Chapter 5 - GENERAL PROVISIONS

5 ILCS 5/ - U. S. Constitution Amendment Act.

(5 ILCS 5/0.01) (from Ch. 1, par. 300)
Sec. 0.01. Short title. This Act may be cited as the U. S. Constitution Amendment Act.
(Source: P.A. 86-1324.)

(5 ILCS 5/1) (from Ch. 1, par. 301)
Sec. 1. Whenever the Congress of the United States of America has adopted a proposal to amend the Constitution of the United States of America and the mode of ratification thereof prescribed by Congress is by the legislatures of the several states, a joint resolution proposing the ratification of such proposed amendment shall be considered by both houses of the General Assembly of this State. Such joint resolution to ratify the Congressional proposition to amend the Constitution of the United States shall be validly adopted by the General Assembly of this State only if it receives the favorable vote of a constitutional majority of the members of each house of the General Assembly.
(Source: Laws 1963, p. 1215.)



5 ILCS 20/ - Illinois Constitutional Amendment Act.

(5 ILCS 20/0.01) (from Ch. 1, par. 100)
Sec. 0.01. Short title. This Act may be cited as the Illinois Constitutional Amendment Act.
(Source: P.A. 86-1324.)

(5 ILCS 20/1) (from Ch. 1, par. 101)
Sec. 1. Amendments to the Constitution of this State may be proposed by joint resolution in either house of the General Assembly, and if the same shall be voted for by 3/5 of all the members elected to each of the 2 houses in the manner provided by Section 2 of Article XIV of the Constitution, the amendment or amendments proposed shall be submitted to the electors of this State for adoption or rejection in the manner hereinafter provided.
(Source: P.A. 98-463, eff. 8-16-13.)

(5 ILCS 20/1a) (from Ch. 1, par. 102)
Sec. 1a. An amendment to Article IV of the Constitution proposed by petition in the manner provided by Section 3 of Article XIV of the Constitution shall be submitted to the electors of this State for adoption or rejection in the manner hereinafter provided, unless such petition is determined not to be valid or sufficient as provided by law.
(Source: P.A. 81-163)

(5 ILCS 20/2) (from Ch. 1, par. 103)
Sec. 2. The General Assembly in submitting an amendment to the Constitution to the electors, or the proponents of an amendment to Article IV of the Constitution submitted by petition, shall prepare a brief explanation of such amendment, a brief argument in favor of the same, and the form in which such amendment will appear on the separate ballot as provided by Section 16-6 of the Election Code, as amended. The minority of the General Assembly, or if there is no minority, anyone designated by the General Assembly shall prepare a brief argument against such amendment. In the case of an amendment to Article IV of the Constitution initiated pursuant to Section 3 of Article XIV of the Constitution, the proponents shall be those persons so designated at the time of the filing of the petition as provided in Section 10-8 of the Election Code, and the opponents shall be those members of the General Assembly opposing such amendment, or if there are none, anyone designated by the General Assembly and such opponents shall prepare a brief argument against such amendment. The proponent's explanation and argument in favor of and the opponents argument against an amendment to Article IV initiated by petition must be submitted to the Attorney General, who may rewrite them for accuracy and fairness. The explanation, the arguments for and against each constitutional amendment, and the form in which the amendment will appear on the separate ballot shall be filed in the office of the Secretary of State with the proposed amendment. At least one month before the next election of members of the General Assembly, following the passage of the proposed amendment, the Secretary of State shall publish the amendment, in full in 8 point type, or the equivalent thereto, in at least one secular newspaper of general circulation in every county in this State in which a newspaper is published. In counties in which 2 or more newspapers are published, the Secretary of State shall cause such amendment to be published in 2 newspapers. In counties having a population of 500,000 or more, such amendment shall be published in not less than 6 newspapers of general circulation. After the first publication, the publication of such amendment shall be repeated once each week for 2 consecutive weeks. In selecting newspapers in which to publish such amendment the Secretary of State shall have regard solely to the circulation of such newspapers, selecting secular newspapers in every case having the largest circulation. The proposed amendment shall have a notice prefixed thereto in said publications, that at such election the proposed amendment will be submitted to the electors for adoption or rejection, and at the end of the official publication, he shall also publish the form in which the proposed amendment will appear on the separate ballot. The Secretary of State shall fix the publication fees to be paid newspapers for making such publication, but in no case shall such publication fee exceed the amount charged by such newspapers to private individuals for a like publication. In addition to the notice hereby required to be published, the Secretary of State shall also cause the existing form of the constitutional provision proposed to be amended, the proposed amendment, the explanation of the same, the arguments for and against the same, and the form in which such amendment will appear on the separate ballot, to be published in pamphlet form in 8 point type or the equivalent thereto; and the Secretary of State shall mail such pamphlet to every mailing address in the State, addressed to the attention of the Postal Patron. He shall also maintain a reasonable supply of such pamphlets so as to make them available to any person requesting one.
(Source: P.A. 98-463, eff. 8-16-13.)

(5 ILCS 20/2a) (from Ch. 1, par. 104)
Sec. 2a. The State Board of Elections as constituted in the Election Code shall, not later than the time prescribed by law for certifying the candidates for State offices to be voted upon at the same election, certify to the several county clerks any proposal to amend the constitution. The several county clerks shall certify such proposal to any board of election commissioners within their respective counties not later than the time prescribed by law for the certification of candidates.
(Source: P.A. 77-2790.)

(5 ILCS 20/3) (from Ch. 1, par. 105)
Sec. 3. The county clerks of the respective counties of this state shall with the election notices of the next succeeding election of members of the General Assembly ensuing the adoption of the joint resolution proposing an amendment or amendments, or ensuing the submission of petitions for an amendment to Article IV of the Constitution, and in the manner required by law for notices of general elections, give notice that at such election said proposed amendment or amendments will be submitted to the electors of this state for adoption or rejection.
(Source: P.A. 81-163.)

(5 ILCS 20/4) (from Ch. 1, par. 106)
Sec. 4. At the election, the proposed amendment and explanation shall be printed upon the separate ballot in accordance with the provisions of Section 16-6 of "An Act concerning elections," approved May 11, 1943, as amended.
(Source: Laws 1949, p. 18.)

(5 ILCS 20/5) (from Ch. 1, par. 107)
Sec. 5. The votes cast for and against the proposed amendment or amendments to the constitution shall be by the judges of such election received, canvassed and returned to the county clerks of their respective counties, at the same time and in the same manner as the votes cast at the election for members of the General Assembly are by law required to be received, canvassed and returned to the clerks.
(Source: Laws 1957, p. 1285.)

(5 ILCS 20/6) (from Ch. 1, par. 108)
Sec. 6. The county canvassing boards of the counties respectively shall at the time it opens the returns and makes abstracts of the votes cast at such elections for officers, also make abstracts in duplicate of the votes cast for and against such proposed amendment or amendments to the constitution. And immediately after the completion of the abstracts the county canvassing boards shall inclose one of the same in a sealed envelope, and indorse thereon the words "Abstract of votes for and against amendment of the constitution," and address and mail the same to the State Board of Elections, and shall file the other of the abstracts in the county clerk's office.
(Source: P.A. 97-81, eff. 7-5-11.)

(5 ILCS 20/7) (from Ch. 1, par. 109)
Sec. 7. The State Board of Elections created by the Election Code shall proceed, within 20 days after the election and sooner if all the returns are received, to canvass the votes given for and against said amendment or amendments, as shown by said abstracts, and if it appears that a majority of the electors voting in the election or 3/5 of the electors voting on any such proposed amendment have voted for the proposed amendment or amendments, the same shall by said board be declared adopted, and become a part of the Constitution of this State, and the Governor shall cause proclamation to be made of the result of the vote, and that said amendment has become a part of the Constitution, by publication in at least 2 newspapers published at the seat of government.
(Source: P.A. 77-2790.)

(5 ILCS 20/7.1)
Sec. 7.1. Effective date of amendments. An amendment to the constitution may include a schedule specifying when the amendment takes effect. An amendment to the constitution that includes a schedule shall, if adopted, take effect in accordance with the schedule. An amendment to the constitution that does not include a schedule takes effect upon being declared adopted in accordance with Section 7.
(Source: P.A. 88-597, eff. 8-28-94.)

(5 ILCS 20/8) (from Ch. 1, par. 110)
Sec. 8. Whenever any amendments to the constitution shall have been proposed to, and adopted by the electors of this state in the manner provided by this act, the same shall be enrolled and numbered in the order of time in which they may be adopted, and preserved by the secretary of state among the records of his office.
(Source: Laws 1877, p. 4.)



5 ILCS 25/ - Constitutional Convention Act.

(5 ILCS 25/0.01) (from Ch. 1, par. 150)
Sec. 0.01. Short title. This Act may be cited as the Constitutional Convention Act.
(Source: P.A. 86-1324.)

(5 ILCS 25/1) (from Ch. 1, par. 151)
Sec. 1. Whenever the question of whether a Constitutional Convention should be called is required to be submitted to the electors of this State pursuant to subsection (a) or (b) of Section 1 of Article XIV of the Illinois Constitution, the General Assembly shall prepare a brief explanation of such call, a brief argument in favor of the same, and the form in which such call of a Constitutional Convention will appear on the separate ballot as provided by Section 16-6 of the Election Code, as amended. Members of the General Assembly who oppose the call of a Constitutional Convention or, if there are no members opposing the call of a Constitutional Convention, anyone designated by the General Assembly shall prepare a brief argument against such call of a Constitutional Convention.
The explanation, the arguments for and against a call of a Constitutional Convention and the form in which the call will appear on the separate ballot, shall be filed in the office of the Secretary of State. At least 1 month before the general election in which the questions of the call of the Constitutional Convention shall be submitted to the electors of this State, the Secretary of State shall publish the question of the call of a Constitutional Convention, in full in 8 point type, or the equivalent thereto, in at least one secular newspaper of general circulation in every county in this State in which a newspaper is published. In counties in which 2 or more newspapers are published, the Secretary of State shall cause such question of the call of a Constitutional Convention to be published in 2 newspapers. In counties having a population of 1,000,000 or more, such question shall be published in not less than 6 newspapers of general circulation. After the first publication, the publication of such question shall be repeated once each week for 2 consecutive weeks. In selecting newspapers in which to publish such question the Secretary of State shall have regard solely to the circulation of such newspapers, selecting secular newspapers in every case having the largest circulation. The proposed question shall have a notice prefixed thereto in said publications, that at such election the question of calling a Constitutional Convention will be submitted to the electors for adoption or rejection, and at the end of the official publication, he shall also publish the form in which the question of calling a Constitutional Convention will appear on the separate ballot. The Secretary of State shall fix the publication fees to be paid newspapers for making such publication, but in no case shall such publication fee exceed the amount charged by such newspapers to private individuals for a like publication. In addition to the notice hereby required to be published, the Secretary of State shall also cause the question of calling a Constitutional Convention, the explanation of the same, the arguments for and against the same, and the form in which such call will appear on the separate ballot, to be published in pamphlet form in 8 point type or the equivalent thereto; and the Secretary of State shall mail such pamphlet to every mailing address in the State, addressed to the attention of the Postal Patron. He shall also maintain a reasonable supply of such pamphlets so as to make them available to any person requesting one.
(Source: P.A. 86-795.)



5 ILCS 50/ - Common Law Act.

(5 ILCS 50/0.01) (from Ch. 1, par. 800)
Sec. 0.01. Short title. This Act may be cited as the Common Law Act.
(Source: P.A. 86-1324.)

(5 ILCS 50/1) (from Ch. 1, par. 801)
Sec. 1. That the common law of England, so far as the same is applicable and of a general nature, and all statutes or acts of the British parliament made in aid of, and to supply the defects of the common law, prior to the fourth year of James the First, excepting the second section of the sixth chapter of 43d Elizabeth, the eighth chapter of 13th Elizabeth, and ninth chapter of 37th Henry Eighth, and which are of a general nature and not local to that kingdom, shall be the rule of decision, and shall be considered as of full force until repealed by legislative authority.
(Source: R.S. 1874, p. 269.)



5 ILCS 70/ - Statute on Statutes.

(5 ILCS 70/0.01) (from Ch. 1, par. 1000)
Sec. 0.01. Short title. This Act may be cited as the Statute on Statutes.
(Source: P.A. 86-4; 86-451.)

(5 ILCS 70/1) (from Ch. 1, par. 1001)
Sec. 1. In the construction of statutes, this Act shall be observed, unless such construction would be inconsistent with the manifest intent of the General Assembly or repugnant to the context of the statute.
(Source: P.A. 86-451.)

(5 ILCS 70/1.01) (from Ch. 1, par. 1002)
Sec. 1.01. All general provisions, terms, phrases and expressions shall be liberally construed in order that the true intent and meaning of the General Assembly may be fully carried out.
(Source: Laws 1945, p. 1717.)

(5 ILCS 70/1.02) (from Ch. 1, par. 1003)
Sec. 1.02. Words in the present tense include the future.
(Source: Laws 1945, p. 1717.)

(5 ILCS 70/1.03) (from Ch. 1, par. 1004)
Sec. 1.03. Words importing the singular number may extend and be applied to several persons or things, and words importing the plural number may include the singular.
(Source: Laws 1945, p. 1717.)

(5 ILCS 70/1.04) (from Ch. 1, par. 1005)
Sec. 1.04. Words importing the masculine gender may be applied to females.
(Source: Laws 1945, p. 1717.)

(5 ILCS 70/1.05) (from Ch. 1, par. 1006)
Sec. 1.05. "Person" or "persons" as well as all words referring to or importing persons, may extend and be applied to bodies politic and corporate as well as individuals.
(Source: Laws 1945, p. 1717.)

(5 ILCS 70/1.06) (from Ch. 1, par. 1007)
Sec. 1.06. "Person under legal disability" means a person 18 years or older who (a) because of mental deterioration or physical incapacity is not fully able to manage his or her person or estate, or (b) is a person with mental illness or is a person with developmental disabilities and who because of his or her mental illness or developmental disability is not fully able to manage his or her person or estate, or (c) because of gambling, idleness, debauchery or excessive use of intoxicants or drugs, so spends or wastes his or her estate as to expose himself or herself or his or her family to want or suffering.
(Source: P.A. 88-380.)

(5 ILCS 70/1.07) (from Ch. 1, par. 1008)
Sec. 1.07. "County board" means the board of county commissioners in counties not under township organization, and the board of supervisors in counties under township organization, and the board of commissioners of Cook County.
(Source: Laws 1945, p. 1717.)

(5 ILCS 70/1.08) (from Ch. 1, par. 1009)
Sec. 1.08. "Sheriff," "coroner," "clerk," or other words used for an executive or ministerial officer may include any deputy or other person performing the duties of such officer, either generally or in special cases.
(Source: Laws 1965, p. 373.)

(5 ILCS 70/1.09) (from Ch. 1, par. 1010)
Sec. 1.09. Words purporting to give a joint authority to three or more public officers or other persons shall be construed as giving such authority to a majority of such officers or persons.
(Source: Laws 1945, p. 1717.)

(5 ILCS 70/1.10) (from Ch. 1, par. 1011)
Sec. 1.10. "Month" means a calendar month, and the word "year," a calendar year unless otherwise expressed; and the word "year" alone, is equivalent to the expression "year of our Lord."
(Source: Laws 1945, p. 1717.)

(5 ILCS 70/1.11) (from Ch. 1, par. 1012)
Sec. 1.11. The time within which any act provided by law is to be done shall be computed by excluding the first day and including the last, unless the last day is Saturday or Sunday or is a holiday as defined or fixed in any statute now or hereafter in force in this State, and then it shall also be excluded. If the day succeeding such Saturday, Sunday or holiday is also a holiday or a Saturday or Sunday then such succeeding day shall also be excluded.
(Source: Laws 1968, p. 155.)

(5 ILCS 70/1.12) (from Ch. 1, par. 1013)
Sec. 1.12. The word "oath" shall be deemed to include an affirmation, and the word "sworn" shall be construed to include the word "affirmed."
(Source: Laws 1945, p. 1717.)

(5 ILCS 70/1.13) (from Ch. 1, par. 1014)
Sec. 1.13. "Wills" includes codicils.
(Source: Laws 1945, p. 1717.)

(5 ILCS 70/1.14) (from Ch. 1, par. 1015)
Sec. 1.14. "State," when applied to different parts of the United States, may be construed to include the District of Columbia and the several territories, and the words "United States" may be construed to include the said district and territories.
(Source: Laws 1945, p. 1717.)

(5 ILCS 70/1.15) (from Ch. 1, par. 1016)
Sec. 1.15. "Written" and "in writing" may include printing, electronic, and any other mode of representing words and letters; but when the written signature of any person is required by law on any official or public writing or bond, required by law, it shall be (1) the proper handwriting of such person or, in case he is unable to write, his proper mark or (2) an electronic signature as defined in the Electronic Commerce Security Act, except as otherwise provided by law.
(Source: P.A. 90-759, eff. 7-1-99.)

(5 ILCS 70/1.16) (from Ch. 1, par. 1017)
Sec. 1.16. "Highway," "road," or "street" may include any road laid out by authority of the United States, or of this State, or of any town or county of this State, and all bridges upon the same.
(Source: Laws 1945, p. 1717.)

(5 ILCS 70/1.17) (from Ch. 1, par. 1018)
Sec. 1.17. "Heretofore" means any time previous to the day on which the statute takes effect; and the word "hereafter," at any time after such day.
(Source: Laws 1945, p. 1717.)

(5 ILCS 70/1.18) (from Ch. 1, par. 1019)
Sec. 1.18. "Laws now in force," and words of similar import, mean the laws in force at the time the Act containing the words shall take effect.
(Source: Laws 1945, p. 1717.)

(5 ILCS 70/1.20) (from Ch. 1, par. 1021)
Sec. 1.20. "General superintendent of police," "secretary of the general superintendent of police," "assistant general superintendent of police," "first deputy superintendent of police," "chief of police," "assistant chief of police," "city marshal," "assistant city marshal," "deputy city marshal," "chief of detectives," "assistant chief of detectives," and all "captains," "lieutenants," "detective sergeants," "second-class sergeants," "sergeants," "inspector of police," "detectives," "patrolmen," "operators" and "civilian" or "plain clothes policemen" and "assistant identification inspector," mean "policemen employed and in the service of a municipality," and the term "police force," shall be construed to include such persons in the employ of a municipality as members of the department of police, who are or shall hereafter be appointed and sworn as policemen.
(Source: Laws 1945, p. 1717.)

(5 ILCS 70/1.22) (from Ch. 1, par. 1023)
Sec. 1.22. "Other civil cases" and "ordinary civil cases" or any equivalent expression, when used with reference to practice, procedure, or appeal, shall be deemed to refer to cases under the Civil Practice Law, and all existing and future amendments thereto and modifications thereof, and the Supreme Court Rules as now or hereafter adopted.
(Source: P.A. 82-783.)

(5 ILCS 70/1.23) (from Ch. 1, par. 1024)
Sec. 1.23. The "General Revenue Law of Illinois", or any equivalent expression, when used with reference to revenue, shall be deemed to refer to the Property Tax Code and all existing and future amendments thereto and modifications thereof, and all rules now or hereafter adopted pursuant thereto.
(Source: P.A. 88-670, eff. 12-2-94.)

(5 ILCS 70/1.24) (from Ch. 1, par. 1025)
Sec. 1.24. The word "decree" is synonymous with the word "judgment".
(Source: Laws 1963, p. 2710.)

(5 ILCS 70/1.25) (from Ch. 1, par. 1026)
Sec. 1.25. Unless an Act otherwise specifically provides, any writing of any kind or description required or authorized to be filed with, and any payment of any kind or description required or authorized to be paid to, the State or any political subdivision thereof, by the laws of this State:
(1) if transmitted through the United States mail,

shall be deemed filed with or received by the State or political subdivision on the date shown by the post office cancellation mark stamped upon the envelope or other wrapper containing it;

(2) if mailed but not received by the State or

political subdivision, or if received but without a cancellation mark or with the cancellation mark illegible or erroneous, shall be deemed filed with or received by the State or political subdivision to which it was required or authorized to be directed on the date it was mailed, but only if the sender establishes by competent evidence that the writing or payment was deposited, properly addressed, in the United States mail on or before the date on which it was required or authorized to be filed or was due. In cases in which the writing or payment was mailed but not received, the sender must also file with, or pay to, the State or political subdivision to which the writing or payment was required or authorized to be directed, a duplicate writing or payment within 30 days after written notification is given to the person claiming to have sent the writing or payment, by the State or political subdivision to which the writing or payment was required or authorized to be sent, of its non-receipt of the writing or payment.

If a writing or payment is sent by United States registered mail, certified mail or certificate of mailing, a record authenticated by the United States Post Office of such registration, certification or certificate shall be considered competent evidence that the writing or payment was mailed. The date of registration, certification or certificate shall be deemed the postmarked date.
Notwithstanding any other provision of law, neither a petition for nomination as a candidate for political office nor a petition to submit a public question to be voted upon by the electors of the State or of any political subdivision or district may be considered filed until it is received by the political subdivision, election authority, or the State Board of Elections, as applicable.
(Source: P.A. 97-81, eff. 7-5-11.)

(5 ILCS 70/1.26) (from Ch. 1, par. 1027)
Sec. 1.26. "Circuit clerk" means clerk of the circuit court.
(Source: P.A. 76-2300.)

(5 ILCS 70/1.27) (from Ch. 1, par. 1028)
Sec. 1.27. "Municipalities" has the meaning established in Section 1 of Article VII of the Constitution of the State of Illinois of 1970.
(Source: P.A. 78-354.)

(5 ILCS 70/1.28) (from Ch. 1, par. 1029)
Sec. 1.28. "Units of local government" has the meaning established in Section 1 of Article VII of the Constitution of the State of Illinois of 1970.
(Source: P.A. 78-354.)

(5 ILCS 70/1.29) (from Ch. 1, par. 1030)
Sec. 1.29. "Special districts" has the meaning ascribed to that term in Article VII of the Constitution of the State of Illinois of 1970.
(Source: P.A. 78-354.)

(5 ILCS 70/1.30) (from Ch. 1, par. 1031)
Sec. 1.30. "Town trustees" means the members of the township board required by Section 80-5 of the Township Code.
(Source: P.A. 88-670, eff. 12-2-94.)

(5 ILCS 70/1.31) (from Ch. 1, par. 1032)
Sec. 1.31. If any provision of an Act enacted after the effective date of this amendatory Act or application thereof to any person or circumstance is held invalid, such invalidity does not affect other provisions or applications of the Act which can be given effect without the invalid application or provision, and to this end the provisions of each Act enacted after the effective date of this amendatory Act are severable, unless otherwise provided by the Act.
(Source: P.A. 79-1178; 79-1454.)

(5 ILCS 70/1.32) (from Ch. 1, par. 1033)
Sec. 1.32. "Surviving spouse" means "widow" or "widower", as the case may be.
(Source: P.A. 80-356.)

(5 ILCS 70/1.33) (from Ch. 1, par. 1034)
Sec. 1.33. Whenever there is a reference in any Act to the Capital Development Bond Act of 1972, Transportation Bond Act, School Construction Bond Act, Anti-Pollution Bond Act or the Illinois Coal and Energy Development Bond Act, such reference shall be interpreted to include the General Obligation Bond Act.
(Source: P.A. 83-1490.)

(5 ILCS 70/1.34) (from Ch. 1, par. 1035)
Sec. 1.34. This Section applies to citations in one Act to another Act or to the general law on a subject, whether or not the citation also contains a modifying phrase such as "as amended", "as now or hereafter amended", "in effect from time to time", or a similar phrase. A citation to another Act or to the general law on a subject refers to that other Act or general law in effect from time to time. Initially, the citation refers to that other Act or general law in effect at the time the new or amendatory Act containing the citation becomes law. At any time thereafter, the citation refers to that other Act or general law as amended or otherwise modified up to that time.
(Source: P.A. 86-451.)

(5 ILCS 70/1.35)
Sec. 1.35. Paralegal. "Paralegal" means a person who is qualified through education, training, or work experience and is employed by a lawyer, law office, governmental agency, or other entity to work under the direction of an attorney in a capacity that involves the performance of substantive legal work that usually requires a sufficient knowledge of legal concepts and would be performed by the attorney in the absence of the paralegal. A reference in an Act to attorney fees includes paralegal fees, recoverable at market rates.
(Source: P.A. 89-123, eff. 1-1-96.)

(5 ILCS 70/1.36)
Sec. 1.36. Born alive infant.
(a) In determining the meaning of any statute or of any rule, regulation, or interpretation of the various administrative agencies of this State, the words "person", "human being", "child", and "individual" shall include every infant member of the species homo sapiens who is born alive at any stage of development.
(b) As used in this Section, the term "born alive", with respect to a member of the species homo sapiens, means the complete expulsion or extraction from his or her mother of that member, at any stage of development, who after such expulsion or extraction breathes or has a beating heart, pulsation of the umbilical cord, or definite movement of voluntary muscles, regardless of whether the umbilical cord has been cut and regardless of whether the expulsion or extraction occurs as a result of natural or induced labor, cesarean section, or induced abortion.
(c) Nothing in this Section shall be construed to affirm, deny, expand, or contract any legal status or legal right applicable to any member of the species homo sapiens at any point prior to being born alive, as defined in this Section.
(d) Nothing in this Section shall be construed to affect existing federal or State law regarding abortion.
(e) Nothing in this Section shall be construed to alter generally accepted medical standards.
(Source: P.A. 94-559, eff. 1-1-06.)

(5 ILCS 70/1.37)
Sec. 1.37. Intellectual disability. Except where the context indicates otherwise, in any rule, contract, or other document a reference to the term "mental retardation" shall be considered a reference to the term "intellectual disability" and a reference to a mentally retarded person or a similar reference shall be considered a reference to a person with an intellectual disability. The use of either "mental retardation" or "intellectually disabled", or "mentally retarded" or "person with an intellectual disability" shall not invalidate any rule, contract, or other document.
(Source: P.A. 99-143, eff. 7-27-15.)

(5 ILCS 70/1.38)
Sec. 1.38. Physical disability. Except where the context indicates otherwise, in any rule, contract, or other document a reference to a crippled person or a similar reference shall be considered a reference to a person with a physical disability and a reference to the term "crippling" shall be considered a reference to the term "physical disability" or "physically disabling", as appropriate, when referring to a person. The use of either "crippled" or "physically disabled", or "crippling" or "physical disability" shall not invalidate any rule, contract, or other document.
(Source: P.A. 99-143, eff. 7-27-15.)

(5 ILCS 70/1.39)
Sec. 1.39. Criminal Code of 2012. Whenever there is a reference in any Act to the Criminal Code or Criminal Code of 1961, that reference shall be interpreted to mean the Criminal Code of 2012, unless the context clearly requires otherwise.
(Source: P.A. 97-1108, eff. 1-1-13; 97-1150, eff. 1-25-13.)

(5 ILCS 70/1.40)
Sec. 1.40. Persons with disabilities. Except where the context indicates otherwise, in any rule, contract, or other document a reference to the term "the physically handicapped" or "the physically disabled" shall be considered a reference to the term "persons with physical disabilities"; and a reference to the term "the handicapped" or "handicapped persons" or "handicapped individuals" or "the disabled" or "disabled persons" or "disabled individuals" shall be considered a reference to the term "persons with disabilities"; and a reference to the term "handicapping condition" shall be considered a reference to the term "disabling condition". The use of either "the physically handicapped" or "the physically disabled" or "persons with physical disabilities", or "the handicapped" or "handicapped persons" or "handicapped individuals" or "the disabled" or "disabled persons" or "disabled individuals" or "persons with disabilities" or "handicapping condition" or "disabling condition" shall not invalidate any rule, contract, or other document.
(Source: P.A. 99-143, eff. 7-27-15.)

(5 ILCS 70/1.41)
Sec. 1.41. Permanent disability; total disability. Except where the context indicates otherwise, in any rule, contract, or other document a reference to a permanently disabled person or a similar reference shall be considered a reference to a person with a permanent disability; and a reference to a totally disabled person or a similar reference shall be considered a reference to a person with a total disability; and a reference to a permanently and totally disabled person or a similar reference shall be considered a reference to a person with a permanent and total disability; and a reference to a totally and permanently disabled person or a similar reference shall be considered a reference to a person with a total and permanent disability; and a reference to a permanently totally disabled person or a similar reference shall be considered a reference to a person with a permanent total disability; and a reference to a temporarily totally disabled person or a similar reference shall be considered a reference to a person with a temporary total disability. The use of either "permanently disabled" or "permanent disability" or "totally disabled" or "total disability" or "permanently and totally disabled" or "permanent and total disability" or "totally and permanently disabled" or "total and permanent disability" or "permanently totally disabled" or "permanent total disability" or "temporarily totally disabled" or "temporary total disability" shall not invalidate any rule, contract, or other document.
(Source: P.A. 99-143, eff. 7-27-15.)

(5 ILCS 70/1.42)
Sec. 1.42. Developmental disability. Except where the context indicates otherwise, in any rule, contract, or other document a reference to a developmentally disabled person or a similar reference shall be considered a reference to a person with a developmental disability and a reference to the developmentally disabled or a similar reference shall be considered a reference to persons with developmental disabilities. The use of either "developmentally disabled" or "developmental disability" or "the developmentally disabled" or "persons with developmental disabilities" shall not invalidate any rule, contract, or other document.
(Source: P.A. 99-143, eff. 7-27-15.)

(5 ILCS 70/2) (from Ch. 1, par. 1101)
Sec. 2. The provisions of any statute, so far as they are the same as those of any prior statute, shall be construed as a continuation of such prior provisions, and not as a new enactment.
(Source: R.S. 1874, p. 1011.)

(5 ILCS 70/3) (from Ch. 1, par. 1102)
Sec. 3. No act or part of an act repealed by the General Assembly shall be deemed to be revived by the repeal of the repealing act.
(Source: R.S. 1874, p. 1011.)

(5 ILCS 70/4) (from Ch. 1, par. 1103)
Sec. 4. No new law shall be construed to repeal a former law, whether such former law is expressly repealed or not, as to any offense committed against the former law, or as to any act done, any penalty, forfeiture or punishment incurred, or any right accrued, or claim arising under the former law, or in any way whatever to affect any such offense or act so committed or done, or any penalty, forfeiture or punishment so incurred, or any right accrued, or claim arising before the new law takes effect, save only that the proceedings thereafter shall conform, so far as practicable, to the laws in force at the time of such proceeding. If any penalty, forfeiture or punishment be mitigated by any provisions of a new law, such provision may, by the consent of the party affected, be applied to any judgment pronounced after the new law takes effect. This section shall extend to all repeals, either by express words or by implication, whether the repeal is in the act making any new provision upon the same subject or in any other act.
(Source: R.S. 1874, p. 1011.)

(5 ILCS 70/5) (from Ch. 1, par. 1104)
Sec. 5. In construing an amendatory Act printed in any volume of the session laws published after January 1, 1969, matter printed in italics shall be construed as new matter added by the amendatory Act, and matter shown crossed with a line shall be construed as matter deleted from the law by the amendatory Act.
(Source: Laws 1967, p. 1405.)

(5 ILCS 70/6) (from Ch. 1, par. 1105)
Sec. 6. Two or more Acts which relate to same subject matter and which are enacted by the same General Assembly shall be construed together in such manner as to give full effect to each Act except in case of an irreconcilable conflict. In case of an irreconcilable conflict the Act last acted upon by the General Assembly is controlling to the extent of such conflict. The Act last acted upon is determined by reference to the final legislative action taken by either house of the General Assembly, whether such final action is passage on third reading in the second house, concurring in or receding from an amendment, adoption of a conference committee report, acceptance of the Governor's specific recommendations for change, or passage over the Governor's veto. However, for the purpose of determining the effective date of laws under Section 10 of Article IV of the Constitution of 1970 and "An Act in relation to the effective date of laws", approved July 2, 1971, a bill is "passed" at the time of its final legislative action before presentation to the Governor as provided in paragraph (a) of Section 9 of Article IV of the Constitution of 1970.
An irreconcilable conflict between 2 or more Acts which amend the same section of an Act exists only if the amendatory Acts make inconsistent changes in the section as it theretofore existed.
The rules of construction provided for in this section are applicable to Acts enacted by the same General Assembly throughout the 2 year period of its existence.
(Source: P.A. 78-255.)

(5 ILCS 70/7) (from Ch. 1, par. 1106)
Sec. 7. No law enacted after January 12, 1977, denies or limits any power or function of a home rule unit, pursuant to paragraphs (g), (h), (i), (j) or (k) of Section 6 of Article VII of the Illinois Constitution, unless there is specific language limiting or denying the power or function and the language specifically sets forth in what manner and to what extent it is a limitation on or denial of the power or function of a home rule unit.
(Source: P.A. 80-1458.)

(5 ILCS 70/8) (from Ch. 1, par. 1107)
Sec. 8. Omnibus Bond Acts.
(a) A citation to the Omnibus Bond Acts is a citation to all of the following Acts, collectively, as amended from time to time: the Bond Authorization Act, the Registered Bond Act, the Municipal Bond Reform Act, the Local Government Debt Reform Act, subsection (a) of Section 1-7 of the Property Tax Extension Limitation Act (now repealed), subsection (a) of Section 18-190 of the Property Tax Code, the Uniform Facsimile Signature of Public Officials Act, the Local Government Bond Validity Act, the Illinois Finance Authority Act, the Public Funds Investment Act, the Local Government Credit Enhancement Act, the Local Government Defeasance of Debt Law, the Intergovernmental Cooperation Act, the Local Government Financial Planning and Supervision Act, the Special Assessment Supplemental Bond and Procedures Act, Section 12-5 of the Election Code, the State University Certificates of Participation Act, and any similar Act granting additional omnibus bond powers to governmental entities generally, whether enacted before, on, or after June 6, 1989 (the effective date of Public Act 86-4).
(b) The General Assembly recognizes that the proliferation of governmental entities has resulted in the enactment of hundreds of statutory provisions relating to the borrowing and other powers of governmental entities. The General Assembly addresses and has addressed problems common to all such governmental entities so that they have equal access to the municipal bond market. It has been, and will continue to be, the intention of the General Assembly to enact legislation applicable to governmental entities in an omnibus fashion, as has been done in the provisions of the Omnibus Bond Acts.
(c) It is and always has been the intention of the General Assembly that the Omnibus Bond Acts are and always have been supplementary grants of power, cumulative in nature and in addition to any power or authority granted in any other laws of the State. The Omnibus Bond Acts are supplementary grants of power when applied in connection with any similar grant of power or limitation contained in any other law of the State, whether or not the other law is enacted or amended after an Omnibus Bond Act or appears to be more restrictive than an Omnibus Bond Act, unless the General Assembly expressly declares in such other law that a specifically named Omnibus Bond Act does not apply.
(d) All instruments providing for the payment of money executed by or on behalf of any governmental entity organized by or under the laws of this State, including without limitation the State, to carry out a public governmental or proprietary function, acting through its corporate authorities, or which any governmental entity has assumed or agreed to pay, which were:
(1) issued or authorized to be issued by proceedings

adopted by such corporate authorities before June 6, 1989 (the effective date of Public Act 86-4);

(2) issued or authorized to be issued in accordance

with the procedures set forth in or pursuant to any authorization contained in any of the Omnibus Bond Acts; and

(3) issued or authorized to be issued for any purpose

authorized by the laws of this State, are valid and legally binding obligations of the governmental entity issuing such instruments, payable in accordance with their terms.

(Source: P.A. 100-201, eff. 8-18-17.)



5 ILCS 75/ - Effective Date of Laws Act.

(5 ILCS 75/0.01) (from Ch. 1, par. 1200)
Sec. 0.01. Short title. This Act may be cited as the Effective Date of Laws Act.
(Source: P.A. 86-1324.)

(5 ILCS 75/1) (from Ch. 1, par. 1201)
Sec. 1. Bills passed before June 1.
(a) A bill passed prior to June 1 of a calendar year that does not provide for an effective date in the terms of the bill shall become effective on January 1 of the following year, or upon its becoming a law, whichever is later.
(b) A bill passed prior to June 1 of a calendar year that does provide for an effective date in the terms of the bill shall become effective on that date if that date is the same as or subsequent to the date the bill becomes a law; provided that if the effective date provided in the terms of the bill is prior to the date the bill becomes a law then the date the bill becomes a law shall be the effective date.
(Source: P.A. 88-597, eff. 11-28-94.)

(5 ILCS 75/2) (from Ch. 1, par. 1202)
Sec. 2. Bills passed after May 31. A bill passed after May 31 of a calendar year shall become effective on June 1 of the next calendar year unless the General Assembly by a vote of three-fifths of the members elected to each house provides for an earlier effective date in the terms of the bill or unless the General Assembly provides for a later effective date in the terms of the bill; provided that if the effective date provided in the terms of the bill is prior to the date the bill becomes a law then the date the bill becomes a law shall be the effective date.
(Source: P.A. 88-597, eff. 11-28-94.)

(5 ILCS 75/2.1)
Sec. 2.1. Transitional provisions; bills passed in 1994.
(a) Notwithstanding Section 2, a bill passed after June 30, 1994 but before January 1, 1995 shall become effective on July 1, 1995 unless the General Assembly by a vote of three-fifths of the members elected to each house provides for an earlier effective date in the terms of the bill or unless the General Assembly provides for a later effective date in the terms of the bill; provided that if the effective date provided in the terms of the bill is prior to the date the bill becomes a law then the date the bill becomes a law shall be the effective date.
(b) Notwithstanding Section 2, a bill passed after May 31, 1994 but before July 1, 1994 that becomes a law before the effective date of this Section and does not provide for an effective date in the terms of the bill shall become effective on January 1, 1995.
Notwithstanding Section 2, a bill passed after May 31, 1994 but before July 1, 1994 that becomes a law before the effective date of this Section and provides for an effective date in the terms of the bill shall become effective on that date if that date is the same as or subsequent to the date the bill becomes a law; if the effective date provided in the terms of the bill is prior to the date the bill becomes a law then the date the bill becomes a law shall be the effective date.
Notwithstanding Section 2, a bill passed after May 31, 1994 but before July 1, 1994 that becomes law on or after the effective date of this Section shall become effective on July 1, 1995 unless the General Assembly by a vote of three-fifths of the members elected to each house provides for an earlier effective date in the terms of the bill or unless the General Assembly provides for a later effective date in the terms of the bill; provided that if the effective date provided in the terms of the bill is prior to the date the bill becomes a law then the date the bill becomes a law shall be the effective date.
(Source: P.A. 88-597, eff. 11-28-94.)

(5 ILCS 75/3) (from Ch. 1, par. 1203)
Sec. 3. For purposes of determining the effective dates of laws, a bill is "passed" at the time of its final legislative action prior to presentation to the Governor pursuant to paragraph (a) of Section 9 of Article IV of the Constitution.
(Source: P.A. 78-85.)

(5 ILCS 75/4) (from Ch. 1, par. 1204)
Sec. 4. As used in this Act, "bill" includes an item of appropriations contained in a bill, and "terms of the bill" includes effective date provisions of a bill which are applicable to items of appropriations contained in the bill.
(Source: P.A. 78-85.)

(5 ILCS 75/5) (from Ch. 1, par. 1205)
Sec. 5. A bill "becomes a law" pursuant to Sections 8 and 9 of Article IV of the Constitution.
(Source: P.A. 78-85.)

(5 ILCS 75/6) (from Ch. 1, par. 1206)
Sec. 6. As used in this Act, "Constitution" means the Constitution of the State of Illinois of 1970.
(Source: P.A. 99-78, eff. 7-20-15.)



5 ILCS 80/ - Regulatory Sunset Act.

(5 ILCS 80/1) (from Ch. 127, par. 1901)
Sec. 1. This Act shall be known and may be cited as the Regulatory Sunset Act.
(Source: P.A. 90-580, eff. 5-21-98.)

(5 ILCS 80/2) (from Ch. 127, par. 1902)
Sec. 2. Findings and intent.
(a) The General Assembly finds that State government actions have produced a substantial increase in numbers of agencies, growth of programs and proliferation of rules and regulations and that the whole process developed without sufficient legislative oversight, regulatory accountability or a system of checks and balances. The General Assembly further finds that by establishing a system for the termination or continuation of such agencies and programs, it will be in a better position to evaluate the need for the continued existence of present and future regulatory bodies.
(b) It is the intent of the General Assembly:
(1) That no profession, occupation, business,

industry or trade shall be subject to the State's regulatory power unless the exercise of such power is necessary to protect the public health, safety or welfare from significant and discernible harm or damage. The exercise of the State's police power shall be done only to the extent necessary for that purpose.

(2) That the State shall not regulate a profession,

occupation, industry, business or trade in a manner which will unreasonably and adversely affect the competitive market.

(3) To provide systematic legislative review of the

need for, and public benefits derived from, a program or function that licenses or otherwise regulates the initial entry into a profession, occupation, business, industry or trade by a periodic review and termination, modification, or continuation of those programs and functions.

(Source: P.A. 90-580, eff. 5-21-98.)

(5 ILCS 80/3) (from Ch. 127, par. 1903)
Sec. 3. Definitions. As used in this Act, unless the context clearly requires otherwise:
"Regulatory agency" or "agency" means any arm, branch, department, board, committee or commission of State government that licenses, supervises, exercises control over, or issues rules regarding, or otherwise regulates any trade, occupation, business, industry or profession.
"Program" means a system to license or otherwise regulate the initial entry into a profession, occupation, business, industry, or trade by a periodic review and termination, modification, or continuation of the profession, occupation, business, industry, or trade.
(Source: P.A. 90-580, eff. 5-21-98.)

(5 ILCS 80/4) (from Ch. 127, par. 1904)
Sec. 4. Repealers. Each Act listed in the Sections following this Section and preceding Section 5 is repealed on the date indicated, unless prior to that date the General Assembly enacts legislation providing for the continuation of the agency or program affected by the repealer.
(Source: P.A. 90-580, eff. 5-21-98.)

(5 ILCS 80/4.1) (from Ch. 127, par. 1904.1)
Sec. 4.1. (Repealed).
(Source: P.A. 83-230. Repealed by P.A. 90-580, eff. 5-21-98.)

(5 ILCS 80/4.2) (from Ch. 127, par. 1904.2)
Sec. 4.2. (Repealed).
(Source: P.A. 83-1362. Repealed by P.A. 90-580, eff. 5-21-98.)

(5 ILCS 80/4.3) (from Ch. 127, par. 1904.3)
Sec. 4.3. (Repealed).
(Source: P.A. 84-1308. Repealed by P.A. 90-580, eff. 5-21-98.)

(5 ILCS 80/4.4) (from Ch. 127, par. 1904.4)
Sec. 4.4. (Repealed).
(Source: P.A. 85-1209. Repealed by P.A. 90-580, eff. 5-21-98.)

(5 ILCS 80/4.4A) (from Ch. 127, par. 1904.4A)
Sec. 4.4A. (Repealed).
(Source: P.A. 85-1440. Repealed by P.A. 90-580, eff. 5-21-98.)

(5 ILCS 80/4.5) (from Ch. 127, par. 1904.5)
Sec. 4.5. (Repealed).
(Source: P.A. 86-925. Repealed by P.A. 90-580, eff. 5-21-98.)

(5 ILCS 80/4.6) (from Ch. 127, par. 1904.6)
Sec. 4.6. (Repealed).
(Source: P.A. 87-895. Repealed by P.A. 90-580, eff. 5-21-98.)

(5 ILCS 80/4.7) (from Ch. 127, par. 1904.7)
Sec. 4.7. (Repealed).
(Source: Repealed by P.A. 88-670, eff. 12-2-94.)

(5 ILCS 80/4.8) (from Ch. 127, par. 1904.8)
Sec. 4.8. (Repealed).
(Source: P.A. 89-387, eff. 8-20-95. Repealed by P.A. 89-626, eff. 8-9-96.)

(5 ILCS 80/4.8a)
Sec. 4.8a. (Repealed).
(Source: P.A. 89-594, eff. 8-1-96. Repealed by 90-14, eff. 7-1-97.)

(5 ILCS 80/4.9) (from Ch. 127, par. 1904.9)
Sec. 4.9. (Repealed).
(Source: P.A. 90-248, eff. 1-1-98. Repealed by P.A. 90-580, eff. 5-21-98 and P.A. 90-655, eff. 7-30-98.)

(5 ILCS 80/4.10) (from Ch. 127, par. 1904.10)
Sec. 4.10. The following Acts are repealed December 31, 1999:
The Fire Equipment Distributor and Employee Regulation Act.
The Land Sales Registration Act of 1989.
(Source: P.A. 91-91, eff. 7-9-99; 91-92, eff. 7-9-99; 91-132, eff. 7-16-99; 91-133, eff. 7-16-99; 91-245, eff. 12-31-99; 91-255, eff. 12-30-99; 92-16, eff. 6-28-01.)

(5 ILCS 80/4.11) (from Ch. 127, par. 1904.11)
Sec. 4.11. (Repealed).
(Source: P.A. 86-1475. Repealed by P.A. 91-752, eff. 6-2-00.)

(5 ILCS 80/4.12) (from Ch. 127, par. 1904.12)
Sec. 4.12. (Repealed).
(Source: P.A. 92-500. Repealed by P.A. 92-651, eff. 7-11-02.)

(5 ILCS 80/4.13)
Sec. 4.13. (Repealed).
(Source: P.A. 92-837, eff. 8-22-02. Repealed by P.A. 95-331, eff. 8-21-07.)

(5 ILCS 80/4.14)
Sec. 4.14. (Repealed).
(Source: P.A. 93-461, eff. 8-8-03. Repealed by P.A. 95-331, eff. 8-21-07.)

(5 ILCS 80/4.16)
Sec. 4.16. (Repealed).
(Source: P.A. 94-708, eff. 12-5-05. Repealed by P.A. 95-331, eff. 8-21-07.)

(5 ILCS 80/4.17)
Sec. 4.17. (Repealed).
(Source: P.A. 95-331, eff. 8-21-07. Repealed by P.A. 95-876, eff. 8-21-08.)

(5 ILCS 80/4.18)
Sec. 4.18. (Repealed).
(Source: P.A. 95-1020, eff. 12-29-08. Repealed by P.A. 96-1000, eff. 7-2-10.)

(5 ILCS 80/4.19)
Sec. 4.19. (Repealed).
(Source: P.A. 90-614, eff. 7-10-98. Repealed by P.A. 91-357, eff. 7-29-99.)

(5 ILCS 80/4.19a)
Sec. 4.19a. (Repealed).
(Source: P.A. 94-828, eff. 1-1-07. Repealed by P.A. 95-331, eff. 8-21-07.)

(5 ILCS 80/4.19b)
Sec. 4.19b. Act repealed on January 1, 2009. The following Act is repealed on January 1, 2009:
The Interpreters for the Deaf Act.
(Source: P.A. 95-617, eff. 9-12-07; 95-786, eff. 8-7-08; 96-473, eff. 8-14-09.)

(5 ILCS 80/4.20)
Sec. 4.20. (Repealed).
(Source: P.A. 96-1000, eff. 7-2-10. Repealed by P.A. 96-1492, eff. 12-30-10.)

(5 ILCS 80/4.21)
Sec. 4.21. Act repealed on January 1, 2011. The following Act is repealed on January 1, 2011:
The Fire Equipment Distributor and Employee Regulation Act of 2000.
(Source: P.A. 96-1041, eff. 7-14-10; 96-1492, eff. 12-30-10; 97-622, eff. 11-23-11.)

(5 ILCS 80/4.22)
Sec. 4.22. (Repealed).
(Source: P.A. 97-622, eff. 11-23-11. Repealed by P.A. 97-1140, eff. 12-28-12.)

(5 ILCS 80/4.23)
Sec. 4.23. (Repealed).
(Source: P.A. 98-463, eff. 8-16-13. Repealed by P.A. 98-601, eff. 12-30-13.)

(5 ILCS 80/4.24)
Sec. 4.24. (Repealed).
(Source: P.A. 98-601, eff. 12-30-13. Repealed by P.A. 98-1140, eff. 12-30-14.)

(5 ILCS 80/4.25)
Sec. 4.25. (Repealed).
(Source: P.A. 93-1041, eff. 9-29-04. Repealed by P.A. 98-813, eff. 1-1-15.)

(5 ILCS 80/4.25a)
Sec. 4.25a. (Repealed).
(Source: P.A. 98-1140, eff. 12-30-14. Repealed by P.A. 99-489, eff. 12-4-15.)

(5 ILCS 80/4.26)
Sec. 4.26. (Repealed).
(Source: P.A. 99-492, eff. 12-31-15. Repealed by P.A. 99-642, eff. 7-28-16.)

(5 ILCS 80/4.26a)
Sec. 4.26a. (Repealed).
(Source: P.A. 99-489, eff. 12-4-15. Repealed by P.A. 99-909, eff. 12-16-16.)

(5 ILCS 80/4.27)
Sec. 4.27. (Repealed).
(Source: P.A. 99-911, eff. 12-16-16. Repealed by P.A. 100-201, eff. 8-18-17.)

(5 ILCS 80/4.27a)
Sec. 4.27a. (Repealed).
(Source: P.A. 99-909, eff. 12-16-16. Repealed by P.A. 100-429, eff. 8-25-17.)

(5 ILCS 80/4.28)
Sec. 4.28. (Repealed).
(Source: P.A. 100-530, eff. 9-22-17. Repealed by P.A. 100-560, eff. 12-8-17.)

(5 ILCS 80/4.29)
Sec. 4.29. Acts repealed on January 1, 2019 and December 31, 2019.
(a) The following Act is repealed on January 1, 2019:
The Environmental Health Practitioner Licensing Act.
(b) The following Acts are repealed on December 31, 2019:
The Medical Practice Act of 1987.
The Structural Pest Control Act.
(Source: P.A. 100-429, eff. 8-25-17.)

(5 ILCS 80/4.30)
(Text of Section from P.A. 100-497)
Sec. 4.30. Acts repealed on January 1, 2020. The following Acts are repealed on January 1, 2020:
The Auction License Act.
The Community Association Manager Licensing and Disciplinary Act.
The Illinois Architecture Practice Act of 1989.
The Illinois Landscape Architecture Act of 1989.
The Illinois Professional Land Surveyor Act of 1989.
The Land Sales Registration Act of 1999.
The Orthotics, Prosthetics, and Pedorthics Practice Act.
The Perfusionist Practice Act.
The Pharmacy Practice Act.
The Professional Engineering Practice Act of 1989.
The Real Estate License Act of 2000.
The Structural Engineering Practice Act of 1989.
(Source: P.A. 100-497, eff. 9-8-17.)

(Text of Section from P.A. 100-534)
Sec. 4.30. Acts repealed on January 1, 2020. The following Acts are repealed on January 1, 2020:
The Auction License Act.
The Community Association Manager Licensing and Disciplinary Act.
The Illinois Architecture Practice Act of 1989.
The Illinois Landscape Architecture Act of 1989.
The Illinois Professional Land Surveyor Act of 1989.
The Orthotics, Prosthetics, and Pedorthics Practice Act.
The Perfusionist Practice Act.
The Professional Engineering Practice Act of 1989.
The Real Estate License Act of 2000.
The Structural Engineering Practice Act of 1989.
(Source: P.A. 100-534, eff. 9-22-17.)

(5 ILCS 80/4.31)
Sec. 4.31. Acts repealed on January 1, 2021. The following Acts are repealed on January 1, 2021:
The Crematory Regulation Act.
The Cemetery Oversight Act.
The Illinois Health Information Exchange and Technology Act.
The Radiation Protection Act of 1990.
(Source: P.A. 96-1041, eff. 7-14-10; 96-1331, eff. 7-27-10; incorporates P.A. 96-863, eff. 3-1-10; 97-333, eff. 8-12-11.)

(5 ILCS 80/4.32)
Sec. 4.32. Acts repealed on January 1, 2022. The following Acts are repealed on January 1, 2022:
The Boxing and Full-contact Martial Arts Act.
The Collateral Recovery Act.
The Detection of Deception Examiners Act.
The Home Inspector License Act.
The Interior Design Title Act.
The Massage Licensing Act.
The Petroleum Equipment Contractors Licensing Act.
The Real Estate Appraiser Licensing Act of 2002.
The Water Well and Pump Installation Contractor's License Act.
(Source: P.A. 97-24, eff. 6-28-11; 97-119, eff. 7-14-11; 97-168, eff. 7-22-11; 97-226, eff. 7-28-11; 97-428, eff. 8-16-11; 97-514, eff. 8-23-11; 97-576, eff. 7-1-12; 97-598, eff. 8-26-11; 97-602, eff. 8-26-11; 97-813, eff. 7-13-12.)

(5 ILCS 80/4.33)
Sec. 4.33. Acts repealed on January 1, 2023. The following Acts are repealed on January 1, 2023:
The Dietitian Nutritionist Practice Act.
The Elevator Safety and Regulation Act.
The Fire Equipment Distributor and Employee Regulation Act of 2011.
The Funeral Directors and Embalmers Licensing Code.
The Naprapathic Practice Act.
The Professional Counselor and Clinical Professional Counselor Licensing and Practice Act.
The Wholesale Drug Distribution Licensing Act.
(Source: P.A. 97-706, eff. 6-25-12; 97-778, eff. 7-13-12; 97-804, eff. 1-1-13; 97-979, eff. 8-17-12; 97-1048, eff. 8-22-12; 97-1130, eff. 8-28-12; 97-1141, eff. 12-28-12.)

(5 ILCS 80/4.34)
Sec. 4.34. Acts and Section repealed on January 1, 2024. The following Acts and Section of an Act are repealed on January 1, 2024:
The Electrologist Licensing Act.
The Illinois Certified Shorthand Reporters Act of

1984.

The Illinois Occupational Therapy Practice Act.
The Illinois Public Accounting Act.
The Private Detective, Private Alarm, Private

Security, Fingerprint Vendor, and Locksmith Act of 2004.

The Registered Surgical Assistant and Registered

Surgical Technologist Title Protection Act.

Section 2.5 of the Illinois Plumbing License Law.
The Veterinary Medicine and Surgery Practice Act of

2004.

(Source: P.A. 98-140, eff. 12-31-13; 98-253, eff. 8-9-13; 98-254, eff. 8-9-13; 98-264, eff. 12-31-13; 98-339, eff. 12-31-13; 98-363, eff. 8-16-13; 98-364, eff. 12-31-13; 98-445, eff. 12-31-13; 98-756, eff. 7-16-14.)

(5 ILCS 80/4.35)
Sec. 4.35. Act repealed on January 1, 2025. The following Act is repealed on January 1, 2025:
The Genetic Counselor Licensing Act.
(Source: P.A. 98-813, eff. 1-1-15.)

(5 ILCS 80/4.36)
Sec. 4.36. Acts repealed on January 1, 2026. The following Acts are repealed on January 1, 2026:
The Barber, Cosmetology, Esthetics, Hair Braiding, and Nail Technology Act of 1985.
The Collection Agency Act.
The Hearing Instrument Consumer Protection Act.
The Illinois Athletic Trainers Practice Act.
The Illinois Dental Practice Act.
The Illinois Roofing Industry Licensing Act.
The Illinois Physical Therapy Act.
The Professional Geologist Licensing Act.
The Respiratory Care Practice Act.
(Source: P.A. 99-26, eff. 7-10-15; 99-204, eff. 7-30-15; 99-227, eff. 8-3-15; 99-229, eff. 8-3-15; 99-230, eff. 8-3-15; 99-427, eff. 8-21-15; 99-469, eff. 8-26-15; 99-492, eff. 12-31-15; 99-642, eff. 7-28-16.)

(5 ILCS 80/4.37)
Sec. 4.37. Acts and Articles repealed on January 1, 2027. The following are repealed on January 1, 2027:
The Clinical Psychologist Licensing Act.
The Illinois Optometric Practice Act of 1987.
Articles II, III, IV, V, VI, VIIA, VIIB, VIIC, XVII, XXXI, XXXI 1/4, and XXXI 3/4 of the Illinois Insurance Code.
The Boiler and Pressure Vessel Repairer Regulation Act.
The Marriage and Family Therapy Licensing Act.
(Source: P.A. 99-572, eff. 7-15-16; 99-909, eff. 12-16-16; 99-910, eff. 12-16-16; 99-911, eff. 12-16-16; 100-201, eff. 8-18-17; 100-372, eff. 8-25-17.)

(5 ILCS 80/4.38)
Sec. 4.38. Acts repealed on January 1, 2028. The following Acts are repealed on January 1, 2028:
The Acupuncture Practice Act.
The Clinical Social Work and Social Work Practice Act.
The Home Medical Equipment and Services Provider License Act.
The Illinois Petroleum Education and Marketing Act.
The Illinois Speech-Language Pathology and Audiology Practice Act.
The Interpreter for the Deaf Licensure Act of 2007.
The Nurse Practice Act.
The Nursing Home Administrators Licensing and Disciplinary Act.
The Physician Assistant Practice Act of 1987.
The Podiatric Medical Practice Act of 1987.
(Source: P.A. 100-220, eff. 8-18-17; 100-375, eff. 8-25-17; 100-398, eff. 8-25-17; 100-414, eff. 8-25-17; 100-453, eff. 8-25-17; 100-513, eff. 9-20-17; 100-525, eff. 9-22-17; 100-530, eff. 9-22-17; 100-560, eff. 12-8-17.)

(5 ILCS 80/5) (from Ch. 127, par. 1905)
Sec. 5. Study and report. The Governor's Office of Management and Budget shall study the performance of each regulatory agency and program scheduled for termination under this Act and report annually to the Governor the results of such study, including in the report recommendations with respect to those agencies and programs the Governor's Office of Management and Budget determines should be terminated or continued by the State. The Governor shall review the report of the Governor's Office of Management and Budget and in each even-numbered year make recommendations to the General Assembly on the termination or continuation of regulatory agencies and programs.
(Source: P.A. 94-793, eff. 5-19-06.)

(5 ILCS 80/6) (from Ch. 127, par. 1906)
Sec. 6. Factors to be studied. In conducting the study required under Section 5, the Governor's Office of Management and Budget shall consider, but is not limited to consideration of, the following factors in determining whether an agency or program should be recommended for termination or continuation:
(1) the extent to which the agency or program has

permitted qualified applicants to serve the public;

(2) the extent to which the trade, business,

profession, occupation or industry being regulated is being administered in a nondiscriminatory manner both in terms of employment and the rendering of services;

(3) the extent to which the regulatory agency or

program has operated in the public interest, and the extent to which its operation has been impeded or enhanced by existing statutes, procedures, and practices of any other department of State government, and any other circumstances, including budgetary, resource, and personnel matters;

(4) the extent to which the agency running the

program has recommended statutory changes to the General Assembly that would benefit the public as opposed to the persons it regulates;

(5) the extent to which the agency or program has

required the persons it regulates to report to it concerning the impact of rules and decisions of the agency or the impact of the program on the public regarding improved service, economy of service, and availability of service;

(6) the extent to which persons regulated by the

agency or under the program have been required to assess problems in their industry that affect the public;

(7) the extent to which the agency or program has

encouraged participation by the public in making its rules and decisions as opposed to participation solely by the persons it regulates and the extent to which such rules and decisions are consistent with statutory authority;

(8) the efficiency with which formal public

complaints filed with the regulatory agency or under the program concerning persons subject to regulation have been processed to completion, by the executive director of the regulatory agencies or programs, by the Attorney General and by any other applicable department of State government; and

(9) the extent to which changes are necessary in the

enabling laws of the agency or program to adequately comply with the factors listed in this Section.

(Source: P.A. 94-793, eff. 5-19-06.)

(5 ILCS 80/7) (from Ch. 127, par. 1907)
Sec. 7. Additional criteria. In determining whether to recommend to the General Assembly under Section 5 the continuation of a regulatory agency or program or any function thereof, the Governor shall also consider the following criteria:
(1) whether the absence of regulation would

significantly harm or endanger the public health, safety or welfare;

(2) whether there is a reasonable relationship

between the exercise of the State's police power and the protection of the public health, safety or welfare;

(3) whether there is another less restrictive method

of regulation available which could adequately protect the public;

(4) whether the regulation has the effect of directly

or indirectly increasing the costs of any goods or services involved, and if so, to what degree;

(5) whether the increase in cost is more harmful to

the public than the harm which could result from the absence of regulation; and

(6) whether all facets of the regulatory process are

designed solely for the purpose of, and have as their primary effect, the protection of the public.

(Source: P.A. 97-813, eff. 7-13-12.)

(5 ILCS 80/8.31)
Sec. 8.31. (Repealed).
(Source: P.A. 96-863, eff. 3-1-10. Repealed by P.A. 97-333, eff. 8-12-11.)

(5 ILCS 80/11) (from Ch. 127, par. 1911)
Sec. 11. Personnel or appropriations affected by repeal of regulatory law. The General Assembly by law may provide for transitional use of personnel or appropriations affected by repeal of regulatory functions or programs under this Act. No later than one year from the date of repeal of any Act as provided in the Sections following Section 4 and preceding Section 5, the board, committee, or other unit of government or subunit thereof, and the personnel positions responsible for carrying out the powers, duties, and functions created by the repealed Act, shall be abolished and all unexpended balances of appropriations, allocation or other funds shall revert to the fund from which they were appropriated, or if that fund is abolished, to the General Revenue Fund.
(Source: P.A. 88-670, eff. 12-2-94.)

(5 ILCS 80/12) (from Ch. 127, par. 1912)
Sec. 12. (a) Any program or function scheduled for termination under this Act may be re-established by the General Assembly for any period of time specified by law, not to exceed 10 years, at the end of which time the General Assembly shall again review such program, or function and may again re-establish, modify or allow the termination of such program or function.
(b) Any program or function created in whole or in part to regulate any profession or occupation by law enacted after the effective date of this Act shall be reviewed as provided in this Act, beginning during the next succeeding review cycle 10 years after the effective date of such law.
(Source: P.A. 84-1308.)

(5 ILCS 80/13) (from Ch. 127, par. 1913)
Sec. 13. (Repealed).
(Source: P.A. 81-999. Repealed by P.A. 90-580, eff. 5-21-98.)

(5 ILCS 80/14) (from Ch. 127, par. 1914)
Sec. 14. This Act shall not affect any claim or right of a citizen against any regulatory agency, or any claim or right of an agency, terminated pursuant to this Act. Those claims, rights and obligations shall be assumed by the Attorney General. Nothing in this Act shall interfere with the General Assembly otherwise considering legislation on any regulatory agency.
(Source: P.A. 81-999.)



5 ILCS 85/ - Statutes Savings (1874) Act.

(5 ILCS 85/0.01) (from Ch. 1, par. 1650)
Sec. 0.01. Short title. This Act may be cited as the Statutes Savings (1874) Act.
(Source: P.A. 86-1324.)

(5 ILCS 85/2) (from Ch. 1, par. 1651)
Sec. 2. The repeal of the acts and parts of acts mentioned in the preceding section shall not affect suits pending or rights existing at the time this act takes effect, and as to all corporations, municipal or private, heretofore formed under any act of incorporation mentioned in the preceding section, such act of incorporation, and all amendments thereof, shall continue in force to the same extent and with like effect as if the same had not been repealed by this act, nor shall such repeal, as above mentioned, be taken, construed or held to avoid or impair any grant made or right acquired, or cause of action now existing under any such acts or the amendments thereto, but as to all grants made or rights acquired or causes of action now existing, said laws shall be continued in full force and effect. And all deeds or other instruments of writing affecting real estate, which have been proved or acknowledged according to any law in force at the time such proof or acknowledgment was made, may be recorded, and the same or a certified copy of the record thereof be read in evidence, notwithstanding the repeal of such laws by this or any other act of this or the twenty-seventh General Assembly. And when any limitation law has been revised by this or the twenty-seventh General Assembly, and the former limitation law repealed, such repeal shall not be construed so as to stop the running of any statute, but the time shall be construed as if such repeal had not been made.
(Source: R.S. 1874, p. 1012.)



5 ILCS 90/ - Gender-Neutral Statutes Commission Act.

(5 ILCS 90/1)
Sec. 1. Short title. This Act may be cited as the Gender-Neutral Statutes Commission Act.
(Source: P.A. 93-350, eff. 7-24-03.)

(5 ILCS 90/5)
Sec. 5. Commission.
(a) The Gender-Neutral Statutes Commission is created, to consist of one member appointed by the President of the Senate, one member appointed by the Senate Minority Leader, one member appointed by the Speaker of the House of Representatives, and one member appointed by the House Minority Leader.
(b) Members of the Commission shall receive no compensation, but may be reimbursed for expenses incurred in the course of their service to the Commission out of any moneys available for that purpose.
(Source: P.A. 93-350, eff. 7-24-03.)

(5 ILCS 90/10)
Sec. 10. Duties; report.
(a) The Gender-Neutral Statutes Commission shall consult with the Legislative Reference Bureau and other interested parties on the fiscal impact and other consequences of undertaking a comprehensive effort to make the Illinois Compiled Statutes gender neutral.
(b) The Gender-Neutral Statutes Commission shall report its findings to the General Assembly by January 15, 2004.
(Source: P.A. 93-350, eff. 7-24-03.)

(5 ILCS 90/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 93-350, eff. 7-24-03.)



5 ILCS 100/ - Illinois Administrative Procedure Act.

Article 1 - Title And General Provisions

(5 ILCS 100/Art. 1 heading)

(5 ILCS 100/1-1) (from Ch. 127, par. 1001-1)
Sec. 1-1. Short title. This Act may be cited as the Illinois Administrative Procedure Act.
(Source: P.A. 86-1475; 87-823.)

(5 ILCS 100/1-5) (from Ch. 127, par. 1001-5)
Sec. 1-5. Applicability.
(a) This Act applies to every agency as defined in this Act. Beginning January 1, 1978, in case of conflict between the provisions of this Act and the Act creating or conferring power on an agency, this Act shall control. If, however, an agency (or its predecessor in the case of an agency that has been consolidated or reorganized) has existing procedures on July 1, 1977, specifically for contested cases or licensing, those existing provisions control, except that this exception respecting contested cases and licensing does not apply if the Act creating or conferring power on the agency adopts by express reference the provisions of this Act. Where the Act creating or conferring power on an agency establishes administrative procedures not covered by this Act, those procedures shall remain in effect.
(b) The provisions of this Act do not apply to (i) preliminary hearings, investigations, or practices where no final determinations affecting State funding are made by the State Board of Education, (ii) legal opinions issued under Section 2-3.7 of the School Code, (iii) as to State colleges and universities, their disciplinary and grievance proceedings, academic irregularity and capricious grading proceedings, and admission standards and procedures, and (iv) the class specifications for positions and individual position descriptions prepared and maintained under the Personnel Code. Those class specifications shall, however, be made reasonably available to the public for inspection and copying.
(c) Section 5-35 of this Act relating to procedures for rulemaking does not apply to the following:
(1) Rules adopted by the Pollution Control Board

that, in accordance with Section 7.2 of the Environmental Protection Act, are identical in substance to federal regulations or amendments to those regulations implementing the following: Sections 3001, 3002, 3003, 3004, 3005, and 9003 of the Solid Waste Disposal Act; Section 105 of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980; Sections 307(b), 307(c), 307(d), 402(b)(8), and 402(b)(9) of the Federal Water Pollution Control Act; Sections 1412(b), 1414(c), 1417(a), 1421, and 1445(a) of the Safe Drinking Water Act; and Section 109 of the Clean Air Act.

(2) Rules adopted by the Pollution Control Board that

establish or amend standards for the emission of hydrocarbons and carbon monoxide from gasoline powered motor vehicles subject to inspection under the Vehicle Emissions Inspection Law of 2005 or its predecessor laws.

(3) Procedural rules adopted by the Pollution Control

Board governing requests for exceptions under Section 14.2 of the Environmental Protection Act.

(4) The Pollution Control Board's grant, pursuant to

an adjudicatory determination, of an adjusted standard for persons who can justify an adjustment consistent with subsection (a) of Section 27 of the Environmental Protection Act.

(4.5) The Pollution Control Board's adoption of

time-limited water quality standards under Section 38.5 of the Environmental Protection Act.

(5) Rules adopted by the Pollution Control Board that

are identical in substance to the regulations adopted by the Office of the State Fire Marshal under clause (ii) of paragraph (b) of subsection (3) of Section 2 of the Gasoline Storage Act.

(d) Pay rates established under Section 8a of the Personnel Code shall be amended or repealed pursuant to the process set forth in Section 5-50 within 30 days after it becomes necessary to do so due to a conflict between the rates and the terms of a collective bargaining agreement covering the compensation of an employee subject to that Code.
(e) Section 10-45 of this Act shall not apply to any hearing, proceeding, or investigation conducted under Section 13-515 of the Public Utilities Act.
(f) Article 10 of this Act does not apply to any hearing, proceeding, or investigation conducted by the State Council for the State of Illinois created under Section 3-3-11.05 of the Unified Code of Corrections or by the Interstate Commission for Adult Offender Supervision created under the Interstate Compact for Adult Offender Supervision or by the Interstate Commission for Juveniles created under the Interstate Compact for Juveniles.
(g) This Act is subject to the provisions of Article XXI of the Public Utilities Act. To the extent that any provision of this Act conflicts with the provisions of that Article XXI, the provisions of that Article XXI control.
(Source: P.A. 99-937, eff. 2-24-17; 100-22, eff. 1-1-18.)

(5 ILCS 100/1-10) (from Ch. 127, par. 1001-10)
Sec. 1-10. Definitions. As used in this Act, unless the context otherwise requires, terms have the meanings set forth in the following Sections.
(Source: P.A. 87-823.)

(5 ILCS 100/1-15) (from Ch. 127, par. 1001-15)
Sec. 1-15. "Administrative law judge" means the presiding officer or officers at the initial hearing before each agency and each continuation of that hearing. The term also includes but is not limited to hearing examiners, hearing officers, referees, and arbitrators.
(Source: P.A. 87-823.)

(5 ILCS 100/1-20) (from Ch. 127, par. 1001-20)
Sec. 1-20. "Agency" means each officer, board, commission, and agency created by the Constitution, whether in the executive, legislative, or judicial branch of State government, but other than the circuit court; each officer, department, board, commission, agency, institution, authority, university, and body politic and corporate of the State; each administrative unit or corporate outgrowth of the State government that is created by or pursuant to statute, other than units of local government and their officers, school districts, and boards of election commissioners; and each administrative unit or corporate outgrowth of the above and as may be created by executive order of the Governor. "Agency", however, does not include the following:
(1) The House of Representatives and Senate and their

respective standing and service committees, including without limitation the Board of the Office of the Architect of the Capitol and the Architect of the Capitol established under the Legislative Commission Reorganization Act of 1984.

(2) The Governor.
(3) The justices and judges of the Supreme and

Appellate Courts.

(4) The Legislative Ethics Commission.
(Source: P.A. 95-331, eff. 8-21-07.)

(5 ILCS 100/1-25) (from Ch. 127, par. 1001-25)
Sec. 1-25. "Agency head" means an individual or group of individuals in whom the ultimate legal authority of an agency is vested by any provision of law.
(Source: P.A. 87-823.)

(5 ILCS 100/1-30) (from Ch. 127, par. 1001-30)
Sec. 1-30. "Contested case" means an adjudicatory proceeding (not including ratemaking, rulemaking, or quasi-legislative, informational, or similar proceedings) in which the individual legal rights, duties, or privileges of a party are required by law to be determined by an agency only after an opportunity for a hearing.
(Source: P.A. 87-823.)

(5 ILCS 100/1-35) (from Ch. 127, par. 1001-35)
Sec. 1-35. "License" includes the whole or part of any agency permit, certificate, approval, registration, charter, or similar form of permission required by law, but it does not include a license required solely for revenue purposes.
(Source: P.A. 87-823.)

(5 ILCS 100/1-40) (from Ch. 127, par. 1001-40)
Sec. 1-40. "Licensing" includes the agency process respecting the grant, denial, renewal, revocation, suspension, annulment, withdrawal, or amendment of a license.
(Source: P.A. 87-823.)

(5 ILCS 100/1-45) (from Ch. 127, par. 1001-45)
Sec. 1-45. "Municipality" has the meaning ascribed to it in Section 1-1-2 of the Illinois Municipal Code.
(Source: P.A. 87-823.)

(5 ILCS 100/1-50) (from Ch. 127, par. 1001-50)
Sec. 1-50. "Order" means an agency action of particular applicability that determines the legal rights, duties, privileges, immunities, or other legal interests of one or more specific persons.
(Source: P.A. 87-823.)

(5 ILCS 100/1-55) (from Ch. 127, par. 1001-55)
Sec. 1-55. "Party" means each person or agency named or admitted as a party or properly seeking and entitled as of right to be admitted as a party.
(Source: P.A. 87-823.)

(5 ILCS 100/1-60) (from Ch. 127, par. 1001-60)
Sec. 1-60. "Person" means any individual, partnership, corporation, association, governmental subdivision, or public or private organization of any character other than an agency.
(Source: P.A. 87-823.)

(5 ILCS 100/1-65) (from Ch. 127, par. 1001-65)
Sec. 1-65. "Ratemaking" or "ratemaking activities" means the establishment or review of or other exercise of control over the rates or charges for the products or services of any person, firm, or corporation operating or transacting any business in this State.
(Source: P.A. 87-823.)

(5 ILCS 100/1-70) (from Ch. 127, par. 1001-70)
Sec. 1-70. "Rule" means each agency statement of general applicability that implements, applies, interprets, or prescribes law or policy, but does not include (i) statements concerning only the internal management of an agency and not affecting private rights or procedures available to persons or entities outside the agency, (ii) informal advisory rulings issued under Section 5-150, (iii) intra-agency memoranda, (iv) the prescription of standardized forms, (v) documents prepared or filed or actions taken by the Legislative Reference Bureau under Section 5.04 of the Legislative Reference Bureau Act, or (vi) guidance documents prepared by the Illinois Environmental Protection Agency under Section 39.5 or subsection (s) of Section 39 of the Environmental Protection Act.
(Source: P.A. 97-95, eff. 7-12-11; 97-1081, eff. 8-24-12.)

(5 ILCS 100/1-75) (from Ch. 127, par. 1001-75)
Sec. 1-75. "Small business" means a corporation or a concern, including its affiliates, that is independently owned and operated, not dominant in its field, and employs fewer than 50 full-time employees or has gross annual sales of less than $4,000,000. For purposes of a specific rule, an agency may define small business to include employment of 50 or more persons if it finds that such a definition is necessary to adapt the rule to the needs and problems of small businesses and organizations.
(Source: P.A. 87-823.)

(5 ILCS 100/1-80) (from Ch. 127, par. 1001-80)
Sec. 1-80. "Small municipality" means any municipality of 5,000 or fewer inhabitants and any municipality of more than 5,000 inhabitants that employs fewer than 50 persons full-time. For purposes of a specific rule, an agency may define small municipality to include employment of more than 50 persons if it finds that such a definition is necessary to adapt the rule to the needs and problems of small municipalities.
(Source: P.A. 87-823.)

(5 ILCS 100/1-85) (from Ch. 127, par. 1001-85)
Sec. 1-85. "Not for profit corporation" means a corporation organized under the General Not For Profit Corporation Act of 1986 that is not dominant in its field and employs fewer than 50 full-time employees or has gross annual sales of less than $4,000,000. For purposes of a specific rule, an agency may define a not for profit corporation to include employment of 50 or more persons if it finds that such a definition is necessary to adapt the rule to the needs and problems of not for profit corporations.
(Source: P.A. 87-823.)

(5 ILCS 100/1-90)
Sec. 1-90. Rulemaking.
(a) "Rulemaking" means the process and required documentation for the adoption of Illinois Administrative Code text.
(b) Required documentation.
(1) At the time of original proposal, rulemaking

documentation must consist of a notice page and new, amendatory, or repealed text. New, repealed, and amendatory text must be depicted in the manner required by Secretary of State rule. Amendatory rulemakings must indicate text deletion by striking through all text that is to be omitted and must indicate text addition by underlining all new text.

(2) At the time of adoption, documentation must also

include pages indicating the text of the new rule, without striking and underlining, for inclusion in the official Secretary of State records, the certification required under Section 5-65(a), and any additional documentation required by Secretary of State rule.

(3) For a required rulemaking adopted under Section

5-15, an emergency rulemaking under Section 5-45, or a peremptory rulemaking under Section 5-50, the documentation requirements of paragraphs (b)(1) and (2) of this Section apply at the time of adoption.

(c) "Background text" means existing text of the Illinois Administrative Code that is part of a rulemaking but is not being amended by the rulemaking. Background text in rulemaking documentation shall match the current text of the Illinois Administrative Code.
(d) No material that was originally proposed in one rulemaking may be combined with another proposed rulemaking that was initially published without that material. However, this does not preclude separate rulemakings from being combined for publication at the time of adoption as authorized by Secretary of State rule.
(Source: P.A. 92-405, eff. 8-16-01; 92-651, eff. 7-11-02.)



Article 5 - Rulemaking Provisions

(5 ILCS 100/Art. 5 heading)

(5 ILCS 100/5-5) (from Ch. 127, par. 1005-5)
Sec. 5-5. Applicability. All rules of agencies shall be adopted in accordance with this Article.
(Source: P.A. 87-823.)

(5 ILCS 100/5-6)
Sec. 5-6. Rulemaking conditions. All rulemaking authority exercised on or after the effective date of this amendatory Act of the 96th General Assembly is conditioned on the rules being adopted in accordance with all provisions of this Act and all rules and procedures of the Joint Committee on Administrative Rules (JCAR); any purported rule not so adopted, for whatever reason, including without limitation a decision of a court of competent jurisdiction holding any part of this Act or the rules or procedures of JCAR invalid, is unauthorized.
(Source: P.A. 96-2, eff. 2-26-09.)

(5 ILCS 100/5-10) (from Ch. 127, par. 1005-10)
Sec. 5-10. Adoption and availability of rules.
(a) In addition to other rulemaking requirements imposed by law, each agency shall (i) adopt rules of practice setting forth the nature and requirements of all formal hearings and (ii) make available for public inspection all rules adopted by the agency in the discharge of its functions.
(b) Each agency shall make available for public inspection all final orders, decisions, and opinions, except those deemed confidential by State or federal statute and any trade secrets.
(c) No agency rule is valid or effective against any person or party, nor may it be invoked by the agency for any purpose, until it has been made available for public inspection and filed with the Secretary of State as required by this Act. No agency, however, shall assert the invalidity of a rule that it has adopted under this Act when an opposing party has relied upon the rule.
(d) Rulemaking that creates or expands a State mandate on units of local government, school districts, or community college districts is subject to the State Mandates Act. The required Statement of Statewide Policy Objectives shall be published in the Illinois Register at the same time that the first notice under Section 5-40 is published or when the rule is published under Section 5-45 or 5-50.
(Source: P.A. 87-823.)

(5 ILCS 100/5-15) (from Ch. 127, par. 1005-15)
Sec. 5-15. Required rules.
(a) Each agency shall maintain as rules the following:
(1) A current description of the agency's

organization with necessary charts depicting that organization.

(2) The current procedures by which the public can

obtain information or make submissions or requests on subjects, programs, and activities of the agency. Requests for copies of agency rules shall not be deemed Freedom of Information Act requests unless so labeled by the requestor.

(3) Tables of contents, indices, reference tables,

and other materials to aid users in finding and using the agency's collection of rules currently in force.

(4) A current description of the agency's rulemaking

procedures with necessary flow charts depicting those procedures.

(5) Any rules adopted under this Section in

accordance with Sections 5-75 and 10-20 of this Act.

(b) The rules required to be filed by this Section may be adopted, amended, or repealed and filed as provided in this Section instead of any other provisions or requirements of this Act.
The rules required by this Section may be adopted, amended, or repealed by filing a certified copy with the Secretary of State under subsections (a) and (b) of Section 5-65 and may become effective immediately.
(Source: P.A. 90-155, eff. 7-23-97.)

(5 ILCS 100/5-20) (from Ch. 127, par. 1005-20)
Sec. 5-20. Implementing discretionary powers. Each rule that implements a discretionary power to be exercised by an agency shall include the standards by which the agency shall exercise the power. The standards shall be stated as precisely and clearly as practicable under the conditions to inform fully those persons affected.
(Source: P.A. 87-823.)

(5 ILCS 100/5-25) (from Ch. 127, par. 1005-25)
Sec. 5-25. Ratemaking. Every agency that is empowered by law to engage in ratemaking activities shall establish by rule, not inconsistent with the provisions of law establishing its ratemaking jurisdiction, the practice and procedures to be followed in ratemaking activities before the agency.
(Source: P.A. 87-823.)

(5 ILCS 100/5-30) (from Ch. 127, par. 1005-30)
Sec. 5-30. Regulatory flexibility. When an agency proposes a new rule or an amendment to an existing rule that may have an impact on small businesses, not for profit corporations, or small municipalities, the agency shall do each of the following:
(a) The agency shall consider each of the following

methods for reducing the impact of the rulemaking on small businesses, not for profit corporations, or small municipalities. The agency shall reduce the impact by utilizing one or more of the following methods if it finds that the methods are legal and feasible in meeting the statutory objectives that are the basis of the proposed rulemaking.

(1) Establish less stringent compliance or

reporting requirements in the rule for small businesses, not for profit corporations, or small municipalities.

(2) Establish less stringent schedules or

deadlines in the rule for compliance or reporting requirements for small businesses, not for profit corporations, or small municipalities.

(3) Consolidate or simplify the rule's compliance

or reporting requirements for small businesses, not for profit corporations, or small municipalities.

(4) Establish performance standards to replace

design or operational standards in the rule for small businesses, not for profit corporations, or small municipalities.

(5) Exempt small businesses, not for profit

corporations, or small municipalities from any or all requirements of the rule.

(b) Before or during the notice period required under

subsection (b) of Section 5-40, the agency shall provide an opportunity for small businesses, not for profit corporations, or small municipalities to participate in the rulemaking process. The agency shall utilize one or more of the following techniques. These techniques are in addition to other rulemaking requirements imposed by this Act or by any other Act.

(1) The inclusion in any advance notice of

possible rulemaking of a statement that the rule may have an impact on small businesses, not for profit corporations, or small municipalities.

(2) The publication of a notice of rulemaking in

publications likely to be obtained by small businesses, not for profit corporations, or small municipalities.

(3) The direct notification of interested small

businesses, not for profit corporations, or small municipalities.

(4) The conduct of public hearings concerning the

impact of the rule on small businesses, not for profit corporations, or small municipalities.

(5) The use of special hearing or comment

procedures to reduce the cost or complexity of participation in the rulemaking by small businesses, not for profit corporations, or small municipalities.

(c) Prior to the filing for publication in the

Illinois Register of any proposed rule or amendment that may have an adverse impact on small businesses, each agency must prepare an economic impact analysis. The economic impact analysis shall include the following:

(1) an identification of the types and estimate

of the number of the small businesses subject to the proposed rule or amendment;

(2) the projected reporting, recordkeeping, and

other administrative costs required for compliance with the proposed rule or amendment, including the type of professional skills necessary for preparation of the report or record;

(3) a statement of the probable positive or

negative economic effect on impacted small businesses; and

(4) a description of any less intrusive or less

costly alternative methods of achieving the purpose of the proposed rule or amendment. The alternatives must be consistent with the stated objectives of the applicable statutes and the proposed rulemaking.

The Business Assistance Office shall prepare an

impact analysis of the rule or amendment describing its effect on small businesses whenever the Office believes, in its discretion, that an analysis is warranted or whenever requested to do so by 25 interested persons, an association representing at least 100 interested persons, the Governor, a unit of local government, or the Joint Committee on Administrative Rules. The impact analysis shall be completed before or within the notice period as described in subsection (b) of Section 5-40. Upon completion of any analysis in accordance with this subsection (c), the preparing agency or the Business Assistance Office shall submit the analysis to the Joint Committee on Administrative Rules, to any interested person who requested the analysis, and, if the agency prepared the analysis, to the Business Assistance Office.

This subsection does not apply to rules and standards

described in paragraphs (1) through (5) of subsection (c) of Section 1-5.

(Source: P.A. 96-1448, eff. 1-1-11.)

(5 ILCS 100/5-35) (from Ch. 127, par. 1005-35)
Sec. 5-35. Procedure for rulemaking.
(a) Before the adoption, amendment, or repeal of any rule, each agency shall accomplish the actions required by Section 5-40, 5-45, or 5-50, whichever is applicable.
(b) No action by any agency to adopt, amend, or repeal a rule after this Act has become applicable to the agency shall be valid unless taken in compliance with this Section. A proceeding to contest any rule on the ground of non-compliance with the procedural requirements of this Section must be commenced within 2 years from the effective date of the rule.
(c) The rulemaking procedures of this Article 5 do not apply to a matter relating solely to agency management or personnel practices or to public property, loans, or contracts.
(Source: P.A. 87-823.)

(5 ILCS 100/5-40) (from Ch. 127, par. 1005-40)
Sec. 5-40. General rulemaking.
(a) In all rulemaking to which Sections 5-45 and 5-50 do not apply, each agency shall comply with this Section.
(b) Each agency shall give at least 45 days' notice of its intended action to the general public. This first notice period shall commence on the first day the notice appears in the Illinois Register. The first notice shall include all the following:
(1) The text of the proposed rule, the old and new

materials of a proposed amendment, or the text of the provision to be repealed.

(2) The specific statutory citation upon which the

proposed rule, the proposed amendment to a rule, or the proposed repeal of a rule is based and by which it is authorized.

(3) A complete description of the subjects and issues

involved.

(3.5) A descriptive title or other description of any

published study or research report used in developing the rule, the identity of the person who performed such study, and a description of where the public may obtain a copy of any such study or research report. If the study was performed by an agency or by a person or entity that contracted with the agency for the performance of the study, the agency shall also make copies of the underlying data available to members of the public upon request if the data are not protected from disclosure under the Freedom of Information Act.

(4) For all proposed rules and proposed amendments to

rules, an initial regulatory flexibility analysis containing a description of the types of small businesses subject to the rule; a brief description of the proposed reporting, bookkeeping, and other procedures required for compliance with the rule; and a description of the types of professional skills necessary for compliance.

(5) The time, place, and manner in which interested

persons may present their views and comments concerning the proposed rulemaking.

During the first notice period, the agency shall accept from any interested persons data, views, arguments, or comments. These may, in the discretion of the agency, be submitted either orally or in writing or both. The notice published in the Illinois Register shall indicate the manner selected by the agency for the submissions. The agency shall consider all submissions received.
The agency shall hold a public hearing on the proposed rulemaking during the first notice period if (i) during the first notice period, the agency finds that a public hearing would facilitate the submission of views and comments that might not otherwise be submitted or (ii) the agency receives a request for a public hearing, within the first 14 days after publication of the notice of proposed rulemaking in the Illinois Register, from 25 interested persons, an association representing at least 100 interested persons, the Governor, the Joint Committee on Administrative Rules, or a unit of local government that may be affected. At the public hearing, the agency shall allow interested persons to present views and comments on the proposed rulemaking. A public hearing in response to a request for a hearing may not be held less than 20 days after the publication of the notice of proposed rulemaking in the Illinois Register unless notice of the public hearing is included in the notice of proposed rulemaking. A public hearing on proposed rulemaking may not be held less than 5 days before submission of the notice required under subsection (c) of this Section to the Joint Committee on Administrative Rules. Each agency may prescribe reasonable rules for the conduct of public hearings on proposed rulemaking to prevent undue repetition at the hearings. The hearings must be open to the public and recorded by stenographic or mechanical means. At least one agency representative shall be present during the hearing who is qualified to respond to general questions from the public regarding the agency's proposal and the rulemaking process.
(c) Each agency shall provide additional notice of the proposed rulemaking to the Joint Committee on Administrative Rules. The period commencing on the day written notice is received by the Joint Committee shall be known as the second notice period and shall expire 45 days thereafter unless before that time the agency and the Joint Committee have agreed to extend the second notice period beyond 45 days for a period not to exceed an additional 45 days or unless the agency has received a statement of objection from the Joint Committee or notification from the Joint Committee that no objection will be issued. The written notice to the Joint Committee shall include (i) the text and location of any changes made to the proposed rulemaking during the first notice period in a form prescribed by the Joint Committee; (ii) for all proposed rules and proposed amendments to rules, a final regulatory flexibility analysis containing a summary of issues raised by small businesses during the first notice period and a description of actions taken on any alternatives to the proposed rule suggested by small businesses during the first notice period, including reasons for rejecting any alternatives not utilized; and (iii) if a written request has been made by the Joint Committee within 30 days after initial notice appears in the Illinois Register under subsection (b) of this Section, an analysis of the economic and budgetary effects of the proposed rulemaking. After commencement of the second notice period, no substantive change may be made to a proposed rulemaking unless it is made in response to an objection or suggestion of the Joint Committee. The agency shall also send a copy of the final regulatory flexibility analysis to each small business that has presented views or comments on the proposed rulemaking during the first notice period and to any other interested person who requests a copy. The agency may charge a reasonable fee for providing the copies to cover postage and handling costs.
(d) After the expiration of the second notice period, after notification from the Joint Committee that no objection will be issued, or after a response by the agency to a statement of objections issued by the Joint Committee, whichever is applicable, the agency shall file, under Section 5-65, a certified copy of each rule, modification, or repeal of any rule adopted by it. The copy shall be published in the Illinois Register. Each rule hereafter adopted under this Section is effective upon filing unless a later effective date is required by statute or is specified in the rulemaking.
(e) No rule or modification or repeal of any rule may be adopted, or filed with the Secretary of State, more than one year after the date the first notice period for the rulemaking under subsection (b) commenced. Any period during which the rulemaking is prohibited from being filed under Section 5-115 shall not be considered in calculating this one-year time period.
(Source: P.A. 92-330, eff. 1-1-02.)

(5 ILCS 100/5-45) (from Ch. 127, par. 1005-45)
Sec. 5-45. Emergency rulemaking.
(a) "Emergency" means the existence of any situation that any agency finds reasonably constitutes a threat to the public interest, safety, or welfare.
(b) If any agency finds that an emergency exists that requires adoption of a rule upon fewer days than is required by Section 5-40 and states in writing its reasons for that finding, the agency may adopt an emergency rule without prior notice or hearing upon filing a notice of emergency rulemaking with the Secretary of State under Section 5-70. The notice shall include the text of the emergency rule and shall be published in the Illinois Register. Consent orders or other court orders adopting settlements negotiated by an agency may be adopted under this Section. Subject to applicable constitutional or statutory provisions, an emergency rule becomes effective immediately upon filing under Section 5-65 or at a stated date less than 10 days thereafter. The agency's finding and a statement of the specific reasons for the finding shall be filed with the rule. The agency shall take reasonable and appropriate measures to make emergency rules known to the persons who may be affected by them.
(c) An emergency rule may be effective for a period of not longer than 150 days, but the agency's authority to adopt an identical rule under Section 5-40 is not precluded. No emergency rule may be adopted more than once in any 24-month period, except that this limitation on the number of emergency rules that may be adopted in a 24-month period does not apply to (i) emergency rules that make additions to and deletions from the Drug Manual under Section 5-5.16 of the Illinois Public Aid Code or the generic drug formulary under Section 3.14 of the Illinois Food, Drug and Cosmetic Act, (ii) emergency rules adopted by the Pollution Control Board before July 1, 1997 to implement portions of the Livestock Management Facilities Act, (iii) emergency rules adopted by the Illinois Department of Public Health under subsections (a) through (i) of Section 2 of the Department of Public Health Act when necessary to protect the public's health, (iv) emergency rules adopted pursuant to subsection (n) of this Section, (v) emergency rules adopted pursuant to subsection (o) of this Section, or (vi) emergency rules adopted pursuant to subsection (c-5) of this Section. Two or more emergency rules having substantially the same purpose and effect shall be deemed to be a single rule for purposes of this Section.
(c-5) To facilitate the maintenance of the program of group health benefits provided to annuitants, survivors, and retired employees under the State Employees Group Insurance Act of 1971, rules to alter the contributions to be paid by the State, annuitants, survivors, retired employees, or any combination of those entities, for that program of group health benefits, shall be adopted as emergency rules. The adoption of those rules shall be considered an emergency and necessary for the public interest, safety, and welfare.
(d) In order to provide for the expeditious and timely implementation of the State's fiscal year 1999 budget, emergency rules to implement any provision of Public Act 90-587 or 90-588 or any other budget initiative for fiscal year 1999 may be adopted in accordance with this Section by the agency charged with administering that provision or initiative, except that the 24-month limitation on the adoption of emergency rules and the provisions of Sections 5-115 and 5-125 do not apply to rules adopted under this subsection (d). The adoption of emergency rules authorized by this subsection (d) shall be deemed to be necessary for the public interest, safety, and welfare.
(e) In order to provide for the expeditious and timely implementation of the State's fiscal year 2000 budget, emergency rules to implement any provision of Public Act 91-24 or any other budget initiative for fiscal year 2000 may be adopted in accordance with this Section by the agency charged with administering that provision or initiative, except that the 24-month limitation on the adoption of emergency rules and the provisions of Sections 5-115 and 5-125 do not apply to rules adopted under this subsection (e). The adoption of emergency rules authorized by this subsection (e) shall be deemed to be necessary for the public interest, safety, and welfare.
(f) In order to provide for the expeditious and timely implementation of the State's fiscal year 2001 budget, emergency rules to implement any provision of Public Act 91-712 or any other budget initiative for fiscal year 2001 may be adopted in accordance with this Section by the agency charged with administering that provision or initiative, except that the 24-month limitation on the adoption of emergency rules and the provisions of Sections 5-115 and 5-125 do not apply to rules adopted under this subsection (f). The adoption of emergency rules authorized by this subsection (f) shall be deemed to be necessary for the public interest, safety, and welfare.
(g) In order to provide for the expeditious and timely implementation of the State's fiscal year 2002 budget, emergency rules to implement any provision of Public Act 92-10 or any other budget initiative for fiscal year 2002 may be adopted in accordance with this Section by the agency charged with administering that provision or initiative, except that the 24-month limitation on the adoption of emergency rules and the provisions of Sections 5-115 and 5-125 do not apply to rules adopted under this subsection (g). The adoption of emergency rules authorized by this subsection (g) shall be deemed to be necessary for the public interest, safety, and welfare.
(h) In order to provide for the expeditious and timely implementation of the State's fiscal year 2003 budget, emergency rules to implement any provision of Public Act 92-597 or any other budget initiative for fiscal year 2003 may be adopted in accordance with this Section by the agency charged with administering that provision or initiative, except that the 24-month limitation on the adoption of emergency rules and the provisions of Sections 5-115 and 5-125 do not apply to rules adopted under this subsection (h). The adoption of emergency rules authorized by this subsection (h) shall be deemed to be necessary for the public interest, safety, and welfare.
(i) In order to provide for the expeditious and timely implementation of the State's fiscal year 2004 budget, emergency rules to implement any provision of Public Act 93-20 or any other budget initiative for fiscal year 2004 may be adopted in accordance with this Section by the agency charged with administering that provision or initiative, except that the 24-month limitation on the adoption of emergency rules and the provisions of Sections 5-115 and 5-125 do not apply to rules adopted under this subsection (i). The adoption of emergency rules authorized by this subsection (i) shall be deemed to be necessary for the public interest, safety, and welfare.
(j) In order to provide for the expeditious and timely implementation of the provisions of the State's fiscal year 2005 budget as provided under the Fiscal Year 2005 Budget Implementation (Human Services) Act, emergency rules to implement any provision of the Fiscal Year 2005 Budget Implementation (Human Services) Act may be adopted in accordance with this Section by the agency charged with administering that provision, except that the 24-month limitation on the adoption of emergency rules and the provisions of Sections 5-115 and 5-125 do not apply to rules adopted under this subsection (j). The Department of Public Aid may also adopt rules under this subsection (j) necessary to administer the Illinois Public Aid Code and the Children's Health Insurance Program Act. The adoption of emergency rules authorized by this subsection (j) shall be deemed to be necessary for the public interest, safety, and welfare.
(k) In order to provide for the expeditious and timely implementation of the provisions of the State's fiscal year 2006 budget, emergency rules to implement any provision of Public Act 94-48 or any other budget initiative for fiscal year 2006 may be adopted in accordance with this Section by the agency charged with administering that provision or initiative, except that the 24-month limitation on the adoption of emergency rules and the provisions of Sections 5-115 and 5-125 do not apply to rules adopted under this subsection (k). The Department of Healthcare and Family Services may also adopt rules under this subsection (k) necessary to administer the Illinois Public Aid Code, the Senior Citizens and Persons with Disabilities Property Tax Relief Act, the Senior Citizens and Disabled Persons Prescription Drug Discount Program Act (now the Illinois Prescription Drug Discount Program Act), and the Children's Health Insurance Program Act. The adoption of emergency rules authorized by this subsection (k) shall be deemed to be necessary for the public interest, safety, and welfare.
(l) In order to provide for the expeditious and timely implementation of the provisions of the State's fiscal year 2007 budget, the Department of Healthcare and Family Services may adopt emergency rules during fiscal year 2007, including rules effective July 1, 2007, in accordance with this subsection to the extent necessary to administer the Department's responsibilities with respect to amendments to the State plans and Illinois waivers approved by the federal Centers for Medicare and Medicaid Services necessitated by the requirements of Title XIX and Title XXI of the federal Social Security Act. The adoption of emergency rules authorized by this subsection (l) shall be deemed to be necessary for the public interest, safety, and welfare.
(m) In order to provide for the expeditious and timely implementation of the provisions of the State's fiscal year 2008 budget, the Department of Healthcare and Family Services may adopt emergency rules during fiscal year 2008, including rules effective July 1, 2008, in accordance with this subsection to the extent necessary to administer the Department's responsibilities with respect to amendments to the State plans and Illinois waivers approved by the federal Centers for Medicare and Medicaid Services necessitated by the requirements of Title XIX and Title XXI of the federal Social Security Act. The adoption of emergency rules authorized by this subsection (m) shall be deemed to be necessary for the public interest, safety, and welfare.
(n) In order to provide for the expeditious and timely implementation of the provisions of the State's fiscal year 2010 budget, emergency rules to implement any provision of Public Act 96-45 or any other budget initiative authorized by the 96th General Assembly for fiscal year 2010 may be adopted in accordance with this Section by the agency charged with administering that provision or initiative. The adoption of emergency rules authorized by this subsection (n) shall be deemed to be necessary for the public interest, safety, and welfare. The rulemaking authority granted in this subsection (n) shall apply only to rules promulgated during Fiscal Year 2010.
(o) In order to provide for the expeditious and timely implementation of the provisions of the State's fiscal year 2011 budget, emergency rules to implement any provision of Public Act 96-958 or any other budget initiative authorized by the 96th General Assembly for fiscal year 2011 may be adopted in accordance with this Section by the agency charged with administering that provision or initiative. The adoption of emergency rules authorized by this subsection (o) is deemed to be necessary for the public interest, safety, and welfare. The rulemaking authority granted in this subsection (o) applies only to rules promulgated on or after July 1, 2010 (the effective date of Public Act 96-958) through June 30, 2011.
(p) In order to provide for the expeditious and timely implementation of the provisions of Public Act 97-689, emergency rules to implement any provision of Public Act 97-689 may be adopted in accordance with this subsection (p) by the agency charged with administering that provision or initiative. The 150-day limitation of the effective period of emergency rules does not apply to rules adopted under this subsection (p), and the effective period may continue through June 30, 2013. The 24-month limitation on the adoption of emergency rules does not apply to rules adopted under this subsection (p). The adoption of emergency rules authorized by this subsection (p) is deemed to be necessary for the public interest, safety, and welfare.
(q) In order to provide for the expeditious and timely implementation of the provisions of Articles 7, 8, 9, 11, and 12 of Public Act 98-104, emergency rules to implement any provision of Articles 7, 8, 9, 11, and 12 of Public Act 98-104 may be adopted in accordance with this subsection (q) by the agency charged with administering that provision or initiative. The 24-month limitation on the adoption of emergency rules does not apply to rules adopted under this subsection (q). The adoption of emergency rules authorized by this subsection (q) is deemed to be necessary for the public interest, safety, and welfare.
(r) In order to provide for the expeditious and timely implementation of the provisions of Public Act 98-651, emergency rules to implement Public Act 98-651 may be adopted in accordance with this subsection (r) by the Department of Healthcare and Family Services. The 24-month limitation on the adoption of emergency rules does not apply to rules adopted under this subsection (r). The adoption of emergency rules authorized by this subsection (r) is deemed to be necessary for the public interest, safety, and welfare.
(s) In order to provide for the expeditious and timely implementation of the provisions of Sections 5-5b.1 and 5A-2 of the Illinois Public Aid Code, emergency rules to implement any provision of Section 5-5b.1 or Section 5A-2 of the Illinois Public Aid Code may be adopted in accordance with this subsection (s) by the Department of Healthcare and Family Services. The rulemaking authority granted in this subsection (s) shall apply only to those rules adopted prior to July 1, 2015. Notwithstanding any other provision of this Section, any emergency rule adopted under this subsection (s) shall only apply to payments made for State fiscal year 2015. The adoption of emergency rules authorized by this subsection (s) is deemed to be necessary for the public interest, safety, and welfare.
(t) In order to provide for the expeditious and timely implementation of the provisions of Article II of Public Act 99-6, emergency rules to implement the changes made by Article II of Public Act 99-6 to the Emergency Telephone System Act may be adopted in accordance with this subsection (t) by the Department of State Police. The rulemaking authority granted in this subsection (t) shall apply only to those rules adopted prior to July 1, 2016. The 24-month limitation on the adoption of emergency rules does not apply to rules adopted under this subsection (t). The adoption of emergency rules authorized by this subsection (t) is deemed to be necessary for the public interest, safety, and welfare.
(u) In order to provide for the expeditious and timely implementation of the provisions of the Burn Victims Relief Act, emergency rules to implement any provision of the Act may be adopted in accordance with this subsection (u) by the Department of Insurance. The rulemaking authority granted in this subsection (u) shall apply only to those rules adopted prior to December 31, 2015. The adoption of emergency rules authorized by this subsection (u) is deemed to be necessary for the public interest, safety, and welfare.
(v) In order to provide for the expeditious and timely implementation of the provisions of Public Act 99-516, emergency rules to implement Public Act 99-516 may be adopted in accordance with this subsection (v) by the Department of Healthcare and Family Services. The 24-month limitation on the adoption of emergency rules does not apply to rules adopted under this subsection (v). The adoption of emergency rules authorized by this subsection (v) is deemed to be necessary for the public interest, safety, and welfare.
(w) In order to provide for the expeditious and timely implementation of the provisions of Public Act 99-796, emergency rules to implement the changes made by Public Act 99-796 may be adopted in accordance with this subsection (w) by the Adjutant General. The adoption of emergency rules authorized by this subsection (w) is deemed to be necessary for the public interest, safety, and welfare.
(x) In order to provide for the expeditious and timely implementation of the provisions of Public Act 99-906, emergency rules to implement subsection (i) of Section 16-115D, subsection (g) of Section 16-128A, and subsection (a) of Section 16-128B of the Public Utilities Act may be adopted in accordance with this subsection (x) by the Illinois Commerce Commission. The rulemaking authority granted in this subsection (x) shall apply only to those rules adopted within 180 days after June 1, 2017 (the effective date of Public Act 99-906). The adoption of emergency rules authorized by this subsection (x) is deemed to be necessary for the public interest, safety, and welfare.
(y) In order to provide for the expeditious and timely implementation of the provisions of this amendatory Act of the 100th General Assembly, emergency rules to implement the changes made by this amendatory Act of the 100th General Assembly to Section 4.02 of the Illinois Act on Aging, Sections 5.5.4 and 5-5.4i of the Illinois Public Aid Code, Section 55-30 of the Alcoholism and Other Drug Abuse and Dependency Act, and Sections 74 and 75 of the Mental Health and Developmental Disabilities Administrative Act may be adopted in accordance with this subsection (y) by the respective Department. The adoption of emergency rules authorized by this subsection (y) is deemed to be necessary for the public interest, safety, and welfare.
(z) In order to provide for the expeditious and timely implementation of the provisions of this amendatory Act of the 100th General Assembly, emergency rules to implement the changes made by this amendatory Act of the 100th General Assembly to Section 4.7 of the Lobbyist Registration Act may be adopted in accordance with this subsection (z) by the Secretary of State. The adoption of emergency rules authorized by this subsection (z) is deemed to be necessary for the public interest, safety, and welfare.
(Source: P.A. 99-2, eff. 3-26-15; 99-6, eff. 1-1-16; 99-143, eff. 7-27-15; 99-455, eff. 1-1-16; 99-516, eff. 6-30-16; 99-642, eff. 7-28-16; 99-796, eff. 1-1-17; 99-906, eff. 6-1-17; 100-23, eff. 7-6-17; 100-554, eff. 11-16-17.)

(5 ILCS 100/5-46) (from Ch. 127, par. 1005-46)
Sec. 5-46. (Repealed).
(Source: Repealed by P.A. 88-667, eff. 9-16-94.)

(5 ILCS 100/5-46.1)
Sec. 5-46.1. Emergency rulemaking.
(a) The General Assembly finds that the State's current financial situation constitutes an emergency for the purposes of this Act.
(b) Beginning July 1, 1995, agencies may implement the changes made by this amendatory Act of 1995 or other budget reduction initiatives for Fiscal Year 1996 through the use of emergency rules in accordance with the provisions of Section 5-45 of this Act, except that the 24-month limitation on the adoption of similar emergency rules under Section 5-45 and the provisions of Sections 5-115 and 5-125 do not apply to rules adopted to implement changes made by this amendatory Act of 1995 or other budget reduction initiatives for Fiscal Year 1996.
(c) Agencies may implement the changes made by this amendatory Act of 1996 or other budget reduction initiatives for Fiscal Year 1997 through the use of emergency rules in accordance with the provisions of Section 5-45 of this Act, except that the 24-month limitation on the adoption of similar emergency rules under Section 5-45 and the provisions of Sections 5-115 and 5-125 do not apply to rules adopted to implement changes made by this amendatory Act of 1996 or other budget reduction initiatives for Fiscal Year 1997.
(Source: P.A. 89-21, eff. 6-6-95; 89-499, eff. 6-28-96.)

(5 ILCS 100/5-46.2)
Sec. 5-46.2. Implementation of changes to State Medicaid plan. In order to provide for the timely and expeditious implementation of the federally approved amendment to the Title XIX State Plan as authorized by subsection (r-5) of Section 5A-12.1 of the Illinois Public Aid Code, the Department of Healthcare and Family Services may adopt any rules necessary to implement changes resulting from that amendment to the hospital access improvement payments authorized by Public Act 94-242 and subsection (d) of Section 5A-2 of the Illinois Public Aid Code. The Department is authorized to adopt rules implementing those changes by emergency rulemaking. This emergency rulemaking authority is granted by, and may be exercised only during, the 94th General Assembly.
(Source: P.A. 94-838, eff. 6-6-06.)

(5 ILCS 100/5-47) (from Ch. 127, par. 1005-47)
Sec. 5-47. (Repealed).
(Source: Repealed by P.A. 88-667, eff. 9-16-94.)

(5 ILCS 100/5-50) (from Ch. 127, par. 1005-50)
Sec. 5-50. Peremptory rulemaking. "Peremptory rulemaking" means any rulemaking that is required as a result of federal law, federal rules and regulations, an order of a court, or a collective bargaining agreement pursuant to subsection (d) of Section 1-5, under conditions that preclude compliance with the general rulemaking requirements imposed by Section 5-40 and that preclude the exercise of discretion by the agency as to the content of the rule it is required to adopt. Peremptory rulemaking shall not be used to implement consent orders or other court orders adopting settlements negotiated by the agency. If any agency finds that peremptory rulemaking is necessary and states in writing its reasons for that finding, the agency may adopt peremptory rulemaking upon filing a notice of rulemaking with the Secretary of State under Section 5-70. The notice shall be published in the Illinois Register. A rule adopted under the peremptory rulemaking provisions of this Section becomes effective immediately upon filing with the Secretary of State and in the agency's principal office, or at a date required or authorized by the relevant federal law, federal rules and regulations, or court order, as stated in the notice of rulemaking. Notice of rulemaking under this Section shall be published in the Illinois Register, shall specifically refer to the appropriate State or federal court order or federal law, rules, and regulations, and shall be in a form as the Secretary of State may reasonably prescribe by rule. The agency shall file the notice of peremptory rulemaking within 30 days after a change in rules is required.
The Department of Healthcare and Family Services may adopt peremptory rulemaking under the terms and conditions of this Section to implement final payments included in a State Medicaid Plan Amendment approved by the Centers for Medicare and Medicaid Services of the United States Department of Health and Human Services and authorized under Section 5A-12.2 of the Illinois Public Aid Code, and to adjust hospital provider assessments as Medicaid Provider-Specific Taxes permitted by Title XIX of the federal Social Security Act and authorized under Section 5A-2 of the Illinois Public Aid Code.
(Source: P.A. 95-859, eff. 8-19-08.)

(5 ILCS 100/5-55) (from Ch. 127, par. 1005-55)
Sec. 5-55. Automatic repeal of rules. A rule may provide for its automatic repeal on a date specified in the rule. The repeal shall be effective on the date specified, provided that notice of the repeal is published in the Illinois Register not less than 30 nor more than 60 days before the effective date of the repeal. This Section does not apply to any rules filed under Section 5-45.
(Source: P.A. 87-823.)

(5 ILCS 100/5-60) (from Ch. 127, par. 1005-60)
Sec. 5-60. Regulatory agenda. An agency shall submit for publication in the Illinois Register by January 1 and July 1 of each year a regulatory agenda to elicit public comments concerning any rule that the agency is considering proposing but for which no notice of proposed rulemaking activity has been submitted to the Illinois Register. A regulatory agenda shall consist of summaries of those rules. Each summary shall, in less than 2,000 words, contain the following when practicable:
(1) A description of the rule.
(2) The statutory authority the agency is exercising.
(3) A schedule of the dates for any hearings,

meetings, or other opportunities for public participation in the development of the rule.

(4) The date the agency anticipates submitting a

notice of proposed rulemaking activity, if known.

(5) The name, address, and telephone number of the

agency representative who is knowledgeable about the rule, from whom any information may be obtained, and to whom written comments may be submitted concerning the rule.

(6) A statement whether the rule will affect small

businesses, not for profit corporations, or small municipalities as defined in this Act.

(7) Any other information that may serve the public

interest.

Nothing in this Section shall preclude an agency from adopting a rule that has not been summarized in a regulatory agenda or from adopting a rule different than one summarized in a regulatory agenda if in the agency head's best judgment it is necessary. If an agency finds that a situation exists that requires adoption of a rule that was not summarized on either of the 2 most recent regulatory agendas, it shall state its reasons in writing together with the facts that form their basis upon filing the notice of proposed rulemaking with the Secretary of State under Section 5-40. Nothing in this Section shall require an agency to adopt a rule summarized in a regulatory agenda. The Secretary of State shall adopt rules necessary for the publication of a regulatory agenda, including but not limited to standard submission forms and deadlines.
(Source: P.A. 87-823; 88-667, eff. 9-16-94.)

(5 ILCS 100/5-65) (from Ch. 127, par. 1005-65)
Sec. 5-65. Filing of rules.
(a) Each agency shall file in the office of the Secretary of State and in the agency's principal office a certified copy of each rule and modification or repeal of any rule adopted by it. The Secretary of State and the agency shall each keep a permanent register of the rules open to public inspection.
Whenever a rule or modification or repeal of any rule is filed with the Secretary of State, the Secretary shall send a certified copy of the rule, modification or repeal, within 3 working days after it is filed, to the Joint Committee on Administrative Rules.
(b) Concurrent with the filing of any rule under this Section, the filing agency shall submit to the Secretary of State for publication in the next available issue of the Illinois Register a notice of adopted rules. The notice shall include the following:
(1) The text of the adopted rule, including the full

text of the new rule (if the material is a new rule), the full text of the rule or rules as amended (if the material is an amendment to a rule or rules), or the notice of repeal (if the material is a repealer).

(2) The name, address, and telephone number of an

individual who will be available to answer questions and provide information to the public concerning the adopted rules.

(3) Other information that the Secretary of State may

by rule require in the interest of informing the public.

(Source: P.A. 87-823; 87-830; 87-895.)

(5 ILCS 100/5-70) (from Ch. 127, par. 1005-70)
Sec. 5-70. Form and publication of notices.
(a) The Secretary of State may prescribe reasonable rules concerning the form of documents to be filed with the Secretary of State and may refuse to accept for filing certified copies that do not comply with the rules. In addition, the Secretary of State shall publish and maintain the Illinois Register and may prescribe reasonable rules setting forth the manner in which agencies shall submit notices required by this Act for publication in the Illinois Register. The Illinois Register shall be published at least once each week on the same day (unless that day is an official State holiday, in which case the Illinois Register shall be published on the next following business day) and sent to subscribers who subscribe for the publication with the Secretary of State. The Secretary of State may charge a subscription price to subscribers that covers mailing and publication costs.
(b) The Secretary of State shall accept for publication in the Illinois Register all Pollution Control Board documents, including but not limited to Board opinions, the results of Board determinations concerning adjusted standards proceedings, notices of petitions for individual adjusted standards, results of Board determinations concerning the necessity for economic impact studies, restricted status lists, hearing notices, and any other documents related to the activities of the Pollution Control Board that the Board deems appropriate for publication.
(c) The Secretary of State shall accept for publication in the Illinois Register notices initiated by the Department of Healthcare and Family Services in its capacity as the designate Title XIX single State agency pursuant to the requirements found at 42 CFR 447.205, and any other documents related to the activities of the programs administered by the Department of Healthcare and Family Services that the Department deems appropriate for publication.
(Source: P.A. 97-48, eff. 6-28-11.)

(5 ILCS 100/5-75) (from Ch. 127, par. 1005-75)
Sec. 5-75. Incorporation by reference.
(a) An agency may incorporate by reference, in its rules adopted under Section 5-35, rules, regulations, standards, and guidelines of an agency of the United States or a nationally or state recognized organization or association without publishing the incorporated material in full. The reference in the agency rules must fully identify the incorporated matter by publisher address and date in order to specify how a copy of the material may be obtained and must state that the rule, regulation, standard, or guideline does not include any later amendments or editions. An agency may incorporate by reference these matters in its rules only if the agency, organization, or association originally issuing the matter makes copies readily available to the public. This Section does not apply to any agency internal manual.
For any law imposing taxes on or measured by income, the Department of Revenue may promulgate rules that include incorporations by reference of federal rules or regulations without identifying the incorporated matter by date and without including a statement that the incorporation does not include later amendments.
(b) Use of the incorporation by reference procedure under this Section shall be reviewed by the Joint Committee on Administrative Rules during the rulemaking process as set forth in this Act.
(c) The agency adopting a rule, regulation, standard, or guideline under this Section shall maintain a copy of the referenced rule, regulation, standard, or guideline in at least one of its principal offices and shall make it available to the public upon request for inspection and copying at no more than cost. Requests for copies of materials incorporated by reference shall not be deemed Freedom of Information Act requests unless so labeled by the requestor. The agency shall designate by rule the agency location at which incorporated materials are maintained and made available to the public for inspection and copying. These rules may be adopted under the procedures in Section 5-15. In addition, the agency may include the designation of the agency location of incorporated materials in a rulemaking under Section 5-35, but emergency and peremptory rulemaking procedures may not be used solely for this purpose.
(Source: P.A. 90-155, eff. 7-23-97.)

(5 ILCS 100/5-80) (from Ch. 127, par. 1005-80)
Sec. 5-80. Publication of rules.
(a) The Secretary of State shall, by rule, prescribe a uniform system for the codification of rules. The Secretary of State shall also, by rule, establish a schedule for compliance with the uniform codification system. The Secretary of State shall not adopt any codification system or schedule under this subsection without the approval of the Joint Committee on Administrative Rules. Approval by the Joint Committee shall be conditioned solely upon establishing that the proposed codification system and schedule are compatible with existing electronic data processing equipment and programs maintained by and for the General Assembly. Nothing in this Section shall prohibit an agency from adopting rules in compliance with the codification system earlier than specified in the schedule.
(b) Each rule proposed in compliance with the codification system shall be reviewed by the Secretary of State before the expiration of the public notice period under subsection (b) of Section 5-40. The Secretary of State shall cooperate with agencies in the Secretary of State's review to insure that the purposes of the codification system are accomplished. The Secretary of State shall have the authority to make changes in the numbering and location of the rule in the codification scheme if those changes do not affect the meaning of the rules. The Secretary of State may recommend changes in the sectioning and headings proposed by the agency and suggest grammatical and technical changes to correct errors. The Secretary of State may add notes concerning the statutory authority, dates proposed and adopted, and other similar notes to the text of the rules, if the notes are not supplied by the agency. This review by the Secretary of State shall be for the purpose of insuring the uniformity of and compliance with the codification system. The Secretary of State shall prepare indexes by agency, subject matter, and statutory authority and any other necessary indexes, tables, and other aids for locating rules to assist the public in the use of the Code.
(c) The Secretary of State shall make available to the agency and the Joint Committee on Administrative Rules copies of the changes in the numbering and location of the rule in the codification scheme, the recommended changes in the sectioning and headings, and the suggestions made concerning the correction of grammatical and technical errors or other suggested changes. The agency, in the notice required by subsection (c) of Section 5-40, shall provide to the Joint Committee a response to the recommendations of the Secretary of State including any reasons for not adopting the recommendations.
(d) If a reorganization of agencies, transfer of functions between agencies, or abolishment of agencies by executive order or law affects rules on file with the Secretary of State, the Secretary of State shall notify the Governor, the Attorney General, and the agencies involved of the effects upon the rules on file. If the Governor or the agencies involved do not respond to the Secretary of State's notice within 45 days by instructing the Secretary of State to delete or transfer the rules, the Secretary of State may delete or place the rules under the appropriate agency for the purpose of insuring the consistency of the codification scheme and shall notify the Governor, the Attorney General, and the agencies involved.
(e) (Blank).
(f) The Secretary of State shall ensure that the Illinois Administrative Code is published and made available to the public in a form that is updated at least annually. The Code shall contain the complete text of all rules of all State agencies filed with the Secretary's office and effective on October 1, 1984, or later and the indexes, tables, and other aids for locating rules prepared by the Secretary of State. The Secretary of State shall design the Illinois Register to supplement the Code. The Secretary of State shall ensure that copies of the Illinois Register are available to the public and governmental entities and agencies.
If the Secretary of State determines that the Secretary's office will publish and distribute either the Register or the Code, the Secretary shall make copies available to the public at a reasonable fee, established by the Secretary by rule, and shall make copies available to governmental entities and agencies at a price covering publication and mailing costs only.
The Secretary of State shall make the electronically stored database of the Illinois Register and the Code available in accordance with this Section and Section 5.08 of the Legislative Information System Act.
(g) The publication of a rule in the Code or in the Illinois Register as an adopted rule shall establish a rebuttable presumption that the rule was duly filed and that the text of the rule as published in the Code is the text of the rule as adopted. Publication of the text of a rule in any other location whether by the agency or some other person shall not be taken as establishing such a presumption. Judicial or official notice shall be taken of the text of each rule published in the Code or Register.
(h) The codification system, the indexes, tables, and other aids for locating rules prepared by the Secretary of State, notes, and other materials developed under this Section in connection with the publication of the Illinois Administrative Code and the Illinois Register shall be the official compilations of the administrative rules of Illinois and shall be entirely in the public domain for purposes of federal copyright law.
(i) The Legislative Information System shall maintain on its electronic data processing equipment the complete text of the Illinois Register and Illinois Administrative Code created in compliance with this Act. This electronic information shall be made available for use in the publication of the Illinois Register and Illinois Administrative Code by the Secretary of State if the Secretary determines that his office will publish these materials as authorized by subsection (f).
(j) The Legislative Information System, upon consultation with the Joint Committee on Administrative Rules and the Secretary of State, shall make the electronically stored database of the Illinois Register and the Illinois Administrative Code available in an electronically stored medium to those who request it. The Legislative Information System shall establish and charge a reasonable fee for providing the electronic information. Amounts received under this Section shall be deposited into the General Assembly Computer Equipment Revolving Fund.
(Source: P.A. 91-357, eff. 7-29-99.)

(5 ILCS 100/5-85) (from Ch. 127, par. 1005-85)
Sec. 5-85. Correction of rules filed with the Secretary of State.
(a) Corrections to a proposed rulemaking that has been published in the Illinois Register but is not yet adopted shall be made pursuant to the rules of the Secretary of State. Corrections to an adopted rulemaking that has been published in the Illinois Register shall be made by initiating a new rulemaking or pursuant to subsection (b).
(b) Expedited corrections to any form of adopted rule that has been published in the Illinois Register shall be made pursuant to the procedures set forth in this subsection (b) and the rules of the Joint Committee on Administrative Rules adopted pursuant to this subsection (b).
An agency may request that the Joint Committee on Administrative Rules issue a certification of correction under this subsection (b) to correct: (1) non-substantive errors such as typographical, clerical, grammatical, printing, copying or other inadvertent errors such as omission of existing or inclusion of previously repealed Illinois Administrative Code text; (2) any omissions or errors that create unintentional discrepancies between adopted rule text and text previously published in the Illinois Register or second notice rule text; or (3) any discrepancies between adopted rule text and agreements certified by the Joint Committee on Administrative Rules during the second notice period.
In requesting the Joint Committee on Administrative Rules to issue a certification of correction, the agency shall specify which of the above reasons for correction is applicable and shall submit the full affected Section of the Code, indicating both the incorrect text and the agency's proposal for correcting the error. The Joint Committee on Administrative Rules shall verify that the requested correction meets the criteria of this subsection (b), that the public interest will be served and no hardship created by remediation of the error or omission more quickly than could be accomplished by the regular rulemaking process, and that the public notice considerations of this Act are not being unduly circumvented.
Upon receiving a certification of correction from the Joint Committee on Administrative Rules, an agency shall file a notice of correction with the Secretary of State for publication in the next available issue of the Illinois Register. Pursuant to agreement between the Joint Committee on Administrative Rules and the agency, the effective date of the correction shall be identical to that of the adopted rule being corrected or a specified later date.
The agency shall take reasonable and appropriate measures to make rule corrections known to persons who may be affected by them.
(Source: P.A. 87-823; 87-830; 87-895; 88-667, eff. 9-16-94.)

(5 ILCS 100/5-90) (from Ch. 127, par. 1005-90)
Sec. 5-90. Joint Committee on Administrative Rules.
(a) The Joint Committee on Administrative Rules is established as a legislative support services agency subject to the Legislative Commission Reorganization Act of 1984. When feasible, the agenda of each meeting of the Joint Committee shall be submitted to the Secretary of State to be published at least 5 days before the meeting in the Illinois Register. The Joint Committee may also weekly, or as often as necessary, submit for publication in the Illinois Register lists of the dates on which notices under Section 5-40 were received and the dates on which the proposed rulemakings will be considered. The provisions of this subsection shall not prohibit the Joint Committee from acting upon an item that was not contained in the published agenda.
(b) The Joint Committee may charge reasonable fees for copies of documents or publications to cover the cost of copying or printing. The Joint Committee shall, however, provide copies of documents or publications without cost to agencies that are directly affected by recommendations or findings included in the documents or publications.
(Source: P.A. 87-823.)

(5 ILCS 100/5-95) (from Ch. 127, par. 1005-95)
Sec. 5-95. Oaths and affirmations.
(a) The Executive Director of the Joint Committee or any designated person may administer oaths or affirmations and take affidavits or depositions of any person.
(b) The Executive Director, upon approval of a majority vote of the Joint Committee, or the presiding officers may subpoena and compel the attendance before the Joint Committee and examine under oath any person. They also may subpoena and compel the production for the Joint Committee of any records, books, papers, contracts, or other documents.
(c) If any person fails to obey a subpoena issued under this Section, the Joint Committee may apply to any circuit court to secure compliance with the subpoena. The failure to comply with the order of the court issued in response thereto shall be punished as a contempt.
(Source: P.A. 87-823.)

(5 ILCS 100/5-100) (from Ch. 127, par. 1005-100)
Sec. 5-100. Powers of the Joint Committee. The Joint Committee shall have the following powers under this Act:
(a) The function of the Joint Committee shall be the promotion of adequate and proper rules by agencies and an understanding on the part of the public respecting those rules. This function shall be advisory only, except as provided in Sections 5-115 and 5-125.
(b) The Joint Committee may undertake studies and investigations concerning rulemaking and agency rules.
(c) The Joint Committee shall monitor and investigate agencies' compliance with the provisions of this Act, make periodic investigations of the rulemaking activities of all agencies, and evaluate and report on all rules in terms of their propriety, legal adequacy, relation to statutory authorization, economic and budgetary effects, and public policy.
(d) Hearings and investigations conducted by the Joint Committee under this Act may be held at times and places within the State as the Committee deems necessary.
(e) The Joint Committee may request from any agency an analysis of the following:
(1) The effect of a new rule, amendment, or repealer,

including any direct economic effect on the persons regulated by the rule; any anticipated effect on the proposing agency's budget and the budgets of other State agencies; and any anticipated effects on State revenues.

(2) The agency's evaluation of the submissions

presented to the agency under Section 5-40.

(3) A description of any modifications from the

initially published proposal made in the finally accepted version of the intended rule, amendment, or repealer.

(4) The agency's justification and rationale for the

intended rule, amendment, or repealer.

(f) Failure of the Joint Committee to object to any proposed rule, amendment, or repealer or any existing rule shall not be construed as implying direct or indirect approval of the rule or proposed rule, amendment, or repealer by the Joint Committee or the General Assembly.
(Source: P.A. 87-823.)

(5 ILCS 100/5-105) (from Ch. 127, par. 1005-105)
Sec. 5-105. Responsibilities of the Joint Committee. The Joint Committee shall have the following responsibilities under this Act:
(a) The Joint Committee shall conduct a systematic

and continuing study of the rules and rulemaking process of all State agencies, including those agencies not covered in Section 1-25, for the purpose of improving the rulemaking process, reducing the number and bulk of rules, removing redundancies and unnecessary repetitions, and correcting grammatical, typographical, and similar errors not affecting the construction or meaning of the rules. The Joint Committee shall make recommendations to the appropriate affected agency.

(b) The Joint Committee shall review the statutory

authority on which any administrative rule is based.

(c) The Joint Committee shall maintain a review

program to study the impact of legislative changes, court rulings, and administrative action on agency rules and rulemaking.

(d) The Joint Committee shall suggest rulemaking by

an agency whenever the Joint Committee, in the course of its review of the agency's rules under this Act, determines that the agency's rules are incomplete, inconsistent, or otherwise deficient.

(Source: P.A. 87-823.)

(5 ILCS 100/5-110) (from Ch. 127, par. 1005-110)
Sec. 5-110. Responsibilities of the Joint Committee with respect to proposed rules, amendments, or repealers.
(a) The Joint Committee shall examine any proposed rule, amendment to a rule, and repeal of a rule to determine whether the proposed rule, amendment to a rule, or repeal of a rule is within the statutory authority upon which it is based; whether the rule, amendment to a rule, or repeal of a rule is in proper form; and whether the notice was given before its adoption, amendment, or repeal and was sufficient to give adequate notice of the purpose and effect of the rule, amendment, or repeal. In addition, the Joint Committee may consider whether the agency has considered alternatives to the rule that are consistent with the stated objectives of both the applicable statutes and regulations and whether the rule is designed to minimize economic impact on small businesses.
(b) If the Joint Committee objects to a proposed rule, amendment to a rule, or repeal of a rule, it shall certify the fact to the issuing agency and include with the certification a statement of its specific objections.
(c) If within the second notice period the Joint Committee certifies its objections to the issuing agency, then that agency shall do one of the following within 90 days after receiving the statement of objection:
(1) Modify the proposed rule, amendment, or repealer

to meet the Joint Committee's objections.

(2) Withdraw the proposed rule, amendment, or

repealer in its entirety.

(3) Refuse to modify or withdraw the proposed rule,

amendment, or repealer.

(d) If an agency elects to modify a proposed rule, amendment, or repealer to meet the Joint Committee's objections, it shall make those modifications that are necessary to meet the objections and shall resubmit the rule, amendment, or repealer to the Joint Committee. In addition, the agency shall submit a notice of its election to modify the proposed rule, amendment, or repealer to meet the Joint Committee's objections to the Secretary of State, and the notice shall be published in the first available issue of the Illinois Register, but the agency shall not be required to conduct a public hearing. If the Joint Committee determines that the modifications do not remedy the Joint Committee's objections, it shall so notify the agency in writing and shall submit a copy of that notification to the Secretary of State for publication in the next available issue of the Illinois Register. In addition, the Joint Committee may recommend legislative action as provided in subsection (g) for agency refusals.
(e) If an agency elects to withdraw a proposed rule, amendment, or repealer as a result of the Joint Committee's objections, it shall notify the Joint Committee in writing of its election and shall submit a notice of the withdrawal to the Secretary of State. The notice shall be published in the next available issue of the Illinois Register.
(f) Failure of an agency to respond to the Joint Committee's objections to a proposed rule, amendment, or repealer within the time prescribed in subsection (c) shall constitute withdrawal of the proposed rule, amendment, or repealer in its entirety. The Joint Committee shall submit a notice to that effect to the Secretary of State, and the notice shall be published in the next available issue of the Illinois Register. The Secretary of State shall refuse to accept for filing a certified copy of the proposed rule, amendment, or repealer under the provisions of Section 5-65.
(g) If an agency refuses to modify or withdraw the proposed rule, amendment, or repealer to remedy an objection stated by the Joint Committee, it shall notify the Joint Committee in writing of its refusal and shall submit a notice of refusal to the Secretary of State. The notice shall be published in the next available issue of the Illinois Register. If the Joint Committee decides to recommend legislative action in response to an agency refusal, then the Joint Committee shall have drafted and introduced into either house of the General Assembly appropriate legislation to implement the recommendations of the Joint Committee.
(h) No rule, amendment, or repeal of a rule shall be accepted by the Secretary of State for filing under Section 5-65, if the rulemaking is subject to this Section, until after the agency has responded to the objections of the Joint Committee as provided in this Section.
(Source: P.A. 90-372, eff. 7-1-98.)

(5 ILCS 100/5-115) (from Ch. 127, par. 1005-115)
Sec. 5-115. Other action by the Joint Committee.
(a) If the Joint Committee determines that the adoption and effectiveness of a proposed rule, amendment, or repealer or portion of a proposed rule, amendment, or repealer by an agency would be objectionable under any of the standards for the Joint Committee's review specified in Section 5-100, 5-105, 5-110, 5-120, or 5-130 and would constitute a serious threat to the public interest, safety, or welfare, the Joint Committee may issue a statement to that effect at any time before the proposed rule, amendment, or repealer takes effect. The statement may be issued by the Joint Committee only upon the affirmative vote of three-fifths of the members appointed to the Joint Committee. The Joint Committee, however, may withdraw a statement within 180 days after it is issued upon the affirmative vote of a majority of the members appointed to the Joint Committee. A certified copy of each statement and withdrawal shall be transmitted to the proposing agency and to the Secretary of State for publication in the next available issue of the Illinois Register.
(b) The proposed rule, amendment, or repealer or the portion of the proposed rule, amendment, or repealer to which the Joint Committee has issued a statement under subsection (a) shall not be accepted for filing by the Secretary of State and shall not take effect unless the statement is withdrawn or a joint resolution is passed as provided in subsection (c). The agency may not enforce or invoke for any reason a proposed rule, amendment, or repealer or any portion thereof that is prohibited from being filed by this subsection.
(c) After the issuance of a statement under subsection (a), any member of the General Assembly may introduce in the General Assembly a joint resolution stating that the General Assembly desires to discontinue the prohibition against the proposed rule, amendment, or repealer or the portion thereof to which the statement was issued being filed and taking effect. If the joint resolution is not passed by both houses of the General Assembly within 180 days after receipt of the statement by the Secretary of State or the statement is not withdrawn as provided in subsection (a), the agency shall be prohibited from filing the proposed rule, amendment, or repealer or the portion thereof and the proposed rule, amendment, or repealer or the portion thereof shall not take effect. The Secretary of State shall not accept for filing the proposed rule, amendment, or repealer or the portion thereof with respect to which the Joint Committee has issued a statement under subsection (a) unless that statement is withdrawn or a joint resolution is passed as provided in this subsection. If the 180-day period expires before passage of the joint resolution, the agency may not file the proposed rule, amendment, or repealer or the portion thereof as adopted and it shall not take effect.
(d) If a statement is issued under this Section, then, in response to an objection or suggestion of the Joint Committee, the agency may propose changes to the proposed rule, amendment, or repealer or portion of a proposed rule, amendment, or repealer. If the agency proposes changes, it must provide additional notice to the Joint Committee under the same terms and conditions and shall be subject to the same requirements and limitations as those set forth for a second notice period under subsection (c) of Section 5-40.
(Source: P.A. 93-1035, eff. 9-10-04; 93-1074, eff. 1-18-05.)

(5 ILCS 100/5-120) (from Ch. 127, par. 1005-120)
Sec. 5-120. Responsibilities of the Joint Committee with respect to emergency, peremptory, and other existing rules.
(a) The Joint Committee may examine any rule to determine whether the rule is within the statutory authority upon which it is based and whether the rule is in proper form.
(b) If the Joint Committee objects to a rule, it shall, within 5 days of the objection, certify the fact to the adopting agency and include within the certification a statement of its specific objections.
(c) Within 90 days after receiving the certification, the agency shall do one of the following:
(1) Notify the Joint Committee that it has elected to

amend the rule to meet the Joint Committee's objection.

(2) Notify the Joint Committee that it has elected to

repeal the rule.

(3) Notify the Joint Committee that it refuses to

amend or repeal the rule.

(d) If the agency elects to amend a rule to meet the Joint Committee's objections, it shall notify the Joint Committee in writing and shall initiate rulemaking procedures for that purpose by giving notice as required by Section 5-35. The Joint Committee shall give priority to rules so amended when setting its agenda.
(e) If the agency elects to repeal a rule as a result of the Joint Committee's objections, it shall notify the Joint Committee in writing of its election and shall initiate rulemaking procedures for that purpose by giving notice as required by Section 5-35.
(f) If the agency elects to amend or repeal a rule as a result of the Joint Committee's objections, it shall complete the process within 180 days after giving notice in the Illinois Register.
(g) Failure of the agency to respond to the Joint Committee's objections to a rule within the time prescribed in subsection (c) shall constitute a refusal to amend or repeal the rule.
(h) If an agency refuses to amend or repeal a rule to remedy an objection stated by the Joint Committee, it shall notify the Joint Committee in writing of its refusal and shall submit a notice of refusal to the Secretary of State. The notice shall be published in the next available issue of the Illinois Register. If the Joint Committee, in response to an agency refusal, decides to suspend a rule adopted under Section 5-45 or 5-50, then it may do so pursuant to Section 5-125. Any member of the General Assembly may introduce legislation in the General Assembly to implement the recommendations of the Joint Committee concerning emergency, peremptory, and other existing rules.
(Source: P.A. 93-1035, eff. 9-10-04; 93-1074, eff. 1-18-05.)

(5 ILCS 100/5-125) (from Ch. 127, par. 1005-125)
Sec. 5-125. Other Joint Committee action with respect to emergency or peremptory rulemaking.
(a) If the Joint Committee determines that a rule or portion of a rule adopted under Section 5-45 or 5-50 is objectionable under any of the standards for the Joint Committee's review specified in Section 5-100, 5-105, 5-110, 5-120, or 5-130 and constitutes a serious threat to the public interest, safety, or welfare, the Joint Committee may issue a statement to that effect. The statement may be issued by the Joint Committee only upon the affirmative vote of three-fifths of the members appointed to the Joint Committee. The Joint Committee, however, may withdraw a statement within 180 days after it is issued upon the affirmative vote of a majority of the members appointed to the Joint Committee. A certified copy of each statement and withdrawal shall be transmitted to the affected agency and to the Secretary of State for publication in the next available issue of the Illinois Register. Within 30 days of transmittal of the statement to the agency, the agency shall notify the Joint Committee in writing whether it has elected to repeal or amend the rule. Failure of the agency to notify the Joint Committee and Secretary of State within 30 days constitutes a decision by the agency to not repeal the rule.
(b) The effectiveness of the rule or the portion of a rule shall be suspended immediately upon receipt of the certified statement by the Secretary of State. The Secretary of State shall indicate the suspension prominently and clearly on the face of the affected rule or the portion of a rule filed in the Office of the Secretary of State. Rules or portions of rules suspended under this subsection shall not become effective again unless the statement is withdrawn as provided in subsection (a) or unless within 180 days from receipt of the statement by the Secretary of State, the General Assembly discontinues the suspension by joint resolution under subsection (c). The agency may not enforce, or invoke for any reason, a rule or portion of a rule that has been suspended under this subsection. During the 180-day period, the agency may not file, and the Secretary of State may not accept for filing, any rule that (i) has the same purpose and effect as rules or portions of rules suspended under this subsection or (ii) does not substantially address the statement issued under subsection (a), except as otherwise provided in this Section.
(c) After the issuance of a statement under subsection (a), any member of the General Assembly may introduce in the General Assembly a joint resolution stating that the General Assembly desires to discontinue the suspension of effectiveness of a rule or the portion of the rule to which the statement was issued. If the joint resolution is not passed by both houses of the General Assembly within the 180-day period provided in subsection (b) or the statement is not withdrawn, the rule or the portion of the rule shall be considered repealed and the Secretary of State shall immediately remove the rule or portion of a rule from the collection of effective rules.
(d) If a statement is issued under this Section, then, in response to an objection or suggestion of the Joint Committee, the agency may propose changes to the rule, amendment, or repealer or portion of a rule, amendment, or repealer. If the agency proposes changes, it must provide additional notice to the Joint Committee under the same terms and conditions and shall be subject to the same requirements and limitations as those set forth for a second notice period under subsection (c) of Section 5-40.
(Source: P.A. 93-1035, eff. 9-10-04; 93-1074, eff. 1-18-05.)

(5 ILCS 100/5-130) (from Ch. 127, par. 1005-130)
Sec. 5-130. Periodic review of existing rules.
(a) The Joint Committee shall evaluate the rules of each agency at least once every 5 years. The Joint Committee by rule shall develop a schedule for this periodic evaluation. In developing this schedule the Joint Committee shall group rules by specified areas to assure the evaluation of similar rules at the same time. The schedule shall include at least the following categories:
(1) Human resources.
(2) Law enforcement.
(3) Energy.
(4) Environment.
(5) Natural resources.
(6) Transportation.
(7) Public utilities.
(8) Consumer protection.
(9) Licensing laws.
(10) Regulation of occupations.
(11) Labor laws.
(12) Business regulation.
(13) Financial institutions.
(14) Government purchasing.
(b) When evaluating rules under this Section, the Joint Committee's review shall include an examination of the following:
(1) Organizational, structural, and procedural

reforms that affect rules or rulemaking.

(2) Merger, modification, establishment, or abolition

of regulations.

(3) Eliminating or phasing out outdated, overlapping,

or conflicting regulatory jurisdictions or requirements of general applicability.

(4) Economic and budgetary effects.
(Source: P.A. 87-823; 88-667, eff. 9-16-94.)

(5 ILCS 100/5-135) (from Ch. 127, par. 1005-135)
Sec. 5-135. Administration of Act. The Joint Committee may adopt rules to administer the provisions of this Act relating to the Joint Committee's responsibilities, powers, and duties under this Article 5.
(Source: P.A. 87-823.)

(5 ILCS 100/5-140) (from Ch. 127, par. 1005-140)
Sec. 5-140. Reports to the General Assembly. The Joint Committee shall report its findings, conclusions, and recommendations, including suggested legislation, to the General Assembly by February 1 of each year.
The requirement for reporting to the General Assembly shall be satisfied by filing copies of the report with the Speaker, the Minority Leader, and the Clerk of the House of Representatives, the President, the Minority Leader, and the Secretary of the Senate, and the Legislative Research Unit, as required by Section 3.1 of the General Assembly Organization Act, and filing additional copies with the State Government Report Distribution Center for the General Assembly as required under paragraph (t) of Section 7 of the State Library Act.
(Source: P.A. 87-823.)

(5 ILCS 100/5-145) (from Ch. 127, par. 1005-145)
Sec. 5-145. Request for adoption of rules.
(a) An agency shall, in accordance with Section 5-35, adopt rules that implement recently enacted legislation of the General Assembly in a timely and expeditious manner.
(b) Any interested person may request an agency to adopt, amend, or repeal a rule. Each agency shall prescribe by rule the procedure for consideration and disposition of the person's request. If, within 30 days after submission of a request, the agency has not initiated rulemaking proceedings in accordance with Section 5-35, the request shall be deemed to have been denied.
(Source: P.A. 87-823; 88-667, eff. 9-16-94.)

(5 ILCS 100/5-146)
Sec. 5-146. Rule change; intellectual disability. Any State agency with a rule that contains a reference to a mentally retarded person or similar reference shall amend the text of the rule to contain a reference to a person with an intellectual disability. Any State agency with a rule that contains the term "mental retardation" shall amend the text of the rule to substitute the term "intellectual disability" for "mental retardation", and shall make any other changes that may be necessary to conform to the changes made by this amendatory Act of the 97th General Assembly.
(Source: P.A. 99-143, eff. 7-27-15.)

(5 ILCS 100/5-147)
Sec. 5-147. Rule change; physical disability. Any State agency with a rule that contains a reference to a crippled person or similar reference shall amend the text of the rule to contain a reference to a person with a physical disability. Any State agency with a rule that contains the term "crippling" to refer to a person with a physical disability shall amend the text of the rule to substitute the term "physical disability" or "physically disabling", as appropriate, for "crippling", and shall make any other changes that may be necessary to conform to the changes made by this amendatory Act of the 97th General Assembly.
(Source: P.A. 99-143, eff. 7-27-15.)

(5 ILCS 100/5-148)
Sec. 5-148. Rule change; persons with a disability. Any State agency with a rule that contains the term "the physically handicapped" or "the handicapped" or "handicapped persons" or "handicapped individuals" or "handicapping condition" shall amend the text of the rule to substitute the term "persons with physical disabilities" for "the physically handicapped" and "persons with disabilities" for "the handicapped" or "handicapped persons" or "handicapped individuals" and "disabling condition", as appropriate, for "handicapping condition", and shall make any other changes that may be necessary to conform to the changes made by this amendatory Act of the 99th General Assembly.
(Source: P.A. 99-143, eff. 7-27-15.)

(5 ILCS 100/5-150) (from Ch. 127, par. 1005-150)
Sec. 5-150. Declaratory rulings.
(a) Requests for rulings. Each agency may in its discretion provide by rule for the filing and prompt disposition of petitions or requests for declaratory rulings as to the applicability to the person presenting the petition or request of any statutory provision enforced by the agency or of any rule of the agency. Declaratory rulings shall not be appealable. The agency shall maintain as a public record in the agency's principal office and make available for public inspection and copying any such rulings. The agency shall delete trade secrets or other confidential information from the ruling before making it available.
(b) Overlapping regulations.
(1) Any persons subject to a rule imposed by a State

agency and to a similar rule imposed by the federal government may petition the agency administering the State rule for a declaratory ruling as to whether compliance with the federal rule will be accepted as compliance with the State rule.

(2) If the agency determines that compliance with the

federal rule would not satisfy the purposes or relevant provisions of the State law involved, the agency shall so inform the petitioner in writing, stating the reasons for the determination, and may issue a declaratory ruling to that effect.

(3) If the agency determines that compliance with the

federal rule would satisfy the purposes and relevant provisions of the State law involved but that it would not satisfy the relevant provisions of the State rule involved, the agency shall so inform the petitioner and the Joint Committee on Administrative Rules, and the agency may initiate a rulemaking proceeding in accordance with Section 5-35 to consider revising the rule to accept compliance with the federal rule in a manner that is consistent with the purposes and relevant provisions of the State law.

(4) If the agency determines that compliance with the

federal rule would satisfy the purposes and relevant provisions of the State law and the State rule involved, the agency shall issue a declaratory ruling indicating its intention to accept compliance with the federal rule as compliance with the State rule and the terms and conditions under which it intends to do so.

(Source: P.A. 87-823.)

(5 ILCS 100/5-155) (from Ch. 127, par. 1005-155)
Sec. 5-155. References to this Act. After the effective date of this amendatory Act of 1991, when rules contain references to Sections of this Act as they were numbered before the effective date of this amendatory Act of 1991, agencies shall within one year amend those rules to change the references to the Section numbers created by this amendatory Act of 1991. The amendment may be adopted by filing with the Secretary of State for publication in the Illinois Register a notice that lists the precise regulatory citations of the obsolete statutory references that are being revised and the new citation for each. Upon filing a notice, the agency shall also certify to the Secretary of State a copy of each rule that contains an amended citation for the Illinois Administrative Code. All such certified rules shall be adopted and effective immediately upon filing.
(Source: P.A. 87-823.)

(5 ILCS 100/5-160)
Sec. 5-160. Certain provisions of the Illinois Public Aid Code control over provisions of this Act. In the event that any provisions of this Act are in conflict with the provisions of Section 4-2 of the Illinois Public Aid Code, the provisions of Section 4-2 of the Illinois Public Aid Code shall control.
(Source: P.A. 90-17, eff. 7-1-97.)

(5 ILCS 100/5-165)
Sec. 5-165. Ex parte communications in rulemaking; special government agents.
(a) Notwithstanding any law to the contrary, this Section applies to ex parte communications made during the rulemaking process.
(b) "Ex parte communication" means any written or oral communication by any person during the rulemaking period that imparts or requests material information or makes a material argument regarding potential action concerning an agency's general, emergency, or peremptory rulemaking under this Act and that is communicated to that agency, the head of that agency, or any other employee of that agency. For purposes of this Section, the rulemaking period begins upon the commencement of the first notice period with respect to general rulemaking under Section 5-40, upon the filing of a notice of emergency rulemaking under Section 5-45, or upon the filing of a notice of rulemaking with respect to peremptory rulemaking under Section 5-50. "Ex parte communication" does not include the following: (i) statements by a person publicly made in a public forum; (ii) statements regarding matters of procedure and practice, such as the format of public comments, the number of copies required, the manner of filing such comments, and the status of a rulemaking proceeding; and (iii) statements made by a State employee of that agency to the agency head or other employee of that agency.
(c) An ex parte communication received by any agency, agency head, or other agency employee shall immediately be reported to that agency's ethics officer by the recipient of the communication and by any other employee of that agency who responds to the communication. The ethics officer shall require that the ex parte communication promptly be made a part of the record of the rulemaking proceeding. The ethics officer shall promptly file the ex parte communication with the Executive Ethics Commission, including all written communications, all written responses to the communications, and a memorandum prepared by the ethics officer stating the nature and substance of all oral communications, the identity and job title of the person to whom each communication was made, all responses made, the identity and job title of the person making each response, the identity of each person from whom the written or oral ex parte communication was received, the individual or entity represented by that person, any action the person requested or recommended, and any other pertinent information. The disclosure shall also contain the date of any ex parte communication.
(d) Failure to take certain actions under this Section may constitute a violation as provided in Section 5-50 of the State Officials and Employees Ethics Act.
(Source: P.A. 93-615, eff. 11-19-03; 93-617, eff. 12-9-03.)



Article 10 - Administrative Hearings

(5 ILCS 100/Art. 10 heading)

(5 ILCS 100/10-5) (from Ch. 127, par. 1010-5)
Sec. 10-5. Rules required for hearings. All agencies shall adopt rules establishing procedures for contested case hearings.
(Source: P.A. 87-823.)

(5 ILCS 100/10-10) (from Ch. 127, par. 1010-10)
Sec. 10-10. Components of rules. All agency rules establishing procedures for contested cases shall at a minimum comply with the provisions of this Article 10. In addition, agency rules establishing procedures may include, but need not be limited to, the following components: pre-hearing conferences, representation interview or deposition procedures, default procedures, selection of administrative law judges, the form of the final order, the standard of proof used, which agency official makes the final decision, representation of parties, subpoena request procedures, discovery and protective order procedures, and any review or appeal process within the agency.
(Source: P.A. 87-823.)

(5 ILCS 100/10-15) (from Ch. 127, par. 1010-15)
Sec. 10-15. Standard of proof. Unless otherwise provided by law or stated in the agency's rules, the standard of proof in any contested case hearing conducted under this Act by an agency shall be the preponderance of the evidence.
(Source: P.A. 87-823.)

(5 ILCS 100/10-20) (from Ch. 127, par. 1010-20)
Sec. 10-20. Qualifications of administrative law judges. All agencies shall adopt rules concerning the minimum qualifications of administrative law judges for contested case hearings. The agency head or an attorney licensed to practice law in Illinois may act as an administrative law judge or panel for an agency without adopting any rules under this Section. These rules may be adopted using the procedures in either Section 5-15 or 5-35.
(Source: P.A. 87-823.)

(5 ILCS 100/10-25) (from Ch. 127, par. 1010-25)
Sec. 10-25. Contested cases; notice; hearing.
(a) In a contested case, all parties shall be afforded an opportunity for a hearing after reasonable notice. The notice shall be served personally or by certified or registered mail or as otherwise provided by law upon the parties or their agents appointed to receive service of process and shall include the following:
(1) A statement of the time, place, and nature of the

hearing.

(2) A statement of the legal authority and

jurisdiction under which the hearing is to be held.

(3) A reference to the particular Sections of the

substantive and procedural statutes and rules involved.

(4) Except where a more detailed statement is

otherwise provided for by law, a short and plain statement of the matters asserted, the consequences of a failure to respond, and the official file or other reference number.

(5) The names and mailing addresses of the

administrative law judge, all parties, and all other persons to whom the agency gives notice of the hearing unless otherwise confidential by law.

(b) An opportunity shall be afforded all parties to be represented by legal counsel and to respond and present evidence and argument.
(c) Unless precluded by law, disposition may be made of any contested case by stipulation, agreed settlement, consent order, or default.
(Source: P.A. 87-823.)

(5 ILCS 100/10-30) (from Ch. 127, par. 1010-30)
Sec. 10-30. Disqualification of administrative law judge.
(a) The agency head, one or more members of the agency head, or any other person meeting the qualifications set forth by rule under Section 10-20 may be the administrative law judge.
(b) The agency shall provide by rule for disqualification of an administrative law judge for bias or conflict of interest. An adverse ruling, in and of itself, shall not constitute bias or conflict of interest.
(Source: P.A. 87-823.)

(5 ILCS 100/10-35) (from Ch. 127, par. 1010-35)
Sec. 10-35. Record in contested cases.
(a) The record in a contested case shall include the following:
(1) All pleadings (including all notices and

responses thereto), motions, and rulings.

(2) All evidence received.
(3) A statement of matters officially noticed.
(4) Any offers of proof, objections, and rulings

thereon.

(5) Any proposed findings and exceptions.
(6) Any decision, opinion, or report by the

administrative law judge.

(7) All staff memoranda or data submitted to the

administrative law judge or members of the agency in connection with their consideration of the case that are inconsistent with Section 10-60.

(8) Any communication prohibited by Section 10-60.

No such communication shall form the basis for any finding of fact.

(b) Oral proceedings or any part thereof shall be recorded stenographically or by other means that will adequately insure the preservation of the testimony or oral proceedings and shall be transcribed on the request of any party.
(c) Findings of fact shall be based exclusively on the evidence and on matters officially noticed.
(Source: P.A. 87-823.)

(5 ILCS 100/10-40) (from Ch. 127, par. 1010-40)
Sec. 10-40. Rules of evidence; official notice. In contested cases:
(a) Irrelevant, immaterial, or unduly repetitious evidence shall be excluded. The rules of evidence and privilege as applied in civil cases in the circuit courts of this State shall be followed. Evidence not admissible under those rules of evidence may be admitted, however, (except where precluded by statute) if it is of a type commonly relied upon by reasonably prudent men in the conduct of their affairs. Objections to evidentiary offers may be made and shall be noted in the record. Subject to these requirements, when a hearing will be expedited and the interests of the parties will not be prejudiced, any part of the evidence may be received in written form.
(b) Subject to the evidentiary requirements of subsection (a) of this Section, a party may conduct cross-examination required for a full and fair disclosure of the facts.
(c) Notice may be taken of matters of which the circuit courts of this State may take judicial notice. In addition, notice may be taken of generally recognized technical or scientific facts within the agency's specialized knowledge. Parties shall be notified either before or during the hearing, or by reference in preliminary reports or otherwise, of the material noticed, including any staff memoranda or data, and they shall be afforded an opportunity to contest the material so noticed. The agency's experience, technical competence, and specialized knowledge may be utilized in the evaluation of the evidence.
(Source: P.A. 99-78, eff. 7-20-15.)

(5 ILCS 100/10-45) (from Ch. 127, par. 1010-45)
Sec. 10-45. Proposal for decision. Except where otherwise expressly provided by law, when in a contested case a majority of the officials of the agency who are to render the final decision has not heard the case or read the record, the decision, if adverse to a party to the proceeding other than the agency, shall not be made until a proposal for decision is served upon the parties and an opportunity is afforded to each party adversely affected to file exceptions and to present a brief and, if the agency so permits, oral argument to the agency officials who are to render the decision. The proposal for decision shall contain a statement of the reasons therefor and of each issue of fact or law necessary to the proposed decision and shall be prepared by the persons who conducted the hearing or one who has read the record.
(Source: P.A. 87-823.)

(5 ILCS 100/10-50) (from Ch. 127, par. 1010-50)
Sec. 10-50. Decisions and orders.
(a) A final decision or order adverse to a party (other than the agency) in a contested case shall be in writing or stated in the record. A final decision shall include findings of fact and conclusions of law, separately stated. Findings of fact, if set forth in statutory language, shall be accompanied by a concise and explicit statement of the underlying facts supporting the findings. If, in accordance with agency rules, a party submitted proposed findings of fact, the decision shall include a ruling upon each proposed finding. Parties or their agents appointed to receive service of process shall be notified either personally or by registered or certified mail of any decision or order. Upon request a copy of the decision or order shall be delivered or mailed forthwith to each party and to his attorney of record.
(b) All agency orders shall specify whether they are final and subject to the Administrative Review Law. Every final order shall contain a list of all parties of record to the case including the name and address of the agency or officer entering the order and the addresses of each party as known to the agency where the parties may be served with pleadings, notices, or service of process for any review or further proceedings. Every final order shall also state whether the rules of the agency require any motion or request for reconsideration and cite the rule for the requirement. The changes made by this amendatory Act of the 100th General Assembly apply to all actions filed under the Administrative Review Law on or after the effective date of this amendatory Act of the 100th General Assembly.
(c) A decision by any agency in a contested case under this Act shall be void unless the proceedings are conducted in compliance with the provisions of this Act relating to contested cases, except to the extent those provisions are waived under Section 10-70 and except to the extent the agency has adopted its own rules for contested cases as authorized in Section 1-5.
(Source: P.A. 100-212, eff. 8-18-17.)

(5 ILCS 100/10-55) (from Ch. 127, par. 1010-55)
Sec. 10-55. Expenses and attorney's fees.
(a) In any contested case initiated by any agency that does not proceed to court for judicial review and on any issue where a court does not have jurisdiction to make an award of litigation expenses under Section 2-611 of the Civil Practice Law, any allegation made by the agency without reasonable cause and found to be untrue shall subject the agency making the allegation to the payment of the reasonable expenses, including reasonable attorney's fees, actually incurred in defending against that allegation by the party against whom the case was initiated. A claimant may not recover litigation expenses when the parties have executed a settlement agreement that, while not stipulating liability or violation, requires the claimant to take correction action or pay a monetary sum.
(b) The claimant shall make a demand for litigation expenses to the agency. If the claimant is dissatisfied because of the agency's failure to make any award or because of the insufficiency of the agency's award, the claimant may petition the Court of Claims for the amount deemed owed. If allowed any recovery by the Court of Claims, the claimant shall also be entitled to reasonable attorney's fees and the reasonable expenses incurred in making a claim for the expenses incurred in the administrative action. The Court of Claims may reduce the amount of the litigation expenses to be awarded under this Section, or deny an award, to the extent that the claimant engaged in conduct during the course of the proceeding that unduly and unreasonably protracted the final resolution of the matter in controversy.
(c) In any case in which a party has any administrative rule invalidated by a court for any reason, including but not limited to the agency's exceeding its statutory authority or the agency's failure to follow statutory procedures in the adoption of the rule, the court shall award the party bringing the action the reasonable expenses of the litigation, including reasonable attorney's fees.
(Source: P.A. 87-823.)

(5 ILCS 100/10-60) (from Ch. 127, par. 1010-60)
Sec. 10-60. Ex parte communications.
(a) Except in the disposition of matters that agencies are authorized by law to entertain or dispose of on an ex parte basis, agency heads, agency employees, and administrative law judges shall not, after notice of hearing in a contested case or licensing to which the procedures of a contested case apply under this Act, communicate, directly or indirectly, in connection with any issue of fact, with any person or party, or in connection with any other issue with any party or the representative of any party, except upon notice and opportunity for all parties to participate.
(b) However, an agency member may communicate with other members of the agency, and an agency member or administrative law judge may have the aid and advice of one or more personal assistants.
(c) An ex parte communication received by any agency head, agency employee, or administrative law judge shall be made a part of the record of the pending matter, including all written communications, all written responses to the communications, and a memorandum stating the substance of all oral communications and all responses made and the identity of each person from whom the ex parte communication was received.
(d) Communications regarding matters of procedure and practice, such as the format of pleadings, number of copies required, manner of service, and status of proceedings, are not considered ex parte communications under this Section.
(Source: P.A. 87-823.)

(5 ILCS 100/10-63)
Sec. 10-63. Stay of contested case hearings; military.
(a) In this Section:
"Military service" means any full-time training or duty, no matter how described under federal or State law, for which a service member is ordered to report by the President, Governor of a state, commonwealth, or territory of the United States, or other appropriate military authority.
"Service member" means a resident of Illinois who is a member of any component of the U.S. Armed Forces or the National Guard of any state, the District of Columbia, a commonwealth, or a territory of the United States.
(b) In a contested case in which a named party is a service member who has entered military service, for a period of 14 days that follow the conclusion of military service, the administrative law judge shall, upon motion made by or on behalf of the service member, stay the hearing for a period of 90 days if the service member's ability to appear at the hearing is materially affected by his or her military service.
(c) In order to be eligible for the benefits granted to service members under this Section, a service member must demonstrate that his or her military service has been in excess of 29 consecutive days and has materially affected his or her ability to attend the hearing by submitting a letter to the administrative law judge from the service member's commanding officer stating that the service member's military duty has prevented the service member from appearing at the hearing and that military leave has not been authorized. The service member must also provide the administrative law judge with an approximate date of availability.
(d) Additional stays of the contested case hearing shall be permitted at the discretion of the administrative law judge if all of the requirements of this Section are met.
(e) A violation of this Section constitutes a civil rights violation under the Illinois Human Rights Act. All proceeds from the collection of any civil penalty imposed under this subsection shall be deposited into the Illinois Military Family Relief Fund.
(Source: P.A. 97-913, eff. 1-1-13.)

(5 ILCS 100/10-65) (from Ch. 127, par. 1010-65)
Sec. 10-65. Licenses.
(a) When any licensing is required by law to be preceded by notice and an opportunity for a hearing, the provisions of this Act concerning contested cases shall apply.
(b) When a licensee has made timely and sufficient application for the renewal of a license or a new license with reference to any activity of a continuing nature, the existing license shall continue in full force and effect until the final agency decision on the application has been made unless a later date is fixed by order of a reviewing court.
(c) An application for a new license shall include the applicant's social security number, which shall be retained in the agency's records pertaining to the license. As soon as practical, an agency must assign a customer identification number to each applicant for a license that the applicant may use in place of his or her social security number on the application for a license or renewal of a license. A licensee's social security number shall not appear on the face of his or her license. Each agency shall require the licensee to certify on the application form, under penalty of perjury, that he or she is not more than 30 days delinquent in complying with a child support order. Every application shall state that failure to so certify shall result in disciplinary action, and that making a false statement may subject the licensee to contempt of court. The agency shall notify each applicant or licensee who acknowledges a delinquency or who, contrary to his or her certification, is found to be delinquent or who after receiving notice, fails to comply with a subpoena or warrant relating to a paternity or a child support proceeding, that the agency intends to take disciplinary action. Accordingly, the agency shall provide written notice of the facts or conduct upon which the agency will rely to support its proposed action and the applicant or licensee shall be given an opportunity for a hearing in accordance with the provisions of the Act concerning contested cases. Any delinquency in complying with a child support order can be remedied by arranging for payment of past due and current support. Any failure to comply with a subpoena or warrant relating to a paternity or child support proceeding can be remedied by complying with the subpoena or warrant. Upon a final finding of delinquency or failure to comply with a subpoena or warrant, the agency shall suspend, revoke, or refuse to issue or renew the license. In cases in which the Department of Healthcare and Family Services (formerly Department of Public Aid) has previously determined that an applicant or a licensee is more than 30 days delinquent in the payment of child support and has subsequently certified the delinquency to the licensing agency, and in cases in which a court has previously determined that an applicant or licensee has been in violation of the Non-Support Punishment Act for more than 60 days, the licensing agency shall refuse to issue or renew or shall revoke or suspend that person's license based solely upon the certification of delinquency made by the Department of Healthcare and Family Services (formerly Department of Public Aid) or the certification of violation made by the court. Further process, hearings, or redetermination of the delinquency or violation by the licensing agency shall not be required. The licensing agency may issue or renew a license if the licensee has arranged for payment of past and current child support obligations in a manner satisfactory to the Department of Healthcare and Family Services (formerly Department of Public Aid) or the court. The licensing agency may impose conditions, restrictions, or disciplinary action upon that license.
(d) Except as provided in subsection (c), no agency shall revoke, suspend, annul, withdraw, amend materially, or refuse to renew any valid license without first giving written notice to the licensee of the facts or conduct upon which the agency will rely to support its proposed action and an opportunity for a hearing in accordance with the provisions of this Act concerning contested cases. At the hearing, the licensee shall have the right to show compliance with all lawful requirements for the retention, continuation, or renewal of the license. If, however, the agency finds that the public interest, safety, or welfare imperatively requires emergency action, and if the agency incorporates a finding to that effect in its order, summary suspension of a license may be ordered pending proceedings for revocation or other action. Those proceedings shall be promptly instituted and determined.
(e) Any application for renewal of a license that contains required and relevant information, data, material, or circumstances that were not contained in an application for the existing license shall be subject to the provisions of subsection (a).
(Source: P.A. 96-328, eff. 8-11-09; 97-400, eff. 1-1-12.)

(5 ILCS 100/10-70) (from Ch. 127, par. 1010-70)
Sec. 10-70. Waiver. Compliance with any or all of the provisions of this Act concerning contested cases may be waived by written stipulation of all parties.
(Source: P.A. 87-823.)



Article 15 - Severability And Effective Date

(5 ILCS 100/Art. 15 heading)

(5 ILCS 100/15-5) (from Ch. 127, par. 1015-5)
Sec. 15-5. Severability. If any provision of this Act or the application of any provision of this Act to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of the Act that can be given effect without the invalid provision or application, and for this purpose the provisions of this Act are severable.
(Source: P.A. 87-823.)

(5 ILCS 100/15-10) (from Ch. 127, par. 1015-10)
Sec. 15-10. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 87-823.)






5 ILCS 120/ - Open Meetings Act.

(5 ILCS 120/1) (from Ch. 102, par. 41)
Sec. 1. Policy. It is the public policy of this State that public bodies exist to aid in the conduct of the people's business and that the people have a right to be informed as to the conduct of their business. In order that the people shall be informed, the General Assembly finds and declares that it is the intent of this Act to ensure that the actions of public bodies be taken openly and that their deliberations be conducted openly.
The General Assembly further declares it to be the public policy of this State that its citizens shall be given advance notice of and the right to attend all meetings at which any business of a public body is discussed or acted upon in any way. Exceptions to the public's right to attend exist only in those limited circumstances where the General Assembly has specifically determined that the public interest would be clearly endangered or the personal privacy or guaranteed rights of individuals would be clearly in danger of unwarranted invasion.
To implement this policy, the General Assembly declares:
(1) it is the intent of this Act to protect the

citizen's right to know; and

(2) the provisions for exceptions to the open meeting

requirements shall be strictly construed against closed meetings.

(Source: P.A. 88-621, eff. 1-1-95.)

(5 ILCS 120/1.01) (from Ch. 102, par. 41.01)
Sec. 1.01. This Act shall be known and may be cited as the Open Meetings Act.
(Source: P.A. 82-378.)

(5 ILCS 120/1.02) (from Ch. 102, par. 41.02)
Sec. 1.02. For the purposes of this Act:
"Meeting" means any gathering, whether in person or by video or audio conference, telephone call, electronic means (such as, without limitation, electronic mail, electronic chat, and instant messaging), or other means of contemporaneous interactive communication, of a majority of a quorum of the members of a public body held for the purpose of discussing public business or, for a 5-member public body, a quorum of the members of a public body held for the purpose of discussing public business.
Accordingly, for a 5-member public body, 3 members of the body constitute a quorum and the affirmative vote of 3 members is necessary to adopt any motion, resolution, or ordinance, unless a greater number is otherwise required.
"Public body" includes all legislative, executive, administrative or advisory bodies of the State, counties, townships, cities, villages, incorporated towns, school districts and all other municipal corporations, boards, bureaus, committees or commissions of this State, and any subsidiary bodies of any of the foregoing including but not limited to committees and subcommittees which are supported in whole or in part by tax revenue, or which expend tax revenue, except the General Assembly and committees or commissions thereof. "Public body" includes tourism boards and convention or civic center boards located in counties that are contiguous to the Mississippi River with populations of more than 250,000 but less than 300,000. "Public body" includes the Health Facilities and Services Review Board. "Public body" does not include a child death review team or the Illinois Child Death Review Teams Executive Council established under the Child Death Review Team Act, an ethics commission acting under the State Officials and Employees Ethics Act, a regional youth advisory board or the Statewide Youth Advisory Board established under the Department of Children and Family Services Statewide Youth Advisory Board Act, or the Illinois Independent Tax Tribunal.
(Source: P.A. 97-1129, eff. 8-28-12; 98-806, eff. 1-1-15.)

(5 ILCS 120/1.05)
Sec. 1.05. Training.
(a) Every public body shall designate employees, officers, or members to receive training on compliance with this Act. Each public body shall submit a list of designated employees, officers, or members to the Public Access Counselor. Within 6 months after the effective date of this amendatory Act of the 96th General Assembly, the designated employees, officers, and members must successfully complete an electronic training curriculum, developed and administered by the Public Access Counselor, and thereafter must successfully complete an annual training program. Thereafter, whenever a public body designates an additional employee, officer, or member to receive this training, that person must successfully complete the electronic training curriculum within 30 days after that designation.
(b) Except as otherwise provided in this Section, each elected or appointed member of a public body subject to this Act who is such a member on the effective date of this amendatory Act of the 97th General Assembly must successfully complete the electronic training curriculum developed and administered by the Public Access Counselor. For these members, the training must be completed within one year after the effective date of this amendatory Act.
Except as otherwise provided in this Section, each elected or appointed member of a public body subject to this Act who becomes such a member after the effective date of this amendatory Act of the 97th General Assembly shall successfully complete the electronic training curriculum developed and administered by the Public Access Counselor. For these members, the training must be completed not later than the 90th day after the date the member:
(1) takes the oath of office, if the member is

required to take an oath of office to assume the person's duties as a member of the public body; or

(2) otherwise assumes responsibilities as a member of

the public body, if the member is not required to take an oath of office to assume the person's duties as a member of the governmental body.

Each member successfully completing the electronic training curriculum shall file a copy of the certificate of completion with the public body.
Completing the required training as a member of the public body satisfies the requirements of this Section with regard to the member's service on a committee or subcommittee of the public body and the member's ex officio service on any other public body.
The failure of one or more members of a public body to complete the training required by this Section does not affect the validity of an action taken by the public body.
An elected or appointed member of a public body subject to this Act who has successfully completed the training required under this subsection (b) and filed a copy of the certificate of completion with the public body is not required to subsequently complete the training required under this subsection (b).
(c) An elected school board member may satisfy the training requirements of this Section by participating in a course of training sponsored or conducted by an organization created under Article 23 of the School Code. The course of training shall include, but not be limited to, instruction in:
(1) the general background of the legal requirements

for open meetings;

(2) the applicability of this Act to public bodies;
(3) procedures and requirements regarding quorums,

notice, and record-keeping under this Act;

(4) procedures and requirements for holding an open

meeting and for holding a closed meeting under this Act; and

(5) penalties and other consequences for failing to

comply with this Act.

If an organization created under Article 23 of the School Code provides a course of training under this subsection (c), it must provide a certificate of course completion to each school board member who successfully completes that course of training.
(d) A commissioner of a drainage district may satisfy the training requirements of this Section by participating in a course of training sponsored or conducted by an organization that represents the drainage districts created under the Illinois Drainage Code. The course of training shall include, but not be limited to, instruction in:
(1) the general background of the legal requirements

for open meetings;

(2) the applicability of this Act to public bodies;
(3) procedures and requirements regarding quorums,

notice, and record-keeping under this Act;

(4) procedures and requirements for holding an open

meeting and for holding a closed meeting under this Act; and

(5) penalties and other consequences for failing to

comply with this Act.

If an organization that represents the drainage districts created under the Illinois Drainage Code provides a course of training under this subsection (d), it must provide a certificate of course completion to each commissioner who successfully completes that course of training.
(e) A director of a soil and water conservation district may satisfy the training requirements of this Section by participating in a course of training sponsored or conducted by an organization that represents soil and water conservation districts created under the Soil and Water Conservation Districts Act. The course of training shall include, but not be limited to, instruction in:
(1) the general background of the legal requirements

for open meetings;

(2) the applicability of this Act to public bodies;
(3) procedures and requirements regarding quorums,

notice, and record-keeping under this Act;

(4) procedures and requirements for holding an open

meeting and for holding a closed meeting under this Act; and

(5) penalties and other consequences for failing to

comply with this Act.

If an organization that represents the soil and water conservation districts created under the Soil and Water Conservation Districts Act provides a course of training under this subsection (e), it must provide a certificate of course completion to each director who successfully completes that course of training.
(f) An elected or appointed member of a public body of a park district, forest preserve district, or conservation district may satisfy the training requirements of this Section by participating in a course of training sponsored or conducted by an organization that represents the park districts created in the Park District Code. The course of training shall include, but not be limited to, instruction in:
(1) the general background of the legal requirements

for open meetings;

(2) the applicability of this Act to public bodies;
(3) procedures and requirements regarding quorums,

notice, and record-keeping under this Act;

(4) procedures and requirements for holding an open

meeting and for holding a closed meeting under this Act; and

(5) penalties and other consequences for failing to

comply with this Act.

If an organization that represents the park districts created in the Park District Code provides a course of training under this subsection (f), it must provide a certificate of course completion to each elected or appointed member of a public body who successfully completes that course of training.
(Source: P.A. 97-504, eff. 1-1-12; 97-1153, eff. 1-25-13; 98-900, eff. 8-15-14.)

(5 ILCS 120/2) (from Ch. 102, par. 42)
Sec. 2. Open meetings.
(a) Openness required. All meetings of public bodies shall be open to the public unless excepted in subsection (c) and closed in accordance with Section 2a.
(b) Construction of exceptions. The exceptions contained in subsection (c) are in derogation of the requirement that public bodies meet in the open, and therefore, the exceptions are to be strictly construed, extending only to subjects clearly within their scope. The exceptions authorize but do not require the holding of a closed meeting to discuss a subject included within an enumerated exception.
(c) Exceptions. A public body may hold closed meetings to consider the following subjects:
(1) The appointment, employment, compensation,

discipline, performance, or dismissal of specific employees of the public body or legal counsel for the public body, including hearing testimony on a complaint lodged against an employee of the public body or against legal counsel for the public body to determine its validity. However, a meeting to consider an increase in compensation to a specific employee of a public body that is subject to the Local Government Wage Increase Transparency Act may not be closed and shall be open to the public and posted and held in accordance with this Act.

(2) Collective negotiating matters between the public

body and its employees or their representatives, or deliberations concerning salary schedules for one or more classes of employees.

(3) The selection of a person to fill a public

office, as defined in this Act, including a vacancy in a public office, when the public body is given power to appoint under law or ordinance, or the discipline, performance or removal of the occupant of a public office, when the public body is given power to remove the occupant under law or ordinance.

(4) Evidence or testimony presented in open hearing,

or in closed hearing where specifically authorized by law, to a quasi-adjudicative body, as defined in this Act, provided that the body prepares and makes available for public inspection a written decision setting forth its determinative reasoning.

(5) The purchase or lease of real property for the

use of the public body, including meetings held for the purpose of discussing whether a particular parcel should be acquired.

(6) The setting of a price for sale or lease of

property owned by the public body.

(7) The sale or purchase of securities, investments,

or investment contracts. This exception shall not apply to the investment of assets or income of funds deposited into the Illinois Prepaid Tuition Trust Fund.

(8) Security procedures, school building safety and

security, and the use of personnel and equipment to respond to an actual, a threatened, or a reasonably potential danger to the safety of employees, students, staff, the public, or public property.

(9) Student disciplinary cases.
(10) The placement of individual students in special

education programs and other matters relating to individual students.

(11) Litigation, when an action against, affecting or

on behalf of the particular public body has been filed and is pending before a court or administrative tribunal, or when the public body finds that an action is probable or imminent, in which case the basis for the finding shall be recorded and entered into the minutes of the closed meeting.

(12) The establishment of reserves or settlement of

claims as provided in the Local Governmental and Governmental Employees Tort Immunity Act, if otherwise the disposition of a claim or potential claim might be prejudiced, or the review or discussion of claims, loss or risk management information, records, data, advice or communications from or with respect to any insurer of the public body or any intergovernmental risk management association or self insurance pool of which the public body is a member.

(13) Conciliation of complaints of discrimination in

the sale or rental of housing, when closed meetings are authorized by the law or ordinance prescribing fair housing practices and creating a commission or administrative agency for their enforcement.

(14) Informant sources, the hiring or assignment of

undercover personnel or equipment, or ongoing, prior or future criminal investigations, when discussed by a public body with criminal investigatory responsibilities.

(15) Professional ethics or performance when

considered by an advisory body appointed to advise a licensing or regulatory agency on matters germane to the advisory body's field of competence.

(16) Self evaluation, practices and procedures or

professional ethics, when meeting with a representative of a statewide association of which the public body is a member.

(17) The recruitment, credentialing, discipline or

formal peer review of physicians or other health care professionals, or for the discussion of matters protected under the federal Patient Safety and Quality Improvement Act of 2005, and the regulations promulgated thereunder, including 42 C.F.R. Part 3 (73 FR 70732), or the federal Health Insurance Portability and Accountability Act of 1996, and the regulations promulgated thereunder, including 45 C.F.R. Parts 160, 162, and 164, by a hospital, or other institution providing medical care, that is operated by the public body.

(18) Deliberations for decisions of the Prisoner

Review Board.

(19) Review or discussion of applications received

under the Experimental Organ Transplantation Procedures Act.

(20) The classification and discussion of matters

classified as confidential or continued confidential by the State Government Suggestion Award Board.

(21) Discussion of minutes of meetings lawfully

closed under this Act, whether for purposes of approval by the body of the minutes or semi-annual review of the minutes as mandated by Section 2.06.

(22) Deliberations for decisions of the State

Emergency Medical Services Disciplinary Review Board.

(23) The operation by a municipality of a municipal

utility or the operation of a municipal power agency or municipal natural gas agency when the discussion involves (i) contracts relating to the purchase, sale, or delivery of electricity or natural gas or (ii) the results or conclusions of load forecast studies.

(24) Meetings of a residential health care facility

resident sexual assault and death review team or the Executive Council under the Abuse Prevention Review Team Act.

(25) Meetings of an independent team of experts under

Brian's Law.

(26) Meetings of a mortality review team appointed

under the Department of Juvenile Justice Mortality Review Team Act.

(27) (Blank).
(28) Correspondence and records (i) that may not be

disclosed under Section 11-9 of the Illinois Public Aid Code or (ii) that pertain to appeals under Section 11-8 of the Illinois Public Aid Code.

(29) Meetings between internal or external auditors

and governmental audit committees, finance committees, and their equivalents, when the discussion involves internal control weaknesses, identification of potential fraud risk areas, known or suspected frauds, and fraud interviews conducted in accordance with generally accepted auditing standards of the United States of America.

(30) Those meetings or portions of meetings of a

fatality review team or the Illinois Fatality Review Team Advisory Council during which a review of the death of an eligible adult in which abuse or neglect is suspected, alleged, or substantiated is conducted pursuant to Section 15 of the Adult Protective Services Act.

(31) Meetings and deliberations for decisions of the

Concealed Carry Licensing Review Board under the Firearm Concealed Carry Act.

(32) Meetings between the Regional Transportation

Authority Board and its Service Boards when the discussion involves review by the Regional Transportation Authority Board of employment contracts under Section 28d of the Metropolitan Transit Authority Act and Sections 3A.18 and 3B.26 of the Regional Transportation Authority Act.

(33) Those meetings or portions of meetings of the

advisory committee and peer review subcommittee created under Section 320 of the Illinois Controlled Substances Act during which specific controlled substance prescriber, dispenser, or patient information is discussed.

(34) Meetings of the Tax Increment Financing Reform

Task Force under Section 2505-800 of the Department of Revenue Law of the Civil Administrative Code of Illinois.

(d) Definitions. For purposes of this Section:
"Employee" means a person employed by a public body whose relationship with the public body constitutes an employer-employee relationship under the usual common law rules, and who is not an independent contractor.
"Public office" means a position created by or under the Constitution or laws of this State, the occupant of which is charged with the exercise of some portion of the sovereign power of this State. The term "public office" shall include members of the public body, but it shall not include organizational positions filled by members thereof, whether established by law or by a public body itself, that exist to assist the body in the conduct of its business.
"Quasi-adjudicative body" means an administrative body charged by law or ordinance with the responsibility to conduct hearings, receive evidence or testimony and make determinations based thereon, but does not include local electoral boards when such bodies are considering petition challenges.
(e) Final action. No final action may be taken at a closed meeting. Final action shall be preceded by a public recital of the nature of the matter being considered and other information that will inform the public of the business being conducted.
(Source: P.A. 99-78, eff. 7-20-15; 99-235, eff. 1-1-16; 99-480, eff. 9-9-15; 99-642, eff. 7-28-16; 99-646, eff. 7-28-16; 99-687, eff. 1-1-17; 100-201, eff. 8-18-17; 100-465, eff. 8-31-17.)

(5 ILCS 120/2.01) (from Ch. 102, par. 42.01)
Sec. 2.01. All meetings required by this Act to be public shall be held at specified times and places which are convenient and open to the public. No meeting required by this Act to be public shall be held on a legal holiday unless the regular meeting day falls on that holiday.
A quorum of members of a public body must be physically present at the location of an open meeting. If, however, an open meeting of a public body (i) with statewide jurisdiction, (ii) that is an Illinois library system with jurisdiction over a specific geographic area of more than 4,500 square miles, (iii) that is a municipal transit district with jurisdiction over a specific geographic area of more than 4,500 square miles, or (iv) that is a local workforce investment area with jurisdiction over a specific geographic area of more than 4,500 square miles is held simultaneously at one of its offices and one or more other locations in a public building, which may include other of its offices, through an interactive video conference and the public body provides public notice and public access as required under this Act for all locations, then members physically present in those locations all count towards determining a quorum. "Public building", as used in this Section, means any building or portion thereof owned or leased by any public body. The requirement that a quorum be physically present at the location of an open meeting shall not apply, however, to State advisory boards or bodies that do not have authority to make binding recommendations or determinations or to take any other substantive action.
A quorum of members of a public body that is not (i) a public body with statewide jurisdiction, (ii) an Illinois library system with jurisdiction over a specific geographic area of more than 4,500 square miles, (iii) a municipal transit district with jurisdiction over a specific geographic area of more than 4,500 square miles, or (iv) a local workforce innovation area with jurisdiction over a specific geographic area of more than 4,500 square miles must be physically present at the location of a closed meeting. Other members who are not physically present at a closed meeting of such a public body may participate in the meeting by means of a video or audio conference. For the purposes of this Section, "local workforce innovation area" means any local workforce innovation area or areas designated by the Governor pursuant to the federal Workforce Innovation and Opportunity Act or its reauthorizing legislation.
(Source: P.A. 100-477, eff. 9-8-17.)

(5 ILCS 120/2.02) (from Ch. 102, par. 42.02)
Sec. 2.02. Public notice of all meetings, whether open or closed to the public, shall be given as follows:
(a) Every public body shall give public notice of the schedule of regular meetings at the beginning of each calendar or fiscal year and shall state the regular dates, times, and places of such meetings. An agenda for each regular meeting shall be posted at the principal office of the public body and at the location where the meeting is to be held at least 48 hours in advance of the holding of the meeting. A public body that has a website that the full-time staff of the public body maintains shall also post on its website the agenda of any regular meetings of the governing body of that public body. Any agenda of a regular meeting that is posted on a public body's website shall remain posted on the website until the regular meeting is concluded. The requirement of a regular meeting agenda shall not preclude the consideration of items not specifically set forth in the agenda. Public notice of any special meeting except a meeting held in the event of a bona fide emergency, or of any rescheduled regular meeting, or of any reconvened meeting, shall be given at least 48 hours before such meeting, which notice shall also include the agenda for the special, rescheduled, or reconvened meeting, but the validity of any action taken by the public body which is germane to a subject on the agenda shall not be affected by other errors or omissions in the agenda. The requirement of public notice of reconvened meetings does not apply to any case where the meeting was open to the public and (1) it is to be reconvened within 24 hours, or (2) an announcement of the time and place of the reconvened meeting was made at the original meeting and there is no change in the agenda. Notice of an emergency meeting shall be given as soon as practicable, but in any event prior to the holding of such meeting, to any news medium which has filed an annual request for notice under subsection (b) of this Section.
(b) Public notice shall be given by posting a copy of the notice at the principal office of the body holding the meeting or, if no such office exists, at the building in which the meeting is to be held. In addition, a public body that has a website that the full-time staff of the public body maintains shall post notice on its website of all meetings of the governing body of the public body. Any notice of an annual schedule of meetings shall remain on the website until a new public notice of the schedule of regular meetings is approved. Any notice of a regular meeting that is posted on a public body's website shall remain posted on the website until the regular meeting is concluded. The body shall supply copies of the notice of its regular meetings, and of the notice of any special, emergency, rescheduled or reconvened meeting, to any news medium that has filed an annual request for such notice. Any such news medium shall also be given the same notice of all special, emergency, rescheduled or reconvened meetings in the same manner as is given to members of the body provided such news medium has given the public body an address or telephone number within the territorial jurisdiction of the public body at which such notice may be given. The failure of a public body to post on its website notice of any meeting or the agenda of any meeting shall not invalidate any meeting or any actions taken at a meeting.
(c) Any agenda required under this Section shall set forth the general subject matter of any resolution or ordinance that will be the subject of final action at the meeting. The public body conducting a public meeting shall ensure that at least one copy of any requested notice and agenda for the meeting is continuously available for public review during the entire 48-hour period preceding the meeting. Posting of the notice and agenda on a website that is maintained by the public body satisfies the requirement for continuous posting under this subsection (c). If a notice or agenda is not continuously available for the full 48-hour period due to actions outside of the control of the public body, then that lack of availability does not invalidate any meeting or action taken at a meeting.
(Source: P.A. 97-827, eff. 1-1-13.)

(5 ILCS 120/2.03) (from Ch. 102, par. 42.03)
Sec. 2.03. In addition to the notice required by Section 2.02, each body subject to this Act must, at the beginning of each calendar or fiscal year, prepare and make available a schedule of all its regular meetings for such calendar or fiscal year, listing the times and places of such meetings.
If a change is made in regular meeting dates, at least 10 days' notice of such change shall be given by publication in a newspaper of general circulation in the area in which such body functions. However, in the case of bodies of local governmental units with a population of less than 500 in which no newspaper is published, such 10 days' notice may be given by posting a notice of such change in at least 3 prominent places within the governmental unit. Notice of such change shall also be posted at the principal office of the public body or, if no such office exists, at the building in which the meeting is to be held. Notice of such change shall also be supplied to those news media which have filed an annual request for notice as provided in paragraph (b) of Section 2.02.
(Source: Laws 1967, p. 1960.)

(5 ILCS 120/2.04) (from Ch. 102, par. 42.04)
Sec. 2.04. The notice requirements of this Act are in addition to, and not in substitution of, any other notice required by law. Failure of any news medium to receive a notice provided for by this Act shall not invalidate any meeting provided notice was in fact given in accordance with this Act.
(Source: Laws 1967, p. 1960.)

(5 ILCS 120/2.05) (from Ch. 102, par. 42.05)
Sec. 2.05. Recording meetings. Subject to the provisions of Section 8-701 of the Code of Civil Procedure, any person may record the proceedings at meetings required to be open by this Act by tape, film or other means. The authority holding the meeting shall prescribe reasonable rules to govern the right to make such recordings.
If a witness at any meeting required to be open by this Act which is conducted by a commission, administrative agency or other tribunal, refuses to testify on the grounds that he may not be compelled to testify if any portion of his testimony is to be broadcast or televised or if motion pictures are to be taken of him while he is testifying, the authority holding the meeting shall prohibit such recording during the testimony of the witness. Nothing in this Section shall be construed to extend the right to refuse to testify at any meeting not subject to the provisions of Section 8-701 of the Code of Civil Procedure.
(Source: P.A. 94-1058, eff. 1-1-07.)

(5 ILCS 120/2.06) (from Ch. 102, par. 42.06)
Sec. 2.06. Minutes; right to speak.
(a) All public bodies shall keep written minutes of all their meetings, whether open or closed, and a verbatim record of all their closed meetings in the form of an audio or video recording. Minutes shall include, but need not be limited to:
(1) the date, time and place of the meeting;
(2) the members of the public body recorded as either

present or absent and whether the members were physically present or present by means of video or audio conference; and

(3) a summary of discussion on all matters proposed,

deliberated, or decided, and a record of any votes taken.

(b) A public body shall approve the minutes of its open meeting within 30 days after that meeting or at the public body's second subsequent regular meeting, whichever is later. The minutes of meetings open to the public shall be available for public inspection within 10 days after the approval of such minutes by the public body. Beginning July 1, 2006, at the time it complies with the other requirements of this subsection, a public body that has a website that the full-time staff of the public body maintains shall post the minutes of a regular meeting of its governing body open to the public on the public body's website within 10 days after the approval of the minutes by the public body. Beginning July 1, 2006, any minutes of meetings open to the public posted on the public body's website shall remain posted on the website for at least 60 days after their initial posting.
(c) The verbatim record may be destroyed without notification to or the approval of a records commission or the State Archivist under the Local Records Act or the State Records Act no less than 18 months after the completion of the meeting recorded but only after:
(1) the public body approves the destruction of a

particular recording; and

(2) the public body approves minutes of the closed

meeting that meet the written minutes requirements of subsection (a) of this Section.

(d) Each public body shall periodically, but no less than semi-annually, meet to review minutes of all closed meetings. At such meetings a determination shall be made, and reported in an open session that (1) the need for confidentiality still exists as to all or part of those minutes or (2) that the minutes or portions thereof no longer require confidential treatment and are available for public inspection. The failure of a public body to strictly comply with the semi-annual review of closed session written minutes, whether before or after the effective date of this amendatory Act of the 94th General Assembly, shall not cause the written minutes or related verbatim record to become public or available for inspection in any judicial proceeding, other than a proceeding involving an alleged violation of this Act, if the public body, within 60 days of discovering its failure to strictly comply with the technical requirements of this subsection, reviews the closed session minutes and determines and thereafter reports in open session that either (1) the need for confidentiality still exists as to all or part of the minutes or verbatim record, or (2) that the minutes or recordings or portions thereof no longer require confidential treatment and are available for public inspection.
(e) Unless the public body has made a determination that the verbatim recording no longer requires confidential treatment or otherwise consents to disclosure, the verbatim record of a meeting closed to the public shall not be open for public inspection or subject to discovery in any administrative or judicial proceeding other than one brought to enforce this Act. In the case of a civil action brought to enforce this Act, the court, if the judge believes such an examination is necessary, must conduct such in camera examination of the verbatim record as it finds appropriate in order to determine whether there has been a violation of this Act. In the case of a criminal proceeding, the court may conduct an examination in order to determine what portions, if any, must be made available to the parties for use as evidence in the prosecution. Any such initial inspection must be held in camera. If the court determines that a complaint or suit brought for noncompliance under this Act is valid it may, for the purposes of discovery, redact from the minutes of the meeting closed to the public any information deemed to qualify under the attorney-client privilege. The provisions of this subsection do not supersede the privacy or confidentiality provisions of State or federal law. Access to verbatim recordings shall be provided to duly elected officials or appointed officials filling a vacancy of an elected office in a public body, and access shall be granted in the public body's main office or official storage location, in the presence of a records secretary, an administrative official of the public body, or any elected official of the public body. No verbatim recordings shall be recorded or removed from the public body's main office or official storage location, except by vote of the public body or by court order. Nothing in this subsection (e) is intended to limit the Public Access Counselor's access to those records necessary to address a request for administrative review under Section 7.5 of this Act.
(f) Minutes of meetings closed to the public shall be available only after the public body determines that it is no longer necessary to protect the public interest or the privacy of an individual by keeping them confidential, except that duly elected officials or appointed officials filling a vacancy of an elected office in a public body shall be provided access to minutes of meetings closed to the public. Access to minutes shall be granted in the public body's main office or official storage location, in the presence of a records secretary, an administrative official of the public body, or any elected official of the public body. No minutes of meetings closed to the public shall be removed from the public body's main office or official storage location, except by vote of the public body or by court order. Nothing in this subsection (f) is intended to limit the Public Access Counselor's access to those records necessary to address a request for administrative review under Section 7.5 of this Act.
(g) Any person shall be permitted an opportunity to address public officials under the rules established and recorded by the public body.
(Source: P.A. 99-515, eff. 6-30-16.)

(5 ILCS 120/2a) (from Ch. 102, par. 42a)
Sec. 2a. A public body may hold a meeting closed to the public, or close a portion of a meeting to the public, upon a majority vote of a quorum present, taken at a meeting open to the public for which notice has been given as required by this Act. A single vote may be taken with respect to a series of meetings, a portion or portions of which are proposed to be closed to the public, provided each meeting in such series involves the same particular matters and is scheduled to be held within no more than 3 months of the vote. The vote of each member on the question of holding a meeting closed to the public and a citation to the specific exception contained in Section 2 of this Act which authorizes the closing of the meeting to the public shall be publicly disclosed at the time of the vote and shall be recorded and entered into the minutes of the meeting. Nothing in this Section or this Act shall be construed to require that any meeting be closed to the public.
At any open meeting of a public body for which proper notice under this Act has been given, the body may, without additional notice under Section 2.02, hold a closed meeting in accordance with this Act. Only topics specified in the vote to close under this Section may be considered during the closed meeting.
(Source: P.A. 88-621, eff. 1-1-95; 89-86, eff. 6-30-95.)

(5 ILCS 120/2b)
Sec. 2b. (Repealed).
(Source: Repealed by P.A. 88-621, eff. 1-1-95.)

(5 ILCS 120/3) (from Ch. 102, par. 43)
Sec. 3. (a) Where the provisions of this Act are not complied with, or where there is probable cause to believe that the provisions of this Act will not be complied with, any person, including the State's Attorney of the county in which such noncompliance may occur, may bring a civil action in the circuit court for the judicial circuit in which the alleged noncompliance has occurred or is about to occur, or in which the affected public body has its principal office, prior to or within 60 days of the meeting alleged to be in violation of this Act or, if facts concerning the meeting are not discovered within the 60-day period, within 60 days of the discovery of a violation by the State's Attorney or, if the person timely files a request for review under Section 3.5, within 60 days of the decision by the Attorney General to resolve a request for review by a means other than the issuance of a binding opinion under subsection (e) of Section 3.5.
Records that are obtained by a State's Attorney from a public body for purposes of reviewing whether the public body has complied with this Act may not be disclosed to the public. Those records, while in the possession of the State's Attorney, are exempt from disclosure under the Freedom of Information Act.
(b) In deciding such a case the court may examine in camera any portion of the minutes of a meeting at which a violation of the Act is alleged to have occurred, and may take such additional evidence as it deems necessary.
(c) The court, having due regard for orderly administration and the public interest, as well as for the interests of the parties, may grant such relief as it deems appropriate, including granting a relief by mandamus requiring that a meeting be open to the public, granting an injunction against future violations of this Act, ordering the public body to make available to the public such portion of the minutes of a meeting as is not authorized to be kept confidential under this Act, or declaring null and void any final action taken at a closed meeting in violation of this Act.
(d) The court may assess against any party, except a State's Attorney, reasonable attorney's fees and other litigation costs reasonably incurred by any other party who substantially prevails in any action brought in accordance with this Section, provided that costs may be assessed against any private party or parties bringing an action pursuant to this Section only upon the court's determination that the action is malicious or frivolous in nature.
(Source: P.A. 99-714, eff. 8-5-16.)

(5 ILCS 120/3.5)
Sec. 3.5. Public Access Counselor; opinions.
(a) A person who believes that a violation of this Act by a public body has occurred may file a request for review with the Public Access Counselor established in the Office of the Attorney General not later than 60 days after the alleged violation. If facts concerning the violation are not discovered within the 60-day period, but are discovered at a later date, not exceeding 2 years after the alleged violation, by a person utilizing reasonable diligence, the request for review may be made within 60 days of the discovery of the alleged violation. The request for review must be in writing, must be signed by the requester, and must include a summary of the facts supporting the allegation. The changes made by this amendatory Act of the 99th General Assembly apply to violations alleged to have occurred at meetings held on or after the effective date of this amendatory Act of the 99th General Assembly.
(b) Upon receipt of a request for review, the Public Access Counselor shall determine whether further action is warranted. If the Public Access Counselor determines from the request for review that the alleged violation is unfounded, he or she shall so advise the requester and the public body and no further action shall be undertaken. In all other cases, the Public Access Counselor shall forward a copy of the request for review to the public body within 7 working days. The Public Access Counselor shall specify the records or other documents that the public body shall furnish to facilitate the review. Within 7 working days after receipt of the request for review, the public body shall provide copies of the records requested and shall otherwise fully cooperate with the Public Access Counselor. If a public body fails to furnish specified records pursuant to this Section, or if otherwise necessary, the Attorney General may issue a subpoena to any person or public body having knowledge of or records pertaining to an alleged violation of this Act. For purposes of conducting a thorough review, the Public Access Counselor has the same right to examine a verbatim recording of a meeting closed to the public or the minutes of a closed meeting as does a court in a civil action brought to enforce this Act.
(c) Within 7 working days after it receives a copy of a request for review and request for production of records from the Public Access Counselor, the public body may, but is not required to, answer the allegations of the request for review. The answer may take the form of a letter, brief, or memorandum. Upon request, the public body may also furnish the Public Access Counselor with a redacted copy of the answer excluding specific references to any matters at issue. The Public Access Counselor shall forward a copy of the answer or redacted answer, if furnished, to the person submitting the request for review. The requester may, but is not required to, respond in writing to the answer within 7 working days and shall provide a copy of the response to the public body.
(d) In addition to the request for review, and the answer and the response thereto, if any, a requester or a public body may furnish affidavits and records concerning any matter germane to the review.
(e) Unless the Public Access Counselor extends the time by no more than 21 business days by sending written notice to the requester and public body that includes a statement of the reasons for the extension in the notice, or decides to address the matter without the issuance of a binding opinion, the Attorney General shall examine the issues and the records, shall make findings of fact and conclusions of law, and shall issue to the requester and the public body an opinion within 60 days after initiating review. The opinion shall be binding upon both the requester and the public body, subject to administrative review under Section 7.5 of this Act.
In responding to any written request under this Section 3.5, the Attorney General may exercise his or her discretion and choose to resolve a request for review by mediation or by a means other than the issuance of a binding opinion. The decision not to issue a binding opinion shall not be reviewable.
Upon receipt of a binding opinion concluding that a violation of this Act has occurred, the public body shall either take necessary action as soon as practical to comply with the directive of the opinion or shall initiate administrative review under Section 7.5. If the opinion concludes that no violation of the Act has occurred, the requester may initiate administrative review under Section 7.5.
(f) If the requester files suit under Section 3 with respect to the same alleged violation that is the subject of a pending request for review, the requester shall notify the Public Access Counselor, and the Public Access Counselor shall take no further action with respect to the request for review and shall so notify the public body.
(g) Records that are obtained by the Public Access Counselor from a public body for purposes of addressing a request for review under this Section 3.5 may not be disclosed to the public, including the requester, by the Public Access Counselor. Those records, while in the possession of the Public Access Counselor, shall be exempt from disclosure by the Public Access Counselor under the Freedom of Information Act.
(h) The Attorney General may also issue advisory opinions to public bodies regarding compliance with this Act. A review may be initiated upon receipt of a written request from the head of the public body or its attorney. The request must contain sufficient accurate facts from which a determination can be made. The Public Access Counselor may request additional information from the public body in order to facilitate the review. A public body that relies in good faith on an advisory opinion of the Attorney General in complying with the requirements of this Act is not liable for penalties under this Act, so long as the facts upon which the opinion is based have been fully and fairly disclosed to the Public Access Counselor.
(Source: P.A. 99-402, eff. 8-19-15.)

(5 ILCS 120/4) (from Ch. 102, par. 44)
Sec. 4. Any person violating any of the provisions of this Act, except subsection (b), (c), (d), (e), or (f) of Section 1.05, shall be guilty of a Class C misdemeanor.
(Source: P.A. 97-504, eff. 1-1-12; 97-1153, eff. 1-25-13; 98-900, eff. 8-15-14.)

(5 ILCS 120/5) (from Ch. 102, par. 45)
Sec. 5. If any provision of this Act, or the application of this Act to any particular meeting or type of meeting is held invalid or unconstitutional, such decision shall not affect the validity of the remaining provisions or the other applications of this Act.
(Source: Laws 1957, p. 2892.)

(5 ILCS 120/6) (from Ch. 102, par. 46)
Sec. 6. The provisions of this Act constitute minimum requirements for home rule units; any home rule unit may enact an ordinance prescribing more stringent requirements binding upon itself which would serve to give further notice to the public and facilitate public access to meetings.
(Source: P.A. 78-448.)

(5 ILCS 120/7)
Sec. 7. Attendance by a means other than physical presence.
(a) If a quorum of the members of the public body is physically present as required by Section 2.01, a majority of the public body may allow a member of that body to attend the meeting by other means if the member is prevented from physically attending because of: (i) personal illness or disability; (ii) employment purposes or the business of the public body; or (iii) a family or other emergency. "Other means" is by video or audio conference.
(b) If a member wishes to attend a meeting by other means, the member must notify the recording secretary or clerk of the public body before the meeting unless advance notice is impractical.
(c) A majority of the public body may allow a member to attend a meeting by other means only in accordance with and to the extent allowed by rules adopted by the public body. The rules must conform to the requirements and restrictions of this Section, may further limit the extent to which attendance by other means is allowed, and may provide for the giving of additional notice to the public or further facilitate public access to meetings.
(d) The limitations of this Section shall not apply to (i) closed meetings of (A) public bodies with statewide jurisdiction, (B) Illinois library systems with jurisdiction over a specific geographic area of more than 4,500 square miles, (C) municipal transit districts with jurisdiction over a specific geographic area of more than 4,500 square miles, or (D) local workforce innovation areas with jurisdiction over a specific geographic area of more than 4,500 square miles or (ii) open or closed meetings of State advisory boards or bodies that do not have authority to make binding recommendations or determinations or to take any other substantive action. State advisory boards or bodies, public bodies with statewide jurisdiction, Illinois library systems with jurisdiction over a specific geographic area of more than 4,500 square miles, municipal transit districts with jurisdiction over a specific geographic area of more than 4,500 square miles, and local workforce investment areas with jurisdiction over a specific geographic area of more than 4,500 square miles, however, may permit members to attend meetings by other means only in accordance with and to the extent allowed by specific procedural rules adopted by the body. For the purposes of this Section, "local workforce innovation area" means any local workforce innovation area or areas designated by the Governor pursuant to the federal Workforce Innovation and Opportunity Act or its reauthorizing legislation.
(Source: P.A. 100-477, eff. 9-8-17.)

(5 ILCS 120/7.3)
Sec. 7.3. Duty to post information pertaining to benefits offered through the Illinois Municipal Retirement Fund.
(a) Within 6 business days after an employer participating in the Illinois Municipal Retirement Fund approves a budget, that employer must post on its website the total compensation package for each employee having a total compensation package that exceeds $75,000 per year. If the employer does not maintain a website, the employer must post a physical copy of this information at the principal office of the employer. If an employer maintains a website, it may choose to post a physical copy of this information at the principal office of the employer in lieu of posting the information directly on the website; however, the employer must post directions on the website on how to access that information.
(b) At least 6 days before an employer participating in the Illinois Municipal Retirement Fund approves an employee's total compensation package that is equal to or in excess of $150,000 per year, the employer must post on its website the total compensation package for that employee. If the employer does not maintain a website, the employer shall post a physical copy of this information at the principal office of the employer. If an employer maintains a website, it may choose to post a physical copy of this information at the principal office of the employer in lieu of posting the information directly on the website; however, the employer must post directions on the website on how to access that information.
(c) For the purposes of this Section, "total compensation package" means payment by the employer to the employee for salary, health insurance, a housing allowance, a vehicle allowance, a clothing allowance, bonuses, loans, vacation days granted, and sick days granted.
(Source: P.A. 97-609, eff. 1-1-12.)

(5 ILCS 120/7.5)
Sec. 7.5. Administrative review. A binding opinion issued by the Attorney General shall be considered a final decision of an administrative agency, for purposes of administrative review under the Administrative Review Law (735 ILCS 5/Art. III). An action for administrative review of a binding opinion of the Attorney General shall be commenced in Cook or Sangamon County. An advisory opinion issued to a public body shall not be considered a final decision of the Attorney General for purposes of this Section.
(Source: P.A. 96-542, eff. 1-1-10.)



5 ILCS 140/ - Freedom of Information Act.

(5 ILCS 140/1) (from Ch. 116, par. 201)
Sec. 1. Pursuant to the fundamental philosophy of the American constitutional form of government, it is declared to be the public policy of the State of Illinois that all persons are entitled to full and complete information regarding the affairs of government and the official acts and policies of those who represent them as public officials and public employees consistent with the terms of this Act. Such access is necessary to enable the people to fulfill their duties of discussing public issues fully and freely, making informed political judgments and monitoring government to ensure that it is being conducted in the public interest.
The General Assembly hereby declares that it is the public policy of the State of Illinois that access by all persons to public records promotes the transparency and accountability of public bodies at all levels of government. It is a fundamental obligation of government to operate openly and provide public records as expediently and efficiently as possible in compliance with this Act.
This Act is not intended to cause an unwarranted invasion of personal privacy, nor to allow the requests of a commercial enterprise to unduly burden public resources, or to disrupt the duly-undertaken work of any public body independent of the fulfillment of any of the fore-mentioned rights of the people to access to information.
This Act is not intended to create an obligation on the part of any public body to maintain or prepare any public record which was not maintained or prepared by such public body at the time when this Act becomes effective, except as otherwise required by applicable local, State or federal law.
Restraints on access to information, to the extent permitted by this Act, are limited exceptions to the principle that the people of this State have a right to full disclosure of information relating to the decisions, policies, procedures, rules, standards, and other aspects of government activity that affect the conduct of government and the lives of any or all of the people. The provisions of this Act shall be construed in accordance with this principle. This Act shall be construed to require disclosure of requested information as expediently and efficiently as possible and adherence to the deadlines established in this Act.
The General Assembly recognizes that this Act imposes fiscal obligations on public bodies to provide adequate staff and equipment to comply with its requirements. The General Assembly declares that providing records in compliance with the requirements of this Act is a primary duty of public bodies to the people of this State, and this Act should be construed to this end, fiscal obligations notwithstanding.
The General Assembly further recognizes that technology may advance at a rate that outpaces its ability to address those advances legislatively. To the extent that this Act may not expressly apply to those technological advances, this Act should nonetheless be interpreted to further the declared policy of this Act that public records shall be made available upon request except when denial of access furthers the public policy underlying a specific exemption.
This Act shall be the exclusive State statute on freedom of information, except to the extent that other State statutes might create additional restrictions on disclosure of information or other laws in Illinois might create additional obligations for disclosure of information to the public.
(Source: P.A. 96-542, eff. 1-1-10.)

(5 ILCS 140/1.1) (from Ch. 116, par. 201.1)
Sec. 1.1. This Act may be cited as the Freedom of Information Act.
(Source: P.A. 86-1475.)

(5 ILCS 140/1.2)
Sec. 1.2. Presumption. All records in the custody or possession of a public body are presumed to be open to inspection or copying. Any public body that asserts that a record is exempt from disclosure has the burden of proving by clear and convincing evidence that it is exempt.
(Source: P.A. 96-542, eff. 1-1-10.)

(5 ILCS 140/2) (from Ch. 116, par. 202)
Sec. 2. Definitions. As used in this Act:
(a) "Public body" means all legislative, executive, administrative, or advisory bodies of the State, state universities and colleges, counties, townships, cities, villages, incorporated towns, school districts and all other municipal corporations, boards, bureaus, committees, or commissions of this State, any subsidiary bodies of any of the foregoing including but not limited to committees and subcommittees thereof, and a School Finance Authority created under Article 1E of the School Code. "Public body" does not include a child death review team or the Illinois Child Death Review Teams Executive Council established under the Child Death Review Team Act, or a regional youth advisory board or the Statewide Youth Advisory Board established under the Department of Children and Family Services Statewide Youth Advisory Board Act.
(b) "Person" means any individual, corporation, partnership, firm, organization or association, acting individually or as a group.
(c) "Public records" means all records, reports, forms, writings, letters, memoranda, books, papers, maps, photographs, microfilms, cards, tapes, recordings, electronic data processing records, electronic communications, recorded information and all other documentary materials pertaining to the transaction of public business, regardless of physical form or characteristics, having been prepared by or for, or having been or being used by, received by, in the possession of, or under the control of any public body.
(c-5) "Private information" means unique identifiers, including a person's social security number, driver's license number, employee identification number, biometric identifiers, personal financial information, passwords or other access codes, medical records, home or personal telephone numbers, and personal email addresses. Private information also includes home address and personal license plates, except as otherwise provided by law or when compiled without possibility of attribution to any person.
(c-10) "Commercial purpose" means the use of any part of a public record or records, or information derived from public records, in any form for sale, resale, or solicitation or advertisement for sales or services. For purposes of this definition, requests made by news media and non-profit, scientific, or academic organizations shall not be considered to be made for a "commercial purpose" when the principal purpose of the request is (i) to access and disseminate information concerning news and current or passing events, (ii) for articles of opinion or features of interest to the public, or (iii) for the purpose of academic, scientific, or public research or education.
(d) "Copying" means the reproduction of any public record by means of any photographic, electronic, mechanical or other process, device or means now known or hereafter developed and available to the public body.
(e) "Head of the public body" means the president, mayor, chairman, presiding officer, director, superintendent, manager, supervisor or individual otherwise holding primary executive and administrative authority for the public body, or such person's duly authorized designee.
(f) "News media" means a newspaper or other periodical issued at regular intervals whether in print or electronic format, a news service whether in print or electronic format, a radio station, a television station, a television network, a community antenna television service, or a person or corporation engaged in making news reels or other motion picture news for public showing.
(g) "Recurrent requester", as used in Section 3.2 of this Act, means a person that, in the 12 months immediately preceding the request, has submitted to the same public body (i) a minimum of 50 requests for records, (ii) a minimum of 15 requests for records within a 30-day period, or (iii) a minimum of 7 requests for records within a 7-day period. For purposes of this definition, requests made by news media and non-profit, scientific, or academic organizations shall not be considered in calculating the number of requests made in the time periods in this definition when the principal purpose of the requests is (i) to access and disseminate information concerning news and current or passing events, (ii) for articles of opinion or features of interest to the public, or (iii) for the purpose of academic, scientific, or public research or education.
For the purposes of this subsection (g), "request" means a written document (or oral request, if the public body chooses to honor oral requests) that is submitted to a public body via personal delivery, mail, telefax, electronic mail, or other means available to the public body and that identifies the particular public record the requester seeks. One request may identify multiple records to be inspected or copied.
(h) "Voluminous request" means a request that: (i) includes more than 5 individual requests for more than 5 different categories of records or a combination of individual requests that total requests for more than 5 different categories of records in a period of 20 business days; or (ii) requires the compilation of more than 500 letter or legal-sized pages of public records unless a single requested record exceeds 500 pages. "Single requested record" may include, but is not limited to, one report, form, e-mail, letter, memorandum, book, map, microfilm, tape, or recording.
"Voluminous request" does not include a request made by news media and non-profit, scientific, or academic organizations if the principal purpose of the request is: (1) to access and disseminate information concerning news and current or passing events; (2) for articles of opinion or features of interest to the public; or (3) for the purpose of academic, scientific, or public research or education.
For the purposes of this subsection (h), "request" means a written document, or oral request, if the public body chooses to honor oral requests, that is submitted to a public body via personal delivery, mail, telefax, electronic mail, or other means available to the public body and that identifies the particular public record or records the requester seeks. One request may identify multiple individual records to be inspected or copied.
(i) "Severance agreement" means a mutual agreement between any public body and its employee for the employee's resignation in exchange for payment by the public body.
(Source: P.A. 98-806, eff. 1-1-15; 98-1129, eff. 12-3-14; 99-78, eff. 7-20-15; 99-478, eff. 6-1-16.)

(5 ILCS 140/2.5)
Sec. 2.5. Records of funds. All records relating to the obligation, receipt, and use of public funds of the State, units of local government, and school districts are public records subject to inspection and copying by the public.
(Source: P.A. 96-542, eff. 1-1-10.)

(5 ILCS 140/2.10)
Sec. 2.10. Payrolls. Certified payroll records submitted to a public body under Section 5(a)(2) of the Prevailing Wage Act are public records subject to inspection and copying in accordance with the provisions of this Act; except that contractors' employees' addresses, telephone numbers, and social security numbers must be redacted by the public body prior to disclosure.
(Source: P.A. 96-542, eff. 1-1-10.)

(5 ILCS 140/2.15)
Sec. 2.15. Arrest reports and criminal history records.
(a) Arrest reports. The following chronologically maintained arrest and criminal history information maintained by State or local criminal justice agencies shall be furnished as soon as practical, but in no event later than 72 hours after the arrest, notwithstanding the time limits otherwise provided for in Section 3 of this Act: (i) information that identifies the individual, including the name, age, address, and photograph, when and if available; (ii) information detailing any charges relating to the arrest; (iii) the time and location of the arrest; (iv) the name of the investigating or arresting law enforcement agency; (v) if the individual is incarcerated, the amount of any bail or bond; and (vi) if the individual is incarcerated, the time and date that the individual was received into, discharged from, or transferred from the arresting agency's custody.
(b) Criminal history records. The following documents maintained by a public body pertaining to criminal history record information are public records subject to inspection and copying by the public pursuant to this Act: (i) court records that are public; (ii) records that are otherwise available under State or local law; and (iii) records in which the requesting party is the individual identified, except as provided under Section 7(1)(d)(vi).
(c) Information described in items (iii) through (vi) of subsection (a) may be withheld if it is determined that disclosure would: (i) interfere with pending or actually and reasonably contemplated law enforcement proceedings conducted by any law enforcement agency; (ii) endanger the life or physical safety of law enforcement or correctional personnel or any other person; or (iii) compromise the security of any correctional facility.
(d) The provisions of this Section do not supersede the confidentiality provisions for law enforcement or arrest records of the Juvenile Court Act of 1987.
(Source: P.A. 99-298, eff. 8-6-15.)

(5 ILCS 140/2.20)
Sec. 2.20. Settlement and severance agreements. All settlement and severance agreements entered into by or on behalf of a public body are public records subject to inspection and copying by the public, provided that information exempt from disclosure under Section 7 of this Act may be redacted.
(Source: P.A. 99-478, eff. 6-1-16.)

(5 ILCS 140/3) (from Ch. 116, par. 203)
Sec. 3. (a) Each public body shall make available to any person for inspection or copying all public records, except as otherwise provided in Sections 7 and 8.5 of this Act. Notwithstanding any other law, a public body may not grant to any person or entity, whether by contract, license, or otherwise, the exclusive right to access and disseminate any public record as defined in this Act.
(b) Subject to the fee provisions of Section 6 of this Act, each public body shall promptly provide, to any person who submits a request, a copy of any public record required to be disclosed by subsection (a) of this Section and shall certify such copy if so requested.
(c) Requests for inspection or copies shall be made in writing and directed to the public body. Written requests may be submitted to a public body via personal delivery, mail, telefax, or other means available to the public body. A public body may honor oral requests for inspection or copying. A public body may not require that a request be submitted on a standard form or require the requester to specify the purpose for a request, except to determine whether the records are requested for a commercial purpose or whether to grant a request for a fee waiver. All requests for inspection and copying received by a public body shall immediately be forwarded to its Freedom of Information officer or designee.
(d) Each public body shall, promptly, either comply with or deny a request for public records within 5 business days after its receipt of the request, unless the time for response is properly extended under subsection (e) of this Section. Denial shall be in writing as provided in Section 9 of this Act. Failure to comply with a written request, extend the time for response, or deny a request within 5 business days after its receipt shall be considered a denial of the request. A public body that fails to respond to a request within the requisite periods in this Section but thereafter provides the requester with copies of the requested public records may not impose a fee for such copies. A public body that fails to respond to a request received may not treat the request as unduly burdensome under subsection (g).
(e) The time for response under this Section may be extended by the public body for not more than 5 business days from the original due date for any of the following reasons:
(i) the requested records are stored in whole or in

part at other locations than the office having charge of the requested records;

(ii) the request requires the collection of a

substantial number of specified records;

(iii) the request is couched in categorical terms and

requires an extensive search for the records responsive to it;

(iv) the requested records have not been located in

the course of routine search and additional efforts are being made to locate them;

(v) the requested records require examination and

evaluation by personnel having the necessary competence and discretion to determine if they are exempt from disclosure under Section 7 of this Act or should be revealed only with appropriate deletions;

(vi) the request for records cannot be complied with

by the public body within the time limits prescribed by paragraph (c) of this Section without unduly burdening or interfering with the operations of the public body;

(vii) there is a need for consultation, which shall

be conducted with all practicable speed, with another public body or among two or more components of a public body having a substantial interest in the determination or in the subject matter of the request.

The person making a request and the public body may agree in writing to extend the time for compliance for a period to be determined by the parties. If the requester and the public body agree to extend the period for compliance, a failure by the public body to comply with any previous deadlines shall not be treated as a denial of the request for the records.
(f) When additional time is required for any of the above reasons, the public body shall, within 5 business days after receipt of the request, notify the person making the request of the reasons for the extension and the date by which the response will be forthcoming. Failure to respond within the time permitted for extension shall be considered a denial of the request. A public body that fails to respond to a request within the time permitted for extension but thereafter provides the requester with copies of the requested public records may not impose a fee for those copies. A public body that requests an extension and subsequently fails to respond to the request may not treat the request as unduly burdensome under subsection (g).
(g) Requests calling for all records falling within a category shall be complied with unless compliance with the request would be unduly burdensome for the complying public body and there is no way to narrow the request and the burden on the public body outweighs the public interest in the information. Before invoking this exemption, the public body shall extend to the person making the request an opportunity to confer with it in an attempt to reduce the request to manageable proportions. If any public body responds to a categorical request by stating that compliance would unduly burden its operation and the conditions described above are met, it shall do so in writing, specifying the reasons why it would be unduly burdensome and the extent to which compliance will so burden the operations of the public body. Such a response shall be treated as a denial of the request for information.
Repeated requests from the same person for the same records that are unchanged or identical to records previously provided or properly denied under this Act shall be deemed unduly burdensome under this provision.
(h) Each public body may promulgate rules and regulations in conformity with the provisions of this Section pertaining to the availability of records and procedures to be followed, including:
(i) the times and places where such records will be

made available, and

(ii) the persons from whom such records may be

obtained.

(i) The time periods for compliance or denial of a request to inspect or copy records set out in this Section shall not apply to requests for records made for a commercial purpose, requests by a recurrent requester, or voluminous requests. Such requests shall be subject to the provisions of Sections 3.1, 3.2, and 3.6 of this Act, as applicable.
(Source: P.A. 98-1129, eff. 12-3-14.)

(5 ILCS 140/3.1)
Sec. 3.1. Requests for commercial purposes.
(a) A public body shall respond to a request for records to be used for a commercial purpose within 21 working days after receipt. The response shall (i) provide to the requester an estimate of the time required by the public body to provide the records requested and an estimate of the fees to be charged, which the public body may require the person to pay in full before copying the requested documents, (ii) deny the request pursuant to one or more of the exemptions set out in this Act, (iii) notify the requester that the request is unduly burdensome and extend an opportunity to the requester to attempt to reduce the request to manageable proportions, or (iv) provide the records requested.
(b) Unless the records are exempt from disclosure, a public body shall comply with a request within a reasonable period considering the size and complexity of the request, and giving priority to records requested for non-commercial purposes.
(c) It is a violation of this Act for a person to knowingly obtain a public record for a commercial purpose without disclosing that it is for a commercial purpose, if requested to do so by the public body.
(Source: P.A. 96-542, eff. 1-1-10.)

(5 ILCS 140/3.2)
Sec. 3.2. Recurrent requesters.
(a) Notwithstanding any provision of this Act to the contrary, a public body shall respond to a request from a recurrent requester, as defined in subsection (g) of Section 2, within 21 business days after receipt. The response shall (i) provide to the requester an estimate of the time required by the public body to provide the records requested and an estimate of the fees to be charged, which the public body may require the person to pay in full before copying the requested documents, (ii) deny the request pursuant to one or more of the exemptions set out in this Act, (iii) notify the requester that the request is unduly burdensome and extend an opportunity to the requester to attempt to reduce the request to manageable proportions, or (iv) provide the records requested.
(b) Within 5 business days after receiving a request from a recurrent requester, as defined in subsection (g) of Section 2, the public body shall notify the requester (i) that the public body is treating the request as a request under subsection (g) of Section 2, (ii) of the reasons why the public body is treating the request as a request under subsection (g) of Section 2, and (iii) that the public body will send an initial response within 21 business days after receipt in accordance with subsection (a) of this Section. The public body shall also notify the requester of the proposed responses that can be asserted pursuant to subsection (a) of this Section.
(c) Unless the records are exempt from disclosure, a public body shall comply with a request within a reasonable period considering the size and complexity of the request.
(Source: P.A. 97-579, eff. 8-26-11; 98-756, eff. 7-16-14.)

(5 ILCS 140/3.3)
Sec. 3.3. This Act is not intended to compel public bodies to interpret or advise requesters as to the meaning or significance of the public records.
(Source: P.A. 96-542, eff. 1-1-10.)

(5 ILCS 140/3.5)
Sec. 3.5. Freedom of Information officers.
(a) Each public body shall designate one or more officials or employees to act as its Freedom of Information officer or officers. Except in instances when records are furnished immediately, Freedom of Information officers, or their designees, shall receive requests submitted to the public body under this Act, ensure that the public body responds to requests in a timely fashion, and issue responses under this Act. Freedom of Information officers shall develop a list of documents or categories of records that the public body shall immediately disclose upon request.
Upon receiving a request for a public record, the Freedom of Information officer shall:
(1) note the date the public body receives the

written request;

(2) compute the day on which the period for response

will expire and make a notation of that date on the written request;

(3) maintain an electronic or paper copy of a written

request, including all documents submitted with the request until the request has been complied with or denied; and

(4) create a file for the retention of the original

request, a copy of the response, a record of written communications with the requester, and a copy of other communications.

(b) All Freedom of Information officers shall, within 6 months after the effective date of this amendatory Act of the 96th General Assembly, successfully complete an electronic training curriculum to be developed by the Public Access Counselor and thereafter successfully complete an annual training program. Thereafter, whenever a new Freedom of Information officer is designated by a public body, that person shall successfully complete the electronic training curriculum within 30 days after assuming the position. Successful completion of the required training curriculum within the periods provided shall be a prerequisite to continue serving as a Freedom of Information officer.
(Source: P.A. 96-542, eff. 1-1-10.)

(5 ILCS 140/3.6)
Sec. 3.6. Voluminous requests.
(a) Notwithstanding any provision of this Act to the contrary, a public body shall respond to a voluminous request within 5 business days after receipt. The response shall notify the requester: (i) that the public body is treating the request as a voluminous request; (ii) the reasons why the public body is treating the request as a voluminous request; (iii) that the requester must respond to the public body within 10 business days after the public body's response was sent and specify whether the requester would like to amend the request in such a way that the public body will no longer treat the request as a voluminous request; (iv) that if the requester does not respond within 10 business days or if the request continues to be a voluminous request following the requester's response, the public body will respond to the request and assess any fees the public body charges pursuant to Section 6 of this Act; (v) that the public body has 5 business days after receipt of the requester's response or 5 business days from the last day for the requester to amend his or her request, whichever is sooner, to respond to the request; (vi) that the public body may request an additional 10 business days to comply with the request; (vii) of the requester's right to review of the public body's determination by the Public Access Counselor and provide the address and phone number for the Public Access Counselor; and (viii) that if the requester fails to accept or collect the responsive records, the public body may still charge the requester for its response pursuant to Section 6 of this Act and the requester's failure to pay will be considered a debt due and owing to the public body and may be collected in accordance with applicable law.
(b) A public body shall provide a person making a voluminous request 10 business days from the date the public body's response pursuant to subsection (a) of this Section is sent to amend the request in such a way that the public body will no longer treat the request as a voluminous request.
(c) If a request continues to be a voluminous request following the requester's response under subsection (b) of this Section or the requester fails to respond, the public body shall respond within the earlier of 5 business days after it receives the response from the requester or 5 business days after the final day for the requester to respond to the public body's notification under this subsection. The response shall: (i) provide an estimate of the fees to be charged, which the public body may require the person to pay in full before copying the requested documents; (ii) deny the request pursuant to one or more of the exemptions set out in this Act; (iii) notify the requester that the request is unduly burdensome and extend an opportunity to the requester to attempt to reduce the request to manageable proportions; or (iv) provide the records requested.
(d) The time for response by the public body under subsection (c) of this Section may be extended by the public body for not more than 10 business days from the final day for the requester to respond to the public body's notification under subsection (c) of this Section for any of the reasons provided in subsection (e) of Section 3 of this Act.
The person making a request and the public body may agree in writing to extend the time for compliance for a period to be determined by the parties. If the requester and the public body agree to extend the period for compliance, a failure by the public body to comply with any previous deadlines shall not be treated as a denial of the request for the records.
(e) If a requester does not pay a fee charged pursuant to Section 6 of this Act for a voluminous request, the debt shall be considered a debt due and owing to the public body and may be collected in accordance with applicable law. This fee may be charged by the public body even if the requester fails to accept or collect records the public body has prepared in response to a voluminous request.
(Source: P.A. 98-1129, eff. 12-3-14.)

(5 ILCS 140/4) (from Ch. 116, par. 204)
Sec. 4. Each public body shall prominently display at each of its administrative or regional offices, make available for inspection and copying, and send through the mail if requested, each of the following:
(a) A brief description of itself, which will

include, but not be limited to, a short summary of its purpose, a block diagram giving its functional subdivisions, the total amount of its operating budget, the number and location of all of its separate offices, the approximate number of full and part-time employees, and the identification and membership of any board, commission, committee, or council which operates in an advisory capacity relative to the operation of the public body, or which exercises control over its policies or procedures, or to which the public body is required to report and be answerable for its operations; and

(b) A brief description of the methods whereby the

public may request information and public records, a directory designating the Freedom of Information officer or officers, the address where requests for public records should be directed, and any fees allowable under Section 6 of this Act.

A public body that maintains a website shall also post this information on its website.
(Source: P.A. 96-542, eff. 1-1-10; 96-1000, eff. 7-2-10.)

(5 ILCS 140/5) (from Ch. 116, par. 205)
Sec. 5. As to public records prepared or received after the effective date of this Act, each public body shall maintain and make available for inspection and copying a reasonably current list of all types or categories of records under its control. The list shall be reasonably detailed in order to aid persons in obtaining access to public records pursuant to this Act. Each public body shall furnish upon request a description of the manner in which public records stored by means of electronic data processing may be obtained in a form comprehensible to persons lacking knowledge of computer language or printout format.
(Source: P.A. 83-1013.)

(5 ILCS 140/6) (from Ch. 116, par. 206)
Sec. 6. Authority to charge fees.
(a) When a person requests a copy of a record maintained in an electronic format, the public body shall furnish it in the electronic format specified by the requester, if feasible. If it is not feasible to furnish the public records in the specified electronic format, then the public body shall furnish it in the format in which it is maintained by the public body, or in paper format at the option of the requester. A public body may charge the requester for the actual cost of purchasing the recording medium, whether disc, diskette, tape, or other medium. If a request is not a request for a commercial purpose or a voluminous request, a public body may not charge the requester for the costs of any search for and review of the records or other personnel costs associated with reproducing the records. Except to the extent that the General Assembly expressly provides, statutory fees applicable to copies of public records when furnished in a paper format shall not be applicable to those records when furnished in an electronic format.
(a-5) If a voluminous request is for electronic records and those records are not in a portable document format (PDF), the public body may charge up to $20 for not more than 2 megabytes of data, up to $40 for more than 2 but not more than 4 megabytes of data, and up to $100 for more than 4 megabytes of data. If a voluminous request is for electronic records and those records are in a portable document format, the public body may charge up to $20 for not more than 80 megabytes of data, up to $40 for more than 80 megabytes but not more than 160 megabytes of data, and up to $100 for more than 160 megabytes of data. If the responsive electronic records are in both a portable document format and not in a portable document format, the public body may separate the fees and charge the requester under both fee scales.
If a public body imposes a fee pursuant to this subsection (a-5), it must provide the requester with an accounting of all fees, costs, and personnel hours in connection with the request for public records.
(b) Except when a fee is otherwise fixed by statute, each public body may charge fees reasonably calculated to reimburse its actual cost for reproducing and certifying public records and for the use, by any person, of the equipment of the public body to copy records. No fees shall be charged for the first 50 pages of black and white, letter or legal sized copies requested by a requester. The fee for black and white, letter or legal sized copies shall not exceed 15 cents per page. If a public body provides copies in color or in a size other than letter or legal, the public body may not charge more than its actual cost for reproducing the records. In calculating its actual cost for reproducing records or for the use of the equipment of the public body to reproduce records, a public body shall not include the costs of any search for and review of the records or other personnel costs associated with reproducing the records, except for commercial requests as provided in subsection (f) of this Section. Such fees shall be imposed according to a standard scale of fees, established and made public by the body imposing them. The cost for certifying a record shall not exceed $1.
(c) Documents shall be furnished without charge or at a reduced charge, as determined by the public body, if the person requesting the documents states the specific purpose for the request and indicates that a waiver or reduction of the fee is in the public interest. Waiver or reduction of the fee is in the public interest if the principal purpose of the request is to access and disseminate information regarding the health, safety and welfare or the legal rights of the general public and is not for the principal purpose of personal or commercial benefit. For purposes of this subsection, "commercial benefit" shall not apply to requests made by news media when the principal purpose of the request is to access and disseminate information regarding the health, safety, and welfare or the legal rights of the general public. In setting the amount of the waiver or reduction, the public body may take into consideration the amount of materials requested and the cost of copying them.
(d) The imposition of a fee not consistent with subsections (6)(a) and (b) of this Act constitutes a denial of access to public records for the purposes of judicial review.
(e) The fee for each abstract of a driver's record shall be as provided in Section 6-118 of "The Illinois Vehicle Code", approved September 29, 1969, as amended, whether furnished as a paper copy or as an electronic copy.
(f) A public body may charge up to $10 for each hour spent by personnel in searching for and retrieving a requested record or examining the record for necessary redactions. No fees shall be charged for the first 8 hours spent by personnel in searching for or retrieving a requested record. A public body may charge the actual cost of retrieving and transporting public records from an off-site storage facility when the public records are maintained by a third-party storage company under contract with the public body. If a public body imposes a fee pursuant to this subsection (f), it must provide the requester with an accounting of all fees, costs, and personnel hours in connection with the request for public records. The provisions of this subsection (f) apply only to commercial requests.
(Source: P.A. 97-579, eff. 8-26-11; 98-1129, eff. 12-3-14.)

(5 ILCS 140/7) (from Ch. 116, par. 207)
Sec. 7. Exemptions.
(1) When a request is made to inspect or copy a public record that contains information that is exempt from disclosure under this Section, but also contains information that is not exempt from disclosure, the public body may elect to redact the information that is exempt. The public body shall make the remaining information available for inspection and copying. Subject to this requirement, the following shall be exempt from inspection and copying:
(a) Information specifically prohibited from

disclosure by federal or State law or rules and regulations implementing federal or State law.

(b) Private information, unless disclosure is

required by another provision of this Act, a State or federal law or a court order.

(b-5) Files, documents, and other data or databases

maintained by one or more law enforcement agencies and specifically designed to provide information to one or more law enforcement agencies regarding the physical or mental status of one or more individual subjects.

(c) Personal information contained within public

records, the disclosure of which would constitute a clearly unwarranted invasion of personal privacy, unless the disclosure is consented to in writing by the individual subjects of the information. "Unwarranted invasion of personal privacy" means the disclosure of information that is highly personal or objectionable to a reasonable person and in which the subject's right to privacy outweighs any legitimate public interest in obtaining the information. The disclosure of information that bears on the public duties of public employees and officials shall not be considered an invasion of personal privacy.

(d) Records in the possession of any public body

created in the course of administrative enforcement proceedings, and any law enforcement or correctional agency for law enforcement purposes, but only to the extent that disclosure would:

(i) interfere with pending or actually and

reasonably contemplated law enforcement proceedings conducted by any law enforcement or correctional agency that is the recipient of the request;

(ii) interfere with active administrative

enforcement proceedings conducted by the public body that is the recipient of the request;

(iii) create a substantial likelihood that a

person will be deprived of a fair trial or an impartial hearing;

(iv) unavoidably disclose the identity of a

confidential source, confidential information furnished only by the confidential source, or persons who file complaints with or provide information to administrative, investigative, law enforcement, or penal agencies; except that the identities of witnesses to traffic accidents, traffic accident reports, and rescue reports shall be provided by agencies of local government, except when disclosure would interfere with an active criminal investigation conducted by the agency that is the recipient of the request;

(v) disclose unique or specialized investigative

techniques other than those generally used and known or disclose internal documents of correctional agencies related to detection, observation or investigation of incidents of crime or misconduct, and disclosure would result in demonstrable harm to the agency or public body that is the recipient of the request;

(vi) endanger the life or physical safety of law

enforcement personnel or any other person; or

(vii) obstruct an ongoing criminal investigation

by the agency that is the recipient of the request.

(d-5) A law enforcement record created for law

enforcement purposes and contained in a shared electronic record management system if the law enforcement agency that is the recipient of the request did not create the record, did not participate in or have a role in any of the events which are the subject of the record, and only has access to the record through the shared electronic record management system.

(e) Records that relate to or affect the security of

correctional institutions and detention facilities.

(e-5) Records requested by persons committed to the

Department of Corrections or a county jail if those materials are available in the library of the correctional facility or jail where the inmate is confined.

(e-6) Records requested by persons committed to the

Department of Corrections or a county jail if those materials include records from staff members' personnel files, staff rosters, or other staffing assignment information.

(e-7) Records requested by persons committed to the

Department of Corrections if those materials are available through an administrative request to the Department of Corrections.

(e-8) Records requested by a person committed to

the Department of Corrections or a county jail, the disclosure of which would result in the risk of harm to any person or the risk of an escape from a jail or correctional institution or facility.

(e-9) Records requested by a person in a county

jail or committed to the Department of Corrections containing personal information pertaining to the person's victim or the victim's family, including, but not limited to, a victim's home address, home telephone number, work or school address, work telephone number, social security number, or any other identifying information, except as may be relevant to a requester's current or potential case or claim.

(e-10) Law enforcement records of other persons

requested by a person committed to the Department of Corrections or a county jail, including, but not limited to, arrest and booking records, mug shots, and crime scene photographs, except as these records may be relevant to the requester's current or potential case or claim.

(f) Preliminary drafts, notes, recommendations,

memoranda and other records in which opinions are expressed, or policies or actions are formulated, except that a specific record or relevant portion of a record shall not be exempt when the record is publicly cited and identified by the head of the public body. The exemption provided in this paragraph (f) extends to all those records of officers and agencies of the General Assembly that pertain to the preparation of legislative documents.

(g) Trade secrets and commercial or financial

information obtained from a person or business where the trade secrets or commercial or financial information are furnished under a claim that they are proprietary, privileged or confidential, and that disclosure of the trade secrets or commercial or financial information would cause competitive harm to the person or business, and only insofar as the claim directly applies to the records requested.

The information included under this exemption

includes all trade secrets and commercial or financial information obtained by a public body, including a public pension fund, from a private equity fund or a privately held company within the investment portfolio of a private equity fund as a result of either investing or evaluating a potential investment of public funds in a private equity fund. The exemption contained in this item does not apply to the aggregate financial performance information of a private equity fund, nor to the identity of the fund's managers or general partners. The exemption contained in this item does not apply to the identity of a privately held company within the investment portfolio of a private equity fund, unless the disclosure of the identity of a privately held company may cause competitive harm.

Nothing contained in this paragraph (g) shall be

construed to prevent a person or business from consenting to disclosure.

(h) Proposals and bids for any contract, grant, or

agreement, including information which if it were disclosed would frustrate procurement or give an advantage to any person proposing to enter into a contractor agreement with the body, until an award or final selection is made. Information prepared by or for the body in preparation of a bid solicitation shall be exempt until an award or final selection is made.

(i) Valuable formulae, computer geographic systems,

designs, drawings and research data obtained or produced by any public body when disclosure could reasonably be expected to produce private gain or public loss. The exemption for "computer geographic systems" provided in this paragraph (i) does not extend to requests made by news media as defined in Section 2 of this Act when the requested information is not otherwise exempt and the only purpose of the request is to access and disseminate information regarding the health, safety, welfare, or legal rights of the general public.

(j) The following information pertaining to

educational matters:

(i) test questions, scoring keys and other

examination data used to administer an academic examination;

(ii) information received by a primary or

secondary school, college, or university under its procedures for the evaluation of faculty members by their academic peers;

(iii) information concerning a school or

university's adjudication of student disciplinary cases, but only to the extent that disclosure would unavoidably reveal the identity of the student; and

(iv) course materials or research materials used

by faculty members.

(k) Architects' plans, engineers' technical

submissions, and other construction related technical documents for projects not constructed or developed in whole or in part with public funds and the same for projects constructed or developed with public funds, including but not limited to power generating and distribution stations and other transmission and distribution facilities, water treatment facilities, airport facilities, sport stadiums, convention centers, and all government owned, operated, or occupied buildings, but only to the extent that disclosure would compromise security.

(l) Minutes of meetings of public bodies closed to

the public as provided in the Open Meetings Act until the public body makes the minutes available to the public under Section 2.06 of the Open Meetings Act.

(m) Communications between a public body and an

attorney or auditor representing the public body that would not be subject to discovery in litigation, and materials prepared or compiled by or for a public body in anticipation of a criminal, civil or administrative proceeding upon the request of an attorney advising the public body, and materials prepared or compiled with respect to internal audits of public bodies.

(n) Records relating to a public body's adjudication

of employee grievances or disciplinary cases; however, this exemption shall not extend to the final outcome of cases in which discipline is imposed.

(o) Administrative or technical information

associated with automated data processing operations, including but not limited to software, operating protocols, computer program abstracts, file layouts, source listings, object modules, load modules, user guides, documentation pertaining to all logical and physical design of computerized systems, employee manuals, and any other information that, if disclosed, would jeopardize the security of the system or its data or the security of materials exempt under this Section.

(p) Records relating to collective negotiating

matters between public bodies and their employees or representatives, except that any final contract or agreement shall be subject to inspection and copying.

(q) Test questions, scoring keys, and other

examination data used to determine the qualifications of an applicant for a license or employment.

(r) The records, documents, and information relating

to real estate purchase negotiations until those negotiations have been completed or otherwise terminated. With regard to a parcel involved in a pending or actually and reasonably contemplated eminent domain proceeding under the Eminent Domain Act, records, documents and information relating to that parcel shall be exempt except as may be allowed under discovery rules adopted by the Illinois Supreme Court. The records, documents and information relating to a real estate sale shall be exempt until a sale is consummated.

(s) Any and all proprietary information and records

related to the operation of an intergovernmental risk management association or self-insurance pool or jointly self-administered health and accident cooperative or pool. Insurance or self insurance (including any intergovernmental risk management association or self insurance pool) claims, loss or risk management information, records, data, advice or communications.

(t) Information contained in or related to

examination, operating, or condition reports prepared by, on behalf of, or for the use of a public body responsible for the regulation or supervision of financial institutions or insurance companies, unless disclosure is otherwise required by State law.

(u) Information that would disclose or might lead to

the disclosure of secret or confidential information, codes, algorithms, programs, or private keys intended to be used to create electronic or digital signatures under the Electronic Commerce Security Act.

(v) Vulnerability assessments, security measures, and

response policies or plans that are designed to identify, prevent, or respond to potential attacks upon a community's population or systems, facilities, or installations, the destruction or contamination of which would constitute a clear and present danger to the health or safety of the community, but only to the extent that disclosure could reasonably be expected to jeopardize the effectiveness of the measures or the safety of the personnel who implement them or the public. Information exempt under this item may include such things as details pertaining to the mobilization or deployment of personnel or equipment, to the operation of communication systems or protocols, or to tactical operations.

(w) (Blank).
(x) Maps and other records regarding the location or

security of generation, transmission, distribution, storage, gathering, treatment, or switching facilities owned by a utility, by a power generator, or by the Illinois Power Agency.

(y) Information contained in or related to proposals,

bids, or negotiations related to electric power procurement under Section 1-75 of the Illinois Power Agency Act and Section 16-111.5 of the Public Utilities Act that is determined to be confidential and proprietary by the Illinois Power Agency or by the Illinois Commerce Commission.

(z) Information about students exempted from

disclosure under Sections 10-20.38 or 34-18.29 of the School Code, and information about undergraduate students enrolled at an institution of higher education exempted from disclosure under Section 25 of the Illinois Credit Card Marketing Act of 2009.

(aa) Information the disclosure of which is exempted

under the Viatical Settlements Act of 2009.

(bb) Records and information provided to a mortality

review team and records maintained by a mortality review team appointed under the Department of Juvenile Justice Mortality Review Team Act.

(cc) Information regarding interments, entombments,

or inurnments of human remains that are submitted to the Cemetery Oversight Database under the Cemetery Care Act or the Cemetery Oversight Act, whichever is applicable.

(dd) Correspondence and records (i) that may not be

disclosed under Section 11-9 of the Illinois Public Aid Code or (ii) that pertain to appeals under Section 11-8 of the Illinois Public Aid Code.

(ee) The names, addresses, or other personal

information of persons who are minors and are also participants and registrants in programs of park districts, forest preserve districts, conservation districts, recreation agencies, and special recreation associations.

(ff) The names, addresses, or other personal

information of participants and registrants in programs of park districts, forest preserve districts, conservation districts, recreation agencies, and special recreation associations where such programs are targeted primarily to minors.

(gg) Confidential information described in Section

1-100 of the Illinois Independent Tax Tribunal Act of 2012.

(hh) The report submitted to the State Board of

Education by the School Security and Standards Task Force under item (8) of subsection (d) of Section 2-3.160 of the School Code and any information contained in that report.

(ii) Records requested by persons committed to or

detained by the Department of Human Services under the Sexually Violent Persons Commitment Act or committed to the Department of Corrections under the Sexually Dangerous Persons Act if those materials: (i) are available in the library of the facility where the individual is confined; (ii) include records from staff members' personnel files, staff rosters, or other staffing assignment information; or (iii) are available through an administrative request to the Department of Human Services or the Department of Corrections.

(jj) Confidential information described in Section

5-535 of the Civil Administrative Code of Illinois.

(1.5) Any information exempt from disclosure under the Judicial Privacy Act shall be redacted from public records prior to disclosure under this Act.
(2) A public record that is not in the possession of a public body but is in the possession of a party with whom the agency has contracted to perform a governmental function on behalf of the public body, and that directly relates to the governmental function and is not otherwise exempt under this Act, shall be considered a public record of the public body, for purposes of this Act.
(3) This Section does not authorize withholding of information or limit the availability of records to the public, except as stated in this Section or otherwise provided in this Act.
(Source: P.A. 99-298, eff. 8-6-15; 99-346, eff. 1-1-16; 99-642, eff. 7-28-16; 100-26, eff. 8-4-17; 100-201, eff. 8-18-17.)

(5 ILCS 140/7.1)
Sec. 7.1. (Repealed).
(Source: P.A. 95-331, eff. 8-21-07. Repealed by P.A. 96-542, eff. 1-1-10.)

(5 ILCS 140/7.5)
(Text of Section from P.A. 100-20)
Sec. 7.5. Statutory exemptions. To the extent provided for by the statutes referenced below, the following shall be exempt from inspection and copying:
(a) All information determined to be confidential

under Section 4002 of the Technology Advancement and Development Act.

(b) Library circulation and order records identifying

library users with specific materials under the Library Records Confidentiality Act.

(c) Applications, related documents, and medical

records received by the Experimental Organ Transplantation Procedures Board and any and all documents or other records prepared by the Experimental Organ Transplantation Procedures Board or its staff relating to applications it has received.

(d) Information and records held by the Department of

Public Health and its authorized representatives relating to known or suspected cases of sexually transmissible disease or any information the disclosure of which is restricted under the Illinois Sexually Transmissible Disease Control Act.

(e) Information the disclosure of which is exempted

under Section 30 of the Radon Industry Licensing Act.

(f) Firm performance evaluations under Section 55 of

the Architectural, Engineering, and Land Surveying Qualifications Based Selection Act.

(g) Information the disclosure of which is restricted

and exempted under Section 50 of the Illinois Prepaid Tuition Act.

(h) Information the disclosure of which is exempted

under the State Officials and Employees Ethics Act, and records of any lawfully created State or local inspector general's office that would be exempt if created or obtained by an Executive Inspector General's office under that Act.

(i) Information contained in a local emergency energy

plan submitted to a municipality in accordance with a local emergency energy plan ordinance that is adopted under Section 11-21.5-5 of the Illinois Municipal Code.

(j) Information and data concerning the distribution

of surcharge moneys collected and remitted by carriers under the Emergency Telephone System Act.

(k) Law enforcement officer identification

information or driver identification information compiled by a law enforcement agency or the Department of Transportation under Section 11-212 of the Illinois Vehicle Code.

(l) Records and information provided to a residential

health care facility resident sexual assault and death review team or the Executive Council under the Abuse Prevention Review Team Act.

(m) Information provided to the predatory lending

database created pursuant to Article 3 of the Residential Real Property Disclosure Act, except to the extent authorized under that Article.

(n) Defense budgets and petitions for certification

of compensation and expenses for court appointed trial counsel as provided under Sections 10 and 15 of the Capital Crimes Litigation Act. This subsection (n) shall apply until the conclusion of the trial of the case, even if the prosecution chooses not to pursue the death penalty prior to trial or sentencing.

(o) Information that is prohibited from being

disclosed under Section 4 of the Illinois Health and Hazardous Substances Registry Act.

(p) Security portions of system safety program plans,

investigation reports, surveys, schedules, lists, data, or information compiled, collected, or prepared by or for the Regional Transportation Authority under Section 2.11 of the Regional Transportation Authority Act or the St. Clair County Transit District under the Bi-State Transit Safety Act.

(q) Information prohibited from being disclosed by

the Personnel Records Review Act.

(r) Information prohibited from being disclosed by

the Illinois School Student Records Act.

(s) Information the disclosure of which is restricted

under Section 5-108 of the Public Utilities Act.

(t) All identified or deidentified health information

in the form of health data or medical records contained in, stored in, submitted to, transferred by, or released from the Illinois Health Information Exchange, and identified or deidentified health information in the form of health data and medical records of the Illinois Health Information Exchange in the possession of the Illinois Health Information Exchange Authority due to its administration of the Illinois Health Information Exchange. The terms "identified" and "deidentified" shall be given the same meaning as in the Health Insurance Portability and Accountability Act of 1996, Public Law 104-191, or any subsequent amendments thereto, and any regulations promulgated thereunder.

(u) Records and information provided to an

independent team of experts under Brian's Law.

(v) Names and information of people who have applied

for or received Firearm Owner's Identification Cards under the Firearm Owners Identification Card Act or applied for or received a concealed carry license under the Firearm Concealed Carry Act, unless otherwise authorized by the Firearm Concealed Carry Act; and databases under the Firearm Concealed Carry Act, records of the Concealed Carry Licensing Review Board under the Firearm Concealed Carry Act, and law enforcement agency objections under the Firearm Concealed Carry Act.

(w) Personally identifiable information which is

exempted from disclosure under subsection (g) of Section 19.1 of the Toll Highway Act.

(x) Information which is exempted from disclosure

under Section 5-1014.3 of the Counties Code or Section 8-11-21 of the Illinois Municipal Code.

(y) Confidential information under the Adult

Protective Services Act and its predecessor enabling statute, the Elder Abuse and Neglect Act, including information about the identity and administrative finding against any caregiver of a verified and substantiated decision of abuse, neglect, or financial exploitation of an eligible adult maintained in the Registry established under Section 7.5 of the Adult Protective Services Act.

(z) Records and information provided to a fatality

review team or the Illinois Fatality Review Team Advisory Council under Section 15 of the Adult Protective Services Act.

(aa) Information which is exempted from disclosure

under Section 2.37 of the Wildlife Code.

(bb) Information which is or was prohibited from

disclosure by the Juvenile Court Act of 1987.

(cc) Recordings made under the Law Enforcement

Officer-Worn Body Camera Act, except to the extent authorized under that Act.

(dd) Information that is prohibited from being

disclosed under Section 45 of the Condominium and Common Interest Community Ombudsperson Act.

(ee) Information that is exempted from disclosure

under Section 30.1 of the Pharmacy Practice Act.

(Source: P.A. 99-78, eff. 7-20-15; 99-298, eff. 8-6-15; 99-352, eff. 1-1-16; 99-642, eff. 7-28-16; 99-776, eff. 8-12-16; 99-863, eff. 8-19-16; 100-20, eff. 7-1-17.)

(Text of Section from P.A. 100-22)
Sec. 7.5. Statutory exemptions. To the extent provided for by the statutes referenced below, the following shall be exempt from inspection and copying:
(a) All information determined to be confidential

under Section 4002 of the Technology Advancement and Development Act.

(b) Library circulation and order records identifying

library users with specific materials under the Library Records Confidentiality Act.

(c) Applications, related documents, and medical

records received by the Experimental Organ Transplantation Procedures Board and any and all documents or other records prepared by the Experimental Organ Transplantation Procedures Board or its staff relating to applications it has received.

(d) Information and records held by the Department of

Public Health and its authorized representatives relating to known or suspected cases of sexually transmissible disease or any information the disclosure of which is restricted under the Illinois Sexually Transmissible Disease Control Act.

(e) Information the disclosure of which is exempted

under Section 30 of the Radon Industry Licensing Act.

(f) Firm performance evaluations under Section 55 of

the Architectural, Engineering, and Land Surveying Qualifications Based Selection Act.

(g) Information the disclosure of which is restricted

and exempted under Section 50 of the Illinois Prepaid Tuition Act.

(h) Information the disclosure of which is exempted

under the State Officials and Employees Ethics Act, and records of any lawfully created State or local inspector general's office that would be exempt if created or obtained by an Executive Inspector General's office under that Act.

(i) Information contained in a local emergency energy

plan submitted to a municipality in accordance with a local emergency energy plan ordinance that is adopted under Section 11-21.5-5 of the Illinois Municipal Code.

(j) Information and data concerning the distribution

of surcharge moneys collected and remitted by wireless carriers under the Wireless Emergency Telephone Safety Act.

(k) Law enforcement officer identification

information or driver identification information compiled by a law enforcement agency or the Department of Transportation under Section 11-212 of the Illinois Vehicle Code.

(l) Records and information provided to a residential

health care facility resident sexual assault and death review team or the Executive Council under the Abuse Prevention Review Team Act.

(m) Information provided to the predatory lending

database created pursuant to Article 3 of the Residential Real Property Disclosure Act, except to the extent authorized under that Article.

(n) Defense budgets and petitions for certification

of compensation and expenses for court appointed trial counsel as provided under Sections 10 and 15 of the Capital Crimes Litigation Act. This subsection (n) shall apply until the conclusion of the trial of the case, even if the prosecution chooses not to pursue the death penalty prior to trial or sentencing.

(o) Information that is prohibited from being

disclosed under Section 4 of the Illinois Health and Hazardous Substances Registry Act.

(p) Security portions of system safety program plans,

investigation reports, surveys, schedules, lists, data, or information compiled, collected, or prepared by or for the Regional Transportation Authority under Section 2.11 of the Regional Transportation Authority Act or the St. Clair County Transit District under the Bi-State Transit Safety Act.

(q) Information prohibited from being disclosed by

the Personnel Records Review Act.

(r) Information prohibited from being disclosed by

the Illinois School Student Records Act.

(s) Information the disclosure of which is restricted

under Section 5-108 of the Public Utilities Act.

(t) All identified or deidentified health information

in the form of health data or medical records contained in, stored in, submitted to, transferred by, or released from the Illinois Health Information Exchange, and identified or deidentified health information in the form of health data and medical records of the Illinois Health Information Exchange in the possession of the Illinois Health Information Exchange Authority due to its administration of the Illinois Health Information Exchange. The terms "identified" and "deidentified" shall be given the same meaning as in the Health Insurance Portability and Accountability Act of 1996, Public Law 104-191, or any subsequent amendments thereto, and any regulations promulgated thereunder.

(u) Records and information provided to an

independent team of experts under Brian's Law.

(v) Names and information of people who have applied

for or received Firearm Owner's Identification Cards under the Firearm Owners Identification Card Act or applied for or received a concealed carry license under the Firearm Concealed Carry Act, unless otherwise authorized by the Firearm Concealed Carry Act; and databases under the Firearm Concealed Carry Act, records of the Concealed Carry Licensing Review Board under the Firearm Concealed Carry Act, and law enforcement agency objections under the Firearm Concealed Carry Act.

(w) Personally identifiable information which is

exempted from disclosure under subsection (g) of Section 19.1 of the Toll Highway Act.

(x) Information which is exempted from disclosure

under Section 5-1014.3 of the Counties Code or Section 8-11-21 of the Illinois Municipal Code.

(y) Confidential information under the Adult

Protective Services Act and its predecessor enabling statute, the Elder Abuse and Neglect Act, including information about the identity and administrative finding against any caregiver of a verified and substantiated decision of abuse, neglect, or financial exploitation of an eligible adult maintained in the Registry established under Section 7.5 of the Adult Protective Services Act.

(z) Records and information provided to a fatality

review team or the Illinois Fatality Review Team Advisory Council under Section 15 of the Adult Protective Services Act.

(aa) Information which is exempted from disclosure

under Section 2.37 of the Wildlife Code.

(bb) Information which is or was prohibited from

disclosure by the Juvenile Court Act of 1987.

(cc) Recordings made under the Law Enforcement

Officer-Worn Body Camera Act, except to the extent authorized under that Act.

(dd) Information that is prohibited from being

disclosed under Section 45 of the Condominium and Common Interest Community Ombudsperson Act.

(ee) Information that is exempted from disclosure

under Section 30.1 of the Pharmacy Practice Act.

(ff) Information that is exempted from disclosure

under the Revised Uniform Unclaimed Property Act.

(Source: P.A. 99-78, eff. 7-20-15; 99-298, eff. 8-6-15; 99-352, eff. 1-1-16; 99-642, eff. 7-28-16; 99-776, eff. 8-12-16; 99-863, eff. 8-19-16; 100-22, eff. 1-1-18.)

(Text of Section from P.A. 100-201)
Sec. 7.5. Statutory exemptions. To the extent provided for by the statutes referenced below, the following shall be exempt from inspection and copying:
(a) All information determined to be confidential

under Section 4002 of the Technology Advancement and Development Act.

(b) Library circulation and order records identifying

library users with specific materials under the Library Records Confidentiality Act.

(c) Applications, related documents, and medical

records received by the Experimental Organ Transplantation Procedures Board and any and all documents or other records prepared by the Experimental Organ Transplantation Procedures Board or its staff relating to applications it has received.

(d) Information and records held by the Department of

Public Health and its authorized representatives relating to known or suspected cases of sexually transmissible disease or any information the disclosure of which is restricted under the Illinois Sexually Transmissible Disease Control Act.

(e) Information the disclosure of which is exempted

under Section 30 of the Radon Industry Licensing Act.

(f) Firm performance evaluations under Section 55 of

the Architectural, Engineering, and Land Surveying Qualifications Based Selection Act.

(g) Information the disclosure of which is restricted

and exempted under Section 50 of the Illinois Prepaid Tuition Act.

(h) Information the disclosure of which is exempted

under the State Officials and Employees Ethics Act, and records of any lawfully created State or local inspector general's office that would be exempt if created or obtained by an Executive Inspector General's office under that Act.

(i) Information contained in a local emergency energy

plan submitted to a municipality in accordance with a local emergency energy plan ordinance that is adopted under Section 11-21.5-5 of the Illinois Municipal Code.

(j) Information and data concerning the distribution

of surcharge moneys collected and remitted by wireless carriers under the Wireless Emergency Telephone Safety Act.

(k) Law enforcement officer identification

information or driver identification information compiled by a law enforcement agency or the Department of Transportation under Section 11-212 of the Illinois Vehicle Code.

(l) Records and information provided to a residential

health care facility resident sexual assault and death review team or the Executive Council under the Abuse Prevention Review Team Act.

(m) Information provided to the predatory lending

database created pursuant to Article 3 of the Residential Real Property Disclosure Act, except to the extent authorized under that Article.

(n) Defense budgets and petitions for certification

of compensation and expenses for court appointed trial counsel as provided under Sections 10 and 15 of the Capital Crimes Litigation Act. This subsection (n) shall apply until the conclusion of the trial of the case, even if the prosecution chooses not to pursue the death penalty prior to trial or sentencing.

(o) Information that is prohibited from being

disclosed under Section 4 of the Illinois Health and Hazardous Substances Registry Act.

(p) Security portions of system safety program plans,

investigation reports, surveys, schedules, lists, data, or information compiled, collected, or prepared by or for the Regional Transportation Authority under Section 2.11 of the Regional Transportation Authority Act or the St. Clair County Transit District under the Bi-State Transit Safety Act.

(q) Information prohibited from being disclosed by

the Personnel Records Review Act.

(r) Information prohibited from being disclosed by

the Illinois School Student Records Act.

(s) Information the disclosure of which is restricted

under Section 5-108 of the Public Utilities Act.

(t) All identified or deidentified health information

in the form of health data or medical records contained in, stored in, submitted to, transferred by, or released from the Illinois Health Information Exchange, and identified or deidentified health information in the form of health data and medical records of the Illinois Health Information Exchange in the possession of the Illinois Health Information Exchange Authority due to its administration of the Illinois Health Information Exchange. The terms "identified" and "deidentified" shall be given the same meaning as in the Health Insurance Portability and Accountability Act of 1996, Public Law 104-191, or any subsequent amendments thereto, and any regulations promulgated thereunder.

(u) Records and information provided to an

independent team of experts under Brian's Law.

(v) Names and information of people who have applied

for or received Firearm Owner's Identification Cards under the Firearm Owners Identification Card Act or applied for or received a concealed carry license under the Firearm Concealed Carry Act, unless otherwise authorized by the Firearm Concealed Carry Act; and databases under the Firearm Concealed Carry Act, records of the Concealed Carry Licensing Review Board under the Firearm Concealed Carry Act, and law enforcement agency objections under the Firearm Concealed Carry Act.

(w) Personally identifiable information which is

exempted from disclosure under subsection (g) of Section 19.1 of the Toll Highway Act.

(x) Information which is exempted from disclosure

under Section 5-1014.3 of the Counties Code or Section 8-11-21 of the Illinois Municipal Code.

(y) Confidential information under the Adult

Protective Services Act and its predecessor enabling statute, the Elder Abuse and Neglect Act, including information about the identity and administrative finding against any caregiver of a verified and substantiated decision of abuse, neglect, or financial exploitation of an eligible adult maintained in the Registry established under Section 7.5 of the Adult Protective Services Act.

(z) Records and information provided to a fatality

review team or the Illinois Fatality Review Team Advisory Council under Section 15 of the Adult Protective Services Act.

(aa) Information which is exempted from disclosure

under Section 2.37 of the Wildlife Code.

(bb) Information which is or was prohibited from

disclosure by the Juvenile Court Act of 1987.

(cc) Recordings made under the Law Enforcement

Officer-Worn Body Camera Act, except to the extent authorized under that Act.

(dd) Information that is prohibited from being

disclosed under Section 45 of the Condominium and Common Interest Community Ombudsperson Act.

(ee) Information that is exempted from disclosure

under Section 30.1 of the Pharmacy Practice Act.

(Source: P.A. 99-78, eff. 7-20-15; 99-298, eff. 8-6-15; 99-352, eff. 1-1-16; 99-642, eff. 7-28-16; 99-776, eff. 8-12-16; 99-863, eff. 8-19-16; 100-201, eff. 8-18-17.)

(Text of Section from P.A. 100-373)
Sec. 7.5. Statutory exemptions. To the extent provided for by the statutes referenced below, the following shall be exempt from inspection and copying:
(a) All information determined to be confidential

under Section 4002 of the Technology Advancement and Development Act.

(b) Library circulation and order records identifying

library users with specific materials under the Library Records Confidentiality Act.

(c) Applications, related documents, and medical

records received by the Experimental Organ Transplantation Procedures Board and any and all documents or other records prepared by the Experimental Organ Transplantation Procedures Board or its staff relating to applications it has received.

(d) Information and records held by the Department of

Public Health and its authorized representatives relating to known or suspected cases of sexually transmissible disease or any information the disclosure of which is restricted under the Illinois Sexually Transmissible Disease Control Act.

(e) Information the disclosure of which is exempted

under Section 30 of the Radon Industry Licensing Act.

(f) Firm performance evaluations under Section 55 of

the Architectural, Engineering, and Land Surveying Qualifications Based Selection Act.

(g) Information the disclosure of which is restricted

and exempted under Section 50 of the Illinois Prepaid Tuition Act.

(h) Information the disclosure of which is exempted

under the State Officials and Employees Ethics Act, and records of any lawfully created State or local inspector general's office that would be exempt if created or obtained by an Executive Inspector General's office under that Act.

(i) Information contained in a local emergency energy

plan submitted to a municipality in accordance with a local emergency energy plan ordinance that is adopted under Section 11-21.5-5 of the Illinois Municipal Code.

(j) Information and data concerning the distribution

of surcharge moneys collected and remitted by wireless carriers under the Wireless Emergency Telephone Safety Act.

(k) Law enforcement officer identification

information or driver identification information compiled by a law enforcement agency or the Department of Transportation under Section 11-212 of the Illinois Vehicle Code.

(l) Records and information provided to a residential

health care facility resident sexual assault and death review team or the Executive Council under the Abuse Prevention Review Team Act.

(m) Information provided to the predatory lending

database created pursuant to Article 3 of the Residential Real Property Disclosure Act, except to the extent authorized under that Article.

(n) Defense budgets and petitions for certification

of compensation and expenses for court appointed trial counsel as provided under Sections 10 and 15 of the Capital Crimes Litigation Act. This subsection (n) shall apply until the conclusion of the trial of the case, even if the prosecution chooses not to pursue the death penalty prior to trial or sentencing.

(o) Information that is prohibited from being

disclosed under Section 4 of the Illinois Health and Hazardous Substances Registry Act.

(p) Security portions of system safety program plans,

investigation reports, surveys, schedules, lists, data, or information compiled, collected, or prepared by or for the Regional Transportation Authority under Section 2.11 of the Regional Transportation Authority Act or the St. Clair County Transit District under the Bi-State Transit Safety Act.

(q) Information prohibited from being disclosed by

the Personnel Records Review Act.

(r) Information prohibited from being disclosed by

the Illinois School Student Records Act.

(s) Information the disclosure of which is restricted

under Section 5-108 of the Public Utilities Act.

(t) All identified or deidentified health information

in the form of health data or medical records contained in, stored in, submitted to, transferred by, or released from the Illinois Health Information Exchange, and identified or deidentified health information in the form of health data and medical records of the Illinois Health Information Exchange in the possession of the Illinois Health Information Exchange Authority due to its administration of the Illinois Health Information Exchange. The terms "identified" and "deidentified" shall be given the same meaning as in the Health Insurance Portability and Accountability Act of 1996, Public Law 104-191, or any subsequent amendments thereto, and any regulations promulgated thereunder.

(u) Records and information provided to an

independent team of experts under Brian's Law.

(v) Names and information of people who have applied

for or received Firearm Owner's Identification Cards under the Firearm Owners Identification Card Act or applied for or received a concealed carry license under the Firearm Concealed Carry Act, unless otherwise authorized by the Firearm Concealed Carry Act; and databases under the Firearm Concealed Carry Act, records of the Concealed Carry Licensing Review Board under the Firearm Concealed Carry Act, and law enforcement agency objections under the Firearm Concealed Carry Act.

(w) Personally identifiable information which is

exempted from disclosure under subsection (g) of Section 19.1 of the Toll Highway Act.

(x) Information which is exempted from disclosure

under Section 5-1014.3 of the Counties Code or Section 8-11-21 of the Illinois Municipal Code.

(y) Confidential information under the Adult

Protective Services Act and its predecessor enabling statute, the Elder Abuse and Neglect Act, including information about the identity and administrative finding against any caregiver of a verified and substantiated decision of abuse, neglect, or financial exploitation of an eligible adult maintained in the Registry established under Section 7.5 of the Adult Protective Services Act.

(z) Records and information provided to a fatality

review team or the Illinois Fatality Review Team Advisory Council under Section 15 of the Adult Protective Services Act.

(aa) Information which is exempted from disclosure

under Section 2.37 of the Wildlife Code.

(bb) Information which is or was prohibited from

disclosure by the Juvenile Court Act of 1987.

(cc) Recordings made under the Law Enforcement

Officer-Worn Body Camera Act, except to the extent authorized under that Act.

(dd) Information that is prohibited from being

disclosed under Section 45 of the Condominium and Common Interest Community Ombudsperson Act.

(ee) Information that is exempted from disclosure

under Section 30.1 of the Pharmacy Practice Act.

(ff) Information that is prohibited from being

disclosed under Section 7-603.5 of the Illinois Vehicle Code.

(Source: P.A. 99-78, eff. 7-20-15; 99-298, eff. 8-6-15; 99-352, eff. 1-1-16; 99-642, eff. 7-28-16; 99-776, eff. 8-12-16; 99-863, eff. 8-19-16; 100-373, eff. 1-1-18.)

(Text of Section from P.A. 100-464)
Sec. 7.5. Statutory exemptions. To the extent provided for by the statutes referenced below, the following shall be exempt from inspection and copying:
(a) All information determined to be confidential

under Section 4002 of the Technology Advancement and Development Act.

(b) Library circulation and order records identifying

library users with specific materials under the Library Records Confidentiality Act.

(c) Applications, related documents, and medical

records received by the Experimental Organ Transplantation Procedures Board and any and all documents or other records prepared by the Experimental Organ Transplantation Procedures Board or its staff relating to applications it has received.

(d) Information and records held by the Department of

Public Health and its authorized representatives relating to known or suspected cases of sexually transmissible disease or any information the disclosure of which is restricted under the Illinois Sexually Transmissible Disease Control Act.

(e) Information the disclosure of which is exempted

under Section 30 of the Radon Industry Licensing Act.

(f) Firm performance evaluations under Section 55 of

the Architectural, Engineering, and Land Surveying Qualifications Based Selection Act.

(g) Information the disclosure of which is restricted

and exempted under Section 50 of the Illinois Prepaid Tuition Act.

(h) Information the disclosure of which is exempted

under the State Officials and Employees Ethics Act, and records of any lawfully created State or local inspector general's office that would be exempt if created or obtained by an Executive Inspector General's office under that Act.

(i) Information contained in a local emergency energy

plan submitted to a municipality in accordance with a local emergency energy plan ordinance that is adopted under Section 11-21.5-5 of the Illinois Municipal Code.

(j) Information and data concerning the distribution

of surcharge moneys collected and remitted by wireless carriers under the Wireless Emergency Telephone Safety Act.

(k) Law enforcement officer identification

information or driver identification information compiled by a law enforcement agency or the Department of Transportation under Section 11-212 of the Illinois Vehicle Code.

(l) Records and information provided to a residential

health care facility resident sexual assault and death review team or the Executive Council under the Abuse Prevention Review Team Act.

(m) Information provided to the predatory lending

database created pursuant to Article 3 of the Residential Real Property Disclosure Act, except to the extent authorized under that Article.

(n) Defense budgets and petitions for certification

of compensation and expenses for court appointed trial counsel as provided under Sections 10 and 15 of the Capital Crimes Litigation Act. This subsection (n) shall apply until the conclusion of the trial of the case, even if the prosecution chooses not to pursue the death penalty prior to trial or sentencing.

(o) Information that is prohibited from being

disclosed under Section 4 of the Illinois Health and Hazardous Substances Registry Act.

(p) Security portions of system safety program plans,

investigation reports, surveys, schedules, lists, data, or information compiled, collected, or prepared by or for the Regional Transportation Authority under Section 2.11 of the Regional Transportation Authority Act or the St. Clair County Transit District under the Bi-State Transit Safety Act.

(q) Information prohibited from being disclosed by

the Personnel Records Review Act.

(r) Information prohibited from being disclosed by

the Illinois School Student Records Act.

(s) Information the disclosure of which is restricted

under Section 5-108 of the Public Utilities Act.

(t) All identified or deidentified health information

in the form of health data or medical records contained in, stored in, submitted to, transferred by, or released from the Illinois Health Information Exchange, and identified or deidentified health information in the form of health data and medical records of the Illinois Health Information Exchange in the possession of the Illinois Health Information Exchange Authority due to its administration of the Illinois Health Information Exchange. The terms "identified" and "deidentified" shall be given the same meaning as in the Health Insurance Portability and Accountability Act of 1996, Public Law 104-191, or any subsequent amendments thereto, and any regulations promulgated thereunder.

(u) Records and information provided to an

independent team of experts under Brian's Law.

(v) Names and information of people who have applied

for or received Firearm Owner's Identification Cards under the Firearm Owners Identification Card Act or applied for or received a concealed carry license under the Firearm Concealed Carry Act, unless otherwise authorized by the Firearm Concealed Carry Act; and databases under the Firearm Concealed Carry Act, records of the Concealed Carry Licensing Review Board under the Firearm Concealed Carry Act, and law enforcement agency objections under the Firearm Concealed Carry Act.

(w) Personally identifiable information which is

exempted from disclosure under subsection (g) of Section 19.1 of the Toll Highway Act.

(x) Information which is exempted from disclosure

under Section 5-1014.3 of the Counties Code or Section 8-11-21 of the Illinois Municipal Code.

(y) Confidential information under the Adult

Protective Services Act and its predecessor enabling statute, the Elder Abuse and Neglect Act, including information about the identity and administrative finding against any caregiver of a verified and substantiated decision of abuse, neglect, or financial exploitation of an eligible adult maintained in the Registry established under Section 7.5 of the Adult Protective Services Act.

(z) Records and information provided to a fatality

review team or the Illinois Fatality Review Team Advisory Council under Section 15 of the Adult Protective Services Act.

(aa) Information which is exempted from disclosure

under Section 2.37 of the Wildlife Code.

(bb) Information which is or was prohibited from

disclosure by the Juvenile Court Act of 1987.

(cc) Recordings made under the Law Enforcement

Officer-Worn Body Camera Act, except to the extent authorized under that Act.

(dd) Information that is prohibited from being

disclosed under Section 45 of the Condominium and Common Interest Community Ombudsperson Act.

(ee) Information that is exempted from disclosure

under Section 30.1 of the Pharmacy Practice Act.

(ff) Records that are exempt from disclosure under

Section 1A-16.7 of the Election Code.

(Source: P.A. 99-78, eff. 7-20-15; 99-298, eff. 8-6-15; 99-352, eff. 1-1-16; 99-642, eff. 7-28-16; 99-776, eff. 8-12-16; 99-863, eff. 8-19-16; 100-464, eff. 8-28-17.)

(Text of Section from P.A. 100-465)
Sec. 7.5. Statutory exemptions. To the extent provided for by the statutes referenced below, the following shall be exempt from inspection and copying:
(a) All information determined to be confidential

under Section 4002 of the Technology Advancement and Development Act.

(b) Library circulation and order records identifying

library users with specific materials under the Library Records Confidentiality Act.

(c) Applications, related documents, and medical

records received by the Experimental Organ Transplantation Procedures Board and any and all documents or other records prepared by the Experimental Organ Transplantation Procedures Board or its staff relating to applications it has received.

(d) Information and records held by the Department of

Public Health and its authorized representatives relating to known or suspected cases of sexually transmissible disease or any information the disclosure of which is restricted under the Illinois Sexually Transmissible Disease Control Act.

(e) Information the disclosure of which is exempted

under Section 30 of the Radon Industry Licensing Act.

(f) Firm performance evaluations under Section 55 of

the Architectural, Engineering, and Land Surveying Qualifications Based Selection Act.

(g) Information the disclosure of which is restricted

and exempted under Section 50 of the Illinois Prepaid Tuition Act.

(h) Information the disclosure of which is exempted

under the State Officials and Employees Ethics Act, and records of any lawfully created State or local inspector general's office that would be exempt if created or obtained by an Executive Inspector General's office under that Act.

(i) Information contained in a local emergency energy

plan submitted to a municipality in accordance with a local emergency energy plan ordinance that is adopted under Section 11-21.5-5 of the Illinois Municipal Code.

(j) Information and data concerning the distribution

of surcharge moneys collected and remitted by wireless carriers under the Wireless Emergency Telephone Safety Act.

(k) Law enforcement officer identification

information or driver identification information compiled by a law enforcement agency or the Department of Transportation under Section 11-212 of the Illinois Vehicle Code.

(l) Records and information provided to a residential

health care facility resident sexual assault and death review team or the Executive Council under the Abuse Prevention Review Team Act.

(m) Information provided to the predatory lending

database created pursuant to Article 3 of the Residential Real Property Disclosure Act, except to the extent authorized under that Article.

(n) Defense budgets and petitions for certification

of compensation and expenses for court appointed trial counsel as provided under Sections 10 and 15 of the Capital Crimes Litigation Act. This subsection (n) shall apply until the conclusion of the trial of the case, even if the prosecution chooses not to pursue the death penalty prior to trial or sentencing.

(o) Information that is prohibited from being

disclosed under Section 4 of the Illinois Health and Hazardous Substances Registry Act.

(p) Security portions of system safety program plans,

investigation reports, surveys, schedules, lists, data, or information compiled, collected, or prepared by or for the Regional Transportation Authority under Section 2.11 of the Regional Transportation Authority Act or the St. Clair County Transit District under the Bi-State Transit Safety Act.

(q) Information prohibited from being disclosed by

the Personnel Records Review Act.

(r) Information prohibited from being disclosed by

the Illinois School Student Records Act.

(s) Information the disclosure of which is restricted

under Section 5-108 of the Public Utilities Act.

(t) All identified or deidentified health information

in the form of health data or medical records contained in, stored in, submitted to, transferred by, or released from the Illinois Health Information Exchange, and identified or deidentified health information in the form of health data and medical records of the Illinois Health Information Exchange in the possession of the Illinois Health Information Exchange Authority due to its administration of the Illinois Health Information Exchange. The terms "identified" and "deidentified" shall be given the same meaning as in the Health Insurance Portability and Accountability Act of 1996, Public Law 104-191, or any subsequent amendments thereto, and any regulations promulgated thereunder.

(u) Records and information provided to an

independent team of experts under Brian's Law.

(v) Names and information of people who have applied

for or received Firearm Owner's Identification Cards under the Firearm Owners Identification Card Act or applied for or received a concealed carry license under the Firearm Concealed Carry Act, unless otherwise authorized by the Firearm Concealed Carry Act; and databases under the Firearm Concealed Carry Act, records of the Concealed Carry Licensing Review Board under the Firearm Concealed Carry Act, and law enforcement agency objections under the Firearm Concealed Carry Act.

(w) Personally identifiable information which is

exempted from disclosure under subsection (g) of Section 19.1 of the Toll Highway Act.

(x) Information which is exempted from disclosure

under Section 5-1014.3 of the Counties Code or Section 8-11-21 of the Illinois Municipal Code.

(y) Confidential information under the Adult

Protective Services Act and its predecessor enabling statute, the Elder Abuse and Neglect Act, including information about the identity and administrative finding against any caregiver of a verified and substantiated decision of abuse, neglect, or financial exploitation of an eligible adult maintained in the Registry established under Section 7.5 of the Adult Protective Services Act.

(z) Records and information provided to a fatality

review team or the Illinois Fatality Review Team Advisory Council under Section 15 of the Adult Protective Services Act.

(aa) Information which is exempted from disclosure

under Section 2.37 of the Wildlife Code.

(bb) Information which is or was prohibited from

disclosure by the Juvenile Court Act of 1987.

(cc) Recordings made under the Law Enforcement

Officer-Worn Body Camera Act, except to the extent authorized under that Act.

(dd) Information that is prohibited from being

disclosed under Section 45 of the Condominium and Common Interest Community Ombudsperson Act.

(ee) Information that is exempted from disclosure

under Section 30.1 of the Pharmacy Practice Act.

(ff) Information which is exempted from disclosure

under Section 2505-800 of the Department of Revenue Law of the Civil Administrative Code of Illinois.

(Source: P.A. 99-78, eff. 7-20-15; 99-298, eff. 8-6-15; 99-352, eff. 1-1-16; 99-642, eff. 7-28-16; 99-776, eff. 8-12-16; 99-863, eff. 8-19-16; 100-465, eff. 8-31-17.)

(Text of Section from P.A. 100-512)
Sec. 7.5. Statutory exemptions. To the extent provided for by the statutes referenced below, the following shall be exempt from inspection and copying:
(a) All information determined to be confidential

under Section 4002 of the Technology Advancement and Development Act.

(b) Library circulation and order records identifying

library users with specific materials under the Library Records Confidentiality Act.

(c) Applications, related documents, and medical

records received by the Experimental Organ Transplantation Procedures Board and any and all documents or other records prepared by the Experimental Organ Transplantation Procedures Board or its staff relating to applications it has received.

(d) Information and records held by the Department of

Public Health and its authorized representatives relating to known or suspected cases of sexually transmissible disease or any information the disclosure of which is restricted under the Illinois Sexually Transmissible Disease Control Act.

(e) Information the disclosure of which is exempted

under Section 30 of the Radon Industry Licensing Act.

(f) Firm performance evaluations under Section 55 of

the Architectural, Engineering, and Land Surveying Qualifications Based Selection Act.

(g) Information the disclosure of which is restricted

and exempted under Section 50 of the Illinois Prepaid Tuition Act.

(h) Information the disclosure of which is exempted

under the State Officials and Employees Ethics Act, and records of any lawfully created State or local inspector general's office that would be exempt if created or obtained by an Executive Inspector General's office under that Act.

(i) Information contained in a local emergency energy

plan submitted to a municipality in accordance with a local emergency energy plan ordinance that is adopted under Section 11-21.5-5 of the Illinois Municipal Code.

(j) Information and data concerning the distribution

of surcharge moneys collected and remitted by wireless carriers under the Wireless Emergency Telephone Safety Act.

(k) Law enforcement officer identification

information or driver identification information compiled by a law enforcement agency or the Department of Transportation under Section 11-212 of the Illinois Vehicle Code.

(l) Records and information provided to a residential

health care facility resident sexual assault and death review team or the Executive Council under the Abuse Prevention Review Team Act.

(m) Information provided to the predatory lending

database created pursuant to Article 3 of the Residential Real Property Disclosure Act, except to the extent authorized under that Article.

(n) Defense budgets and petitions for certification

of compensation and expenses for court appointed trial counsel as provided under Sections 10 and 15 of the Capital Crimes Litigation Act. This subsection (n) shall apply until the conclusion of the trial of the case, even if the prosecution chooses not to pursue the death penalty prior to trial or sentencing.

(o) Information that is prohibited from being

disclosed under Section 4 of the Illinois Health and Hazardous Substances Registry Act.

(p) Security portions of system safety program plans,

investigation reports, surveys, schedules, lists, data, or information compiled, collected, or prepared by or for the Regional Transportation Authority under Section 2.11 of the Regional Transportation Authority Act or the St. Clair County Transit District under the Bi-State Transit Safety Act.

(q) Information prohibited from being disclosed by

the Personnel Records Review Act.

(r) Information prohibited from being disclosed by

the Illinois School Student Records Act.

(s) Information the disclosure of which is restricted

under Section 5-108 of the Public Utilities Act.

(t) All identified or deidentified health information

in the form of health data or medical records contained in, stored in, submitted to, transferred by, or released from the Illinois Health Information Exchange, and identified or deidentified health information in the form of health data and medical records of the Illinois Health Information Exchange in the possession of the Illinois Health Information Exchange Authority due to its administration of the Illinois Health Information Exchange. The terms "identified" and "deidentified" shall be given the same meaning as in the Health Insurance Portability and Accountability Act of 1996, Public Law 104-191, or any subsequent amendments thereto, and any regulations promulgated thereunder.

(u) Records and information provided to an

independent team of experts under Brian's Law.

(v) Names and information of people who have applied

for or received Firearm Owner's Identification Cards under the Firearm Owners Identification Card Act or applied for or received a concealed carry license under the Firearm Concealed Carry Act, unless otherwise authorized by the Firearm Concealed Carry Act; and databases under the Firearm Concealed Carry Act, records of the Concealed Carry Licensing Review Board under the Firearm Concealed Carry Act, and law enforcement agency objections under the Firearm Concealed Carry Act.

(w) Personally identifiable information which is

exempted from disclosure under subsection (g) of Section 19.1 of the Toll Highway Act.

(x) Information which is exempted from disclosure

under Section 5-1014.3 of the Counties Code or Section 8-11-21 of the Illinois Municipal Code.

(y) Confidential information under the Adult

Protective Services Act and its predecessor enabling statute, the Elder Abuse and Neglect Act, including information about the identity and administrative finding against any caregiver of a verified and substantiated decision of abuse, neglect, or financial exploitation of an eligible adult maintained in the Registry established under Section 7.5 of the Adult Protective Services Act.

(z) Records and information provided to a fatality

review team or the Illinois Fatality Review Team Advisory Council under Section 15 of the Adult Protective Services Act.

(aa) Information which is exempted from disclosure

under Section 2.37 of the Wildlife Code.

(bb) Information which is or was prohibited from

disclosure by the Juvenile Court Act of 1987.

(cc) Recordings made under the Law Enforcement

Officer-Worn Body Camera Act, except to the extent authorized under that Act.

(dd) Information that is prohibited from being

disclosed under Section 45 of the Condominium and Common Interest Community Ombudsperson Act.

(ee) Information that is exempted from disclosure

under Section 30.1 of the Pharmacy Practice Act.

(ff) Information prohibited from disclosure under the

Seizure and Forfeiture Reporting Act.

(Source: P.A. 99-78, eff. 7-20-15; 99-298, eff. 8-6-15; 99-352, eff. 1-1-16; 99-642, eff. 7-28-16; 99-776, eff. 8-12-16; 99-863, eff. 8-19-16; 100-512, eff. 7-1-18.)

(Text of Section from P.A. 100-517)
Sec. 7.5. Statutory exemptions. To the extent provided for by the statutes referenced below, the following shall be exempt from inspection and copying:
(a) All information determined to be confidential

under Section 4002 of the Technology Advancement and Development Act.

(b) Library circulation and order records identifying

library users with specific materials under the Library Records Confidentiality Act.

(c) Applications, related documents, and medical

records received by the Experimental Organ Transplantation Procedures Board and any and all documents or other records prepared by the Experimental Organ Transplantation Procedures Board or its staff relating to applications it has received.

(d) Information and records held by the Department of

Public Health and its authorized representatives relating to known or suspected cases of sexually transmissible disease or any information the disclosure of which is restricted under the Illinois Sexually Transmissible Disease Control Act.

(e) Information the disclosure of which is exempted

under Section 30 of the Radon Industry Licensing Act.

(f) Firm performance evaluations under Section 55 of

the Architectural, Engineering, and Land Surveying Qualifications Based Selection Act.

(g) Information the disclosure of which is restricted

and exempted under Section 50 of the Illinois Prepaid Tuition Act.

(h) Information the disclosure of which is exempted

under the State Officials and Employees Ethics Act, and records of any lawfully created State or local inspector general's office that would be exempt if created or obtained by an Executive Inspector General's office under that Act.

(i) Information contained in a local emergency energy

plan submitted to a municipality in accordance with a local emergency energy plan ordinance that is adopted under Section 11-21.5-5 of the Illinois Municipal Code.

(j) Information and data concerning the distribution

of surcharge moneys collected and remitted by wireless carriers under the Wireless Emergency Telephone Safety Act.

(k) Law enforcement officer identification

information or driver identification information compiled by a law enforcement agency or the Department of Transportation under Section 11-212 of the Illinois Vehicle Code.

(l) Records and information provided to a residential

health care facility resident sexual assault and death review team or the Executive Council under the Abuse Prevention Review Team Act.

(m) Information provided to the predatory lending

database created pursuant to Article 3 of the Residential Real Property Disclosure Act, except to the extent authorized under that Article.

(n) Defense budgets and petitions for certification

of compensation and expenses for court appointed trial counsel as provided under Sections 10 and 15 of the Capital Crimes Litigation Act. This subsection (n) shall apply until the conclusion of the trial of the case, even if the prosecution chooses not to pursue the death penalty prior to trial or sentencing.

(o) Information that is prohibited from being

disclosed under Section 4 of the Illinois Health and Hazardous Substances Registry Act.

(p) Security portions of system safety program plans,

investigation reports, surveys, schedules, lists, data, or information compiled, collected, or prepared by or for the Regional Transportation Authority under Section 2.11 of the Regional Transportation Authority Act or the St. Clair County Transit District under the Bi-State Transit Safety Act.

(q) Information prohibited from being disclosed by

the Personnel Records Review Act.

(r) Information prohibited from being disclosed by

the Illinois School Student Records Act.

(s) Information the disclosure of which is restricted

under Section 5-108 of the Public Utilities Act.

(t) All identified or deidentified health information

in the form of health data or medical records contained in, stored in, submitted to, transferred by, or released from the Illinois Health Information Exchange, and identified or deidentified health information in the form of health data and medical records of the Illinois Health Information Exchange in the possession of the Illinois Health Information Exchange Authority due to its administration of the Illinois Health Information Exchange. The terms "identified" and "deidentified" shall be given the same meaning as in the Health Insurance Portability and Accountability Act of 1996, Public Law 104-191, or any subsequent amendments thereto, and any regulations promulgated thereunder.

(u) Records and information provided to an

independent team of experts under Brian's Law.

(v) Names and information of people who have applied

for or received Firearm Owner's Identification Cards under the Firearm Owners Identification Card Act or applied for or received a concealed carry license under the Firearm Concealed Carry Act, unless otherwise authorized by the Firearm Concealed Carry Act; and databases under the Firearm Concealed Carry Act, records of the Concealed Carry Licensing Review Board under the Firearm Concealed Carry Act, and law enforcement agency objections under the Firearm Concealed Carry Act.

(w) Personally identifiable information which is

exempted from disclosure under subsection (g) of Section 19.1 of the Toll Highway Act.

(x) Information which is exempted from disclosure

under Section 5-1014.3 of the Counties Code or Section 8-11-21 of the Illinois Municipal Code.

(y) Confidential information under the Adult

Protective Services Act and its predecessor enabling statute, the Elder Abuse and Neglect Act, including information about the identity and administrative finding against any caregiver of a verified and substantiated decision of abuse, neglect, or financial exploitation of an eligible adult maintained in the Registry established under Section 7.5 of the Adult Protective Services Act.

(z) Records and information provided to a fatality

review team or the Illinois Fatality Review Team Advisory Council under Section 15 of the Adult Protective Services Act.

(aa) Information which is exempted from disclosure

under Section 2.37 of the Wildlife Code.

(bb) Information which is or was prohibited from

disclosure by the Juvenile Court Act of 1987.

(cc) Recordings made under the Law Enforcement

Officer-Worn Body Camera Act, except to the extent authorized under that Act.

(dd) Information that is prohibited from being

disclosed under Section 45 of the Condominium and Common Interest Community Ombudsperson Act.

(ee) Information that is exempted from disclosure

under Section 30.1 of the Pharmacy Practice Act.

(ff) Information and reports that are required to be

submitted to the Department of Labor by registering day and temporary labor service agencies but are exempt from disclosure under subsection (a-1) of Section 45 of the Day and Temporary Labor Services Act.

(Source: P.A. 99-78, eff. 7-20-15; 99-298, eff. 8-6-15; 99-352, eff. 1-1-16; 99-642, eff. 7-28-16; 99-776, eff. 8-12-16; 99-863, eff. 8-19-16; 100-517, eff. 6-1-18.)

(5 ILCS 140/7.6)
Sec. 7.6. Natural disaster credit. Nothing in this Act prohibits the disclosure of information by officials of a county or municipality involving reports of damaged property or the owners of damaged property if that disclosure is made to a township or county assessment official in connection with the natural disaster credit under Section 226 of the Illinois Income Tax Act.
(Source: P.A. 100-555, eff. 11-16-17.)

(5 ILCS 140/8)
Sec. 8. (Repealed).
(Source: P.A. 85-1357. Repealed by P.A. 96-542, eff. 1-1-10.)

(5 ILCS 140/8.5)
Sec. 8.5. Records maintained online.
(a) Notwithstanding any provision of this Act to the contrary, a public body is not required to copy a public record that is published on the public body's website. The public body shall notify the requester that the public record is available online and direct the requester to the website where the record can be reasonably accessed.
(b) If the person requesting the public record is unable to reasonably access the record online after being directed to the website pursuant to subsection (a) of this Section, the requester may re-submit his or her request for the record stating his or her inability to reasonably access the record online, and the public body shall make the requested record available for inspection or copying as provided in Section 3 of this Act.
(Source: P.A. 98-1129, eff. 12-3-14.)

(5 ILCS 140/9) (from Ch. 116, par. 209)
Sec. 9. (a) Each public body denying a request for public records shall notify the requester in writing of the decision to deny the request, the reasons for the denial, including a detailed factual basis for the application of any exemption claimed, and the names and titles or positions of each person responsible for the denial. Each notice of denial by a public body shall also inform such person of the right to review by the Public Access Counselor and provide the address and phone number for the Public Access Counselor. Each notice of denial shall inform such person of his right to judicial review under Section 11 of this Act.
(b) When a request for public records is denied on the grounds that the records are exempt under Section 7 of this Act, the notice of denial shall specify the exemption claimed to authorize the denial and the specific reasons for the denial, including a detailed factual basis and a citation to supporting legal authority. Copies of all notices of denial shall be retained by each public body in a single central office file that is open to the public and indexed according to the type of exemption asserted and, to the extent feasible, according to the types of records requested.
(c) Any person making a request for public records shall be deemed to have exhausted his or her administrative remedies with respect to that request if the public body fails to act within the time periods provided in Section 3 of this Act.
(Source: P.A. 96-542, eff. 1-1-10.)

(5 ILCS 140/9.5)
Sec. 9.5. Public Access Counselor; opinions.
(a) A person whose request to inspect or copy a public record is denied by a public body, except the General Assembly and committees, commissions, and agencies thereof, may file a request for review with the Public Access Counselor established in the Office of the Attorney General not later than 60 days after the date of the final denial. The request for review must be in writing, signed by the requester, and include (i) a copy of the request for access to records and (ii) any responses from the public body.
(b) A person whose request to inspect or copy a public record is made for a commercial purpose as defined in subsection (c-10) of Section 2 of this Act may not file a request for review with the Public Access Counselor. A person whose request to inspect or copy a public record was treated by the public body as a request for a commercial purpose under Section 3.1 of this Act may file a request for review with the Public Access Counselor for the limited purpose of reviewing whether the public body properly determined that the request was made for a commercial purpose.
(b-5) A person whose request to inspect or copy a public record was treated by a public body, except the General Assembly and committees, commissions, and agencies thereof, as a voluminous request under Section 3.6 of this Act may file a request for review with the Public Access Counselor for the purpose of reviewing whether the public body properly determined that the request was a voluminous request.
(c) Upon receipt of a request for review, the Public Access Counselor shall determine whether further action is warranted. If the Public Access Counselor determines that the alleged violation is unfounded, he or she shall so advise the requester and the public body and no further action shall be undertaken. In all other cases, the Public Access Counselor shall forward a copy of the request for review to the public body within 7 business days after receipt and shall specify the records or other documents that the public body shall furnish to facilitate the review. Within 7 business days after receipt of the request for review, the public body shall provide copies of records requested and shall otherwise fully cooperate with the Public Access Counselor. If a public body fails to furnish specified records pursuant to this Section, or if otherwise necessary, the Attorney General may issue a subpoena to any person or public body having knowledge of or records pertaining to a request for review of a denial of access to records under the Act. To the extent that records or documents produced by a public body contain information that is claimed to be exempt from disclosure under Section 7 of this Act, the Public Access Counselor shall not further disclose that information.
(d) Within 7 business days after it receives a copy of a request for review and request for production of records from the Public Access Counselor, the public body may, but is not required to, answer the allegations of the request for review. The answer may take the form of a letter, brief, or memorandum. The Public Access Counselor shall forward a copy of the answer to the person submitting the request for review, with any alleged confidential information to which the request pertains redacted from the copy. The requester may, but is not required to, respond in writing to the answer within 7 business days and shall provide a copy of the response to the public body.
(e) In addition to the request for review, and the answer and the response thereto, if any, a requester or a public body may furnish affidavits or records concerning any matter germane to the review.
(f) Unless the Public Access Counselor extends the time by no more than 30 business days by sending written notice to the requester and the public body that includes a statement of the reasons for the extension in the notice, or decides to address the matter without the issuance of a binding opinion, the Attorney General shall examine the issues and the records, shall make findings of fact and conclusions of law, and shall issue to the requester and the public body an opinion in response to the request for review within 60 days after its receipt. The opinion shall be binding upon both the requester and the public body, subject to administrative review under Section 11.5.
In responding to any request under this Section 9.5, the Attorney General may exercise his or her discretion and choose to resolve a request for review by mediation or by a means other than the issuance of a binding opinion. The decision not to issue a binding opinion shall not be reviewable.
Upon receipt of a binding opinion concluding that a violation of this Act has occurred, the public body shall either take necessary action immediately to comply with the directive of the opinion or shall initiate administrative review under Section 11.5. If the opinion concludes that no violation of the Act has occurred, the requester may initiate administrative review under Section 11.5.
A public body that discloses records in accordance with an opinion of the Attorney General is immune from all liabilities by reason thereof and shall not be liable for penalties under this Act.
(g) If the requester files suit under Section 11 with respect to the same denial that is the subject of a pending request for review, the requester shall notify the Public Access Counselor, and the Public Access Counselor shall take no further action with respect to the request for review and shall so notify the public body.
(h) The Attorney General may also issue advisory opinions to public bodies regarding compliance with this Act. A review may be initiated upon receipt of a written request from the head of the public body or its attorney, which shall contain sufficient accurate facts from which a determination can be made. The Public Access Counselor may request additional information from the public body in order to assist in the review. A public body that relies in good faith on an advisory opinion of the Attorney General in responding to a request is not liable for penalties under this Act, so long as the facts upon which the opinion is based have been fully and fairly disclosed to the Public Access Counselor.
(Source: P.A. 97-579, eff. 8-26-11; 98-1129, eff. 12-3-14.)

(5 ILCS 140/10)
Sec. 10. (Repealed).
(Source: P.A. 83-1013. Repealed by P.A. 96-542, eff. 1-1-10.)

(5 ILCS 140/11) (from Ch. 116, par. 211)
Sec. 11. (a) Any person denied access to inspect or copy any public record by a public body may file suit for injunctive or declaratory relief.
(a-5) In accordance with Section 11.6 of this Act, a requester may file an action to enforce a binding opinion issued under Section 9.5 of this Act.
(b) Where the denial is from a public body of the State, suit may be filed in the circuit court for the county where the public body has its principal office or where the person denied access resides.
(c) Where the denial is from a municipality or other public body, except as provided in subsection (b) of this Section, suit may be filed in the circuit court for the county where the public body is located.
(d) The circuit court shall have the jurisdiction to enjoin the public body from withholding public records and to order the production of any public records improperly withheld from the person seeking access. If the public body can show that exceptional circumstances exist, and that the body is exercising due diligence in responding to the request, the court may retain jurisdiction and allow the agency additional time to complete its review of the records.
(e) On motion of the plaintiff, prior to or after in camera inspection, the court shall order the public body to provide an index of the records to which access has been denied. The index shall include the following:
(i) A description of the nature or contents of each

document withheld, or each deletion from a released document, provided, however, that the public body shall not be required to disclose the information which it asserts is exempt; and

(ii) A statement of the exemption or exemptions

claimed for each such deletion or withheld document.

(f) In any action considered by the court, the court shall consider the matter de novo, and shall conduct such in camera examination of the requested records as it finds appropriate to determine if such records or any part thereof may be withheld under any provision of this Act. The burden shall be on the public body to establish that its refusal to permit public inspection or copying is in accordance with the provisions of this Act. Any public body that asserts that a record is exempt from disclosure has the burden of proving that it is exempt by clear and convincing evidence.
(g) In the event of noncompliance with an order of the court to disclose, the court may enforce its order against any public official or employee so ordered or primarily responsible for such noncompliance through the court's contempt powers.
(h) Except as to causes the court considers to be of greater importance, proceedings arising under this Section shall take precedence on the docket over all other causes and be assigned for hearing and trial at the earliest practicable date and expedited in every way.
(i) If a person seeking the right to inspect or receive a copy of a public record prevails in a proceeding under this Section, the court shall award such person reasonable attorney's fees and costs. In determining what amount of attorney's fees is reasonable, the court shall consider the degree to which the relief obtained relates to the relief sought. The changes contained in this subsection apply to an action filed on or after January 1, 2010 (the effective date of Public Act 96-542).
(j) If the court determines that a public body willfully and intentionally failed to comply with this Act, or otherwise acted in bad faith, the court shall also impose upon the public body a civil penalty of not less than $2,500 nor more than $5,000 for each occurrence. In assessing the civil penalty, the court shall consider in aggravation or mitigation the budget of the public body and whether the public body has previously been assessed penalties for violations of this Act. The court may impose an additional penalty of up to $1,000 for each day the violation continues if:
(1) the public body fails to comply with the court's

order after 30 days;

(2) the court's order is not on appeal or stayed; and
(3) the court does not grant the public body

additional time to comply with the court's order to disclose public records.

The changes contained in this subsection made by Public Act 96-542 apply to an action filed on or after January 1, 2010 (the effective date of Public Act 96-542).
(k) The changes to this Section made by this amendatory Act of the 99th General Assembly apply to actions filed on or after the effective date of this amendatory Act of the 99th General Assembly.
(Source: P.A. 99-586, eff. 1-1-17; 99-642, eff. 7-28-16.)

(5 ILCS 140/11.5)
Sec. 11.5. Administrative review. A binding opinion issued by the Attorney General shall be considered a final decision of an administrative agency, for purposes of administrative review under the Administrative Review Law (735 ILCS 5/Art. III). An action for administrative review of a binding opinion of the Attorney General shall be commenced in Cook or Sangamon County. An advisory opinion issued to a public body shall not be considered a final decision of the Attorney General for purposes of this Section.
(Source: P.A. 96-542, eff. 1-1-10.)

(5 ILCS 140/11.6)
Sec. 11.6. Noncompliance with binding opinion.
(a) The requester may file an action under Section 11 and there shall be a rebuttable presumption that the public body willfully and intentionally failed to comply with this Act for purposes of subsection (j) of Section 11 if:
(1) the Attorney General issues a binding opinion

pursuant to Section 9.5;

(2) the public body does not file for administrative

review of the binding opinion within 35 days after the binding opinion is served on the public body; and

(3) the public body does not comply with the binding

opinion within 35 days after the binding opinion is served on the public body.

For purposes of this subsection (a), service of the binding opinion shall be by personal delivery or by depositing the opinion in the United States mail as provided in Section 3-103 of the Code of Civil Procedure.
(b) The presumption in subsection (a) may be rebutted by the public body showing that it is making a good faith effort to comply with the binding opinion, but compliance was not possible within the 35-day time frame.
(c) This Section applies to binding opinions of the Attorney General requested or issued on or after the effective date of this amendatory Act of the 99th General Assembly.
(Source: P.A. 99-586, eff. 1-1-17.)



5 ILCS 160/ - State Records Act.

(5 ILCS 160/1) (from Ch. 116, par. 43.4)
Sec. 1. This Act may be cited as the State Records Act.
(Source: P.A. 86-1475.)

(5 ILCS 160/1.5)
Sec. 1.5. Purpose. Pursuant to the fundamental philosophy of the American constitutional form of government, it is declared to be the public policy of the State of Illinois (i) that government records are a form of property whose ownership lies with the citizens and with the State of Illinois; (ii) that those records are to be created, maintained, and administered in support of the rights of those citizens and the operation of the State; (iii) that those records are, with very few exemptions, to be available for the use, benefit, and information of the citizens; and (iv) that those records may not be disposed of without compliance to the regulations in this Act.
(Source: P.A. 92-866, eff. 1-3-03.)

(5 ILCS 160/2) (from Ch. 116, par. 43.5)
Sec. 2. For the purposes of this Act:
"Secretary" means Secretary of State.
"Record" or "records" means all books, papers, born-digital electronic material, digitized electronic material, electronic material with a combination of digitized and born-digital material, maps, photographs, databases, or other official documentary materials, regardless of physical form or characteristics, made, produced, executed, or received by any agency in the State in pursuance of State law or in connection with the transaction of public business and preserved or appropriate for preservation by that agency or its successor as evidence of the organization, function, policies, decisions, procedures, operations, or other activities of the State or of the State Government, or because of the informational data contained therein. Library and museum material made or acquired and preserved solely for reference or exhibition purposes, extra copies of documents preserved only for convenience of reference, and stocks of publications and of blank forms are not included within the definition of records as used in this Act. Reports of impaired physicians under Section 16.04 of the Medical Practice Act or Section 23 of the Medical Practice Act of 1987 are not included within the definition of records as used in this Act.
"Born-digital electronic material" means electronic material created in digital form rather than converted from print or analog form to digital form.
"Digitized electronic material" means electronic material converted from print or analog form to digital form.
"Agency" means all parts, boards, and commissions of the executive branch of the State government, including, but not limited to, State colleges and universities and their governing boards and all departments established by the Civil Administrative Code of Illinois.
"Public Officer" or "public officers" means all officers of the executive branch of the State government, all officers created by the Civil Administrative Code of Illinois, and all other officers and heads, presidents, or chairmen of boards, commissions, and agencies of the State government.
"Commission" means the State Records Commission.
"Archivist" means the Secretary of State.
(Source: P.A. 99-147, eff. 1-1-16; 100-201, eff. 8-18-17.)

(5 ILCS 160/3) (from Ch. 116, par. 43.6)
Sec. 3. Records as property of State.
(a) All records created or received by or under the authority of or coming into the custody, control, or possession of public officials of this State in the course of their public duties are the property of the State. These records may not be mutilated, destroyed, transferred, removed, or otherwise damaged or disposed of, in whole or in part, except as provided by law. Any person shall have the right of access to any public records, unless access to the records is otherwise limited or prohibited by law. This subsection (a) does not apply to records that are subject to expungement under subsections (1.5) and (1.6) of Section 5-915 of the Juvenile Court Act of 1987.
(b) Reports and records of the obligation, receipt and use of public funds of the State are public records available for inspection by the public, except as access to such records is otherwise limited or prohibited by law or pursuant to law. These records shall be kept at the official place of business of the State or at a designated place of business of the State. These records shall be available for public inspection during regular office hours except when in immediate use by persons exercising official duties which require the use of those records. Nothing in this section shall require the State to invade or assist in the invasion of any person's right to privacy. Nothing in this Section shall be construed to limit any right given by statute or rule of law with respect to the inspection of other types of records.
Warrants and vouchers in the keeping of the State Comptroller may be destroyed by him as authorized in "An Act in relation to the reproduction and destruction of records kept by the Comptroller", approved August 1, 1949, as now or hereafter amended after obtaining the approval of the State Records Commission.
(Source: P.A. 98-637, eff. 1-1-15.)

(5 ILCS 160/3.5)
Sec. 3.5. Confidentiality of foster placement records. All records concerning foster placement and foster parent identifying information shall be released only in accordance with Section 35.3 of the Children and Family Services Act.
(Source: P.A. 92-866, eff. 1-3-03.)

(5 ILCS 160/4) (from Ch. 116, par. 43.7)
Sec. 4. Any person shall have the right of access to any public records of the expenditure or receipt of public funds as defined in Section 3 for the purpose of obtaining copies of the same or of making photographs of the same while in the possession, custody and control of the lawful custodian thereof, or his authorized deputy.
(Source: P.A. 92-866, eff. 1-3-03.)

(5 ILCS 160/4a)
Sec. 4a. Arrest records and reports.
(a) When an individual is arrested, the following information must be made available to the news media for inspection and copying:
(1) Information that identifies the individual,

including the name, age, address, and photograph, when and if available.

(2) Information detailing any charges relating to the

arrest.

(3) The time and location of the arrest.
(4) The name of the investigating or arresting law

enforcement agency.

(5) If the individual is incarcerated, the amount of

any bail or bond.

(6) If the individual is incarcerated, the time and

date that the individual was received, discharged, or transferred from the arresting agency's custody.

(b) The information required by this Section must be made available to the news media for inspection and copying as soon as practicable, but in no event shall the time period exceed 72 hours from the arrest. The information described in paragraphs (3), (4), (5), and (6) of subsection (a), however, may be withheld if it is determined that disclosure would:
(1) interfere with pending or actually and reasonably

contemplated law enforcement proceedings conducted by any law enforcement or correctional agency;

(2) endanger the life or physical safety of law

enforcement or correctional personnel or any other person; or

(3) compromise the security of any correctional

facility.

(c) For the purposes of this Section, the term "news media" means personnel of a newspaper or other periodical issued at regular intervals whether in print or electronic format, a news service whether in print or electronic format, a radio station, a television station, a television network, a community antenna television service, or a person or corporation engaged in making news reels or other motion picture news for public showing.
(d) Each law enforcement or correctional agency may charge fees for arrest records, but in no instance may the fee exceed the actual cost of copying and reproduction. The fees may not include the cost of the labor used to reproduce the arrest record.
(e) The provisions of this Section do not supersede the confidentiality provisions for arrest records of the Juvenile Court Act of 1987.
(f) All information, including photographs, made available under this Section is subject to the provisions of Section 2QQQ of the Consumer Fraud and Deceptive Business Practices Act.
(Source: P.A. 98-555, eff. 1-1-14; 99-363, eff. 1-1-16.)

(5 ILCS 160/5) (from Ch. 116, par. 43.8)
Sec. 5. The Secretary of State shall provide for a State Archives Division as a repository of State records. The State Archives may utilize space in the Archives Building or other buildings as may be necessary or appropriate for the purpose, in the opinion of the Secretary of State.
(Source: Laws 1957, p. 1687.)

(5 ILCS 160/6) (from Ch. 116, par. 43.9)
Sec. 6. The Secretary of State shall be the State Archivist and Records Administrator and he shall appoint such assistants, who shall be technically qualified and experienced in the control and management of archival materials and in records management practices and techniques, as are necessary to carry out his duties as State Archivist.
(Source: Laws 1957, p. 1687.)

(5 ILCS 160/7) (from Ch. 116, par. 43.10)
Sec. 7. Powers and duties of the Secretary.
(1) The Secretary, whenever it appears to him to be in the public interest, may accept for deposit in the State Archives the records of any agency or of the Legislative or Judicial branches of the State government that are determined by him to have sufficient historical or other value to warrant the permanent preservation of such records by the State of Illinois.
(2) The Secretary may accept for deposit in the State Archives official papers, photographs, microfilm, electronic and digital records, drawings, maps, writings, and records of every description of counties, municipal corporations, political subdivisions and courts of this State, and records of the federal government pertaining to Illinois, when such materials are deemed by the Secretary to have sufficient historical or other value to warrant their continued preservation by the State of Illinois.
(3) The Secretary, whenever he deems it in the public interest, may accept for deposit in the State Archives motion picture films, still pictures, and sound recordings that are appropriate for preservation by the State government as evidence of its organization, functions and policies.
(4) The Secretary shall be responsible for the custody, use, servicing and withdrawal of records transferred for deposit in the State Archives. The Secretary shall observe any rights, limitations, or restrictions imposed by law relating to the use of records, including the provisions of the Mental Health and Developmental Disabilities Confidentiality Act which limit access to certain records or which permit access to certain records only after the removal of all personally identifiable data. Access to restricted records shall be at the direction of the depositing State agency or, in the case of records deposited by the legislative or judicial branches of State government at the direction of the branch which deposited them, but no limitation on access to such records shall extend more than 75 years after the creation of the records, except as provided in the Mental Health and Developmental Disabilities Confidentiality Act. The Secretary shall not impose restrictions on the use of records that are defined by law as public records or as records open to public inspection.
(5) The Secretary shall make provision for the preservation, arrangement, repair, and rehabilitation, duplication and reproduction, description, and exhibition of records deposited in the State Archives as may be needed or appropriate.
(6) The Secretary shall make or reproduce and furnish upon demand authenticated or unauthenticated copies of any of the documents, photographic material or other records deposited in the State Archives, the public examination of which is not prohibited by statutory limitations or restrictions or protected by copyright. The Secretary shall charge a fee therefor in accordance with the schedule of fees in Section 5.5 of the Secretary of State Act, except that there shall be no charge for making or authentication of such copies or reproductions furnished to any department or agency of the State for official use. When any such copy or reproduction is authenticated by the Great Seal of the State of Illinois and is certified by the Secretary, or in his name by his authorized representative, such copy or reproduction shall be admitted in evidence as if it were the original.
(7) Any official of the State of Illinois may turn over to the Secretary of State, with his consent, for permanent preservation in the State Archives, any official books, records, documents, original papers, or files, not in current use in his office, taking a receipt therefor.
(8) (Blank).
(9) The Secretary may cooperate with the Illinois State Genealogical Society, or its successor organization, for the mutual benefit of the Society and the Illinois State Archives, with the State Archives furnishing necessary space for the society to carry on its functions and keep its records, to receive publications of the Illinois State Genealogical Society, to use members of the Illinois State Genealogical Society as volunteers in various archival projects and to store the Illinois State Genealogical Society's film collections.
(Source: P.A. 95-331, eff. 8-21-07.)

(5 ILCS 160/8) (from Ch. 116, par. 43.11)
Sec. 8. The head of each agency shall cause to be made and preserved records containing adequate and proper documentation of the organization, functions, policies, decisions, procedures, and essential transactions of the agency designed to furnish information to protect the legal and financial rights of the State and of persons directly affected by the agency's activities.
This Section shall not be construed to prevent the legal disposal of any records determined by the agency and by the Commission not to have sufficient value to warrant their continued preservation by the State or by the agency concerned.
(Source: Laws 1957, p. 1687.)

(5 ILCS 160/9) (from Ch. 116, par. 43.12)
Sec. 9. The head of each agency shall establish and maintain an active, continuing program for the economical and efficient management of the records of the agency.
Such program:
(1) shall provide for effective controls over the

creation, maintenance, and use of records in the conduct of current business and shall ensure that agency electronic records, as specified in Section 5-135 of the Electronic Commerce Security Act, are retained in a trustworthy manner so that the records, and the information contained in the records, are accessible and usable for reference for the duration of the retention period; all computer tape or disk maintenance and preservation procedures must be fully applied and, if equipment or programs providing access to the records are updated or replaced, the existing data must remain accessible in the successor format for the duration of the approved retention period;

(2) shall provide for cooperation with the Secretary

in appointing a records officer and in applying standards, procedures, and techniques to improve the management of records, promote the maintenance and security of records deemed appropriate for preservation, and facilitate the segregation and disposal of records of temporary value; and

(3) shall provide for compliance with the provisions

of this Act and the rules and regulations issued thereunder.

If an agency has delegated its authority to retain records to another agency, then the delegate agency shall maintain the same, or a more diligent, record retention methodology and record retention period as the original agency's program. If the delegate is from the legislative or judicial branch, then the delegate may use the same record retention methodology and record retention period that the delegate uses for similar records.
(Source: P.A. 99-642, eff. 7-28-16.)

(5 ILCS 160/10) (from Ch. 116, par. 43.13)
Sec. 10. Whenever the head of an agency determines that substantial economies or increased operating efficiency can be effected thereby, he may, subject to the approval of the Secretary, provide for the storage, care, and servicing of records that are appropriate therefor in a records center operated and maintained by the Secretary.
(Source: Laws 1957, p. 1687.)

(5 ILCS 160/11) (from Ch. 116, par. 43.14)
Sec. 11. Violation. All records made or received by or under the authority of or coming into the custody, control or possession of public officials of this State in the course of their public duties are the property of the State and shall not be mutilated, destroyed, transferred, removed or otherwise damaged or disposed of, in whole or in part except as provided by law. Any person who knowingly and without lawful authority alters, destroys, defaces, removes, or conceals any public record commits a Class 4 felony.
(Source: P.A. 92-866, eff. 1-3-03.)

(5 ILCS 160/12) (from Ch. 116, par. 43.15)
Sec. 12. The Secretary shall make continuing surveys of State records management and disposal practices and obtain reports thereon from agencies and their staff.
(Source: P.A. 92-866, eff. 1-3-03.)

(5 ILCS 160/13) (from Ch. 116, par. 43.16)
Sec. 13. The Secretary, with due regard to the program activities of the agencies concerned, shall make provision for the economical and efficient management of records of State agencies by analyzing, developing, promoting, coordinating, and promulgating standards, procedures, and techniques designed to improve the management of records, to insure the maintenance and security of records deemed appropriate for preservation, and to facilitate the segregation and disposal of records of temporary value. The Secretary shall aid also in promoting the efficient and economical utilization of space, equipment, and supplies needed for the purpose of creating, maintaining, storing, and servicing records.
(Source: P.A. 92-866, eff. 1-3-03.)

(5 ILCS 160/14) (from Ch. 116, par. 43.17)
Sec. 14. The Secretary shall establish standards for the selective retention of records of continuing value and assist agencies in applying such standards to records in their custody.
(Source: Laws 1957, p. 1687.)

(5 ILCS 160/15) (from Ch. 116, par. 43.18)
Sec. 15. The Secretary shall establish, maintain, and operate records centers for the storage, care, and servicing of records of State agencies pending their deposit in the State Archives or the disposition of such records in any other manner authorized by law. The Secretary may establish, maintain, and operate centralized microfilming and digital reproduction services for agencies.
(Source: P.A. 92-866, eff. 1-3-03.)

(5 ILCS 160/15a) (from Ch. 116, par. 43.18a)
Sec. 15a. The head of each agency shall establish a system for the protection and preservation of essential State records necessary for the continuity of governmental functions in the event of an emergency arising from enemy action or natural disaster and for the reestablishment of State government thereafter.
(Source: P.A. 85-414.)

(5 ILCS 160/15b) (from Ch. 116, par. 43.18b)
Sec. 15b. The head of each agency shall:
(1) Determine what records are "essential" for

emergency government operation through consultation with all branches of government, State agencies, and with the State Civil Defense Agency.

(2) Determine what records are "essential" for

post-emergency government operations and provide for their protection and preservation.

(3) Establish the manner in which essential records

for emergency and post-emergency government operations shall be preserved to ensure emergency usability.

(4) Establish and maintain an essential records

preservation program.

The Secretary may provide for security storage or relocation of essential State records in the event of an emergency arising from enemy attack or natural disaster.
(Source: P.A. 99-78, eff. 7-20-15.)

(5 ILCS 160/16) (from Ch. 116, par. 43.19)
Sec. 16. There is created the State Records Commission. The Commission shall consist of the following State officials or their authorized representatives: the Secretary of State, who shall act as chairman; the State Historian, who shall serve as secretary; the State Treasurer; the Director of Central Management Services; the Attorney General; and the State Comptroller. The Commission shall meet whenever called by the chairman, who shall have no vote on matters considered by the Commission. It shall be the duty of the Commission to determine what records no longer have any administrative, fiscal, legal, research, or historical value and should be destroyed or disposed of otherwise. The Commission may make recommendations to the Secretary of State concerning policies, guidelines, and best practices for addressing electronic records management issues as authorized under Section 37 of the Government Electronic Records Act.
(Source: P.A. 97-249, eff. 8-4-11.)

(5 ILCS 160/17) (from Ch. 116, par. 43.20)
Sec. 17. (a) Regardless of other authorization to the contrary, except as otherwise provided in subsection (b) of this Section, no record shall be disposed of by any agency of the State, unless approval of the State Records Commission is first obtained. The Commission shall issue regulations, not inconsistent with this Act, which shall be binding on all agencies. Such regulations shall establish procedures for compiling and submitting to the Commission lists and schedules of records proposed for disposal; procedures for the physical destruction or other disposition of records proposed for disposal; and standards for the reproduction of records by digital, photographic, or microphotographic processes with the view to the disposal of the original records. Such standards shall relate to the electronic digital process and format, quality of film used, preparation of the records for reproduction, proper identification matter on the records so that an individual document or series of documents can be located on the film or electronic medium with reasonable facility, and that the copies contain all significant record detail, to the end that the photographic, microphotographic, or digital copies will be adequate.
Such regulations shall also provide that the State archivist may retain any records which the Commission has authorized to be destroyed, where they have a historical value, and that the State archivist may deposit them in the State Archives or State Historical Library or with a historical society, museum or library.
(b) Upon request from a chief of police, county sheriff, or State's Attorney, if a person has been arrested for a criminal offense and an investigation reveals that the person arrested was not in fact the individual the arresting officer believed him or her to be, the law enforcement agency whose officers made the arrest shall delete or retract the arrest records of that person whom the investigation revealed as not the individual the arresting officer believed him or her to be. In this subsection (b):
"Arrest records" are as described in Section 4a of

this Act.

"Law enforcement agency" means an agency of this

State which is vested by law or ordinance with the duty to maintain public order and to enforce criminal laws or ordinances.

(Source: P.A. 99-363, eff. 1-1-16.)

(5 ILCS 160/18) (from Ch. 116, par. 43.21)
Sec. 18. The head of each agency shall submit to the Commission, in accordance with the regulations of the Commission, lists or schedules of records in his or her custody and his or her proposal for the length of time each record series warrants retention for administrative, legal or fiscal purposes after it has been created or received by the agency.
(Source: P.A. 92-866, eff. 1-3-03.)

(5 ILCS 160/19) (from Ch. 116, par. 43.22)
Sec. 19. All lists and schedules submitted to the Commission shall be referred to the Archivist who shall ascertain whether the records proposed for disposal have value to other agencies of the State or whether such records have research or historical value. The Archivist shall submit such lists and schedules with his recommendations in writing to the Commission; and the final disposition of such records shall be according to the orders of the Commission.
(Source: Laws 1957, p. 1687.)

(5 ILCS 160/20) (from Ch. 116, par. 43.23)
Sec. 20. Nonrecord materials or materials not included within the definition of records as contained in this Act may be destroyed at any time by the agency in possession of such materials without the prior approval of the Commission. The Commission may formulate advisory procedures and interpretation to guide in the disposition of nonrecord materials.
(Source: Laws 1957, p. 1687.)

(5 ILCS 160/21) (from Ch. 116, par. 43.24)
Sec. 21. The Archivist shall submit to the Commission, with his recommendations in writing, disposal lists of records that have been deposited in the State Archives as provided in subsections (1), (2), and (3) of Section 7 of this Act, after having determined that the records concerned do not have sufficient value to warrant their continued preservation by the State. However, any records deposited in the State Archives by any agency pursuant to the provisions of subsection (1) of Section 7 of this Act shall not be submitted to the Commission for disposal without the written consent of the head of such agency.
(Source: Laws 1957, p. 1687.)

(5 ILCS 160/22) (from Ch. 116, par. 43.25)
Sec. 22. Upon the termination of any State agency whose function or functions have not been transferred to another agency, the records of such terminated agency shall be deposited in the State Archives. The Commission shall determine which records are of sufficient legal, historical, administrative, or fiscal value to warrant their continued preservation by the State. Records that are determined to be of insufficient value to warrant their continued preservation shall be disposed of as provided in Section 17 of this Act.
(Source: Laws 1957, p. 1687.)

(5 ILCS 160/22a) (from Ch. 116, par. 43.25a)
Sec. 22a. There is hereby created the State Archives Advisory Board consisting of 12 voting members and 2 nonvoting members.
The voting members shall be appointed by the Secretary of State as follows: A member of the State Records Commission, a member of a Local Records Commission, a member of a local historical society or museum, a university archivist, a person in the field of education specializing in either history or political science, a genealogist, a research or reference librarian, a person who is employed or engaged as an archivist by a business establishment and 4 public members.
The nonvoting members shall be the Director of the State Library and the State Historian who shall serve ex-officio.
Four of the initial appointees shall serve a 1-year term; four shall serve 2-year terms; and the remaining 4 shall serve 3-year terms. The terms of the initial appointees shall be specified by the Secretary of State at the time of appointments. Subsequent to the initial appointments all members shall hold office for a period of 3 years. Vacancies shall be filled by appointment of the Secretary of State for the unexpired balance of the term. No person shall serve for more than 2 consecutive 3-year terms.
The State Archives Advisory Board shall elect from its own members one chairman and one vice chairman.
The members appointed to the Board shall serve without compensation but shall be reimbursed for necessary expenses incurred in the performance of their duties.
(Source: P.A. 83-523.)

(5 ILCS 160/22b) (from Ch. 116, par. 43.25b)
Sec. 22b. The State Archives Advisory Board shall meet at the call of the chairman, but not less than 3 times in each calendar year, and shall make recommendations to the State Archivist on such matters as: general policies regarding the operation of the State archives; budget policies relative to annual appropriations by the General Assembly; and policies for federal funded archives programs.
(Source: P.A. 83-523.)

(5 ILCS 160/22c) (from Ch. 116, par. 43.25c)
Sec. 22c. The State Archives Advisory Board shall also serve as the Illinois State Historical Records Advisory Board. This Board shall:
(1) serve as the State advisory body required by

federal agencies to approve historical record grant applications;

(2) promote the identification, preservation, access

to, and use of historical records in Illinois; and

(3) meet at least once each year.
The Director of the State Archives shall serve as the coordinator of this Board and assist the Board in its functions. The Secretary may appoint additional assistants, who must be technically qualified and experienced in records management and historic records preservation, as necessary to carry out the functions of this Board.
(Source: P.A. 92-866, eff. 1-3-03.)

(5 ILCS 160/23) (from Ch. 116, par. 43.26)
Sec. 23. "An Act creating the State Records Commission and defining its powers and duties," approved July 23, 1943, as amended, is repealed, but all orders heretofore issued by the State Records Commission created by said Act shall stand and continue to be in full force and effect.
(Source: Laws 1957, p. 1687.)

(5 ILCS 160/24) (from Ch. 116, par. 43.27)
Sec. 24. Auditor General. The Auditor General shall audit agencies for compliance with this Act when conducting compliance audits and shall report his or her findings to the agency and the Secretary.
Any officer or employee who violates the provisions of subsection (b) of Section 3 of this Act is guilty of a Class B misdemeanor.
(Source: P.A. 92-866, eff. 1-3-03.)

(5 ILCS 160/25) (from Ch. 116, par. 43.28)
Sec. 25. The invalidity of any section or part or portion of this act shall not affect the validity of the remaining sections or parts thereof.
(Source: Laws 1957, p. 1687.)

(5 ILCS 160/26) (from Ch. 116, par. 43.29)
Sec. 26. Beginning July 1, 1984, the provisions of Sections 3 and 4 of this Act, as they relate to inspection and copying of records, shall apply only as to records and reports prepared or received prior to this date. Records and reports prepared or received on or after July 1, 1984, shall be covered under the provisions of "The Freedom of Information Act", approved by the 83rd General Assembly.
(Source: P.A. 83-1013.)



5 ILCS 165/ - Filing of Copies Act.

(5 ILCS 165/0.01) (from Ch. 116, par. 100)
Sec. 0.01. Short title. This Act may be cited as the Filing of Copies Act.
(Source: P.A. 86-1324.)

(5 ILCS 165/1) (from Ch. 116, par. 101)
Sec. 1. Subject to the provisions of Sections 2, 3 and 4 of this Act, reproduced copies of the following forms, reports and schedules may be filed in lieu of the original copy:
(a) capital stock tax return or schedule required by

the General Revenue Law of Illinois;

(b) any personal property tax return or schedule

required by the General Revenue Law of Illinois;

(c) any annual report required by the "Business

Corporation Act of 1983", as amended;

(d) any annual report required by the "General Not

for Profit Corporation Act", approved July 17, 1943, as heretofore or hereafter amended.

(Source: P.A. 83-1362.)

(5 ILCS 165/2) (from Ch. 116, par. 102)
Sec. 2. In order to be acceptable for filing, reproduced copies shall conform to the following standards:
(a) be facsimiles of the official form, produced by

photo-offset, photoengraving, photocopying, or other similar reproduction process;

(b) be on paper of substantially the same weight and

texture and of a quality at least as good as that used in the official form;

(c) substantially duplicate the colors of the

official form;

(d) have a high degree of legibility, both as to the

original form and as to matter filled in; the agency with which a report is required to be filed may reject any illegible reproduction and reject any process which fails to meet this standard;

(e) be on paper perforated in the same manner as the

official form; and

(f) be of the same size as the official form, both as

to the dimensions of the paper and the image produced.

(Source: P.A. 99-642, eff. 7-28-16.)

(5 ILCS 165/3) (from Ch. 116, par. 103)
Sec. 3. Only one side of the reproduction paper need be used; however, when practicable, both sides, resulting in the same page arrangement as the official form, shall be used.
(Source: Laws 1961, p. 2551.)

(5 ILCS 165/4) (from Ch. 116, par. 104)
Sec. 4. Reproduction of forms may be made after insertion of the required information; however, all signatures shall be original signatures, affixed subsequent to the reproduction process.
(Source: Laws 1961, p. 2551.)

(5 ILCS 165/5) (from Ch. 116, par. 105)
Sec. 5. Prior approval of reproduction of forms need not be obtained from the governmental agency with which the report is required to be filed, if the conditions of Sections 2, 3 and 4 are complied with. If prior approval is desired, a sample of the proposed reproduction shall be delivered to the agency involved, and such agency shall approve the reproduction, if the conditions of Sections 2, 3 and 4 are complied with.
(Source: Laws 1961, p. 2551.)



5 ILCS 170/ - Filmed Records Reproduction Act.

(5 ILCS 170/0.01) (from Ch. 116, par. 34.9)
Sec. 0.01. Short title. This Act may be cited as the Filmed Records Reproduction Act.
(Source: P.A. 86-1324.)

(5 ILCS 170/1) (from Ch. 116, par. 35)
Sec. 1. The term "public officer" means any officer of the Executive Department of the State government, the Clerk of the Supreme Court, all officers created by "The Civil Administrative Code of Illinois", approved March 7, 1917, as amended, and all other officers, boards, commissions and agencies of the State government.
(Source: Laws 1943, vol. 1, p. 1057.)

(5 ILCS 170/2) (from Ch. 116, par. 36)
Sec. 2. Any public officer of the state may cause any or all records, papers or documents made or kept by him to be photographed, microphotographed or reproduced on film or by other processes which accurately reproduce or form a durable medium for reproducing the original. The reproduction of records by any photographic, microphotographic or silver halide processes, when such reproductions are to serve as permanent records, shall comply with the regulations and standards of the State Records Commission. Other durable media using machine readable techniques may be used as an alternative to film, provided the medium is non-erasable and cannot be altered once the original document has been recorded.
(Source: P.A. 87-205.)

(5 ILCS 170/3) (from Ch. 116, par. 37)
Sec. 3. Such photographs, microphotographs, photographic film or the result of any other process authorized by Section 2 shall be deemed to be an original record for all purposes, including introduction in evidence in all courts or administrative agencies. A transcript, exemplification or certified copy thereof shall, for all purposes recited herein, be deemed to be a transcript, exemplification, or certified copy of the original.
(Source: P.A. 87-205.)

(5 ILCS 170/4) (from Ch. 116, par. 38)
Sec. 4. Whenever such photographs, microphotographs, reproductions on film or the result of any other process authorized by Section 2 shall be placed in conveniently accessible files and provisions made for preserving, examining and using the same, any such public officer may, with the approval of the State Records Commission, cause the original records from which the photographs or microphotographs or other permanent record have been made or any part thereof to be disposed of according to methods prescribed by law.
(Source: P.A. 87-205.)



5 ILCS 175/ - Electronic Commerce Security Act.

Article 1 - Short Title; Purpose

(5 ILCS 175/Art. 1 heading)

(5 ILCS 175/1-101)
Sec. 1-101. Short title. This Act may be cited as the Electronic Commerce Security Act.
(Source: P.A. 90-759, eff. 7-1-99.)

(5 ILCS 175/1-105)
Sec. 1-105. Purposes and construction. This Act shall be construed consistently with what is commercially reasonable under the circumstances and to effectuate the following purposes:
(1) To facilitate electronic communications by means

of reliable electronic records.

(2) To facilitate and promote electronic commerce, by

eliminating barriers resulting from uncertainties over writing and signature requirements, and promoting the development of the legal and business infrastructure necessary to implement secure electronic commerce.

(3) To facilitate electronic filing of documents with

State and local government agencies, and promote efficient delivery of government services by means of reliable electronic records.

(4) To minimize the incidence of forged electronic

records, intentional and unintentional alteration of records, and fraud in electronic commerce.

(5) To help to establish uniformity of rules and

standards regarding the authentication and integrity of electronic records.

(6) To promote public confidence in the integrity and

reliability of electronic records and electronic commerce.

(Source: P.A. 90-759, eff. 7-1-99.)

(5 ILCS 175/1-110)
Sec. 1-110. Variation by agreement. As between parties involved in generating, sending, receiving, storing, or otherwise processing electronic records, the applicability of provisions of this Act may be waived by agreement of the parties, except for the provisions of Sections 10-140, 15-210, 15-215, 15-220, and subsection (b) of Section 10-130 of this Act.
(Source: P.A. 90-759, eff. 7-1-99.)



Article 5 - Electronic Records And Signatures Generally

(5 ILCS 175/Art. 5 heading)

(5 ILCS 175/5-105)
Sec. 5-105. Definitions.
"Asymmetric cryptosystem" means a computer-based system capable of generating and using a key pair consisting of a private key for creating a digital signature and a public key to verify the digital signature.
"Certificate" means a record that at a minimum: (a) identifies the certification authority issuing it; (b) names or otherwise identifies its subscriber or a device or electronic agent under the control of the subscriber; (c) contains a public key that corresponds to a private key under the control of the subscriber; (d) specifies its operational period; and (e) is digitally signed by the certification authority issuing it.
"Certification authority" means a person who authorizes and causes the issuance of a certificate.
"Certification practice statement" is a statement published by a certification authority that specifies the policies or practices that the certification authority employs in issuing, managing, suspending, and revoking certificates and providing access to them.
"Correspond", with reference to keys, means to belong to the same key pair.
"Digital signature" means a type of electronic signature created by transforming an electronic record using a message digest function and encrypting the resulting transformation with an asymmetric cryptosystem using the signer's private key such that any person having the initial untransformed electronic record, the encrypted transformation, and the signer's corresponding public key can accurately determine whether the transformation was created using the private key that corresponds to the signer's public key and whether the initial electronic record has been altered since the transformation was made. A digital signature is a security procedure.
"Electronic" includes electrical, digital, magnetic, optical, electromagnetic, or any other form of technology that entails capabilities similar to these technologies.
"Electronic record" means a record generated, communicated, received, or stored by electronic means for use in an information system or for transmission from one information system to another.
"Electronic signature" means a signature in electronic form attached to or logically associated with an electronic record.
"Information" includes data, text, images, sound, codes, computer programs, software, databases, and the like.
"Key pair" means, in an asymmetric cryptosystem, 2 mathematically related keys, referred to as a private key and a public key, having the properties that (i) one key (the private key) can encrypt a message that only the other key (the public key) can decrypt, and (ii) even knowing one key (the public key), it is computationally unfeasible to discover the other key (the private key).
"Message digest function" means an algorithm that maps or translates the sequence of bits comprising an electronic record into another, generally smaller, set of bits (the message digest) without requiring the use of any secret information such as a key, such that an electronic record yields the same message digest every time the algorithm is executed using such record as input and it is computationally unfeasible that any 2 electronic records can be found or deliberately generated that would produce the same message digest using the algorithm unless the 2 records are precisely identical.
"Operational period of a certificate" begins on the date and time the certificate is issued by a certification authority (or on a later date and time certain if stated in the certificate) and ends on the date and time it expires as noted in the certificate or is earlier revoked, but does not include any period during which a certificate is suspended.
"Person" means an individual, corporation, business trust, estate, trust, partnership, limited partnership, limited liability partnership, limited liability company, association, joint venture, government, governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.
"Private key" means the key of a key pair used to create a digital signature.
"Public key" means the key of a key pair used to verify a digital signature.
"Record" means information that is inscribed, stored, or otherwise fixed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.
"Repository" means a system for storing and retrieving certificates or other information relevant to certificates, including information relating to the status of a certificate.
"Revoke a certificate" means to permanently end the operational period of a certificate from a specified time forward.
"Rule of law" means any statute, ordinance, common law rule, court decision, or other rule of law enacted, established or promulgated by the State of Illinois, or any agency, commission, department, court, other authority or political subdivision of the State of Illinois.
"Security procedure" means a methodology or procedure used for the purpose of (1) verifying that an electronic record is that of a specific person or (2) detecting error or alteration in the communication, content, or storage of an electronic record since a specific point in time. A security procedure may require the use of algorithms or codes, identifying words or numbers, encryption, answer back or acknowledgment procedures, or similar security devices.
"Signature device" means unique information, such as codes, algorithms, letters, numbers, private keys, or personal identification numbers (PINs), or a uniquely configured physical device, that is required, alone or in conjunction with other information or devices, in order to create an electronic signature attributable to a specific person.
"Signed" or "signature" includes any symbol executed or adopted, or any security procedure employed or adopted, using electronic means or otherwise, by or on behalf of a person with intent to authenticate a record.
"State agency" means and includes all officers, boards, commissions, courts, and agencies created by the Illinois Constitution, whether in the executive, legislative or judicial branch, all officers, departments, boards, commissions, agencies, institutions, authorities, universities, bodies politic and corporate of the State; and administrative units or corporate outgrowths of the State government which are created by or pursuant to statute, other than units of local government and their officers, school districts and boards of election commissioners; all administrative units and corporate outgrowths of the above and as may be created by executive order of the Governor.
"Subscriber" means a person who is the subject named or otherwise identified in a certificate, who controls a private key that corresponds to the public key listed in that certificate, and who is the person to whom digitally signed messages verified by reference to such certificate are to be attributed.
"Suspend a certificate" means to temporarily suspend the operational period of a certificate for a specified time period or from a specified time forward.
"Trustworthy manner" means through the use of computer hardware, software, and procedures that, in the context in which they are used: (a) can be shown to be reasonably resistant to penetration, compromise, and misuse; (b) provide a reasonable level of reliability and correct operation; (c) are reasonably suited to performing their intended functions or serving their intended purposes; (d) comply with applicable agreements between the parties, if any; and (e) adhere to generally accepted security procedures.
"Valid certificate" means a certificate that a certification authority has issued and that the subscriber listed in the certificate has accepted.
"Verify a digital signature" means to use the public key listed in a valid certificate, along with the appropriate message digest function and asymmetric cryptosystem, to evaluate a digitally signed electronic record, such that the result of the process concludes that the digital signature was created using the private key corresponding to the public key listed in the certificate and the electronic record has not been altered since its digital signature was created.
(Source: P.A. 90-759, eff. 7-1-99.)

(5 ILCS 175/5-110)
Sec. 5-110. Legal recognition. Information, records, and signatures shall not be denied legal effect, validity, or enforceability solely on the grounds that they are in electronic form.
(Source: P.A. 90-759, eff. 7-1-99.)

(5 ILCS 175/5-115)
Sec. 5-115. Electronic records.
(a) Where a rule of law requires information to be "written" or "in writing", or provides for certain consequences if it is not, an electronic record satisfies that rule of law.
(b) The provisions of this Section shall not apply:
(1) when its application would involve a construction

of a rule of law that is clearly inconsistent with the manifest intent of the lawmaking body or repugnant to the context of the same rule of law, provided that the mere requirement that information be "in writing", "written", or "printed" shall not by itself be sufficient to establish such intent;

(2) to any rule of law governing the creation or

execution of a will or trust, living will, or healthcare power of attorney; and

(3) to any record that serves as a unique and

transferable instrument of rights and obligations including, without limitation, negotiable instruments and other instruments of title wherein possession of the instrument is deemed to confer title, unless an electronic version of such record is created, stored, and transferred in a manner that allows for the existence of only one unique, identifiable, and unalterable original with the functional attributes of an equivalent physical instrument, that can be possessed by only one person, and which cannot be copied except in a form that is readily identifiable as a copy.

(Source: P.A. 90-759, eff. 7-1-99.)

(5 ILCS 175/5-120)
Sec. 5-120. Electronic signatures.
(a) Where a rule of law requires a signature, or provides for certain consequences if a document is not signed, an electronic signature satisfies that rule of law.
(a-5) In the course of exercising any permitting, licensing, or other regulatory function, a municipality may accept, but shall not require, documents with an electronic signature, including, but not limited to, the technical submissions of a design professional with an electronic signature.
(b) An electronic signature may be proved in any manner, including by showing that a procedure existed by which a party must of necessity have executed a symbol or security procedure for the purpose of verifying that an electronic record is that of such party in order to proceed further with a transaction.
(c) The provisions of this Section shall not apply:
(1) when its application would involve a construction

of a rule of law that is clearly inconsistent with the manifest intent of the lawmaking body or repugnant to the context of the same rule of law, provided that the mere requirement of a "signature" or that a record be "signed" shall not by itself be sufficient to establish such intent;

(2) to any rule of law governing the creation or

execution of a will or trust, living will, or healthcare power of attorney; and

(3) to any record that serves as a unique and

transferable instrument of rights and obligations including, without limitation, negotiable instruments and other instruments of title wherein possession of the instrument is deemed to confer title, unless an electronic version of such record is created, stored, and transferred in a manner that allows for the existence of only one unique, identifiable, and unalterable original with the functional attributes of an equivalent physical instrument, that can be possessed by only one person, and which cannot be copied except in a form that is readily identifiable as a copy.

(Source: P.A. 98-289, eff. 1-1-14.)

(5 ILCS 175/5-125)
Sec. 5-125. Original.
(a) Where a rule of law requires information to be presented or retained in its original form, or provides consequences for the information not being presented or retained in its original form, that rule of law is satisfied by an electronic record if there exists reliable assurance as to the integrity of the information from the time when it was first generated in its final form, as an electronic record or otherwise.
(b) The criteria for assessing integrity shall be whether the information has remained complete and unaltered, apart from the addition of any endorsement or other information that arises in the normal course of communication, storage and display. The standard of reliability required to ensure that information has remained complete and unaltered shall be assessed in the light of the purpose for which the information was generated and in the light of all the relevant circumstances.
(c) The provisions of this Section do not apply to any record that serves as a unique and transferable instrument of rights and obligations including, without limitation, negotiable instruments and other instruments of title wherein possession of the instrument is deemed to confer title, unless an electronic version of such record is created, stored, and transferred in a manner that allows for the existence of only one unique, identifiable, and unalterable original with the functional attributes of an equivalent physical instrument, that can be possessed by only one person, and which cannot be copied except in a form that is readily identifiable as a copy.
(Source: P.A. 90-759, eff. 7-1-99.)

(5 ILCS 175/5-130)
Sec. 5-130. Admissibility into evidence.
(a) In any legal proceeding, nothing in the application of the rules of evidence shall apply so as to deny the admissibility of an electronic record or electronic signature into evidence:
(1) on the sole ground that it is an electronic

record or electronic signature; or

(2) on the grounds that it is not in its original

form or is not an original.

(b) Information in the form of an electronic record shall be given due evidentiary weight by the trier of fact. In assessing the evidential weight of an electronic record or electronic signature where its authenticity is in issue, the trier of fact may consider the manner in which it was generated, stored or communicated, the reliability of the manner in which its integrity was maintained, the manner in which its originator was identified or the electronic record was signed, and any other relevant information or circumstances.
(Source: P.A. 90-759, eff. 7-1-99.)

(5 ILCS 175/5-135)
Sec. 5-135. Retention of electronic records.
(a) Where a rule of law requires that certain documents, records or information be retained, that requirement is met by retaining electronic records of such information in a trustworthy manner, provided that the following conditions are satisfied:
(1) the electronic record and the information

contained therein are accessible so as to be usable for subsequent reference at all times when such information must be retained;

(2) the information is retained in the format in

which it was originally generated, sent, or received or in a format that can be demonstrated to represent accurately the information originally generated, sent or received; and

(3) such data as enables the identification of the

origin and destination of the information, the authenticity and integrity of the information, and the date and time when it was sent or received, if any, is retained.

(b) An obligation to retain documents, records or information in accordance with subsection (a) does not extend to any data the sole purpose of which is to enable the record to be sent or received.
(c) Nothing in this Section shall preclude any State agency from specifying additional requirements for the retention of records that are subject to the jurisdiction of such agency.
(Source: P.A. 90-759, eff. 7-1-99.)

(5 ILCS 175/5-140)
Sec. 5-140. Electronic use not required. Nothing in this Act shall be construed to:
(1) require any person to create, store, transmit,

accept, or otherwise use or communicate information, records, or signatures by electronic means or in electronic form; or

(2) prohibit any person engaging in an electronic

transaction from establishing reasonable requirements regarding the medium on which it will accept records or the method and type of symbol or security procedure it will accept as a signature.

(Source: P.A. 90-759, eff. 7-1-99.)

(5 ILCS 175/5-145)
Sec. 5-145. Applicability of other statutes or rules. Notwithstanding any provisions of this Act, if any other statute or rule requires approval by a State agency prior to the use or retention of electronic records or the use of electronic signatures, the provisions of that other statute or rule shall also apply.
(Source: P.A. 90-759, eff. 7-1-99.)



Article 10 - Secure Electronic Records And Signatures

(5 ILCS 175/Art. 10 heading)

(5 ILCS 175/10-105)
Sec. 10-105. Secure electronic record.
(a) If, through the use of a qualified security procedure, it can be verified that an electronic record has not been altered since a specified point in time, then such electronic record shall be considered to be a secure electronic record from such specified point in time to the time of verification, if the relying party establishes that the qualified security procedure was:
(1) commercially reasonable under the circumstances;
(2) applied by the relying party in a trustworthy

manner; and

(3) reasonably and in good faith relied upon by the

relying party.

(b) A qualified security procedure for purposes of this Section is a security procedure to detect changes in the content of an electronic record that is:
(1) previously agreed to by the parties; or
(2) certified by the Secretary of State in accordance

with Section 10-135 as being capable of providing reliable evidence that an electronic record has not been altered.

(Source: P.A. 90-759, eff. 7-1-99.)

(5 ILCS 175/10-110)
Sec. 10-110. Secure electronic signature.
(a) If, through the use of a qualified security procedure, it can be verified that an electronic signature is the signature of a specific person, then such electronic signature shall be considered to be a secure electronic signature at the time of verification, if the relying party establishes that the qualified security procedure was:
(1) commercially reasonable under the circumstances;
(2) applied by the relying party in a trustworthy

manner; and

(3) reasonably and in good faith relied upon by the

relying party.

(b) A qualified security procedure for purposes of this Section is a security procedure for identifying a person that is:
(1) previously agreed to by the parties; or
(2) certified by the Secretary of State in accordance

with Section 10-135 as being capable of creating, in a trustworthy manner, an electronic signature that:

(A) is unique to the signer within the context in

which it is used;

(B) can be used to objectively identify the

person signing the electronic record;

(C) was reliably created by such identified

person, (e.g., because some aspect of the procedure involves the use of a signature device or other means or method that is under the sole control of such person), and that cannot be readily duplicated or compromised; and

(D) is created, and is linked to the electronic

record to which it relates, in a manner such that if the record or the signature is intentionally or unintentionally changed after signing the electronic signature is invalidated.

(Source: P.A. 90-759, eff. 7-1-99.)

(5 ILCS 175/10-115)
Sec. 10-115. Commercially reasonable; reliance.
(a) The commercial reasonableness of a security procedure is a question of law to be determined in light of the purposes of the procedure and the commercial circumstances at the time the procedure was used, including the nature of the transaction, sophistication of the parties, volume of similar transactions engaged in by either or both of the parties, availability of alternatives offered to but rejected by either of the parties, cost of alternative procedures, and procedures in general use for similar types of transactions.
(b) Whether reliance on a security procedure was reasonable and in good faith is to be determined in light of all the circumstances known to the relying party at the time of the reliance, having due regard to:
(1) the information that the relying party knew or

should have known of at the time of reliance that would suggest that reliance was or was not reasonable;

(2) the value or importance of the electronic record,

if known;

(3) any course of dealing between the relying party

and the purported sender and the available indicia of reliability or unreliability apart from the security procedure;

(4) any usage of trade, particularly trade conducted

by trustworthy systems or other computer-based means; and

(5) whether the verification was performed with the

assistance of an independent third party.

(Source: P.A. 99-78, eff. 7-20-15.)

(5 ILCS 175/10-120)
Sec. 10-120. Presumptions.
(a) In resolving a civil dispute involving a secure electronic record, it shall be rebuttably presumed that the electronic record has not been altered since the specific point in time to which the secure status relates.
(b) In resolving a civil dispute involving a secure electronic signature, it shall be rebuttably presumed that the secure electronic signature is the signature of the person to whom it correlates.
(c) The effect of presumptions provided in this Section is to place on the party challenging the integrity of a secure electronic record or challenging the genuineness of a secure electronic signature both the burden of going forward with evidence to rebut the presumption and the burden of persuading the trier of fact that the nonexistence of the presumed fact is more probable than its existence.
(d) In the absence of a secure electronic record or a secure electronic signature, nothing in this Act shall change existing rules regarding legal or evidentiary rules regarding the burden of proving the authenticity and integrity of an electronic record or an electronic signature.
(Source: P.A. 90-759, eff. 7-1-99.)

(5 ILCS 175/10-125)
Sec. 10-125. Creation and control of signature devices. Except as otherwise provided by another applicable rule of law, whenever the creation, validity, or reliability of an electronic signature created by a qualified security procedure under Section 10-105 or 10-110 is dependent upon the secrecy or control of a signature device of the signer:
(1) the person generating or creating the signature

device must do so in a trustworthy manner;

(2) the signer and all other persons that rightfully

have access to such signature device must exercise reasonable care to retain control and maintain the secrecy of the signature device, and to protect it from any unauthorized access, disclosure, or use, during the period when reliance on a signature created by such device is reasonable;

(3) in the event that the signer, or any other person

that rightfully has access to such signature device, knows or has reason to know that the secrecy or control of any such signature device has been compromised, such person must make a reasonable effort to promptly notify all persons that such person knows might foreseeably be damaged as a result of such compromise, or where an appropriate publication mechanism is available (which, for State agencies, may include the official newspaper designated pursuant to Section 4 of the Illinois Purchasing Act where appropriate), to publish notice of the compromise and a disavowal of any signatures created thereafter.

(Source: P.A. 90-759, eff. 7-1-99.)

(5 ILCS 175/10-130)
Sec. 10-130. Attribution of signature.
(a) Except as provided by another applicable rule of law, a secure electronic signature is attributable to the person to whom it correlates, whether or not authorized, if:
(1) the electronic signature resulted from acts of a

person that obtained the signature device or other information necessary to create the signature from a source under the control of the alleged signer, creating the appearance that it came from that party;

(2) the access or use occurred under circumstances

constituting a failure to exercise reasonable care by the alleged signer; and

(3) the relying party relied reasonably and in good

faith to its detriment on the apparent source of the electronic record.

(b) The provisions of this Section shall not apply to transactions intended primarily for personal, family, or household use, or otherwise defined as consumer transactions by applicable law including, but not limited to, credit card and automated teller machine transactions except to the extent allowed by applicable consumer law.
(Source: P.A. 90-759, eff. 7-1-99.)

(5 ILCS 175/10-135)
Sec. 10-135. Secretary of State authority to certify security procedures.
(a) A security procedure may be certified by the Secretary of State, as a qualified security procedure for purposes of Sections 10-105 or 10-110, following an appropriate investigation or review, if:
(1) the security procedure (including any technology

and algorithms it employs) is completely open and fully disclosed to the public, and has been so for a sufficient length of time, so as to facilitate a comprehensive review and evaluation of its suitability for the intended purpose by the applicable information security or scientific community; and

(2) the security procedure (including any technology

and algorithms it employs) has been generally accepted in the applicable information security or scientific community as being capable of satisfying the requirements of Section 10-105 or 10-110, as applicable, in a trustworthy manner.

(b) In making a determination regarding whether the security procedure (including any technology and algorithms it employs) has been generally accepted in the applicable information security or scientific community, the Secretary of State shall consider the opinion of independent experts in the applicable field and the published findings of such community, including applicable standards organizations such as the American National Standards Institute (ANSI), International Standards Organization (ISO), International Telecommunications Union (ITU), and the National Institute of Standards and Technology (NIST).
(c) Such certification shall be done through the adoption of rules in accordance with the provisions of the Illinois Administrative Procedure Act and shall specify a full and complete identification of the security procedure, including requirements as to how it is to be implemented, if appropriate.
(d) The Secretary of State may also decertify a security procedure as a qualified security procedure for purposes of Sections 10-105 or 10-110 following an appropriate investigation or review and the adoption of rules in accordance with the provisions of the Illinois Administrative Procedure Act if subsequent developments establish that the security procedure is no longer sufficiently trustworthy or reliable for its intended purpose, or for any other reason no longer meets the requirements for certification.
(e) The Secretary of State shall have exclusive authority to certify security procedures under this Section.
(Source: P.A. 90-759, eff. 7-1-99.)

(5 ILCS 175/10-140)
Sec. 10-140. Unauthorized use of signature device.
(a) No person shall knowingly or intentionally access, copy, or otherwise obtain possession of or recreate the signature device of another person without authorization for the purpose of creating, or allowing or causing another person to create, an unauthorized electronic signature using such signature device. A person convicted of a violation of this subsection shall be guilty of a Class A misdemeanor.
(b) No person shall knowingly alter, disclose, or use the signature device of another person without authorization, or in excess of lawful authorization, for the purpose of creating, or allowing or causing another person to create, an unauthorized electronic signature using such signature device. A person convicted of a violation of this subsection shall be guilty of a Class 4 felony. A person convicted of a violation of this subsection who has previously been convicted of a violation of this subsection or Section 15-210 shall be guilty of a Class 3 felony. A person who violates this Section in furtherance of any scheme or artifice to defraud in excess of $50,000 shall be guilty of a Class 2 felony.
(Source: P.A. 90-759, eff. 7-1-99.)



Article 15 - Effect Of A Digital Signature

(5 ILCS 175/Art. 15 heading)

(5 ILCS 175/15-101)
Sec. 15-101. Secure electronic record. A digital signature that is created using an asymmetric algorithm certified by the Secretary of State under item (2) of subsection (b) of Section 10-105 shall be considered to be a qualified security procedure for purposes of detecting changes in the content of an electronic record under Section 10-105 if the digital signature was created during the operational period of a valid certificate, and is verified by reference to the public key listed in such certificate.
(Source: P.A. 90-759, eff. 7-1-99.)

(5 ILCS 175/15-105)
Sec. 15-105. Secure electronic signature. A digital signature that is created using an asymmetric algorithm certified by the Secretary of State under item (2) of subsection (b) of Section 10-110 shall be considered to be a qualified security procedure for purposes of identifying a person under Section 10-110 if:
(1) the digital signature was created during the

operational period of a valid certificate, was used within the scope of any other restrictions specified or incorporated by reference in the certificate, if any, and can be verified by reference to the public key listed in the certificate; and

(2) the certificate is considered trustworthy (i.e.,

an accurate binding of a public key to a person's identity) because the certificate was issued by a certification authority in accordance with standards, procedures, and other requirements specified by the Secretary of State, or the trier of fact independently finds that the certificate was issued in a trustworthy manner by a certification authority that properly authenticated the subscriber and the subscriber's public key, or otherwise finds that the material information set forth in the certificate is true.

(Source: P.A. 90-759, eff. 7-1-99.)

(5 ILCS 175/15-115)
Sec. 15-115. Secretary of State authority to adopt rules.
(a) The Secretary of State may adopt rules applicable to both the public and private sectors for the purpose of defining when a certificate is considered sufficiently trustworthy under Section 15-105 such that a digital signature verified by reference to such a certificate will be considered a qualified security procedure under Section 10-110. The rules may include (1) establishing or adopting standards applicable to certification authorities or certificates, compliance with which may be measured by becoming certified by the Secretary of State, becoming accredited by one or more independent accrediting entities recognized by the Secretary of State, or by other appropriate means and (2) where appropriate, establishing fees to be charged by the Secretary of State to recover all or a portion of its costs in connection therewith.
(b) In developing the rules, the Secretary of State shall endeavor to do so in a manner that will provide maximum flexibility to the implementation of digital signature technology and the business models necessary to support it, that will provide a clear basis for the recognition of certificates issued by foreign certification authorities, and, to the extent reasonably possible, that will maximize the opportunities for uniformity with the laws of other jurisdictions (both within the United States and internationally).
(c) The Secretary of State shall have exclusive authority to adopt rules authorized by this Section.
(Source: P.A. 90-759, eff. 7-1-99.)

(5 ILCS 175/15-201)
Sec. 15-201. Reliance on certificates foreseeable. It is foreseeable that persons relying on a digital signature will also rely on a valid certificate containing the public key by which the digital signature can be verified, during the operational period of such certificate and within any limits specified in such certificate.
(Source: P.A. 90-759, eff. 7-1-99.)

(5 ILCS 175/15-205)
Sec. 15-205. Restrictions on publication of certificate. No person may publish a certificate, or otherwise knowingly make it available to anyone likely to rely on the certificate or on a digital signature that is verifiable with reference to the public key listed in the certificate, if such person knows that:
(1) the certification authority listed in the

certificate has not issued it;

(2) the subscriber listed in the certificate has not

accepted it; or

(3) the certificate has been revoked or suspended,

unless such publication is for the purpose of verifying a digital signature created prior to such revocation or suspension, or giving notice of revocation or suspension.

(Source: P.A. 90-759, eff. 7-1-99.)

(5 ILCS 175/15-210)
Sec. 15-210. Fraudulent use. No person shall knowingly create, publish, alter, or otherwise use a certificate for any fraudulent or other unlawful purpose. A person convicted of a violation of this Section shall be guilty of a Class 4 felony. A person convicted of a violation of this Section who previously has been convicted of a violation of this Section or Section 10-140 shall be guilty of a Class 3 felony. A person who violates this Section in furtherance of any scheme or artifice to defraud in excess of $50,000 shall be guilty of a Class 2 felony.
(Source: P.A. 90-759, eff. 7-1-99.)

(5 ILCS 175/15-215)
Sec. 15-215. False or unauthorized request. No person shall knowingly misrepresent his or her identity or authorization in requesting or accepting a certificate or in requesting suspension or revocation of a certificate. A person convicted of a violation of this Section shall be guilty of a Class A misdemeanor. A person who violates this Section 10 times within a 12-month period, or in furtherance of any scheme or artifice to defraud, shall be guilty of a Class 4 felony. A person who violates this Section in furtherance of any scheme or artifice to defraud in excess of $50,000 shall be guilty of a Class 2 felony.
(Source: P.A. 90-759, eff. 7-1-99.)

(5 ILCS 175/15-220)
Sec. 15-220. Unauthorized use of signature device. No person shall knowingly access, alter, disclose, or use the signature device of a certification authority used to issue certificates without authorization, or in excess of lawful authorization, for the purpose of creating, or allowing or causing another person to create, an unauthorized electronic signature using such signature device. A person convicted of a violation of this Section shall be guilty of a Class 3 felony. A person who violates this Section in furtherance of any scheme or artifice to defraud shall be guilty of a Class 2 felony.
(Source: P.A. 90-759, eff. 7-1-99.)

(5 ILCS 175/15-301)
Sec. 15-301. Trustworthy services. Except as conspicuously set forth in its certification practice statement, a certification authority and a person maintaining a repository must maintain its operations and perform its services in a trustworthy manner.
(Source: P.A. 90-759, eff. 7-1-99.)

(5 ILCS 175/15-305)
Sec. 15-305. Disclosure.
(a) For each certificate issued by a certification authority with the intention that it will be relied upon by third parties to verify digital signatures created by subscribers, a certification authority must publish or otherwise make available to the subscriber and all such relying parties:
(1) its certification practice statement, if any,

applicable thereto; and

(2) its certificate that identifies the certification

authority as a subscriber and that contains the public key corresponding to the private key used by the certification authority to digitally sign the certificate (its "certification authority certificate").

(b) In the event of an occurrence that materially and adversely affects a certification authority's operations or system, its certification authority certificate, or any other aspect of its ability to operate in a trustworthy manner, the certification authority must act in accordance with procedures governing such an occurrence specified in its certification practice statement, or in the absence of such procedures, must use reasonable efforts to notify any persons that the certification authority knows might foreseeably be damaged as a result of such occurrence.
(Source: P.A. 90-759, eff. 7-1-99.)

(5 ILCS 175/15-310)
Sec. 15-310. Issuance of a certificate. A certification authority may issue a certificate to a prospective subscriber for the purpose of allowing third parties to verify digital signatures created by the subscriber only after:
(1) the certification authority has received a

request for issuance from the prospective subscriber; and

(2) the certification authority has:
(A) complied with all of the relevant practices

and procedures set forth in its applicable certification practice statement, if any; or

(B) in the absence of a certification practice

statement addressing these issues, confirmed in a trustworthy manner that:

(i) the prospective subscriber is the person

to be listed in the certificate to be issued;

(ii) the information in the certificate to be

issued is accurate; and

(iii) the prospective subscriber rightfully

holds a private key capable of creating a digital signature, and the public key to be listed in the certificate can be used to verify a digital signature affixed by such private key.

(Source: P.A. 90-759, eff. 7-1-99.)

(5 ILCS 175/15-315)
Sec. 15-315. Representations upon issuance of certificate.
(a) By issuing a certificate with the intention that it will be relied upon by third parties to verify digital signatures created by the subscriber, a certification authority represents to the subscriber, and to any person who reasonably relies on information contained in the certificate, in good faith and during its operational period, that:
(1) the certification authority has processed,

approved, and issued, and will manage and revoke if necessary, the certificate in accordance with its applicable certification practice statement stated or incorporated by reference in the certificate or of which such person has notice, or in lieu thereof, in accordance with this Act or the law of the jurisdiction governing issuance of the certificate;

(2) the certification authority has verified the

identity of the subscriber to the extent stated in the certificate or its applicable certification practice statement, or in lieu thereof, that the certification authority has verified the identity of the subscriber in a trustworthy manner;

(3) the certification authority has verified that the

person requesting the certificate holds the private key corresponding to the public key listed in the certificate; and

(4) except as conspicuously set forth in the

certificate or its applicable certification practice statement, to the certification authority's knowledge as of the date the certificate was issued, all other information in the certificate is accurate, and not materially misleading.

(b) If a certification authority issued the certificate subject to the laws of another jurisdiction, the certification authority also makes all warranties and representations, if any, otherwise applicable under the law governing its issuance.
(Source: P.A. 90-759, eff. 7-1-99.)

(5 ILCS 175/15-320)
Sec. 15-320. Revocation of a certificate.
(a) During the operational period of a certificate, the certification authority that issued the certificate must revoke the certificate in accordance with the policies and procedures governing revocation specified in its applicable certification practice statement, or in the absence of such policies and procedures, as soon as possible after:
(1) receiving a request for revocation by the

subscriber named in the certificate, and confirming that the person requesting revocation is the subscriber, or is an agent of the subscriber with authority to request the revocation;

(2) receiving a certified copy of an individual

subscriber's death certificate, or upon confirming by other reliable evidence that the subscriber is dead;

(3) being presented with documents effecting a

dissolution of a corporate subscriber, or confirmation by other evidence that the subscriber has been dissolved or has ceased to exist;

(4) being served with an order requiring revocation

that was issued by a court of competent jurisdiction; or

(5) confirmation by the certification authority that:
(A) a material fact represented in the

certificate is false;

(B) a material prerequisite to issuance of the

certificate was not satisfied;

(C) the certification authority's private key or

system operations were compromised in a manner materially affecting the certificate's reliability; or

(D) the subscriber's private key was compromised.
(b) Upon effecting such a revocation, the certification authority must notify the subscriber and relying parties in accordance with the policies and procedures governing notice of revocation specified in its applicable certification practice statement, or in the absence of such policies and procedures, promptly notify the subscriber, promptly publish notice of the revocation in all repositories where the certification authority previously caused publication of the certificate, and otherwise disclose the fact of revocation on inquiry by a relying party.
(Source: P.A. 90-759, eff. 7-1-99.)



Article 20 - Duties Of Subscribers

(5 ILCS 175/Art. 20 heading)

(5 ILCS 175/20-101)
Sec. 20-101. Obtaining a certificate. All material representations knowingly made by a person to a certification authority for purposes of obtaining a certificate naming such person as a subscriber must be accurate and complete to the best of such person's knowledge and belief.
(Source: P.A. 90-759, eff. 7-1-99.)

(5 ILCS 175/20-105)
Sec. 20-105. Acceptance of a certificate.
(a) A person accepts a certificate that names such person as a subscriber by publishing or approving publication of it to one or more persons, or in a repository, or otherwise demonstrating approval of it, while knowing or having notice of its contents.
(b) By accepting a certificate, the subscriber listed in the certificate represents to any person who reasonably relies on information contained in the certificate, in good faith and during its operational period, that:
(1) the subscriber rightfully holds the private key

corresponding to the public key listed in the certificate;

(2) all representations made by the subscriber to the

certification authority and material to the information listed in the certificate are true; and

(3) all information in the certificate that is within

the knowledge of the subscriber is true.

(Source: P.A. 90-759, eff. 7-1-99.)

(5 ILCS 175/20-110)
Sec. 20-110. Revocation of certificate. Except as otherwise provided by another applicable rule of law, if the private key corresponding to the public key listed in a valid certificate is lost, stolen, accessible to an unauthorized person, or otherwise compromised during the operational period of the certificate, a subscriber who has learned of the compromise must promptly request the issuing certification authority to revoke the certificate and publish notice of revocation in all repositories in which the subscriber previously authorized the certificate to be published, or otherwise provide reasonable notice of the revocation.
(Source: P.A. 90-759, eff. 7-1-99.)



Article 25 - State Agency Use Of Electronic Records And Signatures

(5 ILCS 175/Art. 25 heading)

(5 ILCS 175/25-101)
Sec. 25-101. State agency use of electronic records.
(a) Each State agency shall determine if, and the extent to which, it will send and receive electronic records and electronic signatures to and from other persons and otherwise create, use, store, and rely upon electronic records and electronic signatures.
(b) In any case where a State agency decides to send or receive electronic records, or to accept document filings by electronic records, the State agency may, by appropriate agency rule (or court rule where appropriate), giving due consideration to security, specify:
(1) the manner and format in which such electronic

records must be created, sent, received, and stored;

(2) if such electronic records must be signed, the

type of electronic signature required, the manner and format in which such signature must be affixed to the electronic record, and the identity of, or criteria that must be met by, any third party used by the person filing the document to facilitate the process;

(3) control processes and procedures as appropriate

to ensure adequate integrity, security, confidentiality, and auditability of such electronic records; and

(4) any other required attributes for such electronic

records that are currently specified for corresponding paper documents, or reasonably necessary under the circumstances.

(c) All rules adopted by a State agency shall include the relevant minimum security requirements established by the Department of Central Management Services, if any.
(d) Whenever any rule of law requires or authorizes the filing of any information, notice, lien, or other document or record with any State agency, a filing made by an electronic record shall have the same force and effect as a filing made on paper in all cases where the State agency has authorized or agreed to such electronic filing and the filing is made in accordance with applicable rules or agreement.
(e) Nothing in this Act shall be construed to require any State agency to use or to permit the use of electronic records or electronic signatures.
(Source: P.A. 90-759, eff. 7-1-99.)

(5 ILCS 175/25-105)
Sec. 25-105. Department of Central Management Services to adopt State standards.
(a) The Department of Central Management Services may adopt rules setting forth minimum security requirements for the use of electronic records and electronic signatures by State agencies.
(b) The Department of Central Management Services shall specify appropriate minimum security requirements to be implemented and followed by State agencies for (1) the generation, use, and storage of key pairs, (2) the issuance, acceptance, use, suspension, and revocation of certificates, and (3) the use of digital signatures.
(c) Each State agency shall have the authority to issue, or contract for the issuance of, certificates to (i) its employees and agents and (ii) persons conducting business or other transactions with such State agency and to take other actions consistent therewith, including the establishment of repositories and the suspension or revocation of certificates so issued, provided that the foregoing is conducted in accordance with all the rules, procedures, and policies specified by the Department of Central Management Services. The Department of Central Management Services shall have the authority to specify the rules, procedures, and policies whereby State agencies may issue or contract for the issuance of certificates.
(d) The Department of Central Management Services may specify appropriate minimum standards and requirements that must be satisfied by a certification authority before:
(1) its services are used by any State agency for the

issuance, publication, revocation, and suspension of certificates to such agency, or its employees or agents (for official use); or

(2) the certificates it issues will be accepted for

purposes of verifying digitally signed electronic records sent to any State agency by any person.

(e) Where appropriate, the rules adopted by the Department of Central Management Services pursuant to this Section shall specify differing levels of minimum standards from which implementing State agencies can select the standard most appropriate for a particular application.
(f) The General Assembly, through the Joint Committee on Legislative Support Services, and the Supreme Court, separately for the respective branches, may adopt rules setting forth the minimum security requirements for the use of electronic records and electronic signatures by the respective branches. The rules shall generally be consistent with the rules adopted by the Department of Central Management Services. The Joint Committee on Legislative Support Services and the Supreme Court may also accept the rules adopted by the Department of Central Management Services for the use of electronic records and electronic signatures by the respective branches.
(g) Except as provided in subsection (f) and in Section 25-101, the Department of Central Management Services shall have exclusive authority to adopt rules authorized by this Section.
(Source: P.A. 90-759, eff. 7-1-99.)

(5 ILCS 175/25-115)
Sec. 25-115. Interoperability. To the extent reasonable under the circumstances, rules adopted by the Department of Central Management Services or a State agency relating to the use of electronic records or electronic signatures shall be drafted in a manner designed to encourage and promote consistency and interoperability with similar requirements adopted by government agencies of other states and the federal government.
(Source: P.A. 90-759, eff. 7-1-99.)



Article 27 - Electronic Commerce Security Certification Fund

(5 ILCS 175/Art. 27 heading)

(5 ILCS 175/27-5)
Sec. 27-5. Electronic Commerce Security Certification Fund. Fees collected by the Secretary of State under Section 15-115 of this Act must be deposited into the Electronic Commerce Security Certification Fund, a special fund created in the State treasury. Subject to appropriation, moneys in the Fund shall be used by the Secretary of State for the administration of this Act.
(Source: P.A. 91-58, eff. 7-1-99.)



Article 30 - Enforcement; Civil Remedy; Severability

(5 ILCS 175/Art. 30 heading)

(5 ILCS 175/30-1)
Sec. 30-1. Enforcement. The Secretary of State may investigate complaints or other information indicating violations of rules adopted by the Secretary of State under this Act. The Secretary of State shall certify to the Attorney General, for such action as the Attorney General may deem appropriate, all information he or she obtains that discloses a violation of any provision of this Act or the rules adopted by the Secretary of State under this Act.
(Source: P.A. 90-759, eff. 7-1-99.)

(5 ILCS 175/30-5)
Sec. 30-5. Civil remedy. Whoever suffers loss by reason of a violation of Section 10-140, 15-210, 15-215, or 15-220 of this Act or Section 17-3 of the Criminal Code of 1961 or the Criminal Code of 2012 may, in a civil action against the violator, obtain appropriate relief. In a civil action under this Section, the court may award to the prevailing party reasonable attorneys fees and other litigation expenses.
(Source: P.A. 97-1150, eff. 1-25-13.)

(5 ILCS 175/30-110)
Sec. 30-110. Severability. The provisions of this Act are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 90-759, eff. 7-1-99.)



Article 95 - Amendatory Provisions

(5 ILCS 175/Art. 95 heading)

(5 ILCS 175/95-1)
Sec. 95-1. (Amendatory provisions; text omitted).
(Source: P.A. 90-759, eff. 7-1-99; text omitted.)

(5 ILCS 175/95-5)
Sec. 95-5. (Amendatory provisions; text omitted.)
(Source: P.A. 90-759, eff. 7-1-99; text omitted.)

(5 ILCS 175/95-10)
Sec. 95-10. (Amendatory provisions; text omitted).
(Source: P.A. 90-759, eff. 7-1-99; text omitted.)

(5 ILCS 175/95-15)
Sec. 95-15. (Amendatory provisions; text omitted).
(Source: P.A. 90-759, eff. 7-1-99; text omitted.)



Article 99 - Effective Date

(5 ILCS 175/Art. 99 heading)

(5 ILCS 175/99-1)
Sec. 99-1. Effective date. This Act takes effect July 1, 1999.
(Source: P.A. 90-759, eff. 7-1-99.)






5 ILCS 177/ - State Agency Web Site Act.

(5 ILCS 177/1)
Sec. 1. Short title. This Act may be cited as the State Agency Web Site Act.
(Source: P.A. 93-117, eff. 1-1-04.)

(5 ILCS 177/5)
Sec. 5. Definitions. As used in this Act:
"Cookie" means a set of computer data or instructions that is placed on a consumer's computer by a Web site server to collect or store information about the consumer.
"State agencies" has the meaning given to that term in Section 1-7 of the Illinois State Auditing Act.
"License" means any license, certification, registration, or permit issued by an executive branch State agency, except for a driver's license, State identification card, or vehicle registration issued by the Secretary of State or any license issued by the State Board of Elections.
(Source: P.A. 99-446, eff. 8-21-15.)

(5 ILCS 177/10)
Sec. 10. Cookies and other invasive tracking programs.
(a) Except as otherwise provided in subsection (b), State agency Web sites may not use permanent cookies or any other invasive tracking programs that monitor and track Web site viewing habits; however, a State agency Web site may use transactional cookies that facilitate business transactions.
(b) Permanent cookies used by State agency Web sites may be exempt from the prohibition in subsection (a) if they meet the following criteria:
(1) The use of permanent cookies adds value to the

user otherwise not available;

(2) The permanent cookies are not used to monitor and

track web site viewing habits unless all types of information collected and the State's use of that information add user value and are disclosed through a comprehensive online privacy statement.

The Internet Privacy Task Force established under Section 15 shall define the exemption and limitations of this subsection (b) in practice.
(Source: P.A. 93-117, eff. 1-1-04.)

(5 ILCS 177/15)
Sec. 15. Internet Privacy Task Force.
(a) The Internet Privacy Task Force, consisting of 17 members, is established. The members shall be appointed as follows: 2 each by the Speaker of the House of Representatives, the House Minority Leader, the Senate President, and the Senate Minority Leader; and 9 by the Governor. The Governor's appointees shall include both professionals in the area of computer and Internet technology and laypersons. The members of the Task Force shall select a chairperson. Members of the Task Force shall receive no compensation but shall be reimbursed for necessary expenses incurred in the performance of their duties.
(b) The Task Force shall explore the technical and procedural changes that are needed in the State's computing environment to ensure that visits to State Web sites remain private. The Task Force shall identify the threats to privacy from browsers, search engines, Web servers, Internet service providers, and State agencies and make recommendations as needed. If needed, the Task Force shall devise procedures for creating or installing computer programs on State host computers that will disable cookies and other invasive programs.
(c) The Task Force shall submit reports to the Governor and the General Assembly by December 31 of each year.
(Source: P.A. 93-117, eff. 1-1-04.)

(5 ILCS 177/20)
Sec. 20. State agency Web site license application accessibility. An executive branch State agency shall make applications for licenses under the jurisdiction of that State agency accessible by means of a State agency Web site to the general public no later than January 1, 2017.
(Source: P.A. 99-446, eff. 8-21-15.)



5 ILCS 179/ - Identity Protection Act.

(5 ILCS 179/1)
Sec. 1. Short title. This Act may be cited as the Identity Protection Act.
(Source: P.A. 96-874, eff. 6-1-10.)

(5 ILCS 179/5)
Sec. 5. Definitions. In this Act:
"Identity-protection policy" means any policy created to protect social security numbers from unauthorized disclosure.
"Local government agency" means that term as it is defined in Section 1-8 of the Illinois State Auditing Act.
"Person" means any individual in the employ of a State agency or local government agency.
"Publicly post" or "publicly display" means to intentionally communicate or otherwise intentionally make available to the general public.
"State agency" means that term as it is defined in Section 1-7 of the Illinois State Auditing Act.
(Source: P.A. 96-874, eff. 6-1-10.)

(5 ILCS 179/10)
Sec. 10. Prohibited activities.
(a) Beginning July 1, 2010, no person or State or local government agency may do any of the following:
(1) Publicly post or publicly display in any manner

an individual's social security number.

(2) Print an individual's social security number on

any card required for the individual to access products or services provided by the person or entity.

(3) Require an individual to transmit his or her

social security number over the Internet, unless the connection is secure or the social security number is encrypted.

(4) Print an individual's social security number on

any materials that are mailed to the individual, through the U.S. Postal Service, any private mail service, electronic mail, or any similar method of delivery, unless State or federal law requires the social security number to be on the document to be mailed. Notwithstanding any provision in this Section to the contrary, social security numbers may be included in applications and forms sent by mail, including, but not limited to, any material mailed in connection with the administration of the Unemployment Insurance Act, any material mailed in connection with any tax administered by the Department of Revenue, and documents sent as part of an application or enrollment process or to establish, amend, or terminate an account, contract, or policy or to confirm the accuracy of the social security number. A social security number that may permissibly be mailed under this Section may not be printed, in whole or in part, on a postcard or other mailer that does not require an envelope or be visible on an envelope without the envelope having been opened.

(b) Except as otherwise provided in this Act, beginning July 1, 2010, no person or State or local government agency may do any of the following:
(1) Collect, use, or disclose a social security

number from an individual, unless (i) required to do so under State or federal law, rules, or regulations, or the collection, use, or disclosure of the social security number is otherwise necessary for the performance of that agency's duties and responsibilities; (ii) the need and purpose for the social security number is documented before collection of the social security number; and (iii) the social security number collected is relevant to the documented need and purpose.

(2) Require an individual to use his or her social

security number to access an Internet website.

(3) Use the social security number for any purpose

other than the purpose for which it was collected.

(c) The prohibitions in subsection (b) do not apply in the following circumstances:
(1) The disclosure of social security numbers to

agents, employees, contractors, or subcontractors of a governmental entity or disclosure by a governmental entity to another governmental entity or its agents, employees, contractors, or subcontractors if disclosure is necessary in order for the entity to perform its duties and responsibilities; and, if disclosing to a contractor or subcontractor, prior to such disclosure, the governmental entity must first receive from the contractor or subcontractor a copy of the contractor's or subcontractor's policy that sets forth how the requirements imposed under this Act on a governmental entity to protect an individual's social security number will be achieved.

(2) The disclosure of social security numbers

pursuant to a court order, warrant, or subpoena.

(3) The collection, use, or disclosure of social

security numbers in order to ensure the safety of: State and local government employees; persons committed to correctional facilities, local jails, and other law-enforcement facilities or retention centers; wards of the State; youth in care as defined in Section 4d of the Children and Family Services Act, and all persons working in or visiting a State or local government agency facility.

(4) The collection, use, or disclosure of social

security numbers for internal verification or administrative purposes.

(5) The disclosure of social security numbers by a

State agency to any entity for the collection of delinquent child support or of any State debt or to a governmental agency to assist with an investigation or the prevention of fraud.

(6) The collection or use of social security numbers

to investigate or prevent fraud, to conduct background checks, to collect a debt, to obtain a credit report from a consumer reporting agency under the federal Fair Credit Reporting Act, to undertake any permissible purpose that is enumerated under the federal Gramm-Leach-Bliley Act, or to locate a missing person, a lost relative, or a person who is due a benefit, such as a pension benefit or an unclaimed property benefit.

(d) If any State or local government agency has adopted standards for the collection, use, or disclosure of social security numbers that are stricter than the standards under this Act with respect to the protection of those social security numbers, then, in the event of any conflict with the provisions of this Act, the stricter standards adopted by the State or local government agency shall control.
(Source: P.A. 100-159, eff. 8-18-17.)

(5 ILCS 179/15)
Sec. 15. Public inspection and copying of documents. Notwithstanding any other provision of this Act to the contrary, a person or State or local government agency must comply with the provisions of any other State law with respect to allowing the public inspection and copying of information or documents containing all or any portion of an individual's social security number. A person or State or local government agency must redact social security numbers from the information or documents before allowing the public inspection or copying of the information or documents.
(Source: P.A. 96-874, eff. 6-1-10.)

(5 ILCS 179/20)
Sec. 20. Applicability.
(a) This Act does not apply to the collection, use, or disclosure of a social security number as required by State or federal law, rule, or regulation.
(b) This Act does not apply to documents that are recorded with a county recorder or required to be open to the public under any State or federal law, rule, or regulation, applicable case law, Supreme Court Rule, or the Constitution of the State of Illinois. Notwithstanding this Section, county recorders must comply with Section 35 of this Act.
(Source: P.A. 96-874, eff. 6-1-10.)

(5 ILCS 179/25)
Sec. 25. Compliance with federal law. If a federal law takes effect requiring any federal agency to establish a national unique patient health identifier program, any State or local government agency that complies with the federal law shall be deemed to be in compliance with this Act.
(Source: P.A. 96-874, eff. 6-1-10.)

(5 ILCS 179/30)
Sec. 30. Embedded social security numbers. Beginning December 31, 2009, no person or State or local government agency may encode or embed a social security number in or on a card or document, including, but not limited to, using a bar code, chip, magnetic strip, RFID technology, or other technology, in place of removing the social security number as required by this Act.
(Source: P.A. 96-874, eff. 6-1-10.)

(5 ILCS 179/35)
Sec. 35. Identity-protection policy; local government.
(a) Each local government agency must draft and approve an identity-protection policy within 12 months after the effective date of this Act. The policy must do all of the following:
(1) Identify this Act.
(2) Require all employees of the local government

agency identified as having access to social security numbers in the course of performing their duties to be trained to protect the confidentiality of social security numbers. Training should include instructions on the proper handling of information that contains social security numbers from the time of collection through the destruction of the information.

(3) Direct that only employees who are required to

use or handle information or documents that contain social security numbers have access to such information or documents.

(4) Require that social security numbers requested

from an individual be provided in a manner that makes the social security number easily redacted if required to be released as part of a public records request.

(5) Require that, when collecting a social security

number or upon request by the individual, a statement of the purpose or purposes for which the agency is collecting and using the social security number be provided.

(b) Each local government agency must file a written copy of its privacy policy with the governing board of the unit of local government within 30 days after approval of the policy. Each local government agency must advise its employees of the existence of the policy and make a copy of the policy available to each of its employees, and must also make its privacy policy available to any member of the public, upon request. If a local government agency amends its privacy policy, then that agency must file a written copy of the amended policy with the appropriate entity and must also advise its employees of the existence of the amended policy and make a copy of the amended policy available to each of its employees.
(c) Each local government agency must implement the components of its identity-protection policy that are necessary to meet the requirements of this Act within 12 months after the date the identity-protection policy is approved. This subsection (c) shall not affect the requirements of Section 10 of this Act.
(Source: P.A. 96-874, eff. 6-1-10.)

(5 ILCS 179/37)
Sec. 37. Identity-protection policy; State.
(a) Each State agency must draft and approve an identity-protection policy within 12 months after the effective date of this Act. The policy must do all of the following:
(1) Identify this Act.
(2) Require all employees of the State agency

identified as having access to social security numbers in the course of performing their duties to be trained to protect the confidentiality of social security numbers. Training should include instructions on proper handling of information that contains social security numbers from the time of collection through the destruction of the information.

(3) Direct that only employees who are required to

use or handle information or documents that contain social security numbers have access to such information or documents.

(4) Require that social security numbers requested

from an individual be placed in a manner that makes the social security number easily redacted if required to be released as part of a public records request.

(5) Require that, when collecting a social security

number or upon request by the individual, a statement of the purpose or purposes for which the agency is collecting and using the social security number be provided.

(b) Each State agency must provide a copy of its identity-protection policy to the Social Security Number Protection Task Force within 30 days after the approval of the policy.
(c) Each State agency must implement the components of its identity-protection policy that are necessary to meet the requirements of this Act within 12 months after the date the identity-protection policy is approved. This subsection (c) shall not affect the requirements of Section 10 of this Act.
(Source: P.A. 96-874, eff. 6-1-10.)

(5 ILCS 179/40)
Sec. 40. Judicial branch and clerks of courts. The judicial branch and clerks of the circuit court are not subject to the provisions of this Act, except that the Supreme Court shall, under its rulemaking authority or by administrative order, adopt requirements applicable to the judicial branch, including clerks of the circuit court, regulating the disclosure of social security numbers consistent with the intent of this Act and the unique circumstances relevant in the judicial process.
(Source: P.A. 96-874, eff. 6-1-10.)

(5 ILCS 179/45)
Sec. 45. Violation. Any person who intentionally violates the prohibitions in Section 10 of this Act is guilty of a Class B misdemeanor.
(Source: P.A. 96-874, eff. 6-1-10.)

(5 ILCS 179/50)
Sec. 50. Home rule. A home rule unit of local government, any non-home rule municipality, or any non-home rule county may regulate the use of social security numbers, but that regulation must be no less restrictive than this Act. This Act is a limitation under subsection (i) of Section 6 of Article VII of the Illinois Constitution on the concurrent exercise by home rule units of powers and functions exercised by the State.
(Source: P.A. 96-874, eff. 6-1-10.)

(5 ILCS 179/55)
Sec. 55. This Act does not supersede any more restrictive law, rule, or regulation regarding the collection, use, or disclosure of social security numbers.
(Source: P.A. 96-874, eff. 6-1-10.)

(5 ILCS 179/90)
Sec. 90. (Amendatory provisions; text omitted).
(Source: P.A. 96-874, eff. 6-1-10; text omitted.)



5 ILCS 180/ - Uniform Electronic Legal Material Act.

(5 ILCS 180/1)
Sec. 1. Short title. This Act may be cited as the Uniform Electronic Legal Material Act.
(Source: P.A. 98-1097, eff. 1-1-15.)

(5 ILCS 180/2)
Sec. 2. Definitions.
(1) "Electronic" means relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic, or similar capabilities.
(2) "Legal material" means, whether or not in effect:
(A) the Illinois Constitution;
(B) the Laws of Illinois;
(C) the Illinois Compiled Statutes;
(D) the Illinois Administrative Code;
(E) the following categories of State administrative

agency decisions: final administrative decisions;

(F) reported decisions of the following State courts:
Illinois Supreme Court, Illinois Appellate Court, and

Illinois Court of Claims; or

(G) Illinois Supreme Court rules.
(3) "Official publisher" means:
(A) for the Illinois Constitution, the Secretary of

State;

(B) for the Laws of Illinois, the Secretary of State;
(C) for Illinois Compiled Statutes, the Secretary of

State;

(D) for a rule published in the Illinois

Administrative Code, the Secretary of State;

(E) for a rule not published in the Illinois

Administrative Code, the State agency adopting the rule;

(F) for a State agency decision included under

paragraph (2)(E), the State agency issuing the decision;

(G) for a State court decision included under

paragraph (2)(F), the Illinois Supreme Court, Reporter of Decisions;

(H) for State court rules, the Illinois Supreme

Court; or

(I) for Decisions of the Court of Claims, the

Secretary of State.

(4) "Publish" means to display, present, or release to the public, or cause to be displayed, presented, or released to the public, by the official publisher.
(5) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.
(6) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.
(Source: P.A. 98-1097, eff. 1-1-15.)

(5 ILCS 180/3)
Sec. 3. Applicability. This Act applies to all legal material in an electronic record that is designated as official under Section 4 of this Act and first published electronically on or after the effective date of this Act.
(Source: P.A. 98-1097, eff. 1-1-15.)

(5 ILCS 180/4)
Sec. 4. Legal material in official electronic record.
(a) If an official publisher publishes legal material only in an electronic record, the publisher shall:
(1) designate the electronic record as official;

and

(2) comply with Sections 5, 7, and 8 of this Act.
(b) An official publisher that publishes legal material in an electronic record and also publishes the material in a record other than an electronic record may designate the electronic record as official if the publisher complies with Sections 5, 7, and 8 of this Act.
(Source: P.A. 98-1097, eff. 1-1-15.)

(5 ILCS 180/5)
Sec. 5. Authentication of official electronic record. An official publisher of legal material in an electronic record that is designated as official under Section 4 of this Act shall authenticate the record. To authenticate an electronic record, the publisher shall provide a method for a user to determine that the record received by the user from the publisher is unaltered from the official record published by the publisher.
(Source: P.A. 98-1097, eff. 1-1-15.)

(5 ILCS 180/6)
Sec. 6. Effect of authentication.
(a) Legal material in an electronic record that is authenticated under Section 5 of this Act is presumed to be an accurate copy of the legal material.
(b) If another state has adopted a law substantially similar to this Act, legal material in an electronic record that is designated as official and authenticated by the official publisher in that state is presumed to be an accurate copy of the legal material.
(c) A party contesting the authentication of legal material in an electronic record authenticated under Section 5 of this Act has the burden of proving by a preponderance of the evidence that the record is not authentic.
(Source: P.A. 98-1097, eff. 1-1-15.)

(5 ILCS 180/7)
Sec. 7. Preservation and security of legal material in official electronic record.
(a) An official publisher of legal material in an electronic record that is or was designated as official under Section 4 of this Act shall provide for the preservation and security of the record in an electronic form or a form that is not electronic.
(b) If legal material is preserved under subsection (a) in an electronic record, the official publisher shall:
(1) ensure the integrity of the record;
(2) provide for backup and disaster recovery of the

record; and

(3) ensure the continuing usability of the material.
(Source: P.A. 98-1097, eff. 1-1-15.)

(5 ILCS 180/8)
Sec. 8. Public access to legal material in official electronic record. An official publisher of legal material in an electronic record that is required to be preserved under Section 7 of this Act shall ensure that the material is reasonably available for use by the public on a permanent basis.
(Source: P.A. 98-1097, eff. 1-1-15.)

(5 ILCS 180/9)
Sec. 9. Standards. In implementing this Act, an official publisher of legal material in an electronic record shall consider:
(1) standards and practices of other jurisdictions;
(2) the most recent standards regarding

authentication of, preservation and security of, and public access to, legal material in an electronic record and other electronic records, as promulgated by national standard-setting bodies;

(3) the needs of users of legal material in an

electronic record;

(4) the views of governmental officials and entities

and other interested persons; and

(5) to the extent practicable, methods and

technologies for the authentication of, preservation and security of, and public access to, legal material which are compatible with the methods and technologies used by other official publishers in this State and in other states that have adopted a law substantially similar to this Act.

(Source: P.A. 98-1097, eff. 1-1-15.)

(5 ILCS 180/10)
Sec. 10. Uniformity of application and construction. In applying and construing this uniform Act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.
(Source: P.A. 98-1097, eff. 1-1-15.)

(5 ILCS 180/11)
Sec. 11. Relation to Electronic Signatures in Global and National Commerce Act. This Act modifies, limits, and supersedes the Electronic Signatures in Global and National Commerce Act, 15 U.S.C. Section 7001 et seq., but does not modify, limit, or supersede Section 101(c) of that Act, 15 U.S.C. Section 7001(c), or authorize electronic delivery of any of the notices described in Section 103(b) of that Act, 15 U.S.C. Section 7003(b).
(Source: P.A. 98-1097, eff. 1-1-15.)



5 ILCS 190/ - Seat of Government Act.

(5 ILCS 190/0.01) (from Ch. 123, par. 0.01)
Sec. 0.01. Short title. This Act may be cited as the Seat of Government Act.
(Source: P.A. 86-1324.)

(5 ILCS 190/1) (from Ch. 123, par. 1)
Sec. 1. That the seat of government shall continue to be at Springfield, in the County of Sangamon, at which place all acts shall be done which are required to be done at the seat of government: Provided, that they may be done at some other place, to be designated by the Governor, when it is necessary in consequence of pestilence or public danger.
(Source: R.S. 1874, p. 985.)

(5 ILCS 190/2) (from Ch. 123, par. 2)
Sec. 2. Whoever shall be guilty of any noisy or disorderly conduct in the state house, or the public grounds about the same, or shall deface, defile or injure the same or any vault, privy, out-building or fence in or about the same, shall be guilty of a petty offense and fined not less than $5 nor more than $100.
(Source: P.A. 77-2269.)



5 ILCS 195/ - Emergency Seat of Government Act.

(5 ILCS 195/0.01) (from Ch. 123, par. 6.9)
Sec. 0.01. Short title. This Act may be cited as the Emergency Seat of Government Act.
(Source: P.A. 86-1324.)

(5 ILCS 195/1) (from Ch. 123, par. 7)
Sec. 1. Whenever, due to an emergency resulting from the effects of enemy attack, or the anticipated effects of a threatened enemy attack, it becomes imprudent, inexpedient or impossible to conduct the affairs of State Government at the normal location of the seat thereof in the City of Springfield, in the County, Sangamon, the Governor shall, as often as the exigencies of the situation require, by proclamation, declare an emergency temporary location, or locations, for the seat of government at such place, or places, within or without this State as he may deem advisable under the circumstances, and shall take such action and issue such orders as may be necessary for an orderly transition of the affairs of State Government to such emergency temporary location, or locations. Such emergency temporary location, or locations, shall remain as the seat of government until the General Assembly shall by law establish a new location, or locations, or until the emergency is declared to be ended by the Governor and the seat of government is returned to its normal location.
(Source: Laws 1959, p. 797.)

(5 ILCS 195/2) (from Ch. 123, par. 8)
Sec. 2. During such time as the seat of government remains at such emergency temporary location, or locations, all official acts now or hereafter required by law to be performed at the seat of government by any officer, agency, department or authority of this State, including the convening and meeting of the General Assembly in regular, extraordinary, or emergency session, shall be as valid and binding when performed at such emergency temporary location or locations, as if performed at the normal location of the seat of government.
(Source: Laws 1959, p. 797.)

(5 ILCS 195/3) (from Ch. 123, par. 9)
Sec. 3. The provisions of this Act shall control and be supreme in the event it shall be employed notwithstanding the provisions of any other law to the contrary or in conflict herewith.
(Source: Laws 1959, p. 797.)



5 ILCS 220/ - Intergovernmental Cooperation Act.

(5 ILCS 220/1) (from Ch. 127, par. 741)
Sec. 1. Short title. This Act may be cited as the Intergovernmental Cooperation Act.
(Source: P.A. 78-785.)

(5 ILCS 220/2) (from Ch. 127, par. 742)
Sec. 2. Definitions. For the purpose of this Act:
(1) The term "public agency" shall mean any unit of local government as defined in the Illinois Constitution of 1970, any school district, any public community college district, any public building commission, the State of Illinois, any agency of the State government or of the United States, or of any other State, any political subdivision of another State, and any combination of the above pursuant to an intergovernmental agreement which includes provisions for a governing body of the agency created by the agreement.
For the purposes of this Act, "public agency" includes the Mid-America Intermodal Authority Port District created under the Mid-America Intermodal Authority Port District Act.
(2) The term "state" shall mean a state of the United States.
(Source: P.A. 90-636, eff. 7-24-98.)

(5 ILCS 220/3) (from Ch. 127, par. 743)
Sec. 3. Intergovernmental cooperation. Any power or powers, privileges, functions, or authority exercised or which may be exercised by a public agency of this State may be exercised, combined, transferred, and enjoyed jointly with any other public agency of this State and jointly with any public agency of any other state or of the United States to the extent that laws of such other state or of the United States do not prohibit joint exercise or enjoyment and except where specifically and expressly prohibited by law. This includes, but is not limited to, (i) arrangements between the Illinois Student Assistance Commission and agencies in other states which issue professional licenses and (ii) agreements between the Department of Healthcare and Family Services (formerly Illinois Department of Public Aid) and public agencies for the establishment and enforcement of child support orders and for the exchange of information that may be necessary for the enforcement of those child support orders.
(Source: P.A. 95-331, eff. 8-21-07.)

(5 ILCS 220/3.1) (from Ch. 127, par. 743.1)
Sec. 3.1. Municipal Joint Action Water Agency.
(a) Any municipality or municipalities of this State, any county or counties of this State, any township in a county with a population under 700,000 of this State, any public water district or districts of this State, State university, or any combination thereof may, by intergovernmental agreement, establish a Municipal Joint Action Water Agency to provide adequate supplies of water on an economical and efficient basis for member municipalities, public water districts and other incorporated and unincorporated areas within such counties. Any such Agency shall itself be a municipal corporation, public body politic and corporate. A Municipal Joint Action Water Agency so created shall not itself have taxing power except as hereinafter provided.
A Municipal Joint Action Water Agency shall be established by an intergovernmental agreement among the various member municipalities, public water districts, townships, State universities, and counties, upon approval by an ordinance adopted by the corporate authorities of each member municipality, public water district, township, State university, or county. This agreement may be amended at any time upon the adoption of concurring ordinances by the corporate authorities of all member municipalities, public water districts, townships, State universities, and counties. The agreement may provide for additional municipalities, public water districts, any State universities, townships in counties with a population under 700,000, or counties to join the Agency upon adoption of an ordinance by the corporate authorities of the joining municipality, public water district, township, or county, and upon such consents, conditions and approvals of the governing body of the Municipal Joint Action Water Agency and of existing member municipalities, public water districts, townships, State universities, and counties as shall be provided in the agreement. The agreement shall provide the manner and terms on which any municipality, public water district, township, or county may withdraw from membership in the Municipal Joint Action Water Agency and on which the Agency may terminate and dissolve in whole or in part. The agreement shall set forth the corporate name of the Municipal Joint Action Water Agency and its duration. Promptly upon any agreement establishing a Municipal Joint Action Water Agency being entered into, or upon the amending of any such agreement, a copy of such agreement or amendment shall be filed in the office of the Secretary of State of Illinois. Promptly upon the addition or withdrawal of any municipality, public water district, township in a county with a population under 700,000, or county, or upon the dissolution of a Municipal Joint Action Water Agency, that fact shall be certified by an officer of the Agency to the Secretary of State of Illinois.
(b) The governing body of any Municipal Joint Action Water Agency established pursuant to this Section 3.1 shall be a Board of Directors. There shall be one Director from each member municipality, public water district, township, State university, and county of the Municipal Joint Action Water Agency appointed by ordinance of the corporate authorities of the municipality, public water district, township, or county. Each Director shall have one vote. Each Director shall be the Mayor or President of the member municipality, or the chairman of the board of trustees of the member public water district, the supervisor of the member township, the appointee of the State university, or the chairman of the county board or chief executive officer of the member county or a county board member appointed by the chairman of the county board of the member county, appointing the Director; an elected member of the corporate authorities of that municipality, public water district, township, or county; or other elected official of the appointing municipality, public water district, township, or county. Any agreement establishing a Municipal Joint Action Water Agency shall specify the period during which a Director shall hold office and may provide for the appointment of Alternate Directors from member municipalities, public water districts, townships, or counties. The Board of Directors shall elect one Director to serve as Chairman, and shall elect persons, who need not be Directors, to such other offices as shall be designated in the agreement.
The Board of Directors shall determine the general policy of the Municipal Joint Action Water Agency, shall approve the annual budget, shall make all appropriations (which may include appropriations made at any time in addition to those made in any annual appropriation document), shall approve all contracts for the purchase or sale of water, shall adopt any resolutions providing for the issuance of bonds or notes by the Agency, shall adopt its by-laws, rules and regulations, and shall have such other powers and duties as may be prescribed in the agreement. Such agreement may further specify those powers and actions of the Municipal Joint Action Water Agency which shall be authorized only upon votes of greater than a majority of all Directors or only upon consents of the corporate authorities of a certain number of member municipalities, public water districts, townships, State universities, or counties.
The agreement may provide for the establishment of an Executive Committee to consist of the municipal manager or other elected or appointed official of each member municipality, public water district, township, State university, or county, as designated by ordinance or other official action, from time to time by the corporate authorities of the member municipality, public water district, township, State university, or county, and may prescribe powers and duties of the Executive Committee for the efficient administration of the Agency.
(c) A Municipal Joint Action Water Agency established pursuant to this Section 3.1 may plan, construct, improve, extend, acquire, finance (including the issuance of revenue bonds or notes as provided in this Section 3.1), operate, maintain, and contract for a joint waterworks or water supply system which may include, or may consist of, without limitation, facilities for receiving, storing, and transmitting water from any source for supplying water to member municipalities, public water districts, townships, or counties (including county special service areas created under the Special Service Area Tax Act and county service areas authorized under the Counties Code), or other public agencies, persons, or corporations. Facilities of the Municipal Joint Action Water Agency may be located within or without the corporate limits of any member municipality.
A Municipal Joint Action Water Agency shall have such powers as shall be provided in the agreement establishing it, which may include, but need not be limited to, the following powers:
(i) to sue or be sued;
(ii) to apply for and accept gifts or grants or loans

of funds or property or financial or other aid from any public agency or private entity;

(iii) to acquire, hold, sell, lease as lessor or

lessee, transfer or dispose of such real or personal property, or interests therein, as it deems appropriate in the exercise of its powers, and to provide for the use thereof by any member municipality, public water district, township, or county;

(iv) to make and execute all contracts and other

instruments necessary or convenient to the exercise of its powers (including contracts with member municipalities, with public water districts, with townships, and with counties on behalf of county service areas); and

(v) to employ agents and employees and to delegate by

resolution to one or more of its Directors or officers such powers as it may deem proper.

Member municipalities, public water districts, townships, State universities, or counties may, for the purposes of, and upon request by, the Municipal Joint Action Water Agency, exercise the power of eminent domain available to them, convey property so acquired to the Agency for the cost of acquisition, and be reimbursed for all expenses related to this exercise of eminent domain power on behalf of the Agency.
All property, income and receipts of or transactions by a Municipal Joint Action Water Agency shall be exempt from all taxation, the same as if it were the property, income or receipts of or transaction by the member municipalities, public water districts, townships, State universities, or counties.
(d) A Municipal Joint Action Water Agency established pursuant to this Section 3.1 shall have the power to buy water and to enter into contracts with any person, corporation or public agency (including any member municipality, public water district, township, or county) for that purpose. Any such contract made by an Agency for a supply of water may contain provisions whereby the Agency is obligated to pay for the supply of water without setoff or counterclaim and irrespective of whether the supply of water is ever furnished, made available or delivered to the Agency or whether any project for the supply of water contemplated by any such contract is completed, operable or operating and notwithstanding any suspension, interruption, interference, reduction or curtailment of the supply of water from such project. Any such contract may provide that if one or more of the other purchasers defaults in the payment of its obligations under such contract or a similar contract made with the supplier of the water one or more of the remaining purchasers party to such contract or such similar contract shall be required to pay for all or a portion of the obligations of the defaulting purchasers. No such contract may have a term in excess of 50 years.
A Municipal Joint Action Water Agency shall have the power to sell water and to enter into contracts with any person, corporation or public agency (including any member municipality, any public water district, any township, any State university, or any county on behalf of a county service area as set forth in this Section) for that purpose. No such contract may have a term in excess of 50 years. Any such contract entered into to sell water to a public agency may provide that the payments to be made thereunder by such public agency shall be made solely from revenues to be derived by such public agency from the operation of its waterworks system or its combined waterworks and sewerage system. Any public agency so contracting to purchase water shall establish from time to time such fees and charges for its water service or combined water and sewer service as will produce revenues sufficient at all times to pay its obligations to the Agency under the purchase contract. Any such contract so providing shall not constitute indebtedness of such public agency so contracting to buy water within the meaning of any statutory or constitutional limitation. Any such contract of a public agency to buy water shall be a continuing, valid and binding obligation of such public agency payable from such revenues.
A Municipal Joint Action Water Agency shall establish fees and charges for the purchase of water from it or for the use of its facilities. No prior appropriation shall be required by either the Municipal Joint Action Water Agency or any public agency before entering into any contract authorized by this paragraph (d).
The changes in this Section made by this amendatory Act of 1984 are intended to be declarative of existing law.
(e) 1. A Municipal Joint Action Water Agency established pursuant to this Section 3.1 may, from time to time, borrow money and, in evidence of its obligation to repay the borrowing, issue its negotiable water revenue bonds or notes pursuant to this paragraph (e) for any of the following purposes: for paying costs of constructing, acquiring, improving or extending a joint waterworks or water supply system; for paying other expenses incident to or incurred in connection with such construction, acquisition, improvement or extension; for repaying advances made to or by the Agency for such purposes; for paying interest on the bonds or notes until the estimated date of completion of any such construction, acquisition, improvement or extension and for such period after the estimated completion date as the Board of Directors of the Agency shall determine; for paying financial, legal, administrative and other expenses of the authorization, issuance, sale or delivery of bonds or notes; for paying costs of insuring payment of the bonds or notes; for providing or increasing a debt service reserve fund with respect to any or all of the Agency's bonds or notes; and for paying, refunding or redeeming any of the Agency's bonds or notes before, after or at their maturity, including paying redemption premiums or interest accruing or to accrue on such bonds or notes being paid or redeemed or for paying any other costs in connection with any such payment or redemption.
2. Any bonds or notes issued pursuant to this paragraph (e) by a Municipal Joint Action Water Agency shall be authorized by a resolution of the Board of Directors of the Agency adopted by the affirmative vote of Directors from a majority of the member municipalities, public water districts, townships, State universities, and counties, and any additional requirements as may be set forth in the agreement establishing the Agency. The authorizing resolution may be effective immediately upon its adoption. The authorizing resolution shall describe in a general way any project contemplated to be financed by the bonds or notes, shall set forth the estimated cost of the project and shall determine its period of usefulness. The authorizing resolution shall determine the maturity or maturities of the bonds or notes, the rate or rates at which the bonds or notes are to bear interest and all the other terms and details of the bonds or notes. All such bonds or notes shall mature within the period of estimated usefulness of the project with respect to which such bonds or notes are issued, as determined by the Board of Directors, but in any event not more than 50 years from their date of issue. The bonds and notes may bear interest, payable at such times, at a rate or rates not exceeding the maximum rate established in the Bond Authorization Act, as from time to time in effect. Bonds or notes of a Municipal Joint Action Water Agency shall be sold in such manner as the Board of Directors of the Agency shall determine, either at par or at a premium or discount, but such that the effective interest cost (excluding any redemption premium) to the Agency of the bonds or notes shall not exceed a rate equal to the rate of interest specified in the Act referred to in the preceding sentence.
The resolution authorizing the issuance of any bonds or notes pursuant to this paragraph (e) shall constitute a contract with the holders of the bonds and notes. The resolution may contain such covenants and restrictions with respect to the purchase or sale of water by the Agency and the contracts for such purchases or sales, the operation of the joint waterworks system or water supply system, the issuance of additional bonds or notes by the Agency, the security for the bonds and notes, and any other matters, as may be deemed necessary or advisable by the Board of Directors to assure the payment of the bonds or notes of the Agency.
3. The resolution authorizing the issuance of bonds or notes by a Municipal Joint Action Water Agency shall pledge and provide for the application of revenues derived from the operation of the Agency's joint waterworks or water supply system (including from contracts for the sale of water by the Agency) and investment earnings thereon to the payment of the cost of operation and maintenance of the system (including costs of purchasing water), to provision of adequate depreciation, reserve or replacement funds with respect to the system or the bonds or notes, and to the payment of principal, premium, if any, and interest on the bonds or notes of the Agency (including amounts for the purchase of such bonds or notes). The resolution shall provide that revenues of the Municipal Joint Action Water Agency so derived from the operation of the system, sufficient (together with other receipts of the Agency which may be applied to such purposes) to provide for such purposes, shall be set aside as collected in a separate fund or funds and used for such purposes. The resolution may provide that revenues not required for such purposes may be used for any proper purpose of the Agency or may be returned to member municipalities.
Any notes of a Municipal Joint Action Water Agency issued in anticipation of the issuance of bonds by it may, in addition, be secured by a pledge of proceeds of bonds to be issued by the Agency, as specified in the resolution authorizing the issuance of such notes.
4. (i) Except as provided in clauses (ii) and (iii) of this subparagraph 4 of this paragraph (e), all bonds and notes of the Municipal Joint Action Water Agency issued pursuant to this paragraph (e) shall be revenue bonds or notes. Such revenue bonds or notes shall have no claim for payment other than from revenues of the Agency derived from the operation of its joint waterworks or water supply system (including from contracts for the sale of water by the Agency) and investment earnings thereon, from bond or note proceeds and investment earnings thereon, or from such other receipts of the Agency as the agreement establishing the Agency may authorize to be pledged to the payment of revenue bonds or notes, all as and to the extent as provided in the resolution of the Board of Directors authorizing the issuance of the revenue bonds or notes. Revenue bonds or notes issued by a Municipal Joint Action Water Agency pursuant to this paragraph (e) shall not constitute an indebtedness of the Agency or of any member municipality, public water district, township, or county within the meaning of any constitutional or statutory limitation. It shall be plainly stated on each revenue bond and note that it does not constitute an indebtedness of the Municipal Joint Action Water Agency or of any member municipality, public water district, township, or county within the meaning of any constitutional or statutory limitation.
(ii) If the Agreement so provides and subject to the referendum provided for in clause (iii) of this subparagraph 4 of this paragraph (e), the Municipal Joint Action Water Agency may borrow money for corporate purposes on the credit of the Municipal Joint Action Water Agency, and issue general obligation bonds therefor, in such amounts and form and on such conditions as it shall prescribe, but shall not become indebted in any manner or for any purpose in an amount including existing indebtedness in the aggregate which exceeds 5.75% of the aggregate value of the taxable property within the boundaries of the participating municipalities, public water districts, townships, and county service areas within a member county determined by the governing body of the county by resolution to be served by the Municipal Joint Action Water Agency (including any territory added to the Agency after the issuance of such general obligation bonds), collectively defined as the "Service Area", as equalized and assessed by the Department of Revenue and as most recently available at the time of the issue of said bonds. Before or at the time of incurring any such general obligation indebtedness, the Municipal Joint Action Water Agency shall provide for the collection of a direct annual tax, which shall be unlimited as to rate or amount, sufficient to pay the interest on such debt as it falls due and also to pay and discharge the principal thereof at maturity, which shall be within 40 years after the date of issue thereof. Such tax shall be levied upon and collected from all of the taxable property within the territorial boundaries of such Service Area at the time of the referendum provided for in clause (iii) and shall be levied upon and collected from all taxable property within the boundaries of any territory subsequently added to the Service Area. Dissolution of the Municipal Joint Action Water Agency for any reason shall not relieve the taxable property within such Service Area from liability for such tax. Liability for such tax for property transferred to or released from such Service Area shall be determined in the same manner as for general obligation bonds of such county, if in an unincorporated area, and of such municipality, if within the boundaries thereof. The clerk or other officer of the Municipal Joint Action Water Agency shall file a certified copy of the resolution or ordinance by which such bonds are authorized to be issued and such tax is levied with the County Clerk or Clerks of the county or counties containing the Service Area, and such filing shall constitute, without the doing of any other act, full and complete authority for such County Clerk or Clerks to extend such tax for collection upon all the taxable property within the Service Area subject to such tax in each and every year, as required, in amounts sufficient to pay the principal of and interest on such bonds, as aforesaid, without limit as to rate or amount. Such tax shall be in addition to and in excess of all other taxes authorized to be levied by the Municipal Joint Action Water Agency or by such county, municipality, township, or public water district. The issuance of such general obligation bonds shall be subject to the other provisions of this paragraph (e), except for the provisions of clause (i) of this subparagraph 4.
(iii) No issue of general obligation bonds of the Municipal Joint Action Water Agency (except bonds to refund an existing bonded indebtedness) shall be authorized unless the Municipal Joint Action Water Agency certifies the proposition of issuing such bonds to the proper election authorities, who shall submit the proposition to the voters in the Service Area at an election in accordance with the general election law, and the proposition has been approved by a majority of those voting on the proposition.
The proposition shall be substantially in the following form:
--------------------------------------------------------------
Shall general obligation
bonds for the purpose of (state
purpose), in the sum not to
exceed $....(insert amount), Yes
be issued by the ......... -------------------------
(insert corporate name of the No
Municipal Joint Action Water
Agency)?
--------------------------------------------------------------
5. As long as any bonds or notes of a Municipal Joint Action Water Agency created pursuant to this Section 3.1 are outstanding and unpaid, the Agency shall not terminate or dissolve and, except as permitted by the resolution or resolutions authorizing outstanding bonds or notes, no member municipality, public water district, township, or county may withdraw from the Agency. While any such bonds or notes are outstanding, all contracts for the sale of water by the Agency to member municipalities, public water districts, townships, or counties shall be irrevocable except as permitted by the resolution or resolutions authorizing such bonds or notes. The Agency shall establish fees and charges for its operations sufficient to provide adequate revenues to meet all of the requirements under its various resolutions authorizing bonds or notes.
6. A holder of any bond or note issued pursuant to this paragraph (e) may, in any civil action, mandamus or other proceeding, enforce and compel performance of all duties required to be performed by the Agency or such counties, as provided in the authorizing resolution, or by any of the public agencies contracting with the Agency to purchase water, including the imposition of fees and charges, the collection of sufficient revenues and the proper application of revenues as provided in this paragraph (e) and the levying, extension and collection of such taxes.
7. In addition, the resolution authorizing any bonds or notes issued pursuant to this paragraph (e) may provide for a pledge, assignment, lien or security interest, for the benefit of the holders of any or all bonds or notes of the Agency, (i) on any or all revenues derived from the operation of the joint waterworks or water supply system (including from contracts for the sale of water) and investment earnings thereon or (ii) on funds or accounts securing the payment of the bonds or notes as provided in the authorizing resolution. In addition, such a pledge, assignment, lien or security interest may be made with respect to any receipts of the Agency which the agreement establishing the Agency authorizes it to apply to payment of bonds or notes. Any such pledge, assignment, lien or security interest for the benefit of holders of bonds or notes shall be valid and binding from the time the bonds or notes are issued, without any physical delivery or further act, and shall be valid and binding as against or prior to any claims of any other party having any claims of any kind against the Agency irrespective of whether such other parties have notice of such pledge, assignment, lien or security interest.
A resolution of a Municipal Joint Water Agency authorizing the issuance of bonds or notes pursuant to this paragraph (e) may provide for the appointment of a corporate trustee with respect to any or all of such bonds or notes (which trustee may be any trust company or state or national bank having the power of a trust company within Illinois). In that event, the resolution shall prescribe the rights, duties and powers of the trustee to be exercised for the benefit of the Agency and the protection of the holders of such bonds or notes. The resolution may provide for the trustee to hold in trust, invest and use amounts in funds and accounts created as provided in the resolution. The resolution authorizing the bonds or notes may provide for the assignment and direct payment to the trustee of amounts owed by public agencies to the Municipal Joint Action Water Agency under water sales contracts for application by the trustee to the purposes for which such revenues are to be used as provided in this paragraph (e) and as provided in the authorizing resolution. Upon receipt of notice of such assignment, the public agency shall thereafter make the assigned payments directly to such trustee.
Nothing in this Section authorizes a Joint Action Water Agency to provide water service directly to residents within a municipality or in territory within one mile or less of the corporate limits of a municipality that operates a public water supply unless the municipality has consented in writing to such service being provided.
(Source: P.A. 94-1007, eff. 1-1-07.)

(5 ILCS 220/3.2) (from Ch. 127, par. 743.2)
Sec. 3.2. (a) Any two or more municipalities, counties or combination thereof may, by intergovernmental agreement, establish a Municipal Joint Action Agency to provide for efficient and environmentally sound collection, transportation, processing, storage and disposal of municipal waste. Any such Agency shall itself be a municipal corporation, public body politic and corporate. A Municipal Joint Action Agency formed for such purpose shall be established by an intergovernmental agreement among the various members upon approval by an ordinance adopted by the corporate authorities of each member. Such agreement may be amended at any time as may be provided in the intergovernmental agreement. The agreement may provide for additional members to join the Agency upon adoption of an ordinance by the corporate authorities of the joining member and upon such consents, conditions and approvals of the governing body of the Municipal Joint Action Agency and of existing members as shall be provided in the agreement. The intergovernmental agreement shall provide the manner and terms on which any member may withdraw from membership in the Municipal Joint Action Agency and on which the Agency may terminate and dissolve in whole or in part. The agreement shall set forth the corporate name of the Municipal Joint Action Agency and its duration. Promptly upon any agreement establishing a Municipal Joint Action Agency being entered into, or upon the amending of any such agreement, a copy of such agreement or amendment shall be filed in the office of the Secretary of State of Illinois. Promptly upon the addition or withdrawal of any member, or upon the dissolution of a Municipal Joint Action Agency, that fact shall be certified by an officer of the Agency to the Secretary of State of Illinois.
(b) The governing body of any Municipal Joint Action Agency established pursuant to this Section 3.2 shall be a Board of Directors. The number, terms of office and qualifications of the Board of Directors shall be provided for in the intergovernmental agreement. Directors shall be selected by vote of the members which are eligible to vote under the terms of the intergovernmental agreement. The method of voting by members for directors shall be provided for in the intergovernmental agreement which may authorize the corporate authorities of a member to designate an individual to cast its vote or votes at any such election. The Board of Directors shall determine the general policy of the Agency, shall approve the annual budget, shall make all appropriations, shall adopt all resolutions providing for the issuance of bonds or notes by the Agency, shall adopt its bylaws, rules and regulations, and shall have such other powers and duties as may be prescribed in the agreement.
The Board of Directors shall act by a vote of a majority of its members or by such greater majority as may be provided in the intergovernmental agreement. If the intergovernmental agreement so provides, the Board of Directors may create one or more committees, define their duties and designate the members of the committees, who need not be members of the Board. The Municipal Joint Action Agency shall have such officers who shall be elected in such manner and for such terms as shall be prescribed by the intergovernmental agreement or as may be determined by the Board of Directors. The officers shall have such duties as may be provided in the intergovernmental agreement or as may be determined by the Board of Directors.
(c) A Municipal Joint Action Agency may plan, construct, reconstruct, acquire, own, lease (as lessor or lessee), equip, extend, improve, manage, operate, maintain, repair, close and finance waste projects. In determining the size of the waste project, adequate provision shall be given to the present and reasonably anticipated future needs of the recycling and resource recovery interest within the area.
A Municipal Joint Action Agency shall have such powers as shall be provided in the agreement establishing it, which may include, but need not be limited to, the following powers:
(i) To sue or be sued;
(ii) To apply for and accept gifts, grants or loans of funds or property or financial or other aid from any public agency or private entity;
(iii) To acquire, hold, sell, lease as lessor or lessee, lend, transfer or dispose of such real or personal property including intangible property, or interests therein, as it deems appropriate in the exercise of its powers, to provide for the use thereof by any member upon such terms and conditions and with such fees or charges as it shall determine, and to mortgage, pledge or otherwise grant security interests in any such property;
(iv) To make and execute all contracts and other instruments necessary or convenient to the exercise of its power;
(v) To adopt, amend and repeal ordinances, resolutions, rules and regulations with respect to its powers and functions and not inconsistent with this Section 3.2;
(vi) To provide for the insurance, including self insurance, of any property or operations of the Municipal Joint Action Agency or its members, directors, officers and employees, against any risk or hazard, and to indemnify its members, directors, officers and employees therefrom;
(vii) To appoint, retain and employ officers, agents, independent contractors and employees to carry out its powers and functions hereunder;
(viii) To make and execute any contract with the federal, state, or a unit of local government or any person relating to a waste project, including contracts which require:
(1) the contracting party pay the Agency a fixed

amount for the collection, processing and disposal of a stated amount of municipal waste (whether or not the stated amount of waste is collected or disposed of), or pay all or a portion of the capital and operating expenses of a waste project;

(2) the contracting party make exclusive use of a

waste project for collecting, processing or disposing of all or any portion of municipal waste over which the party has control;

(3) the abandonment, restriction, or prohibition on

completion or construction of competing waste projects by the contracting party;

(4) specific provisions with respect to the

collection, processing, transportation, storage and disposal of municipal waste;

(5) payment of fees and charges with respect to a

waste project;

(ix) To enter into contracts which provide for compensation to areas affected by an Agency waste project;
(x) To enter into contracts with the host community controlling location, use, operation, maintenance and closing of the waste project;
(xi) To create reserves for the purpose of planning, constructing, reconstructing, acquiring, owning, managing, insuring, leasing, equipping, extending, improving, operating, maintaining, repairing, and closing waste projects;
(xii) To create, develop and implement plans for closing and re-use of sites on which waste projects are located, which plans may provide for various uses, including but not limited to, residential, recreational, commercial, office and industrial uses;
(xiii) To prepare, submit and administer plans, and to participate in intergovernmental agreements, pursuant to the Local Solid Waste Disposal Act.
(d) 1. A Municipal Joint Action Agency may, from time to time, borrow money, and, in evidence of its obligation to repay the borrowing, issue its negotiable revenue bonds or notes for any of its corporate purposes, including, but not limited to, the following: for paying costs of planning, constructing, reconstructing, acquiring, owning, leasing, equipping, improving, closing or extending a waste project and implementing a re-use of the waste project; for paying other expenses incident to or incurred in connection with such project; for repaying advances made to or by the Agency for such purposes; for paying interest on the bonds or notes until the estimated date of completion of any such project and for such period after the estimated completion date as the Board of Directors of the Agency shall determine; for paying financial, legal, administrative and other expenses of the authorization, issuance, sale or delivery of bonds or notes; for paying costs of insuring payment of or other credit enhancement of the bonds or notes; for providing or increasing a debt service reserve fund with respect to any or all of the Agency's bonds or notes; for creation of reserves for the planning, constructing, reconstructing, acquiring, leasing, managing, equipping, extending, insuring, improving or closing of waste projects; and for paying, refunding or redeeming any of the Agency's bonds or notes before, after or at their maturity, including paying redemption premiums or interest accruing or to accrue on such bonds or notes being paid or redeemed or for paying any other costs in connection with any such payment or redemption.
2. Any bonds or notes issued pursuant to this paragraph (d) by a Municipal Joint Action Agency shall be authorized by a resolution of the Board of Directors of the Agency adopted by the affirmative vote of a majority of the Directors and in compliance with any additional requirements as may be set forth in the agreement establishing the Agency. The authorizing resolution may be effective immediately upon its adoption. The authorizing resolution shall describe in a general way any waste project contemplated to be financed by the bonds or notes, shall set forth the estimated cost of the waste project and shall determine its period of usefulness. The authorizing resolution shall determine the maturity or maturities of the bonds or notes, the denominations, the rate or rates at which the bonds or notes are to bear interest and all the other terms and details of the bonds or notes. The bonds or notes may be issued as serial bonds payable in installments or as term bonds with or without sinking fund installments or a combination thereof. All such bonds or notes shall mature within the period of estimated usefulness of the project with respect to which such bonds or notes are issued, as determined by the Board of Directors, but in any event not more than 50 years from their date of issue. The bonds and notes may bear interest at such rate or rates as the resolution shall provide, notwithstanding any other provision of law, and shall be payable at such times as determined by the authorizing resolution. Bonds or notes of a Municipal Joint Action Agency shall be sold in such manner as the Board of Directors of the Agency shall determine, either at par or at a premium or discount.
3. In connection with the issuance of its bonds or notes, the Municipal Joint Action Agency may enter into arrangements to provide additional security and liquidity for its obligations. These may include, without limitation, municipal bond insurance, letters of credit, lines of credit by which the Municipal Joint Action Agency may borrow funds to pay or redeem its obligations and purchase or remarketing arrangements for assuring the ability of owners of the obligations to sell or to have redeemed the obligations. The Municipal Joint Action Agency may enter into contracts and may agree to pay fees to persons providing such arrangements, including from bond or note proceeds.
The resolution of the Municipal Joint Action Agency authorizing the issuance of its bonds or notes may provide that interest rates may vary from time to time depending upon criteria set forth in the resolution, which may include, without limitation, a variation of interest rates as may be necessary to cause bonds or notes to be remarketable from time to time at a price equal to their principal amount, and may provide for appointment of a national banking association, bank, trust company, investment banker or other financial institution to serve as a remarketing agent in that connection. Notwithstanding any other provision of law, the resolution of the Municipal Joint Action Agency authorizing the issuance of its bonds or notes may provide that alternative interest rates or provisions will apply during such times as the bonds or notes are held by a person providing a letter of credit or other credit enhancement arrangement for those bonds or notes.
4. The resolution authorizing the issuance of any bonds or notes pursuant to this paragraph (d) shall constitute a contract with the holders of the bonds and notes. The resolution may contain such covenants and restrictions with respect to the waste project and the contracts with respect to such waste project, the issuance of additional bonds or notes by the Agency, the security for the bonds and notes, and any other matters as may be deemed necessary or advisable by the Board of Directors to assure the payment of the bonds or notes of the Agency.
5. The resolution authorizing the issuance of bonds or notes by a Municipal Joint Action Agency established pursuant to this Section 3.2 shall pledge and provide for the application of revenues derived from the operation of the Agency's waste projects, revenues received from its members (including from contracts for the use of the Agency's waste projects) and revenues from its investment earnings to the payment of the operating expenses of the waste projects, to provision of adequate depreciation, reserve or replacement funds with respect to the waste project, planned waste projects, or the bonds or notes, and to the payment of principal, premium, if any, and interest on the bonds or notes of the Agency (including amounts for the purchase of such bonds or notes). The resolution may provide that revenues of the Municipal Joint Action Agency so derived and other receipts of the Agency which may be applied to such purposes shall be set aside as collected in a separate fund or funds and used for such purposes. The resolution may provide that revenues not required for such purposes may be used for any proper purpose of the Agency or may be returned to members.
Any notes of a Municipal Joint Action Agency may, in addition, be secured by a pledge of proceeds of bonds to be issued by the Agency, as specified in the resolution authorizing the issuance of such notes.
6. All bonds and notes of the Municipal Joint Action Agency issued pursuant to this paragraph (d) shall be revenue bonds or notes. Such bonds or notes shall have no claim for payment other than from revenues of the Agency derived from the operation of its waste projects, from revenues received from its members (including from contracts for the use of the Agency's waste projects), from bond or note proceeds, from such other receipts of the Agency as the agreement establishing the Agency may authorize to be pledged to the payment of bonds or notes, and from investment earnings on the foregoing, all as and to the extent as provided in the resolution of the Board of Directors authorizing the issuance of the bonds or notes. Bonds or notes issued by a Municipal Joint Action Agency pursuant to this paragraph (d) shall not constitute an indebtedness of the Agency or of any member within the meaning of any constitutional or statutory limitation. It shall be plainly stated on each bond and note that it does not constitute an indebtedness of the Municipal Joint Action Agency or of any member within the meaning of any constitutional or statutory limitation.
7. As long as any bonds or notes of a Municipal Joint Action Agency created pursuant to this Section 3.2 are outstanding and unpaid, the Agency shall not terminate or dissolve and, except as permitted by the resolution or resolutions authorizing outstanding bonds or notes, no member may withdraw from the Agency. The Agency shall establish fees and charges for its operations sufficient to provide adequate revenues to meet all of the requirements under its various resolutions authorizing bonds or notes.
8. A holder of any bond or note issued pursuant to this paragraph (d) may, in any civil action, mandamus or other proceeding, enforce and compel performance of all duties required to be performed by the Agency, as provided in the authorizing resolution, or by any of the members or other persons contracting with the Agency to use the Agency's waste projects, including the imposition of fees and charges, the collection of sufficient revenues and the proper application of revenues as provided in this paragraph (d).
9. In addition, the resolution authorizing any bonds or notes issued pursuant to this paragraph (d) may provide for a pledge, assignment, lien or security interest, for the benefit of the holders of any or all bonds or notes of the Agency, (i) on any and all revenues derived from the operation of the Agency's waste projects (including from contracts for the use of the Agency's waste projects) and investment earnings thereon, (ii) on any and all revenues received from its members, or (iii) on funds or accounts securing the payment of the bonds or notes as provided in the authorizing resolution. In addition, such a pledge, assignment, lien or security interest may be made with respect to any receipts of the Agency which the agreement establishing the Agency authorizes it to apply to payment of bonds or notes. Any such pledge, assignment, lien or security interest for the benefit of holders of bonds or notes shall be valid and binding from the time the bonds or notes are issued, without any physical delivery or further act, and shall be valid and binding against or prior to any claims of any other party having any claims of any kind against the Agency irrespective of whether such other parties have notice of such pledge, assignment, lien or security interest.
A resolution of a Municipal Joint Action Agency authorizing the issuance of bonds or notes pursuant to this paragraph (d) may provide for the appointment of a corporate trustee with respect to any or all of such bonds or notes (which trustee may be any trust company or state or national bank having the power of a trust company within Illinois). In that event, the resolution shall prescribe the rights, duties and powers of the trustee to be exercised for the benefit of the Agency and the protection of the holders of such bonds or notes. The resolution may provide for the trustee to hold in trust, invest and use amounts in funds and accounts created as provided in the resolution. The resolution authorizing the bonds or notes may provide for the assignment and direct payment to the trustee of amounts owed by members and other persons to the Municipal Joint Action Agency under contracts for the use of or access to the Agency's waste projects for application by the trustee to the purposes for which such revenues are to be used as provided in this paragraph (d) and as provided in the authorizing resolution. Upon receipt of notice of such assignment, the member or other person shall thereafter make the assigned payments directly to such trustee.
(e) A Municipal Joint Action Agency established pursuant to this Section 3.2 and any of its members shall each have the power to enter into contracts with any person, corporation or public agency, including any other member and the Municipal Joint Action Agency, with respect to a waste project. Any such contract may permit the contracting party to make use of the waste project and pay such fees and charges as may be established. Any member so contracting to use a waste project shall establish such fees and charges for the collection, transportation, processing, storage and disposal of municipal waste as are necessary to produce revenues sufficient to pay its obligations to the Agency under the contract to use the waste project; provided, however, that the member may satisfy its obligation to make payments under the contract from any funds of the member otherwise available for such purpose. Any contract between the Agency and its members with respect to a waste project shall not constitute an indebtedness of such members within any statutory or constitutional limitation. Any such contract shall be a continuing, valid and binding obligation of such member payable from the fees and charges it imposes for collection, transportation, processing, storage and disposal of municipal waste. Any such contract between the Agency and its members may contain provisions whereby the contracting parties are obligated to pay for all or a portion of the waste project without setoff or counterclaim and irrespective of whether the waste project is ever completed, made available or provided to the contracting party and notwithstanding any suspension, interruption, interference, reduction or curtailment of such waste project. Any such contract may provide that if one or more of the other parties to the contract defaults in the payments of its obligations under such contract or a similar contract made with respect to the waste project, one or more of the remaining parties to such contract or similar contract shall be required to pay for all or a portion of the obligation of the defaulting purchasers. No contract entered into under this subparagraph (e) shall have a term in excess of 50 years. No prior appropriation shall be required by either the Municipal Joint Action Agency or any member before entering into any contract under this subparagraph (e).
(f) A Municipal Joint Action Agency established pursuant to this Section 3.2 and its members shall have the power to enter into contracts for a term not exceeding 50 years relating to the collection, transportation, processing, storage and disposal of municipal waste. Parties to the contract shall have the power to agree to provide by ordinance, license, franchise, contract or other means that the method of collection, transportation, processing, storage and disposal of municipal waste shall be the exclusive methods to be allowed within their respective jurisdiction, notwithstanding the fact that competition may be displaced or that such ordinance, license, franchise, contract or other means may have an anticompetitive effect. Such contract may require the parties by ordinance, license, contract or other means to require that all or any portion of the municipal waste generated within the jurisdiction of the contracting party be delivered to a waste project designated by the parties. Such ordinance, license, franchise, contract or other means may be utilized by the contracting party to insure a constant flow of municipal waste to the facility notwithstanding the fact that competition may be displaced or that such measures have an anticompetitive effect.
(g) Members may, for the purposes of, and upon request by the Municipal Joint Action Agency, exercise the power of eminent domain available to them and convey the property so acquired to the Agency for the cost of acquisition and all expenses related thereto.
(h) A member may enter into an agreement with the Municipal Joint Action Agency obligating the member to make payments to the Municipal Joint Action Agency in order to finance the costs of planning, acquisition and construction of a waste project. A Municipal Joint Action Agency established pursuant to this Section 3.2 may agree to reimburse its members from proceeds of any borrowing for costs of the member with respect to planning, acquisition and construction of an Agency waste project.
(i) Property, income and receipts of or transactions by a Municipal Joint Action Agency created pursuant to this Section 3.2 shall be exempt from all taxation, the same as if it were the property, income of or transaction by a municipality or county member.
(j) The following terms whenever used or referred to in this Section 3.2 shall have the following meanings, except where the context clearly indicates otherwise:
(1) "Municipal waste" means garbage, general household, institutional and commercial waste, industrial lunchroom or office waste, landscape waste, and construction or demolition debris.
(2) "Waste project" means land, any rights therein and improvements thereto, one or more buildings, structures or other improvements, machinery, equipment, vehicles and other facilities incidental to the foregoing, used in the collection, transportation, transfer, storage, disposal, processing, treatment, recovery and re-use of municipal waste. A waste project shall include land held for a planned waste project or used to buffer a waste project from adjacent land uses.
(3) "Bonds or notes" includes other evidences of indebtedness.
(Source: P.A. 87-650.)

(5 ILCS 220/3.2a) (from Ch. 127, par. 743.2a)
Sec. 3.2a. Whenever this Act, as amended from time to time, grants a municipal joint action agency the power to organize and exercise powers in connection with the efficient and environmentally sound collection, transportation, processing, storage and disposal of municipal waste ("waste disposal"), a municipality in the State of Illinois acting as a lead agency ("municipal lead agency") in cooperation with other units of local government to accomplish waste disposal may, by passage of an ordinance to that effect by the municipal lead agency and by the other cooperating units of local government, cause the municipal lead agency to possess all the powers of a municipal joint action agency as if the municipal lead agency were established as a municipal joint action agency under this Act, and also cause the other cooperating units of local government to possess the same powers to enter into contracts and perform those acts as they would with a municipal joint action agency. The corporate authorities of the municipal lead agency shall exercise the powers as are given the Board of Directors of the municipal joint action agency. Copies of the ordinances of the municipal lead agency and the other cooperating units of local government to operate under this Section shall be filed with the Secretary of State.
(Source: P.A. 86-771.)

(5 ILCS 220/3.3) (from Ch. 127, par. 743.3)
Sec. 3.3. (1) Any municipality or municipalities of this State, any county or counties of this State or any combination thereof upon adoption of an ordinance by the governing body may, by intergovernmental agreement, join with any community college district of this State in forming Local Economic Development Commissions, hereinafter to be referred to as Commissions. The purpose of such Commissions shall be to coordinate community economic and commercial development programs, to obtain and administer State and federal financial aid, and to perform various other functions to benefit the economic strength of the community.
(2) The membership of a Commission formed by a municipality or municipalities and a county or counties shall be as follows:
(a) 2 public members appointed by the mayor or

president of each municipality with the advice and consent of the municipal governing body; and

(b) 2 public members appointed by the chairman of the

county board or chief executive officer of each county with the advice and consent of the county governing body; and

(c) 2 public members appointed by the chief executive

officer of the community college district with the advice and consent of the community college district board.

The mayor or president of each municipality, the chairman of the county board or chief executive officer of each county, and the chief executive officer of the community college district shall serve as ex officio members of the Commission.
(3) The membership of a Commission formed by a municipality or municipalities shall be as follows:
(a) 3 public members appointed by the mayor or

president of each municipality with the advice and consent of the municipal governing body; and

(b) 3 public members appointed by the chief executive

officer of the community college district with the advice and consent of the community college district board.

The mayor or president of each municipality and the chief executive officer of the community college district shall serve as ex officio members of the Commission.
(4) The membership of a Commission formed by a county or counties shall be as follows:
(a) 3 public members appointed by the chairman of the

county board or chief executive officer of each county with the advice and consent of the county governing body; and

(b) 3 public members appointed by the chief executive

officer of the community college district with the advice and consent of the community college district board.

The chairman of the county board or chief executive officer of each county and the chief executive officer of the community college district shall serve as ex officio members of the Commission.
(5) Of the public members appointed to a Commission, the respective appointing authorities shall ensure that the business community and organized labor are equally represented.
(6) The members appointed to a Commission shall serve for terms of 2 years; however, of the initial appointees 2 shall serve terms of one year, 2 shall serve terms of 2 years and 2 shall serve terms of 3 years as determined by drawing lots. The members of each Commission shall, by majority vote of the membership, elect from among the public members a chairman. The chairman shall schedule meetings at least 6 times per year and notify members at least 10 days prior to the meetings of the date, time, and place of such meetings. The chairman shall preside over all such meetings. Other operational guidelines shall be decided upon by majority vote of the membership. Commission members shall not be entitled to receive compensation for their services as members but may receive reimbursement for actual and necessary expenses incurred in connection with the performance of their duties as commission members.
(7) A Commission may apply for and accept funding from any or all of the participating units of government, any other unit of local, State or federal government and any private entity.
(Source: P.A. 83-1362.)

(5 ILCS 220/3.4) (from Ch. 127, par. 743.4)
Sec. 3.4. (a) Any 2 or more municipalities or counties, or any combination thereof, may, by intergovernmental agreement, establish a Municipal Joint Sewage Treatment Agency to provide for the treatment, carrying off and disposal of swamp, stagnant or overflow water, sewage, industrial wastes and other drainage of member municipalities and counties. Any such Agency shall itself be a municipal corporation and a public body politic and corporate.
(b) The governing body of any Municipal Joint Sewage Treatment Agency shall be a Board of Directors. The composition and manner of appointment of the Board of Directors shall be determined pursuant to the intergovernmental agreement. The Board of Directors shall determine the general policy of the Agency, shall approve the annual budget, shall make all appropriations, shall approve all contracts, shall adopt all resolutions providing for the issuance of bonds or notes by the Agency, shall adopt its bylaws, rules and regulations, and shall have such other powers and duties as may be prescribed in the intergovernmental agreement.
(c) A Municipal Joint Sewage Treatment Agency may plan, construct, reconstruct, acquire, own, lease as lessor or lessee, equip, extend, improve, operate, maintain, repair and finance drainage and sewage treatment projects, and may enter into agreements or contracts for the provision of drainage or sewage treatment services for member municipalities or counties.
(d) A Municipal Joint Sewage Treatment Agency shall have such powers as shall be provided in the agreement establishing it, which may include, but need not be limited to, the following powers:
(1) to sue or be sued;
(2) to apply for and accept gifts, grants or loans of

funds or property, or financial or other aid, from any public agency or private entity;

(3) to acquire, hold, sell, lease as lessor or

lessee, transfer or dispose of such real or personal property, or interests therein, as it deems appropriate in the exercise of its powers, and to provide for the use thereof by any member municipality or county;

(4) to make and execute all contracts and other

instruments necessary or convenient to the exercise of its power; and

(5) to make and execute any contract with the federal

government, a state, or a unit of local government, relating to drainage and the treatment of sewage.

(e) A Municipal Joint Sewage Treatment Agency may, from time to time, borrow money, and, in evidence of its obligation to repay the borrowing, issue its negotiable revenue bonds or notes for any of the following purposes: for paying costs of planning, constructing, reconstructing, acquiring, leasing, equipping, improving or extending a drainage and sewage treatment project; for paying other expenses incident to or incurred in connection with such project; for repaying advances made to or by the Agency for such purposes; for paying interest on the bonds or notes until the estimated date of completion of any such project and for such period after the estimated completion date as the Board of Directors of the Agency shall determine; for paying financial, legal, administrative and other expenses of the authorization, issuance, sale or delivery of bonds or notes; for providing or increasing a debt service reserve fund with respect to any or all of the Agency's bonds or notes; and for paying, refunding or redeeming any of the Agency's bonds or notes before, after or at their maturity, including paying redemption premiums or interest accruing or to accrue on such bonds or notes being paid or redeemed or for paying any other costs in connection with any such payment or redemption.
The resolution authorizing the issuance of the bonds or notes shall pledge and provide for the application of revenues derived from the operation of the project to payment of the cost of operation and maintenance of the project, to provision for adequate depreciation, reserve or replacement funds with respect to the project, the bonds or notes, and to the payment of principal, premium, if any, and interest on the bonds or notes of the Agency. All bonds or notes of the Agency shall be revenue bonds or notes and shall have no claim for payment other than from revenues of the Agency derived from operation of the drainage and sewage treatment project. Bonds or notes issued by the Agency shall not constitute an indebtedness of any member municipality or county.
(Source: P.A. 83-1423.)

(5 ILCS 220/3.5) (from Ch. 127, par. 743.5)
Sec. 3.5. Any expenditure of funds by a public agency organized pursuant to an intergovernmental agreement in accordance with the provisions of this Act and consisting of 5 public agencies or less, except for an intergovernmental risk management association, self-insurance pool or self-administered health and accident cooperative or pool, shall be in accordance with the Illinois Purchasing Act if the State is a party to the agreement, and shall be in accordance with any law or ordinance applicable to the public agency with the largest population which is a party to the agreement if the State is not a party to the agreement. If the State is not a party to the agreement and there is no such applicable law or ordinance, all purchases shall be subject to the provisions of the Governmental Joint Purchasing Act. Such self-insurance or insurance pools may enter into reinsurance agreements for the protection of their members.
(Source: P.A. 99-642, eff. 7-28-16.)

(5 ILCS 220/3.6) (from Ch. 127, par. 743.6)
Sec. 3.6. (a) Any special district the boundaries of which are exactly coterminous with, or entirely within, the boundaries of a township may merge into and transfer all of its rights, powers, duties, liabilities and functions to the township as provided in this Section notwithstanding any other provision of the law.
(b) "Special district" means any political subdivision other than a county, municipality, township, school district or community college district.
(c) By resolution or ordinance the special district may petition the township for merger. Within 30 days after the adoption of such resolution or ordinance, the special district shall file a copy of the petition with the town clerk of the township and with the county clerk.
(d) Within 60 days of the filing of the petition with the town clerk the board of town trustees shall by ordinance either agree or refuse to agree to the merger. Failure of the board of town trustees to adopt such an ordinance within the 60 days shall constitute a refusal to agree to the merger.
(e) After an ordinance is passed by the board of town trustees agreeing to a merger, it shall be published once within 30 days after its passage in one or more newspapers published in the township or, if no newspaper is published therein, it shall be published in a newspaper published in the county in which such township is located and having general circulation within such township. If no newspaper is published in the county having general circulation in the township, publication may be made instead by posting copies of such ordinance in 10 public places within the township. The publication or posting of the ordinance shall include a notice of (1) the specific number of voters required to sign a petition requesting that the question of the merger be submitted to the voters of the township; (2) the time within which the petition must be filed; and (3) the date of the prospective referendum. The township clerk shall provide a petition form to any individual requesting one. The ordinance shall not become effective until 30 days after its publication or the date of such posting of such copies.
Whenever a petition signed by the electors of the township equal in number to 10% or more of the registered voters in the township is filed with the board of town trustees thereof which has adopted an ordinance agreeing to merger and such petition has been filed with the board of town trustees within 30 days after the publication or the date of the posting of the copies which petition seeks the submission of such merger to an election, the board of town trustees shall certify the question to the proper election officials who shall submit the question at an election in accordance with the general election law.
The proposition shall be substantially in the following form:
--------------------------------------------------------------
Shall (name of special YES
district) be merged into -----------------------------
............. Township? NO
--------------------------------------------------------------
If the boundaries of the township and special district are coterminous and a majority of the voters voting on the question shall favor merger, the special district shall merge into the township. If a majority of the voters voting on the question shall not favor merger, the special district shall not merge into the township. If the boundaries of the township and special district are not coterminous, then a majority of the voters voting upon the question in the special district and a majority of the voters voting in that portion of the township that is not included within the special district must both favor the merger. If a majority of the voters residing in the special district or a majority of the voters voting in that portion of the townships that is not included within the special district do not favor the merger, the special district shall not merge into the township.
(f) The effective date of the merger shall be the first day of January of the year immediately following the effective date of the ordinance or the approval by the referendum as the case may be.
(g) If the board of town trustees refuses to agree to the merger or if a majority of the voters voting on the question shall not favor merger, then the special district shall not file a petition for merger with the town clerk within 3 years after such refusal to agree or referendum.
(h) Upon the effective date of the merger the township shall assume and succeed to all of the rights, powers, duties, liabilities and functions of the special district, including assuming any indebtedness of the special district, and the special district shall be dissolved and cease to exist as a separate and distinct political subdivision. In connection with such rights, powers, duties, liabilities and functions the township shall be subject to, governed by and have the benefit of the statutes, as then or thereafter amended, and laws affecting such a special district, including without limitation the right to levy taxes in such amounts as allowed to such a special district, but the right to levy taxes shall exist only within the area formerly comprising such merged special district. Upon the effective date of the merger all books, records, equipment, property and personnel held by, in the custody of or employed by the special district shall be transferred to the township. The transfer shall not affect the status or employment benefits of transferred personnel.
(Source: P.A. 94-144, eff. 1-1-06.)

(5 ILCS 220/3.7) (from Ch. 127, par. 743.7)
Sec. 3.7. (a) Any 2 or more contiguous counties of this State, upon adoption of ordinances by the governing bodies, may, by intergovernmental agreement, form a Regional Juvenile Detention Authority to coordinate the construction of a Regional Juvenile Detention Facility.
(b) The governing body of an Authority created under this Section shall consist of the County Board Chairman, the County Sheriff and the State's Attorney of each member county. Each member shall serve as long as he continues to hold his county office. The County Board Chairman of the most populous member county shall preside at the first organizational meeting of the Authority. At the first organizational meeting, the Authority shall elect a chairman from among its members to serve a 2 year term. No chairman shall remain chairman after losing his county office. The Authority shall adopt bylaws and elect officers and may establish a staff.
(c) An Authority may apply for and accept funding from participating units of government, any other unit of local, State or federal government or any private entity.
(Source: P.A. 86-669.)

(5 ILCS 220/3.8)
Sec. 3.8. Floodwater management. In counties having 3,000,000 or more inhabitants, a municipality may enter into intergovernmental agreements with a township for floodwater management in the unincorporated areas of the county.
(Source: P.A. 91-424, eff. 1-1-00.)

(5 ILCS 220/3.9)
Sec. 3.9. Flood prevention. Two or more county flood prevention districts may enter into an intergovernmental agreement to provide any services authorized in the Flood Prevention District Act, to construct, reconstruct, repair, or otherwise provide any facilities described in that Act either within or outside of any district's corporate limits, to issue bonds, notes, or other evidences of indebtedness, to pledge the taxes authorized to be imposed pursuant to Section 25 of that Act to the obligations of any other district, and to exercise any other power authorized in that Act.
(Source: P.A. 95-719, eff. 5-21-08; 95-723, eff. 6-23-08.)

(5 ILCS 220/4) (from Ch. 127, par. 744)
Sec. 4. Appropriations, furnishing of property, personnel and services. Any public agency entering into an agreement pursuant to this Act may appropriate funds and may sell, lease, give, authorize the receipt of grants, or otherwise supply the administrative joint board or other legal or administrative entity created to operate the joint or cooperative undertaking by providing such personnel or services therefor as may be within its legal power to furnish.
(Source: P.A. 78-785.)

(5 ILCS 220/4.5)
Sec. 4.5. Prohibited agreements and contracts. No intergovernmental or interagency agreement or contract may be entered into, implemented, or given effect if the agreement's or contract's intent or effect is (i) to circumvent any limitation established by law on State appropriation or State expenditure authority with respect to health care and employee benefits contracts or (ii) to expend State moneys in a manner inconsistent with the purpose for which they were appropriated with respect to health care and employee benefits contracts.
(Source: P.A. 93-839, eff. 7-30-04.)

(5 ILCS 220/5) (from Ch. 127, par. 745)
Sec. 5. Intergovernmental contracts. Any one or more public agencies may contract with any one or more other public agencies to perform any governmental service, activity or undertaking or to combine, transfer, or exercise any powers, functions, privileges, or authority which any of the public agencies entering into the contract is authorized by law to perform, provided that such contract shall be approved by the governing bodies of each party to the contract and except where specifically and expressly prohibited by law. Such contract shall set forth fully the purposes, powers, rights, objectives and responsibilities of the contracting parties.
(Source: P.A. 91-298, eff. 7-29-99.)

(5 ILCS 220/5.1) (from Ch. 127, par. 745.1)
Sec. 5.1. All personnel rules applicable to an employee of a public agency shall continue to apply to such employee if the employee is assigned to perform services for another public agency pursuant to an intergovernmental agreement.
(Source: P.A. 84-1248.)

(5 ILCS 220/6) (from Ch. 127, par. 746)
Sec. 6. Joint self-insurance. An intergovernmental contract may, among other undertakings, authorize public agencies to jointly self-insure and authorize each public agency member of the contract to utilize its funds to pay to a joint insurance pool its costs and reserves to protect, wholly or partially, itself or any public agency member of the contract against liability or loss in the designated insurable area.
A joint insurance pool shall have an annual audit performed by an independent certified public accountant and shall file an annual audited financial report with the Director of Insurance no later than 150 days after the end of the pool's immediately preceding fiscal year. The Director of Insurance shall issue rules necessary to implement this audit and report requirement. The rule shall establish the due date for filing the initial annual audited financial report. Within 30 days after January 1, 1991, and within 30 days after each January 1 thereafter, public agencies that are jointly self-insured to protect against liability under the Workers' Compensation Act and the Workers' Occupational Diseases Act shall file with the Illinois Workers' Compensation Commission a report indicating an election to self-insure.
The joint insurance pool shall also annually file with the Director a statement of actuarial opinion that conforms to the Actuarial Standards of Practice issued by the Actuarial Standards Board. All statements of actuarial opinion shall be issued by an independent actuary who is an associate or fellow of the Casualty Actuarial Society or of the Society of Actuaries. The statement of actuarial opinion shall include a statement that the pool's reserves are calculated in accordance with sound loss-reserving standards and adequate for the payment of claims. This opinion shall be filed no later than 150 days after the end of each fiscal year. The joint insurance pool shall be exempt from filing a statement of actuarial opinion by an independent actuary who is an associate or fellow of the Casualty Actuarial Society or of the Society of Actuaries that the joint insurance pool's reserves are in accordance with sound loss-reserving standards and payment of claims for the primary level of coverage if the joint insurance pool files with the Director, by the reporting deadline, a statement of actuarial opinion from the provider of the joint pool's aggregate coverage, reinsurance, or other similar excess insurance coverage. Any statement of actuarial opinion must be prepared by an actuary who satisfies the qualification standards set forth by the American Academy of Actuaries to issue the opinion in the particular area of actuarial practice.
The Director may assess penalties against a joint insurance pool that fails to comply with the auditing, statement of actuarial opinion, and examination requirements of this Section in an amount equal to $500 per day for each violation, up to a maximum of $10,000 for each violation. The Director (or his or her staff) or a Director-selected independent auditor (or actuarial firm) that is not owned or affiliated with an insurance brokerage firm, insurance company, or other insurance industry affiliated entity may examine, as often as the Director deems advisable, the affairs, transactions, accounts, records, and assets and liabilities of each joint insurance pool that fails to comply with this Section. The joint insurance pool shall cooperate fully with the Director's representatives in all evaluations and audits of the joint insurance pool and resolve issues raised in those evaluations and audits. The failure to resolve those issues may constitute a violation of this Section, and may, after notice and an opportunity to be heard, result in the imposition of penalties pursuant to this Section. No sanctions under this Section may become effective until 30 days after the date that a notice of sanctions is delivered by registered or certified mail to the joint insurance pool. The Director shall have the authority to extend the time for filing any statement by any joint insurance pool for reasons that he or she considers good and sufficient.
If a joint insurance pool requires a member to submit written notice in order for the member to withdraw from a qualified pool, then the period in which the member must provide the written notice cannot be greater than 120 days, except that this requirement applies only to joint insurance pool agreements entered into, modified, or renewed on or after the effective date of this amendatory Act of the 98th General Assembly.
For purposes of this Section, "public agency member" means any public agency defined or created under this Act, any local public entity as defined in Section 1-206 of the Local Governmental and Governmental Employees Tort Immunity Act, and any public agency, authority, instrumentality, council, board, service region, district, unit, bureau, or, commission, or any municipal corporation, college, or university, whether corporate or otherwise, and any other local governmental body or similar entity that is presently existing or created after the effective date of this amendatory Act of the 92nd General Assembly, whether or not specified in this Section. Only public agency members with tax receipts, tax revenues, taxing authority, or other resources sufficient to pay costs and to service debt related to intergovernmental activities described in this Section, or public agency members created by or as part of a public agency with these powers, may enter into contracts or otherwise associate among themselves as permitted in this Section.
No joint insurance pool or other intergovernmental cooperative offering health insurance shall interfere with the statutory obligation of any public agency member to bargain over or to reach agreement with a labor organization over a mandatory subject of collective bargaining as those terms are used in the Illinois Public Labor Relations Act. No intergovernmental contract of insurance offering health insurance shall limit the rights or obligations of public agency members to engage in collective bargaining, and it shall be unlawful for a joint insurance pool or other intergovernmental cooperative offering health insurance to discriminate against public agency members or otherwise retaliate against such members for limiting their participation in a joint insurance pool as a result of a collective bargaining agreement.
It shall not be considered a violation of this Section for an intergovernmental contract of insurance relating to health insurance coverage, life insurance coverage, or both to permit the pool or cooperative, if a member withdraws employees or officers into a union-sponsored program, to re-price the costs of benefits provided to the continuing employees or officers based upon the same underwriting criteria used by that pool or cooperative in the normal course of its business, but no member shall be expelled from a pool or cooperative if the continuing employees or officers meet the general criteria required of other members.
(Source: P.A. 98-504, eff. 1-1-14; 98-969, eff. 1-1-15.)

(5 ILCS 220/7) (from Ch. 127, par. 747)
Sec. 7. This Act is not a prohibition on the contractual and associational powers granted by Section 10 of Article VII of the Constitution.
(Source: P.A. 78-785.)

(5 ILCS 220/7.5)
Sec. 7.5. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(5 ILCS 220/8) (from Ch. 127, par. 748)
Sec. 8. Separability. If any section, subsection, sentence or clause of this Act shall be adjudged unconstitutional, such adjudication shall not affect the validity of the Act as a whole or of any part not adjudged unconstitutional.
(Source: P.A. 78-785.)

(5 ILCS 220/9) (from Ch. 127, par. 749)
Sec. 9. County participation. Any county may participate in an intergovernmental agreement under this Act notwithstanding the absence of specific authority under State law to perform the action involved provided that the unit of local government contracting with the county has authority to perform the action. The authority of the county shall be limited to the territorial limits of the local governmental unit with which the county contracts. In the case of an intergovernmental agreement between a county and a municipality, however, the agreement may provide that the county may perform an action within the territorial limits of the municipality, within the contiguous territory not more than one and one-half miles beyond the corporate limits and not included in any municipality, or within both.
(Source: P.A. 91-298, eff. 7-29-99.)

(5 ILCS 220/15)
Sec. 15. Authorized investments. In addition to other investments authorized by law, an intergovernmental risk management entity created under this Act with assets of at least $5,000,000 and adopting an investment policy under Section 16 of this Act may invest in any combination of the following:
(1) the common stocks listed on a recognized exchange

or market;

(2) stock and convertible debt investments, or

investment grade corporate bonds, in or issued by any corporation the book value of which shall not exceed 5% of the total intergovernmental risk management entity's investment account at book value in which those securities are held, determined as of the date of the investment, provided that investments in the stock of any one corporation shall not exceed 5% of the total outstanding stock of the corporation and that the investments in the convertible debt of any one corporation shall not exceed 5% of the total amount of such debt that may be outstanding;

(3) the straight preferred stocks or convertible

preferred stocks and convertible debt securities issued or guaranteed by a corporation whose common stock is listed on a recognized exchange or market;

(4) mutual funds or commingled funds that meet the

following requirements:

(i) the mutual fund or commingled fund is managed

by an investment company as defined and registered under the federal Investment Company Act of 1940 and registered under the Illinois Securities Law of 1953 or an investment adviser as defined under the federal Investment Advisers Act of 1940;

(ii) the mutual fund has been in operation for at

least 5 years; and

(iii) the mutual fund has total net assets of

$250,000,000 or more;

(5) commercial grade real estate located in the State

of Illinois.

Any investment advisor retained by the board of the intergovernmental risk management entity must be a fiduciary, who has the power to manage, acquire, or dispose of any asset of the intergovernmental risk management entity, has acknowledged in writing that he or she is a fiduciary with respect to the intergovernmental risk management entity and that he or she has read and understands the intergovernmental risk management entity's investment policy and will adhere to all of the principles and standards set forth in that policy, and is one or more of the following:
(i) registered as an investment adviser under the

federal Investment Adviser Act of 1940;

(ii) registered as an investment adviser under

the Illinois Securities Law of 1953;

(iii) a bank, as defined in the federal

Investment Adviser Act of 1940;

(iv) an insurance company authorized to transact

business in this State.

Nothing in this Section shall be construed to authorize an intergovernmental risk management entity to accept the deposit of public funds except for risk management purposes.
(Source: P.A. 89-592, eff. 8-1-96; 90-319, eff. 8-1-97.)

(5 ILCS 220/16)
Sec. 16. Investment policy.
(a) Investments made by an intergovernmental risk management entity may be governed by a written investment policy adopted by the corporate authorities of the entity.
An intergovernmental risk management entity may have an investment policy for any public funds in excess of the amount needed to meet current expenses as provided in subsection (b). The policy shall address safety of principal, liquidity of funds, and return on investment.
(b) The investment policy shall apply to funds under the control of the intergovernmental risk management entity in excess of those required to meet short-term expenses.
(c) The intergovernmental risk management entity shall develop performance measures appropriate for the nature and size of the funds within its custody.
(d) The intergovernmental risk management entity shall adopt the prudent person rule, which provides that: "investments should be made with the judgment and care, under circumstances then prevailing, that persons of prudence, discretion, and intelligence exercise in the management of their own affairs, not for speculation but for investment, considering the probable safety of their capital as well as the probable income to be derived from the investment."
(e) The investment policy shall list authorized investments as provided by law.
(f) The investment policy shall require that the investment portfolio be structured in such manner as to provide sufficient liquidity to pay obligations as they come due.
(g) The investment policy shall establish guidelines for investments. The guidelines shall be appropriate with the nature and size of the public funds within the custody of the intergovernmental risk management entity.
(h) The investment policy shall provide for guidelines for appropriate diversification of the investment portfolio. Diversification strategies within the established guidelines shall be reviewed and revised periodically, as deemed necessary by the intergovernmental risk management entity.
(i) The investment policy shall provide guidelines for the selection of investment advisors, money managers, and banks.
(j) The investment policy shall provide appropriate arrangements for the holding of assets of the intergovernmental risk management entity. No withdrawal of securities, in whole or in part, shall be made, except by an authorized staff member of the intergovernmental risk management entity.
(k) The investment policy shall provide for a system of internal controls and operational procedures. The intergovernmental risk management entity's chief executive officer shall, by January 1, 1997, establish a system of internal controls that shall be in writing and made a part of the intergovernmental risk management entity's operational procedures. The investment policy shall provide for review of the controls by independent auditors as part of any financial audit periodically required of the intergovernmental risk management entity. The internal controls shall be designed to prevent losses of funds that might arise from fraud, employee error, misrepresentation by third parties, or imprudent actions by employees of the intergovernmental risk management entity.
(l) The investment policy shall provide for appropriate quarterly or more frequent reporting of investment activities. To that end, the intergovernmental risk management entities' chief financial officer shall prepare periodic reports for submission to the governing body and chief executive officer of the intergovernmental risk management entity, which shall include securities in the portfolio by class or type, book value, income earned, and market value as of the report date.
(Source: P.A. 89-592, eff. 8-1-96.)



5 ILCS 225/ - Transportation Cooperation Act of 1971.

(5 ILCS 225/1) (from Ch. 111 2/3, par. 601)
Sec. 1. This Act shall be known and may be cited as the "Transportation Cooperation Act of 1971."
(Source: P.A. 77-182.)

(5 ILCS 225/2) (from Ch. 111 2/3, par. 602)
Sec. 2. For the purposes of this Act:
(a) "Railroad passenger service" means any railroad passenger service within the State of Illinois, including the equipment and facilities used in connection therewith, with the exception of the basic system operated by the National Railroad Passenger Corporation pursuant to Title II and Section 403(a) of the Federal Rail Passenger Service Act of 1970.
(b) "Federal Railroad Corporation" means the National Railroad Passenger Corporation established pursuant to an Act of Congress known as the "Rail Passenger Service Act of 1970."
(c) "Transportation system" means any and all modes of public transportation within the State, including, but not limited to, transportation of persons or property by rapid transit, rail, bus, and aircraft, and all equipment, facilities and property, real and personal, used in connection therewith.
(d) "Carrier" means any corporation, authority, partnership, association, person or district authorized to maintain a transportation system within the State with the exception of the Federal Railroad Corporation.
(e) "Units of local government" means cities, villages, incorporated towns, counties, municipalities, townships, and special districts, including any district created pursuant to the "Local Mass Transit District Act", approved July 21, 1959, as amended; any Authority created pursuant to the "Metropolitan Transit Authority Act", approved April 12, 1945, as amended; and, any authority, commission or other entity which by virtue of an interstate compact approved by Congress is authorized to provide mass transportation.
(f) "Universities" means all public institutions of higher education as defined in an "Act creating a Board of Higher Education, defining its powers and duties, making an appropriation therefor, and repealing an Act herein named", approved August 22, 1961, as amended, and all private institutions of higher education as defined in the Illinois Finance Authority Act.
(g) "Department" means the Illinois Department of Transportation, or such other department designated by law to perform the duties and functions of the Illinois Department of Transportation prior to January 1, 1972.
(h) "Association" means any Transportation Service Association created pursuant to Section 4 of this Act.
(i) "Contracting Parties" means any units of local government or universities which have associated and joined together pursuant to Section 3 of this Act.
(j) "Governing authorities" means (1) the city council or similar legislative body of a city; (2) the board of trustees or similar body of a village or incorporated town; (3) the council of a municipality under the commission form of municipal government; (4) the board of trustees in a township; (5) the Board of Trustees of the University of Illinois, the Board of Trustees of Southern Illinois University, the Board of Trustees of Chicago State University, the Board of Trustees of Eastern Illinois University, the Board of Trustees of Governors State University, the Board of Trustees of Illinois State University, the Board of Trustees of Northeastern Illinois University, the Board of Trustees of Northern Illinois University, the Board of Trustees of Western Illinois University, and the Illinois Community College Board; (6) the county board of a county; and (7) the trustees, commissioners, board members, or directors of a university, special district, authority or similar agency.
(Source: P.A. 93-205, eff. 1-1-04.)

(5 ILCS 225/3) (from Ch. 111 2/3, par. 603)
Sec. 3. For the purpose of acquiring, constructing, owning, operating, extending, reconstructing, maintaining, improving, and subsidizing railroad passenger service, and promoting efficient transportation systems within the State, two or more units of local government and universities by resolution or ordinance approved by a majority vote of their respective governing authorities, may associate and join together by agreement or contract.
(Source: P.A. 77-182.)

(5 ILCS 225/4) (from Ch. 111 2/3, par. 604)
Sec. 4. Any two or more units of local government and universities may, at their option, by contract, create a Transportation Service Association through which they shall exercise all powers conferred by this Act. The powers of any Association created hereunder shall repose in and be exercised by a Board of Directors. Directors may be chosen in such manner and for such terms as the creators of the Association may determine. The Board of Directors may employ a manager of the Association and may employ and contract for a secretary, treasurer, technical experts and such other officers, agents and employees, permanent and temporary, as it may require, and shall fix and determine their qualifications, duties, and compensation.
(Source: P.A. 77-182.)

(5 ILCS 225/4.1) (from Ch. 111 2/3, par. 604.1)
Sec. 4.1. Purchases made pursuant to this Act shall be made in compliance with the "Local Government Prompt Payment Act", approved by the Eighty-fourth General Assembly.
(Source: P.A. 84-731.)

(5 ILCS 225/5) (from Ch. 111 2/3, par. 605)
Sec. 5. The Contracting Parties or the Board of Directors of any Association may, from time to time, enter into agreements or contracts with the Federal Railroad Corporation, the Department of Transportation and any other carrier, or any of the foregoing, for the establishment or maintenance of railroad passenger service or other transportation services between such points as may be agreed upon among or between the parties to the agreement or contract.
(Source: P.A. 77-182.)

(5 ILCS 225/6) (from Ch. 111 2/3, par. 606)
Sec. 6. Whenever an agreement or contract is entered into between or among the Federal Railroad Corporation, the Department of Transportation, and any Contracting Parties, or any Association or Associations created pursuant to this Act for the provision by the Railroad Corporation of railroad passenger service, the costs related to such services shall be borne in such proportion as by agreement or contract the parties may determine. Nothing contained in this Act shall be interpreted to prevent any Contracting Parties or Association or Associations from contracting directly and solely with Federal Railroad Corporation for the reimbursement by the Contracting Parties or Association of such costs sustained by the Federal Railroad Corporation as agreed upon between the parties to the contract.
(Source: P.A. 77-182.)

(5 ILCS 225/7) (from Ch. 111 2/3, par. 607)
Sec. 7. (a) The Contracting Parties or the Board of Directors of every Association may take such action alone, or by agreement or contract with any other university or unit of local government as shall be necessary or appropriate to maintain and promote efficient transportation systems within the State.
(b) The Contracting Parties and the Board of Directors of any Association shall have authority to receive and utilize such funds as may be allocated to the Contracting Parties or Association by the Department of Transportation, or any other agency of the State or Federal Government, for the purposes and in accordance with the procedures, established by this Act.
(Source: P.A. 77-182.)

(5 ILCS 225/8) (from Ch. 111 2/3, par. 608)
Sec. 8. If any provision of this Act should be held to be invalid, such provision shall be deemed to be excised from this Act, and the invalidity thereof shall not affect any other provision of this Act. If the application of any provision of this Act to any person or circumstance is held invalid, such invalidity shall not affect the application of such provision to persons or circumstances other than those as to which it is invalid.
(Source: P.A. 77-182.)



5 ILCS 230/ - Consular Identification Document Act.

(5 ILCS 230/1)
Sec. 1. Short title. This Act may be cited as the Consular Identification Document Act.
(Source: P.A. 94-389, eff. 1-1-06.)

(5 ILCS 230/5)
Sec. 5. Definition. As used in this Act, "consular identification document" means an official identification card issued by a foreign government that meets all of the following requirements:
(1) The consular identification document is issued

through the foreign government's consular offices for the purpose of identifying a foreign national who is living outside of that nation.

(2) The foreign government requires an individual to

provide the following to obtain the consular identification document: (A) proof of nationality; (B) proof of identity; and (C) proof of residence in the consular district.

(3) The foreign government includes the following

security features in the consular identification document: (A) a unique identification number; (B) an optically variable feature such as a hologram or color-shifting inks; (C) an ultraviolet image; (D) encoded information; (E) machine readable technology; (F) micro printing; (G) secure laminate; and (H) integrated photograph and signature.

(4) The consular identification document includes the

following data: (A) the name and address of the individual to whom it is issued; (B) the date of issuance; (C) the date of expiration; (D) the name of the issuing consulate; and (E) an identification number. The consular identification document must include an English translation of the data fields.

(5) The issuing consulate has filed with the

Department of State Police a copy of the issuing consulate's consular identification document and a certification of the procedures that are used to satisfy the requirements of paragraphs (2) and (3).

(Source: P.A. 94-389, eff. 1-1-06.)

(5 ILCS 230/10)
Sec. 10. Acceptance of consular identification document.
(a) When requiring members of the public to provide identification, each State agency and officer and unit of local government shall accept a consular identification document as valid identification of a person.
(b) A consular identification document shall be accepted for purposes of identification only and does not convey an independent right to receive benefits of any type.
(c) A consular identification document may not be accepted as identification for obtaining a driver's license, other than a temporary visitor's driver's license, or registering to vote.
(d) A consular identification document does not establish or indicate lawful U.S. immigration status and may not be viewed as valid for that purpose, nor does a consular identification document establish a foreign national's right to be in the United States or remain in the United States.
(e) The requirements of subsection (a) do not apply if:
(1) a federal law, regulation, or directive or a

federal court decision requires a State agency or officer or a unit of local government to obtain different identification;

(2) a federal law, regulation, or directive preempts

state regulation of identification requirements; or

(3) a State agency or officer or a unit of local

government would be unable to comply with a condition imposed by a funding source which would cause the State agency or officer or unit of local government to lose funds from that source.

(f) Nothing in subsection (a) shall be construed to prohibit a State agency or officer or a unit of local government from:
(1) requiring additional information from persons in

order to verify a current address or other facts that would enable the State agency or officer or unit of local government to fulfill its responsibilities, except that this paragraph (1) does not permit a State agency or officer or a unit of local government to require additional information solely in order to establish identification of the person when the consular identification document is the form of identification presented;

(2) requiring fingerprints for identification

purposes under circumstances where the State agency or officer or unit of local government also requires fingerprints from persons who have a driver's license or Illinois Identification Card; or

(3) requiring additional evidence of identification

if the State agency or officer or unit of local government reasonably believes that: (A) the consular identification document is forged, fraudulent, or altered; or (B) the holder does not appear to be the same person on the consular identification document.

(Source: P.A. 97-1157, eff. 11-28-13.)

(5 ILCS 230/15)
Sec. 15. Privacy and disclosure limitations. Use by a State agency or officer or a unit of local government of information collected from, or appearing on, a consular identification document is subject to the same privacy and disclosure limitations that apply to the Illinois Identification Card.
(Source: P.A. 94-389, eff. 1-1-06.)



5 ILCS 235/ - Interstate Mutual Emergency Aid Act.

(5 ILCS 235/1)
Sec. 1. Short title. This Act may be cited as the Interstate Mutual Emergency Aid Act.
(Source: P.A. 98-309, eff. 8-12-13.)

(5 ILCS 235/5)
Sec. 5. Definitions. As used in this Act:
(a) "Emergency responder" includes emergency medical services personnel and firefighters, including firefighters trained in the areas of hazardous materials, specialized rescue, extrication, water rescue, and other specialized areas.
(b) "Mutual aid emergency" or "emergency" means an occurrence or condition resulting in a situation that poses an immediate risk to health, life, property, or the environment, where the governmental entity having jurisdiction over the situation determines (i) that the situation exceeds its ability to render appropriate aid and (ii) that it is in the public's best interest to request mutual aid from an out-of-state entity with whom the governmental entity has a written mutual aid agreement. "Mutual aid emergency" or "emergency" does not include a situation that initially rises to the level of disaster or emergency requiring a state or local declaration of a state of emergency, unless that declaration occurs after the initial request for mutual aid has been made.
(c) "Training exercises" means necessary advance actions taken by emergency responders pursuant to a mutual aid agreement in order to prepare to more adequately address a potential mutual aid emergency.
(Source: P.A. 98-309, eff. 8-12-13.)

(5 ILCS 235/10)
Sec. 10. Mutual aid agreements. In order to more adequately address emergencies that extend or exceed a jurisdiction's emergency response capabilities, either without rising to the level of a state or local declaration of a state of emergency, or in the initial stages of an event which may later become a declared emergency, a political subdivision of this State, including a county, city, village, township, or other unit of local government, or any combination thereof, may enter into a mutual aid agreement with one or more units of government from another state. The mutual aid agreement may provide for coordination of communications, staging, training, and response to planned and unplanned events which a local jurisdiction has determined exceed, or are likely to exceed, its emergency response capabilities. When engaged in training, staging, and emergency response in accordance with the mutual aid agreements, emergency responders from outside of this State are permitted to provide services within this State in accordance with this Act and the terms of the mutual aid agreement.
(Source: P.A. 98-309, eff. 8-12-13.)

(5 ILCS 235/15)
Sec. 15. Licenses, certifications, and permits. An emergency responder from outside this State who holds a license, certificate, or other permit recognized or issued by another state shall be deemed licensed, certified, and permitted to render mutual aid during a mutual aid emergency within this State pursuant to a mutual aid agreement authorized by this Act, if the emergency responder is (i) acting within the scope of his or her license, certificate, or permit and within the scope of what an equivalent license, certificate, or permit from or recognized by this State would authorize and (ii) acting pursuant to a request for mutual aid made pursuant to a mutual aid agreement authorized by this Act.
(Source: P.A. 98-309, eff. 8-12-13.)

(5 ILCS 235/20)
Sec. 20. Governmental functions; liability; emergency responders. Any function performed by an emergency responder that is (i) acting within the scope of his or her license, certificate, or permit and within the scope of what an equivalent license, certificate, or permit recognized by this State would authorize and (ii) pursuant to a mutual aid agreement authorized by this Act shall be deemed to have been for public and governmental purposes, and all liabilities and immunities from liability applicable to this State's political subdivisions and their officers and employees shall extend to the emergency responders from another state while providing mutual aid during a mutual aid emergency or while engaged in training exercises pursuant to a written mutual aid agreement authorized by this Act. This Section shall not provide greater immunities to emergency responders from outside of this State than those immunities provided to emergency responders with the equivalent license, certificate, or permit in this State. This Section shall only apply to causes of action accruing on or after the effective date of this Act.
(Source: P.A. 98-309, eff. 8-12-13.)

(5 ILCS 235/25)
Sec. 25. Employee benefits. Emergency responders from outside this State, while rendering mutual aid within this State pursuant to a mutual aid agreement authorized by this Act, remain employees and agents of their respective employers and jurisdictions. Nothing in this Act, or any mutual aid agreement entered into pursuant to this Act, creates an employment relationship between the jurisdiction requesting aid and the employees and agents of the jurisdiction rendering aid. All pension, relief, disability, death benefits, workers' compensation, and other benefits enjoyed by emergency responders rendering emergency mutual aid shall extend to the services they perform outside their respective jurisdictions as if those services had been rendered in their own jurisdiction.
(Source: P.A. 98-309, eff. 8-12-13.)

(5 ILCS 235/30)
Sec. 30. Limitations. This Act does not limit, modify, or abridge the emergency management compact entered into under the Emergency Management Assistance Compact Act.
(Source: P.A. 98-309, eff. 8-12-13.)

(5 ILCS 235/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 98-309, eff. 8-12-13.)



5 ILCS 250/ - Gubernatorial Appointee Oath Act.

(5 ILCS 250/0.01) (from Ch. 101, par. 100)
Sec. 0.01. Short title. This Act may be cited as the Gubernatorial Appointee Oath Act.
(Source: P.A. 86-1324.)

(5 ILCS 250/10) (from Ch. 101, par. 101)
Sec. 10. Any officer appointed by the Governor shall before entering into the duties of his office, qualify for the office by taking and subscribing the constitutional oath of office and filing the signed oath with the Secretary of State. Nothing herein shall be construed to alter or eliminate any requirement established by law that such officer receive the advice and consent of the Senate.
(Source: P.A. 84-115.)



5 ILCS 255/ - Oaths and Affirmations Act.

(5 ILCS 255/0.01) (from Ch. 101, par. 0.01)
Sec. 0.01. Short title. This Act may be cited as the Oaths and Affirmations Act.
(Source: P.A. 86-1324.)

(5 ILCS 255/1) (from Ch. 101, par. 1)
Sec. 1. Oaths and affirmations. All courts, and all judges and the clerk thereof, the county clerk, deputy county clerk, notaries public, and persons certified under the Illinois Certified Shorthand Reporters Act of 1984 have the power to administer oaths and affirmations to witnesses and others, concerning anything commenced or to be commenced, or pending before them respectively.
(Source: P.A. 90-294, eff. 8-1-97.)

(5 ILCS 255/2) (from Ch. 101, par. 2)
Sec. 2. Affidavits and depositions. All courts, and judges, and the clerks thereof, the county clerk, deputy county clerk, the Secretary of State, notaries public, and persons certified under the Illinois Certified Shorthand Reporters Act of 1984 may administer all oaths of office and all other oaths authorized or required of any officer or other person, and take affidavits and depositions concerning any matter or thing, process or proceeding commenced or to be commenced, or pending in any court or before them, or on any occasion wherein any affidavit or deposition is authorized or required by law to be taken.
The same functions may be performed by any commissioned officer in active service of the armed forces of the United States, within or without the United States. Oaths, affidavits or depositions taken by or affirmations made before such officers need not be authenticated nor attested by any seal nor shall any instruments executed or proceedings had before such officers be invalid because the place of the proceedings or of the execution is not stated.
(Source: P.A. 97-36, eff. 1-1-12.)

(5 ILCS 255/3) (from Ch. 101, par. 3)
Sec. 3. Whenever any person shall be required to take an oath before he enters upon the discharge of any office, place or business, or on any other lawful occasion, it shall be lawful for any person empowered to administer the oath to administer it in the following form, to-wit: The person swearing shall, with his hand uplifted, swear by the ever-living God, and shall not be compelled to lay the hand on or kiss the gospels.
(Source: R.S. 1874, p. 725.)

(5 ILCS 255/4) (from Ch. 101, par. 4)
Sec. 4. Whenever any person required to take or subscribe an oath, as aforesaid, and in all cases where an oath is upon any lawful occasion to be administered, and such person shall have conscientious scruples against taking an oath, he shall be admitted, instead of taking an oath, to make his solemn affirmation or declaration in the following form to-wit: You do solemnly, sincerely and truly declare and affirm. Which solemn affirmation or declaration shall be equally valid as if such person had taken an oath in the usual form; and every person guilty of falsely and corruptly declaring, as aforesaid, shall incur and suffer the like pains and penalties as are or shall be inflicted on persons convicted of willful and corrupt perjury.
(Source: R.S. 1874, p. 725.)

(5 ILCS 255/5) (from Ch. 101, par. 5)
Sec. 5. All oaths, affirmations, affidavits and depositions, administered or taken as provided in this act, shall subject any person who shall so swear or affirm willfully and falsely, in matter material to any issue or point in question, to the like pains and penalties as are inflicted by law on persons convicted of willful and corrupt perjury.
(Source: R.S. 1874, p. 725.)

(5 ILCS 255/6) (from Ch. 101, par. 6)
Sec. 6. When any oath authorized or required by law to be made is made out of the state, it may be administered by any officer authorized by the laws of the state in which it is so administered, and if such officer have a seal, his certificate under his official seal shall be received as prima facie evidence without further proof of his authority to administer oaths.
(Source: R.S. 1874, p. 725.)

(5 ILCS 255/7)
Sec. 7. Definition of judge. For the purposes of this Act, "judge" means (i) an incumbent judge of the Illinois Supreme, Appellate, or Circuit Court, whether elected or appointed, (ii) a retired judge of the Illinois Supreme, Appellate, or Circuit Court, and (iii) an incumbent or retired associate judge of the Illinois Circuit Court. The term "judge" does not include a judge who has been convicted of a felony or who has been removed from office by the Illinois Courts Commission.
(Source: P.A. 95-498, eff. 1-1-08.)



5 ILCS 260/ - Official Bond Act.

(5 ILCS 260/0.01) (from Ch. 103, par. 0.01)
Sec. 0.01. Short title. This Act may be cited as the Official Bond Act.
(Source: P.A. 86-1324.)

(5 ILCS 260/1) (from Ch. 103, par. 1)
Sec. 1. All official bonds required by law to be given by any public officer or public employee, excluding executors, administrators and guardians, in this State shall be signed by that officer or employee, and his or her securities, and acknowledged before an officer authorized by law to take acknowledgments of instruments substantially in the following form:
State of ....
County of ....
I, ...., certify that .... who is personally known to me to be the same person whose name is subscribed to the foregoing instrument, appeared before me this day in person and acknowledged that he or she signed and delivered the instrument as his or her free and voluntary act.
Signature (Seal)
The acknowledgment shall be prima facie evidence that the instrument was signed and acknowledged in the manner stated and shall have the same effect as evidence in all legal proceedings as that given to an acknowledgement of a deed of conveyance of real estate. Each public officer or employee who is required to give an official bond may be required by the court, officer, or board whose duty it is to take or approve the bond, to give additional surety or new bond whenever the security of the original bond has become insufficient by the subsequent insolvency, death or removal of any of the sureties, or when for any cause the bond is deemed insufficient. Any officer or employee who fails to give bond when required, under this Section, within 10 days after he or she is notified in writing of the request, shall be deemed to have vacated his or her office.
(Source: P.A. 89-364, eff. 8-18-95.)

(5 ILCS 260/2) (from Ch. 103, par. 2)
Sec. 2. (Repealed).
(Source: P.A. 90-372, eff. 7-1-98. Repealed internally, eff. 7-1-98.)

(5 ILCS 260/3) (from Ch. 103, par. 3)
Sec. 3. It shall be the duty of the judge of the circuit court of each county, except of the County of Cook, and of the Chief Justice of said court in Cook County, during the months of January and July in each year, in open court, to examine and inquire into the sufficiency of all official bonds required by law to be filed in the office of the clerks of their respective courts.
(Source: Laws 1933, p. 721.)

(5 ILCS 260/5) (from Ch. 103, par. 5)
Sec. 5. It shall be the duty of the circuit courts to cause to be entered of record in the respective courts, at the time hereinbefore prescribed for the making of such examinations, orders stating that an examination and inquiry into the sufficiency of the official bonds within their cognizance has been made, and that they are severally deemed sufficient, or insufficient, as the facts may justify.
(Source: P.A. 83-343.)

(5 ILCS 260/6) (from Ch. 103, par. 6)
Sec. 6. Any person having any pecuniary interest in the sufficiency of the official bond of any of the officers hereinbefore referred to may appear before the Governor or the court, as the case may be, at the time of the examination of official bonds, and make suggestions in relation to the sufficiency of any such bond, and offer any legal evidence tending to show the same to be insufficient, and any officer whose bond is being examined may also appear and introduce any legal evidence tending to show the sufficiency of his official bond.
(Source: R.S. 1874, p. 728.)

(5 ILCS 260/7) (from Ch. 103, par. 7)
Sec. 7. If, upon any examination by either of said judges, he is of opinion that for any reason the bond of any officer is insufficient, he shall cause to be issued from his court a summons to such officer to appear before said court on a day fixed therein, to show cause why he should not be required to give a new bond with sufficient surety.
(Source: R.S. 1874, p. 728.)

(5 ILCS 260/8) (from Ch. 103, par. 8)
Sec. 8. If such officer fails to satisfy the court that his official bond is sufficient, the court shall require him, within such time as it shall direct, not exceeding thirty days, to give a new bond, with sufficient sureties, to be approved in the same manner as the bonds of such officers are required by law to be approved.
(Source: R.S. 1874, p. 728.)

(5 ILCS 260/9) (from Ch. 103, par. 9)
Sec. 9. If any such officer fails to give such new bond within the time prescribed, he shall be deemed to have vacated his office, and the vacancy shall be filled as required by law.
(Source: R.S. 1874, p. 728.)

(5 ILCS 260/10) (from Ch. 103, par. 10)
Sec. 10. When a surety upon the official bond of any state officer or agent, county, town, city, village, incorporated town or other public officer, or the heir, executor or administrator of such surety, desires to be released from such bond, he may give notice in writing to the officer upon whose bond he is surety that he desires to be so released, and that such officer give a new bond with sufficient sureties within ten days after receiving such notice, and may within five days after the service of such notice deliver a copy of the same, with an affidavit showing the time and manner of service, to the court, officer, or board authorized to approve the bonds of such officers. And if such officer shall not within ten days after receiving such notice, or within such further time, not exceeding twenty days, as the court, officer or board shall allow, give a new bond with sufficient security, approved as required by law, his office shall become vacant, and the vacancy shall be filled as provided by law.
(Source: R.S. 1874, p. 728.)

(5 ILCS 260/11) (from Ch. 103, par. 11)
Sec. 11. If a new bond is given by any officer, as provided in the foregoing Sections of this Act, then the former sureties shall be entirely released and discharged from all liabilities incurred by such officer in consequence of business which is discovered from and after the time of the approval of the new bond, and the sureties to the new bond are hereby declared to be liable for all the official delinquencies of the officer, whether of omission or commission, which may occur after the approval of the new bond as above stated; but the provisions of this Act shall not be so construed as to operate as a release of the sureties of any of the above stated officers, for liabilities incurred previous to the filing of a new bond, as required in the foregoing Sections of this Act.
(Source: P.A. 84-550.)

(5 ILCS 260/12) (from Ch. 103, par. 12)
Sec. 12. It shall be the duty of such officer, if he shall fail to give bond as provided for in this act, forthwith to deliver over to his sureties all books, moneys, vouchers, papers, and every description of property whatever pertaining to his office, and the said sureties may, at any time after said failure to file said bond, maintain an action of replevin, or other appropriate action, to recover such property, money or effects from their said principal.
(Source: R.S. 1874, p. 728.)

(5 ILCS 260/13) (from Ch. 103, par. 13)
Sec. 13. Whenever the condition of the bond of any public officer is violated, action may be instituted on the bond, and prosecuted to final judgment against the officer, and any or all of the sureties, or against one or more of them, jointly and severally, without first establishing the liability of the principal by obtaining judgment against him or her alone.
(Source: P.A. 89-364, eff. 8-18-95.)

(5 ILCS 260/14) (from Ch. 103, par. 14)
Sec. 14. Enforcement may be had on any judgment so entered as in other civil cases, but the officer executing the same shall not levy upon the property of the sureties until he shall fail to find sufficient property of the principal to satisfy such judgment; however, the judgment shall be a lien upon the property of the sureties as in other civil cases.
(Source: P.A. 85-1440.)

(5 ILCS 260/14.1) (from Ch. 103, par. 14.1)
Sec. 14.1. Wherever State officers, State employees or officers, trustees, members or employees of any department, board, bureau, commission, university, authority, or other unit of State government are required by law, now or hereinafter enacted, to obtain a fidelity or surety bond or bonds to qualify for office, the bonding requirement shall be satisfied by a blanket bond or bonds contracted for as provided in the Illinois Purchasing Act, by the Department of Central Management Services or by a program of self-insurance established by such Department.
(Source: P.A. 86-12.)

(5 ILCS 260/14.2) (from Ch. 103, par. 14.2)
Sec. 14.2. The penal sum of the blanket bond or bonds shall be fixed by the Director of Central Management Services with the approval of the Governor and shall satisfy the bonding requirements of other laws, heretofore or hereinafter enacted, if the blanket bond amount or amounts per loss are equal to or greater than the bond amount required per person in said other laws. The blanket bond or bonds may contain a deductible or self-insurance provision in an amount determined by the Director of Central Management Services to be consistent with economic Risk Management.
(Source: P.A. 86-12.)

(5 ILCS 260/14.3) (from Ch. 103, par. 14.3)
Sec. 14.3. All departments, boards, bureaus, commissions, authorities, or other units of State government except the Board of Trustees of Chicago State University, the Board of Trustees of Eastern Illinois University, the Board of Trustees of Governors State University, the Board of Trustees of Illinois State University, the Board of Trustees of Northeastern Illinois University, the Board of Trustees of Northern Illinois University, the Board of Trustees of Western Illinois University, the Board of Trustees of the University of Illinois, and the Board of Trustees of Southern Illinois University that bond officers or employees who are not required by law to obtain bonds to qualify for office or employment, shall effect such bonding through the Department of Central Management Services by inclusion in the blanket bond or bonds or self-insurance program provided for in Sections 14.1 and 14.2 of this Act.
(Source: P.A. 89-4, eff. 1-1-96.)

(5 ILCS 260/14.4) (from Ch. 103, par. 14.4)
Sec. 14.4. The blanket bond or bonds provided for in Sections 14.1 and 14.2 of this Act shall be payable to the People of the State of Illinois for the use and benefit of the agency employing the bonded officer or employee and shall be with a surety company or companies approved by the Director of Central Management Services and authorized to do business in the State under the laws thereof. Such bond or bonds shall be subject to the approval of the Governor and of the Attorney General of the State of Illinois, and shall, when executed and so approved, be filed in the office of the Secretary of State.
(Source: P.A. 82-789.)

(5 ILCS 260/14.5) (from Ch. 103, par. 14.5)
Sec. 14.5. The Department of Central Management Services shall make an equitable distribution of the cost of the blanket bond or bonds or self-insurance program provided for in Sections 14.1 and 14.2 of this Act between the agencies whose officers and employees are bonded. Such costs of a blanket bond or bonds shall be paid out of the appropriate funds of the agency to the surety or surety companies or their authorized representatives through the Department of Central Management Services.
Claims and administrative costs of a self-insurance program shall be paid on a pro rata and per occurrence basis out of appropriate funds of the self-insured agency.
(Source: P.A. 86-12.)



5 ILCS 265/ - Holdover Official Bond Act.

(5 ILCS 265/0.01) (from Ch. 103, par. 14.90)
Sec. 0.01. Short title. This Act may be cited as the Holdover Official Bond Act.
(Source: P.A. 86-1324.)

(5 ILCS 265/1) (from Ch. 103, par. 15)
Sec. 1. Whenever any county officer, who has been heretofore elected to any office in any county in this state, shall, for any cause, continue in office after the time for which he was elected, such officer so continuing in office shall execute a new official bond in the same manner, of the same character, with the same conditions and penalties and like securities as now required by law of such officer before entering upon the duties of his office. Should any county officer fail, neglect or refuse to execute such new bond, as above provided, within thirty days after the expiration of the time for which he was elected, the county board of such county may declare such office vacant. The liabilities of the principal and securities of any such bond shall continue during the continuance of such officer in office; but neither the execution of such bond nor the failure to execute the same shall be held to in any wise release or extinguish the liabilities of such officer or his securities on any bond executed by them before the execution of such new bond.
(Source: Laws 1881, p. 62.)



5 ILCS 270/ - Official Bond Payment Act.

(5 ILCS 270/0.01) (from Ch. 103, par. 15.9)
Sec. 0.01. Short title. This Act may be cited as the Official Bond Payment Act.
(Source: P.A. 86-1324.)

(5 ILCS 270/1) (from Ch. 103, par. 16)
Sec. 1. The State or any county, township, municipality, or public board or body, whether organized under general or special Act, shall pay out of its funds the cost of any official bond furnished by any officer of the State, county, township, municipality, or public board or body required by its laws, rules, or regulations to execute the bond if the officer furnishes the bond with a surety company or companies authorized to do business in this State under the laws of this State and, if the surety on any official bond is not such a surety company or companies, the State, county, township, municipality, or public board or body shall pay out of its funds the cost of any bond or bonds indemnifying the surety against liability on the official bond. The total amount of the indemnity, however, must correspond to the total obligation of the surety on the official bond, and the indemnitor or indemnitors must be a company or companies authorized by the laws of this State to execute the indemnifying bond or bonds. A county that has elected to self-insure under Section 9-103 of the Local Governmental and Governmental Employees Tort Immunity Act may also elect to self-insure with respect to official bonds and shall, thus, satisfy the requirements of this Section. A township located in a county with the township form of government and a road district comprised of that township may jointly obtain, from a risk management pool of townships, any official bonds required by law to be furnished by officers of the township or road district. A road district located in a county without the township form of government may obtain, from a risk management pool of townships and road districts, any official bonds required by law to be furnished by officers of the road district. A municipality may obtain, from a risk management pool of municipalities, any official bonds required by law to be furnished by officers of the municipality.
(Source: P.A. 93-291, eff. 1-1-04.)



5 ILCS 275/ - Emergency Interim Executive Succession Act.

(5 ILCS 275/1) (from Ch. 102, par. 101)
Sec. 1. Short title. This Act shall be known and may be cited as the "Emergency Interim Executive Succession Act."
(Source: Laws 1961, p. 3768.)

(5 ILCS 275/2) (from Ch. 102, par. 102)
Sec. 2. Statement of policy. Because of the existing possibility of attack upon the United States of unprecedented size and destructiveness, and in order, in the event of such an attack, to assure continuity of government through legally constituted leadership, authority and responsibility in the offices of the government of the state and its political subdivisions; to provide for the effective operation of governments during an emergency; to assure the continuity of local governments in the event of other natural or manmade disasters; and to facilitate the early resumption of functions temporarily suspended, it is found and declared to be necessary to provide for additional officers who can exercise the powers and discharge the duties of governor; to provide for emergency interim succession to governmental offices of this State and its political subdivisions in the event the incumbents thereof (and their deputies, assistants or other subordinate officers authorized, pursuant to law, to exercise all of the powers and discharge the duties of such offices, hereinafter referred to as deputies) are unavailable to perform the duties and functions of such offices.
(Source: P.A. 82-781.)

(5 ILCS 275/3) (from Ch. 102, par. 103)
Sec. 3. Definitions. Unless otherwise clearly required by the context, as used in this Act:
(a) "Unavailable" means either that a vacancy in office exists and there is no deputy authorized to exercise all of the powers and discharge the duties of the office, or that the lawful incumbent of the office (including any deputy exercising the powers and discharging the duties of an office because of a vacancy) and his duly authorized deputy are absent or unable to exercise the powers and discharge the duties of the office.
(b) "Emergency interim successor" means a person designated pursuant to this Act, in the event the officer is unavailable, to exercise the powers and discharge the duties of an office until a successor is appointed or elected and qualified as may be provided by the constitution, statutes, charters and ordinances or until the lawful incumbent is able to resume the exercise of the powers and discharge the duties of the office.
(c) "Office" includes all state and local offices, the powers and duties of which are defined by the constitution, statutes, charters, and ordinances, except the office of governor, and except those in the legislature and the judiciary.
(d) "Attack" means any attack or series of attacks by an enemy of the United States causing, or which may cause, substantial damage or injury to civilian property or persons in the United States in any manner by sabotage or by the use of bombs, missiles, shellfire, or atomic, radiological, chemical, bacteriological or biological means or other weapons or processes.
(e) "Political subdivision" includes counties, cities, incorporated towns, villages, townships, districts, authorities, and other public corporations and entities whether organized and existing under charter or general law.
(f) "Disaster" means a situation determined by the Governor to be an occurrence or threat of catastrophic and widespread injury or loss of life or property resulting from any natural or manmade cause, including but not limited to fire, flood, earthquake, epidemic and explosion.
(Source: P.A. 82-781.)

(5 ILCS 275/4) (from Ch. 102, par. 104)
Sec. 4. Additional successors to Office of Governor. In the event that the Governor, for any of the reasons specified in the constitution, is not able to exercise the powers and discharge the duties of his office, the officer next in line of succession as provided in Section 1 of "An Act in relation to succession to the office of Governor", enacted by the 82nd General Assembly, shall succeed to the office of Governor.
(Source: P.A. 82-105.)

(5 ILCS 275/5) (from Ch. 102, par. 105)
Sec. 5. Emergency interim successors for State officers. All elected and appointed State officers, subject to such regulations as the governor, (or other official authorized under the constitution and this Act to exercise the powers and discharge the duties of the office of governor), may issue, shall, upon approval of this Act, in addition to any deputy authorized pursuant to law to exercise all of the powers and discharge the duties of the office, designate by title emergency interim successors and specify their order of succession. The officer shall review and revise, as necessary, designations made pursuant to this Act to insure their current status. The officer will designate a sufficient number of such emergency interim successors so that there will be not less than three nor more than seven such deputies or emergency interim successors or any combination thereof, at any time. In the event that any State officer is unavailable following an attack, and in the event his deputy, if any, is also unavailable, the powers of his office shall be exercised and the duties of his office shall be discharged by his designated emergency interim successors in the order specified. Such emergency interim successors shall exercise such powers and discharge such duties only until such time as the governor under the constitution or authority other than this Act, (or other official authorized under the constitution or this Act to exercise the powers and discharge the duties of the office of governor), may, where a vacancy exists, appoint a successor to fill the vacancy or until a successor is otherwise appointed, or elected and qualified as provided by law; or an officer, (or his deputy or a preceding named emergency interim successor), becomes available to exercise or resume the exercise of the powers and discharge the duties of his office.
(Source: Laws 1961, p. 3768.)

(5 ILCS 275/6) (from Ch. 102, par. 106)
Sec. 6. Enabling authority for emergency interim successors for local offices. With respect to local offices for which the legislative bodies of cities, incorporated towns, villages, townships, and counties may enact resolutions or ordinances relative to the manner in which vacancies will be filled or temporary appointments to office made, such legislative bodies are hereby authorized to enact resolutions or ordinances providing for emergency interim successors to offices of the aforementioned governmental units. Such resolutions and ordinances shall not be inconsistent with the provisions of this Act.
(Source: Laws 1961, p. 3768.)

(5 ILCS 275/7) (from Ch. 102, par. 107)
Sec. 7. Emergency interim successors for local officers. The provisions of this Section shall be applicable to officers of political subdivisions, including, but not limited to, cities, incorporated towns, villages, townships and counties, as well as school, fire and drainage districts, not included in Section 6. Such officers, subject to such regulations as the executive head of the political subdivision may issue, shall upon approval of this Act, designate by title (if feasible) or by named person, emergency interim successors and specify their order of succession. The officer shall review and revise, as necessary, designations made pursuant to this Act to insure their current status. The officer will designate a sufficient number of persons so that there will be not less than 3, nor more than 7, deputies or emergency interim successors or any combination thereof, at any time. In the event that any officer of any political subdivision, or his deputy provided for pursuant to law, is unavailable, the powers of the office shall be exercised and duties shall be discharged by his designated emergency interim successors in the order specified. The emergency interim successor shall exercise the powers and discharge the duties of the office to which designated until such time as a vacancy which may exist shall be filled in accordance with the constitution or statutes; or until the officer, or his deputy or a preceding emergency interim successor, again becomes available to exercise the powers and discharge the duties of his office.
(Source: Laws 1961, p. 3768.)

(5 ILCS 275/8) (from Ch. 102, par. 108)
Sec. 8. Formalities of taking office. At the time of their designation, emergency interim successors shall take such oath as may be required for them to exercise the powers and discharge the duties of the office to which they may succeed. Notwithstanding any other provision of law, no person, as a prerequisite to the exercise of the powers or discharge of the duties of an office to which he succeeds, shall be required to comply with any other provision of law relative to taking office.
(Source: Laws 1961, p. 3768.)

(5 ILCS 275/9) (from Ch. 102, par. 109)
Sec. 9. Period in which authority may be exercised. Officials authorized to act as governor pursuant to this Act and emergency interim successors are empowered to exercise the powers and discharge the duties of an office as herein authorized only after an attack upon the United States, as defined herein, has occurred; except that emergency interim successors for local offices are also empowered to exercise the powers and discharge the duties of offices as authorized in Sections 6 and 7 during a disaster within a political subdivision. The legislature may at any time terminate the authority of such emergency interim successors to exercise the powers and discharge the duties of office as herein provided.
(Source: P.A. 82-781.)

(5 ILCS 275/10) (from Ch. 102, par. 110)
Sec. 10. Removal of designees. Until such time as the persons designated as emergency interim successors are authorized to exercise the powers and discharge the duties of an office in accordance with this Act, including Section 9 hereof, such persons shall serve in their designated capacities at the pleasure of the designating authority and may be removed or replaced by said designating authority at any time, with or without cause.
(Source: Laws 1961, p. 3768.)

(5 ILCS 275/11) (from Ch. 102, par. 111)
Sec. 11. Disputes. Any dispute concerning a question of fact arising under this Act with respect to an office in the executive branch of the state government, except a dispute of fact relative to the office of governor, shall be adjudicated by the governor, or other official authorized under the constitution and this Act to exercise the powers and discharge the duties of the office of governor, and his decision shall be final.
(Source: Laws 1961, p. 3768.)



5 ILCS 280/ - Officials Convicted of Infamous Crimes Act.

(5 ILCS 280/0.01) (from Ch. 102, par. 119)
Sec. 0.01. Short title. This Act may be cited as the Officials Convicted of Infamous Crimes Act.
(Source: P.A. 86-1324.)

(5 ILCS 280/1) (from Ch. 102, par. 120)
Sec. 1. Any person holding office under the Constitution of the State of Illinois and every elected official of local government or of any school district who is convicted in any court of the State of Illinois or of the United States of a felony, bribery, perjury, or other infamous crime, as understood in Section 1 of Article XIII of the Constitution of 1970, shall be, upon conviction, ineligible to continue in such office.
If, subsequently, a final order reverses the conviction, eligibility to hold the office, to the extent of the original term then remaining, is restored, and the officer shall be reinstated, for the duration of the term of office remaining. Each such officer shall be promptly repaid all compensation withheld from him as a result of his removal. No rights of an officer under any pension plan subject to the jurisdiction of this State, of which the officer is a member at the time of his ineligibility for office, shall be abridged if the officer is returned to office by this Act.
After conviction and until a final order of reversal, there shall be no payment of compensation to any such officer. Upon the conviction and ineligibility of any person under this Act, a successor shall be chosen according to law. This successor shall hold office for the remainder of the term or until a final order reversing the conviction is entered.
(Source: P.A. 88-419.)



5 ILCS 282/ - Elected Officials Misconduct Forfeiture Act.

(5 ILCS 282/1)
Sec. 1. Short title. This Act may be cited as the Elected Officials Misconduct Forfeiture Act.
(Source: P.A. 96-597, eff. 8-18-09.)

(5 ILCS 282/5)
Sec. 5. Definitions. For the purposes of this Act, "elected official" means any former elected official whose term of office is terminated by operation of law for conviction of an offense, who is removed from office on conviction of impeachment for misconduct in office, or who resigned from office prior to, upon, or after conviction; and "proceeds" means any interest in property of any kind acquired through or caused by an act or omission, or derived from the act or omission, directly or indirectly, and any fruits of this interest, in whatever form.
(Source: P.A. 96-597, eff. 8-18-09; 96-1000, eff. 7-2-10.)

(5 ILCS 282/10)
Sec. 10. Purposes. The General Assembly finds that it has compelling governmental interests in: (1) preventing criminals from profiting from their crimes, and (2) ensuring that the victims of crime are compensated by those who harm them. Further, the General Assembly finds that the unlawful or deceitful actions of elected officials can erode the public's confidence in its government and debase the public's belief in a fair democratic process.
(Source: P.A. 96-597, eff. 8-18-09.)

(5 ILCS 282/15)
Sec. 15. Forfeiture action. The Attorney General may file an action in circuit court on behalf of the people of Illinois against an elected official who has, by his or her violation of Article 33 of the Criminal Code of 1961 or the Criminal Code of 2012 or violation of a similar federal offense, injured the people of Illinois. The purpose of such suit is to recover all proceeds traceable to the elected official's offense and by so doing, prevent, restrain or remedy violations of Article 33 of the Criminal Code of 1961 or the Criminal Code of 2012 or similar federal offenses.
(Source: P.A. 96-597, eff. 8-18-09; 97-1150, eff. 1-25-13.)

(5 ILCS 282/20)
Sec. 20. Procedure.
(a) The circuit court has jurisdiction to prevent, restrain, and remedy violations of Article 33 of the Criminal Code of 1961 or the Criminal Code of 2012 or violations of a similar federal offense after a hearing or trial, as appropriate, by issuing appropriate orders. Prior to a determination of liability such orders may include, but are not limited to, issuing seizure warrants, entering findings of probable cause for in personam or in rem forfeiture, or taking such other actions, in connection with any property or other interest subject to forfeiture or other remedies or restraints pursuant to this Section as the court deems proper.
(b) If the Attorney General prevails in his or her action, the court shall order the forfeiture of all proceeds traceable to the elected official's violations of Article 33 of the Criminal Code of 1961 or the Criminal Code of 2012 or similar federal offenses. Proceeds seized and forfeited as a result of the Attorney General's action will be deposited into the General Revenue Fund or the corporate county fund, as appropriate.
(Source: P.A. 96-597, eff. 8-18-09; 97-1150, eff. 1-25-13.)

(5 ILCS 282/25)
Sec. 25. Term of forfeiture. The maximum term of a civil forfeiture under this Act shall be equal to the term of imprisonment, probation and mandatory supervised release or parole received by the elected official as a result of his or her conviction for violating Article 33 of the Criminal Code of 1961 or the Criminal Code of 2012 or similar federal offenses.
(Source: P.A. 96-597, eff. 8-18-09; 97-1150, eff. 1-25-13.)

(5 ILCS 282/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 96-597, eff. 8-18-09.)



5 ILCS 283/ - Public Corruption Profit Forfeiture Act.

(5 ILCS 283/1)
Sec. 1. Short title. This Act may be cited as the Public Corruption Profit Forfeiture Act.
(Source: P.A. 96-1019, eff. 1-1-11.)

(5 ILCS 283/5)
Sec. 5. Legislative declaration. Public corruption is a far-reaching, continuing and extremely profitable criminal enterprise, which diverts significant amounts of public money for illicit purposes. Public corruption-related schemes persist despite the threat of prosecution and the actual prosecution and imprisonment of individual participants because existing sanctions do not effectively reach the money and other assets generated by such schemes. It is therefore necessary to supplement existing sanctions by mandating forfeiture of money and other assets generated by public corruption-related activities. Forfeiture diminishes the financial incentives which encourage and sustain public corruption, restores public moneys which have been diverted by public corruption, and secures for the People of the State of Illinois assets to be used for enforcement of laws governing public corruption.
(Source: P.A. 96-1019, eff. 1-1-11.)

(5 ILCS 283/10)
Sec. 10. Penalties.
(a) A person who is convicted of a violation of any of the following Sections, subsections, and clauses of the Criminal Code of 1961 or the Criminal Code of 2012:
(1) clause (a)(6) of Section 12-6 (intimidation by a

public official),

(2) Section 33-1 (bribery),
(3) subsection (a) of Section 33E-7 (kickbacks), or
(4) Section 33C-4 or subsection (d) of Section

17-10.3 (fraudulently obtaining public moneys reserved for disadvantaged business enterprises),

shall forfeit to the State of Illinois:
(A) any profits or proceeds and any property or

property interest he or she has acquired or maintained in violation of any of the offenses listed in clauses (1) through (4) of this subsection (a) that the court determines, after a forfeiture hearing under subsection (b) of this Section, to have been acquired or maintained as a result of violating any of the offenses listed in clauses (1) through (4) of this subsection (a); and

(B) any interest in, security of, claim against, or

property or contractual right of any kind affording a source of influence over, any enterprise which he or she has established, operated, controlled, conducted, or participated in the conduct of, in violation of any of the offenses listed in clauses (1) through (4) of this subsection (a) that the court determines, after a forfeiture hearing under subsection (b) of this Section, to have been acquired or maintained as a result of violating any of the offenses listed in clauses (1) through (4) of this subsection (a) or used to facilitate a violation of one of the offenses listed in clauses (1) through (4) of this subsection (a).

(b) The court shall, upon petition by the Attorney General or State's Attorney, at any time after the filing of an information or return of an indictment, conduct a hearing to determine whether any property or property interest is subject to forfeiture under this Act. At the forfeiture hearing the people shall have the burden of establishing, by a preponderance of the evidence, that property or property interests are subject to forfeiture under this Act. There is a rebuttable presumption at such hearing that any property or property interest of a person charged by information or indictment with a violation of any of the offenses listed in clauses (1) through (4) of subsection (a) of this Section or who is convicted of a violation of any of the offenses listed in clauses (1) through (4) of subsection (a) of this Section is subject to forfeiture under this Section if the State establishes by a preponderance of the evidence that:
(1) such property or property interest was acquired

by such person during the period of the violation of any of the offenses listed in clauses (1) through (4) of subsection (a) of this Section or within a reasonable time after such period; and

(2) there was no likely source for such property or

property interest other than the violation of any of the offenses listed in clauses (1) through (4) of subsection (a) of this Section.

(c) In an action brought by the People of the State of Illinois under this Act, wherein any restraining order, injunction or prohibition or any other action in connection with any property or property interest subject to forfeiture under this Act is sought, the circuit court which shall preside over the trial of the person or persons charged with any of the offenses listed in clauses (1) through (4) of subsection (a) of this Section shall first determine whether there is probable cause to believe that the person or persons so charged have committed a violation of any of the offenses listed in clauses (1) through (4) of subsection (a) of this Section and whether the property or property interest is subject to forfeiture pursuant to this Act.
In order to make such a determination, prior to entering any such order, the court shall conduct a hearing without a jury, wherein the People shall establish that there is: (i) probable cause that the person or persons so charged have committed one of the offenses listed in clauses (1) through (4) of subsection (a) of this Section and (ii) probable cause that any property or property interest may be subject to forfeiture pursuant to this Act. Such hearing may be conducted simultaneously with a preliminary hearing, if the prosecution is commenced by information or complaint, or by motion of the People, at any stage in the proceedings. The court may accept a finding of probable cause at a preliminary hearing following the filing of a charge for violating one of the offenses listed in clauses (1) through (4) of subsection (a) of this Section or the return of an indictment by a grand jury charging one of the offenses listed in clauses (1) through (4) of subsection (a) of this Section as sufficient evidence of probable cause as provided in item (i) above.
Upon such a finding, the circuit court shall enter such restraining order, injunction or prohibition, or shall take such other action in connection with any such property or property interest subject to forfeiture under this Act, as is necessary to insure that such property is not removed from the jurisdiction of the court, concealed, destroyed or otherwise disposed of by the owner of that property or property interest prior to a forfeiture hearing under subsection (b) of this Section. The Attorney General or State's Attorney shall file a certified copy of such restraining order, injunction or other prohibition with the recorder of deeds or registrar of titles of each county where any such property of the defendant may be located. No such injunction, restraining order or other prohibition shall affect the rights of any bona fide purchaser, mortgagee, judgment creditor or other lien holder arising prior to the date of such filing.
The court may, at any time, upon verified petition by the defendant, conduct a hearing to release all or portions of any such property or interest which the court previously determined to be subject to forfeiture or subject to any restraining order, injunction, or prohibition or other action. The court may release such property to the defendant for good cause shown and within the sound discretion of the court.
(d) Prosecution under this Act may be commenced by the Attorney General or a State's Attorney.
(e) Upon an order of forfeiture being entered pursuant to subsection (b) of this Section, the court shall authorize the Attorney General to seize any property or property interest declared forfeited under this Act and under such terms and conditions as the court shall deem proper. Any property or property interest that has been the subject of an entered restraining order, injunction or prohibition or any other action filed under subsection (c) shall be forfeited unless the claimant can show by a preponderance of the evidence that the property or property interest has not been acquired or maintained as a result of a violation of any of the offenses listed in clauses (1) through (4) of subsection (a) of this Section or has not been used to facilitate a violation of any of the offenses listed in clauses (1) through (4) of subsection (a) of this Section.
(f) The Attorney General or his or her designee is authorized to sell all property forfeited and seized pursuant to this Act, unless such property is required by law to be destroyed or is harmful to the public, and, after the deduction of all requisite expenses of administration and sale, shall distribute the proceeds of such sale, along with any moneys forfeited or seized, in accordance with subsection (g).
(g) All monies and the sale proceeds of all other property forfeited and seized pursuant to this Act shall be distributed as follows:
(1) An amount equal to 50% shall be distributed to

the unit of local government or other law enforcement agency whose officers or employees conducted the investigation into a violation of any of the offenses listed in clauses (1) through (4) of subsection (a) of this Section and caused the arrest or arrests and prosecution leading to the forfeiture. Amounts distributed to units of local government and law enforcement agencies shall be used for enforcement of laws governing public corruption, or for other law enforcement purposes. In the event, however, that the investigation, arrest or arrests and prosecution leading to the forfeiture were undertaken solely by a State agency, the portion provided hereunder shall be paid into the State Asset Forfeiture Fund in the State treasury to be used by that State agency in accordance with law. If the investigation, arrest or arrests and prosecution leading to the forfeiture were undertaken by the Attorney General, the portion provided hereunder shall be paid into the Attorney General's Whistleblower Reward and Protection Fund in the State treasury to be used by the Attorney General in accordance with law.

(2) An amount equal to 12.5% shall be distributed to

the county in which the prosecution resulting in the forfeiture was instituted, deposited in a special fund in the county treasury and appropriated to the State's Attorney for use in accordance with law. If the prosecution was conducted by the Attorney General, then the amount provided under this subsection shall be paid into the Attorney General's Whistleblower Reward and Protection Fund in the State treasury to be used by the Attorney General in accordance with law.

(3) An amount equal to 12.5% shall be distributed to

the Office of the State's Attorneys Appellate Prosecutor and deposited in the State's Attorneys Appellate Prosecutor Anti-Corruption Fund, to be used by the Office of the State's Attorneys Appellate Prosecutor for additional expenses incurred in prosecuting appeals arising under this Act. Any amounts remaining in the Fund after all additional expenses have been paid shall be used by the Office to reduce the participating county contributions to the Office on a prorated basis as determined by the board of governors of the Office of the State's Attorneys Appellate Prosecutor based on the populations of the participating counties. If the appeal is to be conducted by the Attorney General, then the amount provided under this subsection shall be paid into the Attorney General's Whistleblower Reward and Protection Fund in the State treasury to be used by the Attorney General in accordance with law.

(4) An amount equal to 25% shall be paid into the

State Asset Forfeiture Fund in the State treasury to be used by the Department of State Police for the funding of the investigation of public corruption activities. Any amounts remaining in the Fund after full funding of such investigations shall be used by the Department in accordance with law to fund its other enforcement activities.

(h) All moneys deposited pursuant to this Act in the State Asset Forfeiture Fund shall, subject to appropriation, be used by the Department of State Police in the manner set forth in this Section. All moneys deposited pursuant to this Act in the Attorney General's Whistleblower Reward and Protection Fund shall, subject to appropriation, be used by the Attorney General for State law enforcement purposes and for the performance of the duties of that office. All moneys deposited pursuant to this Act in the State's Attorneys Appellate Prosecutor Anti-Corruption Fund shall, subject to appropriation, be used by the Office of the State's Attorneys Appellate Prosecutor in the manner set forth in this Section.
(Source: P.A. 96-1019, eff. 1-1-11; 97-657, eff. 1-13-12; 97-1150, eff. 1-25-13.)

(5 ILCS 283/15)
Sec. 15. Forfeiture of political contribution. Whenever any person pleads guilty to, or is found guilty of, any offense under subsection (a) of Section 10 of this Act, or is convicted of a violation of any of the following Sections of Title 18 of the United States Code: (i) Section 872 (extortion); (ii) Section 880 (receiving the proceeds of extortion); (iii) Section 201 (bribery); or (iv) Section 874 (kickbacks), in addition to any other penalty imposed by the court, all contributions (as defined by Section 9-1.4 of the Election Code) or other receipts held at the time of forfeiture by a political committee (as defined by Section 9-1.8 of the Election Code), which is controlled by that person, shall be paid to the State within 30 days from the date of the entry of the guilty plea or conviction. Payments received by the State pursuant to this Section shall be deposited into the General Revenue Fund.
(Source: P.A. 96-1019, eff. 1-1-11.)

(5 ILCS 283/20)
Sec. 20. Fines.
(a) Whenever any person pleads guilty to or is found guilty of an offense under this Act, a fine may be levied in addition to any other penalty imposed by the court.
(b) In determining whether to impose a fine under this Section and the amount, time for payment, and method of payment of any fine so imposed, the court shall:
(1) consider the defendant's income, regardless of

source, the defendant's earning capacity, and the defendant's financial resources, as well as the nature of the burden the fine will impose on the defendant and any person legally or financially dependent upon the defendant;

(2) consider the proof received at trial, or as a

result of a plea of guilty, concerning any profits or other proceeds derived by the defendant from the violation of this Act;

(3) take into account any other pertinent equitable

considerations; and

(4) give primary consideration to the need to deprive

the defendant of illegally obtained profits or other proceeds from the offense.

(c) As a condition of a fine, the court may require that payment be made in specified installments or within a specified period of time, but such period shall not be greater than the maximum applicable term of probation or imprisonment, whichever is greater. Unless otherwise specified, payment of a fine shall be due immediately.
(d) If a fine for a violation of this Act is imposed on an organization, it is the duty of each individual authorized to make disbursements of the assets of the organization to pay the fine from assets of the organization.
(e)(1) A defendant who has been sentenced to pay a fine, and who has paid part but not all of such fine, may petition the court for an extension of the time for payment or modification of the method of payment.
(2) The court may grant a petition made pursuant to this subsection if it finds that:
(i) the circumstances that warranted payment by the

time or method specified no longer exist; or

(ii) it is otherwise unjust to require payment of the

fine by the time or method specified.

(Source: P.A. 96-1019, eff. 1-1-11.)

(5 ILCS 283/25)
Sec. 25. Distribution of proceeds of fines.
(a) The proceeds of all fines received under the provisions of this Act shall be transmitted to and deposited in the treasurer's office at the level of government as follows:
(1) If the seizure was made by a combination of law

enforcement personnel representing differing units of local government, the court levying the fine shall equitably allocate 50% of the fine among these units of local government and shall allocate 50% to the county general corporate fund. In the event that the seizure was made by law enforcement personnel representing a unit of local government from a municipality where the number of inhabitants exceeds 2 million, the court levying the fine shall allocate 100% of the fine to that unit of local government. If the seizure was made by a combination of law enforcement personnel representing differing units of local government, and at least one of those units represents a municipality where the number of inhabitants exceeds 2 million, the court shall equitably allocate 100% of the proceeds of the fines received among the differing units of local government.

(2) If such seizure was made by State law enforcement

personnel, then the court shall allocate 50% to the State treasury and 50% to the county general corporate fund.

(3) If a State law enforcement agency in combination

with a law enforcement agency or agencies of a unit or units of local government conducted the seizure, the court shall equitably allocate 50% of the fines to or among the law enforcement agency or agencies of the unit or units of local government which conducted the seizure and shall allocate 50% to the county general corporate fund.

(b) The proceeds of all fines allocated to the law enforcement agency or agencies of the unit or units of local government pursuant to subsection (a) shall be made available to that law enforcement agency as expendable receipts for use in the enforcement of laws regulating public corruption and other laws. The proceeds of fines awarded to the State treasury shall be deposited in the State Asset Forfeiture Fund. Monies from this Fund may be used by the Department of State Police in the enforcement of laws regulating public corruption and other laws; and all other monies shall be paid into the General Revenue Fund in the State treasury.
(Source: P.A. 96-1019, eff. 1-1-11.)

(5 ILCS 283/30)
Sec. 30. Preventing and restraining violations.
(a) The circuit courts of the State shall have jurisdiction to prevent and restrain violations of this Act by issuing appropriate orders, including, but not limited to: ordering any person to divest himself of any interest, direct or indirect, in any enterprise; imposing reasonable restrictions on the future activities or investment of any person, including, but not limited to, prohibiting any person from engaging in the same type of endeavor as the enterprise engaged in, the activities of which affect business in the State of Illinois; or ordering dissolution or reorganization of any enterprise, making due provision for the rights of innocent persons.
(b) The Attorney General or the State's Attorney may institute proceedings under this Section. In any action brought by the State of Illinois under this Section, the court shall proceed as soon as practicable to the hearing and determination thereof. Pending that determination, the court may at any time enter such temporary restraining orders, preliminary or permanent injunctions, or prohibitions, or take such other actions including the acceptance of satisfactory performance bonds by a defendant, as it shall deem proper.
(c) Any person directly injured in his business, person or property by reason of a violation of this Act may sue the violator therefor in any appropriate circuit court and shall recover threefold the damages he or she sustains and the cost of the action, including a reasonable attorney's fee.
(d) A final judgment entered in favor of the People of the State of Illinois in any criminal proceeding brought under this Act shall estop the defendant in the criminal case from denying the essential allegations of the criminal offense in any subsequent civil proceeding brought under this Act.
(Source: P.A. 96-1019, eff. 1-1-11.)

(5 ILCS 283/35)
Sec. 35. Venue. Any civil action or proceeding under this Act against any person may be instituted in the circuit court for any county in which such person resides, is found, has an agent, transacts his or her affairs, or in which property that is the subject of these proceedings is located.
(Source: P.A. 96-1019, eff. 1-1-11.)

(5 ILCS 283/40)
Sec. 40. Intent. It is the intent of the General Assembly that this Act be liberally construed so as to effect the purposes of this Act and be construed in accordance with similar provisions contained in the Narcotics Profit Forfeiture Act.
(Source: P.A. 96-1019, eff. 1-1-11.)

(5 ILCS 283/45)
Sec. 45. Severability. If any provision of this Act or the application thereof to any person or circumstance is invalid, such invalidation shall not affect other provisions or applications of the Act which can be given effect without the invalid provision or application, and to this end the provisions of this Act are declared to be severable.
(Source: P.A. 96-1019, eff. 1-1-11.)

(5 ILCS 283/50)
Sec. 50. (Amendatory provisions; text omitted).
(Source: P.A. 96-1019, eff. 1-1-11; text omitted.)

(5 ILCS 283/55)
Sec. 55. (Amendatory provisions; text omitted).
(Source: P.A. 96-1019, eff. 1-1-11; text omitted.)

(5 ILCS 283/99)
Sec. 99. Effective date. This Act takes effect January 1, 2011.
(Source: P.A. 96-1019, eff. 1-1-11.)



5 ILCS 285/ - Employee Rights Violation Act.

(5 ILCS 285/1) (from Ch. 127, par. 63b100-1)
Sec. 1. This Act shall be known and may be cited as the Employee Rights Violation Act.
(Source: P.A. 85-1436.)

(5 ILCS 285/2) (from Ch. 127, par. 63b100-2)
Sec. 2. For the purposes of this Act, the terms used herein shall have the meanings ascribed to them in this Section:
(a) "Policy making officer" means: (i) an employee of a State agency who is engaged predominantly in executive and management functions and is charged with the responsibility of directing the effectuation of such management policies and practices; or (ii) an employee of a State agency whose principal work is substantially different from that of his subordinates and who has authority in the interest of the State agency to hire, transfer, suspend, lay off, recall, promote, discharge, direct, reward, or discipline employees, or to adjust their grievances, or to effectively recommend such action, if the exercise of such authority is not of a merely routine or clerical nature, but requires the consistent use of independent judgment; or (iii) a Director, Assistant Director or Deputy Director of a State agency.
(b) "State agency" means the Departments of the Executive Branch of State government listed in Section 5-15 of the Departments of State Government Law (20 ILCS 5/5-15).
(c) "Director" includes the Secretary of Transportation.
(Source: P.A. 99-78, eff. 7-20-15.)

(5 ILCS 285/3) (from Ch. 127, par. 63b100-3)
Sec. 3. Any policy making officer of a State agency who is adjudicated by a court of competent jurisdiction to have violated the rights of an employee of such State agency guaranteed under the First and Fourteenth Amendments to the United States Constitution, where an award of punitive damages has been made against such policy making officer or where there is a finding of willful or wanton conduct by the policy making officer, shall be immediately discharged from State employment upon entry of the judgment of the court.
(Source: P.A. 85-1436.)



5 ILCS 290/ - Salaries Act.

(5 ILCS 290/0.1) (from Ch. 53, par. 0.1)
Sec. 0.1. Short title. This Act may be cited as the Salaries Act.
(Source: P.A. 89-233, eff. 1-1-96.)

(5 ILCS 290/1) (from Ch. 53, par. 1)
Sec. 1. There shall be allowed and paid an annual salary in lieu of all other salaries, fees, perquisites, benefit of compensation in any form whatsoever, to each of the officers herein named, the following respectively.
To the Governor, a salary set by the Compensation Review Board, together with the use and occupancy of the executive mansion.
To the Lieutenant Governor, a salary set by the Compensation Review Board.
To the Secretary of State, a salary set by the Compensation Review Board.
To the Comptroller, a salary set by the Compensation Review Board.
To the Treasurer, a salary set by the Compensation Review Board.
To the Attorney General, a salary set by the Compensation Review Board.
(Source: P.A. 89-657, eff. 8-14-96.)

(5 ILCS 290/2) (from Ch. 53, par. 2)
Sec. 2. (Repealed; see 30 ILCS 105/3.5).
(Source: P.A. 86-1028. Repealed by P.A. 89-233, eff. 1-1-96.)

(5 ILCS 290/3) (from Ch. 53, par. 3)
Sec. 3. Salaries of Judges of the Supreme Court. From July 1, 1982 through June 30, 1983, the annual salary of each judge of the Supreme Court shall be $66,500, to be paid out of the State Treasury. On and after July 1, 1983, the annual salary of each judge of the Supreme Court shall be $75,000, or as set by the Compensation Review Board, whichever is greater, to be paid out of the State Treasury.
(Source: P.A. 86-1028.)

(5 ILCS 290/3.1) (from Ch. 53, par. 3.1)
Sec. 3.1. Salaries of Judges of the Appellate Court. From July 1, 1982 through June 30, 1983, the annual salary of each judge of the Appellate Court shall be $61,500, to be paid out of the State Treasury. On and after July 1, 1983, the annual salary of each judge of the Appellate Court shall be $70,000, or as set by the Compensation Review Board, whichever is greater, to be paid out of the State Treasury.
(Source: P.A. 86-1028.)

(5 ILCS 290/3.2) (from Ch. 53, par. 3.2)
Sec. 3.2. Salaries of Judges of the Circuit Court. From July 1, 1982 through June 30, 1983, each judge of the Circuit Court shall receive and be paid out of the State Treasury an annual salary of $57,500. On and after July 1, 1983, each judge of the Circuit Court shall receive and be paid out of the State Treasury an annual salary of $65,000, or an amount set by the Compensation Review Board, whichever is greater. The judges of the Circuit Court in the Judicial Court constituted by the First Judicial District and in other Judicial circuits composed of a single county shall each be paid by the county in which their circuit lies an additional salary of $500 per year. Such additional salary shall be paid in installments by the County Clerk, at the end of each half month, by drawing a warrant therefor in favor of each of the judges on the County Treasurer who shall pay the same on presentation properly endorsed.
The judges of Circuit Courts, other than those of the Circuit Court in the Judicial Court constituted by the First Judicial District and those in any other Judicial circuit composed of a single county, shall each be paid out of the State Treasury an additional salary of $500 per year.
The counties in each Judicial circuit, other than the Circuit Court in the Judicial Court constituted by the First Judicial District and any Judicial circuit composed of a single county, shall reimburse the State Treasury for each additional $500 salary paid to judges of their Circuit Courts. The sums to be paid by the counties in each such circuit shall be computed by the Supreme Court and shall be apportioned among those counties in accordance with their respective populations compared with the total population of all counties within the same circuit. The population of each county shall be determined by the last federal census immediately preceding such reimbursement. Each county shall pay its portion of reimbursement not later than the last day of March in the year immediately following such additional salary payment by the State.
(Source: P.A. 86-1028; 86-1447.)

(5 ILCS 290/3.3) (from Ch. 53, par. 3.3)
Sec. 3.3. Salaries of Associate Judges of the Circuit Court.
(a) In Judicial Circuits each associate judge shall be paid out of the State Treasury an annual salary as follows: from July 1, 1982 through June 30, 1983, $52,500; on and after July 1, 1983, $60,000, or an amount set by the Compensation Review Board, whichever is greater. In such judicial circuits which are composed of a single county, each associate judge shall be paid by the county in which such circuit lies an additional salary of $500 per year. Such additional salary shall be paid in installments by the County Clerk, at the end of each half month, by drawing a warrant therefor in favor of each of the associate judges on the County Treasurer who shall pay the same on presentation properly endorsed.
(b) In the Judicial Circuit constituted by the First Judicial District, each associate judge shall be paid out of the State Treasury an annual salary as follows: from July 1, 1982 through June 30, 1983, $52,500; on and after July 1, 1983, $60,000, or an amount set by the Compensation Review Board, whichever is greater. In addition to this annual amount, each such associate judge shall be paid by the county in which such Circuit lies, an additional salary of $500 per year. Such additional salary shall be paid in installments by the County Clerk, at the end of each half month, by drawing a warrant therefor in favor of each of the judges on the County Treasurer who shall pay the same on presentation properly endorsed.
Associate judges, other than those of the Circuit Court in the Judicial Court constituted by the First Judicial District and those in any other Judicial circuit composed of a single county, shall each be paid out of the State Treasury an additional salary of $500 per year.
The counties in each Judicial circuit, other than the Circuit Court in the Judicial Court constituted by the First Judicial District and any Judicial circuit composed of a single county, shall reimburse the State Treasury for each additional $500 salary paid to associate judges of their Circuit Courts. The sums to be paid by the counties in each such circuit shall be computed by the Supreme Court and shall be apportioned among those counties in accordance with their respective populations compared with the total population of all counties within the same circuit. The population of each county shall be determined by the last federal census immediately preceding such reimbursement. Each county shall pay its portion of reimbursement not later than the last day of March in the year immediately following such additional salary payment by the State.
(Source: P.A. 86-1028; 86-1447.)

(5 ILCS 290/4) (from Ch. 53, par. 4)
Sec. 4. The salaries of the officers herein above named, provided to be paid out of State treasury, shall be paid to the officers above named at least monthly, on the warrant of the State Comptroller, out of any money in the State treasury not otherwise appropriated.
(Source: P.A. 86-1028.)

(5 ILCS 290/10) (from Ch. 53, par. 24)
Sec. 10. (Repealed; see 15 ILCS 305/5.5).
(Source: P.A. 86-1028. Repealed by P.A. 89-233, eff. 1-1-96.)

(5 ILCS 290/10-1) (from Ch. 53, par. 24-1)
Sec. 10-1. (Repealed; see 15 ILCS 305/5.10).
(Source: P.A. 86-1028. Repealed by P.A. 89-233, eff. 1-1-96.)

(5 ILCS 290/10a) (from Ch. 53, par. 24a)
Sec. 10a. (Repealed; see 15 ILCS 405/24).
(Source: P.A. 86-1028. Repealed by P.A. 89-233, eff. 1-1-96.)



5 ILCS 295/ - Assigned Appellate Judges Salary Act.

(5 ILCS 295/0.01) (from Ch. 53, par. 5.10)
Sec. 0.01. Short title. This Act may be cited as the Assigned Appellate Judges Salary Act.
(Source: P.A. 86-1324.)

(5 ILCS 295/1) (from Ch. 53, par. 5.11)
Sec. 1. Whenever a vacancy exists in the office of judge of the Appellate Court, and the Supreme Court assigns another judge to serve as judge of the Appellate Court until the vacancy is filled by election, the judge assigned to serve as judge of the Appellate Court for the period of the vacancy shall, during such period of service, be paid the salary of the Appellate Court judge whose position he fills.
(Source: Laws 1947, p. 776.)

(5 ILCS 295/2) (from Ch. 53, par. 5.12)
Sec. 2. Whenever a circuit judge is temporarily relieved of circuit court duties and assigned to the Appellate Court he shall, in addition to his salary as a circuit judge, be paid for the period of such temporary service an amount equal to the difference between the salary of a judge of the Appellate Court and his salary as a circuit judge. This additional amount shall be paid by the State.
(Source: P.A. 76-9.)



5 ILCS 300/ - Circuit Court Judges Travel Expense Act.

(5 ILCS 300/0.01) (from Ch. 53, par. 5.01)
Sec. 0.01. Short title. This Act may be cited as the Circuit Court Judges Travel Expense Act.
(Source: P.A. 86-1324.)

(5 ILCS 300/1) (from Ch. 53, par. 5.1)
Sec. 1. The judges and associate judges of the circuit courts shall be allowed travel expenses when traveling outside their county of residence in connection with their judicial duties in any of the circuits. In addition associate judges shall be allowed travel expenses when traveling within their county of residence in connection with their judicial duties. All expense vouchers shall be submitted to the Supreme Court for approval.
(Source: P.A. 77-1251.)



5 ILCS 305/ - Employment of Detectives by Public Officials Act.

(5 ILCS 305/0.01) (from Ch. 111, par. 2700)
Sec. 0.01. Short title. This Act may be cited as the Employment of Detectives by Public Officials Act.
(Source: P.A. 86-1324.)

(5 ILCS 305/1) (from Ch. 111, par. 2701)
Sec. 1. No State, county or municipal officer, whose duty it is to investigate the commission of any crime or to prosecute persons accused of crime, shall employ any detective or investigator on a compensation basis other than that of time, and in no event shall compensation to such persons be contingent on the success of the investigation or prosecution. Evidence obtained in violation of this act shall be inadmissible in any court in this State for any purpose and any person employed in violation of this act shall be incompetent to testify in any such court as to any information or evidence acquired by him in such employment.
(Source: Laws 1929, p. 347.)



5 ILCS 308/ - Human Voice Contact Act.

(5 ILCS 308/1)
Sec. 1. Short title. This Act may be cited as the Human Voice Contact Act.
(Source: P.A. 94-620, eff. 1-1-07.)

(5 ILCS 308/5)
Sec. 5. Legislative findings. The General Assembly finds that:
(1) the people of this State, from time to time,

need contact with State agencies because of problems or concerns;

(2) often when a person calls a State agency that

person needs to talk to an individual, and it is not necessarily convenient or practical for that person to leave a message or to follow an automated menu;

(3) the purpose of State agencies is to serve the

people of this State in a manner that is as accessible, efficient, and responsive as possible;

(4) when a person calls a State agency and receives

an automated operator or an automated menu instead of a live operator, often that person is not able to adequately receive assistance or services; and

(5) the number of people calling a State agency and

not getting the assistance or services that they are entitled to because the State agency does not have a live operator answering incoming phone calls grows by the day.

(Source: P.A. 94-620, eff. 1-1-07.)

(5 ILCS 308/10)
Sec. 10. Definition. In this Act, "State agency" means the same as in Section 1-7 of the Illinois State Auditing Act.
(Source: P.A. 94-620, eff. 1-1-07.)

(5 ILCS 308/15)
Sec. 15. Automated telephone answering equipment. A State agency that uses automated telephone answering equipment to answer incoming telephone calls must, during the normal business hours of the agency, provide the caller with the option of speaking to a live operator. This Section does not apply to field offices, telephone lines dedicated as hot lines for emergency services, telephone lines dedicated to providing general information, and any system that is designed to permit an individual to conduct a complete transaction with the State agency over the telephone solely by pressing one or more touch tone telephone keys in response to automated prompts.
(Source: P.A. 94-620, eff. 1-1-07.)

(5 ILCS 308/99)
Sec. 99. Effective date. This Act takes effect January 1, 2007.
(Source: P.A. 94-620, eff. 1-1-07.)



5 ILCS 310/ - Gender Balanced Appointments Act.

(5 ILCS 310/1) (from Ch. 127, par. 4301)
Sec. 1. This Act shall be known and may be cited as the Gender Balanced Appointments Act.
(Source: P.A. 87-797.)

(5 ILCS 310/2) (from Ch. 127, par. 4302)
Sec. 2. All appointments to boards, commissions, committees and councils of the State created by the laws of this State and after the effective date of this Act shall be gender balanced to the extent possible and to the extent that appointees are qualified to serve on those boards, commissions, committees and councils. If gender balance is not possible, then appointments shall provide for significant representation of both sexes to boards, commissions, committees and councils governed by this Act and Section 5-510 of the Departments of State Government Law (20 ILCS 5/5-510). If there are multiple appointing authorities for a board, commission, committee, or council, they shall each strive to achieve gender balance in their appointments.
Appointments made in accordance with this Act should be made in a manner that makes a good faith attempt to seek gender balance based on the numbers of each gender belonging to the group from which appointments are made.
(Source: P.A. 91-239, eff. 1-1-00.)



5 ILCS 312/ - Illinois Notary Public Act.

Article I - General Provisions

(5 ILCS 312/Art. I heading)

(5 ILCS 312/1-101) (from Ch. 102, par. 201-101)
Sec. 1-101. Short Title. This Act may be cited as the Illinois Notary Public Act.
(Source: P.A. 86-1475.)

(5 ILCS 312/1-102) (from Ch. 102, par. 201-102)
Sec. 1-102. Purposes and Rules of Construction.
(a) This Act shall be construed and applied to promote its underlying purposes and policies.
(b) The underlying purposes and policies of this Act are:
(1) to simplify, clarify, and modernize the law

governing notaries public; and

(2) to promote, serve, and protect the public

interest.

(Source: P.A. 84-322.)

(5 ILCS 312/1-103) (from Ch. 102, par. 201-103)
Sec. 1-103. Prospective Effect of Act. This Act applies prospectively. Nothing in this Act shall be construed to revoke any notary public commission existing on the effective date of this Act. All reappointments of notarial commissions shall be obtained in accordance with this Act.
(Source: P.A. 84-322.)

(5 ILCS 312/1-104) (from Ch. 102, par. 201-104)
Sec. 1-104. Notary Public and Notarization Defined.
(a) The terms "notary public" and "notary" are used interchangeably to mean any individual appointed and commissioned to perform notarial acts.
(b) "Notarization" means the performance of a notarial act.
(c) "Accredited immigration representative" means a not-for-profit organization recognized by the Board of Immigration Appeals under 8 C.F.R. 292.2(a) and employees of those organizations accredited under 8 C.F.R. 292.2(d).
(Source: P.A. 93-1001, eff. 8-23-04.)

(5 ILCS 312/1-105)
(Section scheduled to be repealed on July 1, 2020)
Sec. 1-105. Notarization Task Force on Best Practices and Verification Standards to Implement Electronic Notarization.
(a) The General Assembly finds and declares that:
(1) As more and more citizens throughout the State of

Illinois rely on electronic devices they also increasingly depend on electronic documentation. Any assertion that e-mails or word processing documents are necessarily "informal and not legally binding" has been dispelled by national legislation such as the federal "E-Sign" law in 2000 and the Uniform Electronic Transactions Act, which has been virtually universally adopted throughout the United States. Increasingly, laws have bestowed upon electronic documents the same legal effect as paper instruments.

(2) Moreover, institutions, businesses, and commerce

have gradually put more of their faith in electronic commerce and information technology in order to facilitate formal and informal interactions that are oftentimes mission-critical and sensitive. In order to meet the growing demand for electronic commerce that is both convenient and secure, understanding the processes and technology is critical and the need for an electronic or remote notarization - the process of notarizing a signature on an electronic document by electronic methods - is becoming a necessity.

(b) As used in this Section, "Task Force" means the Notarization Task Force on Best Practices and Verification Standards to Implement Electronic Notarization.
(c) There is created a Notarization Task Force on Best Practices and Verification Standards to Implement Electronic Notarization to review and report on national standards for best practices in relation to electronic notarization, including security concerns and fraud prevention. The goal of the Task Force is to investigate and provide recommendations on national and State initiatives to implement electronic notarization in such a manner that increases the availability to notary public services, protects consumers, and maintains the integrity of the notarization seal and signature.
(d) The Task Force's report shall include, but not be limited to, standards for an electronic signature, including encryption and decryption; the application process for electronic notarial commission; and the training of notaries on electronic notarization standards and best practices prior to the commission of an electronic notary's electronic signature. The report shall also evaluate and make a recommendation on fees for notary application and commission, on which documents and acts can be attested to by electronic notaries, and on security measures that will protect the integrity of the electronic notary's electronic signature, as well as standards that the Secretary of State may rely upon for revoking an electronic notarization. The report must make a recommendation on whether and to what extent this Act should be expanded and updated.
(e) The Task Force shall meet no less than 5 times between the effective date of this amendatory Act of the 100th General Assembly and December 31, 2019. The Task Force shall prepare a report that summarizes its work and makes recommendations resulting from its review. The Task Force shall submit the report of its findings and recommendations to the Governor and the General Assembly no later than June 30, 2020.
(f) The Task Force shall consist of the following 17 members:
(1) one member appointed by the Secretary of State

from the Index Department of the Office of the Secretary of State;

(2) one member appointed by the Secretary of State

from the Department of Information Technology of the Office of the Secretary of State;

(3) one member appointed by the President of the

Senate;

(4) one member appointed by the Minority Leader of

the Senate;

(5) one member appointed by the Speaker of the House

of Representatives;

(6) one member appointed by the Minority Leader of

the House of Representatives;

(7) one member appointed by the Attorney General;
(8) one member appointed by the Secretary of State

from nominations made by the president of a statewide organization representing state's attorneys;

(9) one member appointed by the Secretary of State

from nominations made by a statewide organization representing attorneys;

(10) one member appointed by the Secretary of State

from nominations made by an organization representing attorneys in a municipality of more than 1,000,000 inhabitants;

(11) one member appointed by the Secretary of State

from nominations made by a statewide organization representing bankers;

(12) one member appointed by the Secretary of State

from nominations made by a statewide organization representing community bankers;

(13) one member appointed by the Secretary of State

from nominations made by a statewide organization representing credit unions;

(14) one member appointed by the Secretary of State

from nominations made by a statewide organization representing corporate fiduciaries;

(15) one member appointed by the Secretary of State

from nominations made by an organization representing realtors in a municipality of more than 1,000,000 inhabitants;

(16) one member appointed by the Secretary of State

from nominations made by a statewide organization representing realtors; and

(17) one member appointed by the Secretary of State

from nominations made by a statewide chapter of a national organization representing elder law attorneys.

(g) The Secretary of State shall designate which member shall serve as chairperson and facilitate the Task Force. The members of the Task Force shall be appointed no later than 90 days after the effective date of this amendatory Act of the 100th General Assembly. Vacancies in the membership of the Task Force shall be filled in the same manner as the original appointment. The members of the Task Force shall not receive compensation for serving as members of the Task Force.
(h) The Office of the Secretary of State shall provide the Task Force with administrative and other support.
(i) This Section is repealed on July 1, 2020.
(Source: P.A. 100-440, eff. 8-25-17.)



Article II - Appointment Provisions

(5 ILCS 312/Art. II heading)

(5 ILCS 312/2-101) (from Ch. 102, par. 202-101)
Sec. 2-101. Appointment. The Secretary of State may appoint and commission as notaries public for a 4-year term as many persons resident in a county in this State as he deems necessary. The Secretary of State may appoint and commission as notaries public for a one-year term as many persons who are residents of a state bordering Illinois whose place of work or business is within a county in this State as the Secretary deems necessary, but only if the laws of that state authorize residents of Illinois to be appointed and commissioned as notaries public in that state.
(Source: P.A. 91-818, eff. 6-13-00.)

(5 ILCS 312/2-102) (from Ch. 102, par. 202-102)
Sec. 2-102. Application. Every applicant for appointment and commission as a notary shall complete an application in a format prescribed by the Secretary of State to be filed with the Secretary of State, stating:
(a) the applicant's official name, as it appears on

his or her current driver's license or state-issued identification card;

(b) the county in which the applicant resides or, if

the applicant is a resident of a state bordering Illinois, the county in Illinois in which that person's principal place of work or principal place of business is located;

(c) the applicant's residence address, as it appears

on his or her current driver's license or state-issued identification card, and business address, if any;

(d) that the applicant has resided in the State of

Illinois for 30 days preceding the application or that the applicant who is a resident of a state bordering Illinois has worked or maintained a business in Illinois for 30 days preceding the application;

(e) that the applicant is a citizen of the United

States or an alien lawfully admitted for permanent residence in the United States;

(f) the applicant's date of birth;
(g) that the applicant is able to read and write the

English language;

(h) that the applicant has never been the holder of a

notary public appointment that was revoked or suspended during the past 10 years;

(i) that the applicant has not been convicted of a

felony;

(i-5) that the applicant's signature authorizes the

Office of the Secretary of State to conduct a verification to confirm the information provided in the application; and

(j) any other information the Secretary of State

deems necessary.

(Source: P.A. 99-112, eff. 1-1-16.)

(5 ILCS 312/2-102.5)
Sec. 2-102.5. Online notary public application system.
(a) The Secretary of State may establish and maintain an online application system that permits an Illinois resident to apply for appointment and commission as a notary public.
(b) Any such online notary public application system shall employ security measures to ensure the accuracy and integrity of notary public applications submitted electronically under this Section.
(c) The Secretary of State may cross reference information provided by applicants with that contained in the Secretary of State's driver's license and Illinois Identification Card databases in order to match the information submitted by applicants, and may receive from those databases the applicant's digitized signature upon a successful match of the applicant's information with that information contained in the databases.
(d) An online notary public application shall contain all of the information that is required for a paper application as provided in Section 2-102 of this Act. The applicant shall also be required to provide:
(1) the applicant's full Illinois driver's license or

Illinois Identification Card number;

(2) the date of issuance of the Illinois driver's

license or Illinois Identification Card; and

(3) the applicant's e-mail address for notices to be

provided under this Section.

(e) For his or her application to be accepted, the applicant shall mark the box associated with the following statement included as part of the online notary public application: "By clicking on the box below, I swear or affirm all of the following:
(1) I am the person whose name and identifying

information is provided on this form, and I desire to be appointed and commissioned as a notary public in the State of Illinois.

(2) All the information I have provided on this form

is true and correct as of the date I am submitting this form.

(3) I authorize the Secretary of State to utilize my

signature on file with the Secretary of State driver's license and Illinois Identification Card databases and understand that such signature will be used on this online notary public application for appointment and commission as a notary public as if I had signed this form personally."

(f) Immediately upon receiving a completed online notary public application, the online system shall send by electronic mail a confirmation notice that the application has been received. Upon completion of the procedure outlined in subsection (c) of this Section, the online notary public application system shall send by electronic mail a notice informing the applicant of whether the following information has been matched with the Secretary of State driver's license and Illinois Identification Card databases:
(1) that the applicant has an authentic Illinois

driver's license or Illinois Identification Card issued by the Secretary of State and that the driver's license or Illinois Identification Card number provided by the applicant matches the driver's license or Illinois Identification Card number for that person on file with the Secretary of State;

(2) that the date of issuance of the Illinois

driver's license or Illinois Identification Card listed on the application matches the date of issuance of that license or card for that person on file with the Secretary of State;

(3) that the date of birth provided by the applicant

matches the date of birth for that person on file with the Secretary of State; and

(4) that the residence address provided by the

applicant matches the residence address for that person on file with the Secretary of State.

(g) If the information provided by the applicant matches all of the criteria identified in subsection (f) of this Section, the online notary public application system shall retrieve from the Secretary of State's database files an electronic copy of the applicant's signature from his or her Illinois driver's license or Illinois Identification Card and such signature shall be deemed to be the applicant's signature on his or her online notary public application.
(Source: P.A. 99-112, eff. 1-1-16.)

(5 ILCS 312/2-103) (from Ch. 102, par. 202-103)
Sec. 2-103. Appointment Fee. Every applicant for appointment and commission as a notary public shall pay to the Secretary of State a fee of $10.
(Source: P.A. 85-1396.)

(5 ILCS 312/2-104) (from Ch. 102, par. 202-104)
Sec. 2-104. Oath.
(a) Every applicant for appointment and commission as a notary public shall take the following oath:
"I, (name of applicant), solemnly affirm, under the penalty of perjury, that the answers to all questions in this application are true, complete, and correct; that I have carefully read the notary law of this State; and that, if appointed and commissioned as a notary public, I will perform faithfully, to the best of my ability, all notarial acts in accordance with the law.".
(b) In the event that the applicant completes a paper application for appointment and commission as a notary public, he or she shall take the oath in the presence of a person qualified to administer an oath in this State. The printed oath shall be followed by the signature of the applicant and notarized as follows:
" ................. (Signature of applicant)
Subscribed and affirmed before me on (insert date).
................... (Official signature and official seal of notary)".
(c) In the event that the applicant completes an online application for appointment and commission as a notary public, he or she shall affirm the oath electronically. An electronic affirmation of the oath in the online notary public application system shall have the same force and effect as an oath sworn and affirmed in person.
(Source: P.A. 99-112, eff. 1-1-16.)

(5 ILCS 312/2-105) (from Ch. 102, par. 202-105)
Sec. 2-105. Bond. Every application for appointment and commission as a notary public shall be accompanied by an executed bond commencing on the date of the appointment with a term of 4 years, in the sum of $5,000, with, as surety thereon, a company qualified to write surety bonds in this State. The bond shall be conditioned upon the faithful performance of all notarial acts in accordance with this Act. The Secretary of State may prescribe an official bond form.
(Source: P.A. 84-322.)

(5 ILCS 312/2-106) (from Ch. 102, par. 202-106)
Sec. 2-106. Appointment recorded by county clerk. The appointment of the applicant as a notary public is complete when the commission is recorded with the county clerk.
The Secretary of State shall forward the applicant's commission to the county clerk of the county in which the applicant resides or, if the applicant is a resident of a state bordering Illinois, the county in Illinois in which the applicant's principal place of work or principal place of business is located. Upon receipt thereof, the county clerk shall notify the applicant of the action taken by the Secretary of State, and the applicant shall either appear at the county clerk's office to record the same and receive the commission or request by mail to have the commission sent to the applicant with a specimen signature of the applicant attached to the request. The applicant shall have a record of the appointment, and the time when the commission will expire, entered in the records of the office of the county clerk. When the applicant appears before the county clerk, the applicant shall pay a fee of $5, at which time the county clerk shall then deliver the commission to the applicant.
If the appointment is completed by mail, the applicant shall pay the county clerk a fee of $10.00, which shall be submitted with the request to the county clerk. The county clerk shall then record the appointment and send the commission by mail to the applicant.
If an applicant does not respond to the notification by the county clerk within 30 days, the county clerk shall again notify the applicant that the county clerk has received the applicant's notary public commission issued by the Secretary of State. The second notice shall be in substantially the following form:
"The records of this office indicate that you have not

picked up your notary public commission from the Office of the County Clerk.

The Illinois Notary Public Law requires you to appear in

person in the clerk's office, record your commission, and pay a fee of $5.00 to the county clerk or request that your commission be mailed to you. This request must be accompanied by a specimen of your signature and a $10.00 fee payable to the county clerk.

Your appointment as a notary is not complete until the

commission is recorded with the county clerk. Furthermore, if you do not make arrangements with the clerk for recording and delivery of your commission within 30 days from the date of this letter, the county clerk will return your commission to the Secretary of State. Your commission will be cancelled and your name will be removed from the list of notaries in the State of Illinois.

I should also like to remind you that any person who

attests to any document as a notary and is not a notary in good standing with the Office of the Secretary of State is guilty of official misconduct and may be subject to a fine or imprisonment.".

The Secretary of State shall cancel the appointment of all notaries whose commissions are returned to his office by the county clerks. No application fee will be refunded and no bonding company is required to issue a refund when an appointment is cancelled.
(Source: P.A. 100-201, eff. 8-18-17.)



Article III - Duties - Fees - Authority

(5 ILCS 312/Art. III heading)

(5 ILCS 312/3-101) (from Ch. 102, par. 203-101)
Sec. 3-101. Official seal.
(a) Each notary public shall, upon receiving the commission from the county clerk, obtain an official rubber stamp seal with which the notary shall authenticate his official acts. The rubber stamp seal shall contain the following information:
(1) the words "Official Seal";
(2) the notary's official name;
(3) the words "Notary Public", "State of Illinois",

and "My commission expires ............ (commission expiration date)"; and

(4) a serrated or milled edge border in a

rectangular form not more than one inch in height by two and one-half inches in length surrounding the information.

(b) (Blank).
(Source: P.A. 100-81, eff. 1-1-18.)

(5 ILCS 312/3-102) (from Ch. 102, par. 203-102)
Sec. 3-102. Notarial Record; Residential Real Property Transactions.
(a) This Section shall apply to every notarial act in Illinois involving a document of conveyance that transfers or purports to transfer title to residential real property located in Cook County.
(b) As used in this Section, the following terms shall have the meanings ascribed to them:
(1) "Document of Conveyance" shall mean a written

instrument that transfers or purports to transfer title effecting a change in ownership to Residential Real Property, excluding:

(i) court-ordered and court-authorized

conveyances of Residential Real Property, including without limitation, quit-claim deeds executed pursuant to a marital settlement agreement incorporated into a judgment of dissolution of marriage, and transfers in the administration of a probate estate;

(ii) judicial sale deeds relating to Residential

Real Property, including without limitation, sale deeds issued pursuant to proceedings to foreclose a mortgage or execute on a levy to enforce a judgment;

(iii) deeds transferring ownership of Residential

Real Property to a trust where the beneficiary is also the grantor;

(iv) deeds from grantors to themselves that are

intended to change the nature or type of tenancy by which they own Residential Real Property;

(v) deeds from a grantor to the grantor and

another natural person that are intended to establish a tenancy by which the grantor and the other natural person own Residential Real Property;

(vi) deeds executed to the mortgagee in lieu of

foreclosure of a mortgage; and

(vii) deeds transferring ownership to a revocable

or irrevocable grantor trust where the beneficiary includes the grantor.

(2) "Financial Institution" shall mean a State or

federally chartered bank, savings and loan association, savings bank, credit union, or trust company.

(3) "Notarial Record" shall mean the written

document created in conformity with this Section by a notary in connection with Documents of Conveyance.

(4) "Residential Real Property" shall mean a

building or buildings located in Cook County, Illinois and containing one to 4 dwelling units or an individual residential condominium unit.

(5) "Title Insurance Agent" shall have the meaning

ascribed to it under the Title Insurance Act.

(6) "Title Insurance Company" shall have the meaning

ascribed to it under the Title Insurance Act.

(c) A notary appointed and commissioned as a notary in Illinois shall, in addition to compliance with other provisions of this Act, create a Notarial Record of each notarial act performed in connection with a Document of Conveyance. The Notarial Record shall contain:
(1) The date of the notarial act;
(2) The type, title, or a description of the Document

of Conveyance being notarized, and the property index number ("PIN") used to identify the Residential Real Property for assessment or taxation purposes and the common street address for the Residential Real Property that is the subject of the Document of Conveyance;

(3) The signature, printed name, and residence street

address of each person whose signature is the subject of the notarial act and a certification by the person that the property is Residential Real Property as defined in this Section, which states "The undersigned grantor hereby certifies that the real property identified in this Notarial Record is Residential Real Property as defined in the Illinois Notary Public Act".

(4) A description of the satisfactory evidence

reviewed by the notary to determine the identity of the person whose signature is the subject of the notarial act;

(5) The date of notarization, the fee charged for the

notarial act, the Notary's home or business phone number, the Notary's residence street address, the Notary's commission expiration date, the correct legal name of the Notary's employer or principal, and the business street address of the Notary's employer or principal; and

(6) The notary public shall require the person

signing the Document of Conveyance (including an agent acting on behalf of a principal under a duly executed power of attorney), whose signature is the subject of the notarial act, to place his or her right thumbprint on the Notarial Record. If the right thumbprint is not available, then the notary shall have the party use his or her left thumb, or any available finger, and shall so indicate on the Notarial Record. If the party signing the document is physically unable to provide a thumbprint or fingerprint, the notary shall so indicate on the Notarial Record and shall also provide an explanation of that physical condition. The notary may obtain the thumbprint by any means that reliably captures the image of the finger in a physical or electronic medium.

(d) If a notarial act under this Section is performed by a notary who is a principal, employee, or agent of a Title Insurance Company, Title Insurance Agent, Financial Institution, or attorney at law, the notary shall deliver the original Notarial Record to the notary's employer or principal within 14 days after the performance of the notarial act for retention for a period of 7 years as part of the employer's or principal's business records. In the event of a sale or merger of any of the foregoing entities or persons, the successor or assignee of the entity or person shall assume the responsibility to maintain the Notarial Record for the balance of the 7-year business records retention period. Liquidation or other cessation of activities in the ordinary course of business by any of the foregoing entities or persons shall relieve the entity or person from the obligation to maintain Notarial Records after delivery of Notarial Records to the Recorder of Deeds of Cook County, Illinois.
(e) If a notarial act is performed by a notary who is not a principal, employee, or agent of a Title Insurance Company, Title Insurance Agent, Financial Institution, or attorney at law, the notary shall deliver the original Notarial Record within 14 days after the performance of the notarial act to the Recorder of Deeds of Cook County, Illinois for retention for a period of 7 years, accompanied by a filing fee of $5.
(f) The Notarial Record required under subsection (c) of this Section shall be created and maintained for each person whose signature is the subject of a notarial act regarding a Document of Conveyance and shall be in substantially the following form:

NOTARIAL RECORD - RESIDENTIAL REAL PROPERTY TRANSACTIONS
Date Notarized:
Fee: $

The undersigned grantor hereby certifies that the real property identified in this Notarial Record is Residential Real Property as defined in the Illinois Notary Public Act.

Grantor's (Signer's) Printed Name:

Grantor's (Signer's) Signature:

Grantor's (Signer's) Residential Street Address, City, State, and Zip:

Type or Name of Document of Conveyance:

PIN No. of Residential Real Property:

Common Street Address of Residential Real Property:

Thumbprint or Fingerprint:

Description of Means of Identification:

Additional Comments:

Name of Notary Printed:

Notary Phone Number:

Commission Expiration Date:

Residential Street Address of Notary, City, State, and Zip:

Name of Notary's Employer or Principal:

Business Street Address of Notary's Employer or Principal, City, State, and Zip:

(g) No copies of the original Notarial Record may be made or retained by the Notary. The Notary's employer or principal may retain copies of the Notarial Records as part of its business records, subject to applicable privacy and confidentiality standards.
(h) The failure of a notary to comply with the procedure set forth in this Section shall not affect the validity of the Residential Real Property transaction in connection to which the Document of Conveyance is executed, in the absence of fraud.
(i) The Notarial Record or other medium containing the thumbprint or fingerprint required by subsection (c)(6) shall be made available or disclosed only upon receipt of a subpoena duly authorized by a court of competent jurisdiction. Such Notarial Record or other medium shall not be subject to disclosure under the Freedom of Information Act and shall not be made available to any other party, other than a party in succession of interest to the party maintaining the Notarial Record or other medium pursuant to subsection (d) or (e).
(j) In the event there is a breach in the security of a Notarial Record maintained pursuant to subsections (d) and (e) by the Recorder of Deeds of Cook County, Illinois, the Recorder shall notify the person identified as the "signer" in the Notarial Record at the signer's residential street address set forth in the Notarial Record. "Breach" shall mean unauthorized acquisition of the fingerprint data contained in the Notarial Record that compromises the security, confidentiality, or integrity of the fingerprint data maintained by the Recorder. The notification shall be in writing and made in the most expedient time possible and without unreasonable delay, consistent with any measures necessary to determine the scope of the breach and restore the reasonable security, confidentiality, and integrity of the Recorder's data system.
(k) Subsections (a) through (i) shall not apply on and after July 1, 2018.
(Source: P.A. 97-508, eff. 8-23-11; 98-29, eff. 6-21-13.)

(5 ILCS 312/3-103) (from Ch. 102, par. 203-103)
Sec. 3-103. Notice.
(a) Every notary public who is not an attorney or an accredited immigration representative who advertises the services of a notary public in a language other than English, whether by radio, television, signs, pamphlets, newspapers, electronic communications, or other written communication, with the exception of a single desk plaque, shall include in the document, advertisement, stationery, letterhead, business card, or other comparable written or electronic material the following: notice in English and the language in which the written or electronic communication appears. This notice shall be of a conspicuous size, if in writing or electronic communication, and shall state: "I AM NOT AN ATTORNEY LICENSED TO PRACTICE LAW IN ILLINOIS AND MAY NOT GIVE LEGAL ADVICE OR ACCEPT FEES FOR LEGAL ADVICE". If such advertisement is by radio or television, the statement may be modified but must include substantially the same message.
A notary public shall not, in any document, advertisement, stationery, letterhead, business card, electronic communication, or other comparable written material describing the role of the notary public, literally translate from English into another language terms or titles including, but not limited to, notary public, notary, licensed, attorney, lawyer, or any other term that implies the person is an attorney. To illustrate, the word "notario" is prohibited under this provision.
Failure to follow the procedures in this Section shall result in a fine of $1,000 for each written violation. The second violation shall result in suspension of notary authorization. The third violation shall result in permanent revocation of the commission of notary public. Violations shall not preempt or preclude additional appropriate civil or criminal penalties.
(b) All notaries public required to comply with the provisions of subsection (a) shall prominently post at their place of business as recorded with the Secretary of State pursuant to Section 2-102 of this Act a schedule of fees established by law which a notary public may charge. The fee schedule shall be written in English and in the non-English language in which notary services were solicited and shall contain the disavowal of legal representation required above in subsection (a), unless such notice of disavowal is already prominently posted.
(c) No notary public, agency or any other person who is not an attorney shall represent, hold themselves out or advertise that they are experts on immigration matters or provide any other assistance that requires legal analysis, legal judgment, or interpretation of the law unless they are a designated entity as defined pursuant to Section 245a.1 of Part 245a of the Code of Federal Regulations (8 CFR 245a.1) or an entity accredited by the Board of Immigration Appeals.
(d) Any person who aids, abets or otherwise induces another person to give false information concerning immigration status shall be guilty of a Class A misdemeanor for a first offense and a Class 3 felony for a second or subsequent offense committed within 5 years of a previous conviction for the same offense.
Any notary public who violates the provisions of this Section shall be guilty of official misconduct and subject to fine or imprisonment.
Nothing in this Section shall preclude any consumer of notary public services from pursuing other civil remedies available under the law.
(e) No notary public who is not an attorney or an accredited representative shall accept payment in exchange for providing legal advice or any other assistance that requires legal analysis, legal judgment, or interpretation of the law.
(f) Violation of subsection (e) is a business offense punishable by a fine of 3 times the amount received for services, or $1,001 minimum, and restitution of the amount paid to the consumer. Nothing in this Section shall be construed to preempt nor preclude additional appropriate civil remedies or criminal charges available under law.
(g) If a notary public of this State is convicted of 2 or more business offenses involving a violation of this Act within a 12-month period while commissioned, or of 3 or more business offenses involving a violation of this Act within a 5-year period regardless of being commissioned, the Secretary shall automatically revoke the notary public commission of that person on the date that the person's most recent business offense conviction is entered as a final judgment.
(Source: P.A. 100-81, eff. 1-1-18.)

(5 ILCS 312/3-104) (from Ch. 102, par. 203-104)
Sec. 3-104. Maximum Fee.
(a) Except as provided in subsection (b) of this Section, the maximum fee in this State is $1.00 for any notarial act performed and, until July 1, 2018, up to $25 for any notarial act performed pursuant to Section 3-102.
(b) Fees for a notary public, agency, or any other person who is not an attorney or an accredited representative filling out immigration forms shall be limited to the following:
(1) $10 per form completion;
(2) $10 per page for the translation of a non-English

language into English where such translation is required for immigration forms;

(3) $1 for notarizing;
(4) $3 to execute any procedures necessary to obtain

a document required to complete immigration forms; and

(5) A maximum of $75 for one complete application.
Fees authorized under this subsection shall not include application fees required to be submitted with immigration applications.
Any person who violates the provisions of this subsection shall be guilty of a Class A misdemeanor for a first offense and a Class 3 felony for a second or subsequent offense committed within 5 years of a previous conviction for the same offense.
(c) Upon his own information or upon complaint of any person, the Attorney General or any State's Attorney, or their designee, may maintain an action for injunctive relief in the court against any notary public or any other person who violates the provisions of subsection (b) of this Section. These remedies are in addition to, and not in substitution for, other available remedies.
If the Attorney General or any State's Attorney fails to bring an action as provided pursuant to this subsection within 90 days of receipt of a complaint, any person may file a civil action to enforce the provisions of this subsection and maintain an action for injunctive relief.
(d) All notaries public must provide receipts and keep records for fees accepted for services provided. Failure to provide receipts and keep records that can be presented as evidence of no wrongdoing shall be construed as a presumptive admission of allegations raised in complaints against the notary for violations related to accepting prohibited fees.
(Source: P.A. 98-29, eff. 6-21-13.)

(5 ILCS 312/3-105) (from Ch. 102, par. 203-105)
Sec. 3-105. Authority. A notary public shall have authority to perform notarial acts throughout the State so long as the notary resides in the same county in which the notary was commissioned or, if the notary is a resident of a state bordering Illinois, so long as the notary's principal place of work or principal place of business is in the same county in Illinois in which the notary was commissioned.
(Source: P.A. 91-818, eff. 6-13-00.)

(5 ILCS 312/3-106) (from Ch. 102, par. 203-106)
Sec. 3-106. Certificate of Authority. Upon the receipt of a written request, the notarized document, and a fee of $2 payable to the Secretary of State or County Clerk, the Office of the Secretary of State or County Clerk shall provide a certificate of authority in substantially the following form:
I ............... (Secretary of State or ......... County Clerk) of the State of Illinois, which office is an office of record having a seal, certify that ........ (notary's name), by whom the foregoing or annexed document was notarized, was, on (insert date), appointed and commissioned a notary public in and for the State of Illinois and that as such, full faith and credit is and ought to be given to this notary's official attestations. In testimony whereof, I have affixed my signature and the seal of this office on (insert date).
................................................
(Secretary of State or ...... County Clerk).
(Source: P.A. 91-357, eff. 7-29-99.)



Article IV - Change Of Name Or Move From County

(5 ILCS 312/Art. IV heading)

(5 ILCS 312/4-101) (from Ch. 102, par. 204-101)
Sec. 4-101. Changes causing commission to cease to be in effect. When any notary public legally changes his or her name or moves from the county in which he or she was commissioned or, if the notary public is a resident of a state bordering Illinois, no longer maintains a principal place of work or principal place of business in the same county in Illinois in which he or she was commissioned, the commission ceases to be in effect and should be returned to the Secretary of State. These individuals who desire to again become a notary public must file a new application, bond, and oath with the Secretary of State.
(Source: P.A. 91-818, eff. 6-13-00.)



Article V - Reappointment As A Notary Public

(5 ILCS 312/Art. V heading)

(5 ILCS 312/5-101) (from Ch. 102, par. 205-101)
Sec. 5-101. Reappointment. No person is automatically reappointed as a notary public. At least 60 days prior to the expiration of a commission the Secretary of State shall mail notice of the expiration date to the holder of a commission. Every notary public who is an applicant for reappointment shall comply with the provisions of Article II of this Act.
(Source: P.A. 84-322.)

(5 ILCS 312/5-102) (from Ch. 102, par. 205-102)
Sec. 5-102. Solicitation to Purchase Bond. No person shall solicit any notary public and offer to provide a surety bond more than 60 days in advance of the expiration date of the notary public's commission.
Nor shall any person solicit any applicant for a commission or reappointment thereof and offer to provide a surety bond for the notary commission unless any such solicitation specifically sets forth in bold face type not less than 1/4 inch in height the following: "WE ARE NOT ASSOCIATED WITH ANY STATE OR LOCAL GOVERNMENTAL AGENCY".
Whenever it shall appear to the Secretary of State that any person is engaged or is about to engage in any acts or practices which constitute or will constitute a violation of the provisions of this Section, the Secretary of State may, in his discretion, through the Attorney General, apply for an injunction, and, upon a proper showing, any circuit court shall have power to issue a permanent or temporary injunction or restraining order without bond to enforce the provisions of this Act, and either party to such suit shall have the right to prosecute an appeal from the order or judgment of the court.
Any person, association, corporation, or others who violate the provisions of this Section shall be guilty of a business offense and punishable by a fine of not less than $500 for each offense.
(Source: P.A. 84-322.)



Article VI - Notarial Acts And Forms

(5 ILCS 312/Art. VI heading)

(5 ILCS 312/6-101) (from Ch. 102, par. 206-101)
Sec. 6-101. Definitions.
(a) "Notarial act" means any act that a notary public of this State is authorized to perform and includes taking an acknowledgment, administering an oath or affirmation, taking a verification upon oath or affirmation, and witnessing or attesting a signature.
(b) "Acknowledgment" means a declaration by a person that the person has executed an instrument for the purposes stated therein and, if the instrument is executed in a representative capacity, that the person signed the instrument with proper authority and executed it as the act of the person or entity represented and identified therein.
(c) "Verification upon oath or affirmation" means a declaration that a statement is true made by a person upon oath or affirmation.
(d) "In a representative capacity" means:
(1) for and on behalf of a corporation, partnership,

trust, or other entity, as an authorized officer, agent, partner, trustee, or other representative;

(2) as a public officer, personal representative,

guardian, or other representative, in the capacity recited in the instrument;

(3) as an attorney in fact for a principal; or
(4) in any other capacity as an authorized

representative of another.

(Source: P.A. 84-322.)

(5 ILCS 312/6-102) (from Ch. 102, par. 206-102)
Sec. 6-102. Notarial Acts.
(a) In taking an acknowledgment, the notary public must determine, either from personal knowledge or from satisfactory evidence, that the person appearing before the notary and making the acknowledgment is the person whose true signature is on the instrument.
(b) In taking a verification upon oath or affirmation, the notary public must determine, either from personal knowledge or from satisfactory evidence, that the person appearing before the notary and making the verification is the person whose true signature is on the statement verified.
(c) In witnessing or attesting a signature, the notary public must determine, either from personal knowledge or from satisfactory evidence, that the signature is that of the person appearing before the notary and named therein.
(d) A notary public has satisfactory evidence that a person is the person whose true signature is on a document if that person:
(1) is personally known to the notary;
(2) is identified upon the oath or affirmation of a

credible witness personally known to the notary; or

(3) is identified on the basis of identification

documents. Identification documents are documents that are valid at the time of the notarial act, issued by a state agency, federal government agency, or consulate, and bearing the photographic image of the individual's face and signature of the individual.

(Source: P.A. 97-397, eff. 1-1-12; 98-29, eff. 6-21-13.)

(5 ILCS 312/6-103) (from Ch. 102, par. 206-103)
Sec. 6-103. Certificate of notarial acts.
(a) A notarial act must be evidenced by a certificate signed and dated by the notary public. The certificate must include identification of the jurisdiction in which the notarial act is performed and the official seal of office.
(b) A certificate of a notarial act is sufficient if it meets the requirements of subsection (a) and it:
(1) is in the short form set forth in Section 6-105;
(2) is in a form otherwise prescribed by the law of

this State; or

(3) sets forth the actions of the notary public and

those are sufficient to meet the requirements of the designated notarial act.

(c) At the time of a notarial act, a notary public shall officially sign every notary certificate and affix the rubber stamp seal clearly and legibly using black ink, so that it is capable of photographic reproduction. The illegibility of any of the information required under this Section does not affect the validity of a transaction.
(Source: P.A. 100-81, eff. 1-1-18.)

(5 ILCS 312/6-104) (from Ch. 102, par. 206-104)
Sec. 6-104. Acts prohibited.
(a) A notary public shall not use any name or initial in signing certificates other than that by which the notary was commissioned.
(b) A notary public shall not acknowledge any instrument in which the notary's name appears as a party to the transaction.
(c) A notary public shall not affix his signature to a blank form of affidavit or certificate of acknowledgment.
(d) A notary public shall not take the acknowledgment of or administer an oath to any person whom the notary actually knows to have been adjudged mentally ill by a court of competent jurisdiction and who has not been restored to mental health as a matter of record.
(e) A notary public shall not take the acknowledgment of any person who is blind until the notary has read the instrument to such person.
(f) A notary public shall not take the acknowledgment of any person who does not speak or understand the English language, unless the nature and effect of the instrument to be notarized is translated into a language which the person does understand.
(g) A notary public shall not change anything in a written instrument after it has been signed by anyone.
(h) No notary public shall be authorized to prepare any legal instrument, or fill in the blanks of an instrument, other than a notary certificate; however, this prohibition shall not prohibit an attorney, who is also a notary public, from performing notarial acts for any document prepared by that attorney.
(i) If a notary public accepts or receives any money from any one to whom an oath has been administered or on behalf of whom an acknowledgment has been taken for the purpose of transmitting or forwarding such money to another and willfully fails to transmit or forward such money promptly, the notary is personally liable for any loss sustained because of such failure. The person or persons damaged by such failure may bring an action to recover damages, together with interest and reasonable attorney fees, against such notary public or his bondsmen.
(Source: P.A. 100-81, eff. 1-1-18.)

(5 ILCS 312/6-105) (from Ch. 102, par. 206-105)
Sec. 6-105. Short Forms. The following short form certificates of notarial acts are sufficient for the purposes indicated.
(a) For an acknowledgment in an individual capacity:
State of _________________
County of ________________
This instrument was acknowledged before me on ___________(date) by ___________________(name/s of person/s).
____________________________ (Signature of Notary Public) (Seal)

(b) For an acknowledgment in a representative capacity:
State of ______________________
County of _____________________
This instrument was acknowledged before me on _________(date) by __________________(name/s of person/s) as _________________________________(type of authority, e.g., officer, trustee, etc.) of _________________________(name of party on behalf of whom instrument was executed).
_______________________________ (Signature of Notary Public) (Seal)

(c) For a verification upon oath or affirmation:
State of _________________
County of_________________
Signed and sworn (or affirmed) to before me on _________(date) by _____________________(name/s of person/s making statement).
_______________________________ (Signature of Notary Public) (Seal)

(d) For witnessing or attesting a signature:
State of_________________
County of _______________
Signed or attested before me on __________(date) by __________________(name/s of person/s).
_______________________________ (Signature of Notary Public) (Seal)
(Source: P.A. 84-322.)



Article VII - Liability And Revocation

(5 ILCS 312/Art. VII heading)

(5 ILCS 312/7-101) (from Ch. 102, par. 207-101)
Sec. 7-101. Liability of Notary and Surety. A notary public and the surety on the notary's bond are liable to the persons involved for all damages caused by the notary's official misconduct.
(Source: P.A. 84-322.)

(5 ILCS 312/7-102) (from Ch. 102, par. 207-102)
Sec. 7-102. Liability of Employer of Notary. The employer of a notary public is also liable to the persons involved for all damages caused by the notary's official misconduct, if:
(a) the notary public was acting within the scope of

the notary's employment at the time the notary engaged in the official misconduct; and

(b) the employer consented to the notary public's

official misconduct.

(Source: P.A. 84-322.)

(5 ILCS 312/7-103) (from Ch. 102, par. 207-103)
Sec. 7-103. Cause of Damages. It is not essential to a recovery of damages that a notary's official misconduct be the only cause of the damages.
(Source: P.A. 84-322.)

(5 ILCS 312/7-104) (from Ch. 102, par. 207-104)
Sec. 7-104. Official Misconduct Defined. The term "official misconduct" generally means the wrongful exercise of a power or the wrongful performance of a duty and is fully defined in Section 33-3 of the Criminal Code of 2012. The term "wrongful" as used in the definition of official misconduct means unauthorized, unlawful, abusive, negligent, reckless, or injurious.
(Source: P.A. 97-1150, eff. 1-25-13.)

(5 ILCS 312/7-105) (from Ch. 102, par. 207-105)
Sec. 7-105. Official Misconduct.
(a) A notary public who knowingly and willfully commits any official misconduct is guilty of a Class A misdemeanor.
(b) A notary public who recklessly or negligently commits any official misconduct is guilty of a Class B misdemeanor.
(Source: P.A. 84-322.)

(5 ILCS 312/7-106) (from Ch. 102, par. 207-106)
Sec. 7-106. Willful Impersonation. Any person who acts as, or otherwise willfully impersonates, a notary public while not lawfully appointed and commissioned to perform notarial acts is guilty of a Class A misdemeanor.
(Source: P.A. 84-322.)

(5 ILCS 312/7-107) (from Ch. 102, par. 207-107)
Sec. 7-107. Wrongful Possession. Any person who unlawfully possesses a notary's official seal is guilty of a misdemeanor and punishable upon conviction by a fine not exceeding $1,000.
(Source: P.A. 84-322.)

(5 ILCS 312/7-108) (from Ch. 102, par. 207-108)
Sec. 7-108. Revocation of Commission. The Secretary of State may revoke the commission of any notary public who, during the current term of appointment:
(a) submits an application for commission and

appointment as a notary public which contains substantial and material misstatement or omission of fact; or

(b) is convicted of any felony or official misconduct

under this Act.

(Source: P.A. 84-322.)

(5 ILCS 312/7-109) (from Ch. 102, par. 207-109)
Sec. 7-109. Action for Injunction, Unauthorized Practice of Law. Upon his own information or upon complaint of any person, the Attorney General or any State's Attorney, or their designee, may maintain an action for injunctive relief in the circuit court against any notary public who renders, offers to render, or holds himself or herself out as rendering any service constituting the unauthorized practice of the law. Any organized bar association in this State may intervene in the action, at any stage of the proceeding, for good cause shown. The action may also be maintained by an organized bar association in this State. These remedies are in addition to, and not in substitution for, other available remedies.
(Source: P.A. 84-322.)



Article VIII - Repealer And Effective Date

(5 ILCS 312/Art. VIII heading)

(5 ILCS 312/8-101) (from Ch. 102, par. 208-101)
Sec. 8-101. Section 2 of "An Act to increase the fee for issuing commissions to notaries public", approved June 3, 1897, as amended, is repealed.
(Source: P.A. 84-322.)

(5 ILCS 312/8-102) (from Ch. 102, par. 208-102)
Sec. 8-102. Section 28 of "An Act concerning fees and salaries, and to classify the several counties of this State with reference thereto", approved March 29, 1872, as amended, is repealed.
(Source: P.A. 84-322.)

(5 ILCS 312/8-103) (from Ch. 102, par. 208-103)
Sec. 8-103. "An Act to provide for the appointment, qualification and duties of notaries public and certifying their official acts and to provide for fines and penalties for the violation thereof", approved April 5, 1872, as amended, is repealed.
(Source: P.A. 84-322.)

(5 ILCS 312/8-104) (from Ch. 102, par. 208-104)
Sec. 8-104. This Act takes effect July 1, 1986.
(Source: P.A. 84-322.)






5 ILCS 315/ - Illinois Public Labor Relations Act.

(5 ILCS 315/1) (from Ch. 48, par. 1601)
Sec. 1. This Act shall be known and may be cited as the "Illinois Public Labor Relations Act".
(Source: P.A. 83-1012.)

(5 ILCS 315/2) (from Ch. 48, par. 1602)
Sec. 2. Policy. It is the public policy of the State of Illinois to grant public employees full freedom of association, self-organization, and designation of representatives of their own choosing for the purpose of negotiating wages, hours and other conditions of employment or other mutual aid or protection.
It is the purpose of this Act to regulate labor relations between public employers and employees, including the designation of employee representatives, negotiation of wages, hours and other conditions of employment, and resolution of disputes arising under collective bargaining agreements.
It is the purpose of this Act to prescribe the legitimate rights of both public employees and public employers, to protect the public health and safety of the citizens of Illinois, and to provide peaceful and orderly procedures for protection of the rights of all. To prevent labor strife and to protect the public health and safety of the citizens of Illinois, all collective bargaining disputes involving persons designated by the Board as performing essential services and those persons defined herein as security employees shall be submitted to impartial arbitrators, who shall be authorized to issue awards in order to resolve such disputes. It is the public policy of the State of Illinois that where the right of employees to strike is prohibited by law, it is necessary to afford an alternate, expeditious, equitable and effective procedure for the resolution of labor disputes subject to approval procedures mandated by this Act. To that end, the provisions for such awards shall be liberally construed.
(Source: P.A. 83-1012.)

(5 ILCS 315/2.5)
Sec. 2.5. Findings and declarations; court reporters. The General Assembly finds and declares:
(1) It is the public policy of the State of Illinois and the intent of the General Assembly that State employees, including the Illinois official certified court reporters, are granted collective bargaining rights as provided in this Act.
(2) The Illinois Supreme Court in the case of AOIC v. Teamsters 726 ruled that the Illinois Public Labor Relations Board could not assert jurisdiction over the Illinois official certified court reporters because the Supreme Court is their co-employer together with the Chief Judges of each judicial circuit.
(3) As a result of the Supreme Court's decision, the Illinois official certified court reporters have been denied the labor rights afforded all other State employees, including the rights to organize, to obtain recognition of their chosen collective bargaining representative, and to negotiate with respect to the wages, terms, and conditions of their employment.
(4) The General Assembly intends to create a statutory framework to allow Illinois official court reporters to enjoy the same collective bargaining and other labor rights granted to other public employees.
(5) Senate Resolution 431 and House Resolution 706, both of the 92nd General Assembly, were adopted, and in enacting this amendatory Act of the 94th General Assembly, the General Assembly is implementing the intent of those resolutions.
(Source: P.A. 94-98, eff. 7-1-05.)

(5 ILCS 315/3) (from Ch. 48, par. 1603)
Sec. 3. Definitions. As used in this Act, unless the context otherwise requires:
(a) "Board" means the Illinois Labor Relations Board or, with respect to a matter over which the jurisdiction of the Board is assigned to the State Panel or the Local Panel under Section 5, the panel having jurisdiction over the matter.
(b) "Collective bargaining" means bargaining over terms and conditions of employment, including hours, wages, and other conditions of employment, as detailed in Section 7 and which are not excluded by Section 4.
(c) "Confidential employee" means an employee who, in the regular course of his or her duties, assists and acts in a confidential capacity to persons who formulate, determine, and effectuate management policies with regard to labor relations or who, in the regular course of his or her duties, has authorized access to information relating to the effectuation or review of the employer's collective bargaining policies.
(d) "Craft employees" means skilled journeymen, crafts persons, and their apprentices and helpers.
(e) "Essential services employees" means those public employees performing functions so essential that the interruption or termination of the function will constitute a clear and present danger to the health and safety of the persons in the affected community.
(f) "Exclusive representative", except with respect to non-State fire fighters and paramedics employed by fire departments and fire protection districts, non-State peace officers, and peace officers in the Department of State Police, means the labor organization that has been (i) designated by the Board as the representative of a majority of public employees in an appropriate bargaining unit in accordance with the procedures contained in this Act, (ii) historically recognized by the State of Illinois or any political subdivision of the State before July 1, 1984 (the effective date of this Act) as the exclusive representative of the employees in an appropriate bargaining unit, (iii) after July 1, 1984 (the effective date of this Act) recognized by an employer upon evidence, acceptable to the Board, that the labor organization has been designated as the exclusive representative by a majority of the employees in an appropriate bargaining unit; (iv) recognized as the exclusive representative of personal assistants under Executive Order 2003-8 prior to the effective date of this amendatory Act of the 93rd General Assembly, and the organization shall be considered to be the exclusive representative of the personal assistants as defined in this Section; or (v) recognized as the exclusive representative of child and day care home providers, including licensed and license exempt providers, pursuant to an election held under Executive Order 2005-1 prior to the effective date of this amendatory Act of the 94th General Assembly, and the organization shall be considered to be the exclusive representative of the child and day care home providers as defined in this Section.
With respect to non-State fire fighters and paramedics employed by fire departments and fire protection districts, non-State peace officers, and peace officers in the Department of State Police, "exclusive representative" means the labor organization that has been (i) designated by the Board as the representative of a majority of peace officers or fire fighters in an appropriate bargaining unit in accordance with the procedures contained in this Act, (ii) historically recognized by the State of Illinois or any political subdivision of the State before January 1, 1986 (the effective date of this amendatory Act of 1985) as the exclusive representative by a majority of the peace officers or fire fighters in an appropriate bargaining unit, or (iii) after January 1, 1986 (the effective date of this amendatory Act of 1985) recognized by an employer upon evidence, acceptable to the Board, that the labor organization has been designated as the exclusive representative by a majority of the peace officers or fire fighters in an appropriate bargaining unit.
Where a historical pattern of representation exists for the workers of a water system that was owned by a public utility, as defined in Section 3-105 of the Public Utilities Act, prior to becoming certified employees of a municipality or municipalities once the municipality or municipalities have acquired the water system as authorized in Section 11-124-5 of the Illinois Municipal Code, the Board shall find the labor organization that has historically represented the workers to be the exclusive representative under this Act, and shall find the unit represented by the exclusive representative to be the appropriate unit.
(g) "Fair share agreement" means an agreement between the employer and an employee organization under which all or any of the employees in a collective bargaining unit are required to pay their proportionate share of the costs of the collective bargaining process, contract administration, and pursuing matters affecting wages, hours, and other conditions of employment, but not to exceed the amount of dues uniformly required of members. The amount certified by the exclusive representative shall not include any fees for contributions related to the election or support of any candidate for political office. Nothing in this subsection (g) shall preclude an employee from making voluntary political contributions in conjunction with his or her fair share payment.
(g-1) "Fire fighter" means, for the purposes of this Act only, any person who has been or is hereafter appointed to a fire department or fire protection district or employed by a state university and sworn or commissioned to perform fire fighter duties or paramedic duties, except that the following persons are not included: part-time fire fighters, auxiliary, reserve or voluntary fire fighters, including paid on-call fire fighters, clerks and dispatchers or other civilian employees of a fire department or fire protection district who are not routinely expected to perform fire fighter duties, or elected officials.
(g-2) "General Assembly of the State of Illinois" means the legislative branch of the government of the State of Illinois, as provided for under Article IV of the Constitution of the State of Illinois, and includes but is not limited to the House of Representatives, the Senate, the Speaker of the House of Representatives, the Minority Leader of the House of Representatives, the President of the Senate, the Minority Leader of the Senate, the Joint Committee on Legislative Support Services and any legislative support services agency listed in the Legislative Commission Reorganization Act of 1984.
(h) "Governing body" means, in the case of the State, the State Panel of the Illinois Labor Relations Board, the Director of the Department of Central Management Services, and the Director of the Department of Labor; the county board in the case of a county; the corporate authorities in the case of a municipality; and the appropriate body authorized to provide for expenditures of its funds in the case of any other unit of government.
(i) "Labor organization" means any organization in which public employees participate and that exists for the purpose, in whole or in part, of dealing with a public employer concerning wages, hours, and other terms and conditions of employment, including the settlement of grievances.
(i-5) "Legislative liaison" means a person who is an employee of a State agency, the Attorney General, the Secretary of State, the Comptroller, or the Treasurer, as the case may be, and whose job duties require the person to regularly communicate in the course of his or her employment with any official or staff of the General Assembly of the State of Illinois for the purpose of influencing any legislative action.
(j) "Managerial employee" means an individual who is engaged predominantly in executive and management functions and is charged with the responsibility of directing the effectuation of management policies and practices. With respect only to State employees in positions under the jurisdiction of the Attorney General, Secretary of State, Comptroller, or Treasurer (i) that were certified in a bargaining unit on or after December 2, 2008, (ii) for which a petition is filed with the Illinois Public Labor Relations Board on or after April 5, 2013 (the effective date of Public Act 97-1172), or (iii) for which a petition is pending before the Illinois Public Labor Relations Board on that date, "managerial employee" means an individual who is engaged in executive and management functions or who is charged with the effectuation of management policies and practices or who represents management interests by taking or recommending discretionary actions that effectively control or implement policy. Nothing in this definition prohibits an individual from also meeting the definition of "supervisor" under subsection (r) of this Section.
(k) "Peace officer" means, for the purposes of this Act only, any persons who have been or are hereafter appointed to a police force, department, or agency and sworn or commissioned to perform police duties, except that the following persons are not included: part-time police officers, special police officers, auxiliary police as defined by Section 3.1-30-20 of the Illinois Municipal Code, night watchmen, "merchant police", court security officers as defined by Section 3-6012.1 of the Counties Code, temporary employees, traffic guards or wardens, civilian parking meter and parking facilities personnel or other individuals specially appointed to aid or direct traffic at or near schools or public functions or to aid in civil defense or disaster, parking enforcement employees who are not commissioned as peace officers and who are not armed and who are not routinely expected to effect arrests, parking lot attendants, clerks and dispatchers or other civilian employees of a police department who are not routinely expected to effect arrests, or elected officials.
(l) "Person" includes one or more individuals, labor organizations, public employees, associations, corporations, legal representatives, trustees, trustees in bankruptcy, receivers, or the State of Illinois or any political subdivision of the State or governing body, but does not include the General Assembly of the State of Illinois or any individual employed by the General Assembly of the State of Illinois.
(m) "Professional employee" means any employee engaged in work predominantly intellectual and varied in character rather than routine mental, manual, mechanical or physical work; involving the consistent exercise of discretion and adjustment in its performance; of such a character that the output produced or the result accomplished cannot be standardized in relation to a given period of time; and requiring advanced knowledge in a field of science or learning customarily acquired by a prolonged course of specialized intellectual instruction and study in an institution of higher learning or a hospital, as distinguished from a general academic education or from apprenticeship or from training in the performance of routine mental, manual, or physical processes; or any employee who has completed the courses of specialized intellectual instruction and study prescribed in this subsection (m) and is performing related work under the supervision of a professional person to qualify to become a professional employee as defined in this subsection (m).
(n) "Public employee" or "employee", for the purposes of this Act, means any individual employed by a public employer, including (i) interns and residents at public hospitals, (ii) as of the effective date of this amendatory Act of the 93rd General Assembly, but not before, personal assistants working under the Home Services Program under Section 3 of the Rehabilitation of Persons with Disabilities Act, subject to the limitations set forth in this Act and in the Rehabilitation of Persons with Disabilities Act, (iii) as of the effective date of this amendatory Act of the 94th General Assembly, but not before, child and day care home providers participating in the child care assistance program under Section 9A-11 of the Illinois Public Aid Code, subject to the limitations set forth in this Act and in Section 9A-11 of the Illinois Public Aid Code, (iv) as of January 29, 2013 (the effective date of Public Act 97-1158), but not before except as otherwise provided in this subsection (n), home care and home health workers who function as personal assistants and individual maintenance home health workers and who also work under the Home Services Program under Section 3 of the Rehabilitation of Persons with Disabilities Act, no matter whether the State provides those services through direct fee-for-service arrangements, with the assistance of a managed care organization or other intermediary, or otherwise, (v) beginning on the effective date of this amendatory Act of the 98th General Assembly and notwithstanding any other provision of this Act, any person employed by a public employer and who is classified as or who holds the employment title of Chief Stationary Engineer, Assistant Chief Stationary Engineer, Sewage Plant Operator, Water Plant Operator, Stationary Engineer, Plant Operating Engineer, and any other employee who holds the position of: Civil Engineer V, Civil Engineer VI, Civil Engineer VII, Technical Manager I, Technical Manager II, Technical Manager III, Technical Manager IV, Technical Manager V, Technical Manager VI, Realty Specialist III, Realty Specialist IV, Realty Specialist V, Technical Advisor I, Technical Advisor II, Technical Advisor III, Technical Advisor IV, or Technical Advisor V employed by the Department of Transportation who is in a position which is certified in a bargaining unit on or before the effective date of this amendatory Act of the 98th General Assembly, and (vi) beginning on the effective date of this amendatory Act of the 98th General Assembly and notwithstanding any other provision of this Act, any mental health administrator in the Department of Corrections who is classified as or who holds the position of Public Service Administrator (Option 8K), any employee of the Office of the Inspector General in the Department of Human Services who is classified as or who holds the position of Public Service Administrator (Option 7), any Deputy of Intelligence in the Department of Corrections who is classified as or who holds the position of Public Service Administrator (Option 7), and any employee of the Department of State Police who handles issues concerning the Illinois State Police Sex Offender Registry and who is classified as or holds the position of Public Service Administrator (Option 7), but excluding all of the following: employees of the General Assembly of the State of Illinois; elected officials; executive heads of a department; members of boards or commissions; the Executive Inspectors General; any special Executive Inspectors General; employees of each Office of an Executive Inspector General; commissioners and employees of the Executive Ethics Commission; the Auditor General's Inspector General; employees of the Office of the Auditor General's Inspector General; the Legislative Inspector General; any special Legislative Inspectors General; employees of the Office of the Legislative Inspector General; commissioners and employees of the Legislative Ethics Commission; employees of any agency, board or commission created by this Act; employees appointed to State positions of a temporary or emergency nature; all employees of school districts and higher education institutions except firefighters and peace officers employed by a state university and except peace officers employed by a school district in its own police department in existence on the effective date of this amendatory Act of the 96th General Assembly; managerial employees; short-term employees; legislative liaisons; a person who is a State employee under the jurisdiction of the Office of the Attorney General who is licensed to practice law or whose position authorizes, either directly or indirectly, meaningful input into government decision-making on issues where there is room for principled disagreement on goals or their implementation; a person who is a State employee under the jurisdiction of the Office of the Comptroller who holds the position of Public Service Administrator or whose position is otherwise exempt under the Comptroller Merit Employment Code; a person who is a State employee under the jurisdiction of the Secretary of State who holds the position classification of Executive I or higher, whose position authorizes, either directly or indirectly, meaningful input into government decision-making on issues where there is room for principled disagreement on goals or their implementation, or who is otherwise exempt under the Secretary of State Merit Employment Code; employees in the Office of the Secretary of State who are completely exempt from jurisdiction B of the Secretary of State Merit Employment Code and who are in Rutan-exempt positions on or after April 5, 2013 (the effective date of Public Act 97-1172); a person who is a State employee under the jurisdiction of the Treasurer who holds a position that is exempt from the State Treasurer Employment Code; any employee of a State agency who (i) holds the title or position of, or exercises substantially similar duties as a legislative liaison, Agency General Counsel, Agency Chief of Staff, Agency Executive Director, Agency Deputy Director, Agency Chief Fiscal Officer, Agency Human Resources Director, Public Information Officer, or Chief Information Officer and (ii) was neither included in a bargaining unit nor subject to an active petition for certification in a bargaining unit; any employee of a State agency who (i) is in a position that is Rutan-exempt, as designated by the employer, and completely exempt from jurisdiction B of the Personnel Code and (ii) was neither included in a bargaining unit nor subject to an active petition for certification in a bargaining unit; any term appointed employee of a State agency pursuant to Section 8b.18 or 8b.19 of the Personnel Code who was neither included in a bargaining unit nor subject to an active petition for certification in a bargaining unit; any employment position properly designated pursuant to Section 6.1 of this Act; confidential employees; independent contractors; and supervisors except as provided in this Act.
Home care and home health workers who function as personal assistants and individual maintenance home health workers and who also work under the Home Services Program under Section 3 of the Rehabilitation of Persons with Disabilities Act shall not be considered public employees for any purposes not specifically provided for in Public Act 93-204 or Public Act 97-1158, including but not limited to, purposes of vicarious liability in tort and purposes of statutory retirement or health insurance benefits. Home care and home health workers who function as personal assistants and individual maintenance home health workers and who also work under the Home Services Program under Section 3 of the Rehabilitation of Persons with Disabilities Act shall not be covered by the State Employees Group Insurance Act of 1971 (5 ILCS 375/).
Child and day care home providers shall not be considered public employees for any purposes not specifically provided for in this amendatory Act of the 94th General Assembly, including but not limited to, purposes of vicarious liability in tort and purposes of statutory retirement or health insurance benefits. Child and day care home providers shall not be covered by the State Employees Group Insurance Act of 1971.
Notwithstanding Section 9, subsection (c), or any other provisions of this Act, all peace officers above the rank of captain in municipalities with more than 1,000,000 inhabitants shall be excluded from this Act.
(o) Except as otherwise in subsection (o-5), "public employer" or "employer" means the State of Illinois; any political subdivision of the State, unit of local government or school district; authorities including departments, divisions, bureaus, boards, commissions, or other agencies of the foregoing entities; and any person acting within the scope of his or her authority, express or implied, on behalf of those entities in dealing with its employees. As of the effective date of the amendatory Act of the 93rd General Assembly, but not before, the State of Illinois shall be considered the employer of the personal assistants working under the Home Services Program under Section 3 of the Rehabilitation of Persons with Disabilities Act, subject to the limitations set forth in this Act and in the Rehabilitation of Persons with Disabilities Act. As of January 29, 2013 (the effective date of Public Act 97-1158), but not before except as otherwise provided in this subsection (o), the State shall be considered the employer of home care and home health workers who function as personal assistants and individual maintenance home health workers and who also work under the Home Services Program under Section 3 of the Rehabilitation of Persons with Disabilities Act, no matter whether the State provides those services through direct fee-for-service arrangements, with the assistance of a managed care organization or other intermediary, or otherwise, but subject to the limitations set forth in this Act and the Rehabilitation of Persons with Disabilities Act. The State shall not be considered to be the employer of home care and home health workers who function as personal assistants and individual maintenance home health workers and who also work under the Home Services Program under Section 3 of the Rehabilitation of Persons with Disabilities Act, for any purposes not specifically provided for in Public Act 93-204 or Public Act 97-1158, including but not limited to, purposes of vicarious liability in tort and purposes of statutory retirement or health insurance benefits. Home care and home health workers who function as personal assistants and individual maintenance home health workers and who also work under the Home Services Program under Section 3 of the Rehabilitation of Persons with Disabilities Act shall not be covered by the State Employees Group Insurance Act of 1971 (5 ILCS 375/). As of the effective date of this amendatory Act of the 94th General Assembly but not before, the State of Illinois shall be considered the employer of the day and child care home providers participating in the child care assistance program under Section 9A-11 of the Illinois Public Aid Code, subject to the limitations set forth in this Act and in Section 9A-11 of the Illinois Public Aid Code. The State shall not be considered to be the employer of child and day care home providers for any purposes not specifically provided for in this amendatory Act of the 94th General Assembly, including but not limited to, purposes of vicarious liability in tort and purposes of statutory retirement or health insurance benefits. Child and day care home providers shall not be covered by the State Employees Group Insurance Act of 1971.
"Public employer" or "employer" as used in this Act, however, does not mean and shall not include the General Assembly of the State of Illinois, the Executive Ethics Commission, the Offices of the Executive Inspectors General, the Legislative Ethics Commission, the Office of the Legislative Inspector General, the Office of the Auditor General's Inspector General, the Office of the Governor, the Governor's Office of Management and Budget, the Illinois Finance Authority, the Office of the Lieutenant Governor, the State Board of Elections, and educational employers or employers as defined in the Illinois Educational Labor Relations Act, except with respect to a state university in its employment of firefighters and peace officers and except with respect to a school district in the employment of peace officers in its own police department in existence on the effective date of this amendatory Act of the 96th General Assembly. County boards and county sheriffs shall be designated as joint or co-employers of county peace officers appointed under the authority of a county sheriff. Nothing in this subsection (o) shall be construed to prevent the State Panel or the Local Panel from determining that employers are joint or co-employers.
(o-5) With respect to wages, fringe benefits, hours, holidays, vacations, proficiency examinations, sick leave, and other conditions of employment, the public employer of public employees who are court reporters, as defined in the Court Reporters Act, shall be determined as follows:
(1) For court reporters employed by the Cook County

Judicial Circuit, the chief judge of the Cook County Circuit Court is the public employer and employer representative.

(2) For court reporters employed by the 12th, 18th,

19th, and, on and after December 4, 2006, the 22nd judicial circuits, a group consisting of the chief judges of those circuits, acting jointly by majority vote, is the public employer and employer representative.

(3) For court reporters employed by all other

judicial circuits, a group consisting of the chief judges of those circuits, acting jointly by majority vote, is the public employer and employer representative.

(p) "Security employee" means an employee who is responsible for the supervision and control of inmates at correctional facilities. The term also includes other non-security employees in bargaining units having the majority of employees being responsible for the supervision and control of inmates at correctional facilities.
(q) "Short-term employee" means an employee who is employed for less than 2 consecutive calendar quarters during a calendar year and who does not have a reasonable assurance that he or she will be rehired by the same employer for the same service in a subsequent calendar year.
(q-5) "State agency" means an agency directly responsible to the Governor, as defined in Section 3.1 of the Executive Reorganization Implementation Act, and the Illinois Commerce Commission, the Illinois Workers' Compensation Commission, the Civil Service Commission, the Pollution Control Board, the Illinois Racing Board, and the Department of State Police Merit Board.
(r) "Supervisor" is:
(1) An employee whose principal work is substantially

different from that of his or her subordinates and who has authority, in the interest of the employer, to hire, transfer, suspend, lay off, recall, promote, discharge, direct, reward, or discipline employees, to adjust their grievances, or to effectively recommend any of those actions, if the exercise of that authority is not of a merely routine or clerical nature, but requires the consistent use of independent judgment. Except with respect to police employment, the term "supervisor" includes only those individuals who devote a preponderance of their employment time to exercising that authority, State supervisors notwithstanding. Nothing in this definition prohibits an individual from also meeting the definition of "managerial employee" under subsection (j) of this Section. In addition, in determining supervisory status in police employment, rank shall not be determinative. The Board shall consider, as evidence of bargaining unit inclusion or exclusion, the common law enforcement policies and relationships between police officer ranks and certification under applicable civil service law, ordinances, personnel codes, or Division 2.1 of Article 10 of the Illinois Municipal Code, but these factors shall not be the sole or predominant factors considered by the Board in determining police supervisory status.

Notwithstanding the provisions of the preceding

paragraph, in determining supervisory status in fire fighter employment, no fire fighter shall be excluded as a supervisor who has established representation rights under Section 9 of this Act. Further, in new fire fighter units, employees shall consist of fire fighters of the rank of company officer and below. If a company officer otherwise qualifies as a supervisor under the preceding paragraph, however, he or she shall not be included in the fire fighter unit. If there is no rank between that of chief and the highest company officer, the employer may designate a position on each shift as a Shift Commander, and the persons occupying those positions shall be supervisors. All other ranks above that of company officer shall be supervisors.

(2) With respect only to State employees in positions

under the jurisdiction of the Attorney General, Secretary of State, Comptroller, or Treasurer (i) that were certified in a bargaining unit on or after December 2, 2008, (ii) for which a petition is filed with the Illinois Public Labor Relations Board on or after April 5, 2013 (the effective date of Public Act 97-1172), or (iii) for which a petition is pending before the Illinois Public Labor Relations Board on that date, an employee who qualifies as a supervisor under (A) Section 152 of the National Labor Relations Act and (B) orders of the National Labor Relations Board interpreting that provision or decisions of courts reviewing decisions of the National Labor Relations Board.

(s)(1) "Unit" means a class of jobs or positions that are held by employees whose collective interests may suitably be represented by a labor organization for collective bargaining. Except with respect to non-State fire fighters and paramedics employed by fire departments and fire protection districts, non-State peace officers, and peace officers in the Department of State Police, a bargaining unit determined by the Board shall not include both employees and supervisors, or supervisors only, except as provided in paragraph (2) of this subsection (s) and except for bargaining units in existence on July 1, 1984 (the effective date of this Act). With respect to non-State fire fighters and paramedics employed by fire departments and fire protection districts, non-State peace officers, and peace officers in the Department of State Police, a bargaining unit determined by the Board shall not include both supervisors and nonsupervisors, or supervisors only, except as provided in paragraph (2) of this subsection (s) and except for bargaining units in existence on January 1, 1986 (the effective date of this amendatory Act of 1985). A bargaining unit determined by the Board to contain peace officers shall contain no employees other than peace officers unless otherwise agreed to by the employer and the labor organization or labor organizations involved. Notwithstanding any other provision of this Act, a bargaining unit, including a historical bargaining unit, containing sworn peace officers of the Department of Natural Resources (formerly designated the Department of Conservation) shall contain no employees other than such sworn peace officers upon the effective date of this amendatory Act of 1990 or upon the expiration date of any collective bargaining agreement in effect upon the effective date of this amendatory Act of 1990 covering both such sworn peace officers and other employees.
(2) Notwithstanding the exclusion of supervisors from bargaining units as provided in paragraph (1) of this subsection (s), a public employer may agree to permit its supervisory employees to form bargaining units and may bargain with those units. This Act shall apply if the public employer chooses to bargain under this subsection.
(3) Public employees who are court reporters, as defined in the Court Reporters Act, shall be divided into 3 units for collective bargaining purposes. One unit shall be court reporters employed by the Cook County Judicial Circuit; one unit shall be court reporters employed by the 12th, 18th, 19th, and, on and after December 4, 2006, the 22nd judicial circuits; and one unit shall be court reporters employed by all other judicial circuits.
(t) "Active petition for certification in a bargaining unit" means a petition for certification filed with the Board under one of the following case numbers: S-RC-11-110; S-RC-11-098; S-UC-11-080; S-RC-11-086; S-RC-11-074; S-RC-11-076; S-RC-11-078; S-UC-11-052; S-UC-11-054; S-RC-11-062; S-RC-11-060; S-RC-11-042; S-RC-11-014; S-RC-11-016; S-RC-11-020; S-RC-11-030; S-RC-11-004; S-RC-10-244; S-RC-10-228; S-RC-10-222; S-RC-10-220; S-RC-10-214; S-RC-10-196; S-RC-10-194; S-RC-10-178; S-RC-10-176; S-RC-10-162; S-RC-10-156; S-RC-10-088; S-RC-10-074; S-RC-10-076; S-RC-10-078; S-RC-10-060; S-RC-10-070; S-RC-10-044; S-RC-10-038; S-RC-10-040; S-RC-10-042; S-RC-10-018; S-RC-10-024; S-RC-10-004; S-RC-10-006; S-RC-10-008; S-RC-10-010; S-RC-10-012; S-RC-09-202; S-RC-09-182; S-RC-09-180; S-RC-09-156; S-UC-09-196; S-UC-09-182; S-RC-08-130; S-RC-07-110; or S-RC-07-100.
(Source: P.A. 98-100, eff. 7-19-13; 98-1004, eff. 8-18-14; 99-143, eff. 7-27-15.)

(5 ILCS 315/4) (from Ch. 48, par. 1604)
(Text of Section WITH the changes made by P.A. 98-599, which has been held unconstitutional)
Sec. 4. Management Rights. Employers shall not be required to bargain over matters of inherent managerial policy, which shall include such areas of discretion or policy as the functions of the employer, standards of services, its overall budget, the organizational structure and selection of new employees, examination techniques and direction of employees. Employers, however, shall be required to bargain collectively with regard to policy matters directly affecting wages, hours and terms and conditions of employment as well as the impact thereon upon request by employee representatives, except as provided in Section 7.5.
To preserve the rights of employers and exclusive representatives which have established collective bargaining relationships or negotiated collective bargaining agreements prior to the effective date of this Act, employers shall be required to bargain collectively with regard to any matter concerning wages, hours or conditions of employment about which they have bargained for and agreed to in a collective bargaining agreement prior to the effective date of this Act, except as provided in Section 7.5.
The chief judge of the judicial circuit that employs a public employee who is a court reporter, as defined in the Court Reporters Act, has the authority to hire, appoint, promote, evaluate, discipline, and discharge court reporters within that judicial circuit.
Nothing in this amendatory Act of the 94th General Assembly shall be construed to intrude upon the judicial functions of any court. This amendatory Act of the 94th General Assembly applies only to nonjudicial administrative matters relating to the collective bargaining rights of court reporters.
(Source: P.A. 98-599, eff. 6-1-14.)

(Text of Section WITHOUT the changes made by P.A. 98-599, which has been held unconstitutional)
Sec. 4. Management Rights. Employers shall not be required to bargain over matters of inherent managerial policy, which shall include such areas of discretion or policy as the functions of the employer, standards of services, its overall budget, the organizational structure and selection of new employees, examination techniques and direction of employees. Employers, however, shall be required to bargain collectively with regard to policy matters directly affecting wages, hours and terms and conditions of employment as well as the impact thereon upon request by employee representatives.
To preserve the rights of employers and exclusive representatives which have established collective bargaining relationships or negotiated collective bargaining agreements prior to the effective date of this Act, employers shall be required to bargain collectively with regard to any matter concerning wages, hours or conditions of employment about which they have bargained for and agreed to in a collective bargaining agreement prior to the effective date of this Act.
The chief judge of the judicial circuit that employs a public employee who is a court reporter, as defined in the Court Reporters Act, has the authority to hire, appoint, promote, evaluate, discipline, and discharge court reporters within that judicial circuit.
Nothing in this amendatory Act of the 94th General Assembly shall be construed to intrude upon the judicial functions of any court. This amendatory Act of the 94th General Assembly applies only to nonjudicial administrative matters relating to the collective bargaining rights of court reporters.
(Source: P.A. 94-98, eff. 7-1-05.)

(5 ILCS 315/5) (from Ch. 48, par. 1605)
Sec. 5. Illinois Labor Relations Board; State Panel; Local Panel.
(a) There is created the Illinois Labor Relations Board. The Board shall be comprised of 2 panels, to be known as the State Panel and the Local Panel.
(a-5) The State Panel shall have jurisdiction over collective bargaining matters between employee organizations and the State of Illinois, excluding the General Assembly of the State of Illinois, between employee organizations and units of local government and school districts with a population not in excess of 2 million persons, and between employee organizations and the Regional Transportation Authority.
The State Panel shall consist of 5 members appointed by the Governor, with the advice and consent of the Senate. The Governor shall appoint to the State Panel only persons who have had a minimum of 5 years of experience directly related to labor and employment relations in representing public employers, private employers or labor organizations; or teaching labor or employment relations; or administering executive orders or regulations applicable to labor or employment relations. At the time of his or her appointment, each member of the State Panel shall be an Illinois resident. The Governor shall designate one member to serve as the Chairman of the State Panel and the Board.
Notwithstanding any other provision of this Section, the term of each member of the State Panel who was appointed by the Governor and is in office on June 30, 2003 shall terminate at the close of business on that date or when all of the successor members to be appointed pursuant to this amendatory Act of the 93rd General Assembly have been appointed by the Governor, whichever occurs later. As soon as possible, the Governor shall appoint persons to fill the vacancies created by this amendatory Act.
The initial appointments under this amendatory Act of the 93rd General Assembly shall be for terms as follows: The Chairman shall initially be appointed for a term ending on the 4th Monday in January, 2007; 2 members shall be initially appointed for terms ending on the 4th Monday in January, 2006; one member shall be initially appointed for a term ending on the 4th Monday in January, 2005; and one member shall be initially appointed for a term ending on the 4th Monday in January, 2004. Each subsequent member shall be appointed for a term of 4 years, commencing on the 4th Monday in January. Upon expiration of the term of office of any appointive member, that member shall continue to serve until a successor shall be appointed and qualified. In case of a vacancy, a successor shall be appointed to serve for the unexpired portion of the term. If the Senate is not in session at the time the initial appointments are made, the Governor shall make temporary appointments in the same manner successors are appointed to fill vacancies. A temporary appointment shall remain in effect no longer than 20 calendar days after the commencement of the next Senate session.
(b) The Local Panel shall have jurisdiction over collective bargaining agreement matters between employee organizations and units of local government with a population in excess of 2 million persons, but excluding the Regional Transportation Authority.
The Local Panel shall consist of one person appointed by the Governor with the advice and consent of the Senate (or, if no such person is appointed, the Chairman of the State Panel) and two additional members, one appointed by the Mayor of the City of Chicago and one appointed by the President of the Cook County Board of Commissioners. Appointees to the Local Panel must have had a minimum of 5 years of experience directly related to labor and employment relations in representing public employers, private employers or labor organizations; or teaching labor or employment relations; or administering executive orders or regulations applicable to labor or employment relations. Each member of the Local Panel shall be an Illinois resident at the time of his or her appointment. The member appointed by the Governor (or, if no such person is appointed, the Chairman of the State Panel) shall serve as the Chairman of the Local Panel.
Notwithstanding any other provision of this Section, the term of the member of the Local Panel who was appointed by the Governor and is in office on June 30, 2003 shall terminate at the close of business on that date or when his or her successor has been appointed by the Governor, whichever occurs later. As soon as possible, the Governor shall appoint a person to fill the vacancy created by this amendatory Act. The initial appointment under this amendatory Act of the 93rd General Assembly shall be for a term ending on the 4th Monday in January, 2007.
The initial appointments under this amendatory Act of the 91st General Assembly shall be for terms as follows: The member appointed by the Governor shall initially be appointed for a term ending on the 4th Monday in January, 2001; the member appointed by the President of the Cook County Board shall be initially appointed for a term ending on the 4th Monday in January, 2003; and the member appointed by the Mayor of the City of Chicago shall be initially appointed for a term ending on the 4th Monday in January, 2004. Each subsequent member shall be appointed for a term of 4 years, commencing on the 4th Monday in January. Upon expiration of the term of office of any appointive member, the member shall continue to serve until a successor shall be appointed and qualified. In the case of a vacancy, a successor shall be appointed by the applicable appointive authority to serve for the unexpired portion of the term.
(c) Three members of the State Panel shall at all times constitute a quorum. Two members of the Local Panel shall at all times constitute a quorum. A vacancy on a panel does not impair the right of the remaining members to exercise all of the powers of that panel. Each panel shall adopt an official seal which shall be judicially noticed. The salary of the Chairman of the State Panel shall be $82,429 per year, or as set by the Compensation Review Board, whichever is greater, and that of the other members of the State and Local Panels shall be $74,188 per year, or as set by the Compensation Review Board, whichever is greater.
(d) Each member shall devote his or her entire time to the duties of the office, and shall hold no other office or position of profit, nor engage in any other business, employment, or vocation. No member shall hold any other public office or be employed as a labor or management representative by the State or any political subdivision of the State or of any department or agency thereof, or actively represent or act on behalf of an employer or an employee organization or an employer in labor relations matters. Any member of the State Panel may be removed from office by the Governor for inefficiency, neglect of duty, misconduct or malfeasance in office, and for no other cause, and only upon notice and hearing. Any member of the Local Panel may be removed from office by the applicable appointive authority for inefficiency, neglect of duty, misconduct or malfeasance in office, and for no other cause, and only upon notice and hearing.
(e) Each panel at the end of every State fiscal year shall make a report in writing to the Governor and the General Assembly, stating in detail the work it has done in hearing and deciding cases and otherwise.
(f) In order to accomplish the objectives and carry out the duties prescribed by this Act, a panel or its authorized designees may hold elections to determine whether a labor organization has majority status; investigate and attempt to resolve or settle charges of unfair labor practices; hold hearings in order to carry out its functions; develop and effectuate appropriate impasse resolution procedures for purposes of resolving labor disputes; require the appearance of witnesses and the production of evidence on any matter under inquiry; and administer oaths and affirmations. The panels shall sign and report in full an opinion in every case which they decide.
(g) Each panel may appoint or employ an executive director, attorneys, hearing officers, mediators, fact-finders, arbitrators, and such other employees as it may deem necessary to perform its functions. The governing boards shall prescribe the duties and qualifications of such persons appointed and, subject to the annual appropriation, fix their compensation and provide for reimbursement of actual and necessary expenses incurred in the performance of their duties. The Board shall employ a minimum of 16 attorneys and 6 investigators.
(h) Each panel shall exercise general supervision over all attorneys which it employs and over the other persons employed to provide necessary support services for such attorneys. The panels shall have final authority in respect to complaints brought pursuant to this Act.
(i) The following rules and regulations shall be adopted by the panels meeting in joint session: (1) procedural rules and regulations which shall govern all Board proceedings; (2) procedures for election of exclusive bargaining representatives pursuant to Section 9, except for the determination of appropriate bargaining units; and (3) appointment of counsel pursuant to subsection (k) of this Section.
(j) Rules and regulations may be adopted, amended or rescinded only upon a vote of 5 of the members of the State and Local Panels meeting in joint session. The adoption, amendment or rescission of rules and regulations shall be in conformity with the requirements of the Illinois Administrative Procedure Act.
(k) The panels in joint session shall promulgate rules and regulations providing for the appointment of attorneys or other Board representatives to represent persons in unfair labor practice proceedings before a panel. The regulations governing appointment shall require the applicant to demonstrate an inability to pay for or inability to otherwise provide for adequate representation before a panel. Such rules must also provide: (1) that an attorney may not be appointed in cases which, in the opinion of a panel, are clearly without merit; (2) the stage of the unfair labor proceeding at which counsel will be appointed; and (3) the circumstances under which a client will be allowed to select counsel.
(1) The panels in joint session may promulgate rules and regulations which allow parties in proceedings before a panel to be represented by counsel or any other representative of the party's choice.
(m) The Chairman of the State Panel shall serve as Chairman of a joint session of the panels. Attendance of at least 2 members of the State Panel and at least one member of the Local Panel, in addition to the Chairman, shall constitute a quorum at a joint session. The panels shall meet in joint session at least annually.
(Source: P.A. 96-813, eff. 10-30-09.)

(5 ILCS 315/5.1)
Sec. 5.1. Dissolution of Illinois State Labor Relations Board and Illinois Local Labor Relations Board; transfer and savings provisions.
(a) The Illinois State Labor Relations Board is dissolved. The State Panel of the Illinois Labor Relations Board, created by this amendatory Act of the 91st General Assembly, shall succeed to all of the powers, duties, rights, and property, including contractual rights and obligations, of the Illinois State Labor Relations Board. Rules, procedures, and decisions of the Illinois State Labor Relations Board in effect at the time of its dissolution shall be deemed to be those of the State Panel of the Illinois Labor Relations Board. Matters pending before the Illinois State Labor Relations Board at the time of its dissolution shall continue as matters before the State Panel of the Illinois Labor Relations Board. The State Panel of the Illinois Labor Relations Board shall be deemed successor in interest to the Illinois State Labor Relations Board for the purposes of any pending litigation.
(b) The Illinois Local Labor Relations Board is dissolved. The Local Panel of the Illinois Labor Relations Board, created by this amendatory Act of the 91st General Assembly, shall succeed to all of the powers, duties, rights, and property, including contractual rights and obligations, of the Illinois Local Labor Relations Board. Rules, procedures, and decisions of the Illinois Local Labor Relations Board in effect at the time of its dissolution shall be deemed to be those of the Local Panel of the Illinois Labor Relations Board. Matters pending before the Illinois Local Labor Relations Board at the time of its dissolution shall continue as matters before the Local Panel of the Illinois Labor Relations Board. The Local Panel of the Illinois Labor Relations Board shall be deemed successor in interest to the Illinois Local Labor Relations Board for the purposes of any pending litigation.
(c) Rules and procedures adopted jointly by the Illinois State Labor Relations Board and the Illinois Local Labor Relations Board that are in effect at the time of the dissolution of those Boards shall be deemed to have been adopted jointly by the State and Local Panels of the Illinois Labor Relations Board.
(d) Fiscal Year 2000 appropriations to the Illinois State Labor Relations Board and the Illinois Local Labor Relations Board may be expended by the Illinois Labor Relations Board.
(e) Persons employed by the Illinois State Labor Relations Board or the Illinois Local Labor Relations Board on the date of the dissolution of those Boards shall thereupon become employees, respectively, of the State Panel or the Local Panel of the Illinois Labor Relations Board, without loss of seniority or accrued benefits.
(Source: P.A. 91-798, eff. 7-9-00.)

(5 ILCS 315/6) (from Ch. 48, par. 1606)
Sec. 6. Right to organize and bargain collectively; exclusive representation; and fair share arrangements.
(a) Employees of the State and any political subdivision of the State, excluding employees of the General Assembly of the State of Illinois and employees excluded from the definition of "public employee" under subsection (n) of Section 3 of this Act, have, and are protected in the exercise of, the right of self-organization, and may form, join or assist any labor organization, to bargain collectively through representatives of their own choosing on questions of wages, hours and other conditions of employment, not excluded by Section 4 of this Act, and to engage in other concerted activities not otherwise prohibited by law for the purposes of collective bargaining or other mutual aid or protection, free from interference, restraint or coercion. Employees also have, and are protected in the exercise of, the right to refrain from participating in any such concerted activities. Employees may be required, pursuant to the terms of a lawful fair share agreement, to pay a fee which shall be their proportionate share of the costs of the collective bargaining process, contract administration and pursuing matters affecting wages, hours and other conditions of employment as defined in Section 3(g).
(b) Nothing in this Act prevents an employee from presenting a grievance to the employer and having the grievance heard and settled without the intervention of an employee organization; provided that the exclusive bargaining representative is afforded the opportunity to be present at such conference and that any settlement made shall not be inconsistent with the terms of any agreement in effect between the employer and the exclusive bargaining representative.
(c) A labor organization designated by the Board as the representative of the majority of public employees in an appropriate unit in accordance with the procedures herein or recognized by a public employer as the representative of the majority of public employees in an appropriate unit is the exclusive representative for the employees of such unit for the purpose of collective bargaining with respect to rates of pay, wages, hours and other conditions of employment not excluded by Section 4 of this Act. A public employer is required upon request to furnish the exclusive bargaining representative with a complete list of the names and addresses of the public employees in the bargaining unit, provided that a public employer shall not be required to furnish such a list more than once per payroll period. The exclusive bargaining representative shall use the list exclusively for bargaining representation purposes and shall not disclose any information contained in the list for any other purpose. Nothing in this Section, however, shall prohibit a bargaining representative from disseminating a list of its union members.
(d) Labor organizations recognized by a public employer as the exclusive representative or so designated in accordance with the provisions of this Act are responsible for representing the interests of all public employees in the unit. Nothing herein shall be construed to limit an exclusive representative's right to exercise its discretion to refuse to process grievances of employees that are unmeritorious.
(e) When a collective bargaining agreement is entered into with an exclusive representative, it may include in the agreement a provision requiring employees covered by the agreement who are not members of the organization to pay their proportionate share of the costs of the collective bargaining process, contract administration and pursuing matters affecting wages, hours and conditions of employment, as defined in Section 3 (g), but not to exceed the amount of dues uniformly required of members. The organization shall certify to the employer the amount constituting each nonmember employee's proportionate share which shall not exceed dues uniformly required of members. In such case, the proportionate share payment in this Section shall be deducted by the employer from the earnings of the nonmember employees and paid to the employee organization.
(f) Only the exclusive representative may negotiate provisions in a collective bargaining agreement providing for the payroll deduction of labor organization dues, fair share payment, initiation fees and assessments. Except as provided in subsection (e) of this Section, any such deductions shall only be made upon an employee's written authorization, and continued until revoked in writing in the same manner or until the termination date of an applicable collective bargaining agreement. Such payments shall be paid to the exclusive representative.
Where a collective bargaining agreement is terminated, or continues in effect beyond its scheduled expiration date pending the negotiation of a successor agreement or the resolution of an impasse under Section 14, the employer shall continue to honor and abide by any dues deduction or fair share clause contained therein until a new agreement is reached including dues deduction or a fair share clause. For the benefit of any successor exclusive representative certified under this Act, this provision shall be applicable, provided the successor exclusive representative:
(i) certifies to the employer the amount constituting

each non-member's proportionate share under subsection (e); or

(ii) presents the employer with employee written

authorizations for the deduction of dues, assessments, and fees under this subsection.

Failure to so honor and abide by dues deduction or fair share clauses for the benefit of any exclusive representative, including a successor, shall be a violation of the duty to bargain and an unfair labor practice.
(g) Agreements containing a fair share agreement must safeguard the right of nonassociation of employees based upon bona fide religious tenets or teachings of a church or religious body of which such employees are members. Such employees may be required to pay an amount equal to their fair share, determined under a lawful fair share agreement, to a nonreligious charitable organization mutually agreed upon by the employees affected and the exclusive bargaining representative to which such employees would otherwise pay such service fee. If the affected employees and the bargaining representative are unable to reach an agreement on the matter, the Board may establish an approved list of charitable organizations to which such payments may be made.
(Source: P.A. 97-1172, eff. 4-5-13.)

(5 ILCS 315/6.1)
Sec. 6.1. Gubernatorial designation of certain public employment positions as excluded from collective bargaining.
(a) Notwithstanding any provision of this Act to the contrary, except subsections (e) and (f) of this Section, the Governor is authorized to designate up to 3,580 State employment positions collectively within State agencies directly responsible to the Governor, and, upon designation, those positions and employees in those positions, if any, are hereby excluded from the self-organization and collective bargaining provisions of Section 6 of this Act. Only those employment positions that have been certified in a bargaining unit on or after December 2, 2008, that have a pending petition for certification in a bargaining unit on April 5, 2013 (the effective date of Public Act 97-1172), or that neither have been certified in a bargaining unit on or after December 2, 2008 nor have a pending petition for certification in a bargaining unit on the effective date of this amendatory Act of the 97th General Assembly are eligible to be designated by the Governor under this Section. The Governor may not designate under this Section, however, more than 1,900 employment positions that have been certified in a bargaining unit on or after December 2, 2008.
(b) In order to properly designate a State employment position under this Section, the Governor shall provide in writing to the Board: the job title and job duties of the employment position; the name of the State employee currently in the employment position, if any; the name of the State agency employing the public employee; and the category under which the position qualifies for designation under this Section.
To qualify for designation under this Section, the employment position must meet one or more of the following requirements:
(1) it must authorize an employee in that position to

act as a legislative liaison;

(2) it must have a title of, or authorize a person

who holds that position to exercise substantially similar duties as an, Agency General Counsel, Agency Chief of Staff, Agency Executive Director, Agency Deputy Director, Agency Chief Fiscal Officer, Agency Human Resources Director, Senior Public Service Administrator, Public Information Officer, or Chief Information Officer;

(3) it must be a Rutan-exempt, as designated by the

employer, position and completely exempt from jurisdiction B of the Personnel Code;

(4) it must be a term appointed position pursuant to

Section 8b.18 or 8b.19 of the Personnel Code; or

(5) it must authorize an employee in that position to

have significant and independent discretionary authority as an employee.

Within 60 days after the Governor makes a designation under this Section, the Board shall determine, in a manner that is consistent with the requirements of due process, whether the designation comports with the requirements of this Section.
(c) For the purposes of this Section, a person has significant and independent discretionary authority as an employee if he or she (i) is engaged in executive and management functions of a State agency and charged with the effectuation of management policies and practices of a State agency or represents management interests by taking or recommending discretionary actions that effectively control or implement the policy of a State agency or (ii) qualifies as a supervisor of a State agency as that term is defined under Section 152 of the National Labor Relations Act or any orders of the National Labor Relations Board interpreting that provision or decisions of courts reviewing decisions of the National Labor Relations Board.
(d) The Governor must exercise the authority afforded under this Section within 365 calendar days after April 5, 2013 (the effective date of Public Act 97-1172). Any designation made by the Governor under this Section shall be presumed to have been properly made.
If the Governor chooses not to designate a position under this Section, then that decision does not preclude a State agency from otherwise challenging the certification of that position under this Act.
The qualifying categories set forth in paragraphs (1) through (5) of subsection (b) of this Section are operative and function solely within this Section and do not expand or restrict the scope of any other provision contained in this Act.
(e) The provisions of this Section do not apply to any employee who is employed by a public employer and who is classified as, or holds the employment title of, Chief Stationary Engineer, Assistant Chief Stationary Engineer, Sewage Plant Operator, Water Plant Operator, Stationary Engineer, Plant Operating Engineer, and any employee who holds the position of: Civil Engineer V, Civil Engineer VI, Civil Engineer VII, Technical Manager I, Technical Manager II, Technical Manager III, Technical Manager IV, Technical Manager V, Technical Manager VI, Realty Specialist III, Realty Specialist IV, Realty Specialist V, Technical Advisor I, Technical Advisor II, Technical Advisor III, Technical Advisor IV, or Technical Advisor V employed by the Department of Transportation who is in a position which is certified in a bargaining unit on or before the effective date of this amendatory Act of the 98th General Assembly.
(f) The provisions of this Section also do not apply to any mental health administrator in the Department of Corrections who is classified as or who holds the position of Public Service Administrator (Option 8K), any employee of the Office of the Inspector General in the Department of Human Services who is classified as or who holds the position of Public Service Administrator (Option 7), any Deputy of Intelligence in the Department of Corrections who is classified as or who holds the position of Public Service Administrator (Option 7), or any employee of the Department of State Police who handles issues concerning the Illinois State Police Sex Offender Registry and who is classified as or holds the position of Public Service Administrator (Option 7).
(Source: P.A. 97-1172, eff. 4-5-13; 98-100, eff. 7-19-13.)

(5 ILCS 315/7) (from Ch. 48, par. 1607)
Sec. 7. Duty to bargain. A public employer and the exclusive representative have the authority and the duty to bargain collectively set forth in this Section.
For the purposes of this Act, "to bargain collectively" means the performance of the mutual obligation of the public employer or his designated representative and the representative of the public employees to meet at reasonable times, including meetings in advance of the budget-making process, and to negotiate in good faith with respect to wages, hours, and other conditions of employment, not excluded by Section 4 of this Act, or the negotiation of an agreement, or any question arising thereunder and the execution of a written contract incorporating any agreement reached if requested by either party, but such obligation does not compel either party to agree to a proposal or require the making of a concession.
The duty "to bargain collectively" shall also include an obligation to negotiate over any matter with respect to wages, hours and other conditions of employment, not specifically provided for in any other law or not specifically in violation of the provisions of any law. If any other law pertains, in part, to a matter affecting the wages, hours and other conditions of employment, such other law shall not be construed as limiting the duty "to bargain collectively" and to enter into collective bargaining agreements containing clauses which either supplement, implement, or relate to the effect of such provisions in other laws.
The duty "to bargain collectively" shall also include negotiations as to the terms of a collective bargaining agreement. The parties may, by mutual agreement, provide for arbitration of impasses resulting from their inability to agree upon wages, hours and terms and conditions of employment to be included in a collective bargaining agreement. Such arbitration provisions shall be subject to the Illinois "Uniform Arbitration Act" unless agreed by the parties.
The duty "to bargain collectively" shall also mean that no party to a collective bargaining contract shall terminate or modify such contract, unless the party desiring such termination or modification:
(1) serves a written notice upon the other party to

the contract of the proposed termination or modification 60 days prior to the expiration date thereof, or in the event such contract contains no expiration date, 60 days prior to the time it is proposed to make such termination or modification;

(2) offers to meet and confer with the other party

for the purpose of negotiating a new contract or a contract containing the proposed modifications;

(3) notifies the Board within 30 days after such

notice of the existence of a dispute, provided no agreement has been reached by that time; and

(4) continues in full force and effect, without

resorting to strike or lockout, all the terms and conditions of the existing contract for a period of 60 days after such notice is given to the other party or until the expiration date of such contract, whichever occurs later.

The duties imposed upon employers, employees and labor organizations by paragraphs (2), (3) and (4) shall become inapplicable upon an intervening certification of the Board, under which the labor organization, which is a party to the contract, has been superseded as or ceased to be the exclusive representative of the employees pursuant to the provisions of subsection (a) of Section 9, and the duties so imposed shall not be construed as requiring either party to discuss or agree to any modification of the terms and conditions contained in a contract for a fixed period, if such modification is to become effective before such terms and conditions can be reopened under the provisions of the contract.
Collective bargaining for home care and home health workers who function as personal assistants and individual maintenance home health workers under the Home Services Program shall be limited to the terms and conditions of employment under the State's control, as defined in Public Act 93-204 or this amendatory Act of the 97th General Assembly, as applicable.
Collective bargaining for child and day care home providers under the child care assistance program shall be limited to the terms and conditions of employment under the State's control, as defined in this amendatory Act of the 94th General Assembly.
Notwithstanding any other provision of this Section, whenever collective bargaining is for the purpose of establishing an initial agreement following original certification of units with fewer than 35 employees, with respect to public employees other than peace officers, fire fighters, and security employees, the following apply:
(1) Not later than 10 days after receiving a

written request for collective bargaining from a labor organization that has been newly certified as a representative as defined in Section 6(c), or within such further period as the parties agree upon, the parties shall meet and commence to bargain collectively and shall make every reasonable effort to conclude and sign a collective bargaining agreement.

(2) If anytime after the expiration of the 90-day

period beginning on the date on which bargaining is commenced the parties have failed to reach an agreement, either party may notify the Illinois Public Labor Relations Board of the existence of a dispute and request mediation in accordance with the provisions of Section 14 of this Act.

(3) If after the expiration of the 30-day period

beginning on the date on which mediation commenced, or such additional period as the parties may agree upon, the mediator is not able to bring the parties to agreement by conciliation, either the exclusive representative of the employees or the employer may request of the other, in writing, arbitration and shall submit a copy of the request to the board. Upon submission of the request for arbitration, the parties shall be required to participate in the impasse arbitration procedures set forth in Section 14 of this Act, except the right to strike shall not be considered waived pursuant to Section 17 of this Act, until the actual convening of the arbitration hearing.

(Source: P.A. 97-1158, eff. 1-29-13; 98-1004, eff. 8-18-14.)

(5 ILCS 315/7.5)
(This Section was added by P.A. 98-599, which has been held unconstitutional)
Sec. 7.5. Duty to bargain regarding pension amendments.
(a) Notwithstanding any provision of this Act, employers shall not be required to bargain over matters affected by the changes, the impact of changes, and the implementation of changes made to Article 14, 15, or 16 of the Illinois Pension Code, or Article 1 of that Code as it applies to those Articles, made by this amendatory Act of the 98th General Assembly, or over any other provision of Article 14, 15, or 16 of the Illinois Pension Code, or of Article 1 of that Code as it applies to those Articles, which are prohibited subjects of bargaining; nor shall the changes, the impact of changes, or the implementation of changes made to Article 14, 15, or 16 of the Illinois Pension Code, or to Article 1 of that Code as it applies to those Articles, by this amendatory Act of the 98th General Assembly or any other provision of Article 14, 15, or 16 of the Illinois Pension Code, or of Article 1 of that Code as it applies to those Articles, be subject to interest arbitration or any award issued pursuant to interest arbitration. The provisions of this Section shall not apply to an employment contract or collective bargaining agreement that is in effect on the effective date of this amendatory Act of the 98th General Assembly. However, any such contract or agreement that is subsequently modified, amended, or renewed shall be subject to the provisions of this Section. The provisions of this Section shall also not apply to the ability of an employer and employee representative to bargain collectively with regard to the pick up of employee contributions pursuant to Section 14-133.1, 15-157.1, or 16-152.1 of the Illinois Pension Code.
(b) Nothing in this Section, however, shall be construed as otherwise limiting any of the obligations and requirements applicable to each employer under any of the provisions of this Act, including, but not limited to, the requirement to bargain collectively with regard to policy matters directly affecting wages, hours and terms and conditions of employment as well as the impact thereon upon request by employee representatives, except for the matters deemed prohibited subjects of bargaining under subsection (a) of this Section. Nothing in this Section shall further be construed as otherwise limiting any of the rights of employees or employee representatives under the provisions of this Act, except for matters deemed prohibited subjects of bargaining under subsection (a) of this Section.
(c) In case of any conflict between this Section and any other provisions of this Act or any other law, the provisions of this Section shall control.
(Source: P.A. 98-599, eff. 6-1-14.)

(5 ILCS 315/8) (from Ch. 48, par. 1608)
Sec. 8. Grievance Procedure. The collective bargaining agreement negotiated between the employer and the exclusive representative shall contain a grievance resolution procedure which shall apply to all employees in the bargaining unit and shall provide for final and binding arbitration of disputes concerning the administration or interpretation of the agreement unless mutually agreed otherwise. Any agreement containing a final and binding arbitration provision shall also contain a provision prohibiting strikes for the duration of the agreement. The grievance and arbitration provisions of any collective bargaining agreement shall be subject to the Illinois "Uniform Arbitration Act". The costs of such arbitration shall be borne equally by the employer and the employee organization.
(Source: P.A. 83-1012.)

(5 ILCS 315/9) (from Ch. 48, par. 1609)
Sec. 9. Elections; recognition.
(a) Whenever in accordance with such regulations as may be prescribed by the Board a petition has been filed:
(1) by a public employee or group of public employees

or any labor organization acting in their behalf demonstrating that 30% of the public employees in an appropriate unit (A) wish to be represented for the purposes of collective bargaining by a labor organization as exclusive representative, or (B) asserting that the labor organization which has been certified or is currently recognized by the public employer as bargaining representative is no longer the representative of the majority of public employees in the unit; or

(2) by a public employer alleging that one or more

labor organizations have presented to it a claim that they be recognized as the representative of a majority of the public employees in an appropriate unit,

the Board shall investigate such petition, and if it has reasonable cause to believe that a question of representation exists, shall provide for an appropriate hearing upon due notice. Such hearing shall be held at the offices of the Board or such other location as the Board deems appropriate. If it finds upon the record of the hearing that a question of representation exists, it shall direct an election in accordance with subsection (d) of this Section, which election shall be held not later than 120 days after the date the petition was filed regardless of whether that petition was filed before or after the effective date of this amendatory Act of 1987; provided, however, the Board may extend the time for holding an election by an additional 60 days if, upon motion by a person who has filed a petition under this Section or is the subject of a petition filed under this Section and is a party to such hearing, or upon the Board's own motion, the Board finds that good cause has been shown for extending the election date; provided further, that nothing in this Section shall prohibit the Board, in its discretion, from extending the time for holding an election for so long as may be necessary under the circumstances, where the purpose for such extension is to permit resolution by the Board of an unfair labor practice charge filed by one of the parties to a representational proceeding against the other based upon conduct which may either affect the existence of a question concerning representation or have a tendency to interfere with a fair and free election, where the party filing the charge has not filed a request to proceed with the election; and provided further that prior to the expiration of the total time allotted for holding an election, a person who has filed a petition under this Section or is the subject of a petition filed under this Section and is a party to such hearing or the Board, may move for and obtain the entry of an order in the circuit court of the county in which the majority of the public employees sought to be represented by such person reside, such order extending the date upon which the election shall be held. Such order shall be issued by the circuit court only upon a judicial finding that there has been a sufficient showing that there is good cause to extend the election date beyond such period and shall require the Board to hold the election as soon as is feasible given the totality of the circumstances. Such 120 day period may be extended one or more times by the agreement of all parties to the hearing to a date certain without the necessity of obtaining a court order. Nothing in this Section prohibits the waiving of hearings by stipulation for the purpose of a consent election in conformity with the rules and regulations of the Board or an election in a unit agreed upon by the parties. Other interested employee organizations may intervene in the proceedings in the manner and within the time period specified by rules and regulations of the Board. Interested parties who are necessary to the proceedings may also intervene in the proceedings in the manner and within the time period specified by the rules and regulations of the Board.
(a-5) The Board shall designate an exclusive representative for purposes of collective bargaining when the representative demonstrates a showing of majority interest by employees in the unit. If the parties to a dispute are without agreement on the means to ascertain the choice, if any, of employee organization as their representative, the Board shall ascertain the employees' choice of employee organization, on the basis of dues deduction authorization or other evidence, or, if necessary, by conducting an election. All evidence submitted by an employee organization to the Board to ascertain an employee's choice of an employee organization is confidential and shall not be submitted to the employer for review. The Board shall ascertain the employee's choice of employee organization within 120 days after the filing of the majority interest petition; however, the Board may extend time by an additional 60 days, upon its own motion or upon the motion of a party to the proceeding. If either party provides to the Board, before the designation of a representative, clear and convincing evidence that the dues deduction authorizations, and other evidence upon which the Board would otherwise rely to ascertain the employees' choice of representative, are fraudulent or were obtained through coercion, the Board shall promptly thereafter conduct an election. The Board shall also investigate and consider a party's allegations that the dues deduction authorizations and other evidence submitted in support of a designation of representative without an election were subsequently changed, altered, withdrawn, or withheld as a result of employer fraud, coercion, or any other unfair labor practice by the employer. If the Board determines that a labor organization would have had a majority interest but for an employer's fraud, coercion, or unfair labor practice, it shall designate the labor organization as an exclusive representative without conducting an election. If a hearing is necessary to resolve any issues of representation under this Section, the Board shall conclude its hearing process and issue a certification of the entire appropriate unit not later than 120 days after the date the petition was filed. The 120-day period may be extended one or more times by the agreement of all parties to a hearing to a date certain.
(a-6) A labor organization or an employer may file a unit clarification petition seeking to clarify an existing bargaining unit. The Board shall conclude its investigation, including any hearing process deemed necessary, and issue a certification of clarified unit or dismiss the petition not later than 120 days after the date the petition was filed. The 120-day period may be extended one or more times by the agreement of all parties to a hearing to a date certain.
(b) The Board shall decide in each case, in order to assure public employees the fullest freedom in exercising the rights guaranteed by this Act, a unit appropriate for the purpose of collective bargaining, based upon but not limited to such factors as: historical pattern of recognition; community of interest including employee skills and functions; degree of functional integration; interchangeability and contact among employees; fragmentation of employee groups; common supervision, wages, hours and other working conditions of the employees involved; and the desires of the employees. For purposes of this subsection, fragmentation shall not be the sole or predominant factor used by the Board in determining an appropriate bargaining unit. Except with respect to non-State fire fighters and paramedics employed by fire departments and fire protection districts, non-State peace officers and peace officers in the State Department of State Police, a single bargaining unit determined by the Board may not include both supervisors and nonsupervisors, except for bargaining units in existence on the effective date of this Act. With respect to non-State fire fighters and paramedics employed by fire departments and fire protection districts, non-State peace officers and peace officers in the State Department of State Police, a single bargaining unit determined by the Board may not include both supervisors and nonsupervisors, except for bargaining units in existence on the effective date of this amendatory Act of 1985.
In cases involving an historical pattern of recognition, and in cases where the employer has recognized the union as the sole and exclusive bargaining agent for a specified existing unit, the Board shall find the employees in the unit then represented by the union pursuant to the recognition to be the appropriate unit.
Notwithstanding the above factors, where the majority of public employees of a craft so decide, the Board shall designate such craft as a unit appropriate for the purposes of collective bargaining.
The Board shall not decide that any unit is appropriate if such unit includes both professional and nonprofessional employees, unless a majority of each group votes for inclusion in such unit.
(c) Nothing in this Act shall interfere with or negate the current representation rights or patterns and practices of labor organizations which have historically represented public employees for the purpose of collective bargaining, including but not limited to the negotiations of wages, hours and working conditions, discussions of employees' grievances, resolution of jurisdictional disputes, or the establishment and maintenance of prevailing wage rates, unless a majority of employees so represented express a contrary desire pursuant to the procedures set forth in this Act.
(d) In instances where the employer does not voluntarily recognize a labor organization as the exclusive bargaining representative for a unit of employees, the Board shall determine the majority representative of the public employees in an appropriate collective bargaining unit by conducting a secret ballot election, except as otherwise provided in subsection (a-5). Within 7 days after the Board issues its bargaining unit determination and direction of election or the execution of a stipulation for the purpose of a consent election, the public employer shall submit to the labor organization the complete names and addresses of those employees who are determined by the Board to be eligible to participate in the election. When the Board has determined that a labor organization has been fairly and freely chosen by a majority of employees in an appropriate unit, it shall certify such organization as the exclusive representative. If the Board determines that a majority of employees in an appropriate unit has fairly and freely chosen not to be represented by a labor organization, it shall so certify. The Board may also revoke the certification of the public employee organizations as exclusive bargaining representatives which have been found by a secret ballot election to be no longer the majority representative.
(e) The Board shall not conduct an election in any bargaining unit or any subdivision thereof within which a valid election has been held in the preceding 12-month period. The Board shall determine who is eligible to vote in an election and shall establish rules governing the conduct of the election or conduct affecting the results of the election. The Board shall include on a ballot in a representation election a choice of "no representation". A labor organization currently representing the bargaining unit of employees shall be placed on the ballot in any representation election. In any election where none of the choices on the ballot receives a majority, a runoff election shall be conducted between the 2 choices receiving the largest number of valid votes cast in the election. A labor organization which receives a majority of the votes cast in an election shall be certified by the Board as exclusive representative of all public employees in the unit.
(f) A labor organization shall be designated as the exclusive representative by a public employer, provided that the labor organization represents a majority of the public employees in an appropriate unit. Any employee organization which is designated or selected by the majority of public employees, in a unit of the public employer having no other recognized or certified representative, as their representative for purposes of collective bargaining may request recognition by the public employer in writing. The public employer shall post such request for a period of at least 20 days following its receipt thereof on bulletin boards or other places used or reserved for employee notices.
(g) Within the 20-day period any other interested employee organization may petition the Board in the manner specified by rules and regulations of the Board, provided that such interested employee organization has been designated by at least 10% of the employees in an appropriate bargaining unit which includes all or some of the employees in the unit recognized by the employer. In such event, the Board shall proceed with the petition in the same manner as provided by paragraph (1) of subsection (a) of this Section.
(h) No election shall be directed by the Board in any bargaining unit where there is in force a valid collective bargaining agreement. The Board, however, may process an election petition filed between 90 and 60 days prior to the expiration of the date of an agreement, and may further refine, by rule or decision, the implementation of this provision. Where more than 4 years have elapsed since the effective date of the agreement, the agreement shall continue to bar an election, except that the Board may process an election petition filed between 90 and 60 days prior to the end of the fifth year of such an agreement, and between 90 and 60 days prior to the end of each successive year of such agreement.
(i) An order of the Board dismissing a representation petition, determining and certifying that a labor organization has been fairly and freely chosen by a majority of employees in an appropriate bargaining unit, determining and certifying that a labor organization has not been fairly and freely chosen by a majority of employees in the bargaining unit or certifying a labor organization as the exclusive representative of employees in an appropriate bargaining unit because of a determination by the Board that the labor organization is the historical bargaining representative of employees in the bargaining unit, is a final order. Any person aggrieved by any such order issued on or after the effective date of this amendatory Act of 1987 may apply for and obtain judicial review in accordance with provisions of the Administrative Review Law, as now or hereafter amended, except that such review shall be afforded directly in the Appellate Court for the district in which the aggrieved party resides or transacts business. Any direct appeal to the Appellate Court shall be filed within 35 days from the date that a copy of the decision sought to be reviewed was served upon the party affected by the decision.
(Source: P.A. 95-331, eff. 8-21-07; 96-813, eff. 10-30-09.)

(5 ILCS 315/10) (from Ch. 48, par. 1610)
Sec. 10. Unfair labor practices.
(a) It shall be an unfair labor practice for an employer or its agents:
(1) to interfere with, restrain or coerce public

employees in the exercise of the rights guaranteed in this Act or to dominate or interfere with the formation, existence or administration of any labor organization or contribute financial or other support to it; provided, an employer shall not be prohibited from permitting employees to confer with him during working hours without loss of time or pay;

(2) to discriminate in regard to hire or tenure of

employment or any term or condition of employment in order to encourage or discourage membership in or other support for any labor organization. Nothing in this Act or any other law precludes a public employer from making an agreement with a labor organization to require as a condition of employment the payment of a fair share under paragraph (e) of Section 6;

(3) to discharge or otherwise discriminate against a

public employee because he has signed or filed an affidavit, petition or charge or provided any information or testimony under this Act;

(4) to refuse to bargain collectively in good faith

with a labor organization which is the exclusive representative of public employees in an appropriate unit, including, but not limited to, the discussing of grievances with the exclusive representative;

(5) to violate any of the rules and regulations

established by the Board with jurisdiction over them relating to the conduct of representation elections or the conduct affecting the representation elections;

(6) to expend or cause the expenditure of public

funds to any external agent, individual, firm, agency, partnership or association in any attempt to influence the outcome of representational elections held pursuant to Section 9 of this Act; provided, that nothing in this subsection shall be construed to limit an employer's right to internally communicate with its employees as provided in subsection (c) of this Section, to be represented on any matter pertaining to unit determinations, unfair labor practice charges or pre-election conferences in any formal or informal proceeding before the Board, or to seek or obtain advice from legal counsel. Nothing in this paragraph shall be construed to prohibit an employer from expending or causing the expenditure of public funds on, or seeking or obtaining services or advice from, any organization, group, or association established by and including public or educational employers, whether covered by this Act, the Illinois Educational Labor Relations Act or the public employment labor relations law of any other state or the federal government, provided that such services or advice are generally available to the membership of the organization, group or association, and are not offered solely in an attempt to influence the outcome of a particular representational election; or

(7) to refuse to reduce a collective bargaining

agreement to writing or to refuse to sign such agreement.

(b) It shall be an unfair labor practice for a labor organization or its agents:
(1) to restrain or coerce public employees in the

exercise of the rights guaranteed in this Act, provided, (i) that this paragraph shall not impair the right of a labor organization to prescribe its own rules with respect to the acquisition or retention of membership therein or the determination of fair share payments and (ii) that a labor organization or its agents shall commit an unfair labor practice under this paragraph in duty of fair representation cases only by intentional misconduct in representing employees under this Act;

(2) to restrain or coerce a public employer in the

selection of his representatives for the purposes of collective bargaining or the settlement of grievances; or

(3) to cause, or attempt to cause, an employer to

discriminate against an employee in violation of subsection (a)(2);

(4) to refuse to bargain collectively in good faith

with a public employer, if it has been designated in accordance with the provisions of this Act as the exclusive representative of public employees in an appropriate unit;

(5) to violate any of the rules and regulations

established by the boards with jurisdiction over them relating to the conduct of representation elections or the conduct affecting the representation elections;

(6) to discriminate against any employee because he

has signed or filed an affidavit, petition or charge or provided any information or testimony under this Act;

(7) to picket or cause to be picketed, or threaten to

picket or cause to be picketed, any public employer where an object thereof is forcing or requiring an employer to recognize or bargain with a labor organization of the representative of its employees, or forcing or requiring the employees of an employer to accept or select such labor organization as their collective bargaining representative, unless such labor organization is currently certified as the representative of such employees:

(A) where the employer has lawfully recognized in

accordance with this Act any labor organization and a question concerning representation may not appropriately be raised under Section 9 of this Act;

(B) where within the preceding 12 months a valid

election under Section 9 of this Act has been conducted; or

(C) where such picketing has been conducted

without a petition under Section 9 being filed within a reasonable period of time not to exceed 30 days from the commencement of such picketing; provided that when such a petition has been filed the Board shall forthwith, without regard to the provisions of subsection (a) of Section 9 or the absence of a showing of a substantial interest on the part of the labor organization, direct an election in such unit as the Board finds to be appropriate and shall certify the results thereof; provided further, that nothing in this subparagraph shall be construed to prohibit any picketing or other publicity for the purpose of truthfully advising the public that an employer does not employ members of, or have a contract with, a labor organization unless an effect of such picketing is to induce any individual employed by any other person in the course of his employment, not to pick up, deliver, or transport any goods or not to perform any services; or

(8) to refuse to reduce a collective bargaining

agreement to writing or to refuse to sign such agreement.

(c) The expressing of any views, argument, or opinion or the dissemination thereof, whether in written, printed, graphic, or visual form, shall not constitute or be evidence of an unfair labor practice under any of the provisions of this Act, if such expression contains no threat of reprisal or force or promise of benefit.
(Source: P.A. 86-412; 87-736.)

(5 ILCS 315/11) (from Ch. 48, par. 1611)
Sec. 11. Unfair labor practice procedures. Unfair labor practices may be dealt with by the Board in the following manner:
(a) Whenever it is charged that any person has engaged in or is engaging in any unfair labor practice, the Board or any agent designated by the Board for such purposes, shall conduct an investigation of the charge. If after such investigation the Board finds that the charge involves a dispositive issue of law or fact the Board shall issue a complaint and cause to be served upon the person a complaint stating the charges, accompanied by a notice of hearing before the Board or a member thereof designated by the Board, or before a qualified hearing officer designated by the Board at the offices of the Board or such other location as the Board deems appropriate, not less than 5 days after serving of such complaint provided that no complaint shall issue based upon any unfair labor practice occurring more than six months prior to the filing of a charge with the Board and the service of a copy thereof upon the person against whom the charge is made, unless the person aggrieved thereby did not reasonably have knowledge of the alleged unfair labor practice or was prevented from filing such a charge by reason of service in the armed forces, in which event the six month period shall be computed from the date of his discharge. Any such complaint may be amended by the member or hearing officer conducting the hearing for the Board in his discretion at any time prior to the issuance of an order based thereon. The person who is the subject of the complaint has the right to file an answer to the original or amended complaint and to appear in person or by a representative and give testimony at the place and time fixed in the complaint. In the discretion of the member or hearing officer conducting the hearing or the Board, any other person may be allowed to intervene in the proceeding and to present testimony. In any hearing conducted by the Board, neither the Board nor the member or agent conducting the hearing shall be bound by the rules of evidence applicable to courts, except as to the rules of privilege recognized by law.
(b) The Board shall have the power to issue subpoenas and administer oaths. If any party wilfully fails or neglects to appear or testify or to produce books, papers and records pursuant to the issuance of a subpoena by the Board, the Board may apply to a court of competent jurisdiction to request that such party be ordered to appear before the Board to testify or produce the requested evidence.
(c) Any testimony taken by the Board, or a member designated by the Board or a hearing officer thereof, must be reduced to writing and filed with the Board. A full and complete record shall be kept of all proceedings before the Board, and all proceedings shall be transcribed by a reporter appointed by the Board. The party on whom the burden of proof rests shall be required to sustain such burden by a preponderance of the evidence. If, upon a preponderance of the evidence taken, the Board is of the opinion that any person named in the charge has engaged in or is engaging in an unfair labor practice, then it shall state its findings of fact and shall issue and cause to be served upon the person an order requiring him to cease and desist from the unfair labor practice, and to take such affirmative action, including reinstatement of public employees with or without back pay, as will effectuate the policies of this Act. If the Board awards back pay, it shall also award interest at the rate of 7% per annum. The Board's order may further require the person to make reports from time to time, and demonstrate the extent to which he has complied with the order. If there is no preponderance of evidence to indicate to the Board that the person named in the charge has engaged in or is engaging in the unfair labor practice, then the Board shall state its findings of fact and shall issue an order dismissing the complaint. The Board's order may in its discretion also include an appropriate sanction, based on the Board's rules and regulations, and the sanction may include an order to pay the other party or parties' reasonable expenses including costs and reasonable attorney's fee, if the other party has made allegations or denials without reasonable cause and found to be untrue or has engaged in frivolous litigation for the purpose of delay or needless increase in the cost of litigation; the State of Illinois or any agency thereof shall be subject to the provisions of this sentence in the same manner as any other party.
(d) Until the record in a case has been filed in court, the Board at any time, upon reasonable notice and in such manner as it deems proper, may modify or set aside, in whole or in part, any finding or order made or issued by it.
(e) A charging party or any person aggrieved by a final order of the Board granting or denying in whole or in part the relief sought may apply for and obtain judicial review of an order of the Board entered under this Act, in accordance with the provisions of the Administrative Review Law, as now or hereafter amended, except that such judicial review shall be afforded directly in the appellate court for the district in which the aggrieved party resides or transacts business, and provided, that such judicial review shall not be available for the purpose of challenging a final order issued by the Board pursuant to Section 9 of this Act for which judicial review has been petitioned pursuant to subsection (i) of Section 9. Any direct appeal to the Appellate Court shall be filed within 35 days from the date that a copy of the decision sought to be reviewed was served upon the party affected by the decision. The filing of such an appeal to the Appellate Court shall not automatically stay the enforcement of the Board's order. An aggrieved party may apply to the Appellate Court for a stay of the enforcement of the Board's order after the aggrieved party has followed the procedure prescribed by Supreme Court Rule 335. The Board in proceedings under this Section may obtain an order of the court for the enforcement of its order.
(f) Whenever it appears that any person has violated a final order of the Board issued pursuant to this Section, the Board must commence an action in the name of the People of the State of Illinois by petition, alleging the violation, attaching a copy of the order of the Board, and praying for the issuance of an order directing the person, his officers, agents, servants, successors, and assigns to comply with the order of the Board. The Board shall be represented in this action by the Attorney General in accordance with the Attorney General Act. The court may grant or refuse, in whole or in part, the relief sought, provided that the court may stay an order of the Board in accordance with the Administrative Review Law, pending disposition of the proceedings. The court may punish a violation of its order as in civil contempt.
(g) The proceedings provided in paragraph (f) of this Section shall be commenced in the Appellate Court for the district where the unfair labor practice which is the subject of the Board's order was committed, or where a person required to cease and desist by such order resides or transacts business.
(h) The Board through the Attorney General, shall have power, upon issuance of an unfair labor practice complaint alleging that a person has engaged in or is engaging in an unfair labor practice, to petition the circuit court where the alleged unfair labor practice which is the subject of the Board's complaint was allegedly committed, or where a person required to cease and desist from such alleged unfair labor practice resides or transacts business, for appropriate temporary relief or restraining order. Upon the filing of any such petition, the court shall cause notice thereof to be served upon such persons, and thereupon shall have jurisdiction to grant to the Board such temporary relief or restraining order as it deems just and proper.
(i) If an unfair labor practice charge involves the interpretation or application of a collective bargaining agreement and said agreement contains a grievance procedure with binding arbitration as its terminal step, the Board may defer the resolution of such dispute to the grievance and arbitration procedure contained in said agreement.
(Source: P.A. 100-516, eff. 9-22-17.)

(5 ILCS 315/12) (from Ch. 48, par. 1612)
Sec. 12. Mediation.
(a) The State and Local Panels in joint session shall establish a Public Employees Mediation Roster, the services of which shall be available to public employers and to labor organizations upon request of the parties for the purposes of mediation of grievances or contract disputes. Upon the request of either party, services of the Public Employees Mediation Roster shall be available for purposes of arbitrating disputes over interpretation or application of the terms of an agreement pursuant to Section 8. The members of the Roster shall be appointed by majority vote of the members of both panels. Members shall be impartial, competent, and reputable citizens of the United States, residents of the State of Illinois, and shall qualify by taking and subscribing to the constitutional oath or affirmation of office. The function of the mediator shall be to communicate with the employer and exclusive representative or their representatives and to endeavor to bring about an amicable and voluntary settlement. Compensation of Roster members for services performed as mediators shall be paid equally by the parties to a mediated labor dispute. The Board shall have authority but not the obligation to promulgate regulations setting compensation levels for members of the Roster, and establishing procedures for suspension or dismissal of mediators for good cause shown following hearing.
(b) A mediator in a mediated labor dispute shall be selected by the Board from among the members of the Roster.
(c) Nothing in this Act or any other law prohibits the use of other mediators selected by the parties for the resolution of disputes over interpretation or application of the terms or conditions of the collective bargaining agreements between a public employer and a labor organization.
(d) If requested by the parties to a labor dispute, a mediator may perform fact-finding as set forth in Section 13.
(Source: P.A. 98-535, eff. 1-1-14.)

(5 ILCS 315/13) (from Ch. 48, par. 1613)
Sec. 13. Fact-finding.
(a) If, after a reasonable period of negotiation over the terms of the agreement, or upon expiration of an existing collective bargaining agreement and the parties have not been able to mutually resolve the dispute, the parties may, by mutual consent initiate a fact-finding.
(b) Within three days of such request the Board must submit to the parties a panel of 7 qualified, disinterested persons from the Illinois Public Employees Mediation Roster to serve as a fact-finder. The parties to the dispute shall designate one of the 7 persons to serve as fact-finder. The fact-finder must act independently of the Board and may be the same person who participated in the mediation of the labor dispute if both parties consent. The person selected or appointed as fact-finder shall immediately establish the dates and place of hearings. Upon request, the Board shall issue subpoenas for hearings conducted by the fact-finder. The fact-finder may administer oaths. The fact-finder shall initially determine what issues are in dispute and therefore properly before the fact-finder. Upon completion of the hearings, but no later than 45 days from the date of appointment, the fact-finder must make written findings of facts and recommendations for resolution of the dispute, must serve findings on the public employer and the labor organization involved, and must publicize such findings by mailing them to all newspapers of general circulation in the community. The fact-finder's findings shall be advisory only and shall not be binding upon the parties. If the parties do not accept the recommendations of the fact-finder as the basis for settlement, or if the fact-finder does not make written findings of facts and recommendations for the resolution of the dispute and serve and publicize such findings within 45 days of the date of appointment, the parties may resume negotiations.
(c) The public employer and the labor organization which is certified as exclusive representative or which is recognized as exclusive representative in any particular bargaining unit by the state or political subdivision are the only proper parties to the fact-finding proceedings.
(Source: P.A. 84-1335.)

(5 ILCS 315/14) (from Ch. 48, par. 1614)
Sec. 14. Security employee, peace officer and fire fighter disputes.
(a) In the case of collective bargaining agreements involving units of security employees of a public employer, Peace Officer Units, or units of fire fighters or paramedics, and in the case of disputes under Section 18, unless the parties mutually agree to some other time limit, mediation shall commence 30 days prior to the expiration date of such agreement or at such later time as the mediation services chosen under subsection (b) of Section 12 can be provided to the parties. In the case of negotiations for an initial collective bargaining agreement, mediation shall commence upon 15 days notice from either party or at such later time as the mediation services chosen pursuant to subsection (b) of Section 12 can be provided to the parties. In mediation under this Section, if either party requests the use of mediation services from the Federal Mediation and Conciliation Service, the other party shall either join in such request or bear the additional cost of mediation services from another source. The mediator shall have a duty to keep the Board informed on the progress of the mediation. If any dispute has not been resolved within 15 days after the first meeting of the parties and the mediator, or within such other time limit as may be mutually agreed upon by the parties, either the exclusive representative or employer may request of the other, in writing, arbitration, and shall submit a copy of the request to the Board.
(b) Within 10 days after such a request for arbitration has been made, the employer shall choose a delegate and the employees' exclusive representative shall choose a delegate to a panel of arbitration as provided in this Section. The employer and employees shall forthwith advise the other and the Board of their selections.
(c) Within 7 days after the request of either party, the parties shall request a panel of impartial arbitrators from which they shall select the neutral chairman according to the procedures provided in this Section. If the parties have agreed to a contract that contains a grievance resolution procedure as provided in Section 8, the chairman shall be selected using their agreed contract procedure unless they mutually agree to another procedure. If the parties fail to notify the Board of their selection of neutral chairman within 7 days after receipt of the list of impartial arbitrators, the Board shall appoint, at random, a neutral chairman from the list. In the absence of an agreed contract procedure for selecting an impartial arbitrator, either party may request a panel from the Board. Within 7 days of the request of either party, the Board shall select from the Public Employees Labor Mediation Roster 7 persons who are on the labor arbitration panels of either the American Arbitration Association or the Federal Mediation and Conciliation Service, or who are members of the National Academy of Arbitrators, as nominees for impartial arbitrator of the arbitration panel. The parties may select an individual on the list provided by the Board or any other individual mutually agreed upon by the parties. Within 7 days following the receipt of the list, the parties shall notify the Board of the person they have selected. Unless the parties agree on an alternate selection procedure, they shall alternatively strike one name from the list provided by the Board until only one name remains. A coin toss shall determine which party shall strike the first name. If the parties fail to notify the Board in a timely manner of their selection for neutral chairman, the Board shall appoint a neutral chairman from the Illinois Public Employees Mediation/Arbitration Roster.
(d) The chairman shall call a hearing to begin within 15 days and give reasonable notice of the time and place of the hearing. The hearing shall be held at the offices of the Board or at such other location as the Board deems appropriate. The chairman shall preside over the hearing and shall take testimony. Any oral or documentary evidence and other data deemed relevant by the arbitration panel may be received in evidence. The proceedings shall be informal. Technical rules of evidence shall not apply and the competency of the evidence shall not thereby be deemed impaired. A verbatim record of the proceedings shall be made and the arbitrator shall arrange for the necessary recording service. Transcripts may be ordered at the expense of the party ordering them, but the transcripts shall not be necessary for a decision by the arbitration panel. The expense of the proceedings, including a fee for the chairman, shall be borne equally by each of the parties to the dispute. The delegates, if public officers or employees, shall continue on the payroll of the public employer without loss of pay. The hearing conducted by the arbitration panel may be adjourned from time to time, but unless otherwise agreed by the parties, shall be concluded within 30 days of the time of its commencement. Majority actions and rulings shall constitute the actions and rulings of the arbitration panel. Arbitration proceedings under this Section shall not be interrupted or terminated by reason of any unfair labor practice charge filed by either party at any time.
(e) The arbitration panel may administer oaths, require the attendance of witnesses, and the production of such books, papers, contracts, agreements and documents as may be deemed by it material to a just determination of the issues in dispute, and for such purpose may issue subpoenas. If any person refuses to obey a subpoena, or refuses to be sworn or to testify, or if any witness, party or attorney is guilty of any contempt while in attendance at any hearing, the arbitration panel may, or the attorney general if requested shall, invoke the aid of any circuit court within the jurisdiction in which the hearing is being held, which court shall issue an appropriate order. Any failure to obey the order may be punished by the court as contempt.
(f) At any time before the rendering of an award, the chairman of the arbitration panel, if he is of the opinion that it would be useful or beneficial to do so, may remand the dispute to the parties for further collective bargaining for a period not to exceed 2 weeks. If the dispute is remanded for further collective bargaining the time provisions of this Act shall be extended for a time period equal to that of the remand. The chairman of the panel of arbitration shall notify the Board of the remand.
(g) At or before the conclusion of the hearing held pursuant to subsection (d), the arbitration panel shall identify the economic issues in dispute, and direct each of the parties to submit, within such time limit as the panel shall prescribe, to the arbitration panel and to each other its last offer of settlement on each economic issue. The determination of the arbitration panel as to the issues in dispute and as to which of these issues are economic shall be conclusive. The arbitration panel, within 30 days after the conclusion of the hearing, or such further additional periods to which the parties may agree, shall make written findings of fact and promulgate a written opinion and shall mail or otherwise deliver a true copy thereof to the parties and their representatives and to the Board. As to each economic issue, the arbitration panel shall adopt the last offer of settlement which, in the opinion of the arbitration panel, more nearly complies with the applicable factors prescribed in subsection (h). The findings, opinions and order as to all other issues shall be based upon the applicable factors prescribed in subsection (h).
(h) Where there is no agreement between the parties, or where there is an agreement but the parties have begun negotiations or discussions looking to a new agreement or amendment of the existing agreement, and wage rates or other conditions of employment under the proposed new or amended agreement are in dispute, the arbitration panel shall base its findings, opinions and order upon the following factors, as applicable:
(1) The lawful authority of the employer.
(2) Stipulations of the parties.
(3) The interests and welfare of the public and the

financial ability of the unit of government to meet those costs.

(4) Comparison of the wages, hours and conditions of

employment of the employees involved in the arbitration proceeding with the wages, hours and conditions of employment of other employees performing similar services and with other employees generally:

(A) In public employment in comparable

communities.

(B) In private employment in comparable

communities.

(5) The average consumer prices for goods and

services, commonly known as the cost of living.

(6) The overall compensation presently received by

the employees, including direct wage compensation, vacations, holidays and other excused time, insurance and pensions, medical and hospitalization benefits, the continuity and stability of employment and all other benefits received.

(7) Changes in any of the foregoing circumstances

during the pendency of the arbitration proceedings.

(8) Such other factors, not confined to the

foregoing, which are normally or traditionally taken into consideration in the determination of wages, hours and conditions of employment through voluntary collective bargaining, mediation, fact-finding, arbitration or otherwise between the parties, in the public service or in private employment.

(i) In the case of peace officers, the arbitration decision shall be limited to wages, hours, and conditions of employment (which may include residency requirements in municipalities with a population under 1,000,000, but those residency requirements shall not allow residency outside of Illinois) and shall not include the following: i) residency requirements in municipalities with a population of at least 1,000,000; ii) the type of equipment, other than uniforms, issued or used; iii) manning; iv) the total number of employees employed by the department; v) mutual aid and assistance agreements to other units of government; and vi) the criterion pursuant to which force, including deadly force, can be used; provided, nothing herein shall preclude an arbitration decision regarding equipment or manning levels if such decision is based on a finding that the equipment or manning considerations in a specific work assignment involve a serious risk to the safety of a peace officer beyond that which is inherent in the normal performance of police duties. Limitation of the terms of the arbitration decision pursuant to this subsection shall not be construed to limit the factors upon which the decision may be based, as set forth in subsection (h).
In the case of fire fighter, and fire department or fire district paramedic matters, the arbitration decision shall be limited to wages, hours, and conditions of employment (including manning and also including residency requirements in municipalities with a population under 1,000,000, but those residency requirements shall not allow residency outside of Illinois) and shall not include the following matters: i) residency requirements in municipalities with a population of at least 1,000,000; ii) the type of equipment (other than uniforms and fire fighter turnout gear) issued or used; iii) the total number of employees employed by the department; iv) mutual aid and assistance agreements to other units of government; and v) the criterion pursuant to which force, including deadly force, can be used; provided, however, nothing herein shall preclude an arbitration decision regarding equipment levels if such decision is based on a finding that the equipment considerations in a specific work assignment involve a serious risk to the safety of a fire fighter beyond that which is inherent in the normal performance of fire fighter duties. Limitation of the terms of the arbitration decision pursuant to this subsection shall not be construed to limit the facts upon which the decision may be based, as set forth in subsection (h).
The changes to this subsection (i) made by Public Act 90-385 (relating to residency requirements) do not apply to persons who are employed by a combined department that performs both police and firefighting services; these persons shall be governed by the provisions of this subsection (i) relating to peace officers, as they existed before the amendment by Public Act 90-385.
To preserve historical bargaining rights, this subsection shall not apply to any provision of a fire fighter collective bargaining agreement in effect and applicable on the effective date of this Act; provided, however, nothing herein shall preclude arbitration with respect to any such provision.
(j) Arbitration procedures shall be deemed to be initiated by the filing of a letter requesting mediation as required under subsection (a) of this Section. The commencement of a new municipal fiscal year after the initiation of arbitration procedures under this Act, but before the arbitration decision, or its enforcement, shall not be deemed to render a dispute moot, or to otherwise impair the jurisdiction or authority of the arbitration panel or its decision. Increases in rates of compensation awarded by the arbitration panel may be effective only at the start of the fiscal year next commencing after the date of the arbitration award. If a new fiscal year has commenced either since the initiation of arbitration procedures under this Act or since any mutually agreed extension of the statutorily required period of mediation under this Act by the parties to the labor dispute causing a delay in the initiation of arbitration, the foregoing limitations shall be inapplicable, and such awarded increases may be retroactive to the commencement of the fiscal year, any other statute or charter provisions to the contrary, notwithstanding. At any time the parties, by stipulation, may amend or modify an award of arbitration.
(k) Orders of the arbitration panel shall be reviewable, upon appropriate petition by either the public employer or the exclusive bargaining representative, by the circuit court for the county in which the dispute arose or in which a majority of the affected employees reside, but only for reasons that the arbitration panel was without or exceeded its statutory authority; the order is arbitrary, or capricious; or the order was procured by fraud, collusion or other similar and unlawful means. Such petitions for review must be filed with the appropriate circuit court within 90 days following the issuance of the arbitration order. The pendency of such proceeding for review shall not automatically stay the order of the arbitration panel. The party against whom the final decision of any such court shall be adverse, if such court finds such appeal or petition to be frivolous, shall pay reasonable attorneys' fees and costs to the successful party as determined by said court in its discretion. If said court's decision affirms the award of money, such award, if retroactive, shall bear interest at the rate of 12 percent per annum from the effective retroactive date.
(l) During the pendency of proceedings before the arbitration panel, existing wages, hours, and other conditions of employment shall not be changed by action of either party without the consent of the other but a party may so consent without prejudice to his rights or position under this Act. The proceedings are deemed to be pending before the arbitration panel upon the initiation of arbitration procedures under this Act.
(m) Security officers of public employers, and Peace Officers, Fire Fighters and fire department and fire protection district paramedics, covered by this Section may not withhold services, nor may public employers lock out or prevent such employees from performing services at any time.
(n) All of the terms decided upon by the arbitration panel shall be included in an agreement to be submitted to the public employer's governing body for ratification and adoption by law, ordinance or the equivalent appropriate means.
The governing body shall review each term decided by the arbitration panel. If the governing body fails to reject one or more terms of the arbitration panel's decision by a 3/5 vote of those duly elected and qualified members of the governing body, within 20 days of issuance, or in the case of firefighters employed by a state university, at the next regularly scheduled meeting of the governing body after issuance, such term or terms shall become a part of the collective bargaining agreement of the parties. If the governing body affirmatively rejects one or more terms of the arbitration panel's decision, it must provide reasons for such rejection with respect to each term so rejected, within 20 days of such rejection and the parties shall return to the arbitration panel for further proceedings and issuance of a supplemental decision with respect to the rejected terms. Any supplemental decision by an arbitration panel or other decision maker agreed to by the parties shall be submitted to the governing body for ratification and adoption in accordance with the procedures and voting requirements set forth in this Section. The voting requirements of this subsection shall apply to all disputes submitted to arbitration pursuant to this Section notwithstanding any contrary voting requirements contained in any existing collective bargaining agreement between the parties.
(o) If the governing body of the employer votes to reject the panel's decision, the parties shall return to the panel within 30 days from the issuance of the reasons for rejection for further proceedings and issuance of a supplemental decision. All reasonable costs of such supplemental proceeding including the exclusive representative's reasonable attorney's fees, as established by the Board, shall be paid by the employer.
(p) Notwithstanding the provisions of this Section the employer and exclusive representative may agree to submit unresolved disputes concerning wages, hours, terms and conditions of employment to an alternative form of impasse resolution.
(Source: P.A. 98-535, eff. 1-1-14; 98-1151, eff. 1-7-15.)

(5 ILCS 315/15) (from Ch. 48, par. 1615)
(Text of Section WITH the changes made by P.A. 98-599, which has been held unconstitutional)
Sec. 15. Act Takes Precedence.
(a) In case of any conflict between the provisions of this Act and any other law (other than Section 5 of the State Employees Group Insurance Act of 1971 and other than the changes made to the Illinois Pension Code by Public Act 96-889 and other than as provided in Section 7.5), executive order or administrative regulation relating to wages, hours and conditions of employment and employment relations, the provisions of this Act or any collective bargaining agreement negotiated thereunder shall prevail and control. Nothing in this Act shall be construed to replace or diminish the rights of employees established by Sections 28 and 28a of the Metropolitan Transit Authority Act, Sections 2.15 through 2.19 of the Regional Transportation Authority Act. The provisions of this Act are subject to Section 7.5 of this Act and Section 5 of the State Employees Group Insurance Act of 1971. Nothing in this Act shall be construed to replace the necessity of complaints against a sworn peace officer, as defined in Section 2(a) of the Uniform Peace Officer Disciplinary Act, from having a complaint supported by a sworn affidavit.
(b) Except as provided in subsection (a) above, any collective bargaining contract between a public employer and a labor organization executed pursuant to this Act shall supersede any contrary statutes, charters, ordinances, rules or regulations relating to wages, hours and conditions of employment and employment relations adopted by the public employer or its agents. Any collective bargaining agreement entered into prior to the effective date of this Act shall remain in full force during its duration.
(c) It is the public policy of this State, pursuant to paragraphs (h) and (i) of Section 6 of Article VII of the Illinois Constitution, that the provisions of this Act are the exclusive exercise by the State of powers and functions which might otherwise be exercised by home rule units. Such powers and functions may not be exercised concurrently, either directly or indirectly, by any unit of local government, including any home rule unit, except as otherwise authorized by this Act.
(Source: P.A. 98-599, eff. 6-1-14.)

(Text of Section WITHOUT the changes made by P.A. 98-599, which has been held unconstitutional)
Sec. 15. Act Takes Precedence.
(a) In case of any conflict between the provisions of this Act and any other law (other than Section 5 of the State Employees Group Insurance Act of 1971 and other than the changes made to the Illinois Pension Code by this amendatory Act of the 96th General Assembly), executive order or administrative regulation relating to wages, hours and conditions of employment and employment relations, the provisions of this Act or any collective bargaining agreement negotiated thereunder shall prevail and control. Nothing in this Act shall be construed to replace or diminish the rights of employees established by Sections 28 and 28a of the Metropolitan Transit Authority Act, Sections 2.15 through 2.19 of the Regional Transportation Authority Act. The provisions of this Act are subject to Section 5 of the State Employees Group Insurance Act of 1971. Nothing in this Act shall be construed to replace the necessity of complaints against a sworn peace officer, as defined in Section 2(a) of the Uniform Peace Officer Disciplinary Act, from having a complaint supported by a sworn affidavit.
(b) Except as provided in subsection (a) above, any collective bargaining contract between a public employer and a labor organization executed pursuant to this Act shall supersede any contrary statutes, charters, ordinances, rules or regulations relating to wages, hours and conditions of employment and employment relations adopted by the public employer or its agents. Any collective bargaining agreement entered into prior to the effective date of this Act shall remain in full force during its duration.
(c) It is the public policy of this State, pursuant to paragraphs (h) and (i) of Section 6 of Article VII of the Illinois Constitution, that the provisions of this Act are the exclusive exercise by the State of powers and functions which might otherwise be exercised by home rule units. Such powers and functions may not be exercised concurrently, either directly or indirectly, by any unit of local government, including any home rule unit, except as otherwise authorized by this Act.
(Source: P.A. 95-331, eff. 8-21-07; 96-889, eff. 1-1-11.)

(5 ILCS 315/15.1) (from Ch. 48, par. 1615.1)
Sec. 15.1. Precedents established by other labor boards. Unless contradicted by administrative precedent previously established by the State Panel, all final decisions in representation and unfair labor practice cases decided by the Local Panel and the Illinois Educational Labor Relations Board created under the Illinois Educational Labor Relations Act which have not been reversed by subsequent court rulings, shall be considered, but need not be followed by the State Panel.
Unless contradicted by administrative precedent previously established by the Local Panel, all final decisions in representation and unfair labor practice cases decided by the State Panel and the Illinois Educational Labor Relations Board which have not been reversed by subsequent court rulings, shall be considered, but need not be followed by the Local Panel.
(Source: P.A. 91-798, eff. 7-9-00.)

(5 ILCS 315/16) (from Ch. 48, par. 1616)
Sec. 16. Exhaustion of nonjudicial remedies. After the exhaustion of any arbitration mandated by this Act or any procedures mandated by a collective bargaining agreement, suits for violation of agreements including agreements entered into pursuant to Section 13(c) of the Urban Mass Transportation Act, between a public employer and a labor organization representing public employees may be brought by the parties to such agreement in the circuit court in the county in which the public employer transacts business or has its principal office.
(Source: P.A. 83-1012.)

(5 ILCS 315/17) (from Ch. 48, par. 1617)
Sec. 17. Right to strike.
(a) Nothing in this Act shall make it unlawful or make it an unfair labor practice for public employees, other than security employees, as defined in Section 3(p), peace officers, fire fighters, and paramedics employed by fire departments and fire protection districts, to strike except as otherwise provided in this Act. Public employees who are permitted to strike may strike only if:
(1) the employees are represented by an exclusive

bargaining representative;

(2) the collective bargaining agreement between the

public employer and the public employees, if any, has expired, or such collective bargaining agreement does not prohibit the strike;

(3) the public employer and the labor organization

have not mutually agreed to submit the disputed issues to final and binding arbitration;

(4) the exclusive representative has requested a

mediator pursuant to Section 12 for the purpose of mediation or conciliation of a dispute between the public employer and the exclusive representative and mediation has been used; and

(5) at least 5 days have elapsed after a notice of

intent to strike has been given by the exclusive bargaining representative to the public employer.

In mediation under this Section, if either party requests the use of mediation services from the Federal Mediation and Conciliation Service, the other party shall either join in such request or bear the additional cost of mediation services from another source.
(b) An employee who participates in a strike, work stoppage or slowdown, in violation of this Act shall be subject to discipline by the employer. No employer may pay or cause such employee to be paid any wages or other compensation for such periods of participation, except for wages or compensation earned before participation in such strike.
(Source: P.A. 86-412.)

(5 ILCS 315/18) (from Ch. 48, par. 1618)
Sec. 18. (a) If a strike, which may constitute a clear and present danger to the health and safety of the public is about to occur or is in progress, the public employer concerned may petition the board to make an investigation and conduct a hearing. Unfair labor practices committed by the employer shall be a defense to such petition. If the board finds that within 72 hours there is a clear and present danger to the health and safety of the public the employer shall petition the circuit court where the strike is about to occur or is in progress for appropriate judicial relief to stop the strike or to set conditions and requirements which must be complied with by the exclusive representative, to avoid or remove any such clear and present danger. No injunctive relief shall be granted except upon a showing that the strike constitutes a clear and present danger to the health and safety of the public. The court may allow the strike to occur or continue under conditions which it finds will avoid or remove any such clear and present danger. The court shall designate the essential employees within the affected unit whose services are necessary to avoid or remove any such clear and present danger. Such employees may be ordered to return to work under conditions and requirements which the court finds to be appropriate and such order may be only for a limited duration, and may be extended only upon demonstration that such extension is necessary to protect the public health and safety from a clear and present danger.
If the court orders any of the employees in the affected unit to return to work it shall require the employer and exclusive representative to participate in the impasse arbitration procedures set forth in Section 14 of this Act. The Court shall determine for which employees such procedures in Section 14 shall apply.
(b) Equitable defenses such as unclean hands and any unfair labor practices committed by the employer shall be considered as defenses by the court. Failure to agree to a proposal or to make a concession is not per se a violation of the unclean hands doctrine.
(c) If any employee or employee organization fails to comply with any order of the Court issued pursuant to this Section, the employer may institute judicial proceedings to enforce the order of the court.
(Source: P.A. 83-1012.)

(5 ILCS 315/19) (from Ch. 48, par. 1619)
Sec. 19. Any collective bargaining agreement entered into prior to the effective date of this Act shall remain in full force during its duration.
(Source: P.A. 83-1012.)

(5 ILCS 315/20) (from Ch. 48, par. 1620)
Sec. 20. Prohibitions.
(a) Nothing in this Act shall be construed to require an individual employee to render labor or service without his consent, nor shall anything in this Act be construed to make the quitting of his labor by an individual employee an illegal act; nor shall any court issue any process to compel the performance by an individual employee of such labor or service, without his consent; nor shall the quitting of labor by an employee or employees in good faith because of abnormally dangerous conditions for work at the place of employment of such employee be deemed a strike under this Act.
(b) This Act shall not be applicable to units of local government employing less than 5 employees at the time the Petition for Certification or Representation is filed with the Board. This prohibition shall not apply to bargaining units in existence on the effective date of this Act and units of local government employing more than 5 employees where the total number of employees falls below 5 after the Board has certified a bargaining unit.
(Source: P.A. 93-442, eff. 1-1-04; 93-1080, eff. 6-1-05; 94-67, eff. 1-1-06.)

(5 ILCS 315/21) (from Ch. 48, par. 1621)
Sec. 21. Subject to the appropriation power of the employer, employers and exclusive representatives may negotiate multi-year collective bargaining agreements pursuant to the provisions of this Act.
(Source: P.A. 83-1012.)

(5 ILCS 315/21.5)
Sec. 21.5. Termination of certain agreements after constitutional officers take office.
(a) No collective bargaining agreement entered into, on or after the effective date of this amendatory Act of the 96th General Assembly between an executive branch constitutional officer or any agency or department of an executive branch constitutional officer and a labor organization may extend beyond June 30th of the year in which the terms of office of executive branch constitutional officers begin.
(b) No collective bargaining agreement entered into, on or after the effective date of this amendatory Act of the 96th General Assembly between an executive branch constitutional officer or any agency or department of an executive branch constitutional officer and a labor organization may provide for an increase in salary, wages, or benefits starting on or after the first day of the terms of office of executive branch constitutional officers and ending June 30th of that same year.
(c) Any collective bargaining agreement in violation of this Section is terminated and rendered null and void by operation of law.
(d) For purposes of this Section, "executive branch constitutional officer" has the same meaning as that term is defined in the State Officials and Employees Ethics Act.
(Source: P.A. 96-1529, eff. 2-16-11.)

(5 ILCS 315/22) (from Ch. 48, par. 1622)
Sec. 22. Bi-state development agency.
(A) In further effectuation of that certain compact between the States of Missouri and Illinois heretofore made and entered into on September 20, 1949, the bistate development agency, created by and under the aforesaid compact, is authorized and directed to exercise the following duties, functions and powers in relation to its public transportation operation, in addition to those heretofore expressly authorized, which are necessary and appropriate to effectuate the compact:
(1) To deal with and enter into written contracts

with the employees of the bistate agency or any other operator of its public transportation system through accredited representatives or such employees or representatives of any labor organization authorized to act for such employees, concerning wages, salaries, hours, working conditions, pension or retirement provisions, and insurance benefits. The obligation of the bistate agency to deal with such employee representatives shall not be limited or restricted by any other provisions of law, but shall extend to all subjects which are or may be proper subjects of collective bargaining with a private employer under Section 8(d) of the National Labor Relations Act, 29 U.S.C. Section 158(d);

(2) To provide for the retirement and pension,

health, medical, dental, and other welfare benefits of its officers and employees and the widows and children of the deceased officers and employees, and their dependents, and to provide for paying benefits upon disability or death of its officers and employees and to make payments from its funds to provide for such retirement, pension, health, medical, dental and other welfare benefits and death or disability benefits;

(3) To settle labor disputes by arbitration.

Whenever any labor dispute arises in the operation of any public transportation service operated by or for the bistate agency, and collective bargaining does not result in an agreement, the bistate agency shall submit such dispute to arbitration by a board composed of three persons; one appointed by the bistate agency, one appointed by the representative of the employees, and a third member, who shall serve as chairman, to be selected from a current listing of the membership of the National Academy of Arbitrators by agreement of the parties or, in the absence of such agreement, by obtaining a listing of 7 such members of the National Academy from the American Arbitration Association or from the Federal Mediation and Conciliation Service and by alternately striking one name from the list so supplied until only one name remains. The representative of the employees and of the bistate agency shall determine by lot who shall first strike from the list. The arbitration panel shall base its findings, opinions and order upon the following factors, as applicable:

1. The lawful authority of the employer.
2. Stipulations of the parties.
3. The interests and welfare of the public and

the financial ability of the unit of government to meet those costs.

4. Comparison of the wages, hours and conditions

of employment of other employees performing similar services and with other employees generally:

a. In public employment in comparable

communities.

b. In private employment in comparable

communities.

5. The average consumer prices for goods and

services, commonly known as the cost of living.

6. The overall compensation presently received by

the employees, including direct wage compensation, vacation, holidays and other excused time, insurance and pensions, medical and hospitalization benefits, the continuity and stability of employment and all other benefits received.

7. Changes in any of the foregoing circumstances

during the pendency of the arbitration proceedings.

8. Such other factors, not confined to the

foregoing, which are normally or traditionally taken into consideration in the determination of wages, hours and conditions of employment through voluntary collective bargaining, mediation, fact-finding, arbitration or otherwise between the parties, in the public service or in private employment. The expenses of arbitration shall be borne equally by the parties, and each party shall bear its own costs. Unless otherwise agreed by the parties or determined by the arbitration board, all contract conditions shall remain undisturbed during the arbitration proceedings until issuance of the final award. All of the terms decided upon by the arbitration panel shall be included in an agreement to be submitted to an arbitration review committee comprised of the Secretary of Transportation for the State of Illinois, one representative jointly selected by the Mayor of the City of St. Louis and the St. Louis County Executive, and the Chairman of the Bi-state Development Agency for ratification and adoption by law, ordinance or the equivalent appropriate means.

The committee shall review each term decided by

the arbitration panel. If the committee fails to accept or reject one or more terms of the arbitration panel's decision, within 20 days of issuance, such term or terms shall become a part of the collective bargaining agreement of the parties. If the committee affirmatively rejects one or more terms of the arbitration panel's decision, it must provide reasons for such rejection with respect to each term so rejected, and the parties shall return to the arbitration panel for further proceedings and issuance of a supplemental decision with respect to the rejected terms. Any supplemental decision by an arbitration panel or other decision maker agreed to by the parties shall be submitted to the committee for ratification and adoption in accordance with the procedures set forth in this Section. The term "labor dispute" shall be broadly construed and shall include any controversy concerning wages, salaries, hours, working conditions or benefits, including health and welfare, sick leave, insurance and pension or retirement provisions, the making or maintaining of collective bargaining agreements, and the terms to be included in such agreement. The adjustment of grievances, questions concerning representation, and any other difference or question that may arise between the parties are subject to the arbitration award which shall be final and binding and not subject to the arbitration review process. In determining any question of representation, including, without limitation, whether a labor organization represents a majority of employees, or whether a proposed unit is an appropriate unit for collective bargaining, or whether an election shall be held to determine the question of representation, and otherwise in establishing rules and regulations governing representation petitions and the conduct of hearings and elections, the arbitration board shall be guided by relevant federal law and administrative practice developed under Section 9 of the National Labor Relations Act, as amended, 29 U.S.C. Section 159;

(4) To give effect to and comply with 49 U.S.C.

Section 1609(c) and any employee protective arrangements entered into pursuant thereto, in the event the bistate agency receives federal assistance under the Urban Mass Transportation Act, as amended, in aid of any public transportation system owned or controlled by it. The bistate agency shall enter into such protective arrangements with the representatives of employees affected by such assistance as may be necessary to protect the rights and interests of such employees, including, without limitation:

(a) The preservation of rights, privileges and

benefits (including continuation of pension rights and benefits under existing collective bargaining agreements or otherwise);

(b) The continuation of collective bargaining

rights;

(c) The protection of individual employees

against a worsening of their positions with respect to their employment;

(d) Assurances of employment to such employees

and priority of reemployment of such employees terminated or laid off; and

(e) Paid training and retraining programs;
(5) To extend to the employees of any public

transportation system owned or controlled by the bistate agency, in accordance with seniority, prior to commencing to operate any new or supplemental transportation service, or entering into any contractual or other arrangement for the operation of such service, the first opportunity for reasonably comparable employment in any new jobs, in respect to such new or supplemental operations, for which they can qualify after a reasonable training period. The wages, hours and working conditions for employees assigned to such new or supplemental operations shall be a proper subject of negotiation and arbitration under the compact between the bistate agency and the representatives of the employees affected by such new or supplemental services;

(6) Notwithstanding any other provision of law, to

make deductions from wages and salaries of its employee upon receipt of authorization therefor for the payment of union dues, fees or assessments; for the payment of contributions pursuant to any health and welfare plan or pension plan; or for any other purpose for which deductions may be authorized by employees of any private employer, where such deductions are pursuant to a collective bargaining agreement entered into or assumed by the bistate agency.

(B) Any employee who participates in a strike, work stoppage or slowdown in violation of this Act shall be subject to discipline by the employer. No employer may pay or cause such employee to be paid any wages or other compensation for such periods of participation except for wages or compensation earned before participation in such strike.
(Source: P.A. 84-1438.)

(5 ILCS 315/23) (from Ch. 48, par. 1623)
Sec. 23. State Mandates Act. The General Assembly finds that pursuant to the exemption provided for in subsection (a) of Section 6 of The State Mandates Act and the exclusions provided for in subparts (2) and (5) of subsection (a) of Section 8 of that Act, that the State is relieved of all reimbursement liability for the implementation of this Act.
(Source: P.A. 83-1012.)

(5 ILCS 315/24) (from Ch. 48, par. 1624)
Sec. 24. Meetings. The provisions of the Open Meetings Act shall not apply to collective bargaining negotiations and grievance arbitration conducted pursuant to this Act.
(Source: P.A. 83-1012.)

(5 ILCS 315/25) (from Ch. 48, par. 1625)
Sec. 25. For purposes of this Act, the State of Illinois waives sovereign immunity.
(Source: P.A. 83-1012.)

(5 ILCS 315/27) (from Ch. 48, par. 1627)
Sec. 27. Except as provided in Section 18 of this Act, the provisions of the Labor Dispute Act apply.
(Source: P.A. 100-201, eff. 8-18-17.)

(5 ILCS 315/28)
Sec. 28. Applicability of changes made by Public Act 97-1158. Nothing in Public Act 97-1158 applies to workers or consumers in the Home-Based Support Services Program in the Department of Human Services Division of Developmental Disabilities.
(Source: P.A. 100-201, eff. 8-18-17.)



5 ILCS 325/ - Military Leave of Absence Act.

(5 ILCS 325/0.01) (from Ch. 129, par. 500)
Sec. 0.01. Short title. This Act may be cited as the Military Leave of Absence Act.
(Source: P.A. 86-1324.)

(5 ILCS 325/1) (from Ch. 129, par. 501)
Sec. 1. Leave of absence.
(a) Any full-time employee of the State of Illinois, a unit of local government, a public institution of higher education (as defined in Section 1 of the Board of Higher Education Act), or a school district, other than an independent contractor, who is a member of any reserve component of the United States Armed Forces or of any reserve component of the Illinois State Militia, shall be granted leave from his or her public employment for any period actively spent in military service, including:
(1) basic training;
(2) special or advanced training, whether or not

within the State, and whether or not voluntary;

(3) annual training; and
(4) any other training or duty required by the United

States Armed Forces.

During these leaves, the employee's seniority and other benefits shall continue to accrue.
During leaves for annual training, the employee shall continue to receive his or her regular compensation as a public employee. During leaves for basic training, for up to 60 days of special or advanced training, and for any other training or duty required by the United States Armed Forces, if the employee's daily rate of compensation for military activities is less than his or her daily rate of compensation as a public employee, he or she shall receive his or her regular compensation as a public employee minus the amount of his or her base pay for military activities.
(b) Any full-time employee of the State of Illinois or a public institution of higher education (as defined in Section 1 of the Board of Higher Education Act), other than an independent contractor, who is a member of the Illinois National Guard or a reserve component of the United States Armed Forces or the Illinois State Militia and who is mobilized to active duty shall continue during the period of active duty to receive his or her benefits and regular compensation as a State employee, minus an amount equal to his or her military active duty base pay.
(c) In making the calculations required under this Section, the applicable governmental unit shall:
(1) determine the employee's daily rate of

compensation as a public employee by dividing the employee's regular compensation as a public employee during the pay period by the number of work days in the pay period;

(2) determine the employee's daily rate of

compensation for military activities by dividing the employee's base pay for the applicable military activities by the number of calendar days in the month; and

(3) provide for an offset from the employee's gross

compensation of the lesser of (i) the amount determined under paragraph (1) of this subsection (c) multiplied by the number of days that the public employee would have otherwise been required to work for the applicable governmental unit during the pay period or (ii) the amount determined under paragraph (2) of this subsection multiplied by the number of days that the public employee would have otherwise been required to work for the applicable governmental unit during the pay period.

(d) The Department of Central Management Services and the State Comptroller shall coordinate in the development of procedures for the implementation of this Section.
(Source: P.A. 98-347, eff. 8-14-13.)

(5 ILCS 325/1.01)
Sec. 1.01. Violation. A violation of this Act constitutes a civil rights violation under the Illinois Human Rights Act.
(Source: P.A. 95-392, eff. 8-23-07.)

(5 ILCS 325/1.1)
Sec. 1.1. Home rule. A home rule unit may not regulate its employees in a manner that is inconsistent with this Act. This Section is a limitation under subsection (i) of Section 6 of Article VII of the Illinois Constitution on the concurrent exercise by home rule units of powers and functions exercised by the State.
(Source: P.A. 95-331, eff. 8-21-07.)



5 ILCS 327/ - Organ Donor Leave Act.

(5 ILCS 327/1)
Sec. 1. Short title. This Act may be cited as the Organ Donor Leave Act.
(Source: P.A. 92-754, eff. 1-1-03.)

(5 ILCS 327/5)
Sec. 5. Purpose. This Act is intended to provide time off with pay for State employees who donate an organ, bone marrow, or blood.
(Source: P.A. 98-758, eff. 7-16-14.)

(5 ILCS 327/10)
Sec. 10. Definitions. As used in this Act:
"Agency" means any branch, department, board, committee, or commission of State government, but does not include units of local government, school districts, or boards of election commissioners.
"Blood" means both the liquid that circulates in the arteries and veins of a human body and any cells or parts thereof, including, but not limited to, whole blood, plasma, red blood cells, white blood cells, and platelets.
"Department" means the Department of Central Management Services.
"Organ" means any biological tissue of the human body that may be donated by a living donor, including, but not limited to, the kidney, liver, lung, pancreas, intestine, bone, and skin or any subpart thereof.
"Participating employee" means a permanent full-time or part-time employee who has been employed by an agency for a period of 6 months or more and who donates an organ, bone marrow, or blood.
(Source: P.A. 98-758, eff. 7-16-14.)

(5 ILCS 327/20)
Sec. 20. Administration of Act.
(a) A participating employee subject to this Act who wishes to donate blood, an organ, or bone marrow shall request in advance leave under this Act.
(b) An employee may use (i) up to 30 days of organ donation leave in any 12-month period to serve as a bone marrow donor, (ii) up to 30 days of organ donation leave in any 12-month period to serve as an organ donor, (iii) up to one hour to donate blood, (iv) up to 1.5 hours to donate double red cells, and (v) up to 2 hours to donate blood platelets. The frequency of the blood donation times shall be set by rule in accordance with appropriate medical standards established by the American Red Cross, America's Blood Centers, the American Association of Blood Banks, or other nationally-recognized standards.
(c) An employee may use organ donation leave or other leave authorized in subsection (b) of this Section only after obtaining approval from the employee's agency.
(d) An employee may not be required to use accumulated sick or vacation leave time before being eligible for organ donor leave.
(e) The Department must adopt rules governing organ donation leave, including rules that (i) establish conditions and procedures for requesting and approving leave and (ii) require medical documentation of the proposed organ or bone marrow donation before leave is approved by the employing agency.
(Source: P.A. 98-758, eff. 7-16-14.)

(5 ILCS 327/99)
Sec. 99. Effective date. This Act takes effect on January 1, 2003.
(Source: P.A. 92-754, eff. 1-1-03.)



5 ILCS 330/ - Public Employee Armed Services Rights Act.

(5 ILCS 330/1) (from Ch. 126 1/2, par. 801)
Sec. 1. Short title. This Act may be cited as the Public Employee Armed Services Rights Act.
(Source: P.A. 87-815.)

(5 ILCS 330/2) (from Ch. 126 1/2, par. 802)
Sec. 2. Public policy. It is the public policy of this State that the rights of public employees who may be or may have been activated in the armed services to insurance coverage, pension rights, and employment and promotional rights should be protected and preserved while the public employees are on active duty.
(Source: P.A. 87-815.)

(5 ILCS 330/3) (from Ch. 126 1/2, par. 803)
Sec. 3. Definitions. As used in this Act, "public employee" means an employee of any of the following: the State or any department or agency thereof; a unit of local government; or a school district.
(Source: P.A. 87-815.)

(5 ILCS 330/4) (from Ch. 126 1/2, par. 804)
Sec. 4. Protected persons. Any member of the Illinois National Guard or any member of any branch of the Armed Forces Reserve who is placed on active duty status on or after January 1, 1990, who at the time he or she was placed on that status was a public employee in Illinois, shall have all rights and benefits set forth in Section 5 protected and preserved for the duration of the emergency that led to his or her being called to active duty status until his or her return to public employment as though he or she were a public employee during the entire period.
(Source: P.A. 87-815.)

(5 ILCS 330/5) (from Ch. 126 1/2, par. 805)
Sec. 5. Protected rights and benefits. The following rights and benefits shall be protected and preserved for persons entitled to protection under Section 4:
(a) The provision of insurance coverage and its

automatic continuation immediately upon return to public employment.

(b) The right to any promotional, employment,

contractual or salary benefits, or pension rights or benefits, conferred by operation of law, ordinance or other legal resolution having the force of law, or by a collective bargaining agreement existing at the time the public employee was placed on active duty status or that accrued while the employee was on such active status.

(c) Any other right or benefit previously granted to

or conferred upon public employees similarly situated to those public employees placed on active duty status and conferred during the period of active duty status.

(Source: P.A. 87-815.)

(5 ILCS 330/5.1)
Sec. 5.1. Violation. A violation of this Act constitutes a civil rights violation under the Illinois Human Rights Act.
(Source: P.A. 95-392, eff. 8-23-07.)

(5 ILCS 330/6) (from Ch. 126 1/2, par. 806)
Sec. 6. Home rule. A home rule unit may not regulate public employee status, rights and benefits in a manner inconsistent with this Act. This Section is a limitation under subsection (i) of Section 6 of Article VII of the Illinois Constitution on the concurrent exercise by home rule units of powers and functions exercised by the State.
(Source: P.A. 87-815.)

(5 ILCS 330/7) (from Ch. 126 1/2, par. 807)
Sec. 7. Effective date. This Act takes effect upon becoming a law.
(Source: P.A. 87-815.)



5 ILCS 335/ - Disaster Service Volunteer Leave Act.

(5 ILCS 335/1) (from Ch. 127, par. 4051)
Sec. 1. Short title. This Act may be cited as the Disaster Service Volunteer Leave Act.
(Source: P.A. 87-638.)

(5 ILCS 335/2) (from Ch. 127, par. 4052)
Sec. 2. Definitions. As used in this Act:
"State agency" includes all departments, officers, commissions, boards, institutions and bodies politic and corporate of the State, including the offices of Clerk of the Supreme Court and Clerks of the Appellate Courts, the several courts of the State and the legislature, its committees or commissions.
"Disaster" includes (i) disasters designated at Level III and above in the American National Red Cross Regulations and Procedures and (ii) any disaster declared by proclamation of the Governor under Section 7 of the Illinois Emergency Management Agency Act.
(Source: P.A. 97-345, eff. 8-12-11.)

(5 ILCS 335/3) (from Ch. 127, par. 4053)
Sec. 3. Disaster Service Volunteer Leave. An employee of a State agency who is a certified disaster service volunteer of the American Red Cross or assigned to the Illinois Emergency Management Agency in accordance with the Illinois Emergency Management Agency Act, the Emergency Management Assistance Compact Act, or other applicable administrative rules may be granted leave from his work with pay for not more than 20 working days in any 12-month period to participate in specialized disaster relief services for the American Red Cross or for the Illinois Emergency Management Agency, as the case may be, upon the request of the American Red Cross or the Illinois Emergency Management Agency for the services of that employee and upon the approval of that employee's agency, without loss of seniority, pay, vacation time, compensatory time, personal days, sick time or earned overtime accumulation. The agency shall compensate an employee granted leave under this Section at his regular rate of pay for those regular work hours during which the employee is absent from his work. For purposes of assessing State disaster response needs, requests made pursuant to this Act for services out-of-state shall be coordinated by the American Red Cross and the Illinois Emergency Management Agency through the Illinois State Emergency Operations Center. The Illinois Emergency Management Agency may consult with the Department of Central Management Services on leave issues that could impact the operations of State agencies under the Governor's jurisdiction. Leave under this Act shall not be unreasonably denied for services related to a disaster within the United States or its territories.
(Source: P.A. 93-893, eff. 8-10-04.)



5 ILCS 340/ - Voluntary Payroll Deductions Act of 1983.

(5 ILCS 340/1) (from Ch. 15, par. 501)
Sec. 1. This Act shall be known and may be cited as the "Voluntary Payroll Deductions Act of 1983".
(Source: P.A. 83-843.)

(5 ILCS 340/2) (from Ch. 15, par. 502)
Sec. 2. Public policy. It is the public policy of this State and the objective of this Act to lessen the burdens of State government and of local communities in meeting needs of human health and welfare; to provide a convenient channel through which State employees and State annuitants may contribute to these efforts; to minimize or eliminate disruption of the State workplace and costs to State taxpayers that such fund-raising may entail; to serve needs of human health and welfare; and to ensure that recipient organizations are responsible in the uses of the moneys so raised.
(Source: P.A. 90-487, eff. 8-17-97; 91-896, eff. 7-6-00.)

(5 ILCS 340/3) (from Ch. 15, par. 503)
Sec. 3. Definitions. As used in this Act unless the context otherwise requires:
(a) "Employee" means any regular officer or employee who receives salary or wages for personal services rendered to the State of Illinois, and includes an individual hired as an employee by contract with that individual.
(b) "Qualified organization" means an organization representing one or more benefiting agencies, which organization is designated by the State Comptroller as qualified to receive payroll deductions under this Act. An organization desiring to be designated as a qualified organization shall:
(1) Submit written or electronic designations on

forms approved by the State Comptroller by 500 or more employees or State annuitants, in which such employees or State annuitants indicate that the organization is one for which the employee or State annuitant intends to authorize withholding. The forms shall require the name, last 4 digits only of the social security number, and employing State agency for each employee. Upon notification by the Comptroller that such forms have been approved, the organization shall, within 30 days, notify in writing the Governor or his or her designee of its intention to obtain the required number of designations. Such organization shall have 12 months from that date to obtain the necessary designations and return to the State Comptroller's office the completed designations, which shall be subject to verification procedures established by the State Comptroller;

(2) Certify that all benefiting agencies are tax

exempt under Section 501(c)(3) of the Internal Revenue Code;

(3) Certify that all benefiting agencies are in

compliance with the Illinois Human Rights Act;

(4) Certify that all benefiting agencies are in

compliance with the Charitable Trust Act and the Solicitation for Charity Act;

(5) Certify that all benefiting agencies actively

conduct health or welfare programs and provide services to individuals directed at one or more of the following common human needs within a community: service, research, and education in the health fields; family and child care services; protective services for children and adults; services for children and adults in foster care; services related to the management and maintenance of the home; day care services for adults; transportation services; information, referral and counseling services; services to eliminate illiteracy; the preparation and delivery of meals; adoption services; emergency shelter care and relief services; disaster relief services; safety services; neighborhood and community organization services; recreation services; social adjustment and rehabilitation services; health support services; or a combination of such services designed to meet the special needs of specific groups, such as children and youth, the ill and infirm, and persons with physical disabilities; and that all such benefiting agencies provide the above described services to individuals and their families in the community and surrounding area in which the organization conducts its fund drive, or that such benefiting agencies provide relief to victims of natural disasters and other emergencies on a where and as needed basis;

(6) Certify that the organization has disclosed the

percentage of the organization's total collected receipts from employees or State annuitants that are distributed to the benefiting agencies and the percentage of the organization's total collected receipts from employees or State annuitants that are expended for fund-raising and overhead costs. These percentages shall be the same percentage figures annually disclosed by the organization to the Attorney General. The disclosure shall be made to all solicited employees and State annuitants and shall be in the form of a factual statement on all petitions and in the campaign's brochures for employees and State annuitants;

(7) Certify that all benefiting agencies receiving

funds which the employee or State annuitant has requested or designated for distribution to a particular community and surrounding area use a majority of such funds distributed for services in the actual provision of services in that community and surrounding area;

(8) Certify that neither it nor its member

organizations will solicit State employees for contributions at their workplace, except pursuant to this Act and the rules promulgated thereunder. Each qualified organization, and each participating United Fund, is encouraged to cooperate with all others and with all State agencies and educational institutions so as to simplify procedures, to resolve differences and to minimize costs;

(9) Certify that it will pay its share of the

campaign costs and will comply with the Code of Campaign Conduct as approved by the Governor or other agency as designated by the Governor; and

(10) Certify that it maintains a year-round office,

the telephone number, and person responsible for the operations of the organization in Illinois. That information shall be provided to the State Comptroller at the time the organization is seeking participation under this Act.

Each qualified organization shall submit to the State Comptroller between January 1 and March 1 of each year, a statement that the organization is in compliance with all of the requirements set forth in paragraphs (2) through (10). The State Comptroller shall exclude any organization that fails to submit the statement from the next solicitation period.
In order to be designated as a qualified organization, the organization shall have existed at least 2 years prior to submitting the written or electronic designation forms required in paragraph (1) and shall certify to the State Comptroller that such organization has been providing services described in paragraph (5) in Illinois. If the organization seeking designation represents more than one benefiting agency, it need not have existed for 2 years but shall certify to the State Comptroller that each of its benefiting agencies has existed for at least 2 years prior to submitting the written or electronic designation forms required in paragraph (1) and that each has been providing services described in paragraph (5) in Illinois.
Organizations which have met the requirements of this Act shall be permitted to participate in the State and Universities Combined Appeal as of January 1st of the year immediately following their approval by the Comptroller.
Where the certifications described in paragraphs (2), (3), (4), (5), (6), (7), (8), (9), and (10) above are made by an organization representing more than one benefiting agency they shall be based upon the knowledge and belief of such qualified organization. Any qualified organization shall immediately notify the State Comptroller in writing if the qualified organization receives information or otherwise believes that a benefiting agency is no longer in compliance with the certification of the qualified organization. A qualified organization representing more than one benefiting agency shall thereafter withhold and refrain from distributing to such benefiting agency those funds received pursuant to this Act until the benefiting agency is again in compliance with the qualified organization's certification. The qualified organization shall immediately notify the State Comptroller of the benefiting agency's resumed compliance with the certification, based upon the qualified organization's knowledge and belief, and shall pay over to the benefiting agency those funds previously withheld.
In order to qualify, a qualified organization must receive 250 deduction pledges from the immediately preceding solicitation period as set forth in Section 6. The Comptroller shall, by February 1st of each year, so notify any qualified organization that failed to receive the minimum deduction requirement. The notification shall give such qualified organization until March 1st to provide the Comptroller with documentation that the minimum deduction requirement has been met. On the basis of all the documentation, the Comptroller shall, by March 15th of each year, submit to the Governor or his or her designee, or such other agency as may be determined by the Governor, a list of all organizations which have met the minimum payroll deduction requirement. Only those organizations which have met such requirements, as well as the other requirements of this Section, shall be permitted to solicit State employees or State annuitants for voluntary contributions, and the Comptroller shall discontinue withholding for any such organization which fails to meet these requirements, except qualified organizations that received deduction pledges during the 2004 solicitation period are deemed to be qualified for the 2005 solicitation period.
(c) "United Fund" means the organization conducting the single, annual, consolidated effort to secure funds for distribution to agencies engaged in charitable and public health, welfare and services purposes, which is commonly known as the United Fund, or the organization which serves in place of the United Fund organization in communities where an organization known as the United Fund is not organized.
In order for a United Fund to participate in the State and Universities Employees Combined Appeal, it shall comply with the provisions of paragraph (9) of subsection (b).
(d) "State and Universities Employees Combined Appeal", otherwise known as "SECA", means the State-directed joint effort of all of the qualified organizations, together with the United Funds, for the solicitation of voluntary contributions from State and University employees and State annuitants.
(e) "Retirement system" means any or all of the following: the General Assembly Retirement System, the State Employees' Retirement System of Illinois, the State Universities Retirement System, the Teachers' Retirement System of the State of Illinois, and the Judges Retirement System.
(f) "State annuitant" means a person receiving an annuity or disability benefit under Article 2, 14, 15, 16, or 18 of the Illinois Pension Code.
(Source: P.A. 99-143, eff. 7-27-15.)

(5 ILCS 340/4) (from Ch. 15, par. 504)
Sec. 4. Employee withholding. An employee may authorize the withholding of a portion of his or her salary or wages for contribution to a maximum number of 4 organizations described in paragraphs (b) and (c) of Section 3 of this Act. A department, board, body, agency or commission may direct the State Comptroller to deduct, and the University of Illinois, Southern Illinois University, Chicago State University, Eastern Illinois University, Governors State University, Illinois State University, Northeastern Illinois University, Northern Illinois University, and Western Illinois University may deduct, upon written request of a State employee, for each regular payroll period, from the salary or wages of the employee the amount specified in the written request for payment to the organization designated by the employee. The moneys so deducted shall be paid over promptly to the organizations designated by the employee by means of warrants drawn by the State Comptroller, the University of Illinois, Southern Illinois University, Chicago State University, Eastern Illinois University, Governors State University, Illinois State University, Northeastern Illinois University, Northern Illinois University, and Western Illinois University, against the appropriation for personal services of the department, board, body, agency or commission by which such employee is employed.
Such deductions may be made notwithstanding that the compensation paid in cash to such employee is thereby reduced below the minimum prescribed by law. Payment to such employee of compensation less such deduction shall constitute a full and complete discharge and acquittance of all claims and demands whatsoever for the services rendered by such employee during the period covered by such payment.
Such request for deduction may be withdrawn at any time by filing a written notification of withdrawal with the department, board, body, agency or commission, the University of Illinois, Southern Illinois University, Chicago State University, Eastern Illinois University, Governors State University, Illinois State University, Northeastern Illinois University, Northern Illinois University, or Western Illinois University, by which such employee is employed.
(Source: P.A. 91-896, eff. 7-6-00.)

(5 ILCS 340/4.5)
Sec. 4.5. State annuitant withholding. A State annuitant may authorize the withholding of a portion of his or her annuity or disability benefit for contribution to a maximum of 4 organizations described in paragraphs (b) and (c) of Section 3 of this Act. Upon written request of a State annuitant, a retirement system may deduct or direct the State Comptroller to deduct from the annuity or disability benefit of the State annuitant the amount specified in the written request for payment to the organization designated by the State annuitant. The retirement system may determine the timing for the deductions based on the retirement system's benefit processing schedule. The moneys so deducted shall be paid over promptly to the organizations designated by the State annuitant by means of warrants drawn by the retirement system or the State Comptroller against the fund from which the State annuitant is receiving his or her annuity or disability benefit.
Withholding under this Section may be terminated by the State annuitant at any time by filing a written direction with the retirement system.
Each retirement system may promulgate rules regarding the administration of this Section with respect to persons receiving an annuity or disability benefit from the retirement system.
(Source: P.A. 91-896, eff. 7-6-00.)

(5 ILCS 340/5) (from Ch. 15, par. 505)
Sec. 5. Rules; Advisory Committee. The State Comptroller shall promulgate and issue reasonable rules and regulations as deemed necessary for the administration of this Act.
However, all solicitations of State employees for contributions at their workplace and all solicitations of State annuitants for contributions shall be in accordance with rules promulgated by the Governor or his or her designee or other agency as may be designated by the Governor. All solicitations of State annuitants for contributions shall also be in accordance with the rules promulgated by the applicable retirement system.
The rules promulgated by the Governor or his or her designee or other agency as designated by the Governor shall include a Code of Campaign Conduct that all qualified organizations and United Funds shall subscribe to in writing, sanctions for violations of the Code of Campaign Conduct, provision for the handling of cash contributions, provision for an Advisory Committee, provisions for the allocation of expenses among the participating organizations, an organizational plan and structure whereby responsibilities are set forth for the appropriate State employees or State annuitants and the participating organizations, and any other matters that are necessary to accomplish the purposes of this Act.
The Governor or the Governor's designee shall promulgate rules to establish the composition and the duties of the Advisory Committee. The Governor or the Governor's designee shall make appointments to the Advisory Committee. The powers of the Advisory Committee shall include, at a minimum, the ability to impose the sanctions authorized by rule. Each State agency and each retirement system shall file an annual report that sets forth, for the prior calendar year, (i) the total amount of money contributed to each qualified organization and united fund through both payroll deductions and cash contributions, (ii) the number of employees or State annuitants who have contributed to each qualified organization and united fund, and (iii) any other information required by the rules. The report shall not include the names of any contributing or non-contributing employees or State annuitants. The report shall be filed with the Advisory Committee no later than March 15. The report shall be available for inspection.
Other constitutional officers, retirement systems, the University of Illinois, Southern Illinois University, Chicago State University, Eastern Illinois University, Governors State University, Illinois State University, Northeastern Illinois University, Northern Illinois University, and Western Illinois University shall be governed by the rules promulgated pursuant to this Section, unless such entities adopt their own rules governing solicitation of contributions at the workplace.
All rules promulgated pursuant to this Section shall not discriminate against one or more qualified organizations or United Funds.
(Source: P.A. 90-799, eff. 6-1-99; 91-896, eff. 7-6-00.)

(5 ILCS 340/6) (from Ch. 15, par. 506)
Sec. 6. Pursuant to the provision of Section 5, rules shall be promulgated which establish a period between September 1 and November 30 during which all qualified organizations and United Funds shall be permitted to solicit State employees for voluntary contributions at their places of work. However, State and university employees hired at any time after the official 8-week campaign period may make voluntary contributions through payroll withholding. The informational materials from the immediately prior SECA campaign period may be provided to each such employee. No organization shall solicit State employees for contributions at their places of work, except pursuant to the provisions of this Act and the rules promulgated thereunder.
(Source: P.A. 93-238, eff. 7-22-03.)

(5 ILCS 340/7) (from Ch. 15, par. 507)
Sec. 7. Notwithstanding any other provision of this Act, a participating organization or a United Fund may be denied participation in SECA for willful failure to comply with the provisions of paragraph (9) of subsection (b) of Section 3 of this Act. The agency designated by the Governor under paragraph (9) of subsection (b) of Section 3 of this Act shall adopt rules providing for procedures for review by the agency of alleged violations of that paragraph and appropriate remedial sanctions for noncompliance. The rules shall include an appeal procedure for any affected participating organization or United Fund. The agency designated by the Governor shall notify the Comptroller immediately of any final decision to remove a qualified organization or United Fund from participation in SECA.
(Source: P.A. 91-357, eff. 7-29-99.)

(5 ILCS 340/8)
Sec. 8. Reports.
(a) The Comptroller shall annually prepare a report on the number of State and university employees and State annuitants who have contributed to qualified organizations and united funds under this Act during the prior calendar year. The report shall set forth (i) the number of payroll deductions received by each qualified organization and united fund, (ii) the total amount of the contributions received by each qualified organization and united fund, and (iii) the State agencies, universities, and retirement systems from which the contributions were received. The report shall be prepared no later than April 1 of each year and shall be available to the public upon request.
(b) By March 1 of each year, each university shall submit to the Comptroller a report containing the information required for the preparation of the Comptroller's report under subsection (a) with respect to that university and its employees.
(c) By March 1 of each year, each retirement system shall submit to the Comptroller a report containing the information required for the preparation of the Comptroller's report under subsection (a) with respect to that retirement system and its participating State annuitants. The Comptroller may waive this reporting requirement for any retirement system if the Comptroller performs the retirement processing for the retirement system.
(Source: P.A. 90-799, eff. 6-1-99; 91-896, eff. 7-6-00.)



5 ILCS 345/ - Public Employee Disability Act.

(5 ILCS 345/0.01) (from Ch. 70, par. 90.9)
Sec. 0.01. Short title. This Act may be cited as the Public Employee Disability Act.
(Source: P.A. 86-1324.)

(5 ILCS 345/1) (from Ch. 70, par. 91)
Sec. 1. Disability benefit.
(a) For the purposes of this Section, "eligible employee" means any part-time or full-time State correctional officer or any other full or part-time employee of the Department of Corrections, any full or part-time employee of the Prisoner Review Board, any full or part-time employee of the Department of Human Services working within a penal institution or a State mental health or developmental disabilities facility operated by the Department of Human Services, and any full-time law enforcement officer or full-time firefighter who is employed by the State of Illinois, any unit of local government (including any home rule unit), any State supported college or university, or any other public entity granted the power to employ persons for such purposes by law.
(b) Whenever an eligible employee suffers any injury in the line of duty which causes him to be unable to perform his duties, he shall continue to be paid by the employing public entity on the same basis as he was paid before the injury, with no deduction from his sick leave credits, compensatory time for overtime accumulations or vacation, or service credits in a public employee pension fund during the time he is unable to perform his duties due to the result of the injury, but not longer than one year in relation to the same injury. However, no injury to an employee of the Department of Corrections or the Prisoner Review Board working within a penal institution or an employee of the Department of Human Services working within a departmental mental health or developmental disabilities facility shall qualify the employee for benefits under this Section unless the injury is the direct or indirect result of violence by inmates of the penal institution or residents of the mental health or developmental disabilities facility.
(c) At any time during the period for which continuing compensation is required by this Act, the employing public entity may order at the expense of that entity physical or medical examinations of the injured person to determine the degree of disability.
(d) During this period of disability, the injured person shall not be employed in any other manner, with or without monetary compensation. Any person who is employed in violation of this paragraph forfeits the continuing compensation provided by this Act from the time such employment begins. Any salary compensation due the injured person from workers' compensation or any salary due him from any type of insurance which may be carried by the employing public entity shall revert to that entity during the time for which continuing compensation is paid to him under this Act. Any person with a disability receiving compensation under the provisions of this Act shall not be entitled to any benefits for which he would qualify because of his disability under the provisions of the Illinois Pension Code.
(e) Any employee of the State of Illinois, as defined in Section 14-103.05 of the Illinois Pension Code, who becomes permanently unable to perform the duties of such employment due to an injury received in the active performance of his duties as a State employee as a result of a willful act of violence by another employee of the State of Illinois, as so defined, committed during such other employee's course of employment and after January 1, 1988, shall be eligible for benefits pursuant to the provisions of this Section. For purposes of this Section, permanent disability is defined as a diagnosis or prognosis of an inability to return to current job duties by a physician licensed to practice medicine in all of its branches.
(f) The compensation and other benefits provided to part-time employees covered by this Section shall be calculated based on the percentage of time the part-time employee was scheduled to work pursuant to his or her status as a part-time employee.
(g) Pursuant to paragraphs (h) and (i) of Section 6 of Article VII of the Illinois Constitution, this Act specifically denies and limits the exercise by home rule units of any power which is inconsistent herewith, and all existing laws and ordinances which are inconsistent herewith are hereby superseded. This Act does not preempt the concurrent exercise by home rule units of powers consistent herewith.
This Act does not apply to any home rule unit with a population of over 1,000,000.
(h) In those cases where the injury to a State employee for which a benefit is payable under this Act was caused under circumstances creating a legal liability for damages on the part of some person other than the State employer, all of the rights and privileges, including the right to notice of suit brought against such other person and the right to commence or join in such suit, as given the employer, together with the conditions or obligations imposed under paragraph (b) of Section 5 of the Workers' Compensation Act, are also given and granted to the State, to the end that, with respect to State employees only, the State may be paid or reimbursed for the amount of benefit paid or to be paid by the State to the injured employee or his or her personal representative out of any judgment, settlement, or payment for such injury obtained by such injured employee or his or her personal representative from such other person by virtue of the injury.
(Source: P.A. 99-143, eff. 7-27-15.)



5 ILCS 350/ - State Employee Indemnification Act.

(5 ILCS 350/0.01) (from Ch. 127, par. 1300)
Sec. 0.01. Short title. This Act may be cited as the State Employee Indemnification Act.
(Source: P.A. 86-1324.)

(5 ILCS 350/1) (from Ch. 127, par. 1301)
Sec. 1. Definitions. For the purpose of this Act:
(a) The term "State" means the State of Illinois, the General Assembly, the court, or any State office, department, division, bureau, board, commission, or committee, the governing boards of the public institutions of higher education created by the State, the Illinois National Guard, the Comprehensive Health Insurance Board, any poison control center designated under the Poison Control System Act that receives State funding, or any other agency or instrumentality of the State. It does not mean any local public entity as that term is defined in Section 1-206 of the Local Governmental and Governmental Employees Tort Immunity Act or a pension fund.
(b) The term "employee" means: any present or former elected or appointed officer, trustee or employee of the State, or of a pension fund; any present or former commissioner or employee of the Executive Ethics Commission or of the Legislative Ethics Commission; any present or former Executive, Legislative, or Auditor General's Inspector General; any present or former employee of an Office of an Executive, Legislative, or Auditor General's Inspector General; any present or former member of the Illinois National Guard while on active duty; individuals or organizations who contract with the Department of Corrections, the Department of Juvenile Justice, the Comprehensive Health Insurance Board, or the Department of Veterans' Affairs to provide services; individuals or organizations who contract with the Department of Human Services (as successor to the Department of Mental Health and Developmental Disabilities) to provide services including but not limited to treatment and other services for sexually violent persons; individuals or organizations who contract with the Department of Military Affairs for youth programs; individuals or organizations who contract to perform carnival and amusement ride safety inspections for the Department of Labor; individuals who contract with the Office of the State's Attorneys Appellate Prosecutor to provide legal services, but only when performing duties within the scope of the Office's prosecutorial activities; individual representatives of or designated organizations authorized to represent the Office of State Long-Term Ombudsman for the Department on Aging; individual representatives of or organizations designated by the Department on Aging in the performance of their duties as adult protective services agencies or regional administrative agencies under the Adult Protective Services Act; individuals or organizations appointed as members of a review team or the Advisory Council under the Adult Protective Services Act; individuals or organizations who perform volunteer services for the State where such volunteer relationship is reduced to writing; individuals who serve on any public entity (whether created by law or administrative action) described in paragraph (a) of this Section; individuals or not for profit organizations who, either as volunteers, where such volunteer relationship is reduced to writing, or pursuant to contract, furnish professional advice or consultation to any agency or instrumentality of the State; individuals who serve as foster parents for the Department of Children and Family Services when caring for youth in care as defined in Section 4d of the Children and Family Services Act; individuals who serve as members of an independent team of experts under Brian's Law; and individuals who serve as arbitrators pursuant to Part 10A of Article II of the Code of Civil Procedure and the rules of the Supreme Court implementing Part 10A, each as now or hereafter amended; the term "employee" does not mean an independent contractor except as provided in this Section. The term includes an individual appointed as an inspector by the Director of State Police when performing duties within the scope of the activities of a Metropolitan Enforcement Group or a law enforcement organization established under the Intergovernmental Cooperation Act. An individual who renders professional advice and consultation to the State through an organization which qualifies as an "employee" under the Act is also an employee. The term includes the estate or personal representative of an employee.
(c) The term "pension fund" means a retirement system or pension fund created under the Illinois Pension Code.
(Source: P.A. 100-159, eff. 8-18-17.)

(5 ILCS 350/2) (from Ch. 127, par. 1302)
Sec. 2. Representation and indemnification of State employees.
(a) In the event that any civil proceeding is commenced against any State employee arising out of any act or omission occurring within the scope of the employee's State employment, the Attorney General shall, upon timely and appropriate notice to him by such employee, appear on behalf of such employee and defend the action. In the event that any civil proceeding is commenced against any physician who is an employee of the Department of Corrections or the Department of Human Services (in a position relating to the Department's mental health and developmental disabilities functions) alleging death or bodily injury or other injury to the person of the complainant resulting from and arising out of any act or omission occurring on or after December 3, 1977 within the scope of the employee's State employment, or against any physician who is an employee of the Department of Veterans' Affairs alleging death or bodily injury or other injury to the person of the complainant resulting from and arising out of any act or omission occurring on or after the effective date of this amendatory Act of 1988 within the scope of the employee's State employment, or in the event that any civil proceeding is commenced against any attorney who is an employee of the State Appellate Defender alleging legal malpractice or for other damages resulting from and arising out of any legal act or omission occurring on or after December 3, 1977, within the scope of the employee's State employment, or in the event that any civil proceeding is commenced against any individual or organization who contracts with the Department of Labor to provide services as a carnival and amusement ride safety inspector alleging malpractice, death or bodily injury or other injury to the person arising out of any act or omission occurring on or after May 1, 1985, within the scope of that employee's State employment, the Attorney General shall, upon timely and appropriate notice to him by such employee, appear on behalf of such employee and defend the action. Any such notice shall be in writing, shall be mailed within 15 days after the date of receipt by the employee of service of process, and shall authorize the Attorney General to represent and defend the employee in the proceeding. The giving of this notice to the Attorney General shall constitute an agreement by the State employee to cooperate with the Attorney General in his defense of the action and a consent that the Attorney General shall conduct the defense as he deems advisable and in the best interests of the employee, including settlement in the Attorney General's discretion. In any such proceeding, the State shall pay the court costs and litigation expenses of defending such action, to the extent approved by the Attorney General as reasonable, as they are incurred.
(b) In the event that the Attorney General determines that so appearing and defending an employee either (1) involves an actual or potential conflict of interest, or (2) that the act or omission which gave rise to the claim was not within the scope of the employee's State employment or was intentional, wilful or wanton misconduct, the Attorney General shall decline in writing to appear or defend or shall promptly take appropriate action to withdraw as attorney for such employee. Upon receipt of such declination or upon such withdrawal by the Attorney General on the basis of an actual or potential conflict of interest, the State employee may employ his own attorney to appear and defend, in which event the State shall pay the employee's court costs, litigation expenses and attorneys' fees to the extent approved by the Attorney General as reasonable, as they are incurred. In the event that the Attorney General declines to appear or withdraws on the grounds that the act or omission was not within the scope of employment, or was intentional, wilful or wanton misconduct, and a court or jury finds that the act or omission of the State employee was within the scope of employment and was not intentional, wilful or wanton misconduct, the State shall indemnify the State employee for any damages awarded and court costs and attorneys' fees assessed as part of any final and unreversed judgment. In such event the State shall also pay the employee's court costs, litigation expenses and attorneys' fees to the extent approved by the Attorney General as reasonable.
In the event that the defendant in the proceeding is an elected State official, including members of the General Assembly, the elected State official may retain his or her attorney, provided that said attorney shall be reasonably acceptable to the Attorney General. In such case the State shall pay the elected State official's court costs, litigation expenses, and attorneys' fees, to the extent approved by the Attorney General as reasonable, as they are incurred.
(b-5) The Attorney General may file a counterclaim on behalf of a State employee, provided:
(1) the Attorney General determines that the State

employee is entitled to representation in a civil action under this Section;

(2) the counterclaim arises out of any act or

omission occurring within the scope of the employee's State employment that is the subject of the civil action; and

(3) the employee agrees in writing that if judgment

is entered in favor of the employee, the amount of the judgment shall be applied to offset any judgment that may be entered in favor of the plaintiff, and then to reimburse the State treasury for court costs and litigation expenses required to pursue the counterclaim. The balance of the collected judgment shall be paid to the State employee.

(c) Notwithstanding any other provision of this Section, representation and indemnification of a judge under this Act shall also be provided in any case where the plaintiff seeks damages or any equitable relief as a result of any decision, ruling or order of a judge made in the course of his or her judicial or administrative duties, without regard to the theory of recovery employed by the plaintiff. Indemnification shall be for all damages awarded and all court costs, attorney fees and litigation expenses assessed against the judge. When a judge has been convicted of a crime as a result of his or her intentional judicial misconduct in a trial, that judge shall not be entitled to indemnification and representation under this subsection in any case maintained by a party who seeks damages or other equitable relief as a direct result of the judge's intentional judicial misconduct.
(d) In any such proceeding where notice in accordance with this Section has been given to the Attorney General, unless the court or jury finds that the conduct or inaction which gave rise to the claim or cause of action was intentional, wilful or wanton misconduct and was not intended to serve or benefit interests of the State, the State shall indemnify the State employee for any damages awarded and court costs and attorneys' fees assessed as part of any final and unreversed judgment, or shall pay such judgment. Unless the Attorney General determines that the conduct or inaction which gave rise to the claim or cause of action was intentional, wilful or wanton misconduct and was not intended to serve or benefit interests of the State, the case may be settled, in the Attorney General's discretion and with the employee's consent, and the State shall indemnify the employee for any damages, court costs and attorneys' fees agreed to as part of the settlement, or shall pay such settlement. Where the employee is represented by private counsel, any settlement must be so approved by the Attorney General and the court having jurisdiction, which shall obligate the State to indemnify the employee.
(e) (i) Court costs and litigation expenses and other costs of providing a defense or counterclaim, including attorneys' fees obligated under this Section, shall be paid from the State Treasury on the warrant of the Comptroller out of appropriations made to the Department of Central Management Services specifically designed for the payment of costs, fees and expenses covered by this Section.
(ii) Upon entry of a final judgment against the employee, or upon the settlement of the claim, the employee shall cause to be served a copy of such judgment or settlement, personally or by certified or registered mail within thirty days of the date of entry or settlement, upon the chief administrative officer of the department, office or agency in which he is employed. If not inconsistent with the provisions of this Section, such judgment or settlement shall be certified for payment by such chief administrative officer and by the Attorney General. The judgment or settlement shall be paid from the State Treasury on the warrant of the Comptroller out of appropriations made to the Department of Central Management Services specifically designed for the payment of claims covered by this Section.
(f) Nothing contained or implied in this Section shall operate, or be construed or applied, to deprive the State, or any employee thereof, of any defense heretofore available.
(g) This Section shall apply regardless of whether the employee is sued in his or her individual or official capacity.
(h) This Section shall not apply to claims for bodily injury or damage to property arising from motor vehicle accidents.
(i) This Section shall apply to all proceedings filed on or after its effective date, and to any proceeding pending on its effective date, if the State employee gives notice to the Attorney General as provided in this Section within 30 days of the Act's effective date.
(j) The amendatory changes made to this Section by this amendatory Act of 1986 shall apply to all proceedings filed on or after the effective date of this amendatory Act of 1986 and to any proceeding pending on its effective date, if the State employee gives notice to the Attorney General as provided in this Section within 30 days of the effective date of this amendatory Act of 1986.
(k) This Act applies to all State officials who are serving as trustees, or their appointing authorities, of a clean energy community trust or as members of a not-for-profit foundation or corporation established pursuant to Section 16-111.1 of the Public Utilities Act.
(l) The State shall not provide representation for, nor shall it indemnify, any State employee in (i) any criminal proceeding in which the employee is a defendant or (ii) any criminal investigation in which the employee is the target. Nothing in this Act shall be construed to prohibit the State from providing representation to a State employee who is a witness in a criminal matter arising out of that employee's State employment.
(Source: P.A. 99-461, eff. 1-1-17.)

(5 ILCS 350/4) (from Ch. 127, par. 1304)
Sec. 4. Reimbursement to former State employees. A former State employee who is a defendant or a witness in any civil proceeding covered under this Act shall be entitled to reimbursement for travel expenses, per diem and an attendance fee for each day the Attorney General certifies that the former employee is reasonably required to spend in the defense of such proceeding. Reimbursement for travel expenses and per diem shall be at the rate allowed to State employees while on official business for the State. The attendance fee shall be the amount of wages or other income actually lost by the former employee on account of time spent in the defense of such proceedings.
(Source: P.A. 84-1431; 84-1438.)



5 ILCS 360/ - State Employee Vacation Time Act.

(5 ILCS 360/0.01) (from Ch. 127, par. 63b120.01)
Sec. 0.01. Short title. This Act may be cited as the State Employee Vacation Time Act.
(Source: P.A. 86-1324.)

(5 ILCS 360/1) (from Ch. 127, par. 63b120.1)
Sec. 1. After the effective date of this Act, computation of vacation time of former State employees re-entering State service shall be determined as though all previous State service which qualified for earning of vacation benefits is continuous with present service.
For purposes of this Section, "State employee" means an "employee" as that term is defined in Section 2 of the State Salary and Annuity Withholding Act.
(Source: P.A. 100-201, eff. 8-18-17.)



5 ILCS 365/ - State Salary and Annuity Withholding Act.

(5 ILCS 365/1) (from Ch. 127, par. 351)
Sec. 1. This Act shall be known and may be cited as the State Salary and Annuity Withholding Act.
(Source: Laws 1963, p. 2707.)

(5 ILCS 365/2) (from Ch. 127, par. 352)
Sec. 2. Definitions. As used in this Act, unless the context otherwise requires:
"Office" means the State Comptroller, the Board of Trustees of the State Universities Retirement System, or the Board of Trustees of any of the following institutions: the University of Illinois, Southern Illinois University, Chicago State University, Eastern Illinois University, Governors State University, Illinois State University, Northeastern Illinois University, Northern Illinois University, and Western Illinois University.
"Department" means any department, board, commission, institution, officer, court, or agency of State government, other than the University of Illinois, Southern Illinois University, Chicago State University, Eastern Illinois University, Governors State University, Illinois State University, Northeastern Illinois University, Northern Illinois University, and Western Illinois University, receiving State appropriations and having the power to certify payrolls to the Comptroller authorizing payments of salary or wages from appropriations from any State fund or from trust funds held by the State Treasurer; and the Board of Trustees of the General Assembly Retirement System, the Board of Trustees of the State Employees' Retirement System of Illinois, the Board of Trustees of the Teachers' Retirement System of the State of Illinois, and the Board of Trustees of the Judges Retirement System of Illinois created respectively by Articles 2, 14, 16, and 18 of the Illinois Pension Code.
"Employee" means any regular officer or employee who receives salary or wages for personal service rendered to the State of Illinois and, for the purpose of deduction for the purchase of United States Savings Bonds, includes any State contractual employee.
"Annuitant" means a person receiving a retirement annuity or disability benefits under Article 2, 14, 15, 16, or 18 of the Illinois Pension Code.
"Annuity" means the retirement annuity or disability benefits received by an annuitant.
(Source: P.A. 89-4, eff. 1-1-96; 90-14, eff. 7-1-97; 90-448, eff. 8-16-97.)

(5 ILCS 365/3) (from Ch. 127, par. 353)
Sec. 3. Whenever a Department whose payroll is processed by the Comptroller, or an Office other than the Comptroller, is authorized in writing by a State employee or annuitant to withhold a specified portion of such employee's or annuitant's salary, wages or annuity for a designated period of time for any one or more of the purposes specified in Section 4, such Department shall direct the Comptroller to withhold and such Office other than the Comptroller shall withhold from such employee's salary, wages or annuity for each pay period the amount specified in the authorization during the period of time therein designated.
(Source: P.A. 82-182.)

(5 ILCS 365/4) (from Ch. 127, par. 354)
Sec. 4. Authorization of withholding. An employee or annuitant may authorize the withholding of a portion of his salary, wages, or annuity for any one or more of the following purposes:
(1) for purchase of United States Savings Bonds;
(2) for payment of premiums on life or accident and

health insurance as defined in Section 4 of the "Illinois Insurance Code", approved June 29, 1937, as amended, and for payment of premiums on policies of automobile insurance as defined in Section 143.13 of the "Illinois Insurance Code", as amended, and the personal multiperil coverages commonly known as homeowner's insurance. However, no portion of salaries, wages or annuities may be withheld to pay premiums on automobile, homeowner's, life or accident and health insurance policies issued by any one insurance company or insurance service company unless a minimum of 100 employees or annuitants insured by that company authorize the withholding by an Office within 6 months after such withholding begins. If such minimum is not satisfied the Office may discontinue withholding for such company. For any insurance company or insurance service company which has not previously had withholding, the Office may allow withholding for premiums, where less than 100 policies have been written, to cover a probationary period. An insurance company which has discontinued withholding may reinstate it upon presentation of facts indicating new management or re-organization satisfactory to the Office;

(3) for payment to any labor organization designated

by the employee;

(4) for payment of dues to any association the

membership of which consists of State employees and former State employees;

(5) for deposit in any credit union, in which State

employees are within the field of membership as a result of their employment;

(6) for payment to or for the benefit of an

institution of higher education by an employee of that institution;

(7) for payment of parking fees at the parking

facilities located on the Urbana-Champaign campus of the University of Illinois;

(8) for voluntary payment to the State of Illinois of

amounts then due and payable to the State;

(9) for investment purchases made as a participant in

College Savings Programs established pursuant to Section 30-15.8a of the School Code;

(10) for voluntary payment to the Illinois Department

of Revenue of amounts due or to become due under the Illinois Income Tax Act;

(11) for payment of optional contributions to a

retirement system subject to the provisions of the Illinois Pension Code;

(12) for contributions to organizations found

qualified by the State Comptroller under the requirements set forth in the Voluntary Payroll Deductions Act of 1983;

(13) for payment of fringe benefit contributions to

employee benefit trust funds (whether such employee benefit trust funds are governed by the Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. §1001 et seq. or not) for State contractual employees hired through labor organizations and working pursuant to a signed agreement between a labor organization and a State agency, whether subject to the Illinois Prevailing Wage Act or not; this item (13) is not intended to limit employee benefit trust funds and the contributions to be made thereto to be limited to those which are encompassed for purposes of computing the prevailing wage in any particular locale, but rather such employee benefit trusts are intended to include contributions to be made to such funds that are intended to assist in training, building and maintenance, industry advancement, and the like, including but not limited to those benefit trust funds such as pension and welfare that are normally computed in the prevailing wage rates and which otherwise would be subject to contribution obligations by private employers that are signatory to agreements with labor organizations;

(14) for voluntary payment as part of the Illinois

Gives Initiative under Section 26 of the State Comptroller Act; or

(15) for payment of parking fees at the underground

facility located south of the William G. Stratton State Office Building in Springfield or the parking ramp located at 401 South College Street, west of the William G. Stratton State Office Building in Springfield.

(Source: P.A. 98-700, eff. 7-7-14; 99-166, eff. 7-28-15.)

(5 ILCS 365/5) (from Ch. 127, par. 355)
Sec. 5. Each Office and Department that prepares a payroll voucher shall provide to its employees forms authorizing the withholding from salary, wages or annuity as provided for by this Act.
(Source: P.A. 83-163.)

(5 ILCS 365/6) (from Ch. 127, par. 356)
Sec. 6. Sufficient copies of any authorization provided for by this Act shall be executed by the employee to enable the Department that prepares the voucher on which the employee's name appears to transmit a copy thereof to any Department required to certify or approve such vouchers, and the Department so preparing the voucher shall make such transmittals. Copies of such authorization need not be transmitted to the Department of Central Management Services. Authorizations for withholding and the termination of withholding for the purchase of United States Savings Bonds shall be filed with the Comptroller.
Each Department and Office, in the preparation of vouchers, or payroll disbursing, is authorized and directed, in addition to other requirements of law, to indicate thereon:
(1) the amount or amounts to be withheld from the

salary, wages or annuity of each employee or annuitant that has authorized such withholding under this Act;

(2) the purpose or purposes of such withholding; and
(3) the net amount payable to the employee or

annuitant.

Voucher forms designed and approved by the comptroller under the provisions of Section 9a of "An Act in relation to State finance", approved June 10, 1919, as heretofore or hereafter amended, shall be so designed as to meet the requirements of this Section.
Any Department required to approve vouchers shall approve vouchers prepared in accordance with this Act if they meet the requirements of other laws applicable thereto.
(Source: P.A. 82-789.)

(5 ILCS 365/7) (from Ch. 127, par. 357)
Sec. 7. Any Office in making payment for any item of salary, wages or annuity on a voucher or in disbursing a payroll shall deduct any amount or amounts authorized to be withheld under this Act as certified in such voucher or disbursed in such payroll and shall make payment to the employee or annuitant for the net amount payable to the employee or annuitant. Where payment is made by warrant, information concerning the amount or amounts withheld and the purpose of each such withholding shall be provided on a detachable stub. Where payment is made by the Comptroller by direct deposit, the Comptroller may distribute statements of the amounts and purposes of withholding from such payments intermittently, not less than annually.
Each Office shall create a separate trust fund for the purpose of withholding from employees for the purchase of United States Savings Bonds as provided by this Act. The State Treasurer shall be ex officio, trustee and custodian of such trust fund created by the State Comptroller. The Comptroller shall direct the State Treasurer to deposit to the trust fund the amounts authorized to be withheld for United States Savings Bonds as certified on each payroll or annuitant's voucher.
Such trust fund and each individual employee or annuitant account created by the Comptroller shall be subject to audit the same as funds and accounts belonging to the State of Illinois and shall be protected by the official bond given by the State Treasurer. Trust funds and individual employee or annuitant accounts created by an Office other than the Comptroller shall be subject to audit in the same manner as other funds.
(Source: P.A. 83-162.)

(5 ILCS 365/8) (from Ch. 127, par. 358)
Sec. 8. Payment of certain amounts withheld.
(a) If a withholding authorization is for the purpose of payment of insurance premiums or for payment to a labor union, each Office shall make payments, as soon as payroll warrants are prepared and verified, on behalf of the employee or annuitant to the payee named in the authorization the amount specified in the authorization. Such payments shall be made by warrants prepared at the time the payroll is processed.
(b) If a withholding authorization is for the purpose of purchasing United States Savings Bonds, each Office, whenever a sufficient sum has accumulated in the employee's account to purchase a bond of the denomination directed by the employee in his authorization, shall purchase such a United States Savings Bond in the name designated by the employee and deliver it to the employee.
(c) If a withholding authorization is for the purpose of payment of parking fees pursuant to paragraph 7 of Section 4, the State Comptroller shall deposit the amount withheld in the State Parking Facility Maintenance Fund in the State Treasury.
(d) If a withholding authorization is for the purpose of payment of amounts due or to become due under the Illinois Income Tax Act, the Office shall pay the amounts withheld without delay directly to the Department of Revenue or to a depositary designated by the Department of Revenue.
(e) If a withholding authorization is for the purpose of payment of parking fees under paragraph (15) of Section 4 of this Act, the State Comptroller shall deposit the entire amount withheld in the State Parking Facility Maintenance Fund in the State treasury.
(Source: P.A. 99-166, eff. 7-28-15.)

(5 ILCS 365/9) (from Ch. 127, par. 359)
Sec. 9. Any authorization to withhold from the salary, wages or annuity of an employee or annuitant shall terminate and such withholding shall cease upon the happening of any of the following events:
(1) termination of employment or termination of

payment of an annuity, as the case may be;

(2) written notice by the employee or annuitant of

cancellation of such former authorization, except that an authorization to withhold for the payment of optional contributions to a retirement system through an employer pickup is irrevocable;

(3) expiration of the time during which such

withholding was authorized;

(4) when the total amount authorized to be withheld

has been so withheld.

Upon termination of authorization to purchase United States Savings Bonds, any amount withheld from the salary or wages of an employee for such purpose and which has not been so used shall be immediately remitted by each Office to the person from whose salary or wages such amount was withheld.
(Source: P.A. 90-448, eff. 8-16-97.)

(5 ILCS 365/10) (from Ch. 127, par. 360)
Sec. 10. Each Office shall promulgate reasonable rules deemed necessary for the administration of this Act, which rules and any changes thereof shall be filed and become effective pursuant to the provisions of "An Act concerning administrative rules", approved June 14, 1951, as heretofore or hereafter amended.
(Source: Laws 1965, p. 1244.)



5 ILCS 370/ - State Employee Prevailing Wage Act.

(5 ILCS 370/0.01) (from Ch. 127, par. 390.9)
Sec. 0.01. Short title. This Act may be cited as the State Employee Prevailing Wage Act.
(Source: P.A. 86-1324.)

(5 ILCS 370/1) (from Ch. 127, par. 391)
Sec. 1. Whenever any State officer, agency, or authority, whether funded by State taxes or otherwise, employs an individual in a capacity or position of such a character as would be subject to rules or regulations of the Department of Central Management Services requiring the payment of the prevailing rate of wages to those holding such a position or serving in such a capacity if that employment were subject to the Personnel Code, the State officer, agency, or authority shall pay that individual at the prevailing rate, notwithstanding the nonapplicability of the Personnel Code.
(Source: P.A. 100-201, eff. 8-18-17.)



5 ILCS 375/ - State Employees Group Insurance Act of 1971.

(5 ILCS 375/1) (from Ch. 127, par. 521)
Sec. 1. This Act shall be known and may be cited as the "State Employees Group Insurance Act of 1971".
(Source: P.A. 77-476.)

(5 ILCS 375/2) (from Ch. 127, par. 522)
Sec. 2. Purpose. The purpose of this Act is to provide a program of group life insurance, a program of health benefits and other employee benefits for persons in the service of the State of Illinois, employees of local governments, employees of rehabilitation facilities, employees of domestic violence shelters and services, and employees of child advocacy centers, and certain of their dependents. It is also the purpose of this Act to provide a program of health benefits (i) for certain benefit recipients of the Teachers' Retirement System of the State of Illinois and their dependent beneficiaries and (ii) for certain eligible retired community college employees and their dependent beneficiaries.
(Source: P.A. 94-860, eff. 6-16-06.)

(5 ILCS 375/2.5)
Sec. 2.5. Application to Regional Transportation Authority Board members. Notwithstanding any other provision of this Act to the contrary, this Act does not apply to any member of the Regional Transportation Authority Board who first becomes a member of that Board on or after July 23, 2013 (the effective date of Public Act 98-108) with respect to service of that Board.
(Source: P.A. 98-108, eff. 7-23-13; 98-756, eff. 7-16-14.)

(5 ILCS 375/2.6)
Sec. 2.6. Application to Suburban Bus Board members. Notwithstanding any other provision of this Act to the contrary, this Act does not apply to any member of the Suburban Bus Board who first becomes a member of that Board on or after the effective date of this amendatory Act of the 98th General Assembly with respect to service of that Board.
(Source: P.A. 98-108, eff. 7-23-13.)

(5 ILCS 375/2.7)
Sec. 2.7. Application to Commuter Rail Board members. Notwithstanding any other provision of this Act to the contrary, this Act does not apply to any member of the Commuter Rail Board who first becomes a member of that Board on or after the effective date of this amendatory Act of the 98th General Assembly with respect to service of that Board.
(Source: P.A. 98-108, eff. 7-23-13.)

(5 ILCS 375/2.8)
Sec. 2.8. Application to Chicago Transit Authority Board members. Notwithstanding any other provision of this Act to the contrary, this Act does not apply to any member of the Chicago Transit Authority Board who first becomes a member of that Board on or after the effective date of this amendatory Act of the 98th General Assembly with respect to service of that Board.
(Source: P.A. 98-108, eff. 7-23-13.)

(5 ILCS 375/2.9)
Sec. 2.9. State healthcare purchasing. On and after the date 6 months after August 16, 2013 (the effective date of Public Act 98-488), as provided in the Executive Order 1 (2012) Implementation Act, all of the powers, duties, rights, and responsibilities related to State healthcare purchasing under this Act that were transferred from the Department of Central Management Services to the Department of Healthcare and Family Services by Executive Order 3 (2005) are transferred back to the Department.
(Source: P.A. 98-488, eff. 8-16-13; 98-756, eff. 7-16-14.)

(5 ILCS 375/3) (from Ch. 127, par. 523)
Sec. 3. Definitions. Unless the context otherwise requires, the following words and phrases as used in this Act shall have the following meanings. The Department may define these and other words and phrases separately for the purpose of implementing specific programs providing benefits under this Act.
(a) "Administrative service organization" means any person, firm or corporation experienced in the handling of claims which is fully qualified, financially sound and capable of meeting the service requirements of a contract of administration executed with the Department.
(b) "Annuitant" means (1) an employee who retires, or has retired, on or after January 1, 1966 on an immediate annuity under the provisions of Articles 2, 14 (including an employee who has elected to receive an alternative retirement cancellation payment under Section 14-108.5 of the Illinois Pension Code in lieu of an annuity), 15 (including an employee who has retired under the optional retirement program established under Section 15-158.2), paragraphs (2), (3), or (5) of Section 16-106, or Article 18 of the Illinois Pension Code; (2) any person who was receiving group insurance coverage under this Act as of March 31, 1978 by reason of his status as an annuitant, even though the annuity in relation to which such coverage was provided is a proportional annuity based on less than the minimum period of service required for a retirement annuity in the system involved; (3) any person not otherwise covered by this Act who has retired as a participating member under Article 2 of the Illinois Pension Code but is ineligible for the retirement annuity under Section 2-119 of the Illinois Pension Code; (4) the spouse of any person who is receiving a retirement annuity under Article 18 of the Illinois Pension Code and who is covered under a group health insurance program sponsored by a governmental employer other than the State of Illinois and who has irrevocably elected to waive his or her coverage under this Act and to have his or her spouse considered as the "annuitant" under this Act and not as a "dependent"; or (5) an employee who retires, or has retired, from a qualified position, as determined according to rules promulgated by the Director, under a qualified local government, a qualified rehabilitation facility, a qualified domestic violence shelter or service, or a qualified child advocacy center. (For definition of "retired employee", see (p) post).
(b-5) (Blank).
(b-6) (Blank).
(b-7) (Blank).
(c) "Carrier" means (1) an insurance company, a corporation organized under the Limited Health Service Organization Act or the Voluntary Health Services Plan Act, a partnership, or other nongovernmental organization, which is authorized to do group life or group health insurance business in Illinois, or (2) the State of Illinois as a self-insurer.
(d) "Compensation" means salary or wages payable on a regular payroll by the State Treasurer on a warrant of the State Comptroller out of any State, trust or federal fund, or by the Governor of the State through a disbursing officer of the State out of a trust or out of federal funds, or by any Department out of State, trust, federal or other funds held by the State Treasurer or the Department, to any person for personal services currently performed, and ordinary or accidental disability benefits under Articles 2, 14, 15 (including ordinary or accidental disability benefits under the optional retirement program established under Section 15-158.2), paragraphs (2), (3), or (5) of Section 16-106, or Article 18 of the Illinois Pension Code, for disability incurred after January 1, 1966, or benefits payable under the Workers' Compensation or Occupational Diseases Act or benefits payable under a sick pay plan established in accordance with Section 36 of the State Finance Act. "Compensation" also means salary or wages paid to an employee of any qualified local government, qualified rehabilitation facility, qualified domestic violence shelter or service, or qualified child advocacy center.
(e) "Commission" means the State Employees Group Insurance Advisory Commission authorized by this Act. Commencing July 1, 1984, "Commission" as used in this Act means the Commission on Government Forecasting and Accountability as established by the Legislative Commission Reorganization Act of 1984.
(f) "Contributory", when referred to as contributory coverage, shall mean optional coverages or benefits elected by the member toward the cost of which such member makes contribution, or which are funded in whole or in part through the acceptance of a reduction in earnings or the foregoing of an increase in earnings by an employee, as distinguished from noncontributory coverage or benefits which are paid entirely by the State of Illinois without reduction of the member's salary.
(g) "Department" means any department, institution, board, commission, officer, court or any agency of the State government receiving appropriations and having power to certify payrolls to the Comptroller authorizing payments of salary and wages against such appropriations as are made by the General Assembly from any State fund, or against trust funds held by the State Treasurer and includes boards of trustees of the retirement systems created by Articles 2, 14, 15, 16 and 18 of the Illinois Pension Code. "Department" also includes the Illinois Comprehensive Health Insurance Board, the Board of Examiners established under the Illinois Public Accounting Act, and the Illinois Finance Authority.
(h) "Dependent", when the term is used in the context of the health and life plan, means a member's spouse and any child (1) from birth to age 26 including an adopted child, a child who lives with the member from the time of the placement for adoption until entry of an order of adoption, a stepchild or adjudicated child, or a child who lives with the member if such member is a court appointed guardian of the child or (2) age 19 or over who has a mental or physical disability from a cause originating prior to the age of 19 (age 26 if enrolled as an adult child dependent). For the health plan only, the term "dependent" also includes (1) any person enrolled prior to the effective date of this Section who is dependent upon the member to the extent that the member may claim such person as a dependent for income tax deduction purposes and (2) any person who has received after June 30, 2000 an organ transplant and who is financially dependent upon the member and eligible to be claimed as a dependent for income tax purposes. A member requesting to cover any dependent must provide documentation as requested by the Department of Central Management Services and file with the Department any and all forms required by the Department.
(i) "Director" means the Director of the Illinois Department of Central Management Services.
(j) "Eligibility period" means the period of time a member has to elect enrollment in programs or to select benefits without regard to age, sex or health.
(k) "Employee" means and includes each officer or employee in the service of a department who (1) receives his compensation for service rendered to the department on a warrant issued pursuant to a payroll certified by a department or on a warrant or check issued and drawn by a department upon a trust, federal or other fund or on a warrant issued pursuant to a payroll certified by an elected or duly appointed officer of the State or who receives payment of the performance of personal services on a warrant issued pursuant to a payroll certified by a Department and drawn by the Comptroller upon the State Treasurer against appropriations made by the General Assembly from any fund or against trust funds held by the State Treasurer, and (2) is employed full-time or part-time in a position normally requiring actual performance of duty during not less than 1/2 of a normal work period, as established by the Director in cooperation with each department, except that persons elected by popular vote will be considered employees during the entire term for which they are elected regardless of hours devoted to the service of the State, and (3) except that "employee" does not include any person who is not eligible by reason of such person's employment to participate in one of the State retirement systems under Articles 2, 14, 15 (either the regular Article 15 system or the optional retirement program established under Section 15-158.2) or 18, or under paragraph (2), (3), or (5) of Section 16-106, of the Illinois Pension Code, but such term does include persons who are employed during the 6 month qualifying period under Article 14 of the Illinois Pension Code. Such term also includes any person who (1) after January 1, 1966, is receiving ordinary or accidental disability benefits under Articles 2, 14, 15 (including ordinary or accidental disability benefits under the optional retirement program established under Section 15-158.2), paragraphs (2), (3), or (5) of Section 16-106, or Article 18 of the Illinois Pension Code, for disability incurred after January 1, 1966, (2) receives total permanent or total temporary disability under the Workers' Compensation Act or Occupational Disease Act as a result of injuries sustained or illness contracted in the course of employment with the State of Illinois, or (3) is not otherwise covered under this Act and has retired as a participating member under Article 2 of the Illinois Pension Code but is ineligible for the retirement annuity under Section 2-119 of the Illinois Pension Code. However, a person who satisfies the criteria of the foregoing definition of "employee" except that such person is made ineligible to participate in the State Universities Retirement System by clause (4) of subsection (a) of Section 15-107 of the Illinois Pension Code is also an "employee" for the purposes of this Act. "Employee" also includes any person receiving or eligible for benefits under a sick pay plan established in accordance with Section 36 of the State Finance Act. "Employee" also includes (i) each officer or employee in the service of a qualified local government, including persons appointed as trustees of sanitary districts regardless of hours devoted to the service of the sanitary district, (ii) each employee in the service of a qualified rehabilitation facility, (iii) each full-time employee in the service of a qualified domestic violence shelter or service, and (iv) each full-time employee in the service of a qualified child advocacy center, as determined according to rules promulgated by the Director.
(l) "Member" means an employee, annuitant, retired employee or survivor. In the case of an annuitant or retired employee who first becomes an annuitant or retired employee on or after the effective date of this amendatory Act of the 97th General Assembly, the individual must meet the minimum vesting requirements of the applicable retirement system in order to be eligible for group insurance benefits under that system. In the case of a survivor who first becomes a survivor on or after the effective date of this amendatory Act of the 97th General Assembly, the deceased employee, annuitant, or retired employee upon whom the annuity is based must have been eligible to participate in the group insurance system under the applicable retirement system in order for the survivor to be eligible for group insurance benefits under that system.
(m) "Optional coverages or benefits" means those coverages or benefits available to the member on his or her voluntary election, and at his or her own expense.
(n) "Program" means the group life insurance, health benefits and other employee benefits designed and contracted for by the Director under this Act.
(o) "Health plan" means a health benefits program offered by the State of Illinois for persons eligible for the plan.
(p) "Retired employee" means any person who would be an annuitant as that term is defined herein but for the fact that such person retired prior to January 1, 1966. Such term also includes any person formerly employed by the University of Illinois in the Cooperative Extension Service who would be an annuitant but for the fact that such person was made ineligible to participate in the State Universities Retirement System by clause (4) of subsection (a) of Section 15-107 of the Illinois Pension Code.
(q) "Survivor" means a person receiving an annuity as a survivor of an employee or of an annuitant. "Survivor" also includes: (1) the surviving dependent of a person who satisfies the definition of "employee" except that such person is made ineligible to participate in the State Universities Retirement System by clause (4) of subsection (a) of Section 15-107 of the Illinois Pension Code; (2) the surviving dependent of any person formerly employed by the University of Illinois in the Cooperative Extension Service who would be an annuitant except for the fact that such person was made ineligible to participate in the State Universities Retirement System by clause (4) of subsection (a) of Section 15-107 of the Illinois Pension Code; and (3) the surviving dependent of a person who was an annuitant under this Act by virtue of receiving an alternative retirement cancellation payment under Section 14-108.5 of the Illinois Pension Code.
(q-2) "SERS" means the State Employees' Retirement System of Illinois, created under Article 14 of the Illinois Pension Code.
(q-3) "SURS" means the State Universities Retirement System, created under Article 15 of the Illinois Pension Code.
(q-4) "TRS" means the Teachers' Retirement System of the State of Illinois, created under Article 16 of the Illinois Pension Code.
(q-5) (Blank).
(q-6) (Blank).
(q-7) (Blank).
(r) "Medical services" means the services provided within the scope of their licenses by practitioners in all categories licensed under the Medical Practice Act of 1987.
(s) "Unit of local government" means any county, municipality, township, school district (including a combination of school districts under the Intergovernmental Cooperation Act), special district or other unit, designated as a unit of local government by law, which exercises limited governmental powers or powers in respect to limited governmental subjects, any not-for-profit association with a membership that primarily includes townships and township officials, that has duties that include provision of research service, dissemination of information, and other acts for the purpose of improving township government, and that is funded wholly or partly in accordance with Section 85-15 of the Township Code; any not-for-profit corporation or association, with a membership consisting primarily of municipalities, that operates its own utility system, and provides research, training, dissemination of information, or other acts to promote cooperation between and among municipalities that provide utility services and for the advancement of the goals and purposes of its membership; the Southern Illinois Collegiate Common Market, which is a consortium of higher education institutions in Southern Illinois; the Illinois Association of Park Districts; and any hospital provider that is owned by a county that has 100 or fewer hospital beds and has not already joined the program. "Qualified local government" means a unit of local government approved by the Director and participating in a program created under subsection (i) of Section 10 of this Act.
(t) "Qualified rehabilitation facility" means any not-for-profit organization that is accredited by the Commission on Accreditation of Rehabilitation Facilities or certified by the Department of Human Services (as successor to the Department of Mental Health and Developmental Disabilities) to provide services to persons with disabilities and which receives funds from the State of Illinois for providing those services, approved by the Director and participating in a program created under subsection (j) of Section 10 of this Act.
(u) "Qualified domestic violence shelter or service" means any Illinois domestic violence shelter or service and its administrative offices funded by the Department of Human Services (as successor to the Illinois Department of Public Aid), approved by the Director and participating in a program created under subsection (k) of Section 10.
(v) "TRS benefit recipient" means a person who:
(1) is not a "member" as defined in this Section; and
(2) is receiving a monthly benefit or retirement

annuity under Article 16 of the Illinois Pension Code; and

(3) either (i) has at least 8 years of creditable

service under Article 16 of the Illinois Pension Code, or (ii) was enrolled in the health insurance program offered under that Article on January 1, 1996, or (iii) is the survivor of a benefit recipient who had at least 8 years of creditable service under Article 16 of the Illinois Pension Code or was enrolled in the health insurance program offered under that Article on the effective date of this amendatory Act of 1995, or (iv) is a recipient or survivor of a recipient of a disability benefit under Article 16 of the Illinois Pension Code.

(w) "TRS dependent beneficiary" means a person who:
(1) is not a "member" or "dependent" as defined in

this Section; and

(2) is a TRS benefit recipient's: (A) spouse, (B)

dependent parent who is receiving at least half of his or her support from the TRS benefit recipient, or (C) natural, step, adjudicated, or adopted child who is (i) under age 26, (ii) was, on January 1, 1996, participating as a dependent beneficiary in the health insurance program offered under Article 16 of the Illinois Pension Code, or (iii) age 19 or over who has a mental or physical disability from a cause originating prior to the age of 19 (age 26 if enrolled as an adult child).

"TRS dependent beneficiary" does not include, as indicated under paragraph (2) of this subsection (w), a dependent of the survivor of a TRS benefit recipient who first becomes a dependent of a survivor of a TRS benefit recipient on or after the effective date of this amendatory Act of the 97th General Assembly unless that dependent would have been eligible for coverage as a dependent of the deceased TRS benefit recipient upon whom the survivor benefit is based.
(x) "Military leave" refers to individuals in basic training for reserves, special/advanced training, annual training, emergency call up, activation by the President of the United States, or any other training or duty in service to the United States Armed Forces.
(y) (Blank).
(z) "Community college benefit recipient" means a person who:
(1) is not a "member" as defined in this Section; and
(2) is receiving a monthly survivor's annuity or

retirement annuity under Article 15 of the Illinois Pension Code; and

(3) either (i) was a full-time employee of a

community college district or an association of community college boards created under the Public Community College Act (other than an employee whose last employer under Article 15 of the Illinois Pension Code was a community college district subject to Article VII of the Public Community College Act) and was eligible to participate in a group health benefit plan as an employee during the time of employment with a community college district (other than a community college district subject to Article VII of the Public Community College Act) or an association of community college boards, or (ii) is the survivor of a person described in item (i).

(aa) "Community college dependent beneficiary" means a person who:
(1) is not a "member" or "dependent" as defined in

this Section; and

(2) is a community college benefit recipient's: (A)

spouse, (B) dependent parent who is receiving at least half of his or her support from the community college benefit recipient, or (C) natural, step, adjudicated, or adopted child who is (i) under age 26, or (ii) age 19 or over and has a mental or physical disability from a cause originating prior to the age of 19 (age 26 if enrolled as an adult child).

"Community college dependent beneficiary" does not include, as indicated under paragraph (2) of this subsection (aa), a dependent of the survivor of a community college benefit recipient who first becomes a dependent of a survivor of a community college benefit recipient on or after the effective date of this amendatory Act of the 97th General Assembly unless that dependent would have been eligible for coverage as a dependent of the deceased community college benefit recipient upon whom the survivor annuity is based.
(bb) "Qualified child advocacy center" means any Illinois child advocacy center and its administrative offices funded by the Department of Children and Family Services, as defined by the Children's Advocacy Center Act (55 ILCS 80/), approved by the Director and participating in a program created under subsection (n) of Section 10.
(cc) "Placement for adoption" means the assumption and retention by a member of a legal obligation for total or partial support of a child in anticipation of adoption of the child. The child's placement with the member terminates upon the termination of such legal obligation.
(Source: P.A. 99-143, eff. 7-27-15; 100-355, eff. 1-1-18.)

(5 ILCS 375/4) (from Ch. 127, par. 524)
Sec. 4. The Commission shall meet with the Department of Central Management Services and advise the Department of Central Management Services on all matters relating to policy and the administration of this Act.
(Source: P.A. 85-848.)

(5 ILCS 375/5) (from Ch. 127, par. 525)
Sec. 5. Employee benefits; declaration of State policy. The General Assembly declares that it is the policy of the State and in the best interest of the State to assure quality benefits to members and their dependents under this Act. The implementation of this policy depends upon, among other things, stability and continuity of coverage, care, and services under benefit programs for members and their dependents. Specifically, but without limitation, members should have continued access, on substantially similar terms and conditions, to trusted family health care providers with whom they have developed long-term relationships through a benefit program under this Act. Therefore, the Director must administer this Act consistent with that State policy, but may consider affordability, cost of coverage and care, and competition among health insurers and providers. All contracts for provision of employee benefits, including those portions of any proposed collective bargaining agreement that would require implementation through contracts entered into under this Act, are subject to the following requirements:
(i) By April 1 of each year, the Director must report

and provide information to the Commission concerning the status of the employee benefits program to be offered for the next fiscal year. Information includes, but is not limited to, documents, reports of negotiations, bid invitations, requests for proposals, specifications, copies of proposed and final contracts or agreements, and any other materials concerning contracts or agreements for the employee benefits program. By the first of each month thereafter, the Director must provide updated, and any new, information to the Commission until the employee benefits program for the next fiscal year is determined. In addition to these monthly reporting requirements, at any time the Commission makes a written request, the Director must promptly, but in no event later than 5 business days after receipt of the request, provide to the Commission any additional requested information in the possession of the Director concerning employee benefits programs. The Commission may waive any of the reporting requirements of this item (i) upon the written request by the Director. Any waiver granted under this item (i) must be in writing. Nothing in this item is intended to abrogate any attorney-client privilege.

(ii) Within 30 days after notice of the awarding or

letting of a contract has appeared in the Illinois Procurement Bulletin in accordance with subsection (b) of Section 15-25 of the Illinois Procurement Code, the Commission may request in writing from the Director and the Director shall promptly, but in no event later than 5 business days after receipt of the request, provide to the Commission information in the possession of the Director concerning the proposed contract. Nothing in this item is intended to waive or abrogate any privilege or right of confidentiality authorized by law.

(iii) Except as otherwise provided in this item

(iii), no contract subject to this Section may be entered into until the 30-day period described in item (ii) has expired, unless the Director requests in writing that the Commission waive the period and the Commission grants the waiver in writing. This item (iii) does not apply to any contract entered into after the effective date of this amendatory Act of the 98th General Assembly and through January 1, 2014 to provide a program of group health benefits for Medicare-primary members and their Medicare-primary dependents that is comparable in stability and continuity of coverage, care, and services to the program of health benefits offered to other members and their dependents under this Act.

(iv) If the Director seeks to make any substantive

modification to any provision of a proposed contract after it is submitted to the Commission in accordance with item (ii), the modified contract shall be subject to the requirements of items (ii) and (iii) unless the Commission agrees, in writing, to a waiver of those requirements with respect to the modified contract.

(v) By the date of the beginning of the annual

benefit choice period, the Director must transmit to the Commission a copy of each final contract or agreement for the employee benefits program to be offered for the next fiscal year. The annual benefit choice period for an employee benefits program must begin on May 1 of the fiscal year preceding the year for which the program is to be offered. If, however, in any such preceding fiscal year collective bargaining over employee benefit programs for the next fiscal year remains pending on April 15, the beginning date of the annual benefit choice period shall be not later than 15 days after ratification of the collective bargaining agreement.

(vi) The Director must provide the reports,

information, and contracts required under items (i), (ii), (iv), and (v) by electronic or other means satisfactory to the Commission. Reports, information, and contracts in the possession of the Commission pursuant to items (i), (ii), (iv), and (v) are exempt from disclosure by the Commission and its members and employees under the Freedom of Information Act. Reports, information, and contracts received by the Commission pursuant to items (i), (ii), (iv), and (v) must be kept confidential by and may not be disclosed or used by the Commission or its members or employees if such disclosure or use could compromise the fairness or integrity of the procurement, bidding, or contract process. Commission meetings, or portions of Commission meetings, in which reports, information, and contracts received by the Commission pursuant to items (i), (ii), (iv), and (v) are discussed must be closed if disclosure or use of the report or information could compromise the fairness or integrity of the procurement, bidding, or contract process.

All contracts entered into under this Section are subject to appropriation and shall comply with Section 20-60(b) of the Illinois Procurement Code (30 ILCS 500/20-60(b)).
The Director shall contract or otherwise make available group life insurance, health benefits and other employee benefits to eligible members and, where elected, their eligible dependents. Any contract or, if applicable, contracts or other arrangement for provision of benefits shall be on terms consistent with State policy and based on, but not limited to, such criteria as administrative cost, service capabilities of the carrier or other contractor and premiums, fees or charges as related to benefits.
Notwithstanding any other provisions of this Act, by January 1, 2014, the Department of Central Management Services, in consultation with and subject to the approval of the Chief Procurement Officer, shall contract or make otherwise available a program of group health benefits for Medicare-primary members and their Medicare-primary dependents. The Director may procure a single contract or multiple contracts that provide a program of group health benefits that is comparable in stability and continuity of coverage, care, and services to the program of health benefits offered to other members and their dependents under this Act. The initial procurement of a contract or contracts under this paragraph is not subject to the provisions of the Illinois Procurement Code, except for Sections 20-60, 20-65, 20-70, and 20-160 and Article 50 of that Code, provided that the Chief Procurement Officer may, in writing with justification, waive any certification required under Article 50.
The Director may prepare and issue specifications for group life insurance, health benefits, other employee benefits and administrative services for the purpose of receiving proposals from interested parties.
The Director is authorized to execute a contract, or contracts, for the programs of group life insurance, health benefits, other employee benefits and administrative services authorized by this Act (including, without limitation, prescription drug benefits). All of the benefits provided under this Act may be included in one or more contracts, or the benefits may be classified into different types with each type included under one or more similar contracts with the same or different companies.
The term of any contract may not extend beyond 5 fiscal years. Upon recommendation of the Commission, the Director may exercise renewal options of the same contract for up to a period of 5 years. Any increases in premiums, fees or charges requested by a contractor whose contract may be renewed pursuant to a renewal option contained therein, must be justified on the basis of (1) audited experience data, (2) increases in the costs of health care services provided under the contract, (3) contractor performance, (4) increases in contractor responsibilities, or (5) any combination thereof.
Any contractor shall agree to abide by all requirements of this Act and Rules and Regulations promulgated and adopted thereto; to submit such information and data as may from time to time be deemed necessary by the Director for effective administration of the provisions of this Act and the programs established hereunder, and to fully cooperate in any audit.
(Source: P.A. 98-19, eff. 6-10-13.)

(5 ILCS 375/6) (from Ch. 127, par. 526)
Sec. 6. Program of health benefits.
(a) The program of health benefits shall provide for protection against the financial costs of health care expenses incurred in and out of hospital including basic hospital-surgical-medical coverages. The program may include, but shall not be limited to, such supplemental coverages as out-patient diagnostic X-ray and laboratory expenses, prescription drugs, dental services, hearing evaluations, hearing aids, the dispensing and fitting of hearing aids, and similar group benefits as are now or may become available. The program may also include coverage for those who rely on treatment by prayer or spiritual means alone for healing in accordance with the tenets and practice of a recognized religious denomination.
The program of health benefits shall be designed by the Director (1) to provide a reasonable relationship between the benefits to be included and the expected distribution of expenses of each such type to be incurred by the covered members and dependents, (2) to specify, as covered benefits and as optional benefits, the medical services of practitioners in all categories licensed under the Medical Practice Act of 1987, (3) to include reasonable controls, which may include deductible and co-insurance provisions, applicable to some or all of the benefits, or a coordination of benefits provision, to prevent or minimize unnecessary utilization of the various hospital, surgical and medical expenses to be provided and to provide reasonable assurance of stability of the program, and (4) to provide benefits to the extent possible to members throughout the State, wherever located, on an equitable basis. Notwithstanding any other provision of this Section or Act, for all members or dependents who are eligible for benefits under Social Security or the Railroad Retirement system or who had sufficient Medicare-covered government employment, the Department shall reduce benefits which would otherwise be paid by Medicare, by the amount of benefits for which the member or dependents are eligible under Medicare, except that such reduction in benefits shall apply only to those members or dependents who (1) first become eligible for such medicare coverage on or after the effective date of this amendatory Act of 1992; or (2) are Medicare-eligible members or dependents of a local government unit which began participation in the program on or after July 1, 1992; or (3) remain eligible for but no longer receive Medicare coverage which they had been receiving on or after the effective date of this amendatory Act of 1992.
Notwithstanding any other provisions of this Act, where a covered member or dependents are eligible for benefits under the federal Medicare health insurance program (Title XVIII of the Social Security Act as added by Public Law 89-97, 89th Congress), benefits paid under the State of Illinois program or plan will be reduced by the amount of benefits paid by Medicare. For members or dependents who are eligible for benefits under Social Security or the Railroad Retirement system or who had sufficient Medicare-covered government employment, benefits shall be reduced by the amount for which the member or dependent is eligible under Medicare, except that such reduction in benefits shall apply only to those members or dependents who (1) first become eligible for such Medicare coverage on or after the effective date of this amendatory Act of 1992; or (2) are Medicare-eligible members or dependents of a local government unit which began participation in the program on or after July 1, 1992; or (3) remain eligible for, but no longer receive Medicare coverage which they had been receiving on or after the effective date of this amendatory Act of 1992. Premiums may be adjusted, where applicable, to an amount deemed by the Director to be reasonably consistent with any reduction of benefits.
(b) A member, not otherwise covered by this Act, who has retired as a participating member under Article 2 of the Illinois Pension Code but is ineligible for the retirement annuity under Section 2-119 of the Illinois Pension Code, shall pay the premiums for coverage, not exceeding the amount paid by the State for the non-contributory coverage for other members, under the group health benefits program under this Act. The Director shall determine the premiums to be paid by a member under this subsection (b).
(Source: P.A. 100-538, eff. 1-1-18.)

(5 ILCS 375/6.1) (from Ch. 127, par. 526.1)
Sec. 6.1. The program of health benefits may offer as an alternative, available on an optional basis, coverage through health maintenance organizations. That part of the premium for such coverage which is in excess of the amount which would otherwise be paid by the State for the program of health benefits shall be paid by the member who elects such alternative coverage and shall be collected as provided for premiums for other optional coverages.
(Source: P.A. 100-538, eff. 1-1-18.)

(5 ILCS 375/6.2) (from Ch. 127, par. 526.2)
Sec. 6.2. When the Director, with the advice and consent of the Commission, determines that it would be in the best interests of the State and its employees, the program of health benefits under this Act may be administered with the State as a self-insurer in whole or in part. The State assumes the risks of the program. The State may provide the administrative services in connection with the self-insurance health plan or purchase administrative services from an administrative service organization. A plan of self-insurance may combine forms of re-insurance or stop-loss insurance which limits the amount of State liability.
The program of health benefits shall provide a continuation and conversion privilege for persons whose State employment is terminated and a continuation privilege for members' spouses and dependent children who are covered under the provisions of the program, consistent with the requirements of federal law and Sections 367.2, 367e, and 367e.1 of the Illinois Insurance Code.
(Source: P.A. 93-477, eff. 1-1-04.)

(5 ILCS 375/6.4) (from Ch. 127, par. 526.4)
Sec. 6.4. Prescription drugs; cancer treatment. If the program of health benefits provides coverage for prescribed drugs approved by the federal Food and Drug Administration for the treatment of certain types of cancer, it may not exclude coverage of any drug on the basis that the drug has been prescribed for the treatment of a type of cancer for which the drug has not been approved by the federal Food and Drug Administration. The drug, however, must be approved by the federal Food and Drug Administration and must be recognized for the treatment of the specific type of cancer for which the drug has been prescribed in any one of the following established reference compendia:
(a) the American Hospital Formulary Service Drug

Information;

(b) National Comprehensive Cancer Network's Drugs &

Biologics Compendium;

(c) Thomson Micromedex's Drug Dex;
(d) Elsevier Gold Standard's Clinical Pharmacology; or
(e) other authoritative compendia as identified from

time to time by the Federal Secretary of Health and Human Services; or

if not in the compendia, recommended for that particular type of cancer in formal clinical studies, the results of which have been published in at least two peer reviewed professional medical journals published in the United States or Great Britain.
Any coverage required by this Section shall also include those medically necessary services associated with the administration of a drug.
Despite the provisions of this Section, coverage shall not be required for any experimental or investigational drugs or any drug that the federal Food and Drug Administration has determined to be contraindicated for treatment of the specific type of cancer for which the drug has been prescribed. This Section shall apply only to cancer drugs. Nothing in this Section shall be construed, expressly or by implication, to create, impair, alter, limit, notify, enlarge, abrogate or prohibit reimbursement for drugs used in the treatment of any other disease or condition.
(Source: P.A. 96-457, eff. 8-14-09.)

(5 ILCS 375/6.5)
Sec. 6.5. Health benefits for TRS benefit recipients and TRS dependent beneficiaries.
(a) Purpose. It is the purpose of this amendatory Act of 1995 to transfer the administration of the program of health benefits established for benefit recipients and their dependent beneficiaries under Article 16 of the Illinois Pension Code to the Department of Central Management Services.
(b) Transition provisions. The Board of Trustees of the Teachers' Retirement System shall continue to administer the health benefit program established under Article 16 of the Illinois Pension Code through December 31, 1995. Beginning January 1, 1996, the Department of Central Management Services shall be responsible for administering a program of health benefits for TRS benefit recipients and TRS dependent beneficiaries under this Section. The Department of Central Management Services and the Teachers' Retirement System shall cooperate in this endeavor and shall coordinate their activities so as to ensure a smooth transition and uninterrupted health benefit coverage.
(c) Eligibility. All persons who were enrolled in the Article 16 program at the time of the transfer shall be eligible to participate in the program established under this Section without any interruption or delay in coverage or limitation as to pre-existing medical conditions. Eligibility to participate shall be determined by the Teachers' Retirement System. Eligibility information shall be communicated to the Department of Central Management Services in a format acceptable to the Department.
A TRS dependent beneficiary who is a child age 19 or over and mentally or physically disabled does not become ineligible to participate by reason of (i) becoming ineligible to be claimed as a dependent for Illinois or federal income tax purposes or (ii) receiving earned income, so long as those earnings are insufficient for the child to be fully self-sufficient.
(d) Coverage. The level of health benefits provided under this Section shall be similar to the level of benefits provided by the program previously established under Article 16 of the Illinois Pension Code.
Group life insurance benefits are not included in the benefits to be provided to TRS benefit recipients and TRS dependent beneficiaries under this Act.
The program of health benefits under this Section may include any or all of the benefit limitations, including but not limited to a reduction in benefits based on eligibility for federal medicare benefits, that are provided under subsection (a) of Section 6 of this Act for other health benefit programs under this Act.
(e) Insurance rates and premiums. The Director shall determine the insurance rates and premiums for TRS benefit recipients and TRS dependent beneficiaries, and shall present to the Teachers' Retirement System of the State of Illinois, by April 15 of each calendar year, the rate-setting methodology (including but not limited to utilization levels and costs) used to determine the amount of the health care premiums.
For Fiscal Year 1996, the premium shall be equal to

the premium actually charged in Fiscal Year 1995; in subsequent years, the premium shall never be lower than the premium charged in Fiscal Year 1995.

For Fiscal Year 2003, the premium shall not exceed

110% of the premium actually charged in Fiscal Year 2002.

For Fiscal Year 2004, the premium shall not exceed

112% of the premium actually charged in Fiscal Year 2003.

For Fiscal Year 2005, the premium shall not exceed a

weighted average of 106.6% of the premium actually charged in Fiscal Year 2004.

For Fiscal Year 2006, the premium shall not exceed a

weighted average of 109.1% of the premium actually charged in Fiscal Year 2005.

For Fiscal Year 2007, the premium shall not exceed a

weighted average of 103.9% of the premium actually charged in Fiscal Year 2006.

For Fiscal Year 2008 and thereafter, the premium in

each fiscal year shall not exceed 105% of the premium actually charged in the previous fiscal year.

Rates and premiums may be based in part on age and eligibility for federal medicare coverage. However, the cost of participation for a TRS dependent beneficiary who is an unmarried child age 19 or over and mentally or physically disabled shall not exceed the cost for a TRS dependent beneficiary who is an unmarried child under age 19 and participates in the same major medical or managed care program.
The cost of health benefits under the program shall be paid as follows:
(1) For a TRS benefit recipient selecting a managed

care program, up to 75% of the total insurance rate shall be paid from the Teacher Health Insurance Security Fund. Effective with Fiscal Year 2007 and thereafter, for a TRS benefit recipient selecting a managed care program, 75% of the total insurance rate shall be paid from the Teacher Health Insurance Security Fund.

(2) For a TRS benefit recipient selecting the major

medical coverage program, up to 50% of the total insurance rate shall be paid from the Teacher Health Insurance Security Fund if a managed care program is accessible, as determined by the Teachers' Retirement System. Effective with Fiscal Year 2007 and thereafter, for a TRS benefit recipient selecting the major medical coverage program, 50% of the total insurance rate shall be paid from the Teacher Health Insurance Security Fund if a managed care program is accessible, as determined by the Department of Central Management Services.

(3) For a TRS benefit recipient selecting the major

medical coverage program, up to 75% of the total insurance rate shall be paid from the Teacher Health Insurance Security Fund if a managed care program is not accessible, as determined by the Teachers' Retirement System. Effective with Fiscal Year 2007 and thereafter, for a TRS benefit recipient selecting the major medical coverage program, 75% of the total insurance rate shall be paid from the Teacher Health Insurance Security Fund if a managed care program is not accessible, as determined by the Department of Central Management Services.

(3.1) For a TRS dependent beneficiary who is Medicare

primary and enrolled in a managed care plan, or the major medical coverage program if a managed care plan is not available, 25% of the total insurance rate shall be paid from the Teacher Health Security Fund as determined by the Department of Central Management Services. For the purpose of this item (3.1), the term "TRS dependent beneficiary who is Medicare primary" means a TRS dependent beneficiary who is participating in Medicare Parts A and B.

(4) Except as otherwise provided in item (3.1), the

balance of the rate of insurance, including the entire premium of any coverage for TRS dependent beneficiaries that has been elected, shall be paid by deductions authorized by the TRS benefit recipient to be withheld from his or her monthly annuity or benefit payment from the Teachers' Retirement System; except that (i) if the balance of the cost of coverage exceeds the amount of the monthly annuity or benefit payment, the difference shall be paid directly to the Teachers' Retirement System by the TRS benefit recipient, and (ii) all or part of the balance of the cost of coverage may, at the school board's option, be paid to the Teachers' Retirement System by the school board of the school district from which the TRS benefit recipient retired, in accordance with Section 10-22.3b of the School Code. The Teachers' Retirement System shall promptly deposit all moneys withheld by or paid to it under this subdivision (e)(4) into the Teacher Health Insurance Security Fund. These moneys shall not be considered assets of the Retirement System.

(f) Financing. Beginning July 1, 1995, all revenues arising from the administration of the health benefit programs established under Article 16 of the Illinois Pension Code or this Section shall be deposited into the Teacher Health Insurance Security Fund, which is hereby created as a nonappropriated trust fund to be held outside the State Treasury, with the State Treasurer as custodian. Any interest earned on moneys in the Teacher Health Insurance Security Fund shall be deposited into the Fund.
Moneys in the Teacher Health Insurance Security Fund shall be used only to pay the costs of the health benefit program established under this Section, including associated administrative costs, and the costs associated with the health benefit program established under Article 16 of the Illinois Pension Code, as authorized in this Section. Beginning July 1, 1995, the Department of Central Management Services may make expenditures from the Teacher Health Insurance Security Fund for those costs.
After other funds authorized for the payment of the costs of the health benefit program established under Article 16 of the Illinois Pension Code are exhausted and until January 1, 1996 (or such later date as may be agreed upon by the Director of Central Management Services and the Secretary of the Teachers' Retirement System), the Secretary of the Teachers' Retirement System may make expenditures from the Teacher Health Insurance Security Fund as necessary to pay up to 75% of the cost of providing health coverage to eligible benefit recipients (as defined in Sections 16-153.1 and 16-153.3 of the Illinois Pension Code) who are enrolled in the Article 16 health benefit program and to facilitate the transfer of administration of the health benefit program to the Department of Central Management Services.
The Department of Central Management Services, or any successor agency designated to procure healthcare contracts pursuant to this Act, is authorized to establish funds, separate accounts provided by any bank or banks as defined by the Illinois Banking Act, or separate accounts provided by any savings and loan association or associations as defined by the Illinois Savings and Loan Act of 1985 to be held by the Director, outside the State treasury, for the purpose of receiving the transfer of moneys from the Teacher Health Insurance Security Fund. The Department may promulgate rules further defining the methodology for the transfers. Any interest earned by moneys in the funds or accounts shall inure to the Teacher Health Insurance Security Fund. The transferred moneys, and interest accrued thereon, shall be used exclusively for transfers to administrative service organizations or their financial institutions for payments of claims to claimants and providers under the self-insurance health plan. The transferred moneys, and interest accrued thereon, shall not be used for any other purpose including, but not limited to, reimbursement of administration fees due the administrative service organization pursuant to its contract or contracts with the Department.
(g) Contract for benefits. The Director shall by contract, self-insurance, or otherwise make available the program of health benefits for TRS benefit recipients and their TRS dependent beneficiaries that is provided for in this Section. The contract or other arrangement for the provision of these health benefits shall be on terms deemed by the Director to be in the best interest of the State of Illinois and the TRS benefit recipients based on, but not limited to, such criteria as administrative cost, service capabilities of the carrier or other contractor, and the costs of the benefits.
(g-5) Committee. A Teacher Retirement Insurance Program Committee shall be established, to consist of 10 persons appointed by the Governor.
The Committee shall convene at least 4 times each year, and shall consider and make recommendations on issues affecting the program of health benefits provided under this Section. Recommendations of the Committee shall be based on a consensus of the members of the Committee.
If the Teacher Health Insurance Security Fund experiences a deficit balance based upon the contribution and subsidy rates established in this Section and Section 6.6 for Fiscal Year 2008 or thereafter, the Committee shall make recommendations for adjustments to the funding sources established under these Sections.
In addition, the Committee shall identify proposed solutions to the funding shortfalls that are affecting the Teacher Health Insurance Security Fund, and it shall report those solutions to the Governor and the General Assembly within 6 months after August 15, 2011 (the effective date of Public Act 97-386).
(h) Continuation of program. It is the intention of the General Assembly that the program of health benefits provided under this Section be maintained on an ongoing, affordable basis.
The program of health benefits provided under this Section may be amended by the State and is not intended to be a pension or retirement benefit subject to protection under Article XIII, Section 5 of the Illinois Constitution.
(i) Repeal. (Blank).
(Source: P.A. 97-386, eff. 8-15-11; 97-813, eff. 7-13-12; 98-488, eff. 8-16-13.)

(5 ILCS 375/6.6)
Sec. 6.6. Contributions to the Teacher Health Insurance Security Fund.
(a) Beginning July 1, 1995, all active contributors of the Teachers' Retirement System (established under Article 16 of the Illinois Pension Code) who are not employees of a department as defined in Section 3 of this Act shall make contributions toward the cost of annuitant and survivor health benefits. These contributions shall be at the following rates: until January 1, 2002, 0.5% of salary; beginning January 1, 2002, 0.65% of salary; beginning July 1, 2003, 0.75% of salary; beginning July 1, 2005, 0.80% of salary; beginning July 1, 2007, a percentage of salary to be determined by the Department of Central Management Services by rule, which in each fiscal year shall not exceed 105% of the percentage of salary actually required to be paid in the previous fiscal year.
These contributions shall be deducted by the employer and paid to the System as service agent for the Department of Central Management Services. The System may use the same processes for collecting the contributions required by this subsection that it uses to collect contributions received from school districts and other covered employers under Sections 16-154 and 16-155 of the Illinois Pension Code.
An employer may agree to pick up or pay the contributions required under this subsection on behalf of the teacher; such contributions shall be deemed to have to have been paid by the teacher. Beginning January 1, 2002, if the employer does not directly pay the required member contribution, then the employer shall reduce the member's salary by an amount equal to the required contribution and shall then pay the contribution on behalf of the member. This reduction shall not change the amounts reported as creditable earnings to the Teachers' Retirement System.
A person who purchases optional service credit under Article 16 of the Illinois Pension Code for a period after June 30, 1995 must also make a contribution under this subsection for that optional credit, at the rate provided in subsection (a), based on the salary used in computing the optional service credit, plus interest on this employee contribution. This contribution shall be collected by the System as service agent for the Department of Central Management Services. The contribution required under this subsection for the optional service credit must be paid in full before any annuity based on that credit begins.
(a-5) Beginning January 1, 2002, every employer of a teacher (other than an employer that is a department as defined in Section 3 of this Act) shall pay an employer contribution toward the cost of annuitant and survivor health benefits. These contributions shall be computed as follows:
(1) Beginning January 1, 2002 through June 30, 2003,

the employer contribution shall be equal to 0.4% of each teacher's salary.

(2) Beginning July 1, 2003, the employer contribution

shall be equal to 0.5% of each teacher's salary.

(3) Beginning July 1, 2005, the employer contribution

shall be equal to 0.6% of each teacher's salary.

(4) Beginning July 1, 2007, the employer contribution

shall be a percentage of each teacher's salary to be determined by the Department of Central Management Services by rule, which in each fiscal year shall not exceed 105% of the percentage of each teacher's salary actually required to be paid in the previous fiscal year.

These contributions shall be paid by the employer to the System as service agent for the Department of Central Management Services. The System may use the same processes for collecting the contributions required by this subsection that it uses to collect contributions received from school districts and other covered employers under the Illinois Pension Code.
The school district or other employing unit may pay these employer contributions out of any source of funding available for that purpose and shall forward the contributions to the System on the schedule established for the payment of member contributions.
(b) The Teachers' Retirement System shall promptly deposit all moneys collected under subsections (a) and (a-5) of this Section into the Teacher Health Insurance Security Fund created in Section 6.5 of this Act. The moneys collected under this Section shall be used only for the purposes authorized in Section 6.5 of this Act and shall not be considered to be assets of the Teachers' Retirement System. Contributions made under this Section are not transferable to other pension funds or retirement systems and are not refundable upon termination of service.
(c) On or before November 15 of each year, the Board of Trustees of the Teachers' Retirement System shall certify to the Governor, the Director of Central Management Services, and the State Comptroller its estimate of the total amount of contributions to be paid under subsection (a) of this Section 6.6 for the next fiscal year. The amount certified shall be decreased or increased each year by the amount that the actual active teacher contributions either fell short of or exceeded the estimate used by the Board in making the certification for the previous fiscal year. The certification shall include a detailed explanation of the methods and information that the Board relied upon in preparing its estimate. As soon as possible after the effective date of this amendatory Act of the 92nd General Assembly, the Board shall recalculate and recertify its certifications for fiscal years 2002 and 2003.
(d) Beginning in fiscal year 1996, on the first day of each month, or as soon thereafter as may be practical, the State Treasurer and the State Comptroller shall transfer from the General Revenue Fund to the Teacher Health Insurance Security Fund 1/12 of the annual amount appropriated for that fiscal year to the State Comptroller for deposit into the Teacher Health Insurance Security Fund under Section 1.3 of the State Pension Funds Continuing Appropriation Act.
(e) Except where otherwise specified in this Section, the definitions that apply to Article 16 of the Illinois Pension Code apply to this Section.
(f) (Blank).
(Source: P.A. 92-505, eff. 12-20-01; 93-679, eff. 6-30-04.)

(5 ILCS 375/6.7)
Sec. 6.7. Woman's health care provider. The program of health benefits is subject to the provisions of Section 356r of the Illinois Insurance Code.
(Source: P.A. 89-514, eff. 7-17-96; 90-14, eff. 7-1-97.)

(5 ILCS 375/6.8)
Sec. 6.8. Post-parturition care. The program of health benefits shall provide the post-parturition care benefits required to be covered by a policy of accident and health insurance under Section 356s of the Illinois Insurance Code.
(Source: P.A. 89-513, eff. 7-17-96; 90-14, eff. 7-1-97.)

(5 ILCS 375/6.9)
Sec. 6.9. Health benefits for community college benefit recipients and community college dependent beneficiaries.
(a) Purpose. It is the purpose of this amendatory Act of 1997 to establish a uniform program of health benefits for community college benefit recipients and their dependent beneficiaries under the administration of the Department of Central Management Services.
(b) Creation of program. Beginning July 1, 1999, the Department of Central Management Services shall be responsible for administering a program of health benefits for community college benefit recipients and community college dependent beneficiaries under this Section. The State Universities Retirement System and the boards of trustees of the various community college districts shall cooperate with the Department in this endeavor.
(c) Eligibility. All community college benefit recipients and community college dependent beneficiaries shall be eligible to participate in the program established under this Section, without any interruption or delay in coverage or limitation as to pre-existing medical conditions. Eligibility to participate shall be determined by the State Universities Retirement System. Eligibility information shall be communicated to the Department of Central Management Services in a format acceptable to the Department.
(d) Coverage. The health benefit coverage provided under this Section shall be a program of health, dental, and vision benefits.
The program of health benefits under this Section may include any or all of the benefit limitations, including but not limited to a reduction in benefits based on eligibility for federal medicare benefits, that are provided under subsection (a) of Section 6 of this Act for other health benefit programs under this Act.
(e) Insurance rates and premiums. The Director shall determine the insurance rates and premiums for community college benefit recipients and community college dependent beneficiaries. Rates and premiums may be based in part on age and eligibility for federal Medicare coverage. The Director shall also determine premiums that will allow for the establishment of an actuarially sound reserve for this program.
The cost of health benefits under the program shall be paid as follows:
(1) For a community college benefit recipient, up to

75% of the total insurance rate shall be paid from the Community College Health Insurance Security Fund.

(2) The balance of the rate of insurance, including

the entire premium for any coverage for community college dependent beneficiaries that has been elected, shall be paid by deductions authorized by the community college benefit recipient to be withheld from his or her monthly annuity or benefit payment from the State Universities Retirement System; except that (i) if the balance of the cost of coverage exceeds the amount of the monthly annuity or benefit payment, the difference shall be paid directly to the State Universities Retirement System by the community college benefit recipient, and (ii) all or part of the balance of the cost of coverage may, at the option of the board of trustees of the community college district, be paid to the State Universities Retirement System by the board of the community college district from which the community college benefit recipient retired. The State Universities Retirement System shall promptly deposit all moneys withheld by or paid to it under this subdivision (e)(2) into the Community College Health Insurance Security Fund. These moneys shall not be considered assets of the State Universities Retirement System.

(f) Financing. All revenues arising from the administration of the health benefit program established under this Section shall be deposited into the Community College Health Insurance Security Fund, which is hereby created as a nonappropriated trust fund to be held outside the State Treasury, with the State Treasurer as custodian. Any interest earned on moneys in the Community College Health Insurance Security Fund shall be deposited into the Fund.
Moneys in the Community College Health Insurance Security Fund shall be used only to pay the costs of the health benefit program established under this Section, including associated administrative costs and the establishment of a program reserve. Beginning January 1, 1999, the Department of Central Management Services may make expenditures from the Community College Health Insurance Security Fund for those costs.
(g) Contract for benefits. The Director shall by contract, self-insurance, or otherwise make available the program of health benefits for community college benefit recipients and their community college dependent beneficiaries that is provided for in this Section. The contract or other arrangement for the provision of these health benefits shall be on terms deemed by the Director to be in the best interest of the State of Illinois and the community college benefit recipients based on, but not limited to, such criteria as administrative cost, service capabilities of the carrier or other contractor, and the costs of the benefits.
(h) Continuation of program. It is the intention of the General Assembly that the program of health benefits provided under this Section be maintained on an ongoing, affordable basis. The program of health benefits provided under this Section may be amended by the State and is not intended to be a pension or retirement benefit subject to protection under Article XIII, Section 5 of the Illinois Constitution.
(i) Other health benefit plans. A health benefit plan provided by a community college district (other than a community college district subject to Article VII of the Public Community College Act) under the terms of a collective bargaining agreement in effect on or prior to the effective date of this amendatory Act of 1997 shall continue in force according to the terms of that agreement, unless otherwise mutually agreed by the parties to that agreement and the affected retiree. A community college benefit recipient or community college dependent beneficiary whose coverage under such a plan expires shall be eligible to begin participating in the program established under this Section without any interruption or delay in coverage or limitation as to pre-existing medical conditions.
This Act does not prohibit any community college district from offering additional health benefits for its retirees or their dependents or survivors.
(Source: P.A. 90-497, eff. 8-18-97; 90-655, eff. 7-30-98.)

(5 ILCS 375/6.10)
Sec. 6.10. Contributions to the Community College Health Insurance Security Fund.
(a) Beginning January 1, 1999, every active contributor of the State Universities Retirement System (established under Article 15 of the Illinois Pension Code) who (1) is a full-time employee of a community college district (other than a community college district subject to Article VII of the Public Community College Act) or an association of community college boards and (2) is not an employee as defined in Section 3 of this Act shall make contributions toward the cost of community college annuitant and survivor health benefits at the rate of 0.50% of salary.
These contributions shall be deducted by the employer and paid to the State Universities Retirement System as service agent for the Department of Central Management Services. The System may use the same processes for collecting the contributions required by this subsection that it uses to collect the contributions received from those employees under Section 15-157 of the Illinois Pension Code. An employer may agree to pick up or pay the contributions required under this subsection on behalf of the employee; such contributions shall be deemed to have been paid by the employee.
The State Universities Retirement System shall promptly deposit all moneys collected under this subsection (a) into the Community College Health Insurance Security Fund created in Section 6.9 of this Act. The moneys collected under this Section shall be used only for the purposes authorized in Section 6.9 of this Act and shall not be considered to be assets of the State Universities Retirement System. Contributions made under this Section are not transferable to other pension funds or retirement systems and are not refundable upon termination of service.
(b) Beginning January 1, 1999, every community college district (other than a community college district subject to Article VII of the Public Community College Act) or association of community college boards that is an employer under the State Universities Retirement System shall contribute toward the cost of the community college health benefits provided under Section 6.9 of this Act an amount equal to 0.50% of the salary paid to its full-time employees who participate in the State Universities Retirement System and are not members as defined in Section 3 of this Act.
These contributions shall be paid by the employer to the State Universities Retirement System as service agent for the Department of Central Management Services. The System may use the same processes for collecting the contributions required by this subsection that it uses to collect the contributions received from those employers under Section 15-155 of the Illinois Pension Code.
The State Universities Retirement System shall promptly deposit all moneys collected under this subsection (b) into the Community College Health Insurance Security Fund created in Section 6.9 of this Act. The moneys collected under this Section shall be used only for the purposes authorized in Section 6.9 of this Act and shall not be considered to be assets of the State Universities Retirement System. Contributions made under this Section are not transferable to other pension funds or retirement systems and are not refundable upon termination of service.
The Department of Central Management Services, or any successor agency designated to procure healthcare contracts pursuant to this Act, is authorized to establish funds, separate accounts provided by any bank or banks as defined by the Illinois Banking Act, or separate accounts provided by any savings and loan association or associations as defined by the Illinois Savings and Loan Act of 1985 to be held by the Director, outside the State treasury, for the purpose of receiving the transfer of moneys from the Community College Health Insurance Security Fund. The Department may promulgate rules further defining the methodology for the transfers. Any interest earned by moneys in the funds or accounts shall inure to the Community College Health Insurance Security Fund. The transferred moneys, and interest accrued thereon, shall be used exclusively for transfers to administrative service organizations or their financial institutions for payments of claims to claimants and providers under the self-insurance health plan. The transferred moneys, and interest accrued thereon, shall not be used for any other purpose including, but not limited to, reimbursement of administration fees due the administrative service organization pursuant to its contract or contracts with the Department.
(c) On or before November 15 of each year, the Board of Trustees of the State Universities Retirement System shall certify to the Governor, the Director of Central Management Services, and the State Comptroller its estimate of the total amount of contributions to be paid under subsection (a) of this Section for the next fiscal year. Beginning in fiscal year 2008, the amount certified shall be decreased or increased each year by the amount that the actual active employee contributions either fell short of or exceeded the estimate used by the Board in making the certification for the previous fiscal year. The State Universities Retirement System shall calculate the amount of actual active employee contributions in fiscal years 1999 through 2005. Based upon this calculation, the fiscal year 2008 certification shall include an amount equal to the cumulative amount that the actual active employee contributions either fell short of or exceeded the estimate used by the Board in making the certification for those fiscal years. The certification shall include a detailed explanation of the methods and information that the Board relied upon in preparing its estimate. As soon as possible after the effective date of this Section, the Board shall submit its estimate for fiscal year 1999.
(d) Beginning in fiscal year 1999, on the first day of each month, or as soon thereafter as may be practical, the State Treasurer and the State Comptroller shall transfer from the General Revenue Fund to the Community College Health Insurance Security Fund 1/12 of the annual amount appropriated for that fiscal year to the State Comptroller for deposit into the Community College Health Insurance Security Fund under Section 1.4 of the State Pension Funds Continuing Appropriation Act.
(e) Except where otherwise specified in this Section, the definitions that apply to Article 15 of the Illinois Pension Code apply to this Section.
(Source: P.A. 98-488, eff. 8-16-13.)

(5 ILCS 375/6.11)
Sec. 6.11. Required health benefits; Illinois Insurance Code requirements. The program of health benefits shall provide the post-mastectomy care benefits required to be covered by a policy of accident and health insurance under Section 356t of the Illinois Insurance Code. The program of health benefits shall provide the coverage required under Sections 356g, 356g.5, 356g.5-1, 356m, 356u, 356w, 356x, 356z.2, 356z.4, 356z.6, 356z.8, 356z.9, 356z.10, 356z.11, 356z.12, 356z.13, 356z.14, 356z.15, 356z.17, 356z.22, and 356z.25 of the Illinois Insurance Code. The program of health benefits must comply with Sections 155.22a, 155.37, 355b, 356z.19, 370c, and 370c.1 of the Illinois Insurance Code.
Rulemaking authority to implement Public Act 95-1045, if any, is conditioned on the rules being adopted in accordance with all provisions of the Illinois Administrative Procedure Act and all rules and procedures of the Joint Committee on Administrative Rules; any purported rule not so adopted, for whatever reason, is unauthorized.
(Source: P.A. 99-480, eff. 9-9-15; 100-24, eff. 7-18-17; 100-138, eff. 8-18-17.)

(5 ILCS 375/6.11A)
Sec. 6.11A. Physical therapy and occupational therapy.
(a) The program of health benefits provided under this Act shall provide coverage for medically necessary physical therapy and occupational therapy when that therapy is ordered for the treatment of autoimmune diseases or referred for the same purpose by (i) a physician licensed under the Medical Practice Act of 1987, (ii) a physician assistant licensed under the Physician Assistant Practice Act of 1987, or (iii) an advanced practice registered nurse licensed under the Nurse Practice Act.
(b) For the purpose of this Section, "medically necessary" means any care, treatment, intervention, service, or item that will or is reasonably expected to:
(i) prevent the onset of an illness, condition,

injury, disease, or disability;

(ii) reduce or ameliorate the physical, mental, or

developmental effects of an illness, condition, injury, disease, or disability; or

(iii) assist the achievement or maintenance of

maximum functional activity in performing daily activities.

(c) The coverage required under this Section shall be subject to the same deductible, coinsurance, waiting period, cost sharing limitation, treatment limitation, calendar year maximum, or other limitations as provided for other physical or rehabilitative or occupational therapy benefits covered by the policy.
(d) Upon request of the reimbursing insurer, the provider of the physical therapy or occupational therapy shall furnish medical records, clinical notes, or other necessary data that substantiate that initial or continued treatment is medically necessary. When treatment is anticipated to require continued services to achieve demonstrable progress, the insurer may request a treatment plan consisting of the diagnosis, proposed treatment by type, proposed frequency of treatment, anticipated duration of treatment, anticipated outcomes stated as goals, and proposed frequency of updating the treatment plan.
(e) When making a determination of medical necessity for treatment, an insurer must make the determination in a manner consistent with the manner in which that determination is made with respect to other diseases or illnesses covered under the policy, including an appeals process. During the appeals process, any challenge to medical necessity may be viewed as reasonable only if the review includes a licensed health care professional with the same category of license as the professional who ordered or referred the service in question and with expertise in the most current and effective treatment.
(Source: P.A. 99-581, eff. 1-1-17; 100-513, eff. 1-1-18.)

(5 ILCS 375/6.12)
Sec. 6.12. Payment for services. The program of health benefits is subject to the provisions of Sections 368a and 370a of the Illinois Insurance Code, provided that, if a covered member or covered dependent assigns payments to a health care professional for covered services, then the health care professional shall only collect at point of service from that person the estimated amount not expected to be paid by the plan.
(Source: P.A. 97-1086, eff. 8-24-12.)

(5 ILCS 375/6.13)
Sec. 6.13. Managed Care Reform and Patient Rights Act. The program of health benefits is subject to the provisions of the Managed Care Reform and Patient Rights Act, except the fee for service program shall only be required to comply with Section 85 and the definition of "emergency medical condition" in Section 10 of the Managed Care Reform and Patient Rights Act.
(Source: P.A. 91-617, eff. 8-19-99; 92-16, eff. 6-28-01.)

(5 ILCS 375/6.14)
Sec. 6.14. Organ donor costs. With respect to organ transplants occurring after June 30, 2000 when both a donor and donee are members of the same family and are both covered by the program of health benefits, the program of health benefits shall pay 100% of the donor's expenses without the imposition of any deductible or copayment.
(Source: P.A. 92-204, eff. 8-1-01.)

(5 ILCS 375/6.15)
Sec. 6.15. Retired teacher returning to service in shortage area. Notwithstanding any other provision of this Act, the eligibility of an annuitant or TRS benefit recipient to participate in the program of health benefits established under Section 6 or 6.5 of this Act is suspended for any period during which he or she is covered under a plan of group health benefits for active teachers due to eligible employment as defined in Section 16-150.1 of the Illinois Pension Code. Upon termination of that coverage, eligibility to participate in the program of health benefits established under Section 6 or 6.5 shall be immediately restored, without any interruption or delay in coverage or limitation as to pre-existing medical condition.
(Source: P.A. 93-320, eff. 7-23-03.)

(5 ILCS 375/7) (from Ch. 127, par. 527)
Sec. 7. Group life insurance program.
(a) The basic noncontributory group life insurance program shall provide coverage as follows:
(1) employees shall be insured in an amount equal to

the basic annual salary rate, exclusive of overtime, bonus, or other cumulative additional income factors, raised to the next round hundred dollar amount if it is not already a round hundred dollar amount;

(2) annuitants shall be insured in the same manner as

described for active employees, based on the salary in force immediately before retirement, with coverage becoming effective on the effective date of retirement benefits or the first day of the month of application, whichever occurs later, except that at age 60 the amount of coverage for the annuitant shall be reduced to $5,000;

(3) survivors whose coverage became effective prior

to September 22, 1979 shall be insured for $2,000;

(4) retired employees shall not be eligible under the

group life insurance program contracted to begin or continue after June 30, 1973.

(a-5) There shall also be available on an optional basis to employees, annuitants whose retirement benefits begin within one year of their receipt of final compensation, and survivors whose coverage became effective prior to September 22, 1979, a contributory program of:
(1) supplemental life insurance in an amount not

exceeding 8 times the basic life benefits for active employees and annuitants under age 60 and not exceeding 4 times the basic life benefits for annuitants age 60 and over, as described above, except that (a) amounts selected by employees and annuitants must be in full multiples of the basic amount, and (b) premiums may be adjusted by age bracket established in rules supplementing this Act; beginning July 1, 1981, survivors whose coverage becomes effective on or after September 22, 1979, shall have the option of participating in the contributory program of life insurance in an amount of $5,000 coverage;

(2) accidental death and dismemberment, with the

employee and annuitant having the option of electing an amount equal to the basic noncontributory life benefits only, or an amount equaling the combined total of basic plus optional life benefits not exceeding 5 times basic life benefits, or $3,000,000, whichever is less;

(3) dependent life insurance in an amount of $10,000

coverage on the spouse; however, coverage reduces to $5,000 when the eligible annuitant turns 60; and

(4) dependent life insurance in an amount of $10,000

coverage on each dependent other than the spouse.

(b) A member, not otherwise covered by this Act, who has retired as a participating member under Article 2 of the Illinois Pension Code, but is ineligible for the retirement annuity under Section 2-119 of the Illinois Pension Code, shall pay the premiums for coverage under the group life insurance program under this Act. The Director shall promulgate rules and regulations to determine the premiums to be paid by a member under this subsection (b).
(Source: P.A. 94-95, eff. 7-1-05.)

(5 ILCS 375/7.1) (from Ch. 127, par. 527.1)
Sec. 7.1. Any benefit received by an employee under this Act pursuant to a collective bargaining agreement may be extended by the Director to employees whose wages, hours and other conditions of employment with the State are not subject to a collective bargaining agreement. In addition, if any benefit is offered by the Department of Central Management Services to employees who are not members of a recognized bargaining unit, then that benefit shall also be offered to all bargaining unit members through their certified exclusive representative.
(Source: P.A. 85-848.)

(5 ILCS 375/8) (from Ch. 127, par. 528)
Sec. 8. Eligibility.
(a) Each employee eligible under the provisions of this Act and any rules and regulations promulgated and adopted hereunder by the Director shall become immediately eligible and covered for all benefits available under the programs. Employees electing coverage for eligible dependents shall have the coverage effective immediately, provided that the election is properly filed in accordance with required filing dates and procedures specified by the Director, including the completion and submission of all documentation and forms required by the Director.
(1) Every member originally eligible to elect

dependent coverage, but not electing it during the original eligibility period, may subsequently obtain dependent coverage only in the event of a qualifying change in status, special enrollment, special circumstance as defined by the Director, or during the annual Benefit Choice Period.

(2) Members described above being transferred from

previous coverage towards which the State has been contributing shall be transferred regardless of preexisting conditions, waiting periods, or other requirements that might jeopardize claim payments to which they would otherwise have been entitled.

(3) Eligible and covered members that are eligible

for coverage as dependents except for the fact of being members shall be transferred to, and covered under, dependent status regardless of preexisting conditions, waiting periods, or other requirements that might jeopardize claim payments to which they would otherwise have been entitled upon cessation of member status and the election of dependent coverage by a member eligible to elect that coverage.

(b) New employees shall be immediately insured for the basic group life insurance and covered by the program of health benefits on the first day of active State service. Optional life insurance coverage one to 4 times the basic amount, if elected during the relevant eligibility period, will become effective on the date of employment. Optional life insurance coverage exceeding 4 times the basic amount and all life insurance amounts applied for after the eligibility period will be effective, subject to satisfactory evidence of insurability when applicable, or other necessary qualifications, pursuant to the requirements of the applicable benefit program, unless there is a change in status that would confer new eligibility for change of enrollment under rules established supplementing this Act, in which event application must be made within the new eligibility period.
(c) As to the group health benefits program contracted to begin or continue after June 30, 1973, each annuitant, survivor, and retired employee shall become immediately eligible for all benefits available under that program. Each annuitant, survivor, and retired employee shall have coverage effective immediately, provided that the election is properly filed in accordance with the required filing dates and procedures specified by the Director, including the completion and submission of all documentation and forms required by the Director. Annuitants, survivors, and retired employees may elect coverage for eligible dependents and shall have the coverage effective immediately, provided that the election is properly filed in accordance with required filing dates and procedures specified by the Director, except that, for a survivor, the dependent sought to be added on or after the effective date of this amendatory Act of the 97th General Assembly must have been eligible for coverage as a dependent under the deceased member upon whom the survivor's annuity is based in order to be eligible for coverage under the survivor.
Except as otherwise provided in this Act, where husband and wife are both eligible members, each shall be enrolled as a member and coverage on their eligible dependent children, if any, may be under the enrollment and election of either.
Regardless of other provisions herein regarding late enrollment or other qualifications, as appropriate, the Director may periodically authorize open enrollment periods for each of the benefit programs at which time each member may elect enrollment or change of enrollment without regard to age, sex, health, or other qualification under the conditions as may be prescribed in rules and regulations supplementing this Act. Special open enrollment periods may be declared by the Director for certain members only when special circumstances occur that affect only those members.
(d) Beginning with fiscal year 2003 and for all subsequent years, eligible members may elect not to participate in the program of health benefits as defined in this Act. The election must be made during the annual benefit choice period, subject to the conditions in this subsection.
(1) Members must furnish proof of health benefit

coverage, either comprehensive major medical coverage or comprehensive managed care plan, from a source other than the Department of Central Management Services in order to elect not to participate in the program.

(2) Members may re-enroll in the Department of

Central Management Services program of health benefits upon showing a qualifying change in status, as defined in the U.S. Internal Revenue Code, without evidence of insurability and with no limitations on coverage for pre-existing conditions, provided that there was not a break in coverage of more than 63 days.

(3) Members may also re-enroll in the program of

health benefits during any annual benefit choice period, without evidence of insurability.

(4) Members who elect not to participate in the

program of health benefits shall be furnished a written explanation of the requirements and limitations for the election not to participate in the program and for re-enrolling in the program. The explanation shall also be included in the annual benefit choice options booklets furnished to members.

(d-5) Beginning July 1, 2005, the Director may establish a program of financial incentives to encourage annuitants receiving a retirement annuity, but who are not eligible for benefits under the federal Medicare health insurance program (Title XVIII of the Social Security Act, as added by Public Law 89-97) to elect not to participate in the program of health benefits provided under this Act. The election by an annuitant not to participate under this program must be made in accordance with the requirements set forth under subsection (d). The financial incentives provided to these annuitants under the program may not exceed $150 per month for each annuitant electing not to participate in the program of health benefits provided under this Act.
(d-6) Beginning July 1, 2013, the Director may establish a program of financial incentives to encourage annuitants with 20 or more years of creditable service but who are not eligible for benefits under the federal Medicare health insurance program (Title XVIII of the Social Security Act, as added by Public Law 89-97) to elect not to participate in the program of health benefits provided under this Act. The election by an annuitant not to participate under this program must be made in accordance with the requirements set forth under subsection (d). The program established under this subsection (d-6) may include a prorated incentive for annuitants with fewer than 20 years of creditable service, as determined by the Director. The financial incentives provided to these annuitants under this program may not exceed $500 per month for each annuitant electing not to participate in the program of health benefits provided under this Act.
(e) Notwithstanding any other provision of this Act or the rules adopted under this Act, if a person participating in the program of health benefits as the dependent spouse of an eligible member becomes an annuitant, the person may elect, at the time of becoming an annuitant or during any subsequent annual benefit choice period, to continue participation as a dependent rather than as an eligible member for as long as the person continues to be an eligible dependent. In order to be eligible to make such an election, the person must have been enrolled as a dependent under the program of health benefits for no less than one year prior to becoming an annuitant.
An eligible member who has elected to participate as a dependent may re-enroll in the program of health benefits as an eligible member (i) during any subsequent annual benefit choice period or (ii) upon showing a qualifying change in status, as defined in the U.S. Internal Revenue Code, without evidence of insurability and with no limitations on coverage for pre-existing conditions.
A person who elects to participate in the program of health benefits as a dependent rather than as an eligible member shall be furnished a written explanation of the consequences of electing to participate as a dependent and the conditions and procedures for re-enrolling as an eligible member. The explanation shall also be included in the annual benefit choice options booklet furnished to members.
(Source: P.A. 97-668, eff. 1-13-12; 98-19, eff. 6-10-13.)

(5 ILCS 375/9) (from Ch. 127, par. 529)
Sec. 9. (a) The eligible member shall be responsible for his or her portion of the premiums, charges or other fees for all elected coverages or benefits, which shall be paid by means of the acceptance of a reduction in earnings or the foregoing of an increase in earnings by an employee; provided, however, subject to rules and regulations promulgated by the Department, the eligible member may make personal payment of the premium, charge or fee for any wellness programs implemented under the program of health benefits. All contributions and payments by the eligible members and the State for all elected coverages and benefits shall be deposited in the Health Insurance Reserve Fund. The Department may determine the aggregate level of contribution required under this Section on the basis of actual cost of services adjusted for age, sex or the geographical or other demographic characteristics which affect costs of the benefit.
(b) If a member is not entitled to receive any salary, wages or other compensation during a period in which premiums, charges or other fees are due or does not receive compensation sufficient to allow deduction of the required payment of the premium, charge or other fee, such member may continue the contributory benefit in effect by making personal payment of the premium, charge or other fee for the period in such manner, in such amount, and for such duration, as may be prescribed in rules and regulations promulgated for the administration of this Act.
(Source: P.A. 91-390, eff. 7-30-99.)

(5 ILCS 375/10) (from Ch. 127, par. 530)
Sec. 10. Contributions by the State and members.
(a) The State shall pay the cost of basic non-contributory group life insurance and, subject to member paid contributions set by the Department or required by this Section and except as provided in this Section, the basic program of group health benefits on each eligible member, except a member, not otherwise covered by this Act, who has retired as a participating member under Article 2 of the Illinois Pension Code but is ineligible for the retirement annuity under Section 2-119 of the Illinois Pension Code, and part of each eligible member's and retired member's premiums for health insurance coverage for enrolled dependents as provided by Section 9. The State shall pay the cost of the basic program of group health benefits only after benefits are reduced by the amount of benefits covered by Medicare for all members and dependents who are eligible for benefits under Social Security or the Railroad Retirement system or who had sufficient Medicare-covered government employment, except that such reduction in benefits shall apply only to those members and dependents who (1) first become eligible for such Medicare coverage on or after July 1, 1992; or (2) are Medicare-eligible members or dependents of a local government unit which began participation in the program on or after July 1, 1992; or (3) remain eligible for, but no longer receive Medicare coverage which they had been receiving on or after July 1, 1992. The Department may determine the aggregate level of the State's contribution on the basis of actual cost of medical services adjusted for age, sex or geographic or other demographic characteristics which affect the costs of such programs.
The cost of participation in the basic program of group health benefits for the dependent or survivor of a living or deceased retired employee who was formerly employed by the University of Illinois in the Cooperative Extension Service and would be an annuitant but for the fact that he or she was made ineligible to participate in the State Universities Retirement System by clause (4) of subsection (a) of Section 15-107 of the Illinois Pension Code shall not be greater than the cost of participation that would otherwise apply to that dependent or survivor if he or she were the dependent or survivor of an annuitant under the State Universities Retirement System.
(a-1) (Blank).
(a-2) (Blank).
(a-3) (Blank).
(a-4) (Blank).
(a-5) (Blank).
(a-6) (Blank).
(a-7) (Blank).
(a-8) Any annuitant, survivor, or retired employee may waive or terminate coverage in the program of group health benefits. Any such annuitant, survivor, or retired employee who has waived or terminated coverage may enroll or re-enroll in the program of group health benefits only during the annual benefit choice period, as determined by the Director; except that in the event of termination of coverage due to nonpayment of premiums, the annuitant, survivor, or retired employee may not re-enroll in the program.
(a-8.5) Beginning on the effective date of this amendatory Act of the 97th General Assembly, the Director of Central Management Services shall, on an annual basis, determine the amount that the State shall contribute toward the basic program of group health benefits on behalf of annuitants (including individuals who (i) participated in the General Assembly Retirement System, the State Employees' Retirement System of Illinois, the State Universities Retirement System, the Teachers' Retirement System of the State of Illinois, or the Judges Retirement System of Illinois and (ii) qualify as annuitants under subsection (b) of Section 3 of this Act), survivors (including individuals who (i) receive an annuity as a survivor of an individual who participated in the General Assembly Retirement System, the State Employees' Retirement System of Illinois, the State Universities Retirement System, the Teachers' Retirement System of the State of Illinois, or the Judges Retirement System of Illinois and (ii) qualify as survivors under subsection (q) of Section 3 of this Act), and retired employees (as defined in subsection (p) of Section 3 of this Act). The remainder of the cost of coverage for each annuitant, survivor, or retired employee, as determined by the Director of Central Management Services, shall be the responsibility of that annuitant, survivor, or retired employee.
Contributions required of annuitants, survivors, and retired employees shall be the same for all retirement systems and shall also be based on whether an individual has made an election under Section 15-135.1 of the Illinois Pension Code. Contributions may be based on annuitants', survivors', or retired employees' Medicare eligibility, but may not be based on Social Security eligibility.
(a-9) No later than May 1 of each calendar year, the Director of Central Management Services shall certify in writing to the Executive Secretary of the State Employees' Retirement System of Illinois the amounts of the Medicare supplement health care premiums and the amounts of the health care premiums for all other retirees who are not Medicare eligible.
A separate calculation of the premiums based upon the actual cost of each health care plan shall be so certified.
The Director of Central Management Services shall provide to the Executive Secretary of the State Employees' Retirement System of Illinois such information, statistics, and other data as he or she may require to review the premium amounts certified by the Director of Central Management Services.
The Department of Central Management Services, or any successor agency designated to procure healthcare contracts pursuant to this Act, is authorized to establish funds, separate accounts provided by any bank or banks as defined by the Illinois Banking Act, or separate accounts provided by any savings and loan association or associations as defined by the Illinois Savings and Loan Act of 1985 to be held by the Director, outside the State treasury, for the purpose of receiving the transfer of moneys from the Local Government Health Insurance Reserve Fund. The Department may promulgate rules further defining the methodology for the transfers. Any interest earned by moneys in the funds or accounts shall inure to the Local Government Health Insurance Reserve Fund. The transferred moneys, and interest accrued thereon, shall be used exclusively for transfers to administrative service organizations or their financial institutions for payments of claims to claimants and providers under the self-insurance health plan. The transferred moneys, and interest accrued thereon, shall not be used for any other purpose including, but not limited to, reimbursement of administration fees due the administrative service organization pursuant to its contract or contracts with the Department.
(b) State employees who become eligible for this program on or after January 1, 1980 in positions normally requiring actual performance of duty not less than 1/2 of a normal work period but not equal to that of a normal work period, shall be given the option of participating in the available program. If the employee elects coverage, the State shall contribute on behalf of such employee to the cost of the employee's benefit and any applicable dependent supplement, that sum which bears the same percentage as that percentage of time the employee regularly works when compared to normal work period.
(c) The basic non-contributory coverage from the basic program of group health benefits shall be continued for each employee not in pay status or on active service by reason of (1) leave of absence due to illness or injury, (2) authorized educational leave of absence or sabbatical leave, or (3) military leave. This coverage shall continue until expiration of authorized leave and return to active service, but not to exceed 24 months for leaves under item (1) or (2). This 24-month limitation and the requirement of returning to active service shall not apply to persons receiving ordinary or accidental disability benefits or retirement benefits through the appropriate State retirement system or benefits under the Workers' Compensation or Occupational Disease Act.
(d) The basic group life insurance coverage shall continue, with full State contribution, where such person is (1) absent from active service by reason of disability arising from any cause other than self-inflicted, (2) on authorized educational leave of absence or sabbatical leave, or (3) on military leave.
(e) Where the person is in non-pay status for a period in excess of 30 days or on leave of absence, other than by reason of disability, educational or sabbatical leave, or military leave, such person may continue coverage only by making personal payment equal to the amount normally contributed by the State on such person's behalf. Such payments and coverage may be continued: (1) until such time as the person returns to a status eligible for coverage at State expense, but not to exceed 24 months or (2) until such person's employment or annuitant status with the State is terminated (exclusive of any additional service imposed pursuant to law).
(f) The Department shall establish by rule the extent to which other employee benefits will continue for persons in non-pay status or who are not in active service.
(g) The State shall not pay the cost of the basic non-contributory group life insurance, program of health benefits and other employee benefits for members who are survivors as defined by paragraphs (1) and (2) of subsection (q) of Section 3 of this Act. The costs of benefits for these survivors shall be paid by the survivors or by the University of Illinois Cooperative Extension Service, or any combination thereof. However, the State shall pay the amount of the reduction in the cost of participation, if any, resulting from the amendment to subsection (a) made by this amendatory Act of the 91st General Assembly.
(h) Those persons occupying positions with any department as a result of emergency appointments pursuant to Section 8b.8 of the Personnel Code who are not considered employees under this Act shall be given the option of participating in the programs of group life insurance, health benefits and other employee benefits. Such persons electing coverage may participate only by making payment equal to the amount normally contributed by the State for similarly situated employees. Such amounts shall be determined by the Director. Such payments and coverage may be continued until such time as the person becomes an employee pursuant to this Act or such person's appointment is terminated.
(i) Any unit of local government within the State of Illinois may apply to the Director to have its employees, annuitants, and their dependents provided group health coverage under this Act on a non-insured basis. To participate, a unit of local government must agree to enroll all of its employees, who may select coverage under either the State group health benefits plan or a health maintenance organization that has contracted with the State to be available as a health care provider for employees as defined in this Act. A unit of local government must remit the entire cost of providing coverage under the State group health benefits plan or, for coverage under a health maintenance organization, an amount determined by the Director based on an analysis of the sex, age, geographic location, or other relevant demographic variables for its employees, except that the unit of local government shall not be required to enroll those of its employees who are covered spouses or dependents under this plan or another group policy or plan providing health benefits as long as (1) an appropriate official from the unit of local government attests that each employee not enrolled is a covered spouse or dependent under this plan or another group policy or plan, and (2) at least 50% of the employees are enrolled and the unit of local government remits the entire cost of providing coverage to those employees, except that a participating school district must have enrolled at least 50% of its full-time employees who have not waived coverage under the district's group health plan by participating in a component of the district's cafeteria plan. A participating school district is not required to enroll a full-time employee who has waived coverage under the district's health plan, provided that an appropriate official from the participating school district attests that the full-time employee has waived coverage by participating in a component of the district's cafeteria plan. For the purposes of this subsection, "participating school district" includes a unit of local government whose primary purpose is education as defined by the Department's rules.
Employees of a participating unit of local government who are not enrolled due to coverage under another group health policy or plan may enroll in the event of a qualifying change in status, special enrollment, special circumstance as defined by the Director, or during the annual Benefit Choice Period. A participating unit of local government may also elect to cover its annuitants. Dependent coverage shall be offered on an optional basis, with the costs paid by the unit of local government, its employees, or some combination of the two as determined by the unit of local government. The unit of local government shall be responsible for timely collection and transmission of dependent premiums.
The Director shall annually determine monthly rates of payment, subject to the following constraints:
(1) In the first year of coverage, the rates shall be

equal to the amount normally charged to State employees for elected optional coverages or for enrolled dependents coverages or other contributory coverages, or contributed by the State for basic insurance coverages on behalf of its employees, adjusted for differences between State employees and employees of the local government in age, sex, geographic location or other relevant demographic variables, plus an amount sufficient to pay for the additional administrative costs of providing coverage to employees of the unit of local government and their dependents.

(2) In subsequent years, a further adjustment shall

be made to reflect the actual prior years' claims experience of the employees of the unit of local government.

In the case of coverage of local government employees under a health maintenance organization, the Director shall annually determine for each participating unit of local government the maximum monthly amount the unit may contribute toward that coverage, based on an analysis of (i) the age, sex, geographic location, and other relevant demographic variables of the unit's employees and (ii) the cost to cover those employees under the State group health benefits plan. The Director may similarly determine the maximum monthly amount each unit of local government may contribute toward coverage of its employees' dependents under a health maintenance organization.
Monthly payments by the unit of local government or its employees for group health benefits plan or health maintenance organization coverage shall be deposited in the Local Government Health Insurance Reserve Fund.
The Local Government Health Insurance Reserve Fund is hereby created as a nonappropriated trust fund to be held outside the State Treasury, with the State Treasurer as custodian. The Local Government Health Insurance Reserve Fund shall be a continuing fund not subject to fiscal year limitations. The Local Government Health Insurance Reserve Fund is not subject to administrative charges or charge-backs, including but not limited to those authorized under Section 8h of the State Finance Act. All revenues arising from the administration of the health benefits program established under this Section shall be deposited into the Local Government Health Insurance Reserve Fund. Any interest earned on moneys in the Local Government Health Insurance Reserve Fund shall be deposited into the Fund. All expenditures from this Fund shall be used for payments for health care benefits for local government and rehabilitation facility employees, annuitants, and dependents, and to reimburse the Department or its administrative service organization for all expenses incurred in the administration of benefits. No other State funds may be used for these purposes.
A local government employer's participation or desire to participate in a program created under this subsection shall not limit that employer's duty to bargain with the representative of any collective bargaining unit of its employees.
(j) Any rehabilitation facility within the State of Illinois may apply to the Director to have its employees, annuitants, and their eligible dependents provided group health coverage under this Act on a non-insured basis. To participate, a rehabilitation facility must agree to enroll all of its employees and remit the entire cost of providing such coverage for its employees, except that the rehabilitation facility shall not be required to enroll those of its employees who are covered spouses or dependents under this plan or another group policy or plan providing health benefits as long as (1) an appropriate official from the rehabilitation facility attests that each employee not enrolled is a covered spouse or dependent under this plan or another group policy or plan, and (2) at least 50% of the employees are enrolled and the rehabilitation facility remits the entire cost of providing coverage to those employees. Employees of a participating rehabilitation facility who are not enrolled due to coverage under another group health policy or plan may enroll in the event of a qualifying change in status, special enrollment, special circumstance as defined by the Director, or during the annual Benefit Choice Period. A participating rehabilitation facility may also elect to cover its annuitants. Dependent coverage shall be offered on an optional basis, with the costs paid by the rehabilitation facility, its employees, or some combination of the 2 as determined by the rehabilitation facility. The rehabilitation facility shall be responsible for timely collection and transmission of dependent premiums.
The Director shall annually determine quarterly rates of payment, subject to the following constraints:
(1) In the first year of coverage, the rates shall be

equal to the amount normally charged to State employees for elected optional coverages or for enrolled dependents coverages or other contributory coverages on behalf of its employees, adjusted for differences between State employees and employees of the rehabilitation facility in age, sex, geographic location or other relevant demographic variables, plus an amount sufficient to pay for the additional administrative costs of providing coverage to employees of the rehabilitation facility and their dependents.

(2) In subsequent years, a further adjustment shall

be made to reflect the actual prior years' claims experience of the employees of the rehabilitation facility.

Monthly payments by the rehabilitation facility or its employees for group health benefits shall be deposited in the Local Government Health Insurance Reserve Fund.
(k) Any domestic violence shelter or service within the State of Illinois may apply to the Director to have its employees, annuitants, and their dependents provided group health coverage under this Act on a non-insured basis. To participate, a domestic violence shelter or service must agree to enroll all of its employees and pay the entire cost of providing such coverage for its employees. The domestic violence shelter shall not be required to enroll those of its employees who are covered spouses or dependents under this plan or another group policy or plan providing health benefits as long as (1) an appropriate official from the domestic violence shelter attests that each employee not enrolled is a covered spouse or dependent under this plan or another group policy or plan and (2) at least 50% of the employees are enrolled and the domestic violence shelter remits the entire cost of providing coverage to those employees. Employees of a participating domestic violence shelter who are not enrolled due to coverage under another group health policy or plan may enroll in the event of a qualifying change in status, special enrollment, or special circumstance as defined by the Director or during the annual Benefit Choice Period. A participating domestic violence shelter may also elect to cover its annuitants. Dependent coverage shall be offered on an optional basis, with employees, or some combination of the 2 as determined by the domestic violence shelter or service. The domestic violence shelter or service shall be responsible for timely collection and transmission of dependent premiums.
The Director shall annually determine rates of payment, subject to the following constraints:
(1) In the first year of coverage, the rates shall be

equal to the amount normally charged to State employees for elected optional coverages or for enrolled dependents coverages or other contributory coverages on behalf of its employees, adjusted for differences between State employees and employees of the domestic violence shelter or service in age, sex, geographic location or other relevant demographic variables, plus an amount sufficient to pay for the additional administrative costs of providing coverage to employees of the domestic violence shelter or service and their dependents.

(2) In subsequent years, a further adjustment shall

be made to reflect the actual prior years' claims experience of the employees of the domestic violence shelter or service.

Monthly payments by the domestic violence shelter or service or its employees for group health insurance shall be deposited in the Local Government Health Insurance Reserve Fund.
(l) A public community college or entity organized pursuant to the Public Community College Act may apply to the Director initially to have only annuitants not covered prior to July 1, 1992 by the district's health plan provided health coverage under this Act on a non-insured basis. The community college must execute a 2-year contract to participate in the Local Government Health Plan. Any annuitant may enroll in the event of a qualifying change in status, special enrollment, special circumstance as defined by the Director, or during the annual Benefit Choice Period.
The Director shall annually determine monthly rates of payment subject to the following constraints: for those community colleges with annuitants only enrolled, first year rates shall be equal to the average cost to cover claims for a State member adjusted for demographics, Medicare participation, and other factors; and in the second year, a further adjustment of rates shall be made to reflect the actual first year's claims experience of the covered annuitants.
(l-5) The provisions of subsection (l) become inoperative on July 1, 1999.
(m) The Director shall adopt any rules deemed necessary for implementation of this amendatory Act of 1989 (Public Act 86-978).
(n) Any child advocacy center within the State of Illinois may apply to the Director to have its employees, annuitants, and their dependents provided group health coverage under this Act on a non-insured basis. To participate, a child advocacy center must agree to enroll all of its employees and pay the entire cost of providing coverage for its employees. The child advocacy center shall not be required to enroll those of its employees who are covered spouses or dependents under this plan or another group policy or plan providing health benefits as long as (1) an appropriate official from the child advocacy center attests that each employee not enrolled is a covered spouse or dependent under this plan or another group policy or plan and (2) at least 50% of the employees are enrolled and the child advocacy center remits the entire cost of providing coverage to those employees. Employees of a participating child advocacy center who are not enrolled due to coverage under another group health policy or plan may enroll in the event of a qualifying change in status, special enrollment, or special circumstance as defined by the Director or during the annual Benefit Choice Period. A participating child advocacy center may also elect to cover its annuitants. Dependent coverage shall be offered on an optional basis, with the costs paid by the child advocacy center, its employees, or some combination of the 2 as determined by the child advocacy center. The child advocacy center shall be responsible for timely collection and transmission of dependent premiums.
The Director shall annually determine rates of payment, subject to the following constraints:
(1) In the first year of coverage, the rates shall be

equal to the amount normally charged to State employees for elected optional coverages or for enrolled dependents coverages or other contributory coverages on behalf of its employees, adjusted for differences between State employees and employees of the child advocacy center in age, sex, geographic location, or other relevant demographic variables, plus an amount sufficient to pay for the additional administrative costs of providing coverage to employees of the child advocacy center and their dependents.

(2) In subsequent years, a further adjustment shall

be made to reflect the actual prior years' claims experience of the employees of the child advocacy center.

Monthly payments by the child advocacy center or its employees for group health insurance shall be deposited into the Local Government Health Insurance Reserve Fund.
(Source: P.A. 97-695, eff. 7-1-12; 98-488, eff. 8-16-13.)

(5 ILCS 375/11) (from Ch. 127, par. 531)
Sec. 11. The amount of contribution in any fiscal year from funds other than the General Revenue Fund or the Road Fund shall be at the same contribution rate as the General Revenue Fund or the Road Fund, except that in State Fiscal Year 2009 no contributions shall be required from the FY09 Budget Relief Fund. Contributions and payments for life insurance shall be deposited in the Group Insurance Premium Fund. Contributions and payments for health coverages and other benefits shall be deposited in the Health Insurance Reserve Fund. Federal funds which are available for cooperative extension purposes shall also be charged for the contributions which are made for retired employees formerly employed in the Cooperative Extension Service. In the case of departments or any division thereof receiving a fraction of its requirements for administration from the Federal Government, the contributions hereunder shall be such fraction of the amount determined under the provisions hereof and the remainder shall be contributed by the State.
Every department which has members paid from funds other than the General Revenue Fund, or other than the FY09 Budget Relief Fund in State Fiscal Year 2009, shall cooperate with the Department of Central Management Services and the Governor's Office of Management and Budget in order to assure that the specified proportion of the State's cost for group life insurance, the program of health benefits and other employee benefits is paid by such funds; except that contributions under this Act need not be paid from any other fund where both the Director of Central Management Services and the Director of the Governor's Office of Management and Budget have designated in writing that the necessary contributions are included in the General Revenue Fund contribution amount.
Universities having employees who are totally compensated out of the following funds:
(1) Income Funds;
(2) Local auxiliary funds; and
(3) the Agricultural Premium Fund
shall not be required to submit such contribution for such employees.
For each person covered under this Act whose eligibility for such coverage is based upon the person's status as the recipient of a benefit under the Illinois Pension Code, which benefit is based in whole or in part upon service with the Toll Highway Authority, the Authority shall annually contribute a pro rata share of the State's cost for the benefits of that person.
(Source: P.A. 94-793, eff. 5-19-06; 95-1000, eff. 10-7-08.)

(5 ILCS 375/12) (from Ch. 127, par. 532)
Sec. 12. (a) Any surplus resulting from favorable experience of those portions of the group life insurance and group health program shall be refunded to the State of Illinois for deposit, respectively, in the Group Insurance Premium Fund or Health Insurance Reserve Fund established under this Act. Such funds may be applied to reduce member premiums, charges or fees or increase benefits, or both, in accordance with Subsection (b) of this Section.
(b) Surplus resulting from favorable experience may be applied to any current or future contract made under authority of this Act. With respect to any surplus relating to the Group Insurance Premium Fund, the surplus shall be deposited into the Group Insurance Premium Fund and may be applied either towards the reduction of the cost of optional life insurance or the provision of additional life insurance as determined by the Director. With respect to any surplus relating to the Health Insurance Reserve Fund, the surplus shall be deposited into the Health Insurance Reserve Fund and may be applied towards contributions to the program of health benefits or other benefits or towards providing additional health or other benefits, or both, as determined by the Director.
(Source: P.A. 95-632, eff. 9-25-07.)

(5 ILCS 375/13) (from Ch. 127, par. 533)
Sec. 13. There is established a Group Insurance Premium Fund administered by the Director which shall include: (1) amounts paid by covered members for optional life insurance and (2) refunds which may be received from (a) the group carrier or carriers which may result from favorable experience as described in Section 12 herein or (b) from any other source from which the State is reasonably and properly entitled to refund as a result of the life insurance program. The Group Insurance Premium Fund shall be a continuing fund not subject to fiscal year limitations.
The State of Illinois shall at least once each month make payment on behalf of each member, except one who is a member by virtue of participation in a program created under subsection (i), (j), (k), or (l) of Section 10 of this Act, to the appropriate carrier or, if applicable, carriers insuring State members under the contracted group life insurance program authorized by this Act.
Refunds to members for premiums paid for coverage may be paid from the Group Insurance Premium Fund without regard to the fact that the premium being refunded may have been paid in a different fiscal year.
(Source: P.A. 95-632, eff. 9-25-07.)

(5 ILCS 375/13.1) (from Ch. 127, par. 533.1)
Sec. 13.1. (a) All contributions, appropriations, interest, and dividend payments to fund the program of health benefits and other employee benefits, and all other revenues arising from the administration of any employee health benefits program, shall be deposited in a trust fund outside the State Treasury, with the State Treasurer as ex-officio custodian, to be known as the Health Insurance Reserve Fund.
(b) Upon the adoption of a self-insurance health plan, any monies attributable to the group health insurance program shall be deposited in or transferred to the Health Insurance Reserve Fund for use by the Department. As of the effective date of this amendatory Act of 1986, the Department shall certify to the Comptroller the amount of money in the Group Insurance Premium Fund attributable to the State group health insurance program and the Comptroller shall transfer such money from the Group Insurance Premium Fund to the Health Insurance Reserve Fund. Contributions by the State to the Health Insurance Reserve Fund to meet the requirements of this Act, as established by the Director, from the General Revenue Fund and the Road Fund to the Health Insurance Reserve Fund shall be by annual appropriations, and all other contributions to meet the requirements of the programs of health benefits or other employee benefits shall be deposited in the Health Insurance Reserve Fund. The Department shall draw the appropriation from the General Revenue Fund and the Road Fund from time to time as necessary to make expenditures authorized under this Act.
The Director may employ such assistance and services and may purchase such goods as may be necessary for the proper development and administration of any of the benefit programs authorized by this Act. The Director may promulgate rules and regulations in regard to the administration of these programs.
All monies received by the Department for deposit in or transfer to the Health Insurance Reserve Fund, through appropriation or otherwise, shall be used to provide for the making of payments to claimants and providers and to reimburse the Department for all expenses directly incurred relating to Department development and administration of the program of health benefits and other employee benefits.
Any administrative service organization administering any self-insurance health plan and paying claims and benefits under authority of this Act may receive, pursuant to written authorization and direction of the Director, an initial transfer and periodic transfers of funds from the Health Insurance Reserve Fund in amounts determined by the Director who may consider the amount recommended by the administrative service organization. Notwithstanding any other statute, such transferred funds shall be retained by the administrative service organization in a separate account provided by any bank as defined by the Illinois Banking Act. The Department may promulgate regulations further defining the banks authorized to accept such funds and all methodology for transfer of such funds. Any interest earned by monies in such account shall inure to the Health Insurance Reserve Fund, shall remain in such account and shall be used exclusively to pay claims and benefits under this Act. Such transferred funds shall be used exclusively for administrative service organization payment of claims to claimants and providers under the self-insurance health plan by the drawing of checks against such account. The administrative service organization may not use such transferred funds, or interest accrued thereon, for any other purpose including, but not limited to, reimbursement of administrative expenses or payments of administration fees due the organization pursuant to its contract or contracts with the Department of Central Management Services.
The account of the administrative service organization established under this Section, any transfers from the Health Insurance Reserve Fund to such account and the use of such account and funds shall be subject to (1) audit by the Department or private contractor authorized by the Department to conduct audits, and (2) post audit pursuant to the Illinois State Auditing Act.
The Department of Central Management Services, or any successor agency designated to procure healthcare contracts pursuant to this Act, is authorized to establish funds, separate accounts provided by any bank or banks as defined by the Illinois Banking Act, or separate accounts provided by any savings and loan association or associations as defined by the Illinois Savings and Loan Act of 1985 to be held by the Director, outside the State treasury, for the purpose of receiving the transfer of moneys from the Health Insurance Reserve Fund. The Department may promulgate rules further defining the methodology for the transfers. Any interest earned by monies in the funds or accounts shall inure to the Health Insurance Reserve Fund. The transferred moneys, and interest accrued thereon, shall be used exclusively for transfers to administrative service organizations or their financial institutions for payments of claims to claimants and providers under the self-insurance health plan. The transferred moneys, and interest accrued thereon, shall not be used for any other purpose including, but not limited to, reimbursement of administration fees due the administrative service organization pursuant to its contract or contracts with the Department.
(c) The Director, with the advice and consent of the Commission, shall establish premiums for optional coverage for dependents of eligible members for the health plans. The eligible members shall be responsible for their portion of such optional premium. The State shall contribute an amount per month for each eligible member who has enrolled one or more dependents under the health plans. Such contribution shall be made directly to the Health Insurance Reserve Fund. Those employees described in subsection (b) of Section 9 of this Act shall be allowed to continue in the health plan by making personal payments with the premiums to be deposited in the Health Insurance Reserve Fund.
(d) The Health Insurance Reserve Fund shall be a continuing fund not subject to fiscal year limitations. All expenditures from that fund shall be at the direction of the Director and shall be only for the purpose of:
(1) the payment of administrative expenses incurred

by the Department for the program of health benefits or other employee benefit programs, including but not limited to the costs of audits or actuarial consultations, professional and contractual services, electronic data processing systems and services, and expenses in connection with the development and administration of such programs;

(2) the payment of administrative expenses incurred

by the Administrative Service Organization;

(3) the payment of health benefits;
(3.5) the payment of medical expenses incurred by the

Department for the treatment of employees who suffer accidental injury or death within the scope of their employment;

(4) refunds to employees for erroneous payments of

their selected dependent coverage;

(5) payment of premium for stop-loss or re-insurance;
(6) payment of premium to health maintenance

organizations pursuant to Section 6.1 of this Act;

(7) payment of adoption program benefits; and
(8) payment of other benefits offered to members and

dependents under this Act.

(Source: P.A. 98-488, eff. 8-16-13.)

(5 ILCS 375/13.2) (from Ch. 127, par. 533.2)
Sec. 13.2. Insurance reserve funds; investments. All amounts held in the Health Insurance Reserve Fund, the Group Insurance Premium Fund, and the Local Government Health Insurance Reserve Fund shall be invested, at interest, by the State Treasurer. The investments shall be subject to terms, conditions, and limitations imposed by the laws of Illinois on State funds. All income derived from the investments shall accrue and be deposited to the respective funds no less frequently than quarterly. The Health Insurance Reserve Fund and the Local Government Health Insurance Reserve Fund shall be administered by the Director.
(Source: P.A. 91-390, eff. 7-30-99.)

(5 ILCS 375/15) (from Ch. 127, par. 535)
Sec. 15. Administration; rules; audit; review.
(a) The Director shall administer this Act and shall prescribe such rules and regulations as are necessary to give full effect to the purposes of this Act. To facilitate the maintenance of the program of group health benefits provided to annuitants, survivors, and retired employees under this Act, rules adopted by the Director to alter the contributions to be paid by the State, annuitants, survivors, retired employees, or any combination of those entities, for that program of group health benefits, shall be adopted as emergency rules in accordance with Section 5-45 of the Illinois Administrative Procedure Act.
(b) These rules may fix reasonable standards for the group life and group health programs and other benefit programs offered under this Act, and for the contractors providing them.
(c) These rules shall specify that covered and optional medical services of the program are services provided within the scope of their licenses by practitioners in all categories licensed under the Medical Practice Act of 1987 and shall provide that all eligible persons be fully informed of this specification.
(d) These rules shall establish eligibility requirements for members and dependents as may be necessary to supplement or clarify requirements contained in this Act.
(e) Each affected department of the State, the State Universities Retirement System, the Teachers' Retirement System, and each qualified local government, rehabilitation facility, domestic violence shelter or service, or child advocacy center, shall keep such records, make such certifications, and furnish the Director such information as may be necessary for the administration of this Act, including information concerning number and total amounts of payroll of employees of the department who are paid from trust funds or federal funds.
(f) Each member, each community college benefit recipient to whom this Act applies, and each TRS benefit recipient to whom this Act applies shall furnish the Director, in such form as may be required, any information that may be necessary to enroll such member or benefit recipient and, if applicable, his or her dependents or dependent beneficiaries under the programs or plan, including such data as may be required to allow the Director to accumulate statistics on data normally considered in actuarial studies of employee groups. Information about community college benefit recipients and community college dependent beneficiaries shall be furnished through the State Universities Retirement System. Information about TRS benefit recipients and TRS dependent beneficiaries shall be furnished through the Teachers' Retirement System.
(g) There shall be audits and reports on the programs authorized and established by this Act prepared by the Director with the assistance of a qualified, independent accounting firm. The reports shall provide information on the experience, and administrative effectiveness and adequacy of the program including, when applicable, recommendations on up-grading of benefits and improvement of the program.
(h) Any final order, decision or other determination made, issued or executed by the Director under the provisions of this Act whereby any contractor or person is aggrieved shall be subject to review in accordance with the provisions of the Administrative Review Law and all amendments and modifications thereof, and the rules adopted pursuant thereto, shall apply to and govern all proceedings for the judicial review of final administrative decisions of the Director.
(Source: P.A. 97-695, eff. 7-1-12.)

(5 ILCS 375/15.1) (from Ch. 127, par. 535.1)
Sec. 15.1. Every group health insurance program or self-insurance health plan which provides coverage for services coming within the practice of optometry as defined in the Illinois Optometric Practice Act of 1987, as now or hereafter amended, shall provide to each member a written notice that such member may elect for optometric services received to be reimbursed to either a physician licensed to practice medicine in all its branches or to an optometrist licensed in this State.
This Section applies only to persons who become covered by such group insurance program or self-insurance health plan after the effective date of this amendatory Act of 1979.
(Source: P.A. 85-1440.)

(5 ILCS 375/16) (from Ch. 127, par. 536)
Sec. 16. If any provision of this Act or application thereof to any person or circumstance is held invalid, such invalidity does not affect other provisions or applications of this Act which can be given effect without the invalid application or provision, and to this end the provisions of this Act are declared to be severable. The Department is authorized to interpret and implement this Act so as not to conflict with required provisions of the federal Medicare law and rules.
(Source: P.A. 87-860.)

(5 ILCS 375/17) (from Ch. 127, par. 537)
Sec. 17. The provisions of this Act with regard to the initiation of planning and other provisions in respect to the administration of this Act shall become effective July 1, 1971. Provisions regarding initiation of the program of group life and group health insurance and State contributions authorized herein shall become effective January 1, 1972.
(Source: P.A. 77-476.)



5 ILCS 377/ - State Employee Health Savings Account Law.

Article 5 - Illinois Health Benefits Exchange (The Illinois Health Benefits Exchange Law is compiled at 215 ILCS 122/)

(5 ILCS 377/Art. 5 heading)



Article 10 - Health Savings Account

(5 ILCS 377/Art. 10 heading)

(5 ILCS 377/10-1)
Sec. 10-1. Short title. This Article may be cited as the State Employee Health Savings Account Law.
(Source: P.A. 97-142, eff. 7-14-11.)

(5 ILCS 377/10-5)
Sec. 10-5. Definitions. As used in this Law:
(a) "Deductible" means the total deductible of a high deductible health plan for an eligible individual and all the dependents of that eligible individual for a calendar year.
(b) "Dependent" means a dependent as defined in Section 3 of the State Employees Group Insurance Act of 1971, provided that the dependent meets the definition of "dependent" under Section 152 of the Internal Revenue Code of 1986, determined without regard to subdivisions (b)(1), (b)(2), and (d)(1)(B) of that Section.
(c) "Eligible individual" means an employee, as defined in Section 3 of the State Employees Group Insurance Act of 1971, who contributes to health savings accounts on the employees' behalf, who:
(1) is covered by a high deductible health plan

individually or with dependents;

(2) is not covered under any health plan that is not

a high deductible health plan, except for:

(i) coverage for accidents;
(ii) workers' compensation insurance;
(iii) insurance for a specified disease or

illness;

(iv) insurance paying a fixed amount per day per

hospitalization; and

(v) tort liabilities;
(3) establishes a health savings account or on whose

behalf the health savings account is established;

(4) is not entitled to Medicare; and
(5) cannot be claimed as a dependent on another

person's tax return.

(d) "Employer" means a State agency, department, or other entity that employs an eligible individual.
(e) "Health savings account" or "account" means a trust or custodial account established under a State program exclusively to pay the qualified medical expenses of an eligible individual, or his or her dependents, that meets all of the following requirements:
(1) Except in the case of a rollover contribution, no

contribution may be accepted:

(A) unless it is in cash; or
(B) to the extent that the contribution, when

added to the previous contributions to the Account for the calendar year, exceeds the contribution level set for that year by the Internal Revenue Service.

(2) The trustee or custodian is a bank, an insurance

company, or another person approved by the Director of Insurance.

(3) No part of the trust assets shall be invested in

life insurance contracts.

(4) The assets of the account shall not be commingled

with other property except as allowed for under Individual Retirement Accounts.

(5) Eligible individual's interest in the account is

nonforfeitable.

(f) "Health savings account program" or "program" means a program that includes all of the following:
(1) Participation by an eligible individual in an

employer-sponsored high deductible health plan.

(2) The contribution into a health savings account by

an eligible individual or on behalf of an employee or by his or her employer. The total annual contribution may not exceed the amount listed in sub-item (B) of item (1) of subsection (e) of this Section.

(g) "High deductible" means:
(1) In the case of self-only coverage, an annual

deductible that is not less than the level set by the Internal Revenue Service and that, when added to the other annual out-of-pocket expenses required to be paid under the plan for covered benefits, does not exceed the maximum level set by the Internal Revenue Service; and

(2) In the case of family coverage, an annual

deductible of not less than the level set by the Internal Revenue Service and that, when added to the other annual out-of-pocket expenses required to be paid under the plan for covered benefits, does not exceed the maximum level set by the Internal Revenue Service.

A plan shall not fail to be treated as a high deductible plan by reason of a failure to have a deductible for preventive care or, in the case of network plans, for having out-of-pocket expenses that exceed these limits on an annual deductible for services that are provided outside the network.
(h) "High deductible health plan" means health coverage that provides for payments for covered benefits that exceed the high deductible.
(i) "Qualified medical expense" means an expense paid by the eligible individual for medical care described in Section 213(d) of the Internal Revenue Code of 1986.
(Source: P.A. 97-142, eff. 7-14-11; 97-644, eff. 12-30-11.)

(5 ILCS 377/10-10)
Sec. 10-10. Application; authorized contributions.
(a) Beginning in calendar year 2012, each employer shall make available to each eligible individual a health savings account program, if that individual chooses to enroll in the program except that, for an employer who provides coverage pursuant to any one or more of subsections (i) through (n) of Section 10 of the State Employee Group Insurance Act, that employer may make available a health savings account program. An employer who makes a health savings account program available shall annually deposit an amount equal to one-third of the annual deductible into an eligible individual's health savings account. Unused funds in a health savings account shall become the property of the account holder at the end of a taxable year.
(b) Beginning in calendar year 2012, an eligible individual may deposit contributions into a health savings account in accordance with the restrictions set forth in subsection (e) of Section 10-5.
(Source: P.A. 97-142, eff. 7-14-11; 97-644, eff. 12-30-11.)

(5 ILCS 377/10-15)
Sec. 10-15. Use of funds.
(a) The trustee or custodian must use the funds held in a health savings account solely (i) for the purpose of paying the qualified medical expenses of the eligible individual or his or her dependents, (ii) to purchase a health coverage policy, certificate, or contract, or (iii) to pay for health insurance other than a Medicare supplemental policy for those who are Medicare eligible.
(b) Funds held in a health savings account may not be used to cover expenses of the eligible individual or his or her dependents that are otherwise covered, including, but not limited to, medical expense covered under an automobile insurance policy, worker's compensation insurance policy or self-insured plan, or another employer-funded health coverage policy, certificate, or contract.
(Source: P.A. 97-142, eff. 7-14-11.)



Article 90 - Amendatory Provisions

(5 ILCS 377/Art. 90 heading)



Article 99 - Effective Date

(5 ILCS 377/Art. 99 heading)

(5 ILCS 377/99)
Section 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 97-142, eff. 7-14-11.)






5 ILCS 380/ - State Employee Job Sharing Act.

(5 ILCS 380/0.01) (from Ch. 127, par. 1350)
Sec. 0.01. Short title. This Act may be cited as the State Employee Job Sharing Act.
(Source: P.A. 86-1324.)

(5 ILCS 380/1) (from Ch. 127, par. 1351)
Sec. 1. Two individuals may share one employee position in any State agency. "State agency" means all departments, officers, commissions, boards, institutions and bodies politic and corporate of the State, including the offices of Clerk of the Supreme Court and Clerks of the Appellate Courts, the several courts of the State and the legislature, its committees or commissions. "Shared position" means an employee position in any State agency in which 2 individuals share the salary and employee benefits. Participation in a shared position must be voluntary on the part of the employee. Where employees in a state agency form a recognized collective bargaining unit or are subject to an existing collective bargaining agreement, shared positions shall be subject to negotiation. Seniority must be accorded to employees in shared positions under the same terms as all other employees.
(Source: P.A. 83-90.)



5 ILCS 382/ - State Services Assurance Act for FY2008.

Article 1 - Short Title; Purpose

(5 ILCS 382/Art. 1 heading)



Article 3 - State Services Assurance Act for 2008

(5 ILCS 382/Art. 3 heading)

(5 ILCS 382/3-1)
Sec. 3-1. Short title. This Article may be cited as the State Services Assurance Act for FY2008, and references in this Article to "this Act" mean this Article.
(Source: P.A. 95-707, eff. 1-11-08.)

(5 ILCS 382/3-5)
Sec. 3-5. Definitions. For the purposes of this Act:
"Frontline staff" means State employees in the RC 6, RC 9, RC 10, RC 14, RC 28, RC 42, RC 62, RC 63, and CU 500 bargaining units in titles represented by AFSCME as of June 1, 2007.
"On-board frontline staff" means frontline staff in paid status.
(Source: P.A. 95-707, eff. 1-11-08.)

(5 ILCS 382/3-10)
Sec. 3-10. Legislative intent and policy. The General Assembly finds that State government delivers a myriad of services that are necessary for the health, welfare, safety, and quality of life of all Illinois residents. Because State services are used by many Illinois citizens who cannot speak the English language fluently, there is a need for bilingual State employees. The number of workers in State government who speak a language other than English is inadequate, leaving those workers who do speak another language overworked and incapable of meeting the rising demand for their services.
In response to this crisis, it is the intent of the General Assembly in FY 2008 to ensure the hiring and retention of additional bilingual frontline staff in State agencies where public services are most used. These additions take into account our State's current revenue crisis, and are a first step. Raising bilingual staffing to meet higher national standards to fully ensure the effective delivery of essential services is the long-term goal of the General Assembly.
(Source: P.A. 95-707, eff. 1-11-08.)

(5 ILCS 382/3-15)
Sec. 3-15. Staffing standards. On or before July 1, 2008 each named agency shall increase and maintain the number of bilingual on-board frontline staff over the levels that it maintained on June 30, 2007 as follows:
(1) The Department of Corrections shall have at least

40 additional bilingual on-board frontline staff.

(2) Mental health and developmental centers operated

by the Department of Human Services shall have at least 20 additional bilingual on-board frontline staff.

(3) Family and Community Resource Centers operated by

the Department of Human Services shall have at least 100 additional bilingual on-board frontline staff.

(4) The Department of Children and Family Services

shall have at least 40 additional bilingual on-board frontline staff.

(5) The Department of Veterans Affairs shall have at

least 5 additional bilingual on-board frontline staff.

(6) The Environmental Protection Agency shall have at

least 5 additional bilingual on-board frontline staff.

(7) The Department of Employment Security shall have

at least 10 additional bilingual on-board frontline staff.

(8) The Department of Natural Resources shall have at

least 5 additional bilingual on-board frontline staff.

(9) The Department of Public Health shall have at

least 5 additional bilingual on-board frontline staff.

(10) The Department of State Police shall have at

least 5 additional bilingual on-board frontline staff.

(11) The Department of Juvenile Justice shall have at

least 25 additional bilingual on-board frontline staff.

(Source: P.A. 95-707, eff. 1-11-08.)

(5 ILCS 382/3-20)
Sec. 3-20. Accountability. On or before April 1, 2008 and each year thereafter, each executive branch agency, board, and commission shall prepare and submit a report to the General Assembly on the staffing level of bilingual employees. The report shall provide data from the previous month, including but not limited to each employees name, job title, job description, and languages spoken.
(Source: P.A. 95-707, eff. 1-11-08.)



Article 5 - Amendatory Provisions

(5 ILCS 382/Art. 5 heading)



Article 99 - Effective Date

(5 ILCS 382/Art. 99 heading)

(5 ILCS 382/99-99)
Sec. 99-99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 95-707, eff. 1-11-08.)






5 ILCS 385/ - Educational Loan Default Act.

(5 ILCS 385/0.01) (from Ch. 127, par. 3550)
Sec. 0.01. Short title. This Act may be cited as the Educational Loan Default Act.
(Source: P.A. 86-1324.)

(5 ILCS 385/1) (from Ch. 127, par. 3551)
Sec. 1. Definitions. As used in this Act, unless the context otherwise requires:
(a) "Educational loan" means any loan guaranteed by the State Scholarship Commission under the Higher Education Student Assistance Law, any education loan made by an institution of higher education from the proceeds of a loan to the institution by the Illinois Independent Higher Education Loan Authority under the Illinois Independent Higher Education Loan Authority Act, or any other loan from public funds made for the purpose of financing an individual's attendance at an institution of higher education.
(b) "State agency" means any officer, board, commission or agency created by the Constitution, whether in the executive, legislative or judicial branch, but other than the circuit court; any officer, department, board, commission, agency, institution, authority, university, body politic or corporate of the State; any administrative unit or corporate outgrowth of the State government which is created by or pursuant to statute, other than units of local government and their officers, school districts and boards of election commissioners; or any administrative unit or corporate outgrowth of the above or as may be created by executive order of the Governor.
(Source: P.A. 85-827.)

(5 ILCS 385/2) (from Ch. 127, par. 3552)
Sec. 2. (a) Any employee of a State agency who is in default on the repayment of any educational loan for a period of 6 months or more and in an amount of $600 or more shall, as a condition of employment, make a satisfactory loan repayment arrangement with the maker or guarantor of the loan.
(b) As of the effective date of this Act, any employment application forms used by any State agency shall include a statement to be signed by the applicant concerning whether the applicant is in default as provided in this Section.
(c) Any employee who is in default on an educational loan shall make a satisfactory loan repayment arrangement with the maker or guarantor of the loan prior to the completion of the sixth month of employment or within 6 months from the effective date of this Act, whichever is later. The State agency shall confirm the establishment of a satisfactory repayment arrangement by obtaining a written certification from the maker or guarantor of the loan. The State agency shall inform the employee of the opportunity to establish a repayment plan through payroll deductions in accordance with the State Salary and Annuity Withholding Act.
(d) Should an employee fail to establish a satisfactory repayment arrangement prior to the completion of the sixth month of employment, the State agency shall terminate the individual's employment.
(e) The maker or guarantor of the loan shall determine what constitutes a satisfactory repayment arrangement; however, no maker or guarantor shall require an employee to pay more than 20% of his or her gross monthly income unless federal law requires a larger payment on the educational loan.
(Source: P.A. 85-827.)

(5 ILCS 385/3) (from Ch. 127, par. 3553)
Sec. 3. No State agency shall contract with an individual for goods or services if that individual is in default, as defined in Section 2 of this Act, on an educational loan. Any contract used by any State agency shall include a statement certifying that the individual is not in default on an educational loan as provided in this Section.
(Source: P.A. 85-827.)



5 ILCS 400/ - Sick Leave Bank Act.

(5 ILCS 400/1) (from Ch. 127, par. 4251)
Sec. 1. Short title; purpose.
(a) This Act is intended to provide for the alleviation of the hardship caused to an employee and the employee's family if a catastrophic illness or injury forces the employee to exhaust all leave time earned by that employee and to lose compensation from the State.
(b) This Act may be cited as the Sick Leave Bank Act.
(Source: P.A. 87-822; 87-895.)

(5 ILCS 400/5) (from Ch. 127, par. 4255)
Sec. 5. Definitions. As used in this Act, unless the context otherwise requires, the terms specified in the following Sections have the meanings ascribed to them in those Sections.
(Source: P.A. 87-822.)

(5 ILCS 400/5.05) (from Ch. 127, par. 4255.05)
Sec. 5.05. "Department" means the Department of Central Management Services.
(Source: P.A. 87-822.)

(5 ILCS 400/5.10) (from Ch. 127, par. 4255.10)
Sec. 5.10. "Agency" means any branch, department, board, committee or commission of State government, but does not include units of local government, school districts or boards of election commissioners.
(Source: P.A. 87-822.)

(5 ILCS 400/5.15) (from Ch. 127, par. 4255.15)
Sec. 5.15. "Sick leave bank" means a depository into which participating employees may donate accrued sick leave time for allocation to other participating employees.
(Source: P.A. 87-822.)

(5 ILCS 400/5.20) (from Ch. 127, par. 4255.20)
Sec. 5.20. "Participating employee" means a permanent full- or part-time employee who has been employed by a State Agency for a period of 6 months or more who voluntarily enrolls in the sick leave bank by depositing at least one full day of accrued sick leave in that bank.
(Source: P.A. 87-822.)

(5 ILCS 400/5.25) (from Ch. 127, par. 4255.25)
Sec. 5.25. "Catastrophic illness or injury" shall mean those illnesses and injuries classified as such in rules promulgated by the Department.
(Source: P.A. 87-822.)

(5 ILCS 400/10) (from Ch. 127, par. 4260)
Sec. 10. Administration of Act. The Department shall establish a plan allowing participating employees in each Agency to bank a designated amount or portion of their accrued sick leave in a sick leave bank to be used by any participating employee in the Agency who has exhausted his or her accrued vacation time, personal days, sick leave and compensatory time. The Department shall promulgate rules governing the operation of the plan subject, however, to the following restrictions and limitations:
(a) Participation in the sick leave bank shall, at

all times, be voluntary on the part of any employee.

(b) A participating employee may deposit into the

sick leave bank as much accrued sick leave as desired provided that the participating employee shall retain in his or her own account at least 5 sick days.

(c) Any sick leave in the sick leave bank used by a

participating employee shall be only for that employee's personal catastrophic illness or injury.

(d) A participating employee shall not use sick leave

accumulated in the sick leave bank until all of his or her accrued vacation time, personal days, sick leave and compensatory time have been used.

(e) Injuries and illnesses that are compensable under

the Workers' Compensation Act or Workers' Occupational Diseases Act shall not be eligible for sick leave bank use.

(f) Participating employees who transfer from one

Agency to another may transfer their participation in the sick leave bank.

(g) An employee who cancels his or her participation

in the sick leave bank shall not be eligible to withdraw the sick leave time he or she has contributed to the pool.

(h) Any abuse of the use of the sick leave bank shall

be investigated by the Agency and the Department and upon a finding of wrongdoing on the part of a participating employee, that employee shall repay all sick leave days drawn from the sick leave bank and shall be subject to other disciplinary action.

(i) Provisions for appeal of adverse decisions

affecting a participating employee's use of the sick leave bank shall be made by rule adopted by the Department.

(j) Accumulation of sick leave in the sick leave bank

shall be on an Agency by Agency basis but procedures adopted by rule for the operation of the sick leave bank shall be uniform among all Agencies.

(k) Upon termination, retirement, or death, neither a

participating employee nor the participating employee's estate shall be entitled to payment for unused sick leave acquired from the sick leave bank.

(Source: P.A. 92-317, eff. 8-9-01.)

(5 ILCS 400/45) (from Ch. 127, par. 4295)
Sec. 45. This Act shall take effect upon becoming law.
(Source: P.A. 87-822.)



5 ILCS 410/ - State Employment Records Act.

Article 1 - State Employment Records Act

(5 ILCS 410/Art. 1 heading)

(5 ILCS 410/1)
Sec. 1. Short title. This Article may be cited as the State Employment Records Act, and references in this Article to "this Act" mean this Article.
(Source: P.A. 87-1211.)

(5 ILCS 410/5)
Sec. 5. Findings and purpose. The General Assembly hereby finds as follows:
(a) Efficient, responsive, and accountable disbursement of State services is best facilitated by a diversified State work force which reflects the diversity of the tax-paying constituency the State work force is employed to serve.
(b) The purpose of this Act is to require and develop within existing State administrative processes a comprehensive procedure to collect, classify, maintain, and publish, for State and public use, information that provides the General Assembly and the People of this State with adequate information of the number of minorities, women, and persons with physical disabilities employed by State government within the State work force.
(c) To provide State officials, administrators and the People of the State with information to help guide efforts to achieve a more diversified State work force, the total number of persons employed within the State work force shall be tabulated in a comprehensive manner to provide meaningful review of the number and percentage of minorities, women, and persons with physical disabilities employed as part of the State work force.
(Source: P.A. 99-143, eff. 7-27-15.)

(5 ILCS 410/10)
Sec. 10. Definitions. As used in this Act:
(a) "Agency work force" means those persons employed by a State agency who are part of the State work force.
(b) "Contractual services employee" means a person employed by the State, or a State supported institution of higher education, under a written contract and paid by a State system CO-2 voucher (or its administrative equivalent) whose daily duties and responsibilities are directly or indirectly supervised or managed by a person paid by a payroll warrant (or its administrative equivalent) funded by State funds or pass through funds.
(c) "Agency" or "State agency" means those entities included in the definition of "State agencies" in the Illinois State Auditing Act.
(d) "Minority" means a person who is any of the following:
(1) American Indian or Alaska Native (a person having

origins in any of the original peoples of North and South America, including Central America, and who maintains tribal affiliation or community attachment).

(2) Asian (a person having origins in any of the

original peoples of the Far East, Southeast Asia, or the Indian subcontinent, including, but not limited to, Cambodia, China, India, Japan, Korea, Malaysia, Pakistan, the Philippine Islands, Thailand, and Vietnam).

(3) Black or African American (a person having

origins in any of the black racial groups of Africa). Terms such as "Haitian" or "Negro" can be used in addition to "Black or African American".

(4) Hispanic or Latino (a person of Cuban, Mexican,

Puerto Rican, South or Central American, or other Spanish culture or origin, regardless of race).

(5) Native Hawaiian or Other Pacific Islander (a

person having origins in any of the original peoples of Hawaii, Guam, Samoa, or other Pacific Islands).

(e) "Professional employee" means a person employed to perform employment duties requiring academic training, evidenced by a graduate or advanced degree from an accredited institution of higher education, and who, in the performance of those employment duties, may only engage in active practice of the academic training received when licensed or certified by the State of Illinois.
(f) "State employee" means any person employed within the State work force.
(g) "State work force" means all persons employed by the State of Illinois as evidenced by:
(1) the total number of all payroll warrants (or

their administrative equivalent) issued by the Comptroller to pay:

(i) persons subject to the Personnel Code; and
(ii) for the sole purpose of providing accurate

statistical information, all persons exempt from the Personnel Code; and

(2) the total number of payroll warrants (or their

administrative equivalent) funded by State appropriation which are issued by educational institutions governed by the Board of Trustees of the University of Illinois, the Board of Trustees of Southern Illinois University, the Board of Governors of State Colleges and Universities, and the Board of Regents; and

(3) the total number of contractual payroll system

CO-2 vouchers (or their administrative equivalent) funded by State revenues and issued by:

(i) the State Comptroller; and
(ii) the issuing agents of the educational

institutions listed in subdivision (2) of this subsection (g).

"State work force" does not, however, include persons holding elective State office.
(Source: P.A. 97-396, eff. 1-1-12.)

(5 ILCS 410/15)
Sec. 15. Reported information.
(a) State agencies shall, if necessary, consult with the Office of the Comptroller and the Governor's Office of Management and Budget to confirm the accuracy of information required by this Act. State agencies shall collect and maintain information and publish reports including but not limited to the following information arranged in the indicated categories:
(i) the total number of persons employed by the

agency who are part of the State work force, as defined by this Act, and the number and statistical percentage of women, minorities, and persons with physical disabilities employed within the agency work force;

(ii) the total number of persons employed within the

agency work force receiving levels of State remuneration within incremental levels of $10,000, and the number and statistical percentage of minorities, women, and persons with physical disabilities in the agency work force receiving levels of State remuneration within incremented levels of $10,000;

(iii) the number of open positions of employment or

advancement in the agency work force, reported on a fiscal year basis;

(iv) the number and percentage of open positions of

employment or advancement in the agency work force filled by minorities, women, and persons with physical disabilities, reported on a fiscal year basis;

(v) the total number of persons employed within the

agency work force as professionals, and the number and percentage of minorities, women, and persons with physical disabilities employed within the agency work force as professional employees; and

(vi) the total number of persons employed within the

agency work force as contractual service employees, and the number and percentage of minorities, women, and persons with physical disabilities employed within the agency work force as contractual services employees.

(b) The numbers and percentages of minorities required to be reported by this Section shall be identified by the following categories:
(1) American Indian or Alaska Native (a person having

origins in any of the original peoples of North and South America, including Central America, and who maintains tribal affiliation or community attachment).

(2) Asian (a person having origins in any of the

original peoples of the Far East, Southeast Asia, or the Indian subcontinent, including, but not limited to, Cambodia, China, India, Japan, Korea, Malaysia, Pakistan, the Philippine Islands, Thailand, and Vietnam).

(3) Black or African American (a person having

origins in any of the black racial groups of Africa). Terms such as "Haitian" or "Negro" can be used in addition to "Black or African American".

(4) Hispanic or Latino (a person of Cuban, Mexican,

Puerto Rican, South or Central American, or other Spanish culture or origin, regardless of race).

(5) Native Hawaiian or Other Pacific Islander (a

person having origins in any of the original peoples of Hawaii, Guam, Samoa, or other Pacific Islands).

Data concerning women shall be reported on a minority and nonminority basis. The numbers and percentages of persons with physical disabilities required to be reported under this Section shall be identified by categories as male and female.
(c) To accomplish consistent and uniform classification and collection of information from each State agency, and to ensure full compliance and that all required information is provided, the Index Department of the Office of the Secretary of State, in consultation with the Department of Human Rights, the Department of Central Management Services, and the Office of the Comptroller, shall develop appropriate forms to be used by all State agencies subject to the reporting requirements of this Act.
All State agencies shall make the reports required by this Act using the forms developed under this subsection. The reports must be certified and signed by an official of the agency who is responsible for the information provided.
(Source: P.A. 99-143, eff. 7-27-15.)

(5 ILCS 410/20)
Sec. 20. Reports. State agencies shall collect, classify, maintain, and report all information required by this Act on a fiscal year basis. Agencies shall file, as public information and by January 1, 1993 and each year thereafter, a copy of all reports required by this Act with the Office of the Secretary of State, and shall submit an annual report to the Governor.
Each agency's annual report shall include a description of the agency's activities in implementing the State Hispanic Employment Plan, the State Asian-American Employment Plan, and the bilingual employment plan in accordance with the reporting requirements developed by the Department of Central Management Services pursuant to Section 405-125 of the Civil Administrative Code.
In addition to submitting the agency work force report, each executive branch constitutional officer, each institution of higher education under the jurisdiction of the Illinois Board of Higher Education, each community college under the jurisdiction of the Illinois Community College Board, and the Illinois Toll Highway Authority shall report to the General Assembly by February 1 of each year its activities implementing strategies and programs, and its progress, in the hiring and promotion of Hispanics, Asian-Americans, and bilingual persons at supervisory, technical, professional, and managerial levels, including assessments of bilingual service needs and information received from the Auditor General pursuant to its periodic review responsibilities.
(Source: P.A. 96-1286, eff. 1-1-11; 96-1341, eff. 7-27-10; 97-856, eff. 7-27-12.)

(5 ILCS 410/25)
Sec. 25. Penalties. Any State employee, State official, or any other person who intentionally falsifies, attempts to falsify, aids, or attempts to aid the falsification of information required by this Act, or who intentionally fails or refuses to comply with the provisions of this Act, is guilty of a Class A misdemeanor. In addition to any criminal penalties imposed, State employees or other persons employed by the State shall be terminated from employment, and State officials shall be removed from office upon conviction of a violation of this Section.
(Source: P.A. 87-1211.)

(5 ILCS 410/30)
Sec. 30. Illinois State Auditing Act. This Act is subject to Section 3-2.2 of the Illinois State Auditing Act.
(Source: P.A. 89-670, eff. 8-14-96.)



Article 3 - Effective Date

(5 ILCS 410/Art. 3 heading)

(5 ILCS 410/1(Art.III))
Sec. 1(Art.III). This Act takes effect upon becoming law, except Article 2 takes effect on January 1, 1993.
(Source: P.A. 87-1211.)






5 ILCS 412/ - State Employee Housing Act.

Article 5 - State Employee Housing Act

(5 ILCS 412/Art. 5 heading)

(5 ILCS 412/5-1)
Sec. 5-1. Short title. This Article may be cited as the State Employee Housing Act.
(Source: P.A. 89-214, eff. 8-4-95.)

(5 ILCS 412/5-5)
Sec. 5-5. Policy development. The Department of Corrections, the Historic Preservation Agency, the University of Illinois, and the University of Illinois Foundation shall each develop a policy on housing for State employees that addresses the following:
(1) Purpose of providing housing.
(2) Application procedures.
(3) Eligibility.
(4) Tenant selection criteria.
(5) Accounting for housing in employee compensation.
(6) Employee responsibilities that necessitate

State-provided housing.

(7) Procedures for setting and adjusting rent,

security deposits, and utility payments.

(8) Documented justification for State ownership of

each house or property.

(Source: P.A. 97-916, eff. 8-9-12.)

(5 ILCS 412/5-10)
Sec. 5-10. Taxable status. The Department of Agriculture, the Department of Corrections, the Department of Veterans' Affairs, and the University of Illinois shall each develop procedures to determine whether housing provided to employees and non-employees is subject to taxation. The Department of Revenue and the Internal Revenue Service may be consulted to determine the appropriate means of reporting the value of housing provided at below fair market rent to those who do not meet all established criteria.
(Source: P.A. 97-916, eff. 8-9-12.)

(5 ILCS 412/5-15)
Sec. 5-15. Rental housing. The Department of Corrections, the Historic Preservation Agency, the Department of Transportation, the University of Illinois, and the University of Illinois Foundation shall each analyze the need for providing low-rent housing to its employees and shall consider alternatives to State-owned housing. Rent charged for State-owned housing shall be evaluated every 3 years for adjustments, including that necessitated by changing economic conditions.
(Source: P.A. 97-916, eff. 8-9-12.)

(5 ILCS 412/5-20)
Sec. 5-20. Security deposit. The Department of Corrections, the Department of Transportation, the Historic Preservation Agency, the University of Illinois, and the University of Illinois Foundation shall each analyze the need for all employee and non-employee tenants of State-owned housing to pay a reasonable security deposit and may each collect security deposits and maintain them in interest-bearing accounts.
(Source: P.A. 97-916, eff. 8-9-12.)

(5 ILCS 412/5-25)
Sec. 5-25. Utilities. The Department of Corrections, the Historic Preservation Agency, and the University of Illinois may each require its employees for whom it provides housing to pay their own utilities. If direct utility payment is required, a utility schedule shall be established for employees who can not directly pay utilities due to extenuating circumstances, such as occupancy of dormitories not individually metered.
(Source: P.A. 97-916, eff. 8-9-12.)

(5 ILCS 412/5-30)
Sec. 5-30. Tenant selection. The Department of Corrections, the Historic Preservation Agency, the Department of Transportation, the University of Illinois, and the University of Illinois Foundation shall each develop and maintain application forms for its State-owned housing, written criteria for selecting employee tenants, and records of decisions as to who was selected to receive State housing and why they were selected.
(Source: P.A. 97-916, eff. 8-9-12.)

(5 ILCS 412/5-35)
Sec. 5-35. Housing justification. The Historic Preservation Agency, and the University of Illinois shall each develop written criteria for determining which employment positions necessitate provision of State housing. The criteria shall include the specific employee responsibilities that can only be performed effectively by occupying State housing.
(Source: P.A. 97-916, eff. 8-9-12.)



Article 10 - (The Successor Agency Act is compiled at 5 ILCS 705/)

(5 ILCS 412/Art. 10 heading)



Article 95 - (Amendatory Provisions)

(5 ILCS 412/Art. 95 heading)



Article 99 - Effective Date

(5 ILCS 412/Art. 99 heading)

(5 ILCS 412/99-5)
Sec. 99-5. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 89-214, eff. 8-4-95.)






5 ILCS 420/ - Illinois Governmental Ethics Act.

Article 1 - Short Title. Definitions

(5 ILCS 420/Art. 1 heading)

(5 ILCS 420/1-101) (from Ch. 127, par. 601-101)
Sec. 1-101. This Act shall be known and may be cited as the "Illinois Governmental Ethics Act."
(Source: Laws 1967, p. 3401.)

(5 ILCS 420/1-102) (from Ch. 127, par. 601-102)
Sec. 1-102. As used in this Act, unless the context otherwise requires, the terms described in this Article have the meanings ascribed to them in this Article.
(Source: P.A. 88-605, eff. 9-1-94.)

(5 ILCS 420/1-104) (from Ch. 127, par. 601-104)
Sec. 1-104. "Compensation" means any money, thing of value, or economic benefit conferred on, or received by, any person in return for services rendered, or to be rendered, by himself or another.
(Source: Laws 1967, p. 3401.)

(5 ILCS 420/1-105) (from Ch. 127, par. 601-105)
Sec. 1-105. "Economic opportunity" means any purchase, sale, lease, contract, option, or other transaction or arrangement involving property or services wherein a legislator may gain an economic benefit. The term shall not include gifts.
(Source: Laws 1967, p. 3401.)

(5 ILCS 420/1-106) (from Ch. 127, par. 601-106)
Sec. 1-106. "Legislative interest" means a substantial economic interest, distinct from that of the general public, in one or more legislative matters.
(Source: Laws 1967, p. 3401.)

(5 ILCS 420/1-107) (from Ch. 127, par. 601-107)
Sec. 1-107. "Legislative matter" means any bill, resolution, nomination, or other issue or proposal pending before the General Assembly or any committee, sub-committee, or commission thereof.
(Source: Laws 1967, p. 3401.)

(5 ILCS 420/1-108) (from Ch. 127, par. 601-108)
Sec. 1-108. "Legislator" means a member or member-elect of the General Assembly.
(Source: Laws 1967, p. 3401.)

(5 ILCS 420/1-109) (from Ch. 127, par. 601-109)
Sec. 1-109. "Lobbying" means promoting or opposing in any manner the passage by the General Assembly of any legislative matter affecting the interests of any individual, association or corporation as distinct from those of the people of the State as a whole.
(Source: Laws 1967, p. 3401.)

(5 ILCS 420/1-110) (from Ch. 127, par. 601-110)
Sec. 1-110. "Lobbyist" means any person required to be registered under "An Act concerning lobbying and providing a penalty for violation thereof", approved July 10, 1957, as amended.
(Source: Laws 1967, p. 3401.)

(5 ILCS 420/1-111) (from Ch. 127, par. 601-111)
Sec. 1-111. "Person" or "entity" means an individual, proprietorship, partnership, association, trust, estate, business trust, group, or corporation, whether or not operated for profit, or a governmental agency, unit, or subdivision.
(Source: Laws 1967, p. 3401.)

(5 ILCS 420/1-112) (from Ch. 127, par. 601-112)
Sec. 1-112. "Person with whom the legislator maintains a close economic association" means a person associated with the legislator in a partnership, association or professional service corporation, whether as partner, officer, employee, associate, or otherwise.
(Source: Laws 1967, p. 3401.)

(5 ILCS 420/1-113) (from Ch. 127, par. 601-113)
Sec. 1-113. "Representation case" means the professional representation of any person, client or principal, with or without compensation, in any matter before any State agency where the action or non-action of the State agency involves the exercise of substantial discretion. However, the term shall not include inquiries for information or other services rendered in a legislative capacity on behalf of a constituent or other member of the public.
(Source: Laws 1967, p. 3401.)

(5 ILCS 420/1-114) (from Ch. 127, par. 601-114)
Sec. 1-114. "State agency" means any department, office, commission, board or authority within the Executive Department, and includes State-supported universities and colleges and the Illinois Building Authority.
(Source: Laws 1967, p. 3401.)

(5 ILCS 420/1-115) (from Ch. 127, par. 601-115)
Sec. 1-115. "Instrument of Ownership" means deeds, common or preferred stock certificates, rights, warrants, options, bills of sale, contracts, interests in proprietorships, partnerships and joint ventures, and beneficial interests in trusts or land trusts.
(Source: P.A. 77-1806.)

(5 ILCS 420/1-116) (from Ch. 127, par. 601-116)
Sec. 1-116. "Professional services" means services rendered in the practice of law, accounting, engineering, medicine, architecture, dentistry or clinical psychology.
(Source: P.A. 77-1806.)

(5 ILCS 420/1-120)
Sec. 1-120. Unit of local government. "Unit of local government" has the meaning ascribed to it in Section 1 of Article VII of the Illinois Constitution and also includes school districts and community college districts.
(Source: P.A. 88-605, eff. 9-1-94.)



Article 2 - Restricted Activities

(5 ILCS 420/Art. 2 heading)

(5 ILCS 420/2-101) (from Ch. 127, par. 602-101)
Sec. 2-101. No legislator may engage in lobbying, as that term is defined in Section 1-109, if he accepts compensation specifically attributable to such lobbying, other than that provided by law for members of the General Assembly. Nothing in this Section prohibits a legislator from lobbying without compensation.
A violation of this Section shall constitute a Class A misdemeanor.
(Source: P.A. 77-2830.)

(5 ILCS 420/2-103) (from Ch. 127, par. 602-103)
Sec. 2-103. No legislator may accept compensation, other than that provided by law for members of the General Assembly, for performance of his official legislative duties. No person, other than State officials or employees performing their duties in making payments to members of the General Assembly as provided by law, may pay or offer to pay any legislator any compensation for performance of his official legislative duties.
A violation of this Section is a petty offense.
(Source: P.A. 78-255.)

(5 ILCS 420/2-104) (from Ch. 127, par. 602-104)
Sec. 2-104. No legislator may accept or participate in any way in any representation case, as that term is defined in Section 1-113, before (1) the Court of Claims of this State or (2) before the Illinois Workers' Compensation Commission, when the State of Illinois is the respondent.
This Section does not prohibit participation in such a representation case by a person with whom the legislator maintains a close economic association, unless the fact of that association is used to influence or attempt to influence the State agency in the rendering of its decision.
A violation of this Section is a Class A misdemeanor.
(Source: P.A. 93-721, eff. 1-1-05.)

(5 ILCS 420/2-110)
Sec. 2-110. Honoraria.
(a) No member of the General Assembly shall accept any honorarium.
(b) As used in this Section:
"Honorarium" means a payment of money to a member of the General Assembly for an appearance or speech, excluding any actual and necessary travel expenses incurred by the member of the General Assembly (and one relative) to the extent that those expenses are paid by any other person. "Honorarium" does not include (i) cash payments made on behalf of a member of the General Assembly to an organization described under Section 501(c)(3) of the Internal Revenue Code of 1986, (ii) an agent's fee or commission, or (iii) funds reported under Article 9 of the Election Code.
"Travel expense" means the reasonable cost of transportation and the reasonable cost of lodging and meals incurred while a person is away from his or her residence or principal place of employment.
(c) Any honorarium or honoraria accepted in violation of this Section shall be surrendered to the State Treasurer and deposited into the General Revenue Fund.
(Source: P.A. 89-405, eff. 11-8-95.)



Article 3 - Code of Conduct

(5 ILCS 420/Art. 3 heading)

(5 ILCS 420/Art. 3 Pt. 1 heading)

(5 ILCS 420/3-101) (from Ch. 127, par. 603-101)
Sec. 3-101. (Repealed).
(Source: Laws 1967, p. 3401. Repealed by P.A. 90-737, eff. 1-1-99.)

(5 ILCS 420/3-102) (from Ch. 127, par. 603-102)
Sec. 3-102. No legislator may accept any economic opportunity, under circumstances where he knows or should know that there is a substantial possibility that the opportunity is being afforded him with intent to influence his conduct in the performance of his official duties.
(Source: Laws 1967, p. 3401.)

(5 ILCS 420/3-103) (from Ch. 127, par. 603-103)
Sec. 3-103. No legislator may charge to or accept from a person known to have a legislative interest a price, fee, compensation or other consideration for the sale or lease of any property or the furnishing of services which is substantially in excess of that which the legislator would charge in the ordinary course of business.
(Source: Laws 1967, p. 3401.)

(5 ILCS 420/3-104) (from Ch. 127, par. 603-104)
Sec. 3-104. No legislator in order to further his own economic interests, or those of any other person, may disclose or use confidential information acquired in the course of his official duties.
(Source: Laws 1967, p. 3401.)

(5 ILCS 420/3-105) (from Ch. 127, par. 603-105)
Sec. 3-105. No legislator may accept a representation case where there is substantial reason for him to believe that it is being offered with intent to obtain improper influence over a State agency.
(Source: Laws 1967, p. 3401.)

(5 ILCS 420/3-106) (from Ch. 127, par. 603-106)
Sec. 3-106. No legislator may use or attempt to use improper means to influence a State agency in any representation case in which the legislator or any person with whom he maintains a close economic association is participating.
(Source: Laws 1967, p. 3401.)

(5 ILCS 420/3-107) (from Ch. 127, par. 603-107)
Sec. 3-107. No legislator may engage in other conduct which is unbecoming to a legislator or which constitutes a breach of public trust.
(Source: Laws 1967, p. 3401.)

(5 ILCS 420/Art. 3 Pt. 2 heading)

(5 ILCS 420/3-201) (from Ch. 127, par. 603-201)
Sec. 3-201. Where feasible, and taking into account the fact that legislative service is part-time, a legislator should avoid accepting or retaining an economic opportunity which presents a substantial threat to his independence of judgment.
(Source: Laws 1967, p. 3401.)

(5 ILCS 420/3-202) (from Ch. 127, par. 603-202)
Sec. 3-202. When a legislator must take official action on a legislative matter as to which he has a conflict situation created by a personal, family, or client legislative interest, he should consider the possibility of eliminating the interest creating the conflict situation. If that is not feasible, he should consider the possibility of abstaining from such official action. In making his decision as to abstention, the following factors should be considered:
a. whether a substantial threat to his independence

of judgment has been created by the conflict situation;

b. the effect of his participation on public

confidence in the integrity of the legislature;

c. whether his participation is likely to have any

significant effect on the disposition of the matter;

d. the need for his particular contribution, such as

special knowledge of the subject matter, to the effective functioning of the legislature.

He need not abstain if he decides to participate in a manner contrary to the economic interest which creates the conflict situation.
If he does abstain, he should disclose that fact to his respective legislative body.
(Source: P.A. 100-201, eff. 8-18-17.)

(5 ILCS 420/3-203) (from Ch. 127, par. 603-203)
Sec. 3-203. When, despite the existence of a conflict situation, a legislator chooses to take official action on a matter, he should serve the public interest, and not the interest of any person.
(Source: Laws 1967, p. 3401.)

(5 ILCS 420/3-204) (from Ch. 127, par. 603-204)
Sec. 3-204. No legislator should accept a representation case unless he believes there is merit to the position he is asked to represent.
(Source: Laws 1967, p. 3401.)

(5 ILCS 420/3-205) (from Ch. 127, par. 603-205)
Sec. 3-205. A legislator participating in a representation case shall, wherever feasible, arrange for other persons to make appearances before the State agency.
(Source: Laws 1967, p. 3401.)

(5 ILCS 420/3-206) (from Ch. 127, par. 603-206)
Sec. 3-206. Sections 3-201 through 3-205 are intended only as guides to legislator conduct, and not as rules meant to be enforced by disciplinary action.
(Source: P.A. 77-1806.)

(5 ILCS 420/Art. 3 Pt. 3 heading)

(5 ILCS 420/3-301) (from Ch. 127, par. 603-301)
Sec. 3-301. No person with a legislative interest should offer or confer an economic opportunity on a legislator with intent to influence that legislator's official conduct, or to create good will on the part of the legislator toward any person with a legislative interest. Those in positions of counsel to, or agents of, such persons should restrain them from violation of this ethical principle.
(Source: Laws 1967, p. 3401.)

(5 ILCS 420/3-302) (from Ch. 127, par. 603-302)
Sec. 3-302. No person with whom a legislator maintains a close economic association should accept an economic opportunity when he knows, or should know, of the substantial possibility that it is being offered with intent to influence that legislator's official conduct. Where feasible, a person with a close economic association with a legislator should also decline to accept an economic opportunity which presents a substantial threat to the legislator's independence of judgment.
(Source: Laws 1967, p. 3401.)

(5 ILCS 420/3-303) (from Ch. 127, par. 603-303)
Sec. 3-303. No person with whom a legislator maintains a close economic association should accept a representation case where there is substantial reason for him to believe that it is being offered with intent to obtain improper influence over a State agency.
(Source: Laws 1967, p. 3401.)

(5 ILCS 420/3-304) (from Ch. 127, par. 603-304)
Sec. 3-304. Sections 3-301 through 3-303 are intended only as guides to conduct, and not as rules meant to be enforced by penalties.
(Source: P.A. 77-1806.)



Article 3A - Governmental Appointees

(5 ILCS 420/Art. 3A heading)

(5 ILCS 420/3A-5)
Sec. 3A-5. Definitions. As used in this Article:
"Late term appointee" means a person who is appointed to an office by a Governor who does not succeed himself or herself as Governor, whose appointment requires the advice and consent of the Senate, and whose appointment is confirmed by the Senate 90 or fewer days before the end of the appointing Governor's term.
"Succeeding Governor" means the Governor in office immediately after a Governor who appoints a late term appointee.
(Source: P.A. 93-615, eff. 11-19-03.)

(5 ILCS 420/3A-10)
Sec. 3A-10. Late term appointee's term of office. A late term appointee shall serve no longer than the sixtieth day of the term of office of the succeeding Governor.
(Source: P.A. 93-615, eff. 11-19-03.)

(5 ILCS 420/3A-15)
Sec. 3A-15. Vacancy created. Upon the earlier of the resignation of a late term appointee or the conclusion of the sixtieth day of the term of the succeeding Governor, that appointed office shall be considered vacant. The succeeding Governor may then make an appointment to fill that vacancy, regardless of whether the statute that creates the appointed office provides for appointment to fill a vacancy. All other requirements of law applicable to that appointed office shall apply to the succeeding Governor's appointee, including but not limited to eligibility, qualifications, and confirmation by the Senate.
(Source: P.A. 93-615, eff. 11-19-03.)

(5 ILCS 420/3A-20)
Sec. 3A-20. Term of appointee. The term of office of an appointee filling a vacancy created under Section 3A-15 shall be the term of any appointee filling a vacancy as provided by the statute that creates the appointed office. If the statute that creates the appointed office does not specify the term to be served by an appointee filling a vacancy, the term of the appointee shall be for the remainder of the term the late term appointee would have otherwise been entitled to fill.
(Source: P.A. 93-615, eff. 11-19-03.)

(5 ILCS 420/3A-25)
Sec. 3A-25. Reappointment. Nothing in this Article prohibits a succeeding Governor from reappointing an otherwise qualified late term appointee to fill the vacancy created under Section 3A-15.
(Source: P.A. 93-615, eff. 11-19-03.)

(5 ILCS 420/3A-30)
Sec. 3A-30. Disclosure.
(a) Upon appointment to a board, commission, authority, or task force authorized or created by State law, a person must file with the Secretary of State a disclosure of all contracts the person or his or her spouse or immediate family members living with the person have with the State and all contracts between the State and any entity in which the person or his or her spouse or immediate family members living with the person have a majority financial interest.
(b) Violation of this Section is a business offense punishable by a fine of $1,001.
(c) The Secretary of State must adopt rules for the implementation and administration of this Section. Disclosures filed under this Section are public records.
(Source: P.A. 93-615, eff. 11-19-03.)

(5 ILCS 420/3A-35)
Sec. 3A-35. Conflicts of interests.
(a) In addition to the provisions of subsection (a) of Section 50-13 of the Illinois Procurement Code, it is unlawful for an appointed member of a board, commission, authority, or task force authorized or created by State law or by executive order of the Governor, the spouse of the appointee, or an immediate family member of the appointee living in the appointee's residence to have or acquire a contract or have or acquire a direct pecuniary interest in a contract with the State that relates to the board, commission, authority, or task force of which he or she is an appointee during and for one year after the conclusion of the person's term of office.
(b) If (i) a person subject to subsection (a) is entitled to receive more than 7 1/2% of the total distributable income of a partnership, association, corporation, or other business entity or (ii) a person subject to subsection (a) together with his or her spouse and immediate family members living in that person's residence are entitled to receive more than 15%, in the aggregate, of the total distributable income of a partnership, association, corporation, or other business entity then it is unlawful for that partnership, association, corporation, or other business entity to have or acquire a contract or a direct pecuniary interest in a contract prohibited by subsection (a) during and for one year after the conclusion of the person's term of office.
(Source: P.A. 93-615, eff. 11-19-03.)

(5 ILCS 420/3A-40)
Sec. 3A-40. Appointees with expired terms; temporary and acting appointees.
(a) A person who is nominated by the Governor on or after August 26, 2011 (the effective date of Public Act 97-582) for any affected office to which appointment requires the advice and consent of the Senate, who is appointed pursuant to that advice and consent, and whose term of office expires on or after August 26, 2011 shall not continue in office longer than 60 calendar days after the expiration of that term of office. After that 60th day, each such office is considered vacant and shall be filled only pursuant to the law applicable to making appointments to that office, subject to the provisions of this Section.
A person who has been nominated by the Governor before August 26, 2011 (the effective date of Public Act 97-582) for any affected office to which appointment requires the advice and consent of the Senate, who has been appointed pursuant to that advice and consent, and whose term of office has expired shall not continue in office longer than 60 calendar days after the date upon which his or her term of office has expired. After that 60 days, each such office is considered vacant and shall be filled only pursuant to the law applicable to making appointments to that office, subject to the provisions of this Section. If the term of office of a person who is subject to this paragraph expires more than 60 calendar days prior to the effective date of this amendatory Act of the 97th General Assembly, then that office is considered vacant on the effective date of this amendatory Act of the 97th General Assembly, and that vacancy shall be filled only pursuant to the law applicable to making appointments to that office. For the purposes of this subsection (a), "affected office" means (i) an office in which one receives any form of compensation, including salary or per diem, but not including expense reimbursement, or (ii) membership on the board of trustees of a public university.
(b) A person who is appointed by the Governor on or after August 26, 2011 (the effective date of Public Act 97-582) to serve as a temporary appointee during a recess of the Senate, pursuant to Article V, Section 9(b) of the Illinois Constitution or any other applicable statute, to any office to which appointment requires the advice and consent of the Senate shall not continue in office after the next meeting of the Senate unless the Governor has filed a message with the Secretary of the Senate nominating that person to fill that office on or before that meeting date. After that meeting date, each such office is considered vacant and shall be filled only pursuant to the law applicable to making appointments to that office, subject to the provisions of this Section. Any temporary appointment made pursuant to subsection (b) of Section 9 of Article V of the Illinois Constitution or any applicable statute shall be filed with the Secretary of State and the Secretary of the Senate. The form of the temporary appointment message shall be established by the Senate under its rules.
For the purposes of this subsection (b), a meeting of the Senate does not include a perfunctory session day as designated by the Senate under its rules. For the purposes of this subsection (b), the Senate is in recess on a day in which it is not in session and does not include a perfunctory session day as designated by the Senate under its rules.
(c) A person who is designated by the Governor on or after August 26, 2011 (the effective date of Public Act 97-582) to serve as an acting appointee to any office to which appointment requires the advice and consent of the Senate shall not continue in office more than 60 calendar days unless the Governor files a message with the Secretary of the Senate nominating that person to fill that office within that 60 days. After that 60 days, each such office is considered vacant and shall be filled only pursuant to the law applicable to making appointments to that office, subject to the provisions of this Section. The Governor shall file with the Secretary of the Senate the name of any person who the Governor designates as an acting appointee under this Section. The form of the message designating an appointee as acting shall be established by the Senate under its rules. No person who has been designated by the Governor to serve as an acting appointee to any office to which appointment requires the advice and consent of the Senate shall, except at the Senate's request, be designated again as an acting appointee for that office at the same session of that Senate, subject to the provisions of this Section.
During the term of a General Assembly, the Governor may not designate a person to serve as an acting appointee to any office to which appointment requires the advice and consent of the Senate if that person's nomination to serve as the appointee for the same office was rejected by the Senate of the same General Assembly.
For the purposes of this subsection (c), "acting appointee" means a person designated by the Governor to serve as an acting director or acting secretary pursuant to Section 5-605 of the Civil Administrative Code of Illinois. "Acting appointee" also means a person designated by the Governor pursuant to any other statute to serve as an acting holder of any office, to execute the duties and functions of any office, or both.
(d) The provisions of this Section apply notwithstanding any law to the contrary. However, the provisions of this Section do not apply to appointments made under Article 1A of the Election Code or to the appointment of any person to serve as Director of the Illinois Power Agency.
(Source: P.A. 97-582, eff. 8-26-11; 97-719, eff. 6-29-12; 98-692, eff. 7-1-14.)

(5 ILCS 420/3A-45)
Sec. 3A-45. Late term executive appointees.
(a) As used in this Section, "late term executive appointee" means a person who is appointed, contracted with, or employed as a director, executive director, or other similar executive management position by any public body 90 or fewer days before the end of the then-serving Governor's term, when the then-serving Governor does not succeed himself or herself as Governor. For purposes of this Section only, "public body" means a board, commission, authority, task force, or other similar group authorized or created by State law where the Governor appoints one or more members of the board, commission, authority, task force, or other similar body.
(b) A late term executive appointee shall serve no longer than the 60th day of the term of office of the succeeding Governor. A late term executive appointee may be retained by appointment, contract, or employment after the 60th day only if the public body takes official action at an open meeting of that public body which occurs after the succeeding Governor has taken office.
(Source: P.A. 99-466, eff. 8-26-15.)



Article 3B - Boards and Commissions

(5 ILCS 420/Art. 3B heading)

(5 ILCS 420/3B-5)
Sec. 3B-5. Definition. As used in this Article:
"Board" includes a board, commission, authority, task force, or other similar body to which one or more members are appointed by the Governor with the advice and consent of the Senate, but does not include any subcommittee thereof, and where the member receives any form of compensation on a per meeting basis; this does not include reimbursement for actual travel or other expenses necessarily incurred in discharging the duties of the office.
(Source: P.A. 99-318, eff. 1-1-16.)

(5 ILCS 420/3B-10)
Sec. 3B-10. Per meeting compensation and meetings. Notwithstanding any other provision of law, a board member shall not receive per meeting compensation for more than one meeting held during any 7 consecutive day period unless: (i) each meeting is more than 4 hours long, or (ii) in the case of a bona fide emergency.
(Source: P.A. 99-318, eff. 1-1-16.)



Article 4a - Disclosure of Economic Interests

(5 ILCS 420/Art. 4A heading)

(5 ILCS 420/4A-101) (from Ch. 127, par. 604A-101)
Sec. 4A-101. Persons required to file. The following persons shall file verified written statements of economic interests, as provided in this Article:
(a) Members of the General Assembly and candidates

for nomination or election to the General Assembly.

(b) Persons holding an elected office in the

Executive Branch of this State, and candidates for nomination or election to these offices.

(c) Members of a Commission or Board created by the

Illinois Constitution, and candidates for nomination or election to such Commission or Board.

(d) Persons whose appointment to office is subject to

confirmation by the Senate and persons appointed by the Governor to any other position on a board or commission described in subsection (a) of Section 15 of the Gubernatorial Boards and Commissions Act.

(e) Holders of, and candidates for nomination or

election to, the office of judge or associate judge of the Circuit Court and the office of judge of the Appellate or Supreme Court.

(f) Persons who are employed by any branch, agency,

authority or board of the government of this State, including but not limited to, the Illinois State Toll Highway Authority, the Illinois Housing Development Authority, the Illinois Community College Board, and institutions under the jurisdiction of the Board of Trustees of the University of Illinois, Board of Trustees of Southern Illinois University, Board of Trustees of Chicago State University, Board of Trustees of Eastern Illinois University, Board of Trustees of Governor's State University, Board of Trustees of Illinois State University, Board of Trustees of Northeastern Illinois University, Board of Trustees of Northern Illinois University, Board of Trustees of Western Illinois University, or Board of Trustees of the Illinois Mathematics and Science Academy, and are compensated for services as employees and not as independent contractors and who:

(1) are, or function as, the head of a

department, commission, board, division, bureau, authority or other administrative unit within the government of this State, or who exercise similar authority within the government of this State;

(2) have direct supervisory authority over, or

direct responsibility for the formulation, negotiation, issuance or execution of contracts entered into by the State in the amount of $5,000 or more;

(3) have authority for the issuance or

promulgation of rules and regulations within areas under the authority of the State;

(4) have authority for the approval of

professional licenses;

(5) have responsibility with respect to the

financial inspection of regulated nongovernmental entities;

(6) adjudicate, arbitrate, or decide any judicial

or administrative proceeding, or review the adjudication, arbitration or decision of any judicial or administrative proceeding within the authority of the State;

(7) have supervisory responsibility for 20 or

more employees of the State;

(8) negotiate, assign, authorize, or grant naming

rights or sponsorship rights regarding any property or asset of the State, whether real, personal, tangible, or intangible; or

(9) have responsibility with respect to the

procurement of goods or services.

(g) Persons who are elected to office in a unit of

local government, and candidates for nomination or election to that office, including regional superintendents of school districts.

(h) Persons appointed to the governing board of a

unit of local government, or of a special district, and persons appointed to a zoning board, or zoning board of appeals, or to a regional, county, or municipal plan commission, or to a board of review of any county, and persons appointed to the Board of the Metropolitan Pier and Exposition Authority and any Trustee appointed under Section 22 of the Metropolitan Pier and Exposition Authority Act, and persons appointed to a board or commission of a unit of local government who have authority to authorize the expenditure of public funds. This subsection does not apply to members of boards or commissions who function in an advisory capacity.

(i) Persons who are employed by a unit of local

government and are compensated for services as employees and not as independent contractors and who:

(1) are, or function as, the head of a

department, division, bureau, authority or other administrative unit within the unit of local government, or who exercise similar authority within the unit of local government;

(2) have direct supervisory authority over, or

direct responsibility for the formulation, negotiation, issuance or execution of contracts entered into by the unit of local government in the amount of $1,000 or greater;

(3) have authority to approve licenses and

permits by the unit of local government; this item does not include employees who function in a ministerial capacity;

(4) adjudicate, arbitrate, or decide any judicial

or administrative proceeding, or review the adjudication, arbitration or decision of any judicial or administrative proceeding within the authority of the unit of local government;

(5) have authority to issue or promulgate rules

and regulations within areas under the authority of the unit of local government; or

(6) have supervisory responsibility for 20 or

more employees of the unit of local government.

(j) Persons on the Board of Trustees of the Illinois

Mathematics and Science Academy.

(k) Persons employed by a school district in

positions that require that person to hold an administrative or a chief school business official endorsement.

(l) Special government agents. A "special government

agent" is a person who is directed, retained, designated, appointed, or employed, with or without compensation, by or on behalf of a statewide executive branch constitutional officer to make an ex parte communication under Section 5-50 of the State Officials and Employees Ethics Act or Section 5-165 of the Illinois Administrative Procedure Act.

(m) Members of the board of commissioners of any

flood prevention district created under the Flood Prevention District Act or the Beardstown Regional Flood Prevention District Act.

(n) Members of the board of any retirement system or

investment board established under the Illinois Pension Code, if not required to file under any other provision of this Section.

(o) Members of the board of any pension fund

established under the Illinois Pension Code, if not required to file under any other provision of this Section.

(p) Members of the investment advisory panel created

under Section 20 of the Illinois Prepaid Tuition Act.

This Section shall not be construed to prevent any unit of local government from enacting financial disclosure requirements that mandate more information than required by this Act.
(Source: P.A. 96-6, eff. 4-3-09; 96-543, eff. 8-17-09; 96-555, eff. 8-18-09; 96-1000, eff. 7-2-10; 97-309, eff. 8-11-11; 97-754, eff. 7-6-12.)

(5 ILCS 420/4A-102) (from Ch. 127, par. 604A-102)
Sec. 4A-102. The statement of economic interests required by this Article shall include the economic interests of the person making the statement as provided in this Section. The interest (if constructively controlled by the person making the statement) of a spouse or any other party, shall be considered to be the same as the interest of the person making the statement. Campaign receipts shall not be included in this statement.
(a) The following interests shall be listed by all

persons required to file:

(1) The name, address and type of practice of any

professional organization or individual professional practice in which the person making the statement was an officer, director, associate, partner or proprietor, or served in any advisory capacity, from which income in excess of $1200 was derived during the preceding calendar year;

(2) The nature of professional services (other

than services rendered to the unit or units of government in relation to which the person is required to file) and the nature of the entity to which they were rendered if fees exceeding $5,000 were received during the preceding calendar year from the entity for professional services rendered by the person making the statement.

(3) The identity (including the address or legal

description of real estate) of any capital asset from which a capital gain of $5,000 or more was realized in the preceding calendar year.

(4) The name of any unit of government which has

employed the person making the statement during the preceding calendar year other than the unit or units of government in relation to which the person is required to file.

(5) The name of any entity from which a gift or

gifts, or honorarium or honoraria, valued singly or in the aggregate in excess of $500, was received during the preceding calendar year.

(b) The following interests shall also be listed by

persons listed in items (a) through (f), item (l), item (n), and item (p) of Section 4A-101:

(1) The name and instrument of ownership in any

entity doing business in the State of Illinois, in which an ownership interest held by the person at the date of filing is in excess of $5,000 fair market value or from which dividends of in excess of $1,200 were derived during the preceding calendar year. (In the case of real estate, location thereof shall be listed by street address, or if none, then by legal description). No time or demand deposit in a financial institution, nor any debt instrument need be listed;

(2) Except for professional service entities, the

name of any entity and any position held therein from which income of in excess of $1,200 was derived during the preceding calendar year, if the entity does business in the State of Illinois. No time or demand deposit in a financial institution, nor any debt instrument need be listed.

(3) The identity of any compensated lobbyist with

whom the person making the statement maintains a close economic association, including the name of the lobbyist and specifying the legislative matter or matters which are the object of the lobbying activity, and describing the general type of economic activity of the client or principal on whose behalf that person is lobbying.

(c) The following interests shall also be listed by

persons listed in items (g), (h), (i), and (o) of Section 4A-101:

(1) The name and instrument of ownership in any

entity doing business with a unit of local government in relation to which the person is required to file if the ownership interest of the person filing is greater than $5,000 fair market value as of the date of filing or if dividends in excess of $1,200 were received from the entity during the preceding calendar year. (In the case of real estate, location thereof shall be listed by street address, or if none, then by legal description). No time or demand deposit in a financial institution, nor any debt instrument need be listed.

(2) Except for professional service entities, the

name of any entity and any position held therein from which income in excess of $1,200 was derived during the preceding calendar year if the entity does business with a unit of local government in relation to which the person is required to file. No time or demand deposit in a financial institution, nor any debt instrument need be listed.

(3) The name of any entity and the nature of the

governmental action requested by any entity which has applied to a unit of local government in relation to which the person must file for any license, franchise or permit for annexation, zoning or rezoning of real estate during the preceding calendar year if the ownership interest of the person filing is in excess of $5,000 fair market value at the time of filing or if income or dividends in excess of $1,200 were received by the person filing from the entity during the preceding calendar year.

For the purposes of this Section, the unit of local government in relation to which a person required to file under item (o) of Section 4A-101 shall be the unit of local government that contributes to the pension fund of which such person is a member of the board.
(Source: P.A. 96-6, eff. 4-3-09; 97-754, eff. 7-6-12.)

(5 ILCS 420/4A-103) (from Ch. 127, par. 604A-103)
Sec. 4A-103. The statement of economic interests required by this Article to be filed with the Secretary of State shall be filled in by typewriting or hand printing, shall be verified, dated, and signed by the person making the statement and shall contain substantially the following:

Business Entity

Instrument of Ownership

....................

....................

....................

....................

....................

....................

....................

....................

2. List the name, address and type of practice of any professional organization in which the person making the statement was an officer, director, associate, partner or proprietor or served in any advisory capacity, from which income in excess of $1,200 was derived during the preceding calendar year.

Name

Address

Type of Practice

.............

.............

..............

.............

.............

..............

.............

.............

..............

3. List the nature of professional services rendered (other than to the State of Illinois) to each entity from which income exceeding $5,000 was received for professional services rendered during the preceding calendar year by the person making the statement.
..............................................................
..............................................................
4. List the identity (including the address or legal description of real estate) of any capital asset from which a capital gain of $5,000 or more was realized during the preceding calendar year.
..............................................................
..............................................................
5. List the identity of any compensated lobbyist with whom the person making the statement maintains a close economic association, including the name of the lobbyist and specifying the legislative matter or matters which are the object of the lobbying activity, and describing the general type of economic activity of the client or principal on whose behalf that person is lobbying.

Lobbyist

Legislative Matter

Client or Principal

.............

.............

..............

.............

.............

..............

6. List the name of any entity doing business in the State of Illinois from which income in excess of $1,200 was derived during the preceding calendar year other than for professional services and the title or description of any position held in that entity. (In the case of real estate, location thereof shall be listed by street address, or if none, then by legal description). No time or demand deposit in a financial institution nor any debt instrument need be listed.

Entity

Position Held

....................

....................

....................

....................

....................

....................

7. List the name of any unit of government which employed the person making the statement during the preceding calendar year other than the unit or units of government in relation to which the person is required to file.
..............................................................
..............................................................
8. List the name of any entity from which a gift or gifts, or honorarium or honoraria, valued singly or in the aggregate in excess of $500, was received during the preceding calendar year.
..............................................................
VERIFICATION:
"I declare that this statement of economic interests (including any accompanying schedules and statements) has been examined by me and to the best of my knowledge and belief is a true, correct and complete statement of my economic interests as required by the Illinois Governmental Ethics Act. I understand that the penalty for willfully filing a false or incomplete statement shall be a fine not to exceed $1,000 or imprisonment in a penal institution other than the penitentiary not to exceed one year, or both fine and imprisonment."
................ ..........................................
(date of filing) (signature of person making the statement)
(Source: P.A. 95-173, eff. 1-1-08.)

(5 ILCS 420/4A-104) (from Ch. 127, par. 604A-104)
Sec. 4A-104. The statement of economic interests required by this Article to be filed with the county clerk shall be filled in by typewriting or hand printing, shall be verified, dated, and signed by the person making the statement and shall contain substantially the following:

Business

Instrument of

Position of

Entity

Ownership

Management

.............

.............

..............

.............

.............

..............

.............

.............

..............

2. List the name, address and type of practice of any professional organization in which the person making the statement was an officer, director, associate, partner or proprietor, or served in any advisory capacity, from which income in excess of $1,200 was derived during the preceding calendar year.

Name

Address

Type of Practice

.............

.............

..............

.............

.............

..............

.............

.............

..............

3. List the nature of professional services rendered (other than to the unit or units of local government in relation to which the person is required to file) to each entity from which income exceeding $5,000 was received for professional services rendered during the preceding calendar year by the person making the statement.
..............................................................
..............................................................
4. List the identity (including the address or legal description of real estate) of any capital asset from which a capital gain of $5,000 or more was realized during the preceding calendar year.
..............................................................
..............................................................
..............................................................
5. List the name of any entity and the nature of the governmental action requested by any entity which has applied to a unit of local government in relation to which the person must file for any license, franchise or permit for annexation, zoning or rezoning of real estate during the preceding calendar year if the ownership interest of the person filing is in excess of $5,000 fair market value at the time of filing or if income or dividends in excess of $1200 were received by the person filing from the entity during the preceding calendar year.
..............................................................
..............................................................
..............................................................
6. List the name of any entity doing business with a unit of local government in relation to which the person is required to file from which income in excess of $1,200 was derived during the preceding calendar year other than for professional services and the title or description of any position held in that entity. No time or demand deposit in a financial institution nor any debt instrument need be listed.
..............................................................
..............................................................
7. List the name of any unit of government which employed the person making the statement during the preceding calendar year other than the unit or units of government in relation to which the person is required to file.
..............................................................
..............................................................
8. List the name of any entity from which a gift or gifts, or honorarium or honoraria, valued singly or in the aggregate in excess of $500, was received during the preceding calendar year.
..............................................................
VERIFICATION:
"I declare that this statement of economic interests (including any accompanying schedules and statements) has been examined by me and to the best of my knowledge and belief is a true, correct and complete statement of my economic interests as required by the Illinois Governmental Ethics Act. I understand that the penalty for willfully filing a false or incomplete statement shall be a fine not to exceed $1,000 or imprisonment in a penal institution other than the penitentiary not to exceed one year, or both fine and imprisonment."
................ ..........................................
(date of filing) (signature of person making the statement)
(Source: P.A. 95-173, eff. 1-1-08.)

(5 ILCS 420/4A-105) (from Ch. 127, par. 604A-105)
Sec. 4A-105. Time for filing. Except as provided in Section 4A-106.1, by May 1 of each year a statement must be filed by each person whose position at that time subjects him to the filing requirements of Section 4A-101 unless he has already filed a statement in relation to the same unit of government in that calendar year.
Statements must also be filed as follows:
(a) A candidate for elective office shall file his

statement not later than the end of the period during which he can take the action necessary under the laws of this State to attempt to qualify for nomination, election, or retention to such office if he has not filed a statement in relation to the same unit of government within a year preceding such action.

(b) A person whose appointment to office is subject

to confirmation by the Senate shall file his statement at the time his name is submitted to the Senate for confirmation.

(b-5) A special government agent, as defined in item

(1) of Section 4A-101 of this Act, shall file a statement within 30 days after making the first ex parte communication and each May 1 thereafter if he or she has made an ex parte communication within the previous 12 months.

(c) Any other person required by this Article to file

the statement shall file a statement at the time of his or her initial appointment or employment in relation to that unit of government if appointed or employed by May 1.

If any person who is required to file a statement of economic interests fails to file such statement by May 1 of any year, the officer with whom such statement is to be filed under Section 4A-106 of this Act shall, within 7 days after May 1, notify such person by certified mail of his or her failure to file by the specified date. Except as may be prescribed by rule of the Secretary of State, such person shall file his or her statement of economic interests on or before May 15 with the appropriate officer, together with a $15 late filing fee. Any such person who fails to file by May 15 shall be subject to a penalty of $100 for each day from May 16 to the date of filing, which shall be in addition to the $15 late filing fee specified above. Failure to file by May 31 shall result in a forfeiture in accordance with Section 4A-107 of this Act.
Any person who takes office or otherwise becomes required to file a statement of economic interests within 30 days prior to May 1 of any year may file his or her statement at any time on or before May 31 without penalty. If such person fails to file such statement by May 31, the officer with whom such statement is to be filed under Section 4A-106 of this Act shall, within 7 days after May 31, notify such person by certified mail of his or her failure to file by the specified date. Such person shall file his or her statement of economic interests on or before June 15 with the appropriate officer, together with a $15 late filing fee. Any such person who fails to file by June 15 shall be subject to a penalty of $100 per day for each day from June 16 to the date of filing, which shall be in addition to the $15 late filing fee specified above. Failure to file by June 30 shall result in a forfeiture in accordance with Section 4A-107 of this Act.
All late filing fees and penalties collected pursuant to this Section shall be paid into the General Revenue Fund in the State treasury, if the Secretary of State receives such statement for filing, or into the general fund in the county treasury, if the county clerk receives such statement for filing. The Attorney General, with respect to the State, and the several State's Attorneys, with respect to counties, shall take appropriate action to collect the prescribed penalties.
Failure to file a statement of economic interests within the time prescribed shall not result in a fine or ineligibility for, or forfeiture of, office or position of employment, as the case may be; provided that the failure to file results from not being included for notification by the appropriate agency, clerk, secretary, officer or unit of government, as the case may be, and that a statement is filed within 30 days of actual notice of the failure to file.
Beginning with statements required to be filed on or after May 1, 2009, the officer with whom a statement is to be filed may, in his or her discretion, waive the late filing fee, the monetary late filing penalty, and the ineligibility for or forfeiture of office or position for failure to file when the person's late filing of a statement or failure to file a statement is due to his or her (i) serious or catastrophic illness that renders the person temporarily incapable of completing the statement or (ii) military service.
(Source: P.A. 96-550, eff. 8-17-09.)

(5 ILCS 420/4A-106) (from Ch. 127, par. 604A-106)
Sec. 4A-106. The statements of economic interests required of persons listed in items (a) through (f), item (j), item (l), item (n), and item (p) of Section 4A-101 shall be filed with the Secretary of State. The statements of economic interests required of persons listed in items (g), (h), (i), (k), and (o) of Section 4A-101 shall be filed with the county clerk of the county in which the principal office of the unit of local government with which the person is associated is located. If it is not apparent which county the principal office of a unit of local government is located, the chief administrative officer, or his or her designee, has the authority, for purposes of this Act, to determine the county in which the principal office is located. On or before February 1 annually, (1) the chief administrative officer of any State agency in the executive, legislative, or judicial branch employing persons required to file under item (f) or item (l) of Section 4A-101 and the chief administrative officer of a board or panel described in item (n) or (p) of Section 4A-101 shall certify to the Secretary of State the names and mailing addresses of those persons, and (2) the chief administrative officer, or his or her designee, of each unit of local government with persons described in items (h), (i) and (k) and a board described in item (o) of Section 4A-101 shall certify to the appropriate county clerk a list of names and addresses of persons described in items (h), (i), (k), and (o) of Section 4A-101 that are required to file. In preparing the lists, each chief administrative officer, or his or her designee, shall set out the names in alphabetical order.
On or before April 1 annually, the Secretary of State shall notify (1) all persons whose names have been certified to him under items (f), (l), (n), and (p) of Section 4A-101, and (2) all persons described in items (a) through (e) and item (j) of Section 4A-101, other than candidates for office who have filed their statements with their nominating petitions, of the requirements for filing statements of economic interests. A person required to file with the Secretary of State by virtue of more than one item among items (a) through (f) and items (j), (l), (n), and (p) shall be notified of and is required to file only one statement of economic interests relating to all items under which the person is required to file with the Secretary of State.
On or before April 1 annually, the county clerk of each county shall notify all persons whose names have been certified to him under items (g), (h), (i), (k), and (o) of Section 4A-101, other than candidates for office who have filed their statements with their nominating petitions, of the requirements for filing statements of economic interests. A person required to file with a county clerk by virtue of more than one item among items (g), (h), (i), (k), and (o) shall be notified of and is required to file only one statement of economic interests relating to all items under which the person is required to file with that county clerk.
Except as provided in Section 4A-106.1, the notices provided for in this Section shall be in writing and deposited in the U.S. Mail, properly addressed, first class postage prepaid, on or before the day required by this Section for the sending of the notice. Alternatively, a county clerk may send the notices electronically to all persons whose names have been thus certified to him under item (h), (i), or (k) of Section 4A-101. A certificate executed by the Secretary of State or county clerk attesting that he or she has sent the notice by the means permitted by this Section constitutes prima facie evidence thereof.
From the lists certified to him under this Section of persons described in items (g), (h), (i), (k), and (o) of Section 4A-101, the clerk of each county shall compile an alphabetical listing of persons required to file statements of economic interests in his office under any of those items. As the statements are filed in his office, the county clerk shall cause the fact of that filing to be indicated on the alphabetical listing of persons who are required to file statements. Within 30 days after the due dates, the county clerk shall mail to the State Board of Elections a true copy of that listing showing those who have filed statements.
The county clerk of each county shall note upon the alphabetical listing the names of all persons required to file a statement of economic interests who failed to file a statement on or before May 1. It shall be the duty of the several county clerks to give notice as provided in Section 4A-105 to any person who has failed to file his or her statement with the clerk on or before May 1.
Any person who files or has filed a statement of economic interest under this Act is entitled to receive from the Secretary of State or county clerk, as the case may be, a receipt indicating that the person has filed such a statement, the date of such filing, and the identity of the governmental unit or units in relation to which the filing is required.
The Secretary of State may employ such employees and consultants as he considers necessary to carry out his duties hereunder, and may prescribe their duties, fix their compensation, and provide for reimbursement of their expenses.
All statements of economic interests filed under this Section shall be available for examination and copying by the public at all reasonable times. Not later than 12 months after the effective date of this amendatory Act of the 93rd General Assembly, beginning with statements filed in calendar year 2004, the Secretary of State shall make statements of economic interests filed with the Secretary available for inspection and copying via the Secretary's website.
(Source: P.A. 96-6, eff. 4-3-09; 96-1336, eff. 1-1-11; 97-754, eff. 7-6-12.)

(5 ILCS 420/4A-106.1)
Sec. 4A-106.1. 1994 school district and community college district filings. Elected officials and appointed officials of school districts and community college districts required to file statements of economic interests in calendar year 1994 shall file those statements by October 1, 1994 rather than May 1, 1994.
(Source: P.A. 88-605, eff. 9-1-94.)

(5 ILCS 420/4A-107) (from Ch. 127, par. 604A-107)
Sec. 4A-107. Any person required to file a statement of economic interests under this Article who willfully files a false or incomplete statement shall be guilty of a Class A misdemeanor.
Except when the fees and penalties for late filing have been waived under Section 4A-105, failure to file a statement within the time prescribed shall result in ineligibility for, or forfeiture of, office or position of employment, as the case may be; provided, however, that if the notice of failure to file a statement of economic interests provided in Section 4A-105 of this Act is not given by the Secretary of State or the county clerk, as the case may be, no forfeiture shall result if a statement is filed within 30 days of actual notice of the failure to file. The Secretary of State shall provide the Attorney General with the names of persons who failed to file a statement. The county clerk shall provide the State's Attorney of the county of the entity for which the filing of statement of economic interest is required with the name of persons who failed to file a statement.
The Attorney General, with respect to offices or positions described in items (a) through (f) and items (j), (l), (n), and (p) of Section 4A-101 of this Act, or the State's Attorney of the county of the entity for which the filing of statements of economic interests is required, with respect to offices or positions described in items (g) through (i), item (k), and item (o) of Section 4A-101 of this Act, shall bring an action in quo warranto against any person who has failed to file by either May 31 or June 30 of any given year and for whom the fees and penalties for late filing have not been waived under Section 4A-105.
(Source: P.A. 96-6, eff. 4-3-09; 96-550, eff. 8-17-09; 96-1000, eff. 7-2-10; 97-754, eff. 7-6-12.)

(5 ILCS 420/4A-108)
Sec. 4A-108. Internet-based systems of filing.
(a) Notwithstanding any other provision of this Act or any other law, the Secretary of State and county clerks are authorized to institute an Internet-based system for the filing of statements of economic interests in their offices. With respect to county clerk systems, the determination to institute such a system shall be in the sole discretion of the county clerk and shall meet the requirements set out in this Section. With respect to a Secretary of State system, the determination to institute such a system shall be in the sole discretion of the Secretary of State and shall meet the requirements set out in this Section and those Sections of the State Officials and Employees Ethics Act requiring ethics officer review prior to filing. The system shall be capable of allowing an ethics officer to approve a statement of economic interests and shall include a means to amend a statement of economic interests. When this Section does not modify or remove the requirements set forth elsewhere in this Article, those requirements shall apply to any system of Internet-based filing authorized by this Section. When this Section does modify or remove the requirements set forth elsewhere in this Article, the provisions of this Section shall apply to any system of Internet-based filing authorized by this Section.
(b) In any system of Internet-based filing of statements of economic interests instituted by the Secretary of State or a county clerk:
(1) Any filing of an Internet-based statement of

economic interests shall be the equivalent of the filing of a verified, written statement of economic interests as required by Section 4A-101 and the equivalent of the filing of a verified, dated, and signed statement of economic interests as required by Section 4A-104.

(2) The Secretary of State and county clerks who

institute a system of Internet-based filing of statements of economic interests shall establish a password-protected website to receive the filings of such statements. A website established under this Section shall set forth and provide a means of responding to the items set forth in Section 4A-102 that are required of a person who files a statement of economic interests with that officer. A website established under this Section shall set forth and provide a means of generating a printable receipt page acknowledging filing.

(3) The times for the filing of statements of

economic interests set forth in Section 4A-105 shall be followed in any system of Internet-based filing of statements of economic interests; provided that a candidate for elective office who is required to file a statement of economic interests in relation to his or her candidacy pursuant to Section 4A-105(a) shall not use the Internet to file his or her statement of economic interests but shall file his or her statement of economic interests in a written or printed form and shall receive a written or printed receipt for his or her filing.

(4) In the first year of the implementation of a

system of Internet-based filing of statements of economic interests, each person required to file such a statement is to be notified in writing of his or her obligation to file his or her statement of economic interests by way of the Internet-based system. If access to the web site requires a code or password, this information shall be included in the notice prescribed by this paragraph.

(5) When a person required to file a statement of

economic interests has supplied the Secretary of State or a county clerk, as applicable, with an email address for the purpose of receiving notices under this Article by email, a notice sent by email to the supplied email address shall be the equivalent of a notice sent by first class mail, as set forth in Section 4A-106. A person who has supplied such an email address shall notify the Secretary of State or county clerk, as applicable, when his or her email address changes or if he or she no longer wishes to receive notices by email.

(6) If any person who is required to file a statement

of economic interests and who has chosen to receive notices by email fails to file his or her statement by May 10, then the Secretary of State or county clerk, as applicable, shall send an additional email notice on that date, informing the person that he or she has not filed and describing the penalties for late filing and failing to file. This notice shall be in addition to other notices provided for in this Article.

(7) The Secretary of State and each county clerk who

institutes a system of Internet-based filing of statements of economic interests may also institute an Internet-based process for the filing of the list of names and addresses of persons required to file statements of economic interests by the chief administrative officers that must file such information with the Secretary of State or county clerk, as applicable, pursuant to Section 4A-106. Whenever the Secretary of State or a county clerk institutes such a system under this paragraph, every chief administrative officer must use the system to file this information.

(8) The Secretary of State and any county clerk who

institutes a system of Internet-based filing of statements of economic interests shall post the contents of such statements filed with him or her available for inspection and copying on a publicly accessible website. Such postings shall not include the addresses or signatures of the filers.

(Source: P.A. 99-108, eff. 7-22-15.)



Article 8 - Severability

(5 ILCS 420/Art. 8 heading)

(5 ILCS 420/8-101) (from Ch. 127, par. 608-101)
Sec. 8-101. If any provision of this Act or application thereof to any person or circumstance is held invalid, such invalidity does not affect other provisions or applications of this Act which can be given effect without the invalid application or provision, and to this end the provisions of this Act are declared to be severable.
(Source: P.A. 77-1806.)






5 ILCS 430/ - State Officials and Employees Ethics Act.

Article 1 - General Provisions

(5 ILCS 430/Art. 1 heading)

(5 ILCS 430/1-1)
Sec. 1-1. Short title. This Act may be cited as the State Officials and Employees Ethics Act.
(Source: P.A. 93-615, eff. 11-19-03.)

(5 ILCS 430/1-5)
Sec. 1-5. Definitions. As used in this Act:
"Appointee" means a person appointed to a position in or with a State agency, regardless of whether the position is compensated.
"Board members of Regional Transit Boards" means any person appointed to serve on the governing board of a Regional Transit Board.
"Campaign for elective office" means any activity in furtherance of an effort to influence the selection, nomination, election, or appointment of any individual to any federal, State, or local public office or office in a political organization, or the selection, nomination, or election of Presidential or Vice-Presidential electors, but does not include activities (i) relating to the support or opposition of any executive, legislative, or administrative action (as those terms are defined in Section 2 of the Lobbyist Registration Act), (ii) relating to collective bargaining, or (iii) that are otherwise in furtherance of the person's official State duties.
"Candidate" means a person who has filed nominating papers or petitions for nomination or election to an elected State office, or who has been appointed to fill a vacancy in nomination, and who remains eligible for placement on the ballot at either a general primary election or general election.
"Collective bargaining" has the same meaning as that term is defined in Section 3 of the Illinois Public Labor Relations Act.
"Commission" means an ethics commission created by this Act.
"Compensated time" means any time worked by or credited to a State employee that counts toward any minimum work time requirement imposed as a condition of employment with a State agency, but does not include any designated State holidays or any period when the employee is on a leave of absence.
"Compensatory time off" means authorized time off earned by or awarded to a State employee to compensate in whole or in part for time worked in excess of the minimum work time required of that employee as a condition of employment with a State agency.
"Contribution" has the same meaning as that term is defined in Section 9-1.4 of the Election Code.
"Employee" means (i) any person employed full-time, part-time, or pursuant to a contract and whose employment duties are subject to the direction and control of an employer with regard to the material details of how the work is to be performed or (ii) any appointed or elected commissioner, trustee, director, or board member of a board of a State agency, including any retirement system or investment board subject to the Illinois Pension Code or (iii) any other appointee.
"Employment benefits" include but are not limited to the following: modified compensation or benefit terms; compensated time off; or change of title, job duties, or location of office or employment. An employment benefit may also include favorable treatment in determining whether to bring any disciplinary or similar action or favorable treatment during the course of any disciplinary or similar action or other performance review.
"Executive branch constitutional officer" means the Governor, Lieutenant Governor, Attorney General, Secretary of State, Comptroller, and Treasurer.
"Gift" means any gratuity, discount, entertainment, hospitality, loan, forbearance, or other tangible or intangible item having monetary value including, but not limited to, cash, food and drink, and honoraria for speaking engagements related to or attributable to government employment or the official position of an employee, member, or officer. The value of a gift may be further defined by rules adopted by the appropriate ethics commission or by the Auditor General for the Auditor General and for employees of the office of the Auditor General.
"Governmental entity" means a unit of local government (including a community college district) or a school district but not a State agency or a Regional Transit Board.
"Leave of absence" means any period during which a State employee does not receive (i) compensation for State employment, (ii) service credit towards State pension benefits, and (iii) health insurance benefits paid for by the State.
"Legislative branch constitutional officer" means a member of the General Assembly and the Auditor General.
"Legislative leader" means the President and Minority Leader of the Senate and the Speaker and Minority Leader of the House of Representatives.
"Member" means a member of the General Assembly.
"Officer" means an executive branch constitutional officer or a legislative branch constitutional officer.
"Political" means any activity in support of or in connection with any campaign for elective office or any political organization, but does not include activities (i) relating to the support or opposition of any executive, legislative, or administrative action (as those terms are defined in Section 2 of the Lobbyist Registration Act), (ii) relating to collective bargaining, or (iii) that are otherwise in furtherance of the person's official State duties or governmental and public service functions.
"Political organization" means a party, committee, association, fund, or other organization (whether or not incorporated) that is required to file a statement of organization with the State Board of Elections or a county clerk under Section 9-3 of the Election Code, but only with regard to those activities that require filing with the State Board of Elections or a county clerk.
"Prohibited political activity" means:
(1) Preparing for, organizing, or participating in

any political meeting, political rally, political demonstration, or other political event.

(2) Soliciting contributions, including but not

limited to the purchase of, selling, distributing, or receiving payment for tickets for any political fundraiser, political meeting, or other political event.

(3) Soliciting, planning the solicitation of, or

preparing any document or report regarding any thing of value intended as a campaign contribution.

(4) Planning, conducting, or participating in a

public opinion poll in connection with a campaign for elective office or on behalf of a political organization for political purposes or for or against any referendum question.

(5) Surveying or gathering information from potential

or actual voters in an election to determine probable vote outcome in connection with a campaign for elective office or on behalf of a political organization for political purposes or for or against any referendum question.

(6) Assisting at the polls on election day on behalf

of any political organization or candidate for elective office or for or against any referendum question.

(7) Soliciting votes on behalf of a candidate for

elective office or a political organization or for or against any referendum question or helping in an effort to get voters to the polls.

(8) Initiating for circulation, preparing,

circulating, reviewing, or filing any petition on behalf of a candidate for elective office or for or against any referendum question.

(9) Making contributions on behalf of any candidate

for elective office in that capacity or in connection with a campaign for elective office.

(10) Preparing or reviewing responses to candidate

questionnaires in connection with a campaign for elective office or on behalf of a political organization for political purposes.

(11) Distributing, preparing for distribution, or

mailing campaign literature, campaign signs, or other campaign material on behalf of any candidate for elective office or for or against any referendum question.

(12) Campaigning for any elective office or for or

against any referendum question.

(13) Managing or working on a campaign for elective

office or for or against any referendum question.

(14) Serving as a delegate, alternate, or proxy to a

political party convention.

(15) Participating in any recount or challenge to the

outcome of any election, except to the extent that under subsection (d) of Section 6 of Article IV of the Illinois Constitution each house of the General Assembly shall judge the elections, returns, and qualifications of its members.

"Prohibited source" means any person or entity who:
(1) is seeking official action (i) by the member or

officer or (ii) in the case of an employee, by the employee or by the member, officer, State agency, or other employee directing the employee;

(2) does business or seeks to do business (i) with

the member or officer or (ii) in the case of an employee, with the employee or with the member, officer, State agency, or other employee directing the employee;

(3) conducts activities regulated (i) by the member

or officer or (ii) in the case of an employee, by the employee or by the member, officer, State agency, or other employee directing the employee;

(4) has interests that may be substantially affected

by the performance or non-performance of the official duties of the member, officer, or employee;

(5) is registered or required to be registered with

the Secretary of State under the Lobbyist Registration Act, except that an entity not otherwise a prohibited source does not become a prohibited source merely because a registered lobbyist is one of its members or serves on its board of directors; or

(6) is an agent of, a spouse of, or an immediate

family member who is living with a "prohibited source".

"Regional Transit Boards" means (i) the Regional Transportation Authority created by the Regional Transportation Authority Act, (ii) the Suburban Bus Division created by the Regional Transportation Authority Act, (iii) the Commuter Rail Division created by the Regional Transportation Authority Act, and (iv) the Chicago Transit Authority created by the Metropolitan Transit Authority Act.
"State agency" includes all officers, boards, commissions and agencies created by the Constitution, whether in the executive or legislative branch; all officers, departments, boards, commissions, agencies, institutions, authorities, public institutions of higher learning as defined in Section 2 of the Higher Education Cooperation Act (except community colleges), and bodies politic and corporate of the State; and administrative units or corporate outgrowths of the State government which are created by or pursuant to statute, other than units of local government (including community college districts) and their officers, school districts, and boards of election commissioners; and all administrative units and corporate outgrowths of the above and as may be created by executive order of the Governor. "State agency" includes the General Assembly, the Senate, the House of Representatives, the President and Minority Leader of the Senate, the Speaker and Minority Leader of the House of Representatives, the Senate Operations Commission, and the legislative support services agencies. "State agency" includes the Office of the Auditor General. "State agency" does not include the judicial branch.
"State employee" means any employee of a State agency.
"Ultimate jurisdictional authority" means the following:
(1) For members, legislative partisan staff, and

legislative secretaries, the appropriate legislative leader: President of the Senate, Minority Leader of the Senate, Speaker of the House of Representatives, or Minority Leader of the House of Representatives.

(2) For State employees who are professional staff or

employees of the Senate and not covered under item (1), the Senate Operations Commission.

(3) For State employees who are professional staff or

employees of the House of Representatives and not covered under item (1), the Speaker of the House of Representatives.

(4) For State employees who are employees of the

legislative support services agencies, the Joint Committee on Legislative Support Services.

(5) For State employees of the Auditor General, the

Auditor General.

(6) For State employees of public institutions of

higher learning as defined in Section 2 of the Higher Education Cooperation Act (except community colleges), the board of trustees of the appropriate public institution of higher learning.

(7) For State employees of an executive branch

constitutional officer other than those described in paragraph (6), the appropriate executive branch constitutional officer.

(8) For State employees not under the jurisdiction of

paragraph (1), (2), (3), (4), (5), (6), or (7), the Governor.

(9) For employees of Regional Transit Boards, the

appropriate Regional Transit Board.

(10) For board members of Regional Transit Boards,

the Governor.

(Source: P.A. 96-6, eff. 4-3-09; 96-555, eff. 8-18-09; 96-1528, eff. 7-1-11; 96-1533, eff. 3-4-11; 97-813, eff. 7-13-12.)

(5 ILCS 430/1-10)
Sec. 1-10. Applicability. The State Officials and Employees Ethics Act applies only to conduct that occurs on or after the effective date of this Act and to causes of action that accrue on or after the effective date of this Act.
(Source: P.A. 93-615, eff. 11-19-03.)



Article 5 - Ethical Conduct

(5 ILCS 430/Art. 5 heading)

(5 ILCS 430/5-5)
Sec. 5-5. Personnel policies.
(a) Each of the following shall adopt and implement personnel policies for all State employees under his, her, or its jurisdiction and control: (i) each executive branch constitutional officer, (ii) each legislative leader, (iii) the Senate Operations Commission, with respect to legislative employees under Section 4 of the General Assembly Operations Act, (iv) the Speaker of the House of Representatives, with respect to legislative employees under Section 5 of the General Assembly Operations Act, (v) the Joint Committee on Legislative Support Services, with respect to State employees of the legislative support services agencies, (vi) members of the General Assembly, with respect to legislative assistants, as provided in Section 4 of the General Assembly Compensation Act, (vii) the Auditor General, (viii) the Board of Higher Education, with respect to State employees of public institutions of higher learning except community colleges, and (ix) the Illinois Community College Board, with respect to State employees of community colleges. The Governor shall adopt and implement those policies for all State employees of the executive branch not under the jurisdiction and control of any other executive branch constitutional officer.
(b) The policies required under subsection (a) shall be filed with the appropriate ethics commission established under this Act or, for the Auditor General, with the Office of the Auditor General.
(c) The policies required under subsection (a) shall include policies relating to work time requirements, documentation of time worked, documentation for reimbursement for travel on official State business, compensation, and the earning or accrual of State benefits for all State employees who may be eligible to receive those benefits. No later than 30 days after the effective date of this amendatory Act of the 100th General Assembly, the policies shall include, at a minimum: (i) a prohibition on sexual harassment; (ii) details on how an individual can report an allegation of sexual harassment, including options for making a confidential report to a supervisor, ethics officer, Inspector General, or the Department of Human Rights; (iii) a prohibition on retaliation for reporting sexual harassment allegations, including availability of whistleblower protections under this Act, the Whistleblower Act, and the Illinois Human Rights Act; and (iv) the consequences of a violation of the prohibition on sexual harassment and the consequences for knowingly making a false report. The policies shall comply with and be consistent with all other applicable laws. The policies shall require State employees to periodically submit time sheets documenting the time spent each day on official State business to the nearest quarter hour; contractual State employees may satisfy the time sheets requirement by complying with the terms of their contract, which shall provide for a means of compliance with this requirement. The policies for State employees shall require those time sheets to be submitted on paper, electronically, or both and to be maintained in either paper or electronic format by the applicable fiscal office for a period of at least 2 years.
(d) The policies required under subsection (a) shall be adopted by the applicable entity before February 1, 2004 and shall apply to State employees beginning 30 days after adoption.
(Source: P.A. 100-554, eff. 11-16-17.)

(5 ILCS 430/5-10)
Sec. 5-10. Ethics training.
(a) Each officer, member, and employee must complete, at least annually beginning in 2004, an ethics training program conducted by the appropriate State agency. Each ultimate jurisdictional authority must implement an ethics training program for its officers, members, and employees. These ethics training programs shall be overseen by the appropriate Ethics Commission and Inspector General appointed pursuant to this Act in consultation with the Office of the Attorney General.
(b) Each ultimate jurisdictional authority subject to the Executive Ethics Commission shall submit to the Executive Ethics Commission, at least annually, or more frequently as required by that Commission, an annual report that summarizes ethics training that was completed during the previous year, and lays out the plan for the ethics training programs in the coming year.
(c) Each Inspector General shall set standards and determine the hours and frequency of training necessary for each position or category of positions. A person who fills a vacancy in an elective or appointed position that requires training and a person employed in a position that requires training must complete his or her initial ethics training within 30 days after commencement of his or her office or employment.
(d) Upon completion of the ethics training program, each officer, member, and employee must certify in writing that the person has completed the training program. Each officer, member, and employee must provide to his or her ethics officer a signed copy of the certification by the deadline for completion of the ethics training program.
(e) The ethics training provided under this Act by the Secretary of State may be expanded to satisfy the requirement of Section 4.5 of the Lobbyist Registration Act.
(f) The ethics training provided under this Act by State agencies under the control of the Governor shall include the requirements and duties of State officers and employees under Sections 50-39, 50-40, and 50-45 of the Illinois Procurement Code.
(Source: P.A. 100-43, eff. 8-9-17.)

(5 ILCS 430/5-10.5)
Sec. 5-10.5. Sexual harassment training.
(a) Each officer, member, and employee must complete, at least annually beginning in 2018, a sexual harassment training program. A person who fills a vacancy in an elective or appointed position that requires training under this Section must complete his or her initial sexual harassment training program within 30 days after commencement of his or her office or employment. The training shall include, at a minimum, the following: (i) the definition, and a description, of sexual harassment utilizing examples; (ii) details on how an individual can report an allegation of sexual harassment, including options for making a confidential report to a supervisor, ethics officer, Inspector General, or the Department of Human Rights; (iii) the definition, and description of, retaliation for reporting sexual harassment allegations utilizing examples, including availability of whistleblower protections under this Act, the Whistleblower Act, and the Illinois Human Rights Act; and (iv) the consequences of a violation of the prohibition on sexual harassment and the consequences for knowingly making a false report. Proof of completion must be submitted to the applicable ethics officer. Sexual harassment training programs shall be overseen by the appropriate Ethics Commission and Inspector General appointed under this Act.
(b) Each ultimate jurisdictional authority shall submit to the applicable Ethics Commission, at least annually, or more frequently as required by that Commission, a report that summarizes the sexual harassment training program that was completed during the previous year, and lays out the plan for the training program in the coming year. The report shall include the names of individuals that failed to complete the required training program. Each Ethics Commission shall make the reports available on its website.
(Source: P.A. 100-554, eff. 11-16-17.)

(5 ILCS 430/5-15)
Sec. 5-15. Prohibited political activities.
(a) State employees shall not intentionally perform any prohibited political activity during any compensated time (other than vacation, personal, or compensatory time off). State employees shall not intentionally misappropriate any State property or resources by engaging in any prohibited political activity for the benefit of any campaign for elective office or any political organization.
(b) At no time shall any executive or legislative branch constitutional officer or any official, director, supervisor, or State employee intentionally misappropriate the services of any State employee by requiring that State employee to perform any prohibited political activity (i) as part of that employee's State duties, (ii) as a condition of State employment, or (iii) during any time off that is compensated by the State (such as vacation, personal, or compensatory time off).
(c) A State employee shall not be required at any time to participate in any prohibited political activity in consideration for that State employee being awarded any additional compensation or employee benefit, in the form of a salary adjustment, bonus, compensatory time off, continued employment, or otherwise.
(d) A State employee shall not be awarded any additional compensation or employee benefit, in the form of a salary adjustment, bonus, compensatory time off, continued employment, or otherwise, in consideration for the State employee's participation in any prohibited political activity.
(e) Nothing in this Section prohibits activities that are otherwise appropriate for a State employee to engage in as a part of his or her official State employment duties or activities that are undertaken by a State employee on a voluntary basis as permitted by law.
(f) No person either (i) in a position that is subject to recognized merit principles of public employment or (ii) in a position the salary for which is paid in whole or in part by federal funds and that is subject to the Federal Standards for a Merit System of Personnel Administration applicable to grant-in-aid programs, shall be denied or deprived of State employment or tenure solely because he or she is a member or an officer of a political committee, of a political party, or of a political organization or club.
(Source: P.A. 93-615, eff. 11-19-03.)

(5 ILCS 430/5-20)
Sec. 5-20. Public service announcements; other promotional material.
(a) Beginning January 1, 2004, no public service announcement or advertisement that is on behalf of any State administered program and contains the proper name, image, or voice of any executive branch constitutional officer or member of the General Assembly shall be (i) broadcast or aired on radio or television, (ii) printed in a commercial newspaper or a commercial magazine, or (iii) displayed on a billboard or electronic message board at any time.
(b) The proper name or image of any executive branch constitutional officer or member of the General Assembly may not appear on any (i) bumper stickers, (ii) commercial billboards, (iii) lapel pins or buttons, (iv) magnets, (v) stickers, and (vi) other similar promotional items, that are not in furtherance of the person's official State duties or governmental and public service functions, if designed, paid for, prepared, or distributed using public dollars. This subsection does not apply to stocks of items existing on the effective date of this amendatory Act of the 93rd General Assembly.
(c) This Section does not apply to communications funded through expenditures required to be reported under Article 9 of the Election Code.
(Source: P.A. 97-13, eff. 6-16-11.)

(5 ILCS 430/5-30)
Sec. 5-30. Prohibited offer or promise.
(a) An officer or employee of the executive or legislative branch or a candidate for an executive or legislative branch office may not promise anything of value related to State government, including but not limited to positions in State government, promotions, salary increases, other employment benefits, board or commission appointments, favorable treatment in any official or regulatory matter, the awarding of any public contract, or action or inaction on any legislative or regulatory matter, in consideration for a contribution to a political committee, political party, or other entity that has as one of its purposes the financial support of a candidate for elective office.
(b) Any State employee who is requested or directed by an officer, member, or employee of the executive or legislative branch or a candidate for an executive or legislative branch office to engage in activity prohibited by Section 5-30 shall report such request or directive to the appropriate ethics officer or Inspector General.
(c) Nothing in this Section prevents the making or accepting of voluntary contributions otherwise in accordance with law.
(Source: P.A. 96-555, eff. 8-18-09.)

(5 ILCS 430/5-35)
Sec. 5-35. Contributions on State property. Contributions shall not be intentionally solicited, accepted, offered, or made on State property by public officials, by State employees, by candidates for elective office, by persons required to be registered under the Lobbyist Registration Act, or by any officers, employees, or agents of any political organization, except as provided in this Section. For purposes of this Section, "State property" means any building or portion thereof owned or exclusively leased by the State or any State agency at the time the contribution is solicited, offered, accepted, or made. "State property" does not however, include any portion of a building that is rented or leased from the State or any State agency by a private person or entity.
An inadvertent solicitation, acceptance, offer, or making of a contribution is not a violation of this Section so long as reasonable and timely action is taken to return the contribution to its source.
The provisions of this Section do not apply to the residences of State officers and employees, except that no fundraising events shall be held at residences owned by the State or paid for, in whole or in part, with State funds.
(Source: P.A. 93-615, eff. 11-19-03.)

(5 ILCS 430/5-40)
Sec. 5-40. Fundraising in Sangamon County. Except as provided in this Section, any executive branch constitutional officer, any candidate for an executive branch constitutional office, any member of the General Assembly, any candidate for the General Assembly, any political caucus of the General Assembly, or any political committee on behalf of any of the foregoing may not hold a political fundraising function in Sangamon County on any day the legislature is in session (i) during the period beginning February 1 and ending on the later of the actual adjournment dates of either house of the spring session and (ii) during fall veto session. For purposes of this Section, the legislature is not considered to be in session on a day that is solely a perfunctory session day or on a day when only a committee is meeting.
During the period beginning June 1 and ending on the first day of fall veto session each year, this Section does not apply to (i) a member of the General Assembly whose legislative or representative district is entirely within Sangamon County or (ii) a candidate for the General Assembly from that legislative or representative district.
(Source: P.A. 96-555, eff. 8-18-09.)

(5 ILCS 430/5-45)
Sec. 5-45. Procurement; revolving door prohibition.
(a) No former officer, member, or State employee, or spouse or immediate family member living with such person, shall, within a period of one year immediately after termination of State employment, knowingly accept employment or receive compensation or fees for services from a person or entity if the officer, member, or State employee, during the year immediately preceding termination of State employment, participated personally and substantially in the award of State contracts, or the issuance of State contract change orders, with a cumulative value of $25,000 or more to the person or entity, or its parent or subsidiary.
(b) No former officer of the executive branch or State employee of the executive branch with regulatory or licensing authority, or spouse or immediate family member living with such person, shall, within a period of one year immediately after termination of State employment, knowingly accept employment or receive compensation or fees for services from a person or entity if the officer or State employee, during the year immediately preceding termination of State employment, participated personally and substantially in making a regulatory or licensing decision that directly applied to the person or entity, or its parent or subsidiary.
(c) Within 6 months after the effective date of this amendatory Act of the 96th General Assembly, each executive branch constitutional officer and legislative leader, the Auditor General, and the Joint Committee on Legislative Support Services shall adopt a policy delineating which State positions under his or her jurisdiction and control, by the nature of their duties, may have the authority to participate personally and substantially in the award of State contracts or in regulatory or licensing decisions. The Governor shall adopt such a policy for all State employees of the executive branch not under the jurisdiction and control of any other executive branch constitutional officer.
The policies required under subsection (c) of this Section shall be filed with the appropriate ethics commission established under this Act or, for the Auditor General, with the Office of the Auditor General.
(d) Each Inspector General shall have the authority to determine that additional State positions under his or her jurisdiction, not otherwise subject to the policies required by subsection (c) of this Section, are nonetheless subject to the notification requirement of subsection (f) below due to their involvement in the award of State contracts or in regulatory or licensing decisions.
(e) The Joint Committee on Legislative Support Services, the Auditor General, and each of the executive branch constitutional officers and legislative leaders subject to subsection (c) of this Section shall provide written notification to all employees in positions subject to the policies required by subsection (c) or a determination made under subsection (d): (1) upon hiring, promotion, or transfer into the relevant position; and (2) at the time the employee's duties are changed in such a way as to qualify that employee. An employee receiving notification must certify in writing that the person was advised of the prohibition and the requirement to notify the appropriate Inspector General in subsection (f).
(f) Any State employee in a position subject to the policies required by subsection (c) or to a determination under subsection (d), but who does not fall within the prohibition of subsection (h) below, who is offered non-State employment during State employment or within a period of one year immediately after termination of State employment shall, prior to accepting such non-State employment, notify the appropriate Inspector General. Within 10 calendar days after receiving notification from an employee in a position subject to the policies required by subsection (c), such Inspector General shall make a determination as to whether the State employee is restricted from accepting such employment by subsection (a) or (b). In making a determination, in addition to any other relevant information, an Inspector General shall assess the effect of the prospective employment or relationship upon decisions referred to in subsections (a) and (b), based on the totality of the participation by the former officer, member, or State employee in those decisions. A determination by an Inspector General must be in writing, signed and dated by the Inspector General, and delivered to the subject of the determination within 10 calendar days or the person is deemed eligible for the employment opportunity. For purposes of this subsection, "appropriate Inspector General" means (i) for members and employees of the legislative branch, the Legislative Inspector General; (ii) for the Auditor General and employees of the Office of the Auditor General, the Inspector General provided for in Section 30-5 of this Act; and (iii) for executive branch officers and employees, the Inspector General having jurisdiction over the officer or employee. Notice of any determination of an Inspector General and of any such appeal shall be given to the ultimate jurisdictional authority, the Attorney General, and the Executive Ethics Commission.
(g) An Inspector General's determination regarding restrictions under subsection (a) or (b) may be appealed to the appropriate Ethics Commission by the person subject to the decision or the Attorney General no later than the 10th calendar day after the date of the determination.
On appeal, the Ethics Commission or Auditor General shall seek, accept, and consider written public comments regarding a determination. In deciding whether to uphold an Inspector General's determination, the appropriate Ethics Commission or Auditor General shall assess, in addition to any other relevant information, the effect of the prospective employment or relationship upon the decisions referred to in subsections (a) and (b), based on the totality of the participation by the former officer, member, or State employee in those decisions. The Ethics Commission shall decide whether to uphold an Inspector General's determination within 10 calendar days or the person is deemed eligible for the employment opportunity.
(h) The following officers, members, or State employees shall not, within a period of one year immediately after termination of office or State employment, knowingly accept employment or receive compensation or fees for services from a person or entity if the person or entity or its parent or subsidiary, during the year immediately preceding termination of State employment, was a party to a State contract or contracts with a cumulative value of $25,000 or more involving the officer, member, or State employee's State agency, or was the subject of a regulatory or licensing decision involving the officer, member, or State employee's State agency, regardless of whether he or she participated personally and substantially in the award of the State contract or contracts or the making of the regulatory or licensing decision in question:
(1) members or officers;
(2) members of a commission or board created by the

Illinois Constitution;

(3) persons whose appointment to office is subject to

the advice and consent of the Senate;

(4) the head of a department, commission, board,

division, bureau, authority, or other administrative unit within the government of this State;

(5) chief procurement officers, State purchasing

officers, and their designees whose duties are directly related to State procurement; and

(6) chiefs of staff, deputy chiefs of staff,

associate chiefs of staff, assistant chiefs of staff, and deputy governors.

(i) For the purposes of this Section, with respect to officers or employees of a regional transit board, as defined in this Act, the phrase "person or entity" does not include: (i) the United States government, (ii) the State, (iii) municipalities, as defined under Article VII, Section 1 of the Illinois Constitution, (iv) units of local government, as defined under Article VII, Section 1 of the Illinois Constitution, or (v) school districts.
(Source: P.A. 96-555, eff. 8-18-09; 97-653, eff. 1-13-12.)

(5 ILCS 430/5-50)
Sec. 5-50. Ex parte communications; special government agents.
(a) This Section applies to ex parte communications made to any agency listed in subsection (e).
(b) "Ex parte communication" means any written or oral communication by any person that imparts or requests material information or makes a material argument regarding potential action concerning regulatory, quasi-adjudicatory, investment, or licensing matters pending before or under consideration by the agency. "Ex parte communication" does not include the following: (i) statements by a person publicly made in a public forum; (ii) statements regarding matters of procedure and practice, such as format, the number of copies required, the manner of filing, and the status of a matter; and (iii) statements made by a State employee of the agency to the agency head or other employees of that agency.
(b-5) An ex parte communication received by an agency, agency head, or other agency employee from an interested party or his or her official representative or attorney shall promptly be memorialized and made a part of the record.
(c) An ex parte communication received by any agency, agency head, or other agency employee, other than an ex parte communication described in subsection (b-5), shall immediately be reported to that agency's ethics officer by the recipient of the communication and by any other employee of that agency who responds to the communication. The ethics officer shall require that the ex parte communication be promptly made a part of the record. The ethics officer shall promptly file the ex parte communication with the Executive Ethics Commission, including all written communications, all written responses to the communications, and a memorandum prepared by the ethics officer stating the nature and substance of all oral communications, the identity and job title of the person to whom each communication was made, all responses made, the identity and job title of the person making each response, the identity of each person from whom the written or oral ex parte communication was received, the individual or entity represented by that person, any action the person requested or recommended, and any other pertinent information. The disclosure shall also contain the date of any ex parte communication.
(d) "Interested party" means a person or entity whose rights, privileges, or interests are the subject of or are directly affected by a regulatory, quasi-adjudicatory, investment, or licensing matter.
(e) This Section applies to the following agencies:
Executive Ethics Commission
Illinois Commerce Commission
Educational Labor Relations Board
State Board of Elections
Illinois Gaming Board
Health Facilities and Services Review Board
Illinois Workers' Compensation Commission
Illinois Labor Relations Board
Illinois Liquor Control Commission
Pollution Control Board
Property Tax Appeal Board
Illinois Racing Board
Illinois Purchased Care Review Board
Department of State Police Merit Board
Motor Vehicle Review Board
Prisoner Review Board
Civil Service Commission
Personnel Review Board for the Treasurer
Merit Commission for the Secretary of State
Merit Commission for the Office of the Comptroller
Court of Claims
Board of Review of the Department of Employment Security
Department of Insurance
Department of Professional Regulation and licensing boards
under the Department
Department of Public Health and licensing boards under the
Department
Office of Banks and Real Estate and licensing boards under
the Office
State Employees Retirement System Board of Trustees
Judges Retirement System Board of Trustees
General Assembly Retirement System Board of Trustees
Illinois Board of Investment
State Universities Retirement System Board of Trustees
Teachers Retirement System Officers Board of Trustees
(f) Any person who fails to (i) report an ex parte communication to an ethics officer, (ii) make information part of the record, or (iii) make a filing with the Executive Ethics Commission as required by this Section or as required by Section 5-165 of the Illinois Administrative Procedure Act violates this Act.
(Source: P.A. 95-331, eff. 8-21-07; 96-31, eff. 6-30-09.)

(5 ILCS 430/5-55)
Sec. 5-55. Prohibition on serving on boards and commissions. Notwithstanding any other law of this State, on and after February 1, 2004, a person, his or her spouse, and any immediate family member living with that person is ineligible to serve on a board, commission, authority, or task force authorized or created by State law or by executive order of the Governor if (i) that person is entitled to receive more than 7 1/2% of the total distributable income under a State contract other than an employment contract or (ii) that person together with his or her spouse and immediate family members living with that person are entitled to receive more than 15% in the aggregate of the total distributable income under a State contract other than an employment contract; except that this restriction does not apply to any of the following:
(1) a person, his or her spouse, or his or her

immediate family member living with that person, who is serving in an elective public office, whether elected or appointed to fill a vacancy; and

(2) a person, his or her spouse, or his or her

immediate family member living with that person, who is serving on a State advisory body that makes nonbinding recommendations to an agency of State government but does not make binding recommendations or determinations or take any other substantive action.

(Source: P.A. 93-617, eff. 12-9-03.)

(5 ILCS 430/5-60)
Sec. 5-60. Administrative leave during pending criminal matter.
(a) If any officer or government employee is placed on administrative leave, either voluntarily or involuntarily, pending the outcome of a criminal investigation or prosecution and that officer or government employee is removed from office or employment due to his or her resultant criminal conviction, then the officer or government employee is indebted to the State for all compensation and the value of all benefits received during the administrative leave and must forthwith pay the full amount to the State.
(b) As a matter of law and without the necessity of the adoption of an ordinance or resolution under Section 70-5, if any officer or government employee of a governmental entity is placed on administrative leave, either voluntarily or involuntarily, pending the outcome of a criminal investigation or prosecution and that officer or government employee is removed from office or employment due to his or her resultant criminal conviction, then the officer or government employee is indebted to the governmental entity for all compensation and the value of all benefits received during the administrative leave and must forthwith pay the full amount to the governmental entity.
(Source: P.A. 95-947, eff. 8-29-08.)

(5 ILCS 430/5-65)
Sec. 5-65. Prohibition on sexual harassment.
(a) All persons have a right to work in an environment free from sexual harassment. All persons subject to this Act are prohibited from sexually harassing any person, regardless of any employment relationship or lack thereof.
(b) For purposes of this Act, "sexual harassment" means any unwelcome sexual advances or requests for sexual favors or any conduct of a sexual nature when: (i) submission to such conduct is made either explicitly or implicitly a term or condition of an individual's employment; (ii) submission to or rejection of such conduct by an individual is used as the basis for employment decisions affecting such individual; or (iii) such conduct has the purpose or effect of substantially interfering with an individual's work performance or creating an intimidating, hostile, or offensive working environment. For purposes of this definition, the phrase "working environment" is not limited to a physical location an employee is assigned to perform his or her duties and does not require an employment relationship.
(Source: P.A. 100-554, eff. 11-16-17.)



Article 10 - Gift Ban

(5 ILCS 430/Art. 10 heading)

(5 ILCS 430/10-10)
Sec. 10-10. Gift ban. Except as otherwise provided in this Article, no officer, member, or State employee shall intentionally solicit or accept any gift from any prohibited source or in violation of any federal or State statute, rule, or regulation. This ban applies to and includes the spouse of and immediate family living with the officer, member, or State employee. No prohibited source shall intentionally offer or make a gift that violates this Section.
(Source: P.A. 93-617, eff. 12-9-03.)

(5 ILCS 430/10-15)
Sec. 10-15. Gift ban; exceptions. The restriction in Section 10-10 does not apply to the following:
(1) Opportunities, benefits, and services that are

available on the same conditions as for the general public.

(2) Anything for which the officer, member, or State

employee pays the market value.

(3) Any (i) contribution that is lawfully made under

the Election Code or under this Act or (ii) activities associated with a fundraising event in support of a political organization or candidate.

(4) Educational materials and missions. This

exception may be further defined by rules adopted by the appropriate ethics commission or by the Auditor General for the Auditor General and employees of the Office of the Auditor General.

(5) Travel expenses for a meeting to discuss State

business. This exception may be further defined by rules adopted by the appropriate ethics commission or by the Auditor General for the Auditor General and employees of the Office of the Auditor General.

(6) A gift from a relative, meaning those people

related to the individual as father, mother, son, daughter, brother, sister, uncle, aunt, great aunt, great uncle, first cousin, nephew, niece, husband, wife, grandfather, grandmother, grandson, granddaughter, father-in-law, mother-in-law, son-in-law, daughter-in-law, brother-in-law, sister-in-law, stepfather, stepmother, stepson, stepdaughter, stepbrother, stepsister, half brother, half sister, and including the father, mother, grandfather, or grandmother of the individual's spouse and the individual's fiance or fiancee.

(7) Anything provided by an individual on the basis

of a personal friendship unless the member, officer, or employee has reason to believe that, under the circumstances, the gift was provided because of the official position or employment of the member, officer, or employee and not because of the personal friendship.

In determining whether a gift is provided on the

basis of personal friendship, the member, officer, or employee shall consider the circumstances under which the gift was offered, such as:

(i) the history of the relationship between the

individual giving the gift and the recipient of the gift, including any previous exchange of gifts between those individuals;

(ii) whether to the actual knowledge of the

member, officer, or employee the individual who gave the gift personally paid for the gift or sought a tax deduction or business reimbursement for the gift; and

(iii) whether to the actual knowledge of the

member, officer, or employee the individual who gave the gift also at the same time gave the same or similar gifts to other members, officers, or employees.

(8) Food or refreshments not exceeding $75 per person

in value on a single calendar day; provided that the food or refreshments are (i) consumed on the premises from which they were purchased or prepared or (ii) catered. For the purposes of this Section, "catered" means food or refreshments that are purchased ready to eat and delivered by any means.

(9) Food, refreshments, lodging, transportation, and

other benefits resulting from the outside business or employment activities (or outside activities that are not connected to the duties of the officer, member, or employee as an office holder or employee) of the officer, member, or employee, or the spouse of the officer, member, or employee, if the benefits have not been offered or enhanced because of the official position or employment of the officer, member, or employee, and are customarily provided to others in similar circumstances.

(10) Intra-governmental and inter-governmental gifts.

For the purpose of this Act, "intra-governmental gift" means any gift given to a member, officer, or employee of a State agency from another member, officer, or employee of the same State agency; and "inter-governmental gift" means any gift given to a member, officer, or employee of a State agency, by a member, officer, or employee of another State agency, of a federal agency, or of any governmental entity.

(11) Bequests, inheritances, and other transfers at

death.

(12) Any item or items from any one prohibited source

during any calendar year having a cumulative total value of less than $100.

Each of the exceptions listed in this Section is mutually exclusive and independent of one another.
(Source: P.A. 93-617, eff. 12-9-03.)

(5 ILCS 430/10-30)
Sec. 10-30. Gift ban; disposition of gifts. A member, officer, or employee does not violate this Act if the member, officer, or employee promptly takes reasonable action to return the prohibited gift to its source or gives the gift or an amount equal to its value to an appropriate charity that is exempt from income taxation under Section 501(c)(3) of the Internal Revenue Code of 1986, as now or hereafter amended, renumbered, or succeeded.
(Source: P.A. 93-617, eff. 12-9-03.)

(5 ILCS 430/10-40)
Sec. 10-40. Gift ban; further restrictions. A State agency may adopt or maintain policies that are more restrictive than those set forth in this Article and may continue to follow any existing policies, statutes, or regulations that are more restrictive or are in addition to those set forth in this Article.
(Source: P.A. 93-617, eff. 12-9-03.)



Article 15 - Whistle Blower Protection

(5 ILCS 430/Art. 15 heading)

(5 ILCS 430/15-5)
Sec. 15-5. Definitions. In this Article:
"Public body" means (1) any officer, member, or State agency; (2) the federal government; (3) any local law enforcement agency or prosecutorial office; (4) any federal or State judiciary, grand or petit jury, law enforcement agency, or prosecutorial office; and (5) any officer, employee, department, agency, or other division of any of the foregoing.
"Supervisor" means an officer, a member, or a State employee who has the authority to direct and control the work performance of a State employee or who has authority to take corrective action regarding any violation of a law, rule, or regulation of which the State employee complains.
"Retaliatory action" means the reprimand, discharge, suspension, demotion, denial of promotion or transfer, or change in the terms or conditions of employment of any State employee, that is taken in retaliation for a State employee's involvement in protected activity, as set forth in Section 15-10.
(Source: P.A. 96-555, eff. 8-18-09.)

(5 ILCS 430/15-10)
Sec. 15-10. Protected activity. An officer, a member, a State employee, or a State agency shall not take any retaliatory action against a State employee because the State employee does any of the following:
(1) Discloses or threatens to disclose to a

supervisor or to a public body an activity, policy, or practice of any officer, member, State agency, or other State employee that the State employee reasonably believes is in violation of a law, rule, or regulation.

(2) Provides information to or testifies before any

public body conducting an investigation, hearing, or inquiry into any violation of a law, rule, or regulation by any officer, member, State agency, or other State employee.

(3) Assists or participates in a proceeding to

enforce the provisions of this Act.

(Source: P.A. 93-615, eff. 11-19-03; 93-617, eff. 12-9-03.)

(5 ILCS 430/15-20)
Sec. 15-20. Burden of proof. A violation of this Article may be established only upon a finding that (i) the State employee engaged in conduct described in Section 15-10 and (ii) that conduct was a contributing factor in the retaliatory action alleged by the State employee. It is not a violation, however, if it is demonstrated by clear and convincing evidence that the officer, member, other State employee, or State agency would have taken the same unfavorable personnel action in the absence of that conduct.
(Source: P.A. 93-615, eff. 11-19-03; 93-617, eff. 12-9-03.)

(5 ILCS 430/15-25)
Sec. 15-25. Remedies. The State employee may be awarded all remedies necessary to make the State employee whole and to prevent future violations of this Article. The circuit courts of this State shall have jurisdiction to hear cases brought under this Article. Remedies imposed by the court may include, but are not limited to, all of the following:
(1) reinstatement of the employee to either the same

position held before the retaliatory action or to an equivalent position;

(2) 2 times the amount of back pay;
(3) interest on the back pay;
(4) the reinstatement of full fringe benefits and

seniority rights; and

(5) the payment of reasonable costs and attorneys'

fees.

(Source: P.A. 96-555, eff. 8-18-09.)

(5 ILCS 430/15-35)
Sec. 15-35. Preemption. Nothing in this Article shall be deemed to diminish the rights, privileges, or remedies of a State employee under any other federal or State law, rule, or regulation or under any collective bargaining agreement or employment contract.
(Source: P.A. 93-615, eff. 11-19-03.)

(5 ILCS 430/15-40)
Sec. 15-40. Posting. All officers, members, and State agencies shall conspicuously display notices of State employee protection under this Act.
(Source: P.A. 93-617, eff. 12-9-03.)



Article 20 - Executive Ethics Commission and Executive Inspectors General

(5 ILCS 430/Art. 20 heading)

(5 ILCS 430/20-5)
Sec. 20-5. Executive Ethics Commission.
(a) The Executive Ethics Commission is created.
(b) The Executive Ethics Commission shall consist of 9 commissioners. The Governor shall appoint 5 commissioners, and the Attorney General, Secretary of State, Comptroller, and Treasurer shall each appoint one commissioner. Appointments shall be made by and with the advice and consent of the Senate by three-fifths of the elected members concurring by record vote. Any nomination not acted upon by the Senate within 60 session days of the receipt thereof shall be deemed to have received the advice and consent of the Senate. If, during a recess of the Senate, there is a vacancy in an office of commissioner, the appointing authority shall make a temporary appointment until the next meeting of the Senate when the appointing authority shall make a nomination to fill that office. No person rejected for an office of commissioner shall, except by the Senate's request, be nominated again for that office at the same session of the Senate or be appointed to that office during a recess of that Senate. No more than 5 commissioners may be of the same political party.
The terms of the initial commissioners shall commence upon qualification. Four initial appointees of the Governor, as designated by the Governor, shall serve terms running through June 30, 2007. One initial appointee of the Governor, as designated by the Governor, and the initial appointees of the Attorney General, Secretary of State, Comptroller, and Treasurer shall serve terms running through June 30, 2008. The initial appointments shall be made within 60 days after the effective date of this Act.
After the initial terms, commissioners shall serve for 4-year terms commencing on July 1 of the year of appointment and running through June 30 of the fourth following year. Commissioners may be reappointed to one or more subsequent terms.
Vacancies occurring other than at the end of a term shall be filled by the appointing authority only for the balance of the term of the commissioner whose office is vacant.
Terms shall run regardless of whether the position is filled.
(c) The appointing authorities shall appoint commissioners who have experience holding governmental office or employment and shall appoint commissioners from the general public. A person is not eligible to serve as a commissioner if that person (i) has been convicted of a felony or a crime of dishonesty or moral turpitude, (ii) is, or was within the preceding 12 months, engaged in activities that require registration under the Lobbyist Registration Act, (iii) is related to the appointing authority, or (iv) is a State officer or employee.
(d) The Executive Ethics Commission shall have jurisdiction over all officers and employees of State agencies other than the General Assembly, the Senate, the House of Representatives, the President and Minority Leader of the Senate, the Speaker and Minority Leader of the House of Representatives, the Senate Operations Commission, the legislative support services agencies, and the Office of the Auditor General. The Executive Ethics Commission shall have jurisdiction over all board members and employees of Regional Transit Boards. The jurisdiction of the Commission is limited to matters arising under this Act, except as provided in subsection (d-5).
A member or legislative branch State employee serving on an executive branch board or commission remains subject to the jurisdiction of the Legislative Ethics Commission and is not subject to the jurisdiction of the Executive Ethics Commission.
(d-5) The Executive Ethics Commission shall have jurisdiction over all chief procurement officers and procurement compliance monitors and their respective staffs. The Executive Ethics Commission shall have jurisdiction over any matters arising under the Illinois Procurement Code if the Commission is given explicit authority in that Code.
(d-6) (1) The Executive Ethics Commission shall have jurisdiction over the Illinois Power Agency and its staff. The Director of the Agency shall be appointed by a majority of the commissioners of the Executive Ethics Commission, subject to Senate confirmation, for a term of 2 years. The Director is removable for cause by a majority of the Commission upon a finding of neglect, malfeasance, absence, or incompetence.
(2) In case of a vacancy in the office of Director of the Illinois Power Agency during a recess of the Senate, the Executive Ethics Commission may make a temporary appointment until the next meeting of the Senate, at which time the Executive Ethics Commission shall nominate some person to fill the office, and any person so nominated who is confirmed by the Senate shall hold office during the remainder of the term and until his or her successor is appointed and qualified. Nothing in this subsection shall prohibit the Executive Ethics Commission from removing a temporary appointee or from appointing a temporary appointee as the Director of the Illinois Power Agency.
(3) Prior to June 1, 2012, the Executive Ethics Commission may, until the Director of the Illinois Power Agency is appointed and qualified or a temporary appointment is made pursuant to paragraph (2) of this subsection, designate some person as an acting Director to execute the powers and discharge the duties vested by law in that Director. An acting Director shall serve no later than 60 calendar days, or upon the making of an appointment pursuant to paragraph (1) or (2) of this subsection, whichever is earlier. Nothing in this subsection shall prohibit the Executive Ethics Commission from removing an acting Director or from appointing an acting Director as the Director of the Illinois Power Agency.
(4) No person rejected by the Senate for the office of Director of the Illinois Power Agency shall, except at the Senate's request, be nominated again for that office at the same session or be appointed to that office during a recess of that Senate.
(e) The Executive Ethics Commission must meet, either in person or by other technological means, at least monthly and as often as necessary. At the first meeting of the Executive Ethics Commission, the commissioners shall choose from their number a chairperson and other officers that they deem appropriate. The terms of officers shall be for 2 years commencing July 1 and running through June 30 of the second following year. Meetings shall be held at the call of the chairperson or any 3 commissioners. Official action by the Commission shall require the affirmative vote of 5 commissioners, and a quorum shall consist of 5 commissioners. Commissioners shall receive compensation in an amount equal to the compensation of members of the State Board of Elections and may be reimbursed for their reasonable expenses actually incurred in the performance of their duties.
(f) No commissioner or employee of the Executive Ethics Commission may during his or her term of appointment or employment:
(1) become a candidate for any elective office;
(2) hold any other elected or appointed public office

except for appointments on governmental advisory boards or study commissions or as otherwise expressly authorized by law;

(3) be actively involved in the affairs of any

political party or political organization; or

(4) advocate for the appointment of another person to

an appointed or elected office or position or actively participate in any campaign for any elective office.

(g) An appointing authority may remove a commissioner only for cause.
(h) The Executive Ethics Commission shall appoint an Executive Director. The compensation of the Executive Director shall be as determined by the Commission. The Executive Director of the Executive Ethics Commission may employ and determine the compensation of staff, as appropriations permit.
(i) The Executive Ethics Commission shall appoint, by a majority of the members appointed to the Commission, chief procurement officers and may appoint procurement compliance monitors in accordance with the provisions of the Illinois Procurement Code. The compensation of a chief procurement officer and procurement compliance monitor shall be determined by the Commission.
(Source: P.A. 100-43, eff. 8-9-17.)

(5 ILCS 430/20-10)
Sec. 20-10. Offices of Executive Inspectors General.
(a) Five independent Offices of the Executive Inspector General are created, one each for the Governor, the Attorney General, the Secretary of State, the Comptroller, and the Treasurer. Each Office shall be under the direction and supervision of an Executive Inspector General and shall be a fully independent office with separate appropriations.
(b) The Governor, Attorney General, Secretary of State, Comptroller, and Treasurer shall each appoint an Executive Inspector General, without regard to political affiliation and solely on the basis of integrity and demonstrated ability. Appointments shall be made by and with the advice and consent of the Senate by three-fifths of the elected members concurring by record vote. Any nomination not acted upon by the Senate within 60 session days of the receipt thereof shall be deemed to have received the advice and consent of the Senate. If, during a recess of the Senate, there is a vacancy in an office of Executive Inspector General, the appointing authority shall make a temporary appointment until the next meeting of the Senate when the appointing authority shall make a nomination to fill that office. No person rejected for an office of Executive Inspector General shall, except by the Senate's request, be nominated again for that office at the same session of the Senate or be appointed to that office during a recess of that Senate.
Nothing in this Article precludes the appointment by the Governor, Attorney General, Secretary of State, Comptroller, or Treasurer of any other inspector general required or permitted by law. The Governor, Attorney General, Secretary of State, Comptroller, and Treasurer each may appoint an existing inspector general as the Executive Inspector General required by this Article, provided that such an inspector general is not prohibited by law, rule, jurisdiction, qualification, or interest from serving as the Executive Inspector General required by this Article. An appointing authority may not appoint a relative as an Executive Inspector General.
Each Executive Inspector General shall have the following qualifications:
(1) has not been convicted of any felony under the

laws of this State, another State, or the United States;

(2) has earned a baccalaureate degree from an

institution of higher education; and

(3) has 5 or more years of cumulative service (A)

with a federal, State, or local law enforcement agency, at least 2 years of which have been in a progressive investigatory capacity; (B) as a federal, State, or local prosecutor; (C) as a senior manager or executive of a federal, State, or local agency; (D) as a member, an officer, or a State or federal judge; or (E) representing any combination of (A) through (D).

The term of each initial Executive Inspector General shall commence upon qualification and shall run through June 30, 2008. The initial appointments shall be made within 60 days after the effective date of this Act.
After the initial term, each Executive Inspector General shall serve for 5-year terms commencing on July 1 of the year of appointment and running through June 30 of the fifth following year. An Executive Inspector General may be reappointed to one or more subsequent terms.
A vacancy occurring other than at the end of a term shall be filled by the appointing authority only for the balance of the term of the Executive Inspector General whose office is vacant.
Terms shall run regardless of whether the position is filled.
(c) The Executive Inspector General appointed by the Attorney General shall have jurisdiction over the Attorney General and all officers and employees of, and vendors and others doing business with, State agencies within the jurisdiction of the Attorney General. The Executive Inspector General appointed by the Secretary of State shall have jurisdiction over the Secretary of State and all officers and employees of, and vendors and others doing business with, State agencies within the jurisdiction of the Secretary of State. The Executive Inspector General appointed by the Comptroller shall have jurisdiction over the Comptroller and all officers and employees of, and vendors and others doing business with, State agencies within the jurisdiction of the Comptroller. The Executive Inspector General appointed by the Treasurer shall have jurisdiction over the Treasurer and all officers and employees of, and vendors and others doing business with, State agencies within the jurisdiction of the Treasurer. The Executive Inspector General appointed by the Governor shall have jurisdiction over (i) the Governor, (ii) the Lieutenant Governor, (iii) all officers and employees of, and vendors and others doing business with, executive branch State agencies under the jurisdiction of the Executive Ethics Commission and not within the jurisdiction of the Attorney General, the Secretary of State, the Comptroller, or the Treasurer, and (iv) all board members and employees of the Regional Transit Boards and all vendors and others doing business with the Regional Transit Boards.
The jurisdiction of each Executive Inspector General is to investigate allegations of fraud, waste, abuse, mismanagement, misconduct, nonfeasance, misfeasance, malfeasance, or violations of this Act or violations of other related laws and rules.
(d) The compensation for each Executive Inspector General shall be determined by the Executive Ethics Commission and shall be made from appropriations made to the Comptroller for this purpose. Subject to Section 20-45 of this Act, each Executive Inspector General has full authority to organize his or her Office of the Executive Inspector General, including the employment and determination of the compensation of staff, such as deputies, assistants, and other employees, as appropriations permit. A separate appropriation shall be made for each Office of Executive Inspector General.
(e) No Executive Inspector General or employee of the Office of the Executive Inspector General may, during his or her term of appointment or employment:
(1) become a candidate for any elective office;
(2) hold any other elected or appointed public office

except for appointments on governmental advisory boards or study commissions or as otherwise expressly authorized by law;

(3) be actively involved in the affairs of any

political party or political organization; or

(4) advocate for the appointment of another person to

an appointed or elected office or position or actively participate in any campaign for any elective office.

In this subsection an appointed public office means a position authorized by law that is filled by an appointing authority as provided by law and does not include employment by hiring in the ordinary course of business.
(e-1) No Executive Inspector General or employee of the Office of the Executive Inspector General may, for one year after the termination of his or her appointment or employment:
(1) become a candidate for any elective office;
(2) hold any elected public office; or
(3) hold any appointed State, county, or local

judicial office.

(e-2) The requirements of item (3) of subsection (e-1) may be waived by the Executive Ethics Commission.
(f) An Executive Inspector General may be removed only for cause and may be removed only by the appointing constitutional officer. At the time of the removal, the appointing constitutional officer must report to the Executive Ethics Commission the justification for the removal.
(Source: P.A. 96-555, eff. 8-18-09; 96-1528, eff. 7-1-11.)

(5 ILCS 430/20-15)
Sec. 20-15. Duties of the Executive Ethics Commission. In addition to duties otherwise assigned by law, the Executive Ethics Commission shall have the following duties:
(1) To promulgate rules governing the performance of

its duties and the exercise of its powers and governing the investigations of the Executive Inspectors General. It is declared to be in the public interest, safety, and welfare that the Commission adopt emergency rules under the Illinois Administrative Procedure Act to initially perform its duties under this subsection.

(2) To conduct administrative hearings and rule on

matters brought before the Commission only upon the receipt of pleadings filed by an Executive Inspector General, or upon receipt of summaries of reviews submitted by the Inspector General for the Secretary of State under subsection (d-5) of Section 14 of the Secretary of State Act, and not upon its own prerogative, but may appoint special Executive Inspectors General as provided in Section 20-21. Any other allegations of misconduct received by the Commission from a person other than an Executive Inspector General shall be referred to the Office of the appropriate Executive Inspector General.

(3) To prepare and publish manuals and guides and,

working with the Office of the Attorney General, oversee training of employees under its jurisdiction that explains their duties.

(4) To prepare public information materials to

facilitate compliance, implementation, and enforcement of this Act.

(5) To submit reports as required by this Act.
(6) To the extent authorized by this Act, to make

rulings, issue recommendations, and impose administrative fines, if appropriate, in connection with the implementation and interpretation of this Act. The powers and duties of the Commission are limited to matters clearly within the purview of this Act, and include authority over allegations that an individual required to be registered under the Lobbyist Registration Act has committed an act of sexual harassment, as set forth in any summaries of reviews of such allegations submitted to the Commission by the Inspector General for the Secretary of State.

(7) To issue subpoenas with respect to matters

pending before the Commission, subject to the provisions of this Article and in the discretion of the Commission, to compel the attendance of witnesses for purposes of testimony and the production of documents and other items for inspection and copying.

(8) To appoint special Executive Inspectors General

as provided in Section 20-21.

(9) To conspicuously display on the Commission's

website the procedures for reporting a violation of this Act, including how to report violations via email or online.

(Source: P.A. 100-554, eff. 11-16-17.)

(5 ILCS 430/20-20)
Sec. 20-20. Duties of the Executive Inspectors General. In addition to duties otherwise assigned by law, each Executive Inspector General shall have the following duties:
(1) To receive and investigate allegations of

violations of this Act. An investigation may not be initiated more than one year after the most recent act of the alleged violation or of a series of alleged violations except where there is reasonable cause to believe that fraudulent concealment has occurred. To constitute fraudulent concealment sufficient to toll this limitations period, there must be an affirmative act or representation calculated to prevent discovery of the fact that a violation has occurred. The Executive Inspector General shall have the discretion to determine the appropriate means of investigation as permitted by law.

(2) To request information relating to an

investigation from any person when the Executive Inspector General deems that information necessary in conducting an investigation.

(3) To issue subpoenas to compel the attendance of

witnesses for the purposes of testimony and production of documents and other items for inspection and copying and to make service of those subpoenas and subpoenas issued under item (7) of Section 20-15.

(4) To submit reports as required by this Act.
(5) To file pleadings in the name of the Executive

Inspector General with the Executive Ethics Commission, through the Attorney General, as provided in this Article if the Attorney General finds that reasonable cause exists to believe that a violation has occurred.

(6) To assist and coordinate the ethics officers for

State agencies under the jurisdiction of the Executive Inspector General and to work with those ethics officers.

(7) To participate in or conduct, when appropriate,

multi-jurisdictional investigations.

(8) To request, as the Executive Inspector General

deems appropriate, from ethics officers of State agencies under his or her jurisdiction, reports or information on (i) the content of a State agency's ethics training program and (ii) the percentage of new officers and employees who have completed ethics training.

(9) To review hiring and employment files of each

State agency within the Executive Inspector General's jurisdiction to ensure compliance with Rutan v. Republican Party of Illinois, 497 U.S. 62 (1990), and with all applicable employment laws.

(10) To establish a policy that ensures the

appropriate handling and correct recording of all investigations conducted by the Office, and to ensure that the policy is accessible via the Internet in order that those seeking to report those allegations are familiar with the process and that the subjects of those allegations are treated fairly.

(Source: P.A. 96-555, eff. 8-18-09.)

(5 ILCS 430/20-20a)
Sec. 20-20a. Attorney General investigatory authority. In addition to investigatory authority otherwise granted by law, the Attorney General shall have the authority to investigate violations of this Act pursuant to Section 20-50 or Section 20-51 of this Act after receipt of notice from the Executive Ethics Commission or pursuant to Section 5-45. The Attorney General shall have the discretion to determine the appropriate means of investigation as permitted by law, including (i) the request of information relating to an investigation from any person when the Attorney General deems that information necessary in conducting an investigation; and (ii) the issuance of subpoenas to compel the attendance of witnesses for the purposes of sworn testimony and production of documents and other items for inspection and copying and the service of those subpoenas.
Nothing in this Section shall be construed as granting the Attorney General the authority to investigate alleged misconduct pursuant to notice received under Section 20-50 or Section 20-51 of this Act, if the information contained in the notice indicates that the alleged misconduct was minor in nature. As used in this Section, misconduct that is "minor in nature" means misconduct that was a violation of office, agency, or department policy and not of this Act or any other civil or criminal law.
(Source: P.A. 96-555, eff. 8-18-09.)

(5 ILCS 430/20-21)
Sec. 20-21. Special Executive Inspectors General.
(a) The Executive Ethics Commission, on its own initiative and by majority vote, may appoint special Executive Inspectors General (i) to investigate alleged violations of this Act if an investigation by the Inspector General was not concluded within 6 months after its initiation, where the Commission finds that the Inspector General's reasons under Section 20-65 for failing to complete the investigation are insufficient, (ii) to accept referrals from the Commission of allegations made pursuant to this Act concerning an Executive Inspector General or employee of an Office of an Executive Inspector General and to investigate those allegations, (iii) to investigate matters within the jurisdiction of an Executive Inspector General if an Executive Inspector General (including his or her employees) could be reasonably deemed to be a wrongdoer or suspect, or if in the determination of the Commission, an investigation presents real or apparent conflicts of interest for the Office of the Executive Inspector General, and (iv) to investigate alleged violations of this Act pursuant to Section 20-50 and Section 20-51.
(b) A special Executive Inspector General must have the same qualifications as an Executive Inspector General appointed under Section 20-10.
(c) The Commission's appointment of a special Executive Inspector General must be in writing and must specify the duration and purpose of the appointment.
(d) A special Executive Inspector General shall have the same powers and duties with respect to the purpose of his or her appointment as an Executive Inspector General appointed under Section 20-10.
(e) A special Executive Inspector General shall report the findings of his or her investigation to the Commission.
(f) The Commission may report the findings of a special Executive Inspector General and its recommendations, if any, to the appointing authority of the appropriate Executive Inspector General.
(Source: P.A. 96-555, eff. 8-18-09.)

(5 ILCS 430/20-23)
Sec. 20-23. Ethics Officers. Each officer and the head of each State agency under the jurisdiction of the Executive Ethics Commission shall designate an Ethics Officer for the office or State agency. The board of each Regional Transit Board shall designate an Ethics Officer. Ethics Officers shall:
(1) act as liaisons between the State agency or

Regional Transit Board and the appropriate Executive Inspector General and between the State agency or Regional Transit Board and the Executive Ethics Commission;

(2) review statements of economic interest and

disclosure forms of officers, senior employees, and contract monitors before they are filed with the Secretary of State; and

(3) provide guidance to officers and employees in the

interpretation and implementation of this Act, which the officer or employee may in good faith rely upon. Such guidance shall be based, wherever possible, upon legal precedent in court decisions, opinions of the Attorney General, and the findings and opinions of the Executive Ethics Commission.

(Source: P.A. 96-1528, eff. 7-1-11.)

(5 ILCS 430/20-35)
Sec. 20-35. Administrative subpoena; compliance. A person duly subpoenaed for testimony, documents, or other items who neglects or refuses to testify or produce documents or other items under the requirements of the subpoena shall be subject to punishment as may be determined by a court of competent jurisdiction. Nothing in this Section limits or alters a person's existing rights or protections under State or federal law.
(Source: P.A. 93-617, eff. 12-9-03.)

(5 ILCS 430/20-40)
Sec. 20-40. (Repealed).
(Source: P.A. 93-617, eff. 12-9-03. Repealed by P.A. 96-555, eff. 8-18-09.)

(5 ILCS 430/20-45)
Sec. 20-45. Standing; representation.
(a) With the exception of a person appealing an Inspector General's determination under Section 5-45 of this Act or under applicable provisions of the Illinois Procurement Code, only an Executive Inspector General or the Attorney General may bring actions before the Executive Ethics Commission. The Attorney General may bring actions before the Executive Ethics Commission upon receipt of notice pursuant to Section 5-50 or Section 5-51 or pursuant to Section 5-45.
(b) With the exception of Section 5-45, the Attorney General shall represent an Executive Inspector General in all proceedings before the Commission. Whenever the Attorney General is sick or absent, or unable to attend, or is interested in any matter or proceeding under this Act, upon the filing of a petition under seal by any person with standing, the Supreme Court (or any other court of competent jurisdiction as designated and determined by rule of the Supreme Court) may appoint some competent attorney to prosecute or defend that matter or proceeding, and the attorney so appointed shall have the same power and authority in relation to that matter or proceeding as the Attorney General would have had if present and attending to the same.
(c) Attorneys representing an Inspector General in proceedings before the Executive Ethics Commission, except an attorney appointed under subsection (b), shall be appointed or retained by the Attorney General, shall be under the supervision, direction, and control of the Attorney General, and shall serve at the pleasure of the Attorney General. The compensation of any attorneys appointed or retained in accordance with this subsection or subsection (b) shall be paid by the appropriate Office of the Executive Inspector General.
(Source: P.A. 96-555, eff. 8-18-09.)

(5 ILCS 430/20-50)
Sec. 20-50. Investigation reports.
(a) If an Executive Inspector General, upon the conclusion of an investigation, determines that reasonable cause exists to believe that a violation has occurred, then the Executive Inspector General shall issue a summary report of the investigation. The report shall be delivered to the appropriate ultimate jurisdictional authority and to the head of each State agency affected by or involved in the investigation, if appropriate. The appropriate ultimate jurisdictional authority or agency head shall respond to the summary report within 20 days, in writing, to the Executive Inspector General. The response shall include a description of any corrective or disciplinary action to be imposed.
(b) The summary report of the investigation shall include the following:
(1) A description of any allegations or other

information received by the Executive Inspector General pertinent to the investigation.

(2) A description of any alleged misconduct

discovered in the course of the investigation.

(3) Recommendations for any corrective or

disciplinary action to be taken in response to any alleged misconduct described in the report, including but not limited to discharge.

(4) Other information the Executive Inspector General

deems relevant to the investigation or resulting recommendations.

(c) Within 30 days after receiving a response from the appropriate ultimate jurisdictional authority or agency head under subsection (a), the Executive Inspector General shall notify the Commission and the Attorney General if the Executive Inspector General believes that a complaint should be filed with the Commission. If the Executive Inspector General desires to file a complaint with the Commission, the Executive Inspector General shall submit the summary report and supporting documents to the Attorney General. If the Attorney General concludes that there is insufficient evidence that a violation has occurred, the Attorney General shall notify the Executive Inspector General and the Executive Inspector General shall deliver to the Executive Ethics Commission a copy of the summary report and response from the ultimate jurisdictional authority or agency head. If the Attorney General determines that reasonable cause exists to believe that a violation has occurred, then the Executive Inspector General, represented by the Attorney General, may file with the Executive Ethics Commission a complaint. The complaint shall set forth the alleged violation and the grounds that exist to support the complaint. The complaint must be filed with the Commission within 18 months after the most recent act of the alleged violation or of a series of alleged violations except where there is reasonable cause to believe that fraudulent concealment has occurred. To constitute fraudulent concealment sufficient to toll this limitations period, there must be an affirmative act or representation calculated to prevent discovery of the fact that a violation has occurred. If a complaint is not filed with the Commission within 6 months after notice by the Inspector General to the Commission and the Attorney General, then the Commission may set a meeting of the Commission at which the Attorney General shall appear and provide a status report to the Commission.
(c-5) Within 30 days after receiving a response from the appropriate ultimate jurisdictional authority or agency head under subsection (a), if the Executive Inspector General does not believe that a complaint should be filed, the Executive Inspector General shall deliver to the Executive Ethics Commission a statement setting forth the basis for the decision not to file a complaint and a copy of the summary report and response from the ultimate jurisdictional authority or agency head. An Inspector General may also submit a redacted version of the summary report and response from the ultimate jurisdictional authority if the Inspector General believes either contains information that, in the opinion of the Inspector General, should be redacted prior to releasing the report, may interfere with an ongoing investigation, or identifies an informant or complainant.
(c-10) If, after reviewing the documents, the Commission believes that further investigation is warranted, the Commission may request that the Executive Inspector General provide additional information or conduct further investigation. The Commission may also appoint a Special Executive Inspector General to investigate or refer the summary report and response from the ultimate jurisdictional authority to the Attorney General for further investigation or review. If the Commission requests the Attorney General to investigate or review, the Commission must notify the Attorney General and the Inspector General. The Attorney General may not begin an investigation or review until receipt of notice from the Commission. If, after review, the Attorney General determines that reasonable cause exists to believe that a violation has occurred, then the Attorney General may file a complaint with the Executive Ethics Commission. If the Attorney General concludes that there is insufficient evidence that a violation has occurred, the Attorney General shall notify the Executive Ethics Commission and the appropriate Executive Inspector General.
(d) A copy of the complaint filed with the Executive Ethics Commission must be served on all respondents named in the complaint and on each respondent's ultimate jurisdictional authority in the same manner as process is served under the Code of Civil Procedure.
(e) A respondent may file objections to the complaint within 30 days after notice of the petition has been served on the respondent.
(f) The Commission shall meet, either in person or by telephone, at least 30 days after the complaint is served on all respondents in a closed session to review the sufficiency of the complaint. The Commission shall issue notice by certified mail, return receipt requested, to the Executive Inspector General, Attorney General, and all respondents of the Commission's ruling on the sufficiency of the complaint. If the complaint is deemed to sufficiently allege a violation of this Act, then the Commission shall include a hearing date scheduled within 4 weeks after the date of the notice, unless all of the parties consent to a later date. If the complaint is deemed not to sufficiently allege a violation, then the Commission shall send by certified mail, return receipt requested, a notice to the Executive Inspector General, Attorney General, and all respondents of the decision to dismiss the complaint.
(g) On the scheduled date the Commission shall conduct a closed meeting, either in person or, if the parties consent, by telephone, on the complaint and allow all parties the opportunity to present testimony and evidence. All such proceedings shall be transcribed.
(h) Within an appropriate time limit set by rules of the Executive Ethics Commission, the Commission shall (i) dismiss the complaint, (ii) issue a recommendation of discipline to the respondent and the respondent's ultimate jurisdictional authority, (iii) impose an administrative fine upon the respondent, (iv) issue injunctive relief as described in Section 50-10, or (v) impose a combination of (ii) through (iv).
(i) The proceedings on any complaint filed with the Commission shall be conducted pursuant to rules promulgated by the Commission.
(j) The Commission may designate hearing officers to conduct proceedings as determined by rule of the Commission.
(k) In all proceedings before the Commission, the standard of proof is by a preponderance of the evidence.
(l) Within 30 days after the issuance of a final administrative decision that concludes that a violation occurred, the Executive Ethics Commission shall make public the entire record of proceedings before the Commission, the decision, any recommendation, any discipline imposed, and the response from the agency head or ultimate jurisdictional authority to the Executive Ethics Commission.
(Source: P.A. 96-555, eff. 8-18-09.)

(5 ILCS 430/20-51)
Sec. 20-51. Closed investigations. When the Inspector General concludes that there is insufficient evidence that a violation has occurred, the Inspector General shall close the investigation. The Inspector General shall provide the Commission with a written statement of the Inspector General's decision to close the investigation. At the request of the subject of the investigation, the Inspector General shall provide a written statement to the subject of the investigation of the Inspector General's decision to close the investigation. Closure by the Inspector General does not bar the Inspector General from resuming the investigation if circumstances warrant. The Commission also has the discretion to request that the Executive Inspector General conduct further investigation of any matter closed pursuant to this Section, to appoint a Special Executive Inspector General to investigate, or to refer the allegations to the Attorney General for further investigation or review. If the Commission requests the Attorney General to investigate or review, the Commission must notify the Attorney General and the Inspector General. The Attorney General may not begin an investigation or review until receipt of notice from the Commission.
(Source: P.A. 96-555, eff. 8-18-09.)

(5 ILCS 430/20-52)
Sec. 20-52. Release of summary reports.
(a) Within 60 days after receipt of a summary report and response from the ultimate jurisdictional authority or agency head that resulted in a suspension of at least 3 days or termination of employment, the Executive Ethics Commission shall make available to the public the report and response or a redacted version of the report and response. The Executive Ethics Commission may make available to the public any other summary report and response of the ultimate jurisdictional authority or agency head or a redacted version of the report and response.
(b) The Commission shall redact information in the summary report that may reveal the identity of witnesses, complainants, or informants or if the Commission determines it is appropriate to protect the identity of a person before the report is made public. The Commission may also redact any information it believes should not be made public. Prior to publication, the Commission shall permit the respondents, Inspector General, and Attorney General to review documents to be made public and offer suggestions for redaction or provide a response that shall be made public with the summary report.
(c) The Commission may withhold publication of the report or response if the Executive Inspector General or Attorney General certifies that releasing the report to the public will interfere with an ongoing investigation.
(Source: P.A. 96-555, eff. 8-18-09.)

(5 ILCS 430/20-55)
Sec. 20-55. Decisions; recommendations.
(a) All decisions of the Executive Ethics Commission must include a description of the alleged misconduct, the decision of the Commission, including any fines levied and any recommendation of discipline, and the reasoning for that decision. All decisions of the Commission shall be delivered to the head of the appropriate State agency, the appropriate ultimate jurisdictional authority, and the appropriate Executive Inspector General. The Executive Ethics Commission shall promulgate rules for the decision and recommendation process.
(b) If the Executive Ethics Commission issues a recommendation of discipline to an agency head or ultimate jurisdictional authority, that agency head or ultimate jurisdictional authority must respond to that recommendation in 30 days with a written response to the Executive Ethics Commission. This response must include any disciplinary action the agency head or ultimate jurisdictional authority has taken with respect to the officer or employee in question. If the agency head or ultimate jurisdictional authority did not take any disciplinary action, or took a different disciplinary action than that recommended by the Executive Ethics Commission, the agency head or ultimate jurisdictional authority must describe the different action and explain the reasons for the different action in the written response. This response must be served upon the Executive Ethics Commission and the appropriate Executive Inspector General within the 30-day period and is not exempt from the provisions of the Freedom of Information Act.
(c) Disciplinary action under this Act against a person subject to the Personnel Code, the Secretary of State Merit Employment Code, the Comptroller Merit Employment Code, or the State Treasurer Employment Code is within the jurisdiction of the Executive Ethics Commission and is not within the jurisdiction of those Acts.
(d) Any hearing to contest disciplinary action for a violation of this Act against a person subject to the Personnel Code, the Secretary of State Merit Employment Code, the Comptroller Merit Employment Code, or the State Treasurer Employment Code pursuant to an agreement between an Executive Inspector General and an ultimate jurisdictional authority shall be conducted by the Executive Ethics Commission and not under any of those Acts.
(Source: P.A. 96-555, eff. 8-18-09.)

(5 ILCS 430/20-60)
Sec. 20-60. Appeals. A decision of the Executive Ethics Commission to impose a fine or injunctive relief is subject to judicial review under the Administrative Review Law. All other decisions by the Executive Ethics Commission are final and not subject to review either administratively or judicially.
(Source: P.A. 96-555, eff. 8-18-09.)

(5 ILCS 430/20-65)
Sec. 20-65. Reporting of investigations.
(a) Each Executive Inspector General shall file a quarterly activity report with the Executive Ethics Commission that reflects investigative activity during the previous quarter. The Executive Ethics Commission shall establish the reporting dates. The activity report shall include at least the following:
(1) The number of investigations opened during the

preceding quarter, the affected offices or agencies, and the unique tracking numbers for new investigations.

(2) The number of investigations closed during the

preceding quarter, the affected offices or agencies, and the unique tracking numbers for closed investigations.

(3) The status of each on-going investigation that

remained open at the end of the quarter, the affected office, agency or agencies, the investigation's unique tracking number, and a brief statement of the general nature of the investigation.

(b) If any investigation is not concluded within 6 months after its initiation, the appropriate Executive Inspector General shall file a 6-month report with the Executive Ethics Commission by the fifteenth day of the month following it being open for 6 months. The 6-month report shall disclose:
(1) The general nature of the allegation or

information giving rise to the investigation, the title or job duties of the subjects of the investigation, and the investigation's unique tracking number.

(2) The date of the last alleged violation of this

Act or other State law giving rise to the investigation.

(3) Whether the Executive Inspector General has found

credible the allegations of criminal conduct.

(4) Whether the allegation has been referred to an

appropriate law enforcement agency and the identity of the law enforcement agency to which those allegations were referred.

(5) If an allegation has not been referred to an

appropriate law enforcement agency, the reasons for the failure to complete the investigation within 6 months, a summary of the investigative steps taken, additional investigative steps contemplated at the time of the report, and an estimate of additional time necessary to complete the investigation.

(6) Any other information deemed necessary by the

Executive Ethics Commission in determining whether to appoint a Special Inspector General.

(c) If an Executive Inspector General has referred an allegation to an appropriate law enforcement agency and continues to investigate the matter, the future reporting requirements of this Section are suspended.
(d) Reports filed under this Section are exempt from the Freedom of Information Act.
(Source: P.A. 96-555, eff. 8-18-09.)

(5 ILCS 430/20-70)
Sec. 20-70. Cooperation in investigations. It is the duty of every officer and employee under the jurisdiction of an Executive Inspector General, including any inspector general serving in any State agency under the jurisdiction of that Executive Inspector General, to cooperate with the Executive Inspector General and the Attorney General in any investigation undertaken pursuant to this Act. Failure to cooperate includes, but is not limited to, intentional omissions and knowing false statements. Failure to cooperate with an investigation of the Executive Inspector General or the Attorney General is grounds for disciplinary action, including dismissal. Nothing in this Section limits or alters a person's existing rights or protections under State or federal law.
(Source: P.A. 96-555, eff. 8-18-09.)

(5 ILCS 430/20-80)
Sec. 20-80. Referrals of investigations. If an Executive Inspector General determines that any alleged misconduct involves any person not subject to the jurisdiction of the Executive Ethics Commission, that Executive Inspector General shall refer the reported allegations to the appropriate Inspector General, appropriate ethics commission, or other appropriate body. If an Executive Inspector General determines that any alleged misconduct may give rise to criminal penalties, the Executive Inspector General may refer the allegations regarding that misconduct to the appropriate law enforcement authority. If an Executive Inspector General determines that any alleged misconduct resulted in the loss of public funds in an amount of $5,000 or greater, the Executive Inspector General shall refer the allegations regarding that misconduct to the Attorney General and any other appropriate law enforcement authority.
(Source: P.A. 96-555, eff. 8-18-09.)

(5 ILCS 430/20-85)
Sec. 20-85. Monthly reports by Executive Inspector General. Each Executive Inspector General shall submit monthly reports to the appropriate executive branch constitutional officer, on dates determined by the executive branch constitutional officer, indicating:
(1) the number of allegations received since the date

of the last report;

(2) the number of investigations initiated since the

date of the last report;

(3) the number of investigations concluded since the

date of the last report;

(4) the number of investigations pending as of the

reporting date;

(5) the number of complaints forwarded to the

Attorney General since the date of the last report;

(6) the number of actions filed with the Executive

Ethics Commission since the date of the last report and the number of actions pending before the Executive Ethics Commission as of the reporting date; and

(7) the number of allegations referred to any law

enforcement agency.

The monthly report shall be available on the websites of the Executive Inspector General and the constitutional officer.
(Source: P.A. 96-555, eff. 8-18-09.)

(5 ILCS 430/20-86)
Sec. 20-86. Quarterly reports by the Attorney General. The Attorney General shall submit quarterly reports to the Executive Ethics Commission, on dates determined by the Executive Ethics Commission, indicating:
(1) the number of complaints received from each of

the Executive Inspectors General since the date of the last report;

(2) the number of complaints for which the Attorney

General has determined reasonable cause exists to believe that a violation has occurred since the date of the last report; and

(3) the number of complaints still under review by

the Attorney General.

(Source: P.A. 93-617, eff. 12-9-03.)

(5 ILCS 430/20-90)
Sec. 20-90. Confidentiality.
(a) The identity of any individual providing information or reporting any possible or alleged misconduct to an Executive Inspector General or the Executive Ethics Commission shall be kept confidential and may not be disclosed without the consent of that individual, unless the individual consents to disclosure of his or her name or disclosure of the individual's identity is otherwise required by law. The confidentiality granted by this subsection does not preclude the disclosure of the identity of a person in any capacity other than as the source of an allegation.
(b) Subject to the provisions of Section 20-52, commissioners, employees, and agents of the Executive Ethics Commission, the Executive Inspectors General, and employees and agents of each Office of an Executive Inspector General, the Attorney General, and the employees and agents of the office of the Attorney General shall keep confidential and shall not disclose information exempted from disclosure under the Freedom of Information Act or by this Act, provided the identity of any individual providing information or reporting any possible or alleged misconduct to the Executive Inspector General for the Governor may be disclosed to an Inspector General appointed or employed by a Regional Transit Board in accordance with Section 75-10.
(Source: P.A. 96-555, eff. 8-18-09; 96-1528, eff. 7-1-11.)

(5 ILCS 430/20-95)
Sec. 20-95. Exemptions.
(a) Documents generated by an ethics officer under this Act, except Section 5-50, are exempt from the provisions of the Freedom of Information Act.
(b) Any allegations and related documents submitted to an Executive Inspector General and any pleadings and related documents brought before the Executive Ethics Commission are exempt from the provisions of the Freedom of Information Act so long as the Executive Ethics Commission does not make a finding of a violation of this Act. If the Executive Ethics Commission finds that a violation has occurred, the entire record of proceedings before the Commission, the decision and recommendation, and the response from the agency head or ultimate jurisdictional authority to the Executive Ethics Commission are not exempt from the provisions of the Freedom of Information Act but information contained therein that is otherwise exempt from the Freedom of Information Act must be redacted before disclosure as provided in the Freedom of Information Act. A summary report released by the Executive Ethics Commission under Section 20-52 is a public record, but information redacted by the Executive Ethics Commission shall not be part of the public record.
(c) Meetings of the Commission are exempt from the provisions of the Open Meetings Act.
(d) Unless otherwise provided in this Act, all investigatory files and reports of the Office of an Executive Inspector General, other than monthly reports required under Section 20-85, are confidential, are exempt from disclosure under the Freedom of Information Act, and shall not be divulged to any person or agency, except as necessary (i) to a law enforcement authority, (ii) to the ultimate jurisdictional authority, (iii) to the Executive Ethics Commission, (iv) to another Inspector General appointed pursuant to this Act, or (v) to an Inspector General appointed or employed by a Regional Transit Board in accordance with Section 75-10.
(Source: P.A. 96-555, eff. 8-18-09; 96-1528, eff. 7-1-11.)



Article 25 - Legislative Ethics Commission and Legislative Inspector General

(5 ILCS 430/Art. 25 heading)

(5 ILCS 430/25-5)
Sec. 25-5. Legislative Ethics Commission.
(a) The Legislative Ethics Commission is created.
(b) The Legislative Ethics Commission shall consist of 8 commissioners appointed 2 each by the President and Minority Leader of the Senate and the Speaker and Minority Leader of the House of Representatives.
The terms of the initial commissioners shall commence upon qualification. Each appointing authority shall designate one appointee who shall serve for a 2-year term running through June 30, 2005. Each appointing authority shall designate one appointee who shall serve for a 4-year term running through June 30, 2007. The initial appointments shall be made within 60 days after the effective date of this Act.
After the initial terms, commissioners shall serve for 4-year terms commencing on July 1 of the year of appointment and running through June 30 of the fourth following year. Commissioners may be reappointed to one or more subsequent terms.
Vacancies occurring other than at the end of a term shall be filled by the appointing authority only for the balance of the term of the commissioner whose office is vacant.
Terms shall run regardless of whether the position is filled.
(c) The appointing authorities shall appoint commissioners who have experience holding governmental office or employment and may appoint commissioners who are members of the General Assembly as well as commissioners from the general public. A commissioner who is a member of the General Assembly must recuse himself or herself from participating in any matter relating to any investigation or proceeding in which he or she is the subject. A person is not eligible to serve as a commissioner if that person (i) has been convicted of a felony or a crime of dishonesty or moral turpitude, (ii) is, or was within the preceding 12 months, engaged in activities that require registration under the Lobbyist Registration Act, (iii) is a relative of the appointing authority, or (iv) is a State officer or employee other than a member of the General Assembly.
(d) The Legislative Ethics Commission shall have jurisdiction over members of the General Assembly and all State employees whose ultimate jurisdictional authority is (i) a legislative leader, (ii) the Senate Operations Commission, or (iii) the Joint Committee on Legislative Support Services. The jurisdiction of the Commission is limited to matters arising under this Act.
An officer or executive branch State employee serving on a legislative branch board or commission remains subject to the jurisdiction of the Executive Ethics Commission and is not subject to the jurisdiction of the Legislative Ethics Commission.
(e) The Legislative Ethics Commission must meet, either in person or by other technological means, monthly or as often as necessary. At the first meeting of the Legislative Ethics Commission, the commissioners shall choose from their number a chairperson and other officers that they deem appropriate. The terms of officers shall be for 2 years commencing July 1 and running through June 30 of the second following year. Meetings shall be held at the call of the chairperson or any 3 commissioners. Official action by the Commission shall require the affirmative vote of 5 commissioners, and a quorum shall consist of 5 commissioners. Commissioners shall receive no compensation but may be reimbursed for their reasonable expenses actually incurred in the performance of their duties.
(f) No commissioner, other than a commissioner who is a member of the General Assembly, or employee of the Legislative Ethics Commission may during his or her term of appointment or employment:
(1) become a candidate for any elective office;
(2) hold any other elected or appointed public office

except for appointments on governmental advisory boards or study commissions or as otherwise expressly authorized by law;

(3) be actively involved in the affairs of any

political party or political organization; or

(4) advocate for the appointment of another person to

an appointed or elected office or position or actively participate in any campaign for any elective office.

(g) An appointing authority may remove a commissioner only for cause.
(h) The Legislative Ethics Commission shall appoint an Executive Director subject to the approval of at least 3 of the 4 legislative leaders. The compensation of the Executive Director shall be as determined by the Commission. The Executive Director of the Legislative Ethics Commission may employ, subject to the approval of at least 3 of the 4 legislative leaders, and determine the compensation of staff, as appropriations permit.
(Source: P.A. 96-555, eff. 8-18-09.)

(5 ILCS 430/25-10)
Sec. 25-10. Office of Legislative Inspector General.
(a) The independent Office of the Legislative Inspector General is created. The Office shall be under the direction and supervision of the Legislative Inspector General and shall be a fully independent office with its own appropriation.
(b) The Legislative Inspector General shall be appointed without regard to political affiliation and solely on the basis of integrity and demonstrated ability. The Legislative Ethics Commission shall diligently search out qualified candidates for Legislative Inspector General and shall make recommendations to the General Assembly.
The Legislative Inspector General shall be appointed by a joint resolution of the Senate and the House of Representatives, which may specify the date on which the appointment takes effect. A joint resolution, or other document as may be specified by the Joint Rules of the General Assembly, appointing the Legislative Inspector General must be certified by the Speaker of the House of Representatives and the President of the Senate as having been adopted by the affirmative vote of three-fifths of the members elected to each house, respectively, and be filed with the Secretary of State. The appointment of the Legislative Inspector General takes effect on the day the appointment is completed by the General Assembly, unless the appointment specifies a later date on which it is to become effective.
The Legislative Inspector General shall have the following qualifications:
(1) has not been convicted of any felony under the

laws of this State, another state, or the United States;

(2) has earned a baccalaureate degree from an

institution of higher education; and

(3) has 5 or more years of cumulative service (A)

with a federal, State, or local law enforcement agency, at least 2 years of which have been in a progressive investigatory capacity; (B) as a federal, State, or local prosecutor; (C) as a senior manager or executive of a federal, State, or local agency; (D) as a member, an officer, or a State or federal judge; or (E) representing any combination of (A) through (D).

The Legislative Inspector General may not be a relative of a commissioner.
The term of the initial Legislative Inspector General shall commence upon qualification and shall run through June 30, 2008.
After the initial term, the Legislative Inspector General shall serve for 5-year terms commencing on July 1 of the year of appointment and running through June 30 of the fifth following year. The Legislative Inspector General may be reappointed to one or more subsequent terms.
A vacancy occurring other than at the end of a term shall be filled in the same manner as an appointment only for the balance of the term of the Legislative Inspector General whose office is vacant. If the Office is vacant, or if a Legislative Inspector General resigns, the Commission shall designate an Acting Legislative Inspector General who shall serve until the vacancy is filled. The Commission shall file the designation in writing with the Secretary of State.
Terms shall run regardless of whether the position is filled.
(c) The Legislative Inspector General shall have jurisdiction over the members of the General Assembly and all State employees whose ultimate jurisdictional authority is (i) a legislative leader, (ii) the Senate Operations Commission, or (iii) the Joint Committee on Legislative Support Services.
The jurisdiction of each Legislative Inspector General is to investigate allegations of fraud, waste, abuse, mismanagement, misconduct, nonfeasance, misfeasance, malfeasance, or violations of this Act or violations of other related laws and rules.
(d) The compensation of the Legislative Inspector General shall be the greater of an amount (i) determined by the Commission or (ii) by joint resolution of the General Assembly passed by a majority of members elected in each chamber. Subject to Section 25-45 of this Act, the Legislative Inspector General has full authority to organize the Office of the Legislative Inspector General, including the employment and determination of the compensation of staff, such as deputies, assistants, and other employees, as appropriations permit. Employment of staff is subject to the approval of at least 3 of the 4 legislative leaders.
(e) No Legislative Inspector General or employee of the Office of the Legislative Inspector General may, during his or her term of appointment or employment:
(1) become a candidate for any elective office;
(2) hold any other elected or appointed public office

except for appointments on governmental advisory boards or study commissions or as otherwise expressly authorized by law;

(3) be actively involved in the affairs of any

political party or political organization; or

(4) actively participate in any campaign for any

elective office.

In this subsection an appointed public office means a position authorized by law that is filled by an appointing authority as provided by law and does not include employment by hiring in the ordinary course of business.
(e-1) No Legislative Inspector General or employee of the Office of the Legislative Inspector General may, for one year after the termination of his or her appointment or employment:
(1) become a candidate for any elective office;
(2) hold any elected public office; or
(3) hold any appointed State, county, or local

judicial office.

(e-2) The requirements of item (3) of subsection (e-1) may be waived by the Legislative Ethics Commission.
(f) The Commission may remove the Legislative Inspector General only for cause. At the time of the removal, the Commission must report to the General Assembly the justification for the removal.
(Source: P.A. 98-631, eff. 5-29-14.)

(5 ILCS 430/25-15)
Sec. 25-15. Duties of the Legislative Ethics Commission. In addition to duties otherwise assigned by law, the Legislative Ethics Commission shall have the following duties:
(1) To promulgate rules governing the performance of

its duties and the exercise of its powers and governing the investigations of the Legislative Inspector General.

(2) To conduct administrative hearings and rule on

matters brought before the Commission only upon the receipt of pleadings filed by the Legislative Inspector General and not upon its own prerogative, but may appoint special Legislative Inspectors General as provided in Section 25-21. Any other allegations of misconduct received by the Commission from a person other than the Legislative Inspector General shall be referred to the Office of the Legislative Inspector General.

(3) To prepare and publish manuals and guides and,

working with the Office of the Attorney General, oversee training of employees under its jurisdiction that explains their duties.

(4) To prepare public information materials to

facilitate compliance, implementation, and enforcement of this Act.

(5) To submit reports as required by this Act.
(6) To the extent authorized by this Act, to make

rulings, issue recommendations, and impose administrative fines, if appropriate, in connection with the implementation and interpretation of this Act. The powers and duties of the Commission are limited to matters clearly within the purview of this Act.

(7) To issue subpoenas with respect to matters

pending before the Commission, subject to the provisions of this Article and in the discretion of the Commission, to compel the attendance of witnesses for purposes of testimony and the production of documents and other items for inspection and copying.

(8) To appoint special Legislative Inspectors General

as provided in Section 25-21.

(9) To conspicuously display on the Commission's

website the procedures for reporting a violation of this Act, including how to report violations via email or online.

(Source: P.A. 100-554, eff. 11-16-17.)

(5 ILCS 430/25-20)
Sec. 25-20. Duties of the Legislative Inspector General. In addition to duties otherwise assigned by law, the Legislative Inspector General shall have the following duties:
(1) To receive and investigate allegations of

violations of this Act. Except as otherwise provided in paragraph (1.5), an investigation may not be initiated more than one year after the most recent act of the alleged violation or of a series of alleged violations except where there is reasonable cause to believe that fraudulent concealment has occurred. To constitute fraudulent concealment sufficient to toll this limitations period, there must be an affirmative act or representation calculated to prevent discovery of the fact that a violation has occurred. The Legislative Inspector General shall have the discretion to determine the appropriate means of investigation as permitted by law.

(1.5) Notwithstanding any provision of law to the

contrary, the Legislative Inspector General, whether appointed by the Legislative Ethics Commission or the General Assembly, may initiate an investigation based on information provided to the Office of the Legislative Inspector General or the Legislative Ethics Commission during the period from December 1, 2014 through November 3, 2017. Any investigation initiated under this paragraph (1.5) must be initiated within one year after the effective date of this amendatory Act of the 100th General Assembly.

(2) To request information relating to an

investigation from any person when the Legislative Inspector General deems that information necessary in conducting an investigation.

(3) To issue subpoenas, with the advance approval of

the Commission, to compel the attendance of witnesses for the purposes of testimony and production of documents and other items for inspection and copying and to make service of those subpoenas and subpoenas issued under item (7) of Section 25-15.

(4) To submit reports as required by this Act.
(5) To file pleadings in the name of the Legislative

Inspector General with the Legislative Ethics Commission, through the Attorney General, as provided in this Article if the Attorney General finds that reasonable cause exists to believe that a violation has occurred.

(6) To assist and coordinate the ethics officers for

State agencies under the jurisdiction of the Legislative Inspector General and to work with those ethics officers.

(7) To participate in or conduct, when appropriate,

multi-jurisdictional investigations.

(8) To request, as the Legislative Inspector General

deems appropriate, from ethics officers of State agencies under his or her jurisdiction, reports or information on (i) the content of a State agency's ethics training program and (ii) the percentage of new officers and employees who have completed ethics training.

(9) To establish a policy that ensures the

appropriate handling and correct recording of all investigations of allegations and to ensure that the policy is accessible via the Internet in order that those seeking to report those allegations are familiar with the process and that the subjects of those allegations are treated fairly.

(Source: P.A. 100-553, eff. 11-16-17.)

(5 ILCS 430/25-20a)
Sec. 25-20a. Attorney General investigatory authority. In addition to investigatory authority otherwise granted by law, the Attorney General shall have the authority to investigate violations of this Act pursuant to Section 25-50 or Section 25-51 of this Act after receipt of notice from the Legislative Ethics Commission or pursuant to Section 5-45. The Attorney General shall have the discretion to determine the appropriate means of investigation as permitted by law, including (i) the request of information relating to an investigation from any person when the Attorney General deems that information necessary in conducting an investigation; and (ii) the issuance of subpoenas to compel the attendance of witnesses for the purposes of sworn testimony and production of documents and other items for inspection and copying and the service of those subpoenas.
Nothing in this Section shall be construed as granting the Attorney General the authority to investigate alleged misconduct pursuant to notice received under Section 5-45, Section 25-50, or Section 25-51 of this Act, if the information contained in the notice indicates that the alleged misconduct was minor in nature. As used in this Section, misconduct that is "minor in nature" means misconduct that was a violation of office, agency, or department policy and not of this Act or any other civil or criminal law.
(Source: P.A. 96-555, eff. 8-18-09.)

(5 ILCS 430/25-21)
Sec. 25-21. Special Legislative Inspectors General.
(a) The Legislative Ethics Commission, on its own initiative and by majority vote, may appoint special Legislative Inspectors General (i) to investigate alleged violations of this Act, if an investigation by the Inspector General was not concluded within 6 months after its initiation, where the Commission finds that the Inspector General's reasons under Section 25-65 for failing to complete the investigation are insufficient and (ii) to accept referrals from the Commission of allegations made pursuant to this Act concerning the Legislative Inspector General or an employee of the Office of the Legislative Inspector General and to investigate those allegations.
(b) A special Legislative Inspector General must have the same qualifications as the Legislative Inspector General appointed under Section 25-10.
(c) The Commission's appointment of a special Legislative Inspector General must be in writing and must specify the duration and purpose of the appointment.
(d) A special Legislative Inspector General shall have the same powers and duties with respect to the purpose of his or her appointment as the Legislative Inspector General appointed under Section 25-10.
(e) A special Legislative Inspector General shall report the findings of his or her investigation to the Commission.
(f) The Commission may report the findings of a special Legislative Inspector General and its recommendations, if any, to the General Assembly.
(Source: P.A. 93-617, eff. 12-9-03.)

(5 ILCS 430/25-23)
Sec. 25-23. Ethics Officers. The President and Minority Leader of the Senate and the Speaker and Minority Leader of the House of Representatives shall each appoint an ethics officer for the members and employees of his or her legislative caucus. No later than January 1, 2004, the head of each State agency under the jurisdiction of the Legislative Ethics Commission, other than the General Assembly, shall designate an ethics officer for the State agency. Ethics Officers shall:
(1) act as liaisons between the State agency and the

Legislative Inspector General and between the State agency and the Legislative Ethics Commission;

(2) review statements of economic interest and

disclosure forms of officers, senior employees, and contract monitors before they are filed with the Secretary of State; and

(3) provide guidance to officers and employees in the

interpretation and implementation of this Act, which the officer or employee may in good faith rely upon. Such guidance shall be based, wherever possible, upon legal precedent in court decisions, opinions of the Attorney General, and the findings and opinions of the Legislative Ethics Commission.

(Source: P.A. 93-617, eff. 12-9-03.)

(5 ILCS 430/25-35)
Sec. 25-35. Administrative subpoena; compliance. A person duly subpoenaed for testimony, documents, or other items who neglects or refuses to testify or produce documents or other items under the requirements of the subpoena shall be subject to punishment as may be determined by a court of competent jurisdiction. Nothing in this Section limits or alters a person's existing rights or protections under State or federal law.
(Source: P.A. 93-617, eff. 12-9-03.)

(5 ILCS 430/25-45)
Sec. 25-45. Standing; representation.
(a) Only the Legislative Inspector General may bring actions before the Legislative Ethics Commission.
(b) The Attorney General shall represent the Legislative Inspector General in all proceedings before the Commission. Whenever the Attorney General is sick or absent, or unable to attend, or is interested in any matter or proceeding under this Act, upon the filing of a petition under seal by any person with standing, the Supreme Court (or any other court of competent jurisdiction as designated and determined by rule of the Supreme Court) may appoint some competent attorney to prosecute or defend that matter or proceeding, and the attorney so appointed shall have the same power and authority in relation to that matter or proceeding as the Attorney General would have had if present and attending to the same.
(c) Attorneys representing an Inspector General in proceedings before the Legislative Ethics Commission, except an attorney appointed under subsection (b), shall be appointed or retained by the Attorney General, shall be under the supervision, direction, and control of the Attorney General, and shall serve at the pleasure of the Attorney General. The compensation of any attorneys appointed or retained in accordance with this subsection or subsection (b) shall be paid by the Office of the Legislative Inspector General.
(Source: P.A. 93-617, eff. 12-9-03.)

(5 ILCS 430/25-50)
Sec. 25-50. Investigation reports.
(a) If the Legislative Inspector General, upon the conclusion of an investigation, determines that reasonable cause exists to believe that a violation has occurred, then the Legislative Inspector General shall issue a summary report of the investigation. The report shall be delivered to the appropriate ultimate jurisdictional authority and to the head of each State agency affected by or involved in the investigation, if appropriate. The appropriate ultimate jurisdictional authority or agency head shall respond to the summary report within 20 days, in writing, to the Legislative Inspector General. The response shall include a description of any corrective or disciplinary action to be imposed.
(b) The summary report of the investigation shall include the following:
(1) A description of any allegations or other

information received by the Legislative Inspector General pertinent to the investigation.

(2) A description of any alleged misconduct

discovered in the course of the investigation.

(3) Recommendations for any corrective or

disciplinary action to be taken in response to any alleged misconduct described in the report, including but not limited to discharge.

(4) Other information the Legislative Inspector

General deems relevant to the investigation or resulting recommendations.

(c) Within 30 days after receiving a response from the appropriate ultimate jurisdictional authority or agency head under subsection (a), the Legislative Inspector General shall notify the Commission and the Attorney General if the Legislative Inspector General believes that a complaint should be filed with the Commission. If the Legislative Inspector General desires to file a complaint with the Commission, the Legislative Inspector General shall submit the summary report and supporting documents to the Attorney General. If the Attorney General concludes that there is insufficient evidence that a violation has occurred, the Attorney General shall notify the Legislative Inspector General and the Legislative Inspector General shall deliver to the Legislative Ethics Commission a copy of the summary report and response from the ultimate jurisdictional authority or agency head. If the Attorney General determines that reasonable cause exists to believe that a violation has occurred, then the Legislative Inspector General, represented by the Attorney General, may file with the Legislative Ethics Commission a complaint. The complaint shall set forth the alleged violation and the grounds that exist to support the complaint. The complaint must be filed with the Commission within 18 months after the most recent act of the alleged violation or of a series of alleged violations except where there is reasonable cause to believe that fraudulent concealment has occurred. To constitute fraudulent concealment sufficient to toll this limitations period, there must be an affirmative act or representation calculated to prevent discovery of the fact that a violation has occurred. If a complaint is not filed with the Commission within 6 months after notice by the Inspector General to the Commission and the Attorney General, then the Commission may set a meeting of the Commission at which the Attorney General shall appear and provide a status report to the Commission.
(c-5) Within 30 days after receiving a response from the appropriate ultimate jurisdictional authority or agency head under subsection (a), if the Legislative Inspector General does not believe that a complaint should be filed, the Legislative Inspector General shall deliver to the Legislative Ethics Commission a statement setting forth the basis for the decision not to file a complaint and a copy of the summary report and response from the ultimate jurisdictional authority or agency head. The Inspector General may also submit a redacted version of the summary report and response from the ultimate jurisdictional authority if the Inspector General believes either contains information that, in the opinion of the Inspector General, should be redacted prior to releasing the report, may interfere with an ongoing investigation, or identifies an informant or complainant.
(c-10) If, after reviewing the documents, the Commission believes that further investigation is warranted, the Commission may request that the Legislative Inspector General provide additional information or conduct further investigation. The Commission may also refer the summary report and response from the ultimate jurisdictional authority to the Attorney General for further investigation or review. If the Commission requests the Attorney General to investigate or review, the Commission must notify the Attorney General and the Legislative Inspector General. The Attorney General may not begin an investigation or review until receipt of notice from the Commission. If, after review, the Attorney General determines that reasonable cause exists to believe that a violation has occurred, then the Attorney General may file a complaint with the Legislative Ethics Commission. If the Attorney General concludes that there is insufficient evidence that a violation has occurred, the Attorney General shall notify the Legislative Ethics Commission and the appropriate Legislative Inspector General.
(d) A copy of the complaint filed with the Legislative Ethics Commission must be served on all respondents named in the complaint and on each respondent's ultimate jurisdictional authority in the same manner as process is served under the Code of Civil Procedure.
(e) A respondent may file objections to the complaint within 30 days after notice of the petition has been served on the respondent.
(f) The Commission shall meet, at least 30 days after the complaint is served on all respondents either in person or by telephone, in a closed session to review the sufficiency of the complaint. The Commission shall issue notice by certified mail, return receipt requested, to the Legislative Inspector General, the Attorney General, and all respondents of the Commission's ruling on the sufficiency of the complaint. If the complaint is deemed to sufficiently allege a violation of this Act, then the Commission shall include a hearing date scheduled within 4 weeks after the date of the notice, unless all of the parties consent to a later date. If the complaint is deemed not to sufficiently allege a violation, then the Commission shall send by certified mail, return receipt requested, a notice to the Legislative Inspector General, the Attorney General, and all respondents the decision to dismiss the complaint.
(g) On the scheduled date the Commission shall conduct a closed meeting, either in person or, if the parties consent, by telephone, on the complaint and allow all parties the opportunity to present testimony and evidence. All such proceedings shall be transcribed.
(h) Within an appropriate time limit set by rules of the Legislative Ethics Commission, the Commission shall (i) dismiss the complaint, (ii) issue a recommendation of discipline to the respondent and the respondent's ultimate jurisdictional authority, (iii) impose an administrative fine upon the respondent, (iv) issue injunctive relief as described in Section 50-10, or (v) impose a combination of (ii) through (iv).
(i) The proceedings on any complaint filed with the Commission shall be conducted pursuant to rules promulgated by the Commission.
(j) The Commission may designate hearing officers to conduct proceedings as determined by rule of the Commission.
(k) In all proceedings before the Commission, the standard of proof is by a preponderance of the evidence.
(l) Within 30 days after the issuance of a final administrative decision that concludes that a violation occurred, the Legislative Ethics Commission shall make public the entire record of proceedings before the Commission, the decision, any recommendation, any discipline imposed, and the response from the agency head or ultimate jurisdictional authority to the Legislative Ethics Commission.
(Source: P.A. 96-555, eff. 8-18-09.)

(5 ILCS 430/25-51)
Sec. 25-51. Closed investigations. When the Legislative Inspector General concludes that there is insufficient evidence that a violation has occurred, the Inspector General shall close the investigation. The Legislative Inspector General shall provide the Commission with a written statement of the decision to close the investigation. At the request of the subject of the investigation, the Legislative Inspector General shall provide a written statement to the subject of the investigation of the Inspector General's decision to close the investigation. Closure by the Legislative Inspector General does not bar the Inspector General from resuming the investigation if circumstances warrant. The Commission also has the discretion to request that the Legislative Inspector General conduct further investigation of any matter closed pursuant to this Section, or to refer the allegations to the Attorney General for further review or investigation. If the Commission requests the Attorney General to investigate or review, the Commission must notify the Attorney General and the Inspector General. The Attorney General may not begin an investigation or review until receipt of notice from the Commission.
(Source: P.A. 96-555, eff. 8-18-09.)

(5 ILCS 430/25-52)
Sec. 25-52. Release of summary reports.
(a) Within 60 days after receipt of a summary report and response from the ultimate jurisdictional authority or agency head that resulted in a suspension of at least 3 days or termination of employment, the Legislative Ethics Commission shall make available to the public the report and response or a redacted version of the report and response. The Legislative Ethics Commission may make available to the public any other summary report and response of the ultimate jurisdictional authority or agency head or a redacted version of the report and response.
(b) The Legislative Ethics Commission shall redact information in the summary report that may reveal the identity of witnesses, complainants, or informants or if the Commission determines it is appropriate to protect the identity of a person before publication. The Commission may also redact any information it believes should not be made public. Prior to publication, the Commission shall permit the respondents, Legislative Inspector General, and Attorney General to review documents to be made public and offer suggestions for redaction or provide a response that shall be made public with the summary report.
(c) The Legislative Ethics Commission may withhold publication of the report or response if the Legislative Inspector General or Attorney General certifies that publication will interfere with an ongoing investigation.
(Source: P.A. 96-555, eff. 8-18-09.)

(5 ILCS 430/25-55)
Sec. 25-55. Decisions; recommendations.
(a) All decisions of the Legislative Ethics Commission must include a description of the alleged misconduct, the decision of the Commission, including any fines levied and any recommendation of discipline, and the reasoning for that decision. All decisions of the Commission shall be delivered to the head of the appropriate State agency, the appropriate ultimate jurisdictional authority, and the Legislative Inspector General. The Legislative Ethics Commission shall promulgate rules for the decision and recommendation process.
(b) If the Legislative Ethics Commission issues a recommendation of discipline to an agency head or ultimate jurisdictional authority, that agency head or ultimate jurisdictional authority must respond to that recommendation in 30 days with a written response to the Legislative Ethics Commission. This response must include any disciplinary action the agency head or ultimate jurisdictional authority has taken with respect to the officer or employee in question. If the agency head or ultimate jurisdictional authority did not take any disciplinary action, or took a different disciplinary action than that recommended by the Legislative Ethics Commission, the agency head or ultimate jurisdictional authority must describe the different action and explain the reasons for the different action in the written response. This response must be served upon the Legislative Ethics Commission and the Legislative Inspector General within the 30-day period and is not exempt from the provisions of the Freedom of Information Act.
(Source: P.A. 93-617, eff. 12-9-03.)

(5 ILCS 430/25-60)
Sec. 25-60. Appeals. A decision of the Legislative Ethics Commission to impose a fine is subject to judicial review under the Administrative Review Law. All other decisions by the Legislative Ethics Commission are final and not subject to review either administratively or judicially.
(Source: P.A. 93-617, eff. 12-9-03.)

(5 ILCS 430/25-65)
Sec. 25-65. Reporting of investigations.
(a) The Legislative Inspector General shall file a quarterly activity report with the Legislative Ethics Commission that reflects investigative activity during the previous quarter. The Legislative Ethics Commission shall establish the reporting dates. The activity report shall include at least the following:
(1) A summary of any investigation opened during the

preceding quarter, the affected office, agency or agencies, the investigation's unique tracking number, and a brief statement of the general nature of the allegation or allegations.

(2) A summary of any investigation closed during the

preceding quarter, the affected office, agency or agencies, the investigation's unique tracking number, and a brief statement of the general nature of the allegation or allegations.

(3) The status of an ongoing investigation that

remained open at the end of the quarter, the affected office, agency or agencies, the investigation's unique tracking number, and a brief statement of the general nature of the investigation.

(b) If any investigation is not concluded within 6 months after its initiation, the Legislative Inspector General shall file a 6-month report with the Legislative Ethics Commission no later than 10 days after the 6th month. The 6-month report shall disclose:
(1) The general nature of the allegation or

information giving rise to the investigation, the title or job duties of the subjects of the investigation, and the investigation's unique tracking number.

(2) The date of the last alleged violation of this

Act or other State law giving rise to the investigation.

(3) Whether the Legislative Inspector General has

found credible the allegations of criminal conduct.

(4) Whether the allegation has been referred to an

appropriate law enforcement agency and the identity of the law enforcement agency to which those allegations were referred.

(5) If an allegation has not been referred to an

appropriate law enforcement agency, the reasons for the failure to complete the investigation within 6 months, a summary of the investigative steps taken, additional investigative steps contemplated at the time of the report, and an estimate of additional time necessary to complete the investigation.

(6) Any other information deemed necessary by the

Legislative Ethics Commission in determining whether to appoint a Special Inspector General.

(c) If the Legislative Inspector General has referred an allegation to an appropriate law enforcement agency and continues to investigate the matter, the future reporting requirements of this Section are suspended.
(Source: P.A. 96-555, eff. 8-18-09.)

(5 ILCS 430/25-70)
Sec. 25-70. Cooperation in investigations. It is the duty of every officer and employee under the jurisdiction of the Legislative Inspector General, including any inspector general serving in any State agency under the jurisdiction of the Legislative Inspector General, to cooperate with the Legislative Inspector General in any investigation undertaken pursuant to this Act. Failure to cooperate with an investigation of the Legislative Inspector General is grounds for disciplinary action, including dismissal. Nothing in this Section limits or alters a person's existing rights or privileges under State or federal law.
(Source: P.A. 93-617, eff. 12-9-03.)

(5 ILCS 430/25-80)
Sec. 25-80. Referrals of investigations. If the Legislative Inspector General determines that any alleged misconduct involves any person not subject to the jurisdiction of the Legislative Ethics Commission, the Legislative Inspector General shall refer the reported allegations to the appropriate ethics commission or other appropriate body. If the Legislative Inspector General determines that any alleged misconduct may give rise to criminal penalties, the Legislative Inspector General may refer the allegations regarding that misconduct to the appropriate law enforcement authority.
(Source: P.A. 93-617, eff. 12-9-03.)

(5 ILCS 430/25-85)
Sec. 25-85. Quarterly reports by the Legislative Inspector General. The Legislative Inspector General shall submit quarterly reports to the General Assembly and the Legislative Ethics Commission, on dates determined by the Legislative Ethics Commission, indicating:
(1) the number of allegations received since the date

of the last report;

(2) the number of investigations initiated since the

date of the last report;

(3) the number of investigations concluded since the

date of the last report;

(4) the number of investigations pending as of the

reporting date;

(5) the number of complaints forwarded to the

Attorney General since the date of the last report; and

(6) the number of actions filed with the Legislative

Ethics Commission since the date of the last report and the number of actions pending before the Legislative Ethics Commission as of the reporting date.

(Source: P.A. 93-617, eff. 12-9-03.)

(5 ILCS 430/25-86)
Sec. 25-86. Quarterly reports by the Attorney General. The Attorney General shall submit quarterly reports to the Legislative Ethics Commission, on dates determined by the Legislative Ethics Commission, indicating:
(1) the number of complaints received from the

Legislative Inspector General since the date of the last report;

(2) the number of complaints for which the Attorney

General has determined reasonable cause exists to believe that a violation has occurred since the date of the last report; and

(3) the number of complaints still under review by

the Attorney General.

(Source: P.A. 93-617, eff. 12-9-03.)

(5 ILCS 430/25-90)
Sec. 25-90. Confidentiality.
(a) The identity of any individual providing information or reporting any possible or alleged misconduct to the Legislative Inspector General or the Legislative Ethics Commission shall be kept confidential and may not be disclosed without the consent of that individual, unless the individual consents to disclosure of his or her name or disclosure of the individual's identity is otherwise required by law. The confidentiality granted by this subsection does not preclude the disclosure of the identity of a person in any capacity other than as the source of an allegation.
(b) Subject to the provisions of Section 25-50(c), commissioners, employees, and agents of the Legislative Ethics Commission, the Legislative Inspector General, and employees and agents of the Office of the Legislative Inspector General shall keep confidential and shall not disclose information exempted from disclosure under the Freedom of Information Act or by this Act.
(Source: P.A. 93-617, eff. 12-9-03.)

(5 ILCS 430/25-95)
Sec. 25-95. Exemptions.
(a) Documents generated by an ethics officer under this Act, except Section 5-50, are exempt from the provisions of the Freedom of Information Act.
(a-5) Requests from ethics officers, members, and State employees to the Office of the Legislative Inspector General, a Special Legislative Inspector General, the Legislative Ethics Commission, an ethics officer, or a person designated by a legislative leader for guidance on matters involving the interpretation or application of this Act or rules promulgated under this Act are exempt from the provisions of the Freedom of Information Act. Guidance provided to an ethics officer, member, or State employee at the request of an ethics officer, member, or State employee by the Office of the Legislative Inspector General, a Special Legislative Inspector General, the Legislative Ethics Commission, an ethics officer, or a person designated by a legislative leader on matters involving the interpretation or application of this Act or rules promulgated under this Act is exempt from the provisions of the Freedom of Information Act.
(b) Summary investigation reports released by the Legislative Ethics Commission as provided in Section 25-52 are public records. Otherwise, any allegations and related documents submitted to the Legislative Inspector General and any pleadings and related documents brought before the Legislative Ethics Commission are exempt from the provisions of the Freedom of Information Act so long as the Legislative Ethics Commission does not make a finding of a violation of this Act. If the Legislative Ethics Commission finds that a violation has occurred, the entire record of proceedings before the Commission, the decision and recommendation, and the mandatory report from the agency head or ultimate jurisdictional authority to the Legislative Ethics Commission are not exempt from the provisions of the Freedom of Information Act but information contained therein that is exempt from the Freedom of Information Act must be redacted before disclosure as provided in Section 8 of the Freedom of Information Act.
(c) Meetings of the Commission are exempt from the provisions of the Open Meetings Act.
(d) Unless otherwise provided in this Act, all investigatory files and reports of the Office of the Legislative Inspector General, other than monthly reports, are confidential, are exempt from disclosure under the Freedom of Information Act, and shall not be divulged to any person or agency, except as necessary (i) to the appropriate law enforcement authority if the matter is referred pursuant to this Act, (ii) to the ultimate jurisdictional authority, or (iii) to the Legislative Ethics Commission.
(Source: P.A. 96-555, eff. 8-18-09.)



Article 30 - Auditor General

(5 ILCS 430/Art. 30 heading)

(5 ILCS 430/30-5)
Sec. 30-5. Appointment of Inspector General.
(a) The Auditor General shall appoint an Inspector General (i) to investigate allegations of violations of Articles 5 and 10 by State officers and employees under his or her jurisdiction and (ii) to perform other duties and exercise other powers assigned to the Inspectors General by this or any other Act. The Inspector General shall be appointed within 6 months after the effective date of this Act.
(b) The Auditor General shall provide by rule for the operation of his or her Inspector General. It is declared to be in the public interest, safety, and welfare that the Auditor General adopt emergency rules under the Illinois Administrative Procedure Act to initially perform his or her duties under this subsection.
(c) The Auditor General may appoint an existing inspector general as the Inspector General required by this Article, provided that such an inspector general is not prohibited by law, rule, jurisdiction, qualification, or interest from serving as the Inspector General required by this Article.
The Auditor General may not appoint a relative as the Inspector General required by this Article.
(Source: P.A. 93-617, eff. 12-9-03.)

(5 ILCS 430/30-10)
Sec. 30-10. Ethics Officer. The Auditor General shall designate an Ethics Officer for the office of the Auditor General. The ethics officer shall:
(1) act as liaison between the Office of the Auditor

General and the Inspector General appointed under this Article;

(2) review statements of economic interest and

disclosure forms of officers, senior employees, and contract monitors before they are filed with the Secretary of State; and

(3) provide guidance to officers and employees in the

interpretation and implementation of this Act, which the officer or employee may in good faith rely upon. Such guidance shall be based, whenever possible, upon legal precedent in court decisions and opinions of the Attorney General.

(Source: P.A. 93-617, eff. 12-9-03.)



Article 35 - Other Inspectors General within the Executive Branch

(5 ILCS 430/Art. 35 heading)

(5 ILCS 430/35-5)
Sec. 35-5. Appointment of Inspectors General. Nothing in this Act precludes the appointment by the Governor, the Lieutenant Governor, the Attorney General, the Secretary of State, the Comptroller, or the Treasurer of any inspector general required or permitted by law. Nothing in this Act precludes the Governor, the Attorney General, the Secretary of State, the Comptroller, or the Treasurer from appointing an existing inspector general under his or her jurisdiction to serve simultaneously as an Executive Inspector General. This Act shall be read consistently with all existing State statutes that create inspectors general under the jurisdiction of an executive branch constitutional officer.
This Act prohibits the appointment or employment by an officer, member, State employee, or State agency of any person to serve or act with respect to one or more State agencies as an Inspector General under this Act except as authorized and required by Articles 20, 25, and 30 of this Act or Section 14 of the Secretary of State Act. No officer, member, State employee, or State agency may appoint or employ an inspector general for any purpose except as authorized or required by law.
(Source: P.A. 96-555, eff. 8-18-09.)



Article 50 - Penalties

(5 ILCS 430/Art. 50 heading)

(5 ILCS 430/50-5)
Sec. 50-5. Penalties.
(a) A person is guilty of a Class A misdemeanor if that person intentionally violates any provision of Section 5-15, 5-30, 5-40, or 5-45 or Article 15.
(a-1) An ethics commission may levy an administrative fine for a violation of Section 5-45 of this Act of up to 3 times the total annual compensation that would have been obtained in violation of Section 5-45.
(b) A person who intentionally violates any provision of Section 5-20, 5-35, 5-50, or 5-55 is guilty of a business offense subject to a fine of at least $1,001 and up to $5,000.
(c) A person who intentionally violates any provision of Article 10 is guilty of a business offense and subject to a fine of at least $1,001 and up to $5,000.
(d) Any person who intentionally makes a false report alleging a violation of any provision of this Act to an ethics commission, an inspector general, the State Police, a State's Attorney, the Attorney General, or any other law enforcement official is guilty of a Class A misdemeanor.
(e) An ethics commission may levy an administrative fine of up to $5,000 against any person who violates this Act, who intentionally obstructs or interferes with an investigation conducted under this Act by an inspector general, or who intentionally makes a false, frivolous, or bad faith allegation.
(f) In addition to any other penalty that may apply, whether criminal or civil, a State employee who intentionally violates any provision of Section 5-5, 5-15, 5-20, 5-30, 5-35, 5-45, or 5-50, Article 10, Article 15, or Section 20-90 or 25-90 is subject to discipline or discharge by the appropriate ultimate jurisdictional authority.
(g) Any person who violates Section 5-65 is subject to a fine of up to $5,000 per offense, and is subject to discipline or discharge by the appropriate ultimate jurisdictional authority. Each violation of Section 5-65 is a separate offense. Any penalty imposed by an ethics commission shall be separate and distinct from any fines or penalties imposed by a court of law or a State or federal agency.
(h) Any person who violates Section 4.7 or paragraph (d) of Section 5 of the Lobbyist Registration Act is guilty of a business offense and shall be subject to a fine of up to $5,000. Any penalty imposed by an ethics commission shall be separate and distinct from any fines or penalties imposed by a court of law or by the Secretary of State under the Lobbyist Registration Act.
(Source: P.A. 100-554, eff. 11-16-17.)

(5 ILCS 430/50-10)
Sec. 50-10. Injunctive relief.
(a) For a violation of any Section of this Act, an ethics commission may issue appropriate injunctive relief up to and including discharge of a State employee.
(b) Any injunctive relief issued pursuant to this Section must comport with the requirements of Section 20-40.
(Source: P.A. 96-555, eff. 8-18-09.)



Article 70 - Governmental Entities

(5 ILCS 430/Art. 70 heading)

(5 ILCS 430/70-5)
Sec. 70-5. Adoption by governmental entities.
(a) Within 6 months after the effective date of this Act, each governmental entity other than a community college district, and each community college district within 6 months after the effective date of this amendatory Act of the 95th General Assembly, shall adopt an ordinance or resolution that regulates, in a manner no less restrictive than Section 5-15 and Article 10 of this Act, (i) the political activities of officers and employees of the governmental entity and (ii) the soliciting and accepting of gifts by and the offering and making of gifts to officers and employees of the governmental entity. No later than 60 days after the effective date of this amendatory Act of the 100th General Assembly, each governmental unit shall adopt an ordinance or resolution establishing a policy to prohibit sexual harassment. The policy shall include, at a minimum: (i) a prohibition on sexual harassment; (ii) details on how an individual can report an allegation of sexual harassment, including options for making a confidential report to a supervisor, ethics officer, Inspector General, or the Department of Human Rights; (iii) a prohibition on retaliation for reporting sexual harassment allegations, including availability of whistleblower protections under this Act, the Whistleblower Act, and the Illinois Human Rights Act; and (iv) the consequences of a violation of the prohibition on sexual harassment and the consequences for knowingly making a false report.
(b) Within 3 months after the effective date of this amendatory Act of the 93rd General Assembly, the Attorney General shall develop model ordinances and resolutions for the purpose of this Article. The Attorney General shall advise governmental entities on their contents and adoption.
(c) As used in this Article, (i) an "officer" means an elected or appointed official; regardless of whether the official is compensated, and (ii) an "employee" means a full-time, part-time, or contractual employee.
(Source: P.A. 100-554, eff. 11-16-17.)

(5 ILCS 430/70-10)
Sec. 70-10. Penalties. A governmental entity may provide in the ordinance or resolution required by this Article for penalties similar to those provided in this Act for similar conduct.
(Source: P.A. 93-615, eff. 11-19-03.)

(5 ILCS 430/70-15)
Sec. 70-15. Home rule preemption. This Article is a denial and limitation of home rule powers and functions in accordance with subsection (i) of Section 6 of Article VII of the Illinois Constitution. A home rule unit may not regulate the political activities of its officers and employees and the soliciting, offering, accepting, and making of gifts in a manner less restrictive than the provisions of Section 70-5.
(Source: P.A. 93-615, eff. 11-19-03; 93-617, eff. 12-9-03.)

(5 ILCS 430/70-20)
Sec. 70-20. Members appointed by a county. In addition to any other applicable requirement of law, any member of a governmental entity appointed by the president or chairperson of the county board, or by any member or members of the county board, with or without the advice and consent of the county board, shall abide by the ethics laws applicable to, and the ethics policies of, that county and, if applicable, shall be subject to the jurisdiction of that county's ethics officer or inspector general.
(Source: P.A. 98-457, eff. 8-16-13; 98-894, eff. 1-1-15.)



Article 75 - Regional Transit Boards

(5 ILCS 430/Art. 75 heading)

(5 ILCS 430/75-5)
Sec. 75-5. Application of the State Officials and Employees Ethics Act to the Regional Transit Boards.
(a) Beginning July 1, 2011, the provisions of Articles 1, 5, 10, 20, and 50 of this Act, as well as this Article, shall apply to the Regional Transit Boards. As used in Articles 1, 5, 10, 20, 50, and 75, (i) "appointee" and "officer" include a person appointed to serve on the board of a Regional Transit Board, and (ii) "employee" and "State employee" include a full-time, part-time, or contractual employee of a Regional Transit Board.
(b) The Executive Ethics Commission shall have jurisdiction over all board members and employees of the Regional Transit Boards. The Executive Inspector General appointed by the Governor shall have jurisdiction over all board members, employees, vendors, and others doing business with the Regional Transit Boards to investigate allegations of fraud, waste, abuse, mismanagement, misconduct, nonfeasance, misfeasance, malfeasance, or violations of this Act.
(Source: P.A. 96-1528, eff. 7-1-11.)

(5 ILCS 430/75-10)
Sec. 75-10. Coordination between Executive Inspector General and Inspectors General appointed by Regional Transit Boards.
(a) Nothing in this amendatory Act of the 96th General Assembly precludes a Regional Transit Board from appointing or employing an Inspector General to serve under the jurisdiction of a Regional Transit Board to receive complaints and conduct investigations in accordance with an ordinance or resolution adopted by that respective Board, provided he or she is approved by the Executive Ethics Commission. A Regional Transit Board shall notify the Executive Ethics Commission within 10 days after employing or appointing a person to serve as Inspector General, and the Executive Ethics Commission shall approve or reject the appointment or employment of the Inspector General. Any notification not acted upon by the Executive Ethics Commission within 60 days after its receipt shall be deemed to have received the approval of the Executive Ethics Commission. Within 30 days after the effective date of this amendatory Act of the 96th General Assembly, a Regional Transit Board shall notify the Executive Ethics Commission of any person serving on the effective date of this amendatory Act as an Inspector General for the Regional Transit Board, and the Executive Ethics Commission shall approve or reject the appointment or employment within 30 days after receipt of the notification, provided that any notification not acted upon by the Executive Ethics Commission within 30 days shall be deemed to have received approval. No person rejected by the Executive Ethics Commission shall serve as an Inspector General for a Regional Transit Board for a term of 5 years after being rejected by the Commission. For purposes of this subsection (a), any person appointed or employed by a Transit Board to receive complaints and investigate allegations of fraud, waste, abuse, mismanagement, misconduct, nonfeasance, misfeasance, malfeasance, or violations of this Act shall be considered an Inspector General and shall be subject to approval of the Executive Ethics Commission.
(b) The Executive Inspector General appointed by the Governor shall have exclusive jurisdiction to investigate complaints or allegations of violations of this Act and, in his or her discretion, may investigate other complaints or allegations. Complaints or allegations of a violation of this Act received by an Inspector General appointed or employed by a Regional Transit Board shall be immediately referred to the Executive Inspector General. The Executive Inspector General shall have authority to assume responsibility and investigate any complaint or allegation received by an Inspector General appointed or employed by a Regional Transit Board. In the event the Executive Inspector General provides written notification of intent to assume investigatory responsibility for a complaint, allegation, or ongoing investigation, the Inspector General appointed or employed by a Regional Transit Board shall cease review of the complaint, allegation, or ongoing investigation and provide all information to the Executive Inspector General. The Executive Inspector General may delegate responsibility for an investigation to the Inspector General appointed or employed by a Regional Transit Board. In the event the Executive Inspector General provides an Inspector General appointed or employed by a Regional Transit Board with written notification of intent to delegate investigatory responsibility for a complaint, allegation, or ongoing investigation, the Executive Inspector General shall provide all information to the Inspector General appointed or employed by a Regional Transit Board.
(c) An Inspector General appointed or employed by a Regional Transit Board shall provide a monthly activity report to the Executive Inspector General indicating:
(1) the total number of complaints or allegations

received since the date of the last report and a description of each complaint;

(2) the number of investigations pending as of the

reporting date and the status of each investigation;

(3) the number of investigations concluded since the

date of the last report and the result of each investigation; and

(4) the status of any investigation delegated by the

Executive Inspector General.

An Inspector General appointed or employed by a Regional Transit Board and the Executive Inspector General shall cooperate and share resources or information as necessary to implement the provisions of this Article.
(d) Reports filed under this Section are exempt from the Freedom of Information Act and shall be deemed confidential. Investigatory files and reports prepared by the Office of the Executive Inspector General and the Office of an Inspector General appointed or employed by a Regional Transit Board may be disclosed between the Offices as necessary to implement the provisions of this Article.
(Source: P.A. 96-1528, eff. 7-1-11.)



Article 90 - Amendatory Provisions

(5 ILCS 430/Art. 90 heading)

(5 ILCS 430/90-3)
Sec. 90-3. (Amendatory provisions; text omitted).
(Source: P.A. 93-615, eff. 11-19-03.)

(5 ILCS 430/90-6)
Sec. 90-6. The State Employees Political Activity Act is repealed on the effective date of the State Officials and Employees Ethics Act.
(Source: P.A. 93-615, eff. 11-19-03.)

(5 ILCS 430/90-7)
Sec. 90-7. (Amendatory provisions; text omitted).
(Source: P.A. 93-615, eff. 11-19-03.)

(5 ILCS 430/90-10)
Sec. 90-10. (Amendatory provisions; text omitted).
(Source: P.A. 93-615, eff. 11-19-03.)

(5 ILCS 430/90-11)
Sec. 90-11. (Amendatory provisions; text omitted).
(Source: P.A. 93-615, eff. 11-19-03.)

(5 ILCS 430/90-12)
Sec. 90-12. (Amendatory provisions; text omitted).
(Source: P.A. 93-615, eff. 11-19-03.)

(5 ILCS 430/90-15)
Sec. 90-15. (Amendatory provisions; text omitted).
(Source: P.A. 93-615, eff. 11-19-03.)

(5 ILCS 430/90-20)
Sec. 90-20. (Amendatory provisions; text omitted).
(Source: P.A. 93-615, eff. 11-19-03.)

(5 ILCS 430/90-25)
Sec. 90-25. (Amendatory provisions; text omitted).
(Source: P.A. 93-615, eff. 11-19-03.)

(5 ILCS 430/90-30)
Sec. 90-30. (Amendatory provisions; text omitted).
(Source: P.A. 93-615, eff. 11-19-03.)

(5 ILCS 430/90-35)
Sec. 90-35. (Amendatory provisions; text omitted).
(Source: P.A. 93-615, eff. 11-19-03.)

(5 ILCS 430/90-37)
Sec. 90-37. (Amendatory provisions; text omitted).
(Source: P.A. 93-615, eff. 11-19-03.)

(5 ILCS 430/90-40)
Sec. 90-40. (Amendatory provisions; text omitted).
(Source: P.A. 93-615, eff. 11-19-03.)



Article 99 - Miscellaneous Provisions

(5 ILCS 430/Art. 99 heading)

(5 ILCS 430/99-5)
Sec. 99-5. Severability. The provisions of this Act are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 93-615, eff. 11-19-03.)

(5 ILCS 430/99-10) (was Sec. 995 of PA 93-617)
Sec. 99-10. Closed sessions; vote requirement. Public Act 93-617 authorizes the ethics commissions of the executive branch and legislative branch to conduct closed sessions, hearings, and meetings in certain circumstances. In order to meet the requirements of subsection (c) of Section 5 of Article IV of the Illinois Constitution, the General Assembly determines that closed sessions, hearings, and meetings of the ethics commissions, including the ethics commission for the legislative branch, are required by the public interest. Thus, Public Act 93-617 was enacted by the affirmative vote of two-thirds of the members elected to each house of the General Assembly.
(Source: P.A. 95-331, eff. 8-21-07.)

(5 ILCS 430/99-99)
Sec. 99-99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 93-615, eff. 11-19-03.)






5 ILCS 440/ - Time Standardization Act.

(5 ILCS 440/0.01) (from Ch. 1, par. 3200)
Sec. 0.01. Short title. This Act may be cited as the Time Standardization Act.
(Source: P.A. 86-1324.)

(5 ILCS 440/1) (from Ch. 1, par. 3201)
Sec. 1. At two o'clock ante meridian of the second Sunday in March of each year, the standard time in this State shall be advanced one hour, and at two o'clock ante meridian of the first Sunday in November of each year the standard time in this State shall, by the retarding of one hour, be made to coincide with the mean astronomical time of the ninety degrees of longitude West from Greenwich, the standard official time of which is described as United States standard central time, so that between the second Sunday of March at two o'clock ante meridian in each year and the first Sunday in November at two o'clock ante meridian in each year the standard time in this State shall be one hour in advance of the United States standard central time: Provided, however, that nothing in this Act shall be so construed as to be in contravention of any federal law or authorized order of the Interstate Commerce Commission with respect to the time zones of the United States. And in all laws, statutes, orders, judgments, rules and regulations relating to the time of performance of any act of any officer or department of this State, or of any county, township, city or town, municipal corporation, agency or instrumentality of the State, or school district or school authority or relating to the time in which any rights shall accrue or determine, or within which any act shall or shall not be performed by any person subject to the jurisdiction of the State, and in all the public schools and in all institutions of the State, or of any county, township, city or town, municipal corporation, agency or instrumentality of the State or school district or school authority, and in all contracts or choses in action made or to be performed in the State, it shall be understood and intended that the time shall be the time prescribed in this Section.
If the date on which time is to be advanced one hour, the date on which time is to be retarded one hour, or both, as set forth under Section 260a of the federal Uniform Time Act of 1966 (15 U.S.C. 260a), as now or hereafter amended, renumbered, or succeeded, differs from either or both of those dates as set forth under this Section, then the dates set forth under the federal law shall control and shall apply in Illinois, notwithstanding the dates set forth in this Section.
(Source: P.A. 95-725, eff. 6-30-08.)

(5 ILCS 440/2) (from Ch. 1, par. 3202)
Sec. 2. It is unlawful for any county, township, city or town, municipal corporation, agency or instrumentality of the State, or school district or school authority to employ any time or adopt any ordinance, resolution or order providing for the use of any time other than that specified in this Act.
(Source: Laws 1959, p. 124.)

(5 ILCS 440/3) (from Ch. 1, par. 3203)
Sec. 3. Any officer or employee of any county, township, city or town, municipal corporation, agency or instrumentality of the State, or school district or school authority who violates any provision of this Act is guilty of a petty offense.
(Source: P.A. 77-2550.)

(5 ILCS 440/4) (from Ch. 1, par. 3204)
Sec. 4. If any provision of this Act or the application thereof to any person or circumstance is held invalid, such invalidity shall not affect other provisions or applications of the Act which can be given effect without the invalid provision or application, and to this end the provisions of this Act are declared to be severable.
(Source: Laws 1959, p. 124.)



5 ILCS 460/ - State Designations Act.

(5 ILCS 460/1) (from Ch. 1, par. 2901-1)
Sec. 1. This Act may be cited as the State Designations Act.
(Source: P.A. 87-273.)

(5 ILCS 460/5) (from Ch. 1, par. 2901-5)
Sec. 5. State seal.
(a) The reproduction of the emblem only on the "great seal of the State of Illinois" is authorized and permitted when reproduced in black or in the national colors upon a white sheet or background and bearing underneath the emblem in blue letters the word "Illinois" and being an actual reproduction of the great seal, except for the outer ring, for use as a State banner or insignia under the conditions and subject to the restrictions provided by the laws of the United States and the State of Illinois as to the United States or State flag or ensign.
(b) It is lawful for the Secretary of State as custodian of the "great seal of the State of Illinois" to permit at his or her discretion the inspection and examination of the seal for the purpose of copying or reproducing the emblem only on the great seal for the uses and purposes authorized by this Section.
(Source: P.A. 87-273.)

(5 ILCS 460/10) (from Ch. 1, par. 2901-10)
Sec. 10. State bird. The bird Cardinalis Cardinalis, commonly known as the "Cardinal", is designated the official State Bird of the State of Illinois.
(Source: P.A. 87-273.)

(5 ILCS 460/15) (from Ch. 1, par. 2901-15)
Sec. 15. State insect. The insect Danaus plexippus, commonly known as the "Monarch Butterfly", is designated the official State insect of the State of Illinois.
(Source: P.A. 87-273.)

(5 ILCS 460/20) (from Ch. 1, par. 2901-20)
Sec. 20. Official language. The official language of the State of Illinois is English.
(Source: P.A. 87-273.)

(5 ILCS 460/25) (from Ch. 1, par. 2901-25)
Sec. 25. State mineral. The mineral calcium fluoride, commonly called "fluorite", is designated the official State mineral of the State of Illinois.
(Source: P.A. 90-655, eff. 7-30-98.)

(5 ILCS 460/30) (from Ch. 1, par. 2901-30)
Sec. 30. State slogan. The slogan "Land of Lincoln" is designated the official slogan of the State of Illinois.
(Source: P.A. 87-273.)

(5 ILCS 460/35) (from Ch. 1, par. 2901-35)
Sec. 35. State song. The song "Illinois", words written by C. H. Chamberlain and music composed by Archibald Johnston, is designated the official State song of Illinois. The words and music of the song are set forth at Laws 1925, pages 602 and 603, and are incorporated into this Section by reference.
(Source: P.A. 87-273.)

(5 ILCS 460/40) (from Ch. 1, par. 2901-40)
Sec. 40. State tree and flower. The white oak tree is designated the native State tree of the State of Illinois; and the native violet is designated the native State flower of the State of Illinois.
(Source: P.A. 87-273.)

(5 ILCS 460/43)
Sec. 43. State wildflower. The plant Asclepias spp, commonly known as "Milkweed", is designated the official State wildflower of the State of Illinois.
(Source: P.A. 100-371, eff. 8-25-17.)

(5 ILCS 460/45) (from Ch. 1, par. 2901-45)
Sec. 45. State animal. The animal Odocoileus virginianus, commonly known as the "white-tailed deer", is designated the official State animal of the State of Illinois.
(Source: P.A. 87-273.)

(5 ILCS 460/47)
Sec. 47. State pet. Shelter dogs and shelter cats that are residing in or have been adopted from a shelter or rescue facility in this State are designated as the official State pet of the State of Illinois.
(Source: P.A. 100-353, eff. 8-25-17.)

(5 ILCS 460/50) (from Ch. 1, par. 2901-50)
Sec. 50. State fish. The fish Lepomis macrochirus, commonly known as the "Bluegill", is designated the official State fish of the State of Illinois.
(Source: P.A. 87-273.)

(5 ILCS 460/55) (from Ch. 1, par. 2901-55)
Sec. 55. State prairie grass. The prairie grass Big Bluestem is designated the official State prairie grass of the State of Illinois.
(Source: P.A. 87-273.)

(5 ILCS 460/56)
Sec. 56. State vegetable. Sweet corn is designated as the official State vegetable of the State of Illinois.
(Source: P.A. 99-64, eff. 7-16-15.)

(5 ILCS 460/56.5)
Sec. 56.5. State grain. Corn is designated as the official State grain of the State of Illinois.
(Source: P.A. 100-109, eff. 1-1-18.)

(5 ILCS 460/57)
Sec. 57. State fruit. The fruit Malus xdomestica, commonly known as the "GoldRush Apple", is designated the official State fruit of the State of Illinois.
(Source: P.A. 95-328, eff. 8-21-07.)

(5 ILCS 460/60) (from Ch. 1, par. 2901-60)
Sec. 60. State fossil. The fossil Tullimonstrum gregarium is designated the official State fossil of the State of Illinois.
(Source: P.A. 87-273.)

(5 ILCS 460/63)
Sec. 63. State artifact. The pirogue is designated the official State artifact of the State of Illinois.
(Source: P.A. 99-545, eff. 1-1-17.)

(5 ILCS 460/65) (from Ch. 1, par. 2901-65)
Sec. 65. State folk dance. The dance known as the Square Dance is designated the American Folk Dance of the State of Illinois.
(Source: P.A. 87-273.)

(5 ILCS 460/67)
Sec. 67. State exercise. Cycling, the act of riding a bicycle for exercise, is designated the official State exercise of the State of Illinois.
(Source: P.A. 100-383, eff. 1-1-18.)

(5 ILCS 460/70)
Sec. 70. State theatre. The Great American People Show is designated as Illinois' Official State Theatre of Lincoln and the American Experience.
(Source: P.A. 88-561, eff. 1-1-95.)

(5 ILCS 460/75)
Sec. 75. State soil. The soil known as Drummer silty clay loam is designated the official State soil of the State of Illinois.
(Source: P.A. 92-210, eff. 8-2-01.)

(5 ILCS 460/80)
Sec. 80. State snackfood. Popcorn is designated the official State snackfood of the State of Illinois.
(Source: P.A. 93-410, eff. 1-1-04.)

(5 ILCS 460/85)
Sec. 85. State amphibian. The amphibian Ambystoma tigrinum, commonly known as the "Eastern Tiger Salamander", is designated the official State amphibian of the State of Illinois.
(Source: P.A. 94-257, eff. 1-1-06.)

(5 ILCS 460/90)
Sec. 90. State reptile. The reptile Chrysemys picta, commonly known as the "Painted Turtle", is designated the official State reptile of the State of Illinois.
(Source: P.A. 94-257, eff. 1-1-06.)

(5 ILCS 460/95)
Sec. 95. State tartan. The Illinois Saint Andrew Society Tartan is designated the official tartan of the State of Illinois.
(Source: P.A. 97-756, eff. 7-6-12.)

(5 ILCS 460/100)
Sec. 100. State pie. Pumpkin pie is designated the official State pie of the State of Illinois.
(Source: P.A. 99-364, eff. 1-1-16.)

(5 ILCS 460/205) (from Ch. 1, par. 2901-205)
Sec. 205. Prior law.
(a) A provision of this Act that is the same or substantially the same as a prior law shall be construed as a continuation of the prior law and not as a new or different law.
(b) A citation in another Act to an Act or to a Section of an Act that is continued in this Act shall be construed to be a citation to that continued provision in this Act.
(c) The words and music of the State song "Illinois" as enacted are incorporated into this Act by reference rather than being set forth in full.
(Source: P.A. 87-273.)

(5 ILCS 460/210) (from Ch. 1, par. 2901-210)
Sec. 210. Other Acts of the 87th General Assembly. If any other Act of the 87th General Assembly changes, adds, or repeals a provision of prior law that is continued in this Act, then that change, addition, or repeal in the other Act shall be construed together with this Act.
(Source: P.A. 87-273.)

(5 ILCS 460/212)
Sec. 212. Official gubernatorial portraits.
(a) The portraits of the Governors of Illinois, painted or otherwise created as visual images, displayed in the State Capitol shall be the official State portraits of the Governors of Illinois.
(b) No portrait or other image of any person who has served as Governor of Illinois and who has been removed from that office by impeachment and conviction shall be financed or paid for by the State or any State entity or with State funds. Notwithstanding this prohibition, a portrait or image of such a person may be displayed or otherwise placed in the State Capitol, and the State may maintain such official State portrait of that person among the official State portraits of the Governors of Illinois.
(Source: P.A. 96-1017, eff. 1-1-11.)

(5 ILCS 460/215) (from Ch. 1, par. 2901-215)
Sec. 215. Matters of form.
(a) The parenthetic citation before a Section in the form "(from Ch. XX, par. XX)" (i) is an informational reference to the prior law from which the Section is derived and (ii) is not part of the text of the law.
(b) In the text of a Section, (i) matter that is stricken indicates a deletion from the prior law and (ii) matter that is underscored indicates an addition to the prior law.
(c) The parenthetic citation after a Section in the form "(Source: Laws 19XX, p. XX)" or "(Source: P.A. XX-XXXX)" (i) is an informational reference to the most recent sources of the continued text in the Session Laws of Illinois and (ii) is not part of the text of the law.
(Source: P.A. 87-273.)

(5 ILCS 460/220) (from Ch. 1, par. 2901-220)
Sec. 220. Home rule; mandates. Nothing in this Act as initially enacted (i) is a denial or limitation on home rule powers where no denial or limitation existed under prior law or (ii) creates a State mandate under the State Mandates Act where no mandate existed under prior law.
(Source: P.A. 87-273.)

(5 ILCS 460/225) (from Ch. 1, par. 2901-225)
Sec. 225. Repeals.
(a) The following Acts or parts of Acts are repealed:
The State Seal Act.
The State Bird Act.
The State Insect Act.
The Official Language Act.
The State Mineral Act.
The State Slogan Act.
The State Song Act.
The State Tree and State Flower Act.
The State Animal Act.
The State Fish Act.
The State Prairie Grass Act.
Section 8 of the Illinois State Agency Historic

Resources Preservation Act.

The State Folk Dance Act.
(b) The following Sections are repealed in subsection (a) without being continued in the State Designations Act: Section 0.01 (short title) of the State Seal Act, Section 0.01 (short title) of the State Bird Act, Section 0.01 (short title) of the State Insect Act, Section 0.01 (short title) of the Official Language Act, Section 0.01 (short title) of the State Mineral Act, Section 0.01 (short title) of the State Slogan Act, Section 0.01 (short title) of the State Song Act, Section 0.01 (short title) of the State Tree and State Flower Act, Section 0.01 (short title) and Section 2 (repealer) of the State Animal Act, Section 0.01 (short title), Section 2 (repealer), and Section 3 (effective date) of the State Fish Act, Section 0.01 (short title) and Section 2 (effective date) of the State Prairie Grass Act, and Section 0.01 (short title) and Section 2 (effective date) of the State Folk Dance Act.
(Source: P.A. 87-273.)

(5 ILCS 460/230) (from Ch. 1, par. 2901-230)
Sec. 230. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 87-273.)



5 ILCS 465/ - Flag Display Act.

(5 ILCS 465/0.01) (from Ch. 1, par. 3300)
Sec. 0.01. Short title. This Act may be cited as the Flag Display Act.
(Source: P.A. 86-1324.)

(5 ILCS 465/1) (from Ch. 1, par. 3301)
Sec. 1. It shall be the duty of each county board to provide United States national flags of not less than four by eight feet in size, to be unfurled and kept floating from a suitable flag-staff to be placed on the top of the court house in its respective county, and it is hereby made the duty of the sheriff of each and every county in the State to see that the flag so provided shall be hoisted on its flag-staff above the court house and kept floating from eight o'clock a.m. to five o'clock p.m. on each and every legal holiday of the year, and on such other days as the county board may direct.
The county board may provide for the display of an MIA flag at the court house in its county, either upon the same flag-staff as the United States national flag or otherwise.
(Source: P.A. 93-697, eff. 7-9-04.)

(5 ILCS 465/2) (from Ch. 1, par. 3302)
Sec. 2. The commissioners or trustees of all penal and reformatory, State educational and State charitable institutions of this State shall provide United States national flags of not less than ten by twenty feet in size and cause the same to be unfurled and kept floating above the said penal and reformatory, State educational and State charitable institutions or on a suitable flag pole from eight o'clock a.m. to five o'clock p.m. on each and every legal holiday in the year and on such other days as the commissioners or trustees may determine.
(Source: Laws 1897, p. 229.)

(5 ILCS 465/3) (from Ch. 1, par. 3303)
Sec. 3. The directors or board of education of every school district in the State of Illinois shall cause to be erected and shall keep in repair on all public school houses or within the school grounds surrounding such public school buildings which may be in their respective school districts, a good and sufficient flag-staff or pole, together with all necessary adjustments, and shall provide a United States national flag of not less than four by eight feet in size, which shall be floated from such flag-staff or pole during the school hours of such days as the directors or board of education may determine: Provided, that the flag shall not be hoisted on any court house, State institution or public school building during any day when a violent storm or inclement weather would destroy or materially injure such flag.
(Source: P.A. 81-1509.)

(5 ILCS 465/3a) (from Ch. 1, par. 3304)
Sec. 3a. The directors or board of education of every school district in the State of Illinois shall cause to be displayed in each class room of all public schools during the school hours of each school day the United States national flag of not less than eleven by eighteen inches in size.
(Source: Laws 1939, p. 651.)

(5 ILCS 465/3b) (from Ch. 1, par. 3305)
Sec. 3b. In addition to the buildings and grounds described in this Act in and upon which the United States national flag shall be displayed, a flag shall also be displayed and flown each day of the week from each city or village hall and village square, and at the principal entrance to all supervised public parks.
(Source: Laws 1967, p. 2052.)

(5 ILCS 465/4) (from Ch. 1, par. 3306)
Sec. 4. The flags used by any and all State institutions, as provided for in this Act, shall be paid for out of the funds appropriated for the running expenses of said institutions, the same as other necessary supplies are bought and paid for, and the flags for use over court houses and public school buildings are hereby declared to be necessary supplies, and may be paid for out of the public funds of the respective counties or school districts. No State institution or agency may purchase any American flags except those manufactured in the United States of America.
(Source: P.A. 96-344, eff. 8-11-09.)

(5 ILCS 465/5) (from Ch. 1, par. 3307)
Sec. 5. Any person or persons who shall wilfully injure, deface or destroy any flag, flag-staff or pole, or adjustments attached thereto, erected and arranged for the purpose of carrying out the requirements of this Act, shall be deemed guilty of a petty offense and fined not less than one (1) dollar nor more than fifteen (15) dollars.
(Source: P.A. 77-2446.)

(5 ILCS 465/10)
Sec. 10. Death of resident military member, law enforcement officer, firefighter, or members of EMS crews.
(a) The Governor shall issue an official notice to fly the following flags at half-staff upon the death of a resident of this State killed (i) by hostile fire as a member of the United States armed forces, (ii) in the line of duty as a law enforcement officer, (iii) in the line of duty as a firefighter, (iv) in the line of duty as a member of an Emergency Medical Services (EMS) crew, or (v) during on duty training for active military duty: the United States national flag, the State flag of Illinois, and, in the case of the death of the member of the United States armed forces, the appropriate military flag as defined in subsection (b) of Section 18.6 of the Condominium Property Act. Upon the Governor's notice, each person or entity required by this Act to ensure the display of the United States national flag on a flagstaff shall ensure that the flags described in the notice are displayed at half-staff on the day designated for the resident's funeral and the 2 days preceding that day.
(b) The Department of Veterans' Affairs shall notify the Governor of the death by hostile fire of an Illinois resident member of the United States armed forces. In lieu of notice being provided by the Department of Veterans' Affairs, any other State or Federal entity, agency, or person holding such information may notify the Governor of the death by hostile fire of an Illinois resident member of the United States armed forces. If such notice is provided to the Governor by an entity, agency, or person other than the Department of Veterans' Affairs, then the obligation to notify the Governor of an Illinois resident soldier's death under this subsection (b) shall be considered fulfilled. The Department of State Police shall notify the Governor of the death in the line of duty of an Illinois resident law enforcement officer. The Office of the State Fire Marshal shall notify the Governor of the death in the line of duty of an Illinois resident firefighter. The Department of Public Health shall notify the Governor of the death in the line of duty of an Illinois resident member of an Emergency Medical Services (EMS) crew. Notice to the Governor shall include at least the resident's name and Illinois address, the date designated for the funeral, and the circumstances of the death.
(c) For the purpose of this Section, the United States armed forces includes: (i) the United States Army, Navy, Marine Corps, Air Force, and Coast Guard; (ii) any reserve component of each of the forces listed in item (i); and (iii) the National Guard.
(d) Nothing in this Section requires the removal or relocation of any existing flags currently displayed in the State. This Section does not apply to a State facility if the requirements of this Section cannot be satisfied without a physical modification to that facility.
(Source: P.A. 99-372, eff. 1-1-16; 100-33, eff. 1-1-18; 100-201, eff. 8-18-17.)



5 ILCS 470/ - Official United States Flag Act.

(5 ILCS 470/1)
Sec. 1. Short title. This Act may be cited as the Official United States Flag Act.
(Source: P.A. 96-513, eff. 1-1-10.)

(5 ILCS 470/5)
Sec. 5. Flying the United States flag at public facilities. Each agency of the State government and each unit of local government shall ensure that each United States flag that is flown at each building, structure, or facility that is owned or occupied entirely by the agency of the State government or unit of local government is manufactured in the United States.
(Source: P.A. 96-513, eff. 1-1-10.)



5 ILCS 490/ - State Commemorative Dates Act.

(5 ILCS 490/1) (from Ch. 1, par. 3051-1)
Sec. 1. Short title. This Act may be cited as the State Commemorative Dates Act.
(Source: P.A. 87-272.)

(5 ILCS 490/2)
Sec. 2. Ronald Reagan Day. February 6th of each year is designated as Ronald Reagan Day, to be observed throughout the State as a day set apart to honor the 40th President of the United States of America who came from humble beginnings in Illinois and worked throughout his life serving the cause of freedom and advancing the public good.
(Source: P.A. 92-584, eff. 6-26-02.)

(5 ILCS 490/3)
Sec. 3. Barack Obama Day. August 4th of each year is designated as Barack Obama Day, to be observed throughout the State as a day set apart to honor the 44th President of the United States of America who began his career serving the People of Illinois in both the Illinois State Senate and the United States Senate, and dedicated his life to protecting the rights of Americans and building bridges across communities.
(Source: P.A. 100-37, eff. 1-1-18.)

(5 ILCS 490/5) (from Ch. 1, par. 3051-5)
Sec. 5. American History Month. The month of February of each year is designated as American History Month to be observed throughout the State as a month set apart to promote the study of American history.
(Source: P.A. 87-272.)

(5 ILCS 490/7)
Sec. 7. Indigenous Peoples Day. The last Monday in September of each year is designated as Indigenous Peoples Day to be observed throughout the State as a day to recognize the contributions of indigenous peoples with suitable ceremony and fellowship designed to promote greater understanding and kinship between indigenous peoples and non-indigenous peoples of the State of Illinois.
(Source: P.A. 100-119, eff. 8-18-17.)

(5 ILCS 490/10) (from Ch. 1, par. 3051-10)
Sec. 10. Arbor and Bird Day. The last Friday in April of each year is designated as Arbor and Bird Day to be observed throughout the State as a day for planting trees, shrubs, and vines about the homes and along the highways and about public grounds within this State and for holding appropriate exercises in the public schools and elsewhere to show the value of trees and birds and the necessity of their protection, thus contributing to the comforts and attractions of our State.
(Source: P.A. 87-272.)

(5 ILCS 490/15) (from Ch. 1, par. 3051-15)
Sec. 15. Casimir Pulaski Holiday. The first Monday in March of each year is a holiday to be observed throughout the State and to be known as the birthday of Casimir Pulaski. Within 10 days before the first Monday in March of each year, the Governor shall issue a proclamation announcing the holiday and designating the official events that shall be held in honor of the memory of Casimir Pulaski and his contribution to American independence.
(Source: P.A. 87-272.)

(5 ILCS 490/20) (from Ch. 1, par. 3051-20)
Sec. 20. Chaplains Day.
(a) Chaplains far from home in places scattered throughout the world give comfort and solace to Americans wherever they may be found; therefore, it is fitting and proper that America's and Illinois' Chaplains be officially recognized for their valuable and inspiring services.
(b) The first Sunday in May of each year is designated Chaplain's Day to be observed throughout the State as a day set apart in the honor and remembrance of Chaplains.
(Source: P.A. 87-272.)

(5 ILCS 490/25) (from Ch. 1, par. 3051-25)
Sec. 25. Citizenship Day. The Governor shall annually designate by official proclamation the third Sunday in May to be designated as Citizenship Day to be observed throughout the State as a day for the purpose of holding appropriate ceremonies in the various communities of the State for the preparation as citizens of persons who during the last 12 months have reached the age of 18 years. The ceremonies shall emphasize the responsibilities attached to the rights and privileges of citizenship.
(Source: P.A. 87-272.)

(5 ILCS 490/30) (from Ch. 1, par. 3051-30)
Sec. 30. Coal Miners Day. November 13th of each year is designated as Coal Miners Memorial Day to be observed throughout the State as a day set apart for appropriate ceremonies in honor and remembrance of the coal miners of Illinois who have given their lives while laboring in the mines for the welfare of their families and the prosperity of this State.
(Source: P.A. 87-272.)

(5 ILCS 490/31)
Sec. 31. Great Grandparents Day. The first Sunday after Labor Day of each year is designated as Great Grandparents Day to encourage the citizens of Illinois to honor and celebrate great grandparents throughout the State.
(Source: P.A. 93-731, eff. 1-1-05.)

(5 ILCS 490/35) (from Ch. 1, par. 3051-35)
Sec. 35. Columbus Day. The second Monday in October of each year shall be a holiday to be known as Christopher Columbus Day and to be observed throughout the State as a day to hold appropriate ceremonies and exercises in commemoration of the discoverer of the New World and his discovery of October 12, 1492.
(Source: P.A. 87-272.)

(5 ILCS 490/37)
Sec. 37. D.A.R.E. Day. The second Thursday in April of each year is designated as D.A.R.E. Day.
(Source: P.A. 97-206, eff. 7-28-11.)

(5 ILCS 490/40) (from Ch. 1, par. 3051-40)
Sec. 40. Fathers Day. The third Sunday in June of each year is designated as Fathers Day to be observed throughout the State as a day set apart in the honor and remembrance of Fathers.
(Source: P.A. 87-272.)

(5 ILCS 490/45) (from Ch. 1, par. 3051-45)
Sec. 45. Flag Day. June 14, commonly known as Flag Day, is established as a day to be observed with fitting patriotic exercises in schools, colleges, universities, societies, clubs, and other organizations. On that day the Flag of the United States of America shall be appropriately displayed on all public buildings within the State of Illinois. It is also fitting that, as a symbol of the guarantee of the sanctity of the home, the flag be displayed from every home on that day and that, as a symbol of the guarantee of freedom of worship, public recognition be made in all places of worship on June 14th or on the Sunday preceding.
(Source: P.A. 87-272.)

(5 ILCS 490/50) (from Ch. 1, par. 3051-50)
Sec. 50. Gold Star Days.
(a) The Governor shall annually designate by official proclamation the last Sunday in September as Gold Star Mothers' Day to be observed throughout the State as a day to honor and commemorate the mothers of men and women who gave their lives while serving with the armed forces of the United States in time of war or during a period of hostilities.
(b) The Governor shall annually designate by official proclamation the day after Gold Star Mothers' Day as Gold Star Family Day to be observed throughout the State as a day to honor and commemorate the families of men and women who gave their lives while serving with the armed forces of the United States in time of war or during a period of hostilities.
(Source: P.A. 99-803, eff. 8-15-16.)

(5 ILCS 490/55) (from Ch. 1, par. 3051-55)
Sec. 55. Grandmothers Day. The second Sunday in October of each year is designated as Grandmothers Day to be observed throughout the State as a day set apart in the honor and remembrance of grandmothers.
(Source: P.A. 87-272.)

(5 ILCS 490/60) (from Ch. 1, par. 3051-60)
Sec. 60. Lincoln's Birthday. The twelfth day of February of each year shall be a legal holiday to be known as Lincoln's Birthday to be observed as a day on which to hold appropriate exercises in commemoration of our illustrious President. When February twelfth shall fall on a Sunday, the following Monday shall be held and considered the holiday.
(Source: P.A. 87-272.)

(5 ILCS 490/63)
Sec. 63. Juneteenth National Freedom Day. The third Saturday in June of each year is designated as Juneteenth National Freedom Day to commemorate the abolition of slavery throughout the United States and its territories in 1865. Juneteenth National Freedom Day may be observed with suitable observances and exercises by civic groups and the public, and citizens of the State are urged to reflect on the suffering endured by early African-Americans and to celebrate the unique freedom and equality enjoyed by all State citizens today.
(Source: P.A. 93-550, eff. 1-1-04.)

(5 ILCS 490/65) (from Ch. 1, par. 3051-65)
Sec. 65. Martin Luther King, Jr. Birthday. The third Monday in January of each year is a holiday to be observed throughout the State and to be known as the birthday of Dr. Martin Luther King, Jr. Within 10 days before the birthday of Dr. Martin Luther King, Jr., in each year the Governor shall issue a proclamation announcing the holiday and designating the official events that shall be held in honor of the memory of Dr. Martin Luther King, Jr., and his contributions to this nation.
(Source: P.A. 87-272.)

(5 ILCS 490/67)
Sec. 67. Esther Golar Day. April 16 of each year is designated as Esther Golar Day, to be observed throughout the State as a day to remember the accomplishments of State Representative Esther Golar, and to honor her legacy of public service.
(Source: P.A. 100-393, eff. 1-1-18.)

(5 ILCS 490/70) (from Ch. 1, par. 3051-70)
Sec. 70. Mothers Day. The second Sunday in May of each year is designated as Mothers Day to be observed throughout the State as a day set apart in the honor and remembrance of Mothers.
(Source: P.A. 87-272.)

(5 ILCS 490/71)
Sec. 71. Pearl Harbor Remembrance Day. December 7th of each year is designated as Pearl Harbor Remembrance Day to be observed throughout the State as a day set apart for appropriate ceremonies in honor and remembrance of the veterans who served so valiantly at Pearl Harbor on December 7, 1941.
(Source: P.A. 89-324, eff. 8-13-95.)

(5 ILCS 490/75) (from Ch. 1, par. 3051-75)
Sec. 75. Prairie Week. The third full week of September is designated as Illinois Prairie Week to be observed throughout the State as a week for holding appropriate events and observances in the public schools and elsewhere to demonstrate the value of preserving and reestablishing native Illinois prairies.
(Source: P.A. 87-272.)

(5 ILCS 490/80) (from Ch. 1, par. 3051-80)
Sec. 80. Retired Teachers' Week.
(a) The progress of this State, this nation, and in fact all civilization is due to the passing on of knowledge from one generation to the next. The burden of the transmittal and expansion of this body of knowledge has historically been borne by our teachers. The teachers of this State have tirelessly and selflessly taken on the noble and sacred trust of educating and training our children. The State of Illinois is proud to be the home of many teachers who have retired after spending most of their lives rendering this priceless service. The State of Illinois, in appreciation of this service, bestows upon the retired teachers of the State the recognition and honor they deserve.
(b) The fourth week of May of each year is designated as Retired Teachers' Week. The Governor may annually issue a proclamation designating the fourth week of May as Retired Teachers' Week and calling upon public schools and citizens of the State to observe the occasion and honor the retired teachers of the State.
(Source: P.A. 87-272.)

(5 ILCS 490/83)
Sec. 83. Alzheimer's Awareness Month. The month of November of each year is designated as Alzheimer's Awareness Month to be observed throughout the State as a month set apart to promote advocacy activities and the study of Alzheimer's Disease and to honor those whose lives have been impacted by Alzheimer's. The Governor may annually issue a proclamation designating November as Alzheimer's Awareness Month and calling upon the citizens of the State to promote awareness of Alzheimer's Disease.
(Source: P.A. 94-443, eff. 1-1-06.)

(5 ILCS 490/85) (from Ch. 1, par. 3051-85)
Sec. 85. Senior Citizens Day. The third Sunday in May of each year is designated as Senior Citizens Day to be observed throughout the State as a day to honor and remember senior citizens.
(Source: P.A. 87-272.)

(5 ILCS 490/86)
Sec. 86. September 11th Day of Remembrance. September 11th of each year is designated as September 11th Day of Remembrance to be observed throughout the State as a day set apart in honor and remembrance of the persons killed and injured in the terrorist attacks on September 11, 2001.
(Source: P.A. 92-704, eff. 7-19-02.)

(5 ILCS 490/88)
Sec. 88. Spinal Cord Injury Awareness Month. September of each year is designated as Spinal Cord Injury Awareness Month.
(Source: P.A. 95-44, eff. 8-10-07.)

(5 ILCS 490/90) (from Ch. 1, par. 3051-90)
Sec. 90. Veterans Day. The eleventh day of November of each year shall be a holiday to be known as Veterans Day and to be observed throughout the State as a day to hold appropriate exercises in commemoration of the victory of the United States Army, the United States Navy, the United States Air Force, the United States Marines, the United States Coast Guard, and the United States Merchant Marines in all wars.
(Source: P.A. 96-92, eff. 7-27-09.)

(5 ILCS 490/95) (from Ch. 1, par. 3051-95)
Sec. 95. Viet Nam War Veterans Day. The 29th day of March of each year is designated a commemorative holiday to be known as Viet Nam War Veterans Day and to be observed throughout the State as a day in honor and remembrance of the men and women of this Nation who served so valiantly in the cause of freedom.
(Source: P.A. 87-272.)

(5 ILCS 490/100)
Sec. 100. Korean War Armistice Day. The 27th day of July of each year is designated Korean War Armistice Day to be observed throughout the State as a day to honor and remember the men and women of this State who served so valiantly in the cause of freedom.
(Source: P.A. 90-752, eff. 8-14-98.)

(5 ILCS 490/105)
Sec. 105. POW/MIA Recognition Day. The third Friday of September in each year is designated as POW/MIA Recognition Day to be observed throughout the State as a day in honor and remembrance of the men and women of this State who were recognized as POWs or MIAs while serving with the armed forces of the United States in a time of war or during a period of hostilities.
(Source: P.A. 90-752, eff. 8-14-98.)

(5 ILCS 490/110)
Sec. 110. Day of Prayer in Illinois. The first Thursday in May of each year is designated as a Day of Prayer in Illinois, and the citizens of Illinois are urged to observe the day in ways appropriate to its importance and significance.
(Source: P.A. 91-320, eff. 7-29-99.)

(5 ILCS 490/115)
Sec. 115. Jane Addams Day. December 10 of each year is designated as Jane Addams Day, to be observed throughout the State as a day to remember her and teach about her great accomplishments, compassion, and social conscience.
(Source: P.A. 94-796, eff. 1-1-07.)

(5 ILCS 490/120)
Sec. 120. Women's Heart Disease Awareness Month. February of each year is designated as Women's Heart Disease Awareness Month, to be observed throughout the State as a month to promote the awareness of women's heart disease.
(Source: P.A. 95-774, eff. 1-1-09.)

(5 ILCS 490/125)
Sec. 125. Parkinson's Awareness Month. April of each year is designated as Parkinson's Awareness Month, to be observed throughout the State as a month to promote the awareness of Parkinson's disease.
(Source: P.A. 96-375, eff. 1-1-10; 96-1000, eff. 7-2-10.)

(5 ILCS 490/126)
Sec. 126. Volunteer Emergency Responder Appreciation Day. The third Thursday in May of each year is designated Volunteer Emergency Responder Appreciation Day in Illinois. Volunteer firefighters, rescue squads, divers, emergency medical technicians, and response teams sacrifice their time and lives for their communities with little or no compensation. Volunteer Emergency Responder Appreciation Day shall be observed throughout the State by the citizens of Illinois with civic remembrances of the sacrifices made on their behalf by the volunteer emergency responders of Illinois, especially the ultimate sacrifice given by those individuals who have lost their lives in the line of duty.
(Source: P.A. 97-1124, eff. 8-27-12.)

(5 ILCS 490/127)
Sec. 127. Scott's Law Day. December 23 of each year is designated as Scott's Law Day, to be observed throughout the State as a day to honor public safety workers and to remind motorists to slow down, change lanes away from a stationary authorized emergency vehicle, and proceed with due regard to safety and traffic conditions.
(Source: P.A. 99-146, eff. 1-1-16.)

(5 ILCS 490/130)
Sec. 130. Ovarian and Prostate Cancer Awareness Month. The month of September of each year is designated as Ovarian and Prostate Cancer Awareness Month to be observed throughout the State as a month set apart to promote advocacy activities and the study of ovarian and prostate cancer and to honor those whose lives have been impacted by the disease. The Governor may annually issue a proclamation designating September as Ovarian and Prostate Cancer Awareness Month and calling upon the citizens of the State to promote awareness of ovarian and prostate cancer.
(Source: P.A. 96-396, eff. 1-1-10; 96-1000, eff. 7-2-10.)

(5 ILCS 490/135)
Sec. 135. Brain Aneurysm Awareness Month. September of each year is designated as Brain Aneurysm Awareness Month, to be observed throughout the State as a month to promote the awareness of brain aneurysm prevention and treatment.
(Source: P.A. 96-463, eff. 1-1-10; 96-1000, eff. 7-2-10.)

(5 ILCS 490/140)
Sec. 140. Children's Day (El Dia de los Ninos). The second Sunday in June each year is a holiday to be known as Children's Day (El Dia de los Ninos). Children's Day is to be observed throughout the State as a day to recognize and acknowledge the lives of all children and to pledge our dedication to their future and ours.
(Source: P.A. 96-465, eff. 1-1-10; 96-1000, eff. 7-2-10.)

(5 ILCS 490/141)
Sec. 141. Preventing Lost Potential Day. September 19 of each year is designated as Preventing Lost Potential Day, to be observed throughout the State as a day set apart to provide a new focus on the importance of and dedication to educate, encourage, protect, and develop our State's youth. The State of Illinois must push to allow all youth to experience life in the fullest, increasing exposure to positive community influences, and enhancing the development of a positive and confident approach to citizenship. This day shall serve as a continued symbol of the movement to make the State of Illinois the best place in the nation for youth.
(Source: P.A. 99-66, eff. 7-16-15.)

(5 ILCS 490/145)
Sec. 145. Peace Officers Memorial Day; National Peace Officers Memorial Day.
(a) The first Thursday in May of each year is designated Peace Officers Memorial Day in Illinois. Peace Officers Memorial Day shall be observed throughout the State by the citizens of Illinois with civic remembrances of the sacrifices made on their behalf by the peace officers of Illinois, especially the ultimate sacrifice given by those officers who lost their lives in the line of duty.
(b) May 15th of each year is recognized in Illinois as National Peace Officers Memorial Day, to be observed throughout the State in coordination with the citizens of the United States with respect and gratitude for the service to America given by peace officers across the nation.
(Source: P.A. 96-518, eff. 1-1-10; 96-1000, eff. 7-2-10.)

(5 ILCS 490/147)
Sec. 147. Illinois State Trooper Day. April 1st of each year is designated as Illinois State Trooper Day, a day to honor the dedicated men and women of the Illinois State Police. Illinois State Trooper Day shall be observed throughout the State by the citizens of Illinois with civic remembrances of the sacrifices made on their behalf by Illinois' finest, the Illinois State Troopers, especially the ultimate sacrifice given by those State Police Officers who lost their lives in the line of duty.
(Source: P.A. 100-300, eff. 8-24-17.)

(5 ILCS 490/150)
Sec. 150. Adlai Stevenson Day. February 5 of each year is designated as Adlai Stevenson Day, to be observed throughout the State as a day to remember and honor the legacy of public service of Adlai Stevenson II (1900-1965), Governor of Illinois and United States Ambassador to the United Nations.
(Source: P.A. 96-559, eff. 1-1-10; 96-1000, eff. 7-2-10.)

(5 ILCS 490/155)
Sec. 155. Day of Remembrance of the Victims of Slavery and the Transatlantic Slave Trade. March 25 of each year is designated as the Day of Remembrance of the Victims of Slavery and the Transatlantic Slave Trade, a day for the people of the State to commemorate and reflect upon the contributions of African American slaves to Illinois and to the United States, in concert with the United Nations' International Day of Remembrance of the Victims of Slavery and the Transatlantic Slave Trade.
(Source: P.A. 96-930, eff. 6-18-10; 97-333, eff. 8-12-11.)

(5 ILCS 490/160)
Sec. 160. Emancipation Proclamation Week. The first full week of January of each year is designated as Emancipation Proclamation Week, to be observed throughout the State as a week for holding appropriate educational and celebratory events and observances in the public schools and elsewhere to honor and remember the work of Abraham Lincoln and others in emancipating Americans from slavery and in leading to the end of slavery in America.
(Source: P.A. 96-1238, eff. 1-1-11; 97-333, eff. 8-12-11.)

(5 ILCS 490/165)
Sec. 165. Purple Heart Day. The 7th day of August of each year is designated Purple Heart Day to be observed as a day to honor and remember those who have been wounded or killed in battle.
(Source: P.A. 97-258, eff. 1-1-12.)

(5 ILCS 490/170)
Sec. 170. Diabetes Awareness Day. November 14th of each year is designated as Diabetes Awareness Day to be observed throughout the State as a day for the people of Illinois to support efforts to decrease the prevalence of diabetes, develop better treatments, and work toward an eventual cure for Type 1 and Type 2 diabetes through increased research, treatment, and prevention.
(Source: P.A. 97-819, eff. 7-17-12.)

(5 ILCS 490/175)
Sec. 175. Mother Mary Ann Bickerdyke Day. The second Wednesday in May of each year is designated as Mother Mary Ann Bickerdyke Day, to be observed throughout the State as a day set apart to honor Mother Mary Ann Bickerdyke of Galesburg, military nurses, and the contribution of nurses to the State of Illinois and the United States of America.
(Source: P.A. 98-141, eff. 8-2-13; 98-756, eff. 7-16-14.)

(5 ILCS 490/180)
Sec. 180. Chronic Obstructive Pulmonary Disease (COPD) Month. The month of November in each year is designated as Chronic Obstructive Pulmonary Disease (COPD) Month to be observed throughout the State as a month for the people of Illinois to support efforts to decrease the prevalence of COPD, develop better treatments, and work toward an eventual cure through increased research, treatment, and prevention.
(Source: P.A. 98-220, eff. 8-9-13; 98-756, eff. 7-16-14.)

(5 ILCS 490/185)
Sec. 185. Eat Local, Buy Illinois Products Day. The first Saturday of each month is designated as Eat Local, Buy Illinois Products Day to promote local food initiatives and Illinois agribusiness and to encourage residents to re-invest in the local economy. The Department of Agriculture's Illinois Product Logo Program shall assist in increasing awareness and sales of Illinois food and agribusiness products.
(Source: P.A. 98-341, eff. 8-13-13; 98-756, eff. 7-16-14.)

(5 ILCS 490/190)
Sec. 190. National Public Safety Telecommunicators' Week. The second full week of April of each year is designated as National Public Safety Telecommunicators' Week, to be observed throughout the State as a week to honor the dedicated men and women who answer calls for help at 911 centers across the country. These call takers and dispatchers provide the first critical contact for those in need of emergency services. Telecommunicators access, monitor, and disseminate information of critical importance to the safety of public officials and success of public safety goals.
(Source: P.A. 99-808, eff. 1-1-17.)

(5 ILCS 490/205) (from Ch. 1, par. 3051-205)
Sec. 205. Prior law.
(a) A provision of this Act that is the same or substantially the same as a prior law shall be construed as a continuation of the prior law and not as a new or different law.
(b) A citation in another Act to an Act or to a Section of an Act that is continued in this Act shall be construed to be a citation to that continued provision in this Act.
(Source: P.A. 87-272.)

(5 ILCS 490/210) (from Ch. 1, par. 3051-210)
Sec. 210. Other Acts of the 87th General Assembly. If any other Act of the 87th General Assembly changes, adds, or repeals a provision of prior law that is continued in this Act, then that change, addition, or repeal in the other Act shall be construed together with this Act.
(Source: P.A. 87-272.)

(5 ILCS 490/215) (from Ch. 1, par. 3051-215)
Sec. 215. Matters of form.
(a) The parenthetic citation before a Section in the form "(from Ch. XX, par. XX)" (i) is an informational reference to the prior law from which the Section is derived and (ii) is not part of the text of the law.
(b) In the text of a Section, (i) matter that is stricken indicates a deletion from the prior law and (ii) matter that is underscored indicates an addition to the prior law.
(c) The parenthetic citation after a Section in the form "(Source: Laws 19XX, p. XX)" or "(Source: P.A. XX-XXX)" (i) is an informational reference to the most recent sources of the continued text in the Session Laws of Illinois and (ii) is not part of the text of the law.
(Source: P.A. 87-272.)

(5 ILCS 490/220) (from Ch. 1, par. 3051-220)
Sec. 220. Home rule; mandates. Nothing in this Act as initially enacted (i) is a denial or limitation on home rule powers where no denial or limitation existed under prior law or (ii) creates a State mandate under the State Mandates Act where no mandate existed under prior law.
(Source: P.A. 87-272.)

(5 ILCS 490/225) (from Ch. 1, par. 3051-225)
Sec. 225. Repeals.
(a) The following Acts or parts of Acts are repealed:
The American History Month Act.
The Arbor and Bird Day Act.
The Casimir Pulaski Holiday Act.
The Columbus Holiday Act.
The Citizenship Day Act.
The Mothers Day and Fathers Day Act.
The Flag Day Act.
The Gold Star Mothers Day Act.
The Grandmothers Day Act.
The Lincoln Holiday Act.
The Martin Luther King, Jr., Holiday Act.
The Senior Citizens Day Act.
The Veterans Day Act.
The Prairie Week Act.
The Retired Teachers Week Act.
The Coal Miners Memorial Day Act.
The Chaplains Day Act.
The Viet Nam War Veterans Act.
(b) The following Sections are repealed in subsection (a) without being continued in the State Commemorative Dates Act: Section 0.01 (short title) of the American History Month Act, Section 0.01 (short title) and Section 2 (repealer) of the Arbor and Bird Day Act, Section 0.01 (short title) of the Casimir Pulaski Holiday Act, Section 0.01 (short title) of the Columbus Holiday Act, Section 0.01 (short title) of the Mothers Day and Fathers Day Act, Section 0.01 (short title) of the Flag Day Act, Section 0.01 (short title) of the Gold Star Mothers Day Act, Section 0.01 (short title) of the Grandmothers Day Act, Section 0.01 (short title) of the Lincoln Holiday Act, Section 0.01 (short title) of the Martin Luther King, Jr., Holiday Act, Section 0.01 (short title) of the Senior Citizens Day Act, Section 0.01 (short title) and Section 2 (duplicated by subsection (d) of Section 17 of the Promissory Note and Bank Holiday Act read in conjunction with Section 15 of that Act) of the Veterans Day Act, Section 0.01 (short title) and Section 3 (effective date) of the Retired Teachers Week Act, Section 0.01 (short title) and Section 2 (effective date) of the Coal Miners Memorial Day Act, Section 0.01 (short title) of the Chaplains Day Act, Section 0.01 (short title) of the Citizenship Day Act, Section 0.01 (short title) and Section 2 (effective date) of the Prairie Week Act, and Section 1 (short title), Section 9 (repealer), and Section 10 (effective date) of the Viet Nam War Veterans Act.
(Source: P.A. 87-272; 87-895.)

(5 ILCS 490/230) (from Ch. 1, par. 3051-230)
Sec. 230. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 87-272.)



5 ILCS 510/ - National Home for Disabled Volunteer Soldiers Land Cession Act.

(5 ILCS 510/0.01) (from Ch. 1, par. 3700)
Sec. 0.01. Short title. This Act may be cited as the National Home for Disabled Volunteer Soldiers Land Cession Act.
(Source: P.A. 99-143, eff. 7-27-15.)

(5 ILCS 510/1) (from Ch. 1, par. 3701)
Sec. 1. That jurisdiction of the lands and their appurtenances, which may be acquired by donation or purchase by the managers of the National Home for Disabled Volunteer Soldiers within the State of Illinois, for the uses and purposes of the said home, be, and is hereby ceded to the United States of America: Provided, however, that all civil or criminal process issued under the authority of the State of Illinois, or any officer thereof, may be executed on said lands and in the buildings which may be located thereon, in the same manner as if jurisdiction had not been ceded as aforesaid, and the officers, employees and inmates of said home who shall be qualified voters of the State, by complying with the requirements of the laws that now are in operation, or that hereafter may be enacted regulating State, county and town elections in this State, shall have the right of suffrage at all town, county and State elections in the town in which said National Home shall be located.
(Source: Laws 1897, p. 299.)



5 ILCS 515/ - Chicago Land Cession Act.

(5 ILCS 515/0.01) (from Ch. 1, par. 3750)
Sec. 0.01. Short title. This Act may be cited as the Chicago Land Cession Act.
(Source: P.A. 86-1324.)

(5 ILCS 515/2) (from Ch. 1, par. 3752)
Sec. 2. Jurisdiction of the State of Illinois over said lands is hereby ceded to the United States, subject, however, to the right of the state and any and all officers under its authority to serve and execute on said lands any civil or criminal process issued under the authority of the State of Illinois or any officer thereof, in the same manner as if jurisdiction had not been ceded to the United States.
(Source: Laws 1903, p. 354.)



5 ILCS 517/ - Pekin and Greenville Federal Correctional Institutions Cession Law.

Article 5 - (The Chanute Air Force Base Retrocession Law is compiled at 5 ILCS 537/)

(5 ILCS 517/Art. 5 heading)

(5 ILCS 517/5-1)
Sec. 5-1. (This Section is compiled at 5 ILCS 537/5-1).
(Source: P.A. 88-526.)

(5 ILCS 517/5-5)
Sec. 5-5. (This Section is compiled at 5 ILCS 537/5-5).
(Source: P.A. 88-526.)

(5 ILCS 517/5-10)
Sec. 5-10. (This Section is compiled at 5 ILCS 537/5-10).
(Source: P.A. 88-526.)



Article 10 - Pekin and Greenville Federal Correctional Institutions Cession Law

(5 ILCS 517/Art. 10 heading)

(5 ILCS 517/10-1)
Sec. 10-1. Short title. This Article may be cited as the Pekin and Greenville Federal Correctional Institutions Cession Law.
(Source: P.A. 88-526.)

(5 ILCS 517/10-5)
Sec. 10-5. Cession of jurisdiction. The State of Illinois hereby cedes concurrent jurisdiction to the United States in and over the following land:
(a) The federal correctional institution at Pekin, Illinois described as follows:
Being part of the W 1/4 Section 10, and part of the NW

1/4 Section 15, T24N, R5W of the 3rd P.M., Tazewell County, Illinois, further described as follows:

Commencing at the NW Corner of said NW 1/4 Section 15;

Thence N 89 degrees 40 minutes 48 seconds E, 50.07 feet to an iron rod being on the Easterly right of way line of IL. Rt. 29, and being the point of beginning (P.O.B.). Thence N 00 degrees 15 minutes 22 seconds E, along said Easterly right of way line IL. Rt. 29, 10.02 feet to an iron rod. Thence N 00 degrees 16 minutes 12 seconds E, along said Easterly right of way line IL. Rt. 29, 486.61 feet to an iron rod. Thence N 01 degrees 42 minutes 07 seconds E, along said Easterly right of way line IL. Rt. 29, 200.06 feet to an iron rod. Thence N 00 degrees 16 minutes 12 seconds E, along said Easterly right of way line IL. Rt. 29, 937.93 feet to an iron rod. Thence N 89 degrees 40 minutes 48 seconds E, 2583.59 feet to an iron rod being on the Westerly right of way of the Illinois Central Gulf RR. Thence S 00 degrees 02 minutes 18 seconds W along said Westerly right of way of the Illinois Central Gulf RR 1634.45 feet to an iron rod being on the North line of said NW 1/4 Section 15. Thence S 00 degrees 00 minutes 09 seconds W along said Westerly right of way of the Illinois Central Gulf RR, 2604.62 feet to an iron rod being 50.0 feet North of the South line of said NW 1/4 Section 15, being the existing centerline of VFW Rd. Thence S 89 degrees 44 minutes 47 seconds W along a line 50 feet normally distant to said South line NW 1/4 Section 15, 2181.51 feet to an iron rod. Thence N 16 degrees 46 minutes 31 seconds W, 1451.61 feet to an iron rod being on the Easterly right of way line of IL. Rt. 29. Thence N 00 degrees 15 minutes 22 seconds E, along said Easterly right of way IL. Rt. 29, 1209.96 feet to an iron rod being the said point of beginning, (P.O.B.) containing 245.77 acres more or less, as shown on plat of survey recorded in plat book II, Page 244, Recorder's Office of Tazewell County, Illinois.

(b) The federal correctional institution at Greenville, Illinois described as follows:
A tract of land in that part of the Southwest Quarter of

the Southwest Quarter of Section 14 and part of the East Half of the Northeast Quarter and part of the Northeast Quarter of the Southeast Quarter of Section 22 and part of the West Half of the Northwest Quarter and part of the Northwest Quarter of the Southwest Quarter of Section 23, all in Township 5 North, Range 3 West of the Third Principal Meridian, Bond County, Illinois, and being more particularly described as follows:

Commencing at the Northeast Corner of Section 22; thence

South 01 degree 38 minutes 27 seconds East (basis of bearing developed from the Illinois State Plane Coordinate System, West Zone) along the line between Sections 22 and 23, a distance of 380.46 feet to the South right of way line of U.S. Route 40 and the point of Beginning of the tract herein described; thence continuing South 01 degree 38 minutes 27 seconds East along the South right of way line of U.S. Route 40, a distance of 16.80 feet; thence North 61 degrees 35 minutes 44 seconds East along the South right of way line of U.S. Route 40, a distance of 122.61 feet; thence northeasterly along the South right of way line of U.S. Route 40, along a tangential curve concave to the Southeast, a radius of 28,666.98 feet, a central angle of 02 degrees 12 minutes 09 seconds and an arc distance of 1101.96 feet; thence North 63 degrees 35 minutes 53 seconds East along the South right of way line of U.S. Route 40, a distance of 272.94 feet to the East line the Southwest Quarter of the Southwest Quarter of said Section 14; thence South 01 degree 46 minutes 03 seconds East along the East line of said Quarter Quarter of Section 14, a distance of 258.42 feet to the Northeast corner of the West Half of the Northwest Quarter of said Section 23; thence South 01 degree 09 minutes 18 seconds East along the East line of said West Half and the East line of the Northwest Quarter of the Southwest Quarter of said Section 23, a distance of 3269.63 feet to the North right of way line of Federal Aid Interstate Route 70, being a point on a 12,177.68 foot radius curve, the center of circle of said curve bears North 23 degrees 30 minutes 52 seconds West from said point; thence southwesterly along the North right of way line of Federal Aid Interstate Route 70, along said curve 1204.71 feet, through a central angle of 05 degrees 40 minutes 05 seconds; thence South 73 degrees 07 minutes 15 seconds West along the North right of way line of Federal Aid Interstate Route 70, a distance of 296.23 feet; thence South 72 degrees 09 minutes 13 seconds West along the North right of way line of Federal Aid Interstate Route 70, a distance of 789.56 feet to the South line of the Northeast Quarter of the Southeast Quarter of said Section 22; thence South 88 degrees 56 minutes 32 seconds West along said South line, a distance of 408.64 feet to the North right of way line of Federal Aid Interstate Route 70; thence North 07 degrees 02 minutes 21 seconds West along the North right of way line of Federal Aid Interstate Route 70, a distance of 418.64 feet; thence North 01 degree 19 minutes 09 seconds West along the North right of way line of Federal Aid Interstate Route 70, a distance of 220.00 feet; thence South 88 degrees 40 minutes 51 seconds West along the North right of way line of Federal Aid Interstate Route 70, a distance of 40.00 feet to the West line of the Northeast Quarter of the Southeast Quarter of said Section 22; thence North 01 degree 19 minutes 09 seconds West along the West line of said Quarter Quarter Section and the West line of the East Half of he Northeast Quarter of said Section 22, a distance of 2176.74 feet to the South right of way line of U.S. Route 40; thence North 61 degrees 35 minutes 44 seconds East along the South right of way line of U.S. Route 40, a distance of 33.70 feet; thence North 30 degrees 45 minutes 10 seconds East along the South right of way line of U.S. Route 40, a distance of 173.61 feet; thence north 61 degrees 35 minutes 44 seconds East along the South right of way line of U.S. Route 40, a distance of 1355.19 feet to the Point of Beginning, and containing 202.434 Acres, more or less, including 1.504 Acres, more or less, within the Township (Dudleyville) Road along the West line of the described tract; except

For an exception to the city of Greenville for

roadway purposes, water lines and sanitary sewers in part of the Southwest Quarter of the Southwest Quarter of Section 14 and part of the east one-fourth (1/4) of Section 22 and part of the West one-fourth (1/4) of Section 23, all in Township 5 North, Range 3 West of the Third Principal Meridian in the City of Greenville, Bond County, Illinois, and being more particularly described as follows:

Commencing at the Northwest corner of Section 23; thence

North 88 degrees 46 minutes 33 seconds East (basis of bearing developed from the Illinois State Plane Coordinate System, West Zone) along the North line of said Section 23, a distance of 1301.52 feet to the point of beginning of the tract herein described; thence North 01 degree 46 minutes 03 seconds West, a distance of 235.23 feet to the South right of way line of old U.S. Route 40; thence North 63 degrees 47 minutes 53 seconds East along the South right of way line of old U.S. Route 40, a distance of 54.92 feet to East line of the Southwest Quarter of the Southwest Quarter of Section 14; thence South 01 degree 46 minutes 03 seconds East along the East line of said quarter quarter of Section 14, a distance of 258.42 feet to the North line of Section 23; thence South 01 degree 09 minutes 18 seconds East, along the East line of the West one-fourth (1/4) of Section 23, a distance of 2607.68 feet; thence South 88 degrees 50 minutes 42 seconds West, a distance of 50.00 feet; thence North 01 degree 09 minutes 18 seconds West, a distance of 2607.62 feet to the point of beginning, and containing 3.276 acres, more or less; and except

For an exception to Illinois Power Company for an

electric substation and appurtenances in part of the southwest quarter of the southwest quarter of Section 14 and part of the West one-fourth (1/4) of Section 23, all in Township 5 North, Range 3 West of the Third Principal Meridian in the City of Greenville, Bond County, Illinois, and being more particularly described as follows:

Commencing at the Northwest corner of Section 23;

thence North 88 degrees 46 minutes 33 seconds East (basis of bearing developed from the Illinois State Plane Coordinate System, West Zone) along the north line of said Section 23, a distance of 1127.40 feet to the point of beginning of the tract herein described; thence North 01 degree 09 minutes 18 seconds West, a distance of 105.56 feet; thence North 63 degrees 47 minutes 53 seconds East, a distance of 190.00 feet; thence South 01 degree 46 minutes 03 seconds East, a distance of 185.80 feet to the north line of Section 23; thence South 01 degree 09 minutes 18 seconds East, a distance of 54.20 feet; thence South 88 degrees 50 minutes 42 seconds West, a distance of 174.12 feet; thence North 01 degree 09 minutes 18 seconds West, a distance of 53.99 feet to the point of beginning, and containing 0.796 acre, more or less; and except

For an exception to the City of Greenville for a

sewage treatment plant in part of the West one-fourth (1/4) of Section 23, in Township 5 North, Range 3 West of the Third Principal Meridian in the City of Greenville, Bond County, Illinois, and being more particularly described as follows:

Commencing at the Northwest corner of Section 23;

thence North 88 degrees 46 minutes 33 seconds East (basis of bearing developed from the Illinois State Plane Coordinate System, West Zone) along the North line of said Section 23, a distance of 1351.52 feet to the east line of West one-fourth (1/4) of Section 23; thence South 01 degree 09 minutes 18 seconds East, along the East line of the West one-fourth (1/4) of Section 23, a distance of 2607.68 feet to the point of beginning of the tract herein described; thence continuing South 01 degree 09 minutes 18 seconds East, a distance of 661.95 feet to a point on a 12,177.68 foot radius curve, the center of circle of said curve bears north 23 degrees 30 minutes 52 seconds West from said point; thence southwesterly along said curve 893.74 feet, through a central angle of 04 degrees 12 minutes 18 seconds; thence North 01 degree 09 minutes 18 seconds West, a distance of 411.58 feet; thence North 44 degrees 01 minutes 30 seconds East, a distance of 794.09 feet; thence North 88 degrees 50 minutes 42 seconds East, a distance of 275.00 feet to the point of beginning, and containing 12.208 acres, more or less.

(Source: P.A. 88-526.)

(5 ILCS 517/10-10)
Sec. 10-10. Acceptance. Cession shall be effective only upon the recording of an acceptance by the United States in the county in which the real property is situated. Federal jurisdiction shall end whenever the United States shall cease to own or lease the lands or improvements thereon.
(Source: P.A. 88-526.)

(5 ILCS 517/10-15)
Sec. 10-15. Previous Acts. Jurisdiction heretofore ceded to the United States over any land within this State by any previous Acts of the General Assembly shall continue according to the terms of the respective cessions.
(Source: P.A. 88-526.)



Article 15 - (State Land Transactions And Amendatory Provisions)

(5 ILCS 517/Art. 15 heading)

(5 ILCS 517/6)
Sec. 6. (State land transaction; text omitted).
(Source: P.A. 88-526; text omitted.)

(5 ILCS 517/7.1)
Sec. 7.1. (Amendatory provisions; text omitted).
(Source: P.A. 88-526; text omitted.)

(5 ILCS 517/7.2)
Sec. 7.2. (Amendatory provisions; text omitted).
(Source: P.A. 88-526; text omitted.)

(5 ILCS 517/7.8)
Sec. 7.8. (Amendatory provisions; text omitted).
(Source: P.A. 88-526; text omitted.)

(5 ILCS 517/7.9)
Sec. 7.9. (Amendatory provisions; text omitted).
(Source: P.A. 88-526; text omitted.)

(5 ILCS 517/8.1)
Sec. 8.1. (State land transaction; text omitted).
(Source: P.A. 88-526; text omitted.)

(5 ILCS 517/8.2)
Sec. 8.2. (State land transaction; text omitted).
(Source: P.A. 88-526; text omitted.)

(5 ILCS 517/8.3)
Sec. 8.3. (State land transaction; text omitted).
(Source: P.A. 88-526; text omitted.)

(5 ILCS 517/8.4)
Sec. 8.4. (State land transaction; text omitted).
(Source: P.A. 88-526; text omitted.)

(5 ILCS 517/8.5)
Sec. 8.5. (State land transaction; text omitted).
(Source: P.A. 88-526; text omitted.)

(5 ILCS 517/9)
Sec. 9. (Amendatory provisions; text omitted).
(Source: P.A. 88-526; text omitted.)

(5 ILCS 517/10)
Sec. 10. (Amendatory provisions; text omitted).
(Source: P.A. 88-526; text omitted.)

(5 ILCS 517/99)
Sec. 99. This Act takes effect upon becoming law.
(Source: P.A. 88-526.)






5 ILCS 520/ - St. Clair Land Cession Act.

(5 ILCS 520/0.01) (from Ch. 1, par. 3800)
Sec. 0.01. Short title. This Act may be cited as the St. Clair Land Cession Act.
(Source: P.A. 86-1324.)

(5 ILCS 520/1) (from Ch. 1, par. 3801)
Sec. 1. Jurisdiction over the following described land in the County of St. Clair, State of Illinois, is hereby ceded to the United States of America:
First. Over that part of Sections 10, 15 and 16, Township One (1) North, Range Seven (7) West of the Third Principal Meridian, more particularly described as follows:
Beginning at the center of Section Ten (10) thence

Westerly along the East and West centerline of said Section 1376' to a point, thence Southerly 1207.5' to a point on the North line of the South Half of the Southwest Quarter (SW 1/4), thence Westerly to a point on the West line of said Section 10, said point being 1209.78' South of the Northwest Corner of the Southwest Quarter (SW 1/4), thence South along the West line of Section Ten (10) 1432.20' to the Southwest Corner of said Section Ten (10), thence continuing South along a line common to Sections 15 and 16, 600' to a point, thence West 1320' to a point on the East Quarter Quarter line of Section 16, thence South along said Quarter Quarter line 924' to a point, thence East 1320' to a point on the Section line common to Sections 15 and 16, thence South to a point on the North Right of Way line of the Southern Railway Company, thence East along the North Right of Way line to a point on the North and South Centerline of Section 15, said point being 30' North of the center of said Section 15, thence Northerly to the Northeast Corner of the Northwest quarter (NW 1/4) of Section 15, thence continuing Northerly along the North and South centerline of Section Ten (10) to the point of beginning.

Except that part conveyed for highway purposes along the North and East sides thereof.
Also except;
Beginning at a point in the Southeast Corner of lot Seven

A (7A) of Section Ten (10) where the South line of lot Seven A (7A) intersects the West Right of Way line of State Highway 158 (Scott Field Road), thence Northerly 150' along the West Right of Way of said highway to a point, thence Westerly 150' to a point, thence Southerly 150' to a point on the South line of Section Ten (10) thence Easterly 150' to the point of beginning.

Also except;
Beginning at a point in the North and South centerline of

Section 15, said point being 30' North of the Center of said Section and on the North Right of Way line of the Southern Railway Company, thence Westerly along said Right of Way 285' to a point, thence Northerly along a curved line having a radius of 398' to the left 509.45' to a point One (1) foot West of the North and South centerline of Section 15, thence East One (1) foot to said centerline, thence South along said centerline 392' to the place of beginning.

Second. Over that part of the North Half of the South Half of Section 15, Township One (1) North, Range 7 West of the Third Principal Meridian, more particularly described as follows:
Commencing at the Center of Section 15, thence South

along the North and South Centerline 32' to the South Right of Way line of the Southern Railway Company, the point of beginning, thence East 378.50' along said Right of Way line to a point, thence North 13' to a point, thence East 300' to a point, thence South 21' to a point, thence continuing on said Right of Way 101.50' East to a point, thence S 36° 26' 50" E 176.60' to a point, thence S 41° 11' 10" W 53.10' to a point, thence N 74° 03' 20" W 145.60' to a point, thence West 700' more or less to the North and South Centerline of said Section 15, thence South 18' to a point, thence West 340' to a point thence S 81° 01' 40" W 192.35', thence West 798.50' to the West line of the East Half of the Southwest Quarter (SW 1/4) of Section 15, thence continuing West 626' to a point of Curvature of a 215' radius curve convex to the Southeast, thence along said curve 337.72' to the Point of Tangency, thence North 16' to a point on the South Right of Way line of the Southern Railway Company, thence East 126' to a point, thence North 36' to a point, thence East 691' to a point, thence South 36' to a point, thence East along said South Right of Way of the Southern Railway Company 1328.50' to a point in the North and South Centerline of Section 15, thence North 50' to the point of beginning.

Except that part conveyed for State Highway 158 (Scott Field Road).
Third. Over that part of the North one half (1/2) of the Southwest Quarter (SW 1/4) of Section numbered Fourteen (14), in Township One (1) North, Range Seven (7) West of the Third Principal Meridian, described as follows:
Commencing at the Northeast corner of Lot Numbered Seven

(7), as shown on plat recorded in the Recorder's Office of St. Clair County, Illinois, in Book of Plats "A" on page 239, thence South along the East line of said Lot Numbered Seven (7), to the South right of way line of the Southern Railway Company, being the point of beginning, then continuing South on said East line Nine Hundred and Fifty (950) feet to a point; thence West Eight Hundred and Fifty (850) feet; thence North Nine Hundred and Fifty (950) feet to the South right of way line of the Southern Railway Company; thence East along said South right of way line Eight Hundred and Fifty (850) feet to the point of beginning.

Fourth. Over that part of the Southwest Quarter (SW 1/4) of the Southwest Quarter (SW 1/4) of Section Two (2), Township One (1) North, Range Seven (7) West of the Third Principal Meridian, described as follows:
Commencing at the Southwest (SW) corner of the Southwest

Quarter (SW 1/4) of said Section Two (2); thence East on the South line of said Southwest Quarter (SW 1/4) a distance of 857.2 feet, which is the point of beginning; thence North 06° 36' 00" East 407.2 feet, thence South 89° 28' 53" East 300 feet to a point; thence South 405.06 feet to a point in the South line of said Quarter Quarter; thence North 89° 28' 53" West along said South line 349 feet, more or less to the point of beginning, containing 3.02 acres, more or less.

Fifth. Over that part of Section Thirteen (13), Township One (1) North, Range Seven (7) West of the Third (3rd) Principal Meridian, described as follows:
Commencing at the Southwest (SW) Corner of the Northwest

Quarter (NW 1/4) of the Southwest Quarter (SW 1/4) of said Section Thirteen (13), thence northerly along the West line of said Section Thirteen (13), One Hundred Ten (110') feet to the place of beginning; thence East Four Hundred Ten (410') feet, thence North One Hundred Fifty (150') feet, thence West Seventy-five (75') feet, thence South One Hundred Fifteen (115') feet, thence West Three Hundred Thirty-five (335') feet, more or less, to a point on the West line of said Section Thirteen (13) located Thirty-five (35') feet North of the place of beginning, thence southerly along said West line of Section Thirteen (13), to the place of beginning, containing Fifty-four Hundredths (.54) of an acre, more or less.

Six. Over that part of the Northwest Quarter (NW 1/4) of the Northwest Quarter (NW 1/4) of Section Ten (10), Township One South, Range Six (6) West of the Third Principal Meridian, described as follows:
Beginning at the Southeast corner of the Northwest

Quarter (NW 1/4) of the Northwest Quarter (NW 1/4) of said Section 10; thence running West along the North quarter quarter line of said Section, 100 feet; thence North 380 feet to a point, which is 100 feet West of West quarter quarter line of said Section; thence East 100 feet to the West quarter quarter line of said Section thence South along the said West quarter quarter line to the point of beginning, containing 0.87 acres more or less.

However, there is reserved to this State concurrent jurisdiction for the execution, upon all said lands and in or on the structures erected thereon, of all process, civil or criminal, lawfully issued by the courts of this State. There is further reserved to this State the right to make arrests upon all said lands, or in or on the structures erected thereon, of persons violating State laws, and also the right to tax according to the laws of this State.
(Source: Laws 1955, p. 181.)



5 ILCS 525/ - Champaign Land Cession Act.

(5 ILCS 525/0.01) (from Ch. 1, par. 3850)
Sec. 0.01. Short title. This Act may be cited as the Champaign Land Cession Act.
(Source: P.A. 86-1324.)

(5 ILCS 525/1) (from Ch. 1, par. 3851)
Sec. 1. Jurisdiction over the following described lands in the County of Champaign, State of Illinois, is hereby ceded to the United States of America:
First. Over the East three-quarters (E 3/4) of the North Half (N 1/2) of the South half (S 1/2) of the Southeast Quarter (SE 1/4) of Section Twelve (12), Township Twenty-one (21) North, Range Nine (9), East of the Third (3rd) Principal Meridian, containing thirty (30) acres, more or less; and
Second. Over the North half (N 1/2) of the Southeast Quarter (SE 1/4) of Section Twelve (12) Township Twenty-one (21) North, Range Nine (9) East of the Third (3rd) Principal Meridian, containing Eighty (80) acres more or less.
However, there is reserved to this State concurrent jurisdiction for the execution, upon all said lands, or in or on the structures erected thereon, of all process, civil or criminal, lawfully issued by the courts of this State. There is further reserved to this State the right to make arrests upon all said lands, or in or on the structures erected thereon, of persons violating State laws, and also the right to tax according to the laws of this State.
(Source: Laws 1955, p. 368.)



5 ILCS 530/ - Chicago U. S. Courthouse Cession Act.

(5 ILCS 530/0.01) (from Ch. 1, par. 3900)
Sec. 0.01. Short title. This Act may be cited as the Chicago U. S. Courthouse Cession Act.
(Source: P.A. 86-1324.)

(5 ILCS 530/1) (from Ch. 1, par. 3901)
Sec. 1. The State of Illinois hereby cedes to the United States concurrent civil and criminal jurisdiction over the United States Courthouse Annex and Parking Facility, described as follows:
That part of Block #123 in the school section addition to Chicago of Section 16, Township 39 North Range 14 East of the Third Principal Meridian in Cook County, Illinois, lying west of the West line of South Federal Street (40 feet wide) (named Buffalo Street as laid out in Amos Twitchell's Subdivision of said Block #123), and lying North of the North line of West Congress Parkway as acquired by the City of Chicago pursuant to the General Ordinance passed October 31, 1940, bounded and described as follows: Beginning at the Northwest corner of said Block #123; thence South 89° - 43' - 20" East along the North line of said Block #123 a distance of 214.39 feet to the West line of said South Federal Street; thence South 00° - 02' - 02" West along the West line of said South Federal Street a distance of 365.62 feet to the North line of said West Congress Parkway; thence Westerly along the North line of said West Congress Parkway having the following courses and distances as North 89° - 24' - 24" West a distance of 100.09 feet; North 89° - 43' - 40" West a distance of 14.00 feet, and North 89° - 24' - 24" West a distance of 100.09 feet to the West line of said Block #123; thence North 00° - 00' - 02" East along the West line of said block #123 a distance of 364.50 feet to the point of beginning. Containing 78,226.20 sq. ft. or 1.795 acres.
(Source: P.A. 80-1344.)

(5 ILCS 530/2) (from Ch. 1, par. 3902)
Sec. 2. Cession shall be effective only upon the filing of an acceptance by the United States. Federal jurisdiction shall end whenever the United States shall cease to own, lease or use for national purposes the lands or improvements thereon.
(Source: P.A. 80-1344.)

(5 ILCS 530/3) (from Ch. 1, par. 3903)
Sec. 3. Nothing in this Act shall be construed to deprive the State of Illinois of any of its jurisdiction over the above described lands.
(Source: P.A. 80-1344.)



5 ILCS 532/ - Thomson United States Penitentiary Cession Act.

(5 ILCS 532/1)
Sec. 1. Short title. This Act may be cited as the Thomson United States Penitentiary Cession Act.
(Source: P.A. 98-70, eff. 7-15-13.)

(5 ILCS 532/5)
Sec. 5. Cession of concurrent jurisdiction. The State of Illinois hereby cedes to the United States concurrent jurisdiction in and over the following land comprising the site of the United States Penitentiary, Thomson, described as follows:

A part of the southeast quarter and southwest quarter of

section 13 and part of the northeast quarter and northwest quarter of section 24 all in township 23 north range 3 east of the fourth principal meridian Carroll County, Illinois. More particularly described as follows: Commencing at the southwest corner of the southwest quarter of said section 13 as the point of beginning of the tract to be described: from the point of beginning. Thence North 01°08'51" west, (bearings are for descriptive purposes only) along the west line of said southwest quarter of section 13, a distance of 942.27 feet; thence north 87°45'03" east, a distance of 2,733.29 feet to the westerly right-of-way line of the Chicago, Burlington and Quincy Railroad; thence south 06°34'13" east along said westerly right-of-way line, a distance of 1,916.34 feet; thence south 87°47'21" west, a distance of 348.55 feet; thence south 02°14'57" east, a distance of 380.05 feet to a point on the south line of the north half of the northwest quarter of section 24; thence south 87°45'03" west along said south line of the north half of the northwest quarter of section 24, a distance of 2,589.84 feet to the southwest corner of the north half of the northwest quarter of section 24; thence north 00°26'24" west, along the west line of the north half of the northwest quarter of said section 24, a distance of 1,349.28 feet to the point of beginning, in Carroll County, Illinois. Containing 146.541 acres.

(Source: P.A. 98-70, eff. 7-15-13.)

(5 ILCS 532/10)
Sec. 10. Acceptance. Cession shall be effective upon the filing of an acceptance by the United States with the Governor of the State of Illinois in accordance with the requirements of 40 U.S.C. 3112. Federal jurisdiction shall end whenever the United States shall cease to own, lease, or use for national purposes the lands or improvements thereon.
(Source: P.A. 98-70, eff. 7-15-13.)

(5 ILCS 532/15)
Sec. 15. Retention of jurisdiction. Nothing in this Act shall be construed to deprive the State of Illinois of any of its jurisdiction over the above described lands.
(Source: P.A. 98-70, eff. 7-15-13.)

(5 ILCS 532/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 98-70, eff. 7-15-13.)



5 ILCS 535/ - Lake County Land Cession Act.

(5 ILCS 535/0.01) (from Ch. 1, par. 4200)
Sec. 0.01. Short title. This Act may be cited as the Lake County Land Cession Act.
(Source: P.A. 86-1324.)

(5 ILCS 535/3) (from Ch. 1, par. 4203)
Sec. 3. The said consent is given and the said jurisdiction ceded upon the express condition that the State of Illinois shall retain a concurrent jurisdiction with the United States in and over the said property so far as that the execution of all civil and criminal processes which may issue under the laws or authority of the State of Illinois shall be allowed thereon on application to the officer of the United States in charge thereof in the same way and manner as if such consent had not been given or jurisdiction ceded, except so far as such processes may affect the real or personal property of the United States.
(Source: Laws 1887, p. 304.)



5 ILCS 537/ - Chanute Air Force Base Retrocession Law.

Article 5 - Chanute Air Force Base Retrocession Law

(5 ILCS 537/Art. 5 heading)

(5 ILCS 537/5-1)
Sec. 5-1. Short title. This Article may be cited as the Chanute Air Force Base Retrocession Law.
(Source: P.A. 88-526.)

(5 ILCS 537/5-5)
Sec. 5-5. Authorization to accept retrocession. The State of Illinois hereby authorizes acceptance of retrocession, either partially or wholly, by the United States over land owned by the United States within the boundaries of Illinois and under the jurisdiction of the Secretary of the Air Force commonly known as Chanute Air Force Base. The Governor of the State is hereby authorized to accept for the State full or partial retrocession of jurisdiction.
(Source: P.A. 88-526.)

(5 ILCS 537/5-10)
Sec. 5-10. Effectuation. Retrocession of partial or full jurisdiction shall be effected upon written acceptance by the Governor, or someone authorized to act for the Governor, to the principal officer of the United States Air Force having supervision and control over the land.
(Source: P.A. 88-526.)



Article 10 - (The Pekin and Greenville Federal Correctional Institutions Cession Law is compiled at 5 ILCS 517/)

(5 ILCS 537/Art. 10 heading)

(5 ILCS 537/10-1)
Sec. 10-1. (This Section is compiled at 5 ILCS 517/10-1).
(Source: P.A. 88-526.)

(5 ILCS 537/10-5)
Sec. 10-5. (This Section is compiled at 5 ILCS 517/10-5).
(Source: P.A. 88-526.)

(5 ILCS 537/10-10)
Sec. 10-10. (This Section is compiled at 5 ILCS 517/10-10).
(Source: P.A. 88-526.)

(5 ILCS 537/10-15)
Sec. 10-15. (This Section is compiled at 5 ILCS 517/10-15).
(Source: P.A. 88-526.)



Article 15 - (State Land Transactions And Amendatory Provisions)

(5 ILCS 537/Art. 15 heading)

(5 ILCS 537/6)
Sec. 6. (State land transaction; text omitted).
(Source: P.A. 88-526; text omitted.)

(5 ILCS 537/7.1)
Sec. 7.1. (Amendatory provisions; text omitted).
(Source: P.A. 88-526; text omitted.)

(5 ILCS 537/7.2)
Sec. 7.2. (Amendatory provisions; text omitted).
(Source: P.A. 88-526; text omitted.)

(5 ILCS 537/7.8)
Sec. 7.8. (Amendatory provisions; text omitted).
(Source: P.A. 88-526; text omitted.)

(5 ILCS 537/7.9)
Sec. 7.9. (Amendatory provisions; text omitted).
(Source: P.A. 88-526; text omitted.)

(5 ILCS 537/8.1)
Sec. 8.1. (State land transaction; text omitted).
(Source: P.A. 88-526; text omitted.)

(5 ILCS 537/8.2)
Sec. 8.2. (State land transaction; text omitted).
(Source: P.A. 88-526; text omitted.)

(5 ILCS 537/8.3)
Sec. 8.3. (State land transaction; text omitted).
(Source: P.A. 88-526; text omitted.)

(5 ILCS 537/8.4)
Sec. 8.4. (State land transaction; text omitted).
(Source: P.A. 88-526; text omitted.)

(5 ILCS 537/8.5)
Sec. 8.5. (State land transaction; text omitted).
(Source: P.A. 88-526; text omitted.)

(5 ILCS 537/9)
Sec. 9. (Amendatory provisions; text omitted).
(Source: P.A. 88-526; text omitted.)

(5 ILCS 537/10)
Sec. 10. (Amendatory provisions; text omitted).
(Source: P.A. 88-526; text omitted.)

(5 ILCS 537/99)
Sec. 99. This Act takes effect upon becoming law.
(Source: P.A. 88-526.)






5 ILCS 539/ - Ft. Dearborn United States Army Reserve Center Retrocession Law.

Article 5 - (State Land Transactions; Text Omitted)

(5 ILCS 539/Art. 5 heading)



Article 7 - (State Land Transactions; Text Omitted)

(5 ILCS 539/Art. 7 heading)



Article 8 - (State Land Transactions; Text Omitted)

(5 ILCS 539/Art. 8 heading)



Article 10 - Ft. Dearborn United States Army Reserve Center Retrocession Law

(5 ILCS 539/Art. 10 heading)

(5 ILCS 539/10-1)
Sec. 10-1. Short title. This Article may be cited as the Ft. Dearborn United States Army Reserve Center Retrocession Law.
(Source: P.A. 91-367, eff. 7-30-99.)

(5 ILCS 539/10-5)
Sec. 10-5. Authorization to accept retrocession.
(a) Under the provisions of Section 2683 of Title 10 of the United States Code, the State of Illinois authorizes acceptance of retrocession by the United States of America of exclusive legislative jurisdiction, to the extent such jurisdiction has not previously been retroceded to the State of Illinois, the United States retaining a federal proprietary interest only, over lands consisting of the Ft. Dearborn United States Army Reserve Center, located at O'Hare International Airport in Chicago, Cook County, Illinois, more particularly described as follows:
THAT PART OF THE SOUTHEAST 1/4 OF SECTION 32,

TOWNSHIP 41 NORTH, RANGE 12 EAST OF THE THIRD PRINCIPAL MERIDIAN AND THE NORTHWEST 1/4 OF SECTION 4, TOWNSHIP 40 NORTH, RANGE 12 EAST OF THE THIRD PRINCIPAL MERIDIAN, DESCRIBED AS FOLLOWS: BEGINNING AT THE INTERSECTION OF THE WEST LINE OF THE EAST 33.00 FEET OF THE SOUTHEAST 1/4 OF SECTION 32 AFORESAID WITH THE SOUTH LINE OF SAID SOUTHEAST 1/4; THENCE SOUTH 87 DEGREES 38 MINUTES 27 SECONDS WEST, ALONG SAID SOUTH LINE, 20.44 FEET; THENCE SOUTH 11 DEGREES 16 MINUTES 33 SECONDS WEST 40.93 FEET; THENCE SOUTH 87 DEGREES 52 MINUTES 11 SECONDS WEST 218.83 FEET TO THE POINT OF INTERSECTION WITH THE SOUTHERLY EXTENSION OF A LINE DRAWN 280.00 FEET WEST OF AND PARALLEL WITH THE EAST LINE OF THE SOUTHEAST 1/4 OF SECTION 32 AFORESAID; THENCE NORTH 0 DEGREES 7 MINUTES 12 SECONDS EAST, ALONG SAID SOUTHERLY EXTENSION; 38.94 FEET TO THE SOUTH LINE OF THE SOUTHEAST 1/4 OF SAID SECTION 32 THENCE NORTH 0 DEGREES 07 MINUTES 12 SECONDS EAST, ALONG THE AFORESAID LINE DRAWN 280.00 FEET WEST OF AND PARALLEL WITH THE EAST LINE OF THE SOUTHEAST 1/4 OF SECTION 32 AFORESAID, 840.04 FEET; THENCE NORTH 44 DEGREES 52 MINUTES 47 SECONDS WEST 127.28 FEET TO A POINT 370 FEET (MEASURED PERPENDICULARLY) WEST OF THE EAST LINE OF SAID SOUTHEAST 1/4; THENCE NORTH 89 DEGREES 52 MINUTES 48 SECONDS WEST 730 FEET TO THE WEST LINE OF THE EAST 1100 FEET OF THE SOUTHEAST 1/4 OF SECTION 32 AFORESAID; THENCE NORTH 0 DEGREES 07 MINUTES 12 SECONDS EAST ALONG SAID EAST LINE 545.10 FEET TO THE CENTER LINE OF HIGGINS ROAD; THENCE SOUTHEASTERLY ALONG SAID CENTER LINE, 468.74 FEET ALONG THE ARC OF A CIRCLE CONVEX NORTHEASTERLY, HAVING A RADIUS OF 8105.00 FEET AND WHOSE CHORD BEARS SOUTH 74 DEGREES 23 MINUTES 42 SECONDS EAST 468.67 FEET; THENCE CONTINUING ALONG THE CENTER LINE OF HIGGINS ROAD SOUTH 72 DEGREES 44 MINUTES 18 SECONDS EAST TANGENT TO THE ABOVE DESCRIBED CURVED LINE 678.48 FEET TO THE EAST LINE OF SAID SOUTHEAST 1/4; THENCE SOUTH 0 DEGREES 07 MINUTES 12 SECONDS WEST ALONG SAID WEST LINE 527.91 FEET; THENCE SOUTH 87 DEGREES 38 MINUTES 27 SECONDS WEST, ALONG A LINE DRAWN PARALLEL WITH THE SOUTH LINE OF SAID SOUTHEAST 1/4, 33.03 FEET TO THE WEST LINE OF THE EAST 33 FEET OF SAID SOUTHEAST 1/4; THENCE SOUTH 0 DEGREES 07 MINUTES 12 SECONDS WEST, ALONG SAID WEST LINE, 610 FEET TO THE HEREINABOVE DESCRIBED POINT OF BEGINNING, IN COOK COUNTY, ILLINOIS.

Further, the State of Illinois accepts retrocession of and authorizes acceptance of retrocession over all those lands owned by the United States that may subsequently be identified by the Department of the Army as part of the Ft. Dearborn United States Army Reserve Center, although not included within the legal description contained in this subsection, to the extent exclusive jurisdiction has not previously been retroceded to the State of Illinois. Any additional land over which the State accepts retrocession of jurisdiction shall be identified in a notice filed by the Governor as provided in subsection (d).
(b) By retaining in the subject lands a federal proprietary interest only, there exists a right of the United States to perform the functions delegated to it by the United States Constitution and directed by statutory enactment of the United States Congress without interference from any source. The State of Illinois may not impose its regulatory power directly upon the United States and may not tax the land under the federal proprietary interest; however, the State of Illinois may tax a lessee's interest in the land to the extent State law permits.
(c) Subject to subsection (b), the State of Illinois accepts cession of exclusive federal legislative jurisdiction from the United States, and the State of Illinois retains all the legislative jurisdiction over the area it would have if a private individual rather than the United States owned the land.
(d) The Governor of the State of Illinois is authorized to accept the retrocession of exclusive legislative jurisdiction over the subject lands by filing a notice of acceptance with the Illinois Secretary of State.
(e) Upon transfer by deed of subject lands, or any portion thereof, by the United States of America, the proprietary interest retained by the United States shall expire as to the particular property transferred.
(Source: P.A. 91-367, eff. 7-30-99.)



Article 20 - (State Land Transactions; Text Omitted)

(5 ILCS 539/Art. 20 heading)



Article 30 - (State Land Transactions; Text Omitted)

(5 ILCS 539/Art. 30 heading)



Article 40 - (State Land Transactions; Text Omitted)

(5 ILCS 539/Art. 40 heading)



Article 90 - (Amendatory Provisions; Text Omitted)

(5 ILCS 539/Art. 90 heading)



Article 99 - Effective Date

(5 ILCS 539/Art. 99 heading)

(5 ILCS 539/99-5)
Sec. 99-5. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 91-367, eff. 7-30-99.)






5 ILCS 540/ - Fort Sheridan Retrocession Act.

(5 ILCS 540/0.01) (from Ch. 1, par. 4350)
Sec. 0.01. Short title. This Act may be cited as the Fort Sheridan Retrocession Act.
(Source: P.A. 86-1324.)

(5 ILCS 540/1) (from Ch. 1, par. 4351)
Sec. 1. Pursuant to the provisions of an Act of Congress entitled "An Act to authorize the Secretary of the Army to adjust the legislative jurisdiction exercised by the United States over land within the Fort Sheridan Military Reservation, Illinois", approved August 25, 1961, and known as Public Law 87-160 of the Eighty-seventh Congress, the State of Illinois hereby accepts retrocession of legislative jurisdiction over such land as may be relinquished from Federal jurisdiction by the Secretary of the Army, pursuant to the provisions of said Public Law 87-160 of the Eighty-seventh Congress.
(Source: Laws 1963, p. 944.)



5 ILCS 541/ - Fort Sheridan Retrocession Law of 1992.

(5 ILCS 541/20-1) (from Ch. 1, par. 7201)
Sec. 20-1. Short title. This Article may be cited as the Fort Sheridan Retrocession Law of 1992.
(Source: P.A. 87-866.)

(5 ILCS 541/20-5) (from Ch. 1, par. 7205)
Sec. 20-5. Authorization to accept retrocession. Pursuant to the provisions of Title 10, United States Code, Section 2683, the State of Illinois hereby authorizes acceptance of retrocession by the United States of America of exclusive legislative jurisdiction over lands containing 712.30 acres, more or less, within the boundaries of United States Army Fort Sheridan Military Reservation, County of Lake, Illinois, more particularly described as follows:
Situated in the State of Illinois, County of Lake, in

Sections 3, 10, 11, 14, and 15, all in Township 43 north, Range 12 east, of the Third Principal Meridian, about twenty-five miles north of the City of Chicago, and more particularly described as follows, with bearings and values referenced to the Illinois State Plane Coordinate System, East Zone (NAD 27).

Commencing at the northwest corner of Section 10,

thence with the north line of Section 10, easterly 452.83 feet to a P-K nail grouted in the concrete base of a fence corner at the intersection with the east right-of-way line of Sheridan Road and the POINT OF BEGINNING of this description said point of beginning having a coordinate value of North 2,025,033.554 and East 637,443.500; thence continuing with the north line of Section 10, said north line also being the north boundary of Ft. Sheridan Military Reservation

N 89 29' 05" E 3179.21 feet, more or less (passing

the north quarter corner of Section 10 at 2191.19 feet) to a 5/8-inch iron rod with 1 1/4-inch plastic cap; thence leaving said north section line and continuing with north line of Ft. Sheridan Military Reservation.

N 24 35' 04" E 205.40 feet, more or less, to a

5/8-inch iron rod with 1 1/4-inch plastic cap; thence

N 54 18' 04" E 790.60 feet, more or less, to a

5/8-inch iron rod with 1 1/4-inch plastic cap near small dam; thence

N 89 13' 04" E 187.20 feet, more or less, to a

5/8-inch iron rod with 1 1/4-inch plastic cap; thence

N 89° 29' 04" E 46.70 feet, more or less, to a point

on the 578.5 foot (mean sea level) contour line; thence with said 578.5 foot contour line

Southeasterly 9,000 feet, more or less, to the

northeast corner of a 0.964 acre tract of land owned by the City of Highwood, Illinois; thence leaving said contour line and with lands of the City of Highwood

S 89° 50' 51" W 100.00 feet, more or less, to a Corps

of Engineers Type III monument grouted into rock; thence

S 31° 15' 21" E 199.47 feet, more or less, to a

5/8-inch iron rod with 1 1/4-inch plastic cap; thence

S 89° 50' 52" W 28.00 feet, more or less, to a Corps

of Engineers Type III monument; thence

S 00° 17' 03" E 18.19 feet, more or less, to a Corps

of Engineers Type III monument; thence

S 57° 01' 03" W 187.60 feet, more or less, to a

6-foot steel fence post on the north right-of-way line of Walker Avenue; thence with north right-of-way line

S 89° 46' 36" W 2800.61 feet, more or less, to a

5/8-inch iron rod with 1 1/4-inch plastic cap, said iron rod being referenced N 35° 24' 48" E 69.09 feet from the west quarter corner of Section 14, marked by a 6-inch square cast iron monument; thence with east right-of-way line of Lakeview Street

N 00° 03' 20" E 914.56 feet, more or less, to a

5/8-inch iron rod with 1 1/4-inch plastic cap; thence with north right-of-way line of Clay Street

S 84° 49' 23" W 732.63 feet, more or less, to a point

in the east right-of-way line of Waukegan Avenue; thence with said east right-of-way

N 24° 23' 11" W 1825.18 feet, more or less, to a P-K

nail grouted in sidewalk; thence with the east right-of-way and the arc of a 10° 38' 29" curve to the left, having a radius of 538.43 feet and a chord bearing of N 44° 48' 07" W 375.64 feet

Northwesterly 383.71 feet, more or less, to a

5/8-inch iron rod with 1 1/4-inch plastic cap; thence with said east right-of-way line

N 65° 13' 03" W 230.42 feet, more or less, to a

5/8-inch iron rod with 1 1/4-inch plastic cap; thence with the said east right-of-way and the arc of a 10° 44' 49" curve to the right, having a radius of 533.14 feet and a chord bearing of N 47° 12' 05" W 329.78 feet

Northwesterly 335.28 feet, more or less, to a

5/8-inch iron rod with 1 1/4-inch plastic cap; thence with said east right-of-way

N 29° 11' 07" W 3.15 feet, more or less, to a

5/8-inch iron rod with 1 1/4-inch plastic cap; thence with said east right-of-way and the arch of a 0° 30' 19" curve to the right, having a radius of 11,339.20 feet and a chord bearing of N 27° 41' 08" W 593.65 feet

Northwesterly 593.72 feet, more or less, to a 4-inch

by 4-inch concrete right-of-way marker; thence with said east right-of-way

N 26° 11' 08" W 355.13 feet, more or less, to a

4-inch by 4-inch concrete right-of-way marker; thence with said east right-of-way and with the arc of a 0° 29' 48" curve to the left, having a radius of 11,539.20 feet and a chord bearing of N 27° 41' 27" W 606.19 feet

Northwesterly 606.26 feet, more or less, to a

5/8-inch iron rod with 1 1/2-inch plastic cap; thence with said east right-of-way

N 29° 11' 45" W 875.64 feet, more or less, to a

5/8-inch iron rod with 1 1/4-inch plastic cap on the east-west half-section line of Section 10; thence with said east right-of-way

N 29° 10' 45" W 39.20 feet, more or less, to a

5/8-inch iron rod with 1 1/4-inch plastic cap; thence with the said east right-of-way and the arc of a 0° 29' 41" curve to the left, having a radius of 11,579.20 feet and a chord bearing of N 29° 16' 09" W 36.43 feet

Northwesterly 36.43 feet, more or less, to a 5/8-inch

iron rod with 1 1/4-inch plastic cap; thence with the said east right-of-way and the arc of 0° 29' 41" curve to the right, having a radius of 11,579.20 feet and a chord bearing of N 30° 43' 57" W 569.10 feet

Northwesterly 569.16 feet, more or less, to a

5/8-inch iron rod with 1 1/4-inch plastic cap; thence with the said east right-of-way

N 32° 12' 09" W 355.18 feet, more or less, to a

5/8-inch iron rod with 1 1/4-inch plastic cap; thence with the said east right-of-way and the arc of a 0° 30' 19" curve to the right, having a radius of 11,339.20 feet and a chord bearing of N 30° 42' 09" W 593.65 feet

Northwesterly 593.72 feet, more or less, to a

5/8-inch iron rod with 1 1/4-inch plastic cap; thence with the said east right-of-way

N 29° 12' 09" W 1477.57 feet, more or less, to a

point of beginning, containing 712.3 acres, more or less.

It being the intent of the foregoing description to

include those lands acquired as follows:

1. Deed form Adolphus C. Bartlett et al., dated

October 6, 1887, donating 598.50 acres, and being the land and premises called the "Highwood Tract." Recorded in book 86, page 406, in records of Lake County.

2. Deed from Adolphus C. Bartlett et al., dated

October 6, 1887, donating 34.00 acres. Recorded in book 86, page 410, of same records.

3. Deed from Hugo Acht and wife, dated March 20,

1907, conveying lots 12, 13, 18 and 33, Block 5; lot 12, Block 7; and all that part of lots 34 and 35, Block 5, east of the right of way of the Chicago and Milwaukee Electric Railroad Co., in J. S. Prall's Fort Sheridan Subdivision, for the sum of $5,115.26. Recorded in book 162, page 436, of the deed records of Lake County.

4. Deed from Frederica R. Baker, dated September 25,

1906, conveying lot 34, Block 4, in J. S. Prall's Fort Sheridan Subdivision, for the sum of $210.00. Recorded in book 137, page 578, of same records.

5. Decree of the United States District Court for the

Northern District of Illinois, Eastern Division, case No. 9515-9529, entitled United States vs. George S. Beach et al., entered March 30, 1908, vesting in the United States, upon satisfaction of the judgment, title to the following described tracts of land, to wit:

Lots 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22,

23, 24, 25, 26 and 27, Block 2, in J. S. Prall's Fort Sheridan Subdivision. Payment made September 8, 1908 ($2,400.00).

That part of Block 3, in J. S. Prall's Fort

Sheridan Subdivision, which lies east of the right of way of the Chicago and Milwaukee Electric Railroad Co., as now surveyed and located across the westerly portion of said Block 3. Payment made September 8, 1908 ($1,500.00).

That part of lots 5 and 40, Block 4, in J. S.

Prall's Fort Sheridan Subdivision, which lies east of the right of way of the Chicago and Milwaukee Electric Co., as now surveyed and located across the westerly portion of said Block 4. Payment made September 8, 1908 ($125.00).

Lots 6, 8, 9, 30, 31, 33, 35, 37, 38 and 39,

Block 4, in J. S. Prall's Fort Sheridan Subdivision. Payment made September 8, 1908 ($1,925.00).

Lots 19, 20, 24, and 25, Block 4, in J. S.

Prall's Fort Sheridan Subdivision. Payment made September 8, 1908 ($1,150.00).

Lot 22, Block 4, in J. S. Prall's Fort Sheridan

Subdivision. Payment made September 8, 1908 ($275.00).

Lot 23, Block 4, in J. S. Prall's Fort Sheridan

Subdivision. Payment made September 8, 1908 ($275.00).

Lots 2, 3, 4, 5, 6, 7, 8 and 9, Block 5, in J. S.

Prall's Fort Sheridan Subdivision. Payment made September 8, 1908 ($1,500.00).

Lot 19, Block 5, in J. S. Prall's Fort Sheridan

Subdivision. Payment made September 8, 1908 ($150.00).

Lot 20, Block 5, in J. S. Prall's Fort Sheridan

Subdivision. Payment made September 8, 1908 ($150.00).

Lots 23, 24, 25, 26, 27, 28, 29, 30, 31 and 32,

Block 5, in J. S. Prall's Fort Sheridan Subdivision. Payment made September 8, 1908 ($1,750.00).

6. Decree of the United States District Court for the

Northern District of Illinois, Eastern Division, case No. 9515-9529, entitled United States vs. George S. Beach et. al., entered March 31, 1908, besting in the United States, upon satisfaction of the judgment, title to that part of Lot 1, Block 5, in J. S. Prall's Forth Sheridan Subdivision, which lies east of the right of way of the Chicago and Milwaukee Electric Railroad Co, as now surveyed and located across the westerly portion of said Lot 1. Payment made September 8, 1908 ($451.83).

7. Deed from John Beschke and wife, dated September

19, 1906, conveying Lots 16 and 17, Block 5, in J. S. Prall's Fort Sheridan Subdivision, for the sum of $2,302.00. Recorded in book 137, page 549, of same records.

8. Deed from Thomas F. Blaha and wife, dated June 13,

1907, conveying Lot 11, Block 5, in J. S. Prall's Fort Sheridan Subdivision, for the sum of $1,445.00. Recorded in book 165, page 75, of same records. Also conveyed by Decree No. 32.

9. Deed from George Boldizsar and wife, dated

September 29, 1906, conveying Lots 14 and 15, Block 5, in J. S. Prall's Fort Sheridan Subdivision, for the sum of $1,923.00. Recorded in book 137, page 531, of same records.

10. Deed from John Brown, dated November 28, 1906,

conveying Lots 9 and 10, Block 1, in J. S. Prall's Fort Sheridan Subdivision, for the sum of $800.00. Recorded in book 137, page 630, of same records.

11. Quitclaim deed from Joseph E. Burchell, Trustee,

dated June 10, 1907, releasing all the right, title interest, claim or demand to a part of Block 18, in E. Ashley Mear's Plat of Highwood, for the sum of $1.00. Recorded in book 148, page 382, of the Mortgage records of Lake County.

12. Deed from Otto C. Butz and wife, dated September

24, 1906, conveying part of Block 18, E. Ashley Mears plat of Highwood, for the sum of $2,000.00. Recorded in book 137, page 548, of the deed records of Lake County.

13. Deed from Emma Carlson and husband, dated July

30, 1907, conveying Lots 18, 19, 20, 21, 22 and the east 7 feet of Lot 23, Block 6, in J. S. Prall's Fort Sheridan Subdivision, for the sum of $7,621.00. Recorded in Book 165, page 122, of same records. Also conveyed by decree No. 32.

14. Quitclaim deed from Reginald G. R. Carne, dated

June 26, 1907, conveying all interest to a part of Block 19, E. Ashley Mears Plat of Highwood, for the sum of $40.00. Recorded in Book 149, page 333, of same records.

15. Deed from the Chicago & Northwestern Railway Co.,

dated June 1, 1907, conveying a strip of land 100 feet wide across the SE 1/4, Section 10, T. 43 N., R. 12 E., containing 32.00 acres, more or less for the sum of $2,160,00. Recorded in Book 167, page 38, of same records. Paid January 29, 1908. Conveys same property as listed in decree #32 on page 3h from Chicago & N.W.R.R.

16. Deed from the Chicago Title & Trust Co., dated

August 6, 1906, conveying part of Block 19, E. Ashley Mears Plat of Highwood, for the Sum of $650.00. Recorded in Book 162, page 144, of same records.

17. Deed from the Chicago Title & Trust Co., dated

August 6, 1906, conveying a part of Blocks 19 and 20, E. Ashley Mears Plat of Highwood, for the sum of $12,755.00. Recorded in Book 162, page 146, of same records.

18. Deed from Samuel L. Clansky, dated September 26,

1906, conveying Lot 36, Block 4, in J. S. Prall's Fort Sheridan Subdivision, for the sum of $210.00. Recorded in Book 162, page 88, of same records.

19. Deed from John J. Condon, dated September 28,

1906, conveying Lots 6 and 7, Block 6, and the south 25 feet of Lot 15, Block 7, in J. S. Prall's Fort Sheridan Subdivision, for the sum of $2,050.00. Recorded in Book 137, page 579, of same records.

20. Deed from Julia Conley and husband, dated

September 28, 1906, conveying Lots 10 and 11, Block 7, in J. S. Prall's Fort Sheridan Subdivision, for the sum of $2,777.00. Recorded in Book 137, page 520, of same records.

21. Deed from Karl Copeland and wife, dated November

8, 1906, conveying Lot 14, Block 6, in J. S. Prall's Fort Sheridan Subdivision, for the sum of $1,333.00. Recorded in Book 137, page 529, of same records.

22. Deed from John R. Coyne, Trustee, dated October

31, 1907, conveying part of Block 19, E. Ashley Mears Plat of Highwood, for the sum of $5,025.00. Recorded in book 165, page 170, of same records. Also conveyed by decree No. 32.

23. Deed from Aaron A. Dahl and wife, dated September

20, 1906, conveying Lot 8, Block 7, in J. S. Prall's Fort Sheridan Subdivision, for the sum of $2,186.00. Recorded in book 137, page 536, of same records.

24. Deed from Annie Daniels and husband, dated

September 20, 1906, conveying Lots 18 and 19, Block 1, in J. S. Prall's Fort Sheridan Subdivision, for the sum of $1,658.00. Recorded in book 137, page 523, of same records.

25. Deed from Mary Davis and husband, dated June 15,

1907, conveying part of Block 18, E. Ashley Mears plat of Highwood, for the sum of $2,973.00. Recorded in book 165, page 103, of same records. Also conveyed by Decree No. 32.

26. Deed from Joseph Delhaye and wife, dated April

13, 1907, conveying part of Block 18, E. Ashley Mears Plat of Highwood, for the sum of $1,078.00. Recorded in book 165, page 25, of same records. Also conveyed by Decree No. 32.

27. Deed from Francis C. Foster and wife, dated

September 28, 1906, conveying part of Block 19, E. Ashley Mears plat of Highwood, for the sum of $3,000.00. Recorded in book 162, page 296, of same records.

28. Deed from Patrick Gallagher and Frank Gallagher,

dated September 28, 1906, conveying Lot 8, Block 1, in J. S. Prall's Fort Sheridan Subdivision, for the sum of $400.00. Recorded in book 137, page 569, of same records.

29. Deed from Flora Goldrick and Margaret Goldrick,

dated February 13, 1907, conveying Lot 7, Block 4, in J. S. Prall's Fort Sheridan Subdivision, for the sum of $1,275.00. Recorded in book 162, page 184, of same records.

30. Deed from Lizzie Good, dated December 10, 1906,

conveying Lots 1, 5, 6, 7 and 24, Block 1; Lots 3, 4 and 5, Block 2, in J. S. Prall's Fort Sheridan Subdivision, for the sum of $12,670.00. Recorded in book 165, page 123, of same records.

31. Deed from Lizzie Good, dated January 16, 1907,

conveying Lots 21 and 22, Block 5, in J. S. Prall's Fort Sheridan Subdivision, for the sum of $2,920.00. Recorded in book 165, page 124, of same records. Also conveyed by Decree No. 32.

32. Decree of the United States District Court for

the Northern District of Illinois, Eastern Division, case No. 9529, entitled the United States vs. Lizzie Good et al., entered August 1, 1907, vesting in the United States, upon satisfaction of the judgment, title to the following described tracts of land, to wit:

Lots 2 and 3, Block 1, in J. S. Prall's Fort

Sheridan Subdivision. Payment made January 30, 1908 ($1,979.00).

Lot 11, Block 1, in J. S. Prall's Fort Sheridan

Subdivision. payment made January 30, 1908 ($410.00).

Lots 15 and 16, Block 1, in J. S. Prall's Fort

Sheridan Subdivision. Payment made June 3, 1907. See deed No. 79.

Lot 17, Block 1, in J. S. Prall's Fort Sheridan

Subdivision. Payment made January 30, 1908 ($1,079.00).

Lot 1, Block 2, in J. S. Prall's Fort Sheridan

Subdivision. Payment made January 30, 1908 ($550.00).

Lot 28, Block 2, in J. S. Prall's Fort Sheridan

Subdivision. Payment made January 30, 1908 ($200.00).

Lots 12, 13, 14, and 15, Block 4, in J. S.

Prall's Fort Sheridan Subdivision. Payment made January 31, 1908 ($1,830,000).

Lot 26, Block 4, in J. S. Prall's Fort Sheridan

Subdivision. Payment made January 29, 1908 ($425.000).

Lot 10, Block 5, in J. S. Prall's Fort Sheridan

Subdivision. Payment made January 30, 1908 ($275.00).

Lot 11, Block 5, in J. S. Prall's Fort Sheridan

Subdivision. Payment made June 13, 1907 - deed No. 8.

Lots 21 and 22, Block 5, in J. S. Prall's Fort

Sheridan Subdivision. Payment made January 16, 1907. See deed No. 31.

Lots 1, 2, 3, 4 and 5, Block 6, in J. S. Prall's

Fort Sheridan Subdivision. Payment made January 30, 1908 ($4,197.00).

Lot 8, Block 6, in J. S. Prall's Fort Sheridan

Subdivision. Payment made January 30, 1908 ($500.00).

Lot 9, Block 6, in J. S. Prall's Fort Sheridan

Subdivision. Payment made January 30, 1908 ($1,560.00).

Lot 15, Block 6, in J. S. Prall's Fort Sheridan

Subdivision. Payment made January 30, 1908 ($500.00).

Lots 18, 19, 20, 21, 22 and the east 7 feet of

Lot 23, Block 6, in J. S. Prall's Fort Sheridan Subdivision. Payment made July 30, 1907. See deed No. 13.

Lots 2, 3 and 4, Block 7, in J. S. Prall's Fort

Sheridan Subdivision. Payment made January 30, 1908 ($1,500.00).

Lot 13, Block 7, in J. S. Prall's Fort Sheridan

Subdivision. Payment made October 10, 1906. See deed No. 84.

That part of the west 250 feet of the east 800

feet of the north half of Block 18, which lies east of the westerly 180 feet of said Block 18, in E. Ashley Mears Plat of Highwood. Payment made January 30, 1908 ($3,715.00).

The west 50 feet of the east 550 feet of north

half of Block 18, in E. Ashley Mears Plat of Highwood. Payment made April 13, 1907. See deed No. 26.

The north half of Block 18, east of the west 180

feet and west of the east 800 feet thereof, in E. Ashley Mears Plat of Highwood. Payment made June 6, 1907. See deed No. 57.

The west 25 feet of the east 475 feet of the

south half of Block 18, in E. Ashley Mears Plat of Highwood. Payment made January 30, 1908, $200.00.

The west 50 feet of the east 525 feet of the

south half of Block 18, in E. Ashley Mears Plat of Highwood. Payment made January 30, 1908. See deed #52 for amount paid. Same property.

The west 65 feet of the east 590 feet of the

south half of Block 18, in E. Ashley Mears Plat of Highwood. Payment made June 7, 1907. See deed No. 44.

The west 35 feet of the east 625 feet of the

south half of Block 18, in E. Ashley Mears Plat of Highwood. Payment made July 10, 1907. See deed No. 54.

The west 50 feet of the east 675 feet of the

south half of Block 18, in E. Ashley Mears Plat of Highwood. Payment made June 15, 1907. See deed No. 25.

The south half of Block 18, west of the east 675

feet thereof and except the north 5 feet of the west 176.56 feet thereof, in E. Ashley Mears Plat of Highwood. Payment made September 23, 1907. See deed No. 74.

The west 400 feet of the east 800 feet of the

north half of Block 19, and the west 90 feet of the east 890 feet of the south half of said Block 19, and the west 310 feet of the east 910 feet of the south half of Block 20 in E. Ashley Mears Plat of Highwood. Payment made January 30, 1908, $4,225.00.

That part of Block 19 described as follows, to

wit: Commencing at the north west corner of said block, thence running southerly on the westerly line of said block 197.45 feet, thence east parallel to the north line of said block 140 feet, thence northerly parallel to the westerly line of said block to the north line of said block, and thence west on said north line of said block to the place of beginning, said Block 19 being in E. Ashley Mears Plat of Highwood. Payment made, as to Shumway interest, January 30, 1908, and as to Coyne interest, January 31, 1908. See deed #22 for amount paid. Same property.

The south 99.5 feet of the east 200 feet of Block

19, in E. Ashley Mears Plat of Highwood. Payment made January 30, 1908, $1,000.00.

The north 80.5 feet of the west 50 feet of the

east 800 feet of the south half of Block 19, in E. Ashley Mears Plat of Highwood. Payment made January 30, 1908, $100.00.

The south 99.5 feet of Block 19, lying west of

the east 890 feet and east of the west 176.56 feet of said Block, in E. Ashley Mears Plat of Highwood. Payment made January 30, 1908, $75.00.

The right of way of the Chicago and North Western

Railway Company's spur or switch track, consisting of a strip of land 100 feet in width, being 50 feet in width on each side of the center line of the railroad of said Chicago and North Western Railway Company as the same is now located and constructed along the westerly line of Block 1 and easterly of the street and alley lying easterly of and adjoining Blocks a and 3, in J. S. Prall's Fort Sheridan Subdivision; the northeasterly line of said right of way is the westerly line of Sheridan Avenue and the southerly line of said right of way is the south line of Section 10. See deed #15 for payment. Same property.

33. Deed from Clarence S. Gould and wife, by Harry

Daniels, Attorney in fact, dated September 26, 1906, conveying lot 20, Block 1, in J. S. Prall's Fort Sheridan Subdivision, for the sum of $942.00. Recorded in Book 162, page 323, of same records.

34. Deed from Otto R. Hansen and wife, dated November

30, 1910, conveying all of Block 13, Plat "D" of Highwood, for the sum of $32,094.00. Recorded in Book 173, page 337, of same records.

35. Deed from Edward Harte and wife, dated September

24, 1906, conveying lots 13 and 14, Block 1, in J. S. Prall's Fort Sheridan Subdivision, for the sum of $3,140.00. Recorded in Book 137, page 565, of same records.

36. Deed from the Hartford Theological Seminary,

dated March 11, 1907, conveying part of Blocks 19 and 20, E. Ashley Nears Plat of Highwood; for the sum of $3,635.00. Recorded in Book 166, page 95, of same records.

37. Deed from Frank P. Hawkins and wife, dated

September 24, 1906, conveying part of Blocks 18 and 19, E Ashley Mears Plat of Highwood, for the sum of $5,900.00. Recorded in book 137, page 554, of same records.

38. Quitclaim deed from Frank P. Hawkins and wife,

dated October 11, 1906, conveying part of Block 19, E. Ashley Mears Plat of Highwood, for the sum of $1.00. Recorded in book 149, page 256, of same records.

39. Deed from Frank T. Hennig and wife, date October

23, 1906, conveying lot 14, Block 7, in J. S. Prall's Fort Sheridan Subdivision, for the sum of $1,455.00. Recorded in book 158, page 224, of same records.

40. Deed from Patrick D. Hickey, dated September 19,

1906, conveying lot 8, Block 2, in J. S. Prall's Fort Sheridan Subdivision, for the sum of $2.122.00. Recorded in book 137, page 546, of same records.

41. Deed from Ada J. Hogan and husband, dated June

24, 1906, conveying lot 4, Block 1; lot 2, Block 2; lot 29, Block 4; lot 9, Block 7, in J. S. Prall's Fort Sheridan subdivision, for the sum of $4,050.00. Recorded in book 137, page 620, of same records.

42. Quitclaim deed from Ada J. Hogan and husband,

dated November 5, 1906, conveying all interest in lot 12, Block 6, in J. S. Prall's Fort Sheridan Subdivision, for the sum of $1.00. Recorded in book 149, page 248, of same records.

43. Quitclaim deed from William F. Hogan and wife,

dated October 25, 1906, conveying all interest in lots 6 and 7, Block 6, in J.S. Prall's Fort Sheridan Subdivision, for the sum of $1.00. Recorded in book 149, page 295, of same records.

44. Deed from William F. Hogan and wife, dated June

7, 1907, conveying part of Block 18, E. Ashley Mears Plat of Highwood, for the sum of $2,317.00. Recorded in book 165, page 100, of same records. Also conveyed by decree No. 32.

45. Deed from Robert H. Holmes, dated January 2,

1907, conveying lot 16, Block 4, in J. S. Prall's Fort Sheridan Subdivision, for the sum of $375.00. Recorded in book 162, page 374, or same records.

46. Deed from Charles Hudemann, dated September 28,

1906, conveying lot 21, Block 1, in J. S. Prall's Fort Sheridan Subdivision, for the sum of $275.00. Recorded in Book 162, page 112, of same records.

47. Deed from Annie Johnson and husband, dated

October 10, 1906, conveying part of Block 18, E. Ashley Mears Flat of Highwood, for the sum of $938.00. Recorded in Book 137, page 638, of same records.

48. Deed from John Johnson, dated September 20, 1906,

conveying part of Block 18, E. Ashley Mears Plat of Highwood, for the sum of $275.00. Recorded in Book 137, page 637, of same records.

49. Deed from Anna Kaiser and husband, dated

September 25, 1906, conveying lot 15, Block 6, in J. S. Prall's Fort Sheridan Subdivision, for the sum of $500.00. Recorded in Book 405, page 606, of same records.

50. Deed from James Kelly, dated September 25, 1906,

conveying lot 29, Block 2, in J. S. Prall's Fort Sheridan Subdivision, for the sum of $300.00. Recorded in Book 162, page 151, of same records.

51. Deed from John S. Kelly, dated September 25,

1906, conveying lot 1, Block 7, in J.S. Prall's Fort Sheridan Subdivision, for the sum of $725.00. Recorded in book 165, page 1, of same records.

52. Deed from the Logan Council Building and Loan

Association, dated August 15, 1907, conveying part of Block 18, E. Ashley Mears Plat of Highwood, for the sum of $1,970.00. Recorded in Book 167, page 33, of same records. (Included in decree #32, page 3g, same property.)

53. Deed from Alfred C. Markely and wife, by James I.

Ennis, their Attorney in fact, dated October 3, 1906, conveying lots 10 and 11, Block 2; and lot 27, Block 4, in J. S. Prall's Fort Sheridan Subdivision, for the sum of $1,150.00. Recorded in Book 162, page 178, of same records.

54. Deed from Nellie Matthews, dated July 10, 1907,

conveying part of Block 18, E. Ashley Mears Plat of Highwood, for the sum of $3,141.00. Recorded in Book 163, page 88, of same records. Also conveyed by decree No. 32.

55. Deed from Thomas McGlone, dated September 19,

1906, conveying lot 15, except the south 25 feet thereof, Block 7, in J. S. Prall's Fort Sheridan Subdivision, for the sum of $1,500.00. Recorded in book 137, page 519, of same records.

56. Deed from Rebecca P. McNeill and husband, dated

February 26, 1909, conveying 12.14 acres, more or less for the sum of $36,707.50. Recorded in book 170, page 14, of same records.

57. Deed from E. Ashley Mears et al., dated June 6,

1907, conveying part of Block 18, E. Ashley Mears Plat of Highwood, for the sum of $150.00. Recorded in book 166, page 222, of the same records. Also conveyed by decree No. 32.

58. Quitclaim deed from E. Ashley Mears et al., dated

June 6, 1907, conveying all interest in a part of Block 18, E. Ashley Mears Plat of Highwood, for the sum of $1.00. Recorded in book 166, page 210, of same records.

59. Deed from William Menkenmaier and wife, dated

September 25, 1906, conveying lots 6 and 7, Block 2, in J. S. Prall's Fort Sheridan Subdivision, for the sum of $1,685.00. Recorded in book 165, page 15, of same records.

60. Deed from Fayette S. Munro and wife, dated

December 18, 1907, conveying all that part of Block 3, Michael Sweeney's Subdivision, lying east of the right of way of the Chicago and North Western Railway Co., and all right and interest, if any, in Oak Avenue, for the sum of $123.00. Recorded in book 165, page 164, of same records.

61. Deed from Vencel Muzike and wife, dated September

19, 1906, conveying lot 7, Block 7, in J. S. Prall's Fort Sheridan Subdivision, for the sum of $450.00. Recorded in book 137, page 533, of same records.

62. Deed from Edward J. Neil, dated October 17, 1906,

conveying lot 12, Block 1, in J. S. Prall's Fort Sheridan Subdivision, for the sum of $1,258.00. Recorded in book 137, page 556, of same records.

63. Deed from William O'Flaherty and wife, dated

October 2, 1906, conveying lots 10 and 11, Block 4, in J. S. Prall's Fort Sheridan Subdivision, for the sum of $1,685.00. Recorded in book 165, page 4, of the same records.

64. Deed from Gustave Pabst and wife, dated February

25, 1907, conveying part of Block 20, E. Ashley Mears Plat of Highwood, for the sum of $9,210.00. Recorded in book 165, page 8, of same records.

65. Deed from Robert H. Patterson and wife, dated

September 27, 1906, conveying lot 5, Block 7, in J.S. Prall's Fort Sheridan Subdivision, for the sum of $450.00. Recorded in book 165, page 2, of same records.

66. Deed from Henry F. Pelton and wife, dated

September 29, 1906, conveying lot 13, Block 6, in J.S. Prall's Fort Sheridan Subdivision, for the sum of $450.00. Recorded in book 162, page 170, of same records.

67. Deed from the Phoenix Mutual Life Insurance Co.,

dated December 22, 1906, conveying part of Block 18, E. Ashley Mears Plat of Highwood, for the sum of $3,000.00. Recorded in book 162, page 307, of same records.

68. Deed from Josephine E. Prall dated October 8,

1906, conveying part of Block 19, E. Ashley Mears Plat of Highwood, for the sum of $600.00. Recorded in book 165, page 14, of same records.

69. Quitclaim deed from Johnson S. Prall and wife,

dated October 25, 1906, conveying all interest in lot 21, Block 4, in J. S. Prall's Fort Sheridan Subdivision, for the sum of $1.00. Recorded in book 149, page 255, of same records.

70. Quitclaim deed from Johnson S. Prall and wife,

dated November 3, 1906, conveying all interest in lot 12, Block 6, in J. S. Prall's Fort Sheridan Subdivision, for the sum of $1.00. Recorded in book 149, page 249, of same records.

71. Deed from Mary Rankin, dated September 19, 1906,

conveying lot 9, Block 2, in J. S. Prall's Fort Sheridan Subdivision, for the sum of $4,206.00. Recorded in book 137, page 612, of same records.

72. Deed from Sebastian Rettig and wife, dated

September 20, 1906, conveying lot 24, and the west 18 feet of lot 23, Block 6, in J. S. Prall's Fort Sheridan Subdivision, for the sum of $1,631.00. Recorded in book 137, page 522, of same records.

73. Deed from Emil Rudolph and wife, dated May 14,

1907, conveying part of Block 18, E. Ashley Mears Plat of Highwood, for the sum of $1,600.00. Recorded in book 137, page 603, of same records.

74. Deed from Emil Rudolph and wife, dated September

23, 1907, conveying part of Block 18, E. Ashley Mears Plat of Highwood, for the sum of $4,719.20. Recorded in book 165, page 110, of same records. Also conveyed by decree No. 32.

75. Quitclaim deed from John C. Sands and wife, dated

February 7, 1907, conveying all interest in lots 21 and 22, Block 5, in J. S. Prall's Fort Sheridan Subdivision, for the sum of $1.00. Recorded in book 149, page 412, of same records.

76. Deed from Rose B. Seifert and husband, dated

September 25, 1906, conveying lots 17 and 18, Block 4, in J. S. Prall's Fort Sheridan Subdivision, for the sum of $1,050.00. Recorded in book 165, page 3, of same records.

77. Deed from Richard Shannon and wife, dated

February 12, 1907, conveying lot 16, Block 6, in J. S. Prall's Fort Sheridan Subdivision, for the sum of $4,469.00. Recorded in book 137, page 615, of same records.

78. Quitclaim deed from Richard Shannon and wife,

dated February 12, 1907, conveying all interest in lot 17, Block 6, in J. S. Prall's Fort Sheridan Subdivision, for the sum of $1.00. Recorded in book 149, page 337 of same records.

79. Deed from Annie Shaw dated June 3, 1907,

conveying lots 15 and 16, Block 1, in J. S. Prall's Fort Sheridan Subdivision, for the sum of $5,400.00. Recorded in book 165, page 27, of same records. Also conveyed by decree No. 32.

80. Deed from Edward M. Sheehan et al., dated

February 14, 1907, conveying lot 17, Block 6, in J. S. Prall's Fort Sheridan Subdivision, for the sum of $1,760.00. Recorded in book 165, page 12, of same records.

81. Deed from John Sullivan and wife, dated September

24, 1906, conveying lots 10, 11 and 12, Block 6, in J. S. Prall's Fort Sheridan Subdivision, for the sum of $4,577.00. Recorded in book 137, page 518, of same records.

82. Deed from Delia Sweeney and husband, dated

October 3, 1906, conveying lot 6, Block 7, in J. S. Prall's Fort Sheridan Subdivision, for the sum of $1,660.00. Recorded in book 165, page 24, of same records.

83. Deed from Michael Sweeney and wife, dated October

5, 1907, conveying lots 1 to 19 inclusive, Block 1; lots 1 to 41 inclusive, Block 2; and lots 1, 2 and 3, Block 4, Michael Sweeney's Subdivision, lying east of the Chicago and North Western Railway; also that portion which lies easterly of Sheridan Avenue, and all lands included in the parts of said Subdivision designated as streets and avenues, to wit: Oak Avenue, Holland Street, Elm Avenue and Sheridan Avenue, for the sum of $15,229.10. Recorded in Book 165, page 163, of same records.

84. Deed from Clara Pell Townsend, dated October 10,

1906, conveying lot 13, Block 7, in J. S. Prall's Fort Sheridan Subdivision, for the sum of $1,551.00. Recorded in book 165, page 171, of same records. Also conveyed by decree No. 32.

85. Quitclaim deed from William W. Wagoner and wife,

dated July 1, 1907, conveying all interest in lots 1, 5, 6, 7 and 24, Block 1; lots 3, 4 and 5, Block 2; and lots 21 and 22, Blocks 5, in J. S. Prall's Fort Sheridan Subdivision, for the sum of $1.00. Recorded in book 149, page 411, of same records.

86. Quitclaim deed from Julia Weinacht and husband,

dated June 20, 1907, conveying all interest in part of Block 18, E. Ashley Mears Plat of Highwood, for the sum of $1.00. Recorded in book 149, page 394, of same records.

87. Deed from Edward Whiting and wife, dated October

1, 1906, conveying lots 22 and 23, Block 1, in J. S. Prall's Fort Sheridan Subdivision, for the sum of $1,704.00. Recorded in book 162, page 353, of same records.

88. Deed from George J. Williams and wife, dated

September 29, 1906, conveying lot 21, Block 4, in J. S. Prall's Fort Sheridan Subdivision, for the sum of $1,625.00. Recorded in Book 137, page 530, of same records.

89. Ordinance of the City Council of the City of

Highwood, passed May 10, 1910, approved June 7, 1910, as follows:

"Section 1. That Elm and Oak Avenues, and that part

of Euclid and Ashland Avenues lying East of Waukegan Avenue, and that part of Lakeview Avenue lying North of Washington Avenue, also Holland, Turner, Miller, Townsend and Munson Streets, the same being located within that portion of Highwood, as originally plotted and as at the date of the passage of this ordinance the same as actually laid out and as designated on the attached plat entitled "Map of portion of Highwood, Illinois, purchased by the U.S., for addition to the Fort Sheridan Military Reservation", be and the same are hereby vacated.

Section 2. All ordinances or parts of ordinances in

conflict with this ordinance are hereby repealed."

It being the intent of the foregoing description to exclude those lands reported excess to GSA and conveyed as follows:
1. Quitclaim deed from Bureau of Outdoor Recreation

to City of Highwood, Illinois, dated 16 November 1973, recorded on 16 January 1974, Document No. 1649485, in the records of Lake County, Illinois.

2. Quitclaim deed from Bureau of Outdoor Recreation

of City of Lake Forest, Illinois, dated 16 November 1973, recorded on 22 January 1974, Document No. 1650172, in the records of Lake County, Illinois.

3. Quitclaim deed from United States of America to

State of Illinois, dated 28 July 1978 (Conformed Copy).

4. Quitclaim deed from United States of America to

City of Highland Park, Illinois, dated 11 May 1978, recorded on 27 June 1978, Document No. 1926979, in the records of Lake County, Illinois.

5. Quitclaim deed from United States of America to

City of Highwood, Illinois, dated 22 May 1978, recorded on 16 June 1978, Document No. 1924605, in the records of Lake County, Illinois.

6. Corrected deed from United States of America to

City of Highwood, Illinois, dated 23 March 1982, recorded on 29 March 1982, Document No. 2154190, in the records of Lake County, Illinois.

(Source: P.A. 87-866.)

(5 ILCS 541/20-10) (from Ch. 1, par. 7210)
Sec. 20-10. Acceptance of retrocession. The State of Illinois accepts cession from the United States of concurrent jurisdiction, both civil and criminal, with the United States over all lands affected by this Act, under and pursuant to the powers and authorities contained in the Statutes of Illinois.
(Source: P.A. 87-866.)

(5 ILCS 541/20-15) (from Ch. 1, par. 7215)
Sec. 20-15. Notice of acceptance. The Governor of the State of Illinois is hereby authorized to accept for the State the retrocession of exclusive legislative jurisdiction over the subject lands by the filing of a notice of acceptance with the Secretary of State, under and pursuant to the powers and authorities contained in the Statutes of Illinois.
(Source: P.A. 87-866.)

(5 ILCS 541/20-20) (from Ch. 1, par. 7220)
Sec. 20-20. Exclusive jurisdiction. The exclusive jurisdiction hereby retroceded and the concurrent jurisdiction hereby ceded with the State of Illinois shall continue no longer than the United States of America owns the land described in Section 20-5.
(Source: P.A. 95-331, eff. 8-21-07.)



5 ILCS 543/ - Glenview Naval Air Station Retrocession Law.

Article 1 - (State Land Transactions And Amendatory Provisions)

(5 ILCS 543/Art. 1 heading)



Article 10 - (State Land Transaction)

(5 ILCS 543/Art. 10 heading)



Article 15 - Glenview Naval Air Station Retrocession Law

(5 ILCS 543/Art. 15 heading)

(5 ILCS 543/15-1)
Sec. 15-1. Short title. This Article may be cited as the Glenview Naval Air Station Retrocession Law.
(Source: P.A. 89-78, eff. 6-30-95.)

(5 ILCS 543/15-5)
Sec. 15-5. Authorization to accept retrocession. Pursuant to the provisions of Title 10, United States Code, Section 2683, the State of Illinois authorizes acceptance of retrocession from the United States of America of exclusive, partial, and proprietorial legislative jurisdiction over lands containing 1,208 acres, more or less, within the boundaries of the Village of Glenview, County of Cook, State of Illinois, more particularly described as follows:
TRACT I
41.859 ACRES
PROPRIETORIAL JURISDICTION
That part of the South half of the Southwest Quarter of

Section 15, Township 42 North, Range 12, East of the Third Principal Meridian, and that part of the North Half of the Northwest Quarter of Section 22, Township 42 North, Range 12, East of the Third Principal Meridian, described as follows: starting from the West Quarter corner of Section 22, Township 42 North, Range 12, East of the Third Principal Meridian; Thence North 00 05' 29" East 1322.27 feet along the West line of the Northwest Quarter of said Section 22 to the centerline of Willow Road; Thence South 89 54' 10" East along the centerline of Willow Road 791.39 feet; Thence North 0 05' 50" East 50.00 feet to a point of intersection of the North right of way line of Willow Road and the Southeasterly right of way line of the Chicago and Northwestern Railroad which is the point of beginning having Illinois State Plane Coordinates of 1981524.682 North and 1121775.251 East; Thence South 89 54' 10" East along the North right of way line of Willow Road 903.20 feet; Thence North 00 12' 13" East along said right of way line 90.00 feet; Thence South 89 54' 10" East along said right of way line 960.06 feet to the East line of the Northwest Quarter of said Section 22; Thence North 00 12' 13" East 274.50 feet along said East line to its intersection with the Southwesterly right of way line of the Chicago, Milwaukee, St. Paul & Pacific Railroad; Thence North 17 20' 48" West along said railroad right of way line 1663.83 feet to a point of intersection with the Southeasterly right of way line of the Chicago and Northwestern Railroad; Thence South 35 04' 03" West along said railroad right of way line 2381.86 feet to the point of beginning, in Cook County, Illinois.

TRACT II
112.440 ACRES
PROPRIETORIAL JURISDICTION
That part of Section 22, Township 42 North, Range 12,

East of the Third Principal Meridian, described as follows: beginning at the intersection of the centerline of the South Half of said Section 22, with the Westerly right of way line of Lehigh Avenue, said point being also on the North line of those certain lands acquired by the United States of America in Civil 47861 filed in the District Court of the United States for the Northern District of Illinois, Eastern Division and having Illinois State Plane Coordinates of 1978827.850 North and 1124516.414 East; Thence North 89 53' 21" West along the centerline of the South Half of Section 22 binding on the Northerly line of said lands acquired in Civil 47861, for a distance of 2212.65 feet to a point in the West line of the Northeast Quarter of the Southwest Quarter of said Section 22; Thence North 00 09' 54" East along said West line of the Northeast Quarter of the Southwest Quarter of Section 22, 659.87 feet to the Southeast corner of the North Half of the Northwest Quarter of the Southwest Quarter of Section 22 (said Southeast corner also being the Southeasterly corner of Glendale Industrial District, a subdivision of part of the said North Half of the Northwest Quarter of the Southwest Quarter of Section 22 recorded November 17, 1961 as document #18333203); Thence deflecting 9 36' 26" to the left along a line through the North Half of the Northwest Quarter of the Southwest Quarter and the Southwest Quarter of the Northwest Quarter of Section 22, (said line being also the Easterly line of said Glendale Industrial District and the Easterly line of Will-Sher Subdivision of part of the Southwest Quarter and the Northwest Quarter of said Section 22 recorded December 4, 1973 as document #22561796 and corrected by Certificate recorded July 12, 1977 as document #24009409) 1959.03 feet to the South right of way line of Willow Road (100 feet wide), said point being located 327.0 feet Westerly of the point of intersection of said road line with the West line of the Southeast Quarter of the Northwest Quarter of Section 22; Thence South 89 54' 10" East 694.17 feet along said South right of way line of Willow Road (100 feet wide); Thence South 00 12' 13" West 90 feet to a point in the South right of way line of Willow Road (140 feet wide); Thence South 89 54' 10" East 1056.71 feet along said right of way line to a point in the Westerly line of Lehigh Avenue; Thence South 17 20' 48" East 2622.89 feet along said right of way line of Lehigh Avenue to the point of beginning, in Cook County, Illinois.

TRACT III
44.810 ACRES
PROPRIETORIAL JURISDICTION
That part of the North Half of Section 28, Township 42

North, Range 12, East of the Third Principal Meridian, described as follows: beginning at the Northeast corner of the West Half of the Northeast Quarter of said Section 28, having Illinois State Plane Coordinates of 1977518.464 North and 1119645.401 East; Thence South 00 05' 24" West 1657.52 feet along the East line of said West Half of the Northeast Quarter to the North line of the South 15 acres thereof (being also the North line of Lake Avenue Subdivision recorded August 29, 1974 as document #22832239); Thence North 89 52' 38" West 663.85 feet along said North line to the East line of the West Half of the West Half of the Northeast Quarter of said Section 28 (said East line being also the East line of Lake Greenwood Industrial Park, a subdivision recorded September 10, 1963 as document #18908088); Thence North 00 02' 30" East 241.09 feet along said East line to the North line of the South 1226.00 feet of the West Half of the Northeast Quarter of said Section 28 (being also the North line of Lake Greenwood Industrial Park aforesaid); Thence North 89 52' 38" West 664.23 feet along said North line to a point in the West line of the Northeast Quarter of said Section 28 (said point being the Northeast corner of Four Columns Resubdivision registered July 3, 1980 as document #LR 3167963); Thence North 89 53' 46" West 218.42 feet along the North line of said Four Columns Resubdivision (being also the North line of the South 1226.00 feet of the Northwest Quarter of said Section 28) to a point of curve; Thence Southwesterly along a curve (being also the North line of Four Columns Resubdivision aforesaid) having a radius of 682.34 feet and concave Southerly a distance of 288.42 feet (chord measure) to the Easterly right of way line of the Chicago and Northwestern Railroad; Thence North 35 03' 45" East 1839.13 feet along said right of way line to the North line of said Section 28; Thence South 89 52' 35" East 766.24 feet along said North line to the point of beginning, in Cook County, Illinois.

TRACT IV
22.252 ACRES
PROPRIETORIAL JURISDICTION
That part of Lots 20, 21 and 22 and 23 bounded and

described as follows: beginning at a point 163.05 feet (as measured along the North line of said Lot 20) West of the Northeast corner of Lot 20 on the North line of said Lot 20, said point having Illinois State Plane Coordinates of 1972223.069 North and 1124767.943 East; Thence South 00 17' 32" West along a line parallel to the East line of said Lot 20, 538.37 feet, more or less, to the Northwest corner of Pinehurst Unit #2, a subdivision of part of the North Half of the Northeast Quarter of Section 34, Township 42 North, Range 12, East of the Third Principal Meridian, recorded December 10, 1954 as document #16095225; Thence South 00 17' 32" West along the West line of said Pinehurst Unit #2, 122.0 feet to the Northerly line of relocated East Lake Avenue; Thence South 80 55' 45" West 419.45 feet along said Northerly line to a point 726.72 feet South of the North line of said Lot 22, said last mentioned point being on a line 1896.65 feet (as measured along the North line of the Northeast Quarter of said Section 34) West of and parallel with the East line of said Northeast Quarter; Thence South 81 52' 41" West along the Northerly line of said relocated East Lake Avenue to a point on the West line of said Lot 22, which point is South 00 11' 29" West 0.09 feet from the Southeast corner of Lot 1 in Glenview Public Service Center Resubdivision, a resubdivision recorded June 3, 1986 as document #86220576; Thence North 00 11' 29" East 445.22 feet along the Southerly extension of the East line and the East line of said Lot 1 to the Northeast corner thereof; Thence North 89 41' 12" West 218.34 feet to a corner of said Lot 1 being a point on a line drawn 81 36' (as measured from East to South from a point in the North line of the East Half of the Northwest Quarter of Section 34, Township 42 North, Range 12, East of the Third Principal Meridian) which point is 275.28 feet West of the Northeast Quarter of said Northwest Quarter; Thence North 08 09' 41" West 391.94 feet along said line, being also an East line of said Lot 1 and the Northerly extension thereof to the North line of said Lot 23 being also the North line of the Northwest Quarter of said Section 34; Thence South 89 45' 41" East 275.28 feet along said North line to the Northeast corner of the Northwest Quarter of said Section 34; Thence North 89 56' 35" East 1166.37 feet along the North line of the Northeast Quarter of said Section 34 being also the North line of said Lots 20, 21 and 22 to the place of beginning, all in Rugen's Subdivision of parts of Sections 26, 27 and 34, Township 42 North, Range 12, East of the Third Principal Meridian, according to the plat thereof recorded March 13, 1901 as document #3074099, in Book 81 of plats, page 6, in Cook County, Illinois.

TRACT V
5.386 ACRES
PROPRIETORIAL JURISDICTION
The South 50.00 feet of Sections 22 and 23, Township 42

North, Range 12, East of the Third Principal Meridian, together with the North 50.0 feet of Sections 26 and 27, Township 42 North, Range 12, East of the Third Principal Meridian, taken as a tract, lying East of the East line of the Chicago, Milwaukee, St. Paul & Pacific Railroad Company right of way and lying West of the centerline of the Chicago River being more particularly described as follows: beginning at the intersection of a line 50.00 feet North of and parallel with the South line of said Section 22 with the East line of the Chicago, Milwaukee, St. Paul & Pacific Railroad Company right of way, said intersection having Illinois State Plane Coordinates of 1977560.068 North and 1125095.748 East; Thence South 89 39' 02" East 2409.49 feet along said parallel line and a line 50.00 feet North of and parallel with the South line of said Section 23 to the centerline of the West fork of the North branch of the Chicago River; Thence Southwesterly along said centerline to a line 50.00 feet South of and parallel with the North line of said Section 26; Thence North 89 39' 02" West 2301.59 feet along said parallel line and a line 50.00 feet South of and parallel with the North line of said Section 27 to the East line of said Chicago, Milwaukee, St. Paul & Pacific Railroad right of way; Thence North 17 20' 48" West 104.97 feet along said East line to the point of beginning, in Cook County, Illinois.

TRACT VI
0.072 ACRES
PROPRIETORIAL JURISDICTION
The North 50.0 feet of that part of the North 30 acres of

the Northeast Quarter of the Northeast Quarter of Section 27, Township 42 North, Range 12, East of the Third Principal Meridian, lying West of the Chicago, Milwaukee, St. Paul & Pacific Railroad right of way being more particularly described as follows: beginning at the Northwest corner of the Northeast Quarter of the Northeast Quarter of said Section 27, having Illinois State Plane Coordinates of 1977510.949 North and 1124951.552 East; Thence South 89 39' 02" East 54.88 feet along the North line of said Section 27 to the West line of the Chicago, Milwaukee, St. Paul & Pacific Railroad right of way; Thence South 17 20' 48" East 52.48 feet to the South line of the North 50.00 feet of said Northeast Quarter of the Northeast Quarter of Section 27; Thence North 89 39' 02" West 70.78 feet along said South line to the West line of said Northeast Quarter of the Northeast Quarter of Section 27; Thence North 00 16' 55" East 50.00 feet thereon to the point of beginning, in Cook County, Illinois.

TRACT VII
573.705 ACRES
PARTIAL JURISDICTION
That part of Sections 21, 26, 27, 28 and 34, Township 42

North, Range 12, East of the Third Principal Meridian, described as follows: commencing at the Southwest corner of said Section 26; Thence North 00 17' 28" East 893.45 feet to the point of beginning having Illinois State Plane Coordinates of 1973117.956 North and 1126255.290 East, said point being on the Southerly line of Lot 4 in Rugen's Subdivision in Sections 26, 27 and 34 of aforesaid Township 42 North, Range 12, East of the Third Principal Meridian, recorded March 13, 1901 as document #3074099 (said Southerly line also being the Northerly line of Glen West Subdivision of the North 345 feet of Lot 11 as measured on the West line, in the Subdivision of Lots 3, 14, 15 and 24 in Rugen's Subdivision aforesaid recorded May 10, 1972 as document #21896896); Thence North 89 42' 58" West 232.66 feet along the said Northerly line of Glen West Subdivision aforesaid to the Northwest corner thereof; Thence South 00 15' 27" West 447.20 feet along the Westerly line and said Westerly line extended South of Glen West Subdivision aforesaid to the South line of the North Half of Lot 10 in the Subdivision of Lots 3, 14, 15 and 24 in Rugen's Subdivision aforesaid (said South line also being the North line of Glenview Gardens Subdivision, a resubdivision recorded July 16, 1987 as document #87392764 and registered January 26, 1988 as document #LR 3683057); Thence North 89 55' 42" West 486.88 feet along said North line of Glenview Gardens Subdivision to the Northwest corner thereof; Thence South 00 01' 06" West 448.72 feet along the West line and said West line extended South to the South line of said Section 27; Thence South 89 56' 35" West 1932.07 feet along said South line to the South Quarter corner of said Section 27; Thence North 89 45' 41" West 518.77 feet along the South line of said Section 27 to the centerline of Shermer Road; Thence South 13 45' 46" East 772.00 feet along said centerline to the Easterly extension of the North line of Lavender's Subdivision recorded July 1, 1954 as document #15949033; Thence North 89 48' 43" West 257.10 feet along said Easterly extension and along the North line of said Lavender's Subdivision to the Northwest corner thereof; Thence South 01 28' 03" West 200.00 feet along the West line of said Lavender's Subdivision to the North line of the South 367.135 feet of the said North Half of the Northwest Quarter of Section 34, said North line also being the North line of the Subdivision of Lot 5 and the North Half of Lot 6 in County Clerks Division recorded August 9, 1922 as South 367.135 feet of the said North Half of the Northwest Quarter of Section 34 to the West line of the Northwest Quarter of said Section 34; Thence North 00 03' 36" East 949.73 feet to the Northwest corner of said Section 34 (being also the Northeast corner of Apple Valley Subdivision, a subdivision in the East Half of the Northeast Quarter of Section 33, Township 42 North, Range 12, East of the Third Principal Meridian, recorded April 9, 1959 as document #17499302 and document #7603768 and being also the North line of Immanuel Church Park Extension, a subdivision recorded July 25, 1946 as document #13853698; Thence North 89 46' 29" West 2047.61 feet along said North line of the corrected August 25, 1959 as document #17639875); Thence North 89 45' 04" West 1321.09 feet along the South line of said Section 28 (being also the North line of said Apple Valley Subdivision and the North line of Sunset Terrace Unit B, a subdivision recorded October 3, 1956 as document #16716007 and corrected November 2, 1956 by document #16744830) to the Southwest corner of the East Half of the Southeast Quarter of said Section 28 (said Southwest corner also being the Southeast corner of Belwood Subdivision recorded October 7, 1957 as document #17031289); Thence North 00 05' 53" East 658.87 feet along the Easterly line of Belwood Subdivision to the Northeast corner thereof; Thence North 89 45' 04" West 330.58 feet along the North line of said Belwood Subdivision to the West line of the East 5 acres of the North 20 acres of the Southwest Quarter of the Southeast Quarter of said Section 28; Thence North 00 04' 16" East 659.54 feet along said West line to a point in the South line of the Northwest Quarter of the Southeast Quarter of said Section 28 (said point being the Southeast corner of Pickwick Acres, a subdivision recorded September 13, 1941 as document #12756132); Thence North 00 04' 34" West 1318.37 feet along the East line and said East line extended North to the North line of the Southeast Quarter of said Section 28; Thence South 89 53' 08" East 334.90 feet along said North line to the Northeast corner of the West Half of the Southeast Quarter of said Section 28 (said Northeast corner also being the Southeast corner of the West Half of the Northeast Quarter of said Section 28); Thence North 00 05' 24" East 984.91 feet along the East line of said West Half of the Northeast Quarter of Section 28 to the North line of the South 15 acres of the East Half of the said West Half of the Northeast Quarter of Section 28 (said South line also being the North line of Lake Avenue Subdivision, recorded August 29, 1974 as document #22832239); Thence continuing North 00 05' 24" East 1657.52 feet along said East line to the Northeast corner of the West half of the Northeast Quarter of said Section 28 (being also the Southwest corner of the East Half of the Southeast Quarter of said Section 21); Thence South 89 52' 35" East 142.50 feet along the South line of the Southeast Quarter of said Section 21 to the West line of the East 1188.00 feet thereof; Thence North 00 07' 37" East 330.00 feet along said West line; Thence South 89 52' 35" East 1188.00 feet parallel with said South line of the Southeast Quarter of Section 21 to the East line thereof; Thence South 00 07' 37" West 330.00 feet to the Southeast corner of said Section 21 (being also the Northwest corner of said Section 27 and the centerline of Shermer Road); Thence South 22 45' 19" East 2867.54 feet along said centerline to the East-West centerline of said Section 27; Thence South 89 53' 59" East 277.89 feet along said centerline; Thence North 00 06' 01" East 341.45 feet; Thence South 89 53' 59" East 255.11 feet; Thence South 00 06' 01" West 341.45 feet to the East-West centerline of said Section 27; Thence South 89 53' 59" East 3215.04 feet to the West right of way line of the Chicago, Milwaukee, St. Paul & Pacific Railroad; Thence South 17 20' 48" East 1830.76 feet along said West right of way line to the Southerly line of Lot 4 in Rugen's Subdivision aforesaid; Thence North 89 42' 58" West 123.42 feet along said Southerly line to the point of beginning, in Cook County, Illinois.

TRACT VIII
320.909 ACRES
EXCLUSIVE JURISDICTION
That part of Sections 22 and 27, Township 42 North, Range

12, East of the Third Principal Meridian, described as follows: beginning at Northeast corner of the West Half of the Northeast Quarter of said Section 27, having Illinois State Plane Coordinates of 1977510.949 North and 1124951.552 East; Thence South 00 16' 55" West 2644.72 feet along the East line of the West Half of the Northeast Quarter of said Section 27 to the East-West centerline thereof; Thence North 89 53' 59" West 2320.67 feet along said centerline; Thence North 00 06' 01" East 341.45 feet; Thence North 89 53' 59" West 255.11 feet; Thence South 00 06' 01" West 341.45 feet to said East-West centerline of Section 27; Thence North 89 53' 59" West 277.89 feet along said centerline to the centerline of Shermer Road; Thence North 22 45' 19" West 2867.54 feet along said centerline to the Northwest corner of said Section 27; Thence North 00 07' 37" East 1319.15 feet along the West line of said Section 22 to the centerline of the South Half of said Section 22; Thence South 89 53' 21" East 3617.38 feet along said centerline to the West right of way line of the Chicago, Milwaukee, St Paul & Pacific Railroad; Thence South 17 20' 48" East 1379.89 feet along said West right of way line to the North line of the Northeast Quarter of said Section 27; Thence North 89 39' 02" West 54.88 feet along said North line to the point of beginning, in Cook County, Illinois.

(Source: P.A. 89-78, eff. 6-30-95.)

(5 ILCS 543/15-10)
Sec. 15-10. Acceptance of retrocession. The State of Illinois accepts cession from the United States of concurrent jurisdiction, both civil and criminal, with the United States over all lands affected by this Article, under and pursuant to the powers and authorities contained in the Statutes of Illinois.
(Source: P.A. 89-78, eff. 6-30-95.)

(5 ILCS 543/15-15)
Sec. 15-15. Notice of acceptance. The Governor of the State of Illinois is hereby authorized to accept for the State the retrocession of exclusive, partial, and proprietorial legislative jurisdiction over the subject lands by the filing of a notice of acceptance with the Secretary of State under and pursuant to the powers and authorities contained in the Statutes of Illinois.
(Source: P.A. 89-78, eff. 6-30-95.)

(5 ILCS 543/15-20)
Sec. 15-20. Exclusive, partial, and proprietorial jurisdiction. The exclusive, partial, and proprietorial jurisdiction hereby retroceded and the concurrent jurisdiction hereby ceded with the State of Illinois shall continue no longer than the United States of America owns the land described in Section 15-5.
(Source: P.A. 89-78, eff. 6-30-95.)



Article 20 - (Amendatory Provisions)

(5 ILCS 543/Art. 20 heading)



Article 25 - (State Land Transaction)

(5 ILCS 543/Art. 25 heading)



Article 30 - (State Land Transactions)

(5 ILCS 543/Art. 30 heading)



Article 35 - (State Land Transaction)

(5 ILCS 543/Art. 35 heading)



Article 40 - (State Land Transactions)

(5 ILCS 543/Art. 40 heading)



Article 45 - (State Land Transaction)

(5 ILCS 543/Art. 45 heading)



Article 50 - (State Land Transaction)

(5 ILCS 543/Art. 50 heading)



Article 55 - (State Land Transaction)

(5 ILCS 543/Art. 55 heading)



Article 60 - (Amendatory Provisions)

(5 ILCS 543/Art. 60 heading)



Article 65 - (State Land Transaction)

(5 ILCS 543/Art. 65 heading)



Article 70 - (State Land Transactions)

(5 ILCS 543/Art. 70 heading)



Article 75 - (State Land Transaction)

(5 ILCS 543/Art. 75 heading)



Article 80 - (State Land Transaction)

(5 ILCS 543/Art. 80 heading)



Article 85 - (State Land Transaction)

(5 ILCS 543/Art. 85 heading)



Article 99 - Effective Date

(5 ILCS 543/Art. 99 heading)

(5 ILCS 543/99-1)
Sec. 99-1. Effective date. This Act takes effect upon becoming law.






5 ILCS 544/ - OHare IAP Air Reserve Station Retrocession Act.

(5 ILCS 544/1)
Sec. 1. Short title. This Act may be cited as the O'Hare IAP Air Reserve Station Retrocession Act.
(Source: P.A. 90-6, eff. 6-3-97.)

(5 ILCS 544/1.5)
Sec. 1.5. Authorization to accept retrocession.
(a) Under the provisions of Section 2683 of Title 10 of the United States Code, the State of Illinois authorizes acceptance of retrocession by the United States of America of exclusive legislative jurisdiction, to the extent such jurisdiction has not previously been retroceded to the State of Illinois, the United States retaining a federal proprietary interest only, over lands consisting of the O'Hare IAP Air Reserve Station, located in Chicago, Cook County, Illinois, more particularly described as follows:
THAT PART OF THE SOUTH 1/2 OF SECTION 32, TOWNSHIP 41

NORTH, RANGE 12 EAST OF THE THIRD PRINCIPAL MERIDIAN AND THAT PART OF SECTION 5, TOWNSHIP 40 NORTH, RANGE 12 EAST OF THE THIRD PRINCIPAL MERIDIAN, LYING SOUTHERLY OF HIGGINS ROAD AND EASTERLY AND NORTHERLY OF A LINE BEGINNING AT A POINT IN THE SOUTHERLY LINE OF HIGGINS ROAD 33.00 FEET WEST OF THE NORTH AND SOUTH CENTER LINE OF SAID SECTION 32; THENCE SOUTH PARALLEL WITH THE CENTER LINE OF SAID SECTION 32 A DISTANCE OF 938.00 FEET; THENCE SOUTH 39 DEGREES 13 MINUTES WEST WITH REFERENCE TO THE CENTER LINE OF SAID SECTION 32 (ASSUMED HEREIN A NORTH AND SOUTH BASE LINE) A DISTANCE OF 1465.00 FEET; THENCE SOUTH 40 DEGREES 5 MINUTES 15 SECONDS EAST WITH REFERENCE TO SAID SECTION 32 CENTER LINE A DISTANCE OF 949.60 FEET; THENCE SOUTH 0 DEGREES 16 MINUTES 30 SECONDS EAST WITH REFERENCE TO SAID SECTION 32 CENTER LINE A DISTANCE OF 1945.20 FEET TO AN INTERSECTION WITH A FENCE LINE EXTENDED WEST; THENCE NORTH 89 DEGREES 43 MINUTES 30 SECONDS EAST WITH REFERENCE TO SAID SECTION 32 CENTER LINE AND ALONG THE AFORESAID FENCE LINE TO THE EAST LINE OF SAID SECTION 5, ALL IN COOK COUNTY, ILLINOIS;

EXCEPTING THE FOLLOWING PARCELS FROM THE ABOVE

DESCRIBED TRACT OF LAND:

EXCEPTION PARCEL 1 THAT PART OF THE FOLLOWING

DESCRIBED PROPERTY LYING WITHIN THE SOUTHEAST 1/4 OF SECTION 32 AFORESAID:

THAT PART OF THE SOUTHEAST 1/4 OF SECTION 32,

TOWNSHIP 41 NORTH, RANGE 12 EAST OF THE THIRD PRINCIPAL MERIDIAN AND THE NORTHWEST 1/4 OF SECTION 4, TOWNSHIP 40 NORTH, RANGE 12 EAST OF THE THIRD PRINCIPAL MERIDIAN, DESCRIBED AS FOLLOWS:

BEGINNING AT THE INTERSECTION OF THE WEST LINE OF THE

EAST 33.00 FEET OF THE SOUTHEAST 1/4 OF SECTION 32 AFORESAID WITH THE SOUTH LINE OF SAID SOUTHEAST 1/4; THENCE SOUTH 87 DEGREES 38 MINUTES 27 SECONDS WEST, ALONG SAID SOUTH LINE, 20.44 FEET; THENCE SOUTH 11 DEGREES 16 MINUTES 33 SECONDS WEST 40.93 FEET; THENCE SOUTH 87 DEGREES 52 MINUTES 11 SECONDS WEST 218.83 FEET TO THE POINT OF INTERSECTION WITH THE SOUTHERLY EXTENSION OF A LINE DRAWN 280.00 FEET WEST OF AND PARALLEL WITH THE EAST LINE OF THE SOUTHEAST 1/4 OF SECTION 32 AFORESAID; THENCE NORTH 0 DEGREES 7 MINUTES 12 SECONDS EAST, ALONG SAID SOUTHERLY EXTENSION, 38.94 FEET TO THE SOUTH LINE OF THE SOUTHEAST 1/4 OF SAID SECTION 32; THENCE NORTH 0 DEGREES 07 MINUTES 12 SECONDS EAST, ALONG THE AFORESAID LINE DRAWN 280.00 FEET WEST OF AND PARALLEL WITH THE EAST LINE OF THE SOUTHEAST 1/4 OF SECTION 32 AFORESAID, 840.04 FEET; THENCE NORTH 44 DEGREES 52 MINUTES 47 SECONDS WEST 127.28 FEET TO A POINT 370 FEET (MEASURED PERPENDICULARLY) WEST OF THE EAST LINE OF SAID SOUTHEAST 1/4; THENCE NORTH 89 DEGREES 52 MINUTES 48 SECONDS WEST 730 FEET TO THE WEST LINE OF THE EAST 1100 FEET OF THE SOUTHEAST 1/4 OF SECTION 32 AFORESAID; THENCE NORTH 0 DEGREES 07 MINUTES 12 SECONDS EAST ALONG SAID WEST LINE 545.10 FEET TO THE CENTER LINE OF HIGGINS ROAD; THENCE SOUTHEASTERLY ALONG SAID CENTER LINE, 468.74 FEET ALONG THE ARC OF A CIRCLE CONVEX NORTHEASTERLY, HAVING A RADIUS OF 8105.00 FEET AND WHOSE CHORD BEARS SOUTH 74 DEGREES 23 MINUTES 42 SECONDS EAST 468.67 FEET; THENCE CONTINUING ALONG THE CENTER LINE OF HIGGINS ROAD SOUTH 72 DEGREES 44 MINUTES 18 SECONDS EAST TANGENT TO THE ABOVE DESCRIBED CURVED LINE 678.48 FEET TO THE EAST LINE OF SAID SOUTHEAST 1/4; THENCE SOUTH 0 DEGREES 07 MINUTES 12 SECONDS WEST ALONG SAID EAST LINE 527.91 FEET; THENCE SOUTH 87 DEGREES 38 MINUTES 27 SECONDS WEST, ALONG A LINE DRAWN PARALLEL WITH THE SOUTH LINE OF SAID SOUTHEAST 1/4, 33.03 FEET TO THE WEST LINE OF THE EAST 33 FEET OF SAID SOUTHEAST 1/4; THENCE SOUTH 0 DEGREES 07 MINUTES 12 SECONDS WEST, ALONG SAID WEST LINE, 610 FEET TO THE HEREINABOVE DESCRIBED POINT OF BEGINNING, IN COOK COUNTY, ILLINOIS.

EXCEPTION PARCEL 2 THE SOUTH 610.00 FEET OF THE EAST

33.00 FEET OF THE SOUTHEAST 1/4 OF SECTION 32 AFORESAID, IN COOK COUNTY, ILLINOIS.

EXCEPTION PARCEL 3 CONVEYED TO CITY OF CHICAGO BY

DEED DOCUMENT NO. 89499209, RECORDED OCTOBER 20, 1989 SITUATED IN THE STATE OF ILLINOIS, COUNTY OF COOK, PART OF THE NORTHEAST 1/4 AND THE SOUTHEAST 1/4 OF SECTION 5, TOWNSHIP 40 NORTH, RANGE 12 EAST OF THE THIRD PRINCIPAL MERIDIAN, AND BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:

BEGINNING AT THE SOUTHEAST CORNER OF THE NORTHEAST

1/4 OF SAID SECTION 5; THENCE ALONG THE EAST LINE OF THE SOUTHEAST 1/4 OF SAID SECTION 5, SOUTH 00 DEGREES 03 MINUTES 08 SECONDS EAST, 102.48 FEET; THENCE SOUTH 89 DEGREES 46 MINUTES 16 SECONDS WEST, 58.68 FEET; THENCE NORTH 00 DEGREES 02 MINUTES 56 SECONDS EAST, 1904.65 FEET; THENCE NORTH 89 DEGREES 08 MINUTES 46 SECONDS EAST, 30.11 FEET, TO THE POINT OF INTERSECTION WITH THE EAST LINE OF THE NORTHEAST 1/4 OF SECTION 5 AFORESAID; THENCE ALONG THE EAST LINE OF SAID NORTHEAST 1/4, SOUTH 00 DEGREES 51 MINUTES 14 SECONDS EAST, 1802.58 FEET TO THE POINT OF BEGINNING.

EXCEPTION PARCEL 4 THAT PART OF THE SOUTHWEST 1/4 OF

SECTION 32, TOWNSHIP 41 NORTH, RANGE 12 EAST OF THE THIRD PRINCIPAL MERIDIAN AND THAT PART OF THE NORTH 1/2 OF SECTION 5, TOWNSHIP 40 NORTH, RANGE 12 EAST OF THE THIRD PRINCIPAL MERIDIAN, BOUNDED AND DESCRIBED AS FOLLOWS:

COMMENCING AT THE POINT OF INTERSECTION OF A LINE

33.00 FEET WEST OF AND PARALLEL WITH THE EAST LINE OF THE SOUTHWEST 1/4 OF SAID SECTION 32 AND WITH THE SOUTHWESTERLY LINE OF HIGGINS ROAD, BEING A LINE 33.00 FEET SOUTHWESTERLY OF AND PARALLEL WITH THE CENTER LINE OF SAID HIGGINS ROAD; THENCE SOUTH 0 DEGREES 02 MINUTES 46 SECONDS WEST, 938.00 FEET ALONG SAID LINE 33.00 FEET WEST OF AND PARALLEL WITH THE EAST LINE OF THE SOUTHWEST 1/4 OF SAID SECTION 32 TO THE POINT OF BEGINNING; THENCE SOUTH 39 DEGREES 15 MINUTES 46 SECONDS WEST, 1465.00 FEET; THENCE SOUTH 40 DEGREES 02 MINUTES 29 SECONDS EAST, 97.19 FEET; THENCE NORTH 39 DEGREES 36 MINUTES 32 SECONDS EAST, 1356.00 FEET TO SAID LINE 33.00 FEET WEST OF AND PARALLEL WITH THE EAST LINE OF THE SOUTHWEST 1/4 OF SECTION 32; THENCE NORTH 0 DEGREES 02 MINUTES 46 SECONDS EAST, 164.00 FEET ALONG SAID PARALLEL LINE TO THE HEREINABOVE DESIGNATED POINT OF BEGINNING, IN COOK COUNTY, ILLINOIS.

LEASEHOLD PARCELS:


AIR FORCE LEASEHOLD:
THAT PART OF SECTION 5, TOWNSHIP 40 NORTH, RANGE 12

EAST OF THE THIRD PRINCIPAL MERIDIAN, BOUNDED AND DESCRIBED AS FOLLOWS: COMMENCING AT THE POINT OF INTERSECTION OF A LINE 33.00 FEET WEST OF AND PARALLEL WITH THE EAST LINE OF THE SOUTHWEST 1/4 OF SECTION 32, TOWNSHIP 41 NORTH, RANGE 12 EAST OF THE THIRD PRINCIPAL MERIDIAN AND WITH THE SOUTHWESTERLY LINE OF HIGGINS ROAD, BEING A LINE 33.00 FEET SOUTHWESTERLY OF AND PARALLEL WITH THE CENTER LINE OF SAID HIGGINS ROAD; THENCE SOUTH 0 DEGREES 02 MINUTES 46 SECONDS WEST, 938.00 FEET ALONG SAID LINE 33.00 FEET WEST OF AND PARALLEL WITH THE EAST LINE OF THE SOUTHWEST 1/4 OF SAID SECTION 32; THENCE SOUTH 39 DEGREES 15 MINUTES 46 SECONDS WEST, 1465.00 FEET; THENCE SOUTH 40 DEGREES 02 MINUTES 29 SECONDS EAST, 97.19 FEET TO THE POINT OF BEGINNING; THENCE CONTINUING SOUTH 40 DEGREES 02 MINUTES 29 SECONDS EAST, 852.41 FEET; THENCE SOUTH 0 DEGREES 13 MINUTES 44 SECONDS EAST, 1945.20 FEET TO THE POINT OF INTERSECTION WITH A LINE DRAWN SOUTH 89 DEGREES 46 MINUTES 16 SECONDS WEST FROM A POINT ON THE EAST LINE OF THE SOUTHEAST 1/4 OF THE AFORESAID SECTION 5, SAID POINT BEING 102.48 FEET (AS MEASURED ALONG SAID EAST LINE) SOUTH OF THE NORTHEAST CORNER OF THE SOUTHEAST 1/4 OF SAID SECTION 5; THENCE SOUTH 89 DEGREES 46 MINUTES 16 SECONDS WEST, ALONG THE NORTHEASTERLY EXTENSION OF THE LAST DESCRIBED LINE, 2.60 FEET; THENCE NORTH 39 DEGREES 52 MINUTES 52 SECONDS WEST, 1301.94 FEET; THENCE NORTH 0 DEGREES 06 MINUTES 47 SECONDS EAST, 1261.87 FEET TO THE POINT OF INTERSECTION WITH A LINE DRAWN SOUTH 39 DEGREES 36 MINUTES 32 SECONDS WEST FROM THE AFORESAID POINT OF BEGINNING; THENCE NORTH 39 DEGREES 36 MINUTES 32 SECONDS EAST 437.23 FEET TO SAID POINT OF BEGINNING, IN COOK COUNTY, ILLINOIS.

AREA = 1,517,445 SQ. FT. OR 34.8357 ACRES


ACCESS ROAD LEASEHOLD:
SITUATED IN THE STATE OF ILLINOIS, COUNTY OF COOK,

BEING A STRIP OF LAND 60.00 FEET IN WIDTH IN THE SOUTHWEST 1/4 OF SECTION 32, TOWNSHIP 41 NORTH, RANGE 12, EAST OF THE THIRD PRINCIPAL MERIDIAN, AND BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS: COMMENCING AT THE NORTHWEST CORNER OF THE SOUTHWEST 1/4 OF SAID SECTION 32; THENCE SOUTH 00 DEGREES 05 MINUTES 40 SECONDS EAST, 40.86 FEET ALONG THE WEST LINE OF THE SOUTHWEST 1/4 OF SAID SECTION 32; THENCE SOUTH 70 DEGREES 04 MINUTES 42 SECONDS EAST, 184.24 FEET; THENCE SOUTH 00 DEGREES 04 MINUTES 23 SECONDS EAST, 51.63 FEET TO THE POINT OF BEGINNING OF THE STRIP OF LAND HEREIN DESCRIBED AND BOUNDED AS FOLLOWS; THENCE SOUTH 79 DEGREES 25 MINUTES 14 SECONDS EAST, 2272.59 FEET; THENCE SOUTHEASTERLY 255.55 FEET ALONG THE ARC OF A CIRCLE CONVEX TO THE NORTHEAST AND TANGENT TO THE LAST DESCRIBED LINE, HAVING A RADIUS OF 330.00 FEET AND WHOSE CHORD BEARS SOUTH 57 DEGREES 14 MINUTES 08 SECONDS EAST, 249.21 FEET TO THE POINT OF INTERSECTION WITH A LINE DRAWN 33.00 FEET WEST OF AND PARALLEL WITH THE EAST LINE OF THE SOUTHWEST 1/4 OF SECTION 32 AFORESAID; THENCE SOUTH 00 DEGREES 02 MINUTES 46 SECONDS WEST, 189.74 FEET ALONG SAID PARALLEL LINE; THENCE NORTHWESTERLY 374.48 FEET ALONG THE ARC OF A CIRCLE CONVEX TO THE NORTHEAST AND TANGENT TO THE LAST DESCRIBED LINE, HAVING A RADIUS OF 270.00 FEET AND WHOSE CHORD BEARS NORTH 39 DEGREES 41 MINUTES 14 SECONDS WEST, 345.18 FEET; THENCE NORTH 79 DEGREES 25 MINUTES 14 SECONDS WEST, 2261.30 FEET ALONG A LINE TANGENT TO THE LAST DESCRIBED COURSE; THENCE NORTH 00 DEGREES 04 MINUTES 23 SECONDS WEST, 61.05 FEET, TO THE POINT OF BEGINNING.

AREA = 153,243 SQ. FT. OR 3.5179 ACRES
ANTENNAE FARM LEASEHOLD:
SITUATED IN THE STATE OF ILLINOIS, COUNTY OF COOK,

PART OF THE EAST 1/2 OF SECTION 31 AND PART OF THE WEST 1/2 OF SECTION 32, ALL IN TOWNSHIP 41 NORTH, RANGE 12, EAST OF THE THIRD PRINCIPAL MERIDIAN, AND BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS: COMMENCING AT THE NORTHWEST CORNER OF THE SOUTHWEST 1/4 OF SAID SECTION 32; THENCE SOUTH 00 DEGREES 05 MINUTES 40 SECONDS EAST, 40.86 FEET ALONG THE WEST LINE OF SAID SOUTHWEST 1/4 TO THE POINT OF BEGINNING OF THE LANDS HEREIN DESCRIBED AND BOUNDED AS FOLLOWS; THENCE SOUTH 70 DEGREES 04 MINUTES 42 SECONDS EAST, 184.24 FEET; THENCE SOUTH 00 DEGREES 04 MINUTES 23 SECONDS EAST, 1218.27 FEET; THENCE NORTH 74 DEGREES 12 MINUTES 11 SECONDS WEST, 725.00 FEET; THENCE NORTH 00 DEGREES 04 MINUTES 23 SECONDS WEST, 475.00 FEET; THENCE NORTH 74 DEGREES 12 MINUTES 11 SECONDS WEST, 800.00 FEET TO A POINT 30.00 FEET EAST (AS MEASURED PERPENDICULARLY) OF THE WEST LINE OF THE EAST 1/2 OF THE SOUTHEAST 1/4 OF SECTION 31 AFORESAID; THENCE ALONG SAID PARALLEL LINE, NORTH 00 DEGREES 04 MINUTES 23 SECONDS WEST, 860.00 FEET; THENCE SOUTH 70 DEGREES 04 MINUTES 42 SECONDS EAST, 1376.73 FEET, TO THE POINT OF BEGINNING.

AREA = 1,507,150 SQ. FT. OR 34.5994 ACRES
Further, the State of Illinois accepts retrocession of and authorizes acceptance of retrocession over all those lands owned by the United States that may subsequently be identified by the Department of the Air Force as part of the O'Hare IAP Air Reserve Station, although not included within the legal description contained in this subsection, to the extent exclusive jurisdiction has not previously been retroceded to the State of Illinois. Any additional land over which the State accepts retrocession of jurisdiction shall be identified in a notice filed by the Governor as provided in subsection (d).
(b) By retaining in the subject lands a federal proprietary interest only, there exists a right of the United States to perform the functions delegated to it by the United States Constitution and directed by statutory enactment of the United States Congress without interference from any source. The State of Illinois may not impose its regulatory power directly upon the United States and may not tax the land under the federal proprietary interest; however, the State of Illinois may tax a lessee's interest in the land to the extent State law permits.
(c) Subject to subsection (b), the State of Illinois accepts cession of exclusive federal legislative jurisdiction from the United States, and the State of Illinois retains all the legislative jurisdiction over the area it would have if a private individual rather than the United States owned the land.
(d) The Governor of the State of Illinois is authorized to accept the retrocession of exclusive legislative jurisdiction over the subject lands by filing a notice of acceptance with the Illinois Secretary of State.
(e) Upon transfer by deed of subject lands, or any portion thereof, by the United States of America, the proprietary interest retained by the United States shall expire as to the particular property transferred.
(Source: P.A. 90-6, eff. 6-3-97.)

(5 ILCS 544/1.8)
Sec. 1.8. (Amendatory provisions; text omitted).
(Source: P.A. 90-6, eff. 6-3-97; text omitted.)

(5 ILCS 544/2)
Sec. 2. (Amendatory provisions; text omitted.)
(Source: P.A. 90-6, eff. 6-3-97.)

(5 ILCS 544/3)
Sec. 3. (Amendatory provisions; text omitted).
(Source: P.A. 90-6, eff. 6-3-97; text omitted.)

(5 ILCS 544/4)
Sec. 4. (Amendatory provisions; text omitted).
(Source: P.A. 90-6, eff. 6-3-97; text omitted.)

(5 ILCS 544/4.5)
Sec. 4.5. The State Mandates Act is amended by repealing Section 8.21 as added by Public Act 89-683.
(Source: P.A. 90-6, eff. 6-3-97.)

(5 ILCS 544/5)
Sec. 5. The Illinois Aeronautics Act is amended by repealing Sections 42-a, 42-b, 42-c, 42-d, 42-e, 42-f, 42-g, 42-h, 42-i, 42-j, 42-k, 42-l, 42-m, 42-n, 42-o, and 44a.
(Source: P.A. 90-6, eff. 6-3-97.)

(5 ILCS 544/10)
Sec. 10. The Meigs Field Airport Act, enacted as Public Act 89-683 (Senate Bill 1186, enrolled, of the 89th General Assembly), is repealed.
(Source: P.A. 90-6, eff. 6-3-97.)

(5 ILCS 544/95)
Sec. 95. No acceleration or delay. Where this Act makes changes in a statute that is represented in this Act by text that is not yet or no longer in effect (for example, a Section represented by multiple versions), the use of that text does not accelerate or delay the taking effect of (i) the changes made by this Act or (ii) provisions derived from any other Public Act.
(Source: P.A. 90-6, eff. 6-3-97.)

(5 ILCS 544/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 90-6, eff. 6-3-97.)



5 ILCS 545/ - Higgins Road Retrocession Act.

(5 ILCS 545/0.01) (from Ch. 1, par. 4400)
Sec. 0.01. Short title. This Act may be cited as the Higgins Road Retrocession Act.
(Source: P.A. 86-1324.)

(5 ILCS 545/1) (from Ch. 1, par. 4401)
Sec. 1. The State of Illinois hereby accepts retrocession of legislative jurisdiction over the following described land:
That part of the East 1100 feet of that part of the Southeast quarter of Section 32, Township 41 North, Range 12 East of the Third Principal Meridian, lying South of the centerline of Higgins Road, and North of a line drawn West, perpendicular to the East line of the Southeast quarter of Section 32, from a point 220 feet South of the intersection of the East line with the aforementioned centerline of Higgins Road; more particularly bounded and described as follows:
Beginning at the point of intersection of the Southerly line of Higgins Road with the West line of Mannheim Road, distant 57 feet West, measured at right angles from the East line of the Southeast quarter of Section 32; thence South along the West line of Mannheim Road a distance of 88.18 feet to a point of curvature; thence Northwesterly along a curved line concave to the Southwest, having a radius of 120.00 feet and a central angle of 72° -51' -30" a distance of 152.59 feet to a point of tangency, distant 56.00 feet Southwesterly, measured at right angles from the centerline of Higgins Road; thence Northwesterly parallel with the centerline of Higgins Road, a distance of 535.53 feet to a point of curvature; thence Northwesterly concentric with the centerline of Higgins Road a distance of 456.49 feet to a point on the West line of the East 1100 feet of the Southeast quarter; thence North along the last described line to a point on the Southerly line of Higgins Road, thence Southeasterly along the Southerly line of Higgins Road, a distance of 1080.19 feet to the point of beginning, containing 0.599 acres, more or less.
(Source: P.A. 78-524.)



5 ILCS 547/ - Joliet Army Ammunition Plant Retrocession Law.

(5 ILCS 547/25-1) (from Ch. 1, par. 7251)
Sec. 25-1. Short title. This Article may be cited as the Joliet Army Ammunition Plant Retrocession Law.
(Source: P.A. 87-866.)

(5 ILCS 547/25-5) (from Ch. 1, par. 7255)
Sec. 25-5. Authorization to accept retrocession. Pursuant to the provisions of Title 10, United States Code, Section 2683, the State of Illinois hereby authorizes acceptance of retrocession by the United States of America of exclusive legislative jurisdiction over lands containing 23,611.04 acres, more or less, within the boundaries of Joliet Army Ammunition Plant Military Reservation, County of Will, Illinois, more particularly described as follows:
Situated in the State of Illinois, all in the County

of Will, South and East of the Des Plaines River, North of the Kankakee River, and more particularly described as follows:

Certain lands in Channahon Township, Township 34

North, Range 9 East, of the Third Principal Meridian, described as follows:

(1) that portion of Section 24 lying west of Base

Line Road and south of an east-west line located 2640 feet north of and parallel to the south line of said Section 24, excepting that portion of said Section 24 lying west of Base line Road and south of a line located 1320 feet north of and parallel to the south line of said Section 24; also, that portion of Section 23 lying south of an east-west line located 2640 feet north of the south line of said Section 23, excepting that portion of said Section 23 lying south of an east-west line located 1320 feet north of and parallel to the south line of said Section 23, and excepting that portion lying west of the east right-of-way line of the Chicago and Alton Railroad; containing 230 acres, more or less, and designated U.S. Tract C as reassigned from USAR Joliet Outdoor Training Area;

(2) that portion of Section 24 lying west of Base

Line Road and south of an east-west line located 1320 feet north of and parallel to the south line of said Section 24, excepting that portion of said Section 24 lying west of Base Line Road and south of a line located 200 feet north of and parallel to the south line of said Section 24; also, that portion of Section 23 lying south of an east-west line located 1320 feet north of the south line of said Section 23, excepting that portion of said Section 23 lying south of an east-west line located 200 feet north of and parallel to the south line of said Section 23; also, that portion of Section 22 lying east of the east right-of-way line of the Chicago and Alton Railroad, excepting that portion of said Section 22 described as follows: beginning at the southeast corner of said Section 22, then west along the south line of said Section 22 a distance of 200 feet, then northerly and parallel to the east line of said Section 22 a distance of 200 feet, then easterly and parallel to the south line of said Section 22 a distance of 200 feet, then south along the east line of said Section 22 a distance of 200 feet to the point of beginning; containing 223 acres, more or less, and designated U.S. Tract B as reassigned from USAR Joliet Outdoor Training Area;

(3) that portion of Section 22 beginning at the

southeast corner of said Section 22, then west along the south line of said Section 22 a distance of 200 feet, then northerly and parallel to the east line of said Section 22 a distance of 200 feet, then easterly and parallel to the south line of said Section 22 a distance of 200 feet, then south along the east line of said Section 22 a distance of 200 feet to the point of beginning;

(4) that portion of Section 23 lying south of an

east-west line located 200 feet north of and parallel to the south line of Section 23, excepting therefrom a strip of land about 10 rods long and 5 rods wide used as a burying ground located about 6 rods from the south line of said Section 23 and about 30 rods northeasterly of the southwest corner of the southeast quarter of the southeast quarter of said Section 23 and, excepting, also, the right-of-way for road from public highway to said burying ground, as conveyed to John W. Goodenough by quitclaim deed dated May 30, 1882, and recorded on July 29, 1882, in Book 201, Page 257, as Document No. 124826, in the Office of the Recorder of Deeds of Will County, Illinois;

(5) that portion of Section 24 lying west of Base

Line Road and south of a line located 200 feet north of and parallel to the south line of said Section 24;

(6) the south 1980 feet of the southeast quarter of

Section 24;

(7) the east half of the northeast quarter of Section

34; the southeast quarter of said Section 34; the east 40 acres of the southwest quarter of said Section 34; the east 165 feet of the west half of the northeast quarter of said Section 34; and the west 825 feet of the east 990 feet of the south 495 feet of the west half of the northeast quarter of said Section 34; and also

(8) all of Sections 25, 26, 35, and 36.

North, Range 9 East, of the Third Principal Meridian, described as follows:

(1) all of Sections 2 and 11;
(2) all of Section 1, excepting therefrom that part

thereof conveyed to the Chicago and Mississippi Railroad Company by deed recorded in Book 33, Page 672 in the Recorder's Office of Will County, Illinois, and excepting, also, that part conveyed to the Chicago and Alton Railroad Company by deed recorded in Book 325, Page 310 in said Recorder's Office;

(3) the east half of Section 3; the east quarter of

the northwest quarter of said Section 3; and the east half of the southwest quarter of said Section 3;

(4) the east three quarters of Fractional Section 10;
(5) the northeast quarter of Fractional Section 15;

the north half of the southeast quarter of Fractional Section 15; and that part of the northwest quarter of Fractional Section 15 lying east of Kankakee River Road;

(6) the north three quarters of Section 14;
(7) all of Section 13 lying west of the west

right-of-way of the Chicago and Alton Railroad Company, except the south half of the south half of said Section 13; and also

(8) all of Section 12 lying west of the west

right-of-way of the Chicago and Alton Railroad Company, except that part described as follows: beginning at the southwest corner of the southeast quarter of said Section 12; thence North 1000 feet along the north-south half section line of said Section 12; thence leaving said north-south line East 1785 feet to the west right-of-way of the Chicago and Alton Railroad Company; thence southwesterly along said west right-of-way a distance of 1010 feet to the south line of said Section 12; thence West with said south line a distance of 1630 feet to the point of beginning.

Range 10 East, of the Third Principal Meridian, described as follows:

(1) that portion of Section 19 designated U.S. Tract

A as reassigned from USAR Joliet Outdoor Training Area and described as follows: beginning at a point on the north-south center line of said Section 19, said point being 33 feet north of the south line of said Section 19; thence north along the center line of said Section 19 for a distance of 297 feet; thence west parallel with the south line of said Section 19 for a distance of 1320 feet; thence south parallel to the north-south center line of said Section 19 for a distance of 297 feet; thence east parallel to the south line of said Section 19 for a distance of 1320 feet to the point of beginning, containing 9.0 acres; also, the south 33 feet of the southeast quarter of the southwest quarter of Section 19; also, the south 1980 feet of the west quarter of Section 19;

(2) all that portion of Section 30 lying west of the

east right-of-way of a road, now vacated, known as Joliet Road, excepting therefrom that part thereof, conveyed for cemetery purposes by deeds recorded in Book 66, Page 102, and Book 578, page 106, in the Recorder's Office of Will County, Illinois; and also a 50 foot strip of land parallel to the south line of said Section 30, also being the centerline of Hoff Road, from Joliet Road east to U.S. Route 66A;

(3) all that portion of Section 31 lying west of the

west right-of-way of the Chicago and Alton Railroad and east of the east right-of-way of the Chicago and Alton Railroad; and also

(4) all of Sections 32, 33, 34, 35, and 36.

North, Range 10 East, of the Third Principal Meridian, described as follows:

(1) all of Section 1, except that portion of the

southeast quarter of the southeast quarter lying east of the west right-of-way of the Wabash Railway Company;

(2) all that portion of Section 6 lying west of the

west right-of-way of the Chicago and Alton Railroad and east of the east right-of-way of the Chicago and Alton Railroad;

(3) all of Section 11, except that portion described

as follows: commencing at the southeast corner of the southeast fractional quarter lying south of the Indian Boundary Line in Section 11; thence West 2.77 chains; thence North 4.25 chains to the point of beginning; thence continuing North 2.21 chains to a point on said Indian Boundary Line, said point being the intersection of the east line of the southeast fractional quarter lying north of said Indian Boundary Line of said Section 11; thence southwest along said Indian Boundary Line to the point of intersection of the south line of said southeast fractional quarter lying north of said Indian Boundary Line of said Section 11; thence East 2.26 chains to the point of beginning, consisting of 0.23 acres, more or less; and also excepting that portion of the southwest part of the southeast fraction, south of the Indian Boundary Line described as follows: beginning at the south line of said fraction at a point 2.77 chains west of the southeast corner and running thence North 4.25 chains; thence West 2.26 chains to a point where the south line of Section 11 strikes the Indian Boundary Line; thence on the Indian Boundary Line to the southwest corner of said fraction; thence on the south line of said fraction to the place of beginning, containing 1.91 acres of land, more or less;

(4) all that portion of Section 12 lying west of the

west right-of-way of the Wabash Railway Company, except that portion described as follows: the northwest quarter of Section 12 south of the Indian Boundary Line, consisting of 4.00 acres, more or less;

(5) all that portion of the northwest quarter of

Section 13 lying west of the west right-of-way of the Wabash Railway Company;

(6) all that portion of Section 14 lying west of the

west right-of-way of the Wabash Railway Company;

(7) all of Section 8, excepting the cemetery

described to-wit: beginning on the west line of the east 100 acres of the northeast quarter of Section 8 and extending east 30 rods and 5 feet in length and 15 rods in width, making the north line of the lot now inclosed on which Charles Starr and his wife are buried, the middle of said 15 rods in width, with perpetual right-of-way over and across said premises, for all purposes connected with said cemetery; and also

(8) all of Sections 2, 3, 4, 5, 7, 9, 10, 15, 16, 17

and 18.

Range 11 East, of the Third Principal Meridian, being all that part of Section 31 lying west of the west right-of-way of the Wabash Railway Company, except the south 11 rods and 8 inches of the west 14 rods.

Range 11 East, of the Third Principal Meridian, being all that part of Section 6 lying west of the west right-of-way of the Wabash Railway Company.

All containing 23,611.04 Acres, more or less.
(Source: P.A. 87-866.)

(5 ILCS 547/25-10) (from Ch. 1, par. 7260)
Sec. 25-10. Acceptance of retrocession. The State of Illinois accepts cession from the United States of concurrent jurisdiction, both civil and criminal, with the United States over all lands affected by this Article, under and pursuant to the powers and authorities contained in the Statutes of Illinois.
(Source: P.A. 87-866.)

(5 ILCS 547/25-15) (from Ch. 1, par. 7265)
Sec. 25-15. Notice of acceptance. The Governor of the State of Illinois is hereby authorized to accept for the State the retrocession of exclusive legislative jurisdiction over the subject lands by the filing of a notice of acceptance with the Secretary of State under and pursuant to the powers and authorities contained in the Statutes of Illinois.
(Source: P.A. 87-866.)

(5 ILCS 547/25-20) (from Ch. 1, par. 7270)
Sec. 25-20. Exclusive jurisdiction. The exclusive jurisdiction hereby retroceded and the concurrent jurisdiction hereby ceded with the State of Illinois shall continue no longer than the United States of America owns the land described in Section 25-5.
(Source: P.A. 87-866.)



5 ILCS 550/ - Boesche's Division Retrocession Act.

(5 ILCS 550/0.01) (from Ch. 1, par. 4450)
Sec. 0.01. Short title. This Act may be cited as the Boesche's Division Retrocession Act.
(Source: P.A. 86-1324.)

(5 ILCS 550/1) (from Ch. 1, par. 4451)
Sec. 1. The State of Illinois hereby accepts retrocession of legislative jurisdiction over the following described land:
That part of Lots 3, 4, and 5 of Charles Boesche's Division of part of the West half of the Southeast quarter of Section 32, Township 41 North, Range 12, East of the Third Principal Meridian in Cook County, Illinois; also that part of the East half of the Southeast quarter of Section 32, bounded and described as follows:
Beginning at the intersection of the centerline of Higgins Road with the West line of the East 1100 feet of that part of the Southeast quarter of said Section 32 lying South of said centerline of Higgins Road, and North of a line drawn West, perpendicular to the East line of the Southeast quarter of said Section 32, from a point 220 feet South of the intersection of said East line with the aforementioned centerline of Higgins Road; thence South along said West line of the East 1100 feet of that point of the Southeast quarter of Section 32 to a point distant 56.00 feet Southerly, as measured radially from said centerline of Higgins Road; thence Northwesterly concentric with said centerline of Higgins Road, a distance of 63.31 feet to a point; thence Northerly in a straight line forming an angle of 90 degrees to the right from a tangent to the last described course, a distance of 6.00 feet to a point, distant 50.00 feet Southerly, as measured radially from said centerline of Higgins Road; thence Northwesterly concentric with said centerline of Higgins Road, a distance of 140.5 feet to a point on the West line of the East half of the Southeast quarter of said Section 32, distant 50.00 feet Southerly, as measured radially from said centerline of Higgins Road; thence Northwesterly in a straight line, a distance of 799.42 feet to a point of curvature, distant 50.00 feet Southerly, measured at right angles from said centerline of Higgins Road; thence Northwesterly along a curved line concave to the Northeast, having a radius of 691.30 feet and a central angle of 21 55'30", a distance of 264.54 feet to a point on said centerline of Higgins Road; thence Southeasterly along said centerline of Higgins Road, a distance of 1286.44 feet to the point of beginning, except that part previously dedicated or now being used for Higgins Road, comprising 18,861 square feet and containing 0.433 acres, more or less.
(Source: P.A. 78-1134.)



5 ILCS 555/ - Crab Orchard Retrocession Act.

(5 ILCS 555/0.01) (from Ch. 1, par. 4500)
Sec. 0.01. Short title. This Act may be cited as the Crab Orchard Retrocession Act.
(Source: P.A. 86-1324.)

(5 ILCS 555/1) (from Ch. 1, par. 4501)
Sec. 1. The offer made by the Secretary of the United States Department of the Interior pursuant to Public Law 90-339, 82 Stat. 177, to retrocede such civil and criminal jurisdiction over private persons and property as the United States now possesses within the area of Jackson, Union and Williamson Counties known as Crab Orchard National Wildlife Refuge is accepted. However, this acceptance of the retrocession of jurisdiction shall not affect or impair the right, title and interest of the United States in and to the lands which may now or hereafter be included within the Crab Orchard National Wildlife Refuge, nor its power and authority by legislative or authorized executive action to make such rules and regulations as it shall deem needful or convenient for the promotion and protection of the Federal uses and purposes to which the areas comprising the refuge shall be devoted from time to time.
(Source: P.A. 79-141.)



5 ILCS 560/ - Veteran's Administration Retrocession Act.

(5 ILCS 560/0.01) (from Ch. 1, par. 4550)
Sec. 0.01. Short title. This Act may be cited as the Veteran's Administration Retrocession Act.
(Source: P.A. 86-1324.)

(5 ILCS 560/1) (from Ch. 1, par. 4551)
Sec. 1. The State of Illinois hereby authorizes acceptance of retrocession, either partially or wholly, by the United States over land owned by the United States within the boundaries of Illinois and under the jurisdiction of the Veteran's Administration. The Governor of the State is hereby authorized to accept for the State such full or partial retrocession of jurisdiction.
(Source: P.A. 79-1385.)

(5 ILCS 560/2) (from Ch. 1, par. 4552)
Sec. 2. Acceptance of retrocession. Retrocession of partial or full jurisdiction shall be effected upon written acceptance by the Governor, or someone authorized to act for him, to the principal officer of the United States Veteran's Administration having supervision and control over the land.
(Source: P.A. 88-526.)



5 ILCS 565/ - Chain of Rocks Retrocession Act.

(5 ILCS 565/0.01) (from Ch. 1, par. 4600)
Sec. 0.01. Short title. This Act may be cited as the Chain of Rocks Retrocession Act.
(Source: P.A. 86-1324.)

(5 ILCS 565/1) (from Ch. 1, par. 4601)
Sec. 1. Pursuant to the provisions of an Act of Congress entitled "An Act to retrocede to the State of Illinois jurisdiction over one hundred fifty-four and two-tenths acres of land used in connection with the Chain of Rocks Canal, Madison County, Illinois", approved May 21, 1952, and known as Public Law 347 of the 82nd Congress, the State of Illinois hereby accepts retrocession of jurisdiction over all land described in said Act of Congress.
(Source: Laws 1953, p. 1057.)



5 ILCS 570/ - Granite City Depot Retrocession Act.

(5 ILCS 570/0.01) (from Ch. 1, par. 4601.9)
Sec. 0.01. Short title. This Act may be cited as the Granite City Depot Retrocession Act.
(Source: P.A. 86-1324.)

(5 ILCS 570/1) (from Ch. 1, par. 4602)
Sec. 1. Pursuant to the provisions of Title 10, United States Code, Section 2683, and notice thereunder from the Department of the Army to the Governor of Illinois by letter, dated 13 August 1975, that the United States relinquishes and retrocedes to the State of Illinois exclusive legislative jurisdiction over Tracts GC-10 and GC-11, formerly a part of the Granite City Engineer Depot, Granite City, Illinois, subsequently transferred, 28 April 1958, to the Chain of Rocks Canal, a civil works project of the United States, containing 116.6 acres, the State of Illinois hereby accepts retrocession of jurisdiction over all land described by metes and bounds and shown on the map included as a part of such letter of 13 August 1975.
(Source: P.A. 80-200.)



5 ILCS 571/ - Savanna Army Depot Retrocession Law.

(5 ILCS 571/1)
Sec. 1. Short title. This Act may be cited as the Savanna Army Depot Retrocession Law.
(Source: P.A. 92-150, eff. 7-24-01.)

(5 ILCS 571/5)
Sec. 5. Authorization to accept retrocession.
(a) Under the provisions of Section 2683 of Title 10 of the United States Code, the State of Illinois authorizes acceptance of retrocession by the United States of America of concurrent legislative jurisdiction over lands consisting of the U.S. Army Depot Activity Savanna Military Reservation, Jo Daviess County and Carroll County, Illinois, being more particularly described as follows:
Situate in the State of Illinois, Jo Daviess County and

Carroll County, in sections 1, 2, 3, 4, 5, 10, 11, and 12 of Township 25 north, Range 2 east and sections 18, 19, 20, 28, 29, 30, 31, 32, 33, and 34 of Township 26 north, Range 2 east and Sections 3, 4, 5, 8, 9, 10, 11, 12, 13, 14, 15, 16, 21, 22, 23, 24, 25, 26, 27, 35, and 36 of Township 26 north, Range 1 east, and section 6 of Township 25 north, Range 3 east, all of the Fourth Principal Meridian, and more particularly described as follows.

Beginning at a concrete monument at the intersection of

the east bank of the Mississippi River and the north line of section 5, Township 26 north, Range 1 east; thence with said north line

Easterly 3,141 feet to a buggy axle at the northeast

corner of section 5; thence with the north line of section 4

Easterly 2,640 feet to a 2 inch shafting at the north

quarter corner of Section 4; thence

Easterly 1,002 feet to a monument on the westerly

right-of-way line of the Burlington Northern Santa Fe Railroad; thence crossing section 4 with said right-of-way line as it generally follows a southeasterly direction

Southeasterly 2,335 feet, more or less, to point on the

west line of Section 3, said point being located South 1,588 feet from the northwest corner of section 3; thence crossing a portion of section 3

Southeasterly 2,845 feet, more or less, to a monument on

the boundary of the village of Blanding; thence with the common boundary of the U.S. Army Depot Activity Savanna and village of Blanding

South 43° 50' West 372 feet to a monument
South 46° 10' East 131 feet to a monument
North 60° 30' East 387 feet to a monument on said

westerly railroad right-of-way line; thence crossing section 3 with said right-of-way line as it generally follows a southeasterly direction

Southeasterly 2,430 feet, more or less to a point on the

north line of Section 10, said point being located West 1,332 feet from a monument at the northeast corner of Section 10; thence crossing Section 10 and a portion of Section 11

Southeasterly 5,010 feet, more or less, to a monument on

the north and south quarter line through Section 11, said point being located North 3,102 feet from a stone on the south line of Section 11; thence crossing Section 11

Southeasterly 3,000 feet, more or less, to a monument on

the east line of Section 11, said monument being located North 2,277 feet from the southeast corner of said Section 11; thence crossing Section 12

Southeasterly 3,880 feet, more or less, to a point on the

north line of Section 13, said point being located East 393 feet from a stone at the north quarter corner of Section 13; thence crossing Section 13 and a portion of Section 18

Southeasterly 3,950 feet, more or less, to a monument on

the east and west quarter line in Section 18, Township 26 north, Range 2 east, said monument being located East 452 feet from a stone at the west quarter corner of Section 18; thence crossing Section 18

Southeasterly 3,585 feet, more or less, to a monument on

the north line of Section 19, said monument being located West 2 feet from the north quarter corner of Section 19; thence crossing Section 19

Southeasterly 4,320 feet, more or less, to a monument on

the west line of Section 20; thence crossing Section 20

Southeasterly 2,787 feet, more or less, to a monument on

the north line of Section 29; thence crossing Sections 29 and 28

Southeasterly 7,180 feet, more or less, to a point on the

north line of Section 33, said point being located North 86° 45' East 731.3 feet from a stone at the northwest corner of Section 33; thence crossing a portion of Section 33

Southeasterly 4,170 feet, more or less, to a point on the

east and west quarter line through said Section 33, said point being located East 1,141 feet from the center of said Section 33; thence crossing Sections 33 and 34

Southeasterly 4,740 feet, more or less, to a point on the

north line of Section 3, Township 25 north, Range 2 east; thence crossing said right-of-way with said north line of Section 3

Easterly 305 feet to a monument on the north quarter

corner of Section 3; thence continuing with said north line of Section 3

Easterly 2,678 feet to the northwest corner of Section 2;

thence with the north line of Section 2

Easterly 2,181.5 feet to a monument on the westerly bank

of the Apple River; thence with said westerly bank

Southerly to a point 100 feet north of and parallel to

the east and west quarter line of Section 2; thence with a line 100 feet north of and parallel to the east and west quarter line of Section 2

Easterly 80 feet, more or less, to a point on the

centerline of the Apple River, said point being the northwest corner of U.S. Tract No. S-10; thence with the north boundary of U.S. Tract No. S-10 (north line of the access road to the U.S. Army Depot Activity Savanna)

Easterly 824.7 feet, more or less, to a point on the west

line of Section 1; thence crossing Section 1 with a line 100 feet north of and parallel to the east and west quarter line of Section one

Easterly along a line comprising the northern boundaries

of U.S. Tract Nos. S-7, S-6, S-5, S-4, S-3, and S-2, respectively, passing the east line of Section 1, to the southwest right-of-way line Illinois Highway No. 84; thence with said right-of-way line

Southeasterly 115 feet, more or less, to a point on the

extended east and west quarter line of Section 1, Township 25 north, Range 2 east; thence with said extended line

Westerly to the east quarter corner of Section 1,

Township 25 north, Range 2 east; thence along the east and west quarter line of said Section 1

Westerly to a point at the center of Section 1; thence

continuing along the said east and west quarter line

Westerly 1,942.1 feet (passing a point at 1925.4 feet on

the centerline of the old access road, hereafter referred to as Point "A") to a point on the west right-of-way line of the old access road to the U.S. Army Depot Activity Savanna; thence with said west right-of-way

Southwesterly to a point 20 feet south of and parallel to

the east and west quarter line of Section 1, said point also being the southeast corner of U.S. Tract No. S-9A; thence along the south boundary of said U.S. Tract No. S-9A

Westerly to a point on the west line of Section 1, thence

along a line 20.0 south of and parallel to the east and west quarter line of Section 2, Township 25 north, Range 2 east

Westerly 855 feet, more or less, to a point on the

westerly bank of the Apple River; thence along the westerly bank of the Apple River

Southeasterly to the Mississippi River; thence along the

meanders of the Mississippi River

Northwesterly to the Southeast corner of a tract of land

transferred to Mississippi Lock and Dam No.12; thence with the common boundary of Lock and Dam No.12 and said Army Depot

North 73° 05' East 1,251.4 feet, more or less, to a

point; thence

North 61° 58' East 5,524.0 feet, to a point on the south

line of Section 4, Township 26 north, Range 1 east; thence with said south line

North 88° 53' East 333.3 feet to the southwest corner of

Section 3; thence with the south line of Section 3

South 88° 40' East 780.6 feet; thence
North 28° 29' West 1,466.1 feet to a point on the north

line of the southwest quarter of the southwest quarter of said Section 3; thence along said north line

North 88° 21' West 75.0 feet to the northwest corner of

the southwest quarter of the southwest quarter of said Section 3; thence

South 46° 48' West 839.1 feet
South 61° 58' West 5,541.0 feet
South 73° 05' West 1287.6 feet, more or less, to the

Mississippi River; thence with the meanders of the Mississippi River

Northwesterly to the point of beginning, inclusive of

Apple River island in Section 10 and 11, sand bars in Sections 3, 4, and 5, all in Township 25 north, Range 2 east, Island No. 9 in Section 31, Township 26 north, Range 2 east, and in Section 25, Township 26 north, Range 1 east, Island No. 7 in Sections 25 and 26, Township 26 north, Range 1 east, and Section 31, Township 26 North, Range 2 east, Island No. 4 in Section 22 and 27; Island No. 2 in Section 8, 9 and 16; and Island No. 1, in Section 5; all in Township 26 north, Range 1 east, excepting that portion of the railroad right-of-way in Sections 2, 3, and 11, Township 25 north, Range 2 east, and also the following, lying 15 feet on both sides of the following described centerline:

Beginning at the aforesaid Point "A" said point being on

the centerline of a strip of land 30 feet in width, thence with said centerline and an angle of 116° 07' to the right with said east and west quarter line of Section 1

Southwesterly 387.8 feet; thence with a deflection angle

to the right of 04°

Southwesterly 190 feet; thence with a deflection angle to

the right of 37°

Southwesterly 145 feet; thence with a deflection angle to

the right of 20° 47'

Westerly 371.6 feet, more or less, to a point on the east

line of Section 2, Township 25 north, Range 2 east, being located South 591 feet from the west quarter corner of said Section 2; thence with an angle to the left of 94° 33' with said west line of Section 2

Westerly 578.4 feet to a point on the centerline of a

strip of land 100 feet in width, lying 50 feet on both sides of the following described centerline; thence with a deflection angle to the right of 12° 34'

Westerly 499.3 feet to the east bank of the Apple River,

containing a total of 13,060.94 acres, more or less, for all of the above described lands.

Further, the State of Illinois accepts retrocession of and authorizes acceptance of retrocession of concurrent legislative jurisdiction over all those lands owned by the United States that may subsequently be identified by the Department of the Army as part of the U.S. Army Depot Activity Savanna Military Reservation, Jo Daviess County and Carroll County, Illinois, although not included within the legal description contained in this subsection, to the extent concurrent jurisdiction has not previously been retroceded to the State of Illinois. Any additional land over which the State accepts retrocession of concurrent jurisdiction shall be identified in a notice filed by the Governor as provided in subsection (d).
(b) Pursuant to concurrent legislative jurisdiction, both State and federal laws are applicable. Since most major crimes violate both federal and State laws, both may punish an offender for an offense committed in the area. The State of Illinois, subject to the exemption of the federal government, has the right to tax. The regulatory powers of the State of Illinois may be exercised in the area, but not in such a manner as to interfere with federal functions. Persons residing on the area under concurrent legislative jurisdiction are ensured important rights and privileges of citizenship, such as the right to vote and access to the Illinois courts.
(c) Subject to subsection (b), the State of Illinois accepts cession of concurrent legislative jurisdiction from the United States.
(d) The Governor of the State of Illinois is authorized to accept the retrocession of concurrent legislative jurisdiction over the subject lands by filing a notice of acceptance with the Illinois Secretary of State.
(e) Upon transfer by deed of the subject lands, or any portion thereof, by the United States of America, the concurrent jurisdiction retained by the United States shall expire as to the particular property transferred.
(Source: P.A. 95-331, eff. 8-21-07.)

(5 ILCS 571/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 92-150, eff. 7-24-01.)



5 ILCS 573/ - Joliet Outdoor Training Area Military Reservation Retrocession Law.

Article 0.5 - (State Land Transactions)

(5 ILCS 573/Art. 0.5 heading)

(5 ILCS 573/0.5-5)
Sec. 0.5-5. (State land transaction; text omitted).
(Source: P.A. 88-369; text omitted.)

(5 ILCS 573/0.5-10)
Sec. 0.5-10. (State land transaction; text omitted).
(Source: P.A. 88-369; text omitted.)

(5 ILCS 573/0.5-15)
Sec. 0.5-15. (State land transaction; text omitted).
(Source: P.A. 88-369; text omitted.)



Article 1 - (State Land Transactions)

(5 ILCS 573/Art. 1 heading)

(5 ILCS 573/1-1)
Sec. 1-1. (State land transaction; text omitted).
(Source: P.A. 88-369; text omitted.)

(5 ILCS 573/1-5)
Sec. 1-5. (State land transaction; text omitted).
(Source: P.A. 88-369; text omitted.)

(5 ILCS 573/1-10)
Sec. 1-10. (State land transaction; text omitted).
(Source: P.A. 88-369; text omitted.)

(5 ILCS 573/1-15)
Sec. 1-15. (State land transaction; text omitted).
(Source: P.A. 88-369; text omitted.)

(5 ILCS 573/1-17)
Sec. 1-17. (State land transaction; text omitted).
(Source: P.A. 88-369; text omitted.)

(5 ILCS 573/1-20)
Sec. 1-20. (Repeal of provisions regarding State land transactions; text omitted.)
(Source: P.A. 88-369; text omitted.)

(5 ILCS 573/1-25)
Sec. 1-25. (State land transaction; text omitted).
(Source: P.A. 88-369; text omitted.)

(5 ILCS 573/1-30)
Sec. 1-30. (State land transaction; text omitted).
(Source: P.A. 88-369; text omitted.)

(5 ILCS 573/1-35)
Sec. 1-35. (State land transaction; text omitted).
(Source: P.A. 88-369; text omitted.)

(5 ILCS 573/1-40)
Sec. 1-40. (State land transaction; text omitted).
(Source: P.A. 88-369; text omitted.)

(5 ILCS 573/1-45)
Sec. 1-45. (State land transaction; text omitted).
(Source: P.A. 88-369; text omitted.)

(5 ILCS 573/1-50)
Sec. 1-50. (State land transaction; text omitted).
(Source: P.A. 88-369; text omitted.)

(5 ILCS 573/1-55)
Sec. 1-55. (State land transaction; text omitted).
(Source: P.A. 88-369; text omitted.)

(5 ILCS 573/1-60)
Sec. 1-60. (State land transaction; text omitted).
(Source: P.A. 88-369; text omitted.)

(5 ILCS 573/1-65)
Sec. 1-65. (State land transaction; text omitted).
(Source: P.A. 88-369; text omitted.)

(5 ILCS 573/1-70)
Sec. 1-70. (State land transaction; text omitted).
(Source: P.A. 88-369; text omitted.)

(5 ILCS 573/1-75)
Sec. 1-75. (State land transaction; text omitted).
(Source: P.A. 88-369; text omitted.)

(5 ILCS 573/1-80)
Sec. 1-80. (State land transaction; text omitted).
(Source: P.A. 88-369; text omitted.)

(5 ILCS 573/1-85)
Sec. 1-85. (Repeal of provisions regarding State land transactions; text omitted).
(Source: P.A. 88-369; text omitted.)



Article 4 - (State Land Transactions)

(5 ILCS 573/Art. 4 heading)

(5 ILCS 573/4-5)
Sec. 4-5. (State land transaction; text omitted).
(Source: P.A. 88-369; text omitted.)

(5 ILCS 573/4-10)
Sec. 4-10. (State land transaction; text omitted).
(Source: P.A. 88-369; text omitted.)



Article 5 - Joliet Outdoor Training Area Military Reservation Retrocession Law

(5 ILCS 573/Art. 5 heading)

(5 ILCS 573/5-1)
Sec. 5-1. Short title. This Article may be cited as the Joliet Outdoor Training Area Military Reservation Retrocession Law.
(Source: P.A. 88-369.)

(5 ILCS 573/5-5)
Sec. 5-5. Authorization to accept retrocession. Pursuant to the provisions of Title 10, United States Code, Section 2683, the State of Illinois hereby authorizes acceptance of retrocession by the United States of America of exclusive legislative jurisdiction over lands containing 3582.50 acres, more or less, within the boundaries of the United States Army Reserve Joliet Outdoor Training Area Military Reservation, County of Will, Illinois, more particularly described as follows:
Situated in the State of Illinois, County of Will, being part of Channahon Township, Township 34 North, Range 9 East of the Third Principal Meridian, and part of Jackson Township, Township 34 North, Range 10 East of the Third Principal Meridian, and being more particularly described as follows:
Beginning at a point in the east right-of-way line of U.S. Route 66 and the centerline of Smith Bridge Road; thence
North along the east right-of-way line of U.S. Route 66 to the intersection with the southeasterly bank of the Des Plaines River; thence
Northeasterly along the southeasterly bank of the Des Plaines River to the intersection with the north line of Section 14, T34N, R9E of the Third Principal Meridian; thence
East along the north line of Section 14 and Section 13, T34N, R9E of the Third Principal Meridian, and continuing along the north line of Sections 18 and 17, T34N, R10E of the Third Principal Meridian, for a distance of approximately 3.12 miles to a point at the intersection of the north line of said Section 17 with the north-south half section line of said Section 17, said point being located on the centerline of a township road known as Brandon Road; thence
South and West along the centerline of Brandon Road, crossing said Section 17 and Section 20, T34N, R10E of the Third Principal Meridian to a point located 660 feet north of the south line of said Section 20; thence
West 660 feet north of and parallel to the south line of Section 20 for a distance of approximately 1320 feet to the east line of Section 19, T34N, R10E of the Third Principal Meridian; thence
South along the east line of Section 19 for a distance of 660 feet to the southeast corner of said Section 19; thence
West along the south line of Section 19 to the intersection with the centerline of Diagonal Road; thence
Northeasterly along the centerline of Diagonal Road to a point located 33 feet north of the south line of Section 19; thence
West 33 feet north of and parallel to the south line of Section 19 to a point on the north-south half section line of said Section 19; thence
North along the north-south half section line of Section 19 for a distance of 297 feet; thence
West parallel to the south line of Section 19 for a distance of 1320 feet; thence
North parallel to the north-south half section line of Section 19 to a point being located 1980 feet north of the south line of said Section 19; thence
West along a line 1980 feet north of and parallel to the south line of Section 19 to a point on the west line of said Section 19; thence
West along a line 1980 feet north of and parallel to the south line of Section 24, T34N, R9E, of the Third Principal Meridian, to a point in the north-south half section line of said Section 24; thence
North along the north-south half section line of Section 24 to a point being 2640 feet north of the south line of said Section 24; thence
West along the line 2640 feet north of and parallel to the south line of Sections 24 and 23, T34N, R9E of the Third Principal Meridian, to the intersection with the east right-of-way line of the A.T. & S.F. Railroad; thence
Northeasterly along the east right-of-way line of the A.T. & S.F. Railroad to the intersection with the north line of Section 23, T34N, R9E of the Third Principal Meridian; thence
West along the north line of Sections 23 and 22, T34N, R9E of the Third Principal Meridian, also being the center line of Smith Bridge Road, to a point in the north line of said Section 22 where the centerline of Smith Bridge Road leaves the north line of said Section 22; thence
Southwesterly along the centerline of Smith Bridge Road to the intersection with the east right-of-way line of U.S. Route 66, and the point of beginning of this description;
Excepting 9.77 acres around the Des Plaines River Pump Station located in the southeast quarter of Section 15, T34N, R9E of the Third Principal Meridian;
Excepting, also, 144.62 acres located in Section 19 and 20, T34N, R10E of the Third Principal Meridian, as described in a Quitclaim Deed from the Department of HEW to the County Board of School Trustees of Will County, Illinois, dated 9 August 1974, and in a Quitclaim Deed from Bureau of Outdoor Recreation to Village of Elwood, Illinois, dated 9 August 1974, recorded 22 August 1974, as Document Number R74-20781, in the records of Will County, Illinois;
Excepting, also, 64.34 acres located in Sections 15 and 22, T34N, R9E of the Third Principal Meridian, as described in a Quitclaim Deed from GSA to Robert H. Campbell, dated 6 October 1967;
And, excepting 2.50 acres located in Section 19, T34N, R10E of the Third Principal Meridian, which comprised Tract 25 of former Joliet Army Ammunition Plant;
Containing in all 3582.50 acres, more or less.
(Source: P.A. 88-369.)

(5 ILCS 573/5-10)
Sec. 5-10. Retention of proprietorial interest. By retaining in the subject lands a federal proprietorial interest only, the United States has only the same rights in the land as does any other landowner, and exercises no legislative jurisdiction.
(Source: P.A. 88-369.)

(5 ILCS 573/5-15)
Sec. 5-15. Performance of functions. By retaining in the subject lands a federal proprietorial interest only, there exists a right of the United States to perform the functions delegated to it by the United States Constitution and directed by statutory enactment of the United States Congress without interference from any source.
(Source: P.A. 88-369.)

(5 ILCS 573/5-20)
Sec. 5-20. Power of Illinois to regulate. While the United States retains a federal proprietorial interest over the subject lands, the State of Illinois may not impose its regulatory power directly upon the United States nor may it tax the federal land. However, the State of Illinois may tax a lessee's interest in the land, if State law permits.
(Source: P.A. 88-369.)

(5 ILCS 573/5-25)
Sec. 5-25. Interference with federal functions. The State of Illinois may not regulate the actions of residents of the subject lands in any way that might directly interfere with the performance of a federal function. However, persons residing on the lands remain residents of the State of Illinois with all the rights, privileges, and obligations that attach to such residents.
(Source: P.A. 88-369.)

(5 ILCS 573/5-30)
Sec. 5-30. Acceptance of retrocession. Subject to these conditions, the State of Illinois accepts cession of exclusive federal legislative jurisdiction from the United States, and retains all the legislative jurisdiction over the area it would have if a private individual rather than the United States owned the land.
(Source: P.A. 88-369.)

(5 ILCS 573/5-35)
Sec. 5-35. Authorization of Governor. The Governor of the State of Illinois is hereby authorized to accept for the State the retrocession of exclusive legislative jurisdiction over the subject lands, by the filing of a notice of acceptance with the State of Illinois, under the powers and authorities contained in the laws of Illinois.
(Source: P.A. 88-369.)

(5 ILCS 573/5-40)
Sec. 5-40. Jurisdiction. The federal exclusive jurisdiction hereby retroceded, the nature of the legislative jurisdiction ceded with and retained by the State of Illinois shall continue no longer than the United States of America owns the lands described herein, and retains a proprietorial interest thereto.
(Source: P.A. 88-369.)



Article 10 - (State Land Transactions)

(5 ILCS 573/Art. 10 heading)

(5 ILCS 573/10-1)
Sec. 10-1. (State land transaction; text omitted).
(Source: P.A. 88-369; text omitted.)



Article 15 - (State Land Transactions)

(5 ILCS 573/Art. 15 heading)

(5 ILCS 573/15-1)
Sec. 15-1. (State land transaction; text omitted).
(Source: P.A. 88-369; text omitted.)



Article 20 - (Amendatory Provisions)

(5 ILCS 573/Art. 20 heading)

(5 ILCS 573/20-1)
Sec. 20-1. (Amendatory provisions; text omitted).
(Source: P.A. 88-369; text omitted.)



Article 25 - (State Land Transactions)

(5 ILCS 573/Art. 25 heading)

(5 ILCS 573/25-1)
Sec. 25-1. (State land transaction; text omitted).
(Source: P.A. 88-369; text omitted.)



Article 90 - (State Land Transactions)

(5 ILCS 573/Art. 90 heading)

(5 ILCS 573/90-1)
Sec. 90-1. (State land transaction; text omitted).
(Source: P.A. 88-369; text omitted.)



Article 99 - Effective Date

(5 ILCS 573/Art. 99 heading)

(5 ILCS 573/99-1)
Sec. 99-1. This Act takes effect upon becoming law.
(Source: P.A. 88-369.)






5 ILCS 575/ - Upper Mississippi Land Acquisition Act.

(5 ILCS 575/0.01) (from Ch. 1, par. 4000)
Sec. 0.01. Short title. This Act may be cited as the Upper Mississippi Land Acquisition Act.
(Source: P.A. 86-1324.)

(5 ILCS 575/1) (from Ch. 1, par. 4001)
Sec. 1. Consent of the State of Illinois is given to the acquisition by the United States by purchase, gift or lease of such areas, of land or water, or of land and water in Illinois as the United States may deem necessary for the establishment of the Upper Mississippi River Wild Life and Fish Refuge in accordance with the Act of Congress approved June 7, 1924. The State of Illinois retains concurrent jurisdiction with the United States over such areas in the matter of the service thereon of all civil and criminal process issuing under the authority of the State of Illinois and in the matter of salvaging fish taken from such overflowed areas.
(Source: Laws 1925, p. 608.)



5 ILCS 580/ - Bird Preserve Land Acquisition Act.

(5 ILCS 580/0.01) (from Ch. 1, par. 4050)
Sec. 0.01. Short title. This Act may be cited as the Bird Preserve Land Acquisition Act.
(Source: P.A. 86-1324.)

(5 ILCS 580/1) (from Ch. 1, par. 4051)
Sec. 1. Consent of the State of Illinois is given to the United States for the acquisition by purchase, gift or lease, of such areas of land or water, or of land and water in Illinois, as the United States may deem necessary for the establishment of preserves or reservations for migratory birds, in accordance with the Act of Congress approved February 18, 1929. The State of Illinois retains concurrent jurisdiction with the United States over such areas in the matter of the service thereon, of all civil and criminal process issuing under the authority of the State of Illinois.
(Source: Laws 1929, p. 777.)



5 ILCS 585/ - National Forest Land Act.

(5 ILCS 585/0.01) (from Ch. 1, par. 4100)
Sec. 0.01. Short title. This Act may be cited as the National Forest Land Act.
(Source: P.A. 86-1324.)

(5 ILCS 585/1) (from Ch. 1, par. 4101)
Sec. 1. Consent of the State of Illinois is given to the United States for the acquisition by purchase, gift, or condemnation with adequate compensation, of such lands in the State of Illinois as in the opinion of the Federal Government may be needed for the establishment, consolidation and extension of national forests in the State. The State of Illinois retains concurrent jurisdiction with the United States over such areas in the matter of the service thereon of all civil and criminal process issuing under the authority of the State of Illinois.
(Source: Laws 1931, p. 910.)

(5 ILCS 585/5)
Sec. 5. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)



5 ILCS 590/ - Federal and State Land Jurisdiction Act of 1991.

(5 ILCS 590/1) (from Ch. 1, par. 7151)
Sec. 1. Short title. This Act may be cited as the Federal and State Land Jurisdiction Act of 1991.
(Source: P.A. 87-514.)

(5 ILCS 590/5) (from Ch. 1, par. 7155)
Sec. 5. Authority to accept retrocession of jurisdiction with respect to buildings. The Governor is authorized to accept a notice of assignment of retrocession of jurisdiction from the Administrator of the General Services Administration under Section 19 of the Public Buildings Act of 1959 (40 U.S.C. 617) with respect to the following buildings: U. S. Customhouse, 610 Canal Street, Chicago, Illinois; Federal Building and Courthouse, 750 Missouri Avenue, East St. Louis, Illinois; Federal Building and U. S. Courthouse, Monroe, Main, and Hamilton, Peoria, Illinois; Findley Federal Building, 600 East Monroe Street, Springfield, Illinois; and J. C. Kluczynski Federal Building and Loop Post Office, 230 South Dearborn Street, Chicago, Illinois.
(Source: P.A. 87-514.)

(5 ILCS 590/10) (from Ch. 1, par. 7160)
Sec. 10. Authority to accept retrocession of jurisdiction with respect to certain land within the United States Army Charles Melvin Price Support Center.
(a) Pursuant to the provisions of Title 10, United States Code, Section 2683, the State of Illinois hereby authorizes acceptance of retrocession by the United States of America of exclusive legislative jurisdiction over certain lands containing 718.37 acres, more or less, within the boundaries of the United States Army Charles Melvin Price Support Center, County of Madison, Granite City, Illinois.
(b) The State of Illinois accepts cession from the United States of concurrent jurisdiction, both civil and criminal, with the United States over all lands affected by this Section, under and pursuant to the powers and authorities contained in the statutes of Illinois.
(c) The Governor of the State of Illinois is hereby authorized to accept for the State the retrocession of exclusive legislative jurisdiction over the subject lands, and the cession of concurrent jurisdiction over the same lands, by the filing of a notice of acceptance with the State of Illinois, under and pursuant to the powers and authorities contained in the statutes of Illinois.
(d) The exclusive jurisdiction hereby retroceded, and the concurrent jurisdiction hereby ceded with the State of Illinois, shall continue no longer than the United States of America owns the subject lands.
(Source: P.A. 87-514.)

(5 ILCS 590/15) (from Ch. 1, par. 7165)
Sec. 15. Cession of concurrent jurisdiction with respect to certain land within the United States Army Charles Melvin Price Support Center.
(a) Consent of the State of Illinois is given to the United States of America for the acquisition of concurrent jurisdiction over certain lands containing 36.12 acres, more or less, within the boundaries of the United States Charles Melvin Price Support Center, County of Madison, Granite City, Illinois.
(b) Consent is given and jurisdiction ceded over all lands affected by this Section, upon the express condition that the State of Illinois shall retain a concurrent jurisdiction with the United States in and over the property so far as that the execution of all civil and criminal processes that may issue under the laws or authority of the State of Illinois shall be allowed thereon on application to the officer of the United States in charge thereof in the same way and manner as if such consent had not been given or jurisdiction ceded, except so far as such processes may affect real or personal property of the United States.
(c) The concurrent jurisdiction hereby acquired by the United States, acting by and through the Secretary of the United States Department of the Army, under and pursuant to the powers and authorities contained in Title 10, United States Code, Section 2683, and all acts supplementary thereto and amendatory thereof, and the concurrent jurisdiction hereby reserved and retained by the State of Illinois, shall vest upon the filing of a notice of acceptance by the State of Illinois, acting by and through the Governor of the State of Illinois, under and pursuant to the powers and authorities contained in the statutes of Illinois.
(d) The concurrent jurisdiction hereby acquired by the United States of America, and reserved and retained by the State of Illinois, shall continue no longer than the United States owns the subject land.
(Source: P.A. 87-514.)

(5 ILCS 590/20) (from Ch. 1, par. 7170)
Sec. 20. Authority to accept retrocession of jurisdiction with respect to certain land within the Savanna Army Depot Activity.
(a) Pursuant to the provisions of Title 10, United States Code, Section 2683, the State of Illinois hereby authorizes acceptance of retrocession by the United States of America of exclusive legislative jurisdiction over the main access road, containing 16.53 acres, more or less, within the boundaries of the Savanna Army Depot Activity, County of Carroll, State of Illinois.
(b) The State of Illinois accepts cession from the United States of concurrent jurisdiction, both civil and criminal, with the United States over all lands affected by this Section, under and pursuant to the powers and authorities contained in the Statutes of Illinois.
(c) The Governor of the State of Illinois is hereby authorized to accept for the State the retrocession of exclusive legislative jurisdiction over the subject lands, and the cession of concurrent jurisdiction over the same lands, by the filing of notice of acceptance with the State of Illinois, under and pursuant to the powers and authorities contained in the Statutes of Illinois.
(d) The exclusive jurisdiction hereby retroceded, and the concurrent jurisdiction hereby ceded with the State of Illinois, shall continue no longer than the United States of America owns the subject lands.
(Source: P.A. 87-514.)

(5 ILCS 590/105) (from Ch. 1, par. 7199)
Sec. 105. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 87-514.)



5 ILCS 595/ - Great Lakes Naval Base Jurisdiction Act.

(5 ILCS 595/1) (from Ch. 1, par. 7101)
Sec. 1. Short title. This Act may be cited as the Great Lakes Naval Base Jurisdiction Act.
(Source: P.A. 87-253.)

(5 ILCS 595/5) (from Ch. 1, par. 7105)
Sec. 5. Retrocession of jurisdiction to the State.
(a) The State of Illinois authorizes acceptance of retrocession of concurrent legislative jurisdiction from the United States to the State of Illinois over all the lands owned or controlled by the United States and used as the United States Naval Training Base at Great Lakes, located within Sections 4, 5, 6, 7, 8, 9, 17, and 18, Township 34 North, Range 12 East of the Third Principal Meridian, and within Section 33, Township 45 North, Range 12 East of the Third Principal Meridian, all in Lake County, Illinois. The Governor is authorized and directed to accept for the State the retrocession of concurrent legislative jurisdiction when tendered.
(b) Retrocession of concurrent legislative jurisdiction shall take effect upon written acceptance by the Governor of the retrocession of concurrent legislative jurisdiction over those lands that are described in the notice of relinquishment from the Secretary of the Navy under Section 707 of P.L. 92-545 of the Ninety-second Congress, amending 10 U.S.C. 2683.
(Source: P.A. 87-253.)

(5 ILCS 595/10) (from Ch. 1, par. 7110)
Sec. 10. Cession of jurisdiction to the United States.
(a) The United States owns or controls certain lands under the jurisdiction of the Department of the Navy used as the United States Naval Training Base at Great Lakes in Lake County, Illinois, and concurrent legislative jurisdiction over those lands has not been ceded to the United States by the State of Illinois. The ceding of concurrent legislative jurisdiction to the United States will facilitate the orderly administration of law and justice by the State and by the United States in the Great Lakes Base area.
(b) The State of Illinois cedes to the United States concurrent legislative jurisdiction over all the lands and parcels of land owned or controlled or that may from time to time later be owned or controlled by the United States under the jurisdiction of the Department of the Navy and used as the United States Naval Training Base at Great Lakes, Lake County, Illinois.
(c) Cession shall take effect only upon the filing of an acceptance by the United States. Federal jurisdiction shall end whenever the United States shall cease to own, lease, or use for national purposes the lands or improvements on those lands.
(d) Nothing in this Section shall be construed to deprive the State of Illinois of any of its jurisdiction over the described lands, and that jurisdiction shall be concurrent with that of the United States.
(Source: P.A. 87-253.)



5 ILCS 600/ - Lincoln Home Jurisdiction Act.

(5 ILCS 600/0.01) (from Ch. 1, par. 7000)
Sec. 0.01. Short title. This Act may be cited as the Lincoln Home Jurisdiction Act.
(Source: P.A. 86-1324.)

(5 ILCS 600/1) (from Ch. 1, par. 7001)
Sec. 1. The State of Illinois hereby cedes to the United States of America concurrent criminal and civil jurisdiction within and upon lands of the Lincoln Home National Historic Site.
(Source: P.A. 83-442.)

(5 ILCS 600/2) (from Ch. 1, par. 7002)
Sec. 2. The concurrent jurisdiction ceded by Section 1 vests upon acceptance by the United States of America, by and through its appropriate officials, and shall continue so long as the lands within the Lincoln Home National Historic Site are dedicated for park purposes.
(Source: P.A. 83-442.)

(5 ILCS 600/3) (from Ch. 1, par. 7003)
Sec. 3. The Governor is hereby authorized and empowered to execute all proper conveyances in the cession herein granted, upon request of the United States of America, by and through its appropriate officials.
(Source: P.A. 83-442.)

(5 ILCS 600/4) (from Ch. 1, par. 7004)
Sec. 4. The State of Illinois retains concurrent jurisdiction, both civil and criminal, with the United States of America over all lands affected by this Act.
(Source: P.A. 83-442.)



5 ILCS 605/ - Submerged Lands Act.

(5 ILCS 605/0.01) (from Ch. 19, par. 149.9)
Sec. 0.01. Short title. This Act may be cited as the Submerged Lands Act.
(Source: P.A. 86-1324.)

(5 ILCS 605/1) (from Ch. 19, par. 150)
Sec. 1. The State of Illinois for the benefit of the People of the State and in pursuance of protecting the trust wherein the State holds certain lands for the People, hereby elects and determines to assert and reclaim the title to lands of the State of Illinois now submerged and lands that were formerly submerged, but that have been illegally filled in, reclaimed and occupied, and also any such lands that may have been allotted to any person or corporation, public or private, and which have been illegally filled in, reclaimed and occupied, or which are not used and occupied for the purposes for which they were allotted.
(Source: Laws 1937, p. 1154.)

(5 ILCS 605/2) (from Ch. 19, par. 151)
Sec. 2. The Attorney General of the State of Illinois is hereby directed to make such inquiry of the aforesaid subject matter as he deems desirable and advantageous to protect the interests of the People of the State of Illinois under said trust, and to bring such suit or suits as he may deem necessary to recover such lands, or to protect any such lands from illegal occupation or encroachments.
(Source: Laws 1937, p. 1154.)



5 ILCS 610/ - Wallace-Dickey Burial Plot Act.

(5 ILCS 610/0.01) (from Ch. 21, par. 65.9)
Sec. 0.01. Short title. This Act may be cited as the Wallace-Dickey Burial Plot Act.
(Source: P.A. 86-1324.)

(5 ILCS 610/1) (from Ch. 21, par. 66)
Sec. 1. The Wallace-Dickey burial plot on the north bluff in Ottawa, Illinois, shall be maintained, cared for and preserved as an historical shrine to commemorate their memory and the memory of the services rendered by them on behalf of this country.
(Source: Laws 1957, p. 1733.)



5 ILCS 615/ - Oil and Gas Wells on Public Lands Act.

(5 ILCS 615/0.01) (from Ch. 96 1/2, par. 5000)
Sec. 0.01. Short title. This Act may be cited as the Oil and Gas Wells on Public Lands Act.
(Source: P.A. 86-1324.)

(5 ILCS 615/1) (from Ch. 96 1/2, par. 5001)
Sec. 1. Whenever used in this Act, unless the context otherwise requires, words and terms shall have the meaning attributed to them herein:
(1) "Commence to drill a well": The institution of work in good faith with drilling equipment adequate for the drilling of a well to a depth that will reasonably test the oil and gas productiveness of the public lands where such well is commenced.
(2) "Petroleum": Any liquid or gaseous hydrocarbon occurring in nature beneath the surface of the earth.
(3) "Proven territory": Territory so situated with reference to known producing wells as to establish the general opinion that, because of its relation to them, petroleum is contained in it.
(4) "Public lands": Lands and areas belonging to, or subsequently acquired by the State, including lands of every kind and nature.
(5) "Gross value": The value of petroleum at the well produced and saved, without deduction for expense of production.
(6) "Person": Any citizen of the United States or person who has, in good faith, declared his intention of becoming a citizen of the United States, or any such association of such persons, or any corporation organized and existing under and by virtue of the laws of any state or territory of the United States and authorized to do business in this State.
(7) "Department": The Department of Natural Resources.
(Source: P.A. 89-445, eff. 2-7-96.)

(5 ILCS 615/2) (from Ch. 96 1/2, par. 5002)
Sec. 2. State issuance of extraction permits; prohibited activities. The Department of Natural Resources shall be empowered with respect to public lands to grant permits and leases in the name of the State of Illinois, with the approval of the Governor in writing, for the extraction of oil, gas and other petroleum deposits, except that no surface extraction activities shall be performed nor production equipment located on lands owned by the Department of Natural Resources if the State owns 100% of the underlying mineral interests of those lands. Extraction activities underlying lands owned by the Department of Natural Resources that utilize directional drilling techniques may be permitted at the discretion of the Department. However, the Department shall not grant permits on leases for the extraction of oil, gas, and other petroleum deposits from the following classifications of lands if the State owns 100% of the underlying mineral interests: (1) lands where threatened or endangered species occur, as determined pursuant to the federal Endangered Species Act or the Illinois Endangered Species Protection Act, (2) Illinois Natural Area Inventory sites, (3) nature preserves dedicated under the Illinois Natural Areas Preservation Act, (4) lands containing a wild and scenic river as designated under the Wild and Scenic River Area Act, (5) lands registered under the Register of Land and Water Reserves under Part 4010 of Title 17 of the Illinois Administrative Code, and (6) lands on which federal or State laws or regulations prohibit the surface extraction or production facility activity. The grant of such permits or leases shall be subject to the terms and conditions hereinafter set forth in this Act.
(Source: P.A. 89-445, eff. 2-7-96; 90-490, eff. 8-17-97.)

(5 ILCS 615/3) (from Ch. 96 1/2, par. 5003)
Sec. 3. The Department is hereby authorized to enter into contracts in writing designating any person as the permittee of the State of Illinois with the exclusive right to prospect and explore not to exceed three sections, or an equivalent area, of the public lands of the State of Illinois for the occurrence of petroleum therein; such contract to contain such conditions as may be prescribed by the rules and regulations adopted by the Department in accordance with the terms of this Act. Such permit shall be for a period of one (1) year or less, in the discretion of the Department, and shall be granted free of any monetary consideration whatsoever, except as provided in Section 13 of this Act, and except that if more than one application for a permit is received with respect to the same public lands the Department shall grant such permit to the person offering the highest cash bonus therefor, and such permittee, pursuant to such contract, shall have the right to enter in and upon such lands and prospect and explore the same to determine the occurrence of petroleum therein.
(Source: Laws 1951, p. 1167.)

(5 ILCS 615/4) (from Ch. 96 1/2, par. 5004)
Sec. 4. No permits shall be issued upon public lands classified by the Department as proven territory.
(Source: Laws 1951, p. 1167.)

(5 ILCS 615/5) (from Ch. 96 1/2, par. 5005)
Sec. 5. No permittee shall commence any operation upon lands covered by his permit until he has compensated the owners of private rights therein according to law and has compensated the State of Illinois for damage to the surface rights of the State in accordance with the rules and regulations adopted by the Department.
(Source: Laws 1951, p. 1167.)

(5 ILCS 615/6) (from Ch. 96 1/2, par. 5006)
Sec. 6. Permits shall require the immediate commencement of geological, geophysical or core drilling operation thereunder. All operations shall be prosecuted with reasonable diligence in accordance with good oil field practice, and shall be continuous except when causes beyond the control of the permittee intervene and render continuous operations not feasible. In no case shall such geological, geophysical or core drilling operations include the actual operation of drilling for gas, oil or other mineral deposits.
(Source: Laws 1941, vol. 1, p. 943.)

(5 ILCS 615/7) (from Ch. 96 1/2, par. 5007)
Sec. 7. Every permittee shall have the option of surrendering his permit at any time and shall be relieved of all liability thereunder except for physical damage to the premises embraced by his permit which have been occasioned by his operations.
(Source: Laws 1941, vol. 1, p. 943.)

(5 ILCS 615/8) (from Ch. 96 1/2, par. 5008)
Sec. 8. A permittee, at any time during the life of the permit or upon the termination thereof, shall be entitled to a lease for the extraction of petroleum from not to exceed one section, or an equivalent area, of such land to be selected by such permittee. Such lease shall be at a royalty of not more than twelve and one-half (12 1/2%) per centum of all petroleum produced and saved therefrom or the market value of such petroleum at the option of the Department, and shall provide for an annual rental, payable in advance, of from one ($1.00) dollar to ten ($10.00) dollars per acre, as the Department may determine, which rentals shall be credited against future royalties. Such leases shall be for a primary term of ten (10) years and as long thereafter as oil in commercial quality and commercial quantity can be produced from the lands embraced in the lease. The form and terms of such leases shall be the same as the standard commercial petroleum lease generally in use in the territory in which the oil, gas or other petroleum deposits are located, with the addition thereto of such terms as in this Act and the rules and regulations of the Department are provided. Whenever the conditions contained in such standard commercial lease are in conflict with the provisions of this Act, the provisions of this Act shall control.
(Source: Laws 1951, p. 1167.)

(5 ILCS 615/9) (from Ch. 96 1/2, par. 5009)
Sec. 9. All petroleum leases other than those provided for in Section 8 of this Act may be granted in parcels as determined by the Department, and shall be upon a royalty of not less than twelve and one-half (12 1/2 %) per centum of all petroleum produced and saved from the lands covered by such lease, or the market value of such petroleum, at the option of the Department, and all leases shall be for a primary term of ten (10) years, and shall provide for an annual rental, payable in advance, of from one ($1.00) dollar to ten ($10.00) dollars per acre, as the Department may determine, which rental shall be credited against future royalties. The form and terms of such leases shall be the same as the standard commercial petroleum lease generally in use in the territory in which the oil, gas or other petroleum products are located, with the addition thereto of such terms as in this Act and the rules and regulations of the Department are provided. Whenever the conditions contained in such standard commercial lease are in conflict with the provisions of the Act, the provisions of this Act shall control.
(Source: Laws 1951, p. 1167.)

(5 ILCS 615/10) (from Ch. 96 1/2, par. 5010)
Sec. 10. Proceeds. Except as hereinafter provided, the proceeds derived and bonuses, rentals and royalties from and other inducements and considerations for the execution and operation of the oil and gas leases provided for in this Act shall be disposed of as provided for by the State Officers and Employees Money Disposition Act. However, all bonuses, rentals and royalties received from the permitting or leasing of lands which have been purchased by the Department of Natural Resources (formerly designated the Department of Conservation) from moneys appropriated from the Wildlife and Fish Fund and which at the time of permitting or leasing are under the control of the Department of Natural Resources (formerly designated the Department of Conservation), shall be paid into the Wildlife and Fish Fund of the State Treasury. All proceeds, bonuses, rentals, royalties, and other inducements and considerations received from the permitting or leasing of Department of Natural Resources lands that have not been purchased by the Department of Natural Resources with moneys appropriated from the Wildlife and Fish Fund shall be deposited as follows: at least 50% of the amounts received shall be deposited into the State Parks Fund and not more than 50% shall be deposited into the Plugging and Restoration Fund.
(Source: P.A. 89-445, eff. 2-7-96; 90-490, eff. 8-17-97.)

(5 ILCS 615/11) (from Ch. 96 1/2, par. 5011)
Sec. 11. Petroleum leases shall not be issued on lands which have not been classified by the Department as proven territory. As to any proven territory to which no permit holder is entitled to a lease, the Department shall lease in areas to be determined by it, any or all of the lands in such proven territory to the responsible person offering the greatest consideration for such lease providing such person files with the Department five days prior to the opening of the sealed bids, or the auction, as hereinafter provided, a bid bond in any amount fixed by the Department to guarantee the posting of a performance bond in the event he is the successful bidder. In order to obtain the best possible consideration for such leases the Department may in its discretion offer leases under the following conditions:
(a) The Department may call for competitive offers by prospective lessees as to the royalty rate to be included as a term of the lease. The Department may call for sealed bids as to the leases, but may temporarily reject all sealed bids and forthwith offer the property for competitive bidding at public auction. If none of the bids received at public auction exceed the highest sealed bid received by the Department, the lease shall forthwith be granted to the responsible person making such highest sealed bid.
(b) The Department may set, as to any lease it offers, a minimum acceptable royalty rate, which in no case shall be less than twelve and one-half (12 1/2 %) per centum, and call for competitive offers by prospective lessees as to cash bonuses in addition to the set royalty provision. This competition may be conducted in the alternative manners provided for in subsection (a) of this section.
Any permittee who qualifies for a lease of one section, or an equivalent area, of the lands embraced by his prospecting permit shall have a preferential right to leases on the remainder of the lands embraced by his prospecting permit upon meeting the highest bid as to royalty or bonus which the Department may receive. The Department shall be authorized to reject any bid, provided that the rejection of the bid of a permittee, if he would otherwise be the successful bidder, shall be accompanied by a statement to him of the reasons for such rejection.
(Source: Laws 1951, p. 1167.)

(5 ILCS 615/12) (from Ch. 96 1/2, par. 5012)
Sec. 12. The Department is hereby authorized to cancel any permit or lease issued as provided herein for nonpayment of royalties or nonperformance by the permittee or lessee of any provision or requirement of the permit or lease: Provided, that before any such cancellation shall be made, the Department shall mail to the permittee or lessee by registered mail, addressed to the post office address of such permittee or lessee shown by the records of the office of the Department, a notice of intention to cancel such permit or lease specifying the default for which the permit or lease is subject to cancellation, and if, within thirty (30) days after the mailing of said notice to the permittee or lessee, he shall remedy the default specified in such notice, then no cancellation of the permit or lease shall be entered by the Department, but otherwise, the said cancellation shall be made and all rights of the permittee or lessee under the permit or lease shall thereupon automatically terminate: Provided, further, that failure to pay fees required under permits within the time prescribed therein shall automatically and without notice work a forfeiture of such permits and of all rights thereunder.
(Source: Laws 1951, p. 1167.)

(5 ILCS 615/13) (from Ch. 96 1/2, par. 5013)
Sec. 13. Upon the expiration or forfeiture of any permit no new permit covering the lands, or any of them, embraced by such expired or forfeited permit shall be issued for a period of thirty (30) days following the date of such expiration or forfeiture. If more than one application for a permit covering such lands, or any of them, shall be made during such thirty-day period, the Department shall issue a permit to such lands, or any of them, to the person offering the greatest cash bonus for such permit at a public auction to be held at the time and place and in the manner as the Department shall by regulation prescribe. Such auction shall be held at any time after the expiration of such thirty-day period and the only notice thereof shall be by entering in a book kept at the office of the Department for the purpose, which book shall be a public record, the date, place and hour of the holding of such auction.
(Source: Laws 1951, p. 1167.)

(5 ILCS 615/14) (from Ch. 96 1/2, par. 5014)
Sec. 14. Whenever the Department shall find it is in the best interest of the State and of the production of petroleum, it is declared to be lawful for the State, the permittees, lessees, operator or any person owning or controlling royalty or other interest in separate properties of the same producing or prospective petroleum field, to enter into agreements with themselves or among each other, subject to the approval of the Department, for the purpose of cooperative exploration, development and operation of all or a part or parts of such field, or for the purpose of the exploration, development or operation of all or part or parts of such field as a pool or unit, and for the purpose of fixing the time, location and manner of drilling and for the purpose of drilling and for the purpose of regulating the location, sequence and number of exploratory wells required in the case of permits under unit operations and leases, and operating of wells for the exploration of petroleum on State and private lands and for the apportionment and division of the petroleum between the State and the several owners of land embraced within the field so placed in such pool, taking into consideration the relative character and geological showing in respect of said several tracts of land so far as the same is reasonably ascertainable, the apparent probability of producing petroleum from the whole or any part thereof and any and all other apparent factors that may tend to aid in arriving at a fair, just and equitable participation by the State and the several owners in the apportionment and distribution of all the petroleum that shall be recovered and saved therefrom. The purpose of this section is to encourage the development and exploration of petroleum upon State lands by and through the unit plan of development. When it is in the best interests of the State, the Department shall compel the adoption of unit plans of operation in so far as State lands are included in any productive pool or pools if the permittees or lessees of such lands shall fail to agree upon a plan of unit operation acceptable to the Department, the Department is empowered to fix the terms of such unit plan or plans and any permittees or lessees affected who fail to abide by such plan shall suffer forfeiture of their permits or leases upon notice as herein provided.
(Source: Laws 1951, p. 1167.)

(5 ILCS 615/15) (from Ch. 96 1/2, par. 5015)
Sec. 15. The Department is authorized to insert in any permit or lease issued under the provisions of this Act such terms as are customary and proper for the protection of the rights of the State and of the permittee or lessee and of the owners of the surface of the leased lands not in conflict with the provisions of this Act.
(Source: Laws 1951, p. 1167.)

(5 ILCS 615/16) (from Ch. 96 1/2, par. 5016)
Sec. 16. The Department is hereby required to prescribe and publish, for the information of the public, all reasonable rules and regulations necessary for carrying out the provisions of this Act, and it may amend or rescind any rule or regulation promulgated by it under the authority contained herein: Provided, that no rule or regulation or amendment of the same or any order rescinding any rule or regulation shall become effective until after fifteen (15) days from the promulgation of the same by publication in a newspaper of general circulation published at the State capital and shall take effect and be in force at times specified therein. All rules and regulations of the Department and all amendments or revocations of existing rules and regulations shall be recorded in an appropriate book or books, shall be adequately indexed and shall be kept in the office of the Department and shall be and constitute a public record. Such rules and regulations of the Department shall be printed in pamphlet form and furnished to the public free of cost.
(Source: Laws 1951, p. 1167.)

(5 ILCS 615/17) (from Ch. 96 1/2, par. 5017)
Sec. 17. All leases of land containing petroleum made or issued under the provisions of this Act, shall be subject to, and contain a condition that no well or wells shall be drilled within three hundred and thirty (330) feet of any of the outer boundaries of said lands so held under permit or lease, unless the right to petroleum in adjoining lands are vested in private ownership: Provided, that this section shall not apply to shore lands, river beds, lake beds, and submerged lands.
(Source: Laws 1941, vol. 1, p. 943.)

(5 ILCS 615/18) (from Ch. 96 1/2, par. 5018)
Sec. 18. Any person granted a permit or lease under the provisions of this Act, shall have a right of way over public lands, as provided by law, when necessary, for the drilling, recovering, saving and marketing of petroleum. Before any such right of way grant shall become effective, a written application for, and a plat showing the location of such right of way, and the land necessary for the well site and drilling operations, with reference to adjoining lands, shall be filed with the Department, and all timber on said right of way and the land necessary for the drilling operation, shall be appraised by the Department and paid for in money by the person to whom the permit or lease is granted.
(Source: Laws 1951, p. 1167.)

(5 ILCS 615/19) (from Ch. 96 1/2, par. 5019)
Sec. 19. After the issuance of any petroleum lease the lessee shall proceed to develop the petroleum in the lands covered thereby through the drilling of such wells as will efficiently extract the petroleum therefrom and such development shall take into account the productiveness of the producing horizon, the depth at which it occurs, the average cost of wells, the market requirements obtaining at any given time, and the maintenance of proper oil and gas ratios. The Department shall determine, either by rule or regulation, or by inclusion in the terms of any lease, the rapidity and extent of development of the oil, gas or other petroleum field embraced by such lease.
(Source: Laws 1951, p. 1167.)

(5 ILCS 615/20) (from Ch. 96 1/2, par. 5020)
Sec. 20. All leases shall provide that the lessee shall drill an offset well to any well on adjoining land which is within three hundred fifty (350) feet of any outer boundary of the land covered by the lease, and which well on adjoining lands is producing petroleum in paying quantities and draining the lands covered by the lease, such offset to be begun within ninety (90) days from the completion of the adjoining well and drilled with due diligence to completion.
(Source: Laws 1941, vol. 1, p. 943.)

(5 ILCS 615/21) (from Ch. 96 1/2, par. 5021)
Sec. 21. In the case of any application for prospecting permits or leases to river beds, lake beds, and shore lands, the owner of the right to prospect for and develop and produce petroleum from the abutting lands shall have a preferential right for a period of thirty (30) days after he has received notice from the Department of such application, to a prospecting permit, or if petroleum has been discovered in commercial quantities in any structure underlying such abutting lands, a lease, to the portion of such river bed, lake bed, and shore lands as adjoins such abutting lands upon the terms and conditions herein provided, notwithstanding any acreage limitations herein provided as to permits and leases.
(Source: Laws 1951, p. 1167.)

(5 ILCS 615/22) (from Ch. 96 1/2, par. 5022)
Sec. 22. Nothing contained in this Act shall be construed as requiring the Department to offer any tract or tracts of land for prospecting or lease, but the Department shall have power to withhold any tract or tracts from prospecting or leasing for petroleum purposes, if in its judgment the best interest of the State will be served by so doing.
(Source: Laws 1951, p. 1167.)

(5 ILCS 615/23) (from Ch. 96 1/2, par. 5023)
Sec. 23. All royalty required to be paid hereunder, when oil is to be delivered, at the option of the Department, at the mouth of the wells into tanks provided by it, or into the pipe line with which the wells may be connected, to its credit; and for royalty, when gas, including casinghead gas or other gaseous substance, the lessee shall account to the Department for the market value thereof at the well for all that may be sold by lessee or used by lessee in the manufacture of gasoline or other product therefrom. At the election of the Department, in lieu of delivering the royalty, when oil, in kind, the lessee shall purchase the same at its market value at the well when produced.
(Source: Laws 1951, p. 1167.)

(5 ILCS 615/24) (from Ch. 96 1/2, par. 5024)
Sec. 24. If any provision or section of this Act shall be adjudicated to be unconstitutional such adjudication shall not affect the validity of this Act as a whole or any part thereof not adjudicated to be unconstitutional.
(Source: Laws 1941, vol. 1, p. 943.)



5 ILCS 620/ - Civil Administrative Code of Illinois. (State Fair Grounds Title Law)

Article 250 - State Fair Grounds

(5 ILCS 620/Art. 250 heading)

(5 ILCS 620/250-1)
Sec. 250-1. Article short title. This Article 250 of the Civil Administrative Code of Illinois may be cited as the State Fair Grounds Title Law.
(Source: P.A. 91-239, eff. 1-1-00.)

(5 ILCS 620/250-5) (was 5 ILCS 620/42)
Sec. 250-5. Title to State fair grounds. The people of the State of Illinois shall succeed to all the right, title, and interest of the Illinois Department of Agriculture in and to the State fair grounds and to all lands, buildings, money, unexpended appropriations, or other property connected therewith.
(Source: P.A. 90-192, eff. 7-24-97; 91-239, eff. 1-1-00.)






5 ILCS 625/ - Momence Dam Transfer Act.

(5 ILCS 625/1)
Sec. 1. Short title. This Act may be cited as the Momence Dam Transfer Act.
(Source: P.A. 91-848, eff. 6-22-00.)

(5 ILCS 625/5)
Sec. 5. Authorization to acquire. The Department of Natural Resources, on behalf of the State of Illinois, is authorized to acquire by donation from the City of Momence in Kankakee County, Illinois and other owners the existing Momence dam and its abutments, millrace, millrace structures, and all other improvements constructed in connection with the dam: the sites on which the dam, abutments, millrace, millrace structures, and other improvements are constructed, and all water, flowage easements, and other privileges at law or in equity that the present owners or their predecessors acquired in and to the property.
(Source: P.A. 91-848, eff. 6-22-00.)

(5 ILCS 625/10)
Sec. 10. Powers of the Department of Natural Resources. After the real estate and structures described in Section 5 have been acquired, the Department of Natural Resources may reconstruct, repair, restore, rehabilitate, demolish, lease subject to the Illinois Procurement Code, sell, transfer or convey, exchange, develop or otherwise utilize these lands with their appurtenances acquired under this Act in the best interest of the State of Illinois.
(Source: P.A. 91-848, eff. 6-22-00.)

(5 ILCS 625/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 91-848, eff. 6-22-00.)



5 ILCS 630/ - Gulf War Veterans Act.

(5 ILCS 630/1)
Sec. 1. This Act may be cited as the Gulf War Veterans Act.
(Source: P.A. 92-799, eff. 8-16-02.)

(5 ILCS 630/5)
Sec. 5. Gulf War Veterans Memorial. A Gulf War Veterans Memorial may be constructed by a private entity on a portion of the State property in Oak Ridge Cemetery in Springfield, Illinois.
(Source: P.A. 92-799, eff. 8-16-02.)

(5 ILCS 630/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 92-799, eff. 8-16-02.)



5 ILCS 635/ - War on Terrorism Veterans Act.

(5 ILCS 635/1)
Sec. 1. Short title. This Act may be cited as the War on Terrorism Veterans Act.
(Source: P.A. 95-797, eff. 8-11-08.)

(5 ILCS 635/5)
Sec. 5. War on Terrorism Veterans Memorial. A memorial honoring persons who earned (i) the Southwest Asia Service Medal, (ii) the Afghanistan Campaign Medal for service in Operation Enduring Freedom, (iii) the Iraq Campaign Medal for service in Operation Iraqi Freedom, or (iv) the Global War on Terrorism Expeditionary Medal for service in either Operation Enduring Freedom or Operation Iraqi Freedom may be constructed by a private entity on a portion of the State property in Oak Ridge Cemetery in Springfield, Illinois.
(Source: P.A. 97-333, eff. 8-12-11.)

(5 ILCS 635/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 95-797, eff. 8-11-08.)



5 ILCS 705/ - Successor Agency Act.

Article 5 - (The State Employee Housing Act is compiled at 5 ILCS 412/)

(5 ILCS 705/Art. 5 heading)



Article 10 - Successor Agency Act

(5 ILCS 705/Art. 10 heading)

(5 ILCS 705/10-1)
Sec. 10-1. Short title. This Article may be cited as the Successor Agency Act.
(Source: P.A. 89-214, eff. 8-4-95.)

(5 ILCS 705/10-5)
Sec. 10-5. Designation. Unless a successor agency is specified by law, whenever a State agency ceases operations, a successor agency shall be designated as follows:
(1) for executive branch agencies, the Governor shall

designate a successor agency;

(2) for judicial branch agencies, the Supreme Court

shall designate a successor agency; and

(3) for legislative branch agencies, the Joint

Committee on Legislative Support Services shall designate a successor agency.

(Source: P.A. 89-214, eff. 8-4-95.)

(5 ILCS 705/10-10)
Sec. 10-10. Property disposal. Unless otherwise specified by law, a State agency that ceases operations, or the successor agency designated in the manner prescribed by law, shall dispose of the closed agency's records and assets as follows:
(1) Financial and other records shall be transferred

to the successor agency or to the State Archives. The records shall be retained intact until after they have been audited by the Auditor General.

(2) All property, whether real or personal in nature,

and including but not limited to all inventory and equipment, shall be transferred to the successor agency or to the Department of Central Management Services for disposition in the manner prescribed by law or applicable contract. Neither the successor agency nor the Department of Central Management Services, except as authorized in Section 10-15, shall have any financial responsibility to any vendor or other person making a claim relating to the inventory, property, or equipment so transferred.

(Source: P.A. 89-214, eff. 8-4-95.)

(5 ILCS 705/10-15)
Sec. 10-15. Authority of successor agency. A successor agency designated in the manner prescribed by law shall act on behalf of the agency that has ceased operations and shall have the power and duty to receive and answer correspondence, pay claims due and owing to a Department of Central Management Services revolving fund from any remaining unlapsed appropriation, refer unpaid vendors to the Court of Claims, and arrange for the orderly termination of any affairs of the agency that has ceased operations that remain unresolved at the date of closure.
(Source: P.A. 89-214, eff. 8-4-95.)



Article 95 - (Amendatory Provisions)

(5 ILCS 705/Art. 95 heading)



Article 99 - Effective Date

(5 ILCS 705/Art. 99 heading)

(5 ILCS 705/99-5)
Sec. 99-5. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 89-214, eff. 8-4-95.)






5 ILCS 805/ - Illinois TRUST Act.

(5 ILCS 805/1)
Sec. 1. Short title. This Act may be cited as the Illinois TRUST Act.
(Source: P.A. 100-463, eff. 8-28-17.)

(5 ILCS 805/5)
Sec. 5. Legislative purpose. Recognizing that State law does not currently grant State or local law enforcement the authority to enforce federal civil immigration laws, it is the intent of the General Assembly that nothing in this Act shall be construed to authorize any law enforcement agency or law enforcement official to enforce federal civil immigration law. This Act shall not be construed to prohibit or restrict any entity from sending to, or receiving from, the United States Department of Homeland Security or other federal, State, or local government entity information regarding the citizenship or immigration status of any individual under Sections 1373 and 1644 of Title 8 of the United States Code. Further, nothing in this Act shall prevent a law enforcement officer from contacting another law enforcement agency for the purposes of clarifying or confirming the nature and status of possible offenses in a record provided by the National Crime Information Center, or detaining someone based on a notification in the Law Enforcement Agencies Data Administrative System unless it is clear that request is based on a non-judicial immigration warrant.
(Source: P.A. 100-463, eff. 8-28-17.)

(5 ILCS 805/10)
Sec. 10. Definitions. In this Act:
"Immigration detainer" means a document issued by an immigration agent that is not approved or ordered by a judge and requests a law enforcement agency or law enforcement official to provide notice of release or maintain custody of a person, including a detainer issued under Section 1226 or 1357 of Title 8 of the United States Code or Section 236.1 or 287.7 of Title 8 of the Code of Federal Regulations.
"Law enforcement agency" means an agency of the State or of a unit of local government charged with enforcement of State, county, or municipal laws or with managing custody of detained persons in the State.
"Law enforcement official" means any individual with the power to arrest or detain individuals, including law enforcement officers, county corrections officer, and others employed or designated by a law enforcement agency.
"Non-judicial immigration warrant" means a Form I-200 or I-205 administrative warrant or any other immigration warrant or request that is not approved or ordered by a judge, including administrative warrants entered into the Federal Bureau of Investigation's National Crime Information Center database.
(Source: P.A. 100-463, eff. 8-28-17.)

(5 ILCS 805/15)
Sec. 15. Prohibition on enforcing federal civil immigration laws.
(a) A law enforcement agency or law enforcement official shall not detain or continue to detain any individual solely on the basis of any immigration detainer or non-judicial immigration warrant or otherwise comply with an immigration detainer or non-judicial immigration warrant.
(b) A law enforcement agency or law enforcement official shall not stop, arrest, search, detain, or continue to detain a person solely based on an individual's citizenship or immigration status.
(c) This Section 15 does not apply if a law enforcement agency or law enforcement official is presented with a valid, enforceable federal warrant. Nothing in this Section 15 prohibits communication between federal agencies or officials and law enforcement agencies or officials.
(d) A law enforcement agency or law enforcement official acting in good faith in compliance with this Section who releases a person subject to an immigration detainer or non-judicial immigration warrant shall have immunity from any civil or criminal liability that might otherwise occur as a result of making the release, with the exception of willful or wanton misconduct.
(Source: P.A. 100-463, eff. 8-28-17.)

(5 ILCS 805/20)
Sec. 20. Law enforcement training. By January 1, 2018, every law enforcement agency shall provide guidance to its law enforcement officials on compliance with Section 15 of this Act.
(Source: P.A. 100-463, eff. 8-28-17.)

(5 ILCS 805/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 100-463, eff. 8-28-17.)



5 ILCS 810/ - Seizure and Forfeiture Reporting Act.

(5 ILCS 810/1)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 1. Short title. This Act may be cited as the Seizure and Forfeiture Reporting Act.
(Source: P.A. 100-512, eff. 7-1-18.)

(5 ILCS 810/5)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 5. Applicability. This Act is applicable to property seized or forfeited under the following provisions of law:
(1) Section 3.23 of the Illinois Food, Drug and

Cosmetic Act;

(2) Section 44.1 of the Environmental Protection Act;
(3) Section 105-55 of the Herptiles-Herps Act;
(4) Section 1-215 of the Fish and Aquatic Life Code;
(5) Section 1.25 of the Wildlife Code;
(6) Section 17-10.6 of the Criminal Code of 2012

(financial institution fraud);

(7) Section 28-5 of the Criminal Code of 2012

(gambling);

(8) Article 29B of the Criminal Code of 2012 (money

laundering);

(9) Article 33G of the Criminal Code of 2012

(Illinois Street Gang and Racketeer Influenced And Corrupt Organizations Law);

(10) Article 36 of the Criminal Code of 2012

(seizure and forfeiture of vessels, vehicles, and aircraft);

(11) Section 47-15 of the Criminal Code of 2012

(dumping garbage upon real property);

(12) Article 124B of the Code of Criminal procedure

(forfeiture);

(13) Drug Asset Forfeiture Procedure Act;
(14) Narcotics Profit Forfeiture Act;
(15) Illinois Streetgang Terrorism Omnibus

Prevention Act; and

(16) Illinois Securities Law of 1953.
(Source: P.A. 100-512, eff. 7-1-18.)

(5 ILCS 810/10)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 10. Reporting by law enforcement agency.
(a) Each law enforcement agency that seizes property subject to reporting under this Act shall report the following information about property seized or forfeited under State law:
(1) the name of the law enforcement agency that

seized the property;

(2) the date of the seizure;
(3) the type of property seized, including a

building, vehicle, boat, cash, negotiable security, or firearm, except reporting is not required for seizures of contraband including alcohol, gambling devices, drug paraphernalia, and controlled substances;

(4) a description of the property seized and the

estimated value of the property and if the property is a conveyance, the description shall include the make, model, year, and vehicle identification number or serial number; and

(5) the location where the seizure occurred.
The filing requirement shall be met upon filing the form 4-64 with the State's Attorney's Office in the county where the forfeiture action is being commenced or with the Attorney General's Office if the forfeiture action is being commenced by that office, and the forwarding of the form 4-64 upon approval of the State's Attorney's Office or the Attorney General's Office to the Department of State Police Asset Forfeiture Section. With regard to seizures for which form 4-64 is not required to be filed, the filing requirement shall be met by the filing of an annual summary report with the Department of State Police no later than 60 days after December 31 of that year.
(b) Each law enforcement agency, including a drug task force or Metropolitan Enforcement Group (MEG) unit, that receives proceeds from forfeitures subject to reporting under this Act shall file an annual report with the Department of State Police no later than 60 days after December 31 of that year. The format of the report shall be developed by the Department of State Police and shall be completed by the law enforcement agency. The report shall include, at a minimum, the amount of funds and other property distributed to the law enforcement agency by the Department of State Police, the amount of funds expended by the law enforcement agency, and the category of expenditure, including:
(1) crime, gang, or abuse prevention or intervention

programs;

(2) compensation or services for crime victims;
(3) witness protection, informant fees, and

controlled purchases of contraband;

(4) salaries, overtime, and benefits, as permitted by

law;

(5) operating expenses, including but not limited to,

capital expenditures for vehicles, firearms, equipment, computers, furniture, office supplies, postage, printing, membership fees paid to trade associations, and fees for professional services including auditing, court reporting, expert witnesses, and attorneys;

(6) travel, meals, entertainment, conferences,

training, and continuing education seminars; and

(7) other expenditures of forfeiture proceeds.
(c) The Department of State Police shall establish and maintain on its official website a public database that includes annual aggregate data for each law enforcement agency that reports seizures of property under subsection (a) of this Section, that receives distributions of forfeiture proceeds subject to reporting under this Act, or reports expenditures under subsection (b) of this Section. This aggregate data shall include, for each law enforcement agency:
(1) the total number of asset seizures reported by

each law enforcement agency during the calendar year;

(2) the monetary value of all currency or its

equivalent seized by the law enforcement agency during the calendar year;

(3) the number of conveyances seized by the law

enforcement agency during the calendar year, and the aggregate estimated value;

(4) the aggregate estimated value of all other

property seized by the law enforcement agency during the calendar year;

(5) the monetary value of distributions by the

Department of State Police of forfeited currency or auction proceeds from forfeited property to the law enforcement agency during the calendar year; and

(6) the total amount of the law enforcement agency's

expenditures of forfeiture proceeds during the calendar year, categorized as provided under subsection (b) of this Section.

The database shall not provide names, addresses, phone numbers, or other personally identifying information of owners or interest holders, persons, business entities, covert office locations, or business entities involved in the forfeiture action and shall not disclose the vehicle identification number or serial number of any conveyance.
(d) The Department of State Police shall adopt rules to administer the asset forfeiture program, including the categories of authorized expenditures consistent with the statutory guidelines for each of the included forfeiture statutes, the use of forfeited funds, other expenditure requirements, and the reporting of seizure and forfeiture information. The Department may adopt rules necessary to implement this Act through the use of emergency rulemaking under Section 5-45 of the Illinois Administrative Procedure Act for a period not to exceed 180 days after the effective date of this Act.
(e) The Department of State Police shall have authority and oversight over all law enforcement agencies receiving forfeited funds from the Department. This authority shall include enforcement of rules and regulations adopted by the Department and sanctions for violations of any rules and regulations, including the withholding of distributions of forfeiture proceeds from the law enforcement agency in violation.
(f) Upon application by a law enforcement agency to the Department of State Police, the reporting of a particular asset forfeited under this Section may be delayed if the asset in question was seized from a person who has become a confidential informant under the agency's confidential informant policy, or if the asset was seized as part of an ongoing investigation. This delayed reporting shall be granted by the Department of State Police for a maximum period of 6 months if the confidential informant is still providing cooperation to law enforcement or the investigation is still ongoing, and at that time the asset shall be reported as required under this Act.
(g) The Department of State Police shall on or before January 1, 2019, establish and implement the requirements of this Act. In order to implement the reporting and public database requirements under this Act, the Department of State Police Asset Forfeiture Section requires a one-time upgrade of its information technology software and hardware. This one-time upgrade shall be funded by a temporary allocation of 5% of all forfeited currency and 5% of the auction proceeds from each forfeited asset, which are to be distributed after the effective date of this Act. The Department of State Police shall transfer these funds at the time of distribution to a separate fund established by the Department of State Police. Monies deposited in this fund shall be accounted for and shall be used only to pay for the actual one-time cost of purchasing and installing the hardware and software required to comply with this new reporting and public database requirement. Monies deposited in the fund shall not be subject to re-appropriation, reallocation, or redistribution for any other purpose. After sufficient funds are transferred to the fund to cover the actual one-time cost of purchasing and installing the hardware and software required to comply with this new reporting and public database requirement, no additional funds shall be transferred to the fund for any purpose. At the completion of the one-time upgrade of the information technology hardware and software to comply with this new reporting and public database requirement, any remaining funds in the fund shall be returned to the participating agencies under the distribution requirements of the statutes from which the funds were transferred, and the fund shall no longer exist.
(h)(1) The Department of State Police, in consultation with and subject to the approval of the Chief Procurement Officer, may procure a single contract or multiple contracts to implement the provisions of this Act.
(2) A contract or contracts under this subsection (h)

are not subject to the Illinois Procurement Code, except for Sections 20-60, 20-65, 20-70, and 20-160 and Article 50 of that Code, provided that the Chief Procurement Officer may, in writing with justification, waive any certification required under Article 50 of the Illinois Procurement Code. The provisions of this paragraph (2), other than this sentence, are inoperative on and after July 1, 2019.

(Source: P.A. 100-512, eff. 7-1-18.)

(5 ILCS 810/15)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 15. Fund audits.
(a) The Auditor General shall conduct as a part of its 2 year compliance audit, an audit of the State Asset Forfeiture Fund for compliance with the requirements of this Act. The audit shall include, but not be limited to, the following determinations:
(1) if detailed records of all receipts and

disbursements from the State Asset Forfeiture Fund are being maintained;

(2) if administrative costs charged to the fund are

adequately documented and are reasonable; and

(3) if the procedures for making disbursements under

the Act are adequate.

(b) The Department of State Police, and any other entity or person that may have information relevant to the audit, shall cooperate fully and promptly with the Office of the Auditor General in conducting the audit. The Auditor General shall begin the audit during the next regular two year compliance audit of the Department of State Police and distribute the report upon completion under Section 3-14 of the Illinois State Auditing Act.
(Source: P.A. 100-512, eff. 7-1-18.)

(5 ILCS 810/105)
Sec. 105. (Amendatory provisions; text omitted).
(Source: P.A. 100-512, eff. 7-1-18; text omitted.)

(5 ILCS 810/110)
Sec. 110. (Amendatory provisions; text omitted).
(Source: P.A. 100-512, eff. 7-1-18; text omitted.)

(5 ILCS 810/115)
Sec. 115. (Amendatory provisions; text omitted).
(Source: P.A. 100-512, eff. 7-1-18; text omitted.)

(5 ILCS 810/120)
Sec. 120. (Amendatory provisions; text omitted).
(Source: P.A. 100-512, eff. 7-1-18; text omitted.)

(5 ILCS 810/125)
Sec. 125. (Amendatory provisions; text omitted).
(Source: P.A. 100-512, eff. 7-1-18; text omitted.)

(5 ILCS 810/130)
Sec. 130. (Amendatory provisions; text omitted).
(Source: P.A. 100-512, eff. 7-1-18; text omitted.)

(5 ILCS 810/135)
Sec. 135. (Amendatory provisions; text omitted).
(Source: P.A. 100-512, eff. 7-1-18; text omitted.)

(5 ILCS 810/140)
Sec. 140. The Criminal Code of 2012 is amended by repealing Sections 36-1a and 36-5.
(Source: P.A. 100-512, eff. 7-1-18.)

(5 ILCS 810/145)
Sec. 145. (Amendatory provisions; text omitted).
(Source: P.A. 100-512, eff. 7-1-18; text omitted.)

(5 ILCS 810/150)
Sec. 150. (Amendatory provisions; text omitted).
(Source: P.A. 100-512, eff. 7-1-18; text omitted.)

(5 ILCS 810/155)
Sec. 155. (Amendatory provisions; text omitted).
(Source: P.A. 100-512, eff. 7-1-18; text omitted.)

(5 ILCS 810/160)
Sec. 160. (Amendatory provisions; text omitted).
(Source: P.A. 100-512, eff. 7-1-18; text omitted.)

(5 ILCS 810/165)
Sec. 165. The Code of Criminal Procedure of 1963 is amended by repealing Section 124B-1030.
(Source: P.A. 100-512, eff. 7-1-18.)

(5 ILCS 810/170)
Sec. 170. (Amendatory provisions; text omitted).
(Source: P.A. 100-512, eff. 7-1-18; text omitted.)

(5 ILCS 810/175)
Sec. 175. (Amendatory provisions; text omitted).
(Source: P.A. 100-512, eff. 7-1-18; text omitted.)

(5 ILCS 810/180)
Sec. 180. (Amendatory provisions; text omitted).
(Source: P.A. 100-512, eff. 7-1-18; text omitted.)

(5 ILCS 810/185)
Sec. 185. (Amendatory provisions; text omitted).
(Source: P.A. 100-512, eff. 7-1-18; text omitted.)

(5 ILCS 810/190)
Sec. 190. (Amendatory provisions; text omitted).
(Source: P.A. 100-512, eff. 7-1-18; text omitted.)

(5 ILCS 810/995)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 995. No acceleration or delay. Where this Act makes changes in a statute that is represented in this Act by text that is not yet or no longer in effect (for example, a Section represented by multiple versions), the use of that text does not accelerate or delay the taking effect of (i) the changes made by this Act or (ii) provisions derived from any other Public Act.
(Source: P.A. 100-512, eff. 7-1-18.)

(5 ILCS 810/996)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 996. No revival or extension. This Act does not revive or extend any Section or Act otherwise repealed.
(Source: P.A. 100-512, eff. 7-1-18.)

(5 ILCS 810/999)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 999. Effective date. This Act takes effect July 1, 2018.
(Source: P.A. 100-512, eff. 7-1-18.)



5 ILCS 815/ - Law Enforcement Criminal Sexual Assault Investigation Act.

(5 ILCS 815/1)
Sec. 1. Short title. This Act may be cited as the Law Enforcement Criminal Sexual Assault Investigation Act.
(Source: P.A. 100-515, eff. 1-1-18.)

(5 ILCS 815/5)
Sec. 5. Definitions. As used in this Act:
"Law enforcement agency" means an agency of this State or unit of local government which is vested by law or ordinance with the duty to maintain public order and to enforce criminal laws or ordinances.
"Law enforcement officer" or "officer" means any person employed by a State, county, or municipality as a policeman, peace officer, or in a like position involving the enforcement of the law and protection of public interest at the risk of the person's life.
"Officer-involved criminal sexual assault" means an alleged violation of Section 11-1.20, 11-1.30, 11-1.40, 11-1.50, or 11-1.60 of the Criminal Code of 2012 while an officer is on duty.
(Source: P.A. 100-515, eff. 1-1-18.)

(5 ILCS 815/10)
Sec. 10. Investigation of officer-involved criminal assault; requirements.
(a) Each law enforcement agency shall have a written policy regarding the investigation of officer-involved criminal sexual assault that involves a law enforcement officer employed by that law enforcement agency.
(b) Each officer-involved criminal sexual assault investigation shall be conducted by at least 2 investigators or an entity comprised of at least 2 investigators, one of whom shall be the lead investigator. The investigators shall have completed a specialized sexual assault and sexual abuse investigation training program approved by the Illinois Law Enforcement Training Standards Board or similar training approved by the Department of State Police. No investigator involved in the investigation may be employed by the law enforcement agency that employs the officer involved in the officer-involved criminal sexual assault, unless the investigator is employed by the Department of State Police or a municipality with a population over 1,000,000 and is not assigned to the same division or unit as the officer involved in the criminal sexual assault.
(c) Upon receipt of an allegation or complaint of an officer-involved criminal sexual assault, a municipality with a population over 1,000,000 shall promptly notify an independent agency, created by ordinance of the municipality, tasked with investigating incidents of police misconduct.
(Source: P.A. 100-515, eff. 1-1-18.)

(5 ILCS 815/15)
Sec. 15. Intra-agency investigations. This Act does not prohibit a law enforcement agency from conducting an internal investigation into the officer-involved criminal sexual assault if the internal investigation does not interfere with the investigation conducted under the requirements of Section 10 of this Act.
(Source: P.A. 100-515, eff. 1-1-18.)

(5 ILCS 815/20)
Sec. 20. Compensation for investigations. Compensation for participation in an investigation of an officer-involved criminal sexual assault under Section 10 of this Act may be determined in an intergovernmental or interagency agreement.
(Source: P.A. 100-515, eff. 1-1-18.)

(5 ILCS 815/99)
Sec. 99. Effective date. This Act takes effect January 1, 2018.
(Source: P.A. 100-515, eff. 1-1-18.)






Chapter 10 - ELECTIONS

10 ILCS 5/ - Election Code.

Article 1 - General Provisions

(10 ILCS 5/Art. 1 heading)

(10 ILCS 5/1-1) (from Ch. 46, par. 1-1)
Sec. 1-1. This Act may be cited as the Election Code. This Act is the general election law of Illinois and any reference in any other Act to "the general election law" or "the general election law of this State" is a reference to this Act, as now or hereafter amended.
(Source: P.A. 86-1475.)

(10 ILCS 5/1-2) (from Ch. 46, par. 1-2)
Sec. 1-2. The provisions of this Act, so far as they are the same as those of any prior statute, shall be construed as a continuation of such prior provisions, and not as a new enactment.
If in any other statute reference is made to an Act of the General Assembly, or a section of such an Act, which is continued in this election Code, such reference shall be held to refer to the Act or section thereof so continued in this Code.
(Source: Laws 1943, vol. 2, p. 1.)

(10 ILCS 5/1-3) (from Ch. 46, par. 1-3)
Sec. 1-3. As used in this Act, unless the context otherwise requires:
1. "Election" includes the submission of all questions of public policy, propositions, and all measures submitted to popular vote, and includes primary elections when so indicated by the context.
2. "Regular election" means the general, general primary, consolidated and consolidated primary elections regularly scheduled in Article 2A. The even numbered year municipal primary established in Article 2A is a regular election only with respect to those municipalities in which a primary is required to be held on such date.
3. "Special election" means an election not regularly recurring at fixed intervals, irrespective of whether it is held at the same time and place and by the same election officers as a regular election.
4. "General election" means the biennial election at which members of the General Assembly are elected. "General primary election", "consolidated election" and "consolidated primary election" mean the respective elections or the election dates designated and established in Article 2A of this Code.
5. "Municipal election" means an election or primary, either regular or special, in cities, villages, and incorporated towns; and "municipality" means any such city, village or incorporated town.
6. "Political or governmental subdivision" means any unit of local government, or school district in which elections are or may be held. "Political or governmental subdivision" also includes, for election purposes, Regional Boards of School Trustees, and Township Boards of School Trustees.
7. The word "township" and the word "town" shall apply interchangeably to the type of governmental organization established in accordance with the provisions of the Township Code. The term "incorporated town" shall mean a municipality referred to as an incorporated town in the Illinois Municipal Code, as now or hereafter amended.
8. "Election authority" means a county clerk or a Board of Election Commissioners.
9. "Election Jurisdiction" means (a) an entire county, in the case of a county in which no city board of election commissioners is located or which is under the jurisdiction of a county board of election commissioners; (b) the territorial jurisdiction of a city board of election commissioners; and (c) the territory in a county outside of the jurisdiction of a city board of election commissioners. In each instance election jurisdiction shall be determined according to which election authority maintains the permanent registration records of qualified electors.
10. "Local election official" means the clerk or secretary of a unit of local government or school district, as the case may be, the treasurer of a township board of school trustees, and the regional superintendent of schools with respect to the various school officer elections and school referenda for which the regional superintendent is assigned election duties by The School Code, as now or hereafter amended.
11. "Judges of election", "primary judges" and similar terms, as applied to cases where there are 2 sets of judges, when used in connection with duties at an election during the hours the polls are open, refer to the team of judges of election on duty during such hours; and, when used with reference to duties after the closing of the polls, refer to the team of tally judges designated to count the vote after the closing of the polls and the holdover judges designated pursuant to Section 13-6.2 or 14-5.2. In such case, where, after the closing of the polls, any act is required to be performed by each of the judges of election, it shall be performed by each of the tally judges and by each of the holdover judges.
12. "Petition" of candidacy as used in Sections 7-10 and 7-10.1 shall consist of a statement of candidacy, candidate's statement containing oath, and sheets containing signatures of qualified primary electors bound together.
13. "Election district" and "precinct", when used with reference to a 30-day residence requirement, means the smallest constituent territory in which electors vote as a unit at the same polling place in any election governed by this Act.
14. "District" means any area which votes as a unit for the election of any officer, other than the State or a unit of local government or school district, and includes, but is not limited to, legislative, congressional and judicial districts, judicial circuits, county board districts, municipal and sanitary district wards, school board districts, and precincts.
15. "Question of public policy" or "public question" means any question, proposition or measure submitted to the voters at an election dealing with subject matter other than the nomination or election of candidates and shall include, but is not limited to, any bond or tax referendum, and questions relating to the Constitution.
16. "Ordinance providing the form of government of a municipality or county pursuant to Article VII of the Constitution" includes ordinances, resolutions and petitions adopted by referendum which provide for the form of government, the officers or the manner of selection or terms of office of officers of such municipality or county, pursuant to the provisions of Sections 4, 6 or 7 of Article VII of the Constitution.
17. "List" as used in Sections 4-11, 4-22, 5-14, 5-29, 6-60, and 6-66 shall include a computer tape or computer disc or other electronic data processing information containing voter information.
18. "Accessible" means accessible to persons with disabilities and elderly individuals for the purpose of voting or registration, as determined by rule of the State Board of Elections.
19. "Elderly" means 65 years of age or older.
20. "Person with a disability" means a person having a temporary or permanent physical disability.
21. "Leading political party" means one of the two political parties whose candidates for governor at the most recent three gubernatorial elections received either the highest or second highest average number of votes. The political party whose candidates for governor received the highest average number of votes shall be known as the first leading political party and the political party whose candidates for governor received the second highest average number of votes shall be known as the second leading political party.
22. "Business day" means any day in which the office of an election authority, local election official or the State Board of Elections is open to the public for a minimum of 7 hours.
23. "Homeless individual" means any person who has a nontraditional residence, including, but not limited to, a shelter, day shelter, park bench, street corner, or space under a bridge.
24. "Signature" means a name signed in ink or in digitized form. This definition does not apply to a nominating or candidate petition or a referendum petition.
25. "Intelligent mail barcode tracking system" means a printed trackable barcode attached to the return business reply envelope for mail-in ballots under Article 19 or Article 20 that allows an election authority to determine the date the envelope was mailed in absence of a postmark.
(Source: P.A. 99-143, eff. 7-27-15; 99-522, eff. 6-30-16.)

(10 ILCS 5/1-3.5)
Sec. 1-3.5. Absentee voting. Any references to absentee ballots, absentee voters, absentee registration, or absentee voting procedures in this Code shall be construed to refer to vote by mail ballots, persons who vote by mail, registration by mail, or voting by mail.
(Source: P.A. 98-1171, eff. 6-1-15.)

(10 ILCS 5/1-4) (from Ch. 46, par. 1-4)
Sec. 1-4. (a) In any case in which this Act prescribes a period of time within which petitions for nomination must be filed, the office in which petitions must be filed shall remain open for the receipt of such petitions until 5:00 P.M. on the last day of the filing period.
(b) For the 2013 consolidated election period, an election authority or local election official shall accept until 104 days before the election at which candidates are to be on the ballot any petitions for nomination or certificate of nomination required by this Code to be filed no earlier than 113 and no later than 106 days before the consolidated election. Notwithstanding any other provision of this Code, for purposes of this subsection (b) only, signatures and circulator statements on petitions for nomination filed with an election authority or local election official on the final day for filing petitions for nomination shall not be deemed invalid for the sole reason that the petitions were circulated between 90 and 92 days before the last day for filing petitions.
(Source: P.A. 97-1134, eff. 12-3-12.)

(10 ILCS 5/1-5) (from Ch. 46, par. 1-5)
Sec. 1-5. (Repealed).
(Source: P.A. 86-873. Repealed by P.A. 89-653, eff. 8-14-96.)

(10 ILCS 5/1-6)
Sec. 1-6. Computing dates of various acts; Saturday, Sunday, and holidays.
(a) If the first or last day fixed by law to do any act required or allowed by this Code falls on a State holiday or a Saturday or a Sunday, the period shall extend through the first business day next following the day otherwise fixed as the first or last day, irrespective of whether any election authority or local election official conducts business on the State holiday, Saturday, or Sunday.
(b) For the purposes of this Section, "State holiday" means New Year's Day, Dr. Martin Luther King, Jr.'s Birthday, Lincoln's Birthday, President's Day, Casimir Pulaski's Birthday, Good Friday, Memorial Day, Independence Day, Labor Day, Columbus Day, Veterans' Day, Thanksgiving Day, Christmas Day, and any other day from time to time declared by the President of the United States or the Governor of Illinois to be a day during which the agencies of the State of Illinois that are ordinarily open to do business with the public shall be closed for business.
(c) Notwithstanding any other provision of this Code, nominating papers, petitions of objection to nominating papers, certificates of withdrawal of candidacy, and reports of political committees actually received by election authorities and local election officials on a State holiday, a Saturday, or a Sunday shall not be deemed invalid or defective for that reason alone.
(Source: P.A. 89-653, eff. 8-14-96; 90-672, eff. 7-31-98.)

(10 ILCS 5/1-7)
Sec. 1-7. No straight party voting. Notwithstanding any provision of law to the contrary, straight party voting by a single vote is not permitted in Illinois.
(Source: P.A. 89-700, eff. 1-17-97.)

(10 ILCS 5/1-8)
Sec. 1-8. Canvassing boards abolished. Notwithstanding any other provision of this Code, local canvassing boards are abolished. In this Code or any other law a reference to a local or county canvassing board means (i) for elections in which the political subdivision that is choosing candidates or submitting a public question is located entirely within the jurisdiction of a single election authority, that election authority and (ii) for elections for offices and public questions not listed in Section 22-1 of this Code in which the political subdivision that is choosing candidates or submitting a public question is located within the jurisdiction of 2 or more election authorities, the election authority having jurisdiction over the location at which the political subdivision has its principal office.
(Source: P.A. 94-647, eff. 1-1-06.)

(10 ILCS 5/1-9)
Sec. 1-9. Central counting of grace period, early, vote by mail, and provisional ballots. Notwithstanding any statutory provision to the contrary enacted before the effective date of this amendatory Act of the 94th General Assembly, all grace period ballots, early voting ballots, vote by mail ballots, and provisional ballots to be counted shall be delivered to and counted at an election authority's central ballot counting location and not in precincts. References in this Code enacted before the effective date of this amendatory Act of the 94th General Assembly to delivery and counting of grace period ballots, early voting ballots, vote by mail ballots, or provisional ballots to or at a precinct polling place or to the proper polling place shall be construed as references to delivery and counting of those ballots to and at the election authority's central ballot counting location.
(Source: P.A. 98-1171, eff. 6-1-15.)

(10 ILCS 5/1-9.1)
Sec. 1-9.1. Ballot counting information dissemination. Each election authority maintaining a website must provide 24-hour notice on its website of the date, time, and location of the analysis, processing, and counting of all ballot forms. Each election authority must notify any political party or pollwatcher of the same information 24 hours before the count begins if such political party or pollwatcher has requested to be notified. Notification may be by electronic mail at the address provided by the requester.
(Source: P.A. 98-1171, eff. 6-1-15.)

(10 ILCS 5/1-9.2)
Sec. 1-9.2. Uncounted ballot information on website. No later than 48 hours after the closing of polling locations on election day, each election authority maintaining a website shall post the number of ballots that remain uncounted. The posting shall separate the number of ballots yet to be counted into the following categories: ballots cast on election day, early voting ballots, provisional ballots, vote by mail ballots received by the election authority but not counted, and vote by mail ballots sent by the election authority but have not been returned to the election authority. This information shall be updated on the website of the election authority each day until the period for counting provisional and vote by mail ballots has ended. All election authorities, regardless of whether they maintain a website, shall share the same information, separated in the same manner, with the State Board of Elections no later than 48 hours after the closing of polling locations on election day and each business day thereafter until the period for counting provisional and vote by mail ballots has ended.
(Source: P.A. 98-1171, eff. 6-1-15.)

(10 ILCS 5/1-10)
Sec. 1-10. Public comment. Notwithstanding any law to the contrary, the State Board of Elections in evaluating the feasibility of any new voting system shall seek and accept public comment from persons with disabilities, including but not limited to organizations of the blind.
(Source: P.A. 99-143, eff. 7-27-15.)

(10 ILCS 5/1-11)
Sec. 1-11. (Repealed).
(Source: P.A. 97-766, eff. 7-6-12. Repealed internally, eff. 5-31-13.)

(10 ILCS 5/1-12)
Sec. 1-12. Public university voting.
(a) Each appropriate election authority shall, in addition to the early voting conducted at locations otherwise required by law, conduct early voting, grace period registration, and grace period voting at the student union on the campus of a public university within the election authority's jurisdiction. The voting required by this subsection (a) to be conducted on campus must be conducted from the 6th day before a general primary or general election until and including the 4th day before a general primary or general election from 10:00 a.m. to 5 p.m. and as otherwise required by Article 19A of this Code, except that the voting required by this subsection (a) need not be conducted during a consolidated primary or consolidated election. If an election authority has voting equipment that can accommodate a ballot in every form required in the election authority's jurisdiction, then the election authority shall extend early voting and grace period registration and voting under this Section to any registered voter in the election authority's jurisdiction. However, if the election authority does not have voting equipment that can accommodate a ballot in every form required in the election authority's jurisdiction, then the election authority may limit early voting and grace period registration and voting under this Section to voters in precincts where the public university is located and precincts bordering the university. Each public university shall make the space available at the student union for, and cooperate and coordinate with the appropriate election authority in, the implementation of this subsection (a).
(b) (Blank).
(c) For the purposes of this Section, "public university" means the University of Illinois, Illinois State University, Chicago State University, Governors State University, Southern Illinois University, Northern Illinois University, Eastern Illinois University, Western Illinois University, and Northeastern Illinois University.
(d) For the purposes of this Section, "student union" means the Student Center at 750 S. Halsted on the University of Illinois-Chicago campus; the Public Affairs Center at the University of Illinois at Springfield or a new building completed after the effective date of this Act housing student government at the University of Illinois at Springfield; the Illini Union at the University of Illinois at Urbana-Champaign; the SIUC Student Center at the Southern Illinois University at Carbondale campus; the Morris University Center at the Southern Illinois University at Edwardsville campus; the University Union at the Western Illinois University at the Macomb campus; the Holmes Student Center at the Northern Illinois University campus; the University Union at the Eastern Illinois University campus; NEIU Student Union at the Northeastern Illinois University campus; the Bone Student Center at the Illinois State University campus; the Cordell Reed Student Union at the Chicago State University campus; and the Hall of Governors in Building D at the Governors State University campus.
(Source: P.A. 98-115, eff. 7-29-13; 98-691, eff. 7-1-14; 98-1171, eff. 6-1-15; 99-522, eff. 6-30-16.)

(10 ILCS 5/1-13)
Sec. 1-13. Forms of signature. The making and signing of any form, including an application to register, a certificate authorizing cancellation of a registration or authorizing a transfer of registration, an application to vote, a provisional ballot, or affidavit, but not including a nominating or candidate petition or a referendum petition, may be by a signature written in ink or in digitized form.
(Source: P.A. 99-522, eff. 6-30-16.)

(10 ILCS 5/1-15)
Sec. 1-15. Procedures for the disposal of election records. This Code is subject to the provisions of Section 14a of the Local Records Act.
(Source: P.A. 96-475, eff. 8-14-09.)

(10 ILCS 5/1-16)
Sec. 1-16. Election authorities; notices by electronic mail. If an election authority is required by law to send an election-related notice to an individual, that election authority may send that notice solely by electronic mail if the individual provides a current e-mail address to the election authority and authorizes the election authority to send notices by electronic mail. For the purposes of this Section, the term "notice" does not include a ballot or any notice required under Sections 1A-16.5 or 1A-16.7 of this Code.
(Source: P.A. 100-464, eff. 8-28-17.)

(10 ILCS 5/1-20)
Sec. 1-20. (Repealed).
(Source: P.A. 96-1008, eff. 7-6-10. Repealed internally, eff. 3-2-11.)



Article 1A - State Board Of Elections

(10 ILCS 5/Art. 1A heading)

(10 ILCS 5/1A-1) (from Ch. 46, par. 1A-1)
Sec. 1A-1. A State Board of Elections is hereby established which shall have general supervision over the administration of the registration and election laws throughout the State, and shall perform only such duties as are or may hereafter be prescribed by law.
(Source: P.A. 78-918.)

(10 ILCS 5/1A-2) (from Ch. 46, par. 1A-2)
Sec. 1A-2. The State Board of Elections shall consist of 8 members, 4 of whom shall be residents of Cook County and 4 of whom shall be residents of the State outside of Cook County. Of the 4 members from each area of required residence, 2 shall be affiliated with the same political party as the Governor, and 2 shall be affiliated with the political party whose nominee for Governor in the most recent general election received the second highest number of votes. Members shall be persons who have extensive knowledge of the election laws of this State.
(Source: P.A. 80-1178.)

(10 ILCS 5/1A-2.1) (from Ch. 46, par. 1A-2.1)
Sec. 1A-2.1. Each member of the State Board of Elections, before entering upon his duties, shall subscribe to the Constitutional oath and shall give an official bond in the penal sum of $100,000, with a corporate surety or individual sureties approved by the Governor, conditioned upon the faithful discharge of the duties of his office. The bond and oath shall be filed with the office of the Secretary of State within 10 days after the appointment.
(Source: P.A. 78-918.)

(10 ILCS 5/1A-3) (from Ch. 46, par. 1A-3)
Sec. 1A-3. Subject to the confirmation requirements of Section 1A-4, 4 members of the State Board of Elections shall be appointed in each odd-numbered year as follows:
(1) The Governor shall appoint 2 members of the same political party with which he is affiliated, one from each area of required residence.
(2) The Governor shall appoint 2 members of the political party whose candidate for Governor in the most recent general election received the second highest number of votes, one from each area of required residence, from a list of nominees submitted by the first state executive officer in the order indicated herein affiliated with such political party: Attorney General, Secretary of State, Comptroller, and Treasurer. If none of the State executive officers listed herein is affiliated with such political party, the nominating State officer shall be the first State executive officer in the order indicated herein affiliated with an established political party other than that of the Governor.
(3) The nominating state officer shall submit in writing to the Governor 3 names of qualified persons for each membership on the Board of Election to be appointed from the political party of that officer. The Governor may reject any or all of the nominees on any such list and may request an additional list. The second list shall be submitted by the nominating officer and shall contain 3 new names of qualified persons for each remaining appointment, except that if the Governor expressly reserves any nominee's name from the first list, that nominee shall not be replaced on the second list. The second list shall be final.
(4) Whenever all the state executive officers designated in paragraph (2) are affiliated with the same political party as that of the Governor, all 4 members of the Board to be appointed that year, from both designated political parties, shall be appointed by the Governor without nominations.
(5) The Governor shall submit in writing to the President of the Senate the name of each person appointed to the State Board of Elections, and shall designate the term for which the appointment is made and the name of the member whom the appointee is to succeed.
(6) The appointments shall be made and submitted by the Governor no later than April 1 and a nominating state officer required to submit a list of nominees to the Governor pursuant to paragraph (3) shall submit a list no later than March 1.
(7) In the appointment of the initial members of the Board pursuant to this amendatory Act of 1978, the provisions of paragraphs (1), (2), (3), (5) and (6) of this Section shall apply except that the Governor shall appoint all 8 members, 2 from each of the designated political parties from each area of required residence.
(Source: P.A. 85-958.)

(10 ILCS 5/1A-3.1) (from Ch. 46, par. 1A-3.1)
Sec. 1A-3.1. Of the members initially appointed to the State Board of Elections pursuant to this amendatory Act of 1978, one member affiliated with each political party from each area of required residence shall serve a term commencing July 1, 1978 and ending June 30, 1979, and the other initial members shall serve terms commencing July 1, 1978 and ending June 30, 1981.
Notwithstanding any provision in this Section to the contrary, the term of office of each member of the State Board of Elections is abolished on the effective date of this amendatory Act of 1985. Subject to the confirmation requirements of Section 1A-4, 8 members of the State Board of Elections shall be appointed in accordance with the provisions of Section 1A-3, except that the Governor shall appoint 4 members of the same political party with which he is affiliated and 4 members of the political party whose candidate for Governor in the most recent general election received the second highest number of votes and except that a nominating State officer shall submit to the Governor his required list of nominees within 15 days after the current terms of office are abolished and the Governor shall make appointments within 30 days after the current terms of office are abolished. Of the members initially appointed to the State Board of Elections pursuant to this amendatory Act of 1985, one member affiliated with each political party for each area of required residence shall serve a term commencing July 1, 1985, and ending July 1, 1987, and the other initial members shall serve terms commencing July 1, 1985, and ending July 1, 1989.
The terms of subsequent members of the State Board of Elections shall be 4 years commencing on July 1 of the year in which the appointments are made.
A member shall serve until his successor is duly appointed and has qualified. No appointee shall enter upon the duties of his office until all members required to be appointed in that year have been confirmed by the Senate by record vote pursuant to Section 1A-4.
(Source: P.A. 84-115.)

(10 ILCS 5/1A-4) (from Ch. 46, par. 1A-4)
Sec. 1A-4. All appointments of members to the State Board of Elections shall be subject to the advice and consent of the Senate pursuant to this Section. Appointments by the Governor pursuant to paragraphs (1), (2) and (7) of Section 1A-3 shall require the advice and consent of a 3/5 vote of the members elected to the Senate. Appointments by the Governor pursuant to paragraph (4) of Section 1A-3 shall require the advice and consent of a 2/3 vote of the members elected to the Senate.
The Senate shall confirm or reject appointments within 30 session days or 60 calendar days after they are submitted by the Governor, whichever occurs first. Except in the case of appointments to fill vacancies, the confirmation time period specified in this Section shall not commence until all appointments required to be made in that year have been submitted by the Governor.
(Source: P.A. 80-1178.)

(10 ILCS 5/1A-5) (from Ch. 46, par. 1A-5)
Sec. 1A-5. An appointment to fill each vacancy on the State Board of Elections shall be made pursuant to the appropriate paragraph of Section 1A-3 in the same manner as the appointment of members for new terms. Each appointment to fill a vacancy shall be for the completion of the term of that position.
The Governor shall make an appointment to fill each vacancy and shall submit it to the President of the Senate within 30 days of the occurrence of the vacancy, or within 30 days of the submission of a list of nominees to him pursuant to paragraph (3) of Section 1A-3, whichever is later. A nominating state officer shall submit to the Governor his required list of nominees to fill a vacancy within 15 days of the occurrence of the vacancy. If the Governor does not fill a vacancy required to be filled pursuant to paragraph (3) of Section 1A-3 within the required 30 days, the nominating state officer shall make the appointment from among the nominees he previously submitted.
(Source: P.A. 80-1178.)

(10 ILCS 5/1A-6) (from Ch. 46, par. 1A-6)
Sec. 1A-6. One member of the State Board of Elections shall be elected by the members of the Board to be chairman and shall serve as chairman of the Board for a term ending June 30, 1979. On July 1 of 1979 and on July 1 of each odd-numbered year thereafter, a chairman shall be elected by the members of the Board for a 2 year term ending June 30 of the next odd-numbered year. If July 1 of any odd-numbered year does not fall on a business day, said election shall be held on the first business day thereafter. The chairman elected for each 2 year term shall not be of the same political party affiliation as the prior chairman. Whenever a vacancy occurs in the office of chairman, a new chairman of the same political party affiliation shall be elected for the remainder of the vacating chairman's term. Whenever a chairman is elected, the Board shall elect from among its members, a vice chairman who shall not be of the same political party affiliation as the chairman.
Upon the confirmation of all of the members of the State Board of Elections initially appointed under the amendatory Act of 1978, the Governor shall designate one of the members as interim chairman who shall preside over the Board until a chairman is elected pursuant to this Section.
(Source: P.A. 80-1178.)

(10 ILCS 5/1A-6.1) (from Ch. 46, par. 1A-6.1)
Sec. 1A-6.1. The chairman of the State Board of Elections shall preside at all meetings of the Board, except that the vice chairman shall preside at any meeting when the chairman is absent. The salary of the chairman shall be $25,000 per year, or as set by the Compensation Review Board, whichever is greater, and the salary of the vice-chairman shall be $20,000 per year, or as set by the Compensation Review Board, whichever is greater. The salary of the other Board members shall be $15,000 per year, or as set by the Compensation Review Board, whichever is greater. Each member shall be reimbursed for actual expenses incurred in the performance of his duties.
(Source: P.A. 83-1177.)

(10 ILCS 5/1A-7) (from Ch. 46, par. 1A-7)
Sec. 1A-7. The State Board of Elections shall meet at such time or times as the chairman or any 4 members shall direct, but at least once per month. Five members of the Board are necessary to constitute a quorum and 5 votes are necessary for any action of the Board to become effective, including the appointment of the executive director, the employment of technical consultants and the employment of other persons.
If a quorum is present at a meeting of the Board, one of the members present may vote for the absent member pursuant to a written proxy signed by the absent member. A member voting by proxy who is not in attendance may not be counted towards the presence of a quorum.
(Source: P.A. 80-1178.)

(10 ILCS 5/1A-8) (from Ch. 46, par. 1A-8)
Sec. 1A-8. The State Board of Elections shall exercise the following powers and perform the following duties in addition to any powers or duties otherwise provided for by law:
(1) Assume all duties and responsibilities of the

State Electoral Board and the Secretary of State as heretofore provided in this Act;

(2) Disseminate information to and consult with

election authorities concerning the conduct of elections and registration in accordance with the laws of this State and the laws of the United States;

(3) Furnish to each election authority prior to each

primary and general election and any other election it deems necessary, a manual of uniform instructions consistent with the provisions of this Act which shall be used by election authorities in the preparation of the official manual of instruction to be used by the judges of election in any such election. In preparing such manual, the State Board shall consult with representatives of the election authorities throughout the State. The State Board may provide separate portions of the uniform instructions applicable to different election jurisdictions which administer elections under different options provided by law. The State Board may by regulation require particular portions of the uniform instructions to be included in any official manual of instructions published by election authorities. Any manual of instructions published by any election authority shall be identical with the manual of uniform instructions issued by the Board, but may be adapted by the election authority to accommodate special or unusual local election problems, provided that all manuals published by election authorities must be consistent with the provisions of this Act in all respects and must receive the approval of the State Board of Elections prior to publication; provided further that if the State Board does not approve or disapprove of a proposed manual within 60 days of its submission, the manual shall be deemed approved.

(4) Prescribe and require the use of such uniform

forms, notices, and other supplies not inconsistent with the provisions of this Act as it shall deem advisable which shall be used by election authorities in the conduct of elections and registrations;

(5) Prepare and certify the form of ballot for any

proposed amendment to the Constitution of the State of Illinois, or any referendum to be submitted to the electors throughout the State or, when required to do so by law, to the voters of any area or unit of local government of the State;

(6) Require such statistical reports regarding the

conduct of elections and registration from election authorities as may be deemed necessary;

(7) Review and inspect procedures and records

relating to conduct of elections and registration as may be deemed necessary, and to report violations of election laws to the appropriate State's Attorney or the Attorney General;

(8) Recommend to the General Assembly legislation to

improve the administration of elections and registration;

(9) Adopt, amend or rescind rules and regulations in

the performance of its duties provided that all such rules and regulations must be consistent with the provisions of this Article 1A or issued pursuant to authority otherwise provided by law;

(10) Determine the validity and sufficiency of

petitions filed under Article XIV, Section 3, of the Constitution of the State of Illinois of 1970;

(11) Maintain in its principal office a research

library that includes, but is not limited to, abstracts of votes by precinct for general primary elections and general elections, current precinct maps and current precinct poll lists from all election jurisdictions within the State. The research library shall be open to the public during regular business hours. Such abstracts, maps and lists shall be preserved as permanent records and shall be available for examination and copying at a reasonable cost;

(12) Supervise the administration of the registration

and election laws throughout the State;

(13) Obtain from the Department of Central Management

Services, under Section 405-250 of the Department of Central Management Services Law (20 ILCS 405/405-250), such use of electronic data processing equipment as may be required to perform the duties of the State Board of Elections and to provide election-related information to candidates, public and party officials, interested civic organizations and the general public in a timely and efficient manner;

(14) To take such action as may be necessary or

required to give effect to directions of the national committee or State central committee of an established political party under Sections 7-8, 7-11 and 7-14.1 or such other provisions as may be applicable pertaining to the selection of delegates and alternate delegates to an established political party's national nominating conventions or, notwithstanding any candidate certification schedule contained within the Election Code, the certification of the Presidential and Vice Presidential candidate selected by the established political party's national nominating convention;

(15) To post all early voting sites separated by

election authority and hours of operation on its website at least 5 business days before the period for early voting begins; and

(16) To post on its website the statewide totals, and

totals separated by each election authority, for each of the counts received pursuant to Section 1-9.2.

The Board may by regulation delegate any of its duties or functions under this Article, except that final determinations and orders under this Article shall be issued only by the Board.
The requirement for reporting to the General Assembly shall be satisfied by filing copies of the report with the Speaker, the Minority Leader and the Clerk of the House of Representatives and the President, the Minority Leader and the Secretary of the Senate and the Legislative Research Unit, as required by Section 3.1 of "An Act to revise the law in relation to the General Assembly", approved February 25, 1874, as amended, and filing such additional copies with the State Government Report Distribution Center for the General Assembly as is required under paragraph (t) of Section 7 of the State Library Act.
(Source: P.A. 98-1171, eff. 6-1-15.)

(10 ILCS 5/1A-9) (from Ch. 46, par. 1A-9)
Sec. 1A-9. The State Board of Elections shall appoint an executive director and an assistant executive director. The annual compensation of the executive director and assistant executive director shall be determined by the Board.
The executive director and assistant executive director may be removed from office at any time by a vote of at least 5 members of the Board. Upon any such removal a vacancy is created which shall be filled as provided for the initial appointments.
The Board, upon the affirmative vote of a majority of its members, may from time to time contract with technical consultants to assist it in the performance of its duties. Such technical consultants shall be compensated only under contracts which specify the duties to be performed and the compensation therefor. Except as otherwise provided in this Section, contracts with technical consultants, other than hearing officers and attorneys representing the Board in litigation, shall terminate no more than 60 days after the commencement of the specified duties and may be extended once for a period of no more than 30 days upon the affirmative vote of a majority of the Board. The time limitations imposed by this Section on contracts with technical consultants shall not apply to a contract with a technical consultant for the provision of electronic data processing services in connection with the Board's performance of the duties assigned to it pursuant to paragraph (11) of Section 1A-8 or in connection with the Board's performance of the duties assigned to it pursuant to Sections 4-8, 5-7 and 6-35 concerning the furnishing of electronic data or compilations containing voter registration information to state political committees registered pursuant to the Illinois Campaign Finance Act or the Federal Election Campaign Act. No technical consultant, other than a hearing officer or an attorney engaged to represent the Board in litigation, may be compensated under more than one contract in any fiscal year.
(Source: P.A. 93-1091, eff. 3-29-05.)

(10 ILCS 5/1A-10) (from Ch. 46, par. 1A-10)
Sec. 1A-10. The State Board of Elections shall keep a full and true public record of all of its proceedings and of all monies received and expended. The Board shall file and preserve in its principal office all orders and records pertaining to its duties. The executive director shall exercise general supervision over the operation of the business of the Board and its equipment, facilities, employees and consultants, in accordance with the rules and regulations of the Board and as otherwise directed by the Board. The assistant executive director shall administer the operations and staff of the permanent branch office of the Board.
(Source: P.A. 83-941.)

(10 ILCS 5/1A-11) (from Ch. 46, par. 1A-11)
Sec. 1A-11. The principal office of the State Board of Elections shall be maintained in Springfield and a permanent branch office shall be maintained in Chicago. The permanent offices of the Board shall be kept open during the ordinary business hours of State offices. However, on the day of any election, or at any other time, the offices of the Board may be kept open such additional time as the Board shall deem necessary to carry out its duties.
(Source: P.A. 78-918.)

(10 ILCS 5/1A-12) (from Ch. 46, par. 1A-12)
Sec. 1A-12. The State Board of Elections may employ, promote or discharge such additional persons as are necessary for the proper performance of its duties under this Code, including investigators, examiners and hearing officers. However, persons employed by the State Board of Elections prior to January 1, 1978 and previously certified under a merit plan adopted by the Board shall not be subject to any probationary period nor required to qualify by examination under "The Personnel Code" to continue in their positions. No employee or consultant may appear before the Board in any representative capacity within 6 months after termination of his employment or contractual relationship with the Board.
(Source: P.A. 93-1091, eff. 3-29-05.)

(10 ILCS 5/1A-13) (from Ch. 46, par. 1A-13)
Sec. 1A-13. No employee of the State Board of Elections including its executive director and assistant executive director shall engage in any partisan political activity whatsoever, except to vote at elections, nor shall such person contribute, either financially or in services or goods or any other way, to any political party, candidate or organization engaged in political activity. No employee of the Board shall become a candidate for nomination for, or election to, or accept appointment to any public office. Whoever violates any provision of this Section shall be deemed to have vacated his position and shall be discharged. No such person shall be thereafter rehired unless the State Civil Service Commission, upon appeal, finds that this Section has not been violated by such person.
(Source: P.A. 83-941.)

(10 ILCS 5/1A-14) (from Ch. 46, par. 1A-14)
Sec. 1A-14. No member of the State Board of Elections may become a candidate for nomination for, or election to, or accept appointment to or hold any other remunerative public office or public employment or any office in a political party. Violation of any prohibition in this Section shall disqualify a member of the Board and a vacancy is thereby created. A vacancy also exists upon the occurrence of any of the events enumerated in Section 25-2 of this Act as in the case of an elective office.
(Source: P.A. 80-1178.)

(10 ILCS 5/1A-15) (from Ch. 46, par. 1A-15)
Sec. 1A-15. On the request of the Department of Healthcare and Family Services, the State Board of Elections shall provide the Department with tapes, discs, other electronic data or compilations thereof which only provide the name, address and, when available, the Social Security number of registered voters for the purpose of tracing absent parents and the collection of child support. Such information shall be provided at reasonable cost, which shall include the cost of duplication plus 15% for administration. The confidentiality of all information contained on such tapes, discs and other electronic data or combination thereof shall be protected as provided in Section 11-9 of "The Illinois Public Aid Code".
(Source: P.A. 95-331, eff. 8-21-07.)

(10 ILCS 5/1A-16)
Sec. 1A-16. Voter registration information; Internet posting; processing of voter registration forms; content of such forms. Notwithstanding any law to the contrary, the following provisions shall apply to voter registration under this Code.
(a) Voter registration information; Internet posting of voter registration form. Within 90 days after the effective date of this amendatory Act of the 93rd General Assembly, the State Board of Elections shall post on its World Wide Web site the following information:
(1) A comprehensive list of the names, addresses,

phone numbers, and websites, if applicable, of all county clerks and boards of election commissioners in Illinois.

(2) A schedule of upcoming elections and the deadline

for voter registration.

(3) A downloadable, printable voter registration

form, in at least English and in Spanish versions, that a person may complete and mail or submit to the State Board of Elections or the appropriate county clerk or board of election commissioners.

Any forms described under paragraph (3) must state the following:
If you do not have a driver's license or social

security number, and this form is submitted by mail, and you have never registered to vote in the jurisdiction you are now registering in, then you must send, with this application, either (i) a copy of a current and valid photo identification, or (ii) a copy of a current utility bill, bank statement, government check, paycheck, or other government document that shows the name and address of the voter. If you do not provide the information required above, then you will be required to provide election officials with either (i) or (ii) described above the first time you vote at a voting place.

(b) Acceptance of registration forms by the State Board of Elections and county clerks and board of election commissioners. The State Board of Elections, county clerks, and board of election commissioners shall accept all completed voter registration forms described in subsection (a)(3) of this Section and Sections 1A-17 and 1A-30 that are:
(1) postmarked on or before the day that voter

registration is closed under the Election Code;

(2) not postmarked, but arrives no later than 5 days

after the close of registration;

(3) submitted in person by a person using the form on

or before the day that voter registration is closed under the Election Code; or

(4) submitted in person by a person who submits one

or more forms on behalf of one or more persons who used the form on or before the day that voter registration is closed under the Election Code.

Upon the receipt of a registration form, the State Board of Elections shall mark the date on which the form was received and send the form via first class mail to the appropriate county clerk or board of election commissioners, as the case may be, within 2 business days based upon the home address of the person submitting the registration form. The county clerk and board of election commissioners shall accept and process any form received from the State Board of Elections.
(c) Processing of registration forms by county clerks and boards of election commissioners. The county clerk or board of election commissioners shall promulgate procedures for processing the voter registration form.
(d) Contents of the voter registration form. The State Board shall create a voter registration form, which must contain the following content:
(1) Instructions for completing the form.
(2) A summary of the qualifications to register to

vote in Illinois.

(3) Instructions for mailing in or submitting the

form in person.

(4) The phone number for the State Board of Elections

should a person submitting the form have questions.

(5) A box for the person to check that explains one

of 3 reasons for submitting the form:

(a) new registration;
(b) change of address; or
(c) change of name.
(6) a box for the person to check yes or no that

asks, "Are you a citizen of the United States?", a box for the person to check yes or no that asks, "Will you be 18 years of age on or before election day?", and a statement of "If you checked 'no' in response to either of these questions, then do not complete this form.".

(7) A space for the person to fill in his or her home

telephone number.

(8) Spaces for the person to fill in his or her

first, middle, and last names, street address (principal place of residence), county, city, state, and zip code.

(9) Spaces for the person to fill in his or her

mailing address, city, state, and zip code if different from his or her principal place of residence.

(10) A space for the person to fill in his or her

Illinois driver's license number if the person has a driver's license.

(11) A space for a person without a driver's license

to fill in the last four digits of his or her social security number if the person has a social security number.

(12) A space for a person without an Illinois

driver's license to fill in his or her identification number from his or her State Identification card issued by the Secretary of State.

(13) A space for the person to fill the name

appearing on his or her last voter registration, the street address of his or her last registration, including the city, county, state, and zip code.

(14) A space where the person swears or affirms the

following under penalty of perjury with his or her signature:

(a) "I am a citizen of the United States.";
(b) "I will be at least 18 years old on or before

the next election.";

(c) "I will have lived in the State of Illinois

and in my election precinct at least 30 days as of the date of the next election."; and

"The information I have provided is true to the

best of my knowledge under penalty of perjury. If I have provided false information, then I may be fined, imprisoned, or if I am not a U.S. citizen, deported from or refused entry into the United States."

(15) A space for the person to fill in his or her

e-mail address if he or she chooses to provide that information.

(d-5) Compliance with federal law; rulemaking authority. The voter registration form described in this Section shall be consistent with the form prescribed by the Federal Election Commission under the National Voter Registration Act of 1993, P.L. 103-31, as amended from time to time, and the Help America Vote Act of 2002, P.L. 107-252, in all relevant respects. The State Board of Elections shall periodically update the form based on changes to federal or State law. The State Board of Elections shall promulgate any rules necessary for the implementation of this Section; provided that the rules comport with the letter and spirit of the National Voter Registration Act of 1993 and Help America Vote Act of 2002 and maximize the opportunity for a person to register to vote.
(e) Forms available in paper form. The State Board of Elections shall make the voter registration form available in regular paper stock and form in sufficient quantities for the general public. The State Board of Elections may provide the voter registration form to the Secretary of State, county clerks, boards of election commissioners, designated agencies of the State of Illinois, and any other person or entity designated to have these forms by the Election Code in regular paper stock and form or some other format deemed suitable by the Board. Each county clerk or board of election commissioners has the authority to design and print its own voter registration form so long as the form complies with the requirements of this Section. The State Board of Elections, county clerks, boards of election commissioners, or other designated agencies of the State of Illinois required to have these forms under the Election Code shall provide a member of the public with any reasonable number of forms that he or she may request. Nothing in this Section shall permit the State Board of Elections, county clerk, board of election commissioners, or other appropriate election official who may accept a voter registration form to refuse to accept a voter registration form because the form is printed on photocopier or regular paper stock and form.
(f) (Blank).
(Source: P.A. 98-115, eff. 10-1-13; 98-1171, eff. 6-1-15.)

(10 ILCS 5/1A-16.1)
Sec. 1A-16.1. Automatic voter registration; Secretary of State.
(a) The Office of the Secretary of State and the State Board of Elections, pursuant to an interagency contract and jointly-adopted rules, shall establish an automatic voter registration program that satisfies the requirements of this Section and other applicable law.
(b) If an application, an application for renewal, a change of address form, or a recertification form for a driver's license, other than a temporary visitor's driver's license, or a State identification card issued by the Office of the Secretary of State meets the requirements of the federal REAL ID Act of 2005, then that application shall serve as a dual-purpose application. The dual-purpose application shall:
(1) also serve as an application to register to vote

in Illinois;

(2) allow an applicant to change his or her

registered residence address or name as it appears on the voter registration rolls;

(3) provide the applicant with an opportunity to

affirmatively decline to register to vote or to change his or her registered residence address or name by providing a check box on the application form without requiring the applicant to state the reason; and

(4) unless the applicant declines to register to vote

or change his or her registered residence address or name, require the applicant to attest, by signature under penalty of perjury as described in subsection (e) of this Section, to meeting the qualifications to register to vote in Illinois at his or her residence address as indicated on his or her driver's license or identification card dual-purpose application.

(b-5) If an application, an application for renewal, a change of address form, or a recertification form for a driver's license, other than a temporary visitor's driver's license, or a State identification card issued by the Office of the Secretary of State does not meet the requirements of the federal REAL ID Act of 2005, then that application shall serve as a dual-purpose application. The dual-purpose application shall:
(1) also serve as an application to register to vote

in Illinois;

(2) allow an applicant to change his or her

registered residence address or name as it appears on the voter registration rolls; and

(3) if the applicant chooses to register to vote or

to change his or her registered residence address or name, then require the applicant to attest, by a separate signature under penalty of perjury, to meeting the qualifications to register to vote in Illinois at his or her residence address as indicated on his or her dual-purpose application.

(b-10) The Office of the Secretary of State shall clearly and conspicuously inform each applicant in writing: (i) of the qualifications to register to vote in Illinois, (ii) of the penalties provided by law for submission of a false voter registration application, (iii) that, unless the applicant declines to register to vote or update his or her voter registration, his or her dual-purpose application shall also serve as both an application to register to vote and his or her attestation that he or she meets the eligibility requirements for voter registration, and that his or her application to register to vote or update his or her registration will be transmitted to the State Board of Elections for the purpose of registering the person to vote at the residence address to be indicated on his or her driver's license or identification card, and (iv) that declining to register to vote is confidential and will not affect any services the person may be seeking from the Office of the Secretary of State.
(c) The Office of the Secretary of State shall review information provided to the Office of the Secretary of State by the State Board of Elections to inform each applicant for a driver's license or permit, other than a temporary visitor's driver's license, or a State identification card issued by the Office of the Secretary of State whether the applicant is currently registered to vote in Illinois and, if registered, at what address.
(d) The Office of the Secretary of State shall not require an applicant for a driver's license or State identification card to provide duplicate identification or information in order to complete an application to register to vote or change his or her registered residence address or name. Before transmitting any personal information about an applicant to the State Board of Elections, the Office of the Secretary of State shall review its records of the identification documents the applicant provided in order to complete the application for a driver's license or State identification card, to confirm that nothing in those documents indicates that the applicant does not satisfy the qualifications to register to vote in Illinois at his or her residence address.
(e) A completed, signed application for (i) a driver's license or permit, other than a temporary visitor's driver's license, or a State identification card issued by the Office of the Secretary of State, that meets the requirements of the federal REAL ID Act of 2005; or (ii) a completed application under subsection (b-5) of this Section with a separate signature attesting the applicant meets the qualifications to register to vote in Illinois at his or her residence address as indicated on his or her application shall constitute a signed application to register to vote in Illinois at the residence address indicated in the application unless the person affirmatively declined in the application to register to vote or to change his or her registered residence address or name. If the identification documents provided to complete the dual-purpose application indicate that he or she does not satisfy the qualifications to register to vote in Illinois at his or her residence address, the application shall be marked as incomplete.
(f) For each completed and signed application that constitutes an application to register to vote in Illinois or provides for a change in the applicant's registered residence address or name, the Office of the Secretary of State shall electronically transmit to the State Board of Elections personal information needed to complete the person's registration to vote in Illinois at his or her residence address. The application to register to vote shall be processed in accordance with Section 1A-16.7.
(g) If the federal REAL ID Act of 2005 is repealed, abrogated, superseded, or otherwise no longer in effect, then the State Board of Elections shall establish criteria for determining reliable personal information indicating citizenship status and shall adopt rules as necessary for the Secretary of State to continue processing dual-purpose applications under this Section.
(h) As used in this Section, "dual-purpose application" means an application, an application for renewal, a change of address form, or a recertification form for driver's license or permit, other than a temporary visitor's driver's license, or a State identification card offered by the Secretary of State that also serves as an application to register to vote in Illinois. "Dual-purpose application" does not mean an application under subsection (c) of Section 6-109 of the Illinois Vehicle Code.
(Source: P.A. 100-464, eff. 8-28-17.)

(10 ILCS 5/1A-16.2)
Sec. 1A-16.2. Automatic voter registration; designated automatic voter registration agencies.
(a) Each designated automatic voter registration agency shall, pursuant to an interagency contract and jointly-adopted rules with the State Board of Elections, agree to participate in an automatic voter registration program established by the State Board of Elections that satisfies the requirements of this Section and other applicable law. If the designated automatic voter registration agency provides applications, applications for renewal, change of address forms, or recertification forms to individuals for services offered by another agency, then the State Board of Elections and the designated automatic voter agency shall consult with the other agency. The State Board of Elections shall consider the current technological capabilities of the designated voter registration agency when drafting interagency contracts and jointly-adopted rules. The State Board of Elections and the designated automatic voter registration agency shall amend these contracts and rules as the technological capabilities of the designated voter registration agencies improve.
(b) As provided in subsection (a) of this Section, each designated automatic voter registration agency that collects or cross-references reliable personal information indicating citizenship status may provide that an application for a license, permit, program, or service shall serve as a dual-purpose application. The dual-purpose application shall:
(1) also serve as an application to register to vote

in Illinois;

(2) allow an applicant to change his or her

registered residence address or name as it appears on the voter registration rolls;

(3) provide the applicant with an opportunity to

affirmatively decline to register to vote or change his or her registered residence address or name by providing a check box on the application form without requiring the applicant to state the reason; and

(4) unless the applicant declines to register to vote

or to change his or her registered residence address or name, require the applicant to attest, by signature under penalty of perjury, to meeting the qualifications to register to vote in Illinois at his or her residence address as indicated on his or her dual-purpose application.

(c) As provided in subsection (a) of this Section, each designated automatic voter registration agency that does not collect or cross-reference records containing reliable personal information indicating citizenship status may provide that an application, an application for renewal, a change of address form, or a recertification form for a license, permit, program, or service shall serve as a dual-purpose application. The dual-purpose application shall:
(1) also serve as an application to register to vote

in Illinois;

(2) allow an applicant to change his or her

registered residence address or name as it appears on the voter registration rolls; and

(3) if the applicant chooses to register to vote or

to change his or her registered residence address or name, then require the applicant to attest, by a separate signature under penalty of perjury, to meeting the qualifications to register to vote in Illinois at his or her residence address as indicated on his or her dual-purpose application.

(c-5) The designated automatic voter registration agency shall clearly and conspicuously inform each applicant in writing: (i) of the qualifications to register to vote in Illinois, (ii) of the penalties provided by law for submission of a false voter registration application, (iii) that, unless the applicant declines to register to vote or update his or her voter registration, his or her application shall also serve as both an application to register to vote and his or her attestation that he or she meets the eligibility requirements for voter registration, and that his or her application to register to vote or update his or her registration will be transmitted to the State Board of Elections for the purpose of registering the person to vote at the residence address to be indicated on the dual-purpose application, (iv) that information identifying the agency at which he or she applied to register to vote is confidential, (v) that declining to register to vote is confidential and will not affect any services the person may be seeking from the agency, and (vi) any additional information needed in order to comply with Section 7 of the federal National Voter Registration Act of 1993.
(d) The designated automatic voter registration agency shall review information provided to the agency by the State Board of Elections to inform each applicant whether the applicant is currently registered to vote in Illinois and, if registered, at what address.
(e) The designated automatic voter registration agency shall not require an applicant for a dual-purpose application to provide duplicate identification or information in order to complete an application to register to vote or change his or her registered residence address or name. Before transmitting any personal information about an applicant to the State Board of Elections, the agency shall review its records of the identification documents the applicant provided or that the agency cross-references in order to complete the dual-purpose application, to confirm that nothing in those documents indicates that the applicant does not satisfy the qualifications to register to vote in Illinois at his or her residence address. A completed and signed dual-purpose application, including a completed application under subsection (c) of this Section with a separate signature attesting that the applicant meets the qualifications to register to vote in Illinois at his or her residence address as indicated on his or her application, shall constitute an application to register to vote in Illinois at the residence address indicated in the application unless the person affirmatively declined in the application to register to vote or to change his or her registered residence address or name. If the identification documents provided to complete the dual-purpose application, or that the agency cross-references, indicate that he or she does not satisfy the qualifications to register to vote in Illinois at his or her residence address, the application shall be marked as incomplete.
(f) For each completed and signed dual-purpose application that constitutes an application to register to vote in Illinois or provides for a change in the applicant's registered residence address or name, the designated automatic voter registration agency shall electronically transmit to the State Board of Elections personal information needed to complete the person's registration to vote in Illinois at his or her residence address. The application to register to vote shall be processed in accordance with Section 1A-16.7.
(g) As used in this Section:
"Designated automatic voter registration agency" or

"agency" means the divisions of Family and Community Services and Rehabilitation Services of the Department of Human Services, the Department of Employment Security, the Department of Financial and Professional Regulation, the Department of Natural Resources, or an agency of the State or federal government that has been determined by the State Board of Elections to have access to reliable personal information and has entered into an interagency contract with the State Board of Elections to participate in the automatic voter registration program under this Section.

"Dual-purpose application" means an application, an

application for renewal, a change of address form, or a recertification form for a license, permit, program, or service offered by a designated automatic voter registration agency that also serves as an application to register to vote in Illinois.

"Reliable personal information" means information

about individuals obtained from government sources that may be used to verify whether an individual is eligible to register to vote.

(h) This Section shall be implemented no later than July 1, 2019.
(Source: P.A. 100-464, eff. 8-28-17.)

(10 ILCS 5/1A-16.5)
Sec. 1A-16.5. Online voter registration.
(a) The State Board of Elections shall establish and maintain a system for online voter registration that permits a person to apply to register to vote or to update his or her existing voter registration. In accordance with technical specifications provided by the State Board of Elections, each election authority shall maintain a voter registration system capable of receiving and processing voter registration application information, including electronic signatures, from the online voter registration system established by the State Board of Elections.
(b) The online voter registration system shall employ security measures to ensure the accuracy and integrity of voter registration applications submitted electronically pursuant to this Section.
(c) The Board may receive voter registration information provided by applicants using the State Board of Elections' website, may cross reference that information with data or information contained in the Secretary of State's database in order to match the information submitted by applicants, and may receive from the Secretary of State the applicant's digitized signature upon a successful match of that applicant's information with that contained in the Secretary of State's database.
(d) Notwithstanding any other provision of law, a person who is qualified to register to vote and who has an authentic Illinois driver's license or State identification card issued by the Secretary of State may submit an application to register to vote electronically on a website maintained by the State Board of Elections.
(e) An online voter registration application shall contain all of the information that is required for a paper application as provided in Section 1A-16 of this Code, except that the applicant shall be required to provide:
(1) the applicant's full Illinois driver's license or

State identification card number;

(2) the last 4 digits of the applicant's social

security number; and

(3) the date the Illinois driver's license or State

identification card was issued.

(f) For an applicant's registration or change in registration to be accepted, the applicant shall mark the box associated with the following statement included as part of the online voter registration application:
"By clicking on the box below, I swear or affirm all of the following:
(1) I am the person whose name and identifying information is provided on this form, and I desire to register to vote in the State of Illinois.
(2) All the information I have provided on this form is true and correct as of the date I am submitting this form.
(3) I authorize the Secretary of State to transmit to the State Board of Elections my signature that is on file with the Secretary of State and understand that such signature will be used by my local election authority on this online voter registration application for admission as an elector as if I had signed this form personally.".
(g) Immediately upon receiving a completed online voter registration application, the online voter registration system shall send, by electronic mail, a confirmation notice that the application has been received. Within 48 hours of receiving such an application, the online voter registration system shall send by electronic mail, a notice informing the applicant of whether the following information has been matched with the Secretary of State database:
(1) that the applicant has an authentic Illinois

driver's license or State identification card issued by the Secretary of State and that the driver's license or State identification number provided by the applicant matches the driver's license or State identification card number for that person on file with the Secretary of State;

(2) that the date of issuance of the Illinois

driver's license or State identification card listed on the application matches the date of issuance of that card for that person on file with the Secretary of State;

(3) that the date of birth provided by the applicant

matches the date of birth for that person on file with the Secretary of State; and

(4) that the last 4 digits of the applicant's social

security number matches the last 4 digits for that person on file with the Secretary of State.

(h) If the information provided by the applicant matches the information on the Secretary of State's databases for any driver's license and State identification card holder and is matched as provided in subsection (g) above, the online voter registration system shall:
(1) retrieve from the Secretary of State's database

files an electronic copy of the applicant's signature from his or her Illinois driver's license or State identification card and such signature shall be deemed to be the applicant's signature on his or her online voter registration application;

(2) within 2 days of receiving the application,

forward to the county clerk or board of election commissioners having jurisdiction over the applicant's voter registration: (i) the application, along with the applicant's relevant data that can be directly loaded into the jurisdiction's voter registration system and (ii) a copy of the applicant's electronic signature and a certification from the State Board of Elections that the applicant's driver's license or State identification card number, driver's license or State identification card date of issuance, and date of birth and social security information have been successfully matched.

(i) Upon receipt of the online voter registration application, the county clerk or board of election commissioners having jurisdiction over the applicant's voter registration shall promptly search its voter registration database to determine whether the applicant is already registered to vote at the address on the application and whether the new registration would create a duplicate registration. If the applicant is already registered to vote at the address on the application, the clerk or board, as the case may be, shall send the applicant by first class mail, and electronic mail if the applicant has provided an electronic mail address on the original voter registration form for that address, a disposition notice as otherwise required by law informing the applicant that he or she is already registered to vote at such address. If the applicant is not already registered to vote at the address on the application and the applicant is otherwise eligible to register to vote, the clerk or board, as the case may be, shall:
(1) enter the name and address of the applicant on

the list of registered voters in the jurisdiction; and

(2) send by mail, and electronic mail if the

applicant has provided an electronic mail address on the voter registration form, a disposition notice to the applicant as otherwise provided by law setting forth the applicant's name and address as it appears on the application and stating that the person is registered to vote.

(j) An electronic signature of the person submitting a duplicate registration application or a change of address form that is retrieved and imported from the Secretary of State's driver's license or State identification card database as provided herein may, in the discretion of the clerk or board, be substituted for and replace any existing signature for that individual in the voter registration database of the county clerk or board of election commissioners.
(k) Any new registration or change of address submitted electronically as provided in this Section shall become effective as of the date it is received by the county clerk or board of election commissioners having jurisdiction over said registration. Disposition notices prescribed in this Section shall be sent within 5 business days of receipt of the online application or change of address by the county clerk or board of election commissioners.
(l) All provisions of this Code governing voter registration and applicable thereto and not inconsistent with this Section shall apply to online voter registration under this Section. All applications submitted on a website maintained by the State Board of Elections shall be deemed timely filed if they are submitted no later than 11:59 p.m. on the 16th day prior to an election. After the registration period for an upcoming election has ended and until the 2nd day following such election, the web page containing the online voter registration form on the State Board of Elections website shall inform users of the procedure for grace period voting.
(m) The State Board of Elections shall maintain a list of the name, street address, e-mail address, and likely precinct, ward, township, and district numbers, as the case may be, of people who apply to vote online through the voter registration system and those names and that information shall be stored in an electronic format on its website, arranged by county and accessible to State and local political committees.
(n) The Illinois State Board of Elections shall develop or cause to be developed an online voter registration system able to be accessed by at least the top two most used mobile electronic operating systems by January 1, 2016.
(o) (Blank).
(p) Each State department that maintains an Internet website must include a hypertext link to the homepage website maintained and operated pursuant to this Section 1A-16.5. For the purposes of this Section, "State department" means the departments of State Government listed in Section 5-15 of the Civil Administrative Code of Illinois (General Provisions and Departments of State Government).
(Source: P.A. 98-115, eff. 7-29-13; 98-756, eff. 7-16-14; 98-1171, eff. 6-1-15; 99-522, eff. 6-30-16.)

(10 ILCS 5/1A-16.6)
Sec. 1A-16.6. Government agency voter registration.
(a) By April 1, 2016, the State Board of Elections shall establish and maintain a portal for government agency registration that permits an eligible person to electronically apply to register to vote or to update his or her existing voter registration whenever he or she conducts business, either online or in person, with a designated government agency. The portal shall interface with the online voter registration system established in Section 1A-16.5 of this Code and shall be capable of receiving and processing voter registration application information, including electronic signatures, from a designated government agency. The State Board of Elections shall modify the online voter registration system as necessary to implement this Section.
Voter registration data received from a designated government agency through the online registration system shall be processed as provided for in Section 1A-16.5 of this Code.
Whenever the registration interface is accessible to the general public, including, but not limited to, online transactions, the interface shall allow the applicant to complete the process as provided for in Section 1A-16.5 of this Code. The online interface shall be capable of providing the applicant with the applicant's voter registration status with the State Board of Elections and, if registered, the applicant's current registration address. The applicant shall not be required to re-enter any registration data, such as name, address, and birth date, if the designated government agency already has that information on file. The applicant shall be informed that by choosing to register to vote or to update his or her existing voter registration, the applicant consents to the transfer of the applicant's personal information to the State Board of Elections.
Whenever a government employee is accessing the registration system while servicing the applicant, the government employee shall notify the applicant of the applicant's registration status with the State Board of Elections and, if registered, the applicant's current registration address. If the applicant elects to register to vote or to update his or her existing voter registration, the government employee shall collect the needed information and assist the applicant with his or her registration. The applicant shall be informed that by choosing to register to vote or to update his or her existing voter registration, the applicant consents to the transfer of the applicant's personal information to the State Board of Elections.
In accordance with technical specifications provided by the State Board of Elections, each designated government agency shall maintain a data transfer mechanism capable of transmitting voter registration application information, including electronic signatures where available, to the online voter registration system established in Section 1A-16.5 of this Code. Each designated government agency shall establish and operate a voter registration system capable of transmitting voter registration application information to the portal as described in this Section by July 1, 2016.
(b) Whenever an applicant's data is transferred from a designated government agency, the agency must transmit a signature image if available. If no signature image was provided by the agency or if no signature image is available in the Secretary of State's database or the statewide voter registration database, the applicant must be notified that their registration will remain in a pending status and the applicant will be required to provide identification and a signature to the election authority on Election Day in the polling place or during early voting.
(c) The State Board of Elections shall track registration data received through the online registration system that originated from a designated government agency for the purposes of maintaining statistics required by the federal National Voter Registration Act of 1993, as amended.
(d) The State Board of Elections shall submit a report to the General Assembly and the Governor by December 1, 2015 detailing the progress made to implement the government agency voter registration portal described in this Section.
(e) The Board shall adopt rules, in consultation with the impacted agencies.
(f) As used in this Section, a "designated government agency" means the Secretary of State's Driver Services and Vehicle Services Departments, the Department of Human Services, the Department of Healthcare and Family Services, the Department of Employment Security, and the Department on Aging; however, if the designated government agency becomes a designated automatic voter registration agency under Section 1A-16.1 or Section 1A-16.2 of this Code, that agency shall cease to be a designated government agency under this Section.
(Source: P.A. 100-464, eff. 8-28-17.)

(10 ILCS 5/1A-16.7)
Sec. 1A-16.7. Automatic voter registration.
(a) The State Board of Elections shall establish and maintain a portal for automatic government agency voter registration that permits an eligible person to electronically apply to register to vote or to update his or her existing voter registration as provided in Section 1A-16.1 or Section 1A-16.2. The portal shall interface with the online voter registration system established in Section 1A-16.5 of this Code and shall be capable of receiving and processing voter registration application information, including electronic signatures, from the Office of the Secretary of State and each designated automatic voter registration agency, as defined in Section 1A-16.2. The State Board of Elections may cross-reference voter registration information from any designated automatic voter registration agency, as defined under Section 1A-16.2 of this Code, with information contained in the database of the Secretary of State as provided under subsection (c) of Section 1A-16.5 of this Code. The State Board of Elections shall modify the online voter registration system as necessary to implement this Section.
(b) Voter registration data received from the Office of the Secretary of State or a designated automatic voter registration agency through the online registration application system shall be processed as provided in Section 1A-16.5 of this Code.
(c) The State Board of Elections shall establish technical specifications applicable to each automatic government registration program, including data format and transmission specifications. The Office of the Secretary of State and each designated automatic voter registration agency shall maintain a data transfer mechanism capable of transmitting voter registration application information, including electronic signatures where available, to the online voter registration system established in Section 1A-16.5 of this Code.
(d) The State Board of Elections shall, by rule, establish criteria and procedures for determining whether an agency of the State or federal government seeking to become a designated automatic voter registration agency has access to reliable personal information, as defined under this subsection (d) and subsection (f) of Section 1A-16.2 of this Code, and otherwise meets the requirements to enter into an interagency contract and to operate as a designated automatic voter registration agency. The State Board of Elections shall approve each interagency contract upon affirmative vote of a majority of its members.
As used in this subsection (d), "reliable personal information" means information about individuals obtained from government sources that may be used to verify whether an individual is eligible to register to vote.
(e) Whenever an applicant's data is transferred from the Office of the Secretary of State or a designated automatic voter registration agency, the agency must transmit a signature image if available. If no signature image was provided by the agency, or if no signature image is available in the Office of the Secretary of State's database or the statewide voter registration database, the applicant must be notified that his or her registration will remain in a pending status, and the applicant will be required to provide identification that complies with the federal Help America Vote Act of 2002 and a signature to the election authority on election day in the polling place or during early voting.
(f) Upon receipt of personal information collected and transferred by the Office of the Secretary of State or a designated automatic voter registration agency, the State Board of Elections shall check the information against the statewide voter registration database. The State Board of Elections shall create and electronically transmit to the appropriate election authority a voter registration application for any individual who is not registered to vote in Illinois and is not disqualified as provided in this Section or whose information reliably indicates a more recent update to the name or address of a person already included in the statewide voter database. The election authority shall process the application accordingly.
(g) The appropriate election authority shall ensure that any applicant who is registered to vote or whose existing voter registration is updated under this Section is promptly sent written notice of the change. The notice required by this subsection (g) may be sent or combined with other notices required or permitted by law, including, but not limited to, any notices sent pursuant to Section 1A-16.5 of this Code. Any notice required by this subsection (g) shall contain, at a minimum: (i) the applicant's name and residential address as reflected on the voter registration list; (ii) a statement notifying the applicant to contact the appropriate election authority if his or her voter registration has been updated in error; (iii) the qualifications to register to vote in Illinois; (iv) a statement notifying the applicant that he or she may opt out of voter registration or request a change to his or her registration information at any time by contacting an election official; and (v) contact information for the appropriate election authority, including a phone number, address, electronic mail address, and website address.
(h) The appropriate election authority shall ensure that any applicant whose voter registration application is not accepted or deemed incomplete is promptly sent written notice of the application's status. The notice required by this subsection may be sent or combined with other notices required or permitted by law, including, but not limited to, any notices sent pursuant to Section 1A-16.5 of this Code. Any notice required by this subsection (h) shall contain, at a minimum, the reason the application was not accepted or deemed incomplete and contact information for the appropriate election authority, including a phone number, address, electronic mail address, and website address.
(i) If the Office of the Secretary of State or a designated automatic voter registration agency transfers information, or if the State Board of Elections creates and transmits a voter registration application, for a person who does not qualify as an eligible voter, then it shall not constitute a completed voter registration form, and the person shall not be considered to have registered to vote.
(j) If the registration is processed by any election authority, then it shall be presumed to have been effected and officially authorized by the State, and that person shall not be found on that basis to have made a false claim to citizenship or to have committed an act of moral turpitude, nor shall that person be subject to penalty under any relevant laws, including, but not limited to, Sections 29-10 and 29-19 of this Code. This subsection (j) does not apply to a person who knows that he or she is not entitled to register to vote and who willfully votes, registers to vote, or attests under penalty of perjury that he or she is eligible to register to vote or willfully attempts to vote or to register to vote.
(k) The State Board of Elections, the Office of the Secretary of State, and each designated automatic voter registration agency shall implement policies and procedures to protect the privacy and security of voter information as it is acquired, stored, and transmitted among agencies, including policies for the retention and preservation of voter information. Information designated as confidential under this Section may be recorded and shared among the State Board of Elections, election authorities, the Office of the Secretary of State, and designated automatic voter registration agencies, but shall be used only for voter registration purposes, shall not be disclosed to the public except in the aggregate as required by subsection (m) of this Section, and shall not be subject to the Freedom of Information Act. The following information shall be designated as confidential:
(1) any portion of an applicant's Social Security

number;

(2) any portion of an applicant's driver's license

number or State identification number;

(3) an applicant's decision to decline voter

registration;

(4) the identity of the person providing information

relating to a specific applicant; and

(5) the personal residence and contact information of

any applicant for whom notice has been given by an appropriate legal authority.

This subsection (k) shall not apply to information the State Board of Elections is required to share with the Electronic Registration Information Center.
(l) The voter registration procedures implemented under this Section shall comport with the federal National Voter Registration Act of 1993, as amended, and shall specifically require that the State Board of Elections track registration data received through the online registration system that originated from a designated automatic voter registration agency for the purposes of maintaining statistics.
Nothing in this Code shall require designated voter registration agencies to transmit information that is confidential client information under State or federal law without the consent of the applicant.
(m) The State Board of Elections, each election authority that maintains a website, the Office of the Secretary of State, and each designated automatic voter registration agency that maintains a website shall provide information on their websites informing the public about the new registration procedures described in this Section. The Office of the Secretary of State and each designated automatic voter registration agency shall display signage or provide literature for the public containing information about the new registration procedures described in this Section.
(n) No later than 6 months after the effective date of this amendatory Act of the 100th General Assembly, the State Board of Elections shall hold at least one public hearing on implementing this amendatory Act of the 100th General Assembly at which the public may provide input.
(o) The State Board of Elections shall submit an annual public report to the General Assembly and the Governor detailing the progress made to implement this Section. The report shall include all of the following: the number of records transferred under this Section by agency, the number of voters newly added to the statewide voter registration list because of records transferred under this Section by agency, the number of updated registrations under this Section by agency, the number of persons who opted out of voter registration, and the number of voters who submitted voter registration forms using the online procedure described in Section 1A-16.5 of this Code. The 2018 and 2019 annual reports may include less detail if election authorities are not equipped to provide complete information to the State Board of Elections. Any report produced under this subsection (o) shall exclude any information that identifies any individual personally.
(p) The State Board of Elections, in consultation with election authorities, the Office of the Secretary of State, designated automatic voter registration agencies, and community organizations, shall adopt rules as necessary to implement the provisions of this Section.
(Source: P.A. 100-464, eff. 8-28-17.)

(10 ILCS 5/1A-16.8)
Sec. 1A-16.8. Automatic transfer of registration based upon information from the National Change of Address database and designated automatic voter registration agencies.
(a) The State Board of Elections shall cross-reference the statewide voter registration database against the United States Postal Service's National Change of Address database twice each calendar year, April 15 and October 1 in odd-numbered years and April 15 and December 1 in even-numbered years or with the same frequency as in subsection (b) of this Section, and shall share the findings with the election authorities.
(b) In addition, beginning no later than September 1, 2017, the State Board of Elections shall utilize data provided as part of its membership in the Electronic Registration Information Center in order to cross-reference the statewide voter registration database against databases of relevant personal information kept by designated automatic voter registration agencies, including, but not limited to, driver's license information kept by the Secretary of State, at least 6 times each calendar year and shall share the findings with election authorities.
This subsection (b) shall no longer apply once Sections 1A-16.1 and 1A-16.2 of this Code are fully implemented as determined by the State Board of Elections. Upon a determination by the State Board of Elections of full implementation of Sections 1A-16.1 and 1A-16.2 of this Code, the State Board of Elections shall file notice of full implementation and the inapplicability of this subsection (b) with the Index Department of the Office of the Secretary of State, the Governor, the General Assembly, and the Legislative Reference Bureau.
(b-5) The State Board of Elections shall not be required to share any data on any voter attained using the National Change of Address database under subsection (a) of this Section if that voter has a more recent government transaction indicated using the cross-reference under subsection (b) of this Section. If there is contradictory or unclear data between data obtained under subsections (a) and (b) of this Section, then data obtained under subsection (b) of this Section shall take priority.
(c) An election authority shall automatically register any voter who has moved into its jurisdiction from another jurisdiction in Illinois or has moved within its jurisdiction provided that:
(1) the election authority whose jurisdiction

includes the new registration address provides the voter an opportunity to reject the change in registration address through a mailing, sent by non-forwardable mail, to the new registration address, and

(2) when the election authority whose jurisdiction

includes the previous registration address is a different election authority, then that election authority provides the same opportunity through a mailing, sent by forwardable mail, to the previous registration address.

This change in registration shall trigger the same inter-jurisdictional or intra-jurisdictional workflows as if the voter completed a new registration card, including the cancellation of the voter's previous registration. Should the registration of a voter be changed from one address to another within the State and should the voter appear at the polls and offer to vote from the prior registration address, attesting that the prior registration address is the true current address, the voter, if confirmed by the election authority as having been registered at the prior registration address and canceled only by the process authorized by this Section, shall be issued a regular ballot, and the change of registration address shall be canceled. If the election authority is unable to immediately confirm the registration, the voter shall be permitted to register and vote a regular ballot, provided that he or she meets the documentary requirements for same-day registration. If the election authority is unable to confirm the registration and the voter does not meet the requirements for same-day registration, the voter shall be issued a provisional ballot.
(d) No voter shall be disqualified from voting due to an error relating to an update of registration under this Section.
(Source: P.A. 99-522, eff. 6-30-16; 100-464, eff. 8-28-17.)

(10 ILCS 5/1A-16.9)
Sec. 1A-16.9. Implementation. The changes made by this amendatory Act of the 100th General Assembly shall be implemented no later than July 1, 2018, except for the changes made to Section 1A-16.2 of this Code.
(Source: P.A. 100-464, eff. 8-28-17.)

(10 ILCS 5/1A-17)
Sec. 1A-17. Voter registration outreach.
(a) The Secretary of State, the Department of Human Services, the Department of Children and Family Services, the Department of Public Aid, the Department of Employment Security, and each public institution of higher learning in Illinois must make available on its World Wide Web site a downloadable, printable voter registration form that complies with the requirements in subsection (d) of Section 1A-16 for the State Board of Elections' voter registration form.
(b) Each public institution of higher learning in Illinois must include voter registration information and a voter registration form supplied by the State Board of Elections under subsection (e) of Section 1A-16 in any mailing of student registration materials to an address located in Illinois. Each public institution of higher learning must provide voter registration information and a voter registration form supplied by the State Board of Elections under subsection (e) of Section 1A-16 to each person with whom the institution conducts in-person student registration.
(c) As used in this Section, a public institution of higher learning means a public university, college, or community college in Illinois.
(Source: P.A. 94-645, eff. 8-22-05; incorporates P.A. 94-492, eff. 1-1-06; 95-331, eff. 8-21-07.)

(10 ILCS 5/1A-18)
Sec. 1A-18. Voter registration applications; General Assembly district offices. Each member of the General Assembly, and his or her State employees (as defined in Section 1-5 of the State Officials and Employees Ethics Act) authorized by the member, may make available voter registration forms supplied by the State Board of Elections under subsection (e) of Section 1A-16 to the public and may undertake that and other voter registration activities at the member's district office, during regular business hours or otherwise, in a manner determined by the member.
(Source: P.A. 94-645, eff. 8-22-05.)

(10 ILCS 5/1A-19)
Sec. 1A-19. Effect of extension of canvassing period on terms of public offices and official acts.
(a) Notwithstanding any law to the contrary, if the proclamation of election results for an elected office has not been issued by the date of the commencement of the term of that elected office because of the extension of canvassing periods under this amendatory Act of the 93rd General Assembly, then the term of the elected office shall commence on a date 14 days after the proclamation of election results is issued for that elected office.
(b) If subsection (a) applies to the commencement date of an elected official's term, and if the elected official is authorized or required by law to perform an official act by a date occurring before the commencement of his or her term of office, including but not limited to holding an organizational meeting of the public body to which the public official is elected, then notwithstanding any law to the contrary the date by which the act shall be performed shall be a date 14 days after the date otherwise established by law.
(c) Notwithstanding any other provision of this Section or of this Code to the contrary, the terms of office for Supreme, Appellate, and Circuit Judges commence on the first Monday in December following their election or retention. Judicial election results must be proclaimed before that date.
(Source: P.A. 93-847, eff. 7-30-04.)

(10 ILCS 5/1A-20)
Sec. 1A-20. Help Illinois Vote Fund. The Help Illinois Vote Fund is created as a special fund in the State treasury. All federal funds received by the State for the implementation of the federal Help America Vote Act of 2002 shall be deposited into the Help Illinois Vote Fund. Moneys from any other source may be deposited into the Help Illinois Vote Fund. The Help Illinois Vote Fund shall be appropriated solely to the State Board of Elections for use only in the performance of activities and programs authorized or mandated by or in accordance with the federal Help America Vote Act of 2002.
(Source: P.A. 93-574, eff. 8-21-03.)

(10 ILCS 5/1A-25)
Sec. 1A-25. Centralized statewide voter registration list. The centralized statewide voter registration list required by Title III, Subtitle A, Section 303 of the Help America Vote Act of 2002 shall be created and maintained by the State Board of Elections as provided in this Section.
(1) The centralized statewide voter registration list

shall be compiled from the voter registration data bases of each election authority in this State.

(2) With the exception of voter registration forms

submitted electronically through an online voter registration system, all new voter registration forms and applications to register to vote, including those reviewed by the Secretary of State at a driver services facility, shall be transmitted only to the appropriate election authority as required by Articles 4, 5, and 6 of this Code and not to the State Board of Elections. All voter registration forms submitted electronically to the State Board of Elections through an online voter registration system shall be transmitted to the appropriate election authority as required by Section 1A-16.5. The election authority shall process and verify each voter registration form and electronically enter verified registrations on an expedited basis onto the statewide voter registration list. All original registration cards shall remain permanently in the office of the election authority as required by this Code.

(3) The centralized statewide voter registration list

shall:

(i) Be designed to allow election authorities to

utilize the registration data on the statewide voter registration list pertinent to voters registered in their election jurisdiction on locally maintained software programs that are unique to each jurisdiction.

(ii) Allow each election authority to perform

essential election management functions, including but not limited to production of voter lists, processing of vote by mail voters, production of individual, pre-printed applications to vote, administration of election judges, and polling place administration, but shall not prevent any election authority from using information from that election authority's own systems.

(4) The registration information maintained by each

election authority shall be synchronized with that authority's information on the statewide list at least once every 24 hours.

To protect the privacy and confidentiality of voter registration information, the disclosure of any portion of the centralized statewide voter registration list to any person or entity other than to a State or local political committee and other than to a governmental entity for a governmental purpose is specifically prohibited except as follows: (1) subject to security measures adopted by the State Board of Elections which, at a minimum, shall include the keeping of a catalog or database, available for public view, including the name, address, and telephone number of the person viewing the list as well as the time of that viewing, any person may view the list on a computer screen at the Springfield office of the State Board of Elections, during normal business hours other than during the 27 days before an election, but the person viewing the list under this exception may not print, duplicate, transmit, or alter the list; or (2) as may be required by an agreement the State Board of Elections has entered into with a multi-state voter registration list maintenance system.
(Source: P.A. 98-115, eff. 7-29-13; 98-1171, eff. 6-1-15.)

(10 ILCS 5/1A-30)
Sec. 1A-30. (Repealed).
(Source: P.A. 94-492, eff. 1-1-06. Repealed by P.A. 95-331, eff. 8-21-07.)

(10 ILCS 5/1A-35)
Sec. 1A-35. Early and grace period voting education. Subject to appropriation, the State Board of Elections must develop and implement an educational program to inform the public about early voting and grace period voting. The State Board shall conduct the program beginning August 1, 2006, and until the 2006 general election.
(Source: P.A. 94-1000, eff. 7-3-06.)

(10 ILCS 5/1A-40)
Sec. 1A-40. (Repealed).
(Source: P.A. 95-441, eff. 8-27-07. Repealed internally, eff. 1-1-09.)

(10 ILCS 5/1A-45)
Sec. 1A-45. Electronic Registration Information Center.
(a) The State Board of Elections shall enter into an agreement with the Electronic Registration Information Center effective no later than January 1, 2016, for the purpose of maintaining a statewide voter registration database. The State Board of Elections shall comply with the requirements of the Electronic Registration Information Center Membership Agreement. The State Board of Elections shall require a term in the Electronic Registration Information Center Membership Agreement that requires the State to share identification records contained in the Secretary of State's Driver Services Department and Vehicle Services Department, the Department of Human Services, the Department of Healthcare and Family Services, the Department of Aging, and the Department of Employment Security databases (excluding those fields unrelated to voter eligibility, such as income or health information).
(b) The Secretary of State and the Board of Elections shall enter into an agreement to permit the Secretary of State to provide the State Board of Elections with any information required for compliance with the Electronic Registration Information Center Membership Agreement. The Secretary of State shall deliver this information as frequently as necessary for the State Board of Elections to comply with the Electronic Registration Information Center Membership Agreement.
(b-5) The State Board of Elections and the Department of Human Services, the Department of Healthcare and Family Services, the Department on Aging, and the Department of Employment Security shall enter into an agreement to require each department to provide the State Board of Elections with any information necessary to transmit member data under the Electronic Registration Information Center Membership Agreement. The director or secretary, as applicable, of each agency shall deliver this information on an annual basis to the State Board of Elections pursuant to the agreement between the entities.
(c) Any communication required to be delivered to a registrant or potential registrant pursuant to the Electronic Registration Information Center Membership Agreement shall include at least the following message:
"Our records show people at this address may not be

registered to vote at this address, but you may be eligible to register to vote or re-register to vote at this address. If you are a U.S. Citizen, a resident of Illinois, and will be 18 years old or older before the next general election in November, you are qualified to vote.

We invite you to check your registration online at

(enter URL) or register to vote online at (enter URL), by requesting a mail-in voter registration form by (enter instructions for requesting a mail-in voter registration form), or visiting the (name of election authority) office at (address of election authority)."

The words "register to vote online at (enter URL)" shall be bolded and of a distinct nature from the other words in the message required by this subsection (c).
(d) Any communication required to be delivered to a potential registrant that has been identified by the Electronic Registration Information Center as eligible to vote but who is not registered to vote in Illinois shall be prepared and disseminated at the direction of the State Board of Elections. All other communications with potential registrants or re-registrants pursuant to the Electronic Registration Information Center Membership Agreement shall be prepared and disseminated at the direction of the appropriate election authority.
(e) The Executive Director of the State Board of Elections or his or her designee shall serve as the Member Representative to the Electronic Registration Information Center.
(f) The State Board of Elections may adopt any rules necessary to enforce this Section or comply with the Electronic Registration Information Center Membership Agreement.
(Source: P.A. 98-1171, eff. 6-1-15.)

(10 ILCS 5/1A-50)
Sec. 1A-50. The ERIC Operations Trust Fund. The ERIC Operations Trust Fund (Trust Fund) is created as a nonappropriated trust fund to be held outside of the State treasury, with the State Treasurer as ex officio custodian. The Trust Fund shall be financed by a combination of private donations and by appropriations by the General Assembly. The Board may accept from all sources, contributions, grants, gifts, bequeaths, legacies of money, and securities to be deposited into the Trust Fund. All deposits shall become part of the Trust Fund corpus. Moneys in the Trust Fund are not subject to appropriation and shall be used by the Board solely for the costs and expenses related to the participation in the Electronic Registration Information Center pursuant to this Code.
All gifts, grants, assets, funds, or moneys received by the Board for the purpose of participation in the Electronic Registration Information Center shall be deposited and held in the Trust Fund by the State Treasurer separate and apart from all public moneys or funds of this State and shall be administered by the Board exclusively for the purposes set forth in this Section. All moneys in the Trust Fund shall be invested and reinvested by the State Treasurer. All interest accruing from these investments shall be deposited in the Trust Fund.
The ERIC Operations Trust Fund is not subject to sweeps, administrative charge-backs, or any other fiscal or budgetary maneuver that would in any way transfer any amounts from the ERIC Operations Trust Fund into any other fund of the State.
(Source: P.A. 99-522, eff. 6-30-16.)



Article 2A - Time Of Holding Elections

(10 ILCS 5/Art. 2A heading)

(10 ILCS 5/2A-1) (from Ch. 46, par. 2A-1)
(Text of Section WITH the changes made by P.A. 89-719, which has been held unconstitutional)
Sec. 2A-1. All Elections - Governed by this Code - Construction of Article 2A.
(a) No public question may be submitted to any voters in this State, nor may any person be nominated for public office or elected to public or political party office in this State except pursuant to this Code, notwithstanding the provisions of any other statute or municipal charter. However, this Code shall not apply to elections for officers or public questions of local school councils established pursuant to Chapter 34 of the School Code, soil and water conservation districts or drainage districts, except as specifically made applicable by another statute.
(b) All elections in this State shall be held in accordance with the consolidated schedule of elections established in Sections 2A-1.1 and 2A-1.2. No election may be held on any date other than a date on which an election is scheduled under Section 2A-1.1, except special elections to fill congressional vacancies held pursuant to writs of election issued by the Governor, judicial elections to fill vacancies in the office of Supreme Court Judge held pursuant to writs of election issued by the Governor under subsection (a-5) of Section 2A-9, township referenda and votes of the town electors held at the annual town meeting, emergency referenda approved pursuant to Section 2A-1.4, special elections held between January 1, 1995 and July 1, 1995 under Section 34-53 of the School Code, and city, village or incorporated town primary elections in even-numbered years expressly authorized in this Article to provide for annual partisan elections.
(c) At the respective elections established in Section 2A-1.1, candidates shall be elected to office, nominated for election thereto or placed on the ballot as otherwise required by this Code, and public questions may be submitted, as specified in Section 2A-1.2.
(d) If the requirements of Section 2A-1.2 conflict with any specific provision of Sections 2A-2 through 2A-54, as applied to any office or election, the requirements of Section 2A-1.2 prevail, and shall be enforced by the State Board of Elections.
(e) In the event any court of competent jurisdiction declares an election void, the court may order another election without regard to the schedule of elections set forth in this Article.
(Source: P.A. 89-719, eff. 3-7-97.)

(Text of Section WITHOUT the changes made by P.A. 89-719, which has been held unconstitutional)
Sec. 2A-1. All Elections - Governed by this Code - Construction of Article 2A.
(a) No public question may be submitted to any voters in this State, nor may any person be nominated for public office or elected to public or political party office in this State except pursuant to this Code, notwithstanding the provisions of any other statute or municipal charter. However, this Code shall not apply to elections for officers or public questions of local school councils established pursuant to Chapter 34 of the School Code, soil and water conservation districts or drainage districts, except as specifically made applicable by another statute.
(b) All elections in this State shall be held in accordance with the consolidated schedule of elections established in Sections 2A-1.1 and 2A-1.2. No election may be held on any date other than a date on which an election is scheduled under Section 2A-1.1, except special elections to fill congressional vacancies held pursuant to writs of election issued by the Governor, township referenda and votes of the town electors held at the annual town meeting, emergency referenda approved pursuant to Section 2A-1.4, special elections held between January 1, 1995 and July 1, 1995 under Section 34-53 of the School Code, and city, village or incorporated town primary elections in even-numbered years expressly authorized in this Article to provide for annual partisan elections.
(c) At the respective elections established in Section 2A-1.1, candidates shall be elected to office, nominated for election thereto or placed on the ballot as otherwise required by this Code, and public questions may be submitted, as specified in Section 2A-1.2.
(d) If the requirements of Section 2A-1.2 conflict with any specific provision of Sections 2A-2 through 2A-54, as applied to any office or election, the requirements of Section 2A-1.2 prevail, and shall be enforced by the State Board of Elections.
(e) In the event any court of competent jurisdiction declares an election void, the court may order another election without regard to the schedule of elections set forth in this Article.
(Source: P.A. 88-511.)

(10 ILCS 5/2A-1.1) (from Ch. 46, par. 2A-1.1)
Sec. 2A-1.1. All Elections - Consolidated Schedule.
(a) In even-numbered years, the general election shall be held on the first Tuesday after the first Monday of November; and an election to be known as the general primary election shall be held on the third Tuesday in March;
(b) In odd-numbered years, an election to be known as the consolidated election shall be held on the first Tuesday in April except as provided in Section 2A-1.1a of this Act; and an election to be known as the consolidated primary election shall be held on the last Tuesday in February.
(Source: P.A. 95-6, eff. 6-20-07; 96-886, eff. 1-1-11.)

(10 ILCS 5/2A-1.1a) (from Ch. 46, par. 2A-1.1a)
Sec. 2A-1.1a. Whenever the date designated in paragraph (b) of Section 2A-1.1 for the consolidated election conflicts with the celebration of Passover, that election shall be postponed to the first Tuesday following the last day of Passover.
(Source: P.A. 82-1014.)

(10 ILCS 5/2A-1.2) (from Ch. 46, par. 2A-1.2)
Sec. 2A-1.2. Consolidated Schedule of Elections - Offices Designated.
(a) At the general election in the appropriate even-numbered years, the following offices shall be filled or shall be on the ballot as otherwise required by this Code:
(1) Elector of President and Vice President of the

United States;

(2) United States Senator and United States

Representative;

(3) State Executive Branch elected officers;
(4) State Senator and State Representative;
(5) County elected officers, including State's

Attorney, County Board member, County Commissioners, and elected President of the County Board or County Chief Executive;

(6) Circuit Court Clerk;
(7) Regional Superintendent of Schools, except in

counties or educational service regions in which that office has been abolished;

(8) Judges of the Supreme, Appellate and Circuit

Courts, on the question of retention, to fill vacancies and newly created judicial offices;

(9) (Blank);
(10) Trustee of the Metropolitan Sanitary District of

Chicago, and elected Trustee of other Sanitary Districts;

(11) Special District elected officers, not otherwise

designated in this Section, where the statute creating or authorizing the creation of the district requires an annual election and permits or requires election of candidates of political parties.

(b) At the general primary election:
(1) in each even-numbered year candidates of

political parties shall be nominated for those offices to be filled at the general election in that year, except where pursuant to law nomination of candidates of political parties is made by caucus.

(2) in the appropriate even-numbered years the

political party offices of State central committeeman, township committeeman, ward committeeman, and precinct committeeman shall be filled and delegates and alternate delegates to the National nominating conventions shall be elected as may be required pursuant to this Code. In the even-numbered years in which a Presidential election is to be held, candidates in the Presidential preference primary shall also be on the ballot.

(3) in each even-numbered year, where the

municipality has provided for annual elections to elect municipal officers pursuant to Section 6(f) or Section 7 of Article VII of the Constitution, pursuant to the Illinois Municipal Code or pursuant to the municipal charter, the offices of such municipal officers shall be filled at an election held on the date of the general primary election, provided that the municipal election shall be a nonpartisan election where required by the Illinois Municipal Code. For partisan municipal elections in even-numbered years, a primary to nominate candidates for municipal office to be elected at the general primary election shall be held on the Tuesday 6 weeks preceding that election.

(4) in each school district which has adopted the

provisions of Article 33 of the School Code, successors to the members of the board of education whose terms expire in the year in which the general primary is held shall be elected.

(c) At the consolidated election in the appropriate odd-numbered years, the following offices shall be filled:
(1) Municipal officers, provided that in

municipalities in which candidates for alderman or other municipal office are not permitted by law to be candidates of political parties, the runoff election where required by law, or the nonpartisan election where required by law, shall be held on the date of the consolidated election; and provided further, in the case of municipal officers provided for by an ordinance providing the form of government of the municipality pursuant to Section 7 of Article VII of the Constitution, such offices shall be filled by election or by runoff election as may be provided by such ordinance;

(2) Village and incorporated town library directors;
(3) City boards of stadium commissioners;
(4) Commissioners of park districts;
(5) Trustees of public library districts;
(6) Special District elected officers, not otherwise

designated in this section, where the statute creating or authorizing the creation of the district permits or requires election of candidates of political parties;

(7) Township officers, including township park

commissioners, township library directors, and boards of managers of community buildings, and Multi-Township Assessors;

(8) Highway commissioners and road district clerks;
(9) Members of school boards in school districts

which adopt Article 33 of the School Code;

(10) The directors and chairman of the Chain O Lakes

- Fox River Waterway Management Agency;

(11) Forest preserve district commissioners elected

under Section 3.5 of the Downstate Forest Preserve District Act;

(12) Elected members of school boards, school

trustees, directors of boards of school directors, trustees of county boards of school trustees (except in counties or educational service regions having a population of 2,000,000 or more inhabitants) and members of boards of school inspectors, except school boards in school districts that adopt Article 33 of the School Code;

(13) Members of Community College district boards;
(14) Trustees of Fire Protection Districts;
(15) Commissioners of the Springfield Metropolitan

Exposition and Auditorium Authority;

(16) Elected Trustees of Tuberculosis Sanitarium

Districts;

(17) Elected Officers of special districts not

otherwise designated in this Section for which the law governing those districts does not permit candidates of political parties.

(d) At the consolidated primary election in each odd-numbered year, candidates of political parties shall be nominated for those offices to be filled at the consolidated election in that year, except where pursuant to law nomination of candidates of political parties is made by caucus, and except those offices listed in paragraphs (12) through (17) of subsection (c).
At the consolidated primary election in the appropriate odd-numbered years, the mayor, clerk, treasurer, and aldermen shall be elected in municipalities in which candidates for mayor, clerk, treasurer, or alderman are not permitted by law to be candidates of political parties, subject to runoff elections to be held at the consolidated election as may be required by law, and municipal officers shall be nominated in a nonpartisan election in municipalities in which pursuant to law candidates for such office are not permitted to be candidates of political parties.
At the consolidated primary election in the appropriate odd-numbered years, municipal officers shall be nominated or elected, or elected subject to a runoff, as may be provided by an ordinance providing a form of government of the municipality pursuant to Section 7 of Article VII of the Constitution.
(e) (Blank).
(f) At any election established in Section 2A-1.1, public questions may be submitted to voters pursuant to this Code and any special election otherwise required or authorized by law or by court order may be conducted pursuant to this Code.
Notwithstanding the regular dates for election of officers established in this Article, whenever a referendum is held for the establishment of a political subdivision whose officers are to be elected, the initial officers shall be elected at the election at which such referendum is held if otherwise so provided by law. In such cases, the election of the initial officers shall be subject to the referendum.
Notwithstanding the regular dates for election of officials established in this Article, any community college district which becomes effective by operation of law pursuant to Section 6-6.1 of the Public Community College Act, as now or hereafter amended, shall elect the initial district board members at the next regularly scheduled election following the effective date of the new district.
(g) At any election established in Section 2A-1.1, if in any precinct there are no offices or public questions required to be on the ballot under this Code then no election shall be held in the precinct on that date.
(h) There may be conducted a referendum in accordance with the provisions of Division 6-4 of the Counties Code.
(Source: P.A. 89-5, eff. 1-1-96; 89-95, eff. 1-1-96; 89-626, eff. 8-9-96; 90-358, eff. 1-1-98.)

(10 ILCS 5/2A-1.3) (from Ch. 46, par. 2A-1.3)
Sec. 2A-1.3. Calendar of Elections - Determination and Publication - State Board. On December 1, 1980 and on December 1 of each even-numbered year the State Board of Elections shall have prepared and published an official State calendar of elections listing the elections to be held during that year and the following year, the election dates, and the offices to be on the ballot at each such election and any functional dates or other information relevant to the conduct of elections. The official calendar shall include all offices in the State.
The official State Calendar shall comply with the schedule of elections established in this Article 2A. The official calendar may be amended from time to time by the Board by adoption and publication of modifications or additions or by adoption and publication of a revised official calendar.
On December 1, 1981 and each odd-numbered year thereafter the Board shall have prepared and published a revised official calendar if any modifications or additions were made by separate publication after the initial adoption of the official calendar for that biennium.
(Source: P.A. 81-929.)

(10 ILCS 5/2A-1.4) (from Ch. 46, par. 2A-1.4)
Sec. 2A-1.4. Emergency Referenda - Petition - Approval. Whenever any public question is to be submitted pursuant to law, whether by action of the governing body of a unit of local government or school district, by petition, or by court order, the governing body of the unit of local government or school district whose powers or duties are directly affected by the result of the vote on the public question may petition the circuit court for an order declaring such proposition to be an emergency and fixing a date other than a regularly scheduled election date under Section 2A-1.1 on which a special referendum election shall be held for the submission of the public question.
The petition shall set forth the public question and the action taken which requires the submission of the question, the next regularly scheduled election under Section 2A-1.1 at which the proposition could otherwise be placed on the ballot, the estimated costs of conducting a separate special election, and the reasons why an emergency exists to justify such special election prior to the next ensuing regular election. The petition must be approved by a majority of the members, elected or appointed, of the governing body.
The court shall conduct a hearing on the petition. Any resident of the area in which the referendum is to be conducted may oppose the petition.
The court may approve the petition for an emergency referendum only upon a finding, supported by the evidence, that the referendum is necessitated by an imminent need for approval of additional authority in order to maintain the operations or facilities of the unit of government or school district and that such need is due to circumstances beyond the control of the governing body.
(Source: P.A. 80-2dSS-6.)

(10 ILCS 5/2A-2) (from Ch. 46, par. 2A-2)
Sec. 2A-2. Presidential and Vice Presidential Electors - Time of Election. As many electors of President and Vice President of the United States as this State may be entitled to elect shall be elected at the general election, immediately preceding the expiration of the term of the incumbent President of the United States.
(Source: P.A. 80-936.)

(10 ILCS 5/2A-3) (from Ch. 46, par. 2A-3)
Sec. 2A-3. United States Senator - Time of Election. A United States Senator shall be elected at the general election immediately preceding the expiration of the term of an incumbent United States Senator from this State.
(Source: P.A. 80-936.)

(10 ILCS 5/2A-4) (from Ch. 46, par. 2A-4)
Sec. 2A-4. United States Representative - Time of Election. The Representatives in the United States Congress from this State shall be elected at each general election, and vacancies shall be filled at special elections pursuant to writs of election issued by the Governor.
(Source: P.A. 80-936.)

(10 ILCS 5/2A-5) (from Ch. 46, par. 2A-5)
Sec. 2A-5. Governor, Lieutenant Governor, Attorney General, Secretary of State, Comptroller - Time of Election. The Governor, Lieutenant Governor, Attorney General, Secretary of State and Comptroller shall be elected at the general election in 1978 and at the general election every 4 years thereafter.
(Source: P.A. 80-936.)

(10 ILCS 5/2A-6) (from Ch. 46, par. 2A-6)
Sec. 2A-6. State Treasurer - Time of Election. The State Treasurer shall be elected at the general election in 1978 and at the general election every 4 years thereafter.
(Source: P.A. 80-936.)

(10 ILCS 5/2A-7) (from Ch. 46, par. 2A-7)
Sec. 2A-7. State Senator - Time of Election. A State Senator shall be elected in a legislative district at the general election which immediately precedes the expiration of the term of that district's incumbent Senator.
(Source: P.A. 80-936.)

(10 ILCS 5/2A-8) (from Ch. 46, par. 2A-8)
Sec. 2A-8. State Representative - Time of Election. Members of the State House of Representatives shall be elected at the general election in 1978 and at each general election every 2 years thereafter.
(Source: P.A. 80-936.)

(10 ILCS 5/2A-9) (from Ch. 46, par. 2A-9)
(Text of Section WITH the changes made by P.A. 89-719, which has been held unconstitutional)
Sec. 2A-9. Supreme, Appellate and Circuit Judges.
(a) Except as otherwise provided in subsection (a-5), if one of the following events occurs 92 or more days before a general primary election at which judges are to be nominated, the term of an incumbent judge will expire on the first Monday in December of the next even-numbered year:
(1) the judge dies;
(2) the Chief Justice receives a written resignation

or notice of retirement, signed and submitted by the judge, which specifies a date of resignation or retirement on or before the first Monday in December of the next even-numbered year;

(3) a statute mandates the judge's retirement for

reason of age on or before the first Monday in December of the next even-numbered year;

(4) the judge was eligible to seek retention in the

next general election but failed to timely file a declaration of candidacy to succeed himself or, having timely filed such declaration, withdrew it;

(5) the judge is convicted of a felony or other

infamous crime;

(6) the judge is removed from office.
Except as otherwise provided in subsection (a-5), if one of the preceding events occurs less than 92 days before a general primary election at which judges are to be nominated, the term of an incumbent judge will expire on the first Monday in December following the second general election thereafter.
(a-5) If a vacancy occurs in the office of Supreme Court Judge, including one of the events described in subsection (a) or a vacancy occurring because of the failure of the Judge to be retained in office, the Governor shall issue writs of election to fill that vacancy in a manner provided in this subsection. The Governor shall issue a writ of election within 5 days after the occurrence of that vacancy to the county clerks of the several counties in the Judicial District where the vacancy exists, appointing a day within 115 days to hold a judicial election to fill such vacancy. The Governor shall issue a writ of election to hold a judicial primary election to nominate candidates for the office of Supreme Court Judge at least 30 days preceding the judicial election. A Supreme Court Judge elected under this subsection (a-5) shall begin his or her term upon certification of his or her election by the State Board of Elections. If the vacancy occurred 92 or more days before a general primary election at which judges are to be nominated, a Supreme Court Judge elected to fill a vacancy under this subsection (a-5) shall hold his or her office until the first Monday in December following the next general election, at which general election a Supreme Court Judge shall be elected for a full term. If the vacancy occurred less than 92 days before a general primary election at which judges are to be nominated, a Supreme Court Judge elected to fill a vacancy under this subsection (a-5) shall hold his or her office until the first Monday in December following the second general election thereafter, at which general election a Supreme Court Judge shall be elected for a full term.
(b) Judges of the Appellate and Circuit Courts shall be elected in their respective districts or circuits at the general election of each even-numbered year immediately preceding the expiration of the term of each incumbent judge, not retained, and shall enter upon the duties of their offices on the first Monday of December after their election.
(c) Whenever an additional appellate or Circuit Judge is authorized by law, the office shall be filled in the manner provided for filling a vacancy in that office.
(Source: P.A. 89-719, eff. 3-7-97.)

(Text of Section WITHOUT the changes made by P.A. 89-719, which has been held unconstitutional)
Sec. 2A-9. Supreme, Appellate and Circuit Judges.
(a) If one of the following events occurs 92 or more days before a general primary election at which judges are to be nominated, the term of an incumbent judge will expire on the first Monday in December of the next even-numbered year:
(1) the judge dies;
(2) the Chief Justice receives a written resignation

or notice of retirement, signed and submitted by the judge, which specifies a date of resignation or retirement on or before the first Monday in December of the next even-numbered year;

(3) a statute mandates the judge's retirement for

reason of age on or before the first Monday in December of the next even-numbered year;

(4) the judge was eligible to seek retention in the

next general election but failed to timely file a declaration of candidacy to succeed himself or, having timely filed such declaration, withdrew it;

(5) the judge is convicted of a felony or other

infamous crime;

(6) the judge is removed from office.
If one of the preceding events occurs less than 92 days before a primary election at which judges are to be nominated, the term of an incumbent judge will expire on the first Monday in December following the second general election thereafter.
(b) Judges of the Appellate and Circuit Courts shall be elected in their respective districts or circuits at the general election of each even-numbered year immediately preceding the expiration of the term of each incumbent judge, not retained, and shall enter upon the duties of their offices on the first Monday of December after their election.
(c) Whenever an additional appellate or Circuit Judge is authorized by law, the office shall be filled in the manner provided for filling a vacancy in that office.
(Source: P.A. 86-1348.)

(10 ILCS 5/2A-10) (from Ch. 46, par. 2A-10)
Sec. 2A-10. Assessor - Board of Appeals. In each county which elects a County Assessor and a Board of Appeals, the County Assessor and the Board of Appeals shall be elected at the general election in 1978 and at the general election every 4 years thereafter.
(Source: P.A. 80-936.)

(10 ILCS 5/2A-10.1) (from Ch. 46, par. 2A-10.1)
Sec. 2A-10.1. Supervisor of Assessments. In each county of less than 3,000,000 inhabitants having an elected supervisor of assessments, the supervisor of assessments shall be elected at a general election and shall serve for a term of 4 years.
(Source: P.A. 84-837.)

(10 ILCS 5/2A-11) (from Ch. 46, par. 2A-11)
Sec. 2A-11. Board of Assessors - Time of Election. A member of the Board of Assessors in each county which elects members of a Board of Assessors shall be elected at each general election to succeed each incumbent member whose term expires before the following general election.
(Source: P.A. 80-936.)

(10 ILCS 5/2A-12) (from Ch. 46, par. 2A-12)
Sec. 2A-12. Board of Review - Time of Election. A member of the Board of Review in any county which elects members of a Board of Review shall be elected, at each general election which immediately precedes the expiration of the term of any incumbent member, to succeed each member whose term ends before the following general election, except that members of the Cook County Board of Review shall be elected as provided in subsection (c) of Section 5-5 of the Property Tax Code.
(Source: P.A. 93-574, eff. 8-21-03.)

(10 ILCS 5/2A-13) (from Ch. 46, par. 2A-13)
Sec. 2A-13. Recorder of Deeds - Time of Election. In each county which elects a recorder, a recorder shall be elected at the general election in 1980 and at the general election every 4 years thereafter.
(Source: P.A. 83-358.)

(10 ILCS 5/2A-14) (from Ch. 46, par. 2A-14)
Sec. 2A-14. County Auditor - Time of Election. The County Auditor of each county which elects a County Auditor shall be elected at the general election in 1980 and at the general election every 4 years thereafter.
(Source: P.A. 80-936.)

(10 ILCS 5/2A-15) (from Ch. 46, par. 2A-15)
Sec. 2A-15. Circuit Clerk - Time of Election. The Clerk of the Circuit Court in each county shall be elected at the general election in 1980 and at the general election every 4 years thereafter.
(Source: P.A. 80-936.)

(10 ILCS 5/2A-16) (from Ch. 46, par. 2A-16)
Sec. 2A-16. County Clerk - Time of Election. The County Clerk of each county shall be elected at the general election in 1978 and at the general election every 4 years thereafter.
(Source: P.A. 80-936.)

(10 ILCS 5/2A-17) (from Ch. 46, par. 2A-17)
Sec. 2A-17. Sheriff - Time of Election. The Sheriff of each county shall be elected at the general election in 1978 and at the general election every 4 years thereafter.
(Source: P.A. 80-936.)

(10 ILCS 5/2A-18) (from Ch. 46, par. 2A-18)
Sec. 2A-18. Coroner - Time of Election. In each county which elects a Coroner, the Coroner shall be elected at the general election in 1980 and at the general election every 4 years thereafter.
(Source: P.A. 80-936.)

(10 ILCS 5/2A-19) (from Ch. 46, par. 2A-19)
Sec. 2A-19. County Treasurer - Time of Election. County Treasurers shall be elected at the general election in 1978 and at the general election every 4 years thereafter.
(Source: P.A. 80-416; 80-936; 80-1364.)

(10 ILCS 5/2A-20) (from Ch. 46, par. 2A-20)
Sec. 2A-20. Regional Superintendent of Schools - Time of Election. Except in counties or educational service regions in which that office has been abolished, the Regional Superintendents of Schools shall be elected at the general election in 1978 and at the general election every 4 years thereafter.
(Source: P.A. 87-654; 88-89.)

(10 ILCS 5/2A-21) (from Ch. 46, par. 2A-21)
Sec. 2A-21. State's Attorney - Time of Election. State's Attorneys shall be elected at the general election in 1980 and at the general election every 4 years thereafter.
(Source: P.A. 80-936.)

(10 ILCS 5/2A-22) (from Ch. 46, par. 2A-22)
Sec. 2A-22. Cook County - Commissioner - President - Time of Election. County Commissioners and the President of the County Board of Cook County, and the Chief Executive officer in other home rule counties, shall be elected at the general election in 1978 and at the general election every 4 years thereafter.
(Source: P.A. 80-936.)

(10 ILCS 5/2A-23) (from Ch. 46, par. 2A-23)
Sec. 2A-23. County Board Members - Time of Election. County Board members in counties under township organization shall be elected at the general election in each even-numbered year to succeed members whose terms expire prior to the next general election.
(Source: P.A. 80-936.)

(10 ILCS 5/2A-24) (from Ch. 46, par. 2A-24)
Sec. 2A-24. County Commissioners - Non Township Counties - Time of Election. A County Commissioner shall be elected at each general election in counties not under township organization to succeed each incumbent Commissioner whose term expires before the following general election.
The Board of County Commissioners, at least 30 days before the first day for filing nomination petitions preceding each primary election in which 2 Commissioners are to be elected, may provide by resolution that candidates for such position shall each file nomination papers for and be nominated for and elected to a specific office. The resolution shall designate the positions to be filled as follows: Position A is the position now held (or vacated) by ........... (Name of one incumbent or most recent Commissioner) and position B is the position now held (or vacated) by .......... (Name of the other incumbent or most recent Commissioner).
(Source: P.A. 82-373.)

(10 ILCS 5/2A-25) (from Ch. 46, par. 2A-25)
Sec. 2A-25. Chicago - Mayor - Clerk - Treasurer - Time of Election. The Mayor, a city clerk and a city treasurer of the City of Chicago shall be elected at the consolidated election in 1979 and at the consolidated election every 4 years thereafter.
(Source: P.A. 80-936.)

(10 ILCS 5/2A-26) (from Ch. 46, par. 2A-26)
Sec. 2A-26. Chicago Aldermen. Aldermen of the City of Chicago shall be elected at the consolidated primary election in 1979 and at the consolidated primary election every 4 years thereafter. The runoff election where necessary, pursuant to law, for Chicago aldermen shall be held at the consolidated election in 1979, and every 4 years thereafter.
(Source: P.A. 80-936.)

(10 ILCS 5/2A-27) (from Ch. 46, par. 2A-27)
Sec. 2A-27. Cities generally; mayor; clerk; treasurer; time of election. A mayor, a city clerk, and a city treasurer shall be elected in each city that elects those officers (except the City of Chicago) at the consolidated election in 1979 or 1981 (in whichever of those years the terms of those officers expire) and at the consolidated election every 4 years thereafter. In cities that have provided for a 2 year term for elective officers under Section 3.1-10-65 of the Illinois Municipal Code, however, these city officers shall be elected at the consolidated election of each odd-numbered year.
(Source: P.A. 91-357, eff. 7-29-99.)

(10 ILCS 5/2A-28) (from Ch. 46, par. 2A-28)
Sec. 2A-28. Cities Generally - Aldermen - Time of Election. An alderman of a city other than the City of Chicago shall be elected at the consolidated or general primary election in each year to succeed each incumbent alderman whose term ends before the following consolidated or general election.
(Source: P.A. 81-1433.)

(10 ILCS 5/2A-29) (from Ch. 46, par. 2A-29)
Sec. 2A-29. Cities under Commission Form of Government - Commissioners and Mayor - Time of Election. A mayor and the commissioners of all municipalities which have adopted the commission form of municipal government shall be elected at the consolidated or general primary election which immediately precedes the expiration of the term of the incumbent mayor and commissioners.
(Source: P.A. 81-1433.)

(10 ILCS 5/2A-30) (from Ch. 46, par. 2A-30)
Sec. 2A-30. Villages and Incorporated Towns with Population of Less than 50,000 - President - Trustees - Clerk. In villages and incorporated towns with a population of less than 50,000, a president shall be elected at the consolidated election in every other odd-numbered year when the president is elected for a 4 year term, and in each odd-numbered year when the president is elected for a 2 year term.
Except as provided in Section 2A-30a, in villages and incorporated towns with a population of less than 50,000, 3 trustees shall be elected at the consolidated election in each odd-numbered year when trustees are elected for 4 year terms, and at the consolidated election in each odd-numbered year and at the general primary election in each even-numbered year when trustees are elected for 2 year terms. A primary to nominate candidates for the office of trustee to be elected at the general primary election shall be held on the Tuesday 6 weeks preceding that election.
In villages and incorporated towns with a population of less than 50,000, a clerk shall be elected at the consolidated election in every other odd-numbered year when the clerk is elected for a 4 year term, and in each odd-numbered year when the clerk is elected for a 2 year term.
(Source: P.A. 80-1495.)

(10 ILCS 5/2A-30a) (from Ch. 46, par. 2A-30a)
Sec. 2A-30a. Trustees in villages under 5,000; time of election. In villages of under 5,000 population that provide by resolution and referendum that the village board of trustees shall be comprised of 4 members as provided by Section 3.1-25-10 of the Illinois Municipal Code, 2 trustees shall be elected at the consolidated election in each odd-numbered year after the adoption of the resolution when trustees are elected for 4 year terms, and at the consolidated election in each odd-numbered year and at the general primary election in each even-numbered year after the adoption of the resolution when trustees are elected for 2 year terms.
(Source: P.A. 87-1119.)

(10 ILCS 5/2A-31) (from Ch. 46, par. 2A-31)
Sec. 2A-31. Villages over 50,000; president; trustees; clerk; time of election.
(a) In villages with a population of 50,000 or more, a president shall be elected at the consolidated election in 1979 or 1981 (in whichever of those years the term of the president expires) and every 4 years thereafter.
(b) In villages with a population of 50,000 or more, 6 trustees shall be elected at the consolidated election in 1979 or 1981 (in whichever of those years the terms of the trustees expire) and every 4 years thereafter, unless the village has provided, in accordance with Section 3.1-25-15 of the Illinois Municipal Code, to elect trustees in the manner provided for villages with a population of less than 50,000, in which case trustees shall be elected at the time prescribed in Section 2A-30 of this Act.
(c) In villages with a population of 50,000 or more, a clerk shall be elected at the consolidated election in every other odd-numbered year when the clerk is elected for a 4 year term, and in each odd-numbered year when the clerk is elected for a 2 year term.
(Source: P.A. 87-1119.)

(10 ILCS 5/2A-32) (from Ch. 46, par. 2A-32)
Sec. 2A-32. Incorporated Towns with Population of 50,000 or More - President - Clerk - Collector - Assessor - Supervisor - Trustee - Time of Election. In each incorporated town with a population of 50,000 or more, a president, a clerk, a collector, a supervisor and an assessor, when required, shall be elected in every incorporated town at the consolidated election in 1985 and at the consolidated election every 4 years thereafter.
A trustee shall be elected to succeed each trustee whose term expires in a particular year, such election to be held at the consolidated election in odd-numbered years.
The term of office of a trustee which expires in 1984 is extended to 1985 and the term of office of a trustee which expires in 1986 is extended to 1987.
(Source: P.A. 83-720.)

(10 ILCS 5/2A-33) (from Ch. 46, par. 2A-33)
Sec. 2A-33. Town - Supervisors - Trustees - Township Collectors - Township Clerks - Township Assessors - Time of Election. In each town where such officials are elected, supervisors, township trustees, township collectors, township clerks multi-township assessors and township assessors shall be elected at the consolidated election in 1981 and at the consolidated election every 4 years thereafter.
(Source: P.A. 81-838.)

(10 ILCS 5/2A-34) (from Ch. 46, par. 2A-34)
Sec. 2A-34. Highway Commissioners - Road District Clerks - Time of Election. Highway commissioners and road district clerks shall be elected at the consolidated election in 1985 and at the consolidated election every 4 years thereafter.
(Source: P.A. 81-1433.)

(10 ILCS 5/2A-36) (from Ch. 46, par. 2A-36)
Sec. 2A-36. Fire Protection District - Trustee - Time of Election. A trustee of a Fire Protection District which elects its trustees shall be elected at each consolidated election in odd-numbered years to succeed each incumbent trustee whose term expires before the following consolidated election.
(Source: P.A. 90-358, eff. 1-1-98.)

(10 ILCS 5/2A-37) (from Ch. 46, par. 2A-37)
Sec. 2A-37. Library District - Trustee - Time of Election. A trustee of a Library District shall be elected, at the consolidated election in odd-numbered years which immediately precedes the expiration of the term of any incumbent trustee, to succeed each incumbent trustee whose term ends before the following consolidated election.
(Source: P.A. 81-929.)

(10 ILCS 5/2A-38) (from Ch. 46, par. 2A-38)
Sec. 2A-38. General Park District - Commissioners - Time of Election. A commissioner of a General Park District shall be elected at the consolidated election in odd-numbered years to succeed each incumbent commissioner whose term expires before the following consolidated election.
(Source: P.A. 84-861.)

(10 ILCS 5/2A-39) (from Ch. 46, par. 2A-39)
Sec. 2A-39. Township Park District - Commissioner - Time of Election. A commissioner of a Township Park District shall be elected at the consolidated election of each odd-numbered year to succeed each incumbent commissioner whose term expires before the following consolidated election.
(Source: P.A. 80-1469.)

(10 ILCS 5/2A-40) (from Ch. 46, par. 2A-40)
Sec. 2A-40. Metropolitan Sanitary District of Greater Chicago - Trustee - Time of Election. A trustee of the Metropolitan Sanitary District of Greater Chicago shall be elected at each general election to succeed each incumbent trustee whose term expires before the following general election.
(Source: P.A. 80-936.)

(10 ILCS 5/2A-41) (from Ch. 46, par. 2A-41)
Sec. 2A-41. Sanitary District - Trustee - Time of Election. A trustee of a Sanitary District which elects its trustees, other than the Metropolitan Sanitary District of Greater Chicago, shall be elected at the general election in each even-numbered year which immediately precedes the expiration of the term of any incumbent trustee, to succeed each incumbent trustee whose term ends before the following general election.
(Source: P.A. 80-936.)

(10 ILCS 5/2A-43) (from Ch. 46, par. 2A-43)
Sec. 2A-43. Springfield Metropolitan Exposition and Auditorium Authority - Commissioner - Time of Election. A commissioner of the Springfield Metropolitan Exposition and Auditorium Authority shall be elected at the consolidated election of each odd-numbered year to succeed each incumbent commissioner whose term expires before the following consolidated election.
(Source: P.A. 90-358, eff. 1-1-98.)

(10 ILCS 5/2A-44) (from Ch. 46, par. 2A-44)
Sec. 2A-44. Board of Library Trustees - Members - Time of Election. A member of an elected Board of Library Trustees shall be elected at the consolidated election which immediately precedes the expiration of the term of an incumbent trustee, to succeed each incumbent trustee whose term expires before the following consolidated election.
(Source: P.A. 84-770.)

(10 ILCS 5/2A-45) (from Ch. 46, par. 2A-45)
Sec. 2A-45. Community Buildings - Board of Managers - Member - Time of Election. A member of a Board of Managers, which may have authority over township community buildings, shall be elected at the consolidated election of each odd-numbered year to succeed each incumbent manager whose term expires before the following consolidated election.
(Source: P.A. 80-1469.)

(10 ILCS 5/2A-46) (from Ch. 46, par. 2A-46)
Sec. 2A-46. Board of Stadium Commissioners - Commissioner - Time of election. A commissioner of a city Board of Stadium Commissioners shall be elected at each consolidated election which immediately precedes the expiration of the term of any incumbent commissioner, to succeed each incumbent commissioner whose term expires before the following consolidated election.
(Source: P.A. 80-1469.)

(10 ILCS 5/2A-48) (from Ch. 46, par. 2A-48)
Sec. 2A-48. Board of School Directors - Member - Time of Election. A member of a Board of School Directors or a member of an elected Board of Education, as the case may be, shall be elected at each consolidated election to succeed each incumbent member whose term ends before the following consolidated election.
(Source: P.A. 90-358, eff. 1-1-98.)

(10 ILCS 5/2A-49) (from Ch. 46, par. 2A-49)
Sec. 2A-49. Board of School Inspectors - Member - Time of Election. A member of a Board of School Inspectors shall be elected at the consolidated election which immediately precedes the expiration of the term of any incumbent school inspector, to succeed each incumbent school inspector whose term ends before the following consolidated election.
(Source: P.A. 90-358, eff. 1-1-98.)

(10 ILCS 5/2A-50) (from Ch. 46, par. 2A-50)
Sec. 2A-50. Regional Board of School Trustees - Trustee - Time of Election. Except in educational service regions having a population of 2,000,000 or more inhabitants, a trustee of a Regional Board of School Trustees shall be elected at the consolidated election to succeed each incumbent trustee whose term ends before the following consolidated election.
(Source: P.A. 90-358, eff. 1-1-98.)

(10 ILCS 5/2A-51) (from Ch. 46, par. 2A-51)
Sec. 2A-51. Schools - Trustee - Time of Election. Except in a township in which all school districts located therein have withdrawn from the jurisdiction and authority of the trustees of schools under the provisions of subsection (b) of Section 5-1 of the School Code and except in townships in which the office of trustee of schools has been abolished as provided in subsection (c) of Section 5-1 of the School Code, a trustee of schools shall be elected in townships at the consolidated election which immediately precedes the expiration of the term of any incumbent trustee, to succeed each incumbent trustee whose term ends before the following consolidated election.
(Source: P.A. 90-358, eff. 1-1-98.)

(10 ILCS 5/2A-52) (from Ch. 46, par. 2A-52)
Sec. 2A-52. Community College District - Member - Time of Election. A member of the Board of a Community College District shall be elected at each consolidated election to succeed each elected incumbent member of the Board whose term expires before the following consolidated election.
(Source: P.A. 90-358, eff. 1-1-98.)

(10 ILCS 5/2A-53) (from Ch. 46, par. 2A-53)
Sec. 2A-53. (Repealed).
(Source: Repealed by P.A. 89-5, eff. 1-1-96.)

(10 ILCS 5/2A-54) (from Ch. 46, par. 2A-54)
Sec. 2A-54. In those cases in which the election to an office is changed by the consolidation of elections to an earlier or later month in the same year or to a different year, the term of any incumbent serving on December 1, 1980 is extended to the first Monday in the first month following the election of his successor and until the successor has qualified, and the term of the successor in office shall commence on that first Monday.
The term of office of a person elected at a nonpartisan election whose term begins before the effective date of this amendatory Act of 1997 shall expire on the date that his or her term would have expired had this amendatory Act of 1997 not been enacted. The term of office of a person elected at a consolidated election held on or after the effective date of this amendatory Act of 1997 to succeed to a term of office of a person elected at a nonpartisan election shall begin upon the termination of the predecessor's term of office. The term of office of a person elected to succeed to a term of office of a person elected at a nonpartisan election shall end after the next consolidated election at which a successor is elected and at the regularly scheduled time for the ending of terms of office as provided in the Act or Acts creating or governing that unit of local government or school district.
However, this general provision for the transition of terms of office in relation to the adoption of a uniform schedule of elections shall be subject to the specific provisions for the transition of terms of office in the several Acts creating or governing the creation of various units of local government and school districts, as amended.
(Source: P.A. 90-358, eff. 1-1-98.)

(10 ILCS 5/2A-55)
Sec. 2A-55. Forest preserve districts; commissioners; time of election. A forest preserve district commissioner elected under Section 3.5 of the Downstate Forest Preserve District Act shall be elected at each consolidated election to succeed each incumbent commissioner whose term expires before the following consolidated election.
(Source: P.A. 88-443.)



Article 3 - Qualification Of Voters

(10 ILCS 5/Art. 3 heading)

(10 ILCS 5/3-1) (from Ch. 46, par. 3-1)
Sec. 3-1. Every person (i) who has resided in this State and in the election district 30 days next preceding any election therein, or (ii) who has resided in and is registered to vote from the election district 30 days next preceding any election therein and has moved to another election district in this State within said 30 days and has made and subscribed to the affidavit provided in paragraph (b) of Section 17-10 of this Act, or (iii) who has resided in and is registered to vote from the election district 30 days next preceding any election therein and has not moved to another residence but whose address has changed as a result of implementation of a 9-1-1 emergency telephone system and has made and subscribed to the affidavit provided in subsection (a) of Section 17-10, and who is a citizen of the United States, of the age of 18 or more years is entitled to vote at such election for all offices and on all propositions. Any military establishment within the boundaries of Illinois is "in this State" even though the government of the United States may have exclusive jurisdiction over such establishment.
(Source: P.A. 90-664, eff. 7-30-98.)

(10 ILCS 5/3-1.2) (from Ch. 46, par. 3-1.2)
Sec. 3-1.2. Eligibility to sign petition. For the purpose of determining eligibility to sign a nominating petition or a petition proposing a public question the terms "voter", "registered voter", "qualified voter", "legal voter", "elector", "qualified elector", "primary elector" and "qualified primary elector" as used in this Code or in another Statute shall mean a person who is registered to vote at the address shown opposite his signature on the petition or was registered to vote at such address when he signed the petition. Any person, otherwise qualified under this Section, who has not moved to another residence but whose address has changed as a result of implementation of a 9-1-1 emergency telephone system shall be considered a "voter", "registered voter", "qualified voter", "legal voter", "elector", "qualified elector", "primary elector", and "qualified primary elector".
(Source: P.A. 91-57, eff. 6-30-99; 92-129, eff. 7-20-01.)

(10 ILCS 5/3-1.3) (from Ch. 46, par. 3-1.3)
Sec. 3-1.3. Whenever this Code or another statute requires that a nominating petition or a petition proposing a public question shall be signed by a specified percentage of the registered voters of the State, a political subdivision or district or precinct or combination of precincts, the total number of voters to which the percentage is applied shall be the number of voters who are registered in the State, political subdivision or district or precinct or combination of precincts, as the case may be, on the date registration closed before the regular election next preceding the last day on which such petition may be filed in accordance with the general election law. This Section does not apply to the determination of the number of signatures required on a petition filed pursuant to Article IX of the Liquor Control Act of 1934.
(Source: P.A. 84-1467.)

(10 ILCS 5/3-2) (from Ch. 46, par. 3-2)
Sec. 3-2. (a) A permanent abode is necessary to constitute a residence within the meaning of Section 3-1. No elector or spouse shall be deemed to have lost his or her residence in any precinct or election district in this State by reason of his or her absence on business of the United States, or of this State. Nothing in this Section shall be construed to prevent homeless individuals from registering to vote under the provisions of this Act.
(b) A homeless individual must have a mailing address in order to be eligible to register to vote. For purposes of this Act, a mailing address shall constitute a homeless individual's residence for voting purposes. A mailing address of a homeless individual may include, but is not limited to, a shelter, a day shelter, or a private residence.
Election authorities may by reasonable rules limit the place where voter registration of homeless individuals may be taken and the class of deputy registrars who may take the voter registration of homeless individuals.
(c) Nothing in this Act shall be construed to confer upon homeless individuals any additional privileges or benefits other than the right to register to vote and to be qualified to vote in an election under Articles 4, 5, and 6 of this Code.
(Source: P.A. 87-1241.)

(10 ILCS 5/3-3) (from Ch. 46, par. 3-3)
Sec. 3-3. Every honorably discharged soldier or sailor who is an inmate of any soldiers' and sailors' home within the State of Illinois, any person who is a resident of a facility licensed or certified pursuant to the Nursing Home Care Act, the Specialized Mental Health Rehabilitation Act of 2013, the ID/DD Community Care Act, or the MC/DD Act, or any person who is a resident of a community-integrated living arrangement, as defined in Section 3 of the Community-Integrated Living Arrangements Licensure and Certification Act, for 30 days or longer, and who is a citizen of the United States and has resided in this State and in the election district 30 days next preceding any election shall be entitled to vote in the election district in which any such home or community-integrated living arrangement in which he is an inmate or resident is located, for all officers that now are or hereafter may be elected by the people, and upon all questions that may be submitted to the vote of the people: Provided, that he shall declare upon oath, that it was his bona fide intention at the time he entered said home or community-integrated living arrangement to become a resident thereof.
(Source: P.A. 98-104, eff. 7-22-13; 99-180, eff. 7-29-15.)

(10 ILCS 5/3-4) (from Ch. 46, par. 3-4)
Sec. 3-4. No patient of any hospital or mental institution in this State, shall by virtue of his abode at such hospital or mental institution be deemed a resident or legal voter in the town, city, village or election district or precinct in which such hospital or mental institution may be situated; but every such person shall be deemed a resident of the town, city, village or election district or precinct in which he resided next prior to becoming a patient of such hospital or mental institution. However, the term "hospital" does not include skilled nursing facilities.
(Source: P.A. 79-1123.)

(10 ILCS 5/3-5) (from Ch. 46, par. 3-5)
Sec. 3-5. No person who has been legally convicted, in this or another state or in any federal court, of any crime, and is serving a sentence of confinement in any penal institution, or who has been convicted under any Section of this Act and is serving a sentence of confinement in any penal institution, shall vote, offer to vote, attempt to vote or be permitted to vote at any election until his release from confinement.
Confinement for purposes of this Section shall include any person convicted and imprisoned but granted a furlough as provided by Section 3-11-1 of the "Unified Code of Corrections", or admitted to a work release program as provided by Section 3-13-2 of the "Unified Code of Corrections". Confinement shall not include any person convicted and imprisoned but released on parole.
Confinement or detention in a jail pending acquittal or conviction of a crime is not a disqualification for voting.
(Source: P.A. 94-637, eff. 1-1-06.)

(10 ILCS 5/3-6)
Sec. 3-6. Voting age. Notwithstanding any other provision of law, a person who is 17 years old on the date of a caucus, general primary election, or consolidated primary election and who is otherwise qualified to vote is qualified to vote at that caucus, general primary, or consolidated primary, including voting a vote by mail, grace period, or early voting ballot with respect to that general primary or consolidated primary, if that person will be 18 years old on the date of the immediately following general election or consolidated election for which candidates are nominated at that primary.
References in this Code and elsewhere to the requirement that a person must be 18 years old to vote shall be interpreted in accordance with this Section.
For the purposes of this Code, an individual who is 17 years of age and who will be 18 years of age on the date of the general or consolidated election shall be deemed competent to execute and attest to any voter registration forms. An individual who is 17 years of age, will be 18 years of age on the date of the immediately following general or consolidated election, and is otherwise qualified to vote shall be deemed eligible to circulate a nominating petition or a petition proposing a public question.
(Source: P.A. 99-722, eff. 8-5-16; 100-201, eff. 8-18-17.)

(10 ILCS 5/3-7)
Sec. 3-7. Voters in consolidating and merging townships.
(a) In the consolidated election where township trustees are elected next following the certification of a successful referendum to consolidate townships under Article 22 of the Township Code, the qualified electors entitled to caucus, vote for, be nominated for, and run for offices in the consolidated township that is to be formed are those registered voters residing in any of the townships identified in the referendum as they exist prior to consolidation.
(b) In the consolidated election where township trustees are elected next following the certification of a successful referendum to dissolve a township and merge its territory into 2 adjacent townships under Article 23 of the Township Code, the qualified electors entitled to caucus, vote for, be nominated for, and run for offices in a receiving township shall also include those registered voters residing in the territory of the dissolving township described in the resolutions adopted under Section 23-10 of the Township Code as the territory to be merged with the receiving township. For purposes of this subsection (b) only, "dissolving township" and "receiving township" have the meaning provided in Section 23-5 of the Township Code.
(Source: P.A. 100-107, eff. 1-1-18.)



Article 4 - Registration Of Electors In Counties Having A Population Of Less Than 500,000

(10 ILCS 5/Art. 4 heading)

(10 ILCS 5/4-1) (from Ch. 46, par. 4-1)
Sec. 4-1. Except as provided in this Article 4, it is unlawful for any person residing in a county containing a population of less than 500,000, to vote at any election at which any officers are to be nominated or elected, or at any election at which any questions of public policy are to be voted on, unless such person is at the time of such election a registered voter under the provisions of this Article 4.
The provisions of this Article do not apply to electors voting in an election of any soil and water conservation district or drainage district or to electors residing in municipalities in this State which have adopted "An Act regulating the holding of elections and declaring the result thereof in cities, villages and incorporated towns in this State", approved June 19, 1885, as amended, or which have adopted Articles 6, 14 and 18 of this Act. This Article shall not apply to electors voting pursuant to Article 20 of this Act.
The provisions of this Article 4, so far as they require the registration of voters as a condition to their being allowed to vote shall not apply to persons otherwise entitled to vote who have made and subscribed to the affidavit provided in paragraph (b) of Section 17-10 of this Act.
(Source: P.A. 81-1060.)

(10 ILCS 5/4-2) (from Ch. 46, par. 4-2)
Sec. 4-2. No person shall be entitled to be registered in and from any precinct unless such person shall by the date of the election next following have resided in the State and within the precinct 30 days and be otherwise qualified to vote at such election. Every applicant who shall be 18 years of age or over on the day of the next election shall be permitted to register, if otherwise qualified.
To constitute residence under this Act, Article 3 is controlling.
(Source: P.A. 81-953.)

(10 ILCS 5/4-3) (from Ch. 46, par. 4-3)
Sec. 4-3. The county board shall appoint the place of registry in each precinct for any precinct re-registration of 1969 and 1970 under this Article 4 and for all precinct registrations. Such place or places shall be in the most public, orderly and convenient portions thereof; and no building or part of a building shall be designated or used as a place of registry, in which spirituous or intoxicating liquor is sold or which is used as political headquarters for any party, candidate or office holder. The county clerk may demand of the chief of police of each city, village or incorporated town, or the sheriff, to furnish officers of the law to attend during the progress of any registration at any place or places of registration designated by the county board.
(Source: Laws 1968, p. 570.)

(10 ILCS 5/4-4) (from Ch. 46, par. 4-4)
Sec. 4-4. The county clerk shall be ex officio the registration officer of such county and shall have full charge and control of the registration of voters within such county, where this Article 4 is in effect.
For the 3 days of any 1969 and 1970 re-registration and for precinct registrations hereinafter provided, 2 of the judges of election, no more than one from the same political party, theretofore duly appointed and confirmed as such and acting in each precinct, shall be designated by the county clerk to constitute a board of registration for each precinct, respectively, and each of such judges of election so designated shall serve as a judge of registration therein.
In counties over 1,000,000 population town or road district clerks, city or village clerks, their duly authorized deputies approved by the county clerk, and employees of the office of the county clerk may be appointed by the county clerk as deputy registration officers.
Such clerks appointed as deputy registration officers may accept registration of voters at their offices at any time that such registrations may be accepted by the county clerk, but shall not accept such registrations at any other place. Such deputy registration officers shall return any registrations accepted by them to the county clerk within 7 days after any registration is accepted by them.
Registration officers, deputy registration officers and judges of registration shall be officers of the court and the provisions of the laws of this State as to vacancies, removal and control (except as hereinafter provided), and punishment in case of misbehavior of judges of election shall apply to such registration officials.
Each registration officer including officers and judges of registration shall before entering upon his duties take and subscribe to the following oath or affirmation:
"I do solemnly swear (or affirm, as the case may be) that I will support the Constitution of the United States, and the Constitution of the State of Illinois, and that I will faithfully discharge the duties of the office of registration officer to the best of my ability, and that I will register no person nor cause the registration of any person except upon his personal application before me.
.......................................
(Signature of Registration Officer)"

This oath shall be administered by the county clerk, or by one of his deputies, or by any person qualified to take acknowledgments and shall immediately thereafter be filed with the county clerk, except that judges of registration may administer such oath or affirmation to each other and such oath of office and all affidavits which have been signed and sworn to before them shall be returned to the office of the county clerk in an envelope provided for that purpose.
No registration official for a precinct or other place of registration shall, without urgent necessity, absent himself from the place of registration or revision of registration upon any day of registration or revision of registration whereby less than the number of persons necessary to conduct the registration or revision of registration shall be present during such hours of registration or revision of registration.
(Source: Laws 1968, p. 572.)

(10 ILCS 5/4-5) (from Ch. 46, par. 4-5)
Sec. 4-5. The registration preceding the November, 1942, election shall constitute a permanent registration subject to revision and alteration in the manner hereinafter provided; and all registrations subsequent thereto shall be upon registration record cards provided by the county clerk. However, if the county board, by resolution adopted before October 15, 1969, determines that there shall be a re-registration in the county before the June, 1970, primary as provided in this Article, such 1942 registration shall be a permanent registration only until such re-registration as provided in Section 4-5.01.
(Source: Laws 1967, p. 2987.)

(10 ILCS 5/4-5.01) (from Ch. 46, par. 4-5.01)
Sec. 4-5.01. Where the county board determines, as provided in Section 4-5, that there shall be a re-registration before the June, 1970, primary, there shall, subject to the provisions of Section 4-6, be 3 days of re-registration in each precinct. The first of such 3 days of re-registration shall be Friday, November 21, 1969; the second, Friday, December 19, 1969; and the third, Tuesday, January 15, 1970. On each of the 3 days of re-registration, the registration place or places shall open at 8:00 a.m. and remain open until 9:00 p.m.
Re-registration provided by this Article 4 shall be conducted by the county clerk, shall be at the office of such clerk or in the precinct or in the offices of the respective deputy registration officers appointed by the county clerk as hereinabove in this Article provided, and shall be upon registration record cards in the manner provided by this Article. Such re-registration shall constitute a permanent registration subject to revision and alteration in the manner hereinafter provided. All registrations shall be on registration record cards provided by the county clerk in accordance with the provisions of this Article 4.
Immediately following the last day of precinct re-registration in 1970, all permanent registration records compiled before November 21, 1969, shall be destroyed if no election contest is pending in which such records are material.
(Source: Laws 1967, p. 2987.)

(10 ILCS 5/4-6) (from Ch. 46, par. 4-6)
Sec. 4-6. For the purpose of registering voters under this Article in addition to the method provided for precinct registration under Section 4-7, the office of the county clerk shall be open every day, except Saturday, Sunday, and legal holidays, from 9:00 a.m. to 5:00 p.m. On Saturdays the hours of registration shall be from 9:00 a.m. to 12:00 noon, and such additional hours as the county clerk may designate. If, however, the county board otherwise duly regulates and fixes the hours of opening and closing of all county offices at the county seat of any county, such regulation shall control and supersede the hours herein specified. There shall be no registration at the office of the county clerk or at the office of municipal and township or road district clerks serving as deputy registrars during the 27 days preceding any regular or special election at which the cards provided in this Article are used, or until the 2nd day following such regular or special election; provided, that if by reason of the proximity of any such elections to one another the effect of this provision would be to close registrations for all or any part of the 10 days immediately prior to such 27 day period, the county clerk shall accept, solely for use in the subsequent and not in any intervening election, registrations and transfers of registration within the period from the 27th to the 38th days, both inclusive, prior to such subsequent election. In any election called for the submission of the revision or alteration of, or the amendments to the Constitution, submitted by a Constitutional Convention, the final day for registration at the office of the election authority charged with the printing of the ballot of this election shall be the 15th day prior to the date of election.
Any qualified person residing within the county or any portion thereof subject to this Article may register or re-register with the county clerk.
Each county clerk shall appoint one or more registration or re-registration teams for the purpose of accepting the registration or re-registration of any voter who files an affidavit that he is physically unable to appear at any appointed place of registration or re-registration. Each team shall consist of one member of each political party having the highest and second highest number of registered voters in the county. The county clerk shall designate a team to visit each person with a disability and shall accept the registration or re-registration of each such person as if he had applied for registration or re-registration at the office of the county clerk.
As used in this Article, "deputy registrars" and "registration officers" mean any person authorized to accept registrations of electors under this Article.
(Source: P.A. 99-143, eff. 7-27-15.)

(10 ILCS 5/4-6.1) (from Ch. 46, par. 4-6.1)
Sec. 4-6.1. In addition to registration at the office of the county clerk, and at the offices of municipal and township or road district clerks, each county clerk shall provide for the following additional methods of registration:
(1) the appointment of deputy registrars as provided

in Section 4-6.2; and

(2) the establishment of temporary places of

registration, as provided in Section 4-6.3.

Each county clerk may provide for precinct registration pursuant to Section 4-7.
(Source: P.A. 91-357, eff. 7-29-99.)

(10 ILCS 5/4-6.2) (from Ch. 46, par. 4-6.2)
Sec. 4-6.2. (a) The county clerk shall appoint all municipal and township or road district clerks or their duly authorized deputies as deputy registrars who may accept the registration of all qualified residents of the State.
The county clerk shall appoint all precinct committeepersons in the county as deputy registrars who may accept the registration of any qualified resident of the State, except during the 27 days preceding an election.
The county clerk shall appoint each of the following named persons as deputy registrars upon the written request of such persons:
1. The chief librarian, or a qualified person

designated by the chief librarian, of any public library situated within the election jurisdiction, who may accept the registrations of any qualified resident of the State, at such library.

2. The principal, or a qualified person designated by

the principal, of any high school, elementary school, or vocational school situated within the election jurisdiction, who may accept the registrations of any qualified resident of the State, at such school. The county clerk shall notify every principal and vice-principal of each high school, elementary school, and vocational school situated within the election jurisdiction of their eligibility to serve as deputy registrars and offer training courses for service as deputy registrars at conveniently located facilities at least 4 months prior to every election.

3. The president, or a qualified person designated by

the president, of any university, college, community college, academy or other institution of learning situated within the election jurisdiction, who may accept the registrations of any resident of the State, at such university, college, community college, academy or institution.

4. A duly elected or appointed official of a bona

fide labor organization, or a reasonable number of qualified members designated by such official, who may accept the registrations of any qualified resident of the State.

5. A duly elected or appointed official of a bonafide

State civic organization, as defined and determined by rule of the State Board of Elections, or qualified members designated by such official, who may accept the registration of any qualified resident of the State. In determining the number of deputy registrars that shall be appointed, the county clerk shall consider the population of the jurisdiction, the size of the organization, the geographic size of the jurisdiction, convenience for the public, the existing number of deputy registrars in the jurisdiction and their location, the registration activities of the organization and the need to appoint deputy registrars to assist and facilitate the registration of non-English speaking individuals. In no event shall a county clerk fix an arbitrary number applicable to every civic organization requesting appointment of its members as deputy registrars. The State Board of Elections shall by rule provide for certification of bonafide State civic organizations. Such appointments shall be made for a period not to exceed 2 years, terminating on the first business day of the month following the month of the general election, and shall be valid for all periods of voter registration as provided by this Code during the terms of such appointments.

6. The Director of Healthcare and Family Services, or

a reasonable number of employees designated by the Director and located at public aid offices, who may accept the registration of any qualified resident of the county at any such public aid office.

7. The Director of the Illinois Department of

Employment Security, or a reasonable number of employees designated by the Director and located at unemployment offices, who may accept the registration of any qualified resident of the county at any such unemployment office.

8. The president of any corporation as defined by the

Business Corporation Act of 1983, or a reasonable number of employees designated by such president, who may accept the registrations of any qualified resident of the State.

If the request to be appointed as deputy registrar is denied, the county clerk shall, within 10 days after the date the request is submitted, provide the affected individual or organization with written notice setting forth the specific reasons or criteria relied upon to deny the request to be appointed as deputy registrar.
The county clerk may appoint as many additional deputy registrars as he considers necessary. The county clerk shall appoint such additional deputy registrars in such manner that the convenience of the public is served, giving due consideration to both population concentration and area. Some of the additional deputy registrars shall be selected so that there are an equal number from each of the 2 major political parties in the election jurisdiction. The county clerk, in appointing an additional deputy registrar, shall make the appointment from a list of applicants submitted by the Chairman of the County Central Committee of the applicant's political party. A Chairman of a County Central Committee shall submit a list of applicants to the county clerk by November 30 of each year. The county clerk may require a Chairman of a County Central Committee to furnish a supplemental list of applicants.
Deputy registrars may accept registrations at any time other than the 27 day period preceding an election. All persons appointed as deputy registrars shall be registered voters within the county and shall take and subscribe to the following oath or affirmation:
"I do solemnly swear (or affirm, as the case may be) that I will support the Constitution of the United States, and the Constitution of the State of Illinois, and that I will faithfully discharge the duties of the office of deputy registrar to the best of my ability and that I will register no person nor cause the registration of any person except upon his personal application before me. ............................ (Signature Deputy Registrar)" This oath shall be administered by the county clerk, or by one of his deputies, or by any person qualified to take acknowledgement of deeds and shall immediately thereafter be filed with the county clerk.
Appointments of deputy registrars under this Section, except precinct committeemen, shall be for 2-year terms, commencing on December 1 following the general election of each even-numbered year; except that the terms of the initial appointments shall be until December 1st following the next general election. Appointments of precinct committeemen shall be for 2-year terms commencing on the date of the county convention following the general primary at which they were elected. The county clerk shall issue a certificate of appointment to each deputy registrar, and shall maintain in his office for public inspection a list of the names of all appointees.
(b) The county clerk shall be responsible for training all deputy registrars appointed pursuant to subsection (a), at times and locations reasonably convenient for both the county clerk and such appointees. The county clerk shall be responsible for certifying and supervising all deputy registrars appointed pursuant to subsection (a). Deputy registrars appointed under subsection (a) shall be subject to removal for cause.
(c) Completed registration materials under the control of deputy registrars, appointed pursuant to subsection (a), shall be returned to the appointing election authority by first-class mail within 2 business days or personal delivery within 7 days, except that completed registration materials received by the deputy registrars during the period between the 35th and 28th day preceding an election shall be returned by the deputy registrars to the appointing election authority within 48 hours after receipt thereof. The completed registration materials received by the deputy registrars on the 28th day preceding an election shall be returned by the deputy registrars within 24 hours after receipt thereof. Unused materials shall be returned by deputy registrars appointed pursuant to paragraph 4 of subsection (a), not later than the next working day following the close of registration.
(d) The county clerk or board of election commissioners, as the case may be, must provide any additional forms requested by any deputy registrar regardless of the number of unaccounted registration forms the deputy registrar may have in his or her possession.
(e) No deputy registrar shall engage in any electioneering or the promotion of any cause during the performance of his or her duties.
(f) The county clerk shall not be criminally or civilly liable for the acts or omissions of any deputy registrar. Such deputy registrars shall not be deemed to be employees of the county clerk.
(g) Completed registration materials returned by deputy registrars for persons residing outside the county shall be transmitted by the county clerk within 2 days after receipt to the election authority of the person's election jurisdiction of residence.
(Source: P.A. 97-81, eff. 7-5-11.)

(10 ILCS 5/4-6.3) (from Ch. 46, par. 4-6.3)
Sec. 4-6.3. The county clerk may establish a temporary place of registration for such times and at such locations within the county as the county clerk may select. Notice of the time and place of registration under this Section shall be published by the county clerk in a newspaper having a general circulation in the county not less than 3 nor more than 15 days before the holding of such registration.
Temporary places of registration shall be established so that the areas of concentration of population or use by the public are served, whether by facilities provided in places of private business or in public buildings or in mobile units. Areas which may be designated as temporary places of registration include, but are not limited to, facilities licensed or certified pursuant to the Nursing Home Care Act, the Specialized Mental Health Rehabilitation Act of 2013, the ID/DD Community Care Act, or the MC/DD Act, Soldiers' and Sailors' Homes, shopping centers, business districts, public buildings and county fairs.
Temporary places of registration shall be available to the public not less than 2 hours per year for each 1,000 population or fraction thereof in the county.
All temporary places of registration shall be manned by deputy county clerks or deputy registrars appointed pursuant to Section 4-6.2.
(Source: P.A. 98-104, eff. 7-22-13; 98-1171, eff. 6-1-15; 99-180, eff. 7-29-15.)

(10 ILCS 5/4-7) (from Ch. 46, par. 4-7)
Sec. 4-7. In counties having a re-registration in 1969 and 1970, there shall be 3 days of precinct re-registration in each precinct. The first of such 3 days shall be Friday, November 21, 1969; the second, Friday, December 19, 1969; and the third, Tuesday, January 15, 1970. In all counties over 1,000,000 population, or in counties under 1,000,000 population if the county clerk determines to have precinct registration in the county pursuant to Section 4-6.1 there shall be one day of precinct registration preceding each regular election on the first Tuesday after the first Monday in November of even numbered years, on Saturday preceding the Tuesday 6 weeks preceding the election. The county board shall have authority to designate 2 days of registration in each precinct, in which event the second day of precinct registration shall be 29 days before such election. On each day of registration, the registration places shall be opened at noon and remain open until 9:00 P.M. The provisions of Section 4-3 of this Article shall apply to the selection of places of registration or re-registration under this Section.
At least 20 days prior to a precinct registration or re-registration, the county clerk shall publish a notice of registration or re-registration, giving the dates, hours and places of registration or re-registration, in a newspaper of general circulation published in the county, if there is one, or otherwise in a newspaper of general circulation in such county.
The election authorities shall issue credentials to registration day pollwatchers in the manner and on the terms prescribed in Section 17-23 with respect to pollwatchers at elections. Registration day pollwatchers shall be allowed to see the names and addresses of the people who have registered during the course of the day.
No person shall, at any precinct registration or reregistration, do any electioneering or soliciting of votes or engage in any political discussion within any precinct registration place or within 30 feet thereof. Nothing in this Act shall be construed to prohibit any candidate from being present in or near any precinct registration place. All persons who register to vote at any precinct registration place must be residents of the precinct in which they register.
(Source: P.A. 81-1535.)

(10 ILCS 5/4-8) (from Ch. 46, par. 4-8)
Sec. 4-8. The county clerk shall provide a sufficient number of blank forms for the registration of electors, which shall be known as registration record cards and which shall consist of loose leaf sheets or cards, of suitable size to contain in plain writing and figures the data hereinafter required thereon or shall consist of computer cards of suitable nature to contain the data required thereon. The registration record cards, which shall include an affidavit of registration as hereinafter provided, shall be executed in duplicate.
The registration record card shall contain the following and such other information as the county clerk may think it proper to require for the identification of the applicant for registration:
Name. The name of the applicant, giving surname and first or Christian name in full, and the middle name or the initial for such middle name, if any.
Sex.
Residence. The name and number of the street, avenue, or other location of the dwelling, including the apartment, unit or room number, if any, and in the case of a mobile home the lot number, and such additional clear and definite description as may be necessary to determine the exact location of the dwelling of the applicant. Where the location cannot be determined by street and number, then the section, congressional township and range number may be used, or such other description as may be necessary, including post-office mailing address. In the case of a homeless individual, the individual's voting residence that is his or her mailing address shall be included on his or her registration record card.
Term of residence in the State of Illinois and precinct. This information shall be furnished by the applicant stating the place or places where he resided and the dates during which he resided in such place or places during the year next preceding the date of the next ensuing election.
Nativity. The state or country in which the applicant was born.
Citizenship. Whether the applicant is native born or naturalized. If naturalized, the court, place, and date of naturalization.
Date of application for registration, i.e., the day, month and year when applicant presented himself for registration.
Age. Date of birth, by month, day and year.
Physical disability of the applicant, if any, at the time of registration, which would require assistance in voting.
The county and state in which the applicant was last registered.
Electronic mail address, if any.
Signature of voter. The applicant, after the registration and in the presence of a deputy registrar or other officer of registration shall be required to sign his or her name in ink or digitized form to the affidavit on both the original and duplicate registration record cards.
Signature of deputy registrar or officer of registration.
In case applicant is unable to sign his name, he may affix his mark to the affidavit. In such case the officer empowered to give the registration oath shall write a detailed description of the applicant in the space provided on the back or at the bottom of the card or sheet; and shall ask the following questions and record the answers thereto:
Father's first name.
Mother's first name.
From what address did the applicant last register?
Reason for inability to sign name.
Each applicant for registration shall make an affidavit in substantially the following form:

(10 ILCS 5/4-8.01) (from Ch. 46, par. 4-8.01)
Sec. 4-8.01. If an applicant for registration reports a permanent physical disability which would require assistance in voting, the county clerk shall mark all his registration cards in the right margin on the front of the card with a band of ink running the full margin which shall be of contrast to, and easily distinguishable from, the color of the card. If an applicant for registration declares upon properly witnessed oath, with his signature or mark affixed, that he cannot read the English language and that he will require assistance in voting, all his registration cards shall be marked in a manner similar to the marking on the cards of a voter who requires assistance because of physical disability, except that the marking shall be of a different distinguishing color. Following each election the cards of any voter who has requested assistance as a voter with a disability, and has stated that the disability is permanent, or who has received assistance because of inability to read the English language, shall be marked in the same manner.
(Source: P.A. 99-143, eff. 7-27-15.)

(10 ILCS 5/4-8.02) (from Ch. 46, par. 4-8.02)
Sec. 4-8.02. Upon the issuance of a voter's identification card for persons with disabilities as provided in Section 19-12.1, the county clerk shall cause the identification number of such card to be clearly noted on all the registration cards of such voter.
(Source: P.A. 99-143, eff. 7-27-15.)

(10 ILCS 5/4-8.03) (from Ch. 46, par. 4-8.03)
Sec. 4-8.03. The State Board of Elections shall design a registration record card which, except as otherwise provided in this Section, shall be used in triplicate by all election authorities in the State, except those election authorities adopting a computer-based voter registration file authorized under Section 4-33. The Board shall prescribe the form and specifications, including but not limited to the weight of paper, color and print of such cards. Such cards shall contain boxes or spaces for the information required under Sections 4-8 and 4-21 of this Code; provided, that such cards shall also contain a box or space for the applicant's social security number, which shall be required to the extent allowed by law but in no case shall the applicant provide fewer than the last 4 digits of the social security number, and a box for the applicant's telephone number, if available.
Except for those election authorities adopting a computer-based voter registration file authorized under Section 4-33, the original and duplicate cards shall respectively constitute the master file and precinct binder registration records of the voter. A copy shall be given to the applicant upon completion of his or her registration or completed transfer of registration.
Whenever a voter moves to another precinct within the same election jurisdiction or to another election jurisdiction in the State, such voter may transfer his or her registration by presenting his or her copy to the election authority or a deputy registrar. If such voter is not in possession of or has lost his or her copy, he or she may effect a transfer of registration by executing an Affidavit of Cancellation of Previous Registration.
In the case of a transfer of registration to a new election jurisdiction, the election authority shall transmit the voter's copy or such affidavit to the election authority of the voter's former election jurisdiction, which shall immediately cause the transmission of the voter's previous registration card to the voter's new election authority. No transfer of registration to a new election jurisdiction shall be complete until the voter's old election authority receives notification.
Deputy registrars shall return all copies of registration record cards or Affidavits of Cancellation of Previous Registration to the election authority within 7 working days after the receipt thereof, except that such copies or Affidavits of Cancellation of Previous Registration received by the deputy registrars between the 35th and 28th day preceding an election shall be returned by the deputy registrars to the election authority within 48 hours after receipt. The deputy registrars shall return the copies or Affidavits of Cancellation of Previous Registration received by them on the 28th day preceding an election to the election authority within 24 hours after receipt thereof.
(Source: P.A. 91-73, eff. 7-9-99; 92-816, eff. 8-21-02.)

(10 ILCS 5/4-8.5)
Sec. 4-8.5. Deputy registrar eligibility. Unless otherwise provided by law, an individual who is 17 years old or older who is registered to vote in this State shall be eligible to serve as a deputy registrar.
(Source: P.A. 99-722, eff. 8-5-16; 100-201, eff. 8-18-17.)

(10 ILCS 5/4-9) (from Ch. 46, par. 4-9)
Sec. 4-9. The county clerk shall fully instruct the registration officers and deputy registration officers in their duties. Each registration officer and deputy registration officer shall receipt to the county clerk for all blank registration record cards issued to him, specifying therein the number of the blanks received by him, and each registration officer and deputy registration officer shall be charged with such blanks until he returns them to the county clerk. If for any cause a blank registration record card is mutilated or rendered unfit for use in making it out, or if a mistake thereon has been made, such blank shall not be destroyed, but the word "mutilated" shall be written across the face of such card, and the card shall be returned to the county clerk and be preserved in the same manner and for the same length of time as mutilated ballots. When each 1969 and 1970 precinct re-registration has been completed, each registration officer shall certify the registration records in substantially the following form:
"We, the undersigned registration officers or deputy registration officers in the County of .... in the State of Illinois, do swear (or affirm) that at the registration of electors on (insert date) there was registered by us in the said election precinct the names which appear on the registration records, and that the number of voters registered and qualified was and is the number of .... ...................... ...................... ...................... Registration officers. Date ................"

After completion of each 1969 and 1970 precinct re-registration each of the officers of registration for such precinct shall place all registration cards received by him, regardless of whether such cards have been unused, filled out, executed or mutilated, in an envelope to be provided for that purpose by the county clerk and shall seal such envelope with an official wax impression seal and sign his name across the face of such envelope. The judge of registration for such precinct shall include in the envelope sealed by him the certification of the registration records hereinabove required. The judge of registration for such precinct shall within 24 hours after the close of re-registration make personal delivery of all envelopes containing the re-registration cards for such precinct to the county clerk.
Other precinct registrations shall be certified and returned in the same manner.
(Source: P.A. 91-357, eff. 7-29-99.)

(10 ILCS 5/4-10) (from Ch. 46, par. 4-10)
Sec. 4-10. Except as herein provided, no person shall be registered, unless he applies in person to a registration officer, answers such relevant questions as may be asked of him by the registration officer, and executes the affidavit of registration. The registration officer shall require the applicant to furnish two forms of identification, and except in the case of a homeless individual, one of which must include his or her residence address. These forms of identification shall include, but not be limited to, any of the following: driver's license, social security card, public aid identification card, utility bill, employee or student identification card, lease or contract for a residence, credit card, or a civic, union or professional association membership card. The registration officer shall require a homeless individual to furnish evidence of his or her use of the mailing address stated. This use may be demonstrated by a piece of mail addressed to that individual and received at that address or by a statement from a person authorizing use of the mailing address. The registration officer shall require each applicant for registration to read or have read to him the affidavit of registration before permitting him to execute the affidavit.
One of the registration officers or a deputy registration officer, county clerk, or clerk in the office of the county clerk, shall administer to all persons who shall personally apply to register the following oath or affirmation:
"You do solemnly swear (or affirm) that you will fully and truly answer all such questions as shall be put to you touching your name, place of residence, place of birth, your qualifications as an elector and your right as such to register and vote under the laws of the State of Illinois."
The registration officer shall satisfy himself that each applicant for registration is qualified to register before registering him. If the registration officer has reason to believe that the applicant is a resident of a Soldiers' and Sailors' Home or any facility which is licensed or certified pursuant to the Nursing Home Care Act, the Specialized Mental Health Rehabilitation Act of 2013, the ID/DD Community Care Act, or the MC/DD Act, the following question shall be put, "When you entered the home which is your present address, was it your bona fide intention to become a resident thereof?" Any voter of a township, city, village or incorporated town in which such applicant resides, shall be permitted to be present at the place of any precinct registration and shall have the right to challenge any applicant who applies to be registered.
In case the officer is not satisfied that the applicant is qualified he shall forthwith notify such applicant in writing to appear before the county clerk to complete his registration. Upon the card of such applicant shall be written the word "incomplete" and no such applicant shall be permitted to vote unless such registration is satisfactorily completed as hereinafter provided. No registration shall be taken and marked as incomplete if information to complete it can be furnished on the date of the original application.
Any person claiming to be an elector in any election precinct and whose registration card is marked "Incomplete" may make and sign an application in writing, under oath, to the county clerk in substance in the following form:
"I do solemnly swear that I, ...., did on (insert date) make application to the board of registry of the .... precinct of the township of .... (or to the county clerk of .... county) and that said board or clerk refused to complete my registration as a qualified voter in said precinct. That I reside in said precinct, that I intend to reside in said precinct, and am a duly qualified voter of said precinct and am entitled to be registered to vote in said precinct at the next election.
(Signature of applicant) ............................."

All such applications shall be presented to the county clerk or to his duly authorized representative by the applicant, in person between the hours of 9:00 a.m. and 5:00 p.m. on any day after the days on which the 1969 and 1970 precinct re-registrations are held but not on any day within 27 days preceding the ensuing general election and thereafter for the registration provided in Section 4-7 all such applications shall be presented to the county clerk or his duly authorized representative by the applicant in person between the hours of 9:00 a.m. and 5:00 p.m. on any day prior to 27 days preceding the ensuing general election. Such application shall be heard by the county clerk or his duly authorized representative at the time the application is presented. If the applicant for registration has registered with the county clerk, such application may be presented to and heard by the county clerk or by his duly authorized representative upon the dates specified above or at any time prior thereto designated by the county clerk.
Any otherwise qualified person who is absent from his county of residence either due to business of the United States or because he is temporarily outside the territorial limits of the United States may become registered by mailing an application to the county clerk within the periods of registration provided for in this Article, or by simultaneous application for registration by mail and vote by mail ballot as provided in Article 20 of this Code.
Upon receipt of such application the county clerk shall immediately mail an affidavit of registration in duplicate, which affidavit shall contain the following and such other information as the State Board of Elections may think it proper to require for the identification of the applicant:
Name. The name of the applicant, giving surname and first or Christian name in full, and the middle name or the initial for such middle name, if any.
Sex.
Residence. The name and number of the street, avenue or other location of the dwelling, and such additional clear and definite description as may be necessary to determine the exact location of the dwelling of the applicant. Where the location cannot be determined by street and number, then the Section, congressional township and range number may be used, or such other information as may be necessary, including post office mailing address.
Electronic mail address, if the registrant has provided this information.
Term of residence in the State of Illinois and the precinct.
Nativity. The State or country in which the applicant was born.
Citizenship. Whether the applicant is native born or naturalized. If naturalized, the court, place and date of naturalization.
Age. Date of birth, by month, day and year.
Out of State address of ..........................

(10 ILCS 5/4-11) (from Ch. 46, par. 4-11)
Sec. 4-11. At least 2 weeks prior to the general November election in each even numbered year and the consolidated election in each odd-numbered year the county clerk shall cause a list to be made for each precinct of all names upon the registration record cards not marked or erased, in alphabetical order, with the address, provided, that such list may be arranged geographically, by street and number, in numerical order, with respect to all precincts in which all, or substantially all residences of voters therein shall be located upon and numbered along streets, avenues, courts, or other highways which are either named or numbered, upon direction either of the county board or of the circuit court. On the list, the county clerk shall indicate, by italics, asterisk, or other means, the names of all persons who have registered since the last regularly scheduled election in the consolidated schedule of elections established in Section 2A-1.1 of this Act. The county clerk shall cause such precinct lists to be printed or typed in sufficient numbers to meet all reasonable demands, and upon application a copy of the same shall be given to any person applying therefor. By such time, the county clerk shall give the precinct lists to the chairman of a county central committee of an established political party, as such party is defined in Section 10-2 of this Act, or to the chairman's duly authorized representative. Within 30 days of the effective date of this Amendatory Act of 1983, the county clerk shall give the precinct lists compiled prior to the general November election of 1982 to the chairman of county central committee of an established political party or to the chairman's duly authorized representative.
Prior to the opening of the polls for other elections, the county clerk shall transmit or deliver to the judges of election of each polling place a corrected list of registered voters in the precinct, or the names of persons added to and erased or withdrawn from the list for such precinct. At other times such list, currently corrected, shall be kept available for public inspection in the office of the county clerk.
Within 60 days after each general election the county clerk shall indicate by italics, asterisk, or other means, on the list of registered voters in each precinct, each registrant who voted at that general election, and shall provide a copy of such list to the chairman of the county central committee of each established political party or to the chairman's duly authorized representative.
Within 60 days after the effective date of this amendatory Act of 1983, the county clerk shall indicate by italics, asterisk, or other means, on the list of registered voters in each precinct, each registrant who voted at the general election of 1982, and shall provide a copy of such coded list to the chairman of the county central committee of each established political party or to the chairman's duly authorized representative.
The county clerk may charge a fee to reimburse the actual cost of duplicating each copy of a list provided under either of the 2 preceding paragraphs.
(Source: P.A. 90-358, eff. 1-1-98.)

(10 ILCS 5/4-12) (from Ch. 46, par. 4-12)
Sec. 4-12. Any voter or voters in the township, city, village or incorporated town containing such precinct, and any precinct committeeman in the county, may, between the hours of 9:00 a.m. and 5:00 p.m. of Monday and Tuesday of the second week prior to the week in which the 1970 primary election for the nomination of candidates for State and county offices or any election thereafter is to be held, make application in writing, to the county clerk, to have any name upon the register of any precinct erased. Such application shall be, in substance, in the words and figures following:
"I being a qualified voter, registered from No. .... Street in the .... precinct of the .... ward of the city (village or town of) .... (or of the .... town of ....) do hereby solemnly swear (or affirm) that .... registered from No. .... Street is not a qualified voter in the .... precinct of .... ward of the city (village or town) of .... (or of the .... town of ....) and hence I ask that his name be erased from the register of such precinct for the following reason .....
Affiant further says that he has personal knowledge of the facts set forth in the above affidavit.

(10 ILCS 5/4-13) (from Ch. 46, par. 4-13)
Sec. 4-13. A docket of all applications to the county clerk, whether such application shall be made for the purpose of being registered, or restored, or for the purpose of erasing a name on the register or for completing registration, shall be made out in the order of the precincts. The county clerk shall sit to hear such applications between the hours of 10:00 a.m. and 5:00 p.m. on Thursday, Friday and Saturday of the second week prior to the week in which the 1970 primary election for the nomination of candidates for State and county officers or any election thereafter is to be held. Witnesses may be sworn and examined upon the hearing of the applications.
Each person appearing in response to an application to have his name erased shall deliver to the county clerk a written affidavit, which shall be, in substance, in the words and figures following:
"I do solemnly swear that I am a citizen of the United States; that I do reside and have resided in the State of Illinois since the .... day of .... and in the county of .... in said state since the .... day of .... and in the .... precinct of the .... ward, in the city, village, incorporated town or town of .... in said county and state, since the .... day of .... and that I am .... years of age; and that I am the identical person registered in said precinct under the name I subscribe hereto."
This affidavit shall be signed and sworn to or affirmed before any person authorized to administer oaths or affirmations. The decision on each application shall be announced at once after the hearing, and a minute made thereof, and when an application to be registered or to be restored to the register or to complete registration shall be allowed, the county clerk shall cause a minute to be made upon the original and duplicate registration record cards.
All applications under this section and all hearings hereinafter provided may be heard by a deputy county clerk or clerks specially designated by the county clerk for this purpose, and a decision by a deputy so designated, shall become the decision of the county clerk upon approval by the county clerk.
In any case in which the county clerk refuses an application to be registered or restored or to have a registration completed, or orders a name erased or stricken from the register, application may be made to the circuit court to be placed upon the register, and such applications shall be heard, and appeals taken from refusal of such applications, in the manner provided in other civil actions. The court may, at its discretion, hear such applications upon the same days as are specified in this Section for hearings by the county clerk, and, in such cases, application to be heard by the court may be made on such days. Forms for applications to the court shall be furnished by the county clerk.
(Source: P.A. 83-334.)

(10 ILCS 5/4-14) (from Ch. 46, par. 4-14)
Sec. 4-14. In all registrations it shall be the duty of every board of registry conducting a registration under Section 4-7 of this Article, at the time of making delivery of its registration records to the county clerk, to make a report to the clerk listing the names of all registered persons in such precinct for which it has served as a board of registry whom it knows or upon information believes to have removed from the precinct in which such person is registered. Where no further registration is had under the provisions of Section 4-7 prior to an election, it shall be the duty of the judges of election of each precinct, on or before Tuesday three weeks preceding the election, to make a report to the county clerk listing the names of all registered persons in such precinct whom they know or on information believe to have removed from the precinct in which such person is registered. Such report by the board of registry or the judges of election shall be treated as an application to erase from the register any name appearing in such report, and notice thereof shall be given to such person in the manner provided by Section 4-12 of this Article. If such person does not appear at the time and place designated in the notice, his registration shall be cancelled by the county clerk.
(Source: Laws 1959, p. 1385.)

(10 ILCS 5/4-14.1) (from Ch. 46, par. 4-14.1)
Sec. 4-14.1. Cancelation of deceased voter's registration. Upon establishment of an electronic reporting system for death registrations as provided in the Vital Records Act, the county clerk of the county where a decedent last resided, as indicated on the decedent's death certificate, may issue certifications of death records from that system and may use that system to cancel the registration of any person who has died during the preceding month. Regardless of whether or not such a system has been established, it is the duty of the county clerk to examine, monthly, the records deposited in his or her office pursuant to the Vital Records Act that relate to deaths in the county, and to cancel the registration of any person who has died during the preceding month.
(Source: P.A. 96-1484, eff. 1-1-11.)

(10 ILCS 5/4-15) (from Ch. 46, par. 4-15)
Sec. 4-15. Within 5 days after a person registers or transfers his registration with the office of the election authority, such election authority shall send by mail, and by electronic mail if the registrant has provided the election authority with an e-mail address, a certificate to such person setting forth the elector's name and address as it appears upon the registration record card, and shall request him in case of any error to present the certificate on or before the 7th day next ensuing at the office of the election authority in order to secure correction of the error. The certificate shall contain on the outside a request for the postmaster to return it within 5 days if it cannot be delivered to the addressee at the address given thereon. Upon the return by the post office of a certificate which it has been unable to deliver at the given address because the addressee cannot be found there or because no such address exists, a notice shall be at once sent through the United States mail to such person at the address appearing upon his registration record card requiring him to appear before the election authority, within 5 days, to answer questions touching his right to register. If the person notified fails to appear at the election authority's office within 5 days as directed or if he appears and fails to prove his right to register, the election authority shall mark his registration card as incomplete and he shall not be permitted to vote until his registration is satisfactorily completed.
If an elector possesses such a certificate valid on its face, if his name does not expressly appear to have been erased or withdrawn from the precinct list as corrected and revised as provided by Section 4-11 of this Article, if he makes an affidavit and attaches such certificate thereto, and if such affidavit substantially in the form prescribed in Section 17-10 of this Act is sworn to before a judge of election on suitable forms provided by the election authority for that purpose, such elector shall be permitted to vote even though his duplicate registration card is not to be found in the precinct binder and even though his name is not to be found upon the printed or any other list.
(Source: P.A. 98-115, eff. 10-1-13.)

(10 ILCS 5/4-16) (from Ch. 46, par. 4-16)
Sec. 4-16. Any registered voter who changes his residence from one address to another within the same county wherein this Article is in effect, may have his registration transferred to his new address by making and signing an application for change of residence address upon a form to be provided by the county clerk. Such application must be made to the office of the county clerk and may be made either in person or by mail. In case the person is unable to sign his name, the county clerk shall require him to execute the application in the presence of the county clerk or of his properly authorized representative, by his mark, and if satisfied of the identity of the person, the county clerk shall make the transfer.
Upon receipt of the application, the county clerk, or one of his employees deputized to take registrations shall cause the signature of the voter and the data appearing upon the application to be compared with the signature and data on the registration record card, and if it appears that the applicant is the same person as the person previously registered under that name the transfer shall be made.
No transfers of registration under the provisions of this Section shall be made during the 27 days preceding any election at which such voter would be entitled to vote. When a removal of a registered voter takes place from one address to another within the same precinct within a period during which a transfer of registration cannot be made before any election or primary, he shall be entitled to vote upon presenting the judges of election his affidavit substantially in the form prescribed in Section 17-10 of this Act of a change of residence address within the precinct on a date therein specified.
The county clerk may obtain information from utility companies, city, village, incorporated town and township records, the post office, or from other sources, regarding the removal of registered voters, and may treat such information, and information procured from his death and marriage records on file in his office, as an application to erase from the register any name concerning which he may so have information that the voter is no longer qualified to vote under the name, or from the address from which registered, and give notice thereof in the manner provided by Section 4-12 of this Article, and notify voters who have changed their address that a transfer of registration may be made in the manner provided in this Section enclosing a form therefor.
If any person be registered by error in a precinct other than that in which he resides, the county clerk may transfer his registration to the proper precinct, and if the error is or may be on the part of the registration officials, and is disclosed too late before an election or primary to mail the certificate required by Section 4-15, such certificate may be personally delivered to the voter and he may vote thereon as therein provided, but such certificates so issued shall be specially listed with the reason for the issuance thereof.
Where a revision or rearrangement of precincts is made by the county board, the county clerk shall immediately transfer to the proper precinct the registration of any voter affected by such revision or rearrangement of the precinct; make the proper notations on the registration cards of a voter affected by the revision or rearrangement and shall issue revised certificates to each registrant of such change.
Any registered voter who changes his or her name by marriage or otherwise shall be required to register anew and authorize the cancellation of the previous registration; but if the voter still resides in the same precinct the elector may, if otherwise qualified, vote upon making an affidavit at the polling place attesting that the voter is the same person who is registered to vote under his or her former name. The affidavit shall be treated by the election authority as authorization to cancel the registration under the former name, and the election authority shall register the person under his or her current name.
The precinct election officials shall report to the county clerk the names and addresses of all persons who have changed their addresses and voted, which shall be treated as an application to change address accordingly, and the names and addresses of all persons otherwise voting by affidavit as in this Section provided, which shall be treated as an application to erase under Section 4-12 hereof.
(Source: P.A. 94-645, eff. 8-22-05.)

(10 ILCS 5/4-17) (from Ch. 46, par. 4-17)
Sec. 4-17. Following the general election in November, 1946, and following the November election every 4 years thereafter, the county clerk shall examine the registration record cards, and shall send to every voter who has not voted during the preceding four years a notice through the mails, substantially as follows:
Notice of suspension of registration:
"You are hereby notified that your registration will be cancelled according to law for failure to vote during the last 4 years, unless you apply for reinstatement within 30 days. You may reinstate your registration by signing the statement below and returning it to this office or by making application in person to do so."
Application for reinstatement of registration:
"I do hereby certify that I still reside at the address from which I am registered and apply for reinstatement of my registration. Signed .... Present Address .... Date ...." In case the elector is unable to sign his name, the application for reinstatement shall be made at the office of the county clerk, or in the case of an elector, absent from the county of his residence, it shall be made before the clerk of a circuit court in the county in which the elector is temporarily detained.
After the expiration of 30 days the county clerk shall cancel the registration of all electors thus notified who have not applied for reinstatement.
A proper entry shall be made on the registration record cards for all electors whose registrations are reinstated. Any elector whose registration has been cancelled for failure to vote may register again by making the application therefor in the manner provided by this Article 4. When a registration is cancelled or erased under this or other sections of this Article 4, a proper entry shall be made on the original and duplicate registration cards by the county clerk, which shall then be placed in a file of cancelled registrations and shall be preserved for 2 years from date of cancellation. The county clerk shall, however, place the cancelled cards in a suspense file, and reinstate them at any time within such 2 year suspense period, when a person's registration is cancelled under this or other sections of this Article for failure to apply for reinstatement or to appear in proper time, and there is sufficient subsequent showing that he is a duly qualified elector.
(Source: P.A. 81-155.)

(10 ILCS 5/4-18) (from Ch. 46, par. 4-18)
Sec. 4-18. The county clerk on his or her own initiative or upon the order of the county board or of the circuit court shall at all times have authority to conduct investigations and to make canvasses of the registered voters in any precinct by other methods than those prescribed herein, and shall at all times have authority to cancel registration in the manner provided by this section. Canvassers appointed for such canvasses and investigations shall be appointed by the county clerk; shall be confirmed by the circuit court in the manner provided by Section 13-3 of this Act for the confirmation of judges of election; shall be officers of that court; and shall be subject to the same control and punishment as judges of election. If upon the basis of investigation or canvasses, the county clerk is of the opinion that any person registered under this Article 4 is not a qualified voter or has ceased to be a qualified voter, he or she shall send a notice through the United States mail to such person, requiring him or her to appear before the county clerk for a hearing within 5 days after the date of mailing the notice and show cause why his or her registration shall not be cancelled. If such person fails to appear within such time as provided, his or her registration shall be cancelled. If such person does appear, he or she shall execute an affidavit similar in every respect to the affidavit required of applicants under Section 4-13 of this Article 4.
(Source: P.A. 83-334.)

(10 ILCS 5/4-18.01) (from Ch. 46, par. 4-18.01)
Sec. 4-18.01. Each registered voter lacking a permanent abode shall be canvassed by the county clerk before each election. The canvass shall be by mail sent not later than 49 days preceding the election to the mailing address listed on the voter's registration record card. The clerk shall include in the mailing a postage prepaid return postcard. The voter must certify on the postcard his or her continued residence at the registration address and mail the postcard back to the clerk so that it is postmarked no later than the 26th day preceding the election.
If an application for registration is presented within the 49 day period preceding an election, then this Section shall not apply and the provisions of this Article with respect to the mailing of a verification of a registration notice shall be a canvass, except that such notice shall be mailed to the registrant's mailing address.
(Source: P.A. 87-1241.)

(10 ILCS 5/4-19) (from Ch. 46, par. 4-19)
Sec. 4-19. If either the original or duplicate registration card, or both, of any elector shall be lost, destroyed or mutilated in whole or in part, the county clerk shall prepare two new registration cards, an original and a duplicate and shall require the execution of a new registration affidavit by such elector, and if any such elector shall refuse to execute the affidavit within thirty days after the mailing of a notice to him at the last address from which he has registered, then his registration shall be cancelled.
(Source: Laws 1943, vol. 2, p. 1.)

(10 ILCS 5/4-20) (from Ch. 46, par. 4-20)
Sec. 4-20. The original registration cards shall remain permanently in the office of the county clerk or election authority except as destroyed as provided in Section 4-5.01; shall be filed alphabetically without regard to precincts; and shall be known as the master file. The master file may be kept in a computer-based voter registration file or paper format, provided a secondary digital back-up is kept off site. The digital file shall be searchable and remain current with all registration activity conducted by the county clerk or election authority. The duplicate registration cards shall constitute the official registry of voters for all elections subject to the provisions of this Article 4, shall be filed by precincts alphabetically or geographically so as to correspond with the arrangement of the list for such precincts respectively, compiled pursuant to Section 4-11 of this Article, and shall be known as the precinct file. The duplicate cards for use in conducting elections shall be delivered to the judges of election by the county clerk in a suitable binder or other device, which shall be locked and sealed in accordance with the directions to be given by the county clerk and shall also be suitably indexed for convenient use by the precinct officers. The duplicate cards shall be delivered to the judges of election for use at the polls for elections at the same time as the official ballots are delivered to them, and shall be returned to the county clerk by the judges of election within the time provided for the return of the official ballots. The county clerk shall determine the manner of delivery and return of such duplicate cards, and shall at all other times retain them at his office except for such use of them as may be made under this Article with respect to registration not at the office of the county clerk.
(Source: P.A. 99-522, eff. 6-30-16.)

(10 ILCS 5/4-21) (from Ch. 46, par. 4-21)
Sec. 4-21. For use in connection with referenda and the nonpartisan and consolidated elections, each election authority shall maintain permanent records of the boundaries of all political subdivisions partially or wholly within its jurisdiction and any districts thereof, and shall maintain permanent records indicating by tax extension number code for each registered voter the political subdivisions and any districts thereof in which that voter resides. Such records may be kept on the registration record cards or on separate registration lists, or if a method other than record coding by tax extension numbers as adopted by an election authority, such method shall be, approved by the State Board of Elections. Each political subdivision must, no later than 5 days after any redistricting, annexation, disconnection or other boundary change is adopted, give notice of any such adoption and the effective date of such act to each election authority having election jurisdiction over any of its former or new territory.
Each election authority must make available to election judges for use on election day, records indicating by tax extension number code or other method approved by the State Board of Elections for each registered voter, the political subdivisions in which that voter resides. For the purposes of election day use by election judges, such records must be kept on the registration record cards or on separate registration lists.
(Source: P.A. 84-861.)

(10 ILCS 5/4-22) (from Ch. 46, par. 4-22)
Sec. 4-22. Except as otherwise provided in this Section upon application to vote each registered elector shall sign his name or make his mark as the case may be, on a certificate substantially as follows:

(10 ILCS 5/4-23) (from Ch. 46, par. 4-23)
Sec. 4-23. The provisions of this Article 4, so far as they require the registration of voters as a condition to their being allowed to vote, shall not apply to persons otherwise entitled to vote, who are, at the time of the election, or at any time within 60 days prior to such election have been, engaged in the military or naval service of the United States, and who appear personally at the polling place on election day and produce to the judges of election satisfactory evidence thereof, but such persons, if otherwise qualified to vote, shall be permitted to vote at such election without previous registration.
All such persons shall also make an affidavit which shall be in substantially the following form:
"State of Illinois)
) ss.
County of ........) ............ Precinct ............ Ward I, ..............., do solemnly swear (or affirm), that I am a citizen of the United States, of the age of 18 years or over, and that within the past 60 days prior to the date of this election at which I am applying to vote, I have been engaged in the .... (military or naval) service of the United States; and I am qualified to vote under and by virtue of the Constitution and laws of the State of Illinois, and that I am a legally qualified voter of this precinct and ward except that I have, because of such service, been unable to register as a voter; that I now reside at .... (insert street and number, if any) in this precinct and ward, that I have maintained a legal residence in this precinct and ward for 30 days and in the State 30 days next preceding this election. ...................... Subscribed and sworn to before me on (insert date). ...................... Judge of Election."

The affidavit of any such person shall be supported by the affidavit of a resident and qualified voter of any such precinct and ward, which affidavit shall be in substantially the following form:
"State of Illinois)
) ss.
County of ........) ................ Precinct ............... Ward I, ...., do solemnly swear (or affirm), that I am a resident of this precinct and ward and entitled to vote at this election; that I am acquainted with .... (name of the applicant); that I verily believe him or her to be an actual bona fide resident of this precinct and ward and that I verily believe that he or she has maintained a legal residence therein 30 days, and in this State 30 days next preceding this election. ...................... Subscribed and sworn to before me on (insert date). ...................... Judge of Election." (Source: P.A. 91-357, eff. 7-29-99.)

(10 ILCS 5/4-24) (from Ch. 46, par. 4-24)
Sec. 4-24. In the event that any city, village or incorporated town within a county shall become subject to the authority of a board of election commissioners, by the adoption of Articles 6, 14 and 18 of this Act, or shall cease to be subject to the authority of such a board, by the abandonment of said Articles, it shall not be necessary for the registered voters in the area affected by such action to register again, either under this Article or under Article 6 of this Act unless they are not re-registered under the 1969 and 1970 re-registration provisions in counties where such provisions are applicable.
This Article 4 shall immediately become effective in any area of a county that ceases to be subject to the authority of a board of election commissioners.
Within 24 hours after the court has entered its order declaring Articles 6, 14 and 18 of this Act adopted by any city, village or incorporated town or rejected by the voters of any city, village or incorporated town, after having been in effect therein, it shall be the duty of the board of election commissioners or of the county clerk, as the case may be, to turn over to the officer or officers thereafter to be charged with the registration of voters within the area affected (the county clerk or board of election commissioners, as the case may be) the original and duplicate registration cards of all persons affected by the adoption or rejection of said Articles 6, 14 and 18 of this Act; and at the same time to turn over all forms, papers and other instruments pertaining to the registration of voters within the area affected, and all booths, ballot boxes and election equipment formerly used in conducting elections in such area.
The original registration cards of the voters turned over to the county clerk or board of election commissioners, as the case may be, shall be placed in a master file together with the registration cards of all voters who previously registered under the provisions of this Article or of Articles 6, 14 and 18 of this Act, as the case may be, and said cards shall then become part of the official registration record required to be kept in the office of the county clerk or of the board of election commissioners, as the case may be.
The duplicate cards shall be arranged in precinct order and shall be retained in the office of the county clerk or of the board of election commissioners, as the case may be, for the use in conducting elections. Such duplicate cards shall become part of the official registration record required to be kept in the office of the county clerk or of the board of election commissioners, as the case may be.
(Source: P.A. 83-334.)

(10 ILCS 5/4-24.1) (from Ch. 46, par. 4-24.1)
Sec. 4-24.1. If any area becomes subject to a board of election commissioners by reason of annexation to a city, village or incorporated town subject to such a board or ceases to be subject to a board of election commissioners by reason of disconnection from such a city, village or incorporated town, it shall not be necessary for the registered voters in such area to register again, either under this Article or Article 6.
As soon as practicable after such annexation or disconnection, the county clerk or board of election commissioners, as the case may be, shall turn over to officer or officers thereafter to be charged with the registration of voters within the area affected (the board of election commissioners or county clerk, as the case may be) the original and duplicate registration cards of all registered voters in the annexed or disconnected area.
(Source: Laws 1967, p. 405.)

(10 ILCS 5/4-25) (from Ch. 46, par. 4-25)
Sec. 4-25. The compensation of the deputy registrars and judges of registration appointed by the county board to conduct the registrations under Section 4-6.3 and Section 4-7, shall be fixed by the county board, but in no case shall such compensation be less than $15 nor more than $25 per day for each day actually employed at the registration, canvass and revision and such deputy registrars and judges of registration shall also be compensated at the rate of five cents per mile for each mile actually traveled in calling at the county clerk's office for registration cards and returning them to said officer.
The State Board of Elections shall reimburse each county for the amount of the increase in compensation under this Section provided by this amendatory Act from funds appropriated for that purpose.
(Source: P.A. 84-1308.)

(10 ILCS 5/4-27) (from Ch. 46, par. 4-27)
Sec. 4-27. At each regular special or primary election to which this Article 4 is applicable, the judges of election shall personally affix all affidavits made before them in accordance with the provisions of Sections 4-15, 4-16, 4-22, 4-23, 7-45 or 17-10, respectively, to the respective applications to vote.
Persons voting for whom no registration card is found in the master file or precinct binder shall be investigated by the county clerk or persons in his office, as shall likewise be investigated the correctness of affidavits filed under the provisions of the Sections hereinbefore in this Section enumerated. If from such investigation the county clerk shall be satisfied that the provisions of this Article have been violated, or that any person has voted who was not qualified so to do, he shall make a complete report to the State's Attorney of the County, attaching thereto a correct copy of the application to vote and any affidavit which may have been executed by the voter and supporting witnesses, if any. The State's Attorney shall prosecute all such reports of fraud if on the basis of the facts so reported, and of any additional investigation he may cause to be made, he shall be satisfied that a knowing violation of this Article or of this Act has been committed. The County Clerk shall further file with the circuit court, for such action as is provided in cases of the misbehavior of judges of election, a copy of any such report in which it shall appear that the judges of election knowingly permitted a person to vote who was not qualified so to do under the provisions of this Article or of this Act, or otherwise were guilty of a knowing breach of their duties as such under this Act.
(Source: Laws 1965, p. 3481.)

(10 ILCS 5/4-28) (from Ch. 46, par. 4-28)
Sec. 4-28. During the hours of registration or revision of registration no person shall bring, take, order or send into, or shall attempt to bring, take or send into any place of registration or revision of registration, any distilled or spirituous liquors whatever; or shall, at any such time and place drink or partake of such liquor.
(Source: Laws 1963, p. 2532.)

(10 ILCS 5/4-30) (from Ch. 46, par. 4-30)
Sec. 4-30. The county clerk on his own initiative or upon order of the county board shall at all times have authority to conduct investigation and to make canvasses of the registered voters in any precinct canvass or at other times and by other methods than those so prescribed. However, the county clerk shall at least once in every 2 years conduct a verification of voter registrations and shall cause the cancellation of registration of persons who have ceased to be qualified voters. Such verification shall be accomplished by one of the following methods: (1) precinct canvass conducted by 2 qualified persons of opposite party affiliation appointed by the county clerk or (2) written request for verification sent to each registered voter by first class mail, not forwardable or (3) an alternative method of verification submitted in writing to and approved by the State Board of Elections at a public meeting not less than 60 days prior to the date on which the county clerk has fixed for implementation of that method of verification; provided, that the county clerk shall submit to the State Board of Elections a written statement of the results obtained by use of such alternative method within 30 days of completion of the verification. Provided that in each precinct one canvasser may be appointed from outside such precinct if not enough other qualified persons who reside within the precinct can be found to serve as canvasser in such precinct. The one canvasser so appointed to serve in any precinct in which he is not entitled to vote prior to the election must be entitled to vote elsewhere within the ward, township or road district which includes within its boundaries the precinct in which such canvasser is appointed and such canvasser must be otherwise qualified. If upon the basis of investigation or canvasses, the county clerk shall be of the opinion that any person registered under this Article is not a qualified voter or has ceased to be a qualified voter, he shall send a notice through the United States mail to such person, requiring him to appear before the county clerk for a hearing within ten days after the date of mailing such notice and show cause why his registration shall not be cancelled. If such person fails to appear within such time as provided, his registration shall be cancelled. If such a person does appear, he shall make an affidavit similar in every respect to the affidavit required of applicants under Section 4-13 and his registration shall be reinstated.
If the county clerk cancels such registration upon the voter failing to appear, the county clerk shall immediately request of the clerk of the city, village or incorporated town in which the person claimed residence, to return the triplicate card of registration of the said person and within twenty-four hours after receipt of said request, the said clerk shall mail or cause to be delivered to the county clerk the triplicate card of registration of the said person and the said triplicate card shall thereupon be cancelled by the county clerk.
(Source: P.A. 84-1308.)

(10 ILCS 5/4-31) (from Ch. 46, par. 4-31)
Sec. 4-31. In any county in which there is a municipality under the jurisdiction of a board of election commissioners, the county clerk and his appointed deputy registrars shall accept the registration of qualified persons residing within such municipality and shall transmit the completed registration to the board of election commissioners prior to the close of registration before an election.
(Source: P.A. 83-1059.)

(10 ILCS 5/4-33)
Sec. 4-33. Computerization of voter records.
(a) The State Board of Elections shall design a registration record card that, except as otherwise provided in this Section, shall be used in duplicate by all election authorities in the State adopting a computer-based voter registration file as provided in this Section. The Board shall prescribe the form and specifications, including but not limited to the weight of paper, color, and print of the cards. The cards shall contain boxes or spaces for the information required under Sections 4-8 and 4-21; provided that the cards shall also contain: (i) A space for a person to fill in his or her Illinois driver's license number if the person has a driver's license; (ii) A space for a person without a driver's license to fill in the last four digits of his or her social security number if the person has a social security number.
(b) The election authority may develop and implement a system to prepare, use, and maintain a computer-based voter registration file that includes a computer-stored image of the signature of each voter. The computer-based voter registration file may be used for all purposes for which the original registration cards are to be used. In the case of voter registration forms received via an online voter registration system, the original registration cards will include the signature received from the Secretary of State database. The electronic file shall be the master file.
(b-2) The election authority may develop and implement a system to maintain registration cards in digital form using digitized signatures, which may be stored in a computer-based voter registration file under subsection (b) of this Section. The making and signing of any form, including an application to register and a certificate authorizing cancellation of a registration or authorizing a transfer of registration may be by a signature written in ink or by a digitized signature.
(c) Any system created, used, and maintained under subsection (b) of this Section shall meet the following standards:
(1) Access to any computer-based voter registration

file shall be limited to those persons authorized by the election authority, and each access to the computer-based voter registration file, other than an access solely for inquiry, shall be recorded.

(2) No copy, summary, list, abstract, or index of any

computer-based voter registration file that includes any computer-stored image of the signature of any registered voter shall be made available to the public outside of the offices of the election authority.

(3) Any copy, summary, list, abstract, or index of

any computer-based voter registration file that includes a computer-stored image of the signature of a registered voter shall be produced in such a manner that it cannot be reproduced.

(4) Each person desiring to vote shall sign an

application for a ballot, and the signature comparison authorized in Articles 17 and 18 of this Code may be made to a copy of the computer-stored image of the signature of the registered voter.

(5) Any voter list produced from a computer-based

voter registration file that includes computer-stored images of the signatures of registered voters and is used in a polling place during an election shall be preserved by the election authority in secure storage until the end of the second calendar year following the election in which it was used.

(d) Before the first election in which the election authority elects to use a voter list produced from the computer-stored images of the signatures of registered voters in a computer-based voter registration file for signature comparison in a polling place, the State Board of Elections shall certify that the system used by the election authority complies with the standards set forth in this Section. The State Board of Elections may request a sample poll list intended to be used in a polling place to test the accuracy of the list and the adequacy of the computer-stored images of the signatures of the registered voters.
(e) With respect to a jurisdiction that has copied all of its voter signatures into a computer-based registration file, all references in this Act or any other Act to the use, other than storage, of paper-based voter registration records shall be deemed to refer to their computer-based equivalents.
(f) Nothing in this Section prevents an election authority from submitting to the State Board of Elections a duplicate copy of some, as the State Board of Elections shall determine, or all of the data contained in each voter registration record that is part of the electronic master file. The duplicate copy of the registration record shall be maintained by the State Board of Elections under the same terms and limitations applicable to the election authority and shall be of equal legal dignity with the original registration record maintained by the election authority as proof of any fact contained in the voter registration record.
(Source: P.A. 98-115, eff. 7-29-13; 99-522, eff. 6-30-16.)

(10 ILCS 5/4-50)
Sec. 4-50. Grace period. Notwithstanding any other provision of this Code to the contrary, each election authority shall establish procedures for the registration of voters and for change of address during the period from the close of registration for an election until and including the day of the election. During this grace period, an unregistered qualified elector may register to vote, and a registered voter may submit a change of address form, in person in the office of the election authority, at a permanent polling place established under Section 19A-10, at any other early voting site beginning 15 days prior to the election, at a polling place on election day, or at a voter registration location specifically designated for this purpose by the election authority. Grace period registration and changes of address shall also be conducted for eligible residents in connection with voting at facilities under Section 19-12.2 of this Code. The election authority shall register that individual, or change a registered voter's address, in the same manner as otherwise provided by this Article for registration and change of address.
If a voter who registers or changes address during this grace period wishes to vote at the election or primary occurring during the grace period, he or she must do so by grace period voting. The election authority shall offer in-person grace period voting at the authority's office, any permanent polling place established under Section 19A-10, and at any other early voting site beginning 15 days prior to the election, at a polling place on election day, where grace period registration is required by this Section; and may offer in-person grace period voting at additional hours and locations specifically designated for the purpose of grace period voting by the election authority. The election authority may allow grace period voting by mail only if the election authority has no ballots prepared at the authority's office. Grace period voting shall be in a manner substantially similar to voting under Article 19A.
Within one day after a voter casts a grace period ballot, or within one day after the ballot is received by the election authority if the election authority allows grace period voting by mail, the election authority shall transmit by electronic means pursuant to a process established by the State Board of Elections the voter's name, street address, e-mail address, and precinct, ward, township, and district numbers, as the case may be, to the State Board of Elections, which shall maintain those names and that information in an electronic format on its website, arranged by county and accessible to State and local political committees. The name of each person issued a grace period ballot shall also be placed on the appropriate precinct list of persons to whom vote by mail and early ballots have been issued, for use as provided in Sections 17-9 and 18-5.
A person who casts a grace period ballot shall not be permitted to revoke that ballot and vote another ballot with respect to that primary or election. Ballots cast by persons who register or change address during the grace period at a location other than their designated polling place on election day must be transmitted to and counted at the election authority's central ballot counting location and shall not be transmitted to and counted at precinct polling places. The grace period ballots determined to be valid shall be added to the vote totals for the precincts for which they were cast in the order in which the ballots were opened.
In counties with a population of less than 100,000 that do not have electronic poll books, the election authority may opt out of registration in the polling place if the election authority establishes grace period registration and voting at other sites on election day at the following sites: (i) the election authority's main office and (ii) a polling place in each municipality where 20% or more of the county's residents reside if the election authority's main office is not located in that municipality. The election authority may establish other grace period registration and voting sites on election day provided that the election authority has met the notice requirements of Section 19A-25 for permanent and temporary early voting sites.
(Source: P.A. 100-442, eff. 8-25-17.)

(10 ILCS 5/4-105)
Sec. 4-105. First time voting. A person must vote for the first time in person and not a vote by mail ballot if the person registered to vote by mail, unless the person first provides the appropriate election authority with sufficient proof of identity and the election authority verifies the person's proof of identity. Sufficient proof of identity shall be demonstrated by submission of the person's driver's license number or State identification card number or, if the person does not have either of those, verification by the last 4 digits of the person's social security number, a copy of a current and valid photo identification, or a copy of a current utility bill, bank statement, paycheck, government check, or other federal, State, or local government document that shows the person's name and address. A person may also demonstrate sufficient proof of identity by submission of a photo identification issued by a college or university accompanied by either a copy of the applicant's contract or lease for a residence or any postmarked mail delivered to the applicant at his or her current residence address. Persons who apply to register to vote by mail but provide inadequate proof of identity to the election authority shall be notified by the election authority that the registration has not been fully completed and that the person remains ineligible to vote by mail or in person until such proof is presented.
(Source: P.A. 98-1171, eff. 6-1-15.)



Article 5 - Registration Of Electors In Counties Having A Population Of 500,000 Or More

(10 ILCS 5/Art. 5 heading)

(10 ILCS 5/5-1) (from Ch. 46, par. 5-1)
Sec. 5-1. Except as hereinafter provided, it shall be unlawful for any person residing in a county containing a population of 500,000 or more, to vote at any election, unless such person is at the time of such election a registered voter under the requirements of this Article 5 or is exempt under Section 5-29.01 from registration. Provided, that this Article 5 shall not apply to electors residing in cities, villages, and incorporated towns in this State which have adopted or are operating under Article 6, 14 and 18 of this Act, or to electors voting pursuant to Article 20 of this Act.
(Source: P.A. 80-1469.)

(10 ILCS 5/5-2) (from Ch. 46, par. 5-2)
Sec. 5-2. No person shall be entitled to be registered in and from any precinct unless such person shall by the date of the election next following have resided in the State and within the precinct 30 days and be otherwise qualified to vote at such election. Every applicant who shall be 18 years of age or over on the day of the next election shall be permitted to register, if otherwise qualified. To constitute residence under this Article 5 Article 3 is controlling.
(Source: P.A. 81-953.)

(10 ILCS 5/5-3) (from Ch. 46, par. 5-3)
Sec. 5-3. The Board of County Commissioners shall appoint the place of registry in each precinct for any precinct registration under Section 5-17 of this Article 5. Such place or places shall be in the most public, orderly and convenient portions thereof; and no building or part of a building shall be designated or used as a place of registry, in which spirituous or intoxicating liquor is sold. The County Clerk may demand of the Chief of Police of each city, village or incorporated town, or the Sheriff to furnish officers of the law to attend during the progress of any registration at any place or places of registration designated by the County Commissioners.
Such officers of the law shall be furnished by the Chief of Police or Sheriff and shall be stationed in the place or places of registration in such manner as the County Clerk shall direct, and during such assignment shall be under the direction and control of the County Clerk.
(Source: Laws 1967, p. 1200.)

(10 ILCS 5/5-4) (from Ch. 46, par. 5-4)
Sec. 5-4. The County Clerk shall be ex-officio the registration officer of such county and shall have full charge and control of the registration of voters within such county where this Article 5 is in effect. The clerk and a duly appointed deputy clerk of each city, village, incorporated town and township in which all or any part of the territory in which this Article 5 is in effect shall be deputy registration officers.
(Source: P.A. 83-1059.)

(10 ILCS 5/5-5) (from Ch. 46, par. 5-5)
Sec. 5-5. For the purpose of registering voters under this Article 5, in addition to the method provided for precinct registration under Sections 5-6 and 5-17 of this Article 5, the office of the county clerk shall be open between 9:00 a. m. and 5:00 p. m. on all days except Saturday, Sunday and holidays, but there shall be no registration at such office during the 35 days immediately preceding any election required to be held under the law but if no precinct registration is being conducted prior to any election then registration may be taken in the office of the county clerk up to and including the 28th day prior to an election. On Saturdays, the hours of registration shall be from 9:00 a. m. to 12:00 p. m. noon. During such 35 or 27 day period, registration of electors of political subdivisions wherein a regular, or special election is required to be held shall cease and shall not be resumed for the registration of electors of such political subdivisions until the second day following the day of such election. In any election called for the submission of the revision or alteration of, or the amendments to the Constitution, submitted by a Constitutional Convention, the final day for registration at the office of the election authority charged with the printing of the ballot of this election shall be the 15th day prior to the date of the election.
Each county clerk shall appoint one deputy for the purpose of accepting the registration of any voter who files an affidavit that he is physically unable to appear at any appointed place of registration. The county clerk shall designate a deputy to visit each person with a disability and shall accept the registration of each such person as if he had applied for registration at the office of the county clerk.
The offices of city, village, incorporated town and town clerks shall also be open for the purpose of registering voters residing in the territory in which this Article is in effect, and also, in the case of city, village and incorporated town clerks, for the purpose of registering voters residing in a portion of the city, village or incorporated town not located within the county, on all days on which the office of the county clerk is open for the registration of voters of such cities, villages, incorporated towns and townships.
(Source: P.A. 99-143, eff. 7-27-15.)

(10 ILCS 5/5-6) (from Ch. 46, par. 5-6)
Sec. 5-6. Subject to the provisions of Section 5-19 of this Article 5, in addition to the registration authorized at the offices of the County Clerk, city clerk, town clerk, incorporated town clerk and village clerk under Section 5-5 of this Article 5, and that provided by Section 5-17 of this Article 5, there shall be three days of re-registration in each precinct as established by the Board of County Commissioners for county and township elections. The first of said three days of re-registration shall be Friday, September 15, 1961; the second of said three days of re-registration shall be Friday, October 13, 1961 and the third of said three days of re-registration shall be Tuesday, March 13, 1962. On each of the said three days of re-registration the registration places shall open at eight o'clock a. m. and remain open until nine o'clock p. m. It shall be the duty of the County Board to appoint the place of registry in each precinct and the provisions of Section 5-3 of this Article 5 shall apply thereto.
The re-registration provided by this Article 5 shall constitute a permanent registration subject to revision and alteration in the manner hereinafter provided. All registrations shall be upon registration record cards provided by the County Clerk in accordance with the provisions of this Article 5.
Immediately following the first day of precinct re-registration in 1961, all permanent registration records compiled prior to September 15, 1961, shall be destroyed if no election contest is pending in which such records are material.
(Source: Laws 1959, p. 1919.)

(10 ILCS 5/5-7) (from Ch. 46, par. 5-7)
Sec. 5-7. The county clerk shall provide a sufficient number of blank forms for the registration of electors which shall be known as registration record cards and which shall consist of loose leaf sheets or cards, of suitable size to contain in plain writing and figures the data hereinafter required thereon or shall consist of computer cards of suitable nature to contain the data required thereon. The registration record cards, which shall include an affidavit of registration as hereinafter provided, shall be executed in duplicate.
The registration record card shall contain the following and such other information as the county clerk may think it proper to require for the identification of the applicant for registration:
Name. The name of the applicant, giving surname and first or Christian name in full, and the middle name or the initial for such middle name, if any.
Sex.
Residence. The name and number of the street, avenue, or other location of the dwelling, including the apartment, unit or room number, if any, and in the case of a mobile home the lot number, and such additional clear and definite description as may be necessary to determine the exact location of the dwelling of the applicant, including post-office mailing address. In the case of a homeless individual, the individual's voting residence that is his or her mailing address shall be included on his or her registration record card.
Term of residence in the State of Illinois and the precinct. Which questions may be answered by the applicant stating, in excess of 30 days in the State and in excess of 30 days in the precinct.
Nativity. The State or country in which the applicant was born.
Citizenship. Whether the applicant is native born or naturalized. If naturalized, the court, place and date of naturalization.
Date of application for registration, i.e., the day, month and year when applicant presented himself for registration.
Age. Date of birth, by month, day and year.
Physical disability of the applicant, if any, at the time of registration, which would require assistance in voting.
The county and state in which the applicant was last registered.
Electronic mail address, if any.
Signature of voter. The applicant, after the registration and in the presence of a deputy registrar or other officer of registration shall be required to sign his or her name in ink or digitized form to the affidavit on the original and duplicate registration record card.
Signature of Deputy Registrar.
In case applicant is unable to sign his name, he may affix his mark to the affidavit. In such case the officer empowered to give the registration oath shall write a detailed description of the applicant in the space provided at the bottom of the card or sheet; and shall ask the following questions and record the answers thereto:
Father's first name .......................
Mother's first name .......................
From what address did you last register?
Reason for inability to sign name.
Each applicant for registration shall make an affidavit in substantially the following form:

(10 ILCS 5/5-7.01) (from Ch. 46, par. 5-7.01)
Sec. 5-7.01. If an applicant for registration reports a permanent physical disability which would require assistance in voting, the county clerk shall mark all his registration cards in the right margin on the front of the card with a band of ink running the full margin which shall be of contrast to, and easily distinguishable from, the color of the card. If an applicant for registration declares upon properly witnessed oath, with his signature or mark affixed, that he cannot read the English language and that he will require assistance in voting, all his registration cards shall be marked in a manner similar to the marking on the cards of a voter who requires assistance because of physical disability, except that the marking shall be of a different distinguishing color. Following each election the cards of any voter who has requested assistance as a voter with a disability, and has stated that the disability is permanent, or who has received assistance because of inability to read the English language, shall be marked in the same manner.
(Source: P.A. 99-143, eff. 7-27-15.)

(10 ILCS 5/5-7.02) (from Ch. 46, par. 5-7.02)
Sec. 5-7.02. Upon the issuance of a voter's identification card for persons with disabilities as provided in Section 19-12.1, the county clerk shall cause the identification number of such card to be clearly noted on all the registration cards of such voter.
(Source: P.A. 99-143, eff. 7-27-15.)

(10 ILCS 5/5-7.03) (from Ch. 46, par. 5-7.03)
Sec. 5-7.03. The State Board of Elections shall design a registration record card which, except as otherwise provided in this Section, shall be used in triplicate by all election authorities in the State, except those election authorities adopting a computer-based voter registration file authorized under Section 5-43. The Board shall prescribe the form and specifications, including but not limited to the weight of paper, color and print of such cards. Such cards shall contain boxes or spaces for the information required under Sections 5-7 and 5-28.1 of this Code; provided, that such cards shall also contain a box or space for the applicant's social security number, which shall be required to the extent allowed by law but in no case shall the applicant provide fewer than the last 4 digits of the social security number, and a box for the applicant's telephone number, if available.
Except for those election authorities adopting a computer-based voter registration file authorized under Section 5-43, the original and duplicate cards shall respectively constitute the master file and precinct binder registration records of the voter. A copy shall be given to the applicant upon completion of his or her registration or completed transfer of registration.
Whenever a voter moves to another precinct within the same election jurisdiction or to another election jurisdiction in the State, such voter may transfer his or her registration by presenting his or her copy to the election authority or a deputy registrar. If such voter is not in possession of or has lost his or her copy, he or she may effect a transfer of registration by executing an Affidavit of Cancellation of Previous Registration. In the case of a transfer of registration to a new election jurisdiction, the election authority shall transmit the voter's copy or such affidavit to the election authority of the voter's former election jurisdiction, which shall immediately cause the transmission of the voter's previous registration card to the voter's new election authority. No transfer of registration to a new election jurisdiction shall be complete until the voter's old election authority receives notification.
Deputy registrars shall return all copies of registration record cards or Affidavits of Cancellation of Previous Registration to the election authority by first-class mail within 2 business days or personal delivery within 7 days after the receipt thereof, except that such copies or Affidavits of Cancellation of Previous Registration received by the deputy registrars between the 35th and 28th day preceding an election shall be returned by the deputy registrars to the election authority within 48 hours after receipt. The deputy registrars shall return the copies or Affidavits of Cancellation of Previous Registration received by them on the 28th day preceding an election to the election authority within 24 hours after receipt thereof.
(Source: P.A. 97-81, eff. 7-5-11.)

(10 ILCS 5/5-8) (from Ch. 46, par. 5-8)
Sec. 5-8. The County Clerk shall supply Deputy Registrars, Officers of Registration and Judges of Registration with registration forms and shall fully instruct them in their duties. Each Deputy Registrar, Officer of Registration and Judge of Registration shall receipt to the County Clerk for all blank registration records issued to them, specifying therein the number of blanks received by them, and each Deputy Registrar, Officer of Registration and Judge of Registration shall be charged with such blanks until he returns them to the County Clerk. If for any cause a blank registration record card is mutilated or rendered unfit for use in making it out, or if a mistake therein has been made, such blank shall not be destroyed, but the word "mutilated" shall be written across the face of such blank, and such blank shall be returned to the County Clerk and shall be preserved in the same manner and for the same length of time as mutilated ballots. When each 1961 and 1962 precinct re-registration shall have been completed, a Deputy Registrar or Judge of Registration shall return all registration record cards to the County Clerk whether such cards have been filled out, executed or whether they are unused, or whether they have been mutilated. A Deputy Registrar, or Judge of Registration for precinct registration shall make personal delivery of the registration records to the County Clerk, after the close of each precinct registration. Each Deputy Registrar and Judge of Registration shall certify the registration records in substantially the following form:
"We, the undersigned Deputy Registrars and Judge of Registration in the County of .... in the State of Illinois, do swear (or affirm) that at the registration of electors on the .... day of .... there was registered by us in the said election precinct the names which appear on the registration records, and that the number of voters registered and qualified was and is the number .....

(10 ILCS 5/5-8.5)
Sec. 5-8.5. Deputy registrar eligibility. Unless otherwise provided by law, an individual who is 17 years old or older who is registered to vote in this State shall be eligible to serve as a deputy registrar.
(Source: P.A. 99-722, eff. 8-5-16; 100-201, eff. 8-18-17.)

(10 ILCS 5/5-9) (from Ch. 46, par. 5-9)
Sec. 5-9. Except as herein provided, no person shall be registered unless he applies in person to registration officer, answers such relevant questions as may be asked of him by the registration officer, and executes the affidavit of registration. The registration officer shall require the applicant to furnish two forms of identification, and except in the case of a homeless individual, one of which must include his or her residence address. These forms of identification shall include, but not be limited to, any of the following: driver's license, social security card, public aid identification card, utility bill, employee or student identification card, lease or contract for a residence, credit card, or a civic, union or professional association membership card. The registration officer shall require a homeless individual to furnish evidence of his or her use of the mailing address stated. This use may be demonstrated by a piece of mail addressed to that individual and received at that address or by a statement from a person authorizing use of the mailing address. The registration officer shall require each applicant for registration to read or have read to him the affidavit of registration before permitting him to execute the affidavit.
One of the Deputy Registrars, the Judge of Registration, or an Officer of Registration, County Clerk, or clerk in the office of the County Clerk, shall administer to all persons who shall personally apply to register the following oath or affirmation:
"You do solemnly swear (or affirm) that you will fully and truly answer all such questions as shall be put to you touching your place of residence, name, place of birth, your qualifications as an elector and your right as such to register and vote under the laws of the State of Illinois."
The Registration Officer shall satisfy himself that each applicant for registration is qualified to register before registering him. If the registration officer has reason to believe that the applicant is a resident of a Soldiers' and Sailors' Home or any facility which is licensed or certified pursuant to the Nursing Home Care Act, the Specialized Mental Health Rehabilitation Act of 2013, the ID/DD Community Care Act, or the MC/DD Act, the following question shall be put, "When you entered the home which is your present address, was it your bona fide intention to become a resident thereof?" Any voter of a township, city, village or incorporated town in which such applicant resides, shall be permitted to be present at the place of precinct registration, and shall have the right to challenge any applicant who applies to be registered.
In case the officer is not satisfied that the applicant is qualified, he shall forthwith in writing notify such applicant to appear before the County Clerk to furnish further proof of his qualifications. Upon the card of such applicant shall be written the word "Incomplete" and no such applicant shall be permitted to vote unless such registration is satisfactorily completed as hereinafter provided. No registration shall be taken and marked as "incomplete" if information to complete it can be furnished on the date of the original application.
Any person claiming to be an elector in any election precinct in such township, city, village or incorporated town and whose registration is marked "Incomplete" may make and sign an application in writing, under oath, to the County Clerk in substance in the following form:
"I do solemnly swear that I, .........., did on (insert date) make application to the Board of Registry of the ........ precinct of ........ ward of the City of .... or of the ......... District ......... Town of .......... (or to the County Clerk of .............) and ............ County; that said Board or Clerk refused to complete my registration as a qualified voter in said precinct, that I reside in said precinct (or that I intend to reside in said precinct), am a duly qualified voter and entitled to vote in said precinct at the next election. ........................... (Signature of Applicant)" All such applications shall be presented to the County Clerk by the applicant, in person between the hours of nine o'clock a.m. and five o'clock p.m., on Monday and Tuesday of the third week subsequent to the weeks in which the 1961 and 1962 precinct re-registrations are to be held, and thereafter for the registration provided in Section 5-17 of this Article, all such applications shall be presented to the County Clerk by the applicant in person between the hours of nine o'clock a.m. and nine o'clock p.m. on Monday and Tuesday of the third week prior to the date on which such election is to be held.
Any otherwise qualified person who is absent from his county of residence either due to business of the United States or because he is temporarily outside the territorial limits of the United States may become registered by mailing an application to the county clerk within the periods of registration provided for in this Article or by simultaneous application for registration by mail and vote by mail ballot as provided in Article 20 of this Code.
Upon receipt of such application the county clerk shall immediately mail an affidavit of registration in duplicate, which affidavit shall contain the following and such other information as the State Board of Elections may think it proper to require for the identification of the applicant:
Name. The name of the applicant, giving surname and first or Christian name in full, and the middle name or the initial for such middle name, if any.
Sex.
Residence. The name and number of the street, avenue or other location of the dwelling, and such additional clear and definite description as may be necessary to determine the exact location of the dwelling of the applicant. Where the location cannot be determined by street and number, then the Section, congressional township and range number may be used, or such other information as may be necessary, including post office mailing address.
Electronic mail address, if the registrant has provided this information.
Term of residence in the State of Illinois and the precinct.
Nativity. The State or country in which the applicant was born.
Citizenship. Whether the applicant is native born or naturalized. If naturalized, the court, place and date of naturalization.
Age. Date of birth, by month, day and year.
Out of State address of ..........................

(10 ILCS 5/5-9.1) (from Ch. 46, par. 5-9.1)
Sec. 5-9.1. Cancelation of deceased voter's registration. Upon establishment of an electronic reporting system for death registrations as provided in the Vital Records Act, the county clerk of the county where a decedent last resided, as indicated on the decedent's death certificate, may issue certifications of death records from that system and may use that system to cancel the registration of any person who has died during the preceding month and cause the name of each such deceased person to be erased from the register of the precinct in which the deceased person was registered. Regardless of whether or not such a system has been established, it is the duty of the county clerk to examine monthly the records deposited in his or her office pursuant to the Vital Records Act that relate to deaths in the county, to cancel the registration of any person who has died during the preceding month and cause the name of each such deceased person to be erased from the register of the precinct in which the deceased person was registered.
(Source: P.A. 96-1484, eff. 1-1-11.)

(10 ILCS 5/5-10) (from Ch. 46, par. 5-10)
Sec. 5-10. The two Deputy Registrars provided by this Article 5 for re-registration in each precinct shall be the canvassers of the precinct for which they are appointed.
The County Clerk shall furnish to each Deputy Registrar a blank book which shall be named "Verification List", each page of which shall be ruled into columns, and to be marked thus:

..................

Write name of street on this line .

..................

Names Registered

..................

House

Miss

Remarks

..................

Number

Last Name

First Name

Initial

Mrs. "OK," moved or died

..................

Such book shall contain pages sufficient to allow listing of all names on registration record card by street, avenue, alley, drive, lane, road and court in the precinct in question. During the progress of the 3rd re-registration, or immediately thereafter, each Deputy Registrar shall transfer all the names upon the registration record cards to such verification list; arranging them according to streets, avenues, alleys, drives, lanes, roads or courts, beginning with the lowest residence number, and placing them numerically, as near as possible, from the lowest up to the highest number, starting each street, avenue, alley, drive, lane, road and court upon a separate sheet.
They shall first write the name of such street, avenue, alley, lane, road or court at the top of the page, and then proceed to transfer the names of such "Verification Lists" according to the street numbers as above indicated.
If, during either day of the 1961 and 1962 precinct re-registration, any registered voter of the township, city, village or incorporated town shall come before the Deputy Registrars and the Judge of Registration and make an oath that he believes that any particular person whose name has been entered upon the registry is not a qualified voter, such fact shall be noted; and after the completion of such "Verification Lists" one of the Registrars, or Judge of Registration, shall make a cross or check mark in ink opposite such name. If said Deputy Registrars or the Judge of Registration know any person so complained of is a qualified voter and believe that such complaint was made only to vex or harass such qualified voter, then such name shall be placed upon such lists without such cross or check mark, but such cross or check mark shall be placed upon such lists in case either of the Registrars or the Judge of Registration desires.
(Source: Laws 1959, p. 1919.)

(10 ILCS 5/5-11) (from Ch. 46, par. 5-11)
Sec. 5-11. Upon the Wednesday, Thursday and Friday following the last day of precinct registration, if so much time is required, the two Deputy Registrars shall go together and canvass the precinct for which they have been appointed, calling at each dwelling place as indicated upon said "Verification Lists"; and if they shall find that any person whose name appears upon their "Verification Lists" does not reside at the place designated thereupon, they shall make a notation in the column headed "Remarks" as follows: "Not Found", "Died", or "Moved", as the case may be, indicating that such person does not reside at such place.
Whenever deemed necessary by the canvassers, or either of them, he or they may demand of the person having command of the police in such precinct to furnish a policeman, to accompany them and protect them in the performance of their duties; and it shall be the duty of the person having command of the police in such precinct to furnish a policeman for such purpose.
In making such canvass no person shall refuse to answer questions and give the information asked for and known to him or her, or shall wilfully and knowingly give false information, or make false statements. In making such canvass said canvassers shall make special inquiry at the residence or place designated on the said verification books, as to all persons registered as qualified voters, and shall receive information from judges of election, party canvassers, or other persons.
(Source: Laws 1963, p. 2532.)

(10 ILCS 5/5-12) (from Ch. 46, par. 5-12)
Sec. 5-12. Immediately upon the completion of canvass, said canvassers, or one of them, shall sign a notice and send the same through the United States mail, duly stamped, to the address given on the verification books, or in the case of homeless individuals, to their mailing address, of all persons in connection with whose names they have made a notation indicating that they do not reside at such place, which notice shall require such persons to appear before the Board of Revision, composed of said canvassers and the judge of registration, on the Monday and Tuesday following completion of the canvass, giving the time and place of such session, to show cause why his or her name should not be erased from the registry of the precinct in question. Proper blanks and postage stamps shall be furnished for this purpose to the canvassers by said County Clerk. A personal notice shall also be served by the canvassers at the time such canvass is being made, by leaving the same with the party, if found, or if he or she is not found at the place designated in such verification books, by leaving the same at such address, if there be such place. Such notice, to be sent through the mail, must be mailed not later than 10 o'clock p.m. of Thursday of the week of such canvass. If sufficient postage stamps are not delivered to the canvassers by the County Clerk for the purpose aforesaid, then anyone may furnish such postage stamps to such canvassers for the purpose or such canvassers may procure the same at their own expense and afterwards render an account therefor to the County Clerk, duly sworn to, and the County Clerk shall audit such account and cause the same to be paid by the County Treasurer. Such County Clerk, upon application, shall deliver to such canvassers postage stamps sufficient for the purpose aforesaid.
The registration officers shall make their returns to the County Clerk not later than noon of the day following the last day of the canvass of the registration provided by this Section.
The County Clerk when complaint is made to him shall investigate the action of such canvassers and shall cause them or either of them to be prosecuted criminally for such wilful neglect of duty.
(Source: P.A. 87-1241.)

(10 ILCS 5/5-13) (from Ch. 46, par. 5-13)
Sec. 5-13. The canvassers, or one of them, shall prepare a list of the names of the parties designated as aforesaid, and to whom such notice has been sent, given, or left at the address, and make and attach his, or their affidavit or affidavits thereto stating that notice, duly stamped, was mailed to each of the said parties at the places designated on said list, on or before 10 o'clock p. m. of the Thursday following the canvass, and that notice was also personally left at the said address of each of said parties named in said lists so attached, if there be such address. Blank affidavit forms shall be furnished by the County Clerk for the purpose aforesaid; but if none are furnished, such canvassers shall cause the same to be drawn, and they shall swear to such affidavit before the Judge of Registration of such precinct or County Clerk, or one of his Deputies.
Either of the canvassers shall have the power and right of both in the matter pertaining to such canvass; but in case either refuses or neglects to make such canvass as aforesaid, then the other may make such canvass alone.
In case of the temporary disability upon the part of either canvasser, the remaining canvasser shall appoint a temporary canvasser who shall represent and be affiliated with the same political party as the canvasser whose place is being filled, and shall administer to him the usual oath of office for canvassers. Such temporary canvasser shall perform all the duties of the office until the disability of the regular canvasser is removed.
(Source: Laws 1963, p. 2532.)

(10 ILCS 5/5-14) (from Ch. 46, par. 5-14)
Sec. 5-14. Either of the canvassers shall, at the end of the canvass, return the "Verification Lists" to the County Clerk and a certificate of the correctness of such return. Immediately after receipt of such Verification Lists, the County Clerk shall cause copies to be printed in plain large type in sufficient numbers to meet all demands, and upon application, a copy of the same shall be given to any person applying therefor. Thereafter a list of registered voters in each precinct shall be compiled by the County clerk, prior to the General Election to be held in November of each even numbered year. On the list, the County Clerk shall indicate, by italics, asterisk, or other means, the names of all persons who have registered since the last regularly scheduled election in the consolidated schedule of elections established in Section 2A-1.1 of this Act.
When the list of registered voters in each precinct is compiled, the County Clerk shall give a copy of it to the chairman of a county central committee of an established political party, as such party is defined in Section 10-2 of this Act, or to the chairman's duly authorized representative. Within 30 days of the effective date of this Amendatory Act of 1983, the County Clerk shall give the list of registered voters in each precinct that was compiled prior to the general November election of 1982 to the chairman of a county central committee of an established political party or to the chairman's duly authorized representative.
Within 60 days after each general election the county clerk shall indicate by italics, asterisk, or other means, on the list of registered voters in each precinct, each registrant who voted at that general election, and shall provide a copy of such list to the chairman of the county central committee of each established political party or to the chairman's duly authorized representative.
Within 60 days after the effective date of this amendatory Act of 1983, the county clerk shall indicate by italics, asterisk, or other means, on the list of registered voters in each precinct, each registrant who voted at the general election of 1982, and shall provide a copy of such coded list to the chairman of the county central committee of each established political party or to the chairman's duly authorized representative.
The county clerk may charge a fee to reimburse the actual cost of duplicating each copy of a list provided under either of the 2 preceding paragraphs.
(Source: P.A. 83-1263.)

(10 ILCS 5/5-15) (from Ch. 46, par. 5-15)
Sec. 5-15. Any voter or voters in the township, city, village, or incorporated town containing such precinct, and any precinct committeeman in the county, may, between the hours of nine o'clock a.m. and six o'clock p.m. of the Monday and Tuesday of the third week immediately preceding the week in which such April 10, 1962 Primary Election is to be held, make application in writing, before such County Clerk, to have any name upon such register of any precinct erased. Thereafter such application shall be made between the hours of nine o'clock a.m. and six o'clock p.m. of Monday and Tuesday of the second week prior to the week in which any county, city, village, township, or incorporated town election is to be held. Such application shall be in substance, in the words and figures following:
"I, being a qualified voter, registered from No. .... Street in the .... precinct of the .... Ward of the city (village or town of .... ) of the .... District .... town of .... do hereby solemnly swear (or affirm) that .... registered from No. .... Street is not a qualified voter in the .... precinct of the .... ward of the city (village or town) of .... or of the .... district town of .... hence I ask that his name be erased from the register of such precinct for the following reason ..... Affiant further says that he has personal knowledge of the facts set forth in the above affidavit.

(10 ILCS 5/5-16) (from Ch. 46, par. 5-16)
Sec. 5-16. A docket of all applications to the County Clerk, whether such application shall be made for the purpose of being registered, or restored, or for the purpose of erasing a name on the register or for completing registration shall be made out in the order of the towns, wards, districts, precincts as the case may be. The County Clerk shall sit to hear such applications between the hours of ten o'clock a. m. and nine o'clock p. m. on Thursday, Friday and Saturday of the third week preceding the week in which such April 10, 1962 Primary Election is to be held, and thereafter the County Clerk shall sit to hear such applications between the hours of ten o'clock a. m. and nine o'clock p. m. on Thursday, Friday and Saturday of the second week prior to the week in which any county, city, town, village or incorporated town election is to be held. At the request of either party to such applications, the Clerk shall issue subpoenas to witnesses to appear at such hearings, and witnesses may be sworn and examined upon the hearing of said applications. Each person appearing in response to an application to have a name erased shall deliver to the County Clerk a written affidavit, which shall be, in substance, in the words and figures following:
"I do solemnly swear that I am a citizen of the United States; that I do reside and have resided in the State of Illinois since the .... day of .... and in the county of .... in said State, since the .... day of .... and in the .... precinct of the .... ward, in the city, village or incorporated town of .... or in the .... district town of .... in said county and State, since the .... day of .... and that I am .... years of age; that I am the identical person registered in said precinct under the name I subscribe hereto."
This answer shall be signed and sworn to or affirmed before any person authorized to administer oaths or affirmations. The decision on each application shall be announced at once after hearing, and a minute made thereof, and when an application to be registered or to be restored to such register or to complete registration shall be allowed, the said County Clerk shall cause a minute to be made upon the original and duplicate registration records withdrawn.
All applications under this Section and hearings as hereinafter provided may be heard by deputy county clerks specially designated by the County Clerk for this purpose, and a decision by such deputies so designated, shall become the decision of the County Clerk, upon approval by the County Clerk.
(Source: P.A. 80-1469.)

(10 ILCS 5/5-16.1) (from Ch. 46, par. 5-16.1)
Sec. 5-16.1. In addition to registration at the office of the county clerk and at the offices of municipal and township clerks, each county subject to this Article shall provide for the following methods of registration:
(1) The appointment of deputy registrars as provided in Section 5-16.2;
(2) The establishment of temporary places of registration as provided in Section 5-16.3.
Each county subject to this Article may provide for precinct registration pursuant to Section 5-17.
(Source: P.A. 83-1059.)

(10 ILCS 5/5-16.2) (from Ch. 46, par. 5-16.2)
Sec. 5-16.2. (a) The county clerk shall appoint all municipal and township clerks or their duly authorized deputies as deputy registrars who may accept the registration of all qualified residents of the State.
The county clerk shall appoint all precinct committeepersons in the county as deputy registrars who may accept the registration of any qualified resident of the State, except during the 27 days preceding an election.
The county clerk shall appoint each of the following named persons as deputy registrars upon the written request of such persons:
1. The chief librarian, or a qualified person

designated by the chief librarian, of any public library situated within the election jurisdiction, who may accept the registrations of any qualified resident of the State, at such library.

2. The principal, or a qualified person designated by

the principal, of any high school, elementary school, or vocational school situated within the election jurisdiction, who may accept the registrations of any resident of the State, at such school. The county clerk shall notify every principal and vice-principal of each high school, elementary school, and vocational school situated within the election jurisdiction of their eligibility to serve as deputy registrars and offer training courses for service as deputy registrars at conveniently located facilities at least 4 months prior to every election.

3. The president, or a qualified person designated by

the president, of any university, college, community college, academy or other institution of learning situated within the election jurisdiction, who may accept the registrations of any resident of the State, at such university, college, community college, academy or institution.

4. A duly elected or appointed official of a bona

fide labor organization, or a reasonable number of qualified members designated by such official, who may accept the registrations of any qualified resident of the State.

5. A duly elected or appointed official of a bona

fide State civic organization, as defined and determined by rule of the State Board of Elections, or qualified members designated by such official, who may accept the registration of any qualified resident of the State. In determining the number of deputy registrars that shall be appointed, the county clerk shall consider the population of the jurisdiction, the size of the organization, the geographic size of the jurisdiction, convenience for the public, the existing number of deputy registrars in the jurisdiction and their location, the registration activities of the organization and the need to appoint deputy registrars to assist and facilitate the registration of non-English speaking individuals. In no event shall a county clerk fix an arbitrary number applicable to every civic organization requesting appointment of its members as deputy registrars. The State Board of Elections shall by rule provide for certification of bona fide State civic organizations. Such appointments shall be made for a period not to exceed 2 years, terminating on the first business day of the month following the month of the general election, and shall be valid for all periods of voter registration as provided by this Code during the terms of such appointments.

6. The Director of Healthcare and Family Services, or

a reasonable number of employees designated by the Director and located at public aid offices, who may accept the registration of any qualified resident of the county at any such public aid office.

7. The Director of the Illinois Department of

Employment Security, or a reasonable number of employees designated by the Director and located at unemployment offices, who may accept the registration of any qualified resident of the county at any such unemployment office.

8. The president of any corporation as defined by the

Business Corporation Act of 1983, or a reasonable number of employees designated by such president, who may accept the registrations of any qualified resident of the State.

If the request to be appointed as deputy registrar is denied, the county clerk shall, within 10 days after the date the request is submitted, provide the affected individual or organization with written notice setting forth the specific reasons or criteria relied upon to deny the request to be appointed as deputy registrar.
The county clerk may appoint as many additional deputy registrars as he considers necessary. The county clerk shall appoint such additional deputy registrars in such manner that the convenience of the public is served, giving due consideration to both population concentration and area. Some of the additional deputy registrars shall be selected so that there are an equal number from each of the 2 major political parties in the election jurisdiction. The county clerk, in appointing an additional deputy registrar, shall make the appointment from a list of applicants submitted by the Chairman of the County Central Committee of the applicant's political party. A Chairman of a County Central Committee shall submit a list of applicants to the county clerk by November 30 of each year. The county clerk may require a Chairman of a County Central Committee to furnish a supplemental list of applicants.
Deputy registrars may accept registrations at any time other than the 27 day period preceding an election. All persons appointed as deputy registrars shall be registered voters within the county and shall take and subscribe to the following oath or affirmation:
"I do solemnly swear (or affirm, as the case may be) that I will support the Constitution of the United States, and the Constitution of the State of Illinois, and that I will faithfully discharge the duties of the office of deputy registrar to the best of my ability and that I will register no person nor cause the registration of any person except upon his personal application before me. ............................... (Signature of Deputy Registrar)" This oath shall be administered by the county clerk, or by one of his deputies, or by any person qualified to take acknowledgement of deeds and shall immediately thereafter be filed with the county clerk.
Appointments of deputy registrars under this Section, except precinct committeemen, shall be for 2-year terms, commencing on December 1 following the general election of each even-numbered year, except that the terms of the initial appointments shall be until December 1st following the next general election. Appointments of precinct committeemen shall be for 2-year terms commencing on the date of the county convention following the general primary at which they were elected. The county clerk shall issue a certificate of appointment to each deputy registrar, and shall maintain in his office for public inspection a list of the names of all appointees.
(b) The county clerk shall be responsible for training all deputy registrars appointed pursuant to subsection (a), at times and locations reasonably convenient for both the county clerk and such appointees. The county clerk shall be responsible for certifying and supervising all deputy registrars appointed pursuant to subsection (a). Deputy registrars appointed under subsection (a) shall be subject to removal for cause.
(c) Completed registration materials under the control of deputy registrars, appointed pursuant to subsection (a), shall be returned to the appointing election authority by first-class mail within 2 business days or personal delivery within 7 days, except that completed registration materials received by the deputy registrars during the period between the 35th and 28th day preceding an election shall be returned by the deputy registrars to the appointing election authority within 48 hours after receipt thereof. The completed registration materials received by the deputy registrars on the 28th day preceding an election shall be returned by the deputy registrars within 24 hours after receipt thereof. Unused materials shall be returned by deputy registrars appointed pursuant to paragraph 4 of subsection (a), not later than the next working day following the close of registration.
(d) The county clerk or board of election commissioners, as the case may be, must provide any additional forms requested by any deputy registrar regardless of the number of unaccounted registration forms the deputy registrar may have in his or her possession.
(e) No deputy registrar shall engage in any electioneering or the promotion of any cause during the performance of his or her duties.
(f) The county clerk shall not be criminally or civilly liable for the acts or omissions of any deputy registrar. Such deputy registers shall not be deemed to be employees of the county clerk.
(g) Completed registration materials returned by deputy registrars for persons residing outside the county shall be transmitted by the county clerk within 2 days after receipt to the election authority of the person's election jurisdiction of residence.
(Source: P.A. 97-81, eff. 7-5-11.)

(10 ILCS 5/5-16.3) (from Ch. 46, par. 5-16.3)
Sec. 5-16.3. The county clerk may establish temporary places of registration for such times and at such locations within the county as the county clerk may select. Notice of time and place of registration at any such temporary place of registration under this Section shall be published by the county clerk in a newspaper having a general circulation in the county not less than 3 nor more than 15 days before the holding of such registration.
Temporary places of registration shall be established so that the areas of concentration of population or use by the public are served, whether by facilities provided in places of private business or in public buildings or in mobile units. Areas which may be designated as temporary places of registration include, but are not limited to, facilities licensed or certified pursuant to the Nursing Home Care Act, the Specialized Mental Health Rehabilitation Act of 2013, the ID/DD Community Care Act, or the MC/DD Act, Soldiers' and Sailors' Homes, shopping centers, business districts, public buildings and county fairs.
Temporary places of registration shall be available to the public not less than 2 hours per year for each 1,000 population or fraction thereof in the county.
All temporary places of registration shall be manned by deputy county clerks or deputy registrars appointed pursuant to Section 5-16.2.
(Source: P.A. 98-104, eff. 7-22-13; 98-1171, eff. 6-1-15; 99-180, eff. 7-29-15.)

(10 ILCS 5/5-17) (from Ch. 46, par. 5-17)
Sec. 5-17. If the county clerk determines, as provided in Section 5-16.1, to have precinct registration in the county, the board of county commissioners shall, prior to any general state election held in the month of November of any even numbered year designate a day or days and shall designate convenient places in the townships or cities or villages or incorporated towns for registration of voters. Such day or days shall not be more than 36 nor less than 28 days before such election.
The provisions of Section 5-3 of this Article shall apply to the selection of places of registration under this Section and the provisions of Section 5-3 relative to the attendance of police officers during the conduct of such registration shall also apply.
The officers of registration chosen to conduct registrations under the provisions of this Section shall be chosen by the county clerk.
In choosing officers of registration, the county clerk shall choose only persons residing in the township in which the place of registration is located. He shall choose, in each precinct, 3 officers of registration, at least one from each of the 2 major political parties. The county clerk may appoint additional officers of registration in precincts which have had sudden increases in population.
The officers so chosen shall be voters registered under the provisions of this Article 5, and shall have the same qualifications and take the same oath as required of registration officers under Section 5-4 of this Article 5, and shall be subject to the same penalties.
The places of registration designated by the board of county commissioners under the provisions of this Section shall be open from 8 a.m. to 9 p.m. on such day or days as may be specified by the board of county commissioners.
Registration under this Section shall be made in the same manner as provided for precinct registration under the provisions of this Article 5, but the canvass of registration shall be made by 2 registration officers of different political affiliations, said registration officers to be designated by the county clerk and the hearing and final revision of the registry heretofore conducted by the board of revision shall be performed by the county clerk or his deputy on the Monday and Tuesday following precinct registration. Said revision under this Section shall take place at the office of the county clerk between the hours of 9 a.m. and 9 p.m.
The registration officers shall make their returns to the county clerk not later than noon of the day following the last day of the canvass of registration provided by this Section.
The election authorities shall issue credentials to registration day pollwatchers in the manner and on the terms prescribed in Section 17-23 with respect to pollwatchers at elections. Registration day pollwatchers shall be allowed to see the names and addresses of the people who have registered during the course of the day.
No person shall, at any precinct registration or reregistration, do any electioneering or soliciting of votes or engage in any political discussion within any precinct registration place or within 30 feet thereof. Nothing in this Act shall be construed to prohibit any candidate from being present in or near any precinct registration place. All persons who register to vote at any precinct registration place must be residents of the precinct in which they register.
(Source: P.A. 81-1535.)

(10 ILCS 5/5-18) (from Ch. 46, par. 5-18)
Sec. 5-18. At least 20 days prior to the precinct registration under Section 5-6 of this Article 5, and at least 20 days prior to any registration that may be provided under Section 5-17 of this Article 5, the County Clerk shall publish a notice of registration, giving the dates, hours and places of registration, in a newspaper of general circulation published in the county.
(Source: P.A. 79-75.)

(10 ILCS 5/5-19) (from Ch. 46, par. 5-19)
Sec. 5-19. Only persons residing within the corporate limits of a city, village or incorporated town wherein this Article 5 is in effect, shall be permitted to register in the office of the clerk of the respective city, village or incorporated town in which they reside and then only during the periods provided by Section 5-5 of this Article 5.
Within 24 hours after a person has registered in the office of the clerk of a city, village or incorporated town, the said clerk shall transmit by mail or cause to be delivered to the County Clerk the original and duplicate registration cards of the person who has registered in his office.
Only persons who reside within the limits of a town in a county wherein this Article 5 is in effect shall be permitted to register in the office of the town clerk of the respective towns in which they reside and then only during the periods provided by Section 5-5 of this Article 5.
Within 24 hours after a person not residing within the corporate limits of a city, village or incorporated town has registered in the office of a town clerk, the town clerk shall transmit by mail or cause to be delivered to the county clerk the original and duplicate cards of the person who has registered in his office. Within 24 hours after a person who resides within the limits of a city, village or incorporated town has registered in the office of a town clerk, the town clerk shall transmit by mail or cause to be delivered the original and duplicate cards of the person so registered to the county clerk.
Any person residing in the territory wherein this Article 5 is in effect, may register in the office of the county clerk during the hours, and within the periods provided by Section 5-5 of this Article 5.
(Source: P.A. 80-1469.)

(10 ILCS 5/5-20) (from Ch. 46, par. 5-20)
Sec. 5-20. Registrations under the above section shall be made in the manner provided by sections 5-7 and 5-9, but electors whose registrations are marked "Incomplete" may make the applications provided by section 5-9 only on Monday and Tuesday of the third week prior to the week in which the election for officers, for which they are permitted to vote, is to be held. The subsequent procedure with reference to said cards shall be the same as that provided for voters registering under section 5-19 except that the election referred to shall be the election at which the applicant would be permitted to vote if otherwise qualified.
(Source: Laws 1949, p. 855.)

(10 ILCS 5/5-21) (from Ch. 46, par. 5-21)
Sec. 5-21. To each person who registers at the office of the county, city, village, incorporated town or town clerk, or any place designated by the Board of County Commissioners under Section 5-17 of Article 5 and within five days thereafter, the election authority shall send by mail, and electronic mail if the registrant has provided the election authority with an e-mail address, a notice setting forth the elector's name and address as it appears on the registration record card, and shall request him in case of any error to present the notice on or before the seventh day next ensuing at the office of the election authority in order to secure the correction of the error. Such notice shall contain on the outside a request for the postmaster to return it within five days if it cannot be delivered to the addressee at the address given thereon. Upon the return by the post office of such notice which it has been unable to deliver at the given address because the addressee cannot be found there, a notice shall be at once sent through the United States mail to such person at the address appearing upon his registration record card requiring him to appear before the election authority, within five days, to answer questions touching his right to register. If the person notified fails to appear at the election authority's office within five days as directed or if he appears and fails to prove his right to register, the election authority shall cancel his registration.
(Source: P.A. 98-115, eff. 10-1-13.)

(10 ILCS 5/5-22) (from Ch. 46, par. 5-22)
Sec. 5-22. As soon as possible after the precinct registration held under section 5-6 and again after the registrations provided by section 5-17 of this article 5, the County Clerk shall require all city, village and incorporated town clerks to call at his office and shall give written and verbal instructions relative to duties under this article 5 to all city, village and incorporated town clerks, and shall also supply them with, and get their receipts for blank registration cards to enable them to perform their duties with respect to the registration of voters in their offices under section 5-19 of this article 5.
As soon as possible after the precinct registration held under section 5-6 of this article, the County Clerk shall require all town clerks to appear at his office at which time he shall give them verbal and written instructions relative to their duties under this article 5, and at the same time he shall also supply them with and get their receipts for blank registration cards to enable them to perform their duties with respect to the registration of voters in their offices under section 5-19 of this article 5.
(Source: P.A. 80-1469.)

(10 ILCS 5/5-23) (from Ch. 46, par. 5-23)
Sec. 5-23. Any registered voter who changes his residence from one address, number or place to another within the same county wherein this Article 5 is in effect, may have his registration transferred to his new address by making and signing an application for such change of residence upon a form to be provided by the county clerk. Such application must be made to the office of the county clerk. In case the person is unable to sign his name the county clerk shall require such person to execute the request in the presence of the county clerk or of his properly authorized representative, by his mark, and if satisfied of the identity of the person, the county clerk shall make the transfer.
Upon receipt of such application, the county clerk, or one of his employees deputized to take registrations shall cause the signature of the voter and the data appearing upon the application to be compared with the signature and data on the registration record, and if it appears that the applicant is the same person as the party previously registered under that name the transfer shall be made.
Transfer of registration under the provisions of this section may not be made within the period when the county clerk's office is closed to registration prior to an election at which such voter would be entitled to vote.
Any registered voter who changes his or her name by marriage or otherwise, shall be required to register anew and authorize the cancellation of the previous registration; provided, however, that if the change of name takes place within a period during which such new registration cannot be made, next preceding any election or primary, the elector may, if otherwise qualified, vote upon making the following affidavit before the judges of election:
I do solemnly swear that I am the same person now registered in the .... precinct of the .... ward of the city of .... or .... District Town of .... under the name of .... and that I still reside in said precinct or district.

(10 ILCS 5/5-24) (from Ch. 46, par. 5-24)
Sec. 5-24. Following the general election occurring in November of 1944 and following the November election every four years thereafter, the county clerk shall examine the registration record and shall send to every voter who has not voted during the preceding four years a notice through the mails, substantially as follows:
Notice of Suspension of Registration:
"You are hereby notified that your registration will be cancelled according to law for failure to vote during the last four years, unless you apply for reinstatement within thirty days. You may reinstate your registration by signing the statement below and returning it to this office or by making application to do so."
Application for Reinstatement of Registration:
"I do hereby certify that I still reside at the address from which I am registered and apply for reinstatement of my registration.

(10 ILCS 5/5-25) (from Ch. 46, par. 5-25)
Sec. 5-25. The county clerk on his own initiative or upon order of the board of county commissioners shall at all times have authority to conduct investigation and to make canvasses of the registered voters in any precinct canvass or at other times and by other methods than those so prescribed. However, the county clerk shall conduct a verification of voter registrations at least once in every 2 years, and shall cause the cancellation of registration of persons who have ceased to be qualified voters. Such verification shall be accomplished by one of the following methods: (1) precinct canvass conducted by 2 qualified persons of opposite party affiliation appointed by the county clerk or (2) written request for verification sent to each registered voter by first class mail, not forwardable or (3) an alternative method of verification submitted in writing to and approved by the State Board of Elections at a public meeting not less than 60 days prior to the date which the county clerk has fixed for implementation of that method of verification; provided, that the county clerk shall submit to the State Board of Elections a written statement of the results obtained by use of such alternative method within 30 days of completion of the verification. In each precinct one canvasser may be appointed from outside such precinct if not enough other qualified persons who reside within the precinct can be found to serve as canvasser in such precinct. The one canvasser so appointed to serve in any precinct in which he is not entitled to vote prior to the election must be entitled to vote elsewhere within the ward or township which includes within its boundaries the precinct in which such canvasser is appointed and such canvasser must be otherwise qualified. If upon the basis of investigation or canvasses, the county clerk shall be of the opinion that any person registered under this Article 5 is not a qualified voter or has ceased to be a qualified voter, he shall send a notice through the United States mail to such person, requiring him to appear before the county clerk for a hearing within ten days after the date of mailing such notice and show cause why his registration shall not be cancelled. If such person fails to appear within such time as provided, his registration shall be cancelled. If such a person does appear, he shall make an affidavit similar in every respect to the affidavit required of applicants under Section 5-16 of this Article 5.
(Source: P.A. 81-1535.)

(10 ILCS 5/5-25.01) (from Ch. 46, par. 5-25.01)
Sec. 5-25.01. Each registered voter lacking a permanent abode shall be canvassed by the county clerk before each election. The canvass shall be by mail sent not later than 49 days preceding the election to the mailing address listed on the voter's registration record card. The clerk shall include in the mailing a postage prepaid return postcard. The voter must certify on the postcard his or her continued residence at the registration address and mail the postcard back to the clerk so that it is postmarked no later than the 26th day preceding the election.
If an application for registration is presented within the 49 day period preceding an election, then this Section shall not apply and the provisions of this Article with respect to the mailing of a verification of a registration notice shall be a canvass, except that such notice shall be mailed to the registrant's mailing address.
(Source: P.A. 87-1241.)

(10 ILCS 5/5-25.1) (from Ch. 46, par. 5-25.1)
Sec. 5-25.1. In any county in which there is a municipality under the jurisdiction of a board of election commissioners, the county clerk and his appointed deputy registrars shall accept the registration of qualified persons residing within such municipality and shall transmit the completed registration to the board of election commissioners prior to the close of registration before an election.
(Source: P.A. 83-1059.)

(10 ILCS 5/5-26) (from Ch. 46, par. 5-26)
Sec. 5-26. If either of the original or duplicate registration cards, or all of any elector shall be lost, destroyed or mutilated in whole or in part, the county clerk shall prepare 2 new registration cards, an original and a duplicate and shall require the execution of a new registration affidavit by such elector, and if any such elector shall refuse to execute such affidavit within thirty days after the mailing of a notice to such elector at the last address from which he has registered, then the registration of such elector shall be cancelled. If either the original or duplicate registration cards, of all registered voters of a city, village or incorporated town, township or any ward, or precinct thereof, shall be lost or destroyed, the county clerk shall require a re-registration of electors of such city, village or incorporated town, township, ward or precinct and the same provisions as required for any registration under section 5-17 of this article 5 shall apply to such re-registration.
(Source: P.A. 80-1469.)

(10 ILCS 5/5-28) (from Ch. 46, par. 5-28)
Sec. 5-28. The original registration record cards shall remain permanently in the office of the county clerk or election authority except as destroyed as provided in Section 5-6; shall be filed alphabetically without regard to precincts; and shall be known as the master file. The master file may be kept in a computer-based voter registration file or paper format, provided a secondary digital back-up is kept off site. The digital file shall be searchable and remain current with all registration activity conducted by the county clerk or election authority. The duplicate registration record cards shall constitute the official registry of voters for all elections and shall be filed by precincts and townships. The duplicate cards for use in conducting elections shall be delivered to the judges of election by the county clerk in a suitable binder or other device, which shall be locked and sealed in accordance with the directions to be given by the county clerk and shall also be suitably indexed for convenient use by the precinct officers. The precinct files shall be delivered to the judges of election for use at the polls for elections at the same time as the official ballots are delivered to them, and shall be returned to the county clerk by the judges of election within the time provided for the return of the official ballots. The county clerk shall determine the manner of return and delivery of such file.
(Source: P.A. 99-522, eff. 6-30-16.)

(10 ILCS 5/5-28.1) (from Ch. 46, par. 5-28.1)
Sec. 5-28.1. For use in connection with referenda and the nonpartisan and consolidated elections, each election authority shall maintain permanent records of the boundaries of all political subdivisions partially or wholly within its jurisdiction and any districts thereof, and shall maintain permanent records indicating by tax extension number code for each registered voter the political subdivisions and any districts thereof in which that voter resides. Such records may be kept on the registration record cards or on separate registration lists, or if a method other than record coding by tax extension number is adopted by an election authority, such method shall be, approved by the State Board of Elections. Each political subdivision must, no later than 5 days after any redistricting, annexation, disconnection or other boundary change is adopted, give notice of any such adoption and the effective date of such act to each election authority having election jurisdiction over any of its former or new territory.
Each election authority must make available to election judges for use on election day, records indicating by tax extension number code or other method approval by the State Board of Elections for each registered voter, the political subdivisions in which that voter resides. For the purposes of election day use by election judges, such records must be kept on the registration record cards or on separate registration lists.
(Source: P.A. 84-861.)

(10 ILCS 5/5-29) (from Ch. 46, par. 5-29)
Sec. 5-29. Upon application to vote, except as hereinafter provided for absent electors, each registered elector shall sign his name or make his mark as the case may be, on a certificate substantially as follows:

(10 ILCS 5/5-29.01) (from Ch. 46, par. 5-29.01)
Sec. 5-29.01. The provisions of this Article 5, so far as they require the registration of voters as a condition to their being allowed to vote shall not apply to persons otherwise entitled to vote, who are, at the time of the election, or at any time within 60 days prior to such election, have been engaged in the military or naval service of the United States, and who appear personally at the polling place on election day and produce to the judges of election satisfactory evidence thereof, but such persons, if otherwise qualified to vote, shall be permitted to vote at such election without previous registration.
All such persons shall also make an affidavit which shall be in substantially the following form:
"State of Illinois)
)ss.
County of ........) .............. Precinct .............. Ward I, ...., do solemnly swear (or affirm), that I am a citizen of the United States, of the age of 18 years or over, and that within the past 60 days prior to the date of this election at which I am applying to vote, I have been engaged in the .... (military or naval) service of the United States; and I am qualified to vote under and by virtue of the Constitution and laws of the State of Illinois, and that I am a legally qualified voter of this precinct and ward except that I have, because of such service, been unable to register as a voter; that I now reside at .... (insert street and number, if any) in this precinct and ward, that I have maintained a legal residence in this precinct and ward for 30 days and in the State 30 days next preceding this election. ........................... Subscribed and sworn to before me on (insert date). ........................... Judge of Election."

The affidavit of any such person shall be supported by the affidavit of a resident and qualified voter of any such precinct and ward, which affidavit shall be in substantially the following form:
"State of Illinois)
)ss.
County of ........) ............. Precinct ........... Ward I, ...., do solemnly swear (or affirm), that I am a resident of this precinct and ward and entitled to vote at this election; that I am acquainted with .... (name of the applicant); that I verily believe him to be an actual bona fide resident of this precinct and ward and that I verily believe that he has maintained a legal residence therein 30 days and in this State 30 days next preceding this election. ................... Subscribed and sworn to before me on (insert date). ................... Judge of Election." The provisions of this Article 5, so far as they require the registration of voters as a condition to their being allowed to vote shall not apply to persons otherwise entitled to vote who have made and subscribed to the affidavit provided in paragraph (b) of Section 17-10 of this Act.
(Source: P.A. 91-357, eff. 7-29-99.)

(10 ILCS 5/5-30) (from Ch. 46, par. 5-30)
Sec. 5-30. Upon application to vote at a general primary election each registered elector shall sign his name or mark and write his address on a certificate substantially the same as that used in the general election except that it shall have a place for party affiliation which is to be filled in by the elector, or by the officer in charge if the elector is unable to write. The certificates of each State-wide political party at a primary election shall be separately printed upon paper of uniform quality, texture and size, but the certificates of no 2 State-wide political parties shall be of the same color or tint. However, if the election authority provides computer generated applications with the precinct, ballot style and voter's name and address preprinted on the application, a single application may be used for State-wide political parties if it contains spaces or check-off boxes to indicate the political party. Such application shall not entitle the voter to vote in the primary of more than one political party at the same election. Such applications may contain spaces or check-off boxes permitting the voter to request a primary ballot of any other political party which is established only within a political subdivision and for which a primary is conducted on the same election day. Such application shall not entitle the voter to vote in both the primary of the State-wide political party and the primary of the local political party with respect to the offices of the same political subdivision. In no event may a voter vote in more than one State-wide primary on the same day. Such certificates when checked and initialed by the Judge in charge shall constitute the primary poll record. Such certificates at the close of the election shall be placed in an envelope, sealed and returned with the ballots. Nothing herein shall be construed to conflict with sections 7-44 and 7-45 of article 7 of this act. Provided, however, that the applications for ballots made by registered voters under the provisions of article 19 of this act shall be accepted by the Judges of election in lieu of the "certificate of registered voter" provided for in this section.
(Source: P.A. 83-1362.)

(10 ILCS 5/5-31) (from Ch. 46, par. 5-31)
Sec. 5-31. All challenged voters affidavits made before the judges of election under provisions of sections 5-29 and 5-30 of this article 5 shall be immediately returned to the office of the county clerk. Such affidavits, before being so returned, shall be enclosed in an envelope provided for that purpose, which shall then be securely sealed with the sealing wax or other adhesive material, and each of the judges shall write his name across the seal. No judge of election shall break the seal of, or open any envelope containing affidavits, or shall permit any person to open any such envelope or break the seal thereof while the same is in his custody. It shall be the duty of the county clerk to furnish affidavits and envelopes provided by Sections 5-29 and 5-30 of this article 5 to the judges of election for all elections.
(Source: P.A. 80-1469.)

(10 ILCS 5/5-34) (from Ch. 46, par. 5-34)
Sec. 5-34. The official poll record provided by sections 5-29 and 5-30 of this article 5 shall constitute the poll list, and poll books shall not be kept by clerks of election. Where in this article 5, reference is made to poll lists or poll books, such reference shall hereafter apply to the official poll record.
(Source: Laws 1943, vol. 2, p. 1.)

(10 ILCS 5/5-35) (from Ch. 46, par. 5-35)
Sec. 5-35. The officers of registration selected to conduct registrations under Section 5-17 shall be paid at the rate set out below:
Registration officers selected to conduct registration and canvass under Section 5-17 shall be paid at a rate of not less than $20 per day nor more than $30 per day, for each day designated by the County Board for any registration and canvass provided by Section 5-17, but in no case shall any such officer selected to conduct canvass be credited for less than two days' service for each canvass.
Officers of registration selected to conduct any registration under Section 5-17 shall be compensated at the rate of 5 cents per mile for each mile actually traveled in calling at the county clerk's office for registration cards and returning them to said officer.
The State Board of Elections shall reimburse each county for the amount of the increase in compensation under this Section provided by this amendatory Act from funds appropriated for that purpose.
(Source: P.A. 84-1308.)

(10 ILCS 5/5-36) (from Ch. 46, par. 5-36)
Sec. 5-36. In the event that the voters of any city, village or incorporated town (in any county having a population of 500,000 or more) which has adopted Articles 6, 14 and 18 of this Act (or the Act of which they are a continuation) shall reject the city election law as provided by said Article 6, it shall not be necessary for the registered voters of said city, so rejecting the city election law to register again under the provisions of this Article 5 unless they are not registered under the 1961 and 1962 re-registration provisions.
Within twenty-four hours after the Circuit Judge has entered his order declaring Articles 6, 14 and 18 of this Act rejected by the voters of any city, village, or incorporated town, it shall be the duty of the Board of Election Commissioners formerly having jurisdiction over elections held in such city, village or incorporated town to turn over to the County Clerk the original and duplicate registration cards of all persons affected by the rejection of the city election law in said city, village or incorporated town; the said Board of Election Commissioners shall also turn over to the County Clerk all forms, papers and other instruments pertaining to the registration and election of voters within the said city, village or incorporated town that rejected the city election law, and they shall also cause to be delivered to the clerk of any such city, village or incorporated town that rejected the city election law, all booths and ballot boxes formerly used in conducting elections in said city, village or incorporated town.
The original registration cards of the voters turned over to the County Clerk by the Board of Election Commissioners shall be placed in a master file together with the registration cards of all voters who previously registered under the provisions of this Article 5 and said cards shall then become part of the official registration record for the county in which this Article 5 is in effect.
The duplicate cards shall be arranged in precinct order and shall be retained in the office of the county clerk for use in conducting State, county and township elections. The said duplicate cards shall become part of the official registration record for the county in which this Article 5 is in effect.
(Source: P.A. 80-1469.)

(10 ILCS 5/5-37) (from Ch. 46, par. 5-37)
Sec. 5-37. It shall be the duty of the Board of Election Commissioners to do, and cause to be done all things required of them by Section 5-36 of this Article 5.
(Source: Laws 1963, p. 2532.)

(10 ILCS 5/5-37.1) (from Ch. 46, par. 5-37.1)
Sec. 5-37.1. If any area becomes subject to a board of election commissioners by reason of annexation to a city, village or incorporated town subject to such a board or ceases to be subject to a board of election commissioners by reason of disconnection from such a city, village or incorporated town, it shall not be necessary for the registered voters in such area to register again, either under this Article or Article 6.
As soon as practicable after such annexation or disconnection, the county clerk or board of election commissioners, as the case may be, shall turn over to officer or officers thereafter to be charged with the registration of voters within the area affected (the board of election commissioners or county clerk, as the case may be) the original and duplicate registration cards of all registered voters in the annexed or disconnected area.
(Source: Laws 1967, p. 405.)

(10 ILCS 5/5-38) (from Ch. 46, par. 5-38)
Sec. 5-38. All laws in conflict with this Article 5 shall no longer be applicable to the electors residing in the territorial limits where this Article 5 is in effect, but all laws and parts of laws not inconsistent with the provisions of this Article 5 shall continue in force and effect.
(Source: Laws 1943, vol. 2, p. 253.)

(10 ILCS 5/5-39) (from Ch. 46, par. 5-39)
Sec. 5-39. During the hours of registration or revision of registration no person shall bring, take, order or send into, or shall attempt to bring, take or send into any place of registration or revision of registration, any distilled or spirituous liquors whatever; or shall, at any such time and place drink or partake of such liquor.
(Source: Laws 1963, p. 2532.)

(10 ILCS 5/5-43)
Sec. 5-43. Computerization of voter records.
(a) The State Board of Elections shall design a registration record card that, except as otherwise provided in this Section, shall be used in duplicate by all election authorities in the State adopting a computer-based voter registration file as provided in this Section. The Board shall prescribe the form and specifications, including but not limited to the weight of paper, color, and print of the cards. The cards shall contain boxes or spaces for the information required under Sections 5-7 and 5-28.1; provided that the cards shall also contain: (i) A space for the person to fill in his or her Illinois driver's license number if the person has a driver's license; (ii) A space for a person without a driver's license to fill in the last four digits of his or her social security number if the person has a social security number.
(b) The election authority may develop and implement a system to prepare, use, and maintain a computer-based voter registration file that includes a computer-stored image of the signature of each voter. The computer-based voter registration file may be used for all purposes for which the original registration cards are to be used. In the case of voter registration forms received via an online voter registration system, the original registration cards will include the signature received from the Secretary of State database. The electronic file shall be the master file.
(b-2) The election authority may develop and implement a system to maintain registration cards in digital form using digitized signatures, which may be stored in a computer-based voter registration file under subsection (b) of this Section. The making and signing of any form, including an application to register and a certificate authorizing cancellation of a registration or authorizing a transfer of registration may be by a signature written in ink or by a digitized signature.
(c) Any system created, used, and maintained under subsection (b) of this Section shall meet the following standards:
(1) Access to any computer-based voter registration

file shall be limited to those persons authorized by the election authority, and each access to the computer-based voter registration file, other than an access solely for inquiry, shall be recorded.

(2) No copy, summary, list, abstract, or index of any

computer-based voter registration file that includes any computer-stored image of the signature of any registered voter shall be made available to the public outside of the offices of the election authority.

(3) Any copy, summary, list, abstract, or index of

any computer-based voter registration file that includes a computer-stored image of the signature of a registered voter shall be produced in such a manner that it cannot be reproduced.

(4) Each person desiring to vote shall sign an

application for a ballot, and the signature comparison authorized in Articles 17 and 18 of this Code may be made to a copy of the computer-stored image of the signature of the registered voter.

(5) Any voter list produced from a computer-based

voter registration file that includes computer-stored images of the signatures of registered voters and is used in a polling place during an election shall be preserved by the election authority in secure storage until the end of the second calendar year following the election in which it was used.

(d) Before the first election in which the election authority elects to use a voter list produced from the computer-stored images of the signatures of registered voters in a computer-based voter registration file for signature comparison in a polling place, the State Board of Elections shall certify that the system used by the election authority complies with the standards set forth in this Section. The State Board of Elections may request a sample poll list intended to be used in a polling place to test the accuracy of the list and the adequacy of the computer-stored images of the signatures of the registered voters.
(e) With respect to a jurisdiction that has copied all of its voter signatures into a computer-based registration file, all references in this Act or any other Act to the use, other than storage, of paper-based voter registration records shall be deemed to refer to their computer-based equivalents.
(f) Nothing in this Section prevents an election authority from submitting to the State Board of Elections a duplicate copy of some, as the State Board of Elections shall determine, or all of the data contained in each voter registration record that is part of the electronic master file. The duplicate copy of the registration record shall be maintained by the State Board of Elections under the same terms and limitations applicable to the election authority and shall be of equal legal dignity with the original registration record maintained by the election authority as proof of any fact contained in the voter registration record.
(Source: P.A. 98-115, eff. 7-29-13; 99-522, eff. 6-30-16.)

(10 ILCS 5/5-50)
Sec. 5-50. Grace period. Notwithstanding any other provision of this Code to the contrary, each election authority shall establish procedures for the registration of voters and for change of address during the period from the close of registration for an election until and including the day of the election. During this grace period, an unregistered qualified elector may register to vote, and a registered voter may submit a change of address form, in person in the office of the election authority, at a permanent polling place established under Section 19A-10, at any other early voting site beginning 15 days prior to the election, at a polling place on election day, or at a voter registration location specifically designated for this purpose by the election authority. Grace period registration and changes of address shall also be conducted for eligible residents in connection with voting at facilities under Section 19-12.2 of this Code. The election authority shall register that individual, or change a registered voter's address, in the same manner as otherwise provided by this Article for registration and change of address.
If a voter who registers or changes address during this grace period wishes to vote at the election or primary occurring during the grace period, he or she must do so by grace period voting. The election authority shall offer in-person grace period voting at his or her office, any permanent polling place established under Section 19A-10, and at any other early voting site beginning 15 days prior to the election, at a polling place on election day, where grace period registration is required by this Section; and may offer in-person grace period voting at additional hours and locations specifically designated for the purpose of grace period voting by the election authority. The election authority may allow grace period voting by mail only if the election authority has no ballots prepared at the authority's office. Grace period voting shall be in a manner substantially similar to voting under Article 19A.
Within one day after a voter casts a grace period ballot, or within one day after the ballot is received by the election authority if the election authority allows grace period voting by mail, the election authority shall transmit by electronic means pursuant to a process established by the State Board of Elections the voter's name, street address, e-mail address, and precinct, ward, township, and district numbers, as the case may be, to the State Board of Elections, which shall maintain those names and that information in an electronic format on its website, arranged by county and accessible to State and local political committees. The name of each person issued a grace period ballot shall also be placed on the appropriate precinct list of persons to whom vote by mail and early ballots have been issued, for use as provided in Sections 17-9 and 18-5.
A person who casts a grace period ballot shall not be permitted to revoke that ballot and vote another ballot with respect to that primary or election. Ballots cast by persons who register or change address during the grace period at a location other than their designated polling place on election day must be transmitted to and counted at the election authority's central ballot counting location and shall not be transmitted to and counted at precinct polling places. The grace period ballots determined to be valid shall be added to the vote totals for the precincts for which they were cast in the order in which the ballots were opened.
In counties with a population of less than 100,000 that do not have electronic poll books, the election authority may opt out of registration in the polling place if the election authority establishes grace period registration and voting at other sites on election day at the following sites: (i) the election authority's main office and (ii) a polling place in each municipality where 20% or more of the county's residents reside if the election authority's main office is not located in that municipality. The election authority may establish other grace period registration and voting sites on election day provided that the election authority has met the notice requirements of Section 19A-25 for permanent and temporary early voting sites.
(Source: P.A. 100-442, eff. 8-25-17.)

(10 ILCS 5/5-105)
Sec. 5-105. First time voting. A person must vote for the first time in person and not a vote by mail ballot if the person registered to vote by mail, unless the person first provides the appropriate election authority with sufficient proof of identity and the election authority verifies the person's proof of identity. Sufficient proof of identity shall be demonstrated by submission of the person's driver's license number or State identification card number or, if the person does not have either of those, verification by the last 4 digits of the person's social security number, a copy of a current and valid photo identification, or a copy of a current utility bill, bank statement, paycheck, government check, or other federal, State, or local government document that shows the person's name and address. A person may also demonstrate sufficient proof of identity by submission of a photo identification issued by a college or university accompanied by either a copy of the applicant's contract or lease for a residence or any postmarked mail delivered to the applicant at his or her current residence address. Persons who apply to register to vote by mail but provide inadequate proof of identity to the election authority shall be notified by the election authority that the registration has not been fully completed and that the person remains ineligible to vote by mail or in person until such proof is presented.
(Source: P.A. 98-1171, eff. 6-1-15.)



Article 6 - Registration Of Electors In Certain Cities, Villages And Incorporated Towns

(10 ILCS 5/Art. 6 heading)

(10 ILCS 5/6-1) (from Ch. 46, par. 6-1)
Sec. 6-1. The provisions of this Article 6 (and of Articles 14 and 18 hereof) so far as they are the same as those of the provisions of "An Act regulating the holding of elections and declaring the result thereof in cities, villages and incorporated towns in this state", approved June 19, 1885, as amended, (hereinafter sometimes referred to in this Article as the Act of 1885) shall be construed as a continuation of such prior provisions and not as a new enactment; and it is declared to be the legislative intent that any city, village or incorporated town which has heretofore adopted and become entitled to the provisions of said Act of 1885, shall automatically become subject to the provisions of this Article 6 and Articles 14 and 18 of this Act (as well as certain sections in other articles which are made specifically applicable to such city, village or incorporated town), which three articles together shall be known as the City Election Law.
(Source: Laws 1943, vol. 2, p. 1.)

(10 ILCS 5/6-2) (from Ch. 46, par. 6-2)
Sec. 6-2. The electors of any city now existing in this state may adopt and become entitled to the benefits of this Article 6 and Articles 14 and 18 of this Act in the manner following:
Whenever one thousand of the legal voters of such city voting at the last preceding election shall petition the circuit court of the county in which such city is located, to submit to a vote of the electors of such city the proposition as to whether such city and the electors thereof shall adopt and become entitled to the benefits of this Article, and said Articles 14 and 18 of this Act, it shall be the duty of such circuit court to order such proposition to be submitted accordingly at the next succeeding general or regularly scheduled municipal election; and if such proposition is not adopted at such election, the same shall in like manner be submitted to a vote of the electors of such city by said circuit court upon a like application at any general or regularly scheduled municipal election thereafter. If one thousand shall exceed one-eighth of the legal voters of any such city voting at the last preceding general or consolidated election, then such application need not be signed or made by more than one-eighth of the legal voters of such city voting at the last preceding general or consolidated election. Such petition shall be subject to the applicable provisions of Article 28 of this Code.
(Source: P.A. 80-1469.)

(10 ILCS 5/6-3) (from Ch. 46, par. 6-3)
Sec. 6-3. The circuit court shall give at least 60 days notice of such election by publishing such notice in one or more newspapers published within such city, for at least 5 times, the first publication to be at least 60 days before the day of election, and if no newspaper is published in such city, then by posting at least 5 copies of such notice in each ward 60 days before such election; and such court shall enter an order directing the county clerk to prepare the necessary blank returns for the use of the judges of election, substantially in the following form:
"At an election held in the .... precinct of the .... ward in the city of .... in the State of Illinois, on the .... day of .... in the year .... the following vote was cast for and against city election law, to-wit: For city election law .... votes. Against city election law .... votes. Certified by us: A.B., G.H., C.D., I.J., E.F., K.L., Judges of Election" Also to prepare separate tally sheets with appropriate headings.
And it shall be the duty of such county clerk to deliver to the judges of all the precincts in such city at such election proper tally sheets and blank statements of returns of votes cast for and against such proposition at such election. And it shall be the duty of the circuit court to supervise and direct such matters and see that they are properly done.
The circuit court shall also prepare directions to the judges of election as to the manner of canvassing the votes for and against such proposition, keeping tally thereof and making returns of the votes as to such proposition, in accordance with the provisions of this article; also informing them therein of the penalties of the law imposed upon the judges for any refusal or neglect pertaining to their duties, and such circuit court shall deliver such directions to the county clerk directing him to have them printed and sent out to such judges. And it shall be the duty of such county clerk to obey such instructions.
It shall be the duty of the county clerk to do and cause to be done all things required of him by Sections 6-2 to 6-20, inclusive, of this Article, and for a failure to perform such duties he shall, on conviction, be removed from his office by the court in which such conviction shall be had.
The county shall pay all expenses connected with such election.
(Source: P.A. 84-551.)

(10 ILCS 5/6-4) (from Ch. 46, par. 6-4)
Sec. 6-4. At such election the ballots, so far as they relate to this act, shall be written or printed in the following form: "For city election law" or "Against city election law."
(Source: Laws 1943, vol. 2, p. 1.)

(10 ILCS 5/6-5) (from Ch. 46, par. 6-5)
Sec. 6-5. The ballot upon such proposition in the form aforesaid must be printed or written at the bottom of the ticket containing the names of candidates for public offices at such election who are voted for by any elector.
(Source: Laws 1943, vol. 2, p. 1.)

(10 ILCS 5/6-6) (from Ch. 46, par. 6-6)
Sec. 6-6. The judges of such election shall canvass the ballots so cast for or against such proposition. They shall count in favor of said proposition all ballots, "For city election law" and they shall count against such proposition all ballots, "Against city election law".
(Source: Laws 1943, vol. 2, p. 1.)

(10 ILCS 5/6-7) (from Ch. 46, par. 6-7)
Sec. 6-7. Such canvass shall be made by such judges in the following manner: Before the name or names of any candidate on any ballot shall be canvassed, one of the judges, two sitting on either side of him and observing the canvass, shall separate all the ballots cast in such precinct into 3 piles or files, putting together in the first pile all those containing the phrase, "For city election law", and putting together in the second pile all the ballots containing the phrase, "Against city election law", and putting together in the third pile all the other ballots of every description. One of the 3 judges shall then count the first pile of ballots in batches of 10, and when one batch is counted, shall pass the same to the next judge, who shall count the same and pass it to the third judge, who shall also count it, and when the 3 shall have finished the count of the 10 ballots, the last judge shall announce in a loud voice the result, "Ten votes for city election law". It shall then be duty of each of 2 judges, who took no part in the counting, to tally 10 votes accordingly on his tally sheet for city election law, and so the whole pile shall be counted. Before counting the second pile the tally judges shall announce the result or number so entered and credited, "For city election law", and the second pile shall be counted in the same way in batches of 10, and the result tallied and announced in the same way "Against city election law". And thereupon it shall be the duty of each of the judges in turn to announce in a loud voice the result of the election in that precinct upon that proposition. No ballot shall be counted for or against such proposition unless it be in the form herein prescribed; no account is to be kept of the third pile of ballots as to such proposition.
(Source: Laws 1957, p. 1450.)

(10 ILCS 5/6-8) (from Ch. 46, par. 6-8)
Sec. 6-8. If no tally sheet shall be furnished to the judges of any precinct relating to such proposition, the tally judges shall use any piece of paper containing the headings written out by either of them: "For city election law", and "Against city election law", and tally the vote thereon opposite the respective headings as announced to them: and if no blank statements of returns relating to such proposition be provided or furnished to them, then it shall be the duty of the judges to write out a return in triplicate, in substance in accordance with the form found in Section 6-3 of this Article.
(Source: Laws 1957, p. 1450.)

(10 ILCS 5/6-9) (from Ch. 46, par. 6-9)
Sec. 6-9. After ascertaining and announcing the result as aforesaid, such judges shall make, fill up and sign duplicate returns or statements of the votes cast for and against such proposition as aforesaid, in the form found in Section 6-3 of this Article, each of which shall be attested by the other judges, and each of which shall then be enclosed and sealed in an envelope, one of which shall be on the outside addressed to the appropriate election authority and one to the comptroller of such city, or to the officer whose duties correspond with those of the comptroller. Upon each of which statements shall be endorsed "city election law returns". In the same manner the tally sheet in duplicate shall be signed by the judges, and shall be enclosed and sealed in separate envelopes, one of which shall be addressed to the county judge and one to the city clerk; upon both of the envelopes shall be endorsed "city election law tallies". On the outside of each envelope shall be endorsed whether it contains a statement of the votes cast or the tallies, and for what precinct and ward. After the envelopes respectively containing such returns and tallies are closed and sealed, the judges of election shall each write across the folds of such envelopes their names, and thereupon each of the judges of election shall take one of said returns or tallies, and shall deliver, each one respectively, to the person or officer to whom addressed, by noon of the next day, and when delivered he shall receive a receipt therefor from the officer to whom delivered, and it shall be the duty of such officer to give such receipts, and to safely keep such envelopes unopened until called for by the election authority as herein provided.
(Source: P.A. 94-647, eff. 1-1-06.)

(10 ILCS 5/6-10) (from Ch. 46, par. 6-10)
Sec. 6-10. At the canvass of the ballots in any precinct in any city where such proposition has been submitted, it shall be the duty of such judges of election, on request, to admit to the room two electors of the ward who voted in favor of such proposition and two who voted against it, as special watchers of such canvass; and said judges and the police officer or other officer of the law present shall protect such watchers and see that they are not excluded, and at the time of such canvass of the ballots cast for or against such proposition such watchers shall be entitled to a position where they can plainly see and read each ballot, and it shall be the duty of such judges to grant and protect them in such position.
(Source: Laws 1943, vol. 2, p. 1.)

(10 ILCS 5/6-11) (from Ch. 46, par. 6-11)
Sec. 6-11. The returns must be canvassed in the same manner as any other referendum held in the municipality.
(Source: P.A. 94-647, eff. 1-1-06.)

(10 ILCS 5/6-12) (from Ch. 46, par. 6-12)
Sec. 6-12. No judge of election shall knowingly open, change, tear, mutilate, lose or conceal or knowingly cause or permit to be opened, changed, torn, mutilated, lost or concealed any return of votes cast for or against this Article 6 and Articles 14 and 18 of this Act, or any tally sheet of votes so cast for or against such proposition after the same has been sealed up and delivered to him to be carried and delivered to the officer of law required by this act to receive the same.
(Source: Laws 1963, p. 2532.)

(10 ILCS 5/6-13) (from Ch. 46, par. 6-13)
Sec. 6-13. No officer having possession of such returns, tallies or ballots, shall steal, counsel or assist in stealing, or shall change or mutilate any return or tally sheet relating to such election.
(Source: Laws 1963, p. 2532.)

(10 ILCS 5/6-15) (from Ch. 46, par. 6-15)
Sec. 6-15. Any village or incorporated town in this state may adopt this article 6 and articles 14 and 18 of this Act, in like manner, and the same shall be submitted to a vote of the people of the said village or incorporated town, upon written application to said court, of 150 electors in such village or incorporated town.
(Source: Laws 1965, p. 3481.)

(10 ILCS 5/6-16) (from Ch. 46, par. 6-16)
Sec. 6-16. After and from the time of the adoption of this Article and Articles 14 and 18 of this Act, as aforesaid, the provisions of the said Articles shall be applicable to such cities, villages or incorporated towns, together with such other sections of this Act which are made specifically applicable thereto, and all laws in conflict therewith shall no longer be applicable to such cities, villages or incorporated towns. But all laws or parts of laws not inconsistent with the provisions of said Articles and sections shall continue in force and be applicable to any such city, village or incorporated town, the same as if said Articles and sections had not been adopted.
(Source: Laws 1943, vol. 2, p. 1.)

(10 ILCS 5/6-17) (from Ch. 46, par. 6-17)
Sec. 6-17. Whenever 1,000 of the legal voters in a city of 250,000 population or less where this Article 6 and Articles 14 and 18 of this Act or the Act of which they are a continuation have been adopted shall petition the circuit court in the county in which such city is located to submit to a vote of the electors of such city the proposition as to whether such city and the electors thereof shall reject the Articles, the court shall enter an order of record approving such petition and thereupon the court shall submit such proposition to the legal voters of such city at the next succeeding general, state, county or municipal election to be held in such county in not less than 30 days after the entry of such order. If 1,000 shall exceed one-eighth of the legal voters of any such city then such petition need not be signed or made by more than one-eighth of the legal voters of such city. Notice of election shall be given by the court at least 20 days prior to such election by publication in one or more newspapers of general circulation published within such city.
(Source: P.A. 83-1362.)

(10 ILCS 5/6-18) (from Ch. 46, par. 6-18)
Sec. 6-18. The ballots which shall be used for voting on the rejection of this Act shall be written or printed in the following form:
--------------------------------------------------------------
Shall the city Yes
election law be ----------------------------
rejected? No
--------------------------------------------------------------
The ballots to be used at such election shall be printed by the officers charged by law with the duty of printing ballots for general elections in said city. The ballots so cast shall be received, returned and canvassed in the same manner and by the same officers as is provided by law in the case of ballots cast for city officers and any contest of the result of such election shall be tried as nearly as may be in accordance with the provisions of this Act.
(Source: Laws 1943, vol. 2, p. 1.)

(10 ILCS 5/6-19) (from Ch. 46, par. 6-19)
Sec. 6-19. The election officials canvassing returns shall cause a statement of the result of such election on the rejection of this Article 6 and Articles 14 and 18 of this Act to be certified to the court. If a majority of the total votes cast at such election is in the affirmative, the court shall enter an order declaring said Articles rejected and shall file a copy of the order in the office of the Secretary of State. Thereupon said Articles shall cease to be operative and binding in such city.
(Source: Laws 1965, p. 3481.)

(10 ILCS 5/6-19.1) (from Ch. 46, par. 6-19.1; formerly Ch. 46, par. 701)
Sec. 6-19.1. Validation of rejection. When, prior to February 13, 1967, in any city with a population of 100,000 or less, a majority of the legal voters voting on the proposition of whether the city election law shall be rejected, as provided in Section 6-18, have voted in favor of the rejection of the city election law and the election is in other respects in conformity with law, the publication of the election notice is declared to be legal and valid and the election is validated, notwithstanding that the publication was only 12 days prior to the election by publication in one or more newspapers of general circulation published within the city.
(Source: P.A. 87-1052.)

(10 ILCS 5/6-19.5)
Sec. 6-19.5. Rejection of Article by superseding county board of election commissioners. In addition to any other method of rejection provided in this Article, when a county board of election commissioners is established in accordance with subsection (c) of Section 6A-1 in a county in which is located any portion of a municipality with a municipal board of election commissioners, the application of the provisions of this Article to the territory of that municipality located within that county is rejected.
(Source: P.A. 98-115, eff. 7-29-13.)

(10 ILCS 5/6-20) (from Ch. 46, par. 6-20)
Sec. 6-20. Any village or incorporated town in this State having adopted this Article 6 and Articles 14 and 18 of this Act may reject them in the same manner as provided in the case of cities upon written application to the circuit court in which such village or incorporated town is located of 150 electors in such village or incorporated town.
(Source: Laws 1965, p. 3481.)

(10 ILCS 5/6-21) (from Ch. 46, par. 6-21)
Sec. 6-21. In every city, village and incorporated town so adopting this Article 6 and Articles 14 and 18 of this Act there shall be created a board of election commissioners, which shall be composed of 3 members, each of whom shall be designated as an election commissioner, and shall be appointed by the circuit court in the county in which such city, village or incorporated town shall be located. Each person appointed as an election commissioner shall at the time of such appointment have been a resident of the State of Illinois for the 2 years last past, except that the appointing court may waive the 2 year residence requirement for good cause shown and entered of record. And such appointment shall be entered of record in such court, and when qualified such commissioner shall be an officer of such court. The first appointment of such commissioners shall be within 60 days after the adoption of said Articles, and those first appointed shall hold their offices for the period of 1, 2 and 3 years, respectively, and the judge appointing them shall designate the term for which each one shall hold his office, whether for 1, 2 or 3 years. If the office of either commissioner shall become vacant, it shall thereupon be the duty of such court to appoint within 60 days a successor for such unexpired term; within 60 days after the expiration of the term for which each commissioner is appointed such court shall, in the same way, nominate and appoint a successor, who shall hold his office for the period of 3 years, and until his successor is appointed.
A board of election commissioners is not a unit of local government within the meaning of Section 8 of Article VII of the Constitution of 1970. Appointments of election commissioners on and after July 1, 1971, shall continue to be made by the circuit court in the same manner as before that date.
(Source: P.A. 82-1014.)

(10 ILCS 5/6-22) (from Ch. 46, par. 6-22)
Sec. 6-22. Two of such commissioners at least shall always be selected from the 2 leading political parties of the state, one from each of such parties, and all shall be legal voters residing in such city, village or incorporated town, and be persons of well known political convictions and of approved integrity and capacity. No commissioner can hold any other political office. Whenever it shall come to the knowledge of the court that one of the leading political parties of the state is not represented upon such commission by a person of the same political faith, the court shall at once remove one of such commissioners and fill the vacancy with a member of the leading political party not so represented.
(Source: P.A. 80-656.)

(10 ILCS 5/6-23) (from Ch. 46, par. 6-23)
Sec. 6-23. Such court may at any time, upon complaint made and cause shown satisfactory to it, after notice to such commissioner and an opportunity to be heard, remove any such commissioner and enter of record in the court such order of removal. Such order may be appealed as in other civil cases. Such complaint must be signed and sworn to by at least 25 legal voters of such city, village or incorporated town, and must state the grounds of such complaint.
(Source: Laws 1967, p. 3840.)

(10 ILCS 5/6-24) (from Ch. 46, par. 6-24)
Sec. 6-24. Within 20 days after such first appointment shall be made, such commissioners shall organize as a board by electing one of their number as chairman and one as secretary, and they shall perform the duties incident to such offices. And upon every new appointment of a commissioner, such board shall reorganize in like manner. Each commissioner, before taking his seat in such board, shall take an oath of office before the court, which in substance shall be in the following form:
"I, .... do solemnly swear, (or affirm) that I am a citizen of the United States, and have resided in the State of Illinois for a period of 2 years last past, and that I am a legal voter and resident of the jurisdiction of the .......... Board of Election Commissioners. That I will support the Constitution of the United States and of the State of Illinois, and the laws passed in pursuance thereof, to the best of my ability, and will faithfully and honestly discharge the duties of the office of election commissioner."
Where the 2 year residence requirement is waived by the appointing court, the provision pertaining to the 2 year residence requirement shall be omitted from the oath of office.
Which oath, when subscribed and sworn to before such court shall be filed in the office of the county clerk of said county and be there preserved. Such commissioner shall also, before taking such oath, give an official bond in the sum of $10,000.00 with two securities, to be approved by said court, conditioned for the faithful and honest performance of his duties and the preservation of the property of his office. Such board of commissioners shall at once secure and open an office sufficient for the purposes of such board, which shall be kept open during ordinary business hours of each week day and such other days and such other times as the board may direct or as otherwise required by law, legal holidays excepted; provided that such office shall be kept open from the time of opening the polls on the day of any election, primary or general, and until all returns of that election have been received from each precinct under the jurisdiction of such Board. Upon the opening of such office the county clerk of the county in which such city, village or incorporated town is situated shall, upon demand, turn over to such board all registry books, registration record cards, poll books, tally sheets and ballot boxes heretofore used and all other books, forms, blanks and stationery of every description in his hands in any way relating to elections or the holding of elections within such city, village or incorporated town.
(Source: P.A. 80-1437.)

(10 ILCS 5/6-25) (from Ch. 46, par. 6-25)
Sec. 6-25. Said board shall have the right to employ an executive director who shall have charge of the office of said board and who shall be present and in attendance at all proper business hours. Such executive director shall take an oath of office before the court to the effect that he will honestly and faithfully perform all the duties of such office, under the direction of said board, which shall be preserved in the same way, and he shall be under the direction of said board, and he shall have the right to administer all oaths required under this act to be administered by either of said commissioners. The board shall have the right to employ an independent external auditor who shall assist the board and the circuit court in reviewing and approving all financial expenditures of the board. The board may employ an attorney who shall advise and represent such board in all cases where the advice or services of an attorney are necessary. Such additional assistance may be employed by said board from time to time, as may be necessary, with the consent and approval previously entered of record by said court or which may afterwards be approved by such court.
(Source: P.A. 87-1052.)

(10 ILCS 5/6-26) (from Ch. 46, par. 6-26)
Sec. 6-26. The board of election commissioners shall make all necessary rules and regulations, not inconsistent with this Article 6 and Articles 14 and 18 of this Act, with reference to the registration of voters and the conduct of elections. The board of election commissioners shall, except as otherwise provided in this Section, have charge of and make provisions for all elections, general, special, local, municipal, state and county, and all others of every description to be held in such city or any part thereof, at any time, or in such village or incorporated town, as the case may be. The board of election commissioners shall not have charge of elections for local school councils established pursuant to Article 34 of The School Code.
(Source: P.A. 84-923; 87-454.)

(10 ILCS 5/6-27) (from Ch. 46, par. 6-27)
Sec. 6-27. Every person having resided in the State and in election precinct 30 days next preceding any election therein and who shall be a citizen of the United States of the age of 18 or more years, shall be entitled to vote at such elections described in the last preceding Section.
After the first registration provided by this Article, the vote of no person, other than an elector voting pursuant to Article 20 of this Act or exempt under Section 6-67.01 or 6-67.02 of this Article from registration, shall be received in any election conducted under the provisions of this Article 6 or Articles 14 and 18 of this Act unless such person has registered under the provisions of this Article in the precinct in which such person resides. For the purposes of this Article, the word "election" shall include primary.
No person shall be entitled to be registered in or from any precinct unless such person shall, by the date of the election next following, have resided in the State and within the precinct for 30 days, and be otherwise qualified to vote at such election. Every applicant who shall be 18 years of age on the day of the next election shall be permitted to register, if otherwise qualified.
To constitute residence under this Act, Article 3 is controlling.
(Source: P.A. 81-953.)

(10 ILCS 5/6-28) (from Ch. 46, par. 6-28)
Sec. 6-28. The first registration under this Article shall be that preceding the election to be held on the first Tuesday after the first Monday in November, 1936. Registration for such election shall be conducted by the Board of Election Commissioners, shall be either at the office of such Board or in the precinct, as hereinafter provided in this Article, and shall be upon registration record cards in the manner provided by this Article. Such first registration under this Article and subsequent revisions thereof shall be under the full charge and control of the Board of Election Commissioners, and the expenses thereof shall be paid in the manner provided by this Article. It shall be the duty of such board to give timely notice through the press of the time and place of such first registration.
(Source: Laws 1943, vol. 2, p. 1.)

(10 ILCS 5/6-29) (from Ch. 46, par. 6-29)
Sec. 6-29. For the purpose of registering voters under this Article, the office of the Board of Election Commissioners shall be open during ordinary business hours of each week day, from 9 a.m. to 12 o'clock noon on the last four Saturdays immediately preceding the end of the period of registration preceding each election, and such other days and such other times as the board may direct. During the 27 days immediately preceding any election there shall be no registration of voters at the office of the Board of Election Commissioners in cities, villages and incorporated towns of fewer than 200,000 inhabitants. In cities, villages and incorporated towns of 200,000 or more inhabitants, there shall be no registration of voters at the office of the Board of Election Commissioners during the 35 days immediately preceding any election; provided, however, where no precinct registration is being conducted prior to any election then registration may be taken in the office of the Board up to and including the 28th day prior to such election. The Board of Election Commissioners may set up and establish as many branch offices for the purpose of taking registrations as it may deem necessary, and the branch offices may be open on any or all dates and hours during which registrations may be taken in the main office. All officers and employees of the Board of Election Commissioners who are authorized by such board to take registrations under this Article shall be considered officers of the circuit court, and shall be subject to the same control as is provided by Section 14-5 of this Act with respect to judges of election.
In any election called for the submission of the revision or alteration of, or the amendments to the Constitution, submitted by a Constitutional Convention, the final day for registration at the office of the election authority charged with the printing of the ballot of this election shall be the 15th day prior to the date of election.
The Board of Election Commissioners shall appoint one or more registration teams, consisting of 2 of its employees for each team, for the purpose of accepting the registration of any voter who files an affidavit, within the period for taking registrations provided for in this Article, that he is physically unable to appear at the office of the Board or at any appointed place of registration. On the day or days when a precinct registration is being conducted such teams shall consist of one member from each of the 2 leading political parties who are serving on the Precinct Registration Board. Each team so designated shall visit each person with a disability and shall accept the registration of such person the same as if he had applied for registration in person.
Any otherwise qualified person who is absent from his county of residence due to business of the United States, or who is temporarily residing outside the territorial limits of the United States, may make application to become registered by mail to the Board of Election Commissioners within the periods for registration provided for in this Article or by simultaneous application for registration by mail and vote by mail ballot as provided in Article 20 of this Code.
Upon receipt of such application the Board of Election Commissioners shall immediately mail an affidavit of registration in duplicate, which affidavit shall contain the following and such other information as the State Board of Elections may think it proper to require for the identification of the applicant:
Name. The name of the applicant, giving surname and first or Christian name in full, and the middle name or the initial for such middle name, if any.
Sex.
Residence. The name and number of the street, avenue or other location of the dwelling, and such additional clear and definite description as may be necessary to determine the exact location of the dwelling of the applicant. Where the location cannot be determined by street and number, then the section, congressional township and range number may be used, or such other information as may be necessary, including post office mailing address.
Electronic mail address, if the registrant has provided this information.
Term of residence in the State of Illinois and the precinct.
Nativity. The state or country in which the applicant was born.
Citizenship. Whether the applicant is native born or naturalized. If naturalized, the court, place and date of naturalization.
Age. Date of birth, by month, day and year.
Out of State address of ..................

(10 ILCS 5/6-30) (from Ch. 46, par. 6-30)
Sec. 6-30. If any city, village or incorporated town adopts and becomes entitled to the benefits of this Article 6 and Articles 14 and 18 of this Act, after the date for the first registration hereunder, registration therein shall be governed by the law applicable thereto at the time of the adoption of said Articles until a complete first registration can be had. Such first registration shall be in the manner provided in this Article and shall precede the primary held for the nomination of candidates for the next succeeding congressional election, and the periods provided for each step in such registration shall be the same as are provided by this Article 6 with respect to cities, villages and incorporated towns subject to this Article at the time when it takes effect. A period for registration at the office of the board of election commissioners prior to such election shall be allowed equal to that provided by this Article, for the period intervening between the first Tuesday in August, 1936 and the first Tuesday after the first Monday in November, 1936.
(Source: Laws 1943, vol. 2, p. 1.)

(10 ILCS 5/6-31) (from Ch. 46, par. 6-31)
Sec. 6-31. In addition to the registration authorized at the office of the Board of Election Commissioners, there shall be two days of registration in each precinct preceding the election to be held on the first Tuesday after the first Monday in November, 1936. The place of registration in each precinct shall be designated by the Board of Election Commissioners, and public notice thereof given, and the provisions of Article 11, Section 11-4 of this Act shall apply thereto. The registration places so designated shall be open from 8:00 o'clock a.m. until 9:00 o'clock p.m. on each of such days of registration.
The first of said two days of registration shall be on Saturday preceding the Tuesday four weeks before said election; the second of said two days of registration shall be on Tuesday three weeks preceding said election; provided, however, that in cities, villages and incorporated towns of 200,000 or more, having a board of election commissioners, and in cities, villages and incorporated towns within the jurisdiction of said board of election commissioners, the first day of registration shall be on Saturday preceding the Tuesday six weeks preceding said election; and the second day of such registration shall be on Tuesday four weeks preceding said election.
In addition to the two days of registration hereinabove provided, the Board of Election Commissioners may provide for additional days of registration (not exceeding two) before said election. The last day so designated shall be earlier than the last day of registration hereinabove provided for cities, villages and incorporated towns under the jurisdiction of such Board.
For the registration held in accordance with the terms of this section there shall be a board of registry composed of two deputy registrars and one judge of registration for each precinct. The political party with which the minority member of the Board of Election Commissioners is affiliated, shall be entitled to be represented by one deputy registrar in each precinct. The political party with which the majority of the members of the Board of Election Commissioners are affiliated shall be entitled to be represented by one deputy registrar in each precinct.
In the even numbered precincts the political party with which a majority of the members of the Board of Election Commissioners are affiliated, shall be entitled to be represented by the judge of registration.
In the odd numbered precincts the party represented by the minority member of the Board of Election Commissioners shall be entitled to be represented by the judge of registration.
Such board shall cause the printed list and supplement of the registration for the previous election to be posted up at the place of registration two days before such registration, with a printed notice of the time and place of the next registration. After the first registration under this article, the printed lists required to be posted shall be those for the precincts served by the registration places designated by the Board of Election Commissioners.
The election authorities shall issue credentials to registration day pollwatchers in the manner and on the terms prescribed in Section 17-23 with respect to pollwatchers at elections. Registration day pollwatchers shall be allowed to see the names and addresses of the people who have registered during the course of the day.
No person shall, at any precinct registration or reregistration, do any electioneering or soliciting of votes or engage in any political discussion within any precinct registration place or within 30 feet thereof. Nothing in this Act shall be construed to prohibit any candidate from being present in or near any precinct registration place. All persons who register to vote at any precinct registration place must be residents of the precinct in which they register.
(Source: P.A. 81-1535.)

(10 ILCS 5/6-31.1) (from Ch. 46, par. 6-31.1)
Sec. 6-31.1. For use in connection with referenda and the nonpartisan and consolidated elections, each election authority shall maintain permanent records of the boundaries of all political subdivisions partially or wholly within its jurisdiction and any districts thereof, and shall maintain permanent records indicating by tax extension number code for each registered voter the political subdivisions and any districts thereof in which that voter resides. Such records may be kept on the registration record cards or on separate registration lists, or if a method other than record coding by tax extension number is adopted by an election authority, such method shall be, approved by the State Board of Elections. Each political subdivision must, no later than 5 days after any redistricting, annexation, disconnection or other boundary change is adopted, give notice of any such adoption and the effective date of such act to each election authority having election jurisdiction over any of its former or new territory.
Each election authority must make available to election judges for use on election day, records indicating by tax extension number code or other method approved by the State Board of Elections for each registered voter, the political subdivisions in which that voter resides. For the purposes of election day use by election judges, such records must be kept on the registration record cards or on separate registration lists.
(Source: P.A. 84-861.)

(10 ILCS 5/6-32) (from Ch. 46, par. 6-32)
Sec. 6-32. The deputy registrars and judges of registration provided for by Section 6-30 of this Article shall be selected by the Board of Election Commissioners in the manner and for the same term provided for judges of election by Sections 14-2 and 14-3 and shall be officers of the court and have the qualifications prescribed for judges of election by Section 14-1; provided that in each precinct in counties of 500,000 inhabitants or more, one deputy registrar may be appointed from outside such precinct if not enough other qualified persons who reside within the precinct can be found to serve as deputy registrar in such precinct. The one deputy registrar so appointed to serve in any precinct in which he is not entitled to vote prior to the election must be entitled to vote elsewhere within the ward or township which includes within its boundaries the precinct in which such deputy registrar is appointed and such deputy registrar must be otherwise qualified. A report of such selection shall be made and filed in the court and thereafter all provisions of Article 14, Section 14-5, of this Act with respect to judges of election shall apply to such deputy registrars and judges of registration. Such registrars and judges shall be notified of their appointments in the manner provided for judges by Section 14-7 of Article 14 of this Act.
Any vacancy in the offices of deputy registrar or of judge of registration on the day of registration shall be filled by the registrar or judge of registration present, always selecting a person of the same political party as the absent deputy registrar or judge of registration; and the same oath shall be administered by the registrar or judge of registration present to such deputy registrar or judge of registration as is provided for regular deputy registrars and judges of registration. All oaths of office or affidavits which have been signed and sworn to shall be returned to the office of the Board of Election Commissioners in an envelope provided for that purpose, which envelope shall be sealed.
(Source: Laws 1965, p. 3481.)

(10 ILCS 5/6-34) (from Ch. 46, par. 6-34)
Sec. 6-34. One of the deputy registrars, the judge of registration or an officer or clerk in the office of the board of election commissioners authorized to administer oaths, shall administer to all persons who shall personally apply to register the following oath or affirmation: "You do solemnly swear (or affirm) that you will fully and truly answer all such questions as shall be put to you touching your place of residence, name, place of birth, your qualifications as an elector and your right as such to register and vote under the laws of this State."
(Source: Laws 1943, vol. 2, p. 1.)

(10 ILCS 5/6-35) (from Ch. 46, par. 6-35)
Sec. 6-35. The Boards of Election Commissioners shall provide a sufficient number of blank forms for the registration of electors which shall be known as registration record cards and which shall consist of loose leaf sheets or cards, of suitable size to contain in plain writing and figures the data hereinafter required thereon or shall consist of computer cards of suitable nature to contain the data required thereon. The registration record cards, which shall include an affidavit of registration as hereinafter provided, shall be executed in duplicate. The duplicate of which may be a carbon copy of the original or a copy of the original made by the use of other method or material used for making simultaneous true copies or duplications.
The registration record card shall contain the following and such other information as the Board of Election Commissioners may think it proper to require for the identification of the applicant for registration:
Name. The name of the applicant, giving surname and first or Christian name in full, and the middle name or the initial for such middle name, if any.
Sex.
Residence. The name and number of the street, avenue, or other location of the dwelling, including the apartment, unit or room number, if any, and in the case of a mobile home the lot number, and such additional clear and definite description as may be necessary to determine the exact location of the dwelling of the applicant, including post-office mailing address. In the case of a homeless individual, the individual's voting residence that is his or her mailing address shall be included on his or her registration record card.
Term of residence in the State of Illinois and the precinct.
Nativity. The state or country in which the applicant was born.
Citizenship. Whether the applicant is native born or naturalized. If naturalized, the court, place, and date of naturalization.
Date of application for registration, i.e., the day, month and year when the applicant presented himself for registration.
Age. Date of birth, by month, day and year.
Physical disability of the applicant, if any, at the time of registration, which would require assistance in voting.
The county and state in which the applicant was last registered.
Electronic mail address, if any.
Signature of voter. The applicant, after registration and in the presence of a deputy registrar or other officer of registration shall be required to sign his or her name in ink or digitized form to the affidavit on both the original and the duplicate registration record card.
Signature of deputy registrar.
In case applicant is unable to sign his name, he may affix his mark to the affidavit. In such case the registration officer shall write a detailed description of the applicant in the space provided at the bottom of the card or sheet; and shall ask the following questions and record the answers thereto:
Father's first name .........................
Mother's first name .........................
From what address did you last register? ....
Reason for inability to sign name ...........
Each applicant for registration shall make an affidavit in substantially the following form:

(10 ILCS 5/6-35.01) (from Ch. 46, par. 6-35.01)
Sec. 6-35.01. If an applicant for registration reports a permanent physical disability which would require assistance in voting, the board of election commissioners shall mark all his registration cards in the right margin on the front of the card with a band of ink running the full margin which shall be of contrast to, and easily distinguishable from, the color of the card. If an applicant for registration declares upon properly witnessed oath, with his signature or mark affixed, that he cannot read the English language and that he will require assistance in voting, all his registration cards shall be marked in a manner similar to the marking on the cards of a voter who requires assistance because of physical disability, except that the marking shall be of a different distinguishing color. Following each election the cards of any voter who has requested assistance as a voter with a disability, and has stated that the disability is permanent, or who has received assistance because of inability to read the English language, shall be marked in the same manner.
(Source: P.A. 99-143, eff. 7-27-15.)

(10 ILCS 5/6-35.02) (from Ch. 46, par. 6-35.02)
Sec. 6-35.02. Upon the issuance of a voter's identification card for persons with disabilities as provided in Section 19-12.1, the board of election commissioners shall cause the identification number of such card to be clearly noted on all the registration cards of such voter.
(Source: P.A. 99-143, eff. 7-27-15.)

(10 ILCS 5/6-35.03) (from Ch. 46, par. 6-35.03)
Sec. 6-35.03. The State Board of Elections shall design a registration record card which, except as otherwise provided in this Section, shall be used in triplicate by all election authorities in the State, except those election authorities adopting a computer-based voter registration file authorized under Section 6-79. The Board shall prescribe the form and specifications, including but not limited to the weight of paper, color and print of such cards. Such cards shall contain boxes or spaces for the information required under Sections 6-31.1 and 6-35 of this Code; provided, that such cards shall also contain a box or space for the applicant's social security number, which shall be required to the extent allowed by law but in no case shall the applicant provide fewer than the last 4 digits of the social security number, and a box for the applicant's telephone number, if available.
Except for those election authorities adopting a computer-based voter registration file authorized under Section 6-79, the original and duplicate cards shall respectively constitute the master file and precinct binder registration records of the voter. A copy shall be given to the applicant upon completion of his or her registration or completed transfer of registration.
Whenever a voter moves to another precinct within the same election jurisdiction or to another election jurisdiction in the State, such voter may transfer his or her registration by presenting his or her copy to the election authority or a deputy registrar. If such voter is not in possession of or has lost his or her copy, he or she may effect a transfer of registration by executing an Affidavit of Cancellation of Previous Registration.
In the case of a transfer of registration to a new election jurisdiction, the election authority shall transmit the voter's copy or such affidavit to the election authority of the voter's former election jurisdiction, which shall immediately cause the transmission of the voter's previous registration card to the voter's new election authority. No transfer of registration to a new election jurisdiction shall be complete until the voter's old election authority receives notification.
Deputy registrars shall return all copies of registration record cards or Affidavits of Cancellation of Previous Registration to the election authority within 7 working days after the receipt thereof. Such copies or Affidavits of Cancellation of Previous Registration received by the deputy registrars between the 35th and 28th day preceding an election shall be returned by the deputy registrars within 48 hours after receipt thereof. Such copies or Affidavits of Cancellation of Previous Registration received by the deputy registrars on the 28th day preceding an election shall be returned by the deputy registrars to the election authority within 24 hours after receipt thereof.
(Source: P.A. 91-73, eff. 7-9-99; 91-533, eff. 8-13-99; 92-816, eff. 8-21-02.)

(10 ILCS 5/6-35.5)
Sec. 6-35.5. Deputy registrar eligibility. Unless otherwise provided by law, an individual who is 17 years old or older who is registered to vote in this State shall be eligible to serve as a deputy registrar.
(Source: P.A. 99-722, eff. 8-5-16; 100-201, eff. 8-18-17.)

(10 ILCS 5/6-36) (from Ch. 46, par. 6-36)
Sec. 6-36. The board of election commissioners shall supply deputy registrars and judges of registration with registration forms and shall fully instruct them in their duties. Each deputy registrar and judge of registration shall receipt to the board of election commissioners for all blank registration record cards issued to them, specifying therein the number of the blanks received by them, and each such deputy registrar and judge of registration shall be charged with such blanks until he returns them to the board of election commissioners. If for any cause a blank registration record card is mutilated or rendered unfit for use in making it out, or if a mistake therein has been made, such blank shall not be destroyed, but the word "mutilated" shall be written across the face of such blank, and such blank shall be returned to the board of election commissioners and shall be preserved in the same manner and for the same length of time as mutilated ballots. When any registration shall have been completed, each deputy registrar and judge of registration shall return all registration record cards to the board of election commissioners whether such cards have been filled out and executed or whether they are unused, or whether they have been mutilated. Deputy registrars and judges of registration shall make personal delivery of the registration records to the board of election commissioners, after the close of each registration and before they separate. Each deputy registrar and judge of registration shall certify the registration records in substantially the following form:
"We, the undersigned deputy registrars and judge of registration in .... County of .... in the State of Illinois, do swear (or affirm) that at the registration of electors on the .... day of .... there was registered by us in the said election precinct the names which appear on the registration record cards, and that the number of voters registered and qualified was and is the number of ..... ...............(Judge of Registration) ...............(Deputy Registrar) ...............(Deputy Registrar) Date ........."
(Source: Laws 1943, vol. 2, p. 1.)

(10 ILCS 5/6-37) (from Ch. 46, par. 6-37)
Sec. 6-37. Except as otherwise provided for in Section 6-29 of this Article, no person shall be registered unless he applies in person to a registration officer, answers such relevant questions as may be asked of him by the registration officer, and executes the affidavit of registration. The registration officer shall require the applicant to furnish two forms of identification, and except in the case of a homeless individual, one of which must include his or her residence address. These forms of identification shall include, but not be limited to, any of the following: driver's license, social security card, public aid identification card, utility bill, employee or student identification card, lease or contract for a residence, credit card, or a civic, union or professional association membership card. The registration officer shall require a homeless individual to furnish evidence of his or her use of the mailing address stated. This use may be demonstrated by a piece of mail addressed to that individual and received at that address or by a statement from a person authorizing use of the mailing address. The registration officer shall require each applicant for registration to read or have read to him the affidavit of registration before permitting him to execute the affidavit.
The registration officer shall satisfy himself that each applicant for registration is qualified to register before registering him. Any voter of the ward, village or incorporated town in which such applicant resides, shall be permitted to be present at the place of registration, and shall have the right to challenge any applicant who applies to be registered.
In case the officer is not satisfied that the applicant is qualified he shall forthwith in writing notify such applicant to appear before the board of election commissioners to furnish further proof of his qualification. Upon the card of such applicant shall be written the word "incomplete" and no such applicant shall be permitted to vote unless such registration is satisfactorily completed as hereinafter provided.
Any person claiming to be an elector in any election precinct in such city, village or incorporated town and whose registration is marked "incomplete" may make and sign an application in writing, under oath, to the board of election commissioners in substance in the following form:
"I do solemnly swear that I,.... did on .... make application to the board of registry of the .... precinct of .... ward of the city of ....(or to the board of election commissioners of ....) and that said board refused to complete my registration as a qualified voter in said precinct, that I reside in said precinct, am a duly qualified voter and entitled to vote in said precinct at the next election.

(10 ILCS 5/6-38) (from Ch. 46, par. 6-38)
Sec. 6-38. The 2 deputy registrars provided by this Article 6 for registration in each precinct preceding the election to be held on the first Tuesday after the first Monday in November, 1936, and for the last day of registration provided for in Section 6-49.1, shall be the canvassers of the precinct for which they are appointed.
The Board of Election Commissioners shall furnish to each deputy registrar a verification list of registered voters approved by the Board of Election Commissioners or a blank book which shall be named "Verification List", each page of which shall be ruled into 4 columns, and to be marked thus:

Street

Remarks

Number

Street

Names

O.K. - Died - Moved, etc.

Such book shall contain pages sufficient to allow 6 pages for each street, avenue, alley and court in the precinct in question. During the progress of the registration, or immediately thereafter, each deputy registrar shall transfer all the names upon the registration record cards to such verification list; arranging them according to streets, avenues, alleys or courts, beginning with the lowest residence number, and placing them numerically, as near as possible, from the lowest up to the highest number.
They shall first write the name of such street, avenue, alley or court, at the top of the second column, and then proceed to transfer the names to such "Verification Lists" according to the street numbers as above indicated.
If, during either day of registration, any registered voter of the ward, village, or incorporated town shall come before the deputy registrars and the judge of registration and make oath that he believes that any particular person whose name has been entered upon the registry is not a qualified voter, such fact shall be noted; and after the completion of such "Verification Lists" one of the registrars, or judge of registration, shall make a cross or check mark in ink opposite such name. If the deputy registrars or the judge of the registration know any person so complained of is a qualified voter and believe that such complaint was made only to vex and harass such qualified voter, then such name shall be placed upon such lists without such cross or check mark but such cross or check mark shall be placed upon such lists in case either of the registrars or the judge of registration desires.
(Source: P.A. 84-1308.)

(10 ILCS 5/6-39) (from Ch. 46, par. 6-39)
Sec. 6-39. Upon the Wednesday and Thursday following the last day of registration, and upon the Wednesday and Thursday following the last day of precinct registration provided for in Section 6-49.1 of this Article, if so much time is required, the 2 deputy registrars shall go together and canvass the precinct for which they have been appointed, calling at each dwelling place or each house from which any one is registered in such precinct and each dwelling place as indicated upon said "Verification Lists"; and if they shall find that any person whose name appears upon their verification lists does not reside at the place designated thereupon, they shall make a notation in the column headed "Remarks" as follows: "Changed Name"; "Died", or "Moved", as the case may be, indicating that such person does not reside at such place.
Whenever deemed necessary by the canvassers, or either of them, he or they may demand of the person having command of the police in such precinct to furnish a policeman, to accompany them and protect them in the performance of their duties; and it shall be the duty of the person having command of the police in such precinct to furnish a policeman for such purpose. In such canvass no person shall refuse to answer questions and give the information asked for and known to him or her, or shall knowingly give false information, or make false statements. In making such canvass the canvassers shall make special inquiry at the residence or place designated on the verification lists, as to all the persons registered as qualified voters, and shall receive information from judges of election, party canvassers, or other persons.
(Source: Laws 1967, p. 2987.)

(10 ILCS 5/6-40) (from Ch. 46, par. 6-40)
Sec. 6-40. Where verification lists are furnished to the canvassers by the Board of Election Commissioners, immediately upon completion of the canvass, the canvassers, or one of them, shall file with the Board of Election Commissioners the list of registered voters upon which the canvassers have made notation in the column headed "Remarks" as follows: "O. K.", if they still reside at the address shown on the registration list, or "Died", "Moved", or "Changed Name" as the case may be. Such lists shall be attested to by the canvassers in an attached affidavit. No canvasser shall be remunerated for services as canvasser until such signed affidavit is filed with the Board of Election Commissioners.
Upon receipt by the Board of Election Commissioners of the completed list and the attached affidavit as to the correctness of the list, the Board of Election Commissioners shall prepare post card "Notices to Show Cause Why Registration Should not be Cancelled" to send to each voter on each list after whose name the canvassers have written "Died", "Moved", or "Changed Name". They shall be sent by mail, and electronic mail if the person whose registration is questioned has provided the election authority with an e-mail address, to those whose registration is questioned by the Board of Election Commissioners not later than 10 P.M. on Friday of the week of the canvass. The affidavits made by the canvassers showing the names and addresses of such canvassers shall be a public record for 60 days.
The Board of Election Commissioners shall also prepare a correct list of those registered voters in each precinct who are designated "O.K." in the remarks column by the canvassers and supplemental lists after the hearings on "Notices to Show Cause Why Registration Should Not be Cancelled"; such lists to be called "Printed Register of Registered Voters" of a given date and supplements thereto.
It shall be the duty of the Board of Election Commissioners when complaint is made to them, to investigate the action of such canvassers and to cause them or either of them to be brought before the circuit court and to prosecute them as for contempt, and also at the discretion of the Board of Election Commissioners, to cause them to be prosecuted criminally for such wilful neglect of duty.
(Source: P.A. 98-115, eff. 10-1-13.)

(10 ILCS 5/6-41) (from Ch. 46, par. 6-41)
Sec. 6-41. The canvassers, or one of them, shall prepare a list of the names of the parties designated as aforesaid, and to whom such notice has been sent, given, or left at the address, and make and attach his or their affidavit or affidavits thereto, stating that notice, duly stamped, was mailed to each of said parties at the places designated on the list, on or before 10 o'clock p. m. of the Thursday following the canvass, and that notice was also personally left at the said address of each of the parties named in the lists so attached, if there be such address; and such canvassers shall also file in the office of the Board of Election Commissioners on or before 6 o'clock p. m. on the Friday following the canvass, an exact duplicate of such list with the affidavit or affidavits attached thereto. Blank affidavit forms shall be furnished by the board for the purpose aforesaid; but if none are furnished, such canvassers shall cause the same to be drawn, and they shall swear to such affidavit before the judge of registration of such precinct, or a member of the Board of Election Commissioners, or the executive director thereof.
In cities, villages and incorporated towns having a population of over 200,000 and having a Board of Election Commissioners and in cities, villages and incorporated towns within the jurisdiction of the Board of Election Commissioners, the Board of Election Commissioners shall remain in session from 10 o'clock a.m. to 9 o'clock p.m. for 10 days following the last day of the canvass for the sole purpose of revising their registry. No new name shall be added to the registry at such session of the Board of Election Commissioners.
In cities, villages and incorporated towns having a population of less than 200,000, the hearing herein provided and the final revision of the registry, shall be by the Board of Election Commissioners for such city, village or incorporated town. The commissioners shall meet for this purpose upon the Monday and Tuesday following the canvass, and shall remain in session between the hours of 8 o'clock a.m. and 10 o'clock p.m., and the precinct election officials who made the canvass of the precinct shall meet with them as may be required by the Board of Election Commissioners.
If any person to whom such notice has been sent, shall appear before the Board of Election Commissioners during the session, he shall make oath and sign an affidavit in substance as follows:
"I do solemnly swear that I am a citizen of the United States and that I have resided in the .... precinct of the .... Ward of the City of ...., in the State of Illinois, since the .... day of ....; and that I have never been convicted of any crime (or if convicted, state the time and when pardoned by the Governor of any State)."
This affidavit shall be signed and sworn to before one of such Board of Election Commissioners, or the clerk of the board, and it shall be filed in the office of the Board of Election Commissioners and be preserved for 60 days.
Thereupon the Board of Election Commissioners shall further examine him and shall also swear such canvassers or the precinct election officials as the case may be, and hear them upon the question, and the Board of Election Commissioners shall have the power to send one or both of the canvassers or precinct election officials, as the case may be, to make further examination and inquiry at the place claimed by such person to be his residence, and again examine such canvassers or precinct election officials touching the same; and if after such further examination and hearing, the majority of the board in question are of the opinion that such person is not a qualified voter in such precinct, they shall indicate in the proper manner that the card of such person shall be removed from the precinct file.
At the close of any such session, if any person so notified to appear at such session has not appeared and shown cause why the card bearing his name should not be withdrawn from the precinct file, the same shall be withdrawn from the file.
The Board of Election Commissioners shall, however, keep the cancelled cards in a suspense file for 2 years and reinstate them at any time within such 2 year suspense period, when a person's registration is cancelled under this or other Sections of this Article for failure to apply for reinstatement or to appear in proper time, and there is sufficient subsequent showing that he is a duly qualified elector.
Either of said canvassers shall have the power and right of both in the matter pertaining to such canvass; but in case either refuses or neglects to make such canvass as aforesaid, then the other may make such canvass alone.
In case of the temporary disability upon the part of either canvasser, the remaining canvasser shall appoint a temporary canvasser who shall represent and be affiliated with the same political party as the canvasser whose place is being filled, and shall administer to him the usual oath of office for canvassers. Such temporary canvasser shall perform all the duties of the office until the disability of the regular canvasser is removed.
(Source: P.A. 82-373.)

(10 ILCS 5/6-42) (from Ch. 46, par. 6-42)
Sec. 6-42. With respect to those who register at the office of the Board of Election Commissioners preceding the election to be held on the first Tuesday after the first Monday in November, 1936, as provided by Section 6-29 of this Article, and preceding the last day of registration as provided for in Section 6-49.1, such board shall, immediately after completion of the precinct registration, or by the last day of such registration, transmit to the deputy registrar of each precinct the original registration record cards of each person who has registered at the office of the Board of Election Commissioners as a qualified elector of such precinct; and the provisions of Sections 6-38, 6-39, 6-40 and 6-41, of this Article shall apply to the persons registered at such office in the same manner as if they had registered in the precinct. The Board of Election Commissioners shall have power to provide by rule for the manner of returning such original registration cards and for a separate report upon electors who have registered at its office.
(Source: Laws 1961, p. 1806.)

(10 ILCS 5/6-43) (from Ch. 46, par. 6-43)
Sec. 6-43. Immediately after the completion of the revision by the Board of Election Commissioners, the board shall cause copies to be made of all names upon the registration record cards not marked or erased, with the address, and shall have the same arranged according to the streets, avenues, courts, or alleys, commencing with the lowest number, and arranging the same in order according to the street numbers, and shall then cause such precinct register, upon such arrangement, to be printed in plain, large type in sufficient numbers to meet all demands, and upon application a copy of the same shall be given to any person applying therefor. Provided, however, that in municipalities having a population of more than 500,000 and having a Board of Election Commissioners, as to all elections, excepting any elections held for the purpose of electing judges of the circuit courts, registrations for which are made solely before the Board of Election Commissioners, and where no general precinct registrations were provided for or held within 27 days before the election, the Board of Election Commissioners shall cause, within 10 days after the last day of registration before such board, copies to be made of all names of qualified electors appearing upon each registration record card in like manner as hereinabove provided, and upon application a copy of the same shall be given to any person applying therefor: Provided, further, that whenever an election is held within 90 days after a preceding election, or when any elections are held for the purpose of electing judges of the circuit courts, the printed list and the supplement thereto provided for the last preceding election shall constitute the Printed Precinct Register for the ensuing election, subject to such changes as shall be made, if any, as herein provided, which changes, if any, and the contents of any supplemental list, insofar as the latter have not been changed pursuant to this Act, shall be printed in a new supplemental list which shall supplant the prior supplemental list and shall be delivered to the judges of the respective precincts, with the printed register and the certification, in the manner and at the time provided in Sections 6-48 and 6-60 of this Article. Such list shall have printed on the bottom thereof the facsimile signatures of the members of the Board of Election Commissioners certifying that the names on the list are the names of all voters entitled to vote in the precinct indicated on the top thereof. Such list shall be termed the "Printed Precinct Register" and shall be prima facie evidence that the electors whose names appear thereon are entitled to vote. Provided that if, on order of the Board of Election Commissioners a corrected or revised precinct register of voters in a precinct or precincts is printed, such list or lists shall have printed thereon the day and month of such revision and shall be designated "Revised Precinct Register of Voters."
Any elector whose name does not appear as a registered voter on such printed precinct register, supplemental list or any list provided for in this Article and whose name has not been erased or withdrawn shall be entitled to vote as hereinafter in this Article provided if his registration card is in the master file. Such elector shall within 7 days after the publication of such printed precinct register, file with the Board of Election Commissioners an application stating that he is a duly registered voter and that his registration card is in the master file. The Board shall hold a hearing upon such application within 2 days after the filing thereof and shall announce its decision thereon within 3 days after the hearing. If the name of such applicant appears upon the registration card in the master file, the board shall issue to such elector a certificate setting forth that his name does so appear and certifying that he has the right to vote at the next succeeding election. Such certificate shall be issued in duplicate, one to be retained in the files of the board, and the other to be issued to the elector.
The Board of Election Commissioners upon the issuance of such certificate shall see that the name of such elector appears upon the precinct registry list in the precinct.
(Source: P.A. 92-816, eff. 8-21-02.)

(10 ILCS 5/6-44) (from Ch. 46, par. 6-44)
Sec. 6-44. Any voter or voters in the ward, village or incorporated town containing such precinct, and any precinct committeeman in the county, may, between the hours of nine o'clock a.m. and six p.m. of Monday and Tuesday of the second week prior to the week in which such election is to be held make application in writing, before such board of election commissioners, to have any name upon such register of any precinct erased. However, in municipalities having a population of more than 500,000 and having a board of election commissioners (except as otherwise provided for such municipalities in Section 6-60 of this Article) and in all cities, villages and incorporated towns within the jurisdiction of such board, such application shall be made between the hours of nine o'clock a.m. and six o'clock p.m. of Monday and Tuesday of the second week prior to the week in which such election is to be held. Such application shall be, in substance, in the words and figures following:
"I being a qualified voter, registered from No. .... street in the .... precinct of the .... ward of the city (village or town) of .... do hereby solemnly swear (or affirm) that I have personal knowledge that .... registered from No. .... street is not a qualified voter in the .... precinct of the .... ward of the city (village or town) of .... and hence I ask that his name be erased from the register of such precinct for the following reason ....
Affiant further says that he has personal knowledge of the facts set forth in the above affidavit.

(10 ILCS 5/6-45) (from Ch. 46, par. 6-45)
Sec. 6-45. A docket of all applications to said board of election commissioners, whether such application shall be made for the purpose of being registered or restored, or for the purpose of erasing a name on the register or for completing registration shall be made out in the order of the wards and precincts as the case may be. Such docket shall show the disposition of each case and be available to the public. In cities, villages or incorporated towns having a population of less than 500,000 the commissioners shall sit to hear such applications between the hours of 10 o'clock a. m., and 9 o'clock p. m. on the Tuesday, Wednesday and Thursday immediately preceding such election, and in cities, villages and incorporated towns having a population of over 500,000 and having a board of election commissioners, (except as otherwise provided for such municipalities in Section 6-60 of this Article), and in all cities, villages and incorporated towns within the jurisdiction of such board, such commissioners shall sit to hear such applications between the hours of 10 o'clock a. m. and 9 o'clock p. m., on Thursday, Friday and Saturday of the second week prior to the week in which such election is to be held. At the request of either party to such applications, the board shall issue subpoenas to witnesses to appear at such hearings, and witnesses may be sworn and examined upon the hearing of said application. Each person appearing in response to an application to have a name erased shall deliver to the board a written affidavit, which shall be, in substance, in the words and figures following:
"I do solemnly swear that I am a citizen of the United States; that I have resided in the State of Illinois since the .... day of .... and in the county of .... said State, since the .... day of .... and in the .... precinct of the .... ward, in the city of .... said county and State, since the .... day of .... and that I am .... years of age; that I am the identical person registered in said precinct under the name I subscribe hereto."
This answer shall be signed and sworn to or affirmed before any person authorized to administer oaths or affirmations. The decision on each application shall be announced at once after hearing, and a minute made thereof, and when an application to be registered or to be restored to such register or to complete registration shall be allowed the said board of election commissioners shall cause a minute to be made upon the original and duplicate registration records. And where an application to erase a name shall be allowed, the board of election commissioners shall cause the name to be erased forthwith, and the registration record card withdrawn.
In cities, villages and incorporated towns of 500,000 or more inhabitants, having a board of election commissioners, and in cities, villages and incorporated towns within the jurisdiction of such board of election commissioners, applications under this section and hearings or citations under Sections 6-56, 6-59 and 6-60 hereof, may be heard by individual commissioners or by persons specially designated by the commissioners for this purpose, and a decision by such individual commissioner or person so designated, shall become the decision of the board of election commissioners upon approval of such board.
(Source: Laws 1947, p. 899.)

(10 ILCS 5/6-46) (from Ch. 46, par. 6-46)
Sec. 6-46. The circuit court of the county in which such city, village or incorporated town shall be located, shall, on Friday and Saturday of the week prior to the week in which such election is to be held, especially sit to hear such applications as shall be made to it to be placed upon the registry in any particular precinct: Provided, however, that the circuit court of any county in which a municipality is located having a population of over 200,000 and having a board of election commissioners, and in cities, villages and incorporated towns within the jurisdiction of such board, shall especially sit to hear such applications on Monday and Tuesday of the first week prior to the week in which such election is to be held. Such application shall be sworn to, and shall state that the party making the same has applied to the precinct registration officers, or to the board of election commissioners, and that said precinct registration officers, or board of election commissioners, as the case may be, refused to place his name upon such registry or to complete his registration or has stricken his name from such registry. Application shall be made on or before the opening of the court on Friday or Monday last aforesaid, as the case may be, and the court shall cause a docket of such applications to be made out, arranged by wards and precincts, and the same shall be heard, summarily and evidence may be introduced for and against such application. Each case shall be decided at once on hearings and the clerk of the court shall make a minute of the disposition of each application; a copy of such minute shall at once be given to the board of election commissioners which shall forthwith cause such name to be placed upon the original and duplicate registration records if the court has so ordered, and indicate that it was entered by order of court. After the entry of the order to be restored, or to be registered or to complete registration, no further change shall be permitted in the original and duplicate registration records by the board of election commissioners, and such records shall constitute the official registration for the election to be held on the first Tuesday after the first Monday in November, 1936. No person admitted to the register by order of such court shall be protected by such order from a criminal prosecution for any violation of the provisions of this Act.
(Source: Laws 1965, p. 3481.)

(10 ILCS 5/6-47) (from Ch. 46, par. 6-47)
Sec. 6-47. In case said court shall refuse any such application, an order shall be entered accordingly on the Wednesday following the session of the court held for the purpose aforesaid. Appeals may be taken as in other civil cases.
(Source: P.A. 79-1364.)

(10 ILCS 5/6-48) (from Ch. 46, par. 6-48)
Sec. 6-48. A supplemental list of all persons whose registration shall have been ordered restored or completed by order of the board of election commissioners or by order of the circuit court, under Sections 6-45 and 6-46 of this Article, and a supplemental list of all persons erased or withdrawn from such register by order of the board, under Sections 6-45 or 6-60 of this Article, shall be printed by such board in sufficient quantity to accommodate each precinct, and the board shall cause copies thereof to be delivered to all persons demanding the same. If the names of no persons have been added, erased or withdrawn, a supplemental list shall be printed stating that fact. The board of election commissioners shall post one copy of the printed register in each polling place not later than the fifth day before the election and one copy of the supplemental list on the day before the election. Before the opening of the polls on the day of election, the board of election commissioners shall deliver to the judges of each precinct where such election is to be held, the printed register required by Section 6-43 of this Article and the supplemental list or lists aforesaid, together with a certification thereof bearing the facsimile signature of the executive director of the board attesting that the persons whose names appear on such printed register as revised or corrected by the supplemental list or lists, are qualified to vote at such election in the precinct indicated at the top of the list. The printed register, and supplemental list or lists, together with the certification of the executive director shall be firmly attached to each other.
In case the printed register or supplemental list or lists, together with the certification by the executive director of the board be lost or destroyed, the board of election commissioners shall furnish a duplicate thereof upon request of any judge of election.
The original and supplemental lists may be consolidated into one list. In the event of such consolidation the certification herein required by the executive director shall be attached to such consolidated list.
(Source: P.A. 82-373.)

(10 ILCS 5/6-49) (from Ch. 46, par. 6-49)
Sec. 6-49. The registration hereinabove provided preceding the first Tuesday after the first Monday in November, 1936, shall constitute a permanent registration, subject to revision and alteration in the manner hereinafter provided. However, except as provided in Section 6-49.1 of this Article, the registration hereinabove provided for shall constitute a permanent registration only until September 15, 1961, in municipalities having 3 days of precinct registration preceding the 1962 primary election and only until the last day of precinct re-registration in 1970 in other municipalities, at which time such registrations shall become null and void and shall be cancelled immediately thereafter by such Board.
All registrations subsequent to that hereinbefore provided shall be upon registration record cards provided by the Board of Election Commissioners in accordance with the provisions of Section 6-35 of this Article.
(Source: Laws 1967, p. 2987.)

(10 ILCS 5/6-49.1) (from Ch. 46, par. 6-49.1)
Sec. 6-49.1. In municipalities of 500,000 or more inhabitants having a Board of Election Commissioners and in all cities, villages and incorporated towns under the jurisdiction of such Board of Election Commissioners there shall be 3 days of registration in each precinct preceding the April 10, 1962 State and County Primary Election. The first of such 3 days of registration shall be on Friday, September 15, 1961; the second of such 3 days of registration shall be on Friday, October 13, 1961; and the third of such 3 days of registration shall be on Tuesday, March 13, 1962. Any registration received by the Board of Election Commissioners after July 15, 1961 shall be considered a part of the re-registration required by this Section and shall constitute a permanent registration subject to revision and alteration in the manner hereafter provided in this Article. In all other cities, villages and incorporated towns the registration heretofore in effect shall continue unless the Board of Election Commissioners for any such other cities, villages or incorporated towns files with the clerk of such other city, village or incorporated town, prior to October 15, 1969, a resolution, or copy thereof, expressing the need for a general registration therein preceding the June, 1970, State and county primary election. If such resolution is so filed, there shall be a re-registration in 1969 and 1970 as hereinafter in this Section provided. The registration herein provided in this Section 6-49.1 shall constitute a permanent registration subject to revision and alteration in the manner hereinafter provided in this Article.
In municipalities having fewer than 500,000 inhabitants and having a board of election commissioners and in which a resolution expressing the need for a general registration preceding the June, 1970, primary has been filed as provided in this Section, there shall be 3 days of registration in each precinct preceding the primary election of June 9, 1970. The first of such 3 days of registration shall be Friday, November 21, 1969; the second, Friday, December 19, 1969; and the third, Tuesday, January 15, 1970. Any registration received by the board of election commissioners after September 1, 1970, shall be considered a part of the re-registration required by this Section and shall constitute a permanent registration subject to revision and alteration in the manner hereinafter provided in this Article.
The place of registration in each precinct shall be designated by the Board of Election Commissioners and public notice thereof given, and the provisions of Article 11, Section 11-4 of this Act shall apply thereto. The registration places so designated shall be open from 8:00 a.m. until 9:00 p.m. on each of such days of registration. All of the provisions of this Article 6 shall apply to such registration.
(Source: Laws 1967, p. 2987.)

(10 ILCS 5/6-50) (from Ch. 46, par. 6-50)
Sec. 6-50. The office of the board of election commissioners shall be open during ordinary business hours of each week day, from 9 a.m. to 12 o'clock noon on the last four Saturdays immediately preceding the end of the period of registration preceding each election, and such other days and such other times as the board may direct. There shall be no registration at the office of the board of election commissioners in cities, villages and incorporated towns of fewer than 200,000 inhabitants during the 27 days preceding any primary, regular or special election at which the cards provided for in this article are used, or until the second day following such primary, regular or special election. In cities, villages and incorporated towns of 200,000 or more inhabitants, there shall be no registration of voters at the office of the board of election commissioners during the 35 days immediately preceding any election; provided, however, where no precinct registration is being conducted prior to any election then registration may be taken in the office of the board up to and including the 28th day prior to such election. In any election called for the submission of the revision or alteration of, or the amendments to the Constitution, submitted by a Constitutional Convention, the final day for registration at the office of the election authority charged with the printing of the ballot of this election shall be the 15th day prior to the date of election.
The Board of Election Commissioners shall appoint one or more registration teams, each consisting of one member from each of the 2 leading political parties, for the purpose of accepting the registration of any voter who files an affidavit, within the period for taking registrations provided for in this Article, that he is physically unable to appear at the office of the Board or at any appointed place of registration. On the day or days when a precinct registration is being conducted such teams shall consist of one member from each of the 2 leading political parties who are serving on the precinct registration board. Each team so designated shall visit each person with a disability and shall accept the registration of such person the same as if he had applied for registration in person.
The office of the board of election commissioners may be designated as a place of registration under Section 6-51 of this Article and, if so designated, may also be open for purposes of registration on such day or days as may be specified by the board of election commissioners under the provisions of that Section.
(Source: P.A. 99-143, eff. 7-27-15.)

(10 ILCS 5/6-50.1) (from Ch. 46, par. 6-50.1)
Sec. 6-50.1. In addition to registration at the office of the board of election commissioners, the board of election commissioners shall provide the following methods of registration:
(1) The appointment of deputy registrars as provided in Section 6-50.2;
(2) The establishment of temporary places of registration as provided in Section 6-50.3.
The board of election commissioners may provide for registration pursuant to Section 6-51.
(Source: P.A. 83-1059.)

(10 ILCS 5/6-50.2) (from Ch. 46, par. 6-50.2)
Sec. 6-50.2. (a) The board of election commissioners shall appoint all precinct committeepersons in the election jurisdiction as deputy registrars who may accept the registration of any qualified resident of the State, except during the 27 days preceding an election.
The board of election commissioners shall appoint each of the following named persons as deputy registrars upon the written request of such persons:
1. The chief librarian, or a qualified person

designated by the chief librarian, of any public library situated within the election jurisdiction, who may accept the registrations of any qualified resident of the State, at such library.

2. The principal, or a qualified person designated by

the principal, of any high school, elementary school, or vocational school situated within the election jurisdiction, who may accept the registrations of any resident of the State, at such school. The board of election commissioners shall notify every principal and vice-principal of each high school, elementary school, and vocational school situated in the election jurisdiction of their eligibility to serve as deputy registrars and offer training courses for service as deputy registrars at conveniently located facilities at least 4 months prior to every election.

3. The president, or a qualified person designated by

the president, of any university, college, community college, academy or other institution of learning situated within the State, who may accept the registrations of any resident of the election jurisdiction, at such university, college, community college, academy or institution.

4. A duly elected or appointed official of a bona

fide labor organization, or a reasonable number of qualified members designated by such official, who may accept the registrations of any qualified resident of the State.

5. A duly elected or appointed official of a bona

fide State civic organization, as defined and determined by rule of the State Board of Elections, or qualified members designated by such official, who may accept the registration of any qualified resident of the State. In determining the number of deputy registrars that shall be appointed, the board of election commissioners shall consider the population of the jurisdiction, the size of the organization, the geographic size of the jurisdiction, convenience for the public, the existing number of deputy registrars in the jurisdiction and their location, the registration activities of the organization and the need to appoint deputy registrars to assist and facilitate the registration of non-English speaking individuals. In no event shall a board of election commissioners fix an arbitrary number applicable to every civic organization requesting appointment of its members as deputy registrars. The State Board of Elections shall by rule provide for certification of bona fide State civic organizations. Such appointments shall be made for a period not to exceed 2 years, terminating on the first business day of the month following the month of the general election, and shall be valid for all periods of voter registration as provided by this Code during the terms of such appointments.

6. The Director of Healthcare and Family Services, or

a reasonable number of employees designated by the Director and located at public aid offices, who may accept the registration of any qualified resident of the election jurisdiction at any such public aid office.

7. The Director of the Illinois Department of

Employment Security, or a reasonable number of employees designated by the Director and located at unemployment offices, who may accept the registration of any qualified resident of the election jurisdiction at any such unemployment office. If the request to be appointed as deputy registrar is denied, the board of election commissioners shall, within 10 days after the date the request is submitted, provide the affected individual or organization with written notice setting forth the specific reasons or criteria relied upon to deny the request to be appointed as deputy registrar.

8. The president of any corporation, as defined by

the Business Corporation Act of 1983, or a reasonable number of employees designated by such president, who may accept the registrations of any qualified resident of the State.

The board of election commissioners may appoint as many additional deputy registrars as it considers necessary. The board of election commissioners shall appoint such additional deputy registrars in such manner that the convenience of the public is served, giving due consideration to both population concentration and area. Some of the additional deputy registrars shall be selected so that there are an equal number from each of the 2 major political parties in the election jurisdiction. The board of election commissioners, in appointing an additional deputy registrar, shall make the appointment from a list of applicants submitted by the Chairman of the County Central Committee of the applicant's political party. A Chairman of a County Central Committee shall submit a list of applicants to the board by November 30 of each year. The board may require a Chairman of a County Central Committee to furnish a supplemental list of applicants.
Deputy registrars may accept registrations at any time other than the 27 day period preceding an election. All persons appointed as deputy registrars shall be registered voters within the election jurisdiction and shall take and subscribe to the following oath or affirmation:
"I do solemnly swear (or affirm, as the case may be) that I will support the Constitution of the United States, and the Constitution of the State of Illinois, and that I will faithfully discharge the duties of the office of registration officer to the best of my ability and that I will register no person nor cause the registration of any person except upon his personal application before me. .................................... (Signature of Registration Officer)" This oath shall be administered and certified to by one of the commissioners or by the executive director or by some person designated by the board of election commissioners, and shall immediately thereafter be filed with the board of election commissioners. The members of the board of election commissioners and all persons authorized by them under the provisions of this Article to take registrations, after themselves taking and subscribing to the above oath, are authorized to take or administer such oaths and execute such affidavits as are required by this Article.
Appointments of deputy registrars under this Section, except precinct committeemen, shall be for 2-year terms, commencing on December 1 following the general election of each even-numbered year, except that the terms of the initial appointments shall be until December 1st following the next general election. Appointments of precinct committeemen shall be for 2-year terms commencing on the date of the county convention following the general primary at which they were elected. The county clerk shall issue a certificate of appointment to each deputy registrar, and shall maintain in his office for public inspection a list of the names of all appointees.
(b) The board of election commissioners shall be responsible for training all deputy registrars appointed pursuant to subsection (a), at times and locations reasonably convenient for both the board of election commissioners and such appointees. The board of election commissioners shall be responsible for certifying and supervising all deputy registrars appointed pursuant to subsection (a). Deputy registrars appointed under subsection (a) shall be subject to removal for cause.
(c) Completed registration materials under the control of deputy registrars appointed pursuant to subsection (a) shall be returned to the appointing election authority by first-class mail within 2 business days or personal delivery within 7 days, except that completed registration materials received by the deputy registrars during the period between the 35th and 28th day preceding an election shall be returned by the deputy registrars to the appointing election authority within 48 hours after receipt thereof. The completed registration materials received by the deputy registrars on the 28th day preceding an election shall be returned by the deputy registrars within 24 hours after receipt thereof. Unused materials shall be returned by deputy registrars appointed pursuant to paragraph 4 of subsection (a), not later than the next working day following the close of registration.
(d) The county clerk or board of election commissioners, as the case may be, must provide any additional forms requested by any deputy registrar regardless of the number of unaccounted registration forms the deputy registrar may have in his or her possession.
(e) No deputy registrar shall engage in any electioneering or the promotion of any cause during the performance of his or her duties.
(f) The board of election commissioners shall not be criminally or civilly liable for the acts or omissions of any deputy registrar. Such deputy registrars shall not be deemed to be employees of the board of election commissioners.
(g) Completed registration materials returned by deputy registrars for persons residing outside the election jurisdiction shall be transmitted by the board of election commissioners within 2 days after receipt to the election authority of the person's election jurisdiction of residence.
(Source: P.A. 97-81, eff. 7-5-11.)

(10 ILCS 5/6-50.3) (from Ch. 46, par. 6-50.3)
Sec. 6-50.3. The board of election commissioners may establish temporary places of registration for such times and at such locations as the board may select. Notice of the time and place of registration at any such temporary place of registration under this Section shall be published by the board of election commissioners in a newspaper having a general circulation in the city, village or incorporated town not less than 3 nor more than 15 days before the holding of such registration.
Temporary places of registration shall be established so that the areas of concentration of population or use by the public are served, whether by facilities provided in places of private business or in public buildings or in mobile units. Areas which may be designated as temporary places of registration include, but are not limited to, facilities licensed or certified pursuant to the Nursing Home Care Act, the Specialized Mental Health Rehabilitation Act of 2013, the ID/DD Community Care Act, or the MC/DD Act, Soldiers' and Sailors' Homes, shopping centers, business districts, public buildings and county fairs.
Temporary places of registration shall be available to the public not less than 2 hours per year for each 1,000 population or fraction thereof in the county.
All temporary places of registration shall be manned by employees of the board of election commissioners or deputy registrars appointed pursuant to Section 6-50.2.
(Source: P.A. 98-104, eff. 7-22-13; 98-1171, eff. 6-1-15; 99-180, eff. 7-29-15.)

(10 ILCS 5/6-51) (from Ch. 46, par. 6-51)
Sec. 6-51. Prior to any election the board of election commissioners may, in the manner provided by this Section, designate convenient places in the city, village or incorporated town for the registration of voters. A list of such places shall be submitted to and be subject to the approval of the circuit court, and notice of the time and place for such registration shall be given by publication in a newspaper in such city, village or incorporated town 20 days before such registration. In cities, villages and incorporated towns of 200,000 or more, at least one such place shall be designated for each 30,000 inhabitants, and at least one shall be designated for each ward of such city, village or incorporated town and for each city, village or incorporated town under the jurisdiction of a board of election commissioners; but the requirement of one place of registration for each 30,000 inhabitants shall not apply to special elections for a city, village or incorporated town, or any part thereof, or to any judicial election at which no officers other than judicial officers are to be elected, or to any election, general, special or municipal (including a primary election) that shall be held on or before July 1, in the year immediately following a congressional election.
The places so designated for registration shall be open from 8 o'clock a. m., to 9 o'clock p. m., on such day or days (not exceeding 2) as may be specified by the board of election commissioners, but shall not be open on any day more than 38 days preceding the election or at any time subsequent to Tuesday, 4 weeks before the election; provided that in municipalities of more than 200,000 and having a board of election commissioners and in cities, villages and incorporated towns within the jurisdiction of such board, such place may be opened on such day or days as may be specified by the board of election commissioners but shall not be open on any day more than 38 days preceding the election, and shall not be open at any time subsequent to Tuesday, 4 weeks before the election.
(Source: P.A. 80-704.)

(10 ILCS 5/6-52) (from Ch. 46, par. 6-52)
Sec. 6-52. Registration under Sections 6-49.1, 6-50, 6-50.2, 6-50.3 and 6-51 of this Article shall be made in the manner provided by Sections 6-34, 6-35 and 6-37 of this Article. With respect to registrations at the office of the Board of Election Commissioners under Section 6-50 hereof, applications to complete registrations and hearings thereon shall (except as may be otherwise provided in Sections 6-43 and 6-60 of this Article) be made and heard at such times as may by rule be prescribed by the Board of Election Commissioners, but the hearing and decision thereof by the Board of Election Commissioners shall be within 30 days after the application for registration. In such cases and in all other cases not specifically provided for by this Article, applications for hearings by the court may be made within 5 days after decision by the board in the manner provided by Section 6-46, and a hearing and decision by such court shall be had within 30 days after such application. Appeals may be taken as in other civil cases. In all cases where registration is had at the office of the Board of Election Commissioners within 42 days before any election hearings by such board and by the court shall (except as may be otherwise provided in Sections 6-43 and 6-60 of this Article) be on the days preceding the election specified in Sections 6-45 and 6-46 of this Article. Hearings and decisions shall be had within the periods specified by such sections.
(Source: P.A. 79-1364.)

(10 ILCS 5/6-53) (from Ch. 46, par. 6-53)
Sec. 6-53. Any registered elector who changes his residence from one address number or place to another within the same precinct, city or village or incorporated town, may have his registration transferred to his new address by making and signing an application for such change of residence address upon a form to be provided by such board of election commissioners. Such application may be made to the office of such board or at any place designated in accordance with Section 6-51 of this Article.
Upon receipt of such application the board of election commissioners or officer, employee or deputy registrar designated by such board shall cause the signature of the voter and the data appearing upon the application to be compared with the signature and data on the registration record, and if it appears that the applicant is the same person as the party previously registered under that name, the transfer shall be made. In case the person is unable to sign his name the board of election commissioners shall require such person to execute the request in the presence of the board or of its properly authorized representative, by his mark, and if satisfied of the identity of the person, the board of election commissioners shall make the transfer. The person in charge of the registration shall draw a line through the last address, ward and precinct number on the original and duplicate and write the new address, ward and precinct number on the original and duplicate registration records.
Any registered elector may transfer his registration only at any such time as is provided by this Article for the registration of voters at the office of the board. When a removal of a registered voter takes place from one address to another within the same precinct within a period during which such transfer of registration cannot be made, before any election or primary, he shall be entitled to vote upon presenting to the judges of election an affidavit of a change and having said affidavit supported by the affidavit of a qualified voter who is a householder in the same precinct. Suitable forms for this purpose shall be provided by the board of election commissioners whose duty it is to conduct the election; and thereupon the precinct election officials shall report to the board of election commissioners the names of all such persons who have changed their address and voted.
The board of election commissioners may obtain information from utility companies, city records, the post office or from other sources regarding the removal of registered voters, and notify such voters that a transfer of registration may be made in the manner provided by this section.
If any person be registered by error in a precinct other than that in which he resides, a transfer of registration to the precinct in which he resides may be made in the manner provided by this section.
Where a revision or rearrangement of precincts is made by the board of election commissioners under the power conferred by Section 11-3 of Article 11 of this Act, such board shall immediately transfer to the proper precinct the registration of any voter affected by such revision or rearrangement of precincts; make the proper notations on the cards in the master and precinct files; and shall notify the registrant of such change.
(Source: Laws 1967, p. 3449.)

(10 ILCS 5/6-54) (from Ch. 46, par. 6-54)
Sec. 6-54. Any registered voter who changes his or her name by marriage or otherwise, shall be required to register anew and authorize the cancellation of the previous registration; provided, however, that if the change of name takes place within a period during which such new registration cannot be made, next preceding any election or primary, the elector may, if otherwise qualified, vote upon making the following affidavit before the judges of election:
"I do solemnly swear that I am the same person now registered in the .... precinct of the .... ward, under the name of .... and that I still reside in said precinct.

(10 ILCS 5/6-55) (from Ch. 46, par. 6-55)
Sec. 6-55. The board of election commissioners shall obtain the reports provided for by sections 6-61 and 6-62 of this Article and shall cancel the registration of criminals and of deceased persons whose names are reported to it.
(Source: Laws 1943, vol. 2, p. 1.)

(10 ILCS 5/6-56) (from Ch. 46, par. 6-56)
Sec. 6-56. Not more than 30 nor less than 28 days before any election under this Article, all owners, managers, administrators or operators of hotels, lodging houses, rooming houses, furnished apartments or facilities licensed or certified under the Nursing Home Care Act, which house 4 or more persons, outside the members of the family of such owner, manager, administrator or operator, shall file with the board of election commissioners a report, under oath, together with one copy thereof, in such form as may be required by the board of election commissioners, of the names and descriptions of all lodgers, guests or residents claiming a voting residence at the hotels, lodging houses, rooming houses, furnished apartments, or facility licensed or certified under the Nursing Home Care Act, the Specialized Mental Health Rehabilitation Act of 2013, the ID/DD Community Care Act, or the MC/DD Act under their control. In counties having a population of 500,000 or more such report shall be made on forms mailed to them by the board of election commissioners. The board of election commissioners shall sort and assemble the sworn copies of the reports in numerical order according to ward and according to precincts within each ward and shall, not later than 5 days after the last day allowed by this Article for the filing of the reports, maintain one assembled set of sworn duplicate reports available for public inspection until 60 days after election days. Except as is otherwise expressly provided in this Article, the board shall not be required to perform any duties with respect to the sworn reports other than to mail, sort, assemble, post and file them as hereinabove provided.
Except in such cases where a precinct canvass is being conducted by the Board of Election Commissioners prior to a Primary or Election, the board of election commissioners shall compare the original copy of each such report with the list of registered voters from such addresses. Every person registered from such address and not listed in such report or whose name is different from any name so listed, shall immediately after the last day of registration be sent a notice through the United States mail, at the address appearing upon his registration record card, requiring him to appear before the board of election commissioners on one of the days specified in Section 6-45 of this Article and show cause why his registration should not be cancelled. The provisions of Sections 6-45, 6-46 and 6-47 of this Article shall apply to such hearing and proceedings subsequent thereto.
Any owner, manager or operator of any such hotel, lodging house, rooming house or furnished apartment who shall fail or neglect to file such statement and copy thereof as in this Article provided, may, upon written information of the attorney for the election commissioners, be cited by the election commissioners or upon the complaint of any voter of such city, village or incorporated town, to appear before them and furnish such sworn statement and copy thereof and make such oral statements under oath regarding such hotel, lodging house, rooming house or furnished apartment, as the election commissioners may require. The election commissioners shall sit to hear such citations on the Friday of the fourth week preceding the week in which such election is to be held. Such citation shall be served not later than the day preceding the day on which it is returnable.
(Source: P.A. 98-104, eff. 7-22-13; 99-180, eff. 7-29-15.)

(10 ILCS 5/6-57) (from Ch. 46, par. 6-57)
Sec. 6-57. To each person who registers at the office of the board of election commissioners or at any place designated by such board under Section 6-51 of this Article, after the first registration under this Article, the board shall send by mail, and electronic mail if the registrant has provided the board of election committees with an e-mail address, a notice setting forth the elector's name and address as it appears on the registration record card, and shall request him in case of any error to present the notice on or before the tenth day next ensuing at the office of the Board of Election Commissioners in order to secure the correction of the error. Such notice shall contain on the outside a request for the postmaster to return it within five days if it cannot be delivered to the addressee at the address given thereon. Upon the return by the post office of any such notice which it has been unable to deliver at the given address because the addressee cannot be found there, a notice shall be at once sent through the United States mail to such person at the address appearing upon his registration record card requiring him to appear before the Board of Election Commissioners at a time and place specified in the notice and show cause why his name should not be cancelled from the register. Thereafter, proceedings shall be, as nearly as may be, in conformity with those established by Section 6-52 of this Article with respect to applications to complete registration. Such notice may be sent at any time within thirty days after the registration of any person, but such notice shall be sent within five days after the last day of registration before any election, to all persons who have registered since the last preceding election, and to whom no such notice has theretofore been sent; and where the addressee cannot be found, notice requiring such person to appear before the board of election commissioners shall specify dates for hearing before the election not later than those prescribed by Section 6-45 of this Article.
(Source: P.A. 98-115, eff. 10-1-13.)

(10 ILCS 5/6-58) (from Ch. 46, par. 6-58)
Sec. 6-58. Following each general election occurring in November of even numbered years, beginning in 1940, the board of election commissioners shall examine the registration records and shall send to every voter who has not voted during the last four years, a notice through the mails, substantially as follows:

(10 ILCS 5/6-59) (from Ch. 46, par. 6-59)
Sec. 6-59. The Board of Election Commissioners on its own initiative, or upon order of the circuit court, shall at all times have authority to conduct investigations and to make canvasses of the registered voters in any precinct or precincts within its jurisdiction either by the methods provided in this Article or at other times and by other methods than those prescribed herein. However, the Board of Election Commissioners shall, at least once in every 2 years, conduct a verification of voter registrations and shall cause the cancellation of registration of persons who have ceased to be qualified voters. Such verification shall be accomplished by one of the following methods: (1) precinct canvass conducted by 2 qualified persons of opposite party affiliation appointed by the Board of Election Commissioners or (2) written request sent to each registered voter by first class mail, not forwardable or (3) an alternative method of verification submitted in writing to and approved by The State Board of Elections at a public meeting not less than 60 days prior to the date on which the Board of Election Commissioners has fixed for implementation of that method of verification; provided, said Board shall submit to the State Board of Elections a written statement of the results obtained by use of such alternative method within 30 days of the completion of the verification. If, upon the basis of investigations or canvasses, the board shall be of the opinion that any person registered under this Article is not a qualified voter or has ceased to be a qualified voter, it shall send a notice through the United States mail to such person, requiring him to appear before such board at a time specified in such notice, not less than 10 nor more than 30 days after the mailing of such notice and show cause why his registration should not be cancelled. If such a person does not appear, his registration shall be cancelled. If such a person does appear he shall make an affidavit and shall be heard in the manner provided by Section 6-45 of this Article, and if his registration is cancelled as a result of such a hearing, he shall be entitled to a hearing in the circuit court and to an appeal to the Supreme Court in the manner provided by Section 6-52 of this Article.
Whenever the Board of Election Commissioners acting under authority of this section conducts a canvass of the registered voters in any precinct or precincts and the board designates canvassers to conduct the canvass, the board shall appoint as canvassers persons affiliated with the leading political parties in like manner as judges of election are appointed under the provisions of Section 14-4 of this Act; provided that in each precinct in counties of 500,000 inhabitants or more, one canvasser may be appointed from outside such precinct if not enough other qualified persons who reside within the precinct can be found to serve as canvasser in such precinct. The one canvasser so appointed to serve in any precinct in which he is not entitled to vote prior to the election must be entitled to vote elsewhere within the ward or township which includes within its boundaries the precinct in which such canvasser is appointed and such canvasser must be otherwise qualified.
The canvassers, so appointed by virtue of this section, shall comply with the provisions of Sections 6-40 and 6-41 relative to the mailing and leaving of notices at the addresses of persons whose right to vote in the precinct or precincts is questioned.
(Source: P.A. 81-1433.)

(10 ILCS 5/6-59.01) (from Ch. 46, par. 6-59.01)
Sec. 6-59.01. Each registered voter lacking a permanent abode shall be canvassed by the board of election commissioners before each election. The canvass shall be by mail sent not later than 49 days preceding the election to the mailing address listed on the voter's registration record card. The board shall include in the mailing a postage prepaid return postcard. The voter must certify on the postcard his or her continued residence at the registration address and mail the postcard back to the board so that it is postmarked no later than the 26th day preceding the election.
If an application for registration is presented within the 49 day period preceding an election, then this Section shall not apply and the provisions of this Article with respect to the mailing of a verification of a registration notice shall be a canvass, except that such notice shall be mailed to the registrant's mailing address.
(Source: P.A. 87-1241.)

(10 ILCS 5/6-59.1) (from Ch. 46, par. 6-59.1)
Sec. 6-59.1. The board of election commissioners and its appointed deputy registrars shall accept the registration of any qualified person residing in the county in which the municipality under the jurisdiction of such board is situated and shall transmit such registrations to the county clerk prior to the close of registration before an election.
(Source: P.A. 83-1059.)

(10 ILCS 5/6-60) (from Ch. 46, par. 6-60)
Sec. 6-60. Immediately after the last registration day before any election, except as is otherwise provided in Section 6-43 of this Article, the board of election commissioners shall prepare and print precinct registers in the manner provided by Section 6-43 of this article, and make such copies available to any person applying therefor. Provided, however, that in cities, villages and incorporated towns of less than 200,000 inhabitants such printed lists shall be prepared only before a general election. On the precinct registers, the board of election commissioners shall indicate, by italics, asterisk, or other means, the names of all persons who have registered since the last regularly scheduled election in the consolidated schedule of elections established in Section 2A-1.1 of this Act.
Prior to the general election of even-numbered years, all boards of election commissioners shall give the precinct registers to the chairman of a county central committee of an established political party, as such party is defined in Section 10-2 of this Act, or to the chairman's duly authorized representative. Within 30 days of the effective date of this Amendatory Act of 1983, all boards of election commissioners shall give the precinct registers compiled prior to the general November election of 1982 to the chairman of a county central committee of an established political party or to the chairman's duly authorized representative.
For the first registration under this article, such precinct register shall be printed and available to any person upon application therefor at least three days before the first day upon which any voter may make application in writing to have any name erased from the register as provided by Section 6-44 of this Article. For subsequent registrations, such registers, except as otherwise provided in this section for municipalities of more than 500,000, shall be printed and shall be available to any person upon application at least five days before the first day upon which any voter may make application in writing to have any name erased from the register.
Application to have a name upon such register erased may be made in the manner provided by Section 6-44 of this Article, and applications to erase names, complete registration, or to register or restore names shall be heard in the same manner as is provided by Section 6-45 of this Article, with application to the circuit court and appeal to the Supreme Court as provided in Sections 6-46 and 6-47. The rights conferred and the times specified by these sections with respect to the first election under this article shall also apply to succeeding registrations and elections. Provided, however, that in municipalities having a population of more than 500,000, and having a Board of Election Commissioners, as to all elections, registrations for which are made solely with the Board of Election Commissioners, and where no general precinct registrations were provided for or held within twenty-eight days before the election, an application to have a name upon such register erased, as provided for in Section 6-44, shall be made within two days after the publication of the printed precinct register, and the Board of Election Commissioners shall announce its decision on such applications within four days after said applications are made, and within four days after its decision on such applications shall cause a supplemental printed precinct register showing such correction as may be necessary by reason of such decision to be printed in like manner as hereinabove provided in Section 6-43 hereof, and upon application a copy of the same shall be given to any person applying therefor. Such list shall have printed on the bottom thereof the facsimile signatures of the members of the board of election commissioners. Said supplemental printed precinct register shall be prima facie evidence that the electors whose names appear thereon are entitled to vote. If the dates specified in this Article as to applications to complete or erase registrations or as to proceedings before the Board of Election Commissioners or the circuit court in the first registration under this Article shall not be applicable to any subsequent primary or regular or special election, the Board of Election Commissioners shall, with the approval of the circuit court, adopt and publish a schedule of dates which shall permit equal intervals of time therefor as are provided for such first registrations.
After action by the Board of Election Commissioners and by the circuit court, a supplemental list shall be prepared and made available in the manner provided by Section 6-48 of this Article.
Within 60 days after each general election the board of election commissioners shall indicate by italics, asterisk, or other means, on the list of registered voters in each precinct, each registrant who voted at that general election, and shall provide a copy of such list to the chairman of the county central committee of each established political party or to the chairman's duly authorized representative.
Within 60 days after the effective date of this amendatory Act of 1983, the board of election commissioners shall indicate by italics, asterisk, or other means, on the list of registered voters in each precinct, each registrant who voted at the general election of 1982, and shall provide a copy of such coded list to the chairman of the county central committee of each established political party or to the chairman's duly authorized representative.
The board of election commissioners may charge a fee to reimburse the actual cost of duplicating each copy of a list provided under either of the 2 preceding paragraphs.
(Source: P.A. 83-1263.)

(10 ILCS 5/6-61) (from Ch. 46, par. 6-61)
Sec. 6-61. It shall be the duty of the clerk of any court where parties are tried or convicted of penitentiary offenses in the county where such city, village or incorporated town is located, to furnish monthly to such board of commissioners the names of all parties convicted or sentenced for any crime, the punishment of which is confinement in the penitentiary, and their place of residence if such fact be in the possession of such clerk.
(Source: P.A. 90-372, eff. 7-1-98.)

(10 ILCS 5/6-62) (from Ch. 46, par. 6-62)
Sec. 6-62. It shall be the duty of the person or officer having charge of the vital records of a city, village or incorporated town to furnish to the board of election commissioners, monthly, a report of the names and previous residences of all persons over 18 years of age that have died during the preceding month.
(Source: P.A. 96-1484, eff. 1-1-11.)

(10 ILCS 5/6-63) (from Ch. 46, par. 6-63)
Sec. 6-63. It shall be the duty of the board of election commissioners to strike the names of all such criminals and of all such deceased persons from the registers of the precinct in which any such person is registered, noting opposite such name the cause for which it was stricken.
(Source: Laws 1943, vol. 2, p. 1.)

(10 ILCS 5/6-64) (from Ch. 46, par. 6-64)
Sec. 6-64. If either the original or duplicate registration card or both, of any elector, shall be lost, destroyed or mutilated in whole or in part, the board of election commissioners shall prepare two new registration cards, an original and a duplicate, and shall require the execution of a new registration affidavit by such elector, and if any such elector shall refuse to execute such affidavit within thirty days after the mailing of a notice to such elector at the last address from which he has registered, then the registration of such elector shall be cancelled. If either the original or duplicate registration cards, or both, of all registered voters of any city, village or incorporated town or any ward or precinct thereof shall be lost or destroyed, the board of election commissioners shall require a re-registration of electors of such city, ward or precinct.
(Source: Laws 1943, vol. 2, p. 1.)

(10 ILCS 5/6-65) (from Ch. 46, par. 6-65)
Sec. 6-65. The duplicate registration record cards shall remain permanently in the office of the Board of Election Commissioners; shall be filed alphabetically without regard to wards or precincts; and shall be known as the master file. The master file may be kept in a computer-based voter registration file or paper format, provided a secondary digital back-up is kept off site. The digital file shall be searchable and remain current with all registration activity conducted by the Board of Election Commissioners. The original registration record cards shall constitute the official precinct registry of voters; shall be filed by wards and precincts; and shall be known as the precinct file. The original cards shall be delivered to the judges of election by the Board of Election Commissioners in a suitable binder or other device, which shall be locked and sealed in accordance with directions to be given by the Board of Election Commissioners and shall also be suitably indexed for convenient use by the precinct officers. The precinct files shall be delivered to the precinct officers for use at the polls, on the day of election and shall be returned to the Board of Election Commissioners immediately after the close of the polls. The board shall determine by rules the manner of delivery and return to such file. At all other times the precinct file shall be retained at the office of the Board of Election Commissioners except for such use of it as may be made under this Article with respect to registration not at the office of the Board of Election Commissioners.
(Source: P.A. 99-522, eff. 6-30-16.)

(10 ILCS 5/6-66) (from Ch. 46, par. 6-66)
Sec. 6-66. Upon application to vote each registered elector shall sign his name or make his mark as the case may be, on a certificate substantially as follows:

(10 ILCS 5/6-67) (from Ch. 46, par. 6-67)
Sec. 6-67. Upon application to vote at a primary election each registered elector shall sign his name or mark and write his address on a certificate substantially the same as that used in the general election except that it shall have a place for party affiliation which is to be filled in by the elector, or by the officer in charge if the elector is unable to write. Such certificates when checked and initialed by the judge in charge, shall constitute the primary poll record. Such certificates at the close of the primary election shall be placed in an envelope, sealed and returned with the ballots. Nothing herein shall be construed to conflict with sections 7-44 and 7-45 of Article 7 of this Act.
(Source: Laws 1957, p. 1450.)

(10 ILCS 5/6-67.01) (from Ch. 46, par. 6-67.01)
Sec. 6-67.01. The provisions of this Article 6, so far as they require the registration of voters as a condition to their being allowed to vote shall not apply to persons otherwise entitled to vote, who are, at the time of the election, or at any time within 60 days prior to such election have been engaged in the military or naval service of the United States, and who appear personally at the polling place on election day and produce to the judges of election satisfactory evidence thereof, but such persons, if otherwise qualified to vote, shall be permitted to vote at such election without previous registration.
All such persons shall also make an affidavit which shall be in substantially the following form:
"State of Illinois)
)ss.
County of ........) ............ Precinct ........ Ward I, ...., do solemnly swear (or affirm), that I am a citizen of the United States, of the age of 18 years or over, and that within the past 60 days prior to the date of this election at which I am applying to vote, I have been engaged in the .... (military or naval) service of the United States; and I am qualified to vote under and by virtue of the Constitution and laws of the State of Illinois, and that I am a legally qualified voter of this precinct and ward except that I have, because of such service, been unable to register as a voter; that I now reside at .... (insert street and number, if any) in this precinct and ward, and that I have maintained a legal residence in this precinct and ward for 30 days and in the State 30 days next preceding this election. ................... Subscribed and sworn to before me on (insert date). ................... Judge of Election."

The affidavit of any such person shall be supported by the affidavit of a resident and qualified voter of such precinct and ward, which affidavit shall be in substantially the following form:
"State of Illinois)
)ss.
County of ........) ............ Precinct ........ Ward I, ..., do solemnly swear (or affirm), that I am a resident of this precinct and ward and entitled to vote at this election; that I am acquainted with .... (name of the applicant); that I verily believe him to be an actual bona fide resident of this precinct and ward and that I verily believe that he has maintained a legal residence therein 30 days and in this State 30 days next preceding this election. ................... Subscribed and sworn to before me on (insert date). ................... Judge of Election." The provisions of this Article 6, so far as they require the registration of voters as a condition to their being allowed to vote shall not apply to persons otherwise entitled to vote who have made and subscribed to the affidavit provided in paragraph (b) of Section 17-10 of this Act.
(Source: P.A. 91-357, eff. 7-29-99.)

(10 ILCS 5/6-68) (from Ch. 46, par. 6-68)
Sec. 6-68. All affidavits made before judges of election under the provisions of this Article or of Article 14 of this Act shall be immediately returned to the office of the board of election commissioners. Such affidavits, before being so returned, shall be enclosed in an envelope provided for that purpose, which shall then be securely sealed with sealing wax or other adhesive material, and each of the judges shall write his name across the seal. No judge of election shall break the seal of, or open any envelope containing affidavits, or shall permit any person to open any such envelope or break the seal thereof while the same is in his custody.
(Source: Laws 1963, p. 2532.)

(10 ILCS 5/6-69) (from Ch. 46, par. 6-69)
Sec. 6-69. In the conduct of registrations subsequent to that first provided for under this Article, the board of election commissioners shall have authority to designate its officers and employees to take registrations at its office or at such other places as may be specified by such board under Section 6-51 of this Article. For registration at other places than the office of the board of election commissioners, the board may select 3 officers of registration, one of whom may be an officer or employee of the board of election commissioners, and of the other 2, one shall be a member of the political party represented by a majority of the commissioners and one a member of the political party represented by a minority of such commissioners. To the extent that the third officer is not a permanent officer or employee of the board of election commissioners, the appointment of such officer of registration shall be equally divided between the 2 leading political parties. Judges of election for any precinct within the area served by one place of registration shall be eligible for appointment as officers of registration, but application shall in all cases be made to the circuit court for the appointment and confirmation of such officers of registration, in the manner provided for judges of election by Section 14-5 of Article 14 of this Act.
All officers of registration appointed in the manner provided above and all officers and employees of the board of election commissioners designated to take registrations either at the office of the board of election commissioners, or elsewhere, shall be deemed officers of registration; shall take the oath prescribed by Section 6-33 of this Article; shall be considered officers of the circuit court; and shall be subject to the control provided for judges of election by Section 14-5 of Article 14 of this Act. The appointment of such registration officers shall be made for the same terms as Judges of election. All penalties imposed by this Act or Article upon judges of election or boards of registry with respect to the registration of voters or revision thereof or with respect to registration records, shall equally apply to deputy registrars, judges of registration and registration officers provided for by this Article.
(Source: P.A. 80-704.)

(10 ILCS 5/6-70) (from Ch. 46, par. 6-70)
Sec. 6-70. Such election commissioners and the executive director of the Board of Election Commissioners shall be paid by the county. In counties having a population of 500,000 or more, the city first adopting the provisions of this Act shall pay the salary of the assistant executive director. In all other counties such salary shall be paid by the county. In cities, villages and incorporated towns having a population less than 25,000 as determined by the last federal census, the election commissioners shall receive a salary of not less than $1,800 per annum. If the population is 25,000 or more but less than 40,000 the election commissioners shall receive a salary of not less than $2,400 per annum, to be determined by the county board. If the population is 40,000 or more but less than 70,000 the election commissioners shall receive a salary of not less than $2,100 per annum, to be determined by the county board. If the population is 70,000 or more but less than 100,000 the election commissioners shall receive a salary of not less than $2,700 per annum, to be determined by the county board. If the population is 100,000 or more but less than 2,000,000 the election commissioners shall receive a salary of not less than $3,200 per annum, to be determined by the county board. The chairman of a board of election commissioners, in counties with a population of less than 2,000,000, shall be paid by the county an additional amount equal to 10% of his salary as an election commissioner. If the population is less than 25,000 the executive director shall receive a salary of not less than $4,500 per annum. If the population is 25,000 or more but less than 40,000 the executive director shall receive a salary of not less than $8,000 per annum, and in such cities, villages and incorporated towns there may be employed one assistant executive director who shall receive a salary of not less than $6,000 per annum. If the population is 40,000 or more but less than 70,000 the executive director shall receive a salary of not less than $9,500 per annum, and in such cities, villages and incorporated towns there may be employed one assistant executive director who shall receive a salary of not less than $7,500 per annum. If the population is 70,000 or more but less than 100,000 the executive director shall receive a salary of not less than $11,000 per annum, and in such cities, villages and incorporated towns there may be employed one assistant executive director who shall receive a salary of not less than $8,000 per annum. If the population is 100,000 or more but less than 2,000,000 the executive director shall receive a salary of not less than $12,000 per annum, and in such cities, villages and incorporated towns there may be employed one assistant executive director who shall receive a salary of not less than $8,000 per annum. It shall be the duty of the Board of Election Commissioners in such cities, villages and incorporated towns to fix the salary of the executive director and assistant executive director at the time of appointment of the clerk. In cities, villages and incorporated towns with a population greater than 2,000,000 the election commissioners shall receive a salary of not less than $21,000, provided, however, that the chairman of the Board of Election Commissioners shall receive a salary, as set by and from time to time changed by the Board of County Commissioners, of not less than $35,000 per annum and shall hold no other office. In cities, villages and incorporated towns with a population greater than 2,000,000, such other election commissioners shall hold no other office. In cities, villages and incorporated towns with a population greater than 2,000,000 the executive director and employees of the Board of Election Commissioners shall serve on a full-time basis and shall hold no other office. In cities, villages and incorporated towns with a population of greater than 2,000,000, no election commissioner, executive director nor employee shall participate in any manner, in any activity or interests of any political party or of any candidate for public office or for nomination thereof, nor participate in any political campaign for the nomination or election of candidates for public office. Violation of any provision hereof shall be cause for removal from office or dismissal, as the case may be; provided, that nothing contained herein shall be deemed to interfere with the right of any person to vote for any candidate or upon any issue as his reason and conscience may dictate nor interfere with the duties of his office. All expenses incurred by such Board of Election Commissioners shall be paid by such city.
The salaries and expenditures are to be audited by the chief circuit judge, who may designate an independent external auditor to perform the task, and the salaries and expenditures shall be paid by the county or city treasurer, as the case may be, upon the warrant of the chief circuit judge of any money in the county or city treasury, as the case may be, not otherwise appropriated. It shall also be the duty of the governing authority of those counties and cities, respectively, to make provisions for the prompt payment of the salaries and expenditures.
(Source: P.A. 86-874; 87-1052.)

(10 ILCS 5/6-71) (from Ch. 46, par. 6-71)
Sec. 6-71. In the cities, villages and incorporated towns in counties having a population of 500,000 or more, which are operating under this Article, the compensation of deputy registrars and judges of registration provided for the first registration under this Article and officers of registration appointed in conformity with Section 6-69 of this Article for subsequent registration shall be not less than $20 nor more than $30 per day. In cities, villages and incorporated towns in counties having a population of less than 500,000, and operating under this Article, the compensation of the deputy registrars and judges of registration provided for the first registration under this Article, and officers of registration appointed in conformity with Section 6-69 of this Article for subsequent registrations shall be $17.50 per day. The compensation of such deputy registrars, judges of registration and officers of registration, shall be apportioned and paid in the manner provided by Article 14 of this Act for judges of election.
Each judge of registration who has performed all the duties and services required for the first registration under this Article shall be credited with 2 days' service for the 2 days of general registration provided for by this Article. Each deputy registrar who has performed all the duties and services required for the first registration under this Article shall be credited with 4 days' service for the 2 days of general registration and the 2 days of canvass as provided for by this Article.
Officers of registration authorized by Section 6-69 of this Article for registration subsequent to the first registration under this Article shall be credited with one day's service for each registration, and, with the approval of the circuit court, may be credited with an additional day for such other services as the Board of Election Commissioners may require of them, an order of the circuit court in such cases to recite such additional services and to designate the officers of registration from whom such additional services are to be received, provided that in cities, villages and incorporated towns in counties having a population of 500,000 or more, which are operating under this Article, any such officer selected to conduct canvass shall be credited with not less than 2 days' service for each canvass.
The State Board of Elections shall reimburse each board of election commissioners for the amount of the increase in compensation under this Section provided by this amendatory Act from funds appropriated for that purpose.
(Source: P.A. 81-850; 81-1149.)

(10 ILCS 5/6-72) (from Ch. 46, par. 6-72)
Sec. 6-72. Whenever this article (together with articles 14 and 18 of this Act) is adopted by any village or incorporated town, all its and their provisions shall be applicable and operative, except as in this article or in articles 14 and 18 of this Act modified.
(Source: Laws 1943, vol. 2, p. 1.)

(10 ILCS 5/6-73) (from Ch. 46, par. 6-73)
Sec. 6-73. Whenever any city, village or incorporated town may adopt this Article (together with Articles 14 and 18 of this Act), and which city, village or incorporated town shall lie within any county in which another city shall have previously thereto adopted said Articles of this Act, then in such case the commissioners of election, appointed or which may be appointed for such last mentioned city, shall also be ex-officio commissioners of election for such first mentioned city, village or incorporated town, and shall have and exercise the same powers as if specially appointed for such city, village or town.
(Source: Laws 1943, vol. 2, p. 1.)

(10 ILCS 5/6-74) (from Ch. 46, par. 6-74)
Sec. 6-74. The returns of the judges of election of such village or incorporated town, mentioned in the last section, in case of a village or town election for any officer of such village or town, shall be made to the same officer as otherwise required by law, who shall receipt therefor; and all such returns shall be canvassed by the election authority of such village or incorporated town, as established by law, with the same powers of investigation and examination by the election authority as is authorized by this act to the canvassing board of any such city.
(Source: P.A. 94-647, eff. 1-1-06.)

(10 ILCS 5/6-75) (from Ch. 46, par. 6-75)
Sec. 6-75. The returns of the judges of election of such village or incorporated towns, in case of all other elections therein, shall be made to the same officers, as required by this Article or by Articles 14 or 18 of this Act, of returns of elections held in a city, and such returns shall be canvassed and the result declared by the same canvassing board.
(Source: Laws 1957, p. 1450.)

(10 ILCS 5/6-76) (from Ch. 46, par. 6-76)
Sec. 6-76. All oaths in writing provided for in this Article or in Articles 14 or 18 of this Act, must have a jurat, or certificate of the officer taking the same, attached and signed by him, and said election commissioners and said judges of election are hereby empowered to administer all oaths and affirmations required in the administration of the affairs of their several offices.
(Source: Laws 1943, vol. 2, p. 1.)

(10 ILCS 5/6-77) (from Ch. 46, par. 6-77)
Sec. 6-77. For the purpose of this Article the term "election" shall also include primary elections held in such city, village or incorporated town.
(Source: Laws 1957, p. 2373.)

(10 ILCS 5/6-78) (from Ch. 46, par. 6-78)
Sec. 6-78. During the hours of registration or revision of registration no person shall bring, take, order or send into, or shall attempt to bring, take or send into any place of registration or revision of registration, any distilled or spirituous liquors whatever; or shall, at any such time and place drink or partake of such liquor.
(Source: Laws 1963, p. 2532.)

(10 ILCS 5/6-79)
Sec. 6-79. Computerization of voter records.
(a) The State Board of Elections shall design a registration record card that, except as otherwise provided in this Section, shall be used in duplicate by all election authorities in the State adopting a computer-based voter registration file as provided in this Section. The Board shall prescribe the form and specifications, including but not limited to the weight of paper, color, and print of the cards. The cards shall contain boxes or spaces for the information required under Sections 6-31.1 and 6-35; provided that the cards shall also contain: (i) A space for the person to fill in his or her Illinois driver's license number if the person has a driver's license; (ii) A space for a person without a driver's license to fill in the last four digits of his or her social security number if the person has a social security number.
(b) The election authority may develop and implement a system to prepare, use, and maintain a computer-based voter registration file that includes a computer-stored image of the signature of each voter. The computer-based voter registration file may be used for all purposes for which the original registration cards are to be used. In the case of voter registration forms received via an online voter registration system, the original registration cards will include the signature received from the Secretary of State database. The electronic file shall be the master file.
(b-2) The election authority may develop and implement a system to maintain registration cards in digital form using digitized signatures, which may be stored in a computer-based voter registration file under subsection (b) of this Section. The making and signing of any form, including an application to register and a certificate authorizing cancellation of a registration or authorizing a transfer of registration may be by a signature written in ink or by a digitized signature.
(c) Any system created, used, and maintained under subsection (b) of this Section shall meet the following standards:
(1) Access to any computer-based voter registration

file shall be limited to those persons authorized by the election authority, and each access to the computer-based voter registration file, other than an access solely for inquiry, shall be recorded.

(2) No copy, summary, list, abstract, or index of any

computer-based voter registration file that includes any computer-stored image of the signature of any registered voter shall be made available to the public outside of the offices of the election authority.

(3) Any copy, summary, list, abstract, or index of

any computer-based voter registration file that includes a computer-stored image of the signature of a registered voter shall be produced in such a manner that it cannot be reproduced.

(4) Each person desiring to vote shall sign an

application for a ballot, and the signature comparison authorized in Articles 17 and 18 of this Code may be made to a copy of the computer-stored image of the signature of the registered voter.

(5) Any voter list produced from a computer-based

voter registration file that includes computer-stored images of the signatures of registered voters and is used in a polling place during an election shall be preserved by the election authority in secure storage until the end of the second calendar year following the election in which it was used.

(d) Before the first election in which the election authority elects to use a voter list produced from the computer-stored images of the signatures of registered voters in a computer-based voter registration file for signature comparison in a polling place, the State Board of Elections shall certify that the system used by the election authority complies with the standards set forth in this Section. The State Board of Elections may request a sample poll list intended to be used in a polling place to test the accuracy of the list and the adequacy of the computer-stored images of the signatures of the registered voters.
(e) With respect to a jurisdiction that has copied all of its voter signatures into a computer-based registration file, all references in this Act or any other Act to the use, other than storage, of paper-based voter registration records shall be deemed to refer to their computer-based equivalents.
(f) Nothing in this Section prevents an election authority from submitting to the State Board of Elections a duplicate copy of some, as the State Board of Elections shall determine, or all of the data contained in each voter registration record that is part of the electronic master file. The duplicate copy of the registration record shall be maintained by the State Board of Elections under the same terms and limitations applicable to the election authority and shall be of equal legal dignity with the original registration record maintained by the election authority as proof of any fact contained in the voter registration record.
(Source: P.A. 98-115, eff. 7-29-13; 99-522, eff. 6-30-16.)

(10 ILCS 5/6-100)
Sec. 6-100. Grace period. Notwithstanding any other provision of this Code to the contrary, each election authority shall establish procedures for the registration of voters and for change of address during the period from the close of registration for an election until and including the day of the election. During this grace period, an unregistered qualified elector may register to vote, and a registered voter may submit a change of address form, in person in the office of the election authority, at a permanent polling place established under Section 19A-10, at any other early voting site beginning 15 days prior to the election, at a polling place on election day, or at a voter registration location specifically designated for this purpose by the election authority. Grace period registration and changes of address shall also be conducted for eligible residents in connection with voting at facilities under Section 19-12.2 of this Code. The election authority shall register that individual, or change a registered voter's address, in the same manner as otherwise provided by this Article for registration and change of address.
If a voter who registers or changes address during this grace period wishes to vote at the election or primary occurring during the grace period. The election authority shall offer in-person grace period voting at the authority's office, any permanent polling place established under Section 19A-10, and at any other early voting site beginning 15 days prior to the election, at a polling place on election day, where grace period registration is required by this Section; and may offer in-person grace period voting at additional hours and locations specifically designated for the purpose of grace period voting by the election authority. The election authority may allow grace period voting by mail only if the election authority has no ballots prepared at the authority's office. Grace period voting shall be in a manner substantially similar to voting under Article 19A.
Within one day after a voter casts a grace period ballot, or within one day after the ballot is received by the election authority if the election authority allows grace period voting by mail, the election authority shall transmit by electronic means pursuant to a process established by the State Board of Elections the voter's name, street address, e-mail address, and precinct, ward, township, and district numbers, as the case may be, to the State Board of Elections, which shall maintain those names and that information in an electronic format on its website, arranged by county and accessible to State and local political committees. The name of each person issued a grace period ballot shall also be placed on the appropriate precinct list of persons to whom vote by mail and early ballots have been issued, for use as provided in Sections 17-9 and 18-5.
A person who casts a grace period ballot shall not be permitted to revoke that ballot and vote another ballot with respect to that primary or election. Ballots cast by persons who register or change address during the grace period at a location other than their designated polling place on election day must be transmitted to and counted at the election authority's central ballot counting location and shall not be transmitted to and counted at precinct polling places. The grace period ballots determined to be valid shall be added to the vote totals for the precincts for which they were cast in the order in which the ballots were opened.
In counties with a population of less than 100,000 that do not have electronic poll books, the election authority may opt out of registration in the polling place if the election authority establishes grace period registration and voting at other sites on election day at the following sites: (i) the election authority's main office and (ii) a polling place in each municipality where 20% or more of the county's residents reside if the election authority's main office is not located in that municipality. The election authority may establish other grace period registration and voting sites on election day provided that the election authority has met the notice requirements of Section 19A-25 for permanent and temporary early voting sites.
(Source: P.A. 100-442, eff. 8-25-17.)

(10 ILCS 5/6-105)
Sec. 6-105. First time voting. A person must vote for the first time in person and not a vote by mail ballot if the person registered to vote by mail, unless the person first provides the appropriate election authority with sufficient proof of identity and the election authority verifies the person's proof of identity. Sufficient proof of identity shall be demonstrated by submission of the person's driver's license number or State identification card number or, if the person does not have either of those, verification by the last 4 digits of the person's social security number, a copy of a current and valid photo identification, or a copy of a current utility bill, bank statement, paycheck, government check, or other federal, State, or local government document that shows the person's name and address. A person may also demonstrate sufficient proof of identity by submission of a photo identification issued by a college or university accompanied by either a copy of the applicant's contract or lease for a residence or any postmarked mail delivered to the applicant at his or her current residence address. Persons who apply to register to vote by mail but provide inadequate proof of identity to the election authority shall be notified by the election authority that the registration has not been fully completed and that the person remains ineligible to vote by mail or in person until such proof is presented.
(Source: P.A. 98-1171, eff. 6-1-15.)



Article 6A - County Board Of Election Commissioners

(10 ILCS 5/Art. 6A heading)

(10 ILCS 5/6A-1) (from Ch. 46, par. 6A-1)
Sec. 6A-1. (a) Any county in which there is no city, village or incorporated town with a board of election commissioners may establish a county board of election commissioners either (1) by ordinance of the county board or (2) by vote of the electors of the county in accordance with subsection (a) of Section 6A-2.
The fact that some territory in a county is within the corporate limits of a city, village or incorporated town with a board of election commissioners does not prevent that county from establishing a county board of election commissioners in accordance with this Article if no portion of such city, village or incorporated town was within the county at the time of the establishment of the board of election commissioners for such city, village or incorporated town. If such a county establishes a county board of election commissioners pursuant to this Article, the county board of election commissioners shall, with respect to the territory in the county within the corporate limits of the city, village or incorporated town, supersede the board of election commissioners of that city, village or incorporated town.
(b) Any county with a population of more than 700,000 persons as of the 2010 federal decennial census that borders another state and borders no more than 2 other Illinois counties, shall be subject to a county board of election commissioners beginning 90 days after the effective date of this amendatory Act of the 98th General Assembly.
(c) Any county with a population of less than 200,000 but more than 175,000 persons as of the 2010 federal decennial census in which a city, village, or incorporated town with a board of election commissioners is located may establish a county board of election commissioners by vote of the electors of the county in accordance with subsection (b) of Section 6A-2. If such a county establishes a county board of election commissioners, the county board of election commissioners, with respect to the territory in the county within the corporate limits of the city, village, or incorporated town, shall supersede the board of election commissioners of that city, village, or incorporated town.
(Source: P.A. 98-115, eff. 7-29-13.)

(10 ILCS 5/6A-2) (from Ch. 46, par. 6A-2)
Sec. 6A-2. Submission to voters.
(a) Whenever registered voters in a county described in subsection (a) of Section 6A-1, numbering at least 1,000 or 1/8 of the number voting at the last preceding general election in the county, whichever is less, petition the circuit court to submit to the electors of the county a proposition to establish a county board of election commissioners, the circuit court shall cause such proposition to be submitted to the electors of the county at the next succeeding general election.
(b) If the county board of a county described in subsection (c) of Section 6A-1 passes an ordinance or resolution establishing a county board of election commissioners, then the proposition to establish a county board of election commissioners shall be submitted to the electors of that county at the next possible general election. The board shall certify the ordinance or resolution and the proposition to the proper election officials who shall submit the proposition at the next general election in accordance with the general election law.
(c) The proposition shall be submitted in the same manner as provided in Article 6 for the adoption of Articles 6, 14 and 18 by cities, villages and incorporated towns, except that the question shall be stated: "Shall a board of election commissioners be established for .... County?"
(Source: P.A. 98-115, eff. 7-29-13.)

(10 ILCS 5/6A-3) (from Ch. 46, par. 6A-3)
Sec. 6A-3. Commissioners; filling vacancies.
(a) If the county board adopts an ordinance providing for the establishment of a county board of election commissioners, or if a majority of the votes cast on a proposition submitted in accordance with Section 6A-2(a) are in favor of a county board of election commissioners, a county board of election commissioners shall be appointed in the same manner as is provided in Article 6 for boards of election commissioners in cities, villages and incorporated towns, except that the county board of election commissioners shall be appointed by the chairman of the county board rather than the circuit court. However, before any appointments are made, the appointing authority shall ascertain whether the county clerk desires to be a member of the county board of election commissioners. If the county clerk so desires, he shall be one of the members of the county board of election commissioners, and the appointing authority shall appoint only 2 other members.
(b) For any county board of election commissioners established under subsection (b) of Section 6A-1, within 30 days after the effective date of this amendatory Act of the 98th General Assembly, the chief judge of the circuit court of the county shall appoint 5 commissioners. At least 4 of those commissioners shall be selected from the 2 major established political parties of the State, with at least 2 from each of those parties. Such appointment shall be entered of record in the office of the County Clerk and the State Board of Elections. Those first appointed shall hold their offices for the period of one, 2, and 3 years respectively, and the judge appointing them shall designate the term for which each commissioner shall hold his or her office, whether for one, 2 or 3 years except that no more than one commissioner from each major established political party may be designated the same term. After the initial term, each commissioner or his or her successor shall be appointed to a 3 year term. No elected official or former elected official who has been out of elected office for less than 2 years may be appointed to the board. Vacancies shall be filled by the chief judge of the circuit court within 30 days of the vacancy in a manner that maintains the foregoing political party representation.
(c) For any county board of election commissioners established under subsection (c) of Section 6A-1, within 30 days after the conclusion of the election at which the proposition to establish a county board of election commissioners is approved by the voters, the municipal board shall apply to the circuit court of the county for the chief judge of the circuit court to appoint 2 additional commissioners, one of whom shall be from each major established political party and neither of whom shall reside within the limits of the municipal board, so that 3 commissioners shall reside within the limits of the municipal board and 2 shall reside within the county but not within the municipality, as it may exist from time to time. Not more than 3 of the commissioners shall be members of the same major established political party. Vacancies shall be filled by the chief judge of the circuit court upon application of the remaining commissioners in a manner that maintains the foregoing geographical and political party representation.
(Source: P.A. 98-115, eff. 7-29-13.)

(10 ILCS 5/6A-4) (from Ch. 46, par. 6A-4)
Sec. 6A-4. Transfer of records. Upon the opening of an office of a county board of election commissioners, the county clerk and any municipal board of election commissioners in the county shall turn over to such county board all registry books, registration record cards, poll books, tally sheets and ballot boxes and all other books, forms, blanks and stationery of every description in the clerk's or municipal board's possession in any way relating to elections or the holding of elections in the county and any unused appropriations related to elections or the holding of elections in the county. Thereupon, all functions, powers and duties of the county clerk, the county board, or the municipal board relating to elections in that county are transferred to the county board of election commissioners.
(Source: P.A. 98-115, eff. 7-29-13.)

(10 ILCS 5/6A-5) (from Ch. 46, par. 6A-5)
Sec. 6A-5. The provisions of Articles 6, 14 and 18 of this Act relating to boards of election commissioners in cities, villages and incorporated towns shall, insofar as they can be made applicable, apply to and govern county boards of election commissioners established pursuant to this Article. A deputy registrar serving as such by virtue of his status as a municipal clerk, or a duly authorized deputy of a municipal clerk, of a municipality the territory of which lies in more than one county, where one such county is governed by a county board of election commissioners established pursuant to this Article, may accept the registration of any qualified resident of the municipality, regardless of which county the resident, municipal clerk or the duly authorized deputy of the municipal clerk lives in. However, the county board, in fixing the compensation of the members of the county board of election commissioners and of the executive director and assistant executive director, is not subject to the limitations of Section 6-70 and may provide for either an annual salary or a per diem compensation.
(Source: P.A. 85-958.)

(10 ILCS 5/6A-6) (from Ch. 46, par. 6A-6)
Sec. 6A-6. Any references in this Act to the county clerk or the county board with respect to the registration of voters, filing of petitions, certification of candidates, preparation of ballots, establishment of election precincts, designation of polling places, or any other matter pertaining to the conduct of elections, shall, as applied to any county having a county board of election commissioners, be construed as referring to the county board of election commissioners.
(Source: P.A. 78-465.)

(10 ILCS 5/6A-7) (from Ch. 46, par. 6A-7)
Sec. 6A-7. Any county which has established a board of election commissioners may subsequently vote to abandon such board in the same manner as provided in Article 6 for cities, villages and incorporated towns, except that the petition to the circuit court to submit to the vote of the electors of the county the proposition to abandon the board of election commissioners shall be signed by at least 10% of the registered voters of the county.
(Source: P.A. 87-1247.)



Article 7 - The Making Of Nominations By Political Parties

(10 ILCS 5/Art. 7 heading)

(10 ILCS 5/7-1) (from Ch. 46, par. 7-1)
Sec. 7-1. Application of Article.
(a) Except as otherwise provided in this Article, the nomination of all candidates for all elective State, congressional, judicial, and county officers, State's Attorneys (whether elected from a single county or from more than one county), city, village, and incorporated town and municipal officers, trustees of sanitary districts, township officers in townships of over 5,000 population coextensive with or included wholly within cities or villages not under the commission form of government, precinct, township, ward, and State central committeemen, and delegates and alternate delegates to national nominating conventions by all political parties, as defined in Section 7-2 of this Article 7, shall be made in the manner provided in this Article 7 and not otherwise. The nomination of candidates for electors of President and Vice President of the United States shall be made only in the manner provided for in Section 7-9 of this Article.
(b) This Article 7 shall not apply to (i) the nomination of candidates for school elections and township elections, except in those townships specifically mentioned in subsection (a) and except in those cases in which a township central committee determines under Section 6A-2 of the Township Law of 1874 or Section 45-55 of the Township Code that its candidates for township offices shall be nominated by primary in accordance with this Article, (ii) the nomination of park commissioners in park districts organized under the Park District Code, (iii) the nomination of officers of cities and villages organized under special charters, or (iv) the nomination of municipal officers for cities, villages, and incorporated towns with a population of 5,000 or less, except where a city, village, or incorporated town with a population of 5,000 or less has by ordinance determined that political parties shall nominate candidates for municipal office in the city, village, or incorporated town by primary in accordance with this Article. In that event, the municipal clerk shall certify the ordinance to the proper election officials no later than November 15 in the year preceding the consolidated primary election.
(c) The words "township officers" or "township offices" shall be construed, when used in this Article, to include supervisors.
(d) As provided in Sections 3.1-25-20 through 3.1-25-60 of the Illinois Municipal Code, a village may adopt a system of nonpartisan primary and general elections for the election of village officers.
(Source: P.A. 88-670, eff. 12-2-94; 89-5, eff. 1-1-96.)

(10 ILCS 5/7-2) (from Ch. 46, par. 7-2)
Sec. 7-2. A political party, which at the general election for State and county officers then next preceding a primary, polled more than 5 per cent of the entire vote cast in the State, is hereby declared to be a political party within the State, and shall nominate all candidates provided for in this Article 7 under the provisions hereof, and shall elect precinct, township, ward and State central committeemen as herein provided.
A political party, which at the general election for State and county officers then next preceding a primary, cast more than 5 per cent of the entire vote cast within any congressional district, is hereby declared to be a political party within the meaning of this Article, within such congressional district, and shall nominate its candidate for Representative in Congress, under the provisions hereof. A political party, which at the general election for State and county officers then next preceding a primary, cast more than 5 per cent of the entire vote cast in any county, is hereby declared to be a political party within the meaning of this Article, within said county, and shall nominate all county officers in said county under the provisions hereof, and shall elect precinct, township, and ward committeemen, as herein provided;
A political party, which at the municipal election for city, village or incorporated town officers then next preceding a primary, cast more than 5 per cent of the entire vote cast in any city or village, or incorporated town is hereby declared to be a political party within the meaning of this Article, within said city, village or incorporated town, and shall nominate all city, village or incorporated town officers in said city or village or incorporated town under the provisions hereof to the extent and in the cases provided in Section 7-1.
A political party, which at the municipal election for town officers then next preceding a primary, cast more than 5 per cent of the entire vote cast in said town, is hereby declared to be a political party within the meaning of this Article, within said town, and shall nominate all town officers in said town under the provisions hereof to the extent and in the cases provided in Section 7-1.
A political party, which at the municipal election in any other municipality or political subdivision, (except townships and school districts), for municipal or other officers therein then next preceding a primary, cast more than 5 per cent of the entire vote cast in such municipality or political subdivision, is hereby declared to be a political party within the meaning of this Article, within said municipality or political subdivision, and shall nominate all municipal or other officers therein under the provisions hereof to the extent and in the cases provided in Section 7-1.
Provided, that no political organization or group shall be qualified as a political party hereunder, or given a place on a ballot, which organization or group is associated, directly or indirectly, with Communist, Fascist, Nazi or other un-American principles and engages in activities or propaganda designed to teach subservience to the political principles and ideals of foreign nations or the overthrow by violence of the established constitutional form of government of the United States and the State of Illinois.
(Source: Laws 1943, vol. 2, p. 1.)

(10 ILCS 5/7-3) (from Ch. 46, par. 7-3)
Sec. 7-3. In determining the total vote of a political party, whenever required by this Article 7, the test shall be the total vote cast by such political party for its candidate who received the greatest number of votes; provided however, that in applying this section to the vote cast for any candidate for an office for which cumulative voting is permitted, the total vote cast for such candidate shall be divided by that number which equals the greatest number of votes that could lawfully be cast for such candidate by one elector.
(Source: Laws 1943, vol. 2, p. 1.)

(10 ILCS 5/7-4) (from Ch. 46, par. 7-4)
Sec. 7-4. The following words and phrases in this Article 7 shall, unless the same be inconsistent with the context, be construed as follows:
1. The word "primary" the primary elections provided for in this Article, which are the general primary, the consolidated primary, and for those municipalities which have annual partisan elections for any officer, the municipal primary held 6 weeks prior to the general primary election date in even numbered years.
2. The definition of terms in Section 1-3 of this Act shall apply to this Article.
3. The word "precinct" a voting district heretofore or hereafter established by law within which all qualified electors vote at one polling place.
4. The words "state office" or "state officer", an office to be filled, or an officer to be voted for, by qualified electors of the entire state, including United States Senator and Congressman at large.
5. The words "congressional office" or "congressional officer", representatives in Congress.
6. The words "county office" or "county officer," include an office to be filled or an officer to be voted for, by the qualified electors of the entire county. "County office" or "county officer" also include the assessor and board of appeals and county commissioners and president of county board of Cook County, and county board members and the chairman of the county board in counties subject to "An Act relating to the composition and election of county boards in certain counties", enacted by the 76th General Assembly.
7. The words "city office" and "village office," and "incorporated town office" or "city officer" and "village officer", and "incorporated town officer" an office to be filled or an officer to be voted for by the qualified electors of the entire municipality, including aldermen.
8. The words "town office" or "town officer", an office to be filled or an officer to be voted for by the qualified electors of an entire town.
9. The words "town" and "incorporated town" shall respectively be defined as in Section 1-3 of this Act.
10. The words "delegates and alternate delegates to National nominating conventions" include all delegates and alternate delegates to National nominating conventions whether they be elected from the state at large or from congressional districts or selected by State convention unless contrary and non-inclusive language specifically limits the term to one class.
11. "Judicial office" means a post held by a judge of the Supreme, Appellate or Circuit Court.
(Source: P.A. 80-1469.)

(10 ILCS 5/7-5) (from Ch. 46, par. 7-5)
Sec. 7-5. (a) Primary elections shall be held on the dates prescribed in Article 2A.
(b) Notwithstanding the provisions of any other statute, no primary shall be held for an established political party in any township, municipality, or ward thereof, where the nomination of such party for every office to be voted upon by the electors of such township, municipality, or ward thereof, is uncontested. Whenever a political party's nomination of candidates is uncontested as to one or more, but not all, of the offices to be voted upon by the electors of a township, municipality, or ward thereof, then a primary shall be held for that party in such township, municipality, or ward thereof; provided that the primary ballot shall not include those offices within such township, municipality, or ward thereof, for which the nomination is uncontested. For purposes of this Article, the nomination of an established political party of a candidate for election to an office shall be deemed to be uncontested where not more than the number of persons to be nominated have timely filed valid nomination papers seeking the nomination of such party for election to such office.
(c) Notwithstanding the provisions of any other statute, no primary election shall be held for an established political party for any special primary election called for the purpose of filling a vacancy in the office of representative in the United States Congress where the nomination of such political party for said office is uncontested. For the purposes of this Article, the nomination of an established political party of a candidate for election to said office shall be deemed to be uncontested where not more than the number of persons to be nominated have timely filed valid nomination papers seeking the nomination of such established party for election to said office. This subsection (c) shall not apply if such primary election is conducted on a regularly scheduled election day.
(d) Notwithstanding the provisions in subsection (b) and (c) of this Section whenever a person who has not timely filed valid nomination papers and who intends to become a write-in candidate for a political party's nomination for any office for which the nomination is uncontested files a written statement or notice of that intent with the State Board of Elections or the local election official with whom nomination papers for such office are filed, a primary ballot shall be prepared and a primary shall be held for that office. Such statement or notice shall be filed on or before the date established in this Article for certifying candidates for the primary ballot. Such statement or notice shall contain (i) the name and address of the person intending to become a write-in candidate, (ii) a statement that the person is a qualified primary elector of the political party from whom the nomination is sought, (iii) a statement that the person intends to become a write-in candidate for the party's nomination, and (iv) the office the person is seeking as a write-in candidate. An election authority shall have no duty to conduct a primary and prepare a primary ballot for any office for which the nomination is uncontested, unless a statement or notice meeting the requirements of this Section is filed in a timely manner.
(e) The polls shall be open from 6:00 a.m. to 7:00 p.m.
(Source: P.A. 86-873.)

(10 ILCS 5/7-6) (from Ch. 46, par. 7-6)
Sec. 7-6. The expense of conducting each primary, including the per diem of judges, furnishing, warming, lighting and maintaining the polling place, and all other expenses necessarily incurred in the preparation for or conducting such primary shall be paid in the same manner, and by the same authorities or officers as provided in Sections 17-30 through 17-32 of this Code.
(Source: P.A. 80-1469.)

(10 ILCS 5/7-7) (from Ch. 46, par. 7-7)
Sec. 7-7. For the purpose of making nominations in certain instances as provided in this Article and this Act, the following committees are authorized and shall constitute the central or managing committees of each political party, viz: A State central committee, whose responsibilities include, but are not limited to, filling by appointment vacancies in nomination for statewide offices, including but not limited to the office of United States Senator, a congressional committee for each congressional district, a county central committee for each county, a municipal central committee for each city, incorporated town or village, a ward committeeman for each ward in cities containing a population of 500,000 or more; a township committeeman for each township or part of a township that lies outside of cities having a population of 200,000 or more, in counties having a population of 2,000,000 or more; a precinct committeeman for each precinct in counties having a population of less than 2,000,000; a county board district committee for each county board district created under Division 2-3 of the Counties Code; a State's Attorney committee for each group of 2 or more counties which jointly elect a State's Attorney; a Superintendent of Multi-County Educational Service Region committee for each group of 2 or more counties which jointly elect a Superintendent of a Multi-County Educational Service Region; a judicial subcircuit committee in a judicial circuit divided into subcircuits for each judicial subcircuit in that circuit; and a board of review election district committee for each Cook County Board of Review election district.
(Source: P.A. 93-541, eff. 8-18-03; 93-574, eff. 8-21-03; 94-645, eff. 8-22-05.)

(10 ILCS 5/7-8) (from Ch. 46, par. 7-8)
Sec. 7-8. The State central committee shall be composed of one or two members from each congressional district in the State and shall be elected as follows:

(10 ILCS 5/7-8.01) (from Ch. 46, par. 7-8.01)
Sec. 7-8.01. The county board district committee of each political party in each county board district created pursuant to "An Act relating to the composition and election of county boards in certain counties", enacted by the 76th General Assembly, shall consist of the precinct committeemen of the precincts included in the county board district.
(Source: P.A. 76-1651.)

(10 ILCS 5/7-8.02) (from Ch. 46, par. 7-8.02)
Sec. 7-8.02. The State's Attorney committee for each group of counties which jointly elect a State's Attorney and the Superintendent of Multi-County Educational Service Region committee for each group of counties which jointly elect a Superintendent of a Multi-County Educational Service Region shall consist of the chairmen of the county central committees of the counties composing such group of counties. In the organization and proceedings of a State's Attorney or Superintendent of Multi-County Educational Service Region committee, each chairman of a county central committee shall have one vote for each ballot voted in his or her county by the primary electors of his or her party at the last primary of an even-numbered year.
(Source: P.A. 84-861.)

(10 ILCS 5/7-9) (from Ch. 46, par. 7-9)
Sec. 7-9. County central committee; county and State conventions.
(a) On the 29th day next succeeding the primary at which committeemen are elected, the county central committee of each political party shall meet within the county and proceed to organize by electing from its own number a chairman and either from its own number, or otherwise, such other officers as such committee may deem necessary or expedient. Such meeting of the county central committee shall be known as the county convention.
The chairman of each county committee shall within 10 days after the organization, forward to the State Board of Elections, the names and post office addresses of the officers, precinct committeemen and representative committeemen elected by his political party.
The county convention of each political party shall choose delegates to the State convention of its party, if the party chooses to hold a State convention; but in any county having within its limits any city having a population of 200,000, or over the delegates from such city shall be chosen by wards, the ward committeemen from the respective wards choosing the number of delegates to which such ward is entitled on the basis prescribed in paragraph (e) of this Section such delegates to be members of the delegation to the State convention from such county. In all counties containing a population of 2,000,000 or more outside of cities having a population of 200,000 or more, the delegates from each of the townships or parts of townships as the case may be shall be chosen by townships or parts of townships as the case may be, the township committeemen from the respective townships or parts of townships as the case may be choosing the number of delegates to which such townships or parts of townships as the case may be are entitled, on the basis prescribed in paragraph (e) of this Section such delegates to be members of the delegation to the State convention from such county.
Each member of the State Central Committee of a political party which elects its members by Alternative B under paragraph (a) of Section 7-8 shall be a delegate to the State Convention, if the party chooses to hold a State convention, ex officio.
Each member of the State Central Committee of a political party which elects its members by Alternative B under paragraph (a) of Section 7-8 may appoint 2 delegates to the State Convention, if the party chooses to hold a State convention, who must be residents of the member's Congressional District.
(b) State conventions may be held within 180 days after the general primary in the year 2000 and every 4 years thereafter. In the year 1998, and every 4 years thereafter, the chairman of a State central committee may issue a call for a State convention within 180 days after the general primary.
The State convention of each political party, if the party chooses to hold a State convention, has power to make nominations of candidates of its political party for the electors of President and Vice President of the United States, and to adopt any party platform, and, to the extent determined by the State central committee as provided in Section 7-14, to choose and select delegates and alternate delegates at large to national nominating conventions. The State Central Committee may adopt rules to provide for and govern the procedures of the State convention.
(c) The chairman and secretary of each State convention, if the party chooses to hold a State convention, shall, within 2 days thereafter, transmit to the State Board of Elections of this State a certificate setting forth the names and addresses of all persons nominated by such State convention for electors of President and Vice President of the United States, and of any persons selected by the State convention for delegates and alternate delegates at large to national nominating conventions; and the names of such candidates so chosen by such State convention for electors of President and Vice President of the United States, shall be caused by the State Board of Elections to be printed upon the official ballot at the general election, in the manner required by law, and shall be certified to the various county clerks of the proper counties in the manner as provided in Section 7-60 of this Article 7 for the certifying of the names of persons nominated by any party for State offices. If and as long as this Act prescribes that the names of such electors be not printed on the ballot, then the names of such electors shall be certified in such manner as may be prescribed by the parts of this Act applicable thereto.
(d) Each convention, if the party chooses to hold a State convention, may perform all other functions inherent to such political organization and not inconsistent with this Article.
(e) At least 33 days before the date of a State convention, if the party chooses to hold a State convention, the chairman of the State central committee of each political party shall file in the principal office of the State Board of Elections a call for the State convention. Such call shall state, among other things, the time and place (designating the building or hall) for holding the State convention. Such call shall be signed by the chairman and attested by the secretary of the committee. In such convention each county shall be entitled to one delegate for each 500 ballots voted by the primary electors of the party in such county at the primary to be held next after the issuance of such call; and if in such county, less than 500 ballots are so voted or if the number of ballots so voted is not exactly a multiple of 500, there shall be one delegate for such group which is less than 500, or for such group representing the number of votes over the multiple of 500, which delegate shall have 1/500 of one vote for each primary vote so represented by him. The call for such convention shall set forth this paragraph (e) of Section 7-9 in full and shall direct that the number of delegates to be chosen be calculated in compliance herewith and that such number of delegates be chosen.
(f) All precinct, township and ward committeemen when elected as provided in this Section shall serve as though elected at large irrespective of any changes that may be made in precinct, township or ward boundaries and the voting strength of each committeeman shall remain as provided in this Section for the entire time for which he is elected.
(g) The officers elected at any convention provided for in this Section shall serve until their successors are elected as provided in this Act.
(h) A special meeting of any central committee may be called by the chairman, or by not less than 25% of the members of such committee, by giving 5 days notice to members of such committee in writing designating the time and place at which such special meeting is to be held and the business which it is proposed to present at such special meeting.
(i) Except as otherwise provided in this Act, whenever a vacancy exists in the office of precinct committeeman because no one was elected to that office or because the precinct committeeman ceases to reside in the precinct or for any other reason, the chairman of the county central committee of the appropriate political party may fill the vacancy in such office by appointment of a qualified resident of the county and the appointed precinct committeeman shall serve as though elected; however, no such appointment may be made between the general primary election and the 30th day after the general primary election.
(j) If the number of Congressional Districts in the State of Illinois is reduced as a result of reapportionment of Congressional Districts following a federal decennial census, the State Central Committeemen and Committeewomen of a political party which elects its State Central Committee by either Alternative A or by Alternative B under paragraph (a) of Section 7-8 who were previously elected shall continue to serve as if no reapportionment had occurred until the expiration of their terms.
(Source: P.A. 99-522, eff. 6-30-16.)

(10 ILCS 5/7-9.1) (from Ch. 46, par. 7-9.1)
Sec. 7-9.1. (a) Except as otherwise provided in this Act, whenever a vacancy exists in the office of delegate to a State or national nominating convention by reason of death or for any other reason, then the alternate receiving the highest vote shall succeed to the vacated office and exercise all the rights and prerogatives and discharge all the duties of the office. The vacated office of alternate shall be filled by the congressional committee of the district.
(b) Vacancies, whether temporary or permanent, in the office of delegate to the national nominating convention of a political party whose State Central Committee uses Alternative B of Section 7-14.1 shall be filled by alternate delegates in the following order:
1. Alternates from the same District with same Presidential preference;
2. Alternates from other Districts with same Presidential preference;
3. Alternate at-large delegates with same Presidential preference;
4. Alternates from the same District with different Presidential preference;
5. Alternates from other Districts with different Presidential preference;
6. Alternate at-large delegates with different Presidential preference.
Unpledged delegates shall be replaced by unpledged alternates.
Each delegate shall certify in writing the order of his succession of alternates to the chairman of the State's delegation.
The delegation shall, as soon as practicable, fill a vacancy in the position of alternate delegate by choosing, in accord with its rules, a person of the same Presidential preference and from the same political subdivision.
The alternate succeeding to the vacated office shall exercise all the rights and prerogatives of the office and discharge all the duties of the office.
(Source: P.A. 83-32.)

(10 ILCS 5/7-10) (from Ch. 46, par. 7-10)
Sec. 7-10. Form of petition for nomination. The name of no candidate for nomination, or State central committeeman, or township committeeman, or precinct committeeman, or ward committeeman or candidate for delegate or alternate delegate to national nominating conventions, shall be printed upon the primary ballot unless a petition for nomination has been filed in his behalf as provided in this Article in substantially the following form:
We, the undersigned, members of and affiliated with the .... party and qualified primary electors of the .... party, in the .... of ...., in the county of .... and State of Illinois, do hereby petition that the following named person or persons shall be a candidate or candidates of the .... party for the nomination for (or in case of committeemen for election to) the office or offices hereinafter specified, to be voted for at the primary election to be held on (insert date).

Name

Office

Address

John Jones

Governor

Belvidere, Ill.

Jane James

Lieutenant Governor

Peoria, Ill.

Thomas Smith

Attorney General

Oakland, Ill.

Name.................. Address.......................

State of Illinois)
) ss.
County of........)
I, ...., do hereby certify that I reside at No. .... street, in the .... of ...., county of ...., and State of ....., that I am 18 years of age or older, that I am a citizen of the United States, and that the signatures on this sheet were signed in my presence, and are genuine, and that to the best of my knowledge and belief the persons so signing were at the time of signing the petitions qualified voters of the .... party, and that their respective residences are correctly stated, as above set forth. ......................... Subscribed and sworn to before me on (insert date). .........................

Each sheet of the petition other than the statement of candidacy and candidate's statement shall be of uniform size and shall contain above the space for signatures an appropriate heading giving the information as to name of candidate or candidates, in whose behalf such petition is signed; the office, the political party represented and place of residence; and the heading of each sheet shall be the same.
Such petition shall be signed by qualified primary electors residing in the political division for which the nomination is sought in their own proper persons only and opposite the signature of each signer, his residence address shall be written or printed. The residence address required to be written or printed opposite each qualified primary elector's name shall include the street address or rural route number of the signer, as the case may be, as well as the signer's county, and city, village or town, and state. However the county or city, village or town, and state of residence of the electors may be printed on the petition forms where all of the electors signing the petition reside in the same county or city, village or town, and state. Standard abbreviations may be used in writing the residence address, including street number, if any. At the bottom of each sheet of such petition shall be added a circulator statement signed by a person 18 years of age or older who is a citizen of the United States, stating the street address or rural route number, as the case may be, as well as the county, city, village or town, and state; and certifying that the signatures on that sheet of the petition were signed in his or her presence and certifying that the signatures are genuine; and either (1) indicating the dates on which that sheet was circulated, or (2) indicating the first and last dates on which the sheet was circulated, or (3) certifying that none of the signatures on the sheet were signed more than 90 days preceding the last day for the filing of the petition and certifying that to the best of his or her knowledge and belief the persons so signing were at the time of signing the petitions qualified voters of the political party for which a nomination is sought. Such statement shall be sworn to before some officer authorized to administer oaths in this State.
No petition sheet shall be circulated more than 90 days preceding the last day provided in Section 7-12 for the filing of such petition.
The person circulating the petition, or the candidate on whose behalf the petition is circulated, may strike any signature from the petition, provided that:
(1) the person striking the signature shall initial

the petition at the place where the signature is struck; and

(2) the person striking the signature shall sign a

certification listing the page number and line number of each signature struck from the petition. Such certification shall be filed as a part of the petition.

Such sheets before being filed shall be neatly fastened together in book form, by placing the sheets in a pile and fastening them together at one edge in a secure and suitable manner, and the sheets shall then be numbered consecutively. The sheets shall not be fastened by pasting them together end to end, so as to form a continuous strip or roll. All petition sheets which are filed with the proper local election officials, election authorities or the State Board of Elections shall be the original sheets which have been signed by the voters and by the circulator thereof, and not photocopies or duplicates of such sheets. Each petition must include as a part thereof, a statement of candidacy for each of the candidates filing, or in whose behalf the petition is filed. This statement shall set out the address of such candidate, the office for which he is a candidate, shall state that the candidate is a qualified primary voter of the party to which the petition relates and is qualified for the office specified (in the case of a candidate for State's Attorney it shall state that the candidate is at the time of filing such statement a licensed attorney-at-law of this State), shall state that he has filed (or will file before the close of the petition filing period) a statement of economic interests as required by the Illinois Governmental Ethics Act, shall request that the candidate's name be placed upon the official ballot, and shall be subscribed and sworn to by such candidate before some officer authorized to take acknowledgment of deeds in the State and shall be in substantially the following form:

Name

Address

Office

District

Party

John Jones

102 Main St.

Governor

Statewide

Republican

Belvidere,

Illinois

State of Illinois)
) ss.
County of .......)
I, ...., being first duly sworn, say that I reside at .... Street in the city (or village) of ...., in the county of ...., State of Illinois; that I am a qualified voter therein and am a qualified primary voter of the .... party; that I am a candidate for nomination (for election in the case of committeeman and delegates and alternate delegates) to the office of .... to be voted upon at the primary election to be held on (insert date); that I am legally qualified (including being the holder of any license that may be an eligibility requirement for the office I seek the nomination for) to hold such office and that I have filed (or I will file before the close of the petition filing period) a statement of economic interests as required by the Illinois Governmental Ethics Act and I hereby request that my name be printed upon the official primary ballot for nomination for (or election to in the case of committeemen and delegates and alternate delegates) such office. Signed ...................... Subscribed and sworn to (or affirmed) before me by ...., who is to me personally known, on (insert date). Signed ....................

in Cook County, then the candidate's petition for nomination must contain at least the number of signatures equal to 0.5% of the qualified electors of his or her party who cast votes at the last preceding general election in Cook County.

(2) If a candidate seeks to run for Cook County Board

Commissioner, then the candidate's petition for nomination must contain at least the number of signatures equal to 0.5% of the qualified primary electors of his or her party in his or her county board district. In the first primary election following a redistricting of Cook County Board of Commissioners districts, a candidate's petition for nomination must contain at least the number of signatures equal to 0.5% of the qualified electors of his or her party in the entire county who cast votes at the last preceding general election divided by the total number of county board districts comprising the county board; provided that in no event shall the number of signatures be less than 25.

(3) If a candidate seeks to run for Cook County Board

of Review Commissioner, which is elected from a district pursuant to subsection (c) of Section 5-5 of the Property Tax Code, then the candidate's petition for nomination must contain at least the number of signatures equal to 0.5% of the total number of registered voters in his or her board of review district in the last general election at which a commissioner was regularly scheduled to be elected from that board of review district. In no event shall the number of signatures required be greater than the requisite number for a candidate who seeks countywide office in Cook County under subsection (d)(1) of this Section. In the first primary election following a redistricting of Cook County Board of Review districts, a candidate's petition for nomination must contain at least 4,000 signatures or at least the number of signatures required for a countywide candidate in Cook County, whichever is less, of the qualified electors of his or her party in the district.

(e) Municipal or township office. If a candidate seeks to run for municipal or township office, then the candidate's petition for nomination must contain at least the number of signatures equal to 0.5% of the qualified primary electors of his or her party in the municipality or township. If a candidate seeks to run for alderman of a municipality, then the candidate's petition for nomination must contain at least the number of signatures equal to 0.5% of the qualified primary electors of his or her party of the ward. In the first primary election following redistricting of aldermanic wards or trustee districts of a municipality or the initial establishment of wards or districts, a candidate's petition for nomination must contain the number of signatures equal to at least 0.5% of the total number of votes cast for the candidate of that political party who received the highest number of votes in the entire municipality at the last regular election at which an officer was regularly scheduled to be elected from the entire municipality, divided by the number of wards or districts. In no event shall the number of signatures be less than 25.
(f) State central committeeperson. If a candidate seeks to run for State central committeeperson, then the candidate's petition for nomination must contain at least 100 signatures of the primary electors of his or her party of his or her congressional district.
(g) Sanitary district trustee. If a candidate seeks to run for trustee of a sanitary district in which trustees are not elected from wards, then the candidate's petition for nomination must contain at least the number of signatures equal to 0.5% of the primary electors of his or her party from the sanitary district. If a candidate seeks to run for trustee of a sanitary district in which trustees are elected from wards, then the candidate's petition for nomination must contain at least the number of signatures equal to 0.5% of the primary electors of his or her party in the ward of that sanitary district. In the first primary election following redistricting of sanitary districts elected from wards, a candidate's petition for nomination must contain at least the signatures of 150 qualified primary electors of his or her ward of that sanitary district.
(h) Judicial office. If a candidate seeks to run for judicial office in a district, then the candidate's petition for nomination must contain the number of signatures equal to 0.4% of the number of votes cast in that district for the candidate for his or her political party for the office of Governor at the last general election at which a Governor was elected, but in no event less than 500 signatures. If a candidate seeks to run for judicial office in a circuit or subcircuit, then the candidate's petition for nomination must contain the number of signatures equal to 0.25% of the number of votes cast for the judicial candidate of his or her political party who received the highest number of votes at the last general election at which a judicial officer from the same circuit or subcircuit was regularly scheduled to be elected, but in no event less than 1,000 signatures in circuits and subcircuits located in the First Judicial District or 500 signatures in every other Judicial District.
(i) Precinct, ward, and township committeeperson. If a candidate seeks to run for precinct committeeperson, then the candidate's petition for nomination must contain at least 10 signatures of the primary electors of his or her party for the precinct. If a candidate seeks to run for ward committeeperson, then the candidate's petition for nomination must contain no less than the number of signatures equal to 10% of the primary electors of his or her party of the ward, but no more than 16% of those same electors; provided that the maximum number of signatures may be 50 more than the minimum number, whichever is greater. If a candidate seeks to run for township committeeperson, then the candidate's petition for nomination must contain no less than the number of signatures equal to 5% of the primary electors of his or her party of the township, but no more than 8% of those same electors; provided that the maximum number of signatures may be 50 more than the minimum number, whichever is greater.
(j) State's attorney or regional superintendent of schools for multiple counties. If a candidate seeks to run for State's attorney or regional Superintendent of Schools who serves more than one county, then the candidate's petition for nomination must contain at least the number of signatures equal to 0.5% of the primary electors of his or her party in the territory comprising the counties.
(k) Any other office. If a candidate seeks any other office, then the candidate's petition for nomination must contain at least the number of signatures equal to 0.5% of the registered voters of the political subdivision, district, or division for which the nomination is made or 25 signatures, whichever is greater.
For purposes of this Section the number of primary electors shall be determined by taking the total vote cast, in the applicable district, for the candidate for that political party who received the highest number of votes, statewide, at the last general election in the State at which electors for President of the United States were elected. For political subdivisions, the number of primary electors shall be determined by taking the total vote cast for the candidate for that political party who received the highest number of votes in the political subdivision at the last regular election at which an officer was regularly scheduled to be elected from that subdivision. For wards or districts of political subdivisions, the number of primary electors shall be determined by taking the total vote cast for the candidate for that political party who received the highest number of votes in the ward or district at the last regular election at which an officer was regularly scheduled to be elected from that ward or district.
A "qualified primary elector" of a party may not sign petitions for or be a candidate in the primary of more than one party.
The changes made to this Section of this amendatory Act of the 93rd General Assembly are declarative of existing law, except for item (3) of subsection (d).
Petitions of candidates for nomination for offices herein specified, to be filed with the same officer, may contain the names of 2 or more candidates of the same political party for the same or different offices. In the case of the offices of Governor and Lieutenant Governor, a joint petition including one candidate for each of those offices must be filed.
(Source: P.A. 96-1018, eff. 1-1-11; 97-81, eff. 7-5-11.)

(10 ILCS 5/7-10.1) (from Ch. 46, par. 7-10.1)
Sec. 7-10.1. Each petition or certificate of nomination shall include as a part thereof, a statement for each of the candidates filing, or in whose behalf the petition or certificate of nomination is filed, said statement shall be subscribed and sworn to by such candidate or nominee before some officer authorized to take acknowledgment of deeds in this State and shall be in substantially the following form:
United States of America )
) ss
State of Illinois )
I, .... do swear that I am a citizen of the United States and the State of Illinois, that I am not affiliated directly or indirectly with any communist organization or any communist front organization, or any foreign political agency, party, organization or government which advocates the overthrow of constitutional government by force or other means not permitted under the Constitution of the United States or the constitution of this State; that I do not directly or indirectly teach or advocate the overthrow of the government of the United States or of this State or any unlawful change in the form of the governments thereof by force or any unlawful means. ....................... Subscribed and sworn to by me on (insert date). ....................... (Notary Public) My commission expires: .....
(Source: P.A. 91-357, eff. 7-29-99.)

(10 ILCS 5/7-10.2) (from Ch. 46, par. 7-10.2)
Sec. 7-10.2. In the designation of the name of a candidate on a petition for nomination or certificate of nomination the candidate's given name or names, initial or initials, a nickname by which the candidate is commonly known, or a combination thereof, may be used in addition to the candidate's surname. If a candidate has changed his or her name, whether by a statutory or common law procedure in Illinois or any other jurisdiction, within 3 years before the last day for filing the petition or certificate for that office, whichever is applicable, then (i) the candidate's name on the petition or certificate must be followed by "formerly known as (list all prior names during the 3-year period) until name changed on (list date of each such name change)" and (ii) the petition or certificate must be accompanied by the candidate's affidavit stating the candidate's previous names during the period specified in (i) and the date or dates each of those names was changed; failure to meet these requirements shall be grounds for denying certification of the candidate's name for the ballot or removing the candidate's name from the ballot, as appropriate, but these requirements do not apply to name changes resulting from adoption to assume an adoptive parent's or parents' surname, marriage to assume a spouse's surname, or dissolution of marriage or declaration of invalidity of marriage to assume a former surname. No other designation such as a political slogan, as defined by Section 7-17, title or degree, or nickname suggesting or implying possession of a title, degree or professional status, or similar information may be used in connection with the candidate's surname.
(Source: P.A. 93-574, eff. 8-21-03; 94-1090, eff. 6-1-07.)

(10 ILCS 5/7-10.3) (from Ch. 46, par. 7-10.3)
Sec. 7-10.3. (A) Except as otherwise provided in paragraph (C) of this Section, a candidate for delegate or alternate delegate to a national nominating convention shall file with the State Board of Elections at the time of filing the statement of candidacy described in Section 7-10, a statement declaring the name of his preference for President of the United States or that he is uncommitted.
(B) If more candidates for delegate or alternate delegate in a congressional district than have been allocated to that district file statements designating the same presidential candidate as their preference for President of the United States, the presidential candidate so designated or his authorized representative may, within 10 days after the last day for filing such statements, file an affidavit designating which of such candidates he wants to be listed on the ballot as being committed to the presidential candidate. Candidates for delegate or alternate delegate not designated on an affidavit by the presidential candidate shall be listed on the ballot as uncommitted. In no event may the designated person's filing of the affidavit leave fewer candidates listed on the ballot as being committed to him than the number of delegates or alternate delegates allocated to the district.
(C) The State central committee of a political party may choose to file a statement with the State Board of Elections not less than 30 days prior to the first day for filing the statement of candidacy described in Section 7-10, specifying that a candidate for delegate or alternate delegate shall not be required to file an official declaration statement pursuant to this Section.
If the State central committee of a political party specifies that any such official declaration statement is not required to be filed by the candidates for delegates and alternate delegates to the national nominating convention of any such political party, then no such declaration statement shall be required to be made.
(Source: P.A. 85-903.)

(10 ILCS 5/7-11) (from Ch. 46, par. 7-11)
Sec. 7-11. Any candidate for President of the United States may have his name printed upon the primary ballot of his political party by filing in the office of the State Board of Elections not more than 113 and not less than 106 days prior to the date of the general primary, in any year in which a Presidential election is to be held, a petition signed by not less than 3000 or more than 5000 primary electors, members of and affiliated with the party of which he is a candidate, and no candidate for President of the United States, who fails to comply with the provisions of this Article shall have his name printed upon any primary ballot: Provided, however, that if the rules or policies of a national political party conflict with such requirements for filing petitions for President of the United States in a presidential preference primary, the Chairman of the State central committee of such national political party shall notify the State Board of Elections in writing, citing by reference the rules or policies of the national political party in conflict, and in such case the Board shall direct such petitions to be filed in accordance with the delegate selection plan adopted by the state central committee of such national political party. Provided, further, unless rules or policies of a national political party otherwise provide, the vote for President of the United States, as herein provided for, shall be for the sole purpose of securing an expression of the sentiment and will of the party voters with respect to candidates for nomination for said office, and the vote of the state at large shall be taken and considered as advisory to the delegates and alternates at large to the national conventions of respective political parties; and the vote of the respective congressional districts shall be taken and considered as advisory to the delegates and alternates of said congressional districts to the national conventions of the respective political parties.
(Source: P.A. 96-1008, eff. 7-6-10; 97-81, eff. 7-5-11.)

(10 ILCS 5/7-11.1) (from Ch. 46, par. 7-11.1)
Sec. 7-11.1. Whenever a vacancy in any elective county office is to be filled by election pursuant to Section 25-11 of this Code, nominations shall be made and any vacancy in nomination for a county office shall be filled pursuant to this Section:
(1) If the vacancy in office occurs before the first date provided in Section 7-12 for filing nomination papers for the primary in the next even numbered year following the commencement of the term, nominations for the election for filling such vacancy shall be made pursuant to this Article 7 as provided for other county offices.
(2) If the vacancy in office occurs during the time provided in Section 7-12 for filing nomination papers for county offices for the primary in the next even-numbered year following commencement of the term of office in which such vacancy occurs, the time for filing nomination papers for such office for the primary shall not be more than 91 days and not less than 85 days prior to the date of the primary election.
(3) If the vacancy in office occurs after the last day provided in Section 7-12 for filing nomination papers for any elective county office a vacancy in nomination shall be deemed to have occurred and the county central committee or the appropriate county board district committee of each established political party shall nominate, by resolution, a candidate to fill such vacancy in nomination for election to such office at such general election. In the nomination proceedings to fill such vacancy in nomination, each member of the county central committee, or the county board district committee, as the case may be, shall have the voting strength as set forth in Sections 7-8 and 7-8.01, respectively. The name of the candidate so nominated shall not appear on the ballot at the general primary election. Such vacancy in nomination shall be filled prior to the date of certification of candidates for the general election.
(4) The resolution to fill the vacancy shall be duly acknowledged before an officer qualified to take acknowledgments of deeds and shall include, upon its face, the following information:
(a) the name of the original nominee and the office vacated;
(b) the date on which the vacancy occurred;
(c) the name and address of the nominee selected to fill the vacancy and the date of selection.
The resolution to fill the vacancy shall be accompanied by a Statement of Candidacy, as prescribed in Section 7-10, completed by the selected nominee and a receipt indicating that such nominee has filed a Statement of Economic Interests as required by the Illinois Governmental Ethics Act.
The provisions of Sections 10-8 through 10-10.1 relating to objections to nomination papers, hearings on objections and judicial review, shall also apply to and govern objections to nomination papers and resolutions for filling vacancies in nomination filed pursuant to this Section.
Unless otherwise specified herein, the nomination and election provided for in this Section shall be governed by this Code.
(Source: P.A. 84-1308.)

(10 ILCS 5/7-12) (from Ch. 46, par. 7-12)
Sec. 7-12. All petitions for nomination shall be filed by mail or in person as follows:
(1) Where the nomination is to be made for a State,

congressional, or judicial office, or for any office a nomination for which is made for a territorial division or district which comprises more than one county or is partly in one county and partly in another county or counties, then, except as otherwise provided in this Section, such petition for nomination shall be filed in the principal office of the State Board of Elections not more than 113 and not less than 106 days prior to the date of the primary, but, in the case of petitions for nomination to fill a vacancy by special election in the office of representative in Congress from this State, such petition for nomination shall be filed in the principal office of the State Board of Elections not more than 85 days and not less than 82 days prior to the date of the primary.

Where a vacancy occurs in the office of Supreme,

Appellate or Circuit Court Judge within the 3-week period preceding the 106th day before a general primary election, petitions for nomination for the office in which the vacancy has occurred shall be filed in the principal office of the State Board of Elections not more than 92 nor less than 85 days prior to the date of the general primary election.

Where the nomination is to be made for delegates or

alternate delegates to a national nominating convention, then such petition for nomination shall be filed in the principal office of the State Board of Elections not more than 113 and not less than 106 days prior to the date of the primary; provided, however, that if the rules or policies of a national political party conflict with such requirements for filing petitions for nomination for delegates or alternate delegates to a national nominating convention, the chairman of the State central committee of such national political party shall notify the Board in writing, citing by reference the rules or policies of the national political party in conflict, and in such case the Board shall direct such petitions to be filed in accordance with the delegate selection plan adopted by the state central committee of such national political party.

(2) Where the nomination is to be made for a county

office or trustee of a sanitary district then such petition shall be filed in the office of the county clerk not more than 113 nor less than 106 days prior to the date of the primary.

(3) Where the nomination is to be made for a

municipal or township office, such petitions for nomination shall be filed in the office of the local election official, not more than 99 nor less than 92 days prior to the date of the primary; provided, where a municipality's or township's boundaries are coextensive with or are entirely within the jurisdiction of a municipal board of election commissioners, the petitions shall be filed in the office of such board; and provided, that petitions for the office of multi-township assessor shall be filed with the election authority.

(4) The petitions of candidates for State central

committeeman shall be filed in the principal office of the State Board of Elections not more than 113 nor less than 106 days prior to the date of the primary.

(5) Petitions of candidates for precinct, township or

ward committeemen shall be filed in the office of the county clerk not more than 113 nor less than 106 days prior to the date of the primary.

(6) The State Board of Elections and the various

election authorities and local election officials with whom such petitions for nominations are filed shall specify the place where filings shall be made and upon receipt shall endorse thereon the day and hour on which each petition was filed. All petitions filed by persons waiting in line as of 8:00 a.m. on the first day for filing, or as of the normal opening hour of the office involved on such day, shall be deemed filed as of 8:00 a.m. or the normal opening hour, as the case may be. Petitions filed by mail and received after midnight of the first day for filing and in the first mail delivery or pickup of that day shall be deemed as filed as of 8:00 a.m. of that day or as of the normal opening hour of such day, as the case may be. All petitions received thereafter shall be deemed as filed in the order of actual receipt. However, 2 or more petitions filed within the last hour of the filing deadline shall be deemed filed simultaneously. Where 2 or more petitions are received simultaneously, the State Board of Elections or the various election authorities or local election officials with whom such petitions are filed shall break ties and determine the order of filing, by means of a lottery or other fair and impartial method of random selection approved by the State Board of Elections. Such lottery shall be conducted within 9 days following the last day for petition filing and shall be open to the public. Seven days written notice of the time and place of conducting such random selection shall be given by the State Board of Elections to the chairman of the State central committee of each established political party, and by each election authority or local election official, to the County Chairman of each established political party, and to each organization of citizens within the election jurisdiction which was entitled, under this Article, at the next preceding election, to have pollwatchers present on the day of election. The State Board of Elections, election authority or local election official shall post in a conspicuous, open and public place, at the entrance of the office, notice of the time and place of such lottery. The State Board of Elections shall adopt rules and regulations governing the procedures for the conduct of such lottery. All candidates shall be certified in the order in which their petitions have been filed. Where candidates have filed simultaneously, they shall be certified in the order determined by lot and prior to candidates who filed for the same office at a later time.

(7) The State Board of Elections or the appropriate

election authority or local election official with whom such a petition for nomination is filed shall notify the person for whom a petition for nomination has been filed of the obligation to file statements of organization, reports of campaign contributions, and annual reports of campaign contributions and expenditures under Article 9 of this Act. Such notice shall be given in the manner prescribed by paragraph (7) of Section 9-16 of this Code.

(8) Nomination papers filed under this Section are

not valid if the candidate named therein fails to file a statement of economic interests as required by the Illinois Governmental Ethics Act in relation to his candidacy with the appropriate officer by the end of the period for the filing of nomination papers unless he has filed a statement of economic interests in relation to the same governmental unit with that officer within a year preceding the date on which such nomination papers were filed. If the nomination papers of any candidate and the statement of economic interest of that candidate are not required to be filed with the same officer, the candidate must file with the officer with whom the nomination papers are filed a receipt from the officer with whom the statement of economic interests is filed showing the date on which such statement was filed. Such receipt shall be so filed not later than the last day on which nomination papers may be filed.

(9) Any person for whom a petition for nomination, or

for committeeman or for delegate or alternate delegate to a national nominating convention has been filed may cause his name to be withdrawn by request in writing, signed by him and duly acknowledged before an officer qualified to take acknowledgments of deeds, and filed in the principal or permanent branch office of the State Board of Elections or with the appropriate election authority or local election official, not later than the date of certification of candidates for the consolidated primary or general primary ballot. No names so withdrawn shall be certified or printed on the primary ballot. If petitions for nomination have been filed for the same person with respect to more than one political party, his name shall not be certified nor printed on the primary ballot of any party. If petitions for nomination have been filed for the same person for 2 or more offices which are incompatible so that the same person could not serve in more than one of such offices if elected, that person must withdraw as a candidate for all but one of such offices within the 5 business days following the last day for petition filing. A candidate in a judicial election may file petitions for nomination for only one vacancy in a subcircuit and only one vacancy in a circuit in any one filing period, and if petitions for nomination have been filed for the same person for 2 or more vacancies in the same circuit or subcircuit in the same filing period, his or her name shall be certified only for the first vacancy for which the petitions for nomination were filed. If he fails to withdraw as a candidate for all but one of such offices within such time his name shall not be certified, nor printed on the primary ballot, for any office. For the purpose of the foregoing provisions, an office in a political party is not incompatible with any other office.

(10)(a) Notwithstanding the provisions of any other

statute, no primary shall be held for an established political party in any township, municipality, or ward thereof, where the nomination of such party for every office to be voted upon by the electors of such township, municipality, or ward thereof, is uncontested. Whenever a political party's nomination of candidates is uncontested as to one or more, but not all, of the offices to be voted upon by the electors of a township, municipality, or ward thereof, then a primary shall be held for that party in such township, municipality, or ward thereof; provided that the primary ballot shall not include those offices within such township, municipality, or ward thereof, for which the nomination is uncontested. For purposes of this Article, the nomination of an established political party of a candidate for election to an office shall be deemed to be uncontested where not more than the number of persons to be nominated have timely filed valid nomination papers seeking the nomination of such party for election to such office.

(b) Notwithstanding the provisions of any other

statute, no primary election shall be held for an established political party for any special primary election called for the purpose of filling a vacancy in the office of representative in the United States Congress where the nomination of such political party for said office is uncontested. For the purposes of this Article, the nomination of an established political party of a candidate for election to said office shall be deemed to be uncontested where not more than the number of persons to be nominated have timely filed valid nomination papers seeking the nomination of such established party for election to said office. This subsection (b) shall not apply if such primary election is conducted on a regularly scheduled election day.

(c) Notwithstanding the provisions in subparagraph

(a) and (b) of this paragraph (10), whenever a person who has not timely filed valid nomination papers and who intends to become a write-in candidate for a political party's nomination for any office for which the nomination is uncontested files a written statement or notice of that intent with the State Board of Elections or the local election official with whom nomination papers for such office are filed, a primary ballot shall be prepared and a primary shall be held for that office. Such statement or notice shall be filed on or before the date established in this Article for certifying candidates for the primary ballot. Such statement or notice shall contain (i) the name and address of the person intending to become a write-in candidate, (ii) a statement that the person is a qualified primary elector of the political party from whom the nomination is sought, (iii) a statement that the person intends to become a write-in candidate for the party's nomination, and (iv) the office the person is seeking as a write-in candidate. An election authority shall have no duty to conduct a primary and prepare a primary ballot for any office for which the nomination is uncontested unless a statement or notice meeting the requirements of this Section is filed in a timely manner.

(11) If multiple sets of nomination papers are filed

for a candidate to the same office, the State Board of Elections, appropriate election authority or local election official where the petitions are filed shall within 2 business days notify the candidate of his or her multiple petition filings and that the candidate has 3 business days after receipt of the notice to notify the State Board of Elections, appropriate election authority or local election official that he or she may cancel prior sets of petitions. If the candidate notifies the State Board of Elections, appropriate election authority or local election official, the last set of petitions filed shall be the only petitions to be considered valid by the State Board of Elections, election authority or local election official. If the candidate fails to notify the State Board of Elections, election authority or local election official then only the first set of petitions filed shall be valid and all subsequent petitions shall be void.

(12) All nominating petitions shall be available for

public inspection and shall be preserved for a period of not less than 6 months.

(Source: P.A. 99-221, eff. 7-31-15.)

(10 ILCS 5/7-12.1) (from Ch. 46, par. 7-12.1)
Sec. 7-12.1. The provisions of Sections 10-8 through 10-10.1 relating to objections to certificates of nomination and nomination papers, hearings on objections, and judicial review, shall also apply to and govern objections to petitions for nomination filed under this Article, except as otherwise provided in Section 7-13 for cases to which it is applicable.
(Source: Laws 1967, p. 597.)

(10 ILCS 5/7-13) (from Ch. 46, par. 7-13)
Sec. 7-13. The board of election commissioners in cities of 500,000 or more population having such board, shall constitute an electoral board for the hearing and passing upon objections to nomination petitions for ward committeemen.
Such objections shall be filed in the office of the county clerk within 5 business days after the last day for filing nomination papers. The objection shall state the name and address of the objector, who may be any qualified elector in the ward, the specific grounds of objection and the relief requested of the electoral board. Upon the receipt of the objection, the county clerk shall forthwith transmit such objection and the petition of the candidate to the board of election commissioners. The board of election commissioners shall forthwith notify the objector and candidate objected to of the time and place for hearing hereon. After a hearing upon the validity of such objections, the board shall certify to the county clerk its decision stating whether or not the name of the candidate shall be printed on the ballot and the county clerk in his or her certificate to the board of election commissioners shall leave off of the certificate the name of the candidate for ward committeeman that the election commissioners order not to be printed on the ballot. However, the decision of the board of election commissioners is subject to judicial review as provided in Section 10-10.1.
The county electoral board composed as provided in Section 10-9 shall constitute an electoral board for the hearing and passing upon objections to nomination petitions for precinct and township committeemen. Such objections shall be filed in the office of the county clerk within 5 business days after the last day for filing nomination papers. The objection shall state the name and address of the objector who may be any qualified elector in the precinct or in the township or part of a township that lies outside of a city having a population of 500,000 or more, the specific grounds of objection and the relief requested of the electoral board. Upon the receipt of the objection the county clerk shall forthwith transmit such objection and the petition of the candidate to the chairman of the county electoral board. The chairman of the county electoral board shall forthwith notify the objector, the candidate whose petition is objected to and the other members of the electoral board of the time and place for hearing thereon. After hearing upon the validity of such objections the board shall certify its decision to the county clerk stating whether or not the name of the candidate shall be printed on the ballot, and the county clerk, in his or her certificate to the board of election commissioners, shall leave off of the certificate the name of the candidate ordered by the board not to be printed on the ballot, and the county clerk shall also refrain from printing on the official primary ballot, the name of any candidate whose name has been ordered by the electoral board not to be printed on the ballot. However, the decision of the board is subject to judicial review as provided in Section 10-10.1.
In such proceedings the electoral boards have the same powers as other electoral boards under the provisions of Section 10-10 of this Act and their decisions are subject to judicial review under Section 10-10.1.
(Source: P.A. 96-1008, eff. 7-6-10.)

(10 ILCS 5/7-13.1) (from Ch. 46, par. 7-13.1)
Sec. 7-13.1. Certification of Candidates-Consolidated primary. Not less than 68 days before the date of the consolidated primary, each local election official of each political subdivision required to nominate candidates for the respective offices by primary shall certify to each election authority whose duty it is to prepare the official ballot for the consolidated primary in such political subdivision the names of all candidates in whose behalf nomination papers have been filed in the office of such local election official and direct the election authority to place upon the official ballot for the consolidated primary election the names of such candidates in the same manner and in the same order as shown upon the certification. However, subject to appeal, the names of candidates whose nomination papers have been held invalid by the appropriate electoral board provided in Section 10-9 of this Code shall not be so certified. The certification shall be modified as necessary to comply with the requirements of any other statute or any ordinance adopted pursuant to Article VII of the Constitution prescribing specific provisions for nonpartisan elections, including without limitation Articles 3, 4 and 5 of "The Municipal Code".
The names of candidates shall be listed on the certification for the respective offices in the order in which the candidates have filed their nomination papers, or as determined by lot, or as otherwise specified by statute.
In every instance where applicable, the following shall also be indicated in the certification:
(1) Where there is to be more than one candidate

elected to an office from a political subdivision or district;

(2) Where a voter has the right to vote for more than

one candidate for an office;

(3) The terms of the office to be on the ballot, when

a vacancy is to be filled for less than a full term, or when offices of a particular subdivision to be on the ballot at the same election are to be filled for different terms;

(4) The territory in which a candidate is required by

law to reside, when such residency requirement is not identical to the territory of the political subdivision from which the candidate is to be elected or nominated;

(5) Where a candidate's nominating papers or

petitions have been objected to and the objection has been sustained by the electoral board established in Section 10-10, the words "OBJECTION SUSTAINED" shall be placed under the title of the office being sought by the candidate and the name of the aggrieved candidate shall not appear; and

(6) Where a candidate's nominating papers or

petitions have been objected to and the decision of the electoral board established in Section 10-10 is either unknown or known to be in judicial review, the words "OBJECTION PENDING" shall be placed under the title of the office being sought by the candidate and next to the name of the candidate.

The local election official shall issue an amended certification whenever it is discovered that the original certification is in error.
(Source: P.A. 95-699, eff. 11-9-07; 96-1008, eff. 7-6-10.)

(10 ILCS 5/7-14) (from Ch. 46, par. 7-14)
Sec. 7-14. Not less than 68 days before the date of the general primary the State Board of Elections shall meet and shall examine all petitions filed under this Article 7, in the office of the State Board of Elections. The State Board of Elections shall then certify to the county clerk of each county, the names of all candidates whose nomination papers or certificates of nomination have been filed with the Board and direct the county clerk to place upon the official ballot for the general primary election the names of such candidates in the same manner and in the same order as shown upon the certification.
The State Board of Elections shall, in its certificate to the county clerk, certify the names of the offices, and the names of the candidates in the order in which the offices and names shall appear upon the primary ballot; such names to appear in the order in which petitions have been filed in the office of the State Board of Elections except as otherwise provided in this Article.
Not less than 62 days before the date of the general primary, each county clerk shall certify the names of all candidates whose nomination papers have been filed with such clerk and declare that the names of such candidates for the respective offices shall be placed upon the official ballot for the general primary in the order in which such nomination papers were filed with the clerk, or as determined by lot, or as otherwise specified by statute. Each county clerk shall place a copy of the certification on file in his or her office and at the same time issue to the board of election commissioners a copy of the certification that has been filed in the county clerk's office, together with a copy of the certification that has been issued to the clerk by the State Board of Elections, with directions to the board of election commissioners to place upon the official ballot for the general primary in that election jurisdiction the names of all candidates that are listed on such certification in the same manner and in the same order as shown upon such certifications.
The certification shall indicate, where applicable, the following:
(1) The political party affiliation of the candidates

for the respective offices;

(2) If there is to be more than one candidate elected

or nominated to an office from the State, political subdivision or district;

(3) If the voter has the right to vote for more than

one candidate for an office;

(4) The term of office, if a vacancy is to be filled

for less than a full term or if the offices to be filled in a political subdivision or district are for different terms.

The State Board of Elections or the county clerk, as the case may be, shall issue an amended certification whenever it is discovered that the original certification is in error.
Subject to appeal, the names of candidates whose nomination papers have been held invalid by the appropriate electoral board provided in Section 10-9 of this Code shall not be certified.
(Source: P.A. 96-1008, eff. 7-6-10.)

(10 ILCS 5/7-14.1) (from Ch. 46, par. 7-14.1)
Sec. 7-14.1. Delegates and alternate delegates to national nominating conventions shall be chosen according to one of the following alternative methods of allocating delegates for election. The State central committee of each political party established pursuant to this Article 7 shall certify to the State Board of Elections, not less than 30 days prior to the first date for filing of petitions for election as delegate or alternate delegate to a national nominating convention, which of the following alternatives it wishes to be utilized in allocating the delegates and alternate delegates to which Illinois will be entitled at its national nominating convention. The State Board of Elections shall meet promptly and, not less than 20 days prior to the first date for filing of such petitions, shall publish and certify to the county clerk in each county the number of delegates or alternate delegates to be elected from each congressional district or from the State at large or State convention of a political party, as the case may be, according to the method chosen by each State central committee. If a State central committee fails to certify to the State Board of Elections its choice of one of the following methods prior to the aforementioned meeting of the State Board of Elections, the State Board of Elections shall certify delegates for that political party pursuant to whichever of the alternatives below was used by that political party pursuant to whichever of the alternatives below was used by that political party in the most recent year in which delegates were selected, subject to any subsequent amendments.
Prior to the aforementioned meeting of the State Board of Elections at which the Board shall publish and certify to the county clerk the number of delegates or alternate delegates to be elected from each congressional district or the State at large or State convention, the Secretary of State shall ascertain from the call of the national convention of each political party the number of delegates and alternate delegates to which Illinois will be entitled at the respective national nominating conventions. The Secretary of State shall report the number of delegates and alternate delegates to which Illinois will be entitled at the respective national nominating conventions to the State Board of Elections convened as aforesaid to be utilized by the State Board of Elections in calculating the number of delegates and alternates to be elected from each congressional district in the State at large or State convention, as the case may be.
Alternative A: The State Board of Elections shall allocate the number of delegates and alternate delegates to which the State is entitled among the congressional districts in the State.
1. Of the number of delegates to which the State is entitled, 10, plus those remaining unallocated under paragraph 2, shall be delegates at large. The State central committee of the appropriate political party shall determine whether the delegates at large shall be (a) elected in the primary from the State at large, (b) selected by the State convention, or (c) chosen by a combination of these 2 methods. If the State central committee determines that all or a specified number of the delegates at large shall be elected in the primary, the committee shall file with the Board a report of such determination at the same time it certifies the alternative it wishes to use in allocating its delegates.
2. All delegates other than the delegates at large shall be elected from the congressional districts. Two delegates shall be allocated from this number to each district. After reserving 10 delegates to be delegates at large and allocating 2 delegates to each district, the Board shall allocate the remaining delegates to the congressional districts pursuant to the following formula:
(a) For each district, the number of remaining

delegates shall be multiplied by a fraction, the numerator of which is the vote cast in the congressional district for the party's nominee in the last Presidential election, and the denominator of which is the vote cast in the State for the party's nominee in the last Presidential election.

(b) The Board shall first allocate to each district a

number of delegates equal to the whole number in the product resulting from the multiplication procedure in subparagraph (a).

(c) The Board shall then allocate any remaining

delegates, one to each district, in the order of the largest fractional remainder in the product resulting from the multiplication procedure in subparagraph (a), omitting those districts for which that product is less than 1.875.

(d) The Board shall then allocate any remaining

delegates, one to each district, in the order of the largest fractional remainder in the product resulting from the multiplication procedure in subparagraph (a), among those districts for which that product is at least one but less than 1.875.

(e) Any delegates remaining unallocated shall be

delegates at large and shall be selected as determined by the State central committee under paragraph 1 of this Alternative A.

3. The alternate delegates at large shall be allocated in the same manner as the delegates at large. The alternate delegates other than the alternate delegates at large shall be allocated in the same manner as the delegates other than the delegates at large.
Alternative B: the chairman of the State central committee shall file with the State Board of Elections a statement of the number of delegates and alternate delegates to which the State is entitled and the number of such delegates and alternate delegates to be elected from congressional districts. The State Board of Elections shall allocate such number of delegates and alternate delegates, as the case may be, among the congressional districts in the State for election from the congressional districts.
The Board shall utilize the sum of 1/3 of each of the following formulae to determine the number of delegates and alternate delegates, as the case may be, to be elected from each congressional district:
(1) Formula 1 shall be determined by multiplying paragraphs (a), (b), and (c) together as follows:
(a) The fraction derived by dividing the population

of the district by the population of the State and adding to that fraction the following: 1/2 of the fraction calculated by dividing the total district vote for the party's candidate in the most recent presidential election by the total statewide vote for that candidate in that election, plus 1/2 of the fraction calculated by dividing the total district vote for the party's candidate in the second most recent Presidential election by the total statewide vote for that candidate in that election;

(b) 1/2;
(c) The number of delegates or alternate delegates,

as the case may be, to which the State is entitled at the party's national nominating convention.

(2) Formula 2 shall be determined by multiplying paragraphs (a), (b), and (c) together as follows:
(a) The fraction calculated by dividing the total

numbers of votes in the district for the party's candidate in the most recent Gubernatorial election by the total statewide vote for that candidate in that election, plus, the fraction calculated by dividing the total district vote for the party's candidate in the most recent presidential election by the total statewide vote for that candidate in that election;

(b) 1/2;
(c) The number of delegates or alternate delegates,

as the case may be, to which the State is entitled at the party's national nominating convention.

(3) Formula 3 shall be determined by multiplying paragraphs (a), (b), and (c) together as follows:
(a) 1/2 of the fraction calculated by dividing the

total district vote for the party's candidate in the most recent presidential election by the total statewide vote for that candidate in that election, plus 1/2 of the fraction calculated by dividing the total district vote for the party's candidate in the second most recent presidential election by the total statewide vote for that candidate in that election. This sum shall be added to the fraction calculated by dividing the total voter registration of the party in the district by the total voter registration of the party in the State as of January 1 of the year prior to the year in which the national nominating convention is held;

(b) 1/2;
(c) The number of delegates or alternate delegates,

as the case may be, to which the State is entitled at the party's national nominating convention.

Fractional numbers of delegates and alternate delegates shall be rounded upward in rank order to the next whole number, largest fraction first, until the total number of delegates and alternate delegates, respectively, to be so chosen have been allocated.
The remainder of the delegates and alternate delegates shall be selected as determined by the State central committee of the party and shall be certified to the State Board of Elections by the chairman of the State central committee.
Notwithstanding anything to the contrary contained herein, with respect to all aspects of the selection of delegates and alternate delegates to a national nominating convention under Alternative B, this Code shall be superseded by the delegate selection rules and policies of the national political party including, but not limited to, the development of an affirmative action plan.
(Source: P.A. 96-1000, eff. 7-2-10.)

(10 ILCS 5/7-14.2) (from Ch. 46, par. 7-14.2)
Sec. 7-14.2. Delegates and alternate delegates to national conventions other than national nominating conventions shall be chosen according to procedures established by the appropriate State central committee of a political party established pursuant to this Article 7, which may include the procedure prescribed by Section 7-14.1 of this Act.
(Source: P.A. 80-1122.)

(10 ILCS 5/7-14a) (from Ch. 46, par. 7-14a)
Sec. 7-14a. Where there are 2 or more additional judgeships created in any judicial district or circuit, to be filled at the same general election and to be elected from the same district, circuit or county, each such additional judgeship shall be designated by the State Board of Elections by a letter of the alphabet beginning with the letter "A". Such designation shall be made no later than one day prior to the first day for filing of nominating petitions for such additional judgeships. Each candidate for such additional judgeship shall specify to the State Board of Elections upon the filing of his nominating petitions the judgeship for which he seeks nomination. Such candidates shall be nominated and elected for the judgeships which they have designated.
(Source: P.A. 85-903.)

(10 ILCS 5/7-15) (from Ch. 46, par. 7-15)
Sec. 7-15. At least 60 days prior to each general and consolidated primary, the election authority shall provide public notice, calculated to reach elderly voters and voters with disabilities, of the availability of registration and voting aids under the Federal Voting Accessibility for the Elderly and Handicapped Act, of the availability of assistance in marking the ballot, procedures for voting by a vote by mail ballot, and procedures for early voting by personal appearance. At least 20 days before the general primary the county clerk of each county, and not more than 30 nor less than 10 days before the consolidated primary the election authority, shall prepare in the manner provided in this Act, a notice of such primary which notice shall state the time and place of holding the primary, the hours during which the polls will be open, the offices for which candidates will be nominated at such primary and the political parties entitled to participate therein, notwithstanding that no candidate of any such political party may be entitled to have his name printed on the primary ballot. Such notice shall also include the list of addresses of precinct polling places for the consolidated primary unless such list is separately published by the election authority not less than 10 days before the consolidated primary.
In counties, municipalities, or towns having fewer than 500,000 inhabitants notice of the general primary shall be published once in two or more newspapers published in the county, municipality or town, as the case may be, or if there is no such newspaper, then in any two or more newspapers published in the county and having a general circulation throughout the community.
In counties, municipalities, or towns having 500,000 or more inhabitants notice of the general primary shall be published at least 15 days prior to the primary by the same authorities and in the same manner as notice of election for general elections are required to be published in counties, municipalities or towns of 500,000 or more inhabitants under this Act.
Notice of the consolidated primary shall be published once in one or more newspapers published in each political subdivision having such primary, and if there is no such newspaper, then published once in a local, community newspaper having general circulation in the subdivision, and also once in a newspaper published in the county wherein the political subdivisions, or portions thereof, having such primary are situated.
(Source: P.A. 98-1171, eff. 6-1-15; 99-143, eff. 7-27-15.)

(10 ILCS 5/7-16) (from Ch. 46, par. 7-16)
Sec. 7-16. Each election authority in each county shall prepare and cause to be printed the primary ballot of each political party for each precinct in his respective jurisdiction.
The election authority shall, at least 45 days prior to the date of the primary election, have a sufficient number of ballots printed so that such ballots will be available for mailing 45 days prior to the primary election to persons who have filed application for a ballot under the provisions of Article 20 of this Act.
(Source: P.A. 80-1469.)

(10 ILCS 5/7-17) (from Ch. 46, par. 7-17)
Sec. 7-17. Candidate ballot name procedures.
(a) Each election authority in each county shall cause to be printed upon the general primary ballot of each party for each precinct in his jurisdiction the name of each candidate whose petition for nomination or for committeeman has been filed in the office of the county clerk, as herein provided; and also the name of each candidate whose name has been certified to his office by the State Board of Elections, and in the order so certified, except as hereinafter provided.
It shall be the duty of the election authority to cause to be printed upon the consolidated primary ballot of each political party for each precinct in his jurisdiction the name of each candidate whose name has been certified to him, as herein provided and which is to be voted for in such precinct.
(b) In the designation of the name of a candidate on the primary ballot the candidate's given name or names, initial or initials, a nickname by which the candidate is commonly known, or a combination thereof, may be used in addition to the candidate's surname. If a candidate has changed his or her name, whether by a statutory or common law procedure in Illinois or any other jurisdiction, within 3 years before the last day for filing the petition for nomination, nomination papers, or certificate of nomination for that office, whichever is applicable, then (i) the candidate's name on the primary ballot must be followed by "formerly known as (list all prior names during the 3-year period) until name changed on (list date of each such name change)" and (ii) the petition, papers, or certificate must be accompanied by the candidate's affidavit stating the candidate's previous names during the period specified in (i) and the date or dates each of those names was changed; failure to meet these requirements shall be grounds for denying certification of the candidate's name for the ballot or removing the candidate's name from the ballot, as appropriate, but these requirements do not apply to name changes resulting from adoption to assume an adoptive parent's or parents' surname, marriage to assume a spouse's surname, or dissolution of marriage or declaration of invalidity of marriage to assume a former surname. No other designation such as a political slogan, title, or degree, or nickname suggesting or implying possession of a title, degree or professional status, or similar information may be used in connection with the candidate's surname. For purposes of this Section, a "political slogan" is defined as any word or words expressing or connoting a position, opinion, or belief that the candidate may espouse, including but not limited to, any word or words conveying any meaning other than that of the personal identity of the candidate. A candidate may not use a political slogan as part of his or her name on the ballot, notwithstanding that the political slogan may be part of the candidate's name.
(c) The State Board of Elections, a local election official, or an election authority shall remove any candidate's name designation from a ballot that is inconsistent with subsection (b) of this Section. In addition, the State Board of Elections, a local election official, or an election authority shall not certify to any election authority any candidate name designation that is inconsistent with subsection (b) of this Section.
(d) If the State Board of Elections, a local election official, or an election authority removes a candidate's name designation from a ballot under subsection (c) of this Section, then the aggrieved candidate may seek appropriate relief in circuit court.
(Source: P.A. 93-574, eff. 8-21-03; 94-1090, eff. 6-1-07.)

(10 ILCS 5/7-18) (from Ch. 46, par. 7-18)
Sec. 7-18. The primary ballot of each political party shall be separately printed upon paper of uniform quality, texture and size, but the primary ballot of no two political parties shall be of the same color or tint.
The election authority shall, at least 15 days prior to the date of the primary, post in a conspicuous place in his office an announcement of the color of the primary ballots of the respective parties, and, in the case of the general primary, shall also publish such announcement for at least 1 week in at least 2 newspapers of general circulation published in the county. In the case of the consolidated primary, the election authority shall publish such announcement at the same time and in the manner provided for notice of the consolidated primary in Section 7-15 of this Article.
(Source: P.A. 81-963.)

(10 ILCS 5/7-19) (from Ch. 46, par. 7-19)
Sec. 7-19. The primary ballot of each political party for each precinct shall be arranged and printed substantially in the manner following:
1. Designating words. At the top of the ballot shall be printed in large capital letters, words designating the ballot, if a Republican ballot, the designating words shall be: "REPUBLICAN PRIMARY BALLOT"; if a Democratic ballot the designating words shall be: "DEMOCRATIC PRIMARY BALLOT"; and in like manner for each political party.
2. Order of Names, Directions to Voters, etc. Beginning not less than one inch below designating words, the name of each office to be filled shall be printed in capital letters. Such names may be printed on the ballot either in a single column or in 2 or more columns and in the following order, to-wit:
President of the United States, State offices, congressional offices, delegates and alternate delegates to be elected from the State at large to National nominating conventions, delegates and alternate delegates to be elected from congressional districts to National nominating conventions, member or members of the State central committee, trustees of sanitary districts, county offices, judicial officers, city, village and incorporated town offices, town offices, or of such of the said offices as candidates are to be nominated for at such primary, and precinct, township or ward committeemen. If two or more columns are used, the foregoing offices to and including member of the State central committee shall be listed in the left-hand column and Senatorial offices, as defined in Section 8-3, shall be the first offices listed in the second column.
Below the name of each office shall be printed in small letters the directions to voters: "Vote for one"; "Vote for not more than two"; "Vote for not more than three". If no candidate or candidates file for an office and if no person or persons file a declaration as a write-in candidate for that office, then below the title of that office the election authority instead shall print "No Candidate".
Next to the name of each candidate for delegate or alternate delegate to a national nominating convention shall appear either (a) the name of the candidate's preference for President of the United States or the word "uncommitted" or (b) no official designation, depending upon the action taken by the State central committee pursuant to Section 7-10.3 of this Act.
Below the name of each office shall be printed in capital letters the names of all candidates, arranged in the order in which their petitions for nominations were filed, except as otherwise provided in Sections 7-14 and 7-17 of this Article. Opposite and in front of the name of each candidate shall be printed a square and all squares upon the primary ballot shall be of uniform size. The names of each team of candidates for Governor and Lieutenant Governor, however, shall be printed within a bracket, and a single square shall be printed in front of the bracket. Spaces between the names of candidates under each office shall be uniform and sufficient spaces shall separate the names of candidates for one office from the names of candidates for another office, to avoid confusion and to permit the writing in of the names of other candidates.
Where voting machines or electronic voting systems are used, the provisions of this Section may be modified as required or authorized by Article 24 or Article 24A, whichever is applicable.
(Source: P.A. 95-862, eff. 8-19-08; 96-1018, eff. 1-1-11.)

(10 ILCS 5/7-20) (from Ch. 46, par. 7-20)
Sec. 7-20. On the back or outside of the primary ballot of each precinct, so as to appear when folded, shall be printed the words "Primary Ballot," followed by designation of said precinct, the date of the primary and a facsimile of the signature of the election authority who furnished the ballots.
(Source: P.A. 80-1469.)

(10 ILCS 5/7-21) (from Ch. 46, par. 7-21)
Sec. 7-21. The election authority shall transmit or cause to be delivered to the primary judges, and to the respective local election officials prior to the consolidated primary, specimen ballots of each political party, substantially in the form of the official primary ballots, to be used at such primary, which specimen ballot shall be printed upon paper of a different texture and color from the official primary ballot. In units of local government having fewer than 500,000 inhabitants the election authority shall have published in two or more newspapers published in the county, municipality or town, as the case may be, or if there is no such newspaper, then in any two or more newspapers published in the county and having general circulation throughout the community, at least 5 days prior to the general primary, a true copy of the specimen ballot, and the primary judges shall post one of each such specimen ballots at the polling place. In counties, municipalities or towns having 500,000 or more inhabitants the primary judges shall post not less than 5 of each such specimen ballots in the precinct, and one of each such specimen ballots at the polling place. For the consolidated primary, the local election official shall have the duty to make such publication with respect to the ballots for his unit of local government, and may make his publication as part of the announcement heretofore required.
(Source: P.A. 80-1469.)

(10 ILCS 5/7-22) (from Ch. 46, par. 7-22)
Sec. 7-22. Primary ballot boxes shall be furnished by the same authorities and in the same manner and shall be of the same style and description as ballot boxes furnished for the purpose of general elections, under the provisions of this Act.
(Source: Laws 1943, vol. 2, p. 1.)

(10 ILCS 5/7-23) (from Ch. 46, par. 7-23)
Sec. 7-23. All necessary primary poll books, official poll records, tally sheets, return blanks, stationery and other necessary primary supplies shall be furnished by the same authorities upon whom is imposed the duty of furnishing such supplies at general elections, by this Act.
(Source: Laws 1943, vol. 2, p. 1.)

(10 ILCS 5/7-24) (from Ch. 46, par. 7-24)
Sec. 7-24. The primary poll books shall be substantially in the following form:
Primary poll books of the primary held in the .... precinct of the county of .... on (insert date).

Party Affiliation

.

Residence

Repub-

Demo-

Prohibi-

Social-

Street and

lican

crat

tionist

ist

Name of Voter

number

.

1 John Jones

x

2 Richard Smith

x

3 John Doe

x

4 Richard Roe

x

5 Charles Lee

x

..............................................................
This is to certify that the above and foregoing is a correct list of primary voters at a primary held on (insert date) in the .... precinct, in .... county, and State of Illinois. That at the primary the undersigned judges served as required by law and are entitled to pay therefor.
Dated (insert date).
............................ ............................
............................ ............................
............................ ............................
Judges of primary
The primary poll books shall otherwise be in form and shall contain the same certificates as nearly as may be as the poll books used in the general election and shall be signed and attested in the same manner, as nearly as may be, as the poll books used for the purpose of general elections. If Article 4, 5 or 6 of this Act applies to any such primary the official poll record provided for in such applicable Article shall be used in lieu of poll books.
(Source: P.A. 91-357, eff. 7-29-99.)

(10 ILCS 5/7-25) (from Ch. 46, par. 7-25)
Sec. 7-25. The tally sheets for each political party participating in the primary election shall be substantially in the following form:
"Tally sheet for ....(name of political party) for the .... precinct, in the county of .... for a primary held on the .... day of .... A.D. ....."
The names of candidates for nomination and for State central committeemen, township, and precinct and ward committeemen, and delegates and alternate delegates to National nominating conventions, shall be placed on the tally sheets of each political party by the primary judges, in the order in which they appear on the ballot.
(Source: Laws 1957, p. 1450.)

(10 ILCS 5/7-26) (from Ch. 46, par. 7-26)
Sec. 7-26. The judges of general elections for state and county officers are hereby constituted the judges of primary elections in their respective precincts, under the provisions of this Article.
(Source: P.A. 80-1469.)

(10 ILCS 5/7-27) (from Ch. 46, par. 7-27)
Sec. 7-27. It is hereby made the duty of the respective judges of general elections to act as judges of primary elections in their respective precincts until their successors, as judges of general elections, are duly appointed and qualified.
(Source: Laws 1943, vol. 2, p. 1.)

(10 ILCS 5/7-28) (from Ch. 46, par. 7-28)
Sec. 7-28. If, at the time for opening of a primary, one of the primary judges be absent, or refuse to act, the judges present shall appoint some qualified primary elector of the precinct to act in his place. If two of the primary judges be absent or refuse to act, the judge present shall fill the vacancies in the same manner, as above provided. If all of the primary judges be absent, or refuse to act, the primary electors present, who reside in the precinct, shall select the appropriate number of themselves to act as primary judges. The judges so selected and appointed shall take the same oath, have the same powers, and perform the same duties and be subject to the same penalties as regularly constituted election judges.
(Source: Laws 1957, p. 1450.)

(10 ILCS 5/7-30) (from Ch. 46, par. 7-30)
Sec. 7-30. Previous to any vote being taken, the primary judges shall severally subscribe and take an oath or affirmation in the following form, to-wit:
"I do solemnly swear (or affirm, as the case may be), that I will support the Constitution of the United States and the Constitution of the State of Illinois, and will faithfully and honestly discharge the duties of primary judge, according to the best of my ability, and that I have resided in this State for 30 days, (and only in the case of a primary judge in counties of less than 500,000 inhabitants, have resided in this precinct for the 30 days next preceding this primary), (and in the case of a registered voter, am entitled to vote at this primary)."
All persons subscribing the oath and all persons actually serving as primary judges, whether sworn or not, shall be deemed to be and are hereby declared to be officers of the circuit court of their respective counties.
(Source: P.A. 91-352, eff. 1-1-00; 92-16, eff. 6-28-01.)

(10 ILCS 5/7-31) (from Ch. 46, par. 7-31)
Sec. 7-31. In case there is no notary public present at the opening of a primary, or in case such notary public is appointed one of the primary judges, the primary judges may administer the oath or affirmation to each other.
(Source: Laws 1963, p. 1135.)

(10 ILCS 5/7-32) (from Ch. 46, par. 7-32)
Sec. 7-32. The primary judges, except as otherwise provided in this article, shall perform the same duties, have the same powers, and be subject to the same penalties as judges of general elections under this Act.
(Source: Laws 1957, p. 1450.)

(10 ILCS 5/7-33) (from Ch. 46, par. 7-33)
Sec. 7-33. Primary judges shall receive the same pay, and shall be paid by the same authorities and in the same manner as judges of general elections under this Act.
(Source: Laws 1957, p. 1450.)

(10 ILCS 5/7-34) (from Ch. 46, par. 7-34)
Sec. 7-34. Pollwatchers in a primary election shall be authorized in the following manner:
(1) Each established political party shall be entitled to appoint one pollwatcher per precinct. Such pollwatchers must be affiliated with the political party for which they are pollwatching and must be a registered voter in Illinois.
(2) Each candidate shall be entitled to appoint two pollwatchers per precinct. For Federal, State, county, township, and municipal primary elections, the pollwatchers must be registered to vote in Illinois.
(3) Each organization of citizens within the county or political subdivision, which has among its purposes or interests the investigation or prosecution of election frauds, and which shall have registered its name and address and the names and addresses of its principal officers with the proper election authority at least 40 days before the primary election, shall be entitled to appoint one pollwatcher per precinct. For all primary elections, the pollwatcher must be registered to vote in Illinois.
(3.5) Each State nonpartisan civic organization within the county or political subdivision shall be entitled to appoint one pollwatcher per precinct, provided that no more than 2 pollwatchers appointed by State nonpartisan civic organizations shall be present in a precinct polling place at the same time. Each organization shall have registered the names and addresses of its principal officers with the proper election authority at least 40 days before the primary election. The pollwatchers must be registered to vote in Illinois. For the purpose of this paragraph, a "State nonpartisan civic organization" means any corporation, unincorporated association, or organization that:
(i) as part of its written articles of incorporation,

bylaws, or charter or by separate written declaration, has among its stated purposes the provision of voter information and education, the protection of individual voters' rights, and the promotion of free and equal elections;

(ii) is organized or primarily conducts its

activities within the State of Illinois; and

(iii) continuously maintains an office or business

location within the State of Illinois, together with a current listed telephone number (a post office box number without a current listed telephone number is not sufficient).

(4) Each organized group of proponents or opponents of a ballot proposition, which shall have registered the name and address of its organization or committee and the name and address of its chairman with the proper election authority at least 40 days before the primary election, shall be entitled to appoint one pollwatcher per precinct. The pollwatcher must be registered to vote in Illinois.
(5) In any primary election held to nominate candidates for the offices of a municipality of less than 3,000,000 population that is situated in 2 or more counties, a pollwatcher who is a resident of a county in which any part of the municipality is situated shall be eligible to serve as a pollwatcher in any polling place located within such municipality, provided that such pollwatcher otherwise complies with the respective requirements of subsections (1) through (4) of this Section and is a registered voter whose residence is within Illinois.
All pollwatchers shall be required to have proper credentials. Such credentials shall be printed in sufficient quantities, shall be issued by and under the facsimile signature(s) of the election authority and shall be available for distribution at least 2 weeks prior to the election. Such credentials shall be authorized by the real or facsimile signature of the State or local party official or the candidate or the presiding officer of the civic organization or the chairman of the proponent or opponent group, as the case may be.
Pollwatcher credentials shall be in substantially the following form:

(10 ILCS 5/7-35) (from Ch. 46, par. 7-35)
Sec. 7-35. The election authority shall cause to be delivered to the primary judges of each precinct not less than 12 hours before the time fixed for the opening of the polls, the official primary ballot of each political party, and the number thereof for each political party in each precinct shall be 100 for each 50 votes cast in said precinct by said political party at the last preceding general primary election.
(Source: P.A. 80-1469.)

(10 ILCS 5/7-36) (from Ch. 46, par. 7-36)
Sec. 7-36. The official primary ballots shall be put in separate sealed packages with marks on the outside thereof clearly designating the precinct for which they are intended, and the number of ballots enclosed for each political party and a receipt therefor shall be given by the primary judge to whom such ballots are delivered, which receipt shall be filed by the proper election authority in his office.
(Source: P.A. 80-1469.)

(10 ILCS 5/7-37) (from Ch. 46, par. 7-37)
Sec. 7-37. The election authority shall provide and retain in his office until after the primary, an ample supply of extra primary ballots for each political party in each precinct, and if, at any time before or during the primary, ballots of any precinct shall be lost, destroyed or exhausted, on written application, signed by the primary judges of said precinct, or any of them, he shall immediately cause to be delivered to said primary judges such supply of extra ballots as may be required to comply with the provision of this article.
(Source: P.A. 80-1469.)

(10 ILCS 5/7-38) (from Ch. 46, par. 7-38)
Sec. 7-38. The primaries herein provided for shall be held at the regular polling places now established, or which may hereafter be established, for the purposes of a general election.
(Source: P.A. 80-1469.)

(10 ILCS 5/7-39) (from Ch. 46, par. 7-39)
Sec. 7-39. Upon the opening of the polls one of the primary judges shall make proclamation of the same. And at least thirty (30) minutes before the closing of the polls proclamation shall be made in like manner that the polls will be closed in half an hour.
(Source: Laws 1943, vol. 2, p. 1.)

(10 ILCS 5/7-40) (from Ch. 46, par. 7-40)
Sec. 7-40. (a) Before voting begins, the ballot box shall be emptied and shall be opened and shown to those present to be empty, after which it shall be locked and the key delivered to one of the primary judges, and such ballot box shall not be removed from public view from the time it is shown to be empty until after the close of the polls. This paragraph (a) applies whenever permanent type ballot boxes are used, and does not apply when ballot boxes are used in accordance with paragraph (b) of this Section.
(b) The election authority charged with providing ballot boxes for the conduct of an election under this Article may provide non-permanent type ballot boxes as authorized under Section 15-1, paragraph (b), and Section 15-4, paragraph (b). When such ballot boxes are used, prior to the commencement of voting and before any ballots are deposited therein, the judges shall examine each such sealed ballot box, show it to those present and insure that it is in fact sealed and empty; the sealed slot shall be broken open before those present and the box inspected to insure that it is empty and such ballot box shall not be removed from public view from the time it is so inspected until after the close of the polls. The sealed opening on the side of the box shall not be unsealed or opened until after the close of the polls.
(Source: P.A. 77-6.)

(10 ILCS 5/7-41) (from Ch. 46, par. 7-41)
Sec. 7-41. (a) All officers upon whom is imposed by law the duty of designating and providing polling places for general elections, shall provide in each such polling place so designated and provided, a sufficient number of booths for such primary election, which booths shall be provided with shelves, such supplies and pencils as will enable the voter to prepare his ballot for voting and in which voters may prepare their ballots screened from all observation as to the manner in which they do so. Such booths shall be within plain view of the election officers and both they and the ballot boxes shall be within plain view of those within the proximity of the voting booths. No person other than election officers and the challengers allowed by law and those admitted for the purpose of voting, as hereinafter provided, shall be permitted within the proximity of the voting booths, except by authority of the primary officers to keep order and enforce the law.
(b) The number of such voting booths shall not be less than one to every seventy-five voters or fraction thereof, who voted at the last preceding election in the precinct or election district.
(c) No person shall do any electioneering or soliciting of votes on primary day within any polling place or within one hundred feet of any polling place, or, at the option of a church or private school, on any of the property of that church or private school that is a polling place. Election officers shall place 2 or more cones, small United States national flags, or some other marker a distance of 100 horizontal feet from each entrance to the room used by voters to engage in voting, which shall be known as the polling room. If the polling room is located within a building that is a private business, a public or private school, or a church or other organization founded for the purpose of religious worship and the distance of 100 horizontal feet ends within the interior of the building, then the markers shall be placed outside of the building at each entrance used by voters to enter that building on the grounds adjacent to the thoroughfare or walkway. If the polling room is located within a public or private building with 2 or more floors and the polling room is located on the ground floor, then the markers shall be placed 100 horizontal feet from each entrance to the polling room used by voters to engage in voting. If the polling room is located in a public or private building with 2 or more floors and the polling room is located on a floor above or below the ground floor, then the markers shall be placed a distance of 100 feet from the nearest elevator or staircase used by voters on the ground floor to access the floor where the polling room is located. The area within where the markers are placed shall be known as a campaign free zone, and electioneering is prohibited pursuant to this subsection. Notwithstanding any other provision of this Section, a church or private school may choose to apply the campaign free zone to its entire property, and, if so, the markers shall be placed near the boundaries on the grounds adjacent to the thoroughfares or walkways leading to the entrances used by the voters. At or near the door of each polling place, the election judges shall place signage indicating the proper entrance to the polling place. In addition, the election judges shall ensure that a sign identifying the location of the polling place is placed on a nearby public roadway. The State Board of Elections shall establish guidelines for the placement of polling place signage.
The area on polling place property beyond the campaign free zone, whether publicly or privately owned, is a public forum for the time that the polls are open on an election day. At the request of election officers any publicly owned building must be made available for use as a polling place. A person shall have the right to congregate and engage in electioneering on any polling place property while the polls are open beyond the campaign free zone, including but not limited to, the placement of temporary signs. This subsection shall be construed liberally in favor of persons engaging in electioneering on all polling place property beyond the campaign free zone for the time that the polls are open on an election day.
(d) The regulation of electioneering on polling place property on an election day, including but not limited to the placement of temporary signs, is an exclusive power and function of the State. A home rule unit may not regulate electioneering and any ordinance or local law contrary to subsection (c) is declared void. This is a denial and limitation of home rule powers and functions under subsection (h) of Section 6 of Article VII of the Illinois Constitution.
(Source: P.A. 95-699, eff. 11-9-07.)

(10 ILCS 5/7-42) (from Ch. 46, par. 7-42)
Sec. 7-42. Any person entitled to vote at such primary shall, on the day of such primary, with the consent of his employer be entitled to absent himself from any service or employment in which he is then engaged or employed for a period of two hours between the time of opening and closing the polls. The employer may specify the hours during which said employe may absent himself.
(Source: Laws 1943, vol. 2, p. 1.)

(10 ILCS 5/7-43) (from Ch. 46, par. 7-43)
Sec. 7-43. Every person having resided in this State 6 months and in the precinct 30 days next preceding any primary therein who shall be a citizen of the United States of the age of 18 or more years shall be entitled to vote at such primary.
The following regulations shall be applicable to primaries:
No person shall be entitled to vote at a primary:
(a) Unless he declares his party affiliations as

required by this Article.

(b) (Blank).
(c) (Blank).
(c.5) If that person has participated in the town

political party caucus, under Section 45-50 of the Township Code, of another political party by signing an affidavit of voters attending the caucus within 45 days before the first day of the calendar month in which the primary is held.

(d) (Blank).
In cities, villages and incorporated towns having a

board of election commissioners only voters registered as provided by Article 6 of this Act shall be entitled to vote at such primary.

No person shall be entitled to vote at a primary

unless he is registered under the provisions of Articles 4, 5 or 6 of this Act, when his registration is required by any of said Articles to entitle him to vote at the election with reference to which the primary is held.

A person (i) who filed a statement of candidacy for a partisan office as a qualified primary voter of an established political party or (ii) who voted the ballot of an established political party at a general primary election may not file a statement of candidacy as a candidate of a different established political party or as an independent candidate for a partisan office to be filled at the general election immediately following the general primary for which the person filed the statement or voted the ballot. A person may file a statement of candidacy for a partisan office as a qualified primary voter of an established political party regardless of any prior filing of candidacy for a partisan office or voting the ballot of an established political party at any prior election.
(Source: P.A. 97-681, eff. 3-30-12; 98-463, eff. 8-16-13.)

(10 ILCS 5/7-44) (from Ch. 46, par. 7-44)
Sec. 7-44. Any person desiring to vote at a primary shall state his name, residence and party affiliation to the primary judges, one of whom shall thereupon announce the same in a distinct tone of voice, sufficiently loud to be heard by all persons in the polling place. When article 4, 5 or 6 is applicable the Certificate of Registered Voter therein prescribed shall be made and signed and the official poll record shall be made. If the person desiring to vote is not challenged, one of the primary judges shall give to him one, and only one, primary ballot of the political party with which he declares himself affiliated, on the back of which such primary judge shall endorse his initials in such manner that they may be seen when the primary ballot is properly folded. If the person desiring to vote is challenged he shall not receive a primary ballot from the primary judges until he shall have established his right to vote as hereinafter provided. No person who refuses to state his party affiliation shall be allowed to vote at a primary.
A person who declares his party affiliation with a statewide established political party and requests a primary ballot of such party may nonetheless also declare his affiliation with a political party established only within a political subdivision, and may also vote in the primary of such local party on the same election day, provided that such voter may not vote in both such party primaries with respect to offices of the same political subdivision. However, no person declaring his affiliation with a statewide established political party may vote in the primary of any other statewide political party on the same election day.
(Source: P.A. 81-1535.)

(10 ILCS 5/7-45) (from Ch. 46, par. 7-45)
Sec. 7-45. Whenever a person offering to vote at a primary is challenged, and is not personally known to the judges of election to have the qualifications required in this Article to vote, the person so challenged shall make and subscribe an affidavit in the following form, which shall be presented to and retained by the primary judges and returned by them affixed to the primary poll book or with the official poll record:
State of Illinois)
)ss.
County of .......)
I, ...., do solemnly swear (or affirm) that I am a citizen of the United States, of the age of 18 years or over, and am qualified to vote under and by virtue of the Constitution and laws of the State of Illinois, and am a legally qualified voter of the precinct; that I now reside at ....(insert street and number, if any) in this precinct, and am a member of and affiliated with the .... party; that I have not voted at a primary of another political party within a period of 23 calendar months prior to the calendar month in which this primary is being held; and that I voted at the .... city, village, incorporated town, or town primary, with the .... political party at the .... election held in ...., .... which the .... political party was entitled at such primary to make nominations of candidates for city, village, incorporated town or town offices only, and for no other offices, and that the name or names of no candidate or candidates of the .... political party (the political party with which the primary elector declares himself affiliated) were, at such city, village, incorporated town or town primary, printed on the primary ballot; that I have not signed the petition for nomination of a candidate of a political party with which I am not affiliated, and that I have not signed the nominating papers of an independent candidate for any office for which office candidates for nomination are voted for at this primary. ......................... Subscribed and sworn to before me, this .... day of ...., .... ......................... Judge of Primary In addition to such affidavit the person so challenged shall provide to the judges of election proof of residence by producing two forms of identification showing the person's current residence address, provided that such identification may include not more than one piece of mail addressed to the person at his current residence address and postmarked not earlier than 30 days prior to the date of the primary election, or the person shall produce the affidavit of one voter of the precinct, who shall be a qualified voter at such primary, and who shall be personally known or proved to the judges to be a voter in the precinct, which affidavit shall be in the following form:
State of Illinois)
)ss.
County of........)
I,...., do solemnly swear (or affirm) that I am a voter of this precinct and entitled to vote at this primary; that I am acquainted with ....(name of the party challenged), whose right to vote at this primary has been challenged; that I know him or her to be an actual bona fide resident of this precinct, and that he has resided herein 30 days, and I verily believe he or she has resided in this State 30 days next preceding this primary; that I verily believe he or she is a member of and affiliated with the .... party. ......................... Subscribed and sworn to before me, this .... day of ...., .... ......................... Judge of Primary (Source: P.A. 86-867.)

(10 ILCS 5/7-46) (from Ch. 46, par. 7-46)
Sec. 7-46. On receiving from the primary judges a primary ballot of his party, the primary elector shall forthwith and without leaving the polling place, retire alone to one of the voting booths and prepare such primary ballot by marking a cross (X) in the square in front of and opposite the name of each candidate of his choice for each office to be filled, and for delegates and alternate delegates to national nominating conventions, and for committeemen, if committeemen are being elected at such primary. A cross (X) in the square in front of the bracket enclosing the names of a team of candidates for Governor and Lieutenant Governor counts as one vote for each of those candidates.
Any primary elector may, instead of voting for any candidate for nomination or for committeeman or for delegate or alternate delegate to national nominating conventions, whose name is printed on the primary ballot, write in the name of any other person affiliated with such party as a candidate for the nomination for any office, or for committeeman, or for delegates or alternate delegates to national nominating conventions, and indicate his choice of such candidate or committeeman or delegate or alternate delegate, by placing to the left of and opposite the name thus written a square and placing in the square a cross (X). A primary elector, however, may not by this method vote separately for Governor and Lieutenant Governor but must write in the names of candidates of his or her choice for both offices and indicate his or her choice of those names by placing a single square to the left of those names and placing in that square a cross (X).
Where voting machines or electronic voting systems are used, the provisions of this section may be modified as required or authorized by Article 24 or Article 24A, whichever is applicable.
(Source: P.A. 96-1018, eff. 1-1-11.)

(10 ILCS 5/7-47) (from Ch. 46, par. 7-47)
Sec. 7-47. Before leaving the booth, the primary elector shall fold his primary ballot in such manner as to conceal the marks thereon. Such voter shall then vote forthwith by handing the primary judge the primary ballot received by such voter. Thereupon the primary judge shall deposit such primary ballot in the ballot box. One of the judges shall thereupon enter in the primary poll book the name of the primary elector, his residence and his party affiliation or shall make the entries on the official poll record as required by articles 4, 5 and 6, if any one of them is applicable.
Where voting machines or electronic voting systems are used, the provisions of this section may be modified as required or authorized by Article 24 or Article 24A, whichever is applicable.
(Source: Laws 1965, p. 2220.)

(10 ILCS 5/7-47.1) (from Ch. 46, par. 7-47.1)
Sec. 7-47.1. (a) In the case of an emergency, as determined by the State Board of Elections, or if the Board determines that all potential polling places have been surveyed by the election authority and that no accessible polling place, as defined by rule of the State Board of Elections, is available within a precinct nor is the election authority able to make a polling place within the precinct temporarily accessible, the Board, upon written application by the election authority, is authorized to grant an exemption from the accessibility requirements of the Federal Voting Accessibility for the Elderly and Handicapped Act (Public Law 98-435). Such exemption shall be valid for a period of 2 years.
(b) Any temporarily or permanently physically disabled voter who, because of structural features of the building in which the polling place is located, is unable to access or enter the polling place, may request that 2 judges of election of opposite party affiliation deliver a ballot to him or her at the point where he or she is unable to continue forward motion toward the polling place; but, in no case, shall a ballot be delivered to the voter beyond 50 feet of the entrance to the building in which the polling place is located. Such request shall be made to the election authority not later than the close of business at the election authority's office on the day before the election and on a form prescribed by the State Board of Elections. The election authority shall notify the judges of election for the appropriate precinct polling places of such requests.
Weather permitting, 2 judges of election shall deliver to the disabled voter the ballot which he or she is entitled to vote, a portable voting booth or other enclosure that will allow such voter to mark his or her ballot in secrecy, and a marking device.
(c) The voter must complete the entire voting process, including the application for ballot from which the judges of election shall compare the voter's signature with the signature on his or her registration record card in the precinct binder.
After the voter has marked his or her ballot and placed it in the ballot envelope (or folded it in the manner prescribed for paper ballots), the 2 judges of election shall return the ballot to the polling place and give it to the judge in charge of the ballot box who shall deposit it therein.
Pollwatchers as provided in Sections 7-34 and 17-23 of this Code shall be permitted to accompany the judges and observe the above procedure.
No assistance may be given to such voter in marking his or her ballot, unless the voter requests assistance and completes the affidavit required by Section 17-14 of this Code.
(Source: P.A. 84-808.)

(10 ILCS 5/7-48) (from Ch. 46, par. 7-48)
Sec. 7-48. Any primary elector who may declare upon oath, properly witnessed and with his or her signature or mark affixed, that he or she requires assistance to vote by reason of blindness, physical disability or inability to read, write or speak the English language, shall, upon request, be assisted in marking his or her primary ballot in the same manner as provided by this Act for general elections.
(Source: P.A. 84-808.)

(10 ILCS 5/7-49) (from Ch. 46, par. 7-49)
Sec. 7-49. After the opening of the polls at a primary no adjournment shall be had nor recess taken until the canvass of all the votes is completed and the returns carefully enveloped and sealed.
Where voting machines or electronic voting systems are used, the provisions of this section may be modified as required or authorized by Article 24 or Article 24A, whichever is applicable.
(Source: Laws 1965, p. 2220.)

(10 ILCS 5/7-50) (from Ch. 46, par. 7-50)
Sec. 7-50. The votes shall be canvassed in the room or place where the primary is held and the primary judges shall not allow the ballot box or any of the ballots, or the primary poll book, or any of the tally sheets to be removed or carried away from such room or polling place until the canvass of the votes is completed and the returns carefully enveloped and sealed.
(Source: Laws 1943, vol. 2, p. 1.)

(10 ILCS 5/7-51) (from Ch. 46, par. 7-51)
Sec. 7-51. If the primary elector marks more names upon the primary ballot than there are persons to be nominated as candidates for an office, or for State central committeemen, or precinct committeemen, or township committeemen, or ward committeemen, or delegates or alternate delegates to National nominating conventions, or if for any reason it is impossible to determine the primary elector's choice of a candidate for the nomination for an office, or committeeman, or delegate, his primary ballot shall not be counted for the nomination for such office or committeeman.
No primary ballot, without the endorsement of the judge's initials thereon, shall be counted.
No judge shall omit to endorse his initials on a primary ballot, as required by this Article, nor shall any person not authorized so to do initial a primary ballot knowing that he is not so authorized.
Primary ballots not counted shall be marked "defective" on the back thereof; and primary ballots to which objections have been made by either of the primary judges or challengers shall be marked "objected to" on the back thereof; and a memorandum, signed by the primary judges, stating how it was counted, shall be written on the back of each primary ballot so marked; and all primary ballots marked "defective" or "objected to" shall be enclosed in an envelope and securely sealed, and so marked and endorsed as to clearly disclose its contents. The envelope to be used for enclosing ballots marked "defective" or "objected to" shall bear upon its face, in not less than 1 1/2 inch type, the legend: "This envelope is for use after 6:00 P.M. only." The envelope to be used for enclosing ballots spoiled by voters while attempting to vote shall bear upon its face, in not less than 1 1/2 inch type, the legend: "This envelope is for use before 6:00 P.M. only."
All primary ballots not voted, and all that have been spoiled by voters while attempting to vote, shall be returned to the proper election authority by the primary judges, and a receipt taken therefor, and shall be preserved 2 months. Such official shall keep a record of the number of primary ballots delivered for each polling place, and he or they shall also enter upon such record the number and character of primary ballots returned, with the time when and the persons by whom they are returned.
(Source: P.A. 80-1469.)

(10 ILCS 5/7-52) (from Ch. 46, par. 7-52)
Sec. 7-52. Immediately upon closing the polls, the primary judges shall proceed to canvass the votes in the manner following:
(1) They shall separate and count the ballots of each

political party.

(2) They shall then proceed to ascertain the number

of names entered on the applications for ballot under each party affiliation.

(3) If the primary ballots of any political party

exceed the number of applications for ballot by voters of such political party, the primary ballots of such political party shall be folded and replaced in the ballot box, the box closed, well shaken and again opened and one of the primary judges, who shall be blindfolded, shall draw out so many of the primary ballots of such political party as shall be equal to such excess. Such excess ballots shall be marked "Excess-Not Counted" and signed by a majority of the judges and shall be placed in the "After 6:00 p.m. Defective Ballots Envelope". The number of excess ballots shall be noted in the remarks section of the Certificate of Results. "Excess" ballots shall not be counted in the total of "defective" ballots.

(4) The primary judges shall then proceed to count

the primary ballots of each political party separately; and as the primary judges shall open and read the primary ballots, 3 of the judges shall carefully and correctly mark upon separate tally sheets the votes which each candidate of the party whose name is written or printed on the primary ballot has received, in a separate column for that purpose, with the name of such candidate, the name of his political party and the name of the office for which he is a candidate for nomination at the head of such column. The same column, however, shall be used for both names of the same team of candidates for Governor and Lieutenant Governor.

Where voting machines or electronic voting systems are used, the provisions of this Section may be modified as required or authorized by Article 24 or Article 24A, whichever is applicable.
(Source: P.A. 96-1018, eff. 1-1-11; 97-333, eff. 8-12-11.)

(10 ILCS 5/7-53) (from Ch. 46, par. 7-53)
Sec. 7-53. As soon as the ballots of a political party shall have been read and the votes of the political party counted, as provided in the last above section, the 3 judges in charge of the tally sheets shall foot up the tally sheets so as to show the total number of votes cast for each candidate of the political party and for each candidate for State Central committeeman and precinct committeeman, township committeeman or ward committeeman, and delegate and alternate delegate to National nominating conventions, and certify the same to be correct. Thereupon, the primary judges shall set down in a certificate of results on the tally sheet, under the name of the political party, the name of each candidate voted for upon the primary ballot, written at full length, the name of the office for which he is a candidate for nomination or for committeeman, or delegate or alternate delegate to National nominating conventions, the total number of votes which the candidate received, and they shall also set down the total number of ballots voted by the primary electors of the political party in the precinct. The certificate of results shall be made substantially in the following form: ................ Party At the primary election held in the .... precinct of the (1) *township of ...., or (2) *City of ...., or (3) *.... ward in the city of .... on (insert date), the primary electors of the .... party voted .... ballots, and the respective candidates whose names were written or printed on the primary ballot of the .... party, received respectively the following votes:

Name of

No. of

Candidate,

Title of Office,

Votes

John Jones

Governor

100

Jane James

Lieutenant Governor

100

Sam Smith

Governor

70

Samantha Smythe

Lieutenant Governor

70

Frank Martin

Attorney General

150

William Preston

Rep. in Congress

200

Frederick John

Circuit Judge

50

*Fill in either (1), (2) or (3).
And so on for each candidate.
We hereby certify the above and foregoing to be true and correct.
Dated (insert date). ................................... Name Address ................................... Name Address ................................... Name Address ................................... Name Address ................................... Name Address Judges of Primary

Where voting machines or electronic voting systems are used, the provisions of this Section may be modified as required or authorized by Article 24 and Article 24A, whichever is applicable.
(Source: P.A. 96-1018, eff. 1-1-11.)

(10 ILCS 5/7-54) (from Ch. 46, par. 7-54)
Sec. 7-54. After the votes of a political party have been counted and set down and the tally sheets footed and the entry made in the primary poll books or return, as above provided, all the primary ballots of said political party, except those marked "defective" or "objected to" shall be securely bound, lengthwise and in width, with a soft cord having a minimum tensile strength of 60 pounds separately for each political party in the order in which said primary ballots have been read, and shall thereupon be carefully sealed in an envelope, which envelope shall be endorsed as follows:
"Primary ballots of the.... party of the.... precinct of the county of.... and State of Illinois."
Below each endorsement, each primary judge shall write his name.
Immediately thereafter the judges shall designate one of their number to go to the nearest telephone and report to the office of the county clerk or board of election commissioners (as the case may be) the results of such primary. Such clerk or board shall keep his or its office open after the close of the polls until he or it has received from each precinct under his or its jurisdiction the report above provided for. Immediately upon receiving such report such clerk or board shall cause the same to be posted in a public place in his or its office for inspection by the public. Immediately after making such report such judge shall return to the polling place.
Where voting machines or electronic voting systems are used, the provisions of this section may be modified as required or authorized by Article 24 or Article 24A, whichever is applicable.
(Source: P.A. 81-1433.)

(10 ILCS 5/7-55) (from Ch. 46, par. 7-55)
Sec. 7-55. The primary poll books or the official poll record, and the tally sheets with the certificates of the primary judges written thereon, together with the envelopes containing the ballots, including the envelope containing the ballots marked "defective" or "objected to", shall be carefully enveloped and sealed up together, properly endorsed, and the primary judges shall elect 2 judges (one from each of the major political parties), who shall immediately deliver the same to the clerk from whom the primary ballots were obtained, which clerk shall safely keep the same for 2 months, and thereafter shall safely keep the poll books until the next primary. Each election authority shall keep the office of the election authority, or any receiving stations designated by such authority, open for at least 12 consecutive hours after the polls close, or until the judges of each precinct under the jurisdiction of the election authority have delivered to the election authority all the above materials sealed up together and properly endorsed as provided herein. Materials delivered to the election authority which are not in the condition required by this Section shall not be accepted by the election authority until the judges delivering the same make and sign the necessary corrections. Upon acceptance of the materials by the election authority, the judges delivering the same shall take a receipt signed by the election authority and stamped with the time and date of such delivery. The election judges whose duty it is to deliver any materials as above provided shall, in the event such materials cannot be found when needed, on proper request, produce the receipt which they are to take as above provided.
The county clerk or board of election commissioners shall deliver a copy of each tally sheet to the county chairmen of the two largest political parties.
Where voting machines or electronic voting systems are used, the provisions of this section may be modified as required or authorized by Article 24 and Article 24A, whichever is applicable.
(Source: P.A. 83-764.)

(10 ILCS 5/7-56) (from Ch. 46, par. 7-56)
Sec. 7-56. As soon as complete returns are delivered to the proper election authority, the returns shall be canvassed for all primary elections as follows. The election authority acting as the canvassing board pursuant to Section 1-8 of this Code shall also open and canvass the returns of a primary. Upon the completion of the canvass of the returns by the election authority, the election authority shall make a tabulated statement of the returns for each political party separately, stating in appropriate columns and under proper headings, the total number of votes cast in said county for each candidate for nomination or election by said party, including candidates for President of the United States and for State central committeemen, and for delegates and alternate delegates to National nominating conventions, and for precinct committeemen, township committeemen, and for ward committeemen. Within 2 days after the completion of said canvass by the election authority, the county clerk shall mail to the State Board of Elections a certified copy of such tabulated statement of returns. The election authority shall also determine and set down as to each precinct the number of ballots voted by the primary electors of each party at the primary.
In the case of the nomination or election of candidates for offices, including President of the United States and the State central committeemen, and delegates and alternate delegates to National nominating conventions, certified tabulated statement of returns for which are filed with the State Board of Elections, said returns shall be canvassed by the election authority. And, provided, further, that within 5 days after said returns shall be canvassed by the said Board, the Board shall cause to be published in one daily newspaper of general circulation at the seat of the State government in Springfield a certified statement of the returns filed in its office, showing the total vote cast in the State for each candidate of each political party for President of the United States, and showing the total vote for each candidate of each political party for President of the United States, cast in each of the several congressional districts in the State.
Within 48 hours of conducting a canvass, as required by this Code, of the consolidated primary, the election authority shall deliver an original certificate of results to each local election official, with respect to whose political subdivisions nominations were made at such primary, for each precinct in his jurisdiction in which such nominations were on the ballot. Such original certificate of results need not include any offices or nominations for any other political subdivisions.
(Source: P.A. 94-645, eff. 8-22-05; 94-647, eff. 1-1-06; 95-331, eff. 8-21-07.)

(10 ILCS 5/7-56.1) (from Ch. 46, par. 7-56.1)
Sec. 7-56.1. The county clerk or board of election commissioners shall, upon request, and by mail if so requested, furnish free of charge to any candidate for State office, including State Senator and Representative in the General Assembly, whose name appeared upon the primary ballot within the jurisdiction of the county clerk or board of election commissioners, a copy of the abstract of votes by precinct for all candidates for the office for which such person was a candidate. Such abstract shall be furnished no later than 2 days after the receipt of the request or 8 days after the completing of the canvass, whichever is later.
(Source: P.A. 78-775.)

(10 ILCS 5/7-56.2) (from Ch. 46, par. 7-56.2)
Sec. 7-56.2. The provisions of this Article 7 governing the conduct of primaries for the nomination of officers of units of local government at the consolidated primary of odd numbered years, shall also govern the conduct of those municipal primaries held in even numbered years 6 weeks before the date of the general primary election pursuant to Article 2A of this Code. In applying the provisions of this Article to those even numbered year municipal elections, references to the "election" shall be construed to refer to the municipal election to be held on the day of the general primary, and references to the "consolidated primary" shall be construed to refer to the municipal primary of the even numbered year.
(Source: P.A. 80-1469.)

(10 ILCS 5/7-57) (from Ch. 46, par. 7-57)
Sec. 7-57. The death of any candidate prior to, or on, the date of the primary shall not affect the canvass of the ballots. If the result of such canvass discloses that such candidate, if he had lived, would have been nominated, such candidate shall be declared nominated.
(Source: Laws 1943, vol. 2, p. 1.)

(10 ILCS 5/7-58) (from Ch. 46, par. 7-58)
Sec. 7-58. Each county clerk or board of election commissioners shall, upon completion of the canvassing of the returns, make and transmit to the State Board of Elections and to each election authority whose duty it is to print the official ballot for the election for which the nomination is made a proclamation of the results of the primary. The proclamation shall state the name of each candidate of each political party so nominated or elected, as shown by the returns, together with the name of the office for which he or she was nominated or elected, including precinct, township and ward committeemen, and including in the case of the State Board of Elections, candidates for State central committeemen, and delegates and alternate delegates to National nominating conventions. If a notice of contest is filed, the election authority shall, within one business day after receiving a certified copy of the court's judgment or order, amend its proclamation accordingly and proceed to file an amended proclamation with the appropriate election authorities and with the State Board of Elections.
The State Board of Elections shall issue a certificate of election to each of the persons shown by the returns and the proclamation thereof to be elected State central committeemen, and delegates and alternate delegates to National nomination conventions; and the county clerk shall issue a certificate of election to each person shown by the returns to be elected precinct, township or ward committeeman. The certificate issued to such precinct committeeman shall state the number of ballots voted in his or her precinct by the primary electors of his or her party at the primary at which he or she was elected. The certificate issued to such township committeeman shall state the number of ballots voted in his or her township or part of a township, as the case may be, by the primary electors of his or her party at the primary at which he or she was elected. The certificate issued to such ward committeeman shall state the number of ballots voted in his or her ward by the primary electors of his or her party at the primary at which he or she was elected.
(Source: P.A. 94-647, eff. 1-1-06.)

(10 ILCS 5/7-59) (from Ch. 46, par. 7-59)
Sec. 7-59. (a) The person receiving the highest number of votes at a primary as a candidate of a party for the nomination for an office shall be the candidate of that party for such office, and his name as such candidate shall be placed on the official ballot at the election then next ensuing; provided, that where there are two or more persons to be nominated for the same office or board, the requisite number of persons receiving the highest number of votes shall be nominated and their names shall be placed on the official ballot at the following election.
Except as otherwise provided by Section 7-8 of this Act, the person receiving the highest number of votes of his party for State central committeeman of his congressional district shall be declared elected State central committeeman from said congressional district.
Unless a national political party specifies that delegates and alternate delegates to a National nominating convention be allocated by proportional selection representation according to the results of a Presidential preference primary, the requisite number of persons receiving the highest number of votes of their party for delegates and alternate delegates to National nominating conventions from the State at large, and the requisite number of persons receiving the highest number of votes of their party for delegates and alternate delegates to National nominating conventions in their respective congressional districts shall be declared elected delegates and alternate delegates to the National nominating conventions of their party.
A political party which elects the members to its State Central Committee by Alternative B under paragraph (a) of Section 7-8 shall select its congressional district delegates and alternate delegates to its national nominating convention by proportional selection representation according to the results of a Presidential preference primary in each congressional district in the manner provided by the rules of the national political party and the State Central Committee, when the rules and policies of the national political party so require.
A political party which elects the members to its State Central Committee by Alternative B under paragraph (a) of Section 7-8 shall select its at large delegates and alternate delegates to its national nominating convention by proportional selection representation according to the results of a Presidential preference primary in the whole State in the manner provided by the rules of the national political party and the State Central Committee, when the rules and policies of the national political party so require.
The person receiving the highest number of votes of his party for precinct committeeman of his precinct shall be declared elected precinct committeeman from said precinct.
The person receiving the highest number of votes of his party for township committeeman of his township or part of a township as the case may be, shall be declared elected township committeeman from said township or part of a township as the case may be. In cities where ward committeemen are elected, the person receiving the highest number of votes of his party for ward committeeman of his ward shall be declared elected ward committeeman from said ward.
When two or more persons receive an equal and the highest number of votes for the nomination for the same office or for committeeman of the same political party, or where more than one person of the same political party is to be nominated as a candidate for office or committeeman, if it appears that more than the number of persons to be nominated for an office or elected committeeman have the highest and an equal number of votes for the nomination for the same office or for election as committeeman, the election authority by which the returns of the primary are canvassed shall decide by lot which of said persons shall be nominated or elected, as the case may be. In such case the election authority shall issue notice in writing to such persons of such tie vote stating therein the place, the day (which shall not be more than 5 days thereafter) and the hour when such nomination or election shall be so determined.
(b) Write-in votes shall be counted only for persons who have filed notarized declarations of intent to be write-in candidates with the proper election authority or authorities not later than 61 days prior to the primary. However, whenever an objection to a candidate's nominating papers or petitions for any office is sustained under Section 10-10 after the 61st day before the election, then write-in votes shall be counted for that candidate if he or she has filed a notarized declaration of intent to be a write-in candidate for that office with the proper election authority or authorities not later than 7 days prior to the election.
Forms for the declaration of intent to be a write-in candidate shall be supplied by the election authorities. Such declaration shall specify the office for which the person seeks nomination or election as a write-in candidate.
The election authority or authorities shall deliver a list of all persons who have filed such declarations to the election judges in the appropriate precincts prior to the primary.
(c) (1) Notwithstanding any other provisions of this Section, where the number of candidates whose names have been printed on a party's ballot for nomination for or election to an office at a primary is less than the number of persons the party is entitled to nominate for or elect to the office at the primary, a person whose name was not printed on the party's primary ballot as a candidate for nomination for or election to the office, is not nominated for or elected to that office as a result of a write-in vote at the primary unless the number of votes he received equals or exceeds the number of signatures required on a petition for nomination for that office; or unless the number of votes he receives exceeds the number of votes received by at least one of the candidates whose names were printed on the primary ballot for nomination for or election to the same office.
(2) Paragraph (1) of this subsection does not apply where the number of candidates whose names have been printed on the party's ballot for nomination for or election to the office at the primary equals or exceeds the number of persons the party is entitled to nominate for or elect to the office at the primary.
(Source: P.A. 94-647, eff. 1-1-06; 95-699, eff. 11-9-07.)

(10 ILCS 5/7-60) (from Ch. 46, par. 7-60)
Sec. 7-60. Not less than 74 days before the date of the general election, the State Board of Elections shall certify to the county clerks the names of each of the candidates who have been nominated as shown by the proclamation of the State Board of Elections as a canvassing board or who have been nominated to fill a vacancy in nomination and direct the election authority to place upon the official ballot for the general election the names of such candidates in the same manner and in the same order as shown upon the certification, except as otherwise provided in this Section.
Not less than 68 days before the date of the general election, each county clerk shall certify the names of each of the candidates for county offices who have been nominated as shown by the proclamation of the county election authority or who have been nominated to fill a vacancy in nomination and declare that the names of such candidates for the respective offices shall be placed upon the official ballot for the general election in the same manner and in the same order as shown upon the certification, except as otherwise provided by this Section. Each county clerk shall place a copy of the certification on file in his or her office and at the same time issue to the State Board of Elections a copy of such certification. In addition, each county clerk in whose county there is a board of election commissioners shall, not less than 68 days before the date of the general election, issue to such board a copy of the certification that has been filed in the county clerk's office, together with a copy of the certification that has been issued to the clerk by the State Board of Elections, with directions to the board of election commissioners to place upon the official ballot for the general election in that election jurisdiction the names of all candidates that are listed on such certifications, in the same manner and in the same order as shown upon such certifications, except as otherwise provided in this Section.
Whenever there are two or more persons nominated by the same political party for multiple offices for any board, the name of the candidate of such party receiving the highest number of votes in the primary election as a candidate for such office, as shown by the official election returns of the primary, shall be certified first under the name of such offices, and the names of the remaining candidates of such party for such offices shall follow in the order of the number of votes received by them respectively at the primary election as shown by the official election results.
No person who is shown by the final proclamation to have been nominated or elected at the primary as a write-in candidate shall have his or her name certified unless such person shall have filed with the certifying office or board within 10 days after the election authority's proclamation a statement of candidacy pursuant to Section 7-10, a statement pursuant to Section 7-10.1, and a receipt for the filing of a statement of economic interests in relation to the unit of government to which he or she has been elected or nominated.
Each county clerk and board of election commissioners shall determine by a fair and impartial method of random selection the order of placement of established political party candidates for the general election ballot. Such determination shall be made within 30 days following the canvass and proclamation of the results of the general primary in the office of the county clerk or board of election commissioners and shall be open to the public. Seven days written notice of the time and place of conducting such random selection shall be given, by each such election authority, to the County Chairman of each established political party, and to each organization of citizens within the election jurisdiction which was entitled, under this Article, at the next preceding election, to have pollwatchers present on the day of election. Each election authority shall post in a conspicuous, open and public place, at the entrance of the election authority office, notice of the time and place of such lottery. However, a board of election commissioners may elect to place established political party candidates on the general election ballot in the same order determined by the county clerk of the county in which the city under the jurisdiction of such board is located.
Each certification shall indicate, where applicable, the following:
(1) The political party affiliation of the candidates

for the respective offices;

(2) If there is to be more than one candidate elected

to an office from the State, political subdivision or district;

(3) If the voter has the right to vote for more than

one candidate for an office;

(4) The term of office, if a vacancy is to be filled

for less than a full term or if the offices to be filled in a political subdivision are for different terms.

The State Board of Elections or the county clerk, as the case may be, shall issue an amended certification whenever it is discovered that the original certification is in error.
(Source: P.A. 96-1008, eff. 7-6-10.)

(10 ILCS 5/7-60.1) (from Ch. 46, par. 7-60.1)
Sec. 7-60.1. Certification of Candidates - Consolidated Election. Each local election official of a political subdivision in which candidates for the respective local offices are nominated at the consolidated primary shall, no later than 5 days following the canvass and proclamation of the results of the consolidated primary, certify to each election authority whose duty it is to prepare the official ballot for the consolidated election in that political subdivision the names of each of the candidates who have been nominated as shown by the proclamation of the appropriate election authority or who have been nominated to fill a vacancy in nomination and direct the election authority to place upon the official ballot for the consolidated election the names of such candidates in the same manner and in the same order as shown upon the certification, except as otherwise provided by this Section.
Whenever there are two or more persons nominated by the same political party for multiple offices for any board, the name of the candidate of such party receiving the highest number of votes in the consolidated primary election as a candidate for such consolidated primary, shall be certified first under the name of such office, and the names of the remaining candidates of such party for such offices shall follow in the order of the number of votes received by them respectively at the consolidated primary election as shown by the official election results.
No person who is shown by the election authority's proclamation to have been nominated at the consolidated primary as a write-in candidate shall have his or her name certified unless such person shall have filed with the certifying office or board within 5 days after the election authority's proclamation a statement of candidacy pursuant to Section 7-10 and a statement pursuant to Section 7-10.1.
Each board of election commissioners of the cities in which established political party candidates for city offices are nominated at the consolidated primary shall determine by a fair and impartial method of random selection the order of placement of the established political party candidates for the consolidated ballot. Such determination shall be made within 5 days following the canvass and proclamation of the results of the consolidated primary and shall be open to the public. Three days written notice of the time and place of conducting such random selection shall be given, by each such election authority, to the County Chairman of each established political party, and to each organization of citizens within the election jurisdiction which was entitled, under this Article, at the next preceding election, to have pollwatchers present on the day of election. Each election authority shall post in a conspicuous, open and public place, at the entrance of the election authority office, notice of the time and place of such lottery.
Each local election official of a political subdivision in which established political party candidates for the respective local offices are nominated by primary shall determine by a fair and impartial method of random selection the order of placement of the established political party candidates for the consolidated election ballot and, in the case of certain municipalities having annual elections, on the general primary ballot for election. Such determination shall be made prior to the canvass and proclamation of results of the consolidated primary or special municipal primary, as the case may be, in the office of the local election official and shall be open to the public. Three days written notice of the time and place of conducting such random selection shall be given, by each such local election official, to the County Chairman of each established political party, and to each organization of citizens within the election jurisdiction which was entitled, under this Article, at the next preceding election, to have pollwatchers present on the day of election. Each local election official shall post in a conspicuous, open and public place notice of such lottery. Immediately thereafter, the local election official shall certify the ballot placement order so determined to the proper election authorities charged with the preparation of the consolidated election, or general primary, ballot for that political subdivision.
Not less than 68 days before the date of the consolidated election, each local election official of a political subdivision in which established political party candidates for the respective local offices have been nominated by caucus or have been nominated because no primary was required to be held shall certify to each election authority whose duty it is to prepare the official ballot for the consolidated election in that political subdivision the names of each of the candidates whose certificates of nomination or nomination papers have been filed in his or her office and direct the election authority to place upon the official ballot for the consolidated election the names of such candidates in the same manner and in the same order as shown upon the certification. Such local election official shall, prior to certification, determine by a fair and impartial method of random selection the order of placement of the established political party candidates for the consolidated election ballot. Such determination shall be made in the office of the local election official and shall be open to the public. Three days written notice of the time and place of conducting such random selection shall be given by each such local election official to the county chairman of each established political party, and to each organization of citizens within the election jurisdiction which was entitled, under this Article, at the next preceding election, to have pollwatchers present on the day of election. Each local election official shall post in a conspicuous, open and public place, at the entrance of the office, notice of the time and place of such lottery. The local election official shall certify the ballot placement order so determined as part of his official certification of candidates to the election authorities whose duty it is to prepare the official ballot for the consolidated election in that political subdivision.
The certification shall indicate, where applicable, the following:
(1) The political party affiliation of the candidates

for the respective offices;

(2) If there is to be more than one candidate elected

or nominated to an office from the State, political subdivision or district;

(3) If the voter has the right to vote for more than

one candidate for an office;

(4) The term of office, if a vacancy is to be filled

for less than a full term or if the offices to be filled in a political subdivision or district are for different terms.

The local election official shall issue an amended certification whenever it is discovered that the original certification is in error.
(Source: P.A. 96-1008, eff. 7-6-10.)

(10 ILCS 5/7-61) (from Ch. 46, par. 7-61)
Sec. 7-61. Whenever a special election is necessary the provisions of this Article are applicable to the nomination of candidates to be voted for at such special election.
In cases where a primary election is required the officer or board or commission whose duty it is under the provisions of this Act relating to general elections to call an election, shall fix a date for the primary for the nomination of candidates to be voted for at such special election. Notice of such primary shall be given at least 15 days prior to the maximum time provided for the filing of petitions for such a primary as provided in Section 7-12.
Any vacancy in nomination under the provisions of this Article 7 occurring on or after the primary and prior to certification of candidates by the certifying board or officer, must be filled prior to the date of certification. Any vacancy in nomination occurring after certification but prior to 15 days before the general election shall be filled within 8 days after the event creating the vacancy. The resolution filling the vacancy shall be sent by U. S. mail or personal delivery to the certifying officer or board within 3 days of the action by which the vacancy was filled; provided, if such resolution is sent by mail and the U. S. postmark on the envelope containing such resolution is dated prior to the expiration of such 3 day limit, the resolution shall be deemed filed within such 3 day limit. Failure to so transmit the resolution within the time specified in this Section shall authorize the certifying officer or board to certify the original candidate. Vacancies shall be filled by the officers of a local municipal or township political party as specified in subsection (h) of Section 7-8, other than a statewide political party, that is established only within a municipality or township and the managing committee (or legislative committee in case of a candidate for State Senator or representative committee in the case of a candidate for State Representative in the General Assembly or State central committee in the case of a candidate for statewide office, including but not limited to the office of United States Senator) of the respective political party for the territorial area in which such vacancy occurs.
The resolution to fill a vacancy in nomination shall be duly acknowledged before an officer qualified to take acknowledgements of deeds and shall include, upon its face, the following information:
(a) the name of the original nominee and the office vacated;
(b) the date on which the vacancy occurred;
(c) the name and address of the nominee selected to fill the vacancy and the date of selection.
The resolution to fill a vacancy in nomination shall be accompanied by a Statement of Candidacy, as prescribed in Section 7-10, completed by the selected nominee and a receipt indicating that such nominee has filed a statement of economic interests as required by the Illinois Governmental Ethics Act.
The provisions of Section 10-8 through 10-10.1 relating to objections to certificates of nomination and nomination papers, hearings on objections, and judicial review, shall apply to and govern objections to resolutions for filling a vacancy in nomination.
Any vacancy in nomination occurring 15 days or less before the consolidated election or the general election shall not be filled. In this event, the certification of the original candidate shall stand and his name shall appear on the official ballot to be voted at the general election.
A vacancy in nomination occurs when a candidate who has been nominated under the provisions of this Article 7 dies before the election (whether death occurs prior to, on or after the day of the primary), or declines the nomination; provided that nominations may become vacant for other reasons.
If the name of no established political party candidate was printed on the consolidated primary ballot for a particular office and if no person was nominated as a write-in candidate for such office, a vacancy in nomination shall be created which may be filled in accordance with the requirements of this Section. If the name of no established political party candidate was printed on the general primary ballot for a particular office and if no person was nominated as a write-in candidate for such office, a vacancy in nomination shall be filled only by a person designated by the appropriate committee of the political party and only if that designated person files nominating petitions with the number of signatures required for an established party candidate for that office within 75 days after the day of the general primary. The circulation period for those petitions begins on the day the appropriate committee designates that person. The person shall file his or her nominating petitions, statements of candidacy, notice of appointment by the appropriate committee, and receipt of filing his or her statement of economic interests together. These documents shall be filed at the same location as provided in Section 7-12. The electoral boards having jurisdiction under Section 10-9 to hear and pass upon objections to nominating petitions also shall hear and pass upon objections to nomination petitions filed by candidates under this paragraph.
A candidate for whom a nomination paper has been filed as a partisan candidate at a primary election, and who is defeated for his or her nomination at such primary election, is ineligible to be listed on the ballot at that general or consolidated election as a candidate of another political party.
A candidate seeking election to an office for which candidates of political parties are nominated by caucus who is a participant in the caucus and who is defeated for his or her nomination at such caucus, is ineligible to be listed on the ballot at that general or consolidated election as a candidate of another political party.
In the proceedings to nominate a candidate to fill a vacancy or to fill a vacancy in the nomination, each precinct, township, ward, county or congressional district, as the case may be, shall through its representative on such central or managing committee, be entitled to one vote for each ballot voted in such precinct, township, ward, county or congressional district, as the case may be, by the primary electors of its party at the primary election immediately preceding the meeting at which such vacancy is to be filled.
For purposes of this Section, the words "certify" and "certification" shall refer to the act of officially declaring the names of candidates entitled to be printed upon the official ballot at an election and directing election authorities to place the names of such candidates upon the official ballot. "Certifying officers or board" shall refer to the local election official, election authority or the State Board of Elections, as the case may be, with whom nomination papers, including certificates of nomination and resolutions to fill vacancies in nomination, are filed and whose duty it is to "certify" candidates.
(Source: P.A. 96-809, eff. 1-1-10; 96-848, eff. 1-1-10.)

(10 ILCS 5/7-62) (from Ch. 46, par. 7-62)
Sec. 7-62. In cities having a board of election commissioners, the duties herein imposed upon the county, city, incorporated town or village clerk, as the case may be, shall be discharged by the board of election commissioners in the same manner, as near as may be, and to the same extent and with like effect that the similar duties imposed by this Article are discharged by the county, city, incorporated town or village clerk, as the case may be; and the ballots for the nomination of all candidates to be voted for in such city shall be printed by the board of election commissioners and the returns of the primary held in such city shall be made to such board of election commissioners.
(Source: Laws 1943, vol. 2, p. 1.)

(10 ILCS 5/7-63) (from Ch. 46, par. 7-63)
Sec. 7-63. Any candidate whose name appears upon the primary ballot of any political party may contest the election of the candidate or candidates nominated for the office for which he or she was a candidate by his or her political party, upon the face of the returns, by filing with the clerk of the circuit court a petition in writing, setting forth the grounds of contest, which petition shall be verified by the affidavit of the petitioner or other person, and which petition shall be filed within 10 days after the completion of the canvass of the returns by the election authority making the final canvass of returns. The contestant shall also file with that election authority (and if for the nomination for an office, certified tabulated statements of the returns of which are to be filed with the State Board of Elections, also with the election authorities in whose jurisdiction the election was held), a notice of the pendency of the contest.
If the contest relates to an office involving more than one county, the venue of the contest is (a) in the county in which the alleged grounds of the contest exist or (b) if grounds for the contest are alleged to exist in more than one county, then in any of those counties or in the county in which any defendant resides.
Authority and jurisdiction are hereby vested in the circuit court, to hear and determine primary contests. When a petition to contest a primary is filed in the office of the clerk of the court, the petition shall forthwith be presented to a judge thereof, who shall note thereon the date of presentation, and shall note thereon the day when the petition will be heard, which shall not be more than 10 days thereafter.
Summons shall forthwith issue to each defendant named in the petition and shall be served for the same manner as is provided for other civil cases. Summons may be issued and served in any county in the State. The case may be heard and determined by the circuit court at any time not less than 5 days after service of process, and shall have preference in the order of hearing to all other cases. The petitioner shall give security for all costs.
Any defendant may file a counterclaim in the same manner as in other civil cases.
The court shall ascertain and declare by a judgment to be entered of record, the result of such election. The judgment of the court shall be appealable as in other civil cases. A certified copy of the judgment shall forthwith be made by the clerk of the court and transmitted to the election authority canvassing the returns for such office, and in case of contest, if for nomination for an office, tabulated statements of returns for which are filed with the State Board of Elections, also in the office of the election authorities having jurisdiction. The proper election authority or authorities, as the case may be, shall correct the returns or the tabulated statement of returns in accordance with the judgment.
(Source: P.A. 94-647, eff. 1-1-06.)

(10 ILCS 5/7-64) (from Ch. 46, par. 7-64)
Sec. 7-64. Nothing in this article contained shall be construed to prevent the nomination of independent candidates by petition, as is now or may hereafter be provided by this Act or any other law.
(Source: Laws 1943, vol. 2, p. 1.)

(10 ILCS 5/7-65) (from Ch. 46, par. 7-65)
Sec. 7-65. The invalidity of any portion of this Article 7 shall not affect the validity of any other portion hereof, which can be given effect without such invalid part.
(Source: Laws 1943, vol. 2, p. 253.)

(10 ILCS 5/7-66)
Sec. 7-66. Precinct tabulation optical scan technology voting equipment.
If the election authority has adopted the use of Precinct Tabulation Optical Scan Technology voting equipment pursuant to Article 24B of this Code, and the provisions of the Article are in conflict with the provisions of this Article 7, the provisions of Article 24B shall govern the procedures followed by the election authority, its judges of elections, and all employees and agents. In following the provisions of Article 24B, the election authority is authorized to develop and implement procedures to fully utilize Precinct Tabulation Optical Scan Technology voting equipment authorized by the State Board of Elections as long as the procedure is not in conflict with either Article 24B or the administrative rules of the State Board of Elections.
(Source: P.A. 89-394, eff. 1-1-97.)

(10 ILCS 5/7-67)
Sec. 7-67. Nominations; regional superintendents of schools.
(a) Notwithstanding any provision of law to the contrary, this Section shall apply only to the making of nominations for established party candidates for regional superintendent of schools in the 2014 general primary election.
(b) A candidate's petition for nomination must contain at least 200 signatures or the number of signatures equal to 0.5% of the primary electors of his or her party in the territory comprising the county or counties, whichever is less. For purposes of this subsection, the number of primary electors shall be determined by taking the total votes cast in the applicable district for the candidate for that political party who received the highest number of votes, statewide, at the last general election in the State at which electors for President of the United States were elected.
(c) Petitions for nomination for regional superintendent of schools shall be filed no earlier than December 16, 2013, and no later than December 23, 2013.
(d) Petitions for single-county districts shall be filed with the county election authority. Petitions for multi-county districts shall be filed with the State Board of Elections. Signatures and circulator statements on petitions for nomination filed with the State Board of Elections or county election authority during the filing period for nominations shall not be deemed invalid for the sole reason that the petitions were circulated between 90 and 111 days before the last day for filing petitions.
(e) In the case of a conflict between the provisions of this Section and any other provision of this Code, the provisions of this Section shall control.
(Source: P.A. 98-594, eff. 11-15-13.)

(10 ILCS 5/7-68)
Sec. 7-68. Nominations for special election for Attorney General, Secretary of State, Comptroller, or Treasurer.
(a) Whenever a special election for the office of Attorney General, Secretary of State, Comptroller, or Treasurer is to be held pursuant to Section 25-5 of this Code, nominations shall be made and any vacancy in nomination shall be filled pursuant to this Section.
(1) If the vacancy in office or failure to qualify

for the office occurs before the first date provided in Section 7-12 for filing nomination papers for the primary in the next even-numbered year following the commencement of the term, the nominations for the special election shall be made as otherwise provided in this Article 7. The nomination for the office to be filled by special election shall appear on the regular ballot at the primary election, and shall not require the use of a separate ballot.

(2) If the vacancy in office or failure to qualify

occurs on or after the first day provided in Section 7-12 for filing nomination papers for the primary in the next even-numbered year following the commencement of the term, a vacancy in nomination shall be deemed to have occurred and the State central committee of each established political party shall nominate, by resolution, a candidate to fill such vacancy in nomination for the election to such office at such general election.

The resolution to fill the vacancy in nomination

shall include the following information:

(A) the names of the original office holder and

the office;

(B) the date on which the vacancy in nomination

occurred;

(C) the name and address of the nominee selected

to fill the vacancy in nomination and the date of selection.

The resolution to fill the vacancy in nomination

shall be accompanied by a Statement of Candidacy, as prescribed in Section 7-10, completed by the selected nominee and a receipt indicating that such nominee has filed a statement of economic interests as required by the Illinois Governmental Ethics Act.

(b) Any vacancy in nomination occurring on or after the primary and prior to certification must be filled prior to the date of certification. Any vacancy in nomination occurring after certification but prior to 15 days before the general election shall be filled within 8 days after the event creating the vacancy in nomination.
(c) The provisions of Sections 10-8 through 10-10.1 relating to objections to nomination papers, hearings on objections and judicial review, shall also apply to and govern objections to nomination papers and resolutions for filling vacancies in nomination filed pursuant to this Section.
(d) Unless otherwise specified herein, the nomination and special election provided for in this Section shall be governed by this Code.
(Source: P.A. 98-1170, eff. 1-12-15.)

(10 ILCS 5/7-100)
Sec. 7-100. Definition of a vote.
(a) Notwithstanding any law to the contrary, for the purpose of this Article, a person casts a valid vote on a punch card ballot when:
(1) A chad on the card has at least one corner

detached from the card;

(2) The fibers of paper on at least one edge of the

chad are broken in a way that permits unimpeded light to be seen through the card; or

(3) An indentation on the chad from the stylus or

other object is present and indicates a clearly ascertainable intent of the voter to vote based on the totality of the circumstances, including but not limited to any pattern or frequency of indentations on other ballot positions from the same ballot card.

(b) Write-in votes shall be counted in a manner consistent with the existing provisions of this Code.
(c) For purposes of this Section, a "chad" is that portion of a ballot card that a voter punches or perforates with a stylus or other designated marking device to manifest his or her vote for a particular ballot position on a ballot card as defined in subsection (a).
(d) Prior to the original counting of any punch card ballots, an election judge may not alter a punch card ballot in any manner, including, but not limited to, the removal or manipulation of chads.
(Source: P.A. 94-645, eff. 8-22-05.)



Article 7A - Judges' Declaration of Intent to Seek Retention in Office

(10 ILCS 5/Art. 7A heading)

(10 ILCS 5/7A-1) (from Ch. 46, par. 7A-1)
Sec. 7A-1. Any Supreme, Appellate or Circuit Judge who has been elected to that office and who seeks to be retained in that office under subsection (d) of Section 12 of Article VI of the Constitution shall file a declaration of candidacy to succeed himself in the office of the Secretary of State not less than 6 months before the general election preceding the expiration of his term of office. Within 3 business days thereafter, the Secretary of State shall certify to the State Board of Elections the names of all incumbent judges who were eligible to stand for retention at the next general election but failed to timely file a declaration of candidacy to succeed themselves in office or, having timely filed such a declaration, withdrew it. The State Board of Elections may rely upon the certification from the Secretary of State (a) to determine when vacancies in judicial office exist and (b) to determine the judicial positions for which elections will be held. The Secretary of State, not less than 63 days before the election, shall certify the Judge's candidacy to the proper election officials. The names of Judges seeking retention shall be submitted to the electors, separately and without party designation, on the sole question whether each Judge shall be retained in office for another term. The retention elections shall be conducted at general elections in the appropriate Judicial District, for Supreme and Appellate Judges, and in the circuit for Circuit Judges. The affirmative vote of three-fifths of the electors voting on the question shall elect the Judge to the office for a term commencing on the first Monday in December following his election.
Upon certification of a Judge's candidacy for retention by the Secretary of State, the judicial candidate may file a written request with the Secretary of State for redaction of the judicial candidate's home address information from the candidate's declaration of candidacy for retention. After receipt of the candidate's written request, the Secretary of State shall redact or cause redaction of the judicial candidate's home address from the candidate's declaration of candidacy for retention within 5 business days. For the purposes of this subsection, "home address" has the meaning as defined in Section 1-10 of the Judicial Privacy Act.
(Source: P.A. 96-886, eff. 1-1-11; 97-847, eff. 9-22-12.)



Article 8 - Nominations of Members of the General Assembly

(10 ILCS 5/Art. 8 heading)

(10 ILCS 5/8-1) (from Ch. 46, par. 8-1)
Sec. 8-1. The nomination of all candidates for members of the General Assembly by all political parties as defined in Section 8-2 of this article shall be made in the manner provided in this article 8 and not otherwise.
The name of no person, nominated by a party required hereunder to make nominations of candidates for members of the General Assembly shall be placed upon the official ballot to be voted at the general election as a candidate unless such person shall have been nominated for such office under the provisions of this article 8.
(Source: P.A. 82-750.)

(10 ILCS 5/8-2) (from Ch. 46, par. 8-2)
Sec. 8-2. The term "political party" as used in this article shall mean a political party which, at the next preceding election for governor, polled at least five per cent of the entire vote cast in the State; Provided, that no political organization or group shall be qualified as a political party hereunder, or given a place on a ballot, which organization or group is associated, directly or indirectly, with Communist, Fascist, Nazi or other un-American principles and engages in activities or propaganda designed to teach subservience to the political principles and ideals of foreign nations or the overthrow by violence of the established constitutional form of government of the United States and the State of Illinois.
(Source: Laws 1943, vol. 2, p. 1.)

(10 ILCS 5/8-3) (from Ch. 46, par. 8-3)
Sec. 8-3. The following words and phrases in this article shall, unless the same be inconsistent with the context, be construed as follows:
(1) The terms "legislative office", "legislative officer" or "legislator" shall mean a State Senator or Representative in the General Assembly.
(2) The term "legislative district" shall mean the territorial area from which a State Senator is to be elected.
(3) The term "representative district" shall mean the territorial area from which a Representative in the General Assembly is to be elected.
(Source: P.A. 82-750.)

(10 ILCS 5/8-4) (from Ch. 46, par. 8-4)
Sec. 8-4. The nomination of candidates for legislative offices shall be made at the general primary election.
(Source: P.A. 95-6, eff. 6-20-07.)

(10 ILCS 5/8-5) (from Ch. 46, par. 8-5)
Sec. 8-5. There shall be constituted one legislative committee for each political party in each legislative district and one representative committee for each political party in each representative district. Legislative and representative committees shall be composed as follows:
In legislative or representative districts within or including a portion of any county containing 2,000,000 or more inhabitants, the legislative or representative committee of a political party shall consist of the committeemen of such party representing each township or ward of such county any portion of which township or ward is included within such legislative or representative district and the chairman of each county central committee of such party of any county containing less than 2,000,000 inhabitants any portion of which county is included within such legislative or representative district.
In the remainder of the State, the legislative or representative committee of a political party shall consist of the chairman of each county central committee of such party, any portion of which county is included within such legislative or representative district; but if a legislative or representative district comprises only one county, or part of a county, its legislative or representative committee shall consist of the chairman of the county central committee and 2 members of the county central committee who reside in the legislative or representative district, as the case may be, elected by the county central committee.
Within 180 days after the primary of the even-numbered year immediately following the decennial redistricting required by Section 3 of Article IV of the Illinois Constitution of 1970, the ward committeemen, township committeemen or chairmen of county central committees within each of the redistricted legislative and representative districts shall meet and proceed to organize by electing from among their own number a chairman and, either from among their own number or otherwise, such other officers as they may deem necessary or expedient. The ward committeemen, township committeemen or chairmen of county central committees shall determine the time and place (which shall be in the limits of such district) of such meeting. Immediately upon completion of organization, the chairman shall forward to the State Board of Elections the names and addresses of the chairman and secretary of the committee. A vacancy shall occur when a member dies, resigns or ceases to reside in the county, township or ward which he represented.
Within 180 days after the primary of each other even-numbered year, each legislative committee and representative committee shall meet and proceed to organize by electing from among its own number a chairman, and either from its own number or otherwise, such other officers as each committee may deem necessary or expedient. Immediately upon completion of organization, the chairman shall forward to the State Board of Elections, the names and addresses of the chairman and secretary of the committee. The outgoing chairman of such committee shall notify the members of the time and place (which shall be in the limits of such district) of such meeting. A vacancy shall occur when a member dies, resigns, or ceases to reside in the county, township or ward, which he represented.
If any change is made in the boundaries of any precinct, township or ward, the committeeman previously elected therefrom shall continue to serve, as if no boundary change had occurred, for the purpose of acting as a member of a legislative or representative committee until his successor is elected or appointed.
(Source: P.A. 84-352.)

(10 ILCS 5/8-6) (from Ch. 46, par. 8-6)
Sec. 8-6. In legislative or representative districts wholly contained within counties having 2,000,000 or more inhabitants each member of each legislative or representative committee shall in its organization and proceedings be entitled to one vote for each ballot voted in that portion of his township or ward in the legislative or representative district by the primary electors of his party at the last primary at which members of the General Assembly were nominated. If a portion of the legislative or representative district is within a county containing 2,000,000 or more inhabitants then each legislative or representative committee member shall be entitled to vote as follows: (a) in the portion of the district lying within a county of 2,000,000 or more inhabitants, each committeeman shall be entitled to one vote for each ballot voted in that portion of his township or ward in the legislative or representative district by primary electors of his party at the last primary at which township or ward committeemen were elected; (b) in the portion of the district lying outside a county of 2,000,000 or more inhabitants, each chairman of a county central committee shall be entitled to one vote for each ballot voted in that portion of his county in the legislative or representative district by the primary electors of his party at the last primary at which members of the General Assembly were nominated. In the remainder of the State, each member shall be entitled to cast one vote for each ballot voted in that portion of his county in the legislative or representative district by the primary electors of his party at the last primary at which members of the General Assembly were nominated. However, in counties under 2,000,000 population, if the legislative or representative district comprises only one county, or part of a county, each legislative or representative committee member shall be entitled to cast one vote.
(Source: P.A. 84-1308.)

(10 ILCS 5/8-7) (from Ch. 46, par. 8-7)
Sec. 8-7. The various political party committees now in existence are hereby recognized and shall exercise the powers and perform the duties herein prescribed until committeemen are chosen, in accordance with the provisions of this article.
(Source: Laws 1943, vol. 2, p. 1.)

(10 ILCS 5/8-8) (from Ch. 46, par. 8-8)
Sec. 8-8. Form of petition for nomination. The name of no candidate for nomination shall be printed upon the primary ballot unless a petition for nomination shall have been filed in his behalf as provided for in this Section. Each such petition shall include as a part thereof the oath required by Section 7-10.1 of this Act and a statement of candidacy by the candidate filing or in whose behalf the petition is filed. This statement shall set out the address of such candidate, the office for which he is a candidate, shall state that the candidate is a qualified primary voter of the party to which the petition relates, is qualified for the office specified and has filed a statement of economic interests as required by the Illinois Governmental Ethics Act, shall request that the candidate's name be placed upon the official ballot and shall be subscribed and sworn by such candidate before some officer authorized to take acknowledgment of deeds in this State and may be in substantially the following form:
State of Illinois)
) ss.
County ..........)
I, ...., being first duly sworn, say that I reside at .... street in the city (or village of) .... in the county of .... State of Illinois; that I am a qualified voter therein and am a qualified primary voter of .... party; that I am a candidate for nomination to the office of .... to be voted upon at the primary election to be held on (insert date); that I am legally qualified to hold such office and that I have filed a statement of economic interests as required by the Illinois Governmental Ethics Act and I hereby request that my name be printed upon the official primary ballot for nomination for such office. Signed .................... Subscribed and sworn to (or affirmed) before me by ...., who is to me personally known, on (insert date).

the petition at the place where the signature is struck; and

(2) the person striking the signature shall sign a

certification listing the page number and line number of each signature struck from the petition. Such certification shall be filed as a part of the petition.

(Source: P.A. 97-81, eff. 7-5-11.)

(10 ILCS 5/8-8.1) (from Ch. 46, par. 8-8.1)
Sec. 8-8.1. In the designation of the name of a candidate on a petition for nomination, the candidate's given name or names, initial or initials, a nickname by which the candidate is commonly known, or a combination thereof, may be used in addition to the candidate's surname. If a candidate has changed his or her name, whether by a statutory or common law procedure in Illinois or any other jurisdiction, within 3 years before the last day for filing the petition for that office, then (i) the candidate's name on the petition must be followed by "formerly known as (list all prior names during the 3-year period) until name changed on (list date of each such name change)" and (ii) the petition must be accompanied by the candidate's affidavit stating the candidate's previous names during the period specified in (i) and the date or dates each of those names was changed; failure to meet these requirements shall be grounds for denying certification of the candidate's name for the ballot or removing the candidate's name from the ballot, as appropriate, but these requirements do not apply to name changes resulting from adoption to assume an adoptive parent's or parents' surname, marriage to assume a spouse's surname, or dissolution of marriage or declaration of invalidity of marriage to assume a former surname. No other designation such as a political slogan, title, or degree, or nickname suggesting or implying possession of a title, degree or professional status, or similar information may be used in connection with the candidate's surname.
(Source: P.A. 93-574, eff. 8-21-03; 94-1090, eff. 6-1-07.)

(10 ILCS 5/8-9) (from Ch. 46, par. 8-9)
Sec. 8-9. All petitions for nomination shall be filed by mail or in person as follows:
(1) Where the nomination is made for a legislative

office, such petition for nomination shall be filed in the principal office of the State Board of Elections not more than 113 and not less than 106 days prior to the date of the primary.

(2) The State Board of Elections shall, upon receipt

of each petition, endorse thereon the day and hour on which it was filed. Petitions filed by mail and received after midnight on the first day for filing and in the first mail delivery or pickup of that day, shall be deemed as filed as of 8:00 a.m. of that day or as of the normal opening hour of such day as the case may be, and all petitions received thereafter shall be deemed as filed in the order of actual receipt. However, 2 or more petitions filed within the last hour of the filing deadline shall be deemed to have been filed simultaneously. Where 2 or more petitions are received simultaneously, the State Board of Elections shall break ties and determine the order of filing, by means of a lottery as provided in Section 7-12 of this Code.

(3) Any person for whom a petition for nomination has

been filed, may cause his name to be withdrawn by a request in writing, signed by him, duly acknowledged before an officer qualified to take acknowledgments of deeds, and filed in the principal or permanent branch office of the State Board of Elections not later than the date of certification of candidates for the general primary ballot, and no names so withdrawn shall be certified by the State Board of Elections to the county clerk, or printed on the primary ballot. If petitions for nomination have been filed for the same person with respect to more than one political party, his name shall not be certified nor printed on the primary ballot of any party. If petitions for nomination have been filed for the same person for 2 or more offices which are incompatible so that the same person could not serve in more than one of such offices if elected, that person must withdraw as a candidate for all but one of such offices within the 5 business days following the last day for petition filing. If he fails to withdraw as a candidate for all but one of such offices within such time, his name shall not be certified, nor printed on the primary ballot, for any office. For the purpose of the foregoing provisions, an office in a political party is not incompatible with any other office.

(4) If multiple sets of nomination papers are filed

for a candidate to the same office, the State Board of Elections shall within 2 business days notify the candidate of his or her multiple petition filings and that the candidate has 3 business days after receipt of the notice to notify the State Board of Elections that he or she may cancel prior sets of petitions. If the candidate notifies the State Board of Elections the last set of petitions filed shall be the only petitions to be considered valid by the State Board of Elections. If the candidate fails to notify the State Board then only the first set of petitions filed shall be valid and all subsequent petitions shall be void.

(Source: P.A. 98-115, eff. 7-29-13.)

(10 ILCS 5/8-9.1) (from Ch. 46, par. 8-9.1)
Sec. 8-9.1. The provisions of Sections 10-8 through 10-10.1 relating to objections to certificates of nomination and nomination papers, hearings on objections, and judicial review, shall also apply to and govern objections to petitions for nomination filed under this Article.
(Source: Laws 1967, p. 597.)

(10 ILCS 5/8-10) (from Ch. 46, par. 8-10)
Sec. 8-10. Not less than 68 days prior to the date of the primary, the State Board of Elections shall certify to the county clerk for each county, the names of all candidates for legislative offices, as specified in the petitions for nominations on file in its office, which are to be voted for in such county, stating in such certificates the political affiliation of each candidate for nomination, as specified in the petitions. The State Board of Elections shall, in its certificate to the county clerk, certify to the county clerk the names of the candidates in the order in which the names shall appear upon the primary ballot, the names to appear in the order in which petitions have been filed.
Not less than 62 days prior to the date of the primary, the county clerk shall certify to the board of election commissioners if there be any such board in his county, the names of all candidates so certified to him by the State Board of Elections in the districts wholly or partly within the jurisdiction of said board and in the order in which such names are certified to him.
(Source: P.A. 97-81, eff. 7-5-11.)

(10 ILCS 5/8-11) (from Ch. 46, par. 8-11)
Sec. 8-11. The county clerk of each county or the board of election commissioners, as the case may be, shall prepare and cause to be printed the primary ballot of each political party for each precinct in his respective county, and the names of all candidates provided in this Article 8, which are certified to the office of the county clerk by the electoral board, shall be placed on the same ballot as candidates for other offices for nominations to be voted for at the same primary election, properly arranged, however, under the name of each office.
(Source: P.A. 82-750.)

(10 ILCS 5/8-12) (from Ch. 46, par. 8-12)
Sec. 8-12. The State Board of Elections shall, in its certificate to the county clerk, certify to the county clerk the position which the names of candidates for legislative offices shall occupy upon the primary ballot with reference to the position of candidates for other offices; provided that, where the candidates on the primary ballot are listed in two or more columns, legislative offices shall be the first offices listed in the second column.
(Source: P.A. 82-750.)

(10 ILCS 5/8-15) (from Ch. 46, par. 8-15)
Sec. 8-15. Except as in this article otherwise expressly provided, all of the provisions of Article 7 of this Act and acts hereafter passed amendatory thereof, shall, so far as the same may be applicable, apply to and govern primary elections and contests thereof held under the provisions of this Article 8. The returns of such primary shall be made to the county clerk or board of election commissioners, as the case may be, and shall be canvassed and certified as other returns made to the county clerk or board of election commissioners as the case may be.
Tabulated statements of the returns of the primary for the nomination of candidates for legislative offices shall be made to the State Board of Elections, canvassed by the Board, proclamation of the result thereof made, and certificates of nomination issued, as in the case of other tabulated statements of returns made to the State Board of Elections, and the election of any person nominated may be contested by filing with the clerk of the circuit court a petition in writing and filing notice in writing with the proper canvassing boards as required by Article 7 hereof.
(Source: P.A. 82-750.)

(10 ILCS 5/8-16) (from Ch. 46, par. 8-16)
Sec. 8-16. Nothing in this article contained shall be construed to prevent the nomination of independent candidates by petition, as is now or may hereafter be provided by this act.
(Source: Laws 1943, vol. 2, p. 1.)

(10 ILCS 5/8-17) (from Ch. 46, par. 8-17)
Sec. 8-17. The death of any candidate prior to, or on, the date of the primary shall not affect the canvass of the ballots. If the result of such canvass discloses that such candidate, if he had lived, would have been nominated, such candidate shall be declared nominated.
In the event that a candidate of a party who has been nominated under the provisions of this Article shall die before election (whether death occurs prior to, or on, or after, the date of the primary) or decline the nomination or should the nomination for any other reason become vacant, the legislative or representative committee of such party for such district shall nominate a candidate of such party to fill such vacancy. However, if there was no candidate for the nomination of the party in the primary, no candidate of that party for that office may be listed on the ballot at the general election, unless the legislative or representative committee of the party nominates a candidate to fill the vacancy in nomination within 75 days after the date of the general primary election. Vacancies in nomination occurring under this Article shall be filled by the appropriate legislative or representative committee in accordance with the provisions of Section 7-61 of this Code. In proceedings to fill the vacancy in nomination, the voting strength of the members of the legislative or representative committee shall be as provided in Section 8-6.
(Source: P.A. 96-1008, eff. 7-6-10.)

(10 ILCS 5/8-17.1) (from Ch. 46, par. 8-17.1)
Sec. 8-17.1. Whenever a vacancy in the office of State Senator is to be filled by election pursuant to Article IV, Section 2(d) of the Constitution and Section 25-6 of this Code, nominations shall be made and any vacancy in nomination shall be filled pursuant to this Section:
(1) If the vacancy in office occurs before the first

date provided in Section 8-9 for filing nomination papers for the primary in the next even-numbered year following the commencement of the term, the nominations for the election for filling such vacancy shall be made as otherwise provided in Article 8.

(2) If the vacancy in office occurs during the time

provided in Section 8-9 for filing nomination papers for the office of State Senator for the primary in the next even-numbered year following commencement of the term of office in which such vacancy occurs, the time for filing nomination papers for such office for the primary shall be not more than 105 days and not less than 99 days prior to the date of the primary election.

(3) If the vacancy in office occurs after the last

day provided in Section 8-9 for filing nomination papers for the office of State Senator, a vacancy in nomination shall be deemed to have occurred and the legislative committee of each established political party shall nominate, by resolution, a candidate to fill such vacancy in nomination for the election to such office at such general election. In the proceedings to fill the vacancy in nomination the voting strength of the members of the legislative committee shall be as provided in Section 8-6. The name of the candidate so nominated shall not appear on the ballot at the general primary election. Such vacancy in nomination shall be filled prior to the date of certification of candidates for the general election.

(4) The resolution to fill the vacancy shall be duly

acknowledged before an officer qualified to take acknowledgments of deeds and shall include, upon its face, the following information:

(a) the names of the original nominee and the

office vacated;

(b) the date on which the vacancy occurred;
(c) the name and address of the nominee selected

to fill the vacancy and the date of selection.

The resolution to fill the vacancy shall be

accompanied by a Statement of Candidacy, as prescribed in Section 7-10, completed by the selected nominee and a receipt indicating that such nominee has filed a statement of economic interests as required by the Illinois Governmental Ethics Act.

The provisions of Sections 10-8 through 10-10.1 relating to objections to nomination papers, hearings on objections and judicial review, shall also apply to and govern objections to nomination papers and resolutions for filling vacancies in nomination filed pursuant to this Section.
Unless otherwise specified herein, the nomination and election provided for in this Section shall be governed by this Code.
(Source: P.A. 96-1008, eff. 7-6-10; 97-333, eff. 8-12-11.)



Article 9 - Disclosure and Regulation of Campaign Contributions and Expenditures

(10 ILCS 5/Art. 9 heading)

(10 ILCS 5/9-1) (from Ch. 46, par. 9-1)
Sec. 9-1. As used in this Article, unless the context otherwise requires, the terms defined in Sections 9-1.1 through 9-1.13, have the respective meanings as defined in those Sections.
(Source: P.A. 86-873.)

(10 ILCS 5/9-1.1) (from Ch. 46, par. 9-1.1)
Sec. 9-1.1. "Board" means the State Board of Elections.
(Source: P.A. 78-1183.)

(10 ILCS 5/9-1.3) (from Ch. 46, par. 9-1.3)
Sec. 9-1.3. "Candidate" means any person who seeks nomination for election, election to or retention in public office, or any person who seeks election as ward or township committeeman in counties of 3,000,000 or more population, whether or not such person is elected. A person seeks nomination for election, election or retention if he (1) takes the action necessary under the laws of this State to attempt to qualify for nomination for election, election to or retention in public office or election as ward or township committeeman in counties of 3,000,000 or more population, or (2) receives contributions or makes expenditures, or gives consent for any other person to receive contributions or make expenditures with a view to bringing about his nomination for election or election to or retention in public office, or his or her election as ward or township committeeman in counties of 3,000,000 or more population.
(Source: P.A. 89-405, eff. 11-8-95.)

(10 ILCS 5/9-1.4) (from Ch. 46, par. 9-1.4)
Sec. 9-1.4. Contribution.
(A) "Contribution" means:
(1) a gift, subscription, donation, dues, loan, advance, deposit of money, or anything of value, knowingly received in connection with the nomination for election, election, or retention of any candidate or person to or in public office or in connection with any question of public policy;
(1.5) a gift, subscription, donation, dues, loan, advance, deposit of money, or anything of value that constitutes an electioneering communication made in concert or cooperation with or at the request, suggestion, or knowledge of a candidate, a political committee, or any of their agents;
(2) the purchase of tickets for fund-raising events, including but not limited to dinners, luncheons, cocktail parties, and rallies made in connection with the nomination for election, election, or retention of any person in or to public office, or in connection with any question of public policy;
(3) a transfer of funds received by a political committee from another political committee;
(4) the services of an employee donated by an employer, in which case the contribution shall be listed in the name of the employer, except that any individual services provided voluntarily and without promise or expectation of compensation from any source shall not be deemed a contribution; and
(5) an expenditure by a political committee made in cooperation, consultation, or concert with another political committee.
(B) "Contribution" does not include:
(a) the use of real or personal property and the

cost of invitations, food, and beverages, voluntarily provided by an individual in rendering voluntary personal services on the individual's residential premises for candidate-related activities; provided the value of the service provided does not exceed an aggregate of $150 in a reporting period;

(b) the sale of any food or beverage by a vendor

for use in a candidate's campaign at a charge less than the normal comparable charge, if such charge for use in a candidate's campaign is at least equal to the cost of such food or beverage to the vendor;

(c) communications by a corporation to its

stockholders and executive or administrative personnel or their families;

(d) communications by an association to its

members and executive or administrative personnel or their families;

(e) voter registration or other campaigns

encouraging voting that make no mention of any clearly identified candidate, public question, political party, group, or combination thereof;

(f) a loan of money by a national or State bank

or credit union made in accordance with the applicable banking laws and regulations and in the ordinary course of business, but the loan shall be listed on disclosure reports required by this Article; however, the use, ownership, or control of any security for such a loan, if provided by a person other than the candidate or his or her committee, qualifies as a contribution; or

(g) an independent expenditure.
(C) Interest or other investment income, earnings or

proceeds, and refunds or returns of all or part of a committee's previous expenditures shall not be considered contributions but shall be listed on disclosure reports required by this Article.

(Source: P.A. 96-832, eff. 1-1-11.)

(10 ILCS 5/9-1.5) (from Ch. 46, par. 9-1.5)
Sec. 9-1.5. Expenditure.
(A) "Expenditure" means:
(1) a payment, distribution, purchase, loan, advance,

deposit, gift of money, or anything of value, in connection with the nomination for election, election, or retention of any person to or in public office or in connection with any question of public policy;

(2) a payment, distribution, purchase, loan, advance,

deposit, gift of money, or anything of value that constitutes an electioneering communication made in concert or cooperation with or at the request, suggestion, or knowledge of a candidate, a political committee, or any of their agents; or

(3) a transfer of funds by a political committee to

another political committee.

(B) "Expenditure" does not include:
(a) the use of real or personal property and the cost

of invitations, food, and beverages, voluntarily provided by an individual in rendering voluntary personal services on the individual's residential premises for candidate-related activities; provided the value of the service provided does not exceed an aggregate of $150 in a reporting period; or

(b) the sale of any food or beverage by a vendor for

use in a candidate's campaign at a charge less than the normal comparable charge, if such charge for use in a candidate's campaign is at least equal to the cost of such food or beverage to the vendor.

(Source: P.A. 96-832, eff. 1-1-11.)

(10 ILCS 5/9-1.6) (from Ch. 46, par. 9-1.6)
Sec. 9-1.6. Person. "Person" or "whoever" means a natural person, trust, partnership, committee, association, corporation, or any other organization or group of persons.
(Source: P.A. 96-832, eff. 1-1-11.)

(10 ILCS 5/9-1.7) (from Ch. 46, par. 9-1.7)
Sec. 9-1.7. (Repealed).
(Source: P.A. 95-963, eff. 1-1-09. Repealed by P.A. 96-832, eff. 1-1-11.)

(10 ILCS 5/9-1.8) (from Ch. 46, par. 9-1.8)
Sec. 9-1.8. Political committees.
(a) "Political committee" includes a candidate political committee, a political party committee, a political action committee, a ballot initiative committee, and an independent expenditure committee.
(b) "Candidate political committee" means the candidate himself or herself or any natural person, trust, partnership, corporation, or other organization or group of persons designated by the candidate that accepts contributions or makes expenditures during any 12-month period in an aggregate amount exceeding $5,000 on behalf of the candidate.
(c) "Political party committee" means the State central committee of a political party, a county central committee of a political party, a legislative caucus committee, or a committee formed by a ward or township committeeman of a political party. For purposes of this Article, a "legislative caucus committee" means a committee established for the purpose of electing candidates to the General Assembly by the person elected President of the Senate, Minority Leader of the Senate, Speaker of the House of Representatives, Minority Leader of the House of Representatives, or a committee established by 5 or more members of the same caucus of the Senate or 10 or more members of the same caucus of the House of Representatives.
(d) "Political action committee" means any natural person, trust, partnership, committee, association, corporation, or other organization or group of persons, other than a candidate, political party, candidate political committee, or political party committee, that accepts contributions or makes expenditures during any 12-month period in an aggregate amount exceeding $5,000 on behalf of or in opposition to a candidate or candidates for public office. "Political action committee" includes any natural person, trust, partnership, committee, association, corporation, or other organization or group of persons, other than a candidate, political party, candidate political committee, or political party committee, that makes electioneering communications during any 12-month period in an aggregate amount exceeding $5,000 related to any candidate or candidates for public office.
(e) "Ballot initiative committee" means any natural person, trust, partnership, committee, association, corporation, or other organization or group of persons that accepts contributions or makes expenditures during any 12-month period in an aggregate amount exceeding $5,000 in support of or in opposition to any question of public policy to be submitted to the electors. "Ballot initiative committee" includes any natural person, trust, partnership, committee, association, corporation, or other organization or group of persons that makes electioneering communications during any 12-month period in an aggregate amount exceeding $5,000 related to any question of public policy to be submitted to the voters. The $5,000 threshold applies to any contributions or expenditures received or made with the purpose of securing a place on the ballot for, advocating the defeat or passage of, or engaging in electioneering communication regarding the question of public policy, regardless of the method of initiation of the question of public policy and regardless of whether petitions have been circulated or filed with the appropriate office or whether the question has been adopted and certified by the governing body.
(f) "Independent expenditure committee" means any trust, partnership, committee, association, corporation, or other organization or group of persons formed for the exclusive purpose of making independent expenditures during any 12-month period in an aggregate amount exceeding $5,000 in support of or in opposition to (i) the nomination for election, election, retention, or defeat of any public official or candidate or (ii) any question of public policy to be submitted to the electors. "Independent expenditure committee" also includes any trust, partnership, committee, association, corporation, or other organization or group of persons that makes electioneering communications that are not made in connection, consultation, or concert with or at the request or suggestion of a public official or candidate, a public official's or candidate's designated political committee or campaign, or an agent or agents of the public official, candidate, or political committee or campaign during any 12-month period in an aggregate amount exceeding $5,000 related to (i) the nomination for election, election, retention, or defeat of any public official or candidate or (ii) any question of public policy to be submitted to the voters.
(Source: P.A. 97-766, eff. 7-6-12; 98-115, eff. 7-29-13.)

(10 ILCS 5/9-1.9) (from Ch. 46, par. 9-1.9)
Sec. 9-1.9. Election cycle. "Election cycle" means any of the following:
(1) For a candidate political committee organized to support a candidate to be elected at a general primary election or general election, (i) the period beginning January 1 following the general election for the office to which a candidate seeks nomination or election and ending on the day of the general primary election for that office or (ii) the period beginning the day after a general primary election for the office to which the candidate seeks nomination or election and through December 31 following the general election.
(2) Notwithstanding paragraph (1), for a candidate political committee organized to support a candidate for the General Assembly, (i) the period beginning January 1 following a general election and ending on the day of the next general primary election or (ii) the period beginning the day after the general primary election and ending on December 31 following a general election.
(3) For a candidate political committee organized to support a candidate for a retention election, (i) the period beginning January 1 following the general election at which the candidate was elected through the day the candidate files a declaration of intent to seek retention or (ii) the period beginning the day after the candidate files a declaration of intent to seek retention through December 31 following the retention election.
(4) For a candidate political committee organized to support a candidate to be elected at a consolidated primary election or consolidated election, (i) the period beginning July 1 following a consolidated election and ending on the day of the consolidated primary election or (ii) the period beginning the day after the consolidated primary election and ending on June 30 following a consolidated election.
(5) For a political party committee, political action committee, ballot initiative committee, or independent expenditure committee, the period beginning on January 1 and ending on December 31 of each calendar year.
(Source: P.A. 96-832, eff. 1-1-11; 97-766, eff. 7-6-12.)

(10 ILCS 5/9-1.10) (from Ch. 46, par. 9-1.10)
Sec. 9-1.10. Public Office. "Public office" means any elective office or judicial office subject to retention.
(Source: P.A. 96-832, eff. 1-1-11.)

(10 ILCS 5/9-1.10b)
Sec. 9-1.10b. Severability. The provisions of this amendatory Act of 1995 are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 89-405, eff. 11-8-95.)

(10 ILCS 5/9-1.11) (from Ch. 46, par. 9-1.11)
Sec. 9-1.11. "Public official" means any person who is elected or appointed to public office.
(Source: P.A. 78-1183.)

(10 ILCS 5/9-1.12) (from Ch. 46, par. 9-1.12)
Sec. 9-1.12. Anything of value. "Anything of value" means any item, thing, service, or good, regardless of whether it may be valued in monetary terms according to ascertainable market value. Anything of value which does not have an ascertainable market value must be reported by describing the item, thing, service, or good contributed and by using the contributor's certified market value required under Section 9-6.
(Source: P.A. 96-832, eff. 1-1-11.)

(10 ILCS 5/9-1.13) (from Ch. 46, par. 9-1.13)
Sec. 9-1.13. Transfer of funds. "Transfer of funds" means any conveyance of money from one political committee to another political committee.
(Source: P.A. 96-832, eff. 1-1-11.)

(10 ILCS 5/9-1.14)
Sec. 9-1.14. Electioneering communication.
(a) "Electioneering communication" means, for the purposes of this Article, any broadcast, cable, or satellite communication, including radio, television, or Internet communication, that (1) refers to (i) a clearly identified candidate or candidates who will appear on the ballot for nomination for election, election, or retention, (ii) a clearly identified political party, or (iii) a clearly identified question of public policy that will appear on the ballot, (2) is made within (i) 60 days before a general election or consolidated election or (ii) 30 days before a primary election, (3) is targeted to the relevant electorate, and (4) is susceptible to no reasonable interpretation other than as an appeal to vote for or against a clearly identified candidate for nomination for election, election, or retention, a political party, or a question of public policy.
(b) "Electioneering communication" does not include:
(1) A communication, other than an advertisement,

appearing in a news story, commentary, or editorial distributed through the facilities of any legitimate news organization, unless the facilities are owned or controlled by any political party, political committee, or candidate.

(2) A communication made solely to promote a

candidate debate or forum that is made by or on behalf of the person sponsoring the debate or forum.

(3) A communication made as part of a non-partisan

activity designed to encourage individuals to vote or to register to vote.

(4) A communication by an organization operating and

remaining in good standing under Section 501(c)(3) of the Internal Revenue Code of 1986.

(5) A communication exclusively between a labor

organization, as defined under federal or State law, and its members.

(6) A communication exclusively between an

organization formed under Section 501(c)(6) of the Internal Revenue Code and its members.

(Source: P.A. 96-832, eff. 7-1-10.)

(10 ILCS 5/9-1.15)
Sec. 9-1.15. Independent expenditure. "Independent expenditure" means any payment, gift, donation, or expenditure of funds (i) by a natural person or political committee for the purpose of making electioneering communications or of expressly advocating for or against the nomination for election, election, retention, or defeat of a clearly identifiable public official or candidate or for or against any question of public policy to be submitted to the voters and (ii) that is not made in connection, consultation, or concert with or at the request or suggestion of the public official or candidate, the public official's or candidate's designated political committee or campaign, or the agent or agents of the public official, candidate, or political committee or campaign.
(Source: P.A. 96-832, eff. 7-1-10; 97-766, eff. 7-6-12.)

(10 ILCS 5/9-2) (from Ch. 46, par. 9-2)
Sec. 9-2. Political committee designations.
(a) Every political committee shall be designated as a (i) candidate political committee, (ii) political party committee, (iii) political action committee, (iv) ballot initiative committee, or (v) independent expenditure committee.
(b) Beginning January 1, 2011, no public official or candidate for public office may maintain or establish more than one candidate political committee for each office that public official or candidate holds or is seeking. The name of each candidate political committee shall identify the name of the public official or candidate supported by the candidate political committee. If a candidate establishes separate candidate political committees for each public office, the name of each candidate political committee shall also include the public office to which the candidate seeks nomination for election, election, or retention. If a candidate establishes one candidate political committee for multiple offices elected at different elections, then the candidate shall designate an election cycle, as defined in Section 9-1.9, for purposes of contribution limitations and reporting requirements set forth in this Article. No political committee, other than a candidate political committee, may include the name of a candidate in its name.
(c) Beginning January 1, 2011, no State central committee of a political party, county central committee of a political party, committee formed by a ward or township committeeman, or committee established for the purpose of electing candidates to the General Assembly may maintain or establish more than one political party committee. The name of the committee must include the name of the political party.
(d) Beginning January 1, 2011, no natural person, trust, partnership, committee, association, corporation, or other organization or group of persons forming a political action committee shall maintain or establish more than one political action committee. The name of a political action committee must include the name of the entity forming the committee. This subsection does not apply to independent expenditure committees.
(e) Beginning January 1, 2011, the name of a ballot initiative committee must include words describing the question of public policy and whether the group supports or opposes the question.
(f) Every political committee shall designate a chairman and a treasurer. The same person may serve as both chairman and treasurer of any political committee. A candidate who administers his own campaign contributions and expenditures shall be deemed a political committee for purposes of this Article and shall designate himself as chairman, treasurer, or both chairman and treasurer of such political committee. The treasurer of a political committee shall be responsible for keeping the records and filing the statements and reports required by this Article.
(g) No contribution and no expenditure shall be accepted or made by or on behalf of a political committee at a time when there is a vacancy in the office of chairman or treasurer thereof. No expenditure shall be made for or on behalf of a political committee without the authorization of its chairman or treasurer, or their designated agents.
(h) For purposes of implementing the changes made by this amendatory Act of the 96th General Assembly, every political committee in existence on the effective date of this amendatory Act of the 96th General Assembly shall make the designation required by this Section by December 31, 2010.
(Source: P.A. 96-832, eff. 7-1-10; 97-766, eff. 7-6-12.)

(10 ILCS 5/9-3) (from Ch. 46, par. 9-3)
Sec. 9-3. Political committee statement of organization.
(a) Every political committee shall file with the State Board of Elections a statement of organization within 10 business days of the creation of such committee, except any political committee created within the 30 days before an election shall file a statement of organization within 2 business days in person, by facsimile transmission, or by electronic mail. Any change in information previously submitted in a statement of organization shall be reported, as required for the original statement of organization by this Section, within 10 days following that change. The Board shall impose a civil penalty of $50 per business day upon political committees for failing to file or late filing of a statement of organization. Such penalties shall not exceed $5,000, and shall not exceed $10,000 for statewide office political committees. There shall be no fine if the statement is mailed and postmarked at least 72 hours prior to the filing deadline.
In addition to the civil penalties authorized by this Section, the State Board of Elections or any other political committee may apply to the circuit court for a temporary restraining order or a preliminary or permanent injunction against the political committee to cease the expenditure of funds and to cease operations until the statement of organization is filed.
For the purpose of this Section, "statewide office" means the Governor, Lieutenant Governor, Secretary of State, Attorney General, State Treasurer, and State Comptroller.
(b) The statement of organization shall include:
(1) the name and address of the political committee

and the designation required by Section 9-2;

(2) the scope, area of activity, party affiliation,

and purposes of the political committee;

(3) the name, address, and position of each custodian

of the committee's books and accounts;

(4) the name, address, and position of the

committee's principal officers, including the chairman, treasurer, and officers and members of its finance committee, if any;

(5) the name and address of any sponsoring entity;
(6) a statement of what specific disposition of

residual fund will be made in the event of the dissolution or termination of the committee;

(7) a listing of all banks or other financial

institutions, safety deposit boxes, and any other repositories or custodians of funds used by the committee; and

(8) the amount of funds available for campaign

expenditures as of the filing date of the committee's statement of organization.

For purposes of this Section, a "sponsoring entity" is (i) any person, organization, corporation, or association that contributes at least 33% of the total funding of the political committee or (ii) any person or other entity that is registered or is required to register under the Lobbyist Registration Act and contributes at least 33% of the total funding of the political committee.
(c) Each statement of organization required to be filed in accordance with this Section shall be verified, dated, and signed by either the treasurer of the political committee making the statement or the candidate on whose behalf the statement is made and shall contain substantially the following verification:

(10 ILCS 5/9-4) (from Ch. 46, par. 9-4)
Sec. 9-4. (Repealed).
(Source: P.A. 93-615, eff. 11-19-03. Repealed by P.A. 96-832, eff. 1-1-11.)

(10 ILCS 5/9-5) (from Ch. 46, par. 9-5)
Sec. 9-5. Dissolved or inactive committee. Any political committee which, after having filed a statement of organization, dissolves as a political committee or determines that it will no longer receive any campaign contributions nor make any campaign expenditures shall notify the Board of that fact and file with the Board a final report with respect to its contributions and expenditures, including the final disposition of its funds and assets.
In the event that a political committee dissolves, all contributions in its possession, after payment of the committee's outstanding liabilities, including staff salaries, shall be refunded to the contributors in amounts not exceeding their individual contributions, or transferred to other political or charitable organizations consistent with the positions of the committee or the candidates it represented. In no case shall these funds be used for the personal aggrandizement of any committee member or campaign worker.
(Source: P.A. 96-832, eff. 1-1-11.)

(10 ILCS 5/9-6) (from Ch. 46, par. 9-6)
Sec. 9-6. Accounting for contributions.
(a) A person who collects or accepts a contribution for a political committee shall, within 5 days after receipt of such contribution, submit to the treasurer a detailed account of the contribution, including (i) the amount, (ii) the name and address of the person making such contribution, (iii) the date on which the contribution was received, and (iv) the name and address of the person collecting or accepting the contribution for the political committee. A political committee shall disclose on the quarterly statement the name, address, and occupation of any person who collects or accepts contributions from at least 5 persons in the aggregate of $3,000 or more outside of the presence of a candidate or not in connection with a fundraising event sanctioned or coordinated by the political committee during a reporting period. This subsection does not apply to a person who is an officer of the committee, a compensated employee, a person authorized by an officer or the candidate of a committee to accept contributions on behalf of the committee, or an entity used for processing financial transactions by credit card or other means.
(b) Within 5 business days of contributing goods or services to a political committee, the contributor shall submit to the treasurer a detailed account of the contribution, including (i) the name and address of the person making the contribution, (ii) a description and market value of the goods or services, and (iii) the date on which the contribution was made.
(c) All funds of a political committee shall be segregated from, and may not be commingled with, any personal funds of officers, members, or associates of such committee.
(Source: P.A. 96-832, eff. 1-1-11.)

(10 ILCS 5/9-7) (from Ch. 46, par. 9-7)
Sec. 9-7. Records and accounts.
(1) Except as provided in subsection (2), the treasurer of a political committee shall keep a detailed and exact account of-
(a) the total of all contributions made to or for the

committee;

(b) the full name and mailing address of every person

making a contribution and the date and amount thereof;

(c) the total of all expenditures made by or on

behalf of the committee;

(d) the full name and mailing address of every person

to whom any expenditure is made, and the date and amount thereof;

(e) proof of payment, stating the particulars, for

every expenditure made by or on behalf of the committee.

The treasurer shall preserve all records and accounts required by this section for a period of 2 years.
(2) The treasurer of a political committee shall keep a detailed and exact account of the total amount of contributions made to or for a committee at an event licensed under Section 8.1 of the Raffles and Poker Runs Act. For an event licensed under Section 8.1, the treasurer is not required to keep a detailed and exact account of the full name and mailing address of a person who purchases tickets at the event in an amount that does not exceed $150.
(Source: P.A. 97-766, eff. 7-6-12; 98-644, eff. 6-10-14.)

(10 ILCS 5/9-7.5)
Sec. 9-7.5. (Repealed).
(Source: P.A. 94-645, eff. 8-22-05. Repealed by P.A. 96-832, eff. 1-1-11.)

(10 ILCS 5/9-8) (from Ch. 46, par. 9-8)
Sec. 9-8. Any political committee which solicits or receives contributions or makes expenditures on behalf of any candidate that is not authorized in writing by such candidate to do so shall include a notice on the face or front page of all literature and advertisements published and following all commercials broadcast, that are authorized by the committee and that mention the candidate, stating that the committee is not authorized by such candidate and that such candidate is not responsible for the activities of such committee.
(Source: P.A. 96-832, eff. 1-1-11.)

(10 ILCS 5/9-8.5)
Sec. 9-8.5. Limitations on campaign contributions.
(a) It is unlawful for a political committee to accept contributions except as provided in this Section.
(b) During an election cycle, a candidate political committee may not accept contributions with an aggregate value over the following: (i) $5,000 from any individual, (ii) $10,000 from any corporation, labor organization, or association, or (iii) $50,000 from a candidate political committee or political action committee. A candidate political committee may accept contributions in any amount from a political party committee except during an election cycle in which the candidate seeks nomination at a primary election. During an election cycle in which the candidate seeks nomination at a primary election, a candidate political committee may not accept contributions from political party committees with an aggregate value over the following: (i) $200,000 for a candidate political committee established to support a candidate seeking nomination to statewide office, (ii) $125,000 for a candidate political committee established to support a candidate seeking nomination to the Senate, the Supreme Court or Appellate Court in the First Judicial District, or an office elected by all voters in a county with 1,000,000 or more residents, (iii) $75,000 for a candidate political committee established to support a candidate seeking nomination to the House of Representatives, the Supreme Court or Appellate Court for a Judicial District other than the First Judicial District, an office elected by all voters of a county of fewer than 1,000,000 residents, and municipal and county offices in Cook County other than those elected by all voters of Cook County, and (iv) $50,000 for a candidate political committee established to support the nomination of a candidate to any other office. A candidate political committee established to elect a candidate to the General Assembly may accept contributions from only one legislative caucus committee. A candidate political committee may not accept contributions from a ballot initiative committee or from an independent expenditure committee.
(c) During an election cycle, a political party committee may not accept contributions with an aggregate value over the following: (i) $10,000 from any individual, (ii) $20,000 from any corporation, labor organization, or association, or (iii) $50,000 from a political action committee. A political party committee may accept contributions in any amount from another political party committee or a candidate political committee, except as provided in subsection (c-5). Nothing in this Section shall limit the amounts that may be transferred between a political party committee established under subsection (a) of Section 7-8 of this Code and an affiliated federal political committee established under the Federal Election Code by the same political party. A political party committee may not accept contributions from a ballot initiative committee or from an independent expenditure committee. A political party committee established by a legislative caucus may not accept contributions from another political party committee established by a legislative caucus.
(c-5) During the period beginning on the date candidates may begin circulating petitions for a primary election and ending on the day of the primary election, a political party committee may not accept contributions with an aggregate value over $50,000 from a candidate political committee or political party committee. A political party committee may accept contributions in any amount from a candidate political committee or political party committee if the political party committee receiving the contribution filed a statement of nonparticipation in the primary as provided in subsection (c-10). The Task Force on Campaign Finance Reform shall study and make recommendations on the provisions of this subsection to the Governor and General Assembly by September 30, 2012. This subsection becomes inoperative on July 1, 2013 and thereafter no longer applies.
(c-10) A political party committee that does not intend to make contributions to candidates to be nominated at a general primary election or consolidated primary election may file a Statement of Nonparticipation in a Primary Election with the Board. The Statement of Nonparticipation shall include a verification signed by the chairperson and treasurer of the committee that (i) the committee will not make contributions or coordinated expenditures in support of or opposition to a candidate or candidates to be nominated at the general primary election or consolidated primary election (select one) to be held on (insert date), (ii) the political party committee may accept unlimited contributions from candidate political committees and political party committees, provided that the political party committee does not make contributions to a candidate or candidates to be nominated at the primary election, and (iii) failure to abide by these requirements shall deem the political party committee in violation of this Article and subject the committee to a fine of no more than 150% of the total contributions or coordinated expenditures made by the committee in violation of this Article. This subsection becomes inoperative on July 1, 2013 and thereafter no longer applies.
(d) During an election cycle, a political action committee may not accept contributions with an aggregate value over the following: (i) $10,000 from any individual, (ii) $20,000 from any corporation, labor organization, political party committee, or association, or (iii) $50,000 from a political action committee or candidate political committee. A political action committee may not accept contributions from a ballot initiative committee or from an independent expenditure committee.
(e) A ballot initiative committee may accept contributions in any amount from any source, provided that the committee files the document required by Section 9-3 of this Article and files the disclosure reports required by the provisions of this Article.
(e-5) An independent expenditure committee may accept contributions in any amount from any source, provided that the committee files the document required by Section 9-3 of this Article and files the disclosure reports required by the provisions of this Article.
(f) Nothing in this Section shall prohibit a political committee from dividing the proceeds of joint fundraising efforts; provided that no political committee may receive more than the limit from any one contributor, and provided that an independent expenditure committee may not conduct joint fundraising efforts with a candidate political committee or a political party committee.
(g) On January 1 of each odd-numbered year, the State Board of Elections shall adjust the amounts of the contribution limitations established in this Section for inflation as determined by the Consumer Price Index for All Urban Consumers as issued by the United States Department of Labor and rounded to the nearest $100. The State Board shall publish this information on its official website.
(h) Self-funding candidates. If a public official, a candidate, or the public official's or candidate's immediate family contributes or loans to the public official's or candidate's political committee or to other political committees that transfer funds to the public official's or candidate's political committee or makes independent expenditures for the benefit of the public official's or candidate's campaign during the 12 months prior to an election in an aggregate amount of more than (i) $250,000 for statewide office or (ii) $100,000 for all other elective offices, then the public official or candidate shall file with the State Board of Elections, within one day, a Notification of Self-funding that shall detail each contribution or loan made by the public official, the candidate, or the public official's or candidate's immediate family. Within 2 business days after the filing of a Notification of Self-funding, the notification shall be posted on the Board's website and the Board shall give official notice of the filing to each candidate for the same office as the public official or candidate making the filing, including the public official or candidate filing the Notification of Self-funding. Notice shall be sent via first class mail to the candidate and the treasurer of the candidate's committee. Notice shall also be sent by e-mail to the candidate and the treasurer of the candidate's committee if the candidate and the treasurer, as applicable, have provided the Board with an e-mail address. Upon posting of the notice on the Board's website, all candidates for that office, including the public official or candidate who filed a Notification of Self-funding, shall be permitted to accept contributions in excess of any contribution limits imposed by subsection (b). If a public official or candidate filed a Notification of Self-funding during an election cycle that includes a general primary election or consolidated primary election and that public official or candidate is nominated, all candidates for that office, including the nominee who filed the notification of self-funding, shall be permitted to accept contributions in excess of any contribution limit imposed by subsection (b) for the subsequent election cycle. For the purposes of this subsection, "immediate family" means the spouse, parent, or child of a public official or candidate.
(h-5) If a natural person or independent expenditure committee makes independent expenditures in support of or in opposition to the campaign of a particular public official or candidate in an aggregate amount of more than (i) $250,000 for statewide office or (ii) $100,000 for all other elective offices in an election cycle, as reported in a written disclosure filed under subsection (a) of Section 9-8.6 or subsection (e-5) of Section 9-10, then the State Board of Elections shall, within 2 business days after the filing of the disclosure, post the disclosure on the Board's website and give official notice of the disclosure to each candidate for the same office as the public official or candidate for whose benefit or detriment the natural person or independent expenditure committee made independent expenditures. Upon posting of the notice on the Board's website, all candidates for that office in that election, including the public official or candidate for whose benefit or detriment the natural person or independent expenditure committee made independent expenditures, shall be permitted to accept contributions in excess of any contribution limits imposed by subsection (b).
(h-10) If the State Board of Elections receives notification or determines that a natural person or persons, an independent expenditure committee or committees, or combination thereof has made independent expenditures in support of or in opposition to the campaign of a particular public official or candidate in an aggregate amount of more than (i) $250,000 for statewide office or (ii) $100,000 for all other elective offices in an election cycle, then the Board shall, within 2 business days after discovering the independent expenditures that, in the aggregate, exceed the threshold set forth in (i) and (ii) of this subsection, post notice of this fact on the Board's website and give official notice to each candidate for the same office as the public official or candidate for whose benefit or detriment the independent expenditures were made. Notice shall be sent via first class mail to the candidate and the treasurer of the candidate's committee. Notice shall also be sent by e-mail to the candidate and the treasurer of the candidate's committee if the candidate and the treasurer, as applicable, have provided the Board with an e-mail address. Upon posting of the notice on the Board's website, all candidates of that office in that election, including the public official or candidate for whose benefit or detriment the independent expenditures were made, may accept contributions in excess of any contribution limits imposed by subsection (b).
(i) For the purposes of this Section, a corporation, labor organization, association, or a political action committee established by a corporation, labor organization, or association may act as a conduit in facilitating the delivery to a political action committee of contributions made through dues, levies, or similar assessments and the political action committee may report the contributions in the aggregate, provided that: (i) contributions made through dues, levies, or similar assessments paid by any natural person, corporation, labor organization, or association in a calendar year may not exceed the limits set forth in this Section; (ii) the corporation, labor organization, association, or a political action committee established by a corporation, labor organization, or association facilitating the delivery of contributions maintains a list of natural persons, corporations, labor organizations, and associations that paid the dues, levies, or similar assessments from which the contributions comprising the aggregate amount derive; and (iii) contributions made through dues, levies, or similar assessments paid by any natural person, corporation, labor organization, or association that exceed $500 in a quarterly reporting period shall be itemized on the committee's quarterly report and may not be reported in the aggregate. A political action committee facilitating the delivery of contributions or receiving contributions shall disclose the amount of contributions made through dues delivered or received and the name of the corporation, labor organization, association, or political action committee delivering the contributions, if applicable. On January 1 of each odd-numbered year, the State Board of Elections shall adjust the amounts of the contribution limitations established in this subsection for inflation as determined by the Consumer Price Index for All Urban Consumers as issued by the United States Department of Labor and rounded to the nearest $100. The State Board shall publish this information on its official website.
(j) A political committee that receives a contribution or transfer in violation of this Section shall dispose of the contribution or transfer by returning the contribution or transfer, or an amount equal to the contribution or transfer, to the contributor or transferor or donating the contribution or transfer, or an amount equal to the contribution or transfer, to a charity. A contribution or transfer received in violation of this Section that is not disposed of as provided in this subsection within 30 days after the Board sends notification to the political committee of the excess contribution by certified mail shall escheat to the General Revenue Fund and the political committee shall be deemed in violation of this Section and subject to a civil penalty not to exceed 150% of the total amount of the contribution.
(k) For the purposes of this Section, "statewide office" means the Governor, Lieutenant Governor, Attorney General, Secretary of State, Comptroller, and Treasurer.
(l) This Section is repealed if and when the United States Supreme Court invalidates contribution limits on committees formed to assist candidates, political parties, corporations, associations, or labor organizations established by or pursuant to federal law.
(Source: P.A. 97-766, eff. 7-6-12; 98-115, eff. 7-29-13.)

(10 ILCS 5/9-8.6)
Sec. 9-8.6. Independent expenditures.
(a) An independent expenditure is not considered a contribution to a political committee. An expenditure made by a natural person or political committee for an electioneering communication in connection, consultation, or concert with or at the request or suggestion of the public official or candidate, the public official's or candidate's candidate political committee, or the agent or agents of the public official, candidate, or political committee or campaign shall not be considered an independent expenditure but rather shall be considered a contribution to the public official's or candidate's candidate political committee.
A natural person who makes an independent expenditure supporting or opposing a public official or candidate that, alone or in combination with any other independent expenditure made by that natural person supporting or opposing that public official or candidate during any 12-month period, equals an aggregate value of at least $3,000 must file a written disclosure with the State Board of Elections within 2 business days after making any expenditure that results in the natural person meeting or exceeding the $3,000 threshold. A natural person who has made a written disclosure with the State Board of Elections shall have a continuing obligation to report further expenditures in relation to the same election, in $1,000 increments, to the State Board until the conclusion of that election. A natural person who makes an independent expenditure supporting or opposing a public official or candidate that, alone or in combination with any other independent expenditure made by that natural person supporting or opposing that public official or candidate during the election cycle, equals an aggregate value of more than (i) $250,000 for statewide office or (ii) $100,000 for all other elective offices must file a written disclosure with the State Board of Elections within 2 business days after making any expenditure that results in the natural person exceeding the applicable threshold. Each disclosure must identify the natural person, the public official or candidate supported or opposed, the date, amount, and nature of each independent expenditure, and the natural person's occupation and employer.
(b) Any entity other than a natural person that makes expenditures of any kind in an aggregate amount exceeding $3,000 during any 12-month period supporting or opposing a public official or candidate must organize as a political committee in accordance with this Article.
(c) Every political committee that makes independent expenditures must report all such independent expenditures as required under Section 9-10 of this Article.
(d) In the event that a political committee organized as an independent expenditure committee makes a contribution to any other political committee other than another independent expenditure committee or a ballot initiative committee, the State Board shall assess a fine equal to the amount of any contribution received in the preceding 2 years by the independent expenditure committee that exceeded the limits for a political action committee set forth in subsection (d) of Section 9-8.5.
(Source: P.A. 96-832, eff. 7-1-10; 97-766, eff. 7-6-12.)

(10 ILCS 5/9-8.10)
Sec. 9-8.10. Use of political committee and other reporting organization funds.
(a) A political committee shall not make expenditures:
(1) In violation of any law of the United States or

of this State.

(2) Clearly in excess of the fair market value of the

services, materials, facilities, or other things of value received in exchange.

(3) For satisfaction or repayment of any debts other

than loans made to the committee or to the public official or candidate on behalf of the committee or repayment of goods and services purchased by the committee under a credit agreement. Nothing in this Section authorizes the use of campaign funds to repay personal loans. The repayments shall be made by check written to the person who made the loan or credit agreement. The terms and conditions of any loan or credit agreement to a committee shall be set forth in a written agreement, including but not limited to the method and amount of repayment, that shall be executed by the chairman or treasurer of the committee at the time of the loan or credit agreement. The loan or agreement shall also set forth the rate of interest for the loan, if any, which may not substantially exceed the prevailing market interest rate at the time the agreement is executed.

(4) For the satisfaction or repayment of any debts or

for the payment of any expenses relating to a personal residence. Campaign funds may not be used as collateral for home mortgages.

(5) For clothing or personal laundry expenses, except

clothing items rented by the public official or candidate for his or her own use exclusively for a specific campaign-related event, provided that committees may purchase costumes, novelty items, or other accessories worn primarily to advertise the candidacy.

(6) For the travel expenses of any person unless the

travel is necessary for fulfillment of political, governmental, or public policy duties, activities, or purposes.

(7) For membership or club dues charged by

organizations, clubs, or facilities that are primarily engaged in providing health, exercise, or recreational services; provided, however, that funds received under this Article may be used to rent the clubs or facilities for a specific campaign-related event.

(8) In payment for anything of value or for

reimbursement of any expenditure for which any person has been reimbursed by the State or any person. For purposes of this item (8), a per diem allowance is not a reimbursement.

(9) For the purchase of or installment payment for a

motor vehicle unless the political committee can demonstrate that purchase of a motor vehicle is more cost-effective than leasing a motor vehicle as permitted under this item (9). A political committee may lease or purchase and insure, maintain, and repair a motor vehicle if the vehicle will be used primarily for campaign purposes or for the performance of governmental duties. A committee shall not make expenditures for use of the vehicle for non-campaign or non-governmental purposes. Persons using vehicles not purchased or leased by a political committee may be reimbursed for actual mileage for the use of the vehicle for campaign purposes or for the performance of governmental duties. The mileage reimbursements shall be made at a rate not to exceed the standard mileage rate method for computation of business expenses under the Internal Revenue Code.

(10) Directly for an individual's tuition or other

educational expenses, except for governmental or political purposes directly related to a candidate's or public official's duties and responsibilities.

(11) For payments to a public official or candidate

or his or her family member unless for compensation for services actually rendered by that person. The provisions of this item (11) do not apply to expenditures by a political committee in an aggregate amount not exceeding the amount of funds reported to and certified by the State Board or county clerk as available as of June 30, 1998, in the semi-annual report of contributions and expenditures filed by the political committee for the period concluding June 30, 1998.

(b) The Board shall have the authority to investigate, upon receipt of a verified complaint, violations of the provisions of this Section. The Board may levy a fine on any person who knowingly makes expenditures in violation of this Section and on any person who knowingly makes a malicious and false accusation of a violation of this Section. The Board may act under this subsection only upon the affirmative vote of at least 5 of its members. The fine shall not exceed $500 for each expenditure of $500 or less and shall not exceed the amount of the expenditure plus $500 for each expenditure greater than $500. The Board shall also have the authority to render rulings and issue opinions relating to compliance with this Section.
(c) Nothing in this Section prohibits the expenditure of funds of a political committee controlled by an officeholder or by a candidate to defray the customary and reasonable expenses of an officeholder in connection with the performance of governmental and public service functions.
(d) Nothing in this Section prohibits the funds of a political committee which is controlled by a person convicted of a violation of any of the offenses listed in subsection (a) of Section 10 of the Public Corruption Profit Forfeiture Act from being forfeited to the State under Section 15 of the Public Corruption Profit Forfeiture Act.
(Source: P.A. 96-1019, eff. 1-1-11.)

(10 ILCS 5/9-8.15)
Sec. 9-8.15. Contributions on State property. In addition to any other provision of this Code, the solicitation, acceptance, offer, and making of contributions on State property by public officials, State employees, candidates for elective office, and others are subject to the State Officials and Employees Ethics Act. If a political committee receives and retains a contribution that is in violation of Section 5-35 of the State Officials and Employees Ethics Act, then the State Board may impose a civil penalty upon that political committee in an amount equal to 100% of that contribution.
(Source: P.A. 93-615, eff. 11-19-03.)

(10 ILCS 5/9-9) (from Ch. 46, par. 9-9)
Sec. 9-9. Any political committee shall include on all literature and advertisements soliciting funds the following notice:
"A copy of our report filed with the State Board of Elections is (or will be) available on the Board's official website (insert the current website address) or for purchase from the State Board of Elections, Springfield, Illinois."
(Source: P.A. 96-832, eff. 1-1-11.)

(10 ILCS 5/9-9.5)
Sec. 9-9.5. Disclosures in political communications.
(a) Any political committee, organized under the Election Code, that makes an expenditure for a pamphlet, circular, handbill, Internet or telephone communication, radio, television, or print advertisement, or other communication directed at voters and mentioning the name of a candidate in the next upcoming election shall ensure that the name of the political committee paying for any part of the communication, including, but not limited to, its preparation and distribution, is identified clearly within the communication as the payor. This subsection does not apply to items that are too small to contain the required disclosure. This subsection does not apply to an expenditure for the preparation, distribution, or publication of any communication directed at constituents of a member of the General Assembly if the expenditure is made by a political committee in accordance with subsection (c) of Section 9-8.10. Nothing in this subsection shall require disclosure on any telephone communication using random sampling or other scientific survey methods to gauge public opinion for or against any candidate or question of public policy.
Whenever any vendor or other person provides any of the services listed in this subsection, other than any telephone communication using random sampling or other scientific survey methods to gauge public opinion for or against any candidate or question of public policy, the vendor or person shall keep and maintain records showing the name and address of the person who purchased or requested the services and the amount paid for the services. The records required by this subsection shall be kept for a period of one year after the date upon which payment was received for the services.
(b) Any political committee, organized under this Code, that makes an expenditure for a pamphlet, circular, handbill, Internet or telephone communication, radio, television, or print advertisement, or other communication directed at voters and (i) mentioning the name of a candidate in the next upcoming election, without that candidate's permission, or (ii) advocating for or against a public policy position shall ensure that the name of the political committee paying for any part of the communication, including, but not limited to, its preparation and distribution, is identified clearly within the communication. Nothing in this subsection shall require disclosure on any telephone communication using random sampling or other scientific survey methods to gauge public opinion for or against any candidate or question of public policy.
(c) A political committee organized under this Code shall not make an expenditure for any unsolicited telephone call to the line of a residential telephone customer in this State using any method to block or otherwise circumvent that customer's use of a caller identification service.
(Source: P.A. 98-115, eff. 7-29-13; 98-691, eff. 7-1-14.)

(10 ILCS 5/9-10) (from Ch. 46, par. 9-10)
Sec. 9-10. Disclosure of contributions and expenditures.
(a) The treasurer of every political committee shall file with the Board reports of campaign contributions and expenditures as required by this Section on forms to be prescribed or approved by the Board.
(b) Every political committee shall file quarterly reports of campaign contributions, expenditures, and independent expenditures. The reports shall cover the period January 1 through March 31, April 1 through June 30, July 1 through September 30, and October 1 through December 31 of each year. A political committee shall file quarterly reports no later than the 15th day of the month following each period. Reports of contributions and expenditures must be filed to cover the prescribed time periods even though no contributions or expenditures may have been received or made during the period. The Board shall assess a civil penalty not to exceed $5,000 for failure to file a report required by this subsection. The fine, however, shall not exceed $1,000 for a first violation if the committee files less than 10 days after the deadline. There shall be no fine if the report is mailed and postmarked at least 72 hours prior to the filing deadline. When considering the amount of the fine to be imposed, the Board shall consider whether the violation was committed inadvertently, negligently, knowingly, or intentionally and any past violations of this Section.
(c) A political committee shall file a report of any contribution of $1,000 or more electronically with the Board within 5 business days after receipt of the contribution, except that the report shall be filed within 2 business days after receipt if (i) the contribution is received 30 or fewer days before the date of an election and (ii) the political committee supports or opposes a candidate or public question on the ballot at that election or makes expenditures in excess of $500 on behalf of or in opposition to a candidate, candidates, a public question, or public questions on the ballot at that election. The State Board shall allow filings of reports of contributions of $1,000 or more by political committees that are not required to file electronically to be made by facsimile transmission. The Board shall assess a civil penalty for failure to file a report required by this subsection. Failure to report each contribution is a separate violation of this subsection. The Board shall impose fines for willful or wanton violations of this subsection (c) not to exceed 150% of the total amount of the contributions that were untimely reported, but in no case shall it be less than 10% of the total amount of the contributions that were untimely reported. When considering the amount of the fine to be imposed for willful or wanton violations, the Board shall consider the number of days the contribution was reported late and past violations of this Section and Section 9-3. The Board may impose a fine for negligent or inadvertent violations of this subsection not to exceed 50% of the total amount of the contributions that were untimely reported, or the Board may waive the fine. When considering whether to impose a fine and the amount of the fine, the Board shall consider the following factors: (1) whether the political committee made an attempt to disclose the contribution and any attempts made to correct the violation, (2) whether the violation is attributed to a clerical or computer error, (3) the amount of the contribution, (4) whether the violation arose from a discrepancy between the date the contribution was reported transferred by a political committee and the date the contribution was received by a political committee, (5) the number of days the contribution was reported late, and (6) past violations of this Section and Section 9-3 by the political committee.
(d) For the purpose of this Section, a contribution is considered received on the date (i) a monetary contribution was deposited in a bank, financial institution, or other repository of funds for the committee, (ii) the date a committee receives notice a monetary contribution was deposited by an entity used to process financial transactions by credit card or other entity used for processing a monetary contribution that was deposited in a bank, financial institution, or other repository of funds for the committee, or (iii) the public official, candidate, or political committee receives the notification of contribution of goods or services as required under subsection (b) of Section 9-6.
(e) A political committee that makes independent expenditures of $1,000 or more shall file a report electronically with the Board within 5 business days after making the independent expenditure, except that the report shall be filed within 2 business days after making the independent expenditure during the 60-day period before an election.
(e-5) An independent expenditure committee that makes an independent expenditure supporting or opposing a public official or candidate that, alone or in combination with any other independent expenditure made by that independent expenditure committee supporting or opposing that public official or candidate during the election cycle, equals an aggregate value of more than (i) $250,000 for statewide office or (ii) $100,000 for all other elective offices must file a written disclosure with the State Board of Elections within 2 business days after making any expenditure that results in the independent expenditure committee exceeding the applicable threshold. The Board shall assess a civil penalty against an independent expenditure committee for failure to file the disclosure required by this subsection not to exceed (i) $500 for an initial failure to file the required disclosure and (ii) $1,000 for each subsequent failure to file the required disclosure.
(f) A copy of each report or statement filed under this Article shall be preserved by the person filing it for a period of two years from the date of filing.
(Source: P.A. 99-437, eff. 1-1-16.)

(10 ILCS 5/9-11) (from Ch. 46, par. 9-11)
Sec. 9-11. Financial reports.
(a) Each quarterly report of campaign contributions, expenditures, and independent expenditures under Section 9-10 shall disclose the following:
(1) the name and address of the political committee;
(2) the name and address of the person submitting the

report on behalf of the committee, if other than the chairman or treasurer;

(3) the amount of funds on hand at the beginning of

the reporting period;

(4) the full name and mailing address of each person

who has made one or more contributions to or for the committee within the reporting period in an aggregate amount or value in excess of $150, together with the amounts and dates of those contributions, and, if the contributor is an individual who contributed more than $500, the occupation and employer of the contributor or, if the occupation and employer of the contributor are unknown, a statement that the committee has made a good faith effort to ascertain this information;

(5) the total sum of individual contributions made to

or for the committee during the reporting period and not reported under item (4);

(6) the name and address of each political committee

from which the reporting committee received, or to which that committee made, any transfer of funds in the aggregate amount or value in excess of $150, together with the amounts and dates of all transfers;

(7) the total sum of transfers made to or from the

committee during the reporting period and not reported under item (6);

(8) each loan to or from any person, political

committee, or financial institution within the reporting period by or to the committee in an aggregate amount or value in excess of $150, together with the full names and mailing addresses of the lender and endorsers, if any; the dates and amounts of the loans; and, if a lender or endorser is an individual who loaned or endorsed a loan of more than $500, the occupation and employer of that individual or, if the occupation and employer of the individual are unknown, a statement that the committee has made a good faith effort to ascertain this information;

(9) the total amount of proceeds received by the

committee from (i) the sale of tickets for each dinner, luncheon, cocktail party, rally, and other fund-raising events; (ii) mass collections made at those events; and (iii) sales of items such as political campaign pins, buttons, badges, flags, emblems, hats, banners, literature, and similar materials;

(10) each contribution, rebate, refund, income from

investments, or other receipt in excess of $150 received by the committee not otherwise listed under items (4) through (9) and, if the contributor is an individual who contributed more than $500, the occupation and employer of the contributor or, if the occupation and employer of the contributor are unknown, a statement that the committee has made a good faith effort to ascertain this information;

(11) the total sum of all receipts by or for the

committee or candidate during the reporting period;

(12) the full name and mailing address of each person

to whom expenditures have been made by the committee or candidate within the reporting period in an aggregate amount or value in excess of $150; the amount, date, and purpose of each of those expenditures; and the question of public policy or the name and address of, and the office sought by, each candidate on whose behalf that expenditure was made;

(13) the full name and mailing address of each person

to whom an expenditure for personal services, salaries, and reimbursed expenses in excess of $150 has been made and that is not otherwise reported, including the amount, date, and purpose of the expenditure;

(14) the value of each asset held as an investment,

as of the final day of the reporting period;

(15) the total sum of expenditures made by the

committee during the reporting period; and

(16) the full name and mailing address of each person

to whom the committee owes debts or obligations in excess of $150 and the amount of those debts or obligations.

For purposes of reporting campaign receipts and expenses, income from investments shall be included as receipts during the reporting period they are actually received. The gross purchase price of each investment shall be reported as an expenditure at time of purchase. Net proceeds from the sale of an investment shall be reported as a receipt. During the period investments are held they shall be identified by name and quantity of security or instrument on each semi-annual report during the period.
(b) Each report of a campaign contribution of $1,000 or more required under subsection (c) of Section 9-10 shall disclose the following:
(1) the name and address of the political committee;
(2) the name and address of the person submitting

the report on behalf of the committee, if other than the chairman or treasurer; and

(3) the full name and mailing address of each person

who has made a contribution of $1,000 or more.

(c) Each quarterly report shall include the following information regarding any independent expenditures made during the reporting period: (1) the full name and mailing address of each person to whom an expenditure in excess of $150 has been made in connection with an independent expenditure; (2) the amount, date, and purpose of such expenditure; (3) a statement whether the independent expenditure was in support of or in opposition to a particular candidate; (4) the name of the candidate; (5) the office and, when applicable, district, sought by the candidate; and (6) a certification, under penalty of perjury, that such expenditure was not made in cooperation, consultation, or concert with, or at the request or suggestion of, any candidate or any authorized committee or agent of such committee. The report shall also include (I) the total of all independent expenditures of $150 or less made during the reporting period and (II) the total amount of all independent expenditures made during the reporting period.
(d) The Board shall by rule define a "good faith effort".
The reports of campaign contributions filed under this Article shall be cumulative during the reporting period to which they relate.
(e) Each report shall be verified, dated, and signed by either the treasurer of the political committee or the candidate on whose behalf the report is filed and shall contain the following verification:
"I declare that this report (including any accompanying schedules and statements) has been examined by me and, to the best of my knowledge and belief, is a true, correct, and complete report as required by Article 9 of the Election Code. I understand that willfully filing a false or incomplete statement is subject to a civil penalty of up to $5,000.".
(f) A political committee may amend a report filed under subsection (a) or (b). The Board may reduce or waive a fine if the amendment is due to a technical or inadvertent error and the political committee files the amended report, except that a report filed under subsection (b) must be amended within 5 business days. The State Board shall ensure that a description of the amended information is available to the public. The Board may promulgate rules to enforce this subsection.
(Source: P.A. 96-832, eff. 1-1-11.)

(10 ILCS 5/9-12) (from Ch. 46, par. 9-12)
Sec. 9-12. (Repealed).
(Source: P.A. 90-737, eff. 1-1-99. Repealed by P.A. 96-832, eff. 1-1-11.)

(10 ILCS 5/9-13) (from Ch. 46, par. 9-13)
Sec. 9-13. Audits of political committees.
(a) The Board shall have the authority to order a political committee to conduct an audit of the financial records required to be maintained by the committee to ensure compliance with Sections 9-8.5 and 9-10. Audits ordered by the Board shall be conducted as provided in this Section and as provided by Board rule.
(b) The Board may order a political committee to conduct an audit of its financial records for any of the following reasons: (i) a discrepancy between the ending balance of a reporting period and the beginning balance of the next reporting period, (ii) failure to account for previously reported investments or loans, or (iii) a discrepancy between reporting contributions received by or expenditures made for a political committee that are reported by another political committee, except the Board shall not order an audit pursuant to this item (iii) unless there is a willful pattern of inaccurate reporting or there is a pattern of similar inaccurate reporting involving similar contributions by the same contributor. Prior to ordering an audit, the Board shall afford the political committee due notice and an opportunity for a closed preliminary hearing. A political committee shall hire an entity qualified to perform an audit; except, a political committee shall not hire a person that has contributed to the political committee during the previous 4 years.
(c) In each calendar year, the Board shall randomly order no more than 3% of registered political committees to conduct an audit. The Board shall establish a standard, scientific method of selecting the political committees that are to be audited so that every political committee has an equal mathematical chance of being selected.
(d) Upon receipt of notification from the Board ordering an audit, a political committee shall conduct an audit of the financial records required to be maintained by the committee to ensure compliance with the contribution limitations established in Section 9-8.5 and the reporting requirements established in Section 9-3 and Section 9-10 for a period of 2 years or the period since the committee was previously ordered to conduct an audit, whichever is shorter. The entity performing the audit shall review the amount of funds and investments maintained by the political committee and ensure the financial records accurately account for any contributions and expenditures made by the political committee. A certified copy of the audit shall be delivered to the Board within 60 calendar days after receipt of notice from the Board, unless the Board grants an extension to complete the audit. A political committee ordered to conduct an audit through the random selection process shall not be required to conduct another audit for a minimum of 5 years unless the Board has reason to believe the political committee is in violation of Section 9-3, 9-8.5, or 9-10.
(e) The Board shall not disclose the name of any political committee ordered to conduct an audit or any documents in possession of the Board related to an audit unless, after review of the audit findings, the Board has reason to believe the political committee is in violation of Section 9-3, 9-8.5, or 9-10 and the Board imposed a fine.
(f) Failure to deliver a certified audit in a timely manner is a business offense punishable by a fine of $250 per day that the audit is late, up to a maximum of $5,000.
(Source: P.A. 96-832, eff. 1-1-11.)

(10 ILCS 5/9-14) (from Ch. 46, par. 9-14)
Sec. 9-14. (Repealed).
(Source: P.A. 90-737, eff. 1-1-99. Repealed by P.A. 96-832, eff. 1-1-11.)

(10 ILCS 5/9-15) (from Ch. 46, par. 9-15)
Sec. 9-15. It shall be the duty of the Board-
(1) to develop prescribed forms for filing statements

of organization and required reports;

(2) to prepare, publish, and furnish to the

appropriate persons a manual of instructions setting forth recommended uniform methods of bookkeeping and reporting under this Article;

(3) to prescribe suitable rules and regulations to

carry out the provisions of this Article. Such rules and regulations shall be published and made available to the public;

(4) to send by first class mail, after the general

primary election in even numbered years, to the chairman of each regularly constituted State central committee, county central committee and, in counties with a population of more than 3,000,000, to the committeemen of each township and ward organization of each political party notice of their obligations under this Article, along with a form for filing the statement of organization;

(5) to promptly make all reports and statements filed

under this Article available for public inspection and copying no later than 2 business days after their receipt and to permit copying of any such report or statement at the expense of the person requesting the copy;

(6) to develop a filing, coding, and cross-indexing

system consistent with the purposes of this Article;

(7) to compile and maintain a list of all statements

or parts of statements pertaining to each candidate;

(8) to prepare and publish such reports as the Board

may deem appropriate;

(9) to annually notify each political committee that

has filed a statement of organization with the Board of the filing dates for each quarterly report, provided that such notification shall be made by first-class mail unless the political committee opts to receive notification electronically via email; and

(10) to promptly send, by first class mail directed

only to the officers of a political committee, and by certified mail to the address of the political committee, written notice of any fine or penalty assessed or imposed against the political committee under this Article.

(Source: P.A. 96-1263, eff. 1-1-11; 97-766, eff. 7-6-12.)

(10 ILCS 5/9-16) (from Ch. 46, par. 9-16)
Sec. 9-16. It shall be the duty of the board and of each county clerk to provide to each candidate at the time he files his nomination papers a notice of obligations under this Article. However, if a candidate files his nomination papers by mail or if an agent of the candidate files nomination papers on behalf of the candidate, the Board or the county clerk shall within 2 business days of the day and hour endorsed on the petition send such notice to the candidate by first class mail. Such notice shall briefly outline who is required to file under the campaign disclosure law and the penalties for failure to file. The notice of obligations under this Article shall be prepared by the Board.
(Source: P.A. 96-832, eff. 1-1-11.)

(10 ILCS 5/9-17) (from Ch. 46, par. 9-17)
Sec. 9-17. All statements and reports filed under this Article with the board or county clerk shall be available for examination and copying by the public at all reasonable times.
Any person who alters or falsifies information on a copy of a statement or report obtained from the State Board of Elections or the county clerk pursuant to Article 9 of this Code and publishes, circulates or distributes such altered or falsified information with the intent to misrepresent contributions received or expenditures made by a candidate or political committee shall be guilty of a Class B misdemeanor.
Any person who shall sell or utilize information copied from statements and reports filed with the State Board of Elections or the county clerk pursuant to Article 9 of this Code for the purpose of soliciting contributions or for the purpose of business solicitation shall be guilty of a Class B misdemeanor.
(Source: P.A. 90-495, eff. 8-17-97.)

(10 ILCS 5/9-18) (from Ch. 46, par. 9-18)
Sec. 9-18. The Board may hold investigations, inquiries, and hearings concerning any matter covered by this Article, subject to such rules and regulations as the Board may establish. In the process of holding such investigations, inquiries, and hearings, the Board may administer oaths and affirmations, certify to all official acts, issue subpoenas to be authorized by a vote of 5 members of the Board, compel the attendance and testimony of witnesses, and the production of papers, books, accounts, and documents. Hearings conducted by the Board shall be open to the public.
(Source: P.A. 81-1117.)

(10 ILCS 5/9-19) (from Ch. 46, par. 9-19)
Sec. 9-19. The Board may hire such investigators, examiners, and hearing officers as may be necessary to carry out its functions under this Article, and may by regulation delegate any of its duties or functions under Sections 9-18 and 9-21 of this Article to such persons, except that final judgments and orders shall be issued only by the Board. Reports of violations under Section 9-23 shall be made only by the Board.
(Source: P.A. 78-1183.)

(10 ILCS 5/9-20) (from Ch. 46, par. 9-20)
Sec. 9-20. Any person who believes a violation of this Article has occurred may file a verified complaint with the Board. Such verified complaint shall be directed to a candidate or the chairman or treasurer of a political committee, and shall be subject to the following requirements:
(1) The complaint shall be in writing.
(2) The complaint shall state the name of the candidate or chairman or treasurer of a political committee against whom the complaint is directed.
(3) The complaint shall state the statutory provisions which are alleged to have been violated.
(4) The complaint shall state the time, place, and nature of the alleged offense.
The complaint shall be verified, dated, and signed by the person filing the complaint in substantially the following manner: VERIFICATION:
"I declare that this complaint (including any accompanying schedules and statements) has been examined by me and to the best of my knowledge and belief is a true and correct complaint as required by Article 9 of The Election Code. I understand that the penalty for willfully filing a false complaint shall be a fine not to exceed $500 or imprisonment in a penal institution other than the penitentiary not to exceed 6 months, or both fine and imprisonment."
..............................................................
(date of filing)

(10 ILCS 5/9-21) (from Ch. 46, par. 9-21)
Sec. 9-21. Upon receipt of a complaint as provided in Section 9-20, the Board shall hold a closed preliminary hearing to determine whether or not the complaint appears to have been filed on justifiable grounds. Such closed preliminary hearing shall be conducted as soon as practicable after affording reasonable notice, a copy of the complaint, and an opportunity to testify at such hearing to both the person making the complaint and the person against whom the complaint is directed. If the Board fails to determine that the complaint has been filed on justifiable grounds, it shall dismiss the complaint without further hearing. Any additional hearings shall be open to the public.
Whenever the Board, in an open meeting, determines, after affording due notice and an opportunity for a public hearing, that any person has engaged or is about to engage in an act or practice which constitutes or will constitute a violation of any provision of this Article or any regulation or order issued thereunder, the Board shall issue an order directing such person to take such action as the Board determines may be necessary in the public interest to correct the violation. In addition, if the act or practice engaged in consists of the failure to file any required report within the time prescribed by this Article, the Board, as part of its order, shall further provide that if, within the 12-month period following the issuance of the order, such person fails to file within the time prescribed by this Article any subsequent report as may be required, such person may be subject to a civil penalty pursuant to Section 9-23. The Board shall render its final judgment within 60 days of the date the complaint is filed; except that during the 60 days preceding the date of the election in reference to which the complaint is filed, the Board shall render its final judgment within 7 days of the date the complaint is filed, and during the 7 days preceding such election, the Board shall render such judgment before the date of such election, if possible.
At any time prior to the issuance of the Board's final judgment, the parties may dispose of the complaint by a written stipulation, agreed settlement or consent order. Any such stipulation, settlement or order shall, however, be submitted in writing to the Board and shall become effective only if approved by the Board in an open meeting. If the act or practice complained of consists of the failure to file any required report within the time prescribed by this Article, such stipulation, settlement or order may provide that if, within the 12-month period following the approval of such stipulation, agreement or order, the person complained of fails to file within the time prescribed by this Article any subsequent reports as may be required, such person may be subject to a civil penalty pursuant to Section 9-23.
Any person filing a complaint pursuant to Section 9-20 may, upon written notice to the other parties and to the Board, voluntarily withdraw the complaint at any time prior to the issuance of the Board's final determination.
(Source: P.A. 96-832, eff. 1-1-11.)

(10 ILCS 5/9-22) (from Ch. 46, par. 9-22)
Sec. 9-22. Any party to a Board hearing, any person who files a complaint on which a hearing was denied or not acted upon within the time specified in Section 9-21 of this Act, and any party adversely affected by a judgment of the Board may obtain judicial review, which shall be governed by the provisions of the Administrative Review Law, as amended, and all amendments and modifications thereof and the rules adopted pursuant thereto, except that--
(1) such judicial review shall be afforded directly in the Appellate Court for the District in which the cause of action arose and not in the Circuit Court,
(2) such judicial review shall be obtained by filing a petition for review within 7 days after entry of the order of other action complained of,
(3) the time limit for filing such petition for review may be waived with the consent of all parties involved, and
(4) if such petition for review is appealing an order of the Board, the effect of such order of the Board shall not be stayed unless the Appellate Court so orders upon the motion of the petitioner and upon prior notice to the Board.
(Source: P.A. 82-783.)

(10 ILCS 5/9-23) (from Ch. 46, par. 9-23)
Sec. 9-23. Whenever the Board, pursuant to Section 9-21, has issued an order, or has approved a written stipulation, agreed settlement or consent order, directing a person determined by the Board to be in violation of any provision of this Article or any regulation adopted thereunder, to cease or correct such violation or otherwise comply with this Article and such person fails or refuses to comply with such order, stipulation, settlement or consent order within the time specified by the Board, the Board, after affording notice and an opportunity for a public hearing, may impose a civil penalty on such person in an amount not to exceed $5,000; except that for State officers and candidates and political committees formed for statewide office, the civil penalty may not exceed $10,000. For the purpose of this Section, "statewide office" and "State officer" means the Governor, Lieutenant Governor, Attorney General, Secretary of State, Comptroller, and Treasurer.
Civil penalties imposed on any such person by the Board shall be enforceable in the Circuit Court. The Board shall petition the Court for an order to enforce collection of the penalty and, if the Court finds it has jurisdiction over the person against whom the penalty was imposed, the Court shall issue the appropriate order. Any civil penalties collected by the Court shall be forwarded to the State Treasurer.
In addition to or in lieu of the imposition of a civil penalty, the board may report such violation and the failure or refusal to comply with the order of the Board to the Attorney General and the appropriate State's Attorney.
(Source: P.A. 93-615, eff. 11-19-03.)

(10 ILCS 5/9-23.5)
Sec. 9-23.5. Public database of founded complaints. The State Board of Elections shall establish and maintain on its official website a searchable database, freely accessible to the public, of each complaint filed with the Board under this Article with respect to which Board action was taken, including all Board actions and penalties imposed, if any. The Board must update the database within 5 business days after an action is taken or a penalty is imposed to include that complaint, action, or penalty in the database. The Task Force on Campaign Finance Reform shall make recommendations on improving access to information related to founded complaints.
(Source: P.A. 96-832, eff. 1-1-11.)

(10 ILCS 5/9-24) (from Ch. 46, par. 9-24)
Sec. 9-24. The Board may also petition the Circuit Court to issue an order of the Court compelling compliance with an order issued by the Board, or to restrain or prohibit a person who is engaging or has engaged in acts or practices which constitute a violation of any provision of this Article from engaging in such acts or practices. If the Court finds that it has jurisdiction over the person of the alleged violator and that a violation has occurred or is occurring by reasons of the acts or practices of such person, the Court shall issue the appropriate order.
(Source: P.A. 78-1183.)

(10 ILCS 5/9-25) (from Ch. 46, par. 9-25)
Sec. 9-25. No person shall make an anonymous contribution or a contribution in the name of another person, and no person shall knowingly accept any anonymous contribution or contribution made by one person in the name of another person. Anonymous contributions shall escheat to the State of Illinois. Any political committee that receives such a contribution shall forward it immediately to the State Treasurer.
(Source: P.A. 78-1183.)

(10 ILCS 5/9-25.1) (from Ch. 46, par. 9-25.1; formerly Ch. 46, pars. 102, 103 and 104)
Sec. 9-25.1. Election interference.
(a) As used in this Section, "public funds" means any funds appropriated by the Illinois General Assembly or by any political subdivision of the State of Illinois.
(b) No public funds shall be used to urge any elector to vote for or against any candidate or proposition, or be appropriated for political or campaign purposes to any candidate or political organization. This Section shall not prohibit the use of public funds for dissemination of factual information relative to any proposition appearing on an election ballot, or for dissemination of information and arguments published and distributed under law in connection with a proposition to amend the Constitution of the State of Illinois.
(c) The first time any person violates any provision of this Section, that person shall be guilty of a Class B misdemeanor. Upon the second or any subsequent violation of any provision of this Section, the person violating any provision of this Section shall be guilty of a Class A misdemeanor.
(Source: P.A. 87-1052.)

(10 ILCS 5/9-25.2)
Sec. 9-25.2. Contributions; candidate or treasurer of political committee.
(a) No candidate may knowingly receive any contribution solicited or received in violation of Section 33-3.1 or Section 33-3.2 of the Criminal Code of 2012.
(b) The receipt of political contributions in violation of this Section shall constitute a Class A misdemeanor.
The appropriate State's Attorney or the Attorney General shall bring actions in the name of the people of the State of Illinois.
(Source: P.A. 97-1150, eff. 1-25-13.)

(10 ILCS 5/9-26) (from Ch. 46, par. 9-26)
Sec. 9-26. Willful failure to file or willful filing of false or incomplete information required by this Article shall constitute a business offense subject to a fine of up to $5,000.
Willful filing of a false complaint under this Article shall constitute a Class B misdemeanor.
A prosecution for any offense designated by this Article shall be commenced no later than 18 months after the commission of the offense.
The appropriate State's Attorney or the Attorney General shall bring such actions in the name of the people of the State of Illinois.
(Source: P.A. 90-737, eff. 1-1-99.)

(10 ILCS 5/9-27) (from Ch. 46, par. 9-27)
Sec. 9-27.
As to any civil or criminal proceedings instituted under this Article, venue shall lie in the county where the political committee was organized or in the county where the defendant resides.
(Source: P.A. 78-1183.)

(10 ILCS 5/9-27.5)
Sec. 9-27.5. Fundraising in Sangamon County. In addition to any other provision of this Code, fundraising events in Sangamon County by certain executive branch officers and candidates, legislative branch members and candidates, political caucuses, and political committees are subject to the State Officials and Employees Ethics Act. If a political committee receives and retains a contribution that is in violation of Section 5-40 of the State Officials and Employees Ethics Act, then the State Board may impose a civil penalty upon that political committee in an amount equal to 100% of that contribution.
(Source: P.A. 93-615, eff. 11-19-03.)

(10 ILCS 5/9-28)
Sec. 9-28. Electronic filing and availability. The Board shall by rule provide for the electronic filing of expenditure and contribution reports as follows:
Electronic filing is required for all political committees that during the reporting period (i) had at any time a balance or an accumulation of contributions of $10,000 or more, (ii) made aggregate expenditures of $10,000 or more, or (iii) received loans of an aggregate of $10,000 or more.
The Board may provide by rule for the optional electronic filing of expenditure and contribution reports for all other political committees. The Board shall promptly make all reports filed under this Article by all political committees publicly available by means of a searchable database that is accessible on the Board's website.
The Board shall provide all software necessary to comply with this Section to candidates, public officials, political committees, and election authorities.
The Board shall implement a plan to provide computer access and assistance to candidates, public officials, political committees, and election authorities with respect to electronic filings required under this Article.
(Source: P.A. 96-832, eff. 1-1-11.)

(10 ILCS 5/9-28.5)
Sec. 9-28.5. Injunctive relief for electioneering communications.
(a) Whenever the Attorney General, or a State's Attorney with jurisdiction over any portion of the relevant electorate, believes that any person, as defined in Section 9-1.6, is making, producing, publishing, republishing, or broadcasting an electioneering communication paid for by any person, as defined in Section 9-1.6, who has not first complied with the registration and disclosure requirements of this Article, he or she may bring an action in the name of the People of the State of Illinois or, in the case of a State's Attorney, the People of the County, against such person or persons to restrain by preliminary or permanent injunction the making, producing, publishing, republishing, or broadcasting of such electioneering communication until the registration and disclosure requirements have been met.
(b) Any political committee that believes any person, as defined in Section 9-1.6, is making, producing, publishing, republishing, or broadcasting an electioneering communication paid for by any person, as defined in Section 9-1.6, who has not first complied with the registration and disclosure requirements of this Article may bring an action in the circuit court against such person or persons to restrain by preliminary or permanent injunction the making, producing, publishing, republishing, or broadcasting of such electioneering communication until the registration and disclosure requirements have been met.
(c) Whenever the Attorney General, or a State's Attorney with jurisdiction over any portion of the relevant electorate, believes that any person, as defined in Section 9-1.6, is engaging in independent expenditures, as defined in this Article, who has not first complied with the registration and disclosure requirements of this Article, he or she may bring an action in the name of the People of the State of Illinois or, in the case of a State's Attorney, the People of the County, against such person or persons to restrain by preliminary or permanent injunction the making of such expenditures until the registration and disclosure requirements have been met.
(d) Any political committee that believes any person, as defined in Section 9-1.6, is engaging in independent expenditures, as defined in this Article, who has not first complied with the registration and disclosure requirements of this Article may bring an action in the circuit court against such person or persons to restrain by preliminary or permanent injunction the making of independent expenditures until the registration and disclosure requirements have been met.
(Source: P.A. 96-832, eff. 7-1-10; 97-766, eff. 7-6-12.)

(10 ILCS 5/9-30)
Sec. 9-30. Ballot forfeiture. The State Board of Elections shall not certify the name of any person who has not paid a civil penalty imposed against his or her political committee under this Article to appear upon any ballot for any office in any election if the penalty is unpaid by the date required for certification.
The State Board of Elections shall generate a list of all candidates whose political committees have not paid any civil penalty assessed against them under this Article. Such list shall be transmitted to any election authority whose duty it is to place the name of any such candidate on the ballot. The election authority shall not place upon the ballot the name of any candidate appearing on this list for any office in any election while the penalty is unpaid, unless the candidate has requested a hearing and the Board has not disposed of the matter by the date of certification.
(Source: P.A. 96-832, eff. 1-1-11.)

(10 ILCS 5/9-35)
Sec. 9-35. Registration of business entities.
(a) This Section governs the procedures for the registration required under Section 20-160 of the Illinois Procurement Code.
For the purposes of this Section, the terms "officeholder", "State contract", "business entity", "State agency", "affiliated entity", and "affiliated person" have the meanings ascribed to those terms in Section 50-37 of the Illinois Procurement Code.
(b) Registration under Section 20-160 of the Illinois Procurement Code, and any changes to that registration, must be made electronically, and the State Board of Elections by rule shall provide for electronic registration; except that the State Board may adopt emergency rules providing for a temporary filing system, effective through August 1, 2009, under which business entities must file the required registration forms provided by the Board via e-mail attachment in a PDF file or via another type of mail service and must receive from the State Board registration certificates via e-mail or paper registration certificates. The State Board shall retain the registrations submitted by business entities via e-mail or another type of mail service for at least 6 months following the establishment of the electronic registration system required by this subsection.
Each registration must contain substantially the following:
(1) The name and address of the business entity.
(2) The name and address of any affiliated entity of

the business entity, including a description of the affiliation.

(3) The name and address of any affiliated person of

the business entity, including a description of the affiliation.

(c) The Board shall provide a certificate of registration to the business entity. The certificate shall be electronic, except as otherwise provided in this Section, and accessible to the business entity through the State Board of Elections' website and protected by a password. Within 60 days after establishment of the electronic system, each business entity that submitted a registration via e-mail attachment or paper copy pursuant to this Section shall re-submit its registration electronically. At the time of re-submission, the State Board of Elections shall provide an electronic certificate of registration to that business entity.
(d) Any business entity required to register under Section 20-160 of the Illinois Procurement Code shall provide a copy of the registration certificate, by first class mail or hand delivery within 10 days after registration, to each affiliated entity or affiliated person whose identity is required to be disclosed. Failure to provide notice to an affiliated entity or affiliated person is a business offense for which the business entity is subject to a fine not to exceed $1,001.
(e) In addition to any penalty under Section 20-160 of the Illinois Procurement Code, intentional, willful, or material failure to disclose information required for registration is subject to a civil penalty imposed by the State Board of Elections. The State Board shall impose a civil penalty of $1,000 per business day for failure to update a registration.
(f) Any business entity required to register under Section 20-160 of the Illinois Procurement Code shall notify any political committee to which it makes a contribution, at the time of the contribution, that the business entity is registered with the State Board of Elections under Section 20-160 of the Illinois Procurement Code. Any affiliated entity or affiliated person of a business entity required to register under Section 20-160 of the Illinois Procurement Code shall notify any political committee to which it makes a contribution that it is affiliated with a business entity registered with the State Board of Elections under Section 20-160 of the Illinois Procurement Code.
(g) The State Board of Elections on its official website shall have a searchable database containing (i) all information required to be submitted to the Board under Section 20-160 of the Illinois Procurement Code and (ii) all reports filed under this Article with the State Board of Elections by all political committees. For the purposes of databases maintained by the State Board of Elections, "searchable" means able to search by "political committee", as defined in this Article, and by "officeholder", "State agency", "business entity", "affiliated entity", and "affiliated person". The Board shall not place the name of a minor child on the website. However, the Board shall provide a link to all contributions made by anyone reporting the same residential address as any affiliated person. In addition, the State Board of Elections on its official website shall provide an electronic connection to any searchable database of State contracts maintained by the Comptroller, searchable by business entity.
(h) The State Board of Elections shall have rulemaking authority to implement this Section.
(Source: P.A. 95-971, eff. 1-1-09; 95-1038, eff. 3-11-09.)

(10 ILCS 5/9-40)
Sec. 9-40. (Repealed).
(Source: P.A. 96-832, eff. 7-1-10. Repealed internally, eff. 3-15-15.)

(10 ILCS 5/9-45)
Sec. 9-45. Medical cannabis organization; contributions. It is unlawful for any medical cannabis cultivation center or medical cannabis dispensary organization or any political action committee created by any medical cannabis cultivation center or dispensary organization to make a campaign contribution to any political committee established to promote the candidacy of a candidate or public official. It is unlawful for any candidate, political committee, or other person to knowingly accept or receive any contribution prohibited by this Section. It is unlawful for any officer or agent of a medical cannabis cultivation center or dispensary organization to consent to any contribution or expenditure by the medical cannabis organization that is prohibited by this Section. As used in this Section, "medical cannabis cultivation center" and "dispensary organization" have the meaning ascribed to those terms in Section 10 of the Compassionate Use of Medical Cannabis Pilot Program Act.
(Source: P.A. 98-122, eff. 1-1-14.)



Article 10 - Making of Nominations in Certain Other Cases

(10 ILCS 5/Art. 10 heading)

(10 ILCS 5/10-1) (from Ch. 46, par. 10-1)
Sec. 10-1. Application of Article to minor political parties.
(a) Political parties as defined in this Article and individual voters to the number and in the manner specified in this Article may nominate candidates for public offices whose names shall be placed on the ballot to be furnished, as provided in this Article. No nominations may be made under this Article 10, however, by any established political party which, at the general election next preceding, polled more than 5% of the entire vote cast in the State, district, or unit of local government for which the nomination is made. Those nominations provided for in Section 45-5 of the Township Code shall be made as prescribed in Sections 45-10 through 45-45 of that Code for nominations by established political parties, but minor political parties and individual voters are governed by this Article. Any convention, caucus, or meeting of qualified voters of any established political party as defined in this Article may, however, make one nomination for each office therein to be filled at any election for officers of a municipality with a population of less than 5,000 by causing a certificate of nomination to be filed with the municipal clerk no earlier than 113 and no later than 106 days before the election at which the nominated candidates are to be on the ballot. The municipal caucuses shall be conducted on the first Monday in December of even-numbered years, except that, when that Monday is a holiday or the eve of a holiday, the caucuses shall be held on the next business day following the holiday. Every certificate of nomination shall state the facts required in Section 10-5 of this Article and shall be signed by the presiding officer and by the secretary of the convention, caucus, or meeting, who shall add to their signatures their places of residence. The certificates shall be sworn to by them to be true to the best of their knowledge and belief, and a certificate of the oath shall be annexed to the certificate of nomination.
(b) Publication of the time and place of holding the caucus shall be given by the municipal clerk. For municipalities of over 500 population, notice of the caucus shall be published in a newspaper published in the municipality. If there is no such newspaper, then the notice shall be published in a newspaper published in the county and having general circulation in the municipality. For municipalities of 500 population or less, notice of the caucus shall be given by the municipal clerk by posting the notice in 3 of the most public places in the municipality. The publication or posting shall be given at least 10 days before the caucus.
(c) As provided in Sections 3.1-25-20 through 3.1-25-60 of the Illinois Municipal Code, a village may adopt a system of nonpartisan primary and general elections for the election of village officers.
(d) Any city, village, or incorporated town with a population of 5,000 or less may, by ordinance, determine that established political parties shall nominate candidates for municipal office in the city, village, or incorporated town by primary in accordance with Article 7.
(e) Only those voters who reside within the territory for which the nomination is made shall be permitted to vote or take part in the proceedings of any convention, caucus, or meeting of individual voters or of any political party held under this Section. No voter shall vote or take part in the proceedings of more than one convention, caucus, or meeting to make a nomination for the same office.
(Source: P.A. 97-81, eff. 7-5-11.)

(10 ILCS 5/10-2) (from Ch. 46, par. 10-2)
Sec. 10-2. The term "political party", as hereinafter used in this Article 10, shall mean any "established political party", as hereinafter defined and shall also mean any political group which shall hereafter undertake to form an established political party in the manner provided for in this Article 10: Provided, that no political organization or group shall be qualified as a political party hereunder, or given a place on a ballot, which organization or group is associated, directly or indirectly, with Communist, Fascist, Nazi or other un-American principles and engages in activities or propaganda designed to teach subservience to the political principles and ideals of foreign nations or the overthrow by violence of the established constitutional form of government of the United States and the State of Illinois.
A political party which, at the last general election for State and county officers, polled for its candidate for Governor more than 5% of the entire vote cast for Governor, is hereby declared to be an "established political party" as to the State and as to any district or political subdivision thereof.
A political party which, at the last election in any congressional district, legislative district, county, township, municipality or other political subdivision or district in the State, polled more than 5% of the entire vote cast within such territorial area or political subdivision, as the case may be, has voted as a unit for the election of officers to serve the respective territorial area of such district or political subdivision, is hereby declared to be an "established political party" within the meaning of this Article as to such district or political subdivision.
Any group of persons hereafter desiring to form a new political party throughout the State, or in any congressional, legislative or judicial district, or in any other district or in any political subdivision (other than a municipality) not entirely within a single county, shall file with the State Board of Elections a petition, as hereinafter provided; and any such group of persons hereafter desiring to form a new political party within any county shall file such petition with the county clerk; and any such group of persons hereafter desiring to form a new political party within any municipality or township or within any district of a unit of local government other than a county shall file such petition with the local election official or Board of Election Commissioners of such municipality, township or other unit of local government, as the case may be. Any such petition for the formation of a new political party throughout the State, or in any such district or political subdivision, as the case may be, shall declare as concisely as may be the intention of the signers thereof to form such new political party in the State, or in such district or political subdivision; shall state in not more than 5 words the name of such new political party; shall at the time of filing contain a complete list of candidates of such party for all offices to be filled in the State, or such district or political subdivision as the case may be, at the next ensuing election then to be held; and, if such new political party shall be formed for the entire State, shall be signed by 1% of the number of voters who voted at the next preceding Statewide general election or 25,000 qualified voters, whichever is less. If such new political party shall be formed for any district or political subdivision less than the entire State, such petition shall be signed by qualified voters equaling in number not less than 5% of the number of voters who voted at the next preceding regular election in such district or political subdivision in which such district or political subdivision voted as a unit for the election of officers to serve its respective territorial area. However, whenever the minimum signature requirement for a district or political subdivision new political party petition shall exceed the minimum number of signatures for State-wide new political party petitions at the next preceding State-wide general election, such State-wide petition signature requirement shall be the minimum for such district or political subdivision new political party petition.
For the first election following a redistricting of congressional districts, a petition to form a new political party in a congressional district shall be signed by at least 5,000 qualified voters of the congressional district. For the first election following a redistricting of legislative districts, a petition to form a new political party in a legislative district shall be signed by at least 3,000 qualified voters of the legislative district. For the first election following a redistricting of representative districts, a petition to form a new political party in a representative district shall be signed by at least 1,500 qualified voters of the representative district.
For the first election following redistricting of county board districts, or of municipal wards or districts, or for the first election following the initial establishment of such districts or wards in a county or municipality, a petition to form a new political party in a county board district or in a municipal ward or district shall be signed by qualified voters of the district or ward equal to not less than 5% of the total number of votes cast at the preceding general or municipal election, as the case may be, for the county or municipal office voted on throughout the county or municipality for which the greatest total number of votes were cast for all candidates, divided by the number of districts or wards, but in any event not less than 25 qualified voters of the district or ward.
In the case of a petition to form a new political party within a political subdivision in which officers are to be elected from districts and at-large, such petition shall consist of separate components for each district from which an officer is to be elected. Each component shall be circulated only within a district of the political subdivision and signed only by qualified electors who are residents of such district. Each sheet of such petition must contain a complete list of the names of the candidates of the party for all offices to be filled in the political subdivision at large, but the sheets comprising each component shall also contain the names of those candidates to be elected from the particular district. Each component of the petition for each district from which an officer is to be elected must be signed by qualified voters of the district equalling in number not less than 5% of the number of voters who voted at the next preceding regular election in such district at which an officer was elected to serve the district. The entire petition, including all components, must be signed by a total of qualified voters of the entire political subdivision equalling in number not less than 5% of the number of voters who voted at the next preceding regular election in such political subdivision at which an officer was elected to serve the political subdivision at large.
The filing of such petition shall constitute the political group a new political party, for the purpose only of placing upon the ballot at such next ensuing election such list or an adjusted list in accordance with Section 10-11, of party candidates for offices to be voted for throughout the State, or for offices to be voted for in such district or political subdivision less than the State, as the case may be, under the name of and as the candidates of such new political party.
If, at such ensuing election, the new political party's candidate for Governor shall receive more than 5% of the entire votes cast for Governor, then such new political party shall become an "established political party" as to the State and as to every district or political subdivision thereof. If, at such ensuing election, the other candidates of the new political party, or any other candidate or candidates of the new political party shall receive more than 5% of all the votes cast for the office or offices for which they were candidates at such election, in the State, or in any district or political subdivision, as the case may be, then and in that event, such new political party shall become an "established political party" within the State or within such district or political subdivision less than the State, as the case may be, in which such candidate or candidates received more than 5% of the votes cast for the office or offices for which they were candidates. It shall thereafter nominate its candidates for public offices to be filled in the State, or such district or political subdivision, as the case may be, under the provisions of the laws regulating the nomination of candidates of established political parties at primary elections and political party conventions, as now or hereafter in force.
A political party which continues to receive for its candidate for Governor more than 5% of the entire vote cast for Governor, shall remain an "established political party" as to the State and as to every district or political subdivision thereof. But if the political party's candidate for Governor fails to receive more than 5% of the entire vote cast for Governor, or if the political party does not nominate a candidate for Governor, the political party shall remain an "established political party" within the State or within such district or political subdivision less than the State, as the case may be, only so long as, and only in those districts or political subdivisions in which, the candidates of that political party, or any candidate or candidates of that political party, continue to receive more than 5% of all the votes cast for the office or offices for which they were candidates at succeeding general or consolidated elections within the State or within any district or political subdivision, as the case may be.
Any such petition shall be filed at the same time and shall be subject to the same requirements and to the same provisions in respect to objections thereto and to any hearing or hearings upon such objections that are hereinafter in this Article 10 contained in regard to the nomination of any other candidate or candidates by petition. If any such new political party shall become an "established political party" in the manner herein provided, the candidate or candidates of such new political party nominated by the petition hereinabove referred to for such initial election, shall have power to select any such party committeeman or committeemen as shall be necessary for the creation of a provisional party organization and provisional managing committee or committees for such party within the State, or in any district or political subdivision in which the new political party has become established; and the party committeeman or committeemen so selected shall constitute a provisional party organization for the new political party and shall have and exercise the powers conferred by law upon any party committeeman or committeemen to manage and control the affairs of such new political party until the next ensuing primary election at which the new political party shall be entitled to nominate and elect any party committeeman or committeemen in the State, or in such district or political subdivision under any parts of this Act relating to the organization of political parties.
A candidate for whom a nomination paper has been filed as a partisan candidate at a primary election, and who is defeated for his or her nomination at the primary election, is ineligible for nomination as a candidate of a new political party for election in that general election.
(Source: P.A. 86-875.)

(10 ILCS 5/10-3) (from Ch. 46, par. 10-3)
Sec. 10-3. Nomination of independent candidates (not candidates of any political party), for any office to be filled by the voters of the State at large may also be made by nomination papers signed in the aggregate for each candidate by 1% of the number of voters who voted in the next preceding Statewide general election or 25,000 qualified voters of the State, whichever is less. Nominations of independent candidates for public office within any district or political subdivision less than the State, may be made by nomination papers signed in the aggregate for each candidate by qualified voters of such district, or political subdivision, equaling not less than 5%, nor more than 8% (or 50 more than the minimum, whichever is greater) of the number of persons, who voted at the next preceding regular election in such district or political subdivision in which such district or political subdivision voted as a unit for the election of officers to serve its respective territorial area. However, whenever the minimum signature requirement for an independent candidate petition for a district or political subdivision office shall exceed the minimum number of signatures for an independent candidate petition for an office to be filled by the voters of the State at large at the next preceding State-wide general election, such State-wide petition signature requirement shall be the minimum for an independent candidate petition for such district or political subdivision office. For the first election following a redistricting of congressional districts, nomination papers for an independent candidate for congressman shall be signed by at least 5,000 qualified voters of the congressional district. For the first election following a redistricting of legislative districts, nomination papers for an independent candidate for State Senator in the General Assembly shall be signed by at least 3,000 qualified voters of the legislative district. For the first election following a redistricting of representative districts, nomination papers for an independent candidate for State Representative in the General Assembly shall be signed by at least 1,500 qualified voters of the representative district. For the first election following redistricting of county board districts, or of municipal wards or districts, or for the first election following the initial establishment of such districts or wards in a county or municipality, nomination papers for an independent candidate for county board member, or for alderman or trustee of such municipality, shall be signed by qualified voters of the district or ward equal to not less than 5% nor more than 8% (or 50 more than the minimum, whichever is greater) of the total number of votes cast at the preceding general or general municipal election, as the case may be, for the county or municipal office voted on throughout such county or municipality for which the greatest total number of votes were cast for all candidates, divided by the number of districts or wards, but in any event not less than 25 qualified voters of the district or ward. Each voter signing a nomination paper shall add to his signature his place of residence, and each voter may subscribe to one nomination for such office to be filled, and no more: Provided that the name of any candidate whose name may appear in any other place upon the ballot shall not be so added by petition for the same office.
The person circulating the petition, or the candidate on whose behalf the petition is circulated, may strike any signature from the petition, provided that;
(1) the person striking the signature shall initial

the petition at the place where the signature is struck; and

(2) the person striking the signature shall sign a

certification listing the page number and line number of each signature struck from the petition. Such certification shall be filed as a part of the petition.

(3) the persons striking signatures from the petition

shall each sign an additional certificate specifying the number of certification pages listing stricken signatures which are attached to the petition and the page numbers indicated on such certifications. The certificate shall be filed as a part of the petition, shall be numbered, and shall be attached immediately following the last page of voters' signatures and before the certifications of stricken signatures.

(4) all of the foregoing requirements shall be

necessary to effect a valid striking of any signature. The provisions of this Section authorizing the striking of signatures shall not impose any criminal liability on any person so authorized for signatures which may be fraudulent.

In the case of the offices of Governor and Lieutenant Governor a joint petition including one candidate for each of those offices must be filed.
A candidate for whom a nomination paper has been filed as a partisan candidate at a primary election, and who is defeated for his or her nomination at the primary election, is ineligible to be placed on the ballot as an independent candidate for election in that general or consolidated election.
A candidate seeking election to an office for which candidates of political parties are nominated by caucus who is a participant in the caucus and who is defeated for his or her nomination at such caucus, is ineligible to be listed on the ballot at that general or consolidated election as an independent candidate.
(Source: P.A. 95-699, eff. 11-9-07.)

(10 ILCS 5/10-3.1) (from Ch. 46, par. 10-3.1)
Sec. 10-3.1. Petitions for nomination of nonpartisan candidates for offices to be filled at an election provided in Article 2A of this Code shall be in conformity with any requirements as to contents and number of signatures specified in the statute creating the political subdivision or providing the applicable form of government thereof. Petitions for nomination of nonpartisan candidates for municipal offices where the statute creating the municipality or providing the form of government thereof, or the ordinance so providing, pursuant to Article VII of the Constitution, requires election to such office on a nonpartisan basis and does not permit political party nominations (including without limitation Articles 4 and 5 of the Municipal Code) shall be in conformity with any requirements as to contents and number of signatures specified in such statute or ordinance.
The provisions of this Article 10 relating to independent candidate petition requirements shall apply to nonpartisan petitions to the extent they are not inconsistent with the requirements of such other statutes or ordinances.
If signature requirements for petitions for nomination of nonpartisan candidates are not specified in the statute creating the political subdivision or the signature requirements cannot be determined under Article 10, the signature requirements for the nonpartisan candidates shall be at least 0.5% of the total number of registered voters of the political subdivision for which the nomination is made or a minimum of 25, whichever is greater.
(Source: P.A. 87-1052.)

(10 ILCS 5/10-4) (from Ch. 46, par. 10-4)
Sec. 10-4. Form of petition for nomination. All petitions for nomination under this Article 10 for candidates for public office in this State, shall in addition to other requirements provided by law, be as follows: Such petitions shall consist of sheets of uniform size and each sheet shall contain, above the space for signature, an appropriate heading, giving the information as to name of candidate or candidates in whose behalf such petition is signed; the office; the party; place of residence; and such other information or wording as required to make same valid, and the heading of each sheet shall be the same. Such petition shall be signed by the qualified voters in their own proper persons only, and opposite the signature of each signer his residence address shall be written or printed. The residence address required to be written or printed opposite each qualified primary elector's name shall include the street address or rural route number of the signer, as the case may be, as well as the signer's county, and city, village or town, and state. However, the county or city, village or town, and state of residence of such electors may be printed on the petition forms where all of the electors signing the petition reside in the same county or city, village or town, and state. Standard abbreviations may be used in writing the residence address, including street number, if any. No signature shall be valid or be counted in considering the validity or sufficiency of such petition unless the requirements of this Section are complied with. At the bottom of each sheet of such petition shall be added a circulator's statement, signed by a person 18 years of age or older who is a citizen of the United States; stating the street address or rural route number, as the case may be, as well as the county, city, village or town, and state; certifying that the signatures on that sheet of the petition were signed in his or her presence; certifying that the signatures are genuine; and either (1) indicating the dates on which that sheet was circulated, or (2) indicating the first and last dates on which the sheet was circulated, or (3) certifying that none of the signatures on the sheet were signed more than 90 days preceding the last day for the filing of the petition; and certifying that to the best of his knowledge and belief the persons so signing were at the time of signing the petition duly registered voters under Articles 4, 5 or 6 of the Code of the political subdivision or district for which the candidate or candidates shall be nominated, and certifying that their respective residences are correctly stated therein. Such statement shall be sworn to before some officer authorized to administer oaths in this State. No petition sheet shall be circulated more than 90 days preceding the last day provided in Section 10-6 for the filing of such petition. Such sheets, before being presented to the electoral board or filed with the proper officer of the electoral district or division of the state or municipality, as the case may be, shall be neatly fastened together in book form, by placing the sheets in a pile and fastening them together at one edge in a secure and suitable manner, and the sheets shall then be numbered consecutively. The sheets shall not be fastened by pasting them together end to end, so as to form a continuous strip or roll. All petition sheets which are filed with the proper local election officials, election authorities or the State Board of Elections shall be the original sheets which have been signed by the voters and by the circulator, and not photocopies or duplicates of such sheets. A petition, when presented or filed, shall not be withdrawn, altered, or added to, and no signature shall be revoked except by revocation in writing presented or filed with the officers or officer with whom the petition is required to be presented or filed, and before the presentment or filing of such petition. Whoever forges any name of a signer upon any petition shall be deemed guilty of a forgery, and on conviction thereof, shall be punished accordingly. The word "petition" or "petition for nomination", as used herein, shall mean what is sometimes known as nomination papers, in distinction to what is known as a certificate of nomination. The words "political division for which the candidate is nominated", or its equivalent, shall mean the largest political division in which all qualified voters may vote upon such candidate or candidates, as the state in the case of state officers; the township in the case of township officers et cetera. Provided, further, that no person shall circulate or certify petitions for candidates of more than one political party, or for an independent candidate or candidates in addition to one political party, to be voted upon at the next primary or general election, or for such candidates and parties with respect to the same political subdivision at the next consolidated election.
(Source: P.A. 98-756, eff. 7-16-14.)

(10 ILCS 5/10-5) (from Ch. 46, par. 10-5)
Sec. 10-5. All petitions for nomination shall, besides containing the names of candidates, specify as to each:
1. The office or offices to which such candidate or candidates shall be nominated.
2. The new political party, if any, represented, expressed in not more than 5 words. However, such party shall not bear the same name as, nor include the name of any established political party as defined in this Article. This prohibition does not preclude any established political party from making nominations in those cases in which it is authorized to do so.
3. The place of residence of any such candidate or candidates with the street and number thereof, if any. In the case of electors for President and Vice-President of the United States, the names of candidates for President and Vice-President may be added to the party name or appellation.
Such certificate of nomination or nomination papers in addition shall include as a part thereof, the oath required by Section 7-10.1 of this Act and must include a statement of candidacy for each of the candidates named therein, except candidates for electors for President and Vice-President of the United States. Each such statement shall set out the address of such candidate, the office for which he is a candidate, shall state that the candidate is qualified for the office specified and has filed (or will file before the close of the petition filing period) a statement of economic interests as required by the Illinois Governmental Ethics Act, shall request that the candidate's name be placed upon the official ballot and shall be subscribed and sworn to by such candidate before some officer authorized to take acknowledgments of deeds in this State, and may be in substantially the following form:
State of Illinois)
) SS.
County of........)
I,...., being first duly sworn, say that I reside at.... street, in the city (or village) of.... in the county of.... State of Illinois; and that I am a qualified voter therein; that I am a candidate for election to the office of.... to be voted upon at the election to be held on the.... day of....,.....; and that I am legally qualified to hold such office and that I have filed (or will file before the close of the petition filing period) a statement of economic interests as required by the Illinois Governmental Ethics Act, and I hereby request that my name be printed upon the official ballot for election to such office. Signed................. Subscribed and sworn to (or affirmed) before me by.... who is to me personally known, this.... day of....,...... Signed................. (Official Character) (Seal, if officer has one.)
In addition, a new political party petition shall have attached thereto a certificate stating the names and addresses of the party officers authorized to fill vacancies in nomination pursuant to Section 10-11.
Nomination papers filed under this Section are not valid if the candidate named therein fails to file a statement of economic interests as required by the Illinois Governmental Ethics Act in relation to his candidacy with the appropriate officer by the end of the period for the filing of nomination papers unless he has filed a statement of economic interests in relation to the same governmental unit with that officer during the same calendar year as the year in which such nomination papers were filed. If the nomination papers of any candidate and the statement of economic interest of that candidate are not required to be filed with the same officer, the candidate must file with the officer with whom the nomination papers are filed a receipt from the officer with whom the statement of economic interests is filed showing the date on which such statement was filed. Such receipt shall be so filed not later than the last day on which nomination papers may be filed.
(Source: P.A. 84-551.)

(10 ILCS 5/10-5.1) (from Ch. 46, par. 10-5.1)
Sec. 10-5.1. In the designation of the name of a candidate on a certificate of nomination or nomination papers the candidate's given name or names, initial or initials, a nickname by which the candidate is commonly known, or a combination thereof, may be used in addition to the candidate's surname. If a candidate has changed his or her name, whether by a statutory or common law procedure in Illinois or any other jurisdiction, within 3 years before the last day for filing the certificate of nomination or nomination papers for that office, whichever is applicable, then (i) the candidate's name on the certificate or papers must be followed by "formerly known as (list all prior names during the 3-year period) until name changed on (list date of each such name change)" and (ii) the certificate or paper must be accompanied by the candidate's affidavit stating the candidate's previous names during the period specified in (i) and the date or dates each of those names was changed; failure to meet these requirements shall be grounds for denying certification of the candidate's name for the ballot or removing the candidate's name from the ballot, as appropriate, but these requirements do not apply to name changes resulting from adoption to assume an adoptive parent's or parents' surname, marriage to assume a spouse's surname, or dissolution of marriage or declaration of invalidity of marriage to assume a former surname. No other designation such as a political slogan, title, or degree, or nickname suggesting or implying possession of a title, degree or professional status, or similar information may be used in connection with the candidate's surname.
(Source: P.A. 93-574, eff. 8-21-03; 94-1090, eff. 6-1-07.)

(10 ILCS 5/10-6) (from Ch. 46, par. 10-6)
Sec. 10-6. Time and manner of filing. Certificates of nomination and nomination papers for the nomination of candidates for offices to be filled by electors of the entire State, or any district not entirely within a county, or for congressional, state legislative or judicial offices, shall be presented to the principal office of the State Board of Elections not more than 141 nor less than 134 days previous to the day of election for which the candidates are nominated. The State Board of Elections shall endorse the certificates of nomination or nomination papers, as the case may be, and the date and hour of presentment to it. Except as otherwise provided in this section, all other certificates for the nomination of candidates shall be filed with the county clerk of the respective counties not more than 141 but at least 134 days previous to the day of such election. Certificates of nomination and nomination papers for the nomination of candidates for school district offices to be filled at consolidated elections shall be filed with the county clerk or county board of election commissioners of the county in which the principal office of the school district is located not more than 113 nor less than 106 days before the consolidated election. Certificates of nomination and nomination papers for the nomination of candidates for the other offices of political subdivisions to be filled at regular elections other than the general election shall be filed with the local election official of such subdivision:
(1) (Blank);
(2) not more than 113 nor less than 106 days prior to

the consolidated election; or

(3) not more than 113 nor less than 106 days prior to

the general primary in the case of municipal offices to be filled at the general primary election; or

(4) not more than 99 nor less than 92 days before the

consolidated primary in the case of municipal offices to be elected on a nonpartisan basis pursuant to law (including without limitation, those municipal offices subject to Articles 4 and 5 of the Municipal Code); or

(5) not more than 113 nor less than 106 days before

the municipal primary in even numbered years for such nonpartisan municipal offices where annual elections are provided; or

(6) in the case of petitions for the office of

multi-township assessor, such petitions shall be filed with the election authority not more than 113 nor less than 106 days before the consolidated election.

However, where a political subdivision's boundaries are co-extensive with or are entirely within the jurisdiction of a municipal board of election commissioners, the certificates of nomination and nomination papers for candidates for such political subdivision offices shall be filed in the office of such Board.
(Source: P.A. 98-691, eff. 7-1-14; 99-522, eff. 6-30-16.)

(10 ILCS 5/10-6.1) (from Ch. 46, par. 10-6.1)
Sec. 10-6.1. The board or clerk with whom a certificate of nomination or nomination papers are filed shall notify the person for whom such papers are filed of the obligation to file statements of organization, reports of campaign contributions, and annual reports of campaign contributions and expenditures under Article 9 of this Act. Such notice shall be given in the manner prescribed by paragraph (7) of Section 9-16 of this Code.
(Source: P.A. 81-1189.)

(10 ILCS 5/10-6.2) (from Ch. 46, par. 10-6.2)
Sec. 10-6.2. The State Board of Elections, the election authority or the local election official with whom petitions for nomination are filed pursuant to this Article 10 shall specify the place where filings shall be made and upon receipt shall endorse thereon the day and the hour at which each petition was filed. Except as provided by Article 9 of The School Code, all petitions filed by persons waiting in line as of 8:00 a.m. on the first day for filing, or as of the normal opening hour of the office involved on such day, shall be deemed filed as of 8:00 a.m. or the normal opening hour, as the case may be. Petitions filed by mail and received after midnight of the first day for filing and in the first mail delivery or pickup of that day shall be deemed filed as of 8:00 a.m. of that day or as of the normal opening hour of such day, as the case may be. All petitions received thereafter shall be deemed filed in the order of actual receipt. However, 2 or more petitions filed within the last hour of the filing deadline shall be deemed filed simultaneously. Where 2 or more petitions are received simultaneously, the State Board of Elections, the election authority or the local election official with whom such petitions are filed shall break ties and determine the order of filing by means of a lottery or other fair and impartial method of random selection approved by the State Board of Elections. Such lottery shall be conducted within 9 days following the last day for petition filing and shall be open to the public. Seven days written notice of the time and place of conducting such random selection shall be given, by the State Board of Elections, the election authority, or local election official, to the Chairman of each political party, and to each organization of citizens within the election jurisdiction which was entitled, under this Code, at the next preceding election, to have pollwatchers present on the day of election. The State Board of Elections, the election authority or local election official shall post in a conspicuous, open and public place, at the entrance of the office, notice of the time and place of such lottery. The State Board of Elections shall adopt rules and regulations governing the procedures for the conduct of such lottery. All candidates shall be certified in the order in which their petitions have been filed and in the manner prescribed by Section 10-14 and 10-15 of this Article. Where candidates have filed simultaneously, they shall be certified in the order determined by lot and prior to candidates who filed for the same office or offices at a later time. Certificates of nomination filed within the period prescribed in Section 10-6(2) for candidates nominated by caucus for township or municipal offices shall be subject to the ballot placement lottery for established political parties prescribed in Section 7-60 of this Code.
If multiple sets of nomination papers are filed for a candidate to the same office, the State Board of Elections, appropriate election authority or local election official where the petitions are filed shall within 2 business days notify the candidate of his or her multiple petition filings and that the candidate has 3 business days after receipt of the notice to notify the State Board of Elections, appropriate election authority or local election official that he or she may cancel prior sets of petitions. If the candidate notifies the State Board of Elections, appropriate election authority or local election official, the last set of petitions filed shall be the only petitions to be considered valid by the State Board of Elections, election authority or local election official. If the candidate fails to notify the State Board of Elections, appropriate election authority or local election official then only the first set of petitions filed shall be valid and all subsequent petitions shall be void.
(Source: P.A. 98-115, eff. 7-29-13.)

(10 ILCS 5/10-7) (from Ch. 46, par. 10-7)
Sec. 10-7. Any person whose name has been presented as a candidate, including nonpartisan and independent candidates, may cause his name to be withdrawn from any such nomination by his request in writing, signed by him and duly acknowledged before an officer qualified to take acknowledgment of deeds, and presented to the principal office or permanent branch office of the Board, the election authority, or the local election official, as the case may be, not later than the date for certification of candidates for the ballot. No name so withdrawn shall be printed upon the ballots under the party appellation or title from which the candidate has withdrawn his name. If such a request for withdrawal is received after the date for certification of the candidates for the ballot, then the votes cast for the withdrawn candidate are invalid and shall not be reported by the election authority. If the name of the same person has been presented as a candidate for 2 or more offices which are incompatible so that the same person could not serve in more than one of such offices if elected, that person must withdraw as a candidate for all but one of such offices within the 5 business days following the last day for petition filing. If he fails to withdraw as a candidate for all but one of such offices within such time, his name shall not be certified, nor printed on the ballot, for any office. However, nothing in this section shall be construed as precluding a judge who is seeking retention in office from also being a candidate for another judicial office. Except as otherwise herein provided, in case the certificate of nomination or petition as provided for in this Article shall contain or exhibit the name of any candidate for any office upon more than one of said certificates or petitions (for the same office), then and in that case the Board or election authority or local election official, as the case may be, shall immediately notify said candidate of said fact and that his name appears unlawfully upon more than one of said certificates or petitions and that within 3 days from the receipt of said notification, said candidate must elect as to which of said political party appellations or groups he desires his name to appear and remain under upon said ballot, and if said candidate refuses, fails or neglects to make such election, then and in that case the Board or election authority or local election official, as the case may be, shall permit the name of said candidate to appear or be printed or placed upon said ballot only under the political party appellation or group appearing on the certificate of nomination or petition, as the case may be, first filed, and shall strike or cause to be stricken the name of said candidate from all certificates of nomination and petitions filed after the first such certificate of nomination or petition.
Whenever the name of a candidate for an office is withdrawn from a new political party petition, it shall constitute a vacancy in nomination for that office which may be filled in accordance with Section 10-11 of this Article; provided, that if the names of all candidates for all offices on a new political party petition are withdrawn or such petition is declared invalid by an electoral board or upon judicial review, no vacancies in nomination for those offices shall exist and the filing of any notice or resolution purporting to fill vacancies in nomination shall have no legal effect.
Whenever the name of an independent candidate for an office is withdrawn or an independent candidate's petition is declared invalid by an electoral board or upon judicial review, no vacancy in nomination for that office shall exist and the filing of any notice or resolution purporting to fill a vacancy in nomination shall have no legal effect.
All certificates of nomination and nomination papers when presented or filed shall be open, under proper regulation, to public inspection, and the State Board of Elections and the several election authorities and local election officials having charge of nomination papers shall preserve the same in their respective offices not less than 6 months.
(Source: P.A. 98-115, eff. 7-29-13; 98-1171, eff. 6-1-15.)

(10 ILCS 5/10-8) (from Ch. 46, par. 10-8)
Sec. 10-8. Certificates of nomination and nomination papers, and petitions to submit public questions to a referendum, being filed as required by this Code, and being in apparent conformity with the provisions of this Act, shall be deemed to be valid unless objection thereto is duly made in writing within 5 business days after the last day for filing the certificate of nomination or nomination papers or petition for a public question, with the following exceptions:
A. In the case of petitions to amend Article IV of

the Constitution of the State of Illinois, there shall be a period of 35 business days after the last day for the filing of such petitions in which objections can be filed.

B. In the case of petitions for advisory questions

of public policy to be submitted to the voters of the entire State, there shall be a period of 35 business days after the last day for the filing of such petitions in which objections can be filed.

Any legal voter of the political subdivision or district in which the candidate or public question is to be voted on, or any legal voter in the State in the case of a proposed amendment to Article IV of the Constitution or an advisory public question to be submitted to the voters of the entire State, having objections to any certificate of nomination or nomination papers or petitions filed, shall file an objector's petition together with 2 copies thereof in the principal office or the permanent branch office of the State Board of Elections, or in the office of the election authority or local election official with whom the certificate of nomination, nomination papers or petitions are on file. Objection petitions that do not include 2 copies thereof, shall not be accepted. In the case of nomination papers or certificates of nomination, the State Board of Elections, election authority or local election official shall note the day and hour upon which such objector's petition is filed, and shall, not later than 12:00 noon on the second business day after receipt of the petition, transmit by registered mail or receipted personal delivery the certificate of nomination or nomination papers and the original objector's petition to the chairman of the proper electoral board designated in Section 10-9 hereof, or his authorized agent, and shall transmit a copy by registered mail or receipted personal delivery of the objector's petition, to the candidate whose certificate of nomination or nomination papers are objected to, addressed to the place of residence designated in said certificate of nomination or nomination papers. In the case of objections to a petition for a proposed amendment to Article IV of the Constitution or for an advisory public question to be submitted to the voters of the entire State, the State Board of Elections shall note the day and hour upon which such objector's petition is filed and shall transmit a copy of the objector's petition by registered mail or receipted personal delivery to the person designated on a certificate attached to the petition as the principal proponent of such proposed amendment or public question, or as the proponents' attorney, for the purpose of receiving notice of objections. In the case of objections to a petition for a public question, to be submitted to the voters of a political subdivision, or district thereof, the election authority or local election official with whom such petition is filed shall note the day and hour upon which such objector's petition was filed, and shall, not later than 12:00 noon on the second business day after receipt of the petition, transmit by registered mail or receipted personal delivery the petition for the public question and the original objector's petition to the chairman of the proper electoral board designated in Section 10-9 hereof, or his authorized agent, and shall transmit a copy by registered mail or receipted personal delivery, of the objector's petition to the person designated on a certificate attached to the petition as the principal proponent of the public question, or as the proponent's attorney, for the purposes of receiving notice of objections.
The objector's petition shall give the objector's name and residence address, and shall state fully the nature of the objections to the certificate of nomination or nomination papers or petitions in question, and shall state the interest of the objector and shall state what relief is requested of the electoral board.
The provisions of this Section and of Sections 10-9, 10-10 and 10-10.1 shall also apply to and govern objections to petitions for nomination filed under Article 7 or Article 8, except as otherwise provided in Section 7-13 for cases to which it is applicable, and also apply to and govern petitions for the submission of public questions under Article 28.
(Source: P.A. 98-691, eff. 7-1-14.)

(10 ILCS 5/10-9) (from Ch. 46, par. 10-9)
Sec. 10-9. The following electoral boards are designated for the purpose of hearing and passing upon the objector's petition described in Section 10-8.
1. The State Board of Elections will hear and pass

upon objections to the nominations of candidates for State offices, nominations of candidates for congressional or legislative offices that are in more than one county or are wholly located within a single county with a population of less than 3,000,000 and judicial offices of districts, subcircuits, or circuits situated in more than one county, nominations of candidates for the offices of State's attorney or regional superintendent of schools to be elected from more than one county, and petitions for proposed amendments to the Constitution of the State of Illinois as provided for in Section 3 of Article XIV of the Constitution.

2. The county officers electoral board of a county

with a population of less than 3,000,000 to hear and pass upon objections to the nominations of candidates for county offices and judicial offices of a district, subcircuit, or circuit coterminous with or less than a county, for any school district offices, for the office of multi-township assessor where candidates for such office are nominated in accordance with this Code, and for all special district offices, shall be composed of the county clerk, or an assistant designated by the county clerk, the State's attorney of the county or an Assistant State's Attorney designated by the State's Attorney, and the clerk of the circuit court, or an assistant designated by the clerk of the circuit court, of the county, of whom the county clerk or his designee shall be the chairman, except that in any county which has established a county board of election commissioners that board shall constitute the county officers electoral board ex-officio. If a school district is located in 2 or more counties, the county officers electoral board of the county in which the principal office of the school district is located shall hear and pass upon objections to nominations of candidates for school district office in that school district.

2.5. The county officers electoral board of a

county with a population of 3,000,000 or more to hear and pass upon objections to the nominations of candidates for county offices, candidates for congressional and legislative offices if the district is wholly within a county with a population of 3,000,000 or more, unless the district is wholly or partially within the jurisdiction of a municipal board of election commissioners, and judicial offices of a district, subcircuit, or circuit coterminous with or less than a county, for any school district offices, for the office of multi-township assessor where candidates for such office are nominated in accordance with this Code, and for all special district offices, shall be composed of the county clerk, or an assistant designated by the county clerk, the State's Attorney of the county or an Assistant State's Attorney designated by the State's Attorney, and the clerk of the circuit court, or an assistant designated by the clerk of the circuit court, of the county, of whom the county clerk or his designee shall be the chairman, except that, in any county which has established a county board of election commissioners, that board shall constitute the county officers electoral board ex-officio. If a school district is located in 2 or more counties, the county officers electoral board of the county in which the principal office of the school district is located shall hear and pass upon objections to nominations of candidates for school district office in that school district.

3. The municipal officers electoral board to hear and

pass upon objections to the nominations of candidates for officers of municipalities shall be composed of the mayor or president of the board of trustees of the city, village or incorporated town, and the city, village or incorporated town clerk, and one member of the city council or board of trustees, that member being designated who is eligible to serve on the electoral board and has served the greatest number of years as a member of the city council or board of trustees, of whom the mayor or president of the board of trustees shall be the chairman.

4. The township officers electoral board to pass upon

objections to the nominations of township officers shall be composed of the township supervisor, the town clerk, and that eligible town trustee elected in the township who has had the longest term of continuous service as town trustee, of whom the township supervisor shall be the chairman.

5. The education officers electoral board to hear and

pass upon objections to the nominations of candidates for offices in community college districts shall be composed of the presiding officer of the community college district board, who shall be the chairman, the secretary of the community college district board and the eligible elected community college board member who has the longest term of continuous service as a board member.

6. In all cases, however, where the Congressional,

Legislative, or Representative district is wholly or partially within the jurisdiction of a single municipal board of election commissioners in Cook County and in all cases where the school district or special district is wholly within the jurisdiction of a municipal board of election commissioners and in all cases where the municipality or township is wholly or partially within the jurisdiction of a municipal board of election commissioners, the board of election commissioners shall ex-officio constitute the electoral board.

For special districts situated in more than one county, the county officers electoral board of the county in which the principal office of the district is located has jurisdiction to hear and pass upon objections. For purposes of this Section, "special districts" means all political subdivisions other than counties, municipalities, townships and school and community college districts.
In the event that any member of the appropriate board is a candidate for the office with relation to which the objector's petition is filed, he shall not be eligible to serve on that board and shall not act as a member of the board and his place shall be filled as follows:
a. In the county officers electoral board by the

county treasurer, and if he or she is ineligible to serve, by the sheriff of the county.

b. In the municipal officers electoral board by the

eligible elected city council or board of trustees member who has served the second greatest number of years as a city council or board of trustees member.

c. In the township officers electoral board by the

eligible elected town trustee who has had the second longest term of continuous service as a town trustee.

d. In the education officers electoral board by the

eligible elected community college district board member who has had the second longest term of continuous service as a board member.

In the event that the chairman of the electoral board is ineligible to act because of the fact that he or she is a candidate for the office with relation to which the objector's petition is filed, then the substitute chosen under the provisions of this Section shall be the chairman; In this case, the officer or board with whom the objector's petition is filed, shall transmit the certificate of nomination or nomination papers as the case may be, and the objector's petition to the substitute chairman of the electoral board.
When 2 or more eligible individuals, by reason of their terms of service on a city council or board of trustees, township board of trustees, or community college district board, qualify to serve on an electoral board, the one to serve shall be chosen by lot.
Any vacancies on an electoral board not otherwise filled pursuant to this Section shall be filled by public members appointed by the Chief Judge of the Circuit Court for the county wherein the electoral board hearing is being held upon notification to the Chief Judge of such vacancies. The Chief Judge shall be so notified by a member of the electoral board or the officer or board with whom the objector's petition was filed. In the event that none of the individuals designated by this Section to serve on the electoral board are eligible, the chairman of an electoral board shall be designated by the Chief Judge.
(Source: P.A. 98-115, eff. 7-29-13; 98-1171, eff. 6-1-15.)

(10 ILCS 5/10-10) (from Ch. 46, par. 10-10)
Sec. 10-10. Within 24 hours after the receipt of the certificate of nomination or nomination papers or proposed question of public policy, as the case may be, and the objector's petition, the chairman of the electoral board other than the State Board of Elections shall send a call by registered or certified mail to each of the members of the electoral board, and to the objector who filed the objector's petition, and either to the candidate whose certificate of nomination or nomination papers are objected to or to the principal proponent or attorney for proponents of a question of public policy, as the case may be, whose petitions are objected to, and shall also cause the sheriff of the county or counties in which such officers and persons reside to serve a copy of such call upon each of such officers and persons, which call shall set out the fact that the electoral board is required to meet to hear and pass upon the objections to nominations made for the office, designating it, and shall state the day, hour and place at which the electoral board shall meet for the purpose, which place shall be in the county court house in the county in the case of the County Officers Electoral Board, the Municipal Officers Electoral Board, the Township Officers Electoral Board or the Education Officers Electoral Board, except that the Municipal Officers Electoral Board, the Township Officers Electoral Board, and the Education Officers Electoral Board may meet at the location where the governing body of the municipality, township, or community college district, respectively, holds its regularly scheduled meetings, if that location is available; provided that voter records may be removed from the offices of an election authority only at the discretion and under the supervision of the election authority. In those cases where the State Board of Elections is the electoral board designated under Section 10-9, the chairman of the State Board of Elections shall, within 24 hours after the receipt of the certificate of nomination or nomination papers or petitions for a proposed amendment to Article IV of the Constitution or proposed statewide question of public policy, send a call by registered or certified mail to the objector who files the objector's petition, and either to the candidate whose certificate of nomination or nomination papers are objected to or to the principal proponent or attorney for proponents of the proposed Constitutional amendment or statewide question of public policy and shall state the day, hour, and place at which the electoral board shall meet for the purpose, which place may be in the Capitol Building or in the principal or permanent branch office of the State Board. The day of the meeting shall not be less than 3 nor more than 5 days after the receipt of the certificate of nomination or nomination papers and the objector's petition by the chairman of the electoral board.
The electoral board shall have the power to administer oaths and to subpoena and examine witnesses and, at the request of either party and only upon a vote by a majority of its members, may authorize the chairman to issue subpoenas requiring the attendance of witnesses and subpoenas duces tecum requiring the production of such books, papers, records and documents as may be evidence of any matter under inquiry before the electoral board, in the same manner as witnesses are subpoenaed in the Circuit Court.
Service of such subpoenas shall be made by any sheriff or other person in the same manner as in cases in such court and the fees of such sheriff shall be the same as is provided by law, and shall be paid by the objector or candidate who causes the issuance of the subpoena. In case any person so served shall knowingly neglect or refuse to obey any such subpoena, or to testify, the electoral board shall at once file a petition in the circuit court of the county in which such hearing is to be heard, or has been attempted to be heard, setting forth the facts, of such knowing refusal or neglect, and accompanying the petition with a copy of the citation and the answer, if one has been filed, together with a copy of the subpoena and the return of service thereon, and shall apply for an order of court requiring such person to attend and testify, and forthwith produce books and papers, before the electoral board. Any circuit court of the state, excluding the judge who is sitting on the electoral board, upon such showing shall order such person to appear and testify, and to forthwith produce such books and papers, before the electoral board at a place to be fixed by the court. If such person shall knowingly fail or refuse to obey such order of the court without lawful excuse, the court shall punish him or her by fine and imprisonment, as the nature of the case may require and may be lawful in cases of contempt of court.
The electoral board on the first day of its meeting shall adopt rules of procedure for the introduction of evidence and the presentation of arguments and may, in its discretion, provide for the filing of briefs by the parties to the objection or by other interested persons.
In the event of a State Electoral Board hearing on objections to a petition for an amendment to Article IV of the Constitution pursuant to Section 3 of Article XIV of the Constitution, or to a petition for a question of public policy to be submitted to the voters of the entire State, the certificates of the county clerks and boards of election commissioners showing the results of the random sample of signatures on the petition shall be prima facie valid and accurate, and shall be presumed to establish the number of valid and invalid signatures on the petition sheets reviewed in the random sample, as prescribed in Section 28-11 and 28-12 of this Code. Either party, however, may introduce evidence at such hearing to dispute the findings as to particular signatures. In addition to the foregoing, in the absence of competent evidence presented at such hearing by a party substantially challenging the results of a random sample, or showing a different result obtained by an additional sample, this certificate of a county clerk or board of election commissioners shall be presumed to establish the ratio of valid to invalid signatures within the particular election jurisdiction.
The electoral board shall take up the question as to whether or not the certificate of nomination or nomination papers or petitions are in proper form, and whether or not they were filed within the time and under the conditions required by law, and whether or not they are the genuine certificate of nomination or nomination papers or petitions which they purport to be, and whether or not in the case of the certificate of nomination in question it represents accurately the decision of the caucus or convention issuing it, and in general shall decide whether or not the certificate of nomination or nominating papers or petitions on file are valid or whether the objections thereto should be sustained and the decision of a majority of the electoral board shall be final subject to judicial review as provided in Section 10-10.1. The electoral board must state its findings in writing and must state in writing which objections, if any, it has sustained. A copy of the decision shall be served upon the parties to the proceedings in open proceedings before the electoral board. If a party does not appear for receipt of the decision, the decision shall be deemed to have been served on the absent party on the date when a copy of the decision is personally delivered or on the date when a copy of the decision is deposited in the United States mail, in a sealed envelope or package, with postage prepaid, addressed to each party affected by the decision or to such party's attorney of record, if any, at the address on record for such person in the files of the electoral board.
Upon the expiration of the period within which a proceeding for judicial review must be commenced under Section 10-10.1, the electoral board shall, unless a proceeding for judicial review has been commenced within such period, transmit, by registered or certified mail, a certified copy of its ruling, together with the original certificate of nomination or nomination papers or petitions and the original objector's petition, to the officer or board with whom the certificate of nomination or nomination papers or petitions, as objected to, were on file, and such officer or board shall abide by and comply with the ruling so made to all intents and purposes.
(Source: P.A. 98-115, eff. 7-29-13; 98-691, eff. 7-1-14; 99-78, eff. 7-20-15; 99-642, eff. 7-28-16.)

(10 ILCS 5/10-10.1) (from Ch. 46, par. 10-10.1)
Sec. 10-10.1. (a) Except as otherwise provided in this Section, a candidate or objector aggrieved by the decision of an electoral board may secure judicial review of such decision in the circuit court of the county in which the hearing of the electoral board was held. The party seeking judicial review must file a petition with the clerk of the court and must serve a copy of the petition upon the electoral board and other parties to the proceeding by registered or certified mail within 5 days after service of the decision of the electoral board as provided in Section 10-10. The petition shall contain a brief statement of the reasons why the decision of the board should be reversed. The petitioner shall file proof of service with the clerk of the court. No answer to the petition need be filed, but the electoral board shall cause the record of proceedings before the electoral board to be filed with the clerk of the court on or before the date of the hearing on the petition or as ordered by the court.
The court shall set the matter for hearing to be held within 30 days after the filing of the petition and shall make its decision promptly after such hearing.
(b) An objector or proponent aggrieved by the decision of an electoral board regarding a petition filed pursuant to Section 18-120 of the Property Tax Code may secure a review of such decision by the State Board of Elections. The party seeking such review must file a petition therefor with the State Board of Elections within 10 days after the decision of the electoral board. Any such objector or proponent may apply for and obtain judicial review of a decision of the State Board of Elections entered under this amendatory Act of 1985, in accordance with the provisions of the Administrative Review Law, as amended.
(Source: P.A. 96-1008, eff. 7-6-10.)

(10 ILCS 5/10-10.5)
Sec. 10-10.5. Removal of judicial officer's address information from the certificate of nomination or nomination papers.
(a) Upon expiration of the period for filing an objection to a judicial candidate's certificate of nomination or nomination papers, a judicial officer who is a judicial candidate may file a written request with the State Board of Elections for redaction of the judicial officer's home address information from his or her certificate of nomination or nomination papers. After receipt of the judicial officer's written request, the State Board of Elections shall redact or cause redaction of the judicial officer's home address from his or her certificate of nomination or nomination papers within 5 business days.
(b) Prior to expiration of the period for filing an objection to a judicial candidate's certificate of nomination or nomination papers, the home address information from the certificate of nomination or nomination papers of a judicial officer who is a judicial candidate is available for public inspection. After redaction of a judicial officer's home address information under paragraph (a) of this Section, the home address information is only available for an in camera inspection by the court reviewing an objection to the judicial officer's certificate of nomination or nomination papers.
(c) For the purposes of this Section, "home address" has the meaning as defined in Section 1-10 of the Judicial Privacy Act.
(Source: P.A. 97-847, eff. 9-22-12; 98-463, eff. 8-16-13.)

(10 ILCS 5/10-11) (from Ch. 46, par. 10-11)
Sec. 10-11. Any vacancy in the nomination of a new political party candidate occurring prior to the date of certification of candidates for the ballot by the certifying board or officer must be filled prior to the date of certification. The resolution to fill such vacancy shall be sent by U.S. mail or personal delivery to the certifying officer or board within 3 days of the action by which the vacancy was filled; provided, if such resolution is sent by mail and the U.S. postmark on the envelope containing such resolution is dated prior to the expiration of such 3 day limit, the notice or resolution shall be deemed filed within such 3 day limit. Failure to so transmit the notice or resolution within the time specified in this Section shall authorize the certifying officer or board to certify the original candidate. Vacancies shall be filled by the new political party officers.
Any vacancy in nomination occurring after certification but prior to 15 days before a regular election shall be filled by the new political party officers within 8 days after the event creating the vacancy in the manner heretofore prescribed.
The resolution to fill a vacancy in nomination shall be duly acknowledged before an officer qualified to take acknowledgements of deeds and shall include, upon its face, the following information:
(a) the name of the original nominee and the office vacated;
(b) the date on which the vacancy occurred;
(c) the name and address of the nominee selected to fill the vacancy and the date of selection.
The resolution to fill a vacancy in nomination shall be accompanied by a Statement of Candidacy, as prescribed in Section 10-5, completed by the selected nominee and a receipt indicating that such nominee has filed a statement of economic interests as required by the Illinois Governmental Ethics Act.
The provisions of Sections 10-8 through 10-10.1 relating to objections to certificates of nomination and nomination papers, hearings on objections, and judicial review, shall apply to and govern objections to resolutions for filling a vacancy in nomination.
Any vacancy in nomination occurring 15 days or less before a regular election shall not be filled. In this event the certification of the original candidate shall stand and his name shall appear on the official ballot to be voted at the election.
A vacancy in nomination occurs when a candidate who has been nominated under the provisions of Section 10-2 dies before the election, or declines the nomination; provided that nomination may become vacant for other reasons.
However, the provisions of this Section shall not apply to any vacancy in nomination for a municipal office for which the Municipal Code, as now or hereafter amended, provides a different method for filling such vacancy, and the applicable provision of the Municipal Code shall govern in such cases.
Any vacancy in a nomination by caucus of an established political party for a township or municipal office shall be filled in accordance with Section 7-61 of this Code.
For purposes of this Section, the words "certify" and "certification" shall refer to the act of officially declaring the names of candidates entitled to be printed upon the official ballot at an election and directing election authorities to place the names of such candidates upon the official ballot. "Certifying officers or board" shall refer to the local election official, election authority or the State Board of Elections, as the case may be, with whom nomination papers, certificates of nomination papers and resolutions to fill vacancies in nomination are filed and whose duty it is to "certify" candidates.
(Source: P.A. 84-757.)

(10 ILCS 5/10-11.1) (from Ch. 46, par. 10-11.1)
Sec. 10-11.1. Whenever a vacancy in the office of State Senator is to be filled by election pursuant to Article IV, Section 2(d) of the Constitution and Section 25-6 of this Code, nominations shall be made pursuant to this Section:
(1) If the vacancy in office occurs before the first

date provided in Section 10-3 for filing nomination papers for the general election in the next even-numbered year following the commencement of the term, the nomination of independent candidates for such office shall be made as otherwise provided in this Article.

(2) If the vacancy occurs in office after the first

day for filing nomination papers for independent candidates as provided in Section 10-3 but before the first day provided in Section 10-6 for filing nomination papers for the general election in the next even-numbered year following the commencement of the term, independent candidates for such office shall file their nomination papers during the filing period set forth in Section 10-6 for new political party candidates.

(3) If a vacancy in office occurs prior to the first

day provided in Section 10-6 for filing nomination papers for new political party candidates for the next ensuing general election, new political party candidates for such office shall file their nomination papers during the filing period as set forth in Section 10-6 as otherwise provided in this Article.

(4) If the vacancy in office occurs during the time

provided in Section 10-6 for filing nomination papers for new political party candidates for the next ensuing general election, the time for independent and new political party candidates to file nomination papers for such office shall be not more than 92 days nor less than 85 days prior to the date of the general election.

(5) If the vacancy in office occurs after the last

day provided in Section 10-6 for filing nomination papers for new political party candidates, independent and new political party candidates shall be nominated as provided by rules and regulations of the State Board of Elections.

The provisions of Sections 10-8 and 10-10.1 relating to objections to nomination papers, hearings on objections and judicial review, shall also apply to and govern objections to nomination papers filed pursuant to this Section.
Unless otherwise specified herein, the nomination and election provided for in this Section shall be governed by this Code.
(Source: P.A. 96-1008, eff. 7-6-10.)

(10 ILCS 5/10-11.2) (from Ch. 46, par. 10-11.2)
Sec. 10-11.2. Whenever a vacancy in any elective county office is to be filled by election pursuant to Section 25-11 of this Code, nominations shall be made and any vacancy in nomination shall be filled pursuant to this Section:
(1) If the vacancy in office occurs before the first

date provided in Section 10-3 for filing nomination papers for the general election in the next even-numbered year following the commencement of the term, the nomination of independent candidates for such office shall be made as otherwise provided in this Article.

(2) If the vacancy in office occurs after the first

day for filing nomination papers for independent candidates as provided in Section 10-3 but before the first day provided in Section 10-6 for filing nomination papers for new political party candidates for the general election in the next even-numbered year following the commencement of the term, independent candidates for such office shall file their nomination papers during the filing period set forth in Section 10-6 for new political party candidates.

(3) If the vacancy in office occurs prior to the

first date provided in Section 10-6 for filing nomination papers for new political party candidates for the next ensuing general election, new political party candidates for such office shall file their nomination papers during the filing period as set forth in Section 10-6 for new political party candidates.

(4) If the vacancy in office occurs during the time

provided in Section 10-6 for filing nomination papers for new political party candidates for the next ensuing general election the time for independent and new political party candidates to file nomination papers for such office shall be not more than 92 days nor less than 85 days prior to the date of the general election.

The provisions of Sections 10-8 through 10-10.1 relating to objections to nomination papers, hearings on objections and judicial review, shall also apply to and govern objections to nomination papers filed pursuant to this Section.
Unless otherwise specified herein, the nomination and election provided for in this Section shall be governed by this Code.
(Source: P.A. 96-1008, eff. 7-6-10.)

(10 ILCS 5/10-14) (from Ch. 46, par. 10-14)
Sec. 10-14. Not less than 74 days before the date of the general election the State Board of Elections shall certify to the county clerk of each county the name of each candidate whose nomination papers, certificate of nomination or resolution to fill a vacancy in nomination has been filed with the State Board of Elections and direct the county clerk to place upon the official ballot for the general election the names of such candidates in the same manner and in the same order as shown upon the certification. The name of no candidate for an office to be filled by the electors of the entire state shall be placed upon the official ballot unless his name is duly certified to the county clerk upon a certificate signed by the members of the State Board of Elections. The names of group candidates on petitions shall be certified to the several county clerks in the order in which such names appear on such petitions filed with the State Board of Elections.
Not less than 68 days before the date of the general election, each county clerk shall certify the names of each of the candidates for county offices whose nomination papers, certificates of nomination or resolutions to fill a vacancy in nomination have been filed with such clerk and declare that the names of such candidates for the respective offices shall be placed upon the official ballot for the general election in the same manner and in the same order as shown upon the certification. Each county clerk shall place a copy of the certification on file in his or her office and at the same time issue to the State Board of Elections a copy of such certification. In addition, each county clerk in whose county there is a board of election commissioners shall, not less than 69 days before the election, certify to the board of election commissioners the name of the person or persons nominated for such office as shown by the certificate of the State Board of Elections, together with the names of all other candidates as shown by the certification of county officers on file in the clerk's office, and in the order so certified. The county clerk or board of election commissioners shall print the names of the nominees on the ballot for each office in the order in which they are certified to or filed with the county clerk; provided, that in printing the name of nominees for any office, if any of such nominees have also been nominated by one or more political parties pursuant to this Act, the location of the name of such candidate on the ballot for nominations made under this Article shall be precisely in the same order in which it appears on the certification of the State Board of Elections to the county clerk.
For the general election, the candidates of new political parties shall be placed on the ballot for said election after the established political party candidates and in the order of new political party petition filings.
Each certification shall indicate, where applicable, the following:
(1) The political party affiliation if any, of the

candidates for the respective offices;

(2) If there is to be more than one candidate elected

to an office from the State, political subdivision or district;

(3) If the voter has the right to vote for more than

one candidate for an office;

(4) The term of office, if a vacancy is to be filled

for less than a full term or if the offices to be filled in a political subdivision are for different terms.

The State Board of Elections or the county clerk, as the case may be, shall issue an amended certification whenever it is discovered that the original certification is in error.
(Source: P.A. 96-1008, eff. 7-6-10.)

(10 ILCS 5/10-15) (from Ch. 46, par. 10-15)
Sec. 10-15. Not less than 68 days before the date of the consolidated and nonpartisan elections, each local election official with whom certificates of nomination or nominating petitions have been filed shall certify to each election authority having jurisdiction over any of the territory of his political subdivision the names of all candidates entitled to be printed on the ballot for offices of that political subdivision to be voted upon at such election and direct the election authority to place upon the official ballot for such election the names of such candidates in the same manner and in the same order as shown upon the certification.
The local election officials shall certify such candidates for each office in the order in which such candidates' certificates of nomination or nominating petitions were filed in his office. However, subject to appeal, the names of candidates whose petitions have been held invalid by the appropriate electoral board provided in Section 10-9 of this Act shall not be so certified. The certification shall be modified as necessary to comply with the requirements of any other statute or any ordinance adopted pursuant to Article VII of the Constitution prescribing specific provisions for nonpartisan elections, including without limitation Articles 4 and 5 of "The Municipal Code" or Article 9 of The School Code.
In every instance where applicable, the following shall also be indicated in the certification:
(1) The political party affiliation, if any, of the

candidates for the respective offices;

(2) Where there is to be more than one candidate

elected to an office from a political subdivision or district;

(3) Where a voter has the right to vote for more than

one candidate for an office;

(4) The terms of the office to be on the ballot, when

a vacancy is to be filled for less than a full term, or when offices of a particular subdivision to be on the ballot at the same election are to be filled for different terms;

(5) The territory in which a candidate is required by

law to reside, when such residency requirement is not identical to the territory of the political subdivision from which the candidate is to be elected or nominated;

(6) Where a candidate's nominating papers or

petitions have been objected to and the objection has been sustained by the electoral board established in Section 10-10, the words "OBJECTION SUSTAINED" shall be placed under the title of the office being sought by the candidate and the name of the aggrieved candidate shall not appear; and

(7) Where a candidate's nominating papers or

petitions have been objected to and the decision of the electoral board established in Section 10-10 is either unknown or known to be in judicial review, the words "OBJECTION PENDING" shall be placed under the title of the office being sought by the candidate and next to the name of the candidate.

For the consolidated election, and for the general primary in the case of certain municipalities having annual elections, the candidates of new political parties shall be placed on the ballot for such elections after the established political party candidates and in the order of new political party petition filings.
The local election official shall issue an amended certification whenever it is discovered that the original certification is in error.
(Source: P.A. 95-699, eff. 11-9-07; 96-1008, eff. 7-6-10.)



Article 11 - Establishment of Election Precincts

(10 ILCS 5/Art. 11 heading)

(10 ILCS 5/11-1) (from Ch. 46, par. 11-1)
Sec. 11-1. In counties not under township organization, the election precincts shall remain as now established until changed by the Board of County Commissioners, but said County Board may, from time to time, change the boundaries of election precincts and establish new ones. In counties under township organization, each town shall constitute at least one election precinct. Insofar as is practicable, each precinct shall be situated within a single congressional, legislative and representative district and within a single municipal ward. In order to situate each precinct within a single district or ward, the County Board shall change the boundaries of election precincts after each decennial census as soon as is practicable following the completion of congressional and legislative redistricting.
At any consolidated primary or consolidated election at which municipal officers are to be elected, and at any emergency referendum at which a public question relating to a municipality is to be voted on, notwithstanding any other provision of this Code, the election authority shall establish a polling place within such municipality upon the request of the municipal council or board of trustees at least 60 days before the election and provided that the municipality provides a suitable polling place. To accomplish this purpose, the election authority may establish an election precinct constituting a single municipality of under 500 population for all elections, notwithstanding the minimum precinct size otherwise specified herein.
Notwithstanding the above, when there are not more than 50 registered voters in a precinct who are entitled to vote in a local government or school district election, the election authority having jurisdiction over the precinct is authorized to reassign such voters to one or more polling places in adjacent precincts, within or without the election authority's jurisdiction, for that election. For the purposes of such local government or school district election only, the votes of the reassigned voters shall be tallied and canvassed as votes from the precinct of the polling place to which such voters have been reassigned. The election authority having jurisdiction over the precinct shall approve all administrative and polling place procedures. Such procedures shall take into account voter convenience, and ensure that the integrity of the election process is maintained and that the secrecy of the ballot is not violated.
Except in the event of a fire, flood or total loss of heat in a place fixed or established by any election authority pursuant to this Section as a polling place for an election, no election authority shall change the location of a polling place so established for any precinct after notice of the place of holding the election for that precinct has been given as required under Article 12 unless the election authority notifies all registered voters in the precinct of the change in location by first class mail in sufficient time for such notice to be received by the registered voters in the precinct at least one day prior to the date of the election.
The provisions of this Section apply to all precincts, including those where voting machines or electronic voting systems are used.
If, as a result of the redistricting of legislative, representative, or congressional districts following a decennial census, there exists a census block with only one voter that is the only census block in a precinct that is in a legislative, representative, or congressional district, then the county board, at any meeting of the county board, may change the precinct boundaries so that the census block is within a precinct that has more than one voter in the legislative, representative, or congressional district.
(Source: P.A. 88-525.)

(10 ILCS 5/11-2) (from Ch. 46, par. 11-2)
Sec. 11-2. The County Board in each county, except in counties having a population of 3,000,000 inhabitants or over, shall, at its regular meeting in June, divide its election precincts which contain more than 800 voters, into election districts so that each district shall contain, as near as may be practicable, 500 voters, and not more in any case than 800. Whenever the County Board ascertains that any election precinct contains more than 600 registered voters, it may divide such precinct, at its regular meeting in June, into election precincts so that each precinct shall contain, as nearly as may be practicable, 500 voters. Insofar as is practicable, each precinct shall be situated within a single congressional, legislative and representative district and in not more than one County Board district and one municipal ward. In order to situate each precinct within a single district or ward, the County Board shall change the boundaries of election precincts after each decennial census as soon as is practicable following the completion of congressional and legislative redistricting. In determining whether a division of precincts should be made, the county board may anticipate increased voter registration in any precinct in which there is in progress new construction of dwelling units which will be occupied by voters more than 30 days before the next election. Each district shall be composed of contiguous territory in as compact form as can be for the convenience of the electors voting therein. The several county boards in establishing districts shall describe them by metes and bounds and number them. And so often thereafter as it shall appear by the number of votes cast at the general election held in November of any year, that any election district or undivided election precinct contains more than 800 voters, the County Board of the county in which the district or precinct may be, shall at its regular meeting in June, or an adjourned meeting in July next, after such November election, redivide or readjust such election district or election precinct, so that no district or election precinct shall contain more than the number of votes above specified. If for any reason the County Board fails in any year to redivide or readjust the election districts or election precinct, then the districts or precincts as then existing shall continue until the next regular June meeting of the County Board; at which regular June meeting or an adjourned meeting in July the County Board shall redivide or readjust the election districts or election precincts in manner as herein required. When at any meeting of the County Board any redivision, readjustment or change in name or number of election districts or election precincts is made by the County Board, the County Clerk shall immediately notify the State Board of Elections of such redivision, readjustment or change. The County Board in every case shall fix and establish the places for holding elections in its respective county and all elections shall be held at the places so fixed. The polling places shall in all cases be upon the ground floor in the front room, the entrance to which is in a highway or public street which is at least 40 feet wide, and is as near the center of the voting population of the precinct as is practicable, and for the convenience of the greatest number of electors to vote thereat; provided, however, where the County Board is unable to secure a suitable polling place within the boundaries of a precinct, it may select a polling place at the most conveniently located suitable place outside the precinct; but in no case shall an election be held in any room used or occupied as a saloon, dramshop, bowling alley or as a place of resort for idlers and disreputable persons, billiard hall or in any room connected therewith by doors or hallways. No person shall be permitted to vote at any election except at the polling place for the precinct in which he resides, except as otherwise provided in this Section or Article 19 of this Act. In counties having a population of 3,000,000 inhabitants or over the County Board shall divide its election precincts and shall fix and establish places for holding elections as hereinbefore provided during the month of January instead of at its regular meeting in June or at an adjourned meeting in July.
However, in the event that additional divisions of election precincts are indicated after a division made by the County Board in the month of January, such additional divisions may be made by the County Board in counties having a population of 3,000,000 inhabitants or over, at the regular meeting in June or at adjourned meeting in July. The county board of such county may divide or readjust precincts at any meeting of the county board when the voter registration in a precinct has increased beyond 800 and an election is scheduled before the next regular January or June meeting of the county board.
When in any city, village or incorporated town territory has been annexed thereto or disconnected therefrom, which annexation or disconnection becomes effective after election precincts or election districts have been established as above provided in this Section, the clerk of the municipality shall inform the county clerk thereof as provided in Section 4-21, 5-28.1, or 6-31.1, whichever is applicable. In the event that a regular meeting of the County Board is to be held after such notification and before any election, the County Board shall, at its next regular meeting establish new election precinct lines in affected territory. In the event that no regular meeting of the County Board is to be held before such election the county clerk shall, within 5 days after being so informed, call a special meeting of the county board on a day fixed by him not more than 20 days thereafter for the purpose of establishing election precincts or election districts in the affected territory for the ensuing elections.
At any consolidated primary or consolidated election at which municipal officers are to be elected, and at any emergency referendum at which a public question relating to a municipality is to be voted on, notwithstanding any other provision of this Code, the election authority shall establish a polling place within such municipality, upon the request of the municipal council or board of trustees at least 60 days before the election and provided that the municipality provides a suitable polling place. To accomplish this purpose, the election authority may establish an election precinct constituting a single municipality of under 500 population for all elections, notwithstanding the minimum precinct size otherwise specified herein.
Notwithstanding the above, when there are no more than 50 registered voters in a precinct who are entitled to vote in a local government or school district election, the election authority having jurisdiction over the precinct is authorized to reassign such voters to one or more polling places in adjacent precincts, within or without the election authority's jurisdiction, for that election. For the purposes of such local government or school district election only, the votes of the reassigned voters shall be tallied and canvassed as votes from the precinct of the polling place to which such voters have been reassigned. The election authority having jurisdiction over the precinct shall approve all administrative and polling place procedures. Such procedures shall take into account voter convenience, and ensure that the integrity of the election process is maintained and that the secrecy of the ballot is not violated.
Except in the event of a fire, flood or total loss of heat in a place fixed or established by any county board or election authority pursuant to this Section as a polling place for an election, no election authority shall change the location of a polling place so established for any precinct after notice of the place of holding the election for that precinct has been given as required under Article 12 unless the election authority notifies all registered voters in the precinct of the change in location by first class mail in sufficient time for such notice to be received by the registered voters in the precinct at least one day prior to the date of the election.
The provisions of this Section apply to all precincts, including those where voting machines or electronic voting systems are used.
(Source: P.A. 86-867.)

(10 ILCS 5/11-2.1) (from Ch. 46, par. 11-2.1)
Sec. 11-2.1. The county board in each county where any State soldiers' and sailors' home, or any national home for disabled volunteer soldiers is located, the inhabitants of which are entitled to vote, shall fix and establish the place or places for holding elections, at some convenient and comfortable place or places easy of access on the grounds and within the enclosures where such State soldiers' and sailors' home, or homes, or national home for disabled volunteer soldiers are located.
(Source: P.A. 84-808.)

(10 ILCS 5/11-3) (from Ch. 46, par. 11-3)
Sec. 11-3. It shall be the duty of the Board of Commissioners established by Article 6 of this Act, within 2 months after its first organization, to divide the city, village or incorporated town which may adopt or is operating under Article 6, into election precincts, each of which shall be situated within a single congressional, legislative and representative district insofar as is practicable and in not more than one County Board district and one municipal ward; in order to situate each precinct within a single district or ward, the Board of Election Commissioners shall change the boundaries of election precincts after each decennial census as soon as is practicable following the completion of congressional and legislative redistricting and such precincts shall contain as nearly as practicable 600 qualified voters, and in making such division and establishing such precincts such board shall take as a basis the poll books, or the number of votes cast at the previous presidential election. Within 90 days after each presidential election, such board in a city with fewer than 500,000 inhabitants, village or incorporated town shall revise and rearrange such precincts on the basis of the votes cast at such election, making such precincts to contain, as near as practicable, 600 actual voters; but at any time in all instances where the vote cast at any precinct, at any election, equals 800, there must be a rearrangement so as to reduce the vote to the standard of 600 as near as may be. However, any apartment building in which more than 800 registered voters reside may be made a single precinct even though the vote in such precinct exceeds 800. Within 90 days after each presidential election, a board in a city with more than 500,000 inhabitants shall revise and rearrange such precincts on the basis of the votes cast at such election, making such precincts to contain, as near as practicable, 400 actual voters; but at any time in all instances where the vote cast at any precinct, at any election, equals 600, there must be a rearrangement so as to reduce the vote to the standard of 400 as near as may be. However, any apartment building in which more than 600 registered voters reside may be made a single precinct even though the vote in such precinct exceeds 600.
Immediately after the annexation of territory to the city, village or incorporated town becomes effective the Board of Election Commissioners shall revise and rearrange election precincts therein to include such annexed territory.
Provided, however, that at any election where but one candidate is nominated and is to be voted upon at any election held in any political subdivision of a city, village or incorporated town, the Board of Election Commissioners shall have the power in such political subdivision to determine the number of voting precincts to be established in such political subdivision at such election, without reference to the number of qualified voters therein. The precincts in each ward, village or incorporated town shall be numbered from one upwards, consecutively, with no omission.
The provisions of this Section apply to all precincts, including those where voting machines or electronic voting systems are used.
(Source: P.A. 84-1308.)

(10 ILCS 5/11-4) (from Ch. 46, par. 11-4)
Sec. 11-4. It shall be the duty of the Board of Election Commissioners, established under Article 6 of this Act, to appoint the place of registry in each precinct for the first registration under Article 6 of this Act and the places for registry in subsequent registrations in the manner provided by such Article, and also the polling place in each precinct in such city, village or incorporated town which has adopted or is operating under said Article 6, and to give public notice thereof, and shall cause the same to be fitted up, warmed, lighted and cleaned, but in each election precinct and in each area for which a registration place is designated such place or places shall be in the most public, orderly and convenient portions thereof, and no building or part of a building shall be designated or used as a place of registry, or revision of registration, or as a polling place, in which spirituous or intoxicating liquor is sold. Provided, however, where the Board of Election Commissioners is unable to secure a suitable polling place within the boundaries of a precinct, it may select a polling place on a street immediately adjacent to and adjoining the precinct. Said Board of Election Commissioners may demand of the chief of police or the sheriff, to furnish officers of the law to attend during the progress of any registration, revision or election, at any place or places of registration, or any polling place, or places, designated by said commissioners, or to attend at any meeting of said commissioners. Said officers of the law, shall be furnished by said chief of police or sheriff and shall be stationed in the place or places of registration and polling place or places in such manner as said commissioners shall direct, and during said assignment shall be under the direction and control of the election commissioners.
Notwithstanding the above, when there are no more than 50 registered voters in a precinct who are entitled to vote in a local government or school district election, the election authority having jurisdiction over the precinct, is authorized to reassign such voters to one or more polling places in adjacent precincts, within or without the election authority's jurisdiction, for that election. For the purposes of such local government or school district election only, the votes of the reassigned voters shall be tallied and canvassed as votes from the precinct of the polling place to which such voters have been reassigned. The election authority having jurisdiction over the precinct shall approve all administrative and polling place procedures. Such procedures shall take into account voter convenience, and ensure that the integrity of the election process is maintained and that the secrecy of the ballot is not violated.
Except in the event of a fire, flood or total loss of heat in a place fixed or established by the Board of Election Commissioners pursuant to this Section as a polling place for an election, no election authority shall change the location of a polling place so established for any precinct after notice of the place of holding the election for that precinct has been given as required under Article 12 unless the election authority notifies all registered voters in the precinct of the change in location by first class mail in sufficient time for such notice to be received by the registered voters in the precinct at least one day prior to the date of the election.
(Source: P.A. 86-867.)

(10 ILCS 5/11-4.1) (from Ch. 46, par. 11-4.1)
Sec. 11-4.1. (a) In appointing polling places under this Article, the county board or board of election commissioners shall, insofar as they are convenient and available, use schools and other public buildings as polling places.
(b) Upon request of the county board or board of election commissioners, the proper agency of government (including school districts and units of local government) shall make a public building under its control available for use as a polling place on an election day and for a reasonably necessary time before and after election day, without charge. If the county board or board of election commissioners chooses a school to be a polling place, then the school district must make the school available for use as a polling place. However, for the day of the election, a school district is encouraged to (i) close the school or (ii) hold a teachers institute on that day with students not in attendance.
(c) A government agency which makes a public building under its control available for use as a polling place shall (i) ensure the portion of the building to be used as the polling place is accessible to voters with disabilities and elderly voters and (ii) allow the election authority to administer the election as authorized under this Code.
(d) If a qualified elector's precinct polling place is a school and the elector will be unable to enter that polling place without violating Section 11-9.3 of the Criminal Code of 2012 because the elector is a child sex offender as defined in Section 11-9.3 of the Criminal Code of 2012, that elector may vote by a vote by mail ballot in accordance with Article 19 of this Code or may vote early in accordance with Article 19A of this Code.
(Source: P.A. 98-773, eff. 7-18-14; 98-1171, eff. 6-1-15; 99-143, eff. 7-27-15.)

(10 ILCS 5/11-4.2) (from Ch. 46, par. 11-4.2)
Sec. 11-4.2. (a) Except as otherwise provided in subsection (b) all polling places shall be accessible to voters with disabilities and elderly voters, as determined by rule of the State Board of Elections.
(b) Subsection (a) of this Section shall not apply to a polling place (1) in the case of an emergency, as determined by the State Board of Elections; or (2) if the State Board of Elections (A) determines that all potential polling places have been surveyed and no such accessible place is available, nor is the election authority able to make one accessible; and (B) assures that any voter with a disability or elderly voter assigned to an inaccessible polling place, upon advance request of such voter (pursuant to procedures established by rule of the State Board of Elections) will be provided with an alternative means for casting a ballot on the day of the election or will be assigned to an accessible polling place.
(c) No later than December 31 of each even numbered year, the State Board of Elections shall report to the Federal Election Commission the number of accessible and inaccessible polling places in the State on the date of the next preceding general election, and the reasons for any instance of inaccessibility.
(Source: P.A. 99-143, eff. 7-27-15.)

(10 ILCS 5/11-4.3) (from Ch. 46, par. 11-4.3)
Sec. 11-4.3. All polling places and permanent registration facilities shall have available registration and voting aids for persons with disabilities and elderly individuals including instructions, printed in large type, conspicuously displayed.
(Source: P.A. 99-143, eff. 7-27-15.)

(10 ILCS 5/11-5) (from Ch. 46, par. 11-5)
Sec. 11-5. If any election district or precinct subject to the jurisdiction of a county board or a board of election commissioners in a city with fewer than 500,000 inhabitants, village or incorporated town casts more than 800 votes each at two consecutive general November elections for State officers, the state's attorney, upon the request of an elector in any such district or precinct, shall apply to the Circuit Court for relief by mandamus to compel the appropriate board to divide such district or precinct as required by law. Any relief so granted shall not apply to any election occurring within 60 days thereafter. If any election precinct subject to the jurisdiction of a board of election commissioners in a city with more than 500,000 inhabitants casts more than 600 votes at each of the two consecutive general November elections for State officers, the state's attorney, upon the request of an elector in any such precinct, shall apply to the Circuit Court for relief by mandamus to compel the appropriate board to divide such precinct as required by law. Any relief so granted shall not apply to any election occurring within 60 days thereafter.
(Source: P.A. 84-323.)

(10 ILCS 5/11-5.1) (from Ch. 46, par. 11-5.1)
Sec. 11-5.1. The county board or board of election commissioners, as the case may be, responsible for the establishment of election precincts, shall include within some precinct any military establishment which is situated within the boundaries of the county or municipality, as the case may be.
(Source: P.A. 76-1830.)

(10 ILCS 5/11-6) (from Ch. 46, par. 11-6)
Sec. 11-6. Within 60 days after July 1, 2014 (the effective date of Public Act 98-691), each election authority shall transmit to the principal office of the State Board of Elections and publish on any website maintained by the election authority maps in electronic portable document format (PDF) showing the current boundaries of all the precincts within its jurisdiction. Whenever election precincts in an election jurisdiction have been redivided or readjusted, the county board or board of election commissioners shall prepare maps in electronic portable document format (PDF) showing such election precinct boundaries no later than 90 days before the next scheduled election. The maps shall show the boundaries of all political subdivisions and districts. The county board or board of election commissioners shall immediately forward copies thereof to the chairman of each county central committee in the county, to each township, ward, or precinct committeeman, and each local election official whose political subdivision is wholly or partly in the county and, upon request, shall furnish copies thereof to each candidate for political or public office in the county and shall transmit copies thereof to the principal office of the State Board of Elections and publish copies thereof on any website maintained by the election authority.
(Source: P.A. 98-691, eff. 7-1-14; 99-642, eff. 7-28-16.)

(10 ILCS 5/11-7) (from Ch. 46, par. 11-7)
Sec. 11-7. For the purpose of the conduct of any consolidated election, consolidated primary election, special municipal primary election or emergency referendum, an election authority may cluster up to four contiguous precincts as provided in this Section, which shall constitute a clustered voting zone. The common polling place for the clustered voting zone shall be located within the territory comprising the clustered precincts. Unless the election authority specifies a larger number, only one election judge shall be appointed for each of the precincts in each clustered voting zone.
The judges so appointed may not all be affiliated with the same political party.
The conduct of an election in a clustered voting zone shall be under the general supervision of all the judges of election designated to serve in the clustered voting zone. The designated judges may perform the duties of election judges for the entire clustered voting zone. However, the requirements of Section 17-14 shall apply to voter assistance, the requirements of Section 24-10 shall apply to voter instruction, the requirement of Section 24A-10 shall apply to examination of vote by mail ballots, and any disputes as to entitlement to vote, challenges, counting of ballots or other matters pertaining directly to voting shall be decided by those designated judges appointed for the precinct in which the affected voter resides or the disputed vote is to be counted.
This Section does not apply to any elections in municipalities with more than 1,000,000 inhabitants.
(Source: P.A. 98-1171, eff. 6-1-15.)



Article 12 - Notice of Election

(10 ILCS 5/Art. 12 heading)

(10 ILCS 5/12-1) (from Ch. 46, par. 12-1)
Sec. 12-1. At least 60 days prior to each general and consolidated election, the election authority shall provide public notice, calculated to reach elderly voters and voters with disabilities, of the availability of registration and voting aids under the Federal Voting Accessibility for the Elderly and Handicapped Act, of the availability of assistance in marking the ballot, procedures for voting by vote by mail ballot, and procedures for voting early by personal appearance.
At least 30 days before any general election, and at least 20 days before any special congressional election, the county clerk shall publish a notice of the election in 2 or more newspapers published in the county, city, village, incorporated town or town, as the case may be, or if there is no such newspaper, then in any 2 or more newspapers published in the county and having a general circulation throughout the community. The notice may be substantially as follows:
Notice is hereby given that on (give date), at (give the place of holding the election and the name of the precinct or district) in the county of (name county), an election will be held for (give the title of the several offices to be filled), which election will be open at 6:00 a.m. and continued open until 7:00 p.m. of that day.
Dated at .... on (insert date).
(Source: P.A. 98-1171, eff. 6-1-15; 99-143, eff. 7-27-15.)

(10 ILCS 5/12-3) (from Ch. 46, par. 12-3)
Sec. 12-3. In any city, village or incorporated town operating under Article 6 of this Act, the Board of Election Commissioners shall give timely notice through the press of the time and place of election in each precinct or consolidated area of such city, village or incorporated town.
(Source: Laws 1961, p. 2492.)

(10 ILCS 5/12-4) (from Ch. 46, par. 12-4)
Sec. 12-4. Not more than 30 nor less than 10 days prior to the date of the consolidated and nonpartisan elections, each election authority shall publish notice of the election of officers of each political subdivision to be conducted in his or its jurisdiction on such election date. The notice of election shall be published once in one or more newspapers published in each political subdivision, and if there is no such newspaper, then published once in a local, community newspaper having general circulation in the subdivision, and also once in a newspaper published in the county wherein the political subdivisions or portions thereof, having such elections are situated.
The notice shall be substantially in the form prescribed in Section 12-1, and may include notice of the location of the precincts and polling places within or including part of the political subdivision in which the election is to be conducted.
Not less than 10 days before each such election, the election authority shall publish notice of the precincts and the location of the polling places where the election will be conducted for political subdivisions wholly or partially within its jurisdiction. The election authority shall cause publication in the manner heretofore prescribed for the notice of election.
(Source: P.A. 81-963.)

(10 ILCS 5/12-5) (from Ch. 46, par. 12-5)
(Text of Section from P.A. 99-935)
Sec. 12-5. Notice for public questions.
(a) Except as otherwise provided in subsection (b), for all elections held after July 1, 1999, notice of public questions shall be required only as set forth in this Section or as set forth in Section 17-3 or 19-3 of the School Code. Not more than 30 days nor less than 10 days before the date of a regular election at which a public question is to be submitted to the voters of a political or governmental subdivision, and at least 20 days before an emergency referendum, the election authority shall publish notice of the referendum. The notice shall be published once in a local, community newspaper having general circulation in the political or governmental subdivision. The notice shall also be given at least 10 days before the date of the election by posting a copy of the notice at the principal office of the election authority. The local election official shall also post a copy of the notice at the principal office of the political or governmental subdivision, or if there is no principal office at the building in which the governing body of the political or governmental subdivision held its first meeting of the calendar year in which the referendum is being held. The election authority and the political or governmental subdivision may, but are not required to, post the notice electronically on their World Wide Web pages. The notice, which shall appear over the name or title of the election authority, shall be substantially in the following form:
NOTICE IS HEREBY GIVEN that at the election to be

held on (insert day of the week), (insert date of election), the following proposition will be submitted to the voters of (name of political or governmental subdivision):

(insert the public question as it will appear on the

ballot)

The polls at the election will be open at 6:00

o'clock A.M. and will continue to be open until 7:00 o'clock P.M. of that day.

Dated (date of notice)
(Name or title of the election authority)
The notice shall also include any additional information required by the statute authorizing the public question. The notice may include an explanation, in neutral and plain language, of the question and its purposes supplied by the governing body of the political or governmental subdivision to whose voters the question is to be submitted. The notice shall set forth the precincts and polling places at which the referendum will be conducted only in the case of emergency referenda.
(b) Notice of any public question published in a local, community newspaper having general circulation in the political or governmental subdivision to which such public question relates more than 30 days but not more than 35 days prior to the general election held on November 8, 2016 that otherwise complies with the requirements of this Section is sufficient notice to satisfy the newspaper publication requirement of this Section, such notice shall for all purposes be deemed to have been given in accordance with this Section, any bonds approved by the voters at such election are hereby authorized to be issued in accordance with applicable law without further referendum approval and taxes to be levied pursuant to any limiting rate increases approved by the voters at such election are hereby authorized to be levied and extended without further referendum approval.
(Source: P.A. 99-935, eff. 2-17-17.)

(Text of Section from P.A. 100-298)
Sec. 12-5. Notice for public questions. For all elections held after July 1, 1999, notice of public questions shall be required only as set forth in this Section or as set forth in Section 17-3 or 19-3 of the School Code. Not more than 60 days nor less than 10 days before the date of a regular election at which a public question is to be submitted to the voters of a political or governmental subdivision, and at least 20 days before an emergency referendum, the election authority shall publish notice of the referendum. The notice shall be published once in a local, community newspaper having general circulation in the political or governmental subdivision. The notice shall also be given at least 10 days before the date of the election by posting a copy of the notice at the principal office of the election authority. The local election official shall also post a copy of the notice at the principal office of the political or governmental subdivision, or if there is no principal office at the building in which the governing body of the political or governmental subdivision held its first meeting of the calendar year in which the referendum is being held. The election authority and the political or governmental subdivision may, but are not required to, post the notice electronically on their World Wide Web pages. The notice, which shall appear over the name or title of the election authority, shall be substantially in the following form:
NOTICE IS HEREBY GIVEN that at the election to be

held on (insert day of the week), (insert date of election), the following proposition will be submitted to the voters of (name of political or governmental subdivision):

(insert the public question as it will appear on the

ballot)

The polls at the election will be open at 6:00

o'clock A.M. and will continue to be open until 7:00 o'clock P.M. of that day.

Dated (date of notice)
(Name or title of the election authority)
The notice shall also include any additional information required by the statute authorizing the public question. The notice may include an explanation, in neutral and plain language, of the question and its purposes supplied by the governing body of the political or governmental subdivision to whose voters the question is to be submitted. The notice shall set forth the precincts and polling places at which the referendum will be conducted only in the case of emergency referenda.
(Source: P.A. 100-298, eff. 1-1-18.)

(10 ILCS 5/12-6) (from Ch. 46, par. 12-6)
Sec. 12-6. Whenever a requirement in this Code for the publication of any notice of an election cannot be complied with because of the absence of any qualified newspaper of local or general circulation in accordance with such requirements, notice shall be given by posting the required notice in 5 public places in the political subdivision. Notwithstanding any other publication of notice requirement, notice of municipal elections and referenda in municipalities with a population of less than 500 persons may be given by posting the required notice in 5 public places in the municipality in lieu of publication.
(Source: P.A. 81-963.)



Article 12A - Voters' Guides

(10 ILCS 5/Art. 12A heading)

(10 ILCS 5/12A-2)
Sec. 12A-2. Definitions. As used in this Article, unless the context otherwise requires:
"Board" means the State Board of Elections.
"Internet Guide" refers to information disseminated by the State Board of Elections on a website, pursuant to Section 12A-5.
"Local election authority" means a county clerk or board of election commissioners.
"Public question" or "question" means any question, proposition, or referendum submitted to the voters under Article 28 of this Code.
"Statewide candidate" means any candidate who runs for a statewide office, including Governor, Lieutenant Governor, Attorney General, Secretary of State, Treasurer, Comptroller, United States President, or United States Senator.
"Voters' guide" means any information disseminated by the State Board of Elections pursuant to Section 12A-5.
(Source: P.A. 94-645, eff. 8-22-05.)

(10 ILCS 5/12A-5)
Sec. 12A-5. Internet Guide. The Board shall publish, no later than the 45th day before a general election in which a statewide candidate appears on the ballot, an Internet website with the following information:
(1) The date and time of the general election.
(2) Requirements for a citizen to qualify as an

elector.

(3) The deadline for registering as an elector in the

State of Illinois for the next election.

(4) Contact information for local election

authorities.

(5) A description of the following offices, when they

appear on the ballot, including their term of office, basic duties, and base salary: United States President, United States Senator, United States Representative, Governor, Lieutenant Governor, Attorney General, Secretary of State, Treasurer, Comptroller, Illinois Supreme Court Judge, and Illinois Appellate Court Judge. The Board shall not include information on any office other than the offices listed in this item (5).

(6) The names and party affiliations of qualified

candidates for the following offices, when these offices appear on the ballot: United States President, United States Senator, United States Representative, Governor, Lieutenant Governor, Attorney General, Secretary of State, Treasurer, Comptroller, Illinois Supreme Court Judge, and Illinois Appellate Court Judge. The Board shall not include information on candidates for any office other than the offices listed in this item (6).

(7) Challenged candidates. Where a candidate's right

to appear on the general election ballot has been challenged, and any appeal remains pending regarding those challenges, the challenged candidate may appear on the Internet Guide, subject to the other provisions of Section 12A-10. In this instance, the Board may note that the candidate's candidacy has been challenged and that he or she may be removed from the ballot prior to election day. If the candidate is removed from the ballot prior to election day, the Board shall remove the candidate's name and other information from the Internet Guide.

(8) Any personal statement and photograph submitted

by a candidate named in the Internet Guide, subject to Sections 12A-10 and 12A-35.

(9) A means by which an elector may determine what

type of balloting equipment is used by his or her local election authority, and the instructions for properly using that equipment.

(10) The text of any public question that may appear

on the ballot.

(11) A mechanism by which electors may determine in

which congressional and judicial districts they reside. The Internet Guide shall allow visitors to search for candidates by office (e.g., Governor or United States Senator) and candidate's name.

(12) Information concerning how to become an election

judge.

The Board shall archive the contents of the Internet Guide for a period of at least 5 years.
In addition, the Board has the discretion to publish a voters' guide before a general primary election in the manner provided in this Article.
(Source: P.A. 94-645, eff. 8-22-05.)

(10 ILCS 5/12A-10)
Sec. 12A-10. Candidate statements and photographs in the Internet Guide.
(a) Any candidate whose name appears in the Internet Guide may submit a written statement and a photograph to appear in the Internet Guide, provided that:
(1) No personal statement may exceed a brief

biography (name, age, education, and current employment) and an additional 400 words.

(2) Personal statements may include contact

information for the candidate, including the address and phone number of the campaign headquarters, and the candidate's website.

(3) Personal statements may not mention a candidate's

opponents by name.

(4) No personal statement may include language that

may not be legally sent through the mail.

(5) The photograph shall be a conventional photograph

with a plain background and show only the face, or the head, neck, and shoulders, of the candidate.

(6) The photograph shall not (i) show the candidate's

hands, anything in the candidate's hands, or the candidate wearing a judicial robe, a hat, or a military, police, or fraternal uniform or (ii) include the uniform or insignia of any organization.

(b) The Board must note in the text of the Internet Guide that personal statements were submitted by the candidate or his or her designee and were not edited by the Board.
(c) Where a candidate declines to submit a statement, the Board may note that the candidate declined to submit a statement.
(d) (Blank.)
(e) Anyone other than the candidate submitting a statement or photograph from a candidate must attest that he or she is doing so on behalf and at the direction of the candidate. The Board may assess a civil fine of no more than $1,000 against a person or entity who falsely submits a statement or photograph not authorized by the candidate.
(f) Nothing in this Article makes the author of any statement exempt from any civil or criminal action because of any defamatory statements offered for posting or contained in the Internet Guide. The persons writing, signing, or offering a statement for inclusion in the Internet Guide are deemed to be its authors and publishers, and the Board shall not be liable in any case or action relating to the content of any material submitted by any candidate.
(g) The Board may set reasonable deadlines for the submission of personal statements and photographs.
(h) The Board may set formats for the submission of statements and photographs. The Board may require that statements and photographs are submitted in an electronic format.
(i) Fines collected pursuant to subsection (e) of this Section shall be deposited into the Voters' Guide Fund, a special fund created in the State treasury. Moneys in the Voters' Guide Fund shall be appropriated solely to the State Board of Elections for use in the implementation and administration of this Article 12A.
(Source: P.A. 94-645, eff. 8-22-05; 95-699, eff. 11-9-07.)

(10 ILCS 5/12A-15)
Sec. 12A-15. Language. The Board may translate all of the material it is required to provide for the Internet Guide into other languages as it deems necessary to comply with the federal Voting Rights Act or at its discretion. Visitors to the site shall have the option of viewing the Guide in all languages into which the Guide has been translated. Candidates may, at their option and expense, submit statements in languages other than English. The Board shall not be responsible for translating candidate statements.
(Source: P.A. 94-645, eff. 8-22-05.)

(10 ILCS 5/12A-35)
Sec. 12A-35. Board's review of candidate photograph and statement; procedure for revision.
(a) If a candidate files a photograph and statement under item (8) of Section 12A-5 in a voters' guide, the Board shall review the photograph and statement to ensure that they comply with the requirements of Section 12A-10. Review by the Board under this Section shall be limited to determining whether the photograph and statement comply with the requirements of Section 12A-10 and may not include any determination relating to the accuracy or truthfulness of the substance or contents of the materials filed.
(b) The Board shall review each photograph and statement. If the Board determines that the photograph or statement of a candidate must be revised in order to comply with the requirements of Section 12A-10, the Board shall attempt to contact the candidate. A candidate contacted by the Board under this Section may file a revised photograph or statement no later than the 5th business day following notification .
(c) If the Board is required to attempt to contact a candidate under subsection (b) of this Section, the Board shall attempt to contact the candidate by telephone or by using an electronic transmission facsimile machine, if such contact information is provided by the candidate.
(d) If the Board is unable to contact a candidate, if the candidate does not file a revised photograph or statement, or if the revised filing under subsection (b) again fails to meet the standards of review set by the Board:
(1) If a photograph does not comply with Section

12A-10, the Board may modify the photograph. The candidate shall pay the expense of any modification before publication of the photograph in the voters' guide. If the photograph cannot be modified to comply with Section 12A-10, the photograph shall not be printed in the guide.

(2) If a statement does not comply with Section

12A-10, the statement shall not be published in the voters' guide.

(e) If the photograph or statement of a candidate filed under item (8) of Section 12A-5 does not comply with a requirement of Section 12A-10 and the Board does not attempt to contact the candidate by the deadline specified in subsection (b) of this Section, then, for purposes of this Section only, the photograph or statement shall be published as filed.
(f) A candidate revising a photograph or statement under this Section shall make only those revisions necessary to comply with Section 12A-10.
(g) The Board may by rule define the term "contact" as used in this Section.
(Source: P.A. 94-645, eff. 8-22-05; 95-699, eff. 11-9-07.)

(10 ILCS 5/12A-40)
Sec. 12A-40. Exemption from public records laws. Notwithstanding any other provision of law, materials filed by a candidate, political party, political committee, or other person for inclusion in a voters' guide are exempt from public inspection until the 4th business day after the final date for filing the materials.
(Source: P.A. 94-645, eff. 8-22-05.)

(10 ILCS 5/12A-45)
Sec. 12A-45. Material submitted for inclusion in any voters' guide may not be admitted as evidence in any suit or action against the Board to restrain or enjoin the publication of a voters' guide.
(Source: P.A. 94-645, eff. 8-22-05.)

(10 ILCS 5/12A-50)
Sec. 12A-50. Order of appearance within the guides. For all guides disseminated by the Board, all information about offices and candidates on the ballot shall be listed together in the same part of the guide or insert. All candidates for one office, together with their statements and photographs if any, shall be listed before information on other offices and candidates is listed. To the extent possible, offices and candidates shall be listed in the same order in which they appear on the ballot.
(Source: P.A. 94-645, eff. 8-22-05.)

(10 ILCS 5/12A-55)
Sec. 12A-55. Constitutional issues. If a constitutional amendment appears on the ballot, the contents of the pamphlet issued by the Secretary of State under Section 2 of the Illinois Constitutional Amendment Act may be included in any guide issued by the Board.
(Source: P.A. 94-645, eff. 8-22-05.)



Article 13 - Judges of Election (Outside of Jurisdiction of Boards of Election Commissioners)

(10 ILCS 5/Art. 13 heading)

(10 ILCS 5/13-1) (from Ch. 46, par. 13-1)
Sec. 13-1. In counties not under township organization, the county board of commissioners shall at its meeting in July in each even-numbered year appoint in each election precinct 5 capable and discreet persons meeting the qualifications of Section 13-4 to be judges of election. Where neither voting machines nor electronic, mechanical or electric voting systems are used, the county board may, for any precinct with respect to which the board considers such action necessary or desirable in view of the number of voters, and shall for general elections for any precinct containing more than 600 registered voters, appoint in addition to the 5 judges of election a team of 5 tally judges. In such precincts the judges of election shall preside over the election during the hours the polls are open, and the tally judges, with the assistance of the holdover judges designated pursuant to Section 13-6.2, shall count the vote after the closing of the polls. However, the County Board of Commissioners may appoint 3 judges of election to serve in lieu of the 5 judges of election otherwise required by this Section (1) to serve in any emergency referendum, or in any odd-year regular election or in any special primary or special election called for the purpose of filling a vacancy in the office of representative in the United States Congress or to nominate candidates for such purpose or (2) if the county board passes an ordinance to reduce the number of judges of election to 3 for primary elections. The tally judges shall possess the same qualifications and shall be appointed in the same manner and with the same division between political parties as is provided for judges of election.
In addition to such precinct judges, the county board of commissioners shall appoint special panels of 3 judges each, who shall possess the same qualifications and shall be appointed in the same manner and with the same division between political parties as is provided for other judges of election. The number of such panels of judges required shall be determined by regulations of the State Board of Elections which shall base the required numbers of special panels on the number of registered voters in the jurisdiction or the number of vote by mail ballots voted at recent elections, or any combination of such factors.
Such appointment shall be confirmed by the court as provided in Section 13-3 of this Article. No more than 3 persons of the same political party shall be appointed judges of the same election precinct or election judge panel. The appointment shall be made in the following manner: The county board of commissioners shall select and approve 3 persons as judges of election in each election precinct from a certified list, furnished by the chairman of the County Central Committee of the first leading political party in such precinct; and the county board of commissioners shall also select and approve 2 persons as judges of election in each election precinct from a certified list, furnished by the chairman of the County Central Committee of the second leading political party. However, if only 3 judges of election serve in each election precinct, no more than 2 persons of the same political party shall be judges of election in the same election precinct; and which political party is entitled to 2 judges of election and which political party is entitled to one judge of election shall be determined in the same manner as set forth in the next two preceding sentences with regard to 5 election judges in each precinct. Such certified list shall be filed with the county clerk not less than 10 days before the annual meeting of the county board of commissioners. Such list shall be arranged according to precincts. The chairman of each county central committee shall, insofar as possible, list persons who reside within the precinct in which they are to serve as judges. However, he may, in his sole discretion, submit the names of persons who reside outside the precinct but within the county embracing the precinct in which they are to serve. He must, however, submit the names of at least 2 residents of the precinct for each precinct in which his party is to have 3 judges and must submit the name of at least one resident of the precinct for each precinct in which his party is to have 2 judges. The county board of commissioners shall acknowledge in writing to each county chairman the names of all persons submitted on such certified list and the total number of persons listed thereon. If no such list is filed or such list is incomplete (that is, no names or an insufficient number of names are furnished for certain election precincts), the county board of commissioners shall make or complete such list from the names contained in the supplemental list provided for in Section 13-1.1. The election judges shall hold their office for 2 years from their appointment, and until their successors are duly appointed in the manner provided in this Act. The county board of commissioners shall fill all vacancies in the office of judge of election at any time in the manner provided in this Act.
(Source: P.A. 100-337, eff. 8-25-17.)

(10 ILCS 5/13-1.1) (from Ch. 46, par. 13-1.1)
Sec. 13-1.1. In addition to the list provided for in Section 13-1 or 13-2, the chairman of the county central committee, or each township committeeperson in a county with a population of more than 3,000,000, of each of the two leading political parties shall submit to the county board a supplemental list, arranged according to precincts in which they are to serve, of persons available as judges of election, the names and number of all persons listed thereon to be acknowledged in writing to the county chairman or township committeeperson, as the case may be, submitting such list by the county board. Vacancies among the judges of election shall be filled by selection from this supplemental list of persons qualified under Section 13-4. If the list provided for in Section 13-1 or 13-2 for any precinct is exhausted, then selection shall be made from the supplemental list submitted by the chairman of the county central committee, or each township committeeperson in a county with a population of more than 3,000,000, of the party. If such supplemental list is exhausted for any precinct, then selection shall be made from any of the persons on the supplemental list without regard to the precincts in which they are listed to serve. No selection or appointment from the supplemental list shall be made more than 21 days prior to the date of precinct registration for those judges needed as precinct registrars, and more than 60 days prior to the date of an election for those additional persons needed as election judges. In any case where selection cannot be made from the supplemental list without violating Section 13-4, selection shall be made from outside the supplemental list of some person qualified under Section 13-4.
(Source: P.A. 98-1171, eff. 6-1-15.)

(10 ILCS 5/13-2) (from Ch. 46, par. 13-2)
Sec. 13-2. In counties under the township organization the county board shall at its meeting in July in each even-numbered year except in counties containing a population of 3,000,000 inhabitants or over and except when such judges are appointed by election commissioners, select in each election precinct in the county, 5 capable and discreet persons to be judges of election who shall possess the qualifications required by this Act for such judges. Where neither voting machines nor electronic, mechanical or electric voting systems are used, the county board may, for any precinct with respect to which the board considers such action necessary or desirable in view of the number of voters, and shall for general elections for any precinct containing more than 600 registered voters, appoint in addition to the 5 judges of election a team of 5 tally judges. In such precincts the judges of election shall preside over the election during the hours the polls are open, and the tally judges, with the assistance of the holdover judges designated pursuant to Section 13-6.2, shall count the vote after the closing of the polls. The tally judges shall possess the same qualifications and shall be appointed in the same manner and with the same division between political parties as is provided for judges of election.
However, the county board may appoint 3 judges of election to serve in lieu of the 5 judges of election otherwise required by this Section (1) to serve in any emergency referendum, or in any odd-year regular election or in any special primary or special election called for the purpose of filling a vacancy in the office of representative in the United States Congress or to nominate candidates for such purpose or (2) if the county board passes an ordinance to reduce the number of judges of election to 3 for primary elections.
In addition to such precinct judges, the county board shall appoint special panels of 3 judges each, who shall possess the same qualifications and shall be appointed in the same manner and with the same division between political parties as is provided for other judges of election. The number of such panels of judges required shall be determined by regulations of the State Board of Elections, which shall base the required number of special panels on the number of registered voters in the jurisdiction or the number of absentee ballots voted at recent elections or any combination of such factors.
No more than 3 persons of the same political party shall be appointed judges in the same election district or undivided precinct. The election of the judges of election in the various election precincts shall be made in the following manner: The county board shall select and approve 3 of the election judges in each precinct from a certified list furnished by the chairman of the County Central Committee of the first leading political party in such election precinct and shall also select and approve 2 judges of election in each election precinct from a certified list furnished by the chairman of the County Central Committee of the second leading political party in such election precinct. However, if only 3 judges of election serve in each election precinct, no more than 2 persons of the same political party shall be judges of election in the same election precinct; and which political party is entitled to 2 judges of election and which political party is entitled to one judge of election shall be determined in the same manner as set forth in the next two preceding sentences with regard to 5 election judges in each precinct. The respective County Central Committee chairman shall notify the county board by June 1 of each odd-numbered year immediately preceding the annual meeting of the county board whether or not such certified list will be filed by such chairman. Such list shall be arranged according to precincts. The chairman of each county central committee shall, insofar as possible, list persons who reside within the precinct in which they are to serve as judges. However, he may, in his sole discretion, submit the names of persons who reside outside the precinct but within the county embracing the precinct in which they are to serve. He must, however, submit the names of at least 2 residents of the precinct for each precinct in which his party is to have 3 judges and must submit the name of at least one resident of the precinct for each precinct in which his party is to have 2 judges. Such certified list, if filed, shall be filed with the county clerk not less than 20 days before the annual meeting of the county board. The county board shall acknowledge in writing to each county chairman the names of all persons submitted on such certified list and the total number of persons listed thereon. If no such list is filed or the list is incomplete (that is, no names or an insufficient number of names are furnished for certain election precincts), the county board shall make or complete such list from the names contained in the supplemental list provided for in Section 13-1.1. Provided, further, that in any case where a township has been or shall be redistricted, in whole or in part, subsequent to one general election for Governor, and prior to the next, the judges of election to be selected for all new or altered precincts shall be selected in that one of the methods above detailed, which shall be applicable according to the facts and circumstances of the particular case, but the majority of such judges for each such precinct shall be selected from the first leading political party, and the minority judges from the second leading political party. Provided, further, that in counties having a population of 3,000,000 inhabitants or over the selection of judges of election shall be made in the same manner in all respects as in other counties, except that the provisions relating to tally judges are inapplicable to such counties and except that the county board shall meet during the month of January for the purpose of making such selection, each township committeeperson shall assume the responsibilities given to the chairman of the county central committee in this Section for the precincts within his or her township, and the township committeeperson shall notify the county board by the preceding October 1 whether or not the certified list will be filed. Such judges of election shall hold their office for 2 years from their appointment and until their successors are duly appointed in the manner provided in this Act. The county board shall fill all vacancies in the office of judges of elections at any time in the manner herein provided.
Such selections under this Section shall be confirmed by the circuit court as provided in Section 13-3 of this Article.
(Source: P.A. 100-337, eff. 8-25-17.)

(10 ILCS 5/13-2.1) (from Ch. 46, par. 13-2.1)
Sec. 13-2.1. In each county the County Clerk shall establish a training course for judges of elections not subject to Article 14 of this Act. The curriculum of such course shall be approved by the County Clerk. A suitable certificate shall be issued by the County Clerk to each student upon his satisfactory completion of the course.
Such course may be established jointly with a course in the county established as provided in Section 14-4.1 of this Act.
(Source: Laws 1961, p. 3399.)

(10 ILCS 5/13-2.2) (from Ch. 46, par. 13-2.2)
Sec. 13-2.2. Such course shall be devised so as to instruct its students in the duties of an election judge and shall consist of at least 4 hours of instruction and an examination which tests reading skills, ability to work with poll lists, ability to add and knowledge of election laws governing the operation of polling places.
Such course shall be conducted at least once after the day the report of the selection of election judges is filed in the circuit court, but before the day fixed by the court for confirmation of such selection, and once as soon as practicable after the day fixed by the court for such confirmation. Every person reported as selected to be an election judge shall be notified in good time of the place and time each such course is to be conducted. All such persons may attend such course and, upon satisfactory completion thereof, shall be entitled to a certificate of such completion.
Not later than March 1, 1981 the election authorities shall also conduct special training courses for election judges concerning the administration of the nonpartisan and consolidated elections. The State shall reimburse each county and each municipality under the jurisdiction of a board of election commissioners (except in municipalities with a population of more than 500,000) for the payment of a $10 stipend to each judge of election for attendance at such special training course.
(Source: P.A. 81-1535.)

(10 ILCS 5/13-2.5)
Sec. 13-2.5. Time off from work to serve as election judge. Any person who is appointed as an election judge under Section 13-1 or 13-2 may, after giving his or her employer at least 20 days' written notice, be absent from his or her place of work for the purpose of serving as an election judge. An employer may not penalize an employee for that absence other than a deduction in salary for the time the employee was absent from his or her place of employment. An employer may not require an employee to use earned vacation time or any form of paid leave time to serve as an election judge.
This Section does not apply to an employer with fewer than 25 employees. An employer with more than 25 employees shall not be required to permit more than 10% of the employees to be absent under this Section on the same election day.
(Source: P.A. 98-691, eff. 7-1-14.)

(10 ILCS 5/13-3) (from Ch. 46, par. 13-3)
Sec. 13-3. After the judges of election have been selected and approved as hereinbefore provided, a report of such selections shall be made by the county board and filed in the circuit court, and application shall then be made by the county board to the court for their confirmation and appointment, whereupon the court shall enter an order that cause be shown, if any exists, against the confirmation and appointment of such persons so named on or before the opening of the court on a day to be fixed by the court. The county board shall immediately give notice of such order and the names of all such judges so reported to such court for confirmation and their residence and the precinct for which they were selected by causing a notice to be published in one or more newspapers in the county and if no newspaper be published therein then by posting such notice in 5 of the most public places in the county. The notice shall state that a list of judges of election is available for public inspection in the office of the election authority. If no cause to the contrary is shown prior to the day fixed, and if, in each precinct, at least one judge representing each of the two major political parties has been certified by the county clerk as having satisfactorily completed within the preceding 6 months the training course and examination for judges of election, as provided in Section 13-2.1 and 13-2.2 of this Act, such appointment shall be confirmed by order entered by that court.
If in any precinct the requisite 2 judges have not been so certified by the county clerk as having satisfactorily completed such course and examination, the county clerk shall immediately notify all judges in that precinct, to whose appointment there is no other objection, that all such judges shall attend the next such course. The county clerk shall then certify to the court that all such judges have been so notified (and such certification need contain no detail other than a mere recital). The appointment of such judges shall then be confirmed by order entered by the court. If any judge so notified and so confirmed fails to attend the next such course, such failure shall subject such judge to possible removal from office at the option of the election authority.
If objections to the appointment of any judge be filed prior to the day fixed by the court for confirmation of judges, the court shall hear such objections and the evidence introduced in support thereof, and shall confirm or refuse to confirm such nominations as the interests of the public may require. No reasons may be given for the refusal to confirm. If any vacancy exists at any time the county board shall, subject to the provisions of Section 13-1.1, further report and nominate persons to fill such vacancies so existing in the manner aforesaid, and a court in the same way shall consider such nominations and shall confirm or refuse to confirm the same in the manner aforesaid. Upon the confirmation of such judges, at any time, a commission shall issue to each of such judges, under the seal of such court, and appropriate forms shall be prepared by the county clerk of each county for such purpose and furnished to the county board, and after confirmation and acceptance of such commission, such judges shall thereupon become officers of such court. If a vacancy occurs so late that nomination by the county board and application to and confirmation by the court cannot be had before the election, then the court shall, subject to the provisions of Section 13-1.1, make an appointment and issue a commission to such officer or officers, and when thus appointed such officer shall be considered an officer of the court and subject to the same rules as if nominated by the county board and confirmed by the court, and any judge, however appointed, and at whatever time, shall be considered an officer of court and be subject to the same control and punishment in case of misbehavior. Not more than 10 business days after the day of election, the county clerk shall compile a list containing the name, address and party affiliation of each judge of election who served on the day of election, and shall preserve such list and make it available for public inspection and copying for a period of not more than one year from the date of receipt of such list. Copies of such list shall be available for purchase at a cost not to exceed the cost of duplication. The board has the right, at any time, in case of misbehavior or neglect of duty, to remove any judge of election and cause such vacancy to be filled in accordance with this Act. Except for judges appointed under subsection (b) of Section 13-4, the board shall have the right, at any time, to remove any judge of election for failing to vote the primary ballot of the political party he represents, at a primary election at which he served as such judge, and shall cause such vacancy to be filled in accordance with this Act. The board shall remove any judge of election who, twice during the same term of office, fails to provide for the opening of the polling place at the time prescribed in Section 17-1 or Section 18-2, whichever is applicable, unless such delay can be demonstrated by the judge of election to be beyond his or her control. In the event that any judge of election is removed for cause, the board shall specify such cause in writing and make such writing a matter of public record, with a copy to be sent to the appropriate county chairman who made the initial recommendation of the election judge. If any vacancies occur or exist more than 15 days before election the judges appointed to such places must be confirmed by such court. The county board shall not voluntarily remove any judge within 15 days of such election except for flagrant misbehavior, incapacity or dishonesty, and the reason therefor must afterward be reported in writing to such court and made a matter of public record, with a copy to be sent to the appropriate county chairman who made the initial recommendation of the election judge. Provided further that where a vacancy in the office of judge of election exists 20 days or less prior to any election in counties having a population of 3,000,000 or more inhabitants, or where such vacancy exists 10 days or less prior to any election in counties having less than 3,000,000 inhabitants, the county clerk shall, subject to the provisions of Section 13-1.1, appoint a person of the same major political party to fill such vacancy and issue a commission thereto. The name of the officer so appointed shall be reported to the court as a matter of record and after acceptance of such commission such person shall be liable in the same manner as officers regularly appointed by the county board and confirmed by the court. The county clerk shall have the power on election day to remove without cause any judge of election appointed by the other judges of election pursuant to Section 13-7 and to appoint another judge of election to serve for that election. Such substitute judge of election must be selected, where possible, pursuant to the provisions of Section 13-1.1 and must be qualified in accordance with Section 13-4.
If any precinct has increased in voter registration beyond the maximum of 800 provided in Section 11-2, the county clerk may appoint one additional judge of election from each political party for each 200 voters in excess of 800.
(Source: P.A. 90-672, eff. 7-31-98; 91-352, eff. 1-1-00.)

(10 ILCS 5/13-4) (from Ch. 46, par. 13-4)
Sec. 13-4. Qualifications.
(a) All persons elected or chosen judge of election must: (1) be citizens of the United States and entitled to vote at the next election, except as provided in subsection (b) or (c); (2) be of good repute and character and not subject to the registration requirement of the Sex Offender Registration Act; (3) be able to speak, read and write the English language; (4) be skilled in the four fundamental rules of arithmetic; (5) be of good understanding and capable; (6) not be candidates for any office at the election and not be elected committeemen; and (7) reside in the precinct in which they are selected to act, except that in each precinct, not more than one judge of each party may be appointed from outside such precinct. Any judge selected to serve in any precinct in which he is not entitled to vote must reside within and be entitled to vote elsewhere within the county which encompasses the precinct in which such judge is appointed, except as provided in subsection (b) or (c). Such judge must meet the other qualifications of this Section.
(b) An election authority may establish a program to permit a person who is not entitled to vote to be appointed as an election judge if, as of the date of the election at which the person serves as a judge, he or she:
(1) is a U.S. citizen;
(2) is a junior or senior in good standing enrolled

in a public or private secondary school;

(3) has a cumulative grade point average equivalent

to at least 3.0 on a 4.0 scale;

(4) has the written approval of the principal of the

secondary school he or she attends at the time of appointment;

(5) has the written approval of his or her parent or

legal guardian;

(6) has satisfactorily completed the training course

for judges of election described in Sections 13-2.1 and 13-2.2; and

(7) meets all other qualifications for appointment

and service as an election judge.

No more than one election judge qualifying under this subsection may serve per political party per precinct. Prior to appointment, a judge qualifying under this subsection must certify in writing to the election authority the political party the judge chooses to affiliate with.
Students appointed as election judges under this subsection shall not be counted as absent from school on the day they serve as judges.
(c) An election authority may establish a program to permit a person who is not entitled to vote in that precinct or county to be appointed as an election judge if, as of the date of the election at which the person serves as a judge, he or she:
(1) is a U.S. citizen;
(2) is currently enrolled in a community college, as

defined in the Public Community College Act, or a public or private Illinois university or college;

(3) has a cumulative grade point average equivalent

to at least 3.0 on a 4.0 scale;

(4) has satisfactorily completed the training course

for judges of election described in Sections 13-2.1 and 13-2.2; and

(5) meets all other qualifications for appointment

and service as an election judge.

No more than one election judge qualifying under this subsection may serve per political party per precinct. Prior to appointment, a judge qualifying under this subsection must certify in writing to the election authority the political party the judge chooses to affiliate with.
Students appointed as election judges under this subsection shall not be counted as absent from school on the day they serve as judges.
(Source: P.A. 95-699, eff. 11-9-07; 95-818, eff. 1-1-09; 96-328, eff. 8-11-09.)

(10 ILCS 5/13-5) (from Ch. 46, par. 13-5)
Sec. 13-5. Immediately on the appointment of such judges, the county clerk shall notify each judge of election of his appointment.
(Source: Laws 1957, p. 1450.)

(10 ILCS 5/13-6) (from Ch. 46, par. 13-6)
Sec. 13-6. The judges so appointed shall be and continue judges of all elections held within their respective precincts or districts, until other judges shall be appointed in like manner.
(Source: P.A. 80-1469.)

(10 ILCS 5/13-6.1) (from Ch. 46, par. 13-6.1)
Sec. 13-6.1. Each judge of election shall be identified as such by a suitable badge or label authorized and issued by the county clerk and bearing the date of the election for which issued. On such badge, the judge shall print his or her name and the ward, township or road district and precinct number in which he or she is serving.
(Source: P.A. 84-971.)

(10 ILCS 5/13-6.2) (from Ch. 46, par. 13-6.2)
Sec. 13-6.2. For each precinct in which there are 2 teams of judges, the county clerk shall designate 2 of the judges of election, one from each political party, as holdover judges. The holdover judges shall be on duty during the entire time from the opening of the polls until the conclusion of the counting of the vote.
(Source: P.A. 76-1224.)

(10 ILCS 5/13-7) (from Ch. 46, par. 13-7)
Sec. 13-7. If, at the time of the opening of any election, or at the time the polls are closed in the case of a judge designated to count the votes, any person appointed or constituted a judge of election shall not be present, or will not act or take the oath to act in such capacity the judge or judges present may appoint some other qualified elector having the same qualifications and who is affiliated with the same political party, as the one refusing to take the oath or refusing to act or serve in his place. If there be no judges of election present, or if they refuse to act, such electors of the precinct as may then be present at the place of election, may fill the places of such judges of election by election from their number. After the polls are open, if any judge becomes ill or if any member of his immediate family becomes ill, such judge may be excused from further attendance, and the remaining judges may appoint some other qualified elector, having the same qualifications who is affiliated with the same political party as the judge excused, to act in his place. The judges so appointed shall have the same power and be subject to the same penalties as the other judges of election.
(Source: P.A. 76-1224.)

(10 ILCS 5/13-8) (from Ch. 46, par. 13-8)
Sec. 13-8. Before any vote is taken, the judges of the election shall severally subscribe and take an oath or affirmation, in the following form:
"I do solemnly swear (or affirm, as the case may be), that I will support the Constitution of the United States and the Constitution of the State of Illinois, and that I will faithfully discharge the duties of the office of judge of election, according to the best of my ability, and (in the case of a registered voter, that I am entitled to vote at this election)."
(Source: P.A. 91-352, eff. 1-1-00.)

(10 ILCS 5/13-9) (from Ch. 46, par. 13-9)
Sec. 13-9. In case there is no judge present at the opening of the election, or in case such judge is appointed a judge of election, the judges of the election may administer the oath or affirmation to each other; and the person administering such oath or affirmation, shall cause an entry thereof to be made and subscribed by him, and prefixed to each poll book, or if there be no poll book on a separate sheet or form.
(Source: Laws 1963, p. 1135.)

(10 ILCS 5/13-10) (from Ch. 46, par. 13-10)
Sec. 13-10. The compensation of the judges of all primaries and all elections, except judges supervising vote by mail ballots as provided in Section 19-12.2 of this Act, in counties of less than 600,000 inhabitants shall be fixed by the respective county boards or boards of election commissioners in all counties and municipalities, but in no case shall such compensation be less than $35 per day. The compensation of judges of all primaries and all elections not under the jurisdiction of the county clerk, except judges supervising vote by mail balloting as provided in Section 19-12.2 of this Act, in counties having a population of 2,000,000 or more shall be not less than $60 per day. The compensation of judges of all primaries and all elections under the jurisdiction of the county clerk, except judges supervising vote by mail balloting as provided in Section 19-12.2 of this Act, in counties having a population of 2,000,000 or more shall be not less than $60 per day. The compensation of judges of all primaries and all elections, except judges supervising vote by mail ballots as provided in Section 19-12.2 of this Act, in counties having a population of at least 600,000 but less than 2,000,000 inhabitants shall be not less than $45 per day as fixed by the county board of election commissioners of each such county. In addition to their per day compensation and notwithstanding the limitations thereon stated herein, the judges of election, in all counties with a population of less than 600,000, shall be paid $3 each for each 100 voters or portion thereof, in excess of 200 voters voting for candidates in the election district or precinct wherein the judge is serving, whether a primary or an election is being held. However, no such extra compensation shall be paid to the judges of election in any precinct in which no paper ballots are counted by such judges of election. The 2 judges of election in counties having a population of less than 600,000 who deliver the returns to the county clerk shall each be allowed and paid a sum to be determined by the election authority for such services and an additional sum per mile to be determined by the election authority for every mile necessarily travelled in going to and returning from the office or place to which they deliver the returns. The compensation for mileage shall be consistent with current rates paid for mileage to employees of the county.
However, all judges who have been certified by the County Clerk or Board of Election Commissioners as having satisfactorily completed, within the 2 years preceding the day of election, the training course for judges of election, as provided in Sections 13-2.1, 13-2.2 and 14-4.1 of this Act, shall receive additional compensation of not less than $10 per day in counties of less than 600,000 inhabitants, the additional compensation of not less than $10 per day in counties having a population of at least 600,000 but less than 2,000,000 inhabitants as fixed by the county board of election commissioners of each such county, and additional compensation of not less than $20 per day in counties having a population of 2,000,000 or more for primaries and elections not under the jurisdiction of the county clerk, and additional compensation of not less than $20 per day in counties having a population of 2,000,000 or more for primaries and elections under the jurisdiction of the county clerk.
In precincts in which there are tally judges, the compensation of the tally judges shall be 2/3 of that of the judges of election and each holdover judge shall be paid the compensation of a judge of election plus that of a tally judge.
Beginning on the effective date of this amendatory Act of 1998, the portion of an election judge's daily compensation reimbursed by the State Board of Elections is increased by $15. The increase provided by this amendatory Act of 1998 must be used to increase each judge's compensation and may not be used by the county to reduce its portion of a judge's compensation.
Beginning on the effective date of this amendatory Act of the 95th General Assembly, the portion of an election judge's daily compensation reimbursement by the State Board of Elections is increased by an additional $20. The increase provided by this amendatory Act of the 95th General Assembly must be used to increase each judge's compensation and may not be used by the election authority or election jurisdiction to reduce its portion of a judge's compensation.
(Source: P.A. 98-1171, eff. 6-1-15.)

(10 ILCS 5/13-10a) (from Ch. 46, par. 13-10a; formerly Ch. 46, pars. 901, 902, 903, 904, 905 and 906)
Sec. 13-10a. Compensation of judges of special district referenda.
(a) Unless compensation is otherwise provided by law, if a county or municipality elects to compensate a judge of election who serves a referendum that has been called to create a special district, the judge shall be compensated in the same amount as provided for judges of election in Section 13-10.
(b) Where the proposed special district being voted upon in an election is wholly included in, or is coterminous with, a municipality, the cost of compensating the judges of election may be borne by the municipality.
(c) Where the proposed special district being voted upon in an election does not fall entirely within one municipality, the cost of compensating the judges of election may be borne by the county, and where the district includes territory in more than one county, the compensation costs may be apportioned between or among the counties according to the number of precincts within each county that lie in the proposed district.
(d) Where the referendum for a special district is ordered by a court, and the judges of election are appointed by the court, the court, at the request of a municipality or county, shall assess the cost of compensating the election judges and shall submit a bill for payment to the municipality or county.
(e) Where the referendum for a special district is conducted by a county clerk or by a board of election commissioners, the clerk or board, at the request of a municipality or county, shall assess the cost of compensation of election judges, and shall submit a bill for payment to the municipality or county.
(f) No judge of election who is compensated for services as an election judge under any other Section or Act shall be compensated for simultaneous service in a referendum under the provisions of this Section.
(Source: P.A. 87-1052.)

(10 ILCS 5/13-10.1) (from Ch. 46, par. 13-10.1)
Sec. 13-10.1. Whenever a county board requires any township supervisor to oversee the conduct of any election necessitating the personal attendance of such supervisor at two or more polling places, the county board shall compensate such supervisor at the same rate as is paid to a judge of election.
(Source: Laws 1957, p. 2248.)

(10 ILCS 5/13-11) (from Ch. 46, par. 13-11)
Sec. 13-11. It shall be the duty of the county clerk, on the receipt of the election returns of any general or special election, to make out his certificate, stating the compensation to which the judges of each election may be entitled for their services, and lay the same before the county board at its next session; and the board shall order the compensation aforesaid to be paid out of the county treasury. The State Board of Elections shall reimburse such county in the amount of the increase in compensation provided in Public Acts 81-850 and 81-1149 and by this amendatory Act of 1998.
(Source: P.A. 90-672, eff. 7-31-98.)

(10 ILCS 5/13-16) (from Ch. 46, par. 13-16)
Sec. 13-16. Any peace officer attending such election may call to his aid a sufficient number of citizens to arrest any disorderly person or suppress any riot or disorder during the election. Whoever conducts himself in a riotous or disorderly manner at any election, and persists in such conduct after being warned to desist, may be arrested without warrant.
(Source: Laws 1965, p. 301.)



Article 14 - Judges (In Municipalities Under Boards Of Election Commissioners)

(10 ILCS 5/Art. 14 heading)

(10 ILCS 5/14-1) (from Ch. 46, par. 14-1)
Sec. 14-1. (a) The board of election commissioners established or existing under Article 6 shall, at the time and in the manner provided in Section 14-3.1, select and choose 5 persons, men or women, as judges of election for each precinct in such city, village or incorporated town.
Where neither voting machines nor electronic, mechanical or electric voting systems are used, the board of election commissioners may, for any precinct with respect to which the board considers such action necessary or desirable in view of the number of voters, and shall for general elections for any precinct containing more than 600 registered voters, appoint in addition to the 5 judges of election a team of 5 tally judges. In such precincts the judges of election shall preside over the election during the hours the polls are open, and the tally judges, with the assistance of the holdover judges designated pursuant to Section 14-5.2, shall count the vote after the closing of the polls. The tally judges shall possess the same qualifications and shall be appointed in the same manner and with the same division between political parties as is provided for judges of election. The foregoing provisions relating to the appointment of tally judges are inapplicable in counties with a population of 1,000,000 or more.
(b) To qualify as judges the persons must:
(1) be citizens of the United States;
(2) be of good repute and character and not subject

to the registration requirement of the Sex Offender Registration Act;

(3) be able to speak, read and write the English

language;

(4) be skilled in the 4 fundamental rules of

arithmetic;

(5) be of good understanding and capable;
(6) not be candidates for any office at the election

and not be elected committeemen;

(7) reside and be entitled to vote in the precinct in

which they are selected to serve, except that in each precinct not more than one judge of each party may be appointed from outside such precinct. Any judge so appointed to serve in any precinct in which he is not entitled to vote must be entitled to vote elsewhere within the county which encompasses the precinct in which such judge is appointed and such judge must otherwise meet the qualifications of this Section, except as provided in subsection (c) or (c-5).

(c) An election authority may establish a program to permit a person who is not entitled to vote to be appointed as an election judge if, as of the date of the election at which the person serves as a judge, he or she:
(1) is a U.S. citizen;
(2) is a junior or senior in good standing enrolled

in a public or private secondary school;

(3) has a cumulative grade point average equivalent

to at least 3.0 on a 4.0 scale;

(4) has the written approval of the principal of the

secondary school he or she attends at the time of appointment;

(5) has the written approval of his or her parent or

legal guardian;

(6) has satisfactorily completed the training course

for judges of election described in Sections 13-2.1, 13-2.2, and 14-4.1; and

(7) meets all other qualifications for appointment

and service as an election judge.

No more than one election judge qualifying under this subsection may serve per political party per precinct. Prior to appointment, a judge qualifying under this subsection must certify in writing to the election authority the political party the judge chooses to affiliate with.
Students appointed as election judges under this subsection shall not be counted as absent from school on the day they serve as judges.
(c-5) An election authority may establish a program to permit a person who is not entitled to vote in that precinct or county to be appointed as an election judge if, as of the date of the election at which the person serves as a judge, he or she:
(1) is a U.S. citizen;
(2) is currently enrolled in a community college, as

defined in the Public Community College Act, or a public or private Illinois university or college;

(3) has a cumulative grade point average equivalent

to at least 3.0 on a 4.0 scale;

(4) has satisfactorily completed the training course

for judges of election described in Sections 13-2.1, 13-2.2, and 14-4.1; and

(5) meets all other qualifications for appointment

and service as an election judge.

No more than one election judge qualifying under this subsection may serve per political party per precinct. Prior to appointment, a judge qualifying under this subsection must certify in writing to the election authority the political party the judge chooses to affiliate with.
Students appointed as election judges under this subsection shall not be counted as absent from school on the day they serve as judges.
(d) The board of election commissioners may select 2 additional judges of election, one from each of the major political parties, for each 200 voters in excess of 600 in any precinct having more than 600 voters as authorized by Section 11-3. These additional judges must meet the qualifications prescribed in this Section.
(Source: P.A. 95-699, eff. 11-9-07; 95-818, eff. 1-1-09; 96-328, eff. 8-11-09.)

(10 ILCS 5/14-3.1) (from Ch. 46, par. 14-3.1)
Sec. 14-3.1. The board of election commissioners shall, during the month of July of each even-numbered year, select for each election precinct within the jurisdiction of the board 5 persons to be judges of election who shall possess the qualifications required by this Act for such judges. The selection shall be made by a county board of election commissioners in the following manner: the county board of election commissioners shall select and approve 3 persons as judges of election in each election precinct from a certified list furnished by the chairman of the county central committee of the first leading political party in that precinct; the county board of election commissioners also shall select and approve 2 persons as judges of election in each election precinct from a certified list furnished by the chairman of the county central committee of the second leading political party in that precinct. The selection by a municipal board of election commissioners shall be made in the following manner: for each precinct, 3 judges shall be selected from one of the 2 leading political parties and the other 2 judges shall be selected from the other leading political party; the parties entitled to 3 and 2 judges, respectively, in the several precincts shall be determined as provided in Section 14-4. However, a Board of Election Commissioners may appoint three judges of election to serve in lieu of the 5 judges of election otherwise required by this Section to serve in any emergency referendum, or in any odd-year regular election or in any special primary or special election called for the purpose of filling a vacancy in the office of representative in the United States Congress or to nominate candidates for such purpose.
If only 3 judges of election serve in each election precinct, no more than 2 persons of the same political party shall be judges of election in the same election precinct, and which political party is entitled to 2 judges of election and which political party is entitled to one judge of election shall be determined as set forth in this Section for a county board of election commissioners' selection of 5 election judges in each precinct or in Section 14-4 for a municipal board of election commissioners' selection of election judges in each precinct, whichever is appropriate. In addition to such precinct judges, the board of election commissioners shall appoint special panels of 3 judges each, who shall possess the same qualifications and shall be appointed in the same manner and with the same division between political parties as is provided for other judges of election. The number of such panels of judges required shall be determined by regulation of the State Board of Elections, which shall base the required number of special panels on the number of registered voters in the jurisdiction or the number of absentee ballots voted at recent elections or any combination of such factors. A municipal board of election commissioners shall make the selections of persons qualified under Section 14-1 from certified lists furnished by the chairman of the respective county central committees, or each ward committeeperson in a municipality of 500,000 or more inhabitants, of the 2 leading political parties. Lists furnished by chairmen of county central committees or ward committeepersons, as the case may be, under this Section shall be arranged according to precincts. The chairman of each county central committee or ward committeepersons, as the case may be, shall, insofar as possible, list persons who reside within the precinct in which they are to serve as judges. However, he may, in his sole discretion, submit the names of persons who reside outside the precinct but within the county embracing the precinct in which they are to serve. He must, however, submit the names of at least 2 residents of the precinct for each precinct in which his party is to have 3 judges and must submit the name of at least one resident of the precinct for each precinct in which his party is to have 2 judges. The board of election commissioners shall no later than March 1 of each even-numbered year notify the chairmen of the respective county central committees or ward committeepersons, as the case may be, of their responsibility to furnish such lists, and each such chairman shall furnish the board of election commissioners with the list for his party on or before May 1 of each even-numbered year. The board of election commissioners shall acknowledge in writing to each county chairman or ward committeepersons, as the case may be, the names of all persons submitted on such certified list and the total number of persons listed thereon. If no such list is furnished or if no names or an insufficient number of names are furnished for certain precincts, the board of election commissioners shall make or complete such list from the names contained in the supplemental list provided for in Section 14-3.2. Judges of election shall hold their office for 2 years from their appointment and until their successors are duly appointed in the manner herein provided. The board of election commissioners shall, subject to the provisions of Section 14-3.2, fill all vacancies in the office of judges of election at any time in the manner herein provided.
Such selections under this Section shall be confirmed by the court as provided in Section 14-5.
(Source: P.A. 98-1171, eff. 6-1-15.)

(10 ILCS 5/14-3.2) (from Ch. 46, par. 14-3.2)
Sec. 14-3.2. In addition to the list provided for in Section 14-3.1, the chairman of the county central committee, or each ward committeeperson in a municipality of 500,000 or more inhabitants, of each of the 2 leading political parties shall furnish to the board of election commissioners a supplemental list, arranged according to precinct in which they are to serve, of persons available as judges of election, the names and number of all persons listed thereon to be acknowledged in writing to the county chairman or ward committeepersons, as the case may be, submitting such list by the board of election commissioners. The board of election commissioners shall select from this supplemental list persons qualified under Section 14-1, to fill vacancies among the judges of election. If the list provided for in Section 14-3.1 for any precinct is exhausted, then selection shall be made from the supplemental list furnished by the chairman of the county central committee or ward committeepersons, as the case may be, of the party. If such supplemental list is exhausted for any precinct, then selection shall be made from any of the persons on the supplemental list without regard to the precincts in which they are listed to serve. No selection or appointment from the supplemental list shall be made more than 21 days prior to the date of precinct registration for those judges needed as precinct registrars, and more than 60 days prior to the date of an election for those additional persons needed as election judges. In any case where selection cannot be made from the supplemental list without violating Section 14-1, selection shall be made from outside the supplemental list of some person qualified under Section 14-1.
(Source: P.A. 98-1171, eff. 6-1-15.)

(10 ILCS 5/14-4) (from Ch. 46, par. 14-4)
Sec. 14-4. The leading political party represented by a minority of all the commissioners in the board shall be entitled to 2 of the judges in each precinct with an even number, and 3 of the judges in each precinct with an odd number, and the other leading political party shall be entitled to 3 judges in the even and 2 judges in the odd number precincts; and if only 3 judges of election serve in each precinct, the leading political party represented by the minority of all the commissioners in the board shall be entitled to one of the judges of election in each precinct with an even number, and 2 of the judges of election in each precinct with an odd number, and the other leading political party shall be entitled to 2 judges of election in the even and one judge of election in the odd number precincts; and it shall be the duty of such commissioners to observe this division in all respects in making such appointments; except that this Section does not apply to appointments by county boards of election commissioners under Section 14-3.1.
(Source: P.A. 91-357, eff. 7-29-99.)

(10 ILCS 5/14-4.1) (from Ch. 46, par. 14-4.1)
Sec. 14-4.1. The Board of Election Commissioners shall establish a training course for judges of election. The curriculum of such course shall be approved by the Board. A suitable certificate shall be issued by the Board to each student upon his satisfactory completion of the course.
Such course may be established jointly with a course in the county established as provided in Section 13-2.1 of this Act.
Such course shall be conducted in the manner provided by Section 13-2.2 of this Act.
(Source: Laws 1961, p. 3399.)

(10 ILCS 5/14-4.5)
Sec. 14-4.5. Time off from work to serve as election judge. Any person who is appointed as an election judge under Section 13-1 or 13-2 may, after giving his or her employer at least 20 days' written notice, be absent from his or her place of work for the purpose of serving as an election judge. An employer may not penalize an employee for that absence other than a deduction in salary for the time the employee was absent from his or her place of employment. An employer may not require an employee to use earned vacation time or any form of paid leave time to serve as an election judge.
This Section does not apply to an employer with fewer than 25 employees. An employer with more than 25 employees shall not be required to permit more than 10% of the employees to be absent under this Section on the same election day.
(Source: P.A. 98-691, eff. 7-1-14.)

(10 ILCS 5/14-5) (from Ch. 46, par. 14-5)
Sec. 14-5. After the judges are selected and have agreed to serve as provided in Sections 14-1 to 14-4, inclusive, then a report of such selections shall be made and filed in the court, and application shall then be made by the board to the circuit court for their confirmation and appointment, whereupon the court shall enter an order that cause be shown, if any exists, against the confirmation and appointment of such persons so named, on or before the opening of the court on a day to be fixed by the court. And the board of commissioners shall immediately give notice of such order and the names of all such judges so reported to such court for confirmation, and their residence and the precinct for which they were selected, by causing a notice to be published in one or more newspapers in such city, village or incorporated town, and if no newspaper be published in such city, village or incorporated town, then by posting such notice in 3 of the most public places in such city, village or town. The notice shall state that a list of judges of election is available for public inspection in the office of the election authority. If no cause to the contrary is shown prior to the day fixed, and if, in each precinct, at least one judge representing each of the two major political parties has been certified by the board of commissioners as having satisfactorily completed within the preceding 6 months the training course and examination for judges of election, as provided in Section 14-4.1 of this Act such appointments shall be confirmed by order entered by that court.
If in any precinct the requisite 2 judges have not been so certified by the board of commissioners as having satisfactorily completed such course and examination, the board of commissioners shall immediately notify all judges in that precinct, to whose appointment there is no other objection, that all such judges shall attend the next such course. The board of commissioners shall then certify to the court that all such judges have been so notified (and such certification need contain no detail other than a mere recital). The appointment of such judges shall then be confirmed by order entered by the court. If any judge so notified and so confirmed fails to attend the next such course, such failure shall subject such judge to possible removal from office at the option of the election authority.
If objections to the appointment of any such judge is filed prior to the day fixed by the court for confirmation of judges, the court shall hear such objections and the evidence introduced in support thereof, and shall confirm or refuse to confirm such nominations, as the interests of the public may require. No reasons may be given for the refusal to confirm. If any vacancies exist by reason of the action of such board or otherwise, at any time, the board of commissioners shall, subject to the provisions of Section 14-3.2, further report and nominate persons to fill such vacancies so existing in the manner aforesaid, and a court in the same way shall consider such nominations and shall confirm or refuse to confirm the same in the manner aforesaid. Upon the confirmation of such judges, at any time, a commission shall issue to each of such judges, under the seal of such court, and appropriate forms shall be prepared by the board of commissioners for such purpose. After such confirmation and acceptance of such commission, such judges shall thereupon become officers of such court. If a vacancy occurs so late that application to and confirmation by the court cannot be had before the election, then the board of commissioners shall, subject to the provisions of Section 14-3.2, make an appointment and issue a commission to such officer or officers, and when thus appointed such officer shall be considered an officer of the court and subject to the same rules and punishment, in case of misbehavior, as if confirmed by the court, and any judge, however appointed, and at whatever time, shall be considered an officer of court, and be subject to the same control and punishment in case of misbehavior. Not more than 10 business days after the day of election, the board of election commissioners shall compile a list containing the name, address and party affiliation of each judge of election who served on the day of election, and shall preserve such list and make it available for public inspection and copying for a period of not more than one year from the date of receipt of such list. Copies of such list shall be available for purchase at a cost not to exceed the cost of duplication. The board of commissioners has the right at any time, in case of misbehavior or neglect of duty, to remove any judge of election, and shall cause such vacancy to be filled in accordance with this Act. Except for judges appointed under subsection (c) of Section 14-1, the board has the right, at any time, to remove any judge of election for failing to vote the primary ballot of the political party he represents at a primary election at which he served as such judge, and shall cause such vacancy to be filled in accordance with this Act. The board shall remove any judge of election who, twice during the same term of office, fails to provide for the opening of the polling place at the time prescribed in Section 17-1 or Section 18-2, whichever is applicable, unless such delay can be demonstrated by the judge of election to be beyond his or her control. In the event that any judge of election is removed for cause, the board shall specify such cause in writing and make such writing a matter of public record, with a copy to be sent to the appropriate county chairman who made the initial recommendation of the election judges. The judges of election must be appointed and confirmed at least 35 days prior to the next election.
If any vacancy shall occur or exist, more than 5 days before election the judges appointed to such places must be confirmed by such court. Such commissioners shall not voluntarily remove any judge within 5 days of such election, except for flagrant misbehavior, incapacity or dishonesty, and the reasons therefor must afterwards be reported in writing to such court and made a matter of public record, with a copy to be sent to the appropriate county chairman who made the initial recommendation of the election judge. If such removal be wilful and without cause, the commissioners shall be punished for contempt of court and subject to removal. The board of election commissioners shall have the power on election day to remove without cause any judge of election appointed by the other judges of election pursuant to Section 14-6 and to appoint another judge of election to serve for that election. Such substitute judge of election must be selected, where possible, pursuant to the provisions of Section 14-3.2 and must be qualified in accordance with Section 14-1.
(Source: P.A. 90-672, eff. 7-31-98; 91-352, eff. 1-1-00.)

(10 ILCS 5/14-5.1) (from Ch. 46, par. 14-5.1)
Sec. 14-5.1. Each judge of election shall be identified as such by a suitable badge or label authorized and issued by the board of election commissioners and bearing the date of the election for which issued. On such badge, the judge shall print his or her name and the ward or township and precinct number in which he or she is serving.
(Source: P.A. 84-971.)

(10 ILCS 5/14-5.2) (from Ch. 46, par. 14-5.2)
Sec. 14-5.2. For each precinct in which there are 2 teams of judges, the board of election commissioners shall designate 2 of the judges of election, one from each political party, as holdover judges. The holdover judges shall be on duty during the entire time from the opening of the polls until the conclusion of the counting of the vote.
(Source: P.A. 76-1224.)

(10 ILCS 5/14-6) (from Ch. 46, par. 14-6)
Sec. 14-6. If, in any municipality operating under Article 6 of this Act, any judge shall not be present after the expiration of 15 minutes from the time to open the polls, or within 15 minutes from the time of closing the polls in the case of a judge appointed to count the vote or if any judge becomes ill or if any member of his immediate family becomes ill such judge may be excused from further attendance, and the judge or judges present shall fill the place of such absent judge, always selecting a person of the same political party as the party absent. One of the judges shall administer to such substitute the oath as required of the judge originally appointed, and blank forms shall be sent out by the commissioners for such purpose, which oath shall be preserved and returned to the commissioners, and such appointee shall be considered an officer of the circuit court, and subject to the same punishment and penalties as any other judge. Whenever such regular judge shall be present such substitute shall cease to act. No judge shall knowingly absent himself from the polls on election day, without good cause. No judge shall knowingly detain any register or poll book or cause it not to be produced at the polling place at the opening of the polls, or for not more than 15 minutes thereafter.
(Source: P.A. 80-704.)

(10 ILCS 5/14-7) (from Ch. 46, par. 14-7)
Sec. 14-7. Immediately after the confirmation of such judges by the circuit court, the Board of Election Commissioners shall notify each judge of election of his appointment and shall immediately mail to the judge of election his commission.
Previous to any vote being taken, judges of election shall severally subscribe and take an oath or affirmation in the following form:
"I, ...., residing at .... in the city (village or town) of .... in the State of Illinois, do solemnly swear (or affirm) (in the case of a registered voter, that I am a legal voter in the .... ward of the city (village or town), of .... in the State of Illinois); that I will support the laws and constitution of the United States, and of the State of Illinois, and that I will faithfully and honestly discharge the duties of the office of judge of election for the .... precinct of the .... ward of the city (village or town) of ...., in the county of ...., in the State of Illinois, according to the best of my ability."
(Source: P.A. 91-352, eff. 1-1-00.)

(10 ILCS 5/14-8) (from Ch. 46, par. 14-8)
Sec. 14-8. At least 60 days prior to the next election occurring immediately after the expiration of the term of office of the judges, the election commissioners shall cause judges of election again to be selected, who shall be selected, appointed and commissioned in the same way, according to the same forms and subject to the same qualifications and limitations as required for the selection and appointment of such officers in the first instance hereunder.
(Source: Laws 1957, p. 1450.)

(10 ILCS 5/14-9) (from Ch. 46, par. 14-9)
Sec. 14-9. In all municipalities operating under Article VI of this Act, judges of election shall receive the compensation specified in Section 13-10 in accordance with the population of the county as in said Section specified.
When any judge of election, deputy registrar, judge of registration or officer of registration does not perform all the services required by this Act, then the board of election commissioners shall audit his time and allow his pro rata compensation.
(Source: Laws 1957, p. 1450.)



Article 15 - Ballot Boxes And Poll Books

(10 ILCS 5/Art. 15 heading)

(10 ILCS 5/15-1) (from Ch. 46, par. 15-1)
Sec. 15-1. (a) Except in municipalities operating under Article 6 of this Act, the county board shall provide a sufficient number of ballot boxes, with secure locks and keys, at the expense of the county, for the several precincts and districts. There shall be an opening in the top of each box not larger than is sufficient to admit a single closed ballot to be inserted therein at one time, through which each ballot voted shall be put into the box.
(b) The county board may provide ballot boxes not of a permanent type, not of wooden or metal construction, not requiring locks or keys, nor having doors or windows, if (1) such ballot boxes are so constructed as to be completely sealed and empty units upon delivery to the polling place, (2) they can be prepared for the inserting and depositing of ballots by the removal of a perforated section in the top of each such ballot box, which removal creates an open slot not larger than is sufficient to admit a single closed ballot to be inserted therein at one time and through which each ballot voted shall be put into the boxes, and (3) such ballot boxes contain a perforated door or flap on one side which can be unsealed and opened for removal of the ballots when voting has been completed. No ballot box authorized by this paragraph shall be used on more than one election day.
(Source: P.A. 77-6.)

(10 ILCS 5/15-2) (from Ch. 46, par. 15-2)
Sec. 15-2. The said ballot boxes shall be delivered to and kept by the judges of election, and by them kept and delivered over to their successors.
(Source: Laws 1943, vol. 2, p. 1.)

(10 ILCS 5/15-3) (from Ch. 46, par. 15-3)
Sec. 15-3. The county clerk shall provide, at the expense of the county, proper blanks, poll books and other necessary election blanks for each precinct and district in his county, and cause a suitable number thereof to be delivered to the judges of election, at least ten (10) days before any election is to be held. The provision for poll books in this section shall not apply where Articles 4, 5 or 6 make provision for the use of an official poll record in lieu of poll books.
(Source: Laws 1943, vol. 2, p. 1.)

(10 ILCS 5/15-4) (from Ch. 46, par. 15-4)
Sec. 15-4. (a) In municipalities operating under Article 6 of this Act the Board of Election Commissioners shall provide all necessary ballot boxes and all registration record cards, forms of affidavits, forms of notices, certificates of registered voters, tally sheets, blanks and stationery of every description, with printed headings and certificates, necessary and proper for the registry of voters and the conduct of such elections and for every incidental purpose, connected therewith.
(b) The Board of Election Commissioners may provide ballot boxes not of a permanent type, not of wooden or metal construction, not requiring locks or keys, nor having doors or windows, if (1) such ballot boxes are so constructed as to be completely sealed and empty units upon delivery to the polling place, (2) they can be prepared for the inserting and depositing of ballots by the removal of a perforated section in the top of each such ballot box, which removal creates an open slot not larger than is sufficient to admit a single closed ballot to be inserted therein at one time and through which each ballot voted shall be put into the boxes, and (3) such ballot boxes contain a perforated door or flap on one side which can be unsealed and opened for removal of the ballots when voting has been completed. No ballot box authorized by this paragraph shall be used on more than one election day.
(Source: P.A. 77-6.)

(10 ILCS 5/15-6)
Sec. 15-6. Precinct tabulation optical scan technology voting equipment.
If the election authority has adopted the use of Precinct Tabulation Optical Scan Technology voting equipment pursuant to Article 24B of this Code, and the provisions of the Article are in conflict with the provisions of this Article 15, the provisions of Article 24B shall govern the procedures followed by the election authority, its judges of elections, and all employees and agents. In following the provisions of Article 24B, the election authority is authorized to develop and implement procedures to fully utilize Precinct Tabulation Optical Scan Technology voting equipment authorized by the State Board of Elections as long as the procedure is not in conflict with either Article 24B or the administrative rules of the State Board of Elections.
(Source: P.A. 89-394, eff. 1-1-97.)



Article 16 - Ballots

(10 ILCS 5/Art. 16 heading)

(10 ILCS 5/16-1) (from Ch. 46, par. 16-1)
Sec. 16-1. In all elections hereafter to be held in this state for public officers, the voting shall be by ballots printed and distributed at public expense as provided in this article and no other ballots shall be used.
(Source: P.A. 80-1469.)

(10 ILCS 5/16-3) (from Ch. 46, par. 16-3)
Sec. 16-3. (a) The names of all candidates to be voted for in each election district or precinct shall be printed on one ballot, except as is provided in Sections 16-6.1 and 21-1.01 of this Act and except as otherwise provided in this Act with respect to the odd year regular elections and the emergency referenda; all nominations of any political party being placed under the party appellation or title of such party as designated in the certificates of nomination or petitions. The names of all independent candidates shall be printed upon the ballot in a column or columns under the heading "independent" arranged under the names or titles of the respective offices for which such independent candidates shall have been nominated and so far as practicable, the name or names of any independent candidate or candidates for any office shall be printed upon the ballot opposite the name or names of any candidate or candidates for the same office contained in any party column or columns upon said ballot. The ballot shall contain no other names, except that in cases of electors for President and Vice-President of the United States, the names of the candidates for President and Vice-President may be added to the party designation and words calculated to aid the voter in his choice of candidates may be added, such as "Vote for one," "Vote for not more than three." If no candidate or candidates file for an office and if no person or persons file a declaration as a write-in candidate for that office, then below the title of that office the election authority instead shall print "No Candidate". When an electronic voting system is used which utilizes a ballot label booklet, the candidates and questions shall appear on the pages of such booklet in the order provided by this Code; and, in any case where candidates for an office appear on a page which does not contain the name of any candidate for another office, and where less than 50% of the page is utilized, the name of no candidate shall be printed on the lowest 25% of such page. On the back or outside of the ballot, so as to appear when folded, shall be printed the words "Official Ballot", followed by the designation of the polling place for which the ballot is prepared, the date of the election and a facsimile of the signature of the election authority who has caused the ballots to be printed. The ballots shall be of plain white paper, through which the printing or writing cannot be read. However, ballots for use at the nonpartisan and consolidated elections may be printed on different color paper, except blue paper, whenever necessary or desirable to facilitate distinguishing between ballots for different political subdivisions. In the case of nonpartisan elections for officers of a political subdivision, unless the statute or an ordinance adopted pursuant to Article VII of the Constitution providing the form of government therefor requires otherwise, the column listing such nonpartisan candidates shall be printed with no appellation or circle at its head. The party appellation or title, or the word "independent" at the head of any column provided for independent candidates, shall be printed in letters not less than one-fourth of an inch in height and a circle one-half inch in diameter shall be printed at the beginning of the line in which such appellation or title is printed, provided, however, that no such circle shall be printed at the head of any column or columns provided for such independent candidates. The names of candidates shall be printed in letters not less than one-eighth nor more than one-fourth of an inch in height, and at the beginning of each line in which a name of a candidate is printed a square shall be printed, the sides of which shall be not less than one-fourth of an inch in length. However, the names of the candidates for Governor and Lieutenant Governor on the same ticket shall be printed within a bracket and a single square shall be printed in front of the bracket. The list of candidates of the several parties and any such list of independent candidates shall be placed in separate columns on the ballot in such order as the election authorities charged with the printing of the ballots shall decide; provided, that the names of the candidates of the several political parties, certified by the State Board of Elections to the several county clerks shall be printed by the county clerk of the proper county on the official ballot in the order certified by the State Board of Elections. Any county clerk refusing, neglecting or failing to print on the official ballot the names of candidates of the several political parties in the order certified by the State Board of Elections, and any county clerk who prints or causes to be printed upon the official ballot the name of a candidate, for an office to be filled by the Electors of the entire State, whose name has not been duly certified to him upon a certificate signed by the State Board of Elections shall be guilty of a Class C misdemeanor.
(b) When an electronic voting system is used which utilizes a ballot card, on the inside flap of each ballot card envelope there shall be printed a form for write-in voting which shall be substantially as follows:

(10 ILCS 5/16-4.1) (from Ch. 46, par. 16-4.1)
Sec. 16-4.1. Ballots; Form; Consolidated Elections. This Section shall apply only to the consolidated primary election, and the consolidated election, except as otherwise expressly provided herein.
The ballot for the nomination or election of officers of each political subdivision shall be considered a separate ballot, and candidates for such offices shall be grouped together. Where paper ballots are used, the names of candidates for nomination or election to more than one political subdivision may be contained on a common ballot, provided that such ballot clearly indicates and separates each political subdivision from which such officers are to be nominated or elected.
At the consolidated election, the ballot for school district offices shall precede the ballot for community college district offices, and thereafter the ballot order of the political subdivision officers to be elected shall be as determined by the election authority. In the case of school districts other than community consolidated school districts, the ballot for non-high school district offices shall precede the ballot for high school district offices.
At the consolidated primary and at the consolidated election, the ballot for nomination or election of municipal officers shall precede the ballot for township officers. At the consolidated election, following the ballot for municipal and township offices shall be the ballots for park district and library district offices, following which shall be the ballots for other political subdivision offices in the order determined by the election authority.
The election authority, in determining the order of ballot placement for offices of political subdivisions whose ballot placement is not specified in this Section, shall give due regard to the clarity of the ballot presentation to the voters, cost and administrative ease, and the requirement to provide separate ballot formats within precincts in which the electors are not entitled to vote for the same offices or propositions. At the request of a political subdivision which extends into more than one election jurisdiction, the election authority shall endeavor to coordinate placement and color of the ballot for such subdivision with the other election authorities responsible for preparing ballots for such subdivision election. The election authority may conduct a lottery to determine the order of ballot placement of political subdivision ballots where such order is not specified in this Section. Such lottery may be conducted jointly by two or more election authorities.
(Source: P.A. 89-700, eff. 1-17-97; 90-358, eff. 1-1-98; 90-655, eff. 7-30-98.)

(10 ILCS 5/16-5) (from Ch. 46, par. 16-5)
Sec. 16-5. For all elections to which this article applies, the county clerks, in their respective counties, shall have charge of the printing of the ballots for all elections, including referenda, and shall furnish them to the judges of election. In municipalities and counties having a board of election commissioners, such board shall have charge of the printing of the ballots and furnish them to the judges of election within the territory under their jurisdiction. Ballots shall be printed and in possession of the respective election authorities at least two days before each election and subject to the inspection of candidates and their agents; if any mistakes be discovered they shall be corrected without delay. The election authority shall cause to be delivered to the judges of election at the polling place of each precinct or district, not less than twelve hours before the time fixed by law for the opening of the polls therein, at least 10% more ballots of the kind to be voted in such precinct or district than the number of voters registered therein for the purposes of such election, such ballots shall be put up in separate sealed packages, with marks on the outside clearly designating the polling place for which they are intended and the number of ballots enclosed, and receipt therefor shall be given by the judges of election to whom they are delivered, which receipt shall be preserved by the election authority. The election authority shall provide and retain at its office an ample supply of ballots, in addition to those distributed to the several voting precincts or districts, and if at any time on or before the day of election the ballots furnished to any precinct shall be lost, destroyed or exhausted before the polls are closed, on written application signed by a majority of the judges he or they shall immediately cause to be delivered to such judges at the polling place, such additional supply of ballots as may be required and sufficient to comply with the provisions of this Act.
(Source: P.A. 80-1469.)

(10 ILCS 5/16-5.01) (from Ch. 46, par. 16-5.01)
Sec. 16-5.01. (a) The election authority shall, at least 46 days prior to the date of any election at which federal officers are elected and 45 days prior to any other regular election, have a sufficient number of ballots printed so that such ballots will be available for mailing 45 days prior to the date of the election to persons who have filed application for a ballot under the provisions of Article 20 of this Act.
(b) If at any election at which federal offices are elected or nominated the election authority is unable to comply with the provisions of subsection (a), the election authority shall mail to each such person, in lieu of the ballot, a Special Write-in Vote by Mail Voter's Blank Ballot. The Special Write-in Vote by Mail Voter's Blank Ballot shall be used at all elections at which federal officers are elected or nominated and shall be prepared by the election authority in substantially the following form:

(10 ILCS 5/16-6) (from Ch. 46, par. 16-6)
Sec. 16-6. Whenever one or more proposals for amendment of the constitution or the calling of a constitutional convention or any combination thereof is or are to be voted upon by the people, the proposition or propositions for the adoption or rejection of such amendment or amendments or convention shall be submitted upon a ballot separate from the "Official Ballot" containing the names of candidates for State and other offices to be voted at such election. Such separate ballot shall be printed upon paper of a distinctly blue color and shall, as near as may be practicable, be of uniform size and blue color, but any variation in the size of such ballots or in the tincture of blue employed shall not affect or impair the validity thereof. Preceding each proposal to amend the constitution shall be printed the brief explanation of the amendment, prepared by the General Assembly, or in the case of a proposed amendment initiated by petition pursuant to Section 3 of Article XIV of the Constitution of the State of Illinois by the principal proponents of the amendment as approved by the Attorney General, and immediately below the explanation, the proposition shall be printed in substantially the following form:
--------------------------------------------------------------
YES For the proposed amendment
----------- to Article ______ (or Section
NO _______ of Article ______) of
the Constitution.
--------------------------------------------------------------
In the case of a proposition for the calling of a constitutional convention, such proposition shall be printed in substantially the following form:
--------------------------------------------------------------
YES For the calling
----------- of a Constitutional
NO Convention.
--------------------------------------------------------------
On the back or outside of the ballot so as to appear when folded, shall be printed the words "CONSTITUTION BALLOT", followed by the designation of the polling place for which the ballot is prepared, the date of the election and a facsimile of the signature of the clerk or other officer who has caused the ballots to be printed. Immediately above the words "CONSTITUTION BALLOT" in the case of a proposition for the calling of a constitutional convention or a proposition to amend the Constitution the following legend shall be printed in bold face type:

(10 ILCS 5/16-6.1) (from Ch. 46, par. 16-6.1)
Sec. 16-6.1. In elections held pursuant to the provisions of Section 12 of Article VI of the Constitution relating to retention of judges in office, the form of the proposition to be submitted for each candidate shall be as provided in paragraph (1) or (2), as the election authority may choose.
(1) The names of all persons seeking retention in the

same office shall be listed, in the order provided in this Section, with one proposition that reads substantially as follows: "Shall each of the persons listed be retained in office as (insert name of office and court)?". To the right of each candidate's name must be places for the voter to mark "Yes" or "No". If the list of candidates for retention in the same office exceeds one page of the ballot, the proposition must appear on each page upon which the list of candidates continues.

(2) The form of the proposition for each candidate

shall be substantially as follows:

------------------------------------------------------
Shall ....... (insert name YES
of candidate) be retained in ---------------
office as ..... (insert name NO
of office and Court)?
------------------------------------------------------
The names of all candidates thus submitting their names for retention in office in any particular judicial district or circuit shall appear on the same ballot which shall be separate from all other ballots voted on at the general election.
Propositions on Supreme Court judges, if any are seeking retention, shall appear on the ballot in the first group, for judges of the Appellate Court in the second group immediately under the first, and for circuit judges in the last group. The grouping of candidates for the same office shall be preceded by a heading describing the office and the court. If there are two or more candidates for each office, the names of such candidates in each group shall be listed in the order determined as follows: The name of the person with the greatest length of time served in the specified office of the specified court shall be listed first in each group. The rest of the names shall be listed in the appropriate order based on the same seniority standard. If two or more candidates for each office have served identical periods of time in the specified office, such candidates shall be listed alphabetically at the appropriate place in the order of names based on seniority in the office as described. Circuit judges shall be credited for the purposes of this section with service as associate judges prior to July 1, 1971 and with service on any court the judges of which were made associate judges on January 1, 1964 by virtue of Paragraph 4, subparagraphs (c) and (d) of the Schedule to Article VI of the former Illinois Constitution.
At the top of the ballot on the same side as the propositions on the candidates are listed shall be printed an explanation to read substantially as follows: "Vote on the proposition with respect to all or any of the judges listed on this ballot. No judge listed is running against any other judge. The sole question is whether each judge shall be retained in his or her present office".
Such separate ballot shall be printed on paper of sufficient size so that when folded once it shall be large enough to contain the following words, which shall be printed on the back, "Ballot for judicial candidates seeking retention in office". Such ballot shall be handed to the elector at the same time as the ballot containing the names of other candidates for the general election and shall be returned therewith by the elector to the proper officer in the manner designated by this Act. All provisions of this Act relating to ballots shall apply to such separate ballot, except as otherwise specifically provided in this section. Such separate ballot shall be printed upon paper of a green color. No other ballot at the same election shall be green in color.
In precincts in which voting machines are used, the special ballot containing the propositions on the retention of judges may be placed on the voting machines if such voting machines permit the casting of votes on such propositions.
An electronic voting system authorized by Article 24A may be used in voting and tabulating the judicial retention ballots. When an electronic voting system is used which utilizes a ballot label booklet and ballot card, there shall be used in the label booklet a separate ballot label page or pages as required for such proposition, which page or pages for such proposition shall be of a green color separate and distinct from the ballot label page or pages used for any other proposition or candidates.
(Source: P.A. 99-78, eff. 7-20-15.)

(10 ILCS 5/16-7) (from Ch. 46, par. 16-7)
Sec. 16-7. Whenever a public question is to be submitted to be voted upon and has been initiated and certified in accordance with Article 28 of this Code, the election authorities to whom the question is certified shall print the question on the ballot for the proper election, and shall cause it to be submitted in the proper precincts to those electors entitled by reason of their residency to vote on such question.
The substance of such public measure shall be clearly indicated on a separate ballot, and two spaces shall be left upon the right-hand margin thereof, one for the votes favoring the public measure, to be designated by the word, "Yes", and one for the votes opposing the measure, to be designated by the word, "No", as in the form herein given:
--------------------------------------------------------------
Shall (here print YES
the substance of the -------------------------------
public measure). NO
--------------------------------------------------------------
The elector shall designate his vote by a cross mark, thus: (X). Any such separate ballot shall be printed on paper of sufficient size so that when folded once it shall be large enough to contain the following words, which shall be printed on the back, "Ballot for (name of public measure to be voted on)." Such ballot shall be handed to the elector at the same time as the ballot containing the names of the candidates, and returned therewith by the elector to the proper office in the manner designated by this Act. All provisions of this Act relating to ballots shall apply to such separate ballot, except as herein otherwise provided. Such separate ballot or ballots shall be printed upon paper of a distinctly different color from any other ballot for candidates used at such election and from those for the question of retention in office of judges and of constitutional amendments and as near as may be practicable, be of uniform size. Any variation in the size of such ballots shall not impair their validity.
In the case of a public question described in subsection (b) of Section 28-6, the election authority shall include on the ballot the description of the territory concerning which the question is to be submitted, as set forth in the certification of the public question or, where the question is initiated by petition filed with the authority, as set forth in such petition. If the election authority determines the description cannot be included within the space limitations of the ballot, the election authority shall prepare large printed copies of a notice of the public question, which shall include the description. The notice shall be prominently displayed in the polling place of each precinct in which the question is to be submitted.
In precincts in which voting machines are used, separate ballots shall not be required if such voting machines permit the casting of votes on such proposition.
An electronic voting system authorized by Article 24A may be used in voting and tabulating the ballots on a public measure. When an electronic voting system is used, which utilizes a ballot label booklet and ballot card, there shall be used in the ballot label booklet a separate ballot label page or pages as required for such public measures or propositions. The page or pages for such public measures or propositions shall be of a color separate and distinct from the ballot label page or pages used for candidates and from those used for the propositions of retention in office of judges and of constitutional amendments. The ballot card provided for recording the voter's vote or choice on public measures or propositions may be the same card as is used for recording his vote for candidates. More than one public measure or proposition may be placed on the same ballot label page or series of pages and may be voted or recorded on the same column or series of columns on the same ballot card, and all columns on the ballot card may be of the same color.
However, at the nonpartisan, consolidated primary, and consolidated elections, the proposition for a public question relating to a political subdivision shall be placed on the ballot together with the ballot for the nomination or election of officers of such political subdivision to be voted upon at the same election, unless such placement is not feasible.
(Source: P.A. 84-1467.)

(10 ILCS 5/16-9) (from Ch. 46, par. 16-9)
Sec. 16-9. The election authorities shall prepare full instructions for the guidance of voters at each election as to obtaining ballots, as to the manner of marking them and the method of gaining assistance and as to obtaining new ballots in place of those accidentally spoiled; and they shall respectively cause the same to be printed in large, clear type, on separate cards, to be called cards of instruction; and the election authorities shall furnish to the judges of election a sufficient number of such cards of instruction to enable the judges of election to comply with the provisions of this article.
(Source: P.A. 81-1194.)

(10 ILCS 5/16-10) (from Ch. 46, par. 16-10)
Sec. 16-10. The judges of election shall cause not less than one of such cards to be posted in each voting booth provided for the preparation of ballots, and not less than four of such cards to be posted in and about the polling places upon the day of election. In every county of not more than 500,000 inhabitants, each election authority shall cause to be published, prior to the day of any election, in at least two newspapers, if there be so many published in such county, a list of all the nominations made as in this Act provided and to be voted for at such election, as near as may be, in the form in which they shall appear upon the general ballot; provided that this requirement shall not apply with respect to any consolidated primary for which the local election official is required to make the publication under Section 7-21.
(Source: P.A. 95-699, eff. 11-9-07.)

(10 ILCS 5/16-11)
Sec. 16-11. Precinct tabulation optical scan technology voting equipment.
If the election authority has adopted the use of Precinct Tabulation Optical Scan Technology voting equipment pursuant to Article 24B of this Code, and the provisions of the Article are in conflict with the provisions of this Article 16, the provisions of Article 24B shall govern the procedures followed by the election authority, its judges of elections, and all employees and agents. In following the provisions of Article 24B, the election authority is authorized to develop and implement procedures to fully utilize Precinct Tabulation Optical Scan Technology voting equipment authorized by the State Board of Elections as long as the procedure is not in conflict with either Article 24B or the administrative rules of the State Board of Elections.
(Source: P.A. 89-394, eff. 1-1-97.)



Article 17 - Conduct of Elections and Making Returns

(10 ILCS 5/Art. 17 heading)

(10 ILCS 5/17-1) (from Ch. 46, par. 17-1)
Sec. 17-1. The polls shall be opened at the hour of 6:00 a.m. and continued open until 7:00 p.m. of the same day, at which time the polls shall be closed; but if the judges shall not attend at the hour of six o'clock in the morning, or if it shall be necessary for the electors present to appoint judges to conduct the election, as herein prescribed, the polls may, in that case, be opened at any hour before the time for closing the same shall arrive, as the case may require.
(Source: P.A. 81-850; 81-1149.)

(10 ILCS 5/17-2) (from Ch. 46, par. 17-2)
Sec. 17-2. Upon opening the polls one of the judges of election shall make proclamation of the same, and at least 30 minutes before the closing of the polls proclamation shall be made in like manner that the polls will be closed in half an hour.
(Source: Laws 1957, p. 1450.)

(10 ILCS 5/17-3) (from Ch. 46, par. 17-3)
Sec. 17-3. (a) Before voting begins, the ballot box shall be publicly opened and exhibited, and the judges shall see that no ballot is in such box; after which the box shall be locked and the key delivered to one of the judges, and shall not be again opened until the close of the polls. This paragraph (a) applies whenever permanent type ballot boxes are used, and does not apply when non-permanent type ballot boxes are used in accordance with section 15-1, paragraph (b).
(b) When non-permanent type ballot boxes are used in accordance with section 15-1, paragraph (b), prior to the commencement of voting and before any ballots are deposited therein, the judges shall examine each sealed ballot box, show it to those present and insure that it is in fact sealed and empty; the sealed slot shall be broken open before those present and the box inspected to insure that it is empty and such ballot box shall not be removed from public view from the time it is so inspected until after the close of the polls. The sealed opening on the side of the box shall not be unsealed or opened until after the close of the polls.
(Source: P.A. 77-6.)

(10 ILCS 5/17-4) (from Ch. 46, par. 17-4)
Sec. 17-4. Each of 2 judges of the election shall keep a poll list, which shall contain a column headed "number", and another headed "names of voters". The name of each elector voting shall be entered upon each of the poll books by such judges, in regular succession, under the proper headings, and the number of such voter placed opposite his name in the column headed "number". This section shall not apply where Articles 4, 5 or 6 of this Act make provision for the use of an official poll record in lieu of poll books.
(Source: Laws 1957, p. 1452.)

(10 ILCS 5/17-5) (from Ch. 46, par. 17-5)
Sec. 17-5. The manner of voting shall be by ballot. The ballot shall be printed or written, or partly printed and partly written, and shall be, except as otherwise provided in Article 8A, in form as prescribed in Article 16 of this Act.
(Source: Laws 1964, 1st S.S., p. 711.)

(10 ILCS 5/17-6) (from Ch. 46, par. 17-6)
Sec. 17-6. The names of all candidates for which the elector intends to vote shall be written or printed upon the same ballot, and the office to which he or she desires each to be elected shall be designated upon the ballot in the manner prescribed in Article 16 of this Act.
(Source: P.A. 83-333.)

(10 ILCS 5/17-7) (from Ch. 46, par. 17-7)
Sec. 17-7. The judges of election of their respective election precincts or election districts shall have charge of the ballots and furnish them to the voter as herein set forth.
(Source: Laws 1943, vol. 2, p. 1.)

(10 ILCS 5/17-8) (from Ch. 46, par. 17-8)
Sec. 17-8. The county clerk shall provide in each polling place, so designated or provided a sufficient number of booths, which shall be provided with such supplies and conveniences, including shelves, pens, penholders, ink, blotters and pencils, as will enable the voter to prepare his ballot for voting, and in which voters may prepare their ballots screened from all observation as to the manner in which they do so. They shall be within plain view of election officers, and both they and the ballot boxes shall be within plain view of those within the proximity of the voting booths. Each of said booths shall have 3 sides enclosed, one side in front, to be closed with a curtain. Each side of each booth shall be 6 feet 4 inches and the curtain shall extend within 2 feet of the floor, which shall be closed while the voter is preparing his ballot. Each booth shall be at least 32 inches square and shall contain a shelf at least one foot wide, at a convenient height for writing. No person other than the election officers and the challengers allowed by law, and those admitted for the purpose of voting as herein provided, shall be permitted within the proximity of the voting booths, (i) except by authority of the election officers to keep order and enforce the law and (ii) except that one or more children under the age of 18 may accompany their parent or guardian into the voting booth as long as a request to do so is made to the election officers and, in the sole discretion of the election officers, the child or children are not likely to disrupt or interfere with the voting process or influence the casting of a vote. The number of such voting booths shall not be less than one to every 75 voters or fraction thereof who voted at the last preceding election in the precinct. The expense of providing booths and other things required in this Act shall be paid in the same manner as other election expenses.
Where electronic voting systems are used, a booth with a self-contained electronic voting device may be used. Each such booth shall have 3 sides enclosed and shall be equipped with a curtain for closing the front of the booth. The curtain must extend to within 2 feet of the floor. Each side shall be of such a height, in no event less than 5 feet, one inch, as to insure the secrecy of the voter. Each booth shall be at least 32 inches square, provided, however, that where a booth is no more than 23 inches wide and the sides of such booth extend from a point below the device to a height of 5 feet, one inch, at the front of the booth, and such booth insures that voters may prepare their ballots in secrecy, such booth may be used. If an election authority provides each polling place with stickers or emblems to be given to voters indicating that the person has voted, no person who has voted shall be denied such sticker or emblem.
(Source: P.A. 98-1171, eff. 6-1-15.)

(10 ILCS 5/17-9) (from Ch. 46, par. 17-9)
Sec. 17-9. Any person desiring to vote shall give his name and, if required to do so, his residence to the judges of election, one of whom shall thereupon announce the same in a loud and distinct tone of voice, clear, and audible; the judges of elections shall check each application for ballot against the list of voters registered in that precinct to whom grace period, vote by mail, or early ballots have been issued for that election, which shall be provided by the election authority and which list shall be available for inspection by pollwatchers. A voter applying to vote in the precinct on election day whose name appears on the list as having been issued a grace period, vote by mail, or early ballot shall not be permitted to vote in the precinct, except that a voter to whom a vote by mail ballot was issued may vote in the precinct if the voter submits to the election judges that vote by mail ballot for cancellation. If the voter is unable to submit the vote by mail ballot, it shall be sufficient for the voter to submit to the election judges (i) a portion of the vote by mail ballot if the vote by mail ballot was torn or mutilated or (ii) an affidavit executed before the election judges specifying that (A) the voter never received a vote by mail ballot or (B) the voter completed and returned a vote by mail ballot and was informed that the election authority did not receive that vote by mail ballot. All applicable provisions of Articles 4, 5 or 6 shall be complied with and if such name is found on the register of voters by the officer having charge thereof, he shall likewise repeat said name, and the voter shall be allowed to enter within the proximity of the voting booths, as above provided. One of the judges shall give the voter one, and only one of each ballot to be voted at the election, on the back of which ballots such judge shall indorse his initials in such manner that they may be seen when each such ballot is properly folded, and the voter's name shall be immediately checked on the register list. In those election jurisdictions where perforated ballot cards are utilized of the type on which write-in votes can be cast above the perforation, the election authority shall provide a space both above and below the perforation for the judge's initials, and the judge shall endorse his or her initials in both spaces. Whenever a proposal for a constitutional amendment or for the calling of a constitutional convention is to be voted upon at the election, the separate blue ballot or ballots pertaining thereto shall, when being handed to the voter, be placed on top of the other ballots to be voted at the election in such manner that the legend appearing on the back thereof, as prescribed in Section 16-6 of this Act, shall be plainly visible to the voter. At all elections, when a registry may be required, if the name of any person so desiring to vote at such election is not found on the register of voters, he or she shall not receive a ballot until he or she shall have complied with the law prescribing the manner and conditions of voting by unregistered voters. If any person desiring to vote at any election shall be challenged, he or she shall not receive a ballot until he or she shall have established his right to vote in the manner provided hereinafter; and if he or she shall be challenged after he has received his ballot, he shall not be permitted to vote until he or she has fully complied with such requirements of the law upon being challenged. Besides the election officer, not more than 2 voters in excess of the whole number of voting booths provided shall be allowed within the proximity of the voting booths at one time. The provisions of this Act, so far as they require the registration of voters as a condition to their being allowed to vote shall not apply to persons otherwise entitled to vote, who are, at the time of the election, or at any time within 60 days prior to such election have been engaged in the military or naval service of the United States, and who appear personally at the polling place on election day and produce to the judges of election satisfactory evidence thereof, but such persons, if otherwise qualified to vote, shall be permitted to vote at such election without previous registration.
All such persons shall also make an affidavit which shall be in substantially the following form:
State of Illinois,)
) ss.
County of ........)
............... Precinct .......... Ward
I, ...., do solemnly swear (or affirm) that I am a citizen of the United States, of the age of 18 years or over, and that within the past 60 days prior to the date of this election at which I am applying to vote, I have been engaged in the .... (military or naval) service of the United States; and I am qualified to vote under and by virtue of the Constitution and laws of the State of Illinois, and that I am a legally qualified voter of this precinct and ward except that I have, because of such service, been unable to register as a voter; that I now reside at .... (insert street and number, if any) in this precinct and ward; that I have maintained a legal residence in this precinct and ward for 30 days and in this State 30 days next preceding this election. ......................... Subscribed and sworn to before me on (insert date). ......................... Judge of Election.

The affidavit of any such person shall be supported by the affidavit of a resident and qualified voter of any such precinct and ward, which affidavit shall be in substantially the following form:
State of Illinois,)
) ss.
County of ........)
........... Precinct ........... Ward
I, ...., do solemnly swear (or affirm), that I am a resident of this precinct and ward and entitled to vote at this election; that I am acquainted with .... (name of the applicant); that I verily believe him to be an actual bona fide resident of this precinct and ward and that I verily believe that he or she has maintained a legal residence therein 30 days and in this State 30 days next preceding this election. ......................... Subscribed and sworn to before me on (insert date). ......................... Judge of Election.

All affidavits made under the provisions of this Section shall be enclosed in a separate envelope securely sealed, and shall be transmitted with the returns of the elections to the county clerk or to the board of election commissioners, who shall preserve the said affidavits for the period of 6 months, during which period such affidavits shall be deemed public records and shall be freely open to examination as such.
(Source: P.A. 98-1171, eff. 6-1-15.)

(10 ILCS 5/17-10) (from Ch. 46, par. 17-10)
Sec. 17-10. (a) Whenever, at any election, in any precinct, any person offering to vote is not personally known to the judges of election to have the qualifications required in this Act, if his vote is challenged by a legal voter at such election, he or she shall make and subscribe an affidavit, in the following form, which shall be retained by the judges of election, and returned by them affixed to the poll books or with the official poll record:
State of Illinois)
)ss.
County of .......)
I, ...., do solemnly swear (or affirm) that I am a citizen of the United States; that I am 18 years of age or over; that I have resided in this State and in this election district 30 days next preceding this election; that I have not voted at this election; that I am a duly qualified voter in every respect; that I now reside at (here give the particular house or place of residence, and, if in a town or city, the street and number), in this election district; *1. that I registered to vote from said address; *2. that I changed my residence to the above address from ...., both of which are in this election district; *3. that I changed my name from .... to that which I have signed below; *4. that I have not changed my residence but my address has changed as a result of implementation of a 9-1-1 emergency telephone system.
So help me God, (or "This I do solemnly and sincerely affirm", as the case may be). ......................... Subscribed and sworn to before me on (insert date). ......................... *1. If registration is not required, draw a line through 1 above.
*2. Fill in the blank ONLY if you have moved within 2 years.
*3. Fill in the blank ONLY if you have changed your name within 2 years.
*4. Fill in the blank ONLY if you have not changed your residence but your address has changed as a result of implementation of a 9-1-1 emergency telephone system.

In addition to such an affidavit, the person so challenged shall provide to the judges of election proof of residence by producing two forms of identification showing the person's current residence address, provided that such identification may include a lease or contract for a residence and not more than one piece of mail addressed to the person at his current residence address and postmarked not earlier than 30 days prior to the date of the election, or the person shall procure a witness personally known to the judges of election, and resident in the precinct (or district), or who shall be proved by some legal voter of such precinct or district, known to the judges to be such, who shall take the oath following, viz:
I do solemnly swear (or affirm) that I am a resident of this election precinct (or district), and entitled to vote at this election, and that I have been a resident of this State for 30 days last past, and am well acquainted with the person whose vote is now offered; that he is an actual and bona fide resident of this election precinct (or district), and has resided herein 30 days, and as I verily believe, in this State, 30 days next preceding this election.
The oath in each case may be administered by either of the judges of election, or by any officer, resident in the precinct or district, authorized by law to administer oaths.
(b) Whenever, at any regular or special election, in any precinct, district, city, village, incorporated town, town or ward, any person offering to vote has moved therefrom within 30 days prior to said regular or special election, he shall make and subscribe an affidavit, in the following form, which shall be supported by providing to the judges of election proof of residence by producing two forms of identification showing the person's current residence address, provided that such identification may include not more than one piece of mail addressed to the person at his current residence address and postmarked not earlier than 30 days prior to the date of the election, or by one affidavit of a registered voter in the precinct, as provided herein, both of which shall be retained by the judges of election, and returned by them affixed to the poll books or with the official poll record:
State of Illinois)
)ss.
County of .......)
I, ........., do solemnly swear (or affirm) that I am a citizen of the United States; that I am 18 years of age; that I have not voted at this election; that prior to 30 days preceding this election I was a duly qualified and registered voter in every respect in this election district; that I have recently moved from (here give the particular house or place of residence, and, if in a town or city, the street and number), in this election district; that I now reside at (here give the particular house or place of residence, and, if in a town or city, the street and number), in another election district in the State.
So help me God, (or "This I do solemnly and sincerely affirm", as the case may be). ...................... Subscribed and sworn to before me on (insert date). ...................... State of Illinois)
)ss.
County of .......) ......... Precinct ........ Ward I, ........, do solemnly swear (or affirm), that I am a resident of this precinct and entitled to vote at this election; that I am acquainted with .... (name of the applicant); that I verily believe him to have been an actual bona fide resident and registered voter of this precinct and that he maintained a legal residence therein, 30 days next preceding this election. .................... Subscribed and sworn to before me on (insert date). .................... Judge of Election.

The oath may be administered by either of the judges of election, or by any officer, resident in the precinct or district, authorized by law to administer oaths.
(c) For purposes of this Section, the submission of a photo identification issued by a college or university, accompanied by either (i) a copy of the applicant's contract or lease for a residence or (ii) one piece of mail addressed to the person at his or her current residence address and postmarked not earlier than 30 days prior to the date of the election, shall be sufficient to establish proof of residence.
(Source: P.A. 96-317, eff. 1-1-10.)

(10 ILCS 5/17-11) (from Ch. 46, par. 17-11)
Sec. 17-11. On receipt of his ballot the voter shall forthwith, and without leaving the inclosed space, retire alone, or accompanied by children as provided in Section 17-8, to one of the voting booths so provided and shall prepare his ballot by making in the appropriate margin or place a cross (X) opposite the name of the candidate of his choice for each office to be filled, or by writing in the name of the candidate of his choice in a blank space on said ticket, making a cross (X) opposite thereto; and in case of a question submitted to the vote of the people, by making in the appropriate margin or place a cross (X) against the answer he desires to give. A cross (X) in the square in front of the bracket enclosing the names of a team of candidates for Governor and Lieutenant Governor counts as one vote for each of such candidates. Before leaving the voting booth the voter shall fold his ballot in such manner as to conceal the marks thereon. He shall then vote forthwith in the manner herein provided, except that the number corresponding to the number of the voter on the poll books shall not be indorsed on the back of his ballot. He shall mark and deliver his ballot without undue delay, and shall quit said inclosed space as soon as he has voted; except that immediately after voting, the voter shall be instructed whether the voting equipment, if used, accepted or rejected the ballot or identified the ballot as under-voted for a statewide constitutional office. A voter whose ballot is identified as under-voted may return to the voting booth and complete the voting of that ballot. A voter whose ballot is not accepted by the voting equipment may, upon surrendering the ballot, request and vote another ballot. The voter's surrendered ballot shall be initialed by the election judge and handled as provided in the appropriate Article governing that voting equipment.
No voter shall be allowed to occupy a voting booth already occupied by another, nor remain within said inclosed space more than ten minutes, nor to occupy a voting booth more than five minutes in case all of said voting booths are in use and other voters waiting to occupy the same. No voter not an election officer, shall, after having voted, be allowed to re-enter said inclosed space during said election. No person shall take or remove any ballot from the polling place before the close of the poll. No voter shall vote or offer to vote any ballot except such as he has received from the judges of election in charge of the ballots. Any voter who shall, by accident or mistake, spoil his ballot, may, on returning said spoiled ballot, receive another in place thereof only after the word "spoiled" has been written in ink diagonally across the entire face of the ballot returned by the voter.
Where voting machines or electronic voting systems are used, the provisions of this section may be modified as required or authorized by Article 24, 24A, 24B, or 24C, whichever is applicable, except that the requirements of this Section that (i) the voter must be notified of the voting equipment's acceptance or rejection of the voter's ballot or identification of an under-vote for a statewide constitutional office and (ii) the voter shall have the opportunity to correct an under-vote or surrender the ballot that was not accepted and vote another ballot shall not be modified.
(Source: P.A. 94-288, eff. 1-1-06; 95-699, eff. 11-9-07.)

(10 ILCS 5/17-12) (from Ch. 46, par. 17-12)
Sec. 17-12. The ballot shall be folded by the voter and delivered to one of the judges of election; and if the judge be satisfied, that the person offering the vote is a legal voter, the judges of election shall enter the name of the voter, and his number, under the proper heading in the poll books, (except as otherwise provided in Articles 4, 5 or 6) and shall immediately put the ballot into the ballot box.
The voter shall in like manner fold and deliver the separate blue ballot or ballots pertaining to a proposal or proposals for constitutional amendments or the calling of a constitutional convention, if such proposal or proposals have been submitted to a vote of the people at such election and shall also in like manner fold and deliver the separate representative ballot provided for in Article 8A in cases where that Article is applicable. The judge of election to whom the voter delivers his ballots shall not accept the same unless all of the ballots given to the voter are returned by him. If a voter delivers less than all of the ballots given to him, the judge to whom the same are offered shall advise him in a voice clearly audible to the other judges of election that the voter must return the remainder of the ballots. The statement of the judge to the voter shall clearly express the fact that the voter is not required to vote such remaining ballots but that whether or not he votes them he must fold and deliver them to the judge. In making such statement the judge of election shall not indicate by word, gesture or intonation of voice that the unreturned ballots shall be voted in any particular manner. No new voter shall be permitted to enter the voting booth of a voter who has failed to deliver the total number of ballots received by him until such voter has returned to the voting booth pursuant to the judge's request and again quit the booth with all of the ballots required to be returned by him. Upon receipt of all such ballots the judges of election shall enter the name of the voter, and his number, as above provided in this section, and the judge to whom the ballots are delivered shall immediately put the ballots into the ballot box but, in the case of an election for Representatives in the General Assembly pursuant to Article 8A, the official representative ballot shall be placed in the separate ballot box provided for such purpose. If any voter who has failed to deliver all the ballots received by him refuses to return to the voting booth after being advised by the judge of election as herein provided, the judge shall inform the other judges of such refusal, and thereupon the ballot or ballots returned to the judge shall be deposited in the ballot box, the voter shall be permitted to depart from the polling place, and a new voter shall be permitted to enter the voting booth.
No judge of election shall accept from any voter less than the full number of ballots received by such voter without first advising the voter in the manner above provided of the necessity of returning all of the ballots, nor shall any judge advise such voter in a manner contrary to that which is herein permitted, or in any other manner violate the provisions of this section; provided that the acceptance by a judge of election of less than the full number of ballots delivered to a voter who refuses to return to the voting booth after being properly advised by the judge shall not be a violation of this section.
(Source: Laws 1964, 1st S.S., p. 711.)

(10 ILCS 5/17-13) (from Ch. 46, par. 17-13)
Sec. 17-13. (a) In the case of an emergency, as determined by the State Board of Elections, or if the Board determines that all potential polling places have been surveyed by the election authority and that no accessible polling place, as defined by rule of the State Board of Elections, is available within a precinct nor is the election authority able to make a polling place within the precinct temporarily accessible, the Board, upon written application by the election authority, is authorized to grant an exemption from the accessibility requirements of the Federal Voting Accessibility for the Elderly and Handicapped Act (Public Law 98-435). Such exemption shall be valid for a period of 2 years.
(b) Any voter with a temporary or permanent disability who, because of structural features of the building in which the polling place is located, is unable to access or enter the polling place, may request that 2 judges of election of opposite party affiliation deliver a ballot to him or her at the point where he or she is unable to continue forward motion toward the polling place; but, in no case, shall a ballot be delivered to the voter beyond 50 feet of the entrance to the building in which the polling place is located. Such request shall be made to the election authority not later than the close of business at the election authority's office on the day before the election and on a form prescribed by the State Board of Elections. The election authority shall notify the judges of election for the appropriate precinct polling places of such requests.
Weather permitting, 2 judges of election shall deliver to the voter with a disability the ballot which he or she is entitled to vote, a portable voting booth or other enclosure that will allow such voter to mark his or her ballot in secrecy, and a marking device.
(c) The voter must complete the entire voting process, including the application for ballot from which the judges of election shall compare the voter's signature with the signature on his or her registration record card in the precinct binder.
After the voter has marked his or her ballot and placed it in the ballot envelope (or folded it in the manner prescribed for paper ballots), the 2 judges of election shall return the ballot to the polling place and give it to the judge in charge of the ballot box who shall deposit it therein.
Pollwatchers as provided in Sections 7-34 and 17-23 of this Code shall be permitted to accompany the judges and observe the above procedure.
No assistance may be given to such voter in marking his or her ballot, unless the voter requests assistance and completes the affidavit required by Section 17-14 of this Code.
(Source: P.A. 99-143, eff. 7-27-15.)

(10 ILCS 5/17-14) (from Ch. 46, par. 17-14)
Sec. 17-14. Any voter who declares upon oath, properly witnessed and with his or her signature or mark affixed, that he or she requires assistance to vote by reason of blindness, physical disability or inability to read, write or speak the English language shall, upon request, be assisted in marking his or her ballot, by 2 judges of election of different political parties, to be selected by all judges of election of each precinct at the opening of the polls or by a person of the voter's choice, other than the voter's employer or agent of that employer or officer or agent of the voter's union. A voter who presents an Illinois Person with a Disability Identification Card, issued to that person under the provisions of the Illinois Identification Card Act, indicating that such voter has a Class 1A or Class 2 disability under the provisions of Section 4A of the Illinois Identification Card Act, or a voter who declares upon oath, properly witnessed, that by reason of any physical disability he is unable to mark his ballot shall, upon request, be assisted in marking his ballot by 2 of the election officers of different parties as provided above in this Section or by a person of the voter's choice other than the voter's employer or agent of that employer or officer or agent of the voter's union. Such voter shall state specifically the reason why he cannot vote without assistance and, in the case of a voter with a physical disability, what his physical disability is. Prior to entering the voting booth, the person providing the assistance, if other than 2 judges of election, shall be presented with written instructions on how assistance shall be provided. This instruction shall be prescribed by the State Board of Elections and shall include the penalties for attempting to influence the voter's choice of candidates, party, or votes in relation to any question on the ballot and for not marking the ballot as directed by the voter. Additionally, the person providing the assistance shall sign an oath, swearing not to influence the voter's choice of candidates, party, or votes in relation to any question on the ballot and to cast the ballot as directed by the voter. The oath shall be prescribed by the State Board of Elections and shall include the penalty for violating this Section. In the voting booth, such person shall mark the ballot as directed by the voter, and shall thereafter give no information regarding the same. The judges of election shall enter upon the poll lists or official poll record after the name of any elector who received such assistance in marking his ballot a memorandum of the fact and if the disability is permanent. Intoxication shall not be regarded as a physical disability, and no intoxicated person shall be entitled to assistance in marking his ballot.
No person shall secure or attempt to secure assistance in voting who is not blind, a person with a physical disability, or illiterate as herein provided, nor shall any person knowingly assist a voter in voting contrary to the provisions of this Section.
(Source: P.A. 99-143, eff. 7-27-15.)

(10 ILCS 5/17-15) (from Ch. 46, par. 17-15)
Sec. 17-15. Any person entitled to vote at a general or special election or at any election at which propositions are submitted to a popular vote in this State, shall, on the day of such election, be entitled to absent himself from any services or employment in which he is then engaged or employed, for a period of 2 hours between the time of opening and closing the polls; and such voter shall not because of so absenting himself be liable to any penalty; Provided, however, that application for such leave of absence shall be made prior to the day of election. The employer may specify the hours during which said employee may absent himself as aforesaid, except that the employer must permit a 2-hour absence during working hours if the employee's working hours begin less than 2 hours after the opening of the polls and end less than 2 hours before the closing of the polls. No person or corporation shall refuse to an employee the privilege hereby conferred, nor shall subject an employee to a penalty, including a reduction in compensation due to an absence under this Section, because of the exercise of such privilege, nor shall directly or indirectly violate the provisions of this Section.
(Source: P.A. 94-645, eff. 8-22-05.)

(10 ILCS 5/17-16) (from Ch. 46, par. 17-16)
Sec. 17-16. If the voter marks more candidates than there are persons to be elected to an office, or if for any reason it is impossible to determine the voter's choice for any office to be filled, his ballot shall not be counted for such office, provided that if the name of a candidate appears in more than one column on the ballot as authorized by this Act, and a ballot has been marked in his or her favor in more than one column and the voter's intention is otherwise ascertainable, the candidate shall receive only one vote from such ballot and the remaining votes cast for him or her on such ballot shall not be counted. No ballot without the official endorsement shall be deposited in the ballot box, and none but ballots provided in accordance with the provisions of this Act shall be counted. Ballots not counted shall be marked "defective" on the back thereof, and ballots to which objection has been made by either of the judges or challengers shall be marked "objected to" on the back thereof, and a memorandum signed by the judges stating how it was counted shall be written upon the back of each ballot so marked, and all ballots marked defective or objected to shall be enclosed in an envelope securely sealed and so marked and endorsed as to clearly disclose its contents. The envelope to be used for enclosing ballots marked "defective" or "objected to" shall bear upon its face, in large type, the legend: "This envelope is for use after 7:00 P.M. only." The envelope to be used for enclosing ballots spoiled by voters while attempting to vote shall bear upon its face, in large type, the legend: "This envelope is for use before 7:00 P.M. only." All ballots not voted, and all that have been spoiled by voters while attempting to vote, shall be returned by the judges of election to the county clerk and a receipt taken therefor, and shall be preserved 2 months; the county clerk shall keep a record of the number of ballots delivered for each polling place, the name of the person to whom and the time when delivered, and he shall also enter upon such record the number and character of ballots returned, with the time when and the person by whom they are returned.
(Source: P.A. 84-861.)

(10 ILCS 5/17-16.1) (from Ch. 46, par. 17-16.1)
Sec. 17-16.1. Write-in votes shall be counted only for persons who have filed notarized declarations of intent to be write-in candidates with the proper election authority or authorities not later than 61 days prior to the election. However, whenever an objection to a candidate's nominating papers or petitions for any office is sustained under Section 10-10 after the 61st day before the election, then write-in votes shall be counted for that candidate if he or she has filed a notarized declaration of intent to be a write-in candidate for that office with the proper election authority or authorities not later than 7 days prior to the election.
Forms for the declaration of intent to be a write-in candidate shall be supplied by the election authorities. Such declaration shall specify the office for which the person seeks election as a write-in candidate.
The election authority or authorities shall deliver a list of all persons who have filed such declarations to the election judges in the appropriate precincts prior to the election.
A candidate for whom a nomination paper has been filed as a partisan candidate at a primary election, and who is defeated for his or her nomination at the primary election is ineligible to file a declaration of intent to be a write-in candidate for election in that general or consolidated election.
A candidate seeking election to an office for which candidates of political parties are nominated by caucus who is a participant in the caucus and who is defeated for his or her nomination at such caucus is ineligible to file a declaration of intent to be a write-in candidate for election in that general or consolidated election.
A candidate seeking election to an office for which candidates are nominated at a primary election on a nonpartisan basis and who is defeated for his or her nomination at the primary election is ineligible to file a declaration of intent to be a write-in candidate for election in that general or consolidated election.
Nothing in this Section shall be construed to apply to votes cast under the provisions of subsection (b) of Section 16-5.01.
(Source: P.A. 95-699, eff. 11-9-07.)

(10 ILCS 5/17-17) (from Ch. 46, par. 17-17)
Sec. 17-17. After the opening of the polls no adjournment shall be had nor shall any recess be taken, until all the votes cast at such election have been counted and the result publicly announced, except that when necessary one judge at a time may leave the polling place for a reasonable time during the casting of ballots, and except that when a polling place is inaccessible to a voter with a disability, one team of 2 judges of opposite party affiliation may leave the polling place to deliver a ballot to such voter, as provided in Sections 7-47.1 and 17-13 of this Code. When a judge leaves and returns, such judge shall sign a time sheet indicating the length of the period such judge is absent from his duties. When absent, the judge shall authorize someone of the same political party as himself to act for him until he returns.
Where voting machines or electronic voting systems are used, the provisions of this section may be modified as required or authorized by Article 24 or Article 24A, whichever is applicable.
(Source: P.A. 99-143, eff. 7-27-15.)

(10 ILCS 5/17-18) (from Ch. 46, par. 17-18)
Sec. 17-18. Immediately upon closing the polls the judges shall proceed to canvass the votes polled. They shall first count the whole number of ballots in the box. If 2 or more ballots are folded together so as to appear to have been cast by the same person, all of the ballots so folded together shall be marked and returned with the other ballots in the same conditions, as near as may be, in which they were found when first opened, but shall not be counted. If the remaining ballots shall be found to exceed the number of applications for ballot, the ballots shall be replaced in the box, and the box closed and well shaken and again opened and one of the judges shall publicly draw out so many ballots unopened as shall be equal to such excess; and the number of the ballots agreeing with the poll lists, or being made to agree. Such excess ballots shall be marked "Excess-Not Counted" and signed by a majority of the judges and shall be placed in the "After 6:00 p.m. Defective Ballots Envelope". The number of excess ballots shall be noted in the remarks section of the Certificate of Results. "Excess" ballots shall not be counted in the total of "defective" ballots.
The judges shall then proceed to count and record the votes; and when the judges of election shall open and read the ballots, 3 judges, with at least one from each political party from which the precinct judges were chosen, shall carefully and correctly mark down upon the three tally sheets the vote each candidate has received, in a separate box prepared for that purpose, with the name of such candidate at the head of such box, and the office designated by the votes such candidate shall fill. Whenever a proposition is submitted to the electors at the same election, the ballots for or against such proposition shall always be canvassed, counted or tallied. The votes shall be canvassed in the room or place where the election is held, and the judges shall not allow the ballot box, or any of the ballots, or the applications for ballot, or any of the tally sheets to be removed or carried away from such room or place, until the canvass of the vote is completed, and the returns carefully enveloped and sealed up as provided by law.
Where voting machines or electronic voting systems are used, the provisions of this section may be modified as required or authorized by Article 24 or Article 24A, whichever is applicable.
(Source: P.A. 83-333.)

(10 ILCS 5/17-18.1) (from Ch. 46, par. 17-18.1)
Sec. 17-18.1. Wherever the judicial retention ballot to be used in any general election contains the names of more than 15 judges on a separate paper ballot, the County Clerk or Board of Election Commissioners as the case may be, shall designate special judges of election for the purpose of tallying and canvassing the votes cast for and against the propositions for the retention of judges in office in such places and at such times as the County Clerk or Board of Election Commissioners determine. Special judges of election shall be designated from certified lists submitted by the respective chairmen of the county central committees of the two leading political parties. In the event that the County Clerk or Board of Election Commissioners as the case may be, decides that the counting of the retention ballots shall be performed in the precinct where such ballots are cast, 2 special judges of election shall be designated to tally and canvass the vote of each precinct with one being named from each of the 2 leading political parties.
In the event that the County Clerk or Board of Election Commissioners decides that the judicial retention ballots from several precincts shall be tallied and canvassed in a central or common location, then each major political party shall be entitled to an equal number of special election judges in each such central or common location. The County Clerk or Board of Election Commissioners, as the case may be, shall inform, no later than 75 days prior to such election, the respective chairmen of the county central committees of the location or locations where the counting of retention ballots will be done, the number of names to be included on the certified lists, and the number of special election judges to be selected from those lists. If the certified list for either party is not submitted within thirty days after the chairmen have been so informed, the County Clerk or Board of Election Commissioners shall designate special judges of election for that party in whatever manner it determines.
The County Clerk or Board of Election Commissioners shall apply to the Circuit Court for the confirmation of the special judges of election designated under this Section. The court shall confirm or refuse to confirm such designations as the interest of the public may require. Those confirmed shall be officers of the court and subject to its disciplinary powers.
The County Clerk or Board of Election Commissioners shall, in the exercise of sound discretion, prescribe the forms, materials and supplies together with the procedures for completion and return thereof for use in such election by special judges of election. The special judges of election designated under this Section shall have full responsibility and authority for tallying and canvassing the votes pertaining to the retention of judges and the return of ballots and supplies.
If the County Clerk or Board of Election Commissioners decides that the counting of the retention ballots shall be performed in the precinct where such ballots were cast, at least 2 ballot boxes shall be provided for paper retention ballots, one of which shall be used from the opening of the polls until 9:00 a.m. and from 12:00 noon until 3:00 p.m. and the second of which shall be used from 9:00 a.m. until 12:00 noon and from 3:00 p.m. until the closing of the polls; provided that if additional ballot boxes are provided, the additional boxes shall be used instead of reusing boxes used earlier. At the close of each such period of use, a ballot box used for retention ballots shall be immediately unsealed and opened and the ballots therein counted and tallied by the special judges of election. After counting and tallying the retention ballots, the special judges of election shall place the counted ballots in a container provided for that purpose by the County Clerk or Board of Election Commissioners and clearly marked with the appropriate printing and shall thereupon seal such container. One such container shall be provided for each of the four time periods and clearly designated as the container for the respective period. The tally shall be recorded on sheets provided by the County Clerk or Board of Election Commissioners and designated as tally sheets for the respective time periods. Before a ballot box may be reused, it shall in the presence of all of the judges of election be verified to be empty, whereupon it shall be resealed. After the close of the polls, and after the tally of votes cast by vote by mail voters, the special judges of election shall add together the tallies of all the ballot boxes used throughout the day, and complete the canvass of votes for retention of judges in the manner established by this Act. All of these procedures shall be carried out within the clear view of the other judges of election. The sealed containers of used retention ballots shall be returned with other voted ballots to the County Clerk or Board of Election Commissioners in the manner provided by this Act.
The compensation of a special judge of election may not exceed $30 per judge per precinct or district canvassed.
This Section does not affect any other office or the conduct of any other election held at the same time as the election for the retention of judges in office.
(Source: P.A. 98-1171, eff. 6-1-15.)

(10 ILCS 5/17-19) (from Ch. 46, par. 17-19)
Sec. 17-19. (Repealed).
(Source: P.A. 77-1762. Repealed by P.A. 89-700, eff. 1-17-97.)

(10 ILCS 5/17-19.2) (from Ch. 46, par. 17-19.2)
Sec. 17-19.2. Where a vacancy in nomination is filled pursuant to Section 7-61 or Section 10-11, the vote by mail votes cast for the original candidate on the first ballot shall not be counted. For this purpose, in those jurisdictions where electronic voting systems are used, the election authority shall determine a method by which the first ballots containing the name of the original candidate may be segregated from the revised ballots containing the name of the successor candidate and separately counted.
Where a vacancy in nomination is not filled pursuant to Section 7-61 or Section 10-11, all votes cast for the original candidate shall be counted for such candidate.
(Source: P.A. 98-1171, eff. 6-1-15.)

(10 ILCS 5/17-20) (from Ch. 46, par. 17-20)
Sec. 17-20. When the canvass of the ballots has been completed, the tally judges shall announce to the judges the total number of votes received by each candidate; each judge of the election shall proclaim in a loud voice the total number of votes received by each of the persons voted for and the office for which he is designated, and the number of votes for and number of votes against any proposition which has been submitted to a vote of the people; such proclamation shall be prima facie evidence of the result of such canvass of the ballots.
Immediately after making such proclamation the judges shall designate one of their number to go to the nearest telephone and report to the office of the county clerk the results announced in such proclamation. The county clerk in such counties shall keep his office open after the close of the polls on the day of any election and thereafter until he has received from each precinct in such county the report above provided for. Immediately upon receiving such report the county clerk shall cause the same to be posted in a public place in his office for inspection by the public. Immediately after making such report such judge shall return to the polling place.
After making such proclamation and before separating, the judges of all counties shall fold or roll all of the ballots which have been counted by them, except those ballots which have been in the ballot box but have not been counted and marked "defective" or "objected to", securely bind them, lengthwise and in width, with a soft cord having a minimum tensile strength of 60 pounds, and wrap the same with heavy wrapping paper on which the judges of election shall write their signature and seal the package with filament over the signatures and around the package lengthwise and crosswise, at least twice each way, so that the ballots cannot be removed from the package without breaking the seal and the filament tape and disturbing the signatures, and enclose the ballots so wrapped, together with the envelope containing the ballots marked "defective" or "objected to", in a secure canvass covering, which the judges of election shall sign and seal with filament tape as above specified. The precinct judges of election shall elect 2 judges (one from each of the major political parties), who shall immediately return the ballots, in such sealed canvass covering, to the election authority who shall keep their respective offices, or any receiving stations designated by them, open for at least 12 consecutive hours after the polls close, or until the ballots from all precincts within the jurisdiction of any such election authority are returned to the office of such election authority, signed and sealed as above specified. Ballots returned to the office of an election authority which are not signed and sealed as above specified shall not be accepted until the judges returning the same sign and properly seal the same. Upon acceptance of the returned ballots by the election authority, the judges returning the same shall take a receipt signed by the election authority and stamped with the time and date of such return. The election judges whose duty it is to return any ballots as above provided shall, in the event such ballots cannot be found when needed, on proper request, produce the receipt which they are to take as above provided. Upon receiving the ballots so returned, the election authority shall carefully preserve the ballots for 2 months, subject to their examination in a discovery recount proceeding in accordance with law. However, where electronic voting systems are used, the apparatus or frame in which the ballot booklet is contained shall not be subject to the 2 month preservation requirement. At the expiration of that time such election authority shall remove the same from original package and shall destroy the same, together with all unused ballots returned from the polling places. If any contest of election is pending at such time in which such ballots may be required as evidence, and such election authority has notice thereof the same shall not be destroyed until after such contest is finally determined.
Where voting machines or electronic voting systems are used, the provisions of this section may be modified as required or authorized by Article 24 or Article 24A, whichever is applicable.
(Source: P.A. 83-1362.)

(10 ILCS 5/17-21) (from Ch. 46, par. 17-21)
Sec. 17-21. When the votes shall have been examined and counted, the judges shall set down on a sheet or return form to be supplied to them, the name of every person voted for, written or printed at full length, the office for which such person received such votes, and the number he did receive and such additional information as is necessary to complete, as nearly as circumstances will admit, the following form, to-wit:

Candidate's

Name of

Candidates

Total

office

Names

Vote

5

10

15

20

--

United

John Smith

77

11

States

Senator

--

--

Names of candidates

Name of

and total vote

office

for each

5

10

15

20

--

For United

John Smith

States

Senator

Total Vote..................

--

(Source: P.A. 98-463, eff. 8-16-13; 98-1171, eff. 6-1-15.)

(10 ILCS 5/17-22) (from Ch. 46, par. 17-22)
Sec. 17-22. The judges of election shall make the tally sheet and certificate of results in triplicate. If, however, the number of established political parties, as defined in Section 10-2, exceeds 2, one additional copy shall be made for each established political party in excess of 2. One list of voters, or other proper return with such certificate written thereon, and accompanying tally sheet footed up so as to show the correct number of votes cast for each person voted for, shall be carefully enveloped and sealed up by the judges of election, 2 of whom (one from each of the 2 major political parties) shall immediately deliver same to the county clerk, or his deputy, at the office of the county clerk, or to an officially designated receiving station established by the county clerk where a duly authorized representative of the county clerk shall receive said envelopes for immediate transmission to the office of county clerk, who shall safely keep them. The other certificates of results and accompanying tally sheet shall be carefully enveloped and sealed up and duly directed, respectively, to the chairman of the county central committee of each then existing established political party, and by another of the judges of election deposited immediately in the nearest United States letter deposit. However, if any county chairman notifies the county clerk not later than 10 days before the election of his desire to receive the envelope addressed to him at the point and at the time same are delivered to the county clerk, his deputy or receiving station designee the envelopes shall be delivered to such county chairman or his designee immediately upon receipt thereof by the county clerk, his deputy or his receiving station designee. The person or persons so designated by a county chairman shall sign an official receipt acknowledging receipt of said envelopes. The poll book and tally list filed with the county clerk shall be kept one year, and certified copies thereof shall be evidence in all courts, proceedings and election contests. Before the returns are sealed up, as aforesaid, the judges shall compare the tally papers, footings and certificates and see that they are correct and duplicates of each other, and certify to the correctness of the same.
At the consolidated election, the judges of election shall make a tally sheet and certificate of results for each political subdivision for which candidates or public questions are on the ballot at such election, and shall sign, seal in a marked envelope and deliver them to the county clerk with the other certificates of results herein required. Such tally sheets and certificates of results may be duplicates of the tally sheet and certificate of results otherwise required by this Section, showing all votes for all candidates and public questions voted for or upon in the precinct, or may be on separate forms prepared by the election authority and showing only those votes cast for candidates and public questions of each such political subdivision.
Within 2 days of delivery of complete returns of the consolidated election, the county clerk shall transmit an original, sealed tally sheet and certificate of results from each precinct in his jurisdiction in which candidates or public questions of a political subdivision were on the ballot to the local election official of such political subdivision. Each local election official, within 24 hours of receipt of all of the tally sheets and certificates of results for all precincts in which candidates or public questions of his political subdivision were on the ballot, shall transmit such sealed tally sheets and certificates of results to the canvassing board for that political subdivision.
In the case of referenda for the formation of a political subdivision, the tally sheets and certificates of results shall be transmitted by the county clerk to the circuit court that ordered the proposition submitted or to the officials designated by the court to conduct the canvass of votes. In the case of school referenda for which a regional superintendent of schools is responsible for the canvass of votes, the county clerk shall transmit the tally sheets and certificates of results to the regional superintendent of schools.
Where voting machines or electronic voting systems are used, the provisions of this section may be modified as required or authorized by Article 24 or Article 24A, whichever is applicable.
Only judges appointed under the provisions of subsection (a) of Section 13-4 or subsection (b) of Section 14-1 may make any delivery required by this Section from judges of election to a county clerk, or his or her deputy, at the office of the county clerk or to a county clerk's duly authorized representative at the county clerk's officially designated receiving station.
(Source: P.A. 96-1003, eff. 7-6-10.)

(10 ILCS 5/17-22.1) (from Ch. 46, par. 17-22.1)
Sec. 17-22.1. Whenever a substitute judge is designated pursuant to Section 13-7 or Section 14-6 of this Act, the remaining judges shall sign a certificate setting forth the pertinent facts and shall transmit such certificate to the county clerk or board of election commissioners with the tally sheets.
(Source: Laws 1959, p. 1083.)

(10 ILCS 5/17-23) (from Ch. 46, par. 17-23)
Sec. 17-23. Pollwatchers in a general election shall be authorized in the following manner:
(1) Each established political party shall be entitled to appoint two pollwatchers per precinct. Such pollwatchers must be affiliated with the political party for which they are pollwatching. For all elections, the pollwatchers must be registered to vote in Illinois.
(2) Each candidate shall be entitled to appoint two pollwatchers per precinct. For all elections, the pollwatchers must be registered to vote in Illinois.
(3) Each organization of citizens within the county or political subdivision, which has among its purposes or interests the investigation or prosecution of election frauds, and which shall have registered its name and address and the name and addresses of its principal officers with the proper election authority at least 40 days before the election, shall be entitled to appoint one pollwatcher per precinct. For all elections, the pollwatcher must be registered to vote in Illinois.
(3.5) Each State nonpartisan civic organization within the county or political subdivision shall be entitled to appoint one pollwatcher per precinct, provided that no more than 2 pollwatchers appointed by State nonpartisan civic organizations shall be present in a precinct polling place at the same time. Each organization shall have registered the names and addresses of its principal officers with the proper election authority at least 40 days before the election. The pollwatchers must be registered to vote in Illinois. For the purpose of this paragraph, a "State nonpartisan civic organization" means any corporation, unincorporated association, or organization that:
(i) as part of its written articles of incorporation,

bylaws, or charter or by separate written declaration, has among its stated purposes the provision of voter information and education, the protection of individual voters' rights, and the promotion of free and equal elections;

(ii) is organized or primarily conducts its

activities within the State of Illinois; and

(iii) continuously maintains an office or business

location within the State of Illinois, together with a current listed telephone number (a post office box number without a current listed telephone number is not sufficient).

(4) In any general election held to elect candidates for the offices of a municipality of less than 3,000,000 population that is situated in 2 or more counties, a pollwatcher who is a resident of Illinois shall be eligible to serve as a pollwatcher in any poll located within such municipality, provided that such pollwatcher otherwise complies with the respective requirements of subsections (1) through (3) of this Section and is a registered voter in Illinois.
(5) Each organized group of proponents or opponents of a ballot proposition, which shall have registered the name and address of its organization or committee and the name and address of its chairman with the proper election authority at least 40 days before the election, shall be entitled to appoint one pollwatcher per precinct. The pollwatcher must be registered to vote in Illinois.
All pollwatchers shall be required to have proper credentials. Such credentials shall be printed in sufficient quantities, shall be issued by and under the facsimile signature(s) of the election authority or the State Board of Elections and shall be available for distribution by the election authority and State Board of Elections at least 2 weeks prior to the election. Such credentials shall be authorized by the real or facsimile signature of the State or local party official or the candidate or the presiding officer of the civic organization or the chairman of the proponent or opponent group, as the case may be. Neither the election authority nor the State Board of Elections may require any such party official or the candidate or the presiding officer of the civic organization or the chairman of the proponent or opponent group to submit the names or other information concerning pollwatchers before making credentials available to such persons or organizations.
Pollwatcher credentials shall be in substantially the following form:

(10 ILCS 5/17-24) (from Ch. 46, par. 17-24)
Sec. 17-24. All elections in cities, villages and incorporated towns which may have heretofore adopted or may hereafter adopt Article 6 of this Act shall be held in accordance with the provisions of said Article and Articles 14 and 18 and of those sections of this and other Articles hereof that specifically apply to such cities, villages and incorporated towns, except as to the manner of providing, printing and distributing ballots, the form of ballots, the arrangement and the furnishing of polling places and voting booths, and the manner of voting and the preserving of ballots, all of which shall be in conformity with the provisions of the foregoing Sections of this Article 17 and of Article 16 of this Act.
(Source: Laws 1943, vol. 2, p. 253.)

(10 ILCS 5/17-25) (from Ch. 46, par. 17-25)
Sec. 17-25. The days upon which the general elections for members of the House of Representatives of this State shall hereafter be held shall be holidays, and shall for all purposes whatever as regards the presenting for payment or acceptance and of protesting and giving notice of the dishonor of bills of exchange, bank checks and promissory notes and as regards days of grace upon commercial paper, be treated and considered as is the first day of the week, commonly called Sunday; provided, that no other election day shall be treated and considered as a holiday.
(Source: Laws 1943, vol. 2, p. 253.)

(10 ILCS 5/17-26) (from Ch. 46, par. 17-26)
Sec. 17-26. During the hours of election or a primary in any election precinct, or during the canvass of votes or of making returns thereof, no person shall bring, take, order or send into, or shall attempt to bring, take or send into any place of election or primary any distilled or spirituous liquors whatever; or shall, at any such time and place drink or partake of such liquor.
(Source: Laws 1963, p. 2532.)

(10 ILCS 5/17-27) (from Ch. 46, par. 17-27)
Sec. 17-27. The sale of liquor on national, State and local election days is governed by Section 6-14 of "An Act relating to alcoholic liquors", approved January 31, 1934, as now or hereafter amended.
(Source: P.A. 82-783.)

(10 ILCS 5/17-28) (from Ch. 46, par. 17-28)
Sec. 17-28. No person shall, prior to an election or primary, knowingly destroy or deface any list of candidates posted in accordance with the provisions of The Election Code, nor, during any election or primary, knowingly deface, tear down, remove or destroy any card of instructions or specimen ballot printed and posted for the instruction of voters, nor knowingly remove or destroy any of the supplies or conveniences furnished to enable voters to prepare their ballots.
(Source: Laws 1963, p. 2532.)

(10 ILCS 5/17-29) (from Ch. 46, par. 17-29)
Sec. 17-29. (a) No judge of election, pollwatcher, or other person shall, at any primary or election, do any electioneering or soliciting of votes or engage in any political discussion within any polling place, within 100 feet of any polling place, or, at the option of a church or private school, on any of the property of that church or private school that is a polling place; no person shall interrupt, hinder or oppose any voter while approaching within those areas for the purpose of voting. Judges of election shall enforce the provisions of this Section.
(b) Election officers shall place 2 or more cones, small United States national flags, or some other marker a distance of 100 horizontal feet from each entrance to the room used by voters to engage in voting, which shall be known as the polling room. If the polling room is located within a building that is a private business, a public or private school, or a church or other organization founded for the purpose of religious worship and the distance of 100 horizontal feet ends within the interior of the building, then the markers shall be placed outside of the building at each entrance used by voters to enter that building on the grounds adjacent to the thoroughfare or walkway. If the polling room is located within a public or private building with 2 or more floors and the polling room is located on the ground floor, then the markers shall be placed 100 horizontal feet from each entrance to the polling room used by voters to engage in voting. If the polling room is located in a public or private building with 2 or more floors and the polling room is located on a floor above or below the ground floor, then the markers shall be placed a distance of 100 feet from the nearest elevator or staircase used by voters on the ground floor to access the floor where the polling room is located. The area within where the markers are placed shall be known as a campaign free zone, and electioneering is prohibited pursuant to this subsection. Notwithstanding any other provision of this Section, a church or private school may choose to apply the campaign free zone to its entire property, and, if so, the markers shall be placed near the boundaries on the grounds adjacent to the thoroughfares or walkways leading to the entrances used by the voters. If an election authority maintains a website, no later than 5 days before election day, each election authority shall post on its website the name and address of every polling place designated as a campaign free zone. This information shall be immediately provided to any person upon request, and a requester shall not be required to submit a request under the Freedom of Information Act.
The area on polling place property beyond the campaign free zone, whether publicly or privately owned, is a public forum for the time that the polls are open on an election day. At the request of election officers any publicly owned building must be made available for use as a polling place. A person shall have the right to congregate and engage in electioneering on any polling place property while the polls are open beyond the campaign free zone, including but not limited to, the placement of temporary signs. This subsection shall be construed liberally in favor of persons engaging in electioneering on all polling place property beyond the campaign free zone for the time that the polls are open on an election day. At or near the door of each polling place, the election judges shall place signage indicating the proper entrance to the polling place. In addition, the election judges shall ensure that a sign identifying the location of the polling place is placed on a nearby public roadway. The State Board of Elections shall establish guidelines for the placement of polling place signage.
(c) The regulation of electioneering on polling place property on an election day, including but not limited to the placement of temporary signs, is an exclusive power and function of the State. A home rule unit may not regulate electioneering and any ordinance or local law contrary to subsection (c) is declared void. This is a denial and limitation of home rule powers and functions under subsection (h) of Section 6 of Article VII of the Illinois Constitution.
(Source: P.A. 98-1171, eff. 6-1-15.)

(10 ILCS 5/17-30) (from Ch. 46, par. 17-30)
Sec. 17-30. Except as provided herein, each county shall provide for and pay the costs and expenses of all elections within the county other than within the jurisdiction of a municipal Board of Election Commissioners, as well as the costs expended within the jurisdiction of a municipal Board of Election Commissioners for the registration and canvassing of voters in even-numbered years. Each municipality with the first Board of Election Commissioners established within a county shall provide for and pay the costs and expenses of all elections within the jurisdiction of the Board of Election Commissioners. The State shall reimburse each county and municipality in the amount of the increase in compensation provided in Public Acts 81-850 and 81-1149 and by this amendatory Act of 1998.
For each emergency referendum and each special election not conducted at the time of a regular election, each county and municipality responsible for paying for the costs and expenses shall directly pay for or be reimbursed by every other political subdivision for which officers or public questions are on the ballot within the jurisdiction of the election authority of such county or municipality except such costs and expenses as are required to be reimbursed by the State. For each primary election for the nomination of municipal officers held in a municipality with a population of 5000 or less in accordance with Article 7, the county in which such municipality is located shall be reimbursed by the municipality for all costs and expenses attributable to such primary election, except for those costs and expenses required to be reimbursed by the State. Each such political subdivision shall provide for and shall promptly pay such reimbursement of the total costs and expenses of that election attributable to its offices or propositions as the case may be, not including such costs and expenses as are required to be reimbursed by the State.
(Source: P.A. 90-672, eff. 7-31-98.)

(10 ILCS 5/17-32) (from Ch. 46, par. 17-32)
Sec. 17-32. (1) The following shall be added together to determine the total costs and expenses of an emergency referendum or special election not conducted at the time of a regular election reimbursed to the county or municipality under the jurisdiction of a board of election commissioners by the political subdivisions:
(a) The cost of printing and distributing ballots and other printed material used in or for the election;
(b) The amounts paid to judges of election for election day duties;
(c) Extra office expenses of the election authority, including (i) postage and (ii) compensation to temporary employees which are directly attributable to election day and the canvass of the votes of political subdivision candidates and propositions, whenever applicable;
(d) The cost of election day supplies used in the election;
(e) The cost of delivery and return of election day materials and supplies, including voting machines and voting devices used in connection with an electronic voting system; and
(f) The cost of renting polling places, computers and any other property, the use of which is directly attributable to election day activities.
(2) Any county of more than 1,000,000 inhabitants in which there is a municipal board of election commissioners shall reimburse that board for, or shall pay directly, the cost items hereinafter specified incurred by that board in relation to the territory within its jurisdiction for each general primary and general election and for any other election where such cost items are incurred or increased as a result of the certification of candidates or public questions by the county clerk to such board:
(a) The cost of printing and distributing ballots;
(b) The amounts paid to judges of election for election day duties;
(c) Costs attributable to the canvass of votes;
(d) The cost of delivery and return of election day materials and supplies, including voting devices and equipment used in conjunction with an electronic voting system; and
(e) The cost of renting polling places, computers, and other property, the use of which is directly attributable to election day activities.
However, the State shall pay the amount of the increase in compensation for judges of election, registrars and canvassers provided in Public Acts 81-850 and 81-1149.
(Source: P.A. 83-999.)

(10 ILCS 5/17-33) (from Ch. 46, par. 17-33)
Sec. 17-33. Each election authority shall render a bill to the State Board of Elections for the increase in compensation provided in Public Acts 81-850 and 81-1149, to the political subdivisions for the total costs and expenses of said emergency referenda and special elections, and to each municipality with a population of 5000 or less which has determined that established political parties, within the meaning of Section 10-2, shall nominate candidates for municipal office in such municipality by primary in accordance with Article 7. The election authority shall also transmit a copy of such bills to the county treasurer or the municipal treasurer as the case may be.
Any dispute regarding the amount of election expenses billed to a political subdivision under this Section shall be arbitrated by the State Board of Elections. The decision of the State Board of Elections in such an arbitration shall be enforceable against both the political subdivision and the county, and such decision shall be a final administrative decision for purposes of review under the Administrative Review Law.
(Source: P.A. 83-1337.)

(10 ILCS 5/17-43)
Sec. 17-43. Voting.
(a) If the election authority has adopted the use of Precinct Tabulation Optical Scan Technology voting equipment pursuant to Article 24B of this Code, and the provisions of the Article are in conflict with the provisions of this Article 17, the provisions of Article 24B shall govern the procedures followed by the election authority, its judges of elections, and all employees and agents. In following the provisions of Article 24B, the election authority is authorized to develop and implement procedures to fully utilize Precinct Tabulation Optical Scan Technology voting equipment authorized by the State Board of Elections as long as the procedure is not in conflict with either Article 24B or the administrative rules of the State Board of Elections.
(b) Notwithstanding subsection (a), when voting equipment governed by any Article of this Code is used, the requirements of Section 7-11 that (i) the voter must be notified of the voting equipment's acceptance or rejection of the ballot or identification of an under-vote for a statewide constitutional office and (ii) the voter shall have the opportunity to correct an under-vote for a statewide constitutional office or surrender the ballot that was not accepted and vote another ballot shall not be modified.
(Source: P.A. 95-699, eff. 11-9-07.)

(10 ILCS 5/17-100)
Sec. 17-100. Definition of a vote.
(a) Notwithstanding any law to the contrary, for the purpose of this Article, a person casts a valid vote on a punch card ballot when:
(1) A chad on the card has at least one corner

detached from the card;

(2) The fibers of paper on at least one edge of the

chad are broken in a way that permits unimpeded light to be seen through the card; or

(3) An indentation on the chad from the stylus or

other object is present and indicates a clearly ascertainable intent of the voter to vote based on the totality of the circumstances, including but not limited to any pattern or frequency of indentations on other ballot positions from the same ballot card.

(b) Write-in votes shall be counted in a manner consistent with the existing provisions of this Code.
(c) For purposes of this Section, a "chad" is that portion of a ballot card that a voter punches or perforates with a stylus or other designated marking device to manifest his or her vote for a particular ballot position on a ballot card as defined in subsection (a).
(d) Prior to the original counting of any punch card ballots, an election judge may not alter a punch card ballot in any manner, including, but not limited to, the removal or manipulation of chads.
(Source: P.A. 94-645, eff. 8-22-05.)



Article 18 - Conduct of Elections and Making Returns (In Municipalities Under Jurisdiction of Boards of Election Commissioners)

(10 ILCS 5/Art. 18 heading)

(10 ILCS 5/18-1) (from Ch. 46, par. 18-1)
Sec. 18-1. The provisions of this Article 18 shall be applicable only to and in municipalities operating under Article 6 of this Act.
At every election in any municipality operating under Article 6 of this Act, each of the political parties shall have the right to designate a canvasser for each election precinct, who may make a canvass of the precinct in which he is appointed to act, not less than 20 nor more than 31 days previous to such election, for the purpose of ascertaining the names and addresses of the legal voters residing in such precinct. An authority signed by the executive director of the board of election commissioners, shall be sufficient evidence of the right of such canvasser to make a canvass of the precinct in which he is appointed to act. The executive director of the board of election commissioners shall issue such certificate of authority to any person designated in a written request signed by the recognized chairman or presiding officer of the chief managing committee of a political party in such city, village or incorporated town; and a record shall be kept in the office of the election commissioners of all appointments of such canvassers. In making such canvass no person shall refuse to answer questions and give the information asked for and known to him or her.
(Source: P.A. 82-373.)

(10 ILCS 5/18-2) (from Ch. 46, par. 18-2)
Sec. 18-2. In any municipality operating under Article 6 of this Act, the election polls shall be open at 6:00 a.m., and continued open until 7:00 p.m., of the same day, at which time the polls shall be closed, and no judge shall be behind time for more than 15 minutes after the time for opening such polls. Any judge may absent himself for a reasonable time but only during the casting of ballots, and upon leaving and returning, the judge shall sign a time sheet indicating the period of his absence. When absent for any cause, the judge shall authorize some one of the same political party with himself to act for him until his return.
(Source: P.A. 81-850; 81-1149.)

(10 ILCS 5/18-3) (from Ch. 46, par. 18-3)
Sec. 18-3. (a) Before voting begins in such municipalities the ballot box shall be empty; and shall be opened and shown to those present to be empty, after which it shall be locked and the key delivered to one of the judges, and it shall not be removed from public view from the time when it is shown to be empty until after the close of the polls. It shall remain locked and shall not be again opened until after the close of the polls. This paragraph (a) applies whenever permanent type ballot boxes are used, and does not apply when non-permanent type ballot boxes are used in accordance with section 15-4, paragraph (b).
(b) When non-permanent type ballot boxes are used in accordance with section 15-4, paragraph (b), prior to the commencement of voting and before any ballots are deposited therein, the judges shall examine each sealed ballot box, show it to those present and insure that it is in fact sealed and empty; the sealed slot shall be broken open before those present and the box inspected to insure that it is empty and such ballot box shall not be removed from public view from the time it is so inspected until after the close of the polls. This sealed opening on the side of the box shall not be unsealed or opened until after the close of the polls.
(c) Regardless of whether a permanent type or a non-permanent type ballot boxes are used, the judges of election shall keep such ballot box constantly in public view during the progress of the election. If any barricade or other obstruction of any kind is, prior to or during such election, interposed, so that all who desire cannot constantly see such ballot box, the judges shall remove such obstruction on request or on their own motion, and if such obstruction is not removed on request, any sheriff or police officer shall remove the same on request. Any court has jurisdiction, on complaint, to issue a warrant to the sheriff of the county to remove such obstruction as a nuisance; and in executing such warrant he may call any person to his assistance, and no other officer of the law or private individual shall interpose or interfere with such removal.
(Source: P.A. 79-1364.)

(10 ILCS 5/18-4) (from Ch. 46, par. 18-4)
Sec. 18-4. The official poll record provided for by sections 6-66 and 6-67 of Article 6 of this Act shall constitute the poll list, and poll books shall not be kept by judges of election. Where in respect to any municipality operating under Article 6 reference is made to poll lists or poll books, such reference shall hereafter apply to the official poll record.
(Source: Laws 1957, p. 1450.)

(10 ILCS 5/18-5) (from Ch. 46, par. 18-5)
Sec. 18-5. Any person desiring to vote and whose name is found upon the register of voters by the person having charge thereof, shall then be questioned by one of the judges as to his nativity, his term of residence at present address, precinct, State and United States, his age, whether naturalized and if so the date of naturalization papers and court from which secured, and he shall be asked to state his residence when last previously registered and the date of the election for which he then registered. The judges of elections shall check each application for ballot against the list of voters registered in that precinct to whom grace period, vote by mail, and early ballots have been issued for that election, which shall be provided by the election authority and which list shall be available for inspection by pollwatchers. A voter applying to vote in the precinct on election day whose name appears on the list as having been issued a grace period, vote by mail, or early ballot shall not be permitted to vote in the precinct, except that a voter to whom a vote by mail ballot was issued may vote in the precinct if the voter submits to the election judges that vote by mail ballot for cancellation. If the voter is unable to submit the vote by mail ballot, it shall be sufficient for the voter to submit to the election judges (i) a portion of the vote by mail ballot if the vote by mail ballot was torn or mutilated or (ii) an affidavit executed before the election judges specifying that (A) the voter never received a vote by mail ballot or (B) the voter completed and returned a vote by mail ballot and was informed that the election authority did not receive that vote by mail ballot. If such person so registered shall be challenged as disqualified, the party challenging shall assign his reasons therefor, and thereupon one of the judges shall administer to him an oath to answer questions, and if he shall take the oath he shall then be questioned by the judge or judges touching such cause of challenge, and touching any other cause of disqualification. And he may also be questioned by the person challenging him in regard to his qualifications and identity. But if a majority of the judges are of the opinion that he is the person so registered and a qualified voter, his vote shall then be received accordingly. But if his vote be rejected by such judges, such person may afterward produce and deliver an affidavit to such judges, subscribed and sworn to by him before one of the judges, in which it shall be stated how long he has resided in such precinct, and state; that he is a citizen of the United States, and is a duly qualified voter in such precinct, and that he is the identical person so registered. In addition to such an affidavit, the person so challenged shall provide to the judges of election proof of residence by producing 2 forms of identification showing the person's current residence address, provided that such identification may include a lease or contract for a residence and not more than one piece of mail addressed to the person at his current residence address and postmarked not earlier than 30 days prior to the date of the election, or the person shall procure a witness personally known to the judges of election, and resident in the precinct (or district), or who shall be proved by some legal voter of such precinct or district, known to the judges to be such, who shall take the oath following, viz:
I do solemnly swear (or affirm) that I am a resident of this election precinct (or district), and entitled to vote at this election, and that I have been a resident of this State for 30 days last past, and am well acquainted with the person whose vote is now offered; that he is an actual and bona fide resident of this election precinct (or district), and has resided herein 30 days, and as I verily believe, in this State, 30 days next preceding this election.
The oath in each case may be administered by one of the judges of election, or by any officer, resident in the precinct or district, authorized by law to administer oaths. Also supported by an affidavit by a registered voter residing in such precinct, stating his own residence, and that he knows such person; and that he does reside at the place mentioned and has resided in such precinct and state for the length of time as stated by such person, which shall be subscribed and sworn to in the same way. For purposes of this Section, the submission of a photo identification issued by a college or university, accompanied by either (i) a copy of the applicant's contract or lease for a residence or (ii) one piece of mail addressed to the person at his or her current residence address and postmarked not earlier than 30 days prior to the date of the election, shall be sufficient to establish proof of residence. Whereupon the vote of such person shall be received, and entered as other votes. But such judges, having charge of such registers, shall state in their respective books the facts in such case, and the affidavits, so delivered to the judges, shall be preserved and returned to the office of the commissioners of election. Blank affidavits of the character aforesaid shall be sent out to the judges of all the precincts, and the judges of election shall furnish the same on demand and administer the oaths without criticism. Such oaths, if administered by any other officer than such judge of election, shall not be received. Whenever a proposal for a constitutional amendment or for the calling of a constitutional convention is to be voted upon at the election, the separate blue ballot or ballots pertaining thereto shall be placed on top of the other ballots to be voted at the election in such manner that the legend appearing on the back thereof, as prescribed in Section 16-6 of this Act, shall be plainly visible to the voter, and in this fashion the ballots shall be handed to the voter by the judge.
Immediately after voting, the voter shall be instructed whether the voting equipment, if used, accepted or rejected the ballot or identified the ballot as under-voted. A voter whose ballot is identified as under-voted for a statewide constitutional office may return to the voting booth and complete the voting of that ballot. A voter whose ballot is not accepted by the voting equipment may, upon surrendering the ballot, request and vote another ballot. The voter's surrendered ballot shall be initialed by the election judge and handled as provided in the appropriate Article governing that voting equipment.
The voter shall, upon quitting the voting booth, deliver to one of the judges of election all of the ballots, properly folded, which he received. The judge of election to whom the voter delivers his ballots shall not accept the same unless all of the ballots given to the voter are returned by him. If a voter delivers less than all of the ballots given to him, the judge to whom the same are offered shall advise him in a voice clearly audible to the other judges of election that the voter must return the remainder of the ballots. The statement of the judge to the voter shall clearly express the fact that the voter is not required to vote such remaining ballots but that whether or not he votes them he must fold and deliver them to the judge. In making such statement the judge of election shall not indicate by word, gesture or intonation of voice that the unreturned ballots shall be voted in any particular manner. No new voter shall be permitted to enter the voting booth of a voter who has failed to deliver the total number of ballots received by him until such voter has returned to the voting booth pursuant to the judge's request and again quit the booth with all of the ballots required to be returned by him. Upon receipt of all such ballots the judges of election shall enter the name of the voter, and his number, as above provided in this Section, and the judge to whom the ballots are delivered shall immediately put the ballots into the ballot box. If any voter who has failed to deliver all the ballots received by him refuses to return to the voting booth after being advised by the judge of election as herein provided, the judge shall inform the other judges of such refusal, and thereupon the ballot or ballots returned to the judge shall be deposited in the ballot box, the voter shall be permitted to depart from the polling place, and a new voter shall be permitted to enter the voting booth.
The judge of election who receives the ballot or ballots from the voter shall announce the residence and name of such voter in a loud voice. The judge shall put the ballot or ballots received from the voter into the ballot box in the presence of the voter and the judges of election, and in plain view of the public. The judges having charge of such registers shall then, in a column prepared thereon, in the same line of, the name of the voter, mark "Voted" or the letter "V".
No judge of election shall accept from any voter less than the full number of ballots received by such voter without first advising the voter in the manner above provided of the necessity of returning all of the ballots, nor shall any such judge advise such voter in a manner contrary to that which is herein permitted, or in any other manner violate the provisions of this Section; provided, that the acceptance by a judge of election of less than the full number of ballots delivered to a voter who refuses to return to the voting booth after being properly advised by such judge shall not be a violation of this Section.
(Source: P.A. 98-1171, eff. 6-1-15.)

(10 ILCS 5/18-5.1) (from Ch. 46, par. 18-5.1)
Sec. 18-5.1. The provisions of Section 17-13, insofar as they may be made applicable to voters with disabilities in elections under the jurisdiction of boards of election commissioners, shall be applicable herein.
(Source: P.A. 99-143, eff. 7-27-15.)

(10 ILCS 5/18-6) (from Ch. 46, par. 18-6)
Sec. 18-6. The provisions of Section 17-23 of this Code, insofar as applicable to pollwatchers in elections under the jurisdiction of boards of election commissioners, shall be applicable herein.
(Source: P.A. 80-1090.)

(10 ILCS 5/18-7) (from Ch. 46, par. 18-7)
Sec. 18-7. Said judges of election shall have authority and it shall be their duty to keep the peace, and to cause any person to be arrested for any breach of the peace or for any breach of election laws, or any interference with the progress of registration, revision, election or of the canvass of the ballots; and it shall be the duty of all officers of the law present to obey the order of such judges of election, or either of them, and an officer making an arrest, by direction of any judge, shall be protected in making such arrest the same as if a warrant had been issued to him to make such arrest.
(Source: Laws 1943, vol. 2, p. 1.)

(10 ILCS 5/18-8) (from Ch. 46, par. 18-8)
Sec. 18-8. As soon as the poll of an election shall have been finally closed, the judges of election, in their several precincts, shall immediately, and at the place of the poll, proceed to canvass the vote so cast. Such canvass shall not be adjourned or postponed until it shall have been fully completed, nor until the several statements herein required to be made by the judges shall have been made out and signed by them. The judges of election shall have the right to station one or more police officers or officers of the peace, at such entrance to the room where such canvass is begun, or about to take place, to exclude disorderly persons, and to keep the peace.
Where voting machines or electronic voting systems are used, the provisions of this section may be modified as required or authorized by Article 24 or Article 24A, whichever is applicable.
(Source: P.A. 83-333.)

(10 ILCS 5/18-9) (from Ch. 46, par. 18-9)
Sec. 18-9. The judges of election shall first count the whole number of ballots in the box. If the ballots shall be found to exceed the number of applications for ballot, they shall reject the ballots, if any, found folded inside of a ballot. And if the ballots and the applications for ballot still do not agree after such rejection, the ballots shall be replaced in the box and the box closed and well shaken, and again opened; and one of the judges shall publicly draw out so many ballots unopened as shall be equal to such excess. Such excess ballots shall be marked "Excess-Not Counted" and signed by a majority of judges and shall be placed in the "After 6:00 p.m. Defective Ballots Envelope". The number of excess ballots shall be noted in the remarks section of the Certificate of Results. "Excess" ballots shall not be counted in the total of "defective" ballots. And the ballots and applications for ballot being made to agree in this way, the judges shall proceed to count the votes in the following manner: The judges shall open the ballots and place those which contain the same names together, so that the several kinds shall be in separate piles or on separate files. Each of the judges shall examine the separate files which are, or are supposed to be, alike, and exclude from such files any which may have a name or an erasure, or in any manner shall be different from the others of such file. One of the judges shall then take one file of the kind of ballots which contain the same names, and count them by tens, carefully examining each name on each of the ballots. Such judge shall then pass the ten ballots aforesaid to the judge sitting next to him, who shall count them in the same manner, who shall then pass them to a third judge, who shall also count them in the same manner. Then the third judge shall call the names of the persons named in the ten ballots, and the offices for which they are designated, and 2 of the judges, who did not assist in the counting shall tally ten votes for each of such persons, except as herein otherwise provided. When the judges shall have gone through such file of ballots, containing the same names, and shall count them by tens in the same way, and shall call the names of the persons named in the ballots and the office for which they are designated, the tally judges shall tally the votes by tens for each of such persons in the same manner as in the first instance. When the counting of each file of ballots which contain the same names shall be completed, the tally judges shall compare their tallies together and ascertain the total number of ballots of that kind so canvassed; and when they agree upon the number, one of them shall announce it in a loud voice to the other judges. The judges shall then canvass the other kinds of ballots which do not correspond, those containing names partly from one kind of ballots and partly from another, being those from which the name of the person proper to be voted for on such ballots has been omitted or erased, usually called "scratched tickets". They shall be canvassed separately by one of the judges sitting between 2 other judges, which judge shall call each name to the tally judges and the office for which it is designated, and the other judges looking at the ballot at the same time, and the tally judges making tally of the same. When all the ballots have been canvassed in this manner, the tally judges shall compare their tallies together, and ascertain the total number of votes received by each candidate and when they agree upon the numbers one of them shall announce in a loud voice to the judges the number of votes received by each candidate on each of the kinds of ballots containing his name, the number received by him on scratch tickets, and the total number of votes received by him.
The votes for the offices of Governor and Lieutenant Governor shall be counted and tallied jointly.
Where voting machines or electronic voting systems are used, the provisions of this section may be modified as required or authorized by Article 24 or Article 24A, whichever is applicable.
(Source: P.A. 89-700, eff. 1-17-97.)

(10 ILCS 5/18-9.1) (from Ch. 46, par. 18-9.1)
Sec. 18-9.1. Write-in votes shall be counted only for persons who have filed notarized declarations of intent to be write-in candidates with the proper election authority or authorities not later than 61 days prior to the election. However, whenever an objection to a candidate's nominating papers or petitions is sustained under Section 10-10 after the 61st day before the election, then write-in votes shall be counted for that candidate if he or she has filed a notarized declaration of intent to be a write-in candidate for that office with the proper election authority or authorities not later than 7 days prior to the election.
Forms for the declaration of intent to be a write-in candidate shall be supplied by the election authorities. Such declaration shall specify the office for which the person seeks election as a write-in candidate.
The election authority or authorities shall deliver a list of all persons who have filed such declarations to the election judges in the appropriate precincts prior to the election.
A candidate for whom a nomination paper has been filed as a partisan candidate at a primary election, and who is defeated for his or her nomination at the primary election, is ineligible to file a declaration of intent to be a write-in candidate for election in that general or consolidated election.
A candidate seeking election to an office for which candidates of political parties are nominated by caucus who is a participant in the caucus and who is defeated for his or her nomination at such caucus is ineligible to file a declaration of intent to be a write-in candidate for election in that general or consolidated election.
A candidate seeking election to an office for which candidates are nominated at a primary election on a nonpartisan basis and who is defeated for his or her nomination at the primary election is ineligible to file a declaration of intent to be a write-in candidate for election in that general or consolidated election.
Nothing in this Section shall be construed to apply to votes cast under the provisions of subsection (b) of Section 16-5.01.
(Source: P.A. 95-699, eff. 11-9-07.)

(10 ILCS 5/18-9.2) (from Ch. 46, par. 18-9.2)
Sec. 18-9.2. Where a vacancy in nomination is filled pursuant to Section 7-61 or Section 10-11, the vote by mail votes cast for the original candidate on the first ballot shall not be counted. For this purpose, in those jurisdictions where electronic voting systems are used, the election authority shall determine a method by which the first ballots containing the name of the original candidate may be segregated from the revised ballots containing the name of the successor candidate and separately counted.
Where a vacancy in nomination is not filled pursuant to Section 7-61 or Section 10-11, all votes cast for the original candidate shall be counted for such candidate.
(Source: P.A. 98-1171, eff. 6-1-15.)

(10 ILCS 5/18-10) (from Ch. 46, par. 18-10)
Sec. 18-10. Each batch of ten ballots counted by the judges of election shall, as soon as counted, read and tallied, be strung upon a strong string, thread or twine in the order in which they have been read; and each batch shall thus be disposed of before the commencement of the count as to the next batch.
Where voting machines or electronic voting systems are used, the provisions of this section may be modified as required or authorized by Article 24 or Article 24A, whichever is applicable.
(Source: Laws 1965, p. 2220.)

(10 ILCS 5/18-11) (from Ch. 46, par. 18-11)
Sec. 18-11. Whenever any proposition is submitted to a vote of the people and is printed or written upon the same ticket, with the names of candidates for office, the names, together with such proposition, shall be canvassed in the following manner: All the ballots shall be first separated into 3 piles; the first pile containing all the ballots in favor of such proposition; the second pile containing all the ballots against such proposition, and the third pile containing all the ballots not mentioning such proposition, or being neither for nor against such proposition. Each of the judges shall then examine each pile and see that the separation has been properly made. Then the first pile shall be counted by tens, and the result announced to the tally judges who shall tally the same by tens. And so the second pile shall be counted, announced and tallied, and likewise the third pile, if necessary. Whereupon the tally judges shall announce to the judges the number of votes for and the number of votes against such proposition. The ballots for or against any proposition submitted shall always be canvassed, counted and tallied after the names of candidates for any office are canvassed, counted or tallied.
Where voting machines or electronic voting systems are used, the provisions of this section may be modified as required or authorized by Article 24 or Article 24A, whichever is applicable.
(Source: Laws 1965, p. 2220.)

(10 ILCS 5/18-12) (from Ch. 46, par. 18-12)
Sec. 18-12. If the tally sheet and returns should contain no heading for any proposition submitted, it shall be the duty of the tally judges to write into such tally sheets and returns the headings necessary in order to keep a correct tally, and to make a correct and accurate return, and it shall be the legal duty of the judges of election to make a true count and correct return of all votes upon any such proposition.
(Source: Laws 1963, p. 2532.)

(10 ILCS 5/18-13) (from Ch. 46, par. 18-13)
Sec. 18-13. When the canvass of the ballots has been completed, and the tally judges have announced to the judges the total number of votes received by each candidate, each of the judges of the election in turn shall then proclaim, in a loud voice, the total number of votes received by each of the persons voted for in such precinct, and the office for which he is designated, and the number of votes for and the number of votes against any proposition which shall have been submitted to a vote of the people. Such proclamation shall be prima facie evidence of the result of the canvass of such ballots.
Immediately after making such proclamation the judges shall designate one of their number to go to the nearest telephone and report to the office of the board of election commissioners the result announced in such proclamation. The board of election commissioners shall keep its office open after the close of the polls on the day of any election until it has received from each precinct in the county the report above provided for. Immediately upon receiving such report the board of election commissioners shall cause the same to be posted in a public place in its office for inspection by the public. Immediately after making such report such judge shall return to the polling place and the judges shall proceed with their duties prescribed in this Code.
Where voting machines or electronic voting systems are used, the provisions of this section may be modified as required or authorized by Article 24 or Article 24A, whichever is applicable.
(Source: P.A. 81-1433.)

(10 ILCS 5/18-14) (from Ch. 46, par. 18-14)
Sec. 18-14. The judges of election shall make duplicate statements of the result of the canvass, which shall be written or partly written and partly printed. Each of the statements shall contain a caption stating the day on which, and the number of the election precinct and the ward, city and county, in relation to which such statements shall be made, and the time of opening and closing of the polls of such election precinct. It shall also contain a statement showing the whole number of votes given for each person, designating the office for which they were given, which statement shall be written, or partly written and partly printed, in words at length; and in case a proposition of any kind has been submitted to a vote at such election, such statements shall also show the whole number of votes cast for or against such proposition, written out or partly written and partly printed, in words at length, and at the end thereof a certificate that such statement is correct in all respects; which certificate, and each sheet of paper forming part of the statement, shall be subscribed by the judges. If any judge shall decline to sign such return, he shall state his reason therefor in writing, and a copy thereof, signed by himself, shall be enclosed with each return. Each of the statements shall be enclosed in an envelope, which shall then be securely sealed with sealing wax or other adhesive material; and each of the judges shall write his name across every fold at which the envelope, if unfastened, could be opened. One of the envelopes shall be directed to the county clerk and one to the comptroller of the city, or to the officer of such city whose duties correspond with those of comptroller. The judges of election shall make quadruplicate sets of tallies, and each set of tallies shall also be signed by the judges of the election. If, however, the number of established political parties, as defined in Section 10-2, exceeds 2, one additional set of tallies shall be made and signed for each established political party in excess of 2. Each set shall be enclosed in an envelope, securely sealed and signed in like manner; and one of the envelopes shall be directed on the outside to the election commissioners and the other to the city, village or town clerk; the other two envelopes shall be addressed, respectively, to the chairmen of the county central committees of the established political parties. On the outside of every envelope shall be endorsed whether it contains the statements of the votes cast or the tallies, and for what precinct and ward, village or town.
However, in those jurisdictions where electronic voting systems utilizing in-precinct counting equipment are used, one such envelope shall be transmitted to the chairman of the county central committee of each established political party and 2 such envelopes shall be transmitted to the board of election commissioners.
Where voting machines or electronic voting systems are used, the provisions of this Section may be modified as required or authorized by Article 24 or Article 24A, whichever is applicable.
At the nonpartisan and consolidated elections, the judges of election shall make a tally sheet and certificate of results for each political subdivision as to which candidates or public questions are on the ballot at such election, except where such votes are to be canvassed by the board of election commissioners or by the city canvassing board provided in Section 22-8. The judges shall sign, seal in a marked envelope and deliver them to the county clerk with the other certificates of results herein required. Such tally sheets and certificates of results may be duplicates of the tally sheet and certificate of results otherwise required by this Section, showing all votes for all candidates and public questions voted for or upon in the precinct, or may be on separate forms prepared by the election authority and showing only those votes cast for candidates and public questions of each such political subdivision.
Within 2 days of delivery of complete returns of the consolidated and nonpartisan elections, the board of election commissioners shall transmit an original, sealed tally sheet and certificate of results from each precinct in its jurisdiction in which candidates or public questions of a political subdivision were on the ballot to the local election official of such political subdivision where a local canvassing board is designated to canvass such votes. Each local election official, within 24 hours of receipt of all of the tally sheets and certificates of results for all precincts in which candidates or public questions of his political subdivision were on the ballot, shall transmit such sealed tally sheets and certificates of results to the canvassing board for that political subdivision.
In the case of referenda for the formation of a political subdivision the tally sheets and certificates of results shall be transmitted by the board of election commissioners to the circuit court that ordered the proposition submitted or to the officials designated by the court to conduct the canvass of votes. In the case of school referenda for which a regional superintendent of schools is responsible for the canvass of votes, the board of election commissioners shall transmit the tally sheets and certificates of results to the regional superintendent.
(Source: P.A. 82-1014.)

(10 ILCS 5/18-15) (from Ch. 46, par. 18-15)
Sec. 18-15. The poll books shall be enclosed in an envelope, which shall then be securely sealed with sealing wax, or other adhesive material; and each of the judges shall write his name across every fold at which the envelope if unfastened could be opened.
(Source: Laws 1957, p. 1450.)

(10 ILCS 5/18-16) (from Ch. 46, par. 18-16)
Sec. 18-16. Thereupon one of the judges of election shall take charge of the poll books and the key to the ballot box. Two of the judges shall each take one of the statements of the votes cast into his possession sealed up in the envelopes as aforesaid, and each of the remaining 2 judges shall take one of the tally sheets sealed up in the envelopes as aforesaid. Thereupon the judge having possession of such poll books shall immediately deliver the poll books to the Board of Election Commissioners, or to the person or persons delegated by the board to receive such envelopes, and at such place or places within the area served by the board as pre-determined by the board, with the seal unbroken and shall receive a receipt therefor; and the other judges shall immediately deliver the statements and tallies so in their possession respectively, to the respective officers to whom addressed as aforesaid and who, by this Act, are entitled to receive the same, and when delivered, each one shall take a receipt from the officer to whom delivered. Such envelopes shall be delivered to such officers or their duly authorized and appointed representatives, at the time and place where such envelopes are delivered to the Board of Election Commissioners or its designated receiving stations as pre-determined by the board, as hereinabove provided for. And none of them shall receive pay for their services as such judges without the production of the receipts so given them by the officers as aforesaid. It shall be the duty of the respective officers so designated, to whom such statements and tallies are ordered to be delivered, to receive the same, and to safely keep under lock and key until ordered to be surrendered as herein provided; and the Board of Election Commissioners shall safely keep such poll books under lock and key for one year.
Where voting machines or electronic voting systems are used, the provisions of this Section may be modified as required or authorized by Article 24 or Article 24A, whichever is applicable.
(Source: P.A. 76-1309.)

(10 ILCS 5/18-18) (from Ch. 46, par. 18-18)
Sec. 18-18. The costs and expenses of emergency referenda elections or special elections conducted by boards of election commissioners shall be paid as provided in Sections 17-30 and 17-32 of this Code.
(Source: P.A. 81-814.)

(10 ILCS 5/18-40)
Sec. 18-40. Voting equipment.
(a) If the election authority has adopted the use of Precinct Tabulation Optical Scan Technology voting equipment pursuant to Article 24B of this Code, and the provisions of the Article are in conflict with the provisions of this Article 18, the provisions of Article 24B shall govern the procedures followed by the election authority, its judges of elections, and all employees and agents. In following the provisions of Article 24B, the election authority is authorized to develop and implement procedures to fully utilize Precinct Tabulation Optical Scan Technology voting equipment authorized by the State Board of Elections as long as the procedure is not in conflict with either Article 24B or the administrative rules of the State Board of Elections.
(b) Notwithstanding subsection (a), when voting equipment governed by any Article of this Code is used, the requirements of Section 18-5 that (i) the voter must be notified of the voting equipment's acceptance or rejection of the ballot or identification of an under-vote for a statewide constitutional office and (ii) the voter shall have the opportunity to correct an under-vote for a statewide constitutional office or surrender the ballot that was not accepted and vote another ballot shall not be modified.
(Source: P.A. 95-699, eff. 11-9-07.)

(10 ILCS 5/18-100)
Sec. 18-100. Definition of a vote.
(a) Notwithstanding any law to the contrary, for the purpose of this Article, a person casts a valid vote on a punch card ballot when:
(1) A chad on the card has at least one corner

detached from the card;

(2) The fibers of paper on at least one edge of the

chad are broken in a way that permits unimpeded light to be seen through the card; or

(3) An indentation on the chad from the stylus or

other object is present and indicates a clearly ascertainable intent of the voter to vote based on the totality of the circumstances, including but not limited to any pattern or frequency of indentations on other ballot positions from the same ballot card.

(b) Write-in votes shall be counted in a manner consistent with the existing provisions of this Code.
(c) For purposes of this Section, a "chad" is that portion of a ballot card that a voter punches or perforates with a stylus or other designated marking device to manifest his or her vote for a particular ballot position on a ballot card as defined in subsection (a).
(d) Prior to the original counting of any punch card ballots, an election judge may not alter a punch card ballot in any manner, including, but not limited to, the removal or manipulation of chads.
(Source: P.A. 94-645, eff. 8-22-05.)



Article 18A - Provisional Voting

(10 ILCS 5/Art. 18A heading)

(10 ILCS 5/18A-2)
Sec. 18A-2. Application of Article. In addition to and notwithstanding any other law to the contrary, the procedures in this Article shall govern provisional voting.
(Source: P.A. 93-574, eff. 8-21-03.)

(10 ILCS 5/18A-5)
Sec. 18A-5. Provisional voting; general provisions.
(a) A person who claims to be a registered voter is entitled to cast a provisional ballot under the following circumstances:
(1) The person's name does not appear on the official

list of eligible voters for the precinct in which the person seeks to vote and the person has refused an opportunity to register at the polling location or another grace period registration site. The official list is the centralized statewide voter registration list established and maintained in accordance with Section 1A-25;

(2) The person's voting status has been challenged by

an election judge, a pollwatcher, or any legal voter and that challenge has been sustained by a majority of the election judges;

(3) A federal or State court order extends the time

for closing the polls beyond the time period established by State law and the person votes during the extended time period;

(4) The voter registered to vote by mail and is

required by law to present identification when voting either in person or by early voting ballot, but fails to do so;

(5) The voter's name appears on the list of voters

who voted during the early voting period, but the voter claims not to have voted during the early voting period;

(6) The voter received a vote by mail ballot but did

not return the vote by mail ballot to the election authority; or

(7) The voter attempted to register to vote on

election day, but failed to provide the necessary documentation.

(b) The procedure for obtaining and casting a provisional ballot at the polling place shall be as follows:
(1) After first verifying through an examination of

the precinct register that the person's address is within the precinct boundaries, an election judge at the polling place shall notify a person who is entitled to cast a provisional ballot pursuant to subsection (a) that he or she may cast a provisional ballot in that election. An election judge must accept any information provided by a person who casts a provisional ballot that the person believes supports his or her claim that he or she is a duly registered voter and qualified to vote in the election. However, if the person's residence address is outside the precinct boundaries, the election judge shall inform the person of that fact, give the person the appropriate telephone number of the election authority in order to locate the polling place assigned to serve that address, and instruct the person to go to the proper polling place to vote.

(2) The person shall execute a written form provided

by the election judge that shall state or contain all of the following that is available:

(i) an affidavit stating the following:
State of Illinois, County of

................, Township ............., Precinct ........, Ward ........, I, ......................., do solemnly swear (or affirm) that: I am a citizen of the United States; I am 18 years of age or older; I have resided in this State and in this precinct for 30 days preceding this election; I have not voted in this election; I am a duly registered voter in every respect; and I am eligible to vote in this election. Signature ...... Printed Name of Voter ....... Printed Residence Address of Voter ...... City ...... State .... Zip Code ..... Telephone Number ...... Date of Birth ....... and Illinois Driver's License Number ....... or Last 4 digits of Social Security Number ...... or State Identification Card Number issued to you by the Illinois Secretary of State ........

(ii) A box for the election judge to check one of

the reasons why the person was given a provisional ballot under subsection (a) of this Section.

(iii) An area for the election judge to affix his

or her signature and to set forth any facts that support or oppose the allegation that the person is not qualified to vote in the precinct in which the person is seeking to vote.

The written affidavit form described in this

subsection (b)(2) must be printed on a multi-part form prescribed by the county clerk or board of election commissioners, as the case may be.

(3) After the person executes the portion of the

written affidavit described in subsection (b)(2)(i) of this Section, the election judge shall complete the portion of the written affidavit described in subsection (b)(2)(iii) and (b)(2)(iv).

(4) The election judge shall give a copy of the

completed written affidavit to the person. The election judge shall place the original written affidavit in a self-adhesive clear plastic packing list envelope that must be attached to a separate envelope marked as a "provisional ballot envelope". The election judge shall also place any information provided by the person who casts a provisional ballot in the clear plastic packing list envelope. Each county clerk or board of election commissioners, as the case may be, must design, obtain or procure self-adhesive clear plastic packing list envelopes and provisional ballot envelopes that are suitable for implementing this subsection (b)(4) of this Section.

(5) The election judge shall provide the person with

a provisional ballot, written instructions for casting a provisional ballot, and the provisional ballot envelope with the clear plastic packing list envelope affixed to it, which contains the person's original written affidavit and, if any, information provided by the provisional voter to support his or her claim that he or she is a duly registered voter. An election judge must also give the person written information that states that any person who casts a provisional ballot shall be able to ascertain, pursuant to guidelines established by the State Board of Elections, whether the provisional vote was counted in the official canvass of votes for that election and, if the provisional vote was not counted, the reason that the vote was not counted.

(6) After the person has completed marking his or her

provisional ballot, he or she shall place the marked ballot inside of the provisional ballot envelope, close and seal the envelope, and return the envelope to an election judge, who shall then deposit the sealed provisional ballot envelope into a securable container separately identified and utilized for containing sealed provisional ballot envelopes. Ballots that are provisional because they are cast after 7:00 p.m. by court order shall be kept separate from other provisional ballots. Upon the closing of the polls, the securable container shall be sealed with filament tape provided for that purpose, which shall be wrapped around the box lengthwise and crosswise, at least twice each way, and each of the election judges shall sign the seal.

(c) Instead of the affidavit form described in subsection (b), the county clerk or board of election commissioners, as the case may be, may design and use a multi-part affidavit form that is imprinted upon or attached to the provisional ballot envelope described in subsection (b). If a county clerk or board of election commissioners elects to design and use its own multi-part affidavit form, then the county clerk or board of election commissioners shall establish a mechanism for accepting any information the provisional voter has supplied to the election judge to support his or her claim that he or she is a duly registered voter. In all other respects, a county clerk or board of election commissioners shall establish procedures consistent with subsection (b).
(d) The county clerk or board of election commissioners, as the case may be, shall use the completed affidavit form described in subsection (b) to update the person's voter registration information in the State voter registration database and voter registration database of the county clerk or board of election commissioners, as the case may be. If a person is later determined not to be a registered voter based on Section 18A-15 of this Code, then the affidavit shall be processed by the county clerk or board of election commissioners, as the case may be, as a voter registration application.
(Source: P.A. 100-201, eff. 8-18-17.)

(10 ILCS 5/18A-10)
Sec. 18A-10. Sealing and transporting provisional ballots.
(a) Upon the closing of the polls, 2 election judges not of the same political party shall return to the county clerk or board of election commissioners the unopened sealed securable container containing the provisional ballots to a location specified by the county clerk or board of election commissioners in the most direct manner of transport. The county clerk or board of election commissioners shall keep the securable container secure until such time as the provisional ballots are counted in accordance with Section 18A-15.
(b) Upon receipt of materials returned from the polling places, the county clerk or board of election commissioners shall update the State voter registration list and the voter registration database of the county clerk or board of election commissioners, as the case may be, by using the affidavit forms of provisional voters.
(Source: P.A. 93-574, eff. 8-21-03.)

(10 ILCS 5/18A-15)
Sec. 18A-15. Validating and counting provisional ballots.
(a) The county clerk or board of election commissioners shall complete the validation and counting of provisional ballots within 14 calendar days of the day of the election. The county clerk or board of election commissioners shall have 7 calendar days from the completion of the validation and counting of provisional ballots to conduct its final canvass. The State Board of Elections shall complete within 31 calendar days of the election or sooner if all the returns are received, its final canvass of the vote for all public offices.
(b) If a county clerk or board of election commissioners determines that all of the following apply, then a provisional ballot is valid and shall be counted as a vote:
(1) the provisional voter cast the provisional ballot

in the correct precinct based on the address provided by the provisional voter. The provisional voter's affidavit shall serve as a change of address request by that voter for registration purposes for the next ensuing election if it bears an address different from that in the records of the election authority. Votes for federal and statewide offices on a provisional ballot cast in the incorrect precinct that meet the other requirements of this subsection shall be valid and counted in accordance with this Article. As used in this item, "federal office" is defined as provided in Section 20-1 and "statewide office" means the Governor, Attorney General, Secretary of State, Comptroller, and Treasurer. Votes for General Assembly, countywide, citywide, or township office on a provisional ballot cast in the incorrect precinct but in the correct legislative district, representative district, county, municipality, or township, as the case may be, shall be valid and counted in accordance with this Article. As used in this item, "citywide office" means an office elected by the electors of an entire municipality. As used in this item, "township office" means an office elected by the electors of an entire township;

(2) the affidavit executed by the provisional voter

pursuant to subsection (b)(2) of Section 18A-5 contains, at a minimum, the provisional voter's first and last name, house number and street name, and signature or mark;

(3) except as permitted by item (5) of subsection (b)

of this Section, the provisional voter is a registered voter based on information available to the county clerk or board of election commissioners provided by or obtained from any of the following:

i. the provisional voter;
ii. an election judge;
iii. the statewide voter registration database

maintained by the State Board of Elections;

iv. the records of the county clerk or board of

election commissioners' database; or

v. the records of the Secretary of State; and
(4) for a provisional ballot cast under item (6) of

subsection (a) of Section 18A-5, the voter did not vote by vote by mail ballot in the election at which the provisional ballot was cast; or

(5) for a provisional ballot cast under item (7) of

subsection (a) of Section 18A-5, the voter provides the election authority with the necessary documentation within 7 days of election day.

(c) With respect to subsection (b)(3) of this Section, the county clerk or board of election commissioners shall investigate and record whether or not the specified information is available from each of the 5 identified sources. If the information is available from one or more of the identified sources, then the county clerk or board of election commissioners shall seek to obtain the information from each of those sources until satisfied, with information from at least one of those sources, that the provisional voter is registered and entitled to vote. The county clerk or board of election commissioners shall use any information it obtains as the basis for determining the voter registration status of the provisional voter. If a conflict exists among the information available to the county clerk or board of election commissioners as to the registration status of the provisional voter, then the county clerk or board of election commissioners shall make a determination based on the totality of the circumstances. In a case where the above information equally supports or opposes the registration status of the voter, the county clerk or board of election commissioners shall decide in favor of the provisional voter as being duly registered to vote. If the statewide voter registration database maintained by the State Board of Elections indicates that the provisional voter is registered to vote, but the county clerk's or board of election commissioners' voter registration database indicates that the provisional voter is not registered to vote, then the information found in the statewide voter registration database shall control the matter and the provisional voter shall be deemed to be registered to vote. If the records of the county clerk or board of election commissioners indicates that the provisional voter is registered to vote, but the statewide voter registration database maintained by the State Board of Elections indicates that the provisional voter is not registered to vote, then the information found in the records of the county clerk or board of election commissioners shall control the matter and the provisional voter shall be deemed to be registered to vote. If the provisional voter's signature on his or her provisional ballot request varies from the signature on an otherwise valid registration application solely because of the substitution of initials for the first or middle name, the election authority may not reject the provisional ballot.
(d) In validating the registration status of a person casting a provisional ballot, the county clerk or board of election commissioners shall not require a provisional voter to complete any form other than the affidavit executed by the provisional voter under subsection (b)(2) of Section 18A-5. In addition, the county clerk or board of election commissioners shall not require all provisional voters or any particular class or group of provisional voters to appear personally before the county clerk or board of election commissioners or as a matter of policy require provisional voters to submit additional information to verify or otherwise support the information already submitted by the provisional voter. Within 2 calendar days after the election, the election authority shall transmit by electronic means pursuant to a process established by the State Board of Elections the name, street address, e-mail address, and precinct, ward, township, and district numbers, as the case may be, of each person casting a provisional ballot to the State Board of Elections, which shall maintain those names and that information in an electronic format on its website, arranged by county and accessible to State and local political committees. The provisional voter may, within 7 calendar days after the election, submit additional information to the county clerk or board of election commissioners. This information must be received by the county clerk or board of election commissioners within the 7-calendar-day period.
(e) If the county clerk or board of election commissioners determines that subsection (b)(1), (b)(2), or (b)(3) does not apply, then the provisional ballot is not valid and may not be counted. The provisional ballot envelope containing the ballot cast by the provisional voter may not be opened. The county clerk or board of election commissioners shall write on the provisional ballot envelope the following: "Provisional ballot determined invalid.".
(f) If the county clerk or board of election commissioners determines that a provisional ballot is valid under this Section, then the provisional ballot envelope shall be opened. The outside of each provisional ballot envelope shall also be marked to identify the precinct and the date of the election.
(g) Provisional ballots determined to be valid shall be counted at the election authority's central ballot counting location and shall not be counted in precincts. The provisional ballots determined to be valid shall be added to the vote totals for the precincts from which they were cast in the order in which the ballots were opened. The validation and counting of provisional ballots shall be subject to the provisions of this Code that apply to pollwatchers. If the provisional ballots are a ballot of a punch card voting system, then the provisional ballot shall be counted in a manner consistent with Article 24A. If the provisional ballots are a ballot of optical scan or other type of approved electronic voting system, then the provisional ballots shall be counted in a manner consistent with Article 24B.
(h) As soon as the ballots have been counted, the election judges or election officials shall, in the presence of the county clerk or board of election commissioners, place each of the following items in a separate envelope or bag: (1) all provisional ballots, voted or spoiled; (2) all provisional ballot envelopes of provisional ballots voted or spoiled; and (3) all executed affidavits of the provisional ballots voted or spoiled. All provisional ballot envelopes for provisional voters who have been determined not to be registered to vote shall remain sealed. The county clerk or board of election commissioners shall treat the provisional ballot envelope containing the written affidavit as a voter registration application for that person for the next election and process that application. The election judges or election officials shall then securely seal each envelope or bag, initial the envelope or bag, and plainly mark on the outside of the envelope or bag in ink the precinct in which the provisional ballots were cast. The election judges or election officials shall then place each sealed envelope or bag into a box, secure and seal it in the same manner as described in item (6) of subsection (b) of Section 18A-5. Each election judge or election official shall take and subscribe an oath before the county clerk or board of election commissioners that the election judge or election official securely kept the ballots and papers in the box, did not permit any person to open the box or otherwise touch or tamper with the ballots and papers in the box, and has no knowledge of any other person opening the box. For purposes of this Section, the term "election official" means the county clerk, a member of the board of election commissioners, as the case may be, and their respective employees.
(Source: P.A. 97-766, eff. 7-6-12; 98-115, eff. 7-29-13; 98-691, eff. 7-1-14; 98-1171, eff. 6-1-15.)

(10 ILCS 5/18A-20)
Sec. 18A-20. Provisional voting verification system. In conjunction with each county clerk or board of election commissioners, the State Board of Elections shall establish a uniform free access information system by which a person casting a provisional ballot may ascertain whether the provisional vote was counted in the official canvass of votes for that election and, if the vote was not counted, the reason that the vote was not counted. Nothing in this Section shall prohibit a county clerk or a board of election commissioner from establishing a free access information system described in this Section so long as that system is consistent with the federal Help America Vote Act.
(Source: P.A. 93-574, eff. 8-21-03.)

(10 ILCS 5/18A-218)
Sec. 18A-218. Interpretation of Article 18A. The Sections of this Article following this Section shall be supplemental to all other provisions of this Article and are intended to provide procedural requirements for the implementation of the provisions of this Article. In the case of a conflict between the Sections following this Section and the Sections preceding this Section, the Sections preceding this Section shall prevail.
(Source: P.A. 98-1171, eff. 6-1-15.)

(10 ILCS 5/18A-218.10)
Sec. 18A-218.10. Definitions relating to provisional ballots.
(a) As used in this Article:
"Citywide or villagewide office" means an office

elected by the electors of an entire municipality.

"Correct precinct" means the precinct containing the

addresses at which the provisional voter resides and at which he or she is registered to vote.

"Countywide office" means the offices of Clerk,

Sheriff, State's Attorney, Circuit Court Clerk, Recorder, Auditor, County Board President, County Board Member or County Commissioner in those counties that elect those officers countywide, Coroner, Regional Superintendent of Schools, Sanitary District Commissioners or Trustees, Assessor, Board of Review Members in those counties that elect those officers countywide, and Treasurer.

"Election authority" means either the County Clerk,

County Board of Election Commissioners, or Municipal Board of Election Commissioners, as the case may be.

"Election jurisdiction" means an entire county, in

the case of a county in which no city board of election commissioners is located or that is under the jurisdiction of a county board of election commissioners; the territorial jurisdiction of a city board of election commissioners; and the territory in a county outside of the jurisdiction of a city board of election commissioners. Election jurisdictions shall be determined according to which election authority maintains the permanent registration records of qualified electors.

"Incorrect precinct" means the precinct in which the

voter cast a provisional ballot, but is not the precinct containing the address at which he or she is registered to vote. In order for a provisional ballot to be eligible for counting when cast in an incorrect precinct, that precinct must be located within either the county or municipality in which the voter is registered.

"Leading established political party" means one of

the two political parties whose candidates for Governor at the most recent 3 gubernatorial elections received either the highest or second highest average number of votes. The first leading political party is the party whose candidate for Governor received the highest average number of votes in the 3 most recent gubernatorial elections and the second leading political party is the party whose candidate for Governor received the second highest average number of votes in the 3 most recent gubernatorial elections.

"Legislative district" means the district in which an

Illinois State Senator is elected to serve the residents.

"Persons entitled to vote provisionally" or

"provisional voter" means a person claiming to be a registered voter who is entitled by Section 18A-5 of this Code to vote a provisional ballot under the following circumstances:

(1) The person's name does not appear on the

official list of eligible voters for the precinct in which the person seeks to vote and the person has refused an opportunity to register at the polling location or another grace period registration site.

(2) The person's voting status has been

successfully challenged by an election judge, a pollwatcher or any legal voter.

(3) A federal or State court order extends the

time for closing the polls beyond the time period established by State law and the person votes during the extended time period.

(4) The voter registered to vote by mail and is

required by law to present identification when voting either in person or by vote by mail ballot, but fails to do so.

(5) The voter's name appears on the list of

voters who voted during the early voting period, but the voter claims not to have voted during the early voting period.

(6) The voter received a vote by mail ballot but

did not return the vote by mail ballot to the election authority, and failed to surrender it to the election judges.

(7) The voter attempted to register to vote on

election day, but failed to provide the necessary documentation.

"Representative district" means the district from

which an Illinois State Representative is elected to serve the residents.

"Statewide office" means the Constitutional offices

of Governor and Lt. Governor running jointly, Secretary of State, Attorney General, Comptroller, and Treasurer.

"Township office" means an office elected by the

electors of an entire township.

(b) Procedures for Voting Provisionally in the Polling Place.
(1) If any of the 7 reasons cited in the

definition of provisional voter in subsection (a) for casting a provisional ballot exists, an election judge must accept any information provided by a person who casts a provisional ballot that the person believes supports his or her claim that he or she is a duly registered voter and qualified to vote in the election. However, if the person's residence address is outside the precinct boundaries, the election judge shall inform the person of that fact, give the person the appropriate telephone number of the election authority in order to locate the polling place assigned to serve that address (or consult any alternative tools provided by the election authority for determining a voter's correct precinct polling place) and instruct the person to go to the proper polling place to vote.

(2) Once it has been determined by the

election judges that the person is entitled to receive a provisional ballot, and the voter has completed the provisional voter affidavit, the voter shall be given a provisional ballot and shall proceed to vote that ballot. Upon receipt of the ballot by the election judges, the ballot shall be transmitted to the election authority in accordance with subsection (a) of Section 18A-10 of this Code.

(3) In the event that a provisional ballot is

mistakenly cast in a precinct other than the precinct that contains the voter's address of registration (if the voter believed he or she registered in the precinct in which he or she voted provisionally, and the election judges should have, but did not direct the voter to vote in the correct precinct), Section 218.20 shall apply.

(Source: P.A. 98-1171, eff. 6-1-15.)

(10 ILCS 5/18A-218.20)
Sec. 18A-218.20. Counting procedures for provisional ballots cast in an incorrect precinct within the same election authority's jurisdiction.
(a) The election authority shall:
(1) transmit to the State Board of Elections

the provisional voter's identifying information and voting jurisdiction within 2 calendar days. Following that, and subject to paragraph (2) below, if the election authority having jurisdiction over the provisional voter determines that the voter has cast a provisional ballot in an incorrect precinct, the ballot shall still be counted using the procedures established in subsection (b) of this Section or Section 18A-218.30 if applicable. Jurisdictions that use election machines authorized pursuant to Article 24C of this Code for casting provisional ballots may vary procedures of this Section and Section 18A-218.30 as appropriate for the counting of provisional ballots cast on those machines.

(2) determine whether the voter was entitled

to cast a provisional ballot. The voter is entitled to cast a provisional ballot if:

(A) the affidavit executed by the voter

contains, at a minimum, the provisional voter's first and last name, house number and street name, and signature or mark;

(B) the provisional voter is a registered

voter based on information available to the county clerk or board of election commissioners provided by or obtained from the provisional voter, an election judge, the Statewide voter registration database maintained by the State Board of Elections, the records of the county clerk or board of election commissioners' database, or the records of the Secretary of State or the voter is attempting to register but lacks the necessary documentation; and

(C) the provisional voter did not vote

using the vote by mail ballot and did not vote during the period for early voting.

(b) Once it has been determined by the election authority that the voter was entitled to vote a provisional ballot, even though it had been cast in an incorrect precinct, the election authority shall select a team or teams of 2 duly commissioned election judges, one from each of the two leading established political parties in Illinois, to count the votes that are eligible to be cast on the provisional ballot. In those jurisdictions that use election officials as defined in subsection (h) of Section 18A-15 of this Code, these duties may be performed by those election officials.
(1) Votes cast for Statewide offices, the

Office of President of the United States (including votes cast in the Presidential Preference Primary), and United States Senate shall be counted on all provisional ballots cast in the incorrect precinct.

(2) Votes cast for Representative in

Congress, delegate or alternate delegate to a national nominating convention, State Senator, State Representative, or countywide, citywide, villagewide, or township office shall be counted if it is determined by the election judges or officials that the voter would have been entitled to vote for one or more of these offices had the voter voted in the precinct in which he or she is registered to vote (the correct precinct) and had the voter voted a ballot of the correct ballot style containing all the offices and candidates for which the voter was entitled to cast a ballot (the correct ballot style). This determination shall be made by comparing a sample ballot of the correct ballot style with the actual provisional ballot cast by the voter. If the same office (including the same district number for a Congressional, Legislative or Representative district) appears on both the correct ballot style sample ballot and the provisional ballot cast by the voter, votes for that office shall be counted. All votes cast for any remaining offices (offices for which the voter would not have been entitled to vote had he or she voted in the correct precinct) shall not be counted.

(3) No votes shall be counted for an office

when the voter voted for more candidates than he or she was allowed.

(4) Once it has been determined which offices

are to be counted and the provisional ballot contains no other votes, the provisional ballot shall be counted pursuant to the procedures set forth in this subsection (b).

(5) If a provisional ballot does not contain

any valid votes, the provisional ballot shall be marked invalid and shall not be counted.

(6) Any provisional voting verification

system established by an election authority shall inform the provisional voter that his or her provisional ballot was partially counted because it was cast in an incorrect precinct.

(7) If a provisional ballot only contains

votes cast for eligible offices, and does not contain any votes cast for ineligible offices, the ballot may be tabulated without having to be remade.

(8) If a provisional ballot contains both

valid votes that must be counted and invalid votes that cannot be counted:

(A) the election judges, consisting in

each case of at least one of each of the 2 leading political parties, shall, if the provisional ballot was cast on a paper ballot sheet, proceed to remake the voted ballot onto a blank ballot that includes all of the offices for which valid votes were cast, transferring only valid votes. The original provisional ballot shall be marked "Original Provisional Ballot" with a serial number commencing at "1" and continuing consecutively for ballots of that kind in the precinct. The duplicate provisional ballot shall be marked "Duplicate Provisional Ballot" and be given the same serial number as the original ballot from which it was duplicated. The duplicate provisional ballot shall then be treated in the same manner as other provisional ballots.

(B) if the provisional ballot was cast on

a direct recording electronic voting device, the election judges shall mark the original provisional ballot as a partially counted defective electronic provisional ballot because it was cast in the incorrect precinct (or bear some similar notation) and proceed to either:

(i) remake the voted ballot by

transferring all valid votes to a duplicate paper ballot sheet of the correct ballot style, marking the duplicate ballot "Duplicate Electronic Provisional Ballot" and then counting the duplicate provisional ballot in the same manner as the other provisional ballots marked on paper ballot sheets; or

(ii) transfer, or cause to be

transferred, all valid votes electronically to the correct precinct, which shall be counted and added to the vote totals for the correct precinct, excluding any votes that cannot be counted. If this method is used, a permanent paper record must be generated for both the defective provisional ballot and the duplicate electronic provisional ballot.

(c) For provisional ballots cast at a partisan primary election, the judges shall use a duplicate ballot of the correct ballot style for the same political party as the ballot chosen by the voter.
(d) At least one qualified pollwatcher for each candidate, political party, and civic organization, as authorized by Section 17-23 of this Code, shall be permitted to observe the ballot remaking process.
(Source: P.A. 98-1171, eff. 6-1-15.)

(10 ILCS 5/18A-218.30)
Sec. 18A-218.30. Counting procedures for provisional ballots cast in an incorrect precinct within a different election authority's jurisdiction.
(a) The election authority having possession of the provisional ballot shall first notify the election authority having jurisdiction over the provisional voter that the voter cast a provisional ballot in its jurisdiction and provide whatever information is needed for the election authority to comply with the notification requirements set forth in subsection (d) of Section 18A-15 of this Code. For purpose of determining which election authority has jurisdiction over the provisional voter, the election authority having possession of the provisional ballot shall use the address listed on the provisional ballot affidavit that was provided by the voter. If that address is different from the address at which the voter is registered, the ballot shall be rejected; however, the affidavit shall serve as a request to register at that address. If a voter cast a provisional ballot in an incorrect precinct located in the jurisdiction of an election authority other than the election authority having jurisdiction over the voter's correct precinct, but where the precinct is located within the same county as the 2 election authorities (e.g., a voter is registered in the City of Chicago, but casts a provisional ballot in suburban Cook County), the election authority in whose territory the provisional ballot was cast shall, after receipt of the provisional ballot, transmit it, along with the provisional voter's affidavit and any other documentation provided to the election judges, to the office of the election authority having jurisdiction over the voter's correct precinct. The ballot shall be sealed in a secure envelope or other suitable container and transmitted within 8 business days after the election at which it was cast. If the locations of the election authorities' offices are such that it is feasible to hand deliver the ballot, the ballot shall be sealed in a secure envelope and transmitted in that manner by 2 election judges (or election officials), one from each of the 2 leading political parties. If the locations of the 2 election authorities are such that it is not feasible to hand deliver the ballot, the election authority having jurisdiction over the incorrect precinct shall cause the ballot to be sealed in a secure envelope and transmitted via express mail within 8 business days after the election at which the ballot was cast, with a delivery date no later than the second business day following the mailing date. Upon receipt of the ballot by the election authority having jurisdiction over the correct precinct, the election authority shall proceed to remake, and count the votes on, the provisional ballot in accordance with the procedures described in Section 18A-218.20, including the determination of eligibility to cast a provisional ballot. Any information provided to the election authority within the 7 day period provided for in Section 18A-15 of this Code shall be sealed in a secure envelope and transmitted to the office of the election authority having jurisdiction over the voter's correct precinct, along with the provisional ballot of that voter.
(b) Incorrect precinct is located in a different county from the county where the voter is registered, but is located in the same municipality or legislative district as the one in which the voter is registered:
(1) The election authority having

possession of the provisional ballot shall first notify the election authority having jurisdiction over the provisional voter that the voter cast a provisional ballot in its jurisdiction and provide whatever information is needed for the election authority to comply with the notification requirements set forth in subsection (d) of Section 18A-15 of this Code. For purposes of determining which election authority has jurisdiction over the provisional voter, the election authority having possession of the provisional ballot shall use the address listed on the provisional ballot affidavit that was provided by the voter. If that address is different from the address at which the voter is registered, the ballot shall be rejected; however, the affidavit shall serve as a request to register at that address. The election authority shall then cause the ballot, along with the provisional voter's affidavit and any other documentation provided to the election judges, to be transmitted via express mail within 8 business days after the election at which the ballot was cast, with a delivery date no later than the second business day following the mailing date. Upon receipt of the ballot by the election authority having jurisdiction over the correct precinct, that election authority shall proceed to remake and count the votes on the provisional ballot in accordance with the procedures described in Section 18A-218.20, including the determination of eligibility to cast a provisional ballot. Any information provided to the election authority within the 7 day period provided for in Section 18A-15 of this Code shall be transmitted to the office of the election authority having jurisdiction over the voter's correct precinct, along with the provisional ballot of that voter.

(2) If a voter casts a provisional ballot

in a precinct outside of the county in which he or she is registered and outside of the municipality, representative district, or legislative district in which he or she is registered (if applicable), the ballot shall not be counted. It shall, however, be transmitted via the U.S. Postal Service to the election authority having jurisdiction over the voter's correct precinct within 14 days after the election and shall be kept for 2 months, the same length of time as is required for other voted ballots.

For purposes of determining which election authority has jurisdiction over the provisional voter, the election authority having possession of the provisional ballot shall use the address listed on the provisional ballot affidavit that was provided by the voter. If such address is different from the address at which the voter is registered, the ballot shall be rejected, however the affidavit shall serve as a request to register at such address.
(Source: P.A. 98-1171, eff. 6-1-15.)

(10 ILCS 5/18A-218.40)
Sec. 18A-218.40. Follow-up procedures for provisional ballots. The original provisional ballot cast by the voter shall be stored separately from other ballots voted in the election and shall be preserved in the same manner as original ballots that had to be remade for other reasons, such as a damaged ballot or as a result of a voter over-voting an office.
(Source: P.A. 98-1171, eff. 6-1-15.)



Article 19 - Voting by Mail

(10 ILCS 5/Art. 19 heading)

(10 ILCS 5/19-1) (from Ch. 46, par. 19-1)
Sec. 19-1. Any qualified elector of the State of Illinois having duly registered where such registration is required may vote at such election as hereinafter in this Article provided.
For purposes of this Article 19, a physically incapacitated voter marks his or her ballot "personally" when the voter exercises his or her physical abilities to their reasonable limit in marking the ballot, and marking personally may include instructing the person assisting the incapacitated voter when giving such instruction represents the reasonable limit of the physical abilities.
(Source: P.A. 95-440, eff. 8-27-07; 96-553, eff. 8-17-09.)

(10 ILCS 5/19-2) (from Ch. 46, par. 19-2)
Sec. 19-2. Any elector as defined in Section 19-1 may by mail or electronically on the website of the appropriate election authority, not more than 90 nor less than 5 days prior to the date of such election, or by personal delivery not more than 90 nor less than one day prior to the date of such election, make application to the county clerk or to the Board of Election Commissioners for an official ballot for the voter's precinct to be voted at such election. The URL address at which voters may electronically request a vote by mail ballot shall be fixed no later than 90 calendar days before an election and shall not be changed until after the election. Such a ballot shall be delivered to the elector only upon separate application by the elector for each election.
(Source: P.A. 97-81, eff. 7-5-11; 98-115, eff. 7-29-13; 98-691, eff. 7-1-14; 98-1171, eff. 6-1-15.)

(10 ILCS 5/19-2.1) (from Ch. 46, par. 19-2.1)
Sec. 19-2.1. (Repealed).
(Source: P.A. 98-115, eff. 7-29-13. Repealed by P.A. 98-1171, eff. 6-1-15.)

(10 ILCS 5/19-2.2) (from Ch. 46, par. 19-2.2)
Sec. 19-2.2. (Repealed).
(Source: P.A. 93-847, eff. 7-30-04. Repealed by P.A. 98-1171, eff. 6-1-15.)

(10 ILCS 5/19-3) (from Ch. 46, par. 19-3)
Sec. 19-3. The application for vote by mail ballot shall be substantially in the following form:

(10 ILCS 5/19-4) (from Ch. 46, par. 19-4)
Sec. 19-4. Mailing or delivery of ballots; time. Immediately upon the receipt of such application either by mail or electronic means, not more than 90 days nor less than 5 days prior to such election, or by personal delivery not more than 90 days nor less than one day prior to such election, at the office of such election authority, it shall be the duty of such election authority to examine the records to ascertain whether or not such applicant is lawfully entitled to vote as requested, including a verification of the applicant's signature by comparison with the signature on the official registration record card, and if found so to be entitled to vote, to post within one business day thereafter the name, street address, ward and precinct number or township and district number, as the case may be, of such applicant given on a list, the pages of which are to be numbered consecutively to be kept by such election authority for such purpose in a conspicuous, open and public place accessible to the public at the entrance of the office of such election authority, and in such a manner that such list may be viewed without necessity of requesting permission therefor. Within one day after posting the name and other information of an applicant for a vote by mail ballot, the election authority shall transmit by electronic means pursuant to a process established by the State Board of Elections that name and other posted information to the State Board of Elections, which shall maintain those names and other information in an electronic format on its website, arranged by county and accessible to State and local political committees. Within 2 business days after posting a name and other information on the list within its office, but no sooner than 40 days before an election, the election authority shall mail, postage prepaid, or deliver in person in such office an official ballot or ballots if more than one are to be voted at said election. Mail delivery of Temporarily Absent Student ballot applications pursuant to Section 19-12.3 shall be by nonforwardable mail. However, for the consolidated election, vote by mail ballots for certain precincts may be delivered to applicants not less than 25 days before the election if so much time is required to have prepared and printed the ballots containing the names of persons nominated for offices at the consolidated primary. The election authority shall enclose with each vote by mail ballot or application written instructions on how voting assistance shall be provided pursuant to Section 17-14 and a document, written and approved by the State Board of Elections, informing the vote by mail voter of the required postage for returning the application and ballot, and enumerating the circumstances under which a person is authorized to vote by vote by mail ballot pursuant to this Article; such document shall also include a statement informing the applicant that if he or she falsifies or is solicited by another to falsify his or her eligibility to cast a vote by mail ballot, such applicant or other is subject to penalties pursuant to Section 29-10 and Section 29-20 of the Election Code. Each election authority shall maintain a list of the name, street address, ward and precinct, or township and district number, as the case may be, of all applicants who have returned vote by mail ballots to such authority, and the name of such vote by mail voter shall be added to such list within one business day from receipt of such ballot. If the vote by mail ballot envelope indicates that the voter was assisted in casting the ballot, the name of the person so assisting shall be included on the list. The list, the pages of which are to be numbered consecutively, shall be kept by each election authority in a conspicuous, open, and public place accessible to the public at the entrance of the office of the election authority and in a manner that the list may be viewed without necessity of requesting permission for viewing.
Each election authority shall maintain a list for each election of the voters to whom it has issued vote by mail ballots. The list shall be maintained for each precinct within the jurisdiction of the election authority. Prior to the opening of the polls on election day, the election authority shall deliver to the judges of election in each precinct the list of registered voters in that precinct to whom vote by mail ballots have been issued by mail.
Each election authority shall maintain a list for each election of voters to whom it has issued temporarily absent student ballots. The list shall be maintained for each election jurisdiction within which such voters temporarily abide. Immediately after the close of the period during which application may be made by mail or electronic means for vote by mail ballots, each election authority shall mail to each other election authority within the State a certified list of all such voters temporarily abiding within the jurisdiction of the other election authority.
In the event that the return address of an application for ballot by a physically incapacitated elector is that of a facility licensed or certified under the Nursing Home Care Act, the Specialized Mental Health Rehabilitation Act of 2013, the ID/DD Community Care Act, or the MC/DD Act, within the jurisdiction of the election authority, and the applicant is a registered voter in the precinct in which such facility is located, the ballots shall be prepared and transmitted to a responsible judge of election no later than 9 a.m. on the Friday, Saturday, Sunday, or Monday immediately preceding the election as designated by the election authority under Section 19-12.2. Such judge shall deliver in person on the designated day the ballot to the applicant on the premises of the facility from which application was made. The election authority shall by mail notify the applicant in such facility that the ballot will be delivered by a judge of election on the designated day.
All applications for vote by mail ballots shall be available at the office of the election authority for public inspection upon request from the time of receipt thereof by the election authority until 30 days after the election, except during the time such applications are kept in the office of the election authority pursuant to Section 19-7, and except during the time such applications are in the possession of the judges of election.
(Source: P.A. 98-104, eff. 7-22-13; 98-115, eff. 7-29-13; 98-756, eff. 7-16-14; 98-1171, eff. 6-1-15; 99-180, eff. 7-29-15; 99-522, eff. 6-30-16.)

(10 ILCS 5/19-5) (from Ch. 46, par. 19-5)
Sec. 19-5. It shall be the duty of the election authority to fold the ballot or ballots in the manner specified by the statute for folding ballots prior to their deposit in the ballot box, and to enclose such ballot or ballots in an envelope unsealed to be furnished by him, which envelope shall bear upon the face thereof the name, official title and post office address of the election authority, and upon the other side a printed certification in substantially the following form:
I state that I am a resident of the .... precinct of the (1) *township of .... (2) *City of .... or (3) *.... ward in the city of .... residing at .... in such city or town in the county of .... and State of Illinois, that I have lived at such address for .... months last past; and that I am lawfully entitled to vote in such precinct at the .... election to be held on .....
*fill in either (1), (2) or (3).
I further state that I personally marked the enclosed ballot in secret.
Under penalties of perjury as provided by law pursuant to Section 29-10 of The Election Code, the undersigned certifies that the statements set forth in this certification are true and correct. ....................... If the ballot is to go to an elector who is physically incapacitated and needs assistance marking the ballot, the envelope shall bear upon the back thereof a certification in substantially the following form:
I state that I am a resident of the .... precinct of the (1) *township of .... (2) *City of .... or (3) *.... ward in the city of .... residing at .... in such city or town in the county of .... and State of Illinois, that I have lived at such address for .... months last past; that I am lawfully entitled to vote in such precinct at the .... election to be held on ....; that I am physically incapable of personally marking the ballot for such election.
*fill in either (1), (2) or (3).
I further state that I marked the enclosed ballot in secret with the assistance of ................................. (Individual rendering assistance) ................................. (Residence Address) Under penalties of perjury as provided by law pursuant to Section 29-10 of The Election Code, the undersigned certifies that the statements set forth in this certification are true and correct. ....................... In the case of a voter with a physical incapacity, marking a ballot in secret includes marking a ballot with the assistance of another individual, other than a candidate whose name appears on the ballot (unless the voter is the spouse or a parent, child, brother, or sister of the candidate), the voter's employer, an agent of that employer, or an officer or agent of the voter's union, when the voter's physical incapacity necessitates such assistance.
In the case of a physically incapacitated voter, marking a ballot in secret includes marking a ballot with the assistance of another individual, other than a candidate whose name appears on the ballot (unless the voter is the spouse or a parent, child, brother, or sister of the candidate), the voter's employer, an agent of that employer, or an officer or agent of the voter's union, when the voter's physical incapacity necessitates such assistance.
Provided, that if the ballot enclosed is to be voted at a primary election, the certification shall designate the name of the political party with which the voter is affiliated.
In addition to the above, the election authority shall provide printed slips giving full instructions regarding the manner of marking and returning the ballot in order that the same may be counted, and shall furnish one of such printed slips to each of such applicants at the same time the ballot is delivered to him. Such instructions shall include the following statement: "In signing the certification on the vote by mail ballot envelope, you are attesting that you personally marked this vote by mail ballot in secret. If you are physically unable to mark the ballot, a friend or relative may assist you after completing the enclosed affidavit. Federal and State laws prohibit a candidate whose name appears on the ballot (unless you are the spouse or a parent, child, brother, or sister of the candidate), your employer, your employer's agent or an officer or agent of your union from assisting voters with physical disabilities."
In addition to the above, if a ballot to be provided to an elector pursuant to this Section contains a public question described in subsection (b) of Section 28-6 and the territory concerning which the question is to be submitted is not described on the ballot due to the space limitations of such ballot, the election authority shall provide a printed copy of a notice of the public question, which shall include a description of the territory in the manner required by Section 16-7. The notice shall be furnished to the elector at the same time the ballot is delivered to the elector.
(Source: P.A. 98-1171, eff. 6-1-15; 99-143, eff. 7-27-15.)

(10 ILCS 5/19-6) (from Ch. 46, par. 19-6)
Sec. 19-6. Such vote by mail voter shall make and subscribe to the certifications provided for in the application and on the return envelope for the ballot, and such ballot or ballots shall be folded by such voter in the manner required to be folded before depositing the same in the ballot box, and be deposited in such envelope and the envelope securely sealed. The voter shall then endorse his certificate upon the back of the envelope and the envelope shall be mailed in person by such voter, postage prepaid, to the election authority issuing the ballot or, if more convenient, it may be delivered in person, by either the voter or by any person authorized by the voter, or by a company licensed as a motor carrier of property by the Illinois Commerce Commission under the Illinois Commercial Transportation Law, which is engaged in the business of making deliveries. It shall be unlawful for any person not the voter or a person authorized by the voter to take the ballot and ballot envelope of a voter for deposit into the mail unless the ballot has been issued pursuant to application by a physically incapacitated elector under Section 3-3 or a hospitalized voter under Section 19-13, in which case any employee or person under the direction of the facility in which the elector or voter is located may deposit the ballot and ballot envelope into the mail. If the voter authorized a person to deliver the ballot to the election authority, the voter and the person authorized to deliver the ballot shall complete the authorization printed on the exterior envelope supplied by an election authority for the return of the vote by mail ballot. The exterior of the envelope supplied by an election authority for the return of the vote by mail ballot shall include an authorization in substantially the following form:

I ............ (voter) authorize ............... to take the necessary steps to have this ballot delivered promptly to the office of the election authority.

....................... ........................
Date Signature of voter

...............................................
Printed Name of Authorized Delivery Agent

...............................................
Signature of Authorized Delivery Agency

...............................................
Date Delivered to the Election Authority
(Source: P.A. 98-1171, eff. 6-1-15.)

(10 ILCS 5/19-7) (from Ch. 46, par. 19-7)
Sec. 19-7. (a) Upon receipt of such vote by mail voter's ballot, the election authority shall forthwith enclose the same unopened, together with the application made by said vote by mail voter in a large or carrier envelope which shall be securely sealed and endorsed with the name and official title of such officer and the words, "This envelope contains a vote by mail ballot and must be opened on election day," together with the number and description of the precinct in which said ballot is to be voted, and such officer shall thereafter safely keep the same in his office until counted by him as provided in the next section.
(b) Within one day after receipt of such vote by mail voter's ballot, the election authority shall transmit, by electronic means pursuant to a process established by the State Board of Elections, the voter's name, street address, e-mail address, and precinct, ward, township, and district numbers, as the case may be, to the State Board of Elections, which shall maintain those names and that information in an electronic format on its website, arranged by county and accessible to State and local political committees.
(Source: P.A. 98-115, eff. 7-29-13; 98-1171, eff. 6-1-15.)

(10 ILCS 5/19-8) (from Ch. 46, par. 19-8)
Sec. 19-8. Time and place of counting ballots.
(a) (Blank.)
(b) Each vote by mail voter's ballot returned to an election authority, by any means authorized by this Article, and received by that election authority before the closing of the polls on election day shall be endorsed by the receiving election authority with the day and hour of receipt and may be processed by the election authority beginning on the day it is received by the election authority in the central ballot counting location of the election authority, but the results of the processing may not be counted until the day of the election after 7:00 p.m., except as provided in subsections (g) and (g-5).
(c) Each vote by mail voter's ballot that is mailed to an election authority and postmarked no later than election day, but that is received by the election authority after the polls close on election day and before the close of the period for counting provisional ballots cast at that election, shall be endorsed by the receiving authority with the day and hour of receipt and shall be counted at the central ballot counting location of the election authority during the period for counting provisional ballots.
Each vote by mail voter's ballot that is mailed to an election authority absent a postmark or a barcode usable with an intelligent mail barcode tracking system, but that is received by the election authority after the polls close on election day and before the close of the period for counting provisional ballots cast at that election, shall be endorsed by the receiving authority with the day and hour of receipt, opened to inspect the date inserted on the certification, and, if the certification date is election day or earlier and the ballot is otherwise found to be valid under the requirements of this Section, counted at the central ballot counting location of the election authority during the period for counting provisional ballots. Absent a date on the certification, the ballot shall not be counted.
If an election authority is using an intelligent mail barcode tracking system, a ballot that is mailed to an election authority absent a postmark may be counted if the intelligent mail barcode tracking system verifies the envelope was mailed no later than election day.
(d) Special write-in vote by mail voter's blank ballots returned to an election authority, by any means authorized by this Article, and received by the election authority at any time before the closing of the polls on election day shall be endorsed by the receiving election authority with the day and hour of receipt and shall be counted at the central ballot counting location of the election authority during the same period provided for counting vote by mail voters' ballots under subsections (b), (g), and (g-5). Special write-in vote by mail voter's blank ballots that are mailed to an election authority and postmarked no later than election day, but that are received by the election authority after the polls close on election day and before the closing of the period for counting provisional ballots cast at that election, shall be endorsed by the receiving authority with the day and hour of receipt and shall be counted at the central ballot counting location of the election authority during the same periods provided for counting vote by mail voters' ballots under subsection (c).
(e) Except as otherwise provided in this Section, vote by mail voters' ballots and special write-in vote by mail voter's blank ballots received by the election authority after the closing of the polls on an election day shall be endorsed by the election authority receiving them with the day and hour of receipt and shall be safely kept unopened by the election authority for the period of time required for the preservation of ballots used at the election, and shall then, without being opened, be destroyed in like manner as the used ballots of that election.
(f) Counting required under this Section to begin on election day after the closing of the polls shall commence no later than 8:00 p.m. and shall be conducted by a panel or panels of election judges appointed in the manner provided by law. The counting shall continue until all vote by mail voters' ballots and special write-in vote by mail voter's blank ballots required to be counted on election day have been counted.
(g) The procedures set forth in Articles 17 and 18 of this Code shall apply to all ballots counted under this Section. In addition, within 2 days after a vote by mail ballot is received, but in all cases before the close of the period for counting provisional ballots, the election judge or official shall compare the voter's signature on the certification envelope of that vote by mail ballot with the signature of the voter on file in the office of the election authority. If the election judge or official determines that the 2 signatures match, and that the vote by mail voter is otherwise qualified to cast a vote by mail ballot, the election authority shall cast and count the ballot on election day or the day the ballot is determined to be valid, whichever is later, adding the results to the precinct in which the voter is registered. If the election judge or official determines that the signatures do not match, or that the vote by mail voter is not qualified to cast a vote by mail ballot, then without opening the certification envelope, the judge or official shall mark across the face of the certification envelope the word "Rejected" and shall not cast or count the ballot.
In addition to the voter's signatures not matching, a vote by mail ballot may be rejected by the election judge or official:
(1) if the ballot envelope is open or has been opened

and resealed;

(2) if the voter has already cast an early or grace

period ballot;

(3) if the voter voted in person on election day or

the voter is not a duly registered voter in the precinct; or

(4) on any other basis set forth in this Code.
If the election judge or official determines that any of these reasons apply, the judge or official shall mark across the face of the certification envelope the word "Rejected" and shall not cast or count the ballot.
(g-5) If a vote by mail ballot is rejected by the election judge or official for any reason, the election authority shall, within 2 days after the rejection but in all cases before the close of the period for counting provisional ballots, notify the vote by mail voter that his or her ballot was rejected. The notice shall inform the voter of the reason or reasons the ballot was rejected and shall state that the voter may appear before the election authority, on or before the 14th day after the election, to show cause as to why the ballot should not be rejected. The voter may present evidence to the election authority supporting his or her contention that the ballot should be counted. The election authority shall appoint a panel of 3 election judges to review the contested ballot, application, and certification envelope, as well as any evidence submitted by the vote by mail voter. No more than 2 election judges on the reviewing panel shall be of the same political party. The reviewing panel of election judges shall make a final determination as to the validity of the contested vote by mail ballot. The judges' determination shall not be reviewable either administratively or judicially.
A vote by mail ballot subject to this subsection that is determined to be valid shall be counted before the close of the period for counting provisional ballots.
(g-10) All vote by mail ballots determined to be valid shall be added to the vote totals for the precincts for which they were cast in the order in which the ballots were opened.
(h) Each political party, candidate, and qualified civic organization shall be entitled to have present one pollwatcher for each panel of election judges therein assigned.
(Source: P.A. 98-1171, eff. 6-1-15; 99-522, eff. 6-30-16.)

(10 ILCS 5/19-9)
Sec. 19-9. (Repealed).
(Source: P.A. 87-1052. Repealed by P.A. 94-1000, eff. 7-3-06.)

(10 ILCS 5/19-10) (from Ch. 46, par. 19-10)
Sec. 19-10. Pollwatchers may be appointed to observe early voting procedures and view all reasonably requested records relating to the conduct of the election, provided the secrecy of the ballot is not impinged, at the office of the election authority as well as at municipal, township or road district clerks' offices where such early voting is conducted. Such pollwatchers shall qualify and be appointed in the same manner as provided in Sections 7-34 and 17-23, except each candidate, political party or organization of citizens may appoint only one pollwatcher for each location where early voting is conducted. Pollwatchers must be registered to vote in Illinois and possess valid pollwatcher credentials.
Where certain vote by mail voters' ballots are counted on the day of the election in the office of the election authority as provided in Section 19-8 of this Act, each political party, candidate and qualified civic organization shall be entitled to have present one pollwatcher for each panel of election judges therein assigned. Such pollwatchers shall be subject to the same provisions as are provided for pollwatchers in Sections 7-34 and 17-23 of this Code, and shall be permitted to observe the election judges making the signature comparison between that which is on the ballot envelope and that which is on the permanent voter registration record card taken from the master file.
(Source: P.A. 98-1171, eff. 6-1-15.)

(10 ILCS 5/19-11) (from Ch. 46, par. 19-11)
Sec. 19-11. Whenever it shall be made to appear by due proof to the judges of election that any elector who has marked and forwarded his ballot as provided in this article has died prior to the opening of the polls on the date of the election, then the ballot of such deceased voter shall be returned by the judges of election in the same manner as provided for rejected ballots above; but the casting of the ballot of a deceased voter shall not invalidate the election.
(Source: Laws 1943, vol. 2, p. 1.)

(10 ILCS 5/19-12) (from Ch. 46, par. 19-12)
Sec. 19-12. In all jurisdictions in which voting machines are used, all the provisions of this Act and not inconsistent with the provisions of this article relating to the furnishing of ballot boxes, printing and furnishing official ballots and supplies in such number as provided by law, the canvassing of the ballots and making the proper return of the result of the election, shall, to the extent necessary to make this article effective, apply with full force and effect; Provided, however, that the number of ballots to be printed shall be in the discretion of the respective election authority.
(Source: P.A. 80-1469.)

(10 ILCS 5/19-12.1) (from Ch. 46, par. 19-12.1)
Sec. 19-12.1. Any qualified elector who has secured an Illinois Person with a Disability Identification Card in accordance with the Illinois Identification Card Act, indicating that the person named thereon has a Class 1A or Class 2 disability or any qualified voter who has a permanent physical incapacity of such a nature as to make it improbable that he will be able to be present at the polls at any future election, or any voter who is a resident of (i) a federally operated veterans' home, hospital, or facility located in Illinois or (ii) a facility licensed or certified pursuant to the Nursing Home Care Act, the Specialized Mental Health Rehabilitation Act of 2013, the ID/DD Community Care Act, or the MC/DD Act and has a condition or disability of such a nature as to make it improbable that he will be able to be present at the polls at any future election, may secure a voter's identification card for persons with disabilities or a nursing home resident's identification card, which will enable him to vote under this Article as a physically incapacitated or nursing home voter. For the purposes of this Section, "federally operated veterans' home, hospital, or facility" means the long-term care facilities at the Jesse Brown VA Medical Center, Illiana Health Care System, Edward Hines, Jr. VA Hospital, Marion VA Medical Center, and Captain James A. Lovell Federal Health Care Center.
Application for a voter's identification card for persons with disabilities or a nursing home resident's identification card shall be made either: (a) in writing, with voter's sworn affidavit, to the county clerk or board of election commissioners, as the case may be, and shall be accompanied by the affidavit of the attending physician, advanced practice registered nurse, or a physician assistant specifically describing the nature of the physical incapacity or the fact that the voter is a nursing home resident and is physically unable to be present at the polls on election days; or (b) by presenting, in writing or otherwise, to the county clerk or board of election commissioners, as the case may be, proof that the applicant has secured an Illinois Person with a Disability Identification Card indicating that the person named thereon has a Class 1A or Class 2 disability. Upon the receipt of either the sworn-to application and the physician's, advanced practice registered nurse's, or a physician assistant's affidavit or proof that the applicant has secured an Illinois Person with a Disability Identification Card indicating that the person named thereon has a Class 1A or Class 2 disability, the county clerk or board of election commissioners shall issue a voter's identification card for persons with disabilities or a nursing home resident's identification card. Such identification cards shall be issued for a period of 5 years, upon the expiration of which time the voter may secure a new card by making application in the same manner as is prescribed for the issuance of an original card, accompanied by a new affidavit of the attending physician, advanced practice registered nurse, or a physician assistant. The date of expiration of such five-year period shall be made known to any interested person by the election authority upon the request of such person. Applications for the renewal of the identification cards shall be mailed to the voters holding such cards not less than 3 months prior to the date of expiration of the cards.
Each voter's identification card for persons with disabilities or nursing home resident's identification card shall bear an identification number, which shall be clearly noted on the voter's original and duplicate registration record cards. In the event the holder becomes physically capable of resuming normal voting, he must surrender his voter's identification card for persons with disabilities or nursing home resident's identification card to the county clerk or board of election commissioners before the next election.
The holder of a voter's identification card for persons with disabilities or a nursing home resident's identification card may make application by mail for an official ballot within the time prescribed by Section 19-2. Such application shall contain the same information as is included in the form of application for ballot by a physically incapacitated elector prescribed in Section 19-3 except that it shall also include the applicant's voter's identification card for persons with disabilities card number and except that it need not be sworn to. If an examination of the records discloses that the applicant is lawfully entitled to vote, he shall be mailed a ballot as provided in Section 19-4. The ballot envelope shall be the same as that prescribed in Section 19-5 for voters with physical disabilities, and the manner of voting and returning the ballot shall be the same as that provided in this Article for other vote by mail ballots, except that a statement to be subscribed to by the voter but which need not be sworn to shall be placed on the ballot envelope in lieu of the affidavit prescribed by Section 19-5.
Any person who knowingly subscribes to a false statement in connection with voting under this Section shall be guilty of a Class A misdemeanor.
For the purposes of this Section, "nursing home resident" includes a resident of (i) a federally operated veterans' home, hospital, or facility located in Illinois or (ii) a facility licensed under the ID/DD Community Care Act, the MC/DD Act, or the Specialized Mental Health Rehabilitation Act of 2013. For the purposes of this Section, "federally operated veterans' home, hospital, or facility" means the long-term care facilities at the Jesse Brown VA Medical Center, Illiana Health Care System, Edward Hines, Jr. VA Hospital, Marion VA Medical Center, and Captain James A. Lovell Federal Health Care Center.
(Source: P.A. 99-143, eff. 7-27-15; 99-180, eff. 7-29-15; 99-581, eff. 1-1-17; 99-642, eff. 6-28-16; 100-513, eff. 1-1-18.)

(10 ILCS 5/19-12.2) (from Ch. 46, par. 19-12.2)
Sec. 19-12.2. Voting by physically incapacitated electors who have made proper application to the election authority not later than 5 days before the regular primary and general election of 1980 and before each election thereafter shall be conducted on the premises of (i) federally operated veterans' homes, hospitals, and facilities located in Illinois or (ii) facilities licensed or certified pursuant to the Nursing Home Care Act, the Specialized Mental Health Rehabilitation Act of 2013, the ID/DD Community Care Act, or the MC/DD Act for the sole benefit of residents of such homes, hospitals, and facilities. For the purposes of this Section, "federally operated veterans' home, hospital, or facility" means the long-term care facilities at the Jesse Brown VA Medical Center, Illiana Health Care System, Edward Hines, Jr. VA Hospital, Marion VA Medical Center, and Captain James A. Lovell Federal Health Care Center. Such voting shall be conducted during any continuous period sufficient to allow all applicants to cast their ballots between the hours of 9 a.m. and 7 p.m. either on the Friday, Saturday, Sunday or Monday immediately preceding the regular election. This vote by mail voting on one of said days designated by the election authority shall be supervised by two election judges who must be selected by the election authority in the following order of priority: (1) from the panel of judges appointed for the precinct in which such home, hospital, or facility is located, or from a panel of judges appointed for any other precinct within the jurisdiction of the election authority in the same ward or township, as the case may be, in which the home, hospital, or facility is located or, only in the case where a judge or judges from the precinct, township or ward are unavailable to serve, (3) from a panel of judges appointed for any other precinct within the jurisdiction of the election authority. The two judges shall be from different political parties. Not less than 30 days before each regular election, the election authority shall have arranged with the chief administrative officer of each home, hospital, or facility in his or its election jurisdiction a mutually convenient time period on the Friday, Saturday, Sunday or Monday immediately preceding the election for such voting on the premises of the home, hospital, or facility and shall post in a prominent place in his or its office a notice of the agreed day and time period for conducting such voting at each home, hospital, or facility; provided that the election authority shall not later than noon on the Thursday before the election also post the names and addresses of those homes, hospitals, and facilities from which no applications were received and in which no supervised vote by mail voting will be conducted. All provisions of this Code applicable to pollwatchers shall be applicable herein. To the maximum extent feasible, voting booths or screens shall be provided to insure the privacy of the voter. Voting procedures shall be as described in Article 17 of this Code, except that ballots shall be treated as vote by mail ballots and shall not be counted until the close of the polls on the following day. After the last voter has concluded voting, the judges shall seal the ballots in an envelope and affix their signatures across the flap of the envelope. Immediately thereafter, the judges shall bring the sealed envelope to the office of the election authority who shall deliver such ballots to the election authority's central ballot counting location prior to the closing of the polls on the day of election. The judges of election shall also report to the election authority the name of any applicant in the home, hospital, or facility who, due to unforeseen circumstance or condition or because of a religious holiday, was unable to vote. In this event, the election authority may appoint a qualified person from his or its staff to deliver the ballot to such applicant on the day of election. This staff person shall follow the same procedures prescribed for judges conducting vote by mail voting in such homes, hospitals, or facilities and shall return the ballot to the central ballot counting location before the polls close. However, if the home, hospital, or facility from which the application was made is also used as a regular precinct polling place for that voter, voting procedures heretofore prescribed may be implemented by 2 of the election judges of opposite party affiliation assigned to that polling place during the hours of voting on the day of the election. Judges of election shall be compensated not less than $25.00 for conducting vote by mail voting in such homes, hospitals, or facilities.
Not less than 120 days before each regular election, the Department of Public Health shall certify to the State Board of Elections a list of the facilities licensed or certified pursuant to the Nursing Home Care Act, the Specialized Mental Health Rehabilitation Act of 2013, the ID/DD Community Care Act, or the MC/DD Act. The lists shall indicate the approved bed capacity and the name of the chief administrative officer of each such home, hospital, or facility, and the State Board of Elections shall certify the same to the appropriate election authority within 20 days thereafter.
(Source: P.A. 98-104, eff. 7-22-13; 98-1171, eff. 6-1-15; 99-180, eff. 7-29-15.)

(10 ILCS 5/19-12.3)
Sec. 19-12.3. (Repealed).
(Source: P.A. 84-917. Repealed by P.A. 96-1003, eff. 7-6-10.)

(10 ILCS 5/19-13) (from Ch. 46, par. 19-13)
Sec. 19-13. Any qualified voter who has been admitted to a hospital, nursing home, or rehabilitation center due to an illness or physical injury not more than 14 days before an election shall be entitled to personal delivery of a vote by mail ballot in the hospital, nursing home, or rehabilitation center subject to the following conditions:
(1) The voter completes the Application for Physically Incapacitated Elector as provided in Section 19-3, stating as reasons therein that he is a patient in ............... (name of hospital/home/center), ............... located at, ............... (address of hospital/home/center), ............... (county, city/village), was admitted for ............... (nature of illness or physical injury), on ............... (date of admission), and does not expect to be released from the hospital/home/center on or before the day of election or, if released, is expected to be homebound on the day of the election and unable to travel to the polling place.
(2) The voter's physician, advanced practice registered nurse, or physician assistant completes a Certificate of Attending Health Care Professional in a form substantially as follows:

(10 ILCS 5/19-14) (from Ch. 46, par. 19-14)
Sec. 19-14. The foregoing sections of this article shall be deemed to provide a method of voting in addition to the method otherwise provided in this Act.
(Source: Laws 1943, vol. 2, p. 1.)

(10 ILCS 5/19-15)
Sec. 19-15. Precinct tabulation optical scan technology voting equipment. If the election authority has adopted the use of Precinct Tabulation Optical Scan Technology voting equipment pursuant to Article 24B of this Code, and the provisions of the Article are in conflict with the provisions of this Article 19, the provisions of Article 24B shall govern the procedures followed by the election authority, its judges of elections, and all employees and agents, provided that vote by mail ballots are counted at the election authority's central ballot counting location. In following the provisions of Article 24B, the election authority is authorized to develop and implement procedures to fully utilize Precinct Tabulation Optical Scan Technology voting equipment, at the central ballot counting location, authorized by the State Board of Elections as long as the procedure is not in conflict with either Article 24B or the administrative rules of the State Board of Elections.
(Source: P.A. 98-1171, eff. 6-1-15.)

(10 ILCS 5/19-20)
Sec. 19-20. Report on vote by mail ballots. This Section applies to vote by mail ballots.
On or before the 21st day after an election, each election authority shall transmit to the State Board of Elections the following information with respect to that election:
(1) The number, by precinct, of vote by mail ballots

requested, provided, and counted.

(2) The number of rejected vote by mail ballots.
(3) The number of voters seeking review of rejected

vote by mail ballots pursuant to subsection (g-5) of Section 19-8.

(4) The number of vote by mail ballots counted

following review pursuant to subsection (g-5) of Section 19-8.

On or before the 28th day after an election, the State Board of Elections shall compile the information received under this Section with respect to that election and make that information available to the public.
(Source: P.A. 98-1171, eff. 6-1-15.)



Article 19A - Early Voting by Personal Appearance

(10 ILCS 5/Art. 19A heading)

(10 ILCS 5/19A-5)
Sec. 19A-5. Issuance of ballots; voting booths.
(a) If a request is made to vote early by a registered voter in person, the election authority shall issue a ballot for early voting to the voter. The ballot must be voted on the premises of the election authority, except as otherwise provided in this Article, and returned to the election authority.
(b) On the dates for early voting prescribed in Section 19A-15, each election authority shall provide voting booths, with suitable equipment for voting, on the premises of the election authority and any other early voting polling place for use by registered voters who are issued ballots for early voting in accordance with this Article.
(c) The election authority must maintain a list for each election of the voters to whom it has issued early ballots. The list must be maintained for each precinct within the election authority's jurisdiction. Before the opening of the polls on election day, the election authority shall deliver to the judges of election in each precinct the list of registered voters who have voted by early ballot.
(Source: P.A. 94-645, eff. 8-22-05.)

(10 ILCS 5/19A-10)
Sec. 19A-10. Permanent polling places for early voting.
(a) An election authority may establish permanent polling places for early voting by personal appearance at locations throughout the election authority's jurisdiction, including but not limited to a municipal clerk's office, a township clerk's office, a road district clerk's office, or a county or local public agency office. Any person entitled to vote early by personal appearance may do so at any polling place established for early voting.
(b) (Blank).
(c) During each general primary and general election, each election authority in a county with a population over 250,000 shall establish at least one permanent polling place for early voting by personal appearance at a location within each of the 3 largest municipalities within its jurisdiction. If any of the 3 largest municipalities is over 80,000, the election authority shall establish at least 2 permanent polling places within the municipality. All population figures shall be determined by the federal census.
(d) During each general primary and general election, each board of election commissioners established under Article 6 of this Code in any city, village, or incorporated town with a population over 100,000 shall establish at least 2 permanent polling places for early voting by personal appearance. All population figures shall be determined by the federal census.
(e) During each general primary and general election, each election authority in a county with a population of over 100,000 but under 250,000 persons shall establish at least one permanent polling place for early voting by personal appearance. The location for early voting may be the election authority's main office or another location designated by the election authority. The election authority may designate additional sites for early voting by personal appearance. All population figures shall be determined by the federal census.
(f) No permanent polling place required by this Section shall be located within 1.5 miles from another permanent polling place required by this Section, unless such permanent polling place is within a municipality with a population of 500,000 or more.
(Source: P.A. 98-691, eff. 7-1-14; 98-1171, eff. 6-1-15.)

(10 ILCS 5/19A-10.5)
Sec. 19A-10.5. Child sex offenders. If an election authority designates one or more permanent early voting polling places under this Article, the election authority must designate at least one permanent early voting polling place that a qualified elector who is a child sex offender as defined in Section 11-9.3 of the Criminal Code of 2012 may enter without violating Section 11-9.3 of that Code.
If an election authority designates one or more temporary early voting polling places under this Article, the election authority must designate at least one temporary early voting polling place that a qualified elector who is a child sex offender as defined in Section 11-9.3 of the Criminal Code of 2012 may enter without violating Section 11-9.3 of that Code.
(Source: P.A. 97-1150, eff. 1-25-13.)

(10 ILCS 5/19A-15)
Sec. 19A-15. Period for early voting; hours.
(a) The period for early voting by personal appearance begins the 40th day preceding a general primary, consolidated primary, consolidated, or general election and extends through the end of the day before election day.
(b) Except as otherwise provided by this Section, a permanent polling place for early voting must remain open beginning the 15th day before an election through the end of the day before election day during the hours of 8:30 a.m. to 4:30 p.m., or 9:00 a.m. to 5:00 p.m., on weekdays, except that beginning 8 days before election day, a permanent polling place for early voting must remain open during the hours of 8:30 a.m. to 7:00 p.m., or 9:00 a.m. to 7:00 p.m., and 9:00 a.m. to 12:00 p.m. on Saturdays and holidays, and 10:00 a.m. to 4 p.m. on Sundays; except that, in addition to the hours required by this subsection, a permanent polling place designated by an election authority under subsections (c), (d), and (e) of Section 19A-10 must remain open for a total of at least 8 hours on any holiday during the early voting period and a total of at least 14 hours on the final weekend during the early voting period.
(c) Notwithstanding subsection (b), an election authority may close an early voting polling place if the building in which the polling place is located has been closed by the State or unit of local government in response to a severe weather emergency or other force majeure. The election authority shall notify the State Board of Elections of any closure and shall make reasonable efforts to provide notice to the public of an alternative location for early voting.
(d) (Blank).
(Source: P.A. 97-81, eff. 7-5-11; 97-766, eff. 7-6-12; 98-4, eff. 3-12-13; 98-115, eff. 7-29-13; 98-691, eff. 7-1-14; 98-1171, eff. 6-1-15.)

(10 ILCS 5/19A-20)
Sec. 19A-20. Temporary branch polling places.
(a) In addition to permanent polling places for early voting, the election authority may establish temporary branch polling places for early voting.
(b) The provisions of subsection (b) of Section 19A-15 do not apply to a temporary polling place. Voting at a temporary branch polling place may be conducted on any one or more days and during any hours within the period for early voting by personal appearance that are determined by the election authority.
(c) The schedules for conducting voting do not need to be uniform among the temporary branch polling places.
(d) The legal rights and remedies which inure to the owner or lessor of private property are not impaired or otherwise affected by the leasing of the property for use as a temporary branch polling place for early voting, except to the extent necessary to conduct early voting at that location.
(Source: P.A. 94-645, eff. 8-22-05.)

(10 ILCS 5/19A-21)
Sec. 19A-21. Use of local public buildings for early voting polling places. Upon request by an election authority, a unit of local government (as defined in Section 1 of Article VII of the Illinois Constitution, which does not include school districts) shall make the unit's public buildings within the election authority's jurisdiction available as permanent or temporary early voting polling places without charge. Availability of a building shall include reasonably necessary time before and after the period early voting is conducted at that building.
A unit of local government making its public building available as a permanent or temporary early voting polling place shall ensure that any portion of the building made available is accessible to voters with disabilities and elderly voters.
(Source: P.A. 99-143, eff. 7-27-15.)

(10 ILCS 5/19A-25)
Sec. 19A-25. Schedule of locations and times for early voting.
(a) The election authority shall publish during the week before the period for early voting and at least once each week during the period for early voting in a newspaper of general circulation in the election authority's jurisdiction a schedule stating:
(1) the location of each permanent and temporary

polling place for early voting and the precincts served by each location; and

(2) the dates and hours that early voting will be

conducted at each location.

(b) The election authority shall post a copy of the schedule at any office or other location that is to be used as a polling place for early voting. The schedule must be posted continuously for a period beginning not later than the 10th day before the first day of the period for early voting by personal appearance and ending on the last day of that period.
(c) The election authority must make copies of the schedule available to the public in reasonable quantities without charge during the period of posting.
(d) If the election authority maintains a website, it shall make the schedule available on its website.
(e) No additional permanent polling places for early voting may be established after the schedule is published under this Section. Additional temporary locations may be established after the schedule is published, provided that the location is open to all eligible voters. The location, dates, and hours shall be reported to the State Board of Elections and posted on the election authority's website.
(f) At least 10 days before the period for early voting begins, each election authority shall provide the State Board of Elections with a list of all early voting sites and the hours each site will be open.
(Source: P.A. 98-1171, eff. 6-1-15.)

(10 ILCS 5/19A-25.5)
Sec. 19A-25.5. Voting machines, automatic tabulating equipment, and precinct tabulation optical scan technology voting equipment.
(a) In all jurisdictions in which voting machines are used, the provisions of this Code that are not inconsistent with this Article relating to the furnishing of ballot boxes, printing and furnishing ballots and supplies, the canvassing of ballots, and the making of returns, apply with full force and effect to the extent necessary to make this Article effective, provided that the number of ballots to be printed shall be in the discretion of the election authority, and provided further that early ballots shall not be counted until after the polls are closed on election day.
(b) If the election authority has adopted the use of automatic tabulating equipment under Article 24A of this Code, and the provisions of that Article are in conflict with the provisions of this Article 19A, the provisions of Article 24A shall govern the procedures followed by the election authority, its judges of election, and all employees and agents; provided that early ballots shall be counted at the election authority's central ballot counting location and shall not be counted until after the polls are closed on election day.
(c) If the election authority has adopted the use of tabulation optical scan technology voting equipment under Article 24B of this Code, and the provisions of that Article are in conflict with the provisions of this Article 19A, the provisions of Article 24B shall govern the procedures followed by the election authority, its judges of election, and all employees and agents; provided that early ballots shall be counted at the election authority's central ballot counting location and shall not be counted until after the polls are closed on election day.
(d) If the election authority has adopted the use of Direct Recording Electronic Voting Systems under Article 24C of this Code, and the provisions of that Article are in conflict with the provisions of this Article 19A, the provisions of Article 24C shall govern the procedures followed by the election authority, its judges of election, and all employees and agents; provided that early ballots shall be counted at the election authority's central ballot counting location and shall not be counted until after the polls are closed on election day.
(Source: P.A. 94-645, eff. 8-22-05; 94-1000, eff. 7-3-06.)

(10 ILCS 5/19A-30)
Sec. 19A-30. Persons conducting early voting.
(a) The election authority (i) must use election judges to conduct early voting at an early voting polling place or (ii) must appoint an employee or, if appropriate, designate a municipal clerk, township clerk, or road district clerk to serve as the election official in charge of a polling place for early voting.
(b) If the election authority uses an employee or designates a municipal, township, or road district clerk under subsection (a), then the election authority may also appoint as many additional election officials as it deems necessary for the proper conduct of the election.
(Source: P.A. 94-645, eff. 8-22-05.)

(10 ILCS 5/19A-35)
Sec. 19A-35. Procedure for voting.
(a) Not more than 23 days before the start of the election, the county clerk shall make available to the election official conducting early voting by personal appearance a sufficient number of early ballots, envelopes, and printed voting instruction slips for the use of early voters. The election official shall receipt for all ballots received and shall return unused or spoiled ballots at the close of the early voting period to the county clerk and must strictly account for all ballots received. The ballots delivered to the election official must include early ballots for each precinct in the election authority's jurisdiction and must include separate ballots for each political subdivision conducting an election of officers or a referendum at that election.
(b) In conducting early voting under this Article, the election judge or official is required to verify the signature of the early voter by comparison with the signature on the official registration card, and the judge or official must verify (i) that the applicant is a registered voter, (ii) the precinct in which the applicant is registered, and (iii) the proper ballots of the political subdivision in which the applicant resides and is entitled to vote before providing an early ballot to the applicant. The election judge or official must verify the applicant's registration from the most recent poll list provided by the election authority, and if the applicant is not listed on that poll list, by telephoning the office of the election authority.
(b-5) A person requesting an early voting ballot to whom a vote by mail ballot was issued may vote early if the person submits that vote by mail ballot to the judges of election or official conducting early voting for cancellation. If the voter is unable to submit the vote by mail ballot, it shall be sufficient for the voter to submit to the judges or official (i) a portion of the vote by mail ballot if the vote by mail ballot was torn or mutilated or (ii) an affidavit executed before the judges or official specifying that (A) the voter never received a vote by mail ballot or (B) the voter completed and returned a vote by mail ballot and was informed that the election authority did not receive that vote by mail ballot.
(b-10) Within one day after a voter casts an early voting ballot, the election authority shall transmit the voter's name, street address, and precinct, ward, township, and district numbers, as the case may be, to the State Board of Elections, which shall maintain those names and that information in an electronic format on its website, arranged by county and accessible to State and local political committees.
(b-15) Immediately after voting an early ballot, the voter shall be instructed whether the voting equipment accepted or rejected the ballot or identified that ballot as under-voted for a statewide constitutional office. A voter whose ballot is identified as under-voted may return to the voting booth and complete the voting of that ballot. A voter whose early voting ballot is not accepted by the voting equipment may, upon surrendering the ballot, request and vote another early voting ballot. The voter's surrendered ballot shall be initialed by the election judge or official conducting the early voting and handled as provided in the appropriate Article governing the voting equipment used.
(c) The sealed early ballots in their carrier envelope shall be delivered by the election authority to the central ballot counting location before the close of the polls on the day of the election.
(Source: P.A. 98-691, eff. 7-1-14; 98-1171, eff. 6-1-15.)

(10 ILCS 5/19A-40)
Sec. 19A-40. Enclosure of ballots in envelope. It is the duty of the election judge or official to fold the ballot or ballots in the manner specified by the statute for folding ballots prior to their deposit in the ballot box, and to enclose the ballot or ballots in an envelope unsealed to be furnished by him or her, which envelope shall bear upon the face thereof the name, official title, and post office address of the election authority, and upon the other side a printed certification in substantially the following form:
I state that I am a resident of the .... precinct of the (1) *township of .... (2) *City of .... or (3) *.... ward in the city of .... residing at .... in that city or town in the county of .... and State of Illinois, that I have lived at that address for .... months last past; that I am lawfully entitled to vote in that precinct at the .... election to be held on .... .
*fill in either (1), (2) or (3).
I further state that I personally marked the enclosed ballot in secret.
Under penalties of perjury as provided by law pursuant to Section 29-10 of the Election Code, the undersigned certifies that the statements set forth in this certification are true and correct. ....................... If the ballot enclosed is to be voted at a primary election, the certification shall designate the name of the political party with which the voter is affiliated.
In addition to the above, the election authority shall provide printed slips giving full instructions regarding the manner of marking and returning the ballot in order that the same may be counted, and shall furnish one of the printed slips to each of such applicants at the same time the ballot is delivered to him or her. The instructions shall include the following statement: "In signing the certification on the early ballot envelope, you are attesting that you personally marked this early ballot in secret. If you are physically unable to mark the ballot, a friend or relative may assist you. Federal and State laws prohibit your employer, your employer's agent, or an officer or agent of your union from assisting voters with physical disabilities."
In addition to the above, if a ballot to be provided to a voter pursuant to this Section contains a public question described in subsection (b) of Section 28-6 and the territory concerning which the question is to be submitted is not described on the ballot due to the space limitations of the ballot, the election authority shall provide a printed copy of a notice of the public question, which shall include a description of the territory in the manner required by Section 16-7. The notice shall be furnished to the voter at the same time the ballot is delivered to the voter.
(Source: P.A. 99-143, eff. 7-27-15.)

(10 ILCS 5/19A-45)
Sec. 19A-45. Certification. The voter shall make and subscribe the certification provided for on the return envelope of the ballot, and the ballot or ballots shall be folded by the voter in the manner required to be folded before depositing the ballot in the ballot box, and shall be deposited in the envelope and the envelope securely sealed. The voter shall then endorse his or her certificate on the back of the envelope and the envelope shall be returned to the election judge or official conducting the early voting.
(Source: P.A. 94-645, eff. 8-22-05.)

(10 ILCS 5/19A-50)
Sec. 19A-50. Receipt of ballots. Upon receipt of the voter's ballot, the election judge or official shall enclose the unopened ballot in a large or carrier envelope that shall be securely sealed and endorsed with the name and official title of the election judge or official and the words, "This envelope contains a ballot and must be opened on election day", together with the number and description of the precinct in which the ballot is to be voted, and the election authority shall safely keep the envelope in its office until delivered to the central ballot counting location. The ballots determined to be valid shall be added to the vote totals for the precincts for which they were cast in the order in which the ballots were opened.
(Source: P.A. 94-645, eff. 8-22-05; 94-1000, eff. 7-3-06.)

(10 ILCS 5/19A-55)
Sec. 19A-55. (Repealed).
(Source: P.A. 94-645, eff. 8-22-05. Repealed by P.A. 94-1000, eff. 7-3-06.)

(10 ILCS 5/19A-60)
Sec. 19A-60. Pollwatchers. Pollwatchers may be appointed to observe early voting by personal appearance at each permanent and temporary polling place where early voting is conducted. The pollwatchers shall qualify and be appointed in the same manner as provided in Sections 7-34 and 17-23, except that each candidate, political party, or organization of citizens may appoint only one pollwatcher for each location where early voting by personal appearance is conducted. Pollwatchers must be residents of the State and possess valid pollwatcher credentials.
Pollwatchers shall be permitted to observe all proceedings and view all reasonably requested records relating to the conduct of the early voting, provided the secrecy of the ballot is not impinged, and to station themselves in a position in the voting room as will enable them to observe the judges or election authority personnel making the signature comparison between the voter application and the voter registration record card; provided, however, that the pollwatchers shall not be permitted to station themselves in such close proximity to the judges of election or election authority personnel so as to interfere with the orderly conduct of the voting and shall not, in any event, be permitted to handle voting or election materials. Pollwatchers may challenge for cause the voting qualifications of a person offering to vote and may call to the attention of the judges of election or election authority personnel any incorrect procedure or apparent violations of this Code.
The judges of election or election authority personnel conducting early voting, or a majority of either of these, have the power and authority to hear and determine the legality of an early voting ballot.
(Source: P.A. 94-645, eff. 8-22-05; 94-1000, eff. 7-3-06.)

(10 ILCS 5/19A-65)
Sec. 19A-65. Death of voter before opening of polls. Whenever due proof is made to the judges of election or election authority personnel counting early ballots that any voter who has marked an early ballot as provided in this Article has died before the opening of the polls on the date of the election, the ballot of the deceased voter shall be returned in the same manner provided for rejected ballots; but the casting of the ballot of a deceased voter shall not invalidate the election.
(Source: P.A. 94-645, eff. 8-22-05.)

(10 ILCS 5/19A-70)
Sec. 19A-70. Advertising or campaigning in proximity of polling place; penalty. During the period prescribed in Section 19A-15 for early voting by personal appearance, no advertising pertaining to any candidate or proposition to be voted on may be displayed in or within 100 feet of any polling place used by voters under this Article. No person may engage in electioneering in or within 100 feet of any polling place used by voters under this Article. The provisions of Section 17-29 with respect to establishment of a campaign free zone, including, but not limited to, the provisions for placement of signage on public property beyond the campaign free zone, apply to polling places under this Article.
Any person who violates this Section may be punished for contempt of court.
(Source: P.A. 98-115, eff. 7-29-13.)

(10 ILCS 5/19A-75)
Sec. 19A-75. Early voting in jurisdictions using Direct Recording Electronic Voting Systems under Article 24C. Election authorities that have adopted for use Direct Recording Electronic Voting Systems under Article 24C may either use those voting systems to conduct early voting or, so long as at least one Direct Recording Electronic Voting System device is available at each early voting polling place, use whatever method the election authority uses for vote by mail balloting; provided that no early ballots are counted before the polls close on election day.
(Source: P.A. 98-1171, eff. 6-1-15.)



Article 20 - Voting by Absent Electors in Military or Naval Service

(10 ILCS 5/Art. 20 heading)

(10 ILCS 5/20-1) (from Ch. 46, par. 20-1)
Sec. 20-1. The following words and phrases contained in this Article shall be construed as follows:
1. "Territorial limits of the United States" means each of the several States of the United States and includes the District of Columbia, the Commonwealth of Puerto Rico, Guam and the Virgin Islands; but does not include American Samoa, the Canal Zone, the Trust Territory of the Pacific Islands or any other territory or possession of the United States.
2. "Member of the United States Service" means (a) members of the Armed Forces while on active duty and their spouses and dependents of voting age when residing with or accompanying them, (b) members of the Merchant Marine of the United States and their spouses and dependents when residing with or accompanying them and (c) United States government employees serving outside the territorial limits of the United States.
3. "Citizens of the United States temporarily residing outside the territorial limits of the United States" means civilian citizens of the United States and their spouses and dependents of voting age when residing with or accompanying them, who maintain a precinct residence in a county in this State and whose intent to return may be ascertained.
4. "Non-Resident Civilian Citizens" means civilian citizens of the United States (a) who reside outside the territorial limits of the United States, (b) who had maintained a precinct residence in a county in this State immediately prior to their departure from the United States, (c) who do not maintain a residence and are not registered to vote in any other State, and (d) whose intent to return to this State may be uncertain.
5. "Official postcard" means the postcard application for registration to vote or for a vote by mail ballot in the form provided in Section 204(c) of the Federal Voting Rights Act of 1955, as amended (42 U.S.C. 1973cc-14(c)).
6. "Federal office" means the offices of President and Vice-President of the United States, United States Senator, Representative in Congress, delegates and alternate delegates to the national nominating conventions and candidates for the Presidential Preference Primary.
7. "Federal election" means any general, primary or special election at which candidates are nominated or elected to Federal office.
8. "Dependent", for purposes of this Article, shall mean a father, mother, brother, sister, son or daughter.
9. "Electronic transmission" includes, but is not limited to, transmission by electronic mail or the Internet.
(Source: P.A. 98-1171, eff. 6-1-15.)

(10 ILCS 5/20-1b)
Sec. 20-1b. Voter electronic-mail addresses. The election authority shall give each voter who requests a ballot under the provisions of Article 20 the opportunity to provide an electronic-mail address beginning January 1, 2012, provided that the voter may opt out of providing an electronic-mail address. An electronic-mail address provided shall not be publicly available and is exempt from disclosure under the Freedom of Information Act. Neither an election authority nor the State Board of Elections may release a voter's electronic-mail address to any third party. An election authority may use the address only to communicate with the voter about the voting process, including transmitting military-overseas ballots and election materials if the voter has requested electronic transmission, and verifying the voter's mailing address and physical location as needed. Any other use or disclosure is prohibited, and each request for an electronic-mail address shall so state.
(Source: P.A. 97-81, eff. 7-5-11.)

(10 ILCS 5/20-2) (from Ch. 46, par. 20-2)
Sec. 20-2. Any member of the United States Service, otherwise qualified to vote, who expects in the course of his duties to be absent from the county in which he resides on the day of holding any election may make application for a vote by mail ballot to the election authority having jurisdiction over his precinct of residence on the official postcard or on a form furnished by the election authority as prescribed by Section 20-3 of this Article not less than 10 days before the election. A request pursuant to this Section shall entitle the applicant to a vote by mail ballot for every election in one calendar year. The original application for ballot shall be kept in the office of the election authority for one year as authorization to send a ballot to the voter for each election to be held within that calendar year. A certified copy of such application for ballot shall be sent each election with the vote by mail ballot to the election authority's central ballot counting location to be used in lieu of the original application for ballot. No registration shall be required in order to vote pursuant to this Section.
Ballots under this Section shall be mailed by the election authority in the manner prescribed by Section 20-5 of this Article and not otherwise. Ballots voted under this Section must be returned postmarked no later than election day and received for counting at the central ballot counting location of the election authority during the period for counting provisional ballots, the last day of which is the 14th day following election day.
(Source: P.A. 98-1171, eff. 6-1-15; 99-522, eff. 6-30-16.)

(10 ILCS 5/20-2.1) (from Ch. 46, par. 20-2.1)
Sec. 20-2.1. Citizens of the United States temporarily residing outside the territorial limits of the United States who are not registered but otherwise qualified to vote and who expect to be absent from their county of residence during the periods of voter registration provided for in Articles 4, 5 or 6 of this Code and on the day of holding any election, may make simultaneous application to the election authority having jurisdiction over their precinct of residence for registration by mail and vote by mail ballot not less than 30 days before the election. Such application may be made on the official postcard or on a form furnished by the election authority as prescribed by Section 20-3 of this Article or by facsimile or electronic transmission. A request pursuant to this Section shall entitle the applicant to a vote by mail ballot for every election in one calendar year. The original application for ballot shall be kept in the office of the election authority for one year as authorization to send a ballot to the voter for each election to be held within that calendar year. A certified copy of such application for ballot shall be sent each election with the vote by mail ballot to the election authority's central ballot counting location to be used in lieu of the original application for ballot.
Registration shall be required in order to vote pursuant to this Section. However, if the election authority receives one of such applications after 30 days but not less than 10 days before a Federal election, said applicant shall be sent a ballot containing the Federal offices only and registration for that election shall be waived.
Ballots under this Section shall be delivered by the election authority in the manner prescribed by Section 20-5 of this Article in person, by mail, or, if requested by the applicant and the election authority has the capability, by facsimile transmission or by electronic transmission.
Ballots voted under this Section must be returned postmarked no later than election day and received for counting at the central ballot counting location of the election authority during the period for counting provisional ballots, the last day of which is the 14th day following election day.
(Source: P.A. 98-1171, eff. 6-1-15; 99-522, eff. 6-30-16.)

(10 ILCS 5/20-2.2) (from Ch. 46, par. 20-2.2)
Sec. 20-2.2. Any non-resident civilian citizen, otherwise qualified to vote, may make application to the election authority having jurisdiction over his precinct of former residence for a vote by mail ballot containing the Federal offices only not less than 10 days before a Federal election. Such application may be made on the official postcard or by facsimile or electronic transmission. A request pursuant to this Section shall entitle the applicant to a vote by mail ballot for every election in one calendar year at which Federal offices are filled. The original application for ballot shall be kept in the office of the election authority for one year as authorization to send a ballot to the voter for each election to be held within that calendar year at which Federal offices are filled. A certified copy of such application for ballot shall be sent each election with the vote by mail ballot to the election authority's central ballot counting location to be used in lieu of the original application for ballot. No registration shall be required in order to vote pursuant to this Section. Ballots under this Section shall be delivered by the election authority in the manner prescribed by Section 20-5 of this Article in person, by mail, or, if requested by the applicant and the election authority has the capability, by facsimile transmission or by electronic transmission. Ballots voted under this Section must be returned postmarked no later than election day and received for counting at the central ballot counting location of the election authority during the period for counting provisional ballots, the last day of which is the 14th day following election day.
(Source: P.A. 98-1171, eff. 6-1-15; 99-522, eff. 6-30-16.)

(10 ILCS 5/20-2.3) (from Ch. 46, par. 20-2.3)
Sec. 20-2.3. Members of the Armed Forces and their spouses and dependents. Any member of the United States Armed Forces while on active duty, and his or her spouse and dependents, otherwise qualified to vote, who expects in the course of his or her duties to be absent from the county in which he or she resides on the day of holding any election, in addition to any other method of making application for vote by mail ballot under this Article, may make application for a vote by mail ballot to the election authority having jurisdiction over his or her precinct of residence by a facsimile machine or electronic transmission not less than 10 days before the election.
Ballots under this Section shall be delivered by the election authority in the manner prescribed by Section 20-5 of this Article in person, by mail, or, if requested by the applicant and the election authority has the capability, by facsimile transmission or by electronic transmission. Ballots voted under this Section must be returned postmarked no later than election day and received for counting at the central ballot counting location of the election authority during the period for counting provisional ballots, the last day of which is the 14th day following election day.
(Source: P.A. 98-1171, eff. 6-1-15; 99-522, eff. 6-30-16.)

(10 ILCS 5/20-3) (from Ch. 46, par. 20-3)
Sec. 20-3. The election authority shall furnish the following applications for registration by mail or vote by mail ballot which shall be considered a method of application in lieu of the official postcard.
1. Members of the United States Service, citizens of the United States temporarily residing outside the territorial limits of the United States, and certified program participants under the Address Confidentiality for Victims of Domestic Violence Act may make application within the periods prescribed in Sections 20-2 or 20-2.1, as the case may be. Such application shall be substantially in the following form:

(10 ILCS 5/20-4) (from Ch. 46, par. 20-4)
Sec. 20-4. Immediately upon the receipt of the official postcard or an application as provided in Section 20-3 within the times heretofore prescribed, the election authority shall ascertain whether or not such applicant is legally entitled to vote as requested, including verification of the applicant's signature by comparison with the signature on the official registration record card, if any. If the election authority ascertains that the applicant is lawfully entitled to vote, it shall enter the name, street address, ward and precinct number of such applicant on a list to be posted in his or its office in a place accessible to the public. Within one day after posting the name and other information of an applicant for a ballot, the election authority shall transmit that name and posted information to the State Board of Elections, which shall maintain the names and other information in an electronic format on its website, arranged by county and accessible to State and local political committees. As soon as the official ballot is prepared the election authority shall immediately deliver the same to the applicant in person, by mail, by facsimile transmission, or by electronic transmission as provided in this Article.
If any such election authority receives a second or additional application which it believes is from the same person, he or it shall submit it to the chief judge of the circuit court or any judge of that court designated by the chief judge. If the chief judge or his designate determines that the application submitted to him is a second or additional one, he shall so notify the election authority who shall disregard the second or additional application.
The election authority shall maintain a list for each election of the voters to whom it has issued vote by mail ballots. The list shall be maintained for each precinct within the jurisdiction of the election authority. Prior to the opening of the polls on election day, the election authority shall deliver to the judges of election in each precinct the list of registered voters in that precinct to whom vote by mail ballots have been issued.
Election authorities may transmit by facsimile or other electronic means a ballot simultaneously with transmitting an application for vote by mail ballot; however, no such ballot shall be counted unless an application has been completed by the voter and the election authority ascertains that the applicant is lawfully entitled to vote as provided in this Section.
(Source: P.A. 98-1171, eff. 6-1-15.)

(10 ILCS 5/20-5) (from Ch. 46, par. 20-5)
Sec. 20-5. The election authority shall fold the ballot or ballots in the manner specified by the statute for folding ballots prior to their deposit in the ballot box and shall enclose such ballot in an envelope unsealed to be furnished by it, which envelope shall bear upon the face thereof the name, official title and post office address of the election authority, and upon the other side of such envelope there shall be printed a certification in substantially the following form:

(10 ILCS 5/20-6)
Sec. 20-6. (Repealed).
(Source: P.A. 98-1171, eff. 6-1-15. Repealed by P.A. 99-522, eff. 6-30-16.)

(10 ILCS 5/20-7) (from Ch. 46, par. 20-7)
Sec. 20-7. Upon receipt of such vote by mail voter's ballot, the officer or officers above described shall forthwith enclose the same unopened, together with the application made by said vote by mail voter in a large or carrier envelope which shall be securely sealed and endorsed with the name and official title of such officer and the words, "This envelope contains a vote by mail voter's ballot and must be opened on election day," together with the number and description of the precinct in which said ballot is to be voted, and such officer shall thereafter safely keep the same in his office until counted by him as provided in the next section.
(Source: P.A. 98-1171, eff. 6-1-15.)

(10 ILCS 5/20-8) (from Ch. 46, par. 20-8)
Sec. 20-8. Time and place of counting ballots.
(a) (Blank.)
(b) Each vote by mail voter's ballot returned to an election authority, by any means authorized by this Article, and received by that election authority may be processed by the election authority beginning on the day it is received by the election authority in the central ballot counting location of the election authority, but the results of the processing may not be counted until the day of the election after 7:00 p.m., except as provided in subsections (g) and (g-5).
(c) Each vote by mail voter's ballot that is mailed to an election authority and postmarked no later than election day, but that is received by the election authority after the polls close on election day and before the close of the period for counting provisional ballots cast at that election, shall be endorsed by the receiving authority with the day and hour of receipt and shall be counted at the central ballot counting location of the election authority during the period for counting provisional ballots.
Each vote by mail voter's ballot that is mailed to an election authority absent a postmark or a barcode usable with an intelligent mail barcode tracking system, but that is received by the election authority after the polls close on election day and before the close of the period for counting provisional ballots cast at that election, shall be endorsed by the receiving authority with the day and hour of receipt, opened to inspect the date inserted on the certification, and, if the certification date is election day or earlier and the ballot is otherwise found to be valid under the requirements of this Section, counted at the central ballot counting location of the election authority during the period for counting provisional ballots. Absent a date on the certification, the ballot shall not be counted.
If an election authority is using an intelligent mail barcode tracking system, a ballot that is mailed to an election authority absent a postmark may be counted if the intelligent mail barcode tracking system verifies the envelope was mailed no later than election day.
(d) Special write-in vote by mail voter's blank ballots returned to an election authority, by any means authorized by this Article, and received by the election authority at any time before the closing of the polls on election day shall be endorsed by the receiving election authority with the day and hour of receipt and shall be counted at the central ballot counting location of the election authority during the same period provided for counting vote by mail voters' ballots under subsections (b), (g), and (g-5). Special write-in vote by mail voter's blank ballot that are mailed to an election authority and postmarked no later than election day, but that are received by the election authority after the polls close on election day and before the closing of the period for counting provisional ballots cast at that election, shall be endorsed by the receiving authority with the day and hour of receipt and shall be counted at the central ballot counting location of the election authority during the same periods provided for counting vote by mail voters' ballots under subsection (c).
(e) Except as otherwise provided in this Section, vote by mail voters' ballots and special write-in vote by mail voter's blank ballots received by the election authority after the closing of the polls on the day of election shall be endorsed by the person receiving the ballots with the day and hour of receipt and shall be safely kept unopened by the election authority for the period of time required for the preservation of ballots used at the election, and shall then, without being opened, be destroyed in like manner as the used ballots of that election.
(f) Counting required under this Section to begin on election day after the closing of the polls shall commence no later than 8:00 p.m. and shall be conducted by a panel or panels of election judges appointed in the manner provided by law. The counting shall continue until all vote by mail voters' ballots and special write-in vote by mail voter's blank ballots required to be counted on election day have been counted.
(g) The procedures set forth in Articles 17 and 18 of this Code shall apply to all ballots counted under this Section. In addition, within 2 days after a ballot subject to this Article is received, but in all cases before the close of the period for counting provisional ballots, the election judge or official shall compare the voter's signature on the certification envelope of that ballot with the signature of the voter on file in the office of the election authority. If the election judge or official determines that the 2 signatures match, and that the voter is otherwise qualified to cast a ballot under this Article, the election authority shall cast and count the ballot on election day or the day the ballot is determined to be valid, whichever is later, adding the results to the precinct in which the voter is registered. If the election judge or official determines that the signatures do not match, or that the voter is not qualified to cast a ballot under this Article, then without opening the certification envelope, the judge or official shall mark across the face of the certification envelope the word "Rejected" and shall not cast or count the ballot.
In addition to the voter's signatures not matching, a ballot subject to this Article may be rejected by the election judge or official:
(1) if the ballot envelope is open or has been opened

and resealed;

(2) if the voter has already cast an early or grace

period ballot;

(3) if the voter voted in person on election day or

the voter is not a duly registered voter in the precinct; or

(4) on any other basis set forth in this Code.
If the election judge or official determines that any of these reasons apply, the judge or official shall mark across the face of the certification envelope the word "Rejected" and shall not cast or count the ballot.
(g-5) If a ballot subject to this Article is rejected by the election judge or official for any reason, the election authority shall, within 2 days after the rejection but in all cases before the close of the period for counting provisional ballots, notify the voter that his or her ballot was rejected. The notice shall inform the voter of the reason or reasons the ballot was rejected and shall state that the voter may appear before the election authority, on or before the 14th day after the election, to show cause as to why the ballot should not be rejected. The voter may present evidence to the election authority supporting his or her contention that the ballot should be counted. The election authority shall appoint a panel of 3 election judges to review the contested ballot, application, and certification envelope, as well as any evidence submitted by the vote by mail voter. No more than 2 election judges on the reviewing panel shall be of the same political party. The reviewing panel of election judges shall make a final determination as to the validity of the contested ballot. The judges' determination shall not be reviewable either administratively or judicially.
A ballot subject to this subsection that is determined to be valid shall be counted before the close of the period for counting provisional ballots.
(g-10) All ballots determined to be valid shall be added to the vote totals for the precincts for which they were cast in the order in which the ballots were opened.
(h) Each political party, candidate, and qualified civic organization shall be entitled to have present one pollwatcher for each panel of election judges therein assigned.
(Source: P.A. 98-1171, eff. 6-1-15; 99-522, eff. 6-30-16.)

(10 ILCS 5/20-9)
Sec. 20-9. (Repealed).
(Source: P.A. 87-1052. Repealed by P.A. 94-1000, eff. 7-3-06.)

(10 ILCS 5/20-10) (from Ch. 46, par. 20-10)
Sec. 20-10. Pollwatchers shall be permitted to be present during the casting of the vote by mail voters' ballots, each political party, candidate and qualified civic organization shall be entitled to have present one pollwatcher for each panel of election judges therein assigned. Such pollwatchers shall be subject to the same provisions as are provided for pollwatchers in Sections 7-34 and 17-23 of this Code, and shall be permitted to observe the election judges making the signature comparison between that which is on the ballot envelope and that which is on the permanent voter registration record card taken from the master file.
(Source: P.A. 98-1171, eff. 6-1-15; 99-522, eff. 6-30-16.)

(10 ILCS 5/20-11) (from Ch. 46, par. 20-11)
Sec. 20-11. Whenever it shall be made to appear by due proof to the judges of election that any elector who has marked and forwarded his ballot as provided in this article has died prior to the opening of the polls on the date of the election, then the ballot of such deceased voter shall be returned by the judges of election in the same manner as provided for rejected ballots above; but the casting of the ballot of a deceased voter shall not invalidate the election.
(Source: Laws 1944, 1st S.S., p. 6.)

(10 ILCS 5/20-12) (from Ch. 46, par. 20-12)
Sec. 20-12. In all counties, cities, towns and precincts in which voting machines are used, all the provisions of this Act, and not inconsistent with the provisions of this article, relating to the furnishing of ballot boxes, printing and furnishing official ballots and supplies in such number as provided by law, the canvassing of the ballots and making the proper return of the result of the election, shall, to the extent necessary to make this article effective, apply with full force and effect; Provided, however, that the number of ballots to be printed shall be in the discretion of the election authority.
(Source: P.A. 80-1469.)

(10 ILCS 5/20-13) (from Ch. 46, par. 20-13)
Sec. 20-13. If otherwise qualified to vote, any person not covered by Section 20-2, 20-2.1, or 20-2.2 of this Article who is not registered to vote and who is temporarily absent from his county of residence, may make special application to the election authority having jurisdiction over his precinct of permanent residence, not less than 5 days before a presidential election, for a vote by mail ballot to vote for the president and vice-president only. Such application shall be furnished by the election authority and shall be in substantially the following form:
SPECIAL VOTE BY MAIL BALLOT APPLICATION (For use by non-registered Illinois residents temporarily absent from the county to vote for the president and vice-president only)

(10 ILCS 5/20-13.1) (from Ch. 46, par. 20-13.1)
Sec. 20-13.1. Any person not covered by Sections 20-2, 20-2.1 or 20-2.2 of this Article who is registered to vote but who is disqualified from voting because he moved outside his election precinct during the 30 days preceding a presidential election may make special application to the election authority having jurisdiction over his precinct of former residence by mail, not more than 30 nor less than 5 days before a Federal election, or in person in the office of the election authority, not more than 30 nor less than 1 day before a Federal election, for a vote by mail ballot to vote for the president and vice-president only. Such application shall be furnished by the election authority and shall be in substantially the following form:

(10 ILCS 5/20-14) (from Ch. 46, par. 20-14)
Sec. 20-14. The foregoing sections of this article shall be deemed to provide a method of registration and of voting in addition to the methods otherwise provided in this Code.
(Source: P.A. 81-953.)

(10 ILCS 5/20-15)
Sec. 20-15. Precinct tabulation optical scan technology voting equipment. If the election authority has adopted the use of Precinct Tabulation Optical Scan Technology voting equipment pursuant to Article 24B of this Code, and the provisions of the Article are in conflict with the provisions of this Article 20, the provisions of Article 24B shall govern the procedures followed by the election authority, its judges of elections, and all employees and agents, provided that ballots under this Article must be counted at the election authority's central ballot counting location. In following the provisions of Article 24B, the election authority is authorized to develop and implement procedures to fully utilize Precinct Tabulation Optical Scan Technology voting equipment, at the central ballot counting location, authorized by the State Board of Elections as long as the procedure is not in conflict with either Article 24B or the administrative rules of the State Board of Elections.
(Source: P.A. 94-1000, eff. 7-3-06.)

(10 ILCS 5/20-20)
Sec. 20-20. Report on ballots. On or before the 21st day after an election, each election authority shall transmit to the State Board of Elections the following information with respect to that election:
(1) The number, by precinct, of ballots subject to

this Article requested, provided, and counted.

(2) The number of rejected ballots subject to this

Article.

(3) The number of voters seeking review of rejected

ballots pursuant to subsection (g-5) of Section 20-8.

(4) The number of ballots counted following review

pursuant to subsection (g-5) of Section 20-8.

On or before the 28th day after an election, the State Board of Elections shall compile the information received under this Section with respect to that election and make that information available to the public.
(Source: P.A. 94-1000, eff. 7-3-06.)

(10 ILCS 5/20-25)
Sec. 20-25. Extraordinary procedures. In the event of a deployment of the United States Armed Forces or the declaration of an emergency by the President of the United States or the Governor of Illinois, The Governor or the executive director of the State Board of Elections may modify the registration and voting procedures established by this Article or by rules adopted pursuant to this Article for the duration of the deployment or emergency in order to facilitate vote by mail voting under this Article. The Governor or executive director, as the case may be, then promptly shall notify each election authority of the changes in procedures. Each election authority shall publicize the modifications and shall provide notice of the modifications to each person under its jurisdiction subject to this Article for whom the election authority has contact information.
(Source: P.A. 98-1171, eff. 6-1-15.)



Article 21 - Electors of President and Vice-President of United States

(10 ILCS 5/Art. 21 heading)

(10 ILCS 5/21-1) (from Ch. 46, par. 21-1)
Sec. 21-1. Choosing and election of electors of President and Vice-President of the United States shall be in the following manner:
(a) In each year in which a President and Vice-President of the United States are chosen, each political party or group in this State shall choose by its State Convention or State central committee electors of President and Vice-President of the United States and such State Convention or State central committee of such party or group shall also choose electors at large, if any are to be appointed for this State and such State Convention or State central committee of such party or group shall by its chairman and secretary certify the total list of such electors together with electors at large so chosen to the State Board of Elections.
The filing of such certificate with the Board, of such choosing of electors shall be deemed and taken to be the choosing and selection of the electors of this State, if such party or group is successful at the polls as herein provided in choosing their candidates for President and Vice-President of the United States.
(b) The names of the candidates of the several political parties or groups for electors of President and Vice-President shall not be printed on the official ballot to be voted in the election to be held on the day in this Act above named. In lieu of the names of the candidates for such electors of President and Vice-President, immediately under the appellation of party name of a party or group in the column of its candidates on the official ballot, to be voted at said election first above named in subsection (1) of Section 2A-1.2 and Section 2A-2, there shall be printed within a bracket the name of the candidate for President and the name of the candidate for Vice-President of such party or group with a square to the left of such bracket. Each voter in this State from the several lists or sets of electors so chosen and selected by the said respective political parties or groups, may choose and elect one of such lists or sets of electors by placing a cross in the square to the left of the bracket aforesaid of one of such parties or groups. Placing a cross within the square before the bracket enclosing the names of President and Vice-President shall not be deemed and taken as a direct vote for such candidates for President and Vice-President, or either of them, but shall only be deemed and taken to be a vote for the entire list or set of electors chosen by that political party or group so certified to the State Board of Elections as herein provided. Voting by means of placing a cross in the appropriate place preceding the appellation or title of the particular political party or group, shall not be deemed or taken as a direct vote for the candidates for President and Vice-President, or either of them, but instead to the Presidential vote, as a vote for the entire list or set of electors chosen by that political party or group so certified to the State Board of Elections as herein provided.
(c) Such certification by the respective political parties or groups in this State of electors of President and Vice-President shall be made to the State Board of Elections within 2 days after such State convention or meeting of the State central committee in which the electors were chosen.
(d) Should more than one certificate of choice and selection of electors of the same political party or group be filed by contesting conventions or contesting groups, it shall be the duty of the State Board of Elections within 10 days after the adjournment of the last of such conventions to meet and determine which set of nominees for electors of such party or group was chosen and selected by the authorized convention of such party or group. The Board, after notice to the chairman and secretaries or managers of the conventions or groups and after a hearing shall determine which set of electors was so chosen by the authorized convention and shall so announce and publish the fact, and such decision shall be final and the set of electors so determined upon by the electoral board to be so chosen shall be the list or set of electors to be deemed elected if that party shall be successful at the polls, as herein provided.
(e) Should a vacancy occur in the choice of an elector in a congressional district, such vacancy may be filled by the executive committee of the party or group for such congressional district, to be certified by such committee to the State Board of Elections. Should a vacancy occur in the office of elector at large, such vacancy shall be filled by the State committee of such political party or group, and certified by it to the State Board of Elections.
(Source: P.A. 99-522, eff. 6-30-16.)

(10 ILCS 5/21-2) (from Ch. 46, par. 21-2)
Sec. 21-2. The county clerks of the several counties shall, within 21 days next after holding the election named in subsection (1) of Section 2A-1.2 and Section 2A-2 make 2 copies of the abstract of the votes cast for electors by each political party or group, as indicated by the voter, as aforesaid, by a cross in the square to the left of the bracket aforesaid, or as indicated by a cross in the appropriate place preceding the appellation or title of the particular political party or group, and transmit by mail one of the copies to the office of the State Board of Elections and retain the other in his office, to be sent for by the electoral board in case the other should be mislaid. Within 31 days after the holding of such election, and sooner if all the returns are received by the State Board of Elections, the State Board of Election, shall proceed to open and canvass said election returns and to declare which set of candidates for President and Vice-President received, as aforesaid, the highest number of votes cast at such election as aforesaid; and the electors of that party whose candidates for President and Vice-President received the highest number of votes so cast shall be taken and deemed to be elected as electors of President and Vice-President, but should 2 or more sets of candidates for President and Vice-President be returned with an equal and the highest vote, the State Board of Elections shall cause a notice of the same to be published, which notice shall name some day and place, not less than 5 days from the time of such publication of such notice, upon which the State Board of Elections will decide by lot which of the sets of candidates for President and Vice-President so equal and highest shall be declared to be highest. And upon the day and at the place so appointed in the notice, the board shall so decide by lot and declare which is deemed highest of the sets of candidates for President and Vice-President so equal and highest, thereby determining only that the electors chosen as aforesaid by such candidates' party or group are thereby elected by general ticket to be such electors.
(Source: P.A. 93-847, eff. 7-30-04.)

(10 ILCS 5/21-3) (from Ch. 46, par. 21-3)
Sec. 21-3. Within five days after the votes shall have been canvassed and the results declared or the result declared by lot as provided for in Section 21-2 above, the Governor shall cause the result of said election to be published, and shall proclaim the persons electors of President and Vice-President so chosen composing the list so elected, by transmitting by mail to the several persons so chosen and composing the list or set elected, electors of President and Vice-President certificates in triplicate, under the Seal of State of their appointment, and shall also transmit under the Seal of State to the Secretary of State of the United States the certificate of the election of said electors as required by the laws of Congress.
(Source: Laws 1943, vol. 2, p. 1.)

(10 ILCS 5/21-4) (from Ch. 46, par. 21-4)
Sec. 21-4. Presidential electors; meeting; allowance. The electors, elected under this Article, shall meet at the office of the Secretary of State in a room to be designated by the Secretary in the Capitol at Springfield in this State, at the time appointed by the laws of the United States at the hour of ten o'clock in the forenoon of that day, and give their votes for President and for Vice-President of the United States, in the manner provided in this Article, and perform such duties as are or may be required by law. Each elector shall receive an allowance for food and lodging equal to the amount per day permitted to be deducted for such expenses under the Internal Revenue Code, plus a mileage allowance at the rate in effect under regulations promulgated pursuant to 5 U.S.C. 5707(b)(2) for the number of highway miles necessarily and conveniently traveled, for going to the seat of government to give his or her vote and returning to his or her residence and otherwise performing the official duties of an elector, to be paid on the warrant of the State Comptroller, out of any money in the treasury not otherwise appropriated, and any person appointed by the electors assembled to fill a vacancy shall also receive the allowances provided for electors appointed.
(Source: P.A. 92-359, eff. 1-1-02.)

(10 ILCS 5/21-5) (from Ch. 46, par. 21-5)
Sec. 21-5. In case any person duly elected an elector of President and Vice-President of the United States shall fail to attend at the Capitol on the day on which his vote is required to be given, it shall be the duty of the elector or electors of President and Vice-President, attending at the time and place, to appoint a person or persons to fill such vacancy; provided, that should the person or persons chosen, as in this Article provided, in the foregoing sections, arrive at the place aforesaid before the votes for President and Vice-President are actually given, the person or persons appointed to fill such vacancy shall not act as elector of President and Vice-President.
(Source: Laws 1943, vol. 2, p. 1.)



Article 22 - Canvassing Votes

(10 ILCS 5/Art. 22 heading)

(10 ILCS 5/22-1) (from Ch. 46, par. 22-1)
Sec. 22-1. Abstracts of votes. Within 21 days after the close of the election at which candidates for offices hereinafter named in this Section are voted upon, the election authorities of the respective counties shall open the returns and make abstracts of the votes on a separate sheet for each of the following:
A. For Governor and Lieutenant Governor;
B. For State officers;
C. For presidential electors;
D. For United States Senators and Representatives to

Congress;

E. For judges of the Supreme Court;
F. For judges of the Appellate Court;
G. For judges of the circuit court;
H. For Senators and Representatives to the General

Assembly;

I. For State's Attorneys elected from 2 or more

counties;

J. For amendments to the Constitution, and for other

propositions submitted to the electors of the entire State;

K. For county officers and for propositions submitted

to the electors of the county only;

L. For Regional Superintendent of Schools;
M. For trustees of Sanitary Districts; and
N. For Trustee of a Regional Board of School Trustees.
Each sheet shall report the returns by precinct or ward.
Multiple originals of each of the sheets shall be prepared and one of each shall be turned over to the chairman of the county central committee of each of the then existing established political parties, as defined in Section 10-2, or his duly authorized representative immediately after the completion of the entries on the sheets and before the totals have been compiled.
The foregoing abstracts shall be preserved by the election authority in its office.
Whenever any county clerk is unable to canvass the vote, the deputy county clerk or a designee of the county clerk shall serve in his or her place.
The powers and duties of the election authority canvassing the votes are limited to those specified in this Section.
No person who is shown by the election authority's proclamation to have been elected at the consolidated election or general election as a write-in candidate shall take office unless that person has first filed with the certifying office or board a statement of candidacy pursuant to Section 7-10 or Section 10-5, a statement pursuant to Section 7-10.1, and a receipt for filing a statement of economic interests in relation to the unit of government to which he or she has been elected. For officers elected at the consolidated election, the certifying officer shall notify the election authority of the receipt of those documents, and the county clerk shall issue the certification of election under the provisions of Section 22-18.
(Source: P.A. 94-645, eff. 8-22-05; 94-647, eff. 1-1-06; 95-331, eff. 8-21-07.)

(10 ILCS 5/22-1.2)
Sec. 22-1.2. (Repealed).
(Source: P.A. 81-1149. Repealed by P.A. 94-647, eff. 1-1-06.)

(10 ILCS 5/22-2) (from Ch. 46, par. 22-2)
Sec. 22-2. The county clerk shall make out a certificate of election to each of the persons having the highest number of votes, for the several county offices, and deliver such certificate to the person entitled to it, on his application.
(Source: Laws 1943, vol. 2, p. 1.)

(10 ILCS 5/22-3) (from Ch. 46, par. 22-3)
Sec. 22-3. When two (2) or more persons receive an equal and the highest number of votes for an office to be filled by the county alone, the county clerk shall issue a notice to such persons of such tie vote, and require them to appear at his office, on a day named in the notice, no later than 21 days following an election, and determine by lot which of them is to be declared elected.
(Source: P.A. 93-847, eff. 7-30-04.)

(10 ILCS 5/22-4) (from Ch. 46, par. 22-4)
Sec. 22-4. On the day appointed, the clerk and the chairmen (or vice-chairman or secretary, as the case may be) of the county central committees of the Republican and Democratic parties and other canvassers, or, in case of their absence the state's attorney or sheriff, shall attend, and the parties interested shall appear and determine by lot which of them is to be declared elected; and the clerk shall issue his certificate of election to the person thus declared elected.
(Source: Laws 1955, p. 1015.)

(10 ILCS 5/22-5) (from Ch. 46, par. 22-5)
Sec. 22-5. Immediately after the completion of the abstracts of votes by precinct or ward, the county clerk shall make 2 correct copies of the abstracts of votes for Governor, Lieutenant Governor, Secretary of State, State Comptroller, Treasurer, Attorney General, both of which said copies he shall envelope and seal up, and endorse upon the envelopes in substance, "Abstracts of votes for State Officers from .... County"; and shall seal up a copy of each of the abstracts of votes for other officers and amendments to the Constitution and other propositions voted on, and endorse the same so as to show the contents of the package, and address the same to the State Board of Elections. The several packages shall then be placed in one envelope and addressed to the State Board of Elections. The county clerk shall send the sealed envelope addressed to the State Board of Elections via overnight mail so it arrives at the address the following calendar day.
(Source: P.A. 93-574, eff. 8-21-03; 94-645, eff. 8-22-05.)

(10 ILCS 5/22-6) (from Ch. 46, par. 22-6)
Sec. 22-6. E-Canvass.
(a) Within 22 days after each election, each Election Authority shall provide unit-by-unit vote totals to the State Board of Elections in an electronic format to be prescribed by the State Board of Elections. The State Board of Elections shall promulgate rules necessary for the implementation of this Section.
(b) Beginning with the November 2014 general election and every primary, consolidated, general, and special election thereafter, within 52 days after each election, the State Board of Elections shall publish the precinct-by-precinct vote totals on its website and make them available in a downloadable form.
(Source: P.A. 98-115, eff. 7-29-13.)

(10 ILCS 5/22-7) (from Ch. 46, par. 22-7)
Sec. 22-7. Canvass of votes; declaration and proclamation of result. The State Board of Elections, shall proceed within 31 days after the election, and sooner if all the returns are received, to canvass the votes given for United States Senators and Representatives to Congress, State executive officers, judges of the Supreme Court, judges of the Appellate Court, judges of the Circuit Court, Senators, Representatives to the General Assembly, State's Attorneys and Regional Superintendents of Schools elected from 2 or more counties, respectively, and the persons having the highest number of votes for the respective offices shall be declared duly elected, but if it appears that more than the number of persons to be elected have the highest and an equal number of votes for the same office, the electoral board shall decide by lot which of such persons shall be elected; and to each person duly elected, the Governor shall give a certificate of election or commission, as the case may require, and shall cause proclamation to be made of the result of the canvass, and they shall at the same time and in the same manner, canvass the vote cast upon amendments to the Constitution, and upon other propositions submitted to the electors of the entire State; and the Governor shall cause to be made such proclamation of the result of the canvass as the statutes elsewhere provide. The State Board of Elections shall transmit to the State Comptroller a list of the persons elected to the various offices. The State Board of Elections shall also transmit to the Supreme Court the names of persons elected to judgeships in adversary elections and the names of judges who fail to win retention in office.
No person who is shown by the canvassing board's proclamation to have been elected at the consolidated election or general election as a write-in candidate shall take office unless that person has first filed with the certifying office or board a statement of candidacy pursuant to Section 7-10 or Section 10-5, a statement pursuant to Section 7-10.1, and a receipt for filing a statement of economic interests in relation to the unit of government to which he or she has been elected. For officers elected at the consolidated election, the certifying officer shall notify the election authority of the receipt of those documents, and the county clerk shall issue the certification of election under the provisions of Section 22-18.
(Source: P.A. 93-847, eff. 7-30-04; 94-645, eff. 8-22-05.)

(10 ILCS 5/22-8) (from Ch. 46, par. 22-8)
Sec. 22-8. In municipalities operating under Article 6 of this Act, within 21 days after the close of such election, the board of election commissioners shall open all returns and shall make abstracts or statements of the votes for all offices and questions voted on at the election.
Each abstract or statement shall report the returns by precinct or ward.
Multiple originals of each of the abstracts or statements shall be prepared and one of each shall be turned over to the chairman of the county central committee of each of the then existing established political parties, as defined in Section 10-2.
(Source: P.A. 94-645, eff. 8-22-05; 94-647, eff. 1-1-06; 95-331, eff. 8-21-07.)

(10 ILCS 5/22-9) (from Ch. 46, par. 22-9)
Sec. 22-9. It shall be the duty of the election authority to canvass and add up and declare the result of every election hereafter held within the boundaries of such city, village or incorporated town operating under Article 6 of this Act. The election authority shall file a certified copy of the record with the County Clerk of the county; and such abstracts or results shall be treated, by the County Clerk in all respects, as if made by the election authority now provided by the foregoing sections of this law, and he shall transmit the same, by facsimile, e-mail, or other electronic means, to the State Board of Elections, or other proper officer, as required hereinabove. The county clerk or board of election commissioners, as the case may be, shall also send the abstract by precinct or ward and result in a sealed envelope addressed to the State Board of Elections via overnight mail so it arrives at the address the following calendar day. And such abstracts or results so declared, and a certified copy thereof, shall be treated everywhere within the state, and by all public officers, with the same binding force and effect as the abstract of votes now authorized by the foregoing provisions of this Act.
(Source: P.A. 94-645, eff. 8-22-05; 94-647, eff. 1-1-06; 95-331, eff. 8-21-07.)

(10 ILCS 5/22-9.1) (from Ch. 46, par. 22-9.1)
Sec. 22-9.1. Within 5 days after the last day for proclamation of the results of any canvass declaring persons nominated, elected or declared eligible for a runoff election for any office or declaring the adoption or rejection of a question of public policy, the following persons may file a petition for discovery:
(a) any candidate who, in the entire area in which

votes may be cast for the office for which he is a candidate, received votes equal in number to at least 95% of the number of votes cast for any successful candidate for the same office; and

(b) any 5 electors of the same area within which

votes may be cast on a question of public policy, if the results of the canvass are such that the losing side on the question would have been the prevailing side had it received an additional number of votes equal to 5% of the total number of votes cast on the question.

A petition under this Section shall be filed with the election authority for purposes of discovery only. The petition shall ask that ballots, voting machines, or ballot cards - as the case may be - shall be examined, that any automatic tabulating equipment shall be tested, and that ballots, recorded votes, or ballot cards - as the case may be - shall be counted in specified precincts, not exceeding 25% of the total number of precincts within the jurisdiction of the election authority. Where there are fewer than 4 precincts under the jurisdiction of the election authority and within the area in which votes could be cast in the election in connection with which the petition has been filed, discovery shall be permitted in one of such precincts.
A petition filed under this Section shall be accompanied by the payment of a fee of $10.00 per precinct specified. All such fees shall be paid by the election authority into the county or city treasury, as the case may be.
After 3 days notice in writing to the successful candidate for the same office or, in the case of a question of public policy, such notice as will reasonably inform interested persons of the time and place of the discovery proceedings, the election authority shall examine the ballots, voting machines, ballot cards, voter affidavits and applications for ballot, test the automatic tabulating equipment, and count the ballots, recorded votes, and ballot cards in the specified election districts or precincts. At the request of any candidate entitled to participate in the discovery proceedings, the election authority shall also make available for examination the ballot applications and voter affidavits for the specified precincts. Each candidate affected by such examination shall have the right to attend the same in person or by his representative. In the case of a question of public policy, the board shall permit an equal number of acknowledged proponents and acknowledged opponents to attend the examination.
On completion of the count of any ballots in each district or precinct, the ballots shall be secured and sealed in the same manner required of judges of election by Sections 7-54 and 17-20 of the Election Code. The handling of the ballots in accord with this Section shall not of itself affect the admissibility in evidence of the ballots in any other proceedings, either legislative or judicial.
The results of the examination and count shall not be certified, used to amend or change the abstracts of the votes previously completed, used to deny the successful candidate for the same office his certificate of nomination or election, nor used to change the previously declared result of the vote on a question of public policy. Such count shall not be binding in an election contest brought about under the provisions of the Election Code, shall not be a prerequisite to bringing such an election contest, shall not prevent the bringing of such an election contest, nor shall it affect the results of the canvass previously proclaimed.
(Source: P.A. 94-647, eff. 1-1-06.)

(10 ILCS 5/22-10) (from Ch. 46, par. 22-10)
Sec. 22-10. The County Clerk shall make out a certificate of election to each person having the highest number of votes for the several county offices, and deliver such certificate of election to the person entitled to it, on his application.
(Source: P.A. 80-1469.)

(10 ILCS 5/22-12) (from Ch. 46, par. 22-12)
Sec. 22-12. In the canvass of such votes by the election authority, provided in section 22-8 hereof, the election authority shall declare who is elected to any city or town office. In the case of a tie in the election to any city, or to any office voted for only within the territory of such city, it shall be determined by lot, in such manner as such canvassers shall direct, which candidate or candidates shall hold the office, and thereupon the person in whose favor it shall result, shall be declared elected by the order entered in the court as aforesaid.
(Source: P.A. 94-647, eff. 1-1-06.)

(10 ILCS 5/22-14)
Sec. 22-14. (Repealed).
(Source: P.A. 83-334. Repealed by P.A. 94-647, eff. 1-1-06.)

(10 ILCS 5/22-15) (from Ch. 46, par. 22-15)
Sec. 22-15. The election authority shall, upon request, and by mail if so requested, furnish free of charge to any candidate for any office, whose name appeared upon the ballot within the jurisdiction of the election authority, a copy of the abstract of votes by precinct or ward for all candidates for the office for which such person was a candidate. Such abstract shall be furnished no later than 2 days after the receipt of the request or 8 days after the completing of the canvass, whichever is later.
Within one calendar day following the canvass and proclamation of each general primary election and general election, each election authority shall transmit to the principal office of the State Board of Elections copies of the abstracts of votes by precinct or ward for the offices of ward, township, and precinct committeeman via overnight mail so that the abstract of votes arrives at the address the following calendar day. Each election authority shall also transmit to the principal office of the State Board of Elections copies of current precinct poll lists.
(Source: P.A. 94-645, eff. 8-22-05; 94-647, eff. 1-1-06; 95-331, eff. 8-21-07.)

(10 ILCS 5/22-15.1) (from Ch. 46, par. 22-15.1)
Sec. 22-15.1. (a) Within 60 days following the canvass of the general election within each election jurisdiction, the election authority shall prepare, in typewritten or legible computer-generated form, a report of the abstracts of votes by precinct for all offices and questions of public policy in connection with which votes were cast within the election jurisdiction at the general election. The report shall include the total number of ballots cast within each precinct or ward and the total number of registered voters within each precinct or ward. The election authority shall provide a copy of the report to the chairman of the county central committee of each established political party in the county within which the election jurisdiction is contained, and shall make a reasonable number of copies of the report available for distribution to the public.
(b) Within 60 days after the effective date of this amendatory Act of 1985, each election authority shall prepare, in typewritten or legible computer-generated form, a report of the type required by subsection (a) concerning the general election of 1984. The election authority shall provide a copy of the report to the chairman of the county central committee of each established political party in the county in which the election jurisdiction is contained, and shall make a reasonable number of copies of the report available for distribution to the public.
(c) An election authority may charge a fee to reimburse the actual cost of duplicating each copy of a report provided pursuant to subsection (a) or (b).
(Source: P.A. 94-645, eff. 8-22-05.)

(10 ILCS 5/22-16) (from Ch. 46, par. 22-16)
Sec. 22-16. If the result of a canvass disclosed that a person elected to office is a person whose nomination for said office was vacated and not filled pursuant to Section 7-61 or 10-11, such person shall be declared elected and the office thereupon shall become vacant. Such vacancy in office shall be filled under the applicable provision of Article 25.
(Source: P.A. 84-861.)

(10 ILCS 5/22-17) (from Ch. 46, par. 22-17)
Sec. 22-17. (a) Except as provided in subsection (b), the canvass of votes cast at the consolidated election shall be conducted by the election authority within 21 days after the close of such elections.
(b) The board of election commissioners as provided in Section 22-8 shall canvass the votes cast at the consolidated election for offices of any political subdivision entirely within the jurisdiction of a municipal board of election commissioners.
(c) The canvass of votes cast upon any public questions submitted to the voters of any political subdivision, or any precinct or combination of precincts within a political subdivision, at any regular election or at any emergency referendum election, including votes cast by voters outside of the political subdivision where the question is for annexation thereto, shall be canvassed by the same election authority as for the canvass of votes of the officers of such political subdivision. However, referenda conducted throughout a county and referenda of sanitary districts whose officers are elected at general elections shall be canvassed by the county clerk. The votes cast on a public question for the formation of a political subdivision shall be canvassed by the relevant election authority and filed with the circuit court that ordered the question submitted.
(c-5) No person who is shown by the election authority's proclamation to have been elected at the consolidated election or general election as a write-in candidate shall take office unless that person has first filed with the certifying office or board a statement of candidacy pursuant to Section 7-10 or Section 10-5, a statement pursuant to Section 7-10.1, and a receipt for filing a statement of economic interests in relation to the unit of government to which he or she has been elected. For officers elected at the consolidated election, the certifying officer shall notify the election authority of the receipt of those documents, and the county clerk shall issue the certification of election under the provisions of Section 22-18.
(d) The canvass of votes for offices of political subdivisions cast at special elections to fill vacancies held on the day of any regular election shall be conducted by the election authority which is responsible for canvassing the votes at the regularly scheduled election for such office.
(e) Abstracts of votes prepared pursuant to canvasses under this Section shall report returns by precinct or ward.
(Source: P.A. 94-645, eff. 8-22-05; 94-647, eff. 1-1-06; 95-331, eff. 8-21-07.)

(10 ILCS 5/22-18) (from Ch. 46, par. 22-18)
Sec. 22-18. The canvass of votes and the proclamation of results by the election authority provided in Section 22-17 shall be conducted in accordance with the procedures and requirements otherwise provided in this Article. A signed copy or original duplicate of its completed abstract of votes must be transmitted to each election authority having jurisdiction over any of the territory of the respective political subdivision and transmitted, by facsimile, e-mail, or any other electronic means, to the State Board of Elections in the same manner as provided in Section 22-5.
The county clerk shall make out a certificate of election to each person declared elected to an office by the election authorities and transmit such certificate to the person so entitled, upon his application. For political subdivisions whose territory extends into more than one county, the certificates of election shall be issued by the county clerk of the county which contains the principal office of the political subdivision.
Whenever an election authority canvasses the votes cast upon a public question submitted to referendum pursuant to a court order, the election authority shall immediately transmit a signed copy or an original duplicate of its completed abstract of the votes to the court which ordered the referendum.
(Source: P.A. 94-647, eff. 1-1-06.)



Article 23 - Contesting Elections

(10 ILCS 5/Art. 23 heading)

(10 ILCS 5/23-1.1a) (from Ch. 46, par. 23-1.1a)
Sec. 23-1.1a. Election contest - Statewide - Jurisdiction. The Supreme Court shall have jurisdiction over contests of the results of any election, including a primary, for an elected officer provided for in Article V of the Constitution, and shall retain jurisdiction throughout the course of such election contests.
(Source: P.A. 89-5, eff. 1-1-96.)

(10 ILCS 5/23-1.2a) (from Ch. 46, par. 23-1.2a)
Sec. 23-1.2a. Election contest - Statewide offices - Who may contest - Time and place for filing - Fee. The results of an election, including a primary, for an elected executive officer provided for in Article V of the Constitution may be challenged (1) by any candidate whose name was on the ballot for that office, (2) by any person who filed a declaration of intent to be a write-in candidate for that office, or (3) by any person who voted in that election, provided that such person's challenge is supported by a verified petition signed by persons who voted in the election in a number no less than the largest number of signatures required to nominate a person to be a candidate of any political party which nominated a candidate for the office being contested.
Any person, including a candidate, qualified pursuant to this Section and desiring to contest the results of an election for such an office shall, within 15 days of the date of the official proclamation of results of such election, file a Petition of State Election Contest with the clerk of the Supreme Court together with a filing fee in the amount of $10,000.
(Source: P.A. 89-5, eff. 1-1-96.)

(10 ILCS 5/23-1.3a) (from Ch. 46, par. 23-1.3a)
Sec. 23-1.3a. Election contest - Statewide - Petition - Contents. A Petition of State Election Contest shall be signed and verified by each person contesting the results of the election and shall contain:
(a) The name of each candidate who received at least 1% of the votes cast for the office contested and the residence address of each such candidate as shown in the Statement of Candidacy of each candidate or, in the case of a write-in candidate, such candidate's residence address as determined by a diligent search;
(b) The results of the contested election as certified in the official proclamation;
(c) A statement that the Petitioner cast a ballot in the election contested, was a candidate whose name was on the ballot for the office which is the subject of the election contest, or filed a declaration of intent to be a write-in candidate for the office which is the subject of the election contest;
(d) A statement that each petitioner believes (i) mistake or fraud has been committed in the casting, counting or return or canvass of the votes for the office involved or (ii) there was some other irregularity in the conduct of the contested election, or both;
(e) A statement declaring with particularity the specific precincts in which the mistake, fraud or irregularity relied upon by the Petitioner is believed to have occurred;
(f) The names and addresses of each election authority in whose jurisdiction the election was held, clearly indicating which election authorities had jurisdiction over the precincts in which each alleged mistake, fraud or irregularity occurred;
(g) A statement declaring that, as a consequence of the mistake, fraud or irregularity alleged, the result of the election, as officially proclaimed, was incorrect; and
(h) A statement declaring the Petitioner's belief as to which candidate did receive the highest number of votes.
(Source: P.A. 86-873.)

(10 ILCS 5/23-1.4a) (from Ch. 46, par. 23-1.4a)
Sec. 23-1.4a. Election contest - Statewide - Notice to parties. Upon receipt of a properly executed Petition of State Election Contest and the filing fee, the Clerk of the Supreme Court shall within 48 hours (a) mail, by certified first class mail, return receipt requested, a copy of the Petition to each candidate and each election authority listed in the Petition at their addresses shown therein and to the State Board of Elections, and (b) notify the Chief Justice of the Supreme Court that a Petition of State Election Contest has been filed.
(Source: P.A. 86-873.)

(10 ILCS 5/23-1.5a) (from Ch. 46, par. 23-1.5a)
Sec. 23-1.5a. Election contest - Statewide - Appearances and responsive pleadings - Time. Within 20 days of the filing of a Petition of State Election Contest, each candidate in the election contested may become a party to the contest proceeding by entering his or her written appearance or otherwise filing written pleadings in response to the Petition of State Election Contest with the Clerk of the Supreme Court. The responsive pleadings may include a motion to dismiss, challenging the sufficiency of the Petition of State Election contest or any part thereof. Any candidate who does not so enter his or her appearance shall not be entitled to further notice of the contest proceeding nor be permitted to take part in the proceeding on his or her own behalf. Failure to file an appearance, however, shall not affect a candidate's right to office if he or she is determined to have received the highest number of votes.
(Source: P.A. 86-873.)

(10 ILCS 5/23-1.6a) (from Ch. 46, par. 23-1.6a)
Sec. 23-1.6a. Election contest - Statewide - Examination of records - Procedure. If a petitioner in any election contest desires to examine records and equipment under the control of an election authority, he or she shall file with the Clerk of the Supreme Court a Request for Record Examination within 30 days of the date of the filing of the Petition and shall serve copies thereof on all parties to the contest and upon all election authorities having jurisdiction over the precincts in which votes were cast in the contested election. Within 5 days of receipt of such a Request, or between the 31st and 36th day after a petition is filed if no such Request is received, any other party to the election contest may file with the Clerk of the Supreme Court a request for Record Examination indicating the records and equipment not previously requested by the petitioner which such party desires to examine, serving a copy thereof upon all parties to the contest and upon all election authorities having jurisdiction over the precincts in which votes were cast in the contested election. Any party who fails to timely file a Request for Record Examination shall thereafter be barred from filing such a Request. A Request for Record Examination shall clearly set forth by precincts the records and equipment which the person filing the Request desires to examine and shall not be altered or amended after filing. Each Request for Record Examination shall be accompanied by a bond, with adequate surety, in an amount equal to $50 per precinct listed, or $75,000, whichever is less, to secure the payment by the party submitting the Request, of any assessment of the costs of the examination ordered by the Supreme Court.
(Source: P.A. 86-873.)

(10 ILCS 5/23-1.7a) (from Ch. 46, par. 23-1.7a)
Sec. 23-1.7a. Election contest - Statewide - Initial procedures and rules. Subsequent to the time that all candidates in the election contest have appeared or are required to appear, and all Requests for Records Examination are required to be filed, the Chief Justice of the Supreme Court shall call the Supreme Court into session to consider the Petition of State Election Contest and any responsive pleadings, together with any Requests for Record Examination, receiving such briefs and argument as the Court shall deem appropriate. Thereafter, the Supreme Court shall:
(a) Determine the sufficiency of the Petition, and shall dismiss the Petition or any part of it if found insufficient;
(b) Issue rulings on any issues as to which there are no material facts in dispute;
(c) Identify those election jurisdictions, if any, for which a recount or hearing is appropriate; and
(d) In its discretion, establish rules of procedure for the determination of disputed facts.
(Source: P.A. 86-873.)

(10 ILCS 5/23-1.8a) (from Ch. 46, par. 23-1.8a)
Sec. 23-1.8a. Election contest - Statewide - Procedures for recount and initial hearing. In all cases for which the Supreme Court finds it appropriate that there be conducted a recount or partial recount of ballots cast in any election jurisdiction, or a hearing regarding the conduct of the election within any election jurisdiction, the Supreme Court shall, in consultation with the Chief Judge of the Judicial Circuit in which each such election jurisdiction is located, assign a Circuit Judge of that Judicial circuit to preside over the recount or hearing. If more than one election jurisdiction within a single Judicial circuit is subject to recount or hearing, the Supreme Court may assign a different Circuit Judge to preside over the recount or hearing for each such election jurisdiction.
Each Circuit Judge appointed pursuant to this Section shall supervise the examination of the records or equipment of the election authority whose jurisdiction is subject to the recount or hearing, and shall take evidence in the same manner and upon like notice as in other civil cases. At the conclusion of the recount or hearing, the Circuit Judge shall make a recommendation as to the assessment of the costs of any examination of records and equipment of the election authority against the party requesting the examination; provided that such recommendation shall not call for the assessment of more than $50 per precinct. If one party requests the right to examine some but not all records and equipment in one precinct and another party requests the right to examine other records or equipment in the same precinct, the Circuit Judge shall recommend an appropriate apportionment of the costs between the parties. During any recount or hearing presided over by a Circuit Judge, pursuant to this Section the Supreme Court shall retain jurisdiction over the contest, and may issue procedural orders or interim rulings regarding the recount or hearing, either upon motion of a party or upon its own motion.
(Source: P.A. 86-873.)

(10 ILCS 5/23-1.8b) (from Ch. 46, par. 23-1.8b)
Sec. 23-1.8b. Election contest - Statewide - State Board of Elections. In the event the circuit judge, in any such case, is of the opinion that such action will expedite hearing and determination of the contest, the circuit judge may appoint the State Board of Elections and refer the case to it to recount the ballots, to take testimony and other evidence, to examine records and equipment, to make a record of all objections to be heard by the circuit court that may be made to the election returns or to any of them or to any ballots cast or counted and to take all necessary steps and do all necessary things to determine the true and correct result of the election and to make a report thereof to the court. The State Board of Elections shall have authority to count the ballots or cause the same to be counted under its supervision and direction, to conduct such hearing or hearings as may be necessary and proper, to apply to the circuit court in the manner provided by law for the issuance of subpoenas or for any other appropriate order or orders to compel the attendance of witnesses, and to take such steps and perform such duties and acts in connection with the conduct of any such hearing or hearings as may be necessary. The State Board of Elections may, with the approval of the court, employ such assistants as may be necessary and proper to provide for counting the ballots, examining any records and equipment and taking all necessary steps and doing all necessary things to determine the true and correct result of the election under the direction and supervision of the State Board of Elections. The State Board of Elections shall receive such compensation for its services and such allowances for the services of its assistants and for reimbursement of expenses incurred by it as shall be approved by the circuit court, and such compensation and allowances when approved by the circuit court may be taxed as costs in such cause.
(Source: P.A. 86-873.)

(10 ILCS 5/23-1.9a) (from Ch. 46, par. 23-1.9a)
Sec. 23-1.9a. Election contest - Statewide - Recommended findings of Circuit Judge. Each recount or hearing presided over by a Circuit Judge pursuant to Section 23-1.8a and 23-1.8b shall be concluded, as to a general election, on or before the 150th day after the election, and, as to a primary election, on or before the 87th day after the election, by the Circuit Judge's issuance of written Recommended Findings of Fact on all disputed issues, including a proposed statement of the correct tally of votes for the contested election in each election jurisdiction in question. The Recommended Findings of Fact shall be forwarded immediately to the Supreme Court.
(Source: P.A. 86-873.)

(10 ILCS 5/23-1.10a) (from Ch. 46, par. 23-1.10a)
Sec. 23-1.10a. Election contest - Statewide - Final Decision by Supreme Court. Within 15 days of the issuance of Recommended Findings of Fact by a Circuit Judge, any party may serve and file with the Clerk of the Supreme Court written objections to the Recommended Findings. Subsequent to the time that all challenges to Recommended Findings of Fact by a Circuit Judge are required to be filed, the Supreme Court shall determine the contest, either annulling the contested election or declaring the correct results thereof. The Supreme Court may make a de novo determination of those portions of the Recommended Findings to which objection is made. The Supreme Court may accept, reject, or modify, in whole or in part, any of the findings recommended by a Circuit Judge, and may hear witnesses and examine physical evidence to the extent it deems necessary for such determination.
(Source: P.A. 86-873.)

(10 ILCS 5/23-1.11a) (from Ch. 46, par. 23-1.11a)
Sec. 23-1.11a. Election contest - Statewide - Assessment of Costs. The Supreme Court shall also make a determination of costs to be assessed, taking into consideration any recommended assessment of a Circuit Judge. The Court may decline to assess costs against a prevailing party, and may not assess costs in excess of $75,000 against any one party.
All assessments shall be paid as the Supreme Court determines, but in such manner as to directly reimburse any election authority whose records or equipment were examined for the costs of such examination or the State Board of Elections, as the case may be. In the event a county or city controls the funds of an election authority, such county or city shall allocate the funds received in payment of such expenses as directed by the election authority.
(Source: P.A. 86-873.)

(10 ILCS 5/23-1.12a) (from Ch. 46, par. 23-1.12a)
Sec. 23-1.12a. Election contest - Statewide - Timing and finality of determination by Supreme Court. The determination of the contest shall be made as soon as practicable. The determination of the Supreme Court shall be final, subject only to such petitions for reconsideration as the Supreme Court may by rule allow.
(Source: P.A. 86-873.)

(10 ILCS 5/23-1.13a) (from Ch. 46, par. 23-1.13a)
Sec. 23-1.13a. If any of the powers or duties to be exercised or performed by the Supreme Court under Sections 23-1.1a through 23-1.12a may not constitutionally be exercised or performed by the Supreme Court by reason of jurisdictional limitations, then Sections 23-1.1a through 23-1.12a shall nonetheless continue to govern contests of elections for elected officers provided for in Article V of the Constitution, and in such event the Supreme Court shall, pursuant to its general administrative and supervisory powers, assign to a circuit court those adjudicatory powers and duties with respect to such a contest as may not be exercised or performed by the Supreme Court, subject to appropriate judicial review.
(Source: P.A. 89-5, eff. 1-1-96.)

(10 ILCS 5/23-2) (from Ch. 46, par. 23-2)
Sec. 23-2. The senate and house of representatives shall severally hear and determine contests of the election of their respective members.
(Source: Laws 1943, vol. 2, p. 1.)

(10 ILCS 5/23-3) (from Ch. 46, par. 23-3)
Sec. 23-3. The circuit court shall hear and determine contests of the election of judges of the Supreme Court, judges of the appellate court, clerk of the Supreme Court, and judges of the circuit court, but no judge of the circuit court shall sit upon the hearing of any case in which he is a party.
(Source: Laws 1965, p. 3493.)

(10 ILCS 5/23-4) (from Ch. 46, par. 23-4)
Sec. 23-4. The circuit courts in the respective counties may hear and determine contests of the election of mayors of cities, presidents of county boards, presidents of villages, in reference to the removal of county seats and in reference to any other subject which may be submitted to the vote of the people of the county.
(Source: Laws 1965, p. 3493.)

(10 ILCS 5/23-5) (from Ch. 46, par. 23-5)
Sec. 23-5. The circuit court shall hear and determine contests of election of all other county, township and precinct officers, and all other officers for the contesting of whose election no provision is made.
(Source: Laws 1965, p. 3493.)

(10 ILCS 5/23-6.1) (from Ch. 46, par. 23-6.1)
Sec. 23-6.1. Whenever an election contest for a municipal trustee or alderman is brought involving ballots from the same precincts which are subject to the jurisdiction of the circuit court by virtue of the pendency of an election contest for another office, the municipal council or board of trustees having jurisdiction of the municipal election contest shall have priority of access and possession of the ballots and other election materials for the purpose of conducting a recount or other related proceedings for a period of 30 days following the commencement of the municipal election contest. The election authority shall notify the court and the municipal council or board of the pendency of all other contests relating to the same precincts.
(Source: P.A. 90-655, eff. 7-30-98.)

(10 ILCS 5/23-12) (from Ch. 46, par. 23-12)
Sec. 23-12. The election of any member declared duly elected to a seat in the senate or house of representatives of the General Assembly, may be contested by any qualified voter of the district to be represented by such senator or representative, but when members of the House of Representatives are elected from the State at large, the election of any such member may be contested by any qualified elector in the State.
(Source: Laws 1964, 1st S.S., p. 711.)

(10 ILCS 5/23-13) (from Ch. 46, par. 23-13)
Sec. 23-13. The contestant shall, within 30 days after the proclamation of the result of the canvass of the State electoral board as provided in Section 22-7, serve a notice of his intention to contest such election, expressing the points on which the same will be contested; and shall deliver a copy of such notice to each proper clerk or board of election commissioners, as the case may be, who is a custodian of any ballots involved in the contest and to the State Board of Elections. If the contest is of the election of senator from a legislative district, such notice shall be served on the person declared to be elected to the Senate from that district. If the contest is of the election of a representative or representatives from a legislative district, such notice shall be served on each person declared to be elected to the House of Representatives from that district. In case any person whose election is contested is absent, or cannot be found, service may be had by leaving a copy of such notice at his usual place of residence. Nothing herein shall be construed to abridge the authority of either house of the General Assembly to judge the elections, returns and qualifications of its members in any manner determined by that house.
(Source: P.A. 80-801.)

(10 ILCS 5/23-14) (from Ch. 46, par. 23-14)
Sec. 23-14. Whenever a notice shall have been given of intention to contest an election, as provided in the preceding section, either party may proceed to take testimony of any witness before any judge, clerk of a court, or notary public, on giving to the adverse party or his attorney 10 days' notice of the time and place of taking the same, and one day in addition thereto (Sunday inclusive) for every 50 miles' travel from the place of residence of such party to the place where such deposition is to be taken. If the party entitled to notice resides in the county where the deposition is to be taken, 5 days' notice shall be sufficient.
(Source: P.A. 79-1364.)

(10 ILCS 5/23-15) (from Ch. 46, par. 23-15)
Sec. 23-15. The officer before whom depositions are taken shall have power to compel the production of papers, and the attendance of witnesses; and the same proceedings may be had to compel the attendance of witnesses, as are provided in the cases of taking depositions to be used in courts.
(Source: P.A. 79-1364.)

(10 ILCS 5/23-15.1)
Sec. 23-15.1. Production of ballot counting code and attendance of witnesses. All voting-system vendors shall, within 90 days after the adoption of rules or upon application for voting-system approval, place in escrow all computer code for its voting system with the State Board of Elections. The State Board of Elections shall promulgate rules to implement this Section. For purposes of this Section, the term "computer code" includes, but is not limited to, ballot counting source code, table structures, modules, program narratives, and other human readable computer instructions used to count ballots. Any computer code submitted by vendors to the State Board of Elections shall be considered strictly confidential and the intellectual property of the vendors and shall not be subject to public disclosure under the Freedom of Information Act.
The State Board of Elections shall determine which software components of a voting system it deems necessary to enable the review and verification of the computer. The State Board of Elections shall secure and maintain all proprietary computer codes in strict confidence and shall make a computer code available to authorized persons in connection with an election contest or pursuant to any State or federal court order.
In an election contest, each party to the contest may designate one or more persons who are authorized to receive the computer code of the relevant voting systems. The person or persons authorized to receive the relevant computer code shall enter into a confidentiality agreement with the State Board of Elections and must exercise the highest degree of reasonable care to maintain the confidentiality of all proprietary information.
The State Board of Elections shall promulgate rules to provide for the security, review, and verification of computer codes. Verification includes, but is not limited to, determining that the computer code corresponds to computer instructions actually in use to count ballots. The State Board of Elections shall hire, contract with, or otherwise provide sufficiently qualified resources, both human and capital, to conduct the reviews with the greatest possible expectation of thoroughness, completeness, and effectiveness. The resources shall be independent of and have no business, personal, professional, or other affiliation with any of the system vendors currently or prospectively supplying voting systems to any county in the State of Illinois. Nothing in this Section shall impair the obligation of any contract between a voting-systems vendor and an election authority that provides access to computer code that is equal to or greater than that provided by this Section.
(Source: P.A. 93-574, eff. 8-21-03; 94-645, eff. 8-22-05.)

(10 ILCS 5/23-16) (from Ch. 46, par. 23-16)
Sec. 23-16. A copy of the notice to take depositions, with proof of the service thereof, with the deposition, shall be sealed up and transmitted by mail, or otherwise, to the State Board of Elections, with an indorsement thereon, showing the names of the contesting parties, the office contested, and the nature of the papers.
(Source: P.A. 78-918.)

(10 ILCS 5/23-17) (from Ch. 46, par. 23-17)
Sec. 23-17. The State Board of Elections shall deliver the copy of the notice deposited with him by the contestant, and the depositions unopened, to the presiding officer of the branch of the General Assembly to which the contest relates, on or before the second day of its session next after the receipt of the same; and the presiding officer shall immediately give notice to his house that such papers are in his possession.
(Source: P.A. 78-918.)

(10 ILCS 5/23-18) (from Ch. 46, par. 23-18)
Sec. 23-18. Nothing herein contained shall be construed to abridge the right of either branch of the General Assembly to grant commissions to take depositions, or to send for and examine any witnesses it may desire to hear on such trial.
(Source: Laws 1943, vol. 2, p. 1.)

(10 ILCS 5/23-19) (from Ch. 46, par. 23-19)
Sec. 23-19. The election of any person declared elected to any office other than Governor, Lieutenant-Governor, Secretary of State, State Comptroller, Treasurer, Attorney General, Senator or Representative, may be contested by any elector of the state, judicial division, district, county, town or precinct in and for which the person is declared elected.
(Source: P.A. 78-592.)

(10 ILCS 5/23-20) (from Ch. 46, par. 23-20)
Sec. 23-20. The person desiring to contest such election shall, within thirty (30) days after the person whose election is contested is declared elected, file with the clerk of the proper court a petition, in writing, setting forth the points on which he will contest the election, which petition shall be verified by affidavit in the same manner as complaints in other civil cases may be verified. Copies of such petition shall be delivered by mail to each proper clerk or board of election commissioners who is a custodian of any ballots involved in the contest. The petition shall allege that the petitioner voted at the election, and that he believes that a mistake or fraud has been committed in specified precincts in the counting or return of the votes for the office or proposition involved or that there was some other specified irregularity in the conduct of the election in such precincts, and the prayer of the petition shall specify the precincts in which the recount is desired.
(Source: Laws 1957, p. 2388.)

(10 ILCS 5/23-21) (from Ch. 46, par. 23-21)
Sec. 23-21. Upon the filing of such statement, summons shall issue against the person whose office is contested, and he may be served with process, or notified to appear, in the same manner as is provided in other civil cases.
(Source: Laws 1943, vol. 2, p. 1.)

(10 ILCS 5/23-22) (from Ch. 46, par. 23-22)
Sec. 23-22. Evidence may be taken in the same manner and upon like notice as in other civil cases.
(Source: Laws 1943, vol. 2, p. 1.)

(10 ILCS 5/23-23) (from Ch. 46, par. 23-23)
Sec. 23-23. The case shall be tried in like manner as other civil cases, and may be heard and determined by the court at any time not less than 10 days after service of process, or at any time after the defendant is required by notification to appear, and shall have preference in the order of hearing to all other cases. The court may make and enforce all necessary orders for the preservation and production of the ballots, poll books, tally papers, returns, registers and other papers or evidence that may bear upon the contest.
Whenever a petition for a recount has been filed as provided in this Article, any opposing candidate or any elector, under like provisions and in like manner may file a petition within 10 days after the completion of the canvass of the precincts specified in the petition for a further recount of the votes cast in any or all of the balance of the precincts in the county, municipality or other political subdivision, as the case may be.
In event the court, in any such case, is of the opinion that such action will expedite hearing and determination of the contest, the court may refer the case to the election authority to recount the ballots, to take testimony and other evidence, to examine the election returns, to make a record of all objections to be heard by the court that may be made to the election returns or to any of them or to any ballots cast or counted, and to take all necessary steps and do all necessary things to determine the true and correct result of the election and to make report thereof to the court. The election authority shall have authority to count the ballots or cause the same to be counted under its supervision and direction, to conduct such hearing or hearings as may be necessary and proper, to apply to the court in the manner provided by law for the issuance of subpoenas or for any other appropriate order or orders to compel the attendance of witnesses, and to take such steps and perform such duties and acts in connection with the conduct of any such hearing or hearings as may be necessary. The election authority may, with the approval of the court, employ such assistants as may be necessary and proper to provide for counting the ballots, examining the election returns and for taking all necessary steps and doing all necessary things to determine the true and correct result of the election under the direction and supervision of the election authority. The election authority shall receive such compensation for its services and such allowances for the services of its assistants and for reimbursement of expenses incurred by it as shall be approved by the court, and all such compensation and allowances when approved by the court shall be taxed and allowed as costs in such cause. The court may from time to time, upon the court's own motion or upon the application of the election authority or of any party to said cause, require the parties to the cause or any of them to deposit such amounts of money with the court as security for costs as the court may deem reasonable and proper.
Any petitioner may amend his petition at any time before the completion of the recount by withdrawing his request for a recount of certain precincts, or by requesting a recount of additional specified precincts. The petitioner shall deposit or shall cause to be deposited, such amounts of money as the court may require as security for costs for such additional precincts as the court may deem reasonable and proper.
Any money deposited as security for costs by a petitioner contesting an election must be returned to such petitioner if the judgment of the court is to annul the election or to declare as elected someone other than the person whose election is contested.
Any money deposited as security for costs by a petitioner in opposition to a petition contesting an election must be returned to such petitioner if the judgment of the court is to confirm the election or to declare as elected the person whose election is contested.
(Source: P.A. 94-647, eff. 1-1-06.)

(10 ILCS 5/23-23.1) (from Ch. 46, par. 23-23.1)
Sec. 23-23.1. No election contest shall abate on account of the death of any contestee in such contest.
Upon the suggestion of the death of any contestee by the contestant at any time before final judgment, within five days thereafter any elector of the State or political subdivision thereof for which the contestee was declared to be nominated or elected, may appear and intervene in such proceeding, or in case no elector appears within such five days, the court shall appoint such an elector to appear and intervene in such proceeding, and defend the same and thereupon the court shall proceed to final judgment.
(Source: P.A. 79-540.)

(10 ILCS 5/23-23.2) (from Ch. 46, par. 23-23.2)
Sec. 23-23.2. A court hearing an election contest pursuant to this Article or any other provision of the law shall grant a petition for a recount properly filed where, based on the facts alleged in such petition, there appears a reasonable likelihood the recount will change the results of the election.
(Source: P.A. 84-586.)

(10 ILCS 5/23-24) (from Ch. 46, par. 23-24)
Sec. 23-24. In the case of all constitutional amendments or other questions of public policy submitted to the voters of this State, and of all questions of public policy submitted to the voters of any political subdivision or district, any 5 electors of the State, or of the political subdivision or district, respectively, may contest the results of any such election by filing a written statement in the circuit court within 30 days after the result of the election shall have been determined, in like form as in other cases of contested elections in the circuit court. Such political subdivision shall be made defendant and process shall be served as in suits against such political subdivision; and like proceedings shall be had as in other cases of contested elections before such court. Where the contest relates to a constitutional amendment or other question of public policy submitted to the voters of the State, the statement of contest shall not specify any defendant, but notice of the contest be filed with the Attorney General who may appear and take such steps as he shall deem proper with respect to such contest; the contest may be heard and determined at any time not less than 10 days after notice to the Attorney General as herein provided, and like proceedings as nearly as may be shall be had as in other cases of contested elections before such court.
(Source: P.A. 80-1469.)

(10 ILCS 5/23-25) (from Ch. 46, par. 23-25)
Sec. 23-25. In case of any contest under section 23-24 of this Act, the court shall allow any one or more electors of the State or political subdivision to appear and intervene in such proceedings for the purpose of participating in the prosecution or defense of the same. In case the judgment of the court shall be contrary to the contentions advanced by such interveners, the court may in its discretion tax against such interveners the cost of such proceedings or such portion thereof as to the court shall seem proper.
(Source: P.A. 80-1469.)

(10 ILCS 5/23-26) (from Ch. 46, par. 23-26)
Sec. 23-26. The judgment of the court in cases of contested election, shall confirm or annul the election according to the right of the matter; or, in case the contest is in relation to the election of some person to an office, shall declare as elected the person who shall appear to be duly elected.
(Source: Laws 1943, vol. 2, p. 1.)

(10 ILCS 5/23-27) (from Ch. 46, par. 23-27)
Sec. 23-27. If it appears that two or more persons have, or would have had if the legal ballots cast or intended to be cast for them had been counted, the highest and an equal number of votes for the same office, the persons receiving such votes shall decide by lot, in such manner as the court shall direct, which of them shall be declared duly elected; and the judgment shall be entered accordingly.
(Source: Laws 1943, vol. 2, p. 1.)

(10 ILCS 5/23-28) (from Ch. 46, par. 23-28)
Sec. 23-28. A certified copy of the judgment of the court shall have the same effect as to the result of the election as if it had been so declared by the canvassers.
(Source: Laws 1943, vol. 2, p. 1.)

(10 ILCS 5/23-29) (from Ch. 46, par. 23-29)
Sec. 23-29. When the person whose election is contested is found to have received the highest number of legal votes, but the election is declared null by reason of legal disqualification on his part, or for other causes, the person receiving the next highest number of votes shall not be declared elected, but the election shall be declared void.
(Source: Laws 1943, vol. 2, p. 1.)

(10 ILCS 5/23-30) (from Ch. 46, par. 23-30)
Sec. 23-30. In all cases of contested elections in the circuit courts, appeals may be taken in the same manner, and upon like conditions as is provided by law for taking appeals in other civil cases.
(Source: Laws 1965, p. 3493.)

(10 ILCS 5/23-50)
Sec. 23-50. Definition of a vote. For the purpose of any recount of votes under this Code, a vote is defined as provided in Sections 7-100, 17-100, 18-100, 24A-22, 24B-9.1, or 24C-10, depending upon the type of voting equipment or system used to cast the vote.
(Source: P.A. 94-645, eff. 8-22-05.)



Article 24 - Voting Machines

(10 ILCS 5/Art. 24 heading)

(10 ILCS 5/24-1) (from Ch. 46, par. 24-1)
Sec. 24-1. The election authority in all jurisdictions when voting machines are used shall, except as otherwise provided in this Code, provide a voting machine or voting machines for any or all of the election precincts or election districts, as the case may be, for which the election authority is by law charged with the duty of conducting an election or elections. A voting machine or machines sufficient in number to provide a machine for each 400 voters or fraction thereof shall be supplied for use at all elections. However, no such voting machine shall be used, purchased, or adopted, and no person or entity may have a written contract, including a contract contingent upon certification of the voting machines, to sell, lease, or loan voting machines to an election authority, until the board of voting machine commissioners hereinafter provided for, or a majority thereof, shall have made and filed a report certifying that they have examined such machine; that it affords each elector an opportunity to vote in absolute secrecy; that it enables each elector to vote a ticket selected in part from the nominees of one party, and in part from the nominees of any or all other parties, and in part from independent nominees printed in the columns of candidates for public office, and in part of persons not in nomination by any party or upon any independent ticket; that it enables each elector to vote a written or printed ballot of his own selection, for any person for any office for whom he may desire to vote; that it enables each elector to vote for all candidates for whom he is entitled to vote, and prevents him from voting for any candidate for any office more than once, unless he is lawfully entitled to cast more than one vote for one candidate, and in that event permits him to cast only as many votes for that candidate as he is by law entitled, and no more; that it prevents the elector from voting for more than one person for the same office, unless he is lawfully entitled to vote for more than one person therefor, and in that event permits him to vote for as many persons for that office as he is by law entitled, and no more; that it identifies when an elector has not voted for all statewide constitutional offices; and that such machine will register correctly by means of exact counters every vote cast for the regular tickets thereon; and has the capacity to contain the tickets of at least 5 political parties with the names of all the candidates thereon, together with all propositions in the form provided by law, where such form is prescribed, and where no such provision is made for the form thereof, then in brief form, not to exceed 75 words; that all votes cast on the machine on a regular ballot or ballots shall be registered; that voters may, by means of irregular ballots or otherwise vote for any person for any office, although such person may not have been nominated by any party and his name may not appear on such machine; that when a vote is cast for any person for any such office, when his name does not appear on the machine, the elector cannot vote for any other name on the machine for the same office; that each elector can, understandingly and within the period of 4 minutes cast his vote for all candidates of his choice; that the machine is so constructed that the candidates for presidential electors of any party can be voted for only by voting for the ballot label containing a bracket within which are the names of the candidates for President and Vice-President of the party or group; that the machine is provided with a lock or locks by the use of which any movement of the voting or registering mechanism is absolutely prevented so that it cannot be tampered with or manipulated for any purpose; that the machine is susceptible of being closed during the progress of the voting so that no person can see or know the number of votes registered for any candidate; that each elector is permitted to vote for or against any question, proposition or amendment upon which he is entitled to vote, and is prevented from voting for or against any question, proposition or amendment upon which he is not entitled to vote; that the machine is capable of adjustment by the election authority, so as to permit the elector, at a party primary election, to vote only for the candidates seeking nomination by the political party in which primary he is entitled to vote: Provided, also that no such machine or machines shall be purchased, unless the party or parties making the sale shall guarantee in writing to keep the machine or machines in good working order for 5 years without additional cost and shall give a sufficient bond conditioned to that effect.
(Source: P.A. 94-1000, eff. 7-3-06; 95-699, eff. 11-9-07.)

(10 ILCS 5/24-1.1) (from Ch. 46, par. 24-1.1)
Sec. 24-1.1. The county board of each county having a population of 35,000 or more, with respect to all elections for which the county board or the county clerk is charged with the duty of providing materials and supplies, and each board of election commissioners in a municipality having a population of 35,000 or more with respect to elections under its jurisdiction, must provide either voting machines in accordance with this Article or electronic voting systems in accordance with Article 24A for each precinct for all such elections except as provided in Section 24-1.2 except in elections held pursuant to the provisions of Section 12 of Article VI of the Constitution relating to retention of judges in office, in which event, the special ballot containing the propositions on the retention of judges may be placed on the voting machines or devices. For purposes of this Section 24-1.1, the term "population" does not include persons prohibited from voting by Section 3-5 of this Act.
Before voting machines or electronic voting systems are introduced, adopted or used in any precinct or territory at least 2 months public notice must be given before the date of the first election wherein such machines are to be used. The election authority shall publish the notice at least once in one or more newspapers published within its jurisdiction in which the election is held. If there is no such newspaper, the notice shall be published in a newspaper published in the county and having a general circulation within such political subdivision of this State. The notice shall be substantially as follows:
Notice is hereby given that on (give date), at (give place where election is held) in the county of .... an election will be held for (give name of office to be filled) at which voting machines will be used.
Dated at .... on (insert date).

The notice referred to herein shall be given only at the first election at which such voting machines or electronic voting systems are used.
(Source: P.A. 91-357, eff. 7-29-99.)

(10 ILCS 5/24-1.2) (from Ch. 46, par. 24-1.2)
Sec. 24-1.2. Paper ballots may be used for the conduct of the consolidated election in odd-numbered years, the special municipal primary in even-numbered years, and emergency referenda held at any time, except in regular elections in which the only offices or propositions on the ballot are for political subdivisions for which offices have heretofore been voted on using voting machines or electronic voting systems and except as otherwise provided by regulation of the State Board of Elections adopted pursuant to this Section.
The State Board of Elections may adopt regulations requiring the use of voting machines or electronic voting devices, as are available in the jurisdiction of the election authority, in such elections. Such regulations shall be applicable uniformly statewide, and shall require the use of such voting equipment only in those elections and only in those precincts where (1) the ballots to be voted are complex, due to large numbers of offices, candidates, or public questions required to be on the ballot, (2) the number of political subdivisions whose officers or public questions are to be included on the ballot is substantial, and (3) the use of such voting equipment is efficient, cost effective, and does not result in unjustified election expenses to be reimbursed by the political subdivisions that will share such expenses pursuant to Sections 17-30 through 17-33. Such regulations may provide reasonable classifications based on the above factors.
(Source: P.A. 90-358, eff. 1-1-98.)

(10 ILCS 5/24-2) (from Ch. 46, par. 24-2)
Sec. 24-2. The voting machine or machines to be used, adopted, purchased as herein provided must be so constructed as to meet all requirements specified in this Article.
(Source: Laws 1943, vol. 2, p. 1.)

(10 ILCS 5/24-3) (from Ch. 46, par. 24-3)
Sec. 24-3. The State Board of Elections shall appoint 2 mechanical experts to examine voting machines. No member of the board nor their appointees shall have any interest in any voting machine. Any person or corporation owning or being interested in any voting machine may apply to said board to examine such machine and report on its accuracy, efficiency, capacity and safety. The experts shall examine the machine and make full report thereon in the office of the State Board of Elections. They shall state in the report whether or not the kind of machine so examined complies with the requirements of this Article and can be safely used by voters at elections under the conditions prescribed in this Article. If the report be in the affirmative upon said questions, the machine shall be deemed approved by the board and the machines of its kind may be adopted for use at elections as herein provided. When the machine has been so approved any improvement or change that does not impair its accuracy, efficiency, capacity or safety shall not render necessary a re-examination or re-approval thereof. Any form of voting machine not so approved cannot be used at any election. Each of the 2 mechanical experts shall be entitled to $100 for his compensation and expenses in making such examination and report, to be paid by the person or corporation applying for such examination, which sum may be demanded in advance of making the examination, and which shall be the sole compensation to be received by any such expert. The board may, if it consents to do so, go to any point in the state for the purpose of examining a machine, but it shall not be compelled to make such examination at any place other than the capital of the state; Provided, that each of the 2 mechanical experts shall not receive and retain to exceed $1500 and reasonable expenses in any one year, and all sums collected for such examinations over and above said maximum salaries and reasonable expenses shall be turned into the State Treasury.
(Source: P.A. 78-918.)

(10 ILCS 5/24-4) (from Ch. 46, par. 24-4)
Sec. 24-4. The election authorities may provide for the experimental use, at any election or elections, in one or more election precincts, of a machine or machines which it might lawfully adopt, without a formal adoption thereof, and their use at such elections shall be as valid for all purposes as if they had been lawfully adopted.
(Source: P.A. 80-1469.)

(10 ILCS 5/24-5) (from Ch. 46, par. 24-5)
Sec. 24-5. The local authorities may for the purpose of paying for such voting machines issue bonds, certificates of indebtedness, or other obligations, which shall be a charge on the city, village, incorporated town, county or other governmental taxing division. Such bonds, certificates or other obligations may be issued with or without interest, payable at such time or times as the authorities may determine, but shall not be issued or sold at less than par.
(Source: Laws 1967, p. 2702.)

(10 ILCS 5/24-6) (from Ch. 46, par. 24-6)
Sec. 24-6. For any election in which voting machines are to be used, the election precincts in which such voting machines are to be used may be created or consolidated into one area by the election authority so as to contain as near as may be five hundred voters for each voting machine to be used therein. The said consolidated precincts to consist of no more than four and to be contiguous and to be known as Consolidated Areas. When voting machines are used in contiguous precincts as now or hereafter established, they shall be consolidated in such manner as to provide for the efficient and economical use thereof. Such consolidation shall be made under such regulations as to time and manner as are now provided by law, shall be for the purpose of more efficient conduct of an election and shall not constitute a change in precinct boundaries.
(Source: P.A. 80-1469.)

(10 ILCS 5/24-7) (from Ch. 46, par. 24-7)
Sec. 24-7. The election authority shall preserve and keep the voting machine or voting machines in repair, and shall have the custody thereof, and of the furniture and equipment of the polling place when not in use at an election. No person shall be employed or allowed to perform any mechanical services in connection with any voting machine which is used or to be used at any election or primary in which such person is a candidate.
(Source: P.A. 80-1469.)

(10 ILCS 5/24-8) (from Ch. 46, par. 24-8)
Sec. 24-8. Location of voting machines; time allowed for voting; pollwatchers. The exterior of the voting machines, and every part of the polling place shall be in plain view of the election officials. The voting machine or voting machines shall be placed at least one foot from every wall and partition of the polling place and at least three (3) feet from any election officials or table used by them, and it shall be so placed that no person can see or determine how the voter casts his vote. After the opening of the polls, the election judges shall permit within the proximity of the voting machine or machines at any one time, not more than twice as many voters waiting to vote, as there are voting machines in use in that election precinct or district. They shall not themselves remain or permit any other person to remain in any position or near any position that would permit one to see or ascertain how a voter votes, or how he has voted. No voter shall remain within the voting booth or compartment longer than four (4) minutes, and if any voter shall refuse to leave after the expiration of four (4) minutes, he shall at once be removed by the election officials, or upon their order; provided, however, that one election judge may station himself at the side of the machine or machines for the express purpose of actuating the entrance knob, or other device so the voter can operate the voting machine and also in a primary, to set the primary lever or device, so as to enable the voter to vote in the party of which he is a member and to prevent the voter from voting for the candidate or candidates in any other party. The voting machine or machines shall be so placed in the polling place that the ballot labels on the face of the machine can be seen plainly by the precinct election officials and pollwatchers when not in use by the voters. The election precinct officials having charge of each machine shall inspect the face of the voting machine after each voter has completed the casting of his vote to see that the ballot labels are in proper position and that the machine has not been injured or tampered with, and after any voter has voted, the precinct election officials having charge of the machine shall, upon request, permit any pollwatcher to inspect the face of the voting machine to see that the ballot labels are in proper position and have not been injured or marked upon and that the machine has not been tampered with. If it shall be found that such mutilation or marking shall have occurred, the election board shall immediately notify the custodian of the voting machines, or the officer or board having charge of the preparation of the machines, and such custodian or officer or board shall forthwith replace such ballot labels with new ones. Pollwatchers as provided by law shall be permitted to carefully check the voting machine and its protective devices, and ballot labels and registering counters, before the polls may be declared open on election morning, and they shall be permitted to remain in the polling place at all times throughout the conduct of the election if desired, and after the close of the polls, to be present and check the protective devices and registering counters of each voting machine, and the official return sheets thereof.
(Source: P.A. 89-653, eff. 8-14-96.)

(10 ILCS 5/24-8.1) (from Ch. 46, par. 24-8.1)
Sec. 24-8.1. Whenever on the same day as a primary election there is also an election for officers or on propositions in which qualified voters have the right to vote without participating in the primary of any party, either a separate voting machine or a voting booth and paper ballots may be provided for those voters who do not wish to participate in the primary of any party. Such determination shall be made by resolution of the county board, municipal board of election commissioners or county board of election commissioners, whichever is applicable.
(Source: P.A. 79-200.)

(10 ILCS 5/24-9) (from Ch. 46, par. 24-9)
Sec. 24-9. Assistance to illiterate voters and voters with disabilities shall be given in accordance with the provisions in Section 17-14 of this Act.
(Source: P.A. 99-143, eff. 7-27-15.)

(10 ILCS 5/24-10) (from Ch. 46, par. 24-10)
Sec. 24-10. For the instruction of the voters on election day, there shall be provided for each polling place, one mechanically operated instruction model for each machine, showing a portion of the face of the voting machine. Each such instruction model shall show the arrangement of party rows, office columns and questions, but only fictitious candidates' names shall be used. Such model shall be located on the election officials' table, or in some other place which the voters must pass to reach the machine, and each voter, upon request, before entering the machine, shall be offered instruction in its operation by use of the instruction model, and the voter shall be given ample opportunity to operate the model himself. Each voter shall also have called to his attention the facsimile diagrams at least two of which shall be posted on the walls of the polling place, which facsimile diagrams shall be exact facsimiles, including the color of the ballot labels, as near as may be, of the face of the voting machine, so that the voter can become familiar with the location of the questions, parties, officers and candidates. In case any voter after entering the voting machine booth shall ask for further instructions concerning the manner of voting, two judges of opposite political parties shall give such instructions to him; but no precinct election official, or person assisting a voter shall in any manner request, suggest or seek to persuade, or induce any voter to vote any particular ticket, or for any particular candidate, or for or against any particular amendment, question or proposition. During such instruction, the curtains shall be thrown aside so that the instruction may be observed by persons in the polling place. After giving such instructions such precinct election officials shall retire from the machine booth, and the voter shall thereafter, with the curtains closed around him, proceed to vote as in the case of an unassisted voter.
(Source: Laws 1949, p. 817.)

(10 ILCS 5/24-11) (from Ch. 46, par. 24-11)
Sec. 24-11. That portion of cardboard, paper or other material, placed on the front of the machine and containing the names of the candidates shall be known in this Article as a ballot label. The ballot labels shall be supplied by the election authority, and shall be printed in black ink on clear white material of such size as will fit the machine and in plain, clear type, and shall provide space, not less than one-half inch in height and one and one-half inches in width for the printing of each candidate's name with such other wording as is required by law. However, ballot labels for use at the nonpartisan and consolidated elections may be printed on different color material, except blue material, whenever necessary or desirable to facilitate distinguishing between different political subdivisions on the machine. The names of all candidates shall be printed in uniform size in boldface type. The party name or other designation shall be prefixed to the list of the candidates of such party. The order of the lists of candidates of the several parties shall be arranged as is in this Act provided, except that the lists may be placed in horizontal rows or vertical columns, which parties may, if desired be divided into parallel and contiguous rows or columns. Where presidential electors are to be voted for at any election, then there may be placed on the ballot labels a bracket in which are the names of the candidates for President and Vice President of the party or group. Each question or other proposition, to be submitted to a vote of the electors shall appear on the ballot labels, in the form prescribed therefor, but if no such form is prescribed then they shall be in brief form, not to exceed 75 words. The ballot label for each candidate or group of candidates nominated or seeking nomination by a political party shall contain the name of the political party.
In any election in which there is submitted a proposal or proposals for a constitutional amendment or amendments or for calling of a constitutional convention the ballot label for the separate ballot for such proposals shall be printed on blue, rather than white, material.
In elections held pursuant to the provisions of Section 12 of Article VI of the Constitution relating to retention of judges in office, the ballot label for the judicial retention propositions shall be printed on green, rather than white, material.
If any voting machine being used in an election or primary shall become out of order during such election or primary, it shall, if possible, be repaired or another machine substituted by the custodian or election authority, for which purpose the proper authorities may purchase as many extra voting machines as they may deem necessary, but in case such necessary repairs or substitution cannot be made immediately, paper ballots, printed or written and of suitable form, shall be used for the taking of votes. The paper ballots to be used in such event shall be prepared and distributed to the various precincts in the manner provided for in Sections 16-3 and 16-4 of this Election Code; except that the election authority shall supply a number of ballots to each precinct equal to at least 20% of the number of voters registered to vote in that precinct. If a method of election for any candidates is prescribed by law, in which the use of voting machines is not possible or practicable, or in case, at any election the number of candidates nominated or seeking nomination for any office renders the use of the voting machine for such office at such election impracticable, or if for any reason, at any election the use of voting machines is not practicable or possible, the proper officer or officers having charge of the preparation of the ballot labels for the machines may arrange to have the voting for such or all candidates for offices conducted by paper ballots. In such cases ballots shall be printed for such or all candidates, and the election conducted by the election officers herein provided for, and the ballots counted and return thereof made in the manner required by law for such candidate or candidates or offices, insofar as paper ballots are used.
(Source: P.A. 97-813, eff. 7-13-12.)

(10 ILCS 5/24-12) (from Ch. 46, par. 24-12)
Sec. 24-12. The election authority shall provide at least 4 facsimile diagrams which shall be arranged in the form of a diagram showing the entire front of the voting machine as it will appear after the official ballot labels are arranged for voting purposes on election day. Where colored ballot labels are required to be used, the facsimile diagrams shall be appropriately colored to indicate such ballot labels. Such diagrams shall be displayed for public inspection, 2 on the outside of the polling place, and 2 on the inside thereof, at such polling place during the day preceding election or primary day and throughout election day. At each election where voting machines are to be used, the election authority shall, not less than 10 days before the election, provide for each election precinct in which a voting machine is to be used, facsimile diagrams, printed on tinted paper, in an amount equal to at least 1/5 of the number of votes cast in such precinct at the last preceding general election. Such facsimile diagrams shall be made available for public distribution except that ten per cent (10%) of the number of the ballots printed shall be supplied to the judges of election on election day for use in instructing the voters and for distribution to the voters by them in their discretion. Such facsimile diagrams may be of reduced size and shall provide complete instructions for operating the voting machine in that election.
(Source: P.A. 81-1433.)

(10 ILCS 5/24-13) (from Ch. 46, par. 24-13)
Sec. 24-13. Four sets of ballot labels for use in each voting machine shall be provided for each polling place for each election by the election authority. There shall also be furnished all other necessary materials or supplies for the proper use of the voting machines, including durable transparent noninflammable covering at least 1/16 inch thick with which all the ballot labels shall be securely covered to prevent shifting, tampering with or mutilations of the ballot labels, facsimile diagrams, return sheets, certificates, forms and materials of all kinds provided for in this Article. The election authority shall before the day of election, cause the proper ballot labels, together with the transparent protective covering for same, to be put upon each machine, corresponding with the sample ballot labels herein provided for, and the machine in every way to be put in order, set and adjusted, ready for use in voting when delivered at the precinct polling places and for the purpose of so labeling the machine, putting in order, setting and adjusting the same, they may employ one competent person to be known as the voting machine custodian and additional deputy custodians as required. The election authority shall, preceding each election day, holding a meeting or meetings for the purpose of instructing all election precinct officials who are to serve in an election precinct where voting machines are to be used. Before preparing any voting machines for any election, the election authority shall cause written notices to be sent to the chairman of the county central committee of each political party having a candidate or candidates on the ballot, or the chairman of each municipal or township committee of each political party having candidates on the ballot, in the case of a municipal or township election, stating the times when, and the place or places where, the voting machines will be prepared for the election; they shall also cause written notices to be sent to the chairman or presiding officer of any organization of citizens within the county, or other political subdivision, having as its purpose, or among its purposes or interests, the prevention, investigation or prosecution of election frauds, which has registered its name and address and the names of its principal officers with the officer, officers or board having charge of the preparation of the machines for the election, at least 40 days before such election, stating the times when, and the place or places where, the voting machines will be prepared for the election, at which times and place or places, one representative of each such political party, certified by the respective chairman of the county managing committee of each such political party, or the chairman of the municipal or township committee in the case of a municipal or township election, and one representative of each such candidate, certified by such candidate, and one representative of each organization of citizens, certified by the respective chairman or presiding officers of such organizations shall be entitled to be present and see that the machines are properly prepared and tested and placed in proper condition and order for use at the election. The custodian or custodians of voting machines and the party representatives shall take the constitutional oath of office. It shall be the privilege of such party and organization representatives to be present at the preparation of the voting machines for the election and to see that each machine is tested for accuracy and is properly prepared and that all registering counters are set at zero. The custodian shall, in the presence of the party and candidate and organization representatives, prepare the voting machine for the election and set all registering counters at zero, and he shall then, assisted by the watchers, test each such registering counter for accuracy by casting votes upon it, and such testing shall be done in the presence of the watchers, until each such registering counter is correctly registering each vote cast upon it, and each certificate for each machine shall state that this has been done, and the custodians shall then, in the presence of the party and candidate and organization representatives, reset each registering counter to zero, and shall then immediately seal the voting machine with a numbered metal seal, and a record of the number on the seal shall then and there be made by the custodian on the certificate for that machine and the seal shall be so placed as to prevent operation of the machine or its registering counters without breaking the seal, and the custodian shall then immediately make a record on the certificate for that machine of the reading shown on the protective counter. Immediately after each machine has been so tested and prepared for the election, it shall be the duty of such custodian or custodians to make a certificate in writing which shall be filed in the office of the election authority, stating the serial number of each voting machine, whether or not such machine has all the registering counters set at zero, whether or not such machine has been tested by voting on each registering counter so as to prove that each such registering counter is in perfect and accurate working condition, the number registered on the protective counter, and the number on the metal seal with which the machine is sealed against operation. Unless objection is filed, within 2 days, with the election authority, to the use of a particular machine or machines, such voting machine or machines when certified to be correct by the custodian shall be conclusively presumed to have been properly prepared for use at the election for which they were prepared. Any objection filed shall particularly set forth the number of the machine objected to, and the particulars or basis for the objection. The machine shall then be locked so that it cannot be operated or voted upon without first unlocking it and the keys shall be at once returned to the custody of the election authority, and the election authority shall cause the machine so labeled in order, set and adjusted, to be delivered at the polling place, together with all necessary furniture and appliances that go with the same, not later than one hour before the hour at which the polls are to be opened. The election authority shall deliver the keys, which unlock the voting mechanism and the registering counters or counter compartment of the voting machine, to the precinct election board, not earlier than noon on the Saturday preceding the election day, nor later than one hour before the opening of the polls, and shall receive and file a receipt therefor. The keys shall be enclosed in a sealed envelope on which shall be written or printed: (1) The name, number of or designation of the election precinct or district; (2) The number of the voting machine; (3) The number of the seal with which the machine is sealed; (4) The number registered on the protective counter or device as reported by the custodian. No precinct election official shall break the seal of such envelope except in the presence of all members of the precinct election board, and such envelope shall not be opened until it shall have been examined by each member of the precinct election board to see that it has not been previously opened. Such envelope shall not be opened until it shall have been found that the numbers and records recorded thereon are correct and agree in every respect with the numbers and records as shown on the machine. If any such number is found not to agree with the numbers on the machine, the envelope shall not be opened until the precinct election officials shall have notified the election authority, and until the election authority or some other person authorized by the election authority shall have presented himself at the polling place for the purpose of re-examining the machine, and shall have certified that it is properly arranged after testing and examining it. On the morning of the election the precinct election officials shall meet in the polling place at least one hour before the time for opening the polls. They shall see that the sample ballot labels and instructions for voting are posted properly, and prominently so that the voters can have easy access to them and that the instruction model is placed on the precinct election officials' table and that everything is in readiness for voting at the hour of opening the polls. They shall also see that the voting machine is properly illuminated in accordance with the equipment furnished. The precinct election officials shall compare the ballot labels on the machine with the sample ballots and return sheets, see that they are correct, examine and see that all the registering counters in the machine are set at zero (0) or if the machine is equipped with a device which will automatically record the number on the registering columns on the back of the machine to recording sheets of paper and the said paper can be removed without opening the back of the machine, that all of the said registering counters for each candidate as appears on the said recording sheet registers (0) and that the public counter is also set at zero (0) and that the machine is otherwise in perfect order and they shall compare and record the number on the metal seal with which the voting machine is sealed, with the number furnished them as recorded on the envelope containing the keys, by the election authority, and if the number on the seal and the number on the protective counter do not agree with the numbers supplied to them, they shall not open the polls, but shall notify the election authority, and the election authority or its authorized representatives or custodian, shall, as soon as may be, test, examine and set the machine in the same manner as is provided in this section for the testing, setting and preparation of voting machines for an election. If, after being so tested and examined, it is found that such voting machine is in perfect working order, all registering counters shall be set at zero (0), the reading of the protective counter shall be read and recorded and the precinct election officials may proceed with the opening of the polls. If such machine be found not to be in perfect working order as hereinbefore provided, it shall not be used in the election, but shall be replaced with another machine which is in perfect working order, properly set, tested and sealed, and the election board shall then proceed to examine such machine in the same manner as is provided in this section for the examination of each voting machine by the election board before the opening of the polls. They shall not thereafter permit the counters to be operated or moved except by electors in voting, and they shall also see that all necessary arrangements and adjustments are made for voting irregular ballots on the machine. Each precinct election official shall sign a certificate which shall certify that he has complied with all the provisions of this Article, and that, before the polls were declared open, he found the ballot labels to be in their proper places and to exactly agree with the facsimile diagrams and return or recording sheet belonging to that precinct; all registering counters set at zero (0); the number on the metal seal and the number on the protective counter exactly agree with the records furnished by the election authority; the metal seal actually was sealed so as to prevent movement of the voting machine mechanism without first breaking the seal; all ballot labels were clean and without marks of any kind upon them and they were in no way defaced or mutilated. When voting machines are used in an election precinct, the watchers or challengers representing the various political parties, candidates and citizens' organizations, provided by law to be present shall be permitted to be present from the time the precinct election board convenes on election morning until the completion of the canvass after the close of the polls. Such watchers shall be permitted to carefully examine each voting machine before the polls are declared open and to compare the number of the metal seal and the number on the protective counter with their own records, and to see that all ballot labels are in their proper places, and that the machine registering counters are all set at zero (0), and that the machine or machines are in every way ready for voting at the opening of the polls. If it is found that the ballot labels are not in their proper places on the machine, or that they fail to conform in any respect, with the facsimile diagrams and return sheets belonging to the precinct, the precinct election officials shall not use such machine but shall at once notify the proper election authority, and such machine shall not be used until the election authority or person authorized by it, shall have supplied the proper ballot labels, and shall have placed such proper ballot labels in their proper places, and they shall have been found to be correct by the precinct election officials and watchers. If any registering counter shall be found not to be set at zero (0), the precinct election officials shall immediately notify the custodian or officer or officers or board having charge of the preparation of the voting machines for the election or primary, and the election authority or person authorized by him or them or it shall adjust such registering counter or counters to zero (0), in the presence of all the precinct election officials and watchers serving in such election district.
(Source: P.A. 80-1469.)

(10 ILCS 5/24-14) (from Ch. 46, par. 24-14)
Sec. 24-14. Ballots voted for any person whose name does not appear on the ballot label on the machine as a candidate for office are herein referred to as irregular ballots.
Such irregular ballot shall be deposited, written or affixed in or upon the receptacle or device provided on the machine for that purpose.
(Source: Laws 1943, vol. 2, p. 288.)

(10 ILCS 5/24-15) (from Ch. 46, par. 24-15)
Sec. 24-15. As soon as the polls are closed, the voting machine or machines shall be locked in order to prevent further voting and each machine shall be sealed against voting and tampering, with a numbered metal seal, and the number of such metal seal shall be recorded at once on the certificate provided for that purpose, and the number on the protective counter of each voting machine shall also be recorded on the certificate in the space provided for that purpose, and the number on the public counter shall be recorded in the space provided for that purpose. The counting compartment shall then be opened in the presence of all the precinct election officials and all watchers and other persons who may be lawfully within the room, giving full view of the numbers announcing the votes cast for each candidate, and the vote for and against each of the questions or other propositions. Provided, however, when a machine is equipped with a device which will automatically record the number on the registering columns for each candidate, question or proposition on the back of the machine to a paper recording sheet then the recording sheet shall be removed and the vote cast shall be announced from the recording sheet for each candidate and the vote for and against each question or proposition. When voting machines are used in an election precinct, the watchers provided by law to be present in the polling place on election day shall be permitted to make a record of the number on the metal seal with which each voting machine is sealed, and to also record the number shown on the protective counter of each voting machine, and such watchers shall also be permitted to examine the counters of the voting machines as the totals are being announced for transcription to the return sheets or from the recording sheets and also to examine the return sheets or the recording sheets as the totals are being recorded or checked thereon. In voting machine precincts where the voting machine is not equipped with the automatic recording sheet the officer, officers board or boards charged by law to furnish the ballot labels for the voting machines shall also furnish for each election precinct in which a voting machine is to be used, at least two duplicate return sheets which shall be used by the precinct election board of such election precinct for recording the results of the election. Such return sheets shall be printed in the form of a diagram exactly corresponding, in arrangement, with the face of the voting machine, and such return sheets shall also correspond, in as far as arrangement is concerned, with the sample ballots, and each return sheet shall provide printed instructions for the exact procedure which the precinct election board shall follow when making the canvass of the results of the election, and such return sheets shall also provide the office titles, party names, candidates' names and code letters and number, arranged in the same manner as on the ballot labels, and there shall be provided a space for inserting the serial number of each voting machine, so that the totals recorded from each voting machine may be identified as being from a certain voting machine, and there shall be provided a space for recording such separate total for each candidate and constitutional amendment, or other question or proposition, from each separate voting machine, and a space for recording the total of the vote by mail and early vote in the same manner, so that the final total for each candidate, constitutional amendment, question or other proposition, may be totaled by adding all the figures in a column. Totals on the return sheets shall be recorded in figures only, in ink. The same authorities shall also furnish to each such election precinct suitable printed forms for use by the precinct election board, in making out the certificates provided for in this Article. Such certificates shall be made a part of the return sheets if practicable, or may be on separate sheets.
(Source: P.A. 98-1171, eff. 6-1-15.)

(10 ILCS 5/24-16) (from Ch. 46, par. 24-16)
Sec. 24-16. The precinct election officers shall then ascertain the number of votes which the candidates received both on the machine or machines, and by the voting of irregular ballots, if any. Except when the machine is equipped with a device which will automatically record the registering column on the back of the machine to sheets of paper giving the accurate vote cast for each candidate. Two precinct election officials, not members of the same political party, shall write the totals in figures, in ink, for such candidate on the duplicate return sheets provided for that purpose, while one election officer announces in a distinct voice the total vote cast for each candidate thus ascertained in the order of the offices as their titles are arranged on the ballot label, and the remaining precinct election official or officials, if any, shall be stationed at the counter compartment of the voting machine being canvassed and shall watch each total as it is being called out from the registering counters. Each precinct election official who is recording the totals on the return sheets shall distinctly repeat each total as it is announced from the counter of the voting machine. The totals of each machine for each candidate shall be recorded on the return sheets in such a manner that they may be identified by the serial number of the voting machine. The vote both for and against each question or other proposition shall also be announced and recorded in the same manner as the vote for the candidates. When the machine is equipped with a device which will automatically record the registering column on the back of the machine to recording sheets of paper giving the accurate vote cast for each candidate then the totals cast for each candidate or each question or proposition shall be called out the same as if they were being read from the Counter Compartment of the voting machine, provided however the paper recording sheet shall constitute the return sheet for the precinct or consolidated area and no return sheets shall be required. When more than one voting machine is used in the same election precinct, the canvass of the first machine shall be completed before the second and so on. When the canvass of all totals shall have been completed, the precinct election board shall canvass all vote by mail ballots in the same manner provided by law for canvassing paper ballots. The totals of the vote by mail votes for each candidate and for each question or other proposition shall be recorded on the return sheets under the totals from the voting machines and the final total of the votes received by each candidate, and each constitutional amendment, question or other proposition, shall be ascertained and recorded in the space provided for that purpose on the return sheets. Upon the completion of the canvass as hereinbefore provided, one of the precinct election officials shall, in a loud and distinct voice announce the total votes received by each candidate, and the total votes cast both for and against each constitutional amendment, question or other proposition, and such proclamation shall be made slowly enough so as to enable anyone desiring to do so, to record each such result as it is announced. Except where a voting machine is equipped with an automatic recording sheet when the proclamation is completed, the election official who announced the totals from the counters of the machine or machines, shall take his place at one of the return sheets and one of the election officials of the opposite party who has completed the recording of the returns on the return sheets shall take his place at the counter compartment of the voting machine first canvassed, and he shall then proceed to announce each total on each registering counter in the same manner as it was done for the first canvass. Before the recheck of the voting machine is begun, the two precinct election officials who are to recheck the totals on the return sheets shall exchange return sheets and each election official shall then, as the canvass proceeds, check each total as it is announced from the registering counters of the voting machine or machines for the second time. As each total is announced each precinct election official who is checking the totals on the return sheets shall repeat in a loud and distinct voice each total as it is announced. If any errors in the original canvass are discovered they shall be corrected at once in the presence of all the precinct election officials and a certificate shall be prepared and signed by each such election official, setting forth which errors were discovered and what corrections were made, and such certificate shall be made in duplicate and one filed with each return sheet. During the process of rechecking each total on the machines, the precinct election official or officials, if any, who at the original canvass acted as watcher or watchers at the registering counters of the machines, shall in the same manner verify the accuracy of each total as it is announced from the machine or machines and is repeated by the two precinct election officials who are rechecking the totals as written on the return sheets. When this recheck is completed the entire precinct election board shall take one of the return sheets and fold it in accordion pleats approximately ten inches wide with the face of the return sheet out, in such a manner that each pleat can easily be turned as the final recheck proceeds. The entire precinct election board shall then begin at the voting machine first canvassed and each such election official shall, simultaneously with the other such election officials, and in the presence of each other, examine each registering counter on the voting machine, and immediately examine the corresponding record for that counter, as it is written on the return sheet, and shall satisfy himself that both numbers are the same. Each total on each voting machine shall be as examined and when such examination has been completed, the entire precinct election board shall then compare each total on such return sheet with the corresponding total on the duplicate return sheet and each precinct election official shall satisfy himself that all totals are the same on both return sheets. Each precinct election official shall sign a certificate stating that each step in the canvass of the voting machines, as provided herein, has been carefully and faithfully carried out in every detail. If any errors are discovered during the final recheck of the registering counters and comparison of the duplicate return sheets, such errors shall be corrected at once, and each precinct election official shall sign a certificate stating which errors were found and what corrections were made and such corrections shall be made in the presence of all the precinct election officials. The precinct election board shall then canvass the irregular ballot in substantially the same manner as the law provides for canvassing the returns for paper ballots, and shall record the results thereof on the return sheets in the space provided for that purpose. Before leaving the room and before closing and locking the counting compartment, each precinct election official shall make and sign the certificate and written statements and the return sheets of such election as provided by law. In precincts where the voting machines are equipped with the automatic recording sheet and two or more machines the total vote cast for each candidate, question or proposition from each machine shall be recorded separately on the statement of votes as provided for in Section 18-14, and the grand total of all votes appearing on the recording sheets shall be recorded on the statement of votes and proclaimed by the judges in the same manner as is herein provided for proclamation of votes from the return sheets. All vote by mail ballots and irregular ballots of each voting machine shall be returned to the proper officer together with the return sheets and certificates and supplies and such vote by mail ballots and irregular machine ballots shall be preserved and finally destroyed as is now provided by law when paper ballots are used. The written statements or returns so made, after having been properly signed, shall be distinctly and clearly read in the hearing of all persons present in the polling place, and ample opportunity shall be given to compare the results so certified with the counter dials of the machine. After such comparison and correction, if any is made, the precinct election officials shall then close the counting compartment and lock the same. Thereafter the voting machine shall remain locked and sealed against voting for a period of at least 30 days, after the results of the election have been declared, unless otherwise ordered by the circuit court: provided, however, upon application to the circuit court, the circuit judge may order the said machines opened prior to the thirty day period herein required to be closed. The circuit court in its order shall specify the manner in which the count recorded on the machines shall be taken and preserved: provided, however, when the machines are equipped with any recording or photographic device on which votes registered on the mechanical counters will be separately recorded or photographed, as provided in Section 24-18 hereof, and it is necessary to use said machines at an election occurring within said 30 days, then after the machines have remained locked for a period of 48 hours they may be prepared for such subsequent election as herein provided. Whenever it is necessary to reset the machines for another election prior to the time limit for the filing of election contests, it shall be the duty of the proper officials to make a photographic record of the machines involved to be used in case of an election contest, whereupon the machines may be set back to zero and arranged for the next election.
(Source: P.A. 98-1171, eff. 6-1-15.)

(10 ILCS 5/24-17) (from Ch. 46, par. 24-17)
Sec. 24-17. All of the keys of the machine or machines other than those automatically sealed in the machine, shall be placed in the envelopes provided for that purpose, and the envelopes shall be sealed and the envelopes shall designate the serial number of the voting machine to which such keys belong, and the number of the precinct and ward in which such voting machine was used at such election, and such keys shall be returned along with the written statements or returns of such election.
(Source: Laws 1943, vol. 2, p. 1.)

(10 ILCS 5/24-18) (from Ch. 46, par. 24-18)
Sec. 24-18. A voting machine which passes all of the qualities required by this Article may be supplied, in addition, with any recording or photographic device on which the votes registered on the mechanical counters will be separately recorded or photographed. When a machine is supplied with a recording device which automatically registers the votes cast for candidates, questions or propositions, on separate recording sheets one copy shall be removed at the close of the polls to record the vote cast for each candidate, question or proposition and the other recording device shall not be taken out or examined by the election officers who make returns from the precinct, but such machine shall be locked with such device therein and so remain until the record made by such photographic or other device is removed and prepared for examination by the official canvassing board having charge of canvassing the returns of such election or primary, and the official canvassing board shall compare the totals as shown on the official return sheets with the totals as shown on the photographic or other device, and see that both such totals are the same. In case such totals are found not to be the same, such canvassing board shall summon the precinct election board which made the returns and together these two official bodies shall make the necessary investigation to ascertain the true facts and shall then correct the official return sheets as necessary. The record provided by such photographic or other device shall be filed along with the official return sheets by the officials now charged by law with filing and preserving the official return sheets, and shall be kept so filed for the same length of time as the law now provides for the filing and preservations of the official return sheets.
(Source: P.A. 80-1031.)

(10 ILCS 5/24-19) (from Ch. 46, par. 24-19)
Sec. 24-19. No person not an election officer or other public official shall tamper or attempt to tamper with such voting machine or voting machines, or in any way intentionally impair or attempt to impair its use, or attempt any dishonest practice upon any such voting machine, or with or by its use.
(Source: Laws 1963, p. 2532.)

(10 ILCS 5/24-20) (from Ch. 46, par. 24-20)
Sec. 24-20. No judge of an election or inspector, or any custodian or other public official authorized to take part in the holding of an election or in preparing for an election, shall, with intent to cause or permit any voting machine to fail to register correctly all votes cast thereon; or tamper with or disarrange such machine in any way or any part or appliance thereof, or cause or consent to said machine being used for voting at any election with knowledge of the fact that the same is not in order, or not perfectly set and adjusted so that it will correctly register all votes cast thereon; or, with the purpose of defrauding or deceiving any voter or of causing it to be doubtful for what ticket or candidate or candidates or proposition any vote is cast, or of causing it to appear on said machine that the votes cast for one ticket, candidate or proposition, were cast for another ticket, candidate or proposition, remove, change or mutilate any ballot label on said machine or any part thereof; or do any other thing intended to interfere with the validity or accuracy of the election, and the results thereof, or fraudulently cause an incorrect return of the election.
(Source: Laws 1963, p. 2532.)

(10 ILCS 5/24-22) (from Ch. 46, par. 24-22)
Sec. 24-22. All the provisions of this Act, not inconsistent with this Article, shall apply to all the elections in the precincts where such voting machines are used. Any provisions of law which conflict with the use of such machine or machines as set forth in this Article, shall not apply to the precinct or precincts in which an election is conducted by the use of such machine or machines.
(Source: Laws 1943, vol. 2, p. 1.)

(10 ILCS 5/24-23) (from Ch. 46, par. 24-23)
Sec. 24-23. If any section, paragraph, sentence, or clause of this Article is for any reason held invalid or to be unconstitutional, such decision shall not affect the remaining portion of this Article, or any section or part thereof; if this entire article is held invalid, such invalidity shall not affect any other article of this Act.
(Source: Laws 1943, vol. 2, p. 1.)



Article 24A - Electronic, Mechanical Or Electric Voting Systems

(10 ILCS 5/Art. 24A heading)

(10 ILCS 5/24A-1) (from Ch. 46, par. 24A-1)
Sec. 24A-1. The purpose of this Article is to authorize the use of voting systems approved by the State Board of Elections in which the voter records his votes by means of marking or punching a ballot or one or more ballot cards, which are so designed that votes will be counted by data processing machines at one or more counting places.
(Source: P.A. 84-862.)

(10 ILCS 5/24A-2) (from Ch. 46, par. 24A-2)
Sec. 24A-2. As used in this Article:
"Computer", "Automatic tabulating equipment" or "equipment" includes apparatus necessary to automatically examine and count votes as designated on ballots, and data processing machines which can be used for counting ballots and tabulating results.
"Ballot card" means a ballot which is voted by the process of punching.
"Ballot configuration" means the particular combination of political subdivision ballots including, for each political subdivision, the particular combination of offices, candidate names and ballot position numbers for each candidate and question as it appears for each group of voters who may cast the same ballot.
"Ballot labels" means the cards, papers, booklet, pages or other material containing the names of officers and candidates and statements of measures to be voted on.
"Ballot sheet" means a paper ballot printed on one or both sides which is (1) designed and prepared so that the voter may indicate his or her votes in designated areas, which must be enclosed areas clearly printed or otherwise delineated for such purpose, and (2) capable of having votes marked in the designated areas automatically examined, counted, and tabulated by an electronic scanning process.
"Ballot" may include ballot cards, ballot labels and paper ballots.
"Separate ballot", with respect to ballot sheets, means a separate portion of the ballot sheet in which the color of the ink used in printing that portion of the ballot sheet is distinct from the color of the ink used in printing any other portion of the ballot sheet.
"Column" in an electronic voting system which utilizes a ballot card means a space on a ballot card for punching the voter's vote arranged in a row running lengthwise on the ballot card.
"Central Counting" means the counting of ballots in one or more locations selected by the election authority for the processing or counting, or both, of ballots. A location for central counting shall be within the territorial jurisdiction of such election authority unless there is no suitable tabulating equipment available within his territorial jurisdiction. However, in any event a counting location shall be within this State.
"In-precinct counting" means the counting of ballots on automatic tabulating equipment provided by the election authority in the same precinct polling place in which those ballots have been cast.
"Computer operator" means any person or persons designated by the election authority to operate the automatic tabulating equipment during any portion of the vote tallying process in an election, but shall not include judges of election operating vote tabulating equipment in the precinct.
"Computer program" or "program" means the set of operating instructions for the automatic tabulating equipment by which it examines, counts, tabulates, canvasses and prints votes recorded by a voter on a ballot card or other medium.
"Edit listing" means a computer generated listing of the names and ballot position numbers for each candidate and proposition as they appear in the program for each precinct.
"Voting System" or "Electronic Voting System" means that combination of equipment and programs used in the casting, examination and tabulation of ballots and the cumulation and reporting of results by electronic means.
"Header card" means a data processing card which is coded to indicate to the computer the precinct identity of the ballot cards that will follow immediately and may indicate to the computer how such ballot cards are to be tabulated.
"Marking device" means either an apparatus in which ballots or ballot cards are inserted and used in connection with a punch apparatus for the piercing of ballots by the voter, or any approved device for marking a paper ballot with ink or other substance which will enable the ballot to be tabulated by means of automatic tabulating equipment or by an electronic scanning process.
"Redundant count" means a verification of the original computer count by another count using compatible equipment or by hand as part of a discovery recount.
"Security punch" means a punch placed on a ballot card to identify to the computer program the offices and propositions for which votes may be cast and to indicate the manner in which votes cast should be tabulated while negating any inadmissible votes.
(Source: P.A. 95-331, eff. 8-21-07.)

(10 ILCS 5/24A-3) (from Ch. 46, par. 24A-3)
Sec. 24A-3. Except as otherwise provided in this Section, any county board, board of county commissioners and any board of election commissioners, with respect to territory within its jurisdiction, may adopt, experiment with, or abandon a voting system approved for use by the State Board of Elections and may use such voting system in all or some of the precincts within its jurisdiction, or in combination with paper ballots or voting machines. Any such county board, board of county commissioners or board of election commissioners may contract for the tabulation of votes at a location outside its territorial jurisdiction when there is no suitable tabulating equipment available within its territorial jurisdiction. In no case may a county board, board of county commissioners or board of election commissioners contract or arrange for the purchase, lease or loan of an electronic voting system or voting system component without the approval of the State Board of Elections as provided by Section 24A-16. However, the county board and board of county commissioners of each county having a population of 40,000 or more, with respect to all elections for which the county board or the county clerk is charged with the duty of providing materials and supplies, and each board of election commissioners in a municipality having a population of 40,000 or more, with respect to elections under its jurisdiction, must provide either voting systems approved for use by the State Board of Elections under this Article or voting machines under Article 24 for each precinct for all such elections except as provided in Section 24-1.2. For purposes of this Section 24A-3, the term "population" does not include persons prohibited from voting by Section 3-5 of this Act.
Before any such system is introduced, adopted or used in any precinct or territory at least 2 months public notice must be given before the date of the first election wherein such voting system is to be used. The election authority shall publish the notice at least once in one or more newspapers published within the county, or other jurisdiction, as the case may be, in which the election is held. If there is no such newspaper, the notice shall be published in a newspaper published in the county and having a general circulation within such jurisdiction. The notice shall be substantially as follows:
Notice is hereby given that on (give date), at (give place where election is held) in the county of ...., an election will be held for (give name of offices to be filled) at which an electronic voting system will be used.
Dated at .... on (insert date).

The notice referred to herein shall be given only at the first election at which such voting machines or voting systems are used.
(Source: P.A. 91-357, eff. 7-29-99.)

(10 ILCS 5/24A-3.1) (from Ch. 46, par. 24A-3.1)
Sec. 24A-3.1. When an electronic voting system is used, the County Board or Board of Election Commissioners may retain existing precincts or may consolidate, combine, alter, decrease or enlarge the boundaries of the precincts so as to change the number of registered voters of the precincts using the electronic voting system, establishing the number of registered voters within each precinct at such number not to exceed 800 as the appropriate County Board or Board of Election Commissioners, determines will afford adequate voting facilities and efficient and economical elections.
Except in the event of a fire, flood or total loss of heat in a place fixed or established pursuant to law by any County Board or Board of Election Commissioners as a polling place for an election, no election authority shall change the location of a polling place so established for any precinct after notice of the place of holding the election for that precinct has been given as required under Article 12 unless the election authority notifies all registered voters in the precinct of the change in location by first class mail in sufficient time for such notice to be received by the registered voters in the precinct at least one day prior to the date of the election.
(Source: P.A. 86-867.)

(10 ILCS 5/24A-4) (from Ch. 46, par. 24A-4)
Sec. 24A-4. Voting systems may be used in elections provided that such systems enable the voter to cast a vote for all offices and on all measures on which he is entitled to vote, and that the automatic tabulating equipment may be set to reject all votes for any office or measure when the number of votes therefor exceeds the number which the voter is entitled to cast, and provided that such systems are approved for use by the State Board of Elections.
So far as applicable, the procedure provided for voting paper ballots shall apply when electronic voting systems are used.
(Source: P.A. 84-862.)

(10 ILCS 5/24A-5) (from Ch. 46, par. 24A-5)
Sec. 24A-5. In precincts where an electronic voting system is used, a sufficient number of voting booths shall be provided for the use of such systems according to the requirements determined by the State Board of Elections, and the booths shall be arranged in the same manner as provided for use with paper ballots. Each such booth shall be placed so that the entrance to each booth faces a wall in such a manner that no judge of election or pollwatcher is able to observe a voter casting a ballot.
Whenever at a primary election at which an electronic voting system is used there is also an election for officers or on propositions in which qualified voters have the right to vote without participating in the primary of any party, a separate voting booth may be provided for those voters who do not wish to participate in the primary of any party. Such determination shall be made by resolution of the county board, municipal board of election commissioners or county board of election commissioners, whichever is applicable. Unless paper ballots are used for such other election, such separate voting booth shall contain a ballot label booklet containing only those officers and propositions on which such voters are entitled to vote.
(Source: P.A. 84-659.)

(10 ILCS 5/24A-5.1) (from Ch. 46, par. 24A-5.1)
Sec. 24A-5.1. For the instruction of voters on election day, the election official in charge of the election shall provide at each polling place one instruction-model electronic voting system marking device. Each such instruction-model shall show the arrangement of party rows, office columns and questions. Such model shall be located at a place which voters must pass to reach the official marking device used in the actual casting of votes.
Before entering the voting booth each voter shall be offered instruction in the operation of the marking device by use of the instruction-model and the voter shall be given ample opportunity to operate the model by himself. In instructing voters, no precinct official may show partiality to any political party. The duties of instruction shall be discharged by a judge from each of the political parties represented and they shall alternate serving as instructor so that each judge shall serve a like time at such duties. No instructions may be given after the voter has entered the voting booth.
No precinct official, or person assisting a voter may in any manner request, suggest, or seek to persuade or induce any voter to cast his vote for any particular ticket, candidate, amendment, question or proposition. All instructions shall be given by precinct officials in such a manner that it may be observed by other persons in the polling place.
(Source: P.A. 89-700, eff. 1-17-97.)

(10 ILCS 5/24A-5.2) (from Ch. 46, par. 24A-5.2)
Sec. 24A-5.2. When an electronic voting system is used in a forthcoming election, the election authority may provide, for the purpose of instructing voters in such election, one demonstrator electronic voting system marking device for placement in any public library within the political subdivision in which the election occurs. If such placement of a demonstrator takes place it shall be made available at least 30 days before the election.
(Source: P.A. 80-1469.)

(10 ILCS 5/24A-6) (from Ch. 46, par. 24A-6)
Sec. 24A-6. The ballot information, whether placed on the ballot or on the marking device, shall, as far as practicable, be in the order of arrangement provided for paper ballots, except that such information may be in vertical or horizontal rows, or in a number of separate pages. Ballots for all questions or propositions to be voted on must be provided in the same manner and must be arranged on or in the marking device or on the ballot sheet in the places provided for such purposes.
When an electronic voting system utilizes a ballot label booklet and ballot card, ballots for candidates, ballots calling for a constitutional convention, constitutional amendment ballots, judicial retention ballots, public measures, and all propositions to be voted upon may be placed on the electronic voting device by providing in the ballot booklet separate ballot label pages or series of pages distinguished by differing colors as provided below. When an electronic voting system utilizes a ballot sheet, ballots calling for a constitutional convention, constitutional amendment ballots and judicial retention ballots shall be placed on the ballot sheet by providing a separate portion of the ballot sheet for each such kind of ballot which shall be printed in ink of a color distinct from the color of ink used in printing any other portion of the ballot sheet. Ballots for candidates, public measures and all other propositions to be voted upon shall be placed on the ballot sheet by providing a separate portion of the ballot sheet for each such kind of ballot. Whenever a person has submitted a declaration of intent to be a write-in candidate as required in Sections 17-16.1 and 18-9.1, a line on which the name of a candidate may be written by the voter shall be printed below the name of the last candidate nominated for such office, and immediately to the left of such line an area shall be provided for marking a vote for such write-in candidate. The number of write-in lines for an office shall equal the number of persons who have filed declarations of intent to be write-in candidates plus an additional line or lines for write-in candidates who qualify to file declarations to be write-in candidates under Sections 17-16.1 and 18-9.1 when the certification of ballot contains the words "OBJECTION PENDING" next to the name of the candidate, up to the number of candidates for which a voter may vote. More than one amendment to the constitution may be placed on the same ballot page or series of pages or on the same portion of the ballot sheet, as the case may be. Ballot label pages for constitutional conventions or constitutional amendments shall be on paper of blue color and shall precede all other ballot label pages in the ballot label booklet. More than one public measure or proposition may be placed on the same ballot label page or series of pages or on the same portion of the ballot sheet, as the case may be. More than one proposition for retention of judges in office may be placed on the same ballot label page or series of pages or on the same portion of the ballot sheet, as the case may be. Ballot label pages for candidates shall be on paper of white color, except that in primary elections the ballot label page or pages for the candidates of each respective political party shall be of the color designated by the election official in charge of the election for that political party's candidates; provided that the ballot label pages or pages for candidates for use at the nonpartisan and consolidated elections may be on paper of different colors, except blue, whenever necessary or desirable to facilitate distinguishing between the pages for different political subdivisions. On each page of the candidate booklet, where the election is made to list ballot information vertically, the party affiliation of each candidate or the word "independent" shall appear immediately to the left of the candidate's name, and the name of candidates for the same office shall be listed vertically under the title of that office. If no candidate or candidates file for an office and if no person or persons file a declaration as a write-in candidate for that office, then below the title of that office the election authority instead shall print "No Candidate". In the case of nonpartisan elections for officers of political subdivisions, unless the statute or an ordinance adopted pursuant to Article VII of the Constitution requires otherwise, the listing of such nonpartisan candidates shall not include any party or "independent" designation. Ballot label pages for judicial retention ballots shall be on paper of green color, and ballot label pages for all public measures and other propositions shall be on paper of some other distinct and different color. In primary elections, a separate ballot label booklet, marking device and voting booth shall be used for each political party holding a primary, with the ballot label booklet arranged to include ballot label pages of the candidates of the party and public measures and other propositions to be voted upon on the day of the primary election. One ballot card may be used for recording the voter's vote or choice on all such ballots, proposals, public measures or propositions, and such ballot card shall be arranged so as to record the voter's vote or choice in a separate column or columns for each such kind of ballot, proposal, public measure or proposition.
If the ballot label booklet includes both candidates for office and public measures or propositions to be voted on, the election official in charge of the election shall divide the pages by protruding tabs identifying the division of the pages, and printing on such tabs "Candidates" and "Propositions".
The ballot card and all of its columns and the ballot card envelope shall be of the color prescribed for candidate's ballots at the general or primary election, whichever is being held. At an election where no candidates are being nominated or elected, the ballot card, its columns, and the ballot card envelope shall be of a color designated by the election official in charge of the election.
The ballot cards, ballot card envelopes and ballot sheets may, at the discretion of the election authority, be printed on white paper and then striped with the appropriate colors.
When ballot sheets are used, the various portions thereof shall be arranged to conform to the foregoing format.
Vote by mail ballots may consist of ballot cards, envelopes, paper ballots, or ballot sheets. Where a ballot card is used for voting by mail it must be accompanied by a punching tool or other appropriate marking device, voter instructions and a specimen ballot showing the proper positions to vote on the ballot card or ballot sheet for each party, candidate, proposal, public measure or proposition, and in the case of a ballot card must be mounted on a suitable material to receive the punched out chip.
Any voter who spoils his ballot or makes an error may return the ballot to the judges of election and secure another. However, the protruding identifying tab for proposals for a constitutional convention or constitutional amendments shall have printed thereon "Constitutional Ballot", and the ballot label page or pages for such proposals shall precede the ballot label pages for candidates in the ballot label booklet.
(Source: P.A. 98-1171, eff. 6-1-15.)

(10 ILCS 5/24A-6.1) (from Ch. 46, par. 24A-6.1)
Sec. 24A-6.1. In all elections conducted pursuant to this Article, ballot cards shall have a security punch. In precincts where more than one ballot configuration may be voted upon, ballot cards shall have a different security punch for each ballot configuration. If a precinct has only one possible ballot configuration, the ballot cards must have a security punch to identify the election. Where ballot cards from more than one precinct are being tabulated, precinct header cards shall also be used: official results shall not be generated unless the precinct identification of the header cards for any precinct correspond. Where the tabulating equipment being used requires entering the program immediately prior to tabulating the ballot cards for each precinct, the precinct program may be used in lieu of header cards.
(Source: P.A. 82-1014.)

(10 ILCS 5/24A-6.2)
Sec. 24A-6.2. Programming of automatic tabulating equipment. Beginning with the 2014 general election and all primary, consolidated, general, and special elections thereafter, automatic tabulating equipment authorized by this Section and programmed for a primary, consolidated, general, or special election conducted pursuant to general election law shall be programmed using the unique race and candidate ID numbers assigned by the State Board of Elections. The unique race and candidate ID numbers will be provided to the county clerk or election authority, as the case may be, with the candidate certification prepared by the State Board of Elections. In addition, any new voting system approved by the state after the 2014 general election shall have the capability to export the election results by ballot style and group them by precinct in an electronic format prescribed by the State Board of Elections.
(Source: P.A. 98-115, eff. 7-29-13.)

(10 ILCS 5/24A-7) (from Ch. 46, par. 24A-7)
Sec. 24A-7. A separate write-in ballot, which may be in the form of a paper ballot, card or envelope in which the elector places his ballot card after voting, shall be provided if necessary to permit electors to write in the names of persons whose names are not on the ballot. The ballots, ballot cards and ballot card envelopes may, at the discretion of the election authority, be printed on white paper and then striped with the appropriate colors. When an electronic voting system is used which utilizes a ballot card, each ballot card envelope shall contain the write-in form and information required by Section 16-3 of this Act.
(Source: P.A. 83-110.)

(10 ILCS 5/24A-8) (from Ch. 46, par. 24A-8)
Sec. 24A-8. The county clerk or board of election commissioners, as the case may be, shall cause the marking devices to be put in order, set, adjusted and made ready for voting when delivered to the polling places. Before the opening of the polls the judges of election shall compare the ballots used in the marking devices with the specimen ballots furnished and see that the names, numbers and letters thereon agree and shall certify thereto on forms provided by the county clerk or board of election commissioners, as the case may be.
In addition, in those polling places where in-precinct counting equipment is utilized, the judges of election shall make an operational check of the automatic tabulating equipment before the opening of the polls. A precinct identification card provided by the election authority shall be entered into the automatic tabulating equipment to ensure that the totals are all zeroes in the count column on the printing unit.
Pollwatchers as provided by law shall be permitted to closely observe the judges in these procedures and to periodically inspect the equipment when not in use by the voters to see that the ballot labels are in proper position and have not been marked upon or mutilated.
(Source: P.A. 82-1014.)

(10 ILCS 5/24A-9) (from Ch. 46, par. 24A-9)
Sec. 24A-9. Prior to the public test, the election authority shall conduct an errorless pre-test of the automatic tabulating equipment and program to ascertain that they will correctly count the votes cast for all offices and all measures. On any day not less than 5 days prior to the election day, the election authority shall publicly test the automatic tabulating equipment and program to ascertain that they will correctly count the votes cast for all offices and on all measures. Public notice of the time and place of the test shall be given at least 48 hours prior thereto by publication once in one or more newspapers published within the election jurisdiction of the election authority if a newspaper is published therein, otherwise in a newspaper of general circulation therein. Timely written notice stating the date, time and location of the public test shall also be provided to the State Board of Elections. The test shall be open to representatives of the political parties, the press, representatives of the State Board of Elections, and the public. The test shall be conducted by processing a preaudited group of ballots so punched or marked as to record a predetermined number of valid votes for each candidate and on each measure, and shall include for each office one or more ballots which have votes in excess of the number allowed by law in order to test the ability of the automatic tabulating equipment to reject such votes. Such test shall also include the use of precinct header cards and may include the production of an edit listing. In those election jurisdictions where in-precinct counting equipment is utilized, a public test of both such equipment and program shall be conducted as nearly as possible in the manner prescribed above. The State Board of Elections may select as many election jurisdictions as the Board deems advisable in the interests of the election process of this State in which to order a special test of the automatic tabulating equipment and program prior to any regular election. The Board may order a special test in any election jurisdiction where, during the preceding twelve months, computer programming errors or other errors in the use of electronic voting systems resulted in vote tabulation errors. Not less than 30 days prior to any election, the State Board of Elections shall provide written notice to those selected jurisdictions of their intent to conduct a test. Within 5 days of receipt of the State Board of Elections' written notice of intent to conduct a test, the selected jurisdictions shall forward to the principal office of the State Board of Elections a copy of all specimen ballots. The State Board of Elections' tests shall be conducted and completed not less than 2 days prior to the public test and under the supervision of the Board. The vendor, person, or other private entity shall be solely responsible for the production and cost of: all ballots; additional temporary workers; and other equipment or facilities needed and used in the testing of the vendor's, person's, or other private entity's respective equipment and software. After an errorless test, materials used in the public test, including the program, if appropriate, shall be sealed and remain so until the test is run again on election day. If any error is detected, the cause therefor shall be ascertained and corrected and an errorless public test shall be made before the automatic tabulating equipment is approved. Each election authority shall file a sealed copy of each tested program to be used within its jurisdiction at an election with the State Board of Elections prior to the election. The Board shall secure the program or programs of each election jurisdiction so filed in its office until the next election of the same type (general primary, general election, consolidated primary, or consolidated election) for which the program or programs were filed. Upon the expiration of that time, if no election contest or appeal therefrom is pending in an election jurisdiction, the Board shall destroy the sealed program or programs. Except where in-precinct counting equipment is utilized, the test shall be repeated immediately before the start of the official count of the ballots, in the same manner as set forth above. After the completion of the count, the test shall be re-run using the same program. An election jurisdiction that was employing, as of January 1, 1983, an electronic voting system that, because of its design, is not technically capable of compliance with such a post-tabulation testing requirement shall satisfy the post-tabulation testing requirement by conducting the post-tabulation test on a duplicate program until such electronic voting system is replaced or until November 1, 1992, whichever is earlier. Immediately thereafter the ballots, all material employed in testing the program and the program shall be sealed and retained under the custody of the election authority for a period of 60 days. At the expiration of that time the election authority shall destroy the voted ballot cards, together with all unused ballots returned from the precincts. Provided, if any contest of election is pending at such time in which such ballots may be required as evidence and such election authority has notice thereof, the same shall not be destroyed until after such contest is finally determined. If the use of back-up equipment becomes necessary, the same testing required for the original equipment shall be conducted.
(Source: P.A. 94-1000, eff. 7-3-06.)

(10 ILCS 5/24A-9.1) (from Ch. 46, par. 24A-9.1)
Sec. 24A-9.1. Whenever an electronic scanning process is utilized to automatically examine and count the votes on ballot sheets, the provisions of this Section shall apply. A voter shall cast a proper vote on a ballot sheet by making a mark in the designated area for the casting of a vote for any party or candidate or for or against any proposition. For this purpose, a mark is an intentional darkening of the designated area on the ballot sheet, and shall not be an "X", a check mark, or any other recognizable letter of the alphabet, number, or other symbol which can be recognized as an identifying mark.
Whenever the ballot sheet includes designated areas on both sides, the election authority shall provide an envelope, sleeve or other device to each voter by means of which the voter can deliver the voted ballot sheet to the ballot box without the votes indicated on the ballot sheet being visible to other persons in the polling place.
(Source: P.A. 81-1433.)

(10 ILCS 5/24A-10) (from Ch. 46, par. 24A-10)
Sec. 24A-10. (1) In an election jurisdiction which has adopted an electronic voting system, the election official in charge of the election shall select one of the 3 following procedures for receiving, counting, tallying, and return of the ballots:
(a) Two ballot boxes shall be provided for each polling place. The first ballot box is for the depositing of votes cast on the electronic voting system; and the second ballot box is for all votes cast on paper ballots, including any paper ballots required to be voted other than on the electronic voting system. Ballots deposited in the second ballot box shall be counted, tallied, and returned as is elsewhere provided in "The Election Code," as amended, for the counting and handling of paper ballots. Immediately after the closing of the polls, the judges of election shall make out a slip indicating the number of persons who voted in the precinct at the election. Such slip shall be signed by all the judges of election and shall be inserted by them in the first ballot box. The judges of election shall thereupon immediately lock each ballot box; provided, that if such box is not of a type which may be securely locked, such box shall be sealed with filament tape provided for such purpose which shall be wrapped around the box lengthwise and crosswise, at least twice each way, and in such manner that the seal completely covers the slot in the ballot box, and each of the judges shall sign such seal. Thereupon two of the judges of election, of different political parties, shall forthwith and by the most direct route transport both ballot boxes to the counting location designated by the county clerk or board of election commissioners.
Before the ballots of a precinct are fed to the electronic tabulating equipment, the first ballot box shall be opened at the central counting station by the two precinct transport judges. Upon opening a ballot box, such team shall first count the number of ballots in the box. If 2 or more are folded together so as to appear to have been cast by the same person, all of the ballots so folded together shall be marked and returned with the other ballots in the same condition, as near as may be, in which they were found when first opened, but shall not be counted. If the remaining ballots are found to exceed the number of persons voting in the precinct as shown by the slip signed by the judges of election, the ballots shall be replaced in the box, and the box closed and well shaken and again opened and one of the precinct transport judges shall publicly draw out so many ballots unopened as are equal to such excess.
Such excess ballots shall be marked "Excess-Not Counted" and signed by the two precinct transport judges and shall be placed in the "After 7:00 p.m. Defective Ballots Envelope". The number of excess ballots shall be noted in the remarks section of the Certificate of Results. "Excess" ballots shall not be counted in the total of "defective" ballots.
The precinct transport judges shall then examine the remaining ballots for write-in votes and shall count and tabulate the write-in vote; or
(b) A single ballot box, for the deposit of all votes cast, shall be used. All ballots which are not to be tabulated on the electronic voting system shall be counted, tallied, and returned as elsewhere provided in "The Election Code," as amended, for the counting and handling of paper ballots.
All ballots to be processed and tabulated with the electronic voting system shall be processed as follows:
Immediately after the closing of the polls, the precinct judges of election then shall open the ballot box and canvass the votes polled to determine that the number of ballots therein agree with the number of voters voting as shown by the applications for ballot or if the same do not agree the judges of election shall make such ballots agree with the applications for ballot in the manner provided by Section 17-18 of "The Election Code." The judges of election shall then examine all ballot cards and ballot card envelopes which are in the ballot box to determine whether the ballot cards and ballot card envelopes bear the initials of a precinct judge of election. If any ballot card or ballot card envelope is not initialed, it shall be marked on the back "Defective," initialed as to such label by all judges immediately under such word "Defective," and not counted, but placed in the envelope provided for that purpose labeled "Defective Ballots Envelope."
When an electronic voting system is used which utilizes a ballot card, before separating the ballot cards from their respective covering envelopes, the judges of election shall examine the ballot card envelopes for write-in votes. When the voter has voted a write-in vote, the judges of election shall compare the write-in vote with the votes on the ballot card to determine whether such write-in results in an overvote for any office. In case of an overvote for any office, the judges of election, consisting in each case of at least one judge of election of each of the two major political parties, shall make a true duplicate ballot of all votes on such ballot card except for the office which is overvoted, by using the ballot label booklet of the precinct and one of the marking devices of the precinct so as to transfer all votes of the voter except for the office overvoted, to an official ballot card of that kind used in the precinct at that election. The original ballot card and envelope upon which there is an overvote shall be clearly labeled "Overvoted Ballot", and each shall bear the same serial number which shall be placed thereon by the judges of election, commencing with number 1 and continuing consecutively for the ballots of that kind in that precinct. The judges of election shall initial the "Duplicate Overvoted Ballot" ballot cards and shall place them in the box for return of the ballots. The "Overvoted Ballot" ballots and their envelopes shall be placed in the "Duplicate Ballots" envelope. Envelopes bearing write-in votes marked in the place designated therefor and bearing the initials of a precinct judge of election and not resulting in an overvote and otherwise complying with the election laws as to marking shall be counted, tallied, and their votes recorded on a tally sheet provided by the election official in charge of the election. The ballot cards and ballot card envelopes shall be separated and all except any defective or overvoted shall be placed separately in the box for return of the ballots. The judges of election shall examine the ballots and ballot cards to determine if any is damaged or defective so that it cannot be counted by the automatic tabulating equipment. If any ballot or ballot card is damaged or defective so that it cannot properly be counted by the automatic tabulating equipment, the judges of election, consisting in each case of at least one judge of election of each of the two major political parties, shall make a true duplicate ballot of all votes on such ballot card by using the ballot label booklet of the precinct and one of the marking devices of the precinct. The original ballot or ballot card and envelope shall be clearly labeled "Damaged Ballot" and the ballot or ballot card so produced "Duplicate Damaged Ballot," and each shall bear the same number which shall be placed thereon by the judges of election, commencing with number 1 and continuing consecutively for the ballots of that kind in the precinct. The judges of election shall initial the "Duplicate Damaged Ballot" ballot or ballot cards, and shall place them in the box for return of the ballots. The "Damaged Ballot" ballots or ballot cards and their envelopes shall be placed in the "Duplicated Ballots" envelope. A slip indicating the number of voters voting in person shall be made out, signed by all judges of election, and inserted in the box for return of the ballots. The tally sheets recording the write-in votes shall be placed in this box. The judges of election thereupon immediately shall securely lock the ballot box or other suitable box furnished for return of the ballots by the election official in charge of the election; provided that if such box is not of a type which may be securely locked, such box shall be sealed with filament tape provided for such purpose which shall be wrapped around the box lengthwise and crosswise, at least twice each way. A separate adhesive seal label signed by each of the judges of election of the precinct shall be affixed to the box so as to cover any slot therein and to identify the box of the precinct; and if such box is sealed with filament tape as provided herein rather than locked, such tape shall be wrapped around the box as provided herein, but in such manner that the separate adhesive seal label affixed to the box and signed by the judges may not be removed without breaking the filament tape and disturbing the signature of the judges. Thereupon, 2 of the judges of election, of different major political parties, forthwith shall by the most direct route transport the box for return of the ballots and enclosed ballots and returns to the central counting location designated by the election official in charge of the election. If, however, because of the lack of adequate parking facilities at the central counting location or for any other reason, it is impossible or impracticable for the boxes from all the polling places to be delivered directly to the central counting location, the election official in charge of the election may designate some other location to which the boxes shall be delivered by the 2 precinct judges. While at such other location the boxes shall be in the care and custody of one or more teams, each consisting of 4 persons, 2 from each of the two major political parties, designated for such purpose by the election official in charge of elections from recommendations by the appropriate political party organizations. As soon as possible, the boxes shall be transported from such other location to the central counting location by one or more teams, each consisting of 4 persons, 2 from each of the 2 major political parties, designated for such purpose by the election official in charge of elections from recommendations by the appropriate political party organizations.
The "Defective Ballots" envelope, and "Duplicated Ballots" envelope each shall be securely sealed and the flap or end thereof of each signed by the precinct judges of election and returned to the central counting location with the box for return of the ballots, enclosed ballots and returns.
At the central counting location, a team of tally judges designated by the election official in charge of the election shall check the box returned containing the ballots to determine that all seals are intact, and thereupon shall open the box, check the voters' slip and compare the number of ballots so delivered against the total number of voters of the precinct who voted, remove the ballots or ballot cards and deliver them to the technicians operating the automatic tabulating equipment. Any discrepancies between the number of ballots and total number of voters shall be noted on a sheet furnished for that purpose and signed by the tally judges; or
(c) A single ballot box, for the deposit of all votes cast, shall be used. Immediately after the closing of the polls, the precinct judges of election shall securely lock the ballot box; provided that if such box is not of a type which may be securely locked, such box shall be sealed with filament tape provided for such purpose which shall be wrapped around the box lengthwise and crosswise, at least twice each way. A separate adhesive seal label signed by each of the judges of election of the precinct shall be affixed to the box so as to cover any slot therein and to identify the box of the precinct; and if such box is sealed with filament tape as provided herein rather than locked, such tape shall be wrapped around the box as provided herein, but in such manner that the separate adhesive seal label affixed to the box and signed by the judges may not be removed without breaking the filament tape and disturbing the signature of the judges. Thereupon, 2 of the judges of election, of different major political parties, shall forthwith by the most direct route transport the box for return of the ballots and enclosed vote by mail and early ballots and returns to the central counting location designated by the election official in charge of the election. If however, because of the lack of adequate parking facilities at the central counting location or for some other reason, it is impossible or impracticable for the boxes from all the polling places to be delivered directly to the central counting location, the election official in charge of the election may designate some other location to which the boxes shall be delivered by the 2 precinct judges. While at such other location the boxes shall be in the care and custody of one or more teams, each consisting of 4 persons, 2 from each of the two major political parties, designated for such purpose by the election official in charge of elections from recommendations by the appropriate political party organizations. As soon as possible, the boxes shall be transported from such other location to the central counting location by one or more teams, each consisting of 4 persons, 2 from each of the 2 major political parties, designated for such purpose by the election official in charge of the election from recommendations by the appropriate political party organizations.
At the central counting location there shall be one or more teams of tally judges who possess the same qualifications as tally judges in election jurisdictions using paper ballots. The number of such teams shall be determined by the election authority. Each team shall consist of 5 tally judges, 3 selected and approved by the county board from a certified list furnished by the chairman of the county central committee of the party with the majority of members on the county board and 2 selected and approved by the county board from a certified list furnished by the chairman of the county central committee of the party with the second largest number of members on the county board. At the central counting location a team of tally judges shall open the ballot box and canvass the votes polled to determine that the number of ballot sheets therein agree with the number of voters voting as shown by the applications for ballot; and, if the same do not agree, the tally judges shall make such ballots agree with the number of applications for ballot in the manner provided by Section 17-18 of the Election Code. The tally judges shall then examine all ballot sheets which are in the ballot box to determine whether they bear the initials of the precinct judge of election. If any ballot is not initialed, it shall be marked on the back "Defective", initialed as to such label by all tally judges immediately under such word "Defective", and not counted, but placed in the envelope provided for that purpose labeled "Defective Ballots Envelope". An overvote for one office shall invalidate only the vote or count of that particular office.
At the central counting location, a team of tally judges designated by the election official in charge of the election shall deliver the ballot sheets to the technicians operating the automatic tabulating equipment. Any discrepancies between the number of ballots and total number of voters shall be noted on a sheet furnished for that purpose and signed by the tally judges.
(2) Regardless of which procedure described in subsection (1) of this Section is used, the judges of election designated to transport the ballots, properly signed and sealed as provided herein, shall ensure that the ballots are delivered to the central counting station no later than 12 hours after the polls close. At the central counting station a team of tally judges designated by the election official in charge of the election shall examine the ballots so transported and shall not accept ballots for tabulating which are not signed and sealed as provided in subsection (1) of this Section until the judges transporting the same make and sign the necessary corrections. Upon acceptance of the ballots by a team of tally judges at the central counting station, the election judges transporting the same shall take a receipt signed by the election official in charge of the election and stamped with the date and time of acceptance. The election judges whose duty it is to transport any ballots shall, in the event such ballots cannot be found when needed, on proper request, produce the receipt which they are to take as above provided.
(Source: P.A. 98-1171, eff. 6-1-15.)

(10 ILCS 5/24A-10.1) (from Ch. 46, par. 24A-10.1)
Sec. 24A-10.1. In an election jurisdiction where in-precinct counting equipment is utilized, the following procedures for counting and tallying the ballots shall apply:
Immediately after the closing of the polls, the precinct judges of election shall open the ballot box and count the number of ballots therein to determine if such number agrees with the number of voters voting as shown by the applications for ballot or, if the same do not agree, the judges of election shall make such ballots agree with the applications for ballot in the manner provided by Section 17-18 of this Act. The judges of election shall then examine all ballot cards and ballot card envelopes which are in the ballot box to determine whether the ballot cards and ballot card envelopes contain the initials of a precinct judge of election. If any ballot card or ballot card envelope is not initialed, it shall be marked on the back "Defective", initialed as to such label by all judges immediately under the word "Defective" and not counted. The judges of election shall place an initialed blank official ballot card in the place of the defective ballot card, so that the count of the ballot cards to be counted on the automatic tabulating equipment will be the same, and each "Defective Ballot" card and "Replacement" card shall contain the same serial number which shall be placed thereon by the judges of election, commencing with number 1 and continuing consecutively for the ballots of that kind in that precinct. The original "Defective" card shall be placed in the "Defective Ballot Envelope" provided for that purpose.
When an electronic voting system is used which utilizes a ballot card, before separating the remaining ballot cards from their respective covering envelopes, the judges of election shall examine the ballot card envelopes for write-in votes. When the voter has cast a write-in vote, the judges of election shall compare the write-in vote with the votes on the ballot card to determine whether such write-in results in an overvote for any office. In case of an overvote for any office, the judges of election, consisting in each case of at least one judge of election of each of the 2 major political parties, shall make a true duplicate ballot of all votes on such ballot card except for the office which is overvoted, by using the ballot label booklet of the precinct and one of the marking devices of the precinct so as to transfer all votes of the voter, except for the office overvoted, to a duplicate card. The original ballot card and envelope upon which there is an overvote shall be clearly labeled "Overvoted Ballot", and each such "Overvoted Ballot" as well as its "Replacement" shall contain the same serial number which shall be placed thereon by the judges of election, commencing with number 1 and continuing consecutively for the ballots of that kind in that precinct. The "Overvoted Ballot" card and ballot envelope shall be placed in an envelope provided for that purpose labeled "Duplicate Ballot" envelope, and the judges of election shall initial the "Replacement" ballot cards and shall place them with the other ballot cards to be counted on the automatic tabulating equipment. Envelopes containing write-in votes marked in the place designated therefor and containing the initials of a precinct judge of election and not resulting in an overvote and otherwise complying with the election laws as to marking shall be counted and tallied and their votes recorded on a tally sheet provided by the election authority.
The ballot cards and ballot card envelopes shall be separated in preparation for counting by the automatic tabulating equipment provided for that purpose by the election authority.
Before the ballots are entered into the automatic tabulating equipment, a precinct identification card provided by the election authority shall be entered into the device to ensure that the totals are all zeroes in the count column on the printing unit. A precinct judge of election shall then count the ballots by entering each ballot card into the automatic tabulating equipment, and if any ballot or ballot card is damaged or defective so that it cannot properly be counted by the automatic tabulating equipment, the judges of election, consisting in each case of at least one judge of election of each of the 2 major political parties, shall make a true duplicate ballot of all votes on such ballot card by using the ballot label booklet of the precinct and one of the marking devices of the precinct. The original ballot or ballot card and envelope shall be clearly labeled "Damaged Ballot" and the ballot or ballot card so produced shall be clearly labeled "Duplicate Damaged Ballot", and each shall contain the same serial number which shall be placed thereon by the judges of election, commencing with number 1 and continuing consecutively for the ballots of that kind in the precinct. The judges of election shall initial the "Duplicate Damaged Ballot" ballot or ballot cards and shall enter the duplicate damaged cards into the automatic tabulating equipment. The "Damaged Ballot" cards shall be placed in the "Duplicated Ballots" envelope; after all ballot cards have been successfully read, the judges of election shall check to make certain that the last number printed by the printing unit is the same as the number of voters making application for ballot in that precinct. The number shall be listed on the "Statement of Ballots" form provided by the election authority.
The totals for all candidates and propositions shall be tabulated. One copy of an "In-Precinct Totals Report" shall be generated by the automatic tabulating equipment for return to the election authority. One copy of an "In-Precinct Totals Report" shall be generated and posted in a conspicuous place inside the polling place, provided that any authorized pollwatcher or other official authorized to be present in the polling place to observe the counting of ballots is present.
The judges of election shall provide, if requested, a set for each authorized pollwatcher or other official authorized to be present in the polling place to observe the counting of ballots. In addition, sufficient time shall be provided by the judges of election to the pollwatchers to allow them to copy information from the copy which has been posted.
The judges of election shall count all unused ballot cards and enter the number on the "Statement of Ballots". All "Spoiled", "Defective" and "Duplicated" ballot cards shall be counted and the number entered on the "Statement of Ballots".
The precinct judges of election shall select a bi-partisan team of 2 judges, who shall immediately return the ballots in a sealed container, along with all other election materials as instructed by the election authority; provided, however, that such container must first be sealed by the election judges with filament tape provided for such purpose which shall be wrapped around the container lengthwise and crosswise, at least twice each way, in such manner that the ballots cannot be removed from such container without breaking the seal and filament tape and disturbing any signatures affixed by the election judges to the container. The election authority shall keep the office of the election authority, or any receiving stations designated by such authority, open for at least 12 consecutive hours after the polls close or until the ballots from all precincts with in-precinct counting equipment within the jurisdiction of the election authority have been returned to the election authority. Ballots returned to the office of the election authority which are not signed and sealed as required by law shall not be accepted by the election authority until the judges returning the same make and sign the necessary corrections. Upon acceptance of the ballots by the election authority, the judges returning the same shall take a receipt signed by the election authority and stamped with the time and date of such return. The election judges whose duty it is to return any ballots as herein provided shall, in the event such ballots cannot be found when needed, on proper request, produce the receipt which they are to take as above provided.
(Source: P.A. 94-645, eff. 8-22-05; 94-1000, eff. 7-3-06; 95-699, eff. 11-9-07.)

(10 ILCS 5/24A-11) (from Ch. 46, par. 24A-11)
Sec. 24A-11. All proceedings at the location for central counting shall be under the direction of the county clerk or board of election commissioners, as the case may be. Except for any specially trained technicians required for the operation of the automatic tabulating equipment, the employees at the counting station shall be equally divided between members of the 2 leading political parties and all duties performed by such employees shall be by teams consisting of an equal number of members of each political party. Thirty days before an election the county clerk or board of election commissioners shall submit to the chairman of each political party, for his approval or disapproval, a list of persons of his party proposed to be employed. If a chairman fails to notify the election authority of his disapproval of any proposed employee within a period of 10 days thereafter the list shall be deemed approved.
(Source: P.A. 82-1014.)

(10 ILCS 5/24A-13) (from Ch. 46, par. 24A-13)
Sec. 24A-13. The procedure for tabulating the votes by the automatic tabulating equipment shall be under the direction of the election authority and shall conform to the requirements of the automatic tabulating equipment. During any election-related activity utilizing the automatic tabulating equipment, the election authority shall make a reasonable effort to dedicate the equipment to vote processing so as to ensure the security and integrity of the system.
A reasonable number of pollwatchers shall be admitted to the counting location. Persons may observe the tabulating process at the discretion of the election authority; however, at least one representative of each established political party and authorized agents of the State Board of Elections shall be permitted to observe this process at all times. No persons except those employed and authorized for the purpose shall touch any ballot, ballot box, return, or equipment.
The computer operators shall be designated by the election authority and shall be sworn as a deputy of the election authority. In conducting the vote tabulation and canvass, the computer operator must maintain a log which shall include the following information:
1. Alterations made to programs associated with the vote counting process;
2. if applicable, console messages relating to the program and the respective responses made by the operator;
3. the starting time for each precinct counted, the number of cards counted for each precinct, any equipment problems and, insofar as practicable, the number of invalid security punches encountered during that count; and
4. changes and repairs made to the equipment during the vote tabulation and canvass.
The computer operator's log and canvass shall be available for public inspection in the office of the election authority for a period of 60 days following the proclamation of election results. A copy of the computer operator's log and the canvass shall be transmitted to the State Board of Elections upon its request and at its expense.
(Source: P.A. 82-1014.)

(10 ILCS 5/24A-14) (from Ch. 46, par. 24A-14)
Sec. 24A-14. If any ballot is damaged or defective so that it cannot properly be counted by the automatic tabulating equipment, a true duplicate copy shall be made of the damaged ballot in the presence of witnesses and substituted for the damaged ballot. Likewise, a duplicate ballot shall be made of a defective ballot which shall not include the invalid votes. All duplicate ballots shall be clearly labeled "duplicate", shall bear a serial number which shall be registered on the damaged or defective ballot, and shall be counted in lieu of the damaged or defective ballot.
(Source: Laws 1965, p. 2220.)

(10 ILCS 5/24A-15) (from Ch. 46, par. 24A-15)
Sec. 24A-15. The precinct return printed by the automatic tabulating equipment shall include the number of ballots cast and votes cast for each candidate and proposition and shall constitute the official return of each precinct. In addition to the precinct return, the election authority shall provide the number of applications for ballots in each precinct, the write-in votes, the total number of ballots counted in each precinct for each political subdivision and district and the number of registered voters in each precinct. However, the election authority shall check the totals shown by the precinct return and, if there is an obvious discrepancy with respect to the total number of votes cast in any precinct, shall have the ballots for such precinct retabulated to correct the return. The procedures for retabulation shall apply prior to and after the proclamation is completed; however, after the proclamation of results, the election authority must obtain a court order to unseal voted ballots except for election contests and discovery recounts. In those election jurisdictions that utilize in-precinct counting equipment, the certificate of results, which has been prepared by the judges of election after the ballots have been tabulated, shall be the document used for the canvass of votes for such precinct. Whenever a discrepancy exists during the canvass of votes between the unofficial results and the certificate of results, or whenever a discrepancy exists during the canvass of votes between the certificate of results and the set of totals which has been affixed to such certificate of results, the ballots for such precinct shall be retabulated to correct the return. As an additional part of this check prior to the proclamation, in those jurisdictions where in-precinct counting equipment is utilized, the election authority shall retabulate the total number of votes cast in 5% of the precincts within the election jurisdiction, as well as 5% of the voting devices used in early voting. The precincts and the voting devices to be retabulated shall be selected after election day on a random basis by the State Board of Elections, so that every precinct in the election jurisdiction and every voting device used in early voting has an equal mathematical chance of being selected. The State Board of Elections shall design a standard and scientific random method of selecting the precincts and voting devices which are to be retabulated. The State central committee chairman of each established political party shall be given prior written notice of the time and place of such random selection procedure and may be represented at such procedure. Such retabulation shall consist of counting the ballot cards which were originally counted and shall not involve any determination as to which ballot cards were, in fact, properly counted. The ballots from the precincts selected for such retabulation shall remain at all times under the custody and control of the election authority and shall be transported and retabulated by the designated staff of the election authority.
As part of such retabulation, the election authority shall test the computer program in the selected precincts and on the selected early voting devices. Such test shall be conducted by processing a preaudited group of ballots so punched so as to record a predetermined number of valid votes for each candidate and on each public question, and shall include for each office one or more ballots which have votes in excess of the number allowed by law in order to test the ability of the equipment to reject such votes. If any error is detected, the cause therefor shall be ascertained and corrected and an errorless count shall be made prior to the official canvass and proclamation of election results.
The State Board of Elections, the State's Attorney and other appropriate law enforcement agencies, the county chairman of each established political party and qualified civic organizations shall be given prior written notice of the time and place of such retabulation and may be represented at such retabulation.
The results of this retabulation shall be treated in the same manner and have the same effect as the results of the discovery procedures set forth in Section 22-9.1 of this Act. Upon completion of the retabulation, the election authority shall print a comparison of the results of the retabulation with the original precinct return printed by the automatic tabulating equipment. Such comparison shall be done for each precinct and for each early voting device selected for testing and for each office voted upon within that precinct or on that voting device, and the comparisons shall be open to the public.
(Source: P.A. 97-81, eff. 7-5-11.)

(10 ILCS 5/24A-15.01) (from Ch. 46, par. 24A-15.01)
Sec. 24A-15.01. Upon completion of the tabulation and retabulation of votes pursuant to Sections 24A-11 through 24A-15, the ballots from each precinct shall be replaced in the container in which they were transported to the central counting station. If such container is not a type which may be securely locked, then each such container - before being transferred from the counting station to storage - shall be sealed with filament tape wrapped around such container lengthwise and crosswise, at least twice each way, and in such manner that the ballots cannot be removed from the container without breaking the tape.
(Source: P.A. 88-45.)

(10 ILCS 5/24A-15.1) (from Ch. 46, par. 24A-15.1)
Sec. 24A-15.1. Except as herein provided, discovery recounts and election contests shall be conducted as otherwise provided for in this Code. The automatic tabulating equipment shall be tested prior to the discovery recount or election contest as provided in Section 24A-9, and then the official ballots or ballot cards shall be recounted on the automatic tabulating equipment. In addition, (1) the ballot or ballot cards shall be checked for the presence or absence of judges' initials and other distinguishing marks, and (2) the ballots marked "Rejected", "Defective", "Objected to", "Vote by Mail Ballot", and "Early Ballot" shall be examined to determine the propriety of the labels, and (3) the "Duplicate Vote by Mail Ballots", "Duplicate Early Ballots", "Duplicate Overvoted Ballots", and "Duplicate Damaged Ballots" shall be compared with their respective originals to determine the correctness of the duplicates.
Any person who has filed a petition for discovery recount may request that a redundant count be conducted in those precincts in which the discovery recount is being conducted. The additional costs of such a redundant count shall be borne by the requesting party.
The log of the computer operator and all materials retained by the election authority in relation to vote tabulation and canvass shall be made available for any discovery recount or election contest.
(Source: P.A. 100-201, eff. 8-18-17.)

(10 ILCS 5/24A-16) (from Ch. 46, par. 24A-16)
Sec. 24A-16. The State Board of Elections shall approve all voting systems provided by this Article.
No voting system shall be approved unless it fulfills the following requirements:
(1) It enables a voter to vote in absolute secrecy;
(2) (Blank);
(3) It enables a voter to vote a ticket selected in

part from the nominees of one party, and in part from the nominees of any or all parties, and in part from independent candidates and in part of candidates whose names are written in by the voter;

(4) It enables a voter to vote a written or printed

ticket of his own selection for any person for any office for whom he may desire to vote;

(5) It will reject all votes for an office or upon a

proposition when the voter has cast more votes for such office or upon such proposition than he is entitled to cast;

(5.5) It will identify when a voter has not voted for

all statewide constitutional offices;

(6) It will accommodate all propositions to be

submitted to the voters in the form provided by law or, where no such form is provided, then in brief form, not to exceed 75 words;

(7) It will accommodate the tabulation programming

requirements of Sections 24A-6.2, 24B-6.2, and 24C-6.2.

The State Board of Elections shall not approve any voting equipment or system that includes an external Infrared Data Association (IrDA) communications port.
The State Board of Elections is authorized to withdraw its approval of a voting system if the system fails to fulfill the above requirements.
The vendor, person, or other private entity shall be solely responsible for the production and cost of: all application fees; all ballots; additional temporary workers; and other equipment or facilities needed and used in the testing of the vendor's, person's, or other private entity's respective equipment and software.
Any voting system vendor, person, or other private entity seeking the State Board of Elections' approval of a voting system shall, as part of the approval application, submit to the State Board a non-refundable fee. The State Board of Elections by rule shall establish an appropriate fee structure, taking into account the type of voting system approval that is requested (such as approval of a new system, a modification of an existing system, the size of the modification, etc.). No voting system or modification of a voting system shall be approved unless the fee is paid.
No vendor, person, or other entity may sell, lease, or loan, or have a written contract, including a contract contingent upon State Board approval of the voting system or voting system component, to sell, lease, or loan, a voting system or voting system component to any election jurisdiction unless the voting system or voting system component is first approved by the State Board of Elections pursuant to this Section.
(Source: P.A. 98-115, eff. 7-29-13; 98-756, eff. 7-16-14.)

(10 ILCS 5/24A-17) (from Ch. 46, par. 24A-17)
Sec. 24A-17. The State Board of Elections may make reasonable rules for the administration of this Article and may prescribe the number of voting booths required for the various types of voting systems.
(Source: P.A. 78-918.)

(10 ILCS 5/24A-18) (from Ch. 46, par. 24A-18)
Sec. 24A-18. When an electronic voting system is used, the election authority shall cause to be published, at least 5 days before the day of each general and general primary election, in 2 or more newspapers published in and having a general circulation in the county, a true and legible copy of the specimen ballot label containing the names of offices and candidates and statements of measures to be voted on, as near as may be, in the form in which they will appear on the official ballot label on election day. Such true legible copy may be in the form of an actual size ballot label booklet and shall be published as required by this section if distributed in 2 or more newspapers published in and having a general circulation in the county as an insert thereto. For each election prescribed in Article 2A of this Code, such specimen ballots shall be made available for public distribution and shall be supplied to the judges of election for posting in the polling place on the day of election. Notice for the nonpartisan and consolidated elections shall be given as provided in Article 12.
(Source: P.A. 81-1535.)

(10 ILCS 5/24A-20)
Sec. 24A-20. State Board testing of electronic ballot forms using direct recording electronic voting systems. The State Board of Elections may test direct recording electronic voting systems. Testing by the State Board of Elections shall include the operation of direct recording electronic voting systems during a mock voting procedure and during a mock contested election in which ballots are objected to or recounted. The State Board of Elections shall certify to the General Assembly the results of any tests it performs under this Section. Notwithstanding the results of the State Board of Elections test and its certification to the General Assembly, nothing in this Section shall authorize the use of a direct recording electronic voting system unless further authorized by the General Assembly.
(Source: P.A. 90-745, eff. 8-14-98.)

(10 ILCS 5/24A-22)
Sec. 24A-22. Definition of a vote.
(a) Notwithstanding any law to the contrary, for the purpose of this Article, a person casts a valid vote on a punch card ballot when:
(1) A chad on the card has at least one corner

detached from the card;

(2) The fibers of paper on at least one edge of the

chad are broken in a way that permits unimpeded light to be seen through the card; or

(3) An indentation on the chad from the stylus or

other object is present and indicates a clearly ascertainable intent of the voter to vote based on the totality of the circumstances, including but not limited to any pattern or frequency of indentations on other ballot positions from the same ballot card.

(b) Write-in votes shall be counted in a manner consistent with the existing provisions of this Code.
(c) For purposes of this Section, a "chad" is that portion of a ballot card that a voter punches or perforates with a stylus or other designated marking device to manifest his or her vote for a particular ballot position on a ballot card as defined in subsection (a).
(d) Prior to the original counting of any punch card ballots, an election judge may not alter a punch card ballot in any manner, including, but not limited to, the removal or manipulation of chads.
(Source: P.A. 93-574, eff. 8-21-03; 94-645, eff. 8-22-05.)



Article 24B - Electronic, Mechanical Or Electric Voting Systems With Precinct Tabulation Optical Scan Technology Capability

(10 ILCS 5/Art. 24B heading)

(10 ILCS 5/24B-1)
Sec. 24B-1. Purpose. The purpose of this Article is to authorize the use of Precinct Tabulation Optical Scan Technology voting systems approved by the State Board of Elections. In using Precinct Tabulation Optical Scan Technology, the voters or precinct judges record votes by means of inserting marked ballots in scanning and tabulating machines, which machines have voting defect identification capability, and are so designed that ballots will be counted by such machines at one or more counting places. This Article does not apply to voting systems without voting defect identification technology capability. This Article authorizes the use of Precinct Tabulation Optical Scan Technology voting systems for both central counting and in-precinct counting applications.
(Source: P.A. 89-394, eff. 1-1-97.)

(10 ILCS 5/24B-2)
Sec. 24B-2. Definitions. As used in this Article:
"Computer", "automatic tabulating equipment" or "equipment" includes apparatus necessary to automatically examine and count votes as designated on ballots, and data processing machines which can be used for counting ballots and tabulating results.
"Ballot" means paper ballot sheets.
"Ballot configuration" means the particular combination of political subdivision ballots including, for each political subdivision, the particular combination of offices, candidate names and questions as it appears for each group of voters who may cast the same ballot.
"Ballot sheet" means a paper ballot printed on one or both sides which is (1) designed and prepared so that the voter may indicate his or her votes in designated areas, which must be areas clearly printed or otherwise delineated for such purpose, and (2) capable of having votes marked in the designated areas automatically examined, counted, and tabulated by an electronic scanning process.
"Central counting" means the counting of ballots in one or more locations selected by the election authority for the processing or counting, or both, of ballots. A location for central counting shall be within the territorial jurisdiction of the election authority unless there is no suitable tabulating equipment available within his territorial jurisdiction. However, in any event a counting location shall be within this State.
"Computer operator" means any person or persons designated by the election authority to operate the automatic tabulating equipment during any portion of the vote tallying process in an election, but shall not include judges of election operating vote tabulating equipment in the precinct.
"Computer program" or "program" means the set of operating instructions for the automatic tabulating equipment that examines, counts, tabulates, canvasses and prints votes recorded by a voter on a ballot.
"Edit listing" means a computer generated listing of the names of each candidate and proposition as they appear in the program for each precinct.
"Header sheet" means a data processing document which is coded to indicate to the computer the precinct identity of the ballots that will follow immediately and may indicate to the computer how such ballots are to be tabulated.
"In-precinct counting" means the counting of ballots on automatic tabulating equipment provided by the election authority in the same precinct polling place in which those ballots have been cast.
"Marking device" means a pen, computer, or other device approved by the State Board of Elections for marking, or causing to be marked, a paper ballot with ink or other substance which will enable the ballot to be tabulated by automatic tabulating equipment or by an electronic scanning process.
"Precinct Tabulation Optical Scan Technology" means the capability to examine a ballot through electronic means and tabulate the votes at one or more counting places.
"Redundant count" means a verification of the original computer count by another count using compatible equipment or by hand as part of a discovery recount.
"Security designation" means a printed designation placed on a ballot to identify to the computer program the offices and propositions for which votes may be cast and to indicate the manner in which votes cast should be tabulated while negating any inadmissible votes.
"Separate ballot", with respect to ballot sheets, means a separate portion of the ballot sheet which is clearly defined by a border or borders or shading.
"Specimen ballot" means a representation of names of offices and candidates and statements of measures to be voted on which will appear on the official ballot or marking device on election day. The specimen ballot also contains the party and position number where applicable.
"Voting defect identification" means the capability to detect overvoted ballots or ballots which cannot be read by the automatic tabulating equipment.
"Voting defects" means an overvoted ballot, or a ballot which cannot be read by the automatic tabulating equipment.
"Voting system" or "electronic voting system" means that combination of equipment and programs used in the casting, examination and tabulation of ballots and the cumulation and reporting of results by electronic means.
(Source: P.A. 93-574, eff. 8-21-03.)

(10 ILCS 5/24B-3)
Sec. 24B-3. Adoption, experimentation or abandonment of Precinct Tabulation Optical Scan Technology system; Boundaries of precincts; Notice. Except as otherwise provided in this Section, any county board, board of county commissioners and any board of election commissioners, with respect to territory within its jurisdiction, may adopt, experiment with, or abandon a Precinct Tabulation Optical Scan Technology voting system approved for use by the State Board of Elections and may use the Precinct Tabulation Optical Scan Technology voting system in all or some of the precincts within its jurisdiction, or in combination with paper ballots or voting machines. Any county board, board of county commissioners or board of election commissioners may contract for the tabulation of votes at a location outside its territorial jurisdiction when there is no suitable tabulating equipment available within its territorial jurisdiction. In no case may a county board, board of county commissioners or board of election commissioners contract or arrange for the purchase, lease or loan of an electronic Precinct Tabulation Optical Scan Technology voting system or Precinct Tabulation Optical Scan Technology voting system component without the approval of the State Board of Elections as provided by Section 24B-16. However, the county board and board of county commissioners of each county having a population of 40,000 or more, with respect to all elections for which the county board or the county clerk is charged with the duty of providing materials and supplies, and each board of election commissioners in a municipality having a population of 40,000 or more, with respect to elections under its jurisdiction, must provide either Precinct Tabulation Optical Scan Technology voting systems approved for use by the State Board of Elections under this Article or voting systems under Article 24A or Article 24 for each precinct for all such elections except as provided in Section 24-1.2. For purposes of this Section 24B-3, the term "population" does not include persons prohibited from voting by Section 3-5 of this Code.
Before any such Precinct Tabulation Optical Scan Technology system is introduced, adopted or used in any precinct or territory at least 2 months public notice must be given before the date of the first election where the Precinct Tabulation Optical Scan Technology voting system is to be used. The election authority shall publish the notice at least once in one or more newspapers published within the county, or other jurisdiction, where the election is held. If there is no such newspaper, the notice shall be published in a newspaper published in the county and having a general circulation within such jurisdiction. The notice shall be substantially as follows:
Notice is hereby given that on (give date), at (give place where election is held) in the county of ...., an election will be held for (give name of offices to be filled) at which a Precinct Tabulation Optical Scan Technology electronic voting system will be used.
Dated at.... on (insert date).
This notice referred to shall be given only at the first election at which the Precinct Tabulation Optical Scan Technology voting machines or Precinct Tabulation Optical Scan Technology voting systems are used.
(Source: P.A. 91-357, eff. 7-29-99.)

(10 ILCS 5/24B-3.1)
Sec. 24B-3.1. Retention or consolidation or alteration of existing precincts; Change of location. When a Precinct Tabulation Optical Scan Technology electronic voting system is used, the county board or board of election commissioners may retain existing precincts or may consolidate, combine, alter, decrease or enlarge the boundaries of the precincts to change the number of registered voters of the precincts using the electronic Precinct Tabulation Optical Scan Technology voting system, establishing the number of registered voters within each precinct at a number not to exceed 800 as the appropriate county board or board of election commissioners determines will afford adequate voting facilities and efficient and economical elections.
Except in the event of a fire, flood or total loss of heat in a place fixed or established pursuant to law by any county board or board of election commissioners as a polling place for an election, no election authority shall change the location of a polling place established for any precinct after notice of the place of holding the election for that precinct has been given as required under Article 12 unless the election authority notifies all registered voters in the precinct of the change in location by first class mail in sufficient time for the notice to be received by the registered voters in the precinct at least one day prior to the date of the election.
(Source: P.A. 89-394, eff. 1-1-97.)

(10 ILCS 5/24B-4)
Sec. 24B-4. Use of Precinct Tabulation Optical Scan Technology System; Requisites; Applicable procedure. Precinct Tabulation Optical Scan Technology voting systems may be used in elections provided that the Precinct Tabulation Optical Scan Technology systems enable the voter to cast a vote for all offices and on all measures on which he or she is entitled to vote, and that the automatic Precinct Tabulation Optical Scan Technology tabulating equipment may be set to return any ballot sheet on which the number of votes for an office or proposition exceeds the number of votes which the voter is entitled to cast, or any ballot sheet which cannot be read by the automatic tabulating equipment, and provided that such systems are approved for use by the State Board of Elections.
So far as applicable, the procedure provided for voting paper ballots shall apply when Precinct Tabulation Optical Scan Technology electronic voting systems are used. However, the provisions of this Article 24B will govern when there are conflicts.
(Source: P.A. 89-394, eff. 1-1-97.)

(10 ILCS 5/24B-5)
Sec. 24B-5. Voting Booths. In precincts where an electronic Precinct Tabulation Optical Scan Technology voting system is used, a sufficient number of voting booths shall be provided for the use of the systems according to the requirements determined by the State Board of Elections, and the booths shall be arranged in the same manner as provided for use with paper ballots. Each booth shall be placed so that the entrance to each booth faces a wall in a manner that no judge of election or pollwatcher is able to observe a voter casting a ballot.
(Source: P.A. 89-394, eff. 1-1-97.)

(10 ILCS 5/24B-5.1)
Sec. 24B-5.1. Instruction of Voters; Instruction Model; Partiality to Political Party; Manner of Instruction. Before entering the voting booth each voter shall be offered instruction in the marking of the Precinct Tabulation Optical Scan Technology ballot sheet. In instructing voters, no precinct official may show partiality to any political party. The duties of instruction shall be discharged by a judge from each of the political parties represented and they shall alternate serving as instructor so that each judge shall serve a like time at such duties. No instructions may be given after the voter has entered the voting booth.
No precinct official, or person assisting a voter may in any manner request, suggest, or seek to persuade or induce any voter to cast his or her vote for any particular ticket, candidate, amendment, question or proposition. All instructions shall be given by precinct officials in a manner that it may be observed by other persons in the polling place.
(Source: P.A. 89-394, eff. 1-1-97; 89-700, eff. 1-17-97.)

(10 ILCS 5/24B-5.2)
Sec. 24B-5.2. Demonstrator Precinct Tabulation Optical Scan Technology Electronic Voting System; Placement in Public Library. When an electronic Precinct Tabulation Optical Scan Technology voting system is used in a forthcoming election, the election authority may provide, for the purpose of instructing voters in the election, one demonstrator electronic Precinct Tabulation Optical Scan Technology voting system for placement in any public library within the political subdivision where the election occurs. If the placement of a demonstrator takes place it shall be made available at least 30 days before the election.
(Source: P.A. 89-394, eff. 1-1-97.)

(10 ILCS 5/24B-6)
Sec. 24B-6. Ballot Information; Arrangement; Electronic Precinct Tabulation Optical Scan Technology Voting System; Vote by Mail Ballots; Spoiled Ballots. The ballot information, shall, as far as practicable, be in the order of arrangement provided for paper ballots, except that the information may be in vertical or horizontal rows, or on a number of separate pages or displays on the marking device. Ballots for all questions or propositions to be voted on should be provided in a similar manner and must be arranged on the ballot sheet or marking device in the places provided for such purposes. Ballots shall be of white paper unless provided otherwise by administrative rule of the State Board of Elections or otherwise specified.
All propositions, including but not limited to propositions calling for a constitutional convention, constitutional amendment, judicial retention, and public measures to be voted upon shall be placed on separate portions of the ballot sheet or marking device by utilizing borders or grey screens. Candidates shall be listed on a separate portion of the ballot sheet or marking device by utilizing borders or grey screens. Whenever a person has submitted a declaration of intent to be a write-in candidate as required in Sections 17-16.1 and 18-9.1, a line or lines on which the voter may select a write-in candidate shall be printed below the name of the last candidate nominated for such office. Such line or lines shall be proximate to an area provided for marking votes for the write-in candidate or candidates. The number of write-in lines for an office shall equal the number of persons who have filed declarations of intent to be write-in candidates plus an additional line or lines for write-in candidates who qualify to file declarations to be write-in candidates under Sections 17-16.1 and 18-9.1 when the certification of ballot contains the words "OBJECTION PENDING" next to the name of that candidate, up to the number of candidates for which a voter may vote. In the case of write-in lines for the offices of Governor and Lieutenant Governor, 2 lines shall be printed within a bracket and a single square shall be printed in front of the bracket. More than one amendment to the constitution may be placed on the same portion of the ballot sheet or marking device. Constitutional convention or constitutional amendment propositions shall be printed or displayed on a separate portion of the ballot sheet or marking device and designated by borders or grey screens, unless otherwise provided by administrative rule of the State Board of Elections. More than one public measure or proposition may be placed on the same portion of the ballot sheet or marking device. More than one proposition for retention of judges in office may be placed on the same portion of the ballot sheet or marking device. Names of candidates shall be printed in black. The party affiliation of each candidate or the word "independent" shall appear near or under the candidate's name, and the names of candidates for the same office shall be listed vertically under the title of that office, on separate pages of the marking device, or as otherwise approved by the State Board of Elections. If no candidate or candidates file for an office and if no person or persons file a declaration as a write-in candidate for that office, then below the title of that office the election authority instead shall print "No Candidate". In the case of nonpartisan elections for officers of political subdivisions, unless the statute or an ordinance adopted pursuant to Article VII of the Constitution requires otherwise, the listing of nonpartisan candidates shall not include any party or "independent" designation. Judicial retention questions and ballot questions for all public measures and other propositions shall be designated by borders or grey screens on the ballot or marking device. In primary elections, a separate ballot, or displays on the marking device, shall be used for each political party holding a primary, with the ballot or marking device arranged to include names of the candidates of the party and public measures and other propositions to be voted upon on the day of the primary election.
If the ballot includes both candidates for office and public measures or propositions to be voted on, the election official in charge of the election shall divide the ballot or displays on the marking device in sections for "Candidates" and "Propositions", or separate ballots may be used.
Vote by Mail ballots may consist of envelopes, paper ballots, or ballot sheets. Where a Precinct Tabulation Optical Scan Technology ballot is used for voting by mail it must be accompanied by voter instructions.
Any voter who spoils his or her ballot, makes an error, or has a ballot returned by the automatic tabulating equipment may return the ballot to the judges of election and get another ballot.
(Source: P.A. 98-1171, eff. 6-1-15.)

(10 ILCS 5/24B-6.1)
Sec. 24B-6.1. Ballots; Security Designation; Header Cards; Precinct Programs. In all elections conducted under this Article, ballots shall have a security designation. In precincts where more than one ballot configuration may be voted upon, ballots shall have a different security designation for each ballot configuration. If a precinct has only one possible ballot configuration, the ballots must have a security designation to identify the election. Where ballots from more than one precinct are being tabulated, the ballots from each precinct must be clearly identified; official results shall not be generated unless the precinct identification for any precinct corresponds. When the tabulating equipment being used requires entering the program immediately before tabulating the ballots for each precinct, the precinct program may be used.
(Source: P.A. 89-394, eff. 1-1-97.)

(10 ILCS 5/24B-6.2)
Sec. 24B-6.2. Programming of automatic tabulating equipment. Beginning with the 2014 general election and all primary, consolidated, general, and special elections thereafter, automatic tabulating equipment authorized by this Section and programmed for a primary, consolidated, general, or special election conducted pursuant to general election law shall be programmed using the unique race and candidate ID numbers assigned by the State Board of Elections. The unique race and candidate ID numbers will be provided to the county clerk or election authority, as the case may be, with the candidate certification prepared by the State Board of Elections. In addition, any new voting system approved by the State after the 2014 general election shall have the capability to export the election results by ballot style and group them by precinct in an electronic format prescribed by the State Board of Elections.
(Source: P.A. 98-115, eff. 7-29-13.)

(10 ILCS 5/24B-7)
Sec. 24B-7. Separate Write-In Ballots. Election authorities utilizing Precinct Tabulation Optical Scan Technology shall not use separate write-in ballots. All write-in votes are to be cast on the ballot sheet.
(Source: P.A. 89-394, eff. 1-1-97.)

(10 ILCS 5/24B-8)
Sec. 24B-8. Preparation for Use; Comparison of Ballots; Operational Checks of Automatic Precinct Tabulation Optical Scan Technology Tabulating Equipment; Pollwatchers. The county clerk or board of election commissioners shall cause the approved marking devices to be delivered to the polling places. Before the opening of the polls the judges of election shall compare the ballots or displays on the marking device used with the specimen ballots furnished and see that the names, numbers and letters thereon agree and shall certify thereto on forms provided by the county clerk or board of election commissioners.
In addition, in those polling places where in-precinct Precinct Tabulation Optical Scan Technology counting equipment is utilized, the judges of election shall make an operational check of the automatic Precinct Tabulation Optical Scan Technology tabulating equipment before the opening of the polls. The judges of election shall ensure that the totals are all zeroes in the count column on the Precinct Tabulation Optical Scan Technology unit.
Pollwatchers as provided by law shall be permitted to closely observe the judges in these procedures and to periodically inspect the Precinct Tabulation Optical Scan Technology equipment when not in use by the voters.
(Source: P.A. 93-574, eff. 8-21-03.)

(10 ILCS 5/24B-9)
Sec. 24B-9. Testing of Precinct Tabulation Optical Scan Technology Equipment and Program; Custody of Programs, Test Materials and Ballots. Prior to the public test, the election authority shall conduct an errorless pre-test of the automatic Precinct Tabulation Optical Scan Technology tabulating equipment and program and marking device to determine that they will correctly detect Voting Defects and count the votes cast for all offices and all measures. On any day not less than 5 days prior to the election day, the election authority shall publicly test the automatic Precinct Tabulation Optical Scan Technology tabulating equipment and program to determine that they will correctly detect Voting Defects and count the votes cast for all offices and on all measures. Public notice of the time and place of the test shall be given at least 48 hours before the test by publishing the notice in one or more newspapers within the election jurisdiction of the election authority, if a newspaper is published in that jurisdiction. If a newspaper is not published in that jurisdiction, notice shall be published in a newspaper of general circulation in that jurisdiction. Timely written notice stating the date, time, and location of the public test shall also be provided to the State Board of Elections. The test shall be open to representatives of the political parties, the press, representatives of the State Board of Elections, and the public. The test shall be conducted by processing a preaudited group of ballots marked to record a predetermined number of valid votes for each candidate and on each measure, and shall include for each office one or more ballots having votes exceeding the number allowed by law to test the ability of the automatic tabulating equipment or marking device to reject the votes. The test shall also include producing an edit listing. In those election jurisdictions where in-precinct counting equipment is used, a public test of both the equipment and program shall be conducted as nearly as possible in the manner prescribed above. The State Board of Elections may select as many election jurisdictions as the Board deems advisable in the interests of the election process of this State, to order a special test of the automatic tabulating equipment and program before any regular election. The Board may order a special test in any election jurisdiction where, during the preceding 12 months, computer programming errors or other errors in the use of electronic voting systems resulted in vote tabulation errors. Not less than 30 days before any election, the State Board of Elections shall provide written notice to those selected jurisdictions of their intent to conduct a test. Within 5 days of receipt of the State Board of Elections' written notice of intent to conduct a test, the selected jurisdictions shall forward to the principal office of the State Board of Elections a copy of all specimen ballots. The State Board of Elections' tests shall be conducted and completed not less than 2 days before the public test and under the supervision of the Board. The vendor, person, or other private entity shall be solely responsible for the production and cost of: all ballots; additional temporary workers; and other equipment or facilities needed and used in the testing of the vendor's, person's, or other private entity's respective equipment and software. After an errorless test, materials used in the public test, including the program, if appropriate, shall be sealed and remain sealed until the test is run again on election day. If any error is detected, the cause of the error shall be determined and corrected, and an errorless public test shall be made before the automatic tabulating equipment is approved. Each election authority shall file a sealed copy of each tested program to be used within its jurisdiction at an election with the State Board of Elections before the election. The Board shall secure the program or programs of each election jurisdiction so filed in its office until the next election of the same type (general primary, general election, consolidated primary, or consolidated election) for which the program or programs were filed. At the expiration of that time, if no election contest or appeal is pending in an election jurisdiction, the Board shall destroy the sealed program or programs. Except where in-precinct counting equipment is used, the test shall be repeated immediately before the start of the official counting of the ballots, in the same manner as set forth above. After the completion of the count, the test shall be re-run using the same program. Immediately after the re-run, all material used in testing the program and the programs shall be sealed and retained under the custody of the election authority for a period of 60 days. At the expiration of that time the election authority shall destroy the voted ballots, together with all unused ballots returned from the precincts. Provided, if any contest of election is pending at the time in which the ballots may be required as evidence and the election authority has notice of the contest, the same shall not be destroyed until after the contest is finally determined. If the use of back-up equipment becomes necessary, the same testing required for the original equipment shall be conducted.
(Source: P.A. 93-574, eff. 8-21-03; 94-1000, eff. 7-3-06.)

(10 ILCS 5/24B-9.1)
Sec. 24B-9.1. Examination of Votes by Electronic Precinct Tabulation Optical Scan Technology Scanning Process or other authorized electronic process; definition of a vote.
(a) Examination of Votes by Electronic Precinct Tabulation Optical Scan Technology Scanning Process. Whenever a Precinct Tabulation Optical Scan Technology process is used to automatically examine and count the votes on ballot sheets, the provisions of this Section shall apply. A voter shall cast a proper vote on a ballot sheet by making a mark, or causing a mark to be made, in the designated area for the casting of a vote for any party or candidate or for or against any proposition. For this purpose, a mark is an intentional darkening of the designated area on the ballot, and not an identifying mark.
(b) For any ballot sheet that does not register a vote for one or more ballot positions on the ballot sheet on a Electronic Precinct Tabulation Optical Scan Technology Scanning Process, the following shall constitute a vote on the ballot sheet:
(1) the designated area for casting a vote for a

particular ballot position on the ballot sheet is fully darkened or shaded in;

(2) the designated area for casting a vote for a

particular ballot position on the ballot sheet is partially darkened or shaded in;

(3) the designated area for casting a vote for a

particular ballot position on the ballot sheet contains a dot or ".", a check, or a plus or "+";

(4) the designated area for casting a vote for a

particular ballot position on the ballot sheet contains some other type of mark that indicates the clearly ascertainable intent of the voter to vote based on the totality of the circumstances, including but not limited to any pattern or frequency of marks on other ballot positions from the same ballot sheet; or

(5) the designated area for casting a vote for a

particular ballot position on the ballot sheet is not marked, but the ballot sheet contains other markings associated with a particular ballot position, such as circling a candidate's name, that indicates the clearly ascertainable intent of the voter to vote, based on the totality of the circumstances, including but not limited to, any pattern or frequency of markings on other ballot positions from the same ballot sheet.

(c) For other electronic voting systems that use a computer as the marking device to mark a ballot sheet, the bar code found on the ballot sheet shall constitute the votes found on the ballot. If, however, the county clerk or board of election commissioners determines that the votes represented by the tally on the bar code for one or more ballot positions is inconsistent with the votes represented by numerical ballot positions identified on the ballot sheet produced using a computer as the marking device, then the numerical ballot positions identified on the ballot sheet shall constitute the votes for purposes of any official canvass or recount proceeding. An electronic voting system that uses a computer as the marking device to mark a ballot sheet shall be capable of producing a ballot sheet that contains all numerical ballot positions selected by the voter, and provides a place for the voter to cast a write-in vote for a candidate for a particular numerical ballot position.
(d) The election authority shall provide an envelope, sleeve or other device to each voter so the voter can deliver the voted ballot sheet to the counting equipment and ballot box without the votes indicated on the ballot sheet being visible to other persons in the polling place.
(Source: P.A. 95-331, eff. 8-21-07.)

(10 ILCS 5/24B-10)
Sec. 24B-10. Receiving, Counting, Tallying and Return of Ballots; Acceptance of Ballots by Election Authority.
(a) In an election jurisdiction which has adopted an electronic Precinct Tabulation Optical Scan Technology voting system, the election official in charge of the election shall select one of the 3 following procedures for receiving, counting, tallying, and return of the ballots:
(1) Two ballot boxes shall be provided for each

polling place. The first ballot box is for the depositing of votes cast on the electronic voting system; and the second ballot box is for all votes cast on other ballots, including any paper ballots required to be voted other than on the Precinct Tabulation Optical Scan Technology electronic voting system. Ballots deposited in the second ballot box shall be counted, tallied, and returned as is elsewhere provided in this Code for the counting and handling of paper ballots. Immediately after the closing of the polls, the judges of election shall make out a slip indicating the number of persons who voted in the precinct at the election. The slip shall be signed by all the judges of election and shall be inserted by them in the first ballot box. The judges of election shall thereupon immediately lock each ballot box; provided, that if the box is not of a type which may be securely locked, the box shall be sealed with filament tape provided for the purpose that shall be wrapped around the box lengthwise and crosswise, at least twice each way, and in a manner that the seal completely covers the slot in the ballot box, and each of the judges shall sign the seal. Two of the judges of election, of different political parties, shall by the most direct route transport both ballot boxes to the counting location designated by the county clerk or board of election commissioners.

Before the ballots of a precinct are fed to the

electronic Precinct Tabulation Optical Scan Technology tabulating equipment, the first ballot box shall be opened at the central counting station by the 2 precinct transport judges. Upon opening a ballot box, the team shall first count the number of ballots in the box. If 2 or more are folded together to appear to have been cast by the same person, all of the ballots folded together shall be marked and returned with the other ballots in the same condition, as near as may be, in which they were found when first opened, but shall not be counted. If the remaining ballots are found to exceed the number of persons voting in the precinct as shown by the slip signed by the judges of election, the ballots shall be replaced in the box, and the box closed and well shaken and again opened and one of the precinct transport judges shall publicly draw out so many ballots unopened as are equal to the excess.

The excess ballots shall be marked "Excess-Not

Counted" and signed by the 2 precinct transport judges and shall be placed in the "After 7:00 p.m. Defective Ballots Envelope". The number of excess ballots shall be noted in the remarks section of the Certificate of Results. "Excess" ballots shall not be counted in the total of "defective" ballots.

The precinct transport judges shall then examine the

remaining ballots for write-in votes and shall count and tabulate the write-in vote.

(2) A single ballot box, for the deposit of all votes

cast, shall be used. All ballots which are not to be tabulated on the electronic voting system shall be counted, tallied, and returned as elsewhere provided in this Code for the counting and handling of paper ballots.

All ballots to be processed and tabulated with the

electronic Precinct Tabulation Optical Scan Technology voting system shall be processed as follows:

Immediately after the closing of the polls, the

precinct judges of election shall open the ballot box and canvass the votes polled to determine that the number of ballots agree with the number of voters voting as shown by the applications for ballot, or if the same do not agree the judges of election shall make such ballots agree with the applications for ballot in the manner provided by Section 17-18 of this Code.

In case of an overvote for any office, the judges of

election, consisting in each case of at least one judge of election of each of the 2 major political parties, shall make a true duplicate ballot of all votes on the ballot except for the office which is overvoted, by using the ballot of the precinct and one of the marking devices, or equivalent ballot, of the precinct to transfer all votes of the voter except for the office overvoted, to an official ballot of that kind used in the precinct at that election. The original ballot upon which there is an overvote shall be clearly labeled "Overvoted Ballot", and each shall bear the same serial number which shall be placed thereon by the judges of election, beginning with number 1 and continuing consecutively for the ballots of that kind in that precinct. The judges of election shall initial the "Duplicate Overvoted Ballot" ballots and shall place them in the box for return of the ballots. The "Overvoted Ballot" ballots shall be placed in the "Duplicate Ballots" envelope. The ballots except any defective or overvoted ballot shall be placed separately in the box for return of the ballots. The judges of election shall examine the ballots to determine if any is damaged or defective so that it cannot be counted by the automatic tabulating equipment. If any ballot is damaged or defective so that it cannot properly be counted by the automatic tabulating equipment, the judges of election, consisting in each case of at least one judge of election of each of the 2 major political parties, shall make a true duplicate ballot of all votes on such ballot by using the ballot of the precinct and one of the marking devices, or equivalent ballot, of the precinct. The original ballot and ballot envelope shall be clearly labeled "Damaged Ballot" and the ballot so produced "Duplicate Damaged Ballot", and each shall bear the same number which shall be placed thereon by the judges of election, commencing with number 1 and continuing consecutively for the ballots of that kind in the precinct. The judges of election shall initial the "Duplicate Damaged Ballot" ballot and shall place them in the box for return of the ballots. The "Damaged Ballot" ballots shall be placed in the "Duplicated Ballots" envelope. A slip indicating the number of voters voting in person and the total number of voters of the precinct who voted at the election shall be made out, signed by all judges of election, and inserted in the box for return of the ballots. The tally sheets recording the write-in votes shall be placed in this box. The judges of election immediately shall securely lock the ballot box or other suitable box furnished for return of the ballots by the election official in charge of the election; provided that if the box is not of a type which may be securely locked, the box shall be sealed with filament tape provided for the purpose which shall be wrapped around the box lengthwise and crosswise, at least twice each way. A separate adhesive seal label signed by each of the judges of election of the precinct shall be affixed to the box to cover any slot therein and to identify the box of the precinct; and if the box is sealed with filament tape as provided rather than locked, such tape shall be wrapped around the box as provided, but in such manner that the separate adhesive seal label affixed to the box and signed by the judges may not be removed without breaking the filament tape and disturbing the signature of the judges. Two of the judges of election, of different major political parties, shall by the most direct route transport the box for return of the ballots and enclosed ballots and returns to the central counting location designated by the election official in charge of the election. If, however, because of the lack of adequate parking facilities at the central counting location or for any other reason, it is impossible or impracticable for the boxes from all the polling places to be delivered directly to the central counting location, the election official in charge of the election may designate some other location to which the boxes shall be delivered by the 2 precinct judges. While at the other location the boxes shall be in the care and custody of one or more teams, each consisting of 4 persons, 2 from each of the 2 major political parties, designated for such purpose by the election official in charge of elections from recommendations by the appropriate political party organizations. As soon as possible, the boxes shall be transported from the other location to the central counting location by one or more teams, each consisting of 4 persons, 2 from each of the 2 major political parties, designated for the purpose by the election official in charge of elections from recommendations by the appropriate political party organizations.

The "Defective Ballots" envelope, and "Duplicated

Ballots" envelope each shall be securely sealed and the flap or end of each envelope signed by the precinct judges of election and returned to the central counting location with the box for return of the ballots, enclosed ballots and returns.

At the central counting location, a team of tally

judges designated by the election official in charge of the election shall check the box returned containing the ballots to determine that all seals are intact, and shall open the box, check the voters' slip and compare the number of ballots so delivered against the total number of voters of the precinct who voted, remove the ballots and deliver them to the technicians operating the automatic tabulating equipment. Any discrepancies between the number of ballots and total number of voters shall be noted on a sheet furnished for that purpose and signed by the tally judges.

(3) A single ballot box, for the deposit of all votes

cast, shall be used. Immediately after the closing of the polls, the precinct judges of election shall securely lock the ballot box; provided that if such box is not of a type which may be securely locked, the box shall be sealed with filament tape provided for the purpose which shall be wrapped around the box lengthwise and crosswise, at least twice each way. A separate adhesive seal label signed by each of the judges of election of the precinct shall be affixed to the box to cover any slot therein and to identify the box of the precinct; and if the box is sealed with filament tape as provided rather than locked, such tape shall be wrapped around the box as provided, but in a manner that the separate adhesive seal label affixed to the box and signed by the judges may not be removed without breaking the filament tape and disturbing the signature of the judges. Two of the judges of election, of different major political parties, shall by the most direct route transport the box for return of the ballots and enclosed vote by mail and early ballots and returns to the central counting location designated by the election official in charge of the election. If however, because of the lack of adequate parking facilities at the central counting location or for some other reason, it is impossible or impracticable for the boxes from all the polling places to be delivered directly to the central counting location, the election official in charge of the election may designate some other location to which the boxes shall be delivered by the 2 precinct judges. While at the other location the boxes shall be in the care and custody of one or more teams, each consisting of 4 persons, 2 from each of the 2 major political parties, designated for the purpose by the election official in charge of elections from recommendations by the appropriate political party organizations. As soon as possible, the boxes shall be transported from the other location to the central counting location by one or more teams, each consisting of 4 persons, 2 from each of the 2 major political parties, designated for the purpose by the election official in charge of the election from recommendations by the appropriate political party organizations.

At the central counting location there shall be one

or more teams of tally judges who possess the same qualifications as tally judges in election jurisdictions using paper ballots. The number of the teams shall be determined by the election authority. Each team shall consist of 5 tally judges, 3 selected and approved by the county board from a certified list furnished by the chairman of the county central committee of the party with the majority of members on the county board and 2 selected and approved by the county board from a certified list furnished by the chairman of the county central committee of the party with the second largest number of members on the county board. At the central counting location a team of tally judges shall open the ballot box and canvass the votes polled to determine that the number of ballot sheets therein agree with the number of voters voting as shown by the applications for ballot and, if the same do not agree, the tally judges shall make such ballots agree with the number of applications for ballot in the manner provided by Section 17-18 of this Code. The tally judges shall then examine all ballot sheets that are in the ballot box to determine whether they bear the initials of the precinct judge of election. If any ballot is not initialed, it shall be marked on the back "Defective", initialed as to that label by all tally judges immediately under the word "Defective", and not counted, but placed in the envelope provided for that purpose labeled "Defective Ballots Envelope". An overvote for one office shall invalidate only the vote or count for that particular office.

At the central counting location, a team of tally

judges designated by the election official in charge of the election shall deliver the ballot sheets to the technicians operating the automatic Precinct Tabulation Optical Scan Technology tabulating equipment. Any discrepancies between the number of ballots and total number of voters shall be noted on a sheet furnished for that purpose and signed by the tally judges.

(b) Regardless of which procedure described in subsection (a) of this Section is used, the judges of election designated to transport the ballots properly signed and sealed, shall ensure that the ballots are delivered to the central counting station no later than 12 hours after the polls close. At the central counting station, a team of tally judges designated by the election official in charge of the election shall examine the ballots so transported and shall not accept ballots for tabulating which are not signed and sealed as provided in subsection (a) of this Section until the judges transporting the ballots make and sign the necessary corrections. Upon acceptance of the ballots by a team of tally judges at the central counting station, the election judges transporting the ballots shall take a receipt signed by the election official in charge of the election and stamped with the date and time of acceptance. The election judges whose duty it is to transport any ballots shall, in the event the ballots cannot be found when needed, on proper request, produce the receipt which they are to take as above provided.
(Source: P.A. 98-1171, eff. 6-1-15.)

(10 ILCS 5/24B-10.1)
Sec. 24B-10.1. In-Precinct Counting Equipment; Procedures for Counting and Tallying Ballots. In an election jurisdiction where Precinct Tabulation Optical Scan Technology counting equipment is used, the following procedures for counting and tallying the ballots shall apply:
Before the opening of the polls, and before the ballots are entered into the automatic tabulating equipment, the judges of election shall be sure that the totals are all zeros in the counting column. Ballots may then be counted by entering or scanning each ballot into the automatic tabulating equipment. Throughout the election day and before the closing of the polls, no person may check any vote totals for any candidate or proposition on the automatic tabulating equipment. Such automatic tabulating equipment shall be programmed so that no person may reset the equipment for refeeding of ballots unless provided a code from an authorized representative of the election authority. At the option of the election authority, the ballots may be fed into the Precinct Tabulation Optical Scan Technology equipment by the voters under the direct supervision of the judges of elections.
Immediately after the closing of the polls, the precinct judges of election shall open the ballot box and count the number of ballots to determine if the number agrees with the number of voters voting as shown on the Precinct Tabulation Optical Scan Technology equipment and by the applications for ballot or, if the same do not agree, the judges of election shall make the ballots agree with the applications for ballot in the manner provided by Section 17-18 of this Code. The judges of election shall then examine all ballots which are in the ballot box to determine whether the ballots contain the initials of a precinct judge of election. If any ballot is not initialed, it shall be marked on the back "Defective", initialed as to such label by all judges immediately under the word "Defective" and not counted. The judges of election shall place an initialed blank official ballot in the place of the defective ballot, so that the count of the ballots to be counted on the automatic tabulating equipment will be the same, and each "Defective Ballot" and "Replacement" ballot shall contain the same serial number which shall be placed thereon by the judges of election, beginning with number 1 and continuing consecutively for the ballots of that kind in that precinct. The original "Defective" ballot shall be placed in the "Defective Ballot Envelope" provided for that purpose.
If the judges of election have removed a ballot pursuant to Section 17-18, have labeled "Defective" a ballot which is not initialed, or have otherwise determined under this Code to not count a ballot originally deposited into a ballot box, the judges of election shall be sure that the totals on the automatic tabulating equipment are reset to all zeros in the counting column. Thereafter the judges of election shall enter or otherwise scan each ballot to be counted in the automatic tabulating equipment. Resetting the automatic tabulating equipment to all zeros and re-entering of ballots to be counted may occur at the precinct polling place, the office of the election authority, or any receiving station designated by the election authority. The election authority shall designate the place for resetting and re-entering or re-scanning.
When a Precinct Tabulation Optical Scan Technology electronic voting system is used which uses a paper ballot, the judges of election shall examine the ballot for write-in votes. When the voter has cast a write-in vote, the judges of election shall compare the write-in vote with the votes on the ballot to determine whether the write-in results in an overvote for any office, unless the Precinct Tabulation Optical Scan Technology equipment has already done so. In case of an overvote for any office, the judges of election, consisting in each case of at least one judge of election of each of the 2 major political parties, shall make a true duplicate ballot of all votes on such ballot except for the office which is overvoted, by using the ballot of the precinct and one of the marking devices, or equivalent ballot, of the precinct so as to transfer all votes of the voter, except for the office overvoted, to a duplicate ballot. The original ballot upon which there is an overvote shall be clearly labeled "Overvoted Ballot", and each such "Overvoted Ballot" as well as its "Replacement" shall contain the same serial number which shall be placed thereon by the judges of election, beginning with number 1 and continuing consecutively for the ballots of that kind in that precinct. The "Overvoted Ballot" shall be placed in an envelope provided for that purpose labeled "Duplicate Ballot" envelope, and the judges of election shall initial the "Replacement" ballots and shall place them with the other ballots to be counted on the automatic tabulating equipment.
If any ballot is damaged or defective, or if any ballot contains a Voting Defect, so that it cannot properly be counted by the automatic tabulating equipment, the voter or the judges of election, consisting in each case of at least one judge of election of each of the 2 major political parties, shall make a true duplicate ballot of all votes on such ballot by using the ballot of the precinct and one of the marking devices of the precinct, or equivalent. If a damaged ballot, the original ballot shall be clearly labeled "Damaged Ballot" and the ballot so produced shall be clearly labeled "Damaged Ballot" and the ballot so produced shall be clearly labeled "Duplicate Damaged Ballot", and each shall contain the same serial number which shall be placed by the judges of election, beginning with number 1 and continuing consecutively for the ballots of that kind in the precinct. The judges of election shall initial the "Duplicate Damaged Ballot" ballot and shall enter or otherwise scan the duplicate damaged ballot into the automatic tabulating equipment. The "Damaged Ballots" shall be placed in the "Duplicated Ballots" envelope; after all ballots have been successfully read, the judges of election shall check to make certain that the Precinct Tabulation Optical Scan Technology equipment readout agrees with the number of voters making application for ballot in that precinct. The number shall be listed on the "Statement of Ballots" form provided by the election authority.
The totals for all candidates and propositions shall be tabulated. One copy of an "In-Precinct Totals Report" shall be generated by the automatic tabulating equipment for return to the election authority. One copy of an "In-Precinct Totals Report" shall be generated and posted in a conspicuous place inside the polling place, provided that any authorized pollwatcher or other official authorized to be present in the polling place to observe the counting of ballots is present. The judges of election shall provide, if requested, a copy for each authorized pollwatcher or other official authorized to be present in the polling place to observe the counting of ballots. In addition, sufficient time shall be provided by the judges of election to the pollwatchers to allow them to copy information from the copy which has been posted.
The judges of election shall count all unused ballots and enter the number on the "Statement of Ballots". All "Spoiled", "Defective" and "Duplicated" ballots shall be counted and the number entered on the "Statement of Ballots".
The precinct judges of election shall select a bi-partisan team of 2 judges, who shall immediately return the ballots in a sealed container, along with all other election materials as instructed by the election authority; provided, however, that such container must first be sealed by the election judges with filament tape or other approved sealing devices provided for the purpose which shall be wrapped around the container lengthwise and crosswise, at least twice each way, in a manner that the ballots cannot be removed from the container without breaking the seal and filament tape and disturbing any signatures affixed by the election judges to the container, or which other approved sealing devices are affixed in a manner approved by the election authority. The election authority shall keep the office of the election authority or any receiving stations designated by the authority, open for at least 12 consecutive hours after the polls close or until the ballots from all precincts with in-precinct counting equipment within the jurisdiction of the election authority have been returned to the election authority. Ballots returned to the office of the election authority which are not signed and sealed as required by law shall not be accepted by the election authority until the judges returning the ballots make and sign the necessary corrections. Upon acceptance of the ballots by the election authority, the judges returning the ballots shall take a receipt signed by the election authority and stamped with the time and date of the return. The election judges whose duty it is to return any ballots as provided shall, in the event the ballots cannot be found when needed, on proper request, produce the receipt which they are to take as above provided. The precinct judges of election shall also deliver the Precinct Tabulation Optical Scan Technology equipment to the election authority.
(Source: P.A. 94-645, eff. 8-22-05; 94-1000, eff. 7-3-06; 95-699, eff. 11-9-07.)

(10 ILCS 5/24B-11)
Sec. 24B-11. Proceedings at Location for Central Counting; Employees; Approval of List. All proceedings at the location for central counting shall be under the direction of the county clerk or board of election commissioners. Except for any specially trained technicians required for the operation of the automatic Precinct Tabulation Optical Scan Technology tabulating equipment, the employees at the counting station shall be equally divided between members of the 2 leading political parties and all duties performed by the employees shall be by teams consisting of an equal number of members of each political party. Thirty days before an election the county clerk or board of election commissioners shall submit to the chairman of each political party, for his or her approval or disapproval, a list of persons of his or her party proposed to be employed. If a chairman fails to notify the election authority of his or her disapproval of any proposed employee within a period of 10 days thereafter the list shall be deemed approved.
(Source: P.A. 89-394, eff. 1-1-97.)

(10 ILCS 5/24B-13)
Sec. 24B-13. Tabulating Votes; Direction; Presence of Public; Computer Operator's Log and Canvass. The procedure for tabulating the votes by the automatic Precinct Tabulation Optical Scan Technology tabulating equipment shall be under the direction of the election authority and shall conform to the requirements of the automatic Precinct Tabulation Optical Scan Technology tabulating equipment. During any election-related activity using the automatic Precinct Tabulation Optical Scan Technology tabulating equipment, the election authority shall make a reasonable effort to dedicate the equipment to vote processing to ensure the security and integrity of the system.
A reasonable number of pollwatchers shall be admitted to the counting location. Persons may observe the tabulating process at the discretion of the election authority; however, at least one representative of each established political party and authorized agents of the State Board of Elections shall be permitted to observe this process at all times. No persons except those employed and authorized for the purpose shall touch any ballot, ballot box, return, or equipment.
The computer operator shall be designated by the election authority and shall be sworn as a deputy of the election authority. In conducting the vote tabulation and canvass, the computer operator must maintain a log which shall include the following information:
a. alterations made to programs associated with the

vote counting process;

b. if applicable, console messages relating to the

program and the respective responses made by the operator;

c. the starting time for each precinct counted, the

number of ballots counted for each precinct, any equipment problems and, insofar as practicable, the number of invalid security designations encountered during that count; and

d. changes and repairs made to the equipment during

the vote tabulation and canvass.

The computer operator's log and canvass shall be available for public inspection in the office of the election authority for a period of 60 days following the proclamation of election results. A copy of the computer operator's log and the canvass shall be transmitted to the State Board of Elections upon its request and at its expense.
(Source: P.A. 89-394, eff. 1-1-97.)

(10 ILCS 5/24B-14)
Sec. 24B-14. Damaged Ballots; Duplicates. If any ballot is damaged or defective so that it cannot properly be counted by the automatic Precinct Tabulation Optical Scan Technology tabulating equipment, a true duplicate copy shall be made of the damaged ballot in the presence of witnesses and substituted for the damaged ballot. Likewise, a duplicate ballot shall be made of a defective ballot which shall not include the invalid votes. All duplicate ballots shall be clearly labeled "Duplicate", shall bear a serial number which shall be registered on the damaged or defective ballot, and shall be counted in lieu of the damaged or defective ballot.
(Source: P.A. 89-394, eff. 1-1-97.)

(10 ILCS 5/24B-15)
Sec. 24B-15. Official Return of Precinct; Check of Totals; Retabulation. The precinct return printed by the automatic Precinct Tabulation Optical Scan Technology tabulating equipment shall include the number of ballots cast and votes cast for each candidate and proposition and shall constitute the official return of each precinct. In addition to the precinct return, the election authority shall provide the number of applications for ballots in each precinct, the write-in votes, the total number of ballots counted in each precinct for each political subdivision and district and the number of registered voters in each precinct. However, the election authority shall check the totals shown by the precinct return and, if there is an obvious discrepancy regarding the total number of votes cast in any precinct, shall have the ballots for that precinct retabulated to correct the return. The procedures for retabulation shall apply prior to and after the proclamation is completed; however, after the proclamation of results, the election authority must obtain a court order to unseal voted ballots except for election contests and discovery recounts. In those election jurisdictions that use in-precinct counting equipment, the certificate of results, which has been prepared by the judges of election after the ballots have been tabulated, shall be the document used for the canvass of votes for such precinct. Whenever a discrepancy exists during the canvass of votes between the unofficial results and the certificate of results, or whenever a discrepancy exists during the canvass of votes between the certificate of results and the set of totals which has been affixed to the certificate of results, the ballots for that precinct shall be retabulated to correct the return. As an additional part of this check prior to the proclamation, in those jurisdictions where in-precinct counting equipment is used, the election authority shall retabulate the total number of votes cast in 5% of the precincts within the election jurisdiction, as well as 5% of the voting devices used in early voting. The precincts and the voting devices to be retabulated shall be selected after election day on a random basis by the State Board of Elections, so that every precinct in the election jurisdiction and every voting device used in early voting has an equal mathematical chance of being selected. The State Board of Elections shall design a standard and scientific random method of selecting the precincts and voting devices which are to be retabulated. The State central committee chairman of each established political party shall be given prior written notice of the time and place of the random selection procedure and may be represented at the procedure. The retabulation shall consist of counting the ballots which were originally counted and shall not involve any determination of which ballots were, in fact, properly counted. The ballots from the precincts selected for the retabulation shall remain at all times under the custody and control of the election authority and shall be transported and retabulated by the designated staff of the election authority.
As part of the retabulation, the election authority shall test the computer program in the selected precincts and on the selected early voting devices. The test shall be conducted by processing a preaudited group of ballots marked to record a predetermined number of valid votes for each candidate and on each public question, and shall include for each office one or more ballots which have votes in excess of the number allowed by law to test the ability of the equipment and the marking device to reject such votes. If any error is detected, the cause shall be determined and corrected, and an errorless count shall be made prior to the official canvass and proclamation of election results.
The State Board of Elections, the State's Attorney and other appropriate law enforcement agencies, the county chairman of each established political party and qualified civic organizations shall be given prior written notice of the time and place of the retabulation and may be represented at the retabulation.
The results of this retabulation shall be treated in the same manner and have the same effect as the results of the discovery procedures set forth in Section 22-9.1 of this Code. Upon completion of the retabulation, the election authority shall print a comparison of the results of the retabulation with the original precinct return printed by the automatic tabulating equipment. The comparison shall be done for each precinct and for each early voting device selected for testing and for each office voted upon within that precinct or on that voting device, and the comparisons shall be open to the public. Upon completion of the retabulation, the returns shall be open to the public.
(Source: P.A. 97-81, eff. 7-5-11.)

(10 ILCS 5/24B-15.01)
Sec. 24B-15.01. Transporting Ballots to Central Counting Station; Container. Upon completion of the tabulation and retabulation of votes pursuant to Sections 24B-11 through 24B-15, the ballots from each precinct shall be replaced in the container in which they were transported to the central counting station. If the container is not a type which may be securely locked, then each container, before being transferred from the counting station to storage, shall be sealed with filament tape wrapped around the container lengthwise and crosswise, at least twice each way, and in a manner that the ballots cannot be removed from the container without breaking the tape.
(Source: P.A. 89-394, eff. 1-1-97.)

(10 ILCS 5/24B-15.1)
Sec. 24B-15.1. Discovery recounts and election contests. Except as provided, discovery recounts and election contests shall be conducted as otherwise provided for in this Code. The automatic Precinct Tabulation Optical Scan Technology tabulating equipment shall be tested prior to the discovery recount or election contest as provided in Section 24B-9, and then the official ballots shall be recounted on the automatic tabulating equipment. In addition, (a) the ballots shall be checked for the presence or absence of judges' initials and other distinguishing marks, and (b) the ballots marked "Rejected", "Defective", "Objected To", "Early Ballot", and "Vote by Mail Ballot" shall be examined to determine the propriety of the labels, and (c) the "Duplicate Vote by Mail Ballots", "Duplicate Overvoted Ballots", "Duplicate Early Ballot", and "Duplicate Damaged Ballots" shall be compared with their respective originals to determine the correctness of the duplicates.
Any person who has filed a petition for discovery recount may request that a redundant count be conducted in those precincts in which the discovery recount is being conducted. The additional costs of a redundant count shall be borne by the requesting party.
The log of the computer operator and all materials retained by the election authority in relation to vote tabulation and canvass shall be made available for any discovery recount or election contest.
(Source: P.A. 98-1171, eff. 6-1-15.)

(10 ILCS 5/24B-16)
Sec. 24B-16. Approval of Precinct Tabulation Optical Scan Technology Voting Systems; Requisites. The State Board of Elections shall approve all Precinct Tabulation Optical Scan Technology voting systems provided by this Article.
No Precinct Tabulation Optical Scan Technology voting system shall be approved unless it fulfills the following requirements:
(a) It enables a voter to vote in absolute secrecy;
(b) (Blank);
(c) It enables a voter to vote a ticket selected in

part from the nominees of one party, and in part from the nominees of any or all parties, and in part from independent candidates, and in part of candidates whose names are written in by the voter;

(d) It enables a voter to vote a written or printed

ticket of his or her own selection for any person for any office for whom he or she may desire to vote;

(e) It will reject all votes for an office or upon a

proposition when the voter has cast more votes for the office or upon the proposition than he or she is entitled to cast;

(e-5) It will identify when a voter has not voted for

all statewide constitutional offices; and

(f) It will accommodate all propositions to be

submitted to the voters in the form provided by law or, where no form is provided, then in brief form, not to exceed 75 words.

The State Board of Elections shall not approve any voting equipment or system that includes an external Infrared Data Association (IrDA) communications port.
The State Board of Elections is authorized to withdraw its approval of a Precinct Tabulation Optical Scan Technology voting system if the system fails to fulfill the above requirements.
The vendor, person, or other private entity shall be solely responsible for the production and cost of: all application fees; all ballots; additional temporary workers; and other equipment or facilities needed and used in the testing of the vendor's, person's, or other private entity's respective equipment and software.
Any voting system vendor, person, or other private entity seeking the State Board of Elections' approval of a voting system shall, as part of the approval application, submit to the State Board a non-refundable fee. The State Board of Elections by rule shall establish an appropriate fee structure, taking into account the type of voting system approval that is requested (such as approval of a new system, a modification of an existing system, the size of the modification, etc.). No voting system or modification of a voting system shall be approved unless the fee is paid.
No vendor, person, or other entity may sell, lease, or loan, or have a written contract, including a contract contingent upon State Board approval of the voting system or voting system component, to sell, lease, or loan, a voting system or Precinct Tabulation Optical Scan Technology voting system component to any election jurisdiction unless the voting system or voting system component is first approved by the State Board of Elections pursuant to this Section.
(Source: P.A. 94-1000, eff. 7-3-06; 95-699, eff. 11-9-07.)

(10 ILCS 5/24B-17)
Sec. 24B-17. Rules; Number of Voting Booths. The State Board of Elections may make reasonable rules for the administration of this Article and may prescribe the number of voting booths required for the various types of voting systems.
(Source: P.A. 89-394, eff. 1-1-97.)

(10 ILCS 5/24B-18)
Sec. 24B-18. Specimen Ballots; Publication. When an electronic Precinct Tabulation Optical Scan Technology voting system is used, the election authority shall cause to be published, at least 5 days before the day of each general and general primary election, in 2 or more newspapers published in and having a general circulation in the county, a true and legible copy of the specimen ballot. A true legible copy may be in the form of an actual size ballot and shall be published as required by this Section if distributed in 2 or more newspapers published and having a general circulation in the county as an insert. For each election prescribed in Article 2A of this Code, specimen ballots shall be made available for public distribution and shall be supplied to the judges of election for posting in the polling place on the day of election. Notice for the nonpartisan and consolidated elections shall be given as provided in Article 12.
(Source: P.A. 93-574, eff. 8-21-03.)

(10 ILCS 5/24B-19)
Sec. 24B-19. Additional Method of Voting. The foregoing Sections of this Article shall be deemed to provide a method of voting in addition to the methods otherwise provided in this Code.
(Source: P.A. 89-394, eff. 1-1-97.)

(10 ILCS 5/24B-20)
Sec. 24B-20. Voting Defect Identification Capabilities. An election authority is required to use the Voting Defect Identification capabilities of the automatic tabulating equipment when used in-precinct, including both the capability of identifying an under-vote and the capability of identifying an over-vote.
(Source: P.A. 95-699, eff. 11-9-07.)



Article 24C - Direct Recording Electronic Voting Systems

(10 ILCS 5/Art. 24C heading)

(10 ILCS 5/24C-1)
Sec. 24C-1. Purpose. The purpose of this Article is to authorize the use of Direct Recording Electronic Voting Systems approved by the State Board of Elections. In a Direct Recording Electronic Voting System, voters cast votes by means of a ballot display provided with mechanical or electro-optical devices that can be activated by the voters to mark their choices for the candidates of their preference and for or against public questions. Such voting devices shall be capable of instantaneously recording such votes, storing such votes, producing a permanent paper record and tabulating such votes at the precinct or at one or more counting stations. This Article authorizes the use of Direct Recording Electronic Voting Systems for in-precinct counting applications and for early voting in the office of the election authority and in the offices of local officials authorized by the election authority to conduct such early voting. All other early ballots must be counted at the office of the election authority.
(Source: P.A. 98-1171, eff. 6-1-15.)

(10 ILCS 5/24C-2)
Sec. 24C-2. Definitions. As used in this Article:
"Audit trail" or "audit capacity" means a continuous trail of evidence linking individual transactions related to the casting of a vote, the vote count and the summary record of vote totals, but which shall not allow for the identification of the voter. It shall permit verification of the accuracy of the count and detection and correction of problems and shall provide a record of each step taken in: defining and producing ballots and generating related software for specific elections; installing ballots and software; testing system readiness; casting and tabulating ballots; and producing images of votes cast and reports of vote totals. The record shall incorporate system status and error messages generated during election processing, including a log of machine activities and routine and unusual intervention by authorized and unauthorized individuals. Also part of an audit trail is the documentation of such items as ballots delivered and collected, administrative procedures for system security, pre-election testing of voting systems, and maintenance performed on voting equipment. All test plans, test results, documentation, and other records used to plan, execute, and record the results of the testing and verification, including all material prepared or used by independent testing authorities or other third parties, shall be made part of the public record and shall be freely available via the Internet and paper copy to anyone. "Audit trail" or "audit capacity" also means that the voting system is capable of producing and shall produce immediately after a ballot is cast a permanent paper record of each ballot cast that shall be available as an official record for any recount, redundant count, or verification or retabulation of the vote count conducted with respect to any election in which the voting system is used.
"Ballot" means an electronic audio or video display or any other medium, including paper, used to record a voter's choices for the candidates of their preference and for or against public questions.
"Ballot configuration" means the particular combination of political subdivision or district ballots including, for each political subdivision or district, the particular combination of offices, candidate names and public questions as it appears for each group of voters who may cast the same ballot.
"Ballot image" means a corresponding representation in electronic or paper form of the mark or vote position of a ballot.
"Ballot label" or "ballot screen" means the display of material containing the names of offices and candidates and public questions to be voted on.
"Central counting" means the counting of ballots in one or more locations selected by the election authority for the processing or counting, or both, of ballots. A location for central counting shall be within the territorial jurisdiction of the election authority unless there is no suitable tabulating equipment available within his territorial jurisdiction. However, in any event a counting location shall be within this State.
"Computer", "automatic tabulating equipment" or "equipment" includes apparatus necessary to automatically examine and count votes as designated on ballots, and data processing machines which can be used for counting ballots and tabulating results.
"Computer operator" means any person or persons designated by the election authority to operate the automatic tabulating equipment during any portion of the vote tallying process in an election, but shall not include judges of election operating vote tabulating equipment in the precinct.
"Computer program" or "program" means the set of operating instructions for the automatic tabulating equipment that examines, records, displays, counts, tabulates, canvasses, or prints votes recorded by a voter on a ballot or that displays any and all information, graphics, or other visual or audio information or images used in presenting voting information, instructions, or voter choices.
"Direct recording electronic voting system", "voting system" or "system" means the total combination of mechanical, electromechanical or electronic equipment, programs and practices used to define ballots, cast and count votes, report or display election results, maintain or produce any audit trail information, identify all system components, test the system during development, maintenance and operation, maintain records of system errors and defects, determine specific system changes to be made to a system after initial qualification, and make available any materials to the voter such as notices, instructions, forms or paper ballots.
"Edit listing" means a computer generated listing of the names of each candidate and public question as they appear in the program for each precinct.
"In-precinct counting" means the recording and counting of ballots on automatic tabulating equipment provided by the election authority in the same precinct polling place in which those ballots have been cast.
"Marking device" means any device approved by the State Board of Elections for marking a ballot so as to enable the ballot to be recorded, counted and tabulated by automatic tabulating equipment.
"Permanent paper record" means a paper record upon which shall be printed in human readable form the votes cast for each candidate and for or against each public question on each ballot recorded in the voting system. Each permanent paper record shall be printed by the voting device upon activation of the marking device by the voter and shall contain a unique, randomly assigned identifying number that shall correspond to the number randomly assigned by the voting system to each ballot as it is electronically recorded.
"Redundant count" means a verification of the original computer count of ballots by another count using compatible equipment or other means as part of a discovery recount, including a count of the permanent paper record of each ballot cast by using compatible equipment, different equipment approved by the State Board of Elections for that purpose, or by hand.
"Separate ballot" means a separate page or display screen of the ballot that is clearly defined and distinguishable from other portions of the ballot.
"Voting device" or "voting machine" means an apparatus that contains the ballot label or ballot screen and allows the voter to record his or her vote.
(Source: P.A. 93-574, eff. 8-21-03; 94-645, eff. 8-22-05.)

(10 ILCS 5/24C-3)
Sec. 24C-3. Adoption, experimentation or abandonment of Direct Recording Electronic Voting System; Boundaries of precincts; Notice. Except as otherwise provided in this Section, any county board, board of county commissioners and any board of election commissioners, with respect to territory within its jurisdiction, may adopt, experiment with, or abandon a Direct Recording Electronic Voting System approved for use by the State Board of Elections and may use such System in all or some of the precincts within its jurisdiction, or in combination with paper ballots or other voting systems. Any county board, board of county commissioners or board of election commissioners may contract for the tabulation of votes at a location outside its territorial jurisdiction when there is no suitable tabulating equipment available within its territorial jurisdiction. In no case may a county board, board of county commissioners or board of election commissioners contract or arrange for the purchase, lease or loan of a Direct Recording Electronic Voting System or System component without the approval of the State Board of Elections as provided by Section 24C-16.
Before any Direct Recording Electronic Voting System is introduced, adopted or used in any precinct or territory at least 2 months public notice must be given before the date of the first election where the System is to be used. The election authority shall publish the notice at least once in one or more newspapers published within the county or other jurisdiction, where the election is held. If there is no such newspaper, the notice shall be published in a newspaper published in the county and having a general circulation within such jurisdiction. The notice shall be substantially as follows:
"Notice is hereby given that on ... (give date) ..., at ... (give place where election is held) ... in the county of ..., an election will be held for ... (give name of offices to be filled) ... at which a Direct Recording Electronic Voting System will be used."
Dated at ... this ... day of ... 20....?
This notice referred to shall be given only at the first election at which the Direct Recording Electronic Voting System is used.
(Source: P.A. 93-574, eff. 8-21-03.)

(10 ILCS 5/24C-3.1)
Sec. 24C-3.1. Retention or consolidation or alteration of existing precincts; Change of location. When a Direct Recording Electronic Voting System is used, the county board or board of election commissioners may retain existing precincts or may consolidate, combine, alter, decrease or enlarge the boundaries of the precincts to change the number of registered voters of the precincts using the System, establishing the number of registered voters within each precinct at a number not to exceed 800 as the appropriate county board or board of election commissioners determines will afford adequate voting facilities and efficient and economical elections.
Except in the event of a fire, flood or total loss of heat in a place fixed or established pursuant to law by any county board or board of election commissioners as a polling place for an election, no election authority shall change the location of a polling place established for any precinct after notice of the place of holding the election for that precinct has been given as required under Article 12 unless the election authority notifies all registered voters in the precinct of the change in location by first class mail in sufficient time for the notice to be received by the registered voters in the precinct at least one day prior to the date of the election.
(Source: P.A. 93-574, eff. 8-21-03.)

(10 ILCS 5/24C-4)
Sec. 24C-4. Use of Direct Recording Electronic Voting System; Requisites; Applicable procedure. Direct Recording Electronic Voting Systems may be used in elections provided that such Systems are approved for use by the State Board of Elections. So far as applicable, the procedure provided for voting paper ballots shall apply when Direct Recording Electronic Voting Systems are used. However, the provisions of this Article 24C will govern when there are conflicts.
(Source: P.A. 93-574, eff. 8-21-03.)

(10 ILCS 5/24C-5)
Sec. 24C-5. Voting Stations. In precincts where a Direct Recording Electronic Voting System is used, a sufficient number of voting stations shall be provided for the use of the System according to the requirements determined by the State Board of Elections. Each station shall be placed in a manner so that no judge of election or pollwatcher is able to observe a voter casting a ballot.
(Source: P.A. 93-574, eff. 8-21-03.)

(10 ILCS 5/24C-5.1)
Sec. 24C-5.1. Instruction of Voters; Instruction Model; Partiality to Political Party; Manner of Instruction. Before entering the voting booth each voter shall be offered instruction in using the Direct Recording Electronic Voting System. In instructing voters, no precinct official may show partiality to any political party or candidate. The duties of instruction shall be discharged by a judge from each of the political parties represented and they shall alternate serving as instructor so that each judge shall serve a like time at such duties. No instructions may be given inside a voting booth after the voter has entered the voting booth.
No precinct official or person assisting a voter may in any manner request, suggest, or seek to persuade or induce any voter to cast his or her vote for any particular ticket, candidate, amendment, question or proposition. All instructions shall be given by precinct officials in a manner that it may be observed by other persons in the polling place.
(Source: P.A. 93-574, eff. 8-21-03.)

(10 ILCS 5/24C-5.2)
Sec. 24C-5.2. Demonstration of Direct Recording Electronic Voting System; Placement in Public Library. When a Direct Recording Electronic Voting System is used in a forthcoming election, the election authority may provide, for the purpose of instructing voters in the election, one demonstrator Direct Recording Electronic Voting System unit for placement in any public library or in any other public or private building within the political subdivision where the election occurs. If the placement of a demonstrator takes place it shall be made available at least 30 days before the election.
(Source: P.A. 93-574, eff. 8-21-03.)

(10 ILCS 5/24C-6)
Sec. 24C-6. Ballot Information; Arrangement; Direct Recording Electronic Voting System; Vote by Mail Ballots; Spoiled Ballots. The ballot information, shall, as far as practicable, be in the order of arrangement provided for paper ballots, except that the information may be in vertical or horizontal rows, or on a number of separate pages or display screens.
Ballots for all public questions to be voted on should be provided in a similar manner and must be arranged on the ballot in the places provided for such purposes. All public questions, including but not limited to public questions calling for a constitutional convention, constitutional amendment, or judicial retention, shall be placed on the ballot separate and apart from candidates. Ballots for all public questions shall be clearly designated by borders or different color screens. More than one amendment to the constitution may be placed on the same portion of the ballot sheet. Constitutional convention or constitutional amendment propositions shall be placed on a separate portion of the ballot and designated by borders or unique color screens, unless otherwise provided by administrative rule of the State Board of Elections. More than one public question may be placed on the same portion of the ballot. More than one proposition for retention of judges in office may be placed on the same portion of the ballot.
The party affiliation, if any, of each candidate or the word "independent", where applicable, shall appear near or under the candidate's name, and the names of candidates for the same office shall be listed vertically under the title of that office. In the case of nonpartisan elections for officers of political subdivisions, unless the statute or an ordinance adopted pursuant to Article VII of the Constitution requires otherwise, the listing of nonpartisan candidates shall not include any party or "independent" designation. If no candidate or candidates file for an office and if no person or persons file a declaration as a write-in candidate for that office, then below the title of that office the election authority shall print "No Candidate". In primary elections, a separate ballot shall be used for each political party holding a primary, with the ballot arranged to include names of the candidates of the party and public questions and other propositions to be voted upon on the day of the primary election.
If the ballot includes both candidates for office and public questions or propositions to be voted on, the election official in charge of the election shall divide the ballot in sections for "Candidates" and "Public Questions", or separate ballots may be used.
Any voter who spoils his or her ballot, makes an error, or has a ballot rejected by the automatic tabulating equipment shall be provided a means of correcting the ballot or obtaining a new ballot prior to casting his or her ballot.
Any election authority using a Direct Recording Electronic Voting System may use voting systems approved for use under Articles 24A or 24B of this Code in conducting vote by mail or early voting.
(Source: P.A. 98-1171, eff. 6-1-15.)

(10 ILCS 5/24C-6.1)
Sec. 24C-6.1. Security Designation. In all elections conducted under this Article, ballots shall have a security designation. In precincts where more than one ballot configuration may be voted upon, ballots shall have a different security designation for each ballot configuration. If a precinct has only one possible ballot configuration, the ballots must have a security designation to identify the precinct and the election. Where ballots from more than one precinct are being tabulated, the ballots from each precinct must be clearly identified; official results shall not be generated unless the precinct identification for any precinct corresponds. When the tabulating equipment being used requires entering the program immediately before tabulating the ballots for each precinct, the precinct program may be used. The Direct Recording Electronic Voting System shall be designed to ensure that the proper ballot is selected for each polling place and for each ballot configuration and that the format can be matched to the software or firmware required to interpret it correctly. The system shall provide a means of programming each piece of equipment to reflect the ballot requirements of the election and shall include a means for validating the correctness of the program and of the program's installation in the equipment or in a programmable memory device.
(Source: P.A. 93-574, eff. 8-21-03.)

(10 ILCS 5/24C-6.2)
Sec. 24C-6.2. Programming of automatic tabulating equipment. Beginning with the 2014 general election and all primary, consolidated, general, and special elections thereafter, automatic tabulating equipment authorized by this Section and programmed for a primary, consolidated, general, or special election conducted pursuant to general election law shall be programmed using the unique race and candidate ID numbers assigned by the State Board of Elections. The unique race and candidate ID numbers will be provided to the county clerk or election authority, as the case may be, with the candidate certification prepared by the State Board of Elections. In addition, any new voting system approved by the State after the 2014 general election shall have the capability to export the election results by ballot style and group them by precinct in an electronic format prescribed by the State Board of Elections.
(Source: P.A. 98-115, eff. 7-29-13.)

(10 ILCS 5/24C-7)
Sec. 24C-7. Write-In Ballots. A Direct Recording Electronic Voting System shall provide an acceptable method for a voter to vote for a person whose name does not appear on the ballot using the same apparatus used to record votes for candidates whose names do appear on the ballot. Election authorities utilizing Direct Recording Electronic Voting Systems shall not use separate write-in ballots.
Whenever a person has submitted a declaration of intent to be a write-in candidate as required in Sections 17-16.1 and 18-9.1, a space or spaces in which the name of a candidate or candidates may be written in or recorded by the voter shall appear below the name of the last candidate nominated for such office. The number of write-in lines for an office shall equal the number of persons who have filed declarations of intent to be write-in candidates plus an additional line or lines for write-in candidates who qualify to file declarations to be write-in candidates under Section 17-16.1 or 18-9.1 when the certification of ballot contains the words "OBJECTION PENDING" next to the name of the candidate, up to the number of candidates for which a voter may vote.
(Source: P.A. 95-862, eff. 8-19-08.)

(10 ILCS 5/24C-8)
Sec. 24C-8. Preparation for Use; Comparison of Ballots; Operational Checks of Direct Recording Electronic Voting Systems Equipment; Pollwatchers. The county clerk or board of election commissioners shall cause the approved Direct Recording Electronic Voting System equipment to be delivered to the polling places. Before the opening of the polls, all Direct Recording Voting System devices shall provide a printed record of the following, upon verification of the authenticity of the commands by a judge of election: the election's identification data, the equipment's unit identification, the ballot's format identification, the contents of each active candidate register by office and of each active public question register showing that they contain all zeros, all ballot fields that can be used to invoke special voting options, and other information needed to ensure the readiness of the equipment, and to accommodate administrative reporting requirements.
The Direct Recording Electronic Voting System shall provide a means of opening the polling place and readying the equipment for the casting of ballots. Such means shall incorporate a security seal, a password, or a data code recognition capability to prevent inadvertent or unauthorized actuation of the poll-opening function. If more than one step is required, it shall enforce their execution in the proper sequence.
Pollwatchers as provided by law shall be permitted to closely observe the judges in these procedures and to periodically inspect the Direct Recording Electronic Voting System equipment when not in use by the voters.
(Source: P.A. 93-574, eff. 8-21-03.)

(10 ILCS 5/24C-9)
Sec. 24C-9. Testing of Direct Recording Electronic Voting System Equipment and Programs; Custody of Programs, Test Materials and Ballots. Prior to the public test, the election authority shall conduct an errorless pre-test of the Direct Recording Electronic Voting System equipment and programs to determine that they will correctly detect voting defects and count the votes cast for all offices and all public questions. On any day not less than 5 days prior to the election day, the election authority shall publicly test the Direct Recording Electronic Voting System equipment and programs to determine that they will correctly detect voting errors and accurately count the votes legally cast for all offices and on all public questions. Public notice of the time and place of the test shall be given at least 48 hours before the test by publishing the notice in one or more newspapers within the election jurisdiction of the election authority, if a newspaper is published in that jurisdiction. If a newspaper is not published in that jurisdiction, notice shall be published in a newspaper of general circulation in that jurisdiction. Timely written notice stating the date, time, and location of the public test shall also be provided to the State Board of Elections. The test shall be open to representatives of the political parties, the press, representatives of the State Board of Elections, and the public. The test shall be conducted by entering a pre- audited group of votes designed to record a predetermined number of valid votes for each candidate and on each public question, and shall include for each office one or more ballots having votes exceeding the number allowed by law to test the ability of the automatic tabulating equipment to reject the votes. The test shall also include producing an edit listing. In those election jurisdictions where in-precinct counting equipment is used, a public test of both the equipment and program shall be conducted as nearly as possible in the manner prescribed above. The State Board of Elections may select as many election jurisdictions as the Board deems advisable in the interests of the election process of this State, to order a special test of the automatic tabulating equipment and program before any regular election. The Board may order a special test in any election jurisdiction where, during the preceding 12 months, computer programming errors or other errors in the use of System resulted in vote tabulation errors. Not less than 30 days before any election, the State Board of Elections shall provide written notice to those selected jurisdictions of their intent to conduct a test. Within 5 days of receipt of the State Board of Elections' written notice of intent to conduct a test, the selected jurisdictions shall forward to the principal office of the State Board of Elections a copy of all specimen ballots. The State Board of Elections' tests shall be conducted and completed not less than 2 days before the public test and under the supervision of the Board. The vendor, person, or other private entity shall be solely responsible for the production and cost of: all ballots; additional temporary workers; and other equipment or facilities needed and used in the testing of the vendor's, person's, or other private entity's respective equipment and software. After an errorless test, materials used in the public test, including the program, if appropriate, shall be sealed and remain sealed until the test is run again on election day. If any error is detected, the cause of the error shall be determined and corrected, and an errorless public test shall be made before the automatic tabulating equipment is approved. Each election authority shall file a sealed copy of each tested program to be used within its jurisdiction at an election with the State Board of Elections before the election. The Board shall secure the program or programs of each election jurisdiction so filed in its office until the next election of the same type (general primary, general election, consolidated primary, or consolidated election) for which the program or programs were filed. At the expiration of that time, if no election contest or appeal is pending in an election jurisdiction, the Board shall destroy the sealed program or programs. Except where in-precinct counting equipment is used, the test shall be repeated immediately before the start of the official counting of the ballots, in the same manner as set forth above. After the completion of the count, the test shall be re-run using the same program. Immediately after the re-run, all material used in testing the program and the programs shall be sealed and retained under the custody of the election authority for a period of 60 days. At the expiration of that time the election authority shall destroy the voted ballots, together with all unused ballots returned from the precincts. Provided, if any contest of election is pending at the time in which the ballots may be required as evidence and the election authority has notice of the contest, the same shall not be destroyed until after the contest is finally determined. If the use of back-up equipment becomes necessary, the same testing required for the original equipment shall be conducted.
(Source: P.A. 93-574, eff. 8-21-03; 94-1000, eff. 7-3-06.)

(10 ILCS 5/24C-10)
Sec. 24C-10. Recording of votes by Direct Recording Electronic Voting Systems.
Whenever a Direct Recording Electronic Voting System is used to automatically record and count the votes on ballots, the provisions of this Section shall apply. A voter shall cast a proper vote on a ballot by marking the designated area for the casting of a vote for any party or candidate or for or against any public question. For this purpose, a mark is an intentional selection of the designated area on the ballot by appropriate means and which is not otherwise an identifying mark.
(Source: P.A. 93-574, eff. 8-21-03.)

(10 ILCS 5/24C-11)
Sec. 24C-11. Functional requirements. A Direct Recording Electronic Voting System shall, in addition to satisfying the other requirements of this Article, fulfill the following functional requirements:
(a) Provide a voter in a primary election with the means of casting a ballot containing votes for any and all candidates of the party or parties of his or her choice, and for any and all non-partisan candidates and public questions and preclude the voter from voting for any candidate of any other political party except when legally permitted. In a general election, the system shall provide the voter with means of selecting the appropriate number of candidates for any office, and of voting on any public question on the ballot to which he or she is entitled to vote.
(b) If a voter is not entitled to vote for particular candidates or public questions appearing on the ballot, the system shall prevent the selection of the prohibited votes.
(c) Once the proper ballot has been selected, the system devices shall provide a means of enabling the recording of votes and the casting of said ballot.
(d) System voting devices shall provide voting choices that are clear to the voter and labels indicating the names of every candidate and the text of every public question on the voter's ballot. Each label shall identify the selection button or switch, or the active area of the ballot associated with it. The system shall be able to incorporate minimal, easy-to-follow on-screen instruction for the voter on how to cast a ballot.
(e) Voting devices shall (i) enable the voter to vote for any and all candidates and public questions appearing on the ballot for which the voter is lawfully entitled to vote, in any legal number and combination; (ii) detect and reject all votes for an office or upon a public question when the voter has cast more votes for the office or upon the public question than the voter is entitled to cast; (iii) notify the voter if the voter's choices as recorded on the ballot for an office or public question are fewer than or exceed the number that the voter is entitled to vote for on that office or public question and the effect of casting more or fewer votes than legally permitted; (iv) notify the voter if the voter has failed to completely cast a vote for an office or public question appearing on the ballot; and (v) permit the voter, in a private and independent manner, to verify the votes selected by the voter, to change the ballot or to correct any error on the ballot before the ballot is completely cast and counted. A means shall be provided to indicate each selection after it has been made or canceled.
(f) System voting devices shall provide a means for the voter to signify that the selection of candidates and public questions has been completed. Upon activation, the system shall record an image of the completed ballot, increment the proper ballot position registers, and shall signify to the voter that the ballot has been cast. The system shall then prevent any further attempt to vote until it has been reset or re-enabled by a judge of election.
(g) Each system voting device shall be equipped with a public counter that can be set to zero prior to the opening of the polling place, and that records the number of ballots cast at a particular election. The counter shall be incremented only by the casting of a ballot. The counter shall be designed to prevent disabling or resetting by other than authorized persons after the polls close. The counter shall be visible to all judges of election so long as the device is installed at the polling place.
(h) Each system voting device shall be equipped with a protective counter that records all of the testing and election ballots cast since the unit was built. This counter shall be designed so that its reading cannot be changed by any cause other than the casting of a ballot. The protective counter shall be incapable of ever being reset and it shall be visible at all times when the device is configured for testing, maintenance, or election use.
(i) All system devices shall provide a means of preventing further voting once the polling place has closed and after all eligible voters have voted. Such means of control shall incorporate a visible indication of system status. Each device shall prevent any unauthorized use, prevent tampering with ballot labels and preclude its re-opening once the poll closing has been completed for that election.
(j) The system shall produce a printed summary report of the votes cast upon each voting device. Until the proper sequence of events associated with closing the polling place has been completed, the system shall not allow the printing of a report or the extraction of data. The printed report shall also contain all system audit information to be required by the election authority. Data shall not be altered or otherwise destroyed by report generation and the system shall ensure the integrity and security of data for a period of at least 6 months after the polls close.
(k) If more than one voting device is used in a polling place, the system shall provide a means to manually or electronically consolidate the data from all such units into a single report even if different voting systems are used to record ballots. The system shall also be capable of merging the vote tabulation results produced by other vote tabulation systems, if necessary.
(l) System functions shall be implemented such that unauthorized access to them is prevented and the execution of authorized functions in an improper sequence is precluded. System functions shall be executable only in the intended manner and order, and only under the intended conditions. If the preconditions to a system function have not been met, the function shall be precluded from executing by the system's control logic.
(m) All system voting devices shall incorporate at least 3 memories in the machine itself and in its programmable memory devices.
(n) The system shall include capabilities of recording and reporting the date and time of normal and abnormal events and of maintaining a permanent record of audit information that cannot be turned off. Provisions shall be made to detect and record significant events (e.g., casting a ballot, error conditions that cannot be disposed of by the system itself, time-dependent or programmed events that occur without the intervention of the voter or a judge of election).
(o) The system and each system voting device must be capable of creating, printing and maintaining a permanent paper record and an electronic image of each ballot that is cast such that records of individual ballots are maintained by a subsystem independent and distinct from the main vote detection, interpretation, processing and reporting path. The electronic images of each ballot must protect the integrity of the data and the anonymity of each voter, for example, by means of storage location scrambling. The ballot image records may be either machine-readable or manually transcribed, or both, at the discretion of the election authority.
(p) The system shall include built-in test, measurement and diagnostic software and hardware for detecting and reporting the system's status and degree of operability.
(q) The system shall contain provisions for maintaining the integrity of memory voting and audit data during an election and for a period of at least 6 months thereafter and shall provide the means for creating an audit trail.
(r) The system shall be fully accessible so as to permit blind or visually impaired voters as well as voters with physical disabilities to exercise their right to vote in private and without assistance.
(s) The system shall provide alternative language accessibility if required pursuant to Section 203 of the Voting Rights Act of 1965.
(t) Each voting device shall enable a voter to vote for a person whose name does not appear on the ballot.
(u) The system shall record and count accurately each vote properly cast for or against any candidate and for or against any public question, including the names of all candidates whose names are written in by the voters.
(v) The system shall allow for accepting provisional ballots and for separating such provisional ballots from precinct totals until authorized by the election authority.
(w) The system shall provide an effective audit trail as defined in Section 24C-2 in this Code.
(x) The system shall be suitably designed for the purpose used, be durably constructed, and be designed for safety, accuracy and efficiency.
(y) The system shall comply with all provisions of federal, State and local election laws and regulations and any future modifications to those laws and regulations.
(Source: P.A. 98-1171, eff. 6-1-15; 99-143, eff. 7-27-15.)

(10 ILCS 5/24C-12)
Sec. 24C-12. Procedures for counting and tallying of ballots. In an election jurisdiction where a Direct Recording Electronic Voting System is used, the following procedures for counting and tallying the ballots shall apply:
Before the opening of the polls, the judges of elections shall assemble the voting equipment and devices and turn the equipment on. The judges shall, if necessary, take steps to activate the voting devices and counting equipment by inserting into the equipment and voting devices appropriate data cards containing passwords and data codes that will select the proper ballot formats selected for that polling place and that will prevent inadvertent or unauthorized activation of the poll-opening function. Before voting begins and before ballots are entered into the voting devices, the judges of election shall cause to be printed a record of the following: the election's identification data, the device's unit identification, the ballot's format identification, the contents of each active candidate register by office and of each active public question register showing that they contain all zero votes, all ballot fields that can be used to invoke special voting options, and other information needed to ensure the readiness of the equipment and to accommodate administrative reporting requirements. The judges must also check to be sure that the totals are all zeros in the counting columns and in the public counter affixed to the voting devices.
After the judges have determined that a person is qualified to vote, a voting device with the proper ballot to which the voter is entitled shall be enabled to be used by the voter. The ballot may then be cast by the voter by marking by appropriate means the designated area of the ballot for the casting of a vote for any candidate or for or against any public question. The voter shall be able to vote for any and all candidates and public measures appearing on the ballot in any legal number and combination and the voter shall be able to delete, change or correct his or her selections before the ballot is cast. The voter shall be able to select candidates whose names do not appear upon the ballot for any office by entering electronically as many names of candidates as the voter is entitled to select for each office.
Upon completing his or her selection of candidates or public questions, the voter shall signify that voting has been completed by activating the appropriate button, switch or active area of the ballot screen associated with end of voting. Upon activation, the voting system shall record an image of the completed ballot, increment the proper ballot position registers, and shall signify to the voter that the ballot has been cast. Upon activation, the voting system shall also print a permanent paper record of each ballot cast as defined in Section 24C-2 of this Code. This permanent paper record shall (i) be printed in a clear, readily readable format that can be easily reviewed by the voter for completeness and accuracy and (ii) either be self-contained within the voting device or be deposited by the voter into a secure ballot box. No permanent paper record shall be removed from the polling place except by election officials as authorized by this Article. All permanent paper records shall be preserved and secured by election officials in the same manner as paper ballots and shall be available as an official record for any recount, redundant count, or verification or retabulation of the vote count conducted with respect to any election in which the voting system is used. The voter shall exit the voting station and the voting system shall prevent any further attempt to vote until it has been properly re-activated. If a voting device has been enabled for voting but the voter leaves the polling place without casting a ballot, 2 judges of election, one from each of the 2 major political parties, shall spoil the ballot.
Throughout the election day and before the closing of the polls, no person may check any vote totals for any candidate or public question on the voting or counting equipment. Such equipment shall be programmed so that no person may reset the equipment for reentry of ballots unless provided the proper code from an authorized representative of the election authority.
The precinct judges of election shall check the public register to determine whether the number of ballots counted by the voting equipment agrees with the number of voters voting as shown by the applications for ballot. If the same do not agree, the judges of election shall immediately contact the offices of the election authority in charge of the election for further instructions. If the number of ballots counted by the voting equipment agrees with the number of voters voting as shown by the application for ballot, the number shall be listed on the "Statement of Ballots" form provided by the election authority.
The totals for all candidates and propositions shall be tabulated. One copy of an "In-Precinct Totals Report" shall be generated by the automatic tabulating equipment for return to the election authority. One copy of an "In-Precinct Totals Report" shall be generated and posted in a conspicuous place inside the polling place, provided that any authorized pollwatcher or other official authorized to be present in the polling place to observe the counting of ballots is present. The judges of election shall provide, if requested, a set for each authorized pollwatcher or other official authorized to be present in the polling place to observe the counting of ballots. In addition, sufficient time shall be provided by the judges of election to the pollwatchers to allow them to copy information from the copy which has been posted.
Until December 31, 2019, in elections at which fractional cumulative votes are cast for candidates, the tabulation of those fractional cumulative votes may be made by the election authority at its central office location, and 4 copies of a "Certificate of Results" shall be printed by the automatic tabulation equipment and shall be posted in 4 conspicuous places at the central office location where those fractional cumulative votes have been tabulated.
If instructed by the election authority, the judges of election shall cause the tabulated returns to be transmitted electronically to the offices of the election authority via modem or other electronic medium.
The precinct judges of election shall select a bi-partisan team of 2 judges, who shall immediately return the ballots in a sealed container, along with all other election materials and equipment as instructed by the election authority; provided, however, that such container must first be sealed by the election judges with filament tape or other approved sealing devices provided for the purpose in a manner that the ballots cannot be removed from the container without breaking the seal or filament tape and disturbing any signatures affixed by the election judges to the container. The election authority shall keep the office of the election authority, or any receiving stations designated by the authority, open for at least 12 consecutive hours after the polls close or until the ballots and election material and equipment from all precincts within the jurisdiction of the election authority have been returned to the election authority. Ballots and election materials and equipment returned to the office of the election authority which are not signed and sealed as required by law shall not be accepted by the election authority until the judges returning the ballots make and sign the necessary corrections. Upon acceptance of the ballots and election materials and equipment by the election authority, the judges returning the ballots shall take a receipt signed by the election authority and stamped with the time and date of the return. The election judges whose duty it is to return any ballots and election materials and equipment as provided shall, in the event the ballots, materials or equipment cannot be found when needed, on proper request, produce the receipt which they are to take as above provided.
(Source: P.A. 99-522, eff. 6-30-16; 99-701, eff. 7-29-16.)

(10 ILCS 5/24C-13)
Sec. 24C-13. Vote by Mail ballots; Early voting ballots; Proceedings at Location for Central Counting; Employees; Approval of List.
(a) All jurisdictions using Direct Recording Electronic Voting Systems shall use paper ballots or paper ballot sheets approved for use under Articles 16, 24A or 24B of this Code when conducting vote by mail voting. All vote by mail ballots shall be counted at the central ballot counting location of the election authority. The provisions of Section 24A-9, 24B-9 and 24C-9 of this Code shall apply to the testing and notice requirements for central count tabulation equipment, including comparing the signature on the ballot envelope with the signature of the voter on the permanent voter registration record card taken from the master file. Vote results shall be recorded by precinct and shall be added to the vote results for the precinct in which the vote by mail voter was eligible to vote prior to completion of the official canvass.
(b) All proceedings at the location for central counting shall be under the direction of the county clerk or board of election commissioners. Except for any specially trained technicians required for the operation of the Direct Recording Electronic Voting System, the employees at the counting station shall be equally divided between members of the 2 leading political parties and all duties performed by the employees shall be by teams consisting of an equal number of members of each political party. Thirty days before an election the county clerk or board of election commissioners shall submit to the chairman of each political party, for his or her approval or disapproval, a list of persons of his or her party proposed to be employed. If a chairman fails to notify the election authority of his or her disapproval of any proposed employee within a period of 10 days thereafter the list shall be deemed approved.
(Source: P.A. 98-1171, eff. 6-1-15.)

(10 ILCS 5/24C-14)
Sec. 24C-14. Tabulating Votes; Direction; Presence of Public; Computer Operator's Log and Canvass. The procedure for tabulating the votes by the Direct Recording Electronic Voting System shall be under the direction of the election authority and shall conform to the requirements of the Direct Recording Electronic Voting System. During any election-related activity using the automatic Direct Recording Electronic Voting System equipment, the election authority shall make a reasonable effort to dedicate the equipment to vote processing to ensure the security and integrity of the system.
A reasonable number of pollwatchers shall be admitted to the counting location. Such persons may observe the tabulating process at the discretion of the election authority; however, at least one representative of each established political party and authorized agents of the State Board of Elections shall be permitted to observe this process at all times. No persons except those employed and authorized for the purpose shall touch any ballot, ballot box, return, or equipment.
The computer operator shall be designated by the election authority and shall be sworn as a deputy of the election authority. In conducting the vote tabulation and canvass, the computer operator must maintain a log which shall include the following information:
(a) alterations made to programs associated with the

vote counting process;

(b) if applicable, console messages relating to the

program and the respective responses made by the operator;

(c) the starting time for each precinct counted, the

number of ballots counted for each precinct, any equipment problems and, insofar as practicable, the number of invalid security designations encountered during that count; and

(d) changes and repairs made to the equipment during

the vote tabulation and canvass.

The computer operator's log and canvass shall be available for public inspection in the office of the election authority for a period of 60 days following the proclamation of election results. A copy of the computer operator's log and the canvass shall be transmitted to the State Board of Elections upon its request and at its expense.
(Source: P.A. 93-574, eff. 8-21-03.)

(10 ILCS 5/24C-15)
Sec. 24C-15. Official Return of Precinct; Check of Totals; Audit. The precinct return printed by the Direct Recording Electronic Voting System tabulating equipment shall include the number of ballots cast and votes cast for each candidate and public question and shall constitute the official return of each precinct. In addition to the precinct return, the election authority shall provide the number of applications for ballots in each precinct, the total number of ballots and vote by mail ballots counted in each precinct for each political subdivision and district and the number of registered voters in each precinct. However, the election authority shall check the totals shown by the precinct return and, if there is an obvious discrepancy regarding the total number of votes cast in any precinct, shall have the ballots for that precinct audited to correct the return. The procedures for this audit shall apply prior to and after the proclamation is completed; however, after the proclamation of results, the election authority must obtain a court order to unseal voted ballots or voting devices except for election contests and discovery recounts. The certificate of results, which has been prepared and signed by the judges of election after the ballots have been tabulated, shall be the document used for the canvass of votes for such precinct. Whenever a discrepancy exists during the canvass of votes between the unofficial results and the certificate of results, or whenever a discrepancy exists during the canvass of votes between the certificate of results and the set of totals reflected on the certificate of results, the ballots for that precinct shall be audited to correct the return.
Prior to the proclamation, the election authority shall test the voting devices and equipment in 5% of the precincts within the election jurisdiction, as well as 5% of the voting devices used in early voting. The precincts and the voting devices to be tested shall be selected after election day on a random basis by the State Board of Elections, so that every precinct and every device used in early voting in the election jurisdiction has an equal mathematical chance of being selected. The State Board of Elections shall design a standard and scientific random method of selecting the precincts and voting devices that are to be tested. The State central committee chairman of each established political party shall be given prior written notice of the time and place of the random selection procedure and may be represented at the procedure.
The test shall be conducted by counting the votes marked on the permanent paper record of each ballot cast in the tested precinct printed by the voting system at the time that each ballot was cast and comparing the results of this count with the results shown by the certificate of results prepared by the Direct Recording Electronic Voting System in the test precinct. The election authority shall test count these votes either by hand or by using an automatic tabulating device other than a Direct Recording Electronic voting device that has been approved by the State Board of Elections for that purpose and tested before use to ensure accuracy. The election authority shall print the results of each test count. If any error is detected, the cause shall be determined and corrected, and an errorless count shall be made prior to the official canvass and proclamation of election results. If an errorless count cannot be conducted and there continues to be difference in vote results between the certificate of results produced by the Direct Recording Electronic Voting System and the count of the permanent paper records or if an error was detected and corrected, the election authority shall immediately prepare and forward to the appropriate canvassing board a written report explaining the results of the test and any errors encountered and the report shall be made available for public inspection.
The State Board of Elections, the State's Attorney and other appropriate law enforcement agencies, the county chairman of each established political party and qualified civic organizations shall be given prior written notice of the time and place of the test and may be represented at the test.
The results of this post-election test shall be treated in the same manner and have the same effect as the results of the discovery procedures set forth in Section 22-9.1 of this Code.
(Source: P.A. 97-81, eff. 7-5-11; 98-1171, eff. 6-1-15.)

(10 ILCS 5/24C-15.01)
Sec. 24C-15.01. Transporting Ballots to Central Counting Station; Container. Upon completion of the tabulation, audit or test of voting equipment pursuant to Sections 24C-11 through 24C-15, the ballots and the medium containing the ballots from each precinct shall be replaced in the container in which they were transported to the central counting station. If the container is not a type which may be securely locked, then each container, before being transferred from the counting station to storage, shall be securely sealed.
(Source: P.A. 93-574, eff. 8-21-03.)

(10 ILCS 5/24C-15.1)
Sec. 24C-15.1. Discovery, Recounts and Election Contests. Except as provided, discovery recounts and election contests shall be conducted as otherwise provided for in this Code. The Direct Recording Electronic Voting System equipment shall be tested prior to the discovery recount or election contest as provided in Section 24C-9, and then the official ballots shall be audited.
Any person who has filed a petition for discovery recount may request that a redundant count be conducted in those precincts in which the discovery recount is being conducted. The additional costs of a redundant count shall be borne by the requesting party.
The log of the computer operator and all materials retained by the election authority in relation to vote tabulation and canvass shall be made available for any discovery recount or election contest.
(Source: P.A. 93-574, eff. 8-21-03.)

(10 ILCS 5/24C-16)
Sec. 24C-16. Approval of Direct Recording Electronic Voting Systems; Requisites. The State Board of Elections shall approve all Direct Recording Electronic Voting Systems that fulfill the functional requirements provided by Section 24C-11 of this Code, the mandatory requirements of the federal voting system standards pertaining to Direct Recording Electronic Voting Systems promulgated by the Federal Election Commission or the Election Assistance Commission, the testing requirements of an approved independent testing authority and the rules of the State Board of Elections.
The State Board of Elections shall not approve any Direct Recording Electronic Voting System that includes an external Infrared Data Association (IrDA) communications port.
The State Board of Elections is authorized to withdraw its approval of a Direct Recording Electronic Voting System if the System, once approved, fails to fulfill the above requirements.
The vendor, person, or other private entity shall be solely responsible for the production and cost of: all application fees; all ballots; additional temporary workers; and other equipment or facilities needed and used in the testing of the vendor's, person's, or other private entity's respective equipment and software.
Any voting system vendor, person, or other private entity seeking the State Board of Elections' approval of a voting system shall, as part of the approval application, submit to the State Board a non-refundable fee. The State Board of Elections by rule shall establish an appropriate fee structure, taking into account the type of voting system approval that is requested (such as approval of a new system, a modification of an existing system, the size of the modification, etc.). No voting system or modification of a voting system shall be approved unless the fee is paid.
No vendor, person, or other entity may sell, lease, or loan, or have a written contract, including a contract contingent upon State Board approval of the voting system or voting system component, to sell, lease, or loan, a Direct Recording Electronic Voting System or system component to any election jurisdiction unless the system or system component is first approved by the State Board of Elections pursuant to this Section.
(Source: P.A. 94-1000, eff. 7-3-06; 95-699, eff. 11-9-07.)

(10 ILCS 5/24C-17)
Sec. 24C-17. Rules; Number of Voting Stations. The State Board of Elections may make reasonable rules for the administration of this Article and may prescribe the number of voting stations required for the various types of voting systems.
(Source: P.A. 93-574, eff. 8-21-03.)

(10 ILCS 5/24C-18)
Sec. 24C-18. Specimen Ballots; Publication. When a Direct Recording Electronic Voting System is used, the election authority shall cause to be published, at least 5 days before the day of each general and general primary election, in 2 or more newspapers published in and having a general circulation in the county, a true and legible copy of the specimen ballot containing the names of offices and candidates and public questions to be voted on, as near as may be, in the form in which they will appear on the official ballot on election day. A true legible copy may be in the form of an actual size ballot and shall be published as required by this Section if distributed in 2 or more newspapers published and having a general circulation in the county as an insert. For each election prescribed in Article 2A of this Code, specimen ballots shall be made available for public distribution and shall be supplied to the judges of election for posting in the polling place on the day of election. Notice for the consolidated elections shall be given as provided in Article 12.
(Source: P.A. 93-574, eff. 8-21-03.)

(10 ILCS 5/24C-19)
Sec. 24C-19. Additional Method of Voting. The foregoing Sections of this Article shall be deemed to provide a method of voting in addition to the methods otherwise provided in this Code.
(Source: P.A. 93-574, eff. 8-21-03.)



Article 25 - Resignations And Vacancies

(10 ILCS 5/Art. 25 heading)

(10 ILCS 5/25-1) (from Ch. 46, par. 25-1)
Sec. 25-1. Except as otherwise provided in Section 25-2, resignations of elective offices shall be made to the officer, court or county board authorized by law to fill a vacancy in such office by appointment, or to order an election to fill such vacancy.
(Source: P.A. 88-419.)

(10 ILCS 5/25-2) (from Ch. 46, par. 25-2)
Sec. 25-2. Events on which an elective office becomes vacant. Every elective office shall become vacant on the happening of any of the following events before the expiration of the term of such office:
(1) The death of the incumbent.
(2) His or her resignation.
(3) His or her becoming a person under legal

disability.

(4) His or her ceasing to be an inhabitant of the

State; or if the office is local, his or her ceasing to be an inhabitant of the district, county, town, or precinct for which he or she was elected; provided, that the provisions of this paragraph shall not apply to township officers whose township boundaries are changed in accordance with Section 10-20 of the Township Code, to a township officer after disconnection as set forth in Section 15-17 of the Township Code, nor to township or multi-township assessors elected under Sections 2-5 through 2-15 of the Property Tax Code.

(5) His or her conviction of an infamous crime, or of

any offense involving a violation of official oath.

(6) His or her removal from office.
(7) His or her refusal or neglect to take his or her

oath of office, or to give or renew his or her official bond, or to deposit or file such oath or bond within the time prescribed by law.

(8) The decision of a competent tribunal declaring

his or her election void.

No elective office, except as herein otherwise provided, shall become vacant until the successor of the incumbent of such office has been appointed or elected, as the case may be, and qualified.
An unconditional resignation, effective at a future date, may not be withdrawn after it is received by the officer authorized to fill the vacancy. Such resignation shall create a vacancy in office for the purpose of determining the time period which would require an election. The resigning office holder may continue to hold such office until the date or event specified in such resignation, but no later than the date at which his or her successor is elected and qualified.
An admission of guilt of a criminal offense that would, upon conviction, disqualify the holder of an elective office from holding that office, in the form of a written agreement with State or federal prosecutors to plead guilty to a felony, bribery, perjury, or other infamous crime under State or federal law, shall constitute a resignation from that office, effective at the time the plea agreement is made.
For purposes of this Section, a conviction for an offense that disqualifies the holder of an elective office from holding that office shall occur on the date of the return of a guilty verdict or, in the case of a trial by the court, the entry of a finding of guilt.
This Section does not apply to any elected or appointed officers or officials of any municipality having a population under 500,000.
(Source: P.A. 94-529, eff. 8-10-05; 95-646, eff. 1-1-08.)

(10 ILCS 5/25-3) (from Ch. 46, par. 25-3)
Sec. 25-3. (a) Whenever it is alleged that a vacancy in any office exists, the officer, body, or county board who has authority to fill the vacancy by appointment, or to order an election to fill such vacancy, shall have power to determine whether or not the facts occasioning such vacancy exist.
(b) On or before the 100th day previous to the day of election for which judicial candidates are to be nominated:
(1) The Chief Justice of the Supreme Court shall

certify to the State Board of Elections the names of all judges who have died, resigned, retired or forfeited their office since the last general election and whose vacancies will be filled at the next general election.

(2) The secretary of the Illinois Courts Commission

shall certify to the State Board of Elections the names of judges who have been removed from office and whose vacancies will be filled at the next general election.

(3) The Secretary of State shall certify to the State

Board of Elections the names of judges who were eligible to stand for retention at the next general election, but failed to file a declaration of candidacy to succeed themselves in office or, having timely filed such a declaration, withdrew it.

(4) The State Board of Elections shall determine

whether the General Assembly has created new judgeships which are to be filled at the next general election.

If one of the events described in subsection (a) of Section 2A-9 of this Code occurs between the 100th day and the 92nd day previous to the day of election for which judicial candidates are to be nominated, the appropriate aforementioned officer shall promptly certify the vacancy to the State Board of Elections.
(c) Except with regard to new judgeships which have been created by the General Assembly, the State Board of Elections may rely upon the certifications from the Supreme Court, the Illinois Courts Commission and the Secretary of State to determine (1) when vacancies in judicial office exist and (2) the judicial positions for which elections are to be held.
(Source: P.A. 86-1348.)

(10 ILCS 5/25-4) (from Ch. 46, par. 25-4)
Sec. 25-4. In case of vacancies in the offices of Governor and Lieutenant-Governor, the officer performing the duties of the office of Governor, or if there is no such officer, the Secretary of State, shall issue a proclamation appointing a day for a special election to fill such vacancies, and shall issue a writ of election to the county clerks of the several counties in the state, and shall also, when necessary, call a special session of the General Assembly to canvass the votes cast at such election; but if such vacancy shall occur not more than ninety (90) days before a general election for members of the legislature, the vacancies shall be filled at such general election, in which case no special session of the General Assembly to canvass the votes shall be deemed necessary.
(Source: Laws 1943, vol. 2, p. 1.)

(10 ILCS 5/25-5) (from Ch. 46, par. 25-5)
Sec. 25-5. In accordance with Section 7 of Article V of the Illinois Constitution of 1970, if the Attorney General, Secretary of State, Comptroller, or Treasurer fails to qualify, or if his or her office becomes vacant, the Governor shall fill the office by appointment. If there are 28 months or less remaining in the term at the time of the vacancy or failure to qualify, the appointed officer shall serve for the remainder of the term. If there are more than 28 months remaining in the term at the time of the vacancy or failure to qualify, the office shall be filled by a special election to be held at the next general election. In the case of a special election pursuant to this Section, the appointed officer shall serve until the election results are certified and the person elected at the special election is qualified. Nominations shall be made in accordance with Section 7-68 of this Code. For purposes of this Section, a special election shall not be held if the person elected to the office failed to qualify for a period of less than 30 calendar days. The office to be filled by special election shall appear on the regular ballot at the general election, and shall not require the use of a separate ballot.
(Source: P.A. 98-1170, eff. 1-12-15.)

(10 ILCS 5/25-6) (from Ch. 46, par. 25-6)
Sec. 25-6. (a) When a vacancy occurs in the office of State Senator or Representative in the General Assembly, the vacancy shall be filled within 30 days by appointment of the legislative or representative committee of that legislative or representative district of the political party of which the incumbent was a candidate at the time of his election. The appointee shall be a member of the same political party as the person he succeeds was at the time of his election, and shall be otherwise eligible to serve as a member of the General Assembly.
(b) When a vacancy occurs in the office of a legislator elected other than as a candidate of a political party, the vacancy shall be filled within 30 days of such occurrence by appointment of the Governor. The appointee shall not be a member of a political party, and shall be otherwise eligible to serve as a member of the General Assembly. Provided, however, the appropriate body of the General Assembly may, by resolution, allow a legislator elected other than as a candidate of a political party to affiliate with a political party for his term of office in the General Assembly. A vacancy occurring in the office of any such legislator who affiliates with a political party pursuant to resolution shall be filled within 30 days of such occurrence by appointment of the appropriate legislative or representative committee of that legislative or representative district of the political party with which the legislator so affiliates. The appointee shall be a member of the political party with which the incumbent affiliated.
(c) For purposes of this Section, a person is a member of a political party for 23 months after (i) signing a candidate petition, as to the political party whose nomination is sought; (ii) signing a statement of candidacy, as to the political party where nomination or election is sought; (iii) signing a Petition of Political Party Formation, as to the proposed political party; (iv) applying for and receiving a primary ballot, as to the political party whose ballot is received; or (v) becoming a candidate for election to or accepting appointment to the office of ward, township, precinct or state central committeeman.
(d) In making appointments under this Section, each committeeman of the appropriate legislative or representative committee shall be entitled to one vote for each vote that was received, in that portion of the legislative or representative district which he represents on the committee, by the Senator or Representative whose seat is vacant at the general election at which that legislator was elected to the seat which has been vacated and a majority of the total number of votes received in such election by the Senator or Representative whose seat is vacant is required for the appointment of his successor; provided, however, that in making appointments in legislative or representative districts comprising only one county or part of a county other than a county containing 2,000,000 or more inhabitants, each committeeman shall be entitled to cast only one vote.
(e) Appointments made under this Section shall be in writing and shall be signed by members of the legislative or representative committee whose total votes are sufficient to make the appointments or by the Governor, as the case may be. Such appointments shall be filed with the Secretary of State and with the Clerk of the House of Representatives or the Secretary of the Senate, whichever is appropriate.
(f) An appointment made under this Section shall be for the remainder of the term, except that, if the appointment is to fill a vacancy in the office of State Senator and the vacancy occurs with more than 28 months remaining in the term, the term of the appointment shall expire at the time of the next general election at which time a Senator shall be elected for a new term commencing on the determination of the results of the election and ending on the second Wednesday of January in the second odd-numbered year next occurring. Whenever a Senator has been appointed to fill a vacancy and was thereafter elected to that office, the term of service under the authority of the election shall be considered a new term of service, separate from the term of service rendered under the authority of the appointment.
(Source: P.A. 97-81, eff. 7-5-11.)

(10 ILCS 5/25-7) (from Ch. 46, par. 25-7)
Sec. 25-7. (a) When any vacancy shall occur in the office of representative in congress from this state more than 240 days before the next general election, the Governor shall issue a writ of election within 5 days after the occurrence of that vacancy to the county clerks of the several counties in the district where the vacancy exists, appointing a day within 180 days of issuance of the writ to hold a special election to fill such vacancy.
(b) Except as provided in this subsection (b), the provisions of Article 7 of this Code are applicable to petitions for the special primary election and special election. Petitions for nomination in accordance with Article 7 shall be filed in the principal office of the State Board of Elections not more than 85 and not less than 82 days prior to the date of the special primary election, excluding Saturday and Sunday. Petitions for the nomination of independent candidates and candidates of new political parties shall be filed in the principal office of the State Board of Elections not more than 93 and not less than 90 days prior to the date of the special election, excluding Saturday and Sunday.
Except as provided in this subsection, the State Board of Elections shall have authority to establish, in conjunction with the impacted election authorities, an election calendar for the special election and special primary.
(Source: P.A. 98-1171, eff. 6-1-15; 99-221, eff. 7-31-15.)

(10 ILCS 5/25-8) (from Ch. 46, par. 25-8)
Sec. 25-8. When a vacancy shall occur in the office of United States Senator from this state, the Governor shall make temporary appointment to fill such vacancy until the next election of representatives in Congress, at which time such vacancy shall be filled by election, and the senator so elected shall take office as soon thereafter as he shall receive his certificate of election.
(Source: Laws 1943, vol. 2, p. 1.)

(10 ILCS 5/25-10) (from Ch. 46, par. 25-10)
Sec. 25-10. This Section applies only to counties of 3,000,000 or more population. When a vacancy occurs in the office of Clerk of the Circuit Court of any of the counties in this State, it shall be the duty of the Circuit Judges of the respective judicial circuit in which such vacancy may occur, to make an appointment to fill the vacancy for the remainder of the unexpired term. However, if more than 28 months remain in the term, the appointment shall be until the next general election, at which time a clerk of the circuit court shall be elected for the balance of the unexpired term. The appointee shall be a member of the same political party as the person he succeeds was at the time of his election and shall be otherwise eligible to serve as Clerk of the Circuit Court. The Circuit Judges may appoint a Clerk Pro Tempore for whatever period is necessary while reviewing the qualifications of candidates for appointment to the office.
(Source: P.A. 90-672, eff. 7-31-98.)

(10 ILCS 5/25-11) (from Ch. 46, par. 25-11)
Sec. 25-11. When a vacancy occurs in any elective county office, or in a county of less than 3,000,000 population in the office of clerk of the circuit court, in a county which is not a home rule unit, the county board or board of county commissioners shall declare that such vacancy exists and notification thereof shall be given to the county central committee or the appropriate county board or board of county commissioners district committee of each established political party within 3 days of the occurrence of the vacancy. The vacancy shall be filled within 60 days by appointment of the chairman of the county board or board of county commissioners with the advice and consent of the county board or board of county commissioners. In counties in which forest preserve district commissioners are elected by districts and are not also members of the county board, however, vacancies in the office of forest preserve district commissioner shall be filled within 60 days by appointment of the president of the forest preserve district board of commissioners with the advice and consent of the forest preserve district board of commissioners. In counties in which the forest preserve district president is not also a member of the county board, vacancies in the office of forest preserve district president shall be filled within 60 days by the forest preserve district board of commissioners by appointing one of the commissioners to serve as president. The appointee shall be a member of the same political party as the person he succeeds was at the time of his election and shall be otherwise eligible to serve. The appointee shall serve the remainder of the unexpired term. However, if more than 28 months remain in the term, the appointment shall be until the next general election at which time the vacated office shall be filled by election for the remainder of the term. In the case of a vacancy in a seat on a county board or board of county commissioners which has been divided into districts under Section 2-3003 or 2-4006.5 of the Counties Code, the appointee must also be a resident of the county board or county commission district. If a county commissioner ceases to reside in the district that he or she represents, a vacancy in that office exists.
Except as otherwise provided by county ordinance or by law, in any county which is a home rule unit, vacancies in elective county offices, other than the office of chief executive officer, and vacancies in the office of clerk of the circuit court in a county of less than 3,000,000 population, shall be filled by the county board or board of county commissioners.
(Source: P.A. 92-189, eff. 8-1-01; 92-583, eff. 6-26-02.)

(10 ILCS 5/25-11.1) (from Ch. 46, par. 25-11.1)
Sec. 25-11.1. A vacancy in the office of a State's Attorney or superintendent of an educational service region who serves 2 or more counties shall be filled by joint appointment of the county boards of those counties until the next general election when a successor shall be elected for the balance of the unexpired term or for a full term, as the case may be.
(Source: P.A. 84-861.)



Article 28 - Submitting Public Questions

(10 ILCS 5/Art. 28 heading)

(10 ILCS 5/28-1) (from Ch. 46, par. 28-1)
Sec. 28-1. The initiation and submission of all public questions to be voted upon by the electors of the State or of any political subdivision or district or precinct or combination of precincts shall be subject to the provisions of this Article.
Questions of public policy which have any legal effect shall be submitted to referendum only as authorized by a statute which so provides or by the Constitution. Advisory questions of public policy shall be submitted to referendum pursuant to Section 28-5 or pursuant to a statute which so provides.
The method of initiating the submission of a public question shall be as provided by the statute authorizing such public question, or as provided by the Constitution.
All public questions shall be initiated, submitted and printed on the ballot in the form required by Section 16-7 of this Act, except as may otherwise be specified in the statute authorizing a public question.
Whenever a statute provides for the initiation of a public question by a petition of electors, the provisions of such statute shall govern with respect to the number of signatures required, the qualifications of persons entitled to sign the petition, the contents of the petition, the officer with whom the petition must be filed, and the form of the question to be submitted. If such statute does not specify any of the foregoing petition requirements, the corresponding petition requirements of Section 28-6 shall govern such petition.
Irrespective of the method of initiation, not more than 3 public questions other than (a) back door referenda, (b) referenda to determine whether a disconnection may take place where a city coterminous with a township is proposing to annex territory from an adjacent township, (c) referenda held under the provisions of the Property Tax Extension Limitation Law in the Property Tax Code, (d) referenda held under Section 2-3002 of the Counties Code, or (e) referenda held under Article 22, 23, or 29 of the Township Code may be submitted to referendum with respect to a political subdivision at the same election.
If more than 3 propositions are timely initiated or certified for submission at an election with respect to a political subdivision, the first 3 validly initiated, by the filing of a petition or by the adoption of a resolution or ordinance of a political subdivision, as the case may be, shall be printed on the ballot and submitted at that election. However, except as expressly authorized by law not more than one proposition to change the form of government of a municipality pursuant to Article VII of the Constitution may be submitted at an election. If more than one such proposition is timely initiated or certified for submission at an election with respect to a municipality, the first validly initiated shall be the one printed on the ballot and submitted at that election.
No public question shall be submitted to the voters of a political subdivision at any regularly scheduled election at which such voters are not scheduled to cast votes for any candidates for nomination for, election to or retention in public office, except that if, in any existing or proposed political subdivision in which the submission of a public question at a regularly scheduled election is desired, the voters of only a portion of such existing or proposed political subdivision are not scheduled to cast votes for nomination for, election to or retention in public office at such election, but the voters in one or more other portions of such existing or proposed political subdivision are scheduled to cast votes for nomination for, election to or retention in public office at such election, the public question shall be voted upon by all the qualified voters of the entire existing or proposed political subdivision at the election.
Not more than 3 advisory public questions may be submitted to the voters of the entire state at a general election. If more than 3 such advisory propositions are initiated, the first 3 timely and validly initiated shall be the questions printed on the ballot and submitted at that election; provided however, that a question for a proposed amendment to Article IV of the Constitution pursuant to Section 3, Article XIV of the Constitution, or for a question submitted under the Property Tax Cap Referendum Law, shall not be included in the foregoing limitation.
(Source: P.A. 100-107, eff. 1-1-18.)

(10 ILCS 5/28-2) (from Ch. 46, par. 28-2)
Sec. 28-2. (a) Except as otherwise provided in this Section, petitions for the submission of public questions to referendum must be filed with the appropriate officer or board not less than 92 days prior to a regular election to be eligible for submission on the ballot at such election; and petitions for the submission of a question under Section 18-120 or Section 18-206 of the Property Tax Code must be filed with the appropriate officer or board not more than 10 months nor less than 6 months prior to the election at which such question is to be submitted to the voters.
(b) However, petitions for the submission of a public question to referendum which proposes the creation or formation of a political subdivision must be filed with the appropriate officer or board not less than 122 days prior to a regular election to be eligible for submission on the ballot at such election.
(c) Resolutions or ordinances of governing boards of political subdivisions which initiate the submission of public questions pursuant to law must be adopted not less than 79 days before a regularly scheduled election to be eligible for submission on the ballot at such election.
(d) A petition, resolution or ordinance initiating the submission of a public question may specify a regular election at which the question is to be submitted, and must so specify if the statute authorizing the public question requires submission at a particular election. However, no petition, resolution or ordinance initiating the submission of a public question, other than a legislative resolution initiating an amendment to the Constitution, may specify such submission at an election more than one year, or 15 months in the case of a back door referendum as defined in subsection (f), after the date on which it is filed or adopted, as the case may be. A petition, resolution or ordinance initiating a public question which specifies a particular election at which the question is to be submitted shall be so limited, and shall not be valid as to any other election, other than an emergency referendum ordered pursuant to Section 2A-1.4.
(e) If a petition initiating a public question does not specify a regularly scheduled election, the public question shall be submitted to referendum at the next regular election occurring not less than 92 days after the filing of the petition, or not less than 122 days after the filing of a petition for referendum to create a political subdivision. If a resolution or ordinance initiating a public question does not specify a regularly scheduled election, the public question shall be submitted to referendum at the next regular election occurring not less than 79 days after the adoption of the resolution or ordinance.
(f) In the case of back door referenda, any limitations in another statute authorizing such a referendum which restrict the time in which the initiating petition may be validly filed shall apply to such petition, in addition to the filing deadlines specified in this Section for submission at a particular election. In the case of any back door referendum, the publication of the ordinance or resolution of the political subdivision shall include a notice of (1) the specific number of voters required to sign a petition requesting that a public question be submitted to the voters of the subdivision; (2) the time within which the petition must be filed; and (3) the date of the prospective referendum. The secretary or clerk of the political subdivision shall provide a petition form to any individual requesting one. The legal sufficiency of that form, if provided by the secretary or clerk of the political subdivision, cannot be the basis of a challenge to placing the back door referendum on the ballot. As used herein, a "back door referendum" is the submission of a public question to the voters of a political subdivision, initiated by a petition of voters or residents of such political subdivision, to determine whether an action by the governing body of such subdivision shall be adopted or rejected.
(g) A petition for the incorporation or formation of a new political subdivision whose officers are to be elected rather than appointed must have attached to it an affidavit attesting that at least 122 days and no more than 152 days prior to such election notice of intention to file such petition was published in a newspaper published within the proposed political subdivision, or if none, in a newspaper of general circulation within the territory of the proposed political subdivision in substantially the following form:

(10 ILCS 5/28-3) (from Ch. 46, par. 28-3)
Sec. 28-3. Form of petition for public question. Petitions for the submission of public questions shall consist of sheets of uniform size and each sheet shall contain, above the space for signature, an appropriate heading, giving the information as to the question of public policy to be submitted, and specifying the state at large or the political subdivision or district or precinct or combination of precincts or other territory in which it is to be submitted and, where by law the public question must be submitted at a particular election, the election at which it is to be submitted. In the case of a petition for the submission of a public question described in subsection (b) of Section 28-6, the heading shall also specify the regular election at which the question is to be submitted and include the precincts included in the territory concerning which the public question is to be submitted, as well as a common description of such territory in plain and nonlegal language, such description to describe the territory by reference to streets, natural or artificial landmarks, addresses or any other method which would enable a voter signing the petition to be informed of the territory concerning which the question is to be submitted. The heading of each sheet shall be the same. Such petition shall be signed by the registered voters of the political subdivision or district or precinct or combination of precincts in which the question of public policy is to be submitted in their own proper persons only, and opposite the signature of each signer his residence address shall be written or printed, which residence address shall include the street address or rural route number of the signer, as the case may be, as well as the signer's county, and city, village or town, and state; provided that the county or city, village or town, and state of residence of such electors may be printed on the petition forms where all of the electors signing the petition reside in the same county or city, village or town, and state. Standard abbreviations may be used in writing the residence address, including street number, if any. No signature shall be valid or be counted in considering the validity or sufficiency of such petition unless the requirements of this Section are complied with.
At the bottom of each sheet of such petition shall be added a circulator's statement, signed by a person 18 years of age or older who is a citizen of the United States, stating the street address or rural route number, as the case may be, as well as the county, city, village or town, and state; certifying that the signatures on that sheet of the petition were signed in his or her presence and are genuine, and that to the best of his or her knowledge and belief the persons so signing were at the time of signing the petition registered voters of the political subdivision or district or precinct or combination of precincts in which the question of public policy is to be submitted and that their respective residences are correctly stated therein. Such statement shall be sworn to before some officer authorized to administer oaths in this State.
Such sheets, before being filed with the proper officer or board shall be bound securely and numbered consecutively. The sheets shall not be fastened by pasting them together end to end, so as to form a continuous strip or roll. All petition sheets which are filed with the proper local election officials, election authorities or the State Board of Elections shall be the original sheets which have been signed by the voters and by the circulator, and not photocopies or duplicates of such sheets. A petition, when presented or filed, shall not be withdrawn, altered, or added to, and no signature shall be revoked except by revocation in writing presented or filed with the board or officer with whom the petition is required to be presented or filed, and before the presentment or filing of such petition, except as may otherwise be provided in another statute which authorize the public question. Whoever forges any name of a signer upon any petition shall be deemed guilty of a forgery, and on conviction thereof, shall be punished accordingly.
In addition to the foregoing requirements, a petition proposing an amendment to Article IV of the Constitution pursuant to Section 3 of Article XIV of the Constitution or a petition proposing a question of public policy to be submitted to the voters of the entire State shall be in conformity with the requirements of Section 28-9 of this Article.
If multiple sets of petitions for submission of the same public questions are filed, the State Board of Elections, appropriate election authority or local election official where the petitions are filed shall within 2 business days notify the proponent of his or her multiple petition filings and that proponent has 3 business days after receipt of the notice to notify the State Board of Elections, appropriate election authority or local election official that he or she may cancel prior sets of petitions. If the proponent notifies the State Board of Elections, appropriate election authority or local election official, the last set of petitions filed shall be the only petitions to be considered valid by the State Board of Elections, appropriate election authority or local election official. If the proponent fails to notify the State Board of Elections, appropriate election authority or local election official then only the first set of petitions filed shall be valid and all subsequent petitions shall be void.
(Source: P.A. 98-756, eff. 7-16-14.)

(10 ILCS 5/28-4) (from Ch. 46, par. 28-4)
Sec. 28-4. The provisions of Sections 10-8 through 10-10.1 relating to objections to nominating petitions, hearings on objections, and judicial review, shall apply to and govern, insofar as may be practicable, objections to petitions for the submission of questions of public policy required to be filed with local election officials and election authorities, and to petitions for proposed Constitutional amendments and statewide advisory public questions required to be filed with the State Board of Elections, except that objections to petitions for the submission of proposed Constitutional amendments and statewide advisory public questions may be filed within 42 business days after the petition is filed.
The electoral board to hear and pass on objections shall be the electoral board specified in Section 10-9 to have jurisdiction over objections to the nominating petitions of candidates for offices of the political subdivision in which the question of public policy is proposed to be submitted to the electors. The electoral board to hear and pass upon objections to petitions for proposed Constitutional amendments or statewide advisory public questions shall be the State Board of Elections.
Objections to petitions for the submission of public questions which are required by law to be filed with the circuit court shall be presented to and heard by the court with which such petitions are filed. In such cases, unless otherwise provided in the statute authorizing the public question, the court shall (1) set a hearing on the petition, (2) cause notice of such hearing to be published, as soon as possible after the filing of the petition but not later than 14 days after such filing and not less than 5 days before the hearing, in a newspaper of general circulation published in the political subdivision to which the public question relates and if there is no such newspaper, then in one newspaper published in the county and having a general circulation in the political subdivision, (3) conduct such hearing and entertain all objections as may be properly presented on or before such hearing date in the manner as provided in Article 10 for the conduct of proceedings before electoral boards, insofar as practicable, (4) conduct further hearings as necessary to a decision on the objections properly raised, and (5) enter a final order not later than 7 days after the initial hearing.
Where a statute authorizing a public question specifies judicial procedures for the determination of the validity of such petition, or for the determination by the court as to any findings required prior to ordering the proposition submitted to referendum, the procedures specified in that statute shall govern.
(Source: P.A. 83-999.)

(10 ILCS 5/28-5) (from Ch. 46, par. 28-5)
Sec. 28-5. Not less than 68 days before a regularly scheduled election, each local election official shall certify the public questions to be submitted to the voters of or within his political subdivision at that election which have been initiated by petitions filed in his office or by action of the governing board of his political subdivision.
Not less than 68 days before a regularly scheduled election, each circuit court clerk shall certify the public questions to be submitted to the voters of a political subdivision at that election which have been ordered to be so submitted by the circuit court pursuant to law. Not less than 30 days before the date set by the circuit court for the conduct of an emergency referendum pursuant to Section 2A-1.4, the circuit court clerk shall certify the public question as herein required.
Local election officials and circuit court clerks shall make their certifications, as required by this Section, to each election authority having jurisdiction over any of the territory of the respective political subdivision in which the public question is to be submitted to referendum.
Not less than 68 days before the next regular election, the county clerk shall certify the public questions to be submitted to the voters of the entire county at that election, which have been initiated by petitions filed in his office or by action of the county board, to the board of election commissioners, if any, in his county.
Not less than 74 days before the general election, the State Board of Elections shall certify any questions proposing an amendment to Article IV of the Constitution pursuant to Section 3, Article XIV of the Constitution and any advisory public questions to be submitted to the voters of the entire State, which have been initiated by petitions received or filed at its office, to the respective county clerks. Not less than 62 days before the general election, the county clerk shall certify such questions to the board of election commissioners, if any, in his county.
The certifications shall include the form of the public question to be placed on the ballot, the date on which the public question was initiated by either the filing of a petition or the adoption of a resolution or ordinance by a governing body, as the case may be, and a certified copy of any court order or political subdivision resolution or ordinance requiring the submission of the public question. Certifications of propositions for annexation to, disconnection from, or formation of political subdivisions or for other purposes shall include a description of the territory in which the proposition is required to be submitted, whenever such territory is not coterminous with an existing political subdivision.
The certification of a public question described in subsection (b) of Section 28-6 shall include the precincts included in the territory concerning which the public question is to be submitted, as well as a common description of such territory, in plain and nonlegal language, and specify the election at which the question is to be submitted. The description of the territory shall be prepared by the local election official as set forth in the resolution or ordinance initiating the public question.
Whenever a local election official, an election authority, or the State Board of Elections is in receipt of an initiating petition, or a certification for the submission of a public question at an election at which the public question may not be placed on the ballot or submitted because of the limitations of Section 28-1, such officer or board shall give notice of such prohibition, by registered mail, as follows:
(a) in the case of a petition, to any person

designated on a certificate attached thereto as the proponent or as the proponents' attorney for purposes of notice of objections;

(b) in the case of a certificate from a local

election authority, to such local election authority, who shall thereupon give notice as provided in subparagraph (a), or notify the governing board which adopted the initiating resolution or ordinance;

(c) in the case of a certification from a circuit

court clerk of a court order, to such court, which shall thereupon give notice as provided in subparagraph (a) and shall modify its order in accordance with the provisions of this Act.

If the petition, resolution or ordinance initiating such prohibited public question did not specify a particular election for its submission, the officer or board responsible for certifying the question to the election authorities shall certify or recertify the question, in the manner required herein, for submission on the ballot at the next regular election no more than one year, or 15 months in the case of a back door referendum as defined in subsection (f) of Section 28-2, subsequent to the filing of the initiating petition or the adoption of the initiating resolution or ordinance and at which the public question may be submitted, and the appropriate election authorities shall submit the question at such election, unless the public question is ordered submitted as an emergency referendum pursuant to Section 2A-1.4 or is withdrawn as may be provided by law.
(Source: P.A. 97-81, eff. 7-5-11.)

(10 ILCS 5/28-6) (from Ch. 46, par. 28-6)
Sec. 28-6. Petitions; filing.
(a) On a written petition signed by a number of voters equal to at least 8% of the total votes cast for candidates for Governor in the preceding gubernatorial election by the registered voters of the municipality, township, county or school district, it shall be the duty of the proper election officers to submit any question of public policy so petitioned for, to the electors of such political subdivision at any regular election named in the petition at which an election is scheduled to be held throughout such political subdivision under Article 2A. Such petitions shall be filed with the local election official of the political subdivision or election authority, as the case may be. Where such a question is to be submitted to the voters of a municipality which has adopted Article 6, or a township or school district located entirely within the jurisdiction of a municipal board of election commissioners, such petitions shall be filed with the board of election commissioners having jurisdiction over the political subdivision.
(b) In a municipality with more than 1,000,000 inhabitants, when a question of public policy exclusively concerning a contiguous territory included entirely within but not coextensive with the municipality is initiated by resolution or ordinance of the corporate authorities of the municipality, or by a petition which may be signed by registered voters who reside in any part of any precinct all or part of which includes all or part of the territory and who equal in number to at least 8% of the total votes cast for candidates for Governor in the preceding gubernatorial election by the voters of the precinct or precincts in the territory where the question is to be submitted to the voters, it shall be the duty of the election authority having jurisdiction over such municipality to submit such question to the electors throughout each precinct all or part of which includes all or part of the territory at the regular election specified in the resolution, ordinance or petition initiating the public question. A petition initiating a public question described in this subsection shall be filed with the election authority having jurisdiction over the municipality. A resolution, ordinance or petition initiating a public question described in this subsection shall specify the election at which the question is to be submitted.
(c) Local questions of public policy authorized by this Section and statewide questions of public policy authorized by Section 28-9 shall be advisory public questions, and no legal effects shall result from the adoption or rejection of such propositions.
(d) This Section does not apply to a petition filed pursuant to Article IX of the Liquor Control Act of 1934.
(Source: P.A. 97-81, eff. 7-5-11.)

(10 ILCS 5/28-7) (from Ch. 46, par. 28-7)
Sec. 28-7. In any case in which Article VII or paragraph (a) of Section 5 of the Transition Schedule of the Constitution authorizes any action to be taken by or with respect to any unit of local government, as defined in Section 1 of Article VII of the Constitution, by or subject to approval by referendum, any such public question shall be initiated in accordance with this Section.
Any such public question may be initiated by the governing body of the unit of local government by resolution or by the filing with the clerk or secretary of the governmental unit of a petition signed by a number of qualified electors equal to or greater than at least 8% of the total votes cast for candidates for Governor in the preceding gubernatorial election, requesting the submission of the proposal for such action to the voters of the governmental unit at a regular election.
If the action to be taken requires a referendum involving 2 or more units of local government, the proposal shall be submitted to the voters of such governmental units by the election authorities with jurisdiction over the territory of the governmental units. Such multi-unit proposals may be initiated by appropriate resolutions by the respective governing bodies or by petitions of the voters of the several governmental units filed with the respective clerks or secretaries.
This Section is intended to provide a method of submission to referendum in all cases of proposals for actions which are authorized by Article VII of the Constitution by or subject to approval by referendum and supersedes any conflicting statutory provisions except those contained in the "County Executive Act".
Referenda provided for in this Section may not be held more than once in any 23-month period on the same proposition, provided that in any municipality a referendum to elect not to be a home rule unit may be held only once within any 47-month period.
(Source: P.A. 97-81, eff. 7-5-11.)

(10 ILCS 5/28-8) (from Ch. 46, par. 28-8)
Sec. 28-8. If a referendum held in accordance with Section 28-7 of this Act involved the question of whether a unit of local government shall become a home rule unit or shall cease to be a home rule unit and if that referendum passed, then the clerk of that unit of local government shall, within 45 days after the referendum, file with the Secretary of State a certified statement showing the results of the referendum and the resulting status of the unit of local government as a home rule unit or a non-home rule unit. The Secretary of State shall maintain such certified statements in his office as a public record.
The question of whether a unit of local government shall become a home rule unit shall be submitted in substantially the following form:
Shall (name of the unit of local government) become a home rule unit?
Votes must be recorded as "yes" or "no".
The question of whether a unit of local government shall cease to be a home rule unit shall be submitted in substantially the following form:
Shall (name of the unit of local government) cease to be a home rule unit?
Votes must be recorded as "yes" or "no".
(Source: P.A. 98-115, eff. 7-29-13.)

(10 ILCS 5/28-8.1) (from Ch. 46, par. 28-8.1; formerly Ch. 46, pars. 1001, 1002 and 1003)
Sec. 28-8.1. Proposition publication.
(a) Whenever any proposition required by law to be voted upon before its adoption, other than a constitutional amendment, is submitted to the people, it is the duty of the Secretary of State to prepare a statement setting forth in detail the Section or Sections of the law sought to be amended by the vote, together with statements and suggestions as may be necessary for a proper understanding of the proposition. The statements and suggestions shall be submitted to the Attorney General for his approval.
(b) It shall be the duty of the Secretary of State, after the amendments and suggestions shall have been approved by the Attorney General as provided in subsection (a), to certify to each county clerk, under seal, the statements and suggestions.
(c) It is hereby made the duty of the county clerk to have the statements and suggestions published and posted at the same time, in the same manner and at the same places that the sample ballots and instructions to voters are required by law to be posted.
(Source: P.A. 87-1052.)

(10 ILCS 5/28-9) (from Ch. 46, par. 28-9)
Sec. 28-9. Petitions for proposed amendments to Article IV of the Constitution pursuant to Section 3, Article XIV of the Constitution shall be signed by a number of electors equal in number to at least 8% of the total votes cast for candidates for Governor in the preceding gubernatorial election. Such petition shall have been signed by the petitioning electors not more than 24 months preceding the general election at which the proposed amendment is to be submitted and shall be filed with the Secretary of State at least 6 months before that general election.
Upon receipt of a petition for a proposed Constitutional amendment, the Secretary of State shall, as soon as is practicable, but no later than the close of the next business day, deliver such petition to the State Board of Elections.
Petitions for advisory questions of public policy to be submitted to the voters of the entire State shall be signed by a number of voters equal in number to 8% of the total votes cast for candidates for Governor in the preceding gubernatorial election. Such petition shall have been signed by said petitioners not more than 24 months preceding the date of the general election at which the question is to be submitted and shall be filed with the State Board of Elections at least 6 months before that general election.
The proponents of the proposed statewide advisory public question shall file the original petition in bound sections. Each section shall be composed of consecutively numbered petition sheets containing only the signatures of registered voters. Any petition sheets not consecutively numbered or which contain duplicate page numbers already used on other sheets, or are photocopies or duplicates of the original sheets, shall not be considered part of the petition for the purpose of the random sampling verification and shall not be counted toward the minimum number of signatures required to qualify the proposed statewide advisory public question for the ballot.
Within 7 business days following the last day for filing the original petition, the proponents shall also file copies of the petition sheets with each proper election authority and obtain a receipt therefor.
For purposes of this Act, the following terms shall be defined and construed as follows:
1. "Board" means the State Board of Elections.
2. "Election Authority" means a county clerk or city or county board of election commissioners.
3. (Blank).
4. "Proponents" means any person, association, committee, organization or other group, or their designated representatives, who advocate and cause the circulation and filing of petitions for a statewide advisory question of public policy or a proposed constitutional amendment for submission at a general election and who has registered with the Board as provided in this Act.
5. "Opponents" means any person, association, committee, organization or other group, or their designated representatives, who oppose a statewide advisory question of public policy or a proposed constitutional amendment for submission at a general election and who have registered with the Board as provided in this Act.
(Source: P.A. 97-81, eff. 7-5-11; 98-1171, eff. 6-1-15.)

(10 ILCS 5/28-10) (from Ch. 46, par. 28-10)
Sec. 28-10. (Repealed).
(Source: P.A. 97-81, eff. 7-5-11. Repealed by P.A. 98-1171, eff. 6-1-15.)

(10 ILCS 5/28-11) (from Ch. 46, par. 28-11)
Sec. 28-11. The Board shall design a standard and scientific random sampling method for the verification of petition signatures for statewide advisory referenda and shall conduct a public test to prove the validity of its sampling method. Notice of the time and place for such test shall be given at least 10 days before the date on which such test is to be conducted and in the manner prescribed for notice of regular Board meetings. Signatures on petitions for constitutional amendments initiated pursuant to Article XIV, Section 3 of the Illinois Constitution need not be segregated by election jurisdiction. The Board shall design an alternative signature verification method for referenda initiated pursuant to Article XIV, Section 3 of the Illinois Constitution.
Within 14 business days following the last day for the filing of the original petition as prescribed in Section 28-9, the Board shall apply its proven random sampling method to the petition sheets in each election jurisdiction section for the purpose of selecting and identifying the petition signatures to be included in the sample signature verification for the respective jurisdictions and shall prepare and transmit to each proper election authority a list by page and line number of the signatures from its election jurisdiction selected for verification.
For each election jurisdiction, the sample verification shall include an examination of either (a) 10% of the signatures if 5,010 or more signatures are involved; or (b) 500 signatures if more than 500 but less than 5,010 signatures are involved; or (c) all signatures if 500 or less signatures are involved.
Each election authority with whom jurisdictional copies of petition sheets were filed shall use the proven random sampling method designed and furnished by the Board for the verification of signatures shown on the list supplied by the Board and in accordance with the following criteria for determination of petition signature validity:
1. Determine if the person who signed the petition is

a registered voter in that election jurisdiction or was a registered voter therein on the date the petition was signed;

2. Determine if the signature of the person who

signed the petition reasonably compares with the signature shown on that person's registration record card.

Within 14 business days following receipt from the Board of the list of signatures for verification, each election authority shall transmit a properly dated certificate to the Board which shall indicate; (a) the page and line number of petition signatures examined, (b) the validity or invalidity of such signatures, and (c) the reasons for invalidity, based on the criteria heretofore prescribed. The Board shall prepare and adopt a standard form of certificate for use by the election authorities which shall be transmitted with the list of signatures for verification.
Upon written request of the election authority that, due to the volume of signatures in the sample for its jurisdiction, additional time is needed to properly perform the signature verification, the Board may grant the election authority additional days to complete the verification and transmit the certificate of results. These certificates of random sample verification results shall be available for public inspection within 24 hours after receipt by the State Board of Elections.
(Source: P.A. 97-81, eff. 7-5-11.)

(10 ILCS 5/28-12) (from Ch. 46, par. 28-12)
Sec. 28-12. Upon receipt of the certificates of the election authorities showing the results of the sample signature verification, the Board shall:
1. Based on the sample, calculate the ratio of

invalid or valid signatures in each election jurisdiction.

2. Apply the ratio of invalid to valid signatures in

an election jurisdiction sample to the total number of petition signatures submitted from that election jurisdiction.

3. Compute the degree of multiple signature

contamination in each election jurisdiction sample.

4. Adjust for multiple signature contamination and

the invalid signatures, project the total number of valid petition signatures submitted from each election jurisdiction.

5. Aggregate the total number of projected valid

signatures from each election jurisdiction and project the total number of valid signatures on the petition statewide.

If such statewide projection establishes a total number of valid petition signatures not greater than 95.0% of the minimum number of signatures required to qualify the proposed statewide advisory public question for the ballot, the petition shall be presumed invalid; provided that, prior to the last day for ballot certification for the general election, the Board shall conduct a hearing for the purpose of allowing the proponents to present competent evidence or an additional sample to rebut the presumption of invalidity. At the conclusion of such hearing, and after the resolution of any specific objection filed pursuant to Section 10-8 of this Code, the Board shall issue a final order declaring the petition to be valid or invalid and shall, in accordance with its order, certify or not certify the proposition for the ballot.
If such statewide projection establishes a total number of valid petition signatures greater than 95.0% of the minimum number of signatures required to qualify the proposed Constitutional amendment or statewide advisory public question for the ballot, the results of the sample shall be considered inconclusive and, if no specific objections to the petition are filed pursuant to Section 10-8 of this Code, the Board shall issue a final order declaring the petition to be valid and shall certify the proposition for the ballot.
In either event, the Board shall append to its final order the detailed results of the sample from each election jurisdiction which shall include: (a) specific page and line numbers of signatures actually verified or determined to be invalid by the respective election authorities, and (b) the calculations and projections performed by the Board for each election jurisdiction.
(Source: P.A. 97-81, eff. 7-5-11.)

(10 ILCS 5/28-13) (from Ch. 46, par. 28-13)
Sec. 28-13. Each political party and civic organization as well as the registered proponents and opponents of a proposed statewide advisory public question shall be entitled to one watcher in the office of the election authority to observe the conduct of the sample signature verification. However, in those election jurisdictions where a 10% sample is required, the proponents and opponents may appoint no more than 5 assistant watchers in addition to the 1 principal watcher permitted herein.
Within 7 days following the last day for filing of the original petition, the proponents and opponents shall certify in writing to the Board that they publicly support or oppose the proposed statewide advisory public question. The proponents and opponents of such questions shall register the name and address of its group and the name and address of its chairman and designated agent for acceptance of service of notices with the Board. Thereupon, the Board shall prepare a list of the registered proponents and opponents and shall adopt a standard proponents' and opponents' watcher credential form. A copy of such list and sufficient copies of such credentials shall be transmitted with the list for the sample signature verification to the appropriate election authorities. Those election authorities shall issue credentials to the permissible number of watchers for each proponent and opponent group; provided, however, that a prospective watcher shall first present to the election authority a letter of authorization signed by the chairman of the proponent or opponent group he or she represents.
Political party and qualified civic organization watcher credentials shall be substantially in the form and shall be authorized in the manner prescribed in Section 7-34 of this Code.
The rights and limitations of pollwatchers as prescribed by Section 7-34 of this Code, insofar as they may be made applicable, shall be applicable to watchers at the conduct of the sample signature verification.
The principal watcher for the proponents and opponents may make signed written objections to the Board relating to procedures observed during the conduct of the sample signature verification which could materially affect the results of the sample. Such written objections shall be presented to the election authority and a copy mailed to the Board and shall be attached to the certificate of sample results transmitted by the election authority to the Board.
(Source: P.A. 97-81, eff. 7-5-11.)



Article 29 - Prohibitions And Penalties

(10 ILCS 5/Art. 29 heading)

(10 ILCS 5/29-1) (from Ch. 46, par. 29-1)
Sec. 29-1. Vote buying.
Any person who knowingly gives, lends or promises to give or lend any money or other valuable consideration to any other person to influence such other person to vote or to register to vote or to influence such other person to vote for or against any candidate or public question to be voted upon at any election shall be guilty of a Class 4 felony.
(Source: P.A. 78-887.)

(10 ILCS 5/29-2) (from Ch. 46, par. 29-2)
Sec. 29-2. Promise for vote. Any person who, in order to influence any other person to vote or register to vote or to vote for or against any candidate or public question to be voted upon at any election, knowingly promises to (a) cause or support the employment or appointment of any other person to any public office or public position or (b) perform or refrain from performing any official act, shall be guilty of a Class 4 felony.
(Source: P.A. 78-887.)

(10 ILCS 5/29-3) (from Ch. 46, par. 29-3)
Sec. 29-3. Selling of vote. Any person who votes for or against any candidate or public question in consideration of any gift or loan of money or for any other valuable consideration, or for any promise to cause or support the employment or appointment of any person to any public office or public position, shall be guilty of a Class 4 felony.
(Source: P.A. 78-887.)

(10 ILCS 5/29-4) (from Ch. 46, par. 29-4)
Sec. 29-4. Prevention of voting or candidate support. Any person who, by force, intimidation, threat, deception or forgery, knowingly prevents any other person from (a) registering to vote, or (b) lawfully voting, supporting or opposing the nomination or election of any person for public office or any public question voted upon at any election, shall be guilty of a Class 4 felony.
(Source: P.A. 78-887.)

(10 ILCS 5/29-5) (from Ch. 46, par. 29-5)
Sec. 29-5. Voting more than once. Any person who, having voted once, knowingly during any election where the ballot or machine lists any of the same candidates and issues listed on the ballot or machine previously used for voting by that person, (a) files an application to vote in the same or another polling place, or (b) accepts a ballot or enters a voting machine (except to legally give assistance pursuant to the provisions of this Code), shall be guilty of a Class 3 felony; however, if a person has delivered a ballot or ballots to an election authority as a vote by mail voter and due to a change of circumstances is able to and does vote in the precinct of his residence on election day, shall not be deemed to be in violation of this Code.
(Source: P.A. 98-1171, eff. 6-1-15; 99-522, eff. 6-30-16.)

(10 ILCS 5/29-6) (from Ch. 46, par. 29-6)
Sec. 29-6. Mutilation of election materials. Any person who knowingly destroys, mutilates, defaces, falsifies, forges, conceals or removes any record, register of voters, affidavit, return or statement of votes, certificate, tally sheet, ballot, or any other document or computer program which (a) is used or to be preserved for use in connection with registration, or (b) is used or to be preserved for use in connection with any election pursuant to this Code, except as permitted by provisions of this Code, shall be guilty of a Class 4 felony and shall also be ineligible for public employment for a period of 5 years immediately following the completion of his or her sentence.
(Source: P.A. 83-757.)

(10 ILCS 5/29-7) (from Ch. 46, par. 29-7)
Sec. 29-7. Tampering with voting machines. Any person who tampers with any machine or device used in connection with voting or the counting of votes, or who knowingly allows another to tamper with such a machine or device, so as (a) to interfere with the proper operation of such machine or device, (b) to alter the results recorded on such machine or device or intended to be recorded thereon, or (c) to place votes on a machine which are not legally cast, shall be guilty of a Class 4 felony.
(Source: P.A. 78-887.)

(10 ILCS 5/29-8) (from Ch. 46, par. 29-8)
Sec. 29-8. Ballot box stuffing. Any person who, prior to, during, or after the counting of ballots or prior to, during, or after the final certification of the vote of any election, knowingly (a) places anything other than a ballot in a ballot box, (b) adds or mixes a forged ballot with other ballots, or (c) adds or mixes a forged application to vote with other applications to vote, shall be guilty of a Class 4 felony.
(Source: P.A. 78-887.)

(10 ILCS 5/29-9) (from Ch. 46, par. 29-9)
Sec. 29-9. Unlawful observation of voting. Except as permitted by this Code, any person who knowingly marks his ballot or casts his vote on a voting machine or voting device so that it can be observed by another person, and any person who knowingly observes another person lawfully marking a ballot or lawfully casting his vote on a voting machine or voting device, shall be guilty of a Class 4 felony.
(Source: P.A. 78-887.)

(10 ILCS 5/29-10) (from Ch. 46, par. 29-10)
Sec. 29-10. Perjury. (a) Any person who makes a false statement, material to the issue or point in question, which he does not believe to be true, in any affidavit, certificate or sworn oral declaration required by any provision of this Code shall be guilty of a Class 3 felony.
(b) Any person who is convicted of violating this Section shall be ineligible for public employment for a period of 5 years immediately following the completion of his sentence. For the purpose of this subsection, "public employment" shall mean any elected or appointed office created by the Constitution or laws of this State, or any ordinance of a unit of local government. "Public employment" shall also include any position as an employee of the State of Illinois, or a unit of local government or school district.
(Source: P.A. 83-1097.)

(10 ILCS 5/29-11) (from Ch. 46, par. 29-11)
Sec. 29-11. Failure to comply with order of election authority. Any person who knowingly fails or refuses to comply with any lawful order of an election authority issued by the election authority in the performance of the duties of the election authority, shall be guilty of a Class A misdemeanor.
(Source: P.A. 78-887.)

(10 ILCS 5/29-12) (from Ch. 46, par. 29-12)
Sec. 29-12. Disregard of Election Code. Except with respect to Article 9 of this Code, any person who knowingly (a) does any act prohibited by or declared unlawful by, or (b) fails to do any act required by, this Code, shall, unless a different punishment is prescribed by this Code, be guilty of a Class A misdemeanor.
(Source: P.A. 96-832, eff. 1-1-11.)

(10 ILCS 5/29-13) (from Ch. 46, par. 29-13)
Sec. 29-13. Attempt, solicitation and conspiracy. Each violation of this Code shall be an offense within the meaning of Section 2-12 of the Illinois Criminal Code of 2012, so that the inchoate offenses of solicitation, conspiracy and attempt, and the punishment therefor, as provided in such Criminal Code shall apply to solicitation, conspiracy and attempt to violate the provisions of this Code.
(Source: P.A. 97-1150, eff. 1-25-13.)

(10 ILCS 5/29-14) (from Ch. 46, par. 29-14)
Sec. 29-14. (Repealed).
(Source: P.A. 81-1433. Repealed by 90-737, eff. 1-1-99.)

(10 ILCS 5/29-15) (from Ch. 46, par. 29-15)
Sec. 29-15. Conviction deemed infamous. Any person convicted of an infamous crime as such term is defined in Section 124-1 of the Code of Criminal Procedure of 1963, as amended, shall thereafter be prohibited from holding any office of honor, trust, or profit, unless such person is again restored to such rights by the terms of a pardon for the offense or otherwise according to law.
(Source: P.A. 83-1097.)

(10 ILCS 5/29-16) (from Ch. 46, par. 29-16)
Sec. 29-16. Contempt - Removal from office. Any person who is an officer of the Court pursuant to any provisions of this Code who does any act prohibited by, or fails to do any act required by, any provision of this Code may be punished for contempt by the Court in a summary proceeding and removed from office. Any person who violates any court order entered under any provision of this Code with actual knowledge of the existence and substance of such order may be punished for contempt by the appropriate court. Such punishment for contempt and removal from office shall not bar prosecution and punishment for any criminal offense committed.
(Source: P.A. 78-887.)

(10 ILCS 5/29-17) (from Ch. 46, par. 29-17)
Sec. 29-17. Deprivation of Constitutional Rights - Liability). Any person who subjects, or causes to be subjected, a citizen of the State of Illinois or other person within the jurisdiction thereof to the deprivation of any rights, privileges, or immunities secured by the Constitution or laws of the United States or of the State of Illinois, relating to registration to vote, the conduct of elections, voting, or the nomination or election of candidates for public or political party office, shall be liable to the party injured or any person affected, in any action or proceeding for redress.
(Source: P.A. 79-1363.)

(10 ILCS 5/29-18) (from Ch. 46, par. 29-18)
Sec. 29-18. Conspiracy to prevent vote - Liability). If 2 or more persons conspire to prevent by force, intimidation, threat, deception, forgery or bribery any person from registering to vote, or preventing any person lawfully entitled to vote from voting, or preventing any person from supporting or opposing, in a legal manner, the nomination or election of any person for public or political party office, or a proposition voted upon at any election, or to injure any person or such person's property on account of such vote, support or advocacy, and if one or more persons so conspiring do, attempt or cause to be done, any act in furtherance of the object of such conspiracy, whereby another is injured in his person or property or deprived of having or exercising any right, privilege or immunity secured by the Constitution or laws of the United States or the State of Illinois relating to the conduct of elections, voting, or the nomination or election of candidates for public or political party office, all persons engaged in such conspiracy shall be liable to the party injured or any person affected, in any action or proceeding for redress.
(Source: P.A. 79-1363.)

(10 ILCS 5/29-19) (from Ch. 46, par. 29-19)
Sec. 29-19. False information - liability). Whoever knowingly or willfully gives false information as to his name, address, or period of residence in the voting district for the purpose of establishing his eligibility to register to vote, or conspires with another individual for the purpose of encouraging his false registration to vote or illegal voting, or pays or offers to pay or accepts payment either for registration to vote or for voting shall be liable to the party injured or any other person affected, in an action or proceeding for redress.
(Source: P.A. 79-1363.)

(10 ILCS 5/29-20) (from Ch. 46, par. 29-20)
Sec. 29-20. Vote by Mail ballots - violations. A person is guilty of a Class 3 felony who knowingly:
(1) Solicits another person, knowing that the person

is not legally qualified to vote as a vote by mail voter, to apply for a vote by mail ballot;

(2) Solicits another person, knowing that the person

is not legally qualified to vote as a vote by mail voter, to cast a ballot as a vote by mail voter;

(3) Intimidates or unduly influences another person

to cast a vote by mail ballot in a manner inconsistent with the voter's intent; or

(4) Marks or tampers with a vote by mail ballot of

another person or takes a vote by mail ballot of another person in violation of Section 19-6 so that an opportunity for fraudulent marking or tampering is created.

(Source: P.A. 98-1171, eff. 6-1-15.)



Article 29B - Fair Campaign Practices

(10 ILCS 5/Art. 29B heading)

(10 ILCS 5/29B-5) (from Ch. 46, par. 29B-5; formerly Ch. 46, par. 1102)
Sec. 29B-5. Purpose. The Legislature hereby declares that the purpose of this Article is to encourage every candidate for public office in this State to subscribe to the Code of Fair Campaign Practices. It is the intent of the Legislature that every candidate for public office in this State who subscribes to the Code of Fair Campaign Practices will follow the basic principles of decency, honesty and fair play in order to encourage healthy competition and open discussion of issues and candidate qualifications and discourage practices that cloud the issues or unfairly attack opponents.
(Source: P.A. 86-873; 87-1052.)

(10 ILCS 5/29B-10) (from Ch. 46, par. 29B-10; formerly Ch. 46, par. 1103)
Sec. 29B-10. Code of Fair Campaign Practices. At the time a political committee, as defined in Article 9, files its statements of organization, the State Board of Elections, in the case of a state political committee or a political committee acting as both a state political committee and a local political committee, or the county clerk, in the case of a local political committee, shall give the political committee a blank form of the Code of Fair Campaign Practices and a copy of the provisions of this Article. The State Board of Elections or county clerk shall inform each political committee that subscription to the Code is voluntary. The text of the Code shall read as follows:

(10 ILCS 5/29B-15) (from Ch. 46, par. 29B-15; formerly Ch. 46, par. 1104)
Sec. 29B-15. Responsibility of State Board of Elections for printing and supplying of forms. The State Board of Elections shall print, or cause to be printed, copies of the Code of Fair Campaign Practices. The State Board of Elections shall supply the forms to the county clerks in quantities and at times requested by the clerks.
(Source: P.A. 86-873; 87-1052.)

(10 ILCS 5/29B-20) (from Ch. 46, par. 29B-20; formerly Ch. 46, par. 1105)
Sec. 29B-20. Acceptance of completed forms; retentions for public inspection. The State Board of Elections and the county clerks shall accept, at all times prior to an election, all completed copies of the Code of Fair Campaign Practices that are properly subscribed to by a candidate or the chairman of a political committee in support of or opposition to a question of public policy, and shall retain them for public inspection until 30 days after the election.
(Source: P.A. 86-873; 87-1052.)

(10 ILCS 5/29B-25) (from Ch. 46, par. 29B-25; formerly Ch. 46, par. 1106)
Sec. 29B-25. Subscribed forms as public records. Every copy of the Code of Fair Campaign Practices subscribed to by a candidate or the chairman of a political committee in support of or opposition to a question of public policy under this Article is a public record open for public inspection.
(Source: P.A. 86-873; 87-1052.)

(10 ILCS 5/29B-30) (from Ch. 46, par. 29B-30; formerly Ch. 46, par. 1107)
Sec. 29B-30. Subscription to Code voluntary. The subscription by a candidate or the chairman of a political committee in support of or opposition to a question of public policy is voluntary.
A candidate, or the chairman of a political committee, who has filed a copy of the Code of Fair Campaign Practices may so indicate on any campaign literature or advertising in a form to be determined by the State Board of Elections.
(Source: P.A. 86-873; 87-1052.)

(10 ILCS 5/29B-35) (from Ch. 46, par. 29B-35; formerly Ch. 46, par. 1108)
Sec. 29B-35. Failure to comply. Any candidate or chairman of a political committee who subscribes to the Code of Fair Campaign Practices and fails to comply with any provision of the Code shall not be guilty of a criminal offense and nothing in this Article or any other law shall be construed to impose any criminal penalty for noncompliance with this Article.
(Source: P.A. 86-1435; 87-1052.)



Article 29C - Division Of Legislative Districts

(10 ILCS 5/Art. 29C heading)

(10 ILCS 5/29C-5) (from Ch. 46, par. 29C-5; formerly Ch. 46, par. 811)
Sec. 29C-5. Three Groups of Legislative Districts.
The 59 legislative districts of this State are divided into 3 groups for the purpose of establishing the terms of Senators elected from each group. The districts in each group are distributed substantially equally over the State. The 3 groups shall consist of 20, 20 and 19 legislative districts, respectively, with each group having as its first district number, one of the numbers 1, 2 or 3, and shall be comprised of other district numbers, as follows:
1 2 3
4 5 6
7 8 9
10 11 12
13 14 15
16 17 18
19 20 21
22 23 24
25 26 27
28 29 30
31 32 33
34 35 36
37 38 39
40 41 42
43 44 45
46 47 48
49 50 51
52 53 54
55 56 57
58 59
(Source: P.A. 87-1052.)

(10 ILCS 5/29C-10) (from Ch. 46, par. 29C-10)
Sec. 29C-10. Terms of Senators in each group. Senators shall be elected from districts in each group of legislative districts on the dates and for terms as follows:
First group - 2012 and 2016 for 4 years each, and in 2020 for 2 years;
Second group - 2012 for 4 years, 2016 for 2 years, and in 2018 for 4 years; and
Third group - 2012 for 2 years, and in 2014 and 2018 for 4 years each.
All 59 Senators, one from each of the 59 districts, shall be elected at the first general election of representatives next occurring after each decennial redistricting.
(Source: P.A. 97-6, eff. 6-3-11.)

(10 ILCS 5/29C-15) (from Ch. 46, par. 29C-15; formerly Ch. 46, par. 813)
Sec. 29C-15. Determination of groups.
To determine which group of Legislative Districts shall be the "First group", "Second group", or "Third group" for the purpose of establishing the terms for which Senators shall be elected in each group until the next decennial redistricting, as provided in Section 3 of Article IV of the Illinois Constitution of 1970, the Secretary of State, in the presence of the President and Minority Leader of the Senate, after due notice to them, shall, as soon as practicable after each redistricting finalized according to law, draw one card at random, from 3 cards bearing the numbers 1, 2 and 3, and then draw one card at random from the 2 remaining cards. The first number so drawn shall be the first number of the "First group" and Senators shall be elected from districts in that group for terms as provided in Section 29C-10 for that group. The second number so drawn shall be the first number of the "Second group" and Senators shall be elected from districts in that group for terms as provided in Section 29C-10 for that group. The number on the remaining card shall be the first number of the "Third group" and Senators shall be elected from districts in that group for terms as provided in Section 29C-10 for that group.
(Source: P.A. 97-6, eff. 6-3-11.)



Article 30 - Repeal And Saving

(10 ILCS 5/Art. 30 heading)

(10 ILCS 5/30-2) (from Ch. 46, par. 30-2)
Sec. 30-2. The provisions for repeal in this article shall not in any way:
(1) Affect any offense committed, an act done, a penalty, punishment or forfeiture incurred, or a claim, right, power or remedy accrued under any law in force prior to the effective date of this Act:
(2) Invalidate any act or proceeding that has been validated by any former law;
(3) Affect the adoption by any city, village, incorporated town or other governmental unit of any act in force prior to the effective date of this Act;
(4) Increase the penalty or punishment for any offense committed prior to the effective date hereof.
(Source: Laws 1943, Vol. 2, p. 253.)

(10 ILCS 5/30-3) (from Ch. 46, par. 30-3)
Sec. 30-3. If any section, subdivision, sentence or clause of this Act is for any reason held invalid or to be unconstitutional, such decision shall not affect the validity of the remaining portions of this Act.
(Source: Laws 1943, Vol. 2, p. 253.)






10 ILCS 20/ - Agreement Among the States to Elect the President by National Popular Vote Act.

(10 ILCS 20/1)
Sec. 1. Short title. This Act may be cited as the Agreement Among the States to Elect the President by National Popular Vote Act.
(Source: P.A. 95-714, eff. 1-1-09.)

(10 ILCS 20/5)
Sec. 5. Ratification and approval of compact. The State of Illinois ratifies and approves the following compact:

(10 ILCS 20/10)
Sec. 10. Enforcement. The agencies and officers of this State and its subdivisions shall enforce this compact and do all things appropriate to effect its purpose and intent that may be within their respective jurisdictions.
(Source: P.A. 95-714, eff. 1-1-09.)



10 ILCS 76/ - Illinois Congressional Reapportionment Act of 2001.

(10 ILCS 76/1)
Sec. 1. Short title. This Act may be cited as the Illinois Congressional Reapportionment Act of 2001.
(Source: P.A. 92-4, eff. 5-31-01.)

(10 ILCS 76/5)
Sec. 5. Congressional districts. The State of Illinois is divided into 19 congressional districts as follows:
Congressional District No. 1 shall be comprised of the following units of census geography: Within the County of Cook: Within the MCD/CCD of Bremen: Tract/BNA(s): 824300, 824400, 824503, 824505, 824506, 824507, 824601, 824602, 824701, 824702; Within Tract/BNA 824800: Block groups: 1, 2; Within block group 3: Block(s): 3000, 3001, 3002, 3003, 3007, 3008, 3009, 3010, 3011; Block group(s): 4; Within Tract/BNA 824900: Block groups: 1, 2; Within block group 3: Block(s): 3010, 3011, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034; Tract/BNA(s): 825000; Within Tract/BNA 825200: Block groups: 1; Within block group 2: Block(s): 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2014, 2015; Block group(s): 3; Tract/BNA(s): 825301; Within Tract/BNA 825302: Block groups: 1; Within block group 2: Block(s): 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2040, 2041, 2042, 2043, 2044, 2045, 2046; Block group(s): 3, 4; Tract/BNA(s): 825400; Within Tract/BNA 825501: Within block group 2: Block(s): 2018, 2019, 2020; Within Tract/BNA 825505: Within block group 1: Block(s): 1009, 1010, 1013, 1014, 1015, 1016, 1017, 1032, 1033, 1034, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1999; Within Tract/BNA 825600: Within block group 2: Block(s): 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2026, 2027, 2028, 2029, 2030, 2031; Within block group 4: Block(s): 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4045, 4046, 4047, 4048; Tract/BNA(s): 829901; Within the MCD/CCD of Calumet: Tract/BNA(s): 821200; Within Tract/BNA 821300: Block groups: 1; Within block group 2: Block(s): 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031; Block group(s): 3; Within block group 4: Block(s): 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4995, 4996; Within Tract/BNA 821401: Within block group 1: Block(s): 1011; Within block group 4: Block(s): 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013; Within Tract/BNA 821402: Within block group 3: Block(s): 3007, 3008, 3009, 3010, 3011; Within Tract/BNA 821500: Within block group 1: Block(s): 1010, 1011, 1012, 1013, 1014; Within the MCD/CCD of Chicago: Within Tract/BNA 350100: Within block group 1: Block(s): 1021; Tract/BNA(s): 350200; Within Tract/BNA 350300: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008; Tract/BNA(s): 350500, 350600, 350700, 350800, 350900; Within Tract/BNA 351000: Within block group 2: Block(s): 2000, 2001, 2002, 2003, 2004, 2005, 2007; Within block group 3: Block(s): 3003, 3004, 3005; Tract/BNA(s): 351100, 351200; Within Tract/BNA 351300: Within block group 1: Block(s): 1000, 1001, 1002, 1004; Within block group 2: Block(s): 2000, 2001, 2002; Within Tract/BNA 351400: Within block group 1: Block(s): 1001, 1003, 1004; Within block group 2: Block(s): 2001; Within Tract/BNA 360200: Within block group 1: Block(s): 1001, 1002, 1004, 1005, 1006, 1007, 1008; Within Tract/BNA 360300: Within block group 2: Block(s): 2001, 2002, 2003, 2004; Within Tract/BNA 360400: Within block group 2: Block(s): 2000; Within Tract/BNA 360500: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1004, 1005, 1006; Tract/BNA(s): 380100; Within Tract/BNA 380200: Within block group 1: Block(s): 1000; Within Tract/BNA 380900: Block groups: 1; Tract/BNA(s): 381000, 381100; Within Tract/BNA 381200: Within block group 1: Block(s): 1000, 1005; Within block group 2: Block(s): 2000, 2001, 2002; Within block group 3: Block(s): 3000; Within Tract/BNA 381900: Block groups: 1; Tract/BNA(s): 382000; Within Tract/BNA 390300: Within block group 2: Block(s): 2006, 2007, 2008; Tract/BNA(s): 390400, 390500, 390600, 390700; Within Tract/BNA 400100: Within block group 1: Block(s): 1000, 1001, 1002; Within Tract/BNA 400300: Within block group 1: Block(s): 1000, 1001, 1002, 1016, 1017, 1018, 1019, 1020, 1021, 1022; Block group(s): 2; Within Tract/BNA 400400: Block groups: 2; Within block group 3: Block(s): 3001, 3002; Within Tract/BNA 400500: Block groups: 2; Within block group 3: Block(s): 3004; Within Tract/BNA 400600: Within block group 1: Block(s): 1004, 1005, 1006; Block group(s): 2; Tract/BNA(s): 400700, 400800, 410100, 410200, 410300, 410400, 410500, 410600, 410700, 410800; Within Tract/BNA 410900: Within block group 1: Block(s): 1004, 1005, 1006, 1007; Within Tract/BNA 411000: Within block group 2: Block(s): 2002, 2003; Within block group 3: Block(s): 3001, 3002, 3003, 3004, 3005; Tract/BNA(s): 411100, 411200, 411300, 411400; Within Tract/BNA 420100: Block groups: 2, 3; Tract/BNA(s): 420200, 420300, 420400, 420500, 420600, 420700, 420800, 420900, 421000; Within Tract/BNA 421100: Block groups: 2, 3, 4; Tract/BNA(s): 421200; Within Tract/BNA 430200: Within block group 4: Block(s): 4001, 4002, 4003; Within block group 5: Block(s): 5001, 5002, 5003, 5004, 5005, 5006; Tract/BNA(s): 430300, 430400, 431000; Within Tract/BNA 431100: Block groups: 1, 3, 4; Tract/BNA(s): 440100, 440200, 440300, 440400, 440500, 440600, 440700, 440800, 440900, 450100, 450200; Within Tract/BNA 450300: Within block group 1: Block(s): 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1016, 1017, 1018, 1021, 1022, 1023; Within block group 4: Block(s): 4001, 4002; Within block group 5: Block(s): 5001, 5002, 5005, 5006; Within Tract/BNA 460500: Within block group 5: Block(s): 5006; Within block group 6: Block(s): 6006, 6007; Within block group 7: Block(s): 7006, 7007, 7008, 7009; Tract/BNA(s): 470100, 480200, 480300; Within Tract/BNA 480400: Within block group 5: Block(s): 5007, 5008; Tract/BNA(s): 490100, 490200, 490300, 490400; Within Tract/BNA 490600: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1013, 1014, 1015; Block group(s): 2, 3; Within Tract/BNA 510300: Within block group 6: Block(s): 6005, 6006; Within Tract/BNA 530400: Within block group 1: Block(s): 1013; Within block group 2: Block(s): 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2024, 2025, 2026, 2027, 2028, 2029; Within Tract/BNA 611600: Within block group 2: Block(s): 2000, 2001, 2002, 2004, 2005, 2006, 2007; Tract/BNA(s): 611700, 611800; Within Tract/BNA 611900: Within block group 3: Block(s): 3001, 3002, 3003, 3004; Within block group 4: Block(s): 4002, 4003, 4004, 4005; Tract/BNA(s): 660100, 660200; Within Tract/BNA 660600: Block groups: 1, 2, 3; Within block group 4: Block(s): 4005; Tract/BNA(s): 660700; Within Tract/BNA 660800: Block groups: 1, 2, 3; Within block group 4: Block(s): 4000, 4003, 4004, 4005; Within block group 5: Block(s): 5007; Within Tract/BNA 660900: Block groups: 1, 2, 3; Within block group 4: Block(s): 4000, 4001, 4002, 4003, 4004, 4005, 4011, 4012, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4992, 4993, 4998, 4999; Tract/BNA(s): 661000; Within Tract/BNA 661100: Block groups: 1; Within block group 2: Block(s): 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2016, 2017; Block group(s): 3; Within Tract/BNA 670100: Within block group 1: Block(s): 1006, 1007, 1008, 1009, 1010, 1011; Within block group 2: Block(s): 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014; Within Tract/BNA 670200: Within block group 1: Block(s): 1002, 1003; Block group(s): 2; Within block group 3: Block(s): 3001, 3002, 3006, 3007, 3008, 3009, 3010, 3011; Tract/BNA(s): 670300, 670400, 670500, 670600, 670700, 670800, 670900, 671000, 671100, 671200, 671300, 671400, 671500, 671600, 671700, 671800, 671900, 672000; Within Tract/BNA 680100: Within block group 1: Block(s): 1003, 1004; Block group(s): 2, 3; Within Tract/BNA 680200: Within block group 1: Block(s): 1016, 1017, 1018, 1019, 1020, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030; Block group(s): 2, 3; Within block group 4: Block(s): 4010, 4011, 4012, 4013, 4014; Within Tract/BNA 680300: Within block group 1: Block(s): 1004, 1005; Block group(s): 2; Within block group 3: Block(s): 3005, 3006; Within Tract/BNA 680400: Within block group 1: Block(s): 1006, 1007, 1008, 1009, 1010, 1011; Within block group 2: Block(s): 2006, 2007, 2008, 2009, 2010, 2011; Within Tract/BNA 680500: Within block group 1: Block(s): 1008; Block group(s): 2; Within block group 3: Block(s): 3008; Tract/BNA(s): 680600, 680700, 680800, 680900, 681000, 681100, 681200, 681300, 681400, 690100, 690200, 690300, 690400, 690500, 690600, 690700, 690800, 690900, 691000, 691100, 691200, 691300, 691400, 691500, 700100, 700400, 700500, 710100, 710200, 710300, 710400, 710500, 710600, 710700, 710800, 710900, 711000, 711100, 711200, 711300, 711400, 711500; Within Tract/BNA 720200: Within block group 1: Block(s): 1008, 1009; Within block group 2: Block(s): 2000, 2001, 2002, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013; Within Tract/BNA 720700: Block groups: 1; Within block group 2: Block(s): 2000, 2001, 2002; Tract/BNA(s): 730100, 730200, 730300, 730400; Within Tract/BNA 730500: Block groups: 1; Within block group 4: Block(s): 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008; Block group(s): 5; Within Tract/BNA 730600: Within block group 1: Block(s): 1003; Block group(s): 3, 4, 5; Within Tract/BNA 730700: Within block group 2: Block(s): 2004; Within block group 3: Block(s): 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012; Within Tract/BNA 750100: Within block group 2: Block(s): 2003; Block group(s): 3, 4, 5, 6; Within Tract/BNA 750200: Block groups: 1; Within block group 2: Block(s): 2000, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2013, 2014; Within Tract/BNA 750500: Block groups: 1, 2, 3, 4; Within Tract/BNA 750600: Within block group 1: Block(s): 1004, 1005; Block group(s): 2, 3, 4, 5; Within the MCD/CCD of Orland: Within Tract/BNA 824105: Within block group 1: Block(s): 1000, 1018, 1019, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1047, 1048; Block group(s): 2, 3; Within Tract/BNA 824106: Block groups: 1; Within block group 2: Block(s): 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054; Tract/BNA(s): 824107; Within Tract/BNA 824108: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1011, 1012, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026; Within Tract/BNA 824109: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040; Within Tract/BNA 824110: Block groups: 1, 2; Within block group 3: Block(s): 3000, 3001, 3002, 3003, 3005; Within block group 4: Block(s): 4000, 4001, 4002, 4006, 4007, 4008; Within block group 5: Block(s): 5006, 5007, 5008, 5009; Within Tract/BNA 824112: Within block group 6: Block(s): 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012, 6013, 6016, 6018, 6019, 6020, 6021, 6022, 6023, 6024, 6025, 6026, 6027, 6030, 6031, 6032, 6033, 6034; Within block group 7: Block(s): 7000, 7001, 7002, 7003, 7004, 7005, 7006, 7007, 7008, 7009, 7010, 7011, 7012, 7019, 7020, 7021, 7022, 7023, 7024, 7025, 7026, 7027, 7999; Tract/BNA(s): 824503, 824506; Within the MCD/CCD of Palos: Tract/BNA(s): 823605; Within Tract/BNA 823903: Within block group 2: Block(s): 2032; Within block group 4: Block(s): 4000, 4001, 4002, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025; Within Tract/BNA 823904: Within block group 3: Block(s): 3009, 3010, 3011, 3012; Within block group 4: Block(s): 4000, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028; Within the MCD/CCD of Rich: Within Tract/BNA 829901: Within block group 5: Block(s): 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5035, 5036, 5037, 5038, 5039, 5040, 5041, 5042, 5043, 5044, 5045, 5047, 5048, 5049, 5050, 5051, 5052, 5053, 5054, 5055, 5056, 5057, 5058, 5059, 5060, 5061, 5062, 5063, 5064, 5065; Within Tract/BNA 829902: Within block group 4: Block(s): 4016, 4017, 4021; Within the MCD/CCD of Thornton: Within Tract/BNA 826800: Within block group 1: Block(s): 1007, 1011, 1012, 1013, 1014, 1015, 1016; Within block group 3: Block(s): 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3034; Block group(s): 4; Within block group 5: Block(s): 5028, 5029, 5030, 5034, 5035, 5036, 5037, 5038, 5039, 5040, 5041, 5042, 5043, 5044, 5045, 5046, 5047, 5048, 5050, 5051, 5052, 5055, 5056, 5057, 5058, 5061; Within the MCD/CCD of Worth: Tract/BNA(s): 821600, 821700, 821800, 821900; Within Tract/BNA 823101: Within block group 5: Block(s): 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019; Within Tract/BNA 823102: Within block group 2: Block(s): 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2994, 2995, 2996, 2997, 2998, 2999; Within Tract/BNA 823200: Within block group 1: Block(s): 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040; Block group(s): 2; Tract/BNA(s): 823302, 823303; Within Tract/BNA 823304: Within block group 3: Block(s): 3006, 3007; Within block group 4: Block(s): 4014, 4015, 4016, 4017; Within block group 5: Block(s): 5002, 5003, 5006, 5007, 5011, 5012; Block group(s): 6, 7; Tract/BNA(s): 823400, 823500, 823602, 823603, 823604, 823605.
Congressional District No. 2 shall be comprised of the following units of census geography: Within the County of Cook: Within the MCD/CCD of Undefined: Within Tract/BNA 000000: Within block group 0: Block(s): 0979, 0982; MCD/CCD(s): Bloom; Within the MCD/CCD of Bremen: Within Tract/BNA 824800: Within block group 3: Block(s): 3004, 3005, 3006, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034; Within Tract/BNA 824900: Within block group 3: Block(s): 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048; Within Tract/BNA 825200: Within block group 2: Block(s): 2013; Within Tract/BNA 825302: Within block group 2: Block(s): 2000, 2001, 2002, 2003, 2021, 2022, 2023, 2024, 2025, 2039; Within Tract/BNA 825501: Block groups: 1; Within block group 2: Block(s): 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030; Tract/BNA(s): 825503, 825504; Within Tract/BNA 825505: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1011, 1012, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1035, 1036, 1046, 1047, 1048; Block group(s): 2, 3, 4; Within Tract/BNA 825600: Block groups: 1; Within block group 2: Block(s): 2000, 2001, 2002, 2003, 2004, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040; Block group(s): 3; Within block group 4: Block(s): 4044; Within the MCD/CCD of Calumet: Within Tract/BNA 821300: Within block group 2: Block(s): 2000; Within block group 4: Block(s): 4000, 4001, 4002, 4003, 4997, 4998, 4999; Within Tract/BNA 821401: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010; Block group(s): 2, 3; Within block group 4: Block(s): 4000, 4001, 4002, 4003, 4004, 4005, 4014, 4015, 4016, 4017, 4018; Within Tract/BNA 821402: Block groups: 1, 2; Within block group 3: Block(s): 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3012, 3013, 3014, 3015, 3016; Within Tract/BNA 821500: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1994, 1995, 1996, 1997, 1998, 1999; Within the MCD/CCD of Chicago: Within Tract/BNA 410900: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1008, 1009, 1010, 1011; Within Tract/BNA 411000: Block groups: 1; Within block group 2: Block(s): 2000, 2001, 2004, 2005, 2006, 2007, 2998, 2999; Within block group 3: Block(s): 3000, 3006, 3007, 3008, 3009, 3010; Within Tract/BNA 420100: Block groups: 1; Within Tract/BNA 421100: Block groups: 1; Tract/BNA(s): 430100; Within Tract/BNA 430200: Block groups: 1, 2, 3; Within block group 4: Block(s): 4000, 4004, 4005; Within block group 5: Block(s): 5000; Tract/BNA(s): 430500, 430600, 430700, 430800, 430900; Within Tract/BNA 431100: Block groups: 2; Tract/BNA(s): 431200, 431300, 431400; Within Tract/BNA 450300: Within block group 1: Block(s): 1000, 1015, 1019, 1020; Block group(s): 2, 3; Within block group 4: Block(s): 4000, 4003, 4004, 4005, 4006, 4007; Within block group 5: Block(s): 5000, 5003, 5004, 5007; Tract/BNA(s): 460100, 460200, 460300, 460400; Within Tract/BNA 460500: Block groups: 1, 2, 3, 4; Within block group 5: Block(s): 5000, 5001, 5002, 5003, 5004, 5005, 5007, 5008; Within block group 6: Block(s): 6000, 6001, 6002, 6003, 6004, 6005; Within block group 7: Block(s): 7000, 7001, 7002, 7003, 7004, 7005; Tract/BNA(s): 460600, 460700, 460800, 460900, 461000, 480100; Within Tract/BNA 480400: Block groups: 1, 2, 3, 4; Within block group 5: Block(s): 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5009, 5010; Block group(s): 6, 7; Tract/BNA(s): 480500, 490500; Within Tract/BNA 490600: Within block group 1: Block(s): 1009, 1010, 1011, 1012, 1016, 1017, 1018; Tract/BNA(s): 490700, 490800, 490900, 491000, 491100, 491200, 491300, 491400, 500100, 500200, 500300, 510100, 510200; Within Tract/BNA 510300: Block groups: 1, 2, 3, 4, 5; Within block group 6: Block(s): 6000, 6001, 6002, 6003, 6004, 6007, 6008, 6009, 6010, 6011, 6012, 6013, 6014, 6015, 6016, 6017, 6018; Block group(s): 7; Tract/BNA(s): 510400, 510500, 520100, 520200, 520300, 520400, 520500, 520600, 530100, 530200, 530300; Within Tract/BNA 530400: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027; Within block group 2: Block(s): 2000, 2022, 2023; Tract/BNA(s): 530500, 530600, 540100, 550100, 550200; Within Tract/BNA 730500: Block groups: 2, 3; Within block group 4: Block(s): 4009, 4010, 4011, 4012, 4013; Within Tract/BNA 730600: Within block group 1: Block(s): 1000, 1001, 1002, 1004, 1005, 1006, 1007; Block group(s): 2; Within Tract/BNA 730700: Block groups: 1; Within block group 2: Block(s): 2000, 2001, 2002, 2003, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013; Within block group 3: Block(s): 3000, 3001, 3002, 3003, 3013, 3014; Within Tract/BNA 750100: Block groups: 1; Within block group 2: Block(s): 2000, 2001, 2002, 2004, 2005, 2006, 2007, 2008, 2009, 2010; Within Tract/BNA 750600: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019; Within the MCD/CCD of Rich: Tract/BNA(s): 829800; Within Tract/BNA 829901: Block groups: 1, 2, 3, 4; Within block group 5: Block(s): 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5009, 5010, 5011, 5033, 5034, 5046, 5066, 5067, 5068, 5069, 5070, 5071, 5072, 5073, 5074, 5075, 5076, 5077, 5078, 5079, 5080, 5081, 5082; Within Tract/BNA 829902: Block groups: 1, 2, 3; Within block group 4: Block(s): 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4018, 4019, 4020, 4022, 4023, 4996, 4997, 4998, 4999; Tract/BNA(s): 830001, 830002, 830003, 830004, 830005, 830006, 830100, 830201, 830202, 830300, 830400; Within the MCD/CCD of Thornton: Tract/BNA(s): 550200, 825700, 825801, 825802, 825803, 825900, 826000, 826100, 826201, 826202, 826301, 826303, 826304, 826401, 826402, 826500, 826600, 826700; Within Tract/BNA 826800: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1008, 1009, 1010, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039; Within block group 3: Block(s): 3030, 3031, 3032, 3033, 3035, 3036; Within block group 5: Block(s): 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5031, 5032, 5033, 5049, 5053, 5054, 5059, 5060, 5062, 5063, 5064, 5065, 5066, 5067, 5068, 5069, 5070, 5071, 5072, 5073, 5074, 5075, 5076, 5077, 5078, 5079, 5080, 5081, 5082; Tract/BNA(s): 826901, 826902, 827000, 827100, 827200, 827300, 827400, 827500, 827600, 827700, 827801, 827802, 827804, 827805, 827901, 827902, 828000, 828100, 828201, 828202, 828300, 828401, 828402; Within the County of Will: Within the MCD/CCD of Crete: Within Tract/BNA 883803: Within block group 2: Block(s): 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021; Within Tract/BNA 883804: Within block group 1: Block(s): 1031, 1032, 1033, 1034; Within the MCD/CCD of Monee: Tract/BNA(s): 883603; Within Tract/BNA 883604: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1062, 1063, 1067, 1998, 1999; Tract/BNA(s): 883807.
Congressional District No. 3 shall be comprised of the following units of census geography: Within the County of Cook: Within the MCD/CCD of Berwyn: Within Tract/BNA 814600: Within block group 1: Block(s): 1004, 1005, 1006, 1007; Block group(s): 2, 3; Within block group 4: Block(s): 4004, 4005, 4006, 4007; Within block group 5: Block(s): 5002, 5003, 5004, 5005, 5006, 5007; Within Tract/BNA 814700: Within block group 1: Block(s): 1004, 1005, 1006, 1007; Block group(s): 2, 3; Within block group 4: Block(s): 4004, 4005, 4006, 4007; Within block group 5: Block(s): 5002, 5003, 5004, 5005, 5006, 5007; Tract/BNA(s): 814800, 814900, 815000, 815100, 815200, 815300, 815400, 815500; Within the MCD/CCD of Chicago: Within Tract/BNA 311500: Within block group 1: Block(s): 1008; Within Tract/BNA 340500: Within block group 1: Block(s): 1004, 1005, 1006, 1007, 1008, 1009; Within Tract/BNA 370200: Within block group 2: Block(s): 2004, 2005; Within block group 3: Block(s): 3013; Tract/BNA(s): 560100, 560200, 560300, 560400, 560500, 560600, 560700, 560800, 560900, 561000, 561100, 561200, 561300, 570200, 570300, 570500; Within Tract/BNA 590100: Within block group 1: Block(s): 1002, 1003, 1004, 1005, 1006, 1007, 1008; Within Tract/BNA 590200: Within block group 1: Block(s): 1002, 1003, 1004, 1005, 1011, 1012, 1013, 1014; Block group(s): 2; Within block group 3: Block(s): 3009, 3010; Within Tract/BNA 590300: Within block group 1: Block(s): 1019; Within Tract/BNA 590500: Within block group 1: Block(s): 1000, 1001, 1002, 1015, 1016, 1017, 1018, 1019, 1020, 1022, 1023, 1024; Tract/BNA(s): 590600, 590700, 600100, 600200, 600300, 600400, 600500; Within Tract/BNA 600600: Within block group 1: Block(s): 1000, 1002, 1003, 1004, 1005, 1006, 1007, 1008; Block group(s): 2, 3; Within Tract/BNA 600700: Block groups: 1; Within block group 2: Block(s): 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2012, 2013, 2014, 2015, 2016, 2017; Block group(s): 3; Tract/BNA(s): 600800, 600900, 601000, 601100, 601200, 601300, 601400, 601500; Within Tract/BNA 601600: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1012, 1013; Within Tract/BNA 610100: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1016, 1017, 1018, 1019, 1020, 1021; Block group(s): 2; Within Tract/BNA 610200: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021; Tract/BNA(s): 610600, 610700, 610800; Within Tract/BNA 611000: Within block group 1: Block(s): 1000, 1001, 1002, 1003; Within block group 2: Block(s): 2000, 2001, 2002; Tract/BNA(s): 611100; Within Tract/BNA 611200: Within block group 1: Block(s): 1004, 1005; Block group(s): 2; Within block group 3: Block(s): 3004, 3005, 3006, 3007; Within Tract/BNA 611300: Within block group 1: Block(s): 1004, 1005; Block group(s): 2; Within block group 3: Block(s): 3004, 3005, 3006, 3007; Within Tract/BNA 611400: Within block group 1: Block(s): 1004, 1005; Block group(s): 2; Within block group 3: Block(s): 3004, 3005; Within Tract/BNA 611500: Within block group 1: Block(s): 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011; Within block group 2: Block(s): 2011, 2012, 2013; Within Tract/BNA 611600: Block groups: 1; Within block group 2: Block(s): 2003; Tract/BNA(s): 620200, 620300; Within Tract/BNA 630100: Within block group 1: Block(s): 1000, 1001, 1002, 1005, 1006, 1007, 1008, 1009, 1011, 1012, 1013, 1014, 1015, 1016, 1019, 1020, 1021, 1022, 1023, 1027, 1028, 1029, 1030; Tract/BNA(s): 630600; Within Tract/BNA 630700: Within block group 1: Block(s): 1000, 1003, 1004, 1005, 1006, 1007; Block group(s): 2; Within block group 3: Block(s): 3004, 3005, 3006; Within block group 4: Block(s): 4003, 4004, 4005, 4006; Within Tract/BNA 630800: Within block group 3: Block(s): 3000, 3001; Within block group 4: Block(s): 4000, 4001; Tract/BNA(s): 640100, 640200, 640300, 640400, 640500, 640600, 640700, 640800, 650100, 650200, 650300, 650400, 650500, 660300, 660400, 660500; Within Tract/BNA 660600: Within block group 4: Block(s): 4000, 4001, 4002, 4003, 4004; Block group(s): 5; Within Tract/BNA 660800: Within block group 4: Block(s): 4001, 4002; Within block group 5: Block(s): 5000, 5001, 5002, 5003, 5004, 5005, 5006; Within Tract/BNA 660900: Within block group 4: Block(s): 4006, 4007, 4008, 4009, 4010, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4994, 4995, 4996, 4997; Within Tract/BNA 661100: Within block group 2: Block(s): 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015; Block group(s): 4, 5, 6; Tract/BNA(s): 700200, 700300, 720100; Within Tract/BNA 720200: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007; Within block group 2: Block(s): 2003, 2004, 2005; Block group(s): 3, 4, 5; Tract/BNA(s): 720300, 720400, 720500, 720600; Within Tract/BNA 720700: Within block group 2: Block(s): 2003, 2004, 2005; Block group(s): 3, 4; Tract/BNA(s): 740100, 740200, 740300, 740400; Within Tract/BNA 750200: Within block group 2: Block(s): 2001, 2002, 2003, 2012; Block group(s): 3, 4; Tract/BNA(s): 750300, 750400; Within Tract/BNA 750500: Block groups: 5, 6; Tract/BNA(s): 823304; Within the MCD/CCD of Cicero: Within Tract/BNA 814200: Within block group 2: Block(s): 2011, 2012, 2014; Within Tract/BNA 814300: Within block group 2: Block(s): 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016; Within Tract/BNA 814400: Block groups: 1, 2, 3, 4, 5; Within block group 6: Block(s): 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012, 6013; Within Tract/BNA 814500: Within block group 1: Block(s): 1008, 1009, 1013, 1014, 1015, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031; Block group(s): 2, 3; Within the MCD/CCD of Lyons: Tract/BNA(s): 819100, 819200, 819300, 819400, 819500, 819600, 819700, 819801, 819802, 819900; Within Tract/BNA 820101: Block groups: 1, 2, 5, 6; Tract/BNA(s): 820103, 820104, 820201, 820202, 820300, 820400, 820501, 820502, 820601, 820602; Within the MCD/CCD of Palos: Tract/BNA(s): 823702, 823703, 823704, 823705; Within Tract/BNA 823801: Within block group 2: Block(s): 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2028, 2031, 2032, 2033, 2034, 2994, 2995, 2996, 2997, 2998, 2999; Tract/BNA(s): 823803, 823804; Within Tract/BNA 823901: Within block group 1: Block(s): 1000; Within block group 2: Block(s): 2000, 2001, 2002, 2017, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2985, 2986, 2987, 2988, 2989, 2990, 2991, 2993, 2994, 2995, 2996, 2997, 2998, 2999; Within Tract/BNA 823903: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1012, 1013, 1014, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1994, 1995, 1996, 1997, 1998, 1999; Within block group 3: Block(s): 3000, 3003, 3004, 3005, 3009, 3010, 3011, 3012, 3013; Within Tract/BNA 823904: Block groups: 1, 2; Within block group 3: Block(s): 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008; Within block group 4: Block(s): 4001, 4002; Within the MCD/CCD of Proviso: Within Tract/BNA 816100: Within block group 1: Block(s): 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015; Within block group 2: Block(s): 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2013, 2014, 2015, 2016, 2017; Block group(s): 3, 4, 5; Within block group 6: Block(s): 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6008, 6009, 6010, 6011, 6018, 6019, 6020, 6021, 6022, 6023, 6028, 6029; Within Tract/BNA 818401: Within block group 1: Block(s): 1024; Within block group 3: Block(s): 3007, 3008, 3009, 3010, 3011, 3012, 3013; Block group(s): 4; Within Tract/BNA 818402: Block groups: 3; Tract/BNA(s): 818500; Within Tract/BNA 818600: Block groups: 1; Within block group 2: Block(s): 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045; Within Tract/BNA 818700: Within block group 1: Block(s): 1002, 1004, 1005, 1006, 1007, 1008, 1009, 1011, 1012, 1013, 1014, 1015, 1016; Block group(s): 2, 3, 4; Tract/BNA(s): 818800, 818900, 819000; Within the MCD/CCD of Riverside: Within Tract/BNA 815600: Block groups: 1, 2, 3; Tract/BNA(s): 815701, 815702; Within Tract/BNA 815800: Within block group 1: Block(s): 1005, 1006, 1007, 1008, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043; MCD/CCD(s): Stickney; Within the MCD/CCD of Worth: Tract/BNA(s): 740400, 822000, 822101, 822102, 822200, 822301, 822302, 822400, 822500, 822601, 822602, 822701, 822702, 822801, 822802, 822900, 823001, 823002; Within Tract/BNA 823101: Block groups: 1, 2, 3, 4; Within block group 5: Block(s): 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008; Within Tract/BNA 823102: Block groups: 1; Within block group 2: Block(s): 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013; Within Tract/BNA 823200: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1019, 1041, 1042; Within Tract/BNA 823304: Block groups: 1, 2; Within block group 3: Block(s): 3000, 3001, 3002, 3003, 3004, 3005; Within block group 4: Block(s): 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013; Within block group 5: Block(s): 5000, 5001, 5004, 5005, 5008, 5009, 5010, 5013, 5014.
Congressional District No. 4 shall be comprised of the following units of census geography: Within the County of Cook: Within the MCD/CCD of Berwyn: Within Tract/BNA 814600: Within block group 1: Block(s): 1000, 1001, 1002, 1003; Within block group 4: Block(s): 4000, 4001, 4002, 4003; Within block group 5: Block(s): 5000, 5001; Within Tract/BNA 814700: Within block group 1: Block(s): 1000, 1001, 1002, 1003; Within block group 4: Block(s): 4000, 4001, 4002, 4003; Within block group 5: Block(s): 5000, 5001; Within the MCD/CCD of Chicago: Within Tract/BNA 051400: Within block group 2: Block(s): 2003, 2005; Within Tract/BNA 051500: Within block group 1: Block(s): 1002, 1004, 1005, 1006, 1007, 1010, 1011; Within Tract/BNA 070700: Within block group 2: Block(s): 2008, 2009; Tract/BNA(s): 140700; Within Tract/BNA 140800: Within block group 3: Block(s): 3003, 3004; Block group(s): 4, 5; Tract/BNA(s): 160500; Within Tract/BNA 160600: Within block group 2: Block(s): 2003, 2004; Block group(s): 3, 4; Within block group 5: Block(s): 5001, 5002, 5005; Within Tract/BNA 160700: Within block group 3: Block(s): 3001, 3002, 3003, 3004, 3005; Block group(s): 4, 5; Within block group 6: Block(s): 6002, 6003; Tract/BNA(s): 160800; Within Tract/BNA 190100: Within block group 1: Block(s): 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011; Within Tract/BNA 190200: Within block group 2: Block(s): 2000, 2007; Within block group 3: Block(s): 3000, 3007; Within block group 4: Block(s): 4000, 4007; Within Tract/BNA 190500: Within block group 1: Block(s): 1020; Within Tract/BNA 190600: Within block group 4: Block(s): 4005, 4006; Within block group 5: Block(s): 5004, 5007; Within Tract/BNA 190700: Within block group 3: Block(s): 3001, 3002, 3003, 3004, 3005, 3006, 3007; Within block group 4: Block(s): 4002, 4003, 4004, 4005; Within Tract/BNA 190800: Within block group 1: Block(s): 1000, 1003, 1004; Within block group 2: Block(s): 2000, 2003, 2004, 2005; Block group(s): 3; Within block group 4: Block(s): 4004, 4005; Tract/BNA(s): 190900, 191000, 191100, 191200, 191300, 191400; Within Tract/BNA 200100: Within block group 1: Block(s): 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008; Within block group 2: Block(s): 2002, 2003, 2004, 2005, 2006, 2007; Within block group 3: Block(s): 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011; Tract/BNA(s): 200200, 200300, 200400, 200500, 200600, 210100; Within Tract/BNA 210200: Within block group 1: Block(s): 1000, 1001, 1002, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1023, 1024; Within Tract/BNA 210400: Within block group 1: Block(s): 1003, 1004, 1005, 1006; Within block group 2: Block(s): 2000, 2001, 2002, 2004, 2005, 2006; Within Tract/BNA 210500: Block groups: 1, 2; Within block group 3: Block(s): 3000, 3005, 3006, 3008, 3009; Tract/BNA(s): 210600, 210700, 210800, 210900, 220100, 220200, 220300, 220400, 220500, 220600, 220700, 220800, 220900, 221000, 221100, 221200, 221300, 221400, 221500, 221600, 221700, 221800, 221900, 222000, 222100, 222200, 222300, 222400, 222500, 222600, 222700, 222800, 222900, 230100, 230200, 230300, 230400; Within Tract/BNA 230500: Block groups: 1, 2; Within block group 3: Block(s): 3000, 3001, 3002, 3003; Within Tract/BNA 230600: Within block group 1: Block(s): 1000, 1001, 1002, 1003; Within block group 3: Block(s): 3000, 3001, 3002; Within block group 4: Block(s): 4000, 4001; Within block group 6: Block(s): 6000; Within Tract/BNA 230700: Block groups: 1; Within block group 2: Block(s): 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007; Within block group 3: Block(s): 3000, 3001, 3002; Block group(s): 4; Tract/BNA(s): 230800, 230900; Within Tract/BNA 231000: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1009, 1010, 1011; Within block group 2: Block(s): 2000; Within Tract/BNA 231100: Within block group 1: Block(s): 1000; Within Tract/BNA 231200: Within block group 1: Block(s): 1000; Within Tract/BNA 231800: Within block group 1: Block(s): 1000, 1001, 1002, 1003; Within Tract/BNA 240100: Within block group 1: Block(s): 1005, 1006, 1007; Tract/BNA(s): 240200, 240300, 240400, 240500, 240600, 240700, 240800, 240900, 241000, 241100, 241200, 241300, 241400, 241500, 241600; Within Tract/BNA 241700: Within block group 2: Block(s): 2002, 2003, 2004; Within Tract/BNA 241900: Within block group 1: Block(s): 1006; Within block group 2: Block(s): 2005, 2006, 2007, 2008, 2009, 2010, 2011; Within Tract/BNA 242000: Within block group 1: Block(s): 1002, 1003, 1004, 1006, 1007, 1008; Block group(s): 2; Tract/BNA(s): 242100, 242200; Within Tract/BNA 242300: Within block group 1: Block(s): 1000, 1001, 1003, 1004; Within block group 2: Block(s): 2000, 2003, 2004, 2007; Within Tract/BNA 242400: Within block group 1: Block(s): 1001; Within Tract/BNA 242500: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1005, 1006; Within block group 2: Block(s): 2001, 2004, 2005; Tract/BNA(s): 242600; Within Tract/BNA 242700: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1004, 1005, 1007, 1008; Within Tract/BNA 242900: Within block group 2: Block(s): 2000, 2001, 2002, 2003; Within block group 3: Block(s): 3000, 3003, 3004; Within Tract/BNA 243000: Block groups: 1; Within block group 2: Block(s): 2000, 2001, 2002, 2003; Within block group 3: Block(s): 3001, 3002, 3003, 3004, 3005, 3006; Within Tract/BNA 243100: Block groups: 1, 2; Within block group 3: Block(s): 3000, 3001, 3002, 3003; Within Tract/BNA 243200: Block groups: 1, 2; Within block group 3: Block(s): 3000, 3001, 3002; Block group(s): 4; Within Tract/BNA 243300: Block groups: 1, 2; Within block group 3: Block(s): 3000, 3001, 3002, 3003, 3004; Within Tract/BNA 243400: Within block group 1: Block(s): 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009; Within block group 2: Block(s): 2000, 2003, 2004, 2007; Within block group 3: Block(s): 3000, 3001, 3002, 3003, 3004; Within Tract/BNA 250100: Within block group 1: Block(s): 1000, 1001; Within Tract/BNA 250200: Within block group 1: Block(s): 1000; Within Tract/BNA 250500: Within block group 1: Block(s): 1000, 1001, 1011; Within block group 2: Block(s): 2006, 2007; Within block group 3: Block(s): 3005, 3006, 3007, 3008, 3009; Within block group 7: Block(s): 7010, 7011; Within Tract/BNA 300100: Within block group 1: Block(s): 1002, 1005, 1006, 1007, 1008, 1011, 1012, 1013; Within block group 2: Block(s): 2001, 2002, 2003, 2004; Within Tract/BNA 300200: Within block group 1: Block(s): 1002, 1003, 1004, 1005, 1006; Within Tract/BNA 300300: Within block group 1: Block(s): 1001, 1002, 1003, 1004, 1005, 1008, 1010, 1011; Within Tract/BNA 300400: Within block group 1: Block(s): 1008, 1009; Within Tract/BNA 300500: Within block group 1: Block(s): 1002, 1003, 1004, 1005; Block group(s): 2; Within Tract/BNA 300600: Within block group 1: Block(s): 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011; Block group(s): 2; Within Tract/BNA 300700: Within block group 1: Block(s): 1000, 1001, 1002, 1005, 1006, 1007, 1008, 1009, 1010, 1011; Block group(s): 2; Tract/BNA(s): 300800, 300900, 301000; Within Tract/BNA 301100: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1010, 1012; Within Tract/BNA 301200: Within block group 1: Block(s): 1001, 1002, 1003, 1004; Within block group 2: Block(s): 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2011; Within Tract/BNA 301300: Within block group 1: Block(s): 1006, 1007, 1008, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1996, 1997, 1998, 1999; Tract/BNA(s): 301400, 301500, 301600, 301700, 301800, 301900, 302000; Within Tract/BNA 310100: Within block group 1: Block(s): 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1015, 1016, 1017, 1018, 1019, 1020, 1021; Tract/BNA(s): 310200, 310300, 310400, 310500, 310600, 310700, 310800; Within Tract/BNA 310900: Block groups: 1, 2; Within block group 3: Block(s): 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008; Within Tract/BNA 311000: Within block group 1: Block(s): 1003, 1004, 1005, 1006, 1007; Block group(s): 2, 3, 4; Within Tract/BNA 311300: Block groups: 1, 2; Within block group 3: Block(s): 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3996, 3997, 3998, 3999; Block group(s): 4, 5; Tract/BNA(s): 311400; Within Tract/BNA 311500: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1992, 1993, 1994, 1995, 1996, 1997, 1998, 1999; Tract/BNA(s): 570100, 570400, 580100, 580200, 580300, 580400, 580500, 580600, 580700, 580800, 580900, 581000, 581100; Within Tract/BNA 590100: Within block group 1: Block(s): 1000, 1001; Within Tract/BNA 590200: Within block group 1: Block(s): 1000, 1001, 1006, 1007, 1008, 1009, 1010; Within block group 3: Block(s): 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008; Within Tract/BNA 590300: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018; Block group(s): 2; Tract/BNA(s): 590400; Within Tract/BNA 590500: Within block group 1: Block(s): 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1021; Within Tract/BNA 600600: Within block group 1: Block(s): 1001; Within Tract/BNA 600700: Within block group 2: Block(s): 2000, 2001, 2010, 2011; Within Tract/BNA 610200: Within block group 1: Block(s): 1004, 1005, 1006, 1007, 1008, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034; Block group(s): 2; Tract/BNA(s): 610300, 610400, 610500; Within Tract/BNA 611200: Within block group 1: Block(s): 1000, 1001, 1002, 1003; Within block group 3: Block(s): 3000, 3001, 3002, 3003; Within Tract/BNA 611300: Within block group 1: Block(s): 1000, 1001, 1002, 1003; Within block group 3: Block(s): 3000, 3001, 3002, 3003; Within Tract/BNA 611400: Within block group 1: Block(s): 1000, 1001, 1002, 1003; Within block group 3: Block(s): 3000, 3001, 3002, 3003; Within Tract/BNA 611500: Within block group 1: Block(s): 1000, 1001, 1002, 1003; Within block group 2: Block(s): 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010; Tract/BNA(s): 620100, 620400; Within Tract/BNA 630100: Within block group 1: Block(s): 1003, 1004, 1010, 1017, 1018, 1024, 1025, 1026; Tract/BNA(s): 630200, 630300, 630400, 630500; Within Tract/BNA 630700: Within block group 1: Block(s): 1001, 1002; Within block group 3: Block(s): 3000, 3001, 3002, 3003; Within block group 4: Block(s): 4000, 4001, 4002; Within Tract/BNA 630800: Block groups: 1, 2; Within block group 3: Block(s): 3002, 3003, 3004, 3005, 3006, 3007; Within block group 4: Block(s): 4002, 4003, 4004, 4005, 4006, 4007; Tract/BNA(s): 630900; Within the MCD/CCD of Cicero: Tract/BNA(s): 813300, 813400, 813500, 813600, 813700, 813800, 813900, 814000, 814100; Within Tract/BNA 814200: Block groups: 1; Within block group 2: Block(s): 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2013, 2015, 2016; Block group(s): 3, 4, 5, 6; Within Tract/BNA 814300: Block groups: 1; Within block group 2: Block(s): 2000, 2001, 2002, 2003, 2004, 2005, 2006; Block group(s): 3; Within Tract/BNA 814400: Within block group 6: Block(s): 6000, 6001, 6002, 6003, 6004; Within Tract/BNA 814500: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1010, 1011, 1012, 1016, 1017; Within the MCD/CCD of Leyden: Within Tract/BNA 810900: Within block group 4: Block(s): 4005, 4006, 4007, 4008, 4009; Within block group 5: Block(s): 5011; Within Tract/BNA 811000: Within block group 4: Block(s): 4006, 4007, 4008, 4009, 4010, 4011; Within block group 5: Block(s): 5003, 5004, 5006, 5007, 5008; Within the MCD/CCD of Proviso: Within Tract/BNA 816000: Within block group 3: Block(s): 3004, 3005, 3006, 3007, 3008; Within Tract/BNA 816100: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1016; Within block group 2: Block(s): 2000, 2011, 2012; Within block group 6: Block(s): 6007, 6012, 6013, 6014, 6015, 6016, 6017, 6024, 6025, 6026, 6027; Within Tract/BNA 816200: Within block group 1: Block(s): 1000, 1001, 1004, 1010; Within Tract/BNA 816401: Within block group 1: Block(s): 1007, 1008, 1015, 1016; Within block group 2: Block(s): 2000, 2006, 2008, 2009, 2010, 2011; Within block group 3: Block(s): 3002, 3003, 3004, 3005, 3007, 3008, 3009, 3010, 3016; Block group(s): 4; Within Tract/BNA 816402: Within block group 2: Block(s): 2003, 2004, 2010, 2017, 2018, 2019, 2022; Within block group 3: Block(s): 3016, 3017, 3023, 3024, 3025; Block group(s): 4; Within Tract/BNA 816500: Within block group 1: Block(s): 1005, 1006, 1011, 1012, 1013; Within block group 2: Block(s): 2000, 2001, 2002, 2014, 2015, 2016, 2022, 2023, 2024, 2025, 2026, 2027, 2028; Within Tract/BNA 816600: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016; Block group(s): 2, 3; Within Tract/BNA 816700: Within block group 2: Block(s): 2004; Within Tract/BNA 816800: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1022, 1023, 1024, 1042; Within block group 3: Block(s): 3009; Within block group 4: Block(s): 4002, 4013, 4014, 4015, 4018, 4019, 4020; Within Tract/BNA 817400: Within block group 1: Block(s): 1000, 1001; Within block group 2: Block(s): 2000, 2001, 2002, 2003, 2004, 2007, 2008, 2011; Within block group 3: Block(s): 3001, 3002, 3003, 3004, 3005, 3008, 3009, 3010, 3012, 3013, 3014, 3015, 3018, 3019, 3020, 3021, 3022, 3026, 3027, 3028; Within Tract/BNA 817500: Within block group 1: Block(s): 1022, 1023; Within Tract/BNA 818000: Within block group 3: Block(s): 3018, 3019, 3021, 3027, 3034, 3036, 3043, 3055, 3056, 3057; Within Tract/BNA 818100: Within block group 1: Block(s): 1021; Within block group 2: Block(s): 2000, 2001, 2017, 2018, 2019, 2020; Within Tract/BNA 818401: Within block group 1: Block(s): 1014, 1015, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1025; Within block group 2: Block(s): 2006, 2013; Within block group 3: Block(s): 3001, 3002, 3003, 3004, 3005, 3006; Within Tract/BNA 818402: Within block group 2: Block(s): 2008, 2009, 2010; Within Tract/BNA 818600: Within block group 2: Block(s): 2000, 2001, 2002; Within Tract/BNA 818700: Within block group 1: Block(s): 1000, 1001, 1003, 1010; Within the MCD/CCD of Riverside: Within Tract/BNA 815600: Within block group 5: Block(s): 5000, 5001, 5002; Within Tract/BNA 815800: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1004, 1009.
Congressional District No. 5 shall be comprised of the following units of census geography: Within the County of Cook: Within the MCD/CCD of Undefined: Within Tract/BNA 000000: Within block group 0: Block(s): 0993; Within the MCD/CCD of Chicago: Within Tract/BNA 020700: Block groups: 3, 4; Within block group 5: Block(s): 5007, 5008, 5009, 5010, 5011, 5012; Within Tract/BNA 020800: Block groups: 3, 4, 5, 6; Within Tract/BNA 030900: Within block group 3: Block(s): 3003; Within Tract/BNA 031000: Within block group 1: Block(s): 1001, 1002, 1003; Within block group 2: Block(s): 2001, 2002; Block group(s): 3; Within Tract/BNA 031700: Within block group 1: Block(s): 1004; Within block group 2: Block(s): 2004; Within block group 3: Block(s): 3004; Within block group 4: Block(s): 4004; Tract/BNA(s): 031800, 031900, 040100, 040200, 040300, 040400, 040500, 040600, 040700, 040800, 040900, 041000, 050100, 050200, 050300, 050400, 050500, 050600, 050700, 050800, 050900, 051000, 051100, 051200, 051300; Within Tract/BNA 051400: Block groups: 1; Within block group 2: Block(s): 2000, 2001, 2002, 2004; Within Tract/BNA 051500: Within block group 1: Block(s): 1000, 1001, 1003, 1008, 1009; Tract/BNA(s): 060100, 060200, 060300, 060400, 060500; Within Tract/BNA 060600: Within block group 1: Block(s): 1001, 1002, 1003, 1004, 1005; Within Tract/BNA 060700: Within block group 1: Block(s): 1000, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010; Within Tract/BNA 060800: Within block group 1: Block(s): 1009, 1010, 1011; Within Tract/BNA 060900: Within block group 1: Block(s): 1004, 1005, 1006, 1007, 1008, 1009, 1010; Block group(s): 2; Tract/BNA(s): 061000, 061100, 061200, 061300, 061400, 061500, 061600, 061700, 061800; Within Tract/BNA 061900: Within block group 1: Block(s): 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1016, 1017, 1018, 1019, 1022, 1023, 1028, 1029; Tract/BNA(s): 062000, 062100, 062200, 062300, 062400, 062500, 062600, 062700, 062800, 062900, 063000, 063100; Within Tract/BNA 063200: Block groups: 2; Within Tract/BNA 063300: Block groups: 2; Tract/BNA(s): 063400, 070100, 070200, 070300, 070400, 070500, 070600; Within Tract/BNA 070700: Block groups: 1; Within block group 2: Block(s): 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2010, 2011, 2012, 2013; Within Tract/BNA 070800: Block groups: 1; Within block group 2: Block(s): 2001, 2002; Block group(s): 3; Within Tract/BNA 070900: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009; Within Tract/BNA 071000: Block groups: 1; Within Tract/BNA 071100: Within block group 1: Block(s): 1000, 1001, 1002, 1003; Within block group 2: Block(s): 2000, 2001, 2002, 2003; Within Tract/BNA 071200: Block groups: 1, 2; Within block group 3: Block(s): 3000, 3002, 3003; Tract/BNA(s): 071300, 071400, 100100; Within Tract/BNA 100200: Block groups: 1, 2, 3; Within block group 4: Block(s): 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010; Within block group 5: Block(s): 5000, 5001, 5002, 5003, 5004, 5007, 5011, 5012, 5013, 5014, 5015, 5016; Within block group 6: Block(s): 6000, 6007, 6008; Block group(s): 7; Within Tract/BNA 100300: Block groups: 2; Within Tract/BNA 100600: Within block group 1: Block(s): 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016; Block group(s): 2, 3, 4; Within block group 5: Block(s): 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020; Tract/BNA(s): 100700, 110100, 110200, 110300, 110400, 110500, 120100, 120200, 120300, 120400; Within Tract/BNA 130100: Within block group 3: Block(s): 3000, 3001, 3002, 3003, 3004, 3005, 3006; Block group(s): 4, 5; Tract/BNA(s): 130200, 130300, 130400, 130500, 140100, 140200, 140300, 140400, 140500, 140600; Within Tract/BNA 140800: Block groups: 1, 2; Within block group 3: Block(s): 3000, 3001, 3002, 3005, 3006, 3007; Tract/BNA(s): 150100, 150200, 150300, 150400, 150500, 150600, 150700, 150800, 150900, 151000, 151100, 151200, 160100, 160200, 160300, 160400; Within Tract/BNA 160600: Block groups: 1; Within block group 2: Block(s): 2000, 2001, 2002; Within block group 5: Block(s): 5000, 5003, 5004; Block group(s): 6; Within Tract/BNA 160700: Block groups: 1, 2; Within block group 3: Block(s): 3000; Within block group 6: Block(s): 6000, 6001, 6004, 6005; Tract/BNA(s): 160900, 161000, 161100, 161200, 161300, 170100, 170200, 170300, 170400, 170500, 170600, 170700, 170800, 170900, 171000, 171100, 180100, 180200, 180300; Within Tract/BNA 190100: Within block group 1: Block(s): 1000, 1001, 1002, 1003; Within Tract/BNA 190200: Block groups: 1; Within block group 2: Block(s): 2001, 2002, 2003, 2004, 2005, 2006; Within block group 3: Block(s): 3001, 3002, 3003, 3004, 3005, 3006; Within block group 4: Block(s): 4001, 4002, 4003, 4004, 4005, 4006; Tract/BNA(s): 190300, 190400; Within Tract/BNA 190500: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019; Within Tract/BNA 190600: Block groups: 1, 2, 3; Within block group 4: Block(s): 4000, 4001, 4002, 4003, 4004, 4007; Within block group 5: Block(s): 5000, 5001, 5002, 5003, 5005, 5006; Block group(s): 6, 7; Within Tract/BNA 190700: Block groups: 1, 2; Within block group 3: Block(s): 3000; Within block group 4: Block(s): 4000, 4001; Block group(s): 5; Within Tract/BNA 190800: Within block group 1: Block(s): 1001, 1002, 1005; Within block group 2: Block(s): 2001, 2002; Within block group 4: Block(s): 4000, 4001, 4002, 4003; Block group(s): 5; Within Tract/BNA 200100: Within block group 1: Block(s): 1000; Within block group 2: Block(s): 2000, 2001; Within block group 3: Block(s): 3000, 3001, 3002; Within Tract/BNA 210200: Within block group 1: Block(s): 1003, 1004, 1005, 1022; Tract/BNA(s): 210300; Within Tract/BNA 210400: Within block group 1: Block(s): 1000, 1001, 1002; Within block group 2: Block(s): 2003; Within Tract/BNA 210500: Within block group 3: Block(s): 3001, 3002, 3003, 3004, 3007; Within Tract/BNA 250500: Within block group 3: Block(s): 3000, 3001, 3002, 3003, 3004; Block group(s): 4, 5, 6; Within block group 7: Block(s): 7000, 7001, 7002, 7003, 7004, 7005, 7006, 7007, 7008, 7009; Within Tract/BNA 760800: Block groups: 2, 3; Within Tract/BNA 770800: Block groups: 1; Tract/BNA(s): 811600; Within the MCD/CCD of Leyden: Tract/BNA(s): 760900, 770800, 810701, 810702, 810800; Within Tract/BNA 810900: Block groups: 1, 2, 3; Within block group 4: Block(s): 4000, 4001, 4002, 4003, 4004; Within block group 5: Block(s): 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010; Within Tract/BNA 811000: Block groups: 1, 2, 3; Within block group 4: Block(s): 4000, 4001, 4002, 4003, 4004, 4005; Within block group 5: Block(s): 5000, 5001, 5002, 5005; Tract/BNA(s): 811100, 811200, 811301, 811302, 811401, 811402, 811500, 811600, 811701, 811702, 811800; Within the MCD/CCD of Proviso: Tract/BNA(s): 811302; Within Tract/BNA 816200: Within block group 1: Block(s): 1002, 1003, 1005, 1006, 1007, 1008, 1009, 1011, 1012, 1013, 1014; Block group(s): 2, 3, 4; Tract/BNA(s): 816300; Within Tract/BNA 816401: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1009, 1010, 1011, 1012, 1013, 1014, 1017; Within block group 2: Block(s): 2001, 2002, 2003, 2004, 2005, 2007; Within block group 3: Block(s): 3000, 3001, 3006, 3011, 3012, 3013, 3014, 3015; Within Tract/BNA 816402: Block groups: 1; Within block group 2: Block(s): 2000, 2001, 2002, 2005, 2006, 2007, 2008, 2009, 2011, 2012, 2013, 2014, 2015, 2016, 2020, 2021, 2023; Within block group 3: Block(s): 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3018, 3019, 3020, 3021, 3022; Within Tract/BNA 816500: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1004, 1007, 1008, 1009, 1010, 1014, 1015, 1016, 1017, 1018; Within block group 2: Block(s): 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2017, 2018, 2019, 2020, 2021, 2029, 2030, 2031, 2032, 2033, 2034; Block group(s): 3; Within Tract/BNA 816600: Within block group 1: Block(s): 1004, 1005; Within Tract/BNA 816700: Block groups: 1; Within block group 2: Block(s): 2000, 2001, 2002, 2003, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013; Block group(s): 3; Within Tract/BNA 816800: Within block group 1: Block(s): 1004, 1005; Within Tract/BNA 817400: Within block group 2: Block(s): 2005, 2006; Within block group 3: Block(s): 3011.
Congressional District No. 6 shall be comprised of the following units of census geography: Within the County of Cook: Within the MCD/CCD of Chicago: Tract/BNA(s): 760900, 770500, 770600; Within Tract/BNA 770700: Within block group 2: Block(s): 2013; Within block group 3: Block(s): 3001, 3002, 3003, 3004, 3005, 3006, 3010; Within Tract/BNA 770800: Block groups: 2; Within the MCD/CCD of Elk Grove: Tract/BNA(s): 760900, 770200, 770300, 770400, 770500, 804901, 804902; Within Tract/BNA 805001: Block groups: 1, 3; Within block group 4: Block(s): 4000, 4001, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018; Tract/BNA(s): 805002, 805105; Within Tract/BNA 805106: Block groups: 1; Tract/BNA(s): 805107, 805108; Within Tract/BNA 805109: Within block group 4: Block(s): 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019; Tract/BNA(s): 805111, 805112; Within the MCD/CCD of Hanover: Within Tract/BNA 804304: Block groups: 1; Within block group 2: Block(s): 2000, 2001, 2002, 2003, 2004, 2074, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 2132, 2133, 2134, 2135, 2136, 2137, 2138, 2139, 2140, 2141, 2142, 2143, 2144, 2145, 2146, 2147, 2148, 2149, 2150, 2151, 2152, 2153, 2154, 2155, 2156, 2157, 2158, 2159, 2160, 2161, 2162, 2163; Tract/BNA(s): 804305, 804306, 804307; Within Tract/BNA 804401: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1020; Within block group 2: Block(s): 2000, 2001, 2002, 2003, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2043, 2044; Within block group 3: Block(s): 3000; Within Tract/BNA 804402: Within block group 5: Block(s): 5002, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028; Within block group 6: Block(s): 6000, 6004, 6005, 6006; Within Tract/BNA 804501: Block groups: 1; Within block group 2: Block(s): 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2052, 2053, 2054, 2055, 2062, 2063, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105; Within block group 3: Block(s): 3000, 3001, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3999; Tract/BNA(s): 804503, 804504, 804505, 804701; Within the MCD/CCD of Maine: Tract/BNA(s): 760900; Within Tract/BNA 770600: Within block group 2: Block(s): 2009, 2010, 2011, 2015, 2016, 2017, 2018, 2019, 2020, 2021; Block group(s): 3, 4, 5; Tract/BNA(s): 770700; Within Tract/BNA 806501: Within block group 2: Block(s): 2001, 2007; Within the MCD/CCD of Schaumburg: Within Tract/BNA 804606: Block groups: 1; Within block group 2: Block(s): 2000, 2001, 2004, 2005, 2006, 2007, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031; Within block group 3: Block(s): 3007, 3022; Tract/BNA(s): 804607; Within Tract/BNA 804803: Within block group 1: Block(s): 1000, 1051, 1052, 1093, 1094, 1095, 1102, 1103, 1104, 1105, 1106, 1107, 1108; Within the County of DuPage: MCD/CCD of: Addison, Bloomingdale, Chicago, Milton; Within the MCD/CCD of Wayne: Within Tract/BNA 841302: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1016, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1997, 1998, 1999; Block group(s): 3, 4; Tract/BNA(s): 841303, 841304; Within Tract/BNA 841305: Within block group 2: Block(s): 2000, 2001, 2002, 2034, 2035, 2036, 2045, 2046, 2047, 2049, 2050, 2051, 2052, 2061, 2062, 2063, 2064, 2065, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077; Tract/BNA(s): 841306, 841307; Within the MCD/CCD of Winfield: Within Tract/BNA 841401: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1004, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1986, 1987, 1988, 1989, 1990, 1991, 1992, 1993, 1994, 1995, 1996, 1997, 1998, 1999; Within block group 2: Block(s): 2000, 2001, 2002, 2003, 2021, 2022, 2023, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040; Within block group 3: Block(s): 3043; Within Tract/BNA 841402: Block groups: 1, 2, 3, 4; Within block group 5: Block(s): 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5009, 5010, 5011, 5012, 5013, 5014, 5015; Within the MCD/CCD of York: Tract/BNA(s): 842800, 842900, 843000, 843100, 843200, 843300, 843400, 843500, 843600, 843700, 843800, 843900, 844000, 844100, 844201, 844202, 844301, 844302, 844303, 844401; Within Tract/BNA 844402: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1015, 1019, 1020, 1021, 1022, 1023, 1024, 1027, 1028, 1029, 1030, 1031, 1032, 1997, 1998, 1999; Block group(s): 2; Within block group 3: Block(s): 3006, 3007, 3008, 3009; Block group(s): 4, 5; Within Tract/BNA 844500: Block groups: 1, 2; Within block group 3: Block(s): 3004; Within Tract/BNA 844601: Block groups: 1; Within block group 2: Block(s): 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2019, 2020, 2021, 2024, 2025, 2026, 2027, 2028, 2031; Within Tract/BNA 844602: Block groups: 1; Within block group 2: Block(s): 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2032; Block group(s): 3.
Congressional District No. 7 shall be comprised of the following units of census geography: Within the County of Cook: Within the MCD/CCD of Undefined: Within Tract/BNA 000000: Within block group 0: Block(s): 0983, 0985, 0986, 0987, 0988, 0989, 0990, 0991; Within the MCD/CCD of Chicago: Within Tract/BNA 070800: Within block group 2: Block(s): 2000, 2003, 2004, 2005, 2006, 2007, 2008; Within Tract/BNA 070900: Within block group 1: Block(s): 1010; Block group(s): 2; Within Tract/BNA 071000: Block groups: 2; Within Tract/BNA 071100: Within block group 1: Block(s): 1004, 1005, 1006, 1007; Within block group 2: Block(s): 2004, 2005, 2006, 2007, 2008, 2009; Within Tract/BNA 071200: Within block group 3: Block(s): 3001; Tract/BNA(s): 071500, 071600, 071700, 071800, 071900, 072000, 080100, 080200, 080300, 080400, 080500, 080600, 080700, 080800, 080900, 081000, 081100, 081200, 081300, 081400, 081500, 081600, 081700, 081800, 081900; Within Tract/BNA 230500: Within block group 3: Block(s): 3004, 3005, 3006, 3007, 3008; Within Tract/BNA 230600: Within block group 1: Block(s): 1004, 1005; Block group(s): 2; Within block group 3: Block(s): 3003, 3004, 3005; Within block group 4: Block(s): 4002, 4003, 4004, 4005; Block group(s): 5; Within block group 6: Block(s): 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008; Within Tract/BNA 230700: Within block group 2: Block(s): 2008; Within block group 3: Block(s): 3003, 3004, 3005, 3006, 3007, 3008; Within Tract/BNA 231000: Within block group 1: Block(s): 1004, 1005, 1006, 1007, 1008; Within block group 2: Block(s): 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012; Within Tract/BNA 231100: Within block group 1: Block(s): 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008; Within Tract/BNA 231200: Within block group 1: Block(s): 1001, 1002, 1003, 1004, 1005, 1006; Block group(s): 2, 3, 4, 5; Tract/BNA(s): 231300, 231400, 231500, 231600, 231700; Within Tract/BNA 231800: Within block group 1: Block(s): 1004, 1005, 1006, 1007, 1008; Within Tract/BNA 240100: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1004, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015; Within Tract/BNA 241700: Block groups: 1; Within block group 2: Block(s): 2000, 2001, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015; Tract/BNA(s): 241800; Within Tract/BNA 241900: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1004, 1005, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017; Within block group 2: Block(s): 2000, 2001, 2002, 2003, 2004, 2012, 2013, 2014, 2015, 2016; Within Tract/BNA 242000: Within block group 1: Block(s): 1000, 1001, 1005; Within Tract/BNA 242300: Within block group 1: Block(s): 1002, 1005, 1006, 1007; Within block group 2: Block(s): 2001, 2002, 2005, 2006; Within Tract/BNA 242400: Within block group 1: Block(s): 1000, 1002, 1003, 1004, 1005, 1006; Block group(s): 2; Within Tract/BNA 242500: Within block group 1: Block(s): 1004, 1007; Within block group 2: Block(s): 2000, 2002, 2003, 2006; Within Tract/BNA 242700: Within block group 1: Block(s): 1006; Tract/BNA(s): 242800; Within Tract/BNA 242900: Block groups: 1; Within block group 2: Block(s): 2004, 2005; Within block group 3: Block(s): 3001, 3002, 3005, 3006; Within Tract/BNA 243000: Within block group 2: Block(s): 2004, 2005; Within block group 3: Block(s): 3000; Within Tract/BNA 243100: Within block group 3: Block(s): 3004, 3005, 3006; Within Tract/BNA 243200: Within block group 3: Block(s): 3003, 3004, 3005, 3006, 3007; Within Tract/BNA 243300: Within block group 3: Block(s): 3005, 3006, 3007, 3008; Within Tract/BNA 243400: Within block group 1: Block(s): 1000, 1001; Within block group 2: Block(s): 2001, 2002, 2005, 2006, 2008, 2009, 2010; Within block group 3: Block(s): 3005, 3006, 3007, 3008, 3009, 3010, 3011; Tract/BNA(s): 243500, 243600; Within Tract/BNA 250100: Within block group 1: Block(s): 1002, 1003, 1004, 1005, 1006, 1007; Within Tract/BNA 250200: Within block group 1: Block(s): 1001, 1002, 1003, 1004, 1005; Block group(s): 2, 3; Tract/BNA(s): 250300, 250400; Within Tract/BNA 250500: Within block group 1: Block(s): 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010; Within block group 2: Block(s): 2000, 2001, 2002, 2003, 2004, 2005, 2008, 2009, 2010, 2011, 2012, 2013; Tract/BNA(s): 250600, 250700, 250800, 250900, 251000, 251100, 251200, 251300, 251400, 251500, 251600, 251700, 251800, 251900, 252000, 252100, 252200, 252300, 252400, 260100, 260200, 260300, 260400, 260500, 260600, 260700, 260800, 260900, 261000, 270100, 270200, 270300, 270400, 270500, 270600, 270700, 270800, 270900, 271000, 271100, 271200, 271300, 271400, 271500, 271600, 271700, 271800, 271900, 280100, 280200, 280300, 280400, 280500, 280600, 280700, 280800, 280900, 281000, 281100, 281200, 281300, 281400, 281500, 281600, 281700, 281800, 281900, 282000, 282100, 282200, 282300, 282400, 282500, 282600, 282700, 282800, 282900, 283000, 283100, 283200, 283300, 283400, 283500, 283600, 283700, 283800, 283900, 284000, 284100, 284200, 284300, 290100, 290200, 290300, 290400, 290500, 290600, 290700, 290800, 290900, 291000, 291100, 291200, 291300, 291400, 291500, 291600, 291700, 291800, 291900, 292000, 292100, 292200, 292300, 292400, 292500, 292600, 292700; Within Tract/BNA 300100: Within block group 1: Block(s): 1000, 1001, 1003, 1004, 1009, 1010; Within block group 2: Block(s): 2000; Within Tract/BNA 300200: Within block group 1: Block(s): 1000, 1001; Within Tract/BNA 300300: Within block group 1: Block(s): 1000, 1006, 1007, 1009; Within Tract/BNA 300400: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007; Within Tract/BNA 300500: Within block group 1: Block(s): 1000, 1001; Within Tract/BNA 300600: Within block group 1: Block(s): 1000, 1001, 1002, 1003; Within Tract/BNA 300700: Within block group 1: Block(s): 1003, 1004; Within Tract/BNA 301100: Within block group 1: Block(s): 1008, 1009, 1011, 1013, 1014, 1015; Within Tract/BNA 301200: Within block group 1: Block(s): 1000, 1005, 1006, 1007; Within block group 2: Block(s): 2010; Within Tract/BNA 301300: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1004, 1005, 1009, 1010, 1011; Within Tract/BNA 310100: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1014; Within Tract/BNA 310900: Within block group 3: Block(s): 3000; Within Tract/BNA 311000: Within block group 1: Block(s): 1000, 1001, 1002; Tract/BNA(s): 311100, 311200; Within Tract/BNA 311300: Within block group 3: Block(s): 3000, 3001, 3002; Tract/BNA(s): 320100, 320200, 320300, 320400, 320500, 320600, 330100, 330200, 330300, 330400, 330500, 340100, 340200, 340300, 340400; Within Tract/BNA 340500: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018; Tract/BNA(s): 340600; Within Tract/BNA 350100: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1022, 1023, 1024, 1999; Within Tract/BNA 350300: Within block group 1: Block(s): 1009, 1010, 1011, 1012; Tract/BNA(s): 350400; Within Tract/BNA 351000: Block groups: 1; Within block group 2: Block(s): 2006; Within block group 3: Block(s): 3000, 3001, 3002; Within Tract/BNA 351300: Within block group 1: Block(s): 1003; Within block group 2: Block(s): 2003; Within Tract/BNA 351400: Within block group 1: Block(s): 1000, 1002, 1005, 1006; Within block group 2: Block(s): 2000, 2002, 2003; Block group(s): 3, 4; Tract/BNA(s): 351500, 360100; Within Tract/BNA 360200: Within block group 1: Block(s): 1000, 1003; Within Tract/BNA 360300: Block groups: 1; Within block group 2: Block(s): 2000; Within Tract/BNA 360400: Block groups: 1; Within block group 2: Block(s): 2001, 2002, 2003, 2004, 2005, 2006, 2007; Within Tract/BNA 360500: Within block group 1: Block(s): 1007, 1008, 1009, 1010; Block group(s): 2; Tract/BNA(s): 370100; Within Tract/BNA 370200: Block groups: 1; Within block group 2: Block(s): 2000, 2001, 2002, 2003, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015; Within block group 3: Block(s): 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012; Tract/BNA(s): 370300, 370400; Within Tract/BNA 380200: Within block group 1: Block(s): 1001, 1002, 1003, 1004; Block group(s): 2; Tract/BNA(s): 380300, 380400, 380500, 380600, 380700, 380800; Within Tract/BNA 380900: Block groups: 2; Within Tract/BNA 381200: Within block group 1: Block(s): 1001, 1002, 1003, 1004; Within block group 2: Block(s): 2003, 2004; Within block group 3: Block(s): 3001, 3002, 3003, 3004; Tract/BNA(s): 381300, 381400, 381500, 381600, 381700, 381800; Within Tract/BNA 381900: Block groups: 2; Tract/BNA(s): 390100, 390200; Within Tract/BNA 390300: Block groups: 1; Within block group 2: Block(s): 2000, 2001, 2002, 2003, 2004, 2005; Within Tract/BNA 400100: Within block group 1: Block(s): 1003; Block group(s): 2; Tract/BNA(s): 400200; Within Tract/BNA 400300: Within block group 1: Block(s): 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015; Within Tract/BNA 400400: Block groups: 1; Within block group 3: Block(s): 3000; Block group(s): 4; Within Tract/BNA 400500: Block groups: 1; Within block group 3: Block(s): 3000, 3001, 3002, 3003; Within Tract/BNA 400600: Within block group 1: Block(s): 1000, 1001, 1002, 1003; Within Tract/BNA 601600: Within block group 1: Block(s): 1011; Within Tract/BNA 610100: Within block group 1: Block(s): 1014, 1015; Tract/BNA(s): 610900; Within Tract/BNA 611000: Within block group 1: Block(s): 1004, 1005, 1006, 1007, 1008, 1009, 1010; Within block group 2: Block(s): 2003, 2004, 2005, 2006, 2007, 2008; Within Tract/BNA 611900: Block groups: 1, 2; Within block group 3: Block(s): 3000, 3005; Within block group 4: Block(s): 4000, 4001, 4006; Tract/BNA(s): 612000, 612100, 612200; Within Tract/BNA 670100: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1004, 1005; Within block group 2: Block(s): 2000, 2001, 2002, 2003, 2004, 2005, 2006; Within Tract/BNA 670200: Within block group 1: Block(s): 1000, 1001; Within block group 3: Block(s): 3000, 3003, 3004, 3005; Within Tract/BNA 680100: Within block group 1: Block(s): 1000, 1001, 1002; Within Tract/BNA 680200: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1021; Within block group 4: Block(s): 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009; Within Tract/BNA 680300: Within block group 1: Block(s): 1000, 1001, 1002, 1003; Within block group 3: Block(s): 3000, 3001, 3002, 3003, 3004; Within Tract/BNA 680400: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1004, 1005; Within block group 2: Block(s): 2000, 2001, 2002, 2003, 2004, 2005; Within Tract/BNA 680500: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007; Within block group 3: Block(s): 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007; MCD/CCD(s): Oak Park; Within the MCD/CCD of Proviso: Tract/BNA(s): 815900; Within Tract/BNA 816000: Block groups: 1, 2; Within block group 3: Block(s): 3000, 3001, 3002, 3003, 3009, 3010, 3011, 3012, 3013, 3014; Within Tract/BNA 816800: Within block group 1: Block(s): 1021, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1043, 1044, 1045, 1046; Block group(s): 2; Within block group 3: Block(s): 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3010, 3011, 3012, 3013, 3014, 3015, 3016; Within block group 4: Block(s): 4000, 4001, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4016, 4017; Tract/BNA(s): 816900, 817000, 817101, 817102, 817200, 817300; Within Tract/BNA 817400: Within block group 1: Block(s): 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029; Within block group 2: Block(s): 2009, 2010, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029; Within block group 3: Block(s): 3000, 3006, 3007, 3016, 3017, 3023, 3024, 3025, 3029; Within Tract/BNA 817500: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1024, 1025, 1026; Block group(s): 2, 3, 4; Tract/BNA(s): 817600, 817700, 817900; Within Tract/BNA 818000: Block groups: 1, 2; Within block group 3: Block(s): 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3020, 3022, 3023, 3024, 3025, 3026, 3028, 3029, 3030, 3031, 3032, 3033, 3035, 3037, 3038, 3039, 3040, 3041, 3042, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054; Within Tract/BNA 818100: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020; Within block group 2: Block(s): 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2021, 2022, 2023; Tract/BNA(s): 818200, 818300; Within Tract/BNA 818401: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1016; Within block group 2: Block(s): 2000, 2001, 2002, 2003, 2004, 2005, 2007, 2008, 2009, 2010, 2011, 2012, 2014, 2015, 2016, 2017, 2018, 2019, 2020; Within block group 3: Block(s): 3000; Within Tract/BNA 818402: Block groups: 1; Within block group 2: Block(s): 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007; MCD/CCD(s): River Forest; Within the MCD/CCD of Riverside: Within Tract/BNA 815600: Block groups: 4; Within block group 5: Block(s): 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022.
Congressional District No. 8 shall be comprised of the following units of census geography: Within the County of Cook: MCD/CCD of: Barrington; Within the MCD/CCD of Hanover: Within Tract/BNA 804304: Within block group 2: Block(s): 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085; Within Tract/BNA 804401: Within block group 1: Block(s): 1017, 1018, 1019, 1021, 1022; Within block group 2: Block(s): 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2038, 2039, 2040, 2041, 2042, 2045, 2046, 2047; Within block group 3: Block(s): 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037; Within Tract/BNA 804402: Block groups: 1, 2, 3, 4; Within block group 5: Block(s): 5000, 5001, 5003, 5004, 5005; Within block group 6: Block(s): 6001, 6002, 6003, 6007, 6008, 6009; Block group(s): 7; Within Tract/BNA 804501: Within block group 2: Block(s): 2051, 2056, 2057, 2058, 2059, 2060, 2061, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2106, 2107; Within block group 3: Block(s): 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036; Within the MCD/CCD of Palatine: Within Tract/BNA 803006: Within block group 3: Block(s): 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3012, 3013, 3039, 3040, 3041; Tract/BNA(s): 803604, 803605, 803606; Within Tract/BNA 803607: Block groups: 1, 2; Within block group 4: Block(s): 4008, 4009, 4010, 4011, 4012, 4013; Within Tract/BNA 803608: Block groups: 2; Tract/BNA(s): 803609; Within Tract/BNA 803610: Block groups: 3; Within block group 4: Block(s): 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4022, 4023, 4024; Within Tract/BNA 803700: Block groups: 1; Within block group 2: Block(s): 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017; Within block group 4: Block(s): 4000, 4001, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022; Within block group 5: Block(s): 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5026, 5027; Within Tract/BNA 803800: Block groups: 1, 2; Within block group 3: Block(s): 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3019; Block group(s): 4; Within Tract/BNA 803901: Block groups: 1; Within block group 2: Block(s): 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087; Within Tract/BNA 803902: Block groups: 1; Within block group 2: Block(s): 2000, 2001; Within block group 3: Block(s): 3000, 3001, 3002, 3003, 3004, 3005, 3008; Block group(s): 4; Within Tract/BNA 804000: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012; Within block group 2: Block(s): 2002, 2003, 2011, 2012, 2021, 2022, 2023, 2024, 2025, 2026; Within Tract/BNA 804102: Within block group 3: Block(s): 3028, 3029; Within Tract/BNA 804104: Within block group 1: Block(s): 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1025, 1026; Block group(s): 2; Within block group 3: Block(s): 3009, 3011; Within Tract/BNA 804105: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1036; Within Tract/BNA 804106: Within block group 1: Block(s): 1021, 1022, 1023, 1024, 1025, 1026; Block group(s): 2; Within block group 3: Block(s): 3001; Within block group 4: Block(s): 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4020, 4021, 4022; Within Tract/BNA 804107: Within block group 3: Block(s): 3005, 3006, 3010, 3011, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3044, 3045, 3048; Within the MCD/CCD of Schaumburg: Tract/BNA(s): 804603, 804604, 804605; Within Tract/BNA 804606: Within block group 2: Block(s): 2002, 2003, 2008, 2009, 2010; Within block group 3: Block(s): 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3998, 3999; Block group(s): 4; Tract/BNA(s): 804701, 804705, 804706, 804707, 804708, 804709, 804710, 804711, 804712; Within Tract/BNA 804803: Within block group 1: Block(s): 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1096, 1097, 1098, 1099, 1100, 1101; Block group(s): 2; Tract/BNA(s): 804804, 804805, 804806, 804807, 804808, 804809, 804810; Within the County of Lake: MCD/CCD of: Antioch, Avon, Benton, Cuba, Ela, Fremont, Grant, Lake Villa; Within the MCD/CCD of Libertyville: Tract/BNA(s): 864001, 864002, 864106; MCD/CCD(s): Newport; Within the MCD/CCD of Warren: Tract/BNA(s): 861106, 861504, 861505, 861506, 861507, 861508, 861509, 861510; Within Tract/BNA 861603: Within block group 1: Block(s): 1015; Within block group 2: Block(s): 2000, 2001, 2002, 2003, 2004, 2005, 2008, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046; Tract/BNA(s): 861604; Within Tract/BNA 861605: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1079, 1080, 1081, 1082, 1083, 1995, 1996, 1997, 1998, 1999; Within block group 2: Block(s): 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2036, 2037, 2038, 2039, 2040, 2041; Within Tract/BNA 861607: Block groups: 1; Within block group 2: Block(s): 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2020; Block group(s): 3; Within block group 4: Block(s): 4007; Within Tract/BNA 861608: Within block group 1: Block(s): 1002, 1006, 1007, 1008, 1009, 1010, 1011, 1012; Block group(s): 2; MCD/CCD(s): Wauconda, Zion; Within the County of McHenry: MCD/CCD of: Burton, Dorr, Greenwood, Hebron, McHenry; Within the MCD/CCD of Nunda: Within Tract/BNA 870803: Block groups: 1; Within block group 2: Block(s): 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2013, 2014; Within block group 3: Block(s): 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015; Within Tract/BNA 870808: Within block group 1: Block(s): 1000, 1001, 1002; Within Tract/BNA 870809: Block groups: 1; Within block group 2: Block(s): 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2025, 2026, 2028, 2998, 2999; Within Tract/BNA 870810: Block groups: 1, 2; Tract/BNA(s): 870811; Within Tract/BNA 870812: Block groups: 1, 2; MCD/CCD(s): Richmond.
Congressional District No. 9 shall be comprised of the following units of census geography: Within the County of Cook: Within the MCD/CCD of Undefined: Within Tract/BNA 000000: Within block group 0: Block(s): 0994, 0995, 0996, 0997; Within the MCD/CCD of Chicago: Tract/BNA(s): 010100, 010200, 010300, 010400, 010500, 010600, 010700, 010800, 010900, 020100, 020200, 020300, 020400, 020500, 020600; Within Tract/BNA 020700: Block groups: 1, 2; Within block group 5: Block(s): 5000, 5001, 5002, 5003, 5004, 5005, 5006; Block group(s): 6; Within Tract/BNA 020800: Block groups: 1, 2, 7, 8; Tract/BNA(s): 020900, 030100, 030200, 030300, 030400, 030500, 030600, 030700, 030800; Within Tract/BNA 030900: Block groups: 1, 2; Within block group 3: Block(s): 3000, 3001, 3002, 3004, 3005; Block group(s): 4; Within Tract/BNA 031000: Within block group 1: Block(s): 1000, 1004; Within block group 2: Block(s): 2000, 2003, 2004; Tract/BNA(s): 031100, 031200, 031300, 031400, 031500, 031600; Within Tract/BNA 031700: Within block group 1: Block(s): 1000, 1001, 1002, 1003; Within block group 2: Block(s): 2000, 2001, 2002, 2003; Within block group 3: Block(s): 3000, 3001, 3002, 3003; Within block group 4: Block(s): 4000, 4001, 4002, 4003; Tract/BNA(s): 032000, 032100; Within Tract/BNA 060600: Within block group 1: Block(s): 1000; Within Tract/BNA 060700: Within block group 1: Block(s): 1001; Within Tract/BNA 060800: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008; Within Tract/BNA 060900: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1011, 1999; Within Tract/BNA 061900: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1004, 1005, 1015, 1020, 1021, 1024, 1025, 1026, 1027, 1030, 1999; Within Tract/BNA 063200: Block groups: 1; Within Tract/BNA 063300: Block groups: 1; Tract/BNA(s): 090100, 090200, 090300; Within Tract/BNA 100200: Within block group 4: Block(s): 4011, 4012; Within block group 5: Block(s): 5005, 5006, 5008, 5009, 5010; Within block group 6: Block(s): 6001, 6002, 6003, 6004, 6005, 6006, 6009, 6010; Within Tract/BNA 100300: Block groups: 1, 3, 4, 5, 6; Tract/BNA(s): 100400, 100500; Within Tract/BNA 100600: Within block group 1: Block(s): 1000; Within block group 5: Block(s): 5000; Within Tract/BNA 130100: Block groups: 1, 2; Within block group 3: Block(s): 3007; Within Tract/BNA 760800: Block groups: 1; Within Tract/BNA 770700: Block groups: 1; Within block group 2: Block(s): 2037; Within block group 3: Block(s): 3018, 3019; Tract/BNA(s): 770900, 808100, 810400; MCD/CCD(s): Evanston; Within the MCD/CCD of Leyden: Tract/BNA(s): 770700, 770900, 805702; Within the MCD/CCD of Maine: Tract/BNA(s): 090100, 090300; Within Tract/BNA 770600: Block groups: 1; Within block group 2: Block(s): 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2012, 2013, 2014, 2022, 2023, 2024, 2025, 2026; Block group(s): 6; Tract/BNA(s): 805201, 805202, 805301, 805302, 805401, 805402, 805501, 805502, 805600, 805701, 805801, 805802, 805901, 805902, 806001, 806002, 806003, 806004, 806101, 806102, 806200, 806300, 806400; Within Tract/BNA 806501: Block groups: 1; Within block group 2: Block(s): 2000, 2002, 2003, 2004, 2005, 2006, 2008; Tract/BNA(s): 806502, 806600; Within the MCD/CCD of New Trier: Tract/BNA(s): 800900, 801000; Within Tract/BNA 801100: Within block group 2: Block(s): 2015, 2017, 2018, 2019, 2020, 2021, 2022; Block group(s): 3; Within Tract/BNA 801300: Within block group 1: Block(s): 1017, 1018, 1019; Within block group 2: Block(s): 2015; Within block group 3: Block(s): 3015; Tract/BNA(s): 801400; MCD/CCD(s): Niles, Norwood Park.
Congressional District No. 10 shall be comprised of the following units of census geography: Within the County of Cook: Within the MCD/CCD of Elk Grove: Within Tract/BNA 805001: Block groups: 2; Within block group 4: Block(s): 4002; Within Tract/BNA 805106: Block groups: 2, 3; Within Tract/BNA 805109: Block groups: 1, 2, 3; Within block group 4: Block(s): 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009; Tract/BNA(s): 805110; Within the MCD/CCD of New Trier: Tract/BNA(s): 800100, 800200, 800300, 800400, 800500, 800600, 800700, 800800; Within Tract/BNA 801100: Block groups: 1; Within block group 2: Block(s): 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2016; Block group(s): 4; Tract/BNA(s): 801200; Within Tract/BNA 801300: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1020; Within block group 2: Block(s): 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2016, 2017; Within block group 3: Block(s): 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014; Block group(s): 4; MCD/CCD(s): Northfield; Within the MCD/CCD of Palatine: Within Tract/BNA 803006: Within block group 3: Block(s): 3015; Tract/BNA(s): 803603; Within Tract/BNA 803607: Block groups: 3; Within block group 4: Block(s): 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4014, 4015, 4016, 4017, 4018; Within Tract/BNA 803608: Block groups: 1; Within Tract/BNA 803610: Block groups: 1, 2; Within block group 4: Block(s): 4000, 4001, 4002, 4003, 4004, 4005, 4021, 4025; Within Tract/BNA 803700: Within block group 2: Block(s): 2018, 2019, 2020, 2021, 2022, 2023; Block group(s): 3; Within block group 4: Block(s): 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4023, 4024, 4025; Within block group 5: Block(s): 5000, 5001, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5028, 5029, 5030; Within Tract/BNA 803800: Within block group 3: Block(s): 3016, 3017, 3018, 3020, 3021, 3022, 3023, 3024; Within Tract/BNA 803901: Within block group 2: Block(s): 2069, 2070, 2071, 2072, 2073, 2074, 2075; Within Tract/BNA 803902: Within block group 2: Block(s): 2002, 2003, 2004, 2005; Within block group 3: Block(s): 3006, 3007; Within Tract/BNA 804000: Within block group 1: Block(s): 1013, 1014, 1015; Within block group 2: Block(s): 2000, 2001, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2027, 2028; Within Tract/BNA 804102: Block groups: 1, 2; Within block group 3: Block(s): 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3998, 3999; Within Tract/BNA 804104: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1027, 1028, 1029; Within block group 3: Block(s): 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3010, 3012; Within Tract/BNA 804105: Within block group 1: Block(s): 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1037, 1038, 1039, 1998, 1999; Block group(s): 2, 3, 4; Within Tract/BNA 804106: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1027; Within block group 3: Block(s): 3000, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021; Within block group 4: Block(s): 4000, 4001, 4002, 4003, 4004, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030; Within Tract/BNA 804107: Block groups: 1, 2; Within block group 3: Block(s): 3000, 3001, 3002, 3003, 3004, 3007, 3008, 3009, 3012, 3013, 3042, 3043, 3046, 3047; MCD/CCD(s): Wheeling; Within the County of Lake: Within the MCD/CCD of Undefined: Within Tract/BNA 000000: Within block group 0: Block(s): 0994, 0995, 0996, 0997; Within the MCD/CCD of Libertyville: Tract/BNA(s): 861603, 863601, 863603, 863604, 863701, 863702, 863801, 863802, 863902, 863903, 863904; MCD/CCD(s): Moraine, Shields, Vernon; Within the MCD/CCD of Warren: Within Tract/BNA 861603: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1998, 1999; Within block group 2: Block(s): 2006, 2007, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2999; Within Tract/BNA 861605: Within block group 1: Block(s): 1054, 1075, 1076, 1077, 1078; Within block group 2: Block(s): 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035; Within Tract/BNA 861607: Within block group 2: Block(s): 2018, 2019, 2021, 2022, 2023; Within block group 4: Block(s): 4000, 4001, 4002, 4003, 4004, 4005, 4006; Within Tract/BNA 861608: Within block group 1: Block(s): 1000, 1001, 1003, 1004, 1005, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025; MCD/CCD(s): Waukegan, West Deerfield.
Congressional District No. 11 shall be comprised of the following units of census geography: Within the County of Bureau: MCD/CCD of: Arispie, Berlin, Bureau, Clarion, Concord, Dover; Within the MCD/CCD of Hall: Within Tract/BNA 965000: Block groups: 1; Within block group 2: Block(s): 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2069, 2070, 2071, 2072, 2105; Within Tract/BNA 965100: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069; Block group(s): 2; Within block group 3: Block(s): 3007, 3008; Within Tract/BNA 965200: Within block group 4: Block(s): 4011, 4012; MCD/CCD(s): Indiantown, La Moille, Leepertown, Macon, Manlius, Mineral, Neponset, Ohio, Princeton, Selby, Walnut, Westfield, Wyanet; The County(s) of Grundy, Kankakee, La Salle; Within the County of Livingston: MCD/CCD of: Round Grove; Within the County of McLean: MCD/CCD of: Allin; Within the MCD/CCD of Bloomington: Tract/BNA(s): 000302, 001401, 001402, 002001; Within Tract/BNA 002002: Within block group 5: Block(s): 5005, 5006, 5015, 5016, 5019, 5022, 5023, 5024, 5026, 5027, 5028, 5029, 5030, 5034; Within Tract/BNA 002101: Within block group 1: Block(s): 1004, 1005, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1025, 1028, 1032, 1036, 1037, 1038, 1039, 1047, 1049, 1050, 1051; Within block group 2: Block(s): 2007, 2027, 2029, 2030, 2031, 2032, 2041, 2043, 2044; Within Tract/BNA 002102: Within block group 1: Block(s): 1026, 1027, 1028; Within the MCD/CCD of Bloomington City: Tract/BNA(s): 000301, 000302; Within Tract/BNA 001301: Block groups: 2; Within block group 3: Block(s): 3003, 3004, 3005, 3006, 3007, 3008, 3015, 3016, 3017; Tract/BNA(s): 001302, 001303, 001401, 001402, 001500, 001600; Within Tract/BNA 001700: Block groups: 1; Within block group 2: Block(s): 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019; Within block group 3: Block(s): 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021; Within Tract/BNA 001901: Within block group 3: Block(s): 3019; Tract/BNA(s): 002001; Within Tract/BNA 002002: Within block group 5: Block(s): 5000, 5001, 5002, 5003, 5004, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5017, 5018, 5020, 5021, 5025, 5033; Within Tract/BNA 002101: Block groups: 1; Within block group 2: Block(s): 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2028, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054; Tract/BNA(s): 005201, 005301; MCD/CCD(s): Dale, Danvers, Downs, Dry Grove, Empire, Funks Grove, Gridley; Within the MCD/CCD of Hudson: Within Tract/BNA 005100: Within block group 4: Block(s): 4004, 4005, 4006, 4008, 4009, 4010, 4011, 4012, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062, 4986, 4987, 4988, 4989; Within block group 5: Block(s): 5000, 5001, 5063, 5064, 5065, 5066, 5067, 5068, 5069; MCD/CCD(s): Mount Hope; Within the MCD/CCD of Normal: Tract/BNA(s): 000102; Within Tract/BNA 000104: Block groups: 1; Within block group 2: Block(s): 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2026, 2072, 2073; Within Tract/BNA 000105: Within block group 1: Block(s): 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045; Tract/BNA(s): 000200, 000301, 000302; Within Tract/BNA 000400: Within block group 1: Block(s): 1000, 1001, 1004, 1006, 1007, 1008, 1009, 1010; Within block group 2: Block(s): 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043; Within block group 3: Block(s): 3000, 3001, 3003, 3004, 3005, 3006, 3007, 3008; Tract/BNA(s): 001401; MCD/CCD(s): Randolph, White Oak; Within the County of Will: MCD/CCD of: Channahon; Within the MCD/CCD of Crete: Tract/BNA(s): 883700; Within Tract/BNA 883803: Block groups: 1; Within block group 2: Block(s): 2000, 2001, 2002, 2022, 2023, 2024, 2025, 2026, 2027; Within Tract/BNA 883804: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1035, 1036, 1037, 1038; Tract/BNA(s): 883805, 883806, 883807; MCD/CCD(s): Custer, Florence, Frankfort, Green Garden, Jackson, Joliet, Manhattan; Within the MCD/CCD of Monee: Tract/BNA(s): 883602; Within Tract/BNA 883604: Within block group 1: Block(s): 1031, 1032, 1033, 1034, 1035, 1036, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1064, 1065, 1066, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079; MCD/CCD(s): New Lenox, Peotone; Within the MCD/CCD of Plainfield: Within Tract/BNA 880406: Block groups: 1, 2, 3; Within block group 4: Block(s): 4007, 4019, 4020, 4021, 4022, 4023, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4037, 4038, 4040, 4043, 4046, 4047, 4048, 4049, 4050, 4051; Tract/BNA(s): 880407; MCD/CCD(s): Reed, Troy, Washington, Wesley, Will, Wilmington, Wilton; Within the County of Woodford: MCD/CCD of: Kansas, Minonk, Panola.
Congressional District No. 12 shall be comprised of the following units of census geography: The County(s) of Alexander, Franklin, Jackson; Within the County of Madison: MCD/CCD of: Alton, Chouteau, Granite City, Nameoki, Venice, Wood River; The County(s) of Monroe, Perry, Pulaski, Randolph, St. Clair, Union; Within the County of Williamson: MCD/CCD of: Blairsville, Carterville, Corinth, Crab Orchard; Within the MCD/CCD of Creal Springs: Within Tract/BNA 020800: Within block group 5: Block(s): 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5041, 5042, 5043, 5044, 5045, 5046, 5047, 5048, 5049, 5050, 5051, 5052, 5053, 5054, 5055, 5056, 5057, 5058, 5059, 5060, 5061, 5062, 5063, 5064, 5065, 5066, 5067, 5068, 5069, 5070, 5071, 5072, 5073, 5074, 5075, 5076, 5077, 5078, 5079, 5080, 5081, 5082, 5083, 5084, 5085, 5088, 5091, 5092, 5093, 5094, 5095, 5096, 5097, 5098, 5099, 5100, 5101, 5102, 5103, 5104, 5105, 5106, 5107, 5108, 5109, 5110, 5111, 5112, 5113, 5114, 5115, 5116, 5117, 5118, 5120, 5990, 5991, 5997, 5998; Tract/BNA(s): 021300; Within Tract/BNA 021400: Within block group 5: Block(s): 5000, 5001, 5093, 5094, 5095; MCD/CCD(s): East Marion, Grassy, Herrin, Lake Creek, Stonefort, West Marion.
Congressional District No. 13 shall be comprised of the following units of census geography: Within the County of Cook: MCD/CCD of: Lemont; Within the MCD/CCD of Lyons: Tract/BNA(s): 820000; Within Tract/BNA 820101: Block groups: 3, 4; Within the MCD/CCD of Orland: Tract/BNA(s): 824104; Within Tract/BNA 824105: Within block group 1: Block(s): 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1043, 1044, 1045, 1046; Within Tract/BNA 824106: Within block group 2: Block(s): 2011, 2012; Within Tract/BNA 824108: Within block group 1: Block(s): 1010, 1013, 1014, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080; Block group(s): 2; Within Tract/BNA 824109: Within block group 1: Block(s): 1025, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145; Within Tract/BNA 824110: Within block group 3: Block(s): 3004, 3006, 3007, 3008; Within block group 4: Block(s): 4003, 4004, 4005; Within block group 5: Block(s): 5000, 5001, 5002, 5003, 5004, 5005, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036, 5037, 5038, 5039, 5998, 5999; Tract/BNA(s): 824111; Within Tract/BNA 824112: Block groups: 1, 2, 3, 4, 5; Within block group 6: Block(s): 6014, 6015, 6017, 6028, 6029; Within block group 7: Block(s): 7013, 7014, 7015, 7016, 7017, 7018; Tract/BNA(s): 825301, 825400; Within the MCD/CCD of Palos: Within Tract/BNA 823801: Block groups: 1; Within block group 2: Block(s): 2026, 2027, 2029, 2030, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2991, 2992, 2993; Within Tract/BNA 823901: Within block group 1: Block(s): 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066; Within block group 2: Block(s): 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2992; Within Tract/BNA 823903: Within block group 1: Block(s): 1011, 1015, 1016, 1017, 1018, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042; Within block group 2: Block(s): 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2033; Within block group 3: Block(s): 3001, 3002, 3006, 3007, 3008, 3014, 3015, 3016, 3017; Within block group 4: Block(s): 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015; Within the County of DuPage: MCD/CCD of: Downers Grove, Lisle, Naperville; Within the MCD/CCD of Winfield: Within Tract/BNA 841602: Within block group 1: Block(s): 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1997, 1998, 1999; Block group(s): 2, 3; Within block group 4: Block(s): 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4029, 4030, 4031, 4032, 4033, 4034, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046; Within Tract/BNA 841603: Within block group 1: Block(s): 1034, 1037; Within block group 2: Block(s): 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2058, 2059, 2060, 2990; Within the MCD/CCD of York: Within Tract/BNA 844402: Within block group 1: Block(s): 1014, 1016, 1017, 1018, 1025, 1026; Within block group 3: Block(s): 3000, 3001, 3002, 3003, 3004, 3005, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018; Within Tract/BNA 844500: Within block group 3: Block(s): 3000, 3001, 3002, 3003, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029; Block group(s): 4, 5; Within Tract/BNA 844601: Within block group 2: Block(s): 2017, 2018, 2022, 2023, 2029, 2030, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2998, 2999; Within Tract/BNA 844602: Within block group 2: Block(s): 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031; Within the County of Will: MCD/CCD of: Du Page, Homer, Lockport; Within the MCD/CCD of Plainfield: Tract/BNA(s): 880404, 880405; Within Tract/BNA 880406: Within block group 4: Block(s): 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4024, 4025, 4033, 4034, 4035, 4036, 4039, 4041, 4042, 4044, 4045; MCD/CCD(s): Wheatland.
Congressional District No. 14 shall be comprised of the following units of census geography: Within the County of Bureau: MCD/CCD of: Fairfield, Gold, Greenville; Within the County of DeKalb: MCD/CCD of: Afton, Clinton, Cortland, DeKalb, Milan, Paw Paw, Pierce, Sandwich, Shabbona, Somonauk, Squaw Grove; Within the MCD/CCD of Sycamore: Within Tract/BNA 000400: Within block group 1: Block(s): 1028, 1029, 1030, 1031, 1032, 1037, 1038, 1039, 1040, 1041, 1044, 1045, 1051, 1053, 1054, 1056, 1057, 1058; Within block group 2: Block(s): 2061, 2062, 2079, 2080, 2081, 2082; Within Tract/BNA 000500: Within block group 2: Block(s): 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2036, 2037, 2038, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051; Tract/BNA(s): 000600, 000700; MCD/CCD(s): Victor; Within the County of DuPage: Within the MCD/CCD of Wayne: Tract/BNA(s): 841301; Within Tract/BNA 841302: Within block group 1: Block(s): 1015, 1017, 1018; Block group(s): 2; Within Tract/BNA 841305: Block groups: 1; Within block group 2: Block(s): 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2048, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2066, 2067, 2068, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087; Block group(s): 3; Within the MCD/CCD of Winfield: Within Tract/BNA 841401: Within block group 1: Block(s): 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1050; Within block group 2: Block(s): 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2024, 2025, 2041; Within block group 3: Block(s): 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042; Within Tract/BNA 841402: Within block group 5: Block(s): 5008; Tract/BNA(s): 841501, 841502, 841601; Within Tract/BNA 841602: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011; Within block group 4: Block(s): 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4035; Within Tract/BNA 841603: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1035, 1036, 1986, 1987, 1988, 1989, 1990, 1991, 1992, 1993, 1994, 1995, 1996, 1997, 1998, 1999; Within block group 2: Block(s): 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2988, 2989, 2991, 2992, 2993, 2994, 2995, 2996, 2997, 2998, 2999; Within the County of Henry: MCD/CCD of: Alba, Annawan, Atkinson, Burns, Cambridge, Cornwall, Edford, Geneseo, Hanna, Loraine, Munson, Osco, Phenix, Western, Yorktown; The County(s) of Kane, Kendall, Lee; Within the County of Whiteside: Within the MCD/CCD of Coloma: Within Tract/BNA 001400: Within block group 1: Block(s): 1009, 1010, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043; Within block group 2: Block(s): 2002, 2003, 2004, 2005, 2009, 2010, 2011, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2999; Within Tract/BNA 001700: Within block group 1: Block(s): 1001, 1002, 1003, 1004, 1005, 1008, 1009, 1010, 1011, 1012, 1013, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1989, 1996; Within block group 2: Block(s): 2012, 2013, 2014, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035; Within block group 3: Block(s): 3009, 3010, 3019, 3020, 3021, 3022, 3023, 3024, 3033, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049; Tract/BNA(s): 001800; MCD/CCD(s): Hahnaman, Hume, Montmorency, Portland, Prophetstown, Tampico.
Congressional District No. 15 shall be comprised of the following units of census geography: The County(s) of Champaign, Clark, Coles, Crawford, Cumberland, DeWitt, Douglas, Edgar; Within the County of Edwards: MCD/CCD of: French Creek; The County(s) of Ford; Within the County of Gallatin: MCD/CCD of: Asbury, New Haven, Omaha; The County(s) of Iroquois; Within the County of Lawrence: MCD/CCD of: Allison, Bond, Denison; Within the MCD/CCD of Lawrence: Within Tract/BNA 980700: Block groups: 1; Within block group 4: Block(s): 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4015, 4016, 4017, 4018, 4019, 4020, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4053, 4054, 4056, 4057, 4058, 4074, 4075; Within Tract/BNA 980800: Within block group 4: Block(s): 4009, 4011, 4012; Tract/BNA(s): 981000; Within Tract/BNA 981100: Block groups: 1, 2; Within block group 3: Block(s): 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3028, 3029, 3030, 3031; Within block group 4: Block(s): 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4040, 4041, 4045, 4070, 4074, 4075, 4079, 4082, 4083, 4086, 4087, 4088, 4089, 4090, 4091, 4092, 4093, 4094, 4095, 4099, 4100, 4101, 4102; MCD/CCD(s): Russell; Within the County of Livingston: MCD/CCD of: Amity, Avoca, Belle Prairie, Broughton, Charlotte, Chatsworth, Dwight, Eppards Point, Esmen, Fayette, Forrest, Germanville, Indian Grove, Long Point, Nebraska, Nevada, Newtown, Odell, Owego, Pike, Pleasant Ridge, Pontiac, Reading, Rooks Creek, Saunemin, Sullivan, Sunbury, Union, Waldo; Within the County of McLean: MCD/CCD of: Anchor, Arrowsmith, Bellflower; Within the MCD/CCD of Bloomington: Tract/BNA(s): 001103, 001104, 001901; Within Tract/BNA 002002: Within block group 5: Block(s): 5035; Within Tract/BNA 002101: Within block group 1: Block(s): 1033, 1034, 1035, 1065, 1066; Within block group 2: Block(s): 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2042, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064; Within Tract/BNA 002102: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079; Within the MCD/CCD of Bloomington City: Tract/BNA(s): 000504, 000505, 001101, 001103, 001104, 001200; Within Tract/BNA 001301: Block groups: 1; Within block group 3: Block(s): 3000, 3001, 3002, 3009, 3010, 3011, 3012, 3013, 3014; Within Tract/BNA 001700: Within block group 2: Block(s): 2000, 2001, 2002; Within block group 3: Block(s): 3000, 3001, 3022, 3023, 3024; Tract/BNA(s): 001800; Within Tract/BNA 001901: Block groups: 1, 2; Within block group 3: Block(s): 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3038, 3039, 3040, 3041, 3042; Tract/BNA(s): 001902; Within Tract/BNA 002002: Within block group 5: Block(s): 5031, 5032; Within Tract/BNA 002101: Within block group 2: Block(s): 2065, 2066; Tract/BNA(s): 005100, 005400; MCD/CCD(s): Blue Mound, Cheney's Grove, Chenoa, Cropsey, Dawson; Within the MCD/CCD of Hudson: Within Tract/BNA 005100: Block groups: 3; Within block group 4: Block(s): 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4063, 4064, 4065, 4066, 4067, 4068, 4069, 4070, 4071, 4076, 4077, 4078, 4079, 4083, 4084, 4085, 4086, 4087, 4090, 4091, 4092, 4093, 4095, 4096, 4097, 4098, 4992, 4993, 4997; Within block group 5: Block(s): 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036, 5037, 5038, 5039, 5040, 5041, 5042, 5043, 5044, 5045, 5046, 5047, 5048, 5049, 5050, 5051, 5052, 5053, 5054, 5055, 5056, 5057, 5058, 5059, 5060, 5061, 5062, 5070, 5071, 5072, 5073; MCD/CCD(s): Lawndale, Lexington, Martin, Money Creek; Within the MCD/CCD of Normal: Within Tract/BNA 000104: Within block group 2: Block(s): 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2024, 2025, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084; Within Tract/BNA 000105: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1046; Within Tract/BNA 000400: Within block group 1: Block(s): 1002, 1003, 1005; Within block group 2: Block(s): 2000, 2008, 2009, 2010, 2011, 2012, 2013, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032; Within block group 3: Block(s): 3002; Tract/BNA(s): 000501, 000502, 000504, 000505, 001101, 001200; MCD/CCD(s): Oldtown, Towanda, West, Yates; Within the County of Macon: Within the MCD/CCD of Decatur: Within Tract/BNA 000300: Within block group 4: Block(s): 4009, 4010; Within block group 5: Block(s): 5021, 5022, 5023, 5024; Within Tract/BNA 001200: Within block group 1: Block(s): 1020, 1021, 1022, 1023, 1024, 1025, 1027, 1028, 1029, 1030, 1994; Within Tract/BNA 001300: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1008, 1998; Within block group 2: Block(s): 2001, 2002, 2003, 2004, 2005, 2006, 2010, 2011, 2017, 2018, 2019, 2020, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2998; Within Tract/BNA 001400: Within block group 1: Block(s): 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013; Tract/BNA(s): 002300; Within Tract/BNA 002401: Within block group 1: Block(s): 1001, 1002, 1014, 1015, 1016, 1018, 1019, 1025, 1026, 1995; Within Tract/BNA 002601: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010; Within block group 3: Block(s): 3008, 3009, 3995; Within the MCD/CCD of Long Creek: Within Tract/BNA 002300: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1074, 1075, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1174, 1175, 1176, 1177, 1178, 1179; Within Tract/BNA 002401: Within block group 1: Block(s): 1000, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1017, 1020, 1021, 1022, 1023, 1024, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1994; Within Tract/BNA 002402: Within block group 1: Block(s): 1009, 1010, 1011, 1013, 1014, 1996; Within block group 2: Block(s): 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008; Within block group 3: Block(s): 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3033, 3034, 3035, 3036, 3997; MCD/CCD(s): Milam; Within the MCD/CCD of Mount Zion: Within Tract/BNA 002500: Within block group 1: Block(s): 1000, 1001, 1002, 1006, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024; Block group(s): 2; Within block group 3: Block(s): 3000, 3001, 3002, 3003, 3034, 3035, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3073, 3074, 3077; MCD/CCD(s): South Macon; Within the MCD/CCD of South Wheatland: Within Tract/BNA 002601: Within block group 3: Block(s): 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3044, 3078, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3093, 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3101, 3102, 3103, 3104, 3105, 3106, 3107, 3108, 3109, 3115, 3116, 3117, 3118, 3119, 3120, 3121, 3128, 3129, 3144, 3145, 3147, 3148, 3149, 3150, 3151, 3152, 3992, 3993, 3994; Within Tract/BNA 002602: Within block group 3: Block(s): 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3038, 3039, 3040, 3044, 3045, 3046, 3047, 3048, 3049; The County(s) of Moultrie, Piatt; Within the County of Saline: MCD/CCD of: East Eldorado, Rector; The County(s) of Vermilion; Within the County of Wabash: MCD/CCD of: Coffee, Compton, Mount Carmel, Wabash; Within the County of White: MCD/CCD of: Emma, Gray, Hawthorne, Heralds Prairie, Phillips.
Congressional District No. 16 shall be comprised of the following units of census geography: The County(s) of Boone, Carroll; Within the County of DeKalb: MCD/CCD of: Franklin, Genoa, Kingston, Malta, Mayfield, South Grove; Within the MCD/CCD of Sycamore: Within Tract/BNA 000400: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1033, 1034, 1035, 1036, 1042, 1043, 1046, 1047, 1048, 1049, 1050, 1052, 1055, 1067, 1068, 1072; Within block group 2: Block(s): 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2024, 2025, 2026, 2027, 2028, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2051, 2052, 2053, 2054, 2056, 2057, 2058, 2059, 2060, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078; Within Tract/BNA 000500: Within block group 2: Block(s): 2014, 2017; The County(s) of Jo Davies; Within the County of McHenry: MCD/CCD of: Alden, Algonquin, Chemung, Coral, Dunham, Grafton, Hartland, Marengo; Within the MCD/CCD of Nunda: Within Tract/BNA 870803: Within block group 2: Block(s): 2008, 2009, 2010, 2011, 2012, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025; Within block group 3: Block(s): 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046; Tract/BNA(s): 870807; Within Tract/BNA 870808: Within block group 1: Block(s): 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057; Block group(s): 2; Within Tract/BNA 870809: Within block group 2: Block(s): 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2027, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062; Within Tract/BNA 870810: Block groups: 3; Within Tract/BNA 870812: Block groups: 3; Tract/BNA(s): 870902; MCD/CCD(s): Riley, Seneca; The County(s) of Ogle, Stephenson; Within the County of Whiteside: MCD/CCD of: Clyde; Within the MCD/CCD of Coloma: Within Tract/BNA 001400: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1011, 1012, 1999; Within block group 2: Block(s): 2000, 2001, 2006, 2007, 2008, 2012, 2013, 2014, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2998; MCD/CCD(s): Fulton, Garden Plain, Genesee, Jordan, Mount Pleasant, Newton; Within the MCD/CCD of Sterling: Within Tract/BNA 000900: Within block group 2: Block(s): 2004, 2005, 2006, 2007, 2008, 2009, 2063, 2064, 2065; Within block group 3: Block(s): 3000, 3001, 3002, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3055; Within block group 4: Block(s): 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4045, 4046, 4047, 4048, 4049, 4998, 4999; Within Tract/BNA 001200: Within block group 1: Block(s): 1000, 1009, 1010, 1011, 1012; Within block group 3: Block(s): 3998; Within Tract/BNA 001300: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1004, 1005, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1023; Block group(s): 2; Within block group 3: Block(s): 3000, 3001, 3002, 3003, 3021, 3022, 3023, 3024, 3025, 3026, 3043, 3044, 3045; MCD/CCD(s): Union Grove, Ustick; The County(s) of Winnebago.
Congressional District No. 17 shall be comprised of the following units of census geography: Within the County of Adams: MCD/CCD of: Ellington, Fall Creek, Lima, Melrose, Mendon, Quincy, Riverside, Ursa; The County(s) of Calhoun; Within the County of Christian: MCD/CCD of: Pana; Within the County of Fayette: MCD/CCD of: Hurricane, Ramsey, South Hurricane; The County(s) of Fulton; Within the County of Greene: MCD/CCD of: Athensville, Bluffdale, Patterson, Roodhouse, Rubicon, Walkerville, White Hall, Woodville, Wrights; The County(s) of Hancock, Henderson; Within the County of Henry: MCD/CCD of: Andover, Clover, Colona, Galva, Kewanee, Lynn, Oxford, Weller, Wethersfield; Within the County of Jersey: MCD/CCD of: English, Otter Creek, Quarry, Richwood, Rosedale; Within the County of Knox: MCD/CCD of: Cedar, Chestnut, Elba, Galesburg, Galesburg City, Haw Creek, Henderson, Indian Point, Knox, Orange, Rio, Sparta; The County(s) of McDonough; Within the County of Macon: MCD/CCD of: Blue Mound; Within the MCD/CCD of Decatur: Tract/BNA(s): 000100, 000200; Within Tract/BNA 000300: Block groups: 1, 2, 3; Within block group 4: Block(s): 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4011, 4012, 4013; Within block group 5: Block(s): 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5025, 5026, 5027, 5028, 5999; Tract/BNA(s): 000400, 000500, 000600, 000700, 000800, 000900, 001000, 001100; Within Tract/BNA 001200: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1026, 1031, 1993, 1995, 1996, 1998, 1999; Block group(s): 2, 3; Within Tract/BNA 001300: Within block group 1: Block(s): 1007, 1009, 1010, 1011; Within block group 2: Block(s): 2007, 2008, 2009, 2012, 2013, 2014, 2015, 2016, 2021, 2022, 2023; Within Tract/BNA 001400: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1004, 1005, 1014, 1015, 1016, 1017, 1018, 1997, 1998, 1999; Block group(s): 2; Tract/BNA(s): 001500, 001600, 001700; Within Tract/BNA 001802: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1004, 1005, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020; Within block group 2: Block(s): 2000, 2001, 2002, 2003, 2004, 2006, 2007, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2028, 2029, 2030, 2031, 2032, 2033, 2034; Tract/BNA(s): 001900, 002000, 002100; Within Tract/BNA 002401: Within block group 1: Block(s): 1028, 1997, 1999; Tract/BNA(s): 002402; Within Tract/BNA 002601: Within block group 1: Block(s): 1998, 1999; Within block group 3: Block(s): 3026, 3997, 3999; MCD/CCD(s): Harristown; Within the MCD/CCD of Hickory Point: Within Tract/BNA 002903: Within block group 1: Block(s): 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068; Within the MCD/CCD of Long Creek: Tract/BNA(s): 001100, 001200; Within Tract/BNA 002300: Within block group 1: Block(s): 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1114, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1999; Within Tract/BNA 002401: Within block group 1: Block(s): 1027, 1996, 1998; Within Tract/BNA 002402: Within block group 1: Block(s): 1000, 1003, 1004, 1005, 1006, 1007, 1008, 1012, 1997; Within block group 2: Block(s): 2000, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048; Within block group 3: Block(s): 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3029, 3030, 3031, 3032, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3998, 3999; Block group(s): 4; Within the MCD/CCD of Mount Zion: Within Tract/BNA 002500: Within block group 1: Block(s): 1003, 1004, 1005, 1007, 1008, 1009, 1010; Within block group 3: Block(s): 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3036, 3037, 3072, 3075, 3076; Within the MCD/CCD of Niantic: Within Tract/BNA 002800: Within block group 2: Block(s): 2054, 2055, 2060, 2061, 2062, 2063, 2064, 2065, 2081, 2082, 2083, 2084, 2085, 2086, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2110, 2111, 2994, 2995; Within block group 3: Block(s): 3005, 3006, 3007, 3028, 3029; MCD/CCD(s): Pleasant View; Within the MCD/CCD of South Wheatland: Tract/BNA(s): 001200, 001300; Within Tract/BNA 002601: Block groups: 1, 2; Within block group 3: Block(s): 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3022, 3023, 3024, 3025, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3079, 3092, 3110, 3111, 3112, 3113, 3114, 3122, 3123, 3124, 3125, 3126, 3127, 3130, 3131, 3132, 3133, 3134, 3135, 3136, 3137, 3138, 3139, 3140, 3141, 3142, 3143, 3146, 3996, 3998; Within Tract/BNA 002602: Within block group 3: Block(s): 3014, 3015, 3016, 3017, 3018; The County(s) of Macoupin; Within the County of Madison: MCD/CCD of: Olive; The County(s) of Mercer; Within the County of Montgomery: MCD/CCD of: East Fork, Fillmore, Grisham, Hillsboro; Within the MCD/CCD of North Litchfield: Within Tract/BNA 957600: Block groups: 3; Tract/BNA(s): 957800; MCD/CCD(s): South Fillmore, South Litchfield, Walshville, Witt; Within the County of Pike: MCD/CCD of: Atlas, Cincinnati, Kinderhook, Levee, Pearl, Pleasant Hill, Pleasant Vale, Ross, Spring Creek; The County(s) of Rock Island; Within the County of Sangamon: Within the MCD/CCD of Auburn: Within Tract/BNA 003400: Within block group 4: Block(s): 4004, 4005, 4006, 4007, 4008, 4011, 4012, 4013, 4014, 4015, 4022, 4023, 4024, 4070, 4071, 4072, 4073, 4074; Within the MCD/CCD of Capital: Within Tract/BNA 000300: Within block group 1: Block(s): 1009, 1010, 1011, 1012, 1013, 1017, 1018, 1019, 1020, 1024; Within block group 2: Block(s): 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2030; Within block group 3: Block(s): 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3024, 3026, 3027; Within Tract/BNA 000400: Within block group 4: Block(s): 4000, 4001, 4002, 4003, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016; Within Tract/BNA 000503: Within block group 2: Block(s): 2012, 2013; Block group(s): 3; Within block group 4: Block(s): 4009; Within block group 5: Block(s): 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027; Within Tract/BNA 000600: Within block group 2: Block(s): 2003, 2004, 2005, 2006, 2008, 2011, 2012, 2015, 2017, 2018, 2020, 2021, 2022, 2023, 2024, 2025, 2027, 2028, 2029, 2030, 2031, 2033, 2034; Within block group 3: Block(s): 3009, 3016, 3026, 3027, 3028, 3029; Block group(s): 4, 5, 6; Tract/BNA(s): 000700; Within Tract/BNA 000800: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027; Block group(s): 2; Within block group 3: Block(s): 3000, 3001; Within Tract/BNA 000900: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1033, 1035; Block group(s): 2; Within Tract/BNA 001100: Within block group 2: Block(s): 2012, 2013, 2015, 2016; Within Tract/BNA 001200: Within block group 3: Block(s): 3007, 3008; Within Tract/BNA 001500: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052; Within Tract/BNA 001600: Block groups: 1, 2; Within block group 3: Block(s): 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027; Block group(s): 4; Within Tract/BNA 001700: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034; Block group(s): 2; Within Tract/BNA 001800: Within block group 1: Block(s): 1022, 1023, 1024, 1028, 1029, 1030, 1031, 1032, 1033, 1040; Within block group 2: Block(s): 2000, 2025; Within Tract/BNA 001900: Within block group 1: Block(s): 1010, 1011; Within block group 2: Block(s): 2013, 2014, 2015, 2016, 2017, 2018; Within Tract/BNA 002000: Within block group 2: Block(s): 2025; Within Tract/BNA 002100: Within block group 1: Block(s): 1033; Within Tract/BNA 002300: Block groups: 1; Within block group 2: Block(s): 2000, 2001, 2002, 2003, 2004, 2005, 2007, 2008, 2009, 2010, 2011, 2012; Within block group 3: Block(s): 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020; Within Tract/BNA 002400: Block groups: 1, 2; Within block group 3: Block(s): 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3050, 3052, 3054; Block group(s): 4; Within Tract/BNA 002500: Within block group 1: Block(s): 1001, 1002, 1005, 1006, 1007, 1009, 1010, 1011, 1012, 1013, 1014; Block group(s): 6; Within Tract/BNA 002600: Within block group 1: Block(s): 1001, 1002, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030; Within block group 2: Block(s): 2000, 2001, 2010, 2011; Within block group 3: Block(s): 3000, 3009; Within Tract/BNA 002700: Within block group 1: Block(s): 1014; Within Tract/BNA 002802: Within block group 1: Block(s): 1004; Within block group 2: Block(s): 2010, 2011, 2013, 2014, 2019, 2027, 2028, 2033; Block group(s): 3; Within Tract/BNA 002900: Within block group 1: Block(s): 1000, 1025; Within block group 2: Block(s): 2001, 2003, 2004, 2005; Within Tract/BNA 003000: Within block group 4: Block(s): 4058, 4059; Within Tract/BNA 003201: Within block group 1: Block(s): 1002, 1003, 1004, 1997, 1998; Within Tract/BNA 003603: Within block group 2: Block(s): 2042, 2043, 2048, 2049, 2051, 2053, 2054, 2055, 2056, 2059, 2060, 2061; Within Tract/BNA 003801: Block groups: 2; Tract/BNA(s): 003902; Within the MCD/CCD of Chatham: Within Tract/BNA 003202: Within block group 1: Block(s): 1007, 1008; Within block group 3: Block(s): 3002, 3003, 3004, 3005, 3006, 3007, 3012, 3013, 3015, 3016, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3032, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058; Within Tract/BNA 003400: Within block group 3: Block(s): 3004; Block group(s): 4; Tract/BNA(s): 003603; Within the MCD/CCD of Clear Lake: Within Tract/BNA 003801: Within block group 2: Block(s): 2003, 2004, 2005, 2008, 2009, 2010, 2011, 2012, 2013, 2020, 2021, 2022, 2023, 2024, 2030, 2034, 2991, 2992, 2993, 2994, 2995, 2996, 2997, 2998; Block group(s): 3; Within Tract/BNA 003802: Within block group 4: Block(s): 4002, 4003, 4004, 4007, 4008, 4009, 4010, 4011, 4012, 4014, 4015, 4016, 4017, 4018, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4037, 4038, 4039, 4040, 4991, 4992, 4993, 4994, 4995, 4996, 4997, 4998, 4999; Within block group 5: Block(s): 5069; Within Tract/BNA 003902: Within block group 1: Block(s): 1001, 1002, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1017, 1018, 1995, 1996; Within block group 3: Block(s): 3010, 3011; Within the MCD/CCD of Curran: Tract/BNA(s): 003202; Within Tract/BNA 003603: Within block group 2: Block(s): 2050, 2052, 2062, 2063, 2067, 2068, 2069, 2070, 2071, 2072, 2073; Within block group 3: Block(s): 3024, 3025, 3026, 3027, 3028, 3029; Within the MCD/CCD of Illiopolis: Within Tract/BNA 004000: Within block group 2: Block(s): 2024, 2025, 2026, 2027, 2028, 2029, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2071, 2072, 2073, 2074, 2075, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2096, 2097, 2100; Within the MCD/CCD of Lanesville: Within Tract/BNA 004000: Within block group 2: Block(s): 2066, 2070, 2076, 2077, 2098, 2099; Within block group 3: Block(s): 3091, 3092, 3093, 3098, 3099, 3100; Within block group 5: Block(s): 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5027, 5028, 5029, 5030, 5031, 5032, 5079; Within the MCD/CCD of Mechanicsburg: Within Tract/BNA 003802: Block groups: 4; Within Tract/BNA 004000: Within block group 3: Block(s): 3074, 3075, 3076, 3077, 3078; Within block group 4: Block(s): 4000, 4007, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4061, 4062; Within block group 5: Block(s): 5007, 5021, 5022, 5023, 5024, 5025, 5026, 5033, 5034, 5035, 5036; Within the MCD/CCD of Springfield: Within Tract/BNA 000600: Block groups: 2; Within block group 3: Block(s): 3010, 3013, 3014, 3015, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025; Block group(s): 4, 5, 6; Within Tract/BNA 000700: Within block group 1: Block(s): 1004, 1005, 1006, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1034, 1035; Tract/BNA(s): 001600, 002400, 003902; Within the MCD/CCD of Woodside: Within Tract/BNA 000600: Within block group 6: Block(s): 6011; Within Tract/BNA 001600: Within block group 3: Block(s): 3028; Within Tract/BNA 002000: Within block group 2: Block(s): 2026; Within Tract/BNA 002100: Within block group 1: Block(s): 1003, 1016, 1017, 1034, 1037; Within Tract/BNA 002400: Block groups: 2; Within block group 3: Block(s): 3003, 3004, 3049, 3051, 3053; Block group(s): 4; Within Tract/BNA 002500: Within block group 1: Block(s): 1000, 1003, 1004; Within Tract/BNA 002600: Within block group 1: Block(s): 1000; Within Tract/BNA 002700: Within block group 1: Block(s): 1000; Within Tract/BNA 002801: Within block group 3: Block(s): 3011, 3012, 3022, 3023, 3024; Within Tract/BNA 002802: Within block group 2: Block(s): 2009, 2012, 2015, 2018, 2026, 2029, 2030, 2031, 2032, 2034; Within Tract/BNA 002900: Block groups: 1, 2; Within Tract/BNA 003000: Within block group 4: Block(s): 4057, 4060, 4061; Within Tract/BNA 003201: Within block group 1: Block(s): 1001, 1005; Within Tract/BNA 003603: Within block group 2: Block(s): 2038, 2040, 2041; Within the County of Shelby: MCD/CCD of: Cold Spring, Herrick, Oconee; The County(s) of Warren; Within the County of Whiteside: MCD/CCD of: Albany; Within the MCD/CCD of Coloma: Tract/BNA(s): 001500, 001600; Within Tract/BNA 001700: Within block group 1: Block(s): 1006, 1007, 1014, 1015, 1016, 1017, 1037, 1038, 1039, 1997, 1998, 1999; Within block group 2: Block(s): 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2015, 2024, 2025; Within block group 3: Block(s): 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3034, 3035, 3036; MCD/CCD(s): Erie, Fenton, Hopkins, Lyndon; Within the MCD/CCD of Sterling: Tract/BNA(s): 000100; Within Tract/BNA 000900: Block groups: 1; Within block group 2: Block(s): 2000, 2001, 2002, 2003, 2010, 2011, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057; Within block group 3: Block(s): 3054; Within block group 4: Block(s): 4043, 4044, 4997; Tract/BNA(s): 001000, 001100; Within Tract/BNA 001200: Within block group 1: Block(s): 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1013, 1014, 1015, 1016, 1017, 1018; Block group(s): 2; Within block group 3: Block(s): 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3996, 3997, 3999; Block group(s): 4; Within Tract/BNA 001300: Within block group 1: Block(s): 1006, 1021, 1022, 1024, 1025, 1026, 1027; Within block group 3: Block(s): 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042.
Congressional District No. 18 shall be comprised of the following units of census geography: Within the County of Adams: MCD/CCD of: Beverly, Burton, Camp Point, Clayton, Columbus, Concord, Gilmer, Honey Creek, Houston, Keene, Liberty, McKee, Northeast, Payson, Richfield; The County(s) of Brown; Within the County of Bureau: Within the MCD/CCD of Hall: Within Tract/BNA 965000: Within block group 2: Block(s): 2065, 2066, 2067, 2068, 2106, 2113, 2114, 2999; Within Tract/BNA 965100: Within block group 1: Block(s): 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077; Within block group 3: Block(s): 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092; Within Tract/BNA 965200: Block groups: 1, 2, 3; Within block group 4: Block(s): 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4998, 4999; MCD/CCD(s): Milo, Wheatland; The County(s) of Cass; Within the County of Knox: MCD/CCD of: Copley, Lynn, Maquon, Ontario, Persifer, Salem, Truro, Victoria, Walnut Grove; The County(s) of Logan; Within the County of Macon: MCD/CCD of: Austin; Within the MCD/CCD of Decatur: Tract/BNA(s): 001801; Within Tract/BNA 001802: Within block group 1: Block(s): 1006, 1007, 1008, 1009; Within block group 2: Block(s): 2005, 2008, 2009, 2026, 2027; MCD/CCD(s): Friends Creek; Within the MCD/CCD of Hickory Point: Tract/BNA(s): 002901, 002902; Within Tract/BNA 002903: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1044, 1045, 1046, 1047, 1048, 1049, 1069; Tract/BNA(s): 002904; MCD/CCD(s): Illini, Maroa; Within the MCD/CCD of Niantic: Within Tract/BNA 002800: Within block group 2: Block(s): 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080; Within block group 3: Block(s): 3000, 3001, 3002, 3003, 3004, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027; MCD/CCD(s): Oakley, Whitmore; The County(s) of Marshall, Mason, Menard, Morgan, Peoria; Within the County of Pike: MCD/CCD of: Barry, Chambersburg, Derry, Detroit, Fairmount, Flint, Griggsville, Hadley, Hardin, Martinsburg, Montezuma, Newburg, New Salem, Perry, Pittsfield; The County(s) of Putnam; Within the County of Sangamon: MCD/CCD of: Buffalo Hart; Within the MCD/CCD of Capital: Tract/BNA(s): 000100, 000201, 000202; Within Tract/BNA 000300: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1014, 1015, 1016, 1021, 1022, 1023; Within block group 2: Block(s): 2008, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040; Within block group 3: Block(s): 3003, 3004, 3008, 3009, 3012, 3023, 3025, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041; Within Tract/BNA 000400: Block groups: 1, 2, 3; Within block group 4: Block(s): 4004, 4005, 4006, 4007; Tract/BNA(s): 000501; Within Tract/BNA 000503: Block groups: 1; Within block group 2: Block(s): 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011; Within block group 4: Block(s): 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4010, 4011, 4012, 4013, 4014; Within block group 5: Block(s): 5000; Tract/BNA(s): 000504; Within Tract/BNA 000600: Block groups: 1; Within block group 2: Block(s): 2000, 2001, 2002; Within block group 3: Block(s): 3008; Within Tract/BNA 000800: Within block group 1: Block(s): 1028; Within block group 3: Block(s): 3002, 3003; Within Tract/BNA 000900: Within block group 1: Block(s): 1028, 1029, 1030, 1031, 1032, 1034, 1036, 1037, 1038, 1039, 1040, 1041, 1042; Tract/BNA(s): 001001, 001002; Within Tract/BNA 001100: Block groups: 1; Within block group 2: Block(s): 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2014; Block group(s): 3; Within Tract/BNA 001200: Block groups: 1, 2; Within block group 3: Block(s): 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3009, 3010, 3011; Tract/BNA(s): 001300, 001400; Within Tract/BNA 001500: Within block group 1: Block(s): 1013, 1014, 1015, 1016, 1040, 1041, 1042, 1053, 1054; Within Tract/BNA 001700: Within block group 1: Block(s): 1004; Within Tract/BNA 001800: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021; Within Tract/BNA 001900: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009; Within block group 2: Block(s): 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2019; Within Tract/BNA 002000: Block groups: 1; Within block group 2: Block(s): 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2029, 2030, 2031, 2032, 2033, 2034, 2035; Block group(s): 3, 4; Within Tract/BNA 002900: Within block group 1: Block(s): 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1027, 1028; Within block group 2: Block(s): 2002, 2006, 2007, 2008, 2009, 2010, 2011; Block group(s): 3, 4; Tract/BNA(s): 003602; Within Tract/BNA 003603: Block groups: 1; Within block group 2: Block(s): 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2010, 2011, 2012, 2016, 2017, 2019, 2022, 2023, 2029, 2030, 2033, 2034, 2035, 2036, 2037, 2045, 2047, 2074, 2075, 2076; Tract/BNA(s): 003604, 003700; Within Tract/BNA 003801: Block groups: 1; MCD/CCD(s): Cartwright; Within the MCD/CCD of Chatham: Within Tract/BNA 003202: Within block group 3: Block(s): 3017, 3018, 3019, 3020; Within the MCD/CCD of Clear Lake: Tract/BNA(s): 000100, 000501, 000600, 003700; Within Tract/BNA 003801: Block groups: 1; Within block group 2: Block(s): 2000, 2001, 2002, 2006, 2007, 2014, 2015, 2016, 2017, 2018, 2019, 2031, 2032, 2033, 2999; Within Tract/BNA 003802: Block groups: 1, 2, 3; Within block group 4: Block(s): 4005, 4006, 4013; Within block group 5: Block(s): 5001, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5033, 5034, 5035, 5036, 5037, 5038, 5039, 5040, 5041, 5042, 5043, 5044, 5045, 5046, 5047, 5048, 5049, 5050, 5051, 5052, 5053, 5054, 5055, 5056, 5057, 5058, 5059, 5060, 5061, 5062, 5063, 5064, 5065, 5066, 5067, 5068; Within the MCD/CCD of Curran: Tract/BNA(s): 002000, 002900, 003601; Within Tract/BNA 003603: Block groups: 1; Within block group 2: Block(s): 2009, 2013, 2014, 2015, 2018, 2020, 2021, 2024, 2025, 2026, 2027, 2028, 2031, 2032, 2044, 2046, 2057, 2058, 2064, 2065, 2066, 2999; Within block group 3: Block(s): 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3030; Tract/BNA(s): 003604; MCD/CCD(s): Fancy Creek, Gardner; Within the MCD/CCD of Illiopolis: Within Tract/BNA 004000: Block groups: 1; Within block group 2: Block(s): 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2030, 2031, 2032, 2041, 2042, 2043, 2044, 2045; MCD/CCD(s): Island Grove; Within the MCD/CCD of Lanesville: Within Tract/BNA 004000: Within block group 2: Block(s): 2007, 2008, 2009, 2010, 2067, 2068, 2069; Within block group 3: Block(s): 3000, 3001, 3002, 3003, 3004, 3034, 3035, 3094, 3095, 3096, 3097; MCD/CCD(s): Loami, Maxwell; Within the MCD/CCD of Mechanicsburg: Within Tract/BNA 003802: Block groups: 5; Within Tract/BNA 004000: Within block group 3: Block(s): 3038, 3039, 3040, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3101, 3102, 3103; Within block group 4: Block(s): 4001, 4002, 4003, 4004, 4005, 4006, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019; MCD/CCD(s): New Berlin; Within the MCD/CCD of Springfield: Tract/BNA(s): 000100, 000201, 000202, 000300, 000400, 000501, 000504; Within Tract/BNA 000600: Block groups: 1; Within block group 3: Block(s): 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3011, 3012; Within Tract/BNA 000700: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1007, 1008, 1009, 1010, 1011, 1012; Tract/BNA(s): 001001, 003601, 003602, 003700; MCD/CCD(s): Talkington, Williams; Within the MCD/CCD of Woodside: Within Tract/BNA 002000: Within block group 2: Block(s): 2009, 2027, 2028; Block group(s): 3; Within Tract/BNA 002900: Block groups: 4; Within Tract/BNA 003603: Within block group 2: Block(s): 2039; The County(s) of Schuyler, Scott, Stark, Tazewell; Within the County of Woodford: MCD/CCD of: Cazenovia, Clayton, Cruger, El Paso, Greene, Linn, Metamora, Montgomery, Olio, Palestine, Partridge, Roanoke, Spring Bay, Worth.
Congressional District No. 19 shall be comprised of the following units of census geography: The County(s) of Bond; Within the County of Christian: MCD/CCD of: Assumption, Bear Creek, Buckhart, Greenwood, Johnson, King, Locust, May, Mosquito, Mount Auburn, Prairieton, Ricks, Rosamond, South Fork, Stonington, Taylorville; The County(s) of Clay, Clinton; Within the County of Edwards: MCD/CCD of: Albion No. 1, Albion No. 2, Albion No. 3, Bone Gap, Browns, Dixon, Ellery, Salem No. 1, Salem No. 2, Shelby No. 1, Shelby No. 2; The County(s) of Effingham; Within the County of Fayette: MCD/CCD of: Avena, Bear Grove, Bowling Green, Carson, Kaskaskia, La Clede, Lone Grove, Loudon, Otego, Pope, Sefton, Seminary, Shafter, Sharon, Vandalia, Wheatland, Wilberton; Within the County of Gallatin: MCD/CCD of: Bowlesville, Eagle Creek, Equality, Gold Hill, North Fork, Ridgway, Shawnee; Within the County of Greene: MCD/CCD of: Carrollton, Kane, Linder, Rockbridge; The County(s) of Hamilton, Hardin, Jasper, Jefferson; Within the County of Jersey: MCD/CCD of: Elsah, Fidelity, Jersey, Mississippi, Piasa, Ruyle; The County(s) of Johnson; Within the County of Lawrence: MCD/CCD of: Bridgeport, Christy; Within the MCD/CCD of Lawrence: Within Tract/BNA 980700: Within block group 4: Block(s): 4013, 4014, 4050, 4051, 4052, 4055, 4059, 4060, 4061, 4062, 4063, 4064, 4065, 4066, 4067, 4068, 4069, 4070, 4071, 4072, 4073; Within Tract/BNA 980800: Block groups: 3; Within block group 4: Block(s): 4035, 4036, 4037, 4038, 4039, 4045, 4046; Tract/BNA(s): 980900; Within Tract/BNA 981100: Within block group 3: Block(s): 3026, 3027; Within block group 4: Block(s): 4036, 4037, 4038, 4039, 4042, 4043, 4044, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062, 4063, 4064, 4065, 4066, 4067, 4068, 4069, 4071, 4072, 4073, 4076, 4077, 4078, 4080, 4081, 4084, 4085; MCD/CCD(s): Lukin, Petty; Within the County of Madison: MCD/CCD of: Alhambra, Collinsville, Edwardsville, Fort Russell, Foster, Godfrey, Hamel, Helvetia, Jarvis, Leef, Marine, Moro, New Douglas, Omphghent, Pin Oak, St. Jacob, Saline; The County(s) of Marion, Massac; Within the County of Montgomery: MCD/CCD of: Audubon, Bois D'Arc, Butler Grove, Harvel, Irving, Nokomis; Within the MCD/CCD of North Litchfield: Within Tract/BNA 957600: Block groups: 1, 2; Tract/BNA(s): 957700; MCD/CCD(s): Pitman, Raymond, Rountree, Zanesville; The County(s) of Pope, Richland; Within the County of Saline: MCD/CCD of: Brushy, Carrier Mills, Cottage, Galatia, Harrisburg, Independence, Long Branch, Mountain, Raleigh, Stonefort, Tate; Within the County of Sangamon: Within the MCD/CCD of Auburn: Tract/BNA(s): 003300; Within Tract/BNA 003400: Block groups: 1, 2, 3; Within block group 4: Block(s): 4009, 4016, 4017, 4018, 4019, 4020, 4021, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062, 4063, 4064, 4065, 4066, 4067, 4068, 4069, 4075, 4076, 4077, 4078, 4079; Block group(s): 5; MCD/CCD(s): Ball; Within the MCD/CCD of Capital: Within Tract/BNA 001100: Within block group 2: Block(s): 2017, 2018, 2019, 2020; Within Tract/BNA 001200: Within block group 3: Block(s): 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020; Block group(s): 4; Within Tract/BNA 001600: Within block group 3: Block(s): 3030, 3031; Within Tract/BNA 001800: Within block group 1: Block(s): 1025, 1026, 1027, 1034, 1035, 1036, 1037, 1038, 1039, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049; Within block group 2: Block(s): 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054; Within Tract/BNA 001900: Within block group 1: Block(s): 1012, 1013, 1014, 1015, 1016, 1017; Within block group 2: Block(s): 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036; Block group(s): 3; Within Tract/BNA 002100: Within block group 1: Block(s): 1000, 1001, 1004, 1005, 1006, 1007, 1009, 1026, 1027, 1028, 1029, 1030, 1032; Block group(s): 2, 3, 4; Tract/BNA(s): 002200; Within Tract/BNA 002300: Within block group 2: Block(s): 2006; Within block group 3: Block(s): 3007, 3008, 3009, 3010, 3011; Within Tract/BNA 002400: Within block group 3: Block(s): 3000, 3001, 3025, 3026, 3028, 3031, 3032, 3034, 3035, 3037, 3039, 3042, 3043, 3045, 3046, 3047, 3048; Within Tract/BNA 002500: Within block group 1: Block(s): 1016; Block group(s): 2, 3, 4, 5; Within Tract/BNA 002600: Within block group 1: Block(s): 1003, 1005, 1007, 1008, 1011, 1013, 1015, 1017, 1019, 1021; Within block group 2: Block(s): 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2012, 2013, 2014; Within block group 3: Block(s): 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008; Block group(s): 4; Within Tract/BNA 002700: Within block group 1: Block(s): 1001, 1013, 1015, 1016, 1029, 1030, 1031, 1032, 1035, 1036, 1037, 1038, 1039, 1046; Block group(s): 2, 3, 4; Tract/BNA(s): 002801; Within Tract/BNA 002802: Within block group 1: Block(s): 1001; Within block group 2: Block(s): 2001, 2002, 2004, 2007, 2020, 2021; Within Tract/BNA 003000: Block groups: 1, 2, 3; Within block group 4: Block(s): 4001, 4002, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4020, 4022, 4023, 4024, 4025, 4027, 4030, 4031, 4032, 4042, 4044, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4056; Tract/BNA(s): 003100; Within Tract/BNA 003201: Within block group 1: Block(s): 1006, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1018, 1019, 1020, 1021, 1022, 1023, 1025, 1026, 1027, 1033, 1034, 1035, 1999; Block group(s): 2; Tract/BNA(s): 003203, 003901; Within the MCD/CCD of Chatham: Tract/BNA(s): 003201; Within Tract/BNA 003202: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016; Block group(s): 2; Within block group 3: Block(s): 3000, 3001, 3031, 3033, 3034, 3035, 3036, 3037, 3038; Tract/BNA(s): 003203, 003300; Within Tract/BNA 003400: Within block group 3: Block(s): 3000, 3001, 3002, 3003, 3005; Within the MCD/CCD of Clear Lake: Within Tract/BNA 003902: Within block group 1: Block(s): 1000, 1999; Within block group 3: Block(s): 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3012, 3013, 3014, 3015, 3016, 3023, 3998; MCD/CCD(s): Cooper, Cotton Hill, Divernon; Within the MCD/CCD of Illiopolis: Within Tract/BNA 004000: Within block group 2: Block(s): 2093, 2094, 2095, 2101; Within the MCD/CCD of Lanesville: Within Tract/BNA 004000: Within block group 2: Block(s): 2102, 2103, 2104; Within block group 5: Block(s): 5076, 5077, 5078, 5080, 5081, 5083, 5084; Within the MCD/CCD of Mechanicsburg: Tract/BNA(s): 003902; Within Tract/BNA 004000: Within block group 4: Block(s): 4036, 4037, 4038, 4039, 4040, 4041; Within block group 5: Block(s): 5037, 5038, 5039, 5040, 5041, 5042, 5043, 5044, 5045, 5046, 5047, 5048, 5049, 5050, 5051, 5052, 5053, 5054, 5055, 5056, 5057, 5058, 5059, 5060, 5061, 5062, 5063, 5064, 5065, 5066, 5067, 5068, 5069, 5070, 5071, 5072, 5073, 5074, 5075; MCD/CCD(s): Pawnee, Rochester; Within the MCD/CCD of Woodside: Within Tract/BNA 000600: Within block group 6: Block(s): 6013; Within Tract/BNA 001600: Within block group 3: Block(s): 3029; Tract/BNA(s): 001800; Within Tract/BNA 002100: Within block group 1: Block(s): 1002, 1008, 1010, 1011, 1012, 1013, 1014, 1015, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1031, 1035, 1036; Block group(s): 2, 3, 4; Within Tract/BNA 002400: Within block group 3: Block(s): 3002, 3005, 3024, 3027, 3029, 3030, 3033, 3036, 3038, 3040, 3041, 3044; Within Tract/BNA 002500: Within block group 1: Block(s): 1008, 1015, 1017; Block group(s): 2, 3, 4, 5; Within Tract/BNA 002600: Within block group 1: Block(s): 1004, 1006, 1009, 1010, 1012, 1014, 1016, 1018, 1020; Within Tract/BNA 002700: Within block group 1: Block(s): 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1033, 1034, 1040, 1041, 1042, 1043, 1044, 1045, 1047; Block group(s): 2, 3, 4; Within Tract/BNA 002801: Block groups: 1, 2; Within block group 3: Block(s): 3001, 3003, 3006, 3007, 3008, 3009, 3010, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3025, 3026; Within Tract/BNA 002802: Block groups: 1; Within block group 2: Block(s): 2000, 2003, 2005, 2006, 2008, 2016, 2017, 2022, 2023, 2024, 2025; Within Tract/BNA 003000: Block groups: 1, 2, 3; Within block group 4: Block(s): 4000, 4003, 4004, 4019, 4021, 4026, 4028, 4029, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4043, 4045, 4046, 4054, 4055; Tract/BNA(s): 003100; Within Tract/BNA 003201: Within block group 1: Block(s): 1000, 1007, 1015; Block group(s): 2; Tract/BNA(s): 003902; Within the County of Shelby: MCD/CCD of: Ash Grove, Big Spring, Clarksburg, Dry Point, Flat Branch, Holland, Lakewood, Moweaqua, Okaw, Penn, Pickaway, Prairie, Richland, Ridge, Rose, Rural, Shelbyville, Sigel, Todds Point, Tower Hill, Windsor; Within the County of Wabash: MCD/CCD of: Bellmont, Friendsville, Lancaster, Lick Prairie; The County(s) of Washington, Wayne; Within the County of White: MCD/CCD of: Burnt Prairie, Carmi, Enfield, Indian Creek, Mill Shoals; Within the County of Williamson: Within the MCD/CCD of Creal Springs: Within Tract/BNA 020800: Within block group 5: Block(s): 5089, 5090, 5119, 5121, 5122, 5123, 5124, 5125, 5126, 5127, 5128, 5129, 5130, 5131, 5132, 5133, 5134, 5135, 5988, 5989, 5992, 5993, 5994, 5995, 5996; Within Tract/BNA 021400: Within block group 5: Block(s): 5016, 5039, 5040, 5041, 5042, 5043, 5044, 5076, 5077, 5078, 5079, 5080, 5081, 5082, 5083, 5084, 5085, 5086, 5087, 5088, 5089, 5090, 5091, 5092, 5096, 5097, 5098, 5099, 5100, 5101, 5102, 5103, 5104, 5105, 5106, 5107, 5108, 5109, 5110, 5111, 5112, 5113, 5114, 5115, 5995, 5996, 5997, 5998; MCD/CCD(s): Southern.
(Source: P.A. 92-4, eff. 5-31-01.)

(10 ILCS 76/10)
Sec. 10. Definitions and exceptions.
(a) All counties, townships, census tracts, block groups, and blocks are those that appear on maps published by the United States Bureau of the Census for the 2000 census. The term "tract" means census tract. Congressional districts created by this Act for the purpose of electing Representatives to the House of Representatives of the United States Congress shall not be altered by operation of any other statute, ordinance, or resolution.
(b) Any part of Illinois that has not been described as included in one of the districts described in this Act is included within the district that (i) is contiguous to the part and (ii) contains the least population of all districts contiguous to the part according to the 2000 decennial census of Illinois.
(c) If any part of Illinois is described in this Act as being in more than one district, the part is included within the district that (i) is one of the districts in which that part is listed in this Act, (ii) is contiguous to that part, and (iii) contains the least population according to the 2000 decennial census of Illinois.
(d) If any part of Illinois (i) is described in this Act as being in one district and (ii) is entirely surrounded by another district, then the part shall be incorporated into the district that surrounds the part.
(e) If any part of Illinois (i) is described in this Act as being in one district and (ii) is not contiguous to another part of that district, then the part is included with the contiguous district that contains the least population according to the 2000 decennial census of Illinois.
(f) The Speaker of the House, the Minority Leader of the House, the President of the Senate, and the Minority Leader of the Senate shall by joint letter of transmittal present to the Secretary of State for deposit into the State Archives an official set of United States Bureau of the Census maps and descriptions used for conducting the 2000 census, and those maps shall serve as the official record of all counties, townships, census tracts, block groups, and blocks referred to in this Act.
(g) The State Board of Elections shall prepare and make available to the public a metes and bounds description of the congressional districts created under this Act.
(Source: P.A. 92-4, eff. 5-31-01.)

(10 ILCS 76/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 92-4, eff. 5-31-01.)



10 ILCS 77/ - Illinois Congressional Redistricting Act of 2011.

(10 ILCS 77/1)
Sec. 1. Short title. This Act may be cited as the Illinois Congressional Redistricting Act of 2011.
(Source: P.A. 97-14, eff. 6-24-11.)

(10 ILCS 77/10)
Sec. 10. Congressional Districts. The State of Illinois is divided into 18 Congressional Districts as set forth in this Act.
(Source: P.A. 97-14, eff. 6-24-11.)

(10 ILCS 77/10.1)
Sec. 10.1. Congressional District No. 1. Congressional District No. 1 is comprised of:

District: 1
Cook County
Tract: 350100
Blockgroup: 1
Block 1012
Tract: 351000
Blockgroup: 2
Block 2002
Block 2003
Block 2005
Block 2006
Blockgroup: 3
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Tract: 351100
Tract: 351400
Blockgroup: 1
Block 1002
Block 1004
Block 1005
Block 1006
Block 1009
Block 1010
Tract: 360200
Blockgroup: 1
Block 1001
Block 1002
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Tract: 380100
Tract: 380200
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Tract: 381200
Blockgroup: 1
Block 1000
Block 1001
Blockgroup: 2
Block 2000
Block 2001
Block 2009
Block 2010
Block 2011
Block 2015
Block 2016
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Tract: 381900
Blockgroup: 1
Tract: 390300
Blockgroup: 1
Blockgroup: 2
Block 2017
Tract: 390400
Tract: 390500
Tract: 390600
Tract: 390700
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Tract: 400300
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Tract: 400400
Blockgroup: 1
Block 1017
Block 1018
Block 1019
Block 1020
Blockgroup: 2
Tract: 400500
Blockgroup: 1
Block 1015
Block 1016
Blockgroup: 2
Tract: 400800
Tract: 410100
Blockgroup: 1
Blockgroup: 2
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Tract: 410200
Tract: 410500
Tract: 410600
Tract: 410700
Tract: 410800
Tract: 410900
Blockgroup: 2
Tract: 411000
Blockgroup: 2
Block 2010
Block 2011
Blockgroup: 3
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3009
Tract: 411100
Tract: 411200
Tract: 420100
Blockgroup: 1
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Tract: 420200
Tract: 420300
Tract: 420400
Tract: 420500
Tract: 420600
Tract: 420700
Tract: 420800
Tract: 421200
Tract: 430200
Blockgroup: 4
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Blockgroup: 5
Block 5001
Block 5002
Block 5003
Block 5004
Block 5005
Block 5006
Block 5007
Block 5008
Block 5009
Block 5010
Block 5011
Block 5012
Block 5013
Block 5014
Tract: 430300
Tract: 430400
Tract: 440101
Tract: 440102
Tract: 440201
Tract: 440202
Tract: 440300
Tract: 440600
Tract: 440700
Tract: 440800
Tract: 440900
Tract: 450300
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2005
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Blockgroup: 3
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3027
Block 3028
Blockgroup: 4
Tract: 460500
Blockgroup: 5
Block 5008
Block 5009
Block 5010
Block 5011
Block 5012
Block 5013
Block 5014
Block 5015
Block 5016
Block 5017
Blockgroup: 6
Block 6007
Block 6008
Block 6009
Block 6010
Block 6011
Block 6012
Block 6013
Block 6014
Blockgroup: 7
Block 7004
Block 7005
Block 7006
Block 7007
Block 7008
Block 7009
Block 7010
Block 7011
Block 7012
Block 7013
Block 7014
Block 7015
Block 7016
Block 7017
Block 7018
Block 7019
Block 7020
Block 7021
Block 7022
Tract: 470100
Tract: 480100
Blockgroup: 2
Tract: 480200
Tract: 480300
Tract: 480400
Blockgroup: 4
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4020
Block 4026
Block 4027
Block 4028
Blockgroup: 5
Block 5008
Block 5009
Block 5010
Block 5011
Block 5012
Block 5013
Block 5014
Block 5015
Block 5016
Block 5017
Block 5018
Block 5019
Block 5020
Block 5021
Block 5022
Block 5023
Block 5024
Block 5025
Blockgroup: 6
Block 6002
Block 6003
Block 6004
Block 6005
Block 6006
Block 6007
Block 6008
Block 6009
Block 6010
Block 6011
Block 6012
Block 6013
Block 6014
Block 6015
Block 6016
Block 6017
Block 6018
Block 6019
Block 6020
Block 6021
Block 6022
Block 6023
Block 6024
Block 6025
Blockgroup: 7
Block 7002
Block 7003
Block 7004
Block 7005
Block 7006
Block 7007
Block 7008
Block 7009
Block 7010
Block 7011
Block 7012
Block 7013
Block 7014
Block 7015
Block 7016
Block 7017
Block 7018
Block 7019
Block 7020
Block 7021
Block 7022
Tract: 490300
Tract: 490400
Tract: 490500
Tract: 490600
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Tract: 490800
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3016
Block 3017
Block 3018
Tract: 491100
Blockgroup: 4
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Blockgroup: 5
Block 5001
Block 5002
Block 5003
Block 5004
Block 5007
Block 5008
Block 5009
Block 5010
Block 5011
Block 5012
Block 5013
Block 5014
Block 5015
Block 5016
Block 5017
Block 5018
Block 5019
Block 5020
Block 5021
Block 5022
Block 5023
Block 5024
Block 5025
Block 5026
Block 5027
Block 5028
Block 5029
Block 5032
Block 5033
Tract: 491200
Blockgroup: 1
Block 1023
Block 1024
Block 1028
Blockgroup: 2
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2020
Block 2021
Block 2022
Blockgroup: 3
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Tract: 500100
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Blockgroup: 3
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Tract: 510300
Blockgroup: 2
Block 2005
Block 2035
Tract: 530200
Tract: 530300
Tract: 530400
Tract: 530501
Blockgroup: 1
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Blockgroup: 2
Blockgroup: 3
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Tract: 530502
Blockgroup: 1
Block 1007
Block 1008
Block 1009
Block 1010
Tract: 530503
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Blockgroup: 3
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3032
Block 3049
Block 3052
Block 3053
Block 3054
Tract: 650400
Blockgroup: 3
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Blockgroup: 4
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Tract: 660700
Blockgroup: 2
Block 2006
Block 2011
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Tract: 660800
Blockgroup: 1
Block 1012
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2012
Blockgroup: 3
Blockgroup: 4
Block 4000
Block 4001
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Blockgroup: 5
Block 5014
Block 5015
Block 5016
Tract: 660900
Tract: 661000
Tract: 661100
Tract: 670800
Blockgroup: 2
Block 2020
Block 2026
Block 2027
Block 2028
Tract: 670900
Blockgroup: 1
Block 1010
Blockgroup: 2
Block 2005
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Tract: 671100
Blockgroup: 1
Block 1000
Block 1001
Block 1010
Tract: 671800
Tract: 671900
Tract: 672000
Tract: 680900
Tract: 681000
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4006
Block 4007
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4018
Block 4019
Block 4022
Block 4023
Block 4024
Block 4025
Tract: 681100
Tract: 681200
Tract: 681300
Tract: 681400
Tract: 690300
Tract: 690400
Tract: 690500
Tract: 690900
Tract: 691000
Tract: 691100
Tract: 691200
Tract: 691300
Tract: 691400
Tract: 691500
Tract: 700100
Tract: 700200
Blockgroup: 1
Blockgroup: 3
Blockgroup: 4
Block 4010
Block 4011
Block 4012
Block 4013
Tract: 700302
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3012
Block 3013
Block 3014
Block 3015
Blockgroup: 4
Tract: 700401
Tract: 700402
Tract: 700501
Tract: 700502
Tract: 710100
Tract: 710200
Tract: 710300
Tract: 710400
Tract: 710500
Tract: 710600
Tract: 710700
Tract: 710800
Tract: 710900
Tract: 711000
Tract: 711100
Tract: 711200
Tract: 711300
Tract: 711400
Tract: 711500
Tract: 720100
Blockgroup: 1
Block 1017
Block 1018
Block 1019
Blockgroup: 2
Block 2031
Block 2032
Block 2034
Blockgroup: 3
Block 3000
Block 3001
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Tract: 720200
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3025
Block 3026
Block 3027
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3041
Block 3042
Block 3043
Block 3044
Tract: 720300
Blockgroup: 2
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Blockgroup: 4
Block 4005
Block 4006
Block 4007
Block 4008
Block 4014
Tract: 720600
Blockgroup: 2
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Tract: 720700
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1006
Block 1007
Block 1008
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Blockgroup: 2
Blockgroup: 3
Tract: 730100
Tract: 730201
Tract: 730202
Tract: 730300
Tract: 730400
Tract: 730500
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Blockgroup: 3
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Block 4030
Block 4031
Block 4032
Block 4033
Block 4034
Block 4035
Block 4036
Block 4037
Block 4038
Block 4039
Block 4040
Block 4041
Block 4042
Block 4043
Block 4044
Block 4045
Block 4046
Block 4047
Block 4048
Block 4049
Block 4050
Tract: 730600
Tract: 730700
Tract: 740400
Blockgroup: 3
Block 3008
Block 3012
Block 3014
Block 3025
Tract: 750100
Tract: 750200
Tract: 750400
Blockgroup: 2
Blockgroup: 3
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Tract: 750500
Tract: 750600
Tract: 821200
Tract: 821300
Tract: 821401
Tract: 821402
Tract: 821500
Blockgroup: 1
Block 1032
Block 1033
Block 1041
Block 1042
Block 1043
Block 1044
Block 1090
Tract: 821600
Tract: 821700
Tract: 821800
Tract: 821900
Tract: 822102
Blockgroup: 1
Block 1000
Block 1004
Block 1005
Blockgroup: 4
Tract: 822701
Blockgroup: 1
Block 1000
Block 1001
Tract: 823102
Blockgroup: 1
Block 1018
Block 1019
Blockgroup: 2
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Tract: 823200
Blockgroup: 1
Block 1007
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1041
Block 1042
Block 1043
Blockgroup: 2
Tract: 823302
Tract: 823303
Tract: 823304
Blockgroup: 2
Block 2003
Block 2004
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Blockgroup: 3
Block 3011
Block 3012
Block 3014
Blockgroup: 4
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Blockgroup: 5
Block 5001
Block 5002
Block 5003
Block 5006
Block 5007
Block 5010
Block 5011
Block 5012
Block 5015
Block 5020
Blockgroup: 6
Tract: 823400
Tract: 823500
Tract: 823602
Tract: 823603
Tract: 823604
Tract: 823605
Tract: 823903
Blockgroup: 2
Block 2031
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Tract: 823904
Blockgroup: 3
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Blockgroup: 4
Block 4000
Block 4002
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Tract: 824105
Blockgroup: 1
Block 1000
Block 1011
Block 1012
Block 1023
Block 1024
Block 1025
Block 1026
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Blockgroup: 2
Blockgroup: 3
Tract: 824106
Tract: 824107
Tract: 824108
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Tract: 824115
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1014
Block 1015
Block 1016
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Blockgroup: 2
Tract: 824116
Blockgroup: 2
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3010
Block 3011
Tract: 824121
Blockgroup: 2
Tract: 824122
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Tract: 824123
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4004
Block 4005
Blockgroup: 5
Block 5000
Block 5001
Block 5003
Block 5004
Block 5005
Block 5006
Tract: 824300
Tract: 824400
Tract: 824503
Tract: 824505
Tract: 824506
Tract: 824507
Tract: 824601
Tract: 824602
Tract: 824701
Tract: 824702
Tract: 824800
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Block 3089
Block 3090
Blockgroup: 4
Tract: 824900
Blockgroup: 1
Block 1013
Block 1014
Block 1015
Block 1016
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Blockgroup: 2
Tract: 825000
Tract: 825200
Tract: 825302
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Block 3048
Block 3049
Block 3050
Block 3051
Block 3052
Block 3053
Block 3054
Block 3055
Block 3056
Tract: 825303
Tract: 825304
Tract: 825400
Tract: 825501
Blockgroup: 1
Block 1024
Block 1025
Block 1036
Block 1037
Tract: 825505
Blockgroup: 1
Block 1006
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1030
Block 1039
Block 1045
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1064
Tract: 825600
Blockgroup: 2
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Block 4030
Block 4031
Block 4032
Block 4033
Block 4034
Block 4035
Block 4036
Block 4037
Block 4038
Block 4039
Block 4040
Block 4041
Block 4042
Block 4043
Block 4044
Block 4045
Block 4046
Block 4047
Block 4048
Block 4049
Tract: 826800
Blockgroup: 1
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1054
Block 1055
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2034
Block 2035
Block 2036
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Blockgroup: 3
Blockgroup: 4
Block 4017
Block 4022
Block 4023
Block 4026
Block 4027
Block 4028
Block 4029
Block 4030
Block 4031
Block 4032
Block 4033
Block 4034
Block 4035
Block 4038
Block 4039
Block 4040
Block 4041
Block 4042
Block 4043
Block 4044
Block 4045
Block 4046
Block 4053
Block 4054
Block 4055
Block 4056
Block 4058
Block 4059
Block 4060
Block 4061
Block 4062
Block 4063
Block 4064
Block 4068
Block 4069
Block 4070
Block 4071
Block 4072
Block 4073
Block 4079
Tract: 829901
Blockgroup: 4
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Block 4030
Block 4031
Block 4032
Block 4033
Block 4034
Block 4035
Block 4036
Block 4037
Block 4038
Block 4039
Block 4040
Block 4041
Block 4042
Block 4043
Block 4044
Block 4045
Block 4046
Block 4047
Block 4048
Block 4049
Block 4050
Block 4051
Block 4052
Block 4053
Block 4054
Block 4059
Block 4060
Block 4065
Block 4067
Block 4068
Block 4069
Block 4070
Block 4071
Block 4072
Block 4073
Block 4074
Block 4077
Block 4078
Block 4079
Block 4082
Block 4083
Block 4084
Block 4085
Block 4086
Block 4087
Block 4088
Block 4089
Block 4090
Block 4091
Block 4092
Block 4093
Block 4094
Block 4095
Tract: 834000
Tract: 834200
Tract: 834300
Tract: 834400
Tract: 834500
Blockgroup: 1
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Tract: 834600
Blockgroup: 2
Block 2022
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Blockgroup: 3
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Block 3048
Block 3049
Block 3050
Block 3051
Block 3052
Block 3053
Blockgroup: 4
Block 4040
Block 4041
Block 4042
Block 4057
Block 4058
Block 4059
Tract: 834800
Blockgroup: 2
Block 2019
Block 2020
Block 2021
Block 2023
Block 2024
Block 2025
Tract: 834900
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Tract: 836000
Blockgroup: 2
Blockgroup: 3
Tract: 836100
Blockgroup: 3
Block 3000
Block 3001
Block 3003
Tract: 836200
Tract: 836300
Tract: 836400
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Tract: 836500
Blockgroup: 2
Block 2008
Block 2009
Block 2012
Block 2014
Block 2019
Block 2020
Block 2021
Tract: 839200
Blockgroup: 1
Block 1005
Block 1006
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2024
Block 2025
Blockgroup: 3
Block 3002
Block 3003
Tract: 839500
Tract: 839600
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2017
Block 2018
Block 2019
Block 2020
Tract: 841800
Tract: 842000
Tract: 842400
Tract: 842500
Tract: 843600
Tract: 843900
Blockgroup: 1
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Blockgroup: 2
Will County
Tract: 881105
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Blockgroup: 3
Tract: 881109
Blockgroup: 1
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1037
Block 1038
Block 1040
Blockgroup: 2
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Blockgroup: 3
Tract: 881112
Blockgroup: 1
Block 1000
Block 1001
Block 1003
Block 1004
Block 1005
Block 1006
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1075
Blockgroup: 2
Tract: 881113
Tract: 881115
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Blockgroup: 2
Blockgroup: 3
Tract: 881116
Tract: 883307
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1087
Block 1088
Block 1089
Block 1090
Block 1091
Block 1092
Block 1093
Block 1094
Block 1095
Block 1096
Block 1097
Block 1098
Block 1099
Block 1100
Block 1101
Blockgroup: 2
Block 2118
Block 2119
Block 2124
Block 2125
Block 2126
Block 2127
Block 2139
Block 2140
Block 2142
Block 2143
Block 2144
Block 2145
Block 2146
Block 2147
Block 2148
Block 2149
Block 2150
Block 2151
Block 2152
Block 2153
Block 2154
Block 2155
Block 2156
Block 2157
Block 2158
Block 2159
Block 2160
Block 2161
Block 2162
Block 2163
Block 2164
Block 2165
Block 2166
Block 2167
Block 2168
Block 2169
Block 2170
Block 2171
Block 2172
Block 2173
Block 2174
Block 2175
Block 2176
Block 2185
Block 2191
Tract: 883504
Tract: 883505
Tract: 883507
Tract: 883509
Tract: 883510
Tract: 883511
Tract: 883513
Tract: 883514
Tract: 883515
Tract: 883516
Tract: 883517
Tract: 883519
Tract: 883521
Tract: 883522
Tract: 980000
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
(Source: P.A. 97-14, eff. 6-24-11.)

(10 ILCS 77/10.2)
Sec. 10.2. Congressional District No. 2. Congressional District No. 2 is comprised of:

District: 2
Cook County
Tract: 410900
Blockgroup: 1
Blockgroup: 3
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Tract: 411000
Blockgroup: 1
Blockgroup: 2
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2012
Blockgroup: 3
Block 3000
Block 3007
Block 3008
Block 3010
Block 3011
Block 3012
Tract: 420100
Blockgroup: 1
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Tract: 430101
Tract: 430102
Blockgroup: 1
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Blockgroup: 2
Blockgroup: 3
Tract: 430200
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Block 4000
Block 4007
Block 4008
Block 4009
Blockgroup: 5
Block 5000
Tract: 430500
Tract: 430600
Tract: 430700
Blockgroup: 1
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Blockgroup: 2
Tract: 430800
Tract: 430900
Tract: 431200
Tract: 431301
Tract: 431302
Tract: 431400
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Blockgroup: 4
Tract: 450300
Blockgroup: 2
Block 2003
Block 2004
Block 2006
Block 2007
Block 2023
Block 2024
Block 2025
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Tract: 460100
Tract: 460200
Tract: 460301
Tract: 460302
Tract: 460400
Tract: 460500
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Blockgroup: 5
Block 5000
Block 5001
Block 5002
Block 5003
Block 5004
Block 5005
Block 5006
Block 5007
Blockgroup: 6
Block 6000
Block 6001
Block 6002
Block 6003
Block 6004
Block 6005
Block 6006
Blockgroup: 7
Block 7000
Block 7001
Block 7002
Block 7003
Block 7023
Block 7024
Block 7025
Block 7026
Block 7027
Block 7028
Block 7029
Block 7030
Tract: 460600
Tract: 460700
Tract: 461000
Tract: 480100
Blockgroup: 1
Tract: 480400
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4016
Block 4017
Block 4018
Block 4019
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4029
Blockgroup: 5
Block 5000
Block 5001
Block 5002
Block 5003
Block 5004
Block 5005
Block 5006
Block 5007
Blockgroup: 6
Block 6000
Block 6001
Blockgroup: 7
Block 7000
Block 7001
Tract: 480500
Tract: 490600
Blockgroup: 1
Block 1066
Block 1067
Block 1068
Tract: 490700
Tract: 490800
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3012
Block 3013
Block 3014
Block 3015
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Blockgroup: 4
Blockgroup: 5
Tract: 490901
Tract: 490902
Tract: 491000
Tract: 491100
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Block 4000
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Block 4030
Block 4031
Block 4032
Block 4033
Block 4034
Block 4035
Block 4036
Blockgroup: 5
Block 5000
Block 5005
Block 5006
Block 5030
Block 5031
Block 5034
Tract: 491200
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1025
Block 1026
Block 1027
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Blockgroup: 3
Block 3000
Block 3001
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Tract: 491300
Tract: 491400
Tract: 500100
Blockgroup: 2
Block 2022
Blockgroup: 4
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Block 4030
Block 4031
Block 4032
Block 4033
Block 4034
Tract: 500200
Tract: 500300
Tract: 510100
Tract: 510200
Tract: 510300
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2036
Blockgroup: 3
Blockgroup: 4
Tract: 520100
Tract: 520200
Tract: 520300
Tract: 520400
Tract: 520500
Tract: 520600
Tract: 530100
Tract: 530501
Blockgroup: 1
Block 1000
Block 1026
Block 1027
Block 1028
Blockgroup: 3
Block 3000
Block 3009
Block 3010
Blockgroup: 4
Tract: 530502
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Tract: 530503
Blockgroup: 1
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Blockgroup: 2
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3028
Block 3029
Block 3030
Block 3031
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Block 3048
Block 3050
Block 3051
Block 3055
Block 3056
Block 3057
Tract: 530600
Tract: 540101
Tract: 540102
Tract: 550100
Tract: 550200
Tract: 730500
Blockgroup: 2
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3033
Block 3034
Blockgroup: 4
Block 4051
Block 4052
Block 4053
Block 4054
Tract: 821500
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1087
Block 1088
Block 1089
Block 1091
Block 1092
Block 1093
Block 1094
Block 1095
Tract: 824800
Blockgroup: 3
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3045
Block 3046
Block 3047
Block 3048
Block 3049
Block 3050
Block 3051
Block 3052
Block 3053
Block 3054
Block 3055
Block 3056
Block 3057
Block 3058
Block 3059
Block 3060
Block 3061
Block 3062
Block 3063
Block 3064
Block 3065
Block 3066
Block 3067
Block 3068
Block 3069
Block 3070
Block 3071
Block 3072
Block 3073
Block 3074
Block 3075
Block 3076
Block 3077
Block 3078
Block 3079
Block 3080
Block 3081
Block 3082
Block 3083
Block 3084
Block 3085
Block 3086
Block 3087
Block 3088
Tract: 824900
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1017
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Tract: 825302
Blockgroup: 3
Block 3027
Tract: 825501
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Blockgroup: 2
Blockgroup: 3
Tract: 825503
Tract: 825504
Tract: 825505
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1007
Block 1008
Block 1009
Block 1010
Block 1021
Block 1022
Block 1029
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1046
Block 1060
Block 1061
Block 1062
Block 1063
Block 1065
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Tract: 825600
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Blockgroup: 3
Blockgroup: 4
Block 4016
Block 4017
Block 4018
Tract: 825700
Tract: 825801
Tract: 825802
Tract: 825803
Tract: 825900
Tract: 826000
Tract: 826100
Tract: 826201
Tract: 826202
Tract: 826301
Tract: 826303
Tract: 826304
Tract: 826401
Tract: 826402
Tract: 826500
Tract: 826600
Tract: 826700
Tract: 826800
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Blockgroup: 2
Block 2033
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4018
Block 4019
Block 4020
Block 4021
Block 4024
Block 4025
Block 4036
Block 4037
Block 4047
Block 4048
Block 4049
Block 4050
Block 4051
Block 4052
Block 4057
Block 4065
Block 4066
Block 4067
Block 4074
Block 4075
Block 4076
Block 4077
Block 4078
Block 4080
Block 4081
Block 4082
Block 4083
Block 4084
Block 4085
Block 4086
Block 4087
Block 4088
Block 4089
Block 4090
Block 4091
Block 4092
Block 4093
Block 4094
Block 4095
Block 4096
Block 4097
Block 4098
Block 4099
Block 4100
Block 4101
Block 4102
Block 4103
Block 4104
Tract: 826901
Tract: 826902
Tract: 827000
Tract: 827100
Tract: 827200
Tract: 827300
Tract: 827400
Tract: 827500
Tract: 827600
Tract: 827700
Tract: 827801
Tract: 827802
Tract: 827804
Tract: 827805
Tract: 827901
Tract: 827902
Tract: 828000
Tract: 828100
Tract: 828201
Tract: 828202
Tract: 828300
Tract: 828401
Tract: 828402
Tract: 828503
Tract: 828504
Tract: 828505
Tract: 828506
Tract: 828601
Tract: 828602
Tract: 828701
Tract: 828702
Tract: 828801
Tract: 828802
Tract: 828900
Tract: 829000
Tract: 829100
Tract: 829200
Tract: 829301
Tract: 829302
Tract: 829401
Tract: 829402
Tract: 829500
Tract: 829600
Tract: 829700
Tract: 829800
Tract: 829901
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4055
Block 4056
Block 4057
Block 4058
Block 4061
Block 4062
Block 4063
Block 4064
Block 4066
Block 4075
Block 4076
Block 4080
Block 4081
Tract: 829902
Tract: 830001
Tract: 830003
Tract: 830004
Tract: 830005
Tract: 830006
Tract: 830007
Tract: 830008
Tract: 830100
Tract: 830201
Tract: 830202
Tract: 830300
Tract: 830400
Tract: 833900
Tract: 838800
Tract: 843900
Blockgroup: 1
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1028
Block 1029
Blockgroup: 3
Blockgroup: 4
Blockgroup: 5
Kankakee County
Will County
Tract: 883304
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1125
Block 1126
Block 1127
Block 1128
Block 1135
Block 1136
Block 1137
Tract: 883602
Tract: 883603
Tract: 883605
Tract: 883606
Tract: 883700
Tract: 883803
Tract: 883804
Tract: 883806
Tract: 883808
Tract: 883809
Tract: 883810
Tract: 883811
Tract: 883902
Tract: 883903
Tract: 883904
Tract: 980000
Blockgroup: 1
Block 1014
(Source: P.A. 97-14, eff. 6-24-11.)

(10 ILCS 77/10.3)
Sec. 10.3. Congressional District No. 3. Congressional District No. 3 is comprised of:

District: 3
Cook County
Tract: 340300
Blockgroup: 1
Block 1002
Block 1003
Block 1015
Block 1016
Tract: 340500
Blockgroup: 1
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Tract: 340600
Blockgroup: 1
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1024
Block 1025
Tract: 560100
Blockgroup: 1
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Tract: 560200
Blockgroup: 1
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Blockgroup: 2
Blockgroup: 3
Tract: 560300
Tract: 560400
Tract: 560700
Tract: 560800
Tract: 560900
Tract: 561000
Tract: 561100
Tract: 570300
Blockgroup: 1
Block 1004
Block 1010
Block 1011
Block 1012
Block 1013
Blockgroup: 2
Block 2006
Block 2007
Block 2008
Block 2009
Block 2015
Block 2020
Blockgroup: 3
Blockgroup: 4
Tract: 570500
Tract: 590500
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1020
Block 1021
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1038
Block 1039
Block 1040
Block 1041
Tract: 590600
Tract: 590700
Tract: 600400
Tract: 600600
Tract: 600700
Tract: 600900
Tract: 610300
Blockgroup: 2
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Blockgroup: 3
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Tract: 610400
Tract: 610800
Tract: 611000
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Tract: 611100
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Tract: 611400
Tract: 611500
Blockgroup: 1
Block 1007
Block 1008
Block 1009
Block 1010
Blockgroup: 2
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Tract: 620200
Tract: 620300
Tract: 620400
Tract: 630100
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1025
Block 1026
Block 1027
Tract: 630400
Blockgroup: 2
Blockgroup: 3
Tract: 630500
Blockgroup: 1
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1018
Block 1019
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Blockgroup: 3
Block 3006
Block 3007
Block 3008
Block 3009
Block 3017
Tract: 630800
Blockgroup: 1
Block 1000
Block 1001
Block 1020
Block 1021
Block 1022
Block 1023
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2016
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3015
Block 3016
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Tract: 640100
Tract: 640300
Tract: 640400
Tract: 640500
Tract: 640600
Tract: 640700
Tract: 640800
Tract: 650100
Tract: 650200
Tract: 650301
Tract: 650302
Tract: 650400
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Blockgroup: 5
Tract: 650500
Tract: 660302
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1012
Block 1013
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Tract: 660400
Blockgroup: 1
Blockgroup: 2
Block 2002
Block 2003
Block 2006
Block 2007
Block 2010
Block 2011
Block 2014
Blockgroup: 3
Blockgroup: 4
Tract: 660500
Blockgroup: 1
Block 1002
Block 1003
Block 1004
Block 1007
Blockgroup: 3
Blockgroup: 4
Tract: 700200
Blockgroup: 2
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4014
Tract: 700301
Tract: 700302
Blockgroup: 3
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Tract: 720100
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2033
Blockgroup: 3
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3015
Block 3016
Block 3017
Tract: 720200
Blockgroup: 3
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3028
Block 3029
Block 3040
Block 3045
Tract: 720300
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Blockgroup: 3
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Tract: 720400
Tract: 720500
Tract: 720600
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2024
Tract: 720700
Blockgroup: 1
Block 1005
Block 1009
Tract: 740100
Tract: 740200
Tract: 740300
Tract: 740400
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3009
Block 3010
Block 3011
Block 3013
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Blockgroup: 4
Tract: 750300
Tract: 750400
Blockgroup: 1
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Tract: 814400
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Blockgroup: 5
Block 5018
Block 5019
Block 5020
Block 5021
Block 5022
Block 5023
Block 5024
Block 5025
Block 5026
Block 5027
Block 5028
Block 5029
Block 5030
Block 5031
Block 5032
Block 5033
Block 5034
Block 5035
Block 5036
Tract: 814500
Blockgroup: 2
Blockgroup: 3
Tract: 815400
Blockgroup: 1
Block 1042
Block 1043
Block 1044
Blockgroup: 2
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Blockgroup: 3
Block 3032
Block 3033
Block 3034
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Block 3045
Block 3046
Block 3048
Block 3049
Block 3050
Block 3051
Block 3052
Block 3053
Block 3054
Block 3055
Block 3056
Block 3057
Block 3058
Tract: 815500
Blockgroup: 1
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Block 4004
Block 4005
Block 4006
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Blockgroup: 5
Block 5001
Block 5002
Block 5003
Block 5004
Block 5005
Block 5006
Block 5007
Block 5008
Block 5009
Block 5010
Block 5011
Block 5012
Block 5013
Block 5014
Block 5015
Block 5016
Block 5017
Block 5018
Block 5019
Block 5020
Block 5021
Block 5022
Blockgroup: 6
Blockgroup: 7
Tract: 815701
Blockgroup: 4
Block 4017
Tract: 818800
Blockgroup: 3
Block 3033
Tract: 819100
Tract: 819200
Tract: 819300
Tract: 819400
Tract: 819500
Tract: 819600
Tract: 819700
Tract: 819801
Tract: 819802
Tract: 819900
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Blockgroup: 2
Blockgroup: 3
Tract: 820101
Blockgroup: 1
Blockgroup: 2
Blockgroup: 5
Blockgroup: 6
Blockgroup: 7
Tract: 820103
Tract: 820104
Tract: 820201
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2053
Block 2054
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3009
Block 3010
Block 3011
Block 3012
Block 3017
Block 3022
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4016
Block 4033
Block 4035
Block 4036
Block 4037
Block 4038
Block 4039
Block 4040
Block 4041
Block 4042
Block 4045
Block 4055
Tract: 820202
Tract: 820300
Tract: 820400
Tract: 820501
Tract: 820502
Tract: 820603
Tract: 820604
Tract: 820605
Tract: 820606
Tract: 820700
Tract: 820800
Tract: 820901
Tract: 820902
Tract: 821001
Tract: 821002
Tract: 821101
Tract: 821102
Tract: 822000
Tract: 822101
Tract: 822102
Blockgroup: 1
Block 1001
Block 1002
Block 1003
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Blockgroup: 2
Blockgroup: 3
Tract: 822200
Tract: 822301
Tract: 822302
Tract: 822400
Tract: 822500
Tract: 822601
Tract: 822602
Tract: 822701
Blockgroup: 1
Block 1002
Block 1003
Block 1004
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Tract: 822702
Tract: 822801
Tract: 822802
Tract: 822900
Tract: 823001
Tract: 823002
Tract: 823101
Tract: 823102
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Tract: 823200
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1040
Tract: 823304
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2005
Block 2006
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3013
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Blockgroup: 5
Block 5000
Block 5004
Block 5005
Block 5008
Block 5009
Block 5013
Block 5014
Block 5016
Block 5017
Block 5018
Block 5019
Tract: 823702
Tract: 823703
Tract: 823704
Tract: 823705
Tract: 823801
Tract: 823803
Tract: 823805
Tract: 823806
Tract: 823901
Tract: 823903
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2032
Block 2033
Block 2034
Blockgroup: 3
Blockgroup: 4
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4023
Block 4024
Block 4025
Tract: 823904
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Blockgroup: 4
Block 4001
Block 4003
Tract: 824003
Tract: 824004
Tract: 824005
Tract: 824006
Tract: 824105
Blockgroup: 1
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1027
Block 1040
Tract: 824108
Blockgroup: 1
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Blockgroup: 2
Blockgroup: 3
Tract: 824113
Tract: 824114
Tract: 824115
Blockgroup: 1
Block 1013
Block 1017
Block 1018
Block 1025
Tract: 824116
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Blockgroup: 3
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3012
Block 3013
Blockgroup: 4
Tract: 824117
Tract: 824119
Tract: 824120
Tract: 824121
Blockgroup: 1
Tract: 824122
Blockgroup: 1
Blockgroup: 2
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Blockgroup: 3
Tract: 824123
Blockgroup: 4
Block 4003
Block 4006
Block 4007
Block 4008
Blockgroup: 5
Block 5002
Block 5007
Block 5008
Tract: 835100
Blockgroup: 1
Block 1004
Block 1005
Block 1006
Block 1007
Block 1035
Block 1036
Block 1037
Block 1038
Blockgroup: 2
Blockgroup: 3
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Blockgroup: 4
Tract: 835200
Tract: 835500
Blockgroup: 2
Block 2062
Tract: 839700
Tract: 839800
Tract: 839900
Tract: 840000
Tract: 840100
Tract: 840200
Tract: 840300
Blockgroup: 2
Block 2016
Block 2017
Block 2018
Tract: 840400
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2035
Block 2036
Tract: 841100
Blockgroup: 3
Block 3005
Block 3006
Block 3016
Block 3017
Block 3028
Block 3029
Block 3032
Block 3040
Block 3041
Block 3042
Block 3048
Tract: 842600
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Tract: 842800
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4014
Block 4015
Block 4016
Block 4017
Tract: 843200
Blockgroup: 2
Block 2030
Block 2061
Block 2062
Block 2063
Tract: 843800
Blockgroup: 1
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Tract: 980100
DuPage County
Tract: 845803
Blockgroup: 1
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1058
Block 1059
Block 1060
Block 1063
Block 1064
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1087
Block 1088
Block 1089
Block 1090
Block 1091
Block 1092
Block 1093
Block 1094
Block 1095
Block 1096
Block 1097
Block 1098
Block 1099
Block 1100
Block 1101
Block 1102
Block 1103
Block 1104
Block 1105
Block 1106
Block 1107
Block 1108
Block 1109
Block 1110
Block 1111
Block 1112
Block 1113
Block 1114
Block 1115
Block 1116
Block 1117
Block 1118
Block 1119
Block 1120
Block 1121
Block 1122
Block 1124
Block 1125
Block 1126
Block 1127
Block 1128
Block 1129
Block 1130
Block 1131
Block 1132
Block 1133
Block 1134
Block 1135
Block 1136
Block 1137
Block 1138
Block 1139
Block 1140
Block 1141
Block 1142
Block 1143
Block 1144
Block 1145
Block 1146
Block 1147
Block 1148
Block 1149
Block 1150
Block 1151
Block 1152
Block 1153
Block 1154
Block 1155
Block 1156
Block 1157
Block 1158
Block 1159
Block 1162
Block 1163
Block 1190
Block 1191
Block 1192
Block 1219
Block 1220
Block 1221
Block 1222
Block 1228
Block 1256
Block 1258
Block 1259
Block 1260
Block 1261
Block 1262
Block 1263
Block 1264
Block 1267
Block 1268
Block 1269
Block 1270
Block 1271
Block 1272
Block 1273
Block 1274
Block 1275
Block 1277
Block 1278
Block 1279
Block 1280
Block 1283
Block 1286
Block 1287
Block 1288
Block 1289
Block 1291
Blockgroup: 2
Block 2008
Block 2010
Block 2013
Block 2014
Block 2015
Will County
Tract: 880202
Blockgroup: 1
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1087
Block 1088
Block 1089
Block 1090
Block 1091
Block 1092
Block 1093
Block 1094
Block 1095
Block 1096
Block 1097
Block 1098
Block 1099
Block 1100
Block 1101
Block 1107
Block 1108
Block 1109
Block 1110
Block 1111
Block 1112
Block 1113
Block 1114
Block 1115
Block 1117
Block 1120
Block 1121
Tract: 880203
Tract: 880204
Blockgroup: 1
Blockgroup: 2
Tract: 880502
Tract: 880505
Tract: 880601
Tract: 880602
Tract: 880701
Tract: 880702
Tract: 880901
Blockgroup: 2
Block 2012
Block 2013
Block 2014
Block 2015
Block 2039
Tract: 880903
Tract: 880905
Tract: 881001
Tract: 881002
Tract: 881005
Tract: 881006
Tract: 881007
Tract: 881009
Tract: 881010
Tract: 881011
Tract: 881012
Tract: 881402
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Blockgroup: 3
Tract: 881500
Blockgroup: 1
Block 1003
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3009
Tract: 881604
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Tract: 884101
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1081
Block 1082
Block 1083
Block 1084
Block 1094
Block 1096
Block 1097
Block 1098
Block 1099
Block 1100
Block 1101
Tract: 884103
Tract: 980100
(Source: P.A. 97-14, eff. 6-24-11.)

(10 ILCS 77/10.4)
Sec. 10.4. Congressional District No. 4. Congressional District No. 4 is comprised of:

District: 4
Cook County
Tract: 140200
Blockgroup: 2
Block 2008
Block 2009
Blockgroup: 3
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Tract: 140301
Tract: 140500
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1019
Block 1020
Block 1021
Blockgroup: 3
Tract: 140601
Tract: 140602
Tract: 140701
Blockgroup: 1
Block 1000
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Blockgroup: 2
Tract: 140702
Tract: 140800
Blockgroup: 1
Blockgroup: 3
Block 3003
Block 3011
Block 3012
Block 3013
Block 3023
Blockgroup: 4
Blockgroup: 5
Block 5004
Block 5006
Block 5007
Block 5008
Block 5009
Block 5010
Block 5018
Block 5019
Block 5020
Tract: 150300
Blockgroup: 2
Block 2013
Block 2014
Block 2015
Block 2016
Blockgroup: 3
Blockgroup: 4
Blockgroup: 5
Block 5015
Tract: 150700
Blockgroup: 1
Blockgroup: 2
Tract: 150800
Tract: 151001
Tract: 151002
Tract: 151100
Tract: 160200
Blockgroup: 4
Block 4015
Tract: 160300
Blockgroup: 1
Block 1000
Block 1001
Tract: 160400
Blockgroup: 1
Blockgroup: 2
Block 2016
Block 2017
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2033
Block 2034
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3021
Tract: 160501
Tract: 160502
Tract: 160601
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Tract: 160602
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Tract: 160700
Blockgroup: 1
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Blockgroup: 5
Tract: 160800
Tract: 160900
Blockgroup: 1
Blockgroup: 2
Block 2026
Tract: 161200
Tract: 161300
Tract: 180100
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Blockgroup: 5
Block 5009
Block 5010
Block 5016
Block 5017
Block 5018
Block 5020
Tract: 190100
Tract: 190200
Tract: 190300
Tract: 190401
Blockgroup: 1
Block 1020
Block 1021
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Blockgroup: 2
Tract: 190402
Tract: 190601
Tract: 190602
Tract: 190701
Tract: 190702
Tract: 190800
Tract: 190900
Tract: 191000
Tract: 191100
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Blockgroup: 3
Blockgroup: 4
Blockgroup: 5
Blockgroup: 6
Tract: 191200
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Tract: 191301
Blockgroup: 1
Blockgroup: 2
Block 2018
Blockgroup: 3
Tract: 191302
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2026
Tract: 200100
Tract: 200200
Tract: 200300
Tract: 200401
Tract: 200402
Tract: 210100
Tract: 210400
Tract: 210501
Tract: 210502
Tract: 210601
Tract: 210602
Tract: 210700
Tract: 210800
Tract: 210900
Blockgroup: 1
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Blockgroup: 2
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Tract: 220300
Blockgroup: 1
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Blockgroup: 2
Tract: 220400
Tract: 220500
Tract: 220601
Tract: 220602
Tract: 220701
Tract: 220702
Tract: 220901
Tract: 220902
Tract: 221000
Tract: 221100
Tract: 221200
Tract: 221300
Tract: 221400
Tract: 221500
Tract: 221600
Blockgroup: 1
Block 1001
Tract: 222500
Tract: 222600
Tract: 222700
Tract: 222800
Tract: 222900
Tract: 230100
Tract: 230200
Tract: 230300
Tract: 230400
Tract: 230500
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Tract: 230600
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Blockgroup: 6
Block 6000
Block 6001
Block 6002
Block 6003
Tract: 230700
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2018
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3010
Blockgroup: 4
Tract: 230800
Tract: 230900
Tract: 231100
Blockgroup: 1
Block 1000
Tract: 231200
Blockgroup: 1
Block 1000
Tract: 240600
Tract: 240700
Tract: 240800
Tract: 240900
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Tract: 241000
Tract: 241100
Tract: 241200
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2012
Tract: 242500
Blockgroup: 1
Tract: 242600
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Tract: 250200
Blockgroup: 1
Block 1000
Tract: 250500
Blockgroup: 1
Block 1000
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Blockgroup: 3
Block 3008
Block 3009
Block 3010
Block 3011
Block 3024
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4016
Block 4017
Block 4018
Block 4019
Blockgroup: 5
Blockgroup: 6
Block 6000
Block 6001
Block 6002
Block 6003
Block 6004
Block 6005
Block 6006
Block 6010
Block 6011
Block 6012
Block 6013
Block 6014
Blockgroup: 7
Block 7000
Block 7001
Block 7004
Block 7005
Block 7006
Block 7007
Block 7008
Block 7009
Block 7010
Block 7011
Block 7012
Block 7013
Block 7014
Block 7015
Block 7016
Block 7017
Block 7018
Block 7019
Block 7020
Block 7021
Block 7022
Block 7023
Block 7024
Block 7025
Block 7026
Block 7027
Block 7028
Tract: 300500
Blockgroup: 1
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Blockgroup: 2
Tract: 300600
Blockgroup: 2
Tract: 300700
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Blockgroup: 2
Blockgroup: 3
Tract: 300800
Tract: 300900
Tract: 301100
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Blockgroup: 2
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Tract: 301200
Blockgroup: 1
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3007
Block 3008
Tract: 301600
Tract: 301701
Tract: 301702
Tract: 301801
Tract: 301802
Tract: 301803
Tract: 310200
Tract: 310300
Tract: 310400
Tract: 310500
Tract: 310600
Tract: 310700
Tract: 310800
Tract: 310900
Tract: 560100
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Tract: 560200
Blockgroup: 1
Block 1000
Tract: 570100
Tract: 570200
Tract: 570300
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2016
Block 2017
Block 2018
Block 2019
Block 2021
Tract: 570400
Tract: 580100
Tract: 580200
Tract: 580300
Tract: 580400
Tract: 580501
Tract: 580502
Tract: 580600
Tract: 580700
Tract: 580800
Tract: 590500
Blockgroup: 1
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1022
Block 1037
Tract: 610300
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2022
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Tract: 611500
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Blockgroup: 2
Block 2000
Tract: 620100
Tract: 630200
Tract: 630300
Tract: 630400
Blockgroup: 1
Blockgroup: 4
Tract: 630500
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1016
Block 1017
Blockgroup: 2
Block 2006
Block 2007
Block 2008
Block 2009
Block 2016
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Blockgroup: 4
Tract: 630800
Blockgroup: 1
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Blockgroup: 2
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Blockgroup: 3
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Blockgroup: 4
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Tract: 630900
Tract: 810900
Blockgroup: 4
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Blockgroup: 5
Block 5021
Block 5022
Block 5023
Block 5024
Block 5025
Tract: 811000
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Block 4030
Blockgroup: 5
Block 5004
Block 5006
Block 5007
Block 5008
Block 5009
Block 5010
Block 5011
Block 5012
Block 5013
Tract: 811100
Blockgroup: 3
Block 3017
Tract: 811900
Blockgroup: 1
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Blockgroup: 2
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Tract: 813100
Blockgroup: 2
Block 2015
Block 2016
Blockgroup: 3
Block 3015
Block 3016
Block 3017
Block 3018
Blockgroup: 5
Block 5022
Tract: 813301
Tract: 813302
Tract: 813400
Tract: 813500
Tract: 813600
Tract: 813701
Tract: 813702
Tract: 813801
Tract: 813802
Tract: 813900
Tract: 814000
Tract: 814100
Tract: 814200
Tract: 814300
Tract: 814400
Blockgroup: 5
Block 5000
Block 5001
Block 5002
Block 5003
Block 5004
Block 5005
Block 5006
Block 5007
Block 5008
Block 5009
Block 5010
Block 5011
Block 5012
Block 5013
Block 5014
Block 5015
Block 5016
Block 5017
Blockgroup: 6
Tract: 814500
Blockgroup: 1
Tract: 814600
Tract: 814700
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Blockgroup: 2
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Tract: 814800
Blockgroup: 3
Block 3000
Block 3005
Blockgroup: 4
Blockgroup: 5
Block 5010
Block 5011
Block 5012
Block 5013
Block 5014
Block 5015
Block 5016
Block 5017
Block 5018
Block 5019
Block 5020
Block 5021
Block 5022
Block 5023
Block 5024
Block 5025
Block 5026
Block 5027
Block 5028
Tract: 814900
Blockgroup: 1
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Tract: 815000
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Tract: 815100
Blockgroup: 1
Blockgroup: 2
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Blockgroup: 3
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Tract: 815200
Tract: 815300
Tract: 815400
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3035
Block 3036
Block 3037
Block 3047
Blockgroup: 4
Tract: 815500
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4007
Block 4008
Block 4009
Block 4010
Blockgroup: 5
Block 5000
Tract: 815600
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Block 4004
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Blockgroup: 5
Block 5000
Block 5001
Block 5003
Block 5004
Block 5005
Block 5007
Block 5008
Block 5009
Block 5010
Block 5011
Block 5012
Block 5013
Block 5014
Block 5015
Block 5016
Block 5017
Block 5018
Block 5019
Block 5020
Block 5021
Block 5022
Block 5023
Block 5024
Block 5025
Block 5026
Block 5027
Block 5028
Block 5029
Block 5030
Block 5031
Block 5032
Block 5033
Tract: 815701
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Tract: 815702
Tract: 815800
Tract: 816200
Tract: 816300
Tract: 816401
Tract: 816402
Tract: 816500
Tract: 816600
Tract: 816700
Tract: 816800
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Blockgroup: 2
Block 2008
Block 2009
Block 2020
Block 2021
Block 2022
Block 2023
Blockgroup: 3
Blockgroup: 4
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4019
Block 4020
Block 4028
Block 4029
Block 4031
Block 4032
Block 4033
Tract: 816900
Blockgroup: 4
Block 4002
Block 4003
Block 4004
Tract: 818000
Blockgroup: 2
Block 2002
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2030
Block 2031
Block 2032
Block 2033
Blockgroup: 3
Block 3066
Block 3067
Block 3068
Block 3069
Block 3070
Block 3073
Tract: 818100
Blockgroup: 2
Block 2016
Block 2026
Block 2029
Block 2031
Block 2032
Tract: 818300
Blockgroup: 4
Block 4008
Tract: 818401
Blockgroup: 1
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1044
Block 1045
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Blockgroup: 4
Block 4017
Tract: 818402
Blockgroup: 2
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Tract: 818500
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1051
Block 1052
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Tract: 818600
Blockgroup: 1
Blockgroup: 2
Block 2013
Block 2014
Block 2015
Block 2016
Block 2025
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Blockgroup: 3
Tract: 818700
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1007
Block 1008
Block 1009
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Tract: 818800
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Blockgroup: 4
Blockgroup: 5
Blockgroup: 6
Tract: 818900
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2008
Block 2009
Block 2010
Block 2011
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3020
Tract: 819000
Blockgroup: 4
Block 4003
Block 4004
Tract: 830500
Tract: 830900
Blockgroup: 1
Block 1025
Block 1026
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Blockgroup: 2
Blockgroup: 3
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Tract: 831100
Tract: 831200
Tract: 831300
Blockgroup: 1
Block 1000
Block 1001
Tract: 831500
Blockgroup: 1
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Blockgroup: 2
Tract: 831600
Tract: 831700
Blockgroup: 1
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Tract: 832400
Tract: 836600
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2011
Block 2012
Block 2013
Block 2014
Block 2019
Block 2020
Block 2021
Block 2022
Tract: 840300
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Blockgroup: 3
Tract: 840400
Blockgroup: 1
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1055
Block 1056
Blockgroup: 2
Block 2005
Block 2006
Block 2007
Block 2016
Block 2017
Block 2018
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Tract: 840700
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3020
Block 3021
Block 3022
Tract: 840800
Blockgroup: 1
Blockgroup: 2
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2013
Tract: 841200
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2011
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Blockgroup: 3
Tract: 841300
Tract: 841900
Blockgroup: 2
Block 2098
Block 2099
Block 2114
Block 2115
Tract: 842800
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Block 4005
Block 4006
Block 4013
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Block 4030
Block 4031
Block 4032
Block 4033
Block 4034
Block 4035
Block 4036
Block 4037
Block 4038
Block 4039
Blockgroup: 5
Blockgroup: 6
Tract: 842900
Blockgroup: 4
Block 4099
Block 4100
Block 4101
Tract: 843100
Blockgroup: 1
Block 1008
Block 1009
Block 1034
Blockgroup: 2
Block 2000
Block 2001
Block 2018
Tract: 843200
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2064
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Block 2070
Block 2071
Block 2072
Block 2073
Block 2074
Block 2075
Block 2076
Block 2077
Block 2078
Block 2079
Block 2080
Block 2081
Block 2082
Block 2083
Block 2084
Block 2085
Block 2086
Block 2087
Block 2088
Block 2089
Block 2090
Block 2091
Block 2092
Block 2093
Block 2094
Block 2095
Block 2096
Block 2097
Block 2098
Block 2099
Tract: 843500
Blockgroup: 1
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
(Source: P.A. 97-14, eff. 6-24-11.)

(10 ILCS 77/10.5)
Sec. 10.5. Congressional District No. 5. Congressional District No. 5 is comprised of:

District: 5
Cook County
Tract: 020701
Tract: 020801
Tract: 030900
Blockgroup: 3
Block 3009
Block 3010
Block 3017
Block 3018
Tract: 031000
Blockgroup: 1
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1008
Block 1009
Block 1010
Block 1011
Blockgroup: 2
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2015
Blockgroup: 3
Tract: 031700
Blockgroup: 1
Block 1008
Block 1009
Blockgroup: 2
Block 2008
Block 2009
Blockgroup: 3
Block 3007
Block 3008
Blockgroup: 4
Block 4007
Block 4008
Tract: 031800
Tract: 031900
Tract: 040100
Tract: 040201
Tract: 040202
Tract: 040300
Tract: 040401
Tract: 040402
Tract: 040600
Tract: 040700
Tract: 040800
Tract: 040900
Tract: 050100
Tract: 050200
Tract: 050300
Tract: 050500
Tract: 050600
Tract: 050700
Tract: 050800
Tract: 050900
Tract: 051000
Tract: 051100
Tract: 051200
Tract: 051300
Tract: 051400
Tract: 060100
Tract: 060200
Tract: 060300
Tract: 060400
Tract: 060500
Tract: 060800
Blockgroup: 1
Block 1002
Blockgroup: 3
Block 3003
Block 3004
Tract: 060900
Blockgroup: 1
Blockgroup: 3
Blockgroup: 4
Blockgroup: 5
Tract: 061000
Tract: 061100
Tract: 061200
Tract: 061500
Tract: 061800
Tract: 061901
Blockgroup: 1
Block 1001
Block 1002
Block 1003
Block 1004
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Tract: 061902
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Blockgroup: 4
Block 4002
Tract: 062000
Tract: 062100
Tract: 062200
Tract: 062300
Tract: 062400
Tract: 062500
Tract: 062600
Tract: 062700
Tract: 062800
Tract: 062900
Tract: 063000
Tract: 063100
Tract: 063200
Blockgroup: 1
Blockgroup: 3
Blockgroup: 5
Blockgroup: 6
Tract: 063301
Tract: 063302
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Tract: 063400
Tract: 070101
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Tract: 070102
Tract: 070103
Tract: 070200
Tract: 070300
Tract: 070400
Tract: 070500
Tract: 070600
Tract: 070700
Tract: 071000
Tract: 071100
Tract: 071200
Tract: 071300
Tract: 071400
Blockgroup: 1
Blockgroup: 2
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Blockgroup: 3
Blockgroup: 4
Tract: 071500
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Blockgroup: 5
Blockgroup: 6
Tract: 071600
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1013
Block 1014
Block 1015
Block 1016
Tract: 071700
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1008
Tract: 071800
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1004
Block 1005
Block 1006
Block 1007
Block 1009
Block 1010
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Tract: 080100
Blockgroup: 3
Blockgroup: 4
Blockgroup: 5
Block 5000
Block 5001
Block 5002
Block 5003
Block 5004
Block 5005
Block 5006
Block 5007
Block 5008
Block 5009
Block 5013
Blockgroup: 6
Block 6000
Tract: 080201
Tract: 080202
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Tract: 080300
Blockgroup: 3
Blockgroup: 4
Tract: 100100
Tract: 100200
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Blockgroup: 5
Block 5000
Block 5001
Block 5002
Block 5003
Block 5004
Block 5005
Block 5006
Block 5008
Block 5009
Block 5010
Block 5012
Block 5013
Block 5014
Block 5015
Block 5016
Block 5017
Block 5018
Block 5019
Block 5020
Block 5021
Block 5022
Blockgroup: 6
Block 6012
Block 6013
Block 6014
Block 6015
Blockgroup: 7
Tract: 100300
Blockgroup: 1
Blockgroup: 3
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4024
Tract: 100500
Blockgroup: 3
Block 3022
Block 3023
Block 3024
Blockgroup: 4
Block 4051
Block 4052
Blockgroup: 5
Block 5000
Block 5001
Block 5002
Block 5003
Block 5004
Block 5005
Block 5006
Block 5007
Block 5008
Block 5020
Block 5021
Block 5022
Block 5023
Block 5024
Block 5025
Block 5026
Block 5027
Block 5028
Block 5029
Block 5030
Block 5031
Block 5032
Block 5033
Block 5035
Block 5036
Block 5037
Block 5038
Block 5039
Block 5040
Block 5041
Block 5042
Block 5043
Tract: 100600
Tract: 100700
Tract: 110100
Tract: 110200
Tract: 110300
Tract: 110400
Tract: 110501
Tract: 110502
Tract: 120100
Tract: 120200
Tract: 120300
Tract: 120400
Tract: 130100
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3005
Block 3006
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3046
Block 3047
Block 3048
Block 3049
Block 3050
Block 3051
Block 3056
Tract: 130200
Tract: 130300
Tract: 140100
Tract: 140200
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2010
Block 2011
Block 2012
Block 2013
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3020
Tract: 140302
Tract: 140400
Tract: 140500
Blockgroup: 1
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1022
Blockgroup: 2
Tract: 140701
Blockgroup: 1
Block 1001
Block 1002
Tract: 140800
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Blockgroup: 5
Block 5000
Block 5001
Block 5002
Block 5003
Block 5005
Block 5011
Block 5012
Block 5013
Block 5014
Block 5015
Block 5016
Block 5017
Block 5021
Block 5022
Block 5023
Block 5024
Block 5025
Block 5026
Block 5027
Block 5028
Block 5029
Block 5030
Block 5031
Tract: 150200
Tract: 150300
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Blockgroup: 5
Block 5000
Block 5001
Block 5002
Block 5003
Block 5004
Block 5005
Block 5006
Block 5007
Block 5008
Block 5009
Block 5010
Block 5011
Block 5012
Block 5013
Block 5014
Blockgroup: 6
Blockgroup: 7
Tract: 150401
Tract: 150402
Tract: 150501
Tract: 150502
Tract: 150600
Tract: 150700
Blockgroup: 3
Blockgroup: 4
Tract: 151200
Tract: 160100
Tract: 160200
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Tract: 160300
Blockgroup: 1
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Blockgroup: 2
Blockgroup: 3
Tract: 160400
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2018
Block 2019
Block 2020
Block 2021
Block 2030
Block 2031
Block 2032
Blockgroup: 3
Block 3019
Block 3020
Block 3022
Block 3023
Tract: 160601
Blockgroup: 3
Block 3000
Block 3001
Block 3013
Block 3014
Tract: 160602
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Tract: 160700
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Tract: 160900
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Tract: 161000
Tract: 161100
Tract: 170100
Tract: 170200
Tract: 170300
Tract: 170400
Tract: 170500
Tract: 170600
Tract: 170700
Tract: 170800
Tract: 170900
Tract: 171000
Tract: 171100
Tract: 180100
Blockgroup: 1
Blockgroup: 3
Block 3005
Block 3006
Blockgroup: 4
Blockgroup: 5
Block 5000
Block 5001
Block 5002
Block 5003
Block 5004
Block 5005
Block 5006
Block 5007
Block 5008
Block 5011
Block 5012
Block 5013
Block 5014
Block 5015
Block 5019
Tract: 190401
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1022
Block 1023
Block 1024
Block 1025
Tract: 210900
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1029
Block 1030
Block 1031
Block 1032
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Tract: 220300
Blockgroup: 1
Block 1000
Tract: 221600
Blockgroup: 1
Block 1000
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Blockgroup: 2
Tract: 222200
Tract: 240200
Tract: 240300
Tract: 240500
Tract: 241200
Blockgroup: 1
Blockgroup: 2
Block 2009
Block 2010
Block 2011
Block 2013
Block 2014
Block 2015
Tract: 241300
Tract: 241400
Tract: 241500
Tract: 241600
Tract: 242000
Blockgroup: 1
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Blockgroup: 2
Blockgroup: 3
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Tract: 242100
Tract: 242200
Tract: 242300
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1013
Block 1014
Block 1015
Block 1016
Block 1019
Block 1023
Block 1024
Block 1025
Block 1027
Block 1028
Blockgroup: 2
Block 2000
Block 2001
Block 2006
Block 2007
Block 2008
Block 2009
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2030
Tract: 242400
Blockgroup: 1
Block 1000
Block 1001
Tract: 242900
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2012
Block 2013
Block 2014
Block 2023
Tract: 243000
Blockgroup: 1
Blockgroup: 2
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Tract: 243100
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Tract: 243200
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Tract: 243300
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Tract: 243400
Blockgroup: 1
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2008
Block 2009
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3014
Tract: 243500
Blockgroup: 1
Block 1000
Tract: 250500
Blockgroup: 6
Block 6007
Block 6008
Block 6009
Block 6015
Block 6016
Blockgroup: 7
Block 7002
Block 7003
Tract: 760801
Blockgroup: 1
Block 1002
Block 1003
Block 1004
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Tract: 760802
Tract: 760803
Blockgroup: 2
Block 2000
Block 2008
Block 2009
Blockgroup: 4
Tract: 770500
Blockgroup: 2
Block 2038
Block 2060
Tract: 770602
Blockgroup: 1
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Blockgroup: 2
Blockgroup: 3
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Tract: 770700
Tract: 770800
Tract: 770901
Tract: 770902
Tract: 807900
Blockgroup: 3
Block 3032
Tract: 808100
Blockgroup: 2
Block 2013
Tract: 810501
Tract: 810502
Tract: 810600
Tract: 810701
Tract: 810702
Tract: 810800
Tract: 810900
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Block 4000
Blockgroup: 5
Block 5000
Block 5001
Block 5002
Block 5003
Block 5004
Block 5005
Block 5006
Block 5007
Block 5008
Block 5009
Block 5010
Block 5011
Block 5012
Block 5013
Block 5014
Block 5015
Block 5016
Block 5017
Block 5018
Block 5019
Block 5020
Tract: 811000
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Blockgroup: 5
Block 5000
Block 5001
Block 5002
Block 5003
Block 5005
Tract: 811100
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Blockgroup: 4
Blockgroup: 5
Tract: 811200
Tract: 811301
Tract: 811302
Tract: 811401
Tract: 811402
Tract: 811500
Tract: 811600
Tract: 811701
Tract: 811702
Tract: 811800
Tract: 818401
Blockgroup: 1
Block 1043
Blockgroup: 3
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Tract: 818402
Blockgroup: 3
Tract: 818500
Blockgroup: 1
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Blockgroup: 2
Block 2012
Block 2013
Block 2014
Block 2015
Blockgroup: 3
Blockgroup: 4
Tract: 818900
Blockgroup: 2
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Blockgroup: 3
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3017
Block 3018
Block 3019
Tract: 819000
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Block 4030
Block 4031
Block 4032
Block 4033
Block 4034
Block 4035
Block 4036
Block 4037
Block 4038
Block 4039
Block 4040
Block 4041
Block 4042
Block 4043
Block 4044
Block 4045
Block 4046
Block 4047
Block 4048
Block 4049
Block 4050
Block 4051
Block 4052
Block 4053
Block 4054
Block 4055
Block 4056
Block 4057
Block 4058
Block 4059
Block 4060
Block 4061
Block 4062
Block 4063
Block 4064
Block 4065
Block 4066
Tract: 819900
Blockgroup: 1
Block 1021
Tract: 820000
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2009
Block 2010
Block 2011
Block 2012
Block 2023
Tract: 830800
Tract: 830900
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1027
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Tract: 831000
Tract: 831500
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Tract: 831700
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1057
Tract: 831800
Tract: 831900
Tract: 832000
Tract: 832100
Blockgroup: 1
Blockgroup: 2
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Blockgroup: 3
Block 3000
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Tract: 832200
Tract: 832300
Tract: 832500
Tract: 832600
Blockgroup: 1
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1009
Block 1010
Block 1011
Blockgroup: 2
Blockgroup: 3
Tract: 842200
Blockgroup: 1
Block 1009
Block 1010
Block 1011
Block 1012
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1046
Block 1048
Block 1049
Block 1050
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1077
Block 1078
Block 1079
Block 1080
Tract: 842300
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1056
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1082
Block 1083
Block 1084
Block 1085
Block 1087
Block 1088
Block 1090
Block 1091
Block 1092
Block 1093
Block 1094
Block 1095
Block 1096
Block 1105
Block 1106
Block 1107
Block 1108
Tract: 843700
Tract: 980000
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1036
Block 1037
Block 1038
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1087
Block 1088
Block 1089
Block 1090
Block 1091
Block 1092
Block 1093
Block 1094
Block 1095
Block 1096
Block 1097
Block 1098
Block 1099
Block 1100
Block 1101
Block 1102
DuPage County
Tract: 840103
Blockgroup: 1
Blockgroup: 2
Block 2014
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Blockgroup: 4
Block 4065
Tract: 840600
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Tract: 840703
Blockgroup: 1
Tract: 840704
Tract: 840705
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1017
Block 1018
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1027
Block 1028
Block 1036
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Blockgroup: 2
Tract: 840706
Tract: 840801
Blockgroup: 2
Block 2011
Tract: 840802
Blockgroup: 1
Blockgroup: 2
Block 2004
Block 2005
Block 2006
Block 2007
Block 2009
Blockgroup: 4
Blockgroup: 5
Block 5002
Block 5005
Block 5006
Block 5007
Block 5010
Block 5011
Block 5012
Tract: 842800
Tract: 842900
Tract: 843000
Blockgroup: 1
Block 1000
Block 1006
Block 1007
Block 1011
Block 1013
Blockgroup: 2
Block 2000
Block 2017
Block 2018
Tract: 843800
Blockgroup: 1
Block 1014
Block 1029
Block 1030
Block 1031
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Blockgroup: 2
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Tract: 843900
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Blockgroup: 2
Blockgroup: 3
Tract: 844001
Tract: 844002
Tract: 844100
Tract: 844501
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1022
Block 1026
Block 1027
Block 1028
Blockgroup: 2
Block 2000
Block 2001
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3012
Block 3023
Block 3030
Tract: 844502
Blockgroup: 2
Block 2000
Tract: 844601
Tract: 844602
Tract: 844702
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2027
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Blockgroup: 3
Tract: 845200
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Tract: 845300
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2051
Block 2052
Block 2053
Block 2054
(Source: P.A. 97-14, eff. 6-24-11.)

(10 ILCS 77/10.6)
Sec. 10.6. Congressional District No. 6. Congressional District No. 6 is comprised of:

District: 6
Cook County
Tract: 803603
Tract: 803604
Tract: 803605
Blockgroup: 1
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Blockgroup: 2
Blockgroup: 3
Block 3004
Block 3005
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Blockgroup: 4
Block 4019
Tract: 803606
Blockgroup: 2
Block 2001
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Tract: 803607
Blockgroup: 1
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Blockgroup: 4
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Tract: 803608
Tract: 803610
Tract: 803611
Blockgroup: 2
Block 2011
Block 2012
Block 2013
Tract: 803701
Tract: 803702
Tract: 803800
Tract: 803901
Blockgroup: 2
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2085
Tract: 804102
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3037
Tract: 804104
Tract: 804105
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1040
Block 1050
Block 1051
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1066
Block 1067
Blockgroup: 2
Blockgroup: 3
Tract: 804106
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3019
Block 3020
Blockgroup: 4
Tract: 804108
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1036
Block 1037
Block 1040
Block 1042
Blockgroup: 2
Block 2000
Block 2002
Block 2003
Block 2009
Block 2010
Tract: 804109
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1015
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Blockgroup: 2
Tract: 804201
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Block 2070
Block 2071
Block 2072
Block 2073
Block 2074
Block 2075
Block 2076
Block 2077
Block 2078
Block 2079
Block 2080
Block 2081
Block 2082
Block 2083
Block 2084
Block 2085
Block 2086
Block 2087
Block 2088
Block 2089
Block 2090
Block 2091
Block 2092
Block 2098
Block 2099
Block 2100
Block 2101
Block 2102
Block 2103
Block 2104
Block 2105
Block 2106
Block 2107
Block 2108
Block 2109
Block 2110
Block 2111
Block 2112
Block 2113
Block 2214
Block 2218
Block 2219
Block 2222
Block 2224
Block 2225
Block 2226
Block 2227
Block 2228
Block 2229
Block 2230
Block 2231
Block 2232
Block 2233
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Tract: 804202
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4030
Block 4078
Block 4079
Block 4080
Block 4083
Block 4084
Tract: 804505
Blockgroup: 1
Block 1001
Block 1002
Block 1003
Block 1005
Block 1007
Block 1008
Block 1016
Block 1017
Blockgroup: 3
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3018
Block 3019
Block 3020
Tract: 804506
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3035
Block 3036
Block 3042
Block 3043
Block 3044
Tract: 804507
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1048
Block 1049
Block 1051
Block 1052
Block 1053
Block 1054
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1065
Block 1066
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2052
Block 2053
Block 2054
Block 2055
Blockgroup: 3
Block 3031
Block 3032
Block 3033
Block 3034
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4029
Block 4031
Block 4032
Block 4033
Tract: 804508
Blockgroup: 1
Block 1009
Block 1010
Block 1013
Block 1015
Block 1016
Tract: 804509
Blockgroup: 4
Block 4014
Tract: 820000
Blockgroup: 2
Block 2007
Block 2008
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Tract: 820101
Blockgroup: 3
DuPage County
Tract: 841205
Blockgroup: 2
Block 2020
Block 2021
Block 2022
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Tract: 841206
Tract: 841208
Blockgroup: 1
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Tract: 841209
Blockgroup: 2
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Tract: 841210
Blockgroup: 3
Block 3009
Block 3010
Block 3011
Tract: 841307
Tract: 841308
Tract: 841310
Tract: 841312
Tract: 841313
Tract: 841314
Blockgroup: 1
Blockgroup: 4
Block 4014
Blockgroup: 5
Block 5001
Block 5002
Block 5004
Block 5005
Block 5006
Block 5007
Block 5008
Block 5009
Block 5010
Block 5011
Block 5012
Block 5013
Block 5014
Block 5015
Tract: 841316
Tract: 841318
Blockgroup: 1
Blockgroup: 2
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Tract: 841321
Blockgroup: 1
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Tract: 841322
Blockgroup: 2
Block 2010
Tract: 841323
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1015
Blockgroup: 2
Tract: 841324
Tract: 841325
Tract: 841326
Tract: 841327
Tract: 841401
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1075
Block 1076
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Tract: 841403
Tract: 841404
Tract: 841501
Blockgroup: 3
Block 3000
Block 3009
Block 3010
Block 3011
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Block 4030
Block 4031
Block 4032
Block 4033
Block 4034
Block 4035
Block 4036
Block 4037
Block 4038
Block 4039
Block 4040
Block 4041
Block 4042
Block 4043
Block 4044
Block 4045
Block 4046
Block 4047
Block 4048
Block 4049
Block 4050
Block 4051
Block 4052
Block 4053
Block 4054
Block 4055
Block 4056
Block 4057
Block 4058
Block 4059
Block 4060
Block 4061
Block 4062
Block 4063
Block 4064
Block 4065
Block 4066
Block 4067
Block 4068
Block 4069
Block 4070
Block 4071
Block 4072
Block 4075
Block 4076
Block 4077
Block 4079
Block 4080
Block 4081
Block 4082
Block 4083
Block 4084
Block 4085
Block 4086
Block 4087
Block 4088
Block 4089
Block 4097
Block 4098
Block 4099
Block 4100
Block 4101
Block 4102
Block 4103
Block 4104
Block 4105
Block 4106
Block 4107
Block 4108
Block 4109
Block 4110
Block 4111
Block 4112
Block 4113
Block 4114
Block 4115
Block 4116
Block 4117
Block 4118
Block 4119
Block 4120
Block 4121
Block 4123
Block 4124
Block 4125
Block 4126
Block 4127
Block 4143
Block 4144
Block 4145
Block 4146
Block 4147
Block 4148
Tract: 841503
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Tract: 841504
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Blockgroup: 2
Tract: 841603
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1026
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1077
Block 1105
Block 1106
Block 1107
Tract: 841605
Blockgroup: 2
Block 2032
Tract: 841606
Blockgroup: 1
Block 1004
Block 1005
Block 1006
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Blockgroup: 2
Tract: 841607
Blockgroup: 3
Block 3020
Block 3021
Tract: 841703
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Tract: 841704
Tract: 841705
Blockgroup: 1
Blockgroup: 3
Tract: 841706
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1077
Block 1078
Blockgroup: 2
Block 2004
Block 2005
Block 2006
Block 2007
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Tract: 841801
Tract: 841802
Tract: 841901
Tract: 841902
Tract: 842000
Tract: 842100
Tract: 842200
Tract: 842300
Tract: 842400
Tract: 842500
Tract: 842601
Tract: 842602
Tract: 842603
Tract: 842604
Tract: 842605
Tract: 842702
Tract: 842703
Tract: 842704
Tract: 842706
Tract: 842708
Tract: 842709
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2004
Block 2014
Block 2015
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Blockgroup: 3
Tract: 842710
Tract: 842711
Tract: 843301
Blockgroup: 2
Tract: 843302
Blockgroup: 2
Tract: 843400
Tract: 843500
Blockgroup: 1
Blockgroup: 2
Block 2002
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2018
Block 2019
Block 2020
Block 2021
Blockgroup: 3
Tract: 843602
Blockgroup: 1
Block 1010
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1030
Blockgroup: 2
Block 2002
Block 2003
Block 2004
Tract: 844201
Blockgroup: 3
Block 3008
Block 3009
Block 3010
Block 3011
Tract: 844301
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3018
Block 3019
Block 3020
Block 3023
Block 3024
Block 3025
Block 3026
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Blockgroup: 4
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Block 4030
Tract: 844305
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Tract: 844306
Blockgroup: 3
Block 3033
Block 3034
Block 3035
Block 3037
Block 3044
Block 3045
Block 3046
Block 3047
Block 3049
Block 3058
Tract: 844401
Tract: 844402
Blockgroup: 1
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Tract: 844501
Blockgroup: 1
Block 1019
Block 1020
Block 1021
Block 1023
Block 1025
Block 1029
Tract: 844502
Blockgroup: 1
Blockgroup: 2
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Blockgroup: 3
Tract: 844701
Tract: 844702
Blockgroup: 2
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2028
Block 2029
Block 2030
Block 2031
Block 2038
Block 2039
Block 2040
Blockgroup: 4
Tract: 844801
Tract: 844802
Tract: 844901
Tract: 844902
Tract: 845000
Tract: 845100
Tract: 845200
Blockgroup: 1
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Blockgroup: 2
Blockgroup: 3
Tract: 845300
Blockgroup: 1
Block 1050
Blockgroup: 2
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Tract: 845401
Tract: 845402
Tract: 845502
Tract: 845505
Tract: 845506
Tract: 845507
Tract: 845508
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Tract: 845509
Tract: 845510
Tract: 845601
Tract: 845602
Tract: 845701
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1009
Block 1010
Block 1011
Block 1012
Blockgroup: 2
Blockgroup: 3
Tract: 845702
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3014
Block 3015
Block 3020
Blockgroup: 4
Tract: 845703
Blockgroup: 3
Block 3000
Tract: 845704
Blockgroup: 2
Block 2000
Block 2001
Block 2003
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2025
Block 2026
Block 2034
Block 2035
Block 2036
Block 2037
Block 2039
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3022
Tract: 845802
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1012
Block 1013
Block 1014
Block 1015
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Tract: 845807
Blockgroup: 5
Block 5000
Block 5001
Block 5002
Block 5003
Tract: 845810
Blockgroup: 1
Blockgroup: 2
Block 2015
Block 2016
Tract: 846002
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Block 3048
Block 3049
Block 3050
Block 3051
Block 3052
Block 3053
Block 3054
Block 3055
Block 3056
Block 3057
Block 3058
Block 3059
Block 3060
Block 3061
Block 3062
Block 3063
Block 3064
Block 3065
Block 3066
Block 3067
Block 3068
Block 3069
Block 3070
Block 3071
Block 3072
Block 3073
Block 3074
Block 3075
Block 3076
Block 3077
Block 3078
Block 3079
Block 3080
Block 3081
Block 3082
Block 3083
Block 3084
Block 3091
Block 3095
Block 3097
Block 3098
Block 3099
Tract: 846003
Blockgroup: 2
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Tract: 846004
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1012
Block 1014
Block 1015
Blockgroup: 3
Tract: 846102
Tract: 846103
Tract: 846104
Tract: 846105
Tract: 846106
Tract: 846202
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2011
Block 2015
Block 2018
Blockgroup: 3
Blockgroup: 4
Tract: 846205
Tract: 846208
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2023
Block 2024
Tract: 846209
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2022
Block 2023
Block 2024
Block 2025
Block 2027
Tract: 846404
Blockgroup: 1
Blockgroup: 3
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4012
Block 4013
Block 4014
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Tract: 846405
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Block 2070
Block 2072
Block 2073
Block 2074
Block 2080
Block 2081
Block 2082
Block 2083
Block 2084
Block 2085
Block 2086
Block 2087
Block 2088
Block 2089
Block 2090
Block 2091
Block 2092
Block 2093
Block 2094
Block 2095
Block 2096
Block 2097
Block 2100
Block 2101
Block 2102
Tract: 846412
Blockgroup: 1
Tract: 846413
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Tract: 846504
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Kane County
Tract: 850101
Blockgroup: 2
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2045
Tract: 850103
Blockgroup: 1
Blockgroup: 2
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Tract: 850105
Tract: 850106
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Blockgroup: 2
Block 2003
Block 2005
Block 2006
Block 2009
Block 2010
Block 2011
Block 2012
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3046
Block 3047
Block 3048
Block 3049
Block 3050
Block 3051
Block 3052
Block 3053
Block 3054
Block 3055
Block 3056
Block 3057
Block 3058
Block 3059
Block 3060
Blockgroup: 4
Tract: 850301
Blockgroup: 4
Block 4005
Block 4006
Block 4013
Tract: 850400
Blockgroup: 1
Block 1014
Block 1015
Block 1016
Blockgroup: 2
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Tract: 850500
Blockgroup: 1
Blockgroup: 2
Block 2010
Block 2011
Block 2012
Block 2013
Block 2015
Block 2016
Block 2018
Block 2020
Block 2021
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2043
Block 2047
Blockgroup: 3
Blockgroup: 4
Tract: 850600
Tract: 850701
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2089
Block 2090
Block 2091
Block 2092
Block 2093
Block 2094
Block 2095
Block 2096
Block 2097
Block 2098
Block 2099
Block 2100
Block 2101
Block 2102
Block 2103
Block 2104
Block 2105
Block 2106
Block 2107
Block 2108
Block 2109
Block 2110
Block 2122
Block 2123
Block 2124
Block 2125
Block 2126
Block 2127
Block 2128
Block 2129
Block 2130
Block 2131
Block 2214
Block 2215
Block 2217
Block 2218
Block 2219
Block 2220
Block 2221
Block 2222
Block 2223
Block 2224
Block 2225
Block 2226
Block 2227
Block 2228
Block 2229
Block 2230
Block 2231
Block 2232
Block 2233
Block 2234
Block 2235
Block 2236
Block 2237
Block 2238
Block 2239
Block 2240
Block 2241
Block 2242
Block 2243
Block 2244
Block 2245
Block 2246
Block 2247
Block 2248
Block 2249
Block 2250
Block 2254
Block 2257
Block 2264
Block 2265
Block 2266
Block 2267
Block 2268
Block 2269
Tract: 851801
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2004
Block 2005
Block 2006
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Block 2070
Block 2071
Block 2072
Block 2073
Block 2074
Block 2075
Block 2076
Block 2077
Blockgroup: 3
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Block 4030
Block 4031
Block 4032
Block 4033
Block 4034
Block 4035
Block 4036
Block 4037
Block 4038
Block 4039
Block 4040
Block 4041
Block 4042
Block 4043
Block 4044
Block 4045
Block 4046
Block 4047
Tract: 851904
Blockgroup: 3
Blockgroup: 4
Tract: 851905
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Block 2070
Block 2071
Block 2072
Block 2073
Block 2074
Block 2075
Block 2076
Block 2077
Block 2078
Block 2079
Block 2080
Block 2081
Tract: 851907
Blockgroup: 1
Block 1001
Block 1002
Block 1003
Blockgroup: 2
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Blockgroup: 3
Tract: 851909
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1015
Block 1017
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3029
Tract: 851910
Tract: 852001
Tract: 852002
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4010
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4036
Block 4037
Block 4038
Block 4041
Block 4044
Block 4045
Block 4046
Block 4047
Block 4048
Block 4049
Block 4050
Block 4051
Block 4052
Block 4054
Tract: 852003
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1040
Blockgroup: 2
Blockgroup: 3
Tract: 852101
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1022
Blockgroup: 2
Tract: 852102
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Block 4030
Block 4031
Block 4032
Block 4033
Block 4034
Block 4035
Block 4036
Block 4037
Block 4038
Block 4039
Block 4040
Block 4041
Block 4043
Blockgroup: 5
Tract: 852202
Blockgroup: 1
Block 1013
Tract: 852300
Blockgroup: 1
Block 1003
Block 1004
Block 1005
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Tract: 854900
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Lake County
Tract: 864303
Tract: 864305
Tract: 864306
Tract: 864307
Tract: 864308
Tract: 864402
Blockgroup: 1
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1087
Block 1088
Block 1089
Block 1090
Block 1091
Block 1092
Block 1093
Block 1094
Block 1095
Block 1096
Block 1097
Block 1098
Block 1099
Block 1100
Block 1101
Block 1102
Blockgroup: 2
Blockgroup: 3
Tract: 864403
Tract: 864407
Tract: 864408
Tract: 864409
Tract: 864410
Tract: 864411
Tract: 864412
McHenry County
Tract: 871201
Tract: 871202
Tract: 871205
Tract: 871206
Tract: 871207
Tract: 871208
Tract: 871209
Tract: 871301
Tract: 871304
Tract: 871305
Tract: 871306
Tract: 871307
Tract: 871310
Tract: 871311
Tract: 871402
Tract: 871404
Tract: 871600
(Source: P.A. 97-14, eff. 6-24-11.)

(10 ILCS 77/10.7)
Sec. 10.7. Congressional District No. 7. Congressional District No. 7 is comprised of:

District: 7
Cook County
Tract: 071500
Blockgroup: 4
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Tract: 071600
Blockgroup: 1
Block 1011
Block 1012
Tract: 071700
Blockgroup: 1
Block 1004
Block 1005
Block 1006
Block 1007
Blockgroup: 2
Tract: 071800
Blockgroup: 1
Block 1003
Block 1008
Block 1011
Block 1012
Blockgroup: 2
Block 2003
Tract: 080100
Blockgroup: 1
Blockgroup: 2
Blockgroup: 5
Block 5010
Block 5011
Block 5012
Block 5014
Block 5015
Block 5016
Blockgroup: 6
Block 6001
Block 6002
Blockgroup: 7
Tract: 080202
Blockgroup: 1
Blockgroup: 3
Block 3002
Block 3003
Block 3004
Block 3005
Tract: 080300
Blockgroup: 1
Blockgroup: 2
Tract: 080400
Tract: 081000
Tract: 081100
Tract: 081201
Tract: 081202
Blockgroup: 1
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Tract: 081300
Tract: 081401
Tract: 081402
Tract: 081403
Blockgroup: 1
Block 1005
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1020
Block 1021
Block 1022
Block 1027
Block 1028
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Blockgroup: 2
Blockgroup: 3
Tract: 081500
Tract: 081600
Tract: 081700
Tract: 081800
Tract: 081900
Tract: 191100
Blockgroup: 2
Block 2014
Tract: 191200
Blockgroup: 2
Block 2002
Tract: 191301
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Tract: 191302
Blockgroup: 1
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Blockgroup: 2
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Tract: 230500
Blockgroup: 2
Block 2005
Block 2006
Block 2007
Block 2008
Block 2024
Block 2025
Block 2026
Block 2027
Tract: 230600
Blockgroup: 1
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Blockgroup: 2
Blockgroup: 3
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Blockgroup: 4
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Blockgroup: 5
Blockgroup: 6
Block 6004
Block 6005
Block 6006
Block 6007
Block 6008
Block 6009
Block 6010
Block 6011
Block 6012
Block 6013
Block 6014
Block 6015
Block 6016
Block 6017
Block 6018
Block 6019
Block 6020
Block 6021
Tract: 230700
Blockgroup: 2
Block 2015
Block 2016
Block 2017
Blockgroup: 3
Block 3008
Block 3009
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Tract: 231100
Blockgroup: 1
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Tract: 231200
Blockgroup: 1
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Blockgroup: 5
Tract: 231500
Tract: 240900
Blockgroup: 1
Block 1014
Block 1015
Block 1016
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Tract: 242000
Blockgroup: 1
Block 1000
Blockgroup: 3
Block 3000
Tract: 242300
Blockgroup: 1
Block 1012
Block 1017
Block 1018
Block 1020
Block 1021
Block 1022
Block 1026
Block 1029
Blockgroup: 2
Block 2002
Block 2003
Block 2004
Block 2005
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Tract: 242400
Blockgroup: 1
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Blockgroup: 2
Tract: 242500
Blockgroup: 2
Tract: 242600
Blockgroup: 3
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Blockgroup: 4
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Tract: 242700
Tract: 242800
Tract: 242900
Blockgroup: 1
Blockgroup: 2
Block 2003
Block 2010
Block 2011
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2024
Tract: 243000
Blockgroup: 2
Block 2000
Block 2001
Block 2018
Block 2019
Block 2020
Tract: 243100
Blockgroup: 2
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Tract: 243200
Blockgroup: 2
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Tract: 243300
Blockgroup: 2
Block 2026
Block 2027
Block 2028
Block 2029
Tract: 243400
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Blockgroup: 2
Block 2004
Block 2005
Block 2006
Block 2007
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Blockgroup: 3
Block 3012
Block 3013
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Tract: 243500
Blockgroup: 1
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Blockgroup: 2
Tract: 250200
Blockgroup: 1
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Blockgroup: 2
Tract: 250300
Tract: 250400
Tract: 250500
Blockgroup: 1
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Blockgroup: 4
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4020
Block 4021
Block 4022
Block 4023
Tract: 250600
Tract: 250700
Tract: 250800
Tract: 251000
Tract: 251100
Tract: 251200
Tract: 251300
Tract: 251400
Tract: 251500
Tract: 251600
Tract: 251700
Tract: 251800
Tract: 251900
Tract: 252000
Tract: 252101
Tract: 252102
Tract: 252201
Tract: 252202
Tract: 260100
Tract: 260200
Tract: 260300
Tract: 260400
Tract: 260500
Tract: 260600
Tract: 260700
Tract: 260800
Tract: 260900
Tract: 261000
Tract: 270500
Tract: 271200
Tract: 271300
Tract: 271400
Tract: 271500
Tract: 271800
Tract: 280100
Tract: 280400
Tract: 280800
Tract: 280900
Tract: 281900
Tract: 282700
Tract: 282800
Tract: 283100
Tract: 283200
Tract: 283800
Tract: 290900
Tract: 291200
Tract: 291600
Tract: 292200
Tract: 292400
Tract: 292500
Tract: 300500
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Tract: 300600
Blockgroup: 1
Tract: 300700
Blockgroup: 1
Block 1008
Tract: 301100
Blockgroup: 1
Block 1010
Blockgroup: 2
Block 2000
Block 2011
Block 2012
Block 2013
Tract: 301200
Blockgroup: 1
Block 1000
Block 1011
Block 1012
Block 1013
Blockgroup: 2
Blockgroup: 3
Block 3005
Block 3006
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Tract: 320100
Tract: 320400
Tract: 320600
Blockgroup: 1
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Blockgroup: 2
Tract: 330100
Tract: 330200
Tract: 340300
Blockgroup: 1
Block 1000
Block 1001
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Tract: 340400
Tract: 340500
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1040
Block 1041
Block 1042
Tract: 340600
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Tract: 350100
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1013
Blockgroup: 2
Tract: 350400
Tract: 351000
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2004
Blockgroup: 3
Block 3000
Block 3001
Block 3010
Tract: 351400
Blockgroup: 1
Block 1000
Block 1001
Block 1003
Block 1007
Block 1008
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Tract: 351500
Tract: 360200
Blockgroup: 1
Block 1000
Block 1003
Tract: 380200
Blockgroup: 1
Block 1003
Block 1004
Block 1005
Blockgroup: 2
Tract: 380500
Tract: 380700
Tract: 381200
Blockgroup: 1
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Blockgroup: 2
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2012
Block 2013
Block 2014
Block 2017
Block 2018
Tract: 381400
Tract: 381500
Tract: 381700
Tract: 381800
Tract: 381900
Blockgroup: 2
Tract: 390100
Tract: 390200
Tract: 390300
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2018
Block 2019
Tract: 400300
Blockgroup: 1
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Tract: 400400
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Tract: 400500
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Tract: 611000
Blockgroup: 1
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Tract: 611100
Blockgroup: 1
Block 1011
Block 1012
Blockgroup: 2
Blockgroup: 3
Block 3011
Block 3012
Block 3013
Block 3014
Tract: 611200
Tract: 611300
Tract: 611600
Tract: 611700
Tract: 611800
Tract: 611900
Tract: 612000
Tract: 612100
Tract: 630100
Blockgroup: 1
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1028
Block 1029
Tract: 660301
Tract: 660302
Blockgroup: 1
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1014
Blockgroup: 2
Block 2010
Block 2011
Block 2012
Block 2013
Blockgroup: 3
Block 3007
Block 3008
Blockgroup: 4
Tract: 660400
Blockgroup: 2
Block 2000
Block 2001
Block 2004
Block 2005
Block 2008
Block 2009
Block 2012
Block 2013
Block 2015
Tract: 660500
Blockgroup: 1
Block 1000
Block 1001
Block 1005
Block 1006
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Blockgroup: 2
Tract: 660600
Tract: 660700
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2007
Block 2008
Block 2009
Block 2010
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Tract: 660800
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1013
Block 1014
Blockgroup: 2
Block 2011
Blockgroup: 4
Block 4002
Block 4003
Block 4004
Blockgroup: 5
Block 5000
Block 5001
Block 5002
Block 5003
Block 5004
Block 5005
Block 5006
Block 5007
Block 5008
Block 5009
Block 5010
Block 5011
Block 5012
Block 5013
Block 5017
Block 5018
Block 5019
Tract: 670100
Tract: 670200
Tract: 670300
Tract: 670400
Tract: 670500
Tract: 670600
Tract: 670700
Tract: 670800
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2029
Tract: 670900
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2006
Block 2007
Tract: 671100
Blockgroup: 1
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Tract: 671200
Tract: 671300
Tract: 671400
Tract: 671500
Tract: 671600
Tract: 680500
Tract: 680600
Tract: 681000
Blockgroup: 4
Block 4003
Block 4004
Block 4005
Block 4008
Block 4009
Block 4010
Block 4017
Block 4020
Block 4021
Tract: 811900
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Blockgroup: 2
Block 2000
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Blockgroup: 3
Blockgroup: 4
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Block 4030
Block 4031
Block 4032
Block 4033
Tract: 812000
Tract: 812100
Tract: 812200
Tract: 812301
Tract: 812302
Tract: 812400
Tract: 812500
Tract: 812600
Tract: 812700
Tract: 812801
Tract: 812802
Tract: 812900
Tract: 813000
Tract: 813100
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2017
Block 2018
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Blockgroup: 4
Blockgroup: 5
Block 5000
Block 5001
Block 5002
Block 5003
Block 5004
Block 5005
Block 5006
Block 5007
Block 5008
Block 5009
Block 5010
Block 5011
Block 5012
Block 5013
Block 5014
Block 5015
Block 5016
Block 5017
Block 5018
Block 5019
Block 5020
Block 5021
Block 5023
Block 5024
Tract: 813200
Tract: 814700
Blockgroup: 1
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Blockgroup: 3
Blockgroup: 4
Blockgroup: 5
Tract: 814800
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3001
Block 3002
Block 3003
Block 3004
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Blockgroup: 5
Block 5000
Block 5001
Block 5002
Block 5003
Block 5004
Block 5005
Block 5006
Block 5007
Block 5008
Block 5009
Tract: 814900
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Block 4006
Block 4007
Block 4008
Block 4009
Tract: 815000
Blockgroup: 3
Block 3012
Block 3013
Block 3014
Block 3021
Block 3022
Tract: 815100
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Blockgroup: 3
Block 3000
Block 3007
Block 3013
Block 3014
Tract: 815600
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4005
Blockgroup: 5
Block 5002
Block 5006
Tract: 815900
Tract: 816000
Tract: 816100
Tract: 816800
Blockgroup: 1
Block 1060
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4030
Block 4034
Block 4035
Block 4036
Block 4037
Block 4038
Block 4039
Tract: 816900
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Block 4000
Block 4001
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Tract: 817000
Tract: 817101
Tract: 817102
Tract: 817200
Tract: 817300
Tract: 817400
Tract: 817500
Tract: 817600
Tract: 817700
Tract: 817900
Tract: 818000
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2003
Block 2004
Block 2005
Block 2006
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Block 3048
Block 3049
Block 3050
Block 3051
Block 3052
Block 3053
Block 3054
Block 3055
Block 3056
Block 3057
Block 3058
Block 3059
Block 3060
Block 3061
Block 3062
Block 3063
Block 3064
Block 3065
Block 3071
Block 3072
Block 3074
Tract: 818100
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2027
Block 2028
Block 2030
Tract: 818200
Tract: 818300
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Tract: 818401
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1028
Block 1029
Block 1030
Block 1031
Tract: 818402
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Tract: 818600
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Tract: 818700
Blockgroup: 1
Block 1006
Block 1010
Block 1011
Block 1012
Tract: 831300
Blockgroup: 1
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Tract: 831400
Tract: 832600
Blockgroup: 1
Block 1000
Block 1001
Block 1008
Tract: 832900
Tract: 833000
Tract: 833100
Tract: 833300
Tract: 834500
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Tract: 834600
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2023
Block 2024
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Block 4030
Block 4031
Block 4032
Block 4033
Block 4034
Block 4035
Block 4036
Block 4037
Block 4038
Block 4039
Block 4043
Block 4044
Block 4045
Block 4046
Block 4047
Block 4048
Block 4049
Block 4050
Block 4051
Block 4052
Block 4053
Block 4054
Block 4055
Block 4056
Block 4060
Tract: 834700
Tract: 834800
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2022
Block 2026
Blockgroup: 3
Tract: 834900
Blockgroup: 1
Blockgroup: 2
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Tract: 835000
Tract: 835100
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1039
Block 1040
Block 1041
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3018
Block 3019
Block 3020
Tract: 835500
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Tract: 835600
Tract: 835700
Tract: 835800
Tract: 835900
Tract: 836000
Blockgroup: 1
Tract: 836100
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3002
Tract: 836400
Blockgroup: 1
Blockgroup: 2
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Blockgroup: 3
Block 3004
Block 3005
Block 3006
Block 3007
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Tract: 836500
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2010
Block 2011
Block 2013
Block 2015
Block 2016
Block 2017
Block 2018
Tract: 836600
Blockgroup: 1
Blockgroup: 2
Block 2009
Block 2010
Block 2015
Block 2016
Block 2017
Block 2018
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Tract: 836700
Tract: 836800
Tract: 836900
Tract: 837000
Tract: 837100
Tract: 837300
Tract: 837400
Tract: 837800
Tract: 838000
Tract: 838100
Tract: 838200
Tract: 838300
Tract: 838600
Tract: 838700
Tract: 839000
Tract: 839100
Tract: 839200
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Blockgroup: 2
Block 2006
Block 2007
Block 2008
Block 2009
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Blockgroup: 3
Block 3000
Block 3001
Tract: 839600
Blockgroup: 2
Block 2007
Block 2008
Block 2014
Block 2015
Block 2016
Tract: 840700
Blockgroup: 3
Block 3000
Block 3006
Block 3007
Block 3018
Block 3019
Tract: 840800
Blockgroup: 2
Block 2000
Block 2001
Block 2011
Block 2012
Tract: 841000
Tract: 841100
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3030
Block 3031
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Blockgroup: 4
Tract: 841200
Blockgroup: 2
Block 2008
Block 2009
Block 2010
Block 2012
Block 2019
Block 2020
Tract: 841400
Tract: 841500
Tract: 841600
Tract: 841700
Tract: 841900
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Block 2070
Block 2071
Block 2072
Block 2073
Block 2074
Block 2075
Block 2076
Block 2077
Block 2078
Block 2079
Block 2080
Block 2081
Block 2082
Block 2083
Block 2084
Block 2085
Block 2086
Block 2087
Block 2088
Block 2089
Block 2090
Block 2091
Block 2092
Block 2093
Block 2094
Block 2095
Block 2096
Block 2097
Block 2100
Block 2101
Block 2102
Block 2103
Block 2104
Block 2105
Block 2106
Block 2107
Block 2108
Block 2109
Block 2110
Block 2111
Block 2112
Block 2113
Block 2116
Tract: 842100
Tract: 842200
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1013
Block 1014
Block 1015
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1047
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1081
Tract: 842300
Blockgroup: 1
Block 1052
Block 1053
Block 1054
Block 1055
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1086
Block 1089
Block 1097
Block 1098
Block 1099
Block 1100
Block 1101
Block 1102
Block 1103
Block 1104
Blockgroup: 2
Tract: 842600
Blockgroup: 1
Block 1050
Block 1051
Tract: 842900
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Block 4030
Block 4031
Block 4032
Block 4033
Block 4034
Block 4035
Block 4036
Block 4037
Block 4038
Block 4039
Block 4040
Block 4041
Block 4042
Block 4043
Block 4044
Block 4045
Block 4046
Block 4047
Block 4048
Block 4049
Block 4050
Block 4051
Block 4052
Block 4053
Block 4054
Block 4055
Block 4056
Block 4057
Block 4058
Block 4059
Block 4060
Block 4061
Block 4062
Block 4063
Block 4064
Block 4065
Block 4066
Block 4067
Block 4068
Block 4069
Block 4070
Block 4071
Block 4072
Block 4073
Block 4074
Block 4075
Block 4076
Block 4077
Block 4078
Block 4079
Block 4080
Block 4081
Block 4082
Block 4083
Block 4084
Block 4085
Block 4086
Block 4087
Block 4088
Block 4089
Block 4090
Block 4091
Block 4092
Block 4093
Block 4094
Block 4095
Block 4096
Block 4097
Block 4098
Block 4102
Block 4103
Block 4104
Block 4105
Block 4106
Block 4107
Block 4108
Block 4109
Tract: 843000
Tract: 843100
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Blockgroup: 2
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Tract: 843300
Tract: 843400
Tract: 843500
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Tract: 843800
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Blockgroup: 2
(Source: P.A. 97-14, eff. 6-24-11.)

(10 ILCS 77/10.8)
Sec. 10.8. Congressional District No. 8. Congressional District No. 8 is comprised of:

District: 8
Cook County
Tract: 770201
Tract: 770202
Tract: 770300
Tract: 770400
Tract: 770500
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Block 2070
Block 2071
Block 2072
Block 2073
Block 2074
Block 2075
Block 2076
Block 2077
Block 2078
Block 2079
Block 2080
Block 2081
Block 2082
Block 2083
Block 2084
Block 2085
Tract: 802403
Tract: 802404
Blockgroup: 1
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Blockgroup: 2
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2014
Tract: 802503
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Blockgroup: 2
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2016
Block 2017
Blockgroup: 3
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3012
Block 3013
Blockgroup: 4
Tract: 802504
Blockgroup: 4
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Tract: 803005
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2034
Tract: 803007
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2007
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3016
Block 3018
Block 3019
Block 3020
Block 3021
Tract: 803010
Tract: 803012
Tract: 803013
Tract: 803017
Blockgroup: 3
Tract: 803605
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3006
Block 3007
Block 3008
Block 3009
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Tract: 803606
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2014
Blockgroup: 3
Blockgroup: 4
Tract: 803607
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4016
Tract: 803611
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Blockgroup: 3
Blockgroup: 4
Blockgroup: 5
Tract: 803612
Tract: 803901
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Block 2070
Block 2071
Block 2072
Block 2073
Block 2074
Block 2075
Block 2076
Block 2077
Block 2078
Block 2079
Block 2080
Block 2081
Block 2082
Block 2083
Block 2084
Block 2086
Block 2087
Block 2088
Block 2089
Block 2090
Block 2091
Block 2092
Block 2093
Block 2094
Block 2095
Block 2096
Block 2097
Block 2098
Block 2099
Block 2100
Block 2101
Block 2102
Block 2103
Tract: 803902
Tract: 804000
Tract: 804102
Blockgroup: 3
Block 3034
Block 3035
Block 3036
Tract: 804105
Blockgroup: 1
Block 1039
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1052
Block 1053
Block 1054
Block 1055
Block 1064
Block 1065
Tract: 804106
Blockgroup: 3
Block 3017
Block 3018
Tract: 804108
Blockgroup: 1
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1038
Block 1039
Block 1041
Block 1043
Blockgroup: 2
Block 2001
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Tract: 804109
Blockgroup: 1
Block 1013
Block 1014
Block 1016
Block 1026
Block 1033
Tract: 804201
Blockgroup: 2
Block 2093
Block 2094
Block 2095
Block 2096
Block 2097
Block 2114
Block 2115
Block 2116
Block 2117
Block 2118
Block 2119
Block 2120
Block 2121
Block 2122
Block 2123
Block 2124
Block 2125
Block 2126
Block 2127
Block 2128
Block 2129
Block 2130
Block 2131
Block 2132
Block 2133
Block 2134
Block 2135
Block 2136
Block 2137
Block 2138
Block 2139
Block 2140
Block 2141
Block 2142
Block 2143
Block 2144
Block 2145
Block 2146
Block 2147
Block 2148
Block 2149
Block 2150
Block 2151
Block 2152
Block 2153
Block 2154
Block 2155
Block 2156
Block 2157
Block 2158
Block 2159
Block 2160
Block 2161
Block 2162
Block 2163
Block 2164
Block 2165
Block 2166
Block 2167
Block 2168
Block 2169
Block 2170
Block 2171
Block 2172
Block 2173
Block 2174
Block 2175
Block 2176
Block 2177
Block 2178
Block 2179
Block 2180
Block 2181
Block 2182
Block 2183
Block 2184
Block 2185
Block 2186
Block 2187
Block 2188
Block 2189
Block 2190
Block 2191
Block 2192
Block 2193
Block 2194
Block 2195
Block 2196
Block 2197
Block 2198
Block 2199
Block 2200
Block 2201
Block 2202
Block 2203
Block 2204
Block 2205
Block 2206
Block 2207
Block 2208
Block 2209
Block 2210
Block 2211
Block 2212
Block 2213
Block 2215
Block 2216
Block 2217
Block 2220
Block 2221
Block 2223
Blockgroup: 3
Blockgroup: 4
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Tract: 804202
Blockgroup: 4
Block 4027
Block 4028
Block 4029
Block 4031
Block 4032
Block 4033
Block 4034
Block 4035
Block 4036
Block 4037
Block 4038
Block 4039
Block 4040
Block 4041
Block 4042
Block 4043
Block 4044
Block 4045
Block 4046
Block 4047
Block 4048
Block 4049
Block 4050
Block 4051
Block 4052
Block 4053
Block 4054
Block 4055
Block 4056
Block 4057
Block 4058
Block 4059
Block 4060
Block 4061
Block 4062
Block 4063
Block 4064
Block 4065
Block 4066
Block 4067
Block 4068
Block 4069
Block 4070
Block 4071
Block 4072
Block 4073
Block 4074
Block 4075
Block 4076
Block 4077
Block 4081
Block 4082
Tract: 804305
Tract: 804306
Tract: 804308
Tract: 804309
Tract: 804310
Tract: 804311
Tract: 804403
Tract: 804404
Tract: 804405
Tract: 804406
Tract: 804505
Blockgroup: 1
Block 1000
Block 1004
Block 1006
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1018
Block 1019
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3021
Block 3022
Block 3023
Tract: 804506
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Tract: 804507
Blockgroup: 1
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1050
Block 1055
Block 1056
Block 1057
Block 1058
Block 1064
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Blockgroup: 2
Block 2024
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Blockgroup: 4
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4030
Tract: 804508
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1011
Block 1012
Block 1014
Tract: 804509
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Tract: 804510
Tract: 804511
Tract: 804603
Tract: 804606
Tract: 804607
Tract: 804608
Tract: 804609
Tract: 804610
Tract: 804611
Tract: 804701
Tract: 804705
Tract: 804706
Tract: 804709
Tract: 804710
Tract: 804711
Tract: 804712
Tract: 804713
Tract: 804714
Tract: 804715
Tract: 804716
Tract: 804803
Tract: 804804
Tract: 804805
Tract: 804806
Tract: 804807
Tract: 804808
Tract: 804809
Tract: 804810
Tract: 804902
Blockgroup: 2
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Blockgroup: 3
Blockgroup: 5
Tract: 805002
Blockgroup: 1
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1023
Block 1025
Block 1026
Block 1027
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Blockgroup: 2
Block 2007
Block 2008
Block 2009
Blockgroup: 3
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Blockgroup: 5
Tract: 805105
Tract: 805106
Blockgroup: 1
Tract: 805107
Tract: 805108
Tract: 805109
Blockgroup: 1
Block 1020
Tract: 805111
Blockgroup: 1
Block 1013
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Blockgroup: 5
Blockgroup: 6
Tract: 805112
Blockgroup: 1
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Blockgroup: 2
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Tract: 980000
Blockgroup: 1
Block 1034
Block 1035
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1059
Block 1072
Block 1073
DuPage County
Tract: 840000
Tract: 840101
Tract: 840102
Tract: 840103
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Blockgroup: 3
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Block 4030
Block 4031
Block 4032
Block 4033
Block 4034
Block 4035
Block 4036
Block 4037
Block 4038
Block 4039
Block 4040
Block 4041
Block 4042
Block 4043
Block 4044
Block 4045
Block 4046
Block 4047
Block 4048
Block 4049
Block 4050
Block 4051
Block 4052
Block 4053
Block 4054
Block 4055
Block 4056
Block 4057
Block 4058
Block 4059
Block 4060
Block 4061
Block 4062
Block 4063
Block 4064
Block 4066
Block 4067
Block 4068
Block 4069
Block 4070
Block 4071
Block 4072
Block 4073
Block 4074
Block 4075
Block 4076
Block 4077
Block 4078
Block 4079
Block 4080
Block 4081
Block 4082
Block 4083
Block 4084
Block 4085
Block 4086
Block 4087
Tract: 840104
Tract: 840201
Tract: 840202
Tract: 840303
Tract: 840304
Tract: 840600
Blockgroup: 3
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Tract: 840703
Blockgroup: 2
Tract: 840705
Blockgroup: 1
Block 1014
Block 1015
Block 1016
Block 1019
Block 1025
Block 1026
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1037
Tract: 840801
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Blockgroup: 3
Tract: 840802
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2008
Block 2010
Blockgroup: 3
Blockgroup: 5
Block 5000
Block 5001
Block 5003
Block 5004
Block 5008
Block 5009
Block 5013
Block 5014
Tract: 840901
Tract: 840904
Tract: 840906
Tract: 840907
Tract: 840908
Tract: 840910
Tract: 840911
Tract: 841002
Tract: 841003
Tract: 841004
Tract: 841102
Tract: 841103
Tract: 841104
Tract: 841108
Tract: 841109
Tract: 841110
Tract: 841111
Tract: 841112
Tract: 841113
Tract: 841114
Tract: 841204
Tract: 841205
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2023
Blockgroup: 3
Block 3003
Tract: 841207
Tract: 841208
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Blockgroup: 2
Blockgroup: 3
Tract: 841209
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2010
Block 2011
Block 2012
Tract: 841210
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Tract: 841314
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4015
Blockgroup: 5
Block 5000
Block 5003
Tract: 841315
Tract: 841318
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Tract: 841320
Tract: 841321
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Tract: 841322
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Blockgroup: 3
Tract: 841323
Blockgroup: 1
Block 1014
Tract: 841703
Blockgroup: 1
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4027
Tract: 841705
Blockgroup: 2
Tract: 841706
Blockgroup: 1
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Tract: 842709
Blockgroup: 1
Blockgroup: 2
Block 2003
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2016
Block 2017
Block 2018
Tract: 843000
Blockgroup: 1
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1008
Block 1009
Block 1010
Block 1012
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Blockgroup: 2
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2019
Block 2020
Block 2021
Block 2022
Blockgroup: 3
Tract: 843100
Tract: 843200
Tract: 843301
Blockgroup: 1
Blockgroup: 3
Tract: 843302
Blockgroup: 1
Tract: 843500
Blockgroup: 2
Block 2000
Block 2001
Block 2003
Block 2004
Block 2015
Block 2016
Block 2017
Block 2022
Block 2023
Tract: 843601
Tract: 843602
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1028
Block 1029
Blockgroup: 2
Block 2000
Block 2001
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Tract: 843700
Tract: 843800
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1032
Block 1033
Block 1040
Block 1041
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2013
Block 2014
Block 2015
Tract: 843900
Blockgroup: 1
Block 1013
Block 1014
Tract: 844201
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Blockgroup: 4
Tract: 844202
Tract: 844301
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3021
Block 3022
Block 3027
Block 3028
Block 3038
Block 3039
Blockgroup: 4
Block 4000
Block 4001
Tract: 844304
Tract: 844305
Blockgroup: 1
Blockgroup: 3
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Tract: 844306
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3036
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3048
Block 3050
Block 3051
Block 3052
Block 3053
Block 3054
Block 3055
Block 3056
Block 3057
Tract: 844307
Tract: 844402
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Tract: 844501
Blockgroup: 1
Block 1015
Block 1016
Block 1017
Block 1018
Block 1024
Blockgroup: 2
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Blockgroup: 3
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Tract: 846603
Tract: 846604
Tract: 846701
Tract: 846702
Kane County
Tract: 850101
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2019
Block 2020
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Tract: 850103
Blockgroup: 2
Block 2000
Block 2001
Tract: 850106
Blockgroup: 1
Block 1020
Block 1021
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2004
Block 2007
Block 2008
Block 2013
Blockgroup: 3
Block 3044
Block 3045
Tract: 850201
Tract: 850202
Tract: 850301
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Tract: 850302
Tract: 850400
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Tract: 850500
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2014
Block 2017
Block 2019
Block 2022
Block 2041
Block 2042
Block 2044
Block 2045
Block 2046
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Tract: 850800
Tract: 851000
Tract: 851101
Tract: 851102
Tract: 851301
Tract: 851302
Tract: 851400
Tract: 851500
Tract: 851600
Tract: 851801
Blockgroup: 2
Block 2002
Block 2003
Block 2007
Blockgroup: 4
Block 4006
Block 4007
Tract: 851904
Blockgroup: 1
Blockgroup: 2
Tract: 851907
Blockgroup: 1
Block 1000
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2025
Tract: 851908
Tract: 851909
Blockgroup: 1
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1016
Block 1018
Blockgroup: 2
Blockgroup: 3
Block 3026
Block 3027
Block 3028
Tract: 854600
Tract: 854900
Blockgroup: 1
Blockgroup: 2
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Blockgroup: 3
Blockgroup: 4
(Source: P.A. 97-14, eff. 6-24-11.)

(10 ILCS 77/10.9)
Sec. 10.9. Congressional District No. 9. Congressional District No. 9 is comprised of:

District: 9
Cook County
Tract: 010100
Tract: 010201
Tract: 010202
Tract: 010300
Tract: 010400
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Tract: 010501
Tract: 010502
Tract: 010503
Tract: 010600
Tract: 010701
Tract: 010702
Tract: 020100
Tract: 020200
Tract: 020301
Tract: 020302
Tract: 020400
Tract: 020500
Tract: 020601
Tract: 020602
Tract: 020702
Tract: 020802
Tract: 020901
Tract: 020902
Tract: 030101
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Block 4001
Block 4002
Tract: 030102
Blockgroup: 1
Block 1001
Block 1002
Blockgroup: 2
Blockgroup: 3
Tract: 030103
Blockgroup: 1
Blockgroup: 2
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Tract: 030104
Blockgroup: 1
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Blockgroup: 2
Tract: 030200
Tract: 030300
Tract: 030400
Tract: 030500
Tract: 030601
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3001
Block 3002
Block 3003
Block 3004
Tract: 030603
Tract: 030604
Blockgroup: 1
Blockgroup: 2
Block 2001
Block 2002
Blockgroup: 3
Tract: 030701
Tract: 030702
Tract: 030703
Tract: 030706
Blockgroup: 1
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Blockgroup: 2
Tract: 030800
Tract: 030900
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3019
Blockgroup: 4
Tract: 031000
Blockgroup: 1
Block 1000
Block 1006
Block 1007
Blockgroup: 2
Block 2000
Block 2001
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Tract: 031100
Tract: 031200
Tract: 031300
Blockgroup: 1
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Blockgroup: 5
Tract: 031400
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Blockgroup: 5
Blockgroup: 6
Tract: 031501
Tract: 031502
Tract: 031700
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Tract: 032100
Tract: 060800
Blockgroup: 1
Block 1000
Block 1001
Blockgroup: 2
Block 2001
Block 2002
Block 2003
Block 2004
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Tract: 060900
Blockgroup: 2
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Tract: 061901
Blockgroup: 1
Block 1000
Tract: 061902
Blockgroup: 3
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Blockgroup: 4
Block 4000
Block 4001
Block 4003
Block 4004
Tract: 063200
Blockgroup: 2
Blockgroup: 4
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Tract: 063302
Blockgroup: 1
Tract: 063303
Tract: 090100
Tract: 090200
Tract: 090300
Tract: 100200
Blockgroup: 5
Block 5007
Block 5011
Blockgroup: 6
Block 6000
Block 6001
Block 6002
Block 6003
Block 6004
Block 6005
Block 6006
Block 6007
Block 6008
Block 6009
Block 6010
Block 6011
Block 6016
Block 6017
Block 6018
Block 6019
Tract: 100300
Blockgroup: 2
Blockgroup: 4
Block 4008
Block 4009
Block 4022
Block 4023
Blockgroup: 5
Blockgroup: 6
Tract: 100400
Tract: 100500
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Block 4030
Block 4031
Block 4032
Block 4033
Block 4034
Block 4035
Block 4036
Block 4037
Block 4038
Block 4039
Block 4040
Block 4041
Block 4042
Block 4043
Block 4044
Block 4045
Block 4046
Block 4047
Block 4048
Block 4049
Block 4050
Block 4053
Block 4054
Blockgroup: 5
Block 5009
Block 5010
Block 5011
Block 5012
Block 5013
Block 5014
Block 5015
Block 5016
Block 5017
Block 5018
Block 5019
Block 5034
Tract: 130100
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Block 3045
Block 3052
Block 3053
Block 3054
Block 3055
Block 3057
Block 3058
Tract: 760801
Blockgroup: 1
Block 1000
Block 1001
Block 1005
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Blockgroup: 2
Tract: 760803
Blockgroup: 1
Blockgroup: 2
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Blockgroup: 3
Tract: 770601
Tract: 770602
Blockgroup: 1
Block 1000
Block 1026
Block 1027
Block 1028
Block 1029
Blockgroup: 3
Block 3000
Tract: 800100
Blockgroup: 2
Block 2003
Block 2018
Tract: 800300
Tract: 800400
Blockgroup: 1
Block 1001
Block 1002
Block 1003
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Blockgroup: 2
Blockgroup: 3
Tract: 800500
Tract: 800600
Tract: 800700
Tract: 800800
Tract: 800900
Tract: 801000
Tract: 801100
Tract: 801200
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Block 3048
Block 3049
Block 3050
Block 3051
Block 3052
Tract: 801300
Tract: 801400
Tract: 801500
Blockgroup: 2
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Tract: 801608
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1028
Block 1029
Block 1033
Block 1048
Block 1049
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Tract: 801701
Blockgroup: 1
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1031
Tract: 801702
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Blockgroup: 3
Block 3001
Block 3002
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Blockgroup: 4
Tract: 801800
Blockgroup: 1
Block 1010
Block 1011
Block 1012
Block 1013
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1081
Block 1082
Block 1084
Block 1085
Blockgroup: 2
Blockgroup: 3
Tract: 801901
Tract: 801902
Tract: 802002
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Blockgroup: 2
Block 2004
Block 2011
Block 2013
Block 2014
Block 2015
Block 2025
Block 2027
Block 2030
Block 2031
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Tract: 802100
Tract: 802200
Tract: 802300
Blockgroup: 1
Block 1020
Block 1021
Block 1022
Block 1023
Block 1028
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1077
Tract: 802605
Blockgroup: 1
Block 1006
Block 1009
Block 1010
Block 1011
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Tract: 802607
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Tract: 802608
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Tract: 802702
Blockgroup: 1
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1027
Block 1028
Tract: 802801
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Block 4000
Block 4001
Block 4003
Block 4004
Block 4005
Block 4006
Block 4009
Block 4010
Block 4011
Blockgroup: 5
Tract: 802802
Tract: 802900
Tract: 803005
Blockgroup: 1
Blockgroup: 2
Block 2016
Block 2017
Block 2018
Block 2019
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Tract: 803007
Blockgroup: 1
Block 1011
Blockgroup: 2
Block 2006
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Blockgroup: 3
Block 3014
Block 3015
Block 3017
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Tract: 803008
Tract: 803014
Blockgroup: 1
Block 1003
Block 1005
Block 1006
Block 1008
Block 1009
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Blockgroup: 2
Tract: 803015
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3002
Block 3006
Block 3007
Block 3008
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Tract: 803016
Tract: 803017
Blockgroup: 1
Blockgroup: 2
Tract: 803100
Tract: 803200
Tract: 803300
Tract: 803400
Tract: 803500
Tract: 804901
Tract: 804902
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Blockgroup: 4
Tract: 805001
Tract: 805002
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1022
Block 1024
Block 1028
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Blockgroup: 4
Block 4006
Block 4007
Tract: 805106
Blockgroup: 2
Tract: 805109
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Blockgroup: 2
Blockgroup: 3
Tract: 805110
Tract: 805111
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1014
Block 1015
Tract: 805112
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1033
Blockgroup: 2
Block 2000
Block 2001
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Tract: 805201
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Tract: 805202
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Tract: 805301
Blockgroup: 1
Blockgroup: 2
Block 2019
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Tract: 805302
Blockgroup: 1
Block 1000
Blockgroup: 2
Blockgroup: 3
Tract: 805401
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Blockgroup: 2
Blockgroup: 3
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Tract: 805402
Tract: 805501
Tract: 805502
Tract: 805600
Tract: 805701
Tract: 805702
Tract: 805801
Tract: 805802
Tract: 805901
Blockgroup: 1
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Blockgroup: 2
Blockgroup: 3
Tract: 805902
Tract: 806102
Blockgroup: 1
Block 1044
Blockgroup: 2
Blockgroup: 3
Block 3010
Block 3011
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Tract: 806103
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Blockgroup: 3
Block 3007
Block 3008
Block 3009
Block 3017
Block 3023
Tract: 806201
Blockgroup: 2
Tract: 806202
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Tract: 806300
Tract: 806400
Tract: 806501
Tract: 806502
Tract: 806600
Tract: 806700
Tract: 806801
Tract: 806802
Tract: 806900
Tract: 807000
Tract: 807100
Tract: 807200
Tract: 807300
Tract: 807400
Tract: 807500
Tract: 807600
Tract: 807700
Tract: 807800
Tract: 807900
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3033
Block 3034
Block 3035
Tract: 808001
Tract: 808002
Tract: 808100
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Tract: 808200
Tract: 808301
Tract: 808302
Tract: 808400
Tract: 808500
Tract: 808600
Tract: 808702
Blockgroup: 1
Blockgroup: 2
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Tract: 808800
Blockgroup: 1
Blockgroup: 2
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Block 2070
Block 2071
Block 2072
Block 2073
Block 2074
Block 2075
Tract: 808900
Tract: 809000
Tract: 809100
Tract: 809200
Tract: 809300
Tract: 809400
Blockgroup: 1
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Tract: 809500
Tract: 809600
Tract: 809700
Tract: 809800
Tract: 809900
Tract: 810000
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3017
Block 3018
Block 3019
Tract: 810100
Tract: 810200
Tract: 810301
Tract: 810302
Tract: 810400
Tract: 830600
Tract: 830700
Tract: 832100
Blockgroup: 2
Block 2000
Blockgroup: 3
Block 3001
(Source: P.A. 97-14, eff. 6-24-11.)

(10 ILCS 77/10.10)
Sec. 10.10. Congressional District No. 10. Congressional District No. 10 is comprised of:

District: 10
Cook County
Tract: 800100
Blockgroup: 1
Blockgroup: 2
Block 2001
Block 2002
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Tract: 800200
Tract: 800400
Blockgroup: 1
Block 1004
Block 1005
Tract: 801500
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2020
Block 2021
Blockgroup: 3
Tract: 801601
Tract: 801603
Tract: 801605
Tract: 801606
Tract: 801607
Tract: 801608
Blockgroup: 1
Block 1017
Block 1018
Block 1019
Block 1027
Block 1030
Block 1031
Block 1032
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1050
Block 1051
Block 1052
Blockgroup: 2
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Blockgroup: 3
Blockgroup: 4
Tract: 801701
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1030
Block 1032
Blockgroup: 2
Tract: 801702
Blockgroup: 1
Blockgroup: 2
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2042
Blockgroup: 3
Block 3000
Block 3003
Block 3004
Tract: 801800
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1014
Block 1080
Block 1083
Blockgroup: 4
Tract: 802002
Blockgroup: 1
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2012
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2026
Block 2028
Block 2029
Block 2032
Block 2033
Block 2034
Block 2035
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Tract: 802003
Tract: 802004
Tract: 802300
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1024
Block 1025
Block 1026
Block 1027
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1078
Block 1079
Block 1080
Tract: 802402
Tract: 802404
Blockgroup: 1
Block 1000
Block 1001
Block 1009
Blockgroup: 2
Block 2000
Block 2001
Block 2013
Blockgroup: 3
Blockgroup: 4
Tract: 802503
Blockgroup: 1
Block 1004
Block 1005
Block 1006
Block 1007
Blockgroup: 2
Block 2000
Block 2001
Block 2012
Block 2013
Block 2014
Block 2015
Blockgroup: 3
Block 3000
Block 3008
Block 3009
Block 3010
Block 3011
Block 3014
Block 3015
Tract: 802504
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4010
Block 4011
Block 4012
Tract: 802505
Tract: 802506
Tract: 802605
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1007
Block 1008
Block 1012
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Blockgroup: 5
Tract: 802607
Blockgroup: 1
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Tract: 802608
Blockgroup: 4
Tract: 802609
Tract: 802610
Tract: 802701
Tract: 802702
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Blockgroup: 2
Blockgroup: 3
Tract: 802801
Blockgroup: 4
Block 4002
Block 4007
Block 4008
Block 4012
Tract: 803014
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1004
Block 1007
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1023
Block 1024
Tract: 803015
Blockgroup: 3
Block 3001
Block 3003
Block 3004
Block 3005
Block 3009
Block 3010
Tract: 805201
Blockgroup: 1
Block 1003
Block 1004
Block 1005
Block 1011
Block 1012
Blockgroup: 2
Blockgroup: 3
Tract: 805202
Blockgroup: 4
Block 4007
Tract: 805301
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Blockgroup: 3
Block 3003
Block 3004
Block 3005
Tract: 805302
Blockgroup: 1
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Tract: 805401
Blockgroup: 1
Block 1008
Block 1009
Blockgroup: 3
Block 3000
Block 3001
Tract: 805901
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Tract: 806001
Tract: 806002
Tract: 806003
Tract: 806004
Tract: 806102
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3012
Block 3013
Block 3019
Tract: 806103
Blockgroup: 2
Block 2008
Block 2009
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3024
Blockgroup: 4
Tract: 806104
Tract: 806201
Blockgroup: 1
Tract: 806202
Blockgroup: 3
Block 3000
Lake County
Tract: 860101
Tract: 860103
Tract: 860104
Blockgroup: 1
Blockgroup: 2
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Tract: 860200
Blockgroup: 1
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Blockgroup: 2
Blockgroup: 3
Tract: 860301
Tract: 860302
Tract: 860400
Tract: 860500
Tract: 860600
Blockgroup: 1
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Tract: 860903
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3009
Block 3010
Block 3011
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3044
Block 3046
Block 3047
Block 3048
Block 3049
Block 3050
Block 3051
Block 3052
Block 3053
Block 3054
Block 3055
Block 3056
Block 3057
Block 3058
Block 3059
Block 3060
Block 3061
Block 3062
Block 3063
Block 3064
Block 3065
Block 3066
Block 3067
Block 3068
Block 3069
Block 3070
Block 3071
Block 3072
Block 3073
Block 3074
Block 3075
Block 3076
Block 3077
Block 3078
Block 3079
Block 3080
Block 3081
Block 3082
Block 3083
Block 3084
Blockgroup: 4
Tract: 860904
Tract: 860905
Tract: 860906
Tract: 861008
Blockgroup: 1
Block 1027
Block 1033
Blockgroup: 3
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3013
Block 3014
Block 3015
Block 3016
Blockgroup: 4
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Tract: 861009
Blockgroup: 1
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Blockgroup: 2
Tract: 861010
Tract: 861011
Tract: 861012
Blockgroup: 1
Block 1025
Block 1038
Block 1039
Block 1040
Block 1041
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1076
Blockgroup: 2
Block 2076
Block 2078
Block 2085
Blockgroup: 3
Block 3023
Block 3024
Block 3025
Tract: 861013
Blockgroup: 1
Block 1000
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Tract: 861014
Tract: 861105
Tract: 861106
Tract: 861107
Tract: 861108
Tract: 861201
Tract: 861202
Tract: 861301
Tract: 861303
Tract: 861304
Tract: 861402
Tract: 861403
Tract: 861404
Tract: 861504
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Tract: 861506
Blockgroup: 1
Blockgroup: 3
Block 3025
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3048
Block 3050
Tract: 861507
Blockgroup: 1
Blockgroup: 2
Block 2009
Block 2010
Block 2017
Block 2018
Block 2019
Block 2020
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2067
Block 2068
Block 2069
Block 2070
Block 2071
Block 2075
Block 2081
Tract: 861508
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2020
Block 2021
Block 2022
Block 2035
Tract: 861510
Blockgroup: 1
Blockgroup: 2
Block 2000
Blockgroup: 3
Tract: 861603
Blockgroup: 1
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Blockgroup: 2
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2055
Block 2066
Blockgroup: 3
Tract: 861604
Blockgroup: 1
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1083
Block 1087
Block 1088
Blockgroup: 2
Tract: 861607
Tract: 861608
Tract: 861609
Tract: 861610
Tract: 861611
Tract: 861701
Blockgroup: 1
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Blockgroup: 2
Tract: 861702
Tract: 861803
Tract: 861804
Tract: 861901
Tract: 861902
Tract: 862000
Tract: 862100
Tract: 862200
Blockgroup: 1
Blockgroup: 2
Block 2001
Block 2002
Block 2004
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Block 2069
Block 2070
Block 2071
Block 2072
Block 2073
Block 2074
Block 2075
Block 2076
Block 2077
Block 2078
Block 2079
Tract: 862300
Blockgroup: 1
Blockgroup: 2
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Blockgroup: 3
Tract: 862401
Tract: 862402
Tract: 862501
Tract: 862502
Tract: 862603
Tract: 862604
Tract: 862605
Tract: 862700
Tract: 862800
Tract: 862901
Tract: 862902
Tract: 863003
Blockgroup: 1
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1087
Block 1088
Block 1089
Block 1090
Block 1091
Block 1092
Block 1093
Block 1094
Block 1095
Block 1096
Block 1097
Block 1098
Tract: 863004
Tract: 863005
Tract: 863006
Tract: 863100
Tract: 863201
Tract: 863202
Tract: 863300
Blockgroup: 1
Blockgroup: 2
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Blockgroup: 3
Tract: 863400
Blockgroup: 1
Blockgroup: 2
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Blockgroup: 3
Tract: 863500
Tract: 863601
Tract: 863603
Tract: 863604
Tract: 863701
Tract: 863702
Tract: 863801
Tract: 863902
Tract: 863903
Tract: 863904
Tract: 864001
Tract: 864002
Tract: 864101
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1087
Block 1088
Block 1089
Block 1090
Block 1091
Block 1092
Block 1093
Block 1094
Block 1095
Block 1096
Block 1097
Block 1098
Block 1099
Block 1100
Block 1101
Block 1102
Block 1103
Block 1104
Block 1105
Block 1106
Block 1107
Block 1108
Block 1109
Block 1110
Block 1111
Block 1112
Block 1113
Block 1114
Block 1115
Block 1116
Block 1117
Block 1118
Block 1119
Block 1120
Block 1124
Block 1125
Block 1140
Block 1141
Block 1142
Block 1143
Block 1144
Block 1145
Block 1146
Block 1147
Block 1148
Block 1149
Block 1150
Block 1151
Block 1152
Block 1154
Block 1155
Block 1156
Block 1157
Block 1158
Block 1159
Block 1160
Block 1161
Block 1162
Block 1163
Block 1165
Block 1166
Block 1167
Block 1168
Block 1169
Block 1170
Block 1171
Block 1172
Block 1173
Block 1174
Block 1175
Block 1176
Block 1177
Block 1178
Block 1179
Block 1180
Block 1181
Block 1182
Block 1183
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2070
Block 2073
Block 2133
Block 2134
Block 2135
Block 2136
Block 2137
Block 2144
Block 2146
Block 2147
Tract: 864105
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1079
Block 1080
Block 1081
Block 1085
Blockgroup: 2
Tract: 864106
Tract: 864107
Blockgroup: 1
Blockgroup: 2
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2058
Block 2059
Block 2079
Block 2080
Tract: 864108
Tract: 864402
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1068
Tract: 864505
Tract: 864510
Tract: 864511
Tract: 864512
Tract: 864513
Tract: 864514
Tract: 864515
Tract: 864516
Tract: 864517
Tract: 864518
Tract: 864519
Tract: 864520
Tract: 864521
Tract: 864522
Tract: 864601
Tract: 864602
Tract: 864700
Tract: 864801
Tract: 864802
Tract: 864901
Tract: 864903
Tract: 864904
Tract: 865000
Blockgroup: 1
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Tract: 865200
Tract: 865300
Tract: 865400
Tract: 865501
Blockgroup: 1
Blockgroup: 2
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2047
Tract: 865502
Blockgroup: 1
Blockgroup: 2
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Tract: 865600
Blockgroup: 1
Blockgroup: 2
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Blockgroup: 3
Blockgroup: 4
Tract: 865700
Tract: 865801
Tract: 865802
Tract: 866000
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1018
Block 1032
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1077
Block 1118
Block 1123
Tract: 866100
Tract: 866200
(Source: P.A. 97-14, eff. 6-24-11.)

(10 ILCS 77/10.11)
Sec. 10.11. Congressional District No. 11. Congressional District No. 11 is comprised of:

District: 11
Cook County
Tract: 820101
Blockgroup: 4
Tract: 820201
Blockgroup: 1
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1046
Blockgroup: 2
Block 2005
Block 2006
Block 2007
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2050
Block 2051
Block 2052
Blockgroup: 3
Block 3007
Block 3008
Block 3013
Block 3014
Block 3015
Block 3016
Block 3018
Block 3019
Block 3020
Block 3021
Block 3023
Block 3041
Block 3042
Blockgroup: 4
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Block 4030
Block 4031
Block 4032
Block 4034
Block 4043
Block 4044
Block 4046
Block 4047
Block 4048
Block 4049
Block 4050
Block 4051
Block 4052
Block 4053
Block 4054
DuPage County
Tract: 845508
Blockgroup: 2
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Tract: 845701
Blockgroup: 1
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Tract: 845702
Blockgroup: 3
Block 3013
Block 3016
Block 3017
Block 3018
Block 3019
Block 3021
Block 3022
Block 3023
Block 3024
Tract: 845703
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Blockgroup: 4
Tract: 845704
Blockgroup: 1
Blockgroup: 2
Block 2002
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2038
Blockgroup: 3
Block 3013
Block 3021
Tract: 845802
Blockgroup: 1
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1016
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1040
Block 1041
Blockgroup: 2
Blockgroup: 3
Tract: 845803
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1035
Block 1036
Block 1037
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1061
Block 1062
Block 1065
Block 1066
Block 1067
Block 1123
Block 1160
Block 1161
Block 1164
Block 1165
Block 1166
Block 1167
Block 1168
Block 1169
Block 1170
Block 1171
Block 1172
Block 1173
Block 1174
Block 1175
Block 1176
Block 1177
Block 1178
Block 1179
Block 1180
Block 1181
Block 1182
Block 1183
Block 1184
Block 1185
Block 1186
Block 1187
Block 1188
Block 1189
Block 1193
Block 1194
Block 1195
Block 1196
Block 1197
Block 1198
Block 1199
Block 1200
Block 1201
Block 1202
Block 1203
Block 1204
Block 1205
Block 1206
Block 1207
Block 1208
Block 1209
Block 1210
Block 1211
Block 1212
Block 1213
Block 1214
Block 1215
Block 1216
Block 1217
Block 1218
Block 1223
Block 1224
Block 1225
Block 1226
Block 1227
Block 1229
Block 1230
Block 1231
Block 1232
Block 1233
Block 1234
Block 1235
Block 1236
Block 1237
Block 1238
Block 1239
Block 1240
Block 1241
Block 1242
Block 1243
Block 1244
Block 1245
Block 1246
Block 1247
Block 1248
Block 1249
Block 1250
Block 1251
Block 1252
Block 1253
Block 1254
Block 1255
Block 1257
Block 1265
Block 1266
Block 1276
Block 1281
Block 1282
Block 1284
Block 1285
Block 1290
Block 1292
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2009
Block 2011
Block 2012
Blockgroup: 3
Tract: 845805
Tract: 845807
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Blockgroup: 5
Block 5004
Block 5005
Block 5006
Block 5007
Block 5008
Block 5009
Block 5010
Block 5011
Block 5012
Block 5013
Block 5014
Block 5015
Block 5016
Tract: 845808
Tract: 845809
Tract: 845810
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Blockgroup: 3
Tract: 845811
Tract: 845901
Tract: 845902
Tract: 846002
Blockgroup: 1
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Blockgroup: 2
Blockgroup: 3
Block 3085
Block 3086
Block 3087
Block 3088
Block 3089
Block 3090
Block 3092
Block 3093
Block 3094
Block 3096
Tract: 846003
Blockgroup: 1
Blockgroup: 3
Blockgroup: 4
Block 4003
Block 4004
Block 4021
Tract: 846004
Blockgroup: 1
Block 1010
Block 1011
Block 1013
Block 1016
Block 1017
Blockgroup: 2
Tract: 846201
Tract: 846202
Blockgroup: 2
Block 2007
Block 2008
Block 2009
Block 2010
Block 2012
Block 2013
Block 2014
Block 2016
Block 2017
Tract: 846203
Tract: 846206
Tract: 846207
Tract: 846208
Blockgroup: 2
Block 2022
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Tract: 846209
Blockgroup: 1
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Blockgroup: 2
Block 2019
Block 2020
Block 2021
Block 2026
Block 2028
Block 2029
Tract: 846304
Tract: 846305
Tract: 846307
Tract: 846308
Tract: 846310
Tract: 846311
Tract: 846312
Tract: 846313
Tract: 846314
Tract: 846315
Tract: 846404
Blockgroup: 2
Blockgroup: 4
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4015
Tract: 846405
Blockgroup: 2
Block 2057
Block 2071
Block 2075
Block 2076
Block 2077
Block 2078
Block 2079
Block 2098
Block 2099
Tract: 846408
Tract: 846409
Tract: 846410
Tract: 846411
Tract: 846412
Blockgroup: 2
Blockgroup: 3
Tract: 846413
Blockgroup: 2
Block 2003
Block 2004
Block 2005
Block 2006
Block 2012
Block 2013
Tract: 846504
Blockgroup: 1
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Tract: 846507
Tract: 846509
Tract: 846510
Tract: 846511
Tract: 846513
Tract: 846514
Tract: 846515
Tract: 846517
Tract: 846518
Tract: 846519
Tract: 846521
Tract: 846522
Tract: 846523
Tract: 846524
Kane County
Tract: 852903
Tract: 852904
Tract: 852905
Tract: 852906
Tract: 852907
Tract: 853001
Tract: 853004
Tract: 853005
Tract: 853006
Tract: 853007
Tract: 853008
Tract: 853100
Tract: 853200
Tract: 853300
Tract: 853400
Tract: 853500
Tract: 853600
Tract: 853900
Tract: 854001
Tract: 854002
Tract: 854100
Tract: 854200
Tract: 854301
Tract: 854302
Tract: 854400
Tract: 854700
Kendall County
Tract: 890101
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1087
Block 1088
Block 1089
Block 1090
Block 1091
Block 1092
Block 1093
Block 1094
Block 1095
Block 1096
Block 1097
Block 1098
Block 1099
Block 1100
Block 1101
Block 1102
Block 1103
Block 1104
Block 1105
Block 1106
Block 1107
Block 1108
Block 1109
Block 1110
Block 1111
Block 1112
Block 1113
Block 1114
Block 1115
Block 1116
Block 1117
Block 1118
Block 1119
Block 1120
Block 1121
Block 1122
Block 1123
Block 1124
Block 1125
Block 1126
Block 1127
Block 1128
Block 1129
Block 1130
Block 1131
Block 1132
Block 1133
Block 1134
Block 1135
Block 1136
Block 1137
Block 1138
Block 1139
Block 1140
Block 1141
Block 1142
Block 1143
Block 1144
Block 1145
Block 1146
Block 1147
Block 1148
Block 1149
Block 1150
Block 1151
Block 1152
Block 1153
Block 1154
Block 1155
Block 1156
Block 1157
Block 1158
Block 1159
Block 1160
Block 1161
Block 1162
Block 1163
Block 1164
Block 1165
Block 1166
Block 1167
Block 1168
Block 1169
Block 1170
Block 1171
Block 1172
Block 1173
Block 1174
Block 1175
Block 1176
Block 1177
Block 1178
Block 1179
Block 1180
Block 1181
Block 1182
Block 1183
Block 1184
Block 1185
Block 1186
Block 1188
Block 1189
Block 1190
Block 1191
Block 1192
Block 1193
Block 1194
Block 1195
Block 1196
Block 1197
Block 1198
Block 1199
Block 1200
Block 1201
Block 1202
Block 1203
Block 1204
Block 1205
Block 1206
Block 1207
Block 1208
Block 1209
Block 1210
Block 1211
Block 1212
Block 1213
Block 1214
Block 1215
Block 1216
Block 1217
Block 1218
Block 1219
Block 1220
Block 1221
Block 1222
Block 1235
Block 1256
Block 1257
Block 1258
Block 1259
Block 1260
Block 1261
Block 1262
Block 1263
Block 1264
Block 1265
Block 1266
Block 1267
Block 1268
Block 1269
Block 1270
Block 1271
Block 1272
Block 1273
Block 1274
Block 1275
Block 1277
Block 1278
Block 1279
Block 1282
Block 1283
Block 1284
Block 1285
Block 1286
Block 1287
Block 1288
Block 1289
Block 1290
Block 1291
Block 1292
Block 1293
Block 1295
Block 1296
Block 1297
Block 1298
Block 1299
Block 1300
Block 1302
Block 1305
Block 1306
Block 1307
Blockgroup: 2
Block 2005
Tract: 890201
Tract: 890202
Tract: 890301
Blockgroup: 1
Block 1000
Block 1001
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2060
Block 2061
Block 2064
Tract: 890302
Blockgroup: 1
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4024
Tract: 890400
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1127
Block 1130
Block 1131
Block 1132
Block 1371
Block 1372
Block 1373
Block 1374
Block 1375
Block 1376
Block 1377
Block 1378
Block 1379
Block 1383
Block 1384
Block 1385
Block 1386
Block 1387
Block 1389
Block 1391
Block 1392
Block 1393
Block 1394
Block 1395
Block 1396
Block 1397
Block 1398
Block 1399
Block 1400
Block 1401
Block 1402
Block 1403
Block 1404
Block 1405
Block 1406
Block 1407
Block 1408
Block 1409
Block 1410
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2015
Tract: 890700
Blockgroup: 1
Block 1067
Block 1102
Block 1103
Block 1104
Block 1105
Block 1106
Block 1116
Block 1117
Block 1118
Block 1119
Block 1120
Block 1121
Block 1122
Block 1123
Block 1124
Block 1125
Block 1126
Block 1127
Block 1128
Block 1130
Block 1131
Block 1132
Block 1133
Block 1134
Block 1135
Block 1136
Block 1137
Block 1138
Block 1139
Block 1140
Block 1141
Block 1142
Block 1143
Block 1144
Block 1171
Block 1172
Block 1177
Block 1178
Block 1179
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Block 2070
Block 2071
Block 2072
Block 2073
Block 2074
Block 2075
Block 2076
Block 2077
Block 2078
Block 2079
Block 2080
Block 2081
Block 2082
Block 2083
Block 2091
Block 2092
Block 2093
Block 2094
Block 2095
Block 2096
Block 2288
Block 2289
Block 2290
Block 2296
Block 2297
Block 2298
Block 2300
Will County
Tract: 880105
Tract: 880106
Tract: 880107
Tract: 880109
Tract: 880111
Tract: 880112
Tract: 880113
Tract: 880114
Tract: 880115
Tract: 880116
Tract: 880117
Tract: 880118
Tract: 880119
Tract: 880120
Tract: 880121
Tract: 880202
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1077
Block 1078
Block 1079
Block 1080
Block 1102
Block 1103
Block 1104
Block 1105
Block 1106
Block 1116
Block 1118
Block 1119
Block 1122
Block 1123
Block 1124
Block 1125
Blockgroup: 2
Blockgroup: 3
Tract: 880204
Blockgroup: 3
Tract: 880304
Blockgroup: 3
Block 3017
Block 3018
Tract: 880306
Blockgroup: 2
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2033
Block 2034
Blockgroup: 3
Tract: 880307
Tract: 880308
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2075
Block 2076
Block 2077
Block 2078
Block 2079
Block 2080
Block 2089
Block 2090
Block 2091
Block 2113
Tract: 880404
Blockgroup: 3
Block 3009
Block 3010
Block 3011
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Blockgroup: 4
Block 4000
Block 4021
Tract: 880408
Tract: 880410
Tract: 880411
Blockgroup: 1
Block 1017
Block 1018
Block 1019
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1032
Block 1033
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Blockgroup: 2
Block 2000
Block 2001
Block 2003
Block 2004
Block 2005
Blockgroup: 3
Tract: 880412
Tract: 880414
Tract: 880415
Tract: 880416
Tract: 880417
Tract: 880418
Tract: 880419
Tract: 880420
Tract: 880421
Tract: 880503
Tract: 880507
Tract: 880901
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2040
Block 2041
Tract: 881105
Blockgroup: 1
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1031
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Blockgroup: 2
Tract: 881107
Tract: 881108
Tract: 881109
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1033
Block 1034
Block 1035
Block 1036
Block 1039
Blockgroup: 2
Block 2000
Block 2001
Tract: 881111
Tract: 881112
Blockgroup: 1
Block 1002
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1071
Block 1072
Block 1073
Block 1074
Tract: 881115
Blockgroup: 1
Block 1003
Block 1004
Block 1005
Tract: 881200
Tract: 881301
Tract: 881302
Tract: 881401
Tract: 881402
Blockgroup: 1
Block 1017
Block 1018
Block 1019
Blockgroup: 2
Tract: 881500
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Blockgroup: 2
Blockgroup: 3
Block 3008
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Tract: 881601
Tract: 881603
Tract: 881604
Blockgroup: 1
Block 1009
Blockgroup: 2
Block 2007
Tract: 881700
Tract: 881800
Tract: 881900
Tract: 882000
Tract: 882100
Tract: 882200
Tract: 882300
Tract: 882400
Tract: 882500
Tract: 882601
Tract: 882602
Tract: 882701
Tract: 882702
Tract: 882801
Tract: 882802
Tract: 882900
Tract: 883000
Tract: 883100
Tract: 883206
Tract: 883208
Tract: 883209
Tract: 883210
Tract: 883211
Tract: 883213
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1022
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Tract: 883214
Tract: 883215
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1087
Block 1088
Block 1089
Block 1090
Block 1091
Block 1092
Block 1093
Block 1094
Block 1095
Block 1096
Block 1097
Block 1098
Block 1099
Block 1100
Block 1101
Block 1102
Block 1103
Block 1104
Block 1105
Block 1106
Block 1107
Block 1108
Block 1109
Block 1110
Block 1111
Block 1112
Block 1113
Block 1114
Block 1115
Block 1116
Block 1117
Block 1118
Block 1119
Block 1120
Block 1121
Block 1122
Block 1123
Block 1124
Block 1125
Block 1126
Block 1127
Block 1128
Block 1129
Block 1130
Block 1131
Block 1132
Block 1133
Block 1134
Block 1135
Block 1136
Block 1137
Block 1138
Block 1139
Block 1140
Block 1141
Block 1142
Block 1143
Block 1144
Block 1145
Block 1146
Block 1147
Block 1148
Block 1149
Block 1150
Block 1151
Block 1152
Block 1154
Block 1155
Block 1156
Block 1157
Block 1158
Block 1159
Block 1160
Block 1161
Block 1162
Tract: 883216
Tract: 883307
Blockgroup: 1
Block 1011
Block 1012
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Block 2070
Block 2071
Block 2072
Block 2073
Block 2074
Block 2075
Block 2076
Block 2077
Block 2078
Block 2079
Block 2080
Block 2081
Block 2082
Block 2083
Block 2084
Block 2085
Block 2086
Block 2087
Block 2088
Block 2089
Block 2090
Block 2091
Block 2092
Block 2093
Block 2094
Block 2095
Block 2096
Block 2097
Block 2098
Block 2099
Block 2100
Block 2101
Block 2102
Block 2103
Block 2104
Block 2105
Block 2106
Block 2107
Block 2108
Block 2109
Block 2110
Block 2111
Block 2112
Block 2113
Block 2114
Block 2115
Block 2116
Block 2117
Block 2120
Block 2121
Block 2122
Block 2123
Block 2128
Block 2129
Block 2130
Block 2131
Block 2132
Block 2133
Block 2134
Block 2135
Block 2136
Block 2137
Block 2138
Block 2141
Block 2177
Block 2178
Block 2179
Block 2180
Block 2181
Block 2182
Block 2183
Block 2184
Block 2186
Block 2187
Block 2188
Block 2189
Block 2190
Block 2192
Tract: 884101
Blockgroup: 1
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1085
Block 1086
Block 1087
Block 1088
Block 1089
Block 1090
Block 1091
Block 1092
Block 1093
Block 1095
(Source: P.A. 97-14, eff. 6-24-11.)

(10 ILCS 77/10.12)
Sec. 10.12. Congressional District No. 12. Congressional District No. 12 is comprised of:

District: 12
Alexander County
Franklin County
Jackson County
Jefferson County
Madison County
Tract: 400101
Tract: 400102
Tract: 400200
Tract: 400600
Tract: 400700
Tract: 400801
Tract: 400802
Tract: 400903
Tract: 400904
Tract: 400951
Tract: 400952
Tract: 401000
Tract: 401100
Tract: 401200
Tract: 401300
Tract: 401400
Tract: 401500
Tract: 401701
Tract: 401721
Tract: 401722
Tract: 401800
Tract: 401901
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2032
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Tract: 401903
Tract: 401904
Tract: 402000
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1010
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Tract: 402100
Tract: 402200
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Blockgroup: 3
Tract: 402300
Blockgroup: 1
Block 1000
Block 1001
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Blockgroup: 2
Tract: 402400
Tract: 402500
Tract: 402600
Tract: 402701
Blockgroup: 3
Block 3022
Block 3023
Block 3024
Block 3027
Block 3031
Block 3032
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3045
Block 3046
Block 3047
Block 3048
Block 3049
Block 3050
Block 3051
Block 3052
Block 3059
Block 3062
Block 3068
Block 3071
Block 3072
Block 3073
Block 3074
Block 3075
Block 3076
Block 3077
Block 3078
Block 3080
Block 3081
Block 3083
Block 3085
Block 3088
Block 3089
Block 3090
Block 3091
Block 3092
Block 3093
Block 3094
Blockgroup: 4
Block 4013
Block 4014
Block 4015
Tract: 402722
Blockgroup: 1
Block 1059
Block 1061
Tract: 402801
Blockgroup: 1
Block 1033
Blockgroup: 2
Block 2046
Block 2047
Block 2048
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Tract: 402802
Blockgroup: 2
Block 2080
Block 2081
Blockgroup: 5
Block 5007
Block 5008
Block 5009
Block 5010
Block 5011
Block 5012
Block 5013
Block 5015
Block 5016
Block 5017
Block 5018
Block 5019
Block 5020
Block 5021
Block 5026
Block 5027
Tract: 402803
Blockgroup: 1
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Blockgroup: 2
Block 2086
Block 2115
Tract: 403534
Blockgroup: 2
Block 2039
Block 2040
Block 2041
Block 2046
Tract: 404000
Tract: 404100
Monroe County
Perry County
Pulaski County
Randolph County
St. Clair County
Union County
Williamson County
(Source: P.A. 97-14, eff. 6-24-11.)

(10 ILCS 77/10.13)
Sec. 10.13. Congressional District No. 13. Congressional District No. 13 is comprised of:

District: 13
Bond County
Tract: 951200
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1087
Block 1088
Block 1089
Block 1090
Block 1091
Block 1092
Block 1093
Block 1094
Block 1095
Block 1096
Block 1097
Block 1098
Block 1099
Block 1100
Block 1101
Block 1102
Block 1103
Block 1107
Block 1108
Block 1109
Block 1110
Block 1111
Block 1112
Block 1113
Block 1114
Block 1115
Block 1116
Block 1118
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2051
Block 2058
Block 2059
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Block 3048
Block 3049
Block 3050
Block 3051
Block 3052
Block 3053
Block 3054
Block 3055
Block 3056
Block 3070
Block 3071
Block 3072
Block 3086
Block 3087
Tract: 951400
Blockgroup: 1
Blockgroup: 2
Block 2000
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3018
Block 3019
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3040
Block 3041
Block 3047
Block 3048
Block 3049
Calhoun County
Champaign County
Tract: 000200
Tract: 000301
Tract: 000302
Tract: 000401
Tract: 000402
Tract: 000500
Tract: 000700
Tract: 000800
Tract: 000901
Tract: 000902
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Tract: 001000
Tract: 001100
Tract: 001201
Tract: 001203
Tract: 001204
Tract: 001205
Tract: 001206
Tract: 001301
Tract: 001302
Tract: 001400
Tract: 005300
Tract: 005401
Tract: 005402
Blockgroup: 1
Blockgroup: 2
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Blockgroup: 3
Tract: 005500
Tract: 005600
Tract: 005701
Tract: 005702
Tract: 005800
Tract: 005900
Tract: 006000
Tract: 010604
Blockgroup: 1
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1118
Block 1119
Block 1120
Block 1121
Block 1122
Block 1155
Block 1156
Block 1157
Block 1158
Block 1159
Block 1160
Block 1161
Block 1166
Block 1167
Block 1168
Block 1169
Block 1170
Block 1171
Block 1172
Block 1173
Block 1174
Block 1175
Block 1176
Block 1177
Block 1178
Block 1179
Block 1180
Block 1181
Block 1182
Block 1183
Block 1184
Block 1185
Block 1192
Block 1195
Block 1196
Block 1197
Block 1198
Block 1199
Block 1200
Block 1201
Block 1202
Block 1203
Block 1204
Block 1205
Block 1206
Block 1207
Block 1208
Block 1209
Block 1210
Block 1211
Block 1212
Block 1213
Block 1214
Block 1215
Block 1216
Block 1217
Block 1218
Block 1223
Block 1224
Block 1228
Block 1229
Block 1230
Block 1232
Block 1233
Block 1234
Block 1236
Block 1237
Block 1238
Block 1241
Block 1242
Block 1243
Block 1244
Block 1245
Block 1246
Block 1247
Block 1248
Block 1249
Block 1250
Block 1251
Block 1252
Block 1253
Block 1254
Block 1255
Block 1256
Block 1257
Block 1258
Block 1259
Block 1266
Block 1268
Block 1270
Blockgroup: 2
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Block 2070
Block 2071
Block 2072
Block 2073
Block 2074
Block 2075
Block 2076
Block 2077
Block 2078
Block 2079
Block 2080
Block 2081
Block 2082
Block 2083
Block 2084
Block 2085
Block 2086
Block 2087
Block 2088
Block 2089
Block 2090
Block 2091
Block 2092
Block 2093
Block 2094
Block 2095
Block 2096
Block 2097
Block 2098
Block 2099
Block 2100
Block 2101
Block 2102
Block 2103
Block 2104
Block 2105
Block 2106
Block 2107
Block 2108
Block 2109
Block 2110
Block 2111
Block 2112
Block 2113
Block 2114
Block 2115
Block 2116
Block 2117
Block 2118
Block 2119
Block 2120
Block 2121
Block 2122
Block 2123
Block 2124
Block 2125
Block 2126
Block 2127
Block 2128
Block 2129
Block 2130
Block 2131
Block 2132
Block 2133
Block 2134
Block 2135
Block 2136
Block 2137
Block 2138
Block 2139
Block 2140
Block 2141
Block 2142
Block 2143
Tract: 010900
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Blockgroup: 5
Blockgroup: 6
Blockgroup: 7
Blockgroup: 8
Block 8014
Block 8015
Block 8047
Block 8127
Block 8128
Block 8129
Block 8130
Block 8135
Tract: 011000
Tract: 011100
Christian County
De Witt County
Greene County
Jersey County
Macon County
Macoupin County
Madison County
Tract: 401901
Blockgroup: 2
Block 2030
Block 2031
Block 2033
Tract: 402000
Blockgroup: 1
Block 1009
Block 1011
Tract: 402200
Blockgroup: 2
Block 2016
Tract: 402300
Blockgroup: 1
Block 1002
Block 1003
Block 1010
Block 1011
Tract: 402701
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3025
Block 3026
Block 3028
Block 3029
Block 3030
Block 3033
Block 3044
Block 3053
Block 3054
Block 3055
Block 3056
Block 3057
Block 3058
Block 3060
Block 3061
Block 3063
Block 3064
Block 3065
Block 3066
Block 3067
Block 3069
Block 3070
Block 3079
Block 3082
Block 3084
Block 3086
Block 3087
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4016
Block 4017
Block 4018
Tract: 402721
Tract: 402722
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1060
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Tract: 402801
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2066
Block 2067
Block 2068
Block 2069
Block 2070
Tract: 402802
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Block 2070
Block 2071
Block 2072
Block 2073
Block 2074
Block 2075
Block 2076
Block 2077
Block 2078
Block 2079
Block 2082
Block 2083
Block 2084
Block 2085
Block 2086
Block 2087
Block 2088
Block 2089
Block 2090
Block 2091
Block 2092
Block 2093
Block 2094
Block 2095
Block 2096
Block 2097
Block 2098
Block 2099
Block 2100
Block 2101
Block 2102
Block 2103
Block 2104
Block 2105
Block 2106
Block 2107
Block 2108
Block 2109
Block 2110
Block 2111
Block 2112
Block 2113
Block 2114
Block 2115
Block 2116
Block 2117
Block 2118
Block 2119
Block 2120
Block 2121
Block 2122
Block 2123
Block 2124
Block 2125
Block 2126
Block 2127
Block 2128
Block 2129
Block 2130
Block 2131
Blockgroup: 3
Blockgroup: 4
Blockgroup: 5
Block 5000
Block 5001
Block 5002
Block 5003
Block 5004
Block 5005
Block 5006
Block 5014
Block 5022
Block 5023
Block 5024
Block 5025
Block 5028
Block 5029
Block 5030
Block 5031
Block 5032
Block 5033
Block 5034
Block 5035
Block 5036
Block 5037
Block 5038
Block 5039
Block 5040
Tract: 402803
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Block 2070
Block 2071
Block 2072
Block 2073
Block 2074
Block 2075
Block 2076
Block 2077
Block 2078
Block 2079
Block 2080
Block 2081
Block 2082
Block 2083
Block 2084
Block 2085
Block 2087
Block 2088
Block 2089
Block 2090
Block 2091
Block 2092
Block 2093
Block 2094
Block 2095
Block 2096
Block 2097
Block 2098
Block 2099
Block 2100
Block 2101
Block 2102
Block 2103
Block 2104
Block 2105
Block 2106
Block 2107
Block 2108
Block 2109
Block 2110
Block 2111
Block 2112
Block 2113
Block 2114
Block 2116
Block 2117
Block 2118
Block 2119
Block 2120
Block 2121
Block 2122
Tract: 402900
Tract: 403001
Tract: 403002
Tract: 403101
Tract: 403121
Tract: 403122
Tract: 403200
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3030
Block 3031
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Tract: 403300
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2016
Tract: 403401
Tract: 403402
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Blockgroup: 2
Block 2005
Block 2007
Block 2008
Block 2009
Blockgroup: 3
Block 3000
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4009
Block 4010
Block 4011
Block 4012
Block 4017
Block 4029
Tract: 403502
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Block 3045
Block 3046
Block 3049
Blockgroup: 4
Block 4019
Block 4020
Block 4022
Block 4025
Tract: 403533
Blockgroup: 3
Blockgroup: 4
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4013
Block 4014
Block 4015
Block 4016
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Block 4030
Block 4031
Block 4032
Block 4033
Block 4034
Block 4035
Block 4036
Block 4037
Block 4038
Block 4043
Block 4044
Block 4045
Block 4046
Block 4047
Block 4048
Block 4049
Block 4050
Block 4051
Block 4052
Block 4053
Tract: 403534
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2042
Block 2043
Block 2044
Block 2045
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Block 2070
Block 2071
Block 2072
Block 2073
Block 2074
Block 2075
Block 2076
Block 2077
Block 2078
Block 2079
Block 2080
Block 2081
Block 2082
Block 2083
Block 2084
Block 2085
Block 2086
Block 2087
Block 2088
Block 2089
Block 2090
Block 2091
Block 2092
Block 2093
Block 2094
Block 2095
Block 2096
Block 2097
Block 2098
Block 2099
Block 2100
Block 2101
Block 2102
Block 2103
Block 2104
Block 2105
Block 2106
Block 2107
Block 2108
Block 2109
Block 2110
Block 2111
Block 2112
Block 2113
Block 2114
Block 2115
Block 2116
Block 2117
Block 2120
Block 2121
Block 2122
Block 2123
Block 2124
Block 2125
Block 2126
Block 2127
Block 2128
Block 2129
Block 2130
Block 2131
Block 2132
Tract: 403801
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2068
Block 2070
Block 2071
Block 2072
Block 2073
Block 2074
Block 2075
Block 2076
Block 2077
Block 2078
Block 2079
Block 2080
Block 2081
Block 2082
Block 2083
Block 2084
Block 2085
Block 2086
Block 2087
Block 2088
Block 2089
Block 2090
Block 2091
Block 2092
Block 2093
Block 2094
Block 2095
Block 2096
Block 2097
Block 2098
Block 2099
Block 2100
Block 2101
Blockgroup: 3
Block 3006
Block 3007
Block 3008
Block 3009
Tract: 403802
Blockgroup: 1
Block 1003
Block 1004
Block 1005
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Block 4030
Block 4031
Block 4032
Block 4033
Block 4034
Block 4035
Block 4036
Block 4037
Block 4038
Block 4039
Block 4040
Block 4041
Block 4042
Block 4043
Block 4044
Block 4045
Block 4046
Block 4047
Block 4048
Block 4049
Block 4050
Block 4051
Block 4052
Block 4053
Block 4054
Block 4055
Block 4056
Block 4057
Block 4058
Block 4059
Block 4060
Block 4061
Block 4062
Block 4063
Block 4064
Block 4065
Block 4066
Block 4067
Block 4068
Block 4069
Block 4070
Block 4071
Block 4072
Block 4073
Block 4074
Block 4075
Block 4076
Block 4077
Block 4078
Block 4081
Block 4082
Block 4083
Block 4097
Block 4098
Block 4131
Block 4132
Block 4133
Block 4134
Block 4135
Block 4136
Block 4139
Block 4140
McLean County
Tract: 000102
Blockgroup: 1
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1010
Block 1011
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Blockgroup: 2
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2010
Block 2011
Block 2012
Block 2013
Blockgroup: 3
Blockgroup: 4
Tract: 000104
Blockgroup: 1
Blockgroup: 2
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2013
Block 2014
Block 2015
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2068
Block 2069
Block 2070
Block 2071
Block 2072
Block 2073
Block 2074
Tract: 000105
Blockgroup: 1
Block 1086
Block 1087
Tract: 000200
Tract: 000301
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3004
Block 3005
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Tract: 000302
Blockgroup: 1
Blockgroup: 3
Block 3041
Block 3042
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Block 3048
Block 3049
Block 3050
Block 3051
Block 3053
Block 3054
Block 3055
Block 3072
Block 3073
Block 3074
Block 3075
Block 3076
Block 3077
Block 3078
Block 3079
Block 3080
Block 3081
Block 3082
Block 3083
Block 3084
Block 3087
Tract: 000400
Tract: 000501
Blockgroup: 1
Block 1009
Block 1012
Block 1013
Blockgroup: 2
Block 2002
Block 2004
Block 2005
Tract: 001301
Blockgroup: 1
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1015
Block 1016
Block 1017
Blockgroup: 2
Block 2008
Block 2009
Block 2010
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Tract: 001302
Tract: 001303
Tract: 001402
Tract: 001403
Blockgroup: 1
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Blockgroup: 3
Tract: 001404
Tract: 001500
Tract: 001600
Tract: 001700
Blockgroup: 1
Blockgroup: 2
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Blockgroup: 3
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Tract: 002101
Blockgroup: 1
Blockgroup: 2
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2036
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2072
Block 2073
Block 2074
Block 2075
Block 2076
Block 2083
Block 2084
Block 2085
Block 2086
Block 2087
Tract: 002102
Blockgroup: 1
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1051
Block 1052
Block 1079
Block 1080
Block 1081
Tract: 005201
Blockgroup: 1
Block 1028
Block 1059
Block 1064
Tract: 005400
Blockgroup: 2
Blockgroup: 3
Block 3051
Block 3052
Block 3053
Block 3054
Block 3055
Block 3056
Block 3057
Block 3058
Block 3063
Block 3064
Block 3082
Block 3083
Block 3084
Block 3085
Block 3086
Block 3087
Block 3088
Block 3103
Block 3104
Block 3105
Block 3106
Blockgroup: 5
Block 5043
Block 5044
Block 5045
Block 5046
Block 5047
Block 5048
Block 5049
Block 5050
Block 5051
Block 5103
Block 5108
Block 5109
Block 5110
Block 5111
Block 5112
Block 5113
Block 5114
Block 5115
Block 5116
Block 5117
Block 5118
Block 5119
Block 5120
Block 5121
Block 5122
Block 5123
Block 5124
Block 5125
Block 5126
Block 5127
Block 5128
Block 5129
Block 5130
Block 5131
Block 5132
Block 5133
Block 5134
Block 5135
Block 5136
Block 5137
Block 5138
Block 5139
Block 5140
Block 5141
Block 5142
Block 5153
Block 5154
Block 5155
Block 5158
Block 5159
Block 5160
Blockgroup: 6
Block 6009
Block 6010
Block 6044
Block 6045
Block 6046
Block 6047
Block 6048
Block 6049
Block 6050
Block 6051
Block 6052
Block 6053
Tract: 005900
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Tract: 006000
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2016
Block 2017
Block 2025
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Block 3048
Block 3049
Block 3050
Block 3051
Block 3052
Block 3053
Block 3054
Block 3055
Block 3056
Block 3057
Block 3058
Block 3059
Block 3060
Block 3061
Block 3062
Block 3063
Block 3064
Block 3065
Block 3066
Block 3067
Block 3068
Block 3069
Block 3070
Block 3071
Block 3072
Block 3073
Block 3074
Block 3075
Block 3076
Block 3077
Block 3078
Block 3079
Block 3086
Block 3087
Block 3103
Block 3104
Block 3105
Block 3106
Block 3107
Block 3108
Block 3109
Block 3110
Block 3111
Block 3112
Block 3113
Block 3114
Block 3115
Block 3116
Block 3117
Block 3118
Block 3119
Block 3120
Block 3121
Block 3122
Block 3123
Block 3124
Block 3125
Block 3126
Block 3127
Block 3128
Block 3129
Block 3130
Block 3131
Block 3132
Block 3133
Block 3134
Block 3135
Block 3136
Block 3137
Block 3138
Block 3139
Block 3140
Block 3141
Block 3142
Block 3143
Block 3144
Block 3145
Block 3146
Block 3147
Block 3148
Block 3149
Block 3150
Block 3151
Block 3152
Block 3153
Block 3154
Block 3155
Block 3156
Block 3157
Block 3158
Block 3159
Block 3160
Block 3161
Block 3162
Block 3163
Block 3164
Block 3175
Block 3176
Block 3177
Block 3178
Block 3179
Block 3271
Block 3272
Block 3273
Block 3278
Block 3279
Block 3280
Block 3281
Block 3282
Block 3283
Block 3284
Block 3285
Block 3286
Block 3287
Block 3288
Block 3289
Block 3290
Block 3291
Block 3293
Block 3294
Block 3295
Block 3297
Block 3298
Block 3299
Block 3300
Block 3301
Block 3302
Block 3303
Block 3304
Block 3305
Montgomery County
Piatt County
Sangamon County
Tract: 000100
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3006
Block 3007
Block 3008
Block 3009
Block 3013
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Block 3048
Block 3049
Block 3050
Block 3051
Block 3052
Block 3053
Block 3054
Block 3055
Block 3056
Block 3057
Block 3058
Block 3059
Block 3060
Block 3061
Block 3062
Block 3063
Block 3064
Block 3065
Block 3066
Block 3067
Block 3068
Block 3069
Block 3070
Block 3071
Block 3072
Block 3073
Block 3074
Block 3075
Block 3076
Block 3077
Block 3078
Block 3079
Block 3080
Block 3081
Block 3082
Block 3083
Block 3084
Block 3085
Block 3086
Block 3087
Block 3088
Block 3089
Block 3090
Block 3091
Block 3092
Block 3093
Block 3094
Block 3095
Block 3096
Block 3097
Block 3098
Block 3099
Block 3100
Block 3101
Block 3102
Block 3103
Blockgroup: 4
Block 4081
Block 4082
Block 4083
Block 4084
Tract: 000201
Blockgroup: 1
Block 1018
Block 1019
Block 1025
Blockgroup: 2
Block 2000
Block 2002
Block 2010
Block 2011
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2024
Block 2025
Blockgroup: 3
Tract: 000202
Blockgroup: 1
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Tract: 000300
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3002
Block 3004
Block 3005
Block 3006
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Block 3048
Block 3049
Block 3050
Block 3051
Block 3052
Block 3053
Block 3054
Block 3055
Block 3056
Block 3057
Block 3058
Block 3059
Block 3060
Block 3061
Block 3062
Block 3063
Block 3064
Block 3065
Tract: 000400
Tract: 000501
Blockgroup: 1
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Blockgroup: 2
Block 2030
Tract: 000503
Tract: 000504
Blockgroup: 1
Block 1025
Block 1028
Blockgroup: 2
Block 2001
Block 2002
Block 2006
Block 2008
Block 2009
Blockgroup: 3
Tract: 000600
Blockgroup: 2
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2025
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Blockgroup: 3
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Blockgroup: 4
Blockgroup: 5
Blockgroup: 6
Tract: 000700
Blockgroup: 1
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Blockgroup: 2
Tract: 000800
Tract: 000900
Tract: 001001
Blockgroup: 1
Block 1000
Block 1001
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Tract: 001004
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Blockgroup: 3
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4017
Blockgroup: 5
Block 5000
Block 5001
Block 5002
Block 5003
Block 5004
Block 5005
Block 5006
Block 5007
Block 5008
Block 5009
Block 5010
Block 5011
Tract: 001100
Tract: 001200
Tract: 001300
Tract: 001400
Tract: 001500
Tract: 001600
Tract: 001700
Tract: 001800
Tract: 001900
Tract: 002100
Blockgroup: 1
Block 1000
Block 1001
Block 1005
Block 1006
Block 1007
Block 1032
Block 1033
Block 1034
Block 1035
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2017
Blockgroup: 3
Blockgroup: 4
Tract: 002200
Tract: 002300
Tract: 002400
Tract: 002500
Tract: 002600
Tract: 002700
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Block 3048
Block 3049
Block 3050
Block 3051
Block 3052
Block 3053
Block 3054
Block 3055
Block 3056
Block 3057
Block 3058
Block 3059
Block 3060
Block 3061
Block 3062
Block 3063
Block 3064
Block 3065
Block 3066
Block 3067
Block 3068
Block 3069
Block 3070
Block 3071
Block 3072
Block 3073
Block 3074
Block 3075
Block 3076
Block 3077
Block 3078
Block 3079
Block 3080
Block 3081
Block 3082
Block 3083
Block 3084
Block 3085
Block 3086
Block 3087
Block 3088
Block 3089
Block 3090
Block 3091
Block 3092
Block 3093
Block 3094
Block 3095
Block 3096
Block 3097
Block 3098
Block 3099
Block 3100
Block 3101
Block 3102
Block 3103
Block 3104
Block 3105
Block 3106
Block 3107
Block 3108
Block 3109
Block 3110
Block 3111
Block 3112
Block 3115
Block 3117
Tract: 002801
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Tract: 002802
Blockgroup: 1
Block 1000
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2050
Block 2051
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2065
Blockgroup: 3
Tract: 003000
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4008
Tract: 003100
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3022
Block 3023
Block 3024
Block 3025
Block 3027
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3040
Block 3042
Block 3043
Block 3044
Block 3047
Block 3048
Block 3049
Block 3051
Block 3052
Block 3056
Block 3057
Block 3058
Block 3059
Block 3060
Block 3061
Block 3062
Block 3063
Block 3064
Block 3065
Block 3066
Block 3068
Block 3069
Block 3071
Block 3072
Block 3073
Block 3074
Block 3075
Block 3076
Block 3077
Block 3078
Block 3080
Block 3081
Block 3082
Block 3083
Block 3084
Block 3085
Block 3087
Block 3088
Block 3089
Block 3090
Block 3091
Block 3092
Block 3093
Block 3094
Block 3095
Block 3096
Block 3097
Block 3098
Block 3099
Block 3100
Block 3101
Block 3102
Block 3104
Block 3105
Block 3106
Block 3107
Block 3109
Block 3110
Block 3111
Block 3114
Block 3115
Block 3116
Block 3117
Block 3118
Block 3119
Block 3120
Block 3121
Block 3122
Block 3123
Block 3124
Block 3125
Block 3126
Block 3127
Block 3128
Block 3129
Block 3130
Block 3131
Block 3132
Block 3133
Block 3134
Block 3135
Block 3136
Block 3137
Block 3138
Block 3139
Block 3140
Block 3141
Block 3142
Block 3143
Block 3144
Block 3145
Block 3146
Block 3147
Block 3148
Block 3149
Block 3150
Block 3151
Block 3152
Block 3153
Block 3154
Block 3155
Block 3156
Block 3157
Block 3158
Block 3159
Block 3160
Block 3161
Block 3162
Block 3163
Block 3164
Block 3165
Block 3166
Block 3167
Block 3168
Block 3169
Block 3170
Block 3171
Block 3172
Block 3173
Block 3174
Block 3175
Block 3176
Block 3177
Block 3178
Block 3179
Block 3180
Block 3181
Block 3182
Block 3183
Block 3184
Block 3185
Block 3186
Block 3187
Block 3188
Block 3194
Block 3197
Block 3198
Block 3199
Block 3200
Block 3201
Block 3202
Block 3203
Block 3204
Block 3205
Block 3206
Block 3208
Block 3209
Block 3210
Block 3211
Block 3212
Block 3213
Block 3214
Block 3215
Block 3216
Block 3217
Block 3218
Block 3220
Block 3234
Block 3235
Block 3236
Block 3237
Block 3238
Block 3239
Block 3241
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4030
Block 4031
Block 4038
Block 4043
Block 4044
Block 4045
Block 4046
Block 4047
Block 4048
Block 4049
Block 4050
Block 4051
Block 4052
Block 4060
Block 4061
Block 4112
Block 4113
Block 4114
Block 4115
Block 4116
Block 4117
Block 4118
Block 4119
Block 4120
Block 4121
Block 4122
Block 4126
Block 4128
Tract: 003300
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1017
Tract: 003801
Blockgroup: 2
Block 2076
Tract: 003901
Tract: 003902
Blockgroup: 1
Block 1017
Block 1018
Block 1019
Block 1021
Block 1022
Block 1023
Block 1024
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Blockgroup: 2
Block 2008
Block 2009
Block 2010
Block 2016
Block 2018
Block 2019
Block 2020
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Block 2070
Block 2071
Block 2072
Block 2073
Block 2074
Block 2075
Block 2076
Block 2077
Block 2078
Block 2079
Block 2080
Block 2081
Block 2082
Block 2083
Block 2084
Block 2085
Block 2086
Block 2087
Block 2088
Block 2089
Block 2090
Block 2091
Blockgroup: 3
Block 3029
(Source: P.A. 97-14, eff. 6-24-11.)

(10 ILCS 77/10.14)
Sec. 10.14. Congressional District No. 14. Congressional District No. 14 is comprised of:

District: 14
DeKalb County
Tract: 000400
Blockgroup: 1
Block 1031
Block 1033
Block 1037
Block 1040
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1087
Block 1088
Block 1089
Block 1090
Block 1091
Block 1092
Block 1093
Block 1094
Block 1095
Block 1096
Block 1097
Block 1098
Block 1099
Block 1100
Block 1101
Block 1102
Block 1103
Block 1104
Block 1105
Block 1106
Block 1107
Block 1108
Block 1109
Block 1110
Block 1111
Block 1112
Block 1113
Block 1114
Block 1115
Block 1116
Block 1117
Block 1118
Block 1119
Block 1120
Block 1121
Block 1122
Block 1123
Block 1124
Block 1125
Block 1126
Block 1127
Block 1128
Block 1129
Block 1130
Block 1131
Block 1132
Block 1133
Block 1134
Block 1135
Block 1136
Block 1137
Block 1138
Block 1139
Block 1140
Block 1141
Block 1142
Block 1143
Block 1144
Block 1145
Block 1146
Block 1147
Block 1148
Block 1149
Block 1150
Block 1151
Block 1152
Block 1153
Block 1154
Block 1155
Block 1156
Block 1157
Block 1158
Block 1159
Block 1160
Block 1161
Block 1162
Block 1163
Block 1164
Block 1165
Block 1166
Block 1167
Block 1168
Block 1169
Block 1170
Block 1171
Block 1172
Block 1173
Block 1174
Block 1175
Block 1176
Block 1177
Block 1178
Block 1179
Block 1180
Block 1181
Block 1182
Block 1183
Block 1184
Block 1185
Block 1186
Block 1187
Block 1188
Block 1189
Block 1190
Block 1191
Blockgroup: 2
Block 2056
Block 2058
Block 2067
Block 2069
Block 2070
Block 2071
Block 2072
Block 2073
Block 2074
Block 2075
Block 2076
Block 2077
Block 2078
Block 2079
Block 2080
Block 2081
Block 2082
Block 2083
Block 2084
Block 2085
Block 2086
Block 2087
Block 2088
Block 2089
Block 2090
Block 2091
Block 2092
Block 2093
Block 2094
Block 2095
Block 2096
Block 2097
Block 2098
Block 2099
Block 2100
Block 2101
Block 2102
Block 2103
Block 2104
Block 2105
Block 2106
Block 2107
Block 2114
Block 2115
Block 2116
Block 2117
Block 2118
Block 2119
Block 2120
Block 2121
Block 2122
Block 2123
Block 2124
Block 2125
Tract: 000500
Blockgroup: 1
Block 1000
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2070
Tract: 000600
Tract: 000700
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Blockgroup: 2
Tract: 000800
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3017
Block 3018
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3034
Block 3059
Block 3060
Block 3061
Block 3073
Block 3074
Block 3075
Block 3076
Block 3077
Block 3078
Block 3079
Block 3080
Block 3081
Block 3082
Block 3083
Block 3084
Block 3085
Block 3086
Block 3089
Block 3090
Block 3097
Block 3098
Block 3099
Block 3100
Block 3101
Block 3102
Block 3103
Block 3104
Block 3105
Block 3106
Block 3107
Block 3108
Block 3109
Block 3110
Block 3111
Block 3112
Block 3113
Block 3114
Block 3115
Block 3120
Block 3121
Block 3122
Block 3123
Block 3124
Block 3126
Block 3127
Block 3128
Block 3129
Block 3130
Tract: 001500
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3079
Block 3080
Block 3093
Block 3094
Block 3095
Block 3096
Tract: 001600
Tract: 001700
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1091
Block 1092
Block 1093
Block 1094
Block 1095
Block 1096
Block 1097
Block 1098
Block 1099
Block 1100
Block 1101
Block 1104
Block 1105
Block 1106
Block 1107
Block 1108
Block 1109
Block 1110
Block 1111
Block 1112
Block 1113
Block 1121
Block 1122
Block 1123
Block 1124
Block 1125
Block 1126
Block 1129
Block 1130
Block 1131
Block 1132
Block 1133
Block 1134
Block 1135
Block 1136
Block 1137
Block 1138
Block 1159
Block 1160
Block 1161
Block 1162
Block 1163
Block 1164
Block 1165
Block 1166
Block 1167
Block 1168
Block 1170
Block 1171
Block 1172
Block 1173
Block 1174
Block 1175
Block 1176
Block 1177
Block 1178
Block 1184
Block 1185
Block 1186
Block 1187
Block 1188
Block 1189
Block 1190
Block 1191
Block 1192
Block 1193
Block 1194
Block 1195
Block 1196
Block 1197
Block 1198
Block 1199
Block 1200
Block 1201
Block 1202
Block 1203
Block 1204
Block 1205
Block 1206
Block 1207
Block 1208
Block 1209
Block 1210
Block 1211
Block 1212
Block 1213
Block 1214
Block 1215
Block 1216
Block 1217
Block 1218
Block 1219
Block 1220
Block 1221
Block 1222
Block 1223
Block 1224
Block 1225
Block 1226
Block 1230
Block 1231
Block 1232
Block 1233
Block 1234
Block 1235
Block 1236
Block 1237
Block 1238
Block 1239
Block 1240
Block 1241
Block 1242
Block 1243
Block 1244
Block 1245
Blockgroup: 2
Tract: 001900
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1030
Block 1031
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1087
Block 1088
Block 1089
Block 1090
Block 1091
Block 1092
Block 1093
Block 1094
Block 1095
Block 1096
Block 1097
Block 1098
Block 1099
Block 1100
Block 1101
Block 1102
Block 1103
Block 1104
Block 1105
Block 1106
Block 1107
Block 1108
Block 1109
Block 1110
Block 1111
Block 1112
Block 1113
Block 1114
Blockgroup: 2
Tract: 002000
Tract: 002100
DuPage County
Tract: 841401
Blockgroup: 1
Block 1074
Tract: 841501
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3012
Block 3013
Block 3014
Block 3015
Blockgroup: 4
Block 4073
Block 4074
Block 4078
Block 4090
Block 4091
Block 4092
Block 4093
Block 4094
Block 4095
Block 4096
Block 4122
Block 4128
Block 4129
Block 4130
Block 4131
Block 4132
Block 4133
Block 4134
Block 4135
Block 4136
Block 4137
Block 4138
Block 4139
Block 4140
Block 4141
Block 4142
Tract: 841503
Blockgroup: 2
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Tract: 841504
Blockgroup: 1
Block 1005
Tract: 841603
Blockgroup: 1
Block 1014
Block 1015
Block 1016
Block 1017
Block 1024
Block 1025
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1076
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1087
Block 1088
Block 1089
Block 1090
Block 1091
Block 1092
Block 1093
Block 1094
Block 1095
Block 1096
Block 1097
Block 1098
Block 1099
Block 1100
Block 1101
Block 1102
Block 1103
Block 1104
Block 1108
Blockgroup: 2
Blockgroup: 3
Tract: 841604
Tract: 841605
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Block 2070
Block 2071
Block 2072
Block 2073
Block 2074
Block 2075
Block 2076
Block 2077
Block 2078
Block 2079
Block 2080
Block 2081
Block 2082
Block 2083
Block 2084
Block 2085
Block 2086
Block 2087
Block 2088
Block 2089
Block 2090
Block 2091
Block 2092
Block 2093
Block 2094
Block 2095
Block 2096
Block 2097
Block 2098
Block 2099
Block 2100
Block 2101
Block 2102
Block 2103
Block 2104
Block 2105
Block 2106
Block 2107
Block 2108
Blockgroup: 3
Tract: 841606
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1007
Tract: 841607
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Block 3048
Block 3049
Block 3050
Block 3051
Block 3052
Block 3053
Block 3054
Block 3055
Block 3056
Kane County
Tract: 850701
Blockgroup: 2
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Block 2070
Block 2071
Block 2072
Block 2073
Block 2074
Block 2075
Block 2076
Block 2077
Block 2078
Block 2079
Block 2080
Block 2081
Block 2082
Block 2083
Block 2084
Block 2085
Block 2086
Block 2087
Block 2088
Block 2111
Block 2112
Block 2113
Block 2114
Block 2115
Block 2116
Block 2117
Block 2118
Block 2119
Block 2120
Block 2121
Block 2132
Block 2133
Block 2134
Block 2135
Block 2136
Block 2137
Block 2138
Block 2139
Block 2140
Block 2141
Block 2142
Block 2143
Block 2144
Block 2145
Block 2146
Block 2147
Block 2148
Block 2149
Block 2150
Block 2151
Block 2152
Block 2153
Block 2154
Block 2155
Block 2156
Block 2157
Block 2158
Block 2159
Block 2160
Block 2161
Block 2162
Block 2163
Block 2164
Block 2165
Block 2166
Block 2167
Block 2168
Block 2169
Block 2170
Block 2171
Block 2172
Block 2173
Block 2174
Block 2175
Block 2176
Block 2177
Block 2178
Block 2179
Block 2180
Block 2181
Block 2182
Block 2183
Block 2184
Block 2185
Block 2186
Block 2187
Block 2188
Block 2189
Block 2190
Block 2191
Block 2192
Block 2193
Block 2194
Block 2195
Block 2196
Block 2197
Block 2198
Block 2199
Block 2200
Block 2201
Block 2202
Block 2203
Block 2204
Block 2205
Block 2206
Block 2207
Block 2208
Block 2209
Block 2210
Block 2211
Block 2212
Block 2213
Block 2216
Block 2251
Block 2252
Block 2253
Block 2255
Block 2256
Block 2258
Block 2259
Block 2260
Block 2261
Block 2262
Block 2263
Block 2270
Block 2271
Blockgroup: 3
Blockgroup: 4
Tract: 850702
Tract: 850703
Tract: 851905
Blockgroup: 2
Block 2017
Tract: 852002
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Blockgroup: 4
Block 4007
Block 4008
Block 4009
Block 4011
Block 4012
Block 4013
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Block 4030
Block 4031
Block 4032
Block 4033
Block 4034
Block 4035
Block 4039
Block 4040
Block 4042
Block 4043
Block 4053
Tract: 852003
Blockgroup: 1
Block 1015
Block 1039
Tract: 852101
Blockgroup: 1
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Tract: 852102
Blockgroup: 4
Block 4024
Block 4042
Tract: 852201
Tract: 852202
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Blockgroup: 2
Blockgroup: 3
Tract: 852300
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1006
Block 1007
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Blockgroup: 2
Tract: 852401
Tract: 852402
Tract: 852403
Tract: 852500
Tract: 852601
Tract: 852606
Tract: 852700
Tract: 852803
Tract: 852805
Tract: 852806
Tract: 852807
Tract: 852808
Tract: 854501
Tract: 854503
Tract: 854504
Tract: 854800
Kendall County
Tract: 890101
Blockgroup: 1
Block 1187
Block 1223
Block 1224
Block 1225
Block 1226
Block 1227
Block 1228
Block 1229
Block 1230
Block 1231
Block 1232
Block 1233
Block 1234
Block 1236
Block 1237
Block 1238
Block 1239
Block 1240
Block 1241
Block 1242
Block 1243
Block 1244
Block 1245
Block 1246
Block 1247
Block 1248
Block 1249
Block 1250
Block 1251
Block 1252
Block 1253
Block 1254
Block 1255
Block 1276
Block 1280
Block 1281
Block 1294
Block 1301
Block 1303
Block 1304
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Block 2070
Block 2071
Block 2072
Block 2073
Block 2074
Block 2075
Block 2076
Block 2077
Block 2078
Block 2079
Block 2080
Block 2081
Block 2082
Block 2083
Block 2084
Block 2085
Block 2086
Block 2087
Block 2088
Block 2089
Block 2090
Block 2091
Block 2092
Block 2093
Block 2094
Block 2095
Tract: 890102
Tract: 890301
Blockgroup: 1
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Blockgroup: 2
Block 2041
Block 2056
Block 2057
Block 2058
Block 2059
Block 2062
Block 2063
Block 2065
Block 2066
Tract: 890302
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Blockgroup: 2
Blockgroup: 3
Block 3031
Block 3032
Block 3033
Blockgroup: 4
Block 4010
Block 4011
Block 4012
Block 4013
Block 4023
Tract: 890400
Blockgroup: 1
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1087
Block 1088
Block 1089
Block 1090
Block 1091
Block 1092
Block 1093
Block 1094
Block 1095
Block 1096
Block 1097
Block 1098
Block 1099
Block 1100
Block 1101
Block 1102
Block 1103
Block 1104
Block 1105
Block 1106
Block 1107
Block 1108
Block 1109
Block 1110
Block 1111
Block 1112
Block 1113
Block 1114
Block 1115
Block 1116
Block 1117
Block 1118
Block 1119
Block 1120
Block 1121
Block 1122
Block 1123
Block 1124
Block 1125
Block 1126
Block 1128
Block 1129
Block 1133
Block 1134
Block 1135
Block 1136
Block 1137
Block 1138
Block 1139
Block 1140
Block 1141
Block 1142
Block 1143
Block 1144
Block 1145
Block 1146
Block 1147
Block 1148
Block 1149
Block 1150
Block 1151
Block 1152
Block 1153
Block 1154
Block 1155
Block 1156
Block 1157
Block 1158
Block 1159
Block 1160
Block 1161
Block 1162
Block 1163
Block 1164
Block 1165
Block 1166
Block 1167
Block 1168
Block 1169
Block 1170
Block 1171
Block 1172
Block 1173
Block 1174
Block 1175
Block 1176
Block 1177
Block 1178
Block 1179
Block 1180
Block 1181
Block 1182
Block 1183
Block 1184
Block 1185
Block 1186
Block 1187
Block 1188
Block 1189
Block 1190
Block 1191
Block 1192
Block 1193
Block 1194
Block 1195
Block 1196
Block 1197
Block 1198
Block 1199
Block 1200
Block 1201
Block 1202
Block 1203
Block 1204
Block 1205
Block 1206
Block 1207
Block 1208
Block 1209
Block 1210
Block 1211
Block 1212
Block 1213
Block 1214
Block 1215
Block 1216
Block 1217
Block 1218
Block 1219
Block 1220
Block 1221
Block 1222
Block 1223
Block 1224
Block 1225
Block 1226
Block 1227
Block 1228
Block 1229
Block 1230
Block 1231
Block 1232
Block 1233
Block 1234
Block 1235
Block 1236
Block 1237
Block 1238
Block 1239
Block 1240
Block 1241
Block 1242
Block 1243
Block 1244
Block 1245
Block 1246
Block 1247
Block 1248
Block 1249
Block 1250
Block 1251
Block 1252
Block 1253
Block 1254
Block 1255
Block 1256
Block 1257
Block 1258
Block 1259
Block 1260
Block 1261
Block 1262
Block 1263
Block 1264
Block 1265
Block 1266
Block 1267
Block 1268
Block 1269
Block 1270
Block 1271
Block 1272
Block 1273
Block 1274
Block 1275
Block 1276
Block 1277
Block 1278
Block 1279
Block 1280
Block 1281
Block 1282
Block 1283
Block 1284
Block 1285
Block 1286
Block 1287
Block 1288
Block 1289
Block 1290
Block 1291
Block 1292
Block 1293
Block 1294
Block 1295
Block 1296
Block 1297
Block 1298
Block 1299
Block 1300
Block 1301
Block 1302
Block 1303
Block 1304
Block 1305
Block 1306
Block 1307
Block 1308
Block 1309
Block 1310
Block 1311
Block 1312
Block 1313
Block 1314
Block 1315
Block 1316
Block 1317
Block 1318
Block 1319
Block 1320
Block 1321
Block 1322
Block 1323
Block 1324
Block 1325
Block 1326
Block 1327
Block 1328
Block 1329
Block 1330
Block 1331
Block 1332
Block 1333
Block 1334
Block 1335
Block 1336
Block 1337
Block 1338
Block 1339
Block 1340
Block 1341
Block 1342
Block 1343
Block 1344
Block 1345
Block 1346
Block 1347
Block 1348
Block 1349
Block 1350
Block 1351
Block 1352
Block 1353
Block 1354
Block 1355
Block 1356
Block 1357
Block 1358
Block 1359
Block 1360
Block 1361
Block 1362
Block 1363
Block 1364
Block 1365
Block 1366
Block 1367
Block 1368
Block 1369
Block 1370
Block 1380
Block 1381
Block 1382
Block 1388
Block 1390
Block 1411
Block 1412
Block 1413
Block 1414
Blockgroup: 2
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Block 2070
Block 2071
Block 2072
Block 2073
Block 2074
Block 2075
Block 2076
Block 2077
Block 2078
Block 2079
Block 2080
Block 2081
Block 2082
Block 2083
Block 2084
Block 2085
Block 2086
Block 2087
Block 2088
Block 2089
Block 2090
Block 2091
Block 2092
Block 2093
Block 2094
Block 2095
Block 2096
Block 2097
Block 2098
Block 2099
Block 2100
Block 2101
Block 2102
Block 2103
Block 2104
Block 2105
Block 2106
Block 2107
Block 2108
Block 2109
Block 2110
Block 2111
Block 2112
Block 2113
Block 2114
Block 2115
Block 2116
Block 2117
Block 2118
Block 2119
Block 2120
Block 2121
Block 2122
Block 2123
Block 2124
Block 2125
Block 2126
Block 2127
Block 2128
Block 2129
Block 2130
Block 2131
Block 2132
Block 2133
Block 2134
Block 2135
Block 2136
Block 2137
Block 2138
Block 2139
Block 2140
Block 2141
Block 2142
Block 2143
Block 2144
Block 2145
Block 2146
Block 2147
Block 2148
Block 2149
Block 2150
Block 2151
Block 2152
Block 2153
Block 2154
Block 2155
Block 2156
Block 2157
Block 2158
Block 2159
Block 2160
Block 2161
Block 2162
Block 2163
Block 2164
Block 2165
Block 2166
Block 2167
Block 2168
Block 2169
Block 2170
Block 2171
Block 2172
Block 2173
Block 2174
Block 2175
Block 2176
Block 2177
Block 2178
Block 2179
Block 2180
Block 2181
Block 2182
Block 2183
Block 2184
Block 2185
Block 2186
Block 2187
Block 2188
Block 2189
Block 2190
Block 2191
Block 2192
Block 2193
Block 2194
Block 2195
Block 2196
Block 2197
Block 2198
Block 2199
Block 2200
Block 2201
Block 2202
Block 2203
Block 2204
Block 2205
Block 2206
Block 2207
Block 2208
Block 2209
Block 2210
Block 2211
Block 2212
Block 2213
Block 2214
Block 2215
Block 2216
Block 2217
Block 2218
Block 2219
Block 2220
Block 2221
Block 2222
Block 2223
Block 2224
Block 2225
Block 2226
Block 2227
Block 2228
Block 2229
Block 2230
Block 2231
Block 2232
Block 2233
Block 2234
Block 2235
Block 2236
Block 2237
Block 2238
Block 2239
Block 2240
Block 2241
Block 2242
Block 2243
Block 2244
Block 2245
Block 2246
Block 2247
Block 2248
Block 2249
Block 2250
Block 2251
Block 2252
Block 2253
Block 2254
Block 2255
Block 2256
Blockgroup: 3
Blockgroup: 4
Tract: 890500
Tract: 890600
Tract: 890700
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1087
Block 1088
Block 1089
Block 1090
Block 1091
Block 1092
Block 1093
Block 1094
Block 1095
Block 1096
Block 1097
Block 1098
Block 1099
Block 1100
Block 1101
Block 1107
Block 1108
Block 1109
Block 1110
Block 1111
Block 1112
Block 1113
Block 1114
Block 1115
Block 1129
Block 1145
Block 1146
Block 1147
Block 1148
Block 1149
Block 1150
Block 1151
Block 1152
Block 1153
Block 1154
Block 1155
Block 1156
Block 1157
Block 1158
Block 1159
Block 1160
Block 1161
Block 1162
Block 1163
Block 1164
Block 1165
Block 1166
Block 1167
Block 1168
Block 1169
Block 1170
Block 1173
Block 1174
Block 1175
Block 1176
Block 1180
Block 1181
Blockgroup: 2
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2084
Block 2085
Block 2086
Block 2087
Block 2088
Block 2089
Block 2090
Block 2097
Block 2098
Block 2099
Block 2100
Block 2101
Block 2102
Block 2103
Block 2104
Block 2105
Block 2106
Block 2107
Block 2108
Block 2109
Block 2110
Block 2111
Block 2112
Block 2113
Block 2114
Block 2115
Block 2116
Block 2117
Block 2118
Block 2119
Block 2120
Block 2121
Block 2122
Block 2123
Block 2124
Block 2125
Block 2126
Block 2127
Block 2128
Block 2129
Block 2130
Block 2131
Block 2132
Block 2133
Block 2134
Block 2135
Block 2136
Block 2137
Block 2138
Block 2139
Block 2140
Block 2141
Block 2142
Block 2143
Block 2144
Block 2145
Block 2146
Block 2147
Block 2148
Block 2149
Block 2150
Block 2151
Block 2152
Block 2153
Block 2154
Block 2155
Block 2156
Block 2157
Block 2158
Block 2159
Block 2160
Block 2161
Block 2162
Block 2163
Block 2164
Block 2165
Block 2166
Block 2167
Block 2168
Block 2169
Block 2170
Block 2171
Block 2172
Block 2173
Block 2174
Block 2175
Block 2176
Block 2177
Block 2178
Block 2179
Block 2180
Block 2181
Block 2182
Block 2183
Block 2184
Block 2185
Block 2186
Block 2187
Block 2188
Block 2189
Block 2190
Block 2191
Block 2192
Block 2193
Block 2194
Block 2195
Block 2196
Block 2197
Block 2198
Block 2199
Block 2200
Block 2201
Block 2202
Block 2203
Block 2204
Block 2205
Block 2206
Block 2207
Block 2208
Block 2209
Block 2210
Block 2211
Block 2212
Block 2213
Block 2214
Block 2215
Block 2216
Block 2217
Block 2218
Block 2219
Block 2220
Block 2221
Block 2222
Block 2223
Block 2224
Block 2225
Block 2226
Block 2227
Block 2228
Block 2229
Block 2230
Block 2231
Block 2232
Block 2233
Block 2234
Block 2235
Block 2236
Block 2237
Block 2238
Block 2239
Block 2240
Block 2241
Block 2242
Block 2243
Block 2244
Block 2245
Block 2246
Block 2247
Block 2248
Block 2249
Block 2250
Block 2251
Block 2252
Block 2253
Block 2254
Block 2255
Block 2256
Block 2257
Block 2258
Block 2259
Block 2260
Block 2261
Block 2262
Block 2263
Block 2264
Block 2265
Block 2266
Block 2267
Block 2268
Block 2269
Block 2270
Block 2271
Block 2272
Block 2273
Block 2274
Block 2275
Block 2276
Block 2277
Block 2278
Block 2279
Block 2280
Block 2281
Block 2282
Block 2283
Block 2284
Block 2285
Block 2286
Block 2287
Block 2291
Block 2292
Block 2293
Block 2294
Block 2295
Block 2299
Blockgroup: 3
Blockgroup: 4
Blockgroup: 5
Lake County
Tract: 860805
Tract: 860806
Tract: 860807
Tract: 860808
Tract: 860809
Tract: 860810
Tract: 860811
Tract: 860903
Blockgroup: 3
Block 3006
Block 3007
Block 3008
Block 3012
Block 3013
Block 3019
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3043
Block 3045
Tract: 861007
Tract: 861008
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3011
Block 3012
Block 3017
Blockgroup: 4
Block 4000
Tract: 861009
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1045
Tract: 861012
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1075
Block 1077
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Block 2070
Block 2071
Block 2072
Block 2073
Block 2074
Block 2075
Block 2077
Block 2079
Block 2080
Block 2081
Block 2082
Block 2083
Block 2084
Block 2086
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3026
Block 3027
Block 3028
Tract: 861013
Blockgroup: 1
Block 1001
Block 1002
Tract: 861504
Blockgroup: 4
Block 4007
Block 4008
Tract: 861505
Tract: 861506
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3044
Block 3045
Block 3046
Block 3047
Block 3049
Block 3051
Tract: 861507
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2021
Block 2030
Block 2031
Block 2032
Block 2033
Block 2066
Block 2072
Block 2073
Block 2074
Block 2076
Block 2077
Block 2078
Block 2079
Block 2080
Block 2082
Block 2083
Tract: 861508
Blockgroup: 1
Blockgroup: 2
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Tract: 861509
Tract: 861510
Blockgroup: 2
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Tract: 861603
Blockgroup: 1
Block 1000
Block 1001
Block 1049
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2067
Block 2068
Block 2069
Block 2070
Tract: 861604
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1065
Block 1079
Block 1080
Block 1081
Block 1082
Block 1084
Block 1085
Block 1086
Block 1089
Block 1090
Block 1091
Block 1092
Block 1093
Block 1094
Block 1095
Block 1096
Block 1097
Block 1098
Block 1099
Block 1100
Block 1101
Block 1102
Block 1103
Block 1104
Blockgroup: 3
Tract: 864101
Blockgroup: 1
Block 1121
Block 1122
Block 1123
Block 1126
Block 1127
Block 1128
Block 1129
Block 1130
Block 1131
Block 1132
Block 1133
Block 1134
Block 1135
Block 1136
Block 1137
Block 1138
Block 1139
Block 1153
Block 1164
Blockgroup: 2
Block 2066
Block 2067
Block 2068
Block 2069
Block 2071
Block 2072
Block 2074
Block 2075
Block 2076
Block 2077
Block 2078
Block 2079
Block 2080
Block 2081
Block 2082
Block 2083
Block 2084
Block 2085
Block 2086
Block 2087
Block 2088
Block 2089
Block 2090
Block 2091
Block 2092
Block 2093
Block 2094
Block 2095
Block 2096
Block 2097
Block 2098
Block 2099
Block 2100
Block 2101
Block 2102
Block 2103
Block 2104
Block 2105
Block 2106
Block 2107
Block 2108
Block 2109
Block 2110
Block 2111
Block 2112
Block 2113
Block 2114
Block 2115
Block 2116
Block 2117
Block 2118
Block 2119
Block 2120
Block 2121
Block 2122
Block 2123
Block 2124
Block 2125
Block 2126
Block 2127
Block 2128
Block 2129
Block 2130
Block 2131
Block 2132
Block 2138
Block 2139
Block 2140
Block 2141
Block 2142
Block 2143
Block 2145
Blockgroup: 3
Tract: 864105
Blockgroup: 1
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1082
Block 1083
Block 1084
Tract: 864107
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Block 2070
Block 2071
Block 2072
Block 2073
Block 2074
Block 2075
Block 2076
Block 2077
Block 2078
Tract: 864203
Tract: 864204
Tract: 864205
Tract: 864206
Tract: 866000
Blockgroup: 1
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1033
Block 1044
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1087
Block 1088
Block 1089
Block 1090
Block 1091
Block 1092
Block 1093
Block 1094
Block 1095
Block 1096
Block 1097
Block 1098
Block 1099
Block 1100
Block 1101
Block 1102
Block 1103
Block 1104
Block 1105
Block 1106
Block 1107
Block 1108
Block 1109
Block 1110
Block 1111
Block 1112
Block 1113
Block 1114
Block 1115
Block 1116
Block 1117
Block 1119
Block 1120
Block 1121
Block 1122
Block 1124
Block 1125
Block 1126
Block 1127
Block 1128
Block 1129
Block 1130
Block 1131
Blockgroup: 2
Blockgroup: 3
McHenry County
Tract: 870101
Tract: 870102
Tract: 870200
Tract: 870301
Tract: 870302
Tract: 870401
Tract: 870402
Tract: 870500
Tract: 870603
Tract: 870604
Tract: 870605
Tract: 870606
Tract: 870702
Tract: 870703
Tract: 870704
Tract: 870803
Tract: 870807
Tract: 870808
Tract: 870809
Tract: 870810
Tract: 870811
Tract: 870812
Tract: 870902
Tract: 870903
Tract: 870904
Tract: 870905
Tract: 871003
Tract: 871004
Tract: 871104
Tract: 871105
Tract: 871106
Tract: 871107
Tract: 871108
Tract: 871109
Tract: 871500
Will County
Tract: 880303
Tract: 880304
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3019
Block 3020
Block 3021
Blockgroup: 4
Tract: 880305
Tract: 880306
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2032
Block 2035
Tract: 880308
Blockgroup: 1
Blockgroup: 2
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Block 2070
Block 2071
Block 2072
Block 2073
Block 2074
Block 2081
Block 2082
Block 2083
Block 2084
Block 2085
Block 2086
Block 2087
Block 2088
Block 2092
Block 2093
Block 2094
Block 2095
Block 2096
Block 2097
Block 2098
Block 2099
Block 2100
Block 2101
Block 2102
Block 2103
Block 2104
Block 2105
Block 2106
Block 2107
Block 2108
Block 2109
Block 2110
Block 2111
Block 2112
Block 2114
Block 2115
Blockgroup: 3
Tract: 880309
Tract: 880310
Tract: 880312
Tract: 880313
Tract: 880314
Tract: 880404
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3012
Block 3013
Block 3014
Block 3015
Block 3048
Blockgroup: 4
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Block 4030
Block 4031
Block 4032
Block 4033
Block 4034
Block 4035
Block 4036
Tract: 880411
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1020
Block 1021
Block 1022
Block 1030
Block 1031
Block 1034
Block 1035
Block 1036
Block 1037
Blockgroup: 2
Block 2002
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Block 2070
Block 2071
Block 2072
Tract: 883212
Tract: 883213
Blockgroup: 1
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1023
Block 1024
Block 1025
Block 1042
Blockgroup: 2
Blockgroup: 3
Tract: 883215
Blockgroup: 1
Block 1153
(Source: P.A. 97-14, eff. 6-24-11.)

(10 ILCS 77/10.15)
Sec. 10.15. Congressional District No. 15. Congressional District No. 15 is comprised of:

District: 15
Bond County
Tract: 951200
Blockgroup: 1
Block 1104
Block 1105
Block 1106
Block 1117
Blockgroup: 2
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Block 2070
Block 2071
Block 2072
Block 2073
Block 2074
Block 2075
Block 2076
Block 2077
Block 2078
Block 2079
Block 2080
Block 2081
Block 2082
Block 2083
Block 2084
Block 2085
Block 2086
Block 2087
Block 2088
Block 2089
Block 2090
Block 2091
Block 2092
Block 2093
Block 2094
Block 2095
Block 2096
Block 2097
Block 2098
Block 2099
Block 2100
Block 2101
Block 2102
Block 2103
Block 2104
Block 2105
Block 2106
Block 2107
Block 2108
Block 2109
Block 2110
Block 2111
Block 2112
Block 2113
Block 2114
Block 2115
Block 2116
Block 2117
Block 2118
Block 2119
Block 2120
Block 2121
Block 2122
Block 2123
Block 2124
Block 2125
Block 2126
Block 2127
Block 2128
Block 2129
Block 2130
Block 2131
Block 2132
Block 2133
Block 2134
Block 2135
Block 2136
Block 2137
Block 2138
Block 2139
Block 2140
Block 2141
Block 2142
Block 2143
Block 2144
Block 2145
Block 2146
Block 2147
Block 2148
Block 2149
Block 2150
Block 2151
Block 2152
Block 2153
Block 2154
Block 2155
Blockgroup: 3
Block 3057
Block 3058
Block 3059
Block 3060
Block 3061
Block 3062
Block 3063
Block 3064
Block 3065
Block 3066
Block 3067
Block 3068
Block 3069
Block 3073
Block 3074
Block 3075
Block 3076
Block 3077
Block 3078
Block 3079
Block 3080
Block 3081
Block 3082
Block 3083
Block 3084
Block 3085
Block 3088
Tract: 951300
Tract: 951400
Blockgroup: 2
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Block 2070
Block 2071
Block 2072
Block 2073
Block 2074
Block 2075
Block 2076
Block 2077
Block 2078
Block 2079
Block 2080
Block 2081
Block 2082
Block 2083
Block 2084
Block 2085
Block 2086
Block 2087
Block 2088
Block 2089
Block 2090
Block 2091
Block 2092
Block 2093
Block 2094
Block 2095
Block 2096
Block 2097
Block 2098
Block 2099
Block 2100
Block 2101
Block 2102
Block 2103
Block 2104
Block 2105
Block 2106
Block 2107
Block 2108
Block 2109
Block 2110
Block 2111
Block 2112
Block 2113
Block 2114
Block 2115
Block 2116
Blockgroup: 3
Block 3015
Block 3016
Block 3017
Block 3020
Block 3021
Block 3022
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3042
Block 3043
Block 3044
Block 3045
Block 3046
Block 3050
Block 3051
Block 3052
Block 3053
Block 3054
Block 3055
Block 3056
Block 3057
Block 3058
Block 3059
Block 3060
Block 3061
Block 3062
Block 3063
Block 3064
Block 3065
Block 3066
Block 3067
Block 3068
Block 3069
Block 3070
Block 3071
Block 3072
Block 3073
Tract: 951500
Champaign County
Tract: 000902
Blockgroup: 2
Block 2004
Block 2005
Block 2006
Tract: 005402
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Tract: 010100
Tract: 010204
Tract: 010300
Tract: 010400
Tract: 010500
Tract: 010601
Tract: 010603
Tract: 010604
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1087
Block 1088
Block 1089
Block 1090
Block 1091
Block 1092
Block 1093
Block 1094
Block 1095
Block 1096
Block 1097
Block 1098
Block 1099
Block 1100
Block 1101
Block 1102
Block 1103
Block 1104
Block 1105
Block 1106
Block 1107
Block 1108
Block 1109
Block 1110
Block 1111
Block 1112
Block 1113
Block 1114
Block 1115
Block 1116
Block 1117
Block 1123
Block 1124
Block 1125
Block 1126
Block 1127
Block 1128
Block 1129
Block 1130
Block 1131
Block 1132
Block 1133
Block 1134
Block 1135
Block 1136
Block 1137
Block 1138
Block 1139
Block 1140
Block 1141
Block 1142
Block 1143
Block 1144
Block 1145
Block 1146
Block 1147
Block 1148
Block 1149
Block 1150
Block 1151
Block 1152
Block 1153
Block 1154
Block 1162
Block 1163
Block 1164
Block 1165
Block 1186
Block 1187
Block 1188
Block 1189
Block 1190
Block 1191
Block 1193
Block 1194
Block 1219
Block 1220
Block 1221
Block 1222
Block 1225
Block 1226
Block 1227
Block 1231
Block 1235
Block 1239
Block 1240
Block 1260
Block 1261
Block 1262
Block 1263
Block 1264
Block 1265
Block 1267
Block 1269
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2010
Tract: 010700
Tract: 010800
Tract: 010900
Blockgroup: 8
Block 8000
Block 8001
Block 8002
Block 8003
Block 8004
Block 8005
Block 8006
Block 8007
Block 8008
Block 8009
Block 8010
Block 8011
Block 8012
Block 8013
Block 8016
Block 8017
Block 8018
Block 8019
Block 8020
Block 8021
Block 8022
Block 8023
Block 8024
Block 8025
Block 8026
Block 8027
Block 8028
Block 8029
Block 8030
Block 8031
Block 8032
Block 8033
Block 8034
Block 8035
Block 8036
Block 8037
Block 8038
Block 8039
Block 8040
Block 8041
Block 8042
Block 8043
Block 8044
Block 8045
Block 8046
Block 8048
Block 8049
Block 8050
Block 8051
Block 8052
Block 8053
Block 8054
Block 8055
Block 8056
Block 8057
Block 8058
Block 8059
Block 8060
Block 8061
Block 8062
Block 8063
Block 8064
Block 8065
Block 8066
Block 8067
Block 8068
Block 8069
Block 8070
Block 8071
Block 8072
Block 8073
Block 8074
Block 8075
Block 8076
Block 8077
Block 8078
Block 8079
Block 8080
Block 8081
Block 8082
Block 8083
Block 8084
Block 8085
Block 8086
Block 8087
Block 8088
Block 8089
Block 8090
Block 8091
Block 8092
Block 8093
Block 8094
Block 8095
Block 8096
Block 8097
Block 8098
Block 8099
Block 8100
Block 8101
Block 8102
Block 8103
Block 8104
Block 8105
Block 8106
Block 8107
Block 8108
Block 8109
Block 8110
Block 8111
Block 8112
Block 8113
Block 8114
Block 8115
Block 8116
Block 8117
Block 8118
Block 8119
Block 8120
Block 8121
Block 8122
Block 8123
Block 8124
Block 8125
Block 8126
Block 8131
Block 8132
Block 8133
Block 8134
Block 8136
Block 8137
Clark County
Clay County
Clinton County
Coles County
Crawford County
Cumberland County
Douglas County
Edgar County
Edwards County
Effingham County
Fayette County
Ford County
Tract: 961700
Blockgroup: 1
Block 1113
Block 1114
Block 1118
Block 1119
Block 1120
Block 1121
Block 1122
Block 1123
Block 1124
Block 1125
Block 1127
Block 1128
Block 1129
Block 1130
Block 1131
Block 1132
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Block 2070
Block 2071
Block 2072
Block 2073
Block 2074
Block 2075
Block 2076
Block 2077
Block 2078
Block 2079
Block 2080
Block 2081
Block 2082
Block 2083
Block 2084
Block 2085
Block 2086
Block 2087
Block 2088
Block 2089
Block 2090
Block 2091
Block 2092
Block 2093
Block 2094
Block 2095
Block 2096
Block 2097
Block 2098
Block 2099
Block 2100
Block 2101
Block 2102
Block 2103
Block 2104
Block 2105
Block 2106
Block 2107
Block 2108
Block 2109
Block 2110
Block 2111
Block 2112
Block 2113
Block 2114
Block 2115
Block 2116
Block 2117
Block 2118
Block 2119
Block 2120
Block 2121
Block 2122
Block 2123
Block 2124
Block 2125
Block 2126
Block 2127
Block 2128
Block 2129
Block 2130
Block 2131
Block 2132
Block 2133
Block 2134
Block 2135
Block 2136
Block 2137
Block 2138
Block 2139
Block 2140
Block 2141
Block 2142
Block 2143
Block 2144
Block 2145
Block 2146
Block 2147
Block 2148
Block 2149
Block 2150
Block 2151
Block 2152
Block 2153
Block 2154
Block 2155
Block 2156
Block 2157
Blockgroup: 3
Tract: 961800
Tract: 961900
Blockgroup: 2
Block 2088
Block 2100
Block 2101
Block 2103
Block 2104
Block 2105
Block 2106
Block 2107
Block 2108
Block 2109
Block 2110
Block 2111
Block 2112
Block 2113
Block 2114
Block 2115
Block 2116
Block 2117
Block 2118
Block 2122
Block 2123
Block 2124
Block 2125
Block 2126
Block 2127
Block 2128
Block 2129
Block 2188
Block 2189
Block 2190
Block 2191
Block 2192
Block 2193
Block 2194
Block 2195
Block 2196
Block 2197
Block 2225
Block 2226
Block 2227
Block 2228
Block 2229
Block 2230
Block 2231
Block 2232
Block 2233
Block 2234
Block 2235
Block 2236
Block 2237
Block 2238
Block 2239
Block 2240
Block 2241
Block 2242
Block 2243
Block 2244
Block 2245
Block 2246
Block 2247
Block 2248
Block 2249
Block 2250
Block 2272
Block 2275
Block 2279
Block 2291
Block 2293
Gallatin County
Hamilton County
Hardin County
Jasper County
Johnson County
Lawrence County
Madison County
Tract: 403200
Blockgroup: 3
Block 3015
Block 3016
Block 3017
Block 3028
Block 3029
Block 3032
Block 3038
Tract: 403300
Blockgroup: 2
Block 2015
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Blockgroup: 3
Tract: 403402
Blockgroup: 1
Block 1021
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2006
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Blockgroup: 3
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Blockgroup: 4
Block 4005
Block 4006
Block 4007
Block 4008
Block 4013
Block 4014
Block 4015
Block 4016
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4030
Block 4031
Block 4032
Block 4033
Block 4034
Block 4035
Block 4036
Block 4037
Block 4038
Block 4039
Block 4040
Block 4041
Tract: 403502
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3028
Block 3029
Block 3030
Block 3031
Block 3047
Block 3048
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4021
Block 4023
Block 4024
Block 4026
Block 4027
Block 4028
Block 4029
Block 4030
Block 4031
Block 4032
Block 4033
Block 4034
Block 4035
Block 4036
Block 4037
Block 4038
Block 4039
Block 4040
Block 4041
Block 4042
Block 4043
Block 4044
Block 4045
Block 4046
Block 4047
Block 4048
Block 4049
Block 4050
Block 4051
Block 4052
Block 4053
Block 4054
Block 4055
Block 4056
Block 4057
Block 4058
Block 4059
Block 4060
Block 4061
Block 4062
Block 4063
Block 4064
Block 4065
Block 4066
Block 4067
Block 4068
Block 4069
Block 4070
Block 4071
Block 4072
Block 4073
Block 4074
Block 4075
Block 4076
Block 4077
Block 4078
Block 4079
Block 4080
Block 4081
Block 4082
Block 4083
Block 4084
Block 4085
Block 4086
Tract: 403531
Tract: 403532
Tract: 403533
Blockgroup: 1
Blockgroup: 2
Blockgroup: 4
Block 4000
Block 4001
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4017
Block 4018
Block 4019
Block 4039
Block 4040
Block 4041
Block 4042
Tract: 403534
Blockgroup: 2
Block 2118
Block 2119
Tract: 403601
Tract: 403603
Tract: 403604
Tract: 403701
Tract: 403702
Tract: 403801
Blockgroup: 2
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Block 2069
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Block 3048
Block 3049
Block 3050
Block 3051
Block 3052
Block 3053
Block 3054
Block 3055
Block 3056
Block 3057
Block 3058
Block 3059
Block 3060
Block 3061
Block 3062
Block 3063
Block 3064
Block 3065
Blockgroup: 4
Tract: 403802
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1087
Block 1088
Block 1089
Block 1090
Block 1091
Block 1092
Block 1093
Block 1094
Block 1095
Block 1096
Block 1097
Block 1098
Block 1099
Block 1100
Block 1101
Block 1102
Block 1103
Block 1104
Block 1105
Block 1106
Block 1107
Block 1108
Block 1109
Block 1110
Block 1111
Block 1112
Block 1113
Block 1114
Block 1115
Block 1116
Block 1117
Block 1118
Block 1119
Block 1120
Block 1121
Blockgroup: 4
Block 4079
Block 4080
Block 4084
Block 4085
Block 4086
Block 4087
Block 4088
Block 4089
Block 4090
Block 4091
Block 4092
Block 4093
Block 4094
Block 4095
Block 4096
Block 4099
Block 4100
Block 4101
Block 4102
Block 4103
Block 4104
Block 4105
Block 4106
Block 4107
Block 4108
Block 4109
Block 4110
Block 4111
Block 4112
Block 4113
Block 4114
Block 4115
Block 4116
Block 4117
Block 4118
Block 4119
Block 4120
Block 4121
Block 4122
Block 4123
Block 4124
Block 4125
Block 4126
Block 4127
Block 4128
Block 4129
Block 4130
Block 4137
Block 4138
Block 4141
Marion County
Massac County
Moultrie County
Pope County
Richland County
Saline County
Shelby County
Vermilion County
Wabash County
Washington County
Wayne County
White County
(Source: P.A. 97-14, eff. 6-24-11.)

(10 ILCS 77/10.16)
Sec. 10.16. Congressional District No. 16. Congressional District No. 16 is comprised of:

District: 16
Boone County
Bureau County
DeKalb County
Tract: 000100
Tract: 000200
Tract: 000300
Tract: 000400
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1032
Block 1034
Block 1035
Block 1036
Block 1038
Block 1039
Block 1041
Block 1042
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2057
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Block 2068
Block 2108
Block 2109
Block 2110
Block 2111
Block 2112
Block 2113
Block 2126
Block 2127
Block 2128
Tract: 000500
Blockgroup: 1
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Blockgroup: 2
Block 2017
Block 2018
Block 2026
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Tract: 000700
Blockgroup: 1
Block 1053
Block 1054
Block 1055
Block 1061
Block 1062
Block 1063
Block 1064
Tract: 000800
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3032
Block 3033
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Block 3048
Block 3049
Block 3050
Block 3051
Block 3052
Block 3053
Block 3054
Block 3055
Block 3056
Block 3057
Block 3058
Block 3062
Block 3063
Block 3064
Block 3065
Block 3066
Block 3067
Block 3068
Block 3069
Block 3070
Block 3071
Block 3072
Block 3087
Block 3088
Block 3091
Block 3092
Block 3093
Block 3094
Block 3095
Block 3096
Block 3116
Block 3117
Block 3118
Block 3119
Block 3125
Block 3131
Blockgroup: 4
Tract: 000900
Tract: 001001
Tract: 001002
Tract: 001300
Tract: 001400
Tract: 001500
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Block 3048
Block 3049
Block 3050
Block 3051
Block 3052
Block 3053
Block 3054
Block 3055
Block 3056
Block 3057
Block 3058
Block 3059
Block 3060
Block 3061
Block 3062
Block 3063
Block 3064
Block 3065
Block 3066
Block 3067
Block 3068
Block 3069
Block 3070
Block 3071
Block 3072
Block 3073
Block 3074
Block 3075
Block 3076
Block 3077
Block 3078
Block 3081
Block 3082
Block 3083
Block 3084
Block 3085
Block 3086
Block 3087
Block 3088
Block 3089
Block 3090
Block 3091
Block 3092
Block 3097
Tract: 001700
Blockgroup: 1
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1087
Block 1088
Block 1089
Block 1090
Block 1102
Block 1103
Block 1114
Block 1115
Block 1116
Block 1117
Block 1118
Block 1119
Block 1120
Block 1127
Block 1128
Block 1139
Block 1140
Block 1141
Block 1142
Block 1143
Block 1144
Block 1145
Block 1146
Block 1147
Block 1148
Block 1149
Block 1150
Block 1151
Block 1152
Block 1153
Block 1154
Block 1155
Block 1156
Block 1157
Block 1158
Block 1169
Block 1179
Block 1180
Block 1181
Block 1182
Block 1183
Block 1227
Block 1228
Block 1229
Tract: 001800
Tract: 001900
Blockgroup: 1
Block 1020
Block 1021
Block 1022
Block 1023
Block 1029
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1061
Block 1062
Block 1063
Block 1064
Tract: 002200
Ford County
Tract: 961600
Tract: 961700
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1087
Block 1088
Block 1089
Block 1090
Block 1091
Block 1092
Block 1093
Block 1094
Block 1095
Block 1096
Block 1097
Block 1098
Block 1099
Block 1100
Block 1101
Block 1102
Block 1103
Block 1104
Block 1105
Block 1106
Block 1107
Block 1108
Block 1109
Block 1110
Block 1111
Block 1112
Block 1115
Block 1116
Block 1117
Block 1126
Block 1133
Block 1134
Blockgroup: 2
Block 2025
Block 2026
Tract: 961900
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Block 2070
Block 2071
Block 2072
Block 2073
Block 2074
Block 2075
Block 2076
Block 2077
Block 2078
Block 2079
Block 2080
Block 2081
Block 2082
Block 2083
Block 2084
Block 2085
Block 2086
Block 2087
Block 2089
Block 2090
Block 2091
Block 2092
Block 2093
Block 2094
Block 2095
Block 2096
Block 2097
Block 2098
Block 2099
Block 2102
Block 2119
Block 2120
Block 2121
Block 2130
Block 2131
Block 2132
Block 2133
Block 2134
Block 2135
Block 2136
Block 2137
Block 2138
Block 2139
Block 2140
Block 2141
Block 2142
Block 2143
Block 2144
Block 2145
Block 2146
Block 2147
Block 2148
Block 2149
Block 2150
Block 2151
Block 2152
Block 2153
Block 2154
Block 2155
Block 2156
Block 2157
Block 2158
Block 2159
Block 2160
Block 2161
Block 2162
Block 2163
Block 2164
Block 2165
Block 2166
Block 2167
Block 2168
Block 2169
Block 2170
Block 2171
Block 2172
Block 2173
Block 2174
Block 2175
Block 2176
Block 2177
Block 2178
Block 2179
Block 2180
Block 2181
Block 2182
Block 2183
Block 2184
Block 2185
Block 2186
Block 2187
Block 2198
Block 2199
Block 2200
Block 2201
Block 2202
Block 2203
Block 2204
Block 2205
Block 2206
Block 2207
Block 2208
Block 2209
Block 2210
Block 2211
Block 2212
Block 2213
Block 2214
Block 2215
Block 2216
Block 2217
Block 2218
Block 2219
Block 2220
Block 2221
Block 2222
Block 2223
Block 2224
Block 2251
Block 2252
Block 2253
Block 2254
Block 2255
Block 2256
Block 2257
Block 2258
Block 2259
Block 2260
Block 2261
Block 2262
Block 2263
Block 2264
Block 2265
Block 2266
Block 2267
Block 2268
Block 2269
Block 2270
Block 2271
Block 2273
Block 2274
Block 2276
Block 2277
Block 2278
Block 2280
Block 2281
Block 2282
Block 2283
Block 2284
Block 2285
Block 2286
Block 2287
Block 2288
Block 2289
Block 2290
Block 2292
Block 2294
Block 2295
Block 2296
Block 2297
Tract: 962000
Grundy County
Iroquois County
LaSalle County
Lee County
Livingston County
Ogle County
Putnam County
Stark County
Tract: 951400
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2031
Block 2032
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Block 2071
Block 2072
Block 2090
Block 2093
Block 2094
Block 2095
Block 2096
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Block 3045
Block 3119
Block 3120
Block 3121
Block 3128
Will County
Tract: 883303
Tract: 883304
Blockgroup: 1
Block 1008
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1087
Block 1088
Block 1089
Block 1090
Block 1091
Block 1092
Block 1093
Block 1094
Block 1095
Block 1096
Block 1097
Block 1098
Block 1099
Block 1100
Block 1101
Block 1102
Block 1103
Block 1104
Block 1105
Block 1106
Block 1107
Block 1108
Block 1109
Block 1110
Block 1111
Block 1112
Block 1113
Block 1114
Block 1115
Block 1116
Block 1117
Block 1118
Block 1119
Block 1120
Block 1121
Block 1122
Block 1123
Block 1124
Block 1129
Block 1130
Block 1131
Block 1132
Block 1133
Block 1134
Block 1138
Block 1139
Tract: 883305
Tract: 883306
Tract: 883401
Tract: 883402
Tract: 884003
Tract: 884004
Tract: 884005
Tract: 884006
Tract: 980000
Blockgroup: 1
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Winnebago County
Tract: 000101
Tract: 000103
Tract: 000104
Tract: 000105
Tract: 000200
Tract: 000300
Tract: 000401
Tract: 000402
Tract: 000403
Tract: 000501
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3030
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4013
Block 4015
Block 4016
Block 4018
Block 4019
Block 4020
Block 4021
Blockgroup: 5
Tract: 000502
Tract: 000504
Tract: 000506
Tract: 000507
Tract: 000510
Tract: 000511
Tract: 000512
Tract: 000513
Tract: 000514
Tract: 000600
Tract: 000700
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Blockgroup: 3
Blockgroup: 4
Tract: 001400
Blockgroup: 1
Block 1018
Block 1019
Block 1020
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Tract: 001500
Tract: 001600
Tract: 001700
Blockgroup: 1
Blockgroup: 2
Block 2000
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3012
Block 3013
Block 3016
Tract: 003500
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3005
Block 3006
Block 3007
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Tract: 003601
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2033
Block 2034
Block 2035
Block 2036
Block 2040
Block 2041
Block 2042
Tract: 003602
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1010
Block 1011
Block 1012
Block 1023
Block 1025
Tract: 003605
Blockgroup: 1
Block 1002
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Tract: 003606
Blockgroup: 1
Block 1000
Block 1020
Blockgroup: 2
Block 2000
Tract: 003705
Tract: 003706
Blockgroup: 1
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Blockgroup: 2
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Blockgroup: 3
Blockgroup: 4
Blockgroup: 5
Tract: 003707
Blockgroup: 1
Block 1020
Block 1021
Block 1022
Block 1030
Blockgroup: 2
Tract: 003709
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Tract: 003710
Blockgroup: 1
Block 1000
Block 1001
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1023
Block 1024
Block 1025
Blockgroup: 2
Tract: 003711
Blockgroup: 4
Block 4005
Block 4006
Block 4014
Block 4015
Block 4017
Block 4018
Block 4036
Block 4037
Block 4038
Block 4039
Block 4040
Block 4041
Block 4042
Block 4043
Block 4044
Block 4045
Blockgroup: 5
Block 5003
Block 5006
Block 5007
Block 5016
Block 5021
Block 5023
Block 5024
Block 5025
Block 5026
Block 5027
Block 5028
Block 5029
Block 5030
Block 5031
Block 5032
Block 5033
Block 5034
Block 5035
Block 5036
Block 5037
Block 5038
Block 5039
Block 5040
Block 5041
Block 5042
Block 5043
Block 5044
Block 5045
Block 5046
Block 5047
Block 5048
Block 5049
Block 5050
Block 5051
Block 5052
Block 5053
Block 5054
Block 5055
Block 5056
Block 5057
Block 5058
Block 5059
Block 5060
Block 5061
Block 5062
Block 5063
Block 5064
Block 5065
Block 5066
Block 5067
Block 5068
Block 5069
Block 5070
Block 5071
Block 5072
Block 5073
Block 5074
Block 5075
Block 5076
Block 5077
Tract: 003801
Tract: 003805
Tract: 003806
Tract: 003807
Tract: 003808
Tract: 003809
Tract: 003901
Tract: 003903
Tract: 003904
Tract: 004001
Tract: 004002
Tract: 004003
Tract: 004100
Tract: 004200
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1045
Block 1046
Block 1047
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1078
Block 1079
Block 1080
Tract: 004300
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2042
Block 2043
Block 2044
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3047
Block 3053
Block 3054
Block 3055
Block 3056
Block 3072
Block 3073
Block 3167
Block 3168
Block 3169
Block 3170
Block 3171
Block 3172
Block 3175
Block 3176
Block 3177
Tract: 980000
Blockgroup: 1
Block 1007
Block 1009
(Source: P.A. 97-14, eff. 6-24-11.)

(10 ILCS 77/10.17)
Sec. 10.17. Congressional District No. 17. Congressional District No. 17 is comprised of:

District: 17
Carroll County
Fulton County
Henderson County
Henry County
Jo Daviess County
Knox County
Mercer County
Peoria County
Tract: 000100
Tract: 000200
Tract: 000300
Tract: 000500
Tract: 000600
Tract: 000900
Tract: 001200
Tract: 001300
Tract: 001500
Blockgroup: 1
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Blockgroup: 2
Block 2004
Block 2005
Tract: 001600
Tract: 001800
Tract: 001900
Tract: 002000
Tract: 002100
Tract: 002200
Tract: 002300
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1046
Block 1047
Block 1048
Block 1049
Blockgroup: 2
Blockgroup: 3
Tract: 002400
Blockgroup: 1
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Tract: 002500
Tract: 002701
Tract: 002702
Tract: 002800
Blockgroup: 1
Block 1004
Blockgroup: 2
Block 2001
Block 2005
Block 2006
Block 2007
Block 2008
Block 2010
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Blockgroup: 3
Block 3026
Block 3027
Block 3028
Block 3029
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3042
Tract: 002900
Blockgroup: 2
Block 2007
Block 2009
Block 2023
Tract: 004102
Blockgroup: 1
Block 1000
Block 1001
Block 1009
Block 1020
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Blockgroup: 2
Block 2000
Block 2010
Tract: 004400
Tract: 004500
Blockgroup: 2
Block 2021
Block 2046
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2065
Block 2067
Block 2068
Block 2069
Block 2070
Block 2071
Block 2072
Block 2073
Block 2074
Block 2077
Block 2078
Block 2081
Block 2082
Block 2083
Block 2084
Block 2085
Block 2086
Block 2087
Block 2088
Block 2089
Block 2090
Block 2093
Block 2094
Block 2098
Block 2099
Tract: 004600
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2026
Blockgroup: 3
Blockgroup: 4
Tract: 004801
Blockgroup: 1
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1026
Block 1045
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2017
Block 2019
Block 2020
Block 2021
Block 2023
Block 2024
Block 2026
Block 2027
Block 2028
Block 2029
Block 2032
Block 2033
Blockgroup: 3
Block 3011
Block 3012
Block 3013
Block 3014
Block 3016
Block 3017
Block 3031
Block 3032
Block 3034
Block 3036
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Block 3048
Block 3049
Block 3050
Block 3051
Tract: 004802
Tract: 004901
Tract: 004902
Blockgroup: 3
Block 3033
Block 3034
Block 3043
Block 3044
Block 3045
Block 3046
Block 3051
Block 3052
Block 3053
Block 3054
Tract: 005000
Rock Island County
Stephenson County
Tazewell County
Tract: 020100
Blockgroup: 3
Block 3051
Block 3052
Block 3053
Block 3054
Block 3055
Block 3056
Block 3057
Block 3058
Block 3059
Block 3060
Block 3061
Block 3066
Block 3067
Block 3095
Block 3096
Block 3097
Block 3098
Block 3099
Block 3102
Block 3103
Block 3104
Block 3105
Block 3106
Block 3107
Block 3108
Block 3109
Block 3110
Block 3111
Block 3112
Block 3113
Block 3114
Block 3115
Block 3116
Block 3117
Block 3118
Block 3119
Block 3120
Block 3121
Block 3122
Block 3123
Block 3124
Block 3125
Block 3126
Block 3127
Block 3128
Block 3129
Block 3130
Block 3131
Block 3132
Block 3133
Block 3134
Block 3135
Block 3136
Block 3137
Block 3138
Block 3139
Block 3140
Block 3141
Block 3142
Block 3150
Block 3151
Block 3167
Block 3169
Block 3170
Block 3171
Block 3172
Block 3173
Block 3184
Tract: 020302
Blockgroup: 1
Block 1038
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1052
Block 1053
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1068
Block 1069
Block 1070
Block 1071
Block 1078
Blockgroup: 2
Block 2026
Tract: 020400
Blockgroup: 1
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Block 4030
Block 4031
Block 4032
Block 4033
Block 4034
Block 4035
Block 4036
Block 4037
Block 4038
Block 4039
Block 4040
Block 4041
Block 4042
Block 4043
Block 4044
Block 4045
Block 4046
Block 4047
Tract: 020500
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3001
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Tract: 020600
Tract: 020700
Tract: 020800
Tract: 020900
Tract: 021000
Tract: 021101
Tract: 021102
Tract: 021702
Blockgroup: 2
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2075
Block 2076
Block 2088
Block 2089
Block 2092
Tract: 021801
Tract: 021802
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1087
Block 1088
Block 1089
Block 1090
Block 1091
Block 1092
Block 1093
Block 1094
Block 1095
Block 1096
Block 1097
Block 1098
Block 1099
Block 1100
Block 1101
Block 1102
Block 1103
Block 1104
Block 1105
Block 1106
Block 1107
Block 1108
Block 1109
Block 1110
Block 1111
Block 1112
Block 1113
Block 1114
Block 1120
Block 1128
Block 1129
Block 1130
Block 1131
Block 1132
Block 1133
Block 1134
Block 1135
Block 1136
Block 1137
Block 1138
Block 1139
Block 1140
Block 1141
Block 1142
Block 1143
Block 1144
Block 1145
Block 1146
Block 1147
Block 1149
Block 1167
Block 1231
Block 1232
Block 1233
Block 1235
Block 1236
Block 1237
Block 1238
Block 1239
Block 1240
Block 1241
Block 1242
Block 1243
Block 1244
Block 1245
Block 1246
Block 1247
Block 1249
Warren County
Whiteside County
Winnebago County
Tract: 000501
Blockgroup: 3
Block 3028
Block 3029
Block 3031
Block 3032
Blockgroup: 4
Block 4011
Block 4012
Block 4014
Block 4017
Tract: 000700
Blockgroup: 1
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Blockgroup: 2
Block 2012
Block 2013
Block 2014
Block 2015
Tract: 000800
Tract: 001000
Tract: 001100
Tract: 001200
Tract: 001300
Tract: 001400
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1021
Block 1027
Block 1028
Block 1044
Blockgroup: 4
Block 4009
Block 4019
Tract: 001700
Blockgroup: 2
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Blockgroup: 3
Block 3011
Block 3014
Block 3015
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Tract: 001800
Tract: 001900
Tract: 002000
Tract: 002100
Tract: 002200
Tract: 002301
Tract: 002302
Tract: 002400
Tract: 002500
Tract: 002600
Tract: 002700
Tract: 002800
Tract: 002900
Tract: 003000
Tract: 003100
Tract: 003200
Tract: 003300
Tract: 003400
Tract: 003500
Blockgroup: 1
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Blockgroup: 3
Block 3003
Block 3004
Block 3008
Block 3009
Block 3010
Tract: 003601
Blockgroup: 1
Blockgroup: 2
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2037
Block 2038
Block 2039
Block 2043
Tract: 003602
Blockgroup: 1
Block 1008
Block 1009
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1024
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Blockgroup: 2
Blockgroup: 3
Tract: 003604
Tract: 003605
Blockgroup: 1
Block 1000
Block 1001
Block 1003
Block 1004
Block 1005
Block 1006
Block 1013
Block 1014
Block 1015
Blockgroup: 2
Block 2003
Block 2004
Block 2005
Tract: 003606
Blockgroup: 1
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Blockgroup: 2
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Blockgroup: 3
Tract: 003706
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2028
Tract: 003707
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Tract: 003708
Tract: 003709
Blockgroup: 1
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Blockgroup: 2
Tract: 003710
Blockgroup: 1
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1022
Tract: 003711
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4016
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Block 4030
Block 4031
Block 4032
Block 4033
Block 4034
Block 4035
Blockgroup: 5
Block 5000
Block 5001
Block 5002
Block 5004
Block 5005
Block 5008
Block 5009
Block 5010
Block 5011
Block 5012
Block 5013
Block 5014
Block 5015
Block 5017
Block 5018
Block 5019
Block 5020
Block 5022
Block 5078
Block 5079
Block 5080
Tract: 004200
Blockgroup: 1
Block 1042
Block 1043
Block 1044
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1076
Block 1077
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1087
Block 1088
Block 1089
Block 1090
Block 1091
Block 1092
Block 1093
Block 1094
Block 1095
Block 1096
Block 1097
Block 1098
Block 1099
Block 1100
Block 1101
Block 1102
Block 1103
Block 1104
Block 1105
Block 1106
Block 1107
Block 1108
Block 1109
Block 1110
Block 1111
Block 1112
Block 1113
Block 1114
Block 1115
Block 1116
Block 1117
Block 1118
Block 1119
Block 1120
Block 1121
Block 1122
Block 1123
Block 1124
Block 1125
Block 1126
Block 1127
Block 1128
Block 1129
Block 1130
Block 1131
Block 1132
Block 1133
Block 1134
Block 1135
Block 1136
Block 1137
Block 1138
Block 1139
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Tract: 004300
Blockgroup: 2
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Blockgroup: 3
Block 3043
Block 3044
Block 3045
Block 3046
Block 3048
Block 3049
Block 3050
Block 3051
Block 3052
Block 3057
Block 3058
Block 3059
Block 3060
Block 3061
Block 3062
Block 3063
Block 3064
Block 3065
Block 3066
Block 3067
Block 3068
Block 3069
Block 3070
Block 3071
Block 3074
Block 3075
Block 3076
Block 3077
Block 3078
Block 3079
Block 3080
Block 3081
Block 3082
Block 3083
Block 3084
Block 3085
Block 3086
Block 3087
Block 3088
Block 3089
Block 3090
Block 3091
Block 3092
Block 3093
Block 3094
Block 3095
Block 3096
Block 3097
Block 3098
Block 3099
Block 3100
Block 3101
Block 3102
Block 3103
Block 3104
Block 3105
Block 3106
Block 3107
Block 3108
Block 3109
Block 3110
Block 3111
Block 3112
Block 3113
Block 3114
Block 3115
Block 3116
Block 3117
Block 3118
Block 3119
Block 3120
Block 3121
Block 3122
Block 3123
Block 3124
Block 3125
Block 3126
Block 3127
Block 3128
Block 3129
Block 3130
Block 3131
Block 3132
Block 3133
Block 3134
Block 3135
Block 3136
Block 3137
Block 3138
Block 3139
Block 3140
Block 3141
Block 3142
Block 3143
Block 3144
Block 3145
Block 3146
Block 3147
Block 3148
Block 3149
Block 3150
Block 3151
Block 3152
Block 3153
Block 3154
Block 3155
Block 3156
Block 3157
Block 3158
Block 3159
Block 3160
Block 3161
Block 3162
Block 3163
Block 3164
Block 3165
Block 3166
Block 3173
Block 3174
Tract: 980000
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1008
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
(Source: P.A. 97-14, eff. 6-24-11.)

(10 ILCS 77/10.18)
Sec. 10.18. Congressional District No. 18. Congressional District No. 18 is comprised of:

District: 18
Adams County
Brown County
Cass County
Hancock County
Logan County
Marshall County
Mason County
McDonough County
McLean County
Tract: 000102
Blockgroup: 1
Block 1000
Block 1007
Block 1008
Block 1009
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1025
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2008
Block 2009
Blockgroup: 5
Tract: 000104
Blockgroup: 2
Block 2000
Block 2011
Block 2012
Block 2016
Block 2017
Block 2046
Block 2047
Block 2048
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Blockgroup: 3
Blockgroup: 4
Tract: 000105
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1088
Block 1089
Block 1090
Block 1091
Block 1092
Block 1093
Block 1094
Block 1095
Block 1096
Block 1097
Block 1098
Block 1099
Block 1100
Block 1101
Tract: 000301
Blockgroup: 3
Block 3003
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3023
Tract: 000302
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3052
Block 3056
Block 3057
Block 3058
Block 3059
Block 3060
Block 3061
Block 3062
Block 3063
Block 3064
Block 3065
Block 3066
Block 3067
Block 3068
Block 3069
Block 3070
Block 3071
Block 3085
Block 3086
Block 3088
Blockgroup: 4
Tract: 000501
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1010
Block 1011
Block 1014
Block 1015
Block 1016
Block 1017
Blockgroup: 2
Block 2000
Block 2001
Block 2003
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Tract: 000502
Tract: 000504
Tract: 000505
Tract: 001103
Tract: 001104
Tract: 001105
Tract: 001106
Tract: 001200
Tract: 001301
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Tract: 001403
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1026
Blockgroup: 2
Block 2004
Block 2005
Tract: 001700
Blockgroup: 2
Block 2000
Block 2001
Block 2019
Blockgroup: 3
Block 3000
Block 3001
Block 3020
Block 3021
Block 3022
Tract: 001800
Tract: 002101
Blockgroup: 2
Block 2000
Block 2001
Block 2033
Block 2034
Block 2035
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2066
Block 2067
Block 2068
Block 2069
Block 2070
Block 2071
Block 2077
Block 2078
Block 2079
Block 2080
Block 2081
Block 2082
Tract: 002102
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1082
Block 1083
Block 1084
Tract: 005101
Tract: 005102
Tract: 005201
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1060
Block 1061
Block 1062
Block 1063
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Tract: 005202
Tract: 005400
Blockgroup: 1
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Block 3048
Block 3049
Block 3050
Block 3059
Block 3060
Block 3061
Block 3062
Block 3065
Block 3066
Block 3067
Block 3068
Block 3069
Block 3070
Block 3071
Block 3072
Block 3073
Block 3074
Block 3075
Block 3076
Block 3077
Block 3078
Block 3079
Block 3080
Block 3081
Block 3089
Block 3090
Block 3091
Block 3092
Block 3093
Block 3094
Block 3095
Block 3096
Block 3097
Block 3098
Block 3099
Block 3100
Block 3101
Block 3102
Block 3107
Block 3108
Block 3109
Block 3110
Block 3111
Block 3112
Block 3113
Block 3114
Block 3115
Block 3116
Block 3117
Block 3118
Block 3119
Block 3120
Block 3121
Block 3122
Block 3123
Block 3124
Block 3125
Block 3126
Block 3127
Block 3128
Blockgroup: 4
Blockgroup: 5
Block 5000
Block 5001
Block 5002
Block 5003
Block 5004
Block 5005
Block 5006
Block 5007
Block 5008
Block 5009
Block 5010
Block 5011
Block 5012
Block 5013
Block 5014
Block 5015
Block 5016
Block 5017
Block 5018
Block 5019
Block 5020
Block 5021
Block 5022
Block 5023
Block 5024
Block 5025
Block 5026
Block 5027
Block 5028
Block 5029
Block 5030
Block 5031
Block 5032
Block 5033
Block 5034
Block 5035
Block 5036
Block 5037
Block 5038
Block 5039
Block 5040
Block 5041
Block 5042
Block 5052
Block 5053
Block 5054
Block 5055
Block 5056
Block 5057
Block 5058
Block 5059
Block 5060
Block 5061
Block 5062
Block 5063
Block 5064
Block 5065
Block 5066
Block 5067
Block 5068
Block 5069
Block 5070
Block 5071
Block 5072
Block 5073
Block 5074
Block 5075
Block 5076
Block 5077
Block 5078
Block 5079
Block 5080
Block 5081
Block 5082
Block 5083
Block 5084
Block 5085
Block 5086
Block 5087
Block 5088
Block 5089
Block 5090
Block 5091
Block 5092
Block 5093
Block 5094
Block 5095
Block 5096
Block 5097
Block 5098
Block 5099
Block 5100
Block 5101
Block 5102
Block 5104
Block 5105
Block 5106
Block 5107
Block 5143
Block 5144
Block 5145
Block 5146
Block 5147
Block 5148
Block 5149
Block 5150
Block 5151
Block 5152
Block 5156
Block 5157
Block 5161
Block 5162
Block 5163
Block 5164
Block 5165
Block 5166
Blockgroup: 6
Block 6000
Block 6001
Block 6002
Block 6003
Block 6004
Block 6005
Block 6006
Block 6007
Block 6008
Block 6011
Block 6012
Block 6013
Block 6014
Block 6015
Block 6016
Block 6017
Block 6018
Block 6019
Block 6020
Block 6021
Block 6022
Block 6023
Block 6024
Block 6025
Block 6026
Block 6027
Block 6028
Block 6029
Block 6030
Block 6031
Block 6032
Block 6033
Block 6034
Block 6035
Block 6036
Block 6037
Block 6038
Block 6039
Block 6040
Block 6041
Block 6042
Block 6043
Tract: 005501
Tract: 005502
Tract: 005601
Tract: 005602
Tract: 005700
Tract: 005800
Tract: 005900
Blockgroup: 1
Block 1058
Block 1059
Block 1067
Block 1068
Block 1069
Block 1070
Tract: 006000
Blockgroup: 2
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Blockgroup: 3
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3080
Block 3081
Block 3082
Block 3083
Block 3084
Block 3085
Block 3088
Block 3089
Block 3090
Block 3091
Block 3092
Block 3093
Block 3094
Block 3095
Block 3096
Block 3097
Block 3098
Block 3099
Block 3100
Block 3101
Block 3102
Block 3165
Block 3166
Block 3167
Block 3168
Block 3169
Block 3170
Block 3171
Block 3172
Block 3173
Block 3174
Block 3180
Block 3181
Block 3182
Block 3183
Block 3184
Block 3185
Block 3186
Block 3187
Block 3188
Block 3189
Block 3190
Block 3191
Block 3192
Block 3193
Block 3194
Block 3195
Block 3196
Block 3197
Block 3198
Block 3199
Block 3200
Block 3201
Block 3202
Block 3203
Block 3204
Block 3205
Block 3206
Block 3207
Block 3208
Block 3209
Block 3210
Block 3211
Block 3212
Block 3213
Block 3214
Block 3215
Block 3216
Block 3217
Block 3218
Block 3219
Block 3220
Block 3221
Block 3222
Block 3223
Block 3224
Block 3225
Block 3226
Block 3227
Block 3228
Block 3229
Block 3230
Block 3231
Block 3232
Block 3233
Block 3234
Block 3235
Block 3236
Block 3237
Block 3238
Block 3239
Block 3240
Block 3241
Block 3242
Block 3243
Block 3244
Block 3245
Block 3246
Block 3247
Block 3248
Block 3249
Block 3250
Block 3251
Block 3252
Block 3253
Block 3254
Block 3255
Block 3256
Block 3257
Block 3258
Block 3259
Block 3260
Block 3261
Block 3262
Block 3263
Block 3264
Block 3265
Block 3266
Block 3267
Block 3268
Block 3269
Block 3270
Block 3274
Block 3275
Block 3276
Block 3277
Block 3292
Block 3296
Menard County
Morgan County
Peoria County
Tract: 001500
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1032
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Tract: 002300
Blockgroup: 1
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1050
Tract: 002400
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Blockgroup: 4
Block 4000
Tract: 002600
Tract: 002800
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Blockgroup: 2
Block 2000
Block 2002
Block 2003
Block 2004
Block 2009
Block 2011
Block 2012
Block 2020
Block 2021
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3030
Block 3041
Tract: 002900
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2008
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Blockgroup: 3
Tract: 003000
Tract: 003101
Tract: 003102
Tract: 003200
Tract: 003300
Tract: 003401
Tract: 003402
Tract: 003601
Tract: 003602
Tract: 003700
Tract: 003800
Tract: 003900
Tract: 004000
Tract: 004101
Tract: 004102
Blockgroup: 1
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Blockgroup: 2
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Tract: 004200
Tract: 004300
Tract: 004500
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2061
Block 2062
Block 2063
Block 2064
Block 2066
Block 2075
Block 2076
Block 2079
Block 2080
Block 2091
Block 2092
Block 2095
Block 2096
Block 2097
Blockgroup: 3
Blockgroup: 4
Tract: 004600
Blockgroup: 2
Block 2010
Block 2011
Block 2012
Block 2025
Tract: 004801
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1024
Block 1025
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Blockgroup: 2
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2016
Block 2018
Block 2022
Block 2025
Block 2030
Block 2031
Block 2034
Block 2035
Block 2036
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3015
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3033
Block 3035
Block 3037
Block 3038
Block 3039
Block 3052
Tract: 004902
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3047
Block 3048
Block 3049
Block 3050
Pike County
Sangamon County
Tract: 000100
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3005
Block 3010
Block 3011
Block 3012
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Block 4030
Block 4031
Block 4032
Block 4033
Block 4034
Block 4035
Block 4036
Block 4037
Block 4038
Block 4039
Block 4040
Block 4041
Block 4042
Block 4043
Block 4044
Block 4045
Block 4046
Block 4047
Block 4048
Block 4049
Block 4050
Block 4051
Block 4052
Block 4053
Block 4054
Block 4055
Block 4056
Block 4057
Block 4058
Block 4059
Block 4060
Block 4061
Block 4062
Block 4063
Block 4064
Block 4065
Block 4066
Block 4067
Block 4068
Block 4069
Block 4070
Block 4071
Block 4072
Block 4073
Block 4074
Block 4075
Block 4076
Block 4077
Block 4078
Block 4079
Block 4080
Block 4085
Block 4086
Block 4087
Block 4088
Block 4089
Block 4090
Tract: 000201
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Blockgroup: 2
Block 2001
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2012
Block 2023
Block 2026
Tract: 000202
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Tract: 000300
Blockgroup: 3
Block 3000
Block 3001
Block 3003
Block 3007
Block 3008
Block 3009
Block 3015
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Tract: 000501
Blockgroup: 1
Block 1000
Block 1001
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Tract: 000504
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1026
Block 1027
Blockgroup: 2
Block 2000
Block 2003
Block 2004
Block 2005
Block 2007
Tract: 000600
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2026
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3027
Tract: 000700
Blockgroup: 1
Block 1000
Block 1001
Block 1008
Block 1009
Tract: 001001
Blockgroup: 1
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1024
Blockgroup: 2
Block 2004
Tract: 001003
Tract: 001004
Blockgroup: 2
Block 2003
Blockgroup: 4
Block 4016
Blockgroup: 5
Block 5012
Block 5013
Block 5014
Block 5015
Block 5016
Block 5017
Tract: 002000
Tract: 002100
Blockgroup: 1
Block 1002
Block 1003
Block 1004
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Blockgroup: 2
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Tract: 002700
Blockgroup: 3
Block 3113
Block 3114
Block 3116
Tract: 002801
Blockgroup: 3
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Tract: 002802
Blockgroup: 1
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Blockgroup: 2
Block 2049
Block 2052
Block 2053
Block 2054
Block 2055
Block 2063
Block 2064
Block 2066
Block 2067
Tract: 002900
Tract: 003000
Blockgroup: 4
Block 4004
Block 4005
Block 4006
Block 4007
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Block 4030
Block 4031
Block 4032
Block 4033
Block 4034
Block 4035
Block 4036
Block 4037
Block 4038
Block 4039
Block 4040
Block 4041
Block 4042
Block 4043
Block 4044
Block 4045
Block 4046
Block 4047
Block 4048
Block 4049
Block 4050
Block 4051
Block 4052
Block 4053
Block 4054
Block 4055
Block 4056
Block 4057
Block 4058
Block 4059
Block 4060
Block 4061
Block 4062
Block 4063
Block 4064
Block 4065
Block 4066
Block 4067
Block 4068
Block 4069
Block 4070
Block 4071
Block 4072
Block 4073
Block 4074
Block 4075
Block 4076
Block 4077
Block 4078
Block 4079
Block 4080
Block 4081
Block 4082
Block 4083
Block 4084
Block 4085
Tract: 003100
Blockgroup: 3
Block 3019
Block 3020
Block 3021
Block 3026
Block 3028
Block 3037
Block 3038
Block 3039
Block 3041
Block 3045
Block 3046
Block 3050
Block 3053
Block 3054
Block 3055
Block 3067
Block 3070
Block 3079
Block 3086
Block 3103
Block 3108
Block 3112
Block 3113
Block 3189
Block 3190
Block 3191
Block 3192
Block 3193
Block 3195
Block 3196
Block 3207
Block 3219
Block 3221
Block 3222
Block 3223
Block 3224
Block 3225
Block 3226
Block 3227
Block 3228
Block 3229
Block 3230
Block 3231
Block 3232
Block 3233
Block 3240
Blockgroup: 4
Block 4029
Block 4032
Block 4033
Block 4034
Block 4035
Block 4036
Block 4037
Block 4039
Block 4040
Block 4041
Block 4042
Block 4053
Block 4054
Block 4055
Block 4056
Block 4057
Block 4058
Block 4059
Block 4062
Block 4063
Block 4064
Block 4065
Block 4066
Block 4067
Block 4068
Block 4069
Block 4070
Block 4071
Block 4072
Block 4073
Block 4074
Block 4075
Block 4076
Block 4077
Block 4078
Block 4079
Block 4080
Block 4081
Block 4082
Block 4083
Block 4084
Block 4085
Block 4086
Block 4087
Block 4088
Block 4089
Block 4090
Block 4091
Block 4092
Block 4093
Block 4094
Block 4095
Block 4096
Block 4097
Block 4098
Block 4099
Block 4100
Block 4101
Block 4102
Block 4103
Block 4104
Block 4105
Block 4106
Block 4107
Block 4108
Block 4109
Block 4110
Block 4111
Block 4123
Block 4124
Block 4125
Block 4127
Blockgroup: 5
Tract: 003201
Tract: 003202
Tract: 003203
Tract: 003300
Blockgroup: 1
Block 1015
Block 1016
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Blockgroup: 5
Tract: 003400
Tract: 003500
Tract: 003601
Tract: 003602
Tract: 003603
Tract: 003604
Tract: 003700
Tract: 003801
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Block 2070
Block 2071
Block 2072
Block 2073
Block 2074
Block 2075
Block 2077
Block 2078
Block 2079
Block 2080
Block 2081
Block 2082
Block 2083
Block 2084
Block 2085
Block 2086
Block 2087
Block 2088
Block 2089
Block 2090
Block 2091
Block 2092
Block 2093
Block 2094
Block 2095
Block 2096
Block 2097
Block 2098
Block 2099
Block 2100
Block 2101
Block 2102
Block 2103
Block 2104
Block 2105
Block 2106
Block 2107
Tract: 003802
Tract: 003902
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1020
Block 1025
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2017
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2041
Block 2092
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Tract: 004000
Schuyler County
Scott County
Stark County
Tract: 951400
Blockgroup: 2
Block 2030
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2068
Block 2069
Block 2070
Block 2073
Block 2074
Block 2075
Block 2076
Block 2077
Block 2078
Block 2079
Block 2080
Block 2081
Block 2082
Block 2083
Block 2084
Block 2085
Block 2086
Block 2087
Block 2088
Block 2089
Block 2091
Block 2092
Block 2097
Blockgroup: 3
Block 3046
Block 3047
Block 3048
Block 3049
Block 3050
Block 3051
Block 3052
Block 3053
Block 3054
Block 3055
Block 3056
Block 3057
Block 3058
Block 3059
Block 3060
Block 3061
Block 3062
Block 3063
Block 3064
Block 3065
Block 3066
Block 3067
Block 3068
Block 3069
Block 3070
Block 3071
Block 3072
Block 3073
Block 3074
Block 3075
Block 3076
Block 3077
Block 3078
Block 3079
Block 3080
Block 3081
Block 3082
Block 3083
Block 3084
Block 3085
Block 3086
Block 3087
Block 3088
Block 3089
Block 3090
Block 3091
Block 3092
Block 3093
Block 3094
Block 3095
Block 3096
Block 3097
Block 3098
Block 3099
Block 3100
Block 3101
Block 3102
Block 3103
Block 3104
Block 3105
Block 3106
Block 3107
Block 3108
Block 3109
Block 3110
Block 3111
Block 3112
Block 3113
Block 3114
Block 3115
Block 3116
Block 3117
Block 3118
Block 3122
Block 3123
Block 3124
Block 3125
Block 3126
Block 3127
Block 3129
Block 3130
Block 3131
Block 3132
Block 3133
Block 3134
Block 3135
Block 3136
Block 3137
Block 3138
Block 3139
Block 3140
Block 3141
Block 3142
Block 3143
Block 3144
Block 3145
Block 3146
Block 3147
Block 3148
Block 3149
Block 3150
Block 3151
Block 3152
Block 3153
Blockgroup: 4
Blockgroup: 5
Tract: 951500
Tazewell County
Tract: 020100
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Block 3048
Block 3049
Block 3050
Block 3062
Block 3063
Block 3064
Block 3065
Block 3068
Block 3069
Block 3070
Block 3071
Block 3072
Block 3073
Block 3074
Block 3075
Block 3076
Block 3077
Block 3078
Block 3079
Block 3080
Block 3081
Block 3082
Block 3083
Block 3084
Block 3085
Block 3086
Block 3087
Block 3088
Block 3089
Block 3090
Block 3091
Block 3092
Block 3093
Block 3094
Block 3100
Block 3101
Block 3143
Block 3144
Block 3145
Block 3146
Block 3147
Block 3148
Block 3149
Block 3152
Block 3153
Block 3154
Block 3155
Block 3156
Block 3157
Block 3158
Block 3159
Block 3160
Block 3161
Block 3162
Block 3163
Block 3164
Block 3165
Block 3166
Block 3168
Block 3174
Block 3175
Block 3176
Block 3177
Block 3178
Block 3179
Block 3180
Block 3181
Block 3182
Block 3183
Block 3185
Block 3186
Block 3187
Block 3188
Block 3189
Block 3190
Tract: 020301
Tract: 020302
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1051
Block 1054
Block 1055
Block 1056
Block 1057
Block 1065
Block 1066
Block 1067
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1079
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2027
Blockgroup: 3
Tract: 020400
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1013
Blockgroup: 4
Block 4013
Tract: 020500
Blockgroup: 3
Block 3000
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3014
Block 3015
Block 3029
Tract: 021201
Tract: 021202
Tract: 021203
Tract: 021500
Tract: 021603
Tract: 021604
Tract: 021605
Tract: 021606
Tract: 021701
Tract: 021702
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2051
Block 2052
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Block 2070
Block 2071
Block 2072
Block 2073
Block 2074
Block 2077
Block 2078
Block 2079
Block 2080
Block 2081
Block 2082
Block 2083
Block 2084
Block 2085
Block 2086
Block 2087
Block 2090
Block 2091
Blockgroup: 3
Blockgroup: 4
Tract: 021802
Blockgroup: 1
Block 1115
Block 1116
Block 1117
Block 1118
Block 1119
Block 1121
Block 1122
Block 1123
Block 1124
Block 1125
Block 1126
Block 1127
Block 1148
Block 1150
Block 1151
Block 1152
Block 1153
Block 1154
Block 1155
Block 1156
Block 1157
Block 1158
Block 1159
Block 1160
Block 1161
Block 1162
Block 1163
Block 1164
Block 1165
Block 1166
Block 1168
Block 1169
Block 1170
Block 1171
Block 1172
Block 1173
Block 1174
Block 1175
Block 1176
Block 1177
Block 1178
Block 1179
Block 1180
Block 1181
Block 1182
Block 1183
Block 1184
Block 1185
Block 1186
Block 1187
Block 1188
Block 1189
Block 1190
Block 1191
Block 1192
Block 1193
Block 1194
Block 1195
Block 1196
Block 1197
Block 1198
Block 1199
Block 1200
Block 1201
Block 1202
Block 1203
Block 1204
Block 1205
Block 1206
Block 1207
Block 1208
Block 1209
Block 1210
Block 1211
Block 1212
Block 1213
Block 1214
Block 1215
Block 1216
Block 1217
Block 1218
Block 1219
Block 1220
Block 1221
Block 1222
Block 1223
Block 1224
Block 1225
Block 1226
Block 1227
Block 1228
Block 1229
Block 1230
Block 1234
Block 1248
Block 1250
Tract: 021900
Tract: 022000
Tract: 022100
Tract: 022200
Tract: 022300
Tract: 022400
Woodford County
(Source: P.A. 97-14, eff. 6-24-11.)

(10 ILCS 77/20)
Sec. 20. Definitions; exceptions; deposit; description.
(a) In this Act, all counties, census tracts, blockgroups, and blocks are those that appear on maps published by the United States Bureau of the Census for the 2010 census. The term "tract" means census tract. Congressional Districts created by this Act for the purpose of electing Representatives to the House of Representatives of the United States Congress shall not be altered by operation of any other statute, ordinance, or resolution.
(b) In this Act, census tracts are identified by an up to 4-digit integer number and may have an optional 2-digit suffix; for example 1457.02 or 23. The census tract codes consist of 6 digits with an implied decimal between the fourth and fifth digit corresponding to the basic census tract number but with leading zeroes and trailing zeroes for census tracts without a suffix. The tract number examples 1457.02 and 23 would have codes of 145702 and 002300, respectively.
(c) Any part of Illinois that has not been described as included in one of the Districts described in this Act is included within the District that (i) is contiguous to the part and (ii) contains the least population of all districts contiguous to the part according to the 2010 decennial census of Illinois.
(d) If any part of Illinois is described in this Act as being in more than one District, the part is included within the District that (i) is one of the Districts in which that part is listed in this Act, (ii) is contiguous to that part, and (iii) contains the least population according to the 2010 decennial census of Illinois.
(e) If any part of Illinois (i) is described in this Act as being in one District and (ii) is entirely surrounded by another District, then the part shall be incorporated into the District that surrounds the part.
(f) If any part of Illinois (i) is described in this Act as being in one District and (ii) is not contiguous to another part of that District, then the part is included within the contiguous District that contains the least population according to the 2010 decennial census of Illinois.
(g) The Speaker of the House, the Minority Leader of the House, the President of the Senate, and the Minority Leader of the Senate shall by joint letter of transmittal present to the Secretary of State for deposit into the State Archives an official set of United States Bureau of the Census maps and descriptions used for conducting the 2010 census, and those maps shall serve as the official record of all counties, census tracts, blockgroups, and blocks referred to in this Act.
(h) The State Board of Elections shall prepare and make available to the public a metes and bounds description of the Congressional Districts created under this Act.
(Source: P.A. 97-14, eff. 6-24-11.)

(10 ILCS 77/97)
Sec. 97. Severability. The provisions of this Act are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 97-14, eff. 6-24-11.)

(10 ILCS 77/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 97-14, eff. 6-24-11.)



10 ILCS 91/ - General Assembly Redistricting Act of 2011.

10 ILCS 91/1

(10 ILCS 91/1)
Sec. 1. Short title. This Act may be cited as the General Assembly Redistricting Act of 2011.
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/5

(10 ILCS 91/5)
Sec. 5. Findings and declarations. In enacting this redistricting plan, the General Assembly finds and declares all of the following:
(a) In establishing boundaries for Illinois Legislative and Representative Districts ("Districts"), the following redistricting principles were taken into account:
(1) each of the Districts contained in the General

Assembly Redistricting Act of 2011 was drawn to be substantially equal in population, so that as nearly as practicable, the total population deviation between Districts is zero;

(2) each of the Districts contained in the General

Assembly Redistricting Act of 2011 was drawn to be consistent with the United States Constitution;

(3) each of the Districts contained in the General

Assembly Redistricting Act of 2011 was drawn to be consistent with the federal Voting Rights Act, where applicable;

(4) each of the Districts contained in the General

Assembly Redistricting Act of 2011 was drawn to be compact and contiguous, as required by the Illinois Constitution;

(5) each of the Districts contained in the General

Assembly Redistricting Act of 2011 was drawn to be consistent with the Illinois Voting Rights Act of 2011, where applicable; and

(6) each of the Districts contained in the General

Assembly Redistricting Act of 2011 was drawn taking into account the partisan composition of the District and of the plan itself.

(b) In addition to the redistricting principles set forth in subsection (a), each of the Districts contained in the General Assembly Redistricting Act of 2011 was drawn to reflect a balance of the following redistricting principles: the preservation of the core or boundaries of the existing Districts; the preservation of communities of interest; respect for county, township, municipal, ward, and other political subdivision boundaries; the maintenance of incumbent-constituent relationships and tracking of population migration; proposals or other input submitted by members of the public and stakeholder groups; public hearing testimony; other incumbent requests; respect for geographic features and natural or logical boundaries; and other redistricting principles recognized by state and federal court decisions.
(c) For purposes of legislative intent, the General Assembly adopts and incorporates herein, as if fully set forth, the provisions of House Resolution 385 of the Ninety-Seventh General Assembly and Senate Resolution 249 of the Ninety-Seventh General Assembly.
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10

(10 ILCS 91/10)
Sec. 10. Representative Districts. The State of Illinois is divided into 118 Representative Districts as set forth in this Act.
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.1

(10 ILCS 91/10.1)
Sec. 10.1. Representative District No. 1. Representative District No. 1 is comprised of:

District: 1
Cook County
Tract: 560100
Blockgroup: 1
Block 1017
Block 1018
Block 1019
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Tract: 560200
Blockgroup: 1
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Blockgroup: 2
Blockgroup: 3
Tract: 560300
Tract: 560400
Tract: 560700
Blockgroup: 2
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2035
Block 2036
Block 2037
Block 2038
Tract: 560800
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Blockgroup: 5
Block 5000
Block 5001
Block 5002
Block 5003
Block 5004
Block 5005
Block 5006
Block 5007
Block 5008
Block 5009
Block 5010
Block 5011
Block 5012
Block 5013
Block 5014
Block 5015
Block 5016
Block 5017
Block 5018
Block 5019
Block 5020
Block 5021
Block 5022
Block 5023
Block 5024
Block 5025
Block 5026
Tract: 560900
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3022
Block 3023
Tract: 561000
Blockgroup: 1
Block 1001
Block 1002
Block 1003
Block 1004
Block 1011
Block 1012
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Blockgroup: 3
Block 3000
Block 3001
Tract: 570100
Blockgroup: 1
Block 1001
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Tract: 570200
Blockgroup: 1
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Tract: 570300
Tract: 570400
Tract: 570500
Blockgroup: 1
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1019
Block 1020
Block 1021
Blockgroup: 2
Tract: 580400
Tract: 580501
Blockgroup: 1
Block 1010
Tract: 580502
Blockgroup: 1
Blockgroup: 2
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Blockgroup: 3
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Tract: 580600
Blockgroup: 4
Block 4004
Block 4005
Block 4006
Tract: 580700
Blockgroup: 1
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Tract: 580800
Blockgroup: 1
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Tract: 611500
Blockgroup: 2
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2022
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Tract: 611600
Tract: 620100
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Tract: 620200
Blockgroup: 1
Block 1003
Blockgroup: 2
Block 2008
Block 2009
Tract: 630100
Tract: 630200
Tract: 630300
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Blockgroup: 2
Block 2000
Block 2005
Block 2006
Tract: 630400
Tract: 630500
Tract: 630800
Tract: 660301
Tract: 660302
Tract: 660400
Blockgroup: 2
Block 2000
Block 2001
Block 2004
Block 2005
Block 2008
Block 2009
Block 2012
Block 2013
Block 2014
Block 2015
Blockgroup: 3
Block 3012
Block 3013
Block 3014
Block 3015
Tract: 660500
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3015
Block 3016
Block 3017
Block 3018
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Tract: 660600
Blockgroup: 3
Block 3002
Block 3007
Block 3008
Block 3009
Blockgroup: 4
Blockgroup: 5
Tract: 660800
Blockgroup: 3
Block 3004
Block 3008
Block 3009
Block 3010
Blockgroup: 4
Blockgroup: 5
Tract: 660900
Blockgroup: 3
Block 3010
Block 3011
Block 3038
Block 3039
Tract: 661100
Blockgroup: 2
Block 2016
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Blockgroup: 5
Block 5000
Block 5001
Block 5002
Block 5003
Block 5004
Block 5005
Block 5006
Block 5007
Block 5009
Block 5010
Block 5013
Block 5014
Tract: 820800
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3056
Block 3057
Tract: 835000
Blockgroup: 1
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1012
Block 1013
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Blockgroup: 5
Block 5000
Block 5001
Block 5002
Block 5003
Block 5004
Block 5005
Block 5006
Block 5007
Block 5008
Tract: 835100
Tract: 835200
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1032
Block 1033
Block 1034
Block 1049
Tract: 842800
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Blockgroup: 2
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Blockgroup: 3
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4030
Block 4031
Block 4032
Block 4034
Block 4035
Block 4036
Block 4037
Block 4038
Block 4039
Blockgroup: 5
Block 5002
Block 5003
Block 5004
Block 5005
Block 5006
Block 5007
Block 5008
Block 5009
Block 5010
Blockgroup: 6
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.2

(10 ILCS 91/10.2)
Sec. 10.2. Representative District No. 2. Representative District No. 2 is comprised of:

District: 2
Cook County
Tract: 310200
Tract: 310300
Tract: 310400
Tract: 310500
Tract: 310600
Tract: 310700
Tract: 310800
Tract: 310900
Tract: 330200
Blockgroup: 2
Block 2015
Block 2017
Block 2018
Block 2019
Block 2025
Block 2026
Block 2039
Tract: 340300
Tract: 340400
Tract: 580100
Blockgroup: 2
Block 2018
Block 2022
Block 2023
Block 2024
Block 2029
Block 2030
Block 2031
Block 2032
Tract: 580600
Blockgroup: 1
Block 1004
Block 1005
Block 1006
Block 1007
Block 1009
Block 1010
Block 1011
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Blockgroup: 3
Block 3000
Block 3001
Blockgroup: 4
Block 4000
Block 4002
Block 4003
Block 4007
Tract: 580700
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Blockgroup: 2
Blockgroup: 3
Tract: 580800
Blockgroup: 1
Block 1000
Tract: 590500
Tract: 590600
Tract: 590700
Tract: 600400
Tract: 600600
Tract: 600700
Tract: 600900
Tract: 610300
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1026
Blockgroup: 2
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Blockgroup: 3
Tract: 611400
Tract: 611500
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2018
Block 2019
Block 2020
Block 2021
Block 2023
Block 2024
Block 2025
Block 2026
Tract: 839700
Tract: 839800
Tract: 839900
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Tract: 840000
Blockgroup: 1
Tract: 840100
Tract: 840200
Tract: 840300
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1029
Block 1030
Block 1031
Blockgroup: 2
Blockgroup: 3
Tract: 840400
Tract: 841100
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Block 3048
Blockgroup: 4
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Tract: 841200
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2011
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Blockgroup: 3
Tract: 841300
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2024
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Blockgroup: 3
Blockgroup: 4
Tract: 841900
Blockgroup: 2
Block 2098
Block 2099
Block 2114
Block 2115
Tract: 842600
Blockgroup: 2
Block 2004
Block 2013
Block 2014
Block 2015
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2024
Tract: 842900
Blockgroup: 4
Block 4099
Block 4100
Block 4101
Tract: 843200
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.3

(10 ILCS 91/10.3)
Sec. 10.3. Representative District No. 3. Representative District No. 3 is comprised of:

District: 3
Cook County
Tract: 151100
Blockgroup: 2
Block 2013
Block 2014
Tract: 170200
Tract: 170300
Blockgroup: 1
Blockgroup: 2
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Blockgroup: 3
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Blockgroup: 4
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Tract: 171000
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Blockgroup: 5
Blockgroup: 6
Block 6020
Block 6021
Block 6027
Tract: 171100
Blockgroup: 1
Block 1002
Block 1003
Block 1008
Block 1009
Block 1014
Block 1015
Block 1018
Block 1019
Blockgroup: 2
Blockgroup: 3
Tract: 180100
Tract: 190300
Tract: 190401
Tract: 190402
Tract: 190601
Tract: 190602
Tract: 190701
Blockgroup: 1
Tract: 190702
Blockgroup: 1
Blockgroup: 3
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Tract: 190800
Blockgroup: 3
Block 3017
Tract: 191000
Tract: 191100
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Blockgroup: 5
Block 5000
Block 5002
Block 5003
Block 5004
Block 5005
Block 5006
Block 5007
Block 5008
Block 5009
Block 5010
Block 5011
Block 5012
Block 5013
Block 5014
Block 5015
Block 5016
Blockgroup: 6
Tract: 191200
Tract: 191301
Tract: 191302
Tract: 200200
Blockgroup: 2
Block 2000
Tract: 200300
Tract: 200401
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Tract: 200402
Blockgroup: 3
Tract: 220601
Blockgroup: 2
Tract: 220602
Blockgroup: 2
Block 2001
Block 2002
Block 2003
Block 2004
Blockgroup: 4
Block 4019
Block 4020
Tract: 220701
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3015
Block 3016
Tract: 220702
Blockgroup: 1
Block 1012
Block 1013
Blockgroup: 2
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Blockgroup: 3
Block 3009
Block 3010
Blockgroup: 4
Block 4012
Block 4013
Tract: 220901
Blockgroup: 2
Block 2008
Tract: 220902
Blockgroup: 1
Block 1001
Block 1002
Block 1003
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1019
Blockgroup: 2
Block 2011
Block 2013
Block 2014
Block 2015
Block 2016
Block 2023
Block 2024
Tract: 221000
Tract: 221100
Blockgroup: 3
Tract: 222700
Blockgroup: 1
Block 1008
Block 1014
Blockgroup: 2
Block 2006
Block 2007
Block 2008
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Tract: 222800
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1006
Block 1007
Block 1008
Block 1011
Block 1012
Tract: 250200
Blockgroup: 1
Block 1000
Tract: 250400
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1011
Block 1012
Blockgroup: 2
Block 2001
Block 2002
Block 2003
Blockgroup: 5
Block 5000
Block 5001
Block 5002
Tract: 250500
Blockgroup: 6
Block 6000
Block 6001
Block 6002
Block 6003
Block 6004
Block 6005
Block 6006
Block 6007
Block 6008
Block 6009
Block 6010
Tract: 810701
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2016
Block 2017
Block 2018
Block 2019
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Blockgroup: 4
Block 4000
Block 4001
Tract: 810702
Blockgroup: 1
Block 1000
Block 1001
Tract: 831300
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1024
Tract: 831500
Tract: 831600
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.4

(10 ILCS 91/10.4)
Sec. 10.4. Representative District No. 4. Representative District No. 4 is comprised of:

District: 4
Cook County
Tract: 200401
Blockgroup: 1
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Blockgroup: 2
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Tract: 200402
Blockgroup: 1
Blockgroup: 2
Tract: 220701
Blockgroup: 1
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Blockgroup: 2
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Blockgroup: 3
Block 3012
Block 3013
Block 3014
Tract: 220901
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Blockgroup: 3
Tract: 220902
Blockgroup: 1
Block 1000
Block 1004
Block 1005
Block 1016
Block 1017
Block 1018
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2012
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Tract: 222500
Tract: 222600
Tract: 222700
Blockgroup: 1
Block 1000
Block 1001
Block 1003
Block 1004
Block 1005
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Tract: 222800
Blockgroup: 1
Block 1005
Block 1009
Block 1010
Block 1013
Block 1014
Tract: 222900
Tract: 230100
Tract: 230200
Tract: 230300
Tract: 230400
Tract: 230500
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Tract: 230600
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3018
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Blockgroup: 6
Block 6000
Block 6001
Block 6002
Block 6003
Block 6004
Block 6010
Block 6011
Block 6012
Block 6013
Block 6014
Block 6015
Block 6016
Block 6017
Block 6018
Tract: 230700
Tract: 230800
Tract: 230900
Tract: 231100
Blockgroup: 1
Block 1000
Tract: 240600
Tract: 240700
Tract: 240800
Tract: 240900
Tract: 241000
Tract: 241100
Tract: 241200
Tract: 241300
Blockgroup: 1
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Tract: 241400
Blockgroup: 1
Block 1010
Block 1011
Block 1012
Block 1015
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Tract: 241600
Blockgroup: 2
Block 2007
Tract: 242000
Blockgroup: 1
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Blockgroup: 2
Blockgroup: 3
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Tract: 242100
Tract: 242200
Tract: 242300
Tract: 242400
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1015
Tract: 242500
Tract: 242600
Tract: 242700
Tract: 243000
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Tract: 243100
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2015
Tract: 243200
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2017
Block 2018
Block 2019
Block 2021
Block 2022
Tract: 243300
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Tract: 243400
Blockgroup: 1
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2008
Block 2009
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Tract: 243500
Blockgroup: 1
Block 1000
Tract: 831200
Tract: 832400
Tract: 836600
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1006
Block 1007
Block 1008
Block 1009
Block 1030
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Tract: 842300
Blockgroup: 1
Block 1083
Block 1084
Block 1085
Block 1087
Block 1088
Block 1090
Block 1091
Block 1092
Block 1093
Block 1094
Block 1095
Block 1096
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.5

(10 ILCS 91/10.5)
Sec. 10.5. Representative District No. 5. Representative District No. 5 is comprised of:

District: 5
Cook County
Tract: 080202
Blockgroup: 1
Blockgroup: 3
Block 3003
Block 3004
Block 3005
Tract: 081000
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Blockgroup: 5
Block 5001
Block 5003
Block 5004
Block 5005
Block 5006
Blockgroup: 6
Tract: 081100
Blockgroup: 1
Block 1002
Block 1003
Block 1004
Block 1005
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3003
Tract: 081201
Blockgroup: 2
Block 2002
Block 2003
Block 2004
Block 2005
Block 2009
Block 2010
Tract: 081500
Tract: 081600
Tract: 081700
Tract: 081800
Blockgroup: 2
Block 2016
Block 2019
Block 2020
Block 2021
Block 2024
Block 2025
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Blockgroup: 3
Block 3011
Block 3012
Block 3017
Block 3018
Block 3022
Block 3023
Block 3026
Tract: 320100
Blockgroup: 1
Block 1007
Block 1008
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Blockgroup: 2
Block 2001
Block 2002
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2034
Tract: 320400
Blockgroup: 1
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Tract: 320600
Blockgroup: 1
Block 1006
Block 1008
Block 1009
Block 1010
Block 1011
Blockgroup: 2
Tract: 330100
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3017
Block 3018
Blockgroup: 4
Block 4014
Block 4041
Block 4042
Block 4043
Block 4044
Block 4045
Block 4046
Block 4047
Block 4048
Block 4049
Block 4050
Block 4051
Block 4052
Block 4053
Block 4054
Block 4055
Block 4056
Block 4057
Block 4058
Block 4059
Block 4060
Block 4072
Tract: 340600
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1017
Block 1018
Block 1019
Block 1021
Block 1022
Block 1023
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Tract: 351400
Tract: 351500
Tract: 380200
Blockgroup: 1
Block 1003
Block 1004
Block 1005
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2013
Tract: 380500
Tract: 380700
Tract: 381400
Blockgroup: 1
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Tract: 381500
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1007
Tract: 381700
Tract: 381800
Blockgroup: 1
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Blockgroup: 2
Tract: 400300
Blockgroup: 1
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Tract: 400400
Tract: 400500
Tract: 400800
Tract: 420500
Tract: 420600
Tract: 420700
Tract: 421200
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2010
Block 2011
Block 2015
Block 2016
Tract: 430300
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3011
Block 3012
Block 3013
Tract: 430400
Blockgroup: 1
Block 1003
Block 1004
Block 1005
Block 1010
Block 1011
Blockgroup: 2
Block 2003
Block 2004
Block 2009
Block 2010
Blockgroup: 3
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3015
Block 3016
Blockgroup: 4
Tract: 430800
Blockgroup: 2
Block 2017
Block 2018
Tract: 431200
Blockgroup: 1
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1034
Blockgroup: 2
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Tract: 440101
Blockgroup: 1
Block 1003
Block 1004
Block 1005
Block 1006
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Tract: 680900
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2021
Block 2022
Block 2023
Block 2024
Tract: 690400
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Tract: 690500
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Tract: 691500
Blockgroup: 1
Block 1000
Block 1006
Block 1007
Block 1008
Block 1009
Block 1014
Block 1015
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3009
Block 3010
Tract: 834200
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Blockgroup: 3
Blockgroup: 4
Tract: 834300
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2028
Tract: 834500
Tract: 834600
Blockgroup: 1
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Block 3048
Block 3049
Block 3050
Block 3051
Block 3053
Blockgroup: 4
Tract: 835500
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Tract: 835800
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1019
Block 1020
Block 1024
Block 1025
Tract: 835900
Blockgroup: 1
Blockgroup: 2
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Blockgroup: 3
Tract: 836000
Blockgroup: 1
Block 1003
Block 1004
Tract: 836100
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3002
Tract: 839100
Blockgroup: 1
Block 1000
Block 1010
Block 1011
Block 1020
Block 1021
Block 1037
Block 1038
Block 1039
Block 1066
Block 1067
Block 1075
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1090
Tract: 839200
Blockgroup: 1
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2018
Block 2019
Block 2020
Block 2021
Block 2024
Block 2025
Blockgroup: 3
Tract: 839500
Blockgroup: 1
Block 1001
Block 1002
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Tract: 839600
Blockgroup: 1
Block 1001
Block 1002
Block 1005
Block 1008
Block 1009
Blockgroup: 2
Tract: 841000
Blockgroup: 1
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1020
Block 1021
Block 1022
Block 1023
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1074
Block 1075
Block 1076
Block 1077
Block 1079
Block 1080
Tract: 841800
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1029
Block 1030
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Tract: 842000
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1008
Block 1010
Block 1011
Blockgroup: 2
Block 2014
Tract: 842500
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1029
Block 1031
Block 1041
Block 1042
Block 1044
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1054
Block 1056
Tract: 842600
Blockgroup: 1
Block 1050
Block 1051
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.6

(10 ILCS 91/10.6)
Sec. 10.6. Representative District No. 6. Representative District No. 6 is comprised of:

District: 6
Cook County
Tract: 081800
Blockgroup: 1
Blockgroup: 2
Block 2008
Block 2017
Block 2018
Block 2026
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3013
Block 3014
Block 3015
Block 3016
Block 3019
Block 3020
Block 3021
Block 3024
Block 3025
Tract: 081900
Blockgroup: 1
Block 1004
Block 1011
Tract: 280100
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1023
Block 1024
Block 1025
Block 1026
Block 1031
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2011
Block 2012
Block 2013
Block 2014
Block 2018
Block 2019
Block 2020
Block 2022
Block 2023
Block 2024
Block 2025
Block 2030
Block 2031
Tract: 330100
Blockgroup: 4
Block 4073
Tract: 330200
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2016
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2040
Tract: 340500
Tract: 340600
Blockgroup: 1
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1020
Block 1024
Block 1025
Tract: 350400
Tract: 381500
Blockgroup: 1
Block 1005
Block 1006
Tract: 610300
Blockgroup: 1
Block 1008
Block 1009
Block 1010
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Tract: 610400
Tract: 610800
Tract: 611000
Tract: 611100
Tract: 611200
Tract: 611300
Tract: 611700
Tract: 611800
Tract: 611900
Tract: 612000
Tract: 612100
Tract: 660600
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3003
Block 3004
Block 3005
Block 3006
Block 3010
Block 3011
Block 3012
Block 3013
Tract: 660700
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Tract: 660800
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3005
Block 3006
Block 3007
Block 3011
Tract: 660900
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1013
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3013
Block 3014
Block 3015
Block 3019
Block 3040
Block 3042
Tract: 661100
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1009
Block 1010
Tract: 670100
Tract: 670200
Tract: 670300
Tract: 670400
Tract: 670500
Tract: 670600
Tract: 670700
Tract: 670800
Tract: 670900
Tract: 671100
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Tract: 671200
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Tract: 671300
Blockgroup: 1
Tract: 671400
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Tract: 680500
Tract: 680600
Tract: 680900
Blockgroup: 1
Blockgroup: 2
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2025
Block 2026
Block 2027
Blockgroup: 3
Blockgroup: 4
Tract: 681000
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Blockgroup: 4
Tract: 834600
Blockgroup: 2
Blockgroup: 3
Block 3010
Block 3052
Tract: 834700
Tract: 834800
Tract: 834900
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2012
Block 2013
Tract: 835000
Blockgroup: 1
Block 1000
Block 1008
Block 1009
Block 1010
Block 1011
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Blockgroup: 2
Blockgroup: 3
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Blockgroup: 4
Blockgroup: 5
Block 5009
Block 5010
Block 5011
Block 5012
Block 5013
Tract: 835500
Blockgroup: 1
Block 1008
Block 1009
Blockgroup: 2
Tract: 835600
Tract: 835700
Tract: 839000
Tract: 839100
Blockgroup: 1
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1068
Block 1069
Block 1070
Block 1071
Block 1076
Block 1077
Block 1083
Block 1084
Block 1085
Block 1086
Block 1088
Block 1089
Block 1091
Block 1092
Block 1093
Block 1094
Block 1095
Block 1096
Block 1097
Block 1098
Block 1099
Block 1100
Block 1101
Block 1102
Block 1103
Block 1104
Block 1105
Block 1106
Block 1107
Blockgroup: 2
Block 2000
Block 2007
Block 2008
Block 2012
Block 2013
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2056
Tract: 839200
Blockgroup: 2
Block 2006
Block 2007
Block 2008
Block 2009
Block 2016
Block 2017
Block 2022
Block 2023
Tract: 839900
Blockgroup: 1
Blockgroup: 2
Block 2013
Blockgroup: 3
Blockgroup: 4
Blockgroup: 5
Tract: 840000
Blockgroup: 2
Tract: 841000
Blockgroup: 1
Block 1018
Block 1019
Block 1024
Block 1025
Block 1026
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Tract: 841100
Blockgroup: 1
Block 1031
Block 1037
Blockgroup: 3
Block 3039
Blockgroup: 4
Block 4000
Block 4016
Tract: 842000
Blockgroup: 1
Block 1006
Block 1007
Block 1009
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2015
Block 2016
Block 2017
Block 2018
Tract: 842500
Blockgroup: 1
Block 1043
Block 1045
Block 1046
Block 1057
Block 1058
Tract: 842600
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2016
Block 2023
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Block 2070
Blockgroup: 3
Blockgroup: 4
Tract: 843800
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.7

(10 ILCS 91/10.7)
Sec. 10.7. Representative District No. 7. Representative District No. 7 is comprised of:

District: 7
Cook County
Tract: 811900
Tract: 812000
Tract: 815900
Tract: 816000
Tract: 816100
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4023
Block 4024
Block 4029
Block 4030
Block 4031
Blockgroup: 5
Blockgroup: 6
Block 6000
Block 6001
Block 6002
Block 6003
Block 6004
Block 6005
Block 6006
Block 6007
Block 6008
Block 6009
Block 6010
Block 6011
Block 6012
Block 6013
Block 6014
Block 6015
Block 6016
Block 6017
Block 6018
Block 6019
Block 6020
Block 6021
Block 6022
Block 6023
Block 6024
Block 6025
Block 6026
Block 6027
Block 6028
Block 6029
Block 6030
Block 6031
Block 6037
Block 6038
Block 6039
Block 6050
Tract: 816200
Blockgroup: 1
Block 1000
Block 1001
Tract: 816800
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Tract: 816900
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1018
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1037
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Block 4009
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Tract: 817000
Tract: 817101
Tract: 817102
Tract: 817200
Tract: 817300
Tract: 817400
Blockgroup: 1
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Blockgroup: 2
Block 2012
Block 2013
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Blockgroup: 3
Block 3000
Block 3008
Block 3029
Block 3030
Block 3031
Block 3040
Tract: 817500
Tract: 817600
Tract: 817700
Tract: 817900
Blockgroup: 1
Blockgroup: 2
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Blockgroup: 3
Blockgroup: 4
Blockgroup: 5
Tract: 818000
Blockgroup: 1
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3051
Block 3052
Block 3053
Block 3054
Block 3055
Block 3056
Block 3057
Block 3058
Block 3059
Block 3074
Tract: 818100
Tract: 818200
Tract: 818300
Tract: 818401
Tract: 818402
Tract: 818500
Tract: 818600
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1018
Block 1019
Block 1020
Blockgroup: 2
Block 2006
Blockgroup: 3
Block 3002
Block 3003
Block 3004
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Tract: 818900
Blockgroup: 3
Block 3003
Tract: 819000
Blockgroup: 1
Block 1001
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Blockgroup: 2
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2018
Block 2019
Block 2020
Block 2021
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3021
Block 3022
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Block 4030
Block 4031
Block 4032
Block 4033
Block 4034
Block 4035
Block 4036
Block 4037
Block 4038
Block 4039
Block 4040
Block 4041
Block 4042
Block 4043
Block 4044
Block 4045
Block 4046
Block 4047
Block 4048
Block 4049
Block 4050
Block 4051
Block 4052
Block 4053
Block 4054
Block 4055
Block 4056
Block 4057
Block 4058
Block 4059
Block 4060
Block 4061
Block 4062
Block 4065
Block 4066
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.8

(10 ILCS 91/10.8)
Sec. 10.8. Representative District No. 8. Representative District No. 8 is comprised of:

District: 8
Cook County
Tract: 250200
Blockgroup: 1
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Blockgroup: 2
Tract: 250300
Tract: 250400
Blockgroup: 1
Block 1003
Block 1004
Tract: 250700
Tract: 250800
Tract: 251000
Blockgroup: 1
Block 1002
Block 1003
Block 1004
Block 1006
Block 1007
Block 1011
Block 1012
Block 1014
Block 1015
Block 1025
Block 1026
Block 1027
Block 1028
Block 1031
Block 1032
Block 1033
Block 1034
Tract: 251100
Tract: 251200
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Blockgroup: 3
Block 3009
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Tract: 251500
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3008
Blockgroup: 4
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Tract: 251600
Tract: 251700
Blockgroup: 1
Block 1005
Block 1006
Block 1007
Block 1034
Block 1035
Block 1041
Block 1042
Block 1043
Block 1044
Block 1047
Tract: 251800
Blockgroup: 1
Blockgroup: 2
Blockgroup: 4
Block 4013
Block 4014
Block 4015
Blockgroup: 5
Tract: 251900
Tract: 252000
Tract: 252101
Tract: 252102
Tract: 252201
Tract: 252202
Blockgroup: 2
Block 2001
Block 2002
Block 2005
Block 2006
Blockgroup: 4
Block 4000
Block 4001
Block 4004
Block 4005
Blockgroup: 5
Block 5001
Block 5002
Block 5005
Block 5006
Block 5007
Block 5009
Block 5010
Block 5012
Tract: 812900
Blockgroup: 1
Block 1008
Block 1009
Block 1010
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1026
Blockgroup: 2
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2020
Block 2021
Block 2022
Block 2023
Blockgroup: 3
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Blockgroup: 4
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Block 4031
Block 4032
Block 4033
Block 4034
Block 4035
Block 4036
Block 4037
Block 4038
Block 4039
Block 4040
Block 4041
Tract: 813100
Blockgroup: 1
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Block 4014
Block 4015
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Blockgroup: 5
Tract: 813200
Tract: 814600
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Blockgroup: 5
Block 5000
Block 5001
Block 5002
Block 5003
Block 5007
Block 5008
Tract: 814700
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Blockgroup: 2
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Blockgroup: 3
Blockgroup: 4
Blockgroup: 5
Tract: 814800
Blockgroup: 1
Blockgroup: 2
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Blockgroup: 3
Block 3004
Blockgroup: 5
Block 5000
Block 5001
Block 5002
Block 5003
Block 5004
Block 5005
Block 5006
Block 5007
Block 5008
Block 5009
Tract: 814900
Blockgroup: 3
Block 3006
Block 3007
Block 3008
Block 3009
Blockgroup: 4
Block 4006
Block 4007
Block 4008
Block 4009
Tract: 815000
Blockgroup: 3
Block 3012
Block 3013
Block 3014
Block 3021
Block 3022
Tract: 815600
Tract: 815800
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1008
Block 1011
Tract: 816100
Blockgroup: 2
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Blockgroup: 3
Blockgroup: 4
Block 4020
Block 4021
Block 4022
Block 4025
Block 4026
Block 4027
Block 4028
Block 4032
Block 4033
Block 4034
Block 4035
Block 4036
Block 4037
Block 4038
Block 4039
Block 4040
Block 4041
Block 4042
Block 4043
Block 4044
Block 4045
Block 4046
Block 4047
Block 4048
Block 4049
Block 4050
Block 4051
Block 4052
Block 4053
Block 4054
Block 4055
Block 4056
Block 4057
Block 4058
Block 4059
Block 4060
Block 4061
Block 4062
Block 4063
Block 4064
Block 4065
Block 4066
Block 4067
Block 4068
Block 4069
Block 4070
Blockgroup: 6
Block 6032
Block 6033
Block 6034
Block 6035
Block 6036
Block 6040
Block 6041
Block 6042
Block 6043
Block 6044
Block 6045
Block 6046
Block 6047
Block 6048
Block 6049
Block 6051
Block 6052
Block 6053
Block 6054
Block 6055
Block 6056
Block 6057
Tract: 817900
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Tract: 818000
Blockgroup: 2
Blockgroup: 3
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Block 3048
Block 3049
Block 3050
Block 3060
Block 3061
Block 3062
Block 3063
Block 3064
Block 3065
Block 3066
Block 3067
Block 3068
Block 3069
Block 3070
Block 3071
Block 3072
Block 3073
Tract: 818600
Blockgroup: 1
Block 1010
Block 1016
Block 1017
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Blockgroup: 3
Block 3000
Block 3001
Block 3005
Block 3006
Block 3007
Tract: 818700
Blockgroup: 1
Blockgroup: 2
Tract: 818800
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1020
Block 1021
Block 1022
Block 1023
Blockgroup: 6
Block 6000
Block 6001
Block 6002
Block 6003
Block 6004
Block 6007
Block 6008
Block 6009
Block 6010
Block 6011
Block 6012
Block 6013
Block 6014
Block 6015
Block 6016
Block 6017
Block 6018
Block 6019
Block 6020
Block 6021
Block 6022
Block 6023
Block 6024
Block 6025
Block 6026
Block 6027
Block 6028
Block 6029
Block 6030
Block 6034
Block 6035
Block 6036
Block 6037
Block 6038
Block 6039
Block 6040
Tract: 818900
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1012
Blockgroup: 2
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Tract: 819000
Blockgroup: 1
Block 1000
Block 1002
Block 1003
Block 1012
Block 1013
Blockgroup: 2
Block 2000
Block 2001
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2022
Blockgroup: 3
Block 3017
Block 3018
Block 3019
Block 3020
Tract: 819500
Blockgroup: 1
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Blockgroup: 2
Blockgroup: 3
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3018
Block 3019
Block 3020
Block 3021
Tract: 819600
Blockgroup: 1
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Blockgroup: 2
Block 2001
Block 2002
Block 2003
Block 2004
Block 2011
Block 2012
Block 2013
Block 2014
Tract: 819700
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3020
Block 3021
Block 3022
Block 3028
Block 3029
Block 3030
Block 3033
Tract: 819801
Blockgroup: 1
Block 1000
Block 1015
Tract: 831300
Blockgroup: 1
Block 1027
Block 1028
Block 1029
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Tract: 831400
Blockgroup: 1
Block 1004
Block 1005
Block 1006
Block 1007
Block 1012
Block 1013
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1028
Block 1029
Block 1041
Block 1042
Block 1043
Blockgroup: 2
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.9

(10 ILCS 91/10.9)
Sec. 10.9. Representative District No. 9. Representative District No. 9 is comprised of:

District: 9
Cook County
Tract: 071500
Blockgroup: 4
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Tract: 071700
Blockgroup: 1
Block 1004
Block 1005
Block 1006
Block 1007
Blockgroup: 2
Tract: 071800
Tract: 080300
Blockgroup: 1
Block 1004
Block 1005
Blockgroup: 2
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Blockgroup: 3
Block 3002
Block 3003
Block 3010
Tract: 080400
Tract: 081000
Blockgroup: 4
Blockgroup: 5
Block 5000
Block 5002
Tract: 081800
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2022
Block 2023
Tract: 081900
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Tract: 260900
Blockgroup: 1
Block 1000
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Blockgroup: 2
Block 2008
Block 2009
Block 2010
Tract: 270500
Blockgroup: 1
Block 1016
Block 1017
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Tract: 271200
Blockgroup: 1
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Tract: 271300
Blockgroup: 1
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Tract: 271400
Blockgroup: 1
Block 1028
Block 1030
Block 1031
Block 1032
Tract: 271500
Tract: 271800
Tract: 280100
Blockgroup: 1
Block 1008
Block 1009
Block 1010
Block 1021
Block 1022
Block 1027
Block 1028
Block 1029
Block 1030
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Blockgroup: 2
Block 2007
Block 2008
Block 2009
Block 2010
Block 2015
Block 2016
Block 2017
Block 2021
Block 2026
Block 2027
Block 2028
Block 2029
Tract: 280900
Blockgroup: 1
Block 1004
Block 1005
Block 1006
Block 1007
Tract: 281900
Tract: 282700
Blockgroup: 1
Blockgroup: 2
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Tract: 282800
Tract: 283100
Tract: 283200
Tract: 283800
Tract: 290900
Tract: 291200
Tract: 291600
Tract: 292200
Tract: 292400
Tract: 292500
Tract: 300500
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Tract: 300600
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1013
Tract: 300700
Blockgroup: 1
Block 1008
Tract: 832600
Blockgroup: 1
Block 1000
Block 1001
Block 1008
Blockgroup: 3
Block 3000
Block 3017
Tract: 832900
Tract: 833000
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Blockgroup: 2
Block 2049
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2065
Block 2066
Block 2067
Block 2068
Block 2071
Block 2072
Block 2073
Block 2074
Block 2075
Block 2076
Block 2077
Block 2078
Block 2079
Block 2080
Block 2081
Block 2082
Block 2083
Block 2084
Block 2085
Block 2086
Block 2087
Block 2088
Block 2089
Block 2090
Block 2091
Block 2099
Block 2100
Block 2101
Block 2102
Block 2103
Block 2104
Block 2105
Block 2106
Block 2107
Block 2108
Block 2109
Block 2110
Block 2111
Block 2113
Tract: 833100
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Tract: 833300
Tract: 837000
Blockgroup: 1
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Tract: 837300
Tract: 837400
Blockgroup: 2
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Tract: 838000
Blockgroup: 1
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Blockgroup: 2
Tract: 838100
Blockgroup: 1
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Blockgroup: 2
Block 2014
Block 2015
Block 2016
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Blockgroup: 3
Tract: 838200
Tract: 838300
Tract: 838600
Tract: 838700
Tract: 839100
Blockgroup: 1
Block 1072
Block 1073
Block 1074
Block 1087
Blockgroup: 2
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2009
Block 2010
Block 2011
Block 2014
Block 2015
Block 2035
Block 2036
Block 2037
Block 2038
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2057
Block 2058
Block 2059
Block 2060
Tract: 840700
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3015
Block 3016
Block 3017
Block 3018
Tract: 841200
Blockgroup: 2
Block 2008
Block 2009
Block 2010
Block 2012
Block 2019
Block 2020
Tract: 841400
Tract: 841500
Tract: 841600
Tract: 841700
Tract: 841900
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Block 2070
Block 2071
Block 2072
Block 2073
Block 2074
Block 2075
Block 2076
Block 2077
Block 2078
Block 2079
Block 2080
Block 2081
Block 2082
Block 2083
Block 2084
Block 2085
Block 2086
Block 2087
Block 2088
Block 2089
Block 2090
Block 2091
Block 2092
Block 2093
Block 2094
Block 2095
Block 2096
Block 2097
Block 2100
Block 2101
Block 2102
Block 2103
Block 2104
Block 2105
Block 2106
Block 2107
Block 2108
Block 2109
Block 2110
Block 2111
Block 2112
Block 2113
Block 2116
Tract: 842200
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1013
Block 1014
Block 1015
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1047
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1081
Tract: 842300
Blockgroup: 2
Block 2024
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2056
Block 2057
Tract: 842900
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Block 4030
Block 4031
Block 4032
Block 4033
Block 4034
Block 4035
Block 4036
Block 4037
Block 4038
Block 4039
Block 4040
Block 4041
Block 4042
Block 4043
Block 4044
Block 4045
Block 4046
Block 4047
Block 4048
Block 4049
Block 4050
Block 4051
Block 4052
Block 4053
Block 4054
Block 4055
Block 4056
Block 4057
Block 4058
Block 4059
Block 4060
Block 4061
Block 4062
Block 4063
Block 4064
Block 4065
Block 4066
Block 4067
Block 4068
Block 4069
Block 4070
Block 4071
Block 4072
Block 4073
Block 4074
Block 4075
Block 4076
Block 4077
Block 4078
Block 4079
Block 4080
Block 4081
Block 4082
Block 4083
Block 4084
Block 4085
Block 4086
Block 4087
Block 4088
Block 4089
Block 4090
Block 4091
Block 4092
Block 4093
Block 4094
Block 4095
Block 4096
Block 4097
Block 4098
Block 4102
Block 4103
Block 4104
Block 4105
Block 4106
Block 4107
Block 4108
Block 4109
Tract: 843000
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2047
Block 2048
Tract: 843100
Tract: 843300
Tract: 843400
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.10

(10 ILCS 91/10.10)
Sec. 10.10. Representative District No. 10. Representative District No. 10 is comprised of:

District: 10
Cook County
Tract: 071000
Blockgroup: 2
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Tract: 071100
Blockgroup: 1
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Blockgroup: 2
Block 2013
Block 2014
Block 2015
Block 2018
Block 2019
Block 2020
Tract: 071200
Blockgroup: 2
Block 2004
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Tract: 221600
Blockgroup: 1
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Blockgroup: 2
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Tract: 222200
Tract: 230500
Blockgroup: 2
Block 2007
Block 2008
Tract: 230600
Blockgroup: 1
Block 1014
Blockgroup: 2
Blockgroup: 3
Block 3016
Block 3017
Block 3019
Blockgroup: 4
Block 4016
Block 4017
Blockgroup: 5
Blockgroup: 6
Block 6005
Block 6006
Block 6007
Block 6008
Block 6009
Block 6019
Block 6020
Block 6021
Tract: 231100
Blockgroup: 1
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Tract: 231200
Tract: 231500
Tract: 240200
Blockgroup: 1
Block 1000
Block 1001
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Tract: 240300
Blockgroup: 1
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Tract: 240500
Tract: 241300
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Tract: 241400
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1013
Block 1014
Tract: 241500
Tract: 241600
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Tract: 242000
Blockgroup: 1
Block 1000
Blockgroup: 3
Block 3000
Tract: 242400
Blockgroup: 1
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Blockgroup: 2
Tract: 242800
Tract: 242900
Tract: 243000
Blockgroup: 2
Block 2018
Block 2019
Block 2020
Tract: 243100
Blockgroup: 2
Block 2014
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Tract: 243200
Blockgroup: 2
Block 2007
Block 2008
Block 2016
Block 2020
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Tract: 243300
Blockgroup: 2
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Tract: 243400
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Blockgroup: 2
Block 2004
Block 2005
Block 2006
Block 2007
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Blockgroup: 3
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Tract: 243500
Blockgroup: 1
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Blockgroup: 2
Tract: 251000
Blockgroup: 1
Block 1000
Block 1001
Block 1005
Block 1008
Block 1009
Block 1010
Block 1013
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1029
Block 1030
Block 1035
Tract: 251700
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1045
Block 1046
Block 1048
Block 1049
Block 1050
Block 1051
Tract: 251800
Blockgroup: 3
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Tract: 252202
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2003
Block 2004
Blockgroup: 3
Blockgroup: 4
Block 4002
Block 4003
Blockgroup: 5
Block 5000
Block 5003
Block 5004
Block 5008
Block 5011
Tract: 260100
Tract: 260200
Tract: 260300
Tract: 260400
Tract: 260500
Tract: 260600
Tract: 260700
Tract: 260800
Tract: 260900
Blockgroup: 1
Block 1001
Block 1002
Block 1003
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Tract: 261000
Tract: 270500
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1018
Block 1019
Tract: 271200
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Tract: 271300
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Tract: 271400
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1029
Block 1033
Tract: 280400
Tract: 280800
Tract: 280900
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Tract: 282700
Blockgroup: 2
Block 2000
Block 2001
Tract: 831000
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Tract: 831300
Blockgroup: 1
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1025
Block 1026
Block 1030
Block 1031
Block 1032
Block 1038
Block 1039
Block 1040
Block 1041
Tract: 831400
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1008
Block 1009
Block 1010
Block 1011
Block 1014
Block 1015
Block 1026
Block 1027
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1044
Block 1045
Block 1046
Tract: 832200
Blockgroup: 1
Block 1009
Block 1010
Block 1020
Block 1021
Block 1022
Block 1025
Block 1026
Blockgroup: 2
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Blockgroup: 3
Tract: 832300
Blockgroup: 1
Block 1038
Block 1039
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1080
Tract: 832500
Blockgroup: 2
Block 2039
Block 2040
Block 2041
Block 2042
Block 2050
Block 2051
Tract: 832600
Blockgroup: 1
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1009
Block 1010
Block 1011
Blockgroup: 2
Blockgroup: 3
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3018
Tract: 833000
Blockgroup: 1
Block 1006
Block 1007
Block 1015
Block 1016
Block 1040
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2050
Block 2051
Block 2052
Block 2053
Block 2061
Block 2062
Block 2063
Block 2064
Block 2069
Block 2070
Block 2092
Block 2093
Block 2094
Block 2095
Block 2096
Block 2097
Block 2098
Block 2112
Block 2114
Block 2115
Tract: 833100
Blockgroup: 3
Block 3012
Tract: 836600
Blockgroup: 1
Block 1005
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1031
Block 1032
Block 1033
Block 1034
Blockgroup: 2
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Tract: 836700
Tract: 836800
Tract: 836900
Tract: 837000
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1033
Blockgroup: 2
Tract: 837100
Tract: 837400
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Tract: 837800
Tract: 838000
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1027
Block 1028
Block 1029
Tract: 838100
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2017
Block 2018
Tract: 842100
Tract: 842200
Blockgroup: 1
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1046
Block 1048
Block 1049
Block 1050
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1077
Block 1078
Block 1079
Block 1080
Tract: 842300
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1086
Block 1089
Block 1097
Block 1098
Block 1099
Block 1100
Block 1101
Block 1102
Block 1103
Block 1104
Block 1105
Block 1106
Block 1107
Block 1108
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2025
Block 2026
Block 2055
Tract: 843000
Blockgroup: 2
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2045
Block 2046
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.11

(10 ILCS 91/10.11)
Sec. 10.11. Representative District No. 11. Representative District No. 11 is comprised of:

District: 11
Cook County
Tract: 040600
Blockgroup: 2
Block 2017
Blockgroup: 3
Block 3016
Tract: 040700
Blockgroup: 1
Block 1009
Block 1010
Block 1011
Block 1012
Blockgroup: 2
Block 2008
Block 2009
Block 2010
Block 2011
Blockgroup: 3
Block 3008
Block 3009
Block 3010
Block 3011
Blockgroup: 4
Block 4005
Tract: 040800
Tract: 040900
Blockgroup: 1
Block 1012
Block 1013
Blockgroup: 2
Block 2008
Tract: 050100
Blockgroup: 2
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Tract: 050200
Blockgroup: 1
Blockgroup: 2
Block 2003
Block 2004
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2019
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Blockgroup: 3
Tract: 050300
Tract: 050500
Tract: 050600
Tract: 050700
Tract: 050800
Tract: 050900
Tract: 051000
Tract: 051100
Tract: 051200
Tract: 051300
Tract: 051400
Tract: 060100
Blockgroup: 1
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Blockgroup: 2
Blockgroup: 3
Tract: 060200
Tract: 060300
Tract: 060400
Tract: 060500
Blockgroup: 1
Block 1002
Block 1004
Block 1008
Block 1009
Block 1010
Tract: 061200
Blockgroup: 1
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1019
Block 1020
Tract: 061500
Blockgroup: 1
Block 1001
Block 1002
Block 1004
Block 1005
Block 1008
Block 1009
Block 1010
Block 1011
Block 1014
Block 1015
Block 1018
Block 1019
Tract: 062300
Blockgroup: 1
Block 1002
Block 1003
Block 1004
Block 1007
Block 1008
Block 1009
Block 1010
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Tract: 062400
Tract: 062500
Tract: 062600
Tract: 062700
Tract: 062800
Tract: 070103
Tract: 070200
Blockgroup: 1
Block 1002
Block 1003
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Blockgroup: 2
Blockgroup: 3
Tract: 070300
Tract: 070400
Tract: 070500
Tract: 070600
Tract: 070700
Tract: 071000
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2017
Block 2018
Tract: 071100
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2016
Block 2017
Tract: 071200
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2005
Block 2006
Tract: 071300
Blockgroup: 1
Block 1000
Block 1001
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Blockgroup: 2
Tract: 071400
Blockgroup: 1
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Blockgroup: 2
Block 2010
Blockgroup: 4
Block 4004
Tract: 071600
Blockgroup: 1
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Tract: 140800
Blockgroup: 1
Block 1007
Block 1008
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Block 4000
Block 4007
Block 4008
Block 4009
Block 4010
Block 4015
Blockgroup: 5
Block 5000
Block 5001
Block 5002
Block 5003
Block 5012
Block 5013
Block 5014
Block 5015
Block 5016
Block 5017
Block 5021
Block 5022
Block 5023
Block 5024
Block 5025
Block 5026
Block 5027
Block 5028
Block 5029
Block 5030
Block 5031
Tract: 160601
Blockgroup: 2
Block 2000
Block 2001
Block 2003
Block 2004
Block 2009
Blockgroup: 3
Tract: 160602
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Tract: 160700
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Tract: 210100
Blockgroup: 1
Block 1000
Tract: 210900
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1032
Tract: 221600
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Tract: 240200
Blockgroup: 1
Block 1002
Block 1003
Block 1004
Tract: 240300
Blockgroup: 1
Block 1000
Block 1001
Tract: 830900
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Tract: 831000
Blockgroup: 2
Block 2019
Block 2020
Block 2021
Block 2028
Block 2029
Block 2030
Block 2031
Tract: 831900
Tract: 832200
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1023
Block 1024
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Tract: 832300
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1059
Block 1077
Block 1078
Block 1079
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1087
Tract: 832500
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Tract: 842300
Blockgroup: 1
Block 1037
Tract: 843700
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.12

(10 ILCS 91/10.12)
Sec. 10.12. Representative District No. 12. Representative District No. 12 is comprised of:

District: 12
Cook County
Tract: 031300
Blockgroup: 1
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Tract: 031400
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Blockgroup: 5
Blockgroup: 6
Block 6000
Block 6001
Block 6002
Block 6005
Tract: 032100
Tract: 060500
Blockgroup: 1
Block 1000
Block 1001
Block 1003
Block 1005
Block 1006
Block 1007
Tract: 060800
Blockgroup: 1
Blockgroup: 2
Block 2001
Block 2002
Block 2003
Block 2004
Blockgroup: 3
Tract: 060900
Blockgroup: 1
Blockgroup: 2
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Blockgroup: 3
Blockgroup: 4
Blockgroup: 5
Tract: 061000
Tract: 061100
Tract: 061200
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Tract: 061500
Blockgroup: 1
Block 1000
Block 1003
Block 1006
Block 1007
Block 1012
Block 1013
Block 1016
Block 1017
Tract: 061800
Tract: 061901
Tract: 061902
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Blockgroup: 4
Tract: 062000
Tract: 062100
Tract: 062200
Tract: 062300
Blockgroup: 1
Block 1000
Block 1001
Block 1005
Block 1006
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Tract: 062900
Tract: 063000
Tract: 063100
Tract: 063200
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Blockgroup: 5
Blockgroup: 6
Tract: 063301
Tract: 063302
Tract: 063303
Tract: 063400
Tract: 070101
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Tract: 070102
Tract: 070200
Blockgroup: 1
Block 1000
Block 1001
Block 1004
Block 1005
Tract: 071300
Blockgroup: 1
Block 1002
Tract: 071400
Blockgroup: 1
Block 1000
Blockgroup: 2
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2011
Blockgroup: 3
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Tract: 071500
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Blockgroup: 5
Blockgroup: 6
Tract: 071600
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1013
Block 1014
Block 1015
Block 1016
Tract: 071700
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1008
Tract: 080100
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Blockgroup: 3
Blockgroup: 4
Blockgroup: 5
Block 5000
Block 5001
Block 5002
Block 5003
Block 5004
Block 5005
Block 5006
Block 5007
Block 5008
Block 5009
Block 5010
Block 5011
Block 5012
Block 5013
Blockgroup: 6
Blockgroup: 7
Tract: 080201
Tract: 080202
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Tract: 080300
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1006
Block 1007
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Blockgroup: 3
Block 3000
Block 3001
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Blockgroup: 4
Tract: 830700
Blockgroup: 1
Tract: 832000
Tract: 832100
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.13

(10 ILCS 91/10.13)
Sec. 10.13. Representative District No. 13. Representative District No. 13 is comprised of:

District: 13
Cook County
Tract: 020701
Blockgroup: 1
Block 1000
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Blockgroup: 2
Tract: 020801
Tract: 020802
Blockgroup: 1
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Tract: 020901
Blockgroup: 2
Blockgroup: 3
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Tract: 020902
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Blockgroup: 2
Tract: 030200
Blockgroup: 3
Block 3001
Block 3002
Blockgroup: 4
Block 4008
Block 4009
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Tract: 030300
Tract: 030400
Tract: 030706
Blockgroup: 1
Block 1008
Tract: 030800
Blockgroup: 1
Block 1010
Tract: 030900
Tract: 031000
Tract: 031100
Tract: 031200
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Blockgroup: 4
Tract: 031300
Blockgroup: 1
Block 1006
Block 1007
Block 1008
Block 1009
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Blockgroup: 5
Tract: 031400
Blockgroup: 6
Block 6003
Block 6004
Tract: 031501
Tract: 031502
Tract: 031700
Tract: 031800
Tract: 031900
Tract: 040100
Tract: 040201
Tract: 040202
Tract: 040300
Tract: 040401
Tract: 040402
Tract: 040600
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Tract: 040700
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Tract: 040900
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2009
Block 2010
Tract: 050100
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Tract: 050200
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2005
Block 2006
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Tract: 060100
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Tract: 130300
Blockgroup: 1
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Blockgroup: 3
Block 3013
Block 3014
Block 3015
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Tract: 140100
Blockgroup: 1
Block 1000
Block 1001
Block 1006
Block 1007
Block 1008
Block 1009
Tract: 830600
Blockgroup: 3
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Tract: 830700
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Tract: 830800
Tract: 831800
Blockgroup: 1
Block 1000
Block 1001
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Blockgroup: 5
Block 5000
Block 5001
Block 5002
Block 5003
Block 5004
Block 5005
Block 5008
Block 5009
Block 5010
Block 5011
Block 5012
Block 5028
Block 5029
Block 5030
Block 5031
Block 5032
Block 5033
Block 5034
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.14

(10 ILCS 91/10.14)
Sec. 10.14. Representative District No. 14. Representative District No. 14 is comprised of:

District: 14
Cook County
Tract: 010100
Tract: 010201
Tract: 010202
Tract: 010300
Tract: 010400
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Tract: 010501
Tract: 010502
Tract: 010503
Tract: 010600
Tract: 010701
Tract: 010702
Tract: 020100
Tract: 030101
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Block 4001
Block 4002
Tract: 030102
Blockgroup: 1
Block 1001
Block 1002
Blockgroup: 2
Blockgroup: 3
Tract: 030103
Blockgroup: 1
Blockgroup: 2
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Tract: 030104
Blockgroup: 1
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Blockgroup: 2
Tract: 030200
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4010
Tract: 030500
Tract: 030601
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3001
Block 3002
Block 3003
Block 3004
Tract: 030603
Tract: 030604
Blockgroup: 1
Blockgroup: 2
Block 2001
Block 2002
Blockgroup: 3
Tract: 030701
Tract: 030702
Tract: 030703
Tract: 030706
Blockgroup: 1
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1009
Block 1010
Block 1011
Block 1012
Blockgroup: 2
Tract: 030800
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1011
Block 1012
Block 1013
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Tract: 031200
Blockgroup: 3
Block 3003
Block 3004
Tract: 810200
Blockgroup: 2
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Blockgroup: 3
Blockgroup: 4
Block 4014
Blockgroup: 6
Block 6003
Block 6004
Block 6007
Block 6008
Block 6009
Block 6010
Block 6011
Block 6012
Block 6013
Block 6014
Tract: 810301
Blockgroup: 3
Block 3012
Block 3013
Block 3014
Block 3022
Block 3023
Block 3024
Block 3027
Blockgroup: 4
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Tract: 830600
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Blockgroup: 4
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.15

(10 ILCS 91/10.15)
Sec. 10.15. Representative District No. 15. Representative District No. 15 is comprised of:

District: 15
Cook County
Tract: 100200
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1009
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1027
Block 1028
Block 1029
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2014
Tract: 110100
Blockgroup: 1
Block 1000
Tract: 120100
Tract: 120200
Tract: 120300
Tract: 120400
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2019
Block 2020
Block 2023
Block 2024
Block 2025
Block 2028
Blockgroup: 3
Block 3000
Block 3001
Block 3006
Block 3007
Block 3008
Block 3011
Block 3012
Block 3015
Tract: 130100
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3005
Block 3006
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3045
Block 3046
Block 3047
Block 3048
Block 3049
Block 3050
Block 3051
Block 3052
Block 3053
Block 3056
Tract: 130200
Tract: 130300
Blockgroup: 1
Block 1000
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Blockgroup: 4
Tract: 140200
Blockgroup: 1
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3020
Tract: 140301
Blockgroup: 2
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2008
Block 2009
Block 2011
Tract: 140302
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Blockgroup: 3
Tract: 140400
Tract: 140500
Blockgroup: 1
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1022
Blockgroup: 2
Blockgroup: 3
Block 3017
Tract: 150200
Blockgroup: 2
Block 2000
Block 2006
Tract: 160100
Tract: 160200
Blockgroup: 1
Blockgroup: 2
Blockgroup: 4
Block 4005
Tract: 160300
Blockgroup: 3
Block 3000
Tract: 805201
Tract: 805202
Tract: 805301
Tract: 805302
Tract: 805401
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Blockgroup: 2
Block 2003
Block 2004
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2020
Block 2021
Blockgroup: 3
Tract: 805402
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Tract: 805902
Blockgroup: 1
Blockgroup: 2
Blockgroup: 4
Blockgroup: 5
Block 5000
Blockgroup: 6
Block 6000
Block 6001
Block 6002
Block 6003
Block 6004
Block 6013
Block 6014
Block 6015
Block 6016
Block 6019
Tract: 806001
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2008
Block 2009
Blockgroup: 3
Blockgroup: 4
Block 4000
Block 4004
Tract: 806003
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Blockgroup: 3
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Blockgroup: 4
Blockgroup: 5
Blockgroup: 6
Block 6000
Block 6001
Block 6006
Block 6007
Tract: 806004
Tract: 807700
Blockgroup: 4
Block 4015
Block 4016
Block 4021
Tract: 807800
Blockgroup: 1
Block 1032
Block 1033
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2028
Block 2029
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Tract: 807900
Blockgroup: 3
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3029
Block 3030
Block 3032
Block 3034
Block 3035
Tract: 808100
Blockgroup: 1
Blockgroup: 2
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2017
Block 2018
Block 2019
Tract: 808200
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2011
Block 2012
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Tract: 808301
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Blockgroup: 3
Block 3012
Block 3014
Block 3018
Block 3019
Block 3020
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Tract: 808302
Blockgroup: 3
Block 3012
Block 3013
Block 3014
Block 3016
Tract: 808400
Blockgroup: 1
Block 1007
Block 1008
Block 1009
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Blockgroup: 2
Blockgroup: 3
Tract: 808500
Blockgroup: 1
Block 1035
Block 1036
Block 1041
Tract: 808600
Blockgroup: 1
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Blockgroup: 2
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2019
Block 2020
Block 2021
Block 2022
Tract: 831700
Blockgroup: 1
Block 1057
Tract: 831800
Blockgroup: 1
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Blockgroup: 2
Blockgroup: 3
Block 3008
Block 3009
Block 3010
Block 3011
Blockgroup: 4
Blockgroup: 5
Block 5006
Block 5007
Block 5013
Block 5014
Block 5015
Block 5016
Block 5017
Block 5018
Block 5019
Block 5020
Block 5021
Block 5022
Block 5023
Block 5024
Block 5025
Block 5026
Block 5027
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.16

(10 ILCS 91/10.16)
Sec. 10.16. Representative District No. 16. Representative District No. 16 is comprised of:

District: 16
Cook County
Tract: 020200
Tract: 020301
Tract: 020302
Tract: 020400
Tract: 020500
Tract: 020601
Tract: 020602
Tract: 020701
Blockgroup: 1
Block 1001
Tract: 020702
Tract: 020802
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1018
Block 1019
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Tract: 020901
Blockgroup: 1
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3017
Block 3018
Block 3019
Tract: 020902
Blockgroup: 1
Block 1004
Block 1005
Tract: 130100
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Block 3054
Block 3055
Block 3057
Block 3058
Tract: 807000
Blockgroup: 3
Block 3036
Tract: 807200
Blockgroup: 1
Block 1003
Block 1026
Block 1027
Blockgroup: 2
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2059
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Tract: 807300
Tract: 807400
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Blockgroup: 5
Block 5000
Block 5002
Block 5003
Block 5004
Block 5005
Block 5006
Block 5007
Block 5008
Block 5009
Block 5010
Block 5011
Block 5012
Block 5013
Block 5014
Block 5015
Block 5016
Block 5017
Block 5018
Block 5019
Block 5020
Block 5021
Block 5022
Block 5023
Block 5024
Block 5025
Block 5026
Block 5027
Block 5028
Block 5029
Block 5030
Block 5031
Block 5032
Tract: 807500
Tract: 807600
Tract: 807700
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4017
Block 4018
Block 4019
Block 4020
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Block 4030
Block 4031
Block 4032
Block 4033
Block 4034
Tract: 807800
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1034
Block 1035
Blockgroup: 2
Block 2027
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2063
Block 2064
Tract: 807900
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3031
Block 3033
Tract: 808001
Tract: 808002
Tract: 808301
Blockgroup: 2
Block 2006
Block 2019
Block 2020
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3013
Block 3015
Block 3016
Block 3017
Block 3021
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Blockgroup: 4
Tract: 808302
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3015
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Tract: 808400
Blockgroup: 1
Block 1032
Tract: 808500
Blockgroup: 1
Block 1006
Block 1007
Block 1011
Block 1014
Block 1015
Block 1016
Block 1017
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1039
Block 1040
Blockgroup: 2
Block 2018
Block 2019
Block 2020
Block 2021
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Blockgroup: 3
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Blockgroup: 4
Block 4001
Block 4002
Block 4003
Block 4004
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Block 4030
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.17

(10 ILCS 91/10.17)
Sec. 10.17. Representative District No. 17. Representative District No. 17 is comprised of:

District: 17
Cook County
Tract: 800700
Blockgroup: 1
Block 1020
Block 1021
Block 1028
Block 1029
Block 1030
Blockgroup: 2
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Blockgroup: 3
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4010
Block 4011
Block 4012
Block 4013
Block 4015
Tract: 800800
Blockgroup: 1
Block 1108
Tract: 800900
Tract: 801000
Tract: 801100
Blockgroup: 1
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Blockgroup: 3
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3027
Block 3029
Block 3031
Blockgroup: 4
Tract: 801400
Tract: 801606
Blockgroup: 2
Block 2016
Block 2017
Block 2019
Block 2020
Block 2021
Block 2022
Block 2025
Block 2026
Block 2027
Tract: 801607
Tract: 801608
Tract: 801701
Blockgroup: 1
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1031
Tract: 801702
Blockgroup: 2
Block 2002
Block 2003
Block 2004
Block 2012
Block 2013
Block 2014
Block 2015
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Blockgroup: 3
Block 3001
Block 3002
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Blockgroup: 4
Tract: 801901
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1009
Block 1011
Block 1034
Block 1035
Block 1036
Block 1043
Block 1044
Block 1045
Blockgroup: 2
Blockgroup: 3
Block 3001
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3019
Tract: 802002
Tract: 802003
Tract: 802004
Tract: 802100
Tract: 802200
Tract: 802300
Tract: 806700
Tract: 806801
Tract: 806802
Tract: 806900
Tract: 807000
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3037
Blockgroup: 4
Tract: 807100
Tract: 807200
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2058
Blockgroup: 3
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Blockgroup: 4
Blockgroup: 5
Tract: 807400
Blockgroup: 5
Block 5001
Tract: 808400
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1010
Block 1011
Block 1012
Block 1013
Tract: 808500
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1008
Block 1009
Block 1010
Block 1012
Block 1013
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1037
Block 1038
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2022
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Blockgroup: 4
Block 4000
Block 4005
Block 4006
Block 4007
Block 4008
Tract: 808600
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2018
Tract: 808800
Blockgroup: 1
Block 1015
Block 1016
Block 1047
Block 1048
Tract: 808900
Tract: 809000
Tract: 809100
Tract: 809200
Blockgroup: 1
Block 1005
Block 1006
Block 1007
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1025
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4021
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.18

(10 ILCS 91/10.18)
Sec. 10.18. Representative District No. 18. Representative District No. 18 is comprised of:

District: 18
Cook County
Tract: 800100
Blockgroup: 2
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Tract: 800200
Blockgroup: 2
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Blockgroup: 3
Blockgroup: 4
Blockgroup: 5
Block 5008
Block 5009
Block 5010
Block 5011
Block 5012
Block 5013
Block 5014
Block 5015
Block 5016
Block 5017
Block 5018
Blockgroup: 6
Tract: 800300
Tract: 800400
Blockgroup: 1
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Blockgroup: 2
Blockgroup: 3
Tract: 800500
Tract: 800600
Tract: 800700
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1031
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Blockgroup: 3
Block 3000
Block 3006
Blockgroup: 4
Block 4006
Block 4007
Block 4008
Block 4009
Block 4014
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Tract: 800800
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1087
Block 1088
Block 1089
Block 1090
Block 1091
Block 1092
Block 1093
Block 1094
Block 1095
Block 1096
Block 1097
Block 1098
Block 1099
Block 1100
Block 1101
Block 1102
Block 1103
Block 1104
Block 1105
Block 1106
Block 1107
Block 1109
Tract: 801100
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1014
Block 1015
Block 1016
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3013
Block 3014
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3028
Block 3030
Tract: 801200
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Block 3048
Block 3049
Block 3050
Block 3051
Block 3052
Tract: 801300
Tract: 801500
Blockgroup: 1
Block 1024
Block 1025
Block 1026
Block 1027
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1076
Block 1077
Block 1078
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3035
Block 3037
Block 3051
Block 3052
Block 3053
Tract: 801601
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1015
Block 1071
Block 1072
Block 1073
Block 1115
Block 1116
Block 1117
Block 1121
Block 1122
Block 1123
Block 1124
Block 1125
Tract: 801702
Blockgroup: 2
Block 2000
Block 2001
Block 2005
Block 2016
Block 2017
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Tract: 801800
Tract: 801901
Blockgroup: 1
Block 1008
Block 1010
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Blockgroup: 3
Block 3000
Block 3002
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Tract: 801902
Tract: 808702
Blockgroup: 1
Blockgroup: 2
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Tract: 808800
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Blockgroup: 2
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Block 2070
Block 2071
Block 2072
Block 2073
Block 2074
Block 2075
Tract: 809200
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1008
Block 1009
Block 1010
Block 1022
Block 1023
Block 1024
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Tract: 809300
Tract: 809400
Blockgroup: 1
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Tract: 809500
Tract: 809600
Tract: 809700
Tract: 809800
Tract: 809900
Tract: 810000
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3017
Block 3018
Block 3019
Tract: 810100
Tract: 810200
Blockgroup: 1
Blockgroup: 2
Block 2000
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4015
Block 4016
Blockgroup: 5
Blockgroup: 6
Block 6000
Block 6001
Block 6002
Block 6005
Block 6006
Tract: 810301
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3025
Block 3026
Block 3028
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Tract: 810302
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.19

(10 ILCS 91/10.19)
Sec. 10.19. Representative District No. 19. Representative District No. 19 is comprised of:

District: 19
Cook County
Tract: 100100
Tract: 100600
Blockgroup: 1
Block 1004
Block 1005
Block 1006
Block 1007
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3014
Block 3015
Block 3019
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3036
Block 3037
Blockgroup: 4
Block 4010
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4032
Block 4033
Block 4034
Block 4035
Block 4036
Block 4037
Block 4038
Block 4039
Block 4040
Block 4041
Block 4042
Block 4043
Block 4044
Block 4045
Block 4046
Block 4047
Block 4048
Block 4049
Block 4050
Block 4051
Block 4052
Block 4053
Block 4054
Block 4055
Block 4056
Block 4057
Block 4058
Block 4059
Block 4060
Block 4061
Block 4062
Block 4063
Block 4064
Block 4065
Block 4066
Block 4073
Block 4074
Tract: 100700
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Blockgroup: 5
Block 5007
Block 5008
Block 5009
Block 5010
Block 5011
Block 5012
Block 5013
Block 5014
Block 5015
Block 5016
Block 5017
Block 5018
Tract: 110100
Blockgroup: 1
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Blockgroup: 5
Tract: 110200
Tract: 110300
Tract: 110400
Tract: 110501
Tract: 110502
Tract: 120400
Blockgroup: 1
Block 1009
Blockgroup: 2
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2021
Block 2022
Block 2026
Block 2027
Blockgroup: 3
Block 3002
Block 3003
Block 3004
Block 3005
Block 3009
Block 3010
Block 3013
Block 3014
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Tract: 150200
Blockgroup: 1
Blockgroup: 2
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Blockgroup: 4
Blockgroup: 5
Tract: 150300
Tract: 150401
Tract: 150402
Tract: 150501
Tract: 150502
Tract: 170100
Tract: 170300
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Blockgroup: 5
Tract: 170400
Tract: 170500
Blockgroup: 1
Blockgroup: 3
Block 3000
Block 3018
Block 3019
Block 3020
Block 3021
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Tract: 170600
Blockgroup: 1
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Blockgroup: 2
Block 2019
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Tract: 170700
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Tract: 170800
Tract: 170900
Tract: 171000
Blockgroup: 6
Block 6000
Block 6001
Block 6002
Block 6003
Block 6004
Block 6005
Block 6006
Block 6007
Block 6008
Block 6009
Block 6010
Block 6011
Block 6012
Block 6013
Block 6014
Block 6015
Block 6016
Block 6017
Block 6018
Block 6019
Block 6022
Block 6023
Block 6024
Block 6025
Block 6026
Tract: 760802
Blockgroup: 1
Block 1049
Block 1050
Tract: 770901
Blockgroup: 3
Block 3008
Block 3012
Block 3013
Tract: 810501
Blockgroup: 4
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Blockgroup: 5
Block 5000
Block 5001
Block 5005
Block 5006
Block 5007
Block 5008
Block 5009
Block 5010
Block 5011
Block 5012
Block 5013
Block 5014
Block 5015
Block 5016
Block 5017
Block 5018
Block 5019
Block 5020
Block 5021
Block 5022
Block 5023
Block 5024
Block 5025
Block 5026
Block 5027
Block 5028
Tract: 810502
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1015
Block 1016
Block 1017
Blockgroup: 2
Block 2000
Block 2001
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Blockgroup: 3
Blockgroup: 4
Blockgroup: 5
Tract: 810600
Tract: 810800
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3019
Block 3020
Block 3028
Tract: 811100
Blockgroup: 1
Block 1000
Block 1001
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1018
Block 1019
Blockgroup: 5
Tract: 831700
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1004
Block 1005
Block 1006
Block 1009
Block 1010
Block 1011
Block 1012
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.20

(10 ILCS 91/10.20)
Sec. 10.20. Representative District No. 20. Representative District No. 20 is comprised of:

District: 20
Cook County
Tract: 090100
Tract: 090200
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Block 4030
Block 4031
Block 4034
Block 4035
Block 4036
Block 4037
Blockgroup: 5
Tract: 090300
Tract: 100200
Blockgroup: 1
Block 1007
Block 1008
Block 1010
Block 1011
Block 1012
Block 1024
Block 1025
Block 1026
Blockgroup: 2
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Blockgroup: 3
Blockgroup: 4
Blockgroup: 5
Blockgroup: 6
Blockgroup: 7
Tract: 100300
Tract: 100400
Tract: 100500
Tract: 100600
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1008
Blockgroup: 3
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3016
Block 3017
Block 3018
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3038
Block 3039
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4011
Block 4012
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Block 4030
Block 4031
Block 4067
Block 4068
Block 4069
Block 4070
Block 4071
Block 4072
Tract: 100700
Blockgroup: 5
Block 5000
Block 5001
Block 5002
Block 5003
Block 5004
Block 5005
Block 5006
Tract: 170500
Blockgroup: 2
Blockgroup: 3
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Blockgroup: 4
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4030
Block 4031
Block 4032
Block 4033
Tract: 170600
Blockgroup: 1
Block 1000
Block 1001
Block 1008
Block 1009
Block 1010
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2020
Block 2021
Tract: 170700
Blockgroup: 3
Block 3002
Tract: 760801
Blockgroup: 1
Block 1002
Block 1003
Block 1004
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Tract: 760802
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1051
Tract: 760803
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3003
Block 3004
Blockgroup: 4
Tract: 770700
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Tract: 770800
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Tract: 770901
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3009
Block 3010
Block 3011
Blockgroup: 4
Tract: 770902
Tract: 805401
Blockgroup: 1
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2005
Block 2006
Block 2007
Block 2016
Block 2017
Block 2018
Block 2019
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Tract: 805402
Blockgroup: 3
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Blockgroup: 4
Blockgroup: 5
Tract: 805501
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Blockgroup: 2
Blockgroup: 3
Tract: 805502
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3013
Block 3014
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Tract: 805600
Blockgroup: 2
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2031
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2048
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3016
Block 3017
Tract: 805801
Blockgroup: 1
Block 1000
Block 1001
Tract: 805802
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Tract: 805901
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3030
Block 3031
Block 3032
Tract: 805902
Blockgroup: 3
Blockgroup: 5
Block 5001
Block 5002
Block 5003
Block 5004
Block 5005
Block 5006
Block 5007
Block 5008
Blockgroup: 6
Block 6005
Block 6006
Block 6007
Block 6008
Block 6009
Block 6010
Block 6011
Block 6012
Block 6017
Block 6018
Tract: 806001
Blockgroup: 2
Block 2004
Block 2005
Block 2006
Block 2007
Blockgroup: 4
Block 4001
Block 4002
Block 4003
Tract: 806002
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Blockgroup: 3
Blockgroup: 4
Blockgroup: 5
Tract: 806003
Blockgroup: 1
Block 1004
Block 1005
Block 1006
Block 1007
Blockgroup: 2
Blockgroup: 3
Block 3000
Blockgroup: 6
Block 6002
Block 6003
Block 6004
Block 6005
Tract: 806104
Blockgroup: 1
Block 1002
Block 1003
Block 1004
Block 1012
Blockgroup: 2
Block 2045
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Tract: 806600
Blockgroup: 1
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1019
Block 1020
Block 1021
Blockgroup: 2
Block 2006
Block 2007
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Tract: 808100
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2014
Block 2015
Block 2016
Tract: 808200
Blockgroup: 2
Block 2009
Block 2010
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Blockgroup: 3
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Tract: 810400
Blockgroup: 3
Block 3018
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Block 3045
Block 3048
Block 3049
Block 3050
Block 3051
Block 3052
Block 3053
Block 3054
Block 3056
Block 3057
Block 3058
Block 3059
Block 3060
Block 3061
Block 3062
Block 3063
Block 3064
Block 3065
Block 3066
Block 3067
Block 3068
Block 3069
Block 3070
Block 3071
Block 3072
Tract: 810501
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Blockgroup: 5
Block 5002
Block 5003
Block 5004
Tract: 810502
Blockgroup: 1
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Blockgroup: 2
Block 2002
Block 2003
Block 2013
Tract: 811500
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1047
Blockgroup: 4
Block 4000
Block 4002
Tract: 811600
Tract: 980000
Blockgroup: 1
Block 1081
Block 1082
Block 1083
Block 1084
Block 1096
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.21

(10 ILCS 91/10.21)
Sec. 10.21. Representative District No. 21. Representative District No. 21 is comprised of:

District: 21
Cook County
Tract: 300500
Blockgroup: 1
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Tract: 300600
Blockgroup: 1
Block 1009
Block 1010
Block 1011
Block 1012
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Tract: 300700
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Blockgroup: 3
Tract: 300800
Tract: 300900
Tract: 301100
Tract: 301200
Tract: 301801
Blockgroup: 2
Block 2037
Tract: 301802
Blockgroup: 1
Block 1001
Blockgroup: 2
Block 2000
Block 2006
Block 2007
Block 2008
Block 2009
Block 2016
Tract: 560100
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1020
Block 1021
Block 1022
Tract: 560200
Blockgroup: 1
Block 1000
Tract: 560900
Blockgroup: 3
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Blockgroup: 4
Blockgroup: 5
Blockgroup: 6
Tract: 561000
Blockgroup: 3
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3022
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Blockgroup: 5
Block 5000
Block 5001
Block 5002
Block 5003
Block 5004
Block 5005
Block 5006
Block 5007
Block 5008
Block 5009
Block 5010
Block 5011
Block 5012
Block 5013
Blockgroup: 6
Block 6000
Block 6001
Block 6002
Block 6003
Block 6004
Block 6005
Block 6006
Block 6007
Block 6008
Block 6009
Block 6010
Block 6011
Block 6012
Tract: 570100
Blockgroup: 1
Block 1000
Block 1002
Tract: 570200
Blockgroup: 1
Block 1000
Tract: 580100
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2019
Block 2020
Block 2021
Block 2025
Block 2026
Block 2027
Block 2028
Block 2033
Tract: 580200
Tract: 580300
Tract: 580501
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Tract: 580502
Blockgroup: 2
Block 2000
Block 2001
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3031
Tract: 580600
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1008
Blockgroup: 2
Block 2015
Blockgroup: 3
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Blockgroup: 4
Block 4001
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Tract: 814200
Blockgroup: 2
Block 2009
Block 2010
Block 2011
Block 2017
Block 2018
Block 2019
Block 2020
Tract: 814300
Blockgroup: 2
Block 2015
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Tract: 814400
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3023
Block 3024
Block 3025
Block 3026
Blockgroup: 4
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Tract: 814500
Blockgroup: 3
Block 3028
Block 3029
Tract: 815500
Blockgroup: 7
Block 7025
Tract: 815701
Blockgroup: 4
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Tract: 815702
Blockgroup: 2
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2014
Blockgroup: 3
Blockgroup: 4
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4014
Tract: 819100
Tract: 819200
Tract: 820202
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1027
Block 1030
Block 1031
Block 1033
Block 1034
Block 1035
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1087
Block 1088
Block 1089
Block 1090
Block 1091
Block 1092
Block 1093
Block 1094
Block 1095
Block 1096
Block 1097
Block 1098
Block 1099
Block 1100
Block 1101
Block 1102
Block 1103
Block 1104
Block 1105
Block 1106
Block 1107
Block 1108
Block 1109
Block 1110
Block 1111
Block 1112
Block 1133
Block 1143
Block 1144
Block 1146
Block 1147
Block 1148
Block 1188
Block 1189
Block 1190
Block 1191
Block 1192
Block 1193
Block 1194
Block 1195
Block 1196
Block 1197
Block 1198
Block 1199
Block 1200
Block 1236
Block 1237
Block 1251
Block 1252
Block 1253
Block 1254
Tract: 820300
Tract: 820400
Tract: 820501
Blockgroup: 1
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Tract: 820502
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1041
Tract: 820700
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Block 4004
Block 4005
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Block 4030
Block 4031
Block 4032
Block 4033
Block 4034
Block 4035
Block 4036
Block 4037
Block 4038
Block 4039
Tract: 820800
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Block 3048
Block 3049
Block 3050
Block 3051
Block 3052
Block 3053
Block 3054
Block 3055
Block 3058
Block 3059
Block 3060
Block 3061
Block 3062
Block 3063
Block 3064
Block 3065
Block 3066
Block 3067
Block 3068
Block 3069
Block 3070
Block 3071
Block 3072
Block 3073
Block 3074
Block 3075
Block 3076
Block 3077
Block 3078
Block 3079
Tract: 830500
Blockgroup: 1
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2008
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Blockgroup: 3
Tract: 840300
Blockgroup: 1
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Tract: 840700
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3019
Block 3020
Block 3021
Block 3022
Tract: 840800
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Tract: 841300
Blockgroup: 2
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2025
Block 2026
Tract: 842800
Blockgroup: 1
Block 1003
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Blockgroup: 5
Block 5000
Block 5001
Tract: 843500
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.22

(10 ILCS 91/10.22)
Sec. 10.22. Representative District No. 22. Representative District No. 22 is comprised of:

District: 22
Cook County
Tract: 560700
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Tract: 560800
Blockgroup: 1
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Blockgroup: 2
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Blockgroup: 3
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Blockgroup: 4
Block 4018
Block 4019
Blockgroup: 5
Block 5027
Block 5028
Tract: 561000
Blockgroup: 1
Block 1000
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Blockgroup: 2
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Blockgroup: 3
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Blockgroup: 4
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Blockgroup: 5
Block 5014
Block 5015
Block 5016
Block 5017
Block 5018
Block 5019
Block 5020
Block 5021
Block 5022
Blockgroup: 6
Block 6013
Block 6014
Block 6015
Block 6016
Block 6017
Block 6018
Block 6019
Block 6020
Block 6021
Block 6022
Tract: 561100
Tract: 570500
Blockgroup: 1
Block 1000
Block 1018
Tract: 620100
Blockgroup: 1
Block 1009
Blockgroup: 2
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Blockgroup: 3
Tract: 620200
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Tract: 620300
Tract: 620400
Tract: 630300
Blockgroup: 1
Block 1003
Block 1004
Block 1005
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Blockgroup: 2
Block 2001
Block 2002
Block 2003
Block 2004
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Tract: 630900
Tract: 640100
Tract: 640300
Tract: 640400
Tract: 640500
Tract: 640600
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2030
Blockgroup: 3
Tract: 640700
Tract: 640800
Tract: 650100
Tract: 650200
Tract: 650301
Tract: 650302
Tract: 650400
Tract: 650500
Tract: 660400
Blockgroup: 1
Blockgroup: 2
Block 2002
Block 2003
Block 2006
Block 2007
Block 2010
Block 2011
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Blockgroup: 4
Tract: 660500
Blockgroup: 3
Block 3003
Block 3014
Blockgroup: 4
Block 4013
Tract: 661100
Blockgroup: 2
Block 2017
Tract: 700200
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Blockgroup: 2
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Tract: 820901
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1015
Block 1016
Block 1017
Block 1018
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Tract: 820902
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3023
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3032
Block 3033
Block 3034
Block 3035
Tract: 821102
Blockgroup: 1
Block 1000
Block 1011
Block 1012
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Tract: 835200
Blockgroup: 1
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Tract: 842800
Blockgroup: 4
Block 4028
Block 4029
Block 4033
Tract: 980100
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.23

(10 ILCS 91/10.23)
Sec. 10.23. Representative District No. 23. Representative District No. 23 is comprised of:

District: 23
Cook County
Tract: 640600
Blockgroup: 1
Block 1019
Blockgroup: 2
Block 2029
Tract: 813301
Tract: 813302
Tract: 813400
Tract: 813500
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Blockgroup: 2
Block 2009
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Blockgroup: 3
Block 3010
Block 3011
Block 3012
Block 3013
Block 3020
Block 3021
Blockgroup: 5
Tract: 813600
Tract: 813701
Blockgroup: 1
Block 1000
Block 1005
Block 1006
Block 1007
Block 1012
Block 1016
Block 1017
Block 1018
Blockgroup: 2
Block 2000
Block 2001
Block 2014
Block 2015
Tract: 813702
Tract: 813801
Blockgroup: 2
Tract: 813802
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2015
Blockgroup: 3
Tract: 813900
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3007
Block 3008
Block 3011
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Blockgroup: 5
Tract: 814000
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Blockgroup: 2
Blockgroup: 3
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Tract: 814100
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Tract: 814600
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Blockgroup: 4
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Blockgroup: 5
Block 5004
Block 5005
Block 5006
Block 5009
Block 5010
Block 5011
Block 5012
Block 5013
Tract: 814700
Blockgroup: 1
Block 1006
Block 1007
Block 1008
Block 1009
Blockgroup: 2
Block 2000
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Tract: 814800
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2035
Block 2036
Block 2037
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4005
Block 4015
Block 4016
Blockgroup: 5
Block 5010
Block 5011
Block 5012
Block 5013
Block 5024
Block 5025
Block 5026
Block 5027
Block 5028
Tract: 814900
Blockgroup: 3
Block 3002
Block 3003
Block 3004
Block 3005
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Blockgroup: 4
Block 4002
Block 4003
Block 4004
Block 4005
Tract: 815000
Blockgroup: 3
Block 3010
Block 3011
Block 3017
Block 3018
Block 3019
Block 3020
Tract: 815300
Blockgroup: 2
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2026
Tract: 815400
Blockgroup: 4
Block 4001
Block 4002
Block 4003
Block 4004
Tract: 815701
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Tract: 815702
Blockgroup: 1
Blockgroup: 5
Block 5000
Block 5001
Block 5002
Block 5003
Block 5004
Block 5005
Block 5009
Block 5010
Block 5011
Block 5012
Block 5013
Block 5014
Block 5015
Block 5016
Block 5017
Block 5018
Block 5019
Block 5020
Block 5021
Block 5025
Tract: 815800
Blockgroup: 1
Block 1007
Block 1009
Block 1010
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1097
Block 1098
Tract: 818700
Blockgroup: 3
Blockgroup: 4
Block 4010
Block 4011
Block 4012
Block 4013
Tract: 818800
Blockgroup: 1
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1024
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2019
Block 2020
Block 2021
Blockgroup: 3
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Blockgroup: 5
Blockgroup: 6
Block 6005
Block 6006
Block 6031
Block 6032
Block 6033
Block 6041
Tract: 818900
Blockgroup: 1
Block 1009
Block 1010
Block 1011
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Blockgroup: 2
Block 2000
Block 2010
Block 2011
Blockgroup: 3
Block 3020
Tract: 819300
Blockgroup: 3
Block 3002
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3031
Block 3032
Block 3033
Tract: 819400
Blockgroup: 1
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Blockgroup: 2
Blockgroup: 3
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Blockgroup: 4
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Block 4030
Block 4031
Blockgroup: 5
Tract: 819500
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1019
Block 1020
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3017
Blockgroup: 4
Tract: 819600
Blockgroup: 1
Block 1000
Block 1015
Blockgroup: 2
Block 2000
Block 2015
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3020
Blockgroup: 4
Block 4000
Block 4001
Block 4013
Block 4014
Tract: 820103
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Blockgroup: 3
Block 3004
Block 3027
Tract: 820104
Blockgroup: 1
Tract: 820202
Blockgroup: 1
Block 1026
Block 1028
Block 1029
Block 1032
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1113
Block 1114
Block 1115
Block 1116
Block 1117
Block 1118
Block 1119
Block 1120
Block 1121
Block 1122
Block 1123
Block 1124
Block 1125
Block 1126
Block 1127
Block 1128
Block 1129
Block 1130
Block 1131
Block 1132
Block 1134
Block 1135
Block 1139
Block 1140
Block 1141
Block 1142
Block 1145
Block 1149
Block 1150
Block 1151
Block 1153
Block 1154
Block 1156
Block 1157
Block 1158
Block 1159
Block 1201
Block 1202
Block 1203
Block 1205
Block 1208
Block 1210
Block 1212
Block 1214
Block 1216
Block 1218
Block 1219
Block 1221
Block 1222
Block 1223
Block 1224
Block 1225
Block 1226
Block 1227
Block 1228
Block 1229
Block 1230
Block 1231
Block 1232
Block 1233
Block 1234
Block 1235
Block 1250
Tract: 820501
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Blockgroup: 5
Block 5000
Block 5001
Block 5002
Block 5003
Tract: 820502
Blockgroup: 1
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Tract: 820603
Blockgroup: 1
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1027
Block 1028
Block 1044
Block 1045
Block 1046
Block 1047
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2026
Block 2027
Block 2028
Block 2029
Blockgroup: 3
Tract: 820604
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Blockgroup: 2
Tract: 820605
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Tract: 820606
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2018
Block 2020
Block 2021
Block 2022
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2045
Tract: 820901
Blockgroup: 1
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1019
Block 1020
Block 1027
Block 1028
Block 1029
Block 1030
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1087
Block 1088
Block 1089
Block 1090
Block 1091
Block 1092
Block 1093
Block 1094
Block 1095
Block 1096
Block 1097
Block 1098
Block 1099
Block 1100
Block 1101
Block 1102
Block 1103
Block 1104
Block 1105
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Tract: 820902
Blockgroup: 3
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3024
Block 3025
Block 3031
Blockgroup: 4
Tract: 821001
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1013
Block 1014
Block 1015
Block 1017
Block 1018
Block 1019
Block 1022
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3032
Tract: 821002
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3012
Tract: 821101
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Tract: 821102
Blockgroup: 1
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1013
Block 1014
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.24

(10 ILCS 91/10.24)
Sec. 10.24. Representative District No. 24. Representative District No. 24 is comprised of:

District: 24
Cook County
Tract: 300500
Blockgroup: 2
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Tract: 300600
Blockgroup: 2
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Tract: 300700
Blockgroup: 2
Tract: 301600
Tract: 301701
Tract: 301702
Tract: 301801
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2038
Block 2039
Block 2040
Block 2041
Tract: 301802
Blockgroup: 1
Block 1000
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Blockgroup: 2
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2017
Block 2018
Block 2019
Blockgroup: 3
Tract: 301803
Tract: 813500
Blockgroup: 1
Block 1013
Block 1014
Block 1015
Block 1016
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2010
Block 2011
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3022
Block 3023
Blockgroup: 4
Tract: 813701
Blockgroup: 1
Block 1001
Block 1002
Block 1003
Block 1004
Block 1008
Block 1009
Block 1010
Block 1011
Block 1013
Block 1014
Block 1015
Blockgroup: 2
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2016
Block 2017
Tract: 813801
Blockgroup: 1
Blockgroup: 3
Tract: 813802
Blockgroup: 1
Blockgroup: 2
Block 2014
Blockgroup: 4
Tract: 813900
Blockgroup: 3
Block 3004
Block 3005
Block 3006
Block 3009
Block 3010
Block 3012
Block 3013
Block 3014
Block 3015
Blockgroup: 4
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Tract: 814000
Blockgroup: 1
Block 1003
Block 1004
Block 1005
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Blockgroup: 4
Tract: 814100
Blockgroup: 3
Block 3000
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Tract: 814200
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Blockgroup: 3
Blockgroup: 4
Blockgroup: 5
Blockgroup: 6
Tract: 814300
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Tract: 814400
Blockgroup: 3
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Blockgroup: 5
Blockgroup: 6
Tract: 814500
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Tract: 814600
Blockgroup: 2
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Blockgroup: 3
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Blockgroup: 5
Block 5014
Block 5015
Block 5016
Block 5017
Block 5018
Block 5019
Tract: 814800
Blockgroup: 4
Block 4003
Block 4004
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4017
Block 4018
Blockgroup: 5
Block 5014
Block 5015
Block 5016
Block 5017
Block 5018
Block 5019
Block 5020
Block 5021
Block 5022
Block 5023
Tract: 814900
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3018
Block 3019
Block 3020
Block 3029
Blockgroup: 4
Block 4000
Block 4001
Tract: 815000
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3015
Block 3016
Tract: 815100
Tract: 815200
Tract: 815300
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2022
Block 2023
Block 2024
Block 2025
Blockgroup: 3
Blockgroup: 4
Tract: 815400
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Block 4000
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Tract: 815500
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Blockgroup: 5
Blockgroup: 6
Blockgroup: 7
Block 7000
Block 7001
Block 7002
Block 7003
Block 7004
Block 7005
Block 7006
Block 7007
Block 7008
Block 7009
Block 7010
Block 7011
Block 7012
Block 7013
Block 7014
Block 7015
Block 7016
Block 7017
Block 7018
Block 7019
Block 7020
Block 7021
Block 7022
Block 7023
Block 7024
Block 7026
Tract: 815701
Blockgroup: 4
Block 4004
Block 4005
Tract: 815702
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2011
Block 2012
Block 2013
Block 2015
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4012
Block 4013
Blockgroup: 5
Block 5006
Block 5007
Block 5008
Block 5022
Block 5023
Block 5024
Tract: 815800
Blockgroup: 1
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1087
Block 1088
Block 1089
Block 1090
Block 1091
Block 1092
Block 1093
Block 1094
Block 1095
Block 1096
Tract: 818700
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Tract: 818800
Blockgroup: 2
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Blockgroup: 4
Block 4009
Tract: 819300
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3003
Block 3015
Block 3016
Block 3029
Block 3030
Tract: 819400
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Tract: 820700
Blockgroup: 1
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4006
Block 4007
Block 4008
Block 4009
Tract: 830500
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Blockgroup: 2
Block 2007
Block 2009
Tract: 840800
Blockgroup: 1
Block 1010
Block 1011
Blockgroup: 2
Block 2007
Block 2008
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.25

(10 ILCS 91/10.25)
Sec. 10.25. Representative District No. 25. Representative District No. 25 is comprised of:

District: 25
Cook County
Tract: 390100
Tract: 390200
Tract: 390300
Blockgroup: 1
Block 1000
Block 1001
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2008
Block 2009
Block 2010
Block 2017
Block 2018
Block 2019
Tract: 390600
Tract: 390700
Tract: 410100
Tract: 410200
Tract: 410600
Tract: 410700
Tract: 410800
Tract: 410900
Tract: 411000
Tract: 411100
Tract: 411200
Tract: 420100
Tract: 420200
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1017
Block 1018
Tract: 420300
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1009
Block 1010
Tract: 430101
Tract: 430102
Tract: 430200
Blockgroup: 1
Blockgroup: 2
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Blockgroup: 5
Block 5000
Block 5001
Block 5002
Block 5004
Block 5005
Block 5006
Block 5007
Tract: 430600
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1011
Block 1012
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Tract: 430700
Tract: 431301
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3012
Block 3013
Block 3015
Tract: 431302
Tract: 431400
Tract: 460100
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2011
Block 2014
Block 2015
Block 2016
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Tract: 460200
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Tract: 460700
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Tract: 461000
Tract: 480400
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Tract: 480500
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3007
Block 3008
Block 3009
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Block 3048
Block 3049
Block 3050
Block 3051
Block 3052
Block 3053
Block 3054
Block 3055
Block 3056
Block 3057
Block 3058
Block 3059
Block 3060
Block 3061
Block 3062
Block 3063
Tract: 510100
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Block 2070
Block 2071
Block 2072
Block 2073
Block 2074
Block 2075
Tract: 510200
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1007
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1025
Blockgroup: 3
Block 3000
Block 3001
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Tract: 510300
Blockgroup: 1
Block 1000
Block 1001
Tract: 520100
Tract: 520200
Tract: 520300
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Block 4000
Block 4001
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Block 4030
Block 4031
Block 4032
Block 4033
Block 4034
Tract: 520400
Tract: 520500
Tract: 520600
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1064
Block 1065
Block 1066
Tract: 550100
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1091
Block 1092
Blockgroup: 5
Block 5000
Block 5001
Block 5002
Block 5003
Block 5004
Block 5005
Block 5006
Block 5007
Block 5008
Block 5009
Block 5010
Block 5011
Block 5012
Block 5013
Block 5015
Block 5016
Block 5017
Block 5018
Block 5019
Block 5020
Block 5021
Block 5022
Tract: 833900
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1023
Block 1024
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Tract: 836200
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1024
Block 1027
Tract: 836300
Blockgroup: 2
Tract: 843900
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1026
Block 1027
Block 1028
Block 1029
Blockgroup: 3
Blockgroup: 4
Blockgroup: 5
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.26

(10 ILCS 91/10.26)
Sec. 10.26. Representative District No. 26. Representative District No. 26 is comprised of:

District: 26
Cook County
Tract: 080100
Blockgroup: 1
Block 1003
Block 1004
Blockgroup: 2
Blockgroup: 5
Block 5014
Block 5015
Block 5016
Tract: 081100
Blockgroup: 1
Block 1000
Block 1001
Blockgroup: 3
Block 3002
Tract: 081201
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2006
Block 2007
Block 2008
Blockgroup: 3
Tract: 081202
Blockgroup: 1
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Tract: 081300
Tract: 081401
Tract: 081402
Tract: 081403
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Blockgroup: 2
Blockgroup: 3
Tract: 320100
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1009
Block 1010
Block 1011
Block 1021
Block 1022
Blockgroup: 2
Block 2000
Block 2003
Block 2033
Blockgroup: 3
Blockgroup: 4
Tract: 320400
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Tract: 320600
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1007
Block 1012
Tract: 330100
Blockgroup: 3
Block 3005
Block 3006
Block 3015
Block 3016
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Block 4030
Block 4031
Block 4032
Block 4033
Block 4034
Block 4035
Block 4036
Block 4037
Block 4038
Block 4039
Block 4040
Block 4061
Block 4062
Block 4063
Block 4064
Block 4065
Block 4066
Block 4067
Block 4068
Block 4069
Block 4070
Block 4071
Block 4074
Block 4075
Block 4076
Block 4077
Block 4078
Block 4079
Block 4080
Block 4081
Block 4082
Block 4083
Block 4084
Block 4085
Tract: 350100
Tract: 351000
Tract: 351100
Tract: 360200
Tract: 380100
Tract: 380200
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Blockgroup: 2
Block 2011
Block 2012
Block 2014
Block 2015
Tract: 381200
Tract: 381400
Blockgroup: 1
Block 1000
Block 1001
Block 1023
Tract: 381800
Blockgroup: 1
Block 1000
Tract: 381900
Tract: 390300
Blockgroup: 1
Block 1002
Block 1003
Block 1004
Block 1005
Blockgroup: 2
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Tract: 390400
Tract: 390500
Tract: 400300
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Tract: 410500
Tract: 420200
Blockgroup: 1
Block 1016
Tract: 420300
Blockgroup: 1
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1011
Tract: 420400
Tract: 420800
Tract: 430200
Blockgroup: 3
Blockgroup: 4
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Blockgroup: 5
Block 5003
Block 5008
Block 5009
Block 5010
Block 5011
Block 5012
Block 5013
Block 5014
Tract: 430300
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Tract: 430400
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1006
Block 1007
Block 1008
Block 1009
Block 1012
Block 1013
Block 1014
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2005
Block 2006
Block 2007
Block 2008
Block 2011
Block 2012
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3014
Tract: 430500
Tract: 430600
Blockgroup: 1
Block 1007
Block 1008
Block 1009
Block 1010
Blockgroup: 2
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Tract: 430800
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Tract: 430900
Tract: 431200
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Tract: 431301
Blockgroup: 3
Block 3011
Block 3014
Tract: 460100
Blockgroup: 1
Block 1014
Blockgroup: 2
Block 2007
Block 2008
Block 2009
Block 2010
Block 2012
Block 2013
Blockgroup: 3
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Blockgroup: 4
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Tract: 460200
Blockgroup: 2
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Tract: 460301
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2016
Block 2017
Block 2018
Block 2019
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3014
Block 3015
Tract: 460302
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3010
Block 3011
Block 3014
Block 3015
Blockgroup: 4
Tract: 460400
Blockgroup: 1
Blockgroup: 2
Tract: 460500
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Blockgroup: 2
Block 2000
Block 2001
Block 2014
Block 2015
Block 2016
Tract: 460600
Tract: 460700
Blockgroup: 1
Block 1005
Block 1006
Blockgroup: 2
Blockgroup: 3
Tract: 480100
Blockgroup: 1
Block 1000
Block 1010
Block 1032
Tract: 480500
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3029
Tract: 833900
Blockgroup: 1
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Blockgroup: 2
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Tract: 834200
Blockgroup: 2
Block 2002
Block 2003
Block 2004
Block 2005
Tract: 834400
Tract: 835800
Blockgroup: 1
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1021
Block 1022
Block 1023
Block 1026
Tract: 835900
Blockgroup: 2
Block 2000
Tract: 836000
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Blockgroup: 2
Blockgroup: 3
Tract: 836100
Blockgroup: 3
Block 3000
Block 3001
Block 3003
Tract: 836200
Blockgroup: 1
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1021
Block 1022
Block 1023
Block 1025
Block 1026
Tract: 836300
Blockgroup: 1
Tract: 836400
Tract: 836500
Tract: 839200
Blockgroup: 1
Block 1000
Block 1006
Tract: 839500
Blockgroup: 1
Block 1000
Block 1003
Block 1004
Tract: 839600
Blockgroup: 1
Block 1000
Block 1003
Block 1004
Block 1006
Block 1007
Tract: 841000
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1078
Block 1081
Block 1082
Tract: 843600
Tract: 843900
Blockgroup: 1
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Blockgroup: 2
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.27

(10 ILCS 91/10.27)
Sec. 10.27. Representative District No. 27. Representative District No. 27 is comprised of:

District: 27
Cook County
Tract: 490600
Tract: 490700
Tract: 490800
Blockgroup: 3
Block 3012
Block 3013
Block 3023
Block 3024
Tract: 491100
Blockgroup: 5
Block 5001
Block 5002
Block 5003
Tract: 530300
Tract: 530400
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2043
Block 2044
Block 2045
Tract: 710900
Blockgroup: 2
Block 2008
Block 2015
Block 2021
Block 2022
Block 2023
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2044
Block 2045
Tract: 711000
Blockgroup: 1
Block 1000
Block 1001
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Blockgroup: 2
Block 2007
Block 2008
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Blockgroup: 3
Tract: 711100
Blockgroup: 1
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Blockgroup: 2
Block 2000
Block 2001
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Blockgroup: 3
Block 3022
Block 3023
Tract: 711400
Blockgroup: 1
Block 1000
Block 1012
Block 1013
Block 1014
Block 1015
Block 1024
Blockgroup: 2
Blockgroup: 3
Tract: 711500
Tract: 720200
Blockgroup: 2
Block 2000
Block 2008
Block 2009
Block 2010
Block 2011
Tract: 720600
Blockgroup: 2
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Tract: 720700
Blockgroup: 2
Block 2000
Block 2001
Block 2009
Block 2010
Tract: 730100
Tract: 730201
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3007
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3018
Block 3019
Block 3021
Block 3025
Block 3026
Blockgroup: 5
Block 5000
Block 5001
Block 5002
Block 5009
Block 5010
Block 5011
Block 5012
Block 5013
Block 5014
Block 5019
Block 5020
Tract: 730202
Tract: 730400
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2010
Block 2011
Block 2012
Block 2015
Block 2016
Block 2017
Blockgroup: 3
Blockgroup: 4
Tract: 730500
Tract: 730600
Tract: 730700
Tract: 750100
Tract: 750200
Tract: 750400
Blockgroup: 2
Blockgroup: 3
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Tract: 750500
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4029
Block 4030
Block 4031
Block 4032
Block 4033
Block 4034
Block 4035
Tract: 750600
Tract: 821200
Blockgroup: 2
Block 2023
Block 2024
Block 2025
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2033
Block 2034
Block 2035
Block 2039
Blockgroup: 3
Block 3004
Block 3005
Block 3006
Block 3013
Block 3014
Block 3015
Block 3016
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3032
Block 3033
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Block 3048
Block 3049
Block 3050
Block 3051
Block 3052
Block 3053
Block 3054
Blockgroup: 4
Block 4014
Block 4015
Block 4016
Block 4019
Block 4020
Block 4021
Block 4022
Block 4027
Block 4028
Block 4029
Block 4030
Block 4031
Block 4032
Block 4037
Block 4038
Block 4039
Block 4040
Block 4044
Block 4045
Block 4046
Tract: 823102
Blockgroup: 2
Block 2033
Block 2034
Tract: 823200
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2021
Block 2022
Block 2023
Block 2024
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Tract: 823302
Tract: 823303
Blockgroup: 5
Block 5000
Block 5001
Block 5002
Block 5003
Block 5004
Block 5005
Block 5006
Block 5007
Block 5008
Block 5009
Block 5010
Block 5011
Block 5016
Block 5017
Block 5018
Block 5019
Block 5020
Tract: 823304
Blockgroup: 2
Block 2000
Blockgroup: 3
Block 3011
Block 3012
Block 3014
Blockgroup: 4
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Blockgroup: 6
Tract: 823400
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3005
Block 3013
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Block 4030
Block 4031
Block 4032
Block 4033
Block 4034
Block 4035
Block 4036
Block 4037
Block 4038
Block 4039
Block 4040
Block 4041
Block 4042
Block 4043
Block 4044
Block 4045
Block 4046
Block 4047
Block 4048
Block 4049
Block 4050
Block 4051
Block 4052
Block 4053
Block 4054
Block 4055
Block 4056
Block 4057
Block 4058
Block 4059
Block 4060
Block 4061
Block 4062
Block 4063
Block 4064
Block 4065
Block 4066
Block 4067
Block 4068
Block 4069
Block 4070
Block 4071
Block 4072
Block 4073
Block 4074
Block 4084
Block 4085
Block 4086
Block 4087
Block 4088
Block 4089
Block 4090
Block 4091
Block 4092
Block 4093
Block 4094
Block 4095
Block 4096
Block 4097
Block 4100
Tract: 823500
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Block 4030
Block 4034
Block 4035
Tract: 823602
Tract: 823603
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2052
Block 2053
Tract: 823604
Tract: 823605
Blockgroup: 1
Block 1000
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Blockgroup: 2
Blockgroup: 3
Tract: 823903
Blockgroup: 3
Block 3006
Block 3007
Block 3008
Block 3009
Block 3013
Block 3014
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Blockgroup: 4
Block 4000
Block 4016
Block 4017
Block 4022
Tract: 823904
Blockgroup: 1
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Tract: 824105
Blockgroup: 2
Block 2000
Block 2001
Block 2011
Block 2012
Block 2013
Block 2021
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Tract: 824503
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Block 3048
Block 3049
Block 3050
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Block 4030
Block 4031
Block 4032
Block 4035
Block 4036
Block 4037
Block 4038
Block 4045
Block 4046
Blockgroup: 5
Block 5006
Tract: 824601
Blockgroup: 3
Block 3003
Block 3004
Block 3005
Block 3010
Tract: 834000
Blockgroup: 1
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Blockgroup: 2
Tract: 842400
Blockgroup: 2
Block 2059
Block 2060
Block 2061
Block 2065
Block 2066
Block 2067
Block 2070
Block 2071
Block 2072
Block 2073
Block 2074
Block 2075
Block 2076
Block 2077
Block 2078
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.28

(10 ILCS 91/10.28)
Sec. 10.28. Representative District No. 28. Representative District No. 28 is comprised of:

District: 28
Cook County
Tract: 490800
Blockgroup: 1
Block 1002
Block 1009
Block 1010
Block 1025
Block 1026
Block 1027
Blockgroup: 2
Blockgroup: 3
Block 3014
Block 3015
Block 3019
Block 3020
Block 3021
Block 3022
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Blockgroup: 4
Blockgroup: 5
Tract: 490901
Blockgroup: 2
Blockgroup: 3
Tract: 490902
Blockgroup: 1
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Block 4002
Block 4003
Block 4004
Block 4005
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Block 4030
Tract: 491000
Tract: 491100
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Blockgroup: 5
Block 5000
Block 5004
Block 5005
Block 5006
Block 5007
Block 5008
Block 5009
Block 5010
Block 5011
Block 5012
Block 5013
Block 5014
Block 5015
Block 5016
Block 5017
Block 5018
Block 5019
Block 5020
Block 5021
Block 5022
Block 5023
Block 5024
Block 5025
Block 5026
Block 5027
Block 5028
Block 5029
Block 5030
Block 5031
Block 5032
Block 5033
Block 5034
Tract: 491200
Tract: 491300
Tract: 491400
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3015
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Tract: 530200
Tract: 530400
Blockgroup: 2
Block 2008
Block 2024
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2046
Block 2047
Tract: 530501
Blockgroup: 1
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Blockgroup: 2
Blockgroup: 3
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Tract: 530502
Blockgroup: 1
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1021
Block 1022
Block 1023
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1045
Tract: 530503
Tract: 750500
Blockgroup: 4
Block 4028
Tract: 821200
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2026
Block 2032
Block 2036
Block 2037
Block 2038
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3017
Block 3018
Block 3019
Block 3020
Block 3029
Block 3030
Block 3031
Block 3034
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4017
Block 4018
Block 4023
Block 4024
Block 4025
Block 4026
Block 4033
Block 4034
Block 4035
Block 4036
Block 4041
Block 4042
Block 4043
Block 4047
Block 4048
Block 4049
Tract: 821300
Tract: 821401
Tract: 821402
Tract: 821500
Tract: 823400
Blockgroup: 3
Block 3004
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Blockgroup: 4
Block 4075
Block 4076
Block 4077
Block 4078
Block 4079
Block 4080
Block 4081
Block 4082
Block 4083
Block 4098
Block 4099
Block 4101
Tract: 823500
Blockgroup: 4
Block 4031
Block 4032
Block 4033
Tract: 823603
Blockgroup: 1
Blockgroup: 2
Block 2013
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2054
Tract: 824106
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1030
Block 1031
Block 1032
Block 1042
Block 1047
Block 1048
Block 1049
Block 1052
Blockgroup: 2
Block 2016
Block 2017
Tract: 824107
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3017
Block 3018
Block 3019
Block 3020
Blockgroup: 4
Tract: 824121
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1013
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Tract: 824122
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1020
Blockgroup: 2
Tract: 824123
Blockgroup: 1
Block 1000
Block 1001
Block 1003
Block 1004
Block 1005
Block 1006
Blockgroup: 2
Blockgroup: 4
Tract: 824300
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1030
Blockgroup: 2
Block 2000
Block 2001
Block 2008
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Blockgroup: 3
Tract: 824400
Tract: 824503
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3051
Block 3052
Block 3053
Block 3054
Block 3055
Block 3056
Block 3057
Blockgroup: 5
Block 5000
Block 5001
Block 5002
Block 5003
Block 5004
Block 5005
Block 5007
Block 5008
Block 5009
Block 5010
Block 5011
Block 5012
Block 5013
Block 5014
Block 5015
Block 5016
Block 5017
Block 5018
Block 5019
Block 5020
Block 5021
Block 5022
Block 5023
Block 5024
Block 5025
Block 5026
Block 5027
Block 5028
Block 5029
Tract: 824505
Tract: 824506
Tract: 824507
Blockgroup: 1
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Tract: 824601
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3006
Block 3007
Block 3008
Block 3009
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4024
Tract: 824602
Blockgroup: 2
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2015
Block 2016
Block 2033
Tract: 824701
Blockgroup: 3
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Tract: 826800
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Blockgroup: 4
Block 4033
Block 4034
Block 4035
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.29

(10 ILCS 91/10.29)
Sec. 10.29. Representative District No. 29. Representative District No. 29 is comprised of:

District: 29
Cook County
Tract: 530100
Blockgroup: 1
Block 1019
Block 1024
Block 1025
Block 1026
Block 1027
Blockgroup: 2
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Tract: 530501
Blockgroup: 1
Block 1000
Block 1026
Block 1027
Block 1028
Blockgroup: 3
Block 3000
Block 3009
Block 3010
Blockgroup: 4
Tract: 530502
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1043
Block 1044
Block 1046
Tract: 530600
Tract: 540101
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4018
Tract: 540102
Blockgroup: 1
Block 1018
Block 1019
Block 1020
Block 1022
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Blockgroup: 2
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Blockgroup: 3
Tract: 825801
Tract: 825802
Blockgroup: 1
Blockgroup: 2
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Tract: 825803
Blockgroup: 1
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Blockgroup: 4
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Blockgroup: 5
Tract: 826201
Blockgroup: 2
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Blockgroup: 3
Blockgroup: 4
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4031
Block 4033
Block 4034
Tract: 826301
Tract: 826303
Tract: 826304
Tract: 826401
Tract: 826402
Tract: 826500
Blockgroup: 1
Block 1000
Block 1001
Block 1007
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Blockgroup: 3
Block 3000
Block 3001
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Block 3048
Block 3049
Block 3050
Block 3051
Block 3052
Block 3053
Tract: 827200
Blockgroup: 1
Block 1000
Block 1002
Block 1003
Block 1004
Block 1005
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1047
Block 1048
Block 1049
Block 1050
Block 1054
Blockgroup: 3
Block 3000
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Blockgroup: 4
Block 4009
Block 4010
Block 4011
Block 4012
Block 4035
Block 4036
Block 4037
Block 4038
Tract: 827500
Blockgroup: 1
Block 1000
Block 1001
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2081
Block 2086
Block 2087
Block 2088
Block 2089
Block 2090
Block 2091
Block 2092
Block 2095
Tract: 827801
Tract: 827802
Tract: 827804
Tract: 827805
Tract: 827901
Blockgroup: 1
Block 1008
Block 1009
Block 1010
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Blockgroup: 2
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2029
Block 2030
Block 2031
Block 2040
Block 2041
Block 2042
Block 2045
Tract: 828201
Blockgroup: 1
Block 1002
Block 1071
Tract: 828300
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Block 2070
Block 2071
Block 2072
Block 2073
Block 2074
Block 2075
Block 2076
Block 2077
Block 2078
Block 2079
Block 2080
Block 2081
Block 2082
Block 2083
Block 2084
Block 2085
Block 2086
Block 2087
Block 2088
Block 2089
Block 2090
Block 2091
Block 2092
Block 2093
Block 2094
Tract: 828402
Blockgroup: 2
Block 2008
Block 2009
Block 2010
Blockgroup: 3
Tract: 828602
Blockgroup: 1
Block 1010
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2015
Block 2016
Block 2017
Tract: 828701
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3016
Block 3036
Blockgroup: 4
Block 4027
Block 4045
Block 4046
Tract: 828702
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Block 2069
Block 2070
Block 2071
Block 2072
Block 2073
Block 2074
Block 2075
Block 2076
Block 2077
Block 2078
Block 2079
Block 2080
Block 2081
Block 2082
Block 2083
Block 2084
Block 2085
Blockgroup: 3
Tract: 829402
Blockgroup: 1
Block 1030
Block 1031
Tract: 829500
Blockgroup: 1
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1055
Block 1056
Block 1057
Block 1061
Block 1062
Blockgroup: 2
Block 2045
Block 2046
Block 2047
Block 2049
Block 2050
Block 2051
Block 2052
Blockgroup: 3
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3027
Block 3028
Tract: 829600
Tract: 829700
Will County
Tract: 883602
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3031
Block 3045
Block 3063
Block 3064
Block 3065
Block 3066
Block 3067
Block 3068
Block 3069
Block 3070
Block 3071
Block 3072
Block 3073
Block 3074
Block 3077
Block 3078
Block 3079
Block 3080
Block 3081
Block 3082
Block 3083
Block 3084
Block 3085
Block 3088
Blockgroup: 4
Tract: 883606
Blockgroup: 1
Block 1012
Block 1014
Block 1022
Block 1023
Block 1024
Block 1027
Block 1028
Block 1029
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Tract: 883700
Tract: 883803
Blockgroup: 1
Blockgroup: 2
Block 2000
Tract: 883804
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Tract: 883808
Blockgroup: 1
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1032
Block 1033
Block 1034
Tract: 883809
Tract: 883810
Tract: 883811
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2054
Block 2059
Block 2062
Block 2063
Block 2064
Block 2065
Block 2068
Block 2074
Block 2079
Block 2080
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.30

(10 ILCS 91/10.30)
Sec. 10.30. Representative District No. 30. Representative District No. 30 is comprised of:

District: 30
Cook County
Tract: 824300
Blockgroup: 1
Block 1010
Block 1011
Block 1012
Block 1013
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Blockgroup: 2
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2009
Block 2010
Block 2011
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Tract: 824601
Blockgroup: 4
Block 4023
Tract: 824602
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Blockgroup: 3
Blockgroup: 4
Blockgroup: 5
Tract: 824701
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Tract: 824702
Tract: 824800
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Block 3048
Block 3049
Block 3050
Block 3051
Block 3052
Block 3053
Block 3054
Block 3055
Block 3056
Block 3057
Block 3058
Block 3059
Block 3060
Block 3061
Block 3062
Block 3063
Block 3064
Block 3065
Block 3066
Block 3067
Block 3068
Block 3069
Block 3070
Block 3071
Block 3072
Block 3073
Block 3074
Block 3075
Block 3076
Block 3077
Block 3078
Block 3079
Block 3080
Block 3081
Block 3082
Block 3083
Block 3084
Block 3086
Block 3089
Block 3090
Blockgroup: 4
Tract: 824900
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1074
Block 1075
Blockgroup: 2
Tract: 825000
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2027
Block 2028
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3004
Block 3005
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3024
Block 3025
Block 3026
Tract: 825200
Tract: 825302
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3012
Block 3015
Block 3016
Block 3017
Block 3019
Block 3020
Block 3021
Block 3024
Block 3025
Block 3026
Block 3041
Block 3042
Block 3043
Block 3044
Block 3054
Block 3055
Block 3056
Tract: 825503
Blockgroup: 3
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3022
Block 3023
Block 3024
Block 3025
Blockgroup: 5
Block 5006
Block 5007
Block 5008
Block 5009
Block 5010
Block 5011
Block 5012
Block 5013
Block 5014
Block 5015
Block 5016
Block 5017
Block 5018
Block 5019
Block 5021
Block 5022
Block 5023
Tract: 825600
Blockgroup: 2
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Blockgroup: 3
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Block 4030
Block 4031
Block 4032
Block 4033
Block 4034
Block 4035
Block 4036
Block 4037
Block 4038
Block 4039
Block 4040
Block 4041
Block 4042
Block 4043
Block 4044
Block 4045
Block 4046
Block 4047
Block 4048
Block 4049
Tract: 826500
Blockgroup: 1
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1008
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Blockgroup: 2
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Blockgroup: 3
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3054
Blockgroup: 4
Tract: 826600
Tract: 826700
Tract: 826800
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Block 4030
Block 4031
Block 4032
Block 4036
Block 4037
Block 4038
Block 4039
Block 4040
Block 4041
Block 4042
Block 4043
Block 4044
Block 4045
Block 4046
Block 4047
Block 4048
Block 4049
Block 4050
Block 4051
Block 4052
Block 4053
Block 4054
Block 4055
Block 4056
Block 4057
Block 4058
Block 4059
Block 4060
Block 4061
Block 4062
Block 4063
Block 4064
Block 4065
Block 4066
Block 4067
Block 4068
Block 4069
Block 4070
Block 4071
Block 4072
Block 4073
Block 4074
Block 4075
Block 4076
Block 4077
Block 4078
Block 4079
Block 4080
Block 4081
Block 4082
Block 4083
Block 4084
Block 4085
Block 4086
Block 4087
Block 4088
Block 4089
Block 4090
Block 4091
Block 4092
Block 4093
Block 4094
Block 4095
Block 4096
Block 4097
Block 4098
Block 4099
Block 4100
Block 4101
Block 4102
Block 4103
Block 4104
Tract: 826901
Tract: 826902
Tract: 827000
Tract: 827100
Tract: 827200
Blockgroup: 1
Block 1001
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1051
Block 1052
Block 1053
Blockgroup: 2
Blockgroup: 3
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Block 4030
Block 4031
Block 4032
Block 4033
Block 4034
Block 4039
Block 4040
Block 4041
Block 4042
Tract: 827300
Tract: 827400
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2068
Block 2069
Block 2070
Block 2071
Block 2072
Block 2073
Blockgroup: 3
Blockgroup: 4
Tract: 827500
Blockgroup: 1
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Blockgroup: 2
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Block 2070
Block 2071
Block 2072
Block 2073
Block 2074
Block 2075
Block 2076
Block 2077
Block 2078
Block 2079
Block 2080
Block 2082
Block 2083
Block 2084
Block 2085
Block 2093
Block 2094
Block 2096
Blockgroup: 3
Tract: 827600
Tract: 827700
Tract: 828300
Blockgroup: 2
Block 2007
Block 2008
Tract: 828401
Tract: 828402
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Tract: 828601
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Tract: 828602
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Blockgroup: 2
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2020
Tract: 828801
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1015
Tract: 829800
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1017
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Tract: 829902
Blockgroup: 1
Block 1000
Block 1007
Block 1011
Block 1012
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.31

(10 ILCS 91/10.31)
Sec. 10.31. Representative District No. 31. Representative District No. 31 is comprised of:

District: 31
Cook County
Tract: 661000
Blockgroup: 2
Block 2001
Block 2002
Block 2017
Block 2018
Block 2021
Block 2022
Tract: 671800
Blockgroup: 1
Block 1000
Block 1003
Block 1004
Block 1005
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Tract: 671900
Blockgroup: 1
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Tract: 672000
Blockgroup: 1
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1017
Block 1018
Block 1019
Block 1020
Blockgroup: 2
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Blockgroup: 3
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Blockgroup: 4
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Tract: 681300
Blockgroup: 1
Blockgroup: 2
Block 2015
Block 2016
Block 2017
Blockgroup: 3
Tract: 681400
Blockgroup: 1
Block 1002
Block 1003
Block 1004
Block 1005
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Tract: 691100
Blockgroup: 2
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Blockgroup: 3
Blockgroup: 4
Block 4010
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Tract: 691200
Blockgroup: 1
Blockgroup: 2
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2015
Block 2016
Block 2017
Block 2022
Block 2023
Blockgroup: 3
Tract: 700100
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2016
Block 2018
Block 2053
Block 2054
Block 2055
Block 2056
Tract: 700302
Blockgroup: 4
Block 4012
Block 4013
Block 4014
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4037
Block 4038
Block 4039
Block 4040
Block 4041
Block 4042
Block 4043
Block 4044
Block 4045
Block 4054
Block 4055
Block 4056
Block 4057
Block 4058
Tract: 700401
Blockgroup: 1
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Blockgroup: 3
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3038
Blockgroup: 4
Block 4000
Block 4001
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Tract: 700402
Blockgroup: 1
Block 1000
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Blockgroup: 2
Blockgroup: 3
Tract: 700501
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Blockgroup: 5
Blockgroup: 6
Block 6000
Block 6001
Block 6002
Block 6003
Block 6004
Block 6005
Block 6006
Block 6007
Block 6008
Block 6009
Block 6010
Block 6011
Block 6012
Block 6013
Block 6014
Block 6015
Block 6016
Block 6017
Block 6018
Block 6019
Block 6020
Block 6021
Block 6022
Block 6023
Block 6024
Block 6025
Block 6026
Block 6027
Block 6028
Block 6029
Block 6030
Block 6031
Block 6032
Block 6033
Tract: 700502
Blockgroup: 1
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2020
Tract: 710100
Tract: 710200
Tract: 710300
Tract: 710400
Tract: 710500
Tract: 710600
Tract: 710700
Tract: 710800
Tract: 710900
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2024
Block 2025
Block 2026
Block 2027
Block 2042
Block 2043
Tract: 711000
Blockgroup: 1
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2009
Block 2010
Tract: 711100
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3009
Block 3011
Tract: 711200
Blockgroup: 1
Block 1000
Block 1001
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1015
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4015
Block 4016
Block 4019
Block 4020
Tract: 820101
Blockgroup: 1
Block 1015
Block 1016
Block 1020
Blockgroup: 6
Blockgroup: 7
Tract: 820103
Blockgroup: 3
Block 3030
Block 3035
Block 3036
Block 3037
Blockgroup: 4
Block 4030
Block 4031
Tract: 820104
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Blockgroup: 3
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Blockgroup: 4
Tract: 820201
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2008
Block 2009
Block 2010
Block 2013
Block 2014
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2053
Block 2054
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3009
Block 3010
Block 3022
Block 3024
Block 3025
Block 3029
Block 3030
Block 3031
Block 3037
Block 3038
Blockgroup: 4
Block 4040
Tract: 820202
Blockgroup: 1
Block 1136
Block 1137
Block 1138
Block 1152
Block 1155
Block 1160
Block 1161
Block 1162
Block 1163
Block 1164
Block 1165
Block 1166
Block 1167
Block 1168
Block 1169
Block 1170
Block 1171
Block 1172
Block 1173
Block 1174
Block 1175
Block 1176
Block 1177
Block 1178
Block 1179
Block 1180
Block 1181
Block 1182
Block 1183
Block 1184
Block 1185
Block 1186
Block 1187
Block 1204
Block 1206
Block 1207
Block 1209
Block 1211
Block 1213
Block 1215
Block 1217
Block 1220
Block 1238
Block 1239
Block 1240
Block 1241
Block 1242
Block 1243
Block 1244
Block 1245
Block 1246
Block 1247
Block 1248
Block 1249
Block 1255
Blockgroup: 2
Blockgroup: 3
Tract: 820603
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Blockgroup: 2
Block 2025
Tract: 820606
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Blockgroup: 2
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2019
Block 2023
Block 2024
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Tract: 821101
Blockgroup: 3
Block 3021
Tract: 821600
Blockgroup: 4
Block 4002
Tract: 822000
Tract: 822101
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2012
Block 2013
Block 2014
Block 2015
Block 2023
Tract: 822102
Blockgroup: 2
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2028
Block 2029
Tract: 822200
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Tract: 822301
Blockgroup: 1
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Tract: 822302
Blockgroup: 1
Blockgroup: 2
Block 2001
Block 2002
Block 2003
Block 2005
Block 2006
Block 2007
Block 2016
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Tract: 822400
Blockgroup: 1
Block 1012
Block 1013
Block 1016
Block 1017
Block 1018
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Tract: 822900
Blockgroup: 1
Block 1023
Block 1032
Tract: 823001
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1027
Block 1028
Block 1029
Block 1030
Block 1032
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Blockgroup: 5
Block 5000
Block 5001
Block 5002
Block 5003
Block 5004
Block 5005
Block 5006
Block 5007
Block 5008
Block 5009
Block 5010
Block 5011
Block 5012
Block 5013
Block 5014
Block 5015
Block 5016
Block 5017
Block 5018
Block 5020
Block 5027
Block 5028
Block 5029
Tract: 823702
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2022
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Blockgroup: 4
Block 4000
Block 4001
Block 4004
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Tract: 823703
Blockgroup: 2
Tract: 823704
Blockgroup: 2
Blockgroup: 3
Tract: 823801
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3012
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3042
Tract: 842400
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2026
Block 2027
Block 2028
Block 2029
Blockgroup: 3
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.32

(10 ILCS 91/10.32)
Sec. 10.32. Representative District No. 32. Representative District No. 32 is comprised of:

District: 32
Cook County
Tract: 421200
Blockgroup: 2
Block 2009
Block 2012
Block 2013
Block 2014
Tract: 660700
Blockgroup: 1
Block 1013
Block 1014
Blockgroup: 2
Tract: 660900
Blockgroup: 1
Block 1011
Block 1012
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Blockgroup: 2
Blockgroup: 3
Block 3012
Block 3016
Block 3017
Block 3018
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3041
Tract: 661000
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2019
Block 2020
Blockgroup: 3
Blockgroup: 4
Blockgroup: 5
Tract: 661100
Blockgroup: 1
Block 1006
Block 1007
Block 1008
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2018
Block 2019
Block 2020
Blockgroup: 3
Blockgroup: 4
Block 4006
Block 4007
Block 4008
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Blockgroup: 5
Block 5008
Block 5011
Block 5012
Block 5015
Block 5016
Block 5017
Block 5018
Block 5019
Block 5020
Block 5021
Block 5022
Block 5023
Tract: 671100
Blockgroup: 1
Block 1014
Block 1015
Block 1016
Block 1017
Block 1023
Block 1024
Block 1025
Block 1026
Tract: 671200
Blockgroup: 1
Block 1010
Block 1011
Block 1012
Block 1013
Blockgroup: 2
Block 2010
Block 2011
Block 2012
Block 2013
Tract: 671300
Blockgroup: 2
Blockgroup: 3
Tract: 671400
Blockgroup: 1
Block 1005
Block 1006
Block 1007
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Blockgroup: 2
Tract: 671500
Tract: 671600
Tract: 671800
Blockgroup: 1
Block 1001
Block 1002
Block 1006
Block 1007
Tract: 671900
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Tract: 672000
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1015
Block 1016
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Tract: 681000
Blockgroup: 1
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Blockgroup: 2
Block 2004
Block 2005
Block 2006
Block 2007
Block 2013
Blockgroup: 3
Tract: 681100
Tract: 681200
Tract: 681300
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Tract: 681400
Blockgroup: 1
Block 1000
Block 1001
Block 1006
Tract: 690300
Tract: 690400
Blockgroup: 1
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Tract: 690500
Blockgroup: 1
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Tract: 690900
Blockgroup: 1
Blockgroup: 2
Block 2003
Block 2004
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3013
Block 3014
Blockgroup: 4
Blockgroup: 5
Tract: 691000
Tract: 691100
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2010
Block 2011
Block 2012
Block 2013
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4011
Block 4012
Block 4013
Block 4020
Block 4021
Tract: 691200
Blockgroup: 2
Block 2005
Block 2006
Block 2013
Block 2014
Block 2024
Tract: 700100
Blockgroup: 1
Blockgroup: 2
Block 2015
Block 2017
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2057
Block 2058
Tract: 700200
Blockgroup: 1
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Blockgroup: 3
Blockgroup: 4
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Tract: 700301
Tract: 700302
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4015
Block 4016
Block 4017
Block 4029
Block 4030
Block 4031
Block 4032
Block 4033
Block 4034
Block 4035
Block 4036
Block 4046
Block 4047
Block 4048
Block 4049
Block 4050
Block 4051
Block 4052
Block 4053
Tract: 700401
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1061
Block 1062
Block 1068
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3039
Block 3040
Blockgroup: 4
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Tract: 700402
Blockgroup: 1
Block 1001
Block 1002
Block 1003
Block 1004
Block 1010
Block 1011
Tract: 820501
Blockgroup: 5
Block 5004
Block 5005
Block 5006
Block 5007
Block 5008
Block 5009
Block 5010
Block 5011
Block 5012
Block 5013
Block 5014
Block 5015
Block 5016
Block 5017
Block 5018
Block 5019
Block 5020
Block 5021
Block 5022
Block 5023
Block 5024
Block 5025
Block 5026
Block 5027
Block 5028
Block 5029
Block 5030
Block 5031
Block 5032
Block 5033
Block 5034
Block 5035
Block 5036
Block 5037
Block 5038
Block 5039
Block 5040
Block 5041
Block 5042
Tract: 820502
Blockgroup: 3
Block 3017
Blockgroup: 4
Tract: 820604
Blockgroup: 1
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Tract: 820605
Blockgroup: 1
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Blockgroup: 2
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Blockgroup: 3
Tract: 821001
Blockgroup: 1
Block 1010
Block 1011
Block 1012
Block 1016
Block 1020
Block 1021
Blockgroup: 2
Block 2007
Block 2008
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Blockgroup: 3
Block 3030
Block 3031
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Blockgroup: 4
Tract: 821002
Blockgroup: 2
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Blockgroup: 3
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3013
Block 3014
Block 3015
Block 3016
Blockgroup: 4
Blockgroup: 5
Tract: 821101
Blockgroup: 1
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Blockgroup: 4
Tract: 821102
Blockgroup: 3
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Blockgroup: 4
Tract: 822301
Blockgroup: 1
Block 1000
Tract: 822400
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1014
Block 1015
Block 1019
Tract: 822900
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Tract: 823702
Blockgroup: 4
Block 4002
Block 4003
Block 4005
Block 4006
Block 4007
Tract: 823703
Blockgroup: 1
Blockgroup: 3
Blockgroup: 4
Tract: 823704
Blockgroup: 1
Tract: 823705
Tract: 834900
Blockgroup: 1
Blockgroup: 2
Block 2011
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Tract: 841800
Blockgroup: 2
Block 2040
Block 2041
Tract: 842500
Blockgroup: 1
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1030
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1053
Block 1055
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.33

(10 ILCS 91/10.33)
Sec. 10.33. Representative District No. 33. Representative District No. 33 is comprised of:

District: 33
Cook County
Tract: 440101
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Tract: 440102
Tract: 440800
Tract: 450300
Tract: 460301
Blockgroup: 1
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Blockgroup: 2
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Blockgroup: 3
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3016
Tract: 460302
Blockgroup: 3
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3012
Block 3013
Tract: 460400
Blockgroup: 3
Blockgroup: 4
Tract: 460500
Blockgroup: 1
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Blockgroup: 2
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2017
Block 2018
Block 2019
Block 2020
Blockgroup: 3
Blockgroup: 4
Blockgroup: 5
Blockgroup: 6
Blockgroup: 7
Tract: 470100
Tract: 480100
Blockgroup: 1
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Blockgroup: 2
Tract: 480200
Tract: 480300
Tract: 480400
Blockgroup: 1
Block 1007
Block 1008
Block 1009
Block 1010
Block 1020
Block 1021
Blockgroup: 2
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2023
Block 2024
Blockgroup: 3
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Block 3048
Blockgroup: 4
Blockgroup: 5
Blockgroup: 6
Blockgroup: 7
Tract: 510100
Blockgroup: 2
Block 2020
Block 2029
Tract: 510200
Blockgroup: 1
Block 1006
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1023
Block 1024
Blockgroup: 2
Blockgroup: 3
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Tract: 510300
Blockgroup: 1
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2036
Blockgroup: 3
Block 3000
Block 3001
Block 3003
Block 3004
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Blockgroup: 4
Tract: 520300
Blockgroup: 4
Block 4002
Block 4012
Block 4013
Block 4022
Block 4023
Tract: 520600
Blockgroup: 1
Block 1011
Block 1012
Block 1013
Block 1014
Block 1063
Tract: 550100
Blockgroup: 1
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1087
Block 1088
Block 1089
Block 1090
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Blockgroup: 5
Block 5014
Block 5023
Block 5024
Block 5025
Block 5026
Block 5027
Block 5028
Block 5029
Block 5030
Block 5031
Block 5032
Block 5033
Block 5034
Block 5035
Block 5036
Blockgroup: 6
Tract: 550200
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2058
Block 2059
Block 2115
Block 2116
Block 2119
Block 2120
Block 2121
Block 2122
Block 2123
Block 2124
Block 2125
Block 2126
Block 2127
Block 2128
Block 2129
Block 2130
Block 2132
Tract: 825700
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Tract: 825900
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3034
Block 3035
Block 3036
Block 3037
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Tract: 826000
Tract: 826100
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Blockgroup: 4
Blockgroup: 5
Blockgroup: 6
Block 6000
Block 6001
Block 6002
Block 6003
Block 6004
Block 6005
Block 6006
Block 6007
Block 6016
Block 6017
Block 6018
Block 6019
Block 6020
Block 6023
Block 6024
Block 6025
Block 6026
Block 6027
Block 6028
Block 6029
Block 6030
Tract: 826202
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Tract: 827902
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Block 4030
Block 4031
Block 4032
Blockgroup: 5
Block 5029
Block 5030
Tract: 828000
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Blockgroup: 4
Tract: 828100
Tract: 828201
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2021
Blockgroup: 3
Tract: 828202
Blockgroup: 2
Block 2002
Block 2003
Block 2004
Block 2005
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Blockgroup: 3
Blockgroup: 4
Tract: 828503
Blockgroup: 1
Block 1033
Block 1034
Block 1035
Block 1036
Block 1047
Block 1048
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1062
Tract: 828504
Blockgroup: 1
Tract: 828505
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Blockgroup: 5
Block 5000
Block 5001
Block 5002
Block 5003
Block 5004
Block 5019
Block 5020
Block 5021
Block 5022
Block 5023
Block 5024
Block 5025
Block 5026
Block 5027
Block 5028
Block 5029
Block 5030
Block 5031
Tract: 828506
Tract: 834300
Blockgroup: 1
Blockgroup: 2
Block 2026
Block 2027
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Blockgroup: 3
Blockgroup: 4
Blockgroup: 5
Blockgroup: 6
Tract: 838800
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Block 2077
Block 2078
Block 2079
Block 2080
Block 2081
Block 2082
Block 2083
Block 2084
Block 2085
Block 2086
Block 2087
Block 2088
Block 2089
Block 2128
Block 2172
Block 2173
Block 2174
Block 2180
Block 2181
Block 2182
Block 2195
Block 2229
Block 2230
Block 2231
Block 2233
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.34

(10 ILCS 91/10.34)
Sec. 10.34. Representative District No. 34. Representative District No. 34 is comprised of:

District: 34
Cook County
Tract: 440101
Blockgroup: 4
Block 4003
Block 4004
Block 4005
Tract: 440201
Tract: 440202
Tract: 440300
Tract: 440600
Tract: 440700
Tract: 440900
Tract: 490300
Tract: 490400
Tract: 490500
Tract: 490800
Blockgroup: 1
Block 1000
Block 1001
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1028
Block 1029
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3016
Block 3017
Block 3018
Tract: 490901
Blockgroup: 1
Tract: 490902
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Blockgroup: 4
Block 4000
Block 4001
Block 4006
Block 4007
Tract: 491400
Blockgroup: 1
Blockgroup: 3
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3016
Block 3017
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Tract: 500100
Tract: 500200
Tract: 500300
Tract: 510300
Blockgroup: 2
Block 2035
Blockgroup: 3
Block 3002
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3023
Block 3024
Tract: 530100
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1020
Block 1021
Block 1022
Block 1023
Block 1028
Block 1029
Blockgroup: 2
Block 2000
Block 2001
Block 2013
Tract: 540101
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4016
Block 4017
Tract: 540102
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1021
Block 1023
Block 1024
Block 1051
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Tract: 550200
Blockgroup: 2
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Block 2070
Block 2071
Block 2072
Block 2073
Block 2074
Block 2075
Block 2076
Block 2077
Block 2078
Block 2079
Block 2080
Block 2081
Block 2082
Block 2083
Block 2084
Block 2085
Block 2086
Block 2087
Block 2088
Block 2089
Block 2090
Block 2091
Block 2092
Block 2093
Block 2094
Block 2095
Block 2096
Block 2097
Block 2098
Block 2099
Block 2100
Block 2101
Block 2102
Block 2103
Block 2104
Block 2105
Block 2106
Block 2107
Block 2108
Block 2109
Block 2110
Block 2111
Block 2112
Block 2113
Block 2114
Block 2117
Block 2118
Block 2131
Tract: 690900
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Blockgroup: 3
Block 3010
Block 3011
Block 3012
Tract: 691200
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2018
Block 2019
Block 2020
Block 2021
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Tract: 691300
Tract: 691400
Tract: 691500
Blockgroup: 1
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1010
Block 1011
Block 1012
Block 1013
Block 1016
Block 1017
Block 1018
Blockgroup: 3
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Tract: 825700
Blockgroup: 1
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Blockgroup: 2
Blockgroup: 3
Tract: 825802
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Blockgroup: 3
Tract: 825803
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Block 4000
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Tract: 825900
Blockgroup: 2
Block 2031
Block 2032
Block 2033
Blockgroup: 3
Block 3011
Block 3032
Block 3033
Block 3038
Tract: 826100
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3031
Block 3041
Block 3042
Blockgroup: 6
Block 6008
Block 6009
Block 6010
Block 6011
Block 6012
Block 6013
Block 6014
Block 6015
Block 6021
Block 6022
Tract: 826201
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2020
Block 2021
Block 2032
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Block 4030
Block 4032
Tract: 826202
Blockgroup: 4
Blockgroup: 5
Tract: 827901
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1011
Block 1012
Block 1023
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2028
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2043
Block 2044
Tract: 827902
Blockgroup: 4
Block 4033
Blockgroup: 5
Block 5000
Block 5001
Block 5002
Block 5003
Block 5004
Block 5005
Block 5006
Block 5007
Block 5008
Block 5009
Block 5010
Block 5011
Block 5012
Block 5013
Block 5014
Block 5015
Block 5016
Block 5017
Block 5018
Block 5019
Block 5020
Block 5021
Block 5022
Block 5023
Block 5024
Block 5025
Block 5026
Block 5027
Block 5028
Block 5031
Block 5032
Block 5033
Block 5034
Block 5035
Block 5036
Block 5037
Block 5038
Block 5039
Block 5040
Block 5041
Block 5042
Block 5043
Block 5044
Block 5045
Block 5046
Block 5047
Block 5048
Block 5049
Block 5050
Block 5051
Block 5052
Tract: 828000
Blockgroup: 3
Block 3004
Tract: 828201
Blockgroup: 1
Block 1000
Block 1001
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1087
Block 1088
Block 1089
Block 1090
Block 1091
Block 1092
Block 1093
Block 1094
Block 1095
Block 1096
Block 1097
Block 1098
Block 1099
Block 1100
Block 1101
Blockgroup: 2
Block 2004
Block 2019
Block 2020
Block 2022
Block 2023
Tract: 828202
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2006
Block 2007
Block 2008
Tract: 828503
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1049
Block 1061
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Tract: 828504
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Tract: 828505
Blockgroup: 5
Block 5005
Block 5006
Block 5007
Block 5008
Block 5009
Block 5010
Block 5011
Block 5012
Block 5013
Block 5014
Block 5015
Block 5016
Block 5017
Block 5018
Block 5032
Block 5033
Block 5034
Block 5035
Block 5036
Block 5037
Block 5038
Block 5039
Block 5040
Block 5041
Block 5042
Block 5043
Block 5044
Block 5045
Block 5046
Block 5047
Block 5048
Block 5049
Block 5050
Block 5051
Block 5052
Block 5053
Block 5054
Block 5055
Block 5056
Block 5057
Block 5058
Block 5059
Block 5060
Block 5061
Block 5062
Block 5063
Block 5064
Block 5065
Block 5066
Block 5067
Block 5068
Block 5069
Block 5070
Block 5071
Block 5072
Block 5073
Block 5074
Block 5075
Block 5076
Block 5077
Block 5078
Block 5079
Block 5080
Block 5081
Block 5082
Block 5083
Block 5084
Block 5085
Block 5086
Block 5087
Block 5088
Block 5089
Block 5090
Block 5091
Block 5092
Block 5093
Block 5094
Block 5095
Block 5096
Block 5097
Block 5098
Block 5099
Block 5100
Block 5101
Block 5102
Block 5103
Block 5104
Tract: 834000
Blockgroup: 1
Block 1000
Tract: 838800
Blockgroup: 2
Block 2070
Block 2071
Block 2072
Block 2073
Block 2074
Block 2075
Block 2076
Block 2090
Block 2091
Block 2092
Block 2093
Block 2094
Block 2095
Block 2096
Block 2097
Block 2098
Block 2099
Block 2100
Block 2101
Block 2102
Block 2103
Block 2104
Block 2105
Block 2106
Block 2107
Block 2108
Block 2109
Block 2110
Block 2111
Block 2112
Block 2113
Block 2114
Block 2115
Block 2116
Block 2117
Block 2118
Block 2119
Block 2120
Block 2121
Block 2122
Block 2123
Block 2124
Block 2125
Block 2126
Block 2127
Block 2129
Block 2130
Block 2131
Block 2132
Block 2133
Block 2134
Block 2135
Block 2136
Block 2137
Block 2138
Block 2139
Block 2140
Block 2141
Block 2142
Block 2143
Block 2144
Block 2145
Block 2146
Block 2147
Block 2148
Block 2149
Block 2150
Block 2151
Block 2152
Block 2153
Block 2154
Block 2155
Block 2156
Block 2157
Block 2158
Block 2159
Block 2160
Block 2161
Block 2162
Block 2163
Block 2164
Block 2165
Block 2166
Block 2167
Block 2168
Block 2169
Block 2170
Block 2171
Block 2175
Block 2176
Block 2177
Block 2178
Block 2179
Block 2183
Block 2184
Block 2185
Block 2186
Block 2187
Block 2188
Block 2189
Block 2190
Block 2191
Block 2192
Block 2193
Block 2194
Block 2196
Block 2197
Block 2198
Block 2199
Block 2200
Block 2201
Block 2202
Block 2203
Block 2204
Block 2205
Block 2206
Block 2207
Block 2208
Block 2209
Block 2210
Block 2211
Block 2212
Block 2213
Block 2214
Block 2215
Block 2216
Block 2217
Block 2218
Block 2219
Block 2220
Block 2221
Block 2222
Block 2223
Block 2224
Block 2225
Block 2226
Block 2227
Block 2228
Block 2232
Tract: 841800
Blockgroup: 1
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1027
Block 1028
Block 1031
Tract: 842400
Blockgroup: 1
Blockgroup: 2
Block 2004
Block 2005
Block 2006
Block 2023
Block 2024
Block 2025
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2062
Block 2063
Block 2064
Block 2068
Block 2069
Kankakee County
Tract: 010100
Tract: 010201
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1122
Block 1123
Block 1124
Block 1125
Block 1126
Block 1127
Block 1128
Block 1129
Block 1130
Block 1132
Tract: 010202
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1087
Block 1088
Block 1089
Block 1090
Block 1091
Block 1092
Block 1093
Block 1094
Block 1095
Block 1096
Block 1097
Block 1098
Block 1099
Block 1100
Block 1101
Block 1102
Block 1103
Block 1104
Block 1105
Block 1106
Block 1107
Block 1108
Block 1109
Block 1110
Block 1111
Block 1112
Block 1113
Block 1114
Block 1115
Block 1116
Block 1117
Block 1118
Block 1119
Block 1120
Block 1121
Block 1122
Block 1123
Block 1124
Block 1125
Block 1126
Block 1127
Block 1128
Block 1129
Block 1130
Block 1131
Block 1132
Block 1133
Block 1134
Block 1135
Block 1136
Block 1137
Block 1138
Block 1139
Block 1140
Block 1141
Block 1142
Block 1143
Block 1144
Block 1145
Block 1146
Block 1147
Block 1148
Block 1149
Block 1150
Block 1151
Block 1152
Block 1153
Block 1154
Block 1155
Block 1156
Block 1157
Block 1158
Block 1159
Block 1160
Block 1161
Block 1162
Block 1163
Block 1164
Block 1165
Block 1166
Block 1167
Block 1168
Block 1169
Block 1170
Block 1171
Block 1172
Block 1173
Block 1174
Block 1175
Block 1176
Block 1177
Block 1178
Block 1179
Block 1180
Block 1181
Block 1182
Block 1183
Block 1184
Block 1185
Block 1186
Block 1187
Block 1188
Block 1189
Block 1192
Block 1193
Block 1194
Block 1195
Block 1196
Block 1197
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Blockgroup: 5
Tract: 010701
Blockgroup: 1
Block 1105
Tract: 010702
Blockgroup: 2
Block 2000
Block 2040
Block 2043
Block 2044
Tract: 010800
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2029
Blockgroup: 3
Blockgroup: 4
Block 4000
Block 4001
Block 4033
Block 4034
Block 4035
Block 4036
Block 4037
Block 4038
Block 4039
Block 4040
Block 4041
Block 4042
Block 4043
Tract: 010900
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3016
Block 3017
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Block 3045
Block 3046
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Block 4030
Block 4031
Block 4032
Block 4033
Block 4034
Block 4035
Block 4036
Block 4037
Block 4038
Block 4039
Block 4040
Block 4041
Block 4042
Block 4043
Block 4044
Block 4045
Block 4082
Block 4089
Block 4090
Block 4091
Block 4093
Block 4094
Will County
Tract: 883806
Tract: 883808
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1028
Block 1029
Block 1030
Block 1031
Tract: 883811
Blockgroup: 2
Block 2014
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2055
Block 2056
Block 2057
Block 2058
Block 2060
Block 2061
Block 2066
Block 2067
Block 2069
Block 2070
Block 2071
Block 2072
Block 2073
Block 2075
Block 2076
Block 2077
Block 2078
Tract: 883902
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1011
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1077
Block 1078
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Block 4005
Block 4006
Block 4007
Block 4017
Block 4018
Block 4019
Block 4020
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Tract: 883903
Blockgroup: 1
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1087
Block 1088
Block 1089
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.35

(10 ILCS 91/10.35)
Sec. 10.35. Representative District No. 35. Representative District No. 35 is comprised of:

District: 35
Cook County
Tract: 711100
Blockgroup: 2
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2023
Block 2024
Blockgroup: 3
Block 3008
Block 3010
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Tract: 711300
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Blockgroup: 2
Tract: 711400
Blockgroup: 1
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Tract: 720100
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1022
Block 1023
Block 1024
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Blockgroup: 3
Tract: 720200
Blockgroup: 1
Blockgroup: 2
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2012
Block 2013
Block 2014
Block 2015
Blockgroup: 3
Tract: 720300
Tract: 720400
Tract: 720500
Tract: 720600
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2024
Tract: 720700
Blockgroup: 1
Blockgroup: 2
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Blockgroup: 3
Tract: 730201
Blockgroup: 1
Blockgroup: 3
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3008
Block 3009
Block 3010
Block 3016
Block 3017
Block 3020
Block 3022
Block 3023
Block 3024
Blockgroup: 4
Blockgroup: 5
Block 5003
Block 5004
Block 5005
Block 5006
Block 5007
Block 5008
Block 5015
Block 5016
Block 5017
Block 5018
Tract: 730300
Tract: 730400
Blockgroup: 2
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2013
Block 2014
Tract: 740100
Tract: 740200
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4012
Block 4013
Block 4014
Block 4015
Tract: 740300
Tract: 740400
Tract: 750300
Tract: 750400
Blockgroup: 1
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Tract: 822802
Blockgroup: 3
Block 3012
Tract: 823101
Blockgroup: 4
Block 4004
Block 4005
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Blockgroup: 5
Tract: 823102
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1004
Block 1005
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Tract: 823200
Blockgroup: 1
Blockgroup: 2
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2025
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2067
Block 2068
Block 2069
Tract: 823303
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Blockgroup: 5
Block 5012
Block 5013
Block 5014
Block 5015
Tract: 823304
Blockgroup: 1
Blockgroup: 2
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3013
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Blockgroup: 5
Tract: 823605
Blockgroup: 1
Block 1001
Block 1002
Block 1003
Block 1004
Tract: 823801
Blockgroup: 1
Block 1029
Block 1040
Block 1041
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1061
Block 1062
Block 1063
Block 1066
Block 1067
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Blockgroup: 2
Block 2028
Tract: 823806
Blockgroup: 1
Block 1000
Block 1002
Block 1003
Block 1005
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Tract: 823901
Blockgroup: 1
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1086
Block 1087
Block 1088
Block 1089
Tract: 823903
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3010
Block 3011
Block 3012
Block 3015
Blockgroup: 4
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4018
Block 4019
Block 4020
Block 4021
Block 4023
Block 4024
Block 4025
Tract: 823904
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Tract: 824105
Blockgroup: 1
Blockgroup: 2
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Blockgroup: 3
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Tract: 824106
Blockgroup: 1
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1043
Block 1044
Block 1045
Block 1046
Block 1050
Block 1051
Block 1053
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2018
Blockgroup: 3
Tract: 824107
Blockgroup: 2
Block 2004
Blockgroup: 3
Block 3015
Block 3016
Tract: 824108
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2021
Block 2022
Blockgroup: 3
Tract: 824113
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1026
Block 1027
Block 1028
Block 1029
Blockgroup: 2
Blockgroup: 3
Tract: 824114
Tract: 824115
Tract: 824116
Tract: 824117
Blockgroup: 1
Block 1000
Block 1001
Tract: 824120
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Tract: 824121
Blockgroup: 1
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1014
Block 1022
Block 1023
Block 1024
Block 1033
Blockgroup: 2
Tract: 824503
Blockgroup: 4
Block 4033
Block 4034
Block 4039
Block 4040
Block 4041
Block 4042
Block 4043
Block 4044
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.36

(10 ILCS 91/10.36)
Sec. 10.36. Representative District No. 36. Representative District No. 36 is comprised of:

District: 36
Cook County
Tract: 700501
Blockgroup: 6
Block 6034
Tract: 700502
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1020
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Blockgroup: 2
Block 2017
Block 2018
Block 2019
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Tract: 711100
Blockgroup: 3
Block 3006
Block 3007
Tract: 711200
Blockgroup: 1
Block 1002
Block 1003
Block 1004
Block 1005
Block 1012
Block 1013
Block 1014
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Block 4013
Block 4014
Block 4017
Block 4018
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Block 4030
Block 4031
Block 4032
Block 4033
Block 4034
Block 4035
Block 4036
Block 4037
Block 4038
Block 4039
Block 4040
Block 4041
Block 4042
Block 4043
Block 4044
Block 4045
Block 4046
Block 4047
Block 4048
Block 4049
Block 4050
Block 4051
Block 4052
Block 4053
Block 4054
Block 4055
Block 4056
Block 4057
Block 4058
Block 4059
Block 4060
Block 4061
Block 4062
Block 4063
Block 4064
Block 4065
Tract: 711300
Blockgroup: 1
Block 1003
Tract: 720100
Blockgroup: 1
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Blockgroup: 2
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Tract: 740200
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Blockgroup: 4
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4016
Tract: 820201
Blockgroup: 3
Block 3039
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4036
Block 4037
Block 4038
Block 4039
Block 4041
Block 4055
Tract: 820606
Blockgroup: 1
Block 1040
Block 1041
Block 1042
Block 1043
Tract: 821600
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Block 4000
Block 4001
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Block 4030
Block 4031
Block 4032
Block 4033
Block 4034
Blockgroup: 5
Tract: 821700
Tract: 821800
Tract: 821900
Tract: 822101
Blockgroup: 2
Block 2010
Block 2011
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2024
Block 2025
Blockgroup: 3
Blockgroup: 4
Tract: 822102
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Blockgroup: 3
Blockgroup: 4
Tract: 822200
Blockgroup: 3
Block 3012
Tract: 822302
Blockgroup: 2
Block 2000
Block 2004
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2017
Blockgroup: 3
Block 3023
Block 3024
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Blockgroup: 4
Tract: 822500
Tract: 822601
Tract: 822602
Tract: 822701
Tract: 822702
Tract: 822801
Tract: 822802
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Tract: 823001
Blockgroup: 1
Block 1024
Block 1025
Block 1026
Block 1031
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1048
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Blockgroup: 5
Block 5019
Block 5021
Block 5022
Block 5023
Block 5024
Block 5025
Block 5026
Block 5030
Block 5031
Block 5032
Block 5033
Block 5034
Block 5035
Block 5036
Block 5037
Block 5038
Block 5039
Block 5040
Tract: 823002
Tract: 823101
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4006
Block 4007
Block 4008
Block 4009
Tract: 823102
Blockgroup: 1
Block 1003
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Tract: 823702
Blockgroup: 2
Block 2018
Block 2019
Block 2020
Block 2021
Blockgroup: 3
Block 3017
Block 3018
Tract: 823801
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1042
Block 1059
Block 1060
Block 1064
Block 1065
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1081
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2029
Blockgroup: 3
Block 3011
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Block 3048
Block 3049
Block 3050
Block 3051
Block 3052
Block 3053
Block 3054
Block 3055
Block 3056
Block 3057
Block 3058
Block 3059
Block 3060
Block 3061
Block 3062
Block 3063
Block 3064
Block 3065
Block 3066
Block 3067
Block 3068
Block 3069
Block 3070
Block 3071
Block 3072
Block 3073
Block 3074
Block 3075
Block 3076
Block 3077
Block 3078
Block 3079
Block 3080
Block 3081
Block 3082
Block 3083
Block 3084
Block 3085
Block 3086
Block 3087
Block 3088
Block 3089
Block 3090
Block 3091
Block 3092
Block 3093
Block 3094
Block 3095
Block 3096
Block 3097
Block 3098
Block 3099
Block 3100
Block 3101
Block 3102
Block 3103
Block 3104
Block 3105
Block 3106
Block 3107
Block 3108
Block 3109
Block 3110
Block 3111
Block 3112
Block 3113
Block 3114
Block 3115
Block 3116
Block 3117
Block 3118
Block 3119
Block 3120
Block 3121
Block 3122
Block 3123
Block 3124
Block 3125
Block 3126
Block 3127
Block 3128
Block 3129
Block 3130
Block 3131
Block 3132
Block 3133
Block 3134
Block 3135
Block 3136
Block 3137
Block 3138
Block 3139
Block 3140
Block 3141
Tract: 823803
Tract: 823805
Tract: 823806
Blockgroup: 1
Block 1001
Block 1004
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Tract: 823901
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1060
Block 1061
Block 1062
Block 1063
Block 1071
Block 1072
Block 1083
Block 1084
Block 1085
Blockgroup: 2
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.37

(10 ILCS 91/10.37)
Sec. 10.37. Representative District No. 37. Representative District No. 37 is comprised of:

District: 37
Cook County
Tract: 824108
Blockgroup: 2
Block 2020
Tract: 824113
Blockgroup: 1
Block 1013
Block 1014
Block 1015
Block 1016
Block 1024
Block 1025
Tract: 824117
Blockgroup: 1
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Tract: 824119
Tract: 824120
Blockgroup: 1
Blockgroup: 2
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2020
Block 2021
Block 2022
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Blockgroup: 3
Blockgroup: 4
Tract: 824122
Blockgroup: 1
Block 1019
Block 1021
Block 1022
Block 1023
Block 1024
Blockgroup: 3
Will County
Tract: 881001
Blockgroup: 3
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Tract: 881007
Blockgroup: 2
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2052
Block 2053
Block 2054
Block 2055
Tract: 881009
Tract: 881010
Tract: 881105
Tract: 881107
Tract: 881108
Tract: 881109
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1013
Block 1014
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1033
Block 1034
Block 1035
Block 1036
Block 1039
Blockgroup: 2
Block 2000
Block 2001
Tract: 881111
Tract: 881112
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1038
Block 1039
Block 1041
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2024
Block 2025
Block 2026
Block 2027
Block 2046
Block 2055
Block 2056
Tract: 881113
Blockgroup: 1
Blockgroup: 2
Tract: 881115
Tract: 881116
Tract: 883504
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1080
Block 1081
Tract: 883505
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2043
Block 2044
Block 2045
Tract: 883511
Blockgroup: 3
Block 3013
Block 3014
Tract: 883513
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Blockgroup: 2
Blockgroup: 3
Tract: 883514
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Blockgroup: 2
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Block 2070
Block 2071
Block 2072
Block 2073
Block 2074
Block 2075
Block 2076
Block 2087
Block 2088
Block 2113
Block 2114
Block 2117
Block 2118
Block 2119
Tract: 883515
Tract: 883516
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1012
Block 1016
Block 1017
Block 1021
Block 1119
Blockgroup: 2
Tract: 883517
Tract: 883519
Tract: 883521
Tract: 883522
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.38

(10 ILCS 91/10.38)
Sec. 10.38. Representative District No. 38. Representative District No. 38 is comprised of:

District: 38
Cook County
Tract: 824123
Blockgroup: 1
Block 1002
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Blockgroup: 3
Blockgroup: 5
Tract: 824507
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Blockgroup: 2
Tract: 824800
Blockgroup: 3
Block 3085
Block 3087
Block 3088
Tract: 824900
Blockgroup: 1
Block 1070
Block 1071
Block 1072
Block 1073
Tract: 825000
Blockgroup: 2
Block 2025
Block 2026
Block 2029
Block 2030
Block 2031
Blockgroup: 3
Block 3003
Block 3006
Block 3007
Block 3020
Block 3021
Block 3022
Block 3023
Tract: 825302
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3010
Block 3011
Block 3013
Block 3014
Block 3018
Block 3022
Block 3023
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3045
Block 3046
Block 3047
Block 3048
Block 3049
Block 3050
Block 3051
Block 3052
Block 3053
Tract: 825303
Tract: 825304
Tract: 825400
Tract: 825501
Tract: 825503
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3021
Blockgroup: 4
Blockgroup: 5
Block 5000
Block 5001
Block 5002
Block 5003
Block 5004
Block 5005
Block 5020
Block 5024
Tract: 825504
Tract: 825505
Tract: 825600
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2012
Block 2013
Block 2014
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3029
Block 3030
Block 3031
Blockgroup: 4
Block 4016
Block 4017
Block 4018
Tract: 827400
Blockgroup: 2
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Tract: 829901
Tract: 829902
Blockgroup: 1
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1008
Block 1009
Block 1010
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2032
Block 2033
Block 2034
Blockgroup: 3
Block 3003
Block 3004
Block 3005
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3050
Block 3059
Block 3060
Block 3061
Blockgroup: 4
Tract: 830001
Tract: 830003
Tract: 830004
Tract: 830005
Blockgroup: 1
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Tract: 830006
Blockgroup: 1
Blockgroup: 2
Block 2009
Block 2010
Block 2016
Block 2017
Tract: 830007
Tract: 830008
Tract: 830201
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2021
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2039
Blockgroup: 3
Tract: 830202
Blockgroup: 1
Block 1006
Block 1007
Tract: 830400
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1007
Blockgroup: 4
Will County
Tract: 883505
Blockgroup: 2
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2040
Block 2041
Block 2042
Blockgroup: 5
Tract: 883511
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Tract: 883513
Blockgroup: 1
Block 1016
Block 1017
Tract: 883514
Blockgroup: 1
Block 1025
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2077
Block 2078
Block 2079
Block 2080
Block 2081
Block 2082
Block 2083
Block 2084
Block 2085
Block 2086
Block 2089
Block 2090
Block 2091
Block 2092
Block 2093
Block 2094
Block 2095
Block 2096
Block 2097
Block 2098
Block 2099
Block 2100
Block 2101
Block 2102
Block 2103
Block 2104
Block 2105
Block 2106
Block 2107
Block 2108
Block 2109
Block 2110
Block 2111
Block 2112
Block 2115
Block 2116
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.39

(10 ILCS 91/10.39)
Sec. 10.39. Representative District No. 39. Representative District No. 39 is comprised of:

District: 39
Cook County
Tract: 150200
Blockgroup: 3
Tract: 150600
Tract: 150700
Tract: 150800
Tract: 151001
Tract: 151002
Tract: 151100
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2015
Blockgroup: 3
Blockgroup: 4
Tract: 151200
Tract: 160200
Blockgroup: 4
Block 4015
Tract: 161200
Blockgroup: 1
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Blockgroup: 2
Tract: 161300
Blockgroup: 2
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Blockgroup: 3
Blockgroup: 4
Block 4004
Block 4010
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Tract: 171100
Blockgroup: 1
Block 1000
Block 1001
Block 1004
Block 1005
Block 1006
Block 1007
Block 1010
Block 1011
Block 1012
Block 1013
Block 1016
Block 1017
Block 1020
Tract: 190100
Tract: 190200
Tract: 190701
Blockgroup: 2
Tract: 190702
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3018
Block 3019
Block 3020
Tract: 190800
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3018
Block 3019
Blockgroup: 4
Blockgroup: 5
Tract: 190900
Tract: 191100
Blockgroup: 5
Block 5001
Tract: 200100
Tract: 200200
Blockgroup: 1
Blockgroup: 2
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Blockgroup: 3
Blockgroup: 4
Tract: 210400
Tract: 210501
Blockgroup: 2
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2021
Block 2022
Block 2023
Block 2024
Block 2026
Tract: 210502
Blockgroup: 1
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1018
Blockgroup: 2
Block 2009
Blockgroup: 3
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Tract: 210601
Blockgroup: 2
Block 2006
Block 2007
Block 2008
Tract: 210602
Blockgroup: 1
Block 1014
Blockgroup: 2
Blockgroup: 3
Block 3004
Block 3005
Block 3006
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Tract: 220300
Blockgroup: 1
Block 1021
Block 1022
Block 1023
Blockgroup: 2
Block 2001
Block 2002
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Tract: 220400
Blockgroup: 1
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Blockgroup: 2
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Tract: 220500
Blockgroup: 1
Block 1007
Block 1008
Block 1012
Block 1013
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Blockgroup: 2
Blockgroup: 3
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Tract: 220601
Blockgroup: 1
Tract: 220602
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2005
Block 2006
Blockgroup: 3
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4021
Block 4022
Blockgroup: 5
Tract: 220702
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Tract: 221100
Blockgroup: 1
Blockgroup: 2
Tract: 221200
Tract: 221300
Tract: 221400
Tract: 221500
Tract: 222700
Blockgroup: 1
Block 1002
Block 1006
Block 1007
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2009
Tract: 830900
Blockgroup: 2
Block 2008
Block 2009
Block 2010
Block 2011
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Tract: 831100
Blockgroup: 3
Block 3024
Tract: 831700
Blockgroup: 1
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.40

(10 ILCS 91/10.40)
Sec. 10.40. Representative District No. 40. Representative District No. 40 is comprised of:

District: 40
Cook County
Tract: 140100
Blockgroup: 1
Block 1002
Block 1003
Block 1004
Block 1005
Blockgroup: 2
Tract: 140200
Blockgroup: 2
Blockgroup: 3
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Tract: 140301
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2007
Block 2010
Tract: 140302
Blockgroup: 1
Blockgroup: 2
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Tract: 140500
Blockgroup: 1
Block 1000
Block 1001
Block 1021
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Tract: 140601
Tract: 140602
Tract: 140701
Tract: 140702
Tract: 140800
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1009
Block 1010
Blockgroup: 4
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4011
Block 4012
Block 4013
Block 4014
Blockgroup: 5
Block 5004
Block 5005
Block 5006
Block 5007
Block 5008
Block 5009
Block 5010
Block 5011
Block 5018
Block 5019
Block 5020
Tract: 160200
Blockgroup: 3
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Tract: 160300
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Tract: 160400
Tract: 160501
Tract: 160502
Tract: 160601
Blockgroup: 1
Blockgroup: 2
Block 2002
Block 2005
Block 2006
Block 2007
Block 2008
Tract: 160602
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Tract: 160700
Blockgroup: 2
Block 2003
Block 2010
Block 2011
Block 2012
Block 2013
Blockgroup: 3
Blockgroup: 4
Blockgroup: 5
Tract: 160800
Tract: 160900
Tract: 161000
Tract: 161100
Tract: 161200
Blockgroup: 1
Block 1000
Tract: 161300
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4011
Tract: 210100
Blockgroup: 1
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Blockgroup: 2
Blockgroup: 3
Tract: 210501
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2025
Tract: 210502
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1017
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2010
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Tract: 210601
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Blockgroup: 3
Tract: 210602
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1015
Block 1016
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3007
Tract: 210700
Tract: 210800
Tract: 210900
Blockgroup: 1
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Blockgroup: 2
Tract: 220300
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Blockgroup: 2
Block 2000
Block 2003
Block 2004
Block 2005
Tract: 220400
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Tract: 220500
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1009
Block 1010
Block 1011
Block 1014
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3009
Tract: 830900
Blockgroup: 1
Block 1009
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2012
Block 2013
Block 2014
Block 2015
Blockgroup: 3
Tract: 831100
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Blockgroup: 4
Tract: 831700
Blockgroup: 1
Block 1003
Block 1007
Block 1008
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.41

(10 ILCS 91/10.41)
Sec. 10.41. Representative District No. 41. Representative District No. 41 is comprised of:

District: 41
DuPage County
Tract: 841603
Blockgroup: 1
Block 1058
Block 1059
Block 1060
Block 1067
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1076
Block 1077
Block 1080
Block 1081
Block 1082
Block 1083
Block 1094
Block 1095
Block 1097
Block 1101
Block 1102
Block 1103
Block 1104
Tract: 841604
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2037
Block 2038
Block 2039
Block 2042
Block 2043
Block 2050
Block 2051
Tract: 841606
Blockgroup: 1
Blockgroup: 2
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Tract: 841607
Tract: 846103
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4019
Tract: 846105
Blockgroup: 2
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Tract: 846201
Blockgroup: 3
Blockgroup: 4
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Tract: 846203
Blockgroup: 3
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3023
Block 3024
Block 3028
Tract: 846205
Blockgroup: 3
Block 3004
Block 3005
Block 3007
Block 3008
Block 3009
Block 3010
Tract: 846206
Tract: 846207
Tract: 846208
Blockgroup: 1
Block 1006
Blockgroup: 2
Tract: 846209
Tract: 846404
Tract: 846405
Tract: 846410
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Blockgroup: 2
Block 2009
Block 2013
Block 2016
Block 2017
Block 2019
Block 2020
Block 2021
Tract: 846411
Blockgroup: 2
Block 2038
Tract: 846412
Tract: 846413
Tract: 846504
Tract: 846519
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Tract: 846521
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Blockgroup: 3
Blockgroup: 4
Tract: 846522
Tract: 846523
Tract: 846524
Will County
Tract: 880118
Blockgroup: 2
Blockgroup: 3
Block 3007
Block 3013
Tract: 880119
Tract: 880303
Tract: 880304
Tract: 880305
Tract: 880306
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2032
Block 2035
Tract: 880307
Blockgroup: 1
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3023
Block 3025
Block 3026
Block 3027
Tract: 880309
Tract: 880312
Blockgroup: 1
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1090
Block 1091
Block 1092
Block 1093
Block 1094
Block 1095
Block 1096
Block 1097
Block 1098
Block 1113
Block 1125
Block 1126
Block 1127
Block 1128
Block 1129
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.42

(10 ILCS 91/10.42)
Sec. 10.42. Representative District No. 42. Representative District No. 42 is comprised of:

District: 42
DuPage County
Tract: 841205
Blockgroup: 2
Block 2020
Block 2021
Block 2022
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Tract: 841206
Blockgroup: 1
Block 1002
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Blockgroup: 2
Blockgroup: 3
Tract: 841210
Blockgroup: 3
Block 3009
Block 3010
Block 3011
Tract: 841307
Blockgroup: 1
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Blockgroup: 2
Blockgroup: 3
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Blockgroup: 4
Tract: 841324
Blockgroup: 1
Block 1012
Block 1013
Block 1014
Block 1015
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Blockgroup: 2
Tract: 841326
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1073
Block 1075
Block 1077
Block 1080
Block 1081
Tract: 841401
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Tract: 841403
Tract: 841404
Tract: 841501
Blockgroup: 4
Block 4000
Block 4001
Tract: 841603
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1068
Block 1069
Block 1075
Block 1078
Block 1079
Block 1084
Block 1085
Block 1086
Block 1087
Block 1088
Block 1089
Block 1090
Block 1091
Block 1092
Block 1093
Block 1096
Block 1098
Block 1099
Block 1100
Block 1105
Block 1106
Block 1107
Block 1108
Blockgroup: 2
Blockgroup: 3
Tract: 841604
Blockgroup: 2
Block 2015
Block 2016
Tract: 841605
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Blockgroup: 2
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2055
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Block 2070
Block 2071
Block 2072
Block 2073
Block 2074
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Tract: 841606
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Tract: 841704
Tract: 841801
Blockgroup: 3
Tract: 841802
Tract: 842500
Blockgroup: 1
Blockgroup: 2
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Tract: 842601
Tract: 842602
Tract: 842603
Tract: 842604
Tract: 842605
Tract: 842702
Blockgroup: 1
Blockgroup: 2
Block 2001
Block 2002
Block 2003
Block 2004
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Blockgroup: 3
Block 3009
Block 3010
Block 3011
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Tract: 842703
Blockgroup: 2
Blockgroup: 3
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Tract: 842704
Blockgroup: 2
Block 2009
Tract: 842711
Blockgroup: 1
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Tract: 846004
Blockgroup: 1
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1014
Block 1015
Blockgroup: 2
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Blockgroup: 3
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Block 3048
Block 3049
Block 3050
Block 3051
Block 3052
Block 3053
Block 3057
Block 3059
Tract: 846102
Tract: 846103
Blockgroup: 1
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4018
Tract: 846104
Tract: 846105
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Blockgroup: 3
Tract: 846106
Tract: 846202
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2013
Block 2014
Block 2015
Block 2016
Block 2018
Blockgroup: 3
Blockgroup: 4
Tract: 846205
Blockgroup: 1
Blockgroup: 2
Tract: 846208
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Tract: 846312
Blockgroup: 3
Block 3002
Block 3003
Block 3004
Block 3008
Block 3009
Block 3010
Block 3014
Block 3015
Block 3016
Block 3017
Tract: 846313
Blockgroup: 1
Block 1014
Block 1015
Block 1016
Block 1019
Block 1020
Block 1037
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Blockgroup: 3
Block 3020
Block 3023
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.43

(10 ILCS 91/10.43)
Sec. 10.43. Representative District No. 43. Representative District No. 43 is comprised of:

District: 43
Cook County
Tract: 804311
Blockgroup: 2
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2017
Block 2018
Block 2019
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Block 2070
Block 2071
Block 2072
Block 2073
Block 2074
Block 2075
Block 2089
Block 2090
Block 2091
Block 2092
Block 2093
Block 2095
Block 2106
Block 2107
Block 2108
Tract: 804403
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3044
Block 3045
Block 3046
Block 3047
Block 3048
Block 3049
Block 3050
Block 3051
Block 3052
Block 3053
Block 3054
Block 3055
Block 3058
Block 3059
Block 3060
Block 3061
Block 3062
Block 3063
Block 3064
Block 3073
Tract: 804404
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3025
Block 3026
Block 3027
Block 3028
Blockgroup: 4
Tract: 804405
Blockgroup: 1
Block 1005
Block 1006
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1016
Block 1017
Block 1018
Block 1019
Block 1021
Block 1022
Block 1023
Blockgroup: 2
Tract: 804406
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1041
Block 1052
Block 1053
Block 1054
Blockgroup: 2
Blockgroup: 3
Tract: 804507
Blockgroup: 3
Block 3002
Block 3003
Block 3005
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Kane County
Tract: 850101
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2019
Block 2020
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Tract: 850106
Blockgroup: 1
Block 1020
Block 1021
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2013
Blockgroup: 3
Block 3044
Block 3045
Tract: 850201
Tract: 850202
Tract: 850301
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Tract: 850302
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2052
Block 2053
Block 2054
Block 2055
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Tract: 850400
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1017
Block 1018
Block 1019
Block 1024
Block 1025
Block 1026
Block 1031
Blockgroup: 2
Block 2000
Block 2002
Tract: 850500
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2014
Block 2017
Block 2019
Block 2022
Block 2041
Block 2042
Block 2044
Block 2045
Block 2046
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Tract: 850800
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Blockgroup: 5
Blockgroup: 6
Block 6000
Block 6001
Block 6002
Block 6003
Block 6004
Block 6005
Block 6006
Block 6008
Block 6009
Block 6010
Block 6011
Block 6012
Block 6013
Block 6014
Block 6015
Block 6016
Block 6017
Block 6018
Block 6019
Block 6020
Block 6021
Block 6022
Block 6023
Block 6024
Block 6025
Block 6026
Block 6027
Block 6028
Block 6029
Block 6030
Block 6031
Block 6032
Tract: 851000
Blockgroup: 2
Blockgroup: 3
Block 3015
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3031
Block 3032
Block 3033
Block 3034
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Block 3045
Block 3048
Block 3049
Block 3050
Tract: 851101
Tract: 851102
Tract: 851301
Tract: 851302
Tract: 851400
Tract: 851500
Tract: 851600
Tract: 851801
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Tract: 851904
Blockgroup: 1
Blockgroup: 2
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Tract: 851908
Tract: 851909
Blockgroup: 1
Block 1005
Blockgroup: 2
Tract: 854600
Tract: 854900
Blockgroup: 1
Blockgroup: 2
Block 2003
Block 2005
Block 2006
Block 2008
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Blockgroup: 3
Blockgroup: 4
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.44

(10 ILCS 91/10.44)
Sec. 10.44. Representative District No. 44. Representative District No. 44 is comprised of:

District: 44
Cook County
Tract: 804305
Tract: 804306
Tract: 804308
Tract: 804309
Tract: 804310
Tract: 804311
Blockgroup: 1
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1087
Block 1088
Block 1089
Block 1090
Block 1091
Block 1092
Block 1093
Block 1094
Block 1095
Block 1096
Block 1098
Blockgroup: 2
Block 2001
Block 2002
Block 2011
Block 2012
Block 2015
Block 2016
Block 2020
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2076
Block 2077
Block 2078
Block 2079
Block 2080
Block 2081
Block 2082
Block 2083
Block 2084
Block 2085
Block 2086
Block 2087
Block 2088
Block 2094
Block 2109
Block 2111
Tract: 804403
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3042
Block 3043
Block 3056
Block 3057
Block 3065
Block 3066
Block 3067
Block 3068
Block 3069
Block 3070
Block 3071
Block 3072
Tract: 804404
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3024
Block 3029
Tract: 804405
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1007
Block 1008
Block 1009
Block 1015
Block 1020
Tract: 804505
Blockgroup: 1
Block 1000
Block 1001
Block 1010
Blockgroup: 2
Block 2000
Block 2001
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Blockgroup: 3
Block 3000
Tract: 804506
Blockgroup: 3
Tract: 804507
Blockgroup: 3
Block 3000
Block 3001
Block 3004
Block 3006
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3032
Block 3033
Block 3041
Block 3042
Tract: 804508
Tract: 804509
Tract: 804510
Tract: 804511
Tract: 804701
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3024
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Block 3048
Block 3049
Block 3050
Block 3051
Block 3052
Block 3053
Block 3054
Block 3055
Block 3056
Block 3057
Block 3058
Block 3059
Block 3060
Block 3061
Block 3062
Block 3063
Block 3064
Block 3065
Block 3066
Block 3067
Block 3068
Block 3069
Block 3070
Block 3071
Block 3072
Block 3073
Block 3074
Block 3075
Block 3076
Block 3077
Block 3080
Block 3081
Blockgroup: 4
Tract: 804705
Tract: 804706
Tract: 804709
Blockgroup: 1
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1024
Block 1025
Block 1026
Block 1027
Block 1033
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Tract: 804711
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Blockgroup: 4
Tract: 804712
Blockgroup: 1
Blockgroup: 3
Block 3005
Block 3007
Block 3008
Block 3009
Block 3010
Block 3013
Block 3014
Block 3015
Block 3022
Tract: 804713
Tract: 804714
Tract: 804715
Tract: 804716
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1027
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2022
Block 2023
Block 2025
Block 2026
Block 2029
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3013
Tract: 804804
Blockgroup: 1
Blockgroup: 2
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2044
Blockgroup: 3
Tract: 804805
Blockgroup: 2
Blockgroup: 4
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Block 4030
Block 4031
Block 4032
Block 4033
Block 4036
Block 4037
Block 4038
Block 4039
Block 4040
Block 4041
Block 4042
Block 4043
Block 4044
Block 4045
Block 4046
Block 4047
Block 4050
Block 4051
Tract: 804806
Blockgroup: 1
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Blockgroup: 2
Blockgroup: 3
Tract: 804807
Blockgroup: 3
Block 3026
Block 3030
Block 3031
Block 3032
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.45

(10 ILCS 91/10.45)
Sec. 10.45. Representative District No. 45. Representative District No. 45 is comprised of:

District: 45
Cook County
Tract: 804505
Blockgroup: 1
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Blockgroup: 2
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Blockgroup: 3
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Tract: 804506
Blockgroup: 1
Blockgroup: 2
Tract: 804507
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1065
Block 1066
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2013
Block 2019
Blockgroup: 3
Block 3031
Block 3034
Blockgroup: 4
Block 4000
DuPage County
Tract: 840101
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1012
Block 1024
Blockgroup: 2
Block 2001
Block 2002
Block 2003
Block 2005
Blockgroup: 4
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4040
Block 4041
Block 4042
Block 4043
Block 4044
Block 4045
Block 4047
Block 4048
Block 4049
Block 4050
Block 4051
Block 4052
Block 4053
Block 4054
Block 4055
Block 4056
Block 4057
Block 4060
Block 4061
Block 4062
Block 4063
Block 4064
Block 4065
Block 4066
Block 4067
Block 4068
Block 4069
Block 4070
Block 4071
Block 4075
Block 4076
Block 4077
Block 4078
Block 4079
Tract: 840102
Tract: 840103
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1014
Block 1015
Block 1022
Block 1023
Blockgroup: 2
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3012
Block 3015
Block 3016
Block 3017
Block 3018
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4017
Tract: 840104
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Tract: 840201
Tract: 840202
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Blockgroup: 4
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4026
Tract: 840303
Blockgroup: 1
Blockgroup: 2
Tract: 840304
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2014
Block 2015
Blockgroup: 3
Tract: 840901
Tract: 841002
Tract: 841003
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1033
Block 1034
Block 1035
Blockgroup: 2
Block 2000
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Tract: 841004
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Tract: 841103
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2019
Block 2021
Block 2022
Block 2027
Block 2028
Block 2029
Tract: 841104
Blockgroup: 3
Block 3021
Blockgroup: 4
Block 4014
Block 4015
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Block 4030
Block 4037
Block 4038
Block 4039
Block 4040
Block 4041
Block 4042
Block 4043
Block 4044
Block 4045
Block 4046
Block 4047
Block 4048
Block 4049
Block 4050
Block 4051
Block 4052
Block 4053
Block 4054
Block 4055
Block 4056
Block 4057
Block 4060
Block 4061
Tract: 841108
Blockgroup: 3
Block 3015
Block 3016
Block 3017
Block 3018
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Tract: 841110
Blockgroup: 1
Block 1000
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3019
Block 3020
Tract: 841111
Tract: 841112
Blockgroup: 1
Block 1009
Block 1010
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Blockgroup: 2
Tract: 841113
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Tract: 841114
Tract: 841307
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Tract: 841308
Blockgroup: 2
Block 2005
Block 2020
Block 2021
Block 2022
Blockgroup: 3
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3047
Block 3048
Block 3049
Block 3050
Tract: 841310
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1074
Block 1075
Tract: 841312
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Tract: 841313
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1052
Block 1053
Block 1054
Block 1056
Tract: 841314
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3006
Block 3011
Block 3012
Block 3013
Blockgroup: 4
Blockgroup: 5
Tract: 841315
Blockgroup: 1
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Blockgroup: 2
Block 2004
Block 2005
Block 2006
Block 2007
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2021
Block 2022
Block 2023
Block 2024
Tract: 841316
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Blockgroup: 2
Tract: 841318
Blockgroup: 1
Blockgroup: 2
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Tract: 841320
Blockgroup: 1
Blockgroup: 2
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Tract: 841321
Blockgroup: 1
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Tract: 841322
Tract: 841323
Tract: 841324
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1016
Block 1029
Tract: 841325
Tract: 841326
Blockgroup: 1
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1076
Block 1078
Block 1079
Block 1082
Blockgroup: 2
Tract: 841327
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.46

(10 ILCS 91/10.46)
Sec. 10.46. Representative District No. 46. Representative District No. 46 is comprised of:

District: 46
DuPage County
Tract: 840304
Blockgroup: 1
Block 1018
Blockgroup: 2
Block 2012
Block 2013
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Tract: 840904
Tract: 840906
Tract: 840907
Tract: 840908
Tract: 840910
Tract: 840911
Tract: 841109
Tract: 841110
Blockgroup: 1
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Blockgroup: 2
Block 2014
Blockgroup: 3
Block 3016
Block 3017
Block 3018
Tract: 841113
Blockgroup: 2
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Tract: 841204
Tract: 841205
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2023
Blockgroup: 3
Block 3003
Tract: 841206
Blockgroup: 1
Block 1000
Block 1001
Block 1003
Block 1004
Tract: 841207
Tract: 841208
Tract: 841209
Tract: 841210
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Tract: 841703
Tract: 841705
Tract: 841706
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Tract: 842000
Blockgroup: 1
Block 1000
Block 1002
Block 1003
Block 1004
Block 1005
Block 1024
Tract: 843000
Blockgroup: 2
Block 2010
Block 2011
Block 2012
Block 2021
Block 2022
Blockgroup: 3
Tract: 843100
Tract: 843200
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4013
Block 4014
Block 4015
Block 4016
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Tract: 843301
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Blockgroup: 3
Tract: 843302
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1019
Block 1020
Block 1021
Block 1027
Block 1028
Tract: 843400
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Tract: 843700
Tract: 843800
Tract: 843900
Blockgroup: 1
Block 1013
Block 1014
Tract: 844100
Blockgroup: 3
Block 3001
Block 3021
Tract: 844306
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Tract: 844307
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Tract: 844501
Blockgroup: 2
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2041
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Blockgroup: 3
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Tract: 846604
Blockgroup: 1
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Blockgroup: 2
Block 2003
Block 2004
Block 2008
Blockgroup: 3
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Tract: 846701
Blockgroup: 2
Block 2007
Tract: 846702
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1076
Blockgroup: 3
Block 3007
Block 3008
Block 3009
Block 3010
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.47

(10 ILCS 91/10.47)
Sec. 10.47. Representative District No. 47. Representative District No. 47 is comprised of:

District: 47
Cook County
Tract: 819000
Blockgroup: 4
Block 4063
Block 4064
Tract: 819801
Blockgroup: 1
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Blockgroup: 2
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Blockgroup: 5
Tract: 819900
Blockgroup: 1
Blockgroup: 2
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2040
Block 2041
Tract: 820000
Tract: 820101
Blockgroup: 3
Block 3015
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
DuPage County
Tract: 840600
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3031
Tract: 840705
Tract: 840706
Tract: 842800
Tract: 842900
Tract: 843000
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Tract: 843900
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Blockgroup: 2
Blockgroup: 3
Tract: 844001
Tract: 844002
Tract: 844100
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Tract: 844306
Blockgroup: 3
Block 3048
Block 3049
Tract: 844401
Blockgroup: 1
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1021
Block 1022
Block 1023
Blockgroup: 2
Block 2000
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Tract: 844402
Tract: 844501
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2039
Block 2040
Block 2042
Block 2043
Block 2044
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3023
Block 3029
Block 3030
Tract: 844502
Tract: 844601
Tract: 844602
Tract: 844701
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4006
Block 4007
Block 4008
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4025
Tract: 844702
Tract: 844801
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2021
Block 2022
Block 2023
Block 2024
Block 2028
Tract: 845000
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Tract: 845100
Tract: 845200
Tract: 845300
Tract: 845401
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1004
Block 1005
Blockgroup: 2
Blockgroup: 3
Tract: 845402
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2025
Tract: 845502
Blockgroup: 1
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3026
Block 3027
Block 3028
Block 3029
Block 3033
Block 3034
Block 3035
Tract: 845506
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1018
Block 1019
Block 1020
Block 1021
Tract: 845508
Blockgroup: 1
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1036
Tract: 845509
Tract: 845510
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.48

(10 ILCS 91/10.48)
Sec. 10.48. Representative District No. 48. Representative District No. 48 is comprised of:

District: 48
DuPage County
Tract: 841706
Blockgroup: 1
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Blockgroup: 2
Tract: 841801
Blockgroup: 1
Blockgroup: 2
Tract: 841901
Tract: 841902
Tract: 842000
Blockgroup: 1
Block 1001
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Blockgroup: 2
Blockgroup: 3
Tract: 842100
Tract: 842200
Tract: 842300
Tract: 842400
Tract: 842500
Blockgroup: 2
Block 2000
Block 2001
Tract: 842702
Blockgroup: 2
Block 2000
Block 2005
Block 2006
Block 2007
Block 2008
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3012
Block 3013
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Tract: 842703
Blockgroup: 1
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Tract: 842704
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Blockgroup: 3
Blockgroup: 4
Tract: 842706
Tract: 842708
Tract: 842709
Tract: 842710
Tract: 842711
Blockgroup: 1
Block 1000
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1050
Block 1051
Block 1052
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Blockgroup: 2
Tract: 843200
Blockgroup: 4
Block 4011
Block 4012
Block 4017
Tract: 843301
Blockgroup: 2
Block 2010
Block 2011
Block 2012
Block 2013
Block 2020
Block 2021
Block 2022
Tract: 843302
Blockgroup: 1
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Blockgroup: 2
Tract: 843400
Blockgroup: 1
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Blockgroup: 2
Blockgroup: 3
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Tract: 843500
Tract: 843601
Tract: 843602
Tract: 844201
Tract: 844202
Tract: 844301
Tract: 844304
Tract: 844305
Tract: 844306
Blockgroup: 3
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Block 3050
Block 3051
Block 3052
Block 3053
Block 3054
Block 3055
Block 3056
Block 3057
Block 3058
Tract: 844307
Blockgroup: 1
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Blockgroup: 3
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Block 3045
Block 3046
Tract: 844401
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1016
Block 1017
Block 1019
Block 1024
Block 1025
Blockgroup: 2
Block 2001
Blockgroup: 3
Tract: 844802
Blockgroup: 2
Block 2009
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2039
Tract: 846002
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Blockgroup: 2
Block 2003
Block 2004
Block 2010
Block 2011
Block 2012
Block 2015
Block 2016
Block 2017
Block 2018
Block 2047
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3070
Block 3071
Block 3072
Block 3073
Block 3074
Block 3075
Block 3076
Block 3077
Block 3078
Block 3079
Block 3084
Block 3097
Block 3098
Tract: 846003
Tract: 846004
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1010
Block 1011
Block 1012
Block 1013
Block 1016
Block 1017
Blockgroup: 2
Block 2000
Block 2001
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3054
Block 3055
Block 3056
Block 3058
Tract: 846315
Blockgroup: 1
Block 1003
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1016
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.49

(10 ILCS 91/10.49)
Sec. 10.49. Representative District No. 49. Representative District No. 49 is comprised of:

District: 49
Cook County
Tract: 804406
Blockgroup: 1
Block 1030
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1055
Block 1056
Tract: 804507
Blockgroup: 1
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Blockgroup: 2
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Blockgroup: 3
Block 3040
Blockgroup: 4
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Block 4030
Block 4031
Block 4032
Block 4033
DuPage County
Tract: 841308
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2023
Block 2024
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3044
Block 3045
Block 3046
Block 3051
Block 3052
Tract: 841310
Blockgroup: 1
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Tract: 841312
Blockgroup: 1
Block 1004
Block 1005
Block 1006
Blockgroup: 2
Tract: 841313
Blockgroup: 1
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1055
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Tract: 841316
Blockgroup: 1
Block 1009
Tract: 841326
Blockgroup: 1
Block 1074
Tract: 841401
Blockgroup: 4
Block 4006
Tract: 841501
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Block 4030
Block 4031
Block 4032
Block 4033
Block 4034
Block 4035
Block 4036
Block 4037
Block 4038
Block 4039
Block 4040
Block 4041
Block 4042
Block 4043
Block 4044
Block 4045
Block 4046
Block 4047
Block 4048
Block 4049
Block 4050
Block 4051
Block 4052
Block 4053
Block 4054
Block 4055
Block 4056
Block 4057
Block 4058
Block 4059
Block 4060
Block 4061
Block 4062
Block 4063
Block 4064
Block 4065
Block 4066
Block 4067
Block 4068
Block 4069
Block 4070
Block 4071
Block 4072
Block 4073
Block 4074
Block 4075
Block 4076
Block 4077
Block 4078
Block 4079
Block 4080
Block 4081
Block 4082
Block 4083
Block 4084
Block 4085
Block 4086
Block 4087
Block 4088
Block 4089
Block 4090
Block 4091
Block 4092
Block 4093
Block 4094
Block 4095
Block 4096
Block 4097
Block 4098
Block 4099
Block 4100
Block 4101
Block 4102
Block 4103
Block 4104
Block 4105
Block 4106
Block 4107
Block 4108
Block 4109
Block 4110
Block 4111
Block 4112
Block 4113
Block 4114
Block 4115
Block 4116
Block 4117
Block 4118
Block 4119
Block 4120
Block 4121
Block 4122
Block 4123
Block 4124
Block 4125
Block 4126
Block 4127
Block 4128
Block 4129
Block 4130
Block 4131
Block 4132
Block 4133
Block 4134
Block 4135
Block 4136
Block 4137
Block 4138
Block 4139
Block 4140
Block 4141
Block 4142
Block 4143
Block 4144
Block 4145
Block 4146
Block 4147
Block 4148
Tract: 841503
Tract: 841504
Tract: 841604
Blockgroup: 1
Blockgroup: 2
Block 2017
Block 2026
Block 2027
Block 2035
Block 2036
Block 2040
Block 2041
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Tract: 841605
Blockgroup: 1
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1037
Block 1038
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2075
Block 2076
Block 2077
Block 2078
Block 2079
Block 2080
Block 2081
Block 2082
Block 2083
Block 2084
Block 2085
Block 2086
Block 2087
Block 2088
Block 2089
Block 2090
Block 2091
Block 2092
Block 2093
Block 2094
Block 2095
Block 2096
Block 2097
Block 2098
Block 2099
Block 2100
Block 2101
Block 2102
Block 2103
Block 2104
Block 2105
Block 2106
Block 2107
Block 2108
Blockgroup: 3
Block 3006
Tract: 846408
Tract: 846409
Tract: 846410
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2010
Block 2011
Block 2012
Block 2014
Block 2015
Block 2018
Tract: 846411
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2039
Block 2040
Tract: 846507
Blockgroup: 1
Block 1006
Block 1025
Block 1035
Kane County
Tract: 851801
Blockgroup: 2
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Block 2070
Block 2071
Block 2072
Block 2073
Block 2074
Block 2075
Block 2076
Block 2077
Blockgroup: 3
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4026
Block 4027
Block 4028
Block 4029
Block 4033
Block 4034
Block 4035
Block 4036
Block 4037
Block 4040
Block 4041
Block 4047
Tract: 852001
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3016
Block 3021
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Blockgroup: 4
Block 4011
Block 4012
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Block 4030
Block 4031
Block 4032
Block 4033
Block 4034
Block 4035
Block 4036
Block 4037
Block 4038
Block 4039
Block 4040
Block 4041
Block 4042
Block 4043
Block 4044
Tract: 852002
Tract: 852003
Tract: 852102
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1010
Block 1043
Block 1044
Tract: 852300
Blockgroup: 1
Tract: 852500
Tract: 852601
Blockgroup: 1
Block 1000
Block 1048
Tract: 852700
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Blockgroup: 4
Blockgroup: 5
Block 5003
Block 5004
Block 5005
Block 5006
Block 5007
Block 5008
Block 5009
Block 5010
Block 5011
Block 5012
Block 5013
Block 5014
Block 5015
Blockgroup: 6
Block 6015
Block 6016
Block 6021
Block 6022
Block 6023
Block 6024
Block 6025
Block 6026
Block 6027
Block 6028
Block 6029
Block 6030
Block 6031
Block 6033
Tract: 852803
Tract: 852805
Tract: 852806
Tract: 852808
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1068
Block 1069
Block 1070
Block 1071
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1087
Block 1088
Block 1089
Block 1090
Block 1091
Block 1092
Block 1093
Block 1094
Block 1095
Block 1096
Block 1097
Block 1098
Block 1099
Block 1100
Block 1101
Block 1102
Block 1103
Block 1104
Block 1105
Block 1106
Block 1107
Block 1108
Block 1109
Block 1110
Block 1111
Block 1112
Block 1113
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Tract: 854900
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2004
Block 2007
Block 2009
Block 2010
Block 2011
Block 2012
Block 2030
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.50

(10 ILCS 91/10.50)
Sec. 10.50. Representative District No. 50. Representative District No. 50 is comprised of:

District: 50
Kane County
Tract: 852202
Blockgroup: 1
Block 1056
Blockgroup: 3
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Block 3048
Block 3049
Block 3050
Block 3051
Block 3052
Tract: 852401
Blockgroup: 3
Block 3018
Block 3019
Block 3023
Tract: 852402
Blockgroup: 1
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1055
Blockgroup: 2
Blockgroup: 3
Tract: 852403
Blockgroup: 1
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1083
Block 1088
Block 1089
Block 1090
Tract: 852807
Tract: 852808
Blockgroup: 1
Block 1028
Block 1029
Block 1040
Block 1041
Block 1042
Block 1043
Block 1064
Block 1065
Block 1066
Block 1067
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Tract: 853100
Blockgroup: 2
Block 2008
Block 2021
Block 2022
Block 2023
Tract: 853900
Blockgroup: 3
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Blockgroup: 5
Block 5000
Block 5001
Block 5002
Block 5003
Block 5004
Block 5009
Block 5010
Block 5011
Block 5012
Block 5013
Block 5014
Block 5015
Block 5016
Block 5017
Block 5018
Block 5019
Block 5020
Block 5021
Block 5022
Block 5023
Block 5024
Block 5025
Block 5026
Block 5027
Block 5028
Block 5029
Block 5030
Block 5031
Block 5032
Block 5033
Block 5034
Block 5036
Tract: 854001
Blockgroup: 1
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Blockgroup: 2
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Tract: 854002
Blockgroup: 1
Block 1008
Block 1009
Block 1014
Block 1015
Blockgroup: 2
Block 2009
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Blockgroup: 3
Block 3002
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Blockgroup: 4
Blockgroup: 5
Block 5013
Block 5014
Block 5015
Block 5016
Block 5017
Block 5018
Block 5019
Block 5020
Block 5021
Block 5022
Block 5023
Block 5024
Block 5025
Block 5026
Block 5027
Block 5028
Block 5032
Block 5037
Block 5038
Block 5039
Block 5040
Block 5041
Block 5042
Block 5043
Tract: 854100
Blockgroup: 2
Block 2018
Block 2019
Block 2020
Block 2021
Tract: 854400
Blockgroup: 6
Block 6022
Tract: 854501
Tract: 854503
Tract: 854504
Tract: 854800
Kendall County
Tract: 890102
Blockgroup: 1
Block 1025
Block 1026
Blockgroup: 2
Blockgroup: 3
Block 3042
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Block 4030
Block 4031
Block 4032
Block 4033
Block 4034
Block 4035
Block 4036
Block 4037
Block 4038
Block 4039
Block 4040
Block 4041
Block 4042
Block 4043
Block 4044
Block 4045
Block 4046
Block 4047
Block 4048
Block 4049
Block 4050
Block 4051
Block 4052
Block 4053
Block 4054
Block 4055
Block 4056
Block 4058
Block 4059
Block 4060
Block 4061
Block 4062
Block 4063
Block 4064
Block 4065
Block 4066
Block 4067
Block 4068
Block 4069
Block 4071
Block 4072
Block 4073
Block 4074
Tract: 890301
Blockgroup: 1
Block 1009
Block 1010
Block 1011
Block 1012
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1036
Block 1037
Block 1038
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Blockgroup: 2
Block 2066
Tract: 890400
Tract: 890500
Blockgroup: 6
Block 6076
Block 6077
Block 6078
Block 6079
Block 6080
Block 6081
Block 6082
Block 6083
Block 6084
Block 6085
Block 6086
Block 6087
Block 6088
Block 6089
Block 6090
Block 6091
Block 6092
Block 6093
Block 6094
Block 6095
Block 6096
Block 6097
Block 6098
Block 6099
Block 6100
Block 6101
Block 6102
Block 6103
Block 6105
Block 6106
Block 6107
Block 6108
Block 6109
Block 6110
Block 6111
Block 6112
Block 6113
Block 6115
Block 6116
Block 6117
Block 6118
Block 6119
Block 6120
Block 6121
Block 6122
Block 6123
Block 6124
Block 6125
Block 6126
Block 6127
Block 6128
Block 6129
Block 6130
Block 6131
Block 6137
Block 6138
Block 6139
Block 6140
Block 6141
Block 6142
Block 6143
Block 6144
Block 6145
Block 6146
Block 6147
Block 6148
Block 6154
Block 6155
Block 6156
Block 6157
Block 6161
Block 6186
Block 6187
Block 6189
Block 6190
Block 6191
Block 6192
Block 6193
Block 6194
Block 6196
Block 6197
Block 6198
Block 6200
Block 6201
Block 6202
Block 6214
Block 6215
Block 6216
Block 6217
Block 6218
Block 6219
Block 6223
Block 6226
Block 6227
Tract: 890600
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1087
Block 1088
Block 1089
Block 1090
Block 1091
Block 1092
Block 1093
Block 1094
Block 1095
Block 1096
Block 1097
Block 1098
Block 1099
Block 1100
Block 1101
Block 1102
Block 1103
Block 1104
Block 1109
Block 1110
Block 1111
Block 1112
Block 1113
Blockgroup: 2
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2037
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2052
Block 2068
Block 2069
Block 2070
Block 2071
Block 2168
Block 2170
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3008
Block 3032
Blockgroup: 4
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.51

(10 ILCS 91/10.51)
Sec. 10.51. Representative District No. 51. Representative District No. 51 is comprised of:

District: 51
Cook County
Tract: 804202
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Lake County
Tract: 861603
Blockgroup: 1
Block 1002
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1031
Block 1044
Block 1053
Block 1056
Block 1057
Block 1058
Block 1059
Tract: 863601
Blockgroup: 1
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1064
Block 1065
Block 1066
Block 1067
Block 1071
Blockgroup: 2
Tract: 863603
Tract: 863604
Tract: 863701
Tract: 863702
Blockgroup: 2
Block 2005
Block 2006
Block 2007
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2042
Block 2043
Block 2044
Block 2046
Block 2047
Tract: 863801
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1061
Block 1063
Block 1064
Block 1065
Block 1066
Blockgroup: 2
Tract: 863902
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1030
Tract: 863903
Tract: 863904
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1054
Block 1055
Blockgroup: 2
Tract: 864001
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1017
Block 1020
Block 1021
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3016
Block 3053
Tract: 864101
Blockgroup: 1
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1021
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1121
Block 1122
Block 1123
Block 1124
Block 1125
Block 1126
Block 1127
Block 1128
Block 1129
Block 1130
Block 1131
Block 1132
Block 1133
Block 1134
Block 1135
Block 1136
Block 1137
Block 1138
Block 1139
Block 1153
Block 1154
Block 1155
Block 1159
Block 1160
Block 1161
Block 1163
Block 1164
Block 1183
Blockgroup: 2
Block 2085
Block 2086
Block 2127
Block 2128
Block 2129
Blockgroup: 3
Tract: 864105
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2022
Tract: 864106
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2011
Block 2012
Block 2013
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4010
Tract: 864107
Blockgroup: 1
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2033
Block 2034
Block 2036
Block 2037
Block 2038
Block 2039
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Block 2070
Block 2071
Block 2072
Block 2073
Block 2074
Block 2075
Block 2076
Block 2077
Block 2078
Block 2079
Block 2080
Tract: 864303
Blockgroup: 1
Block 1000
Block 1003
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Tract: 864305
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Tract: 864306
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1004
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1040
Blockgroup: 2
Tract: 864307
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1110
Block 1114
Block 1119
Block 1131
Tract: 864308
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Block 3048
Block 3052
Block 3053
Block 3054
Block 3056
Block 3057
Block 3058
Block 3059
Block 3060
Block 3061
Block 3062
Block 3063
Block 3064
Block 3065
Block 3066
Block 3067
Block 3068
Block 3069
Block 3070
Block 3071
Block 3072
Block 3073
Block 3074
Block 3075
Block 3076
Tract: 864402
Blockgroup: 1
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1087
Block 1088
Block 1089
Block 1090
Block 1091
Block 1092
Block 1093
Block 1094
Block 1095
Block 1096
Block 1097
Block 1098
Block 1099
Block 1100
Block 1101
Block 1102
Blockgroup: 2
Blockgroup: 3
Tract: 864403
Tract: 864407
Tract: 864408
Tract: 864409
Tract: 864410
Tract: 864411
Tract: 864412
Tract: 864511
Blockgroup: 1
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Blockgroup: 2
Block 2004
Block 2005
Block 2006
Block 2007
Block 2011
Block 2012
Block 2013
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Blockgroup: 4
Block 4002
Tract: 864512
Blockgroup: 1
Block 1002
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1030
Block 1057
Blockgroup: 2
Block 2016
Block 2017
Block 2018
Block 2019
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Tract: 864515
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1024
Block 1025
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Tract: 864517
Blockgroup: 1
Block 1004
Block 1014
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Tract: 864518
Blockgroup: 3
Block 3002
Tract: 866200
Blockgroup: 3
Block 3013
Block 3014
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Block 3048
Block 3049
Block 3050
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.52

(10 ILCS 91/10.52)
Sec. 10.52. Representative District No. 52. Representative District No. 52 is comprised of:

District: 52
Cook County
Tract: 804201
Tract: 804202
Blockgroup: 1
Block 1010
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2012
Block 2014
Block 2015
Block 2019
Block 2020
Block 2032
Block 2033
Block 2034
Block 2059
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Block 2070
Block 2071
Block 2072
Block 2078
Block 2079
Block 2081
Block 2082
Block 2083
Block 2084
Block 2085
Block 2086
Block 2087
Block 2088
Block 2089
Blockgroup: 3
Blockgroup: 4
Tract: 804311
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1070
Block 1071
Block 1072
Block 1097
Blockgroup: 2
Block 2000
Block 2013
Block 2014
Block 2046
Block 2096
Block 2097
Block 2098
Block 2099
Block 2100
Block 2101
Block 2102
Block 2103
Block 2104
Block 2105
Block 2110
Tract: 804701
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3078
Block 3079
Kane County
Tract: 850101
Blockgroup: 2
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2045
Tract: 850106
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Blockgroup: 2
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3046
Block 3047
Block 3048
Block 3049
Block 3050
Block 3051
Block 3052
Block 3053
Block 3054
Block 3055
Block 3056
Block 3057
Block 3058
Block 3059
Block 3060
Blockgroup: 4
Block 4000
Block 4001
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Tract: 850301
Blockgroup: 3
Block 3010
Block 3011
Block 3029
Block 3030
Blockgroup: 4
Block 4005
Block 4006
Block 4013
Tract: 850302
Blockgroup: 2
Block 2006
Block 2007
Block 2008
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2045
Block 2046
Block 2048
Lake County
Tract: 864203
Blockgroup: 1
Blockgroup: 2
Block 2043
Block 2044
Block 2064
Block 2072
Block 2073
Block 2074
Block 2075
Block 2076
Block 2082
Block 2083
Block 2084
Block 2085
Block 2086
Block 2087
Block 2088
Block 2089
Block 2093
Block 2094
Block 2095
Block 2096
Block 2097
Block 2098
Block 2099
Block 2100
Block 2101
Block 2102
Block 2103
Block 2104
Block 2105
Block 2106
Block 2107
Block 2108
Block 2109
Block 2110
Block 2111
Block 2112
Block 2113
Block 2116
Block 2117
Block 2118
Tract: 864204
Blockgroup: 1
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1018
Block 1020
Block 1021
Block 1022
Block 1023
Blockgroup: 2
Blockgroup: 3
Tract: 864206
Blockgroup: 1
Block 1013
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1088
Block 1089
Block 1091
Block 1092
Block 1093
Block 1094
Blockgroup: 2
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2010
Block 2011
Block 2012
Tract: 864303
Blockgroup: 1
Block 1001
Block 1002
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1039
Block 1040
Block 1041
Block 1042
Blockgroup: 2
Blockgroup: 3
Tract: 864305
Blockgroup: 1
Block 1003
Blockgroup: 2
Block 2011
Block 2012
Tract: 864306
Blockgroup: 1
Block 1003
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1039
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Tract: 864307
Blockgroup: 1
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1087
Block 1088
Block 1089
Block 1090
Block 1091
Block 1092
Block 1093
Block 1094
Block 1095
Block 1096
Block 1097
Block 1098
Block 1099
Block 1100
Block 1101
Block 1102
Block 1103
Block 1104
Block 1105
Block 1106
Block 1107
Block 1108
Block 1109
Block 1111
Block 1112
Block 1113
Block 1115
Block 1116
Block 1117
Block 1118
Block 1120
Block 1121
Block 1122
Block 1123
Block 1124
Block 1125
Block 1126
Block 1127
Block 1128
Block 1129
Block 1130
Block 1132
Block 1133
Block 1134
Block 1135
Tract: 864308
Blockgroup: 2
Block 2031
Blockgroup: 3
Block 3025
Block 3049
Block 3050
Block 3051
Block 3055
McHenry County
Tract: 870808
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2048
Block 2049
Block 2054
Tract: 870809
Blockgroup: 2
Block 2027
Block 2028
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Block 2070
Block 2074
Tract: 870810
Blockgroup: 2
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Blockgroup: 3
Tract: 870811
Blockgroup: 2
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2059
Block 2060
Blockgroup: 3
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Block 3048
Block 3049
Block 3050
Tract: 870812
Tract: 871205
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Tract: 871209
Blockgroup: 1
Block 1013
Block 1017
Block 1019
Block 1033
Block 1034
Tract: 871301
Blockgroup: 2
Block 2000
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Blockgroup: 4
Tract: 871304
Tract: 871305
Tract: 871306
Tract: 871307
Tract: 871310
Tract: 871311
Tract: 871402
Tract: 871404
Tract: 871600
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.53

(10 ILCS 91/10.53)
Sec. 10.53. Representative District No. 53. Representative District No. 53 is comprised of:

District: 53
Cook County
Tract: 802605
Blockgroup: 1
Block 1006
Block 1009
Block 1010
Block 1011
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Blockgroup: 2
Blockgroup: 4
Block 4008
Tract: 802607
Tract: 802608
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3002
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Blockgroup: 4
Tract: 802701
Blockgroup: 1
Block 1017
Block 1018
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Blockgroup: 4
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Tract: 802702
Blockgroup: 1
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1027
Block 1028
Blockgroup: 3
Block 3012
Tract: 802801
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Block 4000
Block 4001
Block 4003
Block 4004
Block 4005
Block 4006
Block 4009
Block 4010
Block 4011
Blockgroup: 5
Tract: 802802
Tract: 802900
Tract: 803005
Blockgroup: 1
Blockgroup: 2
Block 2016
Block 2017
Block 2018
Block 2019
Block 2025
Block 2026
Block 2027
Block 2028
Block 2031
Block 2032
Block 2033
Tract: 803007
Blockgroup: 1
Block 1014
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Blockgroup: 2
Blockgroup: 3
Block 3017
Block 3018
Block 3019
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Tract: 803008
Tract: 803014
Blockgroup: 2
Block 2001
Block 2003
Block 2004
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Tract: 803015
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1026
Block 1027
Block 1028
Blockgroup: 2
Block 2006
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Tract: 803016
Tract: 803017
Blockgroup: 1
Blockgroup: 2
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2031
Block 2032
Blockgroup: 3
Block 3022
Block 3025
Tract: 803100
Tract: 803200
Blockgroup: 1
Block 1000
Block 1001
Block 1009
Block 1014
Block 1015
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2018
Block 2019
Tract: 803300
Blockgroup: 1
Block 1013
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Block 3048
Block 3049
Block 3050
Block 3051
Tract: 803400
Tract: 803500
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Tract: 804901
Tract: 804902
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Block 4003
Block 4004
Block 4013
Block 4014
Block 4015
Blockgroup: 5
Tract: 805001
Tract: 805002
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Blockgroup: 3
Blockgroup: 4
Block 4006
Block 4007
Blockgroup: 5
Tract: 805106
Blockgroup: 2
Block 2000
Block 2021
Tract: 805107
Blockgroup: 3
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4024
Block 4025
Block 4026
Blockgroup: 5
Block 5000
Block 5001
Block 5002
Block 5012
Block 5013
Block 5014
Tract: 805108
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Blockgroup: 4
Tract: 805109
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Blockgroup: 3
Tract: 805110
Tract: 806102
Blockgroup: 1
Block 1004
Block 1005
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1021
Blockgroup: 3
Block 3011
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Tract: 806103
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.54

(10 ILCS 91/10.54)
Sec. 10.54. Representative District No. 54. Representative District No. 54 is comprised of:

District: 54
Cook County
Tract: 803005
Blockgroup: 2
Block 2029
Block 2030
Tract: 803017
Blockgroup: 2
Block 2000
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3023
Block 3024
Tract: 803200
Blockgroup: 1
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1010
Block 1011
Block 1012
Block 1013
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Blockgroup: 2
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Blockgroup: 3
Tract: 803300
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Blockgroup: 3
Block 3019
Tract: 803500
Blockgroup: 3
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Blockgroup: 4
Blockgroup: 5
Tract: 803603
Tract: 803604
Tract: 803605
Blockgroup: 1
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Tract: 803606
Blockgroup: 1
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Blockgroup: 2
Block 2001
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Tract: 803607
Tract: 803608
Tract: 803610
Tract: 803611
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1008
Block 1009
Blockgroup: 2
Block 2011
Block 2012
Block 2013
Blockgroup: 3
Block 3004
Block 3005
Block 3006
Blockgroup: 4
Tract: 803701
Tract: 803702
Tract: 803800
Tract: 803901
Tract: 803902
Tract: 804000
Tract: 804102
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3037
Tract: 804104
Tract: 804105
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1040
Block 1050
Block 1051
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1066
Block 1067
Blockgroup: 2
Blockgroup: 3
Tract: 804106
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3018
Block 3019
Block 3020
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Tract: 804108
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1005
Block 1007
Block 1008
Block 1009
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1028
Block 1029
Block 1036
Tract: 804109
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Blockgroup: 2
Tract: 804202
Blockgroup: 2
Block 2008
Block 2009
Block 2010
Block 2011
Block 2013
Block 2016
Block 2017
Block 2018
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2060
Block 2073
Block 2074
Block 2075
Block 2076
Block 2077
Block 2080
Tract: 805105
Blockgroup: 1
Blockgroup: 2
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4026
Block 4032
Block 4033
Block 4034
Block 4036
Block 4037
Tract: 805106
Blockgroup: 1
Blockgroup: 2
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Tract: 805109
Blockgroup: 2
Block 2009
Block 2010
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.55

(10 ILCS 91/10.55)
Sec. 10.55. Representative District No. 55. Representative District No. 55 is comprised of:

District: 55
Cook County
Tract: 090200
Blockgroup: 4
Block 4016
Block 4017
Block 4018
Block 4032
Block 4033
Tract: 760801
Blockgroup: 1
Block 1000
Block 1001
Block 1005
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Blockgroup: 2
Tract: 760803
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Tract: 770201
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3011
Block 3024
Block 3025
Tract: 770202
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Block 2070
Block 2071
Block 2072
Block 2073
Block 2074
Block 2075
Block 2076
Block 2077
Block 2081
Block 2090
Block 2091
Block 2092
Block 2093
Block 2094
Block 2095
Block 2096
Blockgroup: 3
Tract: 770300
Tract: 770400
Tract: 770500
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2044
Block 2045
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Block 2070
Block 2071
Block 2072
Block 2073
Block 2074
Block 2075
Block 2076
Block 2077
Block 2078
Block 2079
Block 2080
Block 2081
Block 2082
Block 2083
Block 2084
Block 2085
Tract: 770601
Tract: 770602
Blockgroup: 1
Blockgroup: 3
Tract: 804902
Blockgroup: 1
Block 1023
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4016
Block 4017
Block 4018
Tract: 805002
Blockgroup: 1
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Blockgroup: 2
Block 2007
Block 2008
Block 2009
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Tract: 805105
Blockgroup: 3
Blockgroup: 4
Block 4022
Block 4023
Block 4024
Block 4025
Block 4027
Block 4028
Block 4029
Block 4030
Block 4031
Block 4035
Block 4038
Block 4039
Block 4040
Block 4041
Tract: 805107
Blockgroup: 1
Blockgroup: 2
Blockgroup: 4
Block 4006
Block 4022
Block 4023
Blockgroup: 5
Block 5003
Block 5004
Block 5005
Block 5006
Block 5007
Block 5008
Block 5009
Block 5010
Block 5011
Tract: 805108
Blockgroup: 3
Block 3005
Block 3006
Block 3007
Tract: 805111
Tract: 805112
Tract: 805501
Blockgroup: 1
Block 1021
Block 1022
Tract: 805502
Blockgroup: 3
Block 3009
Block 3010
Block 3011
Block 3012
Block 3015
Blockgroup: 4
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Tract: 805600
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2029
Block 2030
Block 2032
Block 2033
Block 2034
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Blockgroup: 3
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Blockgroup: 4
Tract: 805701
Tract: 805702
Tract: 805801
Blockgroup: 1
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Blockgroup: 2
Blockgroup: 3
Tract: 805802
Blockgroup: 1
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Blockgroup: 5
Tract: 805901
Blockgroup: 1
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Blockgroup: 2
Blockgroup: 3
Block 3015
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Tract: 806002
Blockgroup: 2
Block 2012
Block 2013
Block 2014
Block 2038
Block 2039
Block 2040
Tract: 806102
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1006
Block 1019
Block 1020
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3012
Block 3013
Block 3019
Tract: 806104
Blockgroup: 1
Block 1000
Block 1001
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1013
Block 1014
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2046
Block 2053
Block 2054
Block 2055
Block 2056
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Block 2070
Block 2071
Block 2072
Block 2073
Block 2074
Block 2075
Block 2076
Block 2077
Blockgroup: 3
Block 3006
Block 3007
Block 3008
Block 3009
Tract: 806201
Tract: 806202
Tract: 806300
Tract: 806400
Tract: 806501
Tract: 806502
Tract: 806600
Blockgroup: 1
Block 1000
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Tract: 810400
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3046
Block 3047
Block 3055
Blockgroup: 4
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.56

(10 ILCS 91/10.56)
Sec. 10.56. Representative District No. 56. Representative District No. 56 is comprised of:

District: 56
Cook County
Tract: 770201
Blockgroup: 3
Block 3010
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3026
Block 3027
Block 3028
Block 3029
Tract: 770202
Blockgroup: 2
Block 2060
Block 2078
Block 2079
Block 2080
Block 2082
Block 2083
Block 2084
Block 2085
Block 2086
Block 2087
Block 2088
Block 2089
Tract: 804102
Blockgroup: 3
Block 3034
Block 3035
Block 3036
Tract: 804105
Blockgroup: 1
Block 1036
Block 1037
Block 1038
Block 1039
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1052
Block 1053
Block 1054
Block 1055
Block 1064
Block 1065
Tract: 804106
Blockgroup: 3
Block 3017
Blockgroup: 4
Block 4016
Block 4017
Block 4018
Block 4026
Block 4027
Block 4028
Tract: 804108
Blockgroup: 1
Block 1003
Block 1004
Block 1006
Block 1010
Block 1011
Block 1012
Block 1025
Block 1026
Block 1027
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Blockgroup: 2
Tract: 804109
Blockgroup: 1
Block 1037
Tract: 804603
Tract: 804606
Tract: 804607
Tract: 804608
Tract: 804609
Tract: 804610
Tract: 804611
Tract: 804709
Blockgroup: 1
Block 1000
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Blockgroup: 5
Tract: 804710
Tract: 804711
Blockgroup: 3
Block 3011
Block 3012
Block 3013
Block 3022
Block 3023
Block 3024
Tract: 804712
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3006
Block 3011
Block 3012
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Tract: 804716
Blockgroup: 1
Block 1025
Block 1026
Blockgroup: 2
Block 2021
Block 2024
Block 2027
Block 2028
Block 2030
Blockgroup: 3
Block 3012
Tract: 804803
Tract: 804804
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Blockgroup: 4
Tract: 804805
Blockgroup: 1
Blockgroup: 3
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4034
Block 4035
Block 4048
Block 4049
Tract: 804806
Blockgroup: 1
Block 1000
Block 1001
Tract: 804807
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3027
Block 3028
Block 3029
Block 3033
Block 3034
Blockgroup: 4
Tract: 804808
Tract: 804809
Tract: 804810
DuPage County
Tract: 841003
Blockgroup: 1
Block 1019
Block 1020
Block 1021
Block 1032
Blockgroup: 2
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Tract: 841004
Blockgroup: 2
Block 2023
Block 2024
Tract: 841102
Tract: 841103
Blockgroup: 1
Blockgroup: 2
Block 2018
Block 2020
Block 2023
Block 2024
Block 2025
Block 2026
Blockgroup: 3
Tract: 841104
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4016
Block 4022
Block 4031
Block 4032
Block 4033
Block 4034
Block 4035
Block 4036
Block 4058
Block 4059
Tract: 841108
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3019
Block 3020
Block 3021
Block 3030
Block 3031
Tract: 841112
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1011
Block 1012
Tract: 841314
Blockgroup: 3
Block 3005
Block 3007
Block 3008
Block 3009
Block 3010
Tract: 841315
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2008
Block 2019
Block 2020
Tract: 841318
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2021
Block 2022
Block 2023
Tract: 841320
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Tract: 841321
Blockgroup: 1
Block 1000
Block 1001
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.57

(10 ILCS 91/10.57)
Sec. 10.57. Representative District No. 57. Representative District No. 57 is comprised of:

District: 57
Cook County
Tract: 801500
Blockgroup: 3
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3034
Block 3036
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Block 3048
Block 3049
Block 3050
Tract: 801603
Tract: 801605
Tract: 801606
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2018
Block 2023
Block 2024
Blockgroup: 3
Blockgroup: 4
Blockgroup: 5
Tract: 801701
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1030
Block 1032
Blockgroup: 2
Tract: 801702
Blockgroup: 1
Blockgroup: 2
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2042
Blockgroup: 3
Block 3000
Block 3003
Block 3004
Tract: 802403
Tract: 802404
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3003
Block 3004
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Tract: 802503
Tract: 802504
Blockgroup: 1
Blockgroup: 3
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Blockgroup: 4
Tract: 802505
Blockgroup: 1
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Blockgroup: 3
Block 3018
Block 3019
Block 3020
Tract: 802506
Blockgroup: 1
Block 1014
Block 1015
Block 1023
Block 1024
Tract: 802605
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1007
Block 1008
Block 1012
Blockgroup: 3
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Blockgroup: 5
Tract: 802608
Blockgroup: 3
Block 3000
Block 3001
Block 3003
Tract: 802609
Tract: 802610
Tract: 802701
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Blockgroup: 2
Blockgroup: 3
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Blockgroup: 4
Block 4000
Block 4001
Block 4010
Tract: 802702
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3013
Tract: 802801
Blockgroup: 4
Block 4002
Block 4007
Block 4008
Block 4012
Tract: 803005
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2034
Tract: 803007
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1026
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3020
Tract: 803010
Tract: 803012
Tract: 803013
Tract: 803014
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2002
Block 2005
Tract: 803015
Blockgroup: 1
Block 1025
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2007
Block 2008
Block 2009
Blockgroup: 3
Tract: 803605
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Blockgroup: 3
Block 3001
Block 3002
Block 3003
Blockgroup: 4
Tract: 803606
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Blockgroup: 2
Block 2000
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2014
Blockgroup: 3
Blockgroup: 4
Tract: 803611
Blockgroup: 1
Block 1006
Block 1007
Block 1010
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Blockgroup: 5
Tract: 803612
Lake County
Tract: 864505
Blockgroup: 4
Block 4084
Tract: 864516
Blockgroup: 3
Block 3008
Block 3009
Block 3010
Block 3011
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Tract: 864519
Blockgroup: 1
Block 1012
Block 1013
Block 1014
Block 1015
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Tract: 864520
Blockgroup: 2
Block 2034
Block 2035
Blockgroup: 3
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.58

(10 ILCS 91/10.58)
Sec. 10.58. Representative District No. 58. Representative District No. 58 is comprised of:

District: 58
Cook County
Tract: 800100
Blockgroup: 1
Blockgroup: 2
Block 2014
Block 2015
Tract: 800200
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2024
Blockgroup: 5
Block 5000
Block 5001
Block 5002
Block 5003
Block 5004
Block 5005
Block 5006
Block 5007
Tract: 801500
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1040
Block 1074
Block 1075
Block 1079
Block 1080
Tract: 801601
Blockgroup: 1
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1087
Block 1088
Block 1089
Block 1090
Block 1091
Block 1092
Block 1093
Block 1094
Block 1095
Block 1096
Block 1097
Block 1098
Block 1099
Block 1100
Block 1101
Block 1102
Block 1103
Block 1104
Block 1105
Block 1106
Block 1107
Block 1108
Block 1109
Block 1110
Block 1111
Block 1112
Block 1113
Block 1114
Block 1118
Block 1119
Block 1120
Block 1126
Blockgroup: 2
Lake County
Tract: 863003
Blockgroup: 1
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1087
Block 1088
Block 1089
Block 1090
Block 1091
Block 1092
Block 1093
Block 1094
Block 1095
Block 1096
Block 1097
Block 1098
Tract: 863004
Blockgroup: 1
Blockgroup: 2
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Blockgroup: 3
Block 3016
Block 3017
Block 3018
Block 3019
Block 3026
Block 3027
Block 3028
Tract: 863005
Blockgroup: 1
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Tract: 863006
Tract: 863100
Blockgroup: 1
Block 1000
Block 1001
Block 1012
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1023
Blockgroup: 2
Block 2027
Block 2030
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2054
Tract: 863202
Tract: 863300
Blockgroup: 1
Blockgroup: 2
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Blockgroup: 3
Tract: 863400
Blockgroup: 1
Blockgroup: 2
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Blockgroup: 3
Tract: 863500
Tract: 863702
Blockgroup: 1
Block 1031
Block 1032
Block 1048
Tract: 864505
Blockgroup: 1
Block 1012
Tract: 864522
Blockgroup: 1
Block 1019
Block 1020
Tract: 864601
Tract: 864602
Tract: 864700
Tract: 864801
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1043
Block 1044
Block 1045
Block 1046
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Tract: 864802
Tract: 864901
Tract: 864903
Tract: 864904
Tract: 865000
Blockgroup: 1
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Tract: 865200
Tract: 865300
Tract: 865400
Tract: 865501
Blockgroup: 1
Blockgroup: 2
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2047
Tract: 865502
Blockgroup: 1
Blockgroup: 2
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Tract: 865600
Blockgroup: 1
Blockgroup: 2
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Blockgroup: 3
Blockgroup: 4
Tract: 865700
Tract: 865801
Tract: 865802
Tract: 866200
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1008
Block 1012
Block 1013
Block 1014
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1061
Block 1062
Block 1063
Block 1099
Block 1100
Block 1101
Block 1102
Block 1103
Block 1104
Block 1105
Block 1106
Block 1107
Block 1108
Block 1109
Block 1110
Block 1111
Block 1112
Block 1113
Block 1114
Block 1115
Block 1116
Block 1117
Block 1118
Block 1119
Block 1120
Block 1121
Block 1123
Blockgroup: 2
Blockgroup: 3
Block 3060
Block 3061
Block 3062
Block 3068
Block 3079
Block 3080
Block 3081
Block 3082
Block 3083
Block 3084
Block 3085
Block 3086
Block 3087
Block 3089
Block 3090
Block 3091
Block 3092
Block 3093
Block 3094
Block 3095
Block 3096
Block 3106
Block 3107
Block 3108
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.59

(10 ILCS 91/10.59)
Sec. 10.59. Representative District No. 59. Representative District No. 59 is comprised of:

District: 59
Cook County
Tract: 802402
Tract: 802404
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Blockgroup: 4
Block 4021
Tract: 802504
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3016
Block 3017
Block 3031
Block 3032
Tract: 802505
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1015
Block 1016
Block 1017
Block 1038
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3021
Block 3022
Tract: 802506
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1025
Blockgroup: 2
Lake County
Tract: 861504
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Tract: 861510
Blockgroup: 3
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Tract: 861603
Blockgroup: 1
Block 1003
Block 1004
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Tract: 863601
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1054
Block 1055
Block 1056
Block 1057
Block 1063
Block 1068
Block 1069
Block 1070
Block 1072
Tract: 863702
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2008
Block 2022
Block 2040
Block 2041
Block 2045
Tract: 863801
Blockgroup: 1
Block 1046
Block 1060
Block 1062
Tract: 863902
Blockgroup: 1
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1028
Block 1029
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Tract: 863904
Blockgroup: 1
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1053
Tract: 864001
Blockgroup: 1
Block 1016
Block 1018
Block 1019
Blockgroup: 2
Blockgroup: 3
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Block 3048
Block 3049
Block 3050
Block 3051
Block 3052
Block 3054
Block 3055
Block 3056
Block 3057
Block 3058
Block 3059
Block 3060
Block 3061
Block 3062
Block 3063
Block 3064
Block 3065
Block 3066
Block 3067
Block 3068
Block 3069
Block 3070
Block 3071
Block 3072
Block 3073
Block 3074
Block 3075
Block 3076
Block 3077
Block 3078
Block 3079
Block 3080
Block 3081
Block 3082
Block 3083
Block 3084
Block 3085
Block 3086
Tract: 864002
Tract: 864105
Blockgroup: 2
Block 2006
Block 2018
Block 2019
Block 2020
Block 2021
Tract: 864106
Blockgroup: 2
Block 2010
Blockgroup: 3
Blockgroup: 4
Block 4009
Tract: 864107
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1015
Blockgroup: 2
Block 2031
Block 2032
Block 2035
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Tract: 864108
Tract: 864402
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Tract: 864505
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Block 4030
Block 4031
Block 4032
Block 4033
Block 4034
Block 4035
Block 4036
Block 4037
Block 4038
Block 4039
Block 4040
Block 4041
Block 4042
Block 4043
Block 4044
Block 4045
Block 4046
Block 4047
Block 4048
Block 4049
Block 4050
Block 4051
Block 4052
Block 4053
Block 4054
Block 4055
Block 4056
Block 4057
Block 4058
Block 4059
Block 4060
Block 4061
Block 4062
Block 4063
Block 4064
Block 4065
Block 4066
Block 4067
Block 4068
Block 4069
Block 4070
Block 4071
Block 4072
Block 4073
Block 4074
Block 4075
Block 4076
Block 4077
Block 4078
Block 4079
Block 4080
Block 4081
Block 4082
Block 4083
Block 4085
Block 4086
Block 4087
Block 4088
Block 4089
Block 4090
Block 4091
Block 4092
Block 4093
Block 4094
Block 4095
Block 4096
Block 4097
Block 4098
Block 4099
Tract: 864510
Tract: 864511
Blockgroup: 1
Block 1000
Block 1006
Block 1007
Block 1008
Block 1014
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2008
Block 2009
Block 2010
Block 2014
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Blockgroup: 3
Blockgroup: 4
Block 4000
Block 4001
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Tract: 864512
Blockgroup: 1
Block 1000
Block 1001
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1019
Block 1020
Block 1021
Block 1027
Block 1028
Block 1029
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2035
Block 2036
Block 2037
Tract: 864513
Tract: 864514
Tract: 864515
Blockgroup: 1
Block 1023
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Blockgroup: 2
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Tract: 864516
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3012
Tract: 864517
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1015
Blockgroup: 2
Tract: 864518
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Blockgroup: 4
Tract: 864519
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1016
Block 1017
Blockgroup: 2
Tract: 864520
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2036
Blockgroup: 3
Block 3000
Tract: 864521
Tract: 864522
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Blockgroup: 2
Blockgroup: 3
Tract: 864801
Blockgroup: 1
Block 1042
Tract: 866200
Blockgroup: 1
Block 1007
Block 1009
Block 1010
Block 1011
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1060
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1087
Block 1088
Block 1089
Block 1090
Block 1091
Block 1092
Block 1093
Block 1094
Block 1095
Block 1096
Block 1097
Block 1098
Block 1122
Block 1124
Block 1125
Block 1126
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3015
Block 3016
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3051
Block 3052
Block 3053
Block 3054
Block 3055
Block 3056
Block 3057
Block 3058
Block 3059
Block 3063
Block 3064
Block 3065
Block 3066
Block 3067
Block 3069
Block 3070
Block 3071
Block 3072
Block 3073
Block 3074
Block 3075
Block 3076
Block 3077
Block 3078
Block 3088
Block 3097
Block 3098
Block 3099
Block 3100
Block 3101
Block 3102
Block 3103
Block 3104
Block 3105
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.60

(10 ILCS 91/10.60)
Sec. 10.60. Representative District No. 60. Representative District No. 60 is comprised of:

District: 60
Lake County
Tract: 861506
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3025
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3048
Block 3050
Tract: 861507
Tract: 861508
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2020
Block 2021
Block 2022
Block 2031
Block 2032
Block 2033
Block 2035
Tract: 861510
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Blockgroup: 3
Block 3000
Block 3001
Block 3019
Tract: 861701
Blockgroup: 1
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Blockgroup: 2
Tract: 861702
Tract: 861803
Tract: 861804
Tract: 861901
Tract: 861902
Tract: 862000
Tract: 862100
Tract: 862200
Blockgroup: 1
Blockgroup: 2
Block 2001
Block 2002
Block 2004
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Block 2069
Block 2070
Block 2071
Block 2072
Block 2073
Block 2074
Block 2075
Block 2076
Block 2077
Block 2078
Block 2079
Tract: 862300
Blockgroup: 1
Blockgroup: 2
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Blockgroup: 3
Tract: 862401
Tract: 862402
Tract: 862501
Tract: 862502
Tract: 862603
Tract: 862604
Tract: 862605
Tract: 862700
Tract: 862800
Tract: 862901
Tract: 862902
Tract: 863004
Blockgroup: 2
Block 2000
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3029
Block 3030
Tract: 863005
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Tract: 863100
Blockgroup: 1
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1013
Block 1021
Block 1022
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2028
Block 2029
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2053
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Tract: 863201
Tract: 866100
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.61

(10 ILCS 91/10.61)
Sec. 10.61. Representative District No. 61. Representative District No. 61 is comprised of:

District: 61
Lake County
Tract: 860101
Tract: 860103
Tract: 860104
Blockgroup: 1
Blockgroup: 2
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Tract: 860200
Blockgroup: 1
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Blockgroup: 2
Blockgroup: 3
Tract: 860301
Tract: 860302
Tract: 860400
Tract: 860500
Tract: 860600
Blockgroup: 1
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Tract: 860806
Blockgroup: 1
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1027
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1039
Block 1040
Block 1041
Block 1042
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Blockgroup: 2
Block 2014
Block 2017
Tract: 860809
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1039
Block 1040
Block 1041
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2042
Block 2043
Block 2044
Block 2045
Tract: 860810
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1087
Block 1088
Block 1089
Block 1090
Block 1091
Block 1092
Block 1093
Block 1094
Block 1095
Block 1096
Block 1097
Block 1098
Block 1099
Block 1100
Blockgroup: 2
Blockgroup: 3
Tract: 860811
Tract: 861007
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2027
Block 2028
Block 2029
Block 2051
Block 2080
Block 2081
Tract: 861008
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3017
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4010
Block 4011
Block 4012
Block 4013
Tract: 861009
Tract: 861012
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1030
Block 1031
Block 1032
Block 1033
Block 1036
Block 1037
Blockgroup: 2
Block 2000
Block 2001
Block 2003
Block 2004
Block 2005
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2067
Block 2068
Block 2069
Block 2072
Block 2073
Block 2074
Block 2075
Block 2077
Block 2079
Block 2080
Block 2081
Blockgroup: 3
Block 3000
Block 3026
Block 3027
Block 3028
Tract: 861014
Blockgroup: 1
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1055
Block 1056
Block 1057
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1080
Block 1083
Block 1086
Tract: 861106
Blockgroup: 2
Block 2000
Block 2001
Block 2019
Block 2020
Tract: 861504
Blockgroup: 4
Block 4007
Block 4008
Tract: 861505
Tract: 861506
Blockgroup: 3
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3044
Block 3045
Block 3046
Block 3047
Block 3049
Block 3051
Tract: 861508
Blockgroup: 1
Blockgroup: 2
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2034
Tract: 861509
Tract: 861510
Blockgroup: 2
Block 2020
Tract: 861603
Blockgroup: 1
Block 1000
Block 1001
Block 1049
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2067
Block 2068
Block 2069
Block 2070
Tract: 861604
Tract: 861607
Blockgroup: 1
Block 1009
Block 1035
Tract: 861609
Tract: 861610
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1022
Block 1023
Block 1024
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Tract: 861611
Tract: 866000
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.62

(10 ILCS 91/10.62)
Sec. 10.62. Representative District No. 62. Representative District No. 62 is comprised of:

District: 62
Lake County
Tract: 860905
Blockgroup: 1
Block 1050
Blockgroup: 2
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Blockgroup: 3
Block 3035
Block 3036
Block 3042
Block 3043
Block 3045
Block 3046
Block 3052
Block 3053
Block 3054
Block 3055
Block 3056
Block 3057
Blockgroup: 4
Tract: 860906
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1014
Block 1015
Block 1016
Block 1018
Block 1026
Block 1030
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1087
Block 1088
Block 1091
Block 1092
Block 1093
Block 1094
Block 1095
Block 1096
Block 1097
Block 1098
Block 1099
Block 1100
Block 1101
Block 1102
Block 1103
Block 1104
Block 1105
Block 1106
Block 1107
Block 1108
Block 1109
Block 1110
Block 1111
Block 1112
Block 1113
Block 1114
Block 1115
Block 1116
Block 1117
Block 1118
Block 1119
Block 1120
Block 1121
Block 1122
Block 1123
Block 1124
Block 1125
Block 1126
Block 1127
Block 1128
Block 1129
Block 1130
Block 1131
Block 1132
Block 1133
Block 1134
Block 1135
Block 1136
Block 1137
Block 1138
Block 1139
Block 1143
Block 1144
Block 1145
Block 1186
Block 1187
Block 1188
Block 1189
Block 1190
Block 1191
Block 1192
Block 1194
Block 1195
Block 1196
Block 1197
Block 1198
Block 1199
Block 1200
Block 1204
Tract: 861011
Blockgroup: 1
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Blockgroup: 2
Blockgroup: 3
Block 3033
Block 3034
Block 3035
Block 3040
Tract: 861014
Blockgroup: 1
Block 1041
Block 1043
Block 1044
Block 1046
Block 1047
Block 1049
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1081
Block 1082
Block 1087
Blockgroup: 2
Block 2022
Block 2023
Block 2024
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Tract: 861105
Tract: 861106
Blockgroup: 1
Blockgroup: 2
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Block 2070
Block 2071
Block 2072
Block 2073
Block 2074
Block 2075
Block 2076
Block 2077
Block 2078
Block 2079
Block 2080
Block 2081
Block 2082
Block 2083
Block 2084
Block 2085
Block 2086
Block 2087
Block 2088
Block 2089
Blockgroup: 3
Tract: 861107
Tract: 861108
Tract: 861201
Tract: 861202
Tract: 861301
Tract: 861303
Tract: 861304
Tract: 861402
Tract: 861403
Tract: 861404
Tract: 861603
Blockgroup: 1
Block 1030
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1045
Block 1046
Block 1047
Block 1048
Block 1050
Block 1051
Block 1052
Block 1054
Block 1055
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Blockgroup: 2
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2055
Block 2066
Blockgroup: 3
Tract: 861607
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Blockgroup: 2
Blockgroup: 3
Tract: 861608
Tract: 861610
Blockgroup: 1
Block 1013
Block 1021
Blockgroup: 2
Block 2013
Block 2014
Block 2015
Tract: 864101
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1020
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1087
Block 1088
Block 1089
Block 1090
Block 1091
Block 1092
Block 1093
Block 1094
Block 1095
Block 1096
Block 1097
Block 1098
Block 1099
Block 1100
Block 1101
Block 1102
Block 1103
Block 1104
Block 1105
Block 1106
Block 1107
Block 1108
Block 1109
Block 1110
Block 1111
Block 1112
Block 1113
Block 1114
Block 1115
Block 1116
Block 1117
Block 1118
Block 1119
Block 1120
Block 1140
Block 1141
Block 1142
Block 1143
Block 1144
Block 1145
Block 1146
Block 1147
Block 1148
Block 1149
Block 1150
Block 1151
Block 1152
Block 1156
Block 1157
Block 1158
Block 1162
Block 1165
Block 1166
Block 1167
Block 1168
Block 1169
Block 1170
Block 1171
Block 1172
Block 1173
Block 1174
Block 1175
Block 1176
Block 1177
Block 1178
Block 1179
Block 1180
Block 1181
Block 1182
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Block 2070
Block 2071
Block 2072
Block 2073
Block 2074
Block 2075
Block 2076
Block 2077
Block 2078
Block 2079
Block 2080
Block 2081
Block 2082
Block 2083
Block 2084
Block 2087
Block 2088
Block 2089
Block 2090
Block 2091
Block 2092
Block 2093
Block 2094
Block 2095
Block 2096
Block 2097
Block 2098
Block 2099
Block 2100
Block 2101
Block 2102
Block 2103
Block 2104
Block 2105
Block 2106
Block 2107
Block 2108
Block 2109
Block 2110
Block 2111
Block 2112
Block 2113
Block 2114
Block 2115
Block 2116
Block 2117
Block 2118
Block 2119
Block 2120
Block 2121
Block 2122
Block 2123
Block 2124
Block 2125
Block 2126
Block 2130
Block 2131
Block 2132
Block 2133
Block 2134
Block 2135
Block 2136
Block 2137
Block 2138
Block 2139
Block 2140
Block 2141
Block 2142
Block 2143
Block 2144
Block 2145
Block 2146
Block 2147
Tract: 864204
Blockgroup: 1
Block 1000
Block 1017
Block 1019
Tract: 864205
Blockgroup: 1
Block 1077
Block 1081
Block 1087
Block 1091
Block 1092
Block 1093
Block 1094
Block 1095
Block 1096
Block 1097
Block 1098
Block 1099
Block 1100
Block 1101
Block 1102
Block 1103
Block 1104
Block 1105
Block 1106
Block 1107
Block 1108
Block 1109
Block 1113
Block 1114
Block 1115
Block 1116
Block 1117
Block 1118
Block 1119
Block 1120
Block 1121
Block 1122
Block 1123
Block 1124
Block 1125
Block 1126
Block 1127
Block 1128
Block 1129
Block 1130
Block 1131
Block 1132
Block 1133
Block 1134
Block 1135
Block 1136
Block 1137
Block 1138
Block 1139
Block 1141
Block 1142
Block 1143
Block 1145
Blockgroup: 2
Blockgroup: 3
Tract: 864206
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1027
Block 1028
Block 1061
Block 1070
Block 1087
Block 1090
Blockgroup: 2
Block 2000
Block 2001
Block 2007
Block 2008
Block 2009
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.63

(10 ILCS 91/10.63)
Sec. 10.63. Representative District No. 63. Representative District No. 63 is comprised of:

District: 63
McHenry County
Tract: 870101
Blockgroup: 1
Block 1005
Block 1006
Block 1007
Block 1028
Block 1029
Block 1030
Block 1031
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1087
Block 1088
Block 1089
Block 1090
Block 1091
Block 1092
Block 1093
Block 1094
Block 1095
Block 1096
Block 1097
Block 1098
Block 1099
Block 1100
Block 1101
Block 1102
Block 1103
Block 1104
Block 1105
Block 1106
Block 1107
Block 1108
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Tract: 870102
Blockgroup: 3
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Block 3068
Block 3069
Block 3070
Block 3071
Block 3072
Block 3073
Block 3077
Block 3078
Block 3079
Block 3080
Tract: 870200
Tract: 870301
Tract: 870302
Tract: 870401
Tract: 870402
Tract: 870500
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1008
Block 1051
Block 1052
Block 1053
Block 1054
Block 1077
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Block 3048
Block 3049
Block 3050
Block 3051
Block 3052
Block 3053
Block 3054
Block 3055
Block 3056
Block 3057
Block 3058
Block 3059
Block 3079
Block 3084
Blockgroup: 4
Blockgroup: 5
Blockgroup: 6
Blockgroup: 7
Tract: 870603
Tract: 870604
Tract: 870605
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2033
Block 2034
Block 2035
Tract: 870606
Tract: 870702
Blockgroup: 1
Block 1064
Blockgroup: 2
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2056
Block 2070
Block 2071
Block 2072
Block 2073
Block 2074
Block 2075
Block 2076
Block 2077
Block 2078
Block 2079
Block 2080
Block 2081
Block 2082
Block 2083
Block 2084
Block 2085
Block 2086
Block 2087
Block 2088
Block 2089
Block 2090
Block 2091
Block 2092
Block 2093
Block 2094
Block 2095
Block 2096
Block 2097
Block 2098
Block 2099
Block 2100
Block 2101
Block 2102
Block 2103
Block 2104
Block 2109
Block 2110
Block 2111
Block 2112
Blockgroup: 3
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3042
Block 3043
Block 3049
Block 3050
Block 3051
Blockgroup: 4
Block 4036
Block 4037
Block 4038
Block 4039
Block 4040
Block 4041
Block 4042
Block 4043
Block 4044
Block 4045
Block 4046
Block 4047
Tract: 870703
Tract: 870704
Tract: 870902
Blockgroup: 1
Block 1057
Block 1058
Blockgroup: 2
Block 2045
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2066
Block 2067
Block 2068
Block 2069
Block 2070
Block 2071
Block 2072
Block 2073
Block 2074
Block 2075
Block 2076
Block 2077
Block 2078
Block 2079
Block 2080
Block 2084
Block 2085
Block 2086
Block 2087
Block 2092
Block 2095
Block 2096
Block 2102
Block 2106
Block 2107
Block 2109
Block 2110
Block 2111
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3042
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Block 3048
Block 3049
Block 3050
Block 3051
Block 3052
Block 3053
Block 3054
Block 3055
Block 3056
Block 3057
Block 3058
Block 3059
Block 3060
Block 3061
Block 3062
Block 3063
Block 3064
Block 3065
Block 3066
Block 3067
Block 3068
Block 3069
Tract: 870903
Tract: 870904
Tract: 870905
Tract: 871003
Tract: 871004
Tract: 871500
Blockgroup: 1
Blockgroup: 2
Blockgroup: 4
Blockgroup: 5
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.64

(10 ILCS 91/10.64)
Sec. 10.64. Representative District No. 64. Representative District No. 64 is comprised of:

District: 64
Lake County
Tract: 860805
Tract: 860806
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1026
Block 1028
Block 1036
Block 1037
Block 1038
Block 1043
Block 1044
Block 1052
Block 1053
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2015
Block 2016
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Tract: 860807
Tract: 860808
Tract: 860809
Blockgroup: 1
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Blockgroup: 2
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Tract: 860810
Blockgroup: 1
Block 1042
Tract: 860903
Tract: 860904
Tract: 860905
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1051
Blockgroup: 2
Block 2000
Block 2027
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3044
Block 3047
Block 3048
Block 3049
Block 3050
Block 3051
Block 3058
Block 3059
Block 3060
Block 3061
Block 3062
Block 3063
Block 3064
Block 3065
Tract: 860906
Blockgroup: 1
Block 1012
Block 1013
Block 1017
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1027
Block 1028
Block 1029
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1089
Block 1090
Block 1140
Block 1141
Block 1142
Block 1146
Block 1147
Block 1148
Block 1149
Block 1150
Block 1151
Block 1152
Block 1153
Block 1154
Block 1155
Block 1156
Block 1157
Block 1158
Block 1159
Block 1160
Block 1161
Block 1162
Block 1163
Block 1164
Block 1165
Block 1166
Block 1167
Block 1168
Block 1169
Block 1170
Block 1171
Block 1172
Block 1173
Block 1174
Block 1175
Block 1176
Block 1177
Block 1178
Block 1179
Block 1180
Block 1181
Block 1182
Block 1183
Block 1184
Block 1185
Block 1193
Block 1201
Block 1202
Block 1203
Block 1205
Block 1206
Block 1207
Block 1208
Block 1209
Block 1210
Block 1211
Tract: 861007
Blockgroup: 2
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Block 2070
Block 2071
Block 2072
Block 2073
Block 2074
Block 2075
Block 2076
Block 2077
Block 2078
Block 2079
Tract: 861008
Blockgroup: 1
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Blockgroup: 3
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Blockgroup: 4
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Tract: 861010
Tract: 861011
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3036
Block 3037
Block 3038
Block 3039
Block 3041
Block 3042
Block 3043
Block 3044
Block 3045
Tract: 861012
Blockgroup: 1
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1034
Block 1035
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Blockgroup: 2
Block 2002
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Block 2070
Block 2071
Block 2076
Block 2078
Block 2082
Block 2083
Block 2084
Block 2085
Block 2086
Blockgroup: 3
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Tract: 861013
Tract: 861014
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1042
Block 1045
Block 1048
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1058
Block 1079
Block 1084
Block 1085
Block 1088
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2025
Block 2026
Block 2027
Tract: 864203
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Block 2070
Block 2071
Block 2077
Block 2078
Block 2079
Block 2080
Block 2081
Block 2090
Block 2091
Block 2092
Block 2114
Block 2115
Block 2119
Block 2120
Block 2121
Block 2122
Block 2123
Tract: 864205
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1078
Block 1079
Block 1080
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1088
Block 1089
Block 1090
Block 1110
Block 1111
Block 1112
Block 1140
Block 1144
Block 1146
Block 1147
Block 1148
McHenry County
Tract: 870101
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1048
Block 1049
Block 1050
Tract: 870102
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3048
Block 3049
Block 3050
Block 3051
Block 3052
Block 3053
Block 3054
Block 3055
Block 3056
Block 3057
Block 3058
Block 3059
Block 3060
Block 3061
Block 3062
Block 3063
Block 3064
Block 3065
Block 3066
Block 3067
Block 3074
Block 3075
Block 3076
Tract: 870500
Blockgroup: 1
Block 1005
Block 1006
Block 1007
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Blockgroup: 3
Block 3060
Block 3061
Block 3062
Block 3063
Block 3064
Block 3065
Block 3066
Block 3067
Block 3068
Block 3069
Block 3070
Block 3071
Block 3072
Block 3073
Block 3074
Block 3075
Block 3076
Block 3077
Block 3078
Block 3080
Block 3081
Block 3082
Block 3083
Block 3085
Tract: 870605
Blockgroup: 1
Block 1019
Block 1020
Block 1030
Block 1031
Block 1032
Block 1033
Block 1056
Block 1057
Blockgroup: 2
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2029
Block 2030
Block 2031
Block 2032
Block 2036
Block 2037
Block 2038
Block 2039
Tract: 870702
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2025
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Block 2105
Block 2106
Block 2107
Block 2108
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3041
Block 3044
Block 3045
Block 3046
Block 3047
Block 3048
Block 3052
Block 3053
Block 3054
Block 3055
Block 3056
Block 3057
Block 3058
Block 3059
Block 3060
Block 3061
Block 3062
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Block 4030
Block 4031
Block 4032
Block 4033
Block 4034
Block 4035
Block 4048
Block 4049
Block 4050
Block 4051
Block 4052
Tract: 870803
Tract: 870807
Tract: 870808
Blockgroup: 1
Blockgroup: 2
Block 2003
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2050
Block 2051
Block 2052
Block 2053
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Tract: 870809
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2029
Block 2030
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2071
Block 2072
Block 2073
Block 2075
Block 2076
Block 2077
Block 2078
Tract: 870810
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Tract: 870811
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2056
Block 2057
Block 2058
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Tract: 870902
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1087
Block 1088
Block 1089
Block 1090
Block 1091
Block 1092
Block 1093
Block 1094
Block 1095
Block 1096
Block 1097
Block 1098
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2046
Block 2065
Block 2081
Block 2082
Block 2083
Block 2088
Block 2089
Block 2090
Block 2091
Block 2093
Block 2094
Block 2097
Block 2098
Block 2099
Block 2100
Block 2101
Block 2103
Block 2104
Block 2105
Block 2108
Blockgroup: 3
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3070
Tract: 871105
Blockgroup: 2
Blockgroup: 3
Tract: 871106
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2030
Block 2031
Block 2032
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2062
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Tract: 871201
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1016
Block 1017
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Blockgroup: 2
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Tract: 871301
Blockgroup: 1
Blockgroup: 2
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Blockgroup: 3
Block 3007
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.65

(10 ILCS 91/10.65)
Sec. 10.65. Representative District No. 65. Representative District No. 65 is comprised of:

District: 65
Kane County
Tract: 850600
Blockgroup: 3
Block 3037
Block 3045
Block 3046
Block 3047
Block 3067
Block 3068
Block 3069
Block 3070
Tract: 850701
Blockgroup: 2
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Block 2070
Block 2071
Block 2072
Block 2073
Block 2074
Block 2075
Block 2076
Block 2077
Block 2078
Block 2079
Block 2080
Block 2081
Block 2082
Block 2083
Block 2084
Block 2085
Block 2086
Block 2087
Block 2088
Block 2111
Block 2112
Block 2113
Block 2114
Block 2115
Block 2116
Block 2117
Block 2118
Block 2119
Block 2120
Block 2121
Block 2122
Block 2131
Block 2132
Block 2133
Block 2134
Block 2135
Block 2136
Block 2137
Block 2138
Block 2139
Block 2140
Block 2141
Block 2142
Block 2143
Block 2144
Block 2145
Block 2146
Block 2147
Block 2148
Block 2149
Block 2150
Block 2151
Block 2152
Block 2153
Block 2154
Block 2155
Block 2156
Block 2157
Block 2158
Block 2159
Block 2160
Block 2161
Block 2162
Block 2163
Block 2164
Block 2165
Block 2166
Block 2167
Block 2168
Block 2169
Block 2170
Block 2171
Block 2172
Block 2173
Block 2174
Block 2175
Block 2176
Block 2177
Block 2178
Block 2179
Block 2180
Block 2181
Block 2182
Block 2183
Block 2184
Block 2185
Block 2186
Block 2187
Block 2188
Block 2189
Block 2190
Block 2191
Block 2192
Block 2193
Block 2194
Block 2195
Block 2196
Block 2197
Block 2198
Block 2199
Block 2200
Block 2201
Block 2202
Block 2203
Block 2204
Block 2205
Block 2206
Block 2207
Block 2208
Block 2209
Block 2210
Block 2211
Block 2212
Block 2213
Block 2214
Block 2215
Block 2216
Block 2217
Block 2218
Block 2219
Block 2220
Block 2221
Block 2227
Block 2235
Block 2243
Block 2247
Block 2248
Block 2249
Block 2250
Block 2251
Block 2252
Block 2253
Block 2254
Block 2255
Block 2256
Block 2257
Block 2258
Block 2259
Block 2260
Block 2261
Block 2262
Block 2263
Block 2265
Block 2270
Block 2271
Blockgroup: 3
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4010
Block 4011
Block 4012
Block 4034
Tract: 850702
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Block 4030
Block 4031
Block 4032
Block 4033
Block 4034
Block 4035
Block 4036
Block 4037
Block 4038
Block 4039
Block 4040
Block 4041
Block 4042
Block 4043
Block 4044
Block 4045
Block 4046
Block 4047
Block 4048
Block 4049
Block 4050
Block 4051
Block 4052
Block 4053
Block 4054
Block 4055
Block 4056
Block 4057
Block 4058
Block 4059
Block 4060
Block 4061
Block 4062
Block 4063
Block 4074
Block 4090
Block 4091
Block 4092
Block 4093
Block 4094
Block 4095
Block 4096
Block 4097
Block 4098
Block 4099
Block 4100
Block 4101
Block 4102
Block 4103
Block 4104
Block 4105
Block 4109
Block 4110
Tract: 850703
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1040
Block 1041
Block 1092
Tract: 851801
Blockgroup: 1
Blockgroup: 4
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4030
Block 4031
Block 4032
Block 4038
Block 4039
Block 4042
Block 4043
Block 4044
Block 4045
Block 4046
Tract: 851904
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Blockgroup: 3
Blockgroup: 4
Tract: 851905
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Block 2070
Block 2071
Block 2072
Block 2073
Block 2074
Block 2075
Block 2076
Block 2077
Block 2078
Block 2079
Block 2080
Block 2081
Tract: 851907
Tract: 851909
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Blockgroup: 3
Tract: 851910
Tract: 852001
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3017
Block 3018
Block 3019
Block 3020
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3036
Block 3044
Block 3045
Block 3046
Block 3047
Block 3048
Block 3049
Block 3050
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Tract: 852101
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Block 2070
Block 2071
Block 2072
Block 2073
Block 2074
Block 2075
Block 2076
Block 2077
Block 2078
Block 2079
Block 2080
Block 2081
Block 2082
Block 2083
Block 2084
Block 2085
Block 2086
Block 2087
Block 2088
Tract: 852102
Blockgroup: 1
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Blockgroup: 5
Tract: 852201
Tract: 852202
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3022
Tract: 852300
Blockgroup: 2
Tract: 852601
Blockgroup: 1
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Blockgroup: 5
Tract: 852606
Tract: 852700
Blockgroup: 3
Block 3004
Blockgroup: 5
Block 5000
Block 5001
Block 5002
Blockgroup: 6
Block 6000
Block 6001
Block 6002
Block 6003
Block 6004
Block 6005
Block 6006
Block 6007
Block 6008
Block 6009
Block 6010
Block 6011
Block 6012
Block 6013
Block 6014
Block 6017
Block 6018
Block 6019
Block 6020
Block 6032
Tract: 854900
Blockgroup: 2
Block 2028
Block 2029
Block 2031
Block 2032
Block 2033
Block 2034
McHenry County
Tract: 871104
Blockgroup: 1
Block 1107
Block 1108
Block 1109
Block 1110
Block 1111
Block 1112
Block 1113
Block 1114
Block 1115
Block 1116
Block 1145
Block 1146
Block 1147
Block 1148
Block 1149
Block 1150
Block 1151
Block 1152
Block 1153
Block 1154
Block 1155
Block 1156
Block 1159
Blockgroup: 3
Block 3019
Block 3020
Block 3021
Block 3023
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4029
Block 4030
Block 4031
Block 4032
Block 4033
Tract: 871500
Blockgroup: 3
Block 3053
Block 3056
Block 3057
Block 3062
Block 3063
Block 3064
Block 3065
Block 3066
Block 3067
Block 3068
Block 3069
Block 3070
Block 3071
Block 3072
Block 3074
Block 3075
Block 3076
Block 3077
Block 3078
Block 3079
Block 3080
Block 3081
Block 3082
Block 3083
Block 3084
Block 3085
Block 3086
Block 3087
Block 3088
Block 3089
Block 3090
Block 3091
Block 3092
Block 3093
Block 3094
Block 3095
Block 3096
Block 3097
Block 3098
Block 3099
Block 3100
Block 3101
Block 3102
Block 3103
Block 3104
Block 3105
Block 3106
Block 3107
Block 3108
Block 3109
Block 3110
Block 3111
Block 3112
Block 3113
Block 3114
Block 3115
Block 3116
Block 3117
Block 3118
Block 3119
Block 3120
Block 3121
Block 3122
Block 3123
Block 3124
Block 3125
Block 3126
Block 3127
Block 3128
Block 3129
Block 3130
Block 3131
Block 3132
Block 3140
Block 3141
Block 3142
Block 3143
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.66

(10 ILCS 91/10.66)
Sec. 10.66. Representative District No. 66. Representative District No. 66 is comprised of:

District: 66
Kane County
Tract: 850103
Tract: 850105
Tract: 850106
Blockgroup: 4
Block 4002
Block 4003
Tract: 850302
Blockgroup: 2
Block 2009
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2047
Block 2049
Block 2050
Block 2051
Block 2056
Block 2057
Block 2065
Block 2066
Block 2067
Tract: 850400
Blockgroup: 1
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1020
Block 1021
Block 1022
Block 1023
Block 1027
Block 1028
Block 1029
Block 1030
Blockgroup: 2
Block 2001
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Tract: 850500
Blockgroup: 1
Blockgroup: 2
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2015
Block 2016
Block 2018
Block 2020
Block 2021
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2043
Block 2047
Blockgroup: 3
Blockgroup: 4
Tract: 850600
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Block 3048
Block 3049
Block 3050
Block 3051
Block 3052
Block 3053
Block 3054
Block 3055
Block 3056
Block 3057
Block 3058
Block 3059
Block 3060
Block 3061
Block 3062
Block 3063
Block 3064
Block 3065
Block 3066
Block 3071
Block 3072
Block 3073
Tract: 850701
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2089
Block 2090
Block 2091
Block 2092
Block 2093
Block 2094
Block 2095
Block 2096
Block 2097
Block 2098
Block 2099
Block 2100
Block 2101
Block 2102
Block 2103
Block 2104
Block 2105
Block 2106
Block 2107
Block 2108
Block 2109
Block 2110
Block 2123
Block 2124
Block 2125
Block 2126
Block 2127
Block 2128
Block 2129
Block 2130
Block 2222
Block 2223
Block 2224
Block 2225
Block 2226
Block 2228
Block 2229
Block 2230
Block 2231
Block 2232
Block 2233
Block 2234
Block 2236
Block 2237
Block 2238
Block 2239
Block 2240
Block 2241
Block 2242
Block 2244
Block 2245
Block 2246
Block 2264
Block 2266
Block 2267
Block 2268
Block 2269
Tract: 850800
Blockgroup: 6
Block 6007
Tract: 851000
Blockgroup: 1
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3016
Block 3017
Block 3018
Block 3030
Block 3035
Block 3036
Block 3046
Block 3047
McHenry County
Tract: 870902
Blockgroup: 1
Block 1059
Block 1060
Block 1061
Block 1062
Tract: 871104
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1087
Block 1088
Block 1089
Block 1090
Block 1091
Block 1092
Block 1093
Block 1094
Block 1095
Block 1096
Block 1097
Block 1098
Block 1099
Block 1100
Block 1101
Block 1102
Block 1103
Block 1104
Block 1105
Block 1106
Block 1117
Block 1118
Block 1119
Block 1120
Block 1121
Block 1122
Block 1123
Block 1124
Block 1125
Block 1126
Block 1127
Block 1128
Block 1129
Block 1130
Block 1131
Block 1132
Block 1133
Block 1134
Block 1135
Block 1136
Block 1137
Block 1138
Block 1139
Block 1140
Block 1141
Block 1142
Block 1143
Block 1144
Block 1157
Block 1158
Block 1160
Block 1161
Block 1162
Block 1163
Block 1164
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3022
Blockgroup: 4
Block 4014
Block 4028
Tract: 871105
Blockgroup: 1
Tract: 871106
Blockgroup: 1
Blockgroup: 2
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2061
Block 2063
Blockgroup: 3
Block 3017
Block 3018
Tract: 871107
Tract: 871108
Tract: 871109
Tract: 871201
Blockgroup: 1
Block 1013
Block 1014
Block 1015
Block 1018
Block 1026
Block 1027
Block 1028
Block 1044
Block 1045
Block 1046
Block 1052
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Blockgroup: 3
Blockgroup: 4
Tract: 871202
Tract: 871205
Blockgroup: 1
Block 1005
Blockgroup: 2
Blockgroup: 3
Tract: 871206
Tract: 871207
Tract: 871208
Tract: 871209
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1014
Block 1015
Block 1016
Block 1018
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Blockgroup: 2
Tract: 871500
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Block 3048
Block 3049
Block 3050
Block 3051
Block 3052
Block 3054
Block 3055
Block 3058
Block 3059
Block 3060
Block 3061
Block 3073
Block 3133
Block 3134
Block 3135
Block 3136
Block 3137
Block 3138
Block 3139
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.67

(10 ILCS 91/10.67)
Sec. 10.67. Representative District No. 67. Representative District No. 67 is comprised of:

District: 67
Winnebago County
Tract: 000501
Blockgroup: 1
Block 1004
Block 1005
Block 1006
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1039
Blockgroup: 3
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3028
Block 3029
Block 3031
Block 3032
Block 3033
Blockgroup: 4
Blockgroup: 5
Tract: 000502
Blockgroup: 2
Block 2005
Block 2006
Block 2007
Block 2018
Block 2019
Blockgroup: 3
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Tract: 000700
Blockgroup: 1
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Blockgroup: 2
Block 2012
Block 2013
Block 2014
Block 2015
Tract: 000800
Tract: 001000
Tract: 001100
Tract: 001200
Tract: 001300
Tract: 001400
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1021
Block 1027
Block 1028
Block 1044
Blockgroup: 3
Blockgroup: 4
Tract: 001500
Blockgroup: 1
Block 1000
Block 1012
Block 1013
Block 1014
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3015
Blockgroup: 4
Block 4017
Block 4020
Block 4021
Block 4022
Block 4023
Blockgroup: 6
Block 6005
Block 6008
Block 6009
Block 6010
Block 6011
Block 6013
Block 6014
Tract: 001600
Tract: 001700
Tract: 001800
Tract: 001900
Tract: 002000
Tract: 002100
Tract: 002200
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Block 4030
Block 4031
Block 4032
Block 4033
Block 4034
Block 4035
Block 4036
Block 4037
Block 4038
Block 4039
Block 4040
Block 4041
Block 4042
Block 4043
Block 4044
Block 4045
Block 4047
Block 4048
Block 4049
Block 4050
Block 4051
Block 4052
Block 4053
Block 4054
Block 4055
Block 4056
Block 4057
Block 4058
Block 4059
Block 4060
Block 4061
Block 4062
Tract: 002301
Blockgroup: 1
Block 1034
Block 1035
Block 1038
Block 1039
Block 1040
Block 1043
Block 1044
Block 1045
Block 1046
Block 1049
Block 1050
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Blockgroup: 3
Tract: 002302
Tract: 002400
Tract: 002500
Tract: 002600
Tract: 002700
Tract: 002800
Tract: 002900
Tract: 003000
Tract: 003100
Tract: 003200
Tract: 003300
Tract: 003400
Tract: 003500
Blockgroup: 1
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Blockgroup: 3
Block 3003
Block 3004
Block 3008
Block 3009
Block 3010
Tract: 003601
Blockgroup: 1
Block 1017
Block 1018
Block 1020
Block 1023
Block 1026
Block 1027
Block 1028
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1046
Block 1052
Tract: 003602
Blockgroup: 1
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1026
Block 1027
Block 1028
Block 1034
Block 1035
Block 1036
Block 1037
Blockgroup: 2
Blockgroup: 3
Tract: 003604
Tract: 003605
Blockgroup: 1
Block 1000
Block 1001
Block 1003
Block 1004
Block 1005
Block 1006
Block 1014
Block 1015
Blockgroup: 2
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Tract: 003606
Tract: 003706
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3019
Block 3020
Block 3021
Block 3035
Tract: 003707
Blockgroup: 1
Blockgroup: 2
Block 2021
Block 2022
Tract: 003708
Tract: 003709
Tract: 003710
Blockgroup: 1
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1022
Tract: 003711
Blockgroup: 1
Block 1000
Block 1004
Block 1011
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1035
Block 1037
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4007
Block 4011
Block 4013
Blockgroup: 5
Block 5000
Block 5001
Block 5002
Block 5003
Block 5004
Block 5005
Block 5006
Block 5007
Block 5008
Block 5009
Block 5010
Block 5011
Block 5012
Block 5013
Block 5014
Block 5015
Block 5016
Block 5017
Block 5018
Block 5019
Block 5020
Block 5021
Block 5022
Block 5023
Block 5024
Block 5025
Block 5026
Block 5027
Block 5078
Block 5079
Block 5080
Tract: 003801
Blockgroup: 3
Block 3103
Block 3104
Block 3105
Block 3106
Block 3109
Block 3110
Block 3111
Block 3112
Block 3113
Block 3116
Block 3117
Tract: 980000
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1013
Block 1014
Block 1015
Block 1016
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.68

(10 ILCS 91/10.68)
Sec. 10.68. Representative District No. 68. Representative District No. 68 is comprised of:

District: 68
Winnebago County
Tract: 000101
Tract: 000103
Tract: 000104
Tract: 000105
Tract: 000200
Tract: 000300
Tract: 000401
Tract: 000402
Tract: 000403
Tract: 000501
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1007
Block 1013
Block 1014
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3018
Block 3019
Block 3025
Block 3026
Block 3027
Block 3030
Block 3034
Block 3035
Block 3036
Block 3037
Tract: 000502
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2020
Block 2021
Block 2022
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Tract: 000504
Tract: 000506
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3007
Block 3008
Block 3009
Blockgroup: 4
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4028
Blockgroup: 5
Tract: 000507
Blockgroup: 1
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Blockgroup: 2
Block 2000
Block 2022
Block 2023
Block 2024
Block 2025
Block 2027
Blockgroup: 3
Block 3000
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Tract: 000510
Blockgroup: 1
Tract: 000511
Blockgroup: 2
Tract: 000512
Blockgroup: 1
Block 1017
Block 1018
Block 1019
Blockgroup: 3
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Blockgroup: 4
Block 4056
Tract: 000513
Tract: 000514
Blockgroup: 1
Block 1000
Block 1002
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Blockgroup: 2
Block 2030
Block 2031
Block 2038
Blockgroup: 3
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3045
Block 3046
Tract: 000600
Tract: 000700
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Blockgroup: 3
Blockgroup: 4
Tract: 001400
Blockgroup: 1
Block 1018
Block 1019
Block 1020
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Blockgroup: 2
Tract: 001500
Blockgroup: 1
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1015
Block 1016
Block 1017
Blockgroup: 3
Block 3011
Block 3012
Block 3013
Block 3014
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4018
Block 4019
Block 4024
Block 4025
Block 4026
Block 4027
Blockgroup: 5
Blockgroup: 6
Block 6000
Block 6001
Block 6002
Block 6003
Block 6004
Block 6006
Block 6007
Block 6012
Block 6015
Block 6016
Block 6017
Tract: 002301
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1036
Block 1037
Block 1041
Block 1042
Block 1047
Block 1048
Blockgroup: 2
Block 2008
Tract: 003500
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3005
Block 3006
Block 3007
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Tract: 003601
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1019
Block 1021
Block 1022
Block 1024
Block 1025
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1045
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Blockgroup: 2
Tract: 003602
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Tract: 003605
Blockgroup: 1
Block 1002
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Blockgroup: 2
Block 2000
Tract: 003710
Blockgroup: 1
Block 1000
Block 1001
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1023
Block 1024
Block 1025
Blockgroup: 2
Tract: 003801
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3025
Block 3026
Block 3027
Block 3037
Block 3038
Block 3039
Block 3041
Block 3042
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Block 3048
Block 3051
Block 3052
Block 3053
Block 3054
Block 3055
Block 3056
Block 3057
Block 3058
Block 3059
Block 3060
Block 3061
Block 3062
Block 3063
Block 3064
Block 3065
Block 3066
Block 3067
Block 3068
Block 3069
Block 3070
Block 3071
Block 3072
Block 3073
Block 3074
Block 3075
Block 3076
Block 3077
Block 3078
Block 3079
Block 3080
Block 3081
Block 3082
Block 3083
Block 3084
Block 3085
Block 3086
Block 3087
Block 3088
Block 3089
Block 3090
Block 3091
Block 3092
Block 3093
Block 3094
Block 3095
Block 3096
Block 3097
Block 3098
Block 3099
Block 3100
Block 3101
Block 3102
Block 3107
Block 3108
Block 3114
Block 3115
Block 3118
Block 3119
Block 3120
Block 3121
Block 3123
Tract: 003805
Tract: 003806
Blockgroup: 1
Blockgroup: 2
Block 2042
Block 2043
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Tract: 003807
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1094
Block 1095
Block 1096
Block 1097
Block 1098
Block 1099
Block 1100
Block 1101
Block 1102
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4022
Block 4023
Block 4024
Block 4025
Block 4030
Block 4031
Block 4032
Block 4033
Block 4034
Block 4035
Block 4036
Block 4037
Block 4038
Block 4039
Block 4040
Block 4041
Block 4042
Block 4043
Block 4044
Block 4045
Block 4046
Block 4047
Block 4048
Block 4049
Block 4050
Block 4051
Block 4054
Tract: 003808
Tract: 003809
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.69

(10 ILCS 91/10.69)
Sec. 10.69. Representative District No. 69. Representative District No. 69 is comprised of:

District: 69
Boone County
Tract: 010100
Tract: 010200
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Blockgroup: 3
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3036
Block 3037
Block 3038
Block 3042
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Block 3048
Block 3049
Block 3050
Block 3051
Block 3052
Block 3053
Block 3054
Block 3055
Block 3056
Block 3057
Block 3058
Block 3059
Block 3060
Block 3061
Block 3062
Block 3063
Block 3064
Block 3069
Block 3070
Block 3072
Tract: 010300
Tract: 010400
Blockgroup: 1
Blockgroup: 2
Block 2001
Block 2002
Block 2005
Block 2006
Block 2007
Block 2011
Block 2012
Block 2013
Block 2014
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Block 2074
Block 2075
Block 2081
Tract: 010500
Blockgroup: 1
Blockgroup: 2
Block 2004
Block 2005
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Block 2070
Block 2071
Block 2072
Block 2073
Block 2088
Block 2089
Block 2108
Block 2109
Block 2110
Blockgroup: 3
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Block 3048
Block 3049
Block 3050
Block 3051
Block 3052
Block 3053
Block 3054
Block 3055
Block 3056
Block 3057
Block 3058
Block 3059
Block 3060
Block 3061
Block 3062
Block 3065
Block 3066
Block 3067
Block 3068
Block 3079
Block 3080
Block 3081
Block 3082
Block 3083
Block 3084
Blockgroup: 4
Tract: 010601
Tract: 010602
Winnebago County
Tract: 000506
Blockgroup: 3
Block 3005
Block 3006
Block 3010
Block 3011
Block 3012
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4026
Block 4027
Tract: 000507
Blockgroup: 1
Block 1000
Block 1001
Blockgroup: 2
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2026
Blockgroup: 3
Block 3001
Block 3002
Block 3003
Block 3004
Block 3011
Block 3012
Tract: 000510
Blockgroup: 2
Tract: 000511
Blockgroup: 1
Tract: 000512
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Block 4030
Block 4031
Block 4032
Block 4033
Block 4034
Block 4035
Block 4036
Block 4037
Block 4038
Block 4039
Block 4040
Block 4041
Block 4042
Block 4043
Block 4044
Block 4045
Block 4046
Block 4047
Block 4048
Block 4049
Block 4050
Block 4051
Block 4052
Block 4053
Block 4054
Block 4055
Block 4057
Block 4058
Block 4059
Tract: 000514
Blockgroup: 1
Block 1001
Block 1003
Block 1004
Block 1014
Block 1015
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3021
Block 3022
Block 3023
Block 3044
Block 3047
Block 3048
Block 3049
Block 3050
Block 3051
Block 3052
Block 3053
Block 3054
Block 3055
Block 3056
Block 3057
Block 3058
Block 3059
Block 3060
Block 3061
Tract: 002200
Blockgroup: 4
Block 4046
Tract: 003705
Tract: 003706
Blockgroup: 1
Block 1041
Blockgroup: 3
Block 3005
Block 3006
Block 3015
Block 3016
Block 3017
Block 3018
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3036
Blockgroup: 4
Blockgroup: 5
Tract: 003707
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Tract: 003711
Blockgroup: 1
Block 1019
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1036
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Blockgroup: 2
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Blockgroup: 3
Blockgroup: 4
Block 4005
Block 4006
Block 4008
Block 4009
Block 4010
Block 4012
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Block 4030
Block 4031
Block 4032
Block 4033
Block 4034
Block 4035
Block 4036
Block 4037
Block 4039
Block 4040
Block 4041
Block 4042
Block 4044
Block 4045
Blockgroup: 5
Block 5028
Block 5029
Block 5030
Block 5031
Block 5032
Block 5033
Block 5034
Block 5035
Block 5036
Block 5037
Block 5038
Block 5039
Block 5040
Block 5041
Block 5042
Block 5043
Block 5044
Block 5045
Block 5046
Block 5047
Block 5048
Block 5049
Block 5050
Block 5051
Block 5052
Block 5053
Block 5054
Block 5055
Block 5056
Block 5057
Block 5058
Block 5059
Block 5060
Block 5061
Block 5062
Block 5063
Block 5064
Block 5065
Block 5066
Block 5067
Block 5068
Block 5069
Block 5070
Block 5071
Block 5072
Block 5073
Block 5074
Block 5075
Block 5076
Block 5077
Tract: 003801
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3040
Block 3049
Block 3050
Block 3122
Tract: 003806
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2044
Block 2045
Block 2046
Block 2047
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Tract: 003807
Blockgroup: 1
Block 1074
Block 1075
Block 1076
Block 1087
Block 1088
Block 1089
Block 1090
Block 1091
Block 1092
Block 1093
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4020
Block 4021
Block 4026
Block 4027
Block 4028
Block 4029
Block 4052
Block 4053
Block 4055
Tract: 003901
Tract: 003903
Tract: 003904
Tract: 004001
Tract: 004002
Tract: 004003
Tract: 004100
Blockgroup: 3
Block 3031
Blockgroup: 4
Tract: 980000
Blockgroup: 1
Block 1012
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.70

(10 ILCS 91/10.70)
Sec. 10.70. Representative District No. 70. Representative District No. 70 is comprised of:

District: 70
Boone County
Tract: 010200
Blockgroup: 1
Block 1039
Blockgroup: 2
Block 2049
Block 2050
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3039
Block 3040
Block 3041
Block 3065
Block 3066
Block 3067
Block 3068
Block 3071
Tract: 010400
Blockgroup: 2
Block 2000
Block 2003
Block 2004
Block 2008
Block 2009
Block 2010
Block 2015
Block 2070
Block 2071
Block 2072
Block 2073
Block 2076
Block 2077
Block 2078
Block 2079
Block 2080
Blockgroup: 3
Blockgroup: 4
Tract: 010500
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2074
Block 2075
Block 2076
Block 2077
Block 2078
Block 2079
Block 2080
Block 2081
Block 2082
Block 2083
Block 2084
Block 2085
Block 2086
Block 2087
Block 2090
Block 2091
Block 2092
Block 2093
Block 2094
Block 2095
Block 2096
Block 2097
Block 2098
Block 2099
Block 2100
Block 2101
Block 2102
Block 2103
Block 2104
Block 2105
Block 2106
Block 2107
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3063
Block 3064
Block 3069
Block 3070
Block 3071
Block 3072
Block 3073
Block 3074
Block 3075
Block 3076
Block 3077
Block 3078
DeKalb County
Tract: 000100
Tract: 000200
Tract: 000300
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2065
Tract: 000400
Tract: 000500
Tract: 000600
Tract: 000700
Tract: 000800
Tract: 000900
Tract: 001001
Tract: 001002
Tract: 001300
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Block 4000
Block 4001
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4022
Block 4023
Blockgroup: 5
Blockgroup: 6
Tract: 001400
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2015
Block 2016
Block 2022
Tract: 001500
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3040
Block 3041
Block 3042
Block 3043
Block 3048
Block 3049
Block 3050
Block 3051
Block 3052
Block 3058
Block 3079
Block 3080
Block 3093
Block 3094
Block 3095
Block 3096
Block 3097
Tract: 001600
Tract: 001700
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1091
Block 1092
Block 1093
Block 1094
Block 1095
Block 1096
Block 1097
Block 1098
Block 1099
Block 1100
Block 1101
Block 1104
Block 1105
Block 1106
Block 1107
Block 1108
Block 1109
Block 1110
Block 1111
Block 1112
Block 1113
Block 1121
Block 1122
Block 1123
Block 1124
Block 1125
Block 1126
Block 1130
Block 1131
Block 1132
Block 1133
Block 1134
Block 1135
Block 1136
Block 1137
Block 1159
Block 1160
Block 1162
Block 1163
Block 1164
Block 1165
Block 1166
Block 1167
Block 1168
Block 1170
Block 1171
Block 1172
Block 1173
Block 1193
Block 1194
Block 1195
Block 1196
Block 1204
Block 1205
Block 1210
Block 1211
Block 1231
Block 1232
Block 1233
Block 1234
Block 1235
Block 1236
Block 1237
Block 1238
Block 1242
Block 1243
Block 1244
Block 1245
Blockgroup: 2
Tract: 002200
Kane County
Tract: 850701
Blockgroup: 4
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Block 4030
Block 4031
Block 4032
Block 4033
Block 4035
Block 4036
Block 4037
Block 4038
Block 4039
Block 4040
Block 4041
Block 4042
Block 4043
Block 4044
Block 4045
Block 4046
Block 4047
Block 4048
Block 4049
Block 4050
Block 4051
Block 4052
Block 4053
Block 4054
Block 4055
Block 4056
Block 4057
Block 4058
Block 4059
Block 4060
Block 4061
Block 4062
Block 4063
Block 4064
Block 4065
Block 4066
Block 4067
Block 4068
Block 4069
Block 4070
Block 4071
Block 4072
Block 4073
Block 4074
Block 4075
Block 4076
Block 4077
Block 4078
Block 4079
Block 4080
Block 4081
Block 4082
Block 4083
Block 4084
Block 4085
Block 4086
Block 4087
Block 4088
Block 4089
Block 4090
Block 4091
Block 4092
Block 4093
Block 4094
Block 4095
Block 4096
Block 4097
Block 4098
Block 4099
Block 4100
Block 4101
Block 4102
Block 4103
Block 4104
Block 4105
Block 4106
Block 4107
Block 4108
Block 4109
Block 4110
Block 4111
Block 4112
Block 4113
Block 4114
Block 4115
Block 4116
Block 4117
Block 4118
Block 4119
Block 4120
Block 4121
Block 4122
Block 4123
Block 4124
Block 4125
Block 4126
Block 4127
Block 4128
Block 4129
Block 4130
Tract: 850702
Blockgroup: 4
Block 4064
Block 4065
Block 4066
Block 4067
Block 4068
Block 4069
Block 4070
Block 4071
Block 4072
Block 4073
Block 4075
Block 4076
Block 4077
Block 4078
Block 4079
Block 4080
Block 4081
Block 4082
Block 4083
Block 4084
Block 4085
Block 4086
Block 4087
Block 4088
Block 4089
Block 4106
Block 4107
Block 4108
Tract: 850703
Blockgroup: 1
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1087
Block 1088
Block 1089
Block 1090
Block 1091
Block 1093
Block 1094
Block 1095
Block 1096
Block 1097
Block 1098
Block 1099
Block 1100
Block 1101
Block 1102
Block 1103
Block 1104
Block 1105
Block 1106
Block 1107
Block 1108
Block 1109
Block 1110
Block 1111
Block 1112
Block 1113
Block 1114
Block 1115
Block 1116
Block 1117
Blockgroup: 2
Tract: 851905
Blockgroup: 2
Block 2017
Tract: 852101
Blockgroup: 2
Block 2049
Block 2064
Tract: 852401
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3020
Block 3021
Block 3022
Block 3024
Block 3025
Blockgroup: 4
Tract: 852402
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1009
Block 1010
Block 1034
Block 1054
Tract: 852403
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1072
Block 1073
Block 1074
Block 1084
Block 1085
Block 1086
Block 1087
Block 1091
Block 1092
Block 1093
Block 1094
Block 1095
Block 1096
Block 1097
Block 1098
Block 1099
Block 1100
Block 1101
Block 1102
Block 1103
Block 1104
Block 1105
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Blockgroup: 5
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.71

(10 ILCS 91/10.71)
Sec. 10.71. Representative District No. 71. Representative District No. 71 is comprised of:

District: 71
Carroll County
Tract: 960200
Blockgroup: 1
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1037
Block 1038
Block 1039
Block 1044
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1087
Block 1088
Block 1089
Block 1090
Block 1091
Block 1092
Block 1093
Block 1094
Block 1095
Block 1096
Block 1097
Block 1098
Block 1099
Block 1100
Block 1101
Block 1102
Block 1103
Block 1104
Block 1105
Block 1106
Block 1107
Block 1108
Block 1109
Block 1110
Block 1111
Block 1112
Block 1113
Block 1114
Block 1115
Block 1116
Block 1117
Block 1118
Block 1119
Block 1120
Block 1121
Block 1122
Block 1123
Block 1124
Block 1125
Block 1126
Block 1127
Block 1128
Block 1129
Block 1130
Block 1131
Block 1132
Block 1133
Block 1134
Block 1135
Block 1136
Block 1137
Block 1138
Block 1139
Block 1140
Block 1141
Block 1142
Block 1143
Block 1144
Block 1145
Block 1146
Block 1147
Block 1148
Block 1149
Block 1150
Block 1151
Block 1152
Block 1153
Block 1154
Block 1155
Block 1156
Block 1157
Block 1158
Block 1159
Block 1160
Block 1161
Block 1162
Block 1163
Block 1164
Block 1165
Block 1166
Block 1167
Block 1168
Block 1169
Block 1170
Block 1171
Block 1172
Block 1173
Block 1174
Block 1175
Block 1176
Block 1177
Block 1178
Block 1179
Block 1180
Block 1181
Block 1182
Block 1183
Block 1184
Block 1185
Block 1186
Block 1187
Block 1188
Block 1189
Block 1190
Block 1191
Block 1192
Block 1193
Block 1194
Block 1195
Block 1196
Block 1197
Block 1198
Block 1199
Block 1200
Block 1201
Block 1202
Block 1203
Block 1204
Block 1205
Block 1206
Block 1207
Block 1208
Block 1209
Block 1210
Block 1211
Block 1212
Block 1213
Block 1214
Block 1215
Block 1216
Block 1217
Block 1218
Block 1252
Block 1253
Block 1255
Block 1256
Block 1257
Block 1258
Block 1259
Block 1260
Block 1261
Block 1262
Block 1263
Block 1264
Block 1265
Block 1266
Block 1267
Block 1268
Block 1269
Block 1270
Block 1271
Block 1272
Block 1273
Block 1274
Blockgroup: 2
Block 2007
Block 2008
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Block 2070
Block 2071
Block 2072
Block 2073
Block 2074
Block 2075
Block 2076
Block 2077
Block 2078
Block 2079
Block 2080
Block 2081
Block 2082
Block 2083
Block 2084
Block 2085
Block 2086
Block 2094
Block 2095
Block 2133
Block 2144
Block 2145
Block 2146
Block 2147
Block 2148
Block 2149
Block 2150
Block 2151
Block 2160
Block 2162
Block 2163
Block 2164
Block 2166
Block 2167
Block 2168
Block 2169
Block 2171
Block 2172
Block 2173
Tract: 960300
Tract: 960600
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Blockgroup: 2
Block 2043
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Block 2070
Block 2071
Block 2072
Block 2073
Block 2074
Block 2075
Block 2076
Block 2077
Block 2078
Block 2079
Block 2083
Block 2084
Block 2085
Block 2086
Block 2087
Block 2088
Block 2099
Block 2100
Block 2101
Block 2102
Block 2103
Block 2113
Block 2126
Henry County
Tract: 030100
Tract: 030201
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1028
Block 1035
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2048
Block 2049
Block 2050
Block 2051
Block 2077
Block 2078
Tract: 030202
Blockgroup: 1
Block 1004
Block 1005
Block 1006
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1141
Block 1142
Tract: 030203
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1020
Block 1021
Block 1022
Block 1040
Block 1041
Block 1047
Block 1048
Block 1073
Blockgroup: 2
Block 2008
Block 2009
Block 2010
Block 2011
Rock Island County
Tract: 020100
Tract: 020200
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Block 3048
Block 3049
Block 3050
Block 3051
Block 3052
Block 3053
Block 3054
Block 3055
Block 3057
Block 3058
Block 3059
Block 3060
Block 3061
Block 3062
Block 3063
Block 3064
Block 3065
Block 3066
Block 3067
Block 3068
Block 3069
Block 3070
Block 3071
Block 3072
Block 3073
Block 3074
Block 3075
Block 3076
Block 3077
Block 3078
Block 3079
Block 3080
Block 3081
Block 3082
Block 3083
Block 3084
Block 3085
Block 3086
Block 3087
Block 3088
Block 3089
Block 3090
Block 3091
Block 3092
Block 3093
Block 3094
Block 3095
Block 3096
Block 3097
Block 3098
Block 3099
Block 3100
Block 3101
Block 3102
Block 3103
Block 3104
Block 3105
Block 3106
Block 3107
Block 3108
Block 3109
Block 3110
Block 3111
Block 3112
Block 3113
Block 3114
Block 3115
Block 3116
Block 3117
Block 3118
Block 3119
Block 3120
Block 3121
Block 3122
Block 3123
Tract: 020300
Blockgroup: 1
Block 1000
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1020
Block 1060
Blockgroup: 2
Block 2000
Block 2001
Block 2003
Block 2004
Block 2005
Block 2006
Block 2011
Block 2012
Block 2013
Block 2014
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2038
Block 2039
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3010
Block 3011
Block 3012
Block 3013
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Tract: 020400
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2065
Block 2070
Block 2071
Block 2072
Block 2079
Block 2080
Block 2081
Blockgroup: 3
Block 3000
Block 3001
Blockgroup: 4
Block 4000
Block 4003
Blockgroup: 5
Tract: 020600
Blockgroup: 1
Block 1000
Tract: 020900
Blockgroup: 1
Block 1019
Block 1022
Block 1023
Block 1024
Block 1025
Blockgroup: 2
Block 2009
Block 2010
Block 2012
Block 2013
Blockgroup: 5
Block 5021
Block 5022
Tract: 021000
Tract: 021100
Tract: 021200
Tract: 021800
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2012
Block 2013
Block 2014
Tract: 024000
Tract: 024101
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1068
Block 1069
Block 1070
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2018
Block 2022
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2075
Block 2076
Block 2077
Block 2081
Block 2082
Block 2083
Block 2084
Block 2085
Block 2087
Block 2088
Block 2089
Tract: 024300
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Block 3048
Block 3049
Block 3050
Block 3051
Block 3052
Block 3053
Block 3054
Block 3055
Block 3056
Block 3057
Block 3058
Block 3059
Block 3060
Block 3061
Block 3062
Block 3063
Block 3064
Block 3065
Block 3066
Block 3068
Block 3070
Block 3071
Block 3072
Block 3073
Block 3074
Block 3075
Block 3076
Block 3077
Block 3078
Block 3079
Block 3080
Block 3081
Block 3082
Block 3083
Block 3084
Block 3085
Block 3086
Block 3087
Block 3088
Block 3089
Block 3090
Block 3091
Block 3092
Block 3093
Block 3094
Block 3095
Block 3096
Block 3097
Block 3099
Block 3100
Block 3103
Block 3107
Block 3108
Block 3127
Block 3128
Block 3140
Block 3141
Block 3142
Whiteside County
Tract: 000100
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Block 3048
Block 3049
Block 3050
Block 3051
Block 3052
Blockgroup: 4
Tract: 000200
Blockgroup: 1
Blockgroup: 2
Block 2012
Block 2013
Block 2019
Block 2078
Block 2079
Block 2080
Block 2081
Block 2082
Block 2083
Block 2084
Block 2085
Block 2086
Block 2087
Block 2088
Block 2089
Block 2090
Block 2091
Block 2092
Block 2093
Block 2094
Block 2095
Block 2096
Block 2097
Block 2098
Block 2099
Block 2100
Block 2101
Block 2102
Block 2103
Block 2104
Block 2105
Block 2106
Block 2107
Block 2108
Block 2109
Block 2110
Block 2111
Block 2112
Block 2113
Block 2114
Block 2115
Block 2116
Block 2117
Block 2120
Block 2121
Block 2122
Block 2123
Block 2124
Block 2125
Block 2126
Block 2127
Block 2128
Block 2129
Block 2130
Block 2131
Block 2132
Block 2133
Block 2134
Block 2135
Block 2136
Blockgroup: 3
Tract: 000300
Tract: 000400
Tract: 000500
Tract: 000600
Tract: 000700
Tract: 000800
Tract: 000900
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Block 3048
Block 3049
Block 3050
Block 3051
Block 3052
Block 3053
Block 3054
Blockgroup: 4
Tract: 001000
Tract: 001100
Tract: 001200
Tract: 001300
Tract: 001400
Tract: 001500
Tract: 001600
Tract: 001700
Tract: 001800
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.72

(10 ILCS 91/10.72)
Sec. 10.72. Representative District No. 72. Representative District No. 72 is comprised of:

District: 72
Rock Island County
Tract: 020200
Blockgroup: 2
Block 2001
Blockgroup: 3
Block 3056
Tract: 020300
Blockgroup: 1
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1017
Block 1018
Block 1019
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1061
Block 1062
Block 1063
Blockgroup: 2
Block 2002
Block 2007
Block 2008
Block 2009
Block 2010
Block 2015
Block 2037
Blockgroup: 3
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Blockgroup: 4
Tract: 020400
Blockgroup: 2
Block 2063
Block 2064
Block 2066
Block 2067
Block 2068
Block 2069
Block 2073
Block 2074
Block 2075
Block 2076
Block 2077
Block 2078
Block 2082
Block 2083
Blockgroup: 3
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Block 3045
Block 3046
Blockgroup: 4
Block 4001
Block 4002
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Tract: 020600
Blockgroup: 1
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Tract: 020700
Tract: 020800
Tract: 020900
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1020
Block 1021
Block 1026
Block 1027
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2011
Blockgroup: 3
Blockgroup: 4
Blockgroup: 5
Block 5000
Block 5001
Block 5002
Block 5003
Block 5004
Block 5005
Block 5006
Block 5007
Block 5008
Block 5009
Block 5010
Block 5011
Block 5012
Block 5013
Block 5014
Block 5015
Block 5016
Block 5017
Block 5018
Block 5019
Block 5020
Tract: 021300
Tract: 021400
Tract: 021500
Tract: 021600
Tract: 021700
Tract: 021800
Blockgroup: 1
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Blockgroup: 2
Block 2011
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Blockgroup: 3
Tract: 021900
Tract: 022000
Tract: 022100
Tract: 022200
Tract: 022300
Tract: 022600
Tract: 022800
Tract: 022900
Tract: 023000
Tract: 023100
Tract: 023200
Tract: 023300
Tract: 023500
Tract: 023600
Tract: 023700
Tract: 024101
Blockgroup: 1
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Blockgroup: 2
Block 2017
Block 2019
Block 2020
Block 2021
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Block 2070
Block 2071
Block 2072
Block 2073
Block 2074
Block 2078
Block 2079
Block 2080
Block 2086
Tract: 024102
Tract: 024103
Tract: 024200
Tract: 024300
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3067
Block 3069
Block 3098
Block 3101
Block 3102
Block 3104
Block 3105
Block 3106
Block 3109
Block 3110
Block 3111
Block 3112
Block 3113
Block 3114
Block 3115
Block 3116
Block 3117
Block 3118
Block 3119
Block 3120
Block 3121
Block 3122
Block 3123
Block 3124
Block 3125
Block 3126
Block 3129
Block 3130
Block 3131
Block 3132
Block 3133
Block 3134
Block 3135
Block 3136
Block 3137
Block 3138
Block 3139
Block 3143
Block 3144
Tract: 024400
Tract: 024500
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.73

(10 ILCS 91/10.73)
Sec. 10.73. Representative District No. 73. Representative District No. 73 is comprised of:

District: 73
Bureau County
Tract: 965000
Blockgroup: 5
Block 5052
Block 5053
Block 5054
Block 5055
Block 5056
Block 5057
Block 5070
Block 5071
Block 5072
Block 5073
Block 5074
Block 5075
Block 5076
Block 5077
Block 5080
Block 5082
Block 5083
Block 5084
Block 5085
Block 5091
Block 5092
Block 5093
Block 5094
Block 5095
Block 5105
Block 5106
Block 5107
Block 5110
Block 5111
Block 5112
Block 5141
Block 5142
Block 5155
Block 5156
Block 5157
Block 5158
Block 5160
Block 5161
Block 5162
Block 5163
Block 5174
Block 5178
Block 5179
Block 5180
Block 5181
Block 5182
Block 5184
Block 5185
Block 5186
Block 5187
Tract: 965400
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1031
Block 1032
Blockgroup: 3
Block 3059
Block 3061
Block 3062
Block 3063
Tract: 965500
Blockgroup: 1
Block 1004
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1087
Block 1088
Block 1089
Block 1090
Block 1091
Block 1092
Block 1093
Block 1094
Block 1095
Block 1096
Block 1097
Block 1098
Block 1099
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2029
Block 2030
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Block 2070
Block 2071
Block 2072
Block 2073
Block 2074
Block 2075
Block 2076
Block 2077
Block 2078
Block 2079
Block 2080
Block 2081
Block 2082
Block 2083
Block 2084
Block 2085
Block 2086
Block 2087
Block 2088
Block 2089
Block 2090
Block 2091
Block 2092
Block 2093
Block 2094
Block 2095
Block 2096
Block 2097
Block 2098
Block 2099
Block 2100
Block 2101
Block 2102
Block 2103
Block 2104
Block 2105
Block 2106
Block 2107
Block 2108
Block 2109
Block 2110
Block 2111
Block 2112
Block 2113
Block 2114
Block 2115
Block 2116
Block 2117
Block 2118
Block 2119
Block 2120
Block 2121
Block 2122
Block 2123
Block 2124
Block 2125
Block 2126
Blockgroup: 3
Blockgroup: 4
Tract: 965600
Blockgroup: 1
Block 1172
Block 1174
Block 1176
Block 1181
Block 1213
Block 1214
Block 1215
Block 1216
Block 1217
Block 1218
Block 1225
Block 1226
Block 1227
Block 1228
Block 1236
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Block 3048
Block 3049
Block 3050
Block 3051
Block 3052
Block 3053
Block 3054
Block 3055
Block 3056
Block 3057
Block 3058
Block 3059
Block 3060
Block 3061
Block 3062
Block 3063
Block 3064
Block 3065
Block 3066
Block 3067
Block 3068
Block 3069
Block 3070
Block 3071
Block 3072
Block 3073
Block 3074
Block 3075
Block 3076
Block 3077
Block 3078
Block 3079
Block 3080
Block 3081
Block 3082
Block 3083
Block 3084
Block 3085
Block 3086
Block 3087
Block 3088
Block 3089
Block 3090
Block 3091
Block 3092
Block 3093
Block 3094
Block 3095
Block 3096
Block 3097
Block 3098
Block 3099
Block 3100
Block 3101
Block 3102
Block 3103
Block 3104
Block 3105
Block 3106
Block 3107
Block 3108
Block 3109
Block 3110
Block 3111
Block 3112
Block 3113
Block 3114
Block 3115
Block 3116
Block 3117
Block 3118
Block 3119
Block 3120
Block 3121
Block 3122
Block 3123
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4038
Block 4039
Block 4040
Block 4041
Block 4042
Block 4043
Block 4044
Block 4045
Block 4046
Block 4047
Block 4048
Block 4049
Block 4050
Block 4051
Block 4052
Block 4053
Block 4054
Block 4055
Block 4056
Block 4057
Block 4058
Block 4059
Block 4060
Block 4061
Block 4066
Block 4067
Block 4068
Block 4069
Block 4071
Block 4072
Block 4073
Block 4074
Block 4075
Block 4076
Block 4077
Block 4078
Block 4079
Block 4080
Block 4081
Block 4082
Block 4083
Block 4084
Block 4085
Block 4086
Block 4087
Block 4088
Block 4089
Block 4090
Block 4091
Block 4092
Block 4093
Block 4094
Block 4095
Block 4096
Block 4097
Block 4098
Block 4099
Block 4100
Block 4101
Block 4102
Block 4103
Block 4104
Block 4105
Block 4106
Block 4107
Block 4108
Block 4109
Block 4110
Block 4111
Block 4112
Block 4113
Block 4114
Block 4115
Block 4116
Block 4117
Block 4118
Block 4119
Block 4120
Block 4121
Block 4122
Block 4123
Block 4124
Block 4125
Block 4126
Block 4127
Block 4128
Block 4129
Block 4130
Block 4131
Block 4132
Block 4133
Block 4134
Block 4135
Block 4136
Block 4137
Block 4138
Block 4139
Block 4140
Block 4141
Block 4142
Block 4143
Block 4144
Block 4145
Block 4146
Block 4147
Block 4148
Block 4149
Block 4150
LaSalle County
Tract: 964100
Blockgroup: 2
Blockgroup: 3
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3045
Block 3046
Block 3047
Block 3048
Block 3059
Block 3065
Block 3066
Block 3067
Block 3068
Block 3069
Block 3070
Block 3071
Block 3072
Block 3073
Block 3074
Block 3075
Block 3076
Block 3077
Block 3078
Block 3079
Block 3080
Block 3081
Block 3082
Block 3083
Block 3084
Block 3085
Block 3086
Block 3087
Block 3088
Block 3089
Block 3090
Block 3091
Block 3092
Block 3093
Block 3094
Block 3095
Block 3096
Block 3097
Block 3098
Block 3099
Block 3100
Block 3101
Block 3102
Block 3103
Block 3104
Block 3105
Block 3106
Block 3107
Block 3108
Block 3109
Block 3110
Block 3111
Block 3112
Block 3113
Block 3114
Block 3115
Block 3116
Block 3117
Block 3118
Block 3119
Block 3120
Block 3121
Block 3122
Block 3123
Block 3124
Block 3125
Block 3126
Block 3127
Block 3128
Block 3129
Block 3130
Block 3131
Block 3132
Block 3133
Block 3134
Block 3135
Block 3136
Block 3137
Block 3138
Block 3139
Block 3140
Block 3141
Block 3142
Block 3143
Block 3144
Block 3145
Block 3146
Block 3147
Block 3148
Block 3149
Block 3150
Block 3151
Block 3152
Block 3153
Block 3154
Block 3155
Block 3156
Block 3157
Block 3158
Block 3159
Block 3160
Block 3161
Block 3162
Block 3163
Block 3164
Block 3165
Block 3166
Block 3167
Block 3168
Block 3169
Block 3170
Block 3171
Block 3172
Block 3173
Block 3174
Block 3175
Block 3176
Block 3177
Block 3178
Block 3179
Block 3180
Block 3181
Block 3182
Block 3183
Block 3184
Block 3185
Block 3186
Block 3187
Block 3188
Block 3189
Block 3190
Block 3191
Block 3192
Block 3193
Block 3194
Block 3195
Block 3196
Block 3197
Block 3198
Block 3199
Block 3200
Block 3201
Block 3202
Block 3203
Block 3204
Block 3205
Block 3206
Block 3207
Block 3208
Block 3209
Block 3210
Block 3211
Block 3212
Block 3213
Block 3214
Block 3215
Block 3216
Block 3217
Block 3218
Block 3219
Block 3220
Block 3221
Block 3222
Block 3223
Block 3224
Block 3225
Block 3226
Block 3227
Block 3228
Block 3229
Block 3230
Block 3231
Block 3232
Block 3233
Block 3234
Block 3235
Block 3236
Block 3237
Block 3238
Block 3239
Block 3240
Block 3241
Block 3242
Block 3243
Block 3244
Block 3245
Block 3246
Block 3247
Block 3248
Block 3249
Block 3250
Block 3251
Block 3252
Block 3253
Block 3254
Block 3255
Block 3256
Block 3257
Block 3258
Block 3259
Block 3260
Block 3261
Block 3262
Block 3263
Block 3264
Block 3265
Block 3266
Block 3267
Block 3268
Block 3269
Block 3270
Block 3271
Block 3272
Marshall County
Peoria County
Tract: 002800
Blockgroup: 3
Block 3005
Block 3021
Block 3022
Block 3041
Tract: 002900
Blockgroup: 1
Block 1000
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3013
Tract: 003101
Blockgroup: 1
Block 1000
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Blockgroup: 2
Block 2020
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Tract: 003102
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1023
Block 1026
Block 1027
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Tract: 003200
Tract: 003300
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2026
Tract: 003401
Tract: 003402
Tract: 003601
Tract: 003602
Tract: 003700
Tract: 003800
Tract: 003900
Tract: 004000
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1087
Block 1088
Block 1089
Block 1090
Block 1091
Block 1092
Block 1093
Block 1094
Block 1095
Block 1096
Block 1097
Block 1098
Block 1099
Block 1100
Block 1101
Block 1102
Block 1103
Block 1104
Block 1105
Block 1106
Block 1111
Block 1112
Block 1113
Block 1114
Block 1115
Block 1116
Block 1119
Block 1120
Block 1122
Block 1124
Block 1125
Block 1126
Block 1127
Block 1128
Block 1129
Blockgroup: 3
Tract: 004101
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2061
Blockgroup: 3
Tract: 004102
Blockgroup: 1
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Blockgroup: 2
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Tract: 004200
Blockgroup: 2
Block 2003
Block 2005
Tract: 004500
Blockgroup: 1
Block 1005
Block 1006
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3015
Block 3016
Tract: 004902
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2027
Block 2028
Stark County
Woodford County
Tract: 030100
Blockgroup: 1
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1090
Block 1091
Block 1092
Block 1093
Block 1094
Block 1095
Block 1096
Block 1097
Block 1098
Block 1099
Block 1100
Block 1101
Block 1102
Block 1122
Block 1123
Block 1124
Block 1128
Block 1129
Block 1130
Block 1131
Block 1132
Block 1134
Block 1135
Block 1136
Blockgroup: 2
Blockgroup: 3
Tract: 030300
Blockgroup: 1
Block 1089
Block 1090
Block 1092
Block 1093
Block 1094
Block 1095
Block 1098
Block 1099
Block 1101
Block 1138
Block 1139
Block 1140
Block 1141
Block 1147
Block 1148
Block 1152
Block 1153
Block 1154
Block 1155
Block 1156
Block 1157
Block 1158
Block 1159
Block 1160
Block 1161
Block 1162
Block 1163
Block 1164
Block 1165
Block 1166
Block 1167
Block 1168
Block 1169
Block 1170
Block 1172
Block 1173
Block 1174
Block 1175
Block 1176
Block 1177
Block 1178
Block 1181
Block 1182
Block 1183
Block 1184
Block 1185
Block 1186
Block 1187
Block 1188
Block 1189
Block 1190
Block 1191
Block 1192
Block 1193
Block 1194
Block 1195
Block 1196
Block 1197
Block 1198
Block 1199
Block 1202
Block 1203
Block 1204
Block 1205
Block 1206
Block 1207
Block 1208
Block 1223
Tract: 030400
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Block 4030
Block 4031
Block 4032
Block 4033
Block 4034
Block 4035
Block 4036
Block 4037
Block 4038
Block 4039
Block 4040
Block 4041
Block 4042
Block 4043
Block 4044
Block 4045
Block 4046
Block 4047
Block 4048
Block 4049
Block 4050
Block 4051
Block 4052
Block 4053
Block 4054
Block 4055
Block 4056
Block 4057
Block 4058
Block 4059
Block 4060
Block 4061
Block 4062
Block 4063
Block 4064
Block 4065
Block 4066
Block 4067
Block 4068
Block 4069
Block 4070
Block 4071
Block 4072
Block 4073
Block 4074
Block 4075
Block 4076
Block 4077
Block 4078
Block 4079
Block 4080
Block 4081
Block 4082
Block 4083
Block 4084
Block 4085
Block 4086
Block 4087
Block 4088
Block 4089
Block 4090
Block 4091
Block 4092
Block 4093
Block 4094
Block 4095
Block 4096
Block 4097
Block 4098
Block 4099
Block 4100
Block 4101
Block 4102
Block 4103
Block 4104
Block 4105
Block 4106
Block 4107
Block 4108
Block 4109
Block 4110
Block 4111
Block 4112
Block 4113
Block 4114
Block 4115
Block 4116
Block 4117
Tract: 030501
Tract: 030502
Tract: 030601
Blockgroup: 3
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3013
Block 3014
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.74

(10 ILCS 91/10.74)
Sec. 10.74. Representative District No. 74. Representative District No. 74 is comprised of:

District: 74
Bureau County
Tract: 964700
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1089
Blockgroup: 2
Blockgroup: 3
Tract: 964800
Tract: 964900
Blockgroup: 1
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1064
Block 1065
Block 1069
Block 1070
Block 1071
Block 1095
Block 1096
Block 1097
Block 1098
Block 1099
Block 1100
Block 1101
Block 1102
Block 1103
Block 1104
Block 1105
Block 1106
Block 1107
Block 1108
Block 1109
Block 1110
Block 1111
Block 1112
Block 1113
Block 1114
Block 1115
Block 1116
Block 1117
Block 1118
Block 1119
Block 1120
Block 1121
Blockgroup: 2
Blockgroup: 3
Tract: 965000
Blockgroup: 1
Block 1006
Tract: 965300
Tract: 965400
Blockgroup: 1
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Block 3048
Block 3049
Block 3050
Block 3051
Block 3052
Block 3053
Block 3054
Block 3055
Block 3056
Block 3057
Block 3058
Block 3060
Block 3064
Tract: 965500
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1005
Block 1006
Block 1007
Blockgroup: 2
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2031
Block 2032
Block 2033
Tract: 965600
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1087
Block 1088
Block 1089
Block 1090
Block 1091
Block 1092
Block 1093
Block 1094
Block 1095
Block 1096
Block 1097
Block 1098
Block 1099
Block 1100
Block 1101
Block 1102
Block 1103
Block 1104
Block 1105
Block 1106
Block 1107
Block 1108
Block 1109
Block 1110
Block 1111
Block 1112
Block 1113
Block 1114
Block 1115
Block 1116
Block 1117
Block 1118
Block 1119
Block 1120
Block 1121
Block 1122
Block 1123
Block 1124
Block 1125
Block 1126
Block 1127
Block 1128
Block 1129
Block 1130
Block 1131
Block 1132
Block 1133
Block 1134
Block 1135
Block 1136
Block 1137
Block 1138
Block 1139
Block 1140
Block 1141
Block 1142
Block 1143
Block 1144
Block 1145
Block 1146
Block 1147
Block 1148
Block 1149
Block 1150
Block 1151
Block 1152
Block 1153
Block 1154
Block 1155
Block 1156
Block 1157
Block 1158
Block 1159
Block 1160
Block 1161
Block 1162
Block 1163
Block 1164
Block 1165
Block 1166
Block 1167
Block 1168
Block 1169
Block 1170
Block 1171
Block 1173
Block 1175
Block 1177
Block 1178
Block 1179
Block 1180
Block 1182
Block 1183
Block 1184
Block 1185
Block 1186
Block 1187
Block 1188
Block 1189
Block 1190
Block 1191
Block 1192
Block 1193
Block 1194
Block 1195
Block 1196
Block 1197
Block 1198
Block 1199
Block 1200
Block 1201
Block 1202
Block 1203
Block 1204
Block 1205
Block 1206
Block 1207
Block 1208
Block 1209
Block 1210
Block 1211
Block 1212
Block 1219
Block 1220
Block 1221
Block 1222
Block 1223
Block 1224
Block 1229
Block 1230
Block 1231
Block 1232
Block 1233
Block 1234
Block 1235
Block 1237
Blockgroup: 2
Blockgroup: 3
Block 3003
Block 3004
Block 3005
Blockgroup: 4
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Block 4030
Block 4031
Block 4032
Block 4033
Block 4034
Block 4035
Block 4036
Block 4037
Block 4062
Block 4063
Block 4064
Block 4065
Block 4070
Henry County
Tract: 030201
Blockgroup: 1
Block 1026
Block 1027
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Blockgroup: 2
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Block 2070
Block 2071
Block 2072
Block 2073
Block 2074
Block 2075
Block 2076
Block 2079
Block 2080
Blockgroup: 3
Blockgroup: 4
Tract: 030202
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1087
Block 1088
Block 1089
Block 1090
Block 1091
Block 1092
Block 1093
Block 1094
Block 1095
Block 1096
Block 1097
Block 1098
Block 1099
Block 1100
Block 1101
Block 1102
Block 1103
Block 1104
Block 1105
Block 1106
Block 1107
Block 1108
Block 1109
Block 1110
Block 1111
Block 1112
Block 1113
Block 1114
Block 1115
Block 1116
Block 1117
Block 1118
Block 1119
Block 1120
Block 1121
Block 1122
Block 1123
Block 1124
Block 1125
Block 1126
Block 1127
Block 1128
Block 1129
Block 1130
Block 1131
Block 1132
Block 1133
Block 1134
Block 1135
Block 1136
Block 1137
Block 1138
Block 1139
Block 1140
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Blockgroup: 5
Tract: 030203
Blockgroup: 1
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1074
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2012
Blockgroup: 3
Tract: 030300
Tract: 030400
Tract: 030500
Tract: 030600
Tract: 030800
Tract: 030900
Tract: 031000
Tract: 031100
Tract: 031200
Knox County
Tract: 000100
Tract: 000200
Tract: 000300
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Blockgroup: 5
Blockgroup: 6
Block 6000
Block 6001
Block 6002
Block 6003
Block 6004
Block 6005
Block 6006
Block 6009
Block 6010
Block 6011
Block 6016
Tract: 000400
Tract: 000500
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Blockgroup: 5
Block 5000
Blockgroup: 6
Tract: 000600
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4025
Tract: 000700
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2004
Blockgroup: 3
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Tract: 001100
Blockgroup: 2
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Tract: 001200
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1060
Block 1061
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1087
Block 1088
Block 1089
Block 1090
Block 1091
Block 1092
Block 1093
Block 1094
Block 1095
Block 1096
Block 1097
Block 1098
Block 1099
Block 1100
Block 1101
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2035
Block 2038
Block 2039
Block 2040
Block 2041
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Tract: 001300
Tract: 001400
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1022
Block 1023
Block 1024
Block 1031
Block 1118
Block 1119
Block 1120
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Block 2070
Block 2071
Block 2072
Block 2073
Block 2074
Block 2075
Block 2076
Block 2077
Block 2078
Block 2079
Block 2080
Block 2081
Block 2082
Block 2083
Block 2084
Block 2085
Block 2086
Block 2087
Block 2088
Block 2089
Block 2090
Block 2091
Block 2092
Block 2093
Block 2094
Block 2095
Block 2096
Block 2097
Block 2098
Block 2099
Block 2100
Block 2101
Block 2102
Block 2104
Block 2105
Block 2106
Block 2107
Block 2108
Block 2109
Block 2110
Block 2111
Block 2112
Block 2113
Block 2114
Block 2115
Block 2116
Block 2117
Block 2118
Block 2119
Block 2120
Block 2121
Block 2122
Block 2123
Block 2124
Block 2125
Block 2126
Block 2131
Block 2132
Block 2133
Block 2134
Block 2135
Block 2136
Block 2137
Block 2138
Block 2139
Block 2140
Block 2141
Block 2142
Block 2145
Block 2146
Block 2147
Tract: 001500
Blockgroup: 5
Block 5000
Block 5001
Block 5002
Block 5003
Block 5008
Block 5009
Block 5010
Block 5011
Block 5012
Block 5013
Block 5029
Tract: 001600
Lee County
Tract: 000700
Blockgroup: 2
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2042
Block 2043
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Block 2070
Block 2071
Block 2072
Block 2073
Block 2074
Block 2075
Block 2076
Block 2077
Block 2078
Block 2079
Block 2080
Block 2081
Block 2082
Block 2083
Block 2084
Block 2085
Block 2086
Block 2087
Block 2088
Block 2089
Block 2090
Block 2091
Block 2092
Block 2093
Block 2094
Block 2095
Block 2096
Block 2097
Block 2098
Block 2099
Block 2100
Block 2101
Block 2102
Block 2103
Block 2104
Block 2105
Block 2106
Block 2107
Block 2108
Block 2109
Block 2110
Block 2111
Block 2112
Block 2113
Block 2114
Block 2115
Block 2116
Block 2117
Block 2118
Block 2119
Block 2120
Block 2121
Block 2122
Block 2123
Block 2124
Block 2125
Block 2126
Block 2127
Block 2128
Block 2129
Block 2130
Block 2131
Block 2132
Block 2133
Block 2134
Block 2135
Block 2136
Block 2137
Block 2138
Block 2139
Block 2140
Block 2141
Block 2142
Block 2143
Block 2144
Block 2145
Block 2146
Block 2147
Block 2148
Block 2149
Block 2150
Block 2151
Block 2152
Block 2153
Block 2154
Block 2155
Block 2156
Block 2157
Block 2158
Block 2159
Block 2160
Block 2161
Block 2162
Block 2163
Block 2164
Block 2165
Block 2166
Block 2167
Block 2168
Block 2169
Block 2170
Block 2171
Block 2172
Block 2173
Block 2174
Block 2175
Block 2176
Block 2177
Block 2178
Block 2179
Block 2180
Block 2181
Block 2182
Block 2183
Block 2184
Block 2185
Block 2186
Block 2187
Block 2188
Block 2189
Block 2190
Block 2191
Block 2192
Block 2193
Block 2194
Block 2195
Block 2196
Block 2197
Block 2198
Block 2199
Block 2200
Block 2201
Block 2202
Block 2203
Block 2204
Block 2205
Block 2206
Block 2207
Block 2208
Block 2209
Block 2210
Block 2211
Block 2212
Block 2213
Block 2214
Block 2215
Block 2216
Block 2217
Block 2218
Block 2219
Block 2220
Block 2221
Block 2222
Blockgroup: 3
Tract: 000800
Blockgroup: 1
Block 1013
Block 1015
Block 1016
Block 1017
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1068
Block 1069
Block 1104
Block 1105
Block 1106
Block 1107
Block 1108
Block 1109
Block 1110
Block 1111
Block 1112
Block 1113
Block 1114
Block 1115
Block 1116
Block 1117
Block 1118
Block 1119
Block 1120
Block 1121
Block 1122
Block 1123
Block 1132
Block 1133
Blockgroup: 2
Block 2010
Block 2011
Block 2029
Block 2030
Block 2031
Blockgroup: 3
Blockgroup: 4
Block 4038
Block 4039
Block 4041
Block 4042
Block 4043
Block 4044
Block 4045
Block 4046
Block 4047
Block 4048
Block 4049
Block 4050
Block 4051
Block 4052
Block 4053
Block 4054
Block 4055
Block 4056
Block 4057
Block 4058
Block 4059
Block 4060
Block 4061
Block 4062
Block 4063
Block 4064
Block 4065
Block 4066
Block 4077
Block 4079
Block 4080
Block 4081
Block 4082
Block 4083
Block 4084
Block 4088
Block 4089
Block 4090
Block 4091
Block 4092
Block 4093
Block 4094
Block 4095
Block 4096
Block 4097
Block 4098
Block 4099
Block 4100
Block 4101
Block 4102
Block 4103
Block 4104
Block 4105
Block 4106
Block 4107
Block 4108
Block 4109
Block 4110
Block 4111
Block 4112
Block 4113
Block 4114
Block 4115
Block 4116
Block 4117
Block 4118
Block 4119
Block 4120
Block 4121
Block 4122
Block 4123
Block 4124
Block 4125
Block 4126
Block 4127
Block 4128
Block 4129
Block 4130
Block 4131
Block 4132
Block 4133
Block 4134
Block 4135
Block 4136
Block 4137
Block 4138
Block 4139
Block 4140
Block 4141
Block 4142
Block 4143
Block 4144
Block 4145
Block 4146
Block 4147
Block 4148
Block 4149
Block 4150
Block 4151
Block 4152
Block 4153
Block 4154
Block 4155
Block 4156
Block 4157
Block 4158
Block 4159
Block 4160
Block 4161
Block 4162
Block 4163
Block 4164
Block 4165
Block 4166
Block 4167
Block 4168
Block 4169
Block 4170
Block 4171
Block 4172
Block 4173
Block 4174
Block 4175
Block 4176
Block 4177
Block 4178
Block 4179
Block 4180
Block 4181
Block 4182
Block 4183
Block 4184
Block 4185
Block 4186
Block 4187
Block 4188
Block 4189
Block 4190
Block 4191
Block 4192
Block 4193
Block 4194
Block 4195
Block 4196
Block 4197
Block 4198
Block 4199
Block 4200
Block 4201
Block 4202
Block 4203
Block 4204
Block 4205
Block 4206
Block 4207
Block 4208
Block 4209
Block 4210
Block 4211
Block 4212
Block 4213
Block 4214
Block 4215
Block 4216
Block 4217
Block 4218
Block 4219
Block 4220
Block 4222
Block 4223
Block 4224
Block 4225
Block 4226
Tract: 000900
Blockgroup: 4
Block 4007
Block 4016
Block 4026
Block 4027
Block 4028
Block 4036
Block 4037
Block 4039
Block 4040
Block 4041
Block 4042
Block 4043
Block 4044
Block 4045
Block 4046
Block 4047
Block 4048
Block 4049
Block 4050
Block 4051
Block 4052
Block 4056
Block 4064
Block 4065
Block 4066
Block 4067
Block 4068
Block 4069
Block 4070
Block 4071
Block 4072
Block 4073
Block 4074
Block 4075
Block 4076
Block 4077
Block 4078
Block 4079
Block 4080
Block 4081
Block 4082
Block 4083
Block 4084
Block 4085
Block 4086
Block 4087
Block 4088
Block 4089
Block 4090
Block 4091
Block 4092
Block 4093
Block 4094
Block 4095
Block 4096
Block 4097
Block 4098
Block 4099
Block 4100
Block 4101
Block 4105
Block 4106
Block 4109
Mercer County
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.75

(10 ILCS 91/10.75)
Sec. 10.75. Representative District No. 75. Representative District No. 75 is comprised of:

District: 75
Grundy County
Tract: 000102
Tract: 000103
Tract: 000200
Tract: 000300
Tract: 000400
Tract: 000500
Tract: 000600
Blockgroup: 1
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1071
Block 1072
Block 1073
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1087
Block 1088
Block 1089
Block 1090
Block 1091
Block 1092
Block 1093
Block 1094
Block 1095
Block 1096
Block 1097
Block 1098
Block 1099
Block 1100
Block 1101
Block 1102
Block 1103
Block 1104
Block 1105
Block 1106
Block 1107
Block 1108
Block 1109
Block 1110
Block 1111
Block 1112
Block 1113
Block 1114
Block 1115
Block 1116
Block 1117
Block 1118
Block 1119
Block 1120
Block 1121
Block 1122
Block 1123
Block 1124
Block 1125
Block 1126
Block 1127
Block 1128
Block 1129
Block 1130
Block 1131
Block 1132
Block 1133
Block 1134
Block 1135
Block 1142
Block 1143
Block 1152
Block 1153
Block 1154
Block 1155
Block 1156
Block 1157
Block 1158
Block 1159
Block 1160
Block 1161
Block 1162
Block 1163
Block 1164
Block 1165
Block 1166
Block 1167
Block 1168
Block 1169
Block 1170
Block 1171
Block 1172
Block 1173
Block 1174
Block 1175
Block 1176
Block 1177
Block 1178
Block 1179
Block 1180
Block 1181
Block 1182
Block 1183
Block 1184
Block 1185
Block 1186
Block 1187
Block 1188
Block 1189
Block 1190
Block 1191
Block 1192
Block 1193
Block 1194
Block 1195
Block 1196
Block 1197
Block 1198
Block 1199
Block 1200
Block 1201
Block 1202
Block 1203
Block 1204
Block 1205
Block 1206
Block 1207
Block 1208
Block 1209
Block 1210
Block 1211
Block 1212
Block 1213
Block 1214
Block 1215
Block 1216
Block 1217
Block 1218
Block 1219
Block 1220
Block 1221
Block 1222
Block 1223
Block 1224
Block 1225
Block 1226
Block 1227
Block 1228
Block 1229
Block 1230
Block 1231
Block 1232
Block 1233
Block 1234
Block 1235
Block 1236
Block 1237
Block 1238
Block 1239
Block 1240
Block 1241
Block 1242
Block 1243
Block 1244
Block 1245
Block 1246
Block 1247
Block 1248
Block 1249
Block 1252
Block 1261
Block 1262
Block 1263
Block 1264
Block 1265
Block 1266
Block 1267
Block 1268
Block 1269
Block 1270
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Block 3048
Block 3049
Block 3050
Block 3051
Block 3052
Block 3053
Block 3054
Block 3055
Block 3056
Block 3057
Block 3058
Block 3059
Block 3060
Block 3061
Block 3062
Block 3063
Block 3064
Block 3065
Block 3066
Block 3067
Block 3068
Block 3069
Block 3070
Block 3071
Block 3072
Block 3073
Block 3074
Block 3075
Block 3076
Block 3077
Block 3078
Block 3079
Block 3080
Block 3081
Block 3082
Block 3083
Block 3084
Block 3085
Block 3086
Block 3087
Block 3088
Block 3089
Block 3090
Block 3091
Block 3092
Block 3093
Block 3094
Block 3095
Block 3096
Block 3097
Block 3098
Block 3099
Block 3100
Block 3101
Block 3102
Block 3103
Block 3104
Block 3105
Block 3106
Block 3107
Block 3108
Block 3109
Block 3110
Block 3111
Block 3112
Block 3113
Block 3114
Block 3115
Block 3116
Block 3117
Block 3118
Block 3119
Block 3120
Block 3121
Block 3122
Block 3123
Block 3124
Block 3125
Block 3126
Block 3127
Block 3128
Block 3129
Block 3130
Block 3131
Block 3132
Block 3133
Block 3134
Block 3135
Block 3136
Block 3137
Block 3138
Block 3139
Block 3140
Block 3141
Block 3142
Block 3143
Block 3144
Block 3145
Block 3146
Block 3147
Block 3148
Block 3149
Block 3150
Block 3151
Block 3152
Block 3153
Block 3154
Block 3155
Block 3156
Block 3157
Block 3158
Block 3159
Block 3160
Block 3161
Block 3162
Block 3163
Block 3164
Block 3165
Block 3166
Block 3167
Block 3168
Block 3169
Block 3170
Block 3171
Block 3172
Block 3173
Block 3174
Block 3175
Block 3176
Block 3177
Block 3178
Block 3179
Block 3180
Block 3181
Block 3182
Block 3183
Block 3184
Block 3185
Block 3186
Block 3187
Block 3188
Block 3189
Block 3190
Block 3191
Block 3192
Block 3193
Block 3194
Block 3195
Block 3196
Block 3197
Block 3198
Block 3199
Block 3200
Block 3201
Block 3202
Block 3203
Block 3204
Block 3205
Block 3206
Block 3207
Block 3208
Block 3209
Block 3210
Block 3211
Block 3212
Block 3213
Block 3214
Block 3215
Block 3216
Block 3217
Block 3218
Block 3219
Block 3220
Block 3221
Block 3222
Block 3223
Block 3224
Block 3225
Block 3226
Block 3227
Block 3228
Block 3229
Block 3230
Block 3231
Block 3232
Block 3233
Block 3234
Block 3235
Block 3236
Block 3237
Block 3238
Block 3239
Block 3240
Block 3241
Block 3242
Block 3243
Block 3244
Block 3245
Block 3246
Block 3247
Block 3248
Block 3249
Block 3250
Block 3251
Block 3252
Block 3253
Block 3254
Block 3255
Block 3256
Block 3257
Block 3258
Block 3259
Block 3260
Block 3261
Block 3262
Block 3263
Block 3264
Block 3265
Block 3266
Block 3267
Block 3268
Block 3269
Block 3270
Block 3271
Block 3272
Block 3273
Block 3274
Block 3275
Block 3276
Block 3277
Block 3278
Block 3279
Block 3280
Block 3281
Block 3282
Block 3283
Block 3284
Block 3285
Block 3286
Block 3287
Block 3288
Block 3289
Block 3290
Block 3291
Block 3292
Block 3293
Block 3294
Block 3295
Block 3296
Block 3297
Block 3298
Block 3299
Block 3300
Block 3301
Block 3302
Block 3306
Block 3307
Block 3308
Block 3309
Block 3322
Block 3323
Block 3324
Block 3325
Block 3326
Block 3327
Block 3328
Block 3329
Block 3330
Block 3331
Block 3332
Block 3333
Block 3334
Block 3335
Block 3336
Block 3337
Block 3338
Block 3339
Block 3340
Block 3341
Block 3342
Block 3343
Block 3344
Block 3345
Block 3346
Block 3347
Block 3348
Block 3349
Block 3350
Block 3351
Block 3352
Block 3353
Block 3354
Block 3355
Block 3356
Block 3357
Block 3358
Block 3359
Block 3360
Block 3361
Block 3362
Block 3363
Block 3364
Block 3365
Block 3366
Block 3367
Block 3368
Block 3369
Block 3370
Block 3371
Block 3372
Block 3373
Block 3374
Block 3375
Block 3376
Block 3377
Block 3378
Block 3379
Block 3380
Block 3381
Block 3382
Block 3383
Block 3384
Block 3389
Block 3390
Block 3391
Block 3392
Block 3393
Block 3394
Block 3395
Block 3396
Block 3397
Block 3398
Block 3399
Block 3400
Block 3401
Block 3402
Block 3403
Block 3404
Block 3405
Block 3406
Block 3407
Block 3408
Block 3409
Block 3410
Block 3411
Block 3412
Block 3413
Block 3414
Block 3415
Block 3416
Block 3417
Block 3418
Block 3419
Block 3420
Block 3421
Block 3422
Block 3423
Block 3424
Block 3425
Block 3426
Block 3427
Block 3429
Block 3430
Block 3431
Block 3432
Block 3433
Block 3434
Block 3435
Block 3436
Block 3437
Block 3438
Block 3439
Block 3440
Block 3441
Tract: 000700
Kendall County
Tract: 890102
Blockgroup: 3
Block 3041
Block 3046
Block 3065
Block 3066
Block 3067
Block 3068
Block 3069
Block 3070
Block 3071
Block 3072
Block 3073
Block 3088
Block 3089
Block 3090
Block 3094
Block 3098
Block 3100
Block 3101
Block 3102
Block 3103
Block 3108
Block 3109
Blockgroup: 4
Block 4014
Block 4015
Block 4057
Block 4070
Blockgroup: 6
Tract: 890500
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Blockgroup: 5
Blockgroup: 6
Block 6000
Block 6001
Block 6002
Block 6003
Block 6004
Block 6005
Block 6006
Block 6007
Block 6008
Block 6009
Block 6010
Block 6011
Block 6012
Block 6013
Block 6014
Block 6015
Block 6016
Block 6017
Block 6018
Block 6019
Block 6020
Block 6021
Block 6022
Block 6023
Block 6024
Block 6025
Block 6026
Block 6027
Block 6028
Block 6029
Block 6030
Block 6031
Block 6032
Block 6033
Block 6034
Block 6035
Block 6036
Block 6037
Block 6038
Block 6039
Block 6040
Block 6041
Block 6042
Block 6043
Block 6044
Block 6045
Block 6046
Block 6047
Block 6048
Block 6049
Block 6050
Block 6051
Block 6052
Block 6053
Block 6054
Block 6055
Block 6056
Block 6057
Block 6058
Block 6059
Block 6060
Block 6061
Block 6062
Block 6063
Block 6064
Block 6065
Block 6066
Block 6067
Block 6068
Block 6069
Block 6070
Block 6071
Block 6072
Block 6073
Block 6074
Block 6075
Block 6104
Block 6114
Block 6132
Block 6133
Block 6134
Block 6135
Block 6136
Block 6149
Block 6150
Block 6151
Block 6152
Block 6153
Block 6158
Block 6159
Block 6160
Block 6162
Block 6163
Block 6164
Block 6165
Block 6166
Block 6167
Block 6168
Block 6169
Block 6170
Block 6171
Block 6172
Block 6173
Block 6174
Block 6175
Block 6176
Block 6177
Block 6178
Block 6179
Block 6180
Block 6181
Block 6182
Block 6183
Block 6184
Block 6185
Block 6188
Block 6195
Block 6199
Block 6203
Block 6204
Block 6205
Block 6206
Block 6207
Block 6208
Block 6209
Block 6210
Block 6211
Block 6212
Block 6213
Block 6220
Block 6221
Block 6222
Block 6224
Block 6225
Tract: 890600
Blockgroup: 1
Block 1105
Block 1106
Block 1107
Block 1108
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2038
Block 2039
Block 2040
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Block 2072
Block 2073
Block 2074
Block 2075
Block 2076
Block 2077
Block 2078
Block 2079
Block 2080
Block 2081
Block 2082
Block 2083
Block 2084
Block 2085
Block 2086
Block 2087
Block 2088
Block 2089
Block 2090
Block 2091
Block 2092
Block 2093
Block 2094
Block 2095
Block 2096
Block 2097
Block 2098
Block 2099
Block 2100
Block 2101
Block 2102
Block 2103
Block 2104
Block 2105
Block 2106
Block 2107
Block 2108
Block 2109
Block 2110
Block 2111
Block 2112
Block 2113
Block 2114
Block 2115
Block 2116
Block 2117
Block 2118
Block 2119
Block 2120
Block 2121
Block 2122
Block 2123
Block 2124
Block 2125
Block 2126
Block 2127
Block 2128
Block 2129
Block 2130
Block 2131
Block 2132
Block 2133
Block 2134
Block 2135
Block 2136
Block 2137
Block 2138
Block 2139
Block 2140
Block 2141
Block 2142
Block 2143
Block 2144
Block 2145
Block 2146
Block 2147
Block 2148
Block 2149
Block 2150
Block 2151
Block 2152
Block 2153
Block 2154
Block 2155
Block 2156
Block 2157
Block 2158
Block 2159
Block 2160
Block 2161
Block 2162
Block 2163
Block 2164
Block 2165
Block 2166
Block 2167
Block 2169
Blockgroup: 3
Block 3004
Block 3005
Block 3006
Block 3007
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Block 3048
Block 3049
Block 3050
Block 3051
Block 3052
Block 3053
Block 3054
Block 3055
Block 3056
Block 3057
Block 3058
Block 3059
Block 3060
Block 3061
Block 3062
Block 3063
Block 3064
Block 3065
Block 3066
Block 3067
Block 3068
Block 3069
Block 3070
Block 3071
Block 3072
Block 3073
Block 3074
Block 3075
Block 3076
Block 3077
Block 3078
Block 3079
Block 3080
Block 3081
Block 3082
Block 3083
Block 3084
Block 3085
Block 3086
Block 3087
Block 3088
Block 3089
Block 3090
Block 3091
Block 3092
Block 3093
Block 3094
Block 3095
Block 3096
Block 3097
Block 3098
Block 3099
Block 3100
Block 3101
Block 3102
Block 3103
Block 3104
Block 3105
Block 3106
Block 3107
Block 3108
Block 3109
Block 3110
Block 3111
Block 3112
Block 3113
Block 3114
Block 3115
Block 3116
Block 3117
Block 3118
Block 3119
Block 3120
Block 3121
Block 3122
Block 3123
Block 3124
Block 3125
Block 3126
Block 3127
Block 3128
Block 3129
Block 3130
Block 3131
Block 3132
Block 3133
Block 3134
Block 3135
Block 3136
Block 3137
Block 3138
Block 3139
Block 3140
Block 3141
Block 3142
Block 3143
Block 3144
Block 3145
Block 3146
Block 3147
Block 3148
Block 3149
Block 3150
Block 3151
Block 3152
Block 3153
Block 3154
Block 3155
Block 3156
Block 3157
Block 3158
Block 3159
Block 3160
Block 3161
Block 3162
Block 3163
Block 3164
Block 3165
Block 3166
Block 3167
Block 3168
Block 3169
Block 3170
Block 3171
Block 3172
Block 3173
Block 3174
Block 3175
Block 3176
Block 3177
Block 3178
Block 3179
Block 3180
Block 3181
Block 3182
Block 3183
Block 3184
Block 3185
Block 3186
Block 3187
Block 3188
Block 3189
Block 3190
Block 3191
Block 3192
Block 3193
Block 3194
Block 3195
Block 3196
Block 3197
Block 3198
Block 3199
Block 3200
Block 3201
Block 3202
Block 3203
Block 3204
Block 3205
Block 3206
Block 3207
Block 3208
Block 3209
Block 3210
Block 3211
Block 3212
Block 3213
Block 3214
Block 3215
Block 3216
Block 3217
Block 3218
Block 3219
Block 3220
Block 3221
Block 3222
Block 3223
Block 3224
Block 3225
Block 3226
Block 3227
Block 3228
Block 3229
Block 3230
Block 3231
Block 3232
Block 3233
Block 3234
Block 3235
Block 3236
Block 3237
Block 3238
Block 3239
Block 3240
Block 3241
Block 3242
Block 3243
Block 3244
Block 3245
Block 3246
Block 3247
Tract: 890700
LaSalle County
Tract: 961701
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1021
Block 1022
Block 1023
Block 1026
Block 1027
Block 1028
Block 1029
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Blockgroup: 2
Block 2036
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3017
Block 3027
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Tract: 961702
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1057
Block 1076
Block 1080
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1087
Block 1088
Block 1089
Block 1090
Block 1091
Block 1092
Block 1099
Block 1105
Tract: 962300
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2062
Block 2063
Block 2066
Block 2067
Block 2068
Block 2069
Block 2070
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Block 3048
Block 3049
Block 3050
Block 3051
Block 3052
Block 3053
Block 3054
Block 3055
Block 3056
Block 3057
Block 3058
Block 3059
Block 3060
Block 3061
Block 3062
Block 3063
Block 3064
Block 3065
Block 3066
Block 3069
Block 3070
Block 3071
Block 3074
Block 3075
Block 3076
Block 3077
Blockgroup: 4
Block 4000
Block 4001
Block 4141
Block 4142
Block 4143
Block 4144
Block 4145
Block 4148
Block 4149
Block 4152
Tract: 962400
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1115
Block 1116
Block 1117
Block 1118
Block 1119
Block 1120
Block 1121
Block 1122
Block 1123
Block 1124
Block 1125
Block 1126
Block 1127
Block 1128
Block 1129
Block 1130
Block 1131
Block 1132
Block 1133
Block 1134
Block 1135
Block 1136
Block 1137
Block 1138
Block 1139
Block 1140
Block 1141
Block 1142
Block 1143
Block 1144
Block 1145
Block 1153
Block 1154
Blockgroup: 3
Tract: 963700
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2042
Block 2045
Block 2046
Block 2047
Block 2048
Block 2054
Block 2055
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Block 4030
Block 4031
Block 4032
Block 4035
Block 4036
Block 4037
Block 4046
Block 4047
Block 4048
Block 4049
Block 4050
Block 4051
Block 4052
Block 4053
Block 4054
Block 4055
Block 4056
Block 4057
Block 4059
Block 4060
Block 4061
Block 4062
Block 4063
Block 4064
Block 4065
Block 4066
Block 4067
Block 4068
Block 4069
Block 4070
Block 4071
Block 4072
Block 4073
Block 4074
Block 4075
Block 4076
Block 4077
Block 4078
Block 4079
Block 4080
Block 4081
Block 4082
Block 4083
Block 4084
Block 4087
Block 4101
Block 4102
Block 4103
Block 4104
Block 4105
Block 4106
Block 4107
Block 4108
Block 4109
Block 4110
Block 4111
Block 4112
Block 4113
Block 4114
Block 4115
Block 4116
Block 4117
Block 4118
Block 4119
Block 4120
Block 4121
Block 4122
Block 4123
Block 4124
Block 4125
Block 4126
Block 4127
Block 4128
Block 4129
Block 4130
Block 4131
Block 4132
Block 4133
Block 4134
Block 4135
Block 4136
Block 4137
Block 4138
Block 4139
Block 4140
Block 4141
Block 4142
Block 4143
Block 4144
Block 4145
Block 4146
Block 4147
Block 4148
Block 4149
Block 4150
Block 4151
Block 4152
Block 4153
Block 4154
Block 4155
Block 4156
Block 4157
Block 4158
Block 4159
Block 4160
Block 4161
Block 4162
Block 4163
Block 4164
Block 4165
Block 4166
Block 4167
Block 4168
Block 4169
Block 4170
Block 4171
Block 4198
Block 4199
Block 4200
Block 4201
Block 4202
Block 4203
Block 4204
Block 4205
Block 4206
Block 4207
Block 4210
Block 4211
Block 4212
Block 4213
Block 4214
Block 4215
Block 4216
Block 4217
Block 4218
Block 4219
Block 4223
Block 4224
Block 4225
Blockgroup: 5
Block 5000
Block 5001
Block 5002
Block 5003
Block 5004
Block 5005
Block 5006
Block 5007
Block 5008
Block 5009
Block 5010
Block 5011
Block 5012
Block 5013
Block 5014
Block 5015
Block 5021
Block 5022
Block 5023
Block 5024
Block 5025
Block 5026
Block 5027
Block 5028
Block 5029
Block 5030
Block 5031
Block 5032
Block 5033
Block 5034
Block 5035
Block 5036
Block 5037
Block 5038
Block 5039
Block 5040
Block 5041
Block 5042
Block 5043
Block 5044
Block 5045
Block 5046
Block 5047
Block 5048
Block 5049
Block 5050
Block 5051
Block 5052
Block 5053
Block 5054
Block 5055
Block 5056
Block 5057
Block 5058
Block 5059
Block 5060
Block 5061
Block 5062
Block 5063
Block 5064
Block 5065
Block 5066
Block 5067
Block 5068
Block 5069
Block 5070
Block 5071
Block 5072
Block 5073
Block 5074
Block 5075
Block 5076
Block 5085
Block 5086
Block 5087
Block 5088
Block 5089
Block 5090
Block 5091
Block 5092
Block 5093
Block 5096
Block 5097
Block 5098
Block 5099
Block 5100
Block 5101
Block 5102
Block 5103
Block 5104
Block 5105
Block 5106
Block 5107
Block 5108
Block 5109
Block 5110
Block 5111
Block 5112
Block 5113
Block 5114
Block 5115
Block 5116
Block 5117
Block 5118
Block 5119
Block 5120
Block 5121
Block 5122
Block 5123
Block 5124
Block 5125
Block 5126
Block 5127
Block 5128
Block 5129
Block 5130
Block 5131
Block 5132
Block 5133
Block 5134
Block 5135
Block 5136
Block 5137
Block 5138
Block 5139
Block 5140
Block 5141
Block 5142
Block 5143
Block 5144
Block 5145
Block 5146
Block 5147
Block 5148
Block 5149
Block 5150
Block 5168
Block 5169
Block 5170
Block 5171
Block 5172
Block 5173
Block 5174
Block 5175
Block 5176
Block 5177
Block 5178
Block 5179
Block 5180
Block 5181
Block 5182
Block 5183
Block 5184
Block 5185
Block 5186
Block 5187
Block 5188
Block 5189
Block 5190
Block 5191
Block 5192
Block 5193
Block 5194
Block 5195
Block 5196
Block 5197
Block 5198
Block 5199
Block 5200
Block 5201
Block 5202
Block 5203
Block 5204
Block 5205
Block 5206
Block 5207
Block 5208
Block 5209
Block 5210
Block 5211
Block 5212
Block 5213
Block 5214
Block 5215
Block 5216
Block 5217
Block 5218
Block 5219
Block 5220
Block 5221
Block 5222
Block 5223
Block 5224
Will County
Tract: 883303
Blockgroup: 1
Block 1002
Block 1003
Block 1004
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Blockgroup: 2
Tract: 883304
Blockgroup: 1
Block 1103
Block 1107
Block 1108
Block 1109
Block 1110
Block 1111
Block 1112
Block 1113
Block 1114
Block 1115
Block 1119
Block 1123
Block 1129
Block 1130
Block 1131
Block 1134
Tract: 883305
Blockgroup: 1
Block 1004
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1022
Block 1023
Block 1024
Block 1028
Block 1029
Block 1030
Tract: 883306
Blockgroup: 1
Block 1000
Block 1016
Blockgroup: 2
Block 2076
Block 2091
Block 2092
Tract: 883401
Tract: 883402
Tract: 884003
Tract: 884004
Tract: 884005
Tract: 884006
Tract: 980000
Blockgroup: 1
Block 1019
Block 1020
Block 1021
Block 1029
Block 1030
Block 1031
Block 1037
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.76

(10 ILCS 91/10.76)
Sec. 10.76. Representative District No. 76. Representative District No. 76 is comprised of:

District: 76
Bureau County
Tract: 964700
Blockgroup: 1
Block 1083
Block 1084
Block 1085
Block 1086
Block 1087
Block 1088
Blockgroup: 4
Tract: 964900
Blockgroup: 1
Block 1000
Block 1014
Block 1015
Block 1016
Block 1017
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1062
Block 1063
Block 1066
Block 1067
Block 1068
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1087
Block 1088
Block 1089
Block 1090
Block 1091
Block 1092
Block 1093
Block 1094
Tract: 965000
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1087
Block 1088
Block 1089
Block 1090
Block 1091
Block 1092
Block 1093
Block 1094
Block 1095
Block 1096
Block 1097
Block 1098
Block 1099
Block 1100
Block 1101
Block 1102
Block 1103
Block 1104
Block 1105
Block 1106
Block 1107
Block 1108
Block 1109
Block 1110
Block 1111
Block 1112
Block 1113
Block 1114
Block 1115
Block 1116
Block 1117
Block 1118
Block 1119
Block 1120
Block 1121
Block 1122
Block 1123
Block 1124
Block 1125
Block 1126
Block 1127
Block 1128
Block 1129
Block 1130
Block 1131
Block 1132
Block 1133
Block 1134
Block 1135
Block 1136
Block 1137
Block 1138
Block 1139
Block 1140
Block 1141
Block 1142
Block 1143
Block 1144
Block 1145
Block 1146
Block 1147
Block 1148
Block 1149
Block 1150
Block 1151
Block 1152
Block 1153
Block 1154
Block 1155
Block 1156
Block 1157
Block 1158
Block 1159
Block 1160
Block 1161
Block 1162
Block 1163
Block 1164
Block 1165
Block 1166
Block 1167
Block 1168
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Blockgroup: 5
Block 5000
Block 5001
Block 5002
Block 5003
Block 5004
Block 5005
Block 5006
Block 5007
Block 5008
Block 5009
Block 5010
Block 5011
Block 5012
Block 5013
Block 5014
Block 5015
Block 5016
Block 5017
Block 5018
Block 5019
Block 5020
Block 5021
Block 5022
Block 5023
Block 5024
Block 5025
Block 5026
Block 5027
Block 5028
Block 5029
Block 5030
Block 5031
Block 5032
Block 5033
Block 5034
Block 5035
Block 5036
Block 5037
Block 5038
Block 5039
Block 5040
Block 5041
Block 5042
Block 5043
Block 5044
Block 5045
Block 5046
Block 5047
Block 5048
Block 5049
Block 5050
Block 5051
Block 5058
Block 5059
Block 5060
Block 5061
Block 5062
Block 5063
Block 5064
Block 5065
Block 5066
Block 5067
Block 5068
Block 5069
Block 5078
Block 5079
Block 5081
Block 5086
Block 5087
Block 5088
Block 5089
Block 5090
Block 5096
Block 5097
Block 5098
Block 5099
Block 5100
Block 5101
Block 5102
Block 5103
Block 5104
Block 5108
Block 5109
Block 5113
Block 5114
Block 5115
Block 5116
Block 5117
Block 5118
Block 5119
Block 5120
Block 5121
Block 5122
Block 5123
Block 5124
Block 5125
Block 5126
Block 5127
Block 5128
Block 5129
Block 5130
Block 5131
Block 5132
Block 5133
Block 5134
Block 5135
Block 5136
Block 5137
Block 5138
Block 5139
Block 5140
Block 5143
Block 5144
Block 5145
Block 5146
Block 5147
Block 5148
Block 5149
Block 5150
Block 5151
Block 5152
Block 5153
Block 5154
Block 5159
Block 5164
Block 5165
Block 5166
Block 5167
Block 5168
Block 5169
Block 5170
Block 5171
Block 5172
Block 5173
Block 5175
Block 5176
Block 5177
Block 5183
Block 5188
Block 5189
Block 5190
Block 5191
Block 5192
Block 5193
Block 5194
Block 5195
Block 5196
Block 5197
Block 5198
Block 5199
Block 5200
Block 5201
Block 5202
Block 5203
Block 5204
Block 5205
Block 5206
Block 5207
Block 5208
Block 5209
Block 5210
Block 5211
Block 5212
Block 5213
Block 5214
Block 5215
Block 5216
Block 5217
Block 5218
Block 5219
Block 5220
Tract: 965100
Tract: 965200
LaSalle County
Tract: 961702
Blockgroup: 1
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1078
Block 1079
Block 1093
Block 1094
Block 1095
Block 1096
Block 1097
Block 1098
Block 1100
Block 1101
Block 1102
Block 1103
Block 1104
Block 1106
Block 1107
Block 1108
Block 1109
Tract: 961800
Blockgroup: 3
Block 3114
Block 3115
Block 3126
Block 3127
Block 3128
Blockgroup: 4
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Block 4034
Block 4035
Block 4036
Block 4037
Block 4041
Block 4042
Block 4043
Block 4044
Block 4052
Block 4053
Block 4054
Block 4055
Block 4056
Block 4057
Block 4059
Block 4065
Tract: 961900
Blockgroup: 1
Block 1032
Blockgroup: 2
Block 2026
Block 2038
Block 2039
Block 2040
Block 2041
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Block 2070
Block 2071
Block 2072
Block 2073
Block 2074
Block 2075
Block 2076
Block 2077
Block 2078
Block 2079
Block 2080
Block 2081
Block 2082
Blockgroup: 3
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Blockgroup: 4
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Tract: 962000
Blockgroup: 1
Block 1024
Block 1025
Block 1026
Block 1027
Block 1029
Block 1030
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Tract: 962100
Tract: 962200
Tract: 962300
Blockgroup: 2
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2064
Block 2065
Block 2071
Block 2072
Block 2073
Blockgroup: 3
Block 3067
Block 3068
Block 3072
Block 3073
Blockgroup: 4
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Block 4030
Block 4031
Block 4032
Block 4033
Block 4034
Block 4035
Block 4036
Block 4037
Block 4038
Block 4039
Block 4040
Block 4041
Block 4042
Block 4043
Block 4044
Block 4045
Block 4046
Block 4047
Block 4048
Block 4049
Block 4050
Block 4051
Block 4052
Block 4053
Block 4054
Block 4055
Block 4056
Block 4057
Block 4058
Block 4059
Block 4060
Block 4061
Block 4062
Block 4063
Block 4064
Block 4065
Block 4066
Block 4067
Block 4068
Block 4069
Block 4070
Block 4071
Block 4072
Block 4073
Block 4074
Block 4075
Block 4076
Block 4077
Block 4078
Block 4079
Block 4080
Block 4081
Block 4082
Block 4083
Block 4084
Block 4085
Block 4086
Block 4087
Block 4088
Block 4089
Block 4090
Block 4091
Block 4092
Block 4093
Block 4094
Block 4095
Block 4096
Block 4097
Block 4098
Block 4099
Block 4100
Block 4101
Block 4102
Block 4103
Block 4104
Block 4105
Block 4106
Block 4107
Block 4108
Block 4109
Block 4110
Block 4111
Block 4112
Block 4113
Block 4114
Block 4115
Block 4116
Block 4117
Block 4118
Block 4119
Block 4120
Block 4121
Block 4122
Block 4123
Block 4124
Block 4125
Block 4126
Block 4127
Block 4128
Block 4129
Block 4130
Block 4131
Block 4132
Block 4133
Block 4134
Block 4135
Block 4136
Block 4137
Block 4138
Block 4139
Block 4140
Block 4146
Block 4147
Block 4150
Block 4151
Blockgroup: 5
Tract: 962400
Blockgroup: 1
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1031
Block 1032
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1087
Block 1088
Block 1089
Block 1090
Block 1091
Block 1092
Block 1093
Block 1094
Block 1095
Block 1096
Block 1097
Block 1098
Block 1099
Block 1100
Block 1101
Block 1102
Block 1103
Block 1104
Block 1105
Block 1106
Block 1107
Block 1108
Block 1109
Block 1110
Block 1111
Block 1112
Block 1113
Block 1114
Block 1146
Block 1147
Block 1148
Block 1149
Block 1150
Block 1151
Block 1152
Blockgroup: 2
Tract: 962500
Tract: 962600
Tract: 962700
Tract: 962800
Tract: 962900
Tract: 963000
Tract: 963100
Tract: 963200
Tract: 963300
Tract: 963400
Tract: 963500
Tract: 963600
Tract: 963700
Blockgroup: 2
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2043
Block 2044
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Blockgroup: 3
Blockgroup: 4
Block 4033
Block 4034
Block 4038
Block 4039
Block 4040
Block 4041
Block 4042
Block 4043
Block 4044
Block 4045
Block 4058
Block 4085
Block 4086
Block 4088
Block 4089
Block 4090
Block 4091
Block 4092
Block 4093
Block 4094
Block 4095
Block 4096
Block 4097
Block 4098
Block 4099
Block 4100
Block 4172
Block 4173
Block 4174
Block 4175
Block 4176
Block 4177
Block 4178
Block 4179
Block 4180
Block 4181
Block 4182
Block 4183
Block 4184
Block 4185
Block 4186
Block 4187
Block 4188
Block 4189
Block 4190
Block 4191
Block 4192
Block 4193
Block 4194
Block 4195
Block 4196
Block 4197
Block 4208
Block 4209
Block 4220
Block 4221
Block 4222
Blockgroup: 5
Block 5016
Block 5017
Block 5018
Block 5019
Block 5020
Block 5077
Block 5078
Block 5079
Block 5080
Block 5081
Block 5082
Block 5083
Block 5084
Block 5094
Block 5095
Block 5151
Block 5152
Block 5153
Block 5154
Block 5155
Block 5156
Block 5157
Block 5158
Block 5159
Block 5160
Block 5161
Block 5162
Block 5163
Block 5164
Block 5165
Block 5166
Block 5167
Tract: 963800
Tract: 963900
Tract: 964000
Tract: 964100
Blockgroup: 1
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3013
Block 3014
Block 3026
Block 3027
Block 3028
Block 3042
Block 3043
Block 3044
Block 3049
Block 3050
Block 3051
Block 3052
Block 3053
Block 3054
Block 3055
Block 3056
Block 3057
Block 3058
Block 3060
Block 3061
Block 3062
Block 3063
Block 3064
Blockgroup: 4
Tract: 964200
Tract: 964300
Livingston County
Tract: 960300
Blockgroup: 1
Blockgroup: 2
Block 2092
Block 2093
Block 2094
Block 2095
Block 2096
Block 2097
Block 2098
Block 2099
Block 2100
Block 2101
Block 2102
Block 2103
Block 2104
Block 2105
Block 2106
Block 2107
Block 2108
Block 2109
Block 2110
Block 2111
Block 2112
Block 2113
Block 2114
Block 2115
Block 2116
Block 2117
Block 2118
Block 2119
Block 2120
Block 2121
Block 2122
Block 2123
Block 2124
Block 2125
Block 2126
Block 2127
Block 2128
Block 2130
Block 2131
Block 2132
Block 2135
Block 2136
Block 2137
Block 2139
Block 2158
Block 2159
Block 2160
Block 2220
Block 2221
Block 2222
Block 2223
Block 2224
Block 2280
Blockgroup: 3
Putnam County
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.77

(10 ILCS 91/10.77)
Sec. 10.77. Representative District No. 77. Representative District No. 77 is comprised of:

District: 77
Cook County
Tract: 770500
Blockgroup: 2
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2046
Block 2047
Block 2057
Block 2058
Block 2059
Block 2060
Tract: 770602
Blockgroup: 2
Tract: 770700
Blockgroup: 2
Block 2011
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Tract: 770800
Blockgroup: 2
Block 2034
Block 2035
Tract: 811301
Tract: 811302
Blockgroup: 1
Blockgroup: 2
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2034
Block 2036
Block 2037
Block 2038
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Tract: 811401
Blockgroup: 1
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Tract: 811402
Blockgroup: 2
Blockgroup: 3
Block 3009
Block 3010
Tract: 811500
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Blockgroup: 3
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3034
Block 3042
Blockgroup: 4
Block 4001
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Block 4030
Block 4031
Block 4032
Block 4033
Block 4034
Block 4035
Block 4036
Block 4037
Block 4038
Block 4039
Block 4040
Block 4041
Block 4043
Block 4044
Tract: 811701
Tract: 811702
Tract: 811800
Tract: 816200
Blockgroup: 1
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Blockgroup: 2
Blockgroup: 3
Tract: 816300
Tract: 816401
Tract: 816402
Tract: 816500
Tract: 816600
Tract: 816700
Tract: 816800
Blockgroup: 1
Block 1037
Tract: 816900
Blockgroup: 1
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1019
Block 1020
Block 1036
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4010
Tract: 817400
Blockgroup: 1
Block 1000
Block 1001
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2014
Block 2015
Blockgroup: 3
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Tract: 980000
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1085
Block 1086
Block 1087
Block 1088
Block 1089
Block 1090
Block 1091
Block 1092
Block 1093
Block 1094
Block 1095
Block 1097
Block 1098
Block 1099
Block 1100
Block 1101
Block 1102
DuPage County
Tract: 840000
Tract: 840101
Blockgroup: 1
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1025
Blockgroup: 2
Block 2000
Block 2004
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Blockgroup: 3
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Block 4030
Block 4031
Block 4032
Block 4033
Block 4034
Block 4035
Block 4036
Block 4037
Block 4038
Block 4039
Block 4046
Block 4058
Block 4059
Block 4072
Block 4073
Block 4074
Tract: 840103
Blockgroup: 1
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Blockgroup: 3
Block 3010
Block 3011
Block 3013
Block 3014
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Block 3048
Block 3049
Block 3050
Block 3051
Block 3052
Block 3053
Block 3054
Block 3055
Block 3056
Block 3057
Block 3058
Block 3059
Block 3060
Block 3061
Block 3062
Block 3063
Block 3064
Block 3065
Block 3066
Blockgroup: 4
Block 4016
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Block 4030
Block 4031
Block 4032
Block 4033
Block 4034
Block 4035
Block 4036
Block 4037
Block 4038
Block 4039
Block 4040
Block 4041
Block 4042
Block 4043
Block 4044
Block 4045
Block 4046
Block 4047
Block 4048
Block 4049
Block 4050
Block 4051
Block 4052
Block 4053
Block 4054
Block 4055
Block 4056
Block 4057
Block 4058
Block 4059
Block 4060
Block 4061
Block 4062
Block 4063
Block 4064
Block 4065
Block 4066
Block 4067
Block 4068
Block 4069
Block 4070
Block 4071
Block 4072
Block 4073
Block 4074
Block 4075
Block 4076
Block 4077
Block 4078
Block 4079
Block 4080
Block 4081
Block 4082
Block 4083
Block 4084
Block 4085
Block 4086
Block 4087
Tract: 840104
Blockgroup: 1
Block 1009
Block 1010
Block 1011
Block 1017
Block 1018
Block 1019
Block 1020
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Blockgroup: 5
Tract: 840202
Blockgroup: 3
Block 3024
Blockgroup: 4
Block 4000
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Tract: 840303
Blockgroup: 3
Tract: 840600
Blockgroup: 3
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3030
Block 3032
Tract: 840703
Tract: 840704
Tract: 840801
Tract: 840802
Tract: 846603
Tract: 846604
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2005
Block 2006
Block 2007
Block 2009
Block 2010
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3009
Block 3010
Tract: 846701
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Blockgroup: 3
Tract: 846702
Blockgroup: 1
Block 1016
Block 1017
Block 1018
Block 1075
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3011
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.78

(10 ILCS 91/10.78)
Sec. 10.78. Representative District No. 78. Representative District No. 78 is comprised of:

District: 78
Cook County
Tract: 250400
Blockgroup: 1
Block 1010
Blockgroup: 2
Block 2000
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Blockgroup: 3
Blockgroup: 4
Blockgroup: 5
Block 5003
Block 5004
Block 5005
Block 5006
Block 5007
Block 5008
Block 5009
Block 5010
Block 5011
Block 5012
Block 5013
Block 5014
Block 5015
Block 5016
Block 5017
Block 5018
Block 5019
Block 5020
Block 5021
Block 5022
Block 5023
Block 5024
Block 5025
Tract: 250500
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Blockgroup: 5
Blockgroup: 6
Block 6011
Block 6012
Block 6013
Block 6014
Block 6015
Block 6016
Blockgroup: 7
Tract: 250600
Tract: 251200
Blockgroup: 1
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Blockgroup: 2
Block 2004
Block 2005
Block 2006
Block 2014
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3010
Block 3011
Block 3012
Blockgroup: 4
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4021
Block 4022
Block 4023
Tract: 251300
Tract: 251400
Tract: 251500
Blockgroup: 3
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3009
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Tract: 810701
Blockgroup: 1
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Blockgroup: 2
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Blockgroup: 3
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Blockgroup: 4
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Tract: 810702
Blockgroup: 1
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Blockgroup: 2
Blockgroup: 3
Tract: 810800
Blockgroup: 1
Blockgroup: 3
Block 3015
Block 3016
Block 3017
Block 3018
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3029
Blockgroup: 4
Tract: 810900
Tract: 811000
Tract: 811100
Blockgroup: 1
Block 1002
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Tract: 811200
Tract: 811302
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2013
Block 2014
Block 2015
Block 2032
Block 2033
Block 2035
Block 2039
Block 2040
Tract: 811401
Blockgroup: 1
Block 1000
Block 1001
Block 1010
Block 1011
Block 1012
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Blockgroup: 5
Tract: 811402
Blockgroup: 1
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Tract: 811500
Blockgroup: 1
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Blockgroup: 2
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3031
Block 3032
Block 3033
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Block 3048
Blockgroup: 4
Block 4042
Tract: 812100
Tract: 812200
Tract: 812301
Tract: 812302
Tract: 812400
Tract: 812500
Tract: 812600
Tract: 812700
Tract: 812801
Tract: 812802
Tract: 812900
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1024
Block 1025
Blockgroup: 2
Block 2000
Block 2018
Block 2019
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4030
Tract: 813000
Tract: 813100
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4016
Block 4017
Tract: 816200
Blockgroup: 1
Block 1002
Block 1003
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.79

(10 ILCS 91/10.79)
Sec. 10.79. Representative District No. 79. Representative District No. 79 is comprised of:

District: 79
Grundy County
Tract: 000600
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1074
Block 1136
Block 1137
Block 1138
Block 1139
Block 1140
Block 1141
Block 1144
Block 1145
Block 1146
Block 1147
Block 1148
Block 1149
Block 1150
Block 1151
Block 1250
Block 1251
Block 1253
Block 1254
Block 1255
Block 1256
Block 1257
Block 1258
Block 1259
Block 1260
Blockgroup: 3
Block 3303
Block 3304
Block 3305
Block 3310
Block 3311
Block 3312
Block 3313
Block 3314
Block 3315
Block 3316
Block 3317
Block 3318
Block 3319
Block 3320
Block 3321
Block 3385
Block 3386
Block 3387
Block 3388
Block 3428
Tract: 000800
Tract: 000900
Kankakee County
Tract: 010201
Blockgroup: 1
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1058
Block 1059
Block 1060
Block 1086
Block 1087
Block 1088
Block 1089
Block 1090
Block 1091
Block 1092
Block 1093
Block 1094
Block 1095
Block 1096
Block 1097
Block 1098
Block 1099
Block 1100
Block 1101
Block 1102
Block 1103
Block 1104
Block 1105
Block 1106
Block 1107
Block 1108
Block 1109
Block 1110
Block 1111
Block 1112
Block 1113
Block 1114
Block 1115
Block 1116
Block 1117
Block 1118
Block 1119
Block 1120
Block 1121
Block 1131
Block 1133
Block 1134
Tract: 010202
Blockgroup: 1
Block 1190
Block 1191
Tract: 010300
Tract: 010400
Tract: 010500
Tract: 010601
Tract: 010602
Tract: 010701
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1087
Block 1088
Block 1089
Block 1090
Block 1091
Block 1092
Block 1093
Block 1094
Block 1095
Block 1096
Block 1097
Block 1098
Block 1099
Block 1100
Block 1101
Block 1102
Block 1103
Block 1104
Tract: 010702
Blockgroup: 1
Blockgroup: 2
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2041
Block 2042
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Blockgroup: 3
Blockgroup: 4
Tract: 010800
Blockgroup: 1
Blockgroup: 2
Block 2027
Block 2028
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Block 2070
Block 2071
Block 2072
Block 2073
Block 2074
Block 2075
Block 2076
Block 2077
Block 2078
Block 2079
Block 2080
Block 2081
Block 2082
Block 2083
Block 2084
Block 2085
Block 2086
Block 2087
Block 2088
Block 2089
Block 2090
Block 2091
Block 2092
Block 2093
Block 2094
Block 2095
Block 2096
Block 2097
Block 2098
Block 2099
Block 2100
Block 2101
Blockgroup: 4
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Block 4030
Block 4031
Block 4032
Block 4044
Block 4045
Block 4046
Block 4047
Block 4048
Block 4049
Block 4050
Block 4051
Block 4052
Block 4053
Block 4054
Block 4055
Block 4056
Block 4057
Tract: 010900
Blockgroup: 3
Block 3015
Block 3018
Block 3047
Block 3048
Block 3049
Blockgroup: 4
Block 4046
Block 4047
Block 4048
Block 4049
Block 4050
Block 4051
Block 4052
Block 4053
Block 4054
Block 4055
Block 4056
Block 4057
Block 4058
Block 4059
Block 4060
Block 4061
Block 4062
Block 4063
Block 4064
Block 4065
Block 4066
Block 4067
Block 4068
Block 4069
Block 4070
Block 4071
Block 4072
Block 4073
Block 4074
Block 4075
Block 4076
Block 4077
Block 4078
Block 4079
Block 4080
Block 4081
Block 4083
Block 4084
Block 4085
Block 4086
Block 4087
Block 4088
Block 4092
Tract: 011000
Tract: 011100
Tract: 011200
Tract: 011300
Tract: 011400
Tract: 011500
Tract: 011600
Tract: 011700
Tract: 011800
Tract: 011900
Tract: 012000
Tract: 012100
Tract: 012200
Tract: 012300
Tract: 012400
Tract: 012500
Tract: 012600
Will County
Tract: 883304
Blockgroup: 1
Block 1038
Block 1046
Block 1047
Tract: 883902
Blockgroup: 1
Block 1009
Block 1010
Block 1012
Block 1076
Block 1079
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4021
Block 4022
Tract: 883903
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Tract: 883904
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1087
Block 1088
Block 1089
Block 1090
Block 1091
Block 1092
Block 1093
Block 1094
Block 1095
Block 1096
Block 1097
Block 1098
Block 1099
Block 1100
Block 1101
Block 1102
Block 1103
Block 1104
Block 1105
Block 1106
Block 1107
Block 1108
Block 1109
Block 1110
Block 1111
Block 1112
Blockgroup: 2
Blockgroup: 3
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.80

(10 ILCS 91/10.80)
Sec. 10.80. Representative District No. 80. Representative District No. 80 is comprised of:

District: 80
Cook County
Tract: 828601
Blockgroup: 1
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Tract: 828602
Blockgroup: 2
Block 2003
Block 2018
Block 2019
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Tract: 828701
Blockgroup: 3
Block 3012
Block 3013
Block 3014
Block 3015
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4028
Block 4029
Block 4030
Block 4031
Block 4032
Block 4033
Block 4034
Block 4035
Block 4036
Block 4037
Block 4038
Block 4039
Block 4040
Block 4041
Block 4042
Block 4043
Block 4044
Block 4047
Block 4048
Block 4049
Block 4050
Block 4051
Block 4052
Block 4053
Block 4054
Block 4055
Block 4056
Block 4057
Block 4058
Block 4059
Block 4060
Tract: 828702
Blockgroup: 2
Block 2058
Block 2059
Block 2060
Block 2068
Tract: 828801
Blockgroup: 1
Block 1011
Block 1012
Block 1013
Block 1014
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Blockgroup: 5
Tract: 828802
Tract: 828900
Tract: 829000
Tract: 829100
Tract: 829200
Tract: 829301
Tract: 829302
Tract: 829401
Tract: 829402
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Blockgroup: 2
Blockgroup: 3
Tract: 829500
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1058
Block 1059
Block 1060
Block 1063
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2048
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3023
Block 3024
Block 3025
Block 3026
Tract: 829800
Blockgroup: 1
Block 1014
Block 1015
Block 1016
Block 1018
Block 1019
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Blockgroup: 5
Tract: 829902
Blockgroup: 1
Block 1013
Block 1014
Block 1015
Blockgroup: 2
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3006
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Block 3048
Block 3049
Block 3051
Block 3052
Block 3053
Block 3054
Block 3055
Block 3056
Block 3057
Block 3058
Tract: 830005
Blockgroup: 1
Block 1000
Block 1001
Block 1019
Block 1020
Block 1021
Block 1022
Blockgroup: 2
Tract: 830006
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Tract: 830100
Tract: 830201
Blockgroup: 2
Block 2019
Block 2020
Block 2022
Block 2023
Block 2038
Tract: 830202
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Blockgroup: 2
Tract: 830300
Tract: 830400
Blockgroup: 1
Block 1006
Blockgroup: 2
Blockgroup: 3
Will County
Tract: 881109
Blockgroup: 1
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1015
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1037
Block 1038
Block 1040
Blockgroup: 2
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Blockgroup: 3
Tract: 881112
Blockgroup: 1
Block 1037
Block 1040
Block 1042
Block 1043
Blockgroup: 2
Block 2022
Block 2023
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2057
Tract: 881113
Blockgroup: 3
Tract: 883304
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1087
Block 1088
Block 1089
Block 1090
Block 1091
Block 1092
Block 1093
Block 1094
Block 1095
Block 1096
Block 1097
Block 1098
Block 1099
Block 1100
Block 1101
Block 1102
Block 1104
Block 1105
Block 1106
Block 1116
Block 1117
Block 1118
Block 1120
Block 1121
Block 1122
Block 1124
Block 1125
Block 1126
Block 1127
Block 1128
Block 1132
Block 1133
Block 1135
Block 1136
Block 1137
Block 1138
Block 1139
Tract: 883504
Blockgroup: 1
Block 1070
Block 1079
Blockgroup: 2
Blockgroup: 3
Tract: 883505
Blockgroup: 3
Blockgroup: 4
Tract: 883507
Tract: 883509
Tract: 883510
Tract: 883516
Blockgroup: 1
Block 1010
Block 1011
Block 1013
Block 1014
Block 1015
Block 1018
Block 1019
Block 1020
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1087
Block 1088
Block 1089
Block 1090
Block 1091
Block 1092
Block 1093
Block 1094
Block 1095
Block 1096
Block 1097
Block 1098
Block 1099
Block 1100
Block 1101
Block 1102
Block 1103
Block 1104
Block 1105
Block 1106
Block 1107
Block 1108
Block 1109
Block 1110
Block 1111
Block 1112
Block 1113
Block 1114
Block 1115
Block 1116
Block 1117
Block 1118
Block 1120
Tract: 883602
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Block 3046
Block 3047
Block 3048
Block 3049
Block 3050
Block 3051
Block 3052
Block 3053
Block 3054
Block 3055
Block 3056
Block 3057
Block 3058
Block 3059
Block 3060
Block 3061
Block 3062
Block 3075
Block 3076
Block 3086
Block 3087
Block 3089
Block 3090
Block 3091
Block 3092
Tract: 883603
Tract: 883605
Tract: 883606
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1013
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1025
Block 1026
Block 1030
Block 1031
Block 1032
Block 1033
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Blockgroup: 2
Tract: 883803
Blockgroup: 2
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Tract: 883804
Blockgroup: 2
Block 2035
Block 2036
Block 2037
Block 2038
Tract: 883904
Blockgroup: 1
Block 1003
Block 1004
Block 1005
Block 1006
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Tract: 980000
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1034
Block 1035
Block 1036
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.81

(10 ILCS 91/10.81)
Sec. 10.81. Representative District No. 81. Representative District No. 81 is comprised of:

District: 81
DuPage County
Tract: 844401
Blockgroup: 1
Block 1018
Block 1020
Tract: 844701
Blockgroup: 4
Block 4004
Block 4005
Block 4009
Block 4010
Block 4011
Block 4022
Block 4023
Block 4024
Block 4026
Tract: 844801
Blockgroup: 1
Blockgroup: 2
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2025
Block 2026
Block 2027
Blockgroup: 3
Tract: 844802
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2040
Block 2041
Block 2042
Block 2043
Tract: 844901
Tract: 844902
Tract: 845000
Blockgroup: 4
Block 4008
Block 4009
Block 4010
Tract: 845505
Tract: 845506
Blockgroup: 1
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Blockgroup: 2
Tract: 845507
Blockgroup: 1
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1021
Block 1022
Block 1023
Blockgroup: 2
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Tract: 845601
Tract: 845602
Tract: 845701
Tract: 845702
Tract: 845703
Tract: 845704
Tract: 845802
Tract: 845807
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Tract: 845808
Tract: 845809
Tract: 845810
Blockgroup: 1
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1022
Tract: 846002
Blockgroup: 1
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2013
Block 2014
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2048
Block 2049
Block 2050
Block 2051
Blockgroup: 3
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Block 3048
Block 3049
Block 3050
Block 3051
Block 3052
Block 3053
Block 3054
Block 3055
Block 3056
Block 3057
Block 3058
Block 3059
Block 3060
Block 3061
Block 3062
Block 3063
Block 3064
Block 3065
Block 3066
Block 3067
Block 3068
Block 3069
Block 3080
Block 3081
Block 3082
Block 3083
Block 3085
Block 3086
Block 3087
Block 3088
Block 3089
Block 3090
Block 3091
Block 3092
Block 3093
Block 3094
Block 3095
Block 3096
Block 3099
Tract: 846201
Blockgroup: 1
Blockgroup: 2
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Tract: 846202
Blockgroup: 2
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2017
Tract: 846203
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3025
Block 3026
Block 3027
Tract: 846205
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3006
Tract: 846304
Tract: 846305
Blockgroup: 1
Block 1001
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3018
Block 3019
Block 3020
Blockgroup: 4
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Tract: 846307
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Blockgroup: 3
Tract: 846310
Blockgroup: 2
Block 2010
Block 2011
Block 2013
Block 2014
Block 2015
Block 2016
Tract: 846312
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3005
Block 3006
Block 3007
Block 3011
Block 3012
Block 3013
Tract: 846313
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1017
Block 1018
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Blockgroup: 2
Block 2017
Block 2018
Block 2019
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3021
Block 3022
Block 3024
Block 3025
Block 3026
Block 3027
Tract: 846314
Tract: 846315
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1004
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Blockgroup: 2
Blockgroup: 3
Will County
Tract: 880118
Blockgroup: 1
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3008
Block 3009
Block 3010
Block 3011
Blockgroup: 4
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.82

(10 ILCS 91/10.82)
Sec. 10.82. Representative District No. 82. Representative District No. 82 is comprised of:

District: 82
Cook County
Tract: 819600
Blockgroup: 2
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Blockgroup: 3
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Blockgroup: 4
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Tract: 819700
Blockgroup: 1
Blockgroup: 3
Block 3017
Block 3018
Block 3019
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3031
Block 3032
Block 3034
Blockgroup: 4
Tract: 819801
Blockgroup: 3
Blockgroup: 4
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4019
Block 4020
Block 4021
Block 4022
Tract: 819802
Tract: 819900
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2042
Blockgroup: 3
Tract: 820101
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1017
Block 1018
Block 1019
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3016
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Blockgroup: 4
Blockgroup: 5
Tract: 820103
Blockgroup: 2
Block 2002
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3028
Block 3029
Block 3031
Block 3032
Block 3033
Block 3034
Block 3038
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Block 4032
Block 4033
Tract: 820104
Blockgroup: 2
Block 2005
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Tract: 820201
Blockgroup: 1
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1046
Blockgroup: 2
Block 2005
Block 2006
Block 2007
Block 2011
Block 2012
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2050
Block 2051
Block 2052
Blockgroup: 3
Block 3007
Block 3008
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3023
Block 3026
Block 3027
Block 3028
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3040
Block 3041
Block 3042
Blockgroup: 4
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Block 4030
Block 4031
Block 4032
Block 4033
Block 4034
Block 4035
Block 4042
Block 4043
Block 4044
Block 4045
Block 4046
Block 4047
Block 4048
Block 4049
Block 4050
Block 4051
Block 4052
Block 4053
Block 4054
Tract: 824003
Tract: 824004
Tract: 824005
Tract: 824006
DuPage County
Tract: 845401
Blockgroup: 1
Block 1003
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Tract: 845402
Blockgroup: 1
Blockgroup: 2
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Tract: 845502
Blockgroup: 2
Blockgroup: 3
Block 3025
Block 3030
Block 3031
Block 3032
Tract: 845507
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1019
Block 1020
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2016
Block 2017
Tract: 845508
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1017
Block 1018
Block 1019
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1037
Block 1038
Block 1039
Blockgroup: 2
Tract: 845803
Tract: 845805
Tract: 845807
Blockgroup: 1
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Blockgroup: 5
Tract: 845810
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1009
Block 1010
Block 1011
Block 1012
Block 1020
Block 1021
Blockgroup: 2
Blockgroup: 3
Tract: 845811
Tract: 845901
Tract: 845902
Will County
Tract: 881001
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Blockgroup: 4
Tract: 881002
Tract: 881005
Tract: 881006
Tract: 881007
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2050
Block 2051
Block 2056
Tract: 881011
Tract: 881012
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.83

(10 ILCS 91/10.83)
Sec. 10.83. Representative District No. 83. Representative District No. 83 is comprised of:

District: 83
Kane County
Tract: 852903
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1040
Block 1042
Block 1043
Blockgroup: 2
Tract: 852905
Tract: 852906
Tract: 852907
Tract: 853001
Tract: 853004
Tract: 853005
Tract: 853006
Tract: 853007
Tract: 853008
Tract: 853100
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Tract: 853200
Tract: 853300
Tract: 853400
Tract: 853600
Blockgroup: 1
Block 1009
Block 1010
Block 1011
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Tract: 853900
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Blockgroup: 4
Block 4015
Blockgroup: 5
Block 5005
Block 5006
Block 5007
Block 5008
Block 5035
Tract: 854001
Blockgroup: 1
Block 1000
Block 1001
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Blockgroup: 3
Tract: 854002
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1010
Block 1011
Block 1012
Block 1013
Block 1016
Block 1017
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2010
Blockgroup: 3
Block 3000
Block 3001
Block 3003
Blockgroup: 5
Block 5000
Block 5001
Block 5002
Block 5003
Block 5004
Block 5005
Block 5006
Block 5007
Block 5008
Block 5009
Block 5010
Block 5011
Block 5012
Block 5029
Block 5030
Block 5031
Block 5033
Block 5034
Block 5035
Block 5036
Block 5044
Tract: 854100
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Blockgroup: 3
Tract: 854200
Tract: 854301
Blockgroup: 1
Block 1003
Block 1004
Block 1005
Block 1007
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Tract: 854302
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1016
Block 1019
Block 1020
Blockgroup: 2
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2007
Block 2008
Block 2020
Block 2026
Blockgroup: 3
Tract: 854700
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.84

(10 ILCS 91/10.84)
Sec. 10.84. Representative District No. 84. Representative District No. 84 is comprised of:

District: 84
DuPage County
Tract: 846410
Blockgroup: 1
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Tract: 846507
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Tract: 846509
Tract: 846510
Tract: 846511
Tract: 846513
Tract: 846514
Tract: 846515
Tract: 846517
Tract: 846518
Tract: 846519
Blockgroup: 2
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Tract: 846521
Blockgroup: 2
Block 2013
Kane County
Tract: 852903
Blockgroup: 1
Block 1039
Block 1041
Tract: 852904
Tract: 853500
Tract: 853600
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1012
Block 1013
Block 1014
Tract: 854100
Blockgroup: 4
Tract: 854301
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1006
Tract: 854302
Blockgroup: 1
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1017
Block 1018
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Blockgroup: 2
Block 2000
Block 2006
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2027
Tract: 854400
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Blockgroup: 5
Blockgroup: 6
Block 6000
Block 6001
Block 6002
Block 6003
Block 6004
Block 6005
Block 6006
Block 6007
Block 6008
Block 6009
Block 6010
Block 6011
Block 6012
Block 6013
Block 6014
Block 6015
Block 6016
Block 6017
Block 6018
Block 6019
Block 6020
Block 6021
Block 6023
Block 6024
Block 6025
Block 6026
Block 6027
Block 6028
Block 6029
Block 6030
Block 6031
Block 6032
Block 6033
Block 6034
Block 6035
Block 6036
Block 6037
Block 6038
Block 6039
Block 6040
Block 6041
Block 6042
Block 6043
Block 6044
Block 6045
Block 6046
Block 6047
Block 6048
Block 6049
Block 6050
Block 6051
Block 6052
Block 6053
Block 6054
Block 6055
Block 6056
Block 6057
Block 6058
Block 6059
Block 6060
Block 6061
Block 6062
Block 6063
Kendall County
Tract: 890101
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1087
Block 1088
Block 1089
Block 1090
Block 1091
Block 1092
Block 1093
Block 1094
Block 1095
Block 1096
Block 1097
Block 1098
Block 1099
Block 1100
Block 1101
Block 1102
Block 1103
Block 1104
Block 1105
Block 1106
Block 1107
Block 1108
Block 1109
Block 1110
Block 1111
Block 1112
Block 1113
Block 1114
Block 1115
Block 1116
Block 1117
Block 1118
Block 1119
Block 1120
Block 1121
Block 1122
Block 1123
Block 1124
Block 1125
Block 1126
Block 1127
Block 1128
Block 1129
Block 1130
Block 1131
Block 1132
Block 1133
Block 1134
Block 1135
Block 1136
Block 1137
Block 1138
Block 1139
Block 1140
Block 1141
Block 1142
Block 1143
Block 1144
Block 1145
Block 1146
Block 1147
Block 1148
Block 1149
Block 1150
Block 1151
Block 1152
Block 1153
Block 1154
Block 1155
Block 1156
Block 1157
Block 1158
Block 1159
Block 1160
Block 1161
Block 1162
Block 1163
Block 1164
Block 1165
Block 1166
Block 1167
Block 1168
Block 1169
Block 1170
Block 1171
Block 1172
Block 1173
Block 1174
Block 1175
Block 1176
Block 1177
Block 1178
Block 1179
Block 1180
Block 1181
Block 1182
Block 1183
Block 1184
Block 1185
Block 1186
Block 1187
Block 1188
Block 1189
Block 1190
Block 1191
Block 1192
Block 1193
Block 1194
Block 1195
Block 1196
Block 1197
Block 1198
Block 1199
Block 1200
Block 1201
Block 1202
Block 1203
Block 1204
Block 1205
Block 1206
Block 1207
Block 1208
Block 1209
Block 1210
Block 1211
Block 1212
Block 1213
Block 1214
Block 1215
Block 1216
Block 1217
Block 1218
Block 1219
Block 1220
Block 1221
Block 1222
Block 1223
Block 1224
Block 1225
Block 1226
Block 1227
Block 1228
Block 1229
Block 1230
Block 1231
Block 1232
Block 1233
Block 1234
Block 1235
Block 1236
Block 1237
Block 1238
Block 1239
Block 1240
Block 1241
Block 1242
Block 1243
Block 1244
Block 1245
Block 1246
Block 1247
Block 1248
Block 1249
Block 1250
Block 1251
Block 1252
Block 1253
Block 1254
Block 1255
Block 1256
Block 1257
Block 1258
Block 1259
Block 1260
Block 1261
Block 1262
Block 1263
Block 1264
Block 1265
Block 1266
Block 1267
Block 1268
Block 1269
Block 1270
Block 1271
Block 1272
Block 1273
Block 1274
Block 1275
Block 1276
Block 1277
Block 1278
Block 1279
Block 1280
Block 1281
Block 1282
Block 1283
Block 1284
Block 1285
Block 1286
Block 1287
Block 1288
Block 1289
Block 1290
Block 1291
Block 1292
Block 1293
Block 1295
Block 1296
Block 1297
Block 1298
Block 1299
Block 1300
Block 1301
Block 1302
Block 1303
Block 1304
Block 1305
Block 1306
Block 1307
Tract: 890102
Blockgroup: 5
Block 5000
Tract: 890201
Blockgroup: 1
Block 1029
Block 1033
Block 1034
Block 1035
Block 1044
Block 1045
Block 1046
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2007
Block 2008
Block 2009
Blockgroup: 3
Tract: 890202
Blockgroup: 2
Block 2000
Tract: 890302
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Will County
Tract: 880307
Blockgroup: 2
Blockgroup: 3
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3024
Tract: 880312
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1061
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1114
Block 1115
Block 1130
Block 1131
Block 1138
Blockgroup: 2
Tract: 880313
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.85

(10 ILCS 91/10.85)
Sec. 10.85. Representative District No. 85. Representative District No. 85 is comprised of:

District: 85
DuPage County
Tract: 846305
Blockgroup: 1
Block 1000
Block 1002
Blockgroup: 2
Blockgroup: 3
Block 3016
Block 3017
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4018
Tract: 846307
Blockgroup: 1
Block 1009
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Blockgroup: 2
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Tract: 846308
Tract: 846310
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2012
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Tract: 846311
Will County
Tract: 880105
Blockgroup: 1
Block 1000
Block 1001
Block 1006
Block 1018
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3004
Block 3005
Block 3012
Blockgroup: 4
Tract: 880106
Tract: 880107
Tract: 880109
Tract: 880111
Tract: 880112
Tract: 880113
Tract: 880114
Tract: 880115
Tract: 880116
Tract: 880117
Tract: 880118
Blockgroup: 3
Block 3012
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Blockgroup: 4
Block 4000
Block 4027
Block 4028
Block 4029
Block 4030
Block 4031
Block 4032
Block 4033
Block 4034
Block 4035
Block 4036
Block 4037
Tract: 880120
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1028
Block 1029
Block 1030
Block 1031
Block 1037
Block 1038
Block 1039
Tract: 880121
Blockgroup: 4
Tract: 880202
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3015
Block 3016
Block 3017
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Block 3048
Block 3049
Block 3050
Block 3051
Block 3052
Block 3053
Block 3054
Block 3061
Tract: 880203
Tract: 880204
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1008
Block 1009
Block 1010
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2016
Tract: 880502
Tract: 880505
Tract: 880601
Tract: 880602
Tract: 880701
Tract: 880702
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Blockgroup: 2
Blockgroup: 3
Tract: 880903
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Tract: 880905
Blockgroup: 1
Block 1000
Tract: 884101
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1081
Block 1082
Block 1083
Block 1084
Block 1094
Block 1096
Block 1097
Block 1098
Block 1099
Block 1100
Block 1101
Tract: 884103
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1092
Tract: 980100
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.86

(10 ILCS 91/10.86)
Sec. 10.86. Representative District No. 86. Representative District No. 86 is comprised of:

District: 86
Will County
Tract: 880702
Blockgroup: 1
Block 1005
Block 1006
Tract: 880903
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1010
Block 1012
Block 1013
Blockgroup: 2
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Tract: 880905
Blockgroup: 1
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Blockgroup: 2
Tract: 881200
Tract: 881301
Tract: 881302
Tract: 881401
Tract: 881402
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Tract: 881500
Blockgroup: 2
Blockgroup: 3
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Tract: 881601
Tract: 881700
Tract: 881800
Tract: 881900
Tract: 882000
Tract: 882100
Tract: 882200
Tract: 882300
Tract: 882400
Tract: 882500
Tract: 882601
Tract: 882602
Tract: 882701
Tract: 882702
Tract: 882801
Tract: 882802
Tract: 882900
Tract: 883000
Tract: 883100
Tract: 883206
Tract: 883210
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Blockgroup: 2
Tract: 883211
Tract: 883303
Blockgroup: 1
Block 1000
Block 1001
Block 1005
Block 1006
Block 1049
Block 1050
Block 1051
Block 1052
Tract: 883305
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1025
Block 1026
Block 1027
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Blockgroup: 2
Tract: 883306
Blockgroup: 1
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Block 2070
Block 2071
Block 2072
Block 2073
Block 2074
Block 2075
Block 2077
Block 2078
Block 2079
Block 2080
Block 2081
Block 2082
Block 2083
Block 2084
Block 2085
Block 2086
Block 2087
Block 2088
Block 2089
Block 2090
Block 2093
Block 2094
Block 2095
Block 2096
Block 2097
Block 2098
Block 2099
Block 2100
Block 2101
Block 2102
Block 2103
Block 2104
Block 2105
Block 2106
Block 2107
Block 2108
Block 2109
Block 2110
Block 2111
Block 2112
Block 2113
Block 2114
Block 2115
Block 2116
Block 2117
Block 2118
Block 2119
Block 2120
Block 2121
Block 2122
Block 2123
Block 2124
Block 2125
Block 2126
Block 2127
Block 2128
Block 2129
Block 2130
Block 2131
Block 2132
Block 2133
Block 2134
Block 2135
Block 2136
Block 2137
Block 2138
Block 2139
Block 2140
Block 2141
Block 2142
Block 2143
Block 2144
Block 2145
Block 2146
Block 2147
Block 2148
Block 2149
Block 2150
Block 2151
Block 2152
Block 2153
Block 2154
Block 2155
Block 2156
Block 2157
Block 2158
Block 2159
Block 2160
Block 2161
Block 2162
Block 2163
Block 2164
Block 2165
Block 2166
Block 2167
Block 2168
Block 2169
Block 2170
Block 2171
Block 2172
Block 2173
Block 2174
Block 2175
Block 2176
Block 2177
Block 2178
Block 2179
Block 2180
Block 2181
Block 2182
Block 2183
Block 2184
Block 2185
Block 2186
Block 2187
Block 2188
Block 2189
Block 2190
Block 2191
Block 2192
Block 2193
Block 2194
Block 2195
Block 2196
Block 2197
Block 2198
Block 2199
Block 2200
Block 2201
Block 2202
Block 2203
Block 2204
Block 2205
Block 2206
Block 2207
Block 2208
Block 2209
Block 2210
Block 2211
Block 2212
Block 2213
Block 2214
Block 2215
Block 2216
Block 2217
Block 2218
Block 2219
Block 2220
Block 2221
Block 2222
Block 2223
Block 2224
Block 2225
Tract: 883307
Tract: 884103
Blockgroup: 1
Block 1063
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1087
Block 1088
Block 1089
Block 1090
Block 1091
Tract: 980000
Blockgroup: 1
Block 1003
Block 1004
Block 1005
Block 1006
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1032
Block 1033
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.87

(10 ILCS 91/10.87)
Sec. 10.87. Representative District No. 87. Representative District No. 87 is comprised of:

District: 87
Logan County
Menard County
Sangamon County
Tract: 000100
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Block 4030
Block 4031
Block 4032
Block 4033
Block 4034
Block 4035
Block 4036
Block 4037
Block 4038
Block 4039
Block 4040
Block 4041
Block 4042
Block 4043
Block 4044
Block 4045
Block 4046
Block 4047
Block 4048
Block 4049
Block 4050
Block 4051
Block 4052
Block 4053
Block 4054
Block 4055
Block 4056
Block 4057
Block 4058
Block 4059
Block 4060
Block 4061
Block 4062
Block 4063
Block 4067
Block 4068
Block 4069
Block 4070
Block 4071
Block 4072
Block 4073
Block 4074
Block 4075
Block 4076
Block 4077
Block 4078
Block 4079
Block 4080
Block 4081
Block 4082
Block 4083
Block 4084
Block 4085
Block 4086
Block 4087
Block 4088
Block 4089
Block 4090
Tract: 000201
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3001
Block 3006
Tract: 000202
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2053
Block 2054
Block 2055
Block 2056
Block 2060
Block 2061
Block 2062
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Tract: 000300
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1014
Block 1015
Block 1016
Block 1017
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Block 3048
Block 3049
Block 3050
Block 3051
Block 3052
Block 3053
Block 3054
Block 3055
Block 3056
Block 3057
Block 3058
Block 3059
Block 3060
Block 3061
Block 3062
Block 3064
Block 3065
Tract: 000400
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Tract: 000501
Tract: 000503
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3022
Blockgroup: 4
Blockgroup: 5
Tract: 000504
Tract: 000600
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2028
Block 2041
Blockgroup: 3
Blockgroup: 4
Block 4003
Block 4005
Blockgroup: 5
Block 5000
Block 5001
Block 5002
Block 5003
Block 5004
Block 5005
Block 5006
Block 5007
Block 5008
Block 5009
Block 5010
Block 5011
Block 5012
Block 5013
Block 5015
Block 5016
Block 5017
Block 5018
Tract: 000700
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2020
Block 2021
Tract: 000900
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Tract: 001001
Blockgroup: 1
Block 1005
Tract: 001600
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Tract: 003700
Blockgroup: 1
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1033
Block 1034
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Block 4030
Block 4031
Block 4032
Block 4033
Block 4039
Block 4040
Block 4041
Block 4042
Block 4043
Block 4044
Block 4045
Block 4046
Block 4047
Blockgroup: 5
Blockgroup: 6
Tract: 003801
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Block 2070
Block 2071
Block 2072
Block 2073
Block 2074
Block 2075
Block 2077
Block 2078
Block 2079
Block 2080
Block 2081
Block 2082
Block 2083
Block 2084
Block 2085
Block 2086
Block 2087
Block 2088
Block 2089
Block 2090
Block 2091
Block 2092
Block 2093
Block 2094
Block 2095
Block 2096
Block 2097
Block 2098
Block 2099
Block 2100
Block 2101
Block 2102
Block 2103
Block 2104
Block 2105
Block 2106
Block 2107
Tract: 003802
Tract: 003901
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4012
Block 4014
Block 4015
Block 4016
Tract: 003902
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1019
Block 1020
Block 1022
Block 1023
Block 1024
Block 1025
Block 1032
Block 1033
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2062
Block 2063
Block 2064
Block 2089
Block 2090
Block 2092
Blockgroup: 3
Tract: 004000
Tazewell County
Tract: 021500
Blockgroup: 3
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3033
Tract: 021701
Blockgroup: 2
Block 2031
Block 2094
Block 2130
Block 2131
Block 2142
Blockgroup: 3
Block 3079
Block 3080
Block 3081
Block 3082
Block 3083
Block 3088
Block 3089
Block 3090
Block 3091
Block 3092
Block 3093
Block 3094
Block 3095
Block 3096
Block 3097
Block 3098
Block 3099
Block 3106
Block 3107
Block 3108
Block 3109
Block 3110
Tract: 021702
Blockgroup: 1
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1087
Block 1088
Block 1089
Block 1090
Block 1091
Block 1092
Block 1093
Block 1094
Block 1095
Block 1096
Block 1097
Block 1098
Block 1099
Block 1100
Block 1101
Block 1102
Block 1103
Block 1104
Block 1105
Block 1106
Block 1107
Block 1108
Block 1109
Block 1110
Block 1111
Block 1112
Block 1113
Block 1114
Block 1115
Block 1116
Block 1117
Block 1118
Block 1119
Block 1120
Block 1121
Block 1122
Block 1123
Block 1124
Block 1125
Block 1126
Block 1127
Block 1128
Block 1129
Block 1130
Block 1131
Block 1132
Block 1133
Block 1134
Block 1135
Block 1136
Block 1137
Block 1138
Block 1139
Block 1140
Block 1141
Block 1142
Block 1143
Block 1144
Block 1145
Block 1146
Block 1147
Block 1148
Block 1149
Block 1150
Block 1151
Block 1152
Block 1153
Block 1154
Block 1155
Block 1156
Block 1157
Block 1158
Block 1159
Block 1160
Block 1161
Block 1162
Block 1163
Block 1164
Block 1165
Block 1166
Block 1167
Block 1168
Block 1169
Block 1170
Block 1171
Block 1172
Block 1173
Block 1174
Block 1175
Block 1176
Block 1177
Block 1178
Block 1179
Block 1180
Block 1181
Block 1182
Block 1183
Block 1184
Block 1185
Block 1186
Block 1187
Block 1188
Block 1189
Block 1190
Block 1191
Block 1192
Block 1193
Block 1194
Block 1195
Block 1196
Block 1197
Block 1198
Block 1199
Block 1200
Block 1201
Block 1202
Block 1203
Block 1204
Block 1205
Block 1206
Block 1207
Block 1208
Block 1209
Block 1210
Block 1211
Block 1212
Block 1213
Block 1214
Block 1215
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Tract: 021900
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Block 2070
Block 2071
Block 2072
Block 2073
Block 2074
Block 2075
Block 2076
Block 2077
Block 2078
Block 2079
Block 2080
Block 2081
Block 2082
Block 2083
Block 2084
Block 2085
Block 2086
Blockgroup: 3
Blockgroup: 4
Blockgroup: 5
Blockgroup: 6
Tract: 022000
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.88

(10 ILCS 91/10.88)
Sec. 10.88. Representative District No. 88. Representative District No. 88 is comprised of:

District: 88
McLean County
Tract: 000301
Blockgroup: 3
Block 3017
Block 3021
Tract: 000302
Blockgroup: 3
Block 3041
Block 3042
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Block 3048
Block 3049
Block 3050
Block 3051
Block 3053
Block 3054
Block 3055
Block 3065
Block 3066
Block 3072
Block 3073
Block 3074
Block 3075
Block 3076
Block 3077
Block 3078
Block 3079
Block 3080
Block 3081
Block 3082
Block 3083
Block 3084
Block 3085
Block 3086
Block 3087
Tract: 001104
Blockgroup: 1
Blockgroup: 3
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Block 3048
Block 3049
Block 3050
Block 3051
Block 3052
Block 3053
Block 3054
Block 3055
Block 3056
Block 3057
Block 3058
Block 3059
Block 3060
Block 3061
Block 3062
Block 3063
Block 3064
Block 3065
Block 3066
Block 3067
Block 3068
Block 3069
Block 3070
Block 3071
Block 3072
Block 3073
Block 3074
Block 3075
Block 3076
Block 3077
Block 3078
Block 3079
Block 3080
Block 3081
Block 3082
Block 3084
Block 3085
Block 3086
Block 3092
Block 3093
Block 3094
Block 3095
Block 3096
Block 3097
Block 3098
Block 3101
Block 3102
Block 3103
Block 3104
Block 3105
Block 3106
Block 3107
Block 3108
Block 3109
Block 3110
Block 3111
Block 3112
Block 3113
Block 3114
Block 3115
Block 3116
Block 3117
Block 3118
Block 3119
Block 3120
Block 3121
Block 3122
Block 3123
Block 3124
Block 3125
Block 3126
Tract: 001200
Blockgroup: 2
Block 2015
Tract: 001301
Blockgroup: 1
Blockgroup: 2
Block 2007
Block 2008
Block 2009
Block 2010
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Tract: 001302
Blockgroup: 1
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Tract: 001303
Blockgroup: 1
Block 1000
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Blockgroup: 2
Tract: 001402
Tract: 001403
Blockgroup: 1
Block 1004
Block 1005
Block 1006
Block 1011
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Blockgroup: 2
Blockgroup: 3
Tract: 001404
Tract: 001500
Tract: 001600
Tract: 001700
Tract: 001800
Tract: 002101
Tract: 002102
Tract: 005201
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Tract: 005202
Blockgroup: 1
Blockgroup: 2
Block 2020
Block 2021
Block 2022
Block 2023
Block 2034
Block 2035
Block 2070
Block 2071
Block 2072
Block 2073
Block 2074
Block 2075
Block 2076
Block 2077
Block 2078
Block 2079
Block 2080
Block 2081
Block 2082
Block 2083
Block 2084
Block 2085
Block 2088
Block 2089
Block 2090
Block 2091
Block 2092
Block 2094
Block 2095
Block 2096
Block 2097
Block 2098
Block 2099
Block 2100
Block 2101
Block 2102
Block 2103
Block 2104
Block 2105
Block 2106
Block 2107
Block 2108
Block 2109
Block 2110
Block 2111
Block 2112
Block 2113
Block 2114
Block 2115
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Block 3048
Block 3049
Block 3050
Block 3051
Block 3052
Block 3053
Block 3054
Block 3055
Block 3059
Block 3060
Block 3061
Block 3062
Block 3063
Block 3064
Block 3065
Block 3066
Block 3068
Block 3069
Block 3070
Block 3071
Block 3072
Block 3073
Block 3074
Block 3075
Block 3076
Block 3077
Block 3078
Block 3079
Tract: 005400
Blockgroup: 3
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Block 3048
Block 3049
Block 3050
Block 3051
Block 3052
Block 3053
Block 3054
Block 3055
Block 3056
Block 3059
Block 3060
Block 3061
Block 3062
Block 3063
Block 3064
Block 3065
Block 3066
Block 3067
Block 3068
Block 3069
Block 3070
Block 3071
Block 3072
Block 3073
Block 3074
Block 3075
Block 3076
Block 3077
Block 3078
Block 3079
Block 3080
Block 3081
Block 3082
Block 3083
Block 3088
Block 3089
Block 3090
Block 3091
Block 3092
Block 3093
Block 3094
Block 3095
Block 3096
Block 3097
Block 3098
Block 3099
Block 3100
Block 3107
Block 3123
Block 3124
Blockgroup: 5
Block 5040
Block 5041
Block 5054
Tract: 005800
Tract: 005900
Tract: 006000
Tazewell County
Tract: 020100
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3180
Block 3187
Tract: 020301
Blockgroup: 1
Block 1041
Block 1042
Block 1044
Block 1047
Block 1048
Block 1049
Block 1050
Block 1056
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1082
Block 1083
Block 1084
Block 1085
Blockgroup: 2
Block 2014
Block 2015
Block 2016
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2031
Block 2034
Block 2035
Block 2038
Block 2039
Block 2040
Block 2042
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2064
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Block 2070
Block 2091
Block 2092
Block 2093
Block 2094
Block 2095
Block 2096
Block 2097
Block 2098
Block 2099
Block 2105
Block 2106
Block 2108
Block 2109
Tract: 020302
Blockgroup: 1
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1079
Blockgroup: 3
Block 3015
Block 3016
Block 3017
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Block 3048
Block 3049
Block 3050
Block 3051
Block 3052
Tract: 020500
Blockgroup: 3
Block 3000
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3014
Block 3015
Block 3029
Tract: 021201
Tract: 021202
Blockgroup: 1
Block 1000
Block 1001
Block 1008
Block 1017
Block 1018
Block 1019
Tract: 021203
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1040
Block 1046
Block 1048
Block 1052
Block 1053
Block 1054
Block 1055
Block 1062
Block 1063
Block 1064
Block 1069
Block 1070
Tract: 021500
Blockgroup: 1
Block 1001
Block 1002
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3031
Block 3032
Blockgroup: 4
Tract: 021603
Blockgroup: 1
Block 1000
Block 1002
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Blockgroup: 2
Tract: 021604
Tract: 021605
Tract: 021606
Tract: 021701
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Block 2070
Block 2071
Block 2072
Block 2073
Block 2074
Block 2075
Block 2076
Block 2077
Block 2078
Block 2079
Block 2080
Block 2081
Block 2082
Block 2083
Block 2084
Block 2085
Block 2086
Block 2087
Block 2088
Block 2089
Block 2090
Block 2091
Block 2092
Block 2093
Block 2095
Block 2096
Block 2097
Block 2098
Block 2099
Block 2100
Block 2101
Block 2102
Block 2103
Block 2104
Block 2105
Block 2106
Block 2107
Block 2108
Block 2109
Block 2110
Block 2111
Block 2112
Block 2113
Block 2114
Block 2115
Block 2116
Block 2117
Block 2118
Block 2119
Block 2120
Block 2121
Block 2122
Block 2123
Block 2124
Block 2125
Block 2126
Block 2127
Block 2128
Block 2129
Block 2132
Block 2133
Block 2134
Block 2135
Block 2136
Block 2137
Block 2138
Block 2139
Block 2140
Block 2141
Block 2143
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Block 3048
Block 3049
Block 3050
Block 3051
Block 3052
Block 3053
Block 3054
Block 3055
Block 3056
Block 3057
Block 3058
Block 3059
Block 3060
Block 3061
Block 3062
Block 3063
Block 3064
Block 3065
Block 3066
Block 3067
Block 3068
Block 3069
Block 3070
Block 3071
Block 3072
Block 3073
Block 3074
Block 3075
Block 3076
Block 3077
Block 3078
Block 3084
Block 3085
Block 3086
Block 3087
Block 3100
Block 3101
Block 3102
Block 3103
Block 3104
Block 3105
Block 3111
Block 3112
Block 3113
Block 3114
Block 3115
Block 3116
Tract: 021702
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Tract: 022100
Tract: 022200
Tract: 022300
Tract: 022400
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1085
Block 1086
Block 1087
Block 1088
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.89

(10 ILCS 91/10.89)
Sec. 10.89. Representative District No. 89. Representative District No. 89 is comprised of:

District: 89
Carroll County
Tract: 960100
Tract: 960200
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1033
Block 1034
Block 1035
Block 1036
Block 1040
Block 1041
Block 1042
Block 1043
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1219
Block 1220
Block 1221
Block 1222
Block 1223
Block 1224
Block 1225
Block 1226
Block 1227
Block 1228
Block 1229
Block 1230
Block 1231
Block 1232
Block 1233
Block 1234
Block 1235
Block 1236
Block 1237
Block 1238
Block 1239
Block 1240
Block 1241
Block 1242
Block 1243
Block 1244
Block 1245
Block 1246
Block 1247
Block 1248
Block 1249
Block 1250
Block 1251
Block 1254
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2009
Block 2010
Block 2011
Block 2012
Block 2018
Block 2019
Block 2020
Block 2021
Block 2087
Block 2088
Block 2089
Block 2090
Block 2091
Block 2092
Block 2093
Block 2096
Block 2097
Block 2098
Block 2099
Block 2100
Block 2101
Block 2102
Block 2103
Block 2104
Block 2105
Block 2106
Block 2107
Block 2108
Block 2109
Block 2110
Block 2111
Block 2112
Block 2113
Block 2114
Block 2115
Block 2116
Block 2117
Block 2118
Block 2119
Block 2120
Block 2121
Block 2122
Block 2123
Block 2124
Block 2125
Block 2126
Block 2127
Block 2128
Block 2129
Block 2130
Block 2131
Block 2132
Block 2134
Block 2135
Block 2136
Block 2137
Block 2138
Block 2139
Block 2140
Block 2141
Block 2142
Block 2143
Block 2152
Block 2153
Block 2154
Block 2155
Block 2156
Block 2157
Block 2158
Block 2159
Block 2161
Block 2165
Block 2170
Tract: 960400
Tract: 960500
Tract: 960600
Blockgroup: 1
Block 1048
Block 1049
Block 1050
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2080
Block 2081
Block 2082
Block 2089
Block 2090
Block 2091
Block 2092
Block 2093
Block 2094
Block 2095
Block 2096
Block 2097
Block 2098
Block 2104
Block 2105
Block 2106
Block 2107
Block 2108
Block 2109
Block 2110
Block 2111
Block 2112
Block 2114
Block 2115
Block 2116
Block 2117
Block 2118
Block 2119
Block 2120
Block 2121
Block 2122
Block 2123
Block 2124
Block 2125
Block 2127
Block 2128
Block 2129
Jo Daviess County
Ogle County
Tract: 960700
Blockgroup: 2
Block 2012
Block 2013
Block 2014
Block 2019
Block 2020
Block 2021
Block 2022
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2033
Block 2034
Block 2035
Block 2038
Block 2039
Block 2040
Block 2041
Block 2051
Block 2052
Block 2053
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2070
Block 2071
Block 2073
Block 2074
Block 2075
Block 2076
Block 2077
Block 2078
Block 2079
Block 2080
Block 2081
Block 2082
Block 2083
Block 2084
Block 2085
Block 2086
Block 2087
Block 2088
Block 2089
Block 2090
Block 2091
Block 2092
Block 2093
Block 2094
Block 2095
Block 2096
Block 2097
Block 2098
Block 2099
Block 2102
Block 2103
Block 2104
Blockgroup: 3
Tract: 960800
Tract: 960900
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1054
Block 1058
Block 1059
Block 1060
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1112
Block 1140
Block 1157
Block 1158
Block 1159
Block 1160
Block 1161
Block 1162
Block 1163
Block 1164
Block 1165
Block 1166
Block 1167
Block 1168
Block 1169
Block 1170
Block 1171
Block 1172
Block 1173
Block 1174
Block 1175
Block 1176
Block 1177
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Tract: 961300
Blockgroup: 2
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2023
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Tract: 961400
Blockgroup: 6
Block 6003
Block 6004
Block 6005
Block 6006
Block 6007
Block 6008
Block 6009
Block 6010
Block 6011
Block 6012
Block 6056
Block 6057
Tract: 961500
Blockgroup: 1
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1087
Block 1088
Block 1089
Block 1090
Block 1091
Block 1092
Block 1093
Block 1094
Block 1101
Block 1111
Block 1112
Block 1113
Tract: 961700
Blockgroup: 1
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1033
Block 1034
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Stephenson County
Whiteside County
Tract: 000100
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Tract: 000200
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Block 2070
Block 2071
Block 2072
Block 2073
Block 2074
Block 2075
Block 2076
Block 2077
Block 2118
Block 2119
Tract: 000900
Blockgroup: 3
Block 3003
Block 3004
Block 3005
Winnebago County
Tract: 003711
Blockgroup: 1
Block 1001
Block 1002
Block 1003
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1012
Tract: 004100
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Block 3048
Block 3049
Block 3050
Block 3051
Block 3052
Block 3053
Block 3054
Block 3055
Block 3056
Block 3057
Block 3058
Block 3059
Block 3060
Block 3061
Block 3062
Block 3063
Block 3064
Block 3065
Block 3066
Block 3067
Block 3068
Block 3069
Block 3070
Block 3071
Block 3072
Block 3073
Block 3074
Block 3075
Block 3076
Block 3077
Block 3078
Block 3079
Block 3080
Block 3081
Block 3082
Block 3083
Block 3084
Block 3085
Block 3086
Block 3087
Block 3088
Block 3089
Block 3090
Block 3091
Block 3092
Block 3093
Block 3094
Block 3095
Block 3096
Block 3097
Block 3098
Block 3099
Block 3100
Block 3101
Block 3102
Block 3103
Block 3104
Block 3105
Block 3106
Block 3107
Block 3108
Block 3109
Block 3110
Block 3111
Block 3112
Block 3113
Block 3114
Block 3115
Block 3116
Block 3117
Block 3118
Block 3119
Block 3120
Block 3121
Block 3122
Block 3123
Block 3124
Block 3125
Block 3126
Block 3127
Block 3128
Block 3129
Block 3130
Block 3131
Block 3132
Block 3133
Block 3134
Block 3135
Block 3136
Block 3137
Block 3138
Block 3139
Block 3140
Block 3141
Block 3142
Block 3143
Tract: 004200
Tract: 004300
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.90

(10 ILCS 91/10.90)
Sec. 10.90. Representative District No. 90. Representative District No. 90 is comprised of:

District: 90
DeKalb County
Tract: 000300
Blockgroup: 2
Block 2017
Block 2018
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2066
Block 2067
Block 2068
Block 2069
Block 2070
Block 2071
Block 2072
Block 2073
Block 2074
Block 2075
Block 2076
Block 2077
Block 2078
Block 2079
Block 2080
Block 2081
Block 2082
Block 2083
Block 2084
Block 2085
Block 2086
Block 2087
Block 2088
Block 2089
Block 2090
Block 2091
Block 2092
Block 2093
Block 2094
Block 2095
Block 2096
Block 2097
Block 2098
Block 2099
Block 2100
Block 2101
Block 2102
Block 2103
Block 2104
Block 2105
Block 2106
Block 2107
Block 2108
Block 2109
Block 2110
Block 2111
Block 2112
Block 2113
Block 2114
Block 2115
Block 2116
Block 2117
Block 2118
Block 2119
Block 2120
Block 2121
Block 2122
Block 2123
Block 2124
Block 2125
Block 2126
Block 2127
Block 2128
Block 2129
Block 2130
Block 2131
Block 2132
Block 2133
Block 2134
Block 2135
Block 2136
Block 2137
Block 2138
Block 2139
Block 2140
Block 2141
Block 2142
Block 2143
Block 2144
Block 2145
Block 2146
Block 2147
Block 2148
Block 2149
Block 2150
Block 2151
Block 2152
Block 2153
Block 2154
Block 2155
Block 2156
Block 2157
Block 2158
Block 2159
Block 2160
Block 2161
Block 2162
Block 2163
Block 2164
Block 2165
Tract: 001300
Blockgroup: 4
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4018
Block 4019
Block 4020
Block 4021
Block 4024
Block 4025
Tract: 001400
Blockgroup: 1
Blockgroup: 2
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Blockgroup: 3
Blockgroup: 4
Tract: 001500
Blockgroup: 3
Block 3038
Block 3039
Block 3044
Block 3045
Block 3046
Block 3047
Block 3053
Block 3054
Block 3055
Block 3056
Block 3057
Block 3059
Block 3060
Block 3061
Block 3062
Block 3063
Block 3064
Block 3065
Block 3066
Block 3067
Block 3068
Block 3069
Block 3070
Block 3071
Block 3072
Block 3073
Block 3074
Block 3075
Block 3076
Block 3077
Block 3078
Block 3081
Block 3082
Block 3083
Block 3084
Block 3085
Block 3086
Block 3087
Block 3088
Block 3089
Block 3090
Block 3091
Block 3092
Tract: 001700
Blockgroup: 1
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1087
Block 1088
Block 1089
Block 1090
Block 1102
Block 1103
Block 1114
Block 1115
Block 1116
Block 1117
Block 1118
Block 1119
Block 1120
Block 1127
Block 1128
Block 1129
Block 1138
Block 1139
Block 1140
Block 1141
Block 1142
Block 1143
Block 1144
Block 1145
Block 1146
Block 1147
Block 1148
Block 1149
Block 1150
Block 1151
Block 1152
Block 1153
Block 1154
Block 1155
Block 1156
Block 1157
Block 1158
Block 1161
Block 1169
Block 1174
Block 1175
Block 1176
Block 1177
Block 1178
Block 1179
Block 1180
Block 1181
Block 1182
Block 1183
Block 1184
Block 1185
Block 1186
Block 1187
Block 1188
Block 1189
Block 1190
Block 1191
Block 1192
Block 1197
Block 1198
Block 1199
Block 1200
Block 1201
Block 1202
Block 1203
Block 1206
Block 1207
Block 1208
Block 1209
Block 1212
Block 1213
Block 1214
Block 1215
Block 1216
Block 1217
Block 1218
Block 1219
Block 1220
Block 1221
Block 1222
Block 1223
Block 1224
Block 1225
Block 1226
Block 1227
Block 1228
Block 1229
Block 1230
Block 1239
Block 1240
Block 1241
Tract: 001800
Tract: 001900
Tract: 002000
Tract: 002100
LaSalle County
Tract: 961701
Blockgroup: 1
Block 1020
Block 1024
Block 1025
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2037
Block 2038
Block 2039
Blockgroup: 3
Block 3014
Block 3015
Block 3016
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3028
Tract: 961702
Blockgroup: 1
Block 1007
Block 1008
Block 1009
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1058
Block 1059
Block 1067
Block 1077
Blockgroup: 2
Tract: 961800
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Block 3048
Block 3049
Block 3050
Block 3051
Block 3052
Block 3053
Block 3054
Block 3055
Block 3056
Block 3057
Block 3058
Block 3059
Block 3060
Block 3061
Block 3062
Block 3063
Block 3064
Block 3065
Block 3066
Block 3067
Block 3068
Block 3069
Block 3070
Block 3071
Block 3072
Block 3073
Block 3074
Block 3075
Block 3076
Block 3077
Block 3078
Block 3079
Block 3080
Block 3081
Block 3082
Block 3083
Block 3084
Block 3085
Block 3086
Block 3087
Block 3088
Block 3089
Block 3090
Block 3091
Block 3092
Block 3093
Block 3094
Block 3095
Block 3096
Block 3097
Block 3098
Block 3099
Block 3100
Block 3101
Block 3102
Block 3103
Block 3104
Block 3105
Block 3106
Block 3107
Block 3108
Block 3109
Block 3110
Block 3111
Block 3112
Block 3113
Block 3116
Block 3117
Block 3118
Block 3119
Block 3120
Block 3121
Block 3122
Block 3123
Block 3124
Block 3125
Block 3129
Block 3130
Block 3131
Block 3132
Block 3133
Block 3134
Block 3135
Block 3136
Block 3137
Block 3138
Block 3139
Block 3140
Block 3141
Block 3142
Block 3143
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4030
Block 4031
Block 4032
Block 4033
Block 4038
Block 4039
Block 4040
Block 4045
Block 4046
Block 4047
Block 4048
Block 4049
Block 4050
Block 4051
Block 4058
Block 4060
Block 4061
Block 4062
Block 4063
Block 4064
Tract: 961900
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2083
Block 2084
Block 2085
Block 2086
Block 2087
Block 2088
Block 2089
Block 2090
Block 2091
Block 2092
Block 2093
Block 2094
Block 2095
Block 2096
Block 2097
Block 2098
Block 2099
Block 2100
Block 2101
Block 2102
Block 2103
Block 2104
Block 2105
Block 2106
Block 2107
Block 2108
Block 2109
Block 2110
Block 2111
Block 2112
Block 2113
Block 2114
Block 2115
Block 2116
Block 2117
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3016
Block 3017
Block 3018
Block 3019
Block 3031
Blockgroup: 4
Block 4000
Tract: 962000
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1028
Block 1031
Lee County
Tract: 000100
Tract: 000200
Tract: 000300
Tract: 000400
Tract: 000500
Tract: 000600
Tract: 000700
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2041
Block 2044
Block 2054
Block 2055
Block 2056
Tract: 000800
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1014
Block 1018
Block 1024
Block 1067
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1087
Block 1088
Block 1089
Block 1090
Block 1091
Block 1092
Block 1093
Block 1094
Block 1095
Block 1096
Block 1097
Block 1098
Block 1099
Block 1100
Block 1101
Block 1102
Block 1103
Block 1124
Block 1125
Block 1126
Block 1127
Block 1128
Block 1129
Block 1130
Block 1131
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Block 4030
Block 4031
Block 4032
Block 4033
Block 4034
Block 4035
Block 4036
Block 4037
Block 4040
Block 4067
Block 4068
Block 4069
Block 4070
Block 4071
Block 4072
Block 4073
Block 4074
Block 4075
Block 4076
Block 4078
Block 4085
Block 4086
Block 4087
Block 4221
Tract: 000900
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4029
Block 4030
Block 4031
Block 4032
Block 4033
Block 4034
Block 4035
Block 4038
Block 4053
Block 4054
Block 4055
Block 4057
Block 4058
Block 4059
Block 4060
Block 4061
Block 4062
Block 4063
Block 4102
Block 4103
Block 4104
Block 4107
Block 4108
Ogle County
Tract: 960700
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2015
Block 2016
Block 2017
Block 2018
Block 2023
Block 2024
Block 2030
Block 2031
Block 2032
Block 2036
Block 2037
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2054
Block 2055
Block 2064
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Block 2072
Block 2100
Block 2101
Block 2105
Block 2106
Block 2107
Block 2108
Block 2109
Block 2110
Tract: 960900
Blockgroup: 1
Block 1032
Block 1033
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1055
Block 1056
Block 1057
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1083
Block 1084
Block 1085
Block 1086
Block 1087
Block 1088
Block 1089
Block 1090
Block 1091
Block 1092
Block 1093
Block 1094
Block 1095
Block 1096
Block 1097
Block 1098
Block 1099
Block 1100
Block 1101
Block 1102
Block 1103
Block 1104
Block 1105
Block 1106
Block 1107
Block 1108
Block 1109
Block 1110
Block 1111
Block 1113
Block 1114
Block 1115
Block 1116
Block 1117
Block 1118
Block 1119
Block 1120
Block 1121
Block 1122
Block 1123
Block 1124
Block 1125
Block 1126
Block 1127
Block 1128
Block 1129
Block 1130
Block 1131
Block 1132
Block 1133
Block 1134
Block 1135
Block 1136
Block 1137
Block 1138
Block 1139
Block 1141
Block 1142
Block 1143
Block 1144
Block 1145
Block 1146
Block 1147
Block 1148
Block 1149
Block 1150
Block 1151
Block 1152
Block 1153
Block 1154
Block 1155
Block 1156
Block 1178
Block 1179
Block 1180
Block 1181
Block 1182
Block 1183
Block 1184
Tract: 961000
Tract: 961100
Tract: 961200
Tract: 961300
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2020
Block 2021
Block 2022
Block 2024
Block 2025
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Blockgroup: 3
Blockgroup: 4
Tract: 961400
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Blockgroup: 5
Blockgroup: 6
Block 6000
Block 6001
Block 6002
Block 6013
Block 6014
Block 6015
Block 6016
Block 6017
Block 6018
Block 6019
Block 6020
Block 6021
Block 6022
Block 6023
Block 6024
Block 6025
Block 6026
Block 6027
Block 6028
Block 6029
Block 6030
Block 6031
Block 6032
Block 6033
Block 6034
Block 6035
Block 6036
Block 6037
Block 6038
Block 6039
Block 6040
Block 6041
Block 6042
Block 6043
Block 6044
Block 6045
Block 6046
Block 6047
Block 6048
Block 6049
Block 6050
Block 6051
Block 6052
Block 6053
Block 6054
Block 6055
Tract: 961500
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1095
Block 1096
Block 1097
Block 1098
Block 1099
Block 1100
Block 1102
Block 1103
Block 1104
Block 1105
Block 1106
Block 1107
Block 1108
Block 1109
Block 1110
Block 1114
Block 1115
Block 1116
Block 1117
Block 1118
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Blockgroup: 5
Blockgroup: 6
Tract: 961600
Tract: 961700
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1065
Blockgroup: 2
Blockgroup: 3
Winnebago County
Tract: 003711
Blockgroup: 4
Block 4038
Block 4043
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.91

(10 ILCS 91/10.91)
Sec. 10.91. Representative District No. 91. Representative District No. 91 is comprised of:

District: 91
Fulton County
Tract: 952800
Tract: 952900
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1087
Block 1088
Block 1089
Block 1090
Block 1091
Block 1092
Block 1093
Block 1094
Block 1095
Block 1098
Block 1099
Block 1100
Block 1101
Block 1102
Block 1103
Block 1104
Block 1105
Block 1106
Block 1107
Block 1108
Block 1109
Block 1110
Block 1111
Block 1112
Block 1113
Block 1114
Block 1115
Block 1116
Block 1117
Block 1118
Block 1119
Block 1120
Block 1121
Block 1122
Block 1123
Block 1124
Block 1125
Block 1126
Block 1127
Block 1128
Block 1129
Block 1130
Block 1131
Block 1132
Block 1133
Block 1134
Block 1135
Block 1136
Block 1137
Block 1138
Block 1142
Block 1143
Block 1144
Block 1145
Block 1146
Block 1147
Block 1148
Block 1149
Block 1150
Block 1151
Blockgroup: 2
Blockgroup: 3
Tract: 953000
Blockgroup: 4
Block 4017
Block 4018
Block 4019
Block 4028
Block 4031
Block 4032
Block 4081
Block 4082
Block 4083
Block 4084
Block 4085
Block 4086
Block 4092
Tract: 953100
Blockgroup: 4
Block 4070
Block 4094
Block 4144
Block 4145
Block 4146
Tract: 953200
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2008
Block 2009
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Blockgroup: 3
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Block 4030
Block 4031
Block 4032
Block 4033
Block 4034
Block 4035
Block 4036
Block 4037
Block 4038
Block 4039
Block 4040
Block 4041
Block 4042
Block 4043
Block 4044
Block 4045
Block 4046
Block 4047
Block 4048
Block 4049
Block 4050
Block 4051
Block 4052
Block 4053
Block 4054
Block 4055
Block 4056
Block 4057
Block 4058
Block 4059
Block 4060
Block 4061
Block 4062
Block 4063
Block 4064
Block 4065
Block 4066
Block 4067
Block 4068
Block 4069
Block 4070
Block 4071
Block 4072
Block 4073
Block 4074
Block 4075
Block 4077
Block 4078
Block 4079
Block 4084
Block 4085
Block 4086
Block 4087
Block 4088
Block 4089
Block 4090
Block 4091
Block 4092
Block 4094
Block 4095
Block 4096
Block 4097
Block 4098
Block 4099
Tract: 953300
Tract: 953400
Tract: 953500
Tract: 953600
Tract: 953700
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2044
Block 2049
Block 2050
Block 2055
Block 2066
Block 2067
Block 2068
Block 2069
Block 2073
Block 2094
Blockgroup: 3
Tract: 953800
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2027
Block 2028
Block 2029
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Blockgroup: 3
Peoria County
Tract: 004000
Blockgroup: 1
Block 1107
Block 1108
Block 1109
Block 1110
Block 1117
Block 1118
Block 1121
Block 1123
Block 1130
Blockgroup: 2
Tract: 004101
Blockgroup: 2
Block 2058
Block 2059
Block 2060
Tract: 004500
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Blockgroup: 3
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Blockgroup: 4
Block 4009
Block 4010
Block 4011
Block 4033
Block 4034
Tract: 004600
Blockgroup: 2
Block 2010
Block 2011
Block 2012
Block 2020
Block 2021
Block 2022
Block 2023
Block 2025
Blockgroup: 3
Block 3025
Block 3026
Block 3027
Block 3028
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3039
Block 3040
Block 3041
Block 3081
Block 3082
Block 3083
Block 3084
Block 3085
Block 3086
Block 3087
Block 3088
Block 3089
Block 3092
Tract: 004801
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1024
Block 1025
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Blockgroup: 2
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2016
Block 2017
Block 2018
Block 2020
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Blockgroup: 3
Block 3023
Block 3035
Block 3052
Tract: 004901
Tract: 004902
Blockgroup: 1
Blockgroup: 2
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Block 2070
Block 2071
Block 2072
Block 2073
Block 2074
Block 2075
Block 2076
Block 2077
Block 2078
Block 2079
Block 2080
Block 2081
Blockgroup: 3
Tazewell County
Tract: 020100
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Block 3048
Block 3049
Block 3050
Block 3051
Block 3052
Block 3053
Block 3054
Block 3055
Block 3056
Block 3057
Block 3058
Block 3059
Block 3060
Block 3061
Block 3062
Block 3063
Block 3064
Block 3065
Block 3066
Block 3067
Block 3068
Block 3069
Block 3070
Block 3071
Block 3072
Block 3073
Block 3074
Block 3075
Block 3076
Block 3077
Block 3078
Block 3079
Block 3080
Block 3081
Block 3082
Block 3083
Block 3084
Block 3085
Block 3086
Block 3087
Block 3088
Block 3089
Block 3090
Block 3091
Block 3092
Block 3093
Block 3094
Block 3095
Block 3096
Block 3097
Block 3098
Block 3099
Block 3100
Block 3101
Block 3102
Block 3103
Block 3104
Block 3105
Block 3106
Block 3107
Block 3108
Block 3109
Block 3110
Block 3111
Block 3112
Block 3113
Block 3114
Block 3115
Block 3116
Block 3117
Block 3118
Block 3119
Block 3120
Block 3121
Block 3122
Block 3123
Block 3124
Block 3125
Block 3126
Block 3127
Block 3128
Block 3129
Block 3130
Block 3131
Block 3132
Block 3133
Block 3134
Block 3135
Block 3136
Block 3137
Block 3138
Block 3139
Block 3140
Block 3141
Block 3142
Block 3143
Block 3144
Block 3145
Block 3146
Block 3147
Block 3148
Block 3149
Block 3150
Block 3151
Block 3152
Block 3153
Block 3154
Block 3155
Block 3156
Block 3157
Block 3158
Block 3159
Block 3160
Block 3161
Block 3162
Block 3163
Block 3164
Block 3165
Block 3166
Block 3167
Block 3168
Block 3169
Block 3170
Block 3171
Block 3172
Block 3173
Block 3174
Block 3175
Block 3176
Block 3177
Block 3178
Block 3179
Block 3181
Block 3182
Block 3183
Block 3184
Block 3185
Block 3186
Block 3188
Block 3189
Block 3190
Tract: 020301
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1043
Block 1045
Block 1046
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1057
Block 1058
Block 1064
Block 1065
Block 1081
Block 1086
Block 1087
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2017
Block 2018
Block 2029
Block 2030
Block 2032
Block 2033
Block 2036
Block 2037
Block 2041
Block 2043
Block 2063
Block 2071
Block 2072
Block 2073
Block 2074
Block 2075
Block 2076
Block 2077
Block 2078
Block 2079
Block 2080
Block 2081
Block 2082
Block 2083
Block 2084
Block 2085
Block 2086
Block 2087
Block 2088
Block 2089
Block 2090
Block 2100
Block 2101
Block 2102
Block 2103
Block 2104
Block 2107
Block 2110
Tract: 020302
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1078
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3040
Block 3041
Block 3042
Block 3053
Tract: 020400
Tract: 020500
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3001
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Tract: 020600
Tract: 020700
Tract: 020800
Tract: 020900
Tract: 021000
Tract: 021101
Tract: 021102
Tract: 021202
Blockgroup: 1
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Blockgroup: 2
Tract: 021203
Blockgroup: 1
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1047
Block 1049
Block 1050
Block 1051
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1065
Block 1066
Block 1067
Block 1068
Block 1071
Blockgroup: 2
Tract: 021500
Blockgroup: 1
Block 1000
Block 1003
Block 1004
Tract: 021603
Blockgroup: 1
Block 1001
Block 1003
Tract: 021801
Tract: 021802
Tract: 021900
Blockgroup: 2
Block 2023
Tract: 022400
Blockgroup: 1
Block 1079
Block 1080
Block 1081
Block 1082
Block 1083
Block 1084
Block 1089
Block 1090
Block 1091
Block 1092
Block 1093
Block 1094
Block 1095
Block 1096
Block 1097
Block 1098
Blockgroup: 2
Blockgroup: 3
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.92

(10 ILCS 91/10.92)
Sec. 10.92. Representative District No. 92. Representative District No. 92 is comprised of:

District: 92
Peoria County
Tract: 000100
Tract: 000200
Tract: 000300
Tract: 000500
Tract: 000600
Tract: 000900
Tract: 001200
Tract: 001300
Tract: 001500
Tract: 001600
Tract: 001800
Tract: 001900
Tract: 002000
Tract: 002100
Tract: 002200
Tract: 002300
Tract: 002400
Tract: 002500
Tract: 002600
Tract: 002701
Tract: 002702
Tract: 002800
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3042
Tract: 002900
Blockgroup: 1
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Blockgroup: 2
Blockgroup: 3
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Tract: 003000
Tract: 003101
Blockgroup: 1
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1040
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2021
Block 2032
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2054
Blockgroup: 3
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Tract: 003102
Blockgroup: 1
Block 1015
Block 1021
Block 1022
Block 1024
Block 1025
Tract: 003300
Blockgroup: 2
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Tract: 004102
Blockgroup: 1
Block 1000
Block 1001
Block 1009
Block 1020
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Blockgroup: 2
Block 2000
Block 2010
Block 2011
Block 2012
Block 2013
Tract: 004200
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2004
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Blockgroup: 3
Tract: 004300
Tract: 004400
Tract: 004500
Blockgroup: 2
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Block 2070
Block 2071
Block 2072
Block 2073
Block 2074
Block 2075
Block 2076
Block 2077
Block 2078
Block 2079
Block 2080
Block 2081
Block 2082
Block 2083
Block 2084
Block 2085
Block 2086
Block 2087
Block 2088
Block 2089
Block 2090
Block 2091
Block 2092
Block 2093
Block 2094
Block 2095
Block 2096
Block 2097
Block 2098
Block 2099
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Block 4030
Block 4031
Block 4032
Tract: 004600
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2024
Block 2026
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3029
Block 3030
Block 3036
Block 3037
Block 3038
Block 3042
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Block 3048
Block 3049
Block 3050
Block 3051
Block 3052
Block 3053
Block 3054
Block 3055
Block 3056
Block 3057
Block 3058
Block 3059
Block 3060
Block 3061
Block 3062
Block 3063
Block 3064
Block 3065
Block 3066
Block 3067
Block 3068
Block 3069
Block 3070
Block 3071
Block 3072
Block 3073
Block 3074
Block 3075
Block 3076
Block 3077
Block 3078
Block 3079
Block 3080
Block 3090
Block 3091
Blockgroup: 4
Tract: 004801
Blockgroup: 1
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1026
Block 1045
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2019
Block 2021
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Block 3048
Block 3049
Block 3050
Block 3051
Tract: 004802
Tract: 005000
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.93

(10 ILCS 91/10.93)
Sec. 10.93. Representative District No. 93. Representative District No. 93 is comprised of:

District: 93
Brown County
Cass County
Fulton County
Tract: 952900
Blockgroup: 1
Block 1096
Block 1097
Block 1139
Block 1140
Block 1141
Tract: 953000
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4029
Block 4030
Block 4033
Block 4034
Block 4035
Block 4036
Block 4037
Block 4038
Block 4039
Block 4040
Block 4041
Block 4042
Block 4043
Block 4044
Block 4045
Block 4046
Block 4047
Block 4048
Block 4049
Block 4050
Block 4051
Block 4052
Block 4053
Block 4054
Block 4055
Block 4056
Block 4057
Block 4058
Block 4059
Block 4060
Block 4061
Block 4062
Block 4063
Block 4064
Block 4065
Block 4066
Block 4067
Block 4068
Block 4069
Block 4070
Block 4071
Block 4072
Block 4073
Block 4074
Block 4075
Block 4076
Block 4077
Block 4078
Block 4079
Block 4080
Block 4087
Block 4088
Block 4089
Block 4090
Block 4091
Block 4093
Block 4094
Block 4095
Block 4096
Block 4097
Block 4098
Block 4099
Block 4100
Block 4101
Block 4102
Block 4103
Block 4104
Block 4105
Block 4106
Block 4107
Block 4108
Block 4109
Block 4110
Block 4111
Block 4112
Tract: 953100
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Block 4030
Block 4031
Block 4032
Block 4033
Block 4034
Block 4035
Block 4036
Block 4037
Block 4038
Block 4039
Block 4040
Block 4041
Block 4042
Block 4043
Block 4044
Block 4045
Block 4046
Block 4047
Block 4048
Block 4049
Block 4050
Block 4051
Block 4052
Block 4053
Block 4054
Block 4055
Block 4056
Block 4057
Block 4058
Block 4059
Block 4060
Block 4061
Block 4062
Block 4063
Block 4064
Block 4065
Block 4066
Block 4067
Block 4068
Block 4069
Block 4071
Block 4072
Block 4073
Block 4074
Block 4075
Block 4076
Block 4077
Block 4078
Block 4079
Block 4080
Block 4081
Block 4082
Block 4083
Block 4084
Block 4085
Block 4086
Block 4087
Block 4088
Block 4089
Block 4090
Block 4091
Block 4092
Block 4093
Block 4095
Block 4096
Block 4097
Block 4098
Block 4099
Block 4100
Block 4101
Block 4102
Block 4103
Block 4104
Block 4105
Block 4106
Block 4107
Block 4108
Block 4109
Block 4110
Block 4111
Block 4112
Block 4113
Block 4114
Block 4115
Block 4116
Block 4117
Block 4118
Block 4119
Block 4120
Block 4121
Block 4122
Block 4123
Block 4124
Block 4125
Block 4126
Block 4127
Block 4128
Block 4129
Block 4130
Block 4131
Block 4132
Block 4133
Block 4134
Block 4135
Block 4136
Block 4137
Block 4138
Block 4139
Block 4140
Block 4141
Block 4142
Block 4143
Block 4147
Tract: 953200
Blockgroup: 2
Block 2007
Block 2010
Blockgroup: 4
Block 4076
Block 4080
Block 4081
Block 4082
Block 4083
Block 4093
Block 4100
Block 4101
Tract: 953700
Blockgroup: 2
Block 2042
Block 2043
Block 2045
Block 2046
Block 2047
Block 2048
Block 2051
Block 2052
Block 2053
Block 2054
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2070
Block 2071
Block 2072
Block 2074
Block 2075
Block 2076
Block 2077
Block 2078
Block 2079
Block 2080
Block 2081
Block 2082
Block 2083
Block 2084
Block 2085
Block 2086
Block 2087
Block 2088
Block 2089
Block 2090
Block 2091
Block 2092
Block 2093
Tract: 953800
Blockgroup: 2
Block 2026
Block 2030
Tract: 953900
Knox County
Tract: 000300
Blockgroup: 6
Block 6007
Block 6008
Block 6012
Block 6013
Block 6014
Block 6015
Tract: 000500
Blockgroup: 2
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Blockgroup: 3
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Blockgroup: 4
Block 4012
Blockgroup: 5
Block 5001
Block 5002
Block 5003
Block 5004
Block 5005
Block 5006
Block 5007
Block 5008
Tract: 000600
Blockgroup: 3
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Blockgroup: 4
Block 4021
Block 4022
Block 4023
Block 4024
Block 4026
Block 4027
Tract: 000700
Blockgroup: 2
Block 2002
Block 2003
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3013
Block 3014
Block 3015
Tract: 000800
Tract: 000900
Tract: 001000
Tract: 001100
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Tract: 001200
Blockgroup: 1
Block 1041
Block 1042
Block 1057
Block 1058
Block 1059
Block 1062
Block 1063
Block 1064
Blockgroup: 2
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2036
Block 2037
Block 2042
Block 2043
Block 2044
Block 2045
Tract: 001400
Blockgroup: 1
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1087
Block 1088
Block 1089
Block 1090
Block 1091
Block 1092
Block 1093
Block 1094
Block 1095
Block 1096
Block 1097
Block 1098
Block 1099
Block 1100
Block 1101
Block 1102
Block 1103
Block 1104
Block 1105
Block 1106
Block 1107
Block 1108
Block 1109
Block 1110
Block 1111
Block 1112
Block 1113
Block 1114
Block 1115
Block 1116
Block 1117
Block 1121
Block 1122
Block 1123
Block 1124
Block 1125
Blockgroup: 2
Block 2037
Block 2038
Block 2103
Block 2127
Block 2128
Block 2129
Block 2130
Block 2143
Block 2144
Tract: 001500
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Blockgroup: 5
Block 5004
Block 5005
Block 5006
Block 5007
Block 5014
Block 5015
Block 5016
Block 5017
Block 5018
Block 5019
Block 5020
Block 5021
Block 5022
Block 5023
Block 5024
Block 5025
Block 5026
Block 5027
Block 5028
Block 5030
Block 5031
Block 5032
Block 5033
Block 5034
Block 5035
Block 5036
Block 5037
Block 5038
Block 5039
Block 5040
Block 5041
Block 5042
Block 5043
Block 5044
Block 5045
Block 5046
Block 5047
Block 5048
Block 5049
Block 5050
Block 5051
Block 5052
Block 5053
Block 5054
Block 5055
Block 5056
Block 5057
Block 5058
Block 5059
Block 5060
Block 5061
Block 5062
Block 5063
Block 5064
Block 5065
Block 5066
Block 5067
Block 5068
Block 5069
Block 5070
Block 5071
Block 5072
Block 5073
Block 5074
Block 5075
Block 5076
Block 5077
Block 5078
Block 5079
Block 5080
Block 5081
Block 5082
Block 5083
Block 5084
Block 5085
Block 5086
Block 5087
Block 5088
Block 5089
Block 5090
Block 5091
Mason County
McDonough County
Schuyler County
Warren County
Tract: 870200
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1115
Block 1117
Block 1118
Block 1119
Block 1120
Block 1121
Block 1122
Block 1123
Block 1124
Block 1125
Block 1126
Block 1127
Block 1128
Block 1129
Block 1130
Block 1131
Block 1132
Block 1133
Block 1134
Block 1135
Block 1136
Block 1137
Block 1138
Block 1139
Block 1141
Block 1142
Block 1143
Block 1144
Block 1145
Block 1146
Block 1147
Block 1148
Block 1149
Block 1150
Block 1151
Block 1152
Block 1153
Block 1154
Block 1155
Block 1156
Block 1157
Block 1158
Block 1159
Block 1160
Block 1161
Block 1162
Block 1163
Block 1164
Block 1165
Block 1166
Block 1167
Block 1168
Block 1169
Block 1170
Block 1171
Block 1172
Block 1173
Block 1174
Block 1175
Block 1176
Block 1177
Block 1178
Block 1179
Block 1180
Block 1181
Block 1182
Block 1183
Block 1184
Block 1185
Block 1186
Block 1187
Block 1188
Block 1189
Block 1190
Block 1207
Block 1208
Block 1212
Block 1213
Block 1214
Block 1215
Block 1216
Block 1217
Block 1218
Block 1219
Block 1220
Block 1221
Block 1222
Block 1223
Block 1224
Block 1225
Block 1226
Block 1227
Block 1228
Block 1229
Block 1230
Block 1231
Block 1232
Block 1233
Block 1234
Block 1235
Block 1236
Block 1237
Block 1238
Block 1239
Block 1240
Block 1241
Block 1242
Block 1243
Block 1244
Block 1245
Block 1246
Blockgroup: 2
Block 2033
Blockgroup: 3
Block 3028
Block 3029
Block 3039
Block 3040
Block 3041
Block 3042
Block 3049
Block 3053
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Block 4030
Block 4031
Block 4032
Block 4033
Block 4034
Block 4035
Block 4036
Block 4037
Block 4038
Block 4039
Block 4040
Block 4041
Block 4042
Block 4043
Block 4044
Block 4045
Block 4046
Block 4047
Block 4048
Block 4049
Block 4050
Block 4051
Block 4052
Block 4053
Block 4054
Block 4055
Block 4056
Block 4057
Block 4058
Block 4059
Block 4060
Block 4061
Block 4062
Block 4063
Block 4064
Block 4065
Block 4066
Block 4067
Block 4068
Block 4069
Block 4070
Block 4071
Block 4072
Block 4073
Block 4074
Block 4075
Block 4076
Block 4077
Block 4078
Block 4079
Block 4080
Block 4081
Block 4082
Block 4083
Block 4084
Block 4085
Block 4086
Block 4087
Block 4088
Block 4089
Block 4090
Block 4091
Block 4092
Block 4093
Block 4094
Block 4095
Block 4096
Block 4097
Block 4098
Block 4099
Block 4100
Block 4101
Block 4102
Block 4103
Block 4104
Block 4105
Block 4106
Block 4107
Block 4108
Block 4109
Tract: 870300
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1083
Blockgroup: 2
Block 2074
Block 2075
Block 2076
Block 2077
Blockgroup: 3
Blockgroup: 4
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.94

(10 ILCS 91/10.94)
Sec. 10.94. Representative District No. 94. Representative District No. 94 is comprised of:

District: 94
Adams County
Hancock County
Henderson County
Warren County
Tract: 870100
Tract: 870200
Blockgroup: 1
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1087
Block 1088
Block 1089
Block 1090
Block 1091
Block 1092
Block 1093
Block 1094
Block 1095
Block 1096
Block 1097
Block 1098
Block 1099
Block 1100
Block 1101
Block 1102
Block 1103
Block 1104
Block 1105
Block 1106
Block 1107
Block 1108
Block 1109
Block 1110
Block 1111
Block 1112
Block 1113
Block 1114
Block 1116
Block 1140
Block 1191
Block 1192
Block 1193
Block 1194
Block 1195
Block 1196
Block 1197
Block 1198
Block 1199
Block 1200
Block 1201
Block 1202
Block 1203
Block 1204
Block 1205
Block 1206
Block 1209
Block 1210
Block 1211
Block 1247
Block 1248
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Block 3048
Block 3050
Block 3051
Block 3052
Block 3054
Block 3055
Block 3056
Blockgroup: 4
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Tract: 870300
Blockgroup: 1
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1084
Block 1085
Block 1086
Block 1087
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Block 2070
Block 2071
Block 2072
Block 2073
Block 2078
Block 2079
Block 2080
Block 2081
Block 2082
Block 2083
Block 2084
Block 2085
Block 2086
Block 2087
Block 2088
Block 2089
Block 2090
Block 2091
Block 2092
Block 2093
Block 2094
Block 2095
Block 2096
Block 2097
Block 2098
Block 2099
Block 2100
Block 2101
Block 2102
Block 2103
Block 2104
Block 2105
Block 2106
Block 2107
Block 2108
Block 2109
Block 2110
Block 2111
Block 2112
Block 2113
Block 2114
Block 2115
Block 2116
Block 2117
Block 2118
Block 2119
Block 2120
Block 2121
Block 2122
Block 2123
Block 2124
Block 2125
Block 2126
Block 2127
Block 2128
Block 2129
Block 2130
Block 2131
Block 2132
Block 2133
Block 2134
Block 2135
Block 2136
Block 2137
Block 2138
Tract: 870400
Tract: 870500
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.95

(10 ILCS 91/10.95)
Sec. 10.95. Representative District No. 95. Representative District No. 95 is comprised of:

District: 95
Christian County
Tract: 958200
Blockgroup: 1
Block 1069
Block 1085
Block 1086
Block 1087
Block 1088
Block 1089
Block 1091
Block 1094
Block 1095
Block 1097
Block 1098
Block 1099
Block 1100
Block 1101
Block 1102
Block 1103
Block 1104
Block 1105
Block 1106
Block 1107
Block 1108
Block 1109
Block 1110
Block 1111
Block 1112
Block 1113
Block 1114
Block 1115
Block 1116
Block 1117
Block 1118
Block 1119
Block 1120
Block 1121
Block 1122
Block 1123
Block 1124
Block 1125
Block 1126
Block 1127
Block 1128
Block 1129
Block 1130
Block 1131
Block 1132
Block 1134
Block 1135
Block 1137
Blockgroup: 3
Block 3084
Block 3085
Block 3086
Block 3087
Block 3088
Block 3089
Blockgroup: 4
Block 4157
Block 4158
Block 4159
Block 4160
Block 4162
Block 4163
Block 4164
Block 4165
Block 4166
Block 4167
Block 4168
Block 4169
Block 4170
Block 4171
Block 4172
Block 4173
Block 4174
Block 4175
Block 4178
Block 4179
Block 4187
Block 4188
Block 4189
Tract: 958300
Blockgroup: 1
Blockgroup: 2
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Blockgroup: 3
Blockgroup: 4
Tract: 958400
Tract: 958500
Tract: 958600
Blockgroup: 1
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1037
Block 1038
Block 1039
Block 1050
Block 1052
Block 1053
Block 1054
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1087
Block 1088
Block 1089
Block 1090
Block 1091
Block 1092
Block 1093
Block 1094
Block 1095
Block 1096
Block 1097
Block 1098
Block 1099
Block 1104
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2027
Block 2056
Block 2057
Block 2070
Block 2071
Block 2072
Block 2073
Block 2074
Block 2075
Block 2076
Block 2077
Block 2078
Block 2079
Block 2099
Block 2100
Block 2101
Block 2102
Block 2103
Block 2104
Block 2105
Block 2106
Block 2107
Block 2108
Block 2109
Block 2110
Block 2111
Block 2112
Block 2113
Block 2114
Block 2115
Block 2116
Block 2117
Block 2118
Block 2119
Block 2120
Block 2121
Block 2122
Block 2123
Block 2124
Block 2125
Block 2126
Block 2127
Block 2128
Block 2129
Block 2130
Block 2131
Block 2132
Block 2133
Block 2134
Block 2135
Block 2136
Block 2137
Block 2138
Block 2139
Block 2140
Block 2141
Block 2142
Block 2143
Block 2144
Block 2145
Block 2146
Block 2147
Block 2148
Block 2149
Block 2150
Block 2151
Block 2152
Block 2153
Block 2154
Block 2155
Block 2156
Block 2157
Block 2158
Block 2159
Block 2160
Block 2161
Block 2162
Block 2163
Block 2164
Block 2165
Block 2166
Block 2167
Block 2168
Block 2169
Block 2170
Block 2171
Block 2172
Block 2173
Block 2174
Block 2175
Block 2176
Block 2177
Block 2178
Block 2180
Block 2181
Block 2183
Block 2184
Block 2185
Block 2186
Block 2187
Block 2188
Blockgroup: 3
Tract: 958700
Tract: 958800
Tract: 958900
Tract: 959000
Macoupin County
Tract: 956000
Tract: 956100
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3027
Block 3028
Block 3029
Block 3030
Block 3032
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Block 3045
Block 3050
Block 3051
Block 3052
Block 3053
Block 3054
Block 3055
Block 3056
Block 3057
Block 3058
Block 3059
Block 3060
Block 3061
Block 3062
Block 3063
Block 3064
Block 3065
Block 3066
Block 3067
Block 3068
Block 3069
Block 3070
Block 3100
Block 3101
Blockgroup: 4
Tract: 956300
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2063
Block 2064
Block 2068
Block 2069
Block 2070
Block 2071
Block 2072
Block 2073
Block 2074
Block 2075
Block 2076
Block 2077
Block 2078
Block 2079
Block 2080
Block 2083
Block 2084
Block 2085
Block 2086
Block 2087
Block 2088
Block 2089
Block 2090
Block 2091
Block 2092
Block 2093
Block 2094
Block 2095
Block 2096
Block 2097
Block 2102
Block 2103
Block 2104
Block 2105
Block 2106
Block 2107
Block 2108
Block 2109
Block 2110
Block 2111
Block 2112
Block 2113
Block 2114
Block 2115
Block 2116
Block 2117
Block 2118
Block 2119
Block 2120
Block 2121
Block 2122
Block 2123
Block 2124
Block 2125
Block 2126
Block 2127
Block 2128
Block 2129
Block 2130
Block 2131
Block 2132
Block 2133
Block 2134
Block 2135
Block 2136
Block 2137
Block 2138
Block 2139
Block 2140
Block 2141
Block 2142
Block 2143
Block 2145
Block 2146
Block 2147
Block 2148
Block 2149
Block 2150
Block 2151
Block 2152
Block 2153
Block 2154
Block 2155
Block 2156
Block 2157
Block 2158
Block 2159
Block 2160
Block 2161
Block 2162
Block 2163
Block 2164
Block 2165
Block 2166
Block 2167
Block 2168
Block 2169
Block 2170
Block 2171
Block 2172
Block 2173
Block 2174
Block 2175
Block 2176
Block 2177
Block 2178
Block 2179
Block 2180
Block 2181
Block 2182
Block 2183
Block 2184
Block 2185
Block 2186
Block 2187
Block 2188
Block 2189
Block 2190
Block 2191
Block 2192
Block 2193
Block 2194
Block 2195
Block 2196
Block 2197
Block 2198
Block 2199
Block 2200
Block 2201
Block 2202
Block 2203
Block 2204
Block 2205
Block 2206
Block 2207
Block 2208
Block 2209
Block 2210
Block 2211
Block 2212
Block 2213
Block 2214
Block 2215
Block 2216
Block 2217
Block 2218
Block 2219
Block 2220
Block 2221
Block 2222
Block 2223
Block 2224
Block 2225
Block 2226
Block 2227
Block 2228
Block 2229
Block 2230
Block 2231
Block 2232
Block 2233
Block 2234
Block 2235
Block 2236
Block 2237
Block 2238
Block 2239
Block 2240
Block 2241
Block 2242
Block 2243
Block 2244
Block 2245
Block 2246
Block 2247
Block 2248
Block 2249
Block 2250
Block 2251
Block 2252
Block 2253
Block 2254
Block 2255
Block 2256
Block 2257
Block 2258
Block 2259
Block 2260
Block 2261
Block 2262
Block 2263
Block 2264
Block 2265
Block 2266
Block 2267
Block 2268
Block 2271
Block 2272
Block 2273
Block 2274
Block 2275
Block 2277
Block 2278
Block 2279
Block 2280
Block 2281
Block 2282
Block 2283
Block 2284
Blockgroup: 3
Tract: 956400
Tract: 956500
Blockgroup: 1
Block 1000
Block 1100
Block 1101
Block 1102
Block 1114
Block 1115
Block 1116
Block 1117
Block 1118
Block 1119
Block 1120
Block 1121
Block 1122
Block 1123
Block 1151
Blockgroup: 2
Block 2076
Block 2077
Block 2086
Block 2087
Block 2088
Block 2089
Block 2090
Block 2091
Block 2092
Block 2093
Block 2094
Block 2097
Block 2098
Block 2099
Block 2100
Block 2101
Block 2102
Block 2103
Block 2104
Block 2105
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3014
Block 3015
Block 3017
Block 3018
Block 3064
Block 3085
Block 3086
Block 3090
Block 3091
Block 3092
Block 3093
Block 3094
Block 3095
Block 3096
Block 3097
Block 3107
Block 3108
Block 3109
Block 3110
Block 3111
Block 3115
Block 3116
Block 3117
Block 3118
Block 3119
Tract: 956600
Tract: 956700
Tract: 956800
Tract: 956900
Tract: 957000
Tract: 957100
Tract: 957200
Madison County
Tract: 402802
Blockgroup: 1
Block 1000
Block 1014
Block 1015
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Block 2084
Block 2085
Block 2086
Block 2087
Block 2088
Block 2089
Block 2090
Block 2091
Block 2092
Block 2093
Block 2094
Block 2095
Block 2096
Block 2097
Block 2098
Block 2099
Block 2100
Block 2101
Block 2102
Block 2103
Block 2104
Block 2105
Block 2106
Block 2107
Block 2108
Block 2109
Block 2110
Block 2111
Block 2112
Block 2118
Block 2119
Block 2120
Block 2121
Block 2126
Block 2127
Block 2128
Block 2129
Block 2130
Block 2131
Blockgroup: 3
Tract: 403801
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2068
Block 2070
Block 2071
Block 2072
Block 2073
Block 2074
Block 2075
Block 2076
Block 2077
Block 2078
Block 2079
Block 2080
Block 2081
Block 2082
Block 2083
Block 2084
Block 2085
Block 2086
Block 2087
Block 2088
Block 2089
Block 2090
Block 2091
Block 2092
Block 2093
Block 2094
Block 2095
Block 2096
Block 2097
Block 2098
Block 2099
Block 2100
Block 2101
Blockgroup: 3
Block 3006
Block 3007
Block 3008
Block 3009
Tract: 403802
Blockgroup: 1
Block 1003
Block 1004
Block 1005
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Block 4030
Block 4031
Block 4032
Block 4033
Block 4034
Block 4035
Block 4036
Block 4037
Block 4038
Block 4039
Block 4040
Block 4041
Block 4042
Block 4043
Block 4044
Block 4045
Block 4046
Block 4047
Block 4048
Block 4049
Block 4050
Block 4051
Block 4052
Block 4053
Block 4054
Block 4055
Block 4056
Block 4057
Block 4058
Block 4059
Block 4060
Block 4061
Block 4062
Block 4063
Block 4064
Block 4065
Block 4066
Block 4067
Block 4068
Block 4069
Block 4070
Block 4071
Block 4072
Block 4073
Block 4074
Block 4075
Block 4076
Block 4077
Block 4078
Block 4081
Block 4082
Block 4083
Block 4097
Block 4098
Block 4131
Block 4132
Block 4133
Block 4134
Block 4135
Block 4136
Block 4139
Block 4140
Montgomery County
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.96

(10 ILCS 91/10.96)
Sec. 10.96. Representative District No. 96. Representative District No. 96 is comprised of:

District: 96
Christian County
Tract: 958100
Tract: 958200
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1083
Block 1084
Block 1090
Block 1092
Block 1093
Block 1096
Block 1133
Block 1136
Block 1138
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Block 3048
Block 3049
Block 3050
Block 3051
Block 3052
Block 3053
Block 3054
Block 3055
Block 3056
Block 3057
Block 3058
Block 3059
Block 3060
Block 3061
Block 3062
Block 3063
Block 3064
Block 3065
Block 3066
Block 3067
Block 3068
Block 3069
Block 3070
Block 3071
Block 3072
Block 3073
Block 3074
Block 3075
Block 3076
Block 3077
Block 3078
Block 3079
Block 3080
Block 3081
Block 3082
Block 3083
Block 3090
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Block 4030
Block 4031
Block 4032
Block 4033
Block 4034
Block 4035
Block 4036
Block 4037
Block 4038
Block 4039
Block 4040
Block 4041
Block 4042
Block 4043
Block 4044
Block 4045
Block 4046
Block 4047
Block 4048
Block 4049
Block 4050
Block 4051
Block 4052
Block 4053
Block 4054
Block 4055
Block 4056
Block 4057
Block 4058
Block 4059
Block 4060
Block 4061
Block 4062
Block 4063
Block 4064
Block 4065
Block 4066
Block 4067
Block 4068
Block 4069
Block 4070
Block 4071
Block 4072
Block 4073
Block 4074
Block 4075
Block 4076
Block 4077
Block 4078
Block 4079
Block 4080
Block 4081
Block 4082
Block 4083
Block 4084
Block 4085
Block 4086
Block 4087
Block 4088
Block 4089
Block 4090
Block 4091
Block 4092
Block 4093
Block 4094
Block 4095
Block 4096
Block 4097
Block 4098
Block 4099
Block 4100
Block 4101
Block 4102
Block 4103
Block 4104
Block 4105
Block 4106
Block 4107
Block 4108
Block 4109
Block 4110
Block 4111
Block 4112
Block 4113
Block 4114
Block 4115
Block 4116
Block 4117
Block 4118
Block 4119
Block 4120
Block 4121
Block 4122
Block 4123
Block 4124
Block 4125
Block 4126
Block 4127
Block 4128
Block 4129
Block 4130
Block 4131
Block 4132
Block 4133
Block 4134
Block 4135
Block 4136
Block 4137
Block 4138
Block 4139
Block 4140
Block 4141
Block 4142
Block 4143
Block 4144
Block 4145
Block 4146
Block 4147
Block 4148
Block 4149
Block 4150
Block 4151
Block 4152
Block 4153
Block 4154
Block 4155
Block 4156
Block 4161
Block 4176
Block 4177
Block 4180
Block 4181
Block 4182
Block 4183
Block 4184
Block 4185
Block 4186
Block 4190
Block 4191
Block 4192
Tract: 958300
Blockgroup: 2
Block 2000
Block 2001
Tract: 958600
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1034
Block 1035
Block 1036
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1051
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1100
Block 1101
Block 1102
Block 1103
Blockgroup: 2
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Block 2080
Block 2081
Block 2082
Block 2083
Block 2084
Block 2085
Block 2086
Block 2087
Block 2088
Block 2089
Block 2090
Block 2091
Block 2092
Block 2093
Block 2094
Block 2095
Block 2096
Block 2097
Block 2098
Block 2179
Block 2182
Macon County
Tract: 000200
Tract: 000300
Tract: 000400
Tract: 000500
Tract: 000600
Tract: 000900
Tract: 001000
Blockgroup: 1
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1049
Tract: 001100
Tract: 001200
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Blockgroup: 2
Blockgroup: 3
Tract: 001300
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1017
Block 1019
Block 1020
Tract: 001400
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2006
Tract: 001500
Tract: 001600
Tract: 001700
Tract: 001801
Blockgroup: 1
Block 1000
Block 1001
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Blockgroup: 2
Block 2005
Block 2006
Block 2025
Block 2026
Block 2027
Block 2028
Block 2030
Tract: 001802
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Tract: 001900
Tract: 002000
Tract: 002100
Tract: 002200
Blockgroup: 1
Blockgroup: 3
Block 3022
Block 3023
Tract: 002300
Blockgroup: 1
Block 1185
Tract: 002401
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1008
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1067
Block 1068
Tract: 002402
Blockgroup: 1
Blockgroup: 2
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2041
Block 2042
Block 2043
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Tract: 002601
Blockgroup: 2
Block 2000
Block 2042
Block 2043
Block 2044
Block 2045
Tract: 002700
Tract: 002800
Blockgroup: 2
Block 2032
Block 2033
Block 2035
Block 2036
Block 2054
Block 2055
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Block 2070
Block 2071
Block 2078
Block 2079
Block 2080
Block 2081
Block 2082
Block 2083
Block 2084
Block 2085
Block 2086
Block 2087
Block 2088
Block 2089
Block 2090
Block 2091
Block 2092
Block 2093
Block 2094
Block 2095
Block 2096
Block 2097
Block 2098
Block 2099
Block 2100
Block 2101
Block 2102
Block 2103
Block 2104
Block 2105
Block 2106
Block 2107
Block 2108
Block 2109
Block 2110
Block 2111
Block 2112
Block 2113
Block 2114
Block 2115
Block 2116
Block 2117
Block 2119
Block 2120
Blockgroup: 3
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Blockgroup: 4
Blockgroup: 5
Block 5002
Block 5003
Block 5004
Block 5005
Block 5006
Block 5007
Block 5008
Block 5009
Block 5010
Block 5011
Block 5012
Block 5013
Block 5014
Block 5015
Block 5016
Block 5017
Block 5018
Block 5019
Block 5020
Block 5021
Block 5022
Block 5023
Block 5024
Block 5025
Block 5026
Block 5027
Block 5028
Block 5029
Block 5030
Block 5031
Block 5032
Block 5033
Block 5034
Block 5035
Block 5036
Block 5037
Block 5038
Block 5039
Block 5040
Block 5041
Block 5042
Block 5043
Block 5044
Block 5045
Block 5046
Block 5047
Block 5048
Block 5049
Block 5050
Block 5051
Block 5052
Block 5053
Block 5054
Block 5055
Block 5056
Block 5057
Block 5058
Block 5059
Block 5060
Block 5061
Block 5062
Block 5063
Block 5064
Block 5065
Block 5066
Block 5067
Block 5068
Block 5069
Block 5070
Block 5071
Block 5072
Block 5073
Block 5074
Block 5075
Block 5076
Block 5077
Block 5078
Block 5079
Block 5080
Block 5081
Block 5082
Block 5083
Block 5084
Block 5085
Block 5086
Block 5087
Block 5088
Block 5089
Block 5090
Block 5091
Block 5092
Block 5093
Block 5094
Block 5095
Block 5096
Block 5097
Block 5098
Block 5099
Block 5100
Block 5101
Block 5102
Tract: 002901
Blockgroup: 1
Block 1054
Block 1055
Block 1056
Block 1124
Block 1125
Block 1126
Block 1127
Block 1128
Block 1129
Block 1135
Tract: 002902
Blockgroup: 1
Block 1000
Block 1001
Block 1017
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Blockgroup: 4
Block 4019
Block 4020
Block 4023
Block 4024
Block 4025
Blockgroup: 5
Block 5009
Block 5010
Block 5011
Block 5012
Block 5013
Block 5014
Block 5015
Block 5016
Block 5017
Block 5018
Block 5019
Block 5020
Block 5021
Tract: 002903
Tract: 002904
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Tract: 003100
Sangamon County
Tract: 000300
Blockgroup: 1
Block 1012
Block 1013
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Blockgroup: 2
Blockgroup: 3
Block 3063
Tract: 000400
Blockgroup: 4
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Tract: 000503
Blockgroup: 3
Block 3021
Tract: 000600
Blockgroup: 2
Block 2027
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4004
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Blockgroup: 5
Block 5014
Block 5019
Block 5020
Block 5021
Block 5022
Block 5023
Block 5024
Block 5025
Block 5026
Block 5027
Block 5028
Block 5029
Block 5030
Block 5031
Block 5032
Block 5033
Block 5034
Block 5035
Block 5036
Block 5037
Block 5038
Block 5039
Block 5040
Block 5041
Block 5042
Block 5043
Block 5044
Block 5045
Block 5046
Block 5047
Blockgroup: 6
Tract: 000700
Blockgroup: 1
Block 1040
Blockgroup: 2
Block 2003
Block 2004
Block 2019
Block 2022
Tract: 000800
Tract: 000900
Blockgroup: 1
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Blockgroup: 2
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Tract: 001200
Blockgroup: 2
Block 2000
Block 2001
Tract: 001300
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1007
Block 1008
Block 1009
Block 1010
Block 1014
Block 1015
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Tract: 001400
Tract: 001500
Tract: 001600
Blockgroup: 1
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Tract: 001700
Tract: 001800
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1019
Block 1020
Block 1021
Block 1022
Block 1029
Block 1030
Block 1031
Tract: 001900
Blockgroup: 1
Block 1000
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1018
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2023
Block 2024
Block 2025
Block 2026
Block 2034
Block 2035
Tract: 002300
Tract: 002400
Tract: 002500
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3028
Blockgroup: 4
Block 4000
Block 4001
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4022
Block 4023
Block 4033
Tract: 002600
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1032
Blockgroup: 2
Block 2000
Block 2001
Block 2011
Block 2012
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3009
Blockgroup: 4
Block 4000
Block 4001
Tract: 002700
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1010
Block 1011
Block 1013
Block 1022
Block 1023
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1056
Block 1057
Block 1058
Block 1059
Block 1063
Tract: 003100
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3016
Block 3017
Block 3101
Block 3102
Block 3104
Block 3105
Block 3106
Block 3107
Block 3109
Block 3110
Block 3111
Block 3114
Block 3115
Block 3116
Block 3117
Block 3118
Block 3119
Block 3120
Block 3121
Block 3122
Block 3123
Block 3124
Block 3125
Block 3126
Block 3127
Block 3128
Block 3129
Block 3130
Block 3131
Block 3132
Block 3133
Block 3134
Block 3135
Block 3136
Block 3167
Block 3168
Block 3169
Block 3170
Block 3171
Block 3172
Block 3173
Block 3174
Block 3175
Block 3176
Block 3177
Block 3178
Block 3179
Block 3180
Block 3181
Block 3182
Block 3183
Block 3184
Block 3185
Block 3186
Block 3187
Block 3188
Block 3194
Block 3197
Block 3198
Block 3199
Block 3200
Block 3201
Block 3202
Block 3208
Block 3209
Block 3210
Block 3211
Block 3239
Block 3241
Tract: 003300
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1017
Tract: 003801
Blockgroup: 2
Block 2076
Tract: 003901
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4013
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Block 4030
Block 4031
Block 4032
Block 4033
Block 4034
Block 4035
Block 4036
Block 4037
Block 4038
Block 4039
Block 4040
Block 4041
Block 4042
Block 4043
Block 4044
Block 4045
Block 4046
Block 4047
Block 4048
Block 4049
Block 4050
Block 4051
Block 4052
Block 4053
Block 4054
Block 4055
Block 4056
Block 4057
Block 4058
Block 4059
Block 4060
Block 4061
Block 4062
Block 4063
Block 4064
Block 4065
Block 4066
Block 4067
Tract: 003902
Blockgroup: 1
Block 1017
Block 1018
Block 1021
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Blockgroup: 2
Block 2010
Block 2016
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Block 2070
Block 2071
Block 2072
Block 2073
Block 2074
Block 2075
Block 2076
Block 2077
Block 2078
Block 2079
Block 2080
Block 2081
Block 2082
Block 2083
Block 2084
Block 2085
Block 2086
Block 2087
Block 2088
Block 2091
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.97

(10 ILCS 91/10.97)
Sec. 10.97. Representative District No. 97. Representative District No. 97 is comprised of:

District: 97
Kendall County
Tract: 890101
Blockgroup: 1
Block 1294
Blockgroup: 2
Tract: 890102
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1027
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3043
Block 3044
Block 3045
Block 3047
Block 3048
Block 3049
Block 3050
Block 3051
Block 3052
Block 3053
Block 3054
Block 3055
Block 3056
Block 3057
Block 3058
Block 3059
Block 3060
Block 3061
Block 3062
Block 3063
Block 3064
Block 3074
Block 3075
Block 3076
Block 3077
Block 3078
Block 3079
Block 3080
Block 3081
Block 3082
Block 3083
Block 3084
Block 3085
Block 3086
Block 3087
Block 3091
Block 3092
Block 3093
Block 3095
Block 3096
Block 3097
Block 3099
Block 3104
Block 3105
Block 3106
Block 3107
Block 3110
Block 3111
Block 3112
Block 3113
Block 3114
Blockgroup: 5
Block 5001
Block 5002
Block 5003
Block 5004
Block 5005
Block 5006
Block 5007
Block 5008
Block 5009
Block 5010
Block 5011
Block 5012
Block 5013
Block 5014
Block 5015
Block 5016
Block 5017
Block 5018
Block 5019
Block 5020
Block 5021
Block 5022
Block 5023
Block 5024
Block 5025
Block 5026
Block 5027
Block 5028
Block 5029
Block 5030
Block 5031
Block 5032
Tract: 890201
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1030
Block 1031
Block 1032
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Blockgroup: 2
Block 2006
Block 2010
Block 2011
Block 2012
Block 2013
Tract: 890202
Blockgroup: 1
Blockgroup: 2
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Blockgroup: 3
Tract: 890301
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1013
Block 1014
Block 1015
Block 1032
Block 1033
Block 1034
Block 1035
Block 1039
Block 1040
Block 1066
Block 1067
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Tract: 890302
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Will County
Tract: 880308
Blockgroup: 1
Blockgroup: 2
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Block 2070
Block 2071
Block 2072
Block 2073
Block 2074
Block 2081
Block 2082
Block 2083
Block 2084
Block 2085
Block 2086
Block 2087
Block 2088
Block 2092
Block 2093
Block 2094
Block 2095
Block 2096
Block 2097
Block 2098
Block 2099
Block 2100
Block 2101
Block 2102
Block 2103
Block 2104
Block 2105
Block 2106
Block 2107
Block 2108
Block 2109
Block 2110
Block 2111
Block 2112
Block 2114
Block 2115
Blockgroup: 3
Tract: 880310
Tract: 880312
Blockgroup: 1
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1079
Block 1080
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1087
Block 1088
Block 1089
Block 1099
Block 1100
Block 1101
Block 1102
Block 1103
Block 1104
Block 1105
Block 1106
Block 1107
Block 1108
Block 1109
Block 1110
Block 1111
Block 1112
Block 1116
Block 1117
Block 1118
Block 1119
Block 1120
Block 1121
Block 1122
Block 1123
Block 1124
Block 1132
Block 1133
Block 1134
Block 1135
Block 1136
Block 1137
Tract: 880314
Tract: 880404
Tract: 880411
Blockgroup: 1
Blockgroup: 2
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Block 2070
Block 2071
Block 2072
Blockgroup: 3
Tract: 880417
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Blockgroup: 2
Tract: 880419
Blockgroup: 1
Blockgroup: 2
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2040
Block 2041
Tract: 880420
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Block 2070
Block 2071
Block 2072
Block 2073
Block 2074
Tract: 880421
Tract: 883210
Blockgroup: 1
Block 1015
Block 1016
Block 1039
Tract: 883212
Tract: 883213
Tract: 883214
Blockgroup: 1
Block 1002
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1043
Block 1044
Block 1045
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Tract: 883215
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1032
Block 1033
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1087
Block 1088
Block 1089
Block 1090
Block 1091
Block 1092
Block 1093
Block 1094
Block 1095
Block 1096
Block 1097
Block 1098
Block 1099
Block 1100
Block 1101
Block 1102
Block 1103
Block 1104
Block 1105
Block 1106
Block 1107
Block 1108
Block 1109
Block 1110
Block 1112
Block 1113
Block 1114
Block 1115
Block 1116
Block 1117
Block 1118
Block 1119
Block 1120
Block 1121
Block 1122
Block 1123
Block 1124
Block 1125
Block 1126
Block 1127
Block 1128
Block 1129
Block 1130
Block 1131
Block 1132
Block 1133
Block 1134
Block 1135
Block 1136
Block 1137
Block 1138
Block 1139
Block 1140
Block 1141
Block 1142
Block 1143
Block 1144
Block 1153
Block 1155
Block 1156
Block 1157
Block 1158
Block 1161
Block 1162
Tract: 883216
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.98

(10 ILCS 91/10.98)
Sec. 10.98. Representative District No. 98. Representative District No. 98 is comprised of:

District: 98
Will County
Tract: 880105
Blockgroup: 1
Block 1002
Block 1003
Block 1004
Block 1005
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Blockgroup: 3
Block 3003
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3013
Tract: 880120
Blockgroup: 1
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1040
Blockgroup: 2
Blockgroup: 3
Tract: 880121
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Tract: 880202
Blockgroup: 3
Block 3012
Block 3013
Block 3014
Block 3018
Block 3019
Block 3020
Block 3021
Block 3055
Block 3056
Block 3057
Block 3058
Block 3059
Block 3060
Block 3062
Block 3063
Block 3064
Tract: 880204
Blockgroup: 1
Block 1006
Block 1007
Blockgroup: 2
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Blockgroup: 3
Tract: 880306
Blockgroup: 2
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2033
Block 2034
Blockgroup: 3
Tract: 880308
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2075
Block 2076
Block 2077
Block 2078
Block 2079
Block 2080
Block 2089
Block 2090
Block 2091
Block 2113
Tract: 880408
Tract: 880410
Tract: 880411
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2035
Block 2036
Block 2037
Tract: 880412
Tract: 880414
Tract: 880415
Tract: 880416
Tract: 880417
Blockgroup: 1
Block 1046
Block 1047
Tract: 880418
Tract: 880419
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Tract: 880420
Blockgroup: 2
Block 2038
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Tract: 880503
Tract: 880507
Tract: 880901
Tract: 880903
Blockgroup: 1
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1011
Tract: 881402
Blockgroup: 3
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3021
Tract: 881500
Blockgroup: 1
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Tract: 881603
Tract: 881604
Tract: 883208
Tract: 883209
Tract: 883214
Blockgroup: 1
Block 1000
Block 1001
Block 1003
Block 1042
Block 1046
Block 1047
Block 1048
Tract: 883215
Blockgroup: 1
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1111
Block 1145
Block 1146
Block 1147
Block 1148
Block 1149
Block 1150
Block 1151
Block 1152
Block 1154
Block 1159
Block 1160
Tract: 884101
Blockgroup: 1
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1085
Block 1086
Block 1087
Block 1088
Block 1089
Block 1090
Block 1091
Block 1092
Block 1093
Block 1095
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.99

(10 ILCS 91/10.99)
Sec. 10.99. Representative District No. 99. Representative District No. 99 is comprised of:

District: 99
Sangamon County
Tract: 000100
Blockgroup: 4
Block 4064
Block 4065
Block 4066
Tract: 000201
Blockgroup: 3
Block 3000
Block 3002
Block 3003
Block 3004
Block 3005
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Tract: 000202
Blockgroup: 2
Block 2030
Block 2031
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2057
Block 2058
Block 2059
Blockgroup: 3
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Blockgroup: 4
Tract: 001001
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Blockgroup: 2
Tract: 001003
Tract: 001004
Tract: 001100
Tract: 001200
Blockgroup: 1
Blockgroup: 2
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Blockgroup: 3
Blockgroup: 4
Tract: 001300
Blockgroup: 1
Block 1003
Block 1004
Block 1005
Block 1006
Block 1011
Block 1012
Block 1013
Blockgroup: 2
Block 2038
Tract: 001800
Blockgroup: 1
Block 1018
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Blockgroup: 2
Tract: 001900
Blockgroup: 1
Block 1001
Block 1017
Blockgroup: 2
Block 2019
Block 2020
Block 2021
Block 2022
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Blockgroup: 3
Tract: 002000
Tract: 002100
Tract: 002200
Tract: 002500
Blockgroup: 3
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Blockgroup: 4
Block 4002
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Block 4030
Block 4031
Block 4032
Block 4034
Blockgroup: 5
Tract: 002600
Blockgroup: 1
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Blockgroup: 2
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Blockgroup: 3
Block 3005
Block 3006
Block 3007
Block 3008
Blockgroup: 4
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Tract: 002700
Blockgroup: 1
Block 1006
Block 1007
Block 1008
Block 1009
Block 1012
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1060
Block 1061
Block 1062
Block 1064
Block 1065
Blockgroup: 2
Blockgroup: 3
Tract: 002801
Tract: 002802
Tract: 002900
Tract: 003000
Tract: 003100
Blockgroup: 2
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Block 2070
Block 2071
Block 2072
Block 2073
Block 2074
Block 2075
Block 2076
Block 2077
Block 2078
Block 2079
Block 2080
Block 2081
Block 2082
Block 2083
Block 2084
Block 2085
Block 2086
Block 2087
Block 2088
Block 2089
Block 2090
Block 2091
Block 2092
Block 2093
Block 2094
Block 2095
Block 2096
Block 2097
Block 2098
Block 2099
Block 2100
Block 2101
Block 2102
Block 2103
Block 2104
Block 2105
Block 2106
Block 2107
Block 2108
Block 2109
Block 2110
Block 2111
Block 2112
Block 2113
Block 2114
Block 2115
Block 2116
Block 2117
Block 2118
Block 2119
Block 2120
Block 2121
Block 2122
Block 2123
Block 2124
Block 2125
Block 2126
Block 2127
Block 2128
Block 2129
Block 2130
Block 2131
Block 2132
Block 2133
Block 2134
Block 2135
Block 2136
Block 2137
Block 2138
Block 2139
Block 2140
Block 2141
Block 2142
Block 2143
Block 2144
Block 2145
Block 2146
Block 2147
Block 2148
Block 2149
Block 2150
Block 2151
Block 2152
Block 2153
Block 2154
Block 2155
Block 2156
Block 2157
Block 2158
Block 2159
Block 2160
Block 2161
Block 2162
Block 2163
Block 2164
Block 2165
Block 2166
Block 2167
Block 2168
Block 2169
Block 2170
Block 2171
Block 2172
Block 2173
Block 2174
Block 2175
Block 2176
Block 2177
Block 2178
Block 2179
Block 2180
Block 2181
Block 2182
Block 2183
Block 2184
Block 2185
Block 2186
Block 2187
Block 2188
Block 2189
Block 2190
Block 2191
Block 2192
Block 2193
Block 2194
Block 2195
Block 2196
Block 2197
Block 2198
Block 2199
Block 2200
Block 2201
Block 2202
Block 2203
Block 2204
Block 2205
Block 2206
Block 2207
Block 2208
Block 2209
Block 2210
Blockgroup: 3
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Block 3048
Block 3049
Block 3050
Block 3051
Block 3052
Block 3053
Block 3054
Block 3055
Block 3056
Block 3057
Block 3058
Block 3059
Block 3060
Block 3061
Block 3062
Block 3063
Block 3064
Block 3065
Block 3066
Block 3067
Block 3068
Block 3069
Block 3070
Block 3071
Block 3072
Block 3073
Block 3074
Block 3075
Block 3076
Block 3077
Block 3078
Block 3079
Block 3080
Block 3081
Block 3082
Block 3083
Block 3084
Block 3085
Block 3086
Block 3087
Block 3088
Block 3089
Block 3090
Block 3091
Block 3092
Block 3093
Block 3094
Block 3095
Block 3096
Block 3097
Block 3098
Block 3099
Block 3100
Block 3103
Block 3108
Block 3112
Block 3113
Block 3137
Block 3138
Block 3139
Block 3140
Block 3141
Block 3142
Block 3143
Block 3144
Block 3145
Block 3146
Block 3147
Block 3148
Block 3149
Block 3150
Block 3151
Block 3152
Block 3153
Block 3154
Block 3155
Block 3156
Block 3157
Block 3158
Block 3159
Block 3160
Block 3161
Block 3162
Block 3163
Block 3164
Block 3165
Block 3166
Block 3189
Block 3190
Block 3191
Block 3192
Block 3193
Block 3195
Block 3196
Block 3203
Block 3204
Block 3205
Block 3206
Block 3207
Block 3212
Block 3213
Block 3214
Block 3215
Block 3216
Block 3217
Block 3218
Block 3219
Block 3220
Block 3221
Block 3222
Block 3223
Block 3224
Block 3225
Block 3226
Block 3227
Block 3228
Block 3229
Block 3230
Block 3231
Block 3232
Block 3233
Block 3234
Block 3235
Block 3236
Block 3237
Block 3238
Block 3240
Blockgroup: 4
Blockgroup: 5
Tract: 003201
Tract: 003202
Tract: 003203
Tract: 003300
Blockgroup: 1
Block 1015
Block 1016
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Blockgroup: 5
Tract: 003400
Tract: 003500
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Blockgroup: 5
Block 5000
Block 5001
Block 5002
Block 5003
Block 5004
Block 5005
Block 5006
Block 5007
Block 5008
Block 5009
Block 5010
Block 5011
Block 5012
Block 5013
Block 5014
Block 5015
Block 5016
Block 5017
Block 5018
Block 5019
Block 5020
Block 5021
Block 5022
Block 5023
Block 5024
Block 5025
Block 5026
Block 5027
Block 5028
Block 5040
Block 5041
Block 5042
Block 5043
Block 5046
Block 5047
Block 5048
Block 5049
Block 5050
Block 5051
Block 5052
Block 5053
Block 5054
Block 5055
Block 5056
Block 5057
Block 5058
Block 5059
Block 5060
Block 5061
Block 5062
Block 5072
Block 5073
Block 5074
Block 5075
Block 5084
Block 5085
Block 5086
Block 5087
Block 5088
Block 5089
Block 5090
Block 5091
Block 5092
Block 5093
Block 5098
Block 5099
Tract: 003601
Tract: 003602
Tract: 003603
Tract: 003604
Tract: 003700
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1031
Block 1032
Blockgroup: 4
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4034
Block 4035
Block 4036
Block 4037
Block 4038
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.100

(10 ILCS 91/10.100)
Sec. 10.100. Representative District No. 100. Representative District No. 100 is comprised of:

District: 100
Calhoun County
Greene County
Jersey County
Tract: 010100
Tract: 010200
Tract: 010300
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2051
Block 2055
Block 2056
Tract: 010401
Tract: 010402
Tract: 010500
Macoupin County
Tract: 956100
Blockgroup: 3
Block 3007
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3031
Block 3033
Block 3034
Block 3035
Block 3046
Block 3047
Block 3048
Block 3049
Block 3071
Block 3072
Block 3073
Block 3074
Block 3075
Block 3076
Block 3077
Block 3078
Block 3079
Block 3080
Block 3081
Block 3082
Block 3083
Block 3084
Block 3085
Block 3086
Block 3087
Block 3088
Block 3089
Block 3090
Block 3091
Block 3092
Block 3093
Block 3094
Block 3095
Block 3096
Block 3097
Block 3098
Block 3099
Block 3102
Block 3103
Tract: 956200
Tract: 956300
Blockgroup: 2
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2065
Block 2066
Block 2067
Block 2081
Block 2082
Block 2098
Block 2099
Block 2100
Block 2101
Block 2144
Block 2269
Block 2270
Block 2276
Block 2285
Tract: 956500
Blockgroup: 1
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1087
Block 1088
Block 1089
Block 1090
Block 1091
Block 1092
Block 1093
Block 1094
Block 1095
Block 1096
Block 1097
Block 1098
Block 1099
Block 1103
Block 1104
Block 1105
Block 1106
Block 1107
Block 1108
Block 1109
Block 1110
Block 1111
Block 1112
Block 1113
Block 1124
Block 1125
Block 1126
Block 1127
Block 1128
Block 1129
Block 1130
Block 1131
Block 1132
Block 1133
Block 1134
Block 1135
Block 1136
Block 1137
Block 1138
Block 1139
Block 1140
Block 1141
Block 1142
Block 1143
Block 1144
Block 1145
Block 1146
Block 1147
Block 1148
Block 1149
Block 1150
Block 1152
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Block 2070
Block 2071
Block 2072
Block 2073
Block 2074
Block 2075
Block 2078
Block 2079
Block 2080
Block 2081
Block 2082
Block 2083
Block 2084
Block 2085
Block 2095
Block 2096
Blockgroup: 3
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3016
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Block 3048
Block 3049
Block 3050
Block 3051
Block 3052
Block 3053
Block 3054
Block 3055
Block 3056
Block 3057
Block 3058
Block 3059
Block 3060
Block 3061
Block 3062
Block 3063
Block 3065
Block 3066
Block 3067
Block 3068
Block 3069
Block 3070
Block 3071
Block 3072
Block 3073
Block 3074
Block 3075
Block 3076
Block 3077
Block 3078
Block 3079
Block 3080
Block 3081
Block 3082
Block 3083
Block 3084
Block 3087
Block 3088
Block 3089
Block 3098
Block 3099
Block 3100
Block 3101
Block 3102
Block 3103
Block 3104
Block 3105
Block 3106
Block 3112
Block 3113
Block 3114
Madison County
Tract: 402701
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2024
Block 2025
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Blockgroup: 4
Block 4002
Tract: 402721
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3027
Block 3031
Tract: 402801
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1011
Block 1013
Block 1016
Block 1017
Blockgroup: 2
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2011
Block 2012
Block 2013
Block 2019
Block 2038
Block 2039
Block 2040
Block 2041
Morgan County
Pike County
Sangamon County
Tract: 003500
Blockgroup: 5
Block 5029
Block 5030
Block 5031
Block 5032
Block 5033
Block 5034
Block 5035
Block 5036
Block 5037
Block 5038
Block 5039
Block 5044
Block 5045
Block 5063
Block 5064
Block 5065
Block 5066
Block 5067
Block 5068
Block 5069
Block 5070
Block 5071
Block 5076
Block 5077
Block 5078
Block 5079
Block 5080
Block 5081
Block 5082
Block 5083
Block 5094
Block 5095
Block 5096
Block 5097
Block 5100
Block 5101
Block 5102
Block 5103
Block 5104
Block 5105
Block 5106
Block 5107
Block 5108
Block 5109
Block 5110
Block 5111
Block 5112
Block 5113
Block 5114
Block 5115
Block 5116
Block 5117
Block 5118
Block 5119
Block 5120
Block 5121
Block 5122
Block 5123
Block 5124
Block 5125
Block 5126
Block 5127
Block 5128
Block 5129
Block 5130
Block 5131
Block 5132
Block 5133
Block 5134
Block 5135
Block 5136
Block 5137
Block 5138
Block 5139
Block 5140
Block 5141
Block 5142
Block 5143
Block 5144
Block 5145
Block 5146
Block 5147
Block 5148
Block 5149
Block 5150
Block 5151
Block 5152
Block 5153
Block 5154
Block 5155
Block 5156
Block 5157
Block 5158
Block 5159
Block 5160
Block 5161
Block 5162
Block 5163
Block 5164
Scott County
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.101

(10 ILCS 91/10.101)
Sec. 10.101. Representative District No. 101. Representative District No. 101 is comprised of:

District: 101
Champaign County
Tract: 000902
Blockgroup: 2
Block 2005
Block 2006
Tract: 010400
Blockgroup: 1
Tract: 010500
Tract: 010601
Tract: 010603
Tract: 010604
Blockgroup: 1
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1057
Block 1058
Block 1148
Block 1149
Block 1162
Block 1163
Block 1164
Block 1186
Block 1187
Block 1188
Block 1189
Block 1190
Block 1191
Block 1192
Block 1193
Block 1219
Block 1220
Block 1221
Block 1222
Block 1225
Block 1226
Block 1231
Block 1264
Block 1265
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2010
De Witt County
Macon County
Tract: 001000
Blockgroup: 1
Block 1000
Block 1001
Block 1048
Tract: 001200
Blockgroup: 1
Block 1036
Tract: 001300
Blockgroup: 1
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1018
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Tract: 001400
Blockgroup: 2
Block 2002
Block 2003
Block 2004
Block 2005
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Tract: 001801
Blockgroup: 1
Block 1002
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2029
Block 2031
Block 2032
Block 2033
Block 2034
Tract: 001802
Blockgroup: 1
Blockgroup: 2
Block 2003
Block 2016
Block 2017
Tract: 002200
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3024
Block 3025
Block 3026
Blockgroup: 4
Blockgroup: 5
Tract: 002300
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1087
Block 1088
Block 1089
Block 1090
Block 1091
Block 1092
Block 1093
Block 1094
Block 1095
Block 1096
Block 1097
Block 1098
Block 1099
Block 1100
Block 1101
Block 1102
Block 1103
Block 1104
Block 1105
Block 1106
Block 1107
Block 1108
Block 1109
Block 1110
Block 1111
Block 1112
Block 1113
Block 1114
Block 1115
Block 1116
Block 1117
Block 1118
Block 1119
Block 1120
Block 1121
Block 1122
Block 1123
Block 1124
Block 1125
Block 1126
Block 1127
Block 1128
Block 1129
Block 1130
Block 1131
Block 1132
Block 1133
Block 1134
Block 1135
Block 1136
Block 1137
Block 1138
Block 1139
Block 1140
Block 1141
Block 1142
Block 1143
Block 1144
Block 1145
Block 1146
Block 1147
Block 1148
Block 1149
Block 1150
Block 1151
Block 1152
Block 1153
Block 1154
Block 1155
Block 1156
Block 1157
Block 1158
Block 1159
Block 1160
Block 1161
Block 1162
Block 1163
Block 1164
Block 1165
Block 1166
Block 1167
Block 1168
Block 1169
Block 1170
Block 1171
Block 1172
Block 1173
Block 1174
Block 1175
Block 1176
Block 1177
Block 1178
Block 1179
Block 1180
Block 1181
Block 1182
Block 1183
Block 1184
Block 1186
Block 1187
Block 1188
Block 1189
Block 1190
Tract: 002401
Blockgroup: 1
Block 1005
Block 1006
Block 1007
Block 1009
Block 1010
Block 1011
Block 1012
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Tract: 002402
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2012
Block 2013
Block 2014
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2044
Blockgroup: 3
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Block 3048
Block 3049
Block 3050
Block 3051
Block 3052
Block 3053
Block 3054
Block 3055
Block 3056
Block 3057
Block 3058
Block 3059
Block 3060
Block 3061
Block 3062
Block 3063
Block 3064
Block 3065
Block 3066
Block 3067
Block 3068
Block 3069
Block 3070
Blockgroup: 4
Tract: 002500
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1025
Blockgroup: 2
Block 2005
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2046
Block 2048
Block 2049
Block 2050
Block 2054
Block 2055
Block 2056
Block 2057
Blockgroup: 3
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Block 4030
Block 4031
Block 4032
Block 4034
Blockgroup: 5
Tract: 002601
Blockgroup: 1
Blockgroup: 2
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Blockgroup: 3
Tract: 002602
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2045
Block 2047
Block 2048
Block 2094
Tract: 002800
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2034
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2072
Block 2073
Block 2074
Block 2075
Block 2076
Block 2077
Block 2118
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Blockgroup: 5
Block 5000
Block 5001
Tract: 002901
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1087
Block 1088
Block 1089
Block 1090
Block 1091
Block 1092
Block 1093
Block 1094
Block 1095
Block 1096
Block 1097
Block 1098
Block 1099
Block 1100
Block 1101
Block 1102
Block 1103
Block 1104
Block 1105
Block 1106
Block 1107
Block 1108
Block 1109
Block 1110
Block 1111
Block 1112
Block 1113
Block 1114
Block 1115
Block 1116
Block 1117
Block 1118
Block 1119
Block 1120
Block 1121
Block 1122
Block 1123
Block 1130
Block 1131
Block 1132
Block 1133
Block 1134
Block 1136
Block 1137
Block 1138
Block 1139
Block 1140
Block 1141
Block 1142
Block 1143
Block 1144
Block 1145
Block 1146
Block 1147
Block 1148
Block 1149
Block 1150
Block 1151
Block 1152
Block 1153
Block 1154
Tract: 002902
Blockgroup: 1
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1018
Block 1019
Blockgroup: 2
Blockgroup: 3
Block 3004
Block 3005
Block 3006
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4021
Block 4022
Block 4026
Blockgroup: 5
Block 5000
Block 5001
Block 5002
Block 5003
Block 5004
Block 5005
Block 5006
Block 5007
Block 5008
Blockgroup: 6
Tract: 002904
Blockgroup: 1
Block 1017
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1049
Block 1050
Blockgroup: 2
Blockgroup: 3
Tract: 003000
McLean County
Tract: 005400
Blockgroup: 2
Blockgroup: 3
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3042
Block 3057
Block 3058
Block 3084
Block 3085
Block 3086
Block 3087
Block 3101
Block 3102
Block 3103
Block 3104
Block 3105
Block 3106
Block 3108
Block 3109
Block 3110
Block 3111
Block 3112
Block 3113
Block 3114
Block 3115
Block 3116
Block 3117
Block 3118
Block 3119
Block 3120
Block 3121
Block 3122
Block 3125
Blockgroup: 4
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Block 4030
Block 4031
Block 4032
Block 4033
Block 4034
Block 4035
Block 4036
Block 4037
Block 4040
Block 4041
Block 4042
Block 4043
Block 4044
Block 4045
Block 4046
Block 4047
Block 4048
Block 4049
Block 4050
Block 4051
Block 4052
Block 4053
Block 4054
Block 4055
Block 4056
Block 4057
Block 4058
Block 4059
Block 4060
Block 4061
Block 4062
Block 4063
Block 4064
Block 4065
Block 4066
Block 4067
Block 4068
Block 4069
Block 4070
Block 4071
Block 4072
Block 4073
Block 4074
Block 4075
Block 4076
Block 4077
Block 4078
Block 4079
Block 4080
Block 4081
Block 4082
Block 4083
Block 4084
Block 4085
Block 4086
Block 4087
Block 4088
Block 4089
Block 4090
Block 4091
Block 4092
Block 4093
Block 4094
Block 4095
Block 4096
Block 4097
Block 4098
Block 4099
Block 4100
Blockgroup: 5
Block 5000
Block 5001
Block 5002
Block 5003
Block 5004
Block 5005
Block 5006
Block 5007
Block 5008
Block 5009
Block 5010
Block 5011
Block 5012
Block 5013
Block 5014
Block 5015
Block 5016
Block 5017
Block 5018
Block 5019
Block 5020
Block 5021
Block 5022
Block 5023
Block 5024
Block 5025
Block 5026
Block 5027
Block 5028
Block 5029
Block 5030
Block 5031
Block 5032
Block 5033
Block 5034
Block 5035
Block 5036
Block 5037
Block 5038
Block 5039
Block 5042
Block 5043
Block 5044
Block 5045
Block 5046
Block 5047
Block 5048
Block 5049
Block 5050
Block 5051
Block 5052
Block 5053
Block 5055
Block 5056
Block 5057
Block 5058
Block 5059
Block 5060
Block 5061
Block 5062
Block 5063
Block 5064
Block 5065
Block 5066
Block 5067
Block 5068
Block 5069
Block 5070
Block 5071
Block 5072
Block 5073
Block 5074
Block 5075
Block 5076
Block 5077
Block 5078
Block 5079
Block 5080
Block 5081
Block 5082
Block 5083
Block 5084
Block 5085
Block 5086
Block 5087
Block 5088
Block 5089
Block 5090
Block 5091
Block 5092
Block 5093
Block 5094
Block 5095
Block 5096
Block 5097
Block 5098
Block 5099
Block 5100
Block 5101
Block 5102
Block 5103
Block 5104
Block 5105
Block 5106
Block 5107
Block 5108
Block 5109
Block 5110
Block 5111
Block 5112
Block 5113
Block 5114
Block 5115
Block 5116
Block 5117
Block 5118
Block 5119
Block 5120
Block 5121
Block 5122
Block 5123
Block 5124
Block 5125
Block 5126
Block 5127
Block 5128
Block 5129
Block 5130
Block 5131
Block 5132
Block 5133
Block 5134
Block 5135
Block 5136
Block 5137
Block 5138
Block 5139
Block 5140
Block 5141
Block 5142
Block 5143
Block 5144
Block 5145
Block 5146
Block 5147
Block 5148
Block 5149
Block 5150
Block 5151
Block 5152
Block 5153
Block 5154
Block 5155
Block 5156
Block 5157
Block 5158
Block 5159
Block 5160
Block 5161
Block 5162
Block 5163
Block 5164
Block 5165
Block 5166
Blockgroup: 6
Tract: 005501
Tract: 005502
Tract: 005602
Blockgroup: 1
Block 1027
Block 1028
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1087
Block 1088
Block 1089
Block 1090
Block 1091
Block 1092
Block 1093
Block 1094
Block 1095
Block 1096
Block 1097
Block 1098
Block 1099
Block 1100
Block 1101
Block 1102
Block 1103
Block 1104
Block 1105
Block 1106
Block 1107
Block 1108
Block 1109
Block 1110
Block 1111
Block 1112
Block 1113
Block 1114
Block 1115
Block 1116
Block 1117
Block 1118
Block 1119
Block 1120
Block 1121
Block 1122
Block 1123
Block 1124
Block 1125
Block 1126
Block 1127
Block 1128
Block 1129
Block 1130
Block 1131
Block 1132
Block 1133
Block 1134
Block 1135
Block 1136
Block 1137
Block 1138
Block 1139
Block 1140
Block 1141
Block 1142
Block 1143
Block 1144
Block 1145
Block 1146
Block 1147
Block 1148
Block 1149
Block 1150
Block 1151
Block 1152
Block 1153
Block 1154
Block 1155
Block 1156
Block 1157
Block 1158
Block 1159
Block 1160
Block 1161
Block 1162
Block 1163
Block 1164
Block 1165
Block 1166
Block 1167
Block 1168
Block 1169
Block 1170
Block 1171
Block 1172
Block 1173
Block 1174
Block 1175
Block 1176
Block 1177
Block 1178
Block 1179
Block 1180
Block 1181
Block 1182
Block 1183
Block 1184
Block 1185
Block 1186
Block 1187
Block 1188
Block 1189
Block 1190
Block 1191
Block 1192
Block 1193
Block 1194
Block 1195
Block 1196
Block 1197
Block 1198
Block 1199
Block 1200
Block 1201
Block 1202
Block 1203
Block 1204
Block 1205
Block 1206
Block 1207
Block 1208
Block 1209
Block 1210
Block 1211
Block 1212
Block 1213
Block 1214
Block 1215
Block 1216
Block 1217
Block 1218
Block 1219
Block 1220
Block 1221
Block 1222
Block 1223
Block 1224
Block 1225
Block 1226
Block 1227
Block 1228
Block 1229
Block 1230
Block 1231
Block 1232
Block 1233
Block 1234
Block 1235
Block 1236
Block 1237
Block 1238
Blockgroup: 2
Piatt County
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.102

(10 ILCS 91/10.102)
Sec. 10.102. Representative District No. 102. Representative District No. 102 is comprised of:

District: 102
Champaign County
Tract: 000902
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1087
Block 1088
Block 1089
Block 1097
Block 1098
Blockgroup: 2
Block 2007
Block 2008
Block 2016
Block 2017
Block 2018
Block 2024
Tract: 001204
Blockgroup: 1
Block 1058
Block 1059
Tract: 001205
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2064
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Block 2070
Block 2071
Block 2072
Blockgroup: 3
Tract: 001206
Blockgroup: 2
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2023
Block 2024
Block 2025
Tract: 005600
Blockgroup: 5
Block 5074
Tract: 005702
Blockgroup: 1
Block 1025
Block 1033
Tract: 006000
Blockgroup: 2
Block 2018
Block 2019
Block 2021
Tract: 010604
Blockgroup: 2
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Block 2070
Block 2071
Block 2072
Block 2073
Block 2074
Block 2075
Block 2076
Block 2077
Block 2078
Block 2079
Block 2080
Block 2081
Block 2082
Block 2083
Block 2084
Block 2085
Block 2086
Block 2087
Block 2088
Block 2089
Block 2090
Block 2091
Block 2092
Block 2093
Block 2094
Block 2095
Block 2096
Block 2097
Block 2098
Block 2099
Block 2100
Block 2101
Block 2102
Block 2103
Block 2104
Block 2105
Block 2106
Block 2107
Block 2108
Block 2109
Block 2110
Block 2111
Block 2112
Block 2113
Block 2114
Block 2115
Block 2116
Block 2117
Block 2118
Block 2119
Block 2120
Block 2121
Block 2122
Block 2123
Block 2124
Block 2125
Block 2126
Block 2127
Block 2128
Block 2129
Block 2130
Block 2131
Block 2132
Block 2133
Block 2134
Block 2135
Block 2136
Block 2137
Block 2138
Block 2139
Block 2140
Block 2141
Block 2142
Block 2143
Tract: 010700
Blockgroup: 1
Block 1076
Block 1077
Block 1078
Block 1079
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1087
Block 1088
Block 1089
Block 1090
Block 1091
Block 1092
Block 1093
Block 1094
Block 1095
Block 1096
Block 1097
Block 1098
Block 1099
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Blockgroup: 5
Blockgroup: 6
Block 6074
Block 6075
Block 6076
Block 6077
Block 6078
Block 6080
Block 6081
Block 6082
Block 6083
Block 6084
Block 6085
Block 6086
Block 6087
Block 6088
Block 6089
Block 6090
Block 6091
Block 6092
Block 6093
Block 6094
Block 6095
Block 6096
Block 6097
Block 6098
Block 6099
Block 6100
Block 6101
Block 6102
Block 6103
Block 6104
Block 6105
Block 6106
Block 6107
Block 6108
Block 6109
Block 6110
Block 6111
Block 6112
Block 6113
Block 6114
Block 6115
Block 6116
Block 6117
Block 6118
Block 6119
Block 6120
Block 6121
Block 6122
Block 6123
Block 6124
Block 6125
Block 6126
Block 6127
Block 6128
Block 6129
Block 6130
Block 6131
Block 6132
Block 6133
Block 6134
Block 6135
Block 6136
Block 6137
Block 6138
Block 6139
Block 6140
Block 6141
Block 6142
Block 6143
Block 6144
Block 6145
Block 6146
Block 6147
Block 6148
Block 6149
Block 6150
Block 6151
Block 6152
Block 6153
Block 6154
Block 6155
Block 6156
Block 6157
Block 6158
Block 6159
Block 6160
Block 6161
Block 6162
Block 6163
Block 6164
Block 6165
Block 6166
Block 6167
Block 6168
Block 6169
Block 6170
Block 6171
Block 6172
Block 6173
Tract: 010800
Tract: 010900
Douglas County
Edgar County
Tract: 070100
Tract: 070200
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1087
Block 1088
Block 1089
Block 1090
Block 1091
Block 1092
Block 1093
Block 1094
Block 1095
Block 1096
Block 1097
Block 1098
Block 1099
Block 1100
Block 1101
Block 1102
Block 1103
Block 1104
Block 1105
Block 1106
Block 1107
Block 1108
Block 1109
Block 1110
Block 1111
Block 1112
Block 1113
Block 1114
Block 1115
Block 1116
Block 1117
Block 1118
Block 1119
Block 1120
Block 1121
Block 1122
Block 1123
Block 1124
Block 1125
Block 1126
Block 1127
Block 1128
Block 1129
Block 1130
Block 1131
Block 1132
Block 1133
Block 1134
Block 1135
Block 1136
Block 1137
Block 1138
Block 1139
Block 1140
Block 1141
Block 1142
Block 1143
Block 1144
Block 1145
Block 1146
Block 1147
Block 1148
Block 1149
Block 1150
Block 1151
Block 1152
Block 1153
Block 1154
Block 1155
Block 1156
Block 1157
Block 1158
Block 1159
Block 1160
Block 1161
Block 1162
Block 1163
Block 1164
Block 1165
Block 1166
Block 1167
Block 1168
Block 1169
Block 1170
Block 1171
Block 1172
Block 1173
Block 1174
Block 1175
Block 1176
Block 1177
Block 1178
Block 1179
Block 1180
Block 1181
Block 1182
Block 1183
Block 1184
Block 1185
Block 1186
Block 1187
Block 1188
Block 1189
Block 1190
Block 1191
Block 1192
Block 1193
Block 1194
Block 1195
Block 1196
Block 1197
Block 1198
Block 1199
Block 1200
Block 1201
Block 1202
Block 1203
Block 1204
Block 1205
Block 1206
Block 1207
Block 1208
Block 1209
Block 1210
Block 1211
Block 1212
Block 1213
Block 1214
Block 1215
Block 1216
Block 1217
Block 1218
Block 1219
Block 1220
Block 1221
Block 1222
Block 1223
Block 1224
Block 1225
Block 1226
Block 1227
Block 1228
Block 1229
Block 1230
Block 1231
Block 1232
Block 1233
Block 1234
Block 1235
Block 1236
Block 1237
Block 1238
Block 1239
Block 1240
Block 1241
Block 1242
Block 1243
Block 1244
Block 1245
Block 1246
Block 1247
Block 1248
Block 1249
Block 1250
Block 1251
Block 1252
Block 1253
Block 1254
Block 1255
Block 1256
Block 1257
Block 1258
Block 1259
Block 1260
Block 1261
Block 1262
Block 1263
Block 1264
Block 1265
Block 1266
Block 1267
Block 1268
Block 1269
Block 1270
Block 1271
Block 1272
Block 1273
Block 1274
Block 1275
Block 1276
Block 1277
Block 1278
Block 1279
Block 1280
Block 1281
Block 1282
Block 1283
Block 1284
Block 1285
Block 1286
Block 1287
Block 1288
Block 1289
Block 1290
Block 1291
Block 1292
Block 1293
Block 1294
Block 1295
Block 1296
Block 1297
Block 1298
Block 1299
Block 1300
Block 1301
Block 1302
Block 1303
Block 1304
Block 1305
Block 1306
Block 1307
Block 1308
Block 1309
Block 1310
Block 1311
Block 1312
Block 1313
Block 1314
Block 1315
Block 1316
Block 1317
Block 1318
Block 1319
Block 1320
Block 1321
Block 1322
Block 1323
Block 1324
Block 1325
Block 1326
Block 1327
Block 1328
Block 1329
Block 1330
Block 1331
Block 1332
Block 1333
Block 1334
Block 1335
Block 1336
Block 1337
Block 1338
Block 1339
Block 1340
Block 1341
Block 1342
Block 1343
Block 1344
Block 1345
Block 1346
Block 1347
Block 1348
Block 1349
Block 1350
Block 1351
Block 1352
Block 1353
Block 1354
Block 1355
Block 1356
Block 1357
Block 1358
Block 1359
Block 1360
Block 1361
Block 1362
Block 1363
Block 1364
Block 1365
Block 1366
Block 1367
Block 1368
Block 1369
Block 1370
Block 1371
Block 1372
Block 1373
Block 1374
Block 1375
Block 1376
Block 1377
Block 1378
Block 1379
Block 1380
Block 1381
Block 1382
Block 1383
Block 1384
Block 1385
Block 1386
Block 1387
Block 1388
Block 1389
Block 1390
Block 1391
Block 1392
Block 1393
Block 1394
Block 1395
Block 1396
Block 1397
Block 1398
Block 1399
Block 1400
Block 1401
Block 1402
Block 1403
Block 1412
Block 1413
Block 1414
Block 1430
Block 1431
Block 1440
Block 1441
Block 1442
Block 1443
Block 1455
Block 1458
Block 1459
Block 1460
Block 1461
Block 1462
Block 1463
Block 1464
Block 1465
Block 1466
Block 1467
Block 1468
Block 1469
Block 1470
Block 1471
Block 1472
Block 1473
Block 1474
Block 1475
Block 1476
Block 1477
Block 1478
Block 1479
Block 1480
Block 1481
Block 1482
Block 1483
Block 1484
Block 1485
Block 1486
Block 1487
Block 1488
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Block 2070
Block 2071
Block 2072
Block 2073
Block 2074
Block 2075
Block 2076
Block 2077
Block 2078
Block 2079
Block 2080
Block 2081
Block 2082
Block 2083
Block 2084
Block 2085
Block 2086
Block 2087
Block 2088
Block 2089
Block 2090
Block 2091
Block 2092
Block 2093
Block 2094
Block 2095
Block 2096
Block 2097
Block 2098
Block 2099
Block 2100
Block 2101
Block 2102
Block 2103
Block 2104
Block 2105
Block 2106
Block 2107
Block 2108
Block 2109
Block 2110
Block 2111
Block 2112
Block 2113
Block 2114
Block 2115
Block 2116
Block 2117
Block 2118
Block 2119
Block 2120
Block 2121
Block 2122
Block 2123
Block 2124
Block 2125
Block 2126
Block 2127
Block 2128
Block 2129
Block 2130
Block 2131
Block 2132
Block 2133
Block 2134
Block 2135
Block 2136
Block 2137
Block 2138
Block 2139
Block 2140
Block 2141
Block 2142
Block 2143
Block 2144
Block 2145
Block 2146
Block 2147
Block 2148
Block 2149
Block 2150
Block 2151
Block 2152
Block 2153
Block 2154
Block 2155
Block 2156
Block 2157
Block 2158
Block 2159
Block 2160
Block 2161
Block 2162
Block 2163
Block 2164
Block 2165
Block 2166
Block 2167
Block 2168
Block 2169
Block 2170
Block 2171
Block 2172
Block 2173
Block 2174
Block 2175
Block 2176
Block 2177
Block 2178
Block 2179
Block 2180
Block 2181
Block 2182
Block 2183
Block 2184
Block 2185
Block 2186
Block 2187
Block 2188
Block 2189
Block 2190
Block 2191
Block 2192
Block 2193
Block 2194
Block 2195
Block 2196
Block 2197
Block 2198
Block 2199
Block 2200
Block 2201
Block 2202
Block 2203
Block 2204
Block 2205
Block 2206
Block 2207
Block 2208
Block 2209
Block 2210
Block 2211
Block 2212
Block 2213
Block 2214
Block 2215
Block 2216
Block 2217
Block 2218
Block 2219
Block 2220
Block 2221
Block 2222
Block 2223
Block 2224
Block 2225
Block 2226
Block 2227
Block 2228
Block 2229
Block 2230
Block 2231
Block 2232
Block 2233
Block 2234
Block 2235
Block 2236
Block 2237
Block 2238
Block 2239
Block 2240
Block 2241
Block 2242
Block 2243
Block 2244
Block 2245
Block 2246
Block 2247
Block 2248
Block 2249
Block 2250
Block 2255
Block 2256
Block 2257
Block 2258
Block 2259
Block 2260
Block 2261
Block 2262
Block 2263
Block 2271
Block 2272
Block 2273
Block 2278
Block 2279
Block 2323
Tract: 070300
Tract: 070400
Tract: 070500
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3066
Block 3067
Block 3068
Block 3069
Block 3070
Block 3071
Block 3072
Block 3073
Block 3074
Block 3075
Block 3076
Block 3077
Block 3078
Block 3079
Block 3080
Block 3081
Block 3082
Block 3083
Block 3084
Block 3085
Block 3086
Block 3087
Block 3088
Block 3093
Block 3094
Block 3095
Block 3096
Block 3107
Block 3108
Block 3109
Block 3110
Block 3122
Block 3123
Block 3124
Block 3125
Block 3126
Block 3127
Block 3128
Block 3129
Block 3130
Block 3131
Block 3132
Block 3133
Block 3134
Block 3135
Block 3211
Block 3212
Block 3213
Block 3214
Block 3218
Block 3219
Block 3220
Block 3221
Block 3222
Block 3223
Block 3224
Block 3225
Block 3226
Block 3227
Block 3228
Block 3229
Block 3230
Block 3231
Block 3232
Block 3233
Block 3234
Block 3235
Block 3236
Block 3237
Block 3238
Block 3239
Block 3240
Block 3241
Block 3242
Block 3243
Macon County
Tract: 002500
Blockgroup: 1
Block 1023
Block 1024
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2006
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2047
Block 2051
Block 2052
Block 2053
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Block 2070
Block 2071
Block 2072
Block 2073
Block 2074
Block 2075
Block 2076
Block 2077
Block 2078
Block 2079
Block 2080
Block 2081
Block 2082
Block 2083
Block 2084
Block 2085
Block 2086
Block 2087
Block 2088
Block 2089
Block 2090
Block 2091
Block 2092
Block 2093
Block 2094
Block 2095
Block 2096
Block 2097
Block 2098
Block 2099
Block 2100
Block 2101
Block 2102
Block 2103
Block 2104
Block 2105
Block 2106
Block 2107
Block 2108
Block 2109
Blockgroup: 4
Block 4033
Tract: 002602
Blockgroup: 1
Blockgroup: 2
Block 2032
Block 2044
Block 2046
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Block 2070
Block 2071
Block 2072
Block 2073
Block 2074
Block 2075
Block 2076
Block 2077
Block 2078
Block 2079
Block 2080
Block 2081
Block 2082
Block 2083
Block 2084
Block 2085
Block 2086
Block 2087
Block 2088
Block 2089
Block 2090
Block 2091
Block 2092
Block 2093
Block 2095
Block 2096
Block 2097
Block 2098
Moultrie County
Shelby County
Vermilion County
Tract: 010900
Blockgroup: 1
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1083
Blockgroup: 2
Block 2026
Block 2027
Block 2028
Block 2029
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Block 2070
Block 2071
Block 2072
Block 2073
Block 2074
Block 2075
Block 2076
Block 2077
Block 2078
Block 2079
Block 2080
Block 2081
Block 2082
Block 2083
Block 2084
Block 2085
Block 2086
Block 2087
Block 2088
Block 2089
Block 2090
Block 2091
Block 2092
Block 2093
Block 2094
Block 2095
Block 2096
Block 2097
Block 2098
Block 2099
Block 2100
Block 2101
Block 2102
Block 2103
Block 2104
Block 2105
Block 2106
Block 2107
Block 2108
Block 2109
Block 2110
Block 2111
Block 2112
Block 2113
Block 2114
Block 2197
Block 2198
Block 2199
Block 2200
Block 2201
Block 2202
Block 2203
Block 2204
Block 2205
Block 2206
Block 2207
Block 2208
Block 2209
Block 2210
Block 2211
Block 2212
Block 2213
Block 2214
Block 2215
Block 2216
Block 2217
Block 2218
Block 2219
Block 2220
Block 2221
Block 2222
Block 2223
Block 2224
Block 2225
Block 2226
Block 2227
Block 2228
Block 2232
Block 2241
Block 2242
Block 2243
Block 2244
Block 2245
Block 2246
Block 2247
Block 2248
Block 2249
Block 2250
Block 2251
Block 2252
Block 2253
Block 2254
Block 2255
Block 2256
Block 2257
Block 2258
Block 2259
Block 2260
Block 2261
Block 2262
Block 2263
Block 2264
Block 2265
Block 2266
Block 2267
Block 2268
Block 2269
Block 2270
Block 2271
Block 2272
Block 2273
Block 2274
Block 2275
Block 2276
Block 2277
Block 2278
Block 2279
Block 2280
Block 2281
Block 2282
Block 2283
Block 2284
Block 2285
Block 2286
Block 2287
Block 2288
Block 2289
Block 2290
Block 2291
Block 2292
Block 2293
Block 2294
Block 2295
Block 2296
Block 2297
Block 2298
Block 2299
Block 2300
Block 2301
Block 2302
Block 2303
Block 2304
Block 2305
Block 2306
Block 2307
Block 2308
Block 2309
Block 2310
Block 2311
Block 2312
Block 2313
Block 2314
Block 2315
Block 2316
Block 2317
Block 2318
Block 2319
Block 2320
Block 2321
Block 2322
Block 2323
Block 2324
Block 2325
Block 2326
Block 2327
Block 2328
Block 2329
Block 2330
Block 2331
Block 2336
Block 2337
Block 2338
Block 2339
Block 2340
Block 2341
Block 2342
Block 2343
Block 2344
Block 2345
Block 2346
Block 2347
Block 2350
Block 2351
Block 2352
Block 2354
Block 2355
Block 2356
Block 2357
Block 2358
Blockgroup: 3
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3112
Block 3113
Block 3114
Block 3115
Block 3116
Block 3117
Block 3118
Block 3119
Block 3120
Block 3121
Block 3122
Block 3123
Block 3124
Block 3125
Block 3126
Block 3127
Block 3128
Block 3129
Block 3130
Block 3131
Block 3132
Block 3133
Block 3134
Block 3135
Block 3136
Block 3137
Block 3138
Block 3139
Block 3140
Block 3141
Block 3142
Block 3143
Block 3144
Block 3145
Block 3146
Block 3147
Block 3148
Block 3149
Block 3150
Block 3151
Block 3152
Block 3153
Block 3154
Block 3155
Block 3156
Block 3157
Block 3158
Block 3159
Block 3160
Block 3161
Block 3162
Block 3163
Block 3164
Block 3165
Block 3166
Block 3167
Block 3168
Block 3169
Block 3170
Block 3171
Block 3172
Block 3173
Block 3174
Block 3175
Block 3176
Block 3177
Block 3178
Block 3179
Block 3180
Block 3181
Block 3182
Block 3190
Block 3191
Block 3192
Block 3193
Block 3194
Block 3195
Block 3196
Block 3197
Block 3198
Block 3213
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.103

(10 ILCS 91/10.103)
Sec. 10.103. Representative District No. 103. Representative District No. 103 is comprised of:

District: 103
Champaign County
Tract: 000200
Tract: 000301
Tract: 000302
Tract: 000401
Tract: 000402
Tract: 000500
Tract: 000700
Tract: 000800
Blockgroup: 1
Blockgroup: 2
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2064
Block 2068
Block 2069
Block 2071
Block 2072
Block 2073
Block 2074
Block 2075
Tract: 000901
Tract: 000902
Blockgroup: 1
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1053
Block 1054
Block 1055
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1090
Block 1091
Block 1092
Block 1093
Block 1094
Block 1095
Block 1096
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Tract: 001000
Tract: 001100
Tract: 001201
Tract: 001203
Blockgroup: 1
Block 1000
Block 1001
Block 1007
Block 1008
Block 1010
Block 1013
Block 1014
Block 1015
Tract: 001301
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3019
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Tract: 001400
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1047
Tract: 005300
Blockgroup: 1
Block 1000
Block 1003
Block 1008
Block 1009
Block 1022
Block 1023
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Tract: 005401
Blockgroup: 1
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Block 4030
Blockgroup: 5
Tract: 005402
Blockgroup: 1
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Blockgroup: 2
Block 2022
Block 2023
Block 2024
Block 2028
Block 2035
Block 2037
Block 2038
Block 2039
Block 2040
Tract: 005500
Blockgroup: 1
Blockgroup: 2
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2057
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Blockgroup: 3
Blockgroup: 4
Blockgroup: 5
Tract: 005600
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Blockgroup: 5
Block 5003
Block 5004
Block 5005
Block 5006
Block 5007
Block 5008
Block 5009
Block 5010
Block 5011
Block 5012
Block 5013
Block 5014
Block 5015
Block 5016
Block 5017
Block 5018
Block 5019
Block 5020
Block 5021
Block 5022
Block 5023
Block 5059
Tract: 005701
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4013
Block 4014
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4030
Block 4032
Block 4033
Block 4034
Block 4035
Block 4036
Tract: 005702
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1028
Tract: 005800
Tract: 005900
Tract: 006000
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1041
Block 1042
Block 1043
Block 1044
Blockgroup: 2
Block 2000
Block 2017
Tract: 010604
Blockgroup: 1
Block 1051
Block 1052
Block 1167
Block 1171
Block 1172
Block 1173
Block 1174
Block 1175
Block 1176
Block 1177
Block 1178
Block 1179
Block 1180
Block 1181
Block 1182
Block 1183
Block 1184
Block 1185
Block 1194
Block 1195
Block 1196
Block 1197
Block 1198
Block 1199
Block 1200
Block 1201
Block 1202
Block 1203
Block 1204
Block 1205
Block 1206
Block 1207
Block 1208
Block 1209
Block 1210
Block 1211
Block 1212
Block 1213
Block 1214
Block 1215
Block 1216
Block 1217
Block 1218
Block 1223
Block 1224
Block 1227
Block 1229
Block 1230
Tract: 011000
Tract: 011100
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.104

(10 ILCS 91/10.104)
Sec. 10.104. Representative District No. 104. Representative District No. 104 is comprised of:

District: 104
Champaign County
Tract: 000800
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2062
Block 2063
Block 2065
Block 2066
Block 2067
Block 2070
Tract: 001203
Blockgroup: 1
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1009
Block 1011
Block 1012
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Tract: 001204
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Tract: 001205
Blockgroup: 2
Block 2056
Block 2063
Tract: 001206
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2021
Block 2022
Tract: 001301
Blockgroup: 2
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2015
Blockgroup: 3
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Blockgroup: 4
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Blockgroup: 5
Tract: 001302
Tract: 001400
Blockgroup: 1
Block 1022
Block 1023
Block 1038
Block 1039
Block 1046
Block 1048
Blockgroup: 2
Tract: 005300
Blockgroup: 1
Block 1001
Block 1002
Block 1004
Block 1005
Block 1006
Block 1007
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1024
Block 1025
Tract: 005401
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Tract: 005402
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1019
Block 1020
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2025
Block 2026
Block 2027
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2036
Blockgroup: 3
Tract: 005500
Blockgroup: 2
Block 2000
Block 2001
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2055
Block 2056
Block 2058
Tract: 005600
Blockgroup: 5
Block 5000
Block 5001
Block 5002
Block 5024
Block 5025
Block 5026
Block 5027
Block 5028
Block 5029
Block 5030
Block 5031
Block 5032
Block 5033
Block 5034
Block 5035
Block 5036
Block 5037
Block 5038
Block 5039
Block 5040
Block 5041
Block 5042
Block 5043
Block 5044
Block 5045
Block 5046
Block 5047
Block 5048
Block 5049
Block 5050
Block 5051
Block 5052
Block 5053
Block 5054
Block 5055
Block 5056
Block 5057
Block 5058
Block 5060
Block 5061
Block 5062
Block 5063
Block 5064
Block 5065
Block 5066
Block 5067
Block 5068
Block 5069
Block 5070
Block 5071
Block 5072
Block 5073
Block 5075
Block 5076
Block 5077
Block 5078
Tract: 005701
Blockgroup: 4
Block 4012
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4028
Block 4029
Block 4031
Tract: 005702
Blockgroup: 1
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1026
Block 1027
Block 1029
Block 1030
Block 1031
Block 1032
Block 1034
Block 1035
Block 1036
Tract: 006000
Blockgroup: 1
Block 1038
Block 1039
Block 1040
Blockgroup: 2
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2020
Tract: 010100
Tract: 010204
Tract: 010300
Tract: 010400
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Blockgroup: 5
Tract: 010604
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1050
Block 1053
Block 1054
Block 1055
Block 1056
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1087
Block 1088
Block 1089
Block 1090
Block 1091
Block 1092
Block 1093
Block 1094
Block 1095
Block 1096
Block 1097
Block 1098
Block 1099
Block 1100
Block 1101
Block 1102
Block 1103
Block 1104
Block 1105
Block 1106
Block 1107
Block 1108
Block 1109
Block 1110
Block 1111
Block 1112
Block 1113
Block 1114
Block 1115
Block 1116
Block 1117
Block 1118
Block 1119
Block 1120
Block 1121
Block 1122
Block 1123
Block 1124
Block 1125
Block 1126
Block 1127
Block 1128
Block 1129
Block 1130
Block 1131
Block 1132
Block 1133
Block 1134
Block 1135
Block 1136
Block 1137
Block 1138
Block 1139
Block 1140
Block 1141
Block 1142
Block 1143
Block 1144
Block 1145
Block 1146
Block 1147
Block 1150
Block 1151
Block 1152
Block 1153
Block 1154
Block 1155
Block 1156
Block 1157
Block 1158
Block 1159
Block 1160
Block 1161
Block 1165
Block 1166
Block 1168
Block 1169
Block 1170
Block 1228
Block 1232
Block 1233
Block 1234
Block 1235
Block 1236
Block 1237
Block 1238
Block 1239
Block 1240
Block 1241
Block 1242
Block 1243
Block 1244
Block 1245
Block 1246
Block 1247
Block 1248
Block 1249
Block 1250
Block 1251
Block 1252
Block 1253
Block 1254
Block 1255
Block 1256
Block 1257
Block 1258
Block 1259
Block 1260
Block 1261
Block 1262
Block 1263
Block 1266
Block 1267
Block 1268
Block 1269
Block 1270
Tract: 010700
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1080
Block 1086
Block 1100
Blockgroup: 6
Block 6000
Block 6001
Block 6002
Block 6003
Block 6004
Block 6005
Block 6006
Block 6007
Block 6008
Block 6009
Block 6010
Block 6011
Block 6012
Block 6013
Block 6014
Block 6015
Block 6016
Block 6017
Block 6018
Block 6019
Block 6020
Block 6021
Block 6022
Block 6023
Block 6024
Block 6025
Block 6026
Block 6027
Block 6028
Block 6029
Block 6030
Block 6031
Block 6032
Block 6033
Block 6034
Block 6035
Block 6036
Block 6037
Block 6038
Block 6039
Block 6040
Block 6041
Block 6042
Block 6043
Block 6044
Block 6045
Block 6046
Block 6047
Block 6048
Block 6049
Block 6050
Block 6051
Block 6052
Block 6053
Block 6054
Block 6055
Block 6056
Block 6057
Block 6058
Block 6059
Block 6060
Block 6061
Block 6062
Block 6063
Block 6064
Block 6065
Block 6066
Block 6067
Block 6068
Block 6069
Block 6070
Block 6071
Block 6072
Block 6073
Block 6079
Vermilion County
Tract: 000100
Tract: 000200
Tract: 000300
Tract: 000400
Tract: 000500
Tract: 000600
Tract: 000700
Tract: 000800
Tract: 000900
Tract: 001200
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1087
Block 1088
Block 1089
Blockgroup: 2
Tract: 001300
Blockgroup: 1
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Block 2070
Block 2071
Block 2072
Block 2073
Block 2074
Block 2075
Block 2076
Block 2077
Block 2078
Block 2079
Block 2080
Block 2081
Block 2082
Block 2083
Block 2084
Block 2085
Block 2086
Block 2087
Block 2088
Block 2089
Block 2090
Block 2091
Block 2092
Block 2093
Block 2094
Block 2095
Block 2096
Block 2097
Block 2098
Block 2099
Block 2100
Block 2101
Block 2102
Block 2103
Block 2104
Block 2105
Block 2106
Block 2107
Block 2108
Block 2109
Block 2110
Block 2111
Block 2112
Block 2113
Block 2114
Block 2115
Block 2116
Block 2117
Tract: 010300
Blockgroup: 1
Block 1035
Block 1036
Block 1099
Block 1100
Block 1101
Block 1102
Block 1121
Block 1122
Block 1123
Block 1124
Block 1125
Block 1126
Block 1127
Block 1128
Block 1129
Block 1130
Block 1132
Block 1133
Block 1134
Block 1135
Block 1136
Block 1137
Block 1138
Block 1139
Block 1140
Block 1141
Block 1142
Block 1144
Block 1149
Block 1150
Block 1151
Block 1152
Block 1153
Block 1155
Block 1156
Block 1157
Block 1158
Block 1159
Block 1160
Block 1161
Block 1162
Block 1163
Block 1164
Block 1165
Block 1166
Block 1167
Block 1168
Block 1169
Block 1170
Block 1171
Block 1172
Block 1173
Block 1174
Block 1175
Block 1176
Block 1177
Block 1178
Block 1179
Block 1180
Block 1181
Block 1182
Block 1183
Block 1184
Block 1185
Block 1186
Block 1190
Block 1191
Block 1192
Block 1193
Block 1194
Block 1195
Block 1202
Block 1206
Block 1207
Blockgroup: 2
Block 2120
Block 2121
Block 2122
Block 2123
Block 2124
Block 2126
Block 2127
Block 2128
Block 2129
Block 2130
Block 2131
Block 2135
Block 2136
Block 2137
Block 2138
Block 2139
Block 2140
Block 2141
Block 2142
Block 2143
Block 2144
Block 2145
Block 2146
Block 2147
Block 2148
Block 2149
Block 2150
Block 2151
Block 2152
Block 2153
Block 2154
Block 2155
Block 2156
Block 2157
Block 2158
Block 2159
Block 2160
Block 2161
Block 2162
Block 2163
Block 2164
Block 2165
Block 2166
Block 2167
Block 2168
Block 2169
Block 2170
Block 2171
Block 2172
Block 2173
Block 2174
Block 2175
Block 2176
Block 2177
Block 2178
Block 2179
Block 2180
Block 2181
Block 2182
Block 2183
Block 2184
Block 2185
Block 2186
Block 2187
Block 2188
Block 2189
Block 2190
Block 2191
Block 2192
Block 2193
Block 2194
Block 2195
Block 2196
Block 2197
Block 2198
Block 2199
Block 2200
Block 2201
Block 2202
Block 2203
Block 2204
Block 2205
Block 2206
Block 2207
Block 2208
Block 2209
Block 2210
Block 2211
Block 2212
Block 2213
Block 2214
Block 2215
Block 2219
Block 2220
Block 2221
Block 2224
Block 2225
Block 2226
Blockgroup: 4
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Block 4030
Block 4031
Block 4032
Block 4033
Block 4034
Block 4035
Block 4036
Block 4037
Block 4038
Block 4039
Block 4040
Block 4041
Block 4042
Block 4043
Block 4044
Block 4045
Block 4046
Block 4047
Block 4048
Block 4049
Block 4050
Block 4051
Block 4052
Block 4053
Block 4054
Block 4055
Block 4056
Block 4057
Block 4058
Block 4059
Block 4060
Block 4061
Block 4062
Block 4063
Block 4064
Block 4065
Block 4066
Block 4067
Block 4068
Block 4069
Block 4070
Block 4071
Block 4072
Block 4073
Block 4074
Block 4075
Block 4076
Block 4077
Block 4078
Block 4079
Block 4080
Block 4081
Block 4082
Block 4083
Block 4084
Block 4085
Block 4086
Block 4087
Block 4088
Block 4089
Block 4090
Block 4091
Block 4092
Block 4093
Block 4094
Block 4095
Block 4096
Block 4097
Block 4098
Block 4099
Block 4100
Block 4101
Block 4102
Block 4103
Block 4104
Block 4105
Block 4106
Block 4107
Block 4108
Block 4109
Block 4110
Block 4111
Block 4112
Block 4113
Block 4114
Block 4115
Block 4116
Block 4117
Block 4118
Block 4119
Block 4120
Block 4121
Block 4122
Block 4123
Block 4124
Block 4125
Block 4126
Block 4127
Block 4128
Block 4129
Block 4130
Block 4131
Block 4132
Block 4133
Block 4134
Block 4135
Block 4136
Block 4137
Block 4138
Block 4139
Block 4140
Block 4141
Block 4142
Block 4143
Block 4144
Block 4145
Block 4146
Tract: 010400
Blockgroup: 1
Block 1075
Block 1076
Block 1077
Block 1080
Block 1087
Block 1088
Tract: 010500
Tract: 010600
Tract: 010701
Tract: 010702
Tract: 010800
Tract: 010900
Blockgroup: 1
Block 1000
Block 1037
Block 1038
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2030
Block 2115
Block 2116
Block 2117
Block 2118
Block 2119
Block 2120
Block 2121
Block 2122
Block 2123
Block 2124
Block 2125
Block 2126
Block 2127
Block 2128
Block 2129
Block 2130
Block 2131
Block 2132
Block 2133
Block 2134
Block 2135
Block 2136
Block 2137
Block 2138
Block 2139
Block 2140
Block 2141
Block 2142
Block 2143
Block 2144
Block 2145
Block 2146
Block 2147
Block 2148
Block 2149
Block 2150
Block 2151
Block 2152
Block 2153
Block 2154
Block 2155
Block 2156
Block 2157
Block 2158
Block 2159
Block 2160
Block 2161
Block 2162
Block 2163
Block 2164
Block 2165
Block 2166
Block 2167
Block 2168
Block 2169
Block 2170
Block 2171
Block 2172
Block 2173
Block 2174
Block 2175
Block 2176
Block 2177
Block 2178
Block 2179
Block 2180
Block 2181
Block 2182
Block 2183
Block 2184
Block 2185
Block 2186
Block 2187
Block 2188
Block 2189
Block 2190
Block 2191
Block 2192
Block 2193
Block 2194
Block 2195
Block 2196
Block 2229
Block 2230
Block 2231
Block 2233
Block 2234
Block 2235
Block 2236
Block 2237
Block 2238
Block 2239
Block 2240
Block 2332
Block 2333
Block 2334
Block 2335
Block 2348
Block 2349
Block 2353
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Block 3048
Block 3049
Block 3050
Block 3051
Block 3052
Block 3053
Block 3054
Block 3055
Block 3056
Block 3057
Block 3058
Block 3059
Block 3060
Block 3061
Block 3062
Block 3063
Block 3064
Block 3065
Block 3066
Block 3067
Block 3068
Block 3069
Block 3070
Block 3071
Block 3072
Block 3073
Block 3074
Block 3075
Block 3076
Block 3077
Block 3078
Block 3079
Block 3080
Block 3081
Block 3082
Block 3083
Block 3084
Block 3085
Block 3086
Block 3087
Block 3088
Block 3089
Block 3090
Block 3091
Block 3092
Block 3093
Block 3094
Block 3095
Block 3096
Block 3097
Block 3098
Block 3099
Block 3100
Block 3101
Block 3102
Block 3103
Block 3104
Block 3105
Block 3106
Block 3107
Block 3108
Block 3109
Block 3110
Block 3111
Block 3183
Block 3184
Block 3185
Block 3186
Block 3187
Block 3188
Block 3189
Block 3199
Block 3200
Block 3201
Block 3202
Block 3203
Block 3204
Block 3205
Block 3206
Block 3207
Block 3208
Block 3209
Block 3210
Block 3211
Block 3212
Block 3214
Tract: 011000
Tract: 011100
Tract: 011200
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.105

(10 ILCS 91/10.105)
Sec. 10.105. Representative District No. 105. Representative District No. 105 is comprised of:

District: 105
Livingston County
Tract: 960800
Blockgroup: 3
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Block 3048
Block 3049
Block 3050
Block 3051
Block 3052
Block 3053
Block 3054
Block 3055
Block 3056
Block 3057
Block 3058
Block 3059
Block 3060
Block 3061
Block 3062
Block 3063
Block 3064
Block 3065
Block 3066
Block 3067
Block 3068
Block 3069
Block 3070
Block 3071
Block 3072
Block 3073
Block 3074
Block 3075
Block 3076
Block 3077
Block 3078
Block 3079
Block 3080
Block 3081
Block 3082
Block 3083
Block 3084
Block 3085
Block 3086
Block 3087
Block 3088
Block 3089
Block 3090
Block 3091
Block 3092
Block 3093
Block 3094
Block 3095
Block 3096
Block 3097
Block 3098
Block 3099
Block 3100
Block 3101
Block 3102
Block 3103
Block 3104
Block 3105
Block 3106
Block 3107
Block 3108
Block 3109
Block 3110
Block 3111
Block 3112
Block 3113
Block 3114
Block 3115
Block 3116
Block 3117
Block 3118
Block 3119
Block 3120
Block 3121
Block 3122
Block 3123
Block 3124
Block 3125
Block 3126
Block 3127
Block 3128
Blockgroup: 4
Tract: 960900
Blockgroup: 1
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Blockgroup: 2
Block 2287
Block 2288
Block 2293
Block 2294
Block 2295
Block 2301
Block 2302
Block 2303
Block 2304
Block 2305
Block 2306
Block 2307
Block 2317
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Block 3048
Block 3049
Block 3050
Block 3051
Block 3052
Block 3053
Block 3054
Block 3055
Block 3056
Block 3057
Block 3058
Block 3059
Block 3060
Block 3061
Block 3062
Block 3063
Block 3064
Tract: 961000
Blockgroup: 1
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1087
Block 1088
Block 1089
Block 1090
Block 1091
Block 1092
Block 1093
Block 1094
Block 1095
Block 1096
Block 1097
Block 1098
Block 1099
Block 1100
Block 1101
Block 1102
Block 1103
Block 1104
Block 1105
Block 1106
Block 1107
Block 1108
Block 1109
Block 1110
Block 1111
Block 1112
Block 1113
Block 1114
Block 1115
Block 1116
Block 1117
Block 1118
Block 1119
Block 1120
Block 1121
Block 1122
Block 1123
Block 1124
Block 1125
Block 1126
Block 1127
Block 1128
Block 1129
Block 1130
Block 1131
Block 1132
Block 1133
Block 1134
Block 1135
Block 1136
Block 1137
Block 1144
Block 1145
Block 1146
Block 1147
Block 1148
Block 1149
Block 1150
Block 1151
Block 1152
Block 1153
Block 1154
Block 1155
Block 1156
Block 1157
Block 1158
Block 1159
Block 1160
Block 1161
Block 1162
Block 1163
Block 1164
Block 1165
Block 1166
Block 1167
Block 1168
Block 1169
Block 1170
Block 1171
Block 1172
Block 1173
Block 1174
Block 1175
Block 1176
Block 1177
Block 1178
Block 1179
Block 1180
Block 1181
Block 1182
Block 1183
Block 1184
Block 1185
Block 1186
Block 1187
Block 1192
Block 1201
Block 1202
Block 1203
Block 1204
Block 1205
Block 1206
Block 1207
Block 1208
Block 1209
Block 1217
Block 1218
Block 1219
Block 1220
Block 1221
Block 1222
Block 1228
Block 1229
Block 1231
Block 1232
Block 1233
Block 1234
Block 1235
Block 1236
Block 1237
Block 1238
Block 1239
Block 1240
Block 1241
Block 1242
Block 1243
Block 1244
Block 1245
Block 1247
McLean County
Tract: 000102
Tract: 000104
Tract: 000105
Tract: 000200
Tract: 000301
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3018
Block 3019
Block 3020
Block 3022
Block 3023
Tract: 000302
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3052
Block 3056
Block 3057
Block 3058
Block 3059
Block 3060
Block 3061
Block 3062
Block 3063
Block 3064
Block 3067
Block 3068
Block 3069
Block 3070
Block 3071
Block 3088
Blockgroup: 4
Tract: 000400
Tract: 000501
Tract: 000502
Tract: 000504
Tract: 000505
Tract: 001103
Tract: 001104
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3083
Block 3087
Block 3088
Block 3089
Block 3090
Block 3091
Block 3099
Block 3100
Tract: 001105
Tract: 001106
Tract: 001200
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Tract: 001301
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Tract: 001302
Blockgroup: 1
Block 1000
Tract: 001303
Blockgroup: 1
Block 1001
Block 1002
Tract: 001403
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1007
Block 1008
Block 1009
Block 1010
Block 1012
Block 1013
Block 1026
Tract: 005101
Tract: 005102
Tract: 005201
Blockgroup: 1
Block 1063
Tract: 005202
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Block 2086
Block 2087
Block 2093
Block 2116
Block 2117
Blockgroup: 3
Block 3016
Block 3017
Block 3056
Block 3057
Block 3058
Block 3067
Tract: 005400
Blockgroup: 1
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3126
Block 3127
Block 3128
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4038
Block 4039
Tract: 005601
Tract: 005602
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1072
Tract: 005700
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.106

(10 ILCS 91/10.106)
Sec. 10.106. Representative District No. 106. Representative District No. 106 is comprised of:

District: 106
Ford County
Iroquois County
Livingston County
Tract: 960100
Tract: 960200
Tract: 960300
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Block 2070
Block 2071
Block 2072
Block 2073
Block 2074
Block 2075
Block 2076
Block 2077
Block 2078
Block 2079
Block 2080
Block 2081
Block 2082
Block 2083
Block 2084
Block 2085
Block 2086
Block 2087
Block 2088
Block 2089
Block 2090
Block 2091
Block 2129
Block 2133
Block 2134
Block 2138
Block 2140
Block 2141
Block 2142
Block 2143
Block 2144
Block 2145
Block 2146
Block 2147
Block 2148
Block 2149
Block 2150
Block 2151
Block 2152
Block 2153
Block 2154
Block 2155
Block 2156
Block 2157
Block 2161
Block 2162
Block 2163
Block 2164
Block 2165
Block 2166
Block 2167
Block 2168
Block 2169
Block 2170
Block 2171
Block 2172
Block 2173
Block 2174
Block 2175
Block 2176
Block 2177
Block 2178
Block 2179
Block 2180
Block 2181
Block 2182
Block 2183
Block 2184
Block 2185
Block 2186
Block 2187
Block 2188
Block 2189
Block 2190
Block 2191
Block 2192
Block 2193
Block 2194
Block 2195
Block 2196
Block 2197
Block 2198
Block 2199
Block 2200
Block 2201
Block 2202
Block 2203
Block 2204
Block 2205
Block 2206
Block 2207
Block 2208
Block 2209
Block 2210
Block 2211
Block 2212
Block 2213
Block 2214
Block 2215
Block 2216
Block 2217
Block 2218
Block 2219
Block 2225
Block 2226
Block 2227
Block 2228
Block 2229
Block 2230
Block 2231
Block 2232
Block 2233
Block 2234
Block 2235
Block 2236
Block 2237
Block 2238
Block 2239
Block 2240
Block 2241
Block 2242
Block 2243
Block 2244
Block 2245
Block 2246
Block 2247
Block 2248
Block 2249
Block 2250
Block 2251
Block 2252
Block 2253
Block 2254
Block 2255
Block 2256
Block 2257
Block 2258
Block 2259
Block 2260
Block 2261
Block 2262
Block 2263
Block 2264
Block 2265
Block 2266
Block 2267
Block 2268
Block 2269
Block 2270
Block 2271
Block 2272
Block 2273
Block 2274
Block 2275
Block 2276
Block 2277
Block 2278
Block 2279
Block 2281
Block 2282
Block 2283
Block 2284
Block 2285
Block 2286
Block 2287
Block 2288
Block 2289
Block 2290
Block 2291
Block 2292
Block 2293
Block 2294
Block 2295
Block 2296
Block 2297
Block 2298
Block 2299
Block 2300
Block 2301
Block 2302
Block 2303
Block 2304
Block 2305
Block 2306
Block 2307
Block 2308
Block 2309
Block 2310
Block 2311
Block 2312
Block 2313
Block 2314
Block 2315
Block 2316
Block 2317
Block 2318
Block 2319
Block 2320
Block 2321
Block 2322
Block 2323
Block 2324
Block 2325
Block 2326
Block 2327
Block 2328
Block 2329
Block 2330
Block 2331
Block 2332
Block 2333
Block 2334
Block 2335
Block 2336
Block 2337
Block 2338
Block 2339
Block 2340
Block 2341
Block 2342
Block 2343
Block 2344
Block 2345
Block 2346
Block 2347
Block 2348
Block 2349
Block 2350
Block 2351
Block 2352
Block 2353
Block 2354
Block 2355
Block 2356
Block 2357
Block 2358
Block 2359
Block 2360
Block 2361
Block 2362
Block 2363
Tract: 960400
Tract: 960500
Tract: 960600
Tract: 960700
Tract: 960800
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Tract: 960900
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1015
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Block 2070
Block 2071
Block 2072
Block 2073
Block 2074
Block 2075
Block 2076
Block 2077
Block 2078
Block 2079
Block 2080
Block 2081
Block 2082
Block 2083
Block 2084
Block 2085
Block 2086
Block 2087
Block 2088
Block 2089
Block 2090
Block 2091
Block 2092
Block 2093
Block 2094
Block 2095
Block 2096
Block 2097
Block 2098
Block 2099
Block 2100
Block 2101
Block 2102
Block 2103
Block 2104
Block 2105
Block 2106
Block 2107
Block 2108
Block 2109
Block 2110
Block 2111
Block 2112
Block 2113
Block 2114
Block 2115
Block 2116
Block 2117
Block 2118
Block 2119
Block 2120
Block 2121
Block 2122
Block 2123
Block 2124
Block 2125
Block 2126
Block 2127
Block 2128
Block 2129
Block 2130
Block 2131
Block 2132
Block 2133
Block 2134
Block 2135
Block 2136
Block 2137
Block 2138
Block 2139
Block 2140
Block 2141
Block 2142
Block 2143
Block 2144
Block 2145
Block 2146
Block 2147
Block 2148
Block 2149
Block 2150
Block 2151
Block 2152
Block 2153
Block 2154
Block 2155
Block 2156
Block 2157
Block 2158
Block 2159
Block 2160
Block 2161
Block 2162
Block 2163
Block 2164
Block 2165
Block 2166
Block 2167
Block 2168
Block 2169
Block 2170
Block 2171
Block 2172
Block 2173
Block 2174
Block 2175
Block 2176
Block 2177
Block 2178
Block 2179
Block 2180
Block 2181
Block 2182
Block 2183
Block 2184
Block 2185
Block 2186
Block 2187
Block 2188
Block 2189
Block 2190
Block 2191
Block 2192
Block 2193
Block 2194
Block 2195
Block 2196
Block 2197
Block 2198
Block 2199
Block 2200
Block 2201
Block 2202
Block 2203
Block 2204
Block 2205
Block 2206
Block 2207
Block 2208
Block 2209
Block 2210
Block 2211
Block 2212
Block 2213
Block 2214
Block 2215
Block 2216
Block 2217
Block 2218
Block 2219
Block 2220
Block 2221
Block 2222
Block 2223
Block 2224
Block 2225
Block 2226
Block 2227
Block 2228
Block 2229
Block 2230
Block 2231
Block 2232
Block 2233
Block 2234
Block 2235
Block 2236
Block 2237
Block 2238
Block 2239
Block 2240
Block 2241
Block 2242
Block 2243
Block 2244
Block 2245
Block 2246
Block 2247
Block 2248
Block 2249
Block 2250
Block 2251
Block 2252
Block 2253
Block 2254
Block 2255
Block 2256
Block 2257
Block 2258
Block 2259
Block 2260
Block 2261
Block 2262
Block 2263
Block 2264
Block 2265
Block 2266
Block 2267
Block 2268
Block 2269
Block 2270
Block 2271
Block 2272
Block 2273
Block 2274
Block 2275
Block 2276
Block 2277
Block 2278
Block 2279
Block 2280
Block 2281
Block 2282
Block 2283
Block 2284
Block 2285
Block 2286
Block 2289
Block 2290
Block 2291
Block 2292
Block 2296
Block 2297
Block 2298
Block 2299
Block 2300
Block 2308
Block 2309
Block 2310
Block 2311
Block 2312
Block 2313
Block 2314
Block 2315
Block 2316
Block 2318
Block 2319
Block 2320
Block 2321
Block 2322
Block 2323
Block 2324
Block 2325
Block 2326
Block 2327
Block 2328
Block 2329
Block 2330
Block 2331
Block 2332
Block 2333
Block 2334
Blockgroup: 3
Block 3003
Block 3004
Tract: 961000
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1138
Block 1139
Block 1140
Block 1141
Block 1142
Block 1143
Block 1188
Block 1189
Block 1190
Block 1191
Block 1193
Block 1194
Block 1195
Block 1196
Block 1197
Block 1198
Block 1199
Block 1200
Block 1210
Block 1211
Block 1212
Block 1213
Block 1214
Block 1215
Block 1216
Block 1223
Block 1224
Block 1225
Block 1226
Block 1227
Block 1230
Block 1246
Blockgroup: 2
Vermilion County
Tract: 001200
Blockgroup: 1
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Tract: 001300
Blockgroup: 1
Block 1000
Block 1001
Blockgroup: 2
Block 2011
Block 2012
Tract: 010100
Tract: 010200
Tract: 010300
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1087
Block 1088
Block 1089
Block 1090
Block 1091
Block 1092
Block 1093
Block 1094
Block 1095
Block 1096
Block 1097
Block 1098
Block 1103
Block 1104
Block 1105
Block 1106
Block 1107
Block 1108
Block 1109
Block 1110
Block 1111
Block 1112
Block 1113
Block 1114
Block 1115
Block 1116
Block 1117
Block 1118
Block 1119
Block 1120
Block 1131
Block 1143
Block 1145
Block 1146
Block 1147
Block 1148
Block 1154
Block 1187
Block 1188
Block 1189
Block 1196
Block 1197
Block 1198
Block 1199
Block 1200
Block 1201
Block 1203
Block 1204
Block 1205
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Block 2070
Block 2071
Block 2072
Block 2073
Block 2074
Block 2075
Block 2076
Block 2077
Block 2078
Block 2079
Block 2080
Block 2081
Block 2082
Block 2083
Block 2084
Block 2085
Block 2086
Block 2087
Block 2088
Block 2089
Block 2090
Block 2091
Block 2092
Block 2093
Block 2094
Block 2095
Block 2096
Block 2097
Block 2098
Block 2099
Block 2100
Block 2101
Block 2102
Block 2103
Block 2104
Block 2105
Block 2106
Block 2107
Block 2108
Block 2109
Block 2110
Block 2111
Block 2112
Block 2113
Block 2114
Block 2115
Block 2116
Block 2117
Block 2118
Block 2119
Block 2125
Block 2132
Block 2133
Block 2134
Block 2216
Block 2217
Block 2218
Block 2222
Block 2223
Block 2227
Block 2228
Block 2229
Block 2230
Block 2231
Block 2232
Block 2233
Block 2234
Block 2235
Block 2236
Block 2237
Block 2238
Block 2239
Block 2240
Block 2241
Block 2242
Block 2243
Block 2244
Block 2245
Block 2246
Block 2247
Block 2248
Block 2249
Block 2250
Blockgroup: 3
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4020
Block 4021
Tract: 010400
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1078
Block 1079
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1089
Block 1090
Block 1091
Block 1092
Block 1093
Block 1094
Block 1095
Block 1096
Block 1097
Block 1098
Block 1099
Block 1100
Block 1101
Block 1102
Block 1103
Block 1104
Block 1105
Blockgroup: 2
Woodford County
Tract: 030100
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1087
Block 1088
Block 1089
Block 1103
Block 1104
Block 1105
Block 1106
Block 1107
Block 1108
Block 1109
Block 1110
Block 1111
Block 1112
Block 1113
Block 1114
Block 1115
Block 1116
Block 1117
Block 1118
Block 1119
Block 1120
Block 1121
Block 1125
Block 1126
Block 1127
Block 1133
Tract: 030200
Tract: 030300
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1087
Block 1088
Block 1091
Block 1096
Block 1097
Block 1100
Block 1102
Block 1103
Block 1104
Block 1105
Block 1106
Block 1107
Block 1108
Block 1109
Block 1110
Block 1111
Block 1112
Block 1113
Block 1114
Block 1115
Block 1116
Block 1117
Block 1118
Block 1119
Block 1120
Block 1121
Block 1122
Block 1123
Block 1124
Block 1125
Block 1126
Block 1127
Block 1128
Block 1129
Block 1130
Block 1131
Block 1132
Block 1133
Block 1134
Block 1135
Block 1136
Block 1137
Block 1142
Block 1143
Block 1144
Block 1145
Block 1146
Block 1149
Block 1150
Block 1151
Block 1171
Block 1179
Block 1180
Block 1200
Block 1201
Block 1209
Block 1210
Block 1211
Block 1212
Block 1213
Block 1214
Block 1215
Block 1216
Block 1217
Block 1218
Block 1219
Block 1220
Block 1221
Block 1222
Block 1224
Block 1225
Block 1226
Block 1227
Block 1228
Block 1229
Block 1230
Block 1231
Block 1232
Block 1233
Block 1234
Block 1235
Block 1236
Block 1237
Block 1238
Block 1239
Block 1240
Block 1241
Block 1242
Block 1243
Block 1244
Block 1245
Block 1246
Block 1247
Block 1248
Block 1249
Block 1250
Block 1251
Block 1252
Block 1253
Block 1254
Block 1255
Block 1256
Block 1257
Block 1258
Block 1259
Block 1260
Block 1261
Block 1262
Block 1263
Block 1264
Block 1265
Block 1266
Block 1267
Block 1268
Block 1269
Block 1270
Block 1271
Block 1272
Block 1273
Block 1274
Block 1275
Block 1276
Block 1277
Block 1278
Block 1279
Block 1280
Block 1281
Block 1282
Block 1283
Block 1284
Block 1285
Block 1286
Block 1287
Block 1288
Block 1289
Block 1290
Block 1291
Block 1292
Block 1293
Tract: 030400
Blockgroup: 4
Block 4118
Tract: 030601
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3010
Block 3011
Block 3012
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Block 3048
Block 3049
Block 3050
Block 3051
Block 3052
Block 3053
Block 3054
Block 3055
Block 3056
Block 3057
Block 3058
Block 3059
Block 3060
Block 3061
Block 3062
Block 3063
Block 3064
Block 3065
Block 3066
Block 3067
Block 3068
Block 3069
Block 3070
Block 3071
Block 3072
Block 3073
Block 3074
Block 3075
Block 3076
Block 3077
Block 3078
Block 3079
Block 3080
Block 3081
Block 3082
Block 3083
Block 3084
Block 3085
Block 3086
Block 3087
Block 3088
Block 3089
Block 3090
Block 3091
Block 3092
Block 3093
Block 3094
Block 3095
Block 3096
Block 3097
Block 3098
Block 3099
Block 3100
Block 3101
Block 3102
Block 3103
Block 3104
Block 3105
Block 3106
Block 3107
Block 3108
Block 3109
Block 3110
Block 3111
Block 3112
Block 3113
Block 3114
Block 3115
Block 3116
Block 3117
Block 3118
Block 3119
Block 3120
Block 3121
Block 3122
Block 3123
Block 3124
Block 3125
Block 3126
Block 3127
Block 3128
Block 3129
Block 3130
Block 3131
Block 3132
Block 3133
Block 3134
Block 3135
Block 3136
Block 3137
Block 3138
Block 3139
Block 3140
Block 3141
Block 3142
Block 3143
Block 3144
Block 3145
Block 3146
Block 3147
Block 3148
Block 3149
Block 3150
Block 3151
Block 3152
Block 3153
Block 3154
Block 3155
Block 3156
Block 3157
Block 3158
Block 3159
Block 3160
Block 3161
Block 3162
Block 3163
Block 3164
Block 3165
Block 3166
Block 3167
Block 3168
Block 3169
Blockgroup: 4
Blockgroup: 5
Tract: 030602
Tract: 030700
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.107

(10 ILCS 91/10.107)
Sec. 10.107. Representative District No. 107. Representative District No. 107 is comprised of:

District: 107
Bond County
Clinton County
Tract: 900200
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1075
Block 1079
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2032
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2050
Tract: 900300
Blockgroup: 5
Block 5000
Block 5001
Block 5002
Block 5004
Tract: 900401
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1070
Block 1071
Block 1072
Block 1073
Block 1076
Block 1083
Block 1084
Block 1085
Block 1242
Block 1244
Tract: 900402
Blockgroup: 6
Block 6000
Block 6001
Block 6002
Block 6003
Block 6004
Block 6005
Block 6006
Block 6007
Block 6008
Block 6009
Block 6010
Block 6011
Block 6012
Block 6013
Block 6014
Block 6015
Block 6016
Block 6017
Block 6018
Block 6019
Block 6020
Block 6021
Block 6022
Block 6023
Block 6024
Block 6025
Block 6026
Block 6027
Block 6028
Block 6029
Block 6030
Block 6031
Block 6032
Block 6033
Block 6034
Block 6035
Block 6036
Block 6037
Block 6038
Block 6039
Block 6040
Block 6041
Block 6042
Block 6043
Block 6044
Block 6045
Block 6046
Block 6047
Block 6048
Block 6049
Block 6050
Block 6051
Block 6052
Block 6053
Block 6054
Block 6055
Block 6056
Block 6057
Block 6058
Block 6059
Block 6060
Block 6061
Block 6062
Block 6063
Block 6064
Block 6065
Block 6066
Block 6067
Block 6068
Block 6069
Block 6070
Block 6071
Block 6072
Block 6073
Block 6074
Block 6075
Block 6076
Block 6077
Block 6078
Block 6079
Block 6080
Block 6081
Block 6082
Block 6083
Block 6084
Block 6085
Block 6086
Block 6087
Block 6088
Block 6089
Block 6090
Block 6091
Block 6092
Block 6093
Block 6094
Block 6095
Block 6096
Block 6097
Block 6098
Block 6099
Block 6100
Block 6101
Block 6102
Block 6103
Block 6104
Block 6105
Block 6106
Block 6107
Block 6108
Block 6109
Block 6123
Block 6124
Block 6137
Block 6167
Block 6168
Block 6169
Block 6170
Block 6171
Block 6172
Block 6173
Block 6174
Block 6175
Block 6176
Block 6177
Block 6178
Block 6179
Block 6182
Effingham County
Tract: 950100
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1088
Block 1089
Block 1090
Block 1091
Block 1092
Block 1093
Block 1094
Block 1095
Block 1096
Block 1097
Block 1098
Block 1099
Block 1100
Block 1101
Block 1102
Block 1103
Block 1104
Block 1105
Block 1106
Block 1107
Block 1108
Block 1109
Blockgroup: 2
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2019
Block 2021
Block 2065
Block 2066
Block 2067
Blockgroup: 3
Block 3072
Block 3073
Block 3074
Block 3075
Block 3076
Block 3077
Block 3078
Block 3079
Block 3080
Block 3081
Block 3082
Block 3083
Block 3092
Block 3093
Block 3094
Block 3097
Block 3098
Block 3099
Block 3100
Block 3101
Block 3105
Block 3106
Block 3107
Block 3108
Tract: 950200
Tract: 950300
Tract: 950400
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1070
Block 1071
Block 1072
Block 1073
Block 1108
Block 1109
Block 1110
Block 1111
Block 1112
Block 1113
Block 1114
Block 1122
Block 1123
Block 1124
Block 1125
Block 1126
Block 1132
Block 1133
Block 1134
Block 1135
Block 1136
Block 1137
Block 1138
Block 1139
Block 1140
Block 1141
Block 1142
Block 1143
Block 1144
Block 1145
Block 1146
Block 1147
Block 1148
Blockgroup: 2
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Block 2070
Block 2071
Block 2072
Block 2073
Block 2074
Block 2075
Block 2076
Block 2077
Block 2078
Block 2079
Block 2080
Block 2081
Block 2082
Block 2083
Block 2084
Block 2085
Block 2086
Block 2087
Block 2088
Block 2089
Block 2090
Block 2091
Block 2092
Block 2093
Block 2094
Block 2095
Block 2096
Block 2097
Block 2098
Block 2099
Block 2100
Block 2101
Block 2102
Block 2103
Block 2104
Block 2105
Block 2106
Block 2107
Block 2108
Block 2109
Block 2110
Block 2111
Block 2112
Block 2113
Block 2114
Block 2115
Block 2116
Block 2117
Block 2118
Block 2119
Block 2120
Block 2125
Block 2126
Block 2127
Block 2128
Block 2129
Block 2130
Block 2147
Block 2148
Block 2149
Block 2150
Block 2151
Block 2152
Block 2153
Block 2154
Block 2155
Block 2156
Block 2157
Block 2158
Block 2159
Block 2160
Block 2161
Block 2162
Block 2163
Block 2164
Block 2165
Block 2166
Block 2167
Block 2168
Block 2169
Block 2170
Block 2171
Block 2172
Block 2173
Block 2174
Block 2175
Block 2176
Block 2177
Block 2178
Block 2179
Block 2180
Block 2181
Block 2182
Block 2183
Block 2184
Block 2185
Block 2186
Block 2187
Block 2188
Block 2189
Block 2190
Block 2191
Block 2192
Block 2193
Block 2194
Block 2195
Block 2196
Block 2197
Block 2198
Block 2199
Block 2200
Block 2201
Block 2202
Block 2203
Block 2204
Block 2205
Block 2206
Block 2207
Block 2208
Block 2209
Block 2210
Block 2211
Block 2212
Block 2213
Block 2214
Block 2215
Block 2216
Block 2217
Block 2218
Block 2219
Block 2220
Block 2221
Block 2222
Block 2223
Block 2224
Block 2225
Block 2226
Block 2227
Block 2228
Block 2229
Block 2230
Block 2231
Block 2232
Block 2233
Block 2234
Block 2235
Block 2236
Block 2237
Block 2242
Block 2243
Block 2244
Block 2245
Block 2246
Block 2247
Block 2248
Block 2249
Block 2250
Block 2251
Block 2252
Block 2253
Tract: 950500
Blockgroup: 1
Block 1010
Block 1011
Block 1012
Block 1013
Blockgroup: 2
Block 2000
Tract: 950600
Tract: 950700
Tract: 950800
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Block 3048
Block 3049
Block 3050
Block 3070
Block 3071
Block 3072
Block 3073
Block 3074
Block 3075
Block 3076
Block 3077
Block 3078
Block 3079
Block 3080
Block 3081
Block 3082
Block 3085
Block 3086
Block 3087
Block 3088
Blockgroup: 4
Fayette County
Marion County
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.108

(10 ILCS 91/10.108)
Sec. 10.108. Representative District No. 108. Representative District No. 108 is comprised of:

District: 108
Clinton County
Tract: 900100
Tract: 900200
Blockgroup: 1
Block 1071
Block 1072
Block 1073
Block 1074
Block 1076
Block 1077
Block 1078
Blockgroup: 2
Block 2028
Block 2029
Block 2030
Block 2031
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Tract: 900300
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Blockgroup: 5
Block 5003
Block 5005
Block 5006
Block 5007
Block 5008
Block 5009
Block 5010
Block 5011
Block 5012
Block 5013
Block 5014
Block 5015
Block 5016
Block 5017
Block 5018
Block 5019
Block 5020
Block 5021
Block 5022
Block 5023
Block 5024
Block 5025
Block 5026
Block 5027
Block 5028
Block 5029
Block 5030
Block 5031
Block 5032
Block 5033
Block 5034
Block 5035
Block 5036
Block 5037
Block 5038
Block 5039
Block 5040
Block 5041
Block 5042
Block 5043
Block 5044
Block 5045
Block 5046
Block 5047
Block 5048
Block 5049
Block 5050
Block 5051
Block 5052
Block 5053
Block 5054
Block 5055
Block 5056
Block 5057
Block 5058
Block 5059
Block 5060
Block 5061
Block 5062
Block 5063
Block 5064
Block 5065
Block 5066
Block 5067
Block 5068
Block 5069
Block 5070
Block 5071
Block 5072
Block 5073
Block 5074
Block 5075
Block 5076
Block 5077
Block 5078
Block 5079
Block 5080
Block 5081
Block 5082
Block 5083
Block 5084
Block 5085
Block 5086
Block 5087
Block 5088
Block 5089
Block 5090
Block 5091
Block 5092
Block 5093
Block 5094
Block 5095
Block 5096
Block 5097
Block 5098
Block 5099
Block 5100
Block 5101
Block 5102
Block 5103
Block 5104
Block 5105
Block 5106
Block 5107
Block 5108
Block 5109
Block 5110
Block 5111
Block 5112
Block 5113
Block 5114
Block 5115
Block 5116
Block 5117
Block 5118
Block 5119
Block 5120
Block 5121
Block 5122
Block 5123
Blockgroup: 6
Tract: 900401
Blockgroup: 1
Block 1051
Block 1060
Block 1067
Block 1068
Block 1069
Block 1074
Block 1075
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1086
Block 1087
Block 1088
Block 1089
Block 1090
Block 1091
Block 1092
Block 1093
Block 1094
Block 1095
Block 1096
Block 1097
Block 1098
Block 1099
Block 1100
Block 1101
Block 1102
Block 1103
Block 1104
Block 1105
Block 1106
Block 1107
Block 1108
Block 1109
Block 1110
Block 1111
Block 1112
Block 1113
Block 1114
Block 1115
Block 1116
Block 1117
Block 1118
Block 1119
Block 1120
Block 1121
Block 1122
Block 1123
Block 1124
Block 1125
Block 1126
Block 1127
Block 1128
Block 1129
Block 1130
Block 1131
Block 1132
Block 1133
Block 1134
Block 1135
Block 1136
Block 1137
Block 1138
Block 1139
Block 1140
Block 1141
Block 1142
Block 1143
Block 1144
Block 1145
Block 1146
Block 1147
Block 1148
Block 1149
Block 1150
Block 1151
Block 1152
Block 1153
Block 1154
Block 1155
Block 1156
Block 1157
Block 1158
Block 1159
Block 1160
Block 1161
Block 1162
Block 1163
Block 1164
Block 1165
Block 1166
Block 1167
Block 1168
Block 1169
Block 1170
Block 1171
Block 1172
Block 1173
Block 1174
Block 1175
Block 1176
Block 1177
Block 1178
Block 1179
Block 1180
Block 1181
Block 1182
Block 1183
Block 1184
Block 1185
Block 1186
Block 1187
Block 1188
Block 1189
Block 1190
Block 1191
Block 1192
Block 1193
Block 1194
Block 1195
Block 1196
Block 1197
Block 1198
Block 1199
Block 1200
Block 1201
Block 1202
Block 1203
Block 1204
Block 1205
Block 1206
Block 1207
Block 1208
Block 1209
Block 1210
Block 1211
Block 1212
Block 1213
Block 1214
Block 1215
Block 1216
Block 1217
Block 1218
Block 1219
Block 1220
Block 1221
Block 1222
Block 1223
Block 1224
Block 1225
Block 1226
Block 1227
Block 1228
Block 1229
Block 1230
Block 1231
Block 1232
Block 1233
Block 1234
Block 1235
Block 1236
Block 1237
Block 1238
Block 1239
Block 1240
Block 1241
Block 1243
Block 1245
Block 1246
Tract: 900402
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Blockgroup: 5
Blockgroup: 6
Block 6110
Block 6111
Block 6112
Block 6113
Block 6114
Block 6115
Block 6116
Block 6117
Block 6118
Block 6119
Block 6120
Block 6121
Block 6122
Block 6125
Block 6126
Block 6127
Block 6128
Block 6129
Block 6130
Block 6131
Block 6132
Block 6133
Block 6134
Block 6135
Block 6136
Block 6138
Block 6139
Block 6140
Block 6141
Block 6142
Block 6143
Block 6144
Block 6145
Block 6146
Block 6147
Block 6148
Block 6149
Block 6150
Block 6151
Block 6152
Block 6153
Block 6154
Block 6155
Block 6156
Block 6157
Block 6158
Block 6159
Block 6160
Block 6161
Block 6162
Block 6163
Block 6164
Block 6165
Block 6166
Block 6180
Block 6181
Tract: 900500
Tract: 900601
Tract: 900602
Madison County
Tract: 402803
Blockgroup: 2
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2048
Block 2054
Block 2121
Block 2122
Tract: 403531
Tract: 403532
Tract: 403533
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1037
Block 1038
Block 1039
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1087
Block 1088
Block 1090
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2050
Tract: 403601
Tract: 403603
Tract: 403604
Tract: 403701
Tract: 403702
Tract: 403801
Blockgroup: 2
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Block 2069
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Block 3048
Block 3049
Block 3050
Block 3051
Block 3052
Block 3053
Block 3054
Block 3055
Block 3056
Block 3057
Block 3058
Block 3059
Block 3060
Block 3061
Block 3062
Block 3063
Block 3064
Block 3065
Blockgroup: 4
Tract: 403802
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1087
Block 1088
Block 1089
Block 1090
Block 1091
Block 1092
Block 1093
Block 1094
Block 1095
Block 1096
Block 1097
Block 1098
Block 1099
Block 1100
Block 1101
Block 1102
Block 1103
Block 1104
Block 1105
Block 1106
Block 1107
Block 1108
Block 1109
Block 1110
Block 1111
Block 1112
Block 1113
Block 1114
Block 1115
Block 1116
Block 1117
Block 1118
Block 1119
Block 1120
Block 1121
Blockgroup: 4
Block 4079
Block 4080
Block 4084
Block 4085
Block 4086
Block 4087
Block 4088
Block 4089
Block 4090
Block 4091
Block 4092
Block 4093
Block 4094
Block 4095
Block 4096
Block 4099
Block 4100
Block 4101
Block 4102
Block 4103
Block 4104
Block 4105
Block 4106
Block 4107
Block 4108
Block 4109
Block 4110
Block 4111
Block 4112
Block 4113
Block 4114
Block 4115
Block 4116
Block 4117
Block 4118
Block 4119
Block 4120
Block 4121
Block 4122
Block 4123
Block 4124
Block 4125
Block 4126
Block 4127
Block 4128
Block 4129
Block 4130
Block 4137
Block 4138
Block 4141
St. Clair County
Tract: 504002
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1042
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1067
Block 1187
Block 1188
Block 1190
Block 1191
Block 1192
Tract: 504302
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3029
Block 3039
Block 3040
Block 3042
Block 3043
Block 3065
Block 3066
Block 3078
Block 3079
Block 3080
Block 3086
Block 3087
Block 3088
Block 3089
Block 3090
Block 3091
Block 3092
Block 3093
Block 3094
Block 3095
Block 3096
Block 3097
Block 3098
Block 3108
Block 3109
Block 3110
Block 3111
Block 3112
Block 3113
Block 3114
Block 3115
Block 3116
Block 3117
Block 3118
Block 3119
Block 3123
Block 3146
Block 3147
Block 3148
Block 3149
Block 3150
Block 3156
Block 3157
Block 3158
Block 3167
Block 3168
Block 3169
Block 3170
Block 3180
Block 3181
Block 3183
Block 3184
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4046
Block 4047
Block 4048
Block 4050
Block 4053
Block 4079
Block 4080
Block 4081
Block 4082
Block 4083
Block 4084
Block 4085
Block 4086
Block 4088
Block 4089
Block 4090
Block 4091
Block 4092
Block 4096
Block 4097
Block 4098
Block 4099
Tract: 504303
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1087
Block 1088
Block 1089
Block 1090
Block 1091
Block 1092
Block 1093
Block 1094
Block 1095
Block 1096
Block 1097
Block 1098
Block 1099
Block 1100
Block 1101
Block 1102
Block 1103
Block 1104
Block 1105
Block 1106
Block 1107
Block 1108
Block 1109
Block 1110
Block 1111
Block 1112
Block 1113
Block 1114
Block 1115
Block 1116
Block 1117
Block 1118
Block 1119
Block 1120
Block 1121
Block 1122
Block 1123
Block 1124
Block 1125
Block 1126
Block 1127
Block 1128
Block 1129
Block 1130
Block 1131
Block 1132
Block 1133
Block 1134
Block 1135
Block 1136
Block 1137
Block 1138
Block 1140
Block 1141
Blockgroup: 4
Block 4000
Block 4011
Block 4036
Block 4040
Blockgroup: 6
Block 6000
Block 6001
Block 6002
Block 6003
Block 6004
Block 6005
Block 6006
Block 6007
Block 6008
Block 6009
Block 6017
Block 6018
Block 6019
Block 6020
Block 6021
Block 6022
Block 6023
Block 6024
Block 6025
Block 6026
Block 6027
Block 6034
Block 6035
Block 6039
Block 6042
Block 6043
Block 6048
Block 6053
Block 6054
Block 6055
Block 6056
Block 6057
Block 6058
Tract: 504351
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1017
Block 1018
Block 1019
Block 1025
Block 1029
Block 1030
Block 1039
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2007
Block 2008
Block 2012
Block 2013
Block 2031
Block 2032
Block 2033
Tract: 504353
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1079
Block 1080
Tract: 504354
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1008
Block 1010
Block 1011
Tract: 504355
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Blockgroup: 2
Washington County
Tract: 950100
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Block 2070
Block 2071
Block 2072
Block 2073
Block 2074
Block 2075
Block 2076
Block 2077
Block 2078
Block 2079
Block 2080
Block 2081
Block 2082
Block 2083
Block 2084
Block 2085
Block 2086
Block 2087
Block 2088
Block 2089
Block 2090
Block 2091
Block 2092
Block 2093
Block 2094
Block 2095
Block 2096
Block 2097
Block 2098
Block 2099
Block 2100
Block 2101
Block 2102
Block 2103
Block 2104
Block 2105
Block 2106
Block 2107
Block 2108
Block 2109
Block 2110
Block 2111
Block 2112
Block 2113
Block 2114
Block 2115
Block 2116
Block 2117
Block 2118
Block 2119
Block 2120
Block 2123
Block 2124
Block 2125
Block 2126
Block 2127
Block 2128
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Block 3045
Block 3046
Block 3048
Block 3049
Block 3050
Block 3051
Block 3052
Block 3053
Block 3055
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Block 4030
Block 4031
Block 4032
Block 4033
Block 4034
Block 4035
Block 4036
Block 4037
Block 4038
Block 4039
Block 4040
Block 4041
Block 4042
Block 4043
Block 4044
Block 4045
Block 4046
Block 4047
Block 4048
Block 4049
Block 4050
Block 4051
Block 4052
Block 4053
Block 4054
Block 4055
Block 4056
Block 4057
Block 4058
Block 4059
Block 4060
Block 4061
Block 4062
Block 4063
Block 4064
Block 4065
Block 4066
Block 4067
Block 4068
Block 4069
Block 4070
Block 4071
Block 4072
Block 4073
Block 4074
Block 4075
Block 4076
Block 4077
Block 4078
Block 4079
Block 4080
Block 4081
Block 4082
Block 4083
Block 4084
Block 4085
Block 4086
Block 4087
Block 4088
Block 4089
Block 4090
Block 4091
Block 4092
Block 4093
Block 4094
Block 4095
Block 4096
Block 4097
Block 4098
Block 4099
Block 4100
Block 4101
Block 4102
Block 4103
Block 4104
Block 4105
Block 4106
Block 4107
Block 4108
Block 4109
Block 4110
Block 4111
Block 4112
Block 4113
Block 4114
Block 4115
Block 4116
Block 4117
Block 4119
Blockgroup: 5
Block 5001
Block 5002
Block 5003
Block 5004
Block 5005
Block 5014
Block 5034
Block 5035
Block 5060
Block 5114
Tract: 950200
Tract: 950300
Blockgroup: 1
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1009
Block 1010
Block 1011
Block 1012
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1027
Block 1028
Block 1029
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1085
Block 1086
Block 1087
Block 1088
Block 1089
Block 1091
Block 1092
Block 1094
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4028
Block 4029
Block 4030
Block 4034
Tract: 950400
Blockgroup: 3
Block 3031
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4017
Block 4021
Block 4028
Block 4029
Block 4030
Block 4031
Block 4032
Block 4033
Block 4034
Block 4035
Block 4036
Block 4037
Block 4038
Block 4039
Block 4040
Block 4041
Block 4042
Block 4043
Block 4044
Block 4045
Block 4046
Block 4047
Block 4048
Block 4049
Block 4050
Block 4051
Block 4052
Block 4053
Block 4054
Block 4055
Block 4056
Block 4057
Block 4058
Block 4059
Block 4060
Block 4061
Block 4062
Block 4063
Block 4064
Block 4065
Block 4066
Block 4067
Block 4068
Block 4069
Block 4070
Block 4071
Block 4072
Block 4073
Block 4074
Block 4075
Block 4076
Block 4080
Block 4106
Block 4107
Block 4108
Block 4109
Block 4110
Block 4111
Block 4118
Blockgroup: 5
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.109

(10 ILCS 91/10.109)
Sec. 10.109. Representative District No. 109. Representative District No. 109 is comprised of:

District: 109
Clay County
Edwards County
Effingham County
Tract: 950100
Blockgroup: 1
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1087
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2016
Block 2017
Block 2018
Block 2020
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Block 3048
Block 3049
Block 3050
Block 3051
Block 3052
Block 3053
Block 3054
Block 3055
Block 3056
Block 3057
Block 3058
Block 3059
Block 3060
Block 3061
Block 3062
Block 3063
Block 3064
Block 3065
Block 3066
Block 3067
Block 3068
Block 3069
Block 3070
Block 3071
Block 3084
Block 3085
Block 3086
Block 3087
Block 3088
Block 3089
Block 3090
Block 3091
Block 3095
Block 3096
Block 3102
Block 3103
Block 3104
Block 3109
Tract: 950400
Blockgroup: 1
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1087
Block 1088
Block 1089
Block 1090
Block 1091
Block 1092
Block 1093
Block 1094
Block 1095
Block 1096
Block 1097
Block 1098
Block 1099
Block 1100
Block 1101
Block 1102
Block 1103
Block 1104
Block 1105
Block 1106
Block 1107
Block 1115
Block 1116
Block 1117
Block 1118
Block 1119
Block 1120
Block 1121
Block 1127
Block 1128
Block 1129
Block 1130
Block 1131
Block 1149
Block 1150
Blockgroup: 2
Block 2000
Block 2001
Block 2036
Block 2121
Block 2122
Block 2123
Block 2124
Block 2131
Block 2132
Block 2133
Block 2134
Block 2135
Block 2136
Block 2137
Block 2138
Block 2139
Block 2140
Block 2141
Block 2142
Block 2143
Block 2144
Block 2145
Block 2146
Block 2238
Block 2239
Block 2240
Block 2241
Tract: 950500
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1087
Block 1088
Block 1089
Block 1090
Block 1091
Block 1092
Block 1093
Block 1094
Block 1095
Block 1096
Block 1097
Block 1098
Block 1099
Block 1100
Block 1101
Block 1102
Block 1103
Block 1104
Block 1105
Block 1106
Block 1107
Block 1108
Block 1109
Block 1110
Block 1111
Block 1112
Block 1113
Block 1114
Block 1115
Block 1116
Block 1117
Block 1118
Block 1119
Blockgroup: 2
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Block 2070
Block 2071
Block 2072
Block 2073
Block 2074
Block 2075
Blockgroup: 3
Tract: 950800
Blockgroup: 3
Block 3051
Block 3052
Block 3053
Block 3054
Block 3055
Block 3056
Block 3057
Block 3058
Block 3059
Block 3060
Block 3061
Block 3062
Block 3063
Block 3064
Block 3065
Block 3066
Block 3067
Block 3068
Block 3069
Block 3083
Block 3084
Block 3089
Block 3090
Block 3091
Jasper County
Lawrence County
Tract: 880700
Blockgroup: 1
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1080
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1087
Block 1088
Block 1089
Block 1090
Block 1091
Block 1092
Block 1093
Block 1094
Block 1095
Block 1096
Block 1097
Block 1098
Block 1099
Block 1100
Block 1101
Block 1102
Block 1103
Block 1104
Block 1105
Block 1106
Block 1107
Block 1108
Block 1109
Block 1110
Block 1111
Block 1119
Block 1120
Block 1121
Block 1122
Block 1123
Block 1124
Block 1125
Block 1126
Block 1127
Block 1128
Block 1129
Block 1130
Block 1131
Block 1132
Block 1133
Block 1134
Block 1135
Block 1136
Block 1137
Block 1138
Block 1139
Block 1140
Block 1141
Block 1142
Block 1143
Block 1144
Block 1145
Block 1146
Block 1147
Block 1148
Block 1149
Block 1150
Block 1151
Block 1152
Block 1153
Block 1154
Block 1155
Block 1156
Block 1157
Block 1158
Block 1159
Block 1160
Block 1161
Block 1162
Block 1163
Block 1164
Block 1165
Block 1166
Block 1167
Block 1168
Block 1169
Block 1170
Block 1171
Block 1172
Block 1173
Block 1174
Block 1175
Block 1176
Block 1177
Block 1178
Block 1179
Block 1180
Block 1181
Block 1182
Block 1183
Block 1184
Block 1185
Block 1186
Block 1187
Block 1188
Block 1189
Block 1190
Block 1191
Block 1192
Block 1193
Block 1194
Block 1195
Block 1196
Block 1197
Block 1198
Block 1199
Block 1200
Block 1201
Block 1202
Blockgroup: 2
Block 2030
Blockgroup: 3
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Block 3048
Block 3049
Block 3050
Block 3051
Block 3052
Block 3053
Block 3054
Block 3055
Block 3056
Block 3057
Block 3058
Block 3059
Block 3060
Block 3061
Block 3062
Block 3063
Block 3064
Block 3065
Block 3066
Block 3067
Block 3068
Block 3069
Block 3070
Block 3071
Block 3072
Block 3073
Block 3074
Block 3075
Block 3076
Block 3077
Block 3078
Block 3079
Block 3080
Block 3081
Block 3082
Block 3083
Block 3084
Block 3085
Block 3086
Block 3087
Block 3088
Block 3089
Block 3090
Block 3091
Block 3092
Block 3093
Block 3094
Block 3095
Block 3096
Block 3097
Block 3098
Block 3099
Block 3100
Block 3101
Block 3102
Block 3103
Block 3104
Block 3105
Block 3106
Block 3107
Block 3108
Block 3109
Block 3110
Block 3111
Block 3112
Block 3113
Block 3114
Block 3115
Block 3116
Block 3117
Block 3118
Block 3119
Block 3120
Block 3121
Block 3122
Block 3123
Block 3124
Block 3125
Block 3126
Block 3127
Block 3128
Block 3129
Block 3130
Block 3131
Block 3132
Block 3133
Block 3134
Block 3135
Block 3136
Block 3137
Block 3138
Block 3139
Block 3140
Block 3141
Block 3142
Block 3143
Block 3144
Block 3145
Block 3146
Block 3147
Block 3148
Block 3149
Block 3150
Block 3151
Block 3152
Block 3153
Block 3154
Block 3155
Block 3156
Block 3157
Block 3158
Block 3159
Block 3160
Block 3161
Block 3162
Block 3163
Block 3164
Block 3165
Block 3166
Block 3167
Block 3168
Block 3169
Block 3170
Block 3171
Block 3172
Block 3173
Block 3174
Block 3175
Block 3176
Block 3177
Block 3178
Block 3179
Block 3180
Block 3181
Block 3182
Block 3183
Block 3184
Block 3185
Block 3186
Block 3187
Block 3188
Block 3189
Block 3190
Block 3191
Block 3192
Block 3193
Block 3194
Block 3195
Block 3196
Block 3197
Block 3198
Block 3199
Block 3200
Block 3201
Block 3202
Block 3203
Block 3204
Block 3205
Block 3206
Block 3207
Block 3208
Block 3209
Block 3210
Block 3211
Block 3212
Block 3213
Block 3214
Block 3215
Block 3216
Block 3217
Block 3218
Block 3219
Block 3220
Block 3221
Block 3222
Block 3223
Block 3224
Block 3225
Block 3226
Block 3227
Block 3228
Block 3229
Block 3230
Block 3231
Block 3232
Block 3233
Blockgroup: 4
Block 4014
Block 4015
Block 4032
Block 4033
Block 4035
Block 4036
Block 4037
Block 4038
Block 4039
Block 4040
Block 4041
Block 4042
Block 4043
Block 4044
Block 4045
Block 4046
Block 4047
Block 4048
Block 4049
Block 4050
Block 4051
Block 4052
Block 4053
Block 4061
Block 4062
Block 4084
Block 4085
Block 4086
Block 4091
Block 4095
Block 4096
Block 4097
Block 4098
Tract: 880800
Tract: 880900
Tract: 881100
Blockgroup: 2
Block 2030
Block 2031
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4023
Block 4024
Block 4026
Block 4027
Block 4029
Block 4030
Block 4031
Block 4034
Block 4035
Block 4038
Block 4039
Block 4040
Block 4041
Block 4042
Block 4043
Block 4044
Block 4045
Block 4058
Block 4059
Block 4063
Block 4064
Block 4066
Block 4067
Block 4068
Block 4069
Block 4070
Block 4071
Block 4072
Block 4073
Block 4075
Block 4077
Block 4078
Block 4079
Block 4080
Block 4081
Block 4082
Block 4083
Block 4084
Block 4085
Block 4086
Block 4087
Block 4091
Block 4092
Block 4093
Block 4094
Block 4095
Block 4096
Block 4097
Block 4098
Block 4099
Block 4100
Block 4102
Block 4103
Block 4104
Block 4105
Block 4106
Block 4107
Block 4108
Block 4109
Block 4110
Block 4111
Block 4112
Richland County
Wabash County
Wayne County
White County
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.110

(10 ILCS 91/10.110)
Sec. 10.110. Representative District No. 110. Representative District No. 110 is comprised of:

District: 110
Clark County
Coles County
Crawford County
Cumberland County
Edgar County
Tract: 070200
Blockgroup: 1
Block 1404
Block 1405
Block 1406
Block 1407
Block 1408
Block 1409
Block 1410
Block 1411
Block 1415
Block 1416
Block 1417
Block 1418
Block 1419
Block 1420
Block 1421
Block 1422
Block 1423
Block 1424
Block 1425
Block 1426
Block 1427
Block 1428
Block 1429
Block 1432
Block 1433
Block 1434
Block 1435
Block 1436
Block 1437
Block 1438
Block 1439
Block 1444
Block 1445
Block 1446
Block 1447
Block 1448
Block 1449
Block 1450
Block 1451
Block 1452
Block 1453
Block 1454
Block 1456
Block 1457
Blockgroup: 2
Block 2251
Block 2252
Block 2253
Block 2254
Block 2264
Block 2265
Block 2266
Block 2267
Block 2268
Block 2269
Block 2270
Block 2274
Block 2275
Block 2276
Block 2277
Block 2280
Block 2281
Block 2282
Block 2283
Block 2284
Block 2285
Block 2286
Block 2287
Block 2288
Block 2289
Block 2290
Block 2291
Block 2292
Block 2293
Block 2294
Block 2295
Block 2296
Block 2297
Block 2298
Block 2299
Block 2300
Block 2301
Block 2302
Block 2303
Block 2304
Block 2305
Block 2306
Block 2307
Block 2308
Block 2309
Block 2310
Block 2311
Block 2312
Block 2313
Block 2314
Block 2315
Block 2316
Block 2317
Block 2318
Block 2319
Block 2320
Block 2321
Block 2322
Block 2324
Tract: 070500
Blockgroup: 3
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Block 3048
Block 3049
Block 3050
Block 3051
Block 3052
Block 3053
Block 3054
Block 3055
Block 3056
Block 3057
Block 3058
Block 3059
Block 3060
Block 3061
Block 3062
Block 3063
Block 3064
Block 3065
Block 3089
Block 3090
Block 3091
Block 3092
Block 3097
Block 3098
Block 3099
Block 3100
Block 3101
Block 3102
Block 3103
Block 3104
Block 3105
Block 3106
Block 3111
Block 3112
Block 3113
Block 3114
Block 3115
Block 3116
Block 3117
Block 3118
Block 3119
Block 3120
Block 3121
Block 3136
Block 3137
Block 3138
Block 3139
Block 3140
Block 3141
Block 3142
Block 3143
Block 3144
Block 3145
Block 3146
Block 3147
Block 3148
Block 3149
Block 3150
Block 3151
Block 3152
Block 3153
Block 3154
Block 3155
Block 3156
Block 3157
Block 3158
Block 3159
Block 3160
Block 3161
Block 3162
Block 3163
Block 3164
Block 3165
Block 3166
Block 3167
Block 3168
Block 3169
Block 3170
Block 3171
Block 3172
Block 3173
Block 3174
Block 3175
Block 3176
Block 3177
Block 3178
Block 3179
Block 3180
Block 3181
Block 3182
Block 3183
Block 3184
Block 3185
Block 3186
Block 3187
Block 3188
Block 3189
Block 3190
Block 3191
Block 3192
Block 3193
Block 3194
Block 3195
Block 3196
Block 3197
Block 3198
Block 3199
Block 3200
Block 3201
Block 3202
Block 3203
Block 3204
Block 3205
Block 3206
Block 3207
Block 3208
Block 3209
Block 3210
Block 3215
Block 3216
Block 3217
Block 3244
Blockgroup: 4
Lawrence County
Tract: 880700
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1077
Block 1078
Block 1079
Block 1112
Block 1113
Block 1114
Block 1115
Block 1116
Block 1117
Block 1118
Block 1203
Block 1204
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Block 2070
Block 2071
Block 2072
Block 2073
Block 2074
Block 2075
Block 2076
Block 2077
Block 2078
Block 2079
Block 2080
Block 2081
Block 2082
Blockgroup: 3
Block 3000
Block 3001
Block 3020
Block 3021
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Block 4030
Block 4031
Block 4034
Block 4054
Block 4055
Block 4056
Block 4057
Block 4058
Block 4059
Block 4060
Block 4063
Block 4064
Block 4065
Block 4066
Block 4067
Block 4068
Block 4069
Block 4070
Block 4071
Block 4072
Block 4073
Block 4074
Block 4075
Block 4076
Block 4077
Block 4078
Block 4079
Block 4080
Block 4081
Block 4082
Block 4083
Block 4087
Block 4088
Block 4089
Block 4090
Block 4092
Block 4093
Block 4094
Tract: 881000
Tract: 881100
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Blockgroup: 3
Blockgroup: 4
Block 4010
Block 4011
Block 4012
Block 4013
Block 4022
Block 4025
Block 4028
Block 4032
Block 4033
Block 4036
Block 4037
Block 4046
Block 4047
Block 4048
Block 4049
Block 4050
Block 4051
Block 4052
Block 4053
Block 4054
Block 4055
Block 4056
Block 4057
Block 4060
Block 4061
Block 4062
Block 4065
Block 4074
Block 4076
Block 4088
Block 4089
Block 4090
Block 4101
Block 4113
Block 4114
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.111

(10 ILCS 91/10.111)
Sec. 10.111. Representative District No. 111. Representative District No. 111 is comprised of:

District: 111
Jersey County
Tract: 010300
Blockgroup: 1
Blockgroup: 2
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2052
Block 2053
Block 2054
Blockgroup: 3
Madison County
Tract: 400101
Blockgroup: 1
Block 1000
Tract: 400200
Blockgroup: 1
Block 1001
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1039
Block 1041
Block 1042
Block 1044
Block 1055
Block 1056
Block 1058
Block 1059
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1071
Blockgroup: 2
Block 2000
Block 2001
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2023
Block 2024
Blockgroup: 3
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3022
Block 3023
Block 3024
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Blockgroup: 5
Block 5000
Block 5003
Block 5007
Block 5008
Block 5009
Block 5010
Block 5011
Block 5012
Block 5013
Block 5017
Block 5018
Block 5019
Block 5020
Block 5021
Block 5022
Block 5023
Block 5024
Block 5025
Block 5026
Block 5033
Block 5034
Block 5068
Block 5069
Block 5070
Block 5071
Block 5072
Block 5073
Block 5074
Block 5075
Block 5076
Block 5079
Block 5080
Block 5081
Block 5082
Block 5083
Block 5085
Block 5086
Block 5087
Block 5088
Block 5089
Block 5090
Block 5091
Block 5092
Block 5093
Block 5094
Block 5095
Block 5096
Block 5097
Block 5102
Block 5103
Block 5106
Tract: 400801
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1051
Block 1052
Blockgroup: 2
Tract: 400802
Blockgroup: 5
Block 5004
Block 5006
Block 5007
Block 5008
Tract: 400903
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2025
Block 2028
Block 2068
Block 2069
Block 2070
Block 2071
Block 2072
Block 2075
Block 2076
Block 2077
Block 2078
Block 2079
Block 2080
Block 2081
Block 2082
Block 2083
Block 2084
Block 2085
Block 2086
Block 2087
Block 2088
Block 2089
Block 2091
Block 2092
Block 2093
Block 2094
Block 2095
Block 2155
Block 2162
Tract: 400904
Tract: 400951
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2016
Block 2017
Block 2018
Blockgroup: 3
Tract: 400952
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1060
Block 1061
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Block 2068
Block 2074
Block 2087
Tract: 401000
Tract: 401100
Tract: 401200
Tract: 401300
Tract: 401400
Tract: 401500
Tract: 401701
Tract: 401721
Tract: 401722
Tract: 401800
Tract: 401901
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2032
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Tract: 401903
Tract: 401904
Tract: 402000
Tract: 402100
Tract: 402200
Tract: 402300
Tract: 402400
Tract: 402500
Tract: 402600
Tract: 402701
Blockgroup: 2
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2023
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Blockgroup: 3
Blockgroup: 4
Block 4000
Block 4001
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Tract: 402721
Blockgroup: 1
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Blockgroup: 2
Blockgroup: 3
Block 3018
Block 3019
Block 3026
Block 3028
Block 3029
Block 3030
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Blockgroup: 4
Tract: 402722
Tract: 402801
Blockgroup: 1
Block 1010
Block 1012
Block 1014
Block 1015
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2010
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Block 2070
Tract: 402802
Blockgroup: 1
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1016
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Blockgroup: 2
Block 2067
Block 2068
Block 2069
Block 2070
Block 2071
Block 2072
Block 2073
Block 2074
Block 2075
Block 2076
Block 2077
Block 2078
Block 2079
Block 2080
Block 2081
Block 2082
Block 2083
Block 2113
Block 2114
Block 2115
Block 2116
Block 2117
Block 2122
Block 2123
Block 2124
Block 2125
Blockgroup: 4
Blockgroup: 5
Tract: 402803
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1024
Block 1034
Block 1035
Block 1036
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2014
Block 2086
Block 2115
Tract: 404100
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Block 2070
Block 2071
Block 2072
Block 2073
Block 2074
Block 2075
Block 2076
Block 2077
Block 2078
Block 2079
Block 2080
Block 2081
Block 2082
Block 2083
Block 2084
Block 2085
Block 2086
Block 2087
Block 2088
Block 2089
Block 2090
Block 2091
Block 2092
Block 2093
Block 2094
Block 2095
Block 2096
Block 2097
Block 2098
Block 2099
Block 2100
Block 2101
Block 2102
Block 2103
Block 2104
Block 2105
Block 2106
Block 2107
Block 2108
Block 2109
Block 2110
Block 2111
Block 2112
Block 2113
Block 2114
Block 2115
Block 2116
Block 2117
Block 2118
Block 2119
Block 2120
Block 2121
Block 2122
Block 2123
Block 2124
Block 2125
Block 2126
Block 2127
Block 2128
Block 2129
Block 2130
Block 2131
Block 2132
Block 2133
Block 2134
Block 2135
Block 2136
Block 2137
Block 2138
Block 2139
Block 2140
Block 2141
Block 2142
Block 2143
Block 2144
Block 2145
Block 2146
Block 2147
Block 2148
Block 2149
Block 2150
Block 2151
Block 2152
Block 2153
Block 2154
Block 2155
Block 2156
Block 2157
Block 2158
Block 2159
Block 2160
Block 2161
Block 2162
Block 2163
Block 2164
Block 2165
Block 2166
Block 2167
Block 2168
Block 2169
Block 2170
Block 2171
Block 2172
Block 2173
Block 2174
Block 2175
Block 2176
Block 2177
Block 2178
Block 2179
Block 2180
Block 2181
Block 2182
Block 2183
Block 2184
Block 2185
Block 2186
Block 2187
Block 2188
Block 2189
Block 2190
Block 2191
Block 2192
Block 2193
Block 2194
Block 2195
Block 2196
Block 2197
Block 2198
Block 2199
Block 2200
Block 2201
Block 2202
Block 2203
Block 2204
Block 2205
Block 2206
Block 2207
Block 2208
Block 2209
Block 2210
Block 2211
Block 2212
Block 2213
Block 2214
Block 2215
Block 2216
Block 2217
Block 2218
Block 2219
Block 2220
Block 2221
Block 2222
Block 2223
Block 2224
Block 2225
Block 2226
Block 2227
Block 2228
Block 2229
Block 2230
Block 2231
Block 2232
Block 2233
Block 2234
Block 2235
Block 2236
Block 2237
Block 2238
Block 2239
Block 2240
Block 2241
Block 2242
Block 2243
Block 2244
Block 2245
Block 2246
Block 2247
Block 2248
Block 2249
Block 2250
Block 2251
Block 2252
Block 2253
Block 2254
Block 2255
Block 2256
Block 2257
Block 2258
Block 2259
Block 2260
Block 2261
Block 2262
Block 2263
Block 2264
Block 2265
Block 2266
Block 2267
Block 2268
Block 2269
Block 2270
Block 2271
Block 2272
Block 2273
Block 2274
Block 2275
Block 2276
Block 2277
Block 2278
Block 2279
Block 2280
Block 2281
Block 2282
Block 2283
Block 2284
Block 2285
Block 2286
Block 2287
Block 2288
Block 2289
Block 2290
Block 2291
Block 2292
Block 2293
Block 2294
Block 2295
Block 2296
Block 2297
Block 2298
Block 2299
Block 2300
Block 2301
Block 2302
Block 2303
Block 2304
Block 2305
Block 2306
Block 2307
Block 2308
Block 2309
Block 2310
Block 2311
Block 2312
Block 2313
Block 2314
Block 2315
Block 2316
Block 2317
Block 2318
Block 2319
Block 2320
Block 2321
Block 2322
Block 2323
Block 2324
Block 2325
Block 2326
Block 2327
Block 2328
Block 2329
Block 2330
Block 2331
Block 2332
Block 2333
Block 2334
Block 2335
Block 2336
Block 2337
Block 2343
Block 2344
Block 2345
Block 2346
Block 2347
Block 2352
Block 2353
Block 2354
Block 2355
Block 2356
Block 2357
Block 2358
Block 2359
Block 2360
Block 2361
Block 2362
Block 2363
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.112

(10 ILCS 91/10.112)
Sec. 10.112. Representative District No. 112. Representative District No. 112 is comprised of:

District: 112
Madison County
Tract: 400101
Blockgroup: 1
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1021
Block 1022
Block 1023
Block 1025
Block 1027
Block 1029
Blockgroup: 2
Tract: 400102
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2017
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3012
Block 3013
Block 3014
Block 3019
Block 3020
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Blockgroup: 5
Block 5000
Block 5001
Block 5002
Block 5003
Block 5004
Block 5005
Block 5006
Block 5007
Block 5010
Block 5011
Block 5016
Block 5017
Blockgroup: 6
Block 6000
Block 6001
Block 6002
Block 6003
Block 6004
Block 6005
Block 6006
Block 6007
Block 6008
Block 6009
Tract: 400200
Blockgroup: 1
Block 1000
Tract: 400801
Blockgroup: 1
Block 1050
Tract: 400802
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Blockgroup: 4
Blockgroup: 5
Block 5000
Block 5001
Block 5002
Block 5003
Block 5005
Block 5009
Block 5010
Block 5011
Block 5012
Block 5013
Block 5014
Block 5015
Block 5016
Block 5017
Block 5018
Block 5019
Block 5020
Block 5021
Tract: 400903
Blockgroup: 1
Blockgroup: 2
Block 2024
Block 2026
Block 2027
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Block 2073
Block 2074
Block 2090
Block 2096
Block 2097
Block 2098
Block 2099
Block 2100
Block 2101
Block 2102
Block 2103
Block 2104
Block 2105
Block 2106
Block 2107
Block 2108
Block 2109
Block 2110
Block 2111
Block 2112
Block 2113
Block 2114
Block 2115
Block 2116
Block 2117
Block 2118
Block 2119
Block 2120
Block 2121
Block 2122
Block 2123
Block 2124
Block 2125
Block 2126
Block 2127
Block 2128
Block 2129
Block 2130
Block 2131
Block 2132
Block 2133
Block 2134
Block 2135
Block 2136
Block 2137
Block 2138
Block 2139
Block 2140
Block 2141
Block 2142
Block 2143
Block 2144
Block 2145
Block 2146
Block 2147
Block 2148
Block 2149
Block 2150
Block 2151
Block 2152
Block 2153
Block 2154
Block 2156
Block 2157
Block 2158
Block 2159
Block 2160
Block 2161
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3110
Block 3111
Block 3112
Block 3113
Block 3114
Block 3115
Block 3116
Block 3117
Block 3118
Block 3119
Block 3120
Block 3121
Block 3122
Block 3123
Block 3124
Block 3125
Block 3126
Block 3127
Block 3128
Block 3129
Block 3130
Block 3131
Block 3132
Block 3133
Block 3134
Block 3135
Block 3136
Block 3137
Block 3138
Block 3139
Block 3140
Block 3141
Block 3142
Block 3143
Block 3144
Block 3145
Block 3146
Block 3147
Block 3148
Block 3149
Block 3150
Block 3151
Block 3152
Block 3153
Block 3187
Block 3188
Block 3189
Block 3190
Block 3191
Block 3192
Block 3193
Block 3194
Block 3195
Block 3196
Block 3197
Block 3198
Block 3199
Block 3200
Block 3201
Block 3202
Block 3203
Block 3204
Block 3205
Block 3208
Block 3209
Block 3210
Block 3211
Block 3212
Block 3213
Block 3214
Block 3215
Block 3216
Block 3217
Block 3218
Block 3219
Block 3227
Block 3228
Block 3229
Block 3230
Block 3231
Block 3232
Block 3233
Block 3234
Block 3235
Block 3236
Block 3237
Block 3238
Block 3239
Block 3240
Block 3241
Block 3242
Block 3243
Block 3244
Block 3245
Block 3246
Block 3247
Block 3248
Block 3249
Block 3250
Block 3255
Block 3268
Block 3269
Block 3270
Block 3372
Block 3388
Block 3395
Block 3396
Block 3397
Block 3398
Block 3411
Block 3413
Block 3417
Block 3418
Block 3421
Tract: 400951
Blockgroup: 2
Block 2002
Block 2015
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Tract: 400952
Blockgroup: 1
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Blockgroup: 2
Block 2069
Block 2070
Block 2071
Block 2072
Block 2073
Block 2075
Block 2076
Block 2077
Block 2078
Block 2079
Block 2080
Block 2081
Block 2082
Block 2083
Block 2084
Block 2085
Block 2086
Tract: 401901
Blockgroup: 2
Block 2030
Block 2031
Block 2033
Tract: 402803
Blockgroup: 1
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1037
Blockgroup: 2
Block 2011
Block 2012
Block 2013
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2044
Block 2045
Block 2046
Block 2047
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Block 2070
Block 2071
Block 2072
Block 2073
Block 2074
Block 2075
Block 2076
Block 2077
Block 2078
Block 2079
Block 2080
Block 2081
Block 2082
Block 2083
Block 2084
Block 2085
Block 2087
Block 2088
Block 2089
Block 2090
Block 2091
Block 2092
Block 2093
Block 2094
Block 2095
Block 2096
Block 2097
Block 2098
Block 2099
Block 2100
Block 2101
Block 2102
Block 2103
Block 2104
Block 2105
Block 2106
Block 2107
Block 2108
Block 2109
Block 2110
Block 2111
Block 2112
Block 2113
Block 2114
Block 2116
Block 2117
Block 2118
Block 2119
Block 2120
Tract: 402900
Tract: 403001
Tract: 403002
Tract: 403101
Tract: 403121
Tract: 403122
Tract: 403200
Tract: 403300
Tract: 403401
Tract: 403402
Tract: 403502
Tract: 403533
Blockgroup: 1
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1089
Blockgroup: 2
Block 2006
Block 2007
Block 2008
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2048
Block 2049
Blockgroup: 3
Blockgroup: 4
Tract: 403534
St. Clair County
Tract: 502404
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1050
Block 1051
Block 1052
Tract: 503404
Tract: 503411
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2033
Block 2042
Block 2043
Block 2044
Tract: 503412
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1025
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3044
Blockgroup: 4
Tract: 503413
Blockgroup: 4
Tract: 503414
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.113

(10 ILCS 91/10.113)
Sec. 10.113. Representative District No. 113. Representative District No. 113 is comprised of:

District: 113
Madison County
Tract: 400101
Blockgroup: 1
Block 1018
Block 1019
Block 1020
Block 1024
Block 1026
Block 1028
Tract: 400102
Blockgroup: 1
Blockgroup: 2
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Blockgroup: 3
Block 3010
Block 3011
Block 3015
Block 3016
Block 3017
Block 3018
Blockgroup: 4
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Blockgroup: 5
Block 5008
Block 5009
Block 5012
Block 5013
Block 5014
Block 5015
Blockgroup: 6
Block 6010
Block 6011
Block 6012
Block 6013
Block 6014
Block 6015
Tract: 400200
Blockgroup: 1
Block 1002
Block 1003
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1040
Block 1043
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1057
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1070
Block 1072
Blockgroup: 2
Block 2002
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2025
Block 2026
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Blockgroup: 4
Block 4030
Block 4031
Block 4032
Block 4033
Block 4034
Block 4035
Block 4036
Block 4037
Block 4038
Block 4039
Blockgroup: 5
Block 5001
Block 5002
Block 5004
Block 5005
Block 5006
Block 5014
Block 5015
Block 5016
Block 5027
Block 5028
Block 5029
Block 5030
Block 5031
Block 5032
Block 5035
Block 5036
Block 5037
Block 5038
Block 5039
Block 5040
Block 5041
Block 5042
Block 5043
Block 5044
Block 5045
Block 5046
Block 5047
Block 5048
Block 5049
Block 5050
Block 5051
Block 5052
Block 5053
Block 5054
Block 5055
Block 5056
Block 5057
Block 5058
Block 5059
Block 5060
Block 5061
Block 5062
Block 5063
Block 5064
Block 5065
Block 5066
Block 5067
Block 5077
Block 5078
Block 5084
Block 5098
Block 5099
Block 5100
Block 5101
Block 5104
Block 5105
Block 5107
Block 5108
Block 5109
Block 5110
Block 5111
Block 5112
Block 5113
Block 5114
Block 5115
Block 5116
Block 5117
Block 5118
Block 5119
Block 5120
Block 5121
Block 5122
Block 5123
Block 5124
Block 5125
Block 5126
Block 5127
Block 5128
Block 5129
Block 5130
Block 5131
Block 5132
Block 5133
Block 5134
Block 5135
Block 5136
Block 5137
Block 5138
Block 5139
Block 5140
Tract: 400600
Tract: 400700
Tract: 400802
Blockgroup: 3
Block 3017
Block 3018
Block 3019
Block 3020
Tract: 400903
Blockgroup: 3
Block 3041
Block 3042
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Block 3048
Block 3049
Block 3050
Block 3051
Block 3052
Block 3053
Block 3054
Block 3055
Block 3056
Block 3057
Block 3058
Block 3059
Block 3060
Block 3061
Block 3062
Block 3063
Block 3064
Block 3065
Block 3066
Block 3067
Block 3068
Block 3069
Block 3070
Block 3071
Block 3072
Block 3073
Block 3074
Block 3075
Block 3076
Block 3077
Block 3078
Block 3079
Block 3080
Block 3081
Block 3082
Block 3083
Block 3084
Block 3085
Block 3086
Block 3087
Block 3088
Block 3089
Block 3090
Block 3091
Block 3092
Block 3093
Block 3094
Block 3095
Block 3096
Block 3097
Block 3098
Block 3099
Block 3100
Block 3101
Block 3102
Block 3103
Block 3104
Block 3105
Block 3106
Block 3107
Block 3108
Block 3109
Block 3154
Block 3155
Block 3156
Block 3157
Block 3158
Block 3159
Block 3160
Block 3161
Block 3162
Block 3163
Block 3164
Block 3165
Block 3166
Block 3167
Block 3168
Block 3169
Block 3170
Block 3171
Block 3172
Block 3173
Block 3174
Block 3175
Block 3176
Block 3177
Block 3178
Block 3179
Block 3180
Block 3181
Block 3182
Block 3183
Block 3184
Block 3185
Block 3186
Block 3206
Block 3207
Block 3220
Block 3221
Block 3222
Block 3223
Block 3224
Block 3225
Block 3226
Block 3251
Block 3252
Block 3253
Block 3254
Block 3256
Block 3257
Block 3258
Block 3259
Block 3260
Block 3261
Block 3262
Block 3263
Block 3264
Block 3265
Block 3266
Block 3267
Block 3271
Block 3272
Block 3273
Block 3274
Block 3275
Block 3276
Block 3277
Block 3278
Block 3279
Block 3280
Block 3281
Block 3282
Block 3283
Block 3284
Block 3285
Block 3286
Block 3287
Block 3288
Block 3289
Block 3290
Block 3291
Block 3292
Block 3293
Block 3294
Block 3295
Block 3296
Block 3297
Block 3298
Block 3299
Block 3300
Block 3301
Block 3302
Block 3303
Block 3304
Block 3305
Block 3306
Block 3307
Block 3308
Block 3309
Block 3310
Block 3311
Block 3312
Block 3313
Block 3314
Block 3315
Block 3316
Block 3317
Block 3318
Block 3319
Block 3320
Block 3321
Block 3322
Block 3323
Block 3324
Block 3325
Block 3326
Block 3327
Block 3328
Block 3329
Block 3330
Block 3331
Block 3332
Block 3333
Block 3334
Block 3335
Block 3336
Block 3337
Block 3338
Block 3339
Block 3340
Block 3341
Block 3342
Block 3343
Block 3344
Block 3345
Block 3346
Block 3347
Block 3348
Block 3349
Block 3350
Block 3351
Block 3352
Block 3353
Block 3354
Block 3355
Block 3356
Block 3357
Block 3358
Block 3359
Block 3360
Block 3361
Block 3362
Block 3363
Block 3364
Block 3365
Block 3366
Block 3367
Block 3368
Block 3369
Block 3370
Block 3371
Block 3373
Block 3374
Block 3375
Block 3376
Block 3377
Block 3378
Block 3379
Block 3380
Block 3381
Block 3382
Block 3383
Block 3384
Block 3385
Block 3386
Block 3387
Block 3389
Block 3390
Block 3391
Block 3392
Block 3393
Block 3394
Block 3399
Block 3400
Block 3401
Block 3402
Block 3403
Block 3404
Block 3405
Block 3406
Block 3407
Block 3408
Block 3409
Block 3410
Block 3412
Block 3414
Block 3415
Block 3416
Block 3419
Block 3420
Tract: 404000
Tract: 404100
Blockgroup: 2
Block 2338
Block 2339
Block 2340
Block 2341
Block 2342
Block 2348
Block 2349
Block 2350
Block 2351
St. Clair County
Tract: 501501
Blockgroup: 1
Block 1011
Block 1017
Block 1019
Block 1020
Block 1022
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Blockgroup: 2
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Tract: 501502
Tract: 501602
Tract: 501603
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Blockgroup: 4
Blockgroup: 5
Block 5000
Block 5001
Block 5002
Block 5003
Block 5004
Block 5005
Block 5006
Block 5007
Block 5008
Block 5009
Block 5013
Block 5014
Block 5015
Block 5016
Block 5017
Block 5018
Block 5019
Block 5020
Block 5021
Block 5026
Block 5029
Blockgroup: 6
Block 6000
Block 6001
Block 6002
Block 6003
Block 6004
Block 6005
Block 6006
Block 6007
Block 6008
Block 6009
Block 6010
Block 6011
Block 6012
Block 6013
Block 6014
Block 6015
Block 6016
Block 6017
Block 6018
Block 6021
Tract: 501604
Tract: 501605
Blockgroup: 1
Block 1000
Block 1001
Block 1004
Block 1005
Block 1006
Block 1009
Block 1015
Block 1021
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1034
Block 1038
Block 1039
Block 1040
Block 1041
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2015
Block 2016
Block 2017
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Tract: 501700
Tract: 501800
Tract: 501900
Tract: 502100
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1087
Block 1088
Block 1089
Block 1090
Block 1091
Block 1092
Block 1093
Block 1094
Block 1095
Block 1096
Block 1097
Block 1098
Block 1099
Block 1100
Block 1101
Block 1102
Blockgroup: 2
Blockgroup: 3
Tract: 502200
Blockgroup: 1
Block 1000
Block 1001
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Blockgroup: 2
Blockgroup: 3
Tract: 502404
Blockgroup: 1
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Blockgroup: 2
Tract: 503202
Blockgroup: 1
Block 1017
Block 1023
Block 1024
Block 1026
Block 1027
Block 1028
Block 1030
Block 1032
Block 1033
Block 1034
Block 1040
Block 1041
Block 1042
Block 1043
Blockgroup: 2
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2023
Block 2024
Block 2036
Block 2037
Block 2040
Block 2041
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3019
Block 3020
Block 3024
Block 3026
Block 3029
Block 3030
Block 3031
Block 3032
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3041
Block 3042
Block 3043
Block 3044
Block 3045
Block 3046
Blockgroup: 4
Block 4013
Block 4014
Block 4015
Tract: 503211
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Blockgroup: 2
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2015
Block 2016
Block 2017
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Blockgroup: 3
Block 3003
Block 3004
Block 3005
Block 3006
Block 3024
Block 3026
Block 3027
Block 3028
Block 3029
Block 3033
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Block 3048
Block 3049
Block 3059
Block 3060
Tract: 503301
Tract: 503304
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1007
Block 1019
Block 1020
Block 1022
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2026
Block 2034
Block 2035
Block 2036
Block 2037
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3005
Block 3006
Block 3007
Block 3009
Block 3010
Block 3012
Block 3014
Block 3020
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3036
Block 3038
Block 3039
Block 3040
Block 3041
Block 3055
Block 3064
Block 3065
Block 3066
Block 3067
Block 3068
Block 3069
Block 3070
Block 3071
Block 3073
Block 3074
Block 3079
Block 3080
Block 3081
Block 3082
Blockgroup: 4
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Block 4030
Block 4031
Block 4033
Block 4034
Block 4035
Block 4036
Block 4037
Block 4038
Block 4039
Block 4040
Block 4046
Block 4047
Block 4048
Block 4049
Block 4050
Block 4053
Block 4055
Tract: 503322
Tract: 503323
Tract: 503324
Tract: 503332
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1013
Block 1014
Block 1017
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Tract: 503334
Blockgroup: 1
Blockgroup: 3
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3025
Block 3026
Blockgroup: 4
Block 4011
Tract: 503402
Tract: 503411
Blockgroup: 1
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1021
Block 1022
Block 1023
Block 1031
Block 1041
Block 1042
Block 1043
Blockgroup: 2
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2045
Block 2046
Tract: 503412
Blockgroup: 1
Block 1024
Blockgroup: 3
Block 3029
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3045
Block 3046
Block 3047
Block 3048
Block 3049
Block 3050
Block 3051
Block 3052
Block 3053
Block 3054
Block 3055
Block 3056
Tract: 503413
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Blockgroup: 5
Tract: 504500
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1031
Block 1041
Block 1042
Block 1051
Block 1053
Block 1054
Block 1055
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Blockgroup: 5
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.114

(10 ILCS 91/10.114)
Sec. 10.114. Representative District No. 114. Representative District No. 114 is comprised of:

District: 114
St. Clair County
Tract: 500400
Tract: 500500
Tract: 500900
Tract: 501100
Tract: 501200
Tract: 501300
Tract: 501400
Tract: 501501
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1018
Block 1021
Block 1023
Blockgroup: 2
Block 2000
Tract: 501603
Blockgroup: 1
Block 1006
Block 1007
Block 1008
Block 1025
Block 1026
Block 1027
Blockgroup: 3
Block 3024
Blockgroup: 5
Block 5010
Block 5011
Block 5012
Block 5022
Block 5023
Block 5024
Block 5025
Block 5027
Block 5028
Block 5030
Block 5031
Blockgroup: 6
Block 6019
Block 6020
Tract: 501605
Blockgroup: 1
Block 1002
Block 1003
Block 1007
Block 1008
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1022
Block 1033
Block 1035
Block 1036
Block 1037
Block 1042
Blockgroup: 2
Block 2014
Block 2018
Block 2034
Block 2035
Block 2036
Tract: 502100
Blockgroup: 1
Block 1072
Block 1073
Tract: 502200
Blockgroup: 1
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Blockgroup: 4
Tract: 502300
Blockgroup: 2
Block 2015
Tract: 502401
Tract: 502500
Tract: 502602
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2039
Blockgroup: 4
Tract: 502603
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Block 3045
Blockgroup: 4
Tract: 502700
Tract: 502800
Tract: 502900
Tract: 503100
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3081
Tract: 503202
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1025
Block 1029
Block 1031
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2021
Block 2022
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2038
Block 2039
Block 2042
Blockgroup: 3
Block 3018
Block 3021
Block 3022
Block 3023
Block 3025
Block 3027
Block 3028
Block 3033
Block 3039
Block 3040
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Tract: 503203
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1057
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2056
Block 2057
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Block 2070
Block 2071
Block 2072
Block 2073
Block 2074
Block 2075
Block 2076
Block 2077
Block 2078
Block 2079
Block 2080
Block 2081
Block 2082
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Blockgroup: 4
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Block 4030
Block 4031
Block 4032
Block 4033
Block 4034
Block 4035
Block 4036
Block 4037
Block 4038
Block 4039
Block 4040
Block 4041
Block 4042
Block 4043
Block 4044
Block 4045
Block 4047
Block 4048
Block 4049
Block 4050
Block 4051
Tract: 503211
Blockgroup: 1
Block 1015
Block 1016
Block 1017
Block 1031
Block 1032
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2014
Block 2018
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3025
Block 3030
Block 3031
Block 3032
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3050
Block 3051
Block 3052
Block 3053
Block 3054
Block 3055
Block 3056
Block 3057
Block 3058
Block 3061
Block 3062
Tract: 503304
Blockgroup: 1
Block 1006
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1021
Blockgroup: 2
Block 2025
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Blockgroup: 3
Block 3004
Block 3008
Block 3011
Block 3013
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3034
Block 3035
Block 3037
Block 3042
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Block 3048
Block 3049
Block 3050
Block 3051
Block 3052
Block 3053
Block 3054
Block 3056
Block 3057
Block 3058
Block 3059
Block 3060
Block 3061
Block 3062
Block 3063
Block 3072
Block 3075
Block 3076
Block 3077
Block 3078
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4021
Block 4032
Block 4041
Block 4042
Block 4043
Block 4044
Block 4045
Block 4051
Block 4052
Block 4054
Block 4056
Tract: 503332
Blockgroup: 1
Block 1012
Block 1015
Block 1016
Block 1018
Block 1019
Block 1025
Blockgroup: 2
Block 2029
Block 2030
Block 2031
Block 2032
Blockgroup: 3
Tract: 503334
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3027
Block 3028
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Block 4030
Block 4031
Block 4032
Block 4033
Block 4034
Block 4035
Block 4036
Block 4037
Block 4038
Block 4039
Block 4040
Block 4041
Block 4042
Block 4043
Block 4044
Block 4045
Block 4046
Block 4047
Block 4048
Block 4049
Block 4050
Block 4051
Block 4052
Block 4053
Block 4054
Tract: 503800
Tract: 503903
Tract: 503904
Tract: 503905
Tract: 503906
Tract: 504002
Blockgroup: 1
Block 1009
Block 1010
Block 1011
Block 1012
Block 1018
Tract: 504302
Blockgroup: 3
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3041
Block 3044
Block 3045
Block 3046
Block 3047
Block 3048
Block 3049
Block 3050
Block 3051
Block 3052
Block 3053
Block 3054
Block 3055
Block 3056
Block 3057
Block 3058
Block 3059
Block 3060
Block 3061
Block 3062
Block 3063
Block 3064
Block 3067
Block 3068
Block 3069
Block 3070
Block 3071
Block 3072
Block 3073
Block 3074
Block 3075
Block 3076
Block 3077
Block 3081
Block 3082
Block 3083
Block 3084
Block 3085
Block 3099
Block 3100
Block 3101
Block 3102
Block 3103
Block 3104
Block 3105
Block 3106
Block 3107
Block 3120
Block 3121
Block 3122
Block 3124
Block 3125
Block 3126
Block 3127
Block 3128
Block 3129
Block 3130
Block 3131
Block 3132
Block 3133
Block 3134
Block 3135
Block 3136
Block 3137
Block 3138
Block 3139
Block 3140
Block 3141
Block 3142
Block 3143
Block 3144
Block 3145
Block 3151
Block 3152
Block 3153
Block 3154
Block 3155
Block 3159
Block 3160
Block 3161
Block 3162
Block 3163
Block 3164
Block 3165
Block 3166
Block 3171
Block 3172
Block 3173
Block 3174
Block 3175
Block 3176
Block 3177
Block 3178
Block 3179
Block 3182
Blockgroup: 4
Block 4006
Block 4007
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Block 4030
Block 4031
Block 4032
Block 4033
Block 4034
Block 4035
Block 4036
Block 4037
Block 4038
Block 4039
Block 4040
Block 4041
Block 4042
Block 4043
Block 4044
Block 4045
Block 4049
Block 4051
Block 4052
Block 4054
Block 4055
Block 4056
Block 4057
Block 4058
Block 4059
Block 4060
Block 4061
Block 4062
Block 4063
Block 4064
Block 4065
Block 4066
Block 4067
Block 4068
Block 4069
Block 4070
Block 4071
Block 4072
Block 4073
Block 4074
Block 4075
Block 4076
Block 4077
Block 4078
Block 4087
Block 4093
Block 4094
Block 4095
Tract: 504303
Blockgroup: 1
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1139
Block 1142
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Block 4030
Block 4031
Block 4032
Block 4033
Block 4034
Block 4035
Block 4037
Block 4038
Block 4039
Block 4041
Block 4042
Block 4043
Block 4044
Block 4045
Blockgroup: 5
Blockgroup: 6
Block 6010
Block 6011
Block 6012
Block 6013
Block 6014
Block 6015
Block 6016
Block 6028
Block 6029
Block 6030
Block 6031
Block 6032
Block 6033
Block 6036
Block 6037
Block 6038
Block 6040
Block 6041
Block 6044
Block 6045
Block 6046
Block 6047
Block 6049
Block 6050
Block 6051
Block 6052
Tract: 504351
Blockgroup: 1
Block 1013
Block 1014
Block 1015
Block 1016
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1026
Block 1027
Block 1028
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Blockgroup: 2
Block 2006
Block 2009
Block 2010
Block 2011
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Tract: 504352
Tract: 504353
Blockgroup: 1
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1078
Tract: 504354
Blockgroup: 1
Block 1004
Block 1005
Block 1006
Block 1007
Block 1009
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Blockgroup: 2
Blockgroup: 3
Tract: 504355
Blockgroup: 1
Block 1033
Tract: 504500
Blockgroup: 1
Block 1028
Block 1029
Block 1030
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1052
Block 1056
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1087
Block 1088
Block 1089
Block 1090
Block 1091
Block 1092
Block 1093
Block 1094
Block 1095
Block 1096
Block 1097
Block 1098
Block 1099
Block 1100
Block 1101
Block 1102
Block 1103
Block 1104
Block 1105
Block 1106
Block 1107
Block 1108
Block 1109
Block 1110
Block 1111
Block 1112
Block 1113
Block 1114
Block 1115
Block 1116
Block 1117
Block 1118
Block 1119
Block 1120
Block 1121
Block 1122
Block 1123
Block 1124
Block 1125
Block 1126
Block 1127
Block 1128
Block 1129
Block 1130
Block 1131
Block 1132
Block 1133
Block 1134
Block 1135
Block 1136
Block 1137
Block 1138
Block 1139
Block 1140
Block 1141
Block 1142
Block 1143
Block 1144
Block 1145
Block 1146
Block 1147
Block 1148
Block 1149
Block 1150
Block 1151
Block 1152
Block 1153
Block 1154
Block 1155
Block 1156
Block 1157
Block 1158
Block 1159
Block 1160
Block 1161
Block 1162
Block 1163
Block 1164
Block 1165
Block 1166
Block 1167
Block 1168
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Tract: 504600
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.115

(10 ILCS 91/10.115)
Sec. 10.115. Representative District No. 115. Representative District No. 115 is comprised of:

District: 115
Jackson County
Tract: 010100
Tract: 010200
Tract: 010300
Tract: 010400
Tract: 010600
Tract: 010700
Tract: 010800
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2014
Block 2015
Block 2016
Blockgroup: 3
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4028
Block 4029
Block 4030
Block 4031
Block 4032
Block 4033
Block 4034
Block 4035
Block 4036
Block 4037
Block 4038
Block 4039
Block 4040
Block 4041
Block 4042
Block 4043
Block 4044
Block 4045
Block 4046
Block 4047
Block 4048
Block 4049
Block 4050
Block 4051
Blockgroup: 5
Block 5000
Block 5001
Block 5002
Block 5003
Block 5004
Block 5005
Block 5006
Block 5007
Block 5008
Block 5009
Block 5010
Block 5011
Block 5012
Block 5013
Block 5014
Block 5015
Block 5016
Block 5017
Block 5018
Block 5021
Block 5022
Block 5023
Block 5024
Tract: 010900
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2044
Block 2045
Block 2046
Block 2061
Block 2062
Block 2067
Block 2068
Block 2069
Block 2070
Block 2078
Block 2079
Block 2080
Block 2081
Block 2082
Tract: 011000
Tract: 011100
Blockgroup: 1
Blockgroup: 2
Block 2002
Block 2003
Block 2004
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Blockgroup: 3
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Blockgroup: 4
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4009
Tract: 011200
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1016
Block 1017
Block 1018
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Blockgroup: 5
Block 5000
Block 5001
Block 5002
Block 5003
Block 5004
Block 5005
Block 5006
Block 5009
Block 5010
Block 5011
Block 5013
Tract: 011600
Blockgroup: 1
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1051
Block 1052
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1091
Blockgroup: 3
Tract: 011700
Blockgroup: 1
Blockgroup: 2
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2023
Block 2024
Block 2025
Block 2026
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Block 2070
Block 2073
Block 2077
Block 2078
Block 2079
Block 2080
Block 2081
Block 2082
Block 2083
Block 2084
Block 2085
Block 2086
Block 2087
Block 2088
Block 2089
Block 2090
Block 2091
Block 2092
Block 2093
Block 2094
Block 2095
Block 2096
Block 2097
Block 2098
Block 2099
Block 2100
Block 2101
Block 2102
Block 2103
Block 2104
Block 2105
Block 2106
Block 2107
Block 2108
Block 2109
Block 2110
Block 2111
Block 2112
Block 2113
Block 2114
Jefferson County
Perry County
Tract: 030100
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1064
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1087
Block 1089
Block 1090
Block 1091
Block 1092
Block 1093
Block 1094
Block 1095
Block 1096
Block 1097
Block 1098
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Tract: 030200
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Blockgroup: 2
Block 2024
Block 2025
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3033
Block 3035
Block 3036
Block 3037
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Block 3050
Block 3051
Block 3064
Block 3065
Block 3066
Block 3079
Block 3084
Block 3103
Block 3107
Block 3108
Block 3109
Block 3110
Block 3111
Block 3115
Block 3116
Block 3117
Block 3118
Block 3119
Block 3123
Block 3124
Block 3125
Block 3126
Block 3127
Block 3128
Block 3129
Block 3130
Block 3131
Block 3132
Block 3133
Block 3134
Block 3135
Block 3136
Block 3137
Block 3141
Tract: 030400
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1065
Block 1066
Block 1071
Block 1080
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1087
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3014
Block 3015
Block 3024
Block 3025
Tract: 030500
Tract: 030600
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2005
Block 2006
Block 2007
Block 2009
Block 2010
Block 2015
Block 2021
Blockgroup: 3
Block 3038
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Block 3046
Block 3047
Block 3048
Block 3049
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4026
Block 4027
Union County
Tract: 950100
Blockgroup: 2
Block 2026
Block 2027
Block 2028
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2058
Block 2059
Block 2060
Block 2064
Blockgroup: 3
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Block 3048
Block 3049
Block 3050
Block 3051
Block 3052
Block 3068
Block 3069
Block 3070
Block 3095
Block 3096
Block 3097
Block 3098
Block 3099
Block 3100
Block 3101
Block 3103
Block 3104
Block 3105
Block 3106
Block 3107
Block 3108
Block 3109
Block 3110
Block 3111
Block 3112
Block 3156
Block 3157
Block 3161
Block 3162
Blockgroup: 4
Tract: 950200
Tract: 950300
Tract: 950400
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1024
Block 1025
Block 1026
Block 1027
Block 1043
Block 1044
Block 1050
Block 1051
Block 1052
Block 1060
Blockgroup: 2
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2050
Block 2059
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Block 2070
Block 2071
Block 2074
Block 2075
Block 2076
Block 2077
Block 2078
Block 2079
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Block 3048
Block 3049
Block 3050
Block 3051
Block 3052
Block 3053
Block 3054
Block 3055
Block 3056
Block 3057
Block 3058
Block 3059
Block 3060
Block 3061
Block 3062
Block 3063
Block 3064
Block 3065
Block 3066
Block 3067
Block 3068
Block 3069
Block 3070
Block 3071
Block 3072
Block 3073
Block 3074
Block 3075
Block 3078
Block 3079
Block 3080
Block 3081
Block 3082
Block 3083
Block 3084
Block 3085
Block 3086
Block 3087
Block 3088
Block 3089
Block 3090
Block 3091
Block 3092
Block 3093
Block 3094
Blockgroup: 4
Tract: 950500
Blockgroup: 1
Block 1038
Block 1040
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1087
Block 1088
Block 1089
Block 1090
Block 1091
Block 1092
Block 1093
Block 1094
Block 1095
Block 1096
Block 1097
Block 1098
Block 1099
Block 1100
Block 1101
Block 1102
Block 1103
Block 1104
Block 1105
Block 1106
Block 1107
Block 1108
Block 1109
Block 1110
Block 1111
Block 1112
Block 1113
Block 1114
Block 1115
Block 1116
Block 1117
Block 1118
Block 1119
Block 1120
Block 1121
Block 1122
Block 1123
Block 1124
Block 1125
Block 1126
Block 1127
Block 1128
Block 1129
Block 1130
Block 1131
Block 1132
Block 1133
Block 1134
Block 1135
Block 1136
Block 1137
Block 1138
Block 1139
Block 1140
Block 1141
Block 1142
Block 1143
Block 1144
Block 1145
Block 1146
Block 1147
Block 1148
Block 1149
Block 1150
Block 1151
Block 1152
Block 1153
Block 1154
Block 1155
Block 1156
Block 1157
Block 1158
Block 1159
Block 1160
Block 1161
Block 1162
Block 1163
Block 1164
Block 1165
Block 1166
Block 1167
Block 1168
Block 1169
Block 1170
Block 1171
Block 1172
Block 1173
Block 1174
Block 1175
Block 1176
Block 1177
Block 1178
Block 1179
Block 1200
Block 1201
Block 1202
Block 1207
Block 1208
Block 1210
Block 1211
Block 1212
Block 1213
Block 1214
Block 1215
Block 1218
Block 1219
Blockgroup: 2
Blockgroup: 3
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3036
Block 3037
Block 3056
Block 3057
Block 3058
Block 3059
Block 3060
Block 3061
Block 3062
Block 3063
Block 3064
Block 3065
Block 3066
Block 3067
Block 3071
Washington County
Tract: 950100
Blockgroup: 2
Block 2121
Block 2122
Blockgroup: 3
Block 3047
Block 3054
Block 3056
Block 3057
Blockgroup: 4
Block 4118
Blockgroup: 5
Block 5000
Block 5006
Block 5007
Block 5008
Block 5009
Block 5010
Block 5011
Block 5012
Block 5013
Block 5015
Block 5016
Block 5017
Block 5018
Block 5019
Block 5020
Block 5021
Block 5022
Block 5023
Block 5024
Block 5025
Block 5026
Block 5027
Block 5028
Block 5029
Block 5030
Block 5031
Block 5032
Block 5033
Block 5036
Block 5037
Block 5038
Block 5039
Block 5040
Block 5041
Block 5042
Block 5043
Block 5044
Block 5045
Block 5046
Block 5047
Block 5048
Block 5049
Block 5050
Block 5051
Block 5052
Block 5053
Block 5054
Block 5055
Block 5056
Block 5057
Block 5058
Block 5059
Block 5061
Block 5062
Block 5063
Block 5064
Block 5065
Block 5066
Block 5067
Block 5068
Block 5069
Block 5070
Block 5071
Block 5072
Block 5073
Block 5074
Block 5075
Block 5076
Block 5077
Block 5078
Block 5079
Block 5080
Block 5081
Block 5082
Block 5083
Block 5084
Block 5085
Block 5086
Block 5087
Block 5088
Block 5089
Block 5090
Block 5091
Block 5092
Block 5093
Block 5094
Block 5095
Block 5096
Block 5097
Block 5098
Block 5099
Block 5100
Block 5101
Block 5102
Block 5103
Block 5104
Block 5105
Block 5106
Block 5107
Block 5108
Block 5109
Block 5110
Block 5111
Block 5112
Block 5113
Block 5115
Tract: 950300
Blockgroup: 1
Block 1000
Block 1001
Block 1008
Block 1013
Block 1024
Block 1025
Block 1026
Block 1030
Block 1031
Block 1032
Block 1050
Block 1051
Block 1083
Block 1084
Block 1090
Block 1093
Blockgroup: 4
Block 4000
Block 4025
Block 4026
Block 4027
Block 4031
Block 4032
Block 4033
Tract: 950400
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Block 3048
Block 3049
Block 3050
Block 3051
Block 3052
Block 3053
Block 3054
Block 3055
Block 3056
Block 3057
Block 3058
Block 3059
Block 3060
Block 3061
Block 3062
Block 3063
Block 3064
Block 3065
Block 3066
Block 3067
Block 3068
Block 3069
Block 3070
Block 3071
Block 3072
Block 3073
Block 3074
Block 3075
Block 3076
Block 3077
Block 3078
Block 3079
Block 3080
Block 3081
Block 3082
Block 3083
Block 3084
Block 3085
Block 3086
Block 3087
Block 3088
Block 3089
Block 3090
Block 3091
Block 3092
Block 3093
Block 3094
Block 3095
Block 3096
Block 3097
Block 3098
Block 3099
Block 3100
Block 3101
Block 3102
Block 3103
Block 3104
Block 3105
Block 3106
Block 3107
Block 3108
Block 3109
Block 3110
Block 3111
Block 3112
Block 3113
Block 3114
Block 3115
Block 3116
Block 3117
Block 3118
Block 3119
Block 3120
Block 3121
Block 3122
Blockgroup: 4
Block 4016
Block 4018
Block 4019
Block 4020
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4077
Block 4078
Block 4079
Block 4081
Block 4082
Block 4083
Block 4084
Block 4085
Block 4086
Block 4087
Block 4088
Block 4089
Block 4090
Block 4091
Block 4092
Block 4093
Block 4094
Block 4095
Block 4096
Block 4097
Block 4098
Block 4099
Block 4100
Block 4101
Block 4102
Block 4103
Block 4104
Block 4105
Block 4112
Block 4113
Block 4114
Block 4115
Block 4116
Block 4117
Block 4119
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.116

(10 ILCS 91/10.116)
Sec. 10.116. Representative District No. 116. Representative District No. 116 is comprised of:

District: 116
Monroe County
Perry County
Tract: 030100
Blockgroup: 1
Block 1049
Block 1062
Block 1063
Block 1065
Block 1088
Tract: 030200
Blockgroup: 1
Block 1026
Block 1027
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Block 2070
Block 2071
Block 2072
Block 2073
Blockgroup: 3
Block 3032
Block 3034
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3048
Block 3049
Block 3052
Block 3053
Block 3054
Block 3055
Block 3056
Block 3057
Block 3058
Block 3059
Block 3060
Block 3061
Block 3062
Block 3063
Block 3067
Block 3068
Block 3069
Block 3070
Block 3071
Block 3072
Block 3073
Block 3074
Block 3075
Block 3076
Block 3077
Block 3078
Block 3080
Block 3081
Block 3082
Block 3083
Block 3085
Block 3086
Block 3087
Block 3088
Block 3089
Block 3090
Block 3091
Block 3092
Block 3093
Block 3094
Block 3095
Block 3096
Block 3097
Block 3098
Block 3099
Block 3100
Block 3101
Block 3102
Block 3104
Block 3105
Block 3106
Block 3112
Block 3113
Block 3114
Block 3120
Block 3121
Block 3122
Block 3138
Block 3139
Block 3140
Block 3142
Block 3143
Block 3144
Blockgroup: 4
Blockgroup: 5
Blockgroup: 6
Tract: 030300
Tract: 030400
Blockgroup: 1
Block 1061
Block 1062
Block 1063
Block 1064
Block 1067
Block 1068
Block 1069
Block 1070
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Blockgroup: 2
Blockgroup: 3
Block 3013
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Block 3045
Tract: 030600
Blockgroup: 2
Block 2004
Block 2008
Block 2011
Block 2012
Block 2013
Block 2014
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3039
Block 3045
Blockgroup: 4
Block 4005
Block 4006
Block 4015
Block 4016
Block 4023
Block 4024
Block 4025
Block 4028
Randolph County
St. Clair County
Tract: 502300
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Blockgroup: 3
Blockgroup: 4
Blockgroup: 5
Blockgroup: 6
Tract: 502602
Blockgroup: 1
Blockgroup: 2
Block 2038
Blockgroup: 3
Tract: 502603
Blockgroup: 1
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1025
Blockgroup: 3
Block 3024
Block 3025
Block 3038
Block 3039
Tract: 503100
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Block 3048
Block 3049
Block 3050
Block 3051
Block 3052
Block 3053
Block 3054
Block 3055
Block 3056
Block 3057
Block 3058
Block 3059
Block 3060
Block 3061
Block 3062
Block 3063
Block 3064
Block 3065
Block 3066
Block 3067
Block 3068
Block 3069
Block 3070
Block 3071
Block 3072
Block 3073
Block 3074
Block 3075
Block 3076
Block 3077
Block 3078
Block 3079
Block 3080
Block 3082
Block 3083
Block 3084
Block 3085
Block 3086
Block 3087
Block 3088
Block 3089
Block 3090
Block 3091
Block 3092
Block 3093
Block 3094
Block 3095
Block 3096
Blockgroup: 4
Blockgroup: 5
Tract: 503202
Blockgroup: 1
Block 1055
Tract: 503203
Blockgroup: 1
Block 1021
Block 1033
Block 1034
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Blockgroup: 2
Block 2055
Block 2058
Block 2059
Block 2060
Block 2061
Blockgroup: 3
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Block 3048
Block 3049
Block 3050
Block 3051
Block 3052
Block 3053
Block 3054
Block 3055
Block 3056
Block 3057
Block 3058
Block 3059
Block 3060
Block 3061
Block 3062
Block 3063
Block 3064
Block 3065
Block 3066
Block 3067
Block 3068
Block 3069
Block 3070
Block 3071
Block 3072
Block 3073
Block 3074
Block 3075
Block 3076
Block 3077
Block 3078
Block 3079
Block 3080
Block 3081
Block 3082
Block 3083
Block 3084
Block 3085
Block 3086
Block 3087
Block 3088
Block 3089
Block 3090
Block 3091
Block 3092
Block 3093
Block 3094
Block 3095
Block 3096
Block 3097
Block 3098
Block 3099
Block 3100
Block 3101
Block 3102
Block 3103
Block 3104
Block 3105
Block 3106
Block 3107
Block 3108
Block 3109
Block 3110
Block 3111
Block 3112
Block 3113
Block 3114
Block 3115
Block 3116
Block 3117
Block 3118
Block 3119
Block 3120
Block 3121
Block 3122
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4046
Block 4052
Block 4053
Block 4054
Block 4055
Block 4056
Block 4057
Block 4058
Block 4059
Block 4060
Block 4061
Block 4062
Block 4063
Block 4064
Block 4065
Block 4066
Block 4067
Tract: 504001
Tract: 504002
Blockgroup: 1
Block 1028
Block 1040
Block 1041
Block 1043
Block 1044
Block 1066
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1087
Block 1088
Block 1089
Block 1090
Block 1091
Block 1092
Block 1093
Block 1094
Block 1095
Block 1096
Block 1097
Block 1098
Block 1099
Block 1100
Block 1101
Block 1102
Block 1103
Block 1104
Block 1105
Block 1106
Block 1107
Block 1108
Block 1109
Block 1110
Block 1111
Block 1112
Block 1113
Block 1114
Block 1115
Block 1116
Block 1117
Block 1118
Block 1119
Block 1120
Block 1121
Block 1122
Block 1123
Block 1124
Block 1125
Block 1126
Block 1127
Block 1128
Block 1129
Block 1130
Block 1131
Block 1132
Block 1133
Block 1134
Block 1135
Block 1136
Block 1137
Block 1138
Block 1139
Block 1140
Block 1141
Block 1142
Block 1143
Block 1144
Block 1145
Block 1146
Block 1147
Block 1148
Block 1149
Block 1150
Block 1151
Block 1152
Block 1153
Block 1154
Block 1155
Block 1156
Block 1157
Block 1158
Block 1159
Block 1160
Block 1161
Block 1162
Block 1163
Block 1164
Block 1165
Block 1166
Block 1167
Block 1168
Block 1169
Block 1170
Block 1171
Block 1172
Block 1173
Block 1174
Block 1175
Block 1176
Block 1177
Block 1178
Block 1179
Block 1180
Block 1181
Block 1182
Block 1183
Block 1184
Block 1185
Block 1186
Block 1189
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Blockgroup: 5
Blockgroup: 6
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.117

(10 ILCS 91/10.117)
Sec. 10.117. Representative District No. 117. Representative District No. 117 is comprised of:

District: 117
Franklin County
Hamilton County
Tract: 973100
Blockgroup: 2
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2050
Block 2051
Block 2052
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3045
Block 3046
Block 3047
Block 3048
Block 3049
Block 3050
Block 3053
Block 3054
Block 3055
Block 3056
Block 3057
Block 3058
Block 3061
Block 3062
Block 3063
Block 3064
Block 3065
Block 3066
Block 3067
Block 3068
Block 3069
Block 3070
Block 3071
Block 3072
Block 3073
Block 3074
Block 3075
Block 3076
Block 3077
Block 3078
Block 3079
Block 3080
Block 3081
Block 3082
Block 3083
Block 3084
Block 3085
Block 3086
Block 3087
Block 3088
Block 3089
Block 3090
Block 3091
Block 3092
Block 3093
Block 3094
Block 3095
Block 3096
Block 3097
Block 3098
Block 3099
Block 3100
Block 3101
Block 3102
Block 3103
Block 3104
Block 3105
Block 3106
Block 3107
Block 3108
Block 3110
Block 3111
Block 3112
Block 3113
Block 3114
Block 3115
Block 3116
Block 3117
Block 3118
Block 3119
Block 3120
Block 3121
Tract: 973200
Blockgroup: 2
Block 2007
Block 2008
Block 2010
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2054
Block 2166
Block 2167
Block 2168
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3035
Block 3036
Block 3037
Block 3041
Block 3042
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Block 3048
Block 3049
Block 3050
Block 3051
Block 3056
Block 3057
Block 3058
Block 3059
Block 3060
Block 3061
Block 3062
Block 3063
Block 3068
Block 3069
Block 3070
Block 3071
Block 3072
Block 3073
Block 3074
Block 3075
Block 3077
Block 3079
Block 3080
Block 3081
Block 3082
Block 3083
Block 3084
Block 3085
Block 3086
Block 3087
Block 3088
Block 3089
Block 3090
Block 3091
Block 3092
Block 3093
Block 3094
Block 3122
Block 3123
Tract: 973300
Blockgroup: 1
Block 1065
Block 1066
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1080
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1087
Block 1088
Block 1089
Block 1090
Block 1091
Block 1092
Block 1093
Block 1094
Block 1095
Block 1096
Block 1097
Block 1112
Block 1114
Block 1115
Williamson County
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/10.118

(10 ILCS 91/10.118)
Sec. 10.118. Representative District No. 118. Representative District No. 118 is comprised of:

District: 118
Alexander County
Gallatin County
Hamilton County
Tract: 973100
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2014
Block 2015
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Blockgroup: 3
Block 3013
Block 3014
Block 3015
Block 3016
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Block 3051
Block 3052
Block 3059
Block 3060
Block 3109
Blockgroup: 4
Tract: 973200
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2009
Block 2011
Block 2012
Block 2013
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Block 2070
Block 2071
Block 2072
Block 2073
Block 2074
Block 2075
Block 2076
Block 2077
Block 2078
Block 2079
Block 2080
Block 2081
Block 2082
Block 2083
Block 2084
Block 2085
Block 2086
Block 2087
Block 2088
Block 2089
Block 2090
Block 2091
Block 2092
Block 2093
Block 2094
Block 2095
Block 2096
Block 2097
Block 2098
Block 2099
Block 2100
Block 2101
Block 2102
Block 2103
Block 2104
Block 2105
Block 2106
Block 2107
Block 2108
Block 2109
Block 2110
Block 2111
Block 2112
Block 2113
Block 2114
Block 2115
Block 2116
Block 2117
Block 2118
Block 2119
Block 2120
Block 2121
Block 2122
Block 2123
Block 2124
Block 2125
Block 2126
Block 2127
Block 2128
Block 2129
Block 2130
Block 2131
Block 2132
Block 2133
Block 2134
Block 2135
Block 2136
Block 2137
Block 2138
Block 2139
Block 2140
Block 2141
Block 2142
Block 2143
Block 2144
Block 2145
Block 2146
Block 2147
Block 2148
Block 2149
Block 2150
Block 2151
Block 2152
Block 2153
Block 2154
Block 2155
Block 2156
Block 2157
Block 2158
Block 2159
Block 2160
Block 2161
Block 2162
Block 2163
Block 2164
Block 2165
Block 2169
Blockgroup: 3
Block 3034
Block 3038
Block 3039
Block 3040
Block 3052
Block 3053
Block 3054
Block 3055
Block 3064
Block 3065
Block 3066
Block 3067
Block 3076
Block 3078
Block 3095
Block 3096
Block 3097
Block 3098
Block 3099
Block 3100
Block 3101
Block 3102
Block 3103
Block 3104
Block 3105
Block 3106
Block 3107
Block 3108
Block 3109
Block 3110
Block 3111
Block 3112
Block 3113
Block 3114
Block 3115
Block 3116
Block 3117
Block 3118
Block 3119
Block 3120
Block 3121
Block 3124
Tract: 973300
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1067
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1098
Block 1099
Block 1100
Block 1101
Block 1102
Block 1103
Block 1104
Block 1105
Block 1106
Block 1107
Block 1108
Block 1109
Block 1110
Block 1111
Block 1113
Blockgroup: 2
Blockgroup: 3
Hardin County
Jackson County
Tract: 010800
Blockgroup: 2
Block 2010
Block 2011
Block 2012
Block 2013
Blockgroup: 4
Block 4018
Block 4019
Block 4020
Block 4027
Blockgroup: 5
Block 5019
Block 5020
Block 5025
Block 5026
Block 5027
Tract: 010900
Blockgroup: 2
Block 2042
Block 2043
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2063
Block 2064
Block 2065
Block 2066
Block 2071
Block 2072
Block 2073
Block 2074
Block 2075
Block 2076
Block 2077
Blockgroup: 3
Tract: 011100
Blockgroup: 2
Block 2000
Block 2001
Block 2005
Block 2006
Block 2007
Block 2018
Block 2019
Blockgroup: 3
Block 3000
Block 3007
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4008
Block 4010
Block 4011
Tract: 011200
Blockgroup: 1
Block 1015
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Blockgroup: 5
Block 5007
Block 5008
Block 5012
Tract: 011400
Tract: 011600
Blockgroup: 1
Block 1000
Block 1001
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1083
Block 1084
Block 1085
Block 1086
Block 1087
Block 1088
Block 1089
Block 1090
Block 1092
Block 1093
Blockgroup: 2
Tract: 011700
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2021
Block 2022
Block 2027
Block 2028
Block 2029
Block 2030
Block 2071
Block 2072
Block 2074
Block 2075
Block 2076
Blockgroup: 3
Johnson County
Massac County
Pope County
Pulaski County
Saline County
Union County
Tract: 950100
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2029
Block 2030
Block 2031
Block 2041
Block 2056
Block 2057
Block 2061
Block 2062
Block 2063
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3053
Block 3054
Block 3055
Block 3056
Block 3057
Block 3058
Block 3059
Block 3060
Block 3061
Block 3062
Block 3063
Block 3064
Block 3065
Block 3066
Block 3067
Block 3071
Block 3072
Block 3073
Block 3074
Block 3075
Block 3076
Block 3077
Block 3078
Block 3079
Block 3080
Block 3081
Block 3082
Block 3083
Block 3084
Block 3085
Block 3086
Block 3087
Block 3088
Block 3089
Block 3090
Block 3091
Block 3092
Block 3093
Block 3094
Block 3102
Block 3113
Block 3114
Block 3115
Block 3116
Block 3117
Block 3118
Block 3119
Block 3120
Block 3121
Block 3122
Block 3123
Block 3124
Block 3125
Block 3126
Block 3127
Block 3128
Block 3129
Block 3130
Block 3131
Block 3132
Block 3133
Block 3134
Block 3135
Block 3136
Block 3137
Block 3138
Block 3139
Block 3140
Block 3141
Block 3142
Block 3143
Block 3144
Block 3145
Block 3146
Block 3147
Block 3148
Block 3149
Block 3150
Block 3151
Block 3152
Block 3153
Block 3154
Block 3155
Block 3158
Block 3159
Block 3160
Block 3163
Block 3164
Block 3165
Block 3166
Block 3167
Block 3168
Block 3169
Tract: 950400
Blockgroup: 1
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1021
Block 1022
Block 1023
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Blockgroup: 2
Block 2000
Block 2007
Block 2008
Block 2018
Block 2019
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2060
Block 2061
Block 2072
Block 2073
Blockgroup: 3
Block 3076
Block 3077
Tract: 950500
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1039
Block 1041
Block 1180
Block 1181
Block 1182
Block 1183
Block 1184
Block 1185
Block 1186
Block 1187
Block 1188
Block 1189
Block 1190
Block 1191
Block 1192
Block 1193
Block 1194
Block 1195
Block 1196
Block 1197
Block 1198
Block 1199
Block 1203
Block 1204
Block 1205
Block 1206
Block 1209
Block 1216
Block 1217
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Block 3048
Block 3049
Block 3050
Block 3051
Block 3052
Block 3053
Block 3054
Block 3055
Block 3068
Block 3069
Block 3070
Blockgroup: 4
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/15

(10 ILCS 91/15)
Sec. 15. Legislative Districts. The State of Illinois is divided into 59 Legislative Districts as set forth in this Act.
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/15.1

(10 ILCS 91/15.1)
Sec. 15.1. Legislative District No. 1. Legislative District No. 1 is comprised of Representative Districts Nos. 1 and 2.
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/15.2

(10 ILCS 91/15.2)
Sec. 15.2. Legislative District No. 2. Legislative District No. 2 is comprised of Representative Districts Nos. 3 and 4.
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/15.3

(10 ILCS 91/15.3)
Sec. 15.3. Legislative District No. 3. Legislative District No. 3 is comprised of Representative Districts Nos. 5 and 6.
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/15.4

(10 ILCS 91/15.4)
Sec. 15.4. Legislative District No. 4. Legislative District No. 4 is comprised of Representative Districts Nos. 7 and 8.
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/15.5

(10 ILCS 91/15.5)
Sec. 15.5. Legislative District No. 5. Legislative District No. 5 is comprised of Representative Districts Nos. 9 and 10.
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/15.6

(10 ILCS 91/15.6)
Sec. 15.6. Legislative District No. 6. Legislative District No. 6 is comprised of Representative Districts Nos. 11 and 12.
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/15.7

(10 ILCS 91/15.7)
Sec. 15.7. Legislative District No. 7. Legislative District No. 7 is comprised of Representative Districts Nos. 13 and 14.
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/15.8

(10 ILCS 91/15.8)
Sec. 15.8. Legislative District No. 8. Legislative District No. 8 is comprised of Representative Districts Nos. 15 and 16.
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/15.9

(10 ILCS 91/15.9)
Sec. 15.9. Legislative District No. 9. Legislative District No. 9 is comprised of Representative Districts Nos. 17 and 18.
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/15.10

(10 ILCS 91/15.10)
Sec. 15.10. Legislative District No. 10. Legislative District No. 10 is comprised of Representative Districts Nos. 19 and 20.
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/15.11

(10 ILCS 91/15.11)
Sec. 15.11. Legislative District No. 11. Legislative District No. 11 is comprised of Representative Districts Nos. 21 and 22.
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/15.12

(10 ILCS 91/15.12)
Sec. 15.12. Legislative District No. 12. Legislative District No. 12 is comprised of Representative Districts Nos. 23 and 24.
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/15.13

(10 ILCS 91/15.13)
Sec. 15.13. Legislative District No. 13. Legislative District No. 13 is comprised of Representative Districts Nos. 25 and 26.
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/15.14

(10 ILCS 91/15.14)
Sec. 15.14. Legislative District No. 14. Legislative District No. 14 is comprised of Representative Districts Nos. 27 and 28.
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/15.15

(10 ILCS 91/15.15)
Sec. 15.15. Legislative District No. 15. Legislative District No. 15 is comprised of Representative Districts Nos. 29 and 30.
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/15.16

(10 ILCS 91/15.16)
Sec. 15.16. Legislative District No. 16. Legislative District No. 16 is comprised of Representative Districts Nos. 31 and 32.
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/15.17

(10 ILCS 91/15.17)
Sec. 15.17. Legislative District No. 17. Legislative District No. 17 is comprised of Representative Districts Nos. 33 and 34.
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/15.18

(10 ILCS 91/15.18)
Sec. 15.18. Legislative District No. 18. Legislative District No. 18 is comprised of Representative Districts Nos. 35 and 36.
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/15.19

(10 ILCS 91/15.19)
Sec. 15.19. Legislative District No. 19. Legislative District No. 19 is comprised of Representative Districts Nos. 37 and 38.
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/15.20

(10 ILCS 91/15.20)
Sec. 15.20. Legislative District No. 20. Legislative District No. 20 is comprised of Representative Districts Nos. 39 and 40.
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/15.21

(10 ILCS 91/15.21)
Sec. 15.21. Legislative District No. 21. Legislative District No. 21 is comprised of Representative Districts Nos. 41 and 42.
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/15.22

(10 ILCS 91/15.22)
Sec. 15.22. Legislative District No. 22. Legislative District No. 22 is comprised of Representative Districts Nos. 43 and 44.
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/15.23

(10 ILCS 91/15.23)
Sec. 15.23. Legislative District No. 23. Legislative District No. 23 is comprised of Representative Districts Nos. 45 and 46.
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/15.24

(10 ILCS 91/15.24)
Sec. 15.24. Legislative District No. 24. Legislative District No. 24 is comprised of Representative Districts Nos. 47 and 48.
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/15.25

(10 ILCS 91/15.25)
Sec. 15.25. Legislative District No. 25. Legislative District No. 25 is comprised of Representative Districts Nos. 49 and 50.
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/15.26

(10 ILCS 91/15.26)
Sec. 15.26. Legislative District No. 26. Legislative District No. 26 is comprised of Representative Districts Nos. 51 and 52.
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/15.27

(10 ILCS 91/15.27)
Sec. 15.27. Legislative District No. 27. Legislative District No. 27 is comprised of Representative Districts Nos. 53 and 54.
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/15.28

(10 ILCS 91/15.28)
Sec. 15.28. Legislative District No. 28. Legislative District No. 28 is comprised of Representative Districts Nos. 55 and 56.
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/15.29

(10 ILCS 91/15.29)
Sec. 15.29. Legislative District No. 29. Legislative District No. 29 is comprised of Representative Districts Nos. 57 and 58.
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/15.30

(10 ILCS 91/15.30)
Sec. 15.30. Legislative District No. 30. Legislative District No. 30 is comprised of Representative Districts Nos. 59 and 60.
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/15.31

(10 ILCS 91/15.31)
Sec. 15.31. Legislative District No. 31. Legislative District No. 31 is comprised of Representative Districts Nos. 61 and 62.
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/15.32

(10 ILCS 91/15.32)
Sec. 15.32. Legislative District No. 32. Legislative District No. 32 is comprised of Representative Districts Nos. 63 and 64.
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/15.33

(10 ILCS 91/15.33)
Sec. 15.33. Legislative District No. 33. Legislative District No. 33 is comprised of Representative Districts Nos. 65 and 66.
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/15.34

(10 ILCS 91/15.34)
Sec. 15.34. Legislative District No. 34. Legislative District No. 34 is comprised of Representative Districts Nos. 67 and 68.
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/15.35

(10 ILCS 91/15.35)
Sec. 15.35. Legislative District No. 35. Legislative District No. 35 is comprised of Representative Districts Nos. 69 and 70.
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/15.36

(10 ILCS 91/15.36)
Sec. 15.36. Legislative District No. 36. Legislative District No. 36 is comprised of Representative Districts Nos. 71 and 72.
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/15.37

(10 ILCS 91/15.37)
Sec. 15.37. Legislative District No. 37. Legislative District No. 37 is comprised of Representative Districts Nos. 73 and 74.
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/15.38

(10 ILCS 91/15.38)
Sec. 15.38. Legislative District No. 38. Legislative District No. 38 is comprised of Representative Districts Nos. 75 and 76.
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/15.39

(10 ILCS 91/15.39)
Sec. 15.39. Legislative District No. 39. Legislative District No. 39 is comprised of Representative Districts Nos. 77 and 78.
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/15.40

(10 ILCS 91/15.40)
Sec. 15.40. Legislative District No. 40. Legislative District No. 40 is comprised of Representative Districts Nos. 79 and 80.
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/15.41

(10 ILCS 91/15.41)
Sec. 15.41. Legislative District No. 41. Legislative District No. 41 is comprised of Representative Districts Nos. 81 and 82.
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/15.42

(10 ILCS 91/15.42)
Sec. 15.42. Legislative District No. 42. Legislative District No. 42 is comprised of Representative Districts Nos. 83 and 84.
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/15.43

(10 ILCS 91/15.43)
Sec. 15.43. Legislative District No. 43. Legislative District No. 43 is comprised of Representative Districts Nos. 85 and 86.
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/15.44

(10 ILCS 91/15.44)
Sec. 15.44. Legislative District No. 44. Legislative District No. 44 is comprised of Representative Districts Nos. 87 and 88.
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/15.45

(10 ILCS 91/15.45)
Sec. 15.45. Legislative District No. 45. Legislative District No. 45 is comprised of Representative Districts Nos. 89 and 90.
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/15.46

(10 ILCS 91/15.46)
Sec. 15.46. Legislative District No. 46. Legislative District No. 46 is comprised of Representative Districts Nos. 91 and 92.
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/15.47

(10 ILCS 91/15.47)
Sec. 15.47. Legislative District No. 47. Legislative District No. 47 is comprised of Representative Districts Nos. 93 and 94.
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/15.48

(10 ILCS 91/15.48)
Sec. 15.48. Legislative District No. 48. Legislative District No. 48 is comprised of Representative Districts Nos. 95 and 96.
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/15.49

(10 ILCS 91/15.49)
Sec. 15.49. Legislative District No. 49. Legislative District No. 49 is comprised of Representative Districts Nos. 97 and 98.
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/15.50

(10 ILCS 91/15.50)
Sec. 15.50. Legislative District No. 50. Legislative District No. 50 is comprised of Representative Districts Nos. 99 and 100.
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/15.51

(10 ILCS 91/15.51)
Sec. 15.51. Legislative District No. 51. Legislative District No. 51 is comprised of Representative Districts Nos. 101 and 102.
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/15.52

(10 ILCS 91/15.52)
Sec. 15.52. Legislative District No. 52. Legislative District No. 52 is comprised of Representative Districts Nos. 103 and 104.
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/15.53

(10 ILCS 91/15.53)
Sec. 15.53. Legislative District No. 53. Legislative District No. 53 is comprised of Representative Districts Nos. 105 and 106.
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/15.54

(10 ILCS 91/15.54)
Sec. 15.54. Legislative District No. 54. Legislative District No. 54 is comprised of Representative Districts Nos. 107 and 108.
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/15.55

(10 ILCS 91/15.55)
Sec. 15.55. Legislative District No. 55. Legislative District No. 55 is comprised of Representative Districts Nos. 109 and 110.
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/15.56

(10 ILCS 91/15.56)
Sec. 15.56. Legislative District No. 56. Legislative District No. 56 is comprised of Representative Districts Nos. 111 and 112.
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/15.57

(10 ILCS 91/15.57)
Sec. 15.57. Legislative District No. 57. Legislative District No. 57 is comprised of Representative Districts Nos. 113 and 114.
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/15.58

(10 ILCS 91/15.58)
Sec. 15.58. Legislative District No. 58. Legislative District No. 58 is comprised of Representative Districts Nos. 115 and 116.
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/15.59

(10 ILCS 91/15.59)
Sec. 15.59. Legislative District No. 59. Legislative District No. 59 is comprised of Representative Districts Nos. 117 and 118.
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/20

(10 ILCS 91/20)
Sec. 20. Definitions; exceptions; deposit; description.
(a) In this Act, all counties, census tracts, blockgroups, and blocks are those that appear on maps published by the United States Bureau of the Census for the 2010 census. The term "tract" means census tract. Legislative and Representative Districts created by this Act for the purpose of electing Senators to the Illinois Senate and Representatives to the Illinois House of Representatives shall not be altered by operation of any other statute, ordinance, or resolution.
(b) In this Act, census tracts are identified by an up to 4-digit integer number and may have an optional 2-digit suffix; for example 1457.02 or 23. The census tract codes consist of 6 digits with an implied decimal between the fourth and fifth digit corresponding to the basic census tract number but with leading zeroes and trailing zeroes for census tracts without a suffix. The tract number examples 1457.02 and 23 would have codes of 145702 and 002300, respectively.
(c) Any part of Illinois that has not been described as included in one of the Districts described in this Act is included within the District that (i) is contiguous to the part and (ii) contains the least population of all districts contiguous to the part according to the 2010 decennial census of Illinois.
(d) If any part of Illinois is described in this Act as being in more than one District, the part is included within the District that (i) is one of the Districts in which that part is listed in this Act, (ii) is contiguous to that part, and (iii) contains the least population according to the 2010 decennial census of Illinois.
(e) If any part of Illinois (i) is described in this Act as being in one District and (ii) is entirely surrounded by another District, then the part shall be incorporated into the District that surrounds the part.
(f) If any part of Illinois (i) is described in this Act as being in one District and (ii) is not contiguous to another part of that District, then the part is included within the contiguous District that contains the least population according to the 2010 decennial census of Illinois.
(g) The Speaker of the House, the Minority Leader of the House, the President of the Senate, and the Minority Leader of the Senate shall by joint letter of transmittal present to the Secretary of State for deposit into the State Archives an official set of United States Bureau of the Census maps and descriptions used for conducting the 2010 census, and those maps shall serve as the official record of all counties, census tracts, blockgroups, and blocks referred to in this Act.
(h) The State Board of Elections shall prepare and make available to the public a metes and bounds description of the Legislative and Representative Districts created under this Act.
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/80

(10 ILCS 91/80)
Sec. 80. (Amendatory provisions; text omitted).
(Source: P.A. 97-6, eff. 6-3-11; text omitted.)



10 ILCS 91/85

(10 ILCS 91/85)
Sec. 85. (Amendatory provisions; text omitted).
(Source: P.A. 97-6, eff. 6-3-11; text omitted.)



10 ILCS 91/90

(10 ILCS 91/90)
Sec. 90. Severability. The provisions of this Act are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 97-6, eff. 6-3-11.)



10 ILCS 91/99

(10 ILCS 91/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 97-6, eff. 6-3-11.)






10 ILCS 105/ - Cook County Board of Review Districts Act.

(10 ILCS 105/1)
Sec. 1. Short Title. This Act may be cited as the Cook County Board of Review Districts Act.
(Source: P.A. 89-563, eff. 7-26-96.)

(10 ILCS 105/5)
Sec. 5. Definitions. As used in this plan, the following are the 1990 census geographic areas that appear in the TIGER/Line files and other official data products and shall be defined and construed as follows:
"Minor civil division (MCD)" means the legally defined subcounty area such as a town or township.
"Census county division (CCD)" means an area delineated by the Census Bureau in cooperation with State and local officials where Minor civil divisions do not exist or are not adequate for reporting subcounty statistics.
"Census tract" means a small locally delineated statistical area within selected counties generally having stable boundaries and, when first established by local committees, designed to have relatively homogeneous demographic characteristics. Census tracts do not cross county boundaries.
"Block numbering area (BNA)" means an area delineated cooperatively by the State and the Census Bureau for grouping and numbering blocks in areas where census tracts have not been established. Block numbering areas do not cross county boundaries.
"Block group" means a combination of census blocks sharing the same first digit in their identifying numbers within a census tract of BNA. Boundaries for block groups are not explicitly coded in the TIGER data base, but can be derived from it.
"Census block" means a small, usually compact area, bounded by streets and other prominent physical features as well as certain legal boundaries. Blocks do not cross BNA, census tract, or county boundaries. Blocks are assigned 3-digit numbers, with a possible single letter suffix.
(Source: P.A. 89-563, eff. 7-26-96.)

(10 ILCS 105/10)
Sec. 10. The County of Cook is divided into three Board of Review Districts as follows:

A. Representative district No. 1 shall be comprised of the following units of census geography: Within the County of Cook: The MCD/CCD(s) of: Barrington; Within the MCD/CCD of Berwyn: Within Tract/BNA 8148.00: Within block group 5: Block(s): 509, 510; Tract/BNA(s): 8152.00, 8153.00, 8154.00, 8155.00; The MCD/CCD(s): Bloom; Within the MCD/CCD of Bremen: Within Tract/BNA 8244.00: Block group(s): 3; Tract/BNA(s): 8245.03, 8245.05, 8245.97, 8245.98, 8246.01, 8246.02, 8247.01, 8247.02, 8250.00; Within Tract/BNA 8251.00: Within block group 1: Block(s): 199, 101A, 102A, 101B, 102B, 103B, 101C, 102C, 103C; Tract/BNA(s): 8252.00, 8253.01, 8253.02, 8254.00; Within Tract/BNA 8255.01: Within block group 8: Block(s): 822B; Within Tract/BNA 8255.03: Block group(s): 3; Within block group 4: Block(s): 411, 423, 427, 428, 439, 440, 441, 442, 444, 445, 446, 406B; Within Tract/BNA 8256.00: Within block group 8: Block(s): 801E; Tract/BNA(s): 8299.01; Within the MCD/CCD of Chicago city: Within Tract/BNA 0901.00: Within block group 1: Block(s): 102, 103, 104, 105, 106, 107, 108, 109, 110, 111, 112, 113; block group(s): 2, 3, 4; Tract/BNA(s): 0902.00, 0903.00; Within Tract/BNA 1002.00: Block group(s): 4, 5, 6; Within block group 7: Block(s): 701, 706; Tract/BNA(s): 1003.00, 1004.00, 1005.00; Within Tract/BNA 1006.00: Within block group 1: Block(s): 101, 102, 103, 104, 105, 107, 108, 109, 110, 111, 112, 113, 114; block group(s): 2, 3, 4, 5; Tract/BNA(s): 1007.00; Within Tract/BNA 1103.00: Within block group 5: Block(s): 512; Within Tract/BNA 1504.00: Block group(s): 7, 8; Within Tract/BNA 1505.00: Block group(s): 1, 2, 3, 4; Tract/BNA(s): 1701.00; Within Tract/BNA 7201.00: Block group(s): 1, 2; Within block group 3: Block(s): 301, 302, 303, 310, 311, 312, 313, 314, 315; block group(s): 4; Within Tract/BNA 7202.00: Within block group 3: Block(s): 307, 308, 309; Within block group 4: Block(s): 401, 402, 406, 407, 408, 409; Within block group 5: Block(s): 503, 504, 505, 506, 507, 508; Tract/BNA(s): 7203.00, 7204.00; Within Tract/BNA 7205.00: Block group(s): 1; Within block group 2: Block(s): 201, 204, 205, 207, 208; Within block group 3: Block(s): 303, 304, 305, 306, 307, 310; Within Tract/BNA 7206.00: Block group(s): 1; Within block group 2: Block(s): 201, 202, 203, 204, 205, 206, 207; Within Tract/BNA 7207.00: Within block group 4: Block(s): 405; Tract/BNA(s): 7401.00, 7402.00, 7403.00, 7404.00; Within Tract/BNA 7504.00: Block group(s): 2, 3; Within Tract/BNA 7608.00: Block group(s): 1; Within block group 9: Block(s): 901, 902, 903, 905, 907, 908; Tract/BNA(s): 7609.00, 7705.00, 7706.00, 7707.00, 7708.00, 7709.00, 8104.00, 8106.00, 8116.00, 8117.01, 8233.04; Within the MCD/CCD of Cicero: Within Tract/BNA 8133.00: Within block group 2: Block(s): 206, 207; Within block group 3: Block(s): 301, 302, 303, 305, 306; block group(s): 4, 5, 6; Tract/BNA(s): 8134.00, 8135.00, 8136.00; Within Tract/BNA 8137.00: Within block group 1: Block(s): 102, 103, 104, 105, 106; block group(s): 2, 3, 4, 5, 6; Within Tract/BNA 8138.00: Block group(s): 3, 4, 5, 6, 7; Tract/BNA(s): 8139.00, 8140.00, 8141.00; Within Tract/BNA 8142.00: Block group(s): 3, 4, 5, 6; Tract/BNA(s): 8143.00, 8144.00, 8145.00; The MCD/CCD(s): Elk Grove, Hanover, Lemont, Leyden; Within the MCD/CCD of Lyons: Within Tract/BNA 8191.00: Block group(s): 4; Within Tract/BNA 8192.00: Block group(s): 2, 3, 4, 5, 6, 7; Tract/BNA(s): 8193.00, 8194.00, 8195.00, 8196.00, 8197.00, 8198.01, 8198.02, 8199.00, 8200.00, 8201.01; Within Tract/BNA 8201.03: Block group(s): 1; Within block group 2: Block(s): 203, 202A, 202B; block group(s): 3, 4; Within Tract/BNA 8201.04: Block group(s): 2, 3, 4, 5; Tract/BNA(s): 8202.01; Within Tract/BNA 8202.02: Within block group 1: Block(s): 113, 114, 115, 116, 118; Within block group 4: Block(s): 413, 414, 416, 419, 422, 423, 499, 409A, 410A, 411A, 412A, 415A, 417A, 418A, 421A, 424A, 425A, 409B, 410B, 411B, 412B, 415B, 417B, 418B, 421B, 424B, 425B, 409C, 410C, 415C, 409D, 415D; Within Tract/BNA 8206.02: Within block group 4: Block(s): 404, 406, 407, 403A, 405A, 402B, 403B, 405B; block group(s): 5, 6, 7; Within the MCD/CCD of Maine: Tract/BNA(s): 0901.00, 0903.00, 7609.00, 7706.00, 7707.00; Within Tract/BNA 8054.01: Block group(s): 2, 3; Within Tract/BNA 8054.02: Within block group 3: Block(s): 304, 305, 306, 307, 308, 309, 310, 311, 312, 313; Within block group 4: Block(s): 403, 404, 405, 406, 407, 408, 409, 410, 411, 412, 413, 414; Within block group 5: Block(s): 503, 504, 505, 506, 507, 512; block group(s): 6; Tract/BNA(s): 8055.01, 8055.02, 8056.00, 8057.01, 8058.01, 8058.02, 8059.01, 8059.02; Within Tract/BNA 8060.01: Within block group 7: Block(s): 704, 703A, 705A, 706A, 703B, 705B, 706B, 703C, 705C, 705D; Within Tract/BNA 8060.02: Within block group 3: Block(s): 302, 303, 301A, 301D; block group(s): 9; Within Tract/BNA 8060.03: Block group(s): 7; Within Tract/BNA 8060.04: Within block group 4: Block(s): 410B; Tract/BNA(s): 8061.01, 8061.02, 8062.00, 8063.00, 8064.00, 8065.01, 8065.02, 8066.00; Within the MCD/CCD of New Trier: Tract/BNA(s): 8001.00, 8002.00, 8003.00, 8004.00, 8005.00, 8006.00, 8007.00, 8008.00; Within Tract/BNA 8010.00: Block group(s): 1, 2; Within Tract/BNA 8011.00: Block group(s): 1, 2; Within block group 3: Block(s): 301, 302, 303, 304, 305, 306, 307, 308, 309, 310, 311, 312, 314, 315, 316; block group(s): 4; Tract/BNA(s): 8012.00, 8013.00; Within Tract/BNA 8014.00: Block group(s): 1; Within the MCD/CCD of Niles: Within Tract/BNA 8081.00: Within block group 2: Block(s): 202, 203, 204, 210, 213, 214, 215; The MCD/CCD(s): Northfield; Within the MCD/CCD of Norwood Park: Tract/BNA(s): 1005.00, 7709.00, 8104.00; Within Tract/BNA 8105.02: Block group(s): 3; Within block group 4: Block(s): 401, 402; Tract/BNA(s): 8106.00; The MCD/CCD(s): Orland, Palatine, Palos; Within the MCD/CCD of Proviso: Tract/BNA(s): 8113.02; Within Tract/BNA 8162.00: Within block group 1: Block(s): 102, 104, 101A, 101B; Within Tract/BNA 8167.00: Block group(s): 2, 3, 4; Tract/BNA(s): 8168.00; Within Tract/BNA 8180.00: Within block group 2: Block(s): 210, 219, 220, 221; block group(s): 3, 4, 5; Tract/BNA(s): 8181.00, 8182.00; Within Tract/BNA 8183.00: Block group(s): 2, 3, 4, 5, 6; Tract/BNA(s): 8184.01, 8184.02, 8185.00, 8186.00, 8187.00, 8188.00, 8189.00, 8190.00; Within the MCD/CCD of Rich: Tract/BNA(s): 8298.00; Within Tract/BNA 8299.01: Within block group 5: Block(s): 501, 503, 504, 506, 507, 509, 512, 516, 517, 519, 520, 521, 522, 599, 502A, 510A, 511A, 513A, 514A, 515A, 518A, 502B, 505B, 508B, 510B, 511B, 513B, 514B, 515B, 518B, 510C, 513C, 514C, 515C, 510D, 514D; Within Tract/BNA 8299.02: Block group(s): 1; Within block group 2: Block(s): 202, 203, 204, 205, 206, 207, 208, 209, 210, 211, 212, 213, 214, 299, 201A; block group(s): 3, 4; Tract/BNA(s): 8300.01, 8300.02, 8300.03, 8300.04, 8300.05, 8300.06, 8301.00, 8302.01, 8302.02, 8303.00, 8304.00, 8305.00; The MCD/CCD(s): River Forest, Riverside, Schaumburg; Within the MCD/CCD of Thornton: Within Tract/BNA 8263.01: Block group(s): 6, 7; Within Tract/BNA 8275.00: Block group(s): 1; Within block group 3: Block(s): 302, 303B; Tract/BNA(s): 8278.01, 8278.02, 8278.04, 8278.05, 8279.01; Within Tract/BNA 8279.02: Block group(s): 1, 3, 4, 5; Tract/BNA(s): 8280.00, 8281.00, 8282.01, 8282.02; Within Tract/BNA 8283.00: Block group(s): 1, 2, 3, 4, 5; Within block group 6: Block(s): 607, 608, 611, 601A, 602A, 603A, 605A, 606A, 609A, 610A, 601B, 602B, 603B, 604B, 605B, 606B, 609B, 610B, 601C, 602C, 603C, 606C, 610C, 610D; block group(s): 9; Tract/BNA(s): 8284.01; Within Tract/BNA 8284.02: Block group(s): 2, 3, 4; The MCD/CCD(s): Wheeling; Within the MCD/CCD of Worth: Tract/BNA(s): 7404.00, 8216.00, 8217.00, 8218.00, 8219.00; Within Tract/BNA 8221.01: Block group(s): 3, 4; Tract/BNA(s): 8221.02; Within Tract/BNA 8223.02: Block group(s): 2, 3, 4; Within Tract/BNA 8224.00: Block group(s): 3, 4; Tract/BNA(s): 8225.00, 8226.01, 8226.02, 8227.01, 8227.02, 8228.01, 8228.02, 8230.01, 8230.02, 8231.01, 8231.02, 8232.00, 8233.02, 8233.03, 8233.04, 8234.00, 8235.00, 8236.02; Within Tract/BNA 8236.03: Within block group 3: Block(s): 399, 301A, 334A, 301C; Tract/BNA(s): 8236.04, 8236.05. Representative district No. 2 shall be comprised of the following units of census geography: Within the County of Cook: Within the MCD/CCD of Chicago city: Tract/BNA(s): 0101.00, 0102.00, 0103.00, 0104.00, 0105.00, 0106.00, 0107.00, 0108.00, 0109.00, 0201.00, 0202.00, 0203.00, 0204.00, 0205.00, 0206.00, 0207.00, 0208.00, 0209.00, 0301.00, 0302.00, 0303.00, 0304.00, 0305.00, 0306.00, 0307.00, 0308.00, 0309.00, 0310.00, 0311.00, 0312.00, 0313.00, 0314.00, 0315.00, 0316.00, 0317.00, 0318.00, 0319.00, 0320.00, 0321.00, 0401.00, 0402.00, 0403.00, 0404.00, 0405.00, 0406.00, 0407.00, 0408.00, 0409.00, 0410.00, 0501.00, 0502.00, 0503.00, 0504.00, 0505.00, 0506.00, 0507.00, 0508.00, 0509.00, 0510.00, 0511.00, 0512.00, 0513.00, 0514.00, 0515.00, 0601.00, 0602.00, 0603.00, 0604.00, 0605.00, 0606.00, 0607.00, 0608.00, 0609.00, 0610.00, 0611.00, 0612.00, 0613.00, 0614.00, 0615.00, 0616.00, 0617.00, 0618.00, 0619.00, 0620.00, 0621.00, 0622.00, 0623.00, 0624.00, 0625.00, 0626.00, 0627.00, 0628.00, 0629.00, 0630.00, 0631.00, 0632.00, 0633.00, 0634.00, 0701.00, 0702.00, 0703.00, 0704.00, 0705.00, 0706.00, 0707.00, 0708.00, 0709.00, 0710.00, 0711.00, 0712.00, 0713.00, 0714.00, 0715.00, 0716.00, 0717.00, 0718.00, 0719.00, 0720.00, 0801.00, 0802.00; Within Tract/BNA 0803.00: Within block group 1: Block(s): 101, 102, 103, 104, 105; Within block group 2: Block(s): 201, 202, 203, 204, 205, 209, 210; Tract/BNA(s): 0806.00; Within Tract/BNA 0807.00: Block group(s): 2; Tract/BNA(s): 0809.00, 0810.00, 0811.00, 0812.00, 0813.00, 0814.00, 0815.00, 0816.00, 0817.00; Within Tract/BNA 0818.00: Within block group 1: Block(s): 101, 102, 103, 104, 110, 111, 112, 113; block group(s): 2; Within block group 3: Block(s): 301, 302, 303, 304, 316; Within Tract/BNA 0901.00: Within block group 1: Block(s): 101; Tract/BNA(s): 1001.00; Within Tract/BNA 1002.00: Block group(s): 1, 2, 3; Within block group 7: Block(s): 702, 703, 704, 705, 707, 708, 709, 710, 711; Within Tract/BNA 1006.00: Within block group 1: Block(s): 106; Tract/BNA(s): 1101.00, 1102.00; Within Tract/BNA 1103.00: Block group(s): 1, 2, 3, 4; Within block group 5: Block(s): 501, 502, 503, 504, 505, 506, 507, 508, 509, 510, 511; Tract/BNA(s): 1104.00, 1105.00, 1201.00, 1202.00, 1203.00, 1204.00, 1301.00, 1302.00, 1303.00, 1304.00, 1305.00, 1401.00, 1402.00, 1403.00, 1404.00, 1405.00, 1406.00, 1407.00, 1408.00, 1501.00, 1502.00, 1503.00; Within Tract/BNA 1504.00: Block group(s): 1, 2, 3, 4, 5, 6; Within Tract/BNA 1505.00: Block group(s): 5, 6, 7; Tract/BNA(s): 1506.00, 1507.00, 1508.00, 1509.00, 1510.00, 1511.00, 1512.00, 1601.00, 1602.00, 1603.00, 1604.00, 1605.00, 1606.00, 1607.00, 1608.00, 1609.00, 1610.00, 1611.00, 1612.00, 1613.00, 1702.00, 1703.00, 1704.00, 1705.00, 1706.00, 1707.00, 1708.00, 1709.00, 1710.00, 1711.00, 1801.00, 1802.00, 1803.00, 1901.00, 1902.00, 1903.00, 1904.00, 1905.00, 1906.00, 1907.00, 1908.00, 1909.00, 1910.00, 1911.00, 1912.00, 1913.00, 1914.00, 2001.00, 2002.00, 2003.00, 2004.00, 2005.00, 2006.00, 2101.00, 2102.00, 2103.00, 2104.00, 2105.00, 2106.00, 2107.00, 2108.00, 2109.00, 2201.00, 2202.00, 2203.00, 2204.00, 2205.00, 2206.00, 2207.00, 2208.00, 2209.00, 2210.00, 2211.00, 2212.00, 2213.00, 2214.00, 2215.00, 2216.00, 2217.00, 2218.00, 2219.00, 2220.00, 2221.00, 2222.00, 2223.00, 2224.00, 2225.00, 2226.00, 2227.00, 2228.00, 2229.00, 2301.00, 2302.00, 2303.00, 2304.00; Within Tract/BNA 2305.00: Block group(s): 1, 2; Within block group 3: Block(s): 302, 303, 307, 308; Within Tract/BNA 2306.00: Within block group 1: Block(s): 101, 102, 103, 104; Within block group 3: Block(s): 304, 305, 306; Within block group 4: Block(s): 401, 402; Within block group 6: Block(s): 607; Within Tract/BNA 2307.00: Block group(s): 1; Within block group 2: Block(s): 201, 202, 203, 204, 205, 206, 207, 209; Within block group 3: Block(s): 307, 308, 309; block group(s): 4; Tract/BNA(s): 2308.00, 2309.00; Within Tract/BNA 2310.00: Within block group 1: Block(s): 101, 102, 103, 104, 110; Within block group 2: Block(s): 207; Within Tract/BNA 2311.00: Within block group 1: Block(s): 110; Within Tract/BNA 2312.00: Within block group 1: Block(s): 101; Within Tract/BNA 2317.00: Within block group 1: Block(s): 101; Within Tract/BNA 2318.00: Within block group 1: Block(s): 101, 102, 103, 104; Tract/BNA(s): 2401.00, 2402.00, 2403.00, 2404.00, 2405.00, 2406.00, 2407.00, 2408.00, 2409.00, 2410.00, 2411.00, 2412.00, 2413.00, 2414.00, 2415.00, 2416.00, 2417.00; Within Tract/BNA 2418.00: Block group(s): 1; Within block group 2: Block(s): 201, 202, 203, 204, 205, 206; Tract/BNA(s): 2419.00, 2420.00, 2421.00, 2422.00, 2423.00, 2424.00, 2425.00, 2426.00; Within Tract/BNA 2427.00: Within block group 1: Block(s): 101, 102, 103, 104, 105, 107, 108, 109; Within Tract/BNA 2428.00: Within block group 1: Block(s): 101, 102, 103, 104, 105, 106, 107, 108, 109; block group(s): 2; Within Tract/BNA 2429.00: Block group(s): 1; Within block group 2: Block(s): 202, 203, 204, 205; Within block group 3: Block(s): 303, 305, 306, 307; Within Tract/BNA 2430.00: Block group(s): 1; Within block group 2: Block(s): 201, 202, 206; block group(s): 3; Within Tract/BNA 2431.00: Block group(s): 1, 2; Within block group 3: Block(s): 301, 302, 303, 304, 305; Tract/BNA(s): 2432.00, 2433.00, 2434.00, 2435.00; Within Tract/BNA 2501.00: Within block group 1: Block(s): 101, 106; Tract/BNA(s): 2505.00, 2820.00; Within Tract/BNA 2826.00: Within block group 1: Block(s): 109, 110, 111, 112; Within Tract/BNA 2827.00: Within block group 3: Block(s): 302, 303, 306, 307, 308; Tract/BNA(s): 2828.00; Within Tract/BNA 2829.00: Block group(s): 4; Within Tract/BNA 2830.00: Block group(s): 2; Tract/BNA(s): 2834.00, 2835.00, 2836.00, 2837.00; Within Tract/BNA 2839.00: Block group(s): 3; Tract/BNA(s): 2842.00; Within Tract/BNA 2843.00: Within block group 1: Block(s): 101, 103, 104, 105, 106, 107, 108; Tract/BNA(s): 2916.00, 3001.00; Within Tract/BNA 3002.00: Within block group 1: Block(s): 102, 103, 104, 105; Within Tract/BNA 3003.00: Within block group 1: Block(s): 103, 104, 106; Within Tract/BNA 3004.00: Within block group 1: Block(s): 102, 103; Within Tract/BNA 3005.00: Within block group 1: Block(s): 103, 104; block group(s): 2; Within Tract/BNA 3006.00: Within block group 1: Block(s): 105, 106, 107, 108, 109, 110; block group(s): 2; Within Tract/BNA 3007.00: Within block group 1: Block(s): 101, 102, 103, 106, 107, 108, 109, 110; block group(s): 2; Tract/BNA(s): 3008.00, 3009.00, 3010.00, 3011.00, 3012.00, 3013.00, 3014.00, 3015.00, 3016.00, 3017.00, 3018.00, 3019.00, 3020.00, 3101.00, 3102.00, 3103.00, 3104.00, 3105.00, 3106.00, 3107.00, 3108.00, 3109.00, 3110.00, 3111.00, 3112.00, 3113.00, 3114.00, 3115.00, 3201.00; Within Tract/BNA 3202.00: Block group(s): 1, 2; Within block group 3: Block(s): 301, 304, 306, 308, 309, 316, 317, 318; Tract/BNA(s): 3203.00, 3204.00, 3205.00, 3206.00; Within Tract/BNA 3302.00: Block group(s): 1, 2, 3; Tract/BNA(s): 3401.00, 3402.00, 3403.00, 3404.00, 3405.00; Within Tract/BNA 3406.00: Block group(s): 2; Tract/BNA(s): 5601.00, 5604.00; Within Tract/BNA 5605.00: Within block group 1: Block(s): 101, 102, 103, 104, 105, 106, 107, 108, 109, 111, 115; Within Tract/BNA 5613.00: Within block group 1: Block(s): 106, 107; Tract/BNA(s): 5701.00, 5702.00, 5703.00, 5704.00, 5705.00, 5801.00, 5802.00, 5803.00, 5804.00, 5805.00, 5806.00, 5807.00, 5808.00, 5809.00, 5810.00, 5811.00, 5901.00, 5902.00, 5903.00, 5904.00, 5905.00, 5906.00, 5907.00, 6001.00, 6002.00, 6003.00, 6004.00, 6005.00, 6006.00, 6007.00, 6008.00, 6009.00, 6010.00, 6011.00, 6012.00, 6013.00, 6014.00, 6015.00, 6016.00, 6101.00, 6102.00, 6103.00, 6104.00, 6105.00, 6106.00, 6107.00, 6108.00; Within Tract/BNA 6111.00: Block group(s): 1, 3; Within Tract/BNA 6112.00: Block group(s): 1, 3; Tract/BNA(s): 6113.00, 6114.00, 6115.00, 6201.00, 6202.00, 6203.00, 6204.00, 6301.00, 6302.00, 6303.00, 6304.00, 6305.00; Within Tract/BNA 6307.00: Block group(s): 1; Within block group 2: Block(s): 202, 203, 204, 205, 206, 207; block group(s): 3, 4; Tract/BNA(s): 6308.00, 6309.00, 6501.00; Within Tract/BNA 6502.00: Block group(s): 1, 2, 3, 4, 5; Within block group 6: Block(s): 601, 602, 603, 605, 606; Within Tract/BNA 6503.00: Block group(s): 1, 2; Within block group 3: Block(s): 305, 306, 307, 308, 309, 310; block group(s): 4; Within block group 5: Block(s): 501, 502, 507, 508; Within block group 6: Block(s): 601, 604; Within Tract/BNA 6602.00: Within block group 1: Block(s): 102, 103, 104; Within block group 3: Block(s): 302, 303, 304, 305, 306; block group(s): 4, 5; Tract/BNA(s): 6603.00, 6604.00; Within Tract/BNA 6605.00: Block group(s): 1; Within block group 2: Block(s): 201, 202, 203, 204, 205, 206, 208; Within block group 3: Block(s): 302, 303, 304, 305, 306, 309, 310; block group(s): 4; Within Tract/BNA 6606.00: Within block group 2: Block(s): 203, 206; block group(s): 3, 4, 5; Within Tract/BNA 6608.00: Within block group 2: Block(s): 206; Within block group 3: Block(s): 301, 304, 305, 306; block group(s): 4, 5; Within Tract/BNA 7608.00: Block group(s): 2; Within block group 9: Block(s): 904, 906, 999; The MCD/CCD(s): Evanston; Within the MCD/CCD of Maine: Tract/BNA(s): 8052.01, 8052.02, 8053.01, 8053.02; Within Tract/BNA 8054.01: Block group(s): 1; Within Tract/BNA 8054.02: Block group(s): 1, 2; Within block group 3: Block(s): 301, 302, 303; Within block group 4: Block(s): 401, 402, 415, 416; Within block group 5: Block(s): 501, 502, 508, 509, 510, 511, 513, 514; Within Tract/BNA 8060.01: Block group(s): 1, 2, 3, 4, 5, 6; Within block group 7: Block(s): 701, 702, 708, 709, 710, 711, 712, 707A, 707B; Within Tract/BNA 8060.02: Block group(s): 1, 2; Within block group 3: Block(s): 305, 399, 304A, 301B, 304B, 301C; block group(s): 4, 5, 6, 7, 8; Within Tract/BNA 8060.03: Block group(s): 1, 2, 3, 4, 5, 6; Within Tract/BNA 8060.04: Block group(s): 1, 2, 3; Within block group 4: Block(s): 401, 402, 403, 404, 405, 406, 407, 408, 409, 411, 412, 413, 410A, 410C; Within the MCD/CCD of New Trier: Tract/BNA(s): 8009.00; Within Tract/BNA 8010.00: Block group(s): 3, 4; Within Tract/BNA 8011.00: Within block group 3: Block(s): 317; Within Tract/BNA 8014.00: Block group(s): 2; Within the MCD/CCD of Niles: Tract/BNA(s): 8067.00, 8068.01, 8068.02, 8069.00, 8070.00, 8071.00, 8072.00, 8073.00, 8074.00, 8075.00, 8076.00, 8077.00, 8078.00, 8079.00, 8080.01, 8080.02; Within Tract/BNA 8081.00: Block group(s): 1; Within block group 2: Block(s): 201, 205, 206, 207, 208, 209; block group(s): 3, 4; Tract/BNA(s): 8082.00, 8083.01, 8083.02, 8084.00, 8085.00, 8086.00; Within the MCD/CCD of Norwood Park: Tract/BNA(s): 8105.01; Within Tract/BNA 8105.02: Block group(s): 1, 2; Within block group 4: Block(s): 403, 404, 405, 406, 407, 408, 409, 410, 411; block group(s): 5; Within the MCD/CCD of Oak Park: Within Tract/BNA 8122.00: Block group(s): 3, 4; Within Tract/BNA 8123.00: Block group(s): 1. Representative district No. 3 shall be comprised of the following units of census geography: Within the County of Cook: Within the MCD/CCD of Berwyn: Tract/BNA(s): 8146.00, 8147.00; Within Tract/BNA 8148.00: Block group(s): 1, 2, 3, 4; Within block group 5: Block(s): 501, 502, 503, 504, 505, 506, 507, 508; Tract/BNA(s): 8149.00, 8150.00, 8151.00; Within the MCD/CCD of Bremen: Tract/BNA(s): 8243.00; Within Tract/BNA 8244.00: Block group(s): 1, 2; Tract/BNA(s): 8248.00, 8249.00; Within Tract/BNA 8251.00: Within block group 1: Block(s): 103A; Within Tract/BNA 8255.01: Block group(s): 5, 6; Within block group 8: Block(s): 802, 801A, 819A, 822A, 823A, 824A, 801B, 819B, 823B, 824B, 801C, 823C, 824C, 823D, 824D, 824E; Within Tract/BNA 8255.03: Block group(s): 1, 2; Within block group 4: Block(s): 401, 402, 403, 404, 405, 416, 417, 418, 419, 420, 421, 429, 430, 431, 432, 434, 436, 437, 438, 499, 406A; Tract/BNA(s): 8255.04, 8255.05; Within Tract/BNA 8256.00: Block group(s): 1, 2, 3, 4, 5, 6, 7; Within block group 8: Block(s): 803, 804, 809, 810, 811, 812, 813, 814, 815, 816, 817, 820, 826, 827, 828, 801A, 802A, 806A, 801B, 802B, 806B, 801C, 802C, 806C, 801D, 802D, 806D, 802E, 806E, 802F, 802G; The MCD/CCD(s): Calumet; Within the MCD/CCD of Chicago city: Within Tract/BNA 0803.00: Within block group 1: Block(s): 106, 107; Within block group 2: Block(s): 206, 207, 208, 211; Tract/BNA(s): 0804.00, 0805.00; Within Tract/BNA 0807.00: Block group(s): 1; Tract/BNA(s): 0808.00; Within Tract/BNA 0818.00: Within block group 1: Block(s): 105, 106, 107, 108, 109, 114; Within block group 3: Block(s): 309, 310, 311, 312, 313, 314, 315; block group(s): 4; Tract/BNA(s): 0819.00; Within Tract/BNA 2305.00: Within block group 3: Block(s): 301, 304, 305, 306; Within Tract/BNA 2306.00: Within block group 1: Block(s): 105, 106; block group(s): 2; Within block group 3: Block(s): 301, 302, 303; Within block group 4: Block(s): 403, 404, 405, 406; block group(s): 5; Within block group 6: Block(s): 601, 602, 603, 604, 605, 606, 608, 609; Within Tract/BNA 2307.00: Within block group 2: Block(s): 208; Within block group 3: Block(s): 301, 302, 303, 304, 305, 306; Within Tract/BNA 2310.00: Within block group 1: Block(s): 105, 106, 107, 109; Within block group 2: Block(s): 201, 202, 203, 204, 205, 206, 208, 209, 210, 211; Within Tract/BNA 2311.00: Within block group 1: Block(s): 102, 104, 105, 106, 107, 108, 109, 111; Within Tract/BNA 2312.00: Within block group 1: Block(s): 102, 103, 104, 105, 106, 107; block group(s): 2, 3, 4, 5; Tract/BNA(s): 2313.00, 2314.00, 2315.00, 2316.00; Within Tract/BNA 2317.00: Within block group 1: Block(s): 102, 103, 104, 105, 106, 108, 109, 110, 111, 112; block group(s): 2; Within Tract/BNA 2318.00: Within block group 1: Block(s): 105, 106, 107, 108; Within Tract/BNA 2418.00: Within block group 2: Block(s): 211; Within Tract/BNA 2427.00: Within block group 1: Block(s): 106; Within Tract/BNA 2428.00: Within block group 1: Block(s): 110, 111, 112, 113; Within Tract/BNA 2429.00: Within block group 2: Block(s): 206, 207; Within block group 3: Block(s): 301, 302, 304; Within Tract/BNA 2430.00: Within block group 2: Block(s): 203, 204, 205; Within Tract/BNA 2431.00: Within block group 3: Block(s): 306, 307; Tract/BNA(s): 2436.00; Within Tract/BNA 2501.00: Within block group 1: Block(s): 102, 103, 104, 105, 107, 108; Tract/BNA(s): 2502.00, 2503.00, 2504.00, 2506.00, 2507.00, 2508.00, 2509.00, 2510.00, 2511.00, 2512.00, 2513.00, 2514.00, 2515.00, 2516.00, 2517.00, 2518.00, 2519.00, 2520.00, 2521.00, 2522.00, 2523.00, 2524.00, 2601.00, 2602.00, 2603.00, 2604.00, 2605.00, 2606.00, 2607.00, 2608.00, 2609.00, 2610.00, 2701.00, 2702.00, 2703.00, 2704.00, 2705.00, 2706.00, 2707.00, 2708.00, 2709.00, 2710.00, 2711.00, 2712.00, 2713.00, 2714.00, 2715.00, 2716.00, 2717.00, 2718.00, 2719.00, 2801.00, 2802.00, 2803.00, 2804.00, 2805.00, 2806.00, 2807.00, 2808.00, 2809.00, 2810.00, 2811.00, 2812.00, 2813.00, 2814.00, 2815.00, 2816.00, 2817.00, 2818.00, 2819.00, 2821.00, 2822.00, 2823.00, 2824.00, 2825.00; Within Tract/BNA 2826.00: Within block group 1: Block(s): 101, 102, 103, 104, 105, 106, 107, 108; Within Tract/BNA 2827.00: Block group(s): 1, 2; Within block group 3: Block(s): 301, 304, 305, 309; Within Tract/BNA 2829.00: Block group(s): 1, 2, 3; Within Tract/BNA 2830.00: Block group(s): 1; Tract/BNA(s): 2831.00, 2832.00, 2833.00, 2838.00; Within Tract/BNA 2839.00: Block group(s): 1, 2, 4; Tract/BNA(s): 2840.00, 2841.00; Within Tract/BNA 2843.00: Within block group 1: Block(s): 102; Tract/BNA(s): 2901.00, 2902.00, 2903.00, 2904.00, 2905.00, 2906.00, 2907.00, 2908.00, 2909.00, 2910.00, 2911.00, 2912.00, 2913.00, 2914.00, 2915.00, 2917.00, 2918.00, 2919.00, 2920.00, 2921.00, 2922.00, 2923.00, 2924.00, 2925.00, 2926.00, 2927.00; Within Tract/BNA 3002.00: Within block group 1: Block(s): 101; Within Tract/BNA 3003.00: Within block group 1: Block(s): 101, 102, 105; Within Tract/BNA 3004.00: Within block group 1: Block(s): 101, 104, 105, 106, 107; Within Tract/BNA 3005.00: Within block group 1: Block(s): 101, 102; Within Tract/BNA 3006.00: Within block group 1: Block(s): 101, 102, 103, 104; Within Tract/BNA 3007.00: Within block group 1: Block(s): 104, 105; Within Tract/BNA 3202.00: Within block group 3: Block(s): 302, 303, 310, 311, 312, 313, 314, 315, 319, 320, 321; Tract/BNA(s): 3301.00; Within Tract/BNA 3302.00: Block group(s): 4; Tract/BNA(s): 3303.00, 3304.00, 3305.00; Within Tract/BNA 3406.00: Block group(s): 1; Tract/BNA(s): 3501.00, 3502.00, 3503.00, 3504.00, 3505.00, 3506.00, 3507.00, 3508.00, 3509.00, 3510.00, 3511.00, 3512.00, 3513.00, 3514.00, 3515.00, 3601.00, 3602.00, 3603.00, 3604.00, 3605.00, 3701.00, 3702.00, 3703.00, 3704.00, 3801.00, 3802.00, 3803.00, 3804.00, 3805.00, 3806.00, 3807.00, 3808.00, 3809.00, 3810.00, 3811.00, 3812.00, 3813.00, 3814.00, 3815.00, 3816.00, 3817.00, 3818.00, 3819.00, 3820.00, 3901.00, 3902.00, 3903.00, 3904.00, 3905.00, 3906.00, 3907.00, 4001.00, 4002.00, 4003.00, 4004.00, 4005.00, 4006.00, 4007.00, 4008.00, 4101.00, 4102.00, 4103.00, 4104.00, 4105.00, 4106.00, 4107.00, 4108.00, 4109.00, 4110.00, 4111.00, 4112.00, 4113.00, 4114.00, 4201.00, 4202.00, 4203.00, 4204.00, 4205.00, 4206.00, 4207.00, 4208.00, 4209.00, 4210.00, 4211.00, 4212.00, 4301.00, 4302.00, 4303.00, 4304.00, 4305.00, 4306.00, 4307.00, 4308.00, 4309.00, 4310.00, 4311.00, 4312.00, 4313.00, 4314.00, 4401.00, 4402.00, 4403.00, 4404.00, 4405.00, 4406.00, 4407.00, 4408.00, 4409.00, 4501.00, 4502.00, 4503.00, 4601.00, 4602.00, 4603.00, 4604.00, 4605.00, 4606.00, 4607.00, 4608.00, 4609.00, 4610.00, 4701.00, 4801.00, 4802.00, 4803.00, 4804.00, 4805.00, 4901.00, 4902.00, 4903.00, 4904.00, 4905.00, 4906.00, 4907.00, 4908.00, 4909.00, 4910.00, 4911.00, 4912.00, 4913.00, 4914.00, 5001.00, 5002.00, 5003.00, 5101.00, 5102.00, 5103.00, 5104.00, 5105.00, 5201.00, 5202.00, 5203.00, 5204.00, 5205.00, 5206.00, 5301.00, 5302.00, 5303.00, 5304.00, 5305.00, 5306.00, 5401.00, 5501.00, 5502.00, 5602.00, 5603.00; Within Tract/BNA 5605.00: Within block group 1: Block(s): 110, 113, 114; Tract/BNA(s): 5606.00, 5607.00, 5608.00, 5609.00, 5610.00, 5611.00, 5612.00; Within Tract/BNA 5613.00: Within block group 1: Block(s): 108, 109; Tract/BNA(s): 6109.00, 6110.00; Within Tract/BNA 6111.00: Block group(s): 2; Within Tract/BNA 6112.00: Block group(s): 2; Tract/BNA(s): 6116.00, 6117.00, 6118.00, 6119.00, 6120.00, 6121.00, 6122.00, 6306.00; Within Tract/BNA 6307.00: Within block group 2: Block(s): 201; Tract/BNA(s): 6401.00, 6402.00, 6403.00, 6404.00, 6405.00, 6406.00, 6407.00, 6408.00; Within Tract/BNA 6502.00: Within block group 6: Block(s): 604; Within Tract/BNA 6503.00: Within block group 3: Block(s): 301, 302, 303, 304, 311; Within block group 5: Block(s): 503, 504, 505, 506; Within block group 6: Block(s): 602, 603, 605, 606, 607; block group(s): 7, 8; Tract/BNA(s): 6504.00, 6505.00, 6601.00; Within Tract/BNA 6602.00: Within block group 1: Block(s): 101, 105, 106; block group(s): 2; Within block group 3: Block(s): 301; Within Tract/BNA 6605.00: Within block group 2: Block(s): 207; Within block group 3: Block(s): 301, 307, 308; Within Tract/BNA 6606.00: Block group(s): 1; Within block group 2: Block(s): 201, 202, 204, 205; Tract/BNA(s): 6607.00; Within Tract/BNA 6608.00: Block group(s): 1; Within block group 2: Block(s): 201, 202, 203, 204, 205; Within block group 3: Block(s): 302, 303; Tract/BNA(s): 6609.00, 6610.00, 6611.00, 6701.00, 6702.00, 6703.00, 6704.00, 6705.00, 6706.00, 6707.00, 6708.00, 6709.00, 6710.00, 6711.00, 6712.00, 6713.00, 6714.00, 6715.00, 6716.00, 6717.00, 6718.00, 6719.00, 6720.00, 6801.00, 6802.00, 6803.00, 6804.00, 6805.00, 6806.00, 6807.00, 6808.00, 6809.00, 6810.00, 6811.00, 6812.00, 6813.00, 6814.00, 6901.00, 6902.00, 6903.00, 6904.00, 6905.00, 6906.00, 6907.00, 6908.00, 6909.00, 6910.00, 6911.00, 6912.00, 6913.00, 6914.00, 6915.00, 7001.00, 7002.00, 7003.00, 7004.00, 7005.00, 7101.00, 7102.00, 7103.00, 7104.00, 7105.00, 7106.00, 7107.00, 7108.00, 7109.00, 7110.00, 7111.00, 7112.00, 7113.00, 7114.00, 7115.00; Within Tract/BNA 7201.00: Within block group 3: Block(s): 304, 305, 306, 307, 308, 309, 316, 317, 318; Within Tract/BNA 7202.00: Block group(s): 1, 2; Within block group 3: Block(s): 301, 302, 303, 304, 305, 306; Within block group 4: Block(s): 403, 404, 405, 410, 411; Within block group 5: Block(s): 501, 502, 509; Within Tract/BNA 7205.00: Within block group 2: Block(s): 202, 203, 206, 209, 210; Within block group 3: Block(s): 301, 302; Within Tract/BNA 7206.00: Within block group 2: Block(s): 208, 209, 210, 211, 212, 213, 214; Within Tract/BNA 7207.00: Block group(s): 1, 2, 3; Within block group 4: Block(s): 401, 402, 403, 404, 406, 407, 408, 409; Tract/BNA(s): 7301.00, 7302.00, 7303.00, 7304.00, 7305.00, 7306.00, 7307.00, 7501.00, 7502.00, 7503.00; Within Tract/BNA 7504.00: Block group(s): 1; Tract/BNA(s): 7505.00, 7506.00, 8209.02; Within the MCD/CCD of Cicero: Within Tract/BNA 8133.00: Block group(s): 1; Within block group 2: Block(s): 201, 202, 203, 204, 205, 208; Within block group 3: Block(s): 304; Within Tract/BNA 8137.00: Within block group 1: Block(s): 101; Within Tract/BNA 8138.00: Block group(s): 1, 2; Within Tract/BNA 8142.00: Block group(s): 1, 2; Within the MCD/CCD of Lyons: Within Tract/BNA 8191.00: Block group(s): 1, 2, 3; Within Tract/BNA 8192.00: Block group(s): 1; Within Tract/BNA 8201.03: Within block group 2: Block(s): 201, 204, 205, 206, 207, 208, 209; Within Tract/BNA 8201.04: Block group(s): 1; Within Tract/BNA 8202.02: Within block group 1: Block(s): 101, 103, 104, 105, 106, 107, 108, 109, 111, 112, 119, 120, 121, 122, 123, 124, 125, 133, 134, 135, 136, 137, 102A, 110A, 117A, 126A, 127A, 128A, 129A, 130A, 131A, 132A, 199A, 102B, 110B, 117B, 126B, 127B, 128B, 129B, 130B, 131B, 132B, 199B, 102C, 126C, 128C, 199C, 199D, 199E, 199F; block group(s): 2, 3; Within block group 4: Block(s): 401, 402, 403, 404, 405, 406, 407, 408, 420; Tract/BNA(s): 8203.00, 8204.00, 8205.01, 8205.02, 8206.01; Within Tract/BNA 8206.02: Block group(s): 1, 2, 3; Within block group 4: Block(s): 401, 402A; Within the MCD/CCD of Oak Park: Tract/BNA(s): 8121.00; Within Tract/BNA 8122.00: Block group(s): 1, 2; Within Tract/BNA 8123.00: Block group(s): 2, 3, 4, 5; Tract/BNA(s): 8124.00, 8125.00, 8126.00, 8127.00, 8128.00, 8129.00, 8130.00, 8131.00, 8132.00; Within the MCD/CCD of Proviso: Tract/BNA(s): 8159.00, 8160.00, 8161.00; Within Tract/BNA 8162.00: Within block group 1: Block(s): 105, 106, 107, 108, 109, 110, 111, 103A, 103B; block group(s): 2, 3, 4, 5; Tract/BNA(s): 8163.00, 8164.01, 8164.02, 8165.00, 8166.00; Within Tract/BNA 8167.00: Block group(s): 1; Tract/BNA(s): 8169.00, 8170.00, 8171.01, 8171.02, 8172.00, 8173.00, 8174.00, 8175.00, 8176.00, 8177.00, 8178.00, 8179.00; Within Tract/BNA 8180.00: Block group(s): 1; Within block group 2: Block(s): 201, 202, 203, 204, 205, 206, 207, 208, 209, 211, 212, 213, 214, 215, 216, 217, 218; Within Tract/BNA 8183.00: Block group(s): 1; Within the MCD/CCD of Rich: Within Tract/BNA 8299.01: Block group(s): 1, 2, 3, 4; Within block group 5: Block(s): 523, 524; Within Tract/BNA 8299.02: Within block group 2: Block(s): 201B; The MCD/CCD(s): Stickney; Within the MCD/CCD of Thornton: Tract/BNA(s): 5502.00, 8257.00, 8258.01, 8258.02, 8258.03, 8259.00, 8260.00, 8261.00, 8262.01, 8262.02; Within Tract/BNA 8263.01: Block group(s): 5; Tract/BNA(s): 8263.03, 8263.04, 8264.01, 8264.02, 8265.00, 8266.00, 8267.00, 8268.00, 8269.01, 8269.02, 8270.00, 8271.00, 8272.00, 8273.00, 8274.00; Within Tract/BNA 8275.00: Block group(s): 2; Within block group 3: Block(s): 301, 307, 308, 310, 311, 312, 313, 314, 315, 316, 317, 318, 320, 303A, 303C; block group(s): 4, 5; Tract/BNA(s): 8276.00, 8277.00; Within Tract/BNA 8279.02: Block group(s): 2; Within Tract/BNA 8283.00: Within block group 6: Block(s): 604A; Within Tract/BNA 8284.02: Block group(s): 1; Within the MCD/CCD of Worth: Tract/BNA(s): 8220.00; Within Tract/BNA 8221.01: Block group(s): 1, 2; Tract/BNA(s): 8222.00, 8223.01; Within Tract/BNA 8223.02: Block group(s): 1; Within Tract/BNA 8224.00: Block group(s): 1, 2; Tract/BNA(s): 8229.00; Within Tract/BNA 8236.03: Block group(s): 1, 2; Within block group 3: Block(s): 302, 303, 304, 305, 306, 307, 308, 309, 311, 314, 331, 332A, 301B, 332B, 334B, 332C.
(Source: P.A. 89-563, eff. 7-26-96.)

(10 ILCS 105/15)
Sec. 15. Applicability. This Act does not apply to the election of members of the board of review in Cook County in 2002 or any election thereafter.
(Source: P.A. 92-462, eff. 8-22-01.)

(10 ILCS 105/99)
Sec. 99. This Act is effective upon becoming law.
(Source: P.A. 89-563, eff. 7-26-96.)



10 ILCS 106/ - Cook County Board of Review Districts Act of 2001.

(10 ILCS 106/1)
Sec. 1. Short title. This Act may be cited as the Cook County Board of Review Districts Act of 2001.
(Source: P.A. 92-462, eff. 8-22-01.)

(10 ILCS 106/5)
Sec. 5. Applicability. This Act applies to the election of members of the board of review in Cook County beginning with members elected in 2002.
(Source: P.A. 92-462, eff. 8-22-01.)

(10 ILCS 106/10)
Sec. 10. Districts created. Cook County is divided into 3 board of review districts as follows:

District No. 1 shall be comprised of the following units of census geography: Within the County of Cook: MCD/CCD of: Barrington; Within the MCD/CCD of Berwyn: Within Tract/BNA 815200: Within block group 3: Block(s): 3012, 3014, 3015, 3016, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029; Within block group 4: Block(s): 4013; Within Tract/BNA 815400: Block groups: 1, 2, 3; Within block group 4: Block(s): 4010; Tract/BNA(s): 815500; Within the MCD/CCD of Bloom: Tract/BNA(s): 828503, 828504, 828505, 828506, 828601, 828602; Within Tract/BNA 828701: Block groups: 1, 2; Within block group 3: Block(s): 3004, 3005, 3006, 3007, 3008, 3009; Within block group 4: Block(s): 4007, 4008, 4009, 4010, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4027, 4028, 4029, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047; Within Tract/BNA 828702: Within block group 3: Block(s): 3072, 3073; Tract/BNA(s): 828801, 828802, 828900; Within Tract/BNA 829000: Within block group 1: Block(s): 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1026, 1027, 1028, 1029; Within block group 2: Block(s): 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018; Within Tract/BNA 829100: Within block group 1: Block(s): 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055; Within block group 2: Block(s): 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056; Tract/BNA(s): 829200, 829301, 829302, 829401, 829402, 829500, 829600; Within Tract/BNA 829700: Within block group 2: Block(s): 2020, 2021, 2022, 2024, 2025, 2026, 2027, 2028; Within block group 4: Block(s): 4024, 4025, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062, 4063, 4064, 4065, 4066, 4067, 4068, 4069, 4070, 4071, 4072, 4073, 4074, 4075, 4076, 4077, 4078, 4079, 4080, 4081, 4082, 4083, 4084, 4085, 4086, 4087, 4088, 4089, 4090, 4091, 4092, 4093, 4094, 4095, 4096, 4097, 4098, 4099, 4100, 4101, 4102, 4103, 4104, 4105, 4106, 4107, 4108, 4109, 4110, 4111, 4112, 4113, 4114; Within the MCD/CCD of Bremen: Within Tract/BNA 824400: Block groups: 2; Tract/BNA(s): 824503, 824505, 824506, 824507, 824601, 824602, 824701, 824702; Within Tract/BNA 824800: Block groups: 4; Within Tract/BNA 824900: Block groups: 1, 2; Tract/BNA(s): 825000, 825200, 825301, 825302, 825400; Within Tract/BNA 825503: Block groups: 3, 4; Tract/BNA(s): 829901; Within the MCD/CCD of Chicago: Within Tract/BNA 090100: Within block group 3: Block(s): 3007; Within Tract/BNA 090200: Within block group 2: Block(s): 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012; Block group(s): 3; Within block group 4: Block(s): 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018; Tract/BNA(s): 090300; Within Tract/BNA 100200: Within block group 2: Block(s): 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010; Block group(s): 3, 4, 5, 6; Within block group 7: Block(s): 7006, 7007, 7008, 7009, 7010; Tract/BNA(s): 100300, 100400, 100500, 100600; Within Tract/BNA 100700: Block groups: 1, 2; Within block group 3: Block(s): 3000, 3001, 3002; Within block group 4: Block(s): 4000, 4001, 4002; Within block group 5: Block(s): 5000, 5001, 5002, 5003, 5004; Within Tract/BNA 110300: Within block group 5: Block(s): 5011; Within Tract/BNA 720300: Within block group 1: Block(s): 1004, 1005, 1006, 1007; Within block group 2: Block(s): 2001, 2002, 2003, 2004; Within block group 3: Block(s): 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010; Block group(s): 4; Within block group 5: Block(s): 5002, 5003, 5008, 5009; Tract/BNA(s): 720400; Within Tract/BNA 720500: Block groups: 1; Within block group 2: Block(s): 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008; Within block group 3: Block(s): 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009; Within Tract/BNA 740100: Block groups: 1; Within block group 2: Block(s): 2000, 2001, 2002, 2003, 2007; Within Tract/BNA 740200: Block groups: 1; Within block group 2: Block(s): 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2008, 2009, 2010; Block group(s): 3, 4, 5, 6; Within Tract/BNA 740300: Within block group 1: Block(s): 1001, 1002, 1003, 1004, 1005, 1006, 1007; Block group(s): 2, 3, 4, 5, 6; Within Tract/BNA 740400: Within block group 1: Block(s): 1001, 1002, 1003, 1004, 1005; Block group(s): 2, 3, 4, 5; Within Tract/BNA 750400: Block groups: 2; Within block group 3: Block(s): 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013; Within Tract/BNA 760800: Block groups: 1; Tract/BNA(s): 760900, 770500, 770600, 770700, 770800, 770900, 810400, 811600; Within the MCD/CCD of Cicero: Tract/BNA(s): 813300, 813700, 813800; Within Tract/BNA 814100: Block groups: 3; Tract/BNA(s): 814200, 814300, 814400, 814500; MCD/CCD(s): Elk Grove; Within the MCD/CCD of Evanston: Within Tract/BNA 808800: Within block group 1: Block(s): 1000, 1001, 1012, 1013; Within block group 2: Block(s): 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2027; Within Tract/BNA 808900: Block groups: 1, 2; Within block group 3: Block(s): 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022; Within Tract/BNA 809000: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1004, 1005, 1006; Within block group 2: Block(s): 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2014; Block group(s): 3; Within block group 4: Block(s): 4015, 4016; Within Tract/BNA 809100: Within block group 1: Block(s): 1001, 1002, 1003; Within block group 2: Block(s): 2006, 2007, 2008, 2009; Within block group 3: Block(s): 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3012, 3013, 3014, 3015, 3016; MCD/CCD(s): Hanover, Lemont; Within the MCD/CCD of Leyden: Tract/BNA(s): 760900, 770700; Within Tract/BNA 770800: Within block group 1: Block(s): 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1041, 1043; Block group(s): 2; Within Tract/BNA 770900: Within block group 6: Block(s): 6006, 6009, 6021; Tract/BNA(s): 805702, 810701, 810702, 810800, 810900, 811000, 811100, 811200, 811301, 811302, 811401, 811402, 811500, 811600, 811701, 811702, 811800; Within the MCD/CCD of Lyons: Tract/BNA(s): 819100, 819200, 819300, 819400, 819500, 819600, 819700, 819801, 819802, 819900, 820000, 820101, 820103, 820104, 820201; Within Tract/BNA 820202: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1139, 1140, 1141, 1142, 1143, 1144, 1146, 1147, 1148, 1149, 1150, 1974, 1975, 1976, 1977, 1978, 1979, 1986, 1987, 1988, 1989, 1990, 1991, 1999; Block group(s): 2, 3; Within Tract/BNA 820300: Within block group 1: Block(s): 1000, 1001, 1999; Within Tract/BNA 820501: Within block group 6: Block(s): 6016; Within Tract/BNA 820601: Within block group 2: Block(s): 2010, 2049, 2050, 2051, 2052, 2053, 2055, 2056, 2065, 2067, 2068, 2069, 2070, 2071, 2072, 2996, 2997, 2998; Within Tract/BNA 820602: Within block group 1: Block(s): 1015, 1016, 1017, 1018, 1019, 1023, 1026, 1027, 1028, 1029, 1030, 1031; Block group(s): 2; Within the MCD/CCD of Maine: Tract/BNA(s): 090100, 090300, 760900, 770600, 770700, 805201, 805202; Within Tract/BNA 805301: Within block group 2: Block(s): 2007; Within block group 3: Block(s): 3001, 3002, 3003, 3004; Within block group 4: Block(s): 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014; Within Tract/BNA 805302: Within block group 4: Block(s): 4012, 4013; Tract/BNA(s): 805401, 805402, 805501, 805502, 805600, 805701, 805801, 805802, 805901, 805902, 806001, 806002, 806003; Within Tract/BNA 806004: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1004, 1005, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021; Block group(s): 2, 3; Tract/BNA(s): 806101, 806102, 806200, 806300, 806400, 806501, 806502, 806600; Within the MCD/CCD of New Trier: Tract/BNA(s): 800100, 800200, 800300, 800400, 800500, 800600, 800700, 800800; Within Tract/BNA 800900: Block groups: 1; Within block group 2: Block(s): 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009; Block group(s): 3, 4; Tract/BNA(s): 801000, 801100, 801200, 801300, 801400; Within the MCD/CCD of Niles: Within Tract/BNA 808600: Within block group 1: Block(s): 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029; Block group(s): 2; MCD/CCD(s): Northfield; Within the MCD/CCD of Norwood Park: Tract/BNA(s): 100500, 810400; MCD/CCD(s): Orland, Palatine, Palos; Within the MCD/CCD of Proviso: Within Tract/BNA 816200: Within block group 1: Block(s): 1000, 1001, 1002, 1004, 1010; Within Tract/BNA 816700: Block groups: 2, 3; Tract/BNA(s): 816800; Within Tract/BNA 816900: Within block group 4: Block(s): 4007, 4008, 4009, 4010, 4013, 4014, 4015, 4016, 4021, 4022; Within Tract/BNA 817400: Within block group 1: Block(s): 1000, 1001, 1002; Within Tract/BNA 818000: Within block group 1: Block(s): 1041, 1042, 1043, 1044, 1045; Block group(s): 2, 3; Tract/BNA(s): 818100, 818200; Within Tract/BNA 818300: Block groups: 2; Within block group 3: Block(s): 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3018, 3019, 3020, 3021, 3022; Block group(s): 4, 5; Tract/BNA(s): 818401, 818402, 818500, 818600, 818700, 818800, 818900, 819000; Within the MCD/CCD of Rich: Tract/BNA(s): 829800; Within Tract/BNA 829901: Within block group 2: Block(s): 2000; Within block group 5: Block(s): 5006, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5035, 5036, 5037, 5038, 5039, 5040, 5041, 5042, 5043, 5044, 5045, 5047, 5048, 5049, 5050, 5051, 5052, 5053, 5054, 5055, 5056, 5057, 5058, 5059, 5060, 5061, 5062, 5063, 5064, 5065; Within Tract/BNA 829902: Within block group 1: Block(s): 1016, 1017, 1018, 1019; Within block group 2: Block(s): 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026; Within block group 3: Block(s): 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044; Within block group 4: Block(s): 4016, 4017, 4019, 4021; Tract/BNA(s): 830001, 830002, 830003, 830004, 830005, 830006, 830100, 830201, 830202, 830300, 830400; MCD/CCD(s): River Forest, Riverside, Schaumburg; Within the MCD/CCD of Thornton: Within Tract/BNA 827902: Within block group 1: Block(s): 1006, 1007; Within block group 3: Block(s): 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3008, 3009, 3010, 3011, 3012; Within block group 4: Block(s): 4008; Within Tract/BNA 828000: Block groups: 1, 2; Within block group 3: Block(s): 3027; Block group(s): 4; Tract/BNA(s): 828100; Within Tract/BNA 828201: Within block group 1: Block(s): 1005, 1006, 1007, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1069, 1070, 1071, 1072, 1073, 1074, 1075; Block group(s): 2, 3; Tract/BNA(s): 828202; Within Tract/BNA 828401: Within block group 1: Block(s): 1011, 1012, 1013, 1014, 1015, 1016, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032; Within block group 2: Block(s): 2006, 2007, 2008, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030; Block group(s): 3, 4; MCD/CCD(s): Wheeling; Within the MCD/CCD of Worth: Tract/BNA(s): 740400, 821600, 821700, 821800, 821900; Within Tract/BNA 822101: Within block group 2: Block(s): 2000, 2001, 2002, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019; Block group(s): 3, 4; Tract/BNA(s): 822102; Within Tract/BNA 822200: Block groups: 2, 3; Within Tract/BNA 822301: Block groups: 2; Tract/BNA(s): 822302; Within Tract/BNA 822400: Within block group 2: Block(s): 2014; Block group(s): 3, 4; Tract/BNA(s): 822500, 822601, 822602, 822701, 822702, 822801, 822802, 823001, 823002, 823101, 823102, 823200, 823302, 823303; Within Tract/BNA 823304: Within block group 1: Block(s): 1004, 1005, 1006, 1007, 1008, 1009, 1010; Block group(s): 2, 3, 4, 5, 6, 7; Tract/BNA(s): 823400, 823500, 823602; Within Tract/BNA 823603: Within block group 2: Block(s): 2993; Tract/BNA(s): 823604, 823605.

District No. 2 shall be comprised of the following units of census geography: Within the County of Cook: Within the MCD/CCD of Undefined: Within Tract/BNA 000000: Within block group 0: Block(s): 0986, 0987, 0988, 0989; Within the MCD/CCD of Chicago: Tract/BNA(s): 010100, 010200, 010300, 010400, 010500, 010600, 010700, 010800, 010900, 020100, 020200, 020300, 020400, 020500, 020600, 020700, 020800, 020900, 030100, 030200, 030300, 030400, 030500, 030600, 030700, 030800, 030900, 031000, 031100, 031200, 031300, 031400, 031500, 031600, 031700, 031800, 031900, 032000, 032100, 040100, 040200, 040300, 040400, 040500, 040600, 040700, 040800, 040900, 041000, 050100, 050200, 050300, 050400, 050500, 050600, 050700, 050800, 050900, 051000, 051100, 051200, 051300, 051400, 051500, 060100, 060200, 060300, 060400, 060500, 060600, 060700, 060800, 060900, 061000, 061100, 061200, 061300, 061400, 061500, 061600, 061700, 061800, 061900, 062000, 062100, 062200, 062300, 062400, 062500, 062600, 062700, 062800, 062900, 063000, 063100, 063200, 063300, 063400, 070100, 070200, 070300, 070400, 070500, 070600, 070700, 070800, 070900, 071000, 071100, 071200, 071300, 071400, 071500, 071600, 071700, 071800, 071900, 072000, 080100, 080200; Within Tract/BNA 080300: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1004; Within block group 2: Block(s): 2000, 2001, 2002, 2006, 2009, 2010; Tract/BNA(s): 080600; Within Tract/BNA 080700: Block groups: 2; Within Tract/BNA 080900: Within block group 1: Block(s): 1000, 1001, 1006, 1007, 1008; Within block group 2: Block(s): 2000, 2001, 2003, 2004, 2005, 2006, 2007, 2008; Tract/BNA(s): 081000, 081100, 081200, 081300, 081400, 081500, 081600, 081700; Within Tract/BNA 081800: Within block group 1: Block(s): 1000, 1001, 1002, 1006, 1007, 1008, 1009, 1010, 1011, 1013, 1014, 1015, 1016; Block group(s): 2; Within block group 3: Block(s): 3000, 3001, 3003, 3004, 3008, 3009, 3010, 3012; Within block group 4: Block(s): 4000, 4001, 4002, 4003, 4006, 4007, 4008, 4009, 4010, 4012, 4013; Within Tract/BNA 081900: Within block group 1: Block(s): 1011, 1012; Within Tract/BNA 090100: Block groups: 1, 2; Within block group 3: Block(s): 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3009, 3010, 3011; Block group(s): 4; Within Tract/BNA 090200: Block groups: 1; Within block group 2: Block(s): 2000, 2001, 2002, 2003; Within block group 4: Block(s): 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010; Block group(s): 5; Tract/BNA(s): 100100; Within Tract/BNA 100200: Block groups: 1; Within block group 2: Block(s): 2000, 2001, 2002; Within block group 7: Block(s): 7000, 7001, 7002, 7003, 7004, 7005; Within Tract/BNA 100700: Within block group 3: Block(s): 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012; Within block group 4: Block(s): 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011; Within block group 5: Block(s): 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017; Tract/BNA(s): 110100, 110200; Within Tract/BNA 110300: Block groups: 1, 2, 3, 4; Within block group 5: Block(s): 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010; Tract/BNA(s): 110400, 110500, 120100, 120200, 120300, 120400, 130100, 130200, 130300, 130400, 130500, 140100, 140200, 140300, 140400, 140500, 140600, 140700, 140800, 150100, 150200, 150300, 150400, 150500, 150600, 150700, 150800, 150900, 151000, 151100, 151200, 160100, 160200, 160300, 160400, 160500, 160600, 160700, 160800, 160900, 161000, 161100, 161200, 161300, 170100, 170200, 170300, 170400, 170500, 170600, 170700, 170800, 170900, 171000, 171100, 180100, 180200, 180300, 190100, 190200, 190300, 190400, 190500; Within Tract/BNA 190600: Within block group 1: Block(s): 1000, 1001, 1002, 1003; Within block group 2: Block(s): 2000, 2001, 2002, 2003; Within block group 3: Block(s): 3000, 3001, 3002, 3003; Within block group 4: Block(s): 4000, 4001, 4002, 4003; Within block group 5: Block(s): 5000, 5001, 5002, 5003; Block group(s): 6, 7; Tract/BNA(s): 190700, 190800, 190900, 191000; Within Tract/BNA 191100: Block groups: 1, 2; Within block group 3: Block(s): 3000, 3001, 3002, 3003, 3004; Block group(s): 4, 5; Within block group 6: Block(s): 6000, 6001, 6002, 6003; Within Tract/BNA 191200: Block groups: 1; Within block group 2: Block(s): 2000, 2002, 2003, 2004; Tract/BNA(s): 191400, 200100, 200200, 200300, 200400, 200500, 200600, 210100, 210200, 210300, 210400, 210500, 210600, 210700, 210800, 210900, 220100, 220200, 220300, 220400, 220500, 220600, 220700, 220800, 220900, 221000, 221100, 221200, 221300, 221400, 221500, 221600, 221700, 221800, 221900, 222000, 222100, 222200, 222300, 222400, 222500, 222600, 222700, 222800, 222900, 230100, 230200, 230300, 230400; Within Tract/BNA 230500: Block groups: 1, 2; Within block group 3: Block(s): 3000, 3001, 3002, 3003, 3004; Within Tract/BNA 230600: Within block group 1: Block(s): 1000, 1001, 1002, 1003; Within block group 3: Block(s): 3000, 3001, 3002, 3003, 3004; Block group(s): 4; Within block group 5: Block(s): 5000; Within block group 6: Block(s): 6000; Within Tract/BNA 230700: Block groups: 1; Within block group 2: Block(s): 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007; Within block group 3: Block(s): 3000, 3001, 3002; Block group(s): 4; Tract/BNA(s): 230800, 230900; Within Tract/BNA 231000: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1010, 1011; Within block group 2: Block(s): 2000, 2002, 2003, 2004; Within Tract/BNA 231100: Within block group 1: Block(s): 1000; Within Tract/BNA 231200: Within block group 1: Block(s): 1000; Within Tract/BNA 231700: Within block group 1: Block(s): 1002; Tract/BNA(s): 231800, 240100, 240200, 240300, 240400, 240500, 240600, 240700, 240800, 240900, 241000, 241100, 241200, 241300, 241400, 241500, 241600, 241700; Within Tract/BNA 241800: Block groups: 1; Within block group 2: Block(s): 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021; Tract/BNA(s): 241900, 242000, 242100, 242200, 242300, 242400, 242500, 242600, 242700; Within Tract/BNA 242800: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1016; Block group(s): 2; Within Tract/BNA 242900: Block groups: 1; Within block group 2: Block(s): 2000, 2001, 2002; Within block group 3: Block(s): 3000, 3001, 3003; Within Tract/BNA 243000: Block groups: 1; Within block group 2: Block(s): 2000, 2001; Block group(s): 3; Within Tract/BNA 243100: Block groups: 1, 2; Within block group 3: Block(s): 3000, 3001; Within Tract/BNA 243200: Block groups: 1, 2; Within block group 3: Block(s): 3000, 3006, 3007; Block group(s): 4; Tract/BNA(s): 243300, 243400; Within Tract/BNA 243500: Within block group 2: Block(s): 2009, 2010, 2011, 2012, 2013, 2014; Within block group 3: Block(s): 3000, 3001, 3002, 3003, 3004, 3005, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014; Within block group 4: Block(s): 4002, 4004, 4005, 4006, 4007, 4008, 4009, 4011, 4012, 4013, 4014, 4015, 4016; Within Tract/BNA 250100: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1004, 1005; Tract/BNA(s): 250500, 282000; Within Tract/BNA 282600: Within block group 1: Block(s): 1013, 1015, 1016, 1017; Tract/BNA(s): 282800; Within Tract/BNA 282900: Block groups: 4; Within Tract/BNA 283000: Within block group 1: Block(s): 1006, 1007; Within block group 2: Block(s): 2001, 2002, 2003, 2004, 2005, 2006, 2007; Tract/BNA(s): 283400, 283500, 283600, 283700; Within Tract/BNA 283800: Within block group 2: Block(s): 2002, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013; Within Tract/BNA 283900: Within block group 2: Block(s): 2001, 2002, 2003, 2004, 2005, 2006; Block group(s): 3; Tract/BNA(s): 284200; Within Tract/BNA 291400: Within block group 1: Block(s): 1009, 1010, 1011; Tract/BNA(s): 291600; Within Tract/BNA 291700: Within block group 1: Block(s): 1000, 1001, 1010; Tract/BNA(s): 300100, 300200; Within Tract/BNA 300300: Within block group 1: Block(s): 1000, 1006, 1007; Tract/BNA(s): 300700, 300800, 300900, 301000, 301100, 301200, 301300, 301400, 301500, 301600; Within Tract/BNA 301700: Block groups: 1, 2, 3; Within Tract/BNA 302000: Block groups: 1, 3; Tract/BNA(s): 310100, 310200, 310300, 310400, 310500, 310600, 310700, 310800, 310900, 311000, 311100, 311200, 311300, 311400, 311500, 320100; Within Tract/BNA 320200: Block groups: 1, 2; Within block group 3: Block(s): 3000, 3003, 3004, 3005, 3006, 3007, 3012, 3013, 3017, 3018; Within Tract/BNA 320300: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1004, 1008, 1009, 1010; Within Tract/BNA 320400: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013; Block group(s): 2; Within Tract/BNA 320500: Block groups: 1, 2, 3; Within block group 4: Block(s): 4000, 4005, 4006, 4007, 4012, 4018, 4019, 4020, 4023; Tract/BNA(s): 320600; Within Tract/BNA 330100: Block groups: 1; Within block group 2: Block(s): 2004, 2005; Within block group 3: Block(s): 3006, 3007, 3008, 3009, 3010, 3011; Within Tract/BNA 330200: Block groups: 1, 2, 3; Within block group 4: Block(s): 4000, 4001, 4002, 4003; Within Tract/BNA 340100: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1029, 1030; Within Tract/BNA 340200: Within block group 1: Block(s): 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1024, 1025, 1026, 1027, 1028; Block group(s): 2; Within block group 3: Block(s): 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024; Block group(s): 4; Tract/BNA(s): 340300, 340400, 340500; Within Tract/BNA 340600: Within block group 1: Block(s): 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016; Block group(s): 2; Within Tract/BNA 370200: Within block group 2: Block(s): 2004, 2005; Within block group 3: Block(s): 3013; Within Tract/BNA 560100: Within block group 1: Block(s): 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031; Within Tract/BNA 560200: Within block group 3: Block(s): 3000, 3001, 3002, 3003; Block group(s): 4; Tract/BNA(s): 560300, 560400, 560500, 560600, 560700; Within Tract/BNA 560800: Block groups: 1, 2; Within block group 3: Block(s): 3000, 3001, 3002, 3005, 3010, 3011; Within Tract/BNA 561100: Block groups: 1, 2, 3; Within block group 4: Block(s): 4000, 4001, 4002, 4004, 4005, 4006, 4010, 4011; Tract/BNA(s): 561200, 561300, 570100, 570300, 570400, 570500, 580100, 580200, 580300, 580400, 580500, 580600, 580700, 580800, 580900, 581000, 581100, 590100, 590200, 590300, 590400, 590500, 590600, 590700, 600100, 600200, 600300, 600400, 600500, 600600, 600700, 600800, 600900, 601000, 601100, 601200, 601300, 601400, 601500, 601600; Within Tract/BNA 610100: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1016, 1017, 1018, 1019, 1020, 1021; Block group(s): 2; Tract/BNA(s): 610200, 610300, 610400, 610500, 610600, 610700, 610800; Within Tract/BNA 610900: Within block group 1: Block(s): 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011; Within Tract/BNA 611500: Block groups: 2; Tract/BNA(s): 620100, 620200, 620300, 620400, 630200, 630300, 630400, 630500, 630800, 630900, 640100, 640200; Within Tract/BNA 640300: Block groups: 1, 2, 3; Within block group 4: Block(s): 4000, 4001, 4002, 4004, 4005, 4006, 4007, 4008; Within block group 5: Block(s): 5000, 5001, 5002, 5005, 5006, 5007; Within block group 6: Block(s): 6000, 6004; Tract/BNA(s): 650100, 650200, 660200, 660300, 660400; Within Tract/BNA 660500: Block groups: 1, 2; Within block group 3: Block(s): 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3009, 3010; Block group(s): 4; Tract/BNA(s): 660600; Within Tract/BNA 760800: Block groups: 2, 3; Tract/BNA(s): 808100; Within the MCD/CCD of Evanston: Tract/BNA(s): 806700, 808702; Within Tract/BNA 808800: Within block group 1: Block(s): 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030; Within block group 2: Block(s): 2014, 2024, 2025, 2026, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041; Within Tract/BNA 808900: Within block group 3: Block(s): 3023, 3024, 3025, 3026; Within Tract/BNA 809000: Within block group 1: Block(s): 1007, 1008, 1009, 1010, 1011; Within block group 2: Block(s): 2010, 2011, 2012, 2013, 2015; Within block group 4: Block(s): 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014; Within Tract/BNA 809100: Within block group 1: Block(s): 1000, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013; Within block group 2: Block(s): 2000, 2001, 2002, 2003, 2004, 2005, 2010, 2011, 2012, 2013, 2014, 2015; Within block group 3: Block(s): 3010, 3011, 3017; Tract/BNA(s): 809200, 809300, 809400, 809500, 809600, 809700, 809800, 809900, 810000, 810100, 810200, 810301, 810302; Within the MCD/CCD of Leyden: Within Tract/BNA 770800: Within block group 1: Block(s): 1000, 1001, 1024; Within Tract/BNA 770900: Block groups: 5; Within block group 6: Block(s): 6000, 6001, 6002, 6003, 6004, 6005, 6010, 6011, 6012, 6013, 6014, 6015, 6016, 6017, 6018, 6019, 6020, 6022, 6023; Within the MCD/CCD of Maine: Within Tract/BNA 805301: Block groups: 1; Within block group 2: Block(s): 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2008, 2009; Within block group 3: Block(s): 3000; Within block group 4: Block(s): 4000, 4001, 4002, 4003; Within Tract/BNA 805302: Block groups: 1, 2, 3; Within block group 4: Block(s): 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4014, 4015, 4016, 4017, 4018, 4019; Within Tract/BNA 806004: Within block group 1: Block(s): 1006, 1007, 1008, 1009, 1010, 1011; Within the MCD/CCD of New Trier: Within Tract/BNA 800900: Within block group 2: Block(s): 2010, 2011; Within the MCD/CCD of Niles: Tract/BNA(s): 020700, 806700, 806801, 806802, 806900, 807000, 807100, 807200, 807300, 807400, 807500, 807600, 807700, 807800, 807900, 808001, 808002, 808100, 808200, 808301, 808302, 808400, 808500; Within Tract/BNA 808600: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1030, 1031, 1032; Tract/BNA(s): 809200; Within the MCD/CCD of Norwood Park: Tract/BNA(s): 770900, 810501, 810502, 810600.

District No. 3 shall be comprised of the following units of census geography: Within the County of Cook: Within the MCD/CCD of Undefined: Within Tract/BNA 000000: Within block group 0: Block(s): 0979, 0982, 0983, 0985; Within the MCD/CCD of Berwyn: Tract/BNA(s): 814600, 814700, 814800, 814900, 815000, 815100; Within Tract/BNA 815200: Block groups: 1, 2; Within block group 3: Block(s): 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3013, 3017, 3018, 3019, 3030, 3031; Within block group 4: Block(s): 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012; Block group(s): 5; Tract/BNA(s): 815300; Within Tract/BNA 815400: Within block group 4: Block(s): 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4011, 4012, 4013; Within the MCD/CCD of Bloom: Within Tract/BNA 828701: Within block group 3: Block(s): 3000, 3001, 3002, 3003, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036; Within block group 4: Block(s): 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4011, 4025, 4026, 4030, 4031; Within Tract/BNA 828702: Block groups: 1, 2; Within block group 3: Block(s): 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071; Block group(s): 4, 5; Within Tract/BNA 829000: Within block group 1: Block(s): 1000, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037; Within block group 2: Block(s): 2000, 2001, 2002, 2003, 2004, 2005, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026; Within Tract/BNA 829100: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010; Within block group 2: Block(s): 2000, 2001, 2002, 2003, 2011, 2012; Within Tract/BNA 829700: Block groups: 1; Within block group 2: Block(s): 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2023; Block group(s): 3; Within block group 4: Block(s): 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4026, 4027; Within the MCD/CCD of Bremen: Tract/BNA(s): 824300; Within Tract/BNA 824400: Block groups: 1; Within Tract/BNA 824800: Block groups: 1, 2, 3; Within Tract/BNA 824900: Block groups: 3; Tract/BNA(s): 825501; Within Tract/BNA 825503: Block groups: 1, 2; Tract/BNA(s): 825504, 825505, 825600; MCD/CCD(s): Calumet; Within the MCD/CCD of Chicago: Within Tract/BNA 080300: Within block group 1: Block(s): 1005, 1006, 1007; Within block group 2: Block(s): 2003, 2004, 2005, 2007, 2008; Tract/BNA(s): 080400, 080500; Within Tract/BNA 080700: Block groups: 1; Tract/BNA(s): 080800; Within Tract/BNA 080900: Within block group 1: Block(s): 1002, 1003, 1004, 1005; Within block group 2: Block(s): 2002; Within Tract/BNA 081800: Within block group 1: Block(s): 1003, 1004, 1005, 1012; Within block group 3: Block(s): 3002, 3005, 3006, 3007, 3011; Within block group 4: Block(s): 4004, 4005, 4011; Within Tract/BNA 081900: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010; Within Tract/BNA 190600: Within block group 1: Block(s): 1004, 1005, 1006, 1007; Within block group 2: Block(s): 2004, 2005, 2006, 2007; Within block group 3: Block(s): 3004, 3005, 3006, 3007; Within block group 4: Block(s): 4004, 4005, 4006, 4007; Within block group 5: Block(s): 5004, 5005, 5006, 5007; Within Tract/BNA 191100: Within block group 3: Block(s): 3005; Within block group 6: Block(s): 6004, 6005; Within Tract/BNA 191200: Within block group 2: Block(s): 2001, 2005, 2006, 2007, 2008, 2009; Tract/BNA(s): 191300; Within Tract/BNA 230500: Within block group 3: Block(s): 3005, 3006, 3007, 3008; Within Tract/BNA 230600: Within block group 1: Block(s): 1004, 1005; Block group(s): 2; Within block group 3: Block(s): 3005; Within block group 5: Block(s): 5001, 5002, 5003, 5004, 5005; Within block group 6: Block(s): 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008; Within Tract/BNA 230700: Within block group 2: Block(s): 2008; Within block group 3: Block(s): 3003, 3004, 3005, 3006, 3007, 3008; Within Tract/BNA 231000: Within block group 1: Block(s): 1004, 1005, 1006, 1007, 1008, 1009; Within block group 2: Block(s): 2001, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012; Within Tract/BNA 231100: Within block group 1: Block(s): 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008; Within Tract/BNA 231200: Within block group 1: Block(s): 1001, 1002, 1003, 1004, 1005, 1006; Block group(s): 2, 3, 4, 5; Tract/BNA(s): 231300, 231400, 231500, 231600; Within Tract/BNA 231700: Within block group 1: Block(s): 1000, 1001, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026; Block group(s): 2; Within Tract/BNA 241800: Within block group 2: Block(s): 2000, 2022; Within Tract/BNA 242800: Within block group 1: Block(s): 1009, 1010, 1011, 1012, 1013, 1014, 1015; Within Tract/BNA 242900: Within block group 2: Block(s): 2003, 2004, 2005; Within block group 3: Block(s): 3002, 3004, 3005, 3006; Within Tract/BNA 243000: Within block group 2: Block(s): 2002, 2003, 2004, 2005; Within Tract/BNA 243100: Within block group 3: Block(s): 3002, 3003, 3004, 3005, 3006; Within Tract/BNA 243200: Within block group 3: Block(s): 3001, 3002, 3003, 3004, 3005; Within Tract/BNA 243500: Block groups: 1; Within block group 2: Block(s): 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008; Within block group 3: Block(s): 3006; Within block group 4: Block(s): 4000, 4001, 4003, 4010; Block group(s): 5; Tract/BNA(s): 243600; Within Tract/BNA 250100: Within block group 1: Block(s): 1006, 1007; Tract/BNA(s): 250200, 250300, 250400, 250600, 250700, 250800, 250900, 251000, 251100, 251200, 251300, 251400, 251500, 251600, 251700, 251800, 251900, 252000, 252100, 252200, 252300, 252400, 260100, 260200, 260300, 260400, 260500, 260600, 260700, 260800, 260900, 261000, 270100, 270200, 270300, 270400, 270500, 270600, 270700, 270800, 270900, 271000, 271100, 271200, 271300, 271400, 271500, 271600, 271700, 271800, 271900, 280100, 280200, 280300, 280400, 280500, 280600, 280700, 280800, 280900, 281000, 281100, 281200, 281300, 281400, 281500, 281600, 281700, 281800, 281900, 282100, 282200, 282300, 282400, 282500; Within Tract/BNA 282600: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1014; Tract/BNA(s): 282700; Within Tract/BNA 282900: Block groups: 1, 2, 3; Within Tract/BNA 283000: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1004, 1005, 1008, 1009; Within block group 2: Block(s): 2000; Tract/BNA(s): 283100, 283200, 283300; Within Tract/BNA 283800: Block groups: 1; Within block group 2: Block(s): 2000, 2001, 2003, 2004; Within Tract/BNA 283900: Block groups: 1; Within block group 2: Block(s): 2000; Block group(s): 4; Tract/BNA(s): 284000, 284100, 284300, 290100, 290200, 290300, 290400, 290500, 290600, 290700, 290800, 290900, 291000, 291100, 291200, 291300; Within Tract/BNA 291400: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008; Block group(s): 2; Tract/BNA(s): 291500; Within Tract/BNA 291700: Within block group 1: Block(s): 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009; Tract/BNA(s): 291800, 291900, 292000, 292100, 292200, 292300, 292400, 292500, 292600, 292700; Within Tract/BNA 300300: Within block group 1: Block(s): 1001, 1002, 1003, 1004, 1005, 1008, 1009, 1010, 1011; Tract/BNA(s): 300400, 300500, 300600; Within Tract/BNA 301700: Block groups: 4, 5, 6; Tract/BNA(s): 301800, 301900; Within Tract/BNA 302000: Block groups: 2; Within Tract/BNA 320200: Within block group 3: Block(s): 3001, 3002, 3008, 3009, 3010, 3011, 3014, 3015, 3016; Within Tract/BNA 320300: Within block group 1: Block(s): 1005, 1006, 1007; Within Tract/BNA 320400: Within block group 1: Block(s): 1999; Within Tract/BNA 320500: Within block group 4: Block(s): 4001, 4002, 4003, 4004, 4008, 4009, 4010, 4011, 4013, 4014, 4015, 4016, 4017, 4021, 4022; Within Tract/BNA 330100: Within block group 2: Block(s): 2000, 2001, 2002, 2003, 2006, 2007, 2008, 2009, 2010, 2011, 2012; Within block group 3: Block(s): 3000, 3001, 3002, 3003, 3004, 3005, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041; Block group(s): 4; Within Tract/BNA 330200: Within block group 4: Block(s): 4004, 4005; Tract/BNA(s): 330300, 330400, 330500; Within Tract/BNA 340100: Within block group 1: Block(s): 1028; Within Tract/BNA 340200: Within block group 1: Block(s): 1000, 1001, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023; Within block group 3: Block(s): 3000, 3001, 3025; Within Tract/BNA 340600: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1004, 1005; Tract/BNA(s): 350100, 350200, 350300, 350400, 350500, 350600, 350700, 350800, 350900, 351000, 351100, 351200, 351300, 351400, 351500, 360100, 360200, 360300, 360400, 360500, 370100; Within Tract/BNA 370200: Block groups: 1; Within block group 2: Block(s): 2000, 2001, 2002, 2003, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015; Within block group 3: Block(s): 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012; Tract/BNA(s): 370300, 370400, 380100, 380200, 380300, 380400, 380500, 380600, 380700, 380800, 380900, 381000, 381100, 381200, 381300, 381400, 381500, 381600, 381700, 381800, 381900, 382000, 390100, 390200, 390300, 390400, 390500, 390600, 390700, 400100, 400200, 400300, 400400, 400500, 400600, 400700, 400800, 410100, 410200, 410300, 410400, 410500, 410600, 410700, 410800, 410900, 411000, 411100, 411200, 411300, 411400, 420100, 420200, 420300, 420400, 420500, 420600, 420700, 420800, 420900, 421000, 421100, 421200, 430100, 430200, 430300, 430400, 430500, 430600, 430700, 430800, 430900, 431000, 431100, 431200, 431300, 431400, 440100, 440200, 440300, 440400, 440500, 440600, 440700, 440800, 440900, 450100, 450200, 450300, 460100, 460200, 460300, 460400, 460500, 460600, 460700, 460800, 460900, 461000, 470100, 480100, 480200, 480300, 480400, 480500, 490100, 490200, 490300, 490400, 490500, 490600, 490700, 490800, 490900, 491000, 491100, 491200, 491300, 491400, 500100, 500200, 500300, 510100, 510200, 510300, 510400, 510500, 520100, 520200, 520300, 520400, 520500, 520600, 530100, 530200, 530300, 530400, 530500, 530600, 540100, 550100, 550200; Within Tract/BNA 560100: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1998, 1999; Within Tract/BNA 560200: Block groups: 1, 2; Within block group 3: Block(s): 3004, 3005, 3006, 3007; Within Tract/BNA 560800: Within block group 3: Block(s): 3003, 3004, 3006, 3007, 3008, 3009; Block group(s): 4, 5; Tract/BNA(s): 560900, 561000; Within Tract/BNA 561100: Within block group 4: Block(s): 4003, 4007, 4008, 4009; Block group(s): 5, 6; Tract/BNA(s): 570200; Within Tract/BNA 610100: Within block group 1: Block(s): 1014, 1015; Within Tract/BNA 610900: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1012, 1013, 1014, 1015, 1016, 1017, 1018; Tract/BNA(s): 611000, 611100, 611200, 611300, 611400; Within Tract/BNA 611500: Block groups: 1; Tract/BNA(s): 611600, 611700, 611800, 611900, 612000, 612100, 612200, 630100, 630600, 630700; Within Tract/BNA 640300: Within block group 4: Block(s): 4003, 4009; Within block group 5: Block(s): 5003, 5004; Within block group 6: Block(s): 6001, 6002, 6003, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012, 6013, 6014, 6015; Block group(s): 7; Tract/BNA(s): 640400, 640500, 640600, 640700, 640800, 650300, 650400, 650500, 660100; Within Tract/BNA 660500: Within block group 3: Block(s): 3007, 3008; Tract/BNA(s): 660700, 660800, 660900, 661000, 661100, 670100, 670200, 670300, 670400, 670500, 670600, 670700, 670800, 670900, 671000, 671100, 671200, 671300, 671400, 671500, 671600, 671700, 671800, 671900, 672000, 680100, 680200, 680300, 680400, 680500, 680600, 680700, 680800, 680900, 681000, 681100, 681200, 681300, 681400, 690100, 690200, 690300, 690400, 690500, 690600, 690700, 690800, 690900, 691000, 691100, 691200, 691300, 691400, 691500, 700100, 700200, 700300, 700400, 700500, 710100, 710200, 710300, 710400, 710500, 710600, 710700, 710800, 710900, 711000, 711100, 711200, 711300, 711400, 711500, 720100, 720200; Within Tract/BNA 720300: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1008, 1009, 1010, 1011; Within block group 2: Block(s): 2000, 2005, 2006, 2007, 2008, 2009; Within block group 3: Block(s): 3000, 3011; Within block group 5: Block(s): 5000, 5001, 5004, 5005, 5006, 5007, 5010, 5011; Within Tract/BNA 720500: Within block group 2: Block(s): 2009, 2010, 2011, 2012, 2013; Within block group 3: Block(s): 3010, 3011; Tract/BNA(s): 720600, 720700, 730100, 730200, 730300, 730400, 730500, 730600, 730700; Within Tract/BNA 740100: Within block group 2: Block(s): 2004, 2005, 2006; Block group(s): 3, 4; Within Tract/BNA 740200: Within block group 2: Block(s): 2007; Within Tract/BNA 740300: Within block group 1: Block(s): 1000, 1008, 1009; Within Tract/BNA 740400: Within block group 1: Block(s): 1000; Tract/BNA(s): 750100, 750200, 750300; Within Tract/BNA 750400: Block groups: 1; Within block group 3: Block(s): 3000, 3001, 3002, 3003, 3004, 3005; Tract/BNA(s): 750500, 750600, 823304; Within the MCD/CCD of Cicero: Tract/BNA(s): 813400, 813500, 813600, 813900, 814000; Within Tract/BNA 814100: Block groups: 1, 2; Within the MCD/CCD of Lyons: Within Tract/BNA 820202: Within block group 1: Block(s): 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1067, 1068, 1069, 1070, 1071, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1096, 1097, 1098, 1137, 1138, 1145, 1966, 1967, 1968, 1969, 1970, 1971, 1972, 1973, 1980, 1981, 1982, 1983, 1984, 1985, 1992, 1993, 1994, 1995, 1996, 1997, 1998; Within Tract/BNA 820300: Within block group 1: Block(s): 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1997, 1998; Block group(s): 2, 3, 4; Tract/BNA(s): 820400; Within Tract/BNA 820501: Block groups: 1, 2, 3, 4, 5; Within block group 6: Block(s): 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012, 6013, 6014, 6015; Tract/BNA(s): 820502; Within Tract/BNA 820601: Block groups: 1; Within block group 2: Block(s): 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2054, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2066, 2073, 2074, 2075, 2999; Block group(s): 3, 4; Within Tract/BNA 820602: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1020, 1021, 1022, 1024, 1025, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073; MCD/CCD(s): Oak Park; Within the MCD/CCD of Proviso: Tract/BNA(s): 811302, 815900, 816000, 816100; Within Tract/BNA 816200: Within block group 1: Block(s): 1003, 1005, 1006, 1007, 1008, 1009, 1011, 1012, 1013, 1014; Block group(s): 2, 3, 4; Tract/BNA(s): 816300, 816401, 816402, 816500, 816600; Within Tract/BNA 816700: Block groups: 1; Within Tract/BNA 816900: Block groups: 1, 2, 3; Within block group 4: Block(s): 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4011, 4012, 4017, 4018, 4019, 4020, 4023, 4024; Tract/BNA(s): 817000, 817101, 817102, 817200, 817300; Within Tract/BNA 817400: Within block group 1: Block(s): 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029; Block group(s): 2, 3; Tract/BNA(s): 817500, 817600, 817700, 817900; Within Tract/BNA 818000: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1046, 1047; Within Tract/BNA 818300: Block groups: 1; Within block group 3: Block(s): 3000, 3001, 3002, 3017; Within the MCD/CCD of Rich: Within Tract/BNA 829901: Block groups: 1; Within block group 2: Block(s): 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013; Block group(s): 3, 4; Within block group 5: Block(s): 5000, 5001, 5002, 5003, 5004, 5005, 5033, 5034, 5046, 5066, 5067, 5068, 5069, 5070, 5071, 5072, 5073, 5074, 5075, 5076, 5077, 5078, 5079, 5080, 5081, 5082; Within Tract/BNA 829902: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015; Within block group 2: Block(s): 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2997, 2998, 2999; Within block group 3: Block(s): 3019; Within block group 4: Block(s): 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4018, 4020, 4022, 4023, 4996, 4997, 4998, 4999; MCD/CCD(s): Stickney; Within the MCD/CCD of Thornton: Tract/BNA(s): 550200, 825700, 825801, 825802, 825803, 825900, 826000, 826100, 826201, 826202, 826301, 826303, 826304, 826401, 826402, 826500, 826600, 826700, 826800, 826901, 826902, 827000, 827100, 827200, 827300, 827400, 827500, 827600, 827700, 827801, 827802, 827804, 827805, 827901; Within Tract/BNA 827902: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1004, 1005; Block group(s): 2; Within block group 3: Block(s): 3007; Within block group 4: Block(s): 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016; Block group(s): 5; Within Tract/BNA 828000: Within block group 3: Block(s): 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026; Within Tract/BNA 828201: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1004, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1025, 1026, 1038, 1039, 1068, 1999; Tract/BNA(s): 828300; Within Tract/BNA 828401: Within block group 1: Block(s): 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1017, 1018, 1019; Within block group 2: Block(s): 2000, 2001, 2002, 2003, 2004, 2005, 2009; Tract/BNA(s): 828402; Within the MCD/CCD of Worth: Tract/BNA(s): 822000; Within Tract/BNA 822101: Block groups: 1; Within block group 2: Block(s): 2003; Within Tract/BNA 822200: Block groups: 1; Within Tract/BNA 822301: Block groups: 1, 3, 4; Within Tract/BNA 822400: Block groups: 1; Within block group 2: Block(s): 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026; Tract/BNA(s): 822900; Within Tract/BNA 823304: Within block group 1: Block(s): 1000, 1002, 1003; Within Tract/BNA 823603: Block groups: 1; Within block group 2: Block(s): 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2985, 2986, 2987, 2988, 2989, 2990, 2991, 2992, 2994, 2995, 2996, 2997, 2998, 2999.
(Source: P.A. 92-462, eff. 8-22-01.)

(10 ILCS 106/15)
Sec. 15. Definitions and exceptions.
(a) All counties, townships, census tracts, block groups, and blocks are those that appear on maps published by the United States Bureau of the Census for the 2000 census. The term "tract" means census tract. Districts created by this Act for the purpose of electing members of the board of review in Cook County shall not be altered by operation of any other statute, ordinance, or resolution.
(b) Any part of Cook County that has not been described as included in one of the districts described in this Act is included within the district that (i) is contiguous to the part and (ii) contains the least population of all districts contiguous to the part according to the 2000 decennial census of Illinois.
(c) If any part of Cook County is described in this Act as being in more than one district, the part is included within the district that (i) is one of the districts in which that part is listed in this Act, (ii) is contiguous to that part, and (iii) contains the least population according to the 2000 decennial census of Illinois.
(d) If any part of Cook County (i) is described in this Act as being in one district and (ii) is entirely surrounded by another district, then the part shall be incorporated into the district that surrounds the part.
(e) If any part of Cook County (i) is described in this Act as being in one district and (ii) is not contiguous to another part of that district, then the part is included with the contiguous district that contains the least population according to the 2000 decennial census of Illinois.
(f) The Speaker of the House, the Minority Leader of the House, the President of the Senate, and the Minority Leader of the Senate shall by joint letter of transmittal present to the Secretary of State for deposit into the State Archives an official set of United States Bureau of the Census maps and descriptions used for conducting the 2000 census, and those maps shall serve as the official record of all counties, townships, census tracts, block groups, and blocks referred to in this Act.
(g) The State Board of Elections shall prepare and make available to the public a metes and bounds description of the districts created under this Act.
(Source: P.A. 92-462, eff. 8-22-01.)

(10 ILCS 106/95)
Sec. 95. (Amendatory provisions; text omitted).
(Source: P.A. 92-462, eff. 8-22-01; text omitted.)

(10 ILCS 106/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 92-462, eff. 8-22-01.)



10 ILCS 107/ - Cook County Board of Review Redistricting Act of 2011.

(10 ILCS 107/1)
Sec. 1. Short title. This Act may be cited as the Cook County Board of Review Redistricting Act of 2011.
(Source: P.A. 97-15, eff. 6-24-11.)

(10 ILCS 107/10)
Sec. 10. Board of Review Districts. Cook County is divided into 3 Board of Review Districts as set forth in this Act.
(Source: P.A. 97-15, eff. 6-24-11.)

(10 ILCS 107/10.1)
Sec. 10.1. District No. 1. District No. 1 is comprised of:

District: 1
Cook County
Tract: 090200
Blockgroup: 2
Block 2008
Block 2009
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Blockgroup: 3
Blockgroup: 4
Block 4015
Block 4016
Block 4017
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Block 4030
Block 4031
Block 4032
Block 4033
Block 4034
Block 4035
Block 4036
Block 4037
Tract: 090300
Tract: 100200
Blockgroup: 2
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Blockgroup: 3
Blockgroup: 4
Blockgroup: 5
Blockgroup: 6
Blockgroup: 7
Block 7011
Block 7012
Block 7013
Block 7014
Block 7015
Block 7016
Block 7017
Tract: 100300
Tract: 100400
Tract: 100500
Tract: 100600
Tract: 100700
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3017
Block 3018
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4011
Block 4012
Blockgroup: 5
Block 5000
Block 5001
Block 5002
Block 5003
Block 5004
Block 5005
Block 5006
Tract: 720300
Blockgroup: 1
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Blockgroup: 2
Block 2002
Block 2003
Block 2009
Block 2010
Block 2011
Block 2012
Block 2021
Block 2022
Block 2023
Block 2024
Blockgroup: 3
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3029
Block 3030
Blockgroup: 4
Tract: 720400
Tract: 720500
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1019
Block 1022
Block 1023
Block 1024
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Tract: 740100
Blockgroup: 1
Block 1002
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Blockgroup: 2
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Tract: 740200
Tract: 740300
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Blockgroup: 3
Blockgroup: 4
Blockgroup: 5
Tract: 740400
Blockgroup: 1
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Tract: 750400
Blockgroup: 2
Blockgroup: 3
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Tract: 760801
Tract: 760802
Blockgroup: 1
Block 1000
Block 1001
Tract: 760803
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Block 4002
Tract: 770201
Tract: 770202
Tract: 770300
Tract: 770400
Tract: 770500
Tract: 770601
Tract: 770602
Tract: 770700
Tract: 770800
Blockgroup: 1
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Blockgroup: 2
Tract: 770902
Blockgroup: 2
Block 2009
Block 2010
Tract: 800100
Tract: 800200
Tract: 800300
Tract: 800400
Tract: 800500
Tract: 800600
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Blockgroup: 2
Tract: 800700
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4010
Block 4011
Block 4012
Block 4013
Block 4015
Block 4020
Tract: 800800
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1087
Block 1088
Block 1089
Block 1090
Block 1092
Block 1093
Block 1094
Block 1095
Block 1096
Block 1097
Block 1098
Block 1099
Block 1101
Block 1102
Block 1105
Block 1106
Block 1107
Block 1108
Block 1109
Tract: 800900
Blockgroup: 4
Block 4019
Tract: 801400
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Tract: 801500
Tract: 801601
Tract: 801603
Tract: 801605
Tract: 801606
Tract: 801607
Tract: 801608
Tract: 801701
Tract: 801702
Tract: 801800
Tract: 801901
Tract: 801902
Tract: 802002
Tract: 802003
Tract: 802004
Tract: 802100
Tract: 802200
Tract: 802300
Tract: 802402
Tract: 802403
Tract: 802404
Tract: 802503
Tract: 802504
Tract: 802505
Tract: 802506
Tract: 802605
Tract: 802607
Tract: 802608
Tract: 802609
Tract: 802610
Tract: 802701
Tract: 802702
Tract: 802801
Tract: 802802
Tract: 802900
Tract: 803005
Tract: 803007
Tract: 803008
Tract: 803010
Tract: 803012
Tract: 803013
Tract: 803014
Tract: 803015
Tract: 803016
Tract: 803017
Tract: 803100
Tract: 803200
Tract: 803300
Tract: 803400
Tract: 803500
Tract: 803603
Tract: 803604
Tract: 803605
Tract: 803606
Tract: 803607
Tract: 803608
Tract: 803610
Tract: 803611
Tract: 803612
Tract: 803701
Tract: 803702
Tract: 803800
Tract: 803901
Tract: 803902
Tract: 804000
Tract: 804102
Tract: 804104
Tract: 804105
Tract: 804106
Tract: 804108
Tract: 804109
Tract: 804201
Tract: 804202
Tract: 804305
Tract: 804306
Tract: 804308
Tract: 804309
Tract: 804310
Tract: 804311
Tract: 804403
Tract: 804404
Tract: 804405
Tract: 804406
Tract: 804505
Tract: 804506
Tract: 804507
Tract: 804508
Tract: 804509
Tract: 804510
Tract: 804511
Tract: 804603
Tract: 804606
Tract: 804607
Tract: 804608
Tract: 804609
Tract: 804610
Tract: 804611
Tract: 804701
Tract: 804705
Tract: 804706
Tract: 804709
Tract: 804710
Tract: 804711
Tract: 804712
Tract: 804713
Tract: 804714
Tract: 804715
Tract: 804716
Tract: 804803
Tract: 804804
Tract: 804805
Tract: 804806
Tract: 804807
Tract: 804808
Tract: 804809
Tract: 804810
Tract: 804901
Tract: 804902
Tract: 805001
Tract: 805002
Tract: 805105
Tract: 805106
Tract: 805107
Tract: 805108
Tract: 805109
Tract: 805110
Tract: 805111
Tract: 805112
Tract: 805201
Tract: 805202
Tract: 805301
Blockgroup: 3
Block 3003
Block 3004
Block 3005
Tract: 805401
Tract: 805402
Tract: 805501
Tract: 805502
Tract: 805600
Tract: 805701
Tract: 805702
Tract: 805801
Tract: 805802
Tract: 805901
Tract: 805902
Tract: 806001
Tract: 806002
Tract: 806003
Tract: 806004
Blockgroup: 1
Block 1000
Block 1001
Block 1003
Block 1004
Block 1005
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Tract: 806102
Tract: 806103
Tract: 806104
Tract: 806201
Tract: 806202
Tract: 806300
Tract: 806400
Tract: 806501
Tract: 806502
Tract: 806600
Tract: 808100
Blockgroup: 2
Block 2014
Block 2016
Tract: 808600
Blockgroup: 1
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Blockgroup: 2
Tract: 810400
Tract: 810701
Tract: 810702
Tract: 810800
Tract: 810900
Tract: 811000
Tract: 811100
Tract: 811200
Tract: 811301
Tract: 811302
Tract: 811401
Tract: 811402
Tract: 811500
Tract: 811600
Blockgroup: 1
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Tract: 811701
Tract: 811702
Tract: 811800
Tract: 811900
Tract: 812000
Tract: 813301
Tract: 813302
Tract: 813701
Tract: 813702
Tract: 813801
Tract: 813802
Tract: 814100
Blockgroup: 3
Tract: 814200
Tract: 814300
Tract: 814400
Tract: 814500
Tract: 815200
Blockgroup: 3
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Block 3046
Block 3047
Block 3048
Tract: 815400
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Block 3048
Block 3049
Block 3050
Block 3051
Block 3052
Block 3053
Block 3054
Block 3055
Block 3056
Block 3057
Block 3058
Tract: 815500
Tract: 815600
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Blockgroup: 5
Block 5000
Block 5001
Block 5003
Block 5004
Block 5005
Block 5006
Block 5007
Block 5008
Block 5009
Block 5010
Block 5011
Block 5012
Block 5013
Block 5014
Block 5015
Block 5016
Block 5017
Block 5018
Block 5019
Block 5020
Block 5021
Block 5022
Block 5023
Block 5024
Block 5025
Block 5026
Block 5027
Block 5028
Block 5029
Block 5030
Block 5031
Block 5032
Block 5033
Tract: 815701
Tract: 815702
Tract: 815800
Tract: 816200
Blockgroup: 1
Block 1000
Block 1001
Block 1004
Block 1010
Block 1011
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Tract: 816700
Blockgroup: 2
Tract: 816800
Tract: 816900
Blockgroup: 4
Block 4023
Tract: 818000
Blockgroup: 1
Block 1054
Block 1055
Block 1056
Block 1061
Block 1062
Block 1063
Blockgroup: 2
Blockgroup: 3
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3014
Block 3015
Block 3016
Block 3017
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Block 3048
Block 3049
Block 3050
Block 3051
Block 3052
Block 3053
Block 3054
Block 3055
Block 3056
Block 3057
Block 3058
Block 3059
Block 3060
Block 3061
Block 3062
Block 3063
Block 3064
Block 3065
Block 3066
Block 3067
Block 3068
Block 3069
Block 3070
Block 3071
Block 3072
Block 3073
Block 3074
Tract: 818100
Tract: 818200
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Block 4030
Block 4031
Block 4032
Block 4033
Block 4034
Block 4035
Block 4036
Block 4037
Block 4038
Block 4039
Block 4040
Block 4041
Block 4042
Block 4043
Block 4044
Block 4045
Block 4046
Tract: 818300
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3044
Block 3045
Block 3046
Blockgroup: 4
Tract: 818401
Tract: 818402
Tract: 818500
Tract: 818600
Tract: 818700
Tract: 818800
Tract: 818900
Tract: 819000
Tract: 819100
Tract: 819200
Tract: 819300
Tract: 819400
Tract: 819500
Tract: 819600
Tract: 819700
Tract: 819801
Tract: 819802
Tract: 819900
Tract: 820000
Tract: 820101
Tract: 820103
Tract: 820104
Tract: 820201
Tract: 820202
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1087
Block 1088
Block 1089
Block 1090
Block 1091
Block 1092
Block 1093
Block 1094
Block 1095
Block 1096
Block 1097
Block 1098
Block 1099
Block 1100
Block 1101
Block 1102
Block 1103
Block 1104
Block 1105
Block 1106
Block 1107
Block 1108
Block 1109
Block 1110
Block 1111
Block 1112
Block 1113
Block 1114
Block 1115
Block 1116
Block 1117
Block 1118
Block 1119
Block 1120
Block 1121
Block 1122
Block 1123
Block 1124
Block 1125
Block 1126
Block 1127
Block 1128
Block 1129
Block 1130
Block 1131
Block 1132
Block 1133
Block 1134
Block 1135
Block 1136
Block 1137
Block 1138
Block 1139
Block 1140
Block 1141
Block 1142
Block 1143
Block 1144
Block 1145
Block 1146
Block 1147
Block 1148
Block 1149
Block 1150
Block 1151
Block 1152
Block 1153
Block 1154
Block 1155
Block 1156
Block 1157
Block 1158
Block 1159
Block 1160
Block 1161
Block 1162
Block 1163
Block 1164
Block 1165
Block 1166
Block 1167
Block 1168
Block 1169
Block 1170
Block 1171
Block 1172
Block 1173
Block 1174
Block 1175
Block 1176
Block 1177
Block 1178
Block 1179
Block 1180
Block 1181
Block 1182
Block 1183
Block 1184
Block 1185
Block 1186
Block 1187
Block 1188
Block 1189
Block 1190
Block 1191
Block 1192
Block 1193
Block 1194
Block 1195
Block 1196
Block 1197
Block 1198
Block 1199
Block 1200
Block 1201
Block 1202
Block 1203
Block 1204
Block 1205
Block 1206
Block 1207
Block 1208
Block 1209
Block 1210
Block 1211
Block 1212
Block 1213
Block 1214
Block 1215
Block 1216
Block 1217
Block 1218
Block 1219
Block 1220
Block 1221
Block 1222
Block 1223
Block 1224
Block 1225
Block 1226
Block 1227
Block 1228
Block 1229
Block 1230
Block 1231
Block 1232
Block 1233
Block 1234
Block 1235
Block 1236
Block 1237
Block 1238
Block 1239
Block 1240
Block 1241
Block 1242
Block 1243
Block 1244
Block 1245
Block 1246
Block 1247
Block 1248
Block 1249
Block 1250
Block 1251
Block 1252
Block 1253
Block 1254
Block 1255
Blockgroup: 2
Blockgroup: 3
Tract: 820300
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Tract: 820501
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2019
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Tract: 820502
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1041
Tract: 820603
Tract: 820605
Blockgroup: 1
Block 1011
Block 1021
Block 1022
Block 1023
Blockgroup: 2
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2017
Block 2019
Tract: 820606
Tract: 821001
Blockgroup: 4
Block 4011
Block 4012
Block 4024
Tract: 821002
Blockgroup: 5
Block 5006
Block 5007
Block 5008
Block 5009
Block 5013
Block 5014
Block 5015
Tract: 821101
Blockgroup: 1
Block 1006
Block 1007
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Blockgroup: 3
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Tract: 821600
Tract: 821700
Tract: 821800
Tract: 821900
Tract: 822000
Tract: 822101
Tract: 822102
Tract: 822200
Tract: 822301
Tract: 822302
Tract: 822400
Tract: 822500
Tract: 822601
Tract: 822602
Tract: 822701
Tract: 822702
Tract: 822801
Tract: 822802
Tract: 822900
Tract: 823001
Tract: 823002
Tract: 823101
Tract: 823102
Tract: 823200
Tract: 823302
Tract: 823303
Tract: 823304
Blockgroup: 1
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1011
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Blockgroup: 5
Blockgroup: 6
Tract: 823400
Tract: 823500
Tract: 823602
Tract: 823603
Blockgroup: 2
Block 2006
Tract: 823604
Tract: 823605
Tract: 823702
Tract: 823703
Tract: 823704
Tract: 823705
Tract: 823801
Tract: 823803
Tract: 823805
Tract: 823806
Tract: 823901
Tract: 823903
Tract: 823904
Tract: 824003
Tract: 824004
Tract: 824005
Tract: 824006
Tract: 824105
Tract: 824106
Tract: 824107
Tract: 824108
Tract: 824113
Tract: 824114
Tract: 824115
Tract: 824116
Tract: 824117
Tract: 824119
Tract: 824120
Tract: 824121
Tract: 824122
Tract: 824123
Tract: 824300
Blockgroup: 2
Block 2034
Block 2036
Block 2037
Block 2038
Block 2042
Block 2043
Block 2044
Tract: 824400
Blockgroup: 1
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1014
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1045
Block 1046
Block 1048
Block 1049
Tract: 824503
Tract: 824505
Tract: 824506
Tract: 824507
Tract: 824601
Tract: 824602
Tract: 824701
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Tract: 824702
Tract: 824800
Blockgroup: 1
Block 1048
Block 1055
Block 1056
Block 1057
Blockgroup: 3
Block 3012
Block 3013
Block 3039
Block 3040
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Block 4030
Block 4031
Block 4032
Block 4033
Block 4034
Block 4035
Block 4036
Block 4037
Block 4038
Block 4039
Block 4040
Block 4041
Block 4042
Block 4050
Tract: 824900
Blockgroup: 1
Block 1013
Block 1014
Block 1015
Block 1016
Blockgroup: 2
Block 2000
Block 2001
Block 2006
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2028
Block 2029
Block 2030
Tract: 825000
Tract: 825200
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2035
Block 2036
Tract: 825302
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Block 3048
Block 3049
Block 3050
Block 3051
Block 3052
Block 3053
Block 3054
Block 3055
Block 3056
Tract: 825303
Tract: 825304
Tract: 825400
Tract: 825600
Blockgroup: 4
Block 4005
Block 4006
Tract: 827902
Blockgroup: 1
Block 1006
Block 1007
Block 1009
Block 1010
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Blockgroup: 3
Blockgroup: 4
Block 4020
Block 4021
Block 4023
Tract: 828000
Blockgroup: 1
Blockgroup: 2
Blockgroup: 4
Tract: 828100
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3009
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Blockgroup: 4
Blockgroup: 5
Tract: 828201
Blockgroup: 1
Block 1035
Block 1036
Block 1087
Block 1088
Block 1089
Block 1090
Block 1092
Block 1098
Blockgroup: 2
Blockgroup: 3
Tract: 828202
Blockgroup: 1
Block 1000
Block 1001
Block 1018
Block 1019
Block 1020
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Tract: 828401
Blockgroup: 1
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Blockgroup: 2
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Blockgroup: 3
Blockgroup: 4
Tract: 828503
Blockgroup: 1
Block 1033
Block 1035
Block 1036
Block 1048
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1062
Tract: 828504
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1014
Block 1024
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Blockgroup: 2
Blockgroup: 3
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Tract: 828505
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Blockgroup: 5
Block 5000
Block 5001
Block 5002
Block 5003
Block 5004
Block 5005
Block 5006
Block 5007
Block 5008
Block 5009
Block 5010
Block 5011
Block 5012
Block 5013
Block 5014
Block 5015
Block 5016
Block 5017
Block 5018
Block 5019
Block 5020
Block 5021
Block 5022
Block 5023
Block 5024
Block 5025
Block 5026
Block 5027
Block 5028
Block 5029
Block 5030
Block 5031
Block 5032
Block 5033
Block 5034
Block 5035
Block 5036
Block 5041
Block 5042
Block 5043
Block 5052
Block 5053
Block 5103
Tract: 828506
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1013
Block 1014
Blockgroup: 2
Block 2004
Blockgroup: 4
Block 4037
Block 4038
Block 4039
Blockgroup: 5
Blockgroup: 6
Tract: 828601
Blockgroup: 1
Block 1001
Block 1002
Block 1003
Block 1004
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2015
Block 2016
Blockgroup: 3
Blockgroup: 4
Tract: 828602
Blockgroup: 1
Block 1005
Block 1006
Block 1007
Block 1014
Block 1015
Block 1016
Block 1017
Tract: 828801
Tract: 828802
Blockgroup: 1
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Blockgroup: 2
Block 2001
Block 2002
Block 2003
Block 2006
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Tract: 828900
Blockgroup: 1
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1040
Block 1041
Block 1042
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1074
Blockgroup: 2
Block 2002
Block 2003
Block 2004
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2026
Block 2027
Block 2028
Blockgroup: 3
Tract: 829100
Blockgroup: 1
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Blockgroup: 2
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Block 2070
Block 2071
Block 2072
Block 2073
Block 2074
Block 2075
Block 2076
Block 2077
Block 2078
Block 2079
Block 2080
Block 2081
Block 2082
Block 2083
Block 2084
Block 2085
Block 2086
Block 2087
Block 2088
Block 2091
Block 2092
Block 2093
Block 2094
Block 2095
Tract: 829200
Tract: 829301
Tract: 829302
Tract: 829401
Tract: 829402
Tract: 829500
Tract: 829600
Tract: 829700
Blockgroup: 3
Block 3026
Block 3027
Block 3034
Block 3035
Block 3036
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Block 3048
Block 3049
Block 3050
Block 3051
Block 3052
Block 3053
Block 3054
Block 3055
Block 3056
Block 3057
Block 3058
Block 3059
Block 3060
Block 3061
Block 3062
Block 3063
Block 3064
Block 3065
Block 3066
Block 3067
Block 3068
Block 3069
Block 3070
Block 3071
Block 3072
Block 3073
Block 3074
Block 3075
Block 3076
Block 3077
Block 3078
Block 3079
Block 3080
Block 3081
Block 3082
Block 3083
Block 3084
Block 3085
Block 3086
Block 3087
Block 3088
Block 3089
Block 3090
Block 3091
Block 3092
Block 3093
Block 3094
Block 3095
Block 3096
Block 3097
Block 3098
Block 3099
Block 3100
Block 3101
Block 3102
Block 3103
Block 3104
Block 3105
Block 3106
Block 3107
Block 3108
Block 3109
Block 3110
Block 3111
Block 3112
Block 3113
Block 3114
Block 3115
Block 3116
Tract: 829800
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1034
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Blockgroup: 5
Block 5000
Block 5001
Block 5005
Block 5006
Block 5007
Block 5008
Block 5018
Block 5019
Block 5020
Block 5021
Tract: 829901
Blockgroup: 4
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Block 4030
Block 4031
Block 4032
Block 4033
Block 4034
Block 4035
Block 4036
Block 4037
Block 4038
Block 4039
Block 4040
Block 4041
Block 4042
Block 4043
Block 4044
Block 4045
Block 4046
Block 4047
Block 4048
Block 4049
Block 4050
Block 4051
Block 4052
Block 4053
Block 4054
Block 4059
Block 4060
Block 4061
Block 4062
Block 4063
Block 4064
Block 4065
Block 4067
Block 4068
Block 4069
Block 4070
Block 4071
Block 4072
Block 4073
Block 4074
Block 4077
Block 4078
Block 4079
Block 4082
Block 4083
Block 4084
Block 4085
Block 4086
Block 4087
Block 4088
Block 4089
Block 4090
Block 4091
Block 4092
Block 4093
Block 4094
Block 4095
Tract: 829902
Blockgroup: 4
Block 4014
Block 4015
Block 4016
Tract: 830001
Blockgroup: 1
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Tract: 830003
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3019
Block 3073
Tract: 830007
Blockgroup: 2
Block 2015
Block 2021
Block 2022
Block 2023
Block 2024
Blockgroup: 3
Block 3011
Block 3014
Block 3015
Block 3016
Tract: 830008
Blockgroup: 1
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Blockgroup: 2
Block 2009
Block 2010
Block 2011
Block 2012
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Blockgroup: 3
Block 3012
Tract: 830201
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Blockgroup: 3
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Tract: 830400
Tract: 980000
(Source: P.A. 97-15, eff. 6-24-11.)

(10 ILCS 107/10.2)
Sec. 10.2. District No. 2. District No. 2 is comprised of:

District: 2
Cook County
Tract: 010100
Tract: 010201
Tract: 010202
Tract: 010300
Tract: 010400
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Tract: 010501
Tract: 010502
Tract: 010503
Tract: 010600
Tract: 010701
Tract: 010702
Tract: 020100
Tract: 020200
Tract: 020301
Tract: 020302
Tract: 020400
Tract: 020500
Tract: 020601
Tract: 020602
Tract: 020701
Tract: 020702
Tract: 020801
Tract: 020802
Tract: 020901
Tract: 020902
Tract: 030101
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Block 4001
Block 4002
Tract: 030102
Blockgroup: 1
Block 1001
Block 1002
Blockgroup: 2
Blockgroup: 3
Tract: 030103
Blockgroup: 1
Blockgroup: 2
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Tract: 030104
Blockgroup: 1
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Blockgroup: 2
Tract: 030200
Tract: 030300
Tract: 030400
Tract: 030500
Tract: 030601
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3001
Block 3002
Block 3003
Block 3004
Tract: 030603
Tract: 030604
Blockgroup: 1
Blockgroup: 2
Block 2001
Block 2002
Blockgroup: 3
Tract: 030701
Tract: 030702
Tract: 030703
Tract: 030706
Blockgroup: 1
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Blockgroup: 2
Tract: 030800
Tract: 030900
Tract: 031000
Tract: 031100
Tract: 031200
Tract: 031300
Blockgroup: 1
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Blockgroup: 5
Tract: 031400
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Blockgroup: 5
Blockgroup: 6
Tract: 031501
Tract: 031502
Tract: 031700
Tract: 031800
Tract: 031900
Tract: 032100
Tract: 040100
Tract: 040201
Tract: 040202
Tract: 040300
Tract: 040401
Tract: 040402
Tract: 040600
Tract: 040700
Tract: 040800
Tract: 040900
Tract: 050100
Tract: 050200
Tract: 050300
Tract: 050500
Tract: 050600
Tract: 050700
Tract: 050800
Tract: 050900
Tract: 051000
Tract: 051100
Tract: 051200
Tract: 051300
Tract: 051400
Tract: 060100
Tract: 060200
Tract: 060300
Tract: 060400
Tract: 060500
Tract: 060800
Blockgroup: 1
Blockgroup: 2
Block 2001
Block 2002
Block 2003
Block 2004
Blockgroup: 3
Tract: 060900
Blockgroup: 1
Blockgroup: 2
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Blockgroup: 3
Blockgroup: 4
Blockgroup: 5
Tract: 061000
Tract: 061100
Tract: 061200
Tract: 061500
Tract: 061800
Tract: 061901
Tract: 061902
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Blockgroup: 4
Tract: 062000
Tract: 062100
Tract: 062200
Tract: 062300
Tract: 062400
Tract: 062500
Tract: 062600
Tract: 062700
Tract: 062800
Tract: 062900
Tract: 063000
Tract: 063100
Tract: 063200
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Blockgroup: 5
Blockgroup: 6
Tract: 063301
Tract: 063302
Tract: 063303
Tract: 063400
Tract: 070101
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Tract: 070102
Tract: 070103
Tract: 070200
Tract: 070300
Tract: 070400
Tract: 070500
Tract: 070600
Tract: 070700
Tract: 071000
Tract: 071100
Tract: 071200
Tract: 071300
Tract: 071400
Blockgroup: 1
Blockgroup: 2
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Blockgroup: 3
Blockgroup: 4
Tract: 071500
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Blockgroup: 4
Blockgroup: 5
Blockgroup: 6
Tract: 071600
Tract: 071700
Tract: 071800
Tract: 080100
Tract: 080201
Tract: 080202
Tract: 080300
Tract: 080400
Tract: 081000
Tract: 081100
Tract: 081201
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2009
Block 2010
Blockgroup: 3
Tract: 081202
Blockgroup: 1
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Tract: 081300
Tract: 081500
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Tract: 081600
Blockgroup: 2
Tract: 081700
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2010
Tract: 081800
Tract: 081900
Tract: 090100
Tract: 090200
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2010
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Blockgroup: 5
Tract: 100100
Tract: 100200
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2014
Blockgroup: 7
Block 7000
Block 7001
Block 7002
Block 7003
Block 7004
Block 7005
Block 7006
Block 7007
Block 7008
Block 7009
Block 7010
Tract: 100700
Blockgroup: 3
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3019
Blockgroup: 4
Block 4007
Block 4008
Block 4009
Block 4010
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Blockgroup: 5
Block 5007
Block 5008
Block 5009
Block 5010
Block 5011
Block 5012
Block 5013
Block 5014
Block 5015
Block 5016
Block 5017
Block 5018
Tract: 110100
Tract: 110200
Tract: 110300
Tract: 110400
Tract: 110501
Tract: 110502
Tract: 120100
Tract: 120200
Tract: 120300
Tract: 120400
Tract: 130100
Tract: 130200
Tract: 130300
Tract: 140100
Tract: 140200
Tract: 140301
Tract: 140302
Tract: 140400
Tract: 140500
Tract: 140601
Tract: 140602
Tract: 140701
Tract: 140702
Tract: 140800
Tract: 150200
Tract: 150300
Tract: 150401
Tract: 150402
Tract: 150501
Tract: 150502
Tract: 150600
Tract: 150700
Tract: 150800
Tract: 151001
Tract: 151002
Tract: 151100
Tract: 151200
Tract: 160100
Tract: 160200
Tract: 160300
Tract: 160400
Tract: 160501
Tract: 160502
Tract: 160601
Tract: 160602
Tract: 160700
Tract: 160800
Tract: 160900
Tract: 161000
Tract: 161100
Tract: 161200
Tract: 161300
Tract: 170100
Tract: 170200
Tract: 170300
Tract: 170400
Tract: 170500
Tract: 170600
Tract: 170700
Tract: 170800
Tract: 170900
Tract: 171000
Tract: 171100
Tract: 180100
Tract: 190100
Tract: 190200
Tract: 190300
Tract: 190401
Tract: 190402
Tract: 190601
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Tract: 190602
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Tract: 190701
Tract: 190702
Tract: 190800
Tract: 190900
Tract: 191000
Tract: 191100
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Blockgroup: 4
Blockgroup: 5
Blockgroup: 6
Block 6000
Block 6001
Block 6002
Block 6003
Block 6006
Block 6007
Tract: 191200
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2017
Tract: 200100
Tract: 200200
Tract: 200300
Tract: 200401
Tract: 200402
Tract: 210100
Tract: 210400
Tract: 210501
Tract: 210502
Tract: 210601
Tract: 210602
Tract: 210700
Tract: 210800
Tract: 210900
Tract: 220300
Tract: 220400
Tract: 220500
Tract: 220601
Tract: 220602
Tract: 220701
Tract: 220702
Tract: 220901
Tract: 220902
Tract: 221000
Tract: 221100
Tract: 221200
Tract: 221300
Tract: 221400
Tract: 221500
Tract: 221600
Tract: 222200
Tract: 222500
Tract: 222600
Tract: 222700
Tract: 222800
Tract: 222900
Tract: 230100
Tract: 230200
Tract: 230300
Tract: 230400
Tract: 230500
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2027
Tract: 230600
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Blockgroup: 6
Block 6000
Block 6001
Block 6002
Block 6003
Tract: 230700
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2018
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3010
Blockgroup: 4
Tract: 230800
Tract: 230900
Tract: 231100
Blockgroup: 1
Block 1000
Tract: 231200
Blockgroup: 1
Block 1000
Tract: 240200
Tract: 240300
Tract: 240500
Tract: 240600
Tract: 240700
Tract: 240800
Tract: 240900
Tract: 241000
Tract: 241100
Tract: 241200
Tract: 241300
Tract: 241400
Tract: 241500
Tract: 241600
Tract: 242000
Tract: 242100
Tract: 242200
Tract: 242300
Tract: 242400
Tract: 242500
Tract: 242600
Tract: 242700
Tract: 242800
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Tract: 242900
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2020
Tract: 243000
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Tract: 243100
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Tract: 243200
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2025
Block 2026
Tract: 243300
Tract: 243400
Tract: 243500
Tract: 250200
Blockgroup: 1
Block 1000
Block 1001
Block 1005
Block 1006
Block 1007
Block 1008
Block 1015
Blockgroup: 2
Block 2000
Block 2001
Block 2005
Tract: 250500
Tract: 280100
Tract: 281900
Tract: 282800
Tract: 283800
Blockgroup: 1
Block 1000
Block 1002
Blockgroup: 2
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Tract: 291600
Tract: 300700
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Blockgroup: 2
Blockgroup: 3
Tract: 300800
Tract: 300900
Tract: 301100
Tract: 301200
Tract: 301600
Tract: 301701
Blockgroup: 1
Blockgroup: 2
Tract: 301702
Blockgroup: 3
Tract: 310200
Tract: 310300
Tract: 310400
Tract: 310500
Tract: 310600
Tract: 310700
Tract: 310800
Tract: 310900
Tract: 330200
Blockgroup: 2
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2025
Block 2026
Block 2039
Tract: 340300
Tract: 340400
Tract: 340500
Blockgroup: 1
Block 1000
Block 1001
Block 1004
Block 1005
Block 1006
Block 1007
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1035
Block 1036
Block 1038
Block 1039
Tract: 340600
Blockgroup: 1
Block 1014
Tract: 560100
Blockgroup: 1
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Tract: 560200
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Tract: 560300
Tract: 560400
Tract: 560700
Tract: 560800
Blockgroup: 1
Blockgroup: 2
Tract: 561100
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Block 4000
Block 4007
Block 4008
Block 4009
Block 4010
Block 4019
Block 4020
Block 4021
Block 4022
Block 4029
Tract: 570100
Tract: 570300
Tract: 570400
Tract: 570500
Tract: 580100
Tract: 580200
Tract: 580300
Tract: 580400
Tract: 580501
Tract: 580502
Tract: 580600
Tract: 580700
Tract: 580800
Tract: 590500
Tract: 590600
Tract: 590700
Tract: 600400
Tract: 600600
Tract: 600700
Tract: 600900
Tract: 610300
Tract: 610400
Tract: 610800
Tract: 620100
Tract: 620200
Tract: 620300
Tract: 620400
Tract: 630200
Tract: 630300
Tract: 630400
Tract: 630500
Tract: 630800
Tract: 630900
Tract: 640100
Tract: 640300
Blockgroup: 1
Blockgroup: 2
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Block 4030
Block 4031
Block 4032
Block 4033
Block 4034
Blockgroup: 5
Block 5000
Block 5001
Block 5002
Block 5003
Block 5012
Block 5013
Block 5014
Block 5015
Block 5016
Block 5017
Tract: 650100
Tract: 650200
Tract: 650302
Blockgroup: 1
Block 1000
Tract: 660301
Tract: 660302
Tract: 660400
Tract: 660500
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3015
Block 3016
Block 3017
Block 3018
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Tract: 660600
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Blockgroup: 3
Blockgroup: 4
Blockgroup: 5
Tract: 760802
Blockgroup: 1
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Tract: 760803
Blockgroup: 4
Block 4000
Block 4001
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Tract: 770800
Blockgroup: 1
Block 1000
Block 1001
Block 1021
Tract: 770901
Tract: 770902
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Tract: 800600
Blockgroup: 1
Block 1030
Block 1031
Tract: 800700
Blockgroup: 4
Block 4006
Block 4007
Block 4008
Block 4009
Block 4014
Block 4016
Block 4017
Block 4018
Block 4019
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Tract: 800800
Blockgroup: 1
Block 1091
Block 1100
Block 1103
Block 1104
Tract: 800900
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4020
Block 4021
Tract: 801000
Tract: 801100
Tract: 801200
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Block 3048
Block 3049
Block 3050
Block 3051
Block 3052
Tract: 801300
Tract: 801400
Blockgroup: 2
Block 2012
Tract: 805301
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Tract: 805302
Tract: 806004
Blockgroup: 1
Block 1002
Block 1006
Block 1007
Block 1008
Block 1009
Blockgroup: 4
Block 4000
Tract: 806700
Tract: 806801
Tract: 806802
Tract: 806900
Tract: 807000
Tract: 807100
Tract: 807200
Tract: 807300
Tract: 807400
Tract: 807500
Tract: 807600
Tract: 807700
Tract: 807800
Tract: 807900
Tract: 808001
Tract: 808002
Tract: 808100
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2015
Block 2017
Block 2018
Block 2019
Tract: 808200
Tract: 808301
Tract: 808302
Tract: 808400
Tract: 808500
Tract: 808600
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Tract: 808702
Tract: 808800
Tract: 808900
Tract: 809000
Tract: 809100
Tract: 809200
Tract: 809300
Tract: 809400
Tract: 809500
Tract: 809600
Tract: 809700
Tract: 809800
Tract: 809900
Tract: 810000
Tract: 810100
Tract: 810200
Tract: 810301
Tract: 810302
Tract: 810501
Tract: 810502
Tract: 810600
Tract: 811600
Blockgroup: 1
Block 1000
Tract: 830500
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Tract: 830600
Tract: 830700
Tract: 830800
Tract: 830900
Tract: 831000
Tract: 831100
Tract: 831200
Tract: 831300
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1013
Tract: 831500
Tract: 831600
Tract: 831700
Tract: 831800
Tract: 831900
Tract: 832000
Tract: 832100
Tract: 832200
Tract: 832300
Tract: 832400
Tract: 832500
Tract: 832600
Tract: 833000
Blockgroup: 1
Block 1000
Block 1001
Block 1012
Block 1022
Block 1023
Block 1026
Block 1027
Block 1028
Block 1029
Block 1049
Block 1050
Block 1060
Block 1061
Block 1066
Block 1069
Tract: 833100
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1021
Block 1022
Block 1023
Block 1027
Block 1028
Tract: 835000
Blockgroup: 1
Block 1008
Block 1009
Block 1010
Block 1011
Block 1014
Block 1025
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Blockgroup: 3
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4013
Block 4014
Blockgroup: 5
Block 5009
Block 5010
Block 5011
Block 5012
Block 5013
Tract: 835200
Tract: 835500
Blockgroup: 2
Block 2062
Tract: 836600
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1006
Block 1008
Block 1009
Block 1030
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Tract: 836700
Blockgroup: 2
Block 2000
Block 2002
Block 2049
Tract: 838000
Blockgroup: 2
Block 2030
Block 2031
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Tract: 838200
Blockgroup: 1
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1022
Block 1023
Block 1024
Block 1025
Blockgroup: 2
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Tract: 838300
Tract: 839000
Blockgroup: 1
Block 1006
Blockgroup: 2
Block 2002
Tract: 839100
Blockgroup: 1
Block 1004
Block 1005
Block 1006
Block 1015
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1058
Block 1059
Block 1060
Block 1061
Block 1071
Block 1072
Block 1073
Block 1074
Block 1086
Block 1087
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2057
Block 2058
Block 2059
Block 2060
Tract: 839700
Tract: 839800
Tract: 839900
Tract: 840000
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2016
Tract: 840100
Tract: 840200
Tract: 840300
Tract: 840400
Tract: 840700
Tract: 840800
Tract: 841100
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Block 3048
Blockgroup: 4
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Tract: 841200
Tract: 841300
Tract: 841900
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1015
Block 1016
Block 1017
Block 1018
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1063
Block 1064
Blockgroup: 2
Tract: 842200
Tract: 842300
Tract: 842600
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2068
Block 2069
Block 2070
Blockgroup: 3
Blockgroup: 4
Tract: 842800
Tract: 842900
Blockgroup: 1
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1017
Block 1018
Block 1019
Blockgroup: 3
Block 3011
Block 3012
Block 3013
Block 3014
Blockgroup: 4
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4031
Block 4032
Block 4033
Block 4034
Block 4035
Block 4036
Block 4037
Block 4048
Block 4049
Block 4050
Block 4051
Block 4052
Block 4053
Block 4054
Block 4055
Block 4056
Block 4057
Block 4058
Block 4059
Block 4099
Block 4100
Block 4101
Block 4105
Block 4107
Block 4109
Tract: 843100
Blockgroup: 1
Block 1008
Block 1009
Block 1034
Blockgroup: 2
Block 2000
Block 2001
Block 2018
Tract: 843200
Tract: 843500
Tract: 843700
Tract: 980100
(Source: P.A. 97-15, eff. 6-24-11.)

(10 ILCS 107/10.3)
Sec. 10.3. District No. 3. District No. 3 is comprised of:

District: 3
Cook County
Tract: 081201
Blockgroup: 2
Block 2006
Block 2007
Block 2008
Tract: 081202
Blockgroup: 1
Block 1001
Tract: 081401
Tract: 081402
Tract: 081403
Tract: 081500
Blockgroup: 1
Block 1004
Block 1005
Blockgroup: 2
Blockgroup: 3
Tract: 081600
Blockgroup: 1
Tract: 081700
Blockgroup: 2
Block 2006
Block 2007
Block 2008
Block 2009
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Tract: 190601
Blockgroup: 3
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Tract: 190602
Blockgroup: 1
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Blockgroup: 2
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Blockgroup: 3
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Tract: 191100
Blockgroup: 3
Block 3012
Block 3013
Blockgroup: 6
Block 6004
Block 6005
Block 6008
Block 6009
Block 6010
Block 6011
Tract: 191200
Blockgroup: 2
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2015
Block 2016
Tract: 191301
Tract: 191302
Tract: 230500
Blockgroup: 2
Block 2005
Block 2006
Block 2007
Block 2008
Block 2024
Block 2025
Block 2026
Tract: 230600
Blockgroup: 1
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Blockgroup: 2
Blockgroup: 3
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Blockgroup: 4
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Blockgroup: 5
Blockgroup: 6
Block 6004
Block 6005
Block 6006
Block 6007
Block 6008
Block 6009
Block 6010
Block 6011
Block 6012
Block 6013
Block 6014
Block 6015
Block 6016
Block 6017
Block 6018
Block 6019
Block 6020
Block 6021
Tract: 230700
Blockgroup: 2
Block 2015
Block 2016
Block 2017
Blockgroup: 3
Block 3008
Block 3009
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Tract: 231100
Blockgroup: 1
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Tract: 231200
Blockgroup: 1
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Blockgroup: 5
Tract: 231500
Tract: 242800
Blockgroup: 1
Block 1031
Block 1032
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Tract: 242900
Blockgroup: 2
Block 2019
Block 2021
Block 2022
Block 2023
Block 2024
Tract: 243000
Blockgroup: 2
Block 2018
Block 2019
Block 2020
Tract: 243100
Blockgroup: 2
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Tract: 243200
Blockgroup: 2
Block 2023
Block 2024
Block 2027
Block 2028
Tract: 250200
Blockgroup: 1
Block 1002
Block 1003
Block 1004
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Blockgroup: 2
Block 2002
Block 2003
Block 2004
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Tract: 250300
Tract: 250400
Tract: 250600
Tract: 250700
Tract: 250800
Tract: 251000
Tract: 251100
Tract: 251200
Tract: 251300
Tract: 251400
Tract: 251500
Tract: 251600
Tract: 251700
Tract: 251800
Tract: 251900
Tract: 252000
Tract: 252101
Tract: 252102
Tract: 252201
Tract: 252202
Tract: 260100
Tract: 260200
Tract: 260300
Tract: 260400
Tract: 260500
Tract: 260600
Tract: 260700
Tract: 260800
Tract: 260900
Tract: 261000
Tract: 270500
Tract: 271200
Tract: 271300
Tract: 271400
Tract: 271500
Tract: 271800
Tract: 280400
Tract: 280800
Tract: 280900
Tract: 282700
Tract: 283100
Tract: 283200
Tract: 283800
Blockgroup: 1
Block 1001
Block 1003
Block 1004
Block 1005
Block 1006
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Tract: 290900
Tract: 291200
Tract: 292200
Tract: 292400
Tract: 292500
Tract: 300500
Tract: 300600
Tract: 300700
Blockgroup: 1
Block 1008
Tract: 301701
Blockgroup: 3
Tract: 301702
Blockgroup: 1
Blockgroup: 2
Tract: 301801
Tract: 301802
Tract: 301803
Tract: 320100
Tract: 320400
Tract: 320600
Tract: 330100
Tract: 330200
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2040
Tract: 340500
Blockgroup: 1
Block 1002
Block 1003
Block 1008
Block 1009
Block 1031
Block 1032
Block 1033
Block 1034
Block 1037
Block 1040
Block 1041
Block 1042
Tract: 340600
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Tract: 350100
Tract: 350400
Tract: 351000
Tract: 351100
Tract: 351400
Tract: 351500
Tract: 360200
Tract: 380100
Tract: 380200
Tract: 380500
Tract: 380700
Tract: 381200
Tract: 381400
Tract: 381500
Tract: 381700
Tract: 381800
Tract: 381900
Tract: 390100
Tract: 390200
Tract: 390300
Tract: 390400
Tract: 390500
Tract: 390600
Tract: 390700
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Tract: 400300
Tract: 400400
Tract: 400500
Tract: 400800
Tract: 410100
Blockgroup: 1
Blockgroup: 2
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Tract: 410200
Tract: 410500
Tract: 410600
Tract: 410700
Tract: 410800
Tract: 410900
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Tract: 411000
Blockgroup: 1
Blockgroup: 2
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Blockgroup: 3
Tract: 411100
Tract: 411200
Tract: 420100
Blockgroup: 1
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Tract: 420200
Tract: 420300
Tract: 420400
Tract: 420500
Tract: 420600
Tract: 420700
Tract: 420800
Tract: 421200
Tract: 430101
Tract: 430102
Blockgroup: 1
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Blockgroup: 2
Blockgroup: 3
Tract: 430200
Tract: 430300
Tract: 430400
Tract: 430500
Tract: 430600
Tract: 430700
Blockgroup: 1
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Blockgroup: 2
Tract: 430800
Tract: 430900
Tract: 431200
Tract: 431301
Tract: 431302
Tract: 431400
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Blockgroup: 4
Tract: 440101
Tract: 440102
Tract: 440201
Tract: 440202
Tract: 440300
Tract: 440600
Tract: 440700
Tract: 440800
Tract: 440900
Tract: 450300
Tract: 460100
Tract: 460200
Tract: 460301
Tract: 460302
Tract: 460400
Tract: 460500
Tract: 460600
Tract: 460700
Tract: 461000
Tract: 470100
Tract: 480100
Tract: 480200
Tract: 480300
Tract: 480400
Tract: 480500
Tract: 490300
Tract: 490400
Tract: 490500
Tract: 490600
Tract: 490700
Tract: 490800
Tract: 490901
Tract: 490902
Tract: 491000
Tract: 491100
Tract: 491200
Tract: 491300
Tract: 491400
Tract: 500100
Tract: 500200
Tract: 500300
Tract: 510100
Tract: 510200
Tract: 510300
Tract: 520100
Tract: 520200
Tract: 520300
Tract: 520400
Tract: 520500
Tract: 520600
Tract: 530100
Tract: 530200
Tract: 530300
Tract: 530400
Tract: 530501
Tract: 530502
Tract: 530503
Tract: 530600
Tract: 540101
Tract: 540102
Tract: 550100
Tract: 550200
Tract: 560100
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Tract: 560200
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Tract: 560800
Blockgroup: 3
Blockgroup: 4
Blockgroup: 5
Tract: 560900
Tract: 561000
Tract: 561100
Blockgroup: 4
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Blockgroup: 5
Blockgroup: 6
Tract: 570200
Tract: 611000
Tract: 611100
Tract: 611200
Tract: 611300
Tract: 611400
Tract: 611500
Tract: 611600
Tract: 611700
Tract: 611800
Tract: 611900
Tract: 612000
Tract: 612100
Tract: 630100
Tract: 640300
Blockgroup: 3
Blockgroup: 4
Block 4007
Block 4008
Block 4009
Block 4035
Block 4036
Block 4037
Block 4038
Blockgroup: 5
Block 5004
Block 5005
Block 5006
Block 5007
Block 5008
Block 5009
Block 5010
Block 5011
Block 5018
Block 5019
Blockgroup: 6
Tract: 640400
Tract: 640500
Tract: 640600
Tract: 640700
Tract: 640800
Tract: 650301
Tract: 650302
Blockgroup: 1
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Blockgroup: 2
Tract: 650400
Tract: 650500
Tract: 660500
Blockgroup: 3
Block 3003
Block 3014
Blockgroup: 4
Block 4013
Tract: 660600
Blockgroup: 1
Blockgroup: 2
Block 2007
Block 2008
Tract: 660700
Tract: 660800
Tract: 660900
Tract: 661000
Tract: 661100
Tract: 670100
Tract: 670200
Tract: 670300
Tract: 670400
Tract: 670500
Tract: 670600
Tract: 670700
Tract: 670800
Tract: 670900
Tract: 671100
Tract: 671200
Tract: 671300
Tract: 671400
Tract: 671500
Tract: 671600
Tract: 671800
Tract: 671900
Tract: 672000
Tract: 680500
Tract: 680600
Tract: 680900
Tract: 681000
Tract: 681100
Tract: 681200
Tract: 681300
Tract: 681400
Tract: 690300
Tract: 690400
Tract: 690500
Tract: 690900
Tract: 691000
Tract: 691100
Tract: 691200
Tract: 691300
Tract: 691400
Tract: 691500
Tract: 700100
Tract: 700200
Tract: 700301
Tract: 700302
Tract: 700401
Tract: 700402
Tract: 700501
Tract: 700502
Tract: 710100
Tract: 710200
Tract: 710300
Tract: 710400
Tract: 710500
Tract: 710600
Tract: 710700
Tract: 710800
Tract: 710900
Tract: 711000
Tract: 711100
Tract: 711200
Tract: 711300
Tract: 711400
Tract: 711500
Tract: 720100
Tract: 720200
Tract: 720300
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1018
Block 1019
Block 1020
Block 1021
Blockgroup: 2
Block 2000
Block 2001
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2025
Block 2026
Block 2027
Block 2028
Blockgroup: 3
Block 3000
Block 3015
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3031
Block 3032
Block 3033
Block 3034
Tract: 720500
Blockgroup: 1
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1018
Block 1020
Block 1021
Blockgroup: 2
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Tract: 720600
Tract: 720700
Tract: 730100
Tract: 730201
Tract: 730202
Tract: 730300
Tract: 730400
Tract: 730500
Tract: 730600
Tract: 730700
Tract: 740100
Blockgroup: 1
Block 1000
Block 1001
Block 1003
Block 1004
Block 1014
Block 1015
Block 1016
Block 1017
Blockgroup: 2
Block 2000
Block 2001
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Blockgroup: 3
Blockgroup: 4
Tract: 740300
Blockgroup: 2
Block 2006
Block 2007
Tract: 740400
Blockgroup: 1
Block 1000
Block 1001
Tract: 750100
Tract: 750200
Tract: 750300
Tract: 750400
Blockgroup: 1
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Tract: 750500
Tract: 750600
Tract: 812100
Tract: 812200
Tract: 812301
Tract: 812302
Tract: 812400
Tract: 812500
Tract: 812600
Tract: 812700
Tract: 812801
Tract: 812802
Tract: 812900
Tract: 813000
Tract: 813100
Tract: 813200
Tract: 813400
Tract: 813500
Tract: 813600
Tract: 813900
Tract: 814000
Tract: 814100
Blockgroup: 1
Blockgroup: 2
Tract: 814600
Tract: 814700
Tract: 814800
Tract: 814900
Tract: 815000
Tract: 815100
Tract: 815200
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3017
Block 3018
Block 3019
Block 3045
Blockgroup: 4
Blockgroup: 5
Tract: 815300
Tract: 815400
Blockgroup: 3
Block 3004
Blockgroup: 4
Tract: 815600
Blockgroup: 5
Block 5002
Tract: 815900
Tract: 816000
Tract: 816100
Tract: 816200
Blockgroup: 1
Block 1002
Block 1003
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1012
Block 1013
Block 1014
Block 1015
Blockgroup: 2
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Blockgroup: 3
Tract: 816300
Tract: 816401
Tract: 816402
Tract: 816500
Tract: 816600
Tract: 816700
Blockgroup: 1
Tract: 816900
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Tract: 817000
Tract: 817101
Tract: 817102
Tract: 817200
Tract: 817300
Tract: 817400
Tract: 817500
Tract: 817600
Tract: 817700
Tract: 817900
Tract: 818000
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1057
Block 1058
Block 1059
Block 1060
Blockgroup: 3
Block 3000
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Tract: 818200
Blockgroup: 4
Block 4000
Tract: 818300
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3022
Block 3034
Block 3043
Tract: 820202
Blockgroup: 1
Block 1081
Tract: 820300
Blockgroup: 1
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Tract: 820400
Tract: 820501
Blockgroup: 1
Block 1020
Blockgroup: 2
Block 2017
Block 2018
Blockgroup: 3
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Blockgroup: 4
Blockgroup: 5
Tract: 820502
Blockgroup: 1
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Tract: 820604
Tract: 820605
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2014
Block 2015
Block 2016
Block 2018
Block 2020
Blockgroup: 3
Tract: 820700
Tract: 820800
Tract: 820901
Tract: 820902
Tract: 821001
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Block 4030
Tract: 821002
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Blockgroup: 5
Block 5000
Block 5001
Block 5002
Block 5003
Block 5004
Block 5005
Block 5010
Block 5011
Block 5012
Block 5016
Block 5017
Tract: 821101
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1008
Block 1009
Block 1010
Block 1011
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Blockgroup: 4
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Tract: 821102
Tract: 821200
Tract: 821300
Tract: 821401
Tract: 821402
Tract: 821500
Tract: 823304
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1010
Tract: 823603
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Tract: 824300
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2035
Block 2039
Block 2040
Block 2041
Blockgroup: 3
Tract: 824400
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1013
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1042
Block 1043
Block 1044
Block 1047
Tract: 824701
Blockgroup: 3
Block 3013
Block 3014
Tract: 824800
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3041
Block 3042
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Block 3048
Block 3049
Block 3050
Block 3051
Block 3052
Block 3053
Block 3054
Block 3055
Block 3056
Block 3057
Block 3058
Block 3059
Block 3060
Block 3061
Block 3062
Block 3063
Block 3064
Block 3065
Block 3066
Block 3067
Block 3068
Block 3069
Block 3070
Block 3071
Block 3072
Block 3073
Block 3074
Block 3075
Block 3076
Block 3077
Block 3078
Block 3079
Block 3080
Block 3081
Block 3082
Block 3083
Block 3084
Block 3085
Block 3086
Block 3087
Block 3088
Block 3089
Block 3090
Blockgroup: 4
Block 4043
Block 4044
Block 4045
Block 4046
Block 4047
Block 4048
Block 4049
Tract: 824900
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Blockgroup: 2
Block 2002
Block 2003
Block 2004
Block 2005
Block 2007
Block 2008
Block 2009
Block 2010
Block 2026
Block 2027
Tract: 825200
Blockgroup: 2
Block 2034
Tract: 825302
Blockgroup: 3
Block 3027
Tract: 825501
Tract: 825503
Tract: 825504
Tract: 825505
Tract: 825600
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Block 4030
Block 4031
Block 4032
Block 4033
Block 4034
Block 4035
Block 4036
Block 4037
Block 4038
Block 4039
Block 4040
Block 4041
Block 4042
Block 4043
Block 4044
Block 4045
Block 4046
Block 4047
Block 4048
Block 4049
Tract: 825700
Tract: 825801
Tract: 825802
Tract: 825803
Tract: 825900
Tract: 826000
Tract: 826100
Tract: 826201
Tract: 826202
Tract: 826301
Tract: 826303
Tract: 826304
Tract: 826401
Tract: 826402
Tract: 826500
Tract: 826600
Tract: 826700
Tract: 826800
Tract: 826901
Tract: 826902
Tract: 827000
Tract: 827100
Tract: 827200
Tract: 827300
Tract: 827400
Tract: 827500
Tract: 827600
Tract: 827700
Tract: 827801
Tract: 827802
Tract: 827804
Tract: 827805
Tract: 827901
Tract: 827902
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1008
Blockgroup: 2
Block 2003
Block 2004
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4022
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Block 4030
Block 4031
Block 4032
Block 4033
Blockgroup: 5
Tract: 828000
Blockgroup: 3
Tract: 828100
Blockgroup: 3
Block 3008
Block 3010
Tract: 828201
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1091
Block 1093
Block 1094
Block 1095
Block 1096
Block 1097
Block 1099
Block 1100
Block 1101
Tract: 828202
Blockgroup: 1
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Tract: 828300
Tract: 828401
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Tract: 828402
Tract: 828503
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1034
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1049
Block 1050
Block 1060
Block 1061
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Tract: 828504
Blockgroup: 1
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1037
Block 1046
Block 1056
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3012
Block 3025
Blockgroup: 4
Tract: 828505
Blockgroup: 5
Block 5037
Block 5038
Block 5039
Block 5040
Block 5044
Block 5045
Block 5046
Block 5047
Block 5048
Block 5049
Block 5050
Block 5051
Block 5054
Block 5055
Block 5056
Block 5057
Block 5058
Block 5059
Block 5060
Block 5061
Block 5062
Block 5063
Block 5064
Block 5065
Block 5066
Block 5067
Block 5068
Block 5069
Block 5070
Block 5071
Block 5072
Block 5073
Block 5074
Block 5075
Block 5076
Block 5077
Block 5078
Block 5079
Block 5080
Block 5081
Block 5082
Block 5083
Block 5084
Block 5085
Block 5086
Block 5087
Block 5088
Block 5089
Block 5090
Block 5091
Block 5092
Block 5093
Block 5094
Block 5095
Block 5096
Block 5097
Block 5098
Block 5099
Block 5100
Block 5101
Block 5102
Block 5104
Tract: 828506
Blockgroup: 1
Block 1011
Block 1012
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Blockgroup: 3
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Block 4030
Block 4031
Block 4032
Block 4033
Block 4034
Block 4035
Block 4036
Block 4040
Block 4041
Block 4042
Block 4043
Block 4044
Block 4045
Block 4046
Block 4047
Block 4048
Block 4049
Block 4050
Block 4051
Block 4052
Block 4053
Block 4054
Block 4055
Block 4056
Block 4057
Block 4058
Block 4059
Block 4060
Block 4061
Block 4062
Tract: 828601
Blockgroup: 1
Block 1000
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Blockgroup: 2
Block 2014
Tract: 828602
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Blockgroup: 2
Tract: 828701
Tract: 828702
Tract: 828802
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1038
Block 1039
Blockgroup: 2
Block 2000
Block 2004
Block 2005
Block 2007
Block 2008
Blockgroup: 3
Tract: 828900
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1038
Block 1039
Block 1043
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1073
Blockgroup: 2
Block 2000
Block 2001
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2025
Tract: 829000
Tract: 829100
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2089
Block 2090
Tract: 829700
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3037
Tract: 829800
Blockgroup: 1
Block 1010
Block 1011
Block 1012
Block 1013
Block 1031
Block 1032
Block 1033
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4015
Block 4016
Block 4017
Block 4018
Blockgroup: 5
Block 5002
Block 5003
Block 5004
Block 5009
Block 5010
Block 5011
Block 5012
Block 5013
Block 5014
Block 5015
Block 5016
Block 5017
Block 5022
Block 5023
Block 5024
Tract: 829901
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4055
Block 4056
Block 4057
Block 4058
Block 4066
Block 4075
Block 4076
Block 4080
Block 4081
Tract: 829902
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Block 4030
Block 4031
Block 4032
Block 4033
Block 4034
Block 4035
Block 4036
Block 4037
Block 4038
Block 4039
Block 4040
Block 4041
Block 4042
Block 4043
Block 4044
Block 4045
Block 4046
Block 4047
Block 4048
Block 4049
Block 4050
Block 4051
Block 4052
Block 4053
Block 4054
Block 4055
Block 4056
Tract: 830001
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1012
Block 1013
Block 1032
Block 1033
Tract: 830003
Blockgroup: 1
Blockgroup: 2
Blockgroup: 3
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Block 3048
Block 3049
Block 3050
Block 3051
Block 3052
Block 3053
Block 3054
Block 3055
Block 3056
Block 3057
Block 3058
Block 3059
Block 3060
Block 3061
Block 3062
Block 3063
Block 3064
Block 3065
Block 3066
Block 3067
Block 3068
Block 3069
Block 3070
Block 3071
Block 3072
Block 3074
Block 3075
Block 3076
Block 3077
Block 3078
Block 3079
Block 3080
Block 3081
Block 3082
Tract: 830004
Tract: 830005
Tract: 830006
Tract: 830007
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2025
Block 2026
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3012
Block 3013
Tract: 830008
Blockgroup: 1
Block 1000
Block 1001
Block 1017
Block 1018
Block 1019
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2013
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Tract: 830100
Tract: 830201
Blockgroup: 1
Block 1008
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Tract: 830202
Tract: 830300
Tract: 830500
Blockgroup: 1
Blockgroup: 3
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Tract: 831300
Blockgroup: 1
Block 1004
Block 1011
Block 1012
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Tract: 831400
Tract: 832900
Tract: 833000
Blockgroup: 1
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1024
Block 1025
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1062
Block 1063
Block 1064
Block 1065
Block 1067
Block 1068
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Blockgroup: 2
Tract: 833100
Blockgroup: 1
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1024
Block 1025
Block 1026
Block 1029
Block 1030
Blockgroup: 2
Blockgroup: 3
Tract: 833300
Tract: 833900
Tract: 834000
Tract: 834200
Tract: 834300
Tract: 834400
Tract: 834500
Tract: 834600
Tract: 834700
Tract: 834800
Tract: 834900
Tract: 835000
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1012
Block 1013
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Blockgroup: 2
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Blockgroup: 4
Block 4010
Block 4011
Block 4012
Blockgroup: 5
Block 5000
Block 5001
Block 5002
Block 5003
Block 5004
Block 5005
Block 5006
Block 5007
Block 5008
Tract: 835100
Tract: 835500
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2061
Tract: 835600
Tract: 835700
Tract: 835800
Tract: 835900
Tract: 836000
Tract: 836100
Tract: 836200
Tract: 836300
Tract: 836400
Tract: 836500
Tract: 836600
Blockgroup: 1
Block 1005
Block 1007
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1031
Block 1032
Block 1033
Block 1034
Blockgroup: 2
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Tract: 836700
Blockgroup: 1
Blockgroup: 2
Block 2001
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2050
Tract: 836800
Tract: 836900
Tract: 837000
Tract: 837100
Tract: 837300
Tract: 837400
Tract: 837800
Tract: 838000
Blockgroup: 1
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2032
Block 2033
Tract: 838100
Tract: 838200
Blockgroup: 1
Block 1000
Block 1007
Block 1018
Block 1019
Block 1020
Block 1021
Blockgroup: 2
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2059
Block 2060
Tract: 838600
Tract: 838700
Tract: 838800
Tract: 839000
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Blockgroup: 2
Block 2000
Block 2001
Block 2003
Block 2004
Blockgroup: 3
Blockgroup: 4
Tract: 839100
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1056
Block 1057
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1088
Block 1089
Block 1090
Block 1091
Block 1092
Block 1093
Block 1094
Block 1095
Block 1096
Block 1097
Block 1098
Block 1099
Block 1100
Block 1101
Block 1102
Block 1103
Block 1104
Block 1105
Block 1106
Block 1107
Blockgroup: 2
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2056
Tract: 839200
Tract: 839500
Tract: 839600
Tract: 840000
Blockgroup: 2
Block 2014
Block 2015
Tract: 841000
Tract: 841100
Blockgroup: 3
Block 3039
Blockgroup: 4
Block 4000
Block 4016
Tract: 841400
Tract: 841500
Tract: 841600
Tract: 841700
Tract: 841800
Tract: 841900
Blockgroup: 1
Block 1012
Block 1013
Block 1014
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1062
Block 1065
Block 1066
Block 1067
Tract: 842000
Tract: 842100
Tract: 842400
Tract: 842500
Tract: 842600
Blockgroup: 1
Block 1050
Block 1051
Blockgroup: 2
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Tract: 842900
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1013
Block 1014
Block 1015
Block 1016
Blockgroup: 2
Blockgroup: 3
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3015
Blockgroup: 4
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Block 4030
Block 4038
Block 4039
Block 4040
Block 4041
Block 4042
Block 4043
Block 4044
Block 4045
Block 4046
Block 4047
Block 4060
Block 4061
Block 4062
Block 4063
Block 4064
Block 4065
Block 4066
Block 4067
Block 4068
Block 4069
Block 4070
Block 4071
Block 4072
Block 4073
Block 4074
Block 4075
Block 4076
Block 4077
Block 4078
Block 4079
Block 4080
Block 4081
Block 4082
Block 4083
Block 4084
Block 4085
Block 4086
Block 4087
Block 4088
Block 4089
Block 4090
Block 4091
Block 4092
Block 4093
Block 4094
Block 4095
Block 4096
Block 4097
Block 4098
Block 4102
Block 4103
Block 4104
Block 4106
Block 4108
Tract: 843000
Tract: 843100
Blockgroup: 1
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Blockgroup: 2
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Tract: 843300
Tract: 843400
Tract: 843600
Tract: 843800
Tract: 843900
Blockgroup: 1
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1028
Block 1029
Blockgroup: 2
Blockgroup: 3
Blockgroup: 4
Blockgroup: 5
Tract: 990000
Blockgroup: 0
Block 0007
Block 0011
Block 0012
Block 0013
Block 0014
(Source: P.A. 97-15, eff. 6-24-11.)

(10 ILCS 107/20)
Sec. 20. Definitions; exceptions; deposit; description.
(a) In this Act, all counties, census tracts, blockgroups, and blocks are those that appear on maps published by the United States Bureau of the Census for the 2010 census. The term "tract" means census tract. Cook County Board of Review Districts created by this Act for the purpose of electing Cook County Board of Review Commissioners shall not be altered by operation of any other statute, ordinance, or resolution.
(b) In this Act, census tracts are identified by an up to 4-digit integer number and may have an optional 2-digit suffix; for example 1457.02 or 23. The census tract codes consist of 6 digits with an implied decimal between the fourth and fifth digit corresponding to the basic census tract number but with leading zeroes and trailing zeroes for census tracts without a suffix. The tract number examples 1457.02 and 23 would have codes of 145702 and 002300, respectively.
(c) Any part of Cook County that has not been described as included in one of the Districts described in this Act is included within the District that (i) is contiguous to the part and (ii) contains the least population of all districts contiguous to the part according to the 2010 decennial census of Cook County.
(d) If any part of Cook County is described in this Act as being in more than one District, the part is included within the District that (i) is one of the Districts in which that part is listed in this Act, (ii) is contiguous to that part, and (iii) contains the least population according to the 2010 decennial census of Cook County.
(e) If any part of Cook County (i) is described in this Act as being in one District and (ii) is entirely surrounded by another District, then the part shall be incorporated into the District that surrounds the part.
(f) If any part of Cook County (i) is described in this Act as being in one District and (ii) is not contiguous to another part of that District, then the part is included within the contiguous District that contains the least population according to the 2010 decennial census of Cook County.
(g) The Speaker of the House, the Minority Leader of the House, the President of the Senate, and the Minority Leader of the Senate shall by joint letter of transmittal present to the Secretary of State for deposit into the State Archives an official set of United States Bureau of the Census maps and descriptions used for conducting the 2010 census, and those maps shall serve as the official record of all counties, census tracts, blockgroups, and blocks referred to in this Act.
(h) The State Board of Elections shall prepare and make available to the public a metes and bounds description of the Cook County Board of Review Districts created under this Act.
(Source: P.A. 97-15, eff. 6-24-11.)

(10 ILCS 107/97)
Sec. 97. Severability. The provisions of this Act are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 97-15, eff. 6-24-11.)

(10 ILCS 107/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 97-15, eff. 6-24-11.)



10 ILCS 120/ - Illinois Voting Rights Act of 2011.

Article 5 - Illinois Voting Rights Act of 2011

(10 ILCS 120/Art. 5 heading)

(10 ILCS 120/5-1)
Sec. 5-1. Short title. This Article may be cited as the Illinois Voting Rights Act of 2011. All references in this Article to "this Act" mean this Article.
(Source: P.A. 96-1541, eff. 3-7-11.)

(10 ILCS 120/5-5)
Sec. 5-5. Redistricting.
(a) In any redistricting plan pursuant to Article IV, Section 3 of the Illinois Constitution, Legislative Districts and Representative Districts shall be drawn, subject to subsection (d) of this Section, to create crossover districts, coalition districts, or influence districts. The requirements imposed by this Article are in addition and subordinate to any requirements or obligations imposed by the United States Constitution, any federal law regarding redistricting Legislative Districts or Representative Districts, including but not limited to the federal Voting Rights Act, and the Illinois Constitution.
(b) The phrase "crossover district" means a district where a racial minority or language minority constitutes less than a majority of the voting-age population but where this minority, at least potentially, is large enough to elect the candidate of its choice with help from voters who are members of the majority and who cross over to support the minority's preferred candidate. The phrase "coalition district" means a district where more than one group of racial minorities or language minorities may form a coalition to elect the candidate of the coalition's choice. The phrase "influence district" means a district where a racial minority or language minority can influence the outcome of an election even if its preferred candidate cannot be elected.
(c) For purposes of this Act, the phrase "racial minorities or language minorities", in either the singular or the plural, means the same class of voters who are members of a race, color, or language minority group receiving protection under the federal Voting Rights Act, 42 U.S.C. § 1973; 42 U.S.C. § 1973b(f)(2); 42 U.S.C. § 1973aa-1a(e).
(d) Nothing in this Act shall be construed, applied, or implemented in a way that imposes any requirement or obligation that conflicts with the United States Constitution, any federal law regarding redistricting Legislative Districts or Representative Districts, including but not limited to the federal Voting Rights Act, or the Illinois Constitution.
(e) In the event of a violation of this Act, the redistricting plan shall be redrawn to the least extent necessary to remedy the violation.
(Source: P.A. 96-1541, eff. 3-7-11.)

(10 ILCS 120/5-10)
Sec. 5-10. General Assembly Redistricting Act of 2011; compliance. The General Assembly Redistricting Act of 2011 complies with all of the requirements of this Act.
(Source: P.A. 97-6, eff. 6-3-11.)



Article 10 - (The Redistricting Transparency and Public Participation Act is compiled at 10 ILCS 125/)

(10 ILCS 120/Art. 10 heading)



Article 99 - Effective Date

(10 ILCS 120/Art. 99 heading)

(10 ILCS 120/99-99)
Sec. 99-99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 96-1541, eff. 3-7-11.)






10 ILCS 125/ - Redistricting Transparency and Public Participation Act.

Article 5 - (The Illinois Voting Rights Act of 2011 is compiled at 10 ILCS 120/)

(10 ILCS 125/Art. 5 heading)



Article 10 - Redistricting Transparency and Public Participation Act

(10 ILCS 125/Art. 10 heading)

(10 ILCS 125/10-1)
Sec. 10-1. Short title. This Article may be cited as the Redistricting Transparency and Public Participation Act. All references in this Article to "this Act" mean this Article.
(Source: P.A. 96-1541, eff. 3-7-11.)

(10 ILCS 125/10-5)
Sec. 10-5. Committees; notices; hearings; public participation. In the year following each federal decennial census year, the Senate and House of Representatives shall each establish a committee, or the Senate and House of Representatives may create by joint resolution a joint committee of both chambers, to consider proposals to redistrict the Legislative Districts or Representative Districts, as applicable. After the receipt of the federal decennial census data from the federal government, each committee or joint committee must conduct at least 4 public hearings statewide to receive testimony and inform the public on the applicable existing Districts, with one hearing held in each of 4 distinct geographic regions of the State determined by the respective committee. All hearings shall be open to the public. The Chairperson of each committee or the Co-Chairpersons of a joint committee, as applicable, shall, no later than 6 days before any proposed hearing, post a notice with the Secretary of the Senate, Clerk of the House, or both, as applicable. The notice shall identify any measure and subject matter that may be considered during that hearing. The notice shall contain the day, hour, and place of the hearing.
(Source: P.A. 96-1541, eff. 3-7-11.)



Article 99 - Effective Date

(10 ILCS 125/Art. 99 heading)

(10 ILCS 125/99-99)
Sec. 99-99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 96-1541, eff. 3-7-11.)









Chapter 15 - EXECUTIVE OFFICERS

15 ILCS 5/ - Governor Succession Act.

(15 ILCS 5/0.01) (from Ch. 127, par. 63b121.9)
Sec. 0.01. Short title. This Act may be cited as the Governor Succession Act.
(Source: P.A. 86-1324.)

(15 ILCS 5/1) (from Ch. 127, par. 63b122)
Sec. 1. (a) In the event that the Governor, for any of the reasons specified in Article V, Section 6 of the Constitution of the State of Illinois, is not able to exercise the powers and discharge the duties of his office, such powers and duties of the office shall be exercised by the officer next in line of succession, in the order named as follows:
(1) The Lieutenant Governor;
(2) The elected Attorney General;
(3) The elected Secretary of State;
(4) The elected Comptroller;
(5) The elected Treasurer;
(6) The President of the Senate;
(7) The Speaker of the House of Representatives.
(b) The officer next in line of succession shall serve as Governor for the remainder of the term if he succeeds to the office by reason of death, conviction on impeachment or resignation of the Governor. If he succeeds to the office by reason of temporary disability or failure to qualify by the Governor, he shall serve until the Governor qualifies or the disability is removed. An officer who succeeds to the office of Governor by reason of temporary disability of the Governor shall be designated Acting Governor.
(c) If an officer next in line of succession shall fail to qualify or if his office is vacant, then the officer next in line of succession after him who is qualified shall serve as Governor.
(Source: P.A. 82-105.)



15 ILCS 10/ - Governor Transition Act.

(15 ILCS 10/0.01) (from Ch. 127, par. 63b120.9)
Sec. 0.01. Short title. This Act may be cited as the Governor Transition Act.
(Source: P.A. 86-1324.)

(15 ILCS 10/1) (from Ch. 127, par. 63b121)
Sec. 1. When at any general election for the office of Governor the incumbent Governor is not elected, the Governor, within 2 weeks after such election, shall provide space for not more than 5 persons designated by the Governor-elect to enable the Governor-elect to begin a review and analysis of budgeted expenditures during the then current biennium and budget requests for the ensuing biennium and to acquire a working knowledge of the various offices, departments, commissions, boards and other agencies of the executive branch of the State government. The Governor shall cooperate with the Governor-elect and the staff so designated by him and provide any assistance that may be reasonably requested.
(Source: Laws 1961, p. 3670.)



15 ILCS 15/ - Executive Reorganization Implementation Act.

(15 ILCS 15/1) (from Ch. 127, par. 1801)
Sec. 1. This Act shall be known and may be cited as the "Executive Reorganization Implementation Act".
(Source: P.A. 81-984.)

(15 ILCS 15/2) (from Ch. 127, par. 1802)
Sec. 2. The General Assembly declares that the public interest requires the orderly implementation of Article V, Section 11, of the Illinois Constitution, authorizing agency reorganization by executive order of the Governor.
(Source: P.A. 81-984.)

(15 ILCS 15/3) (from Ch. 127, par. 1803)
Sec. 3. For the purposes of this Act, unless the context otherwise requires, the terms specified in Sections 3.1 through 3.4 have the meanings ascribed to them in those sections.
(Source: P.A. 81-984.)

(15 ILCS 15/3.1) (from Ch. 127, par. 1803.1)
Sec. 3.1. "Agency directly responsible to the Governor" or "agency" means any office, officer, division, or part thereof, and any other office, nonelective officer, department, division, bureau, board, or commission in the executive branch of State government, except that it does not apply to any agency whose primary function is service to the General Assembly or the Judicial Branch of State government, or to any agency administered by the Attorney General, Secretary of State, State Comptroller or State Treasurer. In addition the term does not apply to the following agencies created by law with the primary responsibility of exercising regulatory or adjudicatory functions independently of the Governor:
(1) the State Board of Elections;
(2) the State Board of Education;
(3) the Illinois Commerce Commission;
(4) the Illinois Workers' Compensation Commission;
(5) the Civil Service Commission;
(6) the Fair Employment Practices Commission;
(7) the Pollution Control Board;
(8) the Department of State Police Merit Board;
(9) the Illinois Racing Board;
(10) the Illinois Power Agency.
(Source: P.A. 96-796, eff. 10-29-09; 97-618, eff. 10-26-11.)

(15 ILCS 15/3.2) (from Ch. 127, par. 1803.2)
Sec. 3.2. "Reorganization" means:
(1) the transfer of the whole or any part of any agency, or of the whole or any part of the functions thereof, to the jurisdiction and control of any other agency;
(2) the consolidation or coordination of the whole or any part of any agency, or of the whole or any part of the functions thereof, with the whole or any part of any other agency or the functions thereof;
(3) the consolidation or coordination of any part of any agency or the functions thereof with any other part of the same agency or the functions thereof;
(4) the abolition of the whole or any part of any agency which does not have, or upon the taking effect of reorganization will not have, any functions;
(5) the establishment of a new agency to perform all or any part of the functions of an existing agency or agencies.
(Source: P.A. 81-984.)

(15 ILCS 15/3.3) (from Ch. 127, par. 1803.3)
Sec. 3.3. "Contravene a statute" means any reorganization proposed by the Governor under Article V, Section 11 of the Constitution or this Act which, upon taking effect, modifies, changes or alters an existing statute so that the statute must be amended to conform and be consistent with the change effected in law by the reorganization.
(Source: P.A. 81-984.)

(15 ILCS 15/3.4) (from Ch. 127, par. 1803.4)
Sec. 3.4. "Function" means any power, duty, right, or responsibility or other activity authorized or required by law, as well as including any qualification placed upon any department head, officer, or other statutorily created officer or body or member.
(Source: P.A. 81-984.)

(15 ILCS 15/4) (from Ch. 127, par. 1804)
Sec. 4. Any executive order proposing reorganization and transmitted to the General Assembly by the Governor under this Act:
(a) May change the name of any agency affected by a reorganization and the title of its head, and shall designate the name of any agency resulting from a reorganization and the title of its head.
(b) May include provisions for the appointment of the head and one or more other officers of any agency, including an agency resulting from a consolidation or other type of reorganization. The head so provided for may be an individual, or may be a commission or board with 2 or more members, but in any case the appointment of such agency head shall be subject to confirmation by the Senate. The qualifications and procedures of selection of any officer or head of an agency or commission or a board member shall be retained. The term of office of any such appointee, if any term is provided, shall not exceed 4 years.
(c) Shall provide for the transfer of employees serving under the Personnel Code who are engaged in the performance of a function transferred to another agency, or engaged in the administration of a law the administration of which is transferred to another agency, by the reorganization. The status and rights of such employees under the Personnel Code shall not be affected by the reorganization.
(d) Shall provide for the transfer or other disposition of personnel records, documents, books, correspondence, and other property, both real and personal, affected by the reorganization.
(e) Shall provide for the transfer of unexpended balances of appropriations and other funds available for use in connection with any function or agency affected by the reorganization, as the Governor deems necessary, for use in connection with the functions affected by the reorganization, or for the use of the agency which has such functions after the reorganization takes effect. Unexpended balances so transferred shall be expended only for the purpose for which the appropriation was originally made.
(f) Shall provide for terminating the affairs of any agency abolished.
(g) Shall provide by a savings clause for the transfer and continuation of the rules, regulations and other agency actions affected by reorganization.
(h) Shall enumerate all acts of the General Assembly which establish the function affected by the reorganization.
(i) Shall be delivered to the General Assembly by delivering a copy thereof to the Secretary of the Senate and to the Clerk of the House of Representatives. The Secretary of the Senate and Clerk of the House shall receipt and note on the Executive Order the date and time of delivery. Delivery may take place on a day and at an hour when the Senate and House are not in session so long as the offices of Secretary and Clerk are open to receive the Executive Order. In determining the 60 day period within which the General Assembly must act, the day on which delivery is made to the Senate and House shall not be counted. If delivery of the Executive Order to the two houses occurs on different days, the 60 day period shall begin on the day following the later delivery.
(Source: P.A. 81-984.)

(15 ILCS 15/5) (from Ch. 127, par. 1805)
Sec. 5. An executive order of the Governor proposing reorganization may not provide for, and a reorganization under this Act may not have the effect of:
(a) continuing any function beyond the period

authorized by law for its exercise, or beyond the time when it would have terminated if the reorganization had not been made;

(b) authorizing any agency to exercise any function

which is not expressly authorized by law to be exercised by an agency in the executive branch when the executive order is transmitted to the General Assembly;

(c) increasing the term of any office beyond that

provided by law for the office;

(d) eliminating any qualifications of or procedures

for selecting or appointing any agency or department head or commission or board member; or

(e) abolishing any agency created by the Illinois

Constitution, or transferring to any other agency any function conferred by the Illinois Constitution on an agency created by that Constitution.

(Source: P.A. 98-756, eff. 7-16-14.)

(15 ILCS 15/5.5)
Sec. 5.5. Executive order provisions superseded.
(a) Executive Order No. 2003-9, in subdivision II(E), provides in part: "All such personnel shall initially constitute probationary employees under the Personnel Code. The Department of Central Management Services shall establish a procedure for qualification and retention of personnel in accordance with the Personnel Code.". This language, which violates Section 4 of this Act and contravenes applicable provisions of the Personnel Code, is hereby superseded and of no force or effect. The status and rights of employees under the Personnel Code who are transferred by Executive Order No. 2003-9 shall not be affected by the reorganization under that Order.
(b) Executive Order No. 2003-10, subdivision I(C), provides: "The statutory powers, duties, rights, responsibilities and liabilities regarding internal auditing by agencies, offices, divisions, departments, bureaus, boards and commissions directly responsible to the Governor derive from, among others, the Fiscal Control and Internal Auditing Act, 30 ILCS 10/1001 et seq., and the Illinois State Auditing Act, 30 ILCS 5/1-1 et seq.". Executive Order No. 2003-10 addresses only internal auditing functions and does not address external auditing functions or the powers of the Auditor General. The reference to the Illinois State Auditing Act is therefore incorrect, and that reference is hereby superseded and of no force or effect.
(c) Executive Order No. 2003-10, subdivision I(D), provides: "Staff legal functions across agencies shall be transferred from individual agencies to the Department of Central Management Services. Legal functions specific to each particular agency may remain at that agency.". This transfer of legal functions was intended to be and is hereby limited to legal technical advisor functions related to procurement and personnel issues across agencies. All other legal functions at an agency, including those related to issues particular to the agency, and legal functions performed by assistant attorneys general under the direction and control of the Attorney General, shall remain at that agency. To the extent that the language of subdivision I(D) of Executive Order No. 2003-10 may be construed to conflict with this subsection (c), that language in Executive Order No. 2003-10 is hereby superseded.
If any legal personnel (or their associated records or property) have been transferred from an agency to the Department of Central Management Services under the apparent direction of Executive Order No. 2003-10 but contrary to the provisions of this subsection (c), those legal personnel (and their associated records and property) shall be immediately transferred back to the original agency from the Department of Central Management Services.
(d) Executive Order No. 2003-11, in subdivisions II(B) and II(D), provides in part: "All such personnel shall initially constitute probationary employees under the Personnel Code. The Department of Central Management Services shall establish a procedure for qualification and retention of personnel in accordance with the Personnel Code.". This language, which violates Section 4 of this Act and contravenes applicable provisions of the Personnel Code, is hereby superseded and of no force or effect. The status and rights of employees under the Personnel Code who are transferred by Executive Order No. 2003-11 shall not be affected by the reorganization under that Order.
(e) Executive Order No. 2003-12, in subdivision II(B), provides in part: "All such personnel shall initially constitute probationary employees under the Personnel Code. The Department of Central Management Services shall establish a procedure for qualification and retention of personnel in accordance with the Personnel Code.". This language, which violates Section 4 of this Act and contravenes applicable provisions of the Personnel Code, is hereby superseded and of no force or effect. The status and rights of employees under the Personnel Code who are transferred by Executive Order No. 2003-12 shall not be affected by the reorganization under that Order.
(f) Executive Order No. 09-06, filed April 1, 2009, is hereby superseded and of no force or effect.
(Source: P.A. 96-136, eff. 8-7-09.)

(15 ILCS 15/6) (from Ch. 127, par. 1806)
Sec. 6. A suit, action or other proceeding lawfully commenced by or against the head of any agency or other officer of the State, in his official capacity or in relation to the discharge of his official duties, does not abate, by reason of the taking effect of any reorganization under this Act.
(Source: P.A. 81-984.)

(15 ILCS 15/7) (from Ch. 127, par. 1807)
Sec. 7. Any functions affected by a reorganization which were subject to any statutory restrictions, limitations or controls shall, after the reorganization becomes effective, be subject to the same restrictions, limitations and controls in addition to any restrictions, limitations, or controls established as the result of the reorganization. If there is a conflict in the application of such restrictions, limitations, or controls, then the statutory restrictions, limitations, or controls applying before reorganization shall prevail.
Any new agency established by a reorganization shall be:
(a) a State agency in the Executive Branch of government, directly responsible to the Governor; and
(b) subject to all of the general laws applicable to executive branch agencies, including but not limited to:
(1) The "Personnel Code", approved July 18, 1955, as amended.
(2) "The Illinois Purchasing Act", approved July 11, 1957, as amended.
(3) The "Illinois Small Business Purchasing Act", approved September 1, 1972, as amended.
(4) "An Act to punish fraud or extravagance in the expenditure of monies appropriated for public improvements", approved May 28, 1877, as amended.
(5) "An Act in relation to State purchases of printing paper, stationery and envelopes", approved July 22, 1965, as amended.
(6) The "State Printing Contracts Act", approved April 20, 1967, as amended.
(7) "An Act to require prompt payments by the State of Illinois for goods or services", approved December 19, 1975, as amended.
(8) "An Act to regulate the supervision, accountability and control of all state-owned properties, both real and personal, providing certain penalties and repealing an Act therein named", approved August 12, 1949, as amended.
(9) "An Act relating to identification and use of motor vehicles of the State", approved August 9, 1951, as amended.
(10) "An Act relating to internal auditing in State government", approved August 11, 1967, as amended.
(11) "An Act in relation to State finance", approved June 10, 1919, as amended.
(12) "An Act in relation to the payment and disposition of monies received by officers and employees of the State of Illinois by virtue of their office or employment", approved June 9, 1911, as amended.
(13) The "State Employees Group Insurance Act of 1971", approved July 27, 1971, as amended.
(14) The "Illinois Governmental Ethics Act", approved August 26, 1967, as amended.
(15) "The Illinois Administrative Procedure Act", approved September 22, 1975, as amended.
(16) The "State Comptroller Act", approved September 7, 1972, as amended.
(17) The "Illinois State Auditing Act", approved September 20, 1973, as amended.
(18) "An Act in relation to uncollected claims and accounts receivable of State agencies", approved May 15, 1961, as amended.
(19) "An Act to prevent fraudulent and corrupt practices in the making or accepting of official appointments and contracts by public officers", approved April 9, 1872, as amended.
(Source: P.A. 81-984.)

(15 ILCS 15/8) (from Ch. 127, par. 1808)
Sec. 8. From the effective date of any reorganization under this Act, and as long as such reorganization remains in effect, the operation of any prior act of the General Assembly inconsistent with the reorganization is suspended to the extent of the inconsistency.
(Source: P.A. 81-984.)

(15 ILCS 15/9) (from Ch. 127, par. 1809)
Sec. 9. Each executive order or proclamation of the Governor filed with the Secretary of State shall be printed by the Secretary of State, as soon after receipt as possible, in the Illinois Register published under the Illinois Administrative Procedure Act. Each such executive order providing for reorganization which takes effect under this Act shall be printed by the Secretary of State as part of the Session Laws of Illinois under the "State Printing Contracts Act" and "An Act to revise the law in relation to the Secretary of State", approved March 30, 1874, as now or hereafter amended.
(Source: P.A. 81-984.)

(15 ILCS 15/10) (from Ch. 127, par. 1810)
Sec. 10. The Legislative Reference Bureau shall prepare for introduction no later than in the annual session of the General Assembly next occurring after a reorganization takes effect a revisory bill effecting such changes in the statutes as may be necessary to conform the statutes to the changes in law made by the reorganization. The failure of the General Assembly to enact such a bill does not affect the validity of reorganization.
(Source: P.A. 81-984.)

(15 ILCS 15/11) (from Ch. 127, par. 1811)
Sec. 11. Every agency created or assigned new functions pursuant to a reorganization shall report to the General Assembly not later than 6 months after the reorganization takes effect and annually thereafter for 3 years. This report shall include data on the economies effected by the reorganization and an analysis of the effect of the reorganization on State government. The report shall also include the agency's recommendations for further legislation relating to reorganization.
The requirement for reporting to the General Assembly shall be satisfied by filing copies of the report with the Speaker, the Minority Leader and the Clerk of the House of Representatives and the President, the Minority Leader and the Secretary of the Senate and the Legislative Research Unit, as required by Section 3.1 of "An Act to revise the law in relation to the General Assembly", approved February 25, 1874, as amended, and filing such additional copies with the State Government Report Distribution Center for the General Assembly as is required under paragraph (t) of Section 7 of the State Library Act.
(Source: P.A. 84-1438.)



15 ILCS 16/ - Executive Order 1 (2012) Implementation Act.

(15 ILCS 16/1)
Sec. 1. Short title. This Act may be cited as the Executive Order 1 (2012) Implementation Act.
(Source: P.A. 98-488, eff. 8-16-13.)

(15 ILCS 16/5)
Sec. 5. Effect. This Act, including all of the amendatory provisions of this Act, implements and supersedes Executive Order 1 (2012).
(Source: P.A. 98-488, eff. 8-16-13.)

(15 ILCS 16/10)
Sec. 10. Revocation of Executive Order 3 (2005). On the date 6 months after the effective date of this Act, Executive Order 3 (2005) is revoked and rescinded with the exception of Section I (renaming the Department of Public Aid as the Department of Healthcare and Family Services), which remains in effect.
(Source: P.A. 98-488, eff. 8-16-13.)

(15 ILCS 16/15)
Sec. 15. Transfer back of State healthcare purchasing functions transferred by Executive Order 3 (2005).
(a) On the date 6 months after the effective date of this Act or as soon thereafter as practical, all of the powers, duties, rights, and responsibilities related to State healthcare purchasing that were transferred from the Department of Central Management Services, the Department of Corrections, the Department of Human Services, and the Department of Veterans' Affairs to the Department of Healthcare and Family Services by Executive Order 3 (2005) are transferred back to the Departments from which those powers, duties, rights, and responsibilities were transferred; however, powers, duties, rights, and responsibilities related to State healthcare purchasing that were exercised by the Department of Corrections before the effective date of Executive Order 3 (2005) but that pertain to individuals resident in facilities operated by the Department of Juvenile Justice are transferred to the Department of Juvenile Justice.
(b) The functions associated with State healthcare purchasing that are transferred from the Department of Healthcare and Family Services under this Section include, without limitation, the following:
(1) Rate development and negotiation with hospitals,

physicians, and managed care providers.

(2) Health care procurement development.
(3) Contract implementation and fiscal monitoring.
(4) Contract amendments.
(5) Payment processing.
(6) Purchasing aspects of health care plans

administered by the State on behalf of the following:

(A) State employees. These healthcare purchasing

functions include the following health care plans: quality care health plan; managed care health plan; vision plan; pharmacy benefits plan; dental plan; behavioral health plan; employee assistance plan; utilization management plan; and SHIPs and various subrogation agreements. These healthcare purchasing functions also include the purchasing and administration of flu shots, hepatitis B vaccinations, and tuberculosis tests.

(B) Persons other than State employees. These

healthcare purchasing functions include the following health care plans: the retired teachers' health insurance plan under the State Employees Group Insurance Act of 1971; the local government health insurance plan under the State Employees Group Insurance Act of 1971; the community colleges health insurance plan under the State Employees Group Insurance Act of 1971; the active teacher prescription program; and the Illinois Prescription Drug Discount Program.

(C) Residents of State-operated facilities,

including (i) correctional and youth facilities operated by the Department of Corrections or the Department of Juvenile Justice, (ii) mental health centers and developmental centers operated by the Department of Human Services, and (iii) veterans homes operated by the Department of Veterans' Affairs.

(c) The powers, duties, rights, and responsibilities vested in or associated with State healthcare purchasing are not affected by this Act, except that all management and staff support or other resources necessary to the operation of a State healthcare purchasing function shall be provided by the Department to which that function is transferred under this Act.
(Source: P.A. 98-488, eff. 8-16-13.)

(15 ILCS 16/20)
Sec. 20. Representation on boards or other entities. When any provision of an Executive Order or Act provides for the membership of the Director of Healthcare and Family Services on any council, commission, board, or other entity that exercises any of the State healthcare purchasing functions transferred by this Act, the Director or Secretary of the Department to which the State healthcare purchasing function is transferred under this Act, or his or her designee, shall serve in the place of the Director of Healthcare and Family Services, but only with regard to the exercise of the function transferred under this Act. If more than one such person is required by law to serve on any council, commission, board, or other entity, then an equivalent number of the representatives of the Department to which the applicable function is transferred under this Act shall so serve. In addition, any statutory mandate that provides for action on the part of the Director of Healthcare and Family Services relating to a State healthcare purchasing function transferred under this Act shall become the responsibility of the Director or Secretary of the Department to which that function is transferred under this Act.
(Source: P.A. 98-488, eff. 8-16-13.)

(15 ILCS 16/25)
Sec. 25. Personnel transferred.
(a) Personnel and positions within the Department of Healthcare and Family Services that are engaged in the performance of State healthcare purchasing functions transferred back to the Department of Central Management Services are transferred to and shall continue their service within the Department of Central Management Services. The status and rights of those employees under the Personnel Code are not affected by this Act.
(b) Personnel and positions of the Department of Corrections, the Department of Juvenile Justice, the Department of Human Services, and the Department of Veterans' Affairs were not in fact transferred under Executive Order 3 (2005) and are not affected by this Act.
(Source: P.A. 98-488, eff. 8-16-13.)

(15 ILCS 16/30)
Sec. 30. Books and records transferred. All books, records, papers, documents, property (real and personal), contracts, and pending business pertaining to the powers, duties, rights, and responsibilities related to any of the State healthcare purchasing functions transferred under this Act from the Department of Healthcare and Family Services to the Department of Central Management Services, the Department of Corrections, the Department of Juvenile Justice, the Department of Human Services, and the Department of Veterans' Affairs, including, but not limited to, material in electronic or magnetic format and necessary computer hardware and software, shall be delivered to the Department to which that State healthcare purchasing function is transferred under this Act, provided that the delivery of that information may not violate any applicable confidentiality constraints. The access by personnel of the Department of Central Management Services, the Department of Corrections, the Department of Juvenile Justice, the Department of Human Services, and the Department of Veterans' Affairs to databases and electronic health information that are currently maintained by the Department of Healthcare and Family Services and that contain data and information necessary to the performance of the State healthcare purchasing functions shall continue in the same manner and level of access as before the effective date of Executive Order 1 (2012). Staff of the Department of Central Management Services, the Department of Corrections, the Department of Juvenile Justice, the Department of Human Services, and the Department of Veterans' Affairs may work with staff of the Department of Healthcare and Family Services to add new information relevant to State healthcare purchasing functions.
(Source: P.A. 98-488, eff. 8-16-13.)

(15 ILCS 16/35)
Sec. 35. Unexpended moneys transferred.
(a) With respect to the State healthcare purchasing functions transferred under this Act, the Department of Central Management Services is the successor agency to the Department of Healthcare and Family Services under the Successor Agency Act and Section 9b of the State Finance Act. All unexpended appropriations and balances and other moneys available for use in connection with any of the State healthcare purchasing functions transferred from the Department of Healthcare and Family Services to the Department of Central Management Services are transferred for use by the Department of Central Management Services for the exercise of those functions pursuant to the direction of the Governor. Unexpended balances so transferred shall be expended only for the purpose for which the appropriations were originally made.
(b) Appropriations of the Department of Corrections, the Department of Juvenile Justice, the Department of Human Services, and the Department of Veterans' Affairs were not in fact transferred under Executive Order 3 (2005) and are not affected by this Act.
(Source: P.A. 98-488, eff. 8-16-13.)

(15 ILCS 16/40)
Sec. 40. Exercise of transferred powers; savings provisions. The powers, duties, rights, and responsibilities related to the State healthcare purchasing functions transferred under this Act are vested in and shall be exercised by the Department to which the applicable function is transferred. Each act done in the exercise of those powers, duties, rights, and responsibilities shall have the same legal effect as if done by the Department of Healthcare and Family Services or its divisions, officers, or employees.
(Source: P.A. 98-488, eff. 8-16-13.)

(15 ILCS 16/45)
Sec. 45. Rules.
(a) Any rules that (i) relate to the Illinois Prescription Drug Discount Program or to any other State healthcare purchasing function or program transferred to the Department of Central Management Services by this Act, (ii) are in full force on the effective date of Executive Order 1 (2012), and (iii) have been duly adopted by the Department of Healthcare and Family Services shall become the rules of the Department of Central Management Services. This Act shall not affect the legality of any such rules in the Illinois Administrative Code.
(b) Any proposed rule filed with the Secretary of State by the Department of Healthcare and Family Services that pertains to the Illinois Prescription Drug Discount Program, or to any other State healthcare purchasing function or program transferred to the Department of Central Management Services by this Act, and that is pending in the rulemaking process on the effective date of Executive Order 1 (2012) shall be deemed to have been filed by the Department of Central Management Services.
(c) On and after the effective date of Executive Order 1 (2012), the Department of Central Management Services may propose and adopt, under the Illinois Administrative Procedure Act, other rules that relate to the Illinois Prescription Drug Discount Program, or to any other State healthcare purchasing function or program transferred to the Department of Central Management Services by this Act.
(Source: P.A. 98-488, eff. 8-16-13.)

(15 ILCS 16/50)
Sec. 50. Rights, obligations, and duties unaffected by transfer. The transfer of powers, duties, rights, and responsibilities from the Department of Healthcare and Family Services under this Act does not affect any person's rights, obligations, or duties, including any civil or criminal penalties applicable thereto, arising out of those transferred powers, duties, rights, and responsibilities.
(Source: P.A. 98-488, eff. 8-16-13.)

(15 ILCS 16/55)
Sec. 55. Agency officers; penalties. Every officer of the Department of Central Management Services, the Department of Corrections, the Department of Juvenile Justice, the Department of Human Services, and the Department of Veterans' Affairs is, for any offense, subject to the same penalty or penalties, civil or criminal, as are prescribed by existing law for the same offense by any officer whose powers or duties are transferred under this Act.
(Source: P.A. 98-488, eff. 8-16-13.)

(15 ILCS 16/60)
Sec. 60. Reports, notices, or papers. Whenever reports or notices are required to be made or given or papers or documents furnished or served by any person to or upon the Department of Healthcare and Family Services in connection with any State healthcare purchasing function transferred under this Act, the same shall be made, given, furnished, or served in the same manner to or upon the Department to which that State healthcare purchasing function is transferred.
(Source: P.A. 98-488, eff. 8-16-13.)

(15 ILCS 16/65)
Sec. 65. Interagency agreements. To the extent necessary or prudent to fully implement the intent of this Act, the Department of Central Management Services, the Department of Corrections, the Department of Human Services, the Department of Juvenile Justice, the Department of Veterans' Affairs, and the Department of Healthcare and Family Services may enter into one or more interagency agreements to ensure the full and appropriate transfer of all State healthcare purchasing functions transferred from the Department of Healthcare and Family Services under this Act.
(Source: P.A. 98-488, eff. 8-16-13.)

(15 ILCS 16/70)
Sec. 70. Acts and actions unaffected by transfer. This Act does not affect any act done, ratified, or canceled, or any right occurring or established, before the effective date of Executive Order 1 (2012), in connection with any State healthcare purchasing function transferred under this Act. This Act does not affect any action or proceeding had or commenced before the effective date of Executive Order 1 (2012) in an administrative, civil, or criminal cause regarding a State healthcare purchasing function transferred from the Department of Healthcare and Family Services under this Act, but any such action or proceeding may be defended, prosecuted, or continued by the Department to which the applicable State healthcare purchasing function is transferred.
(Source: P.A. 98-488, eff. 8-16-13.)

(15 ILCS 16/900)
Sec. 900. (Amendatory provisions; text omitted).
(Source: P.A. 98-488, eff. 8-16-13; text omitted.)

(15 ILCS 16/905)
Sec. 905. (Amendatory provisions; text omitted).
(Source: P.A. 98-488, eff. 8-16-13; text omitted.)

(15 ILCS 16/910)
Sec. 910. (Amendatory provisions; text omitted).
(Source: P.A. 98-488, eff. 8-16-13; text omitted.)

(15 ILCS 16/915)
Sec. 915. (Amendatory provisions; text omitted).
(Source: P.A. 98-488, eff. 8-16-13; text omitted.)

(15 ILCS 16/920)
Sec. 920. (Amendatory provisions; text omitted).
(Source: P.A. 98-488, eff. 8-16-13; text omitted.)

(15 ILCS 16/925)
Sec. 925. (Amendatory provisions; text omitted).
(Source: P.A. 98-488, eff. 8-16-13; text omitted.)

(15 ILCS 16/930)
Sec. 930. (Amendatory provisions; text omitted).
(Source: P.A. 98-488, eff. 8-16-13; text omitted.)

(15 ILCS 16/935)
Sec. 935. (Amendatory provisions; text omitted).
(Source: P.A. 98-488, eff. 8-16-13; text omitted.)

(15 ILCS 16/997)
Sec. 997. Severability. The provisions of this Act are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 98-488, eff. 8-16-13.)

(15 ILCS 16/999)
Sec. 999. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 98-488, eff. 8-16-13.)



15 ILCS 20/ - Civil Administrative Code of Illinois. (State Budget Law)

Article 50 - State Budget

(15 ILCS 20/Art. 50 heading)

(15 ILCS 20/50-1)
Sec. 50-1. Article short title. This Article 50 of the Civil Administrative Code of Illinois may be cited as the State Budget Law.
(Source: P.A. 91-239, eff. 1-1-00.)

(15 ILCS 20/50-5)
Sec. 50-5. Governor to submit State budget.
(a) The Governor shall, as soon as possible and not later than the second Wednesday in March in 2010 (March 10, 2010), the third Wednesday in February in 2011, the fourth Wednesday in February in 2012 (February 22, 2012), the first Wednesday in March in 2013 (March 6, 2013), the fourth Wednesday in March in 2014 (March 26, 2014), and the third Wednesday in February of each year thereafter, except as otherwise provided in this Section, submit a State budget, embracing therein the amounts recommended by the Governor to be appropriated to the respective departments, offices, and institutions, and for all other public purposes, the estimated revenues from taxation, and the estimated revenues from sources other than taxation. Except with respect to the capital development provisions of the State budget, beginning with the revenue estimates prepared for fiscal year 2012, revenue estimates shall be based solely on: (i) revenue sources (including non-income resources), rates, and levels that exist as of the date of the submission of the State budget for the fiscal year and (ii) revenue sources (including non-income resources), rates, and levels that have been passed by the General Assembly as of the date of the submission of the State budget for the fiscal year and that are authorized to take effect in that fiscal year. Except with respect to the capital development provisions of the State budget, the Governor shall determine available revenue, deduct the cost of essential government services, including, but not limited to, pension payments and debt service, and assign a percentage of the remaining revenue to each statewide prioritized goal, as established in Section 50-25 of this Law, taking into consideration the proposed goals set forth in the report of the Commission established under that Section. The Governor shall also demonstrate how spending priorities for the fiscal year fulfill those statewide goals. The amounts recommended by the Governor for appropriation to the respective departments, offices and institutions shall be formulated according to each department's, office's, and institution's ability to effectively deliver services that meet the established statewide goals. The amounts relating to particular functions and activities shall be further formulated in accordance with the object classification specified in Section 13 of the State Finance Act. In addition, the amounts recommended by the Governor for appropriation shall take into account each State agency's effectiveness in achieving its prioritized goals for the previous fiscal year, as set forth in Section 50-25 of this Law, giving priority to agencies and programs that have demonstrated a focus on the prevention of waste and the maximum yield from resources.
Beginning in fiscal year 2011, the Governor shall distribute written quarterly financial reports on operating funds, which may include general, State, or federal funds and may include funds related to agencies that have significant impacts on State operations, and budget statements on all appropriated funds to the General Assembly and the State Comptroller. The reports shall be submitted no later than 45 days after the last day of each quarter of the fiscal year and shall be posted on the Governor's Office of Management and Budget's website on the same day. The reports shall be prepared and presented for each State agency and on a statewide level in an executive summary format that may include, for the fiscal year to date, individual itemizations for each significant revenue type as well as itemizations of expenditures and obligations, by agency, with an appropriate level of detail. The reports shall include a calculation of the actual total budget surplus or deficit for the fiscal year to date. The Governor shall also present periodic budget addresses throughout the fiscal year at the invitation of the General Assembly.
The Governor shall not propose expenditures and the General Assembly shall not enact appropriations that exceed the resources estimated to be available, as provided in this Section. Appropriations may be adjusted during the fiscal year by means of one or more supplemental appropriation bills if any State agency either fails to meet or exceeds the goals set forth in Section 50-25 of this Law.
For the purposes of Article VIII, Section 2 of the 1970 Illinois Constitution, the State budget for the following funds shall be prepared on the basis of revenue and expenditure measurement concepts that are in concert with generally accepted accounting principles for governments:
(1) General Revenue Fund.
(2) Common School Fund.
(3) Educational Assistance Fund.
(4) Road Fund.
(5) Motor Fuel Tax Fund.
(6) Agricultural Premium Fund.
These funds shall be known as the "budgeted funds". The revenue estimates used in the State budget for the budgeted funds shall include the estimated beginning fund balance, plus revenues estimated to be received during the budgeted year, plus the estimated receipts due the State as of June 30 of the budgeted year that are expected to be collected during the lapse period following the budgeted year, minus the receipts collected during the first 2 months of the budgeted year that became due to the State in the year before the budgeted year. Revenues shall also include estimated federal reimbursements associated with the recognition of Section 25 of the State Finance Act liabilities. For any budgeted fund for which current year revenues are anticipated to exceed expenditures, the surplus shall be considered to be a resource available for expenditure in the budgeted fiscal year.
Expenditure estimates for the budgeted funds included in the State budget shall include the costs to be incurred by the State for the budgeted year, to be paid in the next fiscal year, excluding costs paid in the budgeted year which were carried over from the prior year, where the payment is authorized by Section 25 of the State Finance Act. For any budgeted fund for which expenditures are expected to exceed revenues in the current fiscal year, the deficit shall be considered as a use of funds in the budgeted fiscal year.
Revenues and expenditures shall also include transfers between funds that are based on revenues received or costs incurred during the budget year.
Appropriations for expenditures shall also include all anticipated statutory continuing appropriation obligations that are expected to be incurred during the budgeted fiscal year.
By March 15 of each year, the Commission on Government Forecasting and Accountability shall prepare revenue and fund transfer estimates in accordance with the requirements of this Section and report those estimates to the General Assembly and the Governor.
For all funds other than the budgeted funds, the proposed expenditures shall not exceed funds estimated to be available for the fiscal year as shown in the budget. Appropriation for a fiscal year shall not exceed funds estimated by the General Assembly to be available during that year.
(b) By February 24, 2010, the Governor must file a written report with the Secretary of the Senate and the Clerk of the House of Representatives containing the following:
(1) for fiscal year 2010, the revenues for all

budgeted funds, both actual to date and estimated for the full fiscal year;

(2) for fiscal year 2010, the expenditures for all

budgeted funds, both actual to date and estimated for the full fiscal year;

(3) for fiscal year 2011, the estimated revenues

for all budgeted funds, including without limitation the affordable General Revenue Fund appropriations, for the full fiscal year; and

(4) for fiscal year 2011, an estimate of the

anticipated liabilities for all budgeted funds, including without limitation the affordable General Revenue Fund appropriations, debt service on bonds issued, and the State's contributions to the pension systems, for the full fiscal year.

Between July 1 and August 31 of each fiscal year, the members of the General Assembly and members of the public may make written budget recommendations to the Governor.
Beginning with budgets prepared for fiscal year 2013, the budgets submitted by the Governor and appropriations made by the General Assembly for all executive branch State agencies must adhere to a method of budgeting where each priority must be justified each year according to merit rather than according to the amount appropriated for the preceding year.
(Source: P.A. 97-669, eff. 1-13-12; 97-813, eff. 7-13-12; 98-2, eff. 2-19-13; 98-626, eff. 2-5-14.)

(15 ILCS 20/50-7)
Sec. 50-7. Online budget survey. Beginning in February of 2011, and during February of each year thereafter, the Governor's Office of Management and Budget shall post on its website a survey that will allow residents of the State to prioritize proposed spending measures for the next fiscal year. The Office shall post the results of each survey on its website.
(Source: P.A. 96-958, eff. 7-1-10.)

(15 ILCS 20/50-10) (was 15 ILCS 20/38.1)
Sec. 50-10. Budget contents. The budget shall be submitted by the Governor with line item and program data. The budget shall also contain performance data presenting an estimate for the current fiscal year, projections for the budget year, and information for the 3 prior fiscal years comparing department objectives with actual accomplishments, formulated according to the various functions and activities, and, wherever the nature of the work admits, according to the work units, for which the respective departments, offices, and institutions of the State government (including the elective officers in the executive department and including the University of Illinois and the judicial department) are responsible.
For the fiscal year beginning July 1, 1992 and for each fiscal year thereafter, the budget shall include the performance measures of each department's accountability report.
For the fiscal year beginning July 1, 1997 and for each fiscal year thereafter, the budget shall include one or more line items appropriating moneys to the Department of Human Services to fund participation in the Home-Based Support Services Program for Adults with Mental Disabilities under the Developmental Disability and Mental Disability Services Act by persons described in Section 2-17 of that Act.
The budget shall contain a capital development section in which the Governor will present (1) information on the capital projects and capital programs for which appropriations are requested, (2) the capital spending plans, which shall document the first and subsequent years cash requirements by fund for the proposed bonded program, and (3) a statement that shall identify by year the principal and interest costs until retirement of the State's general obligation debt. In addition, the principal and interest costs of the budget year program shall be presented separately, to indicate the marginal cost of principal and interest payments necessary to retire the additional bonds needed to finance the budget year's capital program. In 2004 only, the capital development section of the State budget shall be submitted by the Governor not later than the fourth Tuesday of March (March 23, 2004).
The budget shall contain a section indicating whether there is a projected budget surplus or a projected budget deficit for general funds in the current fiscal year, or whether the current fiscal year's general funds budget is projected to be balanced, based on estimates prepared by the Governor's Office of Management and Budget using actual figures available on the date the budget is submitted. That section shall present this information in both a numerical table format and by way of a narrative description, and shall include information for the proposed upcoming fiscal year, the current fiscal year, and the 2 years prior to the current fiscal year. These estimates must specifically and separately identify any non-recurring revenues, including, but not limited to, borrowed money, money derived by borrowing or transferring from other funds, or any non-operating financial source. None of these specifically and separately identified non-recurring revenues may include any revenue that cannot be realized without a change to law. The table shall show accounts payable at the end of each fiscal year in a manner that specifically and separately identifies any general funds liabilities accrued during the current and prior fiscal years that may be paid from future fiscal years' appropriations, including, but not limited to, costs that may be paid beyond the end of the lapse period as set forth in Section 25 of the State Finance Act and costs incurred by the Department on Aging. The section shall also include an estimate of individual and corporate income tax overpayments that will not be refunded before the close of the fiscal year.
For the budget year, the current year, and 3 prior fiscal years, the Governor shall also include in the budget estimates of or actual values for the assets and liabilities for General Assembly Retirement System, State Employees' Retirement System of Illinois, State Universities Retirement System, Teachers' Retirement System of the State of Illinois, and Judges Retirement System of Illinois.
The budget submitted by the Governor shall contain, in addition, in a separate book, a tabulation of all position and employment titles in each such department, office, and institution, the number of each, and the salaries for each, formulated according to divisions, bureaus, sections, offices, departments, boards, and similar subdivisions, which shall correspond as nearly as practicable to the functions and activities for which the department, office, or institution is responsible.
Together with the budget, the Governor shall transmit the estimates of receipts and expenditures, as received by the Director of the Governor's Office of Management and Budget, of the elective officers in the executive and judicial departments and of the University of Illinois.
An applicable appropriations committee of each chamber of the General Assembly, for fiscal year 2012 and thereafter, must review individual line item appropriations and the total budget for each State agency, as defined in the Illinois State Auditing Act.
(Source: P.A. 98-460, eff. 1-1-14; 99-143, eff. 7-27-15.)

(15 ILCS 20/50-15) (was 15 ILCS 20/38.2)
Sec. 50-15. Department accountability reports.
(a) Beginning in the fiscal year which begins July 1, 1992, each department of State government as listed in Section 5-15 of the Departments of State Government Law (20 ILCS 5/5-15) shall submit an annual accountability report to the Bureau of the Budget (now Governor's Office of Management and Budget) at times designated by the Director of the Bureau of the Budget (now Governor's Office of Management and Budget). Each accountability report shall be designed to assist the Bureau (now Office) in its duties under Sections 2.2 and 2.3 of the Governor's Office of Management and Budget Act and shall measure the department's performance based on criteria, goals, and objectives established by the department with the oversight and assistance of the Bureau (now Office). Each department shall also submit interim progress reports at times designated by the Director of the Bureau (now Office).
(b) (Blank).
(c) The Director of the Bureau (now Office) shall select not more than 3 departments for a pilot program implementing the procedures of subsection (a) for budget requests for the fiscal years beginning July 1, 1990 and July 1, 1991, and each of the departments elected shall submit accountability reports for those fiscal years.
By April 1, 1991, the Bureau (now Office) shall recommend in writing to the Governor any changes in the budget review process established pursuant to this Section suggested by its evaluation of the pilot program. The Governor shall submit changes to the budget review process that the Governor plans to adopt, based on the report, to the President and Minority Leader of the Senate and the Speaker and Minority Leader of the House of Representatives.
(Source: P.A. 100-201, eff. 8-18-17.)

(15 ILCS 20/50-20) (was 15 ILCS 20/38.3)
Sec. 50-20. Responsible Education Funding Law.
(a) The Governor shall submit to the General Assembly a proposed budget for elementary and secondary education in which total General Revenue Fund appropriations are no less than the total General Revenue Fund appropriations of the previous fiscal year. In addition, the Governor shall specify the total amount of funds to be transferred from the General Revenue Fund to the Common School Fund during the budget year, which shall be no less than the total amount transferred during the previous fiscal year. The Governor may submit a proposed budget in which the total appropriated and transferred amounts are less than the previous fiscal year if the Governor declares in writing to the General Assembly the reason for the lesser amounts.
(b) The General Assembly shall appropriate amounts for elementary and secondary education from the General Revenue Fund for each fiscal year so that the total General Revenue Fund appropriation is no less than the total General Revenue Fund appropriation for elementary and secondary education for the previous fiscal year. In addition, the General Assembly shall legislatively transfer from the General Revenue Fund to the Common School Fund for the fiscal year a total amount that is no less than the total amount transferred for the previous fiscal year. The General Assembly may appropriate or transfer lesser amounts if it declares by Joint Resolution the reason for the lesser amounts.
(c) This Section may be cited as the Responsible Education Funding Law.
(Source: P.A. 91-239, eff. 1-1-00.)

(15 ILCS 20/50-22)
Sec. 50-22. Funding for salaries of General Assembly members and judges; legislative operations.
(a) Beginning July 1, 2014, the aggregate appropriations available for salaries for members of the General Assembly and judges from all State funds for each State fiscal year shall be no less than the total aggregate appropriations made available for salaries for members of the General Assembly and judges for the immediately preceding fiscal year.
(b) Beginning July 1, 2014, the aggregate appropriations available for legislative operations from all State funds for each State fiscal year shall be no less than the total aggregate appropriations made available for legislative operations for the immediately preceding fiscal year. For purposes of this subsection (b), "legislative operations" means any expenditure for the operation of the Office of the Auditor General, the House of Representatives, the Senate, the Legislative Ethics Commission, the Office of the Legislative Inspector General, the Joint Committee on Legislative Support Services, and the legislative support services agencies.
(c) If for any reason the aggregate appropriations made available are insufficient to meet the levels required by subsections (a) and (b) of this Section, this Section shall constitute a continuing appropriation of all amounts necessary for these purposes. The General Assembly may appropriate lesser amounts by law.
(Source: P.A. 98-682, eff. 6-30-14.)

(15 ILCS 20/50-25)
Sec. 50-25. Statewide prioritized goals. For fiscal year 2012 and each fiscal year thereafter, prior to the submission of the State budget, the Governor, in consultation with the appropriation committees of the General Assembly and, beginning with budgets prepared for fiscal year 2013, the commission established under this Section, shall: (i) prioritize outcomes that are most important for each State agency of the executive branch under the jurisdiction of the Governor to achieve for the next fiscal year and (ii) set goals to accomplish those outcomes according to the priority of the outcome. There must be a reasonable number of annually defined statewide goals defining State priorities for the budget. Each goal shall be further defined to facilitate success in achieving that goal. No later than July 31 of each fiscal year beginning in fiscal year 2012, the Governor shall establish a commission for the purpose of advising the Governor in setting those outcomes and goals, including the timeline for achieving those outcomes and goals. The commission shall be a well-balanced group and shall be a manageable size. The commission shall hold at least 2 public meetings during each fiscal year. One meeting shall be held in the City of Chicago and one meeting shall be held in the City of Springfield. By November 1 of each year, the commission shall submit a report to the Governor and the General Assembly setting forth recommendations with respect to the Governor's proposed outcomes and goals. The report shall be published on the Governor's Office of Management and Budget's website. In its report, the commission shall propose a percentage of the total budget to be assigned to each proposed outcome and goal. The commission shall also review existing mandated expenditures and include in its report recommendations for the termination of mandated expenditures. The General Assembly may object to the commission's report by passing a joint resolution detailing the General Assembly's objections.
In addition, each other constitutional officer of the executive branch, in consultation with the appropriation committees of the General Assembly, shall: (i) prioritize outcomes that are most important for his or her office to achieve for the next fiscal year and (ii) set goals to accomplish those outcomes according to the priority of the outcome. The Governor and each constitutional officer shall separately conduct performance analyses to determine which programs, strategies, and activities will best achieve those desired outcomes. The Governor shall recommend that appropriations be made to State agencies and officers for the next fiscal year based on the agreed upon goals and priorities. Each agency and officer may develop its own strategies for meeting those goals and shall review and analyze those strategies on a regular basis. The Governor shall also implement procedures to measure annual progress toward the State's highest priority outcomes and shall develop a statewide reporting system that compares the actual results with budgeted results. Those performance measures and results shall be posted on the State Comptroller's website, and compiled for distribution in the Comptroller's Public Accountability Report, as is currently the practice on the effective date of this amendatory Act of the 96th General Assembly.
(Source: P.A. 96-958, eff. 7-1-10; 96-1529, eff. 2-16-11.)

(15 ILCS 20/50-27)
Sec. 50-27. (Repealed).
(Source: P.A. 98-580, eff. 1-1-14. Repealed internally, eff. 1-1-16.)

(15 ILCS 20/50-30)
Sec. 50-30. Long-term care rebalancing. In light of the increasing demands confronting the State in meeting the needs of individuals utilizing long-term care services under the medical assistance program and any other long-term care related benefit program administered by the State, it is the intent of the General Assembly to address the needs of both the State and the individuals eligible for such services by cost effective and efficient means through the advancement of a long-term care rebalancing initiative. Notwithstanding any State law to the contrary, and subject to federal laws, regulations, and court decrees, the following shall apply to the long-term care rebalancing initiative:
(1) "Long-term care rebalancing", as used in this

Section, means removing barriers to community living for people of all ages with disabilities and long-term illnesses by offering individuals utilizing long-term care services a reasonable array of options, in particular adequate choices of community and institutional options, to achieve a balance between the proportion of total Medicaid long-term support expenditures used for institutional services and those used for community-based supports, taking into account the relative costs associated with caring for medically compromised, frail older adults who need institutional care and the costs associated with providing support services to higher functioning, less medically compromised older adults who are able to live independently in the community.

(2) Subject to the provisions of this Section, the

Governor shall create a unified budget report identifying the budgets of all State agencies offering long-term care services to persons in either institutional or community settings, including the budgets of State-operated facilities for persons with developmental disabilities that shall include, but not be limited to, the following service and financial data:

(A) A breakdown of long-term care services,

defined as institutional or community care, by the State agency primarily responsible for administration of the program.

(B) Actual and estimated enrollment, caseload,

service hours, or service days provided for long-term care services described in a consistent format for those services, for each of the following age groups: older adults 65 years of age and older, younger adults 21 years of age through 64 years of age, and children under 21 years of age.

(C) Funding sources for long-term care services.
(D) Comparison of service and expenditure data,

by services, both in aggregate and per person enrolled.

(3) For each fiscal year, the unified budget report

described in subdivision (2) shall be prepared with reference to the prioritized outcomes for that fiscal year contemplated by Sections 50-5 and 50-25 of this Code.

(4) Each State agency responsible for the

administration of long-term care services shall provide an analysis of the progress being made by the agency to transition persons from institutional to community settings, where appropriate, as part of the State's long-term care rebalancing initiative.

(5) The Governor may designate amounts set aside for

institutional services appropriated from the General Revenue Fund or any other State fund that receives monies for long-term care services to be transferred to all State agencies responsible for the administration of community-based long-term care programs, including, but not limited to, community-based long-term care programs administered by the Department of Healthcare and Family Services, the Department of Human Services, and the Department on Aging, provided that the Director of Healthcare and Family Services first certifies that the amounts being transferred are necessary for the purpose of assisting persons in or at risk of being in institutional care to transition to community-based settings, including the financial data needed to prove the need for the transfer of funds. The total amounts transferred shall not exceed 4% in total of the amounts appropriated from the General Revenue Fund or any other State fund that receives monies for long-term care services for each fiscal year. A notice of the fund transfer must be made to the General Assembly and posted at a minimum on the Department of Healthcare and Family Services website, the Governor's Office of Management and Budget website, and any other website the Governor sees fit. These postings shall serve as notice to the General Assembly of the amounts to be transferred. Notice shall be given at least 30 days prior to transfer.

(6) This Section shall be liberally construed and

interpreted in a manner that allows the State to advance its long-term care rebalancing initiatives.

(Source: P.A. 96-1501, eff. 1-25-11; 97-871, eff. 7-30-12.)

(15 ILCS 20/50-35)
Sec. 50-35. Online publication; budget. Within 60 days of its enactment into law, the Governor's Office of Management and Budget shall publish to its website the budget of the State of Illinois for the coming fiscal year in its entirety in comma-separated value format (.csv), Xtree for Windows Script format (.xcl), or another comparable format.
(Source: P.A. 98-461, eff. 1-1-14.)

(15 ILCS 20/50-40)
Sec. 50-40. General funds defined. "General funds" or "State general funds" means the General Revenue Fund, the Common School Fund, the General Revenue Common School Special Account Fund, the Education Assistance Fund, the Fund for the Advancement of Education, the Commitment to Human Services Fund, and the Budget Stabilization Fund.
(Source: P.A. 100-23, eff. 7-6-17.)






15 ILCS 25/ - Governors Conference Act.

(15 ILCS 25/0.01) (from Ch. 127, par. 185.01)
Sec. 0.01. Short title. This Act may be cited as the Governors Conference Act.
(Source: P.A. 86-1324.)

(15 ILCS 25/1) (from Ch. 127, par. 185.1)
Sec. 1. The Governor is authorized, on behalf of the State of Illinois, to participate in a conference of Governors of mid-western States.
(Source: Laws 1963, p. 1826.)



15 ILCS 30/ - Disaster Relief Act.

(15 ILCS 30/0.01) (from Ch. 127, par. 293)
Sec. 0.01. Short title. This Act may be cited as the Disaster Relief Act.
(Source: P.A. 86-1324.)

(15 ILCS 30/1) (from Ch. 127, par. 293.1)
Sec. 1. As used in this Act:
"Disaster" means an occurrence or threat of widespread or severe damage, injury or loss of life or property resulting from any natural or technological cause, including but not limited to fire, flood, earthquake, wind, storm, hazardous material spill or other water contamination requiring emergency action to avert danger or damage, epidemic, air contamination, blight, extended periods of severe and inclement weather, drought, infestation, critical shortages of essential fuels and energy, explosion, riot, hostile military or paramilitary action, public health emergencies, or acts of domestic terrorism.
"Disaster area" means the area directly affected by or threatened with a disaster.
(Source: P.A. 93-249, eff. 7-22-03.)

(15 ILCS 30/3) (from Ch. 127, par. 293.3)
Sec. 3. Disaster Response and Recovery Fund.
(a) Whenever funds regularly appropriated to the State and local governmental bodies for disaster response and recovery are insufficient to provide services, and when the Governor has declared a disaster by proclamation in accordance with Section 7 of the Illinois Emergency Management Agency Act or any successor Act, the Governor may draw upon the Disaster Response and Recovery Fund in order to provide services or to reimburse local governmental bodies furnishing services. The fund may be used for the payment of emergency employees, for the payment of the Illinois National Guard when called to active duty, for disaster-related expenses of State Agencies and Departments, and for the emergency purchase or renting of equipment and commodities. The fund shall be used for furnishing emergency services and relief to the disaster area as a whole and shall not be used to provide private relief to persons sustaining property damages or personal injury as a result of a disaster.
(b) As soon as practical after the effective date of this amendatory Act of the 98th General Assembly, the State Comptroller shall direct and the State Treasurer shall transfer $5,900,000 from the General Revenue Fund to the Disaster Response and Recovery Fund to meet the State's cost sharing obligations with the Federal Emergency Management Agency under the federal Assistance to Individuals and Households Program pursuant to 42 U.S.C. 5174.
(Source: P.A. 98-465, eff. 8-16-13; 98-616, eff. 12-31-13.)



15 ILCS 50/ - Gubernatorial Boards and Commissions Act.

(15 ILCS 50/1)
Sec. 1. Short title. This Act may be cited as the Gubernatorial Boards and Commissions Act.
(Source: P.A. 96-543, eff. 8-17-09.)

(15 ILCS 50/5)
Sec. 5. Definitions. As used in this Act:
"Board" means a board authorized or created by executive order of the Governor, statute, or the Illinois Constitution to which the Governor has authority (whether or not exercised) to appoint one or more members.
"Commission" means a commission or other body authorized or created by executive order of the Governor, statute, or the Illinois Constitution to which the Governor has authority (whether or not exercised) to appoint one or more members.
"Office" means the Governor's Office of Boards and Commissions, or a successor entity within the Governor's administration.
"Sexual orientation" shall have the same meaning as in Section 1-103 of the Illinois Human Rights Act.
(Source: P.A. 100-234, eff. 1-1-18.)

(15 ILCS 50/10)
Sec. 10. Repository of board and commission membership; meeting notices.
(a) The Office shall establish and maintain on the Internet a centralized, searchable database, freely accessible to the public, of information relating to appointed positions on the State's boards and commissions.
The database shall include, at a minimum:
(1) The qualifications for, and the powers, duties,

and responsibilities of, each appointed position on each of the State's boards and commissions.

(2) The name and term of each current appointed

member of a board or commission.

(3) Each current vacancy in appointed membership of

each of the State's boards and commissions.

(4) Information as to how a person may apply for

appointment to a board or commission, including a uniform application that may be downloaded and printed or that may be submitted electronically. Such application shall include a data field where an applicant shall disclose his or her ethnicity, gender and disability status for reporting purposes. Additionally, such application shall include a data field where an applicant may optionally disclose his or her sexual orientation for reporting purposes.

(5) A link to that section of the Secretary of

State's website that allows the public to search Statements of Economic Interest filed with the Secretary of State.

(b) In addition to the requirements of subsection (a) of this Section, the Office shall establish and maintain on the Internet:
(1) a centralized location for an electronic mail

listserv for subscribers to receive notices of the meetings of each board and commission and the meeting's agenda; and

(2) a listing of the meeting times and agendas for

each board and commission.

The Office shall send and post meeting notices and agendas pursuant to paragraphs (1) and (2) at least 48 hours before each meeting. For the purposes of this subsection (b), "electronic mail listserv" means an automatic mailing list server used to manage electronic mail transmissions to a list of subscribers.
(Source: P.A. 99-218, eff. 1-1-16; 100-234, eff. 1-1-18.)

(15 ILCS 50/15)
Sec. 15. Eligibility for appointment or reappointment to certain boards and commissions.
(a) For the purpose of this Section, "appointment or reappointment" means appointment or reappointment by the Governor to:
(1) A board or commission composed of members whose

appointment or reappointment requires the advice and consent of the Senate, and whose members: (i) are entitled to compensation for their service beyond reimbursement of expenses; (ii) have statutory authority to regulate or oversee the business or activities of individuals, private entities, or public bodies; (iii) have statutory authority to issue or approve professional licenses; (iv) have statutory authority to conduct, or review the decision resulting from, any arbitration, adjudication, administrative, or quasi-judicial proceeding; or (v) have statutory authority to award grants.

(2) The governing board of a retirement system

established by Article 14, 15, or 16 of the Illinois Pension Code.

(3) The Illinois State Board of Investment.
(4) The Illinois Board of Higher Education.
(5) The governing board of a State university.
(b) a person is ineligible for appointment or reappointment after the effective date of this Act if the person fails to file a disclosure of conflicts of interests and a statement of economic interests as required by Section 3A-30 and Article 4A, respectively, of the Illinois Governmental Ethics Act.
(c) Nothing in this Section shall impair the ability of a person serving on a board or commission on the effective date of this Act to complete his or her current term of membership.
(Source: P.A. 96-543, eff. 8-17-09.)

(15 ILCS 50/20)
Sec. 20. Board or commission website. A board or commission that maintains a website and has a full-time information technology staff shall make freely available to the public on that website the following:
(1) Any audio or video recordings of each of its

regular or special open meetings, for a period of at least 2 years after the date of the meeting.

(2) Minutes of each of its regular or special

meetings, for a period of at least 2 years after the date of the meeting.

(3) A regularly updated schedule of its future

meeting dates and agenda.

(Source: P.A. 96-543, eff. 8-17-09.)

(15 ILCS 50/25)
Sec. 25. Demographic composition; report. Beginning October 1, 2015 and for each year thereafter, the Governor shall file a report with the General Assembly detailing the following information:
(1) the demographic information (ethnicity, gender,

and disability status) of each appointment made by the Governor between July 1 of the prior year through June 30 of the reporting year. Such demographic information shall also include the voluntarily and publicly disclosed sexual orientation of each appointment;

(2) the aggregate demographic information for those

persons who applied for an appointment with the Governor's office, but were not appointed between July 1 of the prior year through June 30 of the reporting year. Such aggregate demographic information shall also include the voluntarily and publicly disclosed sexual orientation of those applicants; and

(3) the demographic composition of the gubernatorial

appointees on each board, commission, and task force as of June 30 of the reporting year. Such demographic composition information shall also include the voluntarily and publicly disclosed sexual orientation of each appointee.

The Governor shall electronically publish an annual report detailing the demographic composition of the gubernatorial appointees on each board, commission, and task force as of the date of the report.
(Source: P.A. 100-234, eff. 1-1-18.)

(15 ILCS 50/40)
Sec. 40. Savings provision. Nothing in this Act shall be construed to contravene any State or federal law.
(Source: P.A. 96-543, eff. 8-17-09.)

(15 ILCS 50/90)
Sec. 90. (Amendatory provisions; text omitted).
(Source: P.A. 96-543, eff. 8-17-09; text omitted.)

(15 ILCS 50/97)
Sec. 97. Severability. The provisions of this Act are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 96-543, eff. 8-17-09.)

(15 ILCS 50/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 96-543, eff. 8-17-09.)



15 ILCS 55/ - Governor's Office of New Americans Act.

(15 ILCS 55/1)
Sec. 1. Short title. This Act may be cited as the Governor's Office of New Americans Act.
(Source: P.A. 98-467, eff. 1-1-14.)

(15 ILCS 55/5)
Sec. 5. Governor's Office of New Americans. The Office of New Americans is hereby created in the Office of the Governor. The Office of New Americans shall maintain and continue to develop on behalf of the people of the State of Illinois a New Americans Immigrant Policy that builds upon the strengths of immigrants, their families, and their institutions, and expedites their journey towards self-sufficiency. The policy developed by the Office shall enable State government to more effectively assist immigrants in overcoming barriers to success and shall facilitate host communities' ability to capitalize on the assets of their immigrant populations.
The Governor's Office of New Americans shall identify strategic partnerships with State agencies under the jurisdiction of the Governor in an effort to implement best practices, policies, and procedures and make recommendations for statewide policy and administrative changes.
(Source: P.A. 98-467, eff. 1-1-14.)

(15 ILCS 55/10)
Sec. 10. New American Plans. Each State agency under the jurisdiction of the Governor shall develop a New American Plan that incorporates effective training and resources, ensures culturally and linguistically competent and appropriate services, and includes administrative practices that reach out to and reflect the needs of the immigrant populations and populations with limited English proficiency. Each State agency under the jurisdiction of the Governor shall consider the New Americans Immigrant Policy Council's recommendations in creating the agency's plans. Agency plans should be submitted to the Governor for approval.
(Source: P.A. 98-467, eff. 1-1-14.)



15 ILCS 205/ - Attorney General Act.

(15 ILCS 205/0.01) (from Ch. 14, par. 0.01)
Sec. 0.01. Short title. This Act may be cited as the Attorney General Act.
(Source: P.A. 86-1324.)

(15 ILCS 205/1) (from Ch. 14, par. 1)
Sec. 1. Before entering upon the respective duties of his office, the attorney general shall be commissioned by the governor, and shall take the following oath or affirmation:
I do solemnly swear (or affirm, as the case may be), that I will support the constitution of the United States and the constitution of the state of Illinois, and that I will faithfully discharge the duties of the office of attorney general, according to the best of my ability.
And shall also execute a bond, to the People of the State of Illinois, with good and sufficient securities in the penal sum of $10,000, to be approved by the governor, and then filed in the office of the Secretary of State. The bond shall be conditioned upon the faithful discharge of the duties of the office, and the paying over all moneys as provided by law, which bond shall run to and be for the benefit of the state, county, corporation or person injured by a breach of any of the conditions thereof.
(Source: P.A. 86-962.)

(15 ILCS 205/2) (from Ch. 14, par. 2)
Sec. 2. (Repealed).
(Source: P.A. 90-372, eff. 7-1-98. Repealed internally, eff. 7-1-98.)

(15 ILCS 205/3) (from Ch. 14, par. 3)
Sec. 3. If any person elected to the office of attorney general shall fail to give bond, or take the oath required of him, within 20 days after he is declared elected, the office shall be deemed vacant, and if, being required to give additional bond, as provided in section two hereof, he fails to do so within 20 days after notice of such requirements, his office may, in the discretion of the governor, be declared vacant and filled as provided by law.
(Source: P.A. 86-962.)

(15 ILCS 205/4) (from Ch. 14, par. 4)
Sec. 4. The duties of the Attorney General shall be--
First - To appear for and represent the people of the State before the supreme court in all cases in which the State or the people of the State are interested.
Second - To institute and prosecute all actions and proceedings in favor of or for the use of the State, which may be necessary in the execution of the duties of any State officer.
Third - To defend all actions and proceedings against any State officer, in his official capacity, in any of the courts of this State or the United States.
Fourth - To consult with and advise the several State's Attorneys in matters relating to the duties of their office; and when, in his judgment, the interest of the people of the State requires it, he shall attend the trial of any party accused of crime, and assist in the prosecution. When the Attorney General has requested in writing that a State's Attorney initiate court proceedings to enforce any provisions of the Election Code or to initiate a criminal prosecution with respect to a violation of the Election Code, and when the State's Attorney has declined in writing to initiate those proceedings or prosecutions or when the State's Attorney has neither initiated the proceedings or prosecutions nor responded in writing to the Attorney General within 60 days of the receipt of the request, the Attorney General may, concurrently with or independently of the State's Attorney, initiate such proceedings or prosecutions. The Attorney General may investigate and prosecute any violation of the Election Code at the request of the State Board of Elections or a State's Attorney.
Fifth - To investigate alleged violations of the statutes which the Attorney General has a duty to enforce and to conduct other investigations in connection with assisting in the prosecution of a criminal offense at the request of a State's Attorney.
Sixth - To consult with and advise the governor and other State officers, and give, when requested, written opinions upon all legal or constitutional questions relating to the duties of such officers respectively.
Seventh - To prepare, when necessary, proper drafts for contracts and other writings relating to subjects in which the State is interested.
Eighth - To give written opinions, when requested by either branch of the general assembly, or any committee thereof, upon constitutional or legal questions.
Ninth - To enforce the proper application of funds appropriated to the public institutions of the State, prosecute breaches of trust in the administration of such funds, and, when necessary, prosecute corporations for failure or refusal to make the reports required by law.
Tenth - To keep, a register of all cases prosecuted or defended by him, in behalf of the State or its officers, and of all proceedings had in relation thereto, and to deliver the same to his successor in office.
Eleventh - To keep on file in his office a copy of the official opinions issued by the Attorney General and deliver same to his successor.
Twelfth - To pay into the State treasury all moneys received by him for the use of the State.
Thirteenth - To attend to and perform any other duty which may, from time to time, be required of him by law.
Fourteenth - To attend, present evidence to and prosecute indictments returned by each Statewide Grand Jury.
Fifteenth - To give written binding and advisory public access opinions as provided in Section 7 of this Act.
(Source: P.A. 95-699, eff. 11-9-07; 96-542, eff. 1-1-10.)

(15 ILCS 205/4a) (from Ch. 14, par. 4a)
Sec. 4a. Attorneys and investigators appointed by the attorney general, and on his payroll, when authorized by the attorney general or his designee, may expend such sums as the attorney general or his designee deems necessary for the purchase of items for evidence, the advancement of fees in cases before United States courts or other State courts, and in the payment of witness or subpoena fees.
Funds for making expenditures authorized in this Section shall be advanced from funds appropriated or made available by law for the support or use of the office of attorney general or vouchers therefor signed by the attorney general or his designee. Sums so advanced may be paid to the attorney or investigator authorized to receive the advancement, or may be made payable to the ultimate recipient. Any expenditures under this Section shall be audited by the auditor general as part of any mandated audit conducted in compliance with Section 3-2 of the Illinois State Auditing Act.
(Source: P.A. 95-331, eff. 8-21-07.)

(15 ILCS 205/4b) (from Ch. 14, par. 4b)
Sec. 4b. Before the filing of the first pleading in federal district court in any civil action brought by the Attorney General in the name of the State as parens patriae on behalf of the natural persons residing in this State, as authorized by Section 4c of the Clayton Act, 15 U.S.C.A 15c, the Attorney General shall file with the Auditor General a statement disclosing the fee arrangements applicable to the attorneys' fees in relation to that civil action.
(Source: P.A. 80-828.)

(15 ILCS 205/4c) (from Ch. 14, par. 4c)
Sec. 4c. (a) Subject to the qualifications set forth below, investigators employed by the Attorney General shall be peace officers and shall have all the powers possessed by policemen in cities and by sheriffs; provided, that Attorney General's investigators may exercise such powers anywhere in the State in cooperation with and after contact with the local law enforcement officials.
No investigator employed by the Attorney General shall have peace officer status or exercise police powers unless he or she successfully completes the basic police training course mandated and approved by the Illinois Law Enforcement Training Standards Board or such board waives the training requirement by reason of the investigator's prior law enforcement experience or training or both.
The board shall not waive the training requirement unless the investigator has had a minimum of 5 years experience as a sworn officer of a local, state or federal law enforcement agency, 2 of which shall have been in an investigatory capacity.
(b) The Attorney General must authorize to each investigator employed under this Section and to any other employee exercising the powers of peace officers a distinct badge that, on its face, (i) clearly states that it is authorized by the Office of the Attorney General and (ii) contains a unique identifying number. No other badge shall be authorized by the Office of the Attorney General.
(Source: P.A. 90-540, eff. 12-1-97; 91-883, eff. 1-1-01.)

(15 ILCS 205/4d)
Sec. 4d. Locating support obligor. The Attorney General may request and receive from employers, labor unions, telephone companies, and utility companies location information concerning putative fathers and noncustodial parents for the purpose of establishing a child's paternity or establishing, enforcing, or modifying a child support obligation. In this Section, "location information" means information about (i) the physical whereabouts of a putative father or noncustodial parent, (ii) the putative father or noncustodial parent's employer, or (iii) the salary, wages, and other compensation paid and the health insurance coverage provided to the putative father or noncustodial parent by the employer of the putative father or noncustodial parent or by a labor union of which the putative father or noncustodial parent is a member.
(Source: P.A. 89-395, eff. 1-1-96.)

(15 ILCS 205/4e)
Sec. 4e. (Repealed).
(Source: P.A. 92-19, eff. 6-30-01. Repealed internally, eff. 7-1-02.)

(15 ILCS 205/6) (from Ch. 14, par. 6)
Sec. 6. Whenever the attorney general is sick or absent, or unable to attend, or is interested in any cause or proceeding, civil or criminal, which it is or may be his duty to prosecute or defend, the court in which said cause or proceeding is pending may appoint some competent attorney to prosecute or defend such cause or proceeding, and the attorney so appointed shall have the same power and authority in relation to such cause or proceeding as the attorney general would have had if present and attending to the same.
(Source: P.A. 86-962.)

(15 ILCS 205/6.5)
Sec. 6.5. Consumer Utilities Unit.
(a) The General Assembly finds that the health, welfare, and prosperity of all Illinois citizens, and the public's interest in adequate, safe, reliable, cost-effective electric, natural gas, water, cable, video, and telecommunications services, requires effective public representation by the Attorney General to protect the rights and interests of the public in the provision of all elements of electric, natural gas, water, cable, video, and telecommunications service both during and after the transition to a competitive market, and that to ensure that the benefits of competition in the provision of electric, natural gas, water, cable, video, and telecommunications services to all consumers are attained, there shall be created within the Office of the Attorney General a Consumer Utilities Unit.
(b) As used in this Section: "Electric services" means services sold by an electric service provider. "Electric service provider" shall mean anyone who sells, contracts to sell, or markets electric power, generation, distribution, transmission, or services (including metering and billing) in connection therewith. Electric service providers shall include any electric utility and any alternative retail electric supplier as defined in Section 16-102 of the Public Utilities Act.
(b-5) As used in this Section: "Telecommunications services" means services sold by a telecommunications carrier, as provided for in Section 13-203 of the Public Utilities Act. "Telecommunications carrier" means anyone who sells, contracts to sell, or markets telecommunications services, whether noncompetitive or competitive, including access services, interconnection services, or any services in connection therewith. Telecommunications carriers include any carrier as defined in Section 13-202 of the Public Utilities Act.
(b-10) As used in this Section, "natural gas services" means natural gas services sold by a "gas utility" or by an "alternative gas supplier", as those terms are defined in Section 19-105 of the Public Utilities Act.
(b-15) As used in this Section, "water services" means services sold by any corporation, company, limited liability company, association, joint stock company or association, firm, partnership, or individual, its lessees, trustees, or receivers appointed by any court and that owns, controls, operates, or manages within this State, directly or indirectly, for public use, any plant, equipment, or property used or to be used for or in connection with (i) the production, storage, transmission, sale, delivery, or furnishing of water or (ii) the treatment, storage, transmission, disposal, sale of services, delivery, or furnishing of sewage or sewage services.
(b-20) As used in this Section, "cable service and video service" means services sold by anyone who sells, contracts to sell, or markets cable services or video services pursuant to a State-issued authorization under the Cable and Video Competition Law of 2007.
(c) There is created within the Office of the Attorney General a Consumer Utilities Unit, consisting of Assistant Attorneys General appointed by the Attorney General, who, together with such other staff as is deemed necessary by the Attorney General, shall have the power and duty on behalf of the people of the State to intervene in, initiate, enforce, and defend all legal proceedings on matters relating to the provision, marketing, and sale of electric, natural gas, water, cable, video, and telecommunications service whenever the Attorney General determines that such action is necessary to promote or protect the rights and interests of all Illinois citizens, classes of customers, and users of electric, natural gas, water, cable, video, and telecommunications services.
(d) In addition to the investigative and enforcement powers available to the Attorney General, including without limitation those under the Consumer Fraud and Deceptive Business Practices Act, the Illinois Antitrust Act, and any other law of this State, the Attorney General shall be a party as a matter of right to all proceedings, investigations, and related matters involving the provision of electric, natural gas, water, cable, video, and telecommunications services before the Illinois Commerce Commission, the courts, and other public bodies. Upon request, the Office of the Attorney General shall have access to and the use of all files, records, data, and documents in the possession or control of the Commission. The Office of the Attorney General may use information obtained under this Section, including information that is designated as and that qualifies for confidential treatment, which information the Attorney General's office shall maintain as confidential, to be used for law enforcement purposes only, which information may be shared with other law enforcement officials. Nothing in this Section is intended to take away or limit any of the powers the Attorney General has pursuant to common law or other statutory law.
(Source: P.A. 99-6, eff. 6-29-15.)

(15 ILCS 205/6.6)
Sec. 6.6. Immigrant Assistance Program.
(a) Purpose and policy. The immigrant population of the State of Illinois constitutes a significant portion of the population of the State. These immigrants often require assistance in order to obtain the government services to which they are entitled under the law. It is imperative that State government is aware of the needs of the State's immigrant community and sensitive to the barriers that may prevent them from seeking and obtaining services. The Office of the Attorney General should be equipped to assist immigrants by increasing accessibility to the Office and providing outreach services to the community, which will serve to educate immigrants as to their rights and responsibilities as residents of the State.
(b) Immigrant Assistance Program. Within the Office of the Attorney General, there shall be established an Immigrant Assistance Program, which shall be charged with the responsibility of assessing the needs of the State's immigrant community with regard to access to government and other services. In addition, the Immigrant Assistance Program shall be empowered to provide education and outreach services to the immigrant community of the State, subject to funding availability. These services may include, but are not limited to, consumer issues, civil rights issues, employee rights, and other issues of particular interest to the immigrant communities in the State.
(Source: P.A. 93-464, eff. 8-8-03.)

(15 ILCS 205/7)
Sec. 7. Public Access Counselor.
(a) The General Assembly finds that members of the public have encountered obstacles in obtaining copies of public records from units of government, and that many of those obstacles result from difficulties that both members of the public and public bodies have had in interpreting and applying the Freedom of Information Act. The General Assembly further finds that members of the public have encountered difficulties in resolving alleged violations of the Open Meetings Act. The public's significant interest in access to public records and in open meetings would be better served if there were a central office available to provide advice and education with respect to the interpretation and implementation of the Freedom of Information Act and the Open Meetings Act.
(b) Therefore, there is created in the Office of the Attorney General the Office of Public Access Counselor. The Attorney General shall appoint a Public Access Counselor, who shall be an attorney licensed to practice in Illinois. The Public Access Counselor's Office shall be comprised of the Public Access Counselor and such assistant attorneys general and other staff as are deemed necessary by the Attorney General.
(c) Through the Public Access Counselor, the Attorney General shall have the power:
(1) to establish and administer a program to provide

free training for public officials and to educate the public on the rights of the public and the responsibilities of public bodies under the Freedom of Information Act and the Open Meetings Act;

(2) to prepare and distribute interpretive or

educational materials and programs;

(3) to resolve disputes involving a potential

violation of the Open Meetings Act or the Freedom of Information Act in response to a request for review initiated by an aggrieved party, as provided in those Acts, by mediating or otherwise informally resolving the dispute or by issuing a binding opinion; except that the Attorney General may not issue an opinion concerning a specific matter with respect to which a lawsuit has been filed under Section 3 of the Open Meetings Act or Section 11 of the Freedom of Information Act;

(4) to issue advisory opinions with respect to the

Open Meetings Act and the Freedom of Information Act either in response to a request for review or otherwise;

(5) to respond to informal inquiries made by the

public and public bodies;

(6) to conduct research on compliance issues;
(7) to make recommendations to the General Assembly

concerning ways to improve access to public records and public access to the processes of government;

(8) to develop and make available on the Attorney

General's website or by other means an electronic training curriculum for Freedom of Information officers;

(9) to develop and make available on the Attorney

General's website or by other means an electronic Open Meetings Act training curriculum for employees, officers, and members designated by public bodies;

(10) to prepare and distribute to public bodies model

policies for compliance with the Freedom of Information Act; and

(11) to promulgate rules to implement these powers.
(d) To accomplish the objectives and to carry out the duties prescribed by this Section, the Public Access Counselor, in addition to other powers conferred upon him or her by this Section, may request that subpoenas be issued by the Attorney General in accordance with the provisions of Section 9.5 of the Freedom of Information Act and Section 3.5 of the Open Meetings Act. Service by the Attorney General of any subpoena upon any person shall be made:
(1) personally by delivery of a duly executed copy

thereof to the person to be served, or in the case of a public body, in the manner provided in Section 2-211 of the Code of Civil Procedure; or

(2) by mailing by certified mail a duly executed copy

thereof to the person to be served at his or her last known abode or, in the case of a public body, to its principal place of business.

(e) If any person or public body fails or refuses to obey any subpoena issued pursuant to this Section, the Attorney General may file a complaint in the circuit court to:
(1) obtain compliance with the subpoena;
(2) obtain injunctive relief to prevent a violation

of the Open Meetings Act or Freedom of Information Act; and

(3) obtain such other relief as may be required.
(f) The Attorney General has the authority to file an action in the circuit court of Cook or Sangamon County for injunctive or other relief to compel compliance with a binding opinion issued pursuant to Section 3.5 of the Open Meetings Act or Section 9.5 of the Freedom of Information Act, to prevent a violation of the Open Meetings Act or the Freedom of Information Act, and for such other relief as may be required.
(g) The Attorney General shall post his or her binding opinions issued pursuant to Section 3.5 of the Open Meetings Act or Section 9.5 of the Freedom of Information Act and any rules on the official website of the Office of the Attorney General, with links to those opinions from the official home page, and shall make them available for immediate inspection in his or her office.
(Source: P.A. 96-542, eff. 1-1-10; 96-1000, eff. 7-2-10.)

(15 ILCS 205/8)
Sec. 8. Multistate Registration and Filing Portal. The Attorney General may become a member of the Multistate Registration and Filing Portal, Inc. For purposes of this Section, "Multistate Registration and Filing Portal, Inc." means an independent tax-exempt nonprofit corporation formed to develop and operate a multistate online system that will allow nonprofit organizations and their professional fundraisers to comply with all states' charity registration and annual filing requirements through a single online portal without duplication of data entry.
(Source: P.A. 100-289, eff. 8-24-17.)



15 ILCS 210/ - Civil and Equal Rights Enforcement Act.

(15 ILCS 210/0.01) (from Ch. 14, par. 8.9)
Sec. 0.01. Short title. This Act may be cited as the Civil and Equal Rights Enforcement Act.
(Source: P.A. 86-1324.)

(15 ILCS 210/1) (from Ch. 14, par. 9)
Sec. 1. There is created in the office of the Attorney General a Division for the Enforcement of Civil and Equal Rights. The Division, under the supervision and direction of the Attorney General, shall investigate all violations of the laws relating to civil rights and the prevention of discriminations against persons by reason of race, color, creed, religion, sex, national origin, or physical or mental disability, and shall, whenever such violations are established, undertake necessary enforcement measures.
(Source: P.A. 99-143, eff. 7-27-15.)



15 ILCS 215/ - Pollution Abatement Enforcement Act.

(15 ILCS 215/0.01) (from Ch. 14, par. 10)
Sec. 0.01. Short title. This Act may be cited as the Pollution Abatement Enforcement Act.
(Source: P.A. 86-1324.)

(15 ILCS 215/1) (from Ch. 14, par. 11)
Sec. 1.
The following terms as used in this Act shall, unless the context otherwise requires, have the following meanings:
(a) "Air pollution" means air pollution as defined in the Environmental Protection Act, enacted by the 76th General Assembly.
(b) "Water pollution" means water pollution as defined in the Environmental Protection Act, enacted by the 76th General Assembly.
(c) "Land pollution" means land pollution and refuse disposal as set out in the Environmental Protection Act enacted by the 76th General Assembly.
(Source: P.A. 76-2434.)

(15 ILCS 215/2) (from Ch. 14, par. 12)
Sec. 2. The Attorney General has the power and authority, notwithstanding and regardless of any proceeding instituted or to be instituted by or before the Environmental Protection Agency, Pollution Control Board or any other administrative agency, to prevent air, land or water pollution within this State by commencing an action or proceeding in the circuit court of any county in which such pollution has been, or is about to be, caused or has occurred, in order to have such pollution stopped or prevented either by mandamus or injunction. The court shall specify a time, not exceeding 21 days after the service of the copy of the petition of mandamus or injunction for answer, and in the meantime the party shall be restrained from continuing such pollution pending hearing before the court. Accompanying such petition shall be a notification to the named defendant that financing may be available, through the Illinois Environmental Facilities Financing Act, to correct the alleged pollution. In case of default, or after answer, the court shall immediately inquire into the facts and circumstances of the case and enter an appropriate order in respect to the matters complained of. An appeal may be taken from the final judgment in the same manner and with the same effect as appeals are taken from judgments of the circuit court in other actions for mandamus or injunction.
(Source: P.A. 81-1444.)



15 ILCS 305/ - Secretary of State Act.

(15 ILCS 305/0.01) (from Ch. 124, par. 0.01)
Sec. 0.01. Short title. This Act may be cited as the Secretary of State Act.
(Source: P.A. 86-1324.)

(15 ILCS 305/1) (from Ch. 124, par. 1)
Sec. 1. Bond. The Secretary of State shall give bond, before entering upon the duties of his or her office, in the penal sum of $100,000 by inclusion in the blanket bond or bonds or self-insurance program provided for in Sections 14.1 and 14.2 of the Official Bond Act. The bond shall be conditioned (i) for the faithful discharge of the Secretary's duties, (ii) to deliver up all papers, books, records, and other property appertaining to his or her office, whole, safe, and undefaced, to the successor in office, and (iii) to account for and pay over to the State Treasurer all moneys that may be received by the Secretary as fees of his or her office, as required by law.
(Source: P.A. 90-372, eff. 7-1-98.)

(15 ILCS 305/2) (from Ch. 124, par. 2)
Sec. 2. Oath. The Secretary of State shall, before entering upon the duties of his office, take and subscribe the oath or affirmation prescribed by Article XIII, Section 3 of the Constitution, which shall be filed in his office.
(Source: P.A. 91-58, eff. 7-1-99.)

(15 ILCS 305/3) (from Ch. 124, par. 3)
Sec. 3. All public acts, laws and resolutions passed by the General Assembly of this state, shall be carefully deposited in the office of the Secretary of State, and the Secretary of State is charged with the safety of said office, and all laws, acts, resolutions, bonds, papers and records which now are or shall hereafter be deposited therein.
(Source: Laws 1957, p. 1654.)

(15 ILCS 305/4) (from Ch. 124, par. 4)
Sec. 4. The Secretary of the Senate and clerk of the House of Representatives, at the close of each session of the General Assembly, shall deliver to the Secretary of State all books, bills, documents and papers in the possession of either branch of the General Assembly, correctly labeled, folded and classified, according to the subject-matter of such documents, respectively.
(Source: Laws 1957, p. 1654.)

(15 ILCS 305/5) (from Ch. 124, par. 5)
Sec. 5. It shall be the duty of the Secretary of State:
1. To countersign and affix the seal of state to all commissions required by law to be issued by the Governor.
2. To make a register of all appointments by the Governor, specifying the person appointed, the office conferred, the date of the appointment, the date when bond or oath is taken and the date filed. If Senate confirmation is required, the date of the confirmation shall be included in the register.
3. To make proper indexes to public acts, resolutions, papers and documents in his office.
3-a. To review all rules of all State agencies adopted in compliance with the codification system prescribed by the Secretary. The review shall be for the purposes and include all the powers and duties provided in the Illinois Administrative Procedure Act. The Secretary of State shall cooperate with the Legislative Information System to insure the accuracy of the text of the rules maintained under the Legislative Information System Act.
4. To give any person requiring the same paying the lawful fees therefor, a copy of any law, act, resolution, record or paper in his office, and attach thereto his certificate, under the seal of the state.
5. To take charge of and preserve from waste, and keep in repair, the houses, lots, grounds and appurtenances, situated in the City of Springfield, and belonging to or occupied by the State, the care of which is not otherwise provided for by law, and to take charge of and preserve from waste, and keep in repair, the houses, lots, grounds and appurtenances, situated in the State outside the City of Springfield where such houses, lots, grounds and appurtenances are occupied by the Secretary of State and no other State officer or agency.
6. To supervise the distribution of the laws.
7. To perform such other duties as may be required by law. The Secretary of State may, within appropriations authorized by the General Assembly, maintain offices in the State Capital and in such other places in the State as he may deem necessary to properly carry out the powers and duties vested in him by law.
8. In addition to all other authority granted to the Secretary by law, subject to appropriation, to make grants or otherwise provide assistance to, among others without limitation, units of local government, school districts, educational institutions, private agencies, not-for-profit organizations, and for-profit entities for the health, safety, and welfare of Illinois residents for purposes related to education, transportation, construction, capital improvements, social services, and any other lawful public purpose. Upon request of the Secretary, all State agencies are mandated to provide the Secretary with assistance in administering the grants.
9. To notify the Auditor General of any Public Act filed with the Office of the Secretary of State making an appropriation or transfer of funds from the State treasury. This paragraph (9) applies only through June 30, 2015.
(Source: P.A. 96-37, eff. 7-13-09; 96-1496, eff. 1-13-11.)

(15 ILCS 305/5.5)
Sec. 5.5. Secretary of State fees. There shall be paid to the Secretary of State the following fees:
For certificate or apostille, with seal: $2.
For each certificate, without seal: $1.
For each commission to any officer or other person (except military commissions), with seal: $2.
For copies of exemplifications of records, or for a certified copy of any document, instrument, or paper when not otherwise provided by law, and it does not exceed legal size: $0.50 per page or any portion of a page; and $2 for the certificate, with seal affixed.
For copies of exemplifications of records or a certified copy of any document, instrument, or paper, when not otherwise provided for by law, that exceeds legal size: $1 per page or any portion of a page; and $2 for the certificate, with seal affixed.
For copies of bills or other papers: $0.50 per page or any portion of a page; and $2 for the certificate, with seal affixed, except that there shall be no charge for making or certifying copies that are furnished to any governmental agency for official use.
For recording a duplicate of an affidavit showing the appointment of trustees of a religious corporation: $0.50; and $2 for the certificate of recording, with seal affixed.
For filing and recording an application under the Soil Conservation Districts Law and making and issuing a certificate for the application, under seal: $10.
For recording any other document, instrument, or paper required or permitted to be recorded with the Secretary of State, which recording shall be done by any approved photographic or photostatic process, if the page to be recorded does not exceed legal size and the fees and charges therefor are not otherwise fixed by law: $0.50 per page or any portion of a page; and $2 for the certificate of recording, with seal affixed.
For recording any other document, instrument, or paper required or permitted to be recorded with the Secretary of State, which recording shall be done by any approved photographic or photostatic process, if the page to be recorded exceeds legal size and the fees and charges therefor are not otherwise fixed by law: $1 per page or any portion of a page; and $2 for the certificate of recording attached to the original, with seal affixed.
For each duplicate certified copy of a school land patent: $3.
For each photostatic copy of a township plat: $2.
For each page of a photostatic copy of surveyors field notes: $2.
For each page of a photostatic copy of a state land patent, including certification: $4.
For each page of a photostatic copy of a swamp land grant: $2.
For each page of photostatic copies of all other instruments or documents relating to land records: $2.
For any payment to the Secretary of State when it has not been honored: $25.
For any research request received after the effective date of the changes made to this Section by this amendatory Act of the 93rd General Assembly by an out-of-State or non-Illinois resident: $10, prepaid and nonrefundable, for which the requester will receive up to 2 unofficial noncertified copies of the records requested. The fees under this paragraph shall be deposited into the General Revenue Fund.
The Illinois State Archives is authorized to charge reasonable fees to reimburse the cost of production and distribution of copies of finding aids to the records that it holds or copies of published versions or editions of those records in printed, microfilm, or electronic formats. The fees under this paragraph shall be deposited into the General Revenue Fund.
As used in this Section, "legal size" means a sheet of paper that is 8.5 inches wide and 14 inches long, or written or printed matter on a sheet of paper that does not exceed that width and length, or either of them.
(Source: P.A. 97-835, eff. 1-1-13; 98-1149, eff. 12-31-14.)

(15 ILCS 305/5.10)
Sec. 5.10. List of filed financing statements. The fee for furnishing a monthly list of financing statements filed under Article 9 of the Uniform Commercial Code is $250 per month. The list may be obtained by submitting a written request to the Secretary of State and payment of the fee in advance.
(Source: P.A. 89-233, eff. 1-1-96.)

(15 ILCS 305/5.15)
Sec. 5.15. Deposit of wills.
(a) Definitions. As used in this Section:
"Depositor" means an attorney licensed or formerly licensed to practice in the State of Illinois, the attorney's representative, the guardian for the attorney, or the personal representative of the attorney's decedent's estate.
"Testator" means a person who executed a will, other than as a witness or official to whom acknowledgment of signing was given.
"Will" refers to an original:
(1) will;
(2) codicil;
(3) will and one or more codicils;
(4) trust; or
(5) trust and one or more trust amendments.
(b) Deposit of wills. A depositor may deposit a will with the Secretary of State if the depositor certifies in writing to the Secretary of State that the depositor is unable to locate the testator after a diligent search. The certification shall be on a form to be provided by the Secretary. This Section applies whether it is known or unknown whether the testator is living.
(c) Assumptions. The Secretary of State may assume, without inquiring into the facts, that the depositor has first made a diligent search for the testator.
(d) Fee. The Secretary of State shall collect a fee of $15 for each deposit of a will. The Secretary of State shall not collect a separate fee for additional documents concurrently deposited in relation to a single testator or for a single joint will prepared for a husband and wife.
(e) Duty of Secretary of State upon receipt. Upon receipt of a will under this Section, the Secretary of State shall:
(1) provide the depositor with a receipt for the

will, which receipt shall contain the information designated on the envelope in accordance with paragraph (3) of this subsection;

(2) place the will or wills deposited concurrently in

relation to a single testator in one envelope and seal the envelope securely in the presence of the depositor or depositor's agent;

(3) designate on the envelope:
(A) the date of deposit;
(B) the name, address, and telephone number of

the depositor;

(C) the name and last known address of the

testator as provided by the depositor;

(D) at the depositor's option, any and all of the

following information:

(i) alternate names by which the testator

may have been known;

(ii) the testator's birth date, and
(iii) the last 4 digits of the testator's

Social Security number; and

(E) with respect to each document enclosed:
(i) a short description of the document,

including, if shown, its date of execution; and

(ii) the number of pages in the document; and
(4) index the will alphabetically by the name of the

testator, and by the alternate names set forth by which the testator may have been known.

(f) Status as a public record. An envelope and will deposited under this Section are not public records. The index created under item (4) of subsection (e) is a public record.
(g) Duty of Secretary of State during testator's lifetime. During the testator's lifetime, the Secretary of State shall:
(1) keep the envelope containing the will sealed; and
(2) deliver the envelope to:
(i) the testator;
(ii) a person authorized, in writing signed by

the testator and notarized, to receive the envelope; or

(iii) a person, entity, court, or government

agency authorized to receive the envelope pursuant to an order entered by a court of competent jurisdiction.

(h) Duty of Secretary of State upon notification of death of testator. If the Secretary of State has custody of the will after the death of the testator and is notified of the death of the testator by means of a certified copy of the testator's death certificate or by a certified copy of an order of court determining the testator to be deceased, upon receipt of payment of a retrieval fee in the amount of $10, the Secretary of State shall promptly deliver the sealed will envelope to the clerk of the circuit court of the county in which the probate of the testator's will may occur as determined under Section 5-1 of the Probate Act of 1975 (755 ILCS 5/5-1).
(i) Duties of Secretary of State upon inquiry. Upon inquiry by a person identified in paragraph (2) of subsection (g), or upon inquiry of any person presenting a certified copy of the testator's death certificate or a certified copy of an order of a court determining the testator to be deceased, the Secretary of State shall inform the person whether the name of the relevant testator appears in the Secretary of State's index of wills. For the purposes of this subsection, the Secretary of State need not be certain that the testator is the one being inquired about, but may release that information if it is possible that the testator is that one.
(j) Destruction of will. The Secretary of State may destroy a will deposited under this Section if:
(1) the Secretary of State has not received notice

of the death of the testator; and

(2) at least 100 years have passed since the date the

will was deposited.

(k) All fees received by the Secretary of State under this Section must be deposited into the Secretary of State Special Services Fund.
(Source: P.A. 96-137, eff. 1-1-10.)

(15 ILCS 305/5.20)
Sec. 5.20. Apostilles and certifications.
(a) A request for an apostille or a certification shall be submitted on the form prescribed by the Secretary of State and must be accompanied by the lawful fee for the apostille or certification.
(b) The Secretary of State may refuse to issue an apostille or certification if:
(1) the document has not been certified by the

appropriate authority, if applicable;

(2) the document has not been properly notarized in

accordance with the Illinois Notary Public Act, if applicable;

(3) the document submitted to the Secretary of State

is not an original document;

(4) the document is intended for use in the United

States or in a country not party to the Hague Legalization Convention, if applicable;

(5) the document makes a claim regarding or purports

to affect citizenship, immunity, allegiance to a government or jurisdiction, sovereignty, or any similar or related matter; or

(6) the Secretary of State has reasonable cause to

believe the document may be used to accomplish any fraudulent, criminal, or unlawful purpose.

(c) A person may not remove an apostille, certification, any part of the apostille or certification, or the "great seal of the State of Illinois" from any document to which the Secretary of State has affixed it. This act or any attempt to do so shall render the apostille or certification invalid.
(d) The Secretary of State shall have the power and authority reasonably necessary to administer this Section efficiently, to perform the duties imposed by this Section, and to adopt rules relating to those duties, in accordance with the Illinois Administrative Procedure Act.
(Source: P.A. 98-170, eff. 8-5-13.)

(15 ILCS 305/6) (from Ch. 124, par. 6)
Sec. 6. The Secretary of State shall keep a current file, in alphabetical order, of every sanitary district in the State. Whenever an ordinance for a name change is passed pursuant to Section 4.1 of the Sanitary District Act of 1917, he shall make the certification required by that Section.
(Source: P.A. 100-201, eff. 8-18-17.)

(15 ILCS 305/6a) (from Ch. 124, par. 6a)
Sec. 6a. All executive orders and proclamations issued by the Governor shall be filed with the Secretary of State. Each order or proclamation filed shall be numbered in an annual series with the number of the order or proclamation preceded by the last 2 figures of the current year and a dash. The Secretary of State shall provide for the publication of all such orders in the Illinois Register. The Secretary of State may provide for the publication of all such proclamations in the Illinois Register. The failure to file any such order within 10 days of the enactment thereof by the Governor shall invalidate any such order.
(Source: P.A. 81-984.)

(15 ILCS 305/6b)
Sec. 6b. Waiver of certain fees for disaster victims.
(a) The Secretary of State may, upon a proclamation by the Governor that a disaster exists, waive fees for a duplicate certificate of title, vehicle registration, driver's license, or State identification card if the citizen provides sufficient proof that he or she resides in the declared disaster area. This authority may only be exercised for a period of 30 days after the Governor files the proclamation.
(b) The citizen shall provide to the Secretary written documentation evidencing his or her residence or, if the citizen has none, the Secretary shall require the citizen to verify personal information currently on file with the Secretary of State. The citizen must also provide an affirmation, under penalty of perjury, that the original documents were lost or destroyed in the disaster. If the Secretary is unable to confirm the identity of the citizen or that the residence of the citizen was within the declared disaster area, no document will be issued.
(c) If, upon review of the documentation provided by the citizen, the Secretary finds that the citizen was not entitled to a waiver of fees under this Section, the Secretary is to demand payment for services rendered within 60 days. If payment for services is not made by the citizen, the Secretary may cancel or revoke the duplicate certificate of title, vehicle registration, driver's license, or State identification card. The citizen may request a hearing under Section 2-118 of the Illinois Vehicle Code to contest the action of the Secretary.
(Source: P.A. 97-835, eff. 7-20-12.)

(15 ILCS 305/7) (from Ch. 124, par. 7)
Sec. 7. Copies of all bonds, papers, writings and documents legally deposited in the office of the Governor or Secretary of State, when certified by the Secretary of State and authenticated by the seal of his office, shall be received in evidence in the same manner and with the like effect as the originals.
(Source: R.S. 1874, p. 986.)

(15 ILCS 305/8) (from Ch. 124, par. 8)
Sec. 8. In the publication of the laws of this State, the Secretary of State shall cause to be published in each volume a general certificate to the effect that the same as contained in such volume are true copies of the laws of the General Assembly, and executive orders of the Governor which take effect pursuant to Article V, Section 11 of the Constitution and the "Executive Reorganization Implementation Act", as the case may be, on file in his office; and each volume so certified shall be received as evidence in all courts and places.
(Source: P.A. 86-759.)

(15 ILCS 305/9) (from Ch. 124, par. 9)
Sec. 9. Whenever any bill, which shall have passed both houses of the General Assembly, shall be returned by the Governor, with his objections thereto, and, upon reconsideration, shall pass both houses by the constitutional majority, it shall be authenticated as having become a law, by a certificate thereon, to the following effect, viz.: "This bill having been returned by the Governor, with his objections thereto, and after reconsideration having passed both houses by the constitutional majority, it has become a law this .... day of ...., A.D. ....." Which, being signed by the president of the Senate and speaker of the House of Representatives, shall be deemed a sufficient authentication thereof, and the bill shall, thereupon, be deposited with the laws in the office of the Secretary of State.
(Source: R.S. 1874, p. 986.)

(15 ILCS 305/10) (from Ch. 124, par. 10)
Sec. 10. Whenever any bill which has passed both houses of the General Assembly, and is not approved, or vetoed and returned by the Governor, or filed with his objection in the office of the Secretary of State, as required by Section 9, of Article IV, of the Constitution, it shall be the duty of the Secretary of State to authenticate the same by a certificate thereon, to the following effect, as the case may be:
"This bill having remained with the Governor 60

calendar days after it was presented to him, the General Assembly being in session, or the Governor having failed to return this bill to the General Assembly during its session, and having failed to file it in my office, with his objections, within such 60 calendar days, it has thereby become a law.

Dated ..............
Signature ..............., Secretary of State".
(Source: P.A. 95-331, eff. 8-21-07.)

(15 ILCS 305/11) (from Ch. 124, par. 10.1)
Sec. 11. The Secretary of State may destroy any records, papers, or documents made or deposited in his office upon the following conditions:
1. He shall apply to the State Records Commission for authorization to destroy any records, documents or papers.
2. The application shall contain a brief description of the records, documents or papers the Secretary of State proposes to destroy.
3. Upon receipt of the Commission's permission, the Secretary of State then may destroy such records, documents or papers set out in the application.
(Source: Laws 1957, p. 1654.)

(15 ILCS 305/11.1)
Sec. 11.1. Acid free paper. The Secretary of State shall develop guidelines for using acid free paper for permanent documents intended for archival storage.
(Source: P.A. 90-655, eff. 7-30-98.)

(15 ILCS 305/12) (from Ch. 124, par. 10.2)
Sec. 12. Parking fees; leases.
(a) The Secretary of State shall impose a fee of $20 per month payable by all State employees parking vehicles in the underground parking facility located south of the William G. Stratton State Office Building in Springfield and the parking ramp located at 401 South College Street located west of the William G. Stratton State Office Building in Springfield, unless a non-State employee requests a space located in either garage, in which case the Secretary shall set the fee by rule. State officers and employees who make application for and are allotted parking places in such parking facilities shall authorize the Comptroller to deduct the required fees from their payroll checks under the State Salary and Annuity Withholding Act and the amounts so withheld shall be deposited as provided in Section 8 of that Act. Persons who are not subject to the State Salary and Annuity Withholding Act and who are allotted parking places under this Section shall pay the required fees directly to the Office of the Secretary of State and the amounts so collected shall be deposited in the State Parking Facility Maintenance Fund in the State Treasury.
(b) The Secretary of State may enter into agreements with public or private entities or individuals to lease to those entities or individuals parking spaces at State-owned Secretary of State facilities. Such agreements may be executed only upon a determination by the Secretary that leasing the parking spaces will not adversely impact the delivery of services to the public. The fee to be charged to the entity or individual leasing the parking spaces shall be established by rule. All funds collected by the Secretary pursuant to such leases shall be deposited in the State Parking Facility Maintenance Fund and shall be used for the maintenance and repair of parking lots at State-owned Secretary of State facilities.
(Source: P.A. 98-179, eff. 8-5-13; 98-1148, eff. 12-31-14.)

(15 ILCS 305/13) (from Ch. 124, par. 10.3)
Sec. 13. Whenever the Secretary of State is authorized or required by law to consider some aspect of criminal history record information for the purpose of carrying out his statutory powers and responsibilities, then, upon request and payment of fees in conformance with the requirements of Section 2605-400 of the Department of State Police Law (20 ILCS 2605/2605-400), the Department of State Police is authorized to furnish, pursuant to positive identification, such information contained in State files as is necessary to fulfill the request.
(Source: P.A. 91-239, eff. 1-1-00.)

(15 ILCS 305/13.5)
Sec. 13.5. Department of State Police access to driver's license and identification card photographs. The Secretary of State shall allow the Department of State Police to access the driver's license or Illinois Identification card photograph, if available, of an applicant for a firearm concealed carry license under the Firearm Concealed Carry Act for the purpose of identifying the firearm concealed carry license applicant and issuing a license to the applicant.
(Source: P.A. 98-63, eff. 7-9-13.)

(15 ILCS 305/14)
Sec. 14. Inspector General.
(a) The Secretary of State must, with the advice and consent of the Senate, appoint an Inspector General for the purpose of detection, deterrence, and prevention of fraud, corruption, mismanagement, gross or aggravated misconduct, or misconduct that may be criminal in nature in the Office of the Secretary of State. The Inspector General shall serve a 5-year term. If no successor is appointed and qualified upon the expiration of the Inspector General's term, the Office of Inspector General is deemed vacant and the powers and duties under this Section may be exercised only by an appointed and qualified interim Inspector General until a successor Inspector General is appointed and qualified. If the General Assembly is not in session when a vacancy in the Office of Inspector General occurs, the Secretary of State may appoint an interim Inspector General whose term shall expire 2 weeks after the next regularly scheduled session day of the Senate.
(b) The Inspector General shall have the following qualifications:
(1) has not been convicted of any felony under the

laws of this State, another State, or the United States;

(2) has earned a baccalaureate degree from an

institution of higher education; and

(3) has either (A) 5 or more years of service with a

federal, State, or local law enforcement agency, at least 2 years of which have been in a progressive investigatory capacity; (B) 5 or more years of service as a federal, State, or local prosecutor; or (C) 5 or more years of service as a senior manager or executive of a federal, State, or local agency.

(c) The Inspector General may review, coordinate, and recommend methods and procedures to increase the integrity of the Office of the Secretary of State. The duties of the Inspector General shall supplement and not supplant the duties of the Chief Auditor for the Secretary of State's Office or any other Inspector General that may be authorized by law. The Inspector General must report directly to the Secretary of State.
(d) In addition to the authority otherwise provided by this Section, but only when investigating the Office of the Secretary of State, its employees, or their actions for fraud, corruption, mismanagement, gross or aggravated misconduct, or misconduct that may be criminal in nature, the Inspector General is authorized:
(1) To have access to all records, reports, audits,

reviews, documents, papers, recommendations, or other materials available that relate to programs and operations with respect to which the Inspector General has responsibilities under this Section.

(2) To make any investigations and reports relating

to the administration of the programs and operations of the Office of the Secretary of State that are, in the judgment of the Inspector General, necessary or desirable.

(3) To request any information or assistance that may

be necessary for carrying out the duties and responsibilities provided by this Section from any local, State, or federal governmental agency or unit thereof.

(4) To require by subpoena the appearance of

witnesses and the production of all information, documents, reports, answers, records, accounts, papers, and other data and documentary evidence necessary in the performance of the functions assigned by this Section, with the exception of subsection (c) and with the exception of records of a labor organization authorized and recognized under the Illinois Public Labor Relations Act to be the exclusive bargaining representative of employees of the Secretary of State, including, but not limited to, records of representation of employees and the negotiation of collective bargaining agreements. A subpoena may be issued under this paragraph (4) only by the Inspector General and not by members of the Inspector General's staff. A person duly subpoenaed for testimony, documents, or other items who neglects or refuses to testify or produce documents or other items under the requirements of the subpoena shall be subject to punishment as may be determined by a court of competent jurisdiction, unless (i) the testimony, documents, or other items are covered by the attorney-client privilege or any other privilege or right recognized by law or (ii) the testimony, documents, or other items concern the representation of employees and the negotiation of collective bargaining agreements by a labor organization authorized and recognized under the Illinois Public Labor Relations Act to be the exclusive bargaining representative of employees of the Secretary of State. Nothing in this Section limits a person's right to protection against self-incrimination under the Fifth Amendment of the United States Constitution or Article I, Section 10, of the Constitution of the State of Illinois.

(5) To have direct and prompt access to the Secretary

of State for any purpose pertaining to the performance of functions and responsibilities under this Section.

(d-5) In addition to the authority otherwise provided by this Section, the Secretary of State Inspector General shall have jurisdiction to investigate complaints and allegations of wrongdoing by any person or entity related to the Lobbyist Registration Act. When investigating those complaints and allegations, the Inspector General is authorized:
(1) To have access to all records, reports, audits,

reviews, documents, papers, recommendations, or other materials available that relate to programs and operations with respect to which the Inspector General has responsibilities under this Section.

(2) To request any information or assistance that may

be necessary for carrying out the duties and responsibilities provided by this Section from any local, State, or federal governmental agency or unit thereof.

(3) To require by subpoena the appearance of

witnesses and the production of all information, documents, reports, answers, records, accounts, papers, and other data and documentary evidence necessary in the performance of the functions assigned by this Section. A subpoena may be issued under this paragraph (3) only by the Inspector General and not by members of the Inspector General's staff. A person duly subpoenaed for testimony, documents, or other items who neglects or refuses to testify or produce documents or other items under the requirements of the subpoena shall be subject to punishment as may be determined by a court of competent jurisdiction, unless the testimony, documents, or other items are covered by the attorney-client privilege or any other privilege or right recognized by law. Nothing in this Section limits a person's right to protection against self-incrimination under the Fifth Amendment of the United States Constitution or Section 10 of Article I of the Constitution of the State of Illinois.

(4) To have direct and prompt access to the Secretary

of State for any purpose pertaining to the performance of functions and responsibilities under this Section.

(5) As provided in subsection (d) of Section 5 of the

Lobbyist Registration Act, to review allegations that an individual required to be registered under the Lobbyist Registration Act has engaged in one or more acts of sexual harassment. Upon completion of that review, the Inspector General shall submit a summary of the review to the Executive Ethics Commission. The Secretary shall adopt rules setting forth the procedures for the review of such allegations.

(e) The Inspector General may receive and investigate complaints or information concerning the possible existence of an activity constituting a violation of law, rules, or regulations; mismanagement; abuse of authority; or substantial and specific danger to the public health and safety. Any person who knowingly files a false complaint or files a complaint with reckless disregard for the truth or the falsity of the facts underlying the complaint may be subject to discipline as set forth in the rules of the Department of Personnel of the Secretary of State or the Inspector General may refer the matter to a State's Attorney or the Attorney General.
The Inspector General may not, after receipt of a complaint or information, disclose the identity of the source without the consent of the source, unless the Inspector General determines that disclosure of the identity is reasonable and necessary for the furtherance of the investigation.
Any employee who has the authority to recommend or approve any personnel action or to direct others to recommend or approve any personnel action may not, with respect to that authority, take or threaten to take any action against any employee as a reprisal for making a complaint or disclosing information to the Inspector General, unless the complaint was made or the information disclosed with the knowledge that it was false or with willful disregard for its truth or falsity.
(f) The Inspector General must adopt rules, in accordance with the provisions of the Illinois Administrative Procedure Act, establishing minimum requirements for initiating, conducting, and completing investigations. The rules must establish criteria for determining, based upon the nature of the allegation, the appropriate method of investigation, which may include, but is not limited to, site visits, telephone contacts, personal interviews, or requests for written responses. The rules must also clarify how the Office of the Inspector General shall interact with other local, State, and federal law enforcement investigations.
Any employee of the Secretary of State subject to investigation or inquiry by the Inspector General or any agent or representative of the Inspector General concerning misconduct that is criminal in nature shall have the right to be notified of the right to remain silent during the investigation or inquiry and the right to be represented in the investigation or inquiry by an attorney or a representative of a labor organization that is the exclusive collective bargaining representative of employees of the Secretary of State. Any investigation or inquiry by the Inspector General or any agent or representative of the Inspector General must be conducted with an awareness of the provisions of a collective bargaining agreement that applies to the employees of the Secretary of State and with an awareness of the rights of the employees as set forth in State and federal law and applicable judicial decisions. Any recommendations for discipline or any action taken against any employee by the Inspector General or any representative or agent of the Inspector General must comply with the provisions of the collective bargaining agreement that applies to the employee.
(g) On or before January 1 of each year, the Inspector General shall report to the President of the Senate, the Minority Leader of the Senate, the Speaker of the House of Representatives, and the Minority Leader of the House of Representatives on the types of investigations and the activities undertaken by the Office of the Inspector General during the previous calendar year.
(Source: P.A. 100-554, eff. 11-16-17.)

(15 ILCS 305/15)
Sec. 15. Electronic and facsimile filing of documents.
(a) The Secretary of State may adopt rules to authorize the electronic filing of any document required to be filed with the Secretary under any Act administered by the Secretary. The rules may set forth standards for the acceptance of a signature in a form other than the proper handwriting of the person filing a document that requires his or her signature.
(b) The Secretary of State may adopt rules that authorize the filing by facsimile of any document required to be filed with the Secretary under any Act administered by the Secretary. A signature on a document filed by facsimile in accordance with those rules is prima facie evidence for all purposes that the document actually was signed by the person whose signature appears on the facsimile.
(Source: P.A. 89-670, eff. 8-14-96.)

(15 ILCS 305/16)
Sec. 16. Quarterly business report. The office of the Secretary of State shall issue a quarterly report to the General Assembly detailing the number of businesses registered with the Secretary of State, the number of new businesses incorporating or otherwise forming in Illinois, and the number of businesses renewing registrations in Illinois by category, including, but not limited to, limited and limited liability partnerships, corporations, and limited liability companies. The report shall include comparable data from the corresponding quarter of the previous calendar year and shall reflect any increases or decreases. The office of the Secretary of State shall publish the report on its website.
(Source: P.A. 97-541, eff. 8-23-11.)

(15 ILCS 305/17)
Sec. 17. The Secretary of State Antique Vehicle Show Fund. The Secretary of State is authorized to create a fund outside the State treasury, to be known as the Secretary of State Antique Vehicle Show Fund. The Fund shall be created and maintained in a manner approved by the Auditor General. The Fund shall be administered by the Secretary of State or his or her designee. Moneys received from entry fees paid by contestants in the Secretary of State Antique Vehicle Show may be deposited into the Fund. Moneys deposited into the Fund shall be used by the Secretary of State Antique Vehicle Show Committee to promote and produce the annual Secretary of State Antique Vehicle Show.
(Source: P.A. 94-811, eff. 5-26-06.)

(15 ILCS 305/18)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 18. Electronic Filing Supplemental Deposits into Department of Business Services Special Operations Fund. When a submission to the Secretary of State is made electronically, but does not include a request for expedited services, pursuant to the provisions of this amendatory Act of the 100th General Assembly up to $25 for each such transaction under the General Not For Profit Corporation Act of 1986 and up to $50 from each such transaction under the Business Corporation Act of 1983, the Limited Liability Company Act, or the Uniform Limited Partnership Act (2001) shall be deposited into the Department of Business Services Special Operations Fund, and the remainder of any fee deposited into the General Revenue Fund. However, in no circumstance may the supplemental deposits provided by this Section cause the total deposits into the Special Operations Fund in any fiscal year from electronic submissions under the Business Corporation Act of 1983, the General Not For Profit Corporation Act of 1986, the Limited Liability Company Act, the Uniform Partnership Act (1997), and the Uniform Limited Partnership Act (2001), whether or not for expedited services, to exceed $11,326,225. The Secretary of State has the authority to adopt rules necessary to implement this Section, in accordance with the Illinois Administrative Procedure Act. This Section does not apply on or after July 1, 2021.
(Source: P.A. 100-186, eff. 7-1-18.)

(15 ILCS 305/20)
Sec. 20. Security guard shields. The Secretary may issue shields or other distinctive identification to his or her security guards, wherever located in the State, if the Secretary determines that a shield or distinctive identification is needed by the security guard to carry out his or her responsibilities.
(Source: P.A. 93-423, eff. 8-5-03.)

(15 ILCS 305/25)
Sec. 25. Registration renewal notice sponsorship.
(a) The Secretary of State is authorized to solicit and accept sponsorship of registration renewal notices solely for the purpose of offsetting the costs of preparing and distributing the notices. A sponsor shall pay a fee for the privilege of having a name or logo printed on the registration renewal notice. Any contract for sponsorship shall be for a term no longer than one-year.
(b) The Secretary shall not enter into a sponsorship agreement with any of the following persons or entities: (1) any person or entity licensed or regulated by the Secretary, except a driver's license holder; (2) any person or entity manufacturing or distributing pharmaceuticals, tobacco products, medical marijuana, alcohol, or weapons; (3) any person holding any elected office, any candidate for any elected office, or any political committee registered with the Federal Elections Commission or State Board of Elections; or (4) any person or entity that makes independent expenditures in support or opposition of a person holding elected office, a candidate for elected office, or a referendum, ballot question, or constitutional amendment.
(c) The sponsor's name or logo shall not include: (1) the name, image, or likeness of any elected or appointed official, candidate for elected or appointed office, any political party, or any political committee registered with the Federal Elections Commission or State Board of Elections; (2) any language or image advocating for or against a referendum, ballot question, constitutional amendment, or government action or inaction; (3) any language or image that is abusive, threatening, vulgar, obscene, or profane as determined by the Secretary; or (4) any other prohibited language or image as determined by the Secretary by rule.
The sponsor's name or logo shall be smaller than the name or seal of the State of Illinois and shall not imply endorsement by the Secretary or the State of Illinois.
(d) The Secretary shall provide public notice on the official website of the Secretary of State at least 30 days prior to the deadline for submitting a proposal.
(e) Any proposal submitted to the Secretary shall include the following information: (1) the name and address of the entity; (2) the name and address of any person or entity with any ownership interest or distributive share of the entity in excess of 7.5%; (3) a statement describing the business operations or the primary mission of the entity; (4) a statement advising whether the person or entity is required to register with the State Board of Elections in accordance with Section 20-160 of the Illinois Procurement Code; (5) the name or logo the person or entity proposes printing on the registration renewal notices; and (6) the bid amount the entity offers to pay for the privilege of having its name or logo included on the registration renewal notices for the one-year period.
Additional requirements and procedures for the proposal submission process shall be established by the Secretary. The Secretary shall have sole discretion in determining which, if any, of the eligible proposals to accept, and shall control all aspects of the design, content, and appearance of registration renewal notices.
(f) All payments for sponsorship of registration renewal notices shall be deposited into the Secretary of State's Grant Fund to be used solely for the purpose of offsetting the costs of preparing and distributing registration renewal notices.
(g) The Secretary of State shall adopt rules under the Illinois Administrative Procedure Act as necessary for the implementation of this registration renewal notices sponsorship program.
(Source: P.A. 100-335, eff. 8-15-17.)



15 ILCS 310/ - Secretary of State Merit Employment Code.

(15 ILCS 310/1) (from Ch. 124, par. 101)
Sec. 1. Title. This Act shall be known and may be cited as the Secretary of State Merit Employment Code, and shall apply to employment within the Office of the Secretary of State of the State of Illinois.
(Source: P.A. 80-13.)

(15 ILCS 310/2) (from Ch. 124, par. 102)
Sec. 2. Purpose. The purpose of the Secretary of State Merit Employment Code is to establish for the Office of the Secretary of State a system of personnel administration based upon merit principles and scientific methods.
(Source: P.A. 80-13.)

(15 ILCS 310/3) (from Ch. 124, par. 103)
Sec. 3. Definitions. For the purpose of this Act, unless the context indicates otherwise, the following words shall have the meanings ascribed to them as follows:
"Commission". The Merit Commission created by this Act.
"Department". Department of Personnel-Secretary of State.
"Director". Director of the Department of Personnel-Secretary of State.
(Source: P.A. 90-372, eff. 7-1-98; 90-422, eff. 8-15-97.)

(15 ILCS 310/4) (from Ch. 124, par. 104)
Sec. 4. Organization. There is created in the Office of the Secretary of State:
(a) a Department of Personnel, headed by a Director, which shall be a division of the Office of the Secretary of State with primary responsibility for personnel transactions; and
(b) a Merit Commission.
(Source: P.A. 90-372, eff. 7-1-98; 90-422, eff. 8-15-97.)

(15 ILCS 310/5) (from Ch. 124, par. 105)
Sec. 5. Jurisdictions; exemptions. All offices and positions of employment in the Office of the Secretary of State shall be subject to this Act unless specifically exempted herein.
(Source: P.A. 80-13.)

(15 ILCS 310/5a) (from Ch. 124, par. 105a)
Sec. 5a. Definition of jurisdictions. There are created 3 separate areas of jurisdiction of the Department, as follows:
(1) Jurisdiction A, with respect to the classification and compensation of positions in the Office of the Secretary of State.
(2) Jurisdiction B, with respect to the positions in the Office of the Secretary of State to which persons must hold appointments on a basis of merit and fitness.
(3) Jurisdiction C, with respect to conditions of employment in the Office of the Secretary of State.
(Source: P.A. 80-13.)

(15 ILCS 310/5b) (from Ch. 124, par. 105b)
Sec. 5b. General exemptions. The following positions in the Office of the Secretary of State shall be exempt from jurisdictions A, B and C, unless such jurisdictions shall be extended as provided in this Act;
(1) The Secretary of State, the Deputy Secretary of State and the Assistant Secretary of State.
(2) The personal secretaries and administrative assistants to the Secretary of State, the Deputy Secretary of State and the Assistant Secretary of State.
(3) Persons exercising substantial executive or administrative functions who have, as their primary responsibility, the operation of an organizational entity in the Office of the Secretary of State.
(Source: P.A. 80-13.)

(15 ILCS 310/5c) (from Ch. 124, par. 105c)
Sec. 5c. Partial exemptions. The following positions in the Office of the Secretary of State are exempt from jurisdictions A, B and C to the extent stated for each unless these jurisdictions are extended as provided in this Act:
(1) Special agents selected by the Inspector General appointed pursuant to Section 14 of the Secretary of State Act and licensed attorneys in positions as legal or technical advisors, except in those positions paid from federal funds if such exemption is inconsistent with federal requirements, are exempt from jurisdiction B only to the extent that Sections 10b.1, 10b.3 and 10b.5 of this Code need not be met.
(2) All unskilled positions, unless such exemption is inconsistent with federal requirements in those positions paid from federal funds, for which the principal job requirement is good physical condition are exempt from jurisdiction B.
(3) The Merit Commission, upon written recommendation of the Director, shall exempt from jurisdiction B other positions which, in the judgment of the Commission, are by their nature highly confidential or involve principal administrative responsibility for the determination of policy or principal administrative responsibility for the way in which policies are carried out, except in those positions paid from federal funds if such exemption is inconsistent with federal requirements. No position which has the powers of a law enforcement officer, except executive security officers, may be exempted under this section.
(4) The personal secretaries and chief deputy to persons exempted under paragraph (3) of Section 5b of this Act are exempt from jurisdiction B, unless such exemption is inconsistent with federal requirements in those positions paid from federal funds.
(5) Positions which are paid a prevailing rate of wage are exempt from jurisdiction B.
(Source: P.A. 97-833, eff. 7-20-12.)

(15 ILCS 310/5d) (from Ch. 124, par. 105d)
Sec. 5d. Extension of jurisdiction B to unskilled positions. The Director of Personnel may, with the approval of the Secretary of State, extend jurisdiction B to any unskilled position or positions, the principal job requirement of which is good physical condition.
Employees in positions to which jurisdiction B is extended pursuant to this Section shall be continued in their respective positions provided that they pass a qualifying examination prescribed by the Director within 6 months after jurisdiction B is extended to such positions, and provided they satisfactorily complete their respective probationary periods. Such qualifying examinations shall be similar to those required for entrance examinations for comparable positions in the Office of the Secretary of State. Appointments of such employees shall be without regard to eligible lists.
(Source: P.A. 80-13.)

(15 ILCS 310/6) (from Ch. 124, par. 106)
Sec. 6. Director - appointment - qualifications. The Department of Personnel shall have an officer at its head who shall be known as Director of Personnel. He shall be appointed by the Secretary of State, by and with the advice and consent of the Senate. The Director of Personnel shall be a person who shall have had practical working experience in the field of personnel administration.
(Source: P.A. 85-378.)

(15 ILCS 310/6a) (from Ch. 124, par. 106a)
Sec. 6a. Director - powers and duties. The Director shall have the following duties and responsibilities:
(1) To apply and carry out this law and the rules adopted hereunder.
(2) To attend meetings of the Commission.
(3) To establish and maintain a roster of all employees subject to this Act, in which there shall be set forth, as to each employee, the class, title, pay status, and other pertinent data.
(4) Subject to such exemptions or modifications as may be necessary to assure the continuity of federal contributions for positions paid from federal funds, to make appointments to vacancies; to approve all written charges seeking discharge, demotion, or other disciplinary measures provided in this Act and to approve transfers of employees from one geographical area to another in the State.
(5) To formulate and administer service wide policies and programs for the improvement of employee effectiveness, including training, safety, health, incentive recognition, counseling, welfare and employee relations.
(6) To conduct negotiations affecting pay, hours of work, or other working conditions of employees subject to this Act.
(7) To investigate from time to time the operation and effect of this law and the rules made thereunder and to report his or her findings and recommendations to the Commission and the Secretary of State.
(8) To make such reports as he may consider desirable to the Commission and the Secretary of State, or as the Secretary of State or Commission may request.
(9) To enter into agreements with professional or educational organizations or the Illinois State Department of Central Management Services for the purpose of obtaining professional or technical assistance in the administration of this Act.
(10) To perform any other lawful acts necessary or desirable to carry out the purposes and provisions of this law.
(Source: P.A. 90-372, eff. 7-1-98; 90-422, eff. 8-15-97.)

(15 ILCS 310/6b) (from Ch. 124, par. 106b)
Sec. 6b. Certification of payrolls. On or after the effective date of this Act, no State disbursing or auditing officer shall make or approve or take part in making or approving any payment for personal service to any person holding a position in the Office of the Secretary of State subject to this Act with the exception of those exempt under Section 5b unless the payroll voucher or account of such pay bears the certification of the Director, or of his authorized agent, that each person named therein has been appointed and employed in accordance with the provisions of this law, and rules, regulations and orders thereunder.
(Source: P.A. 80-13.)

(15 ILCS 310/7) (from Ch. 124, par. 107)
Sec. 7. (Repealed).
(Source: P.A. 80-13. Repealed by 90-372, eff. 7-1-98, and 90-422, eff. 8-15-97.)

(15 ILCS 310/7a) (from Ch. 124, par. 107a)
Sec. 7a. (Repealed).
(Source: P.A. 80-13. Repealed by 90-372, eff. 7-1-98, and 90-422, eff. 8-15-97.)

(15 ILCS 310/7b) (from Ch. 124, par. 107b)
Sec. 7b. (Repealed).
(Source: P.A. 80-13. Repealed by 90-372, eff. 7-1-98, and 90-422, eff. 8-15-97.)

(15 ILCS 310/7c) (from Ch. 124, par. 107c)
Sec. 7c. Powers. In addition to the duties imposed elsewhere in this Act, the Merit Commission may:
(1) advise the Secretary of State and the Director of Personnel on problems concerning personnel administration.
(2) Obtain from the Director of the Department of Personnel and from the Merit Commission such reports as it may consider desirable.
(3) Foster the interest of institutions of learning and of industrial, civic, professional and employee organizations in the improvement of personnel standards in the Office of the Secretary of State.
(Source: P.A. 90-372, eff. 7-1-98; 90-422, eff. 8-15-97.)

(15 ILCS 310/8) (from Ch. 124, par. 108)
Sec. 8. Merit Commission. There shall be a Merit Commission for the Office of the Secretary of State, composed of 5 members appointed by the Secretary of State with the advice and consent of the Senate. The members of the Commission shall be persons in sympathy with the application of merit principles to public employment in the Office of the Secretary of State. Not more than 3 members may be affiliated with the same political party.
(Source: P.A. 89-375, eff. 8-18-95.)

(15 ILCS 310/8a) (from Ch. 124, par. 108a)
Sec. 8a. Terms, compensation. Members of the Merit Commission shall be initially appointed as follows:
(1) One member to serve for 2 years and until his

successor is appointed;

(2) One member to serve for 4 years and until his

successor is appointed; and

(3) One member to serve for 6 years and until his

successor is appointed.

Thereafter, members of the Commission shall be appointed by the Secretary of State for six year terms with the advice and consent of the Senate.
A member of the Commission shall be appointed as Chairman by the Secretary of State for a two-year term. The Secretary of State may appoint the Chairman for consecutive terms. The Chairman may also be appointed as the Administrator responsible for overseeing the Commission staff and day-to-day operations of the Commission.
The Secretary of State may appoint a person to fill a vacancy occurring prior to the expiration of a six year term for the remainder of the unexpired term with the advice and consent of the Senate.
The salary of the Chairman of the Commission shall be $10,000 per annum or an amount set by the Compensation Review Board, whichever is greater, and other members of the Commission shall be paid $7,500 per annum or an amount set by the Compensation Review Board, whichever is greater. They shall be entitled to reimbursement for necessary traveling and other official expenditures necessitated by their official duties. If the Chairman of the Commission is also appointed as the Administrator of the Commission, the Chairman's salary will be set by the Secretary.
(Source: P.A. 97-833, eff. 7-20-12.)

(15 ILCS 310/8b) (from Ch. 124, par. 108b)
Sec. 8b. Meetings. The Merit Commission shall meet periodically in accordance with a schedule established by the chairman and at such other times as necessary, upon a three-day written notice. Three members shall constitute a quorum.
(Source: P.A. 89-375, eff. 8-18-95.)

(15 ILCS 310/8c) (from Ch. 124, par. 108c)
Sec. 8c. Duties and powers of the Commission. The Merit Commission, in addition to any other duties prescribed in this Act, shall have the following duties and powers:
(1) Upon written recommendations by the Director of

Personnel, to exempt from jurisdiction B of this Act positions which, in the judgment of the Commission, are by their nature highly confidential or involve principal administrative responsibility for the determination of policy or principal administrative responsibility for the way in which policies are carried out. No position which has the powers of a law enforcement officer, except executive security officers, may be exempted under this section.

(2) To require such special reports from the Director

as it may consider desirable.

(3) To disapprove original rules or any part thereof

and any amendment thereof within 30 calendar days after the submission of such rules to the Merit Commission by the Director.

(4) To disapprove within 30 calendar days from date

of submission the position classification plan and any revisions thereof submitted by the Director as provided in the rules.

(5) To hear appeals of employees who do not accept

the allocation of their positions under the classification plan.

(6) To hear and approve or disapprove written charges

filed seeking the discharge or demotion of employees or suspension totaling more than 30 calendar days in any 12 month period, as provided in Section 9, appeals as provided in Section 9a of this Act, and appeals from transfers from one geographical area in the state to another, and in connection therewith to administer oaths, subpoena witnesses and compel the production of books and papers.

(7) (Blank).
(8) To make an annual report regarding the work of

the Commission to the Secretary of State, such report to be a public record.

(9) If any violation of this Act is found, the

Commission shall direct compliance in writing.

(10) To appoint such employees, experts and special

assistants as may be necessary to carry out the powers and duties of the commission under this Act. Employees, experts and special assistants so appointed by the Commission shall be subject to jurisdictions A, B and C of this Act, except the Chairman of the Commission when serving as the Administrator of the Commission shall not be subject to jurisdictions A, B, and C of this Act.

(11) To promulgate rules and regulations necessary to

carry out and implement their powers and duties under this Act, with authority to amend such rules from time to time pursuant to The Illinois Administrative Procedure Act.

(12) Within one year of the effective date of this

amendatory Act of 1985, the Commission shall adopt rules and regulations which shall include all Commission policies implementing its duties under Sections 8, 9, 10 and 15 of this Act. These rules and regulations shall include, but not be limited to, the standards and criteria used by the Commission and Hearing Officers in making discretionary determinations during hearing procedures.

(13) To hear or conduct investigations as it deems

necessary of appeals of layoff filed by employees appointed under Jurisdiction B after examination, provided that such appeals are filed within 15 calendar days following the effective date of such layoff and are made on the basis that the provisions of the Secretary of State Merit Employment Code or the rules promulgated thereunder have been violated or have not been complied with. All hearings shall be public. A decision shall be rendered within 60 days after receipt of the transcript of the proceedings. The Commission shall order the reinstatement of the employee if it is proven that the provisions of the Secretary of State Merit Employment Code or the rules promulgated thereunder have been violated or have not been complied with. In connection therewith the Commission may administer oaths, subpoena witnesses, and compel the production of books and papers.

(Source: P.A. 97-833, eff. 7-20-12.)

(15 ILCS 310/9) (from Ch. 124, par. 109)
Sec. 9. Hearings - disciplinary action. No certified officer or employee under jurisdiction B, relating to merit and fitness, who has been appointed under the rules and after examination, shall be removed, discharged or demoted, or suspended for a period of more than 30 calendar days, except for cause, upon written charges approved by the Director of Personnel, and after an opportunity to be heard in his own defense if he makes written request to the Commission within 15 calendar days after the serving of the written charges upon him. Upon the receipt of such a request for hearing, the Commission shall grant a hearing within 45 calendar days. The time and place of the hearing shall be fixed by the Commission, and due notice thereof shall be given the Director of Personnel and the employee. The hearing shall be public, and the officer or employee is entitled to call witnesses in his own defense and to have the aid of counsel. The finding of the Commission shall be rendered within 60 calendar days after the receipt of the transcript of the proceedings. If the finding and decision is not rendered within 60 calendar days after receipt of the transcript of the proceedings, the employee shall be considered to be reinstated and shall receive full compensation for the period for which he was suspended. The finding and decision of the Commission or officer or board appointed by it to conduct such investigation, when approved by the Commission, shall be certified to the Director, and shall be forthwith enforced by the Director. In making its finding and decision, or in approving the finding and decision of some officer or board appointed by it to conduct such investigation the Merit Commission may, for disciplinary purposes, suspend an employee for a period of time not to exceed 90 calendar days, and in no event to exceed a period of 120 calendar days from the date of any suspension of such employee, pending investigation of such charges. If the Commission certifies a decision that an officer or employee is to be retained in his position and if it does not order a suspension for disciplinary purposes, the officer or employee shall receive full compensation for any period during which he was suspended pending the investigation of the charges.
Nothing in this Section shall limit the authority to suspend an employee for a reasonable period not exceeding 30 calendar days.
(Source: P.A. 98-810, eff. 8-1-14.)

(15 ILCS 310/9a) (from Ch. 124, par. 109a)
Sec. 9a. Hearings - transaction used as subterfuge for discharge. A certified employee who believes that he or she has been separated from employment in the Office of the Secretary of State by a personnel transaction used as a subterfuge for discharge may, within 15 calendar days after the final decision of the Director of Personnel on the transaction, appeal in writing to the Commission. The appeal must allege specific facts which, if proven, would establish a prima facie case that the employee was in effect discharged contrary to and in violation of the requirements of Section 9 of this Act. Any appeal which fails to allege sufficient and specific facts to support the allegation may be summarily dismissed by the Commission. The Commission in due exercise of its discretion may make its decision on the appeal after an investigation of the allegations or it may order a hearing held on any disputed issues of fact or law. In any hearing called under the provisions of this section to resolve a dispute of fact, the employee has the burden of establishing by the introduction of competent evidence a prima facie case proving that the employee was pretextually discharged. Nothing in this section shall be construed to preclude employees from timely asserting other rights given to them under this Act.
(Source: P.A. 80-13.)

(15 ILCS 310/9b) (from Ch. 124, par. 109b)
Sec. 9b. Administrative review. All final administrative decisions of the Merit Commission shall be subject to judicial review pursuant to the provisions of the Administrative Review Law, as heretofore or hereafter amended. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 82-783.)

(15 ILCS 310/9c) (from Ch. 124, par. 109c)
Sec. 9c. Every employee reinstated for the period for which he was improperly suspended, discharged or laid off shall receive full compensation for such period notwithstanding the fact that any person was employed to perform any duties of such employee during the time of such suspension, discharge or layoff. For purposes of this Section 9c, full compensation shall mean compensation such suspended, discharged or laid off employee would have earned in the position classification during the period of suspension, discharge or layoff less amounts earned by the employee from any other source and unemployment compensation payments received during such period.
(Source: P.A. 83-441.)

(15 ILCS 310/10) (from Ch. 124, par. 110)
Sec. 10. Rules. The Director of Personnel shall prepare and submit to the Merit Commission proposed rules for all positions and employees subject to this Act. Such rules or any part thereof shall have the force and effect of law. Copies of all such rules, and of all changes therein, duly certified by the Director of Personnel, shall be filed in the Office of the Secretary of State. Before a new rule or an amendment to a rule may be adopted a public hearing thereon, at which interested persons may be heard, shall be conducted by the Department of Personnel. Notice of the times and places of such hearings shall be given by the Department of Personnel, in such form and manner as shall be prescribed by the Director. Proposed new rules or amendments may be inspected by any interested person during regular business hours at such office or offices of the Department of Personnel as may be designated by the Director of Personnel at any time after service of notice of time and place of hearing. After the hearing thereon, proposed new rules or amendments may be revised by the Director of Personnel without further hearing to incorporate changes suggested at such public hearing, and the Director of Personnel may submit same to the Merit Commission with or without revision. If proposed new rules or amendments so submitted are not disapproved by the Commission within 30 calendar days after the Commission's receipt thereof, they may be filed by the Director of Personnel in the Office of the Secretary of State, and shall thereafter have the force and effect of law, subject to the provisions of "The Illinois Administrative Procedure Act", approved September 22, 1975, as amended.
The rules and amendments thereto shall include provisions as specified in Sections 10a through 10e.
(Source: P.A. 83-333.)

(15 ILCS 310/10a) (from Ch. 124, par. 110a)
Sec. 10a. Jurisdiction A - classification and pay. For positions in the Office of the Secretary of State with respect to the classification and pay:
(1) For the preparation, maintenance, and revision by

the Director, subject to approval by the Commission, of a position classification plan for all positions subject to this Act, based upon similarity of duties performed, responsibilities assigned, and conditions of employment so that the same schedule of pay may be equitably applied to all positions in the same class. Unless the Commission disapproves such classification plan or any revision thereof within 30 calendar days, the Director shall allocate every such position to one of the classes in the plan. Any employee affected by the allocation of a position to a class shall after filing with the Director of Personnel within 30 calendar days of the allocation a request for reconsideration thereof in such manner and form as the Director may prescribe, be given a reasonable opportunity to be heard by the Director. If the employee does not accept the decision of the Director he may, within 15 calendar days after receipt of the reconsidered decision, appeal to the Merit Commission.

(2) For a pay plan to be prepared by the Director for

all employees subject to this Act. Such pay plan may include provisions for uniformity of starting pay, an increment plan, area differentials, a delay not to exceed one year in the reduction of the pay of employees whose positions are reduced in rank or grade by reallocation because of a loss of duties or responsibilities after their appointments to such positions, prevailing rates of wages in those classifications in which employers are now paying or may hereafter pay such rates of wage and other provisions. Such pay plan shall become effective only after it has been approved by the Secretary of State. Amendments to the pay plan will be made in the same manner. Such pay plan shall provide that each employee shall be paid at one of the rates set forth in the pay plan for the class of position in which he is employed. Such pay plan shall provide for a fair and reasonable compensation for services rendered.

(Source: P.A. 99-642, eff. 7-28-16.)

(15 ILCS 310/10b) (from Ch. 124, par. 110b)
Sec. 10b. Jurisdiction B - merit and fitness. For positions in the Office of the Secretary of State with respect to selection and tenure on a basis of merit and fitness, those matters specified in Sections 10b.1 through 10b.17.
(Source: P.A. 80-13.)

(15 ILCS 310/10b.1) (from Ch. 124, par. 110b.1)
Sec. 10b.1. Competitive examinations.
(a) For open competitive examinations to test the relative fitness of applicants for the respective positions. Tests shall be designed to eliminate those who are not qualified for entrance into the Office of the Secretary of State and to discover the relative fitness of those who are qualified. The Director may use any one of or any combination of the following examination methods which in his judgment best serves this end: investigation of education and experience; test of cultural knowledge; test of capacity; test of knowledge; test of manual skill; test of linguistic ability; test of character; test of physical skill; test of psychological fitness. No person with a record of misdemeanor convictions except those under Sections 11-1.50, 11-6, 11-7, 11-9, 11-14, 11-15, 11-17, 11-18, 11-19, 11-30, 11-35, 12-2, 12-6, 12-15, 14-4, 16-1, 21.1-3, 24-3.1, 24-5, 25-1, 28-3, 31-1, 31-4, 31-6, 31-7, 32-1, 32-2, 32-3, 32-4, and 32-8, subdivisions (a)(1) and (a)(2)(C) of Section 11-14.3, and sub-sections 1, 6 and 8 of Section 24-1 of the Criminal Code of 1961 or the Criminal Code of 2012, or arrested for any cause but not convicted thereon shall be disqualified from taking such examinations or subsequent appointment unless the person is attempting to qualify for a position which would give him the powers of a peace officer, in which case the person's conviction or arrest record may be considered as a factor in determining the person's fitness for the position. All examinations shall be announced publicly at least 2 weeks in advance of the date of examinations and may be advertised through the press, radio or other media.
The Director may, at his discretion, accept the results of competitive examinations conducted by any merit system established by Federal law or by the law of any State, and may compile eligible lists therefrom or may add the names of successful candidates in examinations conducted by those merit systems to existing eligible lists in accordance with their respective ratings. No person who is a non-resident of the State of Illinois may be appointed from those eligible lists, however, unless the requirement that applicants be residents of the State of Illinois is waived by the Director of Personnel and unless there are less than 3 Illinois residents available for appointment from the appropriate eligible list. The results of the examinations conducted by other merit systems may not be used unless they are comparable in difficulty and comprehensiveness to examinations conducted by the Department of Personnel for similar positions. Special linguistic options may also be established where deemed appropriate.
(b) The Director of Personnel may require that each person seeking employment with the Secretary of State, as part of the application process, authorize an investigation to determine if the applicant has ever been convicted of a crime and if so, the disposition of those convictions; this authorization shall indicate the scope of the inquiry and the agencies which may be contacted. Upon this authorization, the Director of Personnel may request and receive information and assistance from any federal, state or local governmental agency as part of the authorized investigation. The investigation shall be undertaken after the fingerprinting of an applicant in the form and manner prescribed by the Department of State Police. The investigation shall consist of a criminal history records check performed by the Department of State Police and the Federal Bureau of Investigation, or some other entity that has the ability to check the applicant's fingerprints against the fingerprint records now and hereafter filed in the Department of State Police and Federal Bureau of Investigation criminal history records databases. If the Department of State Police and the Federal Bureau of Investigation conduct an investigation directly for the Secretary of State's Office, then the Department of State Police shall charge a fee for conducting the criminal history records check, which shall be deposited in the State Police Services Fund and shall not exceed the actual cost of the records check. The Department of State Police shall provide information concerning any criminal convictions, and their disposition, brought against the applicant or prospective employee of the Secretary of State upon request of the Department of Personnel when the request is made in the form and manner required by the Department of State Police. The information derived from this investigation, including the source of this information, and any conclusions or recommendations derived from this information by the Director of Personnel shall be provided to the applicant or prospective employee, or his designee, upon request to the Director of Personnel prior to any final action by the Director of Personnel on the application. No information obtained from such investigation may be placed in any automated information system. Any criminal convictions and their disposition information obtained by the Director of Personnel shall be confidential and may not be transmitted outside the Office of the Secretary of State, except as required herein, and may not be transmitted to anyone within the Office of the Secretary of State except as needed for the purpose of evaluating the application. The only physical identity materials which the applicant or prospective employee can be required to provide the Director of Personnel are photographs or fingerprints; these shall be returned to the applicant or prospective employee upon request to the Director of Personnel, after the investigation has been completed and no copy of these materials may be kept by the Director of Personnel or any agency to which such identity materials were transmitted. Only information and standards which bear a reasonable and rational relation to the performance of an employee shall be used by the Director of Personnel. The Secretary of State shall adopt rules and regulations for the administration of this Section. Any employee of the Secretary of State who gives or causes to be given away any confidential information concerning any criminal convictions and their disposition of an applicant or prospective employee shall be guilty of a Class A misdemeanor unless release of such information is authorized by this Section.
(Source: P.A. 96-1551, eff. 7-1-11; 97-1150, eff. 1-25-13.)

(15 ILCS 310/10b.2) (from Ch. 124, par. 110b.2)
Sec. 10b.2. Promotions. For promotions which shall give consideration to the applicant's qualifications and performance record, seniority and conduct. An advancement in rank or grade to a vacant position constitutes a promotion.
(Source: P.A. 80-13.)

(15 ILCS 310/10b.3) (from Ch. 124, par. 110b.3)
Sec. 10b.3. Eligible lists. For the establishment of eligible lists for appointment to positions in the Office of the Secretary of State upon which lists shall be placed the names of successful candidates in order of their relative excellence in the respective examinations. The Director may establish eligible list by numerical ratings or rankings such as superior, excellent, qualified or well-qualified. Such rules may provide for lists by area or location, for removal of those not available for or refusing employment, for minimum and maximum duration of such lists, and for such other provisions as may be necessary.
(Source: P.A. 80-13.)

(15 ILCS 310/10b.4) (from Ch. 124, par. 110b.4)
Sec. 10b.4. Rejection of candidates or eligibles. For the rejection of candidates or eligibles who fail to comply with reasonable, previously specified job requirements of the Director in regard to such factors as physical and psychological condition, training and experience; who have been guilty of infamous or disgraceful conduct; who are addicted to alcohol to excess or to controlled substances; or who have attempted any deception or fraud in connection with an examination.
(Source: P.A. 80-13.)

(15 ILCS 310/10b.5) (from Ch. 124, par. 110b.5)
Sec. 10b.5. Appointments. For the appointment of a person standing among the 10 highest on the appropriate eligible list to fill a vacancy, or from the highest ranking group if the list is by rankings instead of numerical ratings, except as otherwise provided in paragraph (2) of Section 5C and Section 16 of this Act.
(Source: P.A. 93-403, eff. 8-1-03.)

(15 ILCS 310/10b.6) (from Ch. 124, par. 110b.6)
Sec. 10b.6. Period of probation. For a period of probation not to exceed six months before appointment or promotion is complete, and during which period a probationer may, with the consent of the Director of Personnel, be discharged or reduced in class or rank, or replaced on the eligible list.
(Source: P.A. 80-13.)

(15 ILCS 310/10b.7) (from Ch. 124, par. 110b.7)
Sec. 10b.7. For the granting of appropriate preference in entrance examinations to qualified persons who have been members of the armed forces of the United States or to qualified persons who, while citizens of the United States, were members of the armed forces of allies of the United States in time of hostilities with a foreign country, and to certain other persons as set forth in this Section.
(a) As used in this Section:
(1) "Time of hostilities with a foreign country"

means any period of time in the past, present, or future during which a declaration of war by the United States Congress has been or is in effect or during which an emergency condition has been or is in effect that is recognized by the issuance of a Presidential proclamation or a Presidential executive order and in which the armed forces expeditionary medal or other campaign service medals are awarded according to Presidential executive order.

(2) "Armed forces of the United States" means the

United States Army, Navy, Air Force, Marine Corps, Coast Guard. Service in the Merchant Marine that constitutes active duty under Section 401 of federal Public Law 95-202 shall also be considered service in the Armed Forces of the United States for purposes of this Section.

(b) The preference granted under this Section shall be in the form of points added to the final grades of the persons if they otherwise qualify and are entitled to appear on the list of those eligible for appointments.
(c) A veteran is qualified for a preference of 10 points if the veteran currently holds proof of a service connected disability from the United States Department of Veterans Affairs or an allied country or if the veteran is a recipient of the Purple Heart.
(d) A veteran who has served during a time of hostilities with a foreign country is qualified for a preference of 5 points if the veteran served under one or more of the following conditions:
(1) The veteran served a total of at least 6 months,

or

(2) The veteran served for the duration of

hostilities regardless of the length of engagement, or

(3) The veteran was discharged on the basis of

hardship, or

(4) The veteran was released from active duty because

of a service connected disability and was discharged under honorable conditions.

(e) A person not eligible for a preference under subsection (c) or (d) is qualified for a preference of 3 points if the person has served in the armed forces of the United States, the Illinois National Guard, or any reserve component of the armed forces of the United States and the person: (1) served for at least 6 months and has been discharged under honorable conditions or (2) has been discharged on the ground of hardship or (3) was released from active duty because of a service connected disability. An active member of the National Guard or a reserve component of the armed forces of the United States is eligible for the preference if the member meets the service requirements of this subsection (e).
(f) The rank order of persons entitled to a preference on eligible lists shall be determined on the basis of their augmented ratings. When the Director establishes eligible lists on the basis of category ratings such as "superior", "excellent", "well-qualified", and "qualified", the veteran eligibles in each such category shall be preferred for appointment before the non-veteran eligibles in the same category.
(g) Employees in positions covered by jurisdiction B who, while in good standing, leave to engage in military service during a period of hostility, shall be given credit for seniority purposes for time served in the armed forces.
(h) A surviving unremarried spouse of a veteran who suffered a service connected death or the spouse of a veteran who suffered a service connected disability that prevents the veteran from qualifying for civil service employment shall be entitled to the same preference to which the veteran would have been entitled under this Section.
(i) A preference shall also be given to the following individuals: 10 points for one parent of an unmarried veteran who suffered a service connected death or a service connected disability that prevents the veteran from qualifying for civil service employment. The first parent to receive a civil service appointment shall be the parent entitled to the preference.
(Source: P.A. 87-796.)

(15 ILCS 310/10b.8) (from Ch. 124, par. 110b.8)
Sec. 10b.8. Emergency appointments. For emergency appointments to any position in the Office of the Secretary of State for a period not to exceed 90 calendar days, to meet emergency situations. Emergency appointments may be made without regard to eligible lists but may not be renewed.
(Source: P.A. 80-13.)

(15 ILCS 310/10b.9) (from Ch. 124, par. 110b.9)
Sec. 10b.9. Temporary appointments. For temporary appointments for a period not to exceed 6 months out of any 12 month period to any position in the Office of the Secretary of State determined to be temporary or seasonal in nature by the Director of personnel.
(Source: P.A. 80-13.)

(15 ILCS 310/10b.10) (from Ch. 124, par. 110b.10)
Sec. 10b.10. Provisional appointments. For provisional appointments for a period not to exceed 6 months out of any 12 month period to a position without competitive examination when there is no appropriate eligible list available.
(Source: P.A. 80-13.)

(15 ILCS 310/10b.11) (from Ch. 124, par. 110b.11)
Sec. 10b.11. Transfers. For transfer from a position to a similar position involving similar qualifications, duties, responsibilities and salary ranges. If a transfer is from one geographical location in the State to another, and the employee has not requested such transfer, then the employee shall be reimbursed for all reasonable transportation expense incurred in connection with moving to such new location.
(Source: P.A. 80-13.)

(15 ILCS 310/10b.12) (from Ch. 124, par. 110b.12)
Sec. 10b.12. Reinstatements. For reinstatements with the approval of the Director of Personnel of persons who held certified status under this Code, the "Personnel Code" or the University Civil Service System of Illinois and who resign in good standing or who are laid off.
(Source: P.A. 80-13.)

(15 ILCS 310/10b.13) (from Ch. 124, par. 110b.13)
Sec. 10b.13. Layoffs. For layoffs by reason of lack of funds or work, abolition of a position or material change in duties or organization and for reemployment of employees so laid off, giving consideration in both layoffs and reemployment to seniority in service and performance record.
The rules may provide for the reinstatement of sick leave and vacation days not liquidated in money upon the reemployment without regard to time of reemployment of any employee who is the subject of a layoff under these rules.
(Source: P.A. 83-441.)

(15 ILCS 310/10b.14) (from Ch. 124, par. 110b.14)
Sec. 10b.14. Performance records. To foster staff development and utilization by means of records of performance of all employees in the Office of the Secretary of State. The performance records may be considered in determining salary increases provided in the Pay Plan. The performance records shall be considered as a factor in determining salary decreases, the order of layoffs due to a lack of funds or work, reinstatement, demotions, discharges and geographical transfers.
(Source: P.A. 80-13.)

(15 ILCS 310/10b.15) (from Ch. 124, par. 110b.15)
Sec. 10b.15. Disciplinary actions. For the imposition as a disciplinary measure of suspension from the Office of the Secretary of State without pay for not longer than 30 calendar days. Notice of such disciplinary action shall be given in writing immediately to the Director of Personnel, who may review any such actions.
(Source: P.A. 80-13.)

(15 ILCS 310/10b.16) (from Ch. 124, par. 110b.16)
Sec. 10b.16. Discharge or demotion - hearings - statement of reasons. For hearing before discharge or demotion with the prior approval of the Director of Personnel only for cause after appointment is completed, after the person to be discharged or demoted has been presented in writing with the reasons for requesting such discharge or demotion. The statement of reasons shall be filed immediately with the Director of Personnel.
(Source: P.A. 80-13.)

(15 ILCS 310/10b.17) (from Ch. 124, par. 110b.17)
Sec. 10b.17. Trainee programs. For trainee programs and for the appointment of persons to positions in trainee programs, hereinafter called "trainee appointments". Trainee appointments may be made with or without examination, but may not be made to positions in any class that is not in a trainee program approved by the Director of Personnel. Persons who receive trainee appointments do not acquire any rights under jurisdiction B of the Merit Employment Code by virtue of their appointments.
(Source: P.A. 80-13.)

(15 ILCS 310/10b.18) (from Ch. 124, par. 110b.18)
Sec. 10b.18. Veterans hospital visits. An employee who is also a veteran shall be permitted 4 days per year to visit a veterans hospital for examination of a military service connected disability. The 4 days shall not be charged against any sick leave currently available to the employee.
(Source: P.A. 97-949, eff. 8-13-12.)

(15 ILCS 310/10c) (from Ch. 124, par. 110c)
Sec. 10c. Jurisdiction C - conditions of employment. For positions in the Office of the Secretary of State with respect to conditions of employment:
(1) For establishment of a plan for resolving employee grievances and complaints, excluding compulsory arbitration.
(2) For hours of work, holidays and attendance regulation in the various classes of positions in the Office of the Secretary of State; for annual, sick and special leaves of absence, with or without pay or with reduced pay; for compensatory time off for overtime or for pay for overtime, and for the rate at which compensatory time off is to be allowed or for the rate which is to be paid for overtime. If the services of an employee in the Office of the Secretary of State are terminated by reason of his retirement, disability or death, he or his estate, as the case may be, shall be paid a lump sum for the number of days for leave for personal business which the employee had accumulated but not used as of the date his services were terminated, in an amount equal to 1/2 of his pay per working day times the number of such leave days so accumulated and not used.
(3) For the development and operation of programs to improve the work effectiveness and morale of employees in the Office of the Secretary of State, including training, safety, health, welfare, counseling and employee relations.
(4) For the establishment of a sick pay plan in accordance with Section 36 of "An Act in relation to State finance", approved June 10, 1919, as amended.
(Source: P.A. 81-1472.)

(15 ILCS 310/10d) (from Ch. 124, par. 110d)
Sec. 10d. Extension to exempt positions. For the extension of all or any of the jurisdictions of the Department of Personnel to positions exempted by this Act.
(Source: P.A. 80-13.)

(15 ILCS 310/10e) (from Ch. 124, par. 110e)
Sec. 10e. For such other rules and administrative regulations, not inconsistent with this law, as may be proper and necessary for the accomplishment of the purposes of this law.
(Source: P.A. 80-13.)

(15 ILCS 310/11) (from Ch. 124, par. 111)
Sec. 11. Transfers from other merit systems. Any employee subject to the jurisdiction of the "Personnel Code" as established under the Governor of the State of Illinois or any employee subject to the jurisdiction of the University Civil Service System of Illinois who is an active employee and has been certified under either merit system may, with the approval of the Director of Personnel, be transferred to a comparable position of employment subject to the provisions of this Code. Said employee shall retain the same status in the merit system established by this Code as held under the "Personnel Code" or the University Civil Service System of Illinois.
(Source: P.A. 80-13.)

(15 ILCS 310/12) (from Ch. 124, par. 112)
Sec. 12. (a) Except as provided in subsection (b), employees of the Office of the Secretary of State - election to public office - leave of absence - re-entry of service. Any person holding a position in the Office of the Secretary of State, who is elected to public office, shall, upon request, be granted a leave of absence, without pay, from such position. The leave of absence shall continue so long as he or she remains an elected officer or for a period of 5 years, whichever is shorter.
If such person files a written request with the Director of Personnel to re-enter active service with the Office of the Secretary of State within the 30 day period following the termination of his or her leave of absence he or she may be reinstated to his or her former position or a position of comparable duties, responsibilities, and pay. The Office of the Secretary of State shall, by mail, notify an employee on leave of absence under this Section on the effective date of this amendatory Act of the 98th General Assembly of the leave of absence change.
(b) Employees on leave of absence under this Section on the effective date of this amendatory Act of the 98th General Assembly are subject to the following conditions:
(1) An employee whose leave of absence has not

exceeded 5 years shall be subject to the requirements of subsection (a) of this Section.

(2) An employee whose leave of absence has exceeded 5

years shall not be barred from re-entering active service by the 5 year limit under subsection (a) of this Section if the employee files a written request to re-enter active service as required under subsection (a) of this Section within 30 days of the date that the Secretary of State mailed the notice to the employee as required under subsection (a) of this Section. The Secretary of State may reinstate the employee as provided in subsection (a) of this Section.

(Source: P.A. 98-175, eff. 8-5-13.)

(15 ILCS 310/13) (from Ch. 124, par. 113)
Sec. 13. Unlawful acts prohibited.
(1) No person shall make any false statement, certificate, mark, rating or report with regard to any test, certification, or appointment made under any provision of this law, or in any manner commit or attempt to commit any fraud preventing the impartial execution of this law and the rules.
(2) No person shall, directly or indirectly, give, render, pay, offer, solicit, or accept any money, service, or other valuable consideration for or on account of any appointment, proposed appointment, promotion, or proposed promotion to, or any advantage in, a position in the Office of the Secretary of State.
(3) No person shall defeat, deceive, or obstruct any person in his right to examination, eligibility, certification, or appointment under this law, or furnish to any person any special or secret information for the purpose of affecting the rights or prospects of any person with respect to employment in the Office of the Secretary of State.
(Source: P.A. 80-13.)

(15 ILCS 310/14) (from Ch. 124, par. 114)
Sec. 14. Records of the Department of Personnel. The records of the Department, including eligible registers, except such records as the rules may properly require to be held confidential for reasons of public policy, shall be public records and shall be open to public inspection, subject to reasonable regulations as to the time and manner of inspection which may be prescribed by the Director.
(Source: P.A. 80-13.)

(15 ILCS 310/15) (from Ch. 124, par. 115)
Sec. 15. Oaths, testimony, and the production of records. The Commission, each member of the Commission and the Director shall have power to administer oaths, subpoena witnesses, and compel the production of books and papers pertinent to any investigation or hearing authorized by this law. Any person who shall fail to appear in response to a subpoena or to answer any question or produce any books or papers pertinent to any such investigation or hearing or who shall knowingly give false testimony in relation to any investigation or hearing under this Act shall be guilty of a Class A misdemeanor.
(Source: P.A.80-13.)

(15 ILCS 310/16) (from Ch. 124, par. 116)
Sec. 16. Status of present employees. Employees holding positions in the Office of the Secretary of State herein shall continue under the following conditions:
(1) Employees who have been appointed as the result of having passed examinations in accordance with the provisions of the "Personnel Code", and who have satisfactorily passed the probationary period or who have been promoted in accordance with the rules thereunder, shall be continued without further examination, but shall be otherwise subject to provisions of this Act and the rules made pursuant to it.
(2) Employees who have been appointed as the result of having passed examinations pursuant to the provisions of the "Personnel Code" but have not completed their probationary period on the effective date of this Act shall be continued without further examination but shall be otherwise subject to provisions of this Act and the rules made pursuant to it. Time served on probation prior to the effective date of this Act shall count as time served on the probationary period provided by this Act.
(2.5) Persons who, immediately before the effective date of this amendatory Act of the 93rd General Assembly, were employees with investigatory functions of the Inspector General within the Office of the Secretary of State and who are subject to the Secretary of State Merit Employment Code shall be appointed to the position of inspector, as described in Section 14 of the Secretary of State Act, if they: (i) meet the requirements described in Section 14 of the Secretary of State Act; (ii) pass a qualifying examination as prescribed by the Director of Personnel within 6 months after the effective date of this amendatory Act of the 93rd General Assembly; and (iii) satisfactorily complete their respective probationary periods. The qualifying examination for inspectors shall be similar to those required for entrance examinations for comparable positions in the Office of the Secretary of State. Inspectors shall be appointed without regard to eligible lists. Nothing in this subsection precludes the Office of the Secretary of State from reclassifying or reallocating employees who would otherwise qualify as inspectors.
(3) All other such employees subject to the provisions of this Act shall be continued in their respective positions if they pass a qualifying examination prescribed by the Director within 9 months from the effective date of this Act, and satisfactorily complete their respective probationary periods. Such qualifying examinations shall be similar to those required for entrance examinations for comparable positions in the Office of the Secretary of State. Appointments of such employees shall be without regard to eligible lists. Nothing herein precludes the reclassification or reallocation as provided by this Act of any position held by such incumbent.
(4) Nothing in this Act shall be construed to prejudice, reduce, extinguish or affect the rights or privileges determined through judicial process to have been conferred on any present or past employee under the Illinois Personnel Code. In the event that any court of competent jurisdiction shall determine that present or past employees of the Secretary of State have any rights arising from the Illinois Personnel Code, those rights shall be recognized under this Act.
(5) Any person who, as a result of any court order, court approved stipulation or settlement, has any employment or re-employment rights prior to the effective date of this Act shall continue to have such rights after the effective date of this Act.
(Source: P.A. 93-559, eff. 8-20-03.)

(15 ILCS 310/17) (from Ch. 124, par. 117)
Sec. 17. Ethics disclosure. No employee of the Office of the Secretary of State may violate any constitutional or statutory requirement to make ethics disclosure, and violation thereof shall be a basis for discharge notwithstanding any other provision of this Act.
(Source: P.A. 80-13.)

(15 ILCS 310/17.5)
Sec. 17.5. State Officials and Employees Ethics Act.
(a) Disciplinary action under the State Officials and Employees Ethics Act against a person subject to this Act is within the jurisdiction of the Executive Ethics Commission and is not within the jurisdiction of this Act.
(b) Any hearing to contest disciplinary action against a person subject to this Act pursuant to an agreement between an Executive Inspector General and an ultimate jurisdictional authority, as defined in the State Officials and Employees Ethics Act, shall be conducted by the Executive Ethics Commission and not under this Act, at the request of that person.
(Source: P.A. 96-555, eff. 8-18-09.)

(15 ILCS 310/18) (from Ch. 124, par. 118)
Sec. 18. Affirmative Action. The Secretary of State shall appoint an Equal Employment Opportunity Officer who shall serve until his or her successor is appointed and qualified.
(Source: P.A. 80-13.)

(15 ILCS 310/18a) (from Ch. 124, par. 118a)
Sec. 18a. Equal Employment Opportunity Plan. The Equal Employment Opportunity Officer shall, within 90 days after the effective date of this Act and annually thereafter, submit to the Secretary of State a plan for assuring equal employment opportunity. This plan shall include a current detailed status report (a) indicating, by each position in the service of the Secretary of State, the number, percentage, and average salary of women, minorities, and individuals with disabilities employed; (b) identifying all positions in which the percentage of women, minorities, and individuals with disabilities employed is less than 4/5 the percentage of women, minorities, and individuals with disabilities in the State work force; (c) specifying the goals and methods for increasing the percentage of women, minorities, and individuals with disabilities employed in these positions; and (d) indicating progress and problems towards meeting equal employment opportunity goals.
(Source: P.A. 99-143, eff. 7-27-15.)

(15 ILCS 310/18b) (from Ch. 124, par. 118b)
Sec. 18b. Duties of Secretary of State's Equal Employment Opportunity Officer. The Secretary of State's Equal Employment Opportunity Officer shall:
(1) set forth a detailed and uniform method and

requirement by which the Office of the Secretary of State shall develop and implement equal employment opportunity plans as required in Section 19;

(2) establish reporting procedures for measuring

progress and evaluation performance in achieving equal employment opportunity goals;

(3) provide technical assistance and training to

officials of the Office of the Secretary of State in achieving equal employment opportunity goals;

(4) develop and implement training programs to help

women, minorities, and individuals with disabilities qualified for government positions and positions with government contractors;

(5) report quarterly to the Secretary of State on

progress, performance, and problems in meeting equal employment opportunity goals; and

(6) head a staff to assist him or her in performing

his or her powers and duties.

(Source: P.A. 99-143, eff. 7-27-15.)

(15 ILCS 310/18c) (from Ch. 124, par. 118c)
Sec. 18c. Supported employees.
(a) The Director shall develop and implement a supported employment program. It shall be the goal of the program to appoint a minimum of 10 supported employees to Secretary of State positions before June 30, 1992.
(b) The Director shall designate a liaison to work with State agencies and departments under the jurisdiction of the Secretary of State and any funder or provider or both in the implementation of a supported employment program.
(c) As used in this Section:
(1) "Supported employee" means any individual who:
(A) has a severe physical or mental disability

which seriously limits functional capacities including but not limited to mobility, communication, self-care, self-direction, work tolerance or work skills, in terms of employability as defined, determined and certified by the Department of Human Services; and

(B) has one or more physical or mental

disabilities resulting from amputation; arthritis; blindness; cancer; cerebral palsy; cystic fibrosis; deafness; heart disease; hemiplegia; respiratory or pulmonary dysfunction; an intellectual disability; mental illness; multiple sclerosis; muscular dystrophy; musculoskeletal disorders; neurological disorders, including stroke and epilepsy; paraplegia; quadriplegia and other spinal cord conditions; sickle cell anemia; and end-stage renal disease; or another disability or combination of disabilities determined on the basis of an evaluation of rehabilitation potential to cause comparable substantial functional limitation.

(2) "Supported employment" means competitive work in

integrated work settings:

(A) for individuals with severe disabilities for

whom competitive employment has not traditionally occurred, or

(B) for individuals for whom competitive

employment has been interrupted or intermittent as a result of a severe disability, and who because of their disability, need on-going support services to perform such work. The term includes transitional employment for individuals with chronic mental illness.

(3) "Participation in a supported employee program"

means participation as a supported employee that is not based on the expectation that an individual will have the skills to perform all the duties in a job class, but on the assumption that with support and adaptation, or both, a job can be designed to take advantage of the supported employee's special strengths.

(4) "Funder" means any entity either State, local or

federal, or private not-for-profit or for-profit that provides monies to programs that provide services related to supported employment.

(5) "Provider" means any entity either public or

private that provides technical support and services to any department or agency subject to the control of the Governor, the Secretary of State or the University Civil Service System.

(d) The Director shall establish job classifications for supported employees who may be appointed into the classifications without open competitive testing requirements. Supported employees shall serve in a trial employment capacity for not less than 3 or more than 12 months.
(e) The Director shall maintain a record of all individuals hired as supported employees. The record shall include:
(1) the number of supported employees initially

appointed;

(2) the number of supported employees who

successfully complete the trial employment periods; and

(3) the number of permanent targeted positions by

titles.

(f) The Director shall submit an annual report to the General Assembly regarding the employment progress of supported employees, with recommendations for legislative action.
(Source: P.A. 99-143, eff. 7-27-15.)

(15 ILCS 310/19) (from Ch. 124, par. 119)
Sec. 19. Penalties. Except as otherwise provided, any person who willfully violates any provision of this Act or of the rules shall be guilty of a Class B misdemeanor. Each violation shall constitute a separate and distinct offense.
(Source: P.A. 80-13.)



15 ILCS 320/ - State Library Act.

(15 ILCS 320/1) (from Ch. 128, par. 101)
Sec. 1. Short title. This Act may be cited as the State Library Act.
(Source: P.A. 86-1475.)

(15 ILCS 320/2) (from Ch. 128, par. 102)
Sec. 2. Secretary of State is State Librarian. The Secretary of State shall be the State Librarian of the State Library, shall have the direction and control thereof, and shall appoint a Director of the State Library and such other subordinate officers, personnel, and other employees as may be necessary to carry out the provisions of this Act. He or she may make, amend, and enforce rules and regulations in relation to library services, materials, and resources. Any rule or regulation made or amended hereunder shall be filed with the Office of Secretary of State.
(Source: P.A. 91-507, eff. 8-13-99.)

(15 ILCS 320/3) (from Ch. 128, par. 103)
Sec. 3. Declaration of policy-State Library.
It is the policy of the State of Illinois, to promote, support, implement and maintain library services on a State level for all State Officers, Offices, the General Assembly, the Judiciary and all State agencies, bodies and commissions, and to promote, support and implement library services on a statewide basis. It is the responsibility of government at all levels to promote, support, implement and maintain library services for the cultural, educational and economic development of the State of Illinois and of the inhabitants of the State of Illinois.
(Source: P.A. 77-1690.)

(15 ILCS 320/4) (from Ch. 128, par. 104)
Sec. 4. (Repealed).
(Source: P.A. 90-655, eff. 7-30-98. Repealed by P.A. 91-507, eff. 8-13-99.)

(15 ILCS 320/5) (from Ch. 128, par. 105)
Sec. 5. State Library Advisory Committee. There is hereby created an Advisory Library Committee whose duty it shall be to make recommendations concerning the policies, services, and management of the State Library. The Advisory Committee shall additionally advise the State Library in the development of State and federal library plans; provide input in addressing policies, issues, and activities for library development and cooperation among different types of libraries; make recommendations concerning the evaluation of statewide services; and address the use of technology to expand access to information for the State's citizens.
The Committee shall consist of 20 persons appointed by the State Librarian. The appointments shall consist of the following:
13 Library professionals broadly representative of Illinois libraries (including academic, public, school, and special libraries), library systems and other consortia; and
7 citizens.
Additional persons may be made ex officio members of the Committee, but without voting powers.
The Director of the State Library shall serve as Secretary of the Committee but may vote only to break tie votes.
The Advisory Committee shall elect its own chairman and vice chairman and committee members shall serve without compensation but may be reimbursed for expenses incurred as members of the committee.
Each committee member shall serve for a term of 3 years, or until his or her successor is appointed, and the State Librarian may stagger the terms. No person shall serve for more than 2 consecutive 3-year terms.
(Source: P.A. 91-507, eff. 8-13-99.)

(15 ILCS 320/6) (from Ch. 128, par. 106)
Sec. 6. Responsibilities and duties of the Committee. The Advisory Committee has the responsibilities and duties to make recommendations to the State Librarian as follows:
(a) General policies of the State Library;
(b) Budget policies to the State Librarian pertaining to the annual appropriations for the State Library;
(c) Library standards for all libraries required by federal law or regulation to administer federal aid;
(d) Policies of the State-funded library systems; and
(e) Policies of federally-funded library programs.
The committee may further assist in communicating the goals, plans, policies, and work of the State Library to all governmental officials and the general public.
(Source: P.A. 91-507, eff. 8-13-99.)

(15 ILCS 320/7) (from Ch. 128, par. 107)
Sec. 7. Purposes of the State Library. The Illinois State Library shall:
(a) Maintain a library for officials and employees of the State, consisting of informational material and resources pertaining to the phases of their work, and serve as the State's library by extending its resources to citizens of Illinois.
(b) Maintain and provide research library services for all State agencies.
(c) Administer the Illinois Library System Act.
(d) Promote and administer the law relating to Interstate Library Compacts.
(e) Enter into interagency agreements, pursuant to the Intergovernmental Cooperation Act, including agreements to promote access to information by Illinois students and the general public.
(f) Promote and develop a cooperative library network operating regionally or statewide for providing effective coordination of the library resources of public, academic, school, and special libraries.
(g) Administer grants of federal library funds pursuant to federal law and requirements.
(h) Assist libraries in their plans for library services, including funding the State-funded library systems for the purpose of local library development and networking.
(i) Assist local library groups in developing programs by which library services can be established and enhanced in areas without those services.
(j) Be a clearing house, in an advisory capacity, for questions and problems pertaining to the administration and functioning of libraries in Illinois and to publish booklets and pamphlets to implement this service.
(k) Seek the opinion of the Attorney General for legal questions pertaining to public libraries and their function as governmental agencies.
(l) Contract with any other library or library agency to carry out the purposes of the State Library. If any such contract requires payments by user libraries for goods and services, the State Library may distribute billings from contractors to applicable user libraries and may receive and distribute payments from user libraries to contractors. There is hereby created in the State Treasury the Library Trust Fund, into which all moneys payable to contractors which are received from user libraries under this paragraph (l) shall be paid. The Treasurer shall pay such funds to contractors at the direction of the State Librarian.
(m) Compile, preserve and publish public library statistical information.
(n) Compile the annual report of local public libraries and library systems submitted to the State Librarian pursuant to law.
(o) Conduct and arrange for library training programs for library personnel, library directors and others involved in library services.
(p) Prepare an annual report for each fiscal year.
(q) Make available to the public, by means of access by way of the largest nonproprietary nonprofit cooperative public computer network, certain records of State agencies.
As used in this subdivision (q), "State agencies" means all officers, boards, commissions and agencies created by the Constitution; all officers, departments, boards, commissions, agencies, institutions, authorities, universities, and bodies politic and corporate of the State; administrative units or corporate outgrowths of the State government which are created by or pursuant to statute, other than units of local government and their officers, school districts and boards of election commissioners; and all administrative units and corporate outgrowths of the above and as may be created by executive order of the Governor; however, "State agencies" does not include any agency, officer, or other entity of the judicial or legislative branch.
As used in this subdivision (q), "records" means public records, as defined in the Freedom of Information Act, that are not exempt from inspection and copying under that Act.
The State Librarian and each appropriate State agency shall specify the types and categories of records that shall be accessible through the public computer network and the types and categories of records that shall be inaccessible. Records currently held by a State agency and documents that are required to be provided to the Illinois State Library in accordance with Section 21 shall be provided to the Illinois State Library in an appropriate electronic format. The cost to each State agency of making records accessible through the public computer network or of providing records in an appropriate electronic format shall be considered in making determinations regarding accessibility.
As soon as possible and no later than 18 months after the effective date of this amendatory Act of 1995, the types and categories of information, specified by the State Librarian and each appropriate State agency, shall be made available to the public by means of access by way of the largest nonproprietary, nonprofit cooperative public computer network. The information shall be made available in one or more formats and by one or more means in order to provide the greatest feasible access to the general public in this State. Any person who accesses the information may access all or any part of the information. The information may also be made available by any other means of access that would facilitate public access to the information. The information shall be made available in the shortest feasible time after it is publicly available.
Any documentation that describes the electronic digital formats of the information shall be made available by means of access by way of the same public computer network.
Personal information concerning a person who accesses the information may be maintained only for the purpose of providing service to the person.
The electronic public access provided by way of the public computer network shall be in addition to other electronic or print distribution of the information.
No action taken under this subdivision (q) shall be deemed to alter or relinquish any copyright or other proprietary interest or entitlement of the State of Illinois relating to any of the information made available under this subdivision (q).
(r) Coordinate literacy programs for the Secretary of State.
(s) Provide coordination of statewide preservation planning, act as a focal point for preservation advocacy, assess statewide needs and establish specific programs to meet those needs, and manage state funds appropriated for preservation work relating to the preservation of the library and archival resources of Illinois.
(t) Create and maintain a State Government Report Distribution Center for the General Assembly. The Center shall receive all reports in all formats available required by law or resolution to be filed with the General Assembly and shall furnish copies of such reports on the same day on which the report is filed with the Clerk of the House of Representatives and the Secretary of the Senate, as required by the General Assembly Organization Act, without charge to members of the General Assembly upon request. This paragraph does not affect the requirements of Section 21 of this Act relating to the deposit of State publications with the State library.
(Source: P.A. 91-507, eff. 8-13-99; 92-16, eff. 6-28-01; 92-617, eff. 1-1-03.)

(15 ILCS 320/7.2) (from Ch. 128, par. 107.2)
Sec. 7.2. Literacy Advisory Board. There is created a Literacy Advisory Board, consisting of the Secretary of State or his designee as chairperson, 2 members from the Illinois State Library or their designees, 2 members from the Illinois State Board of Education or their designees and 3 Illinois citizens interested in the literacy issue, all appointed by the Secretary of State. The Literacy Advisory Board shall review community and workplace proposals for funding of literacy programs in Illinois submitted through the Office of the Secretary of State and recommend to the Secretary of State those deserving of funding. The Illinois State Library may promulgate rules and regulations to establish standards for literacy program funding criteria.
(Source: P.A. 91-507, eff. 8-13-99.)

(15 ILCS 320/8) (from Ch. 128, par. 108)
Sec. 8. Catalog. The State Librarian or his or her designee shall maintain a catalog with information pertaining to the collections of the State Library.
(Source: P.A. 91-507, eff. 8-13-99.)

(15 ILCS 320/9) (from Ch. 128, par. 109)
Sec. 9. Ownership mark. The State Librarian will identify each book in the State Library with an ownership mark.
(Source: P.A. 91-507, eff. 8-13-99.)

(15 ILCS 320/10) (from Ch. 128, par. 110)
Sec. 10. Users of the State Library. Library services shall be supplied to: State Officers and Officials; members of the General Assembly and staff; State agency employes; patrons of libraries with whom consortial agreements have been established; and the general public.
(Source: P.A. 91-507, eff. 8-13-99.)

(15 ILCS 320/11) (from Ch. 128, par. 111)
Sec. 11. Services of the State Library. Services provided to users of the State Library include but are not limited to circulation, reference, and interlibrary loan.
(a) Circulation.
(1) Library materials designated as circulating

shall be directly loaned on site to: State officials; members of the General Assembly and staff; State agency employees; individuals who hold valid Illinois public library cards; individuals who hold valid library cards from libraries with whom consortial agreements have been reached that specify reciprocal borrowing privileges; and other individuals as specified by the State Librarian or his or her designee.

(2) Any individual requesting circulation of

material from the State Library must fill in an application for this service, thereby becoming officially recorded as a registered borrower of the State Library.

(3) All requests for materials or information

will be kept confidential in accordance with the Library Records Confidentiality Act.

(b) Reference.
(1) Instructions on how to use the library and

its resources are available to any patron.

(2) The quick provision of factual information

shall be provided to any individual.

(3) Provision of research assistance shall be

provided to officials and employees of State government for work-related purposes.

(c) Interlibrary loan.
(1) Borrowing. Materials shall be borrowed from

other libraries on behalf of State officials, members of the General Assembly and staff, and State agency employees who are registered borrowers of the State Library for their work-related needs. Any fees for interlibrary loan lending shall be paid by the requesting patron or agency.

(2) Lending. Circulating State Library materials

shall be loaned to other libraries that request the materials on behalf of their patrons.

(Source: P.A. 91-507, eff. 8-13-99.)

(15 ILCS 320/12) (from Ch. 128, par. 112)
Sec. 12. Replacement of library materials. Any person who fails to return any borrowed item within the time prescribed by the State Librarian, or damages the item, is responsible for replacement or replacement costs, as determined by the State Librarian or his or her designee.
(Source: P.A. 91-507, eff. 8-13-99.)

(15 ILCS 320/13) (from Ch. 128, par. 113)
Sec. 13. Fines and recovery. All fines and charges for any books or other items lost accruing under and by virtue of this Act, or for the violation of any of the rules adopted by the librarian, shall be recoverable in the name of the People of the State of Illinois in a civil action. In all such trials, the entries of the librarian, made as herebefore prescribed shall be evidence of the delivery of the book and of the date of such delivery; and it shall be his duty to carry the provisions of this Act into effect, and to sue for all injuries done to the library, and for all penalties under this Act.
(Source: P.A. 79-1359.)

(15 ILCS 320/18) (from Ch. 128, par. 118)
Sec. 18. Federal aid. The Secretary of State and State Librarian is authorized and empowered to do all things necessary and proper to fully cooperate with the United States government in the administering of any Act heretofore, or hereafter enacted for the purpose of appropriation of funds for the payment of salaries, library materials, access to electronic resources, library supplies, equipment, the construction of library buildings, library services throughout the State, and for library services to persons with physical disabilities.
(Source: P.A. 99-143, eff. 7-27-15.)

(15 ILCS 320/19) (from Ch. 128, par. 119)
Sec. 19. Reimbursement of federal funds. When federal funds are expended to provide library services to libraries and reimbursement is received from such local libraries, the amount received as reimbursement shall be returned.
(Source: P.A. 91-507, eff. 8-13-99.)

(15 ILCS 320/20) (from Ch. 128, par. 120)
Sec. 20. (Repealed).
(Source: P.A. 77-1690. Repealed by P.A. 91-507, eff. 8-13-99.)

(15 ILCS 320/21) (from Ch. 128, par. 121)
Sec. 21. Publications and lists; deposits by State agencies.
(a) All State agencies shall provide and deposit with the Illinois State Library sufficient copies of all publications issued by such State agencies for its collection and for exchange purposes. The State Librarian shall by rule or regulation specify the number of copies required and the publications that must be deposited. The number of paper copies of a publication that must be deposited may be reduced if the documents are also submitted in an electric format specified by the Illinois State Library. The State Librarian shall set by rule the standard to be used for electronic data exchange among State agencies and the State Library.
(b) For the purposes of this Section:
"State agencies" means every State office, official, department, division, section, unit, service, bureau, board, commission, committee, and subdivision thereof of all branches of the State government and which agencies expend appropriations of State funds.
"Publications" means any document, report, directory, bibliography, rule, regulation, newsletter, pamphlet, brochure, periodical or other printed material paid for in whole or in part by funds appropriated by the General Assembly or issued at the request of a State agency, excepting however, correspondence, inter-office memoranda, and confidential publications.
"Published material" means publications in print and electronic formats duplicated by any means of duplication, including material downloaded from a publicly accessible electronic network.
(c) The State Librarian shall from time to time provide a listing, electronically, in printed form, or in both formats, of the publications received by him or her under this Act.
(Source: P.A. 91-507, eff. 8-13-99; 92-617, eff. 1-1-03.)

(15 ILCS 320/25)
Sec. 25. State Library Fund; disposition of moneys received. Any moneys received by the State Library for reimbursement for lost or damaged books, from the sale of withdrawn library materials as provided in subsection (c) of Section 7 of the State Property Control Act, for photocopies, or as transfers from other funds and any monetary gifts or bequests provided to the State Library shall be deposited into the State Library Fund, a special fund hereby created in the State treasury. Moneys in the State Library Fund, subject to appropriation, may be expended by the State Librarian to increase the collection of books, records, and holdings; to hold public forums; to purchase equipment and resource materials for the State Library; and for the upkeep, repair, and maintenance of the State Library building and grounds.
(Source: P.A. 96-498, eff. 8-14-09.)



15 ILCS 321/ - Illinois State Library Foundation Act.

(15 ILCS 321/1)
Sec. 1. Short title. This Act may be cited as the Illinois State Library Foundation Act.
(Source: P.A. 93-497, eff. 1-1-04.)

(15 ILCS 321/5)
Sec. 5. Illinois State Library Foundation created. The Secretary of State is authorized, in accordance with Section 10 of the State Agency Entity Creation Act, to create a not-for-profit foundation that shall be known as the Illinois State Library Foundation. The Secretary shall file articles of incorporation and bylaws as required under the General Not For Profit Corporation Act of 1986 to create the Foundation. There shall be not less than 6 nor more than 11 Directors of the Foundation to be appointed by the Secretary of State, with the advice and consent of the Senate. The Secretary of State or his or her designee shall serve as an ex-officio Director of the Foundation. No Director may receive compensation for his or her services to the Foundation.
(Source: P.A. 93-497, eff. 1-1-04.)

(15 ILCS 321/10)
Sec. 10. Purpose of Foundation. The purpose of the Foundation shall be to promote library programs for all types of libraries in the State, enhancing statewide library awareness to the people of Illinois; to make grants and gifts in aid and support of the goal; and to engage generally in other lawful endeavors consistent with the foregoing purposes. The Foundation shall not exceed the provisions of the General Not For Profit Corporation Act of 1986.
(Source: P.A. 93-497, eff. 1-1-04.)

(15 ILCS 321/15)
Sec. 15. Selecting officers; rules. As soon as practical after the Foundation is created, the Directors shall meet, organize, and designate, by majority vote, a Chairperson, Secretary, and any additional officers as may be needed to carry out the activities of the Foundation. The Secretary of State may adopt rules deemed necessary to govern Foundation procedures.
(Source: P.A. 93-497, eff. 1-1-04.)

(15 ILCS 321/20)
Sec. 20. Funds collected by the Foundation. The Foundation may accept gifts or grants from the federal government, its agencies or officers, or from any person, firm, corporation, or private foundation; and may expend receipts on activities that it considers suitable to the performance of its duties under this Act. Funds collected by the Foundation shall be considered private funds and shall be held in an appropriate account outside of the State treasury. The treasurer of the Foundation shall be custodian of all Foundation funds. The Foundation's accounts and books shall be set up and maintained in a manner approved by the Auditor General and the Foundation and its officers shall be responsible for the approval of recording of receipts, the approval of payments, and the proper filing of required reports. The Foundation may be assisted in carrying out its functions by personnel of the Office of the Secretary of State with respect to matters falling within their scope and function. The Foundation shall cooperate fully with the boards, commissions, agencies, departments, and institutions of the State. The funds held and made available by the Illinois State Library Foundation shall be subject to financial and compliance audits by the Auditor General in compliance with the Illinois State Auditing Act.
(Source: P.A. 93-497, eff. 1-1-04.)

(15 ILCS 321/99)
Sec. 99. Effective date. This Act takes effect on January 1, 2004.
(Source: P.A. 93-497, eff. 1-1-04.)



15 ILCS 322/ - Illinois Literacy Act.

(15 ILCS 322/1)
Sec. 1. Short Title. This Act may be cited as the Illinois Literacy Act.
(Source: P.A. 87-992.)

(15 ILCS 322/5)
Sec. 5. Legislative findings, purpose.
(a) The General Assembly finds that:
(1) one in 5 Illinois citizens is unable to read,

write, and speak in English, and compute and solve problems at levels of proficiency necessary to function on the job and in society, to achieve one's goals, and develop one's knowledge and potential;

(2) Illinois ranks 34th among the states in the

literacy level of its citizens;

(3) literacy problems are intergenerational and the

cycle must be broken to stem further growth of illiteracy;

(4) less than 5% of the Illinois population in need

of basic skills is now being served;

(5) one in 8 workers nationwide reads below the sixth

grade level, yet the materials they are required to use are written between the ninth and twelfth grade levels;

(6) one-half of all new jobs between now and the year

2000 will require some education beyond high school and one-third will be filled by college graduates; and

(7) fully one-half of the incarcerated persons in

Illinois read below the eighth grade level.

(b) The General Assembly declares that this Act is created to ensure the improvement of literacy and basic skill levels of Illinois citizens by coordinating, integrating, and investing in adult and family literacy programs in Illinois communities. This Act will facilitate the implementation of the objectives of the National Education Goals and the National Literacy Act which state that, by the year 2000, all children will start school ready to learn and every adult will possess the knowledge and skills necessary to compete in a global economy and exercise the rights and responsibilities of citizenship.
(Source: P.A. 87-992.)

(15 ILCS 322/10)
Sec. 10. Definitions. For purposes of this Act:
"Basic skills" means the ability of an individual to read, write, and speak in English, and compute and solve problems at levels of proficiency necessary to function on the job and in society, to achieve one's goals, and develop one's knowledge and potential.
"Community based organization" means a private or public not-for-profit organization, including volunteer organizations, located in an Illinois community that provides services to citizens within that community and the surrounding area.
"Council" means the Illinois Literacy Council.
"Literacy Office" means the Literacy Office of the Secretary of State.
(Source: P.A. 87-992.)

(15 ILCS 322/15)
Sec. 15. Grants.
(a) The Secretary of State, in consultation with the Literacy Advisory Board created by Section 7.2 of the State Library Act, is authorized to award grants that develop, expand, or support adult literacy programs in Illinois through community programs administered by education agencies, libraries, volunteer or community-based organizations, or a coalition of any of those groups.
(b) The Secretary of State, in consultation with the Literacy Advisory Board created by Section 7.2 of the State Library Act, is authorized to award grants for workplace programs to public or private employers or entities acting on behalf of a coalition of employers to improve the basic skills of current and prospective employees. Current and prospective employees' lack of basic skills may impede hiring, effective job performance, or eligibility for advancement. Public funds awarded under this grant program must be matched by the business with funds at least equal to the amount of public funds awarded.
(c) The Secretary of State is authorized to make family literacy grants that will assist in breaking the intergenerational cycle of illiteracy. The grants must involve an adult literacy component and an entity working with children at risk of school failure. Programs will focus on parents or guardians and children involved in reciprocal learning and teaching. In addition to other grants authorized in this subsection, the Secretary of State may make family literacy grants, upon his or her approval of application from entities, for innovative programming in the area of parent and child learning activities. The Secretary of State shall establish criteria for awarding the grants by rule. The Secretary of State may expend appropriations statewide for direct purchases of equipment and services that support families learning together.
(Source: P.A. 89-697, eff. 1-6-97; 90-783, eff. 8-14-98.)

(15 ILCS 322/20)
Sec. 20. Illinois Literacy Council.
(a) The Council shall facilitate the improvement of literacy levels of Illinois citizens by providing a forum from which representatives from throughout the State can promote literacy, share expertise, and recommend policy.
(b) The Council shall be appointed by and be responsible to the Governor. The Secretary of State shall serve as chairman. The Council shall advise the Governor and other agencies on strategies that address the literacy needs of the State, especially with respect to the needs of workplace literacy, family literacy, program evaluation, public awareness, and public and private partnerships.
(c) The Council will determine its own procedures and the number, time, place, and conduct of its meetings. It shall meet at least 4 times a year. The Council may be assisted in its activities by the Literacy Office. Council members shall not receive compensation for their services.
(d) The Council's membership shall consist of representatives of public education, public and private sector employment, labor organizations, community literacy organizations, libraries, volunteer organizations, the Office of the Secretary of State, the Department of Commerce and Economic Opportunity, the Illinois Community College Board, the Department of Employment Security, the Department of Human Services, the State Board of Education, the Department of Corrections, and the Prairie State 2000 Authority.
(e) The Council members representing State agencies shall act as an interagency coordinating committee to improve the system for delivery of literacy services, provide pertinent information and agency comments to Council members, and implement the recommendations forwarded by the Council and approved by the Governor.
(f) The Secretary of State, in consultation with the Council, shall expend moneys to perform Council functions as authorized by this Act from the Literacy Advancement Fund, a special fund hereby created in the State Treasury. All moneys received from an income tax checkoff for the Literacy Advancement Fund as provided in Section 507I of the Illinois Income Tax Act shall be deposited into the Fund.
(Source: P.A. 94-793, eff. 5-19-06.)

(15 ILCS 322/25)
Sec. 25. Technical assistance.
(a) The Literacy Office of the State Library shall provide technical assistance to public and private efforts for the purpose of facilitating the elimination of illiteracy. Assistance to those entities shall include:
(1) dissemination of information on model programs

and exemplary practices;

(2) development of a universal system for evaluation

and assessment that ensures public funds are being used in the best possible manner;

(3) provision of program and technical assistance in

order to improve the effectiveness of literacy programs;

(4) provision of literacy materials and information,

capitalizing on the resources and delivery network available through the State Library System, which will foster better coordination of literacy efforts throughout the State;

(5) provision of training for those education

agencies or organizations who wish to work with employers to provide literacy services and certifying those who have participated in the training as qualified to deliver literacy services.

(b) The Literacy Office may receive funds and collect fees to provide these services and may accept funds for these purposes from the federal government, its agencies or officers, to provide any or all of these services. All funds received under this subsection shall be deposited into the Literacy Services Fund, a special fund hereby created in the State treasury.
(Source: P.A. 87-992.)

(15 ILCS 322/30)
Sec. 30. Coordinated efforts.
(a) In the interest of interagency coordination, this Act directs State agencies involved in the delivery of literacy services, education or training programs, related support services, and economic development activities, to cooperate, under the auspices of the Illinois Literacy Council, in the consolidation and improvement of the delivery of literacy services. Pilot programs funded by multiple agencies are encouraged.
(b) In order to facilitate the delivery of basic skills that may need to precede training or more advanced education programs, the Literacy Office may receive funds for the administration of those basic skills programs that act as initial components of training or educational programs established in and funded through other State agencies.
(Source: P.A. 87-992.)

(15 ILCS 322/35)
Sec. 35. Rules and regulations, requests for service, assistance, and data.
(a) The Secretary of State shall make, promulgate, and enforce such reasonable rules and regulations relating to the duties of the Office of the Secretary of State under this Act as he may deem appropriate.
(b) To effectuate the purposes of this Act, the Secretary of State may request from any department, division, board, bureau, commission, or other agency of the State or from any public corporation, and those entities that are authorized to provide any services, assistance, and data that will enable the Office of the Secretary of State to properly carry out its functions, powers, and duties under this Act.
(Source: P.A. 87-992.)

(15 ILCS 322/40) (from Ch. 128, par. 240)
Sec. 40. Illinois Literacy Foundation.
(a) The Secretary of State is authorized in accordance with Section 10 of the State Agency Entity Creation Act to create a not-for-profit foundation which shall be known as the Illinois Literacy Foundation. The Secretary shall file articles of incorporation and bylaws as required under the General Not For Profit Corporation Act of 1986 to create the Foundation. There shall be not less than 6 nor more than 11 Directors to the Foundation to be appointed by the Secretary of State. The Secretary of State or his or her designee shall serve as an ex-officio Director of the Foundation. No Director may receive compensation for his or her services to the Foundation.
(b) The purposes of the Foundation are to promote literacy among the residents of the State of Illinois by supporting literacy programs and enhancing Statewide literacy awareness; to make grants and gifts in aid and support of the goal; and to engage generally in other lawful endeavors consistent with the foregoing purposes. The Foundation shall not exceed the provisions of the General Not For Profit Corporation Act of 1986.
(c) As soon as practicable after the Foundation is created, the Directors shall meet, organize, and designate, by majority vote, a Chairman, Secretary, and any additional officers as may be needed to carry out the activities of the Foundation. The Secretary of State may adopt rules and regulations as deemed necessary to govern Foundation procedures.
(d) The Foundation may accept gifts or grants from the federal government, its agencies or officers, or from any person, firm, or corporation; and may expend receipts on activities that it considers suitable to the performance of its duties under this Section. Funds collected by the Foundation shall be considered private funds and shall be held in an appropriate account outside of the State Treasury. The treasurer of the Foundation shall be custodian of all Foundation funds. The Foundation's accounts and books shall be set up and maintained in a manner approved by the Auditor General and the Foundation and its officers shall be responsible for the approval of recording of receipts, approval of payments, and the proper filing of required reports. The Foundation may be assisted in carrying out its functions by personnel of the Office of the Secretary of State with respect to matters falling within their scope and function. The Foundation shall cooperate fully with the boards, commissions, agencies, departments and institutions of the State. The funds held and made available by the Illinois Literacy Foundation shall be subject to financial and compliance audits by the Auditor General in compliance with the Illinois State Auditing Act.
(Source: P.A. 87-1249.)

(15 ILCS 322/60)
Sec. 60. This Act takes effect upon becoming law.
(Source: P.A. 87-992.)



15 ILCS 323/ - Accessible Electronic Information Act.

(15 ILCS 323/1)
Sec. 1. Short title. This Act may be cited as the Accessible Electronic Information Act.
(Source: P.A. 93-797, eff. 7-22-04.)

(15 ILCS 323/5)
Sec. 5. Legislative findings. The Legislature finds and declares all of the following:
(a) Thousands of citizens in this State have disabilities (including blindness or visual impairment) that prevent them from using conventional print material.
(b) The State fulfills an important responsibility by providing books and magazines prepared in Braille, audio, and large-type formats made available to eligible blind persons and persons with disabilities.
(c) The technology, transcription methods, and means of distribution used for these materials are labor-intensive and cannot support rapid dissemination to individuals in rural and urban areas throughout the State.
(d) Lack of direct and prompt access to information included in newspapers, magazines, newsletters, schedules, announcements, and other time-sensitive materials limits educational opportunities, literacy, and full participation in society by blind persons and persons with disabilities.
(Source: P.A. 99-143, eff. 7-27-15.)

(15 ILCS 323/10)
Sec. 10. Definitions. As used in this Act:
"Accessible electronic information service" means news and other timely information (including newspapers) provided to eligible individuals from a multi-state service center, using high-speed computers and telecommunications technology for interstate acquisition of content and rapid distribution in a form appropriate for use by such individuals.
"Blind persons and persons with disabilities" means those individuals who are eligible for library loan services through the Library of Congress and the State Library for the Blind and Physically Handicapped pursuant to 36 CFR 701.10(b).
"Director" means the State Librarian.
"Qualified entity" means an agency, instrumentality, or political subdivision of the State or a nonprofit organization that:
(1) provides interstate access for eligible persons

to read daily newspapers by producing audio editions by computer; and

(2) provides a means of program administration and

reader registration on the Internet.

(Source: P.A. 99-143, eff. 7-27-15.)

(15 ILCS 323/15)
Sec. 15. Accessible electronic information service program. The Director by rule shall develop and implement a program of grants to qualified entities for the provision of accessible electronic information service to blind persons and persons with disabilities throughout Illinois. The grants shall be funded through appropriations from the Accessible Electronic Information Service Fund established in Section 20.
(Source: P.A. 99-143, eff. 7-27-15.)

(15 ILCS 323/20)
Sec. 20. Accessible Electronic Information Service Fund.
(a) Before July 1 of each year, the Illinois Commerce Commission, in consultation with the Director, shall determine the amount of funding necessary to support the program described in Section 15 during the next fiscal year and shall certify that amount to the State Treasurer.
(b) Each month, the State Treasurer shall transfer 1/12th of the amount determined under subsection (a) from the Digital Divide Elimination Infrastructure Fund into the Accessible Electronic Information Service Fund, a special fund created in the State treasury that may be appropriated only for the purposes of this Act. If moneys in the Digital Divide Elimination Infrastructure Fund are insufficient to meet the transfer requirements of this subsection, the Illinois Commerce Commission shall direct the Illinois Telecommunications Access Corporation, or its successor, to remit the amount of any insufficiency to the Director for deposit into the Accessible Electronic Information Service Fund from surcharges collected by the Corporation, or its successor, under Section 13-703 of the Public Utilities Act.
(Source: P.A. 93-797, eff. 7-22-04.)

(15 ILCS 323/90)
Sec. 90. (Amendatory provisions; text omitted).
(Source: P.A. 93-797, eff. 7-22-04; text omitted.)

(15 ILCS 323/95)
Sec. 95. (Amendatory provisions; text omitted).
(Source: P.A. 93-797, eff. 7-22-04; text omitted.)

(15 ILCS 323/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 93-797, eff. 7-22-04.)



15 ILCS 325/ - Lost State Archives Act.

(15 ILCS 325/0.01) (from Ch. 124, par. 10.9)
Sec. 0.01. Short title. This Act may be cited as the Lost State Archives Act.
(Source: P.A. 86-1324.)

(15 ILCS 325/1) (from Ch. 124, par. 11)
Sec. 1. The Secretary of State is authorized and directed to supply such missing enrolled laws with exact copies of the printed law or laws, authorized to be printed at the session which the law or laws were passed, which copy of the printed law shall be certified by the Secretary of State under his signature, and the seal of State, and such law or laws so made and certified shall be filed by the Secretary of State in lieu of the original law. Such certified copies are hereby legalized, and in all respects shall have the same force and effect as the original enrolled law, and to certified copies thereof, due credit shall be given in all courts the same as though made from the original law.
(Source: P.A. 84-550.)



15 ILCS 330/ - Secretary of State Buildings in Cook County Act.

(15 ILCS 330/0.01) (from Ch. 124, par. 11.9)
Sec. 0.01. Short title. This Act may be cited as the Secretary of State Buildings in Cook County Act.
(Source: P.A. 86-1324.)

(15 ILCS 330/1) (from Ch. 124, par. 12)
Sec. 1. The Secretary of State is authorized to construct and equip not more than three buildings in Cook County, Illinois, on sites to be selected by him, said buildings to be used by the Secretary of State for the administration of laws relating to motor vehicles. The care, custody and control of such buildings are vested in the Secretary of State.
(Source: Laws 1957, p. 2132.)

(15 ILCS 330/2) (from Ch. 124, par. 13)
Sec. 2. The sum of $3,500,000.00, or so much thereof as may be necessary, is appropriated to the Secretary of State from the Road Fund for the acquisition of land, cost of construction, cost of equipment, and including plans and specifications, and all necessary charges incident to the completion of the work. For the purpose of acquiring sites for said buildings, the Secretary of State may, on behalf of the State of Illinois, acquire public or private property by lease, purchase, or eminent domain. Expenditures for the construction and equipping of any of said buildings shall not be subject to the provisions of any law requiring that the State be vested with absolute fee title to the premises, if such expenditures are made in connection with and upon premises owned by another public entity.
(Source: Laws 1957, p. 2132.)

(15 ILCS 330/3)
Sec. 3. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)



15 ILCS 335/ - Illinois Identification Card Act.

(15 ILCS 335/1) (from Ch. 124, par. 21)
Sec. 1. Short Title. This Act may be cited as the Illinois Identification Card Act.
(Source: P.A. 86-1475.)

(15 ILCS 335/1A)
Sec. 1A. Definitions. As used in this Act:
"Highly restricted personal information" means an individual's photograph, signature, social security number, and medical or disability information.
"Identification card making implement" means any material, hardware, or software that is specifically designed for or primarily used in the manufacture, assembly, issuance, or authentication of an official identification card issued by the Secretary of State.
"Fraudulent identification card" means any identification card that purports to be an official identification card for which a computerized number and file have not been created by the Secretary of State, the United States Government or any state or political subdivision thereof, or any governmental or quasi-governmental organization. For the purpose of this Act, any identification card that resembles an official identification card in either size, color, photograph location, or design or uses the word "official", "state", "Illinois", or the name of any other state or political subdivision thereof, or any governmental or quasi-governmental organization individually or in any combination thereof to describe or modify the term "identification card" or "I.D. card" anywhere on the card, or uses a shape in the likeness of Illinois or any other state on the photograph side of the card, is deemed to be a fraudulent identification card unless the words "This is not an official Identification Card", appear prominently upon it in black colored lettering in 12-point type on the photograph side of the card, and no such card shall be smaller in size than 3 inches by 4 inches, and the photograph shall be on the left side of the card only.
"Legal name" means the full given name and surname of an individual as recorded at birth, recorded at marriage, or deemed as the correct legal name for use in reporting income by the Social Security Administration or the name as otherwise established through legal action that appears on the associated official document presented to the Secretary of State.
"Personally identifying information" means information that identifies an individual, including his or her identification card number, name, address (but not the 5-digit zip code), and telephone number.
"Homeless person" or "homeless individual" has the same meaning as defined by the federal McKinney-Vento Homeless Assistance Act, 42 U.S.C. 11302, or 42 U.S.C. 11434a(2).
"Youth for whom the Department of Children and Family Services is legally responsible" or "foster child" means a child or youth whose guardianship or custody has been accepted by the Department of Children and Family Services pursuant to the Juvenile Court Act of 1987, the Children and Family Services Act, the Abused and Neglected Child Reporting Act, and the Adoption Act. This applies to children for whom the Department of Children and Family Services has temporary protective custody, custody or guardianship via court order, or children whose parents have signed an adoptive surrender or voluntary placement agreement with the Department.
"REAL ID compliant identification card" means a standard Illinois Identification Card or Illinois Person with a Disability Identification Card issued in compliance with the REAL ID Act and implementing regulations. REAL ID compliant identification cards shall bear a security marking approved by the United States Department of Homeland Security.
"Non-compliant identification card" means a standard Illinois Identification Card or Illinois Person with a Disability Identification Card issued in a manner which is not compliant with the REAL ID Act and implementing regulations. Non-compliant identification cards shall be marked "Not for Federal Identification" and shall have a color or design different from the REAL ID compliant identification card.
"Limited Term REAL ID compliant identification card" means a REAL ID compliant identification card issued to persons who are not permanent residents or citizens of the United States, and marked "Limited Term" on the face of the card.
(Source: P.A. 99-659, eff. 7-28-17; 100-201, eff. 8-18-17; 100-248, eff. 8-22-17.)

(15 ILCS 335/2) (from Ch. 124, par. 22)
Sec. 2. Administration and powers and duties of the Administrator.
(a) The Secretary of State is the Administrator of this Act, and he is charged with the duty of observing, administering and enforcing the provisions of this Act.
(b) The Secretary is vested with the powers and duties for the proper administration of this Act as follows:
1. He shall organize the administration of this Act

as he may deem necessary and appoint such subordinate officers, clerks and other employees as may be necessary.

2. From time to time, he may make, amend or rescind

rules and regulations as may be in the public interest to implement the Act.

3. He may prescribe or provide suitable forms as

necessary, including such forms as are necessary to establish that an applicant for an Illinois Person with a Disability Identification Card is a "person with a disability" as defined in Section 4A of this Act, and establish that an applicant for a State identification card is a "homeless person" as defined in Section 1A of this Act.

4. He may prepare under the seal of the Secretary of

State certified copies of any records utilized under this Act and any such certified copy shall be admissible in any proceeding in any court in like manner as the original thereof.

5. Records compiled under this Act shall be

maintained for 6 years, but the Secretary may destroy such records with the prior approval of the State Records Commission.

6. He shall examine and determine the genuineness,

regularity and legality of every application filed with him under this Act, and he may in all cases investigate the same, require additional information or proof or documentation from any applicant.

7. He shall require the payment of all fees

prescribed in this Act, and all such fees received by him shall be placed in the Road Fund of the State treasury except as otherwise provided in Section 12 of this Act. Whenever any application to the Secretary for an identification card under this Act is accompanied by any fee, as required by law, and the application is denied after a review of eligibility, which may include facial recognition comparison, the applicant shall not be entitled to a refund of any fees paid.

8. Beginning July 1, 2017, he shall refuse to issue

a REAL ID compliant identification card under this Act to any person who has been issued a REAL ID compliant driver's license under the Illinois Vehicle Code. Any such person may, at his or her discretion, surrender the REAL ID compliant driver's license in order to become eligible to obtain a REAL ID compliant identification card.

9. The Secretary may issue both REAL ID compliant

identification cards and non-compliant identification cards, and may permit applicants to designate which type of identification card they wish to receive. All provisions of this Act applicable to non-compliant identification cards shall also apply to REAL ID compliant identification cards, except where the provisions are inconsistent with the REAL ID Act and implementing regulations. The Secretary shall establish by rule the date on which issuance of REAL ID compliant identification cards will begin.

(Source: P.A. 99-143, eff. 7-27-15; 99-305, eff. 1-1-16; 99-511, eff. 1-1-17; 99-642, eff. 7-28-16; 100-248, eff. 8-22-17.)

(15 ILCS 335/3) (from Ch. 124, par. 23)
Sec. 3. Disclaimer. The Secretary of State shall not be held civilly or criminally liable to anyone because of any act of any person utilizing a card issued under this Act.
(Source: P.A. 79-1161.)

(15 ILCS 335/4) (from Ch. 124, par. 24)
Sec. 4. Identification card.
(a) The Secretary of State shall issue a standard Illinois Identification Card to any natural person who is a resident of the State of Illinois who applies for such card, or renewal thereof. No identification card shall be issued to any person who holds a valid foreign state identification card, license, or permit unless the person first surrenders to the Secretary of State the valid foreign state identification card, license, or permit. The card shall be prepared and supplied by the Secretary of State and shall include a photograph and signature or mark of the applicant. However, the Secretary of State may provide by rule for the issuance of Illinois Identification Cards without photographs if the applicant has a bona fide religious objection to being photographed or to the display of his or her photograph. The Illinois Identification Card may be used for identification purposes in any lawful situation only by the person to whom it was issued. As used in this Act, "photograph" means any color photograph or digitally produced and captured image of an applicant for an identification card. As used in this Act, "signature" means the name of a person as written by that person and captured in a manner acceptable to the Secretary of State.
(a-5) If an applicant for an identification card has a current driver's license or instruction permit issued by the Secretary of State, the Secretary may require the applicant to utilize the same residence address and name on the identification card, driver's license, and instruction permit records maintained by the Secretary. The Secretary may promulgate rules to implement this provision.
(a-10) If the applicant is a judicial officer as defined in Section 1-10 of the Judicial Privacy Act or a peace officer, the applicant may elect to have his or her office or work address listed on the card instead of the applicant's residence or mailing address. The Secretary may promulgate rules to implement this provision. For the purposes of this subsection (a-10), "peace officer" means any person who by virtue of his or her office or public employment is vested by law with a duty to maintain public order or to make arrests for a violation of any penal statute of this State, whether that duty extends to all violations or is limited to specific violations.
(a-15) The Secretary of State may provide for an expedited process for the issuance of an Illinois Identification Card. The Secretary shall charge an additional fee for the expedited issuance of an Illinois Identification Card, to be set by rule, not to exceed $75. All fees collected by the Secretary for expedited Illinois Identification Card service shall be deposited into the Secretary of State Special Services Fund. The Secretary may adopt rules regarding the eligibility, process, and fee for an expedited Illinois Identification Card. If the Secretary of State determines that the volume of expedited identification card requests received on a given day exceeds the ability of the Secretary to process those requests in an expedited manner, the Secretary may decline to provide expedited services, and the additional fee for the expedited service shall be refunded to the applicant.
(a-20) The Secretary of State shall issue a standard Illinois Identification Card to a committed person upon release on parole, mandatory supervised release, aftercare release, final discharge, or pardon from the Department of Corrections or Department of Juvenile Justice, if the released person presents a certified copy of his or her birth certificate, social security card or other documents authorized by the Secretary, and 2 documents proving his or her Illinois residence address. Documents proving residence address may include any official document of the Department of Corrections or the Department of Juvenile Justice showing the released person's address after release and a Secretary of State prescribed certificate of residency form, which may be executed by Department of Corrections or Department of Juvenile Justice personnel.
(a-25) The Secretary of State shall issue a limited-term Illinois Identification Card valid for 90 days to a committed person upon release on parole, mandatory supervised release, aftercare release, final discharge, or pardon from the Department of Corrections or Department of Juvenile Justice, if the released person is unable to present a certified copy of his or her birth certificate and social security card or other documents authorized by the Secretary, but does present a Secretary of State prescribed verification form completed by the Department of Corrections or Department of Juvenile Justice, verifying the released person's date of birth and social security number and 2 documents proving his or her Illinois residence address. The verification form must have been completed no more than 30 days prior to the date of application for the Illinois Identification Card. Documents proving residence address shall include any official document of the Department of Corrections or the Department of Juvenile Justice showing the person's address after release and a Secretary of State prescribed certificate of residency, which may be executed by Department of Corrections or Department of Juvenile Justice personnel.
Prior to the expiration of the 90-day period of the limited-term Illinois Identification Card, if the released person submits to the Secretary of State a certified copy of his or her birth certificate and his or her social security card or other documents authorized by the Secretary, a standard Illinois Identification Card shall be issued. A limited-term Illinois Identification Card may not be renewed.
(b) The Secretary of State shall issue a special Illinois Identification Card, which shall be known as an Illinois Person with a Disability Identification Card, to any natural person who is a resident of the State of Illinois, who is a person with a disability as defined in Section 4A of this Act, who applies for such card, or renewal thereof. No Illinois Person with a Disability Identification Card shall be issued to any person who holds a valid foreign state identification card, license, or permit unless the person first surrenders to the Secretary of State the valid foreign state identification card, license, or permit. The Secretary of State shall charge no fee to issue such card. The card shall be prepared and supplied by the Secretary of State, and shall include a photograph and signature or mark of the applicant, a designation indicating that the card is an Illinois Person with a Disability Identification Card, and shall include a comprehensible designation of the type and classification of the applicant's disability as set out in Section 4A of this Act. However, the Secretary of State may provide by rule for the issuance of Illinois Person with a Disability Identification Cards without photographs if the applicant has a bona fide religious objection to being photographed or to the display of his or her photograph. If the applicant so requests, the card shall include a description of the applicant's disability and any information about the applicant's disability or medical history which the Secretary determines would be helpful to the applicant in securing emergency medical care. If a mark is used in lieu of a signature, such mark shall be affixed to the card in the presence of two witnesses who attest to the authenticity of the mark. The Illinois Person with a Disability Identification Card may be used for identification purposes in any lawful situation by the person to whom it was issued.
The Illinois Person with a Disability Identification Card may be used as adequate documentation of disability in lieu of a physician's determination of disability, a determination of disability from a physician assistant, a determination of disability from an advanced practice registered nurse, or any other documentation of disability whenever any State law requires that a person with a disability provide such documentation of disability, however an Illinois Person with a Disability Identification Card shall not qualify the cardholder to participate in any program or to receive any benefit which is not available to all persons with like disabilities. Notwithstanding any other provisions of law, an Illinois Person with a Disability Identification Card, or evidence that the Secretary of State has issued an Illinois Person with a Disability Identification Card, shall not be used by any person other than the person named on such card to prove that the person named on such card is a person with a disability or for any other purpose unless the card is used for the benefit of the person named on such card, and the person named on such card consents to such use at the time the card is so used.
An optometrist's determination of a visual disability under Section 4A of this Act is acceptable as documentation for the purpose of issuing an Illinois Person with a Disability Identification Card.
When medical information is contained on an Illinois Person with a Disability Identification Card, the Office of the Secretary of State shall not be liable for any actions taken based upon that medical information.
(c) The Secretary of State shall provide that each original or renewal Illinois Identification Card or Illinois Person with a Disability Identification Card issued to a person under the age of 21 shall be of a distinct nature from those Illinois Identification Cards or Illinois Person with a Disability Identification Cards issued to individuals 21 years of age or older. The color designated for Illinois Identification Cards or Illinois Person with a Disability Identification Cards for persons under the age of 21 shall be at the discretion of the Secretary of State.
(c-1) Each original or renewal Illinois Identification Card or Illinois Person with a Disability Identification Card issued to a person under the age of 21 shall display the date upon which the person becomes 18 years of age and the date upon which the person becomes 21 years of age.
(c-3) The General Assembly recognizes the need to identify military veterans living in this State for the purpose of ensuring that they receive all of the services and benefits to which they are legally entitled, including healthcare, education assistance, and job placement. To assist the State in identifying these veterans and delivering these vital services and benefits, the Secretary of State is authorized to issue Illinois Identification Cards and Illinois Person with a Disability Identification Cards with the word "veteran" appearing on the face of the cards. This authorization is predicated on the unique status of veterans. The Secretary may not issue any other identification card which identifies an occupation, status, affiliation, hobby, or other unique characteristics of the identification card holder which is unrelated to the purpose of the identification card.
(c-5) Beginning on or before July 1, 2015, the Secretary of State shall designate a space on each original or renewal identification card where, at the request of the applicant, the word "veteran" shall be placed. The veteran designation shall be available to a person identified as a veteran under subsection (b) of Section 5 of this Act who was discharged or separated under honorable conditions.
(d) The Secretary of State may issue a Senior Citizen discount card, to any natural person who is a resident of the State of Illinois who is 60 years of age or older and who applies for such a card or renewal thereof. The Secretary of State shall charge no fee to issue such card. The card shall be issued in every county and applications shall be made available at, but not limited to, nutrition sites, senior citizen centers and Area Agencies on Aging. The applicant, upon receipt of such card and prior to its use for any purpose, shall have affixed thereon in the space provided therefor his signature or mark.
(e) The Secretary of State, in his or her discretion, may designate on each Illinois Identification Card or Illinois Person with a Disability Identification Card a space where the card holder may place a sticker or decal, issued by the Secretary of State, of uniform size as the Secretary may specify, that shall indicate in appropriate language that the card holder has renewed his or her Illinois Identification Card or Illinois Person with a Disability Identification Card.
(Source: P.A. 99-143, eff. 7-27-15; 99-173, eff. 7-29-15; 99-305, eff. 1-1-16; 99-642, eff. 7-28-16; 99-907, eff. 7-1-17; 100-513, eff. 1-1-18.)

(15 ILCS 335/4A) (from Ch. 124, par. 24A)
Sec. 4A. (a) "Person with a disability" as used in this Act means any person who is, and who is expected to indefinitely continue to be, subject to any of the following five types of disabilities:
Type One: Physical disability. A physical disability is a physical impairment, disease, or loss, which is of a permanent nature, and which substantially limits physical ability or motor skills. The Secretary of State shall establish standards not inconsistent with this provision necessary to determine the presence of a physical disability.
Type Two: Developmental disability. Developmental disability means a disability that is attributable to: (i) an intellectual disability, cerebral palsy, epilepsy, or autism or (ii) any other condition that results in impairment similar to that caused by an intellectual disability and requires services similar to those required by persons with intellectual disabilities. Such a disability must originate before the age of 18 years, be expected to continue indefinitely, and constitute a substantial disability. The Secretary of State shall establish standards not inconsistent with this provision necessary to determine the presence of a developmental disability.
Type Three: Visual disability. A visual disability is blindness, and the term "blindness" means central vision acuity of 20/200 or less in the better eye with the use of a correcting lens. An eye that is accompanied by a limitation in the fields of vision so that the widest diameter of the visual field subtends an angle no greater than 20 degrees shall be considered as having a central vision acuity of 20/200 or less. The Secretary of State shall establish standards not inconsistent with this Section necessary to determine the presence of a visual disability.
Type Four: Hearing disability. A hearing disability is a disability resulting in complete absence of hearing, or hearing that with sound enhancing or magnifying equipment is so impaired as to require the use of sensory input other than hearing as the principal means of receiving spoken language. The Secretary of State shall establish standards not inconsistent with this Section necessary to determine the presence of a hearing disability.
Type Five: Mental Disability. A mental disability is a significant impairment of an individual's cognitive, affective, or relational abilities that may require intervention and may be a recognized, medically diagnosable illness or disorder. The Secretary of State shall establish standards not inconsistent with this provision necessary to determine the presence of a mental disability.
(b) For purposes of this Act, a disability shall be classified as follows: Class 1 disability: A Class 1 disability is any type disability which does not render a person unable to engage in any substantial gainful activity or which does not impair his ability to live independently or to perform labor or services for which he is qualified. The Secretary of State shall establish standards not inconsistent with this Section necessary to determine the presence of a Class 1 disability. Class 1A disability: A Class 1A disability is a Class 1 disability which renders a person unable to walk 200 feet or more unassisted by another person or without the aid of a walker, crutches, braces, prosthetic device or a wheelchair or without great difficulty or discomfort due to the following impairments: neurologic, orthopedic, oncological, respiratory, cardiac, arthritic disorder, blindness, or the loss of function or absence of a limb or limbs. The Secretary of State shall establish standards not inconsistent with this Section necessary to determine the presence of a Class 1A disability. Class 2 disability: A Class 2 disability is any type disability which renders a person unable to engage in any substantial gainful activity, which substantially impairs his ability to live independently without supervision or in-home support services, or which substantially impairs his ability to perform labor or services for which he is qualified or significantly restricts the labor or services which he is able to perform. The Secretary of State shall establish standards not inconsistent with this Section necessary to determine the presence of a Class 2 disability. Class 2A disability: A Class 2A disability is a Class 2 disability which renders a person unable to walk 200 feet or more unassisted by another person or without the aid of a walker, crutches, braces, prosthetic device or a wheelchair or without great difficulty or discomfort due to the following impairments: neurologic, orthopedic, oncological, respiratory, cardiac, arthritic disorder, blindness, or the loss of function or absence of a limb or limbs. The Secretary of State shall establish standards not inconsistent with this Section necessary to determine the presence of a Class 2A disability.
(Source: P.A. 98-726, eff. 1-1-15; 99-143, eff. 7-27-15.)

(15 ILCS 335/4A-1)
Sec. 4A-1. Person with a Disability Wallet Card.
(a) Upon approval of an applicant's Illinois Person with a Disability Identification Card, the Secretary of State shall inform the applicant of the availability of a Person with a Disability Wallet Card that specifies that the cardholder has been medically diagnosed with a disability, and shall provide that Wallet Card upon the applicant's request. This Wallet Card may only be available to applicants with a Type Two or Type Five Disability as defined in Section 4A of this Act.
(b) The Department of Human Services shall design the Wallet Card in consultation with the Secretary of State, after which, the Department of Human Services shall produce and distribute the cards to the Secretary of State.
(c) The Secretary of State shall work with the Department of Human Services to adopt rules in the administration of the Wallet Card.
(Source: P.A. 99-829, eff. 1-1-17.)

(15 ILCS 335/4B) (from Ch. 124, par. 24B)
Sec. 4B. The Secretary of State shall coordinate and collect information about senior citizen programs and services to be included in the Senior Citizen discount directories. The Secretary of State shall also work towards the issuance of such directories statewide. Holders of a Senior Citizen discount card shall be entitled to any benefits granted to them by private persons or organizations. This Section does not require any person or organization to provide benefits to any card holder.
(Source: P.A. 84-131.)

(15 ILCS 335/4C)
Sec. 4C. Homeless person status. For the purposes of this Act, an individual's status as a "homeless person" may be verified by a human services, legal services, or other worker that has knowledge of the individual's housing status, including, but not limited to:
(1) a homeless service agency receiving federal,

State, county, or municipal funding to provide those services or otherwise sanctioned by local continuum of care;

(2) an attorney licensed to practice in the State of

Illinois;

(3) a public school homeless liaison or school social

worker; or

(4) a human services provider funded by the State of

Illinois to serve homeless or runaway youth, individuals with mental illness, or individuals with addictions.

Individuals who are homeless must not be charged for this verification. The Secretary of State by rule shall establish standards and procedures consistent with this Section for waiver of the Illinois Identification Care fee based on homelessness, which shall include the name and address of the individual and the agency providing verification of homelessness. Any falsification of this official record is subject to penalty.
(Source: P.A. 96-183, eff. 7-1-10; 96-1000, eff. 7-2-10.)

(15 ILCS 335/4D)
Sec. 4D. Issuance of confidential identification cards.
(a) Requirements for use of confidential identification cards. Confidential identification cards may be issued to local, state, and federal government agencies for bona fide law enforcement purposes. The identification cards may be issued in fictitious names and addresses, and may be used only in confidential, investigative, or undercover law enforcement operations. Confidential identification cards may be issued as REAL ID compliant or non-compliant identification cards.
(b) Application procedures for confidential identification cards:
(1) Applications by local, state, and federal

government agencies for confidential identification cards must be made to the Secretary of State Police Department on a form and in a manner prescribed by the Secretary of State Police Department.

(2) The application form must include information,

as specific as possible without compromising investigations or techniques, setting forth the need for the identification cards and the uses to which the identification cards will be limited.

(3) The application form must be signed and verified

by the local, state, or federal government agency head or designee.

(4) Information maintained by the Secretary of State

Police Department for confidential identification cards must show the fictitious names and addresses on all records subject to public disclosure. All other information concerning these confidential identification cards are exempt from disclosure unless the disclosure is ordered by a court of competent jurisdiction.

(c) Cancellation procedures for confidential identification cards:
(1) The Secretary of State Police Department may

cancel or refuse to renew confidential identification cards when they have reasonable cause to believe the cards are being used for purposes other than those set forth in the application form or authorized by this Section.

(2) A government agency must request cancellation of

confidential identification cards that are no longer required for the purposes for which they were issued.

(3) Upon the request of the Secretary of State

Police Department, all cancelled confidential identification cards must be promptly returned to the Secretary of State Police Department by the government agency to which they were issued.

(Source: P.A. 100-248, eff. 8-22-17.)

(15 ILCS 335/5) (from Ch. 124, par. 25)
Sec. 5. Applications.
(a) Any natural person who is a resident of the State of Illinois may file an application for an identification card, or for the renewal thereof, in a manner prescribed by the Secretary. Each original application shall be completed by the applicant in full and shall set forth the legal name, residence address and zip code, social security number, birth date, sex and a brief description of the applicant. The applicant shall be photographed, unless the Secretary of State has provided by rule for the issuance of identification cards without photographs and the applicant is deemed eligible for an identification card without a photograph under the terms and conditions imposed by the Secretary of State, and he or she shall also submit any other information as the Secretary may deem necessary or such documentation as the Secretary may require to determine the identity of the applicant. In addition to the residence address, the Secretary may allow the applicant to provide a mailing address. If the applicant is a judicial officer as defined in Section 1-10 of the Judicial Privacy Act or a peace officer, the applicant may elect to have his or her office or work address in lieu of the applicant's residence or mailing address. An applicant for an Illinois Person with a Disability Identification Card must also submit with each original or renewal application, on forms prescribed by the Secretary, such documentation as the Secretary may require, establishing that the applicant is a "person with a disability" as defined in Section 4A of this Act, and setting forth the applicant's type and class of disability as set forth in Section 4A of this Act. For the purposes of this subsection (a), "peace officer" means any person who by virtue of his or her office or public employment is vested by law with a duty to maintain public order or to make arrests for a violation of any penal statute of this State, whether that duty extends to all violations or is limited to specific violations.
(b) Beginning on or before July 1, 2015, for each original or renewal identification card application under this Act, the Secretary shall inquire as to whether the applicant is a veteran for purposes of issuing an identification card with a veteran designation under subsection (c-5) of Section 4 of this Act. The acceptable forms of proof shall include, but are not limited to, Department of Defense form DD-214. The Illinois Department of Veterans' Affairs shall advise the Secretary as to what other forms of proof of a person's status as a veteran are acceptable.
The Illinois Department of Veterans' Affairs shall confirm the status of the applicant as an honorably discharged veteran before the Secretary may issue the identification card.
For purposes of this subsection (b):
"Armed forces" means any of the Armed Forces of the United States, including a member of any reserve component or National Guard unit.
"Veteran" means a person who has served in the armed forces and was discharged or separated under honorable conditions.
(c) All applicants for REAL ID compliant standard Illinois Identification Cards and Illinois Person with a Disability Identification Cards shall provide proof of lawful status in the United States as defined in 6 CFR 37.3, as amended. Applicants who are unable to provide the Secretary with proof of lawful status are ineligible for REAL ID compliant identification cards under this Act.
(Source: P.A. 99-511, eff. 1-1-17; 99-544, eff. 7-15-16; 100-201, eff. 8-18-17; 100-248, eff. 8-22-17.)

(15 ILCS 335/6) (from Ch. 124, par. 26)
Sec. 6. Change of legal name or residence address.
(a) Any person whose legal name has changed from the name on the card that he or she has been previously issued must apply for a corrected card within 30 days after the change.
(b) Whenever a person holding a card has a change of his or her residence address, he or she shall, within 10 days after the change, notify the Secretary of State of the change in writing, and he or she may then obtain a corrected card.
(Source: P.A. 93-895, eff. 1-1-05.)

(15 ILCS 335/6A) (from Ch. 124, par. 26A)
Sec. 6A. Change in Disability. Whenever the type or class of disability of any person holding an Illinois Person with a Disability Identification Card changes, such person shall within 60 days provide the Secretary of State, on forms provided by the Secretary, such documentation as the Secretary may require of that change, and shall set forth the type and class of disability thereafter applicable.
(Source: P.A. 97-1064, eff. 1-1-13.)

(15 ILCS 335/7) (from Ch. 124, par. 27)
Sec. 7. Duplicate and corrected cards.
(a) In the event an identification card is lost or destroyed, or if there is a correction of legal name or residence address, or a change in the type or class of disability of a holder of an Illinois Person with a Disability Identification Card, the person named on the card may apply for a duplicate or substitute card, or for a corrected card. Any application for a corrected card shall be accompanied by the original card being corrected.
(b) The Secretary of State, having issued an identification card in error, may, upon written notice of at least 5 days to the person, require the person to appear at a Driver Services facility to have the identification card error corrected and a new identification card issued. The failure of the person to appear is grounds for cancellation of the person's identification card under Section 13 of this Act.
(c) Notwithstanding any other provisions of this Act, the Secretary of State shall restrict the issuance of multiple duplicate identification cards and Illinois Person with a Disability Identification Cards to any individual to 3 per year and 10 for the life of individual. The Secretary may, in his or her discretion, grant exceptions to these limits if the applicant for a duplicate card can provide sufficient evidence from an official source to establish that a duplicate identification card is required. The Secretary may promulgate rules to implement the requirements of this subsection. For purposes of this Section, "official source" means any document or report created by law enforcement, State or federal government, the judiciary, and any other entity that the Secretary may identify by rule.
(Source: P.A. 99-305, eff. 1-1-16.)

(15 ILCS 335/8) (from Ch. 124, par. 28)
Sec. 8. Expiration.
(a) Except as otherwise provided in this Section:
(1) Every identification card issued hereunder,

except to persons who have reached their 15th birthday, but are not yet 21 years of age, persons who are 65 years of age or older, and persons who are issued an Illinois Person with a Disability Identification Card, shall expire 5 years from the ensuing birthday of the applicant and a renewal shall expire 5 years thereafter.

(2) Every original or renewal identification card

issued to a person who has reached his or her 15th birthday, but is not yet 21 years of age shall expire 3 months after the person's 21st birthday.

(b) Except as provided elsewhere in this Section, every original, renewal, or duplicate: (i) identification card issued prior to July 1, 2017, to a person who has reached his or her 65th birthday shall be permanent and need not be renewed; (ii) REAL ID compliant identification card issued on or after July 1, 2017, to a person who has reached his or her 65th birthday shall expire 8 years thereafter; (iii) Illinois Person with a Disability Identification Card issued prior to July 1, 2017, to a qualifying person shall expire 10 years thereafter; and (iv) REAL ID compliant Illinois Person with a Disability Identification Card issued on or after July 1, 2017, shall expire 8 years thereafter. The Secretary of State shall promulgate rules setting forth the conditions and criteria for the renewal of all Illinois Person with a Disability Identification Cards.
(c) Every identification card or Illinois Person with a Disability Identification Card issued under this Act to an applicant who is not a United States citizen or permanent resident shall be marked "Limited Term" and shall expire on whichever is the earlier date of the following:
(1) as provided under subsection (a) or (b) of this

Section;

(2) on the date the applicant's authorized stay in

the United States terminates; or

(3) if the applicant's authorized stay is

indefinite and the applicant is applying for a Limited Term REAL ID compliant identification card, one year from the date of issuance of the card.

(Source: P.A. 99-305, eff. 1-1-16; 99-511, eff. 1-1-17; 100-248, eff. 8-22-17.)

(15 ILCS 335/9) (from Ch. 124, par. 29)
Sec. 9. Renewal.
(a) Any person having a valid identification card which expires on his or her 21st birthday, or which expires 3 months after his or her 21st birthday, may not apply for renewal of his or her existing identification card. A subsequent application filed by persons under this subsection, on or after their 21st birthday, shall be considered an application for a new card under Section 5 of this Act.
(b) Any person having a valid identification card, except those under subsection (a), may apply for a one-time renewal, in a manner prescribed by the Secretary of State, within 30 days after the expiration of the identification card. A subsequent application filed by that person shall be considered an application for a new card under Section 5 of this Act. Except as otherwise provided in subsection (c) of Section 8 of this Act, any identification card renewed under this subsection shall be valid for 5 years after the expiration date of the identification card as originally issued under Section 5 of this Act. The Secretary of State, in his or her discretion, may provide that applications for the one-time renewal under this subsection (b) may be made by telephone, mail, or the Internet, subject to any eligibility criteria and other requirements that the Secretary of State deems appropriate.
(c) Notwithstanding any other provision of this Act to the contrary, a person convicted of a sex offense as defined in Section 2 of the Sex Offender Registration Act may not renew his or her Illinois Identification Card or Illinois Person with a Disability Identification Card by telephone, mail, or the Internet.
(Source: P.A. 99-305, eff. 1-1-16.)

(15 ILCS 335/10) (from Ch. 124, par. 30)
Sec. 10. Signatures. Every application for a card or for renewal or for a duplicate or corrected card shall bear an affirmation by the applicant that all information set forth is true and correct.
(Source: P.A. 79-1161.)

(15 ILCS 335/11) (from Ch. 124, par. 31)
Sec. 11. The Secretary may make a search of his records and furnish information as to whether a person has a current Standard Illinois Identification Card or an Illinois Person with a Disability Identification Card then on file, upon receipt of a written application therefor accompanied with the prescribed fee. However, the Secretary may not disclose medical information concerning an individual to any person, public agency, private agency, corporation or governmental body unless the individual has submitted a written request for the information or unless the individual has given prior written consent for the release of the information to a specific person or entity. This exception shall not apply to: (1) offices and employees of the Secretary who have a need to know the medical information in performance of their official duties, or (2) orders of a court of competent jurisdiction. When medical information is disclosed by the Secretary in accordance with the provisions of this Section, no liability shall rest with the Office of the Secretary of State as the information is released for informational purposes only.
The Secretary may release personally identifying information or highly restricted personal information only to:
(1) officers and employees of the Secretary who have

a need to know that information;

(2) other governmental agencies for use in their

official governmental functions;

(3) law enforcement agencies that need the

information for a criminal or civil investigation;

(3-5) the State Board of Elections for the purpose of

providing the signatures required by a local election authority to register a voter through an online voter registration system or as may be required by an agreement the State Board of Elections has entered into with a multi-state voter registration list maintenance system; or

(4) any entity that the Secretary has authorized, by

rule, to receive this information.

The Secretary may not disclose an individual's social security number or any associated information obtained from the Social Security Administration without the written request or consent of the individual except: (i) to officers and employees of the Secretary who have a need to know the social security number in the performance of their official duties; (ii) to law enforcement officials for a lawful civil or criminal law enforcement investigation if the head of the law enforcement agency has made a written request to the Secretary specifying the law enforcement investigation for which the social security number is being sought; (iii) under a lawful court order signed by a judge; or (iv) to the Illinois Department of Veterans' Affairs for the purpose of confirming veteran status.
(Source: P.A. 97-739, eff. 1-1-13; 97-1064, eff. 1-1-13; 98-115, eff. 7-29-13; 98-463, eff. 8-16-13; 98-1171, eff. 6-1-15.)

(15 ILCS 335/11A)
Sec. 11A. Emergency contact database.
(a) The Secretary of State shall establish a database of the emergency contacts of persons who hold identification cards. Information in the database shall be accessible only to employees of the Office of the Secretary and law enforcement officers employed by a law enforcement agency. Law enforcement officers may share information contained in the emergency contact database, including disabilities and special needs information, with other public safety workers on scene, as needed to conduct official law enforcement duties.
(b) Any person holding an identification card shall be afforded the opportunity to provide the Secretary of State, in a manner and form designated by the Secretary of State, the name, address, telephone number, and relationship to the holder of no more than 2 emergency contact persons whom the holder wishes to be contacted by a law enforcement officer if the holder is involved in a motor vehicle accident or other emergency situation and the holder is unable to communicate with the contact person or persons and may designate whether the holder has a disability or is a special needs individual. A contact person need not be the holder's next of kin.
(c) The Secretary shall adopt rules to implement this Section. At a minimum, the rules shall address all of the following:
(1) the method whereby a holder may provide the

Secretary of State with emergency contact, disability, and special needs information;

(2) the method whereby a holder may provide the

Secretary of State with a change to the emergency contact, disability, and special needs information; and

(3) any other aspect of the database or its operation

that the Secretary determines is necessary to implement this Section.

(d) If a person involved in a motor vehicle accident or other emergency situation is unable to communicate with the contact person or persons specified in the database, a law enforcement officer shall make a good faith effort to notify the contact person or persons of the situation. Neither the law enforcement officer nor the law enforcement agency that employs that law enforcement officer incurs any liability, however, if the law enforcement officer is not able to make contact with the contact person. Except for willful or wanton misconduct, neither the law enforcement officer, nor the law enforcement agency that employs the law enforcement officer, shall incur any liability relating to the reporting or use of the database during a motor vehicle accident or other emergency situation.
(e) The Secretary of State shall make a good faith effort to maintain accurate data as provided by the identification card holder and to provide that information to law enforcement as provided in subsection (a). The Secretary of State is not liable for any damages, costs, or expenses, including, without limitation, consequential damages, arising or resulting from any inaccurate or incomplete data or system unavailability. Except for willful or wanton misconduct, the Secretary of State shall not incur any liability relating to the reporting of disabilities or special needs individuals.
(f) As used in this Section:
"Disability" means an individual's physical or mental impairment that substantially limits one or more of the major life activities; a record of such impairment; or when the individual is regarded as having such impairment.
"Public safety worker" means a person employed by this State or a political subdivision thereof that provides firefighting, law enforcement, medical, or other emergency services.
"Special needs individuals" means those individuals who have or are at increased risk for a chronic physical, developmental, behavioral, or emotional condition and who also require health and related services of a type or amount beyond that required by individuals generally.
(Source: P.A. 95-898, eff. 7-1-09; 96-1168, eff. 1-1-11.)

(15 ILCS 335/12) (from Ch. 124, par. 32)
Sec. 12. Fees concerning standard Illinois Identification Cards. The fees required under this Act for standard Illinois Identification Cards must accompany any application provided for in this Act, and the Secretary shall collect such fees as follows:

a. Original card....................

$20

b. Renewal card.....................

20

c. Corrected card....................

10

d. Duplicate card....................

20

e. Certified copy with seal ............

5

f. Search ........................

2

g. Applicant 65 years of age or over ......

No Fee

h. (Blank) .......................

i. Individual living in Veterans

Home or Hospital ..................

No Fee

j. Original card under 18 years of age......

$10

k. Renewal card under 18 years of age.......

$10

l. Corrected card under 18 years of age......

$5

m. Duplicate card under 18 years of age......

$10

n. Homeless person....................

No Fee

o. Duplicate card issued to an active-duty

member of the United States Armed Forces, the

member's spouse, or dependent children

living with the member..............

No Fee

p. Duplicate temporary card..............

$5

q. First card issued to a youth

for whom the Department of Children

and Family Services is legally responsible

or a foster child upon turning the age of

16 years old until he or she reaches

the age of 21 years old..............

No Fee

r. Original card issued to a committed

person upon release on parole,

mandatory supervised release,

aftercare release, final

discharge, or pardon from the

Department of Corrections or

Department of Juvenile Justice.........

No Fee

s. Limited-term Illinois Identification

Card issued to a committed person

upon release on parole, mandatory

supervised release, aftercare

release, final discharge, or pardon

from the Department of

Corrections or Department of

Juvenile Justice..................

No Fee

All fees collected under this Act shall be paid into the Road Fund of the State treasury, except that the following amounts shall be paid into the General Revenue Fund: (i) 80% of the fee for an original, renewal, or duplicate Illinois Identification Card issued on or after January 1, 2005; and (ii) 80% of the fee for a corrected Illinois Identification Card issued on or after January 1, 2005.
An individual, who resides in a veterans home or veterans hospital operated by the State or federal government, who makes an application for an Illinois Identification Card to be issued at no fee, must submit, along with the application, an affirmation by the applicant on a form provided by the Secretary of State, that such person resides in a veterans home or veterans hospital operated by the State or federal government.
The application of a homeless individual for an Illinois Identification Card to be issued at no fee must be accompanied by an affirmation by a qualified person, as defined in Section 4C of this Act, on a form provided by the Secretary of State, that the applicant is currently homeless as defined in Section 1A of this Act.
For the application for the first Illinois Identification Card of a youth for whom the Department of Children and Family Services is legally responsible or a foster child to be issued at no fee, the youth must submit, along with the application, an affirmation by his or her court appointed attorney or an employee of the Department of Children and Family Services on a form provided by the Secretary of State, that the person is a youth for whom the Department of Children and Family Services is legally responsible or a foster child.
The fee for any duplicate identification card shall be waived for any person who presents the Secretary of State's Office with a police report showing that his or her identification card was stolen.
The fee for any duplicate identification card shall be waived for any person age 60 or older whose identification card has been lost or stolen.
As used in this Section, "active-duty member of the United States Armed Forces" means a member of the Armed Services or Reserve Forces of the United States or a member of the Illinois National Guard who is called to active duty pursuant to an executive order of the President of the United States, an act of the Congress of the United States, or an order of the Governor.
(Source: P.A. 99-607, eff. 7-22-16; 99-659, eff. 7-28-17; 99-907, eff. 7-1-17; 100-201, eff. 8-18-17.)

(15 ILCS 335/12.5)
Sec. 12.5. Errors; documents; issuance of new card; cancellation. The Secretary of State may, upon written notice of at least 5 days to the person, require the person to appear at a Driver Services facility if:
(i) the Secretary has issued an identification card

in error;

(ii) the person has become ineligible to retain the

identification card; or

(iii) the Secretary has good cause to believe that

the identification card was issued based on invalid, fictitious, or fraudulent documents.

Upon the appearance of an identification card holder at a Driver Services facility, the Secretary shall, as applicable, correct the identification card error, issue a new identification card, or verify that the identification card holder possesses valid identification documents. Refusal or neglect of the identification card holder to appear shall result in the cancellation of the identification card.
(Source: P.A. 97-229, eff. 7-28-11.)

(15 ILCS 335/12A) (from Ch. 124, par. 32A)
Sec. 12A. Fees concerning Illinois Person with a Disability Identification Cards. The fees required under this Act for Illinois Person with a Disability Identification Cards must accompany any application provided for in this Act, and the Secretary shall collect such fees as follows:

a. Original card................

No Fee

b. Renewal card.................

No Fee

c. Corrected card................

No Fee

d. Duplicate card................

No Fee

e. Certified copy with seal.........

$5

f. Search.....................

$2

g. Applicant with a disability........

No Fee

h. Authorized release of medical information to public agency, governmental body, or locally operated program performing services for a

public agency or governmental body........

No Fee

i. Authorized release of medical information to public agency, governmental body, or locally operated program performing services for a

public agency or governmental body in certified form with seal.

No Fee

j. Authorized release of a cardholder's medical information to that same

cardholder.......................

50¢ per page

k. Authorized release of a cardholder's medical information to that same

cardholder in certified form with seal.....

50¢ per

page, plus $2.00

certification.

(Source: P.A. 97-1064, eff. 1-1-13.)

(15 ILCS 335/13) (from Ch. 124, par. 33)
Sec. 13. Rejection, denial or revocations.
(a) The Secretary of State may reject or deny any application if he:
1. is not satisfied with the genuineness, regularity

or legality of any application; or

2. has not been supplied with the required

information; or

3. is not satisfied with the truth of any

information or documentation supplied by an applicant; or

4. determines that the applicant is not entitled to

the card as applied for; or

5. determines that any fraud was committed by the

applicant; or

6. determines that a signature is not valid or is a

forgery; or

7. determines that the applicant has not paid the

prescribed fee; or

8. determines that the applicant has falsely claimed

to be a person with a disability as defined in Section 4A of this Act; or

9. cannot verify the accuracy of any information or

documentation submitted by the applicant.

(b) The Secretary of State may cancel or revoke any identification card issued by him, upon determining that:
1. the holder is not legally entitled to the card; or
2. the applicant for the card made a false statement

or knowingly concealed a material fact in any application filed by him under this Act; or

3. any person has displayed or represented as his own

a card not issued to him; or

4. any holder has permitted the display or use of his

card by any other person; or

5. that the signature of the applicant was forgery or

that the signature on the card is a forgery; or

6. a card has been used for any unlawful or

fraudulent purpose; or

7. a card has been altered or defaced; or
8. any card has been duplicated for any purpose; or
9. any card was utilized to counterfeit such cards;

or

10. the holder of an Illinois Person with a

Disability Identification Card is not a person with a disability as defined in Section 4A of this Act; or

11. the holder failed to appear at a Driver Services

facility for the reissuance of a card or to present documentation for verification of identity.

(c) The Secretary of State is authorized to take possession of and shall make a demand for return of any card which has been cancelled or revoked, unlawfully or erroneously issued, or issued in violation of this Act, and every person to whom such demand is addressed, shall promptly and without delay, return such card to the Secretary pursuant to his instructions, or, he shall surrender any such card to the Secretary or any agent of the Secretary upon demand.
(d) The Secretary of State is authorized to take possession of any Illinois Identification Card or Illinois Person with a Disability Identification Card which has been cancelled or revoked, or which is blank, or which has been altered or defaced or duplicated or which is counterfeit or contains a forgery; or otherwise issued in violation of this Act and may confiscate any suspected fraudulent, fictitious, or altered documents submitted by an applicant in support of an application for an identification card.
(Source: P.A. 99-143, eff. 7-27-15.)

(15 ILCS 335/14) (from Ch. 124, par. 34)
Sec. 14. Unlawful use of identification card.
(a) It is a violation of this Section for any person:
1. To possess, display, or cause to be displayed any

cancelled or revoked identification card;

2. To display or represent as the person's own any

identification card issued to another;

3. To allow any unlawful use of an identification

card issued to the person;

4. To lend an identification card to another or

knowingly allow the use thereof by another;

5. To fail or refuse to surrender to the Secretary of

State, the Secretary's agent or any peace officer upon lawful demand, any identification card which has been revoked or cancelled;

6. To possess, use, or allow to be used any

materials, hardware, or software specifically designed for or primarily used in the manufacture, assembly, issuance, or authentication of an official Illinois Identification Card or Illinois Person with a Disability Identification Card issued by the Secretary of State; or

7. To knowingly possess, use, or allow to be used a

stolen identification card making implement.

(a-1) It is a violation of this Section for any person to possess, use, or allow to be used any materials, hardware, or software specifically designed for or primarily used in the reading of encrypted language from the bar code or magnetic strip of an official Illinois Identification Card or Illinois Person with a Disability Identification Card issued by the Secretary of State. This subsection (a-1) does not apply if a federal or State law, rule, or regulation requires that the card holder's address be recorded in specified transactions or if the encrypted information is obtained for the detection or possible prosecution of criminal offenses or fraud. If the address information is obtained under this subsection (a-1), it may be used only for the purposes authorized by this subsection (a-1).
(a-5) As used in this Section "identification card" means any document made or issued by or under the authority of the United States Government, the State of Illinois or any other State or political subdivision thereof, or any governmental or quasi-governmental organization that, when completed with information concerning the individual, is of a type intended or commonly accepted for the purpose of identifying the individual.
(b) Sentence.
1. Any person convicted of a violation of this

Section shall be guilty of a Class A misdemeanor and shall be sentenced to a minimum fine of $500 or 50 hours of community service, preferably at an alcohol abuse prevention program, if available.

2. A person convicted of a second or subsequent

violation of this Section shall be guilty of a Class 4 felony.

(c) This Section does not prohibit any lawfully authorized investigative, protective, law enforcement or other activity of any agency of the United States, State of Illinois or any other state or political subdivision thereof.
(Source: P.A. 97-1064, eff. 1-1-13.)

(15 ILCS 335/14A) (from Ch. 124, par. 34A)
Sec. 14A. Fictitious or unlawfully altered identification card.
(a) As used in this Section:
1. "A fictitious identification card" means any

issued identification card for which a computerized number and file have been created by the Secretary of State, the United States Government, any other state or political subdivision thereof, or any governmental or quasi-governmental organization that contains false information concerning the identity of the individual issued the identification card.

2. "False information" means:
(A) Any information concerning an individual's

legal name, address, sex, date of birth, or social security number that (i) falsifies all or in part the actual identity of the individual issued the identification card, (ii) in the case of information concerning an address, is information concerning a non-existent address that is used to obtain the identification card, or (iii) is any combination of items (i) and (ii) of this subparagraph (A).

(B) Any photograph that falsifies all or in part

the actual identity of the individual issued the identification card.

3. "An unlawfully altered identification card" means

any issued identification card for which a computerized number and file have been created by the Secretary of State, the United States Government, any other state or political subdivision thereof, or any governmental or quasi-governmental organization that has been physically altered or changed in such a manner that false information appears upon the identification card.

4. "A document capable of defrauding another"

includes, but is not limited to, any document by which any right, obligation, or power with reference to any person or property may be created, transferred, altered, or terminated.

5. An "identification document" or "identification

card" means any document made or issued by or under the authority of the United States Government, the State of Illinois, or any other state or political subdivision thereof, or any other governmental or quasi-governmental organization which, when completed with information concerning the individual, is of a type intended or commonly accepted for the purpose of identification of an individual.

(b) It is a violation of this Section for any person:
1. To knowingly possess, display, or cause to be

displayed any fictitious or unlawfully altered identification card;

2. To knowingly possess, display, or cause to be

displayed any fictitious or unlawfully altered identification card for the purpose of obtaining any account, credit, credit card, or debit card from a bank, financial institution, or retail mercantile establishment;

3. To knowingly possess any fictitious or unlawfully

altered identification card with the intent to commit a theft, deception, or credit or debit card fraud in violation of any law of this State or any law of any other jurisdiction;

4. To knowingly possess any fictitious or unlawfully

altered identification card with the intent to commit any other violation of any law of this State or any law of any other jurisdiction for which a sentence to a term of imprisonment in a penitentiary for one year or more is provided;

5. To knowingly possess any fictitious or unlawfully

altered identification card while in unauthorized possession of any document, instrument, or device capable of defrauding another;

6. To knowingly possess any fictitious or unlawfully

altered identification card with the intent to use the identification card to acquire any other identification document;

7. To knowingly issue or assist in the issuance of

any fictitious identification card;

8. To knowingly alter or attempt to alter any

identification card;

9. To knowingly manufacture, possess, transfer, or

provide any identification document whether real or fictitious for the purpose of obtaining a fictitious identification card;

10. To make application for the purpose of obtaining

a fictitious identification card for another person;

11. To obtain the services of another person to make

application for the purpose of obtaining a fictitious identification card.

(c) Sentence.
1. Any person convicted of a violation of paragraph

1, 10, or 11 of subsection (b) of this Section shall be guilty of a Class 4 felony. A person convicted of a second or subsequent violation shall be guilty of a Class 3 felony and shall be sentenced to a minimum fine of $500 or 50 hours of community service, preferably at an alcohol abuse prevention program, if available.

2. Any person convicted of a violation of paragraph 1

of subsection (b) of this Section who at the time of arrest had in his possession two or more fictitious or unlawfully altered identification cards shall be guilty of a Class 4 felony.

3. Any person convicted of a violation of paragraph 2

through 9 of subsection (b) of this Section shall be guilty of a Class 4 felony. A person convicted of a second or subsequent violation shall be guilty of a Class 3 felony.

(d) This Section does not prohibit any lawfully authorized investigative, protective, law enforcement or other activity of any agency of the United States, State of Illinois, or any other state or political subdivision thereof.
(Source: P.A. 96-1120, eff. 1-1-11.)

(15 ILCS 335/14B) (from Ch. 124, par. 34B)
Sec. 14B. Fraudulent identification card.
(a) (Blank).
(b) It is a violation of this Section for any person:
1. To knowingly possess, display, or cause to be

displayed any fraudulent identification card;

2. To knowingly possess, display or cause to be

displayed any fraudulent identification card for the purpose of obtaining any account, credit, credit card or debit card from a bank, financial institution or retail mercantile establishment;

3. To knowingly possess any fraudulent identification

card with the intent to commit a theft, deception or credit or debit card fraud in violation of any law of this State or any law of any other jurisdiction;

4. To knowingly possess any fraudulent identification

card with the intent to commit any other violation of any law of this State or any law of any other jurisdiction for which a sentence to a term of imprisonment in a penitentiary for one year or more is provided;

5. To knowingly possess any fraudulent identification

card while in unauthorized possession of any document, instrument or device capable of defrauding another;

6. To knowingly possess any fraudulent identification

card with the intent to use the identification card to acquire any other identification document;

7. To knowingly possess without authority any

identification card making implement;

8. To knowingly possess any stolen identification

card making implement;

9. To knowingly duplicate, manufacture, sell or

transfer any fraudulent identification card;

10. To advertise or distribute any information or

materials that promote the selling, giving, or furnishing of a fraudulent identification card.

(c) Sentence.
1. Any person convicted of a violation of paragraph 1

of subsection (b) of this Section shall be guilty of a Class 4 felony and shall be sentenced to a minimum fine of $500 or 50 hours of community service, preferably at an alcohol abuse prevention program, if available.

2. Any person convicted of a violation of any of

paragraphs 2 through 9 of subsection (b) of this Section shall be guilty of a Class 3 felony. A person convicted of a second or subsequent violation shall be guilty of a Class 2 felony.

3. Any person who violates paragraph 10 of subsection

(b) of this Section is guilty of a Class A misdemeanor.

(d) This Section does not prohibit any lawfully authorized investigative, protective, law enforcement or other activity of any agency of the United States, State of Illinois or any other state or political subdivision thereof.
(e) The Secretary of State may request the Attorney General to seek a restraining order in the circuit court against any person who violates paragraph 10 of subsection (b) of this Section by advertising fraudulent identification cards.
(Source: P.A. 93-895, eff. 1-1-05; 94-701, eff. 6-1-06.)

(15 ILCS 335/14C) (from Ch. 124, par. 34C)
Sec. 14C. Making false application or affidavit.
(a) It is a violation of this Section for any person:
1. To display or present any document for the purpose

of making application for an Illinois Identification Card or Illinois Person with a Disability Identification Card knowing that such document contains false information concerning the identity of the applicant;

2. To accept or allow to be accepted any document

displayed or presented for the purpose of making application for an Illinois Identification Card or Illinois Person with a Disability Identification Card knowing that such document contains false information concerning the identity of the applicant;

3. To knowingly make any false affidavit or swear or

affirm falsely to any matter or thing required by the terms of this Act to be sworn to or affirmed.

(b) Sentence.
1. Any person convicted of a violation of this

Section shall be guilty of a Class 4 felony.

2. A person convicted of a second or subsequent

violation of this Section shall be guilty of a Class 3 felony.

(c) This Section does not prohibit any lawfully authorized investigative, protective, law enforcement or other activity of any agency of the United States, State of Illinois or any other state or political subdivision thereof.
(d) The Secretary of State may confiscate any suspected fraudulent, fictitious, or altered documents submitted by an applicant in support of an application for an Illinois Identification Card or Illinois Person with a Disability Identification Card.
(Source: P.A. 99-642, eff. 7-28-16.)

(15 ILCS 335/14D)
Sec. 14D. Limitations on use of identification card information.
(a) When information is obtained from an identification card issued by the Secretary of State to identify or prove the age of the holder of the card, or in the course of a commercial transaction, that information may be used only for purposes of identification of the individual or for completing the commercial transaction in which the information was obtained, including all subsequent payment, processing, collection, and other related actions. Information obtained from an identification card issued by the Secretary of State may not be used for purposes unrelated to the transaction in which it was obtained, including, but not limited to, commercial solicitations. Information obtained from an identification card issued by the Secretary of State to identify or prove the age of the holder of the card, or in the course of a commercial transaction, may not be sold, leased or otherwise provided to any third party.
(b) As used in this Section, "information" on an identification card issued by the Secretary of State includes readable text on the face of the card and information encoded or encrypted into a bar code, magnetic strip, or other electronically readable device on or in the card.
(c) Any individual whose identification card information has been used in violation of this Section has a cause of action against the person who violated this Section. Upon a finding that a violation did occur, the individual whose information was used in violation of this Section is entitled to recover actual damages, but not less than liquidated damages in the amount of $250 for each violation, plus attorney's fees and the costs of bringing the action.
(d) Use of information contained on an identification card issued by the Secretary of State is not a violation of this Section if the individual whose information has been used gave express permission for that use, or if the information relating to the individual was obtained from a source other than the individual's identification card issued by the Secretary of State.
(e) This Section does not apply to any agency of the United States or to the State of Illinois or any of its political subdivisions.
(f) This Section does not apply to the transfer of information to a third party if (i) a federal or State law, rule, or regulation requires that the information be transferred to a third party after being recorded in specified transactions or (ii) the information is transferred to a third party for purposes of the detection or possible prosecution of criminal offenses or fraud. If information is transferred to a third party under this subsection (f), it may be used only for the purposes authorized by this subsection (f).
(g) This Section does not apply to the use of information obtained from an identification card which has been provided by the holder of the card in the course of a potential or completed employment, commercial, business or professional transaction for the purpose of completing written documents including, but not limited to, contracts, agreements, purchase orders, retail installment contracts, buyer's orders, purchase contracts, repair orders, applications, disclosure forms or waiver forms.
(Source: P.A. 94-892, eff. 1-1-07.)

(15 ILCS 335/15) (from Ch. 124, par. 35)
Sec. 15. Penalty. A violation of this Act is a Class C misdemeanor unless otherwise provided herein. Conviction shall not be a bar against civil actions to recover losses covered by deceptive practices with any Illinois Identification Card or Illinois Person with a Disability Identification Card.
(Source: P.A. 97-1064, eff. 1-1-13.)

(15 ILCS 335/15A) (from Ch. 124, par. 35A)
Sec. 15A. Injunctions. If any person operates in violation of any provision of this Chapter, or any rule, regulation, order or decision of the Secretary of State, or of any term, condition or limitation of any Illinois Identification Card, or Illinois Person with a Disability Identification Card, the Secretary of State, or any person injured thereby, or any interested person, may apply to the Circuit Court of the county in which such violation or some part thereof occurred, or in which that person complained of has his place of business or resides, to prevent such violation. The Court has jurisdiction to enforce obedience by injunction or other process restraining such person from further violation and enjoining upon him obedience.
(Source: P.A. 97-1064, eff. 1-1-13.)

(15 ILCS 335/16) (from Ch. 124, par. 36)
Sec. 16. Effective date. This Act takes effect on July 1, 1977.
(Source: P.A. 79-1161.)



15 ILCS 405/ - State Comptroller Act.

(15 ILCS 405/1) (from Ch. 15, par. 201)
Sec. 1. Short title. This Act shall be known and may be cited as the "State Comptroller Act".
(Source: P.A. 77-2807.)

(15 ILCS 405/2) (from Ch. 15, par. 202)
Sec. 2. Chief fiscal officer.
The comptroller shall serve as the chief fiscal control officer of the State of Illinois, shall maintain the State's central fiscal accounts, shall order all payments into and out of the funds held by the State Treasurer and, in addition to the powers and duties otherwise provided by law, shall have the powers and duties provided in this Act.
(Source: P.A. 77-2807.)

(15 ILCS 405/3) (from Ch. 15, par. 203)
Sec. 3. Oath and Bond. Before entering upon the duties of his or her office, the Comptroller shall take and subscribe to the oath or affirmation prescribed by Article XIII, Section 3 of the constitution and shall give bond payable to the People of the State of Illinois in the sum of $1,000,000 by inclusion in the blanket bond or bonds or self insurance program provided for in Sections 14.1 and 14.2 of the Official Bond Act. The bond shall be conditioned (i) on the faithful discharge of the Comptroller's duties, (ii) on the delivery of all papers, books, records, and other property appertaining to his or her office, whole, safe, and undefaced, to the successor in office, and (iii) on the Comptroller giving such additional bonds as may be legally required.
The oath or affirmation required by this Section shall be filed in the office of the Secretary of State.
(Source: P.A. 90-372, eff. 7-1-98.)

(15 ILCS 405/4) (from Ch. 15, par. 204)
Sec. 4. Failure to take oath or give bond. If any person elected to the office of comptroller, or appointed to fill a vacancy in that office, fails to give bond or to take the oath or affirmation required under Section 3 on or before the date fixed for commencement of his term, the office becomes vacant. If the comptroller, when required to give additional bond under Section 3, fails to do so within 20 days after notice of such requirement, the Governor may declare that office vacant and appoint a successor in the manner provided by law.
(Source: P.A. 80-1100.)

(15 ILCS 405/5) (from Ch. 15, par. 205)
Sec. 5. Suit on Bond.
Whenever the condition of any bond of the comptroller is broken, the Governor shall order suit to be instituted on the bond. Suit on the bond may be instituted and prosecuted to final judgment against the comptroller or his sureties, or one or more of them, jointly or severally, without first establishing the liability of the comptroller by obtaining judgment against him alone.
(Source: P.A. 77-2807.)

(15 ILCS 405/6) (from Ch. 15, par. 206)
Sec. 6. Official seal.
The comptroller shall keep an official seal, which shall be used to authenticate all writings, papers, documents and accounts required by law to be certified from his office. Copies of all records, writings, papers and documents legally in his keeping, when certified by the comptroller and authenticated by his official seal, shall be received in evidence in the same manner and with like effect as the originals. All books of account with collectors and other officers and persons with whom the comptroller is under the duty to keep accounts, and certified copies thereof and statements therefrom, authenticated by the comptroller under his official seal, shall be prima facie evidence that these accounts and statements and the amounts thereon shown as due to the State are correct.
(Source: P.A. 77-2807.)

(15 ILCS 405/6.01) (from Ch. 15, par. 206.01)
Sec. 6.01. Specification and establishment of accounting standards and principles. The Comptroller shall specify and establish the financial accounting and reporting standards and principles to be used by all State government and State agencies. The standards and principles shall be effective upon filing by the Comptroller with the Auditor General. The Comptroller shall maintain and publish the standards and principles as a public document. These standards and principles shall be known as the Generally Accepted Accounting Standards and Principles for Illinois State Government, and shall, whenever possible, be compatible with any similar nationally existing generally accepted accounting standards and principles for government.
In establishing the Generally Accepted Accounting Standards and Principles for Illinois State Government, the Comptroller shall consult with the Governor and the other members of the Executive Branch, the Chief Justice of the Supreme Court, and the leadership of the General Assembly and shall provide to these officials draft copies of any proposed standards at least 90 days prior to their adoption and shall consider any responses or suggestions that these officials may present.
(Source: P.A. 86-1415.)

(15 ILCS 405/7) (from Ch. 15, par. 207)
Sec. 7. State accounting system - State agencies defined - accounts notice of change. In accordance with generally accepted accounting principles applicable to government the comptroller shall develop and prescribe for the use of all State agencies a uniform accounting system, applying the encumbrance method of accounting and so designed as to insure compliance with all legal and constitutional requirements including those respecting the receipt and expenditure of and the accountability for public funds.
For purposes of this Act, "State agencies" or "agencies" means all departments, officers, authorities, public corporations and quasi-public corporations, commissions, boards, institutions, State colleges and universities and all other public agencies created by the State, other than units of local government and school districts. The comptroller shall keep accounts with respect to each State agency which shall accurately reflect the receiving, expending or contracting for the receipt or expenditure of money or other assets on behalf of the State and shall keep accounts of all amounts which may be paid into or out of the State treasury or held or paid out by the State Treasurer.
In developing rules and regulations to implement the uniform accounting system, and in formulating all subsequent changes to the uniform system, the comptroller shall consult with the director, chairman, or other appropriate head of each State agency. The comptroller shall publish and distribute to each State agency a draft of rules and regulations constituting a proposal for the uniform accounting system a reasonable time before any rules and regulations are adopted to prescribe the uniform accounting system. The comptroller shall receive and consider comments by State agencies and by interested citizens on the published proposal before prescribing the uniform accounting system.
No change in the uniform accounting system developed and prescribed under this Section may take effect until 30 days have elapsed from the date the comptroller has given written notice of such change to the Governor, Director of Central Management Services, State Treasurer and Auditor General.
(Source: P.A. 82-789.)

(15 ILCS 405/8) (from Ch. 15, par. 208)
Sec. 8. Uniform system of code numbers--required use.
In order to simplify methods for accounting and the issuance of warrants, the comptroller may establish a uniform system of code numbers for each appropriation and standard object and purpose therein made by the General Assembly, for each fund in the State treasury, for each fund held by the State Treasurer outside of the State treasury, and without limiting the foregoing, for each budgetary and proprietary account. The prescribed code numbers may identify the agency, division or institution, the purpose of the appropriation, the program, character of expenditure, appropriation act or other expenditure authorization, and the object of expenditure as defined in "An Act in relation to state finance", approved June 10, 1919, as now or hereafter amended. "Character of expenditure" as used in this Section means classification as capital, operating expenses, grants, loans, refunds, debt services, or other similar classification. The Comptroller may also include as part of the uniform system of code numbers, code numbers in such further detail as the comptroller finds necessary or desirable in the exercise of his powers and duties. A list showing the code numbers established pursuant to this Section shall be filed with the Secretary of State as a public record. Such list may be revised from time to time as necessary by filing a new list with the Secretary of State.
After such a list has been so filed, the code numbers set out therein shall be used on all vouchers submitted to the comptroller and on such other documents and forms as the comptroller may prescribe.
Copies of any such list filed with the Secretary of State shall be prepared by the comptroller for distribution to each State agency.
(Source: P.A. 77-2807.)

(15 ILCS 405/9) (from Ch. 15, par. 209)
Sec. 9. Warrants; vouchers; preaudit.
(a) No payment may be made from public funds held by the State Treasurer in or outside of the State treasury, except by warrant drawn by the Comptroller and presented by him to the treasurer to be countersigned except for payments made pursuant to Section 9.03 or 9.05 of this Act.
(b) No warrant for the payment of money by the State Treasurer may be drawn by the Comptroller without the presentation of itemized vouchers indicating that the obligation or expenditure is pursuant to law and authorized, and authorizing the Comptroller to order payment.
(b-1) An itemized voucher for under $5 that is presented to the Comptroller for payment shall not be paid except through electronic funds transfer. This subsection (b-1) does not apply to (i) vouchers presented by the legislative branch of State government, (ii) vouchers presented by the State Treasurer's Office for the payment of unclaimed property claims authorized under the Revised Uniform Unclaimed Property Act, or (iii) vouchers presented by the Department of Revenue for the payment of refunds of taxes administered by the Department.
(c) The Comptroller shall examine each voucher required by law to be filed with him and determine whether unencumbered appropriations or unencumbered obligational or expenditure authority other than by appropriation are legally available to incur the obligation or to make the expenditure of public funds. If he determines that unencumbered appropriations or other obligational or expenditure authority are not available from which to incur the obligation or make the expenditure, the Comptroller shall refuse to draw a warrant.
(d) The Comptroller shall examine each voucher and all other documentation required to accompany the voucher, and shall ascertain whether the voucher and documentation meet all requirements established by or pursuant to law. If the Comptroller determines that the voucher and documentation do not meet applicable requirements established by or pursuant to law, he shall refuse to draw a warrant. As used in this Section, "requirements established by or pursuant to law" includes statutory enactments and requirements established by rules and regulations adopted pursuant to this Act.
(e) Prior to drawing a warrant, the Comptroller may review the voucher, any documentation accompanying the voucher, and any other documentation related to the transaction on file with him, and determine if the transaction is in accordance with the law. If based on his review the Comptroller has reason to believe that such transaction is not in accordance with the law, he shall refuse to draw a warrant.
(f) Where the Comptroller refuses to draw a warrant pursuant to this Section, he shall maintain separate records of such transactions.
(g) State agencies shall have the principal responsibility for the preaudit of their encumbrances, expenditures, and other transactions as otherwise required by law.
(Source: P.A. 100-22, eff. 1-1-18.)

(15 ILCS 405/9.01) (from Ch. 15, par. 209.01)
Sec. 9.01. The Comptroller, with the approval of the State Treasurer, may provide by rule and regulation for the transfer of moneys held by the State Treasurer, whether in or outside the public treasury. Such transfer may be within the same fund or between funds and may be made without the use of the voucher-warrant system. However, documentation of approval of the transfer by the Comptroller, and the Treasurer shall be retained by the Comptroller. The Comptroller, under this Section, shall make a transfer only where the transaction is otherwise pursuant to law and authorized. As used in this Section, a "transfer" is limited to a transaction involving only a State agency or between State agencies exclusively.
(Source: P.A. 81-737.)

(15 ILCS 405/9.02) (from Ch. 15, par. 209.02)
Sec. 9.02. No warrant for the expenditure, disbursement, contract, administration, transfer or use of federal funds by any recipient State agency subject to the reporting requirement of Section 5.1 of the Governor's Office of Management and Budget Act shall be drawn by the Comptroller until the Comptroller receives certification from the recipient agency that such federal funds have been reported to the Bureau as required by that Section.
(Source: P.A. 94-793, eff. 5-19-06.)

(15 ILCS 405/9.03) (from Ch. 15, par. 209.03)
Sec. 9.03. Direct deposit of State payments.
(a) The Comptroller, with the approval of the State Treasurer, may provide by rule or regulation for the direct deposit of any payment lawfully payable from the State Treasury and in accordance with federal banking regulations including but not limited to payments to (i) persons paid from personal services, (ii) persons receiving benefit payments from the Comptroller under the State pension systems, (iii) individuals who receive assistance under Articles III, IV, and VI of the Illinois Public Aid Code, (iv) providers of services under the Mental Health and Developmental Disabilities Administrative Act, (v) providers of community-based mental health services, and (vi) providers of services under programs administered by the State Board of Education, in the accounts of those persons or entities maintained at a bank, savings and loan association, or credit union, where authorized by the payee. The Comptroller also may deposit public aid payments for individuals who receive assistance under Articles III, IV, VI, and X of the Illinois Public Aid Code directly into an electronic benefits transfer account in a financial institution approved by the State Treasurer as prescribed by the Illinois Department of Human Services and in accordance with the rules and regulations of that Department and the rules and regulations adopted by the Comptroller and the State Treasurer. The Comptroller, with the approval of the State Treasurer, may provide by rule for the electronic direct deposit of payments to public agencies and any other payee of the State. The electronic direct deposits may be made to the designated account in those financial institutions specified in this Section for the direct deposit of payments. Within 6 months after the effective date of this amendatory Act of 1994, the Comptroller shall establish a pilot program for the electronic direct deposit of payments to local school districts, municipalities, and units of local government. The payments may be made without the use of the voucher-warrant system, provided that documentation of approval by the Treasurer of each group of payments made by direct deposit shall be retained by the Comptroller. The form and method of the Treasurer's approval shall be established by the rules or regulations adopted by the Comptroller under this Section.
(b) Except as provided in subsection (b-5), all State payments for an employee's payroll or an employee's expense reimbursement must be made through direct deposit. It is the responsibility of the paying State agency to ensure compliance with this mandate. If a State agency pays an employee's payroll or an employee's expense reimbursement without using direct deposit, the Comptroller may charge that employee a processing fee of $2.50 per paper warrant. The processing fee may be withheld from the employee's payment or reimbursement. The amount collected from the fee shall be deposited into the Comptroller's Administrative Fund.
(b-5) If an employee wants his or her payments deposited into a secure check account, the employee must submit a direct deposit form to the paying State agency for his or her payroll or to the Comptroller for his or her expense reimbursements. Upon acceptance of the direct deposit form, the Comptroller shall disburse those funds to the secure check account. For the purposes of this Section, "secure check account" means an account established with a financial institution for the employee that allows the dispensing of the funds in the account through a third party who dispenses to the employee a paper check.
(c) All State payments to a vendor that exceed the allowable limit of paper warrants in a fiscal year, by the same agency, must be made through direct deposit. It is the responsibility of the paying State agency to ensure compliance with this mandate. If a State agency pays a vendor more times than the allowable limit in a single fiscal year without using direct deposit, the Comptroller may charge the vendor a processing fee of $2.50 per paper warrant. The processing fee may be withheld from the vendor's payment. The amount collected from the processing fee shall be deposited into the Comptroller's Administrative Fund. The Office of the Comptroller shall define "allowable limit" in the Comptroller's Statewide Accounting Management System (SAMS) manual, except that the allowable limit shall not be less than 30 paper warrants. The Office of the Comptroller shall also provide reasonable notice to all State agencies of the allowable limit of paper warrants.
(c-1) All State payments to an entity from a payroll or retirement voluntary deduction must be made through direct deposit. If an entity receives a payment from a payroll or retirement voluntary deduction without using direct deposit, the Comptroller may charge the entity a processing fee of $2.50 per paper warrant. The processing fee may be withheld from the entity's payment or billed to the entity at a later date. The amount collected from the processing fee shall be deposited into the Comptroller's Administrative Fund. The Comptroller shall provide reasonable notice to all entities impacted by this requirement. Any new entities that receive a payroll or retirement voluntary deduction must sign up for direct deposit during the application process.
(c-2) The detail information, such as names, identifiers, and amounts, associated with a State payment to an entity from a payroll or retirement voluntary deduction must be retrieved by the entity from the Comptroller's designated Internet website or an electronic alternative approved by the Comptroller. If the entity requires the Comptroller to mail the detail information, the Comptroller may charge the entity a processing fee up to $25.00 per mailing. Any processing fee will be billed to the entity at a later date. The amount collected from the processing fee shall be deposited into the Comptroller's Administrative Fund. The Comptroller shall provide reasonable notice to all entities impacted by this requirement.
(d) State employees covered by provisions in collective bargaining agreements that do not require direct deposit of paychecks are exempt from this mandate. No later than 60 days after the effective date of this amendatory Act of the 97th General Assembly, all State agencies must provide to the Office of the Comptroller a list of employees that are exempt under this subsection (d) from the direct deposit mandate. In addition, a State employee or vendor may file a hardship petition with the Office of the Comptroller requesting an exemption from the direct deposit mandate under this Section. A hardship petition shall be made available for download on the Comptroller's official Internet website.
(e) Notwithstanding any provision of law to the contrary, the direct deposit of State payments under this Section for an employee's payroll, an employee's expense reimbursement, or a State vendor's payment does not authorize the State to automatically withdraw funds from those accounts.
(f) For the purposes of this Section, "vendor" means a non-governmental entity with a taxpayer identification number issued by the Social Security Administration or Internal Revenue Service that receives payments through the Comptroller's commercial system. The term does not include State agencies.
(g) The requirements of this Section do not apply to the legislative or judicial branches of State government.
(Source: P.A. 97-348, eff. 8-12-11; 97-993, eff. 9-16-12; 98-463, eff. 8-16-13; 98-1043, eff. 8-25-14.)

(15 ILCS 405/9.03a)
Sec. 9.03a. Direct deposit earnings statements.
(a) For the purposes of this Section:
"Retirement system" means a retirement system that (i) is established under Article 2, 14, 16, or 18 of the Illinois Pension Code and (ii) processes retirement annuities through the Illinois Comptroller's Office.
"State agency" means any executive branch State agency, board, or commission that (i) has 50 or more employees and (ii) processes payrolls through the Illinois Comptroller's Office.
(b) Beginning with State fiscal year 2015 payrolls, each State agency must implement a secure website for its employees to access an electronic version of their earnings statements issued for service on or after July 1, 2014. Before implementing a secure website, each State agency must notify its employees of the website and instruct them on how to access the website. In addition, each State agency must provide its employees with an option to continue receiving a paper version of their earnings statements. If a State agency is unable to establish a secure website before July 1, 2014, it must submit documentation to the Illinois Comptroller's Office stating the reasons it is unable to comply with that requirement by that date, together with a schedule for implementing a secure website. The Comptroller may extend the time for complying with the requirements of this subsection (a) by up to 12 months. Beginning with State fiscal year 2015 payrolls, the Illinois Comptroller's Office shall discontinue printing paper versions of earnings statements for employees who use direct deposit. If an employee notifies his or her employing State agency that he or she wants to continue receiving a paper version of earnings statements or if the State agency is granted an extension under this subsection (b), then, beginning with State fiscal year 2015 payrolls, the State agency shall still be responsible for producing and distributing a paper version of earning statements for its employees. Upon request, the Illinois Comptroller's Office shall continue to print a paper version of earning statements for executive branch State agencies, boards, and commissions with less than 50 employees.
(c) Beginning with retirement annuity payments for State fiscal year 2015, each retirement system must implement a secure website for its annuitants to access an electronic version of their earnings statements issued for annuity payments payable for State fiscal year 2015 or thereafter. Before implementing a secure website, each retirement system must notify its annuitants of the website and instruct them on how to access the website. In addition, each retirement system must provide its annuitants with an option to continue receiving a paper version of their earnings statements. If a retirement system is unable to establish a secure website before July 1, 2014, it must submit documentation to the Illinois Comptroller's Office stating the reasons it is unable to comply with that requirement by that date, together with a schedule for implementing a secure website. The Comptroller may extend the time for complying with the requirements of this Section by up to 12 months. Beginning with State fiscal year 2015, the Illinois Comptroller's Office shall discontinue printing paper versions of earnings statements for annuitants using direct deposit. If an annuitant notifies his or her retirement system that he or she want to continue receiving a paper version of earnings statements or if the retirement system is granted an extension under this subsection (c), then, beginning with retirement annuity payments for State fiscal year 2015, the retirement system shall still be responsible for producing and distributing a paper version of earning statements for its annuitants.
(Source: P.A. 98-235, eff. 8-9-13.)

(15 ILCS 405/9.04) (from Ch. 15, par. 209.04)
Sec. 9.04. Benefits recoverable under Workers' Compensation Act and Workers' Occupational Diseases Act. Whenever the Comptroller has been notified by the State Employees' Retirement System of Illinois of a claim for recovery of excess benefits paid which are recoverable from benefits payable under the Workers' Compensation Act or the Workers' Occupational Diseases Act, the Comptroller shall review all vouchers presented for payment of Workers' Compensation or Occupational Disease benefits to the injured party, and shall reject and notify the submitting agency of any such voucher which is subject to the recovery claim of the State Employees' Retirement System.
Upon receiving notification of the rejection of a voucher under this Section, the State agency shall reprocess the voucher to provide for (1) payment to the State Employees' Retirement System to satisfy its recovery claim, and (2) payment of any excess to the original payee. The State agency shall then promptly resubmit the reprocessed voucher to the Comptroller.
(Source: P.A. 90-37, eff. 6-27-97.)

(15 ILCS 405/9.05)
Sec. 9.05. Electronic benefits transfer.
(a) For the purpose of this Section, "Department" means the Department of Human Services, "EBT" means the method of electronically distributing financial aid or benefits known as electronic benefits transfer, and "EBT contractor" means an electronic benefits transfer contractor that has been engaged by the Department to provide electronic benefits transfer services.
(b) There is hereby created a fund outside the State Treasury to be known as the Electronic Benefits Transfer Fund. The State Treasurer shall be ex-officio custodian of the Fund.
(c) The Department shall inform the EBT contractor of the financial assistance cases and benefit amounts authorized by the Department to be made available for each case on the basis of the Department's established benefit distribution schedule under Section 11-3.1 of the Illinois Public Aid Code. At the direction of the Department, the EBT contractor shall process individual transactions for recipients of financial assistance or benefits as authorized by the Department. Concurrently, the Department shall inform the Comptroller of the summary information relating to the individual transactions and shall issue a voucher for the total amount so authorized and present the voucher to the State Comptroller. The Comptroller shall then draw a warrant for that amount to be paid into the Electronic Benefits Transfer Fund. Upon receipt of the warrant, the State Treasurer shall pay the indicated amount into the Electronic Benefits Transfer Fund.
(d) Whenever the Department directs the State Treasurer to reimburse an electronic benefits transfer contractor under Section 11-3.1 of the Illinois Public Aid Code after the warrant for that transaction has been drawn by the State Comptroller, the State Treasurer shall transfer the amount of funds directed by the Department to the electronic benefits transfer contractor from the Electronic Benefits Transfer Fund solely for the purpose of reimbursing the contractor for financial assistance distributed to eligible individuals.
(e) The Department, the State Comptroller, and the State Treasurer shall jointly make any rules necessary to effectively administer this Section.
(Source: P.A. 88-412; 89-507, eff. 7-1-97.)

(15 ILCS 405/9.06)
Sec. 9.06. Misclassification of employees as independent contractors. The Department of Labor, the Department of Employment Security, the Department of Revenue, the Office of the State Comptroller, and the Illinois Workers' Compensation Commission shall cooperate under the Employee Classification Act by sharing information concerning any suspected misclassification by an employer or entity, as defined in the Employee Classification Act, or one or more employees as independent contractors.
(Source: P.A. 95-26, eff. 1-1-08.)

(15 ILCS 405/10) (from Ch. 15, par. 210)
Sec. 10. Warrants; procedure. The powers and duties of the Comptroller as respects warrants are set out in the Sections following this Section and preceding Section 11.
(Source: P.A. 98-756, eff. 7-16-14.)

(15 ILCS 405/10.01) (from Ch. 15, par. 210.01)
Sec. 10.01.
On ascertaining the amount due any person from the treasury or from other funds held by the treasurer, the comptroller shall draw his warrant on the treasury or on such other funds as may be appropriate for the sum due. Warrants shall be directed to the State Treasurer as an order to him to pay the sum due.
(Source: P.A. 77-2807.)

(15 ILCS 405/10.02) (from Ch. 15, par. 210.02)
Sec. 10.02.
The comptroller shall keep an accurate record of and number all warrants by him drawn.
(Source: P.A. 77-2807.)

(15 ILCS 405/10.03) (from Ch. 15, par. 210.03)
Sec. 10.03.
The comptroller shall sign, or cause to be signed with a facsimile signature, all warrants for money on the treasury of the State or on other funds held by the treasurer, and shall sign all other papers necessary and proper for the comptroller to sign.
(Source: P.A. 77-2807.)

(15 ILCS 405/10.04) (from Ch. 15, par. 210.04)
Sec. 10.04.
In all cases where warrants for money are drawn by the comptroller upon the State treasury or on other funds held by the State treasurer, the said warrants, before they are delivered to the person for whose benefit the same are drawn, shall be presented by the comptroller to the State Treasurer, to be countersigned by the treasurer.
(Source: P.A. 77-2807.)

(15 ILCS 405/10.05) (from Ch. 15, par. 210.05)
Sec. 10.05. Deductions from warrants; statement of reason for deduction. Whenever any person shall be entitled to a warrant or other payment from the treasury or other funds held by the State Treasurer, on any account, against whom there shall be any then due and payable account or claim in favor of the State, the United States upon certification by the Secretary of the Treasury of the United States, or his or her delegate, pursuant to a reciprocal offset agreement under subsection (i-1) of Section 10 of the Illinois State Collection Act of 1986, or a unit of local government, a school district, a public institution of higher education, as defined in Section 1 of the Board of Higher Education Act, or the clerk of a circuit court, upon certification by that entity, the Comptroller, upon notification thereof, shall ascertain the amount due and payable to the State, the United States, the unit of local government, the school district, the public institution of higher education, or the clerk of the circuit court, as aforesaid, and draw a warrant on the treasury or on other funds held by the State Treasurer, stating the amount for which the party was entitled to a warrant or other payment, the amount deducted therefrom, and on what account, and directing the payment of the balance; which warrant or payment as so drawn shall be entered on the books of the Treasurer, and such balance only shall be paid. The Comptroller may deduct any one or more of the following: (i) the entire amount due and payable to the State or a portion of the amount due and payable to the State in accordance with the request of the notifying agency; (ii) the entire amount due and payable to the United States or a portion of the amount due and payable to the United States in accordance with a reciprocal offset agreement under subsection (i-1) of Section 10 of the Illinois State Collection Act of 1986; or (iii) the entire amount due and payable to the unit of local government, school district, public institution of higher education, or clerk of the circuit court, or a portion of the amount due and payable to that entity, in accordance with an intergovernmental agreement authorized under this Section and Section 10.05d. No request from a notifying agency, the Secretary of the Treasury of the United States, a unit of local government, a school district, a public institution of higher education, or the clerk of a circuit court for an amount to be deducted under this Section from a wage or salary payment, or from a contractual payment to an individual for personal services, shall exceed 25% of the net amount of such payment. "Net amount" means that part of the earnings of an individual remaining after deduction of any amounts required by law to be withheld. For purposes of this provision, wage, salary or other payments for personal services shall not include final compensation payments for the value of accrued vacation, overtime or sick leave. Whenever the Comptroller draws a warrant or makes a payment involving a deduction ordered under this Section, the Comptroller shall notify the payee and the State agency that submitted the voucher of the reason for the deduction and he or she shall retain a record of such statement in his or her records. As used in this Section, an "account or claim in favor of the State" includes all amounts owing to "State agencies" as defined in Section 7 of this Act. However, the Comptroller shall not be required to accept accounts or claims owing to funds not held by the State Treasurer, where such accounts or claims do not exceed $50, nor shall the Comptroller deduct from funds held by the State Treasurer under the Senior Citizens and Persons with Disabilities Property Tax Relief Act or for payments to institutions from the Illinois Prepaid Tuition Trust Fund (unless the Trust Fund moneys are used for child support). The Comptroller shall not deduct from payments to be disbursed from the Child Support Enforcement Trust Fund as provided for under Section 12-10.2 of the Illinois Public Aid Code, except for payments representing interest on child support obligations under Section 10-16.5 of that Code. The Comptroller and the Department of Revenue shall enter into an interagency agreement to establish responsibilities, duties, and procedures relating to deductions from lottery prizes awarded under Section 20.1 of the Illinois Lottery Law. The Comptroller may enter into an intergovernmental agreement with the Department of Revenue and the Secretary of the Treasury of the United States, or his or her delegate, to establish responsibilities, duties, and procedures relating to reciprocal offset of delinquent State and federal obligations pursuant to subsection (i-1) of Section 10 of the Illinois State Collection Act of 1986. The Comptroller may enter into intergovernmental agreements with any unit of local government, school district, public institution of higher education, or clerk of a circuit court to establish responsibilities, duties, and procedures to provide for the offset, by the Comptroller, of obligations owed to those entities.
For the purposes of this Section, "clerk of a circuit court" means the clerk of a circuit court in any county in the State.
(Source: P.A. 98-463, eff. 8-16-13; 99-143, eff. 7-27-15.)

(15 ILCS 405/10.05a) (from Ch. 15, par. 210.05a)
Sec. 10.05a. Deductions from Warrants and Payments for Satisfaction of Past Due Child Support. At the direction of the Department of Healthcare and Family Services, the Comptroller shall deduct from a warrant or other payment described in Section 10.05 of this Act, in accordance with the procedures provided therein, and pay over to the Department or the State Disbursement Unit established under Section 10-26 of the Illinois Public Aid Code, at the direction of the Department, that amount certified as necessary to satisfy, in whole or in part, past due support owed by a person on account of support action being taken by the Department under Article X of the Illinois Public Aid Code, whether or not such support is owed to the State. Such deduction shall have priority over any garnishment except that for payment of state or federal taxes. In the case of joint payees, the Comptroller shall deduct and pay over to the Department or the State Disbursement Unit, as directed by the Department, the entire amount certified. The Comptroller shall provide the Department with the address to which the warrant or other payment was to be mailed and the social security number of each person from whom a deduction is made pursuant to this Section.
(Source: P.A. 95-331, eff. 8-21-07.)

(15 ILCS 405/10.05b) (from Ch. 15, par. 210.05b)
Sec. 10.05b. Deduction from Warrants and Payments for Satisfaction of Delinquent Student Loan and Financial Aid Obligations. At the direction of the Illinois Student Assistance Commission, the Comptroller shall deduct from a warrant or other payment described in Section 10.05 of this Act, in accordance with the procedures provided therein, and pay over to the Illinois Student Assistance Commission that amount certified as necessary to satisfy, in whole or in part: (a) delinquent or defaulted amounts due and owing from a borrower, whether or not due and owing to the State, on any loan guaranteed by that Commission under the Higher Education Student Assistance Act or on any "eligible loan" as that term is defined under the Education Loan Purchase Program Law; and (b) any amounts recoverable under Section 120 of the Higher Education Student Assistance Act, whether or not any amounts so recoverable are due and owing to the State, in a civil action from a person who received a scholarship, grant, monetary award, or guaranteed loan. The Comptroller shall provide the Commission with the address to which the warrant or other payment was to be mailed and the social security number of each person from whom a deduction is made pursuant to this Section.
(Source: P.A. 87-997.)

(15 ILCS 405/10.05c)
Sec. 10.05c. Deduction from warrants and payments for satisfaction of delinquent federal obligations. Pursuant to the procedures established under a reciprocal offset agreement entered into under Section 10.05 and subsection (i-1) of Section 10 of the Illinois State Collection Act of 1986, the Comptroller shall deduct from a warrant or other payment described in Section 10.05, in accordance with the procedures provided therein, and pay over to the Secretary of the Treasury of the United States, or his or her delegate, that amount certified as necessary to satisfy, in whole or in part a delinquent federal obligation. The Comptroller shall provide the Secretary of the Treasury of the United States, or his or her delegate, with the address to which the warrant or other payment was to be mailed and the social security number of each person from whom a deduction is made pursuant to this Section.
(Source: P.A. 97-269, eff. 12-16-11 (see Section 15 of P.A. 97-632 for the effective date of changes made by P.A. 97-269).)

(15 ILCS 405/10.05d)
Sec. 10.05d. Deductions for delinquent obligations owed to units of local government, school districts, public institutions of higher education, and clerks of the circuit courts. Pursuant to Section 10.05 and this Section, the Comptroller may enter into intergovernmental agreements with a unit of local government, a school district, a public institution of higher education, or the clerk of a circuit court, in order to provide for (i) the use of the Comptroller's offset system to collect delinquent obligations owed to that entity and (ii) the payment to the Comptroller of a processing charge of up to $15 per transaction for offsets processed without the assistance of a third-party vendor and a processing charge of up to $20 per transaction for offsets processed with the assistance of a third-party vendor. A third-party vendor may be selected by the Comptroller, pursuant to lawful procurement practices, in order to provide enhanced identification services to the State. The Comptroller shall deduct, from a warrant or other payment described in Section 10.05, in accordance with the procedures provided therein, its processing charge and the amount certified as necessary to satisfy, in whole or in part, the delinquent obligation owed to the unit of local government, school district, public institution of higher education, or clerk of the circuit court, as applicable. The Comptroller shall provide the unit of local government, school district, public institution of higher education, or clerk of the circuit court, as applicable, with the address to which the warrant or other payment was to be mailed and any other information pertaining to each person from whom a deduction is made pursuant to this Section. All deductions ordered under this Section and processing charges imposed under this Section shall be deposited into the Comptroller Debt Recovery Trust Fund, a special fund that the Comptroller shall use for the collection of deductions and processing charges, as provided by law, and the payment of deductions and administrative expenses, as provided by law.
Upon processing a deduction, the Comptroller shall give written notice to the person subject to the offset. The notice shall inform the person that he or she may make a written protest to the Comptroller within 60 days after the Comptroller has given notice. The protest shall include the reason for contesting the deduction and any other information that will enable the Comptroller to determine the amount due and payable. The intergovernmental agreement entered into under Section 10.05 and this Section shall establish procedures through which the Comptroller shall determine the validity of the protest and shall make a final disposition concerning the deduction. If the person subject to the offset has not made a written protest within 60 days after the Comptroller has given notice or if a final disposition is made concerning the deduction, the Comptroller shall pay the deduction to the unit of local government, school district, public institution of higher education, or clerk of the circuit court, as applicable, from the Comptroller Debt Recovery Trust Fund.
For the purposes of this Section, "clerk of a circuit court" means a clerk of the circuit court in any county in the State.
For purposes of this Section, "third-party vendor" means the vendor selected by the Comptroller to provide enhanced identification services to the State.
(Source: P.A. 97-632, eff. 12-16-11; 97-970, eff. 8-16-12; 98-272, eff. 8-9-13.)

(15 ILCS 405/10.06) (from Ch. 15, par. 210.06)
Sec. 10.06.
No sale, transfer or assignment of any claim or demand against the state, or right to a warrant on the treasurer, shall prevent or affect the right of the comptroller to make the deduction and off-set provided in the foregoing section.
(Source: P.A. 77-2807.)

(15 ILCS 405/10.07) (from Ch. 15, par. 210.07)
Sec. 10.07. Warrants not presented to the State Treasurer within 12 months of the date of issuance shall be void, and the State Treasurer shall not pay any warrant presented to him or her after 12 months. Each warrant shall clearly bear a warning that it is void after 12 months from the date of issuance. Warrants outstanding after 12 months after issuance by the comptroller shall be cancelled by the comptroller and the State Treasurer. Each warrant shall show on its face the date of its issuance.
(Source: P.A. 89-285, eff. 1-1-96.)

(15 ILCS 405/10.08) (from Ch. 15, par. 210.08)
Sec. 10.08. Warrants undeliverable to the payee. If any warrant is undeliverable to the payee, it shall be returned to the comptroller, who shall if he determines that the warrant is undeliverable mark the face of the warrant "Cancelled for Redeposit", cancel the warrant and transmit notice to the vouchering agency of such cancellation.
Upon receiving a warrant returned for redeposit, the comptroller may redeposit it with the State Treasurer. Warrants mailed by the comptroller to the payee (or the payee's designated addressee) may be considered undeliverable if returned by the United States Postal Service after attempted delivery or may be remailed once by the comptroller within 30 days of the date of return to a corrected address supplied by the issuing agency except that warrants paying grants to individuals under The Illinois Public Aid Code shall not be remailed. Warrants returned uncashed to the comptroller by any State agency, or by any person other than the payee, may, after inquiry as to its deliverability if the warrant is not void, be treated as an undeliverable warrant under this Section. Warrants returned to the comptroller which he determines to be deliverable or redeliverable shall be mailed by him to the payee or other designated addressee if a reasonable time remains before the warrant shall become void.
(Source: P.A. 90-37, eff. 6-27-97.)

(15 ILCS 405/10.09) (from Ch. 15, par. 210.09)
Sec. 10.09. Any warrant which comes into the possession of a State agency after delivery to the payee or after an attempt to deliver the warrant to the payee shall be promptly returned by the agency to the comptroller, and shall not be redelivered to the payee by any such agency. Upon the receipt of each returned warrant, the comptroller shall treat such warrant as provided in Section 10.08.
(Source: P.A. 80-1100.)

(15 ILCS 405/10.10) (from Ch. 15, par. 210.10)
Sec. 10.10. (a) If any Comptroller's warrant is lost, mislaid or destroyed, or becomes void after issuance, so that it cannot be presented for payment by the person entitled thereto, the Comptroller, at any time before that warrant is paid by the State Treasurer, but within 5 years of the date of issuance, may issue a replacement warrant to the person entitled thereto. If the original warrant was not cancelled or did not become void, the Comptroller, before issuing the replacement warrant, shall issue a stop payment order on the State Treasurer and receive a confirmation of the stop payment order on the original warrant from the State Treasurer.
(b) Only the person entitled to the original warrant, or his heirs or legal representatives, or a third party to whom it was properly negotiated or the heirs or legal representatives of such party, may request a replacement warrant. In the case of a warrant issued to a payee who dies before the warrant is paid by the State Treasurer and whose estate has been probated pursuant to law, the Comptroller, upon receipt of a certified copy of a judicial order establishing the person or entity entitled to payment, may issue a replacement warrant to such person or entity.
(c) Within 12 months from the date of issuance of the original warrant, if the original warrant has not been canceled for redeposit, the Comptroller may issue a replacement warrant on the original voucher drawing upon the same fund and charging the same appropriation or other expenditure authorization as the original warrant.
(d) Within 12 months from the date of issuance of the original warrant, if the original warrant has been canceled for redeposit, and if the issuance of the replacement warrant would not over-obligate the appropriation or other expenditure authority against which it is drawn, the Comptroller may issue the replacement warrant. If the original warrant was issued against an appropriation or other expenditure authority which has lapsed, the replacement warrant shall be drawn on the Warrant Escheat Fund. If the appropriation or other obligational authority against which the replacement warrant is drawn has not lapsed, the Comptroller shall notify the originating agency of the request for a replacement warrant and shall receive a replacement voucher from that agency before drawing the replacement warrant, which shall be drawn on the same fund and charged to the same appropriation or other expenditure authority as the original warrant.
(e) Within 12 months from the date of issuance of the original warrant, if the original warrant has been canceled for redeposit, the Comptroller may not issue a replacement warrant where such issuance would over-obligate the appropriation or other expenditure authority against which the original warrant was drawn. Whenever the Comptroller is presented with a request for a replacement warrant which may not be issued under the limitation of this subsection, if the appropriation or other expenditure authority against which the original warrant was drawn has not lapsed, the Comptroller shall immediately inform the originating agency of the request and that the request may not be honored because of the resulting over-obligation, and shall request the agency to determine whether or not that agency will take some corrective action before the applicable expenditure authorization lapses. The originating agency shall respond to the Comptroller's inquiry within 5 business days.
(f) After 12 months from the date of issuance of the original warrant, if the original warrant has not been cancelled for redeposit, the Comptroller shall issue the replacement warrant on the Warrant Escheat Fund.
(f-5) After 5 years from the date of issuance of the original warrant but no later than 10 years after that date, the Comptroller may issue a replacement warrant on the Warrant Escheat Fund to a person or entity entitled thereto, as those persons and entities are described in subsection (b) of this Section, if the following requirements are met:
(1) the person or entity verifies that the person or

entity is entitled to the original warrant;

(2) in the case of a warrant that is not presented by

the requestor, the paying agency certifies that the original payee is still entitled to the payment; and

(3) the Comptroller's records are available and

confirm that the warrant was not replaced.

(g) Except as provided in this Section, requests for replacement warrants for more than $500 shall show entitlement to such warrant by including an affidavit, in writing, sworn before a person authorized to administer oaths and affirmations, stating the loss or destruction of the warrant, or the fact that the warrant is void. However, when the written request for a replacement warrant submitted by the person to whom the original warrant was issued is accompanied by the original warrant, no affidavit is required. Requests for replacement warrants for $500 or less shall show entitlement to such warrant by submitting a written statement of the loss or destruction of the warrant, or the fact that the warrant is void on an application form prescribed by the Comptroller. If the person requesting the replacement is in possession of the original warrant, or any part thereof, the original warrant or the part thereof must accompany the request for replacement. The Comptroller shall then draw such replacement warrant, and the treasurer shall pay the replacement warrant. If at the time of a loss or destruction a warrant was negotiated to a third party, however (which fact shall be ascertained by the oath of the party making the application, or otherwise), before the replacement warrant is drawn by the Comptroller, the person requesting the replacement warrant must give the Comptroller a bond or bonds with sufficient sureties, to be approved by the Comptroller, when required by regulation of the Comptroller, payable to the People of the State of Illinois, for the refunding of the amount, together with all costs and charges, should the State afterwards be compelled to pay the original warrant.
(Source: P.A. 98-411, eff. 8-16-13; 98-756, eff. 7-16-14.)

(15 ILCS 405/10.11) (from Ch. 15, par. 210.11)
Sec. 10.11.
The comptroller shall credit the treasurer's account with the amount of canceled warrants returned to him by the treasurer at appropriate intervals but at least once each month. The comptroller shall give the treasurer a receipt for such returned warrants, and shall keep a record of the date of their cancellation.
(Source: P.A. 77-2807.)

(15 ILCS 405/10.12) (from Ch. 15, par. 210.12)
Sec. 10.12. Record of receipts for moneys issued by treasurer; charge of account. The comptroller shall record his or her approval of all receipts for moneys issued by the treasurer, and charge the treasurer with the amount thereof.
(Source: P.A. 90-37, eff. 6-27-97.)

(15 ILCS 405/10.13)
Sec. 10.13. (Repealed).
(Source: P.A. 87-1112. Repealed by P.A. 98-411, eff. 8-16-13.)

(15 ILCS 405/10.14) (from Ch. 15, par. 210.14)
Sec. 10.14. If a warrant drawn upon the State Treasury or any other fund held by the treasurer is returned uncashed or redeposited by the comptroller or if a warrant has been cashed but the amount for which it was drawn, or any portion thereof, is returned to the State treasury or to a separate fund held by the State Treasurer by reason of an erroneous payment or an overpayment, and the appropriation to which the warrant was charged has not lapsed, the amount so returned shall be credited to such appropriation and shall be available for expenditure, but if the appropriation to which the warrant was charged has lapsed or if the warrant was not charged to an appropriation, the amount so returned shall be credited to the fund on which the warrant was drawn and credited to the expenditure authorization to which the warrant was charged and shall be available for expenditure unless such credit or availability is otherwise prohibited by law.
When a warrant becomes void and is cancelled under Section 10.07, any money which has been set aside by the comptroller and the State Treasurer for the payment of such warrant shall escheat to the State of Illinois, and shall be paid into the Warrant Escheat Fund. Upon proper proof that any or all of the monies represented by the void warrant constituted an overpayment to which the payee was not entitled, a State agency may have those monies credited to the appropriation to which the void warrant was charged and the monies shall be available for expenditure, but if that appropriation has lapsed or if the warrant was not charged to an appropriation the monies shall be credited to the fund on which the warrant was drawn and credited to the expenditure authorization to which the warrant was charged and shall be available for expenditure unless such credit or availability is otherwise prohibited by law.
(Source: P.A. 80-1100.)

(15 ILCS 405/10.15) (from Ch. 15, par. 210.15)
Sec. 10.15.
The comptroller, with the approval of the State Treasurer, shall by regulation establish a maximum funding level for the Warrant Escheat Fund which may not be less than $5,000. At least each 3 months, the State Treasurer and comptroller shall transfer to the General Revenue Fund in the State treasury any amount in the Warrant Escheat Fund in excess of the maximum funding level established pursuant to this Section.
(Source: P.A. 77-2807.)

(15 ILCS 405/10.16) (from Ch. 15, par. 210.16)
Sec. 10.16. If the comptroller refuses to draw and issue a replacement warrant under Section 10.10, persons who are entitled under Section 10.10 to request a replacement warrant may file an action in the Court of Claims for the payment of the sum indicated due on the warrant. For the purpose of the limitations prescribed in Section 22 of "An Act to create the Court of Claims, to prescribe its powers and duties, and to repeal an Act herein named", filed July 17, 1945, as now or hereafter amended, the actions created in this Section shall accrue from the date of the Comptroller's refusal.
(Source: P.A. 86-458.)

(15 ILCS 405/10.17) (from Ch. 15, par. 210.17)
Sec. 10.17. Refusal to draw warrant. Whenever the comptroller shall refuse to draw a warrant pursuant to any voucher, the comptroller shall notify the submitting agency of the reason for the refusal and shall retain a record of the disapproved voucher. If the agency receiving the statement is not the originating agency, it shall transmit such information within 3 days to the originating agency.
(Source: P.A. 90-37, eff. 6-27-97.)

(15 ILCS 405/11) (from Ch. 15, par. 211)
Sec. 11. (Repealed).
(Source: P.A. 85-1132. Repealed by P.A. 90-572, eff. date - See Sec. 99-5.)

(15 ILCS 405/12) (from Ch. 15, par. 212)
Sec. 12. Payroll officer-Payroll voucher forms-Payroll distribution schedule forms.
The comptroller shall be the State payroll officer, shall maintain the official payroll for all State agencies and shall supervise the issuance of all payroll warrants. The comptroller shall design and approve payroll voucher forms and payroll distribution schedule forms, and any person presenting a payroll voucher or payroll distribution schedule to the comptroller shall use an approved form.
(Source: P.A. 77-2807.)

(15 ILCS 405/13) (from Ch. 15, par. 213)
Sec. 13. Payment of salaries of State employees - Schedule. The comptroller shall prepare a schedule showing the dates on which all employees of the State shall be paid. All employees shall be paid at least semi-monthly, except that employees of the University of Illinois, Chicago State University, Eastern Illinois University, Governors State University, Illinois State University, Northeastern Illinois University, Northern Illinois University, Western Illinois University, and Southern Illinois University who are not subject to the State Universities Civil Service System shall be paid at least once each month. No payment shall be made before the completion of the period for which the compensation is being paid, except that employees leaving the service of the State may be paid at the termination of their period of employment.
Such schedule shall be prepared showing such dates of payment so as to provide as far as is practical, an even flow of work for issuance of warrants in payment of personal services.
In making payments for a fractional part of a pay period, that part of the regular compensation for the period shall be paid represented by a fraction, the numerator being the number of days worked and the denominator being the number of work days in the period. However, in making payments for a fractional part of a pay period for positions subject to the jurisdiction of the Department of Central Management Services, that part of the regular compensation shall be paid by deducting an amount determined by multiplying the number of work days without pay by the applicable daily rate as defined within the Department of Central Management Services Pay Plan.
In employments of a teaching or professional nature in connection with the educational, charitable, penal or reformatory institutions, where the compensation of an employee is based upon an annual salary, a teaching or professional year may be substituted for a calendar year in determining the pay schedule.
(Source: P.A. 89-4, eff. 1-1-96.)

(15 ILCS 405/13.1) (from Ch. 15, par. 213.1)
Sec. 13.1. Compliance with State Employment Records Act. The Comptroller, for the purpose of facilitating an accurate compilation of the entire State work force as defined and required by the State Employment Records Act, shall report, on a fiscal year basis, the total number of payroll warrants drawn for the payment of salaries for State employees, including contractual payroll system CO-2 vouchers (or their administrative equivalent) or any other information necessary to comply with that Act. The State Employment Records (SER) report shall be maintained and kept on file as public information within the Office of the Comptroller.
The total number of payroll warrants drawn by the Board of Trustees of the University of Illinois, the Board of Trustees of Southern Illinois University, the Board of Governors of State Colleges and Universities, the Board of Regents and all educational institutions governed by those boards to be paid from funds retained in their own treasuries shall be filed with the Office of the Secretary of State by the respective boards and educational institutions in the same manner.
Multiple payroll warrants issued to the same person shall be noted with multiple warrants counted and reported as one payroll warrant count for the purposes of the State Employment Records Act. The total State remuneration to persons paid by multiple payroll warrants or, if applicable, contractual payroll system CO-2 vouchers, or both, shall be reported separately by agency.
(Source: P.A. 87-1211.)

(15 ILCS 405/14) (from Ch. 15, par. 214)
Sec. 14. Forms of documents. The Comptroller may prescribe and require State agencies to use forms for all documents required by law in the performance of his duties or which he may reasonably require therefor. The Comptroller may prescribe by rule the general nature of information to be contained in contracts required to be filed with him under Sections 11 and 15 of this Act. Any such rule shall be adopted, amended or repealed as provided by the Illinois Administrative Procedure Act.
The Comptroller may, when he deems it advisable for the promotion of efficiency in State government, accept magnetic tape vouchers, electronically submitted vouchers, and computer output microfiche vouchers. The Comptroller shall process such vouchers as provided in Section 9. These vouchers shall be subject to conditions and requirements established by the Comptroller.
Computer output microfiche vouchers shall be deemed original records under the Comptroller's Records Act.
(Source: P.A. 91-357, eff. 7-29-99.)

(15 ILCS 405/14.01)
Sec. 14.01. Digital signatures.
(a) In any communication between a State agency and the Comptroller in which a signature is required or used, any party to the communication may affix a signature by use of a digital signature that complies with the requirements of this Section. The use of a digital signature shall have the same force and effect as the use of a manual signature if and only if it embodies all of the following attributes:
(1) It is unique to the person using it.
(2) It is capable of verification.
(3) It is under the sole control of the person using

it.

(4) It is linked to data in such a manner that if the

data are changed, the digital signature is invalidated.

(5) It conforms to regulations adopted by the

Comptroller.

(b) The use or acceptance of a digital signature shall be at the option of the parties. Nothing in this Section shall require a State agency to use or permit the use of a digital signature.
(c) "Digital signature" has the meaning ascribed to that term in the Electronic Commerce Security Act.
(Source: P.A. 90-37, eff. 6-27-97; 90-759, eff. 7-1-99.)

(15 ILCS 405/15) (from Ch. 15, par. 215)
Sec. 15. (Repealed).
(Source: P.A. 85-1132. Repealed by P.A. 90-572, eff. date - See Sec. 99-5.)

(15 ILCS 405/16) (from Ch. 15, par. 216)
Sec. 16. Reports from State agencies. The comptroller shall prescribe the form and require the filing of quarterly fiscal reports by each State agency. Within 30 days after the end of each quarter, or at such earlier time as the comptroller by rule requires, each State agency shall file with the comptroller the report of its receipts and collections during the preceding quarter, including receipts and collections of taxes and fees, funds and fund authorizations from sources other than appropriation by the General Assembly, gifts, grants and donations, and income from revenue producing activities or property of or under the control of the agency. The report shall specify the nature, source and fair market value of any assets received, any increase or decrease in its security holdings (other than those held by the State Treasurer), and such other related information as the comptroller, by rule, requires. The report shall, consistent with the uniform State accounting system, account for all encumbrances, transfers, and releases of encumbrances upon assets held by the State agency, except any assets held in trust for another State agency or person, and any additional accounting as may be determined by the comptroller to be necessary for his maintenance of accurate encumbrance accounts for State agencies. The report shall include a separate accounting for each revenue bond issue administered by the particular agency, and shall indicate any changes in authorized or outstanding indebtedness of the agency or of the State through the agency. This Section does not require the duplication of reports concerning security holdings and investment income of the State Treasurer which are issued by the Treasurer pursuant to law.
In addition to the quarterly reports required by this Section, each agency shall on an annual basis file a report giving that agency's best estimate of the cost of each tax expenditure related to each of the revenue sources administered by the agency. This annual report shall include the agency's best estimate of the cost of each tax expenditure including: (a) a citation of the legal authority for the tax expenditure, the year it was enacted, the fiscal year in which it first took effect, and any subsequent amendments; (b) to the extent that it can be determined, the total cost of the tax expenditure for the preceding fiscal year together with an estimate of the projected cost for the next succeeding fiscal year along with a description of the methodology used to determine or estimate the cost of the tax expenditure; and (c) an assessment of the impact of the tax expenditure on the incidence of the tax in terms of the relative shares of revenue received under the provisions of the tax expenditure and the revenue that would have been received had the tax expenditure not been in effect. For purposes of this Act, the term "tax expenditure" means any tax incentive authorized by law that by exemption, exclusion, deduction, allowance, credit, preferential tax rate, abatement, or other device reduces the amount of tax revenues that would otherwise accrue to the State.
(Source: P.A. 87-847.)

(15 ILCS 405/16.1) (from Ch. 15, par. 216.1)
Sec. 16.1. All reports filed by local governmental units with the Comptroller together with any accompanying comment or explanation immediately becomes part of his or her public records and shall be open to public inspection. The Comptroller shall establish and maintain an online repository designated as "The Warehouse" that makes available to the public any and all reports required by law to be filed with the Office of the Comptroller by local governmental units. The Comptroller shall make the information contained in such reports available to State agencies and units of local government upon request.
(Source: P.A. 99-393, eff. 1-1-16.)

(15 ILCS 405/16.2)
Sec. 16.2. Agency fees; report to General Assembly.
(a) A State agency that imposes fees shall file the Agency Fee Imposition Report Form established under Section 3-8.5 of the Illinois State Auditing Act with the Comptroller at the time the Comptroller specifies by rule.
(b) The Comptroller shall submit to the General Assembly by September 1 of each year beginning in 1995 a report detailing by agency the information required under the Agency Fee Imposition Report Form.
(Source: P.A. 88-660, eff. 9-16-94.)

(15 ILCS 405/17) (from Ch. 15, par. 217)
Sec. 17. Inventory control records. The comptroller shall maintain current inventory records of property held by or on behalf of the State or any State agency, which may be copies of the official inventory control records maintained by State agencies or summaries thereof. The Office of the Comptroller shall define reporting requirements and thresholds to be used by State agencies in the Comptroller's Statewide Accounting Management System (SAMS) manual. The Department of Central Management Services and each other State agency so holding such property shall report to the comptroller, on forms prescribed by the comptroller, all property acquired or disposed of by that agency, in such detail and at such times as the comptroller requires, by rule, to maintain accurate, current inventory records. The Department of Central Management Services shall transmit to the comptroller a certified copy of all reports it may issue concerning State property, including its annual report.
(Source: P.A. 98-904, eff. 8-15-14.)

(15 ILCS 405/18) (from Ch. 15, par. 218)
Sec. 18. Records of bonded indebtedness.
The comptroller shall maintain current records indicating the outstanding bonded indebtedness of the State and of all State agencies, setting out the State agency incurring the indebtedness, whether general obligation or revenue bonds, the amount of the outstanding indebtedness, maturity schedules, interest rates and such other information as may be required for professional, accurate and current accounting. The treasurer of the State of Illinois shall report to the comptroller each month changes in such outstanding general obligation bonded indebtedness. The comptroller shall maintain similar current records on the amount of authorized indebtedness on which debt has not been incurred.
(Source: P.A. 77-2807.)

(15 ILCS 405/19) (from Ch. 15, par. 219)
Sec. 19. Financial records - monthly reports - forms.
(a) The Comptroller shall maintain complete, accurate and current financial records relating to State funds and to other public funds and assets available to, encumbered or expended by each State agency, including trust funds or other moneys not subject to appropriation, setting out all revenues, charges against all funds, fund and appropriation balances, interfund transfers, warrants outstanding and assets and encumbrances, in a manner consistent with the uniform State accounting system prescribed by the Comptroller. Such records shall be public records open to public inspection.
(b) The Governor, Treasurer, Director of the Governor's Office of Management and Budget, Director of Central Management Services, Auditor General, Speaker and Minority Leader of the House of Representatives, and President and Minority Leader of the Senate shall have access to all records and reports received by the Comptroller from State agencies and to all data and accounts maintained by the Comptroller except as otherwise specifically provided by law. All other State executive officers and heads of State agencies shall have access to reports and accounts relating to their agency or office.
(c) The Comptroller shall make a report giving notice within 10 days of the establishment of each fund or account consisting of funds not subject to appropriation by the General Assembly.
Each month the Comptroller shall prepare a report summarizing by State agency and appropriation the above information in such form as will most clearly and accurately set out the current fiscal condition of the State.
In addition, each month the Comptroller shall prepare a report by detail object account in such form as will most clearly present the status of such accounts.
(d) The Comptroller shall prescribe forms for the periodic reporting of financial accounts, transactions and other matters by State agencies, compatible with the reports required of the Comptroller under this Section.
(e) The reports required of the Comptroller under subsection (c) of this Section shall be posted on the website of the Office of the Comptroller.
(Source: P.A. 98-240, eff. 8-9-13.)

(15 ILCS 405/19.5)
Sec. 19.5. Comprehensive Annual Financial Report (CAFR); procedures and reporting.
(a) On or before October 31, 2012, and on or before each October 31 thereafter, State agencies shall report to the Comptroller all financial information deemed necessary by the Comptroller to compile and publish a comprehensive annual financial report using generally accepted accounting principles for the fiscal year ending June 30 of that year. The Comptroller may require certain State agencies to submit the required information before October 31 under a schedule established by the Comptroller. If a State agency has submitted no or insufficient financial information by October 31, the Comptroller shall serve a written notice to each respective State agency director or secretary about the delinquency or inadequacy of the financial information.
(b) If the financial information required in subsection (a) is submitted to the Comptroller on or before October 31, the lapse period is not extended past August 31 for the given fiscal year, and the Office of the Auditor General has completed an audit of the comprehensive annual financial report, then the Comptroller shall publish a comprehensive annual financial report using generally accepted accounting principles for the fiscal year ending June 30 of that year by December 31. If the information as required by subsection (a) is not provided to the Comptroller in time to publish the report by December 31, then upon notice from the Comptroller of the delay, each respective State agency director or secretary shall report his or her State agency's delinquency and provide an action plan to bring his or her State agency into compliance to the Comptroller, the Auditor General, the Office of the Governor, the Speaker and Minority Leader of the House of Representatives, and the President and Minority Leader of the Senate. Upon receiving that report from a State agency director or secretary, the Comptroller shall post that report with the action plan on his or her official website.
(c) If a comprehensive annual financial report using generally accepted accounting principles cannot be published by December 31 due to insufficient or inadequate reporting to the Comptroller, the lapse period is extended past August 31 for the given fiscal year, or the Office of the Auditor General has not completed an audit of the comprehensive annual financial report, then the Comptroller may issue interim reports containing financial information made available by reporting State agencies until an audit opinion is issued by the Auditor General on the comprehensive annual financial report.
(Source: P.A. 97-408, eff. 8-16-11; 98-240, eff. 8-9-13.)

(15 ILCS 405/20) (from Ch. 15, par. 220)
Sec. 20. Annual report. The Comptroller shall annually, as soon as possible after the close of the fiscal year but no later than December 31, make out and present to the Governor, the President of the Senate, the Speaker of the House of Representatives, the Minority Leader of the Senate, and the Minority Leader of the House of Representatives a report, showing the amount of warrants drawn on the treasury, on other funds held by the State Treasurer and on any public funds held by State agencies, during the preceding fiscal year, and stating, particularly, on what account they were drawn, and if drawn on the contingent fund, to whom and for what they were issued. He or she shall, also, at the same time, report to the Governor, the President of the Senate, the Speaker of the House of Representatives, the Minority Leader of the Senate, and the Minority Leader of the House of Representatives the amount of money received into the treasury, into other funds held by the State Treasurer and into any other funds held by State agencies during the preceding fiscal year, and stating particularly, the source from which the same may be derived, and also a general account of all the business of his office during the preceding fiscal year. The report shall also summarize for the previous fiscal year the information required under Section 19.
Within 60 days after the expiration of each calendar year, the Comptroller shall compile, from records maintained and available in his office, a list of all persons including those employed in the Office of the Comptroller, who have been employed by the State during the past calendar year and paid from funds in the hands of the State Treasurer.
The list shall be arranged according to counties and shall state in alphabetical order the name of each employee, the address in the county in which he votes, except as specified below, the position and the total salary paid to him or her during the past calendar year, rounded to the nearest hundred dollar. For persons employed by the Department of Corrections, Department of Children and Family Services, Department of Juvenile Justice, Office of the State's Attorneys Appellate Prosecutor, and the Department of State Police, as well as their spouses, no address shall be listed. The list so compiled and arranged shall be kept on file in the office of the Comptroller and be open to inspection by the public at all times.
No person who utilizes the names obtained from this list for solicitation shall represent that such solicitation is authorized by any officer or agency of the State of Illinois. Violation of this provision is a Business Offense punishable by a fine not to exceed $3,000.
(Source: P.A. 100-253, eff. 1-1-18.)

(15 ILCS 405/21) (from Ch. 15, par. 221)
Sec. 21. Rules and Regulations - Imprest accounts. The Comptroller shall promulgate rules and regulations to implement the exercise of his or her powers and performance of his or her duties under this Act and to guide and assist State agencies in complying with this Act. Any rule or regulation specifically requiring the approval of the State Treasurer under this Act for adoption by the Comptroller shall require the approval of the State Treasurer for modification or repeal.
The Comptroller may provide in his or her rules and regulations for periodic transfers, with the approval of the State Treasurer, for use in accordance with the imprest system, subject to the rules and regulations of the Comptroller as respects vouchers, controls and reports, as follows:
(a) To the University of Illinois, Southern Illinois

University, Chicago State University, Eastern Illinois University, Governors State University, Illinois State University, Northeastern Illinois University, Northern Illinois University, Western Illinois University, and State Community College of East St. Louis under the jurisdiction of the Illinois Community College Board (abolished under Section 2-12.1 of the Public Community College Act), not to exceed $200,000 for each campus.

(b) To the Department of Agriculture and the

Department of Commerce and Economic Opportunity for the operation and closing of overseas offices, not to exceed $500,000 for each Department for each overseas office.

(c) To the Department of Agriculture for the purpose

of making change for activities at each State Fair, not to exceed $200,000, to be returned within 5 days of the termination of such activity.

(d) To the Department of Agriculture to pay (i) State

Fair premiums and awards and State Fair entertainment contracts at each State Fair, and (ii) ticket refunds for cancelled events. The amount transferred from any fund shall not exceed the appropriation for each specific purpose. This authorization shall terminate each year within 60 days of the close of each State Fair. The Department shall be responsible for withholding State income tax, where necessary, as required by Section 709 of the Illinois Income Tax Act.

(e) To the State Treasurer to pay for securities'

safekeeping charges assessed by the Board of Governors of the Federal Reserve System as a consequence of the Treasurer's use of the government securities' book-entry system. This account shall not exceed $25,000.

(f) To the Illinois Mathematics and Science Academy,

not to exceed $100,000.

(g) To the Department of Natural Resources to pay out

cash prizes associated with competitions held at the World Shooting and Recreational Complex, to purchase awards associated with competitions held at the World Shooting and Recreational Complex, to pay State and national membership dues associated with competitions held at the World Shooting and Recreational Complex, and to pay State and national membership target fees associated with competitions held at the World Shooting and Recreational Complex. The amount of funds advanced to the account created by this subsection (g) must not exceed $250,000 in any fiscal year.

(Source: P.A. 96-785, eff. 8-28-09; 96-1118, eff. 7-20-10; 97-72, eff. 7-1-11; 97-333, eff. 8-12-11.)

(15 ILCS 405/22) (from Ch. 15, par. 222)
Sec. 22. Transition; Auditor of Public Accounts to comptroller.
(a) Except as otherwise specifically provided by law, the comptroller shall succeed to all rights, powers, duties and liabilities of the Auditor of Public Accounts in effect on January 7, 1973. Warrants outstanding on the effective date of this Act shall be governed by the law in effect on January 7, 1973, except for such provisions of this Act as may be made applicable to such warrants by regulation adopted by the comptroller with the approval of the State Treasurer. All books, records, equipment, property, and personnel held by, in the custody of or employed by the Auditor of Public Accounts on that date shall be transferred to the comptroller on the effective date of this Act. This transfer of personnel from the office of Auditor of Public Accounts to the office of the comptroller shall in no way affect the status of such personnel under the Personnel Code or the State Employees Retirement System or as respects any employment benefits to which they were entitled on the day immediately preceding the transfer.
(b) In order to achieve a smooth and orderly transition from the system of accounts and reports maintained or provided by or for the Auditor of Public Accounts to the new uniform accounting system and the expanded reporting and accountability for public funds required by this Act, and the warrant and payroll procedures required by this Act which may be different from those provided by the law in effect on January 7, 1973, the comptroller may, by interim regulations, provide for the gradual changeover to the new systems, forms and procedures. The complete implementation of the new uniform accounting system and of the forms and procedures for reporting and documentation by all State agencies and the handling of warrants and payroll, as provided by this Act, must be finalized and in effect no later than July 1, 1974.
(c) The Warrant Escheat Fund, a special fund of which the State Treasurer is ex officio custodian, as heretofore established by law is retained.
(Source: P.A. 100-201, eff. 8-18-17.)

(15 ILCS 405/22.1) (from Ch. 15, par. 222.1)
Sec. 22.1. State Comptroller Local Government Advisory Board. The State Comptroller shall appoint a State Comptroller Local Government Advisory Board consisting of 10 local officials, 5 certified public accountants, and 15 public members. Of the 15 public members at least one shall be a representative of the Illinois Municipal League and at least one shall be a representative of the Township Officials of Illinois. Members of the Board shall serve 3 year terms, except for the initial members from each classification the following terms shall apply: 5 local officials (including representatives of municipalities, counties, and townships) will serve until the first Monday in July 1994, and 5 will serve until the first Monday in July 1995; 3 certified public accountants will serve until the first Monday in July 1994, and 2 will serve until the first Monday in July 1995; 8 public members will serve until the first Monday in July 1994, and 7 will serve until the first Monday in July 1995. Members shall serve until their respective successors are chosen and qualified. This board shall serve the Comptroller in an advisory capacity, but may at any time, by his request or at its own initiative, submit to the Comptroller any recommendations concerning the administration of local governmental finances. Members shall serve without compensation but shall be reimbursed for their reasonable expenses incurred in the performance of their duties.
(Source: P.A. 90-104, eff. 7-11-97.)

(15 ILCS 405/22.2) (from Ch. 15, par. 222.2)
Sec. 22.2. State Government Suggestion Award Board. Upon request from the State Government Suggestion Award Board, the Comptroller and the Director of the Governor's Office of Management and Budget may hold in reserve the amounts equal to the savings from the appropriate appropriation line item for the State agency involved. The term "reserve" for the purposes of this Section means that such funds shall not be expended nor obligated for the fiscal year designated by the Board.
(Source: P.A. 94-793, eff. 5-19-06; 95-185, eff. 1-1-08.)

(15 ILCS 405/23) (from Ch. 15, par. 223)
Sec. 23. County treasurer training program. The Comptroller, in consultation with the State Comptroller Local Government Advisory Board, shall establish and conduct a training program for county treasurers. The Comptroller shall issue a certificate to each county treasurer who satisfactorily completes the training program. In the case of any county treasurer who fails to satisfactorily complete the training program, the Comptroller shall so notify the county board of the county in which that treasurer holds office. The Comptroller shall reimburse county treasurers for their reasonable expenses incurred in completing the training program from monies appropriated to the Comptroller for that purpose.
(Source: P.A. 86-1446.)

(15 ILCS 405/23.7)
Sec. 23.7. Comptroller; local government and school district registry. The Comptroller shall establish and maintain a registry of all units of local government and school districts within the State. Information in the registry may include, but shall not be limited to, the name, address, and type of government unit, the names of current elected or appointed office holders, and such other information as the Comptroller may determine. Each county clerk shall notify the Comptroller upon learning of the creation or dissolution of any unit of local government or school district.
(Source: P.A. 98-497, eff. 8-16-13.)

(15 ILCS 405/23.9)
Sec. 23.9. Minority Contractor Opportunity Initiative. The State Comptroller Minority Contractor Opportunity Initiative is created to provide greater opportunities for minority-owned businesses, women-owned businesses, businesses owned by persons with disabilities, and small businesses with 20 or fewer employees in this State to participate in the State procurement process. The initiative shall be administered by the Comptroller. Under this initiative, the Comptroller is responsible for the following: (i) outreach to minority-owned businesses, women-owned businesses, businesses owned by persons with disabilities, and small businesses capable of providing services to the State; (ii) education of minority-owned businesses, women-owned businesses, businesses owned by persons with disabilities, and small businesses concerning State contracting and procurement; (iii) notification of minority-owned businesses, women-owned businesses, businesses owned by persons with disabilities, and small businesses of State contracting opportunities; and (iv) maintenance of an online database of State contracts that identifies the contracts awarded to minority-owned businesses, women-owned businesses, businesses owned by persons with disabilities, and small businesses that includes the total amount paid by State agencies to contractors and the percentage paid to minority-owned businesses, women-owned businesses, businesses owned by persons with disabilities, and small businesses.
The Comptroller shall work with the Business Enterprise Council created under Section 5 of the Business Enterprise for Minorities, Women, and Persons with Disabilities Act to fulfill the Comptroller's responsibilities under this Section. The Comptroller may rely on the Business Enterprise Council's identification of minority-owned businesses, women-owned businesses, and businesses owned by persons with disabilities.
The Comptroller shall annually prepare and submit a report to the Governor and the General Assembly concerning the progress of this initiative including the following information for the preceding calendar year: (i) a statement of the total amounts paid by each executive branch agency to contractors since the previous report; (ii) the percentage of the amounts that were paid to minority-owned businesses, women-owned businesses, businesses owned by persons with disabilities, and small businesses; (iii) the successes achieved and the challenges faced by the Comptroller in operating outreach programs for minorities, women, persons with disabilities, and small businesses; (iv) the challenges each executive branch agency may face in hiring qualified minority, woman, and small business employees and employees with disabilities and contracting with qualified minority-owned businesses, women-owned businesses, businesses owned by persons with disabilities, and small businesses; and (iv) any other information, findings, conclusions, and recommendations for legislative or agency action, as the Comptroller deems appropriate.
On and after the effective date of this amendatory Act of the 97th General Assembly, any bidder or offeror awarded a contract of $1,000 or more under Section 20-10, 20-15, 20-25, or 20-30 of the Illinois Procurement Code is required to pay a fee of $15 to cover expenses related to the administration of this Section. The Comptroller shall deduct the fee from the first check issued to the vendor under the contract and deposit the fee into the Comptroller's Administrative Fund. Contracts administered for statewide orders placed by agencies (commonly referred to as "statewide master contracts") are exempt from this fee.
(Source: P.A. 99-143, eff. 7-27-15; 100-391, eff. 8-25-17.)

(15 ILCS 405/24)
Sec. 24. State Comptroller; fees. The State Comptroller shall be paid the following fees:
For each certification of any instrument, document, or record in the office of the Comptroller: $1.
(Source: P.A. 89-233, eff. 1-1-96.)

(15 ILCS 405/25)
Sec. 25. Fund. All cost recoveries, fees for services, and governmental grants received by the Comptroller shall be maintained in a special fund in the State treasury, to be known as the Comptroller's Administrative Fund. Moneys in the Comptroller's Administrative Fund may be utilized by the Comptroller, subject to appropriation, in the discharge of the duties of the office.
(Source: P.A. 89-511, eff. 1-1-97.)

(15 ILCS 405/26)
Sec. 26. Illinois Gives Initiative.
(a) The Illinois Gives Initiative is hereby created to provide a mechanism whereby an employee or annuitant may authorize the withholding of a portion of his or her salary, wages, or annuity for payment to Illinois chapters of the American Red Cross whose territories include areas affected by a declaration of disaster issued in accordance with Section 7 of the Illinois Emergency Management Agency Act.
(b) The initiative shall be administered by the State Comptroller, who is authorized to:
(1) develop an electronic mechanism whereby an

employee or annuitant may register with the Office of the Comptroller for the withholding to be deducted from the next available scheduled pay period;

(2) develop policies and procedures necessary for the

efficient transmission of the notification of the withholding under this Section to the employee's Payroll Officer or the annuitant's Retirement Agency; and

(3) develop policies and procedures necessary for the

efficient distribution of the withholdings under this Section to designated Illinois chapters of the American Red Cross.

(Source: P.A. 98-700, eff. 7-7-14; 99-78, eff. 7-20-15.)

(15 ILCS 405/27)
Sec. 27. Comptroller's online ledger. The Comptroller shall establish and maintain an online repository of the State's financial transactions, to be known as the Comptroller's "Online Ledger". The Comptroller shall establish rules and regulations pertaining to the establishment and maintenance of the "Online Ledger". Any listing of an immediately preceding year's amount of State employee salaries on the "Online Ledger" shall list the total amount paid to a State employee during that past calendar year, or a monthly reporting of a State employee's salary from that past calendar year, as rounded to the nearest hundred dollar. Any monthly reporting of a State employee's salary for the current year shall also be listed as rounded to the nearest hundred dollar. The Comptroller, in his or her discretion, may list the unadjusted total salary amount paid to a State employee for any previous year other than the rounded salary amount for the immediately preceding calendar year.
(Source: P.A. 99-393, eff. 1-1-16; 100-253, eff. 1-1-18.)



15 ILCS 410/ - Comptroller Merit Employment Code.

(15 ILCS 410/1) (from Ch. 15, par. 401)
Sec. 1. Title. This Act shall be known and may be cited as the Comptroller Merit Employment Code, and shall apply to employment within the Office of the Comptroller of the State of Illinois.
(Source: P.A. 80-1397.)

(15 ILCS 410/2) (from Ch. 15, par. 402)
Sec. 2. Purpose. The purpose of the Comptroller Merit Employment Code is to establish for the Office of the Comptroller a system of personnel administration based upon merit principles and scientific methods.
(Source: P.A. 80-1397.)

(15 ILCS 410/3) (from Ch. 15, par. 403)
Sec. 3. Definitions. For the purpose of this Act, unless the context indicates otherwise, the following words shall have the meanings ascribed to them as follows:
"Commission". The Merit Commission created by this Act.
"Department". Department of Human Resources of the Office of the Comptroller.
"Director". Director of the Department of Human Resources of the Office of the Comptroller.
"Organizational entity". An entity directly subordinate to the Comptroller.
(Source: P.A. 90-24, eff. 6-20-97.)

(15 ILCS 410/4) (from Ch. 15, par. 404)
Sec. 4. Organization. There is created in the Office of the Comptroller:
(a) a Department of Human Resources, headed by a Director, which shall be a department of the Office of the Comptroller with primary responsibility for personnel transactions; and
(b) a Merit Commission.
(Source: P.A. 90-24, eff. 6-20-97.)

(15 ILCS 410/5) (from Ch. 15, par. 405)
Sec. 5. Jurisdictions; exemptions. All offices and positions of employment in the Office of the Comptroller shall be subject to this Act unless specifically exempted herein.
(Source: P.A. 80-1397.)

(15 ILCS 410/5a) (from Ch. 15, par. 406)
Sec. 5a. Definition of jurisdictions. There are created 3 separate areas of jurisdiction of the Department, as follows:
(1) Jurisdiction A, with respect to the classification and compensation of positions in the Office of the Comptroller.
(2) Jurisdiction B, with respect to the positions in the Office of the Comptroller to which persons must hold appointments on a basis of merit and fitness.
(3) Jurisdiction C, with respect to conditions of employment in the Office of the Comptroller.
(Source: P.A. 80-1397.)

(15 ILCS 410/5b) (from Ch. 15, par. 407)
Sec. 5b. General exemptions. The following positions in the Office of the Comptroller shall be exempt from jurisdictions A, B and C, unless such jurisdictions shall be extended as provided in this Act;
(1) The Comptroller and Deputy Comptrollers.
(2) The personal secretaries and administrative assistants to the Comptroller and Deputy Comptrollers.
(3) Persons exercising substantial executive or administrative functions who have, as their primary responsibility, the operation of an organizational entity in the Office of the Comptroller.
(4) Licensed attorneys in positions as legal or technical advisors, except in those positions paid from federal funds if such exemption is inconsistent with federal requirements.
(Source: P.A. 80-1397.)

(15 ILCS 410/5c) (from Ch. 15, par. 408)
Sec. 5c. Partial exemptions. The following positions in the Office of the Comptroller are exempt from jurisdictions A, B and C to the extent stated for each unless these jurisdictions are extended as provided in this Act:
(1) The Merit Commission, upon written recommendation of the Director, shall exempt from jurisdiction B other positions which, in the judgment of the Commission, are by their nature highly confidential or involve principal administrative responsibility for the determination of policy or principal administrative responsibility for the way in which policies are carried out, except in those positions paid from federal funds if such exemption is inconsistent with federal requirements.
(2) The personal secretaries and chief deputy to persons exempted under paragraph (3) of Section 5b of this Act are exempt from jurisdiction B, unless such exemption is inconsistent with federal requirements in those positions paid from federal funds.
(Source: P.A. 80-1397.)

(15 ILCS 410/6) (from Ch. 15, par. 409)
Sec. 6. Director - appointment - qualifications. The Department of Human Resources shall have an officer at its head who shall be known as the Director. He or she shall be appointed by the Comptroller, by and with the advice and consent of the Senate. The Director shall be a person who shall have had practical working experience in the field of personnel administration. The director shall be selected for appointment from among those persons who for the two years next preceding the appointment have not been members of any local, state or national committee of a political party; or officers or members of any standing committee of a political party; or officers or members of standing committees of any partisan political group or organization. Nor shall the appointee during his or her tenure as Director become a member of any local, state or national committee of a political party or an officer or member of standing committees or any partisan political group or organization.
(Source: P.A. 90-24, eff. 6-20-97.)

(15 ILCS 410/6a) (from Ch. 15, par. 410)
Sec. 6a. Director - powers and duties. The Director shall have the following duties and responsibilities:
(1) To apply and carry out this law and the rules adopted hereunder.
(2) To attend meetings of the Commission.
(3) To establish and maintain a roster of all employees subject to this Act, in which there shall be set forth, as to each employee, the class, title, pay status, and other pertinent data.
(4) Subject to such exemptions or modifications as may be necessary to assure the continuity of federal contributions for positions paid from federal funds, to make appointments to vacancies; to approve all written charges seeking discharge, demotion, or other disciplinary measures provided in this Act and to approve transfers of employees from one geographical area to another in the State.
(5) To formulate and administer office wide policies and programs for the improvement of employee effectiveness, including training, safety, health, incentive recognition, counseling, welfare and employee relations.
(6) To conduct negotiations affecting pay, hours of work, or other working conditions of employees subject to this Act.
(7) To investigate from time to time the operation and effect of this law and the rules made thereunder and to report his or her findings and recommendations to the Commission and the Comptroller.
(8) To make such reports as he or she may consider desirable, to the Commission and the Comptroller or as the Comptroller or Commission may request.
(9) To enter into agreements with professional or educational organizations or the Illinois State Department of Central Management Services for the purpose of obtaining professional or technical assistance in the administration of this Act.
(10) To perform any other lawful acts necessary or desirable to carry out the purposes and provisions of this law.
(Source: P.A. 90-24, eff. 6-20-97.)

(15 ILCS 410/6b) (from Ch. 15, par. 411)
Sec. 6b. Certification of payrolls. On or after the effective date of this Act, no State disbursing or auditing officer shall make or approve or take part in making or approving any payment for personal service to any person holding a position in the Office of the Comptroller subject to this Act with the exception of those exempt under Section 5b unless the payroll voucher or account of such pay bears the certification of the Director, or of his authorized agent, that each person named therein has been appointed and employed in accordance with the provisions of this law, and rules, regulations and orders thereunder.
(Source: P.A. 80-1397.)

(15 ILCS 410/7) (from Ch. 15, par. 412)
Sec. 7. (Repealed).
(Source: P.A. 80-1397. Repealed by P.A. 89-511, eff. 1-1-97.)

(15 ILCS 410/7a) (from Ch. 15, par. 413)
Sec. 7a. (Repealed).
(Source: P.A. 80-1397. Repealed by P.A. 89-511, eff. 1-1-97.)

(15 ILCS 410/7b) (from Ch. 15, par. 414)
Sec. 7b. (Repealed).
(Source: P.A. 85-621. Repealed by P.A. 89-511, eff. 1-1-97.)

(15 ILCS 410/7c) (from Ch. 15, par. 415)
Sec. 7c. (Repealed).
(Source: P.A. 80-1397. Repealed by P.A. 89-511, eff. 1-1-97.)

(15 ILCS 410/8) (from Ch. 15, par. 416)
Sec. 8. Merit Commission. There shall be a Merit Commission for the Office of the Comptroller, composed of 3 members appointed by the Comptroller, by and with the advice and consent of the Senate. The members of the Commission shall be persons in sympathy with the application of merit principles to public employment in the Office of the Comptroller. Not more than 2 members may be affiliated with the same political party.
(Source: P.A. 81-1139.)

(15 ILCS 410/8a) (from Ch. 15, par. 417)
Sec. 8a. Terms, compensation. Members of the Merit Commission shall be initially appointed as follows:
(1) One member to serve until the third Monday of January, 1980, and until his successor is appointed; and
(2) One member to serve until the third Monday of January, 1982, and until his successor is appointed; and
(3) One member to serve until the third Monday of January, 1984, and until his successor is appointed.
As terms of members so appointed expire, their successors shall be appointed for terms to expire the third Monday in January 6 years thereafter, or until their successors are appointed with the advice and consent of the Senate.
A member of the Commission shall be appointed as Chairman by the Comptroller for a two-year term. The Comptroller may appoint the Chairman for consecutive terms.
The Comptroller may appoint a person to fill a vacancy occurring prior to the expiration of a six year term for the remainder of the unexpired term with the advice and consent of the Senate.
Members of the Commission shall be paid $100 for each day they are engaged in the business of the Commission and shall be reimbursed for their expenses when engaged in such business.
(Source: P.A. 80-1397.)

(15 ILCS 410/8b) (from Ch. 15, par. 418)
Sec. 8b. Meetings. The Merit Commission shall meet periodically in accordance with a schedule established by the chairman and at such other times as necessary, upon a three-day written notice. Two members shall constitute a quorum.
(Source: P.A. 80-1397.)

(15 ILCS 410/8c) (from Ch. 15, par. 419)
Sec. 8c. Duties and powers of the Commission. The Merit Commission, in addition to any other duties prescribed in this Act, shall have the following duties and powers:
(1) Upon written recommendations by the Director to exempt from jurisdiction B of this Act positions which, in the judgment of the Commission, are by their nature highly confidential or involve principal administrative responsibility for the determination of policy or principal administrative responsibility for the way in which policies are carried out.
(2) To require such special reports from the Director as it may consider desirable.
(3) To disapprove original rules or any part thereof and any amendment thereof within 30 calendar days after the submission of such rules to the Merit Commission by the Director.
(4) To disapprove within 30 calendar days from date of submission the position classification plan and any revisions thereof submitted by the Director as provided in the rules.
(5) To hear appeals of employees who do not accept the allocation of their positions under the classification plan.
(6) To hear and approve or disapprove written charges filed seeking the discharge or demotion of employees or suspension totaling more than 30 calendar days in any 12 month period, as provided in Section 9, appeals as provided in Section 9a of this Act, and appeals from transfers from one geographical area in the state to another, and in connection therewith to administer oaths, subpoena witnesses and compel the production of books and papers.
(7) To make an annual report regarding the work of the Commission to the Comptroller, such report to be a public record.
(8) If any violation of this Act is found, the Commission shall direct compliance in writing.
(9) To appoint such employees, experts and special assistants as may be necessary to carry out the powers and duties of the commission under this Act. Employees, experts and special assistants so appointed by the Commission shall be subject to jurisdictions A, B and C of this Act.
(10) To make rules to carry out and implement their powers and duties under this Act, with authority to amend such rules from time to time.
(Source: P.A. 90-24 eff. 6-20-97.)

(15 ILCS 410/9) (from Ch. 15, par. 420)
Sec. 9. Hearings - disciplinary action. No certified officer or employee under jurisdiction B, relating to merit and fitness, who has been appointed under the rules and after examination, shall be removed, discharged or demoted, or suspended for a period of more than 30 calendar days, except for cause, upon written charges approved by the Director, and after an opportunity to be heard in his own defense if he makes written request to the Commission within 15 calendar days after the serving of the written charges upon him. Upon the receipt of such a request for hearing, the Commission shall grant a hearing within 30 calendar days. The time and place of the hearing shall be fixed by the Commission, and due notice thereof shall be given the Director and the employee. The hearing shall be public, and the officer or employee is entitled to call witnesses in his own defense and to have the aid of counsel. The finding of the Commission shall be rendered within 60 calendar days after the receipt of the transcript of the proceedings. If the finding and decision is not rendered within 60 calendar days after receipt of the transcript of the proceedings, the employee shall be considered to be reinstated and shall receive full compensation for the period for which he was suspended. The finding and decision of the Commission or officer or board appointed by it to conduct such investigation, when approved by the Commission, shall be certified to the Director, and shall be forthwith enforced by the Director. In making its finding and decision, or in approving the finding and decision of some officer or board appointed by it to conduct such investigation the Merit Commission may, for disciplinary purposes, suspend an employee for a period of time not to exceed 90 calendar days, and in no event to exceed a period of 120 calendar days from the date of any suspension of such employee, pending investigation of such charges. If the Commission certifies a decision that an officer or employee is to be retained in his position and if it does not order a suspension for disciplinary purposes, the officer or employee shall receive full compensation for any period during which he was suspended pending the investigation of the charges.
Nothing in this Section shall limit the authority to suspend an employee for a reasonable period not exceeding 30 calendar days.
(Source: P.A. 90-24, eff. 6-20-97.)

(15 ILCS 410/9a) (from Ch. 15, par. 421)
Sec. 9a. Hearings - transaction used as subterfuge for discharge. A certified employee who believes that he or she has been separated from employment in the Office of the Comptroller by a personnel transaction used as a subterfuge for discharge may, within 15 calendar days after the final decision of the Director on the transaction, appeal in writing to the Commission. The appeal must allege specific facts which, if proven, would establish a prima facie case that the employee was in effect discharged contrary to and in violation of the requirements of Section 9 of this Act. Any appeal which fails to allege sufficient and specific facts to support the allegation may be summarily dismissed by the Commission. The Commission in due exercise of its discretion may make its decision on the appeal after an investigation of the allegations or it may order a hearing held on any disputed issues of fact or law. In any hearing called under the provisions of this section to resolve a dispute of fact, the employee has the burden of establishing by the introduction of competent evidence a prima facie case proving that the employee was pretextually discharged. Nothing in this section shall be construed to preclude employees from timely asserting other rights given to them under this Act.
(Source: P.A. 90-24, eff. 6-20-97.)

(15 ILCS 410/9b) (from Ch. 15, par. 422)
Sec. 9b. Administrative review. All final administrative decisions of the Merit Commission shall be subject to judicial review pursuant to the provisions of the Administrative Review Law, as heretofore or hereafter amended. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 82-783.)

(15 ILCS 410/10) (from Ch. 15, par. 423)
Sec. 10. Rules. The Director shall prepare and submit to the Merit Commission proposed rules for all positions and employees subject to this Act. Such rules or any part thereof shall have the force and effect of law. Copies of all such rules, and of all changes therein, duly certified by the Director, shall be filed in the Office of the Secretary of State. Except as otherwise provided in this Section, rules shall be adopted as provided in the Illinois Administrative Procedure Act. After a hearing thereon, proposed new rules or amendments may be revised by the Director without further hearing to incorporate changes suggested at such public hearing, and the Director may submit same to the Merit Commission with or without revision. If proposed new rules or amendments so submitted are not disapproved by the Commission within 30 calendar days after the Commission's receipt thereof, they may be filed by the Director in the Office of the Secretary of State, and shall thereafter have the force and effect of law, subject to the provisions of the Illinois Administrative Procedure Act.
The rules and amendments thereto shall include provisions as specified in Sections 10a through 10e.
(Source: P.A. 90-24, eff. 6-20-97.)

(15 ILCS 410/10a) (from Ch. 15, par. 424)
Sec. 10a. Jurisdiction A - classification and pay. For positions in the Office of the Comptroller with respect to the classification and pay:
(1) For the preparation, maintenance and revision by the Director, subject to approval by the Commission, of a position classification plan for all positions subject to this Act, based upon similarity of duties performed, responsibilities assigned, and conditions of employment so that the same schedule of pay may be equitably applied to all positions in the same class. Unless the Commission disapproves such classification plan or any revision thereof within 30 calendar days, the Director shall allocate every such position to one of the classes in the plan. Any employee affected by the allocation of a position to a class shall after filing with the Director within 30 calendar days of the allocation a request for reconsideration thereof in such manner and form as the Director may prescribe, be given a reasonable opportunity to be heard by the Director. If the employee does not accept the decision of the Director he may, within 15 calendar days after receipt of the reconsidered decision, appeal to the Merit Commission.
(2) For a pay plan to be prepared by the Director for all employees subject to this Act. Such pay plan may include provisions for uniformity of starting pay, an increment plan, area differentials, a delay not to exceed one year in the reduction of the pay of employees whose positions are reduced in rank or grade by reallocation because of a loss of duties or responsibilities after their appointments to such positions, prevailing rates of wages in those classifications in which employers are now paying or may hereafter pay such rates of wage and other provisions. Such pay plan shall become effective only after it has been approved by the Comptroller. Amendments to the pay plan will be made in the same manner. Such pay plan shall provide that each employee shall be paid at one of the rates set forth in the pay plan for the class of position in which he is employed. Such pay plan shall provide for a fair and reasonable compensation for services rendered.
(Source: P.A. 90-24, eff. 6-20-97.)

(15 ILCS 410/10b) (from Ch. 15, par. 425)
Sec. 10b. Jurisdiction B - merit and fitness. For positions in the Office of the Comptroller with respect to selection and tenure on a basis of merit and fitness, those matters specified in Sections 10b.1 through 10b.17.
(Source: P.A. 80-1397.)

(15 ILCS 410/10b.1) (from Ch. 15, par. 426)
Sec. 10b.1. Competitive examinations. For open competitive examinations to test the relative fitness of applicants for the respective positions. Tests shall be designed to eliminate those who are not qualified for entrance into the Office of the Comptroller and to discover the relative fitness of those who are qualified. The Director may use any one of or any combination of the following examination methods which in his judgment best serves this end: investigation of education and experience; test of cultural knowledge; test of capacity; test of knowledge; test of manual skill; test of linguistic ability; test of character; test of physical skill; test of psychological fitness. No person with a record of misdemeanor convictions except those under Sections 11-1.50, 11-6, 11-7, 11-9, 11-14, 11-15, 11-17, 11-18, 11-19, 11-30, 11-35, 12-2, 12-6, 12-15, 14-4, 16-1, 21.1-3, 24-3.1, 24-5, 25-1, 28-3, 31-1, 31-4, 31-6, 31-7, 32-1, 32-2, 32-3, 32-4, and 32-8, subdivisions (a)(1) and (a)(2)(C) of Section 11-14.3, and sub-sections 1, 6 and 8 of Section 24-1 of the Criminal Code of 1961 or the Criminal Code of 2012, or arrested for any cause but not convicted thereon shall be disqualified from taking such examinations or subsequent appointment unless the person is attempting to qualify for a position which entails financial responsibilities, in which case the person's conviction or arrest record may be considered as a factor in determining the person's fitness for the position. All examinations shall be announced publicly at least 2 weeks in advance of the date of examinations and may be advertised through the press, radio or other media.
The Director may, at his or her discretion, accept the results of competitive examinations conducted by any merit system established by Federal law or by the law of any State, and may compile eligible lists therefrom or may add the names of successful candidates in examinations conducted by those merit systems to existing eligible lists in accordance with their respective ratings. No person who is a non-resident of the State of Illinois may be appointed from those eligible lists, however, unless the requirement that applicants be residents of the State of Illinois is waived by the Director of Human Resources and unless there are less than 3 Illinois residents available for appointment from the appropriate eligible list. The results of the examinations conducted by other merit systems may not be used unless they are comparable in difficulty and comprehensiveness to examinations conducted by the Department of Human Resources for similar positions. Special linguistic options may also be established where deemed appropriate.
(Source: P.A. 96-1551, eff. 7-1-11; 97-1150, eff. 1-25-13.)

(15 ILCS 410/10b.2) (from Ch. 15, par. 427)
Sec. 10b.2. Promotions. For promotions which shall give consideration to the applicant's qualifications and performance record, seniority and conduct. An advancement in rank or grade to a vacant position constitutes a promotion.
(Source: P.A. 80-1397.)

(15 ILCS 410/10b.3) (from Ch. 15, par. 428)
Sec. 10b.3. Eligible lists. For the establishment of eligible lists for appointment to positions in the Office of the Comptroller upon which lists shall be placed the names of successful candidates in order of their relative excellence in the respective examinations. The Director may establish eligible lists by numerical ratings or rankings such as superior, excellent, qualified or well-qualified. Such rules may provide for lists by area or location, for removal of those not available for or refusing employment, for minimum and maximum duration of such lists, and for such other provisions as may be necessary.
(Source: P.A. 80-1397.)

(15 ILCS 410/10b.4) (from Ch. 15, par. 429)
Sec. 10b.4. Rejection of candidates or eligibles. For the rejection of candidates or eligibles who fail to comply with reasonable, previously specified job requirements of the Director in regard to such factors as physical and psychological condition, training and experience; who have been guilty of infamous or disgraceful conduct; who are addicted to alcohol to excess or to controlled substances; or who have attempted any deception or fraud in connection with an examination.
(Source: P.A. 80-1397.)

(15 ILCS 410/10b.5) (from Ch. 15, par. 430)
Sec. 10b.5. Appointments. For the appointment of a person standing among the 3 highest on the appropriate eligible list to fill a vacancy, or from the highest ranking group if the list is by rankings instead of numerical ratings, except as otherwise provided in paragraph (2) of Section 5c and Section 16 of this Act. If there are fewer than 3 persons in the highest ranking group, appointment may be made from the next lower group.
(Source: P.A. 80-1397.)

(15 ILCS 410/10b.6) (from Ch. 15, par. 431)
Sec. 10b.6. Period of probation. For a period of probation not to exceed six months before appointment or promotion is complete, and during which period a probationer may, with the consent of the Director, be discharged or reduced in class or rank, or replaced on the eligible list.
(Source: P.A. 90-24, eff. 6-20-97.)

(15 ILCS 410/10b.7) (from Ch. 15, par. 432)
Sec. 10b.7. For the granting of appropriate preference in entrance examinations to qualified persons who have been members of the armed forces of the United States or to qualified persons who, while citizens of the United States, were members of the armed forces of allies of the United States in time of hostilities with a foreign country, and to certain other persons as set forth in this Section.
(a) As used in this Section:
(1) "Time of hostilities with a foreign country"

means any period of time in the past, present, or future during which a declaration of war by the United States Congress has been or is in effect or during which an emergency condition has been or is in effect that is recognized by the issuance of a Presidential proclamation or a Presidential executive order and in which the armed forces expeditionary medal or other campaign service medals are awarded according to Presidential executive order.

(2) "Armed forces of the United States" means the

United States Army, Navy, Air Force, Marine Corps, Coast Guard. Service in the Merchant Marine that constitutes active duty under Section 401 of federal Public Law 95-202 shall also be considered service in the Armed Forces of the United States for purposes of this Section.

(b) The preference granted under this Section shall be in the form of points added to the final grades of the persons if they otherwise qualify and are entitled to appear on the list of those eligible for appointments.
(c) A veteran is qualified for a preference of 10 points if the veteran currently holds proof of a service connected disability from the United States Department of Veterans Affairs or an allied country or if the veteran is a recipient of the Purple Heart.
(d) A veteran who has served during a time of hostilities with a foreign country is qualified for a preference of 5 points if the veteran served under one or more of the following conditions:
(1) The veteran served a total of at least 6 months,

or

(2) The veteran served for the duration of

hostilities regardless of the length of engagement, or

(3) The veteran was discharged on the basis of

hardship, or

(4) The veteran was released from active duty because

of a service connected disability and was discharged under honorable conditions.

(e) A person not eligible for a preference under subsection (c) or (d) is qualified for a preference of 3 points if the person has served in the armed forces of the United States, the Illinois National Guard, or any reserve component of the armed forces of the United States and the person: (1) served for at least 6 months and has been discharged under honorable conditions or (2) has been discharged on the ground of hardship or (3) was released from active duty because of a service connected disability. An active member of the National Guard or a reserve component of the armed forces of the United States is eligible for the preference if the member meets the service requirements of this subsection (e).
(f) The rank order of persons entitled to a preference on eligible lists shall be determined on the basis of their augmented ratings. When the Director establishes eligible lists on the basis of category ratings such as "superior", "excellent", "well-qualified", and "qualified", the veteran eligibles in each such category shall be preferred for appointment before the non-veteran eligibles in the same category.
(g) Employees in positions covered by jurisdiction B who, while in good standing, leave to engage in military service during a period of hostility, shall be given credit for seniority purposes for time served in the armed forces.
(h) A surviving unremarried spouse of a veteran who suffered a service connected death or the spouse of a veteran who suffered a service connected disability that prevents the veteran from qualifying for civil service employment shall be entitled to the same preference to which the veteran would have been entitled under this Section.
(i) A preference shall also be given to the following individuals: 10 points for one parent of an unmarried veteran who suffered a service connected death or a service connected disability that prevents the veteran from qualifying for civil service employment. The first parent to receive a civil service appointment shall be the parent entitled to the preference.
(Source: P.A. 87-796.)

(15 ILCS 410/10b.8) (from Ch. 15, par. 433)
Sec. 10b.8. Emergency appointments. For emergency appointments to any position in the Office of the Comptroller for a period not to exceed 90 calendar days, to meet emergency situations. Emergency appointments may be made without regard to eligible lists but may not be renewed.
(Source: P.A. 80-1397.)

(15 ILCS 410/10b.9) (from Ch. 15, par. 434)
Sec. 10b.9. Temporary appointments. For temporary appointments for a period not to exceed 6 months out of any 12 month period to any position in the Office of the Comptroller determined to be temporary or seasonal in nature by the Director.
(Source: P.A. 90-24, eff. 6-20-97.)

(15 ILCS 410/10b.10) (from Ch. 15, par. 435)
Sec. 10b.10. Provisional appointments. For provisional appointments for a period not to exceed 6 months out of any 12 month period to a position without competitive examination when there is no appropriate eligible list available.
(Source: P.A. 80-1397.)

(15 ILCS 410/10b.11) (from Ch. 15, par. 436)
Sec. 10b.11. Transfers. For transfer from a position to a similar position involving similar qualifications, duties, responsibilities and salary ranges. If a transfer is from one geographical location in the State to another, and the employee has not requested such transfer, then the employee shall be reimbursed for all reasonable transportation expense incurred in connection with moving to such new location.
For the purposes of this Section, a transfer is from one geographical location in the State to another if it reasonably requires a change in residence by the employee.
(Source: P.A. 80-1397.)

(15 ILCS 410/10b.12) (from Ch. 15, par. 437)
Sec. 10b.12. Reinstatements. For reinstatements with the approval of the Director of persons who held certified status under this Code, the "Personnel Code", the Secretary of State Merit Employment Code, or the University Civil Service System of Illinois and who resign in good standing or who are laid off.
(Source: P.A. 90-24, eff. 6-20-97.)

(15 ILCS 410/10b.13) (from Ch. 15, par. 438)
Sec. 10b.13. Layoffs. For layoffs by reason of lack of funds or work, abolition of a position or material change in duties or organization and for reemployment of employees so laid off, giving consideration in both layoffs and reemployment to seniority in service and performance record.
(Source: P.A. 80-1397.)

(15 ILCS 410/10b.14) (from Ch. 15, par. 439)
Sec. 10b.14. Performance records. To foster staff development and utilization by means of records of performance of all employees in the Office of the Comptroller. The performance records may be considered in determining salary increases provided in the Pay Plan. The performance records shall be considered as a factor in determining salary decreases, the order of layoffs due to a lack of funds or work, reinstatement, demotions, discharges and geographical transfers.
(Source: P.A. 80-1397.)

(15 ILCS 410/10b.15) (from Ch. 15, par. 440)
Sec. 10b.15. Disciplinary actions. For the imposition as a disciplinary measure of suspension from the Office of the Comptroller without pay for not longer than 30 calendar days. Notice of such disciplinary action shall be given in writing immediately to the Director, who may review any such actions.
(Source: P.A. 90-24, eff. 6-20-97.)

(15 ILCS 410/10b.16) (from Ch. 15, par. 441)
Sec. 10b.16. Discharge or demotion - hearings - statement of reasons. For hearing before discharge or demotion with the prior approval of the Director only for cause after appointment is completed, after the person to be discharged or demoted has been presented in writing with the reasons for requesting such discharge or demotion. The statement of reasons shall be filed immediately with the Director.
(Source: P.A. 90-24, eff. 6-20-97.)

(15 ILCS 410/10b.17) (from Ch. 15, par. 442)
Sec. 10b.17. Trainee programs. For trainee programs and for the appointment of persons to positions in trainee programs, hereinafter called "trainee appointments". Trainee appointments may be made with or without examination, but may not be made to positions in any class that is not in a trainee program approved by the Director. Persons who receive trainee appointments do not acquire any rights under jurisdiction B of the Merit Employment Code by virtue of their appointments.
(Source: P.A. 90-24, eff. 6-20-97.)

(15 ILCS 410/10c) (from Ch. 15, par. 443)
Sec. 10c. Jurisdiction C - conditions of employment. For positions in the Office of the Comptroller with respect to conditions of employment:
(1) For establishment of a plan for resolving employee grievances and complaints, excluding compulsory arbitration.
(2) For hours of work, holidays and attendance regulation in the various classes of positions in the Office of the Comptroller; for annual and special leaves of absence, with or without pay or with reduced pay; for compensatory time off for overtime or for pay for overtime, and for the rate at which compensatory time off is to be allowed or for the rate which is to be paid for overtime. If the services of an employee in the Office of the Comptroller are terminated by reason of his retirement, disability or death, he or his estate, as the case may be, shall be paid a lump sum for the number of days for leave for personal business which the employee had accumulated but not used as of the date his services were terminated, in an amount equal to 1/2 of his pay per working day times the number of such leave days so accumulated and not used.
(3) For the development and operation of programs to improve the work effectiveness and morale of employees in the Office of the Comptroller, including training, safety, health, welfare, counseling and employee relations.
(4) For the establishment of a sick pay plan in accordance with Section 36 of "An Act in relation to State finance", approved June 10, 1919, as amended.
(Source: P.A. 81-1472.)

(15 ILCS 410/10d) (from Ch. 15, par. 444)
Sec. 10d. Extension to exempt positions. For the extension of all or any of the jurisdictions of the Department of Human Resources to positions exempted by this Act.
(Source: P.A. 90-24, eff. 6-20-97.)

(15 ILCS 410/10e) (from Ch. 15, par. 445)
Sec. 10e. For such other rules and administrative regulations, not inconsistent with this law, as may be proper and necessary for the accomplishment of the purposes of this law.
(Source: P.A. 80-1397.)

(15 ILCS 410/11) (from Ch. 15, par. 446)
Sec. 11. Transfers from other merit systems. Any employee subject to the jurisdiction of the "Personnel Code" as established under the Governor of the State of Illinois or any employee subject to the jurisdiction of the Secretary of State Merit Employment Code or any employee subject to the jurisdiction of the University Civil Service System of Illinois who is an active employee and has been certified under one of the above-mentioned merit systems may, with the approval of the Director of Personnel, be transferred to a comparable position of employment subject to the provisions of this Code. Said employee shall retain the same status in the merit system established by this Code as held under the "Personnel Code", the Secretary of State Merit Employment Code, or the University Civil Service System of Illinois.
(Source: P.A. 81-1465.)

(15 ILCS 410/12) (from Ch. 15, par. 447)
Sec. 12. Employees of the Office of the Comptroller - election to public office - leave of absence - re-entry of service. Any person holding a position in the Office of the Comptroller, who is elected to public office, shall, upon request, be granted a leave of absence, without pay, from such position. The leave of absence shall continue so long as he remains an elected officer and for a period of 30 calendar days thereafter.
If such person files a written request with the Director to re-enter active service with the Office of the Comptroller within such 30 day period he shall be reinstated to his former position or a position of comparable duties, responsibilities and pay.
(Source: P.A. 90-24, eff. 6-20-97.)

(15 ILCS 410/13) (from Ch. 15, par. 448)
Sec. 13. Unlawful acts prohibited.
(1) No person shall make any false statement, certificate, mark, rating or report with regard to any test, certification, or appointment made under any provision of this law, or in any manner commit or attempt to commit any fraud preventing the impartial execution of this law and the rules.
(2) No person shall, directly or indirectly, give, render, pay, offer, solicit, or accept any money, service, or other valuable consideration for or on account of any appointment, proposed appointment, promotion, or proposed promotion to, or any advantage in, a position in the Office of the Comptroller.
(3) No person shall defeat, deceive, or obstruct any person in his right to examination, eligibility, certification, or appointment under this law, or furnish to any person any special or secret information for the purpose of affecting the rights or prospects of any person with respect to employment in the Office of the Comptroller.
(Source: P.A. 80-1397.)

(15 ILCS 410/14) (from Ch. 15, par. 449)
Sec. 14. Records of the Department of Human Resources. The records of the Department, including eligible registers, except such records as the rules may properly require to be held confidential for reasons of public policy, shall be public records and shall be open to public inspection, subject to reasonable regulations as to the time and manner of inspection which may be prescribed by the Director.
(Source: P.A. 90-24, eff. 6-20-97.)

(15 ILCS 410/15) (from Ch. 15, par. 450)
Sec. 15. Oaths, testimony, and the production of records. The Commission, each member of the Commission and the Director shall have power to administer oaths, subpoena witnesses, and compel the production of books and papers pertinent to any investigation or hearing authorized by this law. Any person who shall fail to appear in response to a subpoena or to answer any question or produce any books or papers pertinent to any such investigation or hearing or who shall knowingly give false testimony in relation to any investigation or hearing under this Act shall be guilty of a Class A misdemeanor.
(Source: P.A. 80-1397.)

(15 ILCS 410/16) (from Ch. 15, par. 451)
Sec. 16. Status of present employees. Employees holding positions in the Office of the Comptroller herein shall continue under the following conditions:
(1) Employees who have been appointed as the result of having passed examinations in accordance with the provisions of the "Personnel Code", and who have satisfactorily passed the probationary period or who have been promoted in accordance with the rules thereunder, shall be continued without further examination, but shall be otherwise subject to provisions of this Act and the rules made pursuant to it.
(2) All other such employees subject to the provisions of this Act shall be continued in their respective positions if they pass a qualifying examination prescribed by the Director within 12 months from the effective date of this Act, and satisfactorily complete their respective probationary periods. Such qualifying examinations shall be similar to those required for entrance examinations for comparable positions in the Office of the Comptroller. Appointments of such employees shall be without regard to eligible lists. Nothing herein precludes the reclassification or reallocation as provided by this Act of any position held by such incumbent.
(3) Employees who have been appointed as the result of having passed examinations pursuant to the provisions of the "Personnel Code" but have not completed their probationary period on the effective date of this Act shall be continued without further examination but shall be otherwise subject to provisions of this Act and the rules made pursuant to it. Time served on probation prior to the effective date of this Act shall count as time served on the probationary period provided by this Act.
(4) Nothing in this Act shall be construed to prejudice, reduce, extinguish or affect the rights or privileges determined through judicial process to have been conferred on any present or past employee under the Illinois Personnel Code. In the event that any court of competent jurisdiction shall determine that present or past employees of the Comptroller have any rights arising from the Illinois Personnel Code, those rights shall be recognized under this Act.
(5) Any person who, as a result of any court order, court approved stipulation or settlement, has any employment or re-employment rights prior to the effective date of this Act shall continue to have such rights after the effective date of this Act.
(Source: P.A. 80-1397.)

(15 ILCS 410/17) (from Ch. 15, par. 452)
Sec. 17. Ethics disclosure. No employee of the Office of the Comptroller may violate any constitutional or statutory requirement to make ethics disclosure, and violation thereof shall be a basis for discharge notwithstanding any other provision of this Act.
(Source: P.A. 80-1397.)

(15 ILCS 410/17.5)
Sec. 17.5. State Officials and Employees Ethics Act.
(a) Disciplinary action under the State Officials and Employees Ethics Act against a person subject to this Act is within the jurisdiction of the Executive Ethics Commission and is not within the jurisdiction of this Act.
(b) Any hearing to contest disciplinary action against a person subject to this Act pursuant to an agreement between an Executive Inspector General and an ultimate jurisdictional authority, as defined in the State Officials and Employees Ethics Act, shall be conducted by the Executive Ethics Commission and not under this Act, at the request of that person.
(Source: P.A. 96-555, eff. 8-18-09.)

(15 ILCS 410/18) (from Ch. 15, par. 453)
Sec. 18. Affirmative Action. The Comptroller shall appoint an Equal Employment Opportunity Officer who shall serve until his or her successor is appointed. The Equal Employment Opportunity Officer may be assigned such other duties as the Comptroller may direct.
(Source: P.A. 80-1397.)

(15 ILCS 410/18a) (from Ch. 15, par. 454)
Sec. 18a. Equal Employment Opportunity Plan. The Equal Employment Opportunity Officer shall, within 90 days after the effective date of this Act and annually thereafter, submit to the Comptroller a plan for assuring equal employment opportunity. This plan shall include a current detailed status report (a) indicating, by each position in the service of the Comptroller, the number, percentage, and average salary of women, minorities, and individuals with disabilities employed; (b) identifying all positions in which the percentage of women, minorities, and individuals with disabilities employed is less than 4/5 the percentage of women, minorities, and individuals with disabilities in the State work force; (c) specifying the goals and methods for increasing the percentage of women, minorities, and individuals with disabilities employed in these positions; and (d) indicating progress and problems towards meeting equal employment opportunity goals.
(Source: P.A. 99-143, eff. 7-27-15.)

(15 ILCS 410/18b) (from Ch. 15, par. 455)
Sec. 18b. Duties of Comptroller's Equal Employment Opportunity Officer. The Comptroller's Equal Employment Opportunity Officer shall:
(1) set forth a detailed and uniform method and

requirement by which the Office of the Comptroller shall develop and implement equal employment opportunity plans as required in Section 18;

(2) establish reporting procedures for measuring

progress and evaluation performance in achieving equal employment opportunity goals;

(3) provide technical assistance and training to

officials of the Office of the Comptroller in achieving equal employment opportunity goals;

(4) develop and implement training programs to help

women, minorities, and individuals with disabilities qualifying for government positions and positions with government contractors;

(5) report quarterly to the Comptroller on progress,

performance, and problems in meeting equal employment opportunity goals.

(Source: P.A. 99-143, eff. 7-27-15.)

(15 ILCS 410/19) (from Ch. 15, par. 456)
Sec. 19. Penalties. Except as otherwise provided, any person who willfully violates any provision of this Act or of the rules shall be guilty of a Class B misdemeanor. Each violation shall constitute a separate and distinct offense.
(Source: P.A. 80-1397.)



15 ILCS 415/ - Comptroller's Records Act.

(15 ILCS 415/0.01) (from Ch. 15, par. 24.9)
Sec. 0.01. Short title. This Act may be cited as the Comptroller's Records Act.
(Source: P.A. 86-1324.)

(15 ILCS 415/1) (from Ch. 15, par. 25)
Sec. 1. Comptroller may destroy records. After obtaining the approval of the State Records Commission, the State Comptroller may destroy any records made and kept by him. When applying to the State Records Commission for approval to destroy any records, the Comptroller shall accompany his request with a list and a brief description of the records to be destroyed. A copy of this list shall be sent to the Secretary of State before any records are destroyed. The Secretary of State shall examine this list to determine whether any of the records which the Comptroller proposes to destroy are of unusual historic value. If the Secretary of State determines that any of the records are of unusual historic value, he shall inform the Comptroller of his determination, and the Comptroller shall deposit such record in the State Archives rather than destroy them.
Warrants and vouchers shall be retained by Comptroller for at least 3 years after the date thereof and may thereafter be destroyed, but warrants must be reproduced as required by Section 3 before being destroyed.
(Source: P.A. 90-24, eff. 6-20-97.)

(15 ILCS 415/2) (from Ch. 15, par. 26)
Sec. 2. "Records" defined. "Records" as used in this Act means all vouchers, warrants, and contracts, regardless of physical form or characteristics, made or received by the State Comptroller in pursuance of law or in connection with the transaction of public business. Not included within the definition of "records" are library and museum materials made and acquired solely for reference or exhibition purposes, extra copies of documents preserved only for convenience of reference and stocks of publications and of processed documents, and such material need not be photographed or microfilmed before destruction.
(Source: P.A. 84-803.)

(15 ILCS 415/3) (from Ch. 15, par. 27)
Sec. 3. Records to be photographed or reproduced on film or in any electronic media. The State Comptroller may have any records kept by him photographed, microfilmed, or otherwise reproduced on film or in any electronic media prior to destruction; provided, that prior to the destruction of any warrants, the Comptroller shall have those warrants photographed, microfilmed or otherwise reproduced on film or in any electronic media, in 2 copies.
Reproductions shall be placed in conveniently accessible files and provisions made for preserving, examining and using them.
(Source: P.A. 97-813, eff. 7-13-12.)

(15 ILCS 415/4) (from Ch. 15, par. 28)
Sec. 4. Specifications. Such photographic film or electronic media retention shall comply with the minimum standards of quality approved by the State Records Commission, and the device used to reproduce records shall be one which accurately reproduces the original thereof in all details.
(Source: P.A. 90-24, eff. 6-20-97.)

(15 ILCS 415/5) (from Ch. 15, par. 29)
Sec. 5. Archival copies as original records. Such photographs, microfilms and reproductions on film or electronic media shall be deemed original warrants and records, for all purposes, including introduction in evidence in all courts or administrative agencies. A transcript, exemplification or certified copy thereof shall for all purposes recited herein be deemed to be a transcript, exemplification or certified copy of the original.
(Source: P.A. 90-24, eff. 6-24-97.)

(15 ILCS 415/7) (from Ch. 15, par. 31)
Sec. 7. Certificate of destruction. Before the destruction of any warrants or records pursuant to this Act, the State Comptroller shall have prepared a certificate setting forth by summary description the warrants or records and the manner, time and place of their destruction. The certificate shall be kept in the permanent files of the Comptroller.
(Source: P.A. 97-932, eff. 8-10-12.)



15 ILCS 420/ - State Officer Salary Payment Act.

(15 ILCS 420/0.01) (from Ch. 127, par. 167w)
Sec. 0.01. Short title. This Act may be cited as the State Officer Salary Payment Act.
(Source: P.A. 86-1324.)

(15 ILCS 420/1) (from Ch. 127, par. 168)
Sec. 1. All officers of the State shall be paid at least once each month but any officer may be paid at such more frequent intervals as may be agreed upon by the officer and the State Comptroller.
(Source: P.A. 78-592.)



15 ILCS 425/ - Local Government Accounting Systems Act.

(15 ILCS 425/0.01) (from Ch. 15, par. 600)
Sec. 0.01. Short title. This Act may be cited as the Local Government Accounting Systems Act.
(Source: P.A. 86-1324.)

(15 ILCS 425/1) (from Ch. 15, par. 601)
Sec. 1. The State Comptroller shall by rule establish advisory guidelines for systems of accounting for units of local government which shall include all cities, villages, incorporated towns, counties, townships, special purpose districts and any other nonfederal governmental entities not audited by the Auditor General of the State of Illinois. These systems shall follow, to the extent practicable, generally accepted accounting principles.
(Source: P.A. 84-259.)

(15 ILCS 425/2) (from Ch. 15, par. 602)
Sec. 2. The State Comptroller shall publish manuals and operating procedures which may be used by units of local government in complying with accounting, auditing and reporting requirements. These manuals and procedures shall be designed to account for the various kinds and sizes of units of local government.
The manuals and operating procedures shall be reviewed by an advisory committee selected by the State Comptroller composed of persons from the Department of Commerce and Economic Opportunity, other interested State agencies, units of local government, associations of units of local government and other interested or concerned groups.
The State Comptroller shall provide or cooperate in educational and training programs to assist local governments in complying with accounting, auditing and reporting requirements.
(Source: P.A. 94-793, eff. 5-19-06.)



15 ILCS 505/ - State Treasurer Act.

(15 ILCS 505/0.01) (from Ch. 130, par. 0.01)
Sec. 0.01. Short title. This Act may be cited as the State Treasurer Act.
(Source: P.A. 86-1324.)

(15 ILCS 505/0.02)
Sec. 0.02. Transfer of powers. The rights, powers, duties, and functions vested in the Department of Financial Institutions to administer the Uniform Disposition of Unclaimed Property Act (superseded by the Revised Uniform Unclaimed Property Act) are transferred to the State Treasurer on July 1, 1999; provided, however, that the rights, powers, duties, and functions involving the examination of the records of any person that the State Treasurer has reason to believe has failed to report properly under this Act shall be transferred to the Office of Banks and Real Estate if the person is regulated by the Office of Banks and Real Estate under the Illinois Banking Act, the Corporate Fiduciary Act, the Foreign Banking Office Act, the Illinois Savings and Loan Act of 1985, or the Savings Bank Act and shall be retained by the Department of Financial Institutions if the person is doing business in the State under the supervision of the Department of Financial Institutions, the National Credit Union Administration, the Office of Thrift Supervision, or the Comptroller of the Currency.
(Source: P.A. 100-22, eff. 1-1-18.)

(15 ILCS 505/0.03)
Sec. 0.03. Transfer of personnel.
(a) Except as provided in subsection (b), personnel employed by the Department of Financial Institutions on June 30, 1999 to perform duties pertaining to the administration of the Uniform Disposition of Unclaimed Property Act (superseded by the Revised Uniform Unclaimed Property Act) are transferred to the State Treasurer on July 1, 1999.
(b) In the case of a person employed by the Department of Financial Institutions to perform both duties pertaining to the administration of the Uniform Disposition of Unclaimed Property Act (superseded by the Revised Uniform Unclaimed Property Act) and duties pertaining to a function retained by the Department of Financial Institutions, the State Treasurer, in consultation with the Director of Financial Institutions, shall determine whether to transfer the employee to the Office of the State Treasurer; until this determination has been made, the transfer shall not take effect.
(c) The rights of State employees, the State, and its agencies under the Personnel Code and applicable collective bargaining agreements and retirement plans are not affected by this amendatory Act of 1999, except that all positions transferred to the State Treasurer shall be subject to the State Treasurer Employment Code effective July 1, 2000.
All transferred employees who are members of collective bargaining units shall retain their seniority, continuous service, salary, and accrued benefits. During the pendency of the existing collective bargaining agreement, the rights provided for under that agreement and memoranda and supplements to that agreement, including but not limited to, the rights of employees performing duties pertaining to the administration of the Uniform Disposition of Unclaimed Property Act (superseded by the Revised Uniform Unclaimed Property Act) to positions in other State agencies and the right of employees in other State agencies covered by the agreement to positions performing duties pertaining to the administration of the Uniform Disposition of Unclaimed Property Act (superseded by the Revised Uniform Unclaimed Property Act), shall not be abridged.
The State Treasurer shall continue to honor during their pendency all bargaining agreements in effect at the time of the transfer and to recognize all collective bargaining representatives for the employees who perform or will perform functions transferred by this amendatory Act of 1999. For all purposes with respect to the management of the existing agreement and the negotiation and management of any successor agreements, the State Treasurer shall be deemed to be the employer of employees who perform or will perform functions transferred to the Office of the State Treasurer by this amendatory Act of 1999; provided that the Illinois Department of Central Management Services shall be a party to any grievance or arbitration proceeding held pursuant to the provisions of the collective bargaining agreement which involves the movement of employees from the Office of the State Treasurer to an agency under the jurisdiction of the Governor covered by the agreement.
(Source: P.A. 100-22, eff. 1-1-18.)

(15 ILCS 505/0.04)
Sec. 0.04. Transfer of property.
(a) Except as provided in subsection (b), all real and personal property, including but not limited to all books, records, and documents, and all unexpended appropriations and pending business pertaining to the administration of the Uniform Disposition of Unclaimed Property Act (superseded by the Revised Uniform Unclaimed Property Act) shall be transferred and delivered to the State Treasurer effective July 1, 1999.
(b) In the case of books, records, or documents that pertain both to the administration of the Uniform Disposition of Unclaimed Property Act (superseded by the Revised Uniform Unclaimed Property Act) and to a function retained by the Department of Financial Institutions, the State Treasurer, in consultation with the Director of Financial Institutions, shall determine whether the books, records, or documents shall be transferred, copied, or left with the Department of Financial Institutions; until this determination has been made, the transfer shall not take effect.
In the case of property or an unexpended appropriation that pertains both to the administration of the Uniform Disposition of Unclaimed Property Act (superseded by the Revised Uniform Unclaimed Property Act) and to a function retained by the Department of Financial Institutions, the State Treasurer, in consultation with the Director of Financial Institutions, shall determine whether the property or unexpended appropriation shall be transferred, divided, or left with the Department of Financial Institutions; until this determination has been made (and, in the case of an unexpended appropriation, notice of the determination has been filed with the State Comptroller), the transfer shall not take effect.
(Source: P.A. 100-22, eff. 1-1-18.)

(15 ILCS 505/0.05)
Sec. 0.05. Rules and standards.
(a) The rules and standards of the Department of Financial Institutions that are in effect on June 30, 1999 and pertain to the administration of the Uniform Disposition of Unclaimed Property Act (superseded by the Revised Uniform Unclaimed Property Act) shall become the rules and standards of the State Treasurer on July 1, 1999 and shall continue in effect until amended or repealed by the State Treasurer.
(b) Any rules pertaining to the administration of the Uniform Disposition of Unclaimed Property Act (superseded by the Revised Uniform Unclaimed Property Act) that have been proposed by the Department of Financial Institutions but have not taken effect or been finally adopted by June 30, 1999 shall become proposed rules of the State Treasurer on July 1, 1999, and any rulemaking procedures that have already been completed by the Department of Financial Institutions need not be repeated.
(c) As soon as practical after July 1, 1999, the State Treasurer shall revise and clarify the rules transferred to it under this amendatory Act of 1999 to reflect the reorganization of rights, powers, duties, and functions effected by this amendatory Act of 1999 using the procedures for recodification of rules available under the Illinois Administrative Procedure Act, except that existing title, part, and section numbering for the affected rules may be retained.
(d) As soon as practical after July 1, 1999, the Office of Banks and Real Estate and the Office of the State Treasurer shall jointly promulgate rules to reflect the transfer of examination functions to the Office of Banks and Real Estate under this amendatory Act of 1999 using the procedures available under the Illinois Administrative Procedure Act.
(e) As soon as practical after July 1, 1999, the Department of Financial Institutions and the Office of the State Treasurer shall jointly promulgate rules to reflect the retention of examination functions by the Department of Financial Institutions under this amendatory Act of 1999 using the procedures available under the Illinois Administrative Procedure Act.
(Source: P.A. 100-22, eff. 1-1-18.)

(15 ILCS 505/0.06)
Sec. 0.06. Savings provisions.
(a) The rights, powers, duties, and functions transferred to the State Treasurer or the Commissioner of Banks and Real Estate by this amendatory Act of 1999 shall be vested in and exercised by the State Treasurer or the Commissioner of Banks and Real Estate subject to the provisions of this amendatory Act of 1999. An act done by the State Treasurer or the Commissioner of Banks and Real Estate or an officer, employee, or agent of the State Treasurer or the Commissioner of Banks and Real Estate in the exercise of the transferred rights, powers, duties, or functions shall have the same legal effect as if done by the Department of Financial Institutions or an officer, employee, or agent of the Department of Financial Institutions prior to the effective date of this amendatory Act of 1999.
(b) The transfer of rights, powers, duties, and functions to the State Treasurer or the Commissioner of Banks and Real Estate under this amendatory Act of 1999 does not invalidate any previous action taken by or in respect to the Department of Financial Institutions or its officers, employees, or agents. References to the Department of Financial Institutions or its officers, employees or agents in any document, contract, agreement, or law shall, in appropriate contexts, be deemed to refer to the State Treasurer or the Commissioner of Banks and Real Estate or the officers, employees, or agents of the State Treasurer or the Commissioner of Banks and Real Estate.
(c) The transfer of rights, powers, duties, and functions from the Department of Financial Institutions to the State Treasurer or the Commissioner of Banks and Real Estate under this amendatory Act of 1999 does not affect the rights, obligations, or duties of any other person or entity, including any civil or criminal penalties applicable thereto, arising out of those transferred rights, powers, duties, and functions.
(d) With respect to matters that pertain to a right, power, duty, or function transferred to the State Treasurer under this amendatory Act of 1999:
(1) Beginning July 1, 1999, any report or notice that

was previously required to be made or given by any person to the Department of Financial Institutions or any of its officers, employees, or agents under the Uniform Disposition of Unclaimed Property Act (superseded by the Revised Uniform Unclaimed Property Act) or rules promulgated pursuant to that Act shall be made or given in the same manner to the State Treasurer or his or her appropriate officer, employee, or agent.

(2) Beginning July 1, 1999, any document that was

previously required to be furnished or served by any person to or upon the Department of Financial Institutions or any of its officers, employees, or agents under the Uniform Disposition of Unclaimed Property Act (superseded by the Revised Uniform Unclaimed Property Act) or rules promulgated pursuant to that Act shall be furnished or served in the same manner to or upon the State Treasurer or his or her appropriate officer, employee, or agent.

(e) This amendatory Act of 1999 does not affect any act done, ratified, or canceled, any right occurring or established, or any action or proceeding had or commenced in an administrative, civil, or criminal cause before July 1, 1999. Any such action or proceeding that pertains to the Uniform Disposition of Unclaimed Property Act (superseded by the Revised Uniform Unclaimed Property Act) or rules promulgated pursuant to that Act and that is pending on that date may be prosecuted, defended, or continued by the State Treasurer.
(Source: P.A. 100-22, eff. 1-1-18.)

(15 ILCS 505/1) (from Ch. 130, par. 1)
Sec. 1. Bond. That the Treasurer of this State shall give bond, before entering upon the duties of his or her office, in the penal sum of $500,000 by inclusion in the blanket bond or bonds or self-insurance program provided for in Sections 14.1 and 14.2 of the Official Bond Act. The bond shall be conditioned (i) for the faithful discharge of the Treasurer's duties, (ii) to deliver up all moneys, papers, books, records, and other property appertaining to his or her office, whole, safe, and undefaced, to the successor in office, and (iii) that the Treasurer will give additional bonds when legally required.
(Source: P.A. 90-372, eff. 7-1-98.)

(15 ILCS 505/2) (from Ch. 130, par. 2)
Sec. 2. He shall before entering upon the duties of his office, take and subscribe the oath or affirmation prescribed by Section 3, Article XIII, of the Constitution; which shall be filed in the office of the Secretary of State.
(Source: P.A. 85-620.)

(15 ILCS 505/3) (from Ch. 130, par. 3)
Sec. 3. (Repealed).
(Source: P.A. 90-372, eff. 7-1-98. Repealed internally, eff. 7-1-98.)

(15 ILCS 505/4) (from Ch. 130, par. 4)
Sec. 4. If any person elected to the office of Treasurer shall fail to give bond or take the oath required of him, within ten days after he is declared elected, the office shall be deemed vacant, and if the Treasurer, being required to give additional bond, as provided in Section 3 hereof, fails to do so within twenty days after notice of such requirement, his office may, in the discretion of the Governor, be declared vacant, and filled as provided by law.
(Source: Laws 1873, p. 186.)

(15 ILCS 505/5) (from Ch. 130, par. 5)
Sec. 5. The Treasurer shall keep an official seal, which shall be used to authenticate all writings, papers and documents, required by law to be certified from his office; and copies of all records, writings, papers and documents legally in his keeping, when certified by him, and authenticated by his official seal, shall be received in evidence in the same manner and with like effect as the originals.
(Source: Laws 1873, p. 186.)

(15 ILCS 505/6) (from Ch. 130, par. 6)
Sec. 6. (Repealed).
(Source: P.A. 90-372, eff. 7-1-98. Repealed internally, eff. 7-1-98.)

(15 ILCS 505/7) (from Ch. 130, par. 7)
Sec. 7. The State Treasurer shall receive the revenues and all other public moneys of the state, and all moneys authorized by law to be paid to him, and safely keep the same. Revenue received by the State in the form of coins, cash, checks, drafts, electronic fund transfers, electronic checks, credit card payments, debit card payments, or other similar payment instruments and the processing thereof shall be authorized for acceptance and collection by the State Treasurer.
(Source: P.A. 100-490, eff. 9-8-17.)

(15 ILCS 505/8) (from Ch. 130, par. 8)
Sec. 8. Moneys deposited in treasury; Comptroller's order. All persons paying money into the state treasury shall first obtain from the State Comptroller an order, directing the Treasurer to receive the same; and if the Treasurer shall receive and receipt for any money, without such order being presented to him, he shall be removed from office. When moneys are sent to the treasury, by express or otherwise, it shall be the Treasurer's duty to obtain the Comptroller's order, hereinbefore required, before receipting therefor. The order required under this Section may be prepared by any magnetic or electronic technology as determined to be in the best interest of the State by the Comptroller.
(Source: P.A. 90-37, eff. 6-27-97.)

(15 ILCS 505/9) (from Ch. 130, par. 9)
Sec. 9. Receipt of money by Treasurer. The Treasurer shall, on the receipt of any money, give the person paying the same a confirmation of receipt which shall be presented to the State Comptroller, who shall enter his or her approval and notify the person presenting the same, and retain a record of those approvals in his or her office, and charge the amount thereof against the Treasurer. No receipt shall be of any validity unless approved by both the Comptroller and Treasurer as provided in this Section.
(Source: P.A. 90-37, eff. 6-27-97.)

(15 ILCS 505/10) (from Ch. 130, par. 10)
Sec. 10. Direct deposit of State payments. The Treasurer shall not pay out of the treasury any money, except upon the warrant of the State Comptroller, provided that warrants shall not be required where payments are made by the Comptroller to providers of community-based mental health services, to persons receiving benefit payments under the State pension systems, to individuals receiving assistance under Article III of the Illinois Public Aid Code, or to a public agency as defined in the Public Funds Investment Act, by direct deposit or by the electronic direct deposit or transfer of funds. These payments, however, shall only be made upon the approval of the Treasurer, in the form and method provided by the rules or regulations adopted under Section 9.03 of the State Comptroller Act.
(Source: P.A. 87-132; 87-653; 87-685; 87-751; 87-895; 88-643, eff. 1-1-95.)

(15 ILCS 505/11) (from Ch. 130, par. 11)
Sec. 11. When any warrant is presented to the State Treasurer to be countersigned, he shall do so if the warrant is in proper form and there are sufficient moneys in the fund to pay the warrant. He shall also make a record of the date and amount of each warrant.
Upon request for a wire or electronic transfer of funds pursuant to a warrant payable from the State treasury, the State Treasurer may impose upon and collect from the requesting payee a service charge covering all costs of such transfer.
(Source: P.A. 99-562, eff. 1-1-17.)

(15 ILCS 505/12) (from Ch. 130, par. 12)
Sec. 12. He shall keep regular and fair accounts of all moneys received and paid out by him, stating, particularly, on what account each amount is received or paid out. He may make such corrections and changes in his records as may be necessary pursuant to notices received from the Department of Revenue under Section 2505-475 of the Department of Revenue Law (20 ILCS 2505/2505-475).
(Source: P.A. 91-239, eff. 1-1-00.)

(15 ILCS 505/13) (from Ch. 130, par. 13)
Sec. 13. On the payment of any warrant, the Treasurer shall cancel the same.
(Source: Laws 1951, p. 545.)

(15 ILCS 505/14) (from Ch. 130, par. 14)
Sec. 14. He shall, at appropriate intervals but at least once each month, report to the State Comptroller the amount of money received and paid out by him during the time period, stating on what account the same was received and paid; and shall, at appropriate intervals but at least once each month, report to the Comptroller all warrants, properly canceled, which he may have paid, and take the Comptroller's receipt for the same.
(Source: P.A. 99-562, eff. 1-1-17.)

(15 ILCS 505/15) (from Ch. 130, par. 15)
Sec. 15. He shall also make out and present to the Governor, at least ten days before each regular session of the General Assembly, a full report of all moneys by him received and paid out, and also a general account of all the business of his office.
(Source: Laws 1873, p. 186.)

(15 ILCS 505/16) (from Ch. 130, par. 16)
Sec. 16.
In case of the death of the Treasurer, it shall be the duty of the Governor to take possession of the office of such Treasurer, and cause the vaults thereof to be closed and securely locked, and so remain until a successor is appointed and qualified; and at the time such successor takes possession of the office, he, together with the State Comptroller and any of the bondsmen of the deceased Treasurer who shall be present, shall proceed to take an account of all the moneys, papers, books, records and other property coming into his possession; and the Comptroller shall take of such succeeding Treasurer his receipt therefor, and keep the same on file in his office.
(Source: P.A. 78-592.)

(15 ILCS 505/16.5)
(Text of Section from P.A. 91-943)
Sec. 16.5. College Savings Pool. The State Treasurer may establish and administer a College Savings Pool to supplement and enhance the investment opportunities otherwise available to persons seeking to finance the costs of higher education. The State Treasurer, in administering the College Savings Pool, may receive moneys paid into the pool by a participant and may serve as the fiscal agent of that participant for the purpose of holding and investing those moneys.
"Participant", as used in this Section, means any person that makes investments in the pool. "Designated beneficiary", as used in this Section, means any person on whose behalf an account is established in the College Savings Pool by a participant. Both in-state and out-of-state persons may be participants and designated beneficiaries in the College Savings Pool.
New accounts in the College Savings Pool shall be processed through participating financial institutions. "Participating financial institution", as used in this Section, means any financial institution insured by the Federal Deposit Insurance Corporation and lawfully doing business in the State of Illinois and any credit union approved by the State Treasurer and lawfully doing business in the State of Illinois that agrees to process new accounts in the College Savings Pool. Participating financial institutions may charge a processing fee to participants to open an account in the pool that shall not exceed $30 until the year 2001. Beginning in 2001 and every year thereafter, the maximum fee limit shall be adjusted by the Treasurer based on the Consumer Price Index for the North Central Region as published by the United States Department of Labor, Bureau of Labor Statistics for the immediately preceding calendar year. Every contribution received by a financial institution for investment in the College Savings Pool shall be transferred from the financial institution to a location selected by the State Treasurer within one business day following the day that the funds must be made available in accordance with federal law. All communications from the State Treasurer to participants shall reference the participating financial institution at which the account was processed.
The Treasurer may invest the moneys in the College Savings Pool in the same manner, in the same types of investments, and subject to the same limitations provided for the investment of moneys by the Illinois State Board of Investment. To enhance the safety and liquidity of the College Savings Pool, to ensure the diversification of the investment portfolio of the pool, and in an effort to keep investment dollars in the State of Illinois, the State Treasurer shall make a percentage of each account available for investment in participating financial institutions doing business in the State. The State Treasurer shall deposit with the participating financial institution at which the account was processed the following percentage of each account at a prevailing rate offered by the institution, provided that the deposit is federally insured or fully collateralized and the institution accepts the deposit: 10% of the total amount of each account for which the current age of the beneficiary is less than 7 years of age, 20% of the total amount of each account for which the beneficiary is at least 7 years of age and less than 12 years of age, and 50% of the total amount of each account for which the current age of the beneficiary is at least 12 years of age. The State Treasurer shall adjust each account at least annually to ensure compliance with this Section. The Treasurer shall develop, publish, and implement an investment policy covering the investment of the moneys in the College Savings Pool. The policy shall be published (i) at least once each year in at least one newspaper of general circulation in both Springfield and Chicago and (ii) each year as part of the audit of the College Savings Pool by the Auditor General, which shall be distributed to all participants. The Treasurer shall notify all participants in writing, and the Treasurer shall publish in a newspaper of general circulation in both Chicago and Springfield, any changes to the previously published investment policy at least 30 calendar days before implementing the policy. Any investment policy adopted by the Treasurer shall be reviewed and updated if necessary within 90 days following the date that the State Treasurer takes office.
Participants shall be required to use moneys distributed from the College Savings Pool for qualified expenses at eligible educational institutions. "Qualified expenses", as used in this Section, means the following: (i) tuition, fees, and the costs of books, supplies, and equipment required for enrollment or attendance at an eligible educational institution and (ii) certain room and board expenses incurred while attending an eligible educational institution at least half-time. "Eligible educational institutions", as used in this Section, means public and private colleges, junior colleges, graduate schools, and certain vocational institutions that are described in Section 481 of the Higher Education Act of 1965 (20 U.S.C. 1088) and that are eligible to participate in Department of Education student aid programs. A student shall be considered to be enrolled at least half-time if the student is enrolled for at least half the full-time academic work load for the course of study the student is pursuing as determined under the standards of the institution at which the student is enrolled. Distributions made from the pool for qualified expenses shall be made directly to the eligible educational institution, directly to a vendor, in the form of a check payable to both the beneficiary and the institution or vendor, or directly to the designated beneficiary in a manner that is permissible under Section 529 of the Internal Revenue Code. Any moneys that are distributed in any other manner or that are used for expenses other than qualified expenses at an eligible educational institution shall be subject to a penalty of 10% of the earnings unless the beneficiary dies, becomes disabled, or receives a scholarship that equals or exceeds the distribution. Penalties shall be withheld at the time the distribution is made.
The Treasurer shall limit the contributions that may be made on behalf of a designated beneficiary based on an actuarial estimate of what is required to pay tuition, fees, and room and board for 5 undergraduate years at the highest cost eligible educational institution. The contributions made on behalf of a beneficiary who is also a beneficiary under the Illinois Prepaid Tuition Program shall be further restricted to ensure that the contributions in both programs combined do not exceed the limit established for the College Savings Pool. The Treasurer shall provide the Illinois Student Assistance Commission each year at a time designated by the Commission, an electronic report of all participant accounts in the Treasurer's College Savings Pool, listing total contributions and disbursements from each individual account during the previous calendar year. As soon thereafter as is possible following receipt of the Treasurer's report, the Illinois Student Assistance Commission shall, in turn, provide the Treasurer with an electronic report listing those College Savings Pool participants who also participate in the State's prepaid tuition program, administered by the Commission. The Commission shall be responsible for filing any combined tax reports regarding State qualified savings programs required by the United States Internal Revenue Service. The Treasurer shall work with the Illinois Student Assistance Commission to coordinate the marketing of the College Savings Pool and the Illinois Prepaid Tuition Program when considered beneficial by the Treasurer and the Director of the Illinois Student Assistance Commission. The Treasurer's office shall not publicize or otherwise market the College Savings Pool or accept any moneys into the College Savings Pool prior to March 1, 2000. The Treasurer shall provide a separate accounting for each designated beneficiary to each participant, the Illinois Student Assistance Commission, and the participating financial institution at which the account was processed. No interest in the program may be pledged as security for a loan.
The assets of the College Savings Pool and its income and operation shall be exempt from all taxation by the State of Illinois and any of its subdivisions. The accrued earnings on investments in the Pool once disbursed on behalf of a designated beneficiary shall be similarly exempt from all taxation by the State of Illinois and its subdivisions, so long as they are used for qualified expenses. The provisions of this paragraph are exempt from Section 250 of the Illinois Income Tax Act.
The Treasurer shall adopt rules he or she considers necessary for the efficient administration of the College Savings Pool. The rules shall provide whatever additional parameters and restrictions are necessary to ensure that the College Savings Pool meets all of the requirements for a qualified state tuition program under Section 529 of the Internal Revenue Code (26 U.S.C. 529). The rules shall provide for the administration expenses of the pool to be paid from its earnings and for the investment earnings in excess of the expenses and all moneys collected as penalties to be credited or paid monthly to the several participants in the pool in a manner which equitably reflects the differing amounts of their respective investments in the pool and the differing periods of time for which those amounts were in the custody of the pool. Also, the rules shall require the maintenance of records that enable the Treasurer's office to produce a report for each account in the pool at least annually that documents the account balance and investment earnings. Notice of any proposed amendments to the rules and regulations shall be provided to all participants prior to adoption. Amendments to rules and regulations shall apply only to contributions made after the adoption of the amendment.
Upon creating the College Savings Pool, the State Treasurer shall give bond with 2 or more sufficient sureties, payable to and for the benefit of the participants in the College Savings Pool, in the penal sum of $1,000,000, conditioned upon the faithful discharge of his or her duties in relation to the College Savings Pool.
(Source: P.A. 91-607, eff. 1-1-00; 91-829, eff. 1-1-01; 91-943, eff. 2-9-01.)

(Text of Section from P.A. 91-829, 92-16, 92-439, 92-626, 93-812, 95-23, 95-306, 95-521, 95-876, 97-233, 97-537, 97-813, 99-143, and 100-161)
Sec. 16.5. College Savings Pool. The State Treasurer may establish and administer a College Savings Pool to supplement and enhance the investment opportunities otherwise available to persons seeking to finance the costs of higher education. The State Treasurer, in administering the College Savings Pool, may receive moneys paid into the pool by a participant and may serve as the fiscal agent of that participant for the purpose of holding and investing those moneys.
"Participant", as used in this Section, means any person who has authority to withdraw funds, change the designated beneficiary, or otherwise exercise control over an account. "Donor", as used in this Section, means any person who makes investments in the pool. "Designated beneficiary", as used in this Section, means any person on whose behalf an account is established in the College Savings Pool by a participant. Both in-state and out-of-state persons may be participants, donors, and designated beneficiaries in the College Savings Pool. The College Savings Pool must be available to any individual with a valid social security number or taxpayer identification number for the benefit of any individual with a valid social security number or taxpayer identification number, unless a contract in effect on August 1, 2011 (the effective date of Public Act 97-233) does not allow for taxpayer identification numbers, in which case taxpayer identification numbers must be allowed upon the expiration of the contract.
New accounts in the College Savings Pool may be processed through participating financial institutions. "Participating financial institution", as used in this Section, means any financial institution insured by the Federal Deposit Insurance Corporation and lawfully doing business in the State of Illinois and any credit union approved by the State Treasurer and lawfully doing business in the State of Illinois that agrees to process new accounts in the College Savings Pool. Participating financial institutions may charge a processing fee to participants to open an account in the pool that shall not exceed $30 until the year 2001. Beginning in 2001 and every year thereafter, the maximum fee limit shall be adjusted by the Treasurer based on the Consumer Price Index for the North Central Region as published by the United States Department of Labor, Bureau of Labor Statistics for the immediately preceding calendar year. Every contribution received by a financial institution for investment in the College Savings Pool shall be transferred from the financial institution to a location selected by the State Treasurer within one business day following the day that the funds must be made available in accordance with federal law. All communications from the State Treasurer to participants and donors shall reference the participating financial institution at which the account was processed.
The Treasurer may invest the moneys in the College Savings Pool in the same manner and in the same types of investments provided for the investment of moneys by the Illinois State Board of Investment. To enhance the safety and liquidity of the College Savings Pool, to ensure the diversification of the investment portfolio of the pool, and in an effort to keep investment dollars in the State of Illinois, the State Treasurer may make a percentage of each account available for investment in participating financial institutions doing business in the State. The State Treasurer may deposit with the participating financial institution at which the account was processed the following percentage of each account at a prevailing rate offered by the institution, provided that the deposit is federally insured or fully collateralized and the institution accepts the deposit: 10% of the total amount of each account for which the current age of the beneficiary is less than 7 years of age, 20% of the total amount of each account for which the beneficiary is at least 7 years of age and less than 12 years of age, and 50% of the total amount of each account for which the current age of the beneficiary is at least 12 years of age. The Treasurer shall develop, publish, and implement an investment policy covering the investment of the moneys in the College Savings Pool. The policy shall be published each year as part of the audit of the College Savings Pool by the Auditor General, which shall be distributed to all participants. The Treasurer shall notify all participants in writing, and the Treasurer shall publish in a newspaper of general circulation in both Chicago and Springfield, any changes to the previously published investment policy at least 30 calendar days before implementing the policy. Any investment policy adopted by the Treasurer shall be reviewed and updated if necessary within 90 days following the date that the State Treasurer takes office.
Participants shall be required to use moneys distributed from the College Savings Pool for qualified expenses at eligible educational institutions. "Qualified expenses", as used in this Section, means the following: (i) tuition, fees, and the costs of books, supplies, and equipment required for enrollment or attendance at an eligible educational institution; (ii) expenses for special needs services, in the case of a special needs beneficiary, which are incurred in connection with such enrollment or attendance; (iii) certain expenses for the purchase of computer or peripheral equipment, as defined in Section 168 of the federal Internal Revenue Code (26 U.S.C. 168), computer software, as defined in Section 197 of the federal Internal Revenue Code (26 U.S.C. 197), or internet access and related services, if such equipment, software, or services are to be used primarily by the beneficiary during any of the years the beneficiary is enrolled at an eligible educational institution, except that, such expenses shall not include expenses for computer software designed for sports, games, or hobbies, unless the software is predominantly educational in nature; and (iv) certain room and board expenses incurred while attending an eligible educational institution at least half-time. "Eligible educational institutions", as used in this Section, means public and private colleges, junior colleges, graduate schools, and certain vocational institutions that are described in Section 481 of the Higher Education Act of 1965 (20 U.S.C. 1088) and that are eligible to participate in Department of Education student aid programs. A student shall be considered to be enrolled at least half-time if the student is enrolled for at least half the full-time academic work load for the course of study the student is pursuing as determined under the standards of the institution at which the student is enrolled. Distributions made from the pool for qualified expenses shall be made directly to the eligible educational institution, directly to a vendor, or in the form of a check payable to both the beneficiary and the institution or vendor. Any moneys that are distributed in any other manner or that are used for expenses other than qualified expenses at an eligible educational institution shall be subject to a penalty of 10% of the earnings unless the beneficiary dies, becomes a person with a disability, or receives a scholarship that equals or exceeds the distribution. Penalties shall be withheld at the time the distribution is made.
The Treasurer shall limit the contributions that may be made on behalf of a designated beneficiary based on the limitations established by the Internal Revenue Service. The contributions made on behalf of a beneficiary who is also a beneficiary under the Illinois Prepaid Tuition Program shall be further restricted to ensure that the contributions in both programs combined do not exceed the limit established for the College Savings Pool. The Treasurer shall provide the Illinois Student Assistance Commission each year at a time designated by the Commission, an electronic report of all participant accounts in the Treasurer's College Savings Pool, listing total contributions and disbursements from each individual account during the previous calendar year. As soon thereafter as is possible following receipt of the Treasurer's report, the Illinois Student Assistance Commission shall, in turn, provide the Treasurer with an electronic report listing those College Savings Pool participants who also participate in the State's prepaid tuition program, administered by the Commission. The Commission shall be responsible for filing any combined tax reports regarding State qualified savings programs required by the United States Internal Revenue Service. The Treasurer shall work with the Illinois Student Assistance Commission to coordinate the marketing of the College Savings Pool and the Illinois Prepaid Tuition Program when considered beneficial by the Treasurer and the Director of the Illinois Student Assistance Commission. The Treasurer's office shall not publicize or otherwise market the College Savings Pool or accept any moneys into the College Savings Pool prior to March 1, 2000. The Treasurer shall provide a separate accounting for each designated beneficiary to each participant, the Illinois Student Assistance Commission, and the participating financial institution at which the account was processed. No interest in the program may be pledged as security for a loan. Moneys held in an account invested in the Illinois College Savings Pool shall be exempt from all claims of the creditors of the participant, donor, or designated beneficiary of that account, except for the non-exempt College Savings Pool transfers to or from the account as defined under subsection (j) of Section 12-1001 of the Code of Civil Procedure (735 ILCS 5/12-1001(j)).
The assets of the College Savings Pool and its income and operation shall be exempt from all taxation by the State of Illinois and any of its subdivisions. The accrued earnings on investments in the Pool once disbursed on behalf of a designated beneficiary shall be similarly exempt from all taxation by the State of Illinois and its subdivisions, so long as they are used for qualified expenses. Contributions to a College Savings Pool account during the taxable year may be deducted from adjusted gross income as provided in Section 203 of the Illinois Income Tax Act. The provisions of this paragraph are exempt from Section 250 of the Illinois Income Tax Act.
The Treasurer shall adopt rules he or she considers necessary for the efficient administration of the College Savings Pool. The rules shall provide whatever additional parameters and restrictions are necessary to ensure that the College Savings Pool meets all of the requirements for a qualified state tuition program under Section 529 of the Internal Revenue Code (26 U.S.C. 529). The rules shall provide for the administration expenses of the pool to be paid from its earnings and for the investment earnings in excess of the expenses and all moneys collected as penalties to be credited or paid monthly to the several participants in the pool in a manner which equitably reflects the differing amounts of their respective investments in the pool and the differing periods of time for which those amounts were in the custody of the pool. Also, the rules shall require the maintenance of records that enable the Treasurer's office to produce a report for each account in the pool at least annually that documents the account balance and investment earnings. Notice of any proposed amendments to the rules and regulations shall be provided to all participants prior to adoption. Amendments to rules and regulations shall apply only to contributions made after the adoption of the amendment.
Upon creating the College Savings Pool, the State Treasurer shall give bond with 2 or more sufficient sureties, payable to and for the benefit of the participants in the College Savings Pool, in the penal sum of $1,000,000, conditioned upon the faithful discharge of his or her duties in relation to the College Savings Pool.
(Source: P.A. 99-143, eff. 7-27-15; 100-161, eff. 8-18-17.)

(15 ILCS 505/16.6)
Sec. 16.6. ABLE account program.
(a) As used in this Section:
"ABLE account" or "account" means an account established for the purpose of financing certain qualified expenses of eligible individuals as specifically provided for in this Section and authorized by Section 529A of the Internal Revenue Code.
"ABLE account plan" or "plan" means the savings account plan provided for in this Section.
"Account administrator" means the person selected by the State Treasurer to administer the daily operations of the ABLE account plan and provide marketing, recordkeeping, investment management, and other services for the plan.
"Aggregate account balance" means the amount in an account on a particular date or the fair market value of an account on a particular date.
"Beneficiary" means the ABLE account owner.
"Board" means the Illinois State Board of Investment.
"Contracting state" means a state without a qualified ABLE program which has entered into a contract with Illinois to provide residents of the contracting state access to a qualified ABLE program.
"Designated representative" means a person who is authorized to act on behalf of an account owner. An account owner is authorized to act on his or her own behalf unless the account owner is a minor or the account owner has been adjudicated to have a disability so that a guardian has been appointed. A designated representative acts in a fiduciary capacity to the account owner. The State Treasurer shall recognize a person as a designated representative without appointment by a court in the following order of priority:
(1) The account owner's plenary guardian of the

estate, or the account owner's limited guardian of financial or contractual matters. Any guardian acting in this capacity shall not be required to seek court approval for any ABLE qualified distributions.

(2) The agent named by the account owner in a

property power of attorney recognized as a statutory short form power of attorney for property.

(3) Such individual or entity that the account owner

so designates in writing, in a manner to be established by the State Treasurer.

(4) Such other individual or entity designated by the

State Treasurer pursuant to its rules.

"Disability certification" has the meaning given to that term under Section 529A of the Internal Revenue Code.
"Eligible individual" has the meaning given to that term under Section 529A of the Internal Revenue Code.
"Participation agreement" means an agreement to participate in the ABLE account plan between an account owner and the State, through its agencies and the State Treasurer.
"Qualified disability expenses" has the meaning given to that term under Section 529A of the Internal Revenue Code.
"Qualified withdrawal" or "qualified distribution" means a withdrawal from an ABLE account to pay the qualified disability expenses of the beneficiary of the account.
(b) The "Achieving a Better Life Experience" or "ABLE" account program is hereby created and shall be administered by the State Treasurer. The purpose of the ABLE plan is to encourage and assist individuals and families in saving private funds for the purpose of supporting individuals with disabilities to maintain health, independence, and quality of life, and to provide secure funding for disability-related expenses on behalf of designated beneficiaries with disabilities that will supplement, but not supplant, benefits provided through private insurance, federal and State medical and disability insurance, the beneficiary's employment, and other sources. Under the plan, a person may make contributions to an ABLE account to meet the qualified disability expenses of the designated beneficiary of the account. The plan must be operated as an accounts-type plan that permits persons to save for qualified disability expenses incurred by or on behalf of an eligible individual.
The State Treasurer shall promote awareness of the availability and advantages of the ABLE account plan as a way to assist individuals and families in saving private funds for the purpose of supporting individuals with disabilities. The cost of these promotional efforts shall not be funded with fees imposed on participants by the State Treasurer.
The State Treasurer shall not accept contributions for ABLE accounts under this Section until the Internal Revenue Service has issued its final regulations or interim guidance concerning ABLE accounts.
A separate account must be maintained for each beneficiary for whom contributions are made, and no more than one account shall be established per beneficiary. If an ABLE account is established for a designated beneficiary, no account subsequently established for such beneficiary shall be treated as an ABLE account. The preceding sentence shall not apply in the case of an ABLE account established for purposes of a rollover as permitted under Section 529A of the Internal Revenue Code.
An ABLE account may be established under this Section for a designated beneficiary who is a resident of Illinois, a resident of a contracting state, or a resident of any other state.
Prior to the establishment of an ABLE account, an account owner must provide documentation to the State Treasurer that the account beneficiary is an eligible individual.
Annual contributions to an ABLE account on behalf of a beneficiary are subject to the requirements of subsection (b) of Section 529A of the Internal Revenue Code. No person may make a contribution to an ABLE account if such a contribution would result in the aggregate account balance of an ABLE account exceeding the account balance limit authorized under Section 529A of the Internal Revenue Code. The Treasurer shall review the contribution limit at least annually.
The State Treasurer shall administer the plan, including accepting and processing applications, maintaining account records, making payments, and undertaking any other necessary tasks to administer the plan, including the appointment of an account administrator. The State Treasurer may contract with one or more third parties to carry out some or all of these administrative duties, including, but not limited to, providing investment management services, incentives, and marketing the plan.
In designing and establishing the plan's requirements and in negotiating or entering into contracts with third parties under this Section, the State Treasurer shall consult with the Board. The State Treasurer shall establish fees to be imposed on participants to recover the costs of administration, recordkeeping, and investment management. The State Treasurer must use his or her best efforts to keep these fees as low as possible, consistent with efficient administration.
The Illinois ABLE Accounts Administrative Fund is created as a nonappropriated trust fund in the State treasury. The State Treasurer shall use moneys in the Administrative Fund to pay for administrative expenses he or she incurs in the performance of his or her duties under this Section. The State Treasurer shall use moneys in the Administrative Fund to cover administrative expenses incurred under this Section. The Administrative Fund may receive any grants or other moneys designated for administrative purposes from the State, or any unit of federal, state, or local government, or any other person, firm, partnership, or corporation. Any interest earnings that are attributable to moneys in the Administrative Fund must be deposited into the Administrative Fund. Any fees established by the State Treasurer to recover the costs of administration, recordkeeping, and investment management shall be deposited into the Administrative Fund.
Subject to appropriation, the State Treasurer may pay administrative costs associated with the creation and management of the plan until sufficient assets are available in the Administrative Fund for that purpose.
Applications for accounts, account owner data, account data, and data on beneficiaries of accounts are confidential and exempt from disclosure under the Freedom of Information Act.
(c) The State Treasurer may invest the moneys in ABLE accounts in the same manner and in the same types of investments provided for the investment of moneys by the Board. To enhance the safety and liquidity of ABLE accounts, to ensure the diversification of the investment portfolio of accounts, and in an effort to keep investment dollars in the State, the State Treasurer may make a percentage of each account available for investment in participating financial institutions doing business in the State, except that the accounts may be invested without limit in investment options from open-ended investment companies registered under Section 80a of the federal Investment Company Act of 1940. The State Treasurer may contract with one or more third parties for investment management, recordkeeping, or other services in connection with investing the accounts.
The account administrator shall annually prepare and adopt a written statement of investment policy that includes a risk management and oversight program. The risk management and oversight program shall be designed to ensure that an effective risk management system is in place to monitor the risk levels of the ABLE plan, to ensure that the risks taken are prudent and properly managed, to provide an integrated process for overall risk management, and to assess investment returns as well as risk to determine if the risks taken are adequately compensated compared to applicable performance benchmarks and standards.
The State Treasurer may enter into agreements with other states to either allow Illinois residents to participate in a plan operated by another state or to allow residents of other states to participate in the Illinois ABLE plan.
(d) The State Treasurer shall ensure that the plan meets the requirements for an ABLE account under Section 529A of the Internal Revenue Code. The State Treasurer may request a private letter ruling or rulings from the Internal Revenue Service and must take any necessary steps to ensure that the plan qualifies under relevant provisions of federal law. Notwithstanding the foregoing, any determination by the Secretary of the Treasury of the United States that an account was utilized to make non-qualified distributions shall not result in an ABLE account being disregarded as a resource.
A person may make contributions to an ABLE account on behalf of a beneficiary. Contributions to an account made by persons other than the account owner become the property of the account owner. Contributions to an account shall be considered as a transfer of assets for fair market value. A person does not acquire an interest in an ABLE account by making contributions to an account. A contribution to any account for a beneficiary must be rejected if the contribution would cause either the aggregate or annual account balance of the account to exceed the limits imposed by Section 529A of the Internal Revenue Code.
Any change in account owner must be done in a manner consistent with Section 529A of the Internal Revenue Code.
Notice of any proposed amendments to the rules and regulations shall be provided to all owners or their designated representatives prior to adoption. Amendments to rules and regulations shall apply only to contributions made after the adoption of the amendment. Amendments to this Section automatically amend the participation agreement. Any amendments to the operating procedures and policies of the plan shall automatically amend the participation agreement after adoption by the State Treasurer.
All assets of the plan, including any contributions to accounts, are held in trust for the exclusive benefit of the account owner and shall be considered spendthrift accounts exempt from all of the owner's creditors. The plan shall provide separate accounting for each designated beneficiary sufficient to satisfy the requirements of paragraph (3) of subsection (b) of Section 529A of the Internal Revenue Code. Assets must be held in either a state trust fund outside the State treasury, to be known as the Illinois ABLE plan trust fund, or in accounts with a third-party provider selected pursuant to this Section. Amounts contributed to ABLE accounts shall not be commingled with State funds and the State shall have no claim to or against, or interest in, such funds.
Plan assets are not subject to claims by creditors of the State and are not subject to appropriation by the State. Payments from the Illinois ABLE account plan shall be made under this Section.
The assets of ABLE accounts and their income may not be used as security for a loan.
The assets of ABLE accounts and their income and operation shall be exempt from all taxation by the State of Illinois and any of its subdivisions to the extent exempt from federal income taxation. The accrued earnings on investments in an ABLE account once disbursed on behalf of a designated beneficiary shall be similarly exempt from all taxation by the State of Illinois and its subdivisions to the extent exempt from federal income taxation, so long as they are used for qualified expenses.
Notwithstanding any other provision of law that requires consideration of one or more financial circumstances of an individual, for the purpose of determining eligibility to receive, or the amount of, any assistance or benefit authorized by such provision to be provided to or for the benefit of such individual, any amount, including earnings thereon, in the ABLE account of such individual, any contributions to the ABLE account of the individual, and any distribution for qualified disability expenses shall be disregarded for such purpose with respect to any period during which such individual maintains, makes contributions to, or receives distributions from such ABLE account.
(e) The account owner or the designated representative of the account owner may request that a qualified distribution be made for the benefit of the account owner. Qualified distributions shall be made for qualified disability expenses allowed pursuant to Section 529A of the Internal Revenue Code. Qualified distributions must be withdrawn proportionally from contributions and earnings in an account owner's account on the date of distribution as provided in Section 529A of the Internal Revenue Code. Upon the death of a beneficiary, the amount remaining in the beneficiary's account must be distributed pursuant to subsection (f) of Section 529A of the Internal Revenue Code.
(f) The State Treasurer may adopt rules to carry out the purposes of this Section. The State Treasurer shall further have the power to issue peremptory rules necessary to ensure that ABLE accounts meet all of the requirements for a qualified state ABLE program under Section 529A of the Internal Revenue Code and any regulations issued by the Internal Revenue Service.
(Source: P.A. 99-145, eff. 1-1-16; 99-563, eff. 7-15-16.)

(15 ILCS 505/16.7)
Sec. 16.7. Investment transparency.
(a) Purpose. The purpose of this Section is to provide for transparency in the investment of public funds by requiring the reporting of full and complete information regarding the investment moneys by the State Treasurer.
(b) Online information concerning the investment of public funds. The State Treasurer shall make available on his or her official website, and update at least monthly, the following information concerning the investment of public funds:
(1) the total amount of funds held by the State

Treasurer;

(2) the asset allocation for the investments made by

the State Treasurer;

(3) the benchmarks established by the State

Treasurer;

(4) current and historic return information; and
(5) a detailed listing of the time deposit balances,

including for each deposit, the name of the financial institution and the deposit rate.

(c) Information exempt from reporting requirement. Nothing in this Section requires the State Treasurer to make information available on the Internet that is exempt from inspection and copying under the Freedom of Information Act.
(Source: P.A. 95-273, eff. 1-1-08.)

(15 ILCS 505/16.10)
Sec. 16.10. (Repealed).
(Source: P.A. 96-6, eff. 4-3-09. Repealed internally, eff. 6-30-11.)

(15 ILCS 505/17) (from Ch. 130, par. 17)
Sec. 17. The State Treasurer may establish and administer both a Public Treasurers' Investment Pool and an E-Pay program to supplement and enhance both the investment opportunities and the secure electronic payment options otherwise available to other custodians of public funds for public agencies in this State.
The Treasurer, in administering the Public Treasurers' Investment Pool, may receive public funds paid into the pool by any other custodian of such funds and may serve as the fiscal agent of that custodian of public funds for the purpose of holding and investing those funds.
The Treasurer may invest the public funds constituting the Public Treasurers' Investment Pool in the same manner, in the same types of investments and subject to the same limitations provided for the investment of funds in the State Treasury. The Treasurer shall develop, publish, and implement an investment policy covering the management of funds in the Public Treasurers' Investment Pool. The policy shall be published each year as part of the audit of the Public Treasurers' Investment Pool by the Auditor General, which shall be distributed to all participants. The Treasurer shall notify all Public Treasurers' Investment Pool participants in writing, and the Treasurer shall publish in at least one newspaper of general circulation in both Springfield and Chicago any changes to a previously published investment policy at least 30 calendar days before implementing the policy. Any such investment policy adopted by the Treasurer shall be reviewed, and updated if necessary, within 90 days following the installation of a new Treasurer.
The Treasurer shall promulgate such rules and regulations as he deems necessary for the efficient administration of the Public Treasurers' Investment Pool and the E-Pay program, including specification of minimum amounts which may be deposited in the Pool and minimum periods of time for which deposits shall be retained in the Pool. The rules shall provide for the administration expenses of the Pool to be paid from its earnings and for the interest earnings in excess of such expenses to be credited or paid monthly to the several custodians of public funds participating in the Pool in a manner which equitably reflects the differing amounts of their respective investments in the Pool and the differing periods of time for which such amounts were in the custody of the Pool.
Upon creating a Public Treasurers' Investment Pool the State Treasurer shall give bond with 2 or more sufficient sureties, payable to custodians of public funds who participate in the Pool for the benefit of the public agencies whose funds are paid into the Pool for investment, in the penal sum of $150,000, conditioned for the faithful discharge of his duties in relation to the Public Treasurers' Investment Pool.
"Public funds" and "public agency", as used in this Section have the meanings ascribed to them in Section 1 of "An Act relating to certain investments of public funds by public agencies", approved July 23, 1943, as amended.
This amendatory Act of 1975 is not a limit on any home rule unit.
After the effective date of this amendatory Act of the 99th General Assembly, participation in the Public Treasurers' Investment Pool shall not be a prerequisite for participation in the Treasurer's E-Pay program.
(Source: P.A. 99-856, eff. 8-19-16.)

(15 ILCS 505/17.1) (from Ch. 130, par. 17.1)
Sec. 17.1. The Treasurer shall have the power to make and provide rules and regulations necessary for the effective administrative performance of the duties imposed upon him by law. Such rules and regulations shall be promulgated in accordance with the provisions of "The Illinois Administrative Procedure Act", as amended.
(Source: P.A. 84-1298.)

(15 ILCS 505/17.5)
Sec. 17.5. The State Treasurer Financial Education and Savings Not-for-Profit Corporation.
(a) The Treasurer is authorized in accordance with Section 10 of the State Agency Entity Creation Act to create the State Treasurer Financial Education and Savings Not-for-Profit Corporation. To create the Not-for-Profit Corporation, the Treasurer shall file articles of incorporation and bylaws as required under the General Not For Profit Corporation Act of 1986 and take any other necessary steps as may be required under State and federal law. There may be not less than 4 nor more than 11 Directors to the Not-for-Profit Corporation. No Director may receive compensation for his or her services to the Not-for-Profit Corporation.
(b) The purposes of the Not-for-Profit Corporation are to promote financial literacy and savings among the residents of the State of Illinois, to issue grants and scholarships for educational purposes, and to engage generally in other lawful endeavors consistent with the foregoing purposes. The Not-for-Profit Corporation may not exceed the provisions of the General Not For Profit Corporation Act of 1986.
(c) As soon as practical after the Not-for-Profit Corporation is created, the Directors shall meet, organize, and designate, by majority vote, a President, Secretary, and any additional officers as may be needed to carry out the activities of the Not-for-Profit Corporation. The Treasurer may adopt rules and regulations as deemed necessary to govern Not-for-Profit Corporation procedures.
(d) The Not-for-Profit Corporation may accept gifts, grants, donations, or other contributions from any private person or entity and may expend receipts on activities that it considers suitable to the performance of its duties under this Section. Moneys collected by the Not-for-Profit Corporation are considered private funds and must be held in an appropriate account outside of the State treasury. The treasurer of the Not-for-Profit Corporation is custodian of all corporate funds. The Not-for-Profit Corporation and its officers are responsible for the approval of recording of receipts, approval of payments, and the proper filing of required reports. The Not-for-Profit Corporation may be assisted in carrying out its functions by personnel of the Office of the State Treasurer with respect to matters falling within their scope and function. The Not-for-Profit Corporation shall cooperate fully with the boards, commissions, agencies, departments, and institutions of the State.
(Source: P.A. 95-920, eff. 8-26-08.)

(15 ILCS 505/18)
Sec. 18. Banking and automatic teller machine services.
(a) The Treasurer may enter into written agreements with financial institutions for the provision of banking services at the State Capitol and for the provision of automatic teller machine services at State office buildings, State parks, State tourism centers, and State fairs at Springfield and DuQuoin. The Treasurer shall establish competitive procedures for the selection of financial institutions to provide the services authorized under this Section. No State agency may procure services authorized by this Section without the approval of the Treasurer.
(b) The Treasurer shall enter into written agreements with the authorities having jurisdiction of the property where the services are intended to be provided. These agreements shall include, but need not be limited to, the quantity of machines to be located at the property and the exact location of the service or machine and shall establish responsibility for payment of expenses incurred in locating the machine or service.
(c) The Treasurer's agreement with a financial institution may authorize the financial institution to provide any or all of the banking services that the financial institution is otherwise authorized by law to provide to the public.
The Treasurer's agreement with a financial institution shall establish the amount of compensation to be paid by the financial institution. The financial institution shall pay the compensation to the Treasurer in accordance with the terms of the agreement. The Treasurer shall deposit moneys received under this Section into the Treasurer's Rental Fee Fund, a special fund hereby created in the State treasury. The Treasurer shall use the moneys in the Fund for the operation of the program established under this Section. If the Treasurer determines that any moneys in the Treasurer's Rental Fee Fund are in excess of the amount necessary to sustain the operation of the program established under this Section, the Treasurer may transfer any unobligated and unexpended moneys from the Treasurer's Rental Fee Fund into the State Pensions Fund.
(d) This Section does not apply to a State office building in which a currency exchange or a credit union providing financial services located in the building on July 1, 1995 (the effective date of Public Act 88-640) is operating.
(Source: P.A. 98-19, eff. 6-10-13.)

(15 ILCS 505/19)
Sec. 19. (Repealed).
(Source: P.A. 89-350, eff. 8-17-95. Repealed by P.A. 93-617, eff. 12-9-03.)

(15 ILCS 505/20)
Sec. 20. State Treasurer administrative charge. The State Treasurer may retain an administrative charge for the costs of services associated with the deposit of moneys that are remitted directly to the State Treasurer. The administrative charge collected under this Section shall be deposited into the State Treasurer's Administrative Fund. The amount of the administrative charge may be determined by the State Treasurer and shall not exceed 2% of the amount deposited.
This Section shall apply to fines, fees, or other amounts remitted directly to the State Treasurer by circuit clerks, county clerks, and other entities for deposit into a fund in the State treasury. This Section does not apply to amounts remitted by State agencies or certified collection specialists as defined in 74 Ill. Admin. Code 1200.50. This Section shall apply only to any form of fines, fees, or other collections created on or after the effective date of this amendatory Act of the 98th General Assembly.
(Source: P.A. 98-965, eff. 8-15-14.)

(15 ILCS 505/25)
Sec. 25. State Treasurer's Administrative Fund. All cost recoveries, fees for services, and governmental grants received by the State Treasurer shall be maintained in a trust fund in the State treasury, to be known as the State Treasurer's Administrative Fund. Moneys in the State Treasurer's Administrative Fund may be utilized by the State Treasurer in the discharge of the duties of the office. All interest earned by the investment or deposit of moneys accumulated in the Fund shall be deposited into the Fund.
(Source: P.A. 98-965, eff. 8-15-14.)



15 ILCS 510/ - State Treasurer Employment Code.

(15 ILCS 510/1) (from Ch. 130, par. 101)
Sec. 1. Title. This Act shall be known and may be cited as the State Treasurer Employment Code, and shall apply to employment within the Office of the State Treasurer of the State of Illinois.
(Source: P.A. 85-1167.)

(15 ILCS 510/2) (from Ch. 130, par. 102)
Sec. 2. Purpose. The purpose of the Employment Code is to establish a system of human resources management based upon merit principles.
(Source: P.A. 85-1167.)

(15 ILCS 510/3) (from Ch. 130, par. 103)
Sec. 3. Definitions. For the purposes of this Code, unless the context indicates otherwise, the following words shall have the meaning ascribed to them as follows:
"Board". The Personnel Review Board created by this Code.
"Division". Division of Personnel.
(Source: P.A. 85-1167.)

(15 ILCS 510/4) (from Ch. 130, par. 104)
Sec. 4. Organization. There is created in the Office of the State Treasurer: (a) a Division of Personnel with primary responsibility for personnel transactions; and (b) a Personnel Review Board.
(Source: P.A. 85-1167.)

(15 ILCS 510/5) (from Ch. 130, par. 105)
Sec. 5. Jurisdiction; exemptions. All offices and positions of employment in the Office of Treasurer shall be subject to this Code unless specifically exempted herein.
(Source: P.A. 85-1167.)

(15 ILCS 510/5a) (from Ch. 130, par. 105a)
Sec. 5a. General exemptions. The following positions in the Office shall be exempt from all Sections of this Code except Section 9b.1:
(a) The Deputy State Treasurer, Assistant to the State Treasurer, Executive Assistant to the State Treasurer and Chief Fiscal Officer;
(b) The personal secretaries and administrative assistants to the Treasurer;
(c) Persons exercising substantial executive or administrative functions who have, as their primary responsibility, the operation of an organizational entity in the Office of the State Treasurer;
(d) Licensed attorneys in positions as legal or technical advisors, except in those positions paid from federal funds if such exemption is inconsistent with federal requirements.
(Source: P.A. 90-621, eff. 1-1-99.)

(15 ILCS 510/6) (from Ch. 130, par. 106)
Sec. 6. Division of Personnel - duties and responsibilities. The Division shall have the following duties and responsibilities:
(a) To apply and carry out this Code and the rules adopted hereunder;
(b) To schedule and attend meetings of the Personnel Review Board;
(c) To establish and maintain a roster of all employees subject to this Code, which shall include for each employee the class, title, pay status, and other pertinent data;
(d) To make appointments to vacancies, to approve all written charges seeking discharge, demotion, or other disciplinary measures provided in this Code and to approve transfers of employees;
(e) To develop and administer policies and programs for the improvement of employee effectiveness, including training, safety, health, incentive recognition, counseling, welfare and employee relations;
(f) To conduct negotiations affecting pay, hours of work, or other working conditions of employees subject to this Code;
(g) To investigate from time to time the operation and effect of this Code and the rules made hereunder and to report findings and recommendations to the Board and the Treasurer;
(h) To enter into agreements with professional or educational organizations or the Department of Central Management Services for the purpose of obtaining professional or technical assistance in the administration of this Code;
(i) To perform any other lawful acts necessary or desirable to carry out the purposes and provisions of this Code.
(Source: P.A. 85-1167.)

(15 ILCS 510/6a) (from Ch. 130, par. 106a)
Sec. 6a. Certification of payrolls. On or after the effective date of this Code, no State disbursing or auditing officer shall make or approve or take part in making or approving any payment for personal service to any person holding a position in the Office subject to this Code unless the payroll voucher or account of such pay bears the certification of the Treasurer, or of his authorized agent, that each person named therein has been appointed and employed in accordance with the provisions of this Code, and rules, regulations and orders thereunder.
(Source: P.A. 85-1167.)

(15 ILCS 510/7) (from Ch. 130, par. 107)
Sec. 7. Personnel Review Board. There shall be a Personnel Review Board composed of 3 members, to be appointed by the Treasurer, who are proficient in the field of human resources administration as a result of training and/or experience. Not more than 2 members may be affiliated with the same political party.
(Source: P.A. 85-1167.)

(15 ILCS 510/7a) (from Ch. 130, par. 107a)
Sec. 7a. Terms - compensation. Members of the Personnel Review Board shall initially be appointed as follows:
(a) One member to serve for 2 years and until a successor is appointed;
(b) One member to serve for 4 years and until a successor is appointed; and
(c) One member to serve for 6 years and until a successor is appointed.
Thereafter, members of the Board shall be appointed by the Treasurer for 6 year terms with the advice and consent of the Senate. One member of the Board shall be appointed a chairperson for a 2 year term. Members of the Board shall receive no compensation for their services, but shall be reimbursed for necessary traveling and other official expenses.
(Source: P.A. 85-1167.)

(15 ILCS 510/7b) (from Ch. 130, par. 107b)
Sec. 7b. Meetings. Meetings of the Personnel Review Board shall be held at least 4 times a year on call of the chairman, or upon call signed by any 2 members, or upon call of the Treasurer. Two members of the Board constitute a quorum.
(Source: P.A. 85-1167.)

(15 ILCS 510/7c) (from Ch. 130, par. 107c)
Sec. 7c. Powers. In addition to the duties imposed elsewhere in this Code, the Review Board shall:
(a) Advise the Treasurer on problems concerning personnel administration;
(b) Obtain from the Treasurer such reports as it may consider desirable;
(c) Foster the interest of institutions of learning and of industrial, civic, professional and employee organizations in the improvement of personnel standards in the Office;
(d) Upon written recommendations by the Division of Personnel, exempt from this Code positions which, in the judgment of the Board, are by their nature highly confidential or involve principal administrative responsibility for the determination of policy or principal administrative responsibility for the way in which policies are carried out;
(e) Approve or disapprove original rules or any part thereof and any amendment thereof within 30 calendar days after the submission of such rules to the Board by the Division of Personnel;
(f) Approve or disapprove within 30 calendar days from date of submission the position classification plan and any revisions thereof submitted by the Division as provided in the rules promulgated under this Code;
(g) Hear appeals of employees who do not accept the allocation of their positions under the classification plan;
(h) Hear and approve or disapprove written charges filed seeking the discharge or demotion of employees or suspension totaling more than 30 calendar days in any 12 month period, as provided in Section 8 and appeals as provided in Section 9a, and in connection therewith to administer oaths, subpoena witnesses and compel the production of books and papers;
(i) Make rules to carry out and implement its powers and duties under this Code, with authority to amend such rules from time to time.
(Source: P.A. 85-1167.)

(15 ILCS 510/8) (from Ch. 130, par. 108)
Sec. 8. Hearings - disciplinary action. No covered officer or employee may be removed, discharged, demoted, or suspended for a period of more than 30 calendar days, except for cause, upon written charges approved by the Division of Personnel, and after an opportunity to be heard in his own defense if he makes written request to the Board within 15 calendar days after the serving of the written charges upon him. Upon the receipt of such a request for hearing, the Board shall grant a hearing within 30 calendar days. The time and place of the hearing shall be fixed by the Board, and due notice thereof shall be given the Division of Personnel and the employee. The hearing shall be public, and the officer or employee is entitled to call witnesses in his own defense and to have the aid of counsel. The finding of the Board shall be rendered within 60 calendar days after the receipt of the transcript of the proceeding.
If the finding and decision are not rendered within 60 calendar days after the receipt of the transcript of the proceedings, the employee shall be considered to be reinstated and shall receive full compensation for the period for which he was suspended. The finding and decision of the Board or officer of the Board appointed by it to conduct such investigation, when approved by the Board, shall be certified to the Treasurer and shall be forthwith enforced. In making its finding and decision, or in approving the finding and decision of some officer of the Board appointed by it to conduct such investigation, the Board may, for disciplinary purposes, suspend an employee for a period of time not to exceed 90 calendar days, and in no event to exceed a period of 120 calendar days from the date of any suspension of such employee, pending investigation of such charges. If the Board certifies a decision that an officer or employee is to be retained in his position and if it does not order a suspension for disciplinary purposes, the officer or employee shall receive full compensation for any period during which he was suspended pending the investigation of the charges.
Nothing in this Section shall limit the authority of the Treasurer to suspend an employee for a reasonable period not exceeding 30 calendar days.
(Source: P.A. 85-1167.)

(15 ILCS 510/9) (from Ch. 130, par. 109)
Sec. 9. Rules. The Division of Personnel shall prepare and submit to the Personnel Review Board proposed rules for all positions and employees subject to this Code. Such rules or any part thereof shall have the force and effect of law. Copies of all such rules, and of all changes therein, duly certified by the Division of Personnel, shall be filed in the Office of the Secretary of State. Before a new rule or an amendment to a rule may be adopted a public hearing thereon, at which interested persons may be heard, shall be conducted by the Division of Personnel. Proposed new rules or amendments may be inspected by any interested person during regular business hours at the offices of the Division.
After the hearing thereon, proposed new rules or amendments may be revised by the Board without further hearing to incorporate changes suggested at such public hearing, and the Division of Personnel may submit same to the Board with or without revision. If proposed new rules or amendments so submitted are not disapproved by the Board within 30 calendar days after the receipt thereof, they may be filed in the Office of the Secretary of State, and shall thereafter have the force and effect of law, subject to the provisions of The Illinois Administrative Procedure Act, as now or hereafter amended.
The rules and amendments thereto shall include provisions as specified in Sections 9a through 9c.
(Source: P.A. 85-1167.)

(15 ILCS 510/9a) (from Ch. 130, par. 109a)
Sec. 9a. Classification and pay. For positions in the Office with respect to the classification and pay:
(1) For the preparation, maintenance and revision by the Division, subject to approval by the Board, of a position classification plan for all positions subject to this Code, based upon similarity of duties performed, responsibilities assigned and conditions of employment so that the same schedule of pay may be equitably applied to all positions in the same class. Unless the Board disapproves such classification plan or any revision thereof within 30 calendar days, the Division shall allocate every such position to one of the classes in the plan. Any employee affected by the allocation of a position to a class shall, after filing with the Division within 30 calendar days of the allocation of a request for reconsideration thereof in such manner and form as the Division may prescribe, be given a reasonable opportunity to be heard. If the employee does not accept the decision he may, within 15 calendar days after receipt of the reconsidered decision, appeal to the Board.
(2) For a pay plan to be prepared by the Division for all employees subject to this Code. Such pay plan may include provisions for uniformity of starting pay, an increment plan, area differentials, prevailing rates of wages in those classifications in which employers are now paying or may hereafter pay such rates of wage and other provisions. Such pay plan shall become effective only after it has been approved by the Treasurer. Amendments to the pay plan shall be made in the same manner. Such pay plan shall provide that each employee shall be paid at one of the rates set forth in the pay plan for the class of position in which he is employed. Such pay plan shall provide for a fair and reasonable compensation for services rendered.
(Source: P.A. 85-1167.)

(15 ILCS 510/9b) (from Ch. 130, par. 109b)
Sec. 9b. Merit and fitness. For positions in the Office of the Treasurer with respect to selection and tenure on a basis of merit and fitness, those matters specified in Sections 9b.1 through 9b.13.
The Division may, at its discretion, accept the results of examinations conducted by any merit system established by federal law or by the law of any state, and may compile lists of eligible candidates therefrom or may add the names of successful candidates in examinations conducted by those merit systems to existing lists of eligible candidates. No person who is a nonresident of the State of Illinois may be appointed from those eligible lists unless the requirement that the applicants be residents of the State of Illinois is waived by the Treasurer. Special linguistic requirements may also be established where deemed appropriate.
(Source: P.A. 85-1167.)

(15 ILCS 510/9b.1) (from Ch. 130, par. 109b.1)
Sec. 9b.1. Investigations. For the requirement that each person seeking employment, as part of the application process, authorize background investigation to determine if the applicant has ever been convicted of a crime and if so, the disposition of those convictions; this authorization shall indicate the scope of the inquiry and the agencies which may be contacted. Upon this authorization, the Division of Personnel may request and receive information and assistance from any federal, State or local government agency as part of the authorized investigation.
(Source: P.A. 85-1167.)

(15 ILCS 510/9b.2) (from Ch. 130, par. 109b.2)
Sec. 9b.2. Promotions. For promotions which shall give consideration to the applicant's qualifications and performance record, seniority and conduct. An advancement in rank or grade to a vacant position constitutes a promotion.
(Source: P.A. 85-1167.)

(15 ILCS 510/9b.3) (from Ch. 130, par. 109b.3)
Sec. 9b.3. Rejection of candidates or eligibles. For the rejection of candidates or eligibles who fail to comply with reasonable, previously specified job requirements of the Division in regard to such factors as physical and psychological condition, training and experience; who have been guilty of infamous or disgraceful conduct; who are addicted to alcohol to excess or to controlled substances; or who have attempted any deception or fraud in connection with an examination.
(Source: P.A. 85-1167.)

(15 ILCS 510/9b.4) (from Ch. 130, par. 109b.4)
Sec. 9b.4. Period of probation. For a period of probation not to exceed 12 months before appointment or promotion is complete, and during which period a probationer may, with the consent of the Division of Personnel, be discharged or reduced in class or rank or repealed on the eligible list.
(Source: P.A. 85-1167.)

(15 ILCS 510/9b.5) (from Ch. 130, par. 109b.5)
Sec. 9b.5. For the granting of appropriate preference in entrance examinations to qualified persons who have been members of the armed forces of the United States or to qualified persons who, while citizens of the United States, were members of the armed forces of allies of the United States in time of hostilities with a foreign country, and to certain other persons as set forth in this Section.
(a) As used in this Section:
(1) "Time of hostilities with a foreign country"

means any period of time in the past, present, or future during which a declaration of war by the United States Congress has been or is in effect or during which an emergency condition has been or is in effect that is recognized by the issuance of a Presidential proclamation or a Presidential executive order and in which the armed forces expeditionary medal or other campaign service medals are awarded according to Presidential executive order.

(2) "Armed forces of the United States" means the

United States Army, Navy, Air Force, Marine Corps, Coast Guard. Service in the Merchant Marine that constitutes active duty under Section 401 of federal Public Law 95-202 shall also be considered service in the Armed Forces of the United States for purposes of this Section.

(b) The preference granted under this Section shall be in the form of points added to the final grades of the persons if they otherwise qualify and are entitled to appear on the list of those eligible for appointments.
(c) A veteran is qualified for a preference of 10 points if the veteran currently holds proof of a service connected disability from the United States Department of Veterans Affairs or an allied country or if the veteran is a recipient of the Purple Heart.
(d) A veteran who has served during a time of hostilities with a foreign country is qualified for a preference of 5 points if the veteran served under one or more of the following conditions:
(1) The veteran served a total of at least 6 months,

or

(2) The veteran served for the duration of

hostilities regardless of the length of engagement, or

(3) The veteran was discharged on the basis of

hardship, or

(4) The veteran was released from active duty because

of a service connected disability and was discharged under honorable conditions.

(e) A person not eligible for a preference under subsection (c) or (d) is qualified for a preference of 3 points if the person has served in the armed forces of the United States, the Illinois National Guard, or any reserve component of the armed forces of the United States if the person: (1) served for at least 6 months and has been discharged under honorable conditions or (2) has been discharged on the ground of hardship or (3) was released from active duty because of a service connected disability. An active member of the National Guard or a reserve component of the armed forces of the United States is eligible for the preference if the member meets the service requirements of this subsection (e).
(f) The rank order of persons entitled to a preference on eligible lists shall be determined on the basis of their augmented ratings. When the Director establishes eligible lists on the basis of category ratings such as "superior", "excellent", "well-qualified", and "qualified", the veteran eligibles in each such category shall be preferred for appointment before the non-veteran eligibles in the same category.
(g) Employees in positions covered by this Code who, while in good standing, leave to engage in military service during a period of hostility, shall be given credit for seniority purposes for time served in the armed forces.
(h) A surviving unremarried spouse of a veteran who suffered a service connected death or the spouse of a veteran who suffered a service connected disability that prevents the veteran from qualifying for civil service employment shall be entitled to the same preference to which the veteran would have been entitled under this Section.
(i) A preference shall also be given to the following individuals: 10 points for one parent of an unmarried veteran who suffered a service connected death or a service connected disability that prevents the veteran from qualifying for civil service employment. The first parent to receive a civil service appointment shall be the parent entitled to the preference.
(Source: P.A. 87-796.)

(15 ILCS 510/9b.6) (from Ch. 130, par. 109b.6)
Sec. 9b.6. Emergency appointments. For emergency appointments to any position in the Office for a period not to exceed 90 calendar days, to meet emergency situations. Emergency appointments may not be renewed.
(Source: P.A. 85-1167.)

(15 ILCS 510/9b.7) (from Ch. 130, par. 109b.7)
Sec. 9b.7. Temporary appointments. For temporary appointments for a period not to exceed 6 months out of any 12 month period to any position in the Office of the Treasurer determined to be temporary or seasonal in nature.
(Source: P.A. 85-1167.)

(15 ILCS 510/9b.8) (from Ch. 130, par. 109b.8)
Sec. 9b.8. Transfers. For transfer from a position to a similar position involving similar qualifications, duties, responsibilities and salary ranges. If a transfer is from one geographical location in the State to another, and the employee has not requested such transfer, then the employee shall be reimbursed for all reasonable transportation expenses incurred in connection with moving to such new location.
(Source: P.A. 85-1167.)

(15 ILCS 510/9b.9) (from Ch. 130, par. 109b.9)
Sec. 9b.9. Reinstatements. For reinstatements with the approval of the Division of Personnel of persons who held certified status under this Code, the Personnel Code or the University Civil Service System of Illinois and who resign in good standing or who are laid off.
(Source: P.A. 85-1167.)

(15 ILCS 510/9b.10) (from Ch. 130, par. 109b.10)
Sec. 9b.10. Layoffs. For layoffs by reason of lack of funds or work, abolition of a position or material change in duties or organization and for reemployment of employees so laid off, giving consideration in both layoffs and reemployment to seniority in service and performance record.
(Source: P.A. 85-1167.)

(15 ILCS 510/9b.11) (from Ch. 130, par. 109b.11)
Sec. 9b.11. Performance records. For the fostering of staff development and utilization by means of records of performance of all employees in the Office. The performance records may be considered in determining salary increases provided in the Pay Plan. The performance records shall be considered as a factor in determining salary decreases, the order of layoffs due to a lack of funds or work, reinstatement, demotions, discharges and geographical transfers.
(Source: P.A. 85-1167.)

(15 ILCS 510/9b.12) (from Ch. 130, par. 109b.12)
Sec. 9b.12. Disciplinary actions. For the imposition as a disciplinary measure of suspension from the Office without pay for not longer than 30 calendar days. Notice of such disciplinary action shall be given in writing immediately to the Division of Personnel, which may review any such actions.
(Source: P.A. 85-1167.)

(15 ILCS 510/9b.13) (from Ch. 130, par. 109b.13)
Sec. 9b.13. Discharge or demotion - hearings - statement of reasons. For hearing before discharge or demotion with the prior approval of the Division only for cause after appointment is completed, after the person to be discharged or demoted has been presented in writing with the reasons for requesting such discharge or demotion.
(Source: P.A. 85-1167.)

(15 ILCS 510/9c) (from Ch. 130, par. 109c)
Sec. 9c. Conditions of employment. For positions in the Office with respect to conditions of employment:
(1) For establishment of a plan for resolving employee grievances and complaints;
(2) For hours of work, holidays and attendance regulation in the various classes of positions in the Office; for annual, sick and special leaves of absence, with or without pay or with reduced pay; and for compensatory time off for overtime or for pay for overtime; and
(3) For the development and operation of programs to improve the work effectiveness and morale of employees in the Office, including training, safety, health, welfare, counseling and employee relations.
(Source: P.A. 85-1167.)

(15 ILCS 510/10) (from Ch. 130, par. 110)
Sec. 10. Transfers from other merit systems. Any employee subject to the jurisdiction of the Personnel Code or any employee subject to the jurisdiction of the University Civil Service System of Illinois who is an active employee and has been certified under either merit system may, with the approval of the Division, be transferred to a comparable position of employment subject to the provisions of this Code. Said employee shall retain the same status in the merit system established by this Code as held under the Personnel Code or the University Civil Service System of Illinois.
(Source: P.A. 85-1167.)

(15 ILCS 510/11) (from Ch. 130, par. 111)
Sec. 11. Employees of the Office of the Treasurer - election to public office - leave of absence - reentry of service. Any person holding a position in the Office who is elected to public office shall upon request be granted a leave of absence, without pay, from such position. The leave of absence shall continue so long as he remains an elected officer and for a period of 30 calendar days thereafter.
If such person files a written request with the Division of Personnel to reenter active service with the Office within such 30 day period he shall be reinstated to his former position or a position of comparable duties, responsibilities and pay.
(Source: P.A. 85-1167.)

(15 ILCS 510/12) (from Ch. 130, par. 112)
Sec. 12. Unlawful acts prohibited. (a) No person shall make any false statement, certificate, mark, rating or report with regard to any test, certification or appointment made under any provision of this Code or in any manner commit or attempt to commit any fraud preventing the impartial execution of this Code and the rules promulgated hereunder.
(b) No person shall, directly or indirectly, give, render, pay, offer, solicit or accept any money, service or other valuable consideration for or on account of any appointment, proposed appointment, promotion or proposed promotion to or any advantage in a position in the Office of the Treasurer.
(c) No person shall defeat, deceive or obstruct any person in his right to examination, eligibility, certification or appointment under this Code, or furnish to any person any special or secret information for the purpose of affecting the rights or prospects of any person with respect to employment in the Office of the Treasurer.
(Source: P.A. 85-1167.)

(15 ILCS 510/13) (from Ch. 130, par. 113)
Sec. 13. Records of the Division of Personnel. The records of the Division, except such records as the rules may properly require to be held confidential for reasons of public policy, shall be public records and shall be open to public inspection, subject to reasonable regulation as to the time and manner of inspection which may be prescribed by the Division.
(Source: P.A. 85-1167.)

(15 ILCS 510/14) (from Ch. 130, par. 114)
Sec. 14. Oaths, testimony, and the production of records. The Board and each member of the Board shall have power to administer oaths, subpoena witnesses and compel the production of books and papers pertinent to any investigation or hearing authorized by this Code. Any person who shall fail to appear in response to a subpoena or to answer any question or produce any books or papers pertinent to any such investigation or hearing who shall knowingly give false testimony in relation to any investigation or hearing under this Code shall be guilty of a Class A misdemeanor.
(Source: P.A. 85-1167.)

(15 ILCS 510/14.5)
Sec. 14.5. State Officials and Employees Ethics Act.
(a) Disciplinary action under the State Officials and Employees Ethics Act against a person subject to this Act is within the jurisdiction of the Executive Ethics Commission and is not within the jurisdiction of this Act.
(b) Any hearing to contest disciplinary action against a person subject to this Act pursuant to an agreement between an Executive Inspector General and an ultimate jurisdictional authority, as defined in the State Officials and Employees Ethics Act, shall be conducted by the Executive Ethics Commission and not under this Act, at the request of that person.
(Source: P.A. 96-555, eff. 8-18-09.)

(15 ILCS 510/15) (from Ch. 130, par. 115)
Sec. 15. Status of present employees. Employees holding positions in the Office herein shall continue under the following conditions:
(a) Employees who have been appointed as the result of having passed examinations in accordance with the provisions of the Personnel Code, and who have satisfactorily passed the probationary period or who have been promoted in accordance with the rules thereunder, shall be continued without further examination, but shall be otherwise subject to provisions of this Code and the rules made pursuant to it.
(b) Employees who have been appointed as the result of having passed examinations pursuant to the provisions of the Personnel Code but have not completed their probationary periods on the effective date of this Code shall be continued without further examination but shall be otherwise subject to provisions of this Code and the rules made pursuant to it. Time served on probation prior to the effective date of this Code shall count as time served on the probationary period provided by this Code.
(c) All other such employees subject to the provisions of this Code shall be continued in their respective positions if they satisfactorily complete their respective probationary periods. Nothing herein precludes the reclassification or reallocation as provided by this Code of any position held by such incumbent.
(d) Nothing in this Code shall be construed to prejudice, reduce, extinguish or affect the rights or privileges determined through judicial process to have been conferred on any present or past employee under the Personnel Code. In the event that any court of competent jurisdiction shall determine that present or past employees of the Treasurer have any rights arising from the Personnel Code, those rights shall be recognized under this Code.
(e) Any person who, as a result of any court order, court approved stipulation or settlement, has any employment or reemployment rights prior to the effective date of this Code shall continue to have such rights after the effective date of this Code.
(Source: P.A. 85-1167.)



15 ILCS 515/ - Treasurer as Custodian of Funds Act.

(15 ILCS 515/0.01) (from Ch. 130, par. 19.9)
Sec. 0.01. Short title. This Act may be cited as the Treasurer as Custodian of Funds Act.
(Source: P.A. 86-1324.)

(15 ILCS 515/1) (from Ch. 130, par. 19a)
Sec. 1. The Treasurer of the State of Illinois is authorized to receive from the United States of America or any agency thereof and to hold as ex-officio custodian thereof any money which has been or shall be allotted by the United States of America or any agency thereof, for use by or in conjunction with the State of Illinois or some agency thereof under the provisions of:
1. Titles I, IV, V, X, and XX of the "Social Security Act", enacted by the 74th Congress of the United States, as amended; or
2. "An Act to provide for the protection of forest lands, for the reforestation of denuded areas, for the extension of national forests and for other purposes, in order to promote the continuous production of timber on lands chiefly suitable therefor," enacted by the 68th Congress of the United States; or
3. The Act approved June 16, 1933, authorizing the creation of a Federal Emergency Administration of Public Works; or
4. An Act of Congress dated May 23, 1908, 35 Statutes 260, as the same appears in Section 500, Title 16, United States Code, relating to the receipt and distribution of moneys among counties in which are located national forests; or
4a. An Act of Congress dated September 3, 1954, 68 Statutes 1266, as the same appears in Section 701c-3, Title 33, United States Code, relating to the receipt and distribution of moneys among counties in which are located lands leased by the United States which it had acquired for flood control, navigation and allied purposes; or
4b. Section 110 of the Federal-Aid Highway Act of 1956 (Public Law 627 of the 84th Congress); or
5. Any other law of the United States of America now or hereafter in force providing for the allotment of money for use by or in conjunction with the State of Illinois or some agency thereof whenever a condition or limitation is imposed by that law or by a rule or regulation of the officer or board having charge of the allotment or transmission of such money which prevents payment thereof into the treasury of the State of Illinois, except as otherwise provided in "An Act in relation to the administration of the assets of the Illinois Rural Rehabilitation Corporation", approved April 24, 1951, as amended; or
6. The following laws of the United States of America now in force: (1) "An Act to apply a portion of the proceeds of the public lands to the more complete endowment and support of the colleges for the benefit of agriculture and the mechanic arts, established under the provisions of an Act of Congress approved July second, eighteen hundred and sixty-two", approved August 30, 1890; (2) "An Act making appropriations for the Department of Agriculture for the fiscal year ending June thirtieth, nineteen hundred and eight", approved March 4, 1907; (3) "An Act to provide for research into basic laws and principles relating to agriculture and to provide for the further development of cooperative agricultural extension work and the more complete endowment and support of land-grant colleges", approved June 29, 1935; and any other law of the United States of America hereafter in force providing for the benefit of or the more complete endowment and support of land-grant colleges and universities.
(Source: P.A. 83-333.)

(15 ILCS 515/2) (from Ch. 130, par. 19b)
Sec. 2. The State Treasurer shall deposit such money in banks or savings and loan associations which have been approved as State depositaries under the provisions of "An Act in relation to state moneys," approved June 28, 1919, as amended, and with respect to such money shall be entitled to the same rights and privileges as is provided by said Act with respect to money in the treasury of the State of Illinois.
Any funds received pursuant to Section 110 of the Federal-Aid Highway Act of 1956 (Public Law 627 of the 84th Congress) shall be deposited in a Special Revolving Trust Fund.
(Source: P.A. 83-541.)

(15 ILCS 515/3) (from Ch. 130, par. 19c)
Sec. 3. Disbursements. The State Treasurer shall disburse the money so held by him or her upon order of the officer, board or department of this State authorized by act of the Congress of the United States of America or by any rule, regulation, order, judgment or proclamation issued pursuant thereto to direct the expenditure thereof. The moneys held by the State Treasurer pursuant to the Act of Congress cited in paragraph number 4 of Section 1 of this Act, however, shall be allocated and accredited to each county within or partly within a national forest in this State in the proportion that the acreage of each such county included within the national forest bears to the total acreage in all counties included within such national forest as determined by the Department of Natural Resources and certified by issuance of 2 vouchers each equal to 1/2 the amount allocated and accredited to each county. One voucher shall be issued to the county treasurer thereof and such amount shall be appropriated and used only for the construction, reconstruction, improvement, maintenance or repair of public highways within such county as the county board shall direct; the other voucher shall be issued to the county superintendent of schools of such county and by him or her allocated and paid over to the treasurers of the school districts or parts of districts maintaining grades 1 to 8, each inclusive, in such county in the proportion that the area of such land within the boundaries of each school district or portion of such district bears to the total area of such land within the county.
(Source: P.A. 89-445, eff. 2-7-96.)

(15 ILCS 515/4) (from Ch. 130, par. 19c1)
Sec. 4.
The University of Illinois is designated as the institution to receive disbursements of money received by the State Treasurer pursuant to paragraph number 6 of Section 1 of this Act. The State Treasurer shall disburse money held by him under that paragraph and section, on warrants drawn by the State Comptroller which shall be drawn by that officer upon receipt of vouchers presented by the Board of Trustees of the University of Illinois, certified by its President and Secretary, with the corporate seal of the University attached thereto.
(Source: P.A. 78-592.)

(15 ILCS 515/5) (from Ch. 130, par. 19c2)
Sec. 5. The moneys held by the State Treasurer pursuant to the Act of Congress cited in paragraph number 4a of Section 1 of this Act shall be allocated and accredited to each county in which lands acquired by the United States for flood control, navigation and allied purposes have been leased by the United States in the proportion that the revenue received by the United States as rental in each county bears to the total revenue received by the United States as rental in all the counties in Illinois as the same is determined by the Secretary of the Treasury and certified by him to the State Treasurer, except that when such leased lands are situated in more than one county the distributive share to the counties in which such lands are located shall be proportional to the area of such leased lands in the counties affected. The amount so accredited to each county shall be paid by the State Treasurer to the county treasurer thereof and such amount shall be appropriated and used as the county board may direct.
(Source: Laws 1955, p. 1867.)



15 ILCS 520/ - Deposit of State Moneys Act.

(15 ILCS 520/0.01) (from Ch. 130, par. 19m)
Sec. 0.01. Short title. This Act may be cited as the Deposit of State Moneys Act.
(Source: P.A. 86-1324.)

(15 ILCS 520/1) (from Ch. 130, par. 20)
Sec. 1. The State Treasurer shall deposit all moneys received by him on account of the State within five days after receiving the same in such banks, savings and loan associations or credit unions of the State as may be authorized to receive such deposits under the terms of this Act. The money so deposited shall be placed to the account of the State Treasurer.
No bank, savings and loan association or credit union shall receive public funds as permitted by this Section, unless it has complied with the requirements established pursuant to Section 6 of "An Act relating to certain investments of public funds by public agencies", approved July 23, 1943, as now or hereafter amended.
For purposes of this Act, the term "bank" or "savings and loan association" shall be deemed to include a credit union, and, unless otherwise specifically set forth in this Act, credit unions shall be subject to all rights, privileges, remedies, duties, and obligations granted or imposed by this Act upon banks and savings and loan associations.
(Source: P.A. 85-803.)

(15 ILCS 520/1.1) (from Ch. 130, par. 20.1)
Sec. 1.1. When investing or depositing public funds, each custodian shall, to the extent permitted by this Act and by the lawful and reasonable performance of his custodial duties, invest or deposit such funds with or in minority-owned financial institutions within this State.
(Source: P.A. 84-754.)

(15 ILCS 520/1.2)
Sec. 1.2. (a) The General Assembly finds that it is in the best interests of the people of the State of Illinois to use monies in the custody of the State Treasurer available for deposit to promote and facilitate the issuance and sale of Affordable Housing Program Trust Fund Bonds or Notes as defined in and issued pursuant to the Illinois Housing Development Act for housing for persons with low and very low income in this State. The State Treasurer may, in consultation with the Director of the Illinois Housing Development Authority, set aside any portion of State funds or monies at his disposal for deposit, and deposit such funds or monies to further the issuance and sale of Affordable Housing Program Trust Fund Bonds or Notes issued pursuant to the Illinois Housing Development Act.
(b) Illinois Affordable Housing Program Trust Fund Bonds and Notes shall be eligible collateral for all deposits of State moneys, and any bank or savings and loan association otherwise eligible to receive deposits of State moneys, is entitled to participate in bidding for deposits of State moneys on the basis of collateralizing such deposits with such bonds and notes. In administering deposits of State monies secured by Affordable Housing Program Trust Fund Bonds or Notes, the State Treasurer may use a collateral pool as authorized in this Act to secure those deposits.
(c) Any institution to be eligible for the benefits of this Section must still meet requirements of capital and financial condition established by this Act and the requirements of the Public Funds Investment Act. This Section shall not apply to any deposit of State moneys if the deposit secures obligations of the State to third parties and the terms of such obligations are inconsistent with the provisions of this Section.
(Source: P.A. 88-93.)

(15 ILCS 520/2) (from Ch. 130, par. 21)
Sec. 2. All banks or savings and loan associations in which any such money is deposited shall be required to pay interest on time deposit accounts if members of the Federal Reserve system are permitted to pay interest on the particular class of deposit. All interest received or paid on account of money in the State treasury belonging to or for the use of the State so deposited in banks or savings and loan associations, shall be the property of the State of Illinois. If any moneys held by the State Treasurer shall be deposited in banks or savings and loan associations pursuant to the provisions of this Act, the interest received thereon shall be credited as provided in Section 4.1 of "An Act in relation to State finance".
(Source: P.A. 84-1378.)

(15 ILCS 520/3) (from Ch. 130, par. 22)
Sec. 3. The State Treasurer shall, at such times as he may in his discretion determine, cause a notice to be sent to each savings and loan association, Federally insured credit union of $50,000,000 or more assets, or regularly established National and State bank doing business in this State, indicating that on a date named therein not less than one month after the date of such notice, he will receive sealed proposals for the deposit of the public moneys in his custody or control. The State Treasurer may also at any time receive a new or supplemental proposal from any savings and loan association, credit union or national or State bank.
A "regularly established" national or State bank is a bank which is doing business in the State under the supervision of the Comptroller of the Currency or the Office of Banks and Real Estate.
(Source: P.A. 89-508, eff. 7-3-96.)

(15 ILCS 520/4) (from Ch. 130, par. 23)
Sec. 4. There shall be two classes of depositaries, time deposit and demand deposit, and separate proposals shall be obtained for each class. In calling for proposals the State Treasurer shall indicate that separate quotations of rates of interest may be made upon such State moneys as shall be deposited in such bank or savings and loan association and permitted to remain without diminution for 30, 60 or 90 days, or for longer periods.
(Source: P.A. 83-541.)

(15 ILCS 520/5) (from Ch. 130, par. 24)
Sec. 5. Each proposal shall state the amount of deposits sought by such proposals and the rate of interest such bank or savings and loan association will pay on daily balances. Each proposal shall be enclosed in a sealed envelope bearing the name of the bank or savings and loan association and labeled, "proposal for deposit of State moneys".
Each proposal shall also include a commitment on the part of the bidding bank or savings and loan association, executed by its president, in the following form:
The ............. (name of bank or savings and loan association) pledges not to reject arbitrarily mortgage loans for residential properties within any specific part of the community served by this depository because of the location of the property. This depository also pledges to make loans available on low and moderate income residential property throughout the community within the limits of its legal restrictions and prudent financial practices.
(Source: P.A. 83-541.)

(15 ILCS 520/6) (from Ch. 130, par. 25)
Sec. 6. Within 5 days after the last day named for the receipt of proposals, such proposals shall be publicly opened by the State Treasurer in the presence of the Commissioner of Banks and Real Estate and the Director of Central Management Services.
The State Treasurer may reject any and all proposals, and may ask for new or additional proposals.
(Source: P.A. 89-508, eff. 7-3-96.)

(15 ILCS 520/7) (from Ch. 130, par. 26)
Sec. 7. (a) Proposals made may either be approved or rejected by the State Treasurer. A bank or savings and loan association whose proposal is approved shall be eligible to become a State depositary for the class or classes of funds covered by its proposal. A bank or savings and loan association whose proposal is rejected shall not be so eligible. The State Treasurer shall seek to have at all times a total of not less than 20 banks or savings and loan associations which are approved as State depositaries for time deposits.
(b) The State Treasurer may, in his discretion, accept a proposal from an eligible institution which provides for a reduced rate of interest provided that such institution documents the use of deposited funds for community development projects.
(b-5) The State Treasurer may, in his or her discretion, accept a proposal from an eligible institution that provides for a reduced rate of interest, provided that such institution agrees to expend an amount of money equal to the amount of the reduction for the preservation of Cahokia Mounds.
(b-10) The State Treasurer may, in his or her discretion, accept a proposal from an eligible institution that provides for a reduced rate of interest, provided that the institution agrees to expend an amount of money equal to the amount of the reduction for senior centers.
(c) The State Treasurer may, in his or her discretion, accept a proposal from an eligible institution that provides for interest earnings on deposits of State moneys to be held by the institution in a separate account that the State Treasurer may use to secure up to 10% of any (i) home loans to Illinois citizens purchasing or refinancing a home in Illinois in situations where the participating financial institution would not offer the borrower a home loan under the institution's prevailing credit standards without the incentive of a reduced rate of interest on deposits of State moneys, (ii) existing home loans of Illinois citizens who have failed to make payments on a home loan as a result of a financial hardship due to circumstances beyond the control of the borrower where there is a reasonable prospect that the borrower will be able to resume full mortgage payments, and (iii) loans in amounts that do not exceed the amount of arrearage on a mortgage and that are extended to enable a borrower to become current on his or her mortgage obligation.
The following factors shall be considered by the participating financial institution to determine whether the financial hardship is due to circumstances beyond the control of the borrower: (i) loss, reduction, or delay in the receipt of income because of the death or disability of a person who contributed to the household income, (ii) expenses actually incurred related to the uninsured damage or costly repairs to the mortgaged premises affecting its habitability, (iii) expenses related to the death or illness in the borrower's household or of family members living outside the household that reduce the amount of household income, (iv) loss of income or a substantial increase in total housing expenses because of divorce, abandonment, separation from a spouse, or failure to support a spouse or child, (v) unemployment or underemployment, (vi) loss, reduction, or delay in the receipt of federal, State, or other government benefits, and (vii) participation by the homeowner in a recognized labor action such as a strike. In determining whether there is a reasonable prospect that the borrower will be able to resume full mortgage payments, the participating financial institution shall consider factors including, but not necessarily limited to the following: (i) a favorable work and credit history, (ii) the borrower's ability to and history of paying the mortgage when employed, (iii) the lack of an impediment or disability that prevents reemployment, (iv) new education and training opportunities, (v) non-cash benefits that may reduce household expenses, and (vi) other debts.
For the purposes of this Section, "home loan" means a loan, other than an open-end credit plan or a reverse mortgage transaction, for which (i) the principal amount of the loan does not exceed the conforming loan size limit as established from time to time by the Federal National Mortgage Association, (ii) the borrower is a natural person, (iii) the debt is incurred by the borrower primarily for personal, family, or household purposes, and (iv) the loan is secured by a mortgage or deed of trust on real estate upon which there is located or there is to be located a structure designed principally for the occupancy of no more than 4 families and that is or will be occupied by the borrower as the borrower's principal dwelling.
(d) If there is an agreement between the State Treasurer and an eligible institution that details the use of deposited funds, the agreement may not require the gift of money, goods, or services to a third party; this provision does not restrict the eligible institution from contracting with third parties in order to carry out the intent of the agreement or restrict the State Treasurer from placing requirements upon third-party contracts entered into by the eligible institution.
(Source: P.A. 95-834, eff. 8-15-08.)

(15 ILCS 520/8) (from Ch. 130, par. 27)
Sec. 8. All proposals shall be filed in the office of the State Treasurer, and shall be open at all reasonable hours to public inspection. The State Treasurer shall maintain a current list of the banks or savings and loan associations serving as State depositaries of public moneys, with a statement of the rate of interest paid by each and the maturity date of such deposits, which list shall likewise be open to public inspection. A copy of each revision of the current list shall be supplied to the Governor.
(Source: P.A. 83-541.)

(15 ILCS 520/9) (from Ch. 130, par. 28)
Sec. 9. The approval of any proposal shall confer no right upon any bank or savings and loan association to receive deposits of public money.
(Source: P.A. 83-541.)

(15 ILCS 520/10) (from Ch. 130, par. 29)
Sec. 10. The State Treasurer may enter into agreement in conformity with this Act with any bank or savings and loan association relating to the deposit of securities. Such agreement may authorize the holding by such bank or savings and loan association of such securities in custody and safekeeping solely under the instructions of the State Treasurer either (a) in the office of such bank or savings and loan association, or under the custody and safekeeping of another bank or savings and loan association in this State for the depository bank or savings and loan association, or (b) if the securities to be deposited are held in custody and safekeeping for such bank or savings and loan association by a bank or a depository trust company in New York City, then in such New York bank or depository trust company.
(Source: P.A. 83-541.)

(15 ILCS 520/11) (from Ch. 130, par. 30)
Sec. 11. Protection of public deposits; eligible collateral.
(a) For deposits not insured by an agency of the federal government, the State Treasurer, in his or her discretion, may accept as collateral any of the following classes of securities, provided there has been no default in the payment of principal or interest thereon:
(1) Bonds, notes, or other securities constituting

direct and general obligations of the United States, the bonds, notes, or other securities constituting the direct and general obligation of any agency or instrumentality of the United States, the interest and principal of which is unconditionally guaranteed by the United States, and bonds, notes, or other securities or evidence of indebtedness constituting the obligation of a U.S. agency or instrumentality.

(2) Direct and general obligation bonds of the State

of Illinois or of any other state of the United States.

(3) Revenue bonds of this State or any authority,

board, commission, or similar agency thereof.

(4) Direct and general obligation bonds of any city,

town, county, school district, or other taxing body of any state, the debt service of which is payable from general ad valorem taxes.

(5) Revenue bonds of any city, town, county, or

school district of the State of Illinois.

(6) Obligations issued, assumed, or guaranteed by the

International Finance Corporation, the principal of which is not amortized during the life of the obligation, but no such obligation shall be accepted at more than 90% of its market value.

(7) Illinois Affordable Housing Program Trust Fund

Bonds or Notes as defined in and issued pursuant to the Illinois Housing Development Act.

(8) In an amount equal to at least market value of

that amount of funds deposited exceeding the insurance limitation provided by the Federal Deposit Insurance Corporation or the National Credit Union Administration or other approved share insurer: (i) securities, (ii) mortgages, (iii) letters of credit issued by a Federal Home Loan Bank, or (iv) loans covered by a State Guarantee under the Illinois Farm Development Act, if that guarantee has been assumed by the Illinois Finance Authority under Section 845-75 of the Illinois Finance Authority Act, and loans covered by a State Guarantee under Article 830 of the Illinois Finance Authority Act.

(b) The State Treasurer may establish a system to aggregate permissible securities received as collateral from financial institutions in a collateral pool to secure State deposits of the institutions that have pledged securities to the pool.
(c) The Treasurer may at any time declare any particular security ineligible to qualify as collateral when, in the Treasurer's judgment, it is deemed desirable to do so.
(d) Notwithstanding any other provision of this Section, as security the State Treasurer may, in his discretion, accept a bond, executed by a company authorized to transact the kinds of business described in clause (g) of Section 4 of the Illinois Insurance Code, in an amount not less than the amount of the deposits required by this Section to be secured, payable to the State Treasurer for the benefit of the People of the State of Illinois, in a form that is acceptable to the State Treasurer.
(Source: P.A. 95-331, eff. 8-21-07.)

(15 ILCS 520/11.1) (from Ch. 130, par. 30.1)
Sec. 11.1. The State Treasurer may, in his or her discretion, accept as security for State deposits insured certificates of deposit or share certificates issued to the depository institution pledging them as security and may require security in the amount of 125% of the value of the State deposit. Such certificate of deposit or share certificate shall:
(1) be fully insured by the Federal Deposit Insurance

Corporation, the Federal Savings and Loan Insurance Corporation or the National Credit Union Share Insurance Fund or issued by a depository institution which is rated within the 3 highest classifications established by at least one of the 2 standard rating services;

(2) be issued by a financial institution having

assets of $15,000,000 or more; and

(3) be issued by either a savings and loan

association having a capital to asset ratio of at least 2%, by a bank having a capital to asset ratio of at least 6% or by a credit union having a capital to asset ratio of at least 4%.

The depository institution shall effect the assignment of the certificate of deposit or share certificate to the State Treasurer and shall agree, that in the event the issuer of the certificate fails to maintain the capital to asset ratio required by this Section, such certificate of deposit or share certificate shall be replaced by additional suitable security.
(Source: P.A. 93-561, eff. 1-1-04.)

(15 ILCS 520/12) (from Ch. 130, par. 31)
Sec. 12. All securities deposited by approved banks or savings and loan associations under the provisions of this Act shall remain the property of the banks or savings and loan associations depositing such securities. Should the depositary refuse or fail to pay over the moneys, or any part thereof, deposited with it when due and payable, the State Treasurer may sell such securities in accordance with the terms of any agreement between the State Treasurer and the depositary bank or savings and loan association or, if applicable, institute suit on the bond. If a depositary fails or suspends active operations, the deposit in such depositary shall become due and payable immediately, any agreement or contract to the contrary notwithstanding. Such sale shall transfer absolute ownership of the securities so sold to the vendee thereof. The surplus, if any, over the amount due to the State and the expenses of the sale shall be paid to the depositary. Actions may be brought in the name of the People of the State of Illinois to enforce the claims of the State with respect to any securities deposited by an approved bank or savings and loan association.
(Source: P.A. 85-233.)

(15 ILCS 520/13) (from Ch. 130, par. 32)
Sec. 13. The State Treasurer shall designate one or more banks or savings and loan associations for demand deposits. The money deposited in time deposits shall be used only when that deposited in demand deposits is insufficient.
(Source: P.A. 83-541.)

(15 ILCS 520/14) (from Ch. 130, par. 33)
Sec. 14. Interest. The Treasurer shall enter into deposit agreements with financial institutions specifying the manner of interest calculation and compounding and the frequency of interest collection regarding moneys deposited under this Act.
(Source: P.A. 89-153, eff. 7-14-95.)

(15 ILCS 520/15) (from Ch. 130, par. 34)
Sec. 15. (a) A bank or savings and loan association approved as a depositary shall cease to be an approved bank or savings and loan association, and shall be disqualified by the State Treasurer:
(1) Upon its failure to post a suitable bond or

deposit securities with the State Treasurer;

(2) Upon its failure or refusal to pay over public

moneys or any part thereof;

(3) Upon its becoming insolvent or bankrupt, or being

placed in the hands of a receiver;

(4) Upon a showing of unsatisfactory financial

condition through a report made to, or an examination made by, the Comptroller of the Currency, the Commissioner of Banks and Real Estate, or the Federal Home Loan Bank or its successors.

(b) No approved depositary shall be disqualified by the State Treasurer solely by reason of its acquisition by another institution.
(Source: P.A. 89-508, eff. 7-3-96.)

(15 ILCS 520/16) (from Ch. 130, par. 35)
Sec. 16. Daily balance statements. Each bank or savings and loan association shall on or before the last Monday of each month receive from the State Treasurer a statement showing separately the daily balances or amounts of moneys held by it under the provisions of this Act during the calendar month then next preceding; and the amounts of accrued interest thereon, one copy of which statement shall be filed in the office of the State Treasurer, and the other in the office of the receiving bank or savings and loan association,. The statement shall contain a certificate that no other fees, perquisites or emoluments have been paid to or held for the benefit of any public officer or any other person, or on account of the deposit of the moneys, and that no contract or agreement of any kind whatever has been entered into for the payment to any public officer, or any other person, of any fee perquisite or emolument on account of the deposit of the moneys. The statement to be filed in the office of the receiving bank or savings and loan association shall be verified by the oath of the cashier or of an assistant cashier of the bank or savings and loan association.
(Source: P.A. 87-510.)

(15 ILCS 520/16.1) (from Ch. 130, par. 35.1)
Sec. 16.1. Depository reports. The State Treasurer may request, at his discretion, a financial institution, as a condition to serving as a State depository of public funds, to submit to the State Treasurer a copy of the consolidated report of condition and income required to be submitted on a periodic basis to a state or federal regulator of the financial institution and a copy of the financial institution's Community Reinvestment Act statement and examination, if available. Nothing in this Section, however, shall require a financial institution to submit any document or part thereof deemed to be confidential by a State or federal regulator of the financial institution.
(Source: P.A. 87-510.)

(15 ILCS 520/16.3)
Sec. 16.3. Consideration of financial institution's commitment to its community.
(a) In addition to any other requirements of this Act, the State Treasurer is authorized to consider the financial institution's record and current level of financial commitment to its local community when deciding whether to deposit State funds in that financial institution. The State Treasurer may consider factors including, but not necessarily limited to:
(1) for financial institutions subject to the federal

Community Reinvestment Act of 1977, the current and historical ratings that the financial institution has received, to the extent that those ratings are publicly available, under the federal Community Reinvestment Act of 1977;

(2) any changes in ownership, management, policies,

or practices of the financial institution that may affect the level of the financial institution's commitment to its community;

(3) the financial impact that the withdrawal or

denial of deposits of State funds might have on the financial institution; and

(4) the financial impact to the State as a result of

withdrawing State funds or refusing to deposit additional State funds in the financial institution.

(b) Nothing in this Section shall be construed as authorizing the State Treasurer to conduct an examination or investigation of a financial institution or to receive information that is not publicly available and the disclosure of which is otherwise prohibited by law.
(Source: P.A. 93-251, eff. 7-1-04.)

(15 ILCS 520/17) (from Ch. 130, par. 36)
Sec. 17. The State Treasurer shall keep in his office a record showing his account with each bank or savings and loan association, with entries therein showing the dates and amounts of each deposit, rate of interest, withdrawals and date of each, and balance on deposit. Each account shall show the date and amount of interest received during each interest paying period. Such record shall at all times be open to public inspection.
(Source: P.A. 83-541.)

(15 ILCS 520/18) (from Ch. 130, par. 37)
Sec. 18. The State Treasurer shall make a monthly report to the Governor giving a detailed statement of the balances on deposit in the several banks or savings and loan associations, and the amount paid by each such bank or savings and loan association as interest on moneys so deposited. Such statement shall contain the name of each bank or savings and loan association, and the amount in such bank or savings and loan association subject to draft at the close of business on the last day of the month for which the report is made, and on the last day of the month next preceding. A copy of such report shall be retained by the Treasurer and shall be made available for inspection by the public at any reasonable time. The Treasurer may satisfy the requirements of this Section by posting the monthly report on the Treasurer's official Internet website.
(Source: P.A. 99-856, eff. 8-19-16.)

(15 ILCS 520/19) (from Ch. 130, par. 38)
Sec. 19. Nothing in this Act contained shall be held to prevent the State Treasurer from withdrawing any, or all, of the moneys so deposited, for the purpose of paying the appropriations and obligations of the State, nor to prevent his transferring moneys from one bank or savings and loan association to another, and nothing herein contained shall in any way affect the duty of the State Treasurer to keep a correct and accurate account of all moneys received and to pay out same only on authority of law; but the State Treasurer shall, as heretofore, be personally responsible for the faithful accounting of all moneys paid to him as State Treasurer.
(Source: P.A. 83-541.)

(15 ILCS 520/20) (from Ch. 130, par. 39)
Sec. 20. No bank or savings and loan association holding moneys deposited therewith by the State Treasurer, in accordance with the provisions of this Act, or otherwise, and no officer of any such bank or savings and loan association, or other person, shall pay to, withhold for the benefit of, or contract in any manner for the payment to such State Treasurer, or to any other person for him, of any interest, or other fee, perquisite, or emolument, on account of the deposit of such moneys, except such interest as shall be paid to such State Treasurer for the benefit of the State.
(Source: P.A. 83-541.)

(15 ILCS 520/21) (from Ch. 130, par. 40)
Sec. 21.
The making of a personal profit or emolument by the State Treasurer out of any public moneys by loaning, depositing, or otherwise using or disposing of the same in any manner whatsoever, shall be deemed a Class 3 felony.
(Source: P.A. 77-2610.)

(15 ILCS 520/22) (from Ch. 130, par. 41)
Sec. 22.
No securities, deposited with the State Treasurer, shall be removed from the State treasury except under the terms of this Act. The misappropriation or use of such securities, otherwise than as prescribed in this Act, shall be deemed a Class 3 felony. The State Treasurer shall be liable upon his official bond for any loss or misappropriation of securities so deposited.
(Source: P.A. 77-2610.)

(15 ILCS 520/22.5) (from Ch. 130, par. 41a)
(For force and effect of certain provisions, see Section 90 of P.A. 94-79)
Sec. 22.5. Permitted investments. The State Treasurer may, with the approval of the Governor, invest and reinvest any State money in the treasury which is not needed for current expenditures due or about to become due, in obligations of the United States government or its agencies or of National Mortgage Associations established by or under the National Housing Act, 1201 U.S.C. 1701 et seq., or in mortgage participation certificates representing undivided interests in specified, first-lien conventional residential Illinois mortgages that are underwritten, insured, guaranteed, or purchased by the Federal Home Loan Mortgage Corporation or in Affordable Housing Program Trust Fund Bonds or Notes as defined in and issued pursuant to the Illinois Housing Development Act. All such obligations shall be considered as cash and may be delivered over as cash by a State Treasurer to his successor.
The State Treasurer may, with the approval of the Governor, purchase any state bonds with any money in the State Treasury that has been set aside and held for the payment of the principal of and interest on the bonds. The bonds shall be considered as cash and may be delivered over as cash by the State Treasurer to his successor.
The State Treasurer may, with the approval of the Governor, invest or reinvest any State money in the treasury that is not needed for current expenditure due or about to become due, or any money in the State Treasury that has been set aside and held for the payment of the principal of and the interest on any State bonds, in shares, withdrawable accounts, and investment certificates of savings and building and loan associations, incorporated under the laws of this State or any other state or under the laws of the United States; provided, however, that investments may be made only in those savings and loan or building and loan associations the shares and withdrawable accounts or other forms of investment securities of which are insured by the Federal Deposit Insurance Corporation.
The State Treasurer may not invest State money in any savings and loan or building and loan association unless a commitment by the savings and loan (or building and loan) association, executed by the president or chief executive officer of that association, is submitted in the following form:
The .................. Savings and Loan (or Building

and Loan) Association pledges not to reject arbitrarily mortgage loans for residential properties within any specific part of the community served by the savings and loan (or building and loan) association because of the location of the property. The savings and loan (or building and loan) association also pledges to make loans available on low and moderate income residential property throughout the community within the limits of its legal restrictions and prudent financial practices.

The State Treasurer may, with the approval of the Governor, invest or reinvest, at a price not to exceed par, any State money in the treasury that is not needed for current expenditures due or about to become due, or any money in the State Treasury that has been set aside and held for the payment of the principal of and interest on any State bonds, in bonds issued by counties or municipal corporations of the State of Illinois.
The State Treasurer may, with the approval of the Governor, invest or reinvest any State money in the Treasury which is not needed for current expenditure, due or about to become due, or any money in the State Treasury which has been set aside and held for the payment of the principal of and the interest on any State bonds, in participations in loans, the principal of which participation is fully guaranteed by an agency or instrumentality of the United States government; provided, however, that such loan participations are represented by certificates issued only by banks which are incorporated under the laws of this State or any other state or under the laws of the United States, and such banks, but not the loan participation certificates, are insured by the Federal Deposit Insurance Corporation.
The State Treasurer may, with the approval of the Governor, invest or reinvest any State money in the Treasury that is not needed for current expenditure, due or about to become due, or any money in the State Treasury that has been set aside and held for the payment of the principal of and the interest on any State bonds, in any of the following:
(1) Bonds, notes, certificates of indebtedness,

Treasury bills, or other securities now or hereafter issued that are guaranteed by the full faith and credit of the United States of America as to principal and interest.

(2) Bonds, notes, debentures, or other similar

obligations of the United States of America, its agencies, and instrumentalities.

(2.5) Bonds, notes, debentures, or other similar

obligations of a foreign government, other than the Republic of the Sudan, that are guaranteed by the full faith and credit of that government as to principal and interest, but only if the foreign government has not defaulted and has met its payment obligations in a timely manner on all similar obligations for a period of at least 25 years immediately before the time of acquiring those obligations.

(3) Interest-bearing savings accounts,

interest-bearing certificates of deposit, interest-bearing time deposits, or any other investments constituting direct obligations of any bank as defined by the Illinois Banking Act.

(4) Interest-bearing accounts, certificates of

deposit, or any other investments constituting direct obligations of any savings and loan associations incorporated under the laws of this State or any other state or under the laws of the United States.

(5) Dividend-bearing share accounts, share

certificate accounts, or class of share accounts of a credit union chartered under the laws of this State or the laws of the United States; provided, however, the principal office of the credit union must be located within the State of Illinois.

(6) Bankers' acceptances of banks whose senior

obligations are rated in the top 2 rating categories by 2 national rating agencies and maintain that rating during the term of the investment.

(7) Short-term obligations of either corporations or

limited liability companies organized in the United States with assets exceeding $500,000,000 if (i) the obligations are rated at the time of purchase at one of the 3 highest classifications established by at least 2 standard rating services and mature not later than 270 days from the date of purchase, (ii) the purchases do not exceed 10% of the corporation's or the limited liability company's outstanding obligations, (iii) no more than one-third of the public agency's funds are invested in short-term obligations of either corporations or limited liability companies, and (iv) the corporation or the limited liability company has not been placed on the list of restricted companies by the Illinois Investment Policy Board under Section 1-110.16 of the Illinois Pension Code.

(7.5) Obligations of either corporations or limited

liability companies organized in the United States, that have a significant presence in this State, with assets exceeding $500,000,000 if: (i) the obligations are rated at the time of purchase at one of the 3 highest classifications established by at least 2 standard rating services and mature more than 270 days, but less than 5 years, from the date of purchase; (ii) the purchases do not exceed 10% of the corporation's or the limited liability company's outstanding obligations; (iii) no more than 5% of the public agency's funds are invested in such obligations of corporations or limited liability companies; and (iv) the corporation or the limited liability company has not been placed on the list of restricted companies by the Illinois Investment Policy Board under Section 1-110.16 of the Illinois Pension Code. The authorization of the Treasurer to invest in new obligations under this paragraph shall expire on June 30, 2019.

(8) Money market mutual funds registered under the

Investment Company Act of 1940, provided that the portfolio of the money market mutual fund is limited to obligations described in this Section and to agreements to repurchase such obligations.

(9) The Public Treasurers' Investment Pool created

under Section 17 of the State Treasurer Act or in a fund managed, operated, and administered by a bank.

(10) Repurchase agreements of government securities

having the meaning set out in the Government Securities Act of 1986, as now or hereafter amended or succeeded, subject to the provisions of that Act and the regulations issued thereunder.

(11) Investments made in accordance with the

Technology Development Act.

For purposes of this Section, "agencies" of the United States Government includes:
(i) the federal land banks, federal intermediate

credit banks, banks for cooperatives, federal farm credit banks, or any other entity authorized to issue debt obligations under the Farm Credit Act of 1971 (12 U.S.C. 2001 et seq.) and Acts amendatory thereto;

(ii) the federal home loan banks and the federal home

loan mortgage corporation;

(iii) the Commodity Credit Corporation; and
(iv) any other agency created by Act of Congress.
The Treasurer may, with the approval of the Governor, lend any securities acquired under this Act. However, securities may be lent under this Section only in accordance with Federal Financial Institution Examination Council guidelines and only if the securities are collateralized at a level sufficient to assure the safety of the securities, taking into account market value fluctuation. The securities may be collateralized by cash or collateral acceptable under Sections 11 and 11.1.
(Source: P.A. 99-856, eff. 8-19-16.)

(15 ILCS 520/22.6)
Sec. 22.6. (Repealed).
(Source: P.A. 94-79, eff. 1-27-06. Repealed by P.A. 95-521, eff. 8-28-07.)

(15 ILCS 520/22.8)
Sec. 22.8. The Treasurer shall develop, publish, and implement an investment policy covering the management of all State funds under his or her control. The investment policy shall be published each year in the Treasurers' annual report as prescribed in Section 15 of the State Treasurer Act (15 ILCS 505/15). The policy shall also be published at least once each year in at least one newspaper of general circulation in both Springfield and Chicago. Any such investment policy adopted by the Treasurer shall be reviewed, and updated if necessary, within 90 days following the installation of a new Treasurer.
(Source: P.A. 89-350, eff. 8-17-95.)

(15 ILCS 520/22.9)
Sec. 22.9. (Repealed).
(Source: P.A. 96-1181, eff. 7-22-10. Repealed internally, eff. 12-31-11.)

(15 ILCS 520/23) (from Ch. 130, par. 42)
Sec. 23. Any State official or other person who wilfully violates any provision of this Act, for which a penalty is not otherwise prescribed, or who wilfully neglects or refuses to perform any duty imposed upon such person by the terms of this Act, shall be guilty of a Class 4 felony.
(Source: P.A. 77-2830.)



15 ILCS 525/ - Securities Safekeeping Act.

(15 ILCS 525/0.01) (from Ch. 130, par. 50)
Sec. 0.01. Short title. This Act may be cited as the Securities Safekeeping Act.
(Source: P.A. 86-1324.)

(15 ILCS 525/1) (from Ch. 130, par. 51)
Sec. 1. Whenever the State Treasurer has the duty to safeguard any securities or evidences of indebtedness deposited with or held by him, he may provide for the custody and safekeeping of these securities or evidences of indebtedness in the manner provided in and by any bank or savings and loan association approved pursuant to "An Act in relation to State moneys", approved June 28, 1919, as amended.
(Source: P.A. 83-541.)



15 ILCS 530/ - Destruction of Indebtedness Certificates Act.

(15 ILCS 530/0.01) (from Ch. 130, par. 19c9)
Sec. 0.01. Short title. This Act may be cited as the Destruction of Indebtedness Certificates Act.
(Source: P.A. 86-1324.)

(15 ILCS 530/1) (from Ch. 130, par. 19d)
Sec. 1.
The State Treasurer is authorized to provide for the shredding, cremation, or sale of all bonds, tax anticipation notes, revenue notes and other evidences of indebtedness heretofore or hereafter issued, including interest coupons relating thereto, in the possession or under the control of the State Treasurer, which have been paid, redeemed or cancelled by the State of Illinois at least one year prior to the date of such shredding, cremation or sale. The authority herein contained shall extend to any portion of any issue and to any portion of any serial issue of such bonds, notes, evidences of indebtedness and interest coupons which have been so paid, redeemed or cancelled.
The shredding or cremation of any bonds, notes, evidences of indebtedness or interest coupons shall be conducted in the presence of the State Treasurer, the State Comptroller and the Governor, or duly authorized agents of such officers. It shall be the duty of such officers or agents, as the case may be, to execute at such time a certificate of shredding or a certificate of cremation which shall contain a brief description or identification of the bonds, notes or other evidences of indebtedness or interest coupons so shredded or cremated.
The State Treasurer may sell as scrap, for the best price possible, any such bonds, notes, evidences of indebtedness and interest coupons which have been effectively mutilated. If the value of such scrap by fair appraisal is $500 or more, it shall be sold only to the highest bidder on open competitive bidding after public advertisement, in such manner and for such terms as the State Treasurer, by rule, may prescribe. The State Treasurer shall execute a certificate of sale which shall describe or identify briefly the property sold.
Each certificate of shredding, cremation or sale shall be filed in the office of the State Treasurer for permanent keeping therein.
(Source: P.A. 78-230; 78-592; 78-1297.)



15 ILCS 535/ - Mutilated Evidence of Indebtedness Act.

(15 ILCS 535/0.01) (from Ch. 130, par. 42.9)
Sec. 0.01. Short title. This Act may be cited as the Mutilated Evidence of Indebtedness Act.
(Source: P.A. 86-1324.)

(15 ILCS 535/1) (from Ch. 130, par. 43)
Sec. 1. The State Treasurer may, within the amount of any appropriation for such purpose, purchase, either before or after maturity, any bond, note or other evidence of indebtedness of the State of Illinois which has been mutilated in any manner, upon the presentation to him of the principal and essential parts of the evidence of indebtedness. No more than par value plus accrued interest shall be paid for any such evidence of indebtedness. Any evidence of indebtedness so purchased shall be marked redeemed and cancelled and shall be disposed of in the manner provided by "An Act in relation to the cremation or sale of bonds, notes and other evidences of indebtedness, including interest coupons, which have been paid, redeemed or cancelled by the State of Illinois", approved July 17, 1941, as amended.
(Source: Laws 1953, p. 402.)



15 ILCS 540/ - Disabled Militarymen Money Act.

(15 ILCS 540/0.01) (from Ch. 130, par. 17.9)
Sec. 0.01. Short title. This Act may be cited as the Disabled Militarymen Money Act.
(Source: P.A. 86-1324.)

(15 ILCS 540/1) (from Ch. 130, par. 18)
Sec. 1. That the Treasurer of the State of Illinois be, and is hereby authorized to receive from the United States all money which may be now coming, or which shall hereafter accrue to the said state under and by virtue of the provisions of "An Act of the Congress of the United States of America, entitled 'An Act to provide aid to states and territorial homes for the support of disabled soldiers and sailors of the United States,' approved August 27, 1888."
(Source: Laws 1889, p. 347.)

(15 ILCS 540/2) (from Ch. 130, par. 19)
Sec. 2. The money so received from the United States shall be held and accounted for by the said Treasurer as is other money in his hand belonging to the State of Illinois.
(Source: Laws 1889, p. 347.)



15 ILCS 550/ - Public Education Affinity Credit Card Act.

(15 ILCS 550/1)
Sec. 1. Short title. This Act shall be known as the Public Education Affinity Credit Card Act.
(Source: P.A. 89-301, eff. 1-1-96.)

(15 ILCS 550/5)
Sec. 5. Purpose. The purpose of the Public Education Affinity Credit Card Act is to generate donations to benefit public elementary and high schools in Illinois.
(Source: P.A. 89-301, eff. 1-1-96.)

(15 ILCS 550/10)
Sec. 10. Definitions. For the purpose of this Act, the following words shall have the meaning ascribed to them:
"Affinity card" means a credit card issued by a credit card issuer that has agreed to donate a portion of the proceeds of the credit card to public school districts designated by the cardholders.
"Cardholder" and "credit card" are defined as in the Illinois Credit Card and Debit Card Act.
(Source: P.A. 89-301, eff. 1-1-96.)

(15 ILCS 550/15)
Sec. 15. Agreement. The Treasurer of the State of Illinois is hereby authorized to enter into an agreement with a credit card issuer that wishes to issue an affinity credit card to benefit public elementary schools and public high schools in Illinois.
(Source: P.A. 89-301, eff. 1-1-96.)

(15 ILCS 550/20)
Sec. 20. Designation of school district. Cardholders of affinity credit cards shall be required to designate a specific school district to benefit from their use of the card. School districts shall be identified by the School District Codes published by the Illinois Department of Revenue.
(Source: P.A. 89-301, eff. 1-1-96.)

(15 ILCS 550/25)
Sec. 25. Public Education Affinity Credit Card Trust Fund. Donations made by the credit card issuer to the school districts as a result of the affinity credit card agreement shall be deposited in the Public Education Affinity Credit Card Trust Fund by the State Treasurer, as ex-officio custodian. The donations shall remain in the trust fund until they are distributed by the Treasurer on a regular basis to the school district's account in the Illinois Public Treasurers' Investment Pool or, at the school district's direction, to any other account designated by the school district.
(Source: P.A. 89-301, eff. 1-1-96.)



15 ILCS 555/ - Commemorative Medallions Act.

(15 ILCS 555/1)
Sec. 1. Short title. This Act may be cited as the Commemorative Medallions Act.
(Source: P.A. 91-71, eff. 7-9-99.)

(15 ILCS 555/5)
Sec. 5. Issuance of commemorative medallions. The State Treasurer may issue medallions to commemorate popular contemporaneous events of Statewide interest.
The Treasurer shall select one or more vendors for the production, distribution, marketing, and sale of the medallions. The Treasurer shall require that the vendors share a percentage of the proceeds of the sale of the medallions with a not-for-profit corporation organized under the General Not For Profit Corporation Act of 1986 that is related to the public purpose for which the medallions were issued.
(Source: P.A. 91-71, eff. 7-9-99.)

(15 ILCS 555/10)
Sec. 10. Selection of events to be commemorated. The General Assembly shall select the events to be commemorated by joint resolution adopted by the affirmative vote of at least three-fifths of the members elected to each house. The State Treasurer may recommend a limit of the number of series of medallions to be issued in a calendar year by giving notice of the recommended limitation to the General Assembly before December 1 of the preceding calendar year.
(Source: P.A. 91-71, eff. 7-9-99.)

(15 ILCS 555/15)
Sec. 15. Rules. The State Treasurer may promulgate rules to implement this Act.
(Source: P.A. 91-71, eff. 7-9-99.)

(15 ILCS 555/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 91-71, eff. 7-9-99.)






Chapter 20 - EXECUTIVE BRANCH

20 ILCS 5/ - Civil Administrative Code of Illinois. (General Provisions and Departments of State Government)

Article 1 - General Provisions

(20 ILCS 5/Art. 1 heading)

(20 ILCS 5/1-1) (was 20 ILCS 5/1)
Sec. 1-1. Short title. This Act may be cited as the Civil Administrative Code of Illinois.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 5/1-2)
Sec. 1-2. Article short title. This Article may be cited as the General Provisions Article of the Civil Administrative Code of Illinois.
(Source: P.A. 92-16, eff. 6-28-01.)

(20 ILCS 5/1-5)
Sec. 1-5. Articles. The Civil Administrative Code of Illinois consists of the following Articles:
Article 1. General Provisions (20 ILCS 5/1-1 and following).
Article 5. Departments of State Government Law (20 ILCS 5/5-1 and following).
Article 50. State Budget Law (15 ILCS 20/).
Article 110. Department on Aging Law (20 ILCS 110/).
Article 205. Department of Agriculture Law (20 ILCS 205/).
Article 250. State Fair Grounds Title Law (5 ILCS 620/).
Article 310. Department of Human Services (Alcoholism and Substance Abuse) Law (20 ILCS 310/).
Article 405. Department of Central Management Services Law (20 ILCS 405/).
Article 510. Department of Children and Family Services Powers Law (20 ILCS 510/).
Article 605. Department of Commerce and Economic Opportunity Law (20 ILCS 605/).
Article 805. Department of Natural Resources (Conservation) Law (20 ILCS 805/).
Article 1005. Department of Employment Security Law (20 ILCS 1005/).
Article 1405. Department of Insurance Law (20 ILCS 1405/).
Article 1505. Department of Labor Law (20 ILCS 1505/).
Article 1710. Department of Human Services (Mental Health and Developmental Disabilities) Law (20 ILCS 1710/).
Article 1905. Department of Natural Resources (Mines and Minerals) Law (20 ILCS 1905/).
Article 2105. Department of Professional Regulation Law (20 ILCS 2105/).
Article 2205. Department of Healthcare and Family Services Law (20 ILCS 2205/).
Article 2310. Department of Public Health Powers and Duties Law (20 ILCS 2310/).
Article 2505. Department of Revenue Law (20 ILCS 2505/).
Article 2510. Certified Audit Program Law (20 ILCS 2510/).
Article 2605. Department of State Police Law (20 ILCS 2605/).
Article 2705. Department of Transportation Law (20 ILCS 2705/).
Article 3000. University of Illinois Exercise of Functions and Duties Law (110 ILCS 355/).
(Source: P.A. 95-331, eff. 8-21-07; 96-328, eff. 8-11-09.)



Article 5 - Departments Of State Government

(20 ILCS 5/Art. 5 heading)

(20 ILCS 5/5-1)
Sec. 5-1. Article short title. This Article 5 of the Civil Administrative Code of Illinois may be cited as the Departments of State Government Law.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 5/5-5) (was 20 ILCS 5/2)
Sec. 5-5. "Department". As used in the Civil Administrative Code of Illinois, unless the context otherwise clearly indicates, the word "department" means the several departments of the State government as designated in Section 5-15 of this Law, and none other.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 5/5-10) (was 20 ILCS 5/2.1)
Sec. 5-10. "Director". As used in the Civil Administrative Code of Illinois, unless the context clearly indicates otherwise, the word "director" means the several directors of the departments of State government as designated in Section 5-20 of this Law and includes the Secretary of Human Services and the Secretary of Transportation.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 5/5-15) (was 20 ILCS 5/3)
Sec. 5-15. Departments of State government. The Departments of State government are created as follows:
The Department on Aging.
The Department of Agriculture.
The Department of Central Management Services.
The Department of Children and Family Services.
The Department of Commerce and Economic Opportunity.
The Department of Corrections.
The Department of Employment Security.
The Illinois Emergency Management Agency.
The Department of Financial and Professional Regulation.
The Department of Healthcare and Family Services.
The Department of Human Rights.
The Department of Human Services.
The Department of Juvenile Justice.
The Department of Labor.
The Department of the Lottery.
The Department of Natural Resources.
The Department of Public Health.
The Department of Revenue.
The Department of State Police.
The Department of Transportation.
The Department of Veterans' Affairs.
(Source: P.A. 96-328, eff. 8-11-09; 97-618, eff. 10-26-11.)

(20 ILCS 5/5-20) (was 20 ILCS 5/4)
Sec. 5-20. Heads of departments. Each department shall have an officer as its head who shall be known as director or secretary and who shall, subject to the provisions of the Civil Administrative Code of Illinois, execute the powers and discharge the duties vested by law in his or her respective department.
The following officers are hereby created:
Director of Aging, for the Department on Aging.
Director of Agriculture, for the Department of Agriculture.
Director of Central Management Services, for the Department of Central Management Services.
Director of Children and Family Services, for the Department of Children and Family Services.
Director of Commerce and Economic Opportunity, for the Department of Commerce and Economic Opportunity.
Director of Corrections, for the Department of Corrections.
Director of the Illinois Emergency Management Agency, for the Illinois Emergency Management Agency.
Director of Employment Security, for the Department of Employment Security.
Secretary of Financial and Professional Regulation, for the Department of Financial and Professional Regulation.
Director of Healthcare and Family Services, for the Department of Healthcare and Family Services.
Director of Human Rights, for the Department of Human Rights.
Secretary of Human Services, for the Department of Human Services.
Director of Juvenile Justice, for the Department of Juvenile Justice.
Director of Labor, for the Department of Labor.
Director of the Lottery, for the Department of the Lottery.
Director of Natural Resources, for the Department of Natural Resources.
Director of Public Health, for the Department of Public Health.
Director of Revenue, for the Department of Revenue.
Director of State Police, for the Department of State Police.
Secretary of Transportation, for the Department of Transportation.
Director of Veterans' Affairs, for the Department of Veterans' Affairs.
(Source: P.A. 97-464, eff. 10-15-11; 97-618, eff. 10-26-11; 97-813, eff. 7-13-12; 98-499, eff. 8-16-13.)

(20 ILCS 5/5-95) (was 20 ILCS 5/34)
Sec. 5-95. Pending actions and proceedings. Neither the Civil Administrative Code of Illinois nor any amendments to the Code shall affect any act done, ratified, or confirmed, or any right accrued or established, or any action or proceeding had or commenced in a civil or criminal cause before the Code or any amendments to the Code take effect. Those actions or proceedings may be prosecuted and continued by the department having jurisdiction, under the Code or any amendments to the Code, of the subject matter to which the litigation or proceeding pertains.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 5/5-100) (was 20 ILCS 5/5)
Sec. 5-100. Executive and administrative officers, boards, and commissions. In addition to the directors of departments, the executive and administrative officers, boards, and commissions designated in the Sections following this Section and preceding Section 5-200 are created. These officers, boards, and commissions in the respective departments shall hold offices created and designated in those Sections.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 5/5-105) (was 20 ILCS 5/5.14)
Sec. 5-105. Direction, supervision, and control of officers. Each officer named in the Sections following Section 5-100 and preceding Section 5-200 shall, except as otherwise provided in the Civil Administrative Code of Illinois, be under the direction, supervision, and control of the director or secretary of the officer's respective department and shall perform the duties prescribed by the director or secretary.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 5/5-110) (was 20 ILCS 5/5.02)
Sec. 5-110. In the Department of Agriculture. Assistant Director of Agriculture.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 5/5-115) (was 20 ILCS 5/5.13e)
Sec. 5-115. In the Department of Central Management Services. Two Assistant Directors of Central Management Services.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 5/5-120) (was 20 ILCS 5/5.13g)
Sec. 5-120. In the Department of Commerce and Economic Opportunity. Assistant Director of Commerce and Economic Opportunity.
(Source: P.A. 93-25, eff. 6-20-03.)

(20 ILCS 5/5-125) (was 20 ILCS 5/5.13i)
Sec. 5-125. In the Department of Employment Security. The board of review, which shall consist of 5 members, 2 of whom shall be representative citizens chosen from the employee class, 2 of whom shall be representative citizens chosen from the employing class, and one of whom shall be a representative citizen not identified with either the employing or employee classes.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 5/5-130) (was 20 ILCS 5/5.13b)
Sec. 5-130. In the Department of Financial Institutions. Assistant Director of Financial Institutions.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 5/5-135) (was 20 ILCS 5/5.13j)
Sec. 5-135. In the Department of Human Services. There shall be 2 Assistant Secretaries of Human Services. Their initial terms shall run from the date of appointment until January 18, 1999, and until their successors have been appointed and have qualified. Thereafter, their terms shall be as provided in Section 5-605 of this Law.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 5/5-140) (was 20 ILCS 5/5.10)
Sec. 5-140. In the Department of Insurance. Assistant Director of Insurance.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 5/5-145) (was 20 ILCS 5/5.03)
Sec. 5-145. In the Department of Labor. Assistant Director of Labor; Chief Safety Inspector; and Superintendent of Occupational Safety and Health.
(Source: P.A. 98-874, eff. 1-1-15.)

(20 ILCS 5/5-150) (was 20 ILCS 5/5.09)
Sec. 5-150. In the Department of Natural Resources. Assistant Director of Natural Resources.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 5/5-155) (was 20 ILCS 5/5.04)
Sec. 5-155. In the Office of Mines and Minerals of the Department of Natural Resources. In the Office of Mines and Minerals of the Department of Natural Resources, there shall be a State Mining Board, which shall consist of 6 officers designated as mine officers and the Director of the Office of Mines and Minerals. Three officers shall be representatives of the employing class and 3 of the employee class. The 6 mine officers shall be qualified as follows:
(1) Two mine officers from the employing class shall

have at least 4 years experience in a supervisory capacity in an underground coal mine and each shall hold a certificate of competency as a mine examiner or mine manager.

(2) The third mine officer from the employing class

shall have at least 4 years experience in a supervisory capacity in a surface coal mine.

(3) Two mine officers from the employee class shall

have 4 years experience in an underground coal mine and shall hold a first class certificate of competency.

(4) The third mine officer from the employee class

shall have at least 4 years experience in a surface coal mine.

(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 5/5-160) (was 20 ILCS 5/5.13h)
Sec. 5-160. In the Emergency Management Agency. Assistant Director of the Emergency Management Agency.
(Source: P.A. 93-1029, eff. 8-25-04.)

(20 ILCS 5/5-165) (was 20 ILCS 5/5.13c)
Sec. 5-165. In the Department of Healthcare and Family Services. Assistant Director of Healthcare and Family Services.
(Source: P.A. 95-331, eff. 8-21-07.)

(20 ILCS 5/5-170) (was 20 ILCS 5/5.07)
Sec. 5-170. In the Department of Public Health. Assistant Director of Public Health.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 5/5-175) (was 20 ILCS 5/5.12)
Sec. 5-175. In the Department of Revenue. Assistant Director of Revenue.
(Source: P.A. 97-464, eff. 10-15-11.)

(20 ILCS 5/5-180) (was 20 ILCS 5/5.11)
Sec. 5-180. In the Department of State Police. Assistant Director of State Police.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 5/5-185) (was 20 ILCS 5/5.05)
Sec. 5-185. In the Department of Transportation. Assistant Secretary of Transportation.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 5/5-190) (was 20 ILCS 5/5.01a)
Sec. 5-190. In the Department of Veterans' Affairs. Assistant Director of Veterans' Affairs.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 5/5-200) (was 20 ILCS 5/7.11)
Sec. 5-200. Director of Aging. The Director of Aging shall be a senior citizen, as that term is defined in the Illinois Act on the Aging, who has sufficient experience in providing services to the aging.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 5/5-210) (was 20 ILCS 5/7.08)
Sec. 5-210. Director of Children and Family Services. The Director of Children and Family Services shall be qualified by professional education and experience to administer the Department.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 5/5-215) (was 20 ILCS 5/7.06)
Sec. 5-215. Director and Assistant Director of Financial Institutions. The Director and Assistant Director of Financial Institutions shall be persons thoroughly conversant with the theory and practice of the business and purposes of financial institutions.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 5/5-220) (was 20 ILCS 5/7.07b)
Sec. 5-220. Secretary of Human Services. The initial term of the Secretary of Human Services shall run from the date of appointment until January 18, 1999, and until a successor has been appointed and has qualified. Thereafter, terms shall be as provided in Section 5-605 of this Law.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 5/5-222)
Sec. 5-222. Director of the Illinois Power Agency. The Director of the Illinois Power Agency must have at least 15 years of combined experience in the electric industry, electricity policy, or electricity markets and must possess: (i) general knowledge of the responsibilities of being a director, (ii) managerial experience, and (iii) an advanced degree in economics, risk management, law, business, engineering, or a related field.
(Source: P.A. 95-481, eff. 8-28-07.)

(20 ILCS 5/5-225) (was 20 ILCS 5/7.04)
Sec. 5-225. In the Department of Professional Regulation. Neither the Director nor any other executive and administrative officer in the Department of Professional Regulation shall be affiliated with any college or school that prepares individuals for licensure in any profession or occupation regulated by the Department, either as teacher, officer, or stockholder, nor shall the director or other executive and administrative officer hold a license or certificate to exercise or practice any of the professions, trades, or occupations regulated.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 5/5-230) (was 20 ILCS 5/7.09)
Sec. 5-230. Director and Assistant Director of Healthcare and Family Services. The Director of Healthcare and Family Services shall (1) have substantial experience in responsible positions requiring skill in administration and fiscal management and (2) be actively interested in the development of effective programs for the alleviation of poverty and the reduction of dependency and social maladjustment.
The Assistant Director of Healthcare and Family Services shall have the same general qualifications as those set forth for the Director of Healthcare and Family Services in clauses (1) and (2) of the preceding paragraph.
(Source: P.A. 95-331, eff. 8-21-07.)

(20 ILCS 5/5-235) (was 20 ILCS 5/7.03)
Sec. 5-235. In the Department of Public Health.
(a) The Director of Public Health shall be either a physician licensed to practice medicine in all of its branches in Illinois or a person who has administrative experience in public health work at the local, state, or national level in accordance with subsection (b).
If the Director is not a physician licensed to practice medicine in all its branches, then a Medical Director shall be appointed who shall be a physician licensed to practice medicine in all its branches. The Medical Director shall report directly to the Director. If the Director is not a physician, the Medical Director shall have primary responsibility for overseeing the following regulatory and policy areas:
(1) Department responsibilities concerning hospital

and health care facility regulation, emergency services, ambulatory surgical treatment centers, health care professional regulation and credentialing, advising the Board of Health, patient safety initiatives, and the State's response to disease prevention and outbreak management and control.

(2) Any other duties assigned by the Director or

required by law.

(b) A Director of Public Health who is not a physician licensed to practice medicine in all its branches shall at a minimum have the following education and experience:
(1) 5 years of full-time administrative experience

in public health and a master's degree in public health from (i) a college or university accredited by the North Central Association or (ii) any other nationally recognized regional accrediting agency; or

(2) 5 years of full-time administrative experience

in public health and a graduate degree in a related field from (i) a college or university accredited by the North Central Association or (ii) any other nationally recognized regional accrediting agency. For the purposes of this item (2), "a graduate degree in a related field" includes, but is not limited to, a master's degree in public administration, nursing, environmental health, community health, or health education.

(c) The Assistant Director of Public Health shall be a person who has administrative experience in public health work.
(Source: P.A. 97-798, eff. 7-13-12.)

(20 ILCS 5/5-300) (was 20 ILCS 5/9)
Sec. 5-300. Officers' qualifications and salaries. The executive and administrative officers, whose offices are created by this Act, must have the qualifications prescribed by law and shall receive annual salaries, payable in equal monthly installments, as designated in the Sections following this Section and preceding Section 5-500. If set by the Governor, those annual salaries may not exceed 85% of the Governor's annual salary.
(Source: P.A. 91-25, eff. 6-9-99; 91-239, eff. 1-1-00; 92-16, eff. 6-28-01.)

(20 ILCS 5/5-305) (was 20 ILCS 5/9.01)
Sec. 5-305. Officers' tuition reimbursement. Officers may receive tuition reimbursement for continuing education programs at accredited colleges and universities. Reimbursement of a department head's tuition shall be limited to reimbursement for 4 or fewer course hours per semester, shall require the Governor's approval of enrollment with certification that participation will benefit the State, and shall require proof of satisfactory completion of the course prior to reimbursement.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 5/5-310) (was 20 ILCS 5/9.21)
Sec. 5-310. In the Department on Aging. The Director of Aging shall receive an annual salary as set by the Compensation Review Board.
(Source: P.A. 96-800, eff. 10-30-09.)

(20 ILCS 5/5-315) (was 20 ILCS 5/9.02)
Sec. 5-315. In the Department of Agriculture. The Director of Agriculture shall receive an annual salary as set by the Compensation Review Board.
The Assistant Director of Agriculture shall receive an annual salary as set by the Compensation Review Board.
(Source: P.A. 96-800, eff. 10-30-09.)

(20 ILCS 5/5-320) (was 20 ILCS 5/9.19)
Sec. 5-320. In the Department of Central Management Services. The Director of Central Management Services shall receive an annual salary as set by the Compensation Review Board.
Each Assistant Director of Central Management Services shall receive an annual salary as set by the Compensation Review Board.
(Source: P.A. 96-800, eff. 10-30-09.)

(20 ILCS 5/5-325) (was 20 ILCS 5/9.16)
Sec. 5-325. In the Department of Children and Family Services. The Director of Children and Family Services shall receive an annual salary as set by the Compensation Review Board.
(Source: P.A. 96-800, eff. 10-30-09.)

(20 ILCS 5/5-330) (was 20 ILCS 5/9.18)
Sec. 5-330. In the Department of Commerce and Economic Opportunity. The Director of Commerce and Economic Opportunity shall receive an annual salary as set by the Compensation Review Board.
The Assistant Director of Commerce and Economic Opportunity shall receive an annual salary as set by the Compensation Review Board.
(Source: P.A. 96-800, eff. 10-30-09.)

(20 ILCS 5/5-335) (was 20 ILCS 5/9.11a)
Sec. 5-335. In the Department of Corrections. The Director of Corrections shall receive an annual salary as set by the Compensation Review Board.
The Assistant Director of Corrections shall receive an annual salary as set by the Compensation Review Board for the Assistant Director of Corrections-Adult Division.
(Source: P.A. 96-800, eff. 10-30-09; 97-1083, eff. 8-24-12.)

(20 ILCS 5/5-340) (was 20 ILCS 5/9.30)
Sec. 5-340. In the Department of Employment Security. The Director of Employment Security shall receive an annual salary as set by the Compensation Review Board.
Each member of the Board of Review shall receive $15,000.
(Source: P.A. 96-800, eff. 10-30-09.)

(20 ILCS 5/5-345) (was 20 ILCS 5/9.15)
Sec. 5-345. In the Department of Financial Institutions. The Director of Financial Institutions shall receive an annual salary as set by the Compensation Review Board.
The Assistant Director of Financial Institutions shall receive an annual salary as set by the Compensation Review Board.
(Source: P.A. 96-800, eff. 10-30-09.)

(20 ILCS 5/5-350) (was 20 ILCS 5/9.24)
Sec. 5-350. In the Department of Human Rights. The Director of Human Rights shall receive an annual salary as set by the Compensation Review Board.
(Source: P.A. 96-800, eff. 10-30-09.)

(20 ILCS 5/5-355) (was 20 ILCS 5/9.05a)
Sec. 5-355. In the Department of Human Services. The Secretary of Human Services shall receive an annual salary as set by the Compensation Review Board.
The Assistant Secretaries of Human Services shall each receive an annual salary as set by the Compensation Review Board.
(Source: P.A. 96-800, eff. 10-30-09.)

(20 ILCS 5/5-360) (was 20 ILCS 5/9.10)
Sec. 5-360. In the Department of Insurance. The Director of Insurance shall receive an annual salary as set by the Compensation Review Board.
The Assistant Director of Insurance shall receive an annual salary as set by the Compensation Review Board.
(Source: P.A. 96-800, eff. 10-30-09.)

(20 ILCS 5/5-362)
Sec. 5-362. In the Department of Juvenile Justice. The Director of Juvenile Justice shall receive an annual salary as set by the Compensation Review Board.
(Source: P.A. 96-800, eff. 10-30-09.)

(20 ILCS 5/5-365) (was 20 ILCS 5/9.03)
Sec. 5-365. In the Department of Labor. The Director of Labor shall receive an annual salary as set by the Compensation Review Board.
The Assistant Director of Labor shall receive an annual salary as set by the Compensation Review Board.
The Chief Safety Inspector shall receive $24,700 from the third Monday in January, 1979 to the third Monday in January, 1980, and $25,000 thereafter, or as set by the Compensation Review Board, whichever is greater.
The Superintendent of Occupational Safety and Health shall receive $27,500, or as set by the Compensation Review Board, whichever is greater.
The Superintendent of Women's and Children's Employment shall receive $22,000 from the third Monday in January, 1979 to the third Monday in January, 1980, and $22,500 thereafter, or as set by the Compensation Review Board, whichever is greater.
(Source: P.A. 98-874, eff. 1-1-15.)

(20 ILCS 5/5-370)
Sec. 5-370. (Repealed).
(Source: P.A. 96-800, eff. 10-30-09. Repealed by P.A. 97-464, eff. 10-15-11.)

(20 ILCS 5/5-372)
Sec. 5-372. In the Department of the Lottery. The Director of the Lottery shall receive the annual salary set by law for the Director of the Lottery.
(Source: P.A. 98-499, eff. 8-16-13.)

(20 ILCS 5/5-375) (was 20 ILCS 5/9.09)
Sec. 5-375. In the Department of Natural Resources. The Director of Natural Resources shall continue to receive the annual salary set by law for the Director of Conservation until January 20, 1997. Beginning on that date, the Director of Natural Resources shall receive an annual salary as set by the Compensation Review Board.
The Assistant Director of Natural Resources shall continue to receive the annual salary set by law for the Assistant Director of Conservation until January 20, 1997. Beginning on that date, the Assistant Director of Natural Resources shall receive an annual salary as set by the Compensation Review Board.
(Source: P.A. 96-800, eff. 10-30-09.)

(20 ILCS 5/5-380) (was 20 ILCS 5/9.04)
Sec. 5-380. In the Office of Mines and Minerals of the Department of Natural Resources. Each mine officer shall receive $7,500 or the amount set by the Compensation Review Board, whichever is greater.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 5/5-385) (was 20 ILCS 5/9.25)
Sec. 5-385. In the Department of Nuclear Safety. The Director of Nuclear Safety shall receive an annual salary as set by the Compensation Review Board.
(Source: P.A. 96-800, eff. 10-30-09.)

(20 ILCS 5/5-390) (was 20 ILCS 5/9.08)
Sec. 5-390. In the Department of Professional Regulation. The Director of Professional Regulation shall receive an annual salary as set by the Compensation Review Board.
(Source: P.A. 96-800, eff. 10-30-09.)

(20 ILCS 5/5-395) (was 20 ILCS 5/9.17)
Sec. 5-395. In the Department of Healthcare and Family Services. The Director of Healthcare and Family Services shall receive an annual salary as set by the Compensation Review Board.
The Assistant Director of Healthcare and Family Services shall receive an annual salary as set by the Compensation Review Board.
(Source: P.A. 95-331, eff. 8-21-07; 96-800, eff. 10-30-09.)

(20 ILCS 5/5-400) (was 20 ILCS 5/9.07)
Sec. 5-400. In the Department of Public Health. The Director of Public Health shall receive an annual salary as set by the Compensation Review Board.
The Assistant Director of Public Health shall receive an annual salary as set by the Compensation Review Board.
(Source: P.A. 96-800, eff. 10-30-09.)

(20 ILCS 5/5-405) (was 20 ILCS 5/9.12)
Sec. 5-405. In the Department of Revenue. The Director of Revenue shall receive an annual salary as set by the Compensation Review Board.
The Assistant Director of Revenue shall receive an annual salary as set by the Compensation Review Board.
(Source: P.A. 96-800, eff. 10-30-09.)

(20 ILCS 5/5-410) (was 20 ILCS 5/9.11)
Sec. 5-410. In the Department of State Police. The Director of State Police shall receive an annual salary as set by the Compensation Review Board.
The Assistant Director of State Police shall receive an annual salary as set by the Compensation Review Board.
(Source: P.A. 96-800, eff. 10-30-09.)

(20 ILCS 5/5-415) (was 20 ILCS 5/9.05)
Sec. 5-415. In the Department of Transportation. The Secretary of Transportation shall receive an annual salary as set by the Compensation Review Board.
The Assistant Secretary of Transportation shall receive an annual salary as set by the Compensation Review Board.
(Source: P.A. 96-800, eff. 10-30-09.)

(20 ILCS 5/5-420) (was 20 ILCS 5/9.22)
Sec. 5-420. In the Department of Veterans' Affairs. The Director of Veterans' Affairs shall receive an annual salary as set by the Compensation Review Board.
The Assistant Director of Veterans' Affairs shall receive an annual salary as set by the Compensation Review Board.
(Source: P.A. 96-800, eff. 10-30-09.)

(20 ILCS 5/5-500) (was 20 ILCS 5/6)
Sec. 5-500. Advisory and non-executive boards. Advisory and non-executive boards, in the respective departments, are created as designated in the Sections following this Section and preceding Section 5-600. The members of the boards shall be officers.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 5/5-505) (was 20 ILCS 5/8)
Sec. 5-505. Boards' general powers and duties. Each advisory and non-executive board, except as otherwise expressly provided in this Act, and in addition to all powers and duties otherwise expressly provided, shall, with respect to its field of work, or that of the department with which it is associated, have the following powers and duties:
(1) To consider and study the entire field; to advise

the executive officers of the department upon their request; to recommend, on its own initiative, policies and practices, which recommendations the executive officers of the department shall duly consider; and to give advice or make recommendations to the Governor and the General Assembly when so requested or on its own initiative.

(2) To investigate the conduct of the work of the

department with which it may be associated, and for this purpose to have access, at any time, to all books, papers, documents, and records pertaining or belonging to that department, and to require written or oral information from any officer or employee of that department.

(3) To adopt rules, not inconsistent with law, for

its internal control and management. A copy of the rules shall be filed with the director of the department with which the board is associated.

(4) To hold meetings at the times and places

prescribed by the rules but not less frequently than quarterly.

(5) To act by a sub-committee or by a majority of the

board if the rules so prescribe.

(6) To keep minutes of the transactions of each

session, regular or special, which shall be public records and filed with the director of the department.

(7) To give notice to the Governor and to the

director of the department with which it is associated of the time and place of every meeting, regular or special, and to permit the Governor and the director of the department to be present and to be heard upon any matter coming before the board.

(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 5/5-510) (was 20 ILCS 5/8.1)
Sec. 5-510. Gender balanced appointments. All appointments to boards, commissions, committees, and councils of the State created by the laws of this State and after July 1, 1992 shall be gender balanced to the extent possible and to the extent that appointees are qualified to serve on those boards, commissions, committees, and councils. If gender balance is not possible, then appointments shall provide for significant representation of both sexes to boards, commissions, committees, and councils governed by this Section and the Gender Balanced Appointments Act. If there are multiple appointing authorities for a board, commission, committee, or council, they shall each strive to achieve gender balance in their appointments.
Appointments made in accordance with this Section should be made in a manner that makes a good faith attempt to seek gender balance based on the numbers of each gender belonging to the group from which appointments are made.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 5/5-515) (was 20 ILCS 5/10)
Sec. 5-515. Compensation prohibited. No member of an advisory and non-executive board shall receive any compensation.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 5/5-520) (was 20 ILCS 5/6.27)
Sec. 5-520. In the Department on Aging. A Council on Aging composed and appointed as provided in the Illinois Act on the Aging.
(Source: P.A. 96-918, eff. 6-9-10.)

(20 ILCS 5/5-525) (was 20 ILCS 5/6.01)
Sec. 5-525. In the Department of Agriculture.
(a) (Blank).
(b) An Advisory Board of Livestock Commissioners to consist of 25 persons. The Board shall consist of the administrator of animal disease programs, the Dean of the College of Agricultural, Consumer, and Environmental Sciences of the University of Illinois, the Dean of the College of Veterinary Medicine of the University of Illinois, and, commencing on January 1, 1990, the Deans or Chairmen of the Colleges or Departments of Agriculture of Illinois State University, Southern Illinois University, and Western Illinois University in that order who shall each serve for 1 year terms, provided that, commencing on January 1, 1993, such terms shall be for 2 years in the same order, the Director of Public Health, the Director of Natural Resources, the Chairperson of the Agriculture and Conservation Committee of the Senate, and the Chairperson of the Agriculture & Conservation Committee of the House of Representatives, who shall be ex-officio members of the Board, and 17 additional persons, appointed by the Governor to serve at the Governor's pleasure, who are interested in the well-being of domestic animals and poultry and in the prevention, elimination, and control of diseases affecting them. Of the 17 additional persons, one shall be a representative of breeders of beef cattle, one shall be a representative of breeders of dairy cattle, one shall be a representative of breeders of dual purpose cattle, one shall be a representative of breeders of swine, one shall be a representative of poultry breeders, one shall be a representative of sheep breeders, one shall be a veterinarian licensed in this State, one shall be a representative of general or diversified farming, one shall be a representative of deer or elk breeders, one shall be a representative of livestock auction markets, one shall be a representative of cattle feeders, one shall be a representative of pork producers, one shall be a representative of the State licensed meat packers, one shall be a representative of canine breeders, one shall be a representative of equine breeders, one shall be a representative of the Illinois licensed renderers, and one shall be a representative of livestock dealers. An appointed member's office becomes vacant upon the member's absence from 3 consecutive meetings. Appointments made by the Governor after the effective date of this amendatory Act of the 96th General Assembly shall be for a term of 5 years. The members of the Board shall receive no compensation but shall be reimbursed for expenses necessarily incurred in the performance of their duties. In the appointment of the Advisory Board of Livestock Commissioners, the Governor shall consult with representative persons and recognized organizations in the respective fields concerning the appointments.
Rules and regulations of the Department of Agriculture pertaining to the well-being of domestic animals and poultry and the prevention, elimination, and control of diseases affecting them shall be submitted to the Advisory Board of Livestock Commissioners for approval at its duly called meeting. The chairperson of the Board shall certify the official minutes of the Board's action and shall file the certified minutes with the Department of Agriculture within 30 days after the proposed rules and regulations are submitted and before they are promulgated and made effective. In the event it is deemed desirable, the Board may hold hearings upon the rules and regulations or proposed revisions. The Board members shall be familiar with the Acts relating to the well-being of domestic animals and poultry and to the prevention, elimination, and control of diseases affecting them. The Department shall, upon the request of a Board member, advise the Board concerning the administration of the respective Acts.
The Director of Agriculture or his or her representative from the Department shall act as chairperson of the Board. The Director shall call semiannual meetings of the Board and may call other meetings of the Board from time to time or when requested by 3 or more appointed members of the Board. A quorum of appointed members must be present to convene an official meeting. The chairperson and ex-officio members shall not be included in a quorum call. Ex-officio members may be represented by a duly authorized representative from their department, division, college, or committee; however, that representative may not exercise the voting privileges of the ex-officio member. Appointed members shall not be represented at a meeting by another person. Ex-officio members and appointed members shall have the right to vote on all proposed rules and regulations; voting that in effect would pertain to approving rules and regulations shall be taken by an oral roll call. No member shall vote by proxy. The chairman shall not vote except in the case of a tie vote. Any ex-officio or appointed member may ask for and shall receive an oral roll call on any motion before the Board. The Department shall provide a clerk to take minutes of the meetings and record transactions of the Board. The Board, by oral roll call, may require an official court reporter to record the minutes of the meetings.
(Source: P.A. 96-1025, eff. 7-12-10.)

(20 ILCS 5/5-530)
Sec. 5-530. (Repealed).
(Source: P.A. 94-793, eff. 5-19-06. Repealed by P.A. 100-110, eff. 8-15-17.)

(20 ILCS 5/5-535) (was 20 ILCS 5/6.15)
Sec. 5-535. In the Department of Children and Family Services. A Children and Family Services Advisory Council of 21 members shall be appointed by the Governor. The Department of Children and Family Services may involve the participation of additional persons with specialized expertise to assist the Council in specified tasks. The Council shall advise the Department with respect to services and programs for individuals under the Department of Children and Family Services' care, which may include, but is not limited to:
(1) reviewing the Department of Children and Family

Services' monitoring process for child care facilities and child care institutions, as defined in Sections 2.05 and 2.06 of the Child Care Act of 1969;

(2) reviewing monitoring standards to address the

quality of life for youth in Department of Children and Family Services' licensed child care facilities;

(3) assisting and making recommendations to establish

standards for monitoring the safety and well-being of youth placed in Department of Children and Family Services' licensed child care facilities and overseeing the implementation of its recommendations;

(4) identifying areas of improvement in the quality

of investigations of allegations of child abuse or neglect in Department of Children and Family Services' licensed child care facilities and institutions and transitional living programs;

(5) reviewing indicated and unfounded reports

selected at random or requested by the Council;

(6) reviewing a random sample of comprehensive call

data reports on (i) calls made to the Department of Children and Family Services' statewide toll-free telephone number established under Section 9.1a of the Child Care Act of 1969 and (ii) calls made to the central register established under Section 7.7 of the Abused and Neglected Child Reporting Act through the State-wide, toll-free telephone number established under Section 7.6 of the Abused and Neglected Child Reporting Act, including those where investigations were not initiated; and

(7) preparing and providing recommendations that

identify areas of needed improvement regarding the investigation of allegations of abuse and neglect to children in Department of Children and Family Services' licensed child care facilities and institutions and transitional living programs, as well as needed changes to existing laws, rules, and procedures of the Department of Children and Family Services, and overseeing implementation of its recommendations.

The Council's initial recommendations shall be filed with the General Assembly and made available to the public no later than March 1, 2017.
The Department of Children and Family Services shall provide, upon request, all records and information in the Department of Children and Family Services' possession relevant to the Advisory Council's review. All documents, in compliance with applicable privacy laws and redacted where appropriate, concerning reports and investigations of child abuse and neglect made available to members of the Advisory Council and all records generated as a result of the reports shall be confidential and shall not be disclosed, except as specifically authorized by applicable law. It is a Class A misdemeanor to permit, assist, or encourage the unauthorized release of any information contained in reports or records and these reports or records are not subject to the Freedom of Information Act.
In appointing the first Council, 8 members shall be named to serve 2 years, and 8 members named to serve 4 years. The member first appointed under Public Act 83-1538 shall serve for a term of 4 years. All members appointed thereafter shall be appointed for terms of 4 years. Beginning July 1, 2015, the Advisory Council shall include as appointed members at least one youth from each of the Department of Children and Family Services' regional youth advisory boards established pursuant to Section 5 of the Department of Children and Family Services Statewide Youth Advisory Board Act and at least 2 adult former youth in care as defined in Section 4d of the Children and Family Services Act. At its first meeting the Council shall select a chairperson from among its members and appoint a committee to draft rules of procedure.
(Source: P.A. 99-346, eff. 1-1-16; 100-159, eff. 8-18-17.)

(20 ILCS 5/5-540) (was 20 ILCS 5/6.28 and 5/7.01)
Sec. 5-540. In the Department of Employment Security. An Employment Security Advisory Board, composed of 12 persons. Of the 12 members of the Employment Security Advisory Board, 4 members shall be representative citizens chosen from the employee class, 4 members shall be representative citizens chosen from the employing class, and 4 members shall be representative citizens not identified with either the employing class or the employee class.
(Source: P.A. 93-634, eff. 1-1-04.)

(20 ILCS 5/5-545) (was 20 ILCS 5/6.04)
Sec. 5-545. In the Department of Human Services. A Psychiatric Advisory Council appointed by and at the discretion of the Secretary of Human Services, consisting of representatives from the several schools and institutes in Illinois conducting programs of psychiatric training, which shall advise the Department with respect to its policies and programs relating to mental health or developmental disabilities. The members shall serve for the terms that the Secretary shall designate.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 5/5-550) (was 20 ILCS 5/6.23)
Sec. 5-550. In the Department of Human Services. A State Rehabilitation Council, hereinafter referred to as the Council, is hereby established for the purpose of complying with the requirements of 34 CFR 361.16 and advising the Secretary of Human Services and the vocational rehabilitation administrator of the provisions of the federal Rehabilitation Act of 1973 and the Americans with Disabilities Act of 1990 in matters concerning individuals with disabilities and the provision of vocational rehabilitation services. The Council shall consist of members appointed by the Governor after soliciting recommendations from organizations representing a broad range of individuals with disabilities and organizations interested in individuals with disabilities. However, the Governor may delegate his appointing authority under this Section to the Council by executive order.
The Council shall consist of the following appointed members:
(1) One representative of a parent training center

established in accordance with the federal Individuals with Disabilities Education Act.

(2) One representative of the Client Assistance

Program.

(3) One vocational rehabilitation counselor who has

knowledge of and experience with vocational rehabilitation programs. If an employee of the Department of Human Services is appointed under this item, then he or she shall serve as an ex officio, nonvoting member.

(4) One representative of community rehabilitation

program service providers.

(5) Four representatives of business, industry, and

labor.

(6) At least two but not more than five

representatives of disability advocacy groups representing a cross section of the following:

(A) individuals with physical, cognitive,

sensory, and mental disabilities; and

(B) parents, family members, guardians,

advocates, or authorized representative of individuals with disabilities who have difficulty in representing themselves or who are unable, due to their disabilities, to represent themselves.

(7) One current or former applicant for, or recipient

of, vocational rehabilitation services.

(8) One representative from secondary or higher

education.

(9) One representative of the State Workforce

Innovation Board.

(10) One representative of the Illinois State Board

of Education who is knowledgeable about the Individuals with Disabilities Education Act.

(11) The chairperson of, or a member designated by,

the Statewide Independent Living Council established under Section 12a of the Rehabilitation of Persons with Disabilities Act.

(12) The chairperson of, or a member designated by,

the Blind Services Planning Council established under Section 7 of the Bureau for the Blind Act.

(13) The vocational rehabilitation administrator, as

defined in Section 1b of the Rehabilitation of Persons with Disabilities Act, who shall serve as an ex officio, nonvoting member.

The Council shall select a Chairperson.
The Chairperson and a majority of the members of the Council shall be persons who are individuals with disabilities. At least one member shall be a senior citizen age 60 or over, and at least one member shall be at least 18 but not more than 25 years old. A majority of the Council members shall not be employees of the Department of Human Services.
Members appointed to the Council for full terms on or after the effective date of this amendatory Act of the 98th General Assembly shall be appointed for terms of 3 years. No Council member, other than the vocational rehabilitation administrator and the representative of the Client Assistance Program, shall serve for more than 2 consecutive terms as a representative of one of the 13 enumerated categories. If an individual, other than the vocational rehabilitation administrator and the representative of the Client Assistance Program, has completed 2 consecutive terms and is eligible to seek appointment as a representative of one of the other enumerated categories, then that individual may be appointed to serve as a representative of one of those other enumerated categories after a meaningful break in Council service, as defined by the Council through its by-laws.
Vacancies for unexpired terms shall be filled. Individuals appointed by the appointing authority to fill an unexpired term shall complete the remainder of the vacated term. When the initial term of a person appointed to fill a vacancy is completed, the individual appointed to fill that vacancy may be re-appointed by the appointing authority to the vacated position for one subsequent term.
If an excessive number of expired terms and vacated terms combine to place an undue burden on the Council, the appointing authority may appoint members for terms of 1, 2, or 3 years. The appointing authority shall determine the terms of Council members to ensure the number of terms expiring each year is as close to equal as possible.
Notwithstanding the foregoing, a member who is serving on the Council on the effective date of this amendatory Act of the 98th General Assembly and whose term expires as a result of the changes made by this amendatory Act of the 98th General Assembly may complete the unexpired portion of his or her term.
Members shall be reimbursed in accordance with State laws, rules, and rates for expenses incurred in the performance of their approved, Council-related duties, including expenses for travel, child care, or personal assistance services. A member who is not employed or who must forfeit wages from other employment may be paid reasonable compensation, as determined by the Department, for each day the member is engaged in performing approved duties of the Council.
The Council shall meet at least 4 times per year at times and places designated by the Chairperson upon 10 days written notice to the members. Special meetings may be called by the Chairperson or 7 members of the Council upon 7 days written notice to the other members. Nine members shall constitute a quorum. No member of the Council shall cast a vote on any matter that would provide direct financial benefit to the member or otherwise give the appearance of a conflict of interest under Illinois law.
The Council shall prepare and submit to the vocational rehabilitation administrator the reports and findings that the vocational rehabilitation administrator may request or that the Council deems fit. The Council shall select jointly with the vocational rehabilitation administrator a pool of qualified persons to serve as impartial hearing officers. The Council shall, with the vocational rehabilitation unit in the Department, jointly develop, agree to, and review annually State goals and priorities and jointly submit annual reports of progress to the federal Commissioner of the Rehabilitation Services Administration.
To the extent that there is a disagreement between the Council and the unit within the Department of Human Services responsible for the administration of the vocational rehabilitation program, regarding the resources necessary to carry out the functions of the Council as set forth in this Section, the disagreement shall be resolved by the Governor.
(Source: P.A. 99-143, eff. 7-27-15; 100-477, eff. 9-8-17.)

(20 ILCS 5/5-555) (was 20 ILCS 5/6.02)
Sec. 5-555. In the Department of Labor. An Advisory Board to the Department of Labor, composed of 13 members, including 5 representatives of employees, 5 representatives of employers, and 3 public members. Members' terms shall be for 2 years with appointments staggered to ensure continuity in performance of the responsibilities of the Board. The Board shall give notice to the Governor and the Director of Labor of the time and place of every meeting, regular or special, and shall permit the Governor and the Director to be present and to be heard upon any matter coming before the Board.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 5/5-560) (was 20 ILCS 5/6.08)
Sec. 5-560. In the Department of Natural Resources. An Advisory Board to the Department of Natural Resources, composed of 13 persons, one of whom shall be a senior citizen age 60 or over.
In the appointment of the initial members the Governor shall designate 3 persons to serve for 2 years, 3 for 4 years, and 3 for 6 years from the third Monday in January of the odd-numbered year in which the term commences. The members first appointed under this amendatory Act of 1984 shall serve a term of 6 years commencing on the third Monday in January, 1985. The members first appointed under this amendatory Act of the 91st General Assembly shall each be appointed to a term of office to expire on the third Monday in January of 2006. All subsequent appointments shall be for terms of 6 years.
The Advisory Board shall formulate long range policies for guidance of the Department in: the protection and conservation of renewable resources of the State of Illinois; the development of areas and facilities for outdoor recreation; the prevention of timber destruction and other forest growth by fire or otherwise; the reforestation of suitable lands of this State; the extension of cooperative support to other agencies of this State in preventing and guarding against the pollution of streams and lakes within the State; the management of the wildlife resources, including migratory fowl, and fisheries resources, including the construction of new water impoundment areas; the development of an adequate research program for fish, game, and forestry through cooperation with and support of the Illinois Natural History Survey; and the expressing of policies for proper dissemination of and enforcement of the various laws pertinent to the conservation program of Illinois and the nation.
The Board shall make a study of the personnel structure of the Department and shall, from time to time, make recommendations to the Governor and the Director of Natural Resources for a merit system of employment and for the revision of the position classification to the extent which Civil Service classification should apply in departmental positions.
The Board shall make studies of the land acquisition needs of the Department and recommendations from time to time as to necessary acquisition of lands for fisheries, game, forestry, and recreational development.
The Board may recommend to the Director of Natural Resources any reductions or increases of seasons and bag or possession limits or the closure of any season when research and inventory data indicate the need for those changes.
Board members shall be reimbursed for any necessary travel expenses incurred in the performance of their duties.
(Source: P.A. 90-435, eff. 1-1-98; 91-239, eff. 1-1-00; 91-798, eff. 7-9-00.)

(20 ILCS 5/5-565) (was 20 ILCS 5/6.06)
Sec. 5-565. In the Department of Public Health.
(a) The General Assembly declares it to be the public policy of this State that all citizens of Illinois are entitled to lead healthy lives. Governmental public health has a specific responsibility to ensure that a public health system is in place to allow the public health mission to be achieved. The public health system is the collection of public, private, and voluntary entities as well as individuals and informal associations that contribute to the public's health within the State. To develop a public health system requires certain core functions to be performed by government. The State Board of Health is to assume the leadership role in advising the Director in meeting the following functions:
(1) Needs assessment.
(2) Statewide health objectives.
(3) Policy development.
(4) Assurance of access to necessary services.
There shall be a State Board of Health composed of 20 persons, all of whom shall be appointed by the Governor, with the advice and consent of the Senate for those appointed by the Governor on and after June 30, 1998, and one of whom shall be a senior citizen age 60 or over. Five members shall be physicians licensed to practice medicine in all its branches, one representing a medical school faculty, one who is board certified in preventive medicine, and one who is engaged in private practice. One member shall be a chiropractic physician. One member shall be a dentist; one an environmental health practitioner; one a local public health administrator; one a local board of health member; one a registered nurse; one a physical therapist; one an optometrist; one a veterinarian; one a public health academician; one a health care industry representative; one a representative of the business community; one a representative of the non-profit public interest community; and 2 shall be citizens at large.
The terms of Board of Health members shall be 3 years, except that members shall continue to serve on the Board of Health until a replacement is appointed. Upon the effective date of this amendatory Act of the 93rd General Assembly, in the appointment of the Board of Health members appointed to vacancies or positions with terms expiring on or before December 31, 2004, the Governor shall appoint up to 6 members to serve for terms of 3 years; up to 6 members to serve for terms of 2 years; and up to 5 members to serve for a term of one year, so that the term of no more than 6 members expire in the same year. All members shall be legal residents of the State of Illinois. The duties of the Board shall include, but not be limited to, the following:
(1) To advise the Department of ways to encourage

public understanding and support of the Department's programs.

(2) To evaluate all boards, councils, committees,

authorities, and bodies advisory to, or an adjunct of, the Department of Public Health or its Director for the purpose of recommending to the Director one or more of the following:

(i) The elimination of bodies whose activities

are not consistent with goals and objectives of the Department.

(ii) The consolidation of bodies whose activities

encompass compatible programmatic subjects.

(iii) The restructuring of the relationship

between the various bodies and their integration within the organizational structure of the Department.

(iv) The establishment of new bodies deemed

essential to the functioning of the Department.

(3) To serve as an advisory group to the Director for

public health emergencies and control of health hazards.

(4) To advise the Director regarding public health

policy, and to make health policy recommendations regarding priorities to the Governor through the Director.

(5) To present public health issues to the Director

and to make recommendations for the resolution of those issues.

(6) To recommend studies to delineate public health

problems.

(7) To make recommendations to the Governor through

the Director regarding the coordination of State public health activities with other State and local public health agencies and organizations.

(8) To report on or before February 1 of each year on

the health of the residents of Illinois to the Governor, the General Assembly, and the public.

(9) To review the final draft of all proposed

administrative rules, other than emergency or preemptory rules and those rules that another advisory body must approve or review within a statutorily defined time period, of the Department after September 19, 1991 (the effective date of Public Act 87-633). The Board shall review the proposed rules within 90 days of submission by the Department. The Department shall take into consideration any comments and recommendations of the Board regarding the proposed rules prior to submission to the Secretary of State for initial publication. If the Department disagrees with the recommendations of the Board, it shall submit a written response outlining the reasons for not accepting the recommendations.

In the case of proposed administrative rules or

amendments to administrative rules regarding immunization of children against preventable communicable diseases designated by the Director under the Communicable Disease Prevention Act, after the Immunization Advisory Committee has made its recommendations, the Board shall conduct 3 public hearings, geographically distributed throughout the State. At the conclusion of the hearings, the State Board of Health shall issue a report, including its recommendations, to the Director. The Director shall take into consideration any comments or recommendations made by the Board based on these hearings.

(10) To deliver to the Governor for presentation to

the General Assembly a State Health Improvement Plan. The first 3 such plans shall be delivered to the Governor on January 1, 2006, January 1, 2009, and January 1, 2016 and then every 5 years thereafter.

The Plan shall recommend priorities and strategies to

improve the public health system and the health status of Illinois residents, taking into consideration national health objectives and system standards as frameworks for assessment.

The Plan shall also take into consideration

priorities and strategies developed at the community level through the Illinois Project for Local Assessment of Needs (IPLAN) and any regional health improvement plans that may be developed. The Plan shall focus on prevention as a key strategy for long-term health improvement in Illinois.

The Plan shall examine and make recommendations on

the contributions and strategies of the public and private sectors for improving health status and the public health system in the State. In addition to recommendations on health status improvement priorities and strategies for the population of the State as a whole, the Plan shall make recommendations regarding priorities and strategies for reducing and eliminating health disparities in Illinois; including racial, ethnic, gender, age, socio-economic and geographic disparities.

The Director of the Illinois Department of Public

Health shall appoint a Planning Team that includes a range of public, private, and voluntary sector stakeholders and participants in the public health system. This Team shall include: the directors of State agencies with public health responsibilities (or their designees), including but not limited to the Illinois Departments of Public Health and Department of Human Services, representatives of local health departments, representatives of local community health partnerships, and individuals with expertise who represent an array of organizations and constituencies engaged in public health improvement and prevention.

The State Board of Health shall hold at least 3

public hearings addressing drafts of the Plan in representative geographic areas of the State. Members of the Planning Team shall receive no compensation for their services, but may be reimbursed for their necessary expenses.

Upon the delivery of each State Health Improvement

Plan, the Governor shall appoint a SHIP Implementation Coordination Council that includes a range of public, private, and voluntary sector stakeholders and participants in the public health system. The Council shall include the directors of State agencies and entities with public health system responsibilities (or their designees), including but not limited to the Department of Public Health, Department of Human Services, Department of Healthcare and Family Services, Environmental Protection Agency, Illinois State Board of Education, Department on Aging, Illinois Violence Prevention Authority, Department of Agriculture, Department of Insurance, Department of Financial and Professional Regulation, Department of Transportation, and Department of Commerce and Economic Opportunity and the Chair of the State Board of Health. The Council shall include representatives of local health departments and individuals with expertise who represent an array of organizations and constituencies engaged in public health improvement and prevention, including non-profit public interest groups, health issue groups, faith community groups, health care providers, businesses and employers, academic institutions, and community-based organizations. The Governor shall endeavor to make the membership of the Council representative of the racial, ethnic, gender, socio-economic, and geographic diversity of the State. The Governor shall designate one State agency representative and one other non-governmental member as co-chairs of the Council. The Governor shall designate a member of the Governor's office to serve as liaison to the Council and one or more State agencies to provide or arrange for support to the Council. The members of the SHIP Implementation Coordination Council for each State Health Improvement Plan shall serve until the delivery of the subsequent State Health Improvement Plan, whereupon a new Council shall be appointed. Members of the SHIP Planning Team may serve on the SHIP Implementation Coordination Council if so appointed by the Governor.

The SHIP Implementation Coordination Council shall

coordinate the efforts and engagement of the public, private, and voluntary sector stakeholders and participants in the public health system to implement each SHIP. The Council shall serve as a forum for collaborative action; coordinate existing and new initiatives; develop detailed implementation steps, with mechanisms for action; implement specific projects; identify public and private funding sources at the local, State and federal level; promote public awareness of the SHIP; advocate for the implementation of the SHIP; and develop an annual report to the Governor, General Assembly, and public regarding the status of implementation of the SHIP. The Council shall not, however, have the authority to direct any public or private entity to take specific action to implement the SHIP.

(11) Upon the request of the Governor, to recommend

to the Governor candidates for Director of Public Health when vacancies occur in the position.

(12) To adopt bylaws for the conduct of its own

business, including the authority to establish ad hoc committees to address specific public health programs requiring resolution.

(13) (Blank).
Upon appointment, the Board shall elect a chairperson from among its members.
Members of the Board shall receive compensation for their services at the rate of $150 per day, not to exceed $10,000 per year, as designated by the Director for each day required for transacting the business of the Board and shall be reimbursed for necessary expenses incurred in the performance of their duties. The Board shall meet from time to time at the call of the Department, at the call of the chairperson, or upon the request of 3 of its members, but shall not meet less than 4 times per year.
(b) (Blank).
(c) An Advisory Board on Necropsy Service to Coroners, which shall counsel and advise with the Director on the administration of the Autopsy Act. The Advisory Board shall consist of 11 members, including a senior citizen age 60 or over, appointed by the Governor, one of whom shall be designated as chairman by a majority of the members of the Board. In the appointment of the first Board the Governor shall appoint 3 members to serve for terms of 1 year, 3 for terms of 2 years, and 3 for terms of 3 years. The members first appointed under Public Act 83-1538 shall serve for a term of 3 years. All members appointed thereafter shall be appointed for terms of 3 years, except that when an appointment is made to fill a vacancy, the appointment shall be for the remaining term of the position vacant. The members of the Board shall be citizens of the State of Illinois. In the appointment of members of the Advisory Board the Governor shall appoint 3 members who shall be persons licensed to practice medicine and surgery in the State of Illinois, at least 2 of whom shall have received post-graduate training in the field of pathology; 3 members who are duly elected coroners in this State; and 5 members who shall have interest and abilities in the field of forensic medicine but who shall be neither persons licensed to practice any branch of medicine in this State nor coroners. In the appointment of medical and coroner members of the Board, the Governor shall invite nominations from recognized medical and coroners organizations in this State respectively. Board members, while serving on business of the Board, shall receive actual necessary travel and subsistence expenses while so serving away from their places of residence.
(Source: P.A. 98-463, eff. 8-16-13; 99-527, eff. 1-1-17.)

(20 ILCS 5/5-570) (was 20 ILCS 5/6.02a and 5/7.04a)
Sec. 5-570. In the Department of Transportation. A Board of Aeronautical Advisors, composed of 9 persons.
The Board of Aeronautical Advisors shall include among its members at least one person who is interested in air commerce, at least one person who is interested in noncommercial private flying, at least one person who is interested in the operation or management of airports, and at least one person who is interested in the conducting of schools that have a comprehensive curriculum for instruction of persons desiring to learn how to operate, repair or maintain aircraft. The Secretary of Transportation shall be a member and chairman of the Board of Aeronautical Advisors. The head of the Division of Aeronautics shall be a member and vice-chairman of the Board.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 5/5-600) (was 20 ILCS 5/11)
Sec. 5-600. Officer's performance of duties. Each officer provided for by the Civil Administrative Code of Illinois shall perform the duties that are prescribed by law for the officer's position and to the best of the officer's ability shall render faithful and efficient service in the performance of those duties, to the end that the public interest and welfare may be furthered.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 5/5-605) (was 20 ILCS 5/12)
Sec. 5-605. Appointment of officers. Each officer whose office is created by the Civil Administrative Code of Illinois or by any amendment to the Code shall be appointed by the Governor, by and with the advice and consent of the Senate. In case of vacancies in those offices during the recess of the Senate, the Governor shall make a temporary appointment until the next meeting of the Senate, when the Governor shall nominate some person to fill the office, and any person so nominated who is confirmed by the Senate shall hold office during the remainder of the term and until his or her successor is appointed and qualified. If the Senate is not in session at the time the Code or any amendments to the Code take effect, the Governor shall make a temporary appointment as in the case of a vacancy.
During the absence or inability to act of the director of any department, or of the Secretary of Human Services or the Secretary of Transportation, or in case of a vacancy in any such office until a successor is appointed and qualified, the Governor may designate some person as acting director or acting secretary to execute the powers and discharge the duties vested by law in that director or secretary.
During the term of a General Assembly, the Governor may not designate a person to serve as an acting director or secretary under this Section if that person's nomination to serve as the director or secretary of that same Department was rejected by the Senate of the same General Assembly. This Section is subject to the provisions of subsection (c) of Section 3A-40 of the Illinois Governmental Ethics Act.
(Source: P.A. 97-582, eff. 8-26-11.)

(20 ILCS 5/5-610) (was 20 ILCS 5/13)
Sec. 5-610. Term of office. Each officer whose office is created by the Civil Administrative Code of Illinois, except as otherwise specifically provided for in the Code, shall hold office for a term of 2 years from the third Monday in January of each odd-numbered year and until the officer's successor is appointed and qualified. Where the provisions of the Code require General Assembly members to be included in the membership of any advisory and nonexecutive board, the General Assembly members shall serve such terms or until termination of their legislative service, whichever first occurs.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 5/5-615) (was 20 ILCS 5/14)
Sec. 5-615. Officer's oath. Each officer whose office is created by the Civil Administrative Code of Illinois or by any amendments to the Code shall, before entering upon the discharge of the duties of the office, qualify for the office by taking and subscribing the constitutional oath of office and filing the signed oath in the office of the Secretary of State.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 5/5-620) (was 20 ILCS 5/15)
Sec. 5-620. Bond. Each executive and administrative officer whose office is created by the Civil Administrative Code of Illinois or by any amendments to the Code shall give bond before entering upon the discharge of the duties of his or her office by inclusion in the blanket bond or bonds or self-insurance program provided for in Sections 14.1 and 14.2 of the Official Bond Act.
All official bonds required to be executed and filed under this Section are subject to the requirements of the Official Bond Act.
(Source: P.A. 90-372, eff. 7-1-98; 91-239, eff. 1-1-00.)

(20 ILCS 5/5-625) (was 20 ILCS 5/16)
Sec. 5-625. Department regulations. The director of each department (see Section 5-10 of this Law for the definition of "director") is empowered to prescribe regulations, not inconsistent with law, for the government of the director's department, the conduct of the department's employees and clerks, the distribution and performance of the department's business, and the custody, use, and preservation of the records, papers, books, documents, and property pertaining to the department.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 5/5-630) (was 20 ILCS 5/17)
Sec. 5-630. Department offices. Each department shall maintain a central office in Springfield, in space provided by the Secretary of State, the Department of Central Management Services, or the Architect of the Capitol, excepting the Department of Agriculture, which shall maintain a central office at the State fair grounds at Springfield, and the Department of Transportation, which shall also maintain a Division of Aeronautics at Capital Airport. The director of each department (see Section 5-10 of this Law for the definition of "director") may, in the director's discretion and with the approval of the Governor, establish and maintain, at places other than the seat of government, branch offices for the conduct of any one or more functions of the director's department.
(Source: P.A. 93-632, eff. 2-1-04.)

(20 ILCS 5/5-635) (was 20 ILCS 5/18)
Sec. 5-635. Department office hours. Each department shall be open for the transaction of public business at least from 8:30 in the morning until 5:00 in the evening of each day except Saturdays, Sundays, and days that may hereafter be declared by the Governor to be holidays for State employees.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 5/5-640) (was 20 ILCS 5/19)
Sec. 5-640. Department seal. Each department shall adopt and keep an official seal.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 5/5-645) (was 20 ILCS 5/20)
Sec. 5-645. Department employees. Each department may obtain necessary employees and, if the rate of compensation is not otherwise fixed by law, may fix their compensation subject to the Personnel Code.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 5/5-650) (was 20 ILCS 5/25)
Sec. 5-650. Department reports. The Governor may require from each director of a department (see Section 5-10 of this Law for the definition of "director") a report in writing concerning the condition, management, and financial transactions of the director's department. In addition to those reports, each director of a department shall make the semi-annual and biennial reports provided by the Constitution.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 5/5-655) (was 20 ILCS 5/26)
Sec. 5-655. Cooperation by directors. The directors of departments (see Section 5-10 of this Law for the definition of "director") shall devise a practical and working basis for co-operation and co-ordination of work, eliminating duplication and overlapping of functions. They shall, so far as practicable, co-operate with each other in the employment of services and the use of quarters and equipment. The director of any department may empower or require an employee of another department, subject to the consent of the superior officer of the employee, to perform any duty that the director might require of his or her own subordinates.
The directors of departments may co-operate in the investigation of any licensed health care professional or may jointly investigate such a person and may share the results of any cooperative, joint, or independent investigation of such a person.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 5/5-660) (was 20 ILCS 5/31)
Sec. 5-660. Power to inspect and secure data or information. Whenever in the Civil Administrative Code of Illinois power is vested in a department to inspect, examine, or secure data or information or to procure assistance from another department, a duty is hereby imposed upon the department upon which demand is made, to make that power effective.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 5/5-675) (was 20 ILCS 5/51)
Sec. 5-675. Acquisition of land. The Secretary of Transportation and the Director of Natural Resources are respectively authorized, with the consent in writing of the Governor, to acquire by private purchase, or by condemnation in the manner provided for the exercise of the power of eminent domain under the Eminent Domain Act, any and all lands, buildings, and grounds for which an appropriation may be made by the General Assembly to their respective departments. To the extent necessary to comply with the federal Uniform Relocation Assistance and Real Property Acquisition Policies Act, Public Law 91-646, the Department of Transportation and the Department of Natural Resources, respectively, are authorized to operate a relocation program and to pay relocation costs. The departments are authorized to exceed the maximum payment limits of the federal Uniform Relocation Assistance and Real Property Acquisition Policies Act when necessary to ensure the provision of decent, safe, or sanitary housing or to secure a suitable relocation site.
The Director of Central Management Services is authorized, with the consent in writing of the Governor, to acquire by private purchase, or by condemnation in the manner provided for the exercise of the power of eminent domain under the Eminent Domain Act, all other lands, buildings, and grounds for which an appropriation may be made by the General Assembly. To the extent necessary to comply with the federal Uniform Relocation Assistance and Real Property Acquisition Policies Act, Public Law 91-646, the Department of Central Management Services is authorized to operate a relocation program and to pay relocation costs. The Department is authorized to exceed the maximum payment limits of the federal Uniform Relocation Assistance and Real Property Acquisition Policies Act when necessary to ensure the provision of decent, safe, and sanitary housing or to secure a suitable relocation site. The Department shall make or direct the payment of the relocation amounts from the funds available to acquire the property.
(Source: P.A. 94-1055, eff. 1-1-07.)

(20 ILCS 5/5-680)
Sec. 5-680. Eminent domain. Notwithstanding any other provision of this Code, any power granted under this Code to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(20 ILCS 5/5-700) (was 20 ILCS 5/32)
Sec. 5-700. Transfers of rights, powers, and duties. Whenever rights, powers, and duties vested in or exercised by any officer, board, commission, institution, or department or any deputy, inspector, or subordinate officer of one of those are, by the Civil Administrative Code of Illinois or by any amendments to the Code, transferred either in whole or in part to or vested in a department created by the Code or by any amendments to the Code, those rights, powers, and duties shall be vested in and shall be exercised by the department to which they are thereby transferred and not otherwise, and every act done in the exercise of those rights, powers, and duties shall have the same legal effect as if done by the former officer, board, commission, institution, or department or any deputy, inspector, or subordinate officer of any of those.
Every person and corporation shall be subject to the same obligations and duties and shall have the same rights arising from the exercise of those rights, powers, and duties as if those rights, powers, and duties were exercised by the officer, board, commission, department, or institution or deputy, inspector, or subordinate of any of those designated in the respective laws that are to be administered by departments created by the Civil Administrative Code of Illinois or by any amendments to the Code. Every person and corporation shall be subject to the same penalty or penalties, civil or criminal, for failure to perform any such obligation or duty or for doing a prohibited act as if the obligation or duty arose from, or the act were prohibited in, the exercise of the right, power, or duty by the officer, board, commission, department, or institution or deputy, inspector, or subordinate of any of those designated in the respective laws that are to be administered by departments created by the Civil Administrative Code of Illinois or by any amendments to the Code. Every officer and employee shall, for any offense, be subject to the same penalty or penalties, civil or criminal, as are prescribed by existing law for the same offense by any officer or employee whose powers or duties devolved upon the officer or employee under the Code or under any amendments to the Code.
All books, records, papers, documents, property, real and personal, unexpended appropriations, and pending business in any way pertaining to the rights, powers, and duties so transferred to or vested in a department created by the Civil Administrative Code of Illinois or by any amendments to the Code shall be delivered and transferred to the department succeeding to those rights, powers, and duties.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 5/5-705) (was 20 ILCS 5/33)
Sec. 5-705. Reports and notices after position or entity abolished or duties transferred. Whenever reports or notices are now required to be made or given or papers or documents furnished or served by any person to or upon any officer, board, commission, or institution or any deputy, inspector, or subordinate of any of those abolished by the Civil Administrative Code of Illinois or by any amendments to the Code, or whose duties with relation to the subject matter of those reports, notices, papers, or documents have, by the Code or any amendments to the Code, been transferred to another department, division, office, board, or other agency of the State government, the same shall be made, given, furnished, or served in the same manner to or upon the department, division, office, board, or other agency upon which are devolved by the Code or by any amendments to the Code the rights, powers, and duties now exercised or discharged by the officer, board, commission, or institution or the deputy, inspector, or subordinate of any of those, and every penalty for failure so to do shall continue in effect.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 5/5-710)
Sec. 5-710. Executive Order provision superseded.
(a) Executive Order No. 2004-6 creates the Department of Financial and Professional Regulation and, in subdivision I(B), provides in part: "The new agency shall have an officer as its head known as the Secretary who shall be responsible for all agency functions. Appointment to this office shall be made by the Governor, by and with the advice and consent of the Senate.".
(b) Executive Order No. 2004-6, in subdivision I(C), provides in part: "None of the four Directors, nor any such assistants or deputies, shall be state officers subject to Senate confirmation.".
(c) The sentence of subdivision I(C) of Executive Order 2004-6 that is quoted in subsection (b), to the extent that it exempts the appointments of the 4 Directors of the Department of Financial and Professional Regulation from Senate confirmation, is superseded by subsection (d) of this Section and is of no force or effect as to the appointment of the 4 Directors of the Department of Financial and Professional Regulation.
(d) In addition to appointments to the Office of Secretary of Financial and Professional Regulation, appointments to the 4 Offices of Director of Financial and Professional Regulation must each be made by the Governor, by and with the advice and consent of the Senate.
(Source: P.A. 93-735, eff. 7-14-04.)

(20 ILCS 5/5-715)
Sec. 5-715. Expedited licensure for service members and spouses.
(a) In this Section, "service member" means any person who, at the time of application under this Section, is an active duty member of the United States Armed Forces or any reserve component of the United States Armed Forces or the National Guard of any state, commonwealth, or territory of the United States or the District of Columbia or whose active duty service concluded within the preceding 2 years before application.
(b) Each director of a department that issues an occupational or professional license is authorized to and shall issue an expedited temporary occupational or professional license to a service member who meets the requirements under this Section. The temporary occupational or professional license shall be valid for 6 months after the date of issuance or until a license is granted or a notice to deny a license is issued in accordance with rules adopted by the department issuing the license, whichever occurs first. No temporary occupational or professional license shall be renewed. The service member shall apply to the department on forms provided by the department. An application must include proof that:
(1) the applicant is a service member;
(2) the applicant holds a valid license in good

standing for the occupation or profession issued by another state, commonwealth, possession, or territory of the United States, the District of Columbia, or any foreign jurisdiction and the requirements for licensure in the other jurisdiction are determined by the department to be substantially equivalent to the standards for licensure of this State;

(3) the applicant is assigned to a duty station in

this State or has established legal residence in this State;

(4) a complete set of the applicant's fingerprints

has been submitted to the Department of State Police for statewide and national criminal history checks, if applicable to the requirements of the department issuing the license; the applicant shall pay the fee to the Department of State Police or to the fingerprint vendor for electronic fingerprint processing; no temporary occupational or professional license shall be issued to an applicant if the statewide or national criminal history check discloses information that would cause the denial of an application for licensure under any applicable occupational or professional licensing Act;

(5) the applicant is not ineligible for licensure

pursuant to Section 2105-165 of the Civil Administrative Code of Illinois;

(6) the applicant has submitted an application for

full licensure; and

(7) the applicant has paid the required fee; fees

shall not be refundable.

(c) Each director of a department that issues an occupational or professional license is authorized to and shall issue an expedited temporary occupational or professional license to the spouse of a service member who meets the requirements under this Section. The temporary occupational or professional license shall be valid for 6 months after the date of issuance or until a license is granted or a notice to deny a license is issued in accordance with rules adopted by the department issuing the license, whichever occurs first. No temporary occupational or professional license shall be renewed. The spouse of a service member shall apply to the department on forms provided by the department. An application must include proof that:
(1) the applicant is the spouse of a service member;
(2) the applicant holds a valid license in good

standing for the occupation or profession issued by another state, commonwealth, possession, or territory of the United States, the District of Columbia, or any foreign jurisdiction and the requirements for licensure in the other jurisdiction are determined by the department to be substantially equivalent to the standards for licensure of this State;

(3) the applicant's spouse is assigned to a duty

station in this State or has established legal residence in this State;

(4) a complete set of the applicant's fingerprints

has been submitted to the Department of State Police for statewide and national criminal history checks, if applicable to the requirements of the department issuing the license; the applicant shall pay the fee to the Department of State Police or to the fingerprint vendor for electronic fingerprint processing; no temporary occupational or professional license shall be issued to an applicant if the statewide or national criminal history check discloses information that would cause the denial of an application for licensure under any applicable occupational or professional licensing Act;

(5) the applicant is not ineligible for licensure

pursuant to Section 2105-165 of the Civil Administrative Code of Illinois;

(6) the applicant has submitted an application for

full licensure; and

(7) the applicant has paid the required fee; fees

shall not be refundable.

(d) All relevant experience of a service member in the discharge of official duties, including full-time and part-time experience, shall be credited in the calculation of any years of practice in an occupation or profession as may be required under any applicable occupational or professional licensing Act. All relevant training provided by the military and completed by a service member shall be credited to that service member as meeting any training or education requirement under any applicable occupational or professional licensing Act, provided that the training or education is determined by the department to be substantially equivalent to that required under any applicable Act and is not otherwise contrary to any other licensure requirement.
(e) A department may adopt any rules necessary for the implementation and administration of this Section and shall by rule provide for fees for the administration of this Section.
(Source: P.A. 97-710, eff. 1-1-13; 98-463, eff. 8-16-13.)

(20 ILCS 5/5-716)
Sec. 5-716. Deadline extensions for service members.
(a) In this Section:
"Military service" means any full-time training or duty, no matter how described under federal or State law, for which a service member is ordered to report by the President, Governor of a state, commonwealth, or territory of the United States, or other appropriate military authority.
"Service member" means a resident of Illinois who is a member of any component of the U.S. Armed Forces or the National Guard of any state, the District of Columbia, a commonwealth, or a territory of the United States.
(b) Each director of a department is authorized to extend any deadline established by that director or department for a service member who has entered military service in excess of 29 consecutive days. The director may extend the deadline for a period not more than twice the length of the service member's required military service.
(Source: P.A. 97-913, eff. 1-1-13; 98-463, eff. 8-16-13.)

(20 ILCS 5/5-720)
Sec. 5-720. Representation before departments by out-of-state attorneys.
(a) When any attorney who is not admitted to the practice of law in Illinois by unlimited or conditional admission, but who is licensed in another state, territory, or commonwealth of the United States, the District of Columbia, or a foreign country may desire to appear before a hearing officer, administrative law judge, or other adjudicatory officer or body of a department, such attorney shall be allowed to appear before the same as provided in Illinois Supreme Court Rule 707.
(b) Subject to the rulemaking provisions of the Illinois Administrative Procedure Act, each department may adopt rules to implement and administer this Section.
(Source: P.A. 98-895, eff. 1-1-15.)






20 ILCS 15/ - State Agency Entity Creation Act.

(20 ILCS 15/1) (from Ch. 127, par. 4201)
Sec. 1. Short title. This Act may be cited as the State Agency Entity Creation Act.
(Source: P.A. 87-687.)

(20 ILCS 15/5) (from Ch. 127, par. 4205)
Sec. 5. Definitions. "State agency" means that term as defined in the Illinois State Auditing Act.
(Source: P.A. 87-687.)

(20 ILCS 15/10) (from Ch. 127, par. 4210)
Sec. 10. Agency limitations. After the effective date of this Act, no State agency, or any officer or employee of a State agency, may create or participate in the creation of any corporation, joint venture, partnership, association, or other organizational entity that expands the powers, duties, or responsibilities of the State agency unless specifically authorized by the General Assembly by law.
This Act does not restrict any State agency from creating any organizational entity that is within or a part of the State agency.
(Source: P.A. 87-687.)

(20 ILCS 15/105) (from Ch. 127, par. 4245)
Sec. 105. This Act takes effect upon becoming law.
(Source: P.A. 87-687.)



20 ILCS 20/ - Agency Energy Efficiency Act.

(20 ILCS 20/1)
Sec. 1. Short title. This Act may be cited as the Agency Energy Efficiency Act.
(Source: P.A. 95-559, eff. 6-1-08.)

(20 ILCS 20/5)
Sec. 5. Legislative findings; purpose. The State government is one of the largest consumers of energy in the State. As a result, the General Assembly finds that:
(1) a 10% reduction in energy use by all State

agencies would result in a decreased demand on the citizens of the State;

(2) the use of energy for electricity, heating, and

cooling of State buildings and transportation in State vehicles has a significant impact on public health and the environment; and

(3) State agencies should set a strong example in

energy efficiency, water conservation, recycling, and waste reduction to demonstrate cost-effective solutions to citizens, businesses, and other government jurisdictions.

(Source: P.A. 95-559, eff. 6-1-08.)

(20 ILCS 20/10)
Sec. 10. Energy use; goal. All executive branch State agencies shall make it a goal to reduce energy use in State facilities by 10% within 10 years after the effective date of this Act.
(Source: P.A. 95-559, eff. 6-1-08.)

(20 ILCS 20/15)
Sec. 15. Administration. All State agencies shall work with the Department of Central Management Services in achieving the goal set out in Section 10. The Department shall:
(1) ensure that all existing State energy efficiency

measures are achieved;

(2) provide State agencies with the technical

expertise necessary to implement policies adopted under this Act;

(3) implement an energy information system to measure

progress toward the goal set out in Section 10; and

(4) report to the Governor on a quarterly basis,

beginning January 2008, regarding the progress on implementing the policies of this Act and achieving the goal set out in Section 10.

For purposes of this Act, "Department" means the Department of Central Management Services.
(Source: P.A. 95-559, eff. 6-1-08.)

(20 ILCS 20/25)
Sec. 25. Agency duties. All executive branch State agencies shall:
(1) implement an energy information system to track

its energy and water usage;

(2) purchase Energy Star equipment, including air

conditioners, computers, appliances, and office equipment, unless justification is provided and the Department approves a waiver of this requirement; and

(3) form an internal committee to assess the

environmental impacts of that agency's activities and identify practical alternatives for incorporating pollution prevention and resource conservation into agency management and operational practices. Each internal committee shall consist of representatives from different departments and program areas of the agency, including purchasing, maintenance, and facility management.

A chairperson shall be appointed to coordinate the internal committee's activities and act as liaison to the Department. The chairperson shall report to the Department, on a quarterly basis beginning December 2007, regarding the progress on implementing the policies of this Act and achieving the goal set out in Section 10.
(Source: P.A. 95-559, eff. 6-1-08.)

(20 ILCS 20/30)
Sec. 30. Termination. On or before January 1, 2009, the Department shall evaluate the reports submitted by each executive branch State agency and determine whether the costs of implementing the provisions of this Act exceed the energy savings achieved. If the Department finds that implementation costs exceed energy savings, the Department shall request approval from the General Assembly to terminate implementation of the provisions under this Act.
(Source: P.A. 95-559, eff. 6-1-08.)



20 ILCS 25/ - H+T Affordability Index Act.

(20 ILCS 25/1)
Sec. 1. Short title. This Act may be cited as the H+T Affordability Index Act.
(Source: P.A. 96-1255, eff. 1-1-11.)

(20 ILCS 25/5)
Sec. 5. Findings. The General Assembly finds and declares all of the following:
(1) Affordability is an important factor for establishing and implementing infrastructure investment policies because it helps ensure that all individuals in the State have an opportunity for a high quality of life at a reasonable cost.
(2) Traditional definitions of affordability include housing costs but not transportation costs, which are the second largest and fastest growing expenditure in a household budget.
(3) It is beneficial to use definitions, indexes, and policies that link housing and transportation costs to assist in establishing investment plans for housing, transportation, infrastructure, and economic development that more effectively address the significant costs of living in Metropolitan Planning Organization areas.
(4) The H+T Affordability Index is a tool that was designed to calculate the transportation costs associated with a home's location and to combine that cost with the cost of housing to calculate affordability as a percentage of overall household income.
(5) An analysis of housing and transportation costs in 54 metro areas nationally demonstrates that reducing the combined cost of housing and transportation to 48% or less of income represents a desirable and achievable goal; the H+T Affordability Index has adopted 48% as the ratio of income to housing and transportation costs.
(6) The analysis also reveals that affordability is enhanced by locating residential units that have been thoughtfully planned to lessen sprawl in mixed-use, transit-rich communities near shopping, schools, and work, and that residents of communities with low transportation costs benefit from using transit for the mobility required to undertake activities associated with daily life; residents of these types of communities own fewer cars and drive them shorter distances, thereby reducing environmental impacts and lowering their cost of living.
(7) A housing and transportation affordability standard, such as that recommended by the H+T Affordability Index, is an important consideration in the development of State plans and investments in housing, transportation, economic development, and other public facilities and infrastructure.
(Source: P.A. 96-1255, eff. 1-1-11.)

(20 ILCS 25/10)
Sec. 10. Definitions. For purposes of this Act:
"Annual Comprehensive Housing Plan" means the plan created by the Comprehensive Housing Planning Act (Public Act 94-965, effective June 30, 2006).
"Context Sensitive Solution Process" means the process by which IDOT develops the scope of transportation projects, in accordance with Public Act 93-545, effective January 1, 2004.
"CDB" means the Illinois Capital Development Board, which is responsible for overseeing the design, construction, repair, and renovation for State-funded, public buildings, including, but not limited to, schools, colleges, museums, and State recreation areas.
"DCEO" means the Department of Commerce and Economic Opportunity, which is responsible for improving Illinois' competitiveness in the global economy by administering economic and workforce development programs.
"HUD/DOT Sustainability Initiative" means an initiative undertaken by the U.S. Departments of Housing and Urban Development ("HUD") and Transportation ("DOT") in partnership to help American families gain better access to affordable housing, more transportation options, and lower transportation costs.
"H+T Affordability Index" means the Housing and Transportation Affordability Index, a tool that maps the combined costs of housing and transportation for neighborhoods within a metropolitan area.
"IDOT" means the Illinois Department of Transportation, which is responsible for statewide planning of transportation and transit development.
"IFA" means the Illinois Finance Authority, which is responsible for issuing taxable and tax-exempt bonds, making loans, and investing capital in initiatives that stimulate the economy and create jobs.
"IHDA" means the Illinois Housing Development Authority, which is responsible for financing affordable housing development.
"Interagency Coordinating Committee on Transportation" or "ICCT" means the committee created by Public Act 93-185, effective July 11, 2003, to encourage the coordination of public and private transportation services, with priority given toward services directed toward those populations who are not currently served or are underserved by existing public transportation.
"Metropolitan Planning Organization" refers to a regional policy body, required by the federal government in urbanized areas with populations over 50,000 and designated by local officials and the Governor of the State to carry out the metropolitan transportation planning requirements of federal highway and transit legislation.
"Task Force" means the Task Force codified by the Comprehensive Housing Planning Act (Public Act 94-965, effective June 30, 2006), which is responsible for statewide planning of affordable housing and creating Illinois' Annual Comprehensive Housing Plan in cooperation with multiple agencies, including IDOT, IHDA, and DCEO.
(Source: P.A. 96-1255, eff. 1-1-11.)

(20 ILCS 25/15)
Sec. 15. Funding for non-Metropolitan Planning Organization areas. Nothing in this Act shall reduce or divert funds away from areas not located in a Metropolitan Planning Organization area.
(Source: P.A. 96-1255, eff. 1-1-11.)

(20 ILCS 25/20)
Sec. 20. Adoption of the H+T Affordability Index; Metropolitan Planning Organization areas. The H+T Affordability Index or substantially equivalent affordability measure, where available, shall be adopted by DCEO, IDOT and IHDA as (1) a tool for the development of plans in Metropolitan Planning Organization areas and (2) a consideration for the allocation of funding for public transportation, economic development, and housing projects in Metropolitan Planning Organization areas; the distribution of economic incentives to businesses in Metropolitan Planning Organization areas; and the siting of public facilities in Metropolitan Planning Organization areas, where appropriate.
(Source: P.A. 96-1255, eff. 1-1-11.)

(20 ILCS 25/25)
Sec. 25. Adoption of H+T Affordability Index; agencies.
(a) The Task Force, in cooperation with the Interagency Coordinating Committee on Transportation, shall consider the H+T Affordability Index, results of the HUD/DOT Sustainability Initiative, and the Context Sensitive Solution Process, along with other applicable affordability measures, to create an affordability definition and policy that incorporates housing and transportation costs for Metropolitan Planning Organization areas, where appropriate, and shall include both in the Annual Comprehensive Housing Plan for Metropolitan Planning Organization Areas.
(b) DCEO, IDOT, and IHDA may use the H+T Affordability Index and other applicable affordability measures to ensure consideration of the combined costs of housing and transportation in screening and prioritizing investments in public transportation, housing, and economic development projects in Metropolitan Planning Organization areas, where appropriate.
(c) CDB shall recommend the H+T Affordability Index to ensure consideration of the combined costs of housing and transportation when new public facilities are sited in Metropolitan Planning Organization areas.
(d) IDOT shall use its Context Sensitive Solution Process for all transportation expansion projects within Metropolitan Planning Organization areas and, where possible, shall work with communities to enhance or provide opportunities for transportation alternatives to personal automobiles where mixed-use communities thoughtfully planned to lessen sprawl exist or are appropriate.
(e) IFA shall recommend the H+T Affordability Index to ensure consideration of the combined costs of housing and transportation in siting new buildings in Metropolitan Planning Organization areas.
(Source: P.A. 96-1255, eff. 1-1-11.)



20 ILCS 30/ - African American Employment Plan Act.

(20 ILCS 30/1)
Sec. 1. Short title. This Act may be cited as the African American Employment Plan Act.
(Source: P.A. 96-1341, eff. 7-27-10.)

(20 ILCS 30/5)
Sec. 5. Purposes. The purposes of this Act are as follows:
(a) improve the delivery of State services to Illinois' African Americans by increasing the number of African American State employees and the number of African American State employees serving in supervisory, technical, professional, and managerial positions;
(b) identify State agencies' staffing needs and qualification requirements;
(c) track hiring practices and promotions of African Americans employed by State agencies;
(d) increase the number of African Americans employed by State agencies;
(e) increase the number of African American State employees who are promoted;
(f) assist State agencies to meet their goals established pursuant to the African American Employment Plan; and
(g) establish the African American Employment Plan Advisory Council.
(Source: P.A. 96-1341, eff. 7-27-10.)

(20 ILCS 30/10)
Sec. 10. Definitions. In this Act:
"Department" means the Department of Central Management Services.
"State agency" or "agency", whether used in the singular or plural, means all departments, officers, commissions, boards, institutions, and bodies politic and corporate of the State. The term, however, does not mean the judicial branch, including, without limitation, the several courts of the State, the offices of the clerk of the supreme court and the clerks of the appellate court, and the Administrative Office of the Illinois Courts, nor does it mean the legislature or its committees or commissions.
(Source: P.A. 96-1341, eff. 7-27-10.)

(20 ILCS 30/15)
Sec. 15. African American Employment Plan.
(a) The Department shall develop and implement plans to increase the number of African Americans employed by State agencies and the number of African Americans employed by State agencies at supervisory, technical, professional, and managerial levels.
(b) The Department shall prepare and revise annually an African American Employment Plan in consultation with individuals and organizations knowledgeable on this subject and with the African American Employment Plan Advisory Council. The Department shall report to the General Assembly by February 1 of each year, beginning with February 1, 2011, each State agency's activities that implement the African American Employment Plan.
(c) The Department shall monitor compliance with the African American Employment Plan and may assign that duty to the Department's staff or to a full-time African American employment coordinator. Nothing in this Act mandates the Department to hire additional staff.
(Source: P.A. 96-1341, eff. 7-27-10.)

(20 ILCS 30/20)
Sec. 20. State agency affirmative action and equal employment opportunity goals.
(a) Each State agency shall implement strategies and programs in accordance with the African American Employment Plan to increase the number of African Americans employed by that State agency and the number of African Americans employed by that State agency at supervisory, technical, professional, and managerial levels.
(b) Each State agency shall report annually to the Department and the Department of Human Rights, in a format prescribed by the Department, all of the agency's activities in implementing the African American Employment Plan. Each agency's annual report shall include reports or information related to the agency's African American employment strategies and programs that the agency has received from the Department, the Department of Human Rights, or the Auditor General, pursuant to their periodic review responsibilities; findings made by the Governor in his or her report to the General Assembly; assessments of service needs based upon the agency's service populations; information on the agency's studies and monitoring success concerning the number of African Americans employed by the agency at the supervisory, technical, professional, and managerial levels and any increases in those categories from the prior year; and information concerning the agency's African American employment budget allocations.
(c) The Department shall assist State agencies required to establish preparation and promotion training programs under subsection (H) of Section 7-105 of the Illinois Human Rights Act for failure to meet their affirmative action and equal employment opportunity goals. The Department shall survey State agencies to identify effective existing training programs and shall serve as a resource to other State agencies. The Department shall assist agencies in the development and modification of training programs to enable them to meet their affirmative action and equal employment opportunity goals and shall provide information regarding other existing training and educational resources, such as the Upward Mobility Program, the Illinois Institute for Training and Development, the Central Management Services Training Center, Executive Recruitment Internships, and Graduate Public Service Internships.
(Source: P.A. 96-1341, eff. 7-27-10.)

(20 ILCS 30/25)
Sec. 25. African American Employment Plan Advisory Council.
(a) The African American Employment Plan Advisory Council is created, consisting of 11 members, each of whom shall be an African American subject matter expert, appointed by the Governor.
(b) All members of the African American Employment Plan Advisory Council shall serve without compensation, but shall be reimbursed for their reasonable and necessary expenses from funds appropriated for that purpose.
(c) The African American Employment Plan Advisory Council shall examine: (1) the prevalence and impact of African Americans employed by State government; (2) the barriers faced by African Americans who seek employment or promotional opportunities in State government; and (3) possible incentives that could be offered to foster the employment of and the promotion of African Americans in State government.
(d) The Council shall meet quarterly to provide consultation to State agencies and the African American Employment Coordinator.
(e) The African American Employment Plan Advisory Council shall receive administrative support from the Department of Central Management Services and shall issue an annual report of its activities each year on or before February 1, beginning with February 1, 2012.
(Source: P.A. 96-1341, eff. 7-27-10.)

(20 ILCS 30/30)
Sec. 30. Collective bargaining agreements. The rights of employees covered by a collective bargaining agreement shall not be affected by this Act.
(Source: P.A. 96-1341, eff. 7-27-10.)

(20 ILCS 30/35)
Sec. 35. (Amendatory provisions; text omitted).
(Source: P.A. 96-1341, eff. 7-27-10; text omitted.)

(20 ILCS 30/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 96-1341, eff. 7-27-10.)



20 ILCS 35/ - Government Electronic Records Act.

(20 ILCS 35/1)
Sec. 1. Short title. This Act may be cited as the Government Electronic Records Act.
(Source: P.A. 96-1363, eff. 7-28-10.)

(20 ILCS 35/5)
Sec. 5. Policy. It is the policy of the State of Illinois to support efforts to reduce government's use of our natural resources and to look for ways to implement efficiencies. Government agencies should look for ways to employ practices that allow for either or both of the following: (1) electronic storage of documents and (2) electronic transfer of documents. These environmentally friendly practices will reduce the State's reliance on paper and may ultimately save the State money.
(Source: P.A. 96-1363, eff. 7-28-10.)

(20 ILCS 35/10)
Sec. 10. Definitions.
"Commission" means the State Records Commission created under Section 16 of the State Records Act.
"Electronic transfer" means transfer of documents or reports by electronic means. Appropriate electronic transfer includes, but is not limited to, transfer by electronic mail, facsimile transmission, or posting downloadable versions on an Internet website, with electronic notice of the posting.
"Government agency" means all parts, boards, and commissions of the executive branch of the State government including, but not limited to, State colleges and universities and their governing boards and all departments established by the Civil Administrative Code of Illinois.
"Record" has the meaning ascribed to it in the Illinois State Records Act (5 ILCS 160/).
(Source: P.A. 96-1363, eff. 7-28-10; 97-249, eff. 8-4-11.)

(20 ILCS 35/15)
Sec. 15. Electronic records.
(a) A record created in an electronic format is considered the same as and has the same force and effect as those records not produced by electronic means.
(b) Nothing in this Act requires any government agency or person to use an electronic record or an electronic signature if doing so could jeopardize the efficient operation of State government.
(c) Notwithstanding the requirements of this Act, government agencies that obtain, store, or use electronic records shall not refuse to accept hard copy, non-electronic forms and reports, and other paper documents for submission or filing, except as otherwise provided by law or administrative rule.
(d) Any government agency that uses electronic records shall allow any person or entity to have access to copies of those records as permitted by the Illinois Freedom of Information Act (5 ILCS 140/) or other applicable law, in paper form in accordance with the fees prescribed by statute.
(Source: P.A. 96-1363, eff. 7-28-10.)

(20 ILCS 35/20)
Sec. 20. Electronic transfer of records. Notwithstanding any law to the contrary, all government agencies are encouraged to employ electronic means of transferring records when appropriate. Government agencies may send by electronic transmission any document, report, or record that State law would otherwise require to be placed in the U.S. mail. Those electronic records shall be protected as required by the Electronic Commerce Security Act (5 ILCS 175/).
(Source: P.A. 96-1363, eff. 7-28-10.)

(20 ILCS 35/25)
Sec. 25. Electronic retention of documents. All government agencies are encouraged to employ electronic means of creating and retaining State records. Electronic retention of records shall be in accordance with the State Records Act (5 ILCS 160/) and with administrative rules.
(Source: P.A. 96-1363, eff. 7-28-10.)

(20 ILCS 35/30)
Sec. 30. (Repealed).
(Source: P.A. 96-1363, eff. 7-28-10. Repealed by P.A. 97-249, eff. 8-4-11.)

(20 ILCS 35/35)
Sec. 35. Application. This Act is intended to allow government agencies to transfer a record by e-mail, or retain an electronic copy, unless it conflicts with the State Records Act or its administrative rules, notwithstanding any law to the contrary. When adopting these electronic practices, government agencies shall consider the constituent's access to electronic technology. This Act does not change any State law that requires publication of information in newspapers of general circulation.
(Source: P.A. 96-1363, eff. 7-28-10.)

(20 ILCS 35/37)
Sec. 37. Recommendations concerning electronic records management issues. The State Records Commission may make recommendations to the Secretary of State concerning policies, guidelines, and best practices for addressing electronic records management issues. After receiving recommendations from the Commission, the Secretary of State shall, as soon as practical, post the Commission's recommendations on its official Internet website and distribute those recommendations to all government agencies.
(Source: P.A. 97-249, eff. 8-4-11.)

(20 ILCS 35/40)
Sec. 40. (Repealed).
(Source: P.A. 96-1363, eff. 7-28-10. Repealed by P.A. 97-249, eff. 8-4-11.)

(20 ILCS 35/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 96-1363, eff. 7-28-10.)



20 ILCS 40/ - Illinois Employment First Act.

(20 ILCS 40/1)
Sec. 1. Short title. This Act may be cited as the Illinois Employment First Act.
(Source: P.A. 98-91, eff. 7-16-13.)

(20 ILCS 40/5)
Sec. 5. Policy. It is the policy of this State that competitive and integrated employment shall be considered the first option when serving persons with disabilities of working age. This policy applies to programs and services that provide services and supports to help persons with disabilities obtain employment. All State agencies shall follow this policy and ensure that it is effectively implemented in their programs and services. Nothing in this Section shall be construed to require any employer to give preference to hiring persons with disabilities.
(Source: P.A. 98-91, eff. 7-16-13.)

(20 ILCS 40/10)
Sec. 10. Definitions. As used in this Act:
"Competitive employment" means work in the competitive labor market that is performed on a full-time or part-time basis in an integrated setting and for which an individual is compensated at or above the minimum wage, but not less than the customary wage and level of benefits paid by the employer for the same or similar work performed by individuals who are not persons with disabilities.
"Disability" has the meaning ascribed to that term in Section 10 of the Disabilities Services Act of 2003.
"Integrated setting" means with respect to an employment outcome, a setting typically found in the community in which applicants or eligible individuals interact with individuals without disabilities, other than individuals without disabilities who are providing services to those applicants or eligible individuals, to the same extent that individuals without disabilities in comparable positions interact with other persons.
"State agency" means and includes all boards, commissions, agencies, institutions, authorities, and bodies politic and corporate of the State, created by or in accordance with the Illinois Constitution or State statute, of the executive branch of State government and does include colleges, universities, public employee retirement systems, and institutions under the jurisdiction of the governing boards of the University of Illinois, Southern Illinois University, Illinois State University, Eastern Illinois University, Northern Illinois University, Western Illinois University, Chicago State University, Governors State University, Northeastern Illinois University, and the Illinois Board of Higher Education.
(Source: P.A. 98-91, eff. 7-16-13; 99-143, eff. 7-27-15.)

(20 ILCS 40/15)
Sec. 15. Agency coordination. All State agencies shall coordinate efforts and shall collaborate within and among such agencies to ensure that State programs, policies, procedures, and funding support competitive and integrated employment of persons with disabilities. All State agencies shall, whenever feasible, share data and information across systems in order to track progress toward full implementation of this Act. State agencies are authorized to adopt rules to implement this Act.
(Source: P.A. 98-91, eff. 7-16-13.)

(20 ILCS 40/20)
Sec. 20. Establishment of measurable goals and objectives. The Employment and Economic Opportunity for Persons with Disabilities Task Force established under the Employment and Economic Opportunity for Persons with Disabilities Task Force Act shall establish measurable goals and objectives for the State to ensure implementation of this Act and monitor the measured progress toward implementation of this Act. All State agencies shall fully cooperate with the Task Force and provide data and information to assist the Task Force in carrying out its responsibilities. The Task Force shall include in its annual report a progress report on the implementation of this Act and any recommendations with respect to the implementation of this Act.
(Source: P.A. 98-91, eff. 7-16-13.)

(20 ILCS 40/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 98-91, eff. 7-16-13.)



20 ILCS 45/ - Open Operating Standards Act.

(20 ILCS 45/1)
(Section scheduled to be repealed on January 21, 2019)
Sec. 1. Short title. This Act may be cited as the Open Operating Standards Act.
(Source: P.A. 98-627, eff. 3-7-14.)

(20 ILCS 45/5)
(Section scheduled to be repealed on January 21, 2019)
Sec. 5. Definitions. As used in this Act:
"Cloud computing" has the meaning provided by Special Publication 800-145 issued by the National Institute of Standards and Technology of the United States Department of Commerce.
"Data" means final versions of statistical or factual information: (a) in alphanumeric form reflected in a list, table, graph, chart, or other non-narrative form that can be digitally transmitted or processed; and (b) regularly created or maintained by or on behalf of and owned by an agency that records a measurement, transaction, or determination related to the mission of an agency. "Data" does not include information provided to an agency by other governmental entities, nor does it include image files, such as designs, drawings, maps, photos, or scanned copies of original documents, except that it does include statistical or factual information about such image files and shall include geographic information system data. "Data" does not include:
(1) data to which an agency may deny access pursuant

to any provision of a federal, State, or local law, rule, or regulation, including, but not limited to, the Freedom of Information Act;

(2) data that contains a significant amount of

information to which an agency may deny access pursuant to any provision of a federal, State, or local law, rule, or regulation;

(3) data that reflects the internal deliberative

process of an agency or agencies, including but not limited to negotiating positions, future procurements, or pending or reasonably anticipated legal or administrative proceedings;

(4) data stored on an agency-owned personal computing

device, or data stored on a portion of a network that has been exclusively assigned to a single agency employee or a single agency owned or controlled computing device;

(5) materials subject to copyright, patent,

trademark, confidentiality agreements, or trade secret protection;

(6) proprietary applications, computer code,

software, operating systems, or similar materials;

(7) employment records, internal employee-related

directories or lists, facilities data, information technology, internal service-desk and other data related to internal agency administration; and

(8) any other data the publication of which is

prohibited by law.

"Grant funds" means any public funds dispensed by a grantor agency to any person or entity for obligation, expenditure, or use by that person or entity for a specific purpose or purposes and any funds disbursed by the State Comptroller pursuant to an appropriation made by the General Assembly to a named entity or person. Funds disbursed in accordance with a fee for service purchase of care contract are not grant funds for purposes of this Act.
Neither the method by which funds are dispensed whether by contract, agreement, grant subsidy, letter of credit, or any other method nor the purpose for which the funds are used can change the character of funds which otherwise would be considered grant funds as defined in this Section.
"Grantee" means the person or entity which may use grant funds.
"Grantor agency" means a State agency that dispenses grant funds.
"Open operating standard" means a technical standard developed and maintained by a voluntary consensus standards body that is available to the public without royalty or fee.
"Public data" means all data that is collected by any unit of State or local government in pursuance of that entity's official responsibilities which is otherwise subject to disclosure pursuant to the Freedom of Information Act, and is not prohibited from disclosure pursuant to any other contravening legal instrument, including, but not limited to, a superseding provision of federal or State law or an injunction from a court of competent jurisdiction.
"State agency" or "agency" has the meaning ascribed to the term "agency" in Section 3.1 of the Executive Reorganization Implementation Act.
"Strategic enterprise application plan" means a comprehensive program developed by a State agency, articulating both principles and goals related to the application of its services and programs to the current and future needs of enterprise in Illinois.
"Strategic plan" means an organization's evaluation, over a period of up to 5 years, of its strategy and direction, including a framework for decision-making with respect to resource allocation to achieve defined goals.
"Voluntary consensus standards body" means an organization that plans, develops, establishes, or coordinates voluntary consensus standards using agreed-upon procedures. A voluntary consensus standards body has the following attributes: openness; balance of interest; due process; an appeals process; and consensus.
(Source: P.A. 98-627, eff. 3-7-14.)

(20 ILCS 45/10)
(Section scheduled to be repealed on January 21, 2019)
Sec. 10. Open operating standard.
(a) There is hereby established an open operating standard, to be known as "Illinois Open Data", for the State of Illinois. Under this open operating standard, each agency of State government under the jurisdiction of the Governor shall make available public data sets of public information. Any unit of local government may adopt the State standard for itself.
(b) To implement this Act, the Office of the Governor may, by rule, establish policies, standards, and guidance as required herein. The Illinois Administrative Procedure Act is hereby expressly adopted and shall apply to all rules made pursuant to this Act.
(Source: P.A. 98-627, eff. 3-7-14.)

(20 ILCS 45/15)
(Section scheduled to be repealed on January 21, 2019)
Sec. 15. Function; protocol and compliance.
(a) Public data sets that are made available on the Internet by agencies shall be accessible through a single web portal that is linked to data.illinois.gov or any successor website maintained by, or on behalf of, the State of Illinois. If an agency cannot make all such public data sets available on the single web portal, the agency shall report to the Office of the Governor the public data set or sets it is unable to make available, the reasons why it cannot do so, and the date by which the agency expects those data sets to be available on the single web portal.
(b) Public data sets shall be made available in accordance with technical standards published by the Office of the Governor. The technical standards shall be determined by the Office of the Governor, in consultation with the subject matter experts from all State agencies and representatives of units of local government, not-for-profit organizations specializing in technology and innovation, the academic community, and other interested groups as designated by the Office of the Governor.
(1) Public data sets shall be provided in a format

that permits public notification of all updates whenever possible. The Office of the Governor shall, by rule, in consultation with subject matter experts from interested State agencies, establish appropriate policies, procedures, and protocols for the coordinated management of the State's information technology resources.

(2) Public data sets shall be updated as often as is

necessary to preserve the integrity and usefulness of the data sets, to the extent that the agency regularly maintains or updates the public data set.

(3) Public data sets shall be made available without

any registration requirement, license requirement, or restrictions on their use provided that the agency may require a third party providing to the public any public data set, or application utilizing such data set, to explicitly identify the source and version of the public data set and a description of any modifications made to such public data set. Registration requirements, license requirements, or restrictions as used in this Section shall not include measures designed or required to ensure access to public data sets, to protect the single website housing public data sets from unlawful abuse or attempts to damage or impair use of the website, or to analyze the types of data being used to improve service delivery.

(4) Public data sets shall be accessible to external

search capabilities.

(c) Within 60 days of the effective date of this Act, the Office of the Governor shall prepare and publish: (1) a technical standards manual for the publishing of public data sets in raw or unprocessed form through a single web portal by State agencies for the purpose of making public data available to the greatest number of users and for the greatest number of applications and shall, whenever practicable, use open standards for web publishing and e-government.
The manual shall identify the reasons why each technical standard was selected and for which types of data it is applicable, and may recommend or require that data be published in more than one technical standard. The manual shall include a plan to adopt or utilize a web application programming interface that permits application programs to request and receive public data sets directly from the web portal. The manual and related policies may be updated as necessary.
(d) The Office of the Governor shall consult with units of local government, not-for-profit organizations with a specialization in technology and innovation, agencies of other states, academic institutions, and voluntary consensus standards bodies, and, when such participation is feasible, in the public interest, and compatible with agency and departmental missions, authorities, and priorities, participate with such bodies in the development of technical and open standards.
(e) Within 120 days of the effective date of this Act, each State agency shall submit a compliance plan, together with a draft long-term strategic enterprise application plan consistent with this Act, to the Office of the Governor and shall make such plan available to the public on the data.illinois.gov web portal. Each State agency shall collaborate with the Governor's Office in formulating its plan. The plan shall include:
(1) a summary description of public data sets under

the control of each State agency on or after the effective date of this Act; and

(2) a summary explanation of how its plans, charters,

budgets, capital expenditures, contracts, and other related documents and information for each information technology and telecommunications project it proposes to undertake can be utilized to support Illinois Open Data and related savings and efficiencies. The plan shall prioritize public data sets for inclusion on the single web portal on or before December 31, 2014, in accordance with the standards provided for in subsections (b) and (c) of this Section.

(f) For purposes of prioritizing public data sets, State agencies shall consider whether information embodied in the public data set: (1) can be used to increase agency accountability and responsiveness; (2) improves public knowledge of the agency and its operations; (3) furthers the mission of the agency; (4) creates economic opportunity; (5) is received via the on-line forum for inclusion of particular public data sets; or (6) responds to a need or demand identified by public consultation.
(g) Consistent with both the Executive Order 10 (2010) directive requiring State agencies to limit information technology expenditures by increasing the use of cloud computing where appropriate, and with the initiatives and standards announced in the United States Department of Homeland Security publication "Federal Cloud Computing Strategy" dated February 8, 2011, all State agencies are required to evaluate safe, secure cloud computing options, before making any new information technology or telecommunications investments, and, if feasible, adopt appropriate cloud computing solutions. Each State agency shall re-evaluate its technology sourcing strategy to include consideration and use of cloud computing solutions as part of the budget process.
(Source: P.A. 98-627, eff. 3-7-14.)

(20 ILCS 45/20)
(Section scheduled to be repealed on January 21, 2019)
Sec. 20. Grant information reporting.
(a) Each grantor agency that is authorized to award grant funds to an entity other than the State of Illinois shall coordinate with the Office of the Governor to periodically provide for publication, at data.illinois.gov or any other publicly accessible website designated by the Governor's Office, of data sets containing information regarding awards of grant funds that the grantor agency has made during the previous fiscal year. The data sets shall include, at a minimum, the following:
(1) the name of the grantor agency;
(2) the name of the grantee;
(3) a short description of the purpose of the award

of grant funds;

(4) the amount of each award of grant funds;
(5) the date of each award of grant funds; and
(6) the duration of each award of grant funds.
In addition, each grantor agency shall make best efforts, with available resources and technology, to make available in the data sets any other data that is relevant to its award of grant funds.
(b) Data not subject to the requirements of this Section include, but are not limited to, data to which a State agency may deny access pursuant to any provision of a federal, State, or local law, rule, or regulation, as well as data that contain a significant amount of data to which a State agency may deny access pursuant to any provision of a federal, State, or local law, rule, or regulation.
(Source: P.A. 98-627, eff. 3-7-14.)

(20 ILCS 45/25)
(Section scheduled to be repealed on January 21, 2019)
Sec. 25. Open data legal policies.
(a) The Office of the Governor shall conspicuously publish the open data legal policies contained in subsection (c) of this Section on the web portal.
(b) The Office of the Governor may establish and maintain an on-line forum to solicit feedback from the public and to encourage public discussion on open data policies and public data set availability on the web portal.
(c) Open data legal policy. The use of the public data provided under this Act is subject to the following:
(1) Public data sets made available on the web portal

are provided for informational purposes only. The State does not warrant the completeness, accuracy, content, or fitness for any particular purpose or use of any public data set made available on the web portal, nor are any such warranties to be implied or inferred with respect to the public data sets furnished under this Act.

(2) The State is not liable for any deficiencies in

the completeness, accuracy, content, or fitness for any particular purpose or use of any public data set or any third party application utilizing such data set.

(3) Nothing in this Act shall be construed to create

a private right of action to enforce its provisions.

(4) All public data sets shall be entirely in the

public domain for purposes of federal copyright law.

(Source: P.A. 98-627, eff. 3-7-14.)

(20 ILCS 45/30)
(Section scheduled to be repealed on January 21, 2019)
Sec. 30. General provisions.
(a) To the extent that any Executive Order, Administrative Order, Intergovernmental or Interagency Agreement (to which the State of Illinois or one of its executive branch agencies is a party), or other policy, procedure, or protocol conflicts with, contradicts, or is inconsistent with any provision of this Act, that conflicting, contradicting, or inconsistent Order, Agreement, policy, procedure, or protocol is hereby expressly revoked, repealed, and superseded.
(b) Nothing in this Act shall be construed to contravene any State or federal law or any collective bargaining agreement.
(Source: P.A. 98-627, eff. 3-7-14.)

(20 ILCS 45/35)
(Section scheduled to be repealed on January 21, 2019)
Sec. 35. Severability. The provisions of this Act are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 98-627, eff. 3-7-14.)

(20 ILCS 45/40)
(Section scheduled to be repealed on January 21, 2019)
Sec. 40. Repealer. This Act is repealed on January 21, 2019.
(Source: P.A. 98-627, eff. 3-7-14.)

(20 ILCS 45/99)
(Section scheduled to be repealed on January 21, 2019)
Sec. 99. Effective date. This Act takes effect upon becoming law, except that Section 20 takes effect on January 1, 2014.
(Source: P.A. 98-627, eff. 3-7-14.)



20 ILCS 50/ - Uniform Racial Classification Act.

(20 ILCS 50/1)
Sec. 1. Short title. This Act may be cited as the Uniform Racial Classification Act.
(Source: P.A. 98-982, eff. 8-18-14.)

(20 ILCS 50/5)
Sec. 5. Uniform racial classification. Notwithstanding any other provision of law, except as otherwise required by federal law or regulation, whenever a State agency is required by law to compile or report statistical data using racial or ethnic classifications, that State agency shall use the following classifications: (i) White; (ii) Black or African American; (iii) American Indian or Alaska Native; (iv) Asian; (v) Native Hawaiian or Other Pacific Islander; or (vi) Hispanic or Latino.
For the purposes of this Act, "State agency" means the offices of the constitutional officers identified in Article V of the Illinois Constitution, executive agencies, and departments, boards, commissions, and authorities under the Governor.
(Source: P.A. 98-982, eff. 8-18-14.)

(20 ILCS 50/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 98-982, eff. 8-18-14.)



20 ILCS 55/ - State Agency Student Worker Opportunity Act.

(20 ILCS 55/1)
Sec. 1. Short title. This Act may be cited as the State Agency Student Worker Opportunity Act.
(Source: P.A. 100-141, eff. 1-1-18.)

(20 ILCS 55/5)
Sec. 5. Definitions. As used in this Act:
"Court-involved youth" means an individual who was committed to the custody of the Department of Juvenile Justice or a county juvenile detention center and has been released from that facility or discharged from custody.
"Homeless youth" means an individual up to 21 years of age, who has been verified as a homeless child or youth, as defined under the federal McKinney-Vento Homeless Assistance Act.
"Qualified applicant" means an individual who: (1) is 21 years of age or younger; (2) is qualified for the internship or student worker position; and (3) is or has been a dependent child in foster care, a homeless youth, or a court-involved youth.
"State agency" means all boards, commissions, agencies, institutions, authorities, bodies politic and corporate of the State created by or pursuant to the constitution or statute, of the executive branch of State government.
(Source: P.A. 100-141, eff. 1-1-18.)

(20 ILCS 55/10)
Sec. 10. Internships and student workers; transmit information.
(a) Whenever a State agency has a job opening for an intern or a student worker, that State agency shall notify the Department of Human Services, the Department of Juvenile Justice, and the Department of Children and Family Services and document that notification.
(b) The Department of Human Services, the Department of Juvenile Justice, and the Department of Children and Family Services shall take steps to notify qualified applicants of each internship or student worker job opening for which a notification is received under subsection (a) and shall document those steps.
(Source: P.A. 100-141, eff. 1-1-18.)



20 ILCS 105/ - Illinois Act on the Aging.

(20 ILCS 105/1) (from Ch. 23, par. 6101)
Sec. 1. This Act shall be known and may be cited as the "Illinois Act on the Aging".
(Source: P.A. 78-242.)

(20 ILCS 105/2) (from Ch. 23, par. 6102)
Sec. 2. The ability of the constantly increasing number of aged in the State to maintain self-sufficiency and personal well-being with the dignity to which their years of labor entitle them and to realize their maximum potential as creative and productive individuals are matters of profound import and concern for all of the people of this State.
The purposes of this Act are to provide a comprehensive and coordinated service system for the State's aging population, giving high priority to those persons in greatest need; to conduct studies and research into the needs and problems of the aging; and to insure participation by the aging in the planning and operation of all phases of the system.
(Source: P.A. 78-242.)

(20 ILCS 105/3) (from Ch. 23, par. 6103)
Sec. 3. As used in this Act, unless the context otherwise requires, the terms specified in Sections 3.01 through 3.10 have the meanings ascribed to them in those Sections.
(Source: P.A. 88-254.)

(20 ILCS 105/3.01) (from Ch. 23, par. 6103.01)
Sec. 3.01. "Department" means the Department on Aging created by this Act.
(Source: P.A. 78-242.)

(20 ILCS 105/3.02) (from Ch. 23, par. 6103.02)
Sec. 3.02.
"Director" means the Director of the Department.
(Source: P.A. 78-242.)

(20 ILCS 105/3.03) (from Ch. 23, par. 6103.03)
Sec. 3.03.
"Council" means the Council on Aging created by this Act.
(Source: P.A. 78-242.)

(20 ILCS 105/3.04)
Sec. 3.04. (Repealed).
(Source: P.A. 89-249, eff. 8-4-95. Repealed by P.A. 96-918, eff. 6-9-10.)

(20 ILCS 105/3.05) (from Ch. 23, par. 6103.05)
Sec. 3.05.
"Aged" or "Senior citizen" means a person of 55 years of age or older, or a person nearing the age of 55 for whom opportunities for employment and participation in community life are unavailable or severely limited and who, as a result thereof, has difficulty in maintaining self-sufficiency and contributing to the life of the community.
(Source: P.A. 78-242.)

(20 ILCS 105/3.06) (from Ch. 23, par. 6103.06)
Sec. 3.06. "Services" means those services designed to provide assistance to the aged such as nutritional programs, facilities improvement, transportation services, senior volunteer programs, senior companion programs, supplementary health services, programs for leisure-time activities, housing and employment counseling, benefits advocacy, and other informational, referral, and counseling programs to aid the aged in availing themselves of existing public or private services, or other similar social services intended to aid the senior citizen in attaining and maintaining self-sufficiency, personal well-being, and maximum participation in community life.
(Source: P.A. 88-252; 89-590, eff. 1-1-97.)

(20 ILCS 105/3.07) (from Ch. 23, par. 6103.07)
Sec. 3.07. "Area agency on aging" means any public or non-profit private agency in a planning and service area designated by the Department, which is eligible for funds available under the Older Americans Act and other funds made available by the State of Illinois or the federal government.
Responsibilities of "area agencies" shall include the development of an area plan that provides for the development of a comprehensive and coordinated service delivery system for social and nutrition services needed by older persons and to define the special needs of minority senior citizens in the planning and service area in which the area agency enters into cooperative arrangements with other service planners and providers to:
(1) Facilitate access to and utilization of all

existing services;

(2) Develop social and nutrition services effectively

and efficiently to meet the needs of older persons; and

(3) Coordinate existing services to meet the special

needs and circumstances of minority senior citizens.

(Source: P.A. 88-254.)

(20 ILCS 105/3.08) (from Ch. 23, par. 6103.08)
Sec. 3.08. "Planning and Service Area" means a geographic area of the State that is designated by the Department for the purposes of planning, development, delivery, and overall administration of services under the area plan. Within each planning and service area the Department must designate an area agency on aging. For the purposes of this Section such planning and service areas shall be as follows:
Area 1, which is comprised of the counties of Jo Daviess, Stephenson, Winnebago, Boone, Carroll, Ogle, DeKalb, Whiteside and Lee;
Area 2, which is comprised of the counties of McHenry, Lake, Kane, DuPage, Kendall, Will, Grundy and Kankakee;
Area 3, which is comprised of the counties of Rock Island, Mercer, Henry, Bureau, LaSalle, Putnam, Henderson, Warren, Knox and McDonough;
Area 4, which is comprised of the counties of Stark, Marshall, Peoria, Woodford, Fulton and Tazewell;
Area 5, which is comprised of the counties of Livingston, Iroquois, McLean, Ford, DeWitt, Piatt, Champaign, Vermilion, Macon, Moultrie, Douglas, Edgar, Shelby, Coles, Clark and Cumberland;
Area 6, which is comprised of the counties of Hancock, Schuyler, Adams, Brown, Pike and Calhoun;
Area 7, which is comprised of the counties of Mason, Logan, Cass, Menard, Scott, Morgan, Sangamon, Christian, Greene, Macoupin, Montgomery and Jersey;
Area 8, which is comprised of the counties of Madison, Bond, St. Clair, Clinton, Monroe, Washington and Randolph;
Area 9, which is comprised of the counties of Fayette, Effingham, Marion, Clay and Jefferson;
Area 10, which is comprised of the counties of Jasper, Crawford, Richland, Lawrence, Wayne, Edwards, Wabash, Hamilton and White;
Area 11, which is comprised of the counties of Perry, Franklin, Jackson, Williamson, Saline, Gallatin, Union, Johnson, Pope, Hardin, Alexander, Pulaski and Massac;
Area 12, which is comprised of the City of Chicago in Cook County; and
Area 13, which is comprised of the County of Cook outside the City of Chicago.
At the discretion of the Department and the county, a county of 500,000 population or more may form its own area agency.
(Source: P.A. 82-979.)

(20 ILCS 105/3.09) (from Ch. 23, par. 6103.09)
Sec. 3.09. "Multipurpose senior center" means a community facility for the organization and provision of a broad spectrum of services, including but not limited to provision of health, social, nutritional and educational services and provision of facilities for recreational activities for senior citizens.
(Source: P.A. 86-1482.)

(20 ILCS 105/3.10)
Sec. 3.10. "Minority senior citizen" means any person 55 years of age or older for whom opportunities for employment and participation in community life are unavailable or severely limited and who is any of the following:
(1) American Indian or Alaska Native (a person having

origins in any of the original peoples of North and South America, including Central America, and who maintains tribal affiliation or community attachment).

(2) Asian (a person having origins in any of the

original peoples of the Far East, Southeast Asia, or the Indian subcontinent, including, but not limited to, Cambodia, China, India, Japan, Korea, Malaysia, Pakistan, the Philippine Islands, Thailand, and Vietnam).

(3) Black or African American (a person having

origins in any of the black racial groups of Africa). Terms such as "Haitian" or "Negro" can be used in addition to "Black or African American".

(4) Hispanic or Latino (a person of Cuban, Mexican,

Puerto Rican, South or Central American, or other Spanish culture or origin, regardless of race).

(5) Native Hawaiian or Other Pacific Islander (a

person having origins in any of the original peoples of Hawaii, Guam, Samoa, or other Pacific Islands).

(Source: P.A. 97-396, eff. 1-1-12.)

(20 ILCS 105/4) (from Ch. 23, par. 6104)
Sec. 4. There is created the Department on Aging. The Director of the Department on Aging, in conjunction with the Director of the Department of Public Aid shall prepare and implement a plan to transfer all personnel, materials, books, records, appropriations and equipment related to "Services to Older People" in the Department of Public Aid as described in Article VIII of, "The Illinois Public Aid Code", to the Department on Aging by the effective date of this Act. The Department on Aging shall administer programs related to "Services to Older People", described in Article VIII of, "The Illinois Public Aid Code", on the effective date of this Act.
Upon the effective date of this Act, the Department on Aging shall be the single State agency for receiving and disbursing federal funds made available under the "Older Americans Act".
(Source: P.A. 78-242.)

(20 ILCS 105/4.01) (from Ch. 23, par. 6104.01)
Sec. 4.01. Additional powers and duties of the Department. In addition to powers and duties otherwise provided by law, the Department shall have the following powers and duties:
(1) To evaluate all programs, services, and facilities for the aged and for minority senior citizens within the State and determine the extent to which present public or private programs, services and facilities meet the needs of the aged.
(2) To coordinate and evaluate all programs, services, and facilities for the Aging and for minority senior citizens presently furnished by State agencies and make appropriate recommendations regarding such services, programs and facilities to the Governor and/or the General Assembly.
(2-a) To request, receive, and share information electronically through the use of data-sharing agreements for the purpose of (i) establishing and verifying the initial and continuing eligibility of older adults to participate in programs administered by the Department; (ii) maximizing federal financial participation in State assistance expenditures; and (iii) investigating allegations of fraud or other abuse of publicly funded benefits. Notwithstanding any other law to the contrary, but only for the limited purposes identified in the preceding sentence, this paragraph (2-a) expressly authorizes the exchanges of income, identification, and other pertinent eligibility information by and among the Department and the Social Security Administration, the Department of Employment Security, the Department of Healthcare and Family Services, the Department of Human Services, the Department of Revenue, the Secretary of State, the U.S. Department of Veterans Affairs, and any other governmental entity. The confidentiality of information otherwise shall be maintained as required by law. In addition, the Department on Aging shall verify employment information at the request of a community care provider for the purpose of ensuring program integrity under the Community Care Program.
(3) To function as the sole State agency to develop a comprehensive plan to meet the needs of the State's senior citizens and the State's minority senior citizens.
(4) To receive and disburse State and federal funds made available directly to the Department including those funds made available under the Older Americans Act and the Senior Community Service Employment Program for providing services for senior citizens and minority senior citizens or for purposes related thereto, and shall develop and administer any State Plan for the Aging required by federal law.
(5) To solicit, accept, hold, and administer in behalf of the State any grants or legacies of money, securities, or property to the State of Illinois for services to senior citizens and minority senior citizens or purposes related thereto.
(6) To provide consultation and assistance to communities, area agencies on aging, and groups developing local services for senior citizens and minority senior citizens.
(7) To promote community education regarding the problems of senior citizens and minority senior citizens through institutes, publications, radio, television and the local press.
(8) To cooperate with agencies of the federal government in studies and conferences designed to examine the needs of senior citizens and minority senior citizens and to prepare programs and facilities to meet those needs.
(9) To establish and maintain information and referral sources throughout the State when not provided by other agencies.
(10) To provide the staff support that may reasonably be required by the Council.
(11) To make and enforce rules and regulations necessary and proper to the performance of its duties.
(12) To establish and fund programs or projects or experimental facilities that are specially designed as alternatives to institutional care.
(13) To develop a training program to train the counselors presently employed by the Department's aging network to provide Medicare beneficiaries with counseling and advocacy in Medicare, private health insurance, and related health care coverage plans. The Department shall report to the General Assembly on the implementation of the training program on or before December 1, 1986.
(14) To make a grant to an institution of higher learning to study the feasibility of establishing and implementing an affirmative action employment plan for the recruitment, hiring, training and retraining of persons 60 or more years old for jobs for which their employment would not be precluded by law.
(15) To present one award annually in each of the categories of community service, education, the performance and graphic arts, and the labor force to outstanding Illinois senior citizens and minority senior citizens in recognition of their individual contributions to either community service, education, the performance and graphic arts, or the labor force. The awards shall be presented to 4 senior citizens and minority senior citizens selected from a list of 44 nominees compiled annually by the Department. Nominations shall be solicited from senior citizens' service providers, area agencies on aging, senior citizens' centers, and senior citizens' organizations. The Department shall establish a central location within the State to be designated as the Senior Illinoisans Hall of Fame for the public display of all the annual awards, or replicas thereof.
(16) To establish multipurpose senior centers through area agencies on aging and to fund those new and existing multipurpose senior centers through area agencies on aging, the establishment and funding to begin in such areas of the State as the Department shall designate by rule and as specifically appropriated funds become available.
(17) (Blank).
(18) To develop a pamphlet in English and Spanish which may be used by physicians licensed to practice medicine in all of its branches pursuant to the Medical Practice Act of 1987, pharmacists licensed pursuant to the Pharmacy Practice Act, and Illinois residents 65 years of age or older for the purpose of assisting physicians, pharmacists, and patients in monitoring prescriptions provided by various physicians and to aid persons 65 years of age or older in complying with directions for proper use of pharmaceutical prescriptions. The pamphlet may provide space for recording information including but not limited to the following:
(a) name and telephone number of the patient;
(b) name and telephone number of the prescribing

physician;

(c) date of prescription;
(d) name of drug prescribed;
(e) directions for patient compliance; and
(f) name and telephone number of dispensing pharmacy.
In developing the pamphlet, the Department shall consult with the Illinois State Medical Society, the Center for Minority Health Services, the Illinois Pharmacists Association and senior citizens organizations. The Department shall distribute the pamphlets to physicians, pharmacists and persons 65 years of age or older or various senior citizen organizations throughout the State.
(19) To conduct a study of the feasibility of implementing the Senior Companion Program throughout the State.
(20) The reimbursement rates paid through the community care program for chore housekeeping services and home care aides shall be the same.
(21) From funds appropriated to the Department from the Meals on Wheels Fund, a special fund in the State treasury that is hereby created, and in accordance with State and federal guidelines and the intrastate funding formula, to make grants to area agencies on aging, designated by the Department, for the sole purpose of delivering meals to homebound persons 60 years of age and older.
(22) To distribute, through its area agencies on aging, information alerting seniors on safety issues regarding emergency weather conditions, including extreme heat and cold, flooding, tornadoes, electrical storms, and other severe storm weather. The information shall include all necessary instructions for safety and all emergency telephone numbers of organizations that will provide additional information and assistance.
(23) To develop guidelines for the organization and implementation of Volunteer Services Credit Programs to be administered by Area Agencies on Aging or community based senior service organizations. The Department shall hold public hearings on the proposed guidelines for public comment, suggestion, and determination of public interest. The guidelines shall be based on the findings of other states and of community organizations in Illinois that are currently operating volunteer services credit programs or demonstration volunteer services credit programs. The Department shall offer guidelines for all aspects of the programs including, but not limited to, the following:
(a) types of services to be offered by volunteers;
(b) types of services to be received upon the

redemption of service credits;

(c) issues of liability for the volunteers and the

administering organizations;

(d) methods of tracking service credits earned and

service credits redeemed;

(e) issues of time limits for redemption of service

credits;

(f) methods of recruitment of volunteers;
(g) utilization of community volunteers, community

service groups, and other resources for delivering services to be received by service credit program clients;

(h) accountability and assurance that services will

be available to individuals who have earned service credits; and

(i) volunteer screening and qualifications.
The Department shall submit a written copy of the guidelines to the General Assembly by July 1, 1998.
(24) To function as the sole State agency to receive and disburse State and federal funds for providing adult protective services in a domestic living situation in accordance with the Adult Protective Services Act.
(25) To hold conferences, trainings, and other programs for which the Department shall determine by rule a reasonable fee to cover related administrative costs. Rules to implement the fee authority granted by this paragraph (25) must be adopted in accordance with all provisions of the Illinois Administrative Procedure Act and all rules and procedures of the Joint Committee on Administrative Rules; any purported rule not so adopted, for whatever reason, is unauthorized.
(Source: P.A. 98-8, eff. 5-3-13; 98-49, eff. 7-1-13; 98-380, eff. 8-16-13; 98-756, eff. 7-16-14; 99-331, eff. 1-1-16.)

(20 ILCS 105/4.01a)
Sec. 4.01a. Use of certain moneys deposited into the Department on Aging State Projects Fund. All moneys transferred into the Department on Aging State Projects Fund from the Long-Term Care Provider Fund shall, subject to appropriation, be used for older adult services, as described in subsection (f) of Section 20 of the Older Adult Services Act. All federal moneys received as a result of expenditures of such moneys shall be deposited into the Department of Human Services Community Services Fund.
(Source: P.A. 96-1530, eff. 2-16-11.)

(20 ILCS 105/4.02) (from Ch. 23, par. 6104.02)
Sec. 4.02. Community Care Program. The Department shall establish a program of services to prevent unnecessary institutionalization of persons age 60 and older in need of long term care or who are established as persons who suffer from Alzheimer's disease or a related disorder under the Alzheimer's Disease Assistance Act, thereby enabling them to remain in their own homes or in other living arrangements. Such preventive services, which may be coordinated with other programs for the aged and monitored by area agencies on aging in cooperation with the Department, may include, but are not limited to, any or all of the following:
(a) (blank);
(b) (blank);
(c) home care aide services;
(d) personal assistant services;
(e) adult day services;
(f) home-delivered meals;
(g) education in self-care;
(h) personal care services;
(i) adult day health services;
(j) habilitation services;
(k) respite care;
(k-5) community reintegration services;
(k-6) flexible senior services;
(k-7) medication management;
(k-8) emergency home response;
(l) other nonmedical social services that may enable

the person to become self-supporting; or

(m) clearinghouse for information provided by senior

citizen home owners who want to rent rooms to or share living space with other senior citizens.

The Department shall establish eligibility standards for such services. In determining the amount and nature of services for which a person may qualify, consideration shall not be given to the value of cash, property or other assets held in the name of the person's spouse pursuant to a written agreement dividing marital property into equal but separate shares or pursuant to a transfer of the person's interest in a home to his spouse, provided that the spouse's share of the marital property is not made available to the person seeking such services.
Beginning January 1, 2008, the Department shall require as a condition of eligibility that all new financially eligible applicants apply for and enroll in medical assistance under Article V of the Illinois Public Aid Code in accordance with rules promulgated by the Department.
The Department shall, in conjunction with the Department of Public Aid (now Department of Healthcare and Family Services), seek appropriate amendments under Sections 1915 and 1924 of the Social Security Act. The purpose of the amendments shall be to extend eligibility for home and community based services under Sections 1915 and 1924 of the Social Security Act to persons who transfer to or for the benefit of a spouse those amounts of income and resources allowed under Section 1924 of the Social Security Act. Subject to the approval of such amendments, the Department shall extend the provisions of Section 5-4 of the Illinois Public Aid Code to persons who, but for the provision of home or community-based services, would require the level of care provided in an institution, as is provided for in federal law. Those persons no longer found to be eligible for receiving noninstitutional services due to changes in the eligibility criteria shall be given 45 days notice prior to actual termination. Those persons receiving notice of termination may contact the Department and request the determination be appealed at any time during the 45 day notice period. The target population identified for the purposes of this Section are persons age 60 and older with an identified service need. Priority shall be given to those who are at imminent risk of institutionalization. The services shall be provided to eligible persons age 60 and older to the extent that the cost of the services together with the other personal maintenance expenses of the persons are reasonably related to the standards established for care in a group facility appropriate to the person's condition. These non-institutional services, pilot projects or experimental facilities may be provided as part of or in addition to those authorized by federal law or those funded and administered by the Department of Human Services. The Departments of Human Services, Healthcare and Family Services, Public Health, Veterans' Affairs, and Commerce and Economic Opportunity and other appropriate agencies of State, federal and local governments shall cooperate with the Department on Aging in the establishment and development of the non-institutional services. The Department shall require an annual audit from all personal assistant and home care aide vendors contracting with the Department under this Section. The annual audit shall assure that each audited vendor's procedures are in compliance with Department's financial reporting guidelines requiring an administrative and employee wage and benefits cost split as defined in administrative rules. The audit is a public record under the Freedom of Information Act. The Department shall execute, relative to the nursing home prescreening project, written inter-agency agreements with the Department of Human Services and the Department of Healthcare and Family Services, to effect the following: (1) intake procedures and common eligibility criteria for those persons who are receiving non-institutional services; and (2) the establishment and development of non-institutional services in areas of the State where they are not currently available or are undeveloped. On and after July 1, 1996, all nursing home prescreenings for individuals 60 years of age or older shall be conducted by the Department.
As part of the Department on Aging's routine training of case managers and case manager supervisors, the Department may include information on family futures planning for persons who are age 60 or older and who are caregivers of their adult children with developmental disabilities. The content of the training shall be at the Department's discretion.
The Department is authorized to establish a system of recipient copayment for services provided under this Section, such copayment to be based upon the recipient's ability to pay but in no case to exceed the actual cost of the services provided. Additionally, any portion of a person's income which is equal to or less than the federal poverty standard shall not be considered by the Department in determining the copayment. The level of such copayment shall be adjusted whenever necessary to reflect any change in the officially designated federal poverty standard.
The Department, or the Department's authorized representative, may recover the amount of moneys expended for services provided to or in behalf of a person under this Section by a claim against the person's estate or against the estate of the person's surviving spouse, but no recovery may be had until after the death of the surviving spouse, if any, and then only at such time when there is no surviving child who is under age 21 or blind or who has a permanent and total disability. This paragraph, however, shall not bar recovery, at the death of the person, of moneys for services provided to the person or in behalf of the person under this Section to which the person was not entitled; provided that such recovery shall not be enforced against any real estate while it is occupied as a homestead by the surviving spouse or other dependent, if no claims by other creditors have been filed against the estate, or, if such claims have been filed, they remain dormant for failure of prosecution or failure of the claimant to compel administration of the estate for the purpose of payment. This paragraph shall not bar recovery from the estate of a spouse, under Sections 1915 and 1924 of the Social Security Act and Section 5-4 of the Illinois Public Aid Code, who precedes a person receiving services under this Section in death. All moneys for services paid to or in behalf of the person under this Section shall be claimed for recovery from the deceased spouse's estate. "Homestead", as used in this paragraph, means the dwelling house and contiguous real estate occupied by a surviving spouse or relative, as defined by the rules and regulations of the Department of Healthcare and Family Services, regardless of the value of the property.
The Department shall increase the effectiveness of the existing Community Care Program by:
(1) ensuring that in-home services included in the

care plan are available on evenings and weekends;

(2) ensuring that care plans contain the services

that eligible participants need based on the number of days in a month, not limited to specific blocks of time, as identified by the comprehensive assessment tool selected by the Department for use statewide, not to exceed the total monthly service cost maximum allowed for each service; the Department shall develop administrative rules to implement this item (2);

(3) ensuring that the participants have the right to

choose the services contained in their care plan and to direct how those services are provided, based on administrative rules established by the Department;

(4) ensuring that the determination of need tool is

accurate in determining the participants' level of need; to achieve this, the Department, in conjunction with the Older Adult Services Advisory Committee, shall institute a study of the relationship between the Determination of Need scores, level of need, service cost maximums, and the development and utilization of service plans no later than May 1, 2008; findings and recommendations shall be presented to the Governor and the General Assembly no later than January 1, 2009; recommendations shall include all needed changes to the service cost maximums schedule and additional covered services;

(5) ensuring that homemakers can provide personal

care services that may or may not involve contact with clients, including but not limited to:

(A) bathing;
(B) grooming;
(C) toileting;
(D) nail care;
(E) transferring;
(F) respiratory services;
(G) exercise; or
(H) positioning;
(6) ensuring that homemaker program vendors are not

restricted from hiring homemakers who are family members of clients or recommended by clients; the Department may not, by rule or policy, require homemakers who are family members of clients or recommended by clients to accept assignments in homes other than the client;

(7) ensuring that the State may access maximum

federal matching funds by seeking approval for the Centers for Medicare and Medicaid Services for modifications to the State's home and community based services waiver and additional waiver opportunities, including applying for enrollment in the Balance Incentive Payment Program by May 1, 2013, in order to maximize federal matching funds; this shall include, but not be limited to, modification that reflects all changes in the Community Care Program services and all increases in the services cost maximum;

(8) ensuring that the determination of need tool

accurately reflects the service needs of individuals with Alzheimer's disease and related dementia disorders;

(9) ensuring that services are authorized accurately

and consistently for the Community Care Program (CCP); the Department shall implement a Service Authorization policy directive; the purpose shall be to ensure that eligibility and services are authorized accurately and consistently in the CCP program; the policy directive shall clarify service authorization guidelines to Care Coordination Units and Community Care Program providers no later than May 1, 2013;

(10) working in conjunction with Care Coordination

Units, the Department of Healthcare and Family Services, the Department of Human Services, Community Care Program providers, and other stakeholders to make improvements to the Medicaid claiming processes and the Medicaid enrollment procedures or requirements as needed, including, but not limited to, specific policy changes or rules to improve the up-front enrollment of participants in the Medicaid program and specific policy changes or rules to insure more prompt submission of bills to the federal government to secure maximum federal matching dollars as promptly as possible; the Department on Aging shall have at least 3 meetings with stakeholders by January 1, 2014 in order to address these improvements;

(11) requiring home care service providers to comply

with the rounding of hours worked provisions under the federal Fair Labor Standards Act (FLSA) and as set forth in 29 CFR 785.48(b) by May 1, 2013;

(12) implementing any necessary policy changes or

promulgating any rules, no later than January 1, 2014, to assist the Department of Healthcare and Family Services in moving as many participants as possible, consistent with federal regulations, into coordinated care plans if a care coordination plan that covers long term care is available in the recipient's area; and

(13) maintaining fiscal year 2014 rates at the same

level established on January 1, 2013.

By January 1, 2009 or as soon after the end of the Cash and Counseling Demonstration Project as is practicable, the Department may, based on its evaluation of the demonstration project, promulgate rules concerning personal assistant services, to include, but need not be limited to, qualifications, employment screening, rights under fair labor standards, training, fiduciary agent, and supervision requirements. All applicants shall be subject to the provisions of the Health Care Worker Background Check Act.
The Department shall develop procedures to enhance availability of services on evenings, weekends, and on an emergency basis to meet the respite needs of caregivers. Procedures shall be developed to permit the utilization of services in successive blocks of 24 hours up to the monthly maximum established by the Department. Workers providing these services shall be appropriately trained.
Beginning on the effective date of this amendatory Act of 1991, no person may perform chore/housekeeping and home care aide services under a program authorized by this Section unless that person has been issued a certificate of pre-service to do so by his or her employing agency. Information gathered to effect such certification shall include (i) the person's name, (ii) the date the person was hired by his or her current employer, and (iii) the training, including dates and levels. Persons engaged in the program authorized by this Section before the effective date of this amendatory Act of 1991 shall be issued a certificate of all pre- and in-service training from his or her employer upon submitting the necessary information. The employing agency shall be required to retain records of all staff pre- and in-service training, and shall provide such records to the Department upon request and upon termination of the employer's contract with the Department. In addition, the employing agency is responsible for the issuance of certifications of in-service training completed to their employees.
The Department is required to develop a system to ensure that persons working as home care aides and personal assistants receive increases in their wages when the federal minimum wage is increased by requiring vendors to certify that they are meeting the federal minimum wage statute for home care aides and personal assistants. An employer that cannot ensure that the minimum wage increase is being given to home care aides and personal assistants shall be denied any increase in reimbursement costs.
The Community Care Program Advisory Committee is created in the Department on Aging. The Director shall appoint individuals to serve in the Committee, who shall serve at their own expense. Members of the Committee must abide by all applicable ethics laws. The Committee shall advise the Department on issues related to the Department's program of services to prevent unnecessary institutionalization. The Committee shall meet on a bi-monthly basis and shall serve to identify and advise the Department on present and potential issues affecting the service delivery network, the program's clients, and the Department and to recommend solution strategies. Persons appointed to the Committee shall be appointed on, but not limited to, their own and their agency's experience with the program, geographic representation, and willingness to serve. The Director shall appoint members to the Committee to represent provider, advocacy, policy research, and other constituencies committed to the delivery of high quality home and community-based services to older adults. Representatives shall be appointed to ensure representation from community care providers including, but not limited to, adult day service providers, homemaker providers, case coordination and case management units, emergency home response providers, statewide trade or labor unions that represent home care aides and direct care staff, area agencies on aging, adults over age 60, membership organizations representing older adults, and other organizational entities, providers of care, or individuals with demonstrated interest and expertise in the field of home and community care as determined by the Director.
Nominations may be presented from any agency or State association with interest in the program. The Director, or his or her designee, shall serve as the permanent co-chair of the advisory committee. One other co-chair shall be nominated and approved by the members of the committee on an annual basis. Committee members' terms of appointment shall be for 4 years with one-quarter of the appointees' terms expiring each year. A member shall continue to serve until his or her replacement is named. The Department shall fill vacancies that have a remaining term of over one year, and this replacement shall occur through the annual replacement of expiring terms. The Director shall designate Department staff to provide technical assistance and staff support to the committee. Department representation shall not constitute membership of the committee. All Committee papers, issues, recommendations, reports, and meeting memoranda are advisory only. The Director, or his or her designee, shall make a written report, as requested by the Committee, regarding issues before the Committee.
The Department on Aging and the Department of Human Services shall cooperate in the development and submission of an annual report on programs and services provided under this Section. Such joint report shall be filed with the Governor and the General Assembly on or before September 30 each year.
The requirement for reporting to the General Assembly shall be satisfied by filing copies of the report with the Speaker, the Minority Leader and the Clerk of the House of Representatives and the President, the Minority Leader and the Secretary of the Senate and the Legislative Research Unit, as required by Section 3.1 of the General Assembly Organization Act and filing such additional copies with the State Government Report Distribution Center for the General Assembly as is required under paragraph (t) of Section 7 of the State Library Act.
Those persons previously found eligible for receiving non-institutional services whose services were discontinued under the Emergency Budget Act of Fiscal Year 1992, and who do not meet the eligibility standards in effect on or after July 1, 1992, shall remain ineligible on and after July 1, 1992. Those persons previously not required to cost-share and who were required to cost-share effective March 1, 1992, shall continue to meet cost-share requirements on and after July 1, 1992. Beginning July 1, 1992, all clients will be required to meet eligibility, cost-share, and other requirements and will have services discontinued or altered when they fail to meet these requirements.
For the purposes of this Section, "flexible senior services" refers to services that require one-time or periodic expenditures including, but not limited to, respite care, home modification, assistive technology, housing assistance, and transportation.
The Department shall implement an electronic service verification based on global positioning systems or other cost-effective technology for the Community Care Program no later than January 1, 2014.
The Department shall require, as a condition of eligibility, enrollment in the medical assistance program under Article V of the Illinois Public Aid Code (i) beginning August 1, 2013, if the Auditor General has reported that the Department has failed to comply with the reporting requirements of Section 2-27 of the Illinois State Auditing Act; or (ii) beginning June 1, 2014, if the Auditor General has reported that the Department has not undertaken the required actions listed in the report required by subsection (a) of Section 2-27 of the Illinois State Auditing Act.
The Department shall delay Community Care Program services until an applicant is determined eligible for medical assistance under Article V of the Illinois Public Aid Code (i) beginning August 1, 2013, if the Auditor General has reported that the Department has failed to comply with the reporting requirements of Section 2-27 of the Illinois State Auditing Act; or (ii) beginning June 1, 2014, if the Auditor General has reported that the Department has not undertaken the required actions listed in the report required by subsection (a) of Section 2-27 of the Illinois State Auditing Act.
The Department shall implement co-payments for the Community Care Program at the federally allowable maximum level (i) beginning August 1, 2013, if the Auditor General has reported that the Department has failed to comply with the reporting requirements of Section 2-27 of the Illinois State Auditing Act; or (ii) beginning June 1, 2014, if the Auditor General has reported that the Department has not undertaken the required actions listed in the report required by subsection (a) of Section 2-27 of the Illinois State Auditing Act.
The Department shall provide a bi-monthly report on the progress of the Community Care Program reforms set forth in this amendatory Act of the 98th General Assembly to the Governor, the Speaker of the House of Representatives, the Minority Leader of the House of Representatives, the President of the Senate, and the Minority Leader of the Senate.
The Department shall conduct a quarterly review of Care Coordination Unit performance and adherence to service guidelines. The quarterly review shall be reported to the Speaker of the House of Representatives, the Minority Leader of the House of Representatives, the President of the Senate, and the Minority Leader of the Senate. The Department shall collect and report longitudinal data on the performance of each care coordination unit. Nothing in this paragraph shall be construed to require the Department to identify specific care coordination units.
In regard to community care providers, failure to comply with Department on Aging policies shall be cause for disciplinary action, including, but not limited to, disqualification from serving Community Care Program clients. Each provider, upon submission of any bill or invoice to the Department for payment for services rendered, shall include a notarized statement, under penalty of perjury pursuant to Section 1-109 of the Code of Civil Procedure, that the provider has complied with all Department policies.
The Director of the Department on Aging shall make information available to the State Board of Elections as may be required by an agreement the State Board of Elections has entered into with a multi-state voter registration list maintenance system.
Within 30 days after the effective date of this amendatory Act of the 100th General Assembly, rates shall be increased to $18.29 per hour, for the purpose of increasing, by at least $.72 per hour, the wages paid by those vendors to their employees who provide homemaker services. The Department shall pay an enhanced rate under the Community Care Program to those in-home service provider agencies that offer health insurance coverage as a benefit to their direct service worker employees consistent with the mandates of Public Act 95-713. For State fiscal year 2018, the enhanced rate shall be $1.77 per hour. The rate shall be adjusted using actuarial analysis based on the cost of care, but shall not be set below $1.77 per hour. The Department shall adopt rules, including emergency rules under subsection (y) of Section 5-45 of the Illinois Administrative Procedure Act, to implement the provisions of this paragraph.
(Source: P.A. 99-143, eff. 7-27-15; 100-23, eff. 7-6-17.)

(20 ILCS 105/4.02a) (from Ch. 23, par. 6104.02a)
Sec. 4.02a. (Repealed).
(Source: P.A. 92-84, eff. 7-1-02. Repealed internally, eff. 7-1-02.)

(20 ILCS 105/4.02b) (from Ch. 23, par. 6104.02b)
Sec. 4.02b. (Repealed).
(Source: P.A. 89-530, eff. 7-19-96. Repealed by P.A. 93-775, eff. 1-1-05.)

(20 ILCS 105/4.02c)
Sec. 4.02c. Comprehensive Care in Residential Settings Demonstration Project.
(a) The Department may establish and fund a demonstration program of bundled services designed to support the specialized needs of clients who qualify for Community Care Program services and reside in projects designated by the Department as Comprehensive Care Residential Settings. Designated projects must hold a valid license, which remains unsuspended, unrevoked, and unexpired, under the provisions of the Assisted Living and Shared Housing Act.
(b) The designated projects in the demonstration program must include, at a minimum:
(1) 3 meals per day;
(2) routine housekeeping services;
(3) 24-hour-a-day security;
(4) an emergency response system;
(5) personal laundry and linen service;
(6) assistance with activities of daily living;
(7) medication management; and
(8) money management.
Optional services, such as transportation and social activities, may be provided.
(c) Reimbursement for the program shall be based on the client's level of need and functional impairment, as determined by the Department. Clients must meet all eligibility requirements established by rule. The Department may establish a capitated reimbursement mechanism based on the client's level of need and functional impairment. Reimbursement for program must be made to the Department-contracted provider delivering the services.
(d) The Department shall adopt rules and provide oversight for the project, with assistance and advice provided by the Community Care Program Advisory Committee.
The project may be funded through the Department appropriations that may include Medicaid waiver funds.
(Source: P.A. 96-918, eff. 6-9-10; 96-1538, eff. 3-4-11.)

(20 ILCS 105/4.02d)
Sec. 4.02d. (Repealed).
(Source: P.A. 95-808, eff. 1-1-09. Repealed by P.A. 96-918, eff. 6-9-10.)

(20 ILCS 105/4.02e)
Sec. 4.02e. Adult day service program certification. For the purpose of long term care insurance payouts to clients of the Department's program of services to prevent unnecessary institutionalization established in Section 4.02 of this Act, a contract with the Department for the procurement of adult day services or adult day health services shall constitute certification by the Department of the adult day services. For the purposes of this Act, "adult day services" and "adult day center" means the direct care and supervision of adults aged 60 and over in a community-based setting for the purpose of providing personal attention and promoting social, physical, and emotional well-being in a structured setting. For the purposes of this Act, "adult day health services" means the direct care and supervision of adults aged 60 and over in a community-based setting for the purpose of providing ancillary health services, as defined by administrative rule, thereby promoting social, physical, and emotional well-being in a structured setting.
(Source: P.A. 94-421, eff. 8-2-05; 94-954, eff. 6-27-06.)

(20 ILCS 105/4.02f)
Sec. 4.02f. Cross-agency prequalification and master service agreements. As required in Section 1-37a of the Department of Human Services Act, the Department shall have the authority and is hereby directed to collaborate with the Department of Human Services and other State human services agencies in the adoption of joint rules to establish (i) a cross-agency prequalification process for contracting with human service providers; (ii) a cross-agency master service agreement of standard terms and conditions for contracting with human service providers; and (iii) a cross-agency common service taxonomy for human service providers to streamline the processes referenced in this Section and outlined in Section 1-37a of the Department of Human Services Act.
(Source: P.A. 97-210, eff. 7-28-11.)

(20 ILCS 105/4.02g)
(Section scheduled to be repealed on March 1, 2018)
Sec. 4.02g. Community Care Program Services Task Force.
(a) The Director of Aging shall establish a Community Care Program Services Task Force to review community care program services for seniors and strategies to reduce costs without diminishing the level of care. The Task Force shall consist of all of the following persons who must be appointed within 30 days after the effective date of this amendatory Act of the 100th General Assembly:
(1) the Director of Aging, or his or her designee,

who shall serve as chairperson of the task force;

(2) one representative of the Department of

Healthcare and Family Services appointed by the Director of Healthcare and Family Services;

(3) one representative of the Department of Human

Services appointed by the Secretary of Human Services;

(4) one individual representing Adult Day Care

Centers appointed by the Director of Aging;

(5) one individual representing Care Coordination

Units appointed by the Director of Aging;

(6) one individual representing Area Agencies on

Aging appointed by the Director of Aging;

(7) one individual from a statewide organization that

advocates for seniors appointed by the Director of Aging;

(8) one home and community-based care employee

appointed by the Director of Aging;

(9) one individual from an organization that

represents caregivers in the Community Care Program;

(10) two members of the Senate appointed by the

President of the Senate, one of whom shall serve as co-chairperson;

(11) two members of the Senate appointed by the

Minority Leader of the Senate, one of whom shall serve as co-chairperson;

(12) two members of the House of Representatives

appointed by the Speaker of the House of Representatives, one of whom shall serve as co-chairperson;

(13) two members of the House of Representatives

appointed by the Minority Leader of the House of Representatives, one of whom shall serve as co-chairperson; and

(14) two members appointed by the Governor.
(b) The Task Force shall:
(1) review the current services provided to seniors

living in the community;

(2) review potential savings associated with

alternative services to seniors;

(3) review effective care models for the growing

senior population;

(4) review current federal Medicaid matching funds

for services provided and ways to maximize federal support for the current services provided;

(5) make recommendations to contain costs and better

tailor services to Community Care Program participants' specific needs;

(6) review different services available to keep

seniors out of nursing homes; and

(7) review best practices used in other states for

maintaining seniors in home and community-based settings including providing services to non-Medicaid eligible seniors.

(c) The Department on Aging shall provide administrative support to the Task Force.
(d) Task Force members shall receive no compensation.
(e) The Task Force must hold at least 4 meetings and public hearings as necessary.
(f) The Task Force shall report its findings and recommendations to the Governor and General Assembly no later than January 30, 2018, and, upon filing its report, the Task Force is dissolved.
(g) This Section is repealed on March 1, 2018.
(Source: P.A. 100-23, eff. 7-6-17.)

(20 ILCS 105/4.03) (from Ch. 23, par. 6104.03)
Sec. 4.03. The Department on Aging, in cooperation with the Department of Human Services and any other appropriate State, local or federal agency, shall, without regard to income guidelines, establish a nursing home prescreening program to determine whether Alzheimer's Disease and related disorders victims, and persons who are deemed as blind or as a person with a disability as defined by the Social Security Act and who are in need of long term care, may be satisfactorily cared for in their homes through the use of home and community based services. Responsibility for prescreening shall be vested with case coordination units. Prescreening shall occur: (i) when hospital discharge planners have advised the case coordination unit of the imminent risk of nursing home placement of a patient who meets the above criteria and in advance of discharge of the patient; or (ii) when a case coordination unit has been advised of the imminent risk of nursing home placement of an individual in the community. The individual who is prescreened shall be informed of all appropriate options, including placement in a nursing home and the availability of in-home and community-based services and shall be advised of her or his right to refuse nursing home, in-home, community-based, or all services. In addition, the individual being prescreened shall be informed of spousal impoverishment requirements, the need to submit financial information to access services, and the consequences for failure to do so in a form and manner developed jointly by the Department on Aging, the Department of Human Services, and the Department of Healthcare and Family Services. Case coordination units under contract with the Department may charge a fee for the prescreening provided under this Section and the fee shall be no greater than the cost of such services to the case coordination unit. At the time of each prescreening, case coordination units shall provide information regarding the Office of State Long Term Care Ombudsman's Residents Right to Know database as authorized in subsection (c-5) of Section 4.04.
(Source: P.A. 98-255, eff. 8-9-13; 99-143, eff. 7-27-15.)

(20 ILCS 105/4.04) (from Ch. 23, par. 6104.04)
Sec. 4.04. Long Term Care Ombudsman Program. The purpose of the Long Term Care Ombudsman Program is to ensure that older persons and persons with disabilities receive quality services. This is accomplished by providing advocacy services for residents of long term care facilities and participants receiving home care and community-based care. Managed care is increasingly becoming the vehicle for delivering health and long-term services and supports to seniors and persons with disabilities, including dual eligible participants. The additional ombudsman authority will allow advocacy services to be provided to Illinois participants for the first time and will produce a cost savings for the State of Illinois by supporting the rebalancing efforts of the Patient Protection and Affordable Care Act.
(a) Long Term Care Ombudsman Program. The Department shall establish a Long Term Care Ombudsman Program, through the Office of State Long Term Care Ombudsman ("the Office"), in accordance with the provisions of the Older Americans Act of 1965, as now or hereafter amended. The Long Term Care Ombudsman Program is authorized, subject to sufficient appropriations, to advocate on behalf of older persons and persons with disabilities residing in their own homes or community-based settings, relating to matters which may adversely affect the health, safety, welfare, or rights of such individuals.
(b) Definitions. As used in this Section, unless the context requires otherwise:
(1) "Access" means the right to:
(i) Enter any long term care facility or assisted

living or shared housing establishment or supportive living facility;

(ii) Communicate privately and without

restriction with any resident, regardless of age, who consents to the communication;

(iii) Seek consent to communicate privately and

without restriction with any participant or resident, regardless of age;

(iv) Inspect the clinical and other records of a

participant or resident, regardless of age, with the express written consent of the participant or resident;

(v) Observe all areas of the long term care

facility or supportive living facilities, assisted living or shared housing establishment except the living area of any resident who protests the observation; and

(vi) Subject to permission of the participant or

resident requesting services or his or her representative, enter a home or community-based setting.

(2) "Long Term Care Facility" means (i) any facility

as defined by Section 1-113 of the Nursing Home Care Act, as now or hereafter amended; (ii) any skilled nursing facility or a nursing facility which meets the requirements of Section 1819(a), (b), (c), and (d) or Section 1919(a), (b), (c), and (d) of the Social Security Act, as now or hereafter amended (42 U.S.C. 1395i-3(a), (b), (c), and (d) and 42 U.S.C. 1396r(a), (b), (c), and (d)); (iii) any facility as defined by Section 1-113 of the ID/DD Community Care Act, as now or hereafter amended; (iv) any facility as defined by Section 1-113 of MC/DD Act, as now or hereafter amended; and (v) any facility licensed under Section 4-105 or 4-201 of the Specialized Mental Health Rehabilitation Act of 2013, as now or hereafter amended.

(2.5) "Assisted living establishment" and "shared

housing establishment" have the meanings given those terms in Section 10 of the Assisted Living and Shared Housing Act.

(2.7) "Supportive living facility" means a facility

established under Section 5-5.01a of the Illinois Public Aid Code.

(2.8) "Community-based setting" means any place of

abode other than an individual's private home.

(3) "State Long Term Care Ombudsman" means any person

employed by the Department to fulfill the requirements of the Office of State Long Term Care Ombudsman as required under the Older Americans Act of 1965, as now or hereafter amended, and Departmental policy.

(3.1) "Ombudsman" means any designated representative

of the State Long Term Care Ombudsman Program; provided that the representative, whether he is paid for or volunteers his ombudsman services, shall be qualified and designated by the Office to perform the duties of an ombudsman as specified by the Department in rules and in accordance with the provisions of the Older Americans Act of 1965, as now or hereafter amended.

(4) "Participant" means an older person aged 60 or

over or an adult with a disability aged 18 through 59 who is eligible for services under any of the following:

(i) A medical assistance waiver administered by

the State.

(ii) A managed care organization providing care

coordination and other services to seniors and persons with disabilities.

(5) "Resident" means an older person aged 60 or over

or an adult with a disability aged 18 through 59 who resides in a long-term care facility.

(c) Ombudsman; rules. The Office of State Long Term Care Ombudsman shall be composed of at least one full-time ombudsman and shall include a system of designated regional long term care ombudsman programs. Each regional program shall be designated by the State Long Term Care Ombudsman as a subdivision of the Office and any representative of a regional program shall be treated as a representative of the Office.
The Department, in consultation with the Office, shall promulgate administrative rules in accordance with the provisions of the Older Americans Act of 1965, as now or hereafter amended, to establish the responsibilities of the Department and the Office of State Long Term Care Ombudsman and the designated regional Ombudsman programs. The administrative rules shall include the responsibility of the Office and designated regional programs to investigate and resolve complaints made by or on behalf of residents of long term care facilities, supportive living facilities, and assisted living and shared housing establishments, and participants residing in their own homes or community-based settings, including the option to serve residents and participants under the age of 60, relating to actions, inaction, or decisions of providers, or their representatives, of such facilities and establishments, of public agencies, or of social services agencies, which may adversely affect the health, safety, welfare, or rights of such residents and participants. The Office and designated regional programs may represent all residents and participants, but are not required by this Act to represent persons under 60 years of age, except to the extent required by federal law. When necessary and appropriate, representatives of the Office shall refer complaints to the appropriate regulatory State agency. The Department, in consultation with the Office, shall cooperate with the Department of Human Services and other State agencies in providing information and training to designated regional long term care ombudsman programs about the appropriate assessment and treatment (including information about appropriate supportive services, treatment options, and assessment of rehabilitation potential) of the participants they serve.
The State Long Term Care Ombudsman and all other ombudsmen, as defined in paragraph (3.1) of subsection (b) must submit to background checks under the Health Care Worker Background Check Act and receive training, as prescribed by the Illinois Department on Aging, before visiting facilities, private homes, or community-based settings. The training must include information specific to assisted living establishments, supportive living facilities, shared housing establishments, private homes, and community-based settings and to the rights of residents and participants guaranteed under the corresponding Acts and administrative rules.
(c-5) Consumer Choice Information Reports. The Office shall:
(1) In collaboration with the Attorney General,

create a Consumer Choice Information Report form to be completed by all licensed long term care facilities to aid Illinoisans and their families in making informed choices about long term care. The Office shall create a Consumer Choice Information Report for each type of licensed long term care facility. The Office shall collaborate with the Attorney General and the Department of Human Services to create a Consumer Choice Information Report form for facilities licensed under the ID/DD Community Care Act or the MC/DD Act.

(2) Develop a database of Consumer Choice Information

Reports completed by licensed long term care facilities that includes information in the following consumer categories:

(A) Medical Care, Services, and Treatment.
(B) Special Services and Amenities.
(C) Staffing.
(D) Facility Statistics and Resident Demographics.
(E) Ownership and Administration.
(F) Safety and Security.
(G) Meals and Nutrition.
(H) Rooms, Furnishings, and Equipment.
(I) Family, Volunteer, and Visitation Provisions.
(3) Make this information accessible to the public,

including on the Internet by means of a hyperlink labeled "Resident's Right to Know" on the Office's World Wide Web home page. Information about facilities licensed under the ID/DD Community Care Act or the MC/DD Act shall be made accessible to the public by the Department of Human Services, including on the Internet by means of a hyperlink labeled "Resident's and Families' Right to Know" on the Department of Human Services' "For Customers" website.

(4) Have the authority, with the Attorney General, to

verify that information provided by a facility is accurate.

(5) Request a new report from any licensed facility

whenever it deems necessary.

(6) Include in the Office's Consumer Choice

Information Report for each type of licensed long term care facility additional information on each licensed long term care facility in the State of Illinois, including information regarding each facility's compliance with the relevant State and federal statutes, rules, and standards; customer satisfaction surveys; and information generated from quality measures developed by the Centers for Medicare and Medicaid Services.

(d) Access and visitation rights.
(1) In accordance with subparagraphs (A) and (E) of

paragraph (3) of subsection (c) of Section 1819 and subparagraphs (A) and (E) of paragraph (3) of subsection (c) of Section 1919 of the Social Security Act, as now or hereafter amended (42 U.S.C. 1395i-3 (c)(3)(A) and (E) and 42 U.S.C. 1396r (c)(3)(A) and (E)), and Section 712 of the Older Americans Act of 1965, as now or hereafter amended (42 U.S.C. 3058f), a long term care facility, supportive living facility, assisted living establishment, and shared housing establishment must:

(i) permit immediate access to any resident,

regardless of age, by a designated ombudsman;

(ii) permit representatives of the Office, with

the permission of the resident's legal representative or legal guardian, to examine a resident's clinical and other records, regardless of the age of the resident, and if a resident is unable to consent to such review, and has no legal guardian, permit representatives of the Office appropriate access, as defined by the Department, in consultation with the Office, in administrative rules, to the resident's records; and

(iii) permit a representative of the Program to

communicate privately and without restriction with any participant who consents to the communication regardless of the consent of, or withholding of consent by, a legal guardian or an agent named in a power of attorney executed by the participant.

(2) Each long term care facility, supportive living

facility, assisted living establishment, and shared housing establishment shall display, in multiple, conspicuous public places within the facility accessible to both visitors and residents and in an easily readable format, the address and phone number of the Office of the Long Term Care Ombudsman, in a manner prescribed by the Office.

(e) Immunity. An ombudsman or any representative of the Office participating in the good faith performance of his or her official duties shall have immunity from any liability (civil, criminal or otherwise) in any proceedings (civil, criminal or otherwise) brought as a consequence of the performance of his official duties.
(f) Business offenses.
(1) No person shall:
(i) Intentionally prevent, interfere with, or

attempt to impede in any way any representative of the Office in the performance of his official duties under this Act and the Older Americans Act of 1965; or

(ii) Intentionally retaliate, discriminate

against, or effect reprisals against any long term care facility resident or employee for contacting or providing information to any representative of the Office.

(2) A violation of this Section is a business

offense, punishable by a fine not to exceed $501.

(3) The State Long Term Care Ombudsman shall notify

the State's Attorney of the county in which the long term care facility, supportive living facility, or assisted living or shared housing establishment is located, or the Attorney General, of any violations of this Section.

(g) Confidentiality of records and identities. The Department shall establish procedures for the disclosure by the State Ombudsman or the regional ombudsmen entities of files maintained by the program. The procedures shall provide that the files and records may be disclosed only at the discretion of the State Long Term Care Ombudsman or the person designated by the State Ombudsman to disclose the files and records, and the procedures shall prohibit the disclosure of the identity of any complainant, resident, participant, witness, or employee of a long term care provider unless:
(1) the complainant, resident, participant, witness,

or employee of a long term care provider or his or her legal representative consents to the disclosure and the consent is in writing;

(2) the complainant, resident, participant, witness,

or employee of a long term care provider gives consent orally; and the consent is documented contemporaneously in writing in accordance with such requirements as the Department shall establish; or

(3) the disclosure is required by court order.
(h) Legal representation. The Attorney General shall provide legal representation to any representative of the Office against whom suit or other legal action is brought in connection with the performance of the representative's official duties, in accordance with the State Employee Indemnification Act.
(i) Treatment by prayer and spiritual means. Nothing in this Act shall be construed to authorize or require the medical supervision, regulation or control of remedial care or treatment of any resident in a long term care facility operated exclusively by and for members or adherents of any church or religious denomination the tenets and practices of which include reliance solely upon spiritual means through prayer for healing.
(j) The Long Term Care Ombudsman Fund is created as a special fund in the State treasury to receive moneys for the express purposes of this Section. All interest earned on moneys in the fund shall be credited to the fund. Moneys contained in the fund shall be used to support the purposes of this Section.
(k) Each Regional Ombudsman may, in accordance with rules promulgated by the Office, establish a multi-disciplinary team to act in an advisory role for the purpose of providing professional knowledge and expertise in handling complex abuse, neglect, and advocacy issues involving participants. Each multi-disciplinary team may consist of one or more volunteer representatives from any combination of at least 7 members from the following professions: banking or finance; disability care; health care; pharmacology; law; law enforcement; emergency responder; mental health care; clergy; coroner or medical examiner; substance abuse; domestic violence; sexual assault; or other related fields. To support multi-disciplinary teams in this role, law enforcement agencies and coroners or medical examiners shall supply records as may be requested in particular cases. The Regional Ombudsman, or his or her designee, of the area in which the multi-disciplinary team is created shall be the facilitator of the multi-disciplinary team.
(Source: P.A. 98-380, eff. 8-16-13; 98-989, eff. 1-1-15; 99-180, eff. 7-29-15; 99-712, eff. 8-5-16.)

(20 ILCS 105/4.04a)
Sec. 4.04a. Illinois Long-Term Care Council.
(a) Purpose. The purpose of this Section is to ensure that consumers over the age of 60 residing in facilities licensed or regulated under the Nursing Home Care Act, Skilled Nursing and Intermediate Care Facilities Code, Sheltered Care Facilities Code, and the Illinois Veterans' Homes Code receive high quality long-term care through an effective Illinois Long-Term Care Council.
(b) Maintenance and operation of the Illinois Long-Term Care Council.
(1) The Department shall develop a fair and impartial

process for recruiting and receiving nominations for members for the Illinois Long-Term Care Council from the State Long-Term Care Ombudsman, the area agencies on aging, regional ombudsman programs, provider agencies, and other public agencies, using a nomination form provided by the Department.

(2) The Department shall appoint members to the

Illinois Long-Term Care Council in a timely manner.

(3) The Department shall consider and act in good

faith regarding the Illinois Long-Term Care Council's annual report and its recommendations.

(4) The Director shall appoint to the Illinois

Long-Term Care Council at least 18 but not more than 25 members.

(c) Responsibilities of the State Long-Term Care Ombudsman, area agencies on aging, regional long-term care ombudsman programs, and provider agencies. The State Long-Term Care Ombudsman and each area agency on aging, regional long-term care ombudsman program, and provider agency shall solicit names and recommend members to the Department for appointment to the Illinois Long-Term Care Council.
(d) Powers and duties. The Illinois Long-Term Care Council shall do the following:
(1) Make recommendations and comment on issues

pertaining to long-term care and the State Long-Term Care Ombudsman Program to the Department.

(2) Advise the Department on matters pertaining to

the quality of life and quality of care in the continuum of long-term care.

(3) Evaluate, comment on reports regarding, and make

recommendations on, the quality of life and quality of care in long-term care facilities and on the duties and responsibilities of the State Long-Term Care Ombudsman Program.

(4) Prepare and circulate an annual report to the

Governor, the General Assembly, and other interested parties concerning the duties and accomplishments of the Illinois Long-Term Care Council and all other related matters pertaining to long-term care and the protection of residents' rights.

(5) Provide an opportunity for public input at each

scheduled meeting.

(6) Make recommendations to the Director, upon his or

her request, as to individuals who are capable of serving as the State Long-Term Care Ombudsman and who should make appropriate application for that position should it become vacant.

(e) Composition and operation. The Illinois Long-Term Care Council shall be composed of at least 18 but not more than 25 members concerned about the quality of life in long-term care facilities and protecting the rights of residents, including members from long-term care facilities. The State Long-Term Care Ombudsman shall be a permanent member of the Long-Term Care Council. Members shall be appointed for a 4-year term with initial appointments staggered with 2-year, 3-year, and 4-year terms. A lottery will determine the terms of office for the members of the first term. Members may be reappointed to a term but no member may be reappointed to more than 2 consecutive terms. The Illinois Long-Term Care Council shall meet a minimum of 3 times per calendar year.
(f) Member requirements. All members shall be individuals who have demonstrated concern about the quality of life in long-term care facilities. A minimum of 3 members must be current or former residents of long-term care facilities or the family member of a current or former resident of a long-term care facility. A minimum of 2 members shall represent current or former long-term care facility resident councils or family councils. A minimum of 4 members shall be selected from recommendations by organizations whose members consist of long-term care facilities. A representative of long-term care facility employees must also be included as a member. A minimum of 2 members shall be selected from recommendations of membership-based senior advocacy groups or consumer organizations that engage solely in legal representation on behalf of residents and immediate families. There shall be non-voting State agency members on the Long-Term Care Council from the following agencies: (i) the Department of Veterans' Affairs; (ii) the Department of Human Services; (iii) the Department of Public Health; (iv) the Department on Aging; (v) the Department of Healthcare and Family Services; (vi) the Illinois State Police Medicaid Fraud Control Unit; and (vii) others as appropriate.
(Source: P.A. 95-331, eff. 8-21-07.)

(20 ILCS 105/4.05) (from Ch. 23, par. 6104.05)
Sec. 4.05. (Repealed).
(Source: P.A. 90-372, eff. 7-1-98. Repealed internally, eff. 7-1-98.)

(20 ILCS 105/4.06)
Sec. 4.06. Minority Senior Citizen Program. The Department shall develop a program to identify the special needs and problems of minority senior citizens and evaluate the adequacy and accessibility of existing programs and information for minority senior citizens. The Department shall coordinate services for minority senior citizens through the Department of Public Health, the Department of Healthcare and Family Services, and the Department of Human Services.
The Department shall develop procedures to enhance and identify availability of services and shall promulgate administrative rules to establish the responsibilities of the Department.
The Department on Aging, the Department of Public Health, the Department of Healthcare and Family Services, and the Department of Human Services shall cooperate in the development and submission of an annual report on programs and services provided under this Section. The joint report shall be filed with the Governor and the General Assembly on or before September 30 of each year.
(Source: P.A. 95-331, eff. 8-21-07.)

(20 ILCS 105/4.07)
Sec. 4.07. Home-delivered meals. Every citizen of the State of Illinois who qualifies for home-delivered meals under the federal Older Americans Act shall be provided services, subject to appropriation. The Department shall file a report with the General Assembly and the Illinois Council on Aging by January 1 of each year. The report shall include, but not be limited to, the following information: (i) estimates, by county, of citizens denied service due to insufficient funds during the preceding fiscal year and the potential impact on service delivery of any additional funds appropriated for the current fiscal year; (ii) geographic areas and special populations unserved and underserved in the preceding fiscal year; (iii) estimates of additional funds needed to permit the full funding of the program and the statewide provision of services in the next fiscal year, including staffing and equipment needed to prepare and deliver meals; (iv) recommendations for increasing the amount of federal funding captured for the program; (v) recommendations for serving unserved and underserved areas and special populations, to include rural areas, dietetic meals, weekend meals, and 2 or more meals per day; and (vi) any other information needed to assist the General Assembly and the Illinois Council on Aging in developing a plan to address unserved and underserved areas of the State.
(Source: P.A. 93-484, eff. 1-1-04.)

(20 ILCS 105/4.08)
Sec. 4.08. Rural and small town meals program. Subject to appropriation, the Department may establish a program to ensure the availability of congregate or home-delivered meals in communities with populations of under 5,000 that are not located within the large urban counties of Cook, DuPage, Kane, Lake, or Will.
The Department may meet these requirements by entering into agreements with Area Agencies on Aging or Department designees, which shall in turn enter into grants or contractual agreements with such local entities as restaurants, cafes, churches, facilities licensed under the Nursing Home Care Act, the ID/DD Community Care Act, the MC/DD Act, the Assisted Living and Shared Housing Act, or the Hospital Licensing Act, facilities certified by the Department of Healthcare and Family Services, senior centers, or Older American Act designated nutrition service providers.
First consideration shall be given to entities that can cost effectively meet the needs of seniors in the community by preparing the food locally.
In no instance shall funds provided pursuant to this Section be used to replace funds allocated to a given area or program as of the effective date of this amendatory Act of the 95th General Assembly.
The Department shall establish guidelines and standards by administrative rule, which shall include submission of an expenditure plan by the recipient of the funds.
(Source: P.A. 99-180, eff. 7-29-15.)

(20 ILCS 105/4.09)
Sec. 4.09. Medication management program. Subject to appropriation, the Department shall establish a program to assist persons 60 years of age or older in managing their medications. The Department shall establish guidelines and standards for the program by rule.
(Source: P.A. 95-535, eff. 8-28-07; 95-876, eff. 8-21-08.)

(20 ILCS 105/4.10)
Sec. 4.10. (Repealed).
(Source: P.A. 89-590, eff. 1-1-97. Repealed by P.A. 96-918, eff. 6-9-10.)

(20 ILCS 105/4.11)
Sec. 4.11. AIDS awareness. The Department may develop materials targeted to persons 50 years of age and more concerning the dangers of HIV and AIDS and sexually transmitted diseases.
(Source: P.A. 96-918, eff. 6-9-10.)

(20 ILCS 105/4.12)
Sec. 4.12. Assistance to nursing home residents.
(a) The Department on Aging shall assist eligible nursing home residents and their families to select long-term care options that meet their needs and reflect their preferences. At any time during the process, the resident or his or her representative may decline further assistance.
(b) To provide assistance, the Department shall develop a program of transition services with follow-up in selected areas of the State, to be expanded statewide as funding becomes available. The program shall be developed in consultation with nursing homes, case managers, Area Agencies on Aging, and others interested in the well-being of frail elderly Illinois residents. The Department shall establish administrative rules pursuant to the Illinois Administrative Procedure Act with respect to resident eligibility, assessment of the resident's health, cognitive, social, and financial needs, development of comprehensive service transition plans, and the level of services that must be available prior to transition of a resident into the community.
(Source: P.A. 95-331, eff. 8-21-07.)

(20 ILCS 105/4.13)
Sec. 4.13. Older Adult Services Act. The Department shall implement the Older Adult Services Act.
(Source: P.A. 95-331, eff. 8-21-07.)

(20 ILCS 105/4.14)
Sec. 4.14. Rural Senior Citizen Program.
(a) The General Assembly finds that it is in the best interest of the citizens of Illinois to identify and address the special challenges and needs faced by older rural residents. The General Assembly further finds that rural areas are often under-served and unserved to the detriment of older residents and their families, which may require the allocation of additional resources.
(b) The Department shall identify the special needs and problems of older rural residents and evaluate the adequacy and accessibility of existing programs and information for older rural residents. The scope of the Department's work shall encompass both Older American Act services, Community Care services, and all other services targeted in whole or in part at residents 60 years of age and older, regardless of the setting in which the service is provided.
(c) The Older Rural Adults Task Force is established to gather information and make recommendations in collaboration with the Department on Aging and the Older Adult Services Committee. The Task Force shall be comprised of 12 voting members and 7 non-voting members. The President and Minority Leader of the Illinois Senate and the Speaker and Minority Leader of the Illinois House of Representatives shall each appoint 2 members of the General Assembly and one citizen member to the Task Force. Citizen members may seek reimbursement for actual travel expenses. Representatives of the Department on Aging and the Departments of Healthcare and Family Services, Human Services, Public Health, and Commerce and Economic Opportunity, the Rural Affairs Council, and the Illinois Housing Development Authority shall serve as non-voting members. The Department on Aging shall provide staff support to the Task Force.
Co-chairs shall be selected by the Task Force at its first meeting. Both shall be appointed voting members of the Task Force. One co-chair shall be a member of the General Assembly and one shall be a citizen member. A simple majority of those appointed shall constitute a quorum. The Task Force may hold regional hearings and fact finding meetings and shall submit a report to the General Assembly no later than January 1, 2009. The Task Force is dissolved upon submission of the report.
(Source: P.A. 95-89, eff. 8-13-07.)

(20 ILCS 105/4.15)
Sec. 4.15. Eligibility determinations.
(a) The Department is authorized to make eligibility determinations for benefits administered by other governmental bodies based on the Senior Citizens and Persons with Disabilities Property Tax Relief Act as follows:
(i) for the Secretary of State with respect to

reduced fees paid by qualified vehicle owners under the Illinois Vehicle Code;

(ii) for special districts that offer free fixed

route public transportation services for qualified older adults under the Local Mass Transit District Act, the Metropolitan Transit Authority Act, and the Regional Transportation Authority Act; and

(iii) for special districts that offer transit

services for qualified individuals with disabilities under the Local Mass Transit District Act, the Metropolitan Transit Authority Act, and the Regional Transportation Authority Act.

(b) The Department shall establish the manner by which claimants shall apply for these benefits. The Department is authorized to promulgate rules regarding the following matters: the application cycle; the application process; the content for an electronic application; required personal identification information; acceptable proof of eligibility as to age, disability status, marital status, residency, and household income limits; household composition; calculating income; use of social security numbers; duration of eligibility determinations; and any other matters necessary for such administrative operations.
(c) All information received by the Department from an application or from any investigation to determine eligibility for benefits shall be confidential, except for official purposes.
(d) A person may not under any circumstances charge a fee to a claimant for assistance in completing an application form for these benefits.
(Source: P.A. 98-887, eff. 8-15-14; 99-143, eff. 7-27-15.)

(20 ILCS 105/4.16)
Sec. 4.16. Integrated mental health services. Subject to appropriations, the Department on Aging may provide grants to public and private nonprofit entities for projects that demonstrate ways to integrate mental health services for older adults into primary health care settings, such as federally qualified health centers as defined in Section 1905 (1) (2) (B) of the Social Security Act, primary care clinics, and private practice sites. The Department may adopt any rules necessary to implement this Section.
(Source: P.A. 99-184, eff. 1-1-16.)

(20 ILCS 105/5) (from Ch. 23, par. 6105)
Sec. 5. The provisions of Sections 5-625, 5-630, 5-635, 5-640, 5-645, 5-650, and 5-655 of the Departments of State Government Law (20 ILCS 5/5-625, 5/5-630, 5/5-635, 5/5-640, 5/5-645, 5/5-650, and 5/5-655), relating to regulations for the conduct of a department, central and branch offices, office hours, a seal, the obtaining and compensation of employees, the annual reports, and cooperation between departments, apply to the Department created by this Act.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 105/5.01) (from Ch. 23, par. 6105.01)
Sec. 5.01.
The status of personnel to be transferred from the Department of Public Aid to the Department on Aging, whether under the "Personnel Code" or under any other law relating to State employees, is not affected by this transfer.
(Source: P.A. 78-242.)

(20 ILCS 105/5.02) (from Ch. 23, par. 6105.02)
Sec. 5.02. The provisions of the Illinois Administrative Procedure Act are hereby expressly adopted and shall apply to all administrative rules and procedures of the Department under this Act, except that Section 5-35 of the Illinois Administrative Procedure Act relating to procedures for rule-making does not apply to the adoption of any rule required by federal law in connection with which the Department is precluded by law from exercising any discretion.
(Source: P.A. 88-45.)

(20 ILCS 105/6) (from Ch. 23, par. 6106)
Sec. 6.
The Director of the Department shall be a senior citizen who has sufficient experience in providing services to the aging. The Director shall be appointed by the Governor with the advice and consent of the Senate. In making such appointment, the Governor shall consider names submitted by the Council.
(Source: P.A. 78-242.)

(20 ILCS 105/6.01) (from Ch. 23, par. 6106.01)
Sec. 6.01.
The Director shall serve for a term of 2 years from the third Monday in January of each odd numbered year and until his successor is appointed and qualified, except that the Director first appointed after the effective date of this Act shall serve until the third Monday of January, 1975.
(Source: P.A. 78-242.)

(20 ILCS 105/6.02) (from Ch. 23, par. 6106.02)
Sec. 6.02.
The salary of the Director shall be $30,000 per annum.
(Source: P.A. 78-242.)

(20 ILCS 105/6.03) (from Ch. 23, par. 6106.03)
Sec. 6.03.
Before entering upon the duties of the office, the Director shall take and subscribe the constitutional oath of office, which shall be filed in the Office of the Secretary of State.
(Source: P.A. 78-242.)

(20 ILCS 105/6.04) (from Ch. 23, par. 6106.04)
Sec. 6.04.
Before entering upon the discharge of the duties of the office, the Director shall give bond, with security to be approved by the Governor, in such penal sum as shall be fixed by the Governor, not less than $10,000, conditioned for the faithful performance of his duties, which bond shall be filed in the office of the Secretary of State.
(Source: P.A. 78-242.)

(20 ILCS 105/6.05) (from Ch. 23, par. 6106.05)
Sec. 6.05.
The Director may create and establish offices, divisions, and administrative units as necessary for the efficient administration and operation of the Department and may assign functions, powers and duties to the several offices, divisions and administrative units in the Department.
(Source: P.A. 78-242.)

(20 ILCS 105/6.06) (from Ch. 23, par. 6106.06)
Sec. 6.06.
The Director shall meet regularly with the Council to advise the Council on all matters relating to the policy and administration of programs and services to the aging provided by the Department.
(Source: P.A. 78-242.)

(20 ILCS 105/7) (from Ch. 23, par. 6107)
Sec. 7.
There is created the Council on Aging.
(Source: P.A. 78-242.)

(20 ILCS 105/7.01) (from Ch. 23, par. 6107.01)
Sec. 7.01.
The Council shall consist of 31 voting members, including: two Senators appointed by the President of the Senate; two Senators appointed by the Senate Minority Leader; two Representatives appointed by the Speaker of the House of Representatives; two Representatives appointed by the House Minority Leader; and twenty three citizen members, at least sixteen of whom shall be senior citizens.
(Source: P.A. 78-242.)

(20 ILCS 105/7.02)
Sec. 7.02. (Repealed).
(Source: P.A. 89-249, eff. 8-4-95. Repealed by P.A. 96-918, eff. 6-9-10.)

(20 ILCS 105/7.03) (from Ch. 23, par. 6107.03)
Sec. 7.03.
The twenty three citizen members of the Council shall be appointed by the Governor, and shall represent, so far as possible, different geographical sections of the State. Not more than twelve of such appointments by the Governor shall be of the same political party.
(Source: P.A. 78-242.)

(20 ILCS 105/7.04) (from Ch. 23, par. 6107.04)
Sec. 7.04. The Representative and Senate members of the Council shall serve on the Council for a term of 2 years and may be reappointed by the legislative leader having the right of appointment under Section 7.01 for one or more additional 2 year terms, except that a legislative member's appointment shall be terminated upon his or her leaving the General Assembly. Legislative vacancies shall be filled by the legislative leader having the right of appointment under Section 7.01. A legislative member appointed to fill a vacancy occurring prior to the expiration of the term for which his or her predecessor was appointed shall be appointed for the remainder of such term.
(Source: P.A. 83-369.)

(20 ILCS 105/7.05) (from Ch. 23, par. 6107.05)
Sec. 7.05. Citizen members. Of the citizen members first appointed, as designated by the Governor at the time of each appointment, seven citizen members shall serve on the Council for a term of one year, seven citizen members shall serve for a term of two years, and nine citizen members shall serve for a term of three years. Any member appointed to fill a vacancy occurring prior to the expiration of the term for which his predecessor was appointed shall be appointed for the remainder of such term. Upon the expiration of the initial terms set forth herein, subsequent terms shall be for a period of three years. Members shall be eligible for reappointment. This amendatory Act of 1985 shall not apply to members of the Council holding office on the effective date of this amendatory Act of 1985.
(Source: P.A. 90-615, eff. 1-1-99.)

(20 ILCS 105/7.06) (from Ch. 23, par. 6107.06)
Sec. 7.06.
The Council shall provide for its organization and procedure including the selection of a Chairman and such other officers as deemed necessary.
(Source: P.A. 78-242.)

(20 ILCS 105/7.07) (from Ch. 23, par. 6107.07)
Sec. 7.07. The members of the Council shall receive no compensation for their services on the Council but shall be reimbursed by the Department for any ordinary and necessary expenses incurred in the performance of their duties.
(Source: P.A. 83-227.)

(20 ILCS 105/7.08) (from Ch. 23, par. 6107.08)
Sec. 7.08.
The Council shall meet at least once each quarter, or as often as the Chairman of the Council deems necessary, or upon the written request of ten of the voting members of the Council.
(Source: P.A. 78-242.)

(20 ILCS 105/7.09) (from Ch. 23, par. 6107.09)
Sec. 7.09. The Council shall have the following powers and duties:
(1) review and comment upon reports of the Department to the Governor and the General Assembly;
(2) prepare and submit to the Governor, the General Assembly and the Director an annual report evaluating the level and quality of all programs, services and facilities provided to the aging by State agencies;
(3) review and comment upon the comprehensive state plan prepared by the Department;
(4) review and comment upon disbursements by the Department of public funds to private agencies;
(5) recommend candidates to the Governor for appointment as Director of the Department;
(6) consult with the Director regarding the operations of the Department.
The requirement for reporting to the General Assembly shall be satisfied by filing copies of the report with the Speaker, the Minority Leader and the Clerk of the House of Representatives and the President, the Minority Leader and the Secretary of the Senate and the Legislative Research Unit, as required by Section 3.1 of "An Act to revise the law in relation to the General Assembly", approved February 25, 1874, as amended, and filing such additional copies with the State Government Report Distribution Center for the General Assembly as is required under paragraph (t) of Section 7 of the State Library Act.
(Source: P.A. 84-1438.)

(20 ILCS 105/8)
Sec. 8. (Repealed).
(Source: P.A. 89-249, eff. 8-4-95. Repealed by P.A. 96-918, eff. 6-9-10.)

(20 ILCS 105/8.01)
Sec. 8.01. (Repealed).
(Source: P.A. 94-793, eff. 5-19-06. Repealed by P.A. 96-918, eff. 6-9-10.)

(20 ILCS 105/8.02)
Sec. 8.02. (Repealed).
(Source: P.A. 89-249, eff. 8-4-95. Repealed by P.A. 96-918, eff. 6-9-10.)

(20 ILCS 105/8.03)
Sec. 8.03. (Repealed).
(Source: P.A. 89-249, eff. 8-4-95. Repealed by P.A. 96-918, eff. 6-9-10.)

(20 ILCS 105/8.04) (from Ch. 23, par. 6108.04)
Sec. 8.04. (Repealed).
(Source: P.A. 89-507, eff. 7-1-97. Repealed by P.A. 91-798, eff. 7-9-00.)

(20 ILCS 105/8.05) (from Ch. 23, par. 6108.05)
Sec. 8.05. Alzheimer's disease grants.
(a) As used in this Section, unless the context requires otherwise:
(1) "Participant" means an individual with

Alzheimer's disease or a disease of a related type, particularly in the moderate to severe stage, whose care, needs and behavioral problems make it difficult for the individual to participate in existing care programs. The individual may be 60 years of age or older on the presumption that he or she is a prospective recipient of service under this Act.

(2) "Disease of a related type" means any of those

irreversible brain disorders which result in the symptoms described in paragraph (4). This includes but is not limited to multi-infarct dementia and Parkinson's disease.

(3) "Grantee" means any public or private nonprofit

agency selected by the Department to develop a care program for participants under this Section.

(4) "Care needs" or "behavioral problems" means the

manifestations of symptoms which may include but are not limited to memory loss, aphasia (communication disorder), becoming lost or disoriented, confusion and agitation with the potential for combativeness and incontinence.

(b) In an effort to address the needs of persons suffering from Alzheimer's disease or a disease of a related type, the Department may encourage the development of adult day care for these persons through administration of specialized Alzheimer's Day Care Resource Centers. These projects may be designed to identify and meet the unique needs of the affected population, including the use of special evaluation standards and techniques that take into consideration both the physical and cognitive abilities of individual applicants or recipients.
The Department may establish at least one urban and one rural specialized Alzheimer's Day Care Resource Center. Each center shall be designed so as to meet the unique needs and protect the safety of each participant. Each center shall be staffed by persons specially trained to work with participants. Each center shall operate in concert with regional ADA Centers.
The Department shall contract with a public or private nonprofit agency or with professional persons in the fields of health or social services with expertise in Alzheimer's disease, a disease of a related type, or a related dementia to develop a training module that includes information on the symptoms and progress of the diseases and to develop appropriate techniques for dealing with the psychosocial, health, and physical needs of participants.
The training module may be developed for specialized Alzheimer's Day Care Resource Centers and may be available to other community based providers who serve this client population. The training module shall be owned and may be distributed by the Department.
Subject to appropriation, grants may be awarded at current rates as set by the Department on Aging under Section 240.1910 of Title 89 of the Illinois Administrative Code, with at least one urban and one rural program for the specialized Alzheimer's Day Care Resource Centers. The Department may adopt policies, priorities and guidelines to carry out the purposes of this Section.
(c) A prospective grantee shall apply in a manner prescribed by the Department and shall:
(1) Identify the special care needs and behavioral

problems of participants and design its program to meet those needs.

(2) Demonstrate that its program has adequate and

appropriate staffing to meet the nursing, psychosocial and recreational needs of participants.

(3) Provide an outline of the design of its physical

facilities and the safeguards which shall be used to protect the participants.

(4) Submit a plan for assisting individuals who

cannot afford the entire cost of the program. This may include eligibility policies, standards and criteria that are unique to the needs and requirements of the population being served under this Act, notwithstanding the provisions of Section 4.02 and related rules and regulations. This may also include but need not be limited to additional funding sources to provide supplemental aid and allowing family members to participate as volunteers at the facility.

(5) Submit a plan for using volunteers and volunteer

aids and provide an outline for adequate training of those volunteers.

(6) Identify potential sources of funding for its

facility and outline plans to seek additional funding to remain solvent. This may include private donations and foundation grants, Medicare reimbursement for specific services and the use of adult education and public health services.

(7) Establish family support groups.
(8) Encourage family members to provide

transportation to and from the facility for participants.

(9) Concentrate on participants in the moderate to

severe range of disability.

(10) Provide a noon meal to participants. The meal

may be provided by an organization providing meals to the elderly or needy.

(11) Establish contact with local educational

programs such as nursing and gerontology programs to provide onsite training to students.

(12) Provide services to assist family members,

including counseling and referral to other resources.

(13) Serve as a model available to service providers

for onsite training in the care of participants.

(d) The Department shall periodically report to the General Assembly before December 1 on the pilot project grants. The report may include but need not be limited to the following:
(1) A description of the progress made in

implementing the programs.

(2) The number of grantees who have established

programs under this Section.

(3) The number and characteristics of participants

served by the programs, including but not limited to age, sex, diagnosis, reason for admission, functional impairment, referral source, living situation, and payment source.

(4) An evaluation of the usefulness of the programs

in delaying the placement of the participants in institutions, providing respite to families who care for participants in the home and providing a setting for onsite training in the care of participants.

(5) A description of findings on the appropriate

level and type of care required to meet the nursing and psychosocial needs of the participants and appropriate environmental conditions and treatment methods.

(Source: P.A. 96-918, eff. 6-9-10.)

(20 ILCS 105/8.06) (from Ch. 23, par. 6108.06)
Sec. 8.06. The Department may develop and implement a plan for the increased incorporation of local and community senior citizen centers into the functions and responsibilities of area agencies on aging and for the increased input of local and community senior citizen centers into the Department's policy making process.
(Source: P.A. 96-918, eff. 6-9-10.)

(20 ILCS 105/8.07)
Sec. 8.07. Emergency home response system. Upon initial determination or any redetermination for eligibility for community care program services provided by the Department on Aging, the Department shall make a determination of need as to whether the applicant or recipient of services is in need of an emergency home response system.
(Source: P.A. 91-550, eff. 1-1-00.)

(20 ILCS 105/8.08)
Sec. 8.08. Older direct care worker recognition. The Department shall present one award annually to older direct care workers in each of the following categories: Older American Act Services, Home Health Services, Community Care Program Services, Nursing Homes, and programs that provide housing with services licensed or certified by the State. The Department shall solicit nominations from associations representing providers of the named services or settings and trade associations representing applicable direct care workers. Nominations shall be presented in a format designated by the Department. Direct care workers honored with this award must be 55 years of age or older and shall be recognized for their dedication and commitment to improving the quality of aging in Illinois above and beyond the confines of their job description. Award recipients shall be honored before their peers at the Governor's Conference on Aging or at a similar venue, shall have their pictures displayed on the Department's website with their permission, and shall receive a letter of commendation from the Governor. The Department shall include the recipients of these awards in all Senior Hall of Fame displays required by this Act. Except as otherwise prohibited by law, the Department may solicit private sector funding to underwrite the cost of all awards and recognition materials and shall request that all associations representing providers of the named services or settings and trade associations applicable to direct care workers publicize the awards and the award recipients in communications with their members.
(Source: P.A. 96-376, eff. 8-13-09; 96-918, eff. 6-9-10; 97-813, eff. 7-13-12.)

(20 ILCS 105/8.09)
Sec. 8.09. Unlicensed or uncertified facilities. No public official, agent, or employee may place any person in or with, or recommend that any person be placed in or with, or directly or indirectly cause any person to be placed in or with any unlicensed or uncertified: (i) board and care home as defined in the Board and Care Home Act and licensed under the Assisted Living and Shared Housing Act; (ii) assisted living or shared housing establishment as defined in the Assisted Living and Shared Housing Act; (iii) facility licensed under the Nursing Home Care Act; (iv) supportive living facility as described in Section 5-5.01a of the Illinois Public Aid Code; (v) free-standing hospice residence licensed under the Hospice Program Licensing Act; or (vi) home services agency licensed under the Home Health, Home Services, and Home Nursing Agency Licensing Act if licensure or certification is required. No public official, agent, or employee may place the name of such a facility on a list of facilities to be circulated to the public, unless the facility is licensed or certified. Use of the Department of Public Health's annual list of licensed facilities shall satisfy compliance with this Section for all facilities licensed or certified by the Illinois Department of Public Health.
(Source: P.A. 99-78, eff. 7-20-15.)

(20 ILCS 105/9) (from Ch. 23, par. 6109)
Sec. 9.
If any provisions of this Act or the application thereof to any person or circumstances is held invalid, the invalidity does not affect other provisions or applications of the Act which can be given effect without the invalid provisions or application, and to this end the provisions of this Act are severable.
(Source: P.A. 78-242.)

(20 ILCS 105/11) (from Ch. 23, par. 6111)
Sec. 11. This Act takes effect 3 months after becoming a law.
(Source: P.A. 78-242.)



20 ILCS 110/ - Civil Administrative Code of Illinois. (Department on Aging Law)

Article 110 - Department On Aging

(20 ILCS 110/Art. 110 heading)

(20 ILCS 110/110-1)
Sec. 110-1. Article short title. This Article 110 of the Civil Administrative Code of Illinois may be cited as the Department on Aging Law.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 110/110-5) (was 20 ILCS 110/69)
Sec. 110-5. Department on Aging; powers. The Department on Aging shall exercise, administer, and enforce all rights, powers, and duties vested in the Department on Aging by the Illinois Act on the Aging.
(Source: P.A. 91-239, eff. 1-1-00.)






20 ILCS 205/ - Civil Administrative Code of Illinois. (Department of Agriculture Law)

Article 205 - Department Of Agriculture

(20 ILCS 205/Art. 205 heading)

(20 ILCS 205/205-1)
Sec. 205-1. Article short title. This Article 205 of the Civil Administrative Code of Illinois may be cited as the Department of Agriculture Law.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 205/205-5)
Sec. 205-5. Definition. In this Law, "Department" means the Department of Agriculture.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 205/205-10) (was 20 ILCS 205/40)
Sec. 205-10. Powers, generally. The Department has the powers enumerated in the following Sections.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 205/205-15) (was 20 ILCS 205/40.7 and 205/40.8)
Sec. 205-15. Promotional activities.
(a) The Department has the power to encourage and promote, in every practicable manner, the interests of agriculture, including horticulture, the livestock industry, dairying, cheese making, poultry, bee keeping, forestry, the production of wool, and all other allied industries. In furtherance of the duties set forth in this Section, the Department may establish trust funds and bank accounts in adequately protected financial institutions to receive and disburse monies in connection with the conduct of food shows, food expositions, trade shows, and other promotional activities and to sell at cost, to qualified applicants, signs designating farms that have been owned for 100 years or more, 150 years or more, or 200 years or more by lineal or collateral descendants of the same family as "Centennial Farms", "Sesquicentennial Farms", or "Bicentennial Farms" respectively. The Department shall provide applications for the signs, which shall be submitted with the required fee. "Centennial Farms", "Sesquicentennial Farms", and "Bicentennial Farms" signs shall not contain within their design the name, picture, or other likeness of any elected public official or any appointed public official.
(b) The Department has the power to promote improved methods of conducting the several industries described in subsection (a) with a view to increasing the production and facilitating the distribution thereof at the least cost.
(c) The Department may sell at cost, to qualified applicants, signs designating an agribusiness that has been operated for 100 years or more or more than 150 years or more as the same agribusiness. As used in this subsection (c), "agribusiness" means a business or businesses under the same name or ownership that are collectively associated with the production, processing, and distribution of agricultural products. The Department shall provide applications for the signs, which shall be submitted with the required fee.
(Source: P.A. 99-823, eff. 1-1-17; 99-824, eff. 8-16-16; 100-201, eff. 8-18-17.)

(20 ILCS 205/205-20) (was 20 ILCS 205/40.7a)
Sec. 205-20. State Fair promotion. The Department has the power to encourage and promote agriculture and related industries and activities associated with the Illinois State Fair. The Department may establish State Fair and treasury held funds to receive and disburse moneys in connection with the conduct and promotion of activities held at the Illinois State Fair.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 205/205-25) (was 20 ILCS 205/40.14)
Sec. 205-25. Institutes, societies, fairs, and exhibits. The Department has the power to assist, encourage, and promote the organization of farmers' institutes, horticultural and agricultural societies, the holding of fairs, fat stock shows, or other exhibits of the products of agriculture, and the breeding and racing of Illinois conceived and foaled horses.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 205/205-27)
Sec. 205-27. Livestock show promotion grants. The Department has the power to develop and implement a program of grants to promote National Junior Livestock Association production livestock shows that have been approved by the Department and are scheduled to be held at the Illinois State Fair or the DuQuoin State Fair. Grant applicants must be nonprofit organizations that organize or sponsor the shows and must submit information requested by the Department to verify their nonprofit nature and financial condition.
Criteria for awarding grants shall include, but need not be limited to, the following: (i) the length of the show; (ii) the estimated proceeds of the show; (iii) the number of entries in the show; and (iv) the economic impact of the show upon the State.
Grants shall be awarded from funds appropriated for this purpose to a maximum of $100,000 per fiscal year. Any number of grants may be awarded, but no single grant may exceed $25,000 and no more than one grant may be awarded for the promotion of one show.
(Source: P.A. 90-641, eff. 1-1-99; 91-239, eff. 1-1-00.)

(20 ILCS 205/205-30) (was 20 ILCS 205/40.9)
Sec. 205-30. Production and marketing statistics. The Department has the power to collect and publish statistics relating to crop production and marketing and to the production of and marketing of beef, pork, poultry, mutton, wool, butter, cheese, and other agricultural products so far as that statistical information may be of value to the agricultural and allied interests of the State.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 205/205-35) (was 20 ILCS 205/40.10)
Sec. 205-35. Market news and bulletins. The Department has the power to collect, analyze, and publish market news and to establish facilities and publish bulletins and news reports that may be necessary and proper in order to keep producers and handlers informed concerning supply, demand, and other economic conditions affecting and related to the sale of livestock and other agricultural products produced in the State of Illinois.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 205/205-40) (was 20 ILCS 205/40.31)
Sec. 205-40. Export consulting service and standards. The Department, in cooperation with the Department of Commerce and Economic Opportunity, shall (1) provide a consulting service to those who desire to export farm products, commodities, and supplies and guide them in their efforts to improve trade relations; (2) cooperate with agencies and instrumentalities of the federal government to develop export grade standards for farm products, commodities, and supplies produced in Illinois and adopt reasonable rules and regulations to ensure that exports of those products, commodities, and supplies comply with those standards; (3) upon request and after inspection of any such farm product, commodity, or supplies, certify compliance or noncompliance with those standards; (4) provide an informational program to existing and potential foreign importers of farm products, commodities, and supplies; (5) qualify for U. S. Department of Agriculture matching funds for overseas promotion of farm products, commodities, and supplies according to the federal requirements regarding State expenditures that are eligible for matching funds; and (6) provide a consulting service to persons who desire to export processed or value-added agricultural products and assist those persons in ascertaining legal and regulatory restrictions and market preferences that affect the sale of value-added agricultural products in foreign markets.
(Source: P.A. 100-110, eff. 8-15-17.)

(20 ILCS 205/205-45) (was 20 ILCS 205/40.36)
Sec. 205-45. "Illinois Product" label program. The Department has the power to administer the "Illinois Product" label program, whereby a label with the words "Illinois Product" on it may be placed on food and agribusiness commodities produced, processed, or packaged in Illinois. The definition of "Illinois Product" does not imply that the product meets the definition of "local farm or food products" as defined in the Local Food, Farms, and Jobs Act.
(Source: P.A. 96-579, eff. 8-18-09.)

(20 ILCS 205/205-46)
Sec. 205-46. Local Food, Farms, and Jobs Act labeling and certification program. The Department may administer a label and certification program, different than the "Illinois Product" label program, whereby a label with a specific name and unique design or logo may be placed on local farm and food products that are grown, processed, packaged, and distributed by Illinois citizens or businesses located wholly within the borders of Illinois. The label and certification program will be developed jointly with the Local Food, Farms, and Jobs Council. The Department shall adopt rules necessary to implement this Section.
(Source: P.A. 96-579, eff. 8-18-09.)

(20 ILCS 205/205-47)
Sec. 205-47. (Repealed).
(Source: P.A. 91-560, eff. 8-14-99; 92-16, eff. 6-28-01. Repealed by P.A. 92-346, eff. 8-14-01.)

(20 ILCS 205/205-50) (was 20 ILCS 205/40.40)
Sec. 205-50. Ginseng marketing program. The Department has the power to develop a ginseng marketing program for domestic and international markets.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 205/205-55) (was 20 ILCS 205/40.27)
Sec. 205-55. Gasohol and other alcohol fuels promotion. The Department has the power to promote the use of gasohol and other alcohol fuels and to promote the utilization of agricultural crops for the production of alcohol fuels, particularly the use of by-products of such crops without diminishing the primary utilization of such crops.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 205/205-60) (was 20 ILCS 205/40.35)
Sec. 205-60. Aquaculture. The Department has the power to develop and implement a program to promote aquaculture and to make grants to an aquaculture cooperative in this State pursuant to the Aquaculture Development Act, to promulgate the necessary rules and regulations, and to cooperate with and seek the assistance of the Department of Natural Resources and the Department of Transportation in the implementation and enforcement of that Act.
(Source: P.A. 91-239, eff. 1-1-00; 91-530, eff. 8-13-99; 92-16, eff. 6-28-01.)

(20 ILCS 205/205-100) (was 20 ILCS 205/40.11)
Sec. 205-100. Trees and shrubs; insect pests and plant diseases. The Department has the power to encourage the planting of trees and shrubs and the improvement of farm homes generally and to provide for the suppression and control of insect pests and plant diseases.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 205/205-103)
Sec. 205-103. Forever Green Illinois Program.
(a) There is created within the Department the Forever Green Illinois Program, to be administered by the Department as provided in this Section.
(b) The Department has the power to engage in the maintenance and beautification of greenery on property owned or controlled by the State or a unit of local government. The Department may contract with private entities to perform the activities described in this subsection.
(c) The Department shall promulgate rules for the administration, operation, and maintenance of the Program and may adopt emergency rules as soon as practicable to begin implementation of the Program.
(d) For the purposes of this Section, "greenery" includes grass, weeds, trees, shrubs, bushes, plants, and other plant material.
(Source: P.A. 98-24, eff. 6-19-13.)

(20 ILCS 205/205-105) (was 20 ILCS 205/40.24)
Sec. 205-105. County soil surveys. The Department shall provide funds sufficient to pay 25% of the cost of conducting county soil surveys conducted pursuant to Part 611 of Subchapter B, Chapter VI, Title 7 of the Code of Federal Regulations.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 205/205-110) (was 20 ILCS 205/40.28)
Sec. 205-110. Forestry management; farmland preservation. The Department has the power to provide information and assistance to farmland owners in this State regarding the economic and soil and water conservation benefits that can be attained through forestry management on marginal lands and to promote farmland preservation.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 205/205-115) (was 20 ILCS 205/40.38)
Sec. 205-115. Revegetation of post-mining land. The Department has the power: to develop data used in the Agricultural Lands Productivity Formula that is used in determining the success of revegetation of post-mining land for row-crop agricultural purposes in accordance with the Surface Coal Mining Land Conservation and Reclamation Act; to cooperate with the Department of Natural Resources in determining the success of the cropland revegetation under the Surface Coal Mining Land Conservation and Reclamation Act; and to publish annually a Soil Master and County Cropped Acreage Manual, which is data derived from and used in the formula. The manual is exempt from the rule-making requirements of the Illinois Administrative Procedure Act.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 205/205-200) (was 20 ILCS 205/40.16)
Sec. 205-200. Animal welfare. The Department has the power to execute and administer acts and rules relating to animal welfare.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 205/205-205) (was 20 ILCS 205/40.13)
Sec. 205-205. Contagious and infectious diseases among domestic animals. The Department has the power to inquire into the causes of contagious, infectious, and communicable diseases among domestic animals and the means for the prevention and cure of those diseases.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 205/205-300) (was 20 ILCS 205/40.4)
Sec. 205-300. Inspection of apiaries. The Department has the power to exercise the rights, powers, and duties vested by law in the State inspector of apiaries and the inspector's assistants and employees.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 205/205-305) (was 20 ILCS 205/40.12)
Sec. 205-305. Veterinary biologics. The Department has the power to approve the use of licensed veterinary biologics in the State and approve field trials of veterinary biologics in accordance with the standards provided for in the Code of Federal Regulations, Title 9, Subpart E.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 205/205-310) (was 20 ILCS 205/40.33)
Sec. 205-310. Laboratory services. The Department has the power to provide laboratory services for the diagnosis of animal diseases and for the analysis of feeds, fertilizers, seeds, and pesticides and to perform related laboratory services.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 205/205-315) (was 20 ILCS 205/40.17)
Sec. 205-315. Warehouses; buying and selling grain. The Department has the power to exercise the rights, powers, and duties vested by law in the Department in regulating grain warehouses, personal property warehouses, and persons engaged in the business of buying and selling grain.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 205/205-320) (was 20 ILCS 205/40.18)
Sec. 205-320. Weights and measures. The Department has the power to execute and administer all laws and regulations now or hereafter enacted relating to weights and measures.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 205/205-325) (was 20 ILCS 205/40.19)
Sec. 205-325. Commodities; standards and quality. The Department has the power to execute and administer all laws and regulations now or hereafter enacted relating to standards and quality of and for commodities.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 205/205-330) (was 20 ILCS 205/40.32)
Sec. 205-330. Meat and poultry. The Department has the power to execute and administer the laws and rules pertaining to the slaughter, processing, and sale of meat and poultry and products thereof.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 205/205-335) (was 20 ILCS 205/40.21)
Sec. 205-335. Pesticides. The Department has the power to execute and administer laws and regulations relating to the distribution, sale, use, and registration of pesticides and the regulation and certification of persons applying pesticides and pesticide dealers. The Department also has the power to promote the proper handling and use of pesticide containers through the operation of pesticide container recycling programs and to make business development loans from moneys granted to the Department by the United States Department of Agriculture for those purposes, subject to terms and conditions the Department deems necessary to ensure repayment of the loans.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 205/205-340) (was 20 ILCS 205/40.39)
Sec. 205-340. Pesticide contamination at agrichemical facilities. In accordance with constitutional limitations and to the extent necessary to carry out the Department's powers and duties under paragraph 8 of Section 19 of the Illinois Pesticide Act, the Department has the power to enter at all reasonable times upon any private or public property.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 205/205-345) (was 20 ILCS 205/40.6)
Sec. 205-345. Fertilizers. The Department has the power to execute and administer the Acts and rules regulating the manufacture, sale, and distribution of fertilizers.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 205/205-350) (was 20 ILCS 205/40.25)
Sec. 205-350. Fuel sold as gasohol; penalty. The Department has the power to test fuel that is sold as gasohol or is claimed to be gasohol under the Use Tax Act, the Service Occupation Tax Act, or the Retailers' Occupation Tax Act in order to determine whether the fuel contains at least 10% alcohol.
Any person who knowingly sells or represents as gasohol any fuel that does not qualify as gasohol under any of the above named Acts is guilty of a business offense and shall be fined not more than $100 for each day that the sale or representation takes place after notification from the Department that the fuel in question does not qualify as gasohol.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 205/205-355) (was 20 ILCS 205/40.26)
Sec. 205-355. Motor fuel alcohol; water test. The Department has the power to test alcohol to be used as a motor fuel component to ensure that it contains no more than 1.25% water by weight.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 205/205-400) (was 20 ILCS 205/40.20)
Sec. 205-400. Transfer of realty; acquisition of federal lands. The Department has the power to transfer jurisdiction of any realty under the control of the Department to any other department of the State government or to acquire or accept federal lands when the transfer, acquisition, or acceptance is advantageous to the State and is approved in writing by the Governor.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 205/205-405) (was 20 ILCS 205/40.22)
Sec. 205-405. State Fairgrounds property. The Department has the power to be the custodian of buildings, structures, and property located on the State Fairgrounds and to maintain those buildings and structures and that property.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 205/205-408)
Sec. 205-408. John R. Block Building. The Department of Agriculture administration building location at 801 E. Sangamon Avenue, Springfield, Illinois at the State Fairgrounds shall be known as the John R. Block Building.
(Source: P.A. 97-961, eff. 8-15-12.)

(20 ILCS 205/205-410) (was 20 ILCS 205/40.23)
Sec. 205-410. Surety bonds; trust funds and accounts; bank accounts.
(a) In this Section:
"Claimant" means a person who is unable to secure satisfaction of financial obligations due from a person subject to regulation by the Department, in accordance with the applicable statute or regulation and the time limits provided for in that statute or regulation, if any, under any of the following Acts:
(1) The Illinois Egg and Egg Products Act.
(2) The Personal Property Storage Act.
(3) The Livestock Auction Market Law.
(4) The Illinois Pesticide Act.
(5) The Weights and Measures Act.
(6) The Illinois Livestock Dealer Licensing Act.
(7) The Slaughter Livestock Buyers Act.
(8) The Illinois Feeder Swine Dealer Licensing Act.
"Failure" under the Acts cited in the definition of "claimant" contained in this Section means any of the following:
(1) An inability to financially satisfy claimants in

accordance with the applicable statute or regulation and the time limits provided for in that statute or regulation, if any.

(2) A public declaration of insolvency.
(3) A revocation of a license and the leaving of an

outstanding indebtedness to claimants.

(4) A failure to pay claimants in the ordinary course

of business and when a bonafide dispute does not exist between the licensee and the customer.

(5) A failure to apply for renewal of a license.
(6) A denial of a request for renewal of a license.
(7) A voluntary surrendering of a license.
(b) The Department has the power to control surety bonds and trust funds and to establish trust accounts and bank accounts in adequately protected financial institutions, to hold monies received by the Director of Agriculture when acting as trustee, to protect the assets of licensees for the benefit of claimants, to accept security from licensees to collateralize licensees' financial deficiencies (and that security shall be secondary to surety bonds in the collection process), to accept collateral and security in lieu of or in addition to a commercial surety bond, and to collect and disburse the proceeds of those bonds and trust funds when acting as trustee on behalf of claimants without responsibility for the management and operation of discontinued or insolvent businesses, those funds, or additions to those funds in which the State of Illinois has no right, title, or interest.
(c) The Department shall promulgate and file procedural rules and regulations to be followed concerning the establishment and segregation of trust accounts and bank accounts and the holding of administrative hearings to identify and verify claimants and claim amounts, to claim and collect the proceeds of surety bonds and other assets, and to distribute monies in trust funds and bank accounts to claimants. The trustee shall maintain and retain records and make available for audit or review by any person, firm, corporation, or government entity the trust accounts and bank accounts, check registers, cancelled claimants' checks, and records accumulated and used by the Department to ascertain the claimants and claims against surety bonds or trust funds.
(d) The Department may use monies in the trust accounts that are established to hold monies received in trust for disbursement to claimants for the benefit of claimants and for paying expenses incurred in pursuing those assets.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 205/205-415)
Sec. 205-415. State Cooperative Extension Service Trust Fund. The Department shall deposit into the State Cooperative Extension Service Trust Fund, a trust fund created outside the State treasury and held by the State Treasurer as custodian, all funds appropriated to the Department as matching funds and for the purpose of general support for cooperative extension programs as provided in the County Cooperative Extension Law. At the direction of the Treasurer of the University of Illinois, the Director of Agriculture shall direct the State Treasurer and the State Comptroller to transfer the trust funds to the University of Illinois as provided under subsection (d) of Section 8 of the County Cooperative Extension Law. The Department shall not have responsibility for or control over the cooperative extension service or its programs because of this trust fund.
(Source: P.A. 90-591, eff. 7-1-98; 91-239, eff. 1-1-00.)

(20 ILCS 205/205-420) (was 20 ILCS 205/40.15)
Sec. 205-420. Appropriations for county fairs and farmers' institutes. The Department has the power to investigate and ascertain that moneys appropriated for county fairs and farmers' institutes are faithfully applied to the purposes authorized by law.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 205/205-425) (was 20 ILCS 205/40.37)
Sec. 205-425. Criminal history record information from Department of State Police. Whenever the Department is authorized or required by law to consider some aspect of criminal history record information for the purpose of carrying out its statutory powers and responsibilities, then, upon request and payment of fees in conformance with the requirements of Section 2605-400 of the Department of State Police Law (20 ILCS 2605/2605-400), the Department of State Police is authorized to furnish, pursuant to positive identification, the information contained in State files that is necessary to fulfill the request.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 205/205-430) (was 20 ILCS 205/40.34)
Sec. 205-430. Cooperation with U.S. Department of Agriculture. The Department has the power to cooperate with and enter into agreements with the United States Department of Agriculture and with others in carrying out the powers and duties vested in the Department and to adopt guidelines, by reference, issued by federal agencies in carrying out its powers and duties.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 205/205-435)
Sec. 205-435. Badges. The Director must authorize to each Inspector of the Department and to any other employee of the Department exercising the powers of a peace officer a distinct badge that, on its face, (i) clearly states that the badge is authorized by the Department and (ii) contains a unique identifying number. No other badge shall be authorized by the Department. Nothing in this Section prohibits the Director from issuing shields or other distinctive identification to employees performing security or regulatory duties who are not peace officers if the Director determines that a shield or distinctive identification is needed by the employee to carry out his or her responsibilities.
(Source: P.A. 93-423, eff. 8-5-03.)

(20 ILCS 205/205-440)
Sec. 205-440. Tree buffer programs. The Department of Agriculture shall (i) give guidance to organized buffer initiatives regarding the State agencies and State resources of relevance to implementation of the programs and (ii) aid in the promotion of and public dissemination of information about organized buffer initiatives.
(Source: P.A. 91-907, eff. 1-1-01.)

(20 ILCS 205/205-445)
Sec. 205-445. Indirect cost reimbursements. Indirect cost reimbursements applied for by the Department of Agriculture may be allocated as State matching funds. Any indirect cost reimbursement applied for and received by the Department shall be deposited into the same fund as the direct cost reimbursement and may be expended, subject to appropriation, for support of programs administered by the Department of Agriculture.
(Source: P.A. 92-314, eff. 8-9-01.)

(20 ILCS 205/205-450)
Sec. 205-450. Anhydrous ammonia security grants. The Department of Agriculture shall establish a grant program to improve security at anhydrous ammonia facilities by encouraging the industry to utilize industry approved ammonia additives, install tank locking devices, or install security systems to prevent the use of anhydrous ammonia in the illegal manufacture of methamphetamine. The Department shall determine the eligibility of applicants for grants under this Section. Subject to appropriation made for this purpose by the General Assembly, the Department shall award grants to eligible recipients in accordance with rules adopted by the Department.
(Source: P.A. 94-553, eff. 8-12-05.)






20 ILCS 210/ - State Fair Act.

(20 ILCS 210/1) (from Ch. 127, par. 1701)
Sec. 1. This Act shall be known and may be cited as the "State Fair Act".
(Source: P.A. 81-853.)

(20 ILCS 210/2) (from Ch. 127, par. 1702)
Sec. 2. As used in this Act, unless the context otherwise requires, the term:
"Department" means the Department of Agriculture of the State of Illinois.
"Director" means the Director of Agriculture.
"State Fair" means the annual event at Springfield and DuQuoin for the exhibition and promotion of the activities of Illinois in the fields of agriculture, industry, labor, education and such other areas and activities as may be of interest to the public.
"State Fairgrounds" means all of the land and water areas known as the State Fairgrounds at Springfield and DuQuoin and includes all buildings and other facilities in relation thereto.
"Illinois resident" means (a) an individual physically present in Illinois with intent to remain; (b) a partnership, joint venture, limited partnership or other syndicate or association, provided that all of the members are residents of Illinois; or (c) a corporation, provided that all stockholders, directors and officers are residents of Illinois.
(Source: P.A. 84-1468.)

(20 ILCS 210/3) (from Ch. 127, par. 1703)
Sec. 3. It is the policy of this State that the Department operate the Illinois State Fair and the DuQuoin State Fair as a showcase for the nation and world to view Illinois agriculture, to provide for industrial, cultural, educational, trade and scientific exhibits, to promote the sport of horse racing and other competitive sports and for the entertainment and enjoyment of the people of the State of Illinois.
(Source: P.A. 84-1468.)

(20 ILCS 210/5) (from Ch. 127, par. 1705)
Sec. 5. The Department shall annually hold a State Fair at Springfield and DuQuoin to promote agriculture, the agriculture industry, and provide for exhibits and activities in the fields of industry, education, the arts and crafts, labor, entertainment and other areas of interest to the people of the State.
(Source: P.A. 84-1468.)

(20 ILCS 210/6) (from Ch. 127, par. 1706)
Sec. 6. Policies, procedures, and powers concerning the operation of fairs.
(a) Policies. The Department shall, pursuant to the Illinois Administrative Procedure Act, establish by rule:
(1) the policy for the operation of the Illinois

State Fair and the DuQuoin State Fair, except those operations regarding contests as provided for in subparagraphs (b) and (c) of this Section, and

(2) the policies and procedures for the sale, barter,

or exchange of tickets and for ticket refunds for cancelled events.

(b) Contests. The Department shall establish and make available, for all contestants and other interested persons, sufficient copies of a premium book or other publication that establishes the kinds and classes of events or exhibits for contests at the fairs, the conditions under which contestants shall be entered into contests, the qualification and disqualification requirements of contests, the drug testing requirements for contests (if applicable), the premiums to be offered to contest winners, the manner in which certificates of award shall be distributed and premiums paid to contest winners, the penalty for violations of a rule, condition, instruction, or directive, and requirements of contests, including but not limited to the return of all premiums paid, the forfeiture of awards, and the prohibition of participating in future contests, and all other rules and requirements for contests. These rules, conditions, instructions, directives, and requirements shall be exempt from the rulemaking procedures of the Illinois Administrative Procedure Act. All such publications issued by the Department that relate to a contest, event, or exhibit shall be maintained as a public record at the Department's principal office in Springfield, Illinois, and made available for public inspection and copying during regular business hours.
(c) Fees. The Department shall establish and publish for the Illinois State Fair and the DuQuoin State Fair a schedule of admission fees, entry fees, concession fees, space rentals and other fees for activities offered or provided at each State Fair. These schedules of fees shall be maintained as a public record at the Department's principal office in Springfield, Illinois, and made available for public inspection and copying during regular business, but shall be exempt from the rulemaking procedures of the Illinois Administrative Procedure Act.
(d) Facilities. The Department may negotiate and enter into contracts for activities and use of facilities for which there is not an established or published schedule. The contract criteria shall be established by rule, pursuant to the Illinois Administrative Procedure Act. The Department may lease any of its facilities for activities during the State Fair.
(e) Advertising. The Illinois State Fair in Springfield and the DuQuoin State Fair shall have the power and authority to sell or exchange advertising rights in all of its publications and printed materials. The sale of advertising shall be subject to the rules promulgated by the Department, pursuant to the Illinois Administrative Procedure Act. All income derived from the sale of advertising at the Illinois State Fair in Springfield shall be deposited into the State Fair Fund. All income derived from the sale of advertising at the DuQuoin State Fair shall be deposited into the Agricultural Premium Fund.
(f) Veterans. On the day set aside as Veterans Day, honorably discharged veterans and members of their families shall be admitted without admission charge upon presentation of identification of any of the following: honorable discharge certificate, or photostatic copy thereof, or a paid up membership card in any recognized veterans organization.
(g) Government functions. The Governor, Lieutenant Governor, Attorney General, Secretary of State, Treasurer, Comptroller, President and Minority Leader of the Senate, and Minority Leader of the House of Representatives shall be afforded space for official governmental functions, without charge, during the State Fair and the DuQuoin State Fair.
(Source: P.A. 93-1055, eff. 11-23-04.)

(20 ILCS 210/7) (from Ch. 127, par. 1707)
Sec. 7. During the period when each State Fairgrounds is not used for the annual State Fair, the Department shall make all efforts to promote its use by the public for purposes that the facilities can accommodate. The Department may charge and collect for the use of each State Fairgrounds and its facilities. The Department may negotiate and enter into contracts for activities and use of facilities. The criteria for such contracts shall be established by rule.
The Department may establish locally held funds to receive and disburse security deposits for the rental of facilities at each State fairground during non-fair time periods.
The Department also shall have the authority to arrange, organize, and hold events on each State Fairgrounds and in any facilities on each State Fairgrounds for any purpose that the facilities and State Fairgrounds can accommodate. The Department may charge and collect fees associated with the events.
(Source: P.A. 100-325, eff. 8-24-17.)

(20 ILCS 210/8) (from Ch. 127, par. 1708)
Sec. 8. There is created a Board of State Fair Advisors consisting of the Director, 4 ex-officio members as hereafter named, and up to 20 persons appointed by the Governor. The Chairman and minority spokesman of the House Agriculture Committee and the Chairman and minority spokesman of the Senate Agriculture, Conservation and Energy Committee of the Illinois General Assembly shall serve as ex-officio members. No more than 3 of the Board members shall be appointed from any one county. Members of the State Fair Advisory Board shall serve for 2 year terms commencing on the third Monday of January of each odd-numbered year. The Governor shall in making appointments to the Board provide for a representation of the interests of the State Fair and the State of Illinois. Members of the Board shall receive no compensation, but shall be reimbursed for necessary expenses incurred in the performance of their duties. An appointed member's office becomes vacant upon his absence from 2 consecutive regularly scheduled meetings. The Director or his authorized representative from the Department shall act as chairman of the Board. The duties of the Board are to advise the Director and the Department on matters concerning the operation of each State Fair and State Fairgrounds as they pertain to varied interests in the State Fairs and the people of the State of Illinois.
(Source: P.A. 93-1055, eff. 11-23-04.)

(20 ILCS 210/9) (from Ch. 127, par. 1709)
Sec. 9. The Department shall provide for the protection of the State Fairgrounds, maintain and preserve order and protect the facilities and contents from destruction by fire. The Department is authorized to regulate vehicle traffic as well as pedestrians within the State Fairgrounds. Persons designated by the Department to provide protection to the State Fairgrounds shall have full police powers.
(Source: P.A. 84-1468.)

(20 ILCS 210/10) (from Ch. 127, par. 1710)
Sec. 10. The Department may enter into contracts with other government agencies to assist them in the operation of each State Fair and the State Fairgrounds as well as the requirements set forth in Section 9 of this Act.
The Department may cooperate with any other local, State or federal agency in the furtherance of the intent of this Act.
The Department may receive and use any donation either from the private or public sectors which is for betterment of each State Fair and the State Fairgrounds.
All revenues from the operation and use of any facilities of the Illinois State Fair at Springfield and the Springfield State Fairgrounds shall be deposited in the Illinois State Fair Fund. All revenues from the operation and use of any facilities of the DuQuoin State Fair and the DuQuoin State Fairgrounds shall be deposited into the Agricultural Premium Fund. All funds in the Illinois State Fair Fund shall be used by the Department of Agriculture in accordance with appropriation by the General Assembly for operation of the Illinois State Fair.
(Source: P.A. 88-5.)

(20 ILCS 210/11) (from Ch. 127, par. 1711)
Sec. 11. The Department shall develop and adopt a plan for the operation of each State Fair and the State Fairgrounds and its facilities. This plan shall include operational factors as well as an evaluation of present structures, the maintenance of present structures and the razing of those structures no longer safe to the public or not functional. A long range operational and building use program shall be developed. The general operational and building plan shall be presented to the public at a public hearing and adopted as the official plan for the State Fairgrounds. This operational and building plan is not to be construed as a restriction on day-to-day operations or minor use changes.
(Source: P.A. 84-1468.)

(20 ILCS 210/11.1) (from Ch. 127, par. 1711.1)
Sec. 11.1. The Department shall establish and promote contests and exhibitions of various classes of livestock to be known as the "Land of Lincoln Breeders Awards for Purebred or Registered Livestock" and to be conducted at the State Fair at Springfield. Only animals bred, born and maintained in Illinois and owned and exhibited by Illinois residents shall be eligible to participate in such contests and exhibitions; however, such animals shall be permitted out of this State for a reasonable period of time for showings, exhibitions, breeding or reproductive purposes, or medical treatment.
An annual appropriation from the Agricultural Premium Fund shall be made for the "Land of Lincoln Breeders Awards for Purebred or Registered Livestock". The percentage of the appropriation for each class or show of livestock shall be set by the Department in premium books. These premium books shall be maintained as a public record at the Department's principal office in Springfield, Illinois, and made available for public inspection and copying during regular business hours, but shall be exempt from the rulemaking procedures of the Illinois Administrative Procedure Act.
(Source: P.A. 93-1055, eff. 11-23-04.)

(20 ILCS 210/11.2)
Sec. 11.2. Farm Safety Course. The General Assembly finds that numerous agricultural related accidents occur each year and that often a family member is the only person able to help in these crises until professional help arrives. The Department may establish, by January 1, 1996, a one-year pilot program for a Farm Safety Course to be offered at the Illinois State Fair, to the extent that moneys become available to the Department for that purpose. The course content may include, but not be limited to, the following:
(1) Procedures useful for prevention of the more

typical agricultural related accidents.

(2) Instruction about the operation of farm

equipment, including how to disengage a piece of equipment.

(3) Basic first aid, especially those procedures most

useful for the temporary treatment of typical agricultural related injuries.

The Director, in consultation with the Board of State Fair Advisors, may continue the program beyond one year.
(Source: P.A. 89-311, eff. 8-11-95.)

(20 ILCS 210/12) (from Ch. 127, par. 1712)
Sec. 12. The Department shall have the power to promulgate rules and regulations, pursuant to the Illinois Administrative Procedure Act, governing the holding of each State Fair, the operation of the State Fairgrounds, the conditions under which racing shall be permitted on the State Fairgrounds, the policy for policing the grounds and such other reasonable rules and regulations as are necessary to carry out the intent of the Act. However, the Department shall not be required to promulgate rules and regulations pursuant to the Illinois Administrative Procedure Act concerning those operations stated in subsections (b) and (c) of Section 6 of this Act. Instead, the requirements set forth in subsections (b) and (c) of Section 6 must be followed.
(Source: P.A. 93-1055, eff. 11-23-04.)

(20 ILCS 210/13) (from Ch. 127, par. 1713)
Sec. 13. Vendors, concessionaires, and persons renting space or using facilities at the State Fairgrounds who violate this Act, or any provision of any rule of the Department issued under this Act, may be prohibited from utilizing the State Fairgrounds or participating in activities conducted upon the State Fairgrounds.
(Source: P.A. 93-1055, eff. 11-23-04.)

(20 ILCS 210/13.5)
Sec. 13.5. Hearings. The Illinois Administrative Procedure Act, the Illinois Department of Agriculture rules adopted under the Illinois Administrative Procedure Act, and the rules and regulations adopted under this Act apply to hearings under this Act.
(Source: P.A. 89-96, eff. 7-7-96.)

(20 ILCS 210/13.10)
Sec. 13.10. Subpoena. The Department, over the signature of the Director, is authorized to subpoena and bring before the Department any person or persons in this State and to take testimony either orally or by deposition or by exhibit, with the same fees and mileage and in the same manner as prescribed by law in judicial proceedings in civil cases in circuit courts of this State. The Director may issue subpoenas duces tecum to command the production of any or all records relating to the person.
(Source: P.A. 89-96, eff. 7-7-95.)

(20 ILCS 210/13.15)
Sec. 13.15. Judicial review. All final administrative decisions of the Department are subject to judicial review under Article III of the Code of Civil Procedure and its rules. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure. Proceedings for judicial review shall be commenced in the circuit court of any county permitted by Section 3-104 of the Code of Civil Procedure.
(Source: P.A. 89-96, eff. 7-7-96.)



20 ILCS 215/ - Aquaculture Development Act.

(20 ILCS 215/1) (from Ch. 5, par. 2301)
Sec. 1. Short Title. This Act shall be known and may be cited as the "Aquaculture Development Act".
(Source: P.A. 85-856.)

(20 ILCS 215/2) (from Ch. 5, par. 2302)
Sec. 2. Findings. The legislature finds and declares that it is in the interest of the people of this State that the practice of aquaculture be encouraged in order to augment food supplies, promote agriculture diversification, expand employment opportunities, promote economic activity, increase native fish stocks, enhance commercial and recreational fishing and protect and better use the land and water resources of the State.
The legislature finds that aquaculture shall be considered an agricultural pursuit as provided in the Internal Revenue Code, as amended, and for purposes of any laws that apply to or provide for the advancement, benefit or protection of the agriculture industry of the State.
(Source: P.A. 85-856.)

(20 ILCS 215/3) (from Ch. 5, par. 2303)
Sec. 3. Purpose. The purpose of this Act is to establish a policy and program toward improving the science and husbandry of aquaculture as a means to expand the aquaculture industry and related economic activity in this State.
(Source: P.A. 85-856.)

(20 ILCS 215/4) (from Ch. 5, par. 2304)
Sec. 4. Definitions. For the purposes of this Act:
(a) "Aquaculture" means the controlled propagation, growth and harvest of aquatic organisms, including but not limited to fish, shellfish, mollusks, crustaceans, algae and other aquatic plants, by an aquaculturist.
(b) "Aquaculturists" means individuals involved in producing, transporting or marketing aquatic products from privately owned waters for commercial purposes.
(c) "Privately owned waters" means waters confined within an artificial containment, such as man-made ponds, vats, tanks, raceways and any other indoor or outdoor facility constructed wholly within or on the enclosed land of an owner or lessor.
(d) "Director" means the Director of Agriculture.
(e) "Department" means the Department of Agriculture.
(f) "Aquatic products" means any aquatic plants and animals or their by-products that are produced, grown, managed, harvested and marketed on an annual, semi-annual, biennial or short term basis, in permitted aquaculture facilities.
(g) "Permitted aquaculture facility" means a facility used by aquaculturists to breed, hatch, propagate or raise aquatic life permitted by the Department of Natural Resources pursuant to Section 20-90 of the Fish and Aquatic Life Code.
(Source: P.A. 89-445, eff. 2-7-96.)

(20 ILCS 215/5) (from Ch. 5, par. 2305)
Sec. 5. Program Development. The Department shall be the principal State agency for developing a program for assisting the State's aquaculture industry. The Department may consult with the Aquaculture Industry Advisory Committee in developing a program by which the Department shall:
(a) serve as a clearinghouse for information on

aquaculture and provide assistance, information and data relating to the production and use of aquatic foods;

(b) develop informational packets and brochures on

permit and license requirements and regulations governing the aquaculture industry;

(c) coordinate with other State agencies in order to

promote the maximum flow of information and avoid unnecessary overlapping of regulations;

(d) assist marketing and promotion of aquatic

products.

The transportation, possession or sale of aquatic products shall require that they be placed in labeled containers or accompanied by bills of lading or sale or similar documents identifying the name and address of the producer and quantity of the products.
The Director shall consult with the Director of Natural Resources to ensure that rules do not impair the enforcement provisions of the Fish and Aquatic Life Code protecting aquatic life in the native environment. Importation of non-indigenous species of aquatic life into the State for aquaculture must comply with rules and regulations of the Department of Natural Resources.
(Source: P.A. 89-445, eff. 2-7-96.)

(20 ILCS 215/5.5)
Sec. 5.5. (Repealed).
(Source: P.A. 94-91, eff. 7-1-05. Repealed internally, eff. 6-30-09.)

(20 ILCS 215/6) (from Ch. 5, par. 2306)
Sec. 6. Advisory Committee. The Director may appoint an Aquaculture Industry Advisory Committee consisting of at least 12 members representing all sectors of the aquaculture industry. The committee shall assist the Director in developing and implementing a State aquaculture plan and rules necessary for the implementation of this Act, identifying the opportunities for regulatory relief, assisting the establishment of research and development priorities, assisting the development of criteria to assure that publicly financed pilot programs are compatible with industry needs and identifying other opportunities for industrial development.
The term of membership shall be 3 years. Members may be reappointed. Members of the committee shall serve without compensation but may be reimbursed for actual expenses incurred in the performance of their duties. The committee shall meet at the call of the Director.
(Source: P.A. 85-856.)



20 ILCS 220/ - Rural Rehabilitation Corporation Act.

(20 ILCS 220/0.01) (from Ch. 127, par. 42a2.9)
Sec. 0.01. Short title. This Act may be cited as the Rural Rehabilitation Corporation Act.
(Source: P.A. 86-1324.)

(20 ILCS 220/1) (from Ch. 127, par. 42a3)
Sec. 1. The Director of Agriculture of the State of Illinois is hereby designated as the state official of Illinois to make application to and receive from the Secretary of Agriculture of the United States or any other proper federal official, pursuant and subject to the provisions of Public Law 499, 81st Congress, approved May 3, 1950, the trust assets, either funds or property, held by the United States as trustee in behalf of the Illinois Rural Rehabilitation Corporation.
(Source: P.A. 95-331, eff. 8-21-07.)

(20 ILCS 220/2) (from Ch. 127, par. 42a4)
Sec. 2. The Director of Agriculture of the State of Illinois is authorized and directed to enter into agreements with the Secretary of Agriculture of the United States pursuant to section 2 (f) of the aforesaid Act of the Congress of the United States upon such terms and conditions and for such periods of time as may be mutually agreeable, authorizing the Secretary of Agriculture of the United States to receive, administer, expend and use in the State of Illinois all of such trust assets for carrying out the purposes of Titles I and II of the Bankhead-Jones Farm Tenant Act in accordance with the applicable provisions of Title IV thereof, as now or hereafter amended, and to do any and all things authorized therein necessary to effectuate and carry out the purposes of those agreements.
The Director of Agriculture may at any time enter into agreements with the Secretary of Agriculture of the United States providing for the transfer from the United States to the State of Illinois of such trust assets and he may accept and receipt for any transfer of those trust assets which shall be deposited with the Treasurer of the State of Illinois as provided for in Section 7 of this Act.
(Source: P.A. 77-1769.)

(20 ILCS 220/3) (from Ch. 127, par. 42a5)
Sec. 3. The Secretary of Agriculture of the United States in administering the assets of the Illinois Rural Rehabilitation Corporation in accordance with Section 2 of this Act shall be authorized and empowered to:
(a) Collect, compromise, adjust or cancel claims and obligations arising out of or administered under this Act or under any mortgage, lease, contract or agreement entered into or administered pursuant to this Act and, if in his judgment, necessary and advisable, pursue the same to final collection in any court having jurisdiction,
(b) Bid for and purchase at any sale for the enforcement of or judgment, foreclosure or other sale, or otherwise to acquire property upon which the Secretary has a lien by reason of a judgment, or which otherwise secures any loan or other indebtedness owing to or acquired by the Secretary under this Act, and
(c) Accept title to any property so purchased or acquired; to operate or lease such property for such period as may be deemed necessary to protect the investment therein; and to sell or otherwise dispose of such property in a manner consistent with the provisions of this Act.
(Source: P.A. 84-546.)

(20 ILCS 220/3.1) (from Ch. 127, par. 42a5.1)
Sec. 3.1. The Director of Agriculture of the State of Illinois subject to the applicable provisions of this Act and of the Rural Rehabilitation Corporation Trust Liquidation Act (40 U.S.C. 440) may:
(1) Use the assets transferred to the State of Illinois, and the income and proceeds therefrom, for such rural rehabilitation purposes permissible under such Acts and as are from time to time agreed upon by the Director, and the Secretary of Agriculture of the United States or his delegate; and
(2) Exercise all powers and authorities necessary to the proper administration of such transferred assets, and the income and proceeds therefrom, including but not limited to those set forth in paragraphs (a), (b), and (c) of Section 3 of this Act.
(Source: P.A. 77-2090.)

(20 ILCS 220/4) (from Ch. 127, par. 42a6)
Sec. 4. The United States and the Secretary of Agriculture thereof shall be free from liability by virtue of any transfer of the assets of the Illinois Rural Rehabilitation Corporation pursuant to this Act.
(Source: Laws 1951, p. 25.)

(20 ILCS 220/5) (from Ch. 127, par. 42a7)
Sec. 5. If any provision of this Act, or the application thereof to any person or circumstances, is held invalid, the remainder of this Act, and the application of such provision to other persons or circumstances, shall not be affected thereby.
(Source: Laws 1951, p. 25.)

(20 ILCS 220/7) (from Ch. 127, par. 42a8)
Sec. 7. Trust assets transferred by the Secretary of Agriculture of the United States to the State of Illinois under Section 2 or any other assets, funds, or monies received pertaining to the administration of this Act shall be deposited and held by the State Treasurer as ex officio custodian thereof, separate and apart from all public money or funds of this State in a special trust fund outside of the State Treasury to be administered by the Director of Agriculture. All disbursements from the fund shall be made only upon warrants of the Auditor of Public Accounts or his successor drawn upon the Treasurer as custodian of this fund, upon vouchers signed by the Director of Agriculture. The Auditor of Public Accounts or his successor is hereby authorized to draw such warrants upon vouchers so signed. The Treasurer shall accept all warrants so signed and shall be released from liability for all payments thereon. All monies from any investments of the assets of this special trust fund shall be paid into such fund.
(Source: P.A. 78-255.)



20 ILCS 230/ - Biotechnology Sector Development Act.

(20 ILCS 230/1)
Sec. 1. Short title. This Act may be cited as the Biotechnology Sector Development Act.
(Source: P.A. 88-584, eff. 8-12-94.)

(20 ILCS 230/5)
Sec. 5. Purpose. The General Assembly declares that:
(a) A need exists to promote the economic development of the State by supporting, attracting, and retaining biotechnology jobs and businesses in Illinois;
(b) A need exists to increase industry competitiveness by supporting the application of innovative technologies that improve productivity and efficiency;
(c) A need exists to mobilize support for biotechnology industries to commercialize new products and processes; and
(d) A need exists to facilitate and coordinate the marketing, organization, use, and development of biotechnology scientific research in this State.
(Source: P.A. 88-584, eff. 8-12-94.)

(20 ILCS 230/10)
Sec. 10. Sector program. The Department of Agriculture, in cooperation with the Department of Commerce and Economic Opportunity, shall establish a targeted sector program in the area of biotechnology. In fulfillment of this purpose, the Department of Agriculture is authorized to:
(a) Analyze on an ongoing basis the state of the

biotechnology sector in Illinois, including, but not limited to, its strengths and weaknesses, its opportunities and risks, its emerging products, processes, and market niches, the commercialization of its related technology, its capital availability, its education and training needs, and its infrastructure development.

(b) Work in conjunction with the Biotechnology

Advisory Council created under this Act.

(c) Develop a resource guide for use in promoting the

biotechnology sector in Illinois.

(d) Explore the feasibility of conducting seminars to

provide both entrepreneurs and investors with information about the biotechnology sector in Illinois.

(e) Operate, internally or on a contractual basis, an

equipment resource referral service to identify available surplus equipment that could be used by biotechnology entrepreneurs.

(Source: P.A. 94-793, eff. 5-19-06.)

(20 ILCS 230/15)
Sec. 15. (Repealed).
(Source: P.A. 88-584, eff. 8-12-94. Repealed by P.A. 92-850, eff. 8-26-02.)

(20 ILCS 230/20)
Sec. 20. (Repealed).
(Source: P.A. 88-584, eff. 8-12-94. Repealed by P.A. 92-850, eff. 8-26-02.)

(20 ILCS 230/99)
Sec. 99. This Act takes effect upon becoming law.
(Source: P.A. 88-584, eff. 8-12-94.)



20 ILCS 235/ - Illinois AgrAbility Act.

(20 ILCS 235/1)
Sec. 1. Short title. This Act may be cited as the Illinois AgrAbility Act.
(Source: P.A. 94-216, eff. 7-14-05.)

(20 ILCS 235/5)
Sec. 5. Findings. The General Assembly finds the following:
(1) Illinois is one of the leading

agricultural-producing states in the nation. By being involved in such a diverse and highly mechanized industry, the more than 500,000 agricultural workers in Illinois are susceptible to any one of a number of work-related injuries and chronic health problems that limit an individual's ability to safely continue farming.

(2) Available estimates indicate that, each year in

Illinois, more than 200 farm workers sustain injuries, which result in permanent physical disabilities affecting their future income.

(3) It is estimated that nationwide more than 200,000

farmers, ranchers, and other agricultural workers experience injuries that result in lost work time. Of these injuries, 5% have serious or permanent results.

(4) According to the most recent census data,

approximately 5,000 Illinois farmers have permanent disabilities as a result of accidents, health related ailments, and age.

(5) Farm operators and workers are typically highly

skilled individuals and the loss of these individuals to a disability negatively impacts the Illinois farm economy. The AgrAbility Project established by the U. S. Department of Agriculture has been successful in helping agricultural workers who suffer from a disability continue to farm. A similar program established by the State and working with the existing AgrAbility Unlimited Program will assist even more Illinois citizens in receiving the assistance that they need and will benefit the State agriculture industry.

(Source: P.A. 94-216, eff. 7-14-05.)

(20 ILCS 235/10)
Sec. 10. Definitions. As used in this Act:
"AgrAbility Unlimited" means the joint program of the University of Illinois Extension and the Easter Seals of Central Illinois established in accordance with the AgrAbility Program established by the U.S. Department of Agriculture.
"Department" means the Department of Agriculture.
"Director" means the Director of Agriculture.
"Production agriculture" has the meaning set forth in Section 3-35 of the Use Tax Act.
(Source: P.A. 94-216, eff. 7-14-05.)

(20 ILCS 235/15)
Sec. 15. Illinois AgrAbility Program established.
(a) Subject to appropriation, the Department, in cooperation with the University of Illinois Extension, shall contract with a non-profit disability service provider or other entity that assists farmers with disabilities, to establish and administer the Illinois AgrAbility Program in order to assist individuals who are engaged in farming or an agriculture-related activity and who have been affected by disability.
(b) Services provided by the Illinois AgrAbility Program shall include, but are not limited to, the following:
(1) A toll-free information and referral hotline.
(2) The establishment of networks with local

agricultural and rehabilitation professionals.

(3) The coordination of community resources.
(4) The establishment of networks with local

agricultural and health care professionals to help identify individuals who may be eligible for assistance and to help identify the best method of providing that assistance.

(5) The provision of information on and assistance

regarding equipment modification.

(6) Job restructuring.
(7) The provision of information on and assistance

regarding the development of alternative jobs.

In order to provide these services, the Illinois AgrAbility Program shall cooperate and share resources, facilities, and employees with AgrAbility Unlimited, the University of Illinois Extension, and the Office of Rehabilitation Services of the Department of Human Services.
The costs of the program, including any related administrative expenses from the Department, may be paid from any funds specifically appropriated or otherwise available to the Department for that purpose. The Department may pay the costs of the Illinois AgrAbility program by making grants to the operating entity, by making grants directly to service providers, by paying reimbursements for services provided, or in any other appropriate manner.
(c) The Department has the power to enter into any agreements that are necessary and appropriate for the establishment, operation, and funding of the Illinois AgrAbility Program. The Department may adopt any rules that it determines necessary for the establishment, operation, and funding of the Illinois AgrAbility Program.
(Source: P.A. 99-143, eff. 7-27-15.)

(20 ILCS 235/20)
Sec. 20. Eligibility. To be eligible to receive assistance under this Act, an individual must meet all of the following:
(1) Be a resident of Illinois.
(2) Derive at least a portion of his or her income

from production agriculture.

(3) Be affected by a disability.
(4) Meet any additional eligibility requirements set

forth by the Department, in conjunction with the University of Illinois Extension.

(Source: P.A. 94-216, eff. 7-14-05.)

(20 ILCS 235/25)
Sec. 25. The Illinois AgrAbility Fund.
(a) The Illinois AgrAbility Fund is created as a special appropriated fund within the State treasury. The Director shall also accept and deposit into the Fund all gifts, grants, transfers, and other amounts from any legal source, public or private, that are designated for deposit into the Fund. All interest earned on moneys in the Fund shall be deposited into the Fund.
(b) Subject to appropriation and as directed by the Director, moneys in the Illinois AgrAbility Fund may be expended for the Illinois AgrAbility Program and for no other purpose. No more than 15% of the moneys expended in a fiscal year for the Program may be expended for administrative costs.
(Source: P.A. 94-216, eff. 7-14-05.)

(20 ILCS 235/30)
Sec. 30. Reports. Unless otherwise required by federal law, the University of Illinois Extension must provide the Department with a copy of any report or other document that it provides to the U.S. Department of Agriculture concerning AgrAbility Unlimited. The non-profit disability service provider or other entity awarded a contract under Section 15 must annually up-date the University of Illinois Extension and the Department in writing on the status of the Illinois AgrAbility Program.
(Source: P.A. 94-216, eff. 7-14-05.)

(20 ILCS 235/95)
Sec. 95. (Amendatory provisions; text omitted).
(Source: P.A. 94-216, eff. 7-14-05; text omitted.)

(20 ILCS 235/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 94-216, eff. 7-14-05.)



20 ILCS 301/ - Alcoholism and Other Drug Abuse and Dependency Act.

Article 1 - General Provisions

(20 ILCS 301/Art. 1 heading)

(20 ILCS 301/1-1)
Sec. 1-1. Short Title. This Act may be cited as the Alcoholism and Other Drug Abuse and Dependency Act.
(Source: P.A. 88-80.)

(20 ILCS 301/1-5)
Sec. 1-5. Legislative Declaration. The abuse and misuse of alcohol and other drugs constitutes a serious public health problem the effects of which on public safety and the criminal justice system cause serious social and economic losses, as well as great human suffering. It is imperative that a comprehensive and coordinated strategy be developed under the leadership of a State agency and implemented through the facilities of federal and local government and community-based agencies (which may be public or private, volunteer or professional) to empower individuals and communities through local prevention efforts and to provide intervention, treatment, rehabilitation and other services to those who misuse alcohol or other drugs (and, when appropriate, the families of those persons) to lead healthy and drug-free lives and become productive citizens in the community.
The human, social, and economic benefits of preventing alcohol and other drug abuse and dependence are great, and it is imperative that there be interagency cooperation in the planning and delivery of alcohol and other drug abuse prevention, intervention, and treatment efforts in Illinois.
The provisions of this Act shall be liberally construed to enable the Department to carry out these objectives and purposes.
(Source: P.A. 88-80.)

(20 ILCS 301/1-10)
Sec. 1-10. Definitions. As used in this Act, unless the context clearly indicates otherwise, the following words and terms have the following meanings:
"Act" means the Alcoholism and Other Drug Abuse and Dependency Act.
"Addict" means a person who exhibits the disease known as "addiction".
"Addiction" means a disease process characterized by the continued use of a specific psycho-active substance despite physical, psychological or social harm. The term also describes the advanced stages of chemical dependency.
"Administrator" means a person responsible for administration of a program.
"Alcoholic" means a person who exhibits the disease known as "alcoholism".
"Alcoholism" means a chronic and progressive disease or illness characterized by preoccupation with and loss of control over the consumption of alcohol, and the use of alcohol despite adverse consequences. Typically, combinations of the following tendencies are also present: periodic or chronic intoxication; physical disability; impaired emotional, occupational or social adjustment; tendency toward relapse; a detrimental effect on the individual, his family and society; psychological dependence; and physical dependence. Alcoholism is also known as addiction to alcohol. Alcoholism is described and further categorized in clinical detail in the DSM and the ICD.
"Array of services" means assistance to individuals, families and communities in response to alcohol or other drug abuse or dependency. The array of services includes, but is not limited to: prevention assistance for communities and schools; case finding, assessment and intervention to help individuals stop abusing alcohol or other drugs; a uniform screening, assessment, and evaluation process including criteria for substance use disorders and mental disorders or co-occurring substance use and mental health disorders; case management; detoxification to aid individuals in physically withdrawing from alcohol or other drugs; short-term and long-term treatment and support services to help individuals and family members begin the process of recovery; prescription and dispensing of the drug methadone or other medications as an adjunct to treatment; relapse prevention services; education and counseling for children or other co-dependents of alcoholics or other drug abusers or addicts. For purposes of this Section, a uniform screening, assessment, and evaluation process refers to a process that includes an appropriate evaluation and, as warranted, a referral. "Uniform" does not mean the use of a singular instrument, tool, or process that all must utilize.
"Case management" means those services which will assist individuals in gaining access to needed social, educational, medical, treatment and other services.
"Children of alcoholics or drug addicts or abusers of alcohol and other drugs" means the minor or adult children of individuals who have abused or been dependent upon alcohol or other drugs. These children may or may not become dependent upon alcohol or other drugs themselves; however, they are physically, psychologically, and behaviorally at high risk of developing the illness. Children of alcoholics and other drug abusers experience emotional and other problems, and benefit from prevention and treatment services provided by funded and non-funded agencies licensed by the Department.
"Co-dependents" means individuals who are involved in the lives of and are affected by people who are dependent upon alcohol and other drugs. Co-dependents compulsively engage in behaviors that cause them to suffer adverse physical, emotional, familial, social, behavioral, vocational, and legal consequences as they attempt to cope with the alcohol or drug dependent person. People who become co-dependents include spouses, parents, siblings, and friends of alcohol or drug dependent people. Co-dependents benefit from prevention and treatment services provided by agencies licensed by the Department.
"Controlled substance" means any substance or immediate precursor which is enumerated in the schedules of Article II of the Illinois Controlled Substances Act or the Cannabis Control Act.
"Crime of violence" means any of the following crimes: murder, voluntary manslaughter, criminal sexual assault, aggravated criminal sexual assault, predatory criminal sexual assault of a child, armed robbery, robbery, arson, kidnapping, aggravated battery, aggravated arson, or any other felony which involves the use or threat of physical force or violence against another individual.
"Department" means the Illinois Department of Human Services as successor to the former Department of Alcoholism and Substance Abuse.
"Designated program" means a program designated by the Department to provide services described in subsection (c) or (d) of Section 15-10 of this Act. A designated program's primary function is screening, assessing, referring and tracking clients identified by the criminal justice system, and the program agrees to apply statewide the standards, uniform criteria and procedures established by the Department pursuant to such designation.
"Detoxification" means the process of allowing an individual to safely withdraw from a drug in a controlled environment.
"DSM" means the most current edition of the Diagnostic and Statistical Manual of Mental Disorders.
"D.U.I." means driving under the influence of alcohol or other substances which may cause impairment of driving ability.
"Facility" means the building or premises which are used for the provision of licensable program services, including support services, as set forth by rule.
"ICD" means the most current edition of the International Classification of Diseases.
"Incapacitated" means that a person is unconscious or otherwise exhibits, by overt behavior or by extreme physical debilitation, an inability to care for his own needs or to recognize the obvious danger of his situation or to make rational decisions with respect to his need for treatment.
"Intermediary person" means a person with expertise relative to addiction, alcoholism, and the abuse of alcohol or other drugs who may be called on to assist the police in carrying out enforcement or other activities with respect to persons who abuse or are dependent on alcohol or other drugs.
"Intervention" means readily accessible activities which assist individuals and their partners or family members in coping with the immediate problems of alcohol and other drug abuse or dependency, and in reducing their alcohol and other drug use. Intervention can facilitate emotional and social stability, and involves referring people for further treatment as needed.
"Intoxicated person" means a person whose mental or physical functioning is substantially impaired as a result of the current effects of alcohol or other drugs within the body.
"Local advisory council" means an alcohol and substance abuse body established in a county, township or community area, which represents public and private entities having an interest in the prevention and treatment of alcoholism or other drug abuse.
"Off-site services" means licensable program services or activities which are conducted at a location separate from the primary service location of the provider, and which services are operated by a program or entity licensed under this Act.
"Person" means any individual, firm, group, association, partnership, corporation, trust, government or governmental subdivision or agency.
"Prevention" means an interactive process of individuals, families, schools, religious organizations, communities and regional, state and national organizations to reduce alcoholism, prevent the use of illegal drugs and the abuse of legal drugs by persons of all ages, prevent the use of alcohol by minors, build the capacities of individuals and systems, and promote healthy environments, lifestyles and behaviors.
"Program" means a licensable or fundable activity or service, or a coordinated range of such activities or services, as the Department may establish by rule.
"Recovery" means the long-term, often life-long, process in which an addicted person changes the way in which he makes decisions and establishes personal and life priorities. The evolution of this decision-making and priority-setting process is generally manifested by an obvious improvement in the individual's life and lifestyle and by his overcoming the abuse of or dependence on alcohol or other drugs. Recovery is also generally manifested by prolonged periods of abstinence from addictive chemicals which are not medically supervised. Recovery is the goal of treatment.
"Rehabilitation" means a process whereby those clinical services necessary and appropriate for improving an individual's life and lifestyle and for overcoming his or her abuse of or dependency upon alcohol or other drugs, or both, are delivered in an appropriate setting and manner as defined in rules established by the Department.
"Relapse" means a process which is manifested by a progressive pattern of behavior that reactivates the symptoms of a disease or creates debilitating conditions in an individual who has experienced remission from addiction or alcoholism.
"Secretary" means the Secretary of Human Services or his or her designee.
"Substance abuse" or "abuse" means a pattern of use of alcohol or other drugs with the potential of leading to immediate functional problems or to alcoholism or other drug dependency, or to the use of alcohol and/or other drugs solely for purposes of intoxication. The term also means the use of illegal drugs by persons of any age, and the use of alcohol by persons under the age of 21.
"Treatment" means the broad range of emergency, outpatient, intermediate and residential services and care (including assessment, diagnosis, medical, psychiatric, psychological and social services, care and counseling, and aftercare) which may be extended to individuals who abuse or are dependent on alcohol or other drugs or families of those persons.
(Source: P.A. 97-1061, eff. 8-24-12.)



Article 5 - Creation Of Department

(20 ILCS 301/Art. 5 heading)

(20 ILCS 301/5-5)
Sec. 5-5. Successor department; home rule.
(a) The Department of Human Services, as successor to the Department of Alcoholism and Substance Abuse, shall assume the various rights, powers, duties, and functions provided for in this Act.
(b) It is declared to be the public policy of this State, pursuant to paragraphs (h) and (i) of Section 6 of Article VII of the Illinois Constitution of 1970, that the powers and functions set forth in this Act and expressly delegated to the Department are exclusive State powers and functions. Nothing herein prohibits the exercise of any power or the performance of any function, including the power to regulate, for the protection of the public health, safety, morals and welfare, by any unit of local government, other than the powers and functions set forth in this Act and expressly delegated to the Department to be exclusive State powers and functions.
(c) The Department shall, through accountable and efficient leadership, example and commitment to excellence, strive to reduce the incidence and consequences of the abuse of alcohol and other drugs by:
(1) fostering public understanding of alcoholism and

addiction as illnesses which affect individuals, co-dependents, families and communities.

(2) promoting healthy lifestyles.
(3) promoting understanding and support for sound

public policies.

(4) ensuring quality prevention, intervention and

treatment programs and services which are accessible and responsive to the diverse needs of individuals, families and communities.

(Source: P.A. 88-80; 89-202, eff. 7-21-95; 89-507, eff. 7-1-97.)

(20 ILCS 301/5-10)
(Text of Section before amendment by P.A. 100-494)
Sec. 5-10. Functions of the Department.
(a) In addition to the powers, duties and functions vested in the Department by this Act, or by other laws of this State, the Department shall carry out the following activities:
(1) Design, coordinate and fund a comprehensive and

coordinated community-based and culturally and gender-appropriate array of services throughout the State for the prevention, intervention, treatment and rehabilitation of alcohol and other drug abuse and dependency that is accessible and addresses the needs of at-risk or addicted individuals and their families.

(2) Act as the exclusive State agency to accept,

receive and expend, pursuant to appropriation, any public or private monies, grants or services, including those received from the federal government or from other State agencies, for the purpose of providing an array of services for the prevention, intervention, treatment and rehabilitation of alcoholism or other drug abuse or dependency. Monies received by the Department shall be deposited into appropriate funds as may be created by State law or administrative action.

(3) Coordinate a statewide strategy among State

agencies for the prevention, intervention, treatment and rehabilitation of alcohol and other drug abuse and dependency. This strategy shall include the development of an annual comprehensive State plan for the provision of an array of services for education, prevention, intervention, treatment, relapse prevention and other services and activities to alleviate alcoholism and other drug abuse and dependency. The plan shall be based on local community-based needs and upon data including, but not limited to, that which defines the prevalence of and costs associated with the abuse of and dependency upon alcohol and other drugs. This comprehensive State plan shall include identification of problems, needs, priorities, services and other pertinent information, including the needs of minorities and other specific populations in the State, and shall describe how the identified problems and needs will be addressed. For purposes of this paragraph, the term "minorities and other specific populations" may include, but shall not be limited to, groups such as women, children, intravenous drug users, persons with AIDS or who are HIV infected, African-Americans, Puerto Ricans, Hispanics, Asian Americans, the elderly, persons in the criminal justice system, persons who are clients of services provided by other State agencies, persons with disabilities and such other specific populations as the Department may from time to time identify. In developing the plan, the Department shall seek input from providers, parent groups, associations and interested citizens.

Beginning with State fiscal year 1996, the annual

comprehensive State plan developed under this Section shall include an explanation of the rationale to be used in ensuring that funding shall be based upon local community needs, including, but not limited to, the incidence and prevalence of, and costs associated with, the abuse of and dependency upon alcohol and other drugs, as well as upon demonstrated program performance.

The annual comprehensive State plan developed under

this Section shall contain a report detailing the activities of and progress made by the programs for the care and treatment of addicted pregnant women, addicted mothers and their children established under subsection (j) of Section 35-5 of this Act.

Each State agency which provides or funds alcohol or

drug prevention, intervention and treatment services shall annually prepare an agency plan for providing such services, and these shall be used by the Department in preparing the annual comprehensive statewide plan. Each agency's annual plan for alcohol and drug abuse services shall contain a report on the activities and progress of such services in the prior year. The Department may provide technical assistance to other State agencies, as required, in the development of their agency plans.

(4) Lead, foster and develop cooperation,

coordination and agreements among federal and State governmental agencies and local providers that provide assistance, services, funding or other functions, peripheral or direct, in the prevention, intervention, treatment or rehabilitation of alcoholism and other drug abuse and dependency. This shall include, but shall not be limited to, the following:

(A) Cooperate with and assist the Department of

Corrections and the Department on Aging in establishing and conducting programs relating to alcoholism and other drug abuse and dependency among those populations which they respectively serve.

(B) Cooperate with and assist the Illinois

Department of Public Health in the establishment, funding and support of programs and services for the promotion of maternal and child health and the prevention and treatment of infectious diseases, including but not limited to HIV infection, especially with respect to those persons who may abuse drugs by intravenous injection, or may have been sexual partners of drug abusers, or may have abused substances so that their immune systems are impaired, causing them to be at high risk.

(C) Supply to the Department of Public Health and

prenatal care providers a list of all alcohol and other drug abuse service providers for addicted pregnant women in this State.

(D) Assist in the placement of child abuse or

neglect perpetrators (identified by the Illinois Department of Children and Family Services) who have been determined to be in need of alcohol or other drug abuse services pursuant to Section 8.2 of the Abused and Neglected Child Reporting Act.

(E) Cooperate with and assist the Illinois

Department of Children and Family Services in carrying out its mandates to:

(i) identify alcohol and other drug abuse

issues among its clients and their families; and

(ii) develop programs and services to deal

with such problems.

These programs and services may include, but shall

not be limited to, programs to prevent the abuse of alcohol or other drugs by DCFS clients and their families, rehabilitation services, identifying child care needs within the array of alcohol and other drug abuse services, and assistance with other issues as required.

(F) Cooperate with and assist the Illinois

Criminal Justice Information Authority with respect to statistical and other information concerning drug abuse incidence and prevalence.

(G) Cooperate with and assist the State

Superintendent of Education, boards of education, schools, police departments, the Illinois Department of State Police, courts and other public and private agencies and individuals in establishing prevention programs statewide and preparing curriculum materials for use at all levels of education. An agreement shall be entered into with the State Superintendent of Education to assist in the establishment of such programs.

(H) Cooperate with and assist the Illinois

Department of Healthcare and Family Services in the development and provision of services offered to recipients of public assistance for the treatment and prevention of alcoholism and other drug abuse and dependency.

(I) Provide training recommendations to other

State agencies funding alcohol or other drug abuse prevention, intervention, treatment or rehabilitation services.

(5) From monies appropriated to the Department from

the Drunk and Drugged Driving Prevention Fund, make grants to reimburse DUI evaluation and remedial education programs licensed by the Department for the costs of providing indigent persons with free or reduced-cost services relating to a charge of driving under the influence of alcohol or other drugs.

(6) Promulgate regulations to provide appropriate

standards for publicly and privately funded programs as well as for levels of payment to government funded programs which provide an array of services for prevention, intervention, treatment and rehabilitation for alcoholism and other drug abuse or dependency.

(7) In consultation with local service providers,

specify a uniform statistical methodology for use by agencies, organizations, individuals and the Department for collection and dissemination of statistical information regarding services related to alcoholism and other drug use and abuse. This shall include prevention services delivered, the number of persons treated, frequency of admission and readmission, and duration of treatment.

(8) Receive data and assistance from federal, State

and local governmental agencies, and obtain copies of identification and arrest data from all federal, State and local law enforcement agencies for use in carrying out the purposes and functions of the Department.

(9) Designate and license providers to conduct

screening, assessment, referral and tracking of clients identified by the criminal justice system as having indications of alcoholism or other drug abuse or dependency and being eligible to make an election for treatment under Section 40-5 of this Act, and assist in the placement of individuals who are under court order to participate in treatment.

(10) Designate medical examination and other programs

for determining alcoholism and other drug abuse and dependency.

(11) Encourage service providers who receive

financial assistance in any form from the State to assess and collect fees for services rendered.

(12) Make grants with funds appropriated from the

Drug Treatment Fund in accordance with Section 7 of the Controlled Substance and Cannabis Nuisance Act, or in accordance with Section 80 of the Methamphetamine Control and Community Protection Act, or in accordance with subsections (h) and (i) of Section 411.2 of the Illinois Controlled Substances Act.

(13) Encourage all health and disability insurance

programs to include alcoholism and other drug abuse and dependency as a covered illness.

(14) Make such agreements, grants-in-aid and

purchase-care arrangements with any other department, authority or commission of this State, or any other state or the federal government or with any public or private agency, including the disbursement of funds and furnishing of staff, to effectuate the purposes of this Act.

(15) Conduct a public information campaign to inform

the State's Hispanic residents regarding the prevention and treatment of alcoholism.

(b) In addition to the powers, duties and functions vested in it by this Act, or by other laws of this State, the Department may undertake, but shall not be limited to, the following activities:
(1) Require all programs funded by the Department to

include an education component to inform participants regarding the causes and means of transmission and methods of reducing the risk of acquiring or transmitting HIV infection, and to include funding for such education component in its support of the program.

(2) Review all State agency applications for federal

funds which include provisions relating to the prevention, early intervention and treatment of alcoholism and other drug abuse and dependency in order to ensure consistency with the comprehensive statewide plan developed pursuant to this Act.

(3) Prepare, publish, evaluate, disseminate and serve

as a central repository for educational materials dealing with the nature and effects of alcoholism and other drug abuse and dependency. Such materials may deal with the educational needs of the citizens of Illinois, and may include at least pamphlets which describe the causes and effects of fetal alcohol syndrome, which the Department may distribute free of charge to each county clerk in sufficient quantities that the county clerk may provide a pamphlet to the recipients of all marriage licenses issued in the county.

(4) Develop and coordinate, with regional and local

agencies, education and training programs for persons engaged in providing the array of services for persons having alcoholism or other drug abuse and dependency problems, which programs may include specific HIV education and training for program personnel.

(5) Cooperate with and assist in the development of

education, prevention and treatment programs for employees of State and local governments and businesses in the State.

(6) Utilize the support and assistance of interested

persons in the community, including recovering addicts and alcoholics, to assist individuals and communities in understanding the dynamics of addiction, and to encourage individuals with alcohol or other drug abuse or dependency problems to voluntarily undergo treatment.

(7) Promote, conduct, assist or sponsor basic

clinical, epidemiological and statistical research into alcoholism and other drug abuse and dependency, and research into the prevention of those problems either solely or in conjunction with any public or private agency.

(8) Cooperate with public and private agencies,

organizations and individuals in the development of programs, and to provide technical assistance and consultation services for this purpose.

(9) Publish or provide for the publishing of a manual

to assist medical and social service providers in identifying alcoholism and other drug abuse and dependency and coordinating the multidisciplinary delivery of services to addicted pregnant women, addicted mothers and their children. The manual may be used only to provide information and may not be used by the Department to establish practice standards. The Department may not require recipients to use specific providers nor may they require providers to refer recipients to specific providers. The manual may include, but need not be limited to, the following:

(A) Information concerning risk assessments of

women seeking prenatal, natal, and postnatal medical care.

(B) Information concerning risk assessments of

infants who may be substance-affected.

(C) Protocols that have been adopted by the

Illinois Department of Children and Family Services for the reporting and investigation of allegations of child abuse or neglect under the Abused and Neglected Child Reporting Act.

(D) Summary of procedures utilized in juvenile

court in cases of children alleged or found to be abused or neglected as a result of being born to addicted women.

(E) Information concerning referral of addicted

pregnant women, addicted mothers and their children by medical, social service, and substance abuse treatment providers, by the Departments of Children and Family Services, Public Aid, Public Health, and Human Services.

(F) Effects of substance abuse on infants and

guidelines on the symptoms, care, and comfort of drug-withdrawing infants.

(G) Responsibilities of the Illinois Department

of Public Health to maintain statistics on the number of children in Illinois addicted at birth.

(10) To the extent permitted by federal law or

regulation, establish and maintain a clearinghouse and central repository for the development and maintenance of a centralized data collection and dissemination system and a management information system for all alcoholism and other drug abuse prevention, early intervention and treatment services.

(11) Fund, promote or assist programs, services,

demonstrations or research dealing with addictive or habituating behaviors detrimental to the health of Illinois citizens.

(12) With monies appropriated from the Group Home

Loan Revolving Fund, make loans, directly or through subcontract, to assist in underwriting the costs of housing in which individuals recovering from alcohol or other drug abuse or dependency may reside in groups of not less than 6 persons, pursuant to Section 50-40 of this Act.

(13) Promulgate such regulations as may be necessary

for the administration of grants or to otherwise carry out the purposes and enforce the provisions of this Act.

(14) Fund programs to help parents be effective in

preventing substance abuse by building an awareness of drugs and alcohol and the family's role in preventing abuse through adjusting expectations, developing new skills, and setting positive family goals. The programs shall include, but not be limited to, the following subjects: healthy family communication; establishing rules and limits; how to reduce family conflict; how to build self-esteem, competency, and responsibility in children; how to improve motivation and achievement; effective discipline; problem solving techniques; and how to talk about drugs and alcohol. The programs shall be open to all parents.

(Source: P.A. 94-556, eff. 9-11-05; 95-331, eff. 8-21-07.)

(Text of Section after amendment by P.A. 100-494)
Sec. 5-10. Functions of the Department.
(a) In addition to the powers, duties and functions vested in the Department by this Act, or by other laws of this State, the Department shall carry out the following activities:
(1) Design, coordinate and fund a comprehensive and

coordinated community-based and culturally and gender-appropriate array of services throughout the State for the prevention, intervention, treatment and rehabilitation of alcohol and other drug abuse and dependency that is accessible and addresses the needs of at-risk or addicted individuals and their families.

(2) Act as the exclusive State agency to accept,

receive and expend, pursuant to appropriation, any public or private monies, grants or services, including those received from the federal government or from other State agencies, for the purpose of providing an array of services for the prevention, intervention, treatment and rehabilitation of alcoholism or other drug abuse or dependency. Monies received by the Department shall be deposited into appropriate funds as may be created by State law or administrative action.

(2.5) In partnership with the Department of

Healthcare and Family Services, act as one of the principal State agencies for the sole purpose of calculating the maintenance of effort requirement under Section 1930 of Title XIX, Part B, Subpart II of the Public Health Service Act (42 U.S.C. 300x-30) and the Interim Final Rule (45 CFR 96.134).

(3) Coordinate a statewide strategy among State

agencies for the prevention, intervention, treatment and rehabilitation of alcohol and other drug abuse and dependency. This strategy shall include the development of an annual comprehensive State plan for the provision of an array of services for education, prevention, intervention, treatment, relapse prevention and other services and activities to alleviate alcoholism and other drug abuse and dependency. The plan shall be based on local community-based needs and upon data including, but not limited to, that which defines the prevalence of and costs associated with the abuse of and dependency upon alcohol and other drugs. This comprehensive State plan shall include identification of problems, needs, priorities, services and other pertinent information, including the needs of minorities and other specific populations in the State, and shall describe how the identified problems and needs will be addressed. For purposes of this paragraph, the term "minorities and other specific populations" may include, but shall not be limited to, groups such as women, children, intravenous drug users, persons with AIDS or who are HIV infected, African-Americans, Puerto Ricans, Hispanics, Asian Americans, the elderly, persons in the criminal justice system, persons who are clients of services provided by other State agencies, persons with disabilities and such other specific populations as the Department may from time to time identify. In developing the plan, the Department shall seek input from providers, parent groups, associations and interested citizens.

Beginning with State fiscal year 1996, the annual

comprehensive State plan developed under this Section shall include an explanation of the rationale to be used in ensuring that funding shall be based upon local community needs, including, but not limited to, the incidence and prevalence of, and costs associated with, the abuse of and dependency upon alcohol and other drugs, as well as upon demonstrated program performance.

The annual comprehensive State plan developed under

this Section shall contain a report detailing the activities of and progress made by the programs for the care and treatment of addicted pregnant women, addicted mothers and their children established under subsection (j) of Section 35-5 of this Act.

Each State agency which provides or funds alcohol or

drug prevention, intervention and treatment services shall annually prepare an agency plan for providing such services, and these shall be used by the Department in preparing the annual comprehensive statewide plan. Each agency's annual plan for alcohol and drug abuse services shall contain a report on the activities and progress of such services in the prior year. The Department may provide technical assistance to other State agencies, as required, in the development of their agency plans.

(4) Lead, foster and develop cooperation,

coordination and agreements among federal and State governmental agencies and local providers that provide assistance, services, funding or other functions, peripheral or direct, in the prevention, intervention, treatment or rehabilitation of alcoholism and other drug abuse and dependency. This shall include, but shall not be limited to, the following:

(A) Cooperate with and assist the Department of

Corrections and the Department on Aging in establishing and conducting programs relating to alcoholism and other drug abuse and dependency among those populations which they respectively serve.

(B) Cooperate with and assist the Illinois

Department of Public Health in the establishment, funding and support of programs and services for the promotion of maternal and child health and the prevention and treatment of infectious diseases, including but not limited to HIV infection, especially with respect to those persons who may abuse drugs by intravenous injection, or may have been sexual partners of drug abusers, or may have abused substances so that their immune systems are impaired, causing them to be at high risk.

(C) Supply to the Department of Public Health and

prenatal care providers a list of all alcohol and other drug abuse service providers for addicted pregnant women in this State.

(D) Assist in the placement of child abuse or

neglect perpetrators (identified by the Illinois Department of Children and Family Services) who have been determined to be in need of alcohol or other drug abuse services pursuant to Section 8.2 of the Abused and Neglected Child Reporting Act.

(E) Cooperate with and assist the Illinois

Department of Children and Family Services in carrying out its mandates to:

(i) identify alcohol and other drug abuse

issues among its clients and their families; and

(ii) develop programs and services to deal

with such problems.

These programs and services may include, but shall

not be limited to, programs to prevent the abuse of alcohol or other drugs by DCFS clients and their families, rehabilitation services, identifying child care needs within the array of alcohol and other drug abuse services, and assistance with other issues as required.

(F) Cooperate with and assist the Illinois

Criminal Justice Information Authority with respect to statistical and other information concerning drug abuse incidence and prevalence.

(G) Cooperate with and assist the State

Superintendent of Education, boards of education, schools, police departments, the Illinois Department of State Police, courts and other public and private agencies and individuals in establishing prevention programs statewide and preparing curriculum materials for use at all levels of education. An agreement shall be entered into with the State Superintendent of Education to assist in the establishment of such programs.

(H) Cooperate with and assist the Illinois

Department of Healthcare and Family Services in the development and provision of services offered to recipients of public assistance for the treatment and prevention of alcoholism and other drug abuse and dependency.

(I) Provide training recommendations to other

State agencies funding alcohol or other drug abuse prevention, intervention, treatment or rehabilitation services.

(5) From monies appropriated to the Department from

the Drunk and Drugged Driving Prevention Fund, make grants to reimburse DUI evaluation and remedial education programs licensed by the Department for the costs of providing indigent persons with free or reduced-cost services relating to a charge of driving under the influence of alcohol or other drugs.

(6) Promulgate regulations to provide appropriate

standards for publicly and privately funded programs as well as for levels of payment to government funded programs which provide an array of services for prevention, intervention, treatment and rehabilitation for alcoholism and other drug abuse or dependency.

(7) In consultation with local service providers,

specify a uniform statistical methodology for use by agencies, organizations, individuals and the Department for collection and dissemination of statistical information regarding services related to alcoholism and other drug use and abuse. This shall include prevention services delivered, the number of persons treated, frequency of admission and readmission, and duration of treatment.

(8) Receive data and assistance from federal, State

and local governmental agencies, and obtain copies of identification and arrest data from all federal, State and local law enforcement agencies for use in carrying out the purposes and functions of the Department.

(9) Designate and license providers to conduct

screening, assessment, referral and tracking of clients identified by the criminal justice system as having indications of alcoholism or other drug abuse or dependency and being eligible to make an election for treatment under Section 40-5 of this Act, and assist in the placement of individuals who are under court order to participate in treatment.

(10) Designate medical examination and other programs

for determining alcoholism and other drug abuse and dependency.

(11) Encourage service providers who receive

financial assistance in any form from the State to assess and collect fees for services rendered.

(12) Make grants with funds appropriated from the

Drug Treatment Fund in accordance with Section 7 of the Controlled Substance and Cannabis Nuisance Act, or in accordance with Section 80 of the Methamphetamine Control and Community Protection Act, or in accordance with subsections (h) and (i) of Section 411.2 of the Illinois Controlled Substances Act.

(13) Encourage all health and disability insurance

programs to include alcoholism and other drug abuse and dependency as a covered illness.

(14) Make such agreements, grants-in-aid and

purchase-care arrangements with any other department, authority or commission of this State, or any other state or the federal government or with any public or private agency, including the disbursement of funds and furnishing of staff, to effectuate the purposes of this Act.

(15) Conduct a public information campaign to inform

the State's Hispanic residents regarding the prevention and treatment of alcoholism.

(b) In addition to the powers, duties and functions vested in it by this Act, or by other laws of this State, the Department may undertake, but shall not be limited to, the following activities:
(1) Require all programs funded by the Department to

include an education component to inform participants regarding the causes and means of transmission and methods of reducing the risk of acquiring or transmitting HIV infection, and to include funding for such education component in its support of the program.

(2) Review all State agency applications for federal

funds which include provisions relating to the prevention, early intervention and treatment of alcoholism and other drug abuse and dependency in order to ensure consistency with the comprehensive statewide plan developed pursuant to this Act.

(3) Prepare, publish, evaluate, disseminate and serve

as a central repository for educational materials dealing with the nature and effects of alcoholism and other drug abuse and dependency. Such materials may deal with the educational needs of the citizens of Illinois, and may include at least pamphlets which describe the causes and effects of fetal alcohol syndrome, which the Department may distribute free of charge to each county clerk in sufficient quantities that the county clerk may provide a pamphlet to the recipients of all marriage licenses issued in the county.

(4) Develop and coordinate, with regional and local

agencies, education and training programs for persons engaged in providing the array of services for persons having alcoholism or other drug abuse and dependency problems, which programs may include specific HIV education and training for program personnel.

(5) Cooperate with and assist in the development of

education, prevention and treatment programs for employees of State and local governments and businesses in the State.

(6) Utilize the support and assistance of interested

persons in the community, including recovering addicts and alcoholics, to assist individuals and communities in understanding the dynamics of addiction, and to encourage individuals with alcohol or other drug abuse or dependency problems to voluntarily undergo treatment.

(7) Promote, conduct, assist or sponsor basic

clinical, epidemiological and statistical research into alcoholism and other drug abuse and dependency, and research into the prevention of those problems either solely or in conjunction with any public or private agency.

(8) Cooperate with public and private agencies,

organizations and individuals in the development of programs, and to provide technical assistance and consultation services for this purpose.

(9) Publish or provide for the publishing of a manual

to assist medical and social service providers in identifying alcoholism and other drug abuse and dependency and coordinating the multidisciplinary delivery of services to addicted pregnant women, addicted mothers and their children. The manual may be used only to provide information and may not be used by the Department to establish practice standards. The Department may not require recipients to use specific providers nor may they require providers to refer recipients to specific providers. The manual may include, but need not be limited to, the following:

(A) Information concerning risk assessments of

women seeking prenatal, natal, and postnatal medical care.

(B) Information concerning risk assessments of

infants who may be substance-affected.

(C) Protocols that have been adopted by the

Illinois Department of Children and Family Services for the reporting and investigation of allegations of child abuse or neglect under the Abused and Neglected Child Reporting Act.

(D) Summary of procedures utilized in juvenile

court in cases of children alleged or found to be abused or neglected as a result of being born to addicted women.

(E) Information concerning referral of addicted

pregnant women, addicted mothers and their children by medical, social service, and substance abuse treatment providers, by the Departments of Children and Family Services, Public Aid, Public Health, and Human Services.

(F) Effects of substance abuse on infants and

guidelines on the symptoms, care, and comfort of drug-withdrawing infants.

(G) Responsibilities of the Illinois Department

of Public Health to maintain statistics on the number of children in Illinois addicted at birth.

(10) To the extent permitted by federal law or

regulation, establish and maintain a clearinghouse and central repository for the development and maintenance of a centralized data collection and dissemination system and a management information system for all alcoholism and other drug abuse prevention, early intervention and treatment services.

(11) Fund, promote or assist programs, services,

demonstrations or research dealing with addictive or habituating behaviors detrimental to the health of Illinois citizens.

(12) With monies appropriated from the Group Home

Loan Revolving Fund, make loans, directly or through subcontract, to assist in underwriting the costs of housing in which individuals recovering from alcohol or other drug abuse or dependency may reside in groups of not less than 6 persons, pursuant to Section 50-40 of this Act.

(13) Promulgate such regulations as may be necessary

for the administration of grants or to otherwise carry out the purposes and enforce the provisions of this Act.

(14) Fund programs to help parents be effective in

preventing substance abuse by building an awareness of drugs and alcohol and the family's role in preventing abuse through adjusting expectations, developing new skills, and setting positive family goals. The programs shall include, but not be limited to, the following subjects: healthy family communication; establishing rules and limits; how to reduce family conflict; how to build self-esteem, competency, and responsibility in children; how to improve motivation and achievement; effective discipline; problem solving techniques; and how to talk about drugs and alcohol. The programs shall be open to all parents.

(Source: P.A. 100-494, eff. 6-1-18.)

(20 ILCS 301/5-15)
Sec. 5-15. (Repealed).
(Source: P.A. 88-80. Repealed by internal repealer, eff. 7-1-95.)

(20 ILCS 301/5-20)
Sec. 5-20. Compulsive gambling program.
(a) Subject to appropriation, the Department shall establish a program for public education, research, and training regarding problem and compulsive gambling and the treatment and prevention of problem and compulsive gambling. Subject to specific appropriation for these stated purposes, the program must include all of the following:
(1) Establishment and maintenance of a toll-free

"800" telephone number to provide crisis counseling and referral services to families experiencing difficulty as a result of problem or compulsive gambling.

(2) Promotion of public awareness regarding the

recognition and prevention of problem and compulsive gambling.

(3) Facilitation, through in-service training and

other means, of the availability of effective assistance programs for problem and compulsive gamblers.

(4) Conducting studies to identify adults and

juveniles in this State who are, or who are at risk of becoming, problem or compulsive gamblers.

(b) Subject to appropriation, the Department shall either establish and maintain the program or contract with a private or public entity for the establishment and maintenance of the program. Subject to appropriation, either the Department or the private or public entity shall implement the toll-free telephone number, promote public awareness, and conduct in-service training concerning problem and compulsive gambling.
(c) Subject to appropriation, the Department shall produce and supply the signs specified in Section 10.7 of the Illinois Lottery Law, Section 34.1 of the Illinois Horse Racing Act of 1975, Section 4.3 of the Bingo License and Tax Act, Section 8.1 of the Charitable Games Act, and Section 13.1 of the Riverboat Gambling Act.
(Source: P.A. 89-374, eff. 1-1-96; 89-626, eff. 8-9-96.)

(20 ILCS 301/5-23)
Sec. 5-23. Drug Overdose Prevention Program.
(a) Reports of drug overdose.
(1) The Director of the Division of Alcoholism and

Substance Abuse shall publish annually a report on drug overdose trends statewide that reviews State death rates from available data to ascertain changes in the causes or rates of fatal and nonfatal drug overdose. The report shall also provide information on interventions that would be effective in reducing the rate of fatal or nonfatal drug overdose and shall include an analysis of drug overdose information reported to the Department of Public Health pursuant to subsection (e) of Section 3-3013 of the Counties Code, Section 6.14g of the Hospital Licensing Act, and subsection (j) of Section 22-30 of the School Code.

(2) The report may include:
(A) Trends in drug overdose death rates.
(B) Trends in emergency room utilization related

to drug overdose and the cost impact of emergency room utilization.

(C) Trends in utilization of pre-hospital and

emergency services and the cost impact of emergency services utilization.

(D) Suggested improvements in data collection.
(E) A description of other interventions

effective in reducing the rate of fatal or nonfatal drug overdose.

(F) A description of efforts undertaken to

educate the public about unused medication and about how to properly dispose of unused medication, including the number of registered collection receptacles in this State, mail-back programs, and drug take-back events.

(b) Programs; drug overdose prevention.
(1) The Director may establish a program to provide

for the production and publication, in electronic and other formats, of drug overdose prevention, recognition, and response literature. The Director may develop and disseminate curricula for use by professionals, organizations, individuals, or committees interested in the prevention of fatal and nonfatal drug overdose, including, but not limited to, drug users, jail and prison personnel, jail and prison inmates, drug treatment professionals, emergency medical personnel, hospital staff, families and associates of drug users, peace officers, firefighters, public safety officers, needle exchange program staff, and other persons. In addition to information regarding drug overdose prevention, recognition, and response, literature produced by the Department shall stress that drug use remains illegal and highly dangerous and that complete abstinence from illegal drug use is the healthiest choice. The literature shall provide information and resources for substance abuse treatment.

The Director may establish or authorize programs for

prescribing, dispensing, or distributing opioid antagonists for the treatment of drug overdose. Such programs may include the prescribing of opioid antagonists for the treatment of drug overdose to a person who is not at risk of opioid overdose but who, in the judgment of the health care professional, may be in a position to assist another individual during an opioid-related drug overdose and who has received basic instruction on how to administer an opioid antagonist.

(2) The Director may provide advice to State and

local officials on the growing drug overdose crisis, including the prevalence of drug overdose incidents, programs promoting the disposal of unused prescription drugs, trends in drug overdose incidents, and solutions to the drug overdose crisis.

(c) Grants.
(1) The Director may award grants, in accordance with

this subsection, to create or support local drug overdose prevention, recognition, and response projects. Local health departments, correctional institutions, hospitals, universities, community-based organizations, and faith-based organizations may apply to the Department for a grant under this subsection at the time and in the manner the Director prescribes.

(2) In awarding grants, the Director shall consider

the necessity for overdose prevention projects in various settings and shall encourage all grant applicants to develop interventions that will be effective and viable in their local areas.

(3) The Director shall give preference for grants to

proposals that, in addition to providing life-saving interventions and responses, provide information to drug users on how to access drug treatment or other strategies for abstaining from illegal drugs. The Director shall give preference to proposals that include one or more of the following elements:

(A) Policies and projects to encourage persons,

including drug users, to call 911 when they witness a potentially fatal drug overdose.

(B) Drug overdose prevention, recognition, and

response education projects in drug treatment centers, outreach programs, and other organizations that work with, or have access to, drug users and their families and communities.

(C) Drug overdose recognition and response

training, including rescue breathing, in drug treatment centers and for other organizations that work with, or have access to, drug users and their families and communities.

(D) The production and distribution of targeted

or mass media materials on drug overdose prevention and response, the potential dangers of keeping unused prescription drugs in the home, and methods to properly dispose of unused prescription drugs.

(E) Prescription and distribution of opioid

antagonists.

(F) The institution of education and training

projects on drug overdose response and treatment for emergency services and law enforcement personnel.

(G) A system of parent, family, and survivor

education and mutual support groups.

(4) In addition to moneys appropriated by the General

Assembly, the Director may seek grants from private foundations, the federal government, and other sources to fund the grants under this Section and to fund an evaluation of the programs supported by the grants.

(d) Health care professional prescription of opioid antagonists.
(1) A health care professional who, acting in good

faith, directly or by standing order, prescribes or dispenses an opioid antagonist to: (a) a patient who, in the judgment of the health care professional, is capable of administering the drug in an emergency, or (b) a person who is not at risk of opioid overdose but who, in the judgment of the health care professional, may be in a position to assist another individual during an opioid-related drug overdose and who has received basic instruction on how to administer an opioid antagonist shall not, as a result of his or her acts or omissions, be subject to: (i) any disciplinary or other adverse action under the Medical Practice Act of 1987, the Physician Assistant Practice Act of 1987, the Nurse Practice Act, the Pharmacy Practice Act, or any other professional licensing statute or (ii) any criminal liability, except for willful and wanton misconduct.

(2) A person who is not otherwise licensed to

administer an opioid antagonist may in an emergency administer without fee an opioid antagonist if the person has received the patient information specified in paragraph (4) of this subsection and believes in good faith that another person is experiencing a drug overdose. The person shall not, as a result of his or her acts or omissions, be (i) liable for any violation of the Medical Practice Act of 1987, the Physician Assistant Practice Act of 1987, the Nurse Practice Act, the Pharmacy Practice Act, or any other professional licensing statute, or (ii) subject to any criminal prosecution or civil liability, except for willful and wanton misconduct.

(3) A health care professional prescribing an opioid

antagonist to a patient shall ensure that the patient receives the patient information specified in paragraph (4) of this subsection. Patient information may be provided by the health care professional or a community-based organization, substance abuse program, or other organization with which the health care professional establishes a written agreement that includes a description of how the organization will provide patient information, how employees or volunteers providing information will be trained, and standards for documenting the provision of patient information to patients. Provision of patient information shall be documented in the patient's medical record or through similar means as determined by agreement between the health care professional and the organization. The Director of the Division of Alcoholism and Substance Abuse, in consultation with statewide organizations representing physicians, pharmacists, advanced practice registered nurses, physician assistants, substance abuse programs, and other interested groups, shall develop and disseminate to health care professionals, community-based organizations, substance abuse programs, and other organizations training materials in video, electronic, or other formats to facilitate the provision of such patient information.

(4) For the purposes of this subsection:
"Opioid antagonist" means a drug that binds to opioid

receptors and blocks or inhibits the effect of opioids acting on those receptors, including, but not limited to, naloxone hydrochloride or any other similarly acting drug approved by the U.S. Food and Drug Administration.

"Health care professional" means a physician licensed

to practice medicine in all its branches, a licensed physician assistant with prescriptive authority, a licensed advanced practice registered nurse with prescriptive authority, an advanced practice registered nurse or physician assistant who practices in a hospital, hospital affiliate, or ambulatory surgical treatment center and possesses appropriate clinical privileges in accordance with the Nurse Practice Act, or a pharmacist licensed to practice pharmacy under the Pharmacy Practice Act.

"Patient" includes a person who is not at risk of

opioid overdose but who, in the judgment of the physician, advanced practice registered nurse, or physician assistant, may be in a position to assist another individual during an overdose and who has received patient information as required in paragraph (2) of this subsection on the indications for and administration of an opioid antagonist.

"Patient information" includes information provided

to the patient on drug overdose prevention and recognition; how to perform rescue breathing and resuscitation; opioid antagonist dosage and administration; the importance of calling 911; care for the overdose victim after administration of the overdose antagonist; and other issues as necessary.

(e) Drug overdose response policy.
(1) Every State and local government agency that

employs a law enforcement officer or fireman as those terms are defined in the Line of Duty Compensation Act must possess opioid antagonists and must establish a policy to control the acquisition, storage, transportation, and administration of such opioid antagonists and to provide training in the administration of opioid antagonists. A State or local government agency that employs a fireman as defined in the Line of Duty Compensation Act but does not respond to emergency medical calls or provide medical services shall be exempt from this subsection.

(2) Every publicly or privately owned ambulance,

special emergency medical services vehicle, non-transport vehicle, or ambulance assist vehicle, as described in the Emergency Medical Services (EMS) Systems Act, which responds to requests for emergency services or transports patients between hospitals in emergency situations must possess opioid antagonists.

(3) Entities that are required under paragraphs (1)

and (2) to possess opioid antagonists may also apply to the Department for a grant to fund the acquisition of opioid antagonists and training programs on the administration of opioid antagonists.

(Source: P.A. 99-173, eff. 7-29-15; 99-480, eff. 9-9-15; 99-581, eff. 1-1-17; 99-642, eff. 7-28-16; 100-201, eff. 8-18-17; 100-513, eff. 1-1-18.)

(20 ILCS 301/5-24)
Sec. 5-24. Opiate prescriptions; educational materials. The Department shall develop educational materials to educate holders of opiate prescriptions about the dangers of children and teens gaining access to these medications. The materials shall include information regarding the means by which the abuse of opiate prescriptions can lead to the illegal use of heroin. The Department shall also develop a method of distribution for such educational materials.
(Source: P.A. 99-480, eff. 9-9-15.)

(20 ILCS 301/5-25)
Sec. 5-25. Eligibility for consideration for participation. Notwithstanding any other provision in this Act or rules promulgated under this Act to the contrary, unless expressly prohibited by federal law or regulation, all individuals, corporations, or other entities that provide treatment, whether organized as for-profit or not-for-profit entities, shall be eligible for consideration by the Department to participate in any program funded or administered by the Department. This Section shall not apply to the receipt of federal funds administered and transferred by the Department for services when the federal government has specifically provided that those funds may be received only by those entities organized as not-for-profit entities.
(Source: P.A. 89-392, eff. 8-20-95; 89-626, eff. 8-9-96.)



Article 10 - Advisory Councils And Committees

(20 ILCS 301/Art. 10 heading)

(20 ILCS 301/10-5)
Sec. 10-5. Illinois Advisory Council established. There is established the Illinois Advisory Council on Alcoholism and Other Drug Dependency. The members of the Council shall receive no compensation for their service but shall be reimbursed for all expenses actually and necessarily incurred by them in the performance of their duties under this Act, and within the amounts made available to them by the Department. The Council shall annually elect a presiding officer from among its membership. The Council shall meet quarterly or at the call of the Department, or at the call of its presiding officer, or upon the request of a majority of its members. The Department shall provide space and clerical and consulting services to the Council.
(Source: P.A. 94-1033, eff. 7-1-07.)

(20 ILCS 301/10-10)
Sec. 10-10. Powers and duties of the Council. The Council shall:
(a) Advise the Department on ways to encourage public

understanding and support of the Department's programs.

(b) Advise the Department on regulations and

licensure proposed by the Department.

(c) Advise the Department in the formulation,

preparation and implementation of the comprehensive State plan for prevention, intervention, treatment and relapse prevention of alcoholism and other drug abuse and dependency.

(d) Advise the Department on implementation of

alcoholism and other drug abuse and dependency education and prevention programs throughout the State.

(e) By January 1, 1995, and by January 1 of every

third year thereafter, in cooperation with the Committee on Women's Alcohol and Substance Abuse Treatment, submit to the Governor and General Assembly a planning document, specific to Illinois' female population. The document shall contain, but need not be limited to, interagency information concerning the types of services funded, the client population served, the support services available and provided during the preceding 3 year period, and the goals, objectives, proposed methods of achievement, client projections and cost estimate for the upcoming 3 year period. The document may include, if deemed necessary and appropriate, recommendations regarding the reorganization of the Department to enhance and increase prevention, treatment and support services available to women.

(f) Perform other duties as requested by the

Secretary.

(g) Advise the Department in the planning,

development, and coordination of programs among all agencies and departments of State government, including programs to reduce alcoholism and drug addiction, prevent the use of illegal drugs and abuse of legal drugs by persons of all ages, and prevent the use of alcohol by minors.

(h) Promote and encourage participation by the

private sector, including business, industry, labor, and the media, in programs to prevent alcoholism and other drug abuse and dependency.

(i) Encourage the implementation of programs to

prevent alcoholism and other drug abuse and dependency in the public and private schools and educational institutions, including establishment of alcoholism and other drug abuse and dependency programs.

(j) Gather information, conduct hearings, and make

recommendations to the Secretary concerning additions, deletions, or rescheduling of substances under the Illinois Controlled Substances Act.

(k) Report annually to the General Assembly regarding

the activities and recommendations made by the Council.

With the advice and consent of the Secretary, the presiding officer shall annually appoint a Special Committee on Licensure, which shall advise the Secretary on particular cases on which the Department intends to take action that is adverse to an applicant or license holder, and shall review an annual report submitted by the Secretary summarizing all licensure sanctions imposed by the Department.
(Source: P.A. 94-1033, eff. 7-1-07.)

(20 ILCS 301/10-15)
Sec. 10-15. Qualification and appointment of members. The membership of the Illinois Advisory Council shall consist of:
(a) A State's Attorney designated by the President of

the Illinois State's Attorneys Association.

(b) A judge designated by the Chief Justice of the

Illinois Supreme Court.

(c) A Public Defender appointed by the President of

the Illinois Public Defender Association.

(d) A local law enforcement officer appointed by the

Governor.

(e) A labor representative appointed by the Governor.
(f) An educator appointed by the Governor.
(g) A physician licensed to practice medicine in all

its branches appointed by the Governor with due regard for the appointee's knowledge of the field of alcoholism and other drug abuse and dependency.

(h) 4 members of the Illinois House of

Representatives, 2 each appointed by the Speaker and Minority Leader.

(i) 4 members of the Illinois Senate, 2 each

appointed by the President and Minority Leader.

(j) The President of the Illinois Alcoholism and Drug

Dependence Association.

(k) An advocate for the needs of youth appointed by

the Governor.

(l) The President of the Illinois State Medical

Society or his or her designee.

(m) The President of the Illinois Hospital

Association or his or her designee.

(n) The President of the Illinois Nurses Association

or a registered nurse designated by the President.

(o) The President of the Illinois Pharmacists

Association or a licensed pharmacist designated by the President.

(p) The President of the Illinois Chapter of the

Association of Labor-Management Administrators and Consultants on Alcoholism.

(p-1) The President of the Community Behavioral

Healthcare Association of Illinois or his or her designee.

(q) The Attorney General or his or her designee.
(r) The State Comptroller or his or her designee.
(s) 20 public members, 8 appointed by the Governor, 3

of whom shall be representatives of alcoholism or other drug abuse and dependency treatment programs and one of whom shall be a representative of a manufacturer or importing distributor of alcoholic liquor licensed by the State of Illinois, and 3 public members appointed by each of the President and Minority Leader of the Senate and the Speaker and Minority Leader of the House.

(t) The Director, Secretary, or other chief

administrative officer, ex officio, or his or her designee, of each of the following: the Department on Aging, the Department of Children and Family Services, the Department of Corrections, the Department of Juvenile Justice, the Department of Healthcare and Family Services, the Department of Revenue, the Department of Public Health, the Department of Financial and Professional Regulation, the Department of State Police, the Administrative Office of the Illinois Courts, the Criminal Justice Information Authority, and the Department of Transportation.

(u) Each of the following, ex officio, or his or her

designee: the Secretary of State, the State Superintendent of Education, and the Chairman of the Board of Higher Education.

The public members may not be officers or employees of the executive branch of State government; however, the public members may be officers or employees of a State college or university or of any law enforcement agency. In appointing members, due consideration shall be given to the experience of appointees in the fields of medicine, law, prevention, correctional activities, and social welfare. Vacancies in the public membership shall be filled for the unexpired term by appointment in like manner as for original appointments, and the appointive members shall serve until their successors are appointed and have qualified. Vacancies among the public members appointed by the legislative leaders shall be filled by the leader of the same house and of the same political party as the leader who originally appointed the member.
Each non-appointive member may designate a representative to serve in his place by written notice to the Department. All General Assembly members shall serve until their respective successors are appointed or until termination of their legislative service, whichever occurs first. The terms of office for each of the members appointed by the Governor shall be for 3 years, except that of the members first appointed, 3 shall be appointed for a term of one year, and 4 shall be appointed for a term of 2 years. The terms of office of each of the public members appointed by the legislative leaders shall be for 2 years.
(Source: P.A. 100-201, eff. 8-18-17.)

(20 ILCS 301/10-20)
Sec. 10-20. Committee on Women's Alcohol and Substance Abuse Treatment established. There is established a Committee on Women's Alcohol and Substance Abuse Treatment of the Illinois Advisory Council on Alcoholism and Other Drug Dependency. Members shall serve without compensation but shall be reimbursed for any ordinary and necessary expenses incurred in the performance of their duties. The chairperson of the Council shall annually appoint a chairperson for the Committee on Women's Alcohol and Substance Abuse Treatment from among the membership of the Council. The Committee shall meet no less often than quarterly and at other times at the call of its chair or a majority of its members.
(Source: P.A. 88-80.)

(20 ILCS 301/10-25)
Sec. 10-25. Powers and duties of the Committee. The Committee shall have the following powers and duties:
(a) To advise the Council and the Secretary in the

development of intervention, prevention and treatment objectives and standards, educational and outreach programs, and support services specific to the needs of women.

(b) To advise the Council and the Secretary in the

formulation, preparation and implementation of a State plan for intervention, prevention and treatment of alcoholism and other drug abuse and dependency targeted to women.

(c) To advise the Council and the Secretary regarding

strategies to enhance service delivery to women.

(d) To advise the Council and the Secretary in the

development and implementation of a State plan, in conjunction with the Department of Children and Family Services, to provide child care services, at no or low cost, to addicted mothers with children who are receiving substance abuse treatment services.

(e) By December 1, 1994, and by December 1 of every

third year thereafter, to prepare and submit to the Council for approval a planning document specific to Illinois' female population. The document shall contain, but need not be limited to, interagency information concerning the types of services funded, the client population served, the support services available and provided during the preceding 3 year period, and the goals, objectives, proposed methods of achievement, client projections and cost estimate for the upcoming 3 year period. The document may include, if deemed necessary and appropriate, recommendations regarding the reorganization of the Department to enhance and increase prevention, treatment and support services available to women.

(f) perform other duties as requested by the Council

or the Secretary.

(Source: P.A. 88-80; 89-507, eff. 7-1-97.)

(20 ILCS 301/10-30)
Sec. 10-30. Membership.
(a) The Committee shall be composed of 15 individuals appointed by the chairperson of the Council, with the advice and consent of the Secretary, from among the medical and substance abuse prevention and treatment communities who have expertise and experience in women-specific programming and representatives of appropriate public agencies. Members may be, but need not be, members of the Council.
(b) Members shall serve 3-year terms and until their successors are appointed and qualified, except that of the initial appointments, 5 members shall be appointed for one year, 5 members shall be appointed for 2 years, and 5 members shall be appointed for 3 years and until their successors are appointed and qualified. Appointments to fill vacancies shall be made in the same manner as the original appointments, for the unexpired portion of the vacated term. Initial terms shall begin on January 1, 1994. The chairperson of the Council shall annually appoint a chairperson from among the membership of the Committee.
(Source: P.A. 88-80; 89-507, eff. 7-1-97.)

(20 ILCS 301/10-35)
Sec. 10-35. Other committees of the Illinois Advisory Council. The Illinois Advisory Council may, in its operating policies and procedures, provide for the creation of such other Committees as it deems necessary to carry out its duties.
(Source: P.A. 88-80.)

(20 ILCS 301/10-40)
Sec. 10-40. (Repealed).
(Source: P.A. 89-507, eff. 7-1-97. Repealed by P.A. 94-1033, eff. 7-1-07.)

(20 ILCS 301/10-45)
Sec. 10-45. (Repealed).
(Source: P.A. 95-331, eff. 8-21-07. Repealed by P.A. 94-1033, eff. 7-1-07.)

(20 ILCS 301/10-50)
Sec. 10-50. (Repealed).
(Source: P.A. 89-507, eff. 7-1-97. Repealed by P.A. 94-1033, eff. 7-1-07.)

(20 ILCS 301/10-55)
Sec. 10-55. Medical Advisory Committee. The Secretary shall appoint a Medical Advisory Committee to the Department, consisting of up to 15 physicians licensed to practice medicine in all of its branches in Illinois who shall serve in an advisory capacity to the Secretary. The membership of the Medical Advisory Committee shall reasonably reflect representation from the geographic areas and the range of alcoholism and other drug abuse and dependency service providers in the State. In making appointments, the Secretary shall give consideration to recommendations made by the Illinois State Medical Society and other appropriate professional organizations. All appointments shall be made with regard to the interest and expertise of the individual with regard to alcoholism and other drug abuse and dependency services. At a minimum, those appointed to the Committee shall include representatives of Board-certified psychiatrists, community-based and hospital-based alcoholism or other drug dependency treatment programs, and Illinois medical schools.
Members shall serve 3-year terms and until their successors are appointed and qualified, except that of the initial appointments, one-third of the members shall be appointed for one year, one-third shall be appointed for 2 years, and one-third shall be appointed for 3 years and until their successors are appointed and qualified. Appointments to fill vacancies shall be made in the same manner as the original appointments, for the unexpired portion of the vacated term. Initial terms shall begin on January 1, 1994. Members shall elect a chairperson annually from among their membership.
(Source: P.A. 88-80; 89-507, eff. 7-1-97.)

(20 ILCS 301/10-60)
Sec. 10-60. Powers and duties of the Medical Advisory Committee. The Medical Advisory Committee shall consult with and advise the Department on clinical procedures, medical technology, medical practice and standards, and other such matters as the Secretary may from time to time assign to it. The members of the Medical Advisory Committee shall receive no compensation for their service, but shall be reimbursed for all expenses actually and necessarily incurred by them in the performance of their duties under this Act. The Medical Advisory Committee shall meet as frequently as the Secretary deems necessary. Upon the request of a majority of its members, the Secretary shall call a meeting of the Medical Advisory Committee.
(Source: P.A. 88-80; 89-507, eff. 7-1-97.)



Article 15 - Licensure

(20 ILCS 301/Art. 15 heading)

(20 ILCS 301/15-5)
Sec. 15-5. Applicability.
(a) It is unlawful for any person to provide treatment for alcoholism and other drug abuse or dependency or to provide services as specified in subsections (c), (d), (e), and (f) of Section 15-10 of this Act unless the person is licensed to do so by the Department. The performance of these activities by any person in violation of this Act is declared to be inimical to the public health and welfare, and to be a public nuisance. The Department may undertake such inspections and investigations as it deems appropriate to determine whether licensable activities are being conducted without the requisite license.
(b) Nothing in this Act shall be construed to require any hospital, as defined by the Hospital Licensing Act, required to have a license from the Department of Public Health pursuant to the Hospital Licensing Act to obtain any license under this Act for any alcoholism and other drug dependency treatment services operated on the licensed premises of the hospital, and operated by the hospital or its designated agent, provided that such services are covered within the scope of the Hospital Licensing Act. No person or facility required to be licensed under this Act shall be required to obtain a license pursuant to the Hospital Licensing Act or the Child Care Act of 1969.
(c) Nothing in this Act shall be construed to require an individual employee of a licensed program to be licensed under this Act.
(d) Nothing in this Act shall be construed to require any private professional practice, whether by an individual practitioner, by a partnership, or by a duly incorporated professional service corporation, that provides outpatient treatment for alcoholism and other drug abuse to be licensed under this Act, provided that the treatment is rendered personally by the professional in his own name and the professional is authorized by individual professional licensure or registration from the Department of Professional Regulation to do such treatment unsupervised. This exemption shall not apply to such private professional practice which specializes primarily or exclusively in the treatment of alcoholism and other drug abuse. This exemption shall also not apply to intervention services, research, or residential treatment services as defined in this Act or by rule.
Notwithstanding any other provisions of this subsection to the contrary, persons licensed to practice medicine in all of its branches in Illinois shall not require licensure under this Act unless their private professional practice specializes exclusively in the treatment of alcoholism and other drug abuse.
(e) Nothing in this Act shall be construed to require any employee assistance program operated by an employer or any intervenor program operated by a professional association to obtain any license pursuant to this Act to perform services that do not constitute licensable treatment or intervention as defined in this Act.
(f) Before any violation of this Act is reported by the Department or any of its agents to any State's Attorney for the institution of a criminal proceeding, the person against whom such proceeding is contemplated shall be given appropriate notice and an opportunity to present his views before the Department or its designated agent, either orally or in writing, in person or by an attorney, with regard to such contemplated proceeding. Nothing in this Act shall be construed as requiring the Department to report minor violations of this Act whenever the Department believes that the public interest would be adequately served by a suitable written notice or warning.
(Source: P.A. 88-80; 89-202, eff. 7-21-95; 89-507, eff. 7-1-97.)

(20 ILCS 301/15-10)
Sec. 15-10. Licensure categories. No person or program may provide the services or conduct the activities described in this Section without first obtaining a license therefor from the Department. The Department shall, by rule, provide licensure requirements for each of the following categories of service:
(a) Residential treatment for alcoholism and other

drug dependency, sub-acute inpatient treatment, clinically managed or medically monitored detoxification, and residential extended care (formerly halfway house).

(b) Outpatient treatment for alcoholism and other

drug abuse and dependency.

(c) The screening, assessment, referral or tracking

of clients identified by the criminal justice system as having indications of alcoholism or other drug abuse or dependency.

(d) D.U.I. evaluation services for Illinois courts

and the Secretary of State.

(e) D.U.I. remedial education services for Illinois

courts or the Secretary of State.

(f) Recovery home services for persons in early

recovery from substance abuse or for persons who have recently completed or who may still be receiving substance abuse treatment services.

The Department may, under procedures established by rule and upon a showing of good cause for such, exempt off-site services from having to obtain a separate license for services conducted away from the provider's primary service location.
(Source: P.A. 94-1033, eff. 7-1-07.)

(20 ILCS 301/15-15)
Sec. 15-15. Licensure process.
(a) Each application for licensure under this Act shall be in writing and on forms provided by the Department. Such application shall be accompanied by the required fee, which shall be non-refundable, and shall be signed by the applicant. In the case of corporate applicants, the application shall be signed by at least 2 officers who have been vested with the authority to act on behalf of the applicant. In the case of partnership or association applicants, the application shall be signed by all partners or associates.
(b) Upon receipt of a completed application for licensure and the appropriate fee, the Department shall issue a license if it finds that the applicant meets the requirements established by regulation for the particular license.
(Source: P.A. 88-80; 89-507, eff. 7-1-97.)

(20 ILCS 301/15-20)
Sec. 15-20. Fees. The Department shall charge a reasonable fee, as determined by rule, for each licensure category at each site at which activities requiring licensure are to be conducted. No fee shall be required for off-site services, or for services provided by a unit of government. The Department may, under procedures developed by rule, waive all or part of the licensure fee which would otherwise be due from providers funded by the Department. All license fees collected under this Act shall be deposited into the General Revenue Fund.
(Source: P.A. 88-80.)

(20 ILCS 301/15-25)
Sec. 15-25. Renewal of license. The expiration date and renewal period for each license issued under this Act shall be set by rule. The Department may establish procedures to extend the usual expiration date of a license upon a satisfactory showing of compliance with applicable standards.
(Source: P.A. 88-80.)

(20 ILCS 301/15-30)
Sec. 15-30. Transfer of ownership, management or location.
(a) Each license issued by the Department shall be valid only for the premises and persons named in the application, and shall not be transferable.
(b) Any transfer of 25% or less in the aggregate ownership interest within a one year period shall not be deemed a transfer for purposes of this Section.
(Source: P.A. 88-80.)

(20 ILCS 301/15-35)
Sec. 15-35. Cessation of operations. The Department shall promulgate regulations to establish a procedure to be followed by a licensee who ceases operations.
(Source: P.A. 88-80.)

(20 ILCS 301/15-40)
Sec. 15-40. Display of the license. Licenses shall be posted in a conspicuous place on the licensed premises.
(Source: P.A. 88-80.)

(20 ILCS 301/15-45)
Sec. 15-45. Notice. For the purposes of this Act, the notice required under Section 10-25 of the Illinois Administrative Procedure Act is deemed sufficient when mailed to the last known address of a party.
(Source: P.A. 91-357, eff. 7-29-99.)



Article 20 - Education, Prevention And Early Intervention Programs

(20 ILCS 301/Art. 20 heading)

(20 ILCS 301/20-5)
Sec. 20-5. Development of statewide prevention system.
(a) The Department shall develop and implement a comprehensive, statewide, community-based strategy to reduce alcoholism, prevent the use of illegal drugs and the abuse of legal drugs by persons of all ages, and to prevent the use of alcohol by minors. The system created to implement this strategy shall be based on the premise that coordination among and integration between all community and governmental systems will facilitate effective and efficient program implementation and utilization of existing resources.
(b) The statewide system developed under this Section shall be responsible for:
(1) providing programs and technical assistance to

improve the ability of Illinois communities and schools to develop, implement and evaluate prevention programs.

(2) initiating and fostering continuing cooperation

among the Department, Department-funded prevention programs, other community-based prevention providers and other State or local systems or agencies which have an interest in alcohol and other drug use or abuse prevention.

(c) In developing and implementing this statewide strategy and system, the Department may engage in, but shall not be limited to, the following activities:
(1) establishing and conducting programs to provide

awareness and knowledge of the nature and extent of alcohol and other drug use, abuse and dependency and their effects on individuals, families and communities.

(2) conducting or providing prevention skill building

or education through the use of structured experiences.

(3) developing or supporting existing local community

coalitions or neighborhood-based grassroots networks using action planning and collaborative systems to initiate change regarding alcohol and other drug use and abuse in their community.

(4) encouraging and supporting programs and

activities that emphasize alcohol and other drug-free socialization.

(5) drafting and implementing efficient plans for the

use of available resources to address issues of alcohol and other drug abuse prevention.

(6) coordinating local programs of alcoholism and

other drug abuse education and prevention.

(7) encouraging the development of local advisory

councils.

(d) In providing leadership to this system, the Department shall take into account, wherever possible, the needs and requirements of local communities. The Department shall also involve, wherever possible, local communities in its statewide planning efforts. These planning efforts shall include, but shall not be limited to, in cooperation with local community representatives and Department-funded agencies, the analysis and application of results of local needs assessments, as well as a process for the integration of an evaluation component into the system. The results of this collaborative planning effort shall be taken into account by the Department in making decisions regarding the allocation of prevention resources.
(e) Prevention programs funded in whole or in part by the Department shall maintain staff whose skills, training, experiences and cultural awareness demonstrably match the needs of the people they are serving.
(f) The Department may delegate the functions and activities described in subsection (c) of this Section to local, community-based providers.
(Source: P.A. 88-80.)

(20 ILCS 301/20-10)
Sec. 20-10. Early intervention programs.
(a) For purposes of this Section, "early intervention" means education, counseling and support services provided to individuals at high risk of developing an alcohol or other drug abuse or dependency. Early intervention programs are delivered in one-to-one, group or family service settings by people who are trained to educate, screen, assess, counsel and refer the high risk individual. Early intervention refers to unlicensed programs which provide services to individuals and groups who have a high risk of developing alcoholism or other drug addiction or dependency. It does not refer to DUI, detoxification or treatment programs which require licensing. "Individuals at high risk" refers to, but is not limited to, those who exhibit one or more of the risk factors listed in subsection (b) of this Section.
(b) As part of its comprehensive array of services, the Department may fund early intervention programs. In doing so, the Department shall account for local requirements and involve as much as possible of the local community. The funded programs shall include services initiated or adapted to meet the needs of individuals experiencing one or more of the following risk factors:
(1) child of a substance abuser.
(2) victim of physical, sexual or psychological abuse.
(3) school drop-out.
(4) teen pregnancy.
(5) economically and/or environmentally disadvantaged.
(6) commitment of a violent, delinquent or criminal

offense.

(7) mental health problems.
(8) attempted suicide.
(9) long-term physical pain due to injury.
(10) chronic failure in school.
(11) consequences due to alcohol or other drug abuse.
(c) The Department may fund early intervention services. Early intervention programs funded entirely or in part by the Department must include the following components:
(1) coping skills training.
(2) education regarding the appearance and dynamics

of dysfunction within the family.

(3) support group opportunities for children and

families.

(4) education regarding the diseases of alcoholism

and other drug addiction.

(5) screening regarding the need for treatment or

other services.

(d) Early intervention programs funded in whole or in part by the Department shall maintain individual records for each person who receives early intervention services. Any and all such records shall be maintained in accordance with the provisions of 42 CFR 2, "Confidentiality of Alcohol and Drug Abuse Patient Records" and other pertinent State and federal laws. Such records shall include:
(1) basic demographic information.
(2) a description of the presenting problem.
(3) an assessment of risk factors.
(4) a service plan.
(5) progress notes.
(6) a closing summary.
(e) Early intervention programs funded in whole or in part by the Department shall maintain staff whose skills, training, experiences and cultural awareness demonstrably match the needs of the people they are serving.
(f) The Department may, at its discretion, impose on early intervention programs which it funds such additional requirements as it may deem necessary or appropriate.
(Source: P.A. 88-80; 89-202, eff. 7-21-95.)

(20 ILCS 301/20-15)
Sec. 20-15. Steroid education program. The Department may develop and implement a statewide steroid education program to alert the public, and particularly Illinois physicians, other health care professionals, educators, student athletes, health club personnel, persons engaged in the coaching and supervision of high school and college athletics, and other groups determined by the Department to be likely to come into contact with anabolic steroid abusers to the dangers and adverse effects of abusing anabolic steroids, and to train these individuals to recognize the symptoms and side effects of anabolic steroid abuse. Such education and training may also include information regarding the eduction and appropriate referral of persons identified as probable or actual anabolic steroid abusers. The advice of the Illinois Advisory Council established by Section 10-5 of this Act shall be sought in the development of any program established under this Section.
(Source: P.A. 88-80.)

(20 ILCS 301/20-20)
Sec. 20-20. Immunity from prosecution; drugs; public education program. The Department shall develop and implement a public education program to educate the public about the provisions set forth in Section 414 of the Illinois Controlled Substances Act granting immunity from prosecution for drug overdose victims or persons seeking help for drug overdose victims if the only evidence for the possession charge was obtained as a result of the person seeking or obtaining emergency medical assistance.
(Source: P.A. 99-480, eff. 9-9-15.)

(20 ILCS 301/20-25)
Sec. 20-25. Opioid addiction treatment education. All programs serving persons with substance use issues licensed by the Department under this Act must provide educational information concerning treatment options for opioid addiction, including the use of a medication for the use of opioid addiction, recognition of and response to opioid overdose, and the use and administration of naloxone, to clients identified as having or seeking treatment for opioid addiction. The Department shall develop educational materials that are supported by research and updated periodically that must be used by programs to comply with this requirement.
(Source: P.A. 99-553, eff. 1-1-17.)

(20 ILCS 301/20-30)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 20-30. Opioid prevention and abuse; public awareness website. The Department shall create and maintain a website to educate the public on heroin and prescription opioid abuse. At a minimum, the website shall include:
(1) information on the warning signs of heroin and

prescription opioid addiction;

(2) helpful hints for parents on how to discuss the

dangers of heroin and prescription opioid addiction with their children;

(3) information on available treatment options and

services;

(4) a listing of the toll-free number established by

the Department to provide information and referral services for persons with questions concerning substance abuse and treatment; and

(5) links to flyers and resources for download.
The Department shall adopt any rules necessary to implement the provisions of this Section.
(Source: P.A. 100-494, eff. 6-1-18.)



Article 25 - Comprehensive Treatment Services

(20 ILCS 301/Art. 25 heading)

(20 ILCS 301/25-5)
Sec. 25-5. Establishment of comprehensive treatment system. The Department shall develop, fund and implement a comprehensive, statewide, community-based system for the provision of a full array of intervention, treatment and aftercare for persons suffering from alcohol and other drug abuse and dependency. The system created under this Section shall be based on the premise that coordination among and integration between all community and governmental systems will facilitate effective and efficient program implementation and utilization of existing resources.
(Source: P.A. 88-80.)

(20 ILCS 301/25-10)
Sec. 25-10. Promulgation of regulations. The Department shall adopt regulations for acceptance of persons for treatment, taking into consideration available resources and facilities, for the purpose of early and effective treatment of alcoholism and other drug abuse and dependency.
(Source: P.A. 88-80.)

(20 ILCS 301/25-15)
Sec. 25-15. Emergency treatment.
(a) An intoxicated person may come voluntarily to a treatment facility for emergency treatment. A person who appears to be intoxicated in a public place and who may be a danger to himself or others may be assisted to his home, a treatment facility or other health facility either directly by the police or through an intermediary person.
(b) A person who appears to be unconscious or in immediate need of emergency medical services while in a public place and who shows symptoms of impairment brought on by alcoholism or other drug abuse or dependency may be taken into protective custody by the police and forthwith brought to an emergency medical service. A person who is otherwise incapacitated while in a public place and who shows symptoms of alcoholism or other drug abuse or dependency may be taken into custody and forthwith brought to a facility available for detoxification. The police in detaining the person shall take him into protective custody only, which shall not constitute an arrest. No entry or other record shall be made to indicate that the person has been arrested or charged with a crime. The detaining officer may take reasonable steps to protect himself from harm.
(Source: P.A. 88-80.)

(20 ILCS 301/25-20)
Sec. 25-20. Applicability of patients' rights. All persons who are receiving or who have received intervention, treatment or aftercare services under this Act shall be afforded those rights enumerated in Article 30.
(Source: P.A. 88-80.)



Article 30 - Patients' Rights

(20 ILCS 301/Art. 30 heading)

(20 ILCS 301/30-5)
Sec. 30-5. Patients' rights established.
(a) For purposes of this Section, "patient" means any person who is receiving or has received intervention, treatment or aftercare services under this Act.
(b) No patient who is receiving or who has received intervention, treatment or aftercare services under this Act shall be deprived of any rights, benefits, or privileges guaranteed by law, the Constitution of the United States of America, or the Constitution of the State of Illinois solely because of his status as a patient of a program.
(c) Persons who abuse or are dependent on alcohol or other drugs who are also suffering from medical conditions shall not be discriminated against in admission or treatment by any hospital which receives support in any form from any program supported in whole or in part by funds appropriated to any State department or agency.
(d) Every patient shall have impartial access to services without regard to race, religion, sex, ethnicity, age or disability.
(e) Patients shall be permitted the free exercise of religion.
(f) Every patient's personal dignity shall be recognized in the provision of services, and a patient's personal privacy shall be assured and protected within the constraints of his individual treatment plan.
(g) Treatment services shall be provided in the least restrictive environment possible.
(h) Each patient shall be provided an individual treatment plan, which shall be periodically reviewed and updated as necessary.
(i) Every patient shall be permitted to participate in the planning of his total care and medical treatment to the extent that his condition permits.
(j) A person shall not be denied treatment solely because he has withdrawn from treatment against medical advice on a prior occasion or because he has relapsed after earlier treatment or, when in medical crisis, because of inability to pay.
(k) The patient in treatment shall be permitted visits by family and significant others, unless such visits are clinically contraindicated.
(l) A patient in treatment shall be allowed to conduct private telephone conversations with family and friends unless clinically contraindicated.
(m) A patient shall be permitted to send and receive mail without hindrance, unless clinically contraindicated.
(n) A patient shall be permitted to manage his own financial affairs unless he or his guardian, or if the patient is a minor, his parent, authorizes another competent person to do so.
(o) A patient shall be permitted to request the opinion of a consultant at his own expense, or to request an in-house review of a treatment plan, as provided in the specific procedures of the provider. A treatment provider is not liable for the negligence of any consultant.
(p) Unless otherwise prohibited by State or federal law, every patient shall be permitted to obtain from his own physician, the treatment provider or the treatment provider's consulting physician complete and current information concerning the nature of care, procedures and treatment which he will receive.
(q) A patient shall be permitted to refuse to participate in any experimental research or medical procedure without compromising his access to other, non-experimental services. Before a patient is placed in an experimental research or medical procedure, the provider must first obtain his informed written consent or otherwise comply with the federal requirements regarding the protection of human subjects contained in 45 C.F.R. Part 46.
(r) All medical treatment and procedures shall be administered as ordered by a physician. In order to assure compliance by the treatment program with all physician orders, all new physician orders shall be reviewed by the treatment program's staff within a reasonable period of time after such orders have been issued. "Medical treatment and procedures" means those services that can be ordered only by a physician licensed to practice medicine in all of its branches in Illinois.
(s) Every patient shall be permitted to refuse medical treatment and to know the consequences of such action. Such refusal by a patient shall free the treatment program from the obligation to provide the treatment.
(t) Unless otherwise prohibited by State or federal law, every patient, patient's guardian, or parent, if the patient is a minor, shall be permitted to inspect and copy all clinical and other records kept by the treatment program or by his physician concerning his care and maintenance. The treatment program or physician may charge a reasonable fee for the duplication of a record.
(u) No owner, licensee, administrator, employee or agent of a treatment program shall abuse or neglect a patient. It is the duty of any program employee or agent who becomes aware of such abuse or neglect to report it to the Department immediately.
(v) The administrator of a program may refuse access to the program to any person if the actions of that person while in the program are or could be injurious to the health and safety of a patient or the program, or if the person seeks access to the program for commercial purposes.
(w) A patient may be discharged from a program after he gives the administrator written notice of his desire to be discharged or upon completion of his prescribed course of treatment. No patient shall be discharged or transferred without the preparation of a post-treatment aftercare plan by the program.
(x) Patients and their families or legal guardians shall have the right to present complaints concerning the quality of care provided to the patient, without threat of discharge or reprisal in any form or manner whatsoever. The treatment provider shall have in place a mechanism for receiving and responding to such complaints, and shall inform the patient and his family or legal guardian of this mechanism and how to use it. The provider shall analyze any complaint received and, when indicated, take appropriate corrective action. Every patient and his family member or legal guardian who makes a complaint shall receive a timely response from the provider which substantively addresses the complaint. The provider shall inform the patient and his family or legal guardian about other sources of assistance if the provider has not resolved the complaint to the satisfaction of the patient or his family or legal guardian.
(y) A resident may refuse to perform labor at a program unless such labor is a part of his individual treatment program as documented in his clinical record.
(z) A person who is in need of treatment may apply for voluntary admission to a treatment program in the manner and with the rights provided for under regulations promulgated by the Department. If a person is refused admission to a licensed treatment program, the staff of the program, subject to rules promulgated by the Department, shall refer the person to another treatment or other appropriate program.
(aa) No patient shall be denied services based solely on HIV status. Further, records and information governed by the AIDS Confidentiality Act and the AIDS Confidentiality and Testing Code (77 Ill. Adm. Code 697) shall be maintained in accordance therewith.
(bb) Records of the identity, diagnosis, prognosis or treatment of any patient maintained in connection with the performance of any program or activity relating to alcohol or other drug abuse or dependency education, early intervention, intervention, training, treatment or rehabilitation which is regulated, authorized, or directly or indirectly assisted by any Department or agency of this State or under any provision of this Act shall be confidential and may be disclosed only in accordance with the provisions of federal law and regulations concerning the confidentiality of alcohol and drug abuse patient records as contained in 42 U.S.C. Sections 290dd-3 and 290ee-3 and 42 C.F.R. Part 2.
(1) The following are exempt from the confidentiality

protections set forth in 42 C.F.R. Section 2.12(c):

(A) Veteran's Administration records.
(B) Information obtained by the Armed Forces.
(C) Information given to qualified service

organizations.

(D) Communications within a program or between a

program and an entity having direct administrative control over that program.

(E) Information given to law enforcement

personnel investigating a patient's commission of a crime on the program premises or against program personnel.

(F) Reports under State law of incidents of

suspected child abuse and neglect; however, confidentiality restrictions continue to apply to the records and any follow-up information for disclosure and use in civil or criminal proceedings arising from the report of suspected abuse or neglect.

(2) If the information is not exempt, a disclosure

can be made only under the following circumstances:

(A) With patient consent as set forth in 42

C.F.R. Sections 2.1(b)(1) and 2.31, and as consistent with pertinent State law.

(B) For medical emergencies as set forth in 42

C.F.R. Sections 2.1(b)(2) and 2.51.

(C) For research activities as set forth in 42

C.F.R. Sections 2.1(b)(2) and 2.52.

(D) For audit evaluation activities as set forth

in 42 C.F.R. Section 2.53.

(E) With a court order as set forth in 42 C.F.R.

Sections 2.61 through 2.67.

(3) The restrictions on disclosure and use of patient

information apply whether the holder of the information already has it, has other means of obtaining it, is a law enforcement or other official, has obtained a subpoena, or asserts any other justification for a disclosure or use which is not permitted by 42 C.F.R. Part 2. Any court orders authorizing disclosure of patient records under this Act must comply with the procedures and criteria set forth in 42 C.F.R. Sections 2.64 and 2.65. Except as authorized by a court order granted under this Section, no record referred to in this Section may be used to initiate or substantiate any charges against a patient or to conduct any investigation of a patient.

(4) The prohibitions of this subsection shall apply

to records concerning any person who has been a patient, regardless of whether or when he ceases to be a patient.

(5) Any person who discloses the content of any

record referred to in this Section except as authorized shall, upon conviction, be guilty of a Class A misdemeanor.

(6) The Department shall prescribe regulations to

carry out the purposes of this subsection. These regulations may contain such definitions, and may provide for such safeguards and procedures, including procedures and criteria for the issuance and scope of court orders, as in the judgment of the Department are necessary or proper to effectuate the purposes of this Section, to prevent circumvention or evasion thereof, or to facilitate compliance therewith.

(cc) Each patient shall be given a written explanation of all the rights enumerated in this Section. If a patient is unable to read such written explanation, it shall be read to the patient in a language that the patient understands. A copy of all the rights enumerated in this Section shall be posted in a conspicuous place within the program where it may readily be seen and read by program patients and visitors.
(dd) The program shall ensure that its staff is familiar with and observes the rights and responsibilities enumerated in this Section.
(Source: P.A. 99-143, eff. 7-27-15.)



Article 35 - Special Services For Pregnant Women And Mothers

(20 ILCS 301/Art. 35 heading)

(20 ILCS 301/35-5)
Sec. 35-5. Services for pregnant women and mothers.
(a) In order to promote a comprehensive, statewide and multidisciplinary approach to serving addicted pregnant women and mothers, including those who are minors, and their children who are affected by alcoholism and other drug abuse or dependency, the Department shall have responsibility for an ongoing exchange of referral information, as set forth in subsections (b) and (c) of this Section, among the following:
(1) those who provide medical and social services to

pregnant women, mothers and their children, whether or not there exists evidence of alcoholism or other drug abuse or dependency. These include providers in the Healthy Moms/Healthy Kids program, the Drug Free Families With a Future program, the Parents Too Soon program, and any other State-funded medical or social service programs which provide services to pregnant women.

(2) providers of treatment services to women affected

by alcoholism or other drug abuse or dependency.

(b) The Department may, in conjunction with the Departments of Children and Family Services, Public Health and Public Aid, develop and maintain an updated and comprehensive list of medical and social service providers by geographic region. The Department may periodically send this comprehensive list of medical and social service providers to all providers of treatment for alcoholism and other drug abuse and dependency, identified under subsection (f) of this Section, so that appropriate referrals can be made. The Department shall obtain the specific consent of each provider of services before publishing, distributing, verbally making information available for purposes of referral, or otherwise publicizing the availability of services from a provider. The Department may make information concerning availability of services available to recipients, but may not require recipients to specific sources of care.
(c) The Department may, on an ongoing basis, keep all medical and social service providers identified under subsection (b) of this Section informed about any relevant changes in any laws relating to alcoholism and other drug abuse and dependency, about services that are available from any State agencies for addicted pregnant women and addicted mothers and their children, and about any other developments that the Department finds to be informative.
(d) All providers of treatment for alcoholism and other drug abuse and dependency may receive information from the Department on the availability of services under the Drug Free Families with a Future or any comparable program providing case management services for alcoholic or addicted women, including information on appropriate referrals for other services that may be needed in addition to treatment.
(e) The Department may implement the policies and programs set forth in this Section with the advice of the Committee on Women's Alcohol and Substance Abuse Treatment created under Section 10-20 of this Act.
(f) The Department shall develop and maintain an updated and comprehensive directory of service providers that provide treatment services to pregnant women, mothers, and their children in this State. The Department shall disseminate an updated directory as often as is necessary to the list of medical and social service providers compiled under subsection (b) of this Section. The Department shall obtain the specific consent of each provider of services before publishing, distributing, verbally making information available for purposes of referral or otherwise using or publicizing the availability of services from a provider. The Department may make information concerning availability of services available to recipients, but may not require recipients to use specific sources of care.
(g) As a condition of any State grant or contract, the Department shall require that any treatment program for addicted women provide services, either by its own staff or by agreement with other agencies or individuals, which include but need not be limited to the following:
(1) coordination with the Healthy Moms/Healthy Kids

program, the Drug Free Families with a Future program, or any comparable program providing case management services to assure ongoing monitoring and coordination of services after the addicted woman has returned home.

(2) coordination with medical services for individual

medical care of addicted pregnant women, including prenatal care under the supervision of a physician.

(3) coordination with child care services under any

State plan developed pursuant to subsection (e) of Section 10-25 of this Act.

(h) As a condition of any State grant or contract, the Department shall require that any nonresidential program receiving any funding for treatment services accept women who are pregnant, provided that such services are clinically appropriate. Failure to comply with this subsection shall result in termination of the grant or contract and loss of State funding.
(i)(1) From funds appropriated expressly for the purposes of this Section, the Department shall create or contract with licensed, certified agencies to develop a program for the care and treatment of addicted pregnant women, addicted mothers and their children. The program shall be in Cook County in an area of high density population having a disproportionate number of addicted women and a high infant mortality rate.
(2) From funds appropriated expressly for the purposes of this Section, the Department shall create or contract with licensed, certified agencies to develop a program for the care and treatment of low income pregnant women. The program shall be located anywhere in the State outside of Cook County in an area of high density population having a disproportionate number of low income pregnant women.
(3) In implementing the programs established under this subsection, the Department shall contract with existing residencies or recovery homes in areas having a disproportionate number of women who abuse alcohol or other drugs and need residential treatment and counseling. Priority shall be given to addicted and abusing women who:
(A) are pregnant,
(B) have minor children,
(C) are both pregnant and have minor children, or
(D) are referred by medical personnel because they

either have given birth to a baby addicted to a controlled substance, or will give birth to a baby addicted to a controlled substance.

(4) The services provided by the programs shall include but not be limited to:
(A) individual medical care, including prenatal care,

under the supervision of a physician.

(B) temporary, residential shelter for pregnant

women, mothers and children when necessary.

(C) a range of educational or counseling services.
(D) comprehensive and coordinated social services,

including substance abuse therapy groups for the treatment of alcoholism and other drug abuse and dependency; family therapy groups; programs to develop positive self-awareness; parent-child therapy; and residential support groups.

(5) No services that require a license shall be provided until and unless the recovery home or other residence obtains and maintains the requisite license.
(Source: P.A. 88-80.)

(20 ILCS 301/35-10)
Sec. 35-10. Adolescent Family Life Program.
(a) The General Assembly finds and declares the following:
(1) In Illinois, a substantial number of babies are

born each year to adolescent mothers between 12 and 19 years of age.

(2) A substantial percentage of pregnant adolescents

either abuse substances by experimenting with alcohol and drugs or live in an environment in which substance abuse occurs and thus are at risk of exposing their infants to dangerous and harmful substances.

(3) It is difficult to provide substance abuse

counseling for adolescents in settings designed to serve adults.

(b) To address the findings set forth in subsection (a), the Department of Human Services as successor to the Department of Alcoholism and Substance Abuse may establish a 3-year demonstration program in Cook County to be known as the Adolescent Family Life Program. The program shall be designed specifically to meet the developmental, social, and educational needs of high-risk pregnant adolescents and shall do the following:
(1) To the maximum extent feasible and appropriate,

utilize existing programs and funding rather than create new, duplicative programs and services.

(2) Include plans for coordination and collaboration

with existing perinatal substance abuse programs.

(3) Include goals and objectives for reducing the

incidence of high-risk pregnant adolescents.

(4) Be culturally and linguistically appropriate to

the population being served.

(5) Include staff development training by substance

abuse counselors.

As used in this Section, "high-risk pregnant adolescent" means a person at least 12 but not more than 18 years of age who uses alcohol to excess, is addicted to a controlled substance, or habitually uses cannabis and is pregnant.
(c) If the Department establishes a program under this Section, the Department shall report the following to the General Assembly on or before the first day of the thirty-first month following the month in which the program is initiated:
(1) An accounting of the incidence of high-risk

pregnant adolescents who are abusing alcohol or drugs or a combination of alcohol and drugs.

(2) An accounting of the health outcomes of infants

of high-risk pregnant adolescents, including infant morbidity, rehospitalization, low birth weight, premature birth, developmental delay, and other related areas.

(3) An accounting of school enrollment among

high-risk pregnant adolescents.

(4) An assessment of the effectiveness of the

counseling services in reducing the incidence of high-risk pregnant adolescents who are abusing alcohol or drugs or a combination of alcohol and drugs.

(5) The effectiveness of the component of other

health programs aimed at reducing substance use among pregnant adolescents.

(6) The need for an availability of substance abuse

treatment programs in the program areas that are appropriate, acceptable, and accessible to adolescents.

(Source: P.A. 90-238, eff. 1-1-98.)



Article 40 - Treatment Alternatives For Criminal Justice Clients

(20 ILCS 301/Art. 40 heading)

(20 ILCS 301/40-5)
Sec. 40-5. Election of treatment. An addict or alcoholic who is charged with or convicted of a crime or any other person charged with or convicted of a misdemeanor violation of the Use of Intoxicating Compounds Act and who has not been previously convicted of a violation of that Act may elect treatment under the supervision of a licensed program designated by the Department, referred to in this Article as "designated program", unless:
(1) the crime is a crime of violence;
(2) the crime is a violation of Section 401(a),

401(b), 401(c) where the person electing treatment has been previously convicted of a non-probationable felony or the violation is non-probationable, 401(d) where the violation is non-probationable, 401.1, 402(a), 405 or 407 of the Illinois Controlled Substances Act, or Section 12-7.3 of the Criminal Code of 2012, or Section 4(d), 4(e), 4(f), 4(g), 5(d), 5(e), 5(f), 5(g), 5.1, 7 or 9 of the Cannabis Control Act or Section 15, 20, 55, 60(b)(3), 60(b)(4), 60(b)(5), 60(b)(6), or 65 of the Methamphetamine Control and Community Protection Act or is otherwise ineligible for probation under Section 70 of the Methamphetamine Control and Community Protection Act;

(3) the person has a record of 2 or more convictions

of a crime of violence;

(4) other criminal proceedings alleging commission of

a felony are pending against the person;

(5) the person is on probation or parole and the

appropriate parole or probation authority does not consent to that election;

(6) the person elected and was admitted to a

designated program on 2 prior occasions within any consecutive 2-year period;

(7) the person has been convicted of residential

burglary and has a record of one or more felony convictions;

(8) the crime is a violation of Section 11-501 of the

Illinois Vehicle Code or a similar provision of a local ordinance; or

(9) the crime is a reckless homicide or a reckless

homicide of an unborn child, as defined in Section 9-3 or 9-3.2 of the Criminal Code of 1961 or the Criminal Code of 2012, in which the cause of death consists of the driving of a motor vehicle by a person under the influence of alcohol or any other drug or drugs at the time of the violation.

Nothing in this Section shall preclude an individual who is charged with or convicted of a crime that is a violation of Section 60(b)(1) or 60(b)(2) of the Methamphetamine Control and Community Protection Act, and who is otherwise eligible to make the election provided for under this Section, from being eligible to make an election for treatment as a condition of probation as provided for under this Article.
(Source: P.A. 98-896, eff. 1-1-15; 98-1124, eff. 8-26-14; 99-78, eff. 7-20-15.)

(20 ILCS 301/40-10)
Sec. 40-10. Treatment as a condition of probation.
(a) If a court has reason to believe that an individual who is charged with or convicted of a crime suffers from alcoholism or other drug addiction and the court finds that he is eligible to make the election provided for under Section 40-5, the court shall advise the individual that he or she may be sentenced to probation and shall be subject to terms and conditions of probation under Section 5-6-3 of the Unified Code of Corrections if he or she elects to submit to treatment and is accepted for treatment by a designated program. The court shall further advise the individual that:
(1) if he or she elects to submit to treatment and is

accepted he or she shall be sentenced to probation and placed under the supervision of the designated program for a period not to exceed the maximum sentence that could be imposed for his conviction or 5 years, whichever is less.

(2) during probation he or she may be treated at the

discretion of the designated program.

(3) if he or she adheres to the requirements of the

designated program and fulfills the other conditions of probation ordered by the court, he or she will be discharged, but any failure to adhere to the requirements of the designated program is a breach of probation.

The court may certify an individual for treatment while on probation under the supervision of a designated program and probation authorities regardless of the election of the individual.
(b) If the individual elects to undergo treatment or is certified for treatment, the court shall order an examination by a designated program to determine whether he suffers from alcoholism or other drug addiction and is likely to be rehabilitated through treatment. The designated program shall report to the court the results of the examination and recommend whether the individual should be placed for treatment. If the court, on the basis of the report and other information, finds that such an individual suffers from alcoholism or other drug addiction and is likely to be rehabilitated through treatment, the individual shall be placed on probation and under the supervision of a designated program for treatment and under the supervision of the proper probation authorities for probation supervision unless, giving consideration to the nature and circumstances of the offense and to the history, character and condition of the individual, the court is of the opinion that no significant relationship exists between the addiction or alcoholism of the individual and the crime committed, or that his imprisonment or periodic imprisonment is necessary for the protection of the public, and the court specifies on the record the particular evidence, information or other reasons that form the basis of such opinion. However, under no circumstances shall the individual be placed under the supervision of a designated program for treatment before the entry of a judgment of conviction.
(c) If the court, on the basis of the report or other information, finds that the individual suffering from alcoholism or other drug addiction is not likely to be rehabilitated through treatment, or that his addiction or alcoholism and the crime committed are not significantly related, or that his imprisonment or periodic imprisonment is necessary for the protection of the public, the court shall impose sentence as in other cases. The court may require such progress reports on the individual from the probation officer and designated program as the court finds necessary. No individual may be placed under treatment supervision unless a designated program accepts him for treatment.
(d) Failure of an individual placed on probation and under the supervision of a designated program to observe the requirements set down by the designated program shall be considered a probation violation. Such failure shall be reported by the designated program to the probation officer in charge of the individual and treated in accordance with probation regulations.
(e) Upon successful fulfillment of the terms and conditions of probation the court shall discharge the person from probation. If the person has not previously been convicted of any felony offense and has not previously been granted a vacation of judgment under this Section, upon motion, the court shall vacate the judgment of conviction and dismiss the criminal proceedings against him unless, having considered the nature and circumstances of the offense and the history, character and condition of the individual, the court finds that the motion should not be granted. Unless good cause is shown, such motion to vacate must be filed at any time from the date of the entry of the judgment to a date that is not more than 60 days after the discharge of the probation.
(Source: P.A. 99-574, eff. 1-1-17.)

(20 ILCS 301/40-15)
Sec. 40-15. Acceptance for treatment as a parole or aftercare release condition. Acceptance for treatment for drug addiction or alcoholism under the supervision of a designated program may be made a condition of parole or aftercare release, and failure to comply with such treatment may be treated as a violation of parole or aftercare release. A designated program shall establish the conditions under which a parolee or releasee is accepted for treatment. No parolee or releasee may be placed under the supervision of a designated program for treatment unless the designated program accepts him or her for treatment. The designated program shall make periodic progress reports regarding each such parolee or releasee to the appropriate parole authority and shall report failures to comply with the prescribed treatment program.
(Source: P.A. 98-558, eff. 1-1-14.)

(20 ILCS 301/40-20)
Sec. 40-20. (Repealed).
(Source: P.A. 88-80. Repealed by 89-202, eff. 7-21-95.)



Article 45 - Enforcement And Compliance

(20 ILCS 301/Art. 45 heading)

(20 ILCS 301/45-5)
Sec. 45-5. Inspections.
(a) Employees or officers of the Department are authorized to enter, at reasonable times and upon presentation of credentials, the premises on which any licensed or funded activity is conducted, including off-site services, in order to inspect all pertinent property, records, personnel and business data which relate to such activity.
(b) When authorized by an administrative inspection warrant issued pursuant to this Act, any officer or employee may execute the inspection warrant according to its terms. Entries, inspections and seizures of property may be made without a warrant:
(1) if the person in charge of the premises consents.
(2) in situations presenting imminent danger to

health or safety.

(3) in situations involving inspections of

conveyances if there is reasonable cause to believe that the mobility of the conveyance makes it impracticable to obtain a warrant.

(4) in any other exceptional or emergency

circumstances where time or opportunity to apply for a warrant is lacking.

(c) Issuance and execution of administrative inspection warrants shall be as follows.
(1) A judge of the circuit court, upon proper oath or

affirmation showing probable cause, may issue administrative inspection warrants for the purpose of conducting inspections and seizing property. Probable cause exists upon showing a valid public interest in the effective enforcement of this Act or regulations promulgated hereunder, sufficient to justify inspection or seizure of property.

(2) An inspection warrant shall be issued only upon

an affidavit of a person having knowledge of the facts alleged, sworn to before the circuit judge and established as grounds for issuance of a warrant. If the circuit judge is satisfied that probable cause exists, he shall issue an inspection warrant identifying the premises to be inspected, the property, if any, to be seized, and the purpose of the inspection or seizure.

(3) The inspection warrant shall state the grounds

for its issuance, the names of persons whose affidavits have been taken in support thereof and any items or types of property to be seized.

(4) The inspection warrant shall be directed to a

person authorized by the Secretary to execute it, shall command the person to inspect or seize the property, direct that it be served at any time of day or night, and designate a circuit judge to whom it shall be returned.

(5) The inspection warrant must be executed and

returned within 10 days of the date of issuance unless the court orders otherwise.

(6) If property is seized, an inventory shall be

made. A copy of the inventory of the seized property shall be given to the person from whom the property was taken, or if no person is available to receive the inventory, it shall be left at the premises.

(7) No warrant shall be quashed nor evidence

suppressed because of technical irregularities not affecting the substantive rights of the persons affected. The Department shall have exclusive jurisdiction for the enforcement of this Act and for violations thereof.

(Source: P.A. 88-80; 89-202, eff. 7-21-95; 89-507, eff. 7-1-97.)

(20 ILCS 301/45-10)
Sec. 45-10. Investigations.
(a) The Department may on its own motion, and shall upon the sworn complaint in writing of any person setting forth charges which, if proved, would constitute grounds for sanction pursuant to this Act, investigate the actions of any person licensed or funded by the Department, or of any person whose activities are alleged to require licensure under this Act.
(b) The Department shall cooperate with all agencies charged with enforcement of the laws of the United States, or of any state, concerning matters pertaining to this Act.
(c) The Department may request the cooperation of the State Fire Marshal, county and municipal health departments, or municipal boards of health to assist in determining whether a person has violated this Act.
(Source: P.A. 88-80.)

(20 ILCS 301/45-15)
Sec. 45-15. Recordkeeping and reporting. The Department shall promulgate regulations providing for recordkeeping and reporting requirements for providers licensed or funded by the Department.
(Source: P.A. 88-80.)

(20 ILCS 301/45-20)
Sec. 45-20. Denial of license or other sanction.
(a) The Department may deny an application for licensure or for renewal of licensure, or may suspend, revoke or place on probation or impose a financial penalty upon any licensee, upon a finding that the applicant or licensee:
(1) has violated any provision of this Act or any

rule promulgated hereunder.

(2) is owned, managed or operated by any person who

has been convicted within the previous 2 years in any court of law of operating a motor vehicle while under the influence of alcohol or any drug.

(3) has furnished false or fraudulent information to

the Department.

(4) is owned, operated or managed by any person who

has had suspended or revoked a federal registration to distribute or dispense methadone, or any governmental license relating to operation of the facility.

(5) has failed to provide effective controls against

the diversion of controlled substances in other than legitimate medical, scientific or industrial channels.

(6) has demonstrated unprofessional conduct or

dishonesty in conducting licensed activities.

(7) is owned, managed or operated by any person who

has been convicted of a felony under any law of the United States or any state within the previous 2 years.

(8) has failed to provide information requested by

the Department within 30 days of a formal written request.

(b) The Department may promulgate regulations setting forth provisions for the imposition of financial penalties. Proceeds from any financial penalties imposed shall be deposited into the General Revenue Fund.
(c) Any penalty imposed for any violation of this Act shall be in addition to, and not in lieu of, any criminal, civil or administrative penalty or sanction otherwise authorized by this Act or any other law.
(Source: P.A. 88-80.)

(20 ILCS 301/45-25)
Sec. 45-25. Hearings.
(a) Except as otherwise provided herein, before denying an application for licensure or an application for renewal of licensure, or suspending, revoking, placing on probation or imposing a financial penalty upon any licensee, the Department shall serve upon the applicant or licensee a notice of opportunity for hearing to determine why licensure should not be denied, refused, suspended, revoked, placed on probation or financially sanctioned.
(b) Opportunity shall be afforded to the applicant or licensee to respond and present evidence. Except as otherwise provided herein, proceedings to suspend, revoke or refuse to renew an existing license shall not abate the existing license until the Department has conducted the hearing and ordered that the license shall no longer remain in effect.
(c) Hearings shall be conducted by hearing officers appointed by the Department, in accordance with the Department's regulations.
(d) Nothing in this Section shall be construed to limit the authority of the Department to sanction or deny a license if a licensee or applicant waives his right to a hearing by failing to request a hearing within the prescribed time after notice is served. In such a case, the determination of the Department shall be conclusively presumed to be correct.
(Source: P.A. 88-80.)

(20 ILCS 301/45-30)
Sec. 45-30. Summary suspension. If the Department finds that there is an imminent danger to the public health or safety which requires emergency action, and if the Department incorporates a finding to that effect in its order, summary suspension of a license may be ordered pending proceedings which shall be instituted within 14 days to determine whether the summary suspension shall remain in effect until conclusion of a formal hearing on the merits.
(Source: P.A. 88-80.)

(20 ILCS 301/45-35)
Sec. 45-35. Unlicensed practice.
(a) If any unlicensed person engages in activities requiring licensure under this Act, the Secretary may, in the name of the people of the State of Illinois, through the Attorney General of the State of Illinois, or through the State's Attorney of any county, petition for a court order enjoining such activities.
(b) If it is established that such person has violated the order the court may punish the offender for contempt of court. Proceedings under this Section shall be in addition to, and not in lieu of, all other remedies and penalties provided under this Act. Any unlicensed person who engages in activities requiring licensure under this Act commits a Class A misdemeanor.
(Source: P.A. 88-80; 89-507, eff. 7-1-97.)

(20 ILCS 301/45-40)
Sec. 45-40. Review of administrative decisions. The Department shall preserve a record of all proceedings at any formal hearing conducted by the Department involving refusal or sanction of a license. Final administrative decisions of the Department are subject to judicial review pursuant to provisions of the Administrative Review Law.
(Source: P.A. 88-80.)

(20 ILCS 301/45-45)
Sec. 45-45. Subpoena; administration of oaths.
(a) The Department is empowered to subpoena and bring before it any person in this State and to take testimony, upon payment of the same fees and in the same manner as is prescribed by law for judicial proceedings in civil cases in the courts of this State.
(b) The Secretary and any hearing officer designated by the Secretary are empowered to administer oaths at any proceeding which the Department is authorized to conduct.
(Source: P.A. 88-80; 89-507, eff. 7-1-97.)

(20 ILCS 301/45-50)
Sec. 45-50. Attendance of witnesses and production of documents. Any circuit court, upon the application of the Department or any licensee, may order the attendance of witnesses and the production of documents before the hearing officer in any hearing. The court may compel compliance with its order by proceedings for contempt.
(Source: P.A. 88-80.)

(20 ILCS 301/45-55)
Sec. 45-55. Powers and duties of designated agents.
(a) It is hereby made the sole and exclusive duty of the Department, and its designated agents, officers and investigators, to investigate all violations of this Act, and to cooperate with all agencies charged with enforcement of the laws of the United States, or any state, concerning matters pertaining to this Act. Nothing in this Act shall bar a grand jury from conducting an investigation of any alleged violation of this Act. Any agent, officer, investigator or peace officer designated by the Department may:
(1) execute and serve administrative inspection

warrants and subpoenas under the authority of this State.

(2) make seizures of property pursuant to the

provisions of this Act.

(3) perform such other duties as the Department may

designate.

The Secretary may appoint such investigators as is deemed necessary to carry out the provisions of this Act. It shall be the duty of such investigators to investigate and report violations of the provisions of this Act. With respect to the enforcement of the provisions of this Act, such investigators shall have the authority to serve subpoenas, summonses and administrative inspection warrants. They shall be conservators of the peace and, as such, they shall have and may exercise during the course of an inspection or investigation all the powers possessed by policemen in the cities and sheriffs in the counties of this State, except that they may exercise such powers anywhere in the State.
(b) The Department or its designated agents, either before or after the issuance of a license, may request and shall receive the cooperation of the Illinois Department of State Police, county and multiple county health departments, or municipal boards of health to make investigations to determine if the applicant or licensee is complying with minimum standards prescribed by the Department.
(Source: P.A. 88-80; 89-507, eff. 7-1-97.)



Article 50 - Special Funds

(20 ILCS 301/Art. 50 heading)

(20 ILCS 301/50-5)
Sec. 50-5. Prevention and Treatment of Alcoholism and Substance Abuse Block Grant Fund. Monies received from the federal government under the Block Grant for the Prevention and Treatment of Alcoholism and Substance Abuse shall be deposited into the Prevention and Treatment of Alcoholism and Substance Abuse Block Grant Fund which is hereby created as a special fund in the State treasury. Monies in this fund shall be appropriated to the Department and expended for the purposes and activities specified by federal law or regulation.
(Source: P.A. 88-80.)

(20 ILCS 301/50-10)
Sec. 50-10. Alcoholism and Substance Abuse Fund. Monies received from the federal government, except monies received under the Block Grant for the Prevention and Treatment of Alcoholism and Substance Abuse, and other gifts or grants made by any person to the fund shall be deposited into the Alcoholism and Substance Abuse Fund which is hereby created as a special fund in the State treasury. Monies in this fund shall be appropriated to the Department and expended for the purposes and activities specified by the person, organization or federal agency making the gift or grant.
(Source: P.A. 98-463, eff. 8-16-13.)

(20 ILCS 301/50-20)
Sec. 50-20. Drunk and Drugged Driving Prevention Fund. There is hereby created in the State treasury a special fund to be known as the Drunk and Drugged Driving Prevention Fund. There shall be deposited into this Fund such amounts as may be received pursuant to subsection (c)(2) of Section 6-118 of the Illinois Vehicle Code. Monies in this fund shall be appropriated to the Department and expended for the purpose of making grants to reimburse DUI evaluation and remedial education programs licensed by the Department for the costs of providing indigent persons with free or reduced-cost services relating to a criminal charge of driving under the influence of alcohol or other drugs. Monies in the Drunk and Drugged Driving Prevention Fund may also be used to enhance and support regulatory inspections and investigations conducted by the Department under Article 45 of this Act. The balance of the Fund on June 30 of each fiscal year, less the amount of any expenditures attributable to that fiscal year during the lapse period, shall be transferred by the Treasurer to the General Revenue Fund by the following October 10.
(Source: P.A. 88-80.)

(20 ILCS 301/50-25)
Sec. 50-25. Youth Alcoholism and Substance Abuse Prevention Fund. There is hereby created in the State treasury a special Fund to be known as the Youth Alcoholism and Substance Abuse Prevention Fund. Monies in this Fund shall be appropriated to the Department and expended for the purpose of helping support and establish community based alcohol and other drug abuse prevention programs.
(Source: P.A. 91-25, eff. 6-9-99.)

(20 ILCS 301/50-30)
Sec. 50-30. Youth Drug Abuse Prevention Fund.
(a) There is hereby established the Youth Drug Abuse Prevention Fund, to be held as a separate fund in the State treasury. Monies in this fund shall be appropriated to the Department and expended for grants to community-based agencies or non-profit organizations providing residential or nonresidential treatment or prevention programs or any combination thereof.
(b) There shall be deposited into the Youth Drug Abuse Prevention Fund such monies as may be received under the income tax checkoff provided for in subsection (b) of this Section. There shall also be deposited into this fund such monies as may be received under:
(1) subsection (a) of Section 10.2 of the Cannabis

Control Act.

(2) subsection (a) of Section 413 of the Illinois

Controlled Substances Act.

(3) subsection (a) of Section 5.2 of the Narcotics

Profit Forfeiture Act.

(4) Sections 5-9-1.1 and 5-9-1.2 of the Unified Code

of Corrections.

(Source: P.A. 88-80.)

(20 ILCS 301/50-35)
Sec. 50-35. Drug Treatment Fund.
(a) There is hereby established the Drug Treatment Fund, to be held as a separate fund in the State treasury. There shall be deposited into this fund such amounts as may be received under subsections (h) and (i) of Section 411.2 of the Illinois Controlled Substances Act, under Section 80 of the Methamphetamine Control and Community Protection Act, and under Section 7 of the Controlled Substance and Cannabis Nuisance Act.
(b) Monies in this fund shall be appropriated to the Department for the purposes and activities set forth in subsections (h) and (i) of Section 411.2 of the Illinois Controlled Substances Act, or in Section 7 of the Controlled Substance and Cannabis Nuisance Act.
(Source: P.A. 94-556, eff. 9-11-05.)

(20 ILCS 301/50-40)
Sec. 50-40. Group Home Loan Revolving Fund.
(a) There is hereby established the Group Home Loan Revolving Fund, referred to in this Section as the "fund", to be held as a separate fund within the State Treasury. Monies in this fund shall be appropriated to the Department on a continuing annual basis. With these funds, the Department shall, directly or through subcontract, make loans to assist in underwriting the costs of housing in which there may reside no fewer than 6 individuals who are recovering from alcohol or other drug abuse or dependency, and who are seeking a drug-free environment in which to live. Consistent with federal law and regulation, the Department may establish guidelines for the use and management of monies loaned from the fund, the operation of group homes receiving loans under this Section and the repayment of monies loaned.
(b) There shall be deposited into the fund such amounts including, but not limited to:
(1) all receipts, including principal and interest

payments and royalties, from any applicable loan agreement made from the fund.

(2) all proceeds of assets of whatever nature

received by the Department as a result of default or delinquency with respect to loan agreements made from the fund, including proceeds from the sale, disposal, lease or rental of real or personal property which the Department may receive as a result thereof.

(3) any direct appropriations made by the General

Assembly, or any gifts or grants made by any person to the fund.

(4) any income received from interest on investments

of monies in the fund.

(c) The Treasurer may invest monies in the fund in securities constituting obligations of the United States government, or in obligations the principal of and interest on which are guaranteed by the United States government, or in certificates of deposit of any State or national bank which are fully secured by obligations guaranteed as to principal and interest by the United States government.
(Source: P.A. 88-80.)



Article 55 - Miscellaneous Provisions

(20 ILCS 301/Art. 55 heading)

(20 ILCS 301/55-5)
Sec. 55-5. Application of Administrative Procedure Act. The Illinois Administrative Procedure Act is incorporated herein as if all of its provisions were included in this Act.
(Source: P.A. 88-80.)

(20 ILCS 301/55-10)
Sec. 55-10. Immunity from civil or criminal liability. No intermediary person acting in good faith and without negligence in connection with the preparation of petitions, applications, certificates or other documents for apprehension, transportation, examination, treatment, detention or discharge or the taking into protective custody of an individual under the provisions of this Act shall incur any civil or criminal liability by reason of these acts.
(Source: P.A. 88-80.)

(20 ILCS 301/55-15)
Sec. 55-15. Intoxication; local ordinances. No county, municipality or political subdivision may adopt or enforce any law that includes being intoxicated as the sole basis of the offense, nor interpret or apply any law to circumvent the provisions of this Section. However, nothing in this Section affects any law, ordinance, resolution or rule against driving under the influence of alcohol or other drugs, or any similar offense involving operation of a vehicle, aircraft, boat, machinery, or the use of firearms or other equipment. Nothing in this Section affects any law regarding the sale, purchase, use, possession or dispensing of drugs or alcohol at stated places, at stated times or by particular classes of persons.
(Source: P.A. 88-80.)

(20 ILCS 301/55-20)
Sec. 55-20. Direct deposit of State payments. Any provider of services under this Act may elect to receive payment for those services, and the Department is authorized to arrange for that payment, by means of direct deposit transmittals to the service provider's account maintained at a bank, savings and loan association, or other financial institution. The financial institution must be approved by the Department, and the deposits shall be in accordance with rules adopted by the Department.
(Source: P.A. 88-80.)

(20 ILCS 301/55-25)
Sec. 55-25. Drug court grant program.
(a) Subject to appropriation, the Division of Alcoholism and Substance Abuse within the Department of Human Services shall establish a program to administer grants to local drug courts. Grant moneys may be used for the following purposes:
(1) treatment or other clinical intervention through

an appropriately licensed provider;

(2) monitoring, supervision, and clinical case

management via probation, TASC, or other licensed Division of Alcoholism and Substance Abuse (DASA) providers;

(3) transportation of the offender to required

appointments;

(4) interdisciplinary and other training of both

clinical and legal professionals who are involved in the local drug court;

(5) other activities including data collection

related to drug court operation and purchase of software or other administrative tools to assist in the overall management of the local system; or

(6) court appointed special advocate programs.
(b) The position of Statewide Drug Court Coordinator is created as a full-time position within the Division of Alcoholism and Substance Abuse. The Statewide Drug Court Coordinator shall be responsible for the following:
(1) coordinating training, technical assistance, and

overall support to drug courts in Illinois;

(2) assisting in the development of new drug courts

and advising local partnerships on appropriate practices;

(3) collecting data from local drug court

partnerships on drug court operations and aggregating that data into an annual report to be presented to the General Assembly; and

(4) acting as a liaison between the State and the

Illinois Association of Drug Court Professionals.

(Source: P.A. 95-204, eff. 1-1-08.)

(20 ILCS 301/55-30)
Sec. 55-30. Rate increase. Within 30 days after the effective date of this amendatory Act of the 100th General Assembly, the Division of Alcoholism and Substance Abuse shall by rule develop the increased rate methodology and annualize the increased rate beginning with State fiscal year 2018 contracts to licensed providers of community based addiction treatment, based on the additional amounts appropriated for the purpose of providing a rate increase to licensed providers of community based addiction treatment. The Department shall adopt rules, including emergency rules under subsection (y) of Section 5-45 of the Illinois Administrative Procedure Act, to implement the provisions of this Section.
(Source: P.A. 100-23, eff. 7-6-17.)



Article 90 - Amendatory Provisions

(20 ILCS 301/Art. 90 heading)

(20 ILCS 301/90-5)
Sec. 90-5. (Amendatory provisions; text omitted).
(Source: P.A. 88-80; text omitted.)



Article 95 - Repealers

(20 ILCS 301/Art. 95 heading)

(20 ILCS 301/95-5)
Sec. 95-5. The Illinois Alcoholism and Other Drug Dependency Act is repealed.
(Source: P.A. 88-80.)



Article 99 - Effective Date

(20 ILCS 301/Art. 99 heading)

(20 ILCS 301/99-5)
Sec. 99-5. This Act shall take effect upon becoming law.
(Source: P.A. 88-80.)






20 ILCS 310/ - Civil Administrative Code of Illinois. (Department of Human Services (Alcoholism and Substance Abuse) Law)

Article 310 - Department Of Human Services As Successor To Department Of Alcoholism And Substance Abuse

(20 ILCS 310/Art. 310 heading)

(20 ILCS 310/310-1)
Sec. 310-1. Article short title. This Article 310 of the Civil Administrative Code of Illinois may be cited as the Department of Human Services (Alcoholism and Substance Abuse) Law.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 310/310-5) (was 20 ILCS 5/9.29)
Sec. 310-5. Powers under certain Acts. The Department of Human Services, as successor to the Department of Alcoholism and Substance Abuse, shall exercise, administer, and enforce all rights, powers, and duties formerly vested in the Department of Mental Health and Developmental Disabilities by the following named Acts or Sections of those Acts as they pertain to the provision of alcoholism services and the Dangerous Drugs Commission:
(1) The Cannabis Control Act.
(2) The Illinois Controlled Substances Act.
(3) The Community Mental Health Act.
(4) The Community Services Act.
(5) The Methamphetamine Control and Community

Protection Act.

(Source: P.A. 94-556, eff. 9-11-05.)






20 ILCS 1305/ - Department of Human Services Act.

Article 1 - General Provisions

(20 ILCS 1305/Art. 1 heading)

(20 ILCS 1305/1-1)
Sec. 1-1. Short title. This Act may be cited as the Department of Human Services Act.
(Source: P.A. 89-507, eff. 7-3-96.)

(20 ILCS 1305/1-5)
Sec. 1-5. Purpose. It is the purpose of this Act to provide for the creation of the Department of Human Services and to transfer to it certain rights, powers, duties, and functions currently exercised by various other agencies of State Government. This Act consolidates and centralizes certain human services programs that are now offered to the citizens of this State by a number of different State agencies; it is intended to make possible the more effective and efficient operation of the affected programs and services.
(Source: P.A. 89-507, eff. 7-3-96.)

(20 ILCS 1305/1-10)
Sec. 1-10. Definitions. For the purposes of this Act, unless the context otherwise requires:
"Department" means the Department of Human Services.
"Secretary" means the Secretary of Human Services. Any reference to the "director" of the Department of Human Services or of a predecessor department or agency occurring in any law or instrument shall, beginning July 1, 1997, be construed to mean the Secretary.
(Source: P.A. 89-507, eff. 7-3-96.)

(20 ILCS 1305/1-15)
Sec. 1-15. Department; Secretary; organization.
(a) The Department of Human Services, created in Section 5-15 of the Departments of State Government Law (20 ILCS 5/5-15), shall begin operation on July 1, 1997.
(b) The Department shall be under the direction of the Secretary of Human Services and 2 Assistant Secretaries, as provided in the Civil Administrative Code of Illinois.
(c) The Governor may appoint up to 7 Associate Secretaries to head the major programmatic divisions of the Department. Associate Secretaries shall be appointed for 2-year terms and shall be subject to confirmation by the Senate in the same manner as the Assistant Secretaries. The compensation of Associate Secretaries shall be determined by the Secretary.
(d) The Secretary shall create divisions and administrative units within the Department and shall assign functions, powers, duties, and personnel as may now or in the future be required by federal law. The Secretary may create other divisions and administrative units and may assign other functions, powers, duties, and personnel as may be necessary or desirable to carry out the functions and responsibilities vested by law in the Department.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 1305/1-16)
Sec. 1-16. Initial appointments. The Governor may appoint the initial Secretary of Human Services before July 1, 1997. The Senate may take action on the confirmation of the initial Secretary-designate before July 1, 1997.
In order to assure a smooth transition on July 1, 1997, the initial Secretary may begin to make official decisions and take official action relating to the organization of the Department and the implementation of this Act as soon as he or she is confirmed by the Senate.
(Source: P.A. 89-506, eff. 7-3-96.)

(20 ILCS 1305/1-17)
(Text of Section from P.A. 100-313)
Sec. 1-17. Inspector General.
(a) Nature and purpose. It is the express intent of the General Assembly to ensure the health, safety, and financial condition of individuals receiving services in this State due to mental illness, developmental disability, or both by protecting those persons from acts of abuse, neglect, or both by service providers. To that end, the Office of the Inspector General for the Department of Human Services is created to investigate and report upon allegations of the abuse, neglect, or financial exploitation of individuals receiving services within mental health facilities, developmental disabilities facilities, and community agencies operated, licensed, funded or certified by the Department of Human Services, but not licensed or certified by any other State agency.
(b) Definitions. The following definitions apply to this Section:
"Adult student with a disability" means an adult student, age 18 through 21, inclusive, with an Individual Education Program, other than a resident of a facility licensed by the Department of Children and Family Services in accordance with the Child Care Act of 1969. For purposes of this definition, "through age 21, inclusive", means through the day before the student's 22nd birthday.
"Agency" or "community agency" means (i) a community agency licensed, funded, or certified by the Department, but not licensed or certified by any other human services agency of the State, to provide mental health service or developmental disabilities service, or (ii) a program licensed, funded, or certified by the Department, but not licensed or certified by any other human services agency of the State, to provide mental health service or developmental disabilities service.
"Aggravating circumstance" means a factor that is attendant to a finding and that tends to compound or increase the culpability of the accused.
"Allegation" means an assertion, complaint, suspicion, or incident involving any of the following conduct by an employee, facility, or agency against an individual or individuals: mental abuse, physical abuse, sexual abuse, neglect, or financial exploitation.
"Day" means working day, unless otherwise specified.
"Deflection" means a situation in which an individual is presented for admission to a facility or agency, and the facility staff or agency staff do not admit the individual. "Deflection" includes triage, redirection, and denial of admission.
"Department" means the Department of Human Services.
"Developmental disability" means "developmental disability" as defined in the Mental Health and Developmental Disabilities Code.
"Egregious neglect" means a finding of neglect as determined by the Inspector General that (i) represents a gross failure to adequately provide for, or a callused indifference to, the health, safety, or medical needs of an individual and (ii) results in an individual's death or other serious deterioration of an individual's physical condition or mental condition.
"Employee" means any person who provides services at the facility or agency on-site or off-site. The service relationship can be with the individual or with the facility or agency. Also, "employee" includes any employee or contractual agent of the Department of Human Services or the community agency involved in providing or monitoring or administering mental health or developmental disability services. This includes but is not limited to: owners, operators, payroll personnel, contractors, subcontractors, and volunteers.
"Facility" or "State-operated facility" means a mental health facility or developmental disabilities facility operated by the Department.
"Financial exploitation" means taking unjust advantage of an individual's assets, property, or financial resources through deception, intimidation, or conversion for the employee's, facility's, or agency's own advantage or benefit.
"Finding" means the Office of Inspector General's determination regarding whether an allegation is substantiated, unsubstantiated, or unfounded.
"Health care worker registry" or "registry" means the health care worker registry created by the Nursing Home Care Act.
"Individual" means any person receiving mental health service, developmental disabilities service, or both from a facility or agency, while either on-site or off-site.
"Mental abuse" means the use of demeaning, intimidating, or threatening words, signs, gestures, or other actions by an employee about an individual and in the presence of an individual or individuals that results in emotional distress or maladaptive behavior, or could have resulted in emotional distress or maladaptive behavior, for any individual present.
"Mental illness" means "mental illness" as defined in the Mental Health and Developmental Disabilities Code.
"Mentally ill" means having a mental illness.
"Mitigating circumstance" means a condition that (i) is attendant to a finding, (ii) does not excuse or justify the conduct in question, but (iii) may be considered in evaluating the severity of the conduct, the culpability of the accused, or both the severity of the conduct and the culpability of the accused.
"Neglect" means an employee's, agency's, or facility's failure to provide adequate medical care, personal care, or maintenance and that, as a consequence, (i) causes an individual pain, injury, or emotional distress, (ii) results in either an individual's maladaptive behavior or the deterioration of an individual's physical condition or mental condition, or (iii) places the individual's health or safety at substantial risk.
"Person with a developmental disability" means a person having a developmental disability.
"Physical abuse" means an employee's non-accidental and inappropriate contact with an individual that causes bodily harm. "Physical abuse" includes actions that cause bodily harm as a result of an employee directing an individual or person to physically abuse another individual.
"Recommendation" means an admonition, separate from a finding, that requires action by the facility, agency, or Department to correct a systemic issue, problem, or deficiency identified during an investigation.
"Required reporter" means any employee who suspects, witnesses, or is informed of an allegation of any one or more of the following: mental abuse, physical abuse, sexual abuse, neglect, or financial exploitation.
"Secretary" means the Chief Administrative Officer of the Department.
"Sexual abuse" means any sexual contact or intimate physical contact between an employee and an individual, including an employee's coercion or encouragement of an individual to engage in sexual behavior that results in sexual contact, intimate physical contact, sexual behavior, or intimate physical behavior. Sexual abuse also includes (i) an employee's actions that result in the sending or showing of sexually explicit images to an individual via computer, cellular phone, electronic mail, portable electronic device, or other media with or without contact with the individual or (ii) an employee's posting of sexually explicit images of an individual online or elsewhere whether or not there is contact with the individual.
"Sexually explicit images" includes, but is not limited to, any material which depicts nudity, sexual conduct, or sado-masochistic abuse, or which contains explicit and detailed verbal descriptions or narrative accounts of sexual excitement, sexual conduct, or sado-masochistic abuse.
"Substantiated" means there is a preponderance of the evidence to support the allegation.
"Unfounded" means there is no credible evidence to support the allegation.
"Unsubstantiated" means there is credible evidence, but less than a preponderance of evidence to support the allegation.
(c) Appointment. The Governor shall appoint, and the Senate shall confirm, an Inspector General. The Inspector General shall be appointed for a term of 4 years and shall function within the Department of Human Services and report to the Secretary and the Governor.
(d) Operation and appropriation. The Inspector General shall function independently within the Department with respect to the operations of the Office, including the performance of investigations and issuance of findings and recommendations. The appropriation for the Office of Inspector General shall be separate from the overall appropriation for the Department.
(e) Powers and duties. The Inspector General shall investigate reports of suspected mental abuse, physical abuse, sexual abuse, neglect, or financial exploitation of individuals in any mental health or developmental disabilities facility or agency and shall have authority to take immediate action to prevent any one or more of the following from happening to individuals under its jurisdiction: mental abuse, physical abuse, sexual abuse, neglect, or financial exploitation. Upon written request of an agency of this State, the Inspector General may assist another agency of the State in investigating reports of the abuse, neglect, or abuse and neglect of persons with mental illness, persons with developmental disabilities, or persons with both. To comply with the requirements of subsection (k) of this Section, the Inspector General shall also review all reportable deaths for which there is no allegation of abuse or neglect. Nothing in this Section shall preempt any duties of the Medical Review Board set forth in the Mental Health and Developmental Disabilities Code. The Inspector General shall have no authority to investigate alleged violations of the State Officials and Employees Ethics Act. Allegations of misconduct under the State Officials and Employees Ethics Act shall be referred to the Office of the Governor's Executive Inspector General for investigation.
(f) Limitations. The Inspector General shall not conduct an investigation within an agency or facility if that investigation would be redundant to or interfere with an investigation conducted by another State agency. The Inspector General shall have no supervision over, or involvement in, the routine programmatic, licensing, funding, or certification operations of the Department. Nothing in this subsection limits investigations by the Department that may otherwise be required by law or that may be necessary in the Department's capacity as central administrative authority responsible for the operation of the State's mental health and developmental disabilities facilities.
(g) Rulemaking authority. The Inspector General shall promulgate rules establishing minimum requirements for reporting allegations as well as for initiating, conducting, and completing investigations based upon the nature of the allegation or allegations. The rules shall clearly establish that if 2 or more State agencies could investigate an allegation, the Inspector General shall not conduct an investigation that would be redundant to, or interfere with, an investigation conducted by another State agency. The rules shall further clarify the method and circumstances under which the Office of Inspector General may interact with the licensing, funding, or certification units of the Department in preventing further occurrences of mental abuse, physical abuse, sexual abuse, neglect, egregious neglect, and financial exploitation.
(h) Training programs. The Inspector General shall (i) establish a comprehensive program to ensure that every person authorized to conduct investigations receives ongoing training relative to investigation techniques, communication skills, and the appropriate means of interacting with persons receiving treatment for mental illness, developmental disability, or both mental illness and developmental disability, and (ii) establish and conduct periodic training programs for facility and agency employees concerning the prevention and reporting of any one or more of the following: mental abuse, physical abuse, sexual abuse, neglect, egregious neglect, or financial exploitation. Nothing in this Section shall be deemed to prevent the Office of Inspector General from conducting any other training as determined by the Inspector General to be necessary or helpful.
(i) Duty to cooperate.
(1) The Inspector General shall at all times be

granted access to any facility or agency for the purpose of investigating any allegation, conducting unannounced site visits, monitoring compliance with a written response, or completing any other statutorily assigned duty. The Inspector General shall conduct unannounced site visits to each facility at least annually for the purpose of reviewing and making recommendations on systemic issues relative to preventing, reporting, investigating, and responding to all of the following: mental abuse, physical abuse, sexual abuse, neglect, egregious neglect, or financial exploitation.

(2) Any employee who fails to cooperate with an

Office of the Inspector General investigation is in violation of this Act. Failure to cooperate with an investigation includes, but is not limited to, any one or more of the following: (i) creating and transmitting a false report to the Office of the Inspector General hotline, (ii) providing false information to an Office of the Inspector General Investigator during an investigation, (iii) colluding with other employees to cover up evidence, (iv) colluding with other employees to provide false information to an Office of the Inspector General investigator, (v) destroying evidence, (vi) withholding evidence, or (vii) otherwise obstructing an Office of the Inspector General investigation. Additionally, any employee who, during an unannounced site visit or written response compliance check, fails to cooperate with requests from the Office of the Inspector General is in violation of this Act.

(j) Subpoena powers. The Inspector General shall have the power to subpoena witnesses and compel the production of all documents and physical evidence relating to his or her investigations and any hearings authorized by this Act. This subpoena power shall not extend to persons or documents of a labor organization or its representatives insofar as the persons are acting in a representative capacity to an employee whose conduct is the subject of an investigation or the documents relate to that representation. Any person who otherwise fails to respond to a subpoena or who knowingly provides false information to the Office of the Inspector General by subpoena during an investigation is guilty of a Class A misdemeanor.
(k) Reporting allegations and deaths.
(1) Allegations. If an employee witnesses, is told

of, or has reason to believe an incident of mental abuse, physical abuse, sexual abuse, neglect, or financial exploitation has occurred, the employee, agency, or facility shall report the allegation by phone to the Office of the Inspector General hotline according to the agency's or facility's procedures, but in no event later than 4 hours after the initial discovery of the incident, allegation, or suspicion of any one or more of the following: mental abuse, physical abuse, sexual abuse, neglect, or financial exploitation. A required reporter as defined in subsection (b) of this Section who knowingly or intentionally fails to comply with these reporting requirements is guilty of a Class A misdemeanor.

(2) Deaths. Absent an allegation, a required

reporter shall, within 24 hours after initial discovery, report by phone to the Office of the Inspector General hotline each of the following:

(i) Any death of an individual occurring within

14 calendar days after discharge or transfer of the individual from a residential program or facility.

(ii) Any death of an individual occurring

within 24 hours after deflection from a residential program or facility.

(iii) Any other death of an individual occurring

at an agency or facility or at any Department-funded site.

(3) Retaliation. It is a violation of this Act for

any employee or administrator of an agency or facility to take retaliatory action against an employee who acts in good faith in conformance with his or her duties as a required reporter.

(l) Reporting to law enforcement.
(1) Reporting criminal acts. Within 24 hours after

determining that there is credible evidence indicating that a criminal act may have been committed or that special expertise may be required in an investigation, the Inspector General shall notify the Department of State Police or other appropriate law enforcement authority, or ensure that such notification is made. The Department of State Police shall investigate any report from a State-operated facility indicating a possible murder, sexual assault, or other felony by an employee. All investigations conducted by the Inspector General shall be conducted in a manner designed to ensure the preservation of evidence for possible use in a criminal prosecution.

(2) Reporting allegations of adult students with

disabilities. Upon receipt of a reportable allegation regarding an adult student with a disability, the Department's Office of the Inspector General shall determine whether the allegation meets the criteria for the Domestic Abuse Program under the Abuse of Adults with Disabilities Intervention Act. If the allegation is reportable to that program, the Office of the Inspector General shall initiate an investigation. If the allegation is not reportable to the Domestic Abuse Program, the Office of the Inspector General shall make an expeditious referral to the respective law enforcement entity. If the alleged victim is already receiving services from the Department, the Office of the Inspector General shall also make a referral to the respective Department of Human Services' Division or Bureau.

(m) Investigative reports. Upon completion of an investigation, the Office of Inspector General shall issue an investigative report identifying whether the allegations are substantiated, unsubstantiated, or unfounded. Within 10 business days after the transmittal of a completed investigative report substantiating an allegation, finding an allegation is unsubstantiated, or if a recommendation is made, the Inspector General shall provide the investigative report on the case to the Secretary and to the director of the facility or agency where any one or more of the following occurred: mental abuse, physical abuse, sexual abuse, neglect, egregious neglect, or financial exploitation. The director of the facility or agency shall be responsible for maintaining the confidentiality of the investigative report consistent with State and federal law. In a substantiated case, the investigative report shall include any mitigating or aggravating circumstances that were identified during the investigation. If the case involves substantiated neglect, the investigative report shall also state whether egregious neglect was found. An investigative report may also set forth recommendations. All investigative reports prepared by the Office of the Inspector General shall be considered confidential and shall not be released except as provided by the law of this State or as required under applicable federal law. Unsubstantiated and unfounded reports shall not be disclosed except as allowed under Section 6 of the Abused and Neglected Long Term Care Facility Residents Reporting Act. Raw data used to compile the investigative report shall not be subject to release unless required by law or a court order. "Raw data used to compile the investigative report" includes, but is not limited to, any one or more of the following: the initial complaint, witness statements, photographs, investigator's notes, police reports, or incident reports. If the allegations are substantiated, the accused shall be provided with a redacted copy of the investigative report. Death reports where there was no allegation of abuse or neglect shall only be released pursuant to applicable State or federal law or a valid court order.
(n) Written responses and reconsideration requests.
(1) Written responses. Within 30 calendar days from

receipt of a substantiated investigative report or an investigative report which contains recommendations, absent a reconsideration request, the facility or agency shall file a written response that addresses, in a concise and reasoned manner, the actions taken to: (i) protect the individual; (ii) prevent recurrences; and (iii) eliminate the problems identified. The response shall include the implementation and completion dates of such actions. If the written response is not filed within the allotted 30 calendar day period, the Secretary shall determine the appropriate corrective action to be taken.

(2) Reconsideration requests. The facility, agency,

victim or guardian, or the subject employee may request that the Office of Inspector General reconsider or clarify its finding based upon additional information.

(o) Disclosure of the finding by the Inspector General. The Inspector General shall disclose the finding of an investigation to the following persons: (i) the Governor, (ii) the Secretary, (iii) the director of the facility or agency, (iv) the alleged victims and their guardians, (v) the complainant, and (vi) the accused. This information shall include whether the allegations were deemed substantiated, unsubstantiated, or unfounded.
(p) Secretary review. Upon review of the Inspector General's investigative report and any agency's or facility's written response, the Secretary shall accept or reject the written response and notify the Inspector General of that determination. The Secretary may further direct that other administrative action be taken, including, but not limited to, any one or more of the following: (i) additional site visits, (ii) training, (iii) provision of technical assistance relative to administrative needs, licensure or certification, or (iv) the imposition of appropriate sanctions.
(q) Action by facility or agency. Within 30 days of the date the Secretary approves the written response or directs that further administrative action be taken, the facility or agency shall provide an implementation report to the Inspector General that provides the status of the action taken. The facility or agency shall be allowed an additional 30 days to send notice of completion of the action or to send an updated implementation report. If the action has not been completed within the additional 30 day period, the facility or agency shall send updated implementation reports every 60 days until completion. The Inspector General shall conduct a review of any implementation plan that takes more than 120 days after approval to complete, and shall monitor compliance through a random review of approved written responses, which may include, but are not limited to: (i) site visits, (ii) telephone contact, and (iii) requests for additional documentation evidencing compliance.
(r) Sanctions. Sanctions, if imposed by the Secretary under Subdivision (p)(iv) of this Section, shall be designed to prevent further acts of mental abuse, physical abuse, sexual abuse, neglect, egregious neglect, or financial exploitation or some combination of one or more of those acts at a facility or agency, and may include any one or more of the following:
(1) Appointment of on-site monitors.
(2) Transfer or relocation of an individual or

individuals.

(3) Closure of units.
(4) Termination of any one or more of the following:

(i) Department licensing, (ii) funding, or (iii) certification.

The Inspector General may seek the assistance of the Illinois Attorney General or the office of any State's Attorney in implementing sanctions.
(s) Health care worker registry.
(1) Reporting to the registry. The Inspector General

shall report to the Department of Public Health's health care worker registry, a public registry, the identity and finding of each employee of a facility or agency against whom there is a final investigative report containing a substantiated allegation of physical or sexual abuse, financial exploitation, or egregious neglect of an individual.

(2) Notice to employee. Prior to reporting the name

of an employee, the employee shall be notified of the Department's obligation to report and shall be granted an opportunity to request an administrative hearing, the sole purpose of which is to determine if the substantiated finding warrants reporting to the registry. Notice to the employee shall contain a clear and concise statement of the grounds on which the report to the registry is based, offer the employee an opportunity for a hearing, and identify the process for requesting such a hearing. Notice is sufficient if provided by certified mail to the employee's last known address. If the employee fails to request a hearing within 30 days from the date of the notice, the Inspector General shall report the name of the employee to the registry. Nothing in this subdivision (s)(2) shall diminish or impair the rights of a person who is a member of a collective bargaining unit under the Illinois Public Labor Relations Act or under any other federal labor statute.

(3) Registry hearings. If the employee requests an

administrative hearing, the employee shall be granted an opportunity to appear before an administrative law judge to present reasons why the employee's name should not be reported to the registry. The Department shall bear the burden of presenting evidence that establishes, by a preponderance of the evidence, that the substantiated finding warrants reporting to the registry. After considering all the evidence presented, the administrative law judge shall make a recommendation to the Secretary as to whether the substantiated finding warrants reporting the name of the employee to the registry. The Secretary shall render the final decision. The Department and the employee shall have the right to request that the administrative law judge consider a stipulated disposition of these proceedings.

(4) Testimony at registry hearings. A person who

makes a report or who investigates a report under this Act shall testify fully in any judicial proceeding resulting from such a report, as to any evidence of abuse or neglect, or the cause thereof. No evidence shall be excluded by reason of any common law or statutory privilege relating to communications between the alleged perpetrator of abuse or neglect, or the individual alleged as the victim in the report, and the person making or investigating the report. Testimony at hearings is exempt from the confidentiality requirements of subsection (f) of Section 10 of the Mental Health and Developmental Disabilities Confidentiality Act.

(5) Employee's rights to collateral action. No

reporting to the registry shall occur and no hearing shall be set or proceed if an employee notifies the Inspector General in writing, including any supporting documentation, that he or she is formally contesting an adverse employment action resulting from a substantiated finding by complaint filed with the Illinois Civil Service Commission, or which otherwise seeks to enforce the employee's rights pursuant to any applicable collective bargaining agreement. If an action taken by an employer against an employee as a result of a finding of physical abuse, sexual abuse, or egregious neglect is overturned through an action filed with the Illinois Civil Service Commission or under any applicable collective bargaining agreement and if that employee's name has already been sent to the registry, the employee's name shall be removed from the registry.

(6) Removal from registry. At any time after the

report to the registry, but no more than once in any 12-month period, an employee may petition the Department in writing to remove his or her name from the registry. Upon receiving notice of such request, the Inspector General shall conduct an investigation into the petition. Upon receipt of such request, an administrative hearing will be set by the Department. At the hearing, the employee shall bear the burden of presenting evidence that establishes, by a preponderance of the evidence, that removal of the name from the registry is in the public interest. The parties may jointly request that the administrative law judge consider a stipulated disposition of these proceedings.

(t) Review of Administrative Decisions. The Department shall preserve a record of all proceedings at any formal hearing conducted by the Department involving health care worker registry hearings. Final administrative decisions of the Department are subject to judicial review pursuant to provisions of the Administrative Review Law.
(u) Quality Care Board. There is created, within the Office of the Inspector General, a Quality Care Board to be composed of 7 members appointed by the Governor with the advice and consent of the Senate. One of the members shall be designated as chairman by the Governor. Of the initial appointments made by the Governor, 4 Board members shall each be appointed for a term of 4 years and 3 members shall each be appointed for a term of 2 years. Upon the expiration of each member's term, a successor shall be appointed for a term of 4 years. In the case of a vacancy in the office of any member, the Governor shall appoint a successor for the remainder of the unexpired term.
Members appointed by the Governor shall be qualified by professional knowledge or experience in the area of law, investigatory techniques, or in the area of care of the mentally ill or care of persons with developmental disabilities. Two members appointed by the Governor shall be persons with a disability or a parent of a person with a disability. Members shall serve without compensation, but shall be reimbursed for expenses incurred in connection with the performance of their duties as members.
The Board shall meet quarterly, and may hold other meetings on the call of the chairman. Four members shall constitute a quorum allowing the Board to conduct its business. The Board may adopt rules and regulations it deems necessary to govern its own procedures.
The Board shall monitor and oversee the operations, policies, and procedures of the Inspector General to ensure the prompt and thorough investigation of allegations of neglect and abuse. In fulfilling these responsibilities, the Board may do the following:
(1) Provide independent, expert consultation to the

Inspector General on policies and protocols for investigations of alleged abuse, neglect, or both abuse and neglect.

(2) Review existing regulations relating to the

operation of facilities.

(3) Advise the Inspector General as to the content

of training activities authorized under this Section.

(4) Recommend policies concerning methods for

improving the intergovernmental relationships between the Office of the Inspector General and other State or federal offices.

(v) Annual report. The Inspector General shall provide to the General Assembly and the Governor, no later than January 1 of each year, a summary of reports and investigations made under this Act for the prior fiscal year with respect to individuals receiving mental health or developmental disabilities services. The report shall detail the imposition of sanctions, if any, and the final disposition of any corrective or administrative action directed by the Secretary. The summaries shall not contain any confidential or identifying information of any individual, but shall include objective data identifying any trends in the number of reported allegations, the timeliness of the Office of the Inspector General's investigations, and their disposition, for each facility and Department-wide, for the most recent 3-year time period. The report shall also identify, by facility, the staff-to-patient ratios taking account of direct care staff only. The report shall also include detailed recommended administrative actions and matters for consideration by the General Assembly.
(w) Program audit. The Auditor General shall conduct a program audit of the Office of the Inspector General on an as-needed basis, as determined by the Auditor General. The audit shall specifically include the Inspector General's compliance with the Act and effectiveness in investigating reports of allegations occurring in any facility or agency. The Auditor General shall conduct the program audit according to the provisions of the Illinois State Auditing Act and shall report its findings to the General Assembly no later than January 1 following the audit period.
(x) Nothing in this Section shall be construed to mean that a patient is a victim of abuse or neglect because of health care services appropriately provided or not provided by health care professionals.
(y) Nothing in this Section shall require a facility, including its employees, agents, medical staff members, and health care professionals, to provide a service to a patient in contravention of that patient's stated or implied objection to the provision of that service on the ground that that service conflicts with the patient's religious beliefs or practices, nor shall the failure to provide a service to a patient be considered abuse under this Section if the patient has objected to the provision of that service based on his or her religious beliefs or practices.
(Source: P.A. 99-143, eff. 7-27-15; 99-323, eff. 8-7-15; 99-642, eff. 7-28-16; 100-313, eff. 8-24-17.)

(Text of Section from P.A. 100-432)
Sec. 1-17. Inspector General.
(a) Nature and purpose. It is the express intent of the General Assembly to ensure the health, safety, and financial condition of individuals receiving services in this State due to mental illness, developmental disability, or both by protecting those persons from acts of abuse, neglect, or both by service providers. To that end, the Office of the Inspector General for the Department of Human Services is created to investigate and report upon allegations of the abuse, neglect, or financial exploitation of individuals receiving services within mental health facilities, developmental disabilities facilities, and community agencies operated, licensed, funded or certified by the Department of Human Services, but not licensed or certified by any other State agency.
(b) Definitions. The following definitions apply to this Section:
"Adult student with a disability" means an adult student, age 18 through 21, inclusive, with an Individual Education Program, other than a resident of a facility licensed by the Department of Children and Family Services in accordance with the Child Care Act of 1969. For purposes of this definition, "through age 21, inclusive", means through the day before the student's 22nd birthday.
"Agency" or "community agency" means (i) a community agency licensed, funded, or certified by the Department, but not licensed or certified by any other human services agency of the State, to provide mental health service or developmental disabilities service, or (ii) a program licensed, funded, or certified by the Department, but not licensed or certified by any other human services agency of the State, to provide mental health service or developmental disabilities service.
"Aggravating circumstance" means a factor that is attendant to a finding and that tends to compound or increase the culpability of the accused.
"Allegation" means an assertion, complaint, suspicion, or incident involving any of the following conduct by an employee, facility, or agency against an individual or individuals: mental abuse, physical abuse, sexual abuse, neglect, or financial exploitation.
"Day" means working day, unless otherwise specified.
"Deflection" means a situation in which an individual is presented for admission to a facility or agency, and the facility staff or agency staff do not admit the individual. "Deflection" includes triage, redirection, and denial of admission.
"Department" means the Department of Human Services.
"Developmental disability" means "developmental disability" as defined in the Mental Health and Developmental Disabilities Code.
"Egregious neglect" means a finding of neglect as determined by the Inspector General that (i) represents a gross failure to adequately provide for, or a callused indifference to, the health, safety, or medical needs of an individual and (ii) results in an individual's death or other serious deterioration of an individual's physical condition or mental condition.
"Employee" means any person who provides services at the facility or agency on-site or off-site. The service relationship can be with the individual or with the facility or agency. Also, "employee" includes any employee or contractual agent of the Department of Human Services or the community agency involved in providing or monitoring or administering mental health or developmental disability services. This includes but is not limited to: owners, operators, payroll personnel, contractors, subcontractors, and volunteers.
"Facility" or "State-operated facility" means a mental health facility or developmental disabilities facility operated by the Department.
"Financial exploitation" means taking unjust advantage of an individual's assets, property, or financial resources through deception, intimidation, or conversion for the employee's, facility's, or agency's own advantage or benefit.
"Finding" means the Office of Inspector General's determination regarding whether an allegation is substantiated, unsubstantiated, or unfounded.
"Health Care Worker Registry" or "Registry" means the Health Care Worker Registry under the Health Care Worker Background Check Act.
"Individual" means any person receiving mental health service, developmental disabilities service, or both from a facility or agency, while either on-site or off-site.
"Mental abuse" means the use of demeaning, intimidating, or threatening words, signs, gestures, or other actions by an employee about an individual and in the presence of an individual or individuals that results in emotional distress or maladaptive behavior, or could have resulted in emotional distress or maladaptive behavior, for any individual present.
"Mental illness" means "mental illness" as defined in the Mental Health and Developmental Disabilities Code.
"Mentally ill" means having a mental illness.
"Mitigating circumstance" means a condition that (i) is attendant to a finding, (ii) does not excuse or justify the conduct in question, but (iii) may be considered in evaluating the severity of the conduct, the culpability of the accused, or both the severity of the conduct and the culpability of the accused.
"Neglect" means an employee's, agency's, or facility's failure to provide adequate medical care, personal care, or maintenance and that, as a consequence, (i) causes an individual pain, injury, or emotional distress, (ii) results in either an individual's maladaptive behavior or the deterioration of an individual's physical condition or mental condition, or (iii) places the individual's health or safety at substantial risk.
"Person with a developmental disability" means a person having a developmental disability.
"Physical abuse" means an employee's non-accidental and inappropriate contact with an individual that causes bodily harm. "Physical abuse" includes actions that cause bodily harm as a result of an employee directing an individual or person to physically abuse another individual.
"Recommendation" means an admonition, separate from a finding, that requires action by the facility, agency, or Department to correct a systemic issue, problem, or deficiency identified during an investigation.
"Required reporter" means any employee who suspects, witnesses, or is informed of an allegation of any one or more of the following: mental abuse, physical abuse, sexual abuse, neglect, or financial exploitation.
"Secretary" means the Chief Administrative Officer of the Department.
"Sexual abuse" means any sexual contact or intimate physical contact between an employee and an individual, including an employee's coercion or encouragement of an individual to engage in sexual behavior that results in sexual contact, intimate physical contact, sexual behavior, or intimate physical behavior. Sexual abuse also includes (i) an employee's actions that result in the sending or showing of sexually explicit images to an individual via computer, cellular phone, electronic mail, portable electronic device, or other media with or without contact with the individual or (ii) an employee's posting of sexually explicit images of an individual online or elsewhere whether or not there is contact with the individual.
"Sexually explicit images" includes, but is not limited to, any material which depicts nudity, sexual conduct, or sado-masochistic abuse, or which contains explicit and detailed verbal descriptions or narrative accounts of sexual excitement, sexual conduct, or sado-masochistic abuse.
"Substantiated" means there is a preponderance of the evidence to support the allegation.
"Unfounded" means there is no credible evidence to support the allegation.
"Unsubstantiated" means there is credible evidence, but less than a preponderance of evidence to support the allegation.
(c) Appointment. The Governor shall appoint, and the Senate shall confirm, an Inspector General. The Inspector General shall be appointed for a term of 4 years and shall function within the Department of Human Services and report to the Secretary and the Governor.
(d) Operation and appropriation. The Inspector General shall function independently within the Department with respect to the operations of the Office, including the performance of investigations and issuance of findings and recommendations. The appropriation for the Office of Inspector General shall be separate from the overall appropriation for the Department.
(e) Powers and duties. The Inspector General shall investigate reports of suspected mental abuse, physical abuse, sexual abuse, neglect, or financial exploitation of individuals in any mental health or developmental disabilities facility or agency and shall have authority to take immediate action to prevent any one or more of the following from happening to individuals under its jurisdiction: mental abuse, physical abuse, sexual abuse, neglect, or financial exploitation. Upon written request of an agency of this State, the Inspector General may assist another agency of the State in investigating reports of the abuse, neglect, or abuse and neglect of persons with mental illness, persons with developmental disabilities, or persons with both. To comply with the requirements of subsection (k) of this Section, the Inspector General shall also review all reportable deaths for which there is no allegation of abuse or neglect. Nothing in this Section shall preempt any duties of the Medical Review Board set forth in the Mental Health and Developmental Disabilities Code. The Inspector General shall have no authority to investigate alleged violations of the State Officials and Employees Ethics Act. Allegations of misconduct under the State Officials and Employees Ethics Act shall be referred to the Office of the Governor's Executive Inspector General for investigation.
(f) Limitations. The Inspector General shall not conduct an investigation within an agency or facility if that investigation would be redundant to or interfere with an investigation conducted by another State agency. The Inspector General shall have no supervision over, or involvement in, the routine programmatic, licensing, funding, or certification operations of the Department. Nothing in this subsection limits investigations by the Department that may otherwise be required by law or that may be necessary in the Department's capacity as central administrative authority responsible for the operation of the State's mental health and developmental disabilities facilities.
(g) Rulemaking authority. The Inspector General shall promulgate rules establishing minimum requirements for reporting allegations as well as for initiating, conducting, and completing investigations based upon the nature of the allegation or allegations. The rules shall clearly establish that if 2 or more State agencies could investigate an allegation, the Inspector General shall not conduct an investigation that would be redundant to, or interfere with, an investigation conducted by another State agency. The rules shall further clarify the method and circumstances under which the Office of Inspector General may interact with the licensing, funding, or certification units of the Department in preventing further occurrences of mental abuse, physical abuse, sexual abuse, neglect, egregious neglect, and financial exploitation.
(h) Training programs. The Inspector General shall (i) establish a comprehensive program to ensure that every person authorized to conduct investigations receives ongoing training relative to investigation techniques, communication skills, and the appropriate means of interacting with persons receiving treatment for mental illness, developmental disability, or both mental illness and developmental disability, and (ii) establish and conduct periodic training programs for facility and agency employees concerning the prevention and reporting of any one or more of the following: mental abuse, physical abuse, sexual abuse, neglect, egregious neglect, or financial exploitation. Nothing in this Section shall be deemed to prevent the Office of Inspector General from conducting any other training as determined by the Inspector General to be necessary or helpful.
(i) Duty to cooperate.
(1) The Inspector General shall at all times be

granted access to any facility or agency for the purpose of investigating any allegation, conducting unannounced site visits, monitoring compliance with a written response, or completing any other statutorily assigned duty. The Inspector General shall conduct unannounced site visits to each facility at least annually for the purpose of reviewing and making recommendations on systemic issues relative to preventing, reporting, investigating, and responding to all of the following: mental abuse, physical abuse, sexual abuse, neglect, egregious neglect, or financial exploitation.

(2) Any employee who fails to cooperate with an

Office of the Inspector General investigation is in violation of this Act. Failure to cooperate with an investigation includes, but is not limited to, any one or more of the following: (i) creating and transmitting a false report to the Office of the Inspector General hotline, (ii) providing false information to an Office of the Inspector General Investigator during an investigation, (iii) colluding with other employees to cover up evidence, (iv) colluding with other employees to provide false information to an Office of the Inspector General investigator, (v) destroying evidence, (vi) withholding evidence, or (vii) otherwise obstructing an Office of the Inspector General investigation. Additionally, any employee who, during an unannounced site visit or written response compliance check, fails to cooperate with requests from the Office of the Inspector General is in violation of this Act.

(j) Subpoena powers. The Inspector General shall have the power to subpoena witnesses and compel the production of all documents and physical evidence relating to his or her investigations and any hearings authorized by this Act. This subpoena power shall not extend to persons or documents of a labor organization or its representatives insofar as the persons are acting in a representative capacity to an employee whose conduct is the subject of an investigation or the documents relate to that representation. Any person who otherwise fails to respond to a subpoena or who knowingly provides false information to the Office of the Inspector General by subpoena during an investigation is guilty of a Class A misdemeanor.
(k) Reporting allegations and deaths.
(1) Allegations. If an employee witnesses, is told

of, or has reason to believe an incident of mental abuse, physical abuse, sexual abuse, neglect, or financial exploitation has occurred, the employee, agency, or facility shall report the allegation by phone to the Office of the Inspector General hotline according to the agency's or facility's procedures, but in no event later than 4 hours after the initial discovery of the incident, allegation, or suspicion of any one or more of the following: mental abuse, physical abuse, sexual abuse, neglect, or financial exploitation. A required reporter as defined in subsection (b) of this Section who knowingly or intentionally fails to comply with these reporting requirements is guilty of a Class A misdemeanor.

(2) Deaths. Absent an allegation, a required

reporter shall, within 24 hours after initial discovery, report by phone to the Office of the Inspector General hotline each of the following:

(i) Any death of an individual occurring within

14 calendar days after discharge or transfer of the individual from a residential program or facility.

(ii) Any death of an individual occurring

within 24 hours after deflection from a residential program or facility.

(iii) Any other death of an individual occurring

at an agency or facility or at any Department-funded site.

(3) Retaliation. It is a violation of this Act for

any employee or administrator of an agency or facility to take retaliatory action against an employee who acts in good faith in conformance with his or her duties as a required reporter.

(l) Reporting to law enforcement.
(1) Reporting criminal acts. Within 24 hours after

determining that there is credible evidence indicating that a criminal act may have been committed or that special expertise may be required in an investigation, the Inspector General shall notify the Department of State Police or other appropriate law enforcement authority, or ensure that such notification is made. The Department of State Police shall investigate any report from a State-operated facility indicating a possible murder, sexual assault, or other felony by an employee. All investigations conducted by the Inspector General shall be conducted in a manner designed to ensure the preservation of evidence for possible use in a criminal prosecution.

(2) Reporting allegations of adult students with

disabilities. Upon receipt of a reportable allegation regarding an adult student with a disability, the Department's Office of the Inspector General shall determine whether the allegation meets the criteria for the Domestic Abuse Program under the Abuse of Adults with Disabilities Intervention Act. If the allegation is reportable to that program, the Office of the Inspector General shall initiate an investigation. If the allegation is not reportable to the Domestic Abuse Program, the Office of the Inspector General shall make an expeditious referral to the respective law enforcement entity. If the alleged victim is already receiving services from the Department, the Office of the Inspector General shall also make a referral to the respective Department of Human Services' Division or Bureau.

(m) Investigative reports. Upon completion of an investigation, the Office of Inspector General shall issue an investigative report identifying whether the allegations are substantiated, unsubstantiated, or unfounded. Within 10 business days after the transmittal of a completed investigative report substantiating an allegation, or if a recommendation is made, the Inspector General shall provide the investigative report on the case to the Secretary and to the director of the facility or agency where any one or more of the following occurred: mental abuse, physical abuse, sexual abuse, neglect, egregious neglect, or financial exploitation. In a substantiated case, the investigative report shall include any mitigating or aggravating circumstances that were identified during the investigation. If the case involves substantiated neglect, the investigative report shall also state whether egregious neglect was found. An investigative report may also set forth recommendations. All investigative reports prepared by the Office of the Inspector General shall be considered confidential and shall not be released except as provided by the law of this State or as required under applicable federal law. Unsubstantiated and unfounded reports shall not be disclosed except as allowed under Section 6 of the Abused and Neglected Long Term Care Facility Residents Reporting Act. Raw data used to compile the investigative report shall not be subject to release unless required by law or a court order. "Raw data used to compile the investigative report" includes, but is not limited to, any one or more of the following: the initial complaint, witness statements, photographs, investigator's notes, police reports, or incident reports. If the allegations are substantiated, the accused shall be provided with a redacted copy of the investigative report. Death reports where there was no allegation of abuse or neglect shall only be released pursuant to applicable State or federal law or a valid court order.
(n) Written responses and reconsideration requests.
(1) Written responses. Within 30 calendar days from

receipt of a substantiated investigative report or an investigative report which contains recommendations, absent a reconsideration request, the facility or agency shall file a written response that addresses, in a concise and reasoned manner, the actions taken to: (i) protect the individual; (ii) prevent recurrences; and (iii) eliminate the problems identified. The response shall include the implementation and completion dates of such actions. If the written response is not filed within the allotted 30 calendar day period, the Secretary shall determine the appropriate corrective action to be taken.

(2) Reconsideration requests. The facility, agency,

victim or guardian, or the subject employee may request that the Office of Inspector General reconsider or clarify its finding based upon additional information.

(o) Disclosure of the finding by the Inspector General. The Inspector General shall disclose the finding of an investigation to the following persons: (i) the Governor, (ii) the Secretary, (iii) the director of the facility or agency, (iv) the alleged victims and their guardians, (v) the complainant, and (vi) the accused. This information shall include whether the allegations were deemed substantiated, unsubstantiated, or unfounded.
(p) Secretary review. Upon review of the Inspector General's investigative report and any agency's or facility's written response, the Secretary shall accept or reject the written response and notify the Inspector General of that determination. The Secretary may further direct that other administrative action be taken, including, but not limited to, any one or more of the following: (i) additional site visits, (ii) training, (iii) provision of technical assistance relative to administrative needs, licensure or certification, or (iv) the imposition of appropriate sanctions.
(q) Action by facility or agency. Within 30 days of the date the Secretary approves the written response or directs that further administrative action be taken, the facility or agency shall provide an implementation report to the Inspector General that provides the status of the action taken. The facility or agency shall be allowed an additional 30 days to send notice of completion of the action or to send an updated implementation report. If the action has not been completed within the additional 30 day period, the facility or agency shall send updated implementation reports every 60 days until completion. The Inspector General shall conduct a review of any implementation plan that takes more than 120 days after approval to complete, and shall monitor compliance through a random review of approved written responses, which may include, but are not limited to: (i) site visits, (ii) telephone contact, and (iii) requests for additional documentation evidencing compliance.
(r) Sanctions. Sanctions, if imposed by the Secretary under Subdivision (p)(iv) of this Section, shall be designed to prevent further acts of mental abuse, physical abuse, sexual abuse, neglect, egregious neglect, or financial exploitation or some combination of one or more of those acts at a facility or agency, and may include any one or more of the following:
(1) Appointment of on-site monitors.
(2) Transfer or relocation of an individual or

individuals.

(3) Closure of units.
(4) Termination of any one or more of the following:

(i) Department licensing, (ii) funding, or (iii) certification.

The Inspector General may seek the assistance of the Illinois Attorney General or the office of any State's Attorney in implementing sanctions.
(s) Health Care Worker Registry.
(1) Reporting to the Registry. The Inspector General

shall report to the Department of Public Health's Health Care Worker Registry, a public registry, the identity and finding of each employee of a facility or agency against whom there is a final investigative report containing a substantiated allegation of physical or sexual abuse, financial exploitation, or egregious neglect of an individual.

(2) Notice to employee. Prior to reporting the name

of an employee, the employee shall be notified of the Department's obligation to report and shall be granted an opportunity to request an administrative hearing, the sole purpose of which is to determine if the substantiated finding warrants reporting to the Registry. Notice to the employee shall contain a clear and concise statement of the grounds on which the report to the Registry is based, offer the employee an opportunity for a hearing, and identify the process for requesting such a hearing. Notice is sufficient if provided by certified mail to the employee's last known address. If the employee fails to request a hearing within 30 days from the date of the notice, the Inspector General shall report the name of the employee to the Registry. Nothing in this subdivision (s)(2) shall diminish or impair the rights of a person who is a member of a collective bargaining unit under the Illinois Public Labor Relations Act or under any other federal labor statute.

(3) Registry hearings. If the employee requests an

administrative hearing, the employee shall be granted an opportunity to appear before an administrative law judge to present reasons why the employee's name should not be reported to the Registry. The Department shall bear the burden of presenting evidence that establishes, by a preponderance of the evidence, that the substantiated finding warrants reporting to the Registry. After considering all the evidence presented, the administrative law judge shall make a recommendation to the Secretary as to whether the substantiated finding warrants reporting the name of the employee to the Registry. The Secretary shall render the final decision. The Department and the employee shall have the right to request that the administrative law judge consider a stipulated disposition of these proceedings.

(4) Testimony at Registry hearings. A person who

makes a report or who investigates a report under this Act shall testify fully in any judicial proceeding resulting from such a report, as to any evidence of abuse or neglect, or the cause thereof. No evidence shall be excluded by reason of any common law or statutory privilege relating to communications between the alleged perpetrator of abuse or neglect, or the individual alleged as the victim in the report, and the person making or investigating the report. Testimony at hearings is exempt from the confidentiality requirements of subsection (f) of Section 10 of the Mental Health and Developmental Disabilities Confidentiality Act.

(5) Employee's rights to collateral action. No

reporting to the Registry shall occur and no hearing shall be set or proceed if an employee notifies the Inspector General in writing, including any supporting documentation, that he or she is formally contesting an adverse employment action resulting from a substantiated finding by complaint filed with the Illinois Civil Service Commission, or which otherwise seeks to enforce the employee's rights pursuant to any applicable collective bargaining agreement. If an action taken by an employer against an employee as a result of a finding of physical abuse, sexual abuse, or egregious neglect is overturned through an action filed with the Illinois Civil Service Commission or under any applicable collective bargaining agreement and if that employee's name has already been sent to the Registry, the employee's name shall be removed from the Registry.

(6) Removal from Registry. At any time after the

report to the Registry, but no more than once in any 12-month period, an employee may petition the Department in writing to remove his or her name from the Registry. Upon receiving notice of such request, the Inspector General shall conduct an investigation into the petition. Upon receipt of such request, an administrative hearing will be set by the Department. At the hearing, the employee shall bear the burden of presenting evidence that establishes, by a preponderance of the evidence, that removal of the name from the Registry is in the public interest. The parties may jointly request that the administrative law judge consider a stipulated disposition of these proceedings.

(t) Review of Administrative Decisions. The Department shall preserve a record of all proceedings at any formal hearing conducted by the Department involving Health Care Worker Registry hearings. Final administrative decisions of the Department are subject to judicial review pursuant to provisions of the Administrative Review Law.
(u) Quality Care Board. There is created, within the Office of the Inspector General, a Quality Care Board to be composed of 7 members appointed by the Governor with the advice and consent of the Senate. One of the members shall be designated as chairman by the Governor. Of the initial appointments made by the Governor, 4 Board members shall each be appointed for a term of 4 years and 3 members shall each be appointed for a term of 2 years. Upon the expiration of each member's term, a successor shall be appointed for a term of 4 years. In the case of a vacancy in the office of any member, the Governor shall appoint a successor for the remainder of the unexpired term.
Members appointed by the Governor shall be qualified by professional knowledge or experience in the area of law, investigatory techniques, or in the area of care of the mentally ill or care of persons with developmental disabilities. Two members appointed by the Governor shall be persons with a disability or a parent of a person with a disability. Members shall serve without compensation, but shall be reimbursed for expenses incurred in connection with the performance of their duties as members.
The Board shall meet quarterly, and may hold other meetings on the call of the chairman. Four members shall constitute a quorum allowing the Board to conduct its business. The Board may adopt rules and regulations it deems necessary to govern its own procedures.
The Board shall monitor and oversee the operations, policies, and procedures of the Inspector General to ensure the prompt and thorough investigation of allegations of neglect and abuse. In fulfilling these responsibilities, the Board may do the following:
(1) Provide independent, expert consultation to the

Inspector General on policies and protocols for investigations of alleged abuse, neglect, or both abuse and neglect.

(2) Review existing regulations relating to the

operation of facilities.

(3) Advise the Inspector General as to the content

of training activities authorized under this Section.

(4) Recommend policies concerning methods for

improving the intergovernmental relationships between the Office of the Inspector General and other State or federal offices.

(v) Annual report. The Inspector General shall provide to the General Assembly and the Governor, no later than January 1 of each year, a summary of reports and investigations made under this Act for the prior fiscal year with respect to individuals receiving mental health or developmental disabilities services. The report shall detail the imposition of sanctions, if any, and the final disposition of any corrective or administrative action directed by the Secretary. The summaries shall not contain any confidential or identifying information of any individual, but shall include objective data identifying any trends in the number of reported allegations, the timeliness of the Office of the Inspector General's investigations, and their disposition, for each facility and Department-wide, for the most recent 3-year time period. The report shall also identify, by facility, the staff-to-patient ratios taking account of direct care staff only. The report shall also include detailed recommended administrative actions and matters for consideration by the General Assembly.
(w) Program audit. The Auditor General shall conduct a program audit of the Office of the Inspector General on an as-needed basis, as determined by the Auditor General. The audit shall specifically include the Inspector General's compliance with the Act and effectiveness in investigating reports of allegations occurring in any facility or agency. The Auditor General shall conduct the program audit according to the provisions of the Illinois State Auditing Act and shall report its findings to the General Assembly no later than January 1 following the audit period.
(x) Nothing in this Section shall be construed to mean that an individual is a victim of abuse or neglect because of health care services appropriately provided or not provided by health care professionals.
(y) Nothing in this Section shall require a facility, including its employees, agents, medical staff members, and health care professionals, to provide a service to an individual in contravention of that individual's stated or implied objection to the provision of that service on the ground that that service conflicts with the individual's religious beliefs or practices, nor shall the failure to provide a service to an individual be considered abuse under this Section if the individual has objected to the provision of that service based on his or her religious beliefs or practices.
(Source: P.A. 99-143, eff. 7-27-15; 99-323, eff. 8-7-15; 99-642, eff. 7-28-16; 100-432, eff. 8-25-17.)

(20 ILCS 1305/1-20)
Sec. 1-20. General powers and duties.
(a) The Department shall exercise the rights, powers, duties, and functions provided by law, including (but not limited to) the rights, powers, duties, and functions transferred to the Department under Article 80 and Article 90 of this Act.
(b) The Department may employ personnel (in accordance with the Personnel Code), provide facilities, contract for goods and services, and adopt rules as necessary to carry out its functions and purposes, all in accordance with applicable State and federal law.
(c) On and after the date 6 months after the effective date of this amendatory Act of the 98th General Assembly, as provided in the Executive Order 1 (2012) Implementation Act, all of the powers, duties, rights, and responsibilities related to State healthcare purchasing under this Act that were transferred from the Department to the Department of Healthcare and Family Services by Executive Order 3 (2005) are transferred back to the Department.
(Source: P.A. 98-488, eff. 8-16-13.)

(20 ILCS 1305/1-25)
Sec. 1-25. Unified electronic management and intake information and reporting system.
(a) The Department of Human Services shall implement and use a unified electronic management and intake information and reporting system. The Department may own and operate the system itself or use equipment, services, or facilities provided by private or other governmental entities under contract or agreement. The system shall be implemented as expeditiously as may be practical and, as originally implemented, shall comply as closely as possible with the plan approved by the Task Force on Human Services Consolidation under this Section.
(b) The Director of the Bureau of the Budget (now Governor's Office of Management and Budget), in consultation with the Task Force on Human Services Consolidation and the directors of the departments reorganized under this Act, shall prepare and submit to the Task Force by January 1, 1997 a plan for the development and implementation of the unified electronic management and intake information and reporting system.
The Task Force shall review the plan and, by February 1, 1997, shall either approve the plan in accordance with subsection (c) or return it to the Director of the Bureau of the Budget (now Governor's Office of Management and Budget) with the Task Force's recommendations for change. If the plan is returned for change, the Director of the Bureau of the Budget (now Governor's Office of Management and Budget) shall revise the plan and, by March 1, 1997, shall submit the revised plan to the Task Force for review and approval. If the Task Force does not approve the revised plan as submitted by the Director of the Bureau of the Budget (now Governor's Office of Management and Budget), it may continue to work with the Director on a further revision of the plan or it may adopt and approve a plan of its own.
(c) To approve a plan under this Section, the Task Force shall file with the Secretary of State a certified copy of the plan and a certified copy of a resolution approving the plan, adopted with the affirmative vote of at least 4 of the voting members of the Task Force.
(d) Until the Task Force on Human Services Consolidation approves a plan for the development and implementation of the unified electronic management and intake information and reporting system, no additional powers or duties (other than those provided in House Bill 2632 of the 89th General Assembly or this amendatory Act of 1996) shall be statutorily transferred from any agency to the Department.
(Source: P.A. 94-793, eff. 5-19-06.)

(20 ILCS 1305/1-30)
Sec. 1-30. Badges. The Secretary must authorize to each employee of the Department exercising the powers of a peace officer a distinct badge that, on its face, (i) clearly states that the badge is authorized by the Department and (ii) contains a unique identifying number. No other badge shall be authorized by the Department. Nothing in this Section prohibits the Secretary from issuing shields or other distinctive identification to employees not exercising the powers of a peace officer if the Secretary determines that a shield or distinctive identification is needed by the employee to carry out his or her responsibilities.
(Source: P.A. 93-423, eff. 8-5-03.)

(20 ILCS 1305/1-35)
Sec. 1-35. Families of incarcerated parents. The Department of Human Services and the Illinois Department of Corrections shall work cooperatively with community organizations and service providers to identify local providers of services and to develop informational materials for families and children of incarcerated parents.
The Department of Human Services shall develop informational materials for families and children of incarcerated parents. The materials shall be designed to inform children and families of incarcerated parents about the social services that are available to them, including visitation programs, family counseling, mentoring, school-based programs, and other programs identified by community organizations that work with families of prisoners. The materials shall be designed to reduce stigma and to provide support for children of incarcerated parents. The materials shall (i) provide telephone and Internet contacts for the children's caregivers with further information and (ii) assist the children's caregivers in locating and accessing services for the children. The Department shall make this information available through its website and through its existing toll-free telephone numbers.
The Department of Corrections shall provide the materials to inmates during orientation. The Department of Corrections shall provide one sealed envelope containing the public information to the inmate so that the inmate may address it to the inmate's children's caregiver. The Department of Corrections shall mail that envelope to the address provided by the inmate. The cost of postage will be charged to the inmate's trust account. If the inmate is indigent, the Department of Corrections shall pay the postage fees for mailing the informational material to the inmate's children's caregiver. The informational materials shall also be made available within the Department of Corrections' facility visiting rooms and waiting areas.
(Source: P.A. 96-68, eff. 7-23-09.)

(20 ILCS 1305/1-37)
Sec. 1-37. Streamlined auditing and accreditation system.
(a) As used in this Section, "State human services agency" means the Department of Children and Family Services, the Department of Human Services, the Department of Healthcare and Family Services, and the Department of Public Health.
(b) Each State human services agency shall conduct an internal review and coordinate with other State human services agencies to file a unified report with the General Assembly summarizing the provider contracts issued by the agencies; auditing requirements related to these contracts; licensing and training requirements subject to audits; mandated reporting requirements for grant recipients and contractual providers; the extent to which audits or rules are redundant or result in duplication; and proposed actions to address the redundancy or duplication. The proposed actions shall seek to accomplish the development of a streamlined auditing and accreditation system and the streamlining of agency rules to reduce administrative costs associated with multiple and duplicative program and accreditation audits and duplication in agency oversight. To the extent feasible, the report shall include (i) necessary statutory changes and (ii) proposed rule changes needed to implement the proposed actions. The Department of Human Services shall serve as the lead agency in the development of the unified report.
(c) In addition to the information required by subsection (b), the portion of the report related to the Department of Human Services shall also include recommendations on how to address potential inefficiencies in the current oversight of agency providers and the potential outcomes from implementing system changes related to the following:
(1) Addressing redundant checks of policies and

procedures which have already been reviewed for a particular provider, with the focus of the review instead on any changes which may have been made to policies or procedures.

(2) The use of consumer rights statements with

terminology that is not consumer friendly and the need for a statewide, standardized consumer rights statement.

(3) Streamlining of review of individualized service

plan requirements to ensure that sufficient review of plans occurs while eliminating the need for redundant reviews.

(4) The need for flexibility in scheduling service

plan meetings to allow for time extensions in circumstances where a guardian may not be able to attend due to illness or other temporary reasons.

(5) Standardization of staff training curriculum to

expedite the review of curriculum and training previously approved by the Department of Human Services.

(6) The current use of random review of staff

training documents instead of focusing reviews on newly hired individuals, which results in multiple reviews of the same file year after year.

(7) The use of redundant surveys for providers who

consistently demonstrate compliance in previous surveys instead of focusing survey efforts on agencies with on-going compliance issues.

(d) Recommendations in the report shall include a primary focus on developing a coordinated, non-redundant process for providing quality, effective, and efficient oversight of grant recipients and contractual providers in a manner which ensures patient safety, the provision of quality treatment, and the limitation of fraud and abuse.
(e) The final unified report shall be filed with the General Assembly by January 1, 2011.
(Source: P.A. 96-1141, eff. 7-21-10.)

(20 ILCS 1305/1-37a)
Sec. 1-37a. Cross-agency prequalification and master service agreements.
(a) "State human services agency" means the Department on Aging, the Department of Children and Family Services, the Department of Human Services, the Department of Healthcare and Family Services, and the Department of Public Health.
(b) Intent. Per the requirements of Public Act 96-1141, on January 1, 2011 a report titled "Streamlined Auditing and Monitoring for Community Based Services: First Steps Toward a More Efficient System for Providers, State Government, and the Community" was provided to members of the General Assembly. The report, which was developed by a steering committee of community providers, trade associations, and designated representatives from the Departments of Children and Family Services, Healthcare and Family Services, Human Services, and Public Health, issued a series of recommendations, including recommended changes to Administrative Rules and Illinois statutes, on the categories of deemed status for accreditation, fiscal audits, centralized repository of information, Medicaid, technology, contracting, and streamlined monitoring procedures. It is the intent of the 97th General Assembly to pursue implementation of those recommendations that have been determined to require Acts of the General Assembly.
(c) Cross-Agency Prequalification of Human Service Providers. Each State human services agency shall have the authority and is hereby directed to collaboratively adopt joint rules to establish a cross-agency prequalification process for contracting with human service providers. This process shall include a mechanism for the State human services agencies to collect information from human service providers including, but not limited to, provider organizational experience, capability to perform services, and organizational integrity in order for the agencies to screen potential human service providers as vendors to contract with the agencies.
(d) Master Service Agreements for human service providers. Each State human services agency shall have the authority and is hereby directed to collaboratively adopt joint rules to establish a cross-agency master service agreement of standard terms and conditions for contracting with human service providers. The master service agreement shall be awarded to prequalified providers as determined through the cross-agency prequalification process outlined in subsection (c) of this Act. The master service agreement shall not replace or serve as the equivalent of a contract between an agency and a human service provider, but only those human service providers that are prequalified with a master service agreement may contract with an agency to provide services.
(e) Common Service Taxonomy for human service providers. Each State human services agency shall have the authority and is hereby directed to collaboratively adopt joint rules to establish a cross-agency common service taxonomy for human service providers to streamline the processes outlined in subsections (c) and (d) of this Act. The taxonomy shall include, but not be limited to, a common list of terms to define services, processes, and client populations.
(f) Notwithstanding any provision in this Section to the contrary, the Department of Human Services shall serve as the lead agency on all matters provided in subsections (c), (d), and (e).
(Source: P.A. 97-210, eff. 7-28-11; 97-813, eff. 7-13-12.)

(20 ILCS 1305/1-37b)
Sec. 1-37b. (Repealed).
(Source: P.A. 97-813, eff. 7-13-12. Repealed internally, eff. 12-31-14.)

(20 ILCS 1305/1-40)
Sec. 1-40. Alcoholism and Substance Abuse; Mental Health; provider payments. For authorized Medicaid services to enrolled individuals, Division of Alcoholism and Substance Abuse and Division of Mental Health providers shall receive payment for such authorized services, with payment occurring no later than in the next fiscal year.
(Source: P.A. 96-1472, eff. 8-23-10.)

(20 ILCS 1305/1-42)
Sec. 1-42. Department Ambassador. Subject to appropriation, as part of a pilot program, the Department shall designate one or more officials or employees to serve as Department Ambassadors. Department Ambassadors shall serve as a liaison between the Department and the public and shall have the following duties: (i) to inform the public about services available through the Department, (ii) to assist the public in accessing those services, (iii) to review the Department's methods of disseminating information, and (iv) to recommend and implement more efficient practices of providing services and information to the public where possible.
(Source: P.A. 98-1065, eff. 8-26-14; 99-642, eff. 7-28-16.)

(20 ILCS 1305/1-50)
Sec. 1-50. Department of Human Services Community Services Fund.
(a) The Department of Human Services Community Services Fund is created in the State treasury as a special fund.
(b) The Fund is created for the purpose of receiving and disbursing moneys in accordance with this Section. Disbursements from the Fund shall be made, subject to appropriation, for payment of expenses incurred by the Department of Human Services in support of the Department's rebalancing services.
(c) The Fund shall consist of the following:
(1) Moneys transferred from another State fund.
(2) All federal moneys received as a result of

expenditures that are attributable to moneys deposited in the Fund.

(3) All other moneys received for the Fund from any

other source.

(4) Interest earned upon moneys in the Fund.
(Source: P.A. 96-1530, eff. 2-16-11.)

(20 ILCS 1305/1-60)
Sec. 1-60. Pilot study. The Department of Human Services shall prepare 2 reports on the impact of the provisions of subsection (c) of Section 104-18 of the Code of Criminal Procedure of 1963. A preliminary report shall be prepared and submitted to the Governor and the General Assembly by November 1, 2012. A final report shall be prepared and submitted to the Governor and the General Assembly by October 1, 2013. The Department of Human Services shall prepare a report on the impact, after January 1, 2014, of the provisions of subsection (c) of Section 104-18 of the Code of Criminal Procedure of 1963. The report shall be prepared and submitted to the Governor and the General Assembly on or before January 2, 2016. Each report shall be posted on the Department's website within a week of its submission. Each report shall discuss the number of admissions during the reporting period, any delay in admissions, the number of persons returned to the county under the provisions of subsection (c) of Section 104-18 of the Code of Criminal Procedure of 1963, and any issues the county sheriffs or other county officials are having with the returns. Each report shall include a recommendation from the Department of Human Services and one from an association representing Illinois sheriffs whether to continue the pilot study. If either report indicates that there are serious deleterious effects from the provisions of subsection (c) of Section 104-18 of the Code of Criminal Procedure of 1963 or that the provisions of subsection (c) of Section 104-18 of the Code of Criminal Procedure of 1963 are not producing adequate results, the General Assembly may take necessary steps to eliminate the provisions of subsection (c) of Section 104-18 of the Code of Criminal Procedure of 1963 prior to January 1, 2014.
(Source: P.A. 97-1020, eff. 8-17-12; 98-944, eff. 8-15-14.)

(20 ILCS 1305/1-65)
(Text of Section from P.A. 100-79)
(Section scheduled to be repealed on July 1, 2019)
Sec. 1-65. Intellectual and Developmental Disability Home and Community-Based Services Task Force.
(a) The Secretary of Human Services shall appoint a task force to review current and potential federal funds for home and community-based service options for individuals with intellectual or developmental disabilities. The task force shall consist of all of the following persons:
(1) The Secretary of Human Services, or his or her

designee, who shall serve as chairperson of the task force.

(2) One representative of the Department of

Healthcare and Family Services.

(3) Six persons selected from recommendations of

organizations whose membership consists of providers within the intellectual and developmental disabilities service delivery system.

(4) Two persons who are guardians or family members

of individuals with intellectual or developmental disabilities and who do not have responsibility for management or formation of policy regarding the programs subject to review.

(5) Two persons selected from the recommendations of

consumer organizations that engage in advocacy or legal representation on behalf of individuals with intellectual or developmental disabilities.

(6) Three persons who self-identify as individuals

with intellectual or developmental disabilities and who are engaged in advocacy for the rights of individuals with disabilities. If these persons require supports in the form of reasonable accommodations in order to participate, such supports shall be provided.

The task force shall also consist of the following members appointed as follows:
(A) One member of the Senate appointed by the

President of the Senate.

(B) One member of the Senate appointed by the

Minority Leader of the Senate.

(C) One member of the House of Representatives

appointed by the Speaker of the House of Representatives.

(D) One member of the House of Representatives

appointed by the Minority Leader of the House of Representatives.

(b) The task force shall review: the current federal Medicaid matching funds for services provided in the State; ways to maximize federal supports for the current services provided, including attendant services, housing, and other services to promote independent living; options that require federal approval and federal funding; ways to minimize the impact of constituents awaiting services; and all avenues to utilize federal funding involving home and community-based services identified by the task force. The Department shall provide administrative support to the task force.
(c) The appointments to the task force must be made by July 1, 2017. Task force members shall receive no compensation. The task force must hold at least 4 hearings. The task force shall report its findings to the Governor and General Assembly no later than July 1, 2018, and, upon filing its report, the task force is dissolved.
(d) This Section is repealed on July 1, 2019.
(Source: P.A. 100-79, eff. 8-11-17.)

(Text of Section from P.A. 100-275)
Sec. 1-65. Uniform demographic data collection.
(a) The Department shall collect and publicly report statistical data on the racial and ethnic demographics of program participants for each program administered by the Department. Except as provided in subsection (b), when collecting the data required under this Section, the Department shall use the same racial and ethnic classifications for each program which shall include, but not be limited to, the following:
(1) American Indian and Alaska Native alone.
(2) Asian alone.
(3) Black or African American alone.
(4) Hispanic or Latino of any race.
(5) Native Hawaiian and Other Pacific Islander alone.
(6) White alone.
(7) Some other race alone.
(8) Two or more races.
The Department may further define, by rule, the racial and ethnic classifications provided in this Section.
(b) If a program administered by the Department is subject to federal reporting requirements that include the collection and public reporting of statistical data on the racial and ethnic demographics of program participants, the Department may maintain the same racial and ethnic classifications used under the federal requirements if such classifications differ from the classifications listed in subsection (a).
(c) The Department shall make all demographic information collected under this Section available to the public which at a minimum shall include posting the information for each program in a timely manner on the Department's official website. If the Department already has a mechanism or process in place to report information about program participation for any program administered by the Department, then the Department shall use that mechanism or process to include the demographic information collected under this Section. If the Department does not have a mechanism or process in place to report information about program participation for any program administered by the Department, then the Department shall create a mechanism or process to disseminate the demographic information collected under this Section.
(Source: P.A. 100-275, eff. 1-1-18.)



Article 10 - Powers And Duties Relating To Public Health

(20 ILCS 1305/Art. 10 heading)

(20 ILCS 1305/10-5)
Sec. 10-5. Infant mortality reduction; special population groups. The Department shall include within its infant mortality reduction programs and materials information directed toward Hispanics, people of African descent, and other population groups residing in areas which experience high rates of infant mortality. The information shall inform these groups about the causes of infant mortality and the steps which may be taken to reduce the risk of early infant death.
(Source: P.A. 89-507, eff. 7-1-97.)

(20 ILCS 1305/10-6)
Sec. 10-6. The Crisis Nursery Fund. The Crisis Nursery Fund is created as a special fund in the State treasury. From appropriations to the Department from the Fund, the Department shall make grants, in equal amounts, to crisis nurseries located in Illinois. For the purposes of this Section, a "crisis nursery" is an organization licensed by the Department that operates on a continuous basis and provides immediate crisis child care, respite care, parent support, and parent education groups. A child care center does not qualify as a crisis nursery under this Section.
(Source: P.A. 96-627, eff. 8-24-09.)

(20 ILCS 1305/10-7)
Sec. 10-7. Postpartum depression.
(a) The Department shall develop and distribute a brochure or other information about the signs, symptoms, screening or detection techniques, and care for postpartum depression, including but not limited to methods for patients and family members to better understand the nature and causes of postpartum depression in order to lower the likelihood that new mothers will continue to suffer from this illness. This brochure shall be developed in conjunction with the Illinois State Medical Society, the Illinois Society for Advanced Practice Nursing, and any other appropriate statewide organization of licensed professionals.
(b) The brochure required under subsection (a) of this Section shall be distributed, at a minimum, to physicians licensed to practice medicine in all its branches, certified nurse midwives, and other health care professionals who provide care to pregnant women in the hospital, office, or clinic.
(c) The Secretary may contract with a statewide organization of physicians licensed to practice medicine in all its branches for the purposes of this Section.
(Source: P.A. 92-649, eff. 1-1-03.)

(20 ILCS 1305/10-8)
Sec. 10-8. The Autism Research Checkoff Fund; grants; scientific review committee. The Autism Research Checkoff Fund is created as a special fund in the State treasury. From appropriations to the Department from the Fund, the Department must make grants to public or private entities in Illinois for the purpose of funding research concerning the disorder of autism. For purposes of this Section, the term "research" includes, without limitation, expenditures to develop and advance the understanding, techniques, and modalities effective in the detection, prevention, screening, and treatment of autism and may include clinical trials. No more than 20% of the grant funds may be used for institutional overhead costs, indirect costs, other organizational levies, or costs of community-based support services.
Moneys received for the purposes of this Section, including, without limitation, income tax checkoff receipts and gifts, grants, and awards from any public or private entity, must be deposited into the Fund. Any interest earned on moneys in the Fund must be deposited into the Fund.
Each year, grantees of the grants provided under this Section must submit a written report to the Department that sets forth the types of research that is conducted with the grant moneys and the status of that research.
The Department shall promulgate rules for the creation of a scientific review committee to review and assess applications for the grants authorized under this Section. The Committee shall serve without compensation.
(Source: P.A. 98-463, eff. 8-16-13.)

(20 ILCS 1305/10-9)
Sec. 10-9. (Repealed).
(Source: P.A. 95-331, eff. 8-21-07. Repealed by P.A. 96-1406, eff. 7-29-10.)

(20 ILCS 1305/10-10)
Sec. 10-10. (Repealed).
(Source: P.A. 95-998, eff. 6-1-09. Repealed by P.A. 96-1406, eff. 7-29-10.)

(20 ILCS 1305/10-12)
Sec. 10-12. (Repealed).
(Source: P.A. 90-171, eff. 7-23-97. Repealed by P.A. 96-1406, eff. 7-29-10.)

(20 ILCS 1305/10-15)
Sec. 10-15. Addicted pregnant women. The Department shall develop guidelines for use in non-hospital residential care facilities for addicted pregnant women with respect to the care of those clients.
The Department shall administer infant mortality and prenatal programs, through its provider agencies, to develop special programs for case finding and service coordination for addicted pregnant women.
(Source: P.A. 89-507, eff. 7-1-97.)

(20 ILCS 1305/10-20)
Sec. 10-20. Hemophilia grants. The Department may make grants to public and private organizations from the Hemophilia Treatment Fund for purposes of treatment of hemophilia within the State of Illinois.
(Source: P.A. 89-507, eff. 7-1-97.)

(20 ILCS 1305/10-22)
Sec. 10-22. Great START program.
(a) The Department of Human Services shall, subject to a specific appropriation for this purpose, operate a Great START (Strategy To Attract and Retain Teachers) program. The goal of the program is to improve children's developmental and educational outcomes in child care by encouraging increased professional preparation by staff and staff retention. The Great START program shall coordinate with the TEACH professional development program.
The program shall provide wage supplements and may include other incentives to licensed child care center personnel, including early childhood teachers, school-age workers, early childhood assistants, school-age assistants, and directors, as such positions are defined by administrative rule of the Department of Children and Family Services. The program shall provide wage supplements and may include other incentives to licensed family day care home personnel and licensed group day care home personnel, including caregivers and assistants as such positions are defined by administrative rule of the Department of Children and Family Services. Individuals will receive supplements commensurate with their qualifications.
(b) (Blank).
(c) The Department shall, by rule, define the scope and operation of the program, including a wage supplement scale. The scale shall pay increasing amounts for higher levels of educational attainment beyond minimum qualifications and shall recognize longevity of employment. Subject to the availability of sufficient appropriation, the wage supplements shall be paid to child care personnel in the form of bonuses at 6 month intervals. Six months of continuous service with a single employer is required to be eligible to receive a wage supplement bonus. Wage supplements shall be paid directly to individual day care personnel, not to their employers. Eligible individuals must provide to the Department or its agent all information and documentation, including but not limited to college transcripts, to demonstrate their qualifications for a particular wage supplement level.
If appropriations permit, the Department may include one-time signing bonuses or other incentives to help providers attract staff, provided that the signing bonuses are less than the supplement staff would have received if they had remained employed with another day care center or family day care home.
If appropriations permit, the Department may include one-time longevity bonuses or other incentives to recognize staff who have remained with a single employer.
(d) (Blank).
(Source: P.A. 93-711, eff. 7-12-04.)

(20 ILCS 1305/10-25)
Sec. 10-25. Women, Infants, and Children Nutrition Program.
(a) The Department shall participate in the Women, Infants and Children Nutrition program of the federal government to the maximum extent permitted by the federal appropriation and allocation to the State of Illinois. The Department shall report quarterly to the Governor and the General Assembly the status of obligations and expenditures of the WIC nutrition program appropriation and make recommendations on actions necessary to expend all available federal funds. Other appropriations and funds from any public or private source in addition to federal funds may be used by the Department for the purpose of maximum participation in the WIC nutrition program.
(b) The Department shall maintain a drug abuse education program for participants in the Women, Infants and Children Nutrition Program. The program shall include but need not be limited to (1) the provision of information concerning the dangers of drug abuse and (2) the referral of participants who are suspected drug abusers to drug abuse clinics, treatment programs, counselors or other drug abuse treatment providers.
(c) The Department shall cooperate with the Department of Public Health for purposes of the smoking cessation program for participants in the Women, Infants and Children Nutrition Program maintained by the Department of Public Health under Section 2310-435 of the Department of Public Health Powers and Duties Law (20 ILCS 2310/2310-435).
(d) The Department may contract with any bank as defined by the Illinois Banking Act to redeem bank drafts issued by the Department under the United States Department of Agriculture Special Supplemental Food Program for Women, Infants and Children (WIC). Any bank with which the Department has entered into a contract to redeem bank drafts may receive, pursuant to an appropriation to the Department, an initial advance and periodic payment of funds for the Women, Infants and Children Program in amounts determined by the Secretary. Notwithstanding any other law, such funds shall be retained in a separate account by the bank. Any interest earned by monies in such account shall accrue to the USDA Women, Infants and Children Fund and shall be used exclusively for the redemption of bank drafts issued by the Department. WIC program food funds received by the bank from the Department shall be used exclusively for the redemption of bank drafts. The bank shall not use such food funds, or interest accrued thereon, for any other purpose including, but not limited to, reimbursement of administrative expenses or payments of administrative fees due the bank pursuant to its contract or contracts with the Department.
Such initial and periodic payments by the Department to the bank shall be effected, pursuant to an appropriation, in an amount needed for the redemption of bank drafts issued by the Department under the United States Department of Agriculture Special Supplemental Food Program for Women, Infants and Children in any initial or succeeding period. The State Comptroller shall, upon presentation by the Secretary of adequate certification of funds needed for redemption of bank drafts, promptly draw a warrant payable to the bank for deposit to the separate account of the bank. Such certification may be in magnetic tape or computer output form, indicating the amount of the total payment made by the bank for the redemption of bank drafts from funds provided to the bank under this Section.
The separate account of the bank established under this Section, any payments to that account, and the use of such account and funds shall be subject to (1) audit by the Department or a private contractor authorized by the Department to conduct audits, including but not limited to such audits as may be required by State law, (2) audit by the federal government or a private contractor authorized by the federal government, and (3) post audit pursuant to the Illinois State Auditing Act.
(e) The Department may include a program of lactation support services as part of the benefits and services provided for pregnant and breast feeding participants in the Women, Infants and Children Nutrition Program. The program may include payment for breast pumps, breast shields, or any supply deemed essential for the successful maintenance of lactation, as well as lactation specialists who are registered nurses, licensed dietitians, or persons who have successfully completed a lactation management training program.
(f) The Department shall coordinate the operation of the Women, Infants and Children program with the Medicaid program by interagency agreement whereby each program provides information about the services offered by the other to applicants for services.
(Source: P.A. 90-290, eff. 1-1-98; 91-239, eff. 1-1-00.)

(20 ILCS 1305/10-26)
Sec. 10-26. Disability database.
(a) The Department of Human Services shall compile and maintain a cross-disability database of Illinois residents with a disability who are potentially in need of disability services funded by the Department. The database shall consist of individuals with mental illness, physical disabilities, developmental disabilities, and autism spectrum disorders and shall include, but not be limited to, individuals transitioning from special education to adulthood, individuals in State-operated facilities, individuals in private nursing and residential facilities, and individuals in community integrated living arrangements. Within 30 days after the effective date of this amendatory Act of the 93rd General Assembly, the Secretary of Human Services shall seek input from advisory bodies to the Department, including advisory councils and committees working with the Department in the areas of mental illness, physical disabilities, and developmental disabilities. The database shall be operational by July 1, 2004. The information collected and maintained for the disability database shall include, but is not limited to, the following: (i) the types of services of which the individual is potentially in need; (ii) demographic and identifying information about the individual; (iii) factors indicating need, including diagnoses, assessment information, age of primary caregivers, and current living situation; (iv) if applicable, the date information about the individual is submitted for inclusion in the database and the types of services sought by the individual; and (v) the representative district in which the individual resides. In collecting and maintaining information under this Section, the Department shall give consideration to cost-effective appropriate services for individuals.
(b) This amendatory Act of the 93rd General Assembly does not create any new entitlement to a service, program, or benefit, but shall not affect any entitlement to a service, program, or benefit created by any other law. Except for a service, program, or benefit that is an entitlement, a service, program, or benefit provided as a result of the collection and maintenance of the disability database shall be subject to appropriations made by the General Assembly.
(c) The Department, consistent with applicable federal and State law, shall make general information from the disability database available to the public such as: (i) the number of individuals potentially in need of each type of service, program, or benefit and (ii) the general characteristics of those individuals. The Department shall protect the confidentiality of each individual in the database when releasing database information by not disclosing any personally identifying information.
(d) The Department shall allow legal residents who are dependents of a military service member and who are absent from the State due to the member's military service to be added to the database to indicate the need for services upon return to the State. Should an individual in such a situation be selected from the database to receive services, the individual shall have 6 months from the date of the selection notification to apply for services and another 6 months to commence using such services. In the event an individual is receiving services funded by the Department and the services are disrupted due to the military service member's need for the individual to leave the State because of his or her military service, the services shall be resumed upon the individual's return to the State if the dependent is otherwise eligible. No payment pursuant to this Section or Section 12-4.47 of the Illinois Public Aid Code shall be made for home and community based services provided outside the State of Illinois. A dependent of a military service member shall be required to provide the Department with:
(1) a copy of the military service member's DD-214 or

other equivalent discharge paperwork; and

(2) proof of the military service member's legal

residence in the State, as prescribed by the Department.

(Source: P.A. 98-1000, eff. 8-18-14.)

(20 ILCS 1305/10-27)
Sec. 10-27. (Repealed).
(Source: P.A. 96-78, eff. 7-24-09. Repealed by P.A. 99-209, eff. 7-30-15.)

(20 ILCS 1305/10-30)
Sec. 10-30. (Repealed).
(Source: P.A. 92-722, eff. 8-6-02. Repealed by P.A. 99-933, eff. 1-27-17.)

(20 ILCS 1305/10-32)
Sec. 10-32. Task Force on the Condition of African American Men in Illinois.
(a) The General Assembly finds and declares that African American men: (1) are disproportionately less likely to complete high school and to obtain a post-secondary education; (2) are more likely to be incarcerated or on parole; (3) are more likely to have lower lifetime economic earnings; (4) are more likely to have been a part of the child welfare population; (5) are more likely to have a shorter life expectancy; and (6) are more likely to have health problems, such as HIV/AIDS, drug dependency, heart disease, obesity, and diabetes. The General Assembly further finds and declares that the State of Illinois has a compelling interest in determining the causes of these problems and in developing appropriate remedies.
(b) The Task Force on the Condition of African American Men in Illinois is created within the Department of Human Services. Within 60 days after the effective date of this amendatory Act of the 95th General Assembly, the President of the Senate, the Speaker of the House of Representatives, the Minority Leader of the Senate, and the Minority Leader of the House of Representatives shall each appoint 2 members to the Task Force. In addition, the Director or Secretary of each of the following, or his or her designee, are members: the Department of Human Services, the Department of Corrections, the Department of Commerce and Economic Opportunity, the Department of Children and Family Services, the Department of Human Rights, the Illinois State Board of Education, the Illinois Board of Higher Education, and the Illinois Community College Board. Members shall not receive compensation, but shall be reimbursed for their necessary expenses from appropriations made for that purpose. The Department of Human Services shall provide staff and other assistance to the Task Force.
(c) The purposes of the Task Force are as follows: to determine the causal factors for the condition of African American men; to inventory State programs and initiatives that serve to improve the condition of African American men; to identify gaps in services to African American men; and to develop strategies to reduce duplication of services and to maximize coordination between State agencies, providers, and educational institutions, including developing benchmarks to measure progress.
(d) The Task Force shall report its findings and recommendations to the Governor and the General Assembly by December 31, 2008.
(Source: P.A. 95-62, eff. 8-13-07.)

(20 ILCS 1305/10-33)
Sec. 10-33. Sexual assault education program.
(a) The Department shall conduct a comprehensive study of the needs of women with disabilities who reside in the community as well as structured living environments regarding sexual assault and the threat of sexual violence. The study must include a needs assessment during the first year that gathers input from women with disabilities, service providers, and advocacy organizations. This study must inform the development and implementation of educational programs for women with disabilities, including distribution of information materials during the first year. These materials must include information on indications of possible occurrences of sexual assault, the rights of sexual-assault victims, and any public or private victim-assistance programs and resources available, including resources available through the Office of the Attorney General.
(b) The Department shall seek to attain any federal grants or other funding that may be available for the purpose of this Section.
(c) The Department shall adopt any rule necessary for the implementation and administration of the program under this Section.
(Source: P.A. 95-489, eff. 6-1-08.)

(20 ILCS 1305/10-34)
Sec. 10-34. Public awareness of the national hotline number. The Department of Human Services shall cooperate with the Department of Transportation to promote public awareness regarding the national human trafficking hotline. This includes, but is not limited to, displaying public awareness signs in high risk areas, such as, but not limited to, truck stops, bus stations, train stations, airports, and rest stops.
(Source: P.A. 99-105, eff. 1-1-16; 99-350, eff. 1-1-16.)

(20 ILCS 1305/10-35)
Sec. 10-35. Folic acid; public information campaign. The Department, in consultation with the Department of Public Health, shall conduct a public information campaign to (i) educate women about the benefits of consuming folic acid before and during pregnancy to improve their chances of having a healthy baby and (ii) increase the consumption of folic acid by women of child-bearing age. The campaign must include information about the sources of folic acid.
(Source: P.A. 95-331, eff. 8-21-07.)

(20 ILCS 1305/10-40)
Sec. 10-40. Recreational programs; persons with disabilities; grants. The Department of Human Services, subject to appropriation, may make grants to special recreation associations for the operation of recreational programs for persons with disabilities, including both persons with physical disabilities and persons with mental disabilities, and transportation to and from those programs. The grants should target unserved or underserved populations, such as persons with brain injuries, persons who are medically fragile, and adults who have acquired disabling conditions. The Department must adopt rules to implement the grant program.
(Source: P.A. 99-143, eff. 7-27-15.)

(20 ILCS 1305/10-45)
Sec. 10-45. Hispanic/Latino Teen Pregnancy Prevention and Intervention Initiative.
(a) The Department is authorized to establish a Hispanic/Latino Teen Pregnancy Prevention and Intervention Initiative program.
(b) As a part of the program established under subsection (a), the Department is authorized to award a grant to a qualified entity for the purpose of conducting research, education, and prevention activities to reduce pregnancy among Hispanic teenagers.
(Source: P.A. 95-331, eff. 8-21-07.)

(20 ILCS 1305/10-47)
Sec. 10-47. Teen Responsibility, Education, Achievement, Caring, and Hope (Teen REACH) Grant Program.
(a) It is the purpose and intent of this Section to establish a State grant program to support local communities in providing after-school opportunities for youth 6 to 17 years of age that will improve their likelihood for future success, provide positive choices, reduce at-risk behaviors, and develop career goals.
(b) Subject to appropriation, the Department shall award competitive grants under a Teen Responsibility, Education, Achievement, Caring, and Hope (Teen REACH) Grant Program to community-based agencies in accordance with this Section and other rules and regulations that may be adopted by the Department.
(c) Successful grantees under the Teen REACH Grant Program shall plan and implement activities that address outcomes associated with 6 core services:
(1) the improvement of educational performance;
(2) life skills education;
(3) parental education;
(4) recreation, sports, cultural, and artistic

activities;

(5) the development of positive adult mentors; and
(6) service learning opportunities.
(d) Successful grantees under the Teen REACH Grant Program shall be in compliance with policies and procedures on program, data, and expense reporting as developed by the Department, in consultation with the Governor's Office of Management and Budget.
(e) The Department may adopt any rules necessary to implement this Section.
(Source: P.A. 99-700, eff. 1-1-17.)

(20 ILCS 1305/10-50)
Sec. 10-50. Illinois Steps for Attaining Higher Education through Academic Development Program established. The Illinois Steps for Attaining Higher Education through Academic Development ("Illinois Steps AHEAD") program is established in the Illinois Department of Human Services. Illinois Steps AHEAD shall provide educational services and post-secondary educational scholarships for low-income middle and high school students. Program components shall include increased parent involvement, creative and engaging academic support for students, career exploration programs, college preparation, and increased collaboration with local schools. The Illinois Department of Human Services shall administer the program. The Department shall implement the program only if federal funding is made available for that purpose. All moneys received pursuant to the federal Gaining Early Awareness and Readiness for Undergraduate Programs shall be deposited into the Gaining Early Awareness and Readiness for Undergraduate Programs Fund, a special fund hereby created in the State treasury. Moneys in this fund shall be appropriated to the Department of Human Services and expended for the purposes and activities specified by the federal agency making the grant. All interest earnings on amounts in the Gaining Early Awareness and Readiness for Undergraduate Programs Fund shall accrue to the Gaining Awareness and Readiness for Undergraduate Programs Fund and be used in accordance with 34 C.F.R. 75.703.
(Source: P.A. 94-1043, eff. 7-24-06.)

(20 ILCS 1305/10-55)
Sec. 10-55. Report; children with developmental disabilities, severe mental illness, or severe emotional disorders. On or before March 1, 2008, the Department shall submit a report to the Governor and to the General Assembly regarding the extent to which children (i) with developmental disabilities, mental illness, severe emotional disorders, or more than one of these disabilities, and (ii) who are currently being provided services in an institution, could otherwise be served in a less-restrictive community or home-based setting for the same cost or for a lower cost. The Department shall submit bi-annual updated reports to the Governor and the General Assembly no later than March 1 of every even-numbered year beginning in 2010.
(Source: P.A. 95-622, eff. 9-17-07.)

(20 ILCS 1305/10-60)
Sec. 10-60. Mental health awareness in minority communities. The Department shall include mental health awareness, education, and outreach materials within its public health promotion programs and information to be directed toward minority population groups in Illinois. This information shall inform members of minority communities about mental illness, the types of services and supports available, and how treatment may be obtained. The Department shall collaborate with community-based mental health agencies in the delivery of the information to community leaders and other interested parties in minority communities.
(Source: P.A. 95-998, eff. 6-1-09.)

(20 ILCS 1305/10-65)
Sec. 10-65. Hunger Relief Fund; grants.
(a) The Hunger Relief Fund is created as a special fund in the State treasury. From appropriations to the Department from the Fund, the Department shall make grants to food banks for the purpose of purchasing food and related supplies. In this Section, "food bank" means a public or charitable institution that maintains an established operation involving the provision of food or edible commodities, or the products of food or edible commodities, to food pantries, soup kitchens, hunger relief centers, or other food or feeding centers that, as an integral part of their normal activities, provide meals or food to feed needy persons on a regular basis.
(b) Moneys received for the purposes of this Section, including, without limitation, appropriations, gifts, donations, grants, and awards from any public or private entity must be deposited into the Fund. Any interest earned on moneys in the Fund must be deposited into the Fund.
(Source: P.A. 96-604, eff. 8-24-09; 97-333, eff. 8-12-11.)

(20 ILCS 1305/10-66)
Sec. 10-66. Rate reductions. Rates for medical services purchased by the Divisions of Alcoholism and Substance Abuse, Community Health and Prevention, Developmental Disabilities, Mental Health, or Rehabilitation Services within the Department of Human Services shall not be reduced below the rates calculated on April 1, 2011 unless the Department of Human Services promulgates rules and rules are implemented authorizing rate reductions.
(Source: P.A. 99-78, eff. 7-20-15.)

(20 ILCS 1305/10-70)
Sec. 10-70. Gateways to Opportunity.
(a) Subject to the availability of funds, the Department of Human Services shall operate a Gateways to Opportunity program, a comprehensive professional development system. The goal of Gateways to Opportunity is to support a diverse, stable, and quality workforce for settings serving children and youth, specifically to:
(1) enhance the quality of services;
(2) increase positive outcomes for children and

youth; and

(3) advance the availability of coursework and

training related to quality services for children and youth.

(b) The Department shall award Gateways to Opportunity credentials to early care and education, school-age, and youth development practitioners. The credentials shall validate an individual's qualifications and shall be issued based on a variety of professional achievements in field experience, knowledge and skills, educational attainment, and training accomplishments. The Department shall adopt rules outlining the framework for awarding credentials.
(c) The Gateways to Opportunity program shall identify professional knowledge guidelines for practitioners serving children and youth. The professional knowledge guidelines shall define what all adults who work with children and youth need to know, understand, and be able to demonstrate to support children's and youth's development, school readiness, and school success. The Department shall adopt rules to identify content areas, alignment with other professional standards, and competency levels.
(Source: P.A. 96-864, eff. 1-21-10; 97-333, eff. 8-12-11.)



Article 80 - Transition Provisions

(20 ILCS 1305/Art. 80 heading)

(20 ILCS 1305/80-5)
Sec. 80-5. Task Force on Human Services Consolidation.
(a) There is hereby established a Task Force on Human Services Consolidation.
(b) The Task Force shall consist of 7 voting members, as follows: one person appointed by the Governor, who shall serve as chair of the Task Force; 2 members appointed by the President of the Senate, one of whom shall be designated a vice chair at the time of appointment; one member appointed by the Senate Minority Leader; 2 members appointed by the Speaker of the House of Representatives, one of whom shall be designated a vice chair at the time of appointment; and one member appointed by the House Minority Leader.
Members appointed by the legislative leaders shall be appointed for the duration of the Task Force; in the event of a vacancy, the appointment to fill the vacancy shall be made by the legislative leader of the same house and party as the leader who made the original appointment. The Governor may at any time terminate the service of the person appointed by the Governor and reappoint a different person to serve as chair of the Task Force.
The following persons (or their designees) shall serve, ex officio, as nonvoting members of the Task Force: the Director of Public Health, the Director of Public Aid, the Director of Children and Family Services, the Director of the Governor's Office of Management and Budget, and, until their offices are abolished, the Director of Mental Health and Developmental Disabilities, the Director of Rehabilitation Services, and the Director of Alcoholism and Substance Abuse. The Governor may appoint up to 3 additional persons to serve as nonvoting members of the Task Force; such persons shall be officers or employees of a constitutional office or of a department or agency of the executive branch.
The Task Force may begin to conduct business upon the appointment of a majority of the voting members. If the chair has not been appointed but both vice chairs have been appointed, the 2 vice chairs shall preside jointly. If the chair has not been appointed and only one vice chair has been appointed, that vice chair shall preside.
Members shall serve without compensation but may be reimbursed for their expenses.
(c) The Task Force shall gather information and make recommendations relating to the planning, organization, and implementation of human services consolidation. The Task Force shall work to assure that the human services delivery system meets and adheres to the goals of quality, efficiency, accountability, and financial responsibility; to make recommendations in keeping with those goals concerning the design, operation, and organizational structure of the new Department of Human Services; and to recommend any necessary implementing legislation.
The Task Force shall monitor the implementation of human service program reorganization and shall study its effect on the delivery of services to the citizens of Illinois. The Task Force shall make recommendations to the Governor and the General Assembly regarding future consolidation of human service programs and functions.
(d) The Task Force shall:
(1) review and make recommendations on the

organizational structure of the new Department of Human Services;

(2) review and approve plans for a unified electronic

management and intake information and reporting system as provided in Section 1-25, and monitor and guide the implementation of the system;

(3) review and make recommendations on the

consolidation or elimination of fragmented or duplicative programs;

(4) monitor and make recommendations on how best to

maximize future federal funding for the new Department of Human Services, specifically including consideration of any federal Medicaid, welfare, or block grant reform;

(5) review and make recommendations on geographic

regionalization;

(6) review and make recommendations on development of

common intake and client confidentiality processes;

(7) review and make recommendations to foster

effective community-based privatization;

(8) obtain a management audit of the Department of

Children and Family Services, to be completed and submitted to the Task Force no later than July 1, 1997; and

(9) review any other appropriate matter and make

recommendations to assure a high quality, efficient, accountable, and financially responsible system for the delivery of human services to the people of Illinois.

(e) The Task Force may hire any necessary staff or consultants, enter into contracts, and make any expenditures necessary for carrying out its duties, all out of moneys appropriated for that purpose. Staff support services may be provided to the Task Force by the Office of the Governor, the agencies of State government directly involved in the reorganization of the delivery of human services, and appropriate legislative staff.
(f) The Task Force may establish an advisory committee to ensure maximum public participation in the Task Force's planning, organization, and implementation review process. If established, the advisory committee shall (1) advise and assist the Task Force in its duties, (2) help the Task Force to identify issues of public concern, and (3) meet at least quarterly.
(g) The Task Force shall submit preliminary reports of its findings and recommendations to the Governor and the General Assembly by February 1, 1997 and February 1, 1998 and a final report by January 1, 1999. It may submit other reports as it deems appropriate.
(h) The Task Force is abolished on February 1, 1999.
(Source: P.A. 94-793, eff. 5-19-06.)

(20 ILCS 1305/80-10)
Sec. 80-10. Discontinued departments and offices; successor agency.
(a) The Department of Alcoholism and Substance Abuse, the Department of Mental Health and Developmental Disabilities, and the Department of Rehabilitation Services are abolished on July 1, 1997.
(b) The terms of the persons then serving as the directors and assistant directors of the Department of Alcoholism and Substance Abuse, the Department of Mental Health and Developmental Disabilities, and the Department of Rehabilitation Services shall end on July 1, 1997, and those offices are abolished on that date.
(c) For the purposes of the Successor Agency Act, the Department of Human Services is declared to be the successor agency of the Department of Alcoholism and Substance Abuse, the Department of Mental Health and Developmental Disabilities, and the Department of Rehabilitation Services.
(d) For the purposes of the Successor Agency Act, the Department of Human Services is declared to be the successor agency of the Department of Public Aid, the Department of Public Health, and the Department of Children and Family Services, but only with respect to the functions of those Departments that are transferred to the Department of Human Services under this Act.
(Source: P.A. 89-507, eff. 7-3-96.)

(20 ILCS 1305/80-15)
Sec. 80-15. Transfer of powers.
(a) Except as otherwise provided in this Act, all of the rights, powers, duties, and functions vested by law in the Department of Alcoholism and Substance Abuse, the Department of Mental Health and Developmental Disabilities, and the Department of Rehabilitation Services or in any office, council, committee, division, or bureau thereof are transferred to the Department of Human Services on July 1, 1997.
(b) The rights, powers, duties, and functions vested in the Department of Public Aid (or in any office, council, committee, division, or bureau thereof) under Articles III, IV, VI, IX, and IXA of the Illinois Public Aid Code, with certain exceptions specified in that Code, are transferred to the Department of Human Services on July 1, 1997.
In addition, the Department of Human Services may also exercise the rights, powers, duties, and functions vested in the Department of Public Aid under Articles I, II, VIIIA, XI, XII, and XIII of the Illinois Public Aid Code to the extent that they relate to the Department of Human Services' rights, powers, duties, and functions under Articles III, IV, VI, IX, and IXA of the Illinois Public Aid Code, subject to certain exceptions specified in that Code.
(c) Certain rights, powers, duties, and functions vested in the Department of Public Health are transferred to the Department of Human Services on July 1, 1997, as provided in Article 90 of this Act.
(d) Certain rights, powers, duties, and functions vested in the Department of Children and Family Services are transferred to the Department of Human Services on July 1, 1997, as provided in Article 90 of this Act.
(Source: P.A. 89-507, eff. 7-3-96.)

(20 ILCS 1305/80-20)
Sec. 80-20. Transfer of personnel.
(a) Personnel employed by the Department of Alcoholism and Substance Abuse, the Department of Mental Health and Developmental Disabilities, or the Department of Rehabilitation Services on June 30, 1997 are transferred to the Department of Human Services on July 1, 1997.
(b) Except as provided in subsection (c), personnel employed by any other predecessor agency on June 30, 1997 to perform duties pertaining to one or more functions transferred to the Department of Human Services under this Act are transferred to the Department of Human Services on July 1, 1997.
(c) In the case of a person employed by a predecessor agency (other than the predecessor agencies governed by subsection (a) of this Section) to perform both duties pertaining to a function transferred to the Department of Human Services under this Act and duties pertaining to a function retained by the predecessor agency, the Secretary, in consultation with the director of the predecessor agency, shall determine whether to transfer the employee to the Department of Human Services; until this determination has been made, the transfer shall not take effect.
(d) The rights of State employees, the State, and its agencies under the Personnel Code and applicable collective bargaining agreements and retirement plans are not affected by this Act.
(Source: P.A. 89-507, eff. 7-3-96.)

(20 ILCS 1305/80-25)
Sec. 80-25. Transfer of property.
(a) Except as provided in subsection (b), all books, records, documents, property (real and personal), unexpended appropriations, and pending business pertaining to the rights, powers, duties, and functions transferred to the Department of Human Services under this Act shall be transferred and delivered to the Department of Human Services effective July 1, 1997.
(b) In the case of books, records, or documents that pertain both to a function transferred to the Department of Human Services under this Act and to a function retained by a predecessor agency, the Secretary, in consultation with the director of the predecessor agency, shall determine whether the books, records, or documents shall be transferred, copied, or left with the predecessor agency; until this determination has been made, the transfer shall not take effect.
In the case of property or an unexpended appropriation that pertains both to a function transferred to the Department of Human Services under this Act and to a function retained by a predecessor agency, the Secretary, in consultation with the director of the predecessor agency, shall determine whether the property or unexpended appropriation shall be transferred, divided, or left with the predecessor agency; until this determination has been made (and, in the case of an unexpended appropriation, notice of the determination has been filed with the State Comptroller), the transfer shall not take effect.
(Source: P.A. 89-507, eff. 7-3-96.)

(20 ILCS 1305/80-30)
Sec. 80-30. Rules and standards.
(a) The rules and standards of the Department's predecessor agencies that are in effect on June 30, 1997 and pertain to the rights, powers, duties, and functions transferred to the Department under this Act shall become the rules and standards of the Department of Human Services on July 1, 1997 and shall continue in effect until amended or repealed by the Department.
(b) Any rules pertaining to the rights, powers, duties, and functions transferred to the Department under this Act that have been proposed by a predecessor agency but have not taken effect or been finally adopted by June 30, 1997 shall become proposed rules of the Department of Human Services on July 1, 1997, and any rulemaking procedures that have already been completed by the predecessor agency for those proposed rules need not be repeated.
(c) As soon as practical after July 1, 1997, the Department of Human Services shall revise and clarify the rules transferred to it under this Act to reflect the reorganization of rights, powers, duties, and functions effected by this Act using the procedures for recodification of rules available under the Illinois Administrative Procedure Act, except that existing title, part, and section numbering for the affected rules may be retained. The Department may propose and adopt under the Illinois Administrative Procedure Act such other rules as may be necessary to consolidate and clarify the rules of the agencies reorganized by this Act.
(Source: P.A. 89-507, eff. 7-3-96.)

(20 ILCS 1305/80-35)
Sec. 80-35. Savings provisions.
(a) The rights, powers, duties, and functions transferred to the Department of Human Services by this Act shall be vested in and exercised by the Department subject to the provisions of this Act. An act done by the Department or an officer, employee, or agent of the Department in the exercise of the transferred rights, powers, duties, or functions shall have the same legal effect as if done by the predecessor agency or an officer, employee, or agent of the predecessor agency.
(b) The transfer of rights, powers, duties, and functions to the Department of Human Services under this Act does not invalidate any previous action taken by or in respect to any of its predecessor agencies or their officers, employees, or agents. References to those predecessor agencies or their officers, employees or agents in any document, contract, agreement, or law shall, in appropriate contexts, be deemed to refer to the Department or its officers, employees, or agents.
(c) The transfer of rights, powers, duties, and functions to the Department of Human Services under this Act does not affect any person's rights, obligations, or duties, including any civil or criminal penalties applicable thereto, arising out of those transferred rights, powers, duties, and functions.
(d) With respect to matters that pertain to a right, power, duty, or function transferred to the Department of Human Services under this Act:
(1) Beginning July 1, 1997, a report or notice that

was previously required to be made or given by any person to a predecessor agency or any of its officers, employees, or agents shall be made or given in the same manner to the Department or its appropriate officer, employee, or agent.

(2) Beginning July 1, 1997, a document that was

previously required to be furnished or served by any person to or upon a predecessor agency or any of its officers, employees, or agents shall be furnished or served in the same manner to or upon the Department or its appropriate officer, employee, or agent.

(e) This Act does not affect any act done, ratified, or cancelled, any right occurring or established, or any action or proceeding had or commenced in an administrative, civil, or criminal cause before July 1, 1997. Any such action or proceeding that pertains to a right, power, duty, or function transferred to the Department of Human Services under this Act and that is pending on that date may be prosecuted, defended, or continued by the Department of Human Services.
(Source: P.A. 89-507, eff. 7-3-96.)

(20 ILCS 1305/80-40)
Sec. 80-40. (Repealed).
(Source: P.A. 89-507, eff. 7-3-96. Repealed by P.A. 89-506, eff. 7-3-96.)



Article 90 - (Amendatory Provisions; Text Omitted)

(20 ILCS 1305/Art. 90 heading)



Article 99 - Severability And Effective Date

(20 ILCS 1305/Art. 99 heading)

(20 ILCS 1305/99-5)
Sec. 99-5. Severability. This Act is severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 89-507, eff. 7-3-96.)

(20 ILCS 1305/99-99)
Sec. 99-99. Effective date. This Act takes effect upon becoming law, except that Articles 10 and 90 take effect July 1, 1997.
(Source: P.A. 89-507, eff. 7-3-96.)






20 ILCS 1310/ - Domestic Violence Shelters Act.

(20 ILCS 1310/0.01) (from Ch. 40, par. 2400)
Sec. 0.01. Short title. This Act may be cited as the Domestic Violence Shelters Act.
(Source: P.A. 86-1324.)

(20 ILCS 1310/1) (from Ch. 40, par. 2401)
Sec. 1. The terms used in this Act shall have the following meanings ascribed to them:
(a) "Domestic violence" means attempting to cause or causing abuse of a family or household member or high-risk adult with disabilities, or attempting to cause or causing neglect or exploitation of a high-risk adult with disabilities which threatens the adult's health and safety, as defined in Section 103 of the Illinois Domestic Violence Act of 1986.
(b) "Family or household member" means a spouse, person living as a spouse, parent, or other adult person related by consanguinity or affinity, who is residing or has resided with the person committing domestic violence. "Family or household member" includes a high-risk adult with disabilities who resides with or receives care from any person who has the responsibility for a high-risk adult as a result of a family relationship or who has assumed responsibility for all or a portion of the care of an adult with disabilities voluntarily, by express or implied contract, or by court order.
(c) "Shelter" means a facility including, but not limited to, a facility providing temporary residential facilities to family or household members who are victims of domestic violence and their children and to high-risk adults with disabilities.
(d) "High-risk adult with disabilities" means a person aged 18 or over whose physical or mental disability impairs his or her ability to seek or obtain protection from abuse, neglect, or exploitation.
(Source: P.A. 86-542.)

(20 ILCS 1310/2) (from Ch. 40, par. 2402)
Sec. 2. The Department of Human Services shall administer domestic violence shelters and service programs, or shall provide for their administration by not-for-profit corporations with whom the Department has contracts, for adults and their dependents who are the subjects of domestic violence.
(Source: P.A. 89-507, eff. 7-1-97.)

(20 ILCS 1310/3) (from Ch. 40, par. 2403)
Sec. 3. The Department of Human Services shall provide for the funding of domestic violence shelters and service programs in part from the Domestic Violence Shelter and Service Fund and in part from the General Revenue Fund. In allotting monies from such fund, the Department shall give priority to shelters or programs offering or proposing to offer the broadest range of services and referrals to the community served. Such shelters or programs may be operated by community-based organizations or units of local government. The Department shall require shelters or programs eligible for funding under this Act to provide matching funds in such percentage as the Department shall by rule determine and such percentage shall be uniform throughout the State.
(Source: P.A. 89-507, eff. 7-1-97.)

(20 ILCS 1310/3.2) (from Ch. 40, par. 2403.2)
Sec. 3.2. All funds collected pursuant to P.A. 82-645, which are held in escrow for refund and for which a refund is not approved by September 1, 1988, shall be forwarded to the State Treasurer for deposit into the Domestic Violence Shelter and Service Fund. The Domestic Violence Shelter and Service Fund shall also include fines received by the State Treasurer from circuit clerks in accordance with Section 5-9-1.5 of the Unified Code of Corrections. Monies deposited in the Fund pursuant to this Section and the income tax check-off for the Domestic Violence Shelter and Service Fund authorized by Section 507F of the Illinois Income Tax Act shall be appropriated to the Department of Human Services for the purpose of providing services specified by this Act; however, the Department may waive the matching funds requirement of this Act with respect to such monies. Any such waiver shall be uniform throughout the State. This amendatory Act of 1987 applies to all funds collected pursuant to PA 82-645, held in escrow and for which no refund is approved by September 1, 1988, whether those funds are administered by the State, a county, a court, or any other unit or agency of government.
(Source: P.A. 89-507, eff. 7-1-97.)



20 ILCS 1315/ - Illinois Youthbuild Act.

(20 ILCS 1315/1)
Sec. 1. Short title. This Act may be cited as the Illinois Youthbuild Act.
(Source: P.A. 90-247, eff. 1-1-98.)

(20 ILCS 1315/5)
Sec. 5. Purpose. The purpose of the Illinois Youthbuild Act is:
(a) To enable economically disadvantaged youth, especially youth who have not finished high school, to obtain the education, job skills training, personal counseling, leadership development skills training, job placement assistance, and long-term follow-up services necessary for them to achieve permanent economic self-sufficiency, while at the same time providing valuable community service that addresses urgent community needs including the demand for affordable housing and the need for young role models and mentors for younger teenagers and children.
(b) To provide communities the opportunity to establish or rebuild neighborhood stability in economically depressed and low-income areas, as well as historic areas requiring restoration or preservation, while providing economically disadvantaged youth and youth who have not finished high school an opportunity for meaningful participation in society.
(c) To allow communities to expand the supply of affordable housing for homeless and other low-income individuals by utilizing the energies and talents of economically disadvantaged youth and young people who have not graduated from high school.
(d) To foster the development of leadership skills and a commitment to community development among youth.
(Source: P.A. 90-247, eff. 1-1-98.)

(20 ILCS 1315/10)
Sec. 10. Definitions. In this Act:
"Applicant" means a public or private not-for-profit agency eligible to provide education and employment training under federal or State employment training programs.
"Secretary" means the Secretary of Human Services.
"Very low-income" means a person or household whose income is at or below 50% of the median family income, adjusted for household size, for the county where the household is located.
"Youthbuild" means any program that provides disadvantaged youth with opportunities for employment, education, leadership development, entrepreneurial skills development, and training in the construction or rehabilitation of housing for special need populations, very low-income households, or low-income households.
(Source: P.A. 90-247, eff. 1-1-98.)

(20 ILCS 1315/15)
Sec. 15. Program requirements. The Secretary shall, subject to appropriation, make grants to applicants for the purpose of carrying out Youthbuild programs as approved under this Section. All programs funded pursuant to the provisions of this Section shall reflect strong youth and community involvement. In addition, funding provided under this Section shall be used by each Youthbuild program to provide, at a minimum, the following services:
(a) Acquisition, rehabilitation, acquisition and

rehabilitation, or construction of housing and related facilities to be used for the purpose of providing home ownership for disadvantaged persons, residential housing for homeless individuals, and low-income and very low-income families, or transitional housing for persons who are homeless, have disabilities, are ill, are deinstitutionalized, or have special needs, and rehabilitation or construction of community facilities owned by not-for-profit or public agencies.

(b) Integrated education and job skills training

services and activities which are evenly divided within the program, with 50% of students' time spent in classroom-based instruction, counseling, and leadership development instruction and 50% of their time spent in experiential training on the construction site. The programs shall include, at a minimum, the following elements:

(1) An education component which includes basic

skills instruction, secondary education services, and other activities designed to lead to the attainment of a high school diploma or its equivalent. The curriculum for this component shall include math, language arts, vocational education, life skills training, social studies related to the cultural and community history of the students, leadership skills, and other topics at the discretion of the programs. Bilingual services shall be available for individuals with limited-English proficiency. The desired minimum teacher to student ratio shall be one teacher for every 18 students.

(2) A work experience and skills training

component program that includes the construction and rehabilitation activities described in subsection (a). The process of construction must be coupled with skills training and with close on-site supervision by experienced trainers. The curriculum for this component shall contain a set of locally agreed upon skills and competencies that are systematically taught, with a student's mastery assessed individually on a regular, ongoing basis. Safety skills shall be taught at the outset. The desired trainer to student ratio shall be one trainer for every 7 students. The work experience and skills training component shall be coordinated to the maximum extent feasible with preapprenticeship and apprenticeship programs.

(3) Assistance in attaining post secondary

education and required financial aid shall be made available to participants prior to graduation.

(c) Counseling services designed to assist

participants to positively participate in society, which should include all of the following if necessary: outreach, assessment, and orientation; individual and peer counseling; life skills training, drug and alcohol abuse education and prevention; and referral to appropriate drug rehabilitation, medical, mental health, legal, housing, and other services and resources in the community. The desired counselor to participant ratio shall be one counselor for every 28 students.

(d) Leadership development training that provides

participants with meaningful opportunities to develop leadership skills such as decision making, problem solving, and negotiating. The program must also encourage participants to develop strong peer group ties that support their mutual pursuit of skills and values.

All programs must establish a youth council in which

participants are afforded opportunities to develop public speaking and negotiating skills, and management and policy making participation in specific aspects of the program.

(e) Stipends and wages. A training subsidy, living

allowance, or stipend that will be no less than minimum wage must be provided to program participants for the time spent at the worksite in construction training. For those participants who receive public assistance, this training subsidy, living allowance, or stipend will not affect their housing benefits, medical benefits, child care benefits or food stamp benefits. Stipends and wages may be distributed in a manner that offers incentives for good performance.

(f) Full time participation in a Youthbuild program

shall be offered for a period of not less than 6 months and not more than 24 months.

(g) A concentrated effort shall be made to find

construction, construction-related, and nonconstruction jobs for all graduates of the program who have performed well. The skills training curriculum shall provide participants with basic preparation for seeking and maintaining a job. Follow-up counseling and assistance in job-seeking shall also be provided to participants for at least 12 months following graduation from the program.

(h) All programs serving 28 trainees or more are

required to have a full-time director responsible for the coordination of all aspects of the Youthbuild program.

(Source: P.A. 95-524, eff. 8-28-07.)

(20 ILCS 1315/20)
Sec. 20. Eligible activities. Implementation grants may be used to carry out the activities listed in Section 15. Other eligible activities include the following:
(a) Legal fees for housing acquisition.
(b) Administrative costs of the applicant which may not exceed 15% of the amount of assistance provided, or such higher percentage as the Secretary determines is necessary to support capacity development of a private nonprofit community-based organization.
(c) Defraying costs for the ongoing training and technical assistance needs of the recipient that are related to developing and carrying out the Youthbuild program including:
(1) The Secretary may reserve up to 5% of the

Illinois Youthbuild program appropriations to enter into a contract with Youthbuild USA to provide assistance to the Secretary in the provision of training and to technical assistance to, or in the management, supervision, and coordination of, Youthbuild programs under this Act.

(Source: P.A. 90-247, eff. 1-1-98.)

(20 ILCS 1315/25)
Sec. 25. Eligible participants. Eligible participants are youth 16 to 24 years old who are economically disadvantaged as defined in United States Code, Title 29, Section 1503, and who are part of one of the following groups:
(a) Persons who are not attending any school and have

not received a secondary school diploma or its equivalent.

(b) Persons currently enrolled in a traditional or

alternative school setting or a high school equivalency testing program and who are in danger of dropping out of school.

(c) A member of a low-income family, a youth in

foster care (including a youth aging-out of foster care), a youth offender, a youth with a disability, a child of incarcerated parents, or a migrant youth.

Not more than 25% of the participants in the program may be individuals who do not meet the requirements of subsections (a) or (b), but who are deficient in basic skills despite having attained a secondary school diploma, high school equivalency certificate, or other State-recognized equivalent, or who have been referred by a local secondary school for participation in a Youthbuild program leading to the attainment of a secondary school diploma.
(Source: P.A. 98-718, eff. 1-1-15.)

(20 ILCS 1315/30)
Sec. 30. Selection criteria. Priority in the awarding of funds under this Act shall be given to applicants with experience in operating Youthbuild programs. Organizations claiming to have operated Youthbuild programs must be licensed by Youthbuild USA or be organizations that have received federal Youthbuild funding.
(Source: P.A. 95-524, eff. 8-28-07.)

(20 ILCS 1315/35)
Sec. 35. Eligible entities. Those eligible to be awarded funds under this Act are not-for-profit private agencies, or public agencies with experience operating a Youthbuild program or with a plan to incubate a Youthbuild program until it can be established as a program applicant.
(Source: P.A. 95-524, eff. 8-28-07.)

(20 ILCS 1315/40)
Sec. 40. Application requirements. The Secretary shall require that an application for Youthbuild funds under this Act contain at a minimum:
(1) a request for an implementation grant, specifying

the amount of the grant requested and its proposed uses;

(2) a description of the applicant and a statement of

its qualifications, including a description of the applicant's past experience running a Youthbuild program, and with housing rehabilitation or construction and with youth and youth education, youth leadership development and employment training programs, and its relationship with local unions and youth apprenticeship programs, and other community groups;

(3) a description of the proposed construction site

for the program and evidence of site control;

(4) a description of the educational and job training

activities, work opportunities, and other services that will be provided to participants;

(5) a description of the proposed construction or

rehabilitation activities to be undertaken and the anticipated schedule for carrying out such activities;

(6) a description of the manner in which eligible

youths will be recruited and selected, including a description of the arrangements which will be made with community-based organizations, local educational agencies, including agencies of Native American nations, public assistance agencies, the courts of jurisdiction for status and youth offenders, shelters for homeless individuals and other agencies that serve homeless youth, foster care agencies, and other appropriate public and private agencies;

(7) a description of the special efforts that will be

undertaken to recruit eligible young women (including young women with dependent children) with appropriate supports, especially childcare;

(8) a description of how the proposed program will be

coordinated with other federal, State, and local activities and activities conducted by Native American nations, including public schools, national service, crime prevention programs, vocational, adult, and bilingual education programs, and job training;

(9) assurances that there will be a sufficient number

of adequately trained supervisory personnel in the program who have attained the level of journeyman or its equivalent;

(10) a description of the applicant's relationship

with any local building trade unions which may exist, regarding their involvement in training, and the relationship of the Youthbuild program with registered apprenticeship programs;

(11) a description of activities that will be

undertaken to develop the leadership skills of participants, including their role in decision making;

(12) a detailed budget and a description of the

system of fiscal controls and auditing and accountability procedures that will be used to ensure fiscal soundness;

(13) a description of any contracts and arrangements

entered into between the applicant and other agencies and entities including all in-kind donations and grants from both public and private entities that will serve to augment Illinois Youthbuild Act funds;

(14) identification and description of the financing

proposed for any:

(A) acquisition of the property;
(B) rehabilitation; or
(C) construction;
(15) identification and description of the entity

that will operate and manage the property;

(16) a certification that the applicant will comply

with the requirements of the Fair Housing Act, Title VI of the Civil Rights Act of 1964, Section 504 of the Rehabilitation Act of 1973, and the Age Discrimination Act of 1975, and will affirmatively further fair housing; and

(17) the qualifications and past experience of the

person who will fill the full-time program director position.

(Source: P.A. 95-524, eff. 8-28-07.)

(20 ILCS 1315/45)
Sec. 45. Annual report. The Department of Human Services shall prepare an annual report summarizing costs and outcome data associated with the Youthbuild programs. The report must include, but not be limited to, the following information: (i) the number of participants in the program, (ii) the average cost per participant, (iii) the number of participants who achieve a high school diploma or its equivalent, and (iv) the number of projects completed by Youthbuild participants during that year. The Department must submit the report to the General Assembly by July 1, 2008 and by July 1 of each year thereafter.
(Source: P.A. 95-524, eff. 8-28-07.)



20 ILCS 1320/ - Assistive Technology Evaluation and Training Centers Act.

(20 ILCS 1320/1)
Sec. 1. Short title. This Act may be cited as the Assistive Technology Evaluation and Training Centers Act.
(Source: P.A. 90-428, eff. 1-1-98.)

(20 ILCS 1320/5)
Sec. 5. Findings.
(a) There are approximately 2,200,000 persons with disabilities residing in the State of Illinois, most of whom need assistive technology for daily living, education, independence, and employment.
(b) There is a serious lack of resources within the State of Illinois, especially outside of the Chicago metropolitan area, for comprehensive evaluations, training, and hands-on experience with assistive technology to determine the appropriateness of assistive technology for persons with disabilities before they purchase assistive technology devices.
(c) As a result of the serious lack of evaluation and training resources, a great number of persons with disabilities in Illinois will do without needed assistive technology or will purchase inappropriate assistive technology, thereby diminishing their educational and employment opportunities and increasing their dependence upon federal and State support and forcing them to unnecessarily rely upon community based resources and family members for financial support and daily living assistance.
(d) It is almost always more cost-effective to purchase appropriate assistive technology for a person with a disability to enable that person to reach his or her potential for independent living, education, and employment than to provide public assistance and government-funded personal care assistance for that person.
(Source: P.A. 90-428, eff. 1-1-98.)

(20 ILCS 1320/7)
Sec. 7. Definition. As used in this Act, "assistive technology" means a service or device that is used to increase, maintain, or improve the functional capabilities of a person with a disability.
(Source: P.A. 90-428, eff. 1-1-98.)

(20 ILCS 1320/10)
Sec. 10. Department of Human Services; Administrative Responsibilities.
(a) Subject to appropriation, the Department of Human Services shall establish at least one Assistive Technology Evaluation and Training Center, the first one being in a strategic downstate location, as determined by the Department, no later than July 1, 1998.
(b) The Assistive Technology Evaluation and Training Centers shall be operated by the Department, by not-for-profit organizations funded through contractual arrangements with the Department using a request-for-proposal process, or in collaboration with other entities. The Department shall, by rule, establish standards and criteria by which the Centers shall be operated, consistent with this Act.
(Source: P.A. 90-428, eff. 1-1-98.)

(20 ILCS 1320/15)
Sec. 15. Functions of Assistive Technology Evaluation and Training Centers. The Assistive Technology Evaluation and Training Centers shall offer comprehensive services to persons with disabilities regarding assistive technology including, but not limited to:
(a) Comprehensive individual evaluations for a broad range of assistive technology needs for persons with all types of disabilities for use in the home, at school, in employment, and in the community;
(b) Training of consumers and appropriate family members regarding assistive technology options available to the consumer and in the proper use of assistive technology; and
(c) Training of professionals, including vocational rehabilitation counselors, school personnel, and other individuals who provide professional services to persons with disabilities and their families to make them aware of assistive technology as an alternative to more costly traditional services and to educate them regarding available assistive technology devices and their uses and costs.
(Source: P.A. 90-428, eff. 1-1-98.)

(20 ILCS 1320/20)
Sec. 20. Inventory; Trial Usage. The Assistive Technology Evaluation and Training Centers shall be required to have on hand a broad array of assistive technology in order to conduct appropriate comprehensive evaluations, to facilitate consumer, family, and professional training, and to offer consumers opportunities for usage at the Centers or in appropriate community settings.
(Source: P.A. 90-428, eff. 1-1-98.)



20 ILCS 1335/ - 2-1-1 Service Act.

(20 ILCS 1335/1)
Sec. 1. Short title. This Act may be cited as the 2-1-1 Service Act.
(Source: P.A. 96-599, eff. 1-1-10.)

(20 ILCS 1335/5)
Sec. 5. Findings. The General Assembly finds that the implementation of a single, easy to use telephone number, 2-1-1, for public access to information and referral for health and human services and information about access to services after a natural or non-natural disaster will benefit the citizens of this State by providing easier access to available health and human services, by reducing inefficiencies in connecting people with the desired service providers, and by reducing duplication of efforts.
(Source: P.A. 96-599, eff. 1-1-10.)

(20 ILCS 1335/10)
Sec. 10. Definitions. As used in this Act:
"2-1-1" means the abbreviated dialing code assigned by the Federal Communications Commission on July 21, 2000, for consumer access to community information and referral services.
"Department" means the Department of Human Services.
"Lead entity" means an Illinois 501(c)(3) non-profit agency or organization designated by the Department to manage use of the 2-1-1 dialing code for the purpose of providing the public access to information about health and human services.
"Approved 2-1-1 service provider" means a public or nonprofit agency or other organization designated by the lead entity to provide 2-1-1 services.
"2-1-1 service area" means an area of Illinois identified by the lead entity as an area within which a recognized 2-1-1 service provider is authorized to provide 2-1-1 services.
"2-1-1 services" means information and referral services provided through the use of 2-1-1 and intended to promote and provide access to human services, and to aid in disaster response and recovery.
"Recognized 2-1-1 service provider" means an organization recognized by the lead entity as an appropriate administrator and authorized user of the 2-1-1 dialing code in a 2-1-1 service area.
"Human services" means services provided by government, nonprofit, or faith-based organizations to ensure the health and well-being of Illinois residents. "Human services" includes services designed to provide relief or assistance after a natural or non-natural disaster.
"Pay telephone" means any coin, coinless, or credit card reader telephone, provided that the end user pays or arranges to pay for exchange and interexchange, intraMSA, and interMSA calls from such instrument on an individual call basis.
"Private branch exchange" or "PBX" means a private telephone system and associated equipment located on the user's property that provides communications between stations and external networks.
"Telecommunications carrier" has the same meaning ascribed to that term in Section 13-202 of the Public Utilities Act.
(Source: P.A. 96-599, eff. 1-1-10.)

(20 ILCS 1335/15)
Sec. 15. 2-1-1 System. "2-1-1" is created as the official State dialing code for public access to information and referral for health and human services and information about access to services after a natural or non-natural disaster.
(Source: P.A. 96-599, eff. 1-1-10.)

(20 ILCS 1335/20)
Sec. 20. Designation of lead entity for 2-1-1.
(a) Subject to subsection (e) of this Section, the Department is authorized to identify, designate, and enter into a contract with a lead entity to provide governance and oversight, including the ability to design, implement, support, and coordinate a State-wide 2-1-1 system.
(b) Qualifications for designation of the lead entity shall include:
(1) a public or private governance structure with

representation from State health and human service departments, specifically the Department, the Department of Healthcare and Family Services, the Department on Aging, the Department of Public Health, the Illinois Emergency Management Agency, the Illinois Commerce Commission, and non-governmental entity stakeholders; non-governmental entity stakeholders shall constitute a minimum of two-thirds of the representatives;

(2) demonstrated expertise or experience, or both, in

planning for a State-wide information and referral system; and

(3) demonstrated support from community partners.
(c) The lead entity shall encourage the orderly and efficient use of 2-1-1 to:
(1) provide access to human services; and
(2) collect needed information about human services

and the delivery of human services in Illinois.

(d) The lead entity shall provide periodic reports on activities, accomplishments, and other issues to the Department.
(e) In awarding the contract under subsection (a) of this Section, the Department shall ensure that the 2-1-1 lead entity has the organizational capacity to carry out the terms of the contract and that the contract is cost-neutral to the Department.
(Source: P.A. 96-599, eff. 1-1-10.)

(20 ILCS 1335/25)
Sec. 25. New information services. Before a State agency that provides health and human services establishes a new public information hotline to provide information and referrals, the State agency shall consult with the Department in conjunction with the lead entity about using the 2-1-1 system to provide public access to the information.
(Source: P.A. 96-599, eff. 1-1-10.)

(20 ILCS 1335/30)
Sec. 30. 2-1-1 services. Only a service provider approved by the lead entity may provide 2-1-1 telephone services. The lead entity shall approve 2-1-1 service providers, after considering all of the following:
(1) the ability of the proposed 2-1-1 service

provider to meet the national 2-1-1 standards recommended by the Alliance of Information and Referral Systems;

(2) the financial stability and health of the

proposed 2-1-1 service provider;

(3) the community support for the proposed 2-1-1

service provider;

(4) the relationships with other information and

referral services; and

(5) any other criteria as the lead entity deems

appropriate.

(Source: P.A. 96-599, eff. 1-1-10.)

(20 ILCS 1335/35)
Sec. 35. Promotion of 2-1-1. A person or organization may not disseminate information to the public about the availability of 2-1-1 or 2-1-1 services in an area of the State except in accordance with rules established by the lead entity.
(Source: P.A. 96-599, eff. 1-1-10.)

(20 ILCS 1335/45)
Sec. 45. Liability of 2-1-1 providers or telecommunications carriers. A recognized 2-1-1 service provider or telecommunications carrier and its employees, directors, officers, and agents are not liable to any person in a civil action for injuries or loss to persons or property as a result of an act, omission, or delay of the recognized 2-1-1 service provider or telecommunications carrier, and its employees, directors, officers, or agents, in connection with:
(1) developing, adopting, implementing, maintaining,

or operating a 2-1-1 system;

(2) making 2-1-1 available for use by the public; or
(3) providing 2-1-1 services;
except for injuries or loss resulting from the willful or wanton misconduct of the 2-1-1 service provider or telecommunications carrier and its employees, directors, officers, or agents.
(Source: P.A. 96-599, eff. 1-1-10.)

(20 ILCS 1335/50)
Sec. 50. 2-1-1 Account Fund. The 2-1-1 Account Fund is established in the State treasury and is separate and distinct from the General Revenue Fund. All moneys received by the Department for the 2-1-1 system under this Section shall be deposited into the Fund and may be spent only pursuant to appropriation to the Department for grants to the lead entity to use pursuant to Section 55 of this Act. The 2-1-1 Account Fund consists of the following:
(1) Money appropriated to the Fund by the General

Assembly.

(2) Funds received from the federal government for

the support of 2-1-1 services in this State.

(3) Earnings attributable to money in the Fund.
(4) Money received from any other source for deposit

into the Fund, including gifts and grants.

(Source: P.A. 96-599, eff. 1-1-10.)

(20 ILCS 1335/55)
Sec. 55. Use of moneys for projects and activities in support of 2-1-1-eligible activities.
(a) The lead entity shall study, design, implement, support, coordinate, and evaluate a State-wide 2-1-1 system.
(b) Activities eligible for assistance from the 2-1-1 Account Fund include, but are not limited to:
(1) Creating a structure for a State-wide 2-1-1

resources database that will meet the Alliance for Information and Referral Systems standards for information and referral systems databases and that will be integrated with local resources databases maintained by approved 2-1-1 service providers.

(2) Developing a State-wide resources database for

the 2-1-1 system.

(3) Maintaining public information available from

State agencies, departments, and programs that provide health and human services for access by 2-1-1 service providers.

(4) Providing grants to approved 2-1-1 service

providers to design, develop, and implement 2-1-1 for its 2-1-1 service area.

(5) Providing grants to approved 2-1-1 service

providers to enable 2-1-1 service providers to provide and evaluate 2-1-1 service delivery on an ongoing basis.

(6) Providing grants to approved 2-1-1 service

providers to enable the provision of 2-1-1 services on a 24-hours per-day, 7-days per-week basis.

(Source: P.A. 96-599, eff. 1-1-10.)

(20 ILCS 1335/60)
Sec. 60. Annual reports. The lead entity shall provide an annual report to the General Assembly and the Department beginning in calendar year 2010.
(Source: P.A. 96-599, eff. 1-1-10.)

(20 ILCS 1335/65)
Sec. 65. (Repealed).
(Source: P.A. 96-599, eff. 1-1-10. Repealed internally, eff. 1-1-12.)

(20 ILCS 1335/900)
Sec. 900. (Amendatory provisions; text omitted).
(Source: P.A. 96-599, eff. 1-1-10; text omitted.)

(20 ILCS 1335/905)
Sec. 905. (Amendatory provisions; text omitted).
(Source: P.A. 96-599, eff. 1-1-10; text omitted.)

(20 ILCS 1335/997)
Sec. 997. Severability. The provisions of this Act are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 96-599, eff. 1-1-10.)



20 ILCS 1340/ - Regional Integrated Behavioral Health Networks Act.

(20 ILCS 1340/1)
Sec. 1. Short title. This Act may be cited as the Regional Integrated Behavioral Health Networks Act.
(Source: P.A. 97-381, eff. 1-1-12.)

(20 ILCS 1340/5)
Sec. 5. Legislative Findings. The General Assembly recognizes that an estimated 25% of Illinoisans aged 18 years or older have experienced a mental or substance use disorder, an estimated 700,000 Illinois adults aged 18 years or older have a serious mental illness and an estimated 240,000 Illinois children and adolescents have a serious emotional disturbance. And on any given day, many go without treatment because it is not available or accessible. Recent federal and State fiscal crises have exacerbated an already deteriorating mental health and substance abuse (behavioral health) treatment system that is characterized by fragmentation, geographic disparities, inadequate funding, psychiatric and other mental health workforce shortages, lack of transportation, and overuse of acute and emergency care by persons in crisis who are unable to obtain treatment from less intensive community alternatives. The failure to treat mental and substance use illnesses has human and financial consequences: human suffering and loss of function; increased use of hospital emergency departments; increased use of all medical services; increased unemployment and lack of productivity; lack of meaningful engagement in family and communities; school failure; homelessness; incarceration; and, in some instances, death. The citizens of Illinois with mental and substance use illnesses need an organized and integrated system of care that recognizes regional differences and is able to deliver the right care to the right person at the right time.
(Source: P.A. 97-381, eff. 1-1-12.)

(20 ILCS 1340/10)
Sec. 10. Purpose. The purpose of this Act is to require the Department of Human Services to facilitate the creation of Regional Integrated Behavioral Health Networks (hereinafter "Networks") for the purpose of ensuring and improving access to appropriate mental health and substance abuse (hereinafter "behavioral health") services throughout Illinois by providing a platform for the organization of all relevant health, mental health, substance abuse, and other community entities, and by providing a mechanism to use and channel financial and other resources efficiently and effectively. Networks may be located in each of the Department of Human Services geographic regions.
(Source: P.A. 97-381, eff. 1-1-12.)

(20 ILCS 1340/15)
Sec. 15. Goals. Goals shall include, but not be limited to, the following: enabling persons with mental and substance use illnesses to access clinically appropriate, evidence-based services, regardless of where they reside in the State and particularly in rural areas; improving access to mental health and substance abuse services throughout Illinois, but especially in rural Illinois communities, by fostering innovative financing and collaboration among a variety of health, behavioral health, social service, and other community entities and by supporting the development of regional-specific planning and strategies; facilitating the integration of behavioral health services with primary and other medical services, advancing opportunities under federal health reform initiatives; ensuring actual or technologically-assisted access to the entire continuum of integrated care, including the provision of services in the areas of prevention, consumer or patient assessment and diagnosis, psychiatric care, case coordination, crisis and emergency care, acute inpatient and outpatient treatment in private hospitals and from other community providers, support services, and community residential settings; identifying funding for persons who do not have insurance and do not qualify for State and federal healthcare payment programs such as Medicaid or Medicare; and improving access to transportation in rural areas.
(Source: P.A. 97-381, eff. 1-1-12.)

(20 ILCS 1340/20)
Sec. 20. Steering Committee and Networks.
(a) To achieve these goals, the Department of Human Services shall convene a Regional Integrated Behavioral Health Networks Steering Committee (hereinafter "Steering Committee") comprised of State agencies involved in the provision, regulation, or financing of health, mental health, substance abuse, rehabilitation, and other services. These include, but shall not be limited to, the following agencies:
(1) The Department of Healthcare and Family Services.
(2) The Department of Human Services and its

Divisions of Mental Illness and Alcoholism and Substance Abuse Services.

(3) The Department of Public Health, including its

Center for Rural Health.

The Steering Committee shall include a representative from each Network. The agencies of the Steering Committee are directed to work collaboratively to provide consultation, advice, and leadership to the Networks in facilitating communication within and across multiple agencies and in removing regulatory barriers that may prevent Networks from accomplishing the goals. The Steering Committee collectively or through one of its member Agencies shall also provide technical assistance to the Networks.
(b) There also shall be convened Networks in each of the Department of Human Services' regions comprised of representatives of community stakeholders represented in the Network, including when available, but not limited to, relevant trade and professional associations representing hospitals, community providers, public health care, hospice care, long term care, law enforcement, emergency medical service, physicians, advanced practice registered nurses, and physician assistants trained in psychiatry; an organization that advocates on behalf of federally qualified health centers, an organization that advocates on behalf of persons suffering with mental illness and substance abuse disorders, an organization that advocates on behalf of persons with disabilities, an organization that advocates on behalf of persons who live in rural areas, an organization that advocates on behalf of persons who live in medically underserved areas; and others designated by the Steering Committee or the Networks. A member from each Network may choose a representative who may serve on the Steering Committee.
(Source: P.A. 99-581, eff. 1-1-17; 100-513, eff. 1-1-18.)

(20 ILCS 1340/25)
Sec. 25. Development of Network Plans. Each Network shall develop a plan for its respective region that addresses the following:
(a) Inventory of all mental health and substance abuse treatment services, primary health care facilities and services, private hospitals, State-operated psychiatric hospitals, long term care facilities, social services, transportation services, and any services available to serve persons with mental and substance use illnesses.
(b) Identification of unmet community needs, including, but not limited to, the following:
(1) Waiting lists in community mental health and

substance abuse services.

(2) Hospital emergency department use by persons with

mental and substance use illnesses, including volume, length of stay, and challenges associated with obtaining psychiatric assessment.

(3) Difficulty obtaining admission to inpatient

facilities, and reasons therefore.

(4) Availability of primary care providers in the

community, including Federally Qualified Health Centers and Rural Health Centers.

(5) Availability of psychiatrists and mental health

professionals.

(6) Transportation issues.
(7) Other.
(c) Identification of opportunities to improve access to mental and substance abuse services through the integration of specialty behavioral health services with primary care, including, but not limited to, the following:
(1) Availability of Federally Qualified Health

Centers in community with mental health staff.

(2) Development of accountable care organizations or

other primary care entities.

(3) Availability of acute care hospitals with

specialized psychiatric capacity.

(4) Community providers with an interest in

collaborating with acute care providers.

(d) Development of a plan to address community needs, including a specific timeline for implementation of specific objectives and establishment of evaluation measures. The comprehensive plan should include the complete continuum of behavioral health services, including, but not limited to, the following:
(1) Prevention.
(2) Client assessment and diagnosis.
(3) An array of outpatient behavioral health services.
(4) Case coordination.
(5) Crisis and emergency services.
(6) Treatment, including inpatient psychiatric

services in public and private hospitals.

(7) Long term care facilities.
(8) Community residential alternatives to

institutional settings.

(9) Primary care services.
(Source: P.A. 97-381, eff. 1-1-12.)

(20 ILCS 1340/30)
Sec. 30. Timeline. The Network plans shall be prepared within 6 months of establishment of the Network. The Steering Committee shall assist the Networks in the development of plans by providing technical expertise and in facilitating funding support and opportunities for the development of services identified under each of the plans.
(Source: P.A. 97-381, eff. 1-1-12.)

(20 ILCS 1340/35)
Sec. 35. Report to Governor and General Assembly. The Steering Committee shall report to the Governor and General Assembly the status of each regional plan, including the recommendations of the Network Councils to accomplish their goals and improve access to behavioral health services. The report shall also contain performance measures, including changes to the behavioral health services capacity in the region; any waiting lists for community services; volume and wait times in hospital emergency departments for access to behavioral health services; development of primary care-behavioral health partnerships or barriers to their formation; and funding challenges and opportunities. This report shall be submitted on an annual basis.
(Source: P.A. 97-381, eff. 1-1-12.)

(20 ILCS 1340/99)
Sec. 99. Effective date. This Act takes effect January 1, 2012.
(Source: P.A. 97-381, eff. 1-1-12.)



20 ILCS 1705/ - Mental Health and Developmental Disabilities Administrative Act.

(20 ILCS 1705/0.01) (from Ch. 91 1/2, par. 100-0.1)
Sec. 0.01. Short title. This Act may be cited as the Mental Health and Developmental Disabilities Administrative Act.
(Source: P.A. 89-507, eff. 7-1-97.)

(20 ILCS 1705/1) (from Ch. 91 1/2, par. 100-1)
Sec. 1. Purpose. The purpose of this Act is to consolidate in one statute certain powers and duties of the Department of Human Services relating to mental health and developmental disabilities.
(Source: P.A. 89-507, eff. 7-1-97.)

(20 ILCS 1705/2) (from Ch. 91 1/2, par. 100-2)
Sec. 2. Definitions; administrative subdivisions.
(a) For the purposes of this Act, unless the context otherwise requires:
"Department" means the Department of Human Services, successor to the former Department of Mental Health and Developmental Disabilities.
"Secretary" means the Secretary of Human Services.
(b) Unless the context otherwise requires:
(1) References in this Act to the programs or

facilities of the Department shall be construed to refer only to those programs or facilities of the Department that pertain to mental health or developmental disabilities.

(2) References in this Act to the Department's

service providers or service recipients shall be construed to refer only to providers or recipients of services that pertain to the Department's mental health and developmental disabilities functions.

(3) References in this Act to employees of the

Department shall be construed to refer only to employees whose duties pertain to the Department's mental health and developmental disabilities functions.

(c) The Secretary shall establish such subdivisions of the Department as shall be desirable and shall assign to the various subdivisions the responsibilities and duties placed upon the Department by the Laws of the State of Illinois.
(d) There is established a coordinator of services to deaf and hearing impaired persons with mental disabilities. In hiring this coordinator, every consideration shall be given to qualified deaf or hearing impaired individuals.
(e) Whenever the administrative director of the subdivision for mental health services is not a board-certified psychiatrist, the Secretary shall appoint a Chief for Clinical Services who shall be a board-certified psychiatrist with both clinical and administrative experience. The Chief for Clinical Services shall be responsible for all clinical and medical decisions for mental health services.
(Source: P.A. 99-143, eff. 7-27-15.)

(20 ILCS 1705/3) (from Ch. 91 1/2, par. 100-3)
Sec. 3. In addition to the powers, duties and responsibilities which may be otherwise provided by law, the Department shall have the powers enumerated in this Act.
(Source: Laws 1967, p. 2892.)

(20 ILCS 1705/4) (from Ch. 91 1/2, par. 100-4)
Sec. 4. Supervision of facilities and services; quarterly reports.
(a) To exercise executive and administrative supervision over all facilities, divisions, programs and services now existing or hereafter acquired or created under the jurisdiction of the Department, including, but not limited to, the following:
The Alton Mental Health Center, at Alton
The Clyde L. Choate Mental Health and Developmental

Center, at Anna

The Chester Mental Health Center, at Chester
The Chicago-Read Mental Health Center, at Chicago
The Elgin Mental Health Center, at Elgin
The Metropolitan Children and Adolescents Center, at

Chicago

The Jacksonville Developmental Center, at

Jacksonville

The Governor Samuel H. Shapiro Developmental Center,

at Kankakee

The Tinley Park Mental Health Center, at Tinley Park
The Warren G. Murray Developmental Center, at

Centralia

The Jack Mabley Developmental Center, at Dixon
The Lincoln Developmental Center, at Lincoln
The H. Douglas Singer Mental Health and Developmental

Center, at Rockford

The John J. Madden Mental Health Center, at Chicago
The George A. Zeller Mental Health Center, at Peoria
The Andrew McFarland Mental Health Center, at

Springfield

The Adolf Meyer Mental Health Center, at Decatur
The William W. Fox Developmental Center, at Dwight
The Elisabeth Ludeman Developmental Center, at Park

Forest

The William A. Howe Developmental Center, at Tinley

Park

The Ann M. Kiley Developmental Center, at Waukegan.
(b) Beginning not later than July 1, 1977, the Department shall cause each of the facilities under its jurisdiction which provide in-patient care to comply with standards, rules and regulations of the Department of Public Health prescribed under Section 6.05 of the Hospital Licensing Act.
(b-5) The Department shall cause each of the facilities under its jurisdiction that provide in-patient care to comply with Section 6.25 of the Hospital Licensing Act.
(c) The Department shall issue quarterly reports on admissions, deflections, discharges, bed closures, staff-resident ratios, census, average length of stay, and any adverse federal certification or accreditation findings, if any, for each State-operated facility for the mentally ill and for persons with developmental disabilities.
(Source: P.A. 99-143, eff. 7-27-15.)

(20 ILCS 1705/4.1) (from Ch. 91 1/2, par. 100-4.1)
Sec. 4.1. Mission statements.
(a) The mission of State-operated facilities for persons with mental illness is to provide treatment, rehabilitation, and residential care to recipients admitted voluntarily or involuntarily because of their need for intensive services in a protective, secure setting. The Department shall offer services to a recipient within a State-operated facility as long as is necessary to accomplish stabilization of the recipient's psychiatric status and treatment regimen or arrangements for appropriate continued services. Services shall be provided in a safe, humane environment by staff with the appropriate credentials, licensure, and training. Services shall be based on professionally recognized models and shall be monitored for quality. Services shall include, but are not limited to:
(1) Diagnosis;
(2) Medication prescription, adjustment and

stabilization;

(3) Counseling and therapy;
(4) Assessment and psychosocial rehabilitation of

social, self-care, community living, and pre-vocational skills;

(5) Recipient education regarding his or her illness

and compliance with required treatment regimen; and

(6) Discharge planning and linkage with community

agencies.

All services shall be rendered with adherence to recipient rights as defined in the Mental Health and Developmental Disabilities Code as now or hereafter amended.
(b) Each State-operated facility shall publish a mission statement which specifically defines its role in the system of services for persons with mental illness or persons with a developmental disability. Mission statements shall be developed with reference to all relevant factors, including but not limited to:
(1) Geographic area or areas served;
(2) Characteristics of persons appropriate for

admission;

(3) Bed capacity and facility model of unit

organization (e.g., catchment area, service intensity or model, projected length of stay, etc.);

(4) Specific program, treatment, habilitation and

rehabilitation services offered;

(5) Integration with community agencies and methods

of assuring continuity of care;

(6) Accreditation, certification, and licensure

status;

(7) Staffing levels and qualifications; and
(8) Identification of recipient groups for which an

alteration of service locus is or will be attempted and discussion of this process (e.g., deflection of voluntary psychiatric admissions to crisis programs in the community or movement of persons with moderate developmental disabilities to intermediate care facilities for persons with a developmental disability).

Because the division of tasks between State-operated facilities and other service providers can change over time, mission statements shall be reviewed and revised every 3 years. Allowance for professional and public input shall be made and each facility shall prepare a summary of concerns regarding its operations, community linkage, inappropriately served or unserved populations, or other problems. Final publication of each mission statement shall include proposed actions to address major concerns to be undertaken by the facility and other providers in the system.
(Source: P.A. 88-380.)

(20 ILCS 1705/4.2) (from Ch. 91 1/2, par. 100-4.2)
Sec. 4.2. Facility staff.
(a) The Department shall describe and delineate guidelines for each of the facilities it operates regarding the number and qualifications of the staff required to carry out prescribed duties. The guidelines shall be based on consideration of recipient needs as well as professional and programmatic requirements, including those established for purposes of national accreditation and for certification under Titles XVIII and XIX of the federal Social Security Act.
(b) As used in this Section, "direct care position" means any position with the Department in which the job titles which will regularly or temporarily entail contact with recipients in the Department's facilities for persons with a mental illness or a developmental disability.
(c) The Department shall require that each candidate for employment in a direct care position, as a condition of employment, shall submit to a fingerprint-based criminal background investigation to determine whether the candidate for employment in a direct care position has ever been charged with a crime and, if so, the disposition of those charges. This authorization shall indicate the scope of the inquiry and the agencies which may be contacted. Upon this authorization, the Director (or, on or after July 1, 1997, the Secretary) shall request and receive information and assistance from any federal, State or local governmental agency as part of the authorized investigation. The Department of State Police shall provide information concerning any criminal charges, and their disposition, now or hereafter filed against a candidate for employment in a direct care position upon request of the Department when the request is made in the form and manner required by the Department of State Police.
Information concerning convictions of a candidate for employment in a direct care position investigated under this Section, including the source of the information and any conclusions or recommendations derived from the information, shall be provided, upon request, to the candidate for employment in a direct care position before final action by the Department on the application. Information on convictions of a candidate for employment in a direct care position under this Act shall be provided to the director of the employing unit, and, upon request, to the candidate for employment in a direct care position. Any information concerning criminal charges and the disposition of those charges obtained by the Department shall be confidential and may not be transmitted outside the Department, except as required in this Act, and may not be transmitted to anyone within the Department except as needed for the purpose of evaluating an application of a candidate for employment in a direct care position. Only information and standards which bear a reasonable and rational relation to the performance of a direct care position shall be used by the Department. Any employee of the Department or the Department of State Police receiving confidential information under this Section who gives or causes to be given any confidential information concerning any criminal convictions of a candidate for employment in a direct care position shall be guilty of a Class A misdemeanor unless release of the information is authorized by this Section.
A Department employing unit may hire, on a probationary basis, any candidate for employment in a direct care position, authorizing a criminal background investigation under this Section, pending the result of the investigation. A candidate for employment in a direct care position shall be notified before he or she is hired that his or her employment may be terminated on the basis of criminal background information obtained by the employing unit.
No person may be employed in a direct care position who refuses to authorize an investigation as required by this subsection (c).
(Source: P.A. 92-218, eff. 1-1-02.)

(20 ILCS 1705/4.3) (from Ch. 91 1/2, par. 100-4.3)
Sec. 4.3. Site visits and inspections.
(a) (Blank).
(b) The Department shall establish a system of regular and ongoing on-site inspections that shall occur at least annually of each facility under its jurisdiction. The inspections shall be conducted by the Department's central office to:
(1) Determine facility compliance with Department

policies and procedures;

(2) Determine facility compliance with audit

recommendations;

(3) Evaluate facility compliance with applicable

federal standards;

(4) Review and follow up on complaints made by

community mental health agencies and advocates, and on findings of the Human Rights Authority division of the Guardianship and Advocacy Commission;

(5) Review administrative and management problems

identified by other sources; and

(6) Identify and prevent abuse and neglect.
(Source: P.A. 95-427, eff. 1-1-08.)

(20 ILCS 1705/5) (from Ch. 91 1/2, par. 100-5)
Sec. 5. The provisions of the Illinois Administrative Procedure Act are hereby expressly adopted and shall apply to all administrative rules and procedures of the Department under this Act, except that in case of conflict between the Illinois Administrative Procedure Act and this Act the provisions of this Act shall control, and except that Section 5-35 of the Illinois Administrative Procedure Act relating to procedures for rule-making does not apply to the adoption of any rule required by federal law in connection with which the Department is precluded by law from exercising any discretion.
(Source: P.A. 88-45.)

(20 ILCS 1705/5.1) (from Ch. 91 1/2, par. 100-5.1)
Sec. 5.1. The Department shall develop, by rule, the procedures and standards by which it shall approve medications for clinical use in its facilities. A list of those drugs approved pursuant to these procedures shall be distributed to all Department facilities.
Drugs not listed by the Department may not be administered in facilities under the jurisdiction of the Department, provided that an unlisted drug may be administered as part of research with the prior written consent of the Secretary specifying the nature of the permitted use and the physicians authorized to prescribe the drug. Drugs, as used in this Section, mean psychotropic and narcotic drugs.
No physician, advanced practice registered nurse, or physician assistant in the Department shall sign a prescription in blank, nor permit blank prescription forms to circulate out of his possession or control.
(Source: P.A. 99-581, eff. 1-1-17; 100-513, eff. 1-1-18.)

(20 ILCS 1705/6) (from Ch. 91 1/2, par. 100-6)
Sec. 6. To appoint and remove facility directors of the State mental health and developmental disabilities centers, and to obtain all other employees of those facilities and all other employees of the Department. All executive level employees of the Department who have any other employment shall report such other employment to the Department and to the Department of Central Management Services in a manner prescribed by the Department of Central Management Services.
(Source: P.A. 85-971.)

(20 ILCS 1705/7) (from Ch. 91 1/2, par. 100-7)
Sec. 7. To receive and provide the highest possible quality of humane and rehabilitative care and treatment to all persons admitted or committed or transferred in accordance with law to the facilities, divisions, programs, and services under the jurisdiction of the Department. No resident of another state shall be received or retained to the exclusion of any resident of this State. No resident of another state shall be received or retained to the exclusion of any resident of this State. All recipients of 17 years of age and under in residence in a Department facility other than a facility for the care of persons with intellectual disabilities shall be housed in quarters separated from older recipients except for: (a) recipients who are placed in medical-surgical units because of physical illness; and (b) recipients between 13 and 18 years of age who need temporary security measures.
All recipients in a Department facility shall be given a dental examination by a licensed dentist or registered dental hygienist at least once every 18 months and shall be assigned to a dentist for such dental care and treatment as is necessary.
All medications administered to recipients shall be administered only by those persons who are legally qualified to do so by the laws of the State of Illinois. Medication shall not be prescribed until a physical and mental examination of the recipient has been completed. If, in the clinical judgment of a physician, it is necessary to administer medication to a recipient before the completion of the physical and mental examination, he may prescribe such medication but he must file a report with the facility director setting forth the reasons for prescribing such medication within 24 hours of the prescription. A copy of the report shall be part of the recipient's record.
No later than January 1, 2005, the Department shall adopt a model protocol and forms for recording all patient diagnosis, care, and treatment at each State-operated facility for the mentally ill and for persons with developmental disabilities under the jurisdiction of the Department. The model protocol and forms shall be used by each facility unless the Department determines that equivalent alternatives justify an exemption.
Every facility under the jurisdiction of the Department shall maintain a copy of each report of suspected abuse or neglect of the patient. Copies of those reports shall be made available to the State Auditor General in connection with his biennial program audit of the facility as required by Section 3-2 of the Illinois State Auditing Act.
No later than January 1 2004, the Department shall report to the Governor and the General Assembly whether each State-operated facility for the mentally ill and for persons with developmental disabilities under the jurisdiction of the Department and all services provided in those facilities comply with all of the applicable standards adopted by the Social Security Administration under Subchapter XVIII (Medicare) of the Social Security Act (42 U.S.C. 1395-1395ccc), if the facility and services may be eligible for federal financial participation under that federal law. For those facilities that do comply, the report shall indicate what actions need to be taken to ensure continued compliance. For those facilities that do not comply, the report shall indicate what actions need to be taken to bring each facility into compliance.
(Source: P.A. 99-143, eff. 7-27-15.)

(20 ILCS 1705/7.1) (from Ch. 91 1/2, par. 100-7.1)
Sec. 7.1. For the purposes of this Section 7.1, "Department" means the Department of Healthcare and Family Services. To assist families in seeking intensive community-based services or residential placement for children with mental illness, for whom no appropriate care is available in State-operated facilities, the Department shall supplement the amount a family is able to pay, as determined by the Department and the amount available from other sources, provided the Department's share shall not exceed a uniform maximum rate to be determined from time to time by the Department. The Department may exercise the authority under this Section as is necessary to implement the provisions of Section 5-5.23 of the Illinois Public Aid Code and to administer Individual Care Grants. The Department shall work collaboratively with stakeholders and family representatives in the implementation of this Section.
(Source: P.A. 99-479, eff. 9-10-15.)

(20 ILCS 1705/7.2) (from Ch. 91 1/2, par. 100-7.2)
Sec. 7.2. No otherwise qualified child with a disability receiving special education and related services under Article 14 of The School Code shall solely by reason of his or her disability be excluded from the participation in or be denied the benefits of or be subjected to discrimination under any program or activity provided by the Department.
(Source: P.A. 99-143, eff. 7-27-15.)

(20 ILCS 1705/7.3)
Sec. 7.3. Health Care Worker Registry; finding of abuse or neglect. The Department shall require that no facility, service agency, or support agency providing mental health or developmental disability services that is licensed, certified, operated, or funded by the Department shall employ a person, in any capacity, who is identified by the Health Care Worker Registry as having been subject of a substantiated finding of abuse or neglect of a service recipient. Any owner or operator of a community agency who is identified by the Health Care Worker Registry as having been the subject of a substantiated finding of abuse or neglect of a service recipient is prohibited from any involvement in any capacity with the provision of Department funded mental health or developmental disability services. The Department shall establish and maintain the rules that are necessary or appropriate to effectuate the intent of this Section. The provisions of this Section shall not apply to any facility, service agency, or support agency licensed or certified by a State agency other than the Department, unless operated by the Department of Human Services.
(Source: P.A. 100-432, eff. 8-25-17.)

(20 ILCS 1705/8) (from Ch. 91 1/2, par. 100-8)
Sec. 8. To control the admission and transfer of recipients or other persons in the facilities and programs of the Department. The Department may divide the State into districts for the purpose of regulating the admission of recipients to mental health facilities for persons with mental illness. The Department may change the boundaries of the districts, from time to time, as may be necessary or expedient. Whenever such division or regulation shall have been made, the Department shall forthwith make and sign a report to that effect, designating the boundaries of and the counties included within each district and the number of recipients apportioned to each mental health facility and file the same with the Secretary of State, and send a copy thereof to the director of each mental health facility and to the circuit court of each county, and to the circuit clerk of each county in the State, to be filed in his office, and thereafter the State shall be divided into such districts. Whenever any change in such classification or regulation is made thereafter, a like report shall be made and filed, and a copy thereof sent to the circuit court of each county and to the circuit clerks of all counties affected by such change, as well as to the facility director of the respective State mental health facilities.
(Source: P.A. 88-380.)

(20 ILCS 1705/9) (from Ch. 91 1/2, par. 100-9)
Sec. 9. Reasonable charges, as determined by the Department, shall be imposed for outpatient services at State facilities. Any payments made pursuant to this Section shall be deposited with the State Treasurer in the Mental Health Fund. Charges may be waived for persons who are unable to make any payment.
(Source: P.A. 86-922.)

(20 ILCS 1705/10) (from Ch. 91 1/2, par. 100-10)
Sec. 10. To examine persons admitted to facilities of the Department for treatment of mental illness or developmental disability to determine alcoholism, drug addiction or other substance abuse. Based on such examination, the Department shall provide necessary medical, education and rehabilitation services, and shall arrange for further assessment and referral of such persons to appropriate alcoholism or substance abuse services. Referral of such persons by the Department to appropriate alcoholism or substance abuse services shall be made to providers who are able to accept the persons and perform a further assessment within a clinically appropriate time. This Section does not require that the Department maintain an individual in a Department facility who is otherwise eligible for discharge as provided in the Mental Health and Developmental Disabilities Code.
The Department shall not deny treatment and care to any person subject to admission to a facility under its control for treatment for a mental illness or developmental disability solely on the basis of their alcoholism, drug addiction or abuse of other substances.
(Source: P.A. 95-281, eff. 1-1-08.)

(20 ILCS 1705/10.1) (from Ch. 91 1/2, par. 100-10.1)
Sec. 10.1. Every woman of child-bearing age who is admitted to a facility under the jurisdiction of the Department shall, with her consent or the consent of her guardian, be tested for pregnancy upon admission and thereafter as indicated. For a recipient who is admitted to and remains in a facility for more than 60 days a record of each such recipient's menstrual cycles shall be maintained. A plan for complete prenatal care shall be developed and implemented for each recipient who is found to be pregnant. On-site prenatal care shall be provided to recipients who are not verbal or who otherwise cannot communicate with a provider of care because of a severe disability, in which case the facility administrator shall also seek the consent of the recipient's legal guardian for special care for the recipient, or shall arrange for a temporary or limited guardianship of the person of the recipient for the purpose of obtaining consent to diagnosis and treatment of the recipient. Discharge planning for a pregnant recipient shall specifically include provision for continuity of prenatal care.
(Source: P.A. 97-138, eff. 7-14-11.)

(20 ILCS 1705/10.5)
Sec. 10.5. Prevention and control of Multidrug-Resistant Organisms. The Department, in consultation with the Department of Public Health, shall adopt rules that may require one or more of the facilities described in Section 4 of this Act to implement comprehensive interventions to prevent and control multidrug-resistant organisms (MDROs), including methicillin-resistant Staphylococcus aureus (MRSA), vancomycin-resistant enterococci (VRE), and certain gram-negative bacilli (GNB), pursuant to updated prevention and control interventions recommended by the U.S. Centers for Disease Control and Prevention. The Department shall also require facilities to submit reports to the Department that contain substantially the same information contained in the related infection reports required to be submitted by hospitals to the Department of Public Health under Section 25 of the Hospital Report Card Act. The Department shall provide that information to the Department of Public Health upon the Department of Public Health's request.
(Source: P.A. 95-282, eff. 8-20-07.)

(20 ILCS 1705/11.1) (from Ch. 91 1/2, par. 100-11.1)
Sec. 11.1. To provide for all recipients living in State mental health facilities between the ages of 3 and 21 years special education services, as defined by the Department, to the extent that such services are practical for each child's needs. Upon discharge of the child, a report of the discharge, accompanied by a report on the special education services received by that child while in the facility shall be forwarded to the State Board of Education and to the resident school district.
(Source: P.A. 89-507, eff. 7-1-97.)

(20 ILCS 1705/11.2) (from Ch. 91 1/2, par. 100-11.2)
Sec. 11.2. To maintain and operate the Bureau for Mentally Ill Children and Adolescents and the Bureau for Children and Adolescents with Developmental Disabilities. Each Bureau shall:
(a) develop the Department policies necessary to assure a coherent services system for, and develop and coordinate planning on a Statewide basis for delivery of services to, children or adolescents with mental illness and children and adolescents with a developmental disability, including:
(1) assessment of the need for various types of

programs, such as prevention, diagnosis, treatment and rehabilitation, and

(2) design of a system to integrate additional

services, including service alternatives;

(b) provide consultation and technical assistance to the appropriate Department subdivisions and coordinate service planning and development efforts for children and adolescents with a developmental disability and children or adolescents with mental illness;
(c) develop cooperative programs with community service providers and other State agencies which serve children;
(d) assist families in the placement of children with mental illness, as specified in Section 7.1; and
(e) develop minimum standards for the operation of both State-provided and contracted community-based services for promulgation as rules.
(Source: P.A. 99-143, eff. 7-27-15.)

(20 ILCS 1705/11.3)
Sec. 11.3. Transition services; children with disabilities. A child with a disability who receives residential and educational services directly from or paid by the Department shall be eligible to receive transition services in accordance with Article 14 of the School Code from the age of 14.5 through age 21, inclusive, notwithstanding the child's residential services arrangement. Beginning on the effective date of this amendatory Act of the 96th General Assembly, the Department shall review its policies and regulations that create obstacles to the provision of these services and within the constraint of existing federal or State law change or modify the policies and regulations to support the provision of transition services in accordance with Article 14 of the School Code. For the purposes of this Section, "child with a disability" means a child with a disability as defined by the federal Individuals with Disabilities Education Improvement Act of 2004.
(Source: P.A. 96-1189, eff. 7-22-10.)

(20 ILCS 1705/12) (from Ch. 91 1/2, par. 100-12)
Sec. 12. To promote and advance knowledge, through research, in the causes and treatment of mental illness, to train competent psychiatric personnel available for service in the State facilities and elsewhere, and contribute to meeting the need for treatment for recipients with mental illness.
(Source: P.A. 88-380; 89-439, eff. 6-1-96.)

(20 ILCS 1705/12.1) (from Ch. 91 1/2, par. 100-12.1)
Sec. 12.1. To establish a distinct operational unit for the purpose of seeking and implementing in the programs of the Department, new knowledge regarding mental illness and its treatment. This unit shall also concern itself with the relationships among research activity, program development, personnel training and the provision of the most effective services possible. The Secretary shall name this unit and determine where it shall be located.
(Source: P.A. 89-507, eff. 7-1-97.)

(20 ILCS 1705/12.2)
Sec. 12.2. Mental Health Commitment Training.
(a) The Department shall develop and present annually at least one training event for judges, state's attorneys, public defenders, private attorneys, law enforcement personnel, hospital and community agency personnel, persons with mental illness, physicians, psychologists, social workers, emergency room personnel, and other health care personnel regarding mental illness, the standards for civil commitment and involuntary treatment, completing documentation, and changes in the Mental Health and Developmental Disabilities Code and Mental Health and Developmental Disabilities Confidentiality Act.
(b) The Department may provide multiple training events, regional training events, and training events by professional discipline. The materials developed for the training events shall be made available on the Department's website. The Department shall develop this training in cooperation with the Administrative Office of the Illinois Courts, bar associations, the Illinois Law Enforcement Standards and Training Board, appropriate statewide organizations representing health care providers, organizations representing or advocating for persons with mental illness, and any appropriate statewide organization of licensed professionals.
(c) The Department shall annually report on the number of persons attending the training events.
(Source: P.A. 93-376, eff. 7-24-03.)

(20 ILCS 1705/14) (from Ch. 91 1/2, par. 100-14)
Sec. 14. Chester Mental Health Center. To maintain and operate a facility for the care, custody, and treatment of persons with mental illness or habilitation of persons with developmental disabilities hereinafter designated, to be known as the Chester Mental Health Center.
Within the Chester Mental Health Center there shall be confined the following classes of persons, whose history, in the opinion of the Department, discloses dangerous or violent tendencies and who, upon examination under the direction of the Department, have been found a fit subject for confinement in that facility:
(a) Any male person who is charged with the

commission of a crime but has been acquitted by reason of insanity as provided in Section 5-2-4 of the Unified Code of Corrections.

(b) Any male person who is charged with the

commission of a crime but has been found unfit under Article 104 of the Code of Criminal Procedure of 1963.

(c) Any male person with mental illness or

developmental disabilities or person in need of mental treatment now confined under the supervision of the Department or hereafter admitted to any facility thereof or committed thereto by any court of competent jurisdiction.

If and when it shall appear to the facility director of the Chester Mental Health Center that it is necessary to confine persons in order to maintain security or provide for the protection and safety of recipients and staff, the Chester Mental Health Center may confine all persons on a unit to their rooms. This period of confinement shall not exceed 10 hours in a 24 hour period, including the recipient's scheduled hours of sleep, unless approved by the Secretary of the Department. During the period of confinement, the persons confined shall be observed at least every 15 minutes. A record shall be kept of the observations. This confinement shall not be considered seclusion as defined in the Mental Health and Developmental Disabilities Code.
The facility director of the Chester Mental Health Center may authorize the temporary use of handcuffs on a recipient for a period not to exceed 10 minutes when necessary in the course of transport of the recipient within the facility to maintain custody or security. Use of handcuffs is subject to the provisions of Section 2-108 of the Mental Health and Developmental Disabilities Code. The facility shall keep a monthly record listing each instance in which handcuffs are used, circumstances indicating the need for use of handcuffs, and time of application of handcuffs and time of release therefrom. The facility director shall allow the Illinois Guardianship and Advocacy Commission, the agency designated by the Governor under Section 1 of the Protection and Advocacy for Persons with Developmental Disabilities Act, and the Department to examine and copy such record upon request.
The facility director of the Chester Mental Health Center may authorize the temporary use of transport devices on a civil recipient when necessary in the course of transport of the civil recipient outside the facility to maintain custody or security. The decision whether to use any transport devices shall be reviewed and approved on an individualized basis by a physician, an advanced practice registered nurse, or a physician assistant based upon a determination of the civil recipient's: (1) history of violence, (2) history of violence during transports, (3) history of escapes and escape attempts, (4) history of trauma, (5) history of incidents of restraint or seclusion and use of involuntary medication, (6) current functioning level and medical status, and (7) prior experience during similar transports, and the length, duration, and purpose of the transport. The least restrictive transport device consistent with the individual's need shall be used. Staff transporting the individual shall be trained in the use of the transport devices, recognizing and responding to a person in distress, and shall observe and monitor the individual while being transported. The facility shall keep a monthly record listing all transports, including those transports for which use of transport devices was not sought, those for which use of transport devices was sought but denied, and each instance in which transport devices are used, circumstances indicating the need for use of transport devices, time of application of transport devices, time of release from those devices, and any adverse events. The facility director shall allow the Illinois Guardianship and Advocacy Commission, the agency designated by the Governor under Section 1 of the Protection and Advocacy for Persons with Developmental Disabilities Act, and the Department to examine and copy the record upon request. This use of transport devices shall not be considered restraint as defined in the Mental Health and Developmental Disabilities Code. For the purpose of this Section "transport device" means ankle cuffs, handcuffs, waist chains or wrist-waist devices designed to restrict an individual's range of motion while being transported. These devices must be approved by the Division of Mental Health, used in accordance with the manufacturer's instructions, and used only by qualified staff members who have completed all training required to be eligible to transport patients and all other required training relating to the safe use and application of transport devices, including recognizing and responding to signs of distress in an individual whose movement is being restricted by a transport device.
If and when it shall appear to the satisfaction of the Department that any person confined in the Chester Mental Health Center is not or has ceased to be such a source of danger to the public as to require his subjection to the regimen of the center, the Department is hereby authorized to transfer such person to any State facility for treatment of persons with mental illness or habilitation of persons with developmental disabilities, as the nature of the individual case may require.
Subject to the provisions of this Section, the Department, except where otherwise provided by law, shall, with respect to the management, conduct and control of the Chester Mental Health Center and the discipline, custody and treatment of the persons confined therein, have and exercise the same rights and powers as are vested by law in the Department with respect to any and all of the State facilities for treatment of persons with mental illness or habilitation of persons with developmental disabilities, and the recipients thereof, and shall be subject to the same duties as are imposed by law upon the Department with respect to such facilities and the recipients thereof.
The Department may elect to place persons who have been ordered by the court to be detained under the Sexually Violent Persons Commitment Act in a distinct portion of the Chester Mental Health Center. The persons so placed shall be separated and shall not comingle with the recipients of the Chester Mental Health Center. The portion of Chester Mental Health Center that is used for the persons detained under the Sexually Violent Persons Commitment Act shall not be a part of the mental health facility for the enforcement and implementation of the Mental Health and Developmental Disabilities Code nor shall their care and treatment be subject to the provisions of the Mental Health and Developmental Disabilities Code. The changes added to this Section by this amendatory Act of the 98th General Assembly are inoperative on and after June 30, 2015.
(Source: P.A. 99-143, eff. 7-27-15; 99-581, eff. 1-1-17; 100-513, eff. 1-1-18.)

(20 ILCS 1705/15) (from Ch. 91 1/2, par. 100-15)
Sec. 15. Before any person is released from a facility operated by the State pursuant to an absolute discharge or a conditional discharge from hospitalization under this Act, the facility director of the facility in which such person is hospitalized shall determine that such person is not currently in need of hospitalization and:
(a) is able to live independently in the community;

or

(b) requires further oversight and supervisory care

for which arrangements have been made with responsible relatives or supervised residential program approved by the Department; or

(c) requires further personal care or general

oversight as defined by the ID/DD Community Care Act, the MC/DD Act, or the Specialized Mental Health Rehabilitation Act of 2013, for which placement arrangements have been made with a suitable family home or other licensed facility approved by the Department under this Section; or

(d) requires community mental health services for

which arrangements have been made with a community mental health provider in accordance with criteria, standards, and procedures promulgated by rule.

Such determination shall be made in writing and shall become a part of the facility record of such absolutely or conditionally discharged person. When the determination indicates that the condition of the person to be granted an absolute discharge or a conditional discharge is described under subparagraph (c) or (d) of this Section, the name and address of the continuing care facility or home to which such person is to be released shall be entered in the facility record. Where a discharge from a mental health facility is made under subparagraph (c), the Department shall assign the person so discharged to an existing community based not-for-profit agency for participation in day activities suitable to the person's needs, such as but not limited to social and vocational rehabilitation, and other recreational, educational and financial activities unless the community based not-for-profit agency is unqualified to accept such assignment. Where the clientele of any not-for-profit agency increases as a result of assignments under this amendatory Act of 1977 by more than 3% over the prior year, the Department shall fully reimburse such agency for the costs of providing services to such persons in excess of such 3% increase. The Department shall keep written records detailing how many persons have been assigned to a community based not-for-profit agency and how many persons were not so assigned because the community based agency was unable to accept the assignments, in accordance with criteria, standards, and procedures promulgated by rule. Whenever a community based agency is found to be unable to accept the assignments, the name of the agency and the reason for the finding shall be included in the report.
Insofar as desirable in the interests of the former recipient, the facility, program or home in which the discharged person is to be placed shall be located in or near the community in which the person resided prior to hospitalization or in the community in which the person's family or nearest next of kin presently reside. Placement of the discharged person in facilities, programs or homes located outside of this State shall not be made by the Department unless there are no appropriate facilities, programs or homes available within this State. Out-of-state placements shall be subject to return of recipients so placed upon the availability of facilities, programs or homes within this State to accommodate these recipients, except where placement in a contiguous state results in locating a recipient in a facility or program closer to the recipient's home or family. If an appropriate facility or program becomes available equal to or closer to the recipient's home or family, the recipient shall be returned to and placed at the appropriate facility or program within this State.
To place any person who is under a program of the Department at board in a suitable family home or in such other facility or program as the Department may consider desirable. The Department may place in licensed nursing homes, sheltered care homes, or homes for the aged those persons whose behavioral manifestations and medical and nursing care needs are such as to be substantially indistinguishable from persons already living in such facilities. Prior to any placement by the Department under this Section, a determination shall be made by the personnel of the Department, as to the capability and suitability of such facility to adequately meet the needs of the person to be discharged. When specialized programs are necessary in order to enable persons in need of supervised living to develop and improve in the community, the Department shall place such persons only in specialized residential care facilities which shall meet Department standards including restricted admission policy, special staffing and programming for social and vocational rehabilitation, in addition to the requirements of the appropriate State licensing agency. The Department shall not place any new person in a facility the license of which has been revoked or not renewed on grounds of inadequate programming, staffing, or medical or adjunctive services, regardless of the pendency of an action for administrative review regarding such revocation or failure to renew. Before the Department may transfer any person to a licensed nursing home, sheltered care home or home for the aged or place any person in a specialized residential care facility the Department shall notify the person to be transferred, or a responsible relative of such person, in writing, at least 30 days before the proposed transfer, with respect to all the relevant facts concerning such transfer, except in cases of emergency when such notice is not required. If either the person to be transferred or a responsible relative of such person objects to such transfer, in writing to the Department, at any time after receipt of notice and before the transfer, the facility director of the facility in which the person was a recipient shall immediately schedule a hearing at the facility with the presence of the facility director, the person who objected to such proposed transfer, and a psychiatrist who is familiar with the record of the person to be transferred. Such person to be transferred or a responsible relative may be represented by such counsel or interested party as he may appoint, who may present such testimony with respect to the proposed transfer. Testimony presented at such hearing shall become a part of the facility record of the person-to-be-transferred. The record of testimony shall be held in the person-to-be-transferred's record in the central files of the facility. If such hearing is held a transfer may only be implemented, if at all, in accordance with the results of such hearing. Within 15 days after such hearing the facility director shall deliver his findings based on the record of the case and the testimony presented at the hearing, by registered or certified mail, to the parties to such hearing. The findings of the facility director shall be deemed a final administrative decision of the Department. For purposes of this Section, "case of emergency" means those instances in which the health of the person to be transferred is imperiled and the most appropriate mental health care or medical care is available at a licensed nursing home, sheltered care home or home for the aged or a specialized residential care facility.
Prior to placement of any person in a facility under this Section the Department shall ensure that an appropriate training plan for staff is provided by the facility. Said training may include instruction and demonstration by Department personnel qualified in the area of mental illness or intellectual disabilities, as applicable to the person to be placed. Training may be given both at the facility from which the recipient is transferred and at the facility receiving the recipient, and may be available on a continuing basis subsequent to placement. In a facility providing services to former Department recipients, training shall be available as necessary for facility staff. Such training will be on a continuing basis as the needs of the facility and recipients change and further training is required.
The Department shall not place any person in a facility which does not have appropriately trained staff in sufficient numbers to accommodate the recipient population already at the facility. As a condition of further or future placements of persons, the Department shall require the employment of additional trained staff members at the facility where said persons are to be placed. The Secretary, or his or her designate, shall establish written guidelines for placement of persons in facilities under this Act. The Department shall keep written records detailing which facilities have been determined to have staff who have been appropriately trained by the Department and all training which it has provided or required under this Section.
Bills for the support for a person boarded out shall be payable monthly out of the proper maintenance funds and shall be audited as any other accounts of the Department. If a person is placed in a facility or program outside the Department, the Department may pay the actual costs of residence, treatment or maintenance in such facility and may collect such actual costs or a portion thereof from the recipient or the estate of a person placed in accordance with this Section.
Other than those placed in a family home the Department shall cause all persons who are placed in a facility, as defined by the ID/DD Community Care Act, the MC/DD Act, or the Specialized Mental Health Rehabilitation Act of 2013, or in designated community living situations or programs, to be visited at least once during the first month following placement, and once every month thereafter for the first year following placement when indicated, but at least quarterly. After the first year, the Department shall determine at what point the appropriate licensing entity for the facility or designated community living situation or program will assume the responsibility of ensuring that appropriate services are being provided to the resident. Once that responsibility is assumed, the Department may discontinue such visits. If a long term care facility has periodic care plan conferences, the visitor may participate in those conferences, if such participation is approved by the resident or the resident's guardian. Visits shall be made by qualified and trained Department personnel, or their designee, in the area of mental health or developmental disabilities applicable to the person visited, and shall be made on a more frequent basis when indicated. The Department may not use as designee any personnel connected with or responsible to the representatives of any facility in which persons who have been transferred under this Section are placed. In the course of such visit there shall be consideration of the following areas, but not limited thereto: effects of transfer on physical and mental health of the person, sufficiency of nursing care and medical coverage required by the person, sufficiency of staff personnel and ability to provide basic care for the person, social, recreational and programmatic activities available for the person, and other appropriate aspects of the person's environment.
A report containing the above observations shall be made to the Department, to the licensing agency, and to any other appropriate agency subsequent to each visitation. The report shall contain recommendations to improve the care and treatment of the resident, as necessary, which shall be reviewed by the facility's interdisciplinary team and the resident or the resident's legal guardian.
Upon the complaint of any person placed in accordance with this Section or any responsible citizen or upon discovery that such person has been abused, neglected, or improperly cared for, or that the placement does not provide the type of care required by the recipient's current condition, the Department immediately shall investigate, and determine if the well-being, health, care, or safety of any person is affected by any of the above occurrences, and if any one of the above occurrences is verified, the Department shall remove such person at once to a facility of the Department or to another facility outside the Department, provided such person's needs can be met at said facility. The Department may also provide any person placed in accordance with this Section who is without available funds, and who is permitted to engage in employment outside the facility, such sums for the transportation, and other expenses as may be needed by him until he receives his wages for such employment.
The Department shall promulgate rules and regulations governing the purchase of care for persons who are wards of or who are receiving services from the Department. Such rules and regulations shall apply to all monies expended by any agency of the State of Illinois for services rendered by any person, corporate entity, agency, governmental agency or political subdivision whether public or private outside of the Department whether payment is made through a contractual, per-diem or other arrangement. No funds shall be paid to any person, corporation, agency, governmental entity or political subdivision without compliance with such rules and regulations.
The rules and regulations governing purchase of care shall describe categories and types of service deemed appropriate for purchase by the Department.
Any provider of services under this Act may elect to receive payment for those services, and the Department is authorized to arrange for that payment, by means of direct deposit transmittals to the service provider's account maintained at a bank, savings and loan association, or other financial institution. The financial institution shall be approved by the Department, and the deposits shall be in accordance with rules and regulations adopted by the Department.
(Source: P.A. 98-104, eff. 7-22-13; 99-180, eff. 7-29-15.)

(20 ILCS 1705/15a) (from Ch. 91 1/2, par. 100-15a)
Sec. 15a. In placing any child under this Act, the Department shall place such child, as far as possible, in the care and custody of some individual holding the same religious belief as the parents of the child, or with some child care facility which is controlled by persons of like religious faith as the parents of such child.
(Source: Laws 1963, p. 941.)

(20 ILCS 1705/15b) (from Ch. 91 1/2, par. 100-15b)
Sec. 15b. For recipients awaiting conditional discharge or placement, to execute any document relating to or make any application for any benefit including state or federal on behalf of any recipient in a Department program if the recipient is a person with a mental disability and is unable to manage his own affairs.
(Source: P.A. 99-143, eff. 7-27-15.)

(20 ILCS 1705/15c) (from Ch. 91 1/2, par. 100-15c)
Sec. 15c. The Department shall, not later than January 1, 1986, enter into a written agreement with the Department of Public Aid which shall provide for interagency procedures to process and expedite applications for benefits under The Illinois Public Aid Code which are filed by or on behalf of recipients awaiting discharge from facilities operated or licensed by the Department.
The Department shall seek an agreement with the Social Security Administration which provides for procedures to process and expedite applications for benefits authorized by the Social Security Act, which are filed by or on behalf of persons scheduled to be discharged from facilities operated by the Department.
(Source: P.A. 86-922.)

(20 ILCS 1705/15d) (from Ch. 91 1/2, par. 100-15d)
Sec. 15d. Before any person is released from a facility operated or licensed by the Department, the chief administrative officer of the facility shall assess such person's need for subsistence benefits and services including food, shelter, clothing and medical care. If a determination is made that a person will be unable to meet such subsistence needs after discharge, the chief administrative officer shall arrange for filing applications under appropriate benefit programs, unless the person expressly declines. The determination of the chief administrative officer and resultant action shall be recorded in the facility record.
The Department shall provide assistance in establishing eligibility for benefits for persons scheduled for discharge from a facility who have filed an application. If a person released from a facility operated or licensed by the Department has filed an application for disability benefits under the Social Security Act, the Department shall prepare the assessment of functional limitations and such other medical documentation as may be necessary to establish eligibility.
(Source: P.A. 86-922.)

(20 ILCS 1705/15e) (from Ch. 91 1/2, par. 100-15e)
Sec. 15e. In order to improve linkage and aftercare for those recipients admitted to Department facilities 3 or more times in a 12-month period, the Department shall designate continuous treatment teams for each of the following facilities: Chicago-Read Mental Health Center; Elgin Mental Health Center; Madden Mental Health Center; and Tinley Park Mental Health Center. The Department may provide these services in the other facilities it operates.
Upon a recipient's admission to one of the above-named facilities and when that admission constitutes the third admission for that recipient to a Department facility within the previous 12-month period, the recipient shall be assigned to a continuous treatment team. Each continuous treatment team shall fully participate in the admission, inpatient treatment and discharge planning for each recipient assigned to the team. Each continuous treatment team further shall ensure linkage to aftercare services and shall provide continuous support to recipients assigned to the team to ensure a system of managed care for each recipient. Continuous treatment team members shall be afforded all appropriate clinical privileges consistent with applicable accreditation standards.
The Department shall promulgate rules governing these continuous treatment teams.
(Source: P.A. 89-507, eff. 7-1-97.)

(20 ILCS 1705/15f)
Sec. 15f. Individualized behavioral support plan.
(a) As used in this Section:
"Behavioral challenges" means episodes of significant property destruction, self-injurious behavior, assaultive behavior, or any other behavior that prevents a person from successful participation in a Home and Community Based Services Program for Persons with Developmental Disabilities, as determined by the community support team.
"Home and Community Based Services Program for Persons with Developmental Disabilities" means a program that is funded through a waiver authorized under Section 1915(c) of the federal Social Security Act and that is administered by the Department of Human Services' Division of Developmental Disabilities. Services under the Program include Community Integrated Living Arrangements, Community Living Facilities of 16 or fewer individuals, home-based support services, day programs, and therapies. The term also includes newly developed programs and settings that are funded through the Home and Community Based Services Program for Persons with Developmental Disabilities.
(b) Each individual participating in a Home and Community Based Services Program for Persons with Developmental Disabilities, regardless of whether the individual is eligible for federal financial participation for these services, who exhibits behavioral challenges shall have an individualized behavioral support plan. Each individualized support plan shall: (i) be designed to meet individual needs; (ii) be in the immediate and long-term best interests of the individual; (iii) be non-aversive; (iv) teach the individual new skills; (v) provide alternatives to behavioral challenges; (vi) offer opportunities for choice and social integration; and (vii) allow for environmental modifications. The plan must be based on a functional behavioral assessment conducted by a professional trained in its use. The plan shall be implemented by staff who have been trained in and are qualified to effectively apply positive non-aversive intervention. All behavioral supports required by the plan shall be applied in a humane and caring manner that respects the dignity of the individual and shall be implemented in a positive and socially supportive environment, including the home.
Interventions must not: (1) include electric shock; (2) withhold essential food and drink; (3) cause physical or psychological pain; (4) use drugs as restraints; or (5) produce humiliation or discomfort.
Nothing in this subsection shall preclude, for therapeutic purposes, variant scheduling of food or drink or the application of safe and appropriate time-out procedures.
(c) The Department of Human Services shall be responsible for developing and promulgating rules to implement the provisions of this Section and to carry out the intent of this Section.
(d) To the extent this Section conflicts with Article I of Chapter II of the Mental Health and Developmental Disabilities Code, that Article controls.
(Source: P.A. 94-812, eff. 5-26-06.)

(20 ILCS 1705/15.1) (from Ch. 91 1/2, par. 100-15.1)
Sec. 15.1. Whenever the Department pays the cost, directly or indirectly, in whole or in part, for care or treatment of an Illinois citizen to a facility located in another State, such facility shall be required to be licensed by that state and shall also meet the minimum standard as are imposed by the Illinois laws and regulations for comparable licensed facilities within Illinois.
Whenever an Illinois citizen is placed in such a facility, the Department shall ensure that the requirements as contained in Section 15 of this Act are complied with, as applicable. The responsibility of the Department shall not be dependent upon its paying, directly or indirectly, in whole or in part, for the person's care, treatment or other services, as required, but rather arises from the placement of such person in a facility located in another state pursuant to Section 15 of this Act.
The fact that the facility is state-licensed and meets the minimum Illinois standards must be affirmed in writing by the Department to the parent, guardian or nearest responsible relative before placement is made. The Department shall also affirm in writing that placement in such facility is in the best interests of the person to be placed, and there are presently no suitable facilities in the State of Illinois in which said person can be placed. Three months subsequent to placement of any person, the Department shall send copies of visitation reports made pursuant to Section 15 of this Act to said person's parent, guardian or nearest responsible relative.
(Source: P.A. 89-507, eff. 7-1-97.)

(20 ILCS 1705/15.2) (from Ch. 91 1/2, par. 100-15.2)
Sec. 15.2. Quality Assurance for Adult Developmental Training Services. Whenever the Department of Healthcare and Family Services or the Department of Human Services pays the cost, directly or indirectly, in whole or part, for adult developmental training day services for persons with developmental disabilities, the provider of such services shall meet minimum standards established by the Department. Such minimum standards shall become effective July 1, 1986. Interim program guidelines, established by the Department, shall be utilized for programs operational prior to July 1, 1985.
The Department shall annually certify that adult developmental training day services providers meet minimum standards. The Department may determine that providers accredited under nationally recognized accreditation programs are deemed to have met the standards established by the Department under this Section. The Department shall, at least quarterly, review the services being provided to assure compliance with the standards. The Department may suspend, refuse to renew or deny certification to any provider who fails to meet any or all such standards, as provided by rule.
For purposes of this Section, "adult developmental training day service" means services designed to help persons with developmental disabilities to develop functional skills for living in such areas as motoric development, dressing and grooming, toileting, eating, language, reading and writing, quantitative skills development, independent living and reduction of maladaptive behavior. Such programs may include services designed to improve an individual's ability to engage in productive work as defined for work activity centers in the federal Fair Labor Standards Act, as amended.
For purposes of this Section, "providers of adult developmental training day services" means any person, agency or organization that provides such services for persons with developmental disabilities as defined by the Mental Health and Developmental Disabilities Code.
(Source: P.A. 95-331, eff. 8-21-07.)

(20 ILCS 1705/15.3) (from Ch. 91 1/2, par. 100-15.3)
Sec. 15.3. Quality assurance for community mental health services. Whenever the Department of Healthcare and Family Services or the Department of Human Services pays the cost, directly or indirectly, in whole or part, for community mental health services and programs provided under the Medicaid Clinic Option authorized by Title XIX of the Social Security Act, the provider of such services shall meet minimum standards established by the Department.
The Department shall annually certify that providers of community mental health services under the Medicaid Clinic Option meet minimum standards. The Department may suspend, refuse to renew or deny certification to any provider who fails to meet any or all such standards, as provided by rule.
For purposes of this Section, "community mental health services and programs" means services designed to help persons with mental illness develop skills for living, including but not limited to the following:
(1) Mental health assessment;
(2) Psychological evaluation;
(3) Interdisciplinary treatment planning;
(4) Medication monitoring and training;
(5) Individual therapy;
(6) Group therapy;
(7) Family therapy;
(8) Crisis intervention;
(9) Case management;
(10) Intensive stabilization; and
(11) Extended treatment and rehabilitation.
(Source: P.A. 95-331, eff. 8-21-07.)

(20 ILCS 1705/15.4)
(Text of Section from P.A. 100-50)
Sec. 15.4. Authorization for nursing delegation to permit direct care staff to administer medications.
(a) This Section applies to (i) all residential programs for persons with a developmental disability in settings of 16 persons or fewer that are funded or licensed by the Department of Human Services and that distribute or administer medications, (ii) all intermediate care facilities for persons with developmental disabilities with 16 beds or fewer that are licensed by the Department of Public Health, and (iii) all day programs certified to serve persons with developmental disabilities by the Department of Human Services. The Department of Human Services shall develop a training program for authorized direct care staff to administer medications under the supervision and monitoring of a registered professional nurse. The training program for authorized direct care staff shall include educational and oversight components for staff who work in day programs that are similar to those for staff who work in residential programs. This training program shall be developed in consultation with professional associations representing (i) physicians licensed to practice medicine in all its branches, (ii) registered professional nurses, and (iii) pharmacists.
(b) For the purposes of this Section:
"Authorized direct care staff" means non-licensed persons who have successfully completed a medication administration training program approved by the Department of Human Services and conducted by a nurse-trainer. This authorization is specific to an individual receiving service in a specific agency and does not transfer to another agency.
"Medications" means oral and topical medications, insulin in an injectable form, oxygen, epinephrine auto-injectors, and vaginal and rectal creams and suppositories. "Oral" includes inhalants and medications administered through enteral tubes, utilizing aseptic technique. "Topical" includes eye, ear, and nasal medications. Any controlled substances must be packaged specifically for an identified individual.
"Insulin in an injectable form" means a subcutaneous injection via an insulin pen pre-filled by the manufacturer. Authorized direct care staff may administer insulin, as ordered by a physician, advanced practice nurse, or physician assistant, if: (i) the staff has successfully completed a Department-approved advanced training program specific to insulin administration developed in consultation with professional associations listed in subsection (a) of this Section, and (ii) the staff consults with the registered nurse, prior to administration, of any insulin dose that is determined based on a blood glucose test result. The authorized direct care staff shall not: (i) calculate the insulin dosage needed when the dose is dependent upon a blood glucose test result, or (ii) administer insulin to individuals who require blood glucose monitoring greater than 3 times daily, unless directed to do so by the registered nurse.
"Nurse-trainer training program" means a standardized, competency-based medication administration train-the-trainer program provided by the Department of Human Services and conducted by a Department of Human Services master nurse-trainer for the purpose of training nurse-trainers to train persons employed or under contract to provide direct care or treatment to individuals receiving services to administer medications and provide self-administration of medication training to individuals under the supervision and monitoring of the nurse-trainer. The program incorporates adult learning styles, teaching strategies, classroom management, and a curriculum overview, including the ethical and legal aspects of supervising those administering medications.
"Self-administration of medications" means an individual administers his or her own medications. To be considered capable to self-administer their own medication, individuals must, at a minimum, be able to identify their medication by size, shape, or color, know when they should take the medication, and know the amount of medication to be taken each time.
"Training program" means a standardized medication administration training program approved by the Department of Human Services and conducted by a registered professional nurse for the purpose of training persons employed or under contract to provide direct care or treatment to individuals receiving services to administer medications and provide self-administration of medication training to individuals under the delegation and supervision of a nurse-trainer. The program incorporates adult learning styles, teaching strategies, classroom management, curriculum overview, including ethical-legal aspects, and standardized competency-based evaluations on administration of medications and self-administration of medication training programs.
(c) Training and authorization of non-licensed direct care staff by nurse-trainers must meet the requirements of this subsection.
(1) Prior to training non-licensed direct care staff

to administer medication, the nurse-trainer shall perform the following for each individual to whom medication will be administered by non-licensed direct care staff:

(A) An assessment of the individual's health

history and physical and mental status.

(B) An evaluation of the medications prescribed.
(2) Non-licensed authorized direct care staff shall

meet the following criteria:

(A) Be 18 years of age or older.
(B) Have completed high school or have a high

school equivalency certificate.

(C) Have demonstrated functional literacy.
(D) Have satisfactorily completed the Health and

Safety component of a Department of Human Services authorized direct care staff training program.

(E) Have successfully completed the training

program, pass the written portion of the comprehensive exam, and score 100% on the competency-based assessment specific to the individual and his or her medications.

(F) Have received additional competency-based

assessment by the nurse-trainer as deemed necessary by the nurse-trainer whenever a change of medication occurs or a new individual that requires medication administration enters the program.

(3) Authorized direct care staff shall be

re-evaluated by a nurse-trainer at least annually or more frequently at the discretion of the registered professional nurse. Any necessary retraining shall be to the extent that is necessary to ensure competency of the authorized direct care staff to administer medication.

(4) Authorization of direct care staff to administer

medication shall be revoked if, in the opinion of the registered professional nurse, the authorized direct care staff is no longer competent to administer medication.

(5) The registered professional nurse shall assess

an individual's health status at least annually or more frequently at the discretion of the registered professional nurse.

(d) Medication self-administration shall meet the following requirements:
(1) As part of the normalization process, in order

for each individual to attain the highest possible level of independent functioning, all individuals shall be permitted to participate in their total health care program. This program shall include, but not be limited to, individual training in preventive health and self-medication procedures.

(A) Every program shall adopt written policies

and procedures for assisting individuals in obtaining preventative health and self-medication skills in consultation with a registered professional nurse, advanced practice nurse, physician assistant, or physician licensed to practice medicine in all its branches.

(B) Individuals shall be evaluated to determine

their ability to self-medicate by the nurse-trainer through the use of the Department's required, standardized screening and assessment instruments.

(C) When the results of the screening and

assessment indicate an individual not to be capable to self-administer his or her own medications, programs shall be developed in consultation with the Community Support Team or Interdisciplinary Team to provide individuals with self-medication administration.

(2) Each individual shall be presumed to be

competent to self-administer medications if:

(A) authorized by an order of a physician

licensed to practice medicine in all its branches, an advanced practice nurse, or a physician assistant; and

(B) approved to self-administer medication by

the individual's Community Support Team or Interdisciplinary Team, which includes a registered professional nurse or an advanced practice nurse.

(e) Quality Assurance.
(1) A registered professional nurse, advanced

practice nurse, licensed practical nurse, physician licensed to practice medicine in all its branches, physician assistant, or pharmacist shall review the following for all individuals:

(A) Medication orders.
(B) Medication labels, including medications

listed on the medication administration record for persons who are not self-medicating to ensure the labels match the orders issued by the physician licensed to practice medicine in all its branches, advanced practice nurse, or physician assistant.

(C) Medication administration records for

persons who are not self-medicating to ensure that the records are completed appropriately for:

(i) medication administered as prescribed;
(ii) refusal by the individual; and
(iii) full signatures provided for all

initials used.

(2) Reviews shall occur at least quarterly, but may

be done more frequently at the discretion of the registered professional nurse or advanced practice nurse.

(3) A quality assurance review of medication errors

and data collection for the purpose of monitoring and recommending corrective action shall be conducted within 7 days and included in the required annual review.

(f) Programs using authorized direct care staff to administer medications are responsible for documenting and maintaining records on the training that is completed.
(g) The absence of this training program constitutes a threat to the public interest, safety, and welfare and necessitates emergency rulemaking by the Departments of Human Services and Public Health under Section 5-45 of the Illinois Administrative Procedure Act.
(h) Direct care staff who fail to qualify for delegated authority to administer medications pursuant to the provisions of this Section shall be given additional education and testing to meet criteria for delegation authority to administer medications. Any direct care staff person who fails to qualify as an authorized direct care staff after initial training and testing must within 3 months be given another opportunity for retraining and retesting. A direct care staff person who fails to meet criteria for delegated authority to administer medication, including, but not limited to, failure of the written test on 2 occasions shall be given consideration for shift transfer or reassignment, if possible. No employee shall be terminated for failure to qualify during the 3-month time period following initial testing. Refusal to complete training and testing required by this Section may be grounds for immediate dismissal.
(i) No authorized direct care staff person delegated to administer medication shall be subject to suspension or discharge for errors resulting from the staff person's acts or omissions when performing the functions unless the staff person's actions or omissions constitute willful and wanton conduct. Nothing in this subsection is intended to supersede paragraph (4) of subsection (c).
(j) A registered professional nurse, advanced practice nurse, physician licensed to practice medicine in all its branches, or physician assistant shall be on duty or on call at all times in any program covered by this Section.
(k) The employer shall be responsible for maintaining liability insurance for any program covered by this Section.
(l) Any direct care staff person who qualifies as authorized direct care staff pursuant to this Section shall be granted consideration for a one-time additional salary differential. The Department shall determine and provide the necessary funding for the differential in the base. This subsection (l) is inoperative on and after June 30, 2000.
(Source: P.A. 99-78, eff. 7-20-15; 99-143, eff. 7-27-15; 99-581, eff. 1-1-17; 100-50, eff. 1-1-18.)

(Text of Section from P.A. 100-513)
Sec. 15.4. Authorization for nursing delegation to permit direct care staff to administer medications.
(a) This Section applies to (i) all programs for persons with a developmental disability in settings of 16 persons or fewer that are funded or licensed by the Department of Human Services and that distribute or administer medications and (ii) all intermediate care facilities for persons with developmental disabilities with 16 beds or fewer that are licensed by the Department of Public Health. The Department of Human Services shall develop a training program for authorized direct care staff to administer medications under the supervision and monitoring of a registered professional nurse. This training program shall be developed in consultation with professional associations representing (i) physicians licensed to practice medicine in all its branches, (ii) registered professional nurses, and (iii) pharmacists.
(b) For the purposes of this Section:
"Authorized direct care staff" means non-licensed persons who have successfully completed a medication administration training program approved by the Department of Human Services and conducted by a nurse-trainer. This authorization is specific to an individual receiving service in a specific agency and does not transfer to another agency.
"Medications" means oral and topical medications, insulin in an injectable form, oxygen, epinephrine auto-injectors, and vaginal and rectal creams and suppositories. "Oral" includes inhalants and medications administered through enteral tubes, utilizing aseptic technique. "Topical" includes eye, ear, and nasal medications. Any controlled substances must be packaged specifically for an identified individual.
"Insulin in an injectable form" means a subcutaneous injection via an insulin pen pre-filled by the manufacturer. Authorized direct care staff may administer insulin, as ordered by a physician, advanced practice registered nurse, or physician assistant, if: (i) the staff has successfully completed a Department-approved advanced training program specific to insulin administration developed in consultation with professional associations listed in subsection (a) of this Section, and (ii) the staff consults with the registered nurse, prior to administration, of any insulin dose that is determined based on a blood glucose test result. The authorized direct care staff shall not: (i) calculate the insulin dosage needed when the dose is dependent upon a blood glucose test result, or (ii) administer insulin to individuals who require blood glucose monitoring greater than 3 times daily, unless directed to do so by the registered nurse.
"Nurse-trainer training program" means a standardized, competency-based medication administration train-the-trainer program provided by the Department of Human Services and conducted by a Department of Human Services master nurse-trainer for the purpose of training nurse-trainers to train persons employed or under contract to provide direct care or treatment to individuals receiving services to administer medications and provide self-administration of medication training to individuals under the supervision and monitoring of the nurse-trainer. The program incorporates adult learning styles, teaching strategies, classroom management, and a curriculum overview, including the ethical and legal aspects of supervising those administering medications.
"Self-administration of medications" means an individual administers his or her own medications. To be considered capable to self-administer their own medication, individuals must, at a minimum, be able to identify their medication by size, shape, or color, know when they should take the medication, and know the amount of medication to be taken each time.
"Training program" means a standardized medication administration training program approved by the Department of Human Services and conducted by a registered professional nurse for the purpose of training persons employed or under contract to provide direct care or treatment to individuals receiving services to administer medications and provide self-administration of medication training to individuals under the delegation and supervision of a nurse-trainer. The program incorporates adult learning styles, teaching strategies, classroom management, curriculum overview, including ethical-legal aspects, and standardized competency-based evaluations on administration of medications and self-administration of medication training programs.
(c) Training and authorization of non-licensed direct care staff by nurse-trainers must meet the requirements of this subsection.
(1) Prior to training non-licensed direct care staff

to administer medication, the nurse-trainer shall perform the following for each individual to whom medication will be administered by non-licensed direct care staff:

(A) An assessment of the individual's health

history and physical and mental status.

(B) An evaluation of the medications prescribed.
(2) Non-licensed authorized direct care staff shall

meet the following criteria:

(A) Be 18 years of age or older.
(B) Have completed high school or have a high

school equivalency certificate.

(C) Have demonstrated functional literacy.
(D) Have satisfactorily completed the Health and

Safety component of a Department of Human Services authorized direct care staff training program.

(E) Have successfully completed the training

program, pass the written portion of the comprehensive exam, and score 100% on the competency-based assessment specific to the individual and his or her medications.

(F) Have received additional competency-based

assessment by the nurse-trainer as deemed necessary by the nurse-trainer whenever a change of medication occurs or a new individual that requires medication administration enters the program.

(3) Authorized direct care staff shall be

re-evaluated by a nurse-trainer at least annually or more frequently at the discretion of the registered professional nurse. Any necessary retraining shall be to the extent that is necessary to ensure competency of the authorized direct care staff to administer medication.

(4) Authorization of direct care staff to administer

medication shall be revoked if, in the opinion of the registered professional nurse, the authorized direct care staff is no longer competent to administer medication.

(5) The registered professional nurse shall assess

an individual's health status at least annually or more frequently at the discretion of the registered professional nurse.

(d) Medication self-administration shall meet the following requirements:
(1) As part of the normalization process, in order

for each individual to attain the highest possible level of independent functioning, all individuals shall be permitted to participate in their total health care program. This program shall include, but not be limited to, individual training in preventive health and self-medication procedures.

(A) Every program shall adopt written policies

and procedures for assisting individuals in obtaining preventative health and self-medication skills in consultation with a registered professional nurse, advanced practice registered nurse, physician assistant, or physician licensed to practice medicine in all its branches.

(B) Individuals shall be evaluated to determine

their ability to self-medicate by the nurse-trainer through the use of the Department's required, standardized screening and assessment instruments.

(C) When the results of the screening and

assessment indicate an individual not to be capable to self-administer his or her own medications, programs shall be developed in consultation with the Community Support Team or Interdisciplinary Team to provide individuals with self-medication administration.

(2) Each individual shall be presumed to be

competent to self-administer medications if:

(A) authorized by an order of a physician

licensed to practice medicine in all its branches, an advanced practice registered nurse, or a physician assistant; and

(B) approved to self-administer medication by

the individual's Community Support Team or Interdisciplinary Team, which includes a registered professional nurse or an advanced practice registered nurse.

(e) Quality Assurance.
(1) A registered professional nurse, advanced

practice registered nurse, licensed practical nurse, physician licensed to practice medicine in all its branches, physician assistant, or pharmacist shall review the following for all individuals:

(A) Medication orders.
(B) Medication labels, including medications

listed on the medication administration record for persons who are not self-medicating to ensure the labels match the orders issued by the physician licensed to practice medicine in all its branches, advanced practice registered nurse, or physician assistant.

(C) Medication administration records for

persons who are not self-medicating to ensure that the records are completed appropriately for:

(i) medication administered as prescribed;
(ii) refusal by the individual; and
(iii) full signatures provided for all

initials used.

(2) Reviews shall occur at least quarterly, but may

be done more frequently at the discretion of the registered professional nurse or advanced practice registered nurse.

(3) A quality assurance review of medication errors

and data collection for the purpose of monitoring and recommending corrective action shall be conducted within 7 days and included in the required annual review.

(f) Programs using authorized direct care staff to administer medications are responsible for documenting and maintaining records on the training that is completed.
(g) The absence of this training program constitutes a threat to the public interest, safety, and welfare and necessitates emergency rulemaking by the Departments of Human Services and Public Health under Section 5-45 of the Illinois Administrative Procedure Act.
(h) Direct care staff who fail to qualify for delegated authority to administer medications pursuant to the provisions of this Section shall be given additional education and testing to meet criteria for delegation authority to administer medications. Any direct care staff person who fails to qualify as an authorized direct care staff after initial training and testing must within 3 months be given another opportunity for retraining and retesting. A direct care staff person who fails to meet criteria for delegated authority to administer medication, including, but not limited to, failure of the written test on 2 occasions shall be given consideration for shift transfer or reassignment, if possible. No employee shall be terminated for failure to qualify during the 3-month time period following initial testing. Refusal to complete training and testing required by this Section may be grounds for immediate dismissal.
(i) No authorized direct care staff person delegated to administer medication shall be subject to suspension or discharge for errors resulting from the staff person's acts or omissions when performing the functions unless the staff person's actions or omissions constitute willful and wanton conduct. Nothing in this subsection is intended to supersede paragraph (4) of subsection (c).
(j) A registered professional nurse, advanced practice registered nurse, physician licensed to practice medicine in all its branches, or physician assistant shall be on duty or on call at all times in any program covered by this Section.
(k) The employer shall be responsible for maintaining liability insurance for any program covered by this Section.
(l) Any direct care staff person who qualifies as authorized direct care staff pursuant to this Section shall be granted consideration for a one-time additional salary differential. The Department shall determine and provide the necessary funding for the differential in the base. This subsection (l) is inoperative on and after June 30, 2000.
(Source: P.A. 99-78, eff. 7-20-15; 99-143, eff. 7-27-15; 99-581, eff. 1-1-17; 100-513, eff. 1-1-18.)

(20 ILCS 1705/16) (from Ch. 91 1/2, par. 100-16)
Sec. 16. In order to secure for the recipients of the facilities under the jurisdiction of the Department the earliest possible discharge from such facilities compatible with proper treatment and care and a continuance of expert service after discharge, without charge, the Department shall carry on a program of after care of conditionally discharged recipients. Qualified persons shall visit or consult the recipient and his family before and at least every six months after discharge to advise the family of and determine the existence of the care and occupation most favorable for the recipient's continued improvement and return to and maintenance of mental health. The visitation and contact requirement of this Section shall remain in effect while the recipient is on conditional discharge, and shall terminate when such status is terminated under Section 4-702 of the "Mental Health and Developmental Disabilities Code." The visitations required in this Section shall be in addition to those required under Section 15 of this Act.
(Source: P.A. 85-971.)

(20 ILCS 1705/16.1) (from Ch. 91 1/2, par. 100-16.1)
Sec. 16.1. At the discretion of the Secretary, to provide recipients under Department jurisdiction with monetary remuneration or other incentives on a graduated scale for work performed as part of their training for useful employment. Such recipient-workers are exempt from the Personnel Code.
Such remuneration or incentives must be paid solely from funds received by gift or grant from private sources or the federal government or the Mental Health Fund or from funds received from the sale of articles from habilitation workshops. No general revenue funds appropriated to the Department may be used to pay such remuneration or incentives.
The category of Institutional Helpers may still be paid out of General Revenue funds.
(Source: P.A. 89-507, eff. 7-1-97.)

(20 ILCS 1705/16.2) (from Ch. 91 1/2, par. 100-16.2)
Sec. 16.2. (Repealed).
(Source: P.A. 90-372, eff. 7-1-98. Repealed internally, eff. 7-1-98.)

(20 ILCS 1705/17) (from Ch. 91 1/2, par. 100-17)
Sec. 17. To make such investigations as may be necessary to the performance of its duties. In the course of any such investigation, any qualified person authorized by the Secretary may administer oaths and secure by its subpoena both the attendance and testimony of witnesses and the production of books and papers relevant to such investigation. Any person who is served with a subpoena by the Department to appear and testify or to produce books and papers, in the course of an investigation authorized by law, and who refuses or neglects to appear, or to testify, or to produce books and papers relevant to such investigation, as commanded in such subpoena, commits a Class B misdemeanor. The fees of witnesses for attendance and travel shall be the same as the fees of witnesses before the circuit courts of this State. Any circuit court of this State, upon application of the Department, may compel the attendance of witnesses, the production of books and papers, and giving of testimony before the Department or before any authorized officer or employee thereof, by an attachment for contempt or otherwise, in the same manner as production of evidence may be compelled before such court. Every person who, having taken an oath or made affirmation before the Department or any authorized officer or employee thereof, shall wilfully swear or affirm falsely, shall be guilty of perjury and upon conviction shall be punished accordingly.
(Source: P.A. 89-507, eff. 7-1-97.)

(20 ILCS 1705/18) (from Ch. 91 1/2, par. 100-18)
Sec. 18. To receive, hold, distribute and use for indicated purposes and the benefit of recipients, monies and materials made available by the federal government or other agency. The Department specifically may claim federal reimbursement through the Department of Healthcare and Family Services under the "Medicaid Waiver" provisions of Section 1915(c) of the Social Security Act, as amended, for providing community services to recipients of medical assistance under Article V of the Illinois Public Aid Code. The Department shall maintain a separate line item in its budget, entitled "Developmental Disability Community Initiative", to account for the expenditure of such monies.
(Source: P.A. 95-331, eff. 8-21-07.)

(20 ILCS 1705/18.1)
Sec. 18.1. (Repealed).
(Source: P.A. 91-357, eff. 7-29-99. Repealed by P.A. 94-91, eff. 7-1-05.)

(20 ILCS 1705/18.2) (from Ch. 91 1/2, par. 100-18.2)
Sec. 18.2. Integrated system for services for persons with developmental disabilities. The Department shall develop an effective, integrated system for delivering State-funded and State-operated services to persons with developmental disabilities. No later than June 30, 1993, the Department shall enter into one or more co-operative arrangements with the Department of Public Aid, the Department of Rehabilitation Services, the Department of Public Health, and any other appropriate entities for administration or supervision by the Department of Mental Health and Developmental Disabilities of all State programs for services to persons in community care facilities for persons with developmental disabilities, including but not limited to intermediate care facilities, that are supported by State funds or by funding under Title XIX of the federal Social Security Act. The Department of Human Services shall succeed to the responsibilities of the Department of Mental Health and Developmental Disabilities and the Department of Rehabilitation Services under any such cooperative arrangement in existence on July 1, 1997.
(Source: P.A. 99-143, eff. 7-27-15.)

(20 ILCS 1705/18.3)
Sec. 18.3. Integrated system for services for the mentally ill. The Department shall develop an effective, integrated system for delivering State-funded and State-operated services to persons with mental illness. No later than June 30, 1994, the Department shall enter into one or more cooperative arrangements with the Department of Public Aid, the Department of Rehabilitation Services, the Department of Public Health, and any other appropriate entities for administration or supervision by the Department of Mental Health and Developmental Disabilities of all State programs for services to persons in community care facilities for persons with mental illness, including but not limited to intermediate care facilities, that are supported by State funds or by funding under Title XIX of the federal Social Security Act. The Department of Human Services shall succeed to the responsibilities of the Department of Mental Health and Developmental Disabilities and the Department of Rehabilitation Services under any such cooperative arrangement in existence on July 1, 1997.
(Source: P.A. 98-71, eff. 7-15-13.)

(20 ILCS 1705/18.4)
Sec. 18.4. Community Mental Health Medicaid Trust Fund; reimbursement.
(a) The Community Mental Health Medicaid Trust Fund is hereby created in the State Treasury.
(b) Amounts paid to the State during each State fiscal year by the federal government under Title XIX or Title XXI of the Social Security Act for services delivered by community mental health providers, and any interest earned thereon, shall be deposited 100% into the Community Mental Health Medicaid Trust Fund. Not more than $4,500,000 of the Community Mental Health Medicaid Trust Fund may be used by the Department of Human Services' Division of Mental Health for oversight and administration of community mental health services, and of that amount no more than $1,000,000 may be used for the support of community mental health service initiatives. The remainder shall be used for the purchase of community mental health services.
(b-5) Whenever a State mental health facility operated by the Department is closed and the real estate on which the facility is located is sold by the State, the net proceeds of the sale of the real estate shall be deposited into the Community Mental Health Medicaid Trust Fund and used for the purposes enumerated in subsections (c) and (c-1) of Section 4.6 of the Community Services Act; however, under subsection (e) of Section 4.6 of the Community Services Act, the Department may set aside a portion of the net proceeds of the sale of the real estate for deposit into the Human Services Priority Capital Program Fund. The portion set aside shall be used for the purposes enumerated in Section 6z-71 of the State Finance Act.
(c) The Department shall reimburse community mental health providers for services provided to eligible individuals. Moneys in the Trust Fund may be used for that purpose.
(c-5) The Community Mental Health Medicaid Trust Fund is not subject to administrative charge-backs.
(c-10) The Department of Human Services shall annually report to the Governor and the General Assembly, by September 1, on both the total revenue deposited into the Trust Fund and the total expenditures made from the Trust Fund for the previous fiscal year. This report shall include detailed descriptions of both revenues and expenditures regarding the Trust Fund from the previous fiscal year. This report shall be presented by the Secretary of Human Services to the appropriate Appropriations Committee in the House of Representatives, as determined by the Speaker of the House, and in the Senate, as determined by the President of the Senate. This report shall be made available to the public and shall be published on the Department of Human Services' website in an appropriate location, a minimum of one week prior to presentation of the report to the General Assembly.
(d) As used in this Section:
"Trust Fund" means the Community Mental Health Medicaid Trust Fund.
"Community mental health provider" means a community agency that is funded by the Department to provide a service.
"Service" means a mental health service provided pursuant to the provisions of administrative rules adopted by the Department and funded by or claimed through the Department of Human Services' Division of Mental Health.
(Source: P.A. 97-333, eff. 8-12-11; 98-815, eff. 8-1-14.)

(20 ILCS 1705/18.5)
Sec. 18.5. Community Developmental Disability Services Medicaid Trust Fund; reimbursement.
(a) The Community Developmental Disability Services Medicaid Trust Fund is hereby created in the State treasury.
(b) Except as provided in subsection (b-5), any funds in any fiscal year paid to the State by the federal government under Title XIX or Title XXI of the Social Security Act for services delivered by community developmental disability services providers for services relating to Developmental Training and Community Integrated Living Arrangements as a result of the conversion of such providers from a grant payment methodology to a fee-for-service payment methodology, or any other funds paid to the State for any subsequent revenue maximization initiatives performed by such providers, and any interest earned thereon, shall be deposited directly into the Community Developmental Disability Services Medicaid Trust Fund to pay for Medicaid-reimbursed community developmental disability services provided to eligible individuals.
(b-5) Beginning in State fiscal year 2008, any funds paid to the State by the federal government under Title XIX or Title XXI of the Social Security Act for services delivered through the Children's Residential Waiver and the Children's In-Home Support Waiver shall be deposited directly into the Trust Fund and shall not be subject to the transfer provisions of subsection (b).
(b-7) The Community Developmental Disability Services Medicaid Trust Fund is not subject to administrative charge-backs.
(b-9) The Department of Human Services shall annually report to the Governor and the General Assembly, by September 1, on both the total revenue deposited into the Trust Fund and the total expenditures made from the Trust Fund for the previous fiscal year. This report shall include detailed descriptions of both revenues and expenditures regarding the Trust Fund from the previous fiscal year. This report shall be presented by the Secretary of Human Services to the appropriate Appropriations Committee in the House of Representatives, as determined by the Speaker of the House, and in the Senate, as determined by the President of the Senate. This report shall be made available to the public and shall be published on the Department of Human Services' website in an appropriate location, a minimum of one week prior to presentation of the report to the General Assembly.
(b-10) Whenever a State developmental disabilities facility operated by the Department is closed and the real estate on which the facility is located is sold by the State, the net proceeds of the sale of the real estate shall be deposited into the Community Developmental Disability Services Medicaid Trust Fund and used for the purposes enumerated in subsections (c) and (d) of Section 4.6 of the Community Services Act; however, under subsection (e) of Section 4.6 of the Community Services Act, the Department may set aside a portion of the net proceeds of the sale of the real estate for deposit into the Human Services Priority Capital Program Fund. The portion set aside shall be used for the purposes enumerated in Section 6z-71 of the State Finance Act.
(c) For purposes of this Section:
"Trust Fund" means the Community Developmental Disability Services Medicaid Trust Fund.
"Medicaid-reimbursed developmental disability services" means services provided by a community developmental disability provider under an agreement with the Department that is eligible for reimbursement under the federal Title XIX program or Title XXI program.
"Provider" means a qualified entity as defined in the State's Home and Community-Based Services Waiver for Persons with Developmental Disabilities that is funded by the Department to provide a Medicaid-reimbursed service.
"Revenue maximization alternatives" do not include increases in funds paid to the State as a result of growth in spending through service expansion or rate increases.
(Source: P.A. 98-815, eff. 8-1-14.)

(20 ILCS 1705/18.6)
(Section scheduled to be repealed on December 31, 2019)
Sec. 18.6. Mental Health Services Strategic Planning Task Force.
(a) Task Force. The Mental Health Services Strategic Planning Task Force is created.
(b) Meeting. The Task Force shall be appointed and hold its first meeting within 90 days after the effective date of this amendatory Act of the 97th General Assembly.
(c) Composition. The Task Force shall be comprised of the following members:
(1) Two members of the Senate appointed by the

President of the Senate and 2 members of the Senate appointed by the Minority Leader of the Senate.

(2) Two members of the House of Representatives

appointed by the Speaker of the House of Representatives and 2 members of the House of Representatives appointed by the Minority Leader of the House of Representatives.

(3) One representative of the Division of Mental

Health within the Department of Human Services.

(4) One representative of the Department of

Healthcare and Family Services.

(5) One representative of the Bureau of Long Term

Care within the Department of Public Health.

(6) One representative of the Illinois Children's

Mental Health Partnership.

(7) Six representatives of the mental health

providers and community stakeholders selected from names submitted by associates representing the various types of providers.

(8) Three representatives of the consumer community

including a primary consumer, secondary consumer, and a representative of a mental health consumer advocacy organization.

(9) An individual from a union representing State

employees providing services to persons with mental illness.

(10) One academic specialist in mental health

outcomes, research, and evidence-based practices.

(d) Duty. The Task Force shall meet with the Office of the Governor and the appropriate legislative committees on mental health to develop a 5-year comprehensive strategic plan for the State's mental health services. The plan shall address the following topics:
(1) Provide sufficient home and community-based

services to give consumers real options in care settings.

(2) Improve access to care.
(3) Reduce regulatory redundancy.
(4) Maintain financial viability for providers in a

cost-effective manner to the State.

(5) Ensure care is effective, efficient, and

appropriate regardless of the setting in which it is provided.

(6) Ensure quality of care in all care settings via

the use of appropriate clinical outcomes.

(7) Ensure hospitalizations and institutional care,

when necessary, is available to meet demand now and in the future.

(e) The Task Force shall work in conjunction with the Department of Human Services' Division of Developmental Disabilities to ensure effective treatment for those dually diagnosed with both mental illness and developmental disabilities. The Task Force shall also work in conjunction with the Department of Human Services' Division of Alcoholism and Substance Abuse to ensure effective treatment for those who are dually diagnosed with both mental illness as well as substance abuse challenges.
(f) Compensation. Members of the Task Force shall not receive compensation nor reimbursement for necessary expenses incurred in performing the duties associated with the Task Force.
(g) Reporting. The Task Force shall present its plan to the Governor and the General Assembly no later than 18 months after the effective date of the amendatory Act of the 97th General Assembly. With its approval and authorization, and subject to appropriation, the Task Force shall convene quarterly meetings during the implementation of the 5-year strategic plan to monitor progress, review outcomes, and make ongoing recommendations. These ongoing recommendations shall be presented to the Governor and the General Assembly for feedback, suggestions, support, and approval. Within one year after recommendations are presented to the Governor and the General Assembly, the General Assembly shall vote on whether the recommendations should become law.
(h) Administrative support. The Department of Human Services shall provide administrative and staff support to the Task Force.
(i) This Section is repealed on December 31, 2019.
(Source: P.A. 99-78, eff. 7-20-15.)

(20 ILCS 1705/18.7)
Sec. 18.7. (Repealed).
(Source: P.A. 97-732, eff. 6-30-12. Repealed by P.A. 98-1004, eff. 8-18-14.)

(20 ILCS 1705/19) (from Ch. 91 1/2, par. 100-19)
Sec. 19.
To make agreements with any other department, authority or commission of this State, any State university or public or private agency, community mental health or board of health, to make and receive payment for services provided to or by such bodies, and with written approval by the Governor to make agreements with other states.
(Source: P.A. 78-723.)

(20 ILCS 1705/20) (from Ch. 91 1/2, par. 100-20)
Sec. 20. To hold and direct the expenditure of all money which has been or may be received by any officer of the several State facilities under the direction and supervision of the Department, as profit on sales from commissary stores. Such money shall be expended under the direction of the Department for the special comfort, pleasure and amusement of recipients or members and employees, provided that amounts expended for comfort, pleasure and amusement of employees shall not exceed the amount of profits derived from sales made to employees by such commissaries, as determined by the Department.
Money received as interest and income on funds deposited for recipients or members of such State facilities shall be expended for the special comfort, pleasure and amusement of the recipients or members of the particular facility where the money is paid or received, except that interest or income on the individual savings accounts or investments of such recipients or members shall not be so expended, but shall accrue to the individual accounts of such recipients or members.
Any money belonging to recipients or members separated from facilities described under this Section, in custody of officers thereof, who are separated by death, absolute discharge or unauthorized absence, may, if unclaimed by the recipient or member or the legal representatives thereof for a period of two years, be expended at the direction of the Department for the purposes and in the manner specified above. Articles of personal property, with the exception of clothing, so left in the custody of such officers, shall, if unclaimed for the period of two years, be sold and the money disposed of in the same manner.
Clothing left at the facility by recipients or members at the time of separation may be used as determined by the facility if unclaimed by the recipient or member or legal representatives thereof within 30 days after notification.
(Source: P.A. 86-922.)

(20 ILCS 1705/21) (from Ch. 91 1/2, par. 100-21)
Sec. 21. To transmit to the State Treasurer monies collected from various sources such as the sale of manufactured articles, of farm products and of all miscellaneous articles. A detailed statement of such collections shall be made monthly to the Department by the director of the facility.
A Department authorized habilitation workshop program may retain funds at the facility under the direction of the facility director. The July 1 balance of such funds retained may not exceed 33-1/3% of the direct operating expenses for the fiscal year then ended. All monies in excess of this amount shall be deposited in the General Revenue fund not later than 60 days thereafter.
Upon termination of a habilitation workshop program, all monies which remain after payment of liabilities shall be deposited in the General Revenue fund not later than 60 days after the termination.
(Source: P.A. 85-971.)

(20 ILCS 1705/21.1) (from Ch. 91 1/2, par. 100-21.1)
Sec. 21.1. The Self-Sufficiency Trust Fund, heretofore created under repealed Section 5-118 of the Mental Health and Developmental Disabilities Code, is continued under this Section. The State Treasurer, ex officio, shall be custodian of the Trust Fund, and the Comptroller shall direct payments from the Trust Fund upon vouchers properly certified by the Secretary of Human Services. The Treasurer shall credit interest on the Trust Fund to the Trust Fund, and the Secretary shall allocate such interest pro rata to the respective accounts of the named beneficiaries of the Trust Fund.
The Department may accept moneys from a self-sufficiency trust for deposit in the Trust Fund pursuant to an agreement with the trust naming one or more beneficiaries who are persons with a developmental disability or persons otherwise eligible for Department services residing in this State and specifying the care, support or treatment to be provided for them. The Department shall maintain a separate account in the Trust Fund for each named beneficiary. The moneys in such accounts shall be spent by the Department, pursuant to its rules, only to provide care, support and treatment for the named beneficiaries in accordance with the terms of the agreement. In the event that the Secretary determines that the moneys in the account of a named beneficiary cannot be used for the care, support or treatment of that beneficiary in a manner consistent with the rules of the Department and the agreement, or upon request of the self-sufficiency trust, the remaining moneys in such account, together with any accumulated interest thereon, shall be promptly returned to the self-sufficiency trust which deposited such moneys in the Trust Fund.
The Department shall adopt such rules and procedures as may be necessary or useful for the administration of the Trust Fund.
The receipt by a beneficiary of money from the Trust Fund, or of care, treatment or support provided with such money, shall not in any way reduce, impair or diminish the benefits to which such beneficiary is otherwise entitled by law.
For the purposes of this Section, the term "self-sufficiency trust" means a trust created by a not for profit corporation which is exempt from federal income taxation under Section 501(c)(3) of the federal Internal Revenue Code of 1986 and which is organized under the General Not for Profit Corporation Act of 1986 for the purpose of providing for the care, support or treatment of one or more persons with a developmental disability or persons otherwise eligible for Department services.
(Source: P.A. 88-380; 89-507, eff. 7-1-97.)

(20 ILCS 1705/21.2)
Sec. 21.2. (Repealed).
(Source: P.A. 99-143, eff. 7-27-15. Repealed by P.A. 99-933, eff. 1-27-17.)

(20 ILCS 1705/22) (from Ch. 91 1/2, par. 100-22)
Sec. 22. To accept and hold in behalf of the State, if for the public interest, a grant, gift or legacy of money or property to the State of Illinois, to the Department, or to any facility of the Department made in trust for the maintenance or support of a recipient at a facility of the Department, or for any other legitimate purpose connected with such facility. The Department shall accept any donation for the board and treatment of any recipient. The Department also may accept and hold a grant, gift, or legacy of money or property made or given to a facility of the Department that is no longer operating or to a facility of the Department that is operating under a different name, provided that if the grant, gift or legacy was made for a particular purpose, the Department shall, to the extent practicable, use the grant, gift or legacy in a manner that carries out that purpose with regard to another facility operated by the Department for the same purpose, or in the latter case, with regard to that same facility of the Department that is operating under a different name. The Department shall cause each gift, grant or legacy to be kept as a distinct fund, and shall invest the same in the manner provided by the laws of this State as the same now exist, or shall hereafter be enacted, relating to securities in which the deposit in a savings bank may be invested. But the Department may, in its discretion, deposit in a proper trust company or savings bank, during the continuance of the trust, any fund so left in trust for the life of a person, and shall adopt rules and regulations governing the deposit, transfer, or withdrawal of such fund. The Department shall on the expiration of any trust as provided in any instrument creating the same, dispose of the fund thereby created in the manner provided in such instrument. Monies found on the recipients at the time of their admission, or accruing to them during their period of facility care, and monies deposited with the facility director by relatives, guardians or friends of recipients for the special comfort and pleasure of such recipients, shall remain in the custody of such facility director who shall act as trustee for disbursement to, in behalf of, or for the benefit of such recipients. All types of retirement and pension benefits from private and public sources may be paid directly to the director of the facility where the recipient is a resident, for deposit to the recipient's trust fund account. Banks, trust companies, savings and loan companies and insurance carriers having in their possession funds of $1,000 or less belonging to a recipient in a facility of the Department shall release such funds to the director of the facility where the recipient is a resident, for deposit to the recipient's trust fund account. The facility director shall provide a receipt to any bank, trust company, savings and loan company or insurance carrier for the amount received and such receipt shall constitute a valid and sufficient discharge and release of the obligation of such bank, trust company, savings and loan company or insurance carrier to the recipient for whom such payment was so made, to the extent of the payment made. Each facility director shall keep in a book an itemized account of all receipts and expenditures of funds described in the above proviso, which book shall be open at all times to the inspection of the Department.
(Source: P.A. 91-357, eff. 7-29-99; 92-218, eff. 1-1-02.)

(20 ILCS 1705/26) (from Ch. 91 1/2, par. 100-26)
Sec. 26. To establish, maintain and operate cemeteries in connection with the facilities of the Department for the interment of the remains of deceased recipients of such facilities whose bodies are not claimed by relatives or others willing to provide other facilities for the interment thereof and to acquire lands therefor.
(Source: P.A. 85-971.)

(20 ILCS 1705/27) (from Ch. 91 1/2, par. 100-27)
Sec. 27. To prescribe and require surety bonds from any officer or employee under the jurisdiction of the Department, where deemed advisable, in such penal sums to be determined by the Department. The cost of such bonds shall be paid by the State out of funds appropriated to the Department.
(Source: Laws 1961, p. 2666.)

(20 ILCS 1705/28) (from Ch. 91 1/2, par. 100-28)
Sec. 28. To keep, for each facility under the jurisdiction of the Department, a register of the number of officers, employees and recipients present each day in the year, in such form as to admit of a calculation of the average number present each month.
(Source: P.A. 85-971.)

(20 ILCS 1705/30) (from Ch. 91 1/2, par. 100-30)
Sec. 30. To present to the Governor and the legislature, in such form as required, such information regarding appropriations needed as may be required.
(Source: Laws 1961, p. 2666.)

(20 ILCS 1705/31) (from Ch. 91 1/2, par. 100-31)
Sec. 31. To print publications and distribute documents, reports, statistics, bulletins, and other matter relating to services and programs of the Department.
(Source: Laws 1961, p. 2666.)

(20 ILCS 1705/31a) (from Ch. 91 1/2, par. 100-31a)
Sec. 31a. Computer records. If computer printouts of the Department's records are offered as evidence, the Secretary shall certify that those computer records are true and exact representations of records properly entered into standard electronic computing equipment, in the regular course of the Department's business, at or reasonably near the time of occurrence of the facts recorded, from trustworthy and reliable information. Such a certified computer printout shall without further proof, be admitted into evidence before the Department or in any legal proceeding and shall be prima facie proof of the correctness of the entries therein.
(Source: P.A. 89-507, eff. 7-1-97.)

(20 ILCS 1705/33.1) (from Ch. 91 1/2, par. 100-33.1)
Sec. 33.1. To make assignments for educational or training purposes to qualified persons, and to make payments for such purposes in the manner authorized by this Section.
(a) To qualify for an assignment for educational or training purposes under this Section, a person must:
1. be enrolled in the final 2 years of accredited

specialized training which is required to meet the qualifications for the position, as established by the Department of Central Management Services, or be a current employee of the Department who has continuously served in a full-time capacity for at least one year prior to assignment;

2. have completed 4 years of high school education;
3. possess such qualities and attributes as the

Secretary of the Department deems necessary for achieving the purposes for which the assignment was made;

4. sign an agreement to serve as an employee of the

Department for one calendar year for each academic year of subsidized training for educational or training purposes under this Section;

5. sign a promissory note agreeing to repay the

Department for the funds expended if the employee fails to return to employment with, or remain an employee of the Department for the period of time required by paragraph 4; and

6. agree in writing to such other terms and

conditions as the Department may reasonably require when granting the assignment.

(b) When granting an assignment for educational or training purposes to an eligible person under this Section, the Department may pay:
1. such amounts as are established by Department

regulations; and

2. for school expenses, not to exceed 80% of the cost

to the person of all tuition, laboratory fees, matriculation fees and other general student charges made by the institution of higher learning, but not including charges for food or residence halls, which charges shall be payable from the funds for support and living expenses within the limitations provided in paragraph 1.

(c) Except for the purpose of receiving salary, vacation pay or any other similar remuneration payable to State employees, the status of an employee of the Department as an employee of the State is not affected by the employee serving on an educational or training assignment under this Section as specified under the rules and regulations of the Department of Central Management Services.
(d) Training programs such as tuition only refunds and special workshops for employees with one year or more of service and/or training which is a part of collaborative arrangements with institutions of higher learning or other public agencies are not affected by this Section.
(Source: P.A. 89-507, eff. 7-1-97.)

(20 ILCS 1705/33.2) (from Ch. 91 1/2, par. 100-33.2)
Sec. 33.2. To require of each physician, of whatever specialty, employed by the Department or practicing under its supervision, to be trained in the techniques of psychopharmacology. The Department shall:
(a) insure that each physician employed by it after the effective date of this amendatory Act of 1975 has completed course work during his medical training in the techniques of administering drugs for the purpose of treating mental disease or disability, or that a physician who is unable to show evidence of completion of such training attends a seminar on psychopharmacology sponsored by the Department within 30 days of the beginning of his employment or practice under the supervision of the Department; and
(b) insure that each physician employed by it on the effective date of this amendatory Act of 1975 attends a seminar on psychopharmacology sponsored by the Department within 30 days of that effective date.
The Secretary may require periodic refresher seminars on the subject of psychopharmacology for each physician and such other employees of the Department as he or she may deem appropriate.
(Source: P.A. 89-507, eff. 7-1-97.)

(20 ILCS 1705/33.3) (from Ch. 91 1/2, par. 100-33.3)
Sec. 33.3. (a) The Department may develop an annual plan for staff training. The plan shall establish minimum training objectives and time frames and shall be based on the assessment of needs of direct treatment staff. The plan shall be developed using comments from employee representative organizations and State and national professional and advocacy groups. The training plan shall be available for public review and comment.
(b) A centralized pre-service training curriculum shall be developed for classifications of employees of State-operated facilities who have responsibility for direct patient care and whose professional training and experience does not substantially include the minimum training required under this Section, as determined by the Department. The plan shall address, at a minimum, the following areas:
(1) Crisis intervention;
(2) Communication (interpersonal theory, active

listening and observing);

(3) Group process and group dynamics;
(4) Diagnosis, management, treatment and discharge

planning;

(5) Psychotherapeutic and psychopharmacological

psychosocial approaches;

(6) Community resources;
(7) Specialized skills for: long-term treatment,

teaching activities of daily living skills (e.g., grooming), psychosocial rehabilitation, and schizophrenia and the aged, dual-diagnosed, young, and chronic;

(8) The Mental Health and Developmental Disabilities

Code;

(9) The Mental Health and Developmental Disabilities

Confidentiality Act;

(10) Physical intervention techniques;
(11) Aggression management;
(12) Cardiopulmonary resuscitation;
(13) Social assessment training;
(14) Suicide prevention and intervention;
(15) Tardive dyskinesia;
(16) Fire safety;
(17) Acquired immunodeficiency syndrome (AIDS);
(18) Toxic substances;
(19) The detection and reporting of suspected

recipient abuse and neglect; and

(20) Methods of avoiding or reducing injuries in

connection with delivery of services.

(c) Each program shall establish a unit-specific orientation which details the types of patients served, rules, treatment strategies, response to medical emergencies, policies and procedures, seclusion, restraint for special need recipients, and community resources.
(d) The plan shall provide for in-service and any other necessary training for direct service staff and shall include a system for verification of completion. Pre-service training shall be completed within 6 months after beginning employment, as a condition of continued employment and as a prerequisite to contact with recipients of services, except in the course of supervised on-the-job training that may be a component of the training plan. The plan may also require additional training in relation to changes in employee work assignments and job classifications of professional and direct service staff.
Direct care staff shall be trained in methods of communicating with recipients who are not verbal, including discerning signs of discomfort or medical problems experienced by a recipient. Facility administrators also shall receive such training, to ensure that facility operations are adapted to the needs of recipients with mental disabilities.
(e) To facilitate training, the Department may develop at least 2 training offices, one serving State-operated facilities located in the Chicago metropolitan area and the second serving other facilities operated by the Department. These offices shall develop and conduct the pre-service and in-service training programs required by this Section and coordinate other training required by the Department.
(Source: P.A. 99-143, eff. 7-27-15.)

(20 ILCS 1705/34) (from Ch. 91 1/2, par. 100-34)
Sec. 34. To make grants-in-aid to community clinics and agencies for psychiatric or clinical services, training, research and other mental health, intellectual disabilities and other developmental disabilities programs, for persons of all ages including those aged 3 to 21.
In addition to other standards and procedures governing the disbursement of grants-in-aid implemented under this Section, the Secretary shall require that each application for such aid submitted by public agencies or public clinics with respect to services to be provided by a municipality with a population of 500,000 or more shall include review and comment by a community mental health board that is organized under local authority and broadly representative of the geographic, social, cultural, and economic interests of the area to be served, and which includes persons who are professionals in the field of mental health, consumers of services or representative of the general public. Within planning and service areas designated by the Secretary where more than one clinic or agency applies under this paragraph, each application shall be reviewed by a single community mental health board that is representative of the areas to be served by each clinic or agency.
The Secretary may authorize advance disbursements to any clinic or agency that has been awarded a grant-in-aid, provided that the Secretary shall, within 30 days before the making of such disbursement, certify to the Comptroller that (a) the provider is eligible to receive that disbursement, and (b) the disbursement is made as compensation for services to be rendered within 60 days of that certification.
(Source: P.A. 97-227, eff. 1-1-12.)

(20 ILCS 1705/34.1) (from Ch. 91 1/2, par. 100-34.1)
Sec. 34.1. To make grants-in-aid not to exceed 30% of the construction and equipment costs of developmental disabilities facilities and community mental health centers.
(Source: P.A. 85-971.)

(20 ILCS 1705/34.2) (from Ch. 91 1/2, par. 100-34.2)
Sec. 34.2. (Repealed).
(Source: P.A. 90-372, eff. 7-1-98. Repealed internally, eff. 7-1-98.)

(20 ILCS 1705/34.3)
Sec. 34.3. Use of Block Grant Fund. The Department shall utilize moneys from the Community Mental Health Services Block Grant Fund in accordance with the purposes and objectives of the federal Alcohol, Drug Abuse and Mental Health Administration Reorganization Act (P.L. 102-321).
(Source: P.A. 88-553.)

(20 ILCS 1705/43) (from Ch. 91 1/2, par. 100-43)
Sec. 43. To provide habilitation and care for persons with an intellectual disability and persons with a developmental disability and counseling for their families in accordance with programs established and conducted by the Department.
In assisting families to place such persons in need of care in licensed facilities for persons with an intellectual disability and persons with a developmental disability, the Department may supplement the amount a family is able to pay, as determined by the Department in accordance with Sections 5-105 through 5-116 of the "Mental Health and Developmental Disabilities Code" as amended, and the amount available from other sources. The Department shall have the authority to determine eligibility for placement of a person in a private facility.
Whenever a person with an intellectual disability or a client is placed in a private facility pursuant to this Section, such private facility must give the Department and the person's guardian or nearest relative, at least 30 days' notice in writing before such person may be discharged or transferred from the private facility, except in an emergency.
(Source: P.A. 99-143, eff. 7-27-15.)

(20 ILCS 1705/44) (from Ch. 91 1/2, par. 100-44)
Sec. 44. No officer, agent or employee of the Department shall be directly or indirectly interested in any contract, or other agreement for building, repairing, furnishing or supplying such facilities, or for disposing of the product, or products, of any such facility. Any violation of this Section shall be a Class 4 felony.
(Source: P.A. 89-507, eff. 7-1-97.)

(20 ILCS 1705/45) (from Ch. 91 1/2, par. 100-45)
Sec. 45. The following Acts are repealed:
"An Act to provide for the establishment and maintenance of services and facilities for severely physically handicapped children", approved June 29, 1945.
"An Act in relation to the visitation, instruction, and rehabilitation of major visually handicapped persons and to repeal acts herein named", approved July 21, 1959.
"An Act in relation to the rehabilitation of physically handicapped persons", approved June 28, 1919.
"An Act for the treatment, care and maintenance of persons mentally ill or in need of mental treatment who are inmates of the Illinois Soldiers' and Sailors' Home", approved June 15, 1895, as amended.
"An Act to establish and maintain a home for the disabled mothers, wives, widows and daughters of disabled or deceased soldiers in the State of Illinois, and to provide for the purchase and maintenance thereof", approved June 13, 1895, as amended.
"An Act to establish and maintain a Soldiers' and Sailors' Home in the State of Illinois, and making an appropriation for the purchase of land and the construction of the necessary buildings", approved June 26, 1885, as amended.
"An Act in relation to the disposal of certain funds and property which now are or hereafter may be in the custody of the managing officer of the Illinois Soldiers' and Sailors' Home at Quincy", approved June 24, 1921.
"An Act in relation to the establishment in the Department of Public Welfare of a Division to be known as the Institute for Juvenile Research and to define its powers and duties", approved July 16, 1941.
"An Act to provide for the establishment, maintenance and operation of the Southern Illinois Children's Service Center", approved August 2, 1951.
"An Act to change the name of the Illinois Charitable Eye and Ear Infirmary", approved June 27, 1923.
"An Act to establish and provide for the conduct of an institution for the care and custody of persons of unsound or feeble mind, to be known as the Illinois Security Hospital, and to designate the classes of persons to be confined therein", approved June 30, 1933, as amended.
Sections one through 27 and Sections 29 through 34 of "An Act to revise the laws relating to charities", approved June 11, 1912, as amended.
"An Act creating a Division of Alcoholism in the Department of Public Welfare, defining its rights, powers and duties, and making an appropriation therefor", approved July 5, 1957.
"An Act to establish in the Department of Public Welfare a Psychiatric Training and Research Authority", approved July 14, 1955.
"An Act creating the Advisory Board on Intellectual Disabilities in the Department of Public Welfare, defining its powers and duties and making an appropriation therefor", approved July 17, 1959.
"An Act to provide for the construction, equipment, and operation of a psychiatric institute state hospital to promote and advance knowledge, through research, in the causes and treatment of mental illness; to train competent psychiatric personnel available for service in the state hospitals and elsewhere; and to contribute to meeting the need for treatment for mentally ill patients", approved June 30, 1953, as amended.
"An Act in relation to the disposal of certain funds and property paid to, or received by, the officials of the State institutions under the direction and supervision of the Department of Public Welfare", approved June 10, 1929.
"An Act to require professional persons having patients with major visual limitations to report information regarding such cases to the Department of Public Welfare and to authorize the Department to inform such patients of services and training available," approved July 5, 1957.
Sections 3, 4, 5, 5a, 6, 22, 24, 25, 26 of "An Act to regulate the state charitable institutions and the state reform school, and to improve their organization and increase their efficiency," approved April 15, 1875.
(Source: P.A. 97-227, eff. 1-1-12.)

(20 ILCS 1705/45.5)
Sec. 45.5. Eligibility for consideration for participation. Notwithstanding any provision in this Act or rules promulgated under this Act to the contrary, unless expressly prohibited by federal law or regulation, all individuals, corporations, or other entities that provide mental health services, whether organized as a for-profit or not-for-profit entity, shall be eligible for consideration by the Department to participate in any program funded or administered by the Department. This Section shall not apply to the receipt of federal funds administered and transferred by the Department for services when the federal government has specifically provided that those funds may be received only by those entities organized as not-for-profit entities.
(Source: P.A. 89-392, eff. 8-20-95.)

(20 ILCS 1705/46) (from Ch. 91 1/2, par. 100-46)
Sec. 46. Separation between the sexes shall be maintained relative to sleeping quarters in each facility under the jurisdiction of the Department, except in relation to quarters for children with intellectual disabilities under age 6 and quarters for persons with intellectual disabilities that are severely-profound and nonambulatory persons with intellectual disabilities, regardless of age.
(Source: P.A. 99-143, eff. 7-27-15.)

(20 ILCS 1705/47) (from Ch. 91 1/2, par. 100-47)
Sec. 47. The facility director of each facility under the jurisdiction of the Department shall develop and implement written policies and procedures to insure that employees and visitors are properly identified at all times they are on the grounds of the facility. Proper identification or other specified credentials shall be required for all persons, including employees, entering and exiting grounds of any mental health facility. The Secretary of the Department may establish uniform procedures for identification pursuant to the provisions of this Section that shall apply to all facilities under the jurisdiction of the Department.
(Source: P.A. 89-507, eff. 7-1-97.)

(20 ILCS 1705/48) (from Ch. 91 1/2, par. 100-48)
Sec. 48. (Repealed).
(Source: P.A. 89-507, eff. 7-1-97. Repealed by P.A. 92-218, eff. 1-1-02.)

(20 ILCS 1705/48.1) (from Ch. 91 1/2, par. 100-48.1)
Sec. 48.1. The Governor's Planning Council on Developmental Disabilities shall plan using the definition of developmental disabilities found in the federal Developmental Disabilities Assistance and Bill of Rights Act (Public Law 95-602), as amended. For current planning purposes, developmental disabilities is defined as a severe, chronic disability of a person which:
(a) is attributable to a mental or physical impairment or combination of mental and physical impairments;
(b) is manifested before the person attains age 22;
(c) is likely to continue indefinitely;
(d) results in substantial functional limitations in 3 or more of the following areas of major life activity: self care, receptive and expressive language, learning, mobility, self-direction, capacity for independent living and economic self-sufficiency; and
(e) reflects the person's need for a combination and sequence of special interdisciplinary or generic care, treatment or other services which are of lifelong or extended duration and are individually planned and coordinated.
(Source: P.A. 84-1367.)

(20 ILCS 1705/50) (from Ch. 91 1/2, par. 100-50)
Sec. 50. (Repealed).
(Source: P.A. 86-922. Repealed by P.A. 92-218, eff. 1-1-02.)

(20 ILCS 1705/50a)
Sec. 50a. (Repealed).
(Source: P.A. 89-507, eff. 7-1-97. Repealed by P.A. 94-868, eff. 6-16-06.)

(20 ILCS 1705/52) (from Ch. 91 1/2, par. 100-52)
Sec. 52. (Repealed).
(Source: P.A. 92-111, eff. 1-1-02. Repealed by P.A. 92-218, eff. 1-1-02.)

(20 ILCS 1705/53) (from Ch. 91 1/2, par. 100-53)
Sec. 53. The Department shall create a consistent case coordination system for persons with a developmental disability who receive services provided or funded by the Department. The objectives of this system shall be to ensure that a full range of an individual's needs is identified and assessed through statewide use of an individual client assessment tool; to ensure that each individual actually receives, in the most effective and efficient combination and sequence, the full range and continuum of services needed; to ensure that all available resources are applied appropriately to each individual served; and to provide a systematic procedure for serving individuals which generates among and within the local service delivery agencies information required for effective system management.
"Case coordination" means a mechanism for linking and coordinating segments of the service delivery system to ensure the most comprehensive program for meeting an individual client's needs. It facilitates client movement through an array of services so that at any given time, services received are matched to the needs of the individual.
(Source: P.A. 88-380.)

(20 ILCS 1705/54) (from Ch. 91 1/2, par. 100-54)
Sec. 54. Establishment of rates for purchase of services.
(a) It is the purpose of this Section to establish procedures for the development, calculation, and communication of rates promulgated by the Department for the purchase of services for persons with a developmental disability, and persons with mental illness; to require the promulgation of rules which specify the treatment of costs for purposes of establishing rates for various purchase care program categories; to require that rates be equitable, understandable, and established through an open, public process; and to require the delineation of where purchase care, grant-in-aid, and other payment mechanisms are most appropriately utilized. The Department's rate-setting policy should stimulate the development of cost effective, clinically appropriate, community-based residential, and other support services for recipients according to an annual statement of purchase care goals and objectives.
(b) The Department shall establish rates in all instances where services are purchased by the Department for a specific recipient from a specific community service provider for which the Department has the responsibility for establishing payment rates. When determining rates, the Department shall take into consideration differences in the costs of doing business among the various geographic regions of the State and shall set rates that reflect those differences. The Department may, for various program categories, adopt rates that are set by other State agencies.
(c) The Department shall perform the following duties:
(1) Develop rate-setting methodologies for purchase

care program categories.

(2) Promulgate rules and regulations governing

rate-setting, treatment of costs, treatment of occupancy, and payment and contracting processes for purchase care.

(3) Collect cost and performance information from

care providers. The Department may stipulate forms, unit of service definitions, reporting procedures and reporting intervals.

(4) Calculate purchase of care reimbursement rates

for specific providers based on the promulgated rate methodology for that program category.

(5) Negotiate and implement purchase of care

contracts with specific providers.

(6) Develop an annual statement of purchase care

goals and objectives detailing maximum units of service by program category to be purchased. The plan for each fiscal year shall be completed by May 1 of the previous fiscal year.

(7) Conduct an annual review and prepare an annual

report of rates and units of service purchased, comparing the annual purchase of care statement with actual services purchased, and the actual cost of providing those services. The report shall be made available by May 1.

(8) Establish and promulgate a process and criteria

for appealing rates.

(9) Develop and promulgate standards and criteria by

which provider performance shall be evaluated.

(10) Set rates based on published methodologies and

subject to the availability of funds appropriated by the General Assembly.

(11) Establish and promulgate a policy regarding

applicability of income offsets in rate calculation or payment processes.

(12) Develop criteria for selection of payment

mechanisms to be employed in funding community services.

(d) The Department may investigate and employ alternative rate setting approaches and engage in demonstration projects. These approaches must be publicly articulated by the Department, identifying the purpose and scope of the alternative approach and evaluation to be conducted.
(e) (Blank).
(Source: P.A. 89-58, eff. 1-1-96; 89-507, eff. 7-1-97; 90-423, eff. 8-15-97.)

(20 ILCS 1705/54.5)
Sec. 54.5. Community care for persons with developmental disabilities quality workforce initiative.
(a) Legislative intent. Individuals with developmental disabilities who live in community-based settings rely on direct support staff for a variety of supports and services essential to the ability to reach their full potential. A stable, well-trained direct support workforce is critical to the well-being of these individuals. State and national studies have documented high rates of turnover among direct support workers and confirmed that improvements in wages can help reduce turnover and develop a more stable and committed workforce. This Section would increase the wages and benefits for direct care workers supporting individuals with developmental disabilities and provide accountability by ensuring that additional resources go directly to these workers.
(b) Reimbursement. In order to attract and retain a stable, qualified, and healthy workforce, beginning July 1, 2010, the Department of Human Services may reimburse an individual community service provider serving individuals with developmental disabilities for spending incurred to provide improved wages and benefits to its employees serving individuals with developmental disabilities. Reimbursement shall be based upon the provider's most recent cost report. Subject to available appropriations, this reimbursement shall be made according to the following criteria:
(1) The Department shall reimburse the provider to

compensate for spending on improved wages and benefits for its eligible employees. Eligible employees include employees engaged in direct care work.

(2) In order to qualify for reimbursement under

this Section, a provider must submit to the Department, before January 1 of each year, documentation of a written, legally binding commitment to increase spending for the purpose of providing improved wages and benefits to its eligible employees during the next year. The commitment must be binding as to both existing and future staff. The commitment must include a method of enforcing the commitment that is available to the employees or their representative and is expeditious, uses a neutral decision-maker, and is economical for the employees. The Department must also receive documentation of the provider's provision of written notice of the commitment and the availability of the enforcement mechanism to the employees or their representative.

(3) Reimbursement shall be based on the amount of

increased spending to be incurred by the provider for improving wages and benefits that exceeds the spending reported in the cost report currently used by the Department. Reimbursement shall be calculated as follows: the per diem equivalent of the quarterly difference between the cost to provide improved wages and benefits for covered eligible employees as identified in the legally binding commitment and the previous period cost of wages and benefits as reported in the cost report currently used by the Department, subject to the limitations identified in paragraph (2) of this subsection. In no event shall the per diem increase be in excess of $7.00 for any 12 month period, or in excess of $8.00 for any 12 month period for community-integrated living arrangements with 4 beds or less. For purposes of this Section, "community-integrated living arrangement" has the same meaning ascribed to that term in the Community-Integrated Living Arrangements Licensure and Certification Act.

(4) Any community service provider is eligible to

receive reimbursement under this Section. A provider's eligibility to receive reimbursement shall continue as long as the provider maintains eligibility under paragraph (2) of this subsection and the reimbursement program continues to exist.

(c) Audit. Reimbursement under this Section is subject to audit by the Department and shall be reduced or eliminated in the case of any provider that does not honor its commitment to increase spending to improve the wages and benefits of its employees or that decreases such spending.
(Source: P.A. 99-143, eff. 7-27-15.)

(20 ILCS 1705/55) (from Ch. 91 1/2, par. 100-55)
Sec. 55. (Repealed).
(Source: P.A. 90-372, eff. 7-1-98. Repealed internally, eff. 7-1-98.)

(20 ILCS 1705/56) (from Ch. 91 1/2, par. 100-56)
Sec. 56. The Secretary, upon making a determination based upon information in the possession of the Department, that continuation in practice of a licensed health care professional would constitute an immediate danger to the public, shall submit a written communication to the Director of Professional Regulation indicating such determination and additionally providing a complete summary of the information upon which such determination is based, and recommending that the Director of Professional Regulation immediately suspend such person's license. All relevant evidence, or copies thereof, in the Department's possession may also be submitted in conjunction with the written communication. A copy of such written communication, which is exempt from the copying and inspection provisions of the Freedom of Information Act, shall at the time of submittal to the Director of Professional Regulation be simultaneously mailed to the last known business address of such licensed health care professional by certified or registered postage, United States Mail, return receipt requested. Any evidence, or copies thereof, which is submitted in conjunction with the written communication is also exempt from the copying and inspection provisions of the Freedom of Information Act.
For the purposes of this Section, "licensed health care professional" means any person licensed under the Illinois Dental Practice Act, the Nurse Practice Act, the Medical Practice Act of 1987, the Pharmacy Practice Act, the Podiatric Medical Practice Act of 1987, and the Illinois Optometric Practice Act of 1987.
(Source: P.A. 95-639, eff. 10-5-07; 95-689, eff. 10-29-07; 95-876, eff. 8-21-08.)

(20 ILCS 1705/57) (from Ch. 91 1/2, par. 100-57)
Sec. 57. The Department of Human Services shall periodically convene a special task force of representatives of the various State agencies with related programs and services together with other interested parties and stakeholders to study and assess service needs of persons with autism. The Secretary of Human Services shall submit a report of the task force's findings and recommendations and the Secretary's priorities to the Governor and the General Assembly by September 1, 2005. The Secretary shall provide annual progress reports to the Governor and the General Assembly by January 1 of each year, beginning on January 1, 2006. The reports shall include an analysis of progress made in the following areas:
a. Early intervention services for children with autism and their parents;
b. Enhancement of family support mechanisms to enable persons with autism to remain in a home-based or community environment in the least-restrictive setting possible, including progress on the implementation of plans to provide assistance to individuals and families; the plan shall include, but not be limited to, (i) identification of the services required, (ii) the availability of services, especially those within the home community of the person with autism, (iii) the number of persons requiring the services, (iv) the cost of the services, (v) the capacity of the person with autism and his or her family to independently provide the services and the extent to which the State may support the individual and family effort, (vi) the extent of existing and planned State support, (vii) the availability and utilization of federal financial participation in the cost of services, and (viii) the outcomes and impact of services being provided;
c. Services for adequate transition for people with autism from public school programs to adult work and day programs; and
d. Plans, programs, and services under the Disabilities Services Act of 2003.
The Department of Human Services and the Department of Healthcare and Family Services shall determine the availability of federal financial participation in the cost of developing a family support program, which would include medical assistance coverage for children diagnosed with autism who would otherwise qualify for medical assistance under the Illinois Public Aid Code except for family income. The program would include services to support persons with autism in their homes and communities that are not provided through local school systems, early intervention programs, or the medical assistance program under the Illinois Public Aid Code. The departments shall determine the feasibility of obtaining federal financial participation and may apply for any applicable waiver under Section 1915(c) of the federal Social Security Act.
For the purpose of this service needs review, autism means a severely incapacitating life-long developmental disability which:
a. may be manifested before a person is 30 months of age,
b. may be caused by physical disorders of the brain, and
c. is characterized by uneven intellectual development and a combination of disturbances in the rates and sequences of cognitive, affective, psychomotor, language and speech development. This syndrome is further evidenced by abnormal responses to sensory stimuli, problems in developing social relationships, and ritualistic and compulsive behavior.
(Source: P.A. 95-331, eff. 8-21-07.)

(20 ILCS 1705/57.5)
Sec. 57.5. Autism diagnosis education program.
(a) Subject to appropriations, the Department shall contract to establish an autism diagnosis education program for young children. The Department shall establish the program at 3 different sites in the State. The program shall have the following goals:
(1) Providing, to medical professionals and others

statewide, a systems development initiative that promotes best practice standards for the diagnosis and treatment planning for young children who have autism spectrum disorders, for the purpose of helping existing systems of care to build solid circles of expertise within their ranks.

(2) Educating medical practitioners, school

personnel, day care providers, parents, and community service providers (including, but not limited to, early intervention and developmental disabilities providers) throughout the State on appropriate diagnosis and treatment of autism.

(3) Supporting systems of care for young children

with autism spectrum disorders.

(4) Working together with universities and

developmental disabilities providers to identify unmet needs and resources.

(5) Encouraging and supporting research on optional

services for young children with autism spectrum disorders.

In addition to the aforementioned items, on January 1, 2008, The Autism Program shall expand training and direct services by deploying additional regional centers, outreach centers, and community planning and network development initiatives. The expanded Autism Program Service Network shall consist of a comprehensive program of outreach and center development utilizing model programs developed by The Autism Program. This expansion shall span Illinois and support consensus building, outreach, and service provision for children with autism spectrums disorders and their families.
(b) Before January 1, 2006, the Department shall report to the Governor and the General Assembly concerning the progress of the autism diagnosis education program established under this Section.
(Source: P.A. 95-707, eff. 1-11-08.)

(20 ILCS 1705/57.6)
Sec. 57.6. Adult autism; funding for services. Subject to appropriations, the Department, or independent contractual consultants engaged by the Department, shall research possible funding streams for the development and implementation of services for adults with autism spectrum disorders without an intellectual disability. Independent consultants must have expertise in Medicaid services and alternative federal and State funding mechanisms. The research may include, but need not be limited to, research of a Medicaid state plan amendment, a Section 1915(c) home and community based waiver, a Section 1115 research and demonstration waiver, vocational rehabilitation funding, mental health block grants, and other appropriate funding sources. The Department shall report the results of the research and its recommendations to the Governor and the General Assembly by April 1, 2008.
(Source: P.A. 97-227, eff. 1-1-12.)

(20 ILCS 1705/58) (from Ch. 91 1/2, par. 100-58)
Sec. 58. (Repealed).
(Source: P.A. 85-1209. Repealed by P.A. 92-111, eff. 1-1-02.)

(20 ILCS 1705/59) (from Ch. 91 1/2, par. 100-59)
Sec. 59. The Department may create a Family Assistance and Support Program to assist families in providing care at home for persons of any age with a severe or profound developmental disability, to prevent or delay the institutionalization of such persons or to permit the return of such persons from facilities to their families. As used in this Section, "families" includes foster families. The program may provide reimbursement for services or other need as specified in this Section only if payment or reimbursement for such services is not available through insurance or any other State or federal program. The Department may require documentation, where deemed appropriate by the Department, that other sources of payment or reimbursement are not available. Reimbursement is available under the program for special adaptive equipment, minor structural modifications to a residence or vehicle, adaptive clothing, medications, special dietary needs, and transportation to special services. The Department may also provide reimbursement for any other unusual expenses necessary for the maintenance of a person with a severe or profound developmental disability at home. Reimbursement to any family in any year under the program shall not exceed $2,500, except when the limit is waived by the Department in cases of extraordinary need as determined by the Department in accordance with rules adopted by the Department. Expenditures shall be subject to available appropriations for this program. The Department shall promulgate rules to implement and administer the program and establish criteria to assure equitable distribution of funds under this program throughout the State.
An interim report and evaluation of the program shall be submitted to the General Assembly no later than June 30, 1988. A subsequent interim report and evaluation of the program shall be submitted to the General Assembly no later than January 1, 1989. The Governor's Planning Council on Developmental Disabilities shall assist the Department in the evaluation of the program.
(Source: P.A. 88-380.)

(20 ILCS 1705/60) (from Ch. 91 1/2, par. 100-60)
Sec. 60. (Repealed).
(Source: P.A. 88-380. Repealed by P.A. 89-439, eff. 6-1-96.)

(20 ILCS 1705/61) (from Ch. 91 1/2, par. 100-61)
Sec. 61. The Department may establish and maintain a trust fund to be known as the "Interstate Services Trust Fund". This trust fund shall be used for advancing money for travel expenses in connection with the return of patients to other States and for employees designated to accompany the patients. The trust fund shall be reimbursed from any applicable appropriation for travel expenses of the Department.
(Source: P.A. 89-507, eff. 7-1-97.)

(20 ILCS 1705/62) (from Ch. 91 1/2, par. 100-62)
Sec. 62. The Department shall establish and implement, in conjunction with the State Board of Education, a pilot program for the provision of transitional, educational services to persons with a developmental disability 18 years of age or older who have completed public school programs.
(Source: P.A. 88-380.)

(20 ILCS 1705/63) (from Ch. 91 1/2, par. 100-63)
Sec. 63. Mental health pilot program.
(a) The Secretary is hereby authorized, from appropriations made available for purposes of this Section, to establish elderly mental health pilot programs with an emphasis on deterring homelessness, institutionalization, and premature death among elderly persons with mental illness. These shall be coordinated with other programs for the aged administered by the Department on Aging and area agencies on aging. The programs shall provide community-based mental health services including the following services provided on an in-home basis:
(1) Case management.
(2) Assessment.
(3) Counseling.
(4) Outreach.
(b) Additionally, other services may include, but are not limited to, any or all of the following:
(1) Outpatient assessment and diagnostic services.
(2) Outpatient counseling.
(3) Crisis intervention.
(4) Money management.
(5) Medication monitoring.
(6) Psychiatric services.
(c) The Department shall establish eligibility standards for these services taking into consideration the unique economic and social needs of the target population for whom they are to be provided. The target population identified for the purposes of this Act includes persons 60 years of age or older who:
(1) Are suffering an acute episode of mental illness.
(2) Are suffering from a mental disorder which has

led or will lead to the need for long-term institutional care.

(3) Have undergone psychiatric treatment or intensive

outpatient care more than once in a lifetime.

(4) Are exhibiting behavior that severely impacts on

themselves or their environment and which may indicate the development of mental illness.

(d) The Department shall include a review of the progress of any model program under this Act in its annual report to the Governor and the General Assembly.
(Source: P.A. 88-380; 89-507, eff. 7-1-97.)

(20 ILCS 1705/64) (from Ch. 91 1/2, par. 100-64)
Sec. 64. Advisory Committee on Geriatric Services.
(a) The Department shall establish an Advisory Committee on Geriatric Services to advise the Department on matters pertaining to the mental health needs of the elderly population within the State. The Secretary shall designate a person to serve as a liaison to the Advisory Committee and to the public.
(b) The Committee shall consist of 13 members.
(c) The members shall be appointed by the Secretary, and shall be representative of different geographical sections of the State and Statewide organizations, so far as possible, representing the limited English-speaking elderly, the protective service interests of vulnerable adults, the agencies providing case management services to the elderly, and administrators of model projects serving the mental health needs of the elderly through coordination of service delivery systems. One member of the Committee shall be the Director of the Department on Aging or his or her designee.
(d) The appointments of the Committee shall be for 2 year terms. Members may serve more than one term. Vacancies among the members shall be filled by the Director.
(e) The Committee shall provide for its organization and procedure including the election of the Chairperson and such other officers as deemed necessary.
(f) The members of the committee shall receive no compensation for their services but shall be reimbursed by the Department for any ordinary and necessary expenses incurred in the performance of their duties.
(g) The Committee shall have the following duties:
(1) To assess the mental health needs of the elderly

population in the State.

(2) To recommend treatment methods and programs that

are sensitive and relevant to the characteristics of the elderly population.

(3) To provide consultation, technical assistance,

training programs, and reference materials to service providers, organizations, and other agencies.

(4) To promote awareness of geriatric mental health

concerns, and encourage, promote, and aid in the establishment of geriatric services.

(5) To disseminate information on available geriatric

services.

(6) To provide adequate and effective opportunities

for the elderly population to express their views on Departmental policy development and program implementation.

(h) For the purpose of this Section "geriatric" or "elderly population" shall mean and include any persons who are 60 years of age or older.
(Source: P.A. 89-507, eff. 7-1-97.)

(20 ILCS 1705/65) (from Ch. 91 1/2, par. 100-65)
Sec. 65. (Repealed).
(Source: P.A. 89-507, eff. 7-1-97. Repealed by P.A. 91-798, eff. 7-9-00.)

(20 ILCS 1705/66) (from Ch. 91 1/2, par. 100-66)
Sec. 66. Domestic abuse of adults with disabilities. Pursuant to the Abuse of Adults with Disabilities Intervention Act, the Department shall have the authority to provide developmental disability or mental health services in state-operated facilities or through Department supported community agencies to eligible adults in substantiated cases of abuse, neglect or exploitation on a priority basis and to waive current eligibility requirements in an emergency pursuant to the Abuse of Adults with Disabilities Intervention Act. This Section shall not be interpreted to be in conflict with standards for admission to residential facilities as provided in the Mental Health and Developmental Disabilities Code.
(Source: P.A. 99-143, eff. 7-27-15.)

(20 ILCS 1705/67)
Sec. 67. Transfers to community-based residential settings.
(a) The Department may assist with the transfer of people residing in State operated facilities to community-based residential settings.
(b) Recipients in State facilities or their parents or guardians shall have a choice regarding whether the recipient is transferred to a community-based setting or remains in a State operated facility.
(c) Recipients or, when authorized, their parents or guardians, after a period of at least 6 months but not more than one year following a community placement, may request the recipient be returned to a State operated facility.
(d) The Department shall consult with its medical advisory panel regarding the transfer of people from state operated facilities to community-based residential settings.
(Source: P.A. 88-388.)

(20 ILCS 1705/68)
Sec. 68. CHOICE demonstration program.
(a) The Department may establish a 2-year supported employment demonstration program entitled Consumers Have Options for Integrated Competitive Employment (CHOICE). The purpose of CHOICE is to increase opportunities for employment of persons with disabilities by allowing consumers to decide for themselves what their job goals are, what services and supports they need to reach these goals, and where they will obtain them.
(b) A person with a developmental disability who is not already in supported employment is eligible to apply for assistance under CHOICE. To be considered eligible the individual must: (i) be able to advocate for himself or herself or have a capable advocate; (ii) have a job opportunity that he or she is unable to accept without specific services or supports; (iii) have a job that may be lost without particular services or supports; or (iv) have a job but need services or supports to achieve advancement.
(c) An individual selected to participate in the CHOICE demonstration program must complete an individual plan of services and supports in a manner as prescribed. The plan shall identify the individual's employment barriers and employment goals, detail monthly and one-time expenses, and constitute an agreement between the participant and the CHOICE demonstration program regarding their mutual responsibilities.
(d) Supports and services fundable by the CHOICE program include those that will make employment possible and are not being obtained through another funding source. The following supports or services are fundable: case management, transportation, readers and interpreters, medical and adaptive devices, benefits counseling, job coaching, and attendant care. The program shall be designed to allow creativity and flexibility in the process of developing solutions to employment barriers.
(e) CHOICE participants shall provide employment information to the Department in a manner and form as prescribed by the Department for the purpose of determining how effective CHOICE is in helping them reach their employment goals. The Department shall report to the General Assembly on the implementation of this program no later than May 1, 1996 and again on May 1, 1997. The Department shall include in its report the number of CHOICE participants, the types of supports and services funded, the costs of the program, and its recommendations for development of new ways for persons with disabilities to achieve competitive employment and increased independence.
(f) Funding for this demonstration program shall be from appropriations to the Department, or the Department may seek funding for this program from the Illinois Planning Council on Developmental Disabilities.
(Source: P.A. 89-67, eff. 6-30-95.)

(20 ILCS 1705/69)
Sec. 69. Joint planning by the Department of Human Services and the Department of Children and Family Services. The purpose of this Section is to mandate that joint planning occur between the Department of Children and Family Services and the Department of Human Services to ensure that the 2 agencies coordinate their activities and effectively work together to provide youth in care as defined in Section 4d of the Children and Family Services Act who have developmental disabilities a smooth transition to adult living upon reaching the age of 21. The Department of Children and Family Services and the Department of Human Services shall execute an interagency agreement by January 1, 1998 that outlines the terms of the coordination process. The Departments shall consult with private providers of services to children in formulating the interagency agreement.
(Source: P.A. 100-159, eff. 8-18-17.)

(20 ILCS 1705/70)
Sec. 70. Monitoring by closed circuit television. The Department of Human Services as successor to the Department of Mental Health and Developmental Disabilities may install closed circuit televisions in quiet rooms in institutions supervised or operated by the Department to monitor patients in those quiet rooms. The Department shall study current and potential uses of electronic monitoring and recording for the purpose of preventing and identifying abuse and neglect within State-operated developmental centers and developmental disabilities services programs funded, certified, or licensed by the Department of Human Services but not those centers or programs licensed by another State agency, and shall report to the General Assembly on or before January 1, 2008, with recommendations on the feasibility of increasing utilization of electronic monitoring and recording for purposes of preventing and identifying abuse and neglect. Nothing in this Section shall be construed to supersede or interfere with any current provisions in the Mental Health and Developmental Disabilities Code concerning the observation and monitoring of patients.
(Source: P.A. 95-427, eff. 1-1-08.)

(20 ILCS 1705/71)
Sec. 71. Disease management pilot program. The Department shall establish a 3-year pilot program to institute disease management guidelines for the provision of behavioral health care services to persons who receive health care services supported in whole or in part by State or federal funding. To implement the pilot program, the Department shall contract with a single community-based, not-for-profit provider of a comprehensive array of both mental health and chemical dependency services located in Peoria County. The program shall develop a disease management approach that uses research-based best practice guidelines to achieve the desired outcomes with the most efficient use of resources.
(Source: P.A. 91-455, eff. 08-06-99.)

(20 ILCS 1705/71a)
Sec. 71a. Community Behavioral Health Care.
(a) The Department shall strive to guarantee that persons, including children, suffering from mental illness, substance abuse, and other behavioral disorders have access to locally accessible behavioral health care providers who have the ability to treat the person's conditions in a cost effective, outcome-based manner. To ensure continuity and quality of care that is integrated with the person's overall medical care, the Department shall:
(1) Designate as essential community behavioral

health care providers organizations that meet the qualifications set forth in subsection (b) of this Section.

(2) Promote the co-location of primary and behavioral

health care services centers.

(3) Promote access to necessary behavioral health

care services in the State's Health Insurance Exchange policies.

(4) Promote continuity of care for persons moving

between Medicaid, SCHIP, and programs administered by the Department that provide behavioral health care services.

(5) Promote continuity of care for persons not yet

eligible for Medicaid or who are without insurance coverage for their conditions.

(6) Work toward improving access in Illinois'

underserved and health professional shortage areas.

(b) The Department shall designate certain community behavioral health care providers as essential community behavioral health care providers. To qualify for the designation an organization must be a not-for-profit organization under the Internal Revenue Code or a governmental entity that:
(1) Demonstrates a commitment to serving low-income

and underserved populations.

(2) Provides outcome-based community behavioral

health care treatment or services.

(3) Does not restrict access or services because of a

client's financial limitation.

(4) Is a community behavioral health care provider

certified by the Department, or a licensed community behavioral health care provider holding a purchase of care contract with the State under the State's Medicaid program.

An organization that is licensed or certified by the Department may apply to the Department for designation as an essential community behavioral health care provider. The Department, through administrative rule, shall describe the standards and process of designating an essential community behavioral health care provider, establishing the community to be served, other criteria for selection, and grounds for termination.
(c) An organization designated as an essential community behavioral health care provider under subsection (b) and all members of the care treatment and service staff of the essential community behavioral health care provider shall agree to serve enrollees of all health insurers or health care service contractors operating in the area that the designated essential community behavioral health care provider serves. Health insurers shall include State programs funded under Title XIX and Title XXI of the federal Social Security Act, including the State's Medicaid program and the Covering ALL KIDS Health Insurance Program; other programs funded by the Department of Healthcare and Family Services for non-public employees; and programs for both the insured and uninsured funded by the Department of Human Services.
(d) An essential community behavioral health care provider shall be compensated on a fee-for-service basis within a global budget or within a risk-based incentive contract in accordance with the contracts and standards of the respective payors. Staff members and other health care providers in the service area of the designated essential community behavioral health care provider shall not be restricted from providing care, treatment, or services through affiliation with any other health insurer or health care service contractor.
(e) A designation of a community behavioral health care provider as an essential community behavioral health care provider shall end 5 years after the date the designation is granted. The Department, however, may terminate the designation for cause before the end of the 5-year period if the essential community behavioral health care provider fails to comply with the eligibility standards set forth in subsection (b).
A designated essential community behavioral health care provider may reapply for designation 6 months prior to the designation ending and shall provide documented evidence that the provider continues to meet all criteria for designation.
If the essential community behavioral health care provider continues to meet all criteria for designation, the Department shall continue the designation for an additional 5-year period.
(Source: P.A. 97-166, eff. 7-22-11.)

(20 ILCS 1705/72)
Sec. 72. Violent acts against employees of facilities under the Department's jurisdiction. Within 6 months after the effective date of this amendatory Act of the 94th General Assembly, the Department shall adopt rules prescribing the procedures for reporting, investigating, and responding to violent acts against employees of facilities under the Department's jurisdiction. As used in this Section, "violent acts" has the meaning ascribed to that term in the Health Care Workplace Violence Prevention Act.
(Source: P.A. 94-347, eff. 7-28-05.)

(20 ILCS 1705/73)
Sec. 73. Report; Williams v. Quinn consent decree.
(a) Annual Report.
(1) No later than December 31, 2011, and on December

31st of each of the following 4 years, the Department of Human Services shall prepare and submit an annual report to the General Assembly concerning the implementation of the Williams v. Quinn consent decree and other efforts to move persons with mental illnesses from institutional settings to community-based settings. This report shall include:

(A) The number of persons who have been moved

from long-term care facilities to community-based settings during the previous year and the number of persons projected to be moved during the next year.

(B) Any implementation or compliance reports

prepared by the State for the Court or the court-appointed monitor in Williams v. Quinn.

(C) Any reports from the court-appointed monitor

or findings by the Court reflecting the Department's compliance or failure to comply with the Williams v. Quinn consent decree and any other order issued during that proceeding.

(D) Statistics reflecting the number and types of

community-based services provided to persons who have been moved from long-term care facilities to community-based settings.

(E) Any additional community-based services which

are or will be needed in order to ensure maximum community integration as provided for by the Williams v. Quinn consent decree, and the Department's plan for providing these services.

(F) Any and all costs associated with

transitioning residents from institutional settings to community-based settings, including, but not limited to, the cost of residential services, the cost of outpatient treatment, and the cost of all community support services facilitating the community-based setting.

(2) The requirement for reporting to the General

Assembly shall be satisfied by filing copies of the report with the Speaker, Minority Leader, and Clerk of the House of Representatives; the President, Minority Leader, and Secretary of the Senate; and the Legislative Research Unit, as required by Section 3.1 of the General Assembly Organization Act, and by filing additional copies with the State Government Report Distribution Center for the General Assembly as required under paragraph (t) of Section 7 of the State Library Act.

(b) Department rule. The Department of Human Services shall draft and promulgate a new rule governing community-based residential settings. The new rule for community-based residential settings shall include settings that offer to persons with serious mental illness (i) community-based residential recovery-oriented mental health care, treatment, and services; and (ii) community-based residential mental health and co-occurring substance use disorder care, treatment, and services.
Community-based residential settings shall honor a consumer's choice as well as a consumer's right to live in the:
(1) Least restrictive environment.
(2) Most appropriate integrated setting.
(3) Least restrictive environment and most

appropriate integrated setting designed to assist the individual in living in a safe, appropriate, and therapeutic environment.

(4) Least restrictive environment and most

appropriate integrated setting that affords the person the opportunity to live similarly to persons without serious mental illness.

The new rule for community-based residential settings shall be drafted in such a manner as to delineate State-supported care, treatment, and services appropriately governed within the new rule, and shall continue eligibility for eligible individuals in programs governed by Title 59, Part 132 of the Illinois Administrative Code. The Department shall draft a new rule for community-based residential settings by January 1, 2012. The new rule must include, but shall not be limited to, standards for:
(i) Administrative requirements.
(ii) Monitoring, review, and reporting.
(iii) Certification requirements.
(iv) Life safety.
(c) Study of housing and residential services. By no later than October 1, 2011, the Department shall conduct a statewide study to assess the existing types of community-based housing and residential services currently being provided to individuals with mental illnesses in Illinois. This study shall include State-funded and federally funded housing and residential services. The results of this study shall be used to inform the rulemaking process outlined in subsection (b).
(Source: P.A. 97-529, eff. 8-23-11; 97-813, eff. 7-13-12.)

(20 ILCS 1705/74)
Sec. 74. Rates and reimbursements. Within 30 days after the effective date of this amendatory Act of the 100th General Assembly, the Department shall increase rates and reimbursements to fund a minimum of a $0.75 per hour wage increase for front-line personnel, including, but not limited to, direct support persons, aides, front-line supervisors, qualified intellectual disabilities professionals, nurses, and non-administrative support staff working in community-based provider organizations serving individuals with developmental disabilities. The Department shall adopt rules, including emergency rules under subsection (y) of Section 5-45 of the Illinois Administrative Procedure Act, to implement the provisions of this Section.
(Source: P.A. 100-23, eff. 7-6-17.)

(20 ILCS 1705/75)
Sec. 75. Rate increase. Within 30 days after the effective date of this amendatory Act of the 100th General Assembly, the Division of Mental Health shall by rule develop the increased rate methodology and annualize the increased rate beginning with State fiscal year 2018 contracts to certified community mental health centers, based on the additional amounts appropriated for the purpose of providing a rate increase to certified community mental health centers. The Department shall adopt rules, including emergency rules under subsection (y) of Section 5-45 of the Illinois Administrative Procedure Act, to implement the provisions of this Section.
(Source: P.A. 100-23, eff. 7-6-17.)



20 ILCS 1710/ - Civil Administrative Code of Illinois. (Department of Human Services (Mental Health and Developmental Disabilities) Law)

Article 1710 - Department Of Human Services (As Successor To Department Of Mental Health And Developmental Disabilities)

(20 ILCS 1710/Art. 1710 heading)

(20 ILCS 1710/1710-1)
Sec. 1710-1. Article short title. This Article 1710 of the Civil Administrative Code of Illinois may be cited as the Department of Human Services (Mental Health and Developmental Disabilities) Law.
(Source: P.A. 96-1000, eff. 7-2-10.)

(20 ILCS 1710/1710-5)
Sec. 1710-5. Definitions. In this Law:
"Department" means the Department of Human Services.
"Secretary" means the Secretary of Human Services.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 1710/1710-10) (was 20 ILCS 1710/53 in part)
Sec. 1710-10. Powers, generally. The Department has the powers described in Sections 1710-15, 1710-20, 1710-25, and 1710-100.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 1710/1710-15) (was 20 ILCS 1710/53 in part)
Sec. 1710-15. Mental Health and Developmental Disabilities Administrative Act. The Department has the power to exercise the powers and duties set forth in the Mental Health and Developmental Disabilities Administrative Act.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 1710/1710-20) (was 20 ILCS 1710/53 in part)
Sec. 1710-20. Mental Health and Developmental Disabilities Code.
(a) The Department has the power to administer the provisions of the Mental Health and Developmental Disabilities Code that pertain to the responsibilities of the Department.
(b) The Department has the power to initiate injunction proceedings wherever it appears to the Secretary that any person, group of persons, or corporation is engaged or about to engage in any acts or practices that constitute or will constitute a violation of the Mental Health and Developmental Disabilities Code or any rule or regulation prescribed under authority of that Code. The Secretary may, in his or her discretion, through the Attorney General, file a complaint and apply for an injunction, and upon a proper showing, any circuit court may issue a permanent or preliminary injunction or a temporary restraining order without bond to enforce that Code, rule, or regulation in addition to the penalties and other remedies provided in that Code, rule, or regulation. Either party may appeal as in other civil cases.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 1710/1710-25) (was 20 ILCS 1710/53 in part)
Sec. 1710-25. Escaped Inmate Damages Act. The Department has the power to exercise the powers and fulfill the duties assigned the Department by the Escaped Inmate Damages Act.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 1710/1710-30) (was 20 ILCS 1710/53a)
Sec. 1710-30. Specialized living centers. The Department shall exercise the powers and perform the functions and duties as prescribed in the Specialized Living Centers Act.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 1710/1710-50) (was 20 ILCS 1710/53 in part)
Sec. 1710-50. Security force. The Department has the power to appoint, subject to the Personnel Code, members of a security force who shall be authorized to transport recipients between Department facilities or other locations, search for and attempt to locate and transport missing recipients, enforce Section 47 of the Mental Health and Developmental Disabilities Administrative Act, and perform other required duties. The director of a mental health or developmental disability facility shall have authority to direct security forces. This authorization shall remain in effect even if security forces are transporting recipients across county or State boundaries. Security forces performing their duties shall be indemnified as provided under the State Employee Indemnification Act.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 1710/1710-75) (was 20 ILCS 1710/53 in part)
Sec. 1710-75. Criminal history record information. Whenever the Department is authorized or required by law to consider some aspect of criminal history record information for the purpose of carrying out its statutory powers and responsibilities, then, upon request and payment of fees in conformance with the requirements of Section 2605-400 of the Department of State Police Law (20 ILCS 2605/2605-400), the Department of State Police is authorized to furnish, pursuant to positive identification, the information contained in State files that is necessary to fulfill the request.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 1710/1710-100) (was 20 ILCS 1710/53d)
Sec. 1710-100. Grants to Special Olympics Illinois. The Department shall make grants to Special Olympics Illinois for area and statewide athletic competitions from appropriations to the Department from the Special Olympics Illinois Fund, a special fund created in the State treasury.
(Source: P.A. 95-523, eff. 6-1-08; 95-876, eff. 8-21-08.)

(20 ILCS 1710/1710-125)
Sec. 1710-125. Re-entry services program. The Department of Human Services shall establish a re-entry services program to assist persons wrongfully imprisoned, as defined in Section 3-1-2 of the Unified Code of Corrections, in obtaining mental health services, including services for post-traumatic stress, at an agreed-upon mental health facility at no charge. The Department of Human Services shall promulgate rules, no later than July 1, 2011, establishing the eligibility of wrongfully imprisoned persons for the Department's re-entry services program.
(Source: P.A. 96-1550, eff. 7-1-11.)






20 ILCS 2405/ - Rehabilitation of Persons with Disabilities Act.

(20 ILCS 2405/0.01) (from Ch. 23, par. 3429)
Sec. 0.01. Short title. This Act may be cited as the Rehabilitation of Persons with Disabilities Act.
(Source: P.A. 99-143, eff. 7-27-15.)

(20 ILCS 2405/1) (from Ch. 23, par. 3430)
Sec. 1. It is the purpose of this Act to provide for rehabilitation, habilitation and other services to persons with one or more disabilities, their families and the community.
(Source: P.A. 89-507, eff. 7-1-97.)

(20 ILCS 2405/1b) (from Ch. 23, par. 3432)
Sec. 1b. For the purpose of this Act, the term "person with one or more disabilities" means any person who, by reason of a physical or mental impairment, is or may be expected to be totally or partially incapacitated for independent living or gainful employment; the term "rehabilitation" or "habilitation" means those vocational or other appropriate services which increase the opportunities for independent functioning or gainful employment; the term "comprehensive rehabilitation" means those services necessary and appropriate for increasing the potential for independent living or gainful employment as applicable; the term "vocational rehabilitation administrator" means the head of the designated State unit within the Department responsible for administration of rehabilitation services provided for in this Act, including but not limited to the administration of the federal Rehabilitation Act; the term "Department" means the Department of Human Services; and the term "Secretary" means the Secretary of Human Services.
(Source: P.A. 89-507, eff. 7-1-97; 90-453, eff. 8-16-97.)

(20 ILCS 2405/3) (from Ch. 23, par. 3434)
(Text of Section from P.A. 100-23)
Sec. 3. Powers and duties. The Department shall have the powers and duties enumerated herein:
(a) To co-operate with the federal government in the administration of the provisions of the federal Rehabilitation Act of 1973, as amended, of the Workforce Investment Act of 1998, and of the federal Social Security Act to the extent and in the manner provided in these Acts.
(b) To prescribe and supervise such courses of vocational training and provide such other services as may be necessary for the habilitation and rehabilitation of persons with one or more disabilities, including the administrative activities under subsection (e) of this Section, and to co-operate with State and local school authorities and other recognized agencies engaged in habilitation, rehabilitation and comprehensive rehabilitation services; and to cooperate with the Department of Children and Family Services regarding the care and education of children with one or more disabilities.
(c) (Blank).
(d) To report in writing, to the Governor, annually on or before the first day of December, and at such other times and in such manner and upon such subjects as the Governor may require. The annual report shall contain (1) a statement of the existing condition of comprehensive rehabilitation services, habilitation and rehabilitation in the State; (2) a statement of suggestions and recommendations with reference to the development of comprehensive rehabilitation services, habilitation and rehabilitation in the State; and (3) an itemized statement of the amounts of money received from federal, State and other sources, and of the objects and purposes to which the respective items of these several amounts have been devoted.
(e) (Blank).
(f) To establish a program of services to prevent the unnecessary institutionalization of persons in need of long term care and who meet the criteria for blindness or disability as defined by the Social Security Act, thereby enabling them to remain in their own homes. Such preventive services include any or all of the following:
(1) personal assistant services;
(2) homemaker services;
(3) home-delivered meals;
(4) adult day care services;
(5) respite care;
(6) home modification or assistive equipment;
(7) home health services;
(8) electronic home response;
(9) brain injury behavioral/cognitive services;
(10) brain injury habilitation;
(11) brain injury pre-vocational services; or
(12) brain injury supported employment.
The Department shall establish eligibility standards for such services taking into consideration the unique economic and social needs of the population for whom they are to be provided. Such eligibility standards may be based on the recipient's ability to pay for services; provided, however, that any portion of a person's income that is equal to or less than the "protected income" level shall not be considered by the Department in determining eligibility. The "protected income" level shall be determined by the Department, shall never be less than the federal poverty standard, and shall be adjusted each year to reflect changes in the Consumer Price Index For All Urban Consumers as determined by the United States Department of Labor. The standards must provide that a person may not have more than $10,000 in assets to be eligible for the services, and the Department may increase or decrease the asset limitation by rule. The Department may not decrease the asset level below $10,000.
The services shall be provided, as established by the Department by rule, to eligible persons to prevent unnecessary or premature institutionalization, to the extent that the cost of the services, together with the other personal maintenance expenses of the persons, are reasonably related to the standards established for care in a group facility appropriate to their condition. These non-institutional services, pilot projects or experimental facilities may be provided as part of or in addition to those authorized by federal law or those funded and administered by the Illinois Department on Aging. The Department shall set rates and fees for services in a fair and equitable manner. Services identical to those offered by the Department on Aging shall be paid at the same rate.
Personal assistants shall be paid at a rate negotiated between the State and an exclusive representative of personal assistants under a collective bargaining agreement. In no case shall the Department pay personal assistants an hourly wage that is less than the federal minimum wage. Within 30 days after the effective date of this amendatory Act of the 100th General Assembly, the hourly wage paid to personal assistants and individual maintenance home health workers shall be increased by $0.48 per hour.
Solely for the purposes of coverage under the Illinois Public Labor Relations Act, personal assistants providing services under the Department's Home Services Program shall be considered to be public employees and the State of Illinois shall be considered to be their employer as of the effective date of this amendatory Act of the 93rd General Assembly, but not before. Solely for the purposes of coverage under the Illinois Public Labor Relations Act, home care and home health workers who function as personal assistants and individual maintenance home health workers and who also provide services under the Department's Home Services Program shall be considered to be public employees, no matter whether the State provides such services through direct fee-for-service arrangements, with the assistance of a managed care organization or other intermediary, or otherwise, and the State of Illinois shall be considered to be the employer of those persons as of January 29, 2013 (the effective date of Public Act 97-1158), but not before except as otherwise provided under this subsection (f). The State shall engage in collective bargaining with an exclusive representative of home care and home health workers who function as personal assistants and individual maintenance home health workers working under the Home Services Program concerning their terms and conditions of employment that are within the State's control. Nothing in this paragraph shall be understood to limit the right of the persons receiving services defined in this Section to hire and fire home care and home health workers who function as personal assistants and individual maintenance home health workers working under the Home Services Program or to supervise them within the limitations set by the Home Services Program. The State shall not be considered to be the employer of home care and home health workers who function as personal assistants and individual maintenance home health workers working under the Home Services Program for any purposes not specifically provided in Public Act 93-204 or Public Act 97-1158, including but not limited to, purposes of vicarious liability in tort and purposes of statutory retirement or health insurance benefits. Home care and home health workers who function as personal assistants and individual maintenance home health workers and who also provide services under the Department's Home Services Program shall not be covered by the State Employees Group Insurance Act of 1971.
The Department shall execute, relative to nursing home prescreening, as authorized by Section 4.03 of the Illinois Act on the Aging, written inter-agency agreements with the Department on Aging and the Department of Healthcare and Family Services, to effect the intake procedures and eligibility criteria for those persons who may need long term care. On and after July 1, 1996, all nursing home prescreenings for individuals 18 through 59 years of age shall be conducted by the Department, or a designee of the Department.
The Department is authorized to establish a system of recipient cost-sharing for services provided under this Section. The cost-sharing shall be based upon the recipient's ability to pay for services, but in no case shall the recipient's share exceed the actual cost of the services provided. Protected income shall not be considered by the Department in its determination of the recipient's ability to pay a share of the cost of services. The level of cost-sharing shall be adjusted each year to reflect changes in the "protected income" level. The Department shall deduct from the recipient's share of the cost of services any money expended by the recipient for disability-related expenses.
To the extent permitted under the federal Social Security Act, the Department, or the Department's authorized representative, may recover the amount of moneys expended for services provided to or in behalf of a person under this Section by a claim against the person's estate or against the estate of the person's surviving spouse, but no recovery may be had until after the death of the surviving spouse, if any, and then only at such time when there is no surviving child who is under age 21 or blind or who has a permanent and total disability. This paragraph, however, shall not bar recovery, at the death of the person, of moneys for services provided to the person or in behalf of the person under this Section to which the person was not entitled; provided that such recovery shall not be enforced against any real estate while it is occupied as a homestead by the surviving spouse or other dependent, if no claims by other creditors have been filed against the estate, or, if such claims have been filed, they remain dormant for failure of prosecution or failure of the claimant to compel administration of the estate for the purpose of payment. This paragraph shall not bar recovery from the estate of a spouse, under Sections 1915 and 1924 of the Social Security Act and Section 5-4 of the Illinois Public Aid Code, who precedes a person receiving services under this Section in death. All moneys for services paid to or in behalf of the person under this Section shall be claimed for recovery from the deceased spouse's estate. "Homestead", as used in this paragraph, means the dwelling house and contiguous real estate occupied by a surviving spouse or relative, as defined by the rules and regulations of the Department of Healthcare and Family Services, regardless of the value of the property.
The Department shall submit an annual report on programs and services provided under this Section. The report shall be filed with the Governor and the General Assembly on or before March 30 each year.
The requirement for reporting to the General Assembly shall be satisfied by filing copies of the report with the Speaker, the Minority Leader and the Clerk of the House of Representatives and the President, the Minority Leader and the Secretary of the Senate and the Legislative Research Unit, as required by Section 3.1 of the General Assembly Organization Act, and filing additional copies with the State Government Report Distribution Center for the General Assembly as required under paragraph (t) of Section 7 of the State Library Act.
(g) To establish such subdivisions of the Department as shall be desirable and assign to the various subdivisions the responsibilities and duties placed upon the Department by law.
(h) To cooperate and enter into any necessary agreements with the Department of Employment Security for the provision of job placement and job referral services to clients of the Department, including job service registration of such clients with Illinois Employment Security offices and making job listings maintained by the Department of Employment Security available to such clients.
(i) To possess all powers reasonable and necessary for the exercise and administration of the powers, duties and responsibilities of the Department which are provided for by law.
(j) (Blank).
(k) (Blank).
(l) To establish, operate and maintain a Statewide Housing Clearinghouse of information on available, government subsidized housing accessible to persons with disabilities and available privately owned housing accessible to persons with disabilities. The information shall include but not be limited to the location, rental requirements, access features and proximity to public transportation of available housing. The Clearinghouse shall consist of at least a computerized database for the storage and retrieval of information and a separate or shared toll free telephone number for use by those seeking information from the Clearinghouse. Department offices and personnel throughout the State shall also assist in the operation of the Statewide Housing Clearinghouse. Cooperation with local, State and federal housing managers shall be sought and extended in order to frequently and promptly update the Clearinghouse's information.
(m) To assure that the names and case records of persons who received or are receiving services from the Department, including persons receiving vocational rehabilitation, home services, or other services, and those attending one of the Department's schools or other supervised facility shall be confidential and not be open to the general public. Those case records and reports or the information contained in those records and reports shall be disclosed by the Director only to proper law enforcement officials, individuals authorized by a court, the General Assembly or any committee or commission of the General Assembly, and other persons and for reasons as the Director designates by rule. Disclosure by the Director may be only in accordance with other applicable law.
(Source: P.A. 99-143, eff. 7-27-15; 100-23, eff. 7-6-17.)

(Text of Section from P.A. 100-477)
Sec. 3. Powers and duties. The Department shall have the powers and duties enumerated herein:
(a) To co-operate with the federal government in the administration of the provisions of the federal Rehabilitation Act of 1973, as amended, of the Workforce Innovation and Opportunity Act, and of the federal Social Security Act to the extent and in the manner provided in these Acts.
(b) To prescribe and supervise such courses of vocational training and provide such other services as may be necessary for the habilitation and rehabilitation of persons with one or more disabilities, including the administrative activities under subsection (e) of this Section, and to co-operate with State and local school authorities and other recognized agencies engaged in habilitation, rehabilitation and comprehensive rehabilitation services; and to cooperate with the Department of Children and Family Services regarding the care and education of children with one or more disabilities.
(c) (Blank).
(d) To report in writing, to the Governor, annually on or before the first day of December, and at such other times and in such manner and upon such subjects as the Governor may require. The annual report shall contain (1) a statement of the existing condition of comprehensive rehabilitation services, habilitation and rehabilitation in the State; (2) a statement of suggestions and recommendations with reference to the development of comprehensive rehabilitation services, habilitation and rehabilitation in the State; and (3) an itemized statement of the amounts of money received from federal, State and other sources, and of the objects and purposes to which the respective items of these several amounts have been devoted.
(e) (Blank).
(f) To establish a program of services to prevent the unnecessary institutionalization of persons in need of long term care and who meet the criteria for blindness or disability as defined by the Social Security Act, thereby enabling them to remain in their own homes. Such preventive services include any or all of the following:
(1) personal assistant services;
(2) homemaker services;
(3) home-delivered meals;
(4) adult day care services;
(5) respite care;
(6) home modification or assistive equipment;
(7) home health services;
(8) electronic home response;
(9) brain injury behavioral/cognitive services;
(10) brain injury habilitation;
(11) brain injury pre-vocational services; or
(12) brain injury supported employment.
The Department shall establish eligibility standards for such services taking into consideration the unique economic and social needs of the population for whom they are to be provided. Such eligibility standards may be based on the recipient's ability to pay for services; provided, however, that any portion of a person's income that is equal to or less than the "protected income" level shall not be considered by the Department in determining eligibility. The "protected income" level shall be determined by the Department, shall never be less than the federal poverty standard, and shall be adjusted each year to reflect changes in the Consumer Price Index For All Urban Consumers as determined by the United States Department of Labor. The standards must provide that a person may not have more than $10,000 in assets to be eligible for the services, and the Department may increase or decrease the asset limitation by rule. The Department may not decrease the asset level below $10,000.
The services shall be provided, as established by the Department by rule, to eligible persons to prevent unnecessary or premature institutionalization, to the extent that the cost of the services, together with the other personal maintenance expenses of the persons, are reasonably related to the standards established for care in a group facility appropriate to their condition. These non-institutional services, pilot projects or experimental facilities may be provided as part of or in addition to those authorized by federal law or those funded and administered by the Illinois Department on Aging. The Department shall set rates and fees for services in a fair and equitable manner. Services identical to those offered by the Department on Aging shall be paid at the same rate.
Personal assistants shall be paid at a rate negotiated between the State and an exclusive representative of personal assistants under a collective bargaining agreement. In no case shall the Department pay personal assistants an hourly wage that is less than the federal minimum wage.
Solely for the purposes of coverage under the Illinois Public Labor Relations Act (5 ILCS 315/), personal assistants providing services under the Department's Home Services Program shall be considered to be public employees and the State of Illinois shall be considered to be their employer as of the effective date of this amendatory Act of the 93rd General Assembly, but not before. Solely for the purposes of coverage under the Illinois Public Labor Relations Act, home care and home health workers who function as personal assistants and individual maintenance home health workers and who also provide services under the Department's Home Services Program shall be considered to be public employees, no matter whether the State provides such services through direct fee-for-service arrangements, with the assistance of a managed care organization or other intermediary, or otherwise, and the State of Illinois shall be considered to be the employer of those persons as of January 29, 2013 (the effective date of Public Act 97-1158), but not before except as otherwise provided under this subsection (f). The State shall engage in collective bargaining with an exclusive representative of home care and home health workers who function as personal assistants and individual maintenance home health workers working under the Home Services Program concerning their terms and conditions of employment that are within the State's control. Nothing in this paragraph shall be understood to limit the right of the persons receiving services defined in this Section to hire and fire home care and home health workers who function as personal assistants and individual maintenance home health workers working under the Home Services Program or to supervise them within the limitations set by the Home Services Program. The State shall not be considered to be the employer of home care and home health workers who function as personal assistants and individual maintenance home health workers working under the Home Services Program for any purposes not specifically provided in Public Act 93-204 or Public Act 97-1158, including but not limited to, purposes of vicarious liability in tort and purposes of statutory retirement or health insurance benefits. Home care and home health workers who function as personal assistants and individual maintenance home health workers and who also provide services under the Department's Home Services Program shall not be covered by the State Employees Group Insurance Act of 1971 (5 ILCS 375/).
The Department shall execute, relative to nursing home prescreening, as authorized by Section 4.03 of the Illinois Act on the Aging, written inter-agency agreements with the Department on Aging and the Department of Healthcare and Family Services, to effect the intake procedures and eligibility criteria for those persons who may need long term care. On and after July 1, 1996, all nursing home prescreenings for individuals 18 through 59 years of age shall be conducted by the Department, or a designee of the Department.
The Department is authorized to establish a system of recipient cost-sharing for services provided under this Section. The cost-sharing shall be based upon the recipient's ability to pay for services, but in no case shall the recipient's share exceed the actual cost of the services provided. Protected income shall not be considered by the Department in its determination of the recipient's ability to pay a share of the cost of services. The level of cost-sharing shall be adjusted each year to reflect changes in the "protected income" level. The Department shall deduct from the recipient's share of the cost of services any money expended by the recipient for disability-related expenses.
To the extent permitted under the federal Social Security Act, the Department, or the Department's authorized representative, may recover the amount of moneys expended for services provided to or in behalf of a person under this Section by a claim against the person's estate or against the estate of the person's surviving spouse, but no recovery may be had until after the death of the surviving spouse, if any, and then only at such time when there is no surviving child who is under age 21 or blind or who has a permanent and total disability. This paragraph, however, shall not bar recovery, at the death of the person, of moneys for services provided to the person or in behalf of the person under this Section to which the person was not entitled; provided that such recovery shall not be enforced against any real estate while it is occupied as a homestead by the surviving spouse or other dependent, if no claims by other creditors have been filed against the estate, or, if such claims have been filed, they remain dormant for failure of prosecution or failure of the claimant to compel administration of the estate for the purpose of payment. This paragraph shall not bar recovery from the estate of a spouse, under Sections 1915 and 1924 of the Social Security Act and Section 5-4 of the Illinois Public Aid Code, who precedes a person receiving services under this Section in death. All moneys for services paid to or in behalf of the person under this Section shall be claimed for recovery from the deceased spouse's estate. "Homestead", as used in this paragraph, means the dwelling house and contiguous real estate occupied by a surviving spouse or relative, as defined by the rules and regulations of the Department of Healthcare and Family Services, regardless of the value of the property.
The Department shall submit an annual report on programs and services provided under this Section. The report shall be filed with the Governor and the General Assembly on or before March 30 each year.
The requirement for reporting to the General Assembly shall be satisfied by filing copies of the report with the Speaker, the Minority Leader and the Clerk of the House of Representatives and the President, the Minority Leader and the Secretary of the Senate and the Legislative Research Unit, as required by Section 3.1 of the General Assembly Organization Act, and filing additional copies with the State Government Report Distribution Center for the General Assembly as required under paragraph (t) of Section 7 of the State Library Act.
(g) To establish such subdivisions of the Department as shall be desirable and assign to the various subdivisions the responsibilities and duties placed upon the Department by law.
(h) To cooperate and enter into any necessary agreements with the Department of Employment Security for the provision of job placement and job referral services to clients of the Department, including job service registration of such clients with Illinois Employment Security offices and making job listings maintained by the Department of Employment Security available to such clients.
(i) To possess all powers reasonable and necessary for the exercise and administration of the powers, duties and responsibilities of the Department which are provided for by law.
(j) (Blank).
(k) (Blank).
(l) To establish, operate and maintain a Statewide Housing Clearinghouse of information on available, government subsidized housing accessible to persons with disabilities and available privately owned housing accessible to persons with disabilities. The information shall include but not be limited to the location, rental requirements, access features and proximity to public transportation of available housing. The Clearinghouse shall consist of at least a computerized database for the storage and retrieval of information and a separate or shared toll free telephone number for use by those seeking information from the Clearinghouse. Department offices and personnel throughout the State shall also assist in the operation of the Statewide Housing Clearinghouse. Cooperation with local, State and federal housing managers shall be sought and extended in order to frequently and promptly update the Clearinghouse's information.
(m) To assure that the names and case records of persons who received or are receiving services from the Department, including persons receiving vocational rehabilitation, home services, or other services, and those attending one of the Department's schools or other supervised facility shall be confidential and not be open to the general public. Those case records and reports or the information contained in those records and reports shall be disclosed by the Director only to proper law enforcement officials, individuals authorized by a court, the General Assembly or any committee or commission of the General Assembly, and other persons and for reasons as the Director designates by rule. Disclosure by the Director may be only in accordance with other applicable law.
(Source: P.A. 99-143, eff. 7-27-15; 100-477, eff. 9-8-17.)

(20 ILCS 2405/3a) (from Ch. 23, par. 3434a)
Sec. 3a. The provisions of the Illinois Administrative Procedure Act are hereby expressly adopted and shall apply to all administrative rules and procedures of the Department under this Act, except that Section 5-35 of the Illinois Administrative Procedure Act relating to procedures for rule-making does not apply to the adoption of any rule required by federal law in connection with which the Department is precluded by law from exercising any discretion.
(Source: P.A. 88-45.)

(20 ILCS 2405/3b) (from Ch. 23, par. 3434b)
Sec. 3b. No otherwise qualified child with one or more disabilities receiving special education and related services under Article 14 of The School Code shall be excluded from the participation in or be denied the benefits of or be subjected to discrimination under any program or activity provided by the Department.
(Source: P.A. 86-607.)

(20 ILCS 2405/3c)
Sec. 3c. (Repealed).
(Source: P.A. 85-604. Repealed by P.A. 99-120, eff. 7-23-15.)

(20 ILCS 2405/5) (from Ch. 23, par. 3436)
Sec. 5. The Department is authorized to receive such gifts or donations, either from public or private sources, as may be offered unconditionally or under such conditions related to the comprehensive rehabilitation services, habilitation and rehabilitation of persons with one or more disabilities, as in the judgment of the Department are proper and consistent with the provisions of this Act.
(Source: P.A. 94-91, eff. 7-1-05.)

(20 ILCS 2405/5a) (from Ch. 23, par. 3437)
Sec. 5a. The State of Illinois does hereby (1) accept the provisions and benefits of the act of Congress entitled the Rehabilitation Act of 1973, as heretofore and hereafter amended, (2) designate the State Treasurer as custodian of all moneys received by the State from appropriations made by the Congress of the United States for comprehensive rehabilitation services and habilitation and rehabilitation of persons with one or more disabilities, to be kept in a fund to be known as the Vocational Rehabilitation Fund, and authorize the State treasurer to make disbursements therefrom upon the order of the Department, and (3) empower and direct the Department to cooperate with the federal government in carrying out the provisions of the Rehabilitation Act of 1973.
(Source: P.A. 88-500.)

(20 ILCS 2405/5b)
Sec. 5b. Home Services Medicaid Trust Fund.
(a) The Home Services Medicaid Trust Fund is hereby created as a special fund in the State treasury.
(b) Amounts paid to the State during each State fiscal year by the federal government under Title XIX or Title XXI of the Social Security Act for services delivered in relation to the Department's Home Services Program established pursuant to Section 3 of this Act, and any interest earned thereon, shall be deposited into the Fund.
(c) Moneys in the Fund may be used by the Department for the purchase of services, and operational and administrative expenses, in relation to the Home Services Program.
(Source: P.A. 98-1004, eff. 8-18-14; 99-143, eff. 7-27-15.)

(20 ILCS 2405/6) (from Ch. 23, par. 3438)
Sec. 6. (Repealed).
(Source: Repealed by P.A. 88-500, eff. 7-1-94.)

(20 ILCS 2405/8) (from Ch. 23, par. 3439)
Sec. 8. (Repealed).
(Source: Repealed by P.A. 88-500, eff. 7-1-94.)

(20 ILCS 2405/9) (from Ch. 23, par. 3440)
Sec. 9. Whenever, in the course of its rehabilitation and habilitation program, the Department has provided tools, equipment, initial stock or other supplies to a person with one or more disabilities to establish a business enterprise as a self-employed person, other than a business enterprise under the supervision and management of a non-profit agency, the Department may, in its discretion, convey title to such tools, equipment, initial stock or other supplies at any time after the expiration of 6 months after such items are provided to that person.
(Source: P.A. 86-607.)

(20 ILCS 2405/10) (from Ch. 23, par. 3441)
Sec. 10. Residential schools; visual and hearing disabilities.
(a) The Department of Human Services shall operate residential schools for the education of children with visual and hearing disabilities who are unable to take advantage of the regular educational facilities provided in the community, and shall provide in connection therewith such academic, vocational, and related services as may be required. Children shall be eligible for admission to these schools only after proper diagnosis and evaluation, in accordance with procedures prescribed by the Department.
(a-5) The Superintendent of the Illinois School for the Deaf shall be the chief executive officer of, and shall be responsible for the day to day operations of, the School, and shall obtain educational and professional employees who are certified by the Illinois State Board of Education or licensed by the appropriate agency or entity to which licensing authority has been delegated, as well as all other employees of the School, subject to the provisions of the Personnel Code and any applicable collective bargaining agreement. The Superintendent shall be appointed by the Governor, by and with the advice and consent of the Senate. In the case of a vacancy in the office of Superintendent during the recess of the Senate, the Governor shall make a temporary appointment until the next meeting of the Senate, when the Governor shall nominate some person to fill the office, and any person so nominated who is confirmed by the Senate shall hold office during the remainder of the term and until his or her successor is appointed and qualified. The Superintendent shall hold office (i) for a term expiring on June 30 of 2015, and every 4 years thereafter and (ii) until the Superintendent's successor is appointed and qualified. The Superintendent shall devote his or her full time to the duties of the office, shall not serve in any other capacity during his or her term of office, and shall receive such compensation as the Governor shall determine. The Superintendent shall have an administrative certificate with a superintendent endorsement as provided for under Section 21-7.1 of the School Code, and shall have degrees in both educational administration and deaf education, together with at least 15 years of experience in either deaf education, the administration of deaf education, or a combination of the 2.
(a-10) The Superintendent of the Illinois School for the Visually Impaired shall be the chief executive officer of, and shall be responsible for the day to day operations of, the School, and shall obtain educational and professional employees who are certified by the Illinois State Board of Education or licensed by the appropriate agency or entity to which licensing authority has been delegated, as well as all other employees of the School, subject to the provisions of the Personnel Code and any applicable collective bargaining agreement. The Superintendent shall be appointed by the Governor, by and with the advice and consent of the Senate. In the case of a vacancy in the office of Superintendent during the recess of the Senate, the Governor shall make a temporary appointment until the next meeting of the Senate, when the Governor shall nominate some person to fill the office, and any person so nominated who is confirmed by the Senate shall hold office during the remainder of the term and until his or her successor is appointed and qualified. The Superintendent shall hold office (i) for a term expiring on June 30 of 2015, and every 4 years thereafter and (ii) until the Superintendent's successor is appointed and qualified. The Superintendent shall devote his or her full time to the duties of the office, shall not serve in any other capacity during his or her term of office, and shall receive such compensation as the Governor shall determine. The Superintendent shall have an administrative certificate with a superintendent endorsement as provided for under Section 21-7.1 of the School Code, and shall have degrees in both educational administration and blind or visually impaired education, together with at least 15 years of experience in either blind or visually impaired education, the administration of blind or visually impaired education, or a combination of the 2.
(b) In administering the Illinois School for the Deaf, the Department shall adopt an admission policy which permits day or residential enrollment, when resources are sufficient, of children with hearing disabilities who are able to take advantage of the regular educational facilities provided in the community and thus unqualified for admission under subsection (a). In doing so, the Department shall establish an annual deadline by which shall be completed the enrollment of children qualified under subsection (a) for admission to the Illinois School for the Deaf. After the deadline, the Illinois School for the Deaf may enroll other children with hearing disabilities at the request of their parents or guardians if the Department determines there are sufficient resources to meet their needs as well as the needs of children enrolled before the deadline and children qualified under subsection (a) who may be enrolled after the deadline on an emergency basis. The Department shall adopt any rules and regulations necessary for the implementation of this subsection.
(c) In administering the Illinois School for the Visually Impaired, the Department shall adopt an admission policy that permits day or residential enrollment, when resources are sufficient, of children with visual disabilities who are able to take advantage of the regular educational facilities provided in the community and thus unqualified for admission under subsection (a). In doing so, the Department shall establish an annual deadline by which the enrollment of children qualified under subsection (a) for admission to the Illinois School for the Visually Impaired shall be completed. After the deadline, the Illinois School for the Visually Impaired may enroll other children with visual disabilities at the request of their parents or guardians if the Department determines there are sufficient resources to meet their needs as well as the needs of children enrolled before the deadline and children qualified under subsection (a) who may be enrolled after the deadline on an emergency basis. The Department shall adopt any rules and regulations necessary for the implementation of this subsection.
(Source: P.A. 99-143, eff. 7-27-15.)

(20 ILCS 2405/10a)
Sec. 10a. Financial Participation of Students Attending the Illinois School for the Deaf and the Illinois School for the Visually Impaired.
(a) General. The Illinois School for the Deaf and the Illinois School for the Visually Impaired are required to provide eligible students with disabilities with a free and appropriate public education as required by Article 14 of the Illinois School Code.
(b) Financial Participation. The Department shall promulgate rules concerning fees for activities or services at the schools with input from (i) the superintendent of each school and (ii) Directors of Special Education from selected Local Education Agencies who place students at the schools. Parents or guardians of students attending the Illinois School for the Deaf or the Illinois School for the Visually Impaired may be asked to financially participate in the following fees for services or activities provided at the schools:
(1) Registration.
(2) Books, labs, and supplies (fees may vary

depending on the classes in which a student participates).

(3) Athletic or extracurricular activities (students

participating in multiple activities will not be required to pay for more than 2 activities).

(4) Driver's education (if applicable).
(5) Graduation.
(6) Yearbook (optional).
(7) Activities (trips or leisure activities not

associated with classroom curriculum).

(8) Other activities or services identified by the

Department, pursuant to rule.

Exceptions may be granted to parents or guardians who are unable to meet the financial participation obligations. The Department shall promulgate rules concerning requests for exception to the financial participation at the schools.
Any fees collected for activities or services identified in (1) through (8) under this subsection (b) shall be held locally by the school and used exclusively for the purpose for which the fee was assessed. A separate locally held fund shall be established by the Illinois School for the Deaf and the Illinois School for the Visually Impaired for this purpose.
(c) (Blank).
(Source: P.A. 97-74, eff. 6-30-11; 97-664, eff. 1-13-12.)

(20 ILCS 2405/11) (from Ch. 23, par. 3442)
Sec. 11. Illinois Center for Rehabilitation and Education. The Department shall operate and maintain the Illinois Center for Rehabilitation and Education for the care and education of educable children with one or more physical disabilities and provide in connection therewith nursing and medical care and academic, occupational, and related training to such children.
Any Illinois resident under the age of 21 years who is educable but has such a severe physical disability as a result of cerebral palsy, muscular dystrophy, spina bifida, or other cause that he is unable to take advantage of the system of free education in the State of Illinois, may be admitted to the Center or be entitled to services and facilities provided hereunder. Children shall be admitted to the Center or be eligible for such services and facilities only after diagnosis according to procedures approved for this purpose. The Department may avail itself of the services of other public or private agencies in determining any child's eligibility for admission to, or discharge from, the Center.
The Department may call upon other agencies of the State for such services as they are equipped to render in the care of children with one or more physical disabilities, and such agencies are instructed to render those services which are consistent with their legal and administrative responsibilities.
(Source: P.A. 88-172.)

(20 ILCS 2405/12) (from Ch. 23, par. 3443)
Sec. 12. Services for the visually impaired. The Department shall provide community services for persons with visual disabilities at the Illinois Center for Rehabilitation and Education to promote the general welfare and rehabilitation of persons with major visual disabilities and provide such related services as will promote independent living, lessen the limitations of their disability, teach them vocational and other skills, and assist in making them self-supporting and responsible citizens of their communities. The community services program shall provide such instruction and intensive rehabilitation training service individually or in groups as is deemed necessary and practicable for each individual case, using the best appliances, skills, and specialist services known. The Center shall carry out these purposes by providing appropriate training in a residential center for persons with visual disabilities who are found to be qualified for such training.
In order to facilitate the training and rehabilitation of persons with major visual disabilities in industrial work processes and provide necessary services, the Center and the community services program shall have authority to seek and negotiate contracts with agencies, individuals, firms, manufacturers or corporations for the repair of machines or equipment for persons with visual disabilities and for separating, sorting, packaging, tying, wrapping, or otherwise putting together small objects. The rates charged for such work shall be reasonable and adequate, and comparable to those paid other persons for similar services, except as the projects are used for training and rehabilitation of persons with visual disabilities who may not be compensated during the period of training.
All money which has been or may be paid to, or is received as payment for such work shall be deposited in an approved bank or savings and loan association in a special account known as the Industrial Project Fund. All deposits and expenditures of the Industrial Project Fund shall be made under the direction of the Department and in accordance with its rules and regulations. Expenditures shall be limited to salaries and wages paid to the persons with visual disabilities performing the work and for necessary supplies, expenses and equipment required to facilitate and operate such training and employment, and for the benefit, special comfort, pleasure, amusement and rehabilitation of all persons with visual disabilities receiving services from the Department.
No bank or savings and loan association shall receive public funds as permitted by this Section, unless it has complied with the requirements established under Section 6 of the Public Funds Investment Act.
(Source: P.A. 88-172.)

(20 ILCS 2405/12a) (from Ch. 23, par. 3443a)
Sec. 12a. Centers for independent living.
(a) Purpose. Recognizing that persons with significant disabilities deserve a high quality of life within their communities regardless of their disabilities, the Department, working with the Statewide Independent Living Council, shall develop a State plan for submission on an annual basis to the Commissioner. The Department shall adopt rules for implementing the State plan in accordance with the federal Act, including rules adopted under the federal Act governing the award of grants.
(b) Definitions. As used in this Section, unless the context clearly requires otherwise:
"Federal Act" means the federal Rehabilitation Act of 1973, as amended.
"Center for independent living" means a consumer controlled, community based, cross-disability, non-residential, private non-profit agency that is designated and operated within a local community by individuals with disabilities and provides an array of independent living services.
"Consumer controlled" means that the center for independent living vests power and authority in individuals with disabilities and that at least 51% of the directors of the center are persons with one or more disabilities as defined by this Act.
"Commissioner" means the Commissioner of the Rehabilitation Services Administration in the United States Department of Education.
"Council" means the Statewide Independent Living Council appointed under subsection (d).
"Individual with a disability" means any individual who has a physical or mental impairment that substantially limits a major life activity, has a record of such an impairment, or is regarded as having such an impairment.
"Individual with a significant disability" means an individual with a significant physical or mental impairment, whose ability to function independently in the family or community or whose ability to obtain, maintain, or advance in employment is substantially limited and for whom the delivery of independent living services will improve the ability to function, continue functioning, or move toward functioning independently in the family or community or to continue in employment.
"State plan" means the materials submitted by the Department to the Commissioner on an annual basis that contain the State's proposal for:
(1) The provision of statewide independent living

services.

(2) The development and support of a statewide

network of centers for independent living.

(3) Working relationships between (i) programs

providing independent living services and independent living centers and (ii) the vocational rehabilitation program administered by the Department under the federal Act and other programs providing services for individuals with disabilities.

(c) Authority. The unit of the Department headed by the vocational rehabilitation administrator shall be designated the State unit under Title VII of the federal Act and shall have the following responsibilities:
(1) To receive, account for, and disburse funds

received by the State under the federal Act based on the State plan.

(2) To provide administrative support services to

centers for independent living programs.

(3) To keep records, and take such actions with

respect to those records, as the Commissioner finds to be necessary with respect to the programs.

(4) To submit additional information or provide

assurances the Commissioner may require with respect to the programs.

The vocational rehabilitation administrator and the Chairperson of the Council are responsible for jointly developing and signing the State plan required by Section 704 of the federal Act. The State plan shall conform to the requirements of Section 704 of the federal Act.
(d) Statewide Independent Living Council.
The Governor shall appoint a Statewide Independent Living Council, comprised of 18 members, which shall be established as an entity separate and distinct from the Department. The composition of the Council shall include the following:
(1) At least one director of a center for independent

living chosen by the directors of centers for independent living within the State.

(2) A representative from the unit of the Department

of Human Services responsible for the administration of the vocational rehabilitation program and a representative from another unit in the Department of Human Services that provides services for individuals with disabilities and a representative each from the Department on Aging, the State Board of Education, and the Department of Children and Family Services, all as ex-officio, non-voting members who shall not be counted in the 18 members appointed by the Governor.

In addition, the Council may include the following:
(A) One or more representatives of centers for

independent living.

(B) One or more parents or guardians of individuals

with disabilities.

(C) One or more advocates for individuals with

disabilities.

(D) One or more representatives of private business.
(E) One or more representatives of organizations that

provide services for individuals with disabilities.

(F) Other appropriate individuals.
After soliciting recommendations from organizations representing a broad range of individuals with disabilities and organizations interested in individuals with disabilities, the Governor shall appoint members of the Council for terms beginning July 1, 1993. The Council shall be composed of members (i) who provide statewide representation; (ii) who represent a broad range of individuals with disabilities from diverse backgrounds; (iii) who are knowledgeable about centers for independent living and independent living services; and (iv) a majority of whom are persons who are individuals with disabilities and are not employed by any State agency or center for independent living.
The council shall elect a chairperson from among its voting membership.
Each member of the Council shall serve for terms of 3 years, except that (i) a member appointed to fill a vacancy occurring before the expiration of the term for which the predecessor was appointed shall be appointed for the remainder of that term and (ii) terms of the members initially appointed after the effective date of this amendatory Act of 1993 shall be as follows: 6 of the initial members shall be appointed for terms of one year, 6 shall be appointed for terms of 2 years, and 6 shall be appointed for terms of 3 years. No member of the council may serve more than 2 consecutive full terms.
Appointments to fill vacancies in unexpired terms and new terms shall be filled by the Governor or by the Council if the Governor delegates that power to the Council by executive order. The vacancy shall not affect the power of the remaining members to execute the powers and duties of the Council. The Council shall have the duties enumerated in subsections (c), (d), and (e) of Section 705 of the federal Act.
Members shall be reimbursed for their actual expenses incurred in the performance of their duties, including expenses for travel, child care, and personal assistance services, and a member who is not employed or who must forfeit wages from other employment shall be paid reasonable compensation for each day the member is engaged in performing the duties of the Council. The reimbursement or compensation shall be paid from moneys made available to the Department under Part B of Title VII of the federal Act.
In addition to the powers and duties granted to advisory boards by Section 5-505 of the Departments of State Government Law (20 ILCS 5/5-505), the Council shall have the authority to appoint jointly with the vocational rehabilitation administrator a peer review committee to consider and make recommendations for grants to eligible centers for independent living.
(e) Grants to centers for independent living. Each center for independent living that receives assistance from the Department under this Section shall comply with the standards and provide and comply with the assurances that are set forth in the State plan and consistent with Section 725 of the federal Act. Each center for independent living receiving financial assistance from the Department shall provide satisfactory assurances at the time and in the manner the vocational rehabilitation administrator requires.
Beginning October 1, 1994, the vocational rehabilitation administrator may award grants to any eligible center for independent living that is receiving funds under Title VII of the federal Act, unless the vocational rehabilitation administrator makes a finding that the center for independent living fails to comply with the standards and assurances set forth in Section 725 of the federal Act.
If there is no center for independent living serving a region of the State or the region is underserved, and the State receives a federal increase in its allotment sufficient to support one or more additional centers for independent living in the State, the vocational rehabilitation administrator may award a grant under this subsection to one or more eligible agencies, consistent with the provisions of the State plan setting forth the design of the State for establishing a statewide network for centers for independent living.
In selecting from among eligible agencies in awarding a grant under this subsection for a new center for independent living, the vocational rehabilitation administrator and the chairperson of (or other individual designated by) the Council acting on behalf of and at the direction of the Council shall jointly appoint a peer review committee that shall rank applications in accordance with the standards and assurances set forth in Section 725 of the federal Act and criteria jointly established by the vocational rehabilitation administrator and the chairperson or designated individual. The peer review committee shall consider the ability of the applicant to operate a center for independent living and shall recommend an applicant to receive a grant under this subsection based on the following:
(1) Evidence of the need for a center for independent

living, consistent with the State plan.

(2) Any past performance of the applicant in

providing services comparable to independent living services.

(3) The applicant's plan for complying with, or

demonstrated success in complying with, the standards and assurances set forth in Section 725 of the federal Act.

(4) The quality of key personnel of the applicant and

the involvement of individuals with significant disabilities by the applicant.

(5) The budgets and cost effectiveness of the

applicant.

(6) The evaluation plan of the applicant.
(7) The ability of the applicant to carry out the

plan.

The vocational rehabilitation administrator shall award the grant on the basis of the recommendation of the peer review committee if the actions of the committee are consistent with federal and State law.
(f) Evaluation and review. The vocational rehabilitation administrator shall periodically review each center for independent living that receives funds from the Department under Title VII of the federal Act, or moneys appropriated from the General Revenue Fund, to determine whether the center is in compliance with the standards and assurances set forth in Section 725 of the federal Act. If the vocational rehabilitation administrator determines that any center receiving those federal or State funds is not in compliance with the standards and assurances set forth in Section 725, the vocational rehabilitation administrator shall immediately notify the center that it is out of compliance. The vocational rehabilitation administrator shall terminate all funds to that center 90 days after the date of notification or, in the case of a center that requests an appeal, the date of any final decision, unless the center submits a plan to achieve compliance within 90 days and that plan is approved by the vocational rehabilitation administrator or (if on appeal) by the Commissioner.
(Source: P.A. 91-239, eff. 1-1-00; 91-540, eff. 8-13-99; 92-16, eff. 6-28-01.)

(20 ILCS 2405/13) (from Ch. 23, par. 3444)
Sec. 13. The Department shall have all powers reasonable and necessary for the administration of institutions for persons with one or more disabilities under subsection (f) of Section 3 of this Act, including, but not limited to, the authority to do the following:
(a) Appoint and remove the superintendents of the institutions operated by the Department, except for those superintendents whose appointment and removal is provided for under Section 10 of this Act; obtain all other employees subject to the provisions of the Personnel Code, except for educational and professional employees of the Illinois School for the Deaf and the Illinois School for the Visually Impaired who are certified by the Illinois State Board of Education or licensed by the appropriate agency or entity to which licensing authority has been delegated, and all other employees of the Schools who are obtained by the superintendents as provided under Section 10 of this Act, subject to the provisions of the Personnel Code and any applicable collective bargaining agreement; and conduct staff training programs for the development and improvement of services.
(b) Provide supervision, housing accommodations, board or the payment of boarding costs, tuition, and treatment free of charge, except as otherwise specified in this Act, for residents of this State who are cared for in any institution, or for persons receiving services under any program under the jurisdiction of the Department. Residents of other states may be admitted upon payment of the costs of board, tuition, and treatment as determined by the Department; provided, that no resident of another state shall be received or retained to the exclusion of any resident of this State. The Department shall accept any donation for the board, tuition, and treatment of any person receiving service or care.
(c) Cooperate with the State Board of Education and the Department of Children and Family Services in a program to provide for the placement, supervision, and foster care of children with disabilities who must leave their home community in order to attend schools offering programs in special education.
(d) Assess and collect (i) student activity fees and (ii) charges to school districts for transportation of students required under the School Code and provided by the Department. The Department shall direct the expenditure of all money that has been or may be received by any officer of the several State institutions under the direction and supervision of the Department as profit on sales from commissary stores, student activity fees, or charges for student transportation. The money shall be deposited into a locally held fund and expended under the direction of the Department for the special comfort, pleasure, and amusement of residents and employees and the transportation of residents, provided that amounts expended for comfort, pleasure, and amusement of employees shall not exceed the amount of profits derived from sales made to employees by the commissaries, as determined by the Department.
Funds deposited with State institutions under the direction and supervision of the Department by or for residents of those State institutions shall be deposited into interest-bearing accounts, and money received as interest and income on those funds shall be deposited into a "needy student fund" to be held and administered by the institution. Money in the "needy student fund" shall be expended for the special comfort, pleasure, and amusement of the residents of the particular institution where the money is paid or received.
Any money belonging to residents separated by death, discharge, or unauthorized absence from institutions described under this Section, in custody of officers of the institutions, may, if unclaimed by the resident or the legal representatives of the resident for a period of 2 years, be expended at the direction of the Department for the purposes and in the manner specified in this subsection (d). Articles of personal property, with the exception of clothing left in the custody of those officers, shall, if unclaimed for the period of 2 years, be sold and the money disposed of in the same manner.
Clothing left at the institution by residents at the time of separation may be used as determined by the institution if unclaimed by the resident or legal representatives of the resident within 30 days after notification.
(e) Keep, for each institution under the jurisdiction of the Department, a register of the number of officers, employees, and residents present each day in the year, in a form that will permit a calculation of the average number present each month.
(f) (Blank).
(g) (Blank).
(h) (Blank).
(i) Accept and hold in behalf of the State, if for the public interest, a grant, gift, or legacy of money or property to the State of Illinois, to the Department, or to any institution or program of the Department made in trust for the maintenance or support of a resident of an institution of the Department, or for any other legitimate purpose connected with any such institution or program. The Department shall cause each gift, grant, or legacy to be kept as a distinct fund, and shall invest the gift, grant, or legacy in the manner provided by the laws of this State as those laws now exist or shall hereafter be enacted relating to securities in which the deposits in savings banks may be invested. The Department may, however, in its discretion, deposit in a proper trust company or savings bank, during the continuance of the trust, any fund so left in trust for the life of a person and shall adopt rules and regulations governing the deposit, transfer, or withdrawal of the fund. The Department shall, on the expiration of any trust as provided in any instrument creating the trust, dispose of the fund thereby created in the manner provided in the instrument. The Department shall include in its required reports a statement showing what funds are so held by it and the condition of the funds. Monies found on residents at the time of their admission, or accruing to them during their period of institutional care, and monies deposited with the superintendents by relatives, guardians, or friends of residents for the special comfort and pleasure of a resident, shall remain in the possession of the superintendents, who shall act as trustees for disbursement to, in behalf of, or for the benefit of the resident. All types of retirement and pension benefits from private and public sources may be paid directly to the superintendent of the institution where the person is a resident, for deposit to the resident's trust fund account.
(j) Appoint, subject to the Personnel Code, persons to be members of a police and security force. Members of the police and security force shall be peace officers and as such have all powers possessed by policemen in cities and sheriffs, including the power to make arrests on view or warrants of violations of State statutes or city or county ordinances. These powers may, however, be exercised only in counties of more than 500,000 population when required for the protection of Department properties, interests, and personnel, or specifically requested by appropriate State or local law enforcement officials. Members of the police and security force may not serve and execute civil processes.
(k) Maintain, and deposit receipts from the sale of tickets to athletic, musical, and other events, fees for participation in school sponsored tournaments and events, and revenue from student activities relating to charges for art and woodworking projects, charges for automobile repairs, and other revenue generated from student projects into, locally held accounts not to exceed $20,000 per account for the purposes of (i) providing immediate payment to officials, judges, and athletic referees for their services rendered and for other related expenses at school sponsored contests, tournaments, or events, (ii) providing payment for expenses related to student revenue producing activities such as art and woodworking projects, automotive repair work, and other student activities or projects that generate revenue and incur expenses, and (iii) providing students who are enrolled in an independent living program with cash so that they may fulfill course objectives by purchasing commodities and other required supplies.
(l) Advance moneys from its appropriations to be maintained in locally held accounts at the schools to establish (i) a "Student Compensation Account" to pay students for work performed under the student work program, and (ii) a "Student Activity Travel Account" to pay transportation, meals, and lodging costs of students, coaches, and activity sponsors while traveling off campus for sporting events, lessons, and other activities directly associated with the representation of the school. Funds in the "Student Compensation Account" shall not exceed $20,000, and funds in the "Student Activity Travel Account" shall not exceed $200,000.
(l-5) Establish a locally held account (referred to as the Account) to hold, maintain and administer the Therkelsen/Hansen College Loan Fund (referred to as the Fund). All cash represented by the Fund shall be transferred from the State Treasury to the Account. The Department shall promulgate rules regarding the maintenance and use of the Fund and all interest earned thereon; the eligibility of potential borrowers from the Fund; and the awarding and repayment of loans from the Fund; and other rules as applicable regarding the Fund. The administration of the Fund and the promulgation of rules regarding the Fund shall be consistent with the will of Petrea Therkelsen, which establishes the Fund.
(m) Promulgate rules of conduct applicable to the residents of institutions for persons with one or more disabilities. The rules shall include specific standards to be used by the Department to determine (i) whether financial restitution shall be required in the event of losses or damages resulting from a resident's action and (ii) the ability of the resident and the resident's parents to pay restitution.
(Source: P.A. 99-143, eff. 7-27-15.)

(20 ILCS 2405/13a) (from Ch. 23, par. 3444a)
Sec. 13a. (a) The Department shall be responsible for coordinating the establishment of local Transition Planning Committees. Members of the committees shall consist of representatives from special education; vocational and regular education; post-secondary education; parents of youth with disabilities; persons with disabilities; local business or industry; the Department of Human Services; public and private adult service providers; case coordination; and other consumer, school, and adult services as appropriate. The Committee shall elect a chair and shall meet at least quarterly. Each Transition Planning Committee shall:
(1) identify current transition services, programs,

and funding sources provided within the community for secondary and post-secondary aged youth with disabilities and their families as well as the development of strategies to address unmet needs;

(2) facilitate the development of transition

interagency teams to address present and future transition needs of individual students on their individual education plans;

(3) develop a mission statement that emphasizes the

goals of integration and participation in all aspects of community life for persons with disabilities;

(4) provide for the exchange of information such as

appropriate data, effectiveness studies, special projects, exemplary programs, and creative funding of programs;

(5) develop consumer in-service and awareness

training programs in the local community; and

(6) assist in staff training for individual

transition planning and student transition needs assessment.

(b) Each Transition Planning Committee shall select a chair from among its members who shall serve for a term of one year. Each committee shall meet at least quarterly, or at such other times at the call of the chair.
(c) Each Transition Planning Committee shall annually prepare and submit to the Interagency Coordinating Council a report which assesses the level of currently available services in the community as well as the level of unmet needs of secondary students with disabilities, makes recommendations to address unmet needs, and summarizes the steps taken to address unmet needs based on the recommendations made in previous reports.
(d) The name and affiliation of each local Transition Planning Committee member and the annual report required under subsection (c) of this Section shall be filed with the administrative office of each school district served by the local Transition Planning Committee, be made available to the public upon request, and be sent to each member of the General Assembly whose district encompasses the area served by the Transition Planning Committee.
(Source: P.A. 92-452, eff. 8-21-01.)

(20 ILCS 2405/14) (from Ch. 23, par. 3445)
Sec. 14. The Department shall publish, and make available to the public upon request, an annual updated list of services available from all State agencies to persons with one or more disabilities in this State.
(Source: P.A. 86-607.)

(20 ILCS 2405/15) (from Ch. 23, par. 3446)
Sec. 15. (Repealed).
(Source: Repealed by P.A. 88-500, eff. 7-1-94.)

(20 ILCS 2405/16) (from Ch. 23, par. 3447)
Sec. 16. (Repealed).
(Source: Repealed by P.A. 88-500, eff. 7-1-94.)

(20 ILCS 2405/17) (from Ch. 23, par. 3448)
Sec. 17. Child Abuse and Neglect Reports.
(a) All applicants for employment at the Illinois School for the Visually Impaired, the Illinois School for the Deaf, and the Illinois Center for the Rehabilitation and Education shall as a condition of employment authorize, in writing on a form prescribed by the Department of Children and Family Services, an investigation of the Central Register, as defined in the Abused and Neglected Child Reporting Act, to ascertain if the applicant has been determined to be a perpetrator in an indicated report of child abuse or neglect.
(b) The information concerning a prospective employee obtained by the Department shall be confidential and exempt from public inspection and copying, as provided under Section 7 of The Freedom of Information Act, and the information shall not be transmitted outside the Department, except as provided in the Abused and Neglected Child Reporting Act, and shall not be transmitted to anyone within the Department except as needed for the purposes of evaluation of an application for employment.
(Source: P.A. 88-172.)

(20 ILCS 2405/17.1)
Sec. 17.1. Home Care Consumer Bill of Rights.
(a) Definitions. As used in this Section:
"Home care consumer" or "consumer" means a person aged 60 or older or a person with disabilities aged 18 through 59 who receives services in his or her home or community to promote independence and reduce the necessity for residence in a long-term care facility. These services may include the following:
(1) Home care services provided under this Act, the

Medicare program under Title XVIII of the Social Security Act, the Medicaid program under Title XIX of the Social Security Act, or any other program funded by public or private moneys.

(2) Home care services determined to be appropriate

by the Department.

"Home Care Consumer Bill of Rights" means, at a minimum, the rights set forth in subsections (b) through (g) and, in addition, any other rights established under subsection (h).
"Home care services" or "services" means home and community-based services to promote independence and reduce the necessity for residence in a long-term care facility, including personal care services designed to assist an individual in the activities of daily living such as bathing, exercising, personal grooming, and getting in and out of bed.
(b) Home care consumer's right to basic safety.
(1) A home care consumer has the right to be

protected from physical, sexual, mental, and verbal abuse, neglect, and exploitation, including financial exploitation.

(2) A home care consumer has the right to be served

by providers who are properly trained and are providing home care services within their scope of practice and the scope of their certification or licensure by the State.

(3) A provider of home care services shall maintain

the confidentiality of all personal, financial, and medical information of the home care consumers to whom it provides services.

(4) A provider of home care services shall respect

the personal property of the home care consumers to whom it provides services. If a consumer reports a theft or loss of personal property, the provider shall investigate and shall report back to the consumer the results of the investigation.

(c) Home care consumer's right to information.
(1) A home care consumer has the right to be

informed of the following by a provider of home care services within 2 weeks after starting to receive home care services:

(A) His or her rights under this Section.
(B) The entities the home care consumer may

contact if his or her rights are violated, including the name and contact information for the Department of Human Services and the Department on Aging and other State and local agencies responsible for enforcing the Home Care Consumer Bill of Rights.

(2) A home care consumer has the right to:
(A) be informed of (i) the cost of home care

services prior to receiving those services, (ii) whether the cost of those services is covered under health insurance, long-term care insurance, or other private or public programs, and (iii) any charges the consumer will be expected to pay; and

(B) be given advance notice of any changes to

those costs or services.

(3) A home care consumer has the right to access

information about the availability of the home care services provided in his or her community and has the right to choose among home care services and providers of home care services available in that community.

(d) Home care consumer's right to choice, participation, and self-determination.
(1) A home care consumer has the right to participate

in the planning of his or her home care services, including making choices about aspects of his or her care and services that are important to him or her, choosing providers and schedules to the extent practicable, receiving reasonable accommodation of his or her needs and preferences, and involving anyone he or she chooses to participate with him or her in that planning.

(2) A home care consumer has the right to be provided

with sufficient information to make informed decisions, to be fully informed in advance about any proposed changes in care and services, and to be involved in the decision-making process regarding those changes.

(3) A home care consumer may refuse services and has

the right to receive an explanation of the consequences of doing so.

(e) Home care consumer's right to dignity and individuality. A home care consumer has the right to receive care and services provided in a way that promotes his or her dignity and individuality.
(f) Home care consumer's right to redress grievances.
(1) A home care consumer has the right to express

grievances about the quality of his or her home care services, the number of hours of service, and any violations of his or her rights under this Section. A home care consumer has the right to receive prompt responses to those concerns and to be informed about the entities the consumer may contact to state those grievances in order to have the grievances addressed in an appropriate and timely manner and without retaliation.

(2) A home care consumer has the right to assert his

or her rights under this Section without retaliation.

(g) Home care consumer's right to fiduciary assistance. A home care consumer has the right to a fiduciary's assistance in securing the consumer's rights under this Section.
(h) Other rights. The Home Care Consumer Bill of Rights may include any other rights determined to be appropriate by the Department.
(i) The Department of Human Services and the Department on Aging shall develop a plan for enforcing the Home Care Consumer Bill of Rights. In developing the plan, the Departments shall establish and take into account best practices for enforcement of those rights. The Departments shall make those best practices available to the public through their official web sites. The plan shall include a description of how entities with a role in protecting older adults aged 60 or older and persons with disabilities aged 18 through 59, such as home care services licensing agencies, adult protective services agencies, the Office of State Long Term Care Ombudsman, local law enforcement agencies, and other entities determined to be appropriate by the Departments, will coordinate activities to enforce the Home Care Consumer Bill of Rights.
(Source: P.A. 98-935, eff. 8-15-14.)



20 ILCS 2407/ - Disabilities Services Act of 2003.

Article 1 - Short Title

(20 ILCS 2407/Art. 1 heading)

(20 ILCS 2407/1)
Sec. 1. Short title. This Act may be cited as the Disabilities Services Act of 2003.
(Source: P.A. 93-638, eff. 12-31-03.)



Article 2 - Disabilities Services Act of 2003

(20 ILCS 2407/Art. 2 heading)

(20 ILCS 2407/5)
Sec. 5. Purpose. It is the purpose of this Act to create an advisory committee to develop and implement a disabilities services implementation plan as provided in Section 20 to ensure compliance by the State of Illinois with the Americans with Disabilities Act and the decision in Olmstead v. L.C., 119 S.Ct. 2176 (1999).
(Source: P.A. 93-638, eff. 12-31-03.)

(20 ILCS 2407/10)
Sec. 10. Application of Act; definitions.
(a) This Act applies to persons with disabilities. The disabilities included are defined for purposes of this Act as follows:
"Disability" means a disability as defined by the Americans with Disabilities Act of 1990 that is attributable to a developmental disability, a mental illness, or a physical disability, or combination of those.
"Developmental disability" means a disability that is attributable to an intellectual disability or a related condition. A related condition must meet all of the following conditions:
(1) It must be attributable to cerebral palsy,

epilepsy, or any other condition (other than mental illness) found to be closely related to an intellectual disability because that condition results in impairment of general intellectual functioning or adaptive behavior similar to that of individuals with an intellectual disability, and requires treatment or services similar to those required for those individuals. For purposes of this Section, autism is considered a related condition.

(2) It must be manifested before the individual

reaches age 22.

(3) It must be likely to continue indefinitely.
(4) It must result in substantial functional

limitations in 3 or more of the following areas of major life activity: self-care, language, learning, mobility, self-direction, and capacity for independent living.

"Mental Illness" means a mental or emotional disorder verified by a diagnosis contained in the Diagnostic and Statistical Manual of Mental Disorders-Fourth Edition, published by the American Psychiatric Association (DSM-IV), or its successor, or International Classification of Diseases, 9th Revision, Clinical Modification (ICD-9-CM), or its successor, that substantially impairs a person's cognitive, emotional, or behavioral functioning, or any combination of those, excluding (i) conditions that may be the focus of clinical attention but are not of sufficient duration or severity to be categorized as a mental illness, such as parent-child relational problems, partner-relational problems, sexual abuse of a child, bereavement, academic problems, phase-of-life problems, and occupational problems (collectively, "V codes"), (ii) organic disorders such as substance intoxication dementia, substance withdrawal dementia, Alzheimer's disease, vascular dementia, dementia due to HIV infection, and dementia due to Creutzfeldt-Jakob disease and disorders associated with known or unknown physical conditions such as hallucinosis, amnestic disorders and delirium, and psychoactive substance-induced organic disorders, and (iii) an intellectual disability or psychoactive substance use disorders.
"Intellectual disability" means significantly sub-average general intellectual functioning existing concurrently with deficits in adaptive behavior and manifested before the age of 22 years.
"Physical disability" means a disability as defined by the Americans with Disabilities Act of 1990 that meets the following criteria:
(1) It is attributable to a physical impairment.
(2) It results in a substantial functional limitation

in any of the following areas of major life activity: (i) self-care, (ii) receptive and expressive language, (iii) learning, (iv) mobility, (v) self-direction, (vi) capacity for independent living, and (vii) economic sufficiency.

(3) It reflects the person's need for a combination

and sequence of special, interdisciplinary, or general care, treatment, or other services that are of lifelong or of extended duration and must be individually planned and coordinated.

(b) In this Act:
"Chronological age-appropriate services" means services, activities, and strategies for persons with disabilities that are representative of the lifestyle activities of nondisabled peers of similar age in the community.
"Comprehensive evaluation" means procedures used by qualified professionals selectively with an individual to determine whether a person has a disability and the nature and extent of the services that the person with a disability needs.
"Department" means the Department on Aging, the Department of Human Services, the Department of Public Health, the Department of Public Aid (now Department Healthcare and Family Services), the University of Illinois Division of Specialized Care for Children, the Department of Children and Family Services, and the Illinois State Board of Education, where appropriate, as designated in the implementation plan developed under Section 20.
"Family" means a natural, adoptive, or foster parent or parents or other person or persons responsible for the care of an individual with a disability in a family setting.
"Family or individual support" means those resources and services that are necessary to maintain an individual with a disability within the family home or his or her own home. These services may include, but are not limited to, cash subsidy, respite care, and counseling services.
"Independent service coordination" means a social service that enables persons with developmental disabilities and their families to locate, use, and coordinate resources and opportunities in their communities on the basis of individual need. Independent service coordination is independent of providers of services and funding sources and is designed to ensure accessibility, continuity of care, and accountability and to maximize the potential of persons with developmental disabilities for independence, productivity, and integration into the community. Independent service coordination includes, at a minimum: (i) outreach to identify eligible individuals; (ii) assessment and periodic reassessment to determine each individual's strengths, functional limitations, and need for specific services; (iii) participation in the development of a comprehensive individual service or treatment plan; (iv) referral to and linkage with needed services and supports; (v) monitoring to ensure the delivery of appropriate services and to determine individual progress in meeting goals and objectives; and (vi) advocacy to assist the person in obtaining all services for which he or she is eligible or entitled.
"Individual service or treatment plan" means a recorded assessment of the needs of a person with a disability, a description of the services recommended, the goals of each type of element of service, an anticipated timetable for the accomplishment of the goals, and a designation of the qualified professionals responsible for the implementation of the plan.
"Least restrictive environment" means an environment that represents the least departure from the normal patterns of living and that effectively meets the needs of the person receiving the service.
(Source: P.A. 97-227, eff. 1-1-12; 98-756, eff. 7-16-14.)

(20 ILCS 2407/15)
Sec. 15. Services. Services shall be provided in accordance with the individual service or treatment plan developed for an individual under this Section. The individual shall initially be screened for potential eligibility by the appropriate State agency and, if the individual is deemed probably eligible for a disability service or program, a comprehensive evaluation of the individual shall be conducted to determine the services and programs appropriate for that individual. The array of available services shall be described in the Disabilities Services Implementation Plan required under this Act and may include, but need not be limited to:
(1) Comprehensive evaluation and diagnosis. A person

with a suspected disability who is applying for Department-authorized disability services must receive, after an initial screening and a determination of probable eligibility for a disability service or program, a comprehensive diagnosis and evaluation, including an assessment of skills, abilities, and potential for residential and work placement, adapted to his or her primary language, cultural background, and ethnic origin. All components of a comprehensive evaluation must be administered by a qualified examiner.

(2) Individual service or treatment plan. A person

with a disability shall receive services in accordance with a current individual service or treatment plan. A person with a disability who is receiving services shall be provided periodic reevaluation and review of the individual service or treatment plan, at least annually, in order to measure progress, to modify or change objectives if necessary, and to provide guidance and remediation techniques.

A person with a disability and his or her guardian

have the right to participate in the planning and decision-making process regarding the person's individual service or treatment plan and to be informed in writing, or in that person's mode of communication, of progress at reasonable time intervals. Each person must be given the opportunity to make decisions and exercise options regarding the plan, consistent with the person's capabilities. Family members and other representatives of the person with a disability must be allowed, encouraged, and supported to participate as well, if the person with a disability consents to that participation.

(3) Nondiscriminatory access to services. A person

with a disability may not be denied program services because of sex, ethnic origin, marital status, ability to pay (except where contrary to law), or criminal record. Specific program eligibility requirements with regard to disability, level of need, age, and other matters may be established by the Department by rule. The Department may set priorities for the provision of services and for determining the need and eligibility for services in accordance with available funding.

(4) Family or individual support. A person with a

disability must be provided family or individual support services, or both, whenever possible and appropriate, to prevent unnecessary out-of-home placement and to foster independent living skills when authorized for such services.

(5) Residential choices and options. A person with a

disability who requires residential placement in a supervised or supported setting must be provided choices among various residential options when authorized for those services. The placement must be offered in the least restrictive environment appropriate to the individual.

(6) Education. A person with a disability has the

right to a free, appropriate public education as provided in both State and federal law. Each local educational agency must prepare persons with disabilities for adult living. In anticipation of adulthood, each person with a disability has the right to a transition plan developed and ready for implementation before the person's exit by no later than the school year in which the person reaches age 14, consistent with the requirements of the federal Individuals with Disabilities Education Act and Article XIV of the School Code.

(7) Vocational training. A person with a disability

must be provided vocational training, when appropriate, that contributes to the person's independence and employment potential. This training should include strategies and activities in programs that lead to employment and reemployment in the least restrictive environment appropriate to the individual.

(8) Employment. A person with a disability has the

right to be employed free from discrimination, pursuant to the Constitution and laws of this State.

(9) Independent service coordination. A person with a

disability who is receiving direct services from the Department must be provided independent service coordination when needed.

(10) Mental health supports. Individuals with a

disability must be provided needed mental health supports such as psychological rehabilitation, psychiatric and medication coverage, day treatment, care management, and crisis services.

(11) Due process. A person with a disability retains

the rights of citizenship. Any person aggrieved by a decision of a department regarding services provided under this Act must be given an opportunity to present complaints at a due process hearing before an impartial hearing officer designated by the director of that department. Any person aggrieved by a final administrative decision rendered following the due process hearing may seek judicial review of that decision pursuant to the Administrative Review Law. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure. Attorney's fees and costs may be awarded to a prevailing complainant in any due process hearing or action for judicial review under this Act.

The right to a hearing under this item (11) is in

addition to any other rights under federal, State, or local laws, however nothing in this Section shall be construed as requiring the establishment of a new due process hearing procedure if one already exists for a particular service or program.

(Source: P.A. 93-638, eff. 12-31-03.)

(20 ILCS 2407/20)
Sec. 20. Implementation.
(a) The Governor shall appoint an advisory committee to assist in the development and implementation of a Disabilities Services Implementation Plan that will ensure compliance by the State of Illinois with the Americans with Disabilities Act and the decision in Olmstead v. L.C., 119 S.Ct. 2176 (1999). The advisory committee shall be known as the Illinois Disabilities Services Advisory Committee and shall be composed of no more than 33 members, including: persons who have a physical disability, a developmental disability, or a mental illness; senior citizens; advocates for persons with physical disabilities; advocates for persons with developmental disabilities; advocates for persons with mental illness; advocates for senior citizens; representatives of providers of services to persons with physical disabilities, developmental disabilities, and mental illness; representatives of providers of services to senior citizens; and representatives of organized labor.
In addition, the following State officials shall serve on the committee as ex-officio non-voting members: the Secretary of Human Services or his or her designee; the State Superintendent of Education or his or her designee; the Director of Aging or his or her designee; the Executive Director of the Illinois Housing Development Authority or his or her designee; the Director of Public Aid (now Director of Healthcare and Family Services) or his or her designee; and the Director of Employment Security or his or her designee.
The advisory committee shall select officers, including a chair and a vice-chair.
The advisory committee shall meet at least quarterly and shall keep official meeting minutes. Committee members shall not be compensated but shall be paid for their expenses related to attendance at meetings.
(b) The implementation plan must include, but need not be limited to, the following:
(1) Establishing procedures for completing

comprehensive evaluations, including provisions for Department review and approval of need determinations. The Department may utilize independent evaluators and targeted or sample reviews during this review and approval process, as it deems appropriate.

(2) Establishing procedures for the development of an

individual service or treatment plan for each person with a disability, including provisions for Department review and authorization.

(3) Identifying core services to be provided by

agencies of the State of Illinois or other agencies.

(4) Establishing minimum standards for individualized

services.

(5) Establishing minimum standards for residential

services in the least restrictive environment.

(6) Establishing minimum standards for vocational

services.

(7) Establishing due process hearing procedures.
(8) Establishing minimum standards for family support

services.

(9) Securing financial resources necessary to fulfill

the purposes and requirements of this Act, including but not limited to obtaining approval and implementing waivers or demonstrations authorized under federal law.

(c) The Governor, with the assistance of the Illinois Disabilities Services Advisory Committee and the Secretary of Human Services, is responsible for the completion of the implementation plan. The Governor must submit a report to the General Assembly by November 1, 2004, which must include the following:
(1) The implementation plan.
(2) A description of current and planned programs and

services necessary to meet the requirements of the individual service or treatment plans required by this Act, together with the actions to be taken by the State of Illinois to ensure that those plans will be implemented. This description shall include a report of related program and service improvements or expansions implemented by the Department since the effective date of this Act.

(3) The estimated costs of current and planned

programs and services to be provided under the implementation plan.

(4) A report on the number of persons with

disabilities who may be eligible to receive services under this Act, together with a report on the number of persons who are currently receiving those services.

(5) Any proposed changes in State policies, laws, or

regulations necessary to fulfill the purposes and requirements of this Act.

(d) The Governor, with the assistance of the Secretary of Human Services, shall annually update the implementation plan and report changes to the General Assembly by July 1 of each year. Initial implementation of the plan is required by July 1, 2005. The requirement of annual updates and reports expires in 2008, unless otherwise extended by the General Assembly.
(Source: P.A. 95-331, eff. 8-21-07.)

(20 ILCS 2407/25)
Sec. 25. Appropriations. Services shall be provided under this Act to the extent that appropriations are made available by the General Assembly for the programs and services indicated in the implementation plan.
(Source: P.A. 93-638, eff. 12-31-03.)

(20 ILCS 2407/30)
Sec. 30. Entitlements. This Act does not create any new entitlement to a service, program, or benefit, but shall not be construed to affect any entitlement to a service, program, or benefit created by any other law.
(Source: P.A. 93-638, eff. 12-31-03.)



Article 3 - Money Follows the Person Implementation Act

(20 ILCS 2407/Art. 3 heading)

(20 ILCS 2407/51)
Sec. 51. Legislative intent. It is the intent of the General Assembly to promote the civil rights of persons with disabilities by providing community-based service for persons with disabilities when such services are determined appropriate and desired, as required by Title II of the Americans with Disabilities Act under the United States Supreme Court's decision in Olmstead v. L.C., 527 U.S. 581 (1999). In accordance with Section 6071 of the Deficit Reduction Act of 2005 (P.L. 109-171), the purpose of this Act is (i) to identify and reduce barriers or mechanisms, whether in State law, the State Medicaid Plan, the State budget, or otherwise, that prevent or restrict the flexible use of public funds to enable individuals with disabilities to receive support for appropriate and necessary long-term care services in settings of their choice; (ii) to increase the use of home and community-based long-term care services, rather than institutions or long-term care facilities; (iii) to increase the ability of the State Medicaid program to assure continued provision of home and community-based long-term care services to eligible individuals who choose to transition from an institution or a long-term care facility to a community setting; and (iv) to ensure that procedures are in place that are at least comparable to those required under the qualified home and community-based program to provide quality assurance for eligible individuals receiving Medicaid home and community-based long-term care services and to provide for continuous quality improvement in such services. Utilizing the framework created by the "Money Follows the Person" demonstration project, approval received by the State on May 14, 2007, the purpose of this Act is to codify and reinforce the State's commitment to promote individual choice and control and increase utilization of home and community-based services through:
(a) Increased ability of the State Medicaid program

to ensure continued provision of home and community-based long-term care services to eligible individuals who choose to transition from an institution to a community setting.

(b) Assessment and removal of barriers to community

reintegration, including development of a comprehensive housing strategy.

(c) Expand availability of consumer self-directed

service options.

(d) Increased use of home and community-based

long-term care services, rather than institutions or long-term care facilities, such that the percentage of the State long-term care budget expended for community-based services increases from its current 28.5% to at least 37% in the next 5 years.

(e) Creation and implementation of interagency

agreements or budgetary mechanisms to allow for the flexible movement of allocated dollars from institutional budget appropriations to appropriations supporting home and community-based services or Medicaid State Plan options.

(f) Creation of an equitable, clinically sound and

cost-effective system for identification and review of community transition candidates across all long-term care systems; including improvement of prescreening, assessment for rapid reintegration and targeted review of longer stay residents, training and outreach education for providers and consumers on community alternatives across all long-term care systems.

(g) Development and implementation of data and

information systems to track individuals across service systems and funding streams; support responsive eligibility determination; facilitate placement and care decisions; identify individuals with potential for transition; and drive planning for the development of community-based alternatives.

(h) Establishment of procedures that are at least

comparable to those required under the qualified home and community-based program to provide quality assurance for eligible individuals receiving Medicaid home and community-based long-term care services and to provide for continuous quality improvement in such services.

(i) Nothing in this amendatory Act of the 95th

General Assembly shall diminish or restrict the choice of an individual to reside in an institution or the quality of care they receive.

(Source: P.A. 95-438, eff. 1-1-08.)

(20 ILCS 2407/52)
Sec. 52. Applicability; definitions. In accordance with Section 6071 of the Deficit Reduction Act of 2005 (P.L. 109-171), as used in this Article:
"Departments". The term "Departments" means for the purposes of this Act, the Department of Human Services, the Department on Aging, Department of Healthcare and Family Services and Department of Public Health, unless otherwise noted.
"Home and community-based long-term care services". The term "home and community-based long-term care services" means, with respect to the State Medicaid program, a service aid, or benefit, home and community-based services, including, but not limited to, home health and personal care services, that are provided to a person with a disability, and are voluntarily accepted, as part of his or her long-term care that: (i) is provided under the State's qualified home and community-based program or that could be provided under such a program but is otherwise provided under the Medicaid program; (ii) is delivered in a qualified residence; and (iii) is necessary for the person with a disability to live in the community.
"ID/DD community care facility". The term "ID/DD community care facility", for the purposes of this Article, means a skilled nursing or intermediate long-term care facility subject to licensure by the Department of Public Health under the ID/DD Community Care Act or the MC/DD Act, an intermediate care facility for persons with developmental disabilities (ICF-DDs), and a State-operated developmental center or mental health center, whether publicly or privately owned.
"Money Follows the Person" Demonstration. Enacted by the Deficit Reduction Act of 2005, the Money Follows the Person (MFP) Rebalancing Demonstration is part of a comprehensive, coordinated strategy to assist states, in collaboration with stakeholders, to make widespread changes to their long-term care support systems. This initiative will assist states in their efforts to reduce their reliance on institutional care while developing community-based long-term care opportunities, enabling the elderly and people with disabilities to fully participate in their communities.
"Public funds" mean any funds appropriated by the General Assembly to the Departments of Human Services, on Aging, of Healthcare and Family Services and of Public Health for settings and services as defined in this Article.
"Qualified residence". The term "qualified residence" means, with respect to an eligible individual: (i) a home owned or leased by the individual or the individual's authorized representative (as defined by P.L. 109-171); (ii) an apartment with an individual lease, with lockable access and egress, and which includes living, sleeping, bathing, and cooking areas over which the individual or the individual's family has domain and control; or (iii) a residence, in a community-based residential setting, in which no more than 4 unrelated individuals reside. Where qualified residences are not sufficient to meet the demand of eligible individuals, time-limited exceptions to this definition may be developed through administrative rule.
"Self-directed services". The term "self-directed services" means, with respect to home and community-based long-term services for an eligible individual, those services for the individual that are planned and purchased under the direction and control of the individual or the individual's authorized representative, including the amount, duration, scope, provider, and location of such services, under the State Medicaid program consistent with the following requirements:
(a) Assessment: there is an assessment of the needs,

capabilities, and preference of the individual with respect to such services.

(b) Individual service care or treatment plan: based

on the assessment, there is development jointly with such individual or individual's authorized representative, a plan for such services for the individual that (i) specifies those services, if any, that the individual or the individual's authorized representative would be responsible for directing; (ii) identifies the methods by which the individual or the individual's authorized representative or an agency designated by an individual or representative will select, manage, and dismiss providers of such services.

(Source: P.A. 99-143, eff. 7-27-15; 99-180, eff. 7-29-15; 99-642, eff. 7-28-16.)

(20 ILCS 2407/53)
Sec. 53. Rebalancing benchmarks.
(a) Illinois' long-term care system is in a state of transformation, as evidenced by the creation and subsequent work products of the Disability Services Advisory Committee, Older Adult Services Advisory Committee, Housing Task Force and other executive and legislative branch initiatives.
(b) Illinois' Money Follows the Person demonstration approval capitalizes on this progress and commits the State to transition approximately 3,357 older persons and persons with developmental, physical or psychiatric disabilities from institutional to home and community-based settings, resulting in an increased percentage of long-term care community spending over the next 5 years.
(c) The State will endeavor to increase the percentage of community-based long-term care spending over the next 5 years according to the following timeline:
Estimated baseline: 28.5%
Year 1: 30%
Year 2: 31%
Year 3: 32%
Year 4: 35%
Year 5: 37%
(d) The Departments will utilize interagency agreements and will seek legislative authority to implement a Money Follows the Person budgetary mechanism to allocate or reallocate funds for the purpose of expanding the availability, quality or stability of home and community-based long-term care services and supports for persons with disabilities.
(e) The allocation of public funds for home and community-based long-term care services shall not have the effect of: (i) diminishing or reducing the quality of services available to residents of long-term care facilities; (ii) forcing any residents of long-term care facilities to involuntarily accept home and community-based long-term care services, or causing any residents of long-term care facilities to be involuntarily transferred or discharged; (iii) causing reductions in long-term care facility reimbursement rates in effect as of July 1, 2008; or (iv) diminishing access to a full array of long-term care options.
(Source: P.A. 95-438, eff. 1-1-08.)

(20 ILCS 2407/54)
Sec. 54. Quality assurance and quality improvement.
(a) In accordance with subsection (11) of Section 6071 of the Deficit Reduction Act of 2005 (P.L. 109-171), the Departments shall develop a plan for quality assurance and quality improvement for home and community-based long-term care services under the State Medicaid program, including a plan to assure the health and welfare of eligible individuals under this Act.
(b) This plan shall require the Departments to apply for any available funding to support the intent of this legislation, and to seek any appropriate federal Medicaid approval.
(Source: P.A. 95-438, eff. 1-1-08.)

(20 ILCS 2407/55)
Sec. 55. Dissemination of reports.
(a) On or before April 1 of each year, in conjunction with their annual report, the Department of Healthcare and Family Services, in cooperation with the other involved agencies, shall report to the Governor and the General Assembly on the implementation of this Act and include, at a minimum, the following data: (i) a description of any interagency agreements, fiscal payment mechanisms or methodologies developed under this Act that effectively support choice; (ii) information concerning the dollar amounts of State Medicaid long-term care expenditures and the percentage of such expenditures that were for institutional long-term care services or were for home and community-based long-term care services; and (iii) documentation that the Departments have met the requirements under Section 54(a) to assure the health and welfare of eligible individuals receiving home and community-based long-term care services. This report must be made available to the general public, including via the Departmental websites.
(Source: P.A. 95-438, eff. 1-1-08.)

(20 ILCS 2407/56)
Sec. 56. Effect on existing rights.
(a) This Article does not alter or affect the manner in which persons with disabilities are determined eligible or appropriate for home and community-based long-term care services.
(b) This Article shall not be read to limit in any way the rights of persons with disabilities under the U.S. Constitution, the Americans with Disabilities Act, Section 504 of the Rehabilitation Act, the Social Security Act, or any other federal or State law.
(Source: P.A. 95-438, eff. 1-1-08.)

(20 ILCS 2407/57)
Sec. 57. Rules. The Departments of Human Services, on Aging, of Healthcare and Family Services and of Public Health shall adopt any rules necessary for the implementation and administration of this Act.
(Source: P.A. 95-438, eff. 1-1-08.)



Article 4 - Rapid Reintegration Pilot Program

(20 ILCS 2407/Art. 4 heading)

(20 ILCS 2407/60)
Sec. 60. Rapid Reintegration Pilot Program.
(a) The Department of Human Services shall operate a Rapid Reintegration Pilot Program. The purpose of the pilot program is to demonstrate that, with appropriate support and services, individuals with physical disabilities and individuals with mental illness who need a short-term placement of 6 months or less in a nursing facility can successfully return to the community without experiencing unnecessary institutionalization. The initial pilot program sites shall be those initiated or operated by the Department in Fiscal Year 2009. The pilot program may be expanded to other sites as funding becomes available for that purpose.
(b) The Department of Human Services shall secure the cooperation of hospitals in the geographic areas served by the pilot program so that hospitals will coordinate with the Service Coordination Agencies and the Home Services Program to verify whether the individual is expected to have a short-term stay of 6 months or less in a nursing facility upon discharge from the hospital.
(c) The Service Coordination Agencies and the Home Services Program in the pilot areas shall make an initial assessment and a post-admission assessment to ascertain whether an individual needs a nursing facility level of care and whether the individual is expected to be in the nursing facility for a short-term stay of 6 months or less.
(d) The Service Coordination Agencies and the Home Services Program shall make necessary and appropriate efforts to reintegrate any individual who is found to need nursing facility level of care and is expected to be in a nursing home for a short-term stay of 6 months or less, including collaboration with local service providers, such as centers for independent living and community mental health agencies.
(e) If an individual who, through the pilot program, has been identified as needing a short-term stay of 6 months or less is admitted to a nursing facility, the individual shall be assessed for eligibility for an enhanced Community Home Maintenance Allowance to allow the individual to retain income for a period of up to 6 months in order to retain his or her home.
(f) The pilot program shall operate for not less than 3 years after the effective date of this amendatory Act of the 96th General Assembly. The Department of Human Services shall assess the effectiveness of the pilot program in preventing the unnecessary institutionalization of individuals with physical disabilities or mental illness and allowing them to successfully return to their pre-admission living arrangements.
(g) The pilot program established under this Article shall not apply to facilities that qualify under federal law as institutions for mental disease.
(Source: P.A. 96-810, eff. 10-30-09.)



Article 99 - Amendatory Provisions; Effective Date

(20 ILCS 2407/Art. 99 heading)

(20 ILCS 2407/90)
Sec. 90. The Developmental Disability and Mental Disability Services Act is amended by repealing Sections 1-1, 1-2, 1-3, 1-4, and 1-5 (the Developmental Disabilities Services Law).
(Source: P.A. 93-638, eff. 12-31-03.)

(20 ILCS 2407/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 93-638, eff. 12-31-03.)






20 ILCS 2410/ - Bureau for the Blind Act.

(20 ILCS 2410/1) (from Ch. 23, par. 3411)
Sec. 1. Short Title. This Act shall be known and may be cited as the Bureau for the Blind Act.
(Source: P.A. 86-893.)

(20 ILCS 2410/2) (from Ch. 23, par. 3412)
Sec. 2. Definitions. As used in this Act:
(a) Bureau means the Bureau for the Blind.
(b) Department means the Department of Human Services.
(c) Secretary means the Secretary of Human Services.
(d) Bureau Director means the Director of the Bureau for the Blind.
(e) Blind means any person whose central visual acuity does not exceed 20/200 in the better eye with corrective lenses or a visually impaired person whose vision with best correction is 20/60 in the better eye, or with a field restriction of 105 degrees if monocular vision; 140 degrees if binocular vision.
(f) Blind Services Planning Council or Council means that Council established pursuant to Section 7.
(Source: P.A. 89-507, eff. 7-1-97.)

(20 ILCS 2410/3) (from Ch. 23, par. 3413)
Sec. 3. Creation. A Bureau for the Blind shall be established within the division or other programmatic unit of the Department of Human Services that administers vocational rehabilitation services under the federal Rehabilitation Act of 1973, as amended. The Bureau shall be headed by a Bureau Director who shall be fully qualified by education, experience and demonstrated ability. If all other attributes are equal, preference shall be given to a blind person. The Bureau Director shall be appointed by the Secretary of the Department with full consideration given to a list of candidates recommended by the Blind Services Planning Council. The Bureau Director shall report to the Secretary and be fully responsible for administering the offices of the Bureau. The Bureau shall be staffed with an adequate number of professional people especially qualified to develop specialized services to blind people, with appropriate preference given in choosing staff to those who are blind.
(Source: P.A. 89-507, eff. 7-1-97.)

(20 ILCS 2410/4) (from Ch. 23, par. 3414)
Sec. 4. Purposes. The Bureau shall plan, develop, delineate and evaluate a wide range of services, including advocacy and outreach, to help those people in Illinois who are blind to achieve their fullest possible potential.
The Bureau shall foster "comprehensiveness of service" by entering into cooperative working agreements with other service providers.
The Bureau shall administer all programs for adults who are blind or visually impaired within the Department.
(Source: P.A. 86-893.)

(20 ILCS 2410/5) (from Ch. 23, par. 3415)
Sec. 5. Finances. The Department, with participation of the Bureau and the Blind Services Planning Council, shall prepare and submit, as part of the Department's total budget, an estimate of its financial needs for the coming year, including anticipated growth and development and new initiatives, which shall be clearly identified and become part of the public record.
The Department shall maintain complete records of all funds expended and received for the purpose of providing services to blind people, general revenue funds, donations, bequests, set-aside funds from the Department's vending facilities program, soft match, federal match, grants and any other funds.
(Source: P.A. 86-893.)

(20 ILCS 2410/6) (from Ch. 23, par. 3416)
Sec. 6. Administration. All evaluations of the quality of service providers to blind people shall be made by qualified persons assigned to the Bureau or consultants especially qualified to make such evaluations.
All support services not related to direct service to a blind person, such as legal services, data processing, printing, review for compliance with all State and federal regulations and office rental and maintenance, shall be provided as part of the agency-wide support system and included in the general budget for the Department.
The Bureau shall prepare an annual report summarizing its activities which shall be an identifiable part of the annual Department report.
Minutes of all meetings pertaining to policy and budget affecting the Bureau, upon request, shall be forwarded to each Council member and appropriate Department personnel.
(Source: P.A. 86-893.)

(20 ILCS 2410/7) (from Ch. 23, par. 3417)
Sec. 7. Council. There shall be created within the Department a Blind Services Planning Council which shall review the actions of the Bureau for the Blind and provide advice and consultation to the Secretary on services to blind people. The Council shall be composed of 11 members appointed by the Governor. All members shall be selected because of their ability to provide worthwhile consultation or services to the blind. No fewer than 6 members shall be blind. A relative balance between the number of males and females shall be maintained. Broad representation shall be sought by appointment, with 2 members from each of the major statewide consumer organizations of the blind and one member from a specific service area including, but not limited to, the Hadley School for the Blind, Chicago Lighthouse, Department-approved Low Vision Aides Clinics, Vending Facilities Operators, the Association for the Education and Rehabilitation of the Blind and Visually Impaired (AER), blind homemakers, outstanding competitive employers of blind people, providers and recipients of income maintenance programs, in-home care programs, subsidized housing, nursing homes and homes for the blind.
Initially, 4 members shall be appointed for terms of one year, 4 for terms of 2 years and 3 for terms of 3 years with a partial term of 18 months or more counting as a full term. Subsequent terms shall be 3 years each. No member shall serve more than 2 terms. No Department employee shall be a member of the Council.
Members shall be removed for cause including, but not limited to, demonstrated incompetence, unethical behavior and unwillingness or inability to serve.
Members shall serve without pay but shall be reimbursed for actual expenses incurred in the performance of their duties.
Members shall be governed by appropriate and applicable State and federal statutes and regulations on matters such as ethics, confidentiality, freedom of information, travel and civil rights.
Department staff may attend meetings but shall not be a voting member of the Council. The Council shall elect a chairperson and a recording secretary from among its number. Sub-committees and ad hoc committees may be created to concentrate on specific program components or initiative areas.
The Council shall perform the following functions:
(a) facilitate communication and cooperative efforts between the Department and all agencies which have any responsibility to deliver services to blind and visually impaired persons.
(b) identify needs and problems related to blind and visually impaired persons, including children, adults, and seniors, and make recommendations to the Secretary, Bureau Director and Governor.
(c) recommend programmatic and fiscal priorities governing the provision of services and awarding of grants or contracts by the Department to any person or agency, public or private.
(d) conduct, encourage and advise independent research by qualified evaluators to improve services to blind and visually impaired persons, including those with multiple disabilities.
(e) participate in the development and review of proposed and amended rules and regulations of the Department relating to services for the blind and visually impaired.
(f) review and comment on all budgets (drafted and submitted) relating to services for blind and visually impaired persons.
(g) promote policies and programs to educate the public and elicit public support for services to blind and visually impaired persons.
(h) encourage creative and innovative programs to strengthen, expand and improve services for blind and visually impaired persons, including outreach services.
(i) perform such other duties as may be required by the Governor, Secretary, and Bureau Director.
The Council shall supersede and replace all advisory committees now functioning within the Bureau of Rehabilitation Services for the Blind, with the exception of federally mandated advisory groups.
(Source: P.A. 99-143, eff. 7-27-15.)

(20 ILCS 2410/8) (from Ch. 23, par. 3418)
Sec. 8. Department Duties. In order that the Blind Services Planning Council may function efficiently and provide a meaningful service, the Department shall:
(a) provide adequate space for meetings in a convenient location;
(b) provide sufficient clerical service;
(c) provide adequate and secure storage for records;
(d) make all records pertaining to the Bureau available to the Council except those governed by confidentiality because of their being related to a specific client;
(e) select the Bureau Director with full consideration given to a list of candidates recommended by the Council;
(f) submit no budget without having involved the Council and having submitted the final draft for its review;
(g) institute no major policy or program changes affecting blind or visually impaired persons without first consulting the Council;
(h) reimburse expenses for members of the Council for Council meetings;
(i) reimburse Council members for actual expenses incurred in the performance of their duties;
(j) cooperate with the Council in generating recommendations for new program initiatives;
(k) reimburse expenses for members of sub-committees and ad hoc committees;
(l) support the Council in a strong advocacy and outreach role;
(m) give full faith and credit to the work and recommendations of the Council.
(Source: P.A. 86-893.)



20 ILCS 2415/ - Civil Administrative Code of Illinois. (Part 16) (Repealed by P.A. 88-500)

(20 ILCS 2415/70) (from Ch. 127, par. 63b16)
Sec. 70. (Repealed).
(Source: Repealed by P.A. 88-500, eff. 7-1-94.)



20 ILCS 2421/ - Blind Vendors Act.

(20 ILCS 2421/1)
Sec. 1. Short title. This Act may be cited as the Blind Vendors Act.
(Source: P.A. 96-644, eff. 1-1-10.)

(20 ILCS 2421/5)
Sec. 5. Definitions. As used in this Act:
"Blind licensee" means a blind person licensed by the Department to operate a vending facility on State, federal, or other property.
"Blind person" means a person whose central visual acuity does not exceed 20/200 in the better eye with correcting lenses or whose visual acuity, if better than 20/200, is accompanied by a limit to the field of vision in the better eye to such a degree that its widest diameter subtends an angle of no greater than 20 degrees. In determining whether an individual is blind, there shall be an examination by a physician skilled in diseases of the eye, or by an optometrist, whichever the individual shall select.
"Building" means only the portion of a structure owned or leased by the State or any State agency.
"Cafeteria" means a food dispensing facility capable of providing a broad variety of prepared foods and beverages (including hot meals) primarily through the use of a line where the customer serves himself or herself from displayed selections. A cafeteria may be fully automatic or some limited waiter or waitress service may be available and provided within a cafeteria and table or booth seating facilities are always provided.
"Committee" means the Illinois Committee of Blind Vendors, an independent representative body for blind vendors established by the federal Randolph-Sheppard Act.
"Department" means the Department of Human Services.
"Director" means the Bureau Director of the Bureau for the Blind in the Department of Human Services.
"Federal property" means any structure, land, or other real property owned, leased, or occupied by any department, agency or instrumentality of the United States (including the Department of Defense and the U.S. Postal Service), or any other instrumentality wholly owned by the United States, or by any department or agency of the District of Columbia or any territory or possession of the United States.
"License" means a written instrument issued by the Department to a blind person, authorizing such person to operate a vending facility on State, federal, or other property.
"Net proceeds" means the amount remaining from the sale of articles or services of vending facilities, and any vending machine or other income accruing to blind vendors after deducting the cost of such sale and other expenses (excluding any set-aside charges required to be paid by the blind vendors).
"Normal working hours" means an 8-hour work period between the approximate hours of 8:00 a.m. to 6:00 p.m., Monday through Friday.
"Other property" means property that is not State or federal property and on which vending facilities are established or operated by the use of any funds derived in whole or in part, directly or indirectly, from the operation of vending facilities on any State or federal property.
"Priority" means the right of a blind person licensed by the Department of Human Services, Division of Rehabilitation Services, to operate a vending facility on any and all State property in the State of Illinois, in the same manner and to the same extent as the priority is provided to blind licensees on federal property under the Randolph-Sheppard Act, 20 U.S.C. 107, and federal regulations, 34 C.F.R. 395.30.
"Secretary" means the Secretary of Human Services.
"Set-aside funds" means funds that accrue to the Department from an assessment against the net income of each vending facility in the State's vending facility program and any income from vending machines on State or federal property that accrues to the Department.
"State agency" means any department, board, commission, or agency created by the Constitution or Public Act, whether in the executive, legislative, or judicial branch.
"State property" means all property owned, leased, or rented by any State agency. For purposes of this Act, "State property" does not include property owned or controlled by a unit of local government, a public school district, or a public university, college, or community college.
"Vending facility" means automatic vending machines, snack bars, cart service, counters, rest areas, and such other appropriate auxiliary equipment that may be operated by blind vendors and that is necessary for the sale of newspapers, periodicals, confections, tobacco products, foods, beverages, and notions dispensed automatically or manually and prepared on or off the premises in accordance with all applicable health laws, and including the vending and payment of any lottery tickets or shares authorized by State law and conducted by a State agency within the State. "Vending facility" does not include cafeterias, restaurants, the Department of Corrections' non-vending machine commissaries, the Department of Juvenile Justice's non-vending machine commissaries, or commissaries and employment programs of the Division of Mental Health or Division of Developmental Disabilities that are operated by residents or State employees.
"Vending machine", for the purpose of assigning vending machine income under this Act, means a coin, currency, or debit card operated machine that dispenses articles or services, except that those machines operated by the United States Postal Service for the sale of postage stamps or other postal products and services, machines providing services of a recreational nature, and telephones shall not be considered to be vending machines.
"Vending machine income" means the commissions or fees paid to the State from vending machine operations on State property where the machines are operated, serviced, or maintained by, or with the approval of, a State agency by a commercial or not-for-profit vending concern that operates, services, and maintains vending machines.
"Vendor" means a blind licensee who is operating a vending facility on State, federal, or other property.
(Source: P.A. 96-644, eff. 1-1-10.)

(20 ILCS 2421/10)
Sec. 10. Business Enterprise Program for the Blind.
(a) The Business Enterprise Program for the Blind is created for the purposes of providing blind persons with remunerative employment, enlarging the economic opportunities of the blind, and stimulating the blind to greater efforts in striving to make themselves self-supporting. In order to achieve these goals, blind persons licensed under this Act shall be authorized to operate vending facilities on any property within this State as provided by this Act.
It is the intent of the General Assembly that the Randolph-Sheppard Act, 20 U.S.C. Sections 107-107f, and the federal regulations for its administration set forth in Part 395 of Title 34 of the Code of Federal Regulations, shall serve as a model for minimum standards for the operation of the Business Enterprise Program for the Blind. The federal Randolph-Sheppard Act provides employment opportunities for individuals who are blind or visually impaired through the Business Enterprise Program for the Blind. Under the Randolph-Sheppard Act, all federal agencies are required to give priority to licensed blind vendors in the operation of vending facilities on federal property. It is the intent of this Act to provide the same priority to licensed blind vendors on State property by requiring State agencies to give priority to licensed blind vendors in the operation of vending facilities on State property and preference to licensed blind vendors in the operation of cafeteria facilities on State property. Furthermore it is the intent of this Act that all State agencies, particularly the Department of Central Management Services, promote and advocate for the Business Enterprise Program for the Blind.
(b) The Secretary, through the Director, shall continue, maintain, and promote the Business Enterprise Program for the Blind. Some or all of the functions of the program may be provided by the Department of Human Services. The Business Enterprise Program for the Blind must provide that:
(1) priority is given to blind vendors in the

operation of vending facilities on State property;

(2) tie bid preference is given to blind vendors in

the operation of cafeterias on State property, unless the cafeteria operations are operated by employees of a State agency;

(3) vending machine income from all vending machines

on State property is assigned as provided for by Section 30 of this Act;

(4) no State agency may impose any commission,

service charge, rent, or utility charge on a licensed blind vendor who is operating a vending facility on State property unless approved by the Department;

(5) the Department shall approve a commission to the

State agency from a blind vendor operating a vending facility on the State property of the Department of Corrections or the Department of Juvenile Justice in the amount of 10% of the net proceeds from vending machines servicing State employees and 25% of the net proceeds from vending machines servicing visitors on the State property; and

(6) vending facilities operated by the Program use

reasonable and necessary means and methods to maintain fair market pricing in relation to each facility's given demographic, geographic, and other circumstances.

(c) With respect to vending facilities on federal property within this State, priority shall be given as provided in the federal Randolph-Sheppard Act, 20 U.S.C. Sections 107-107f, including any amendments thereto. This Act, as it applies to federal property, is intended to conform to the federal Act, and is to be of no force or effect if, and to the extent that, any provision of this Act or any rule adopted under this Act is in conflict with the federal Act. Nothing in this subsection shall be construed to impose limitations on the operation of vending facilities on State property, or property other than federal property, or to allow only those activities specifically enumerated in the Randolph-Sheppard Act.
(d) The Secretary shall actively pursue all commissions from vending facilities not operated by blind vendors as provided in Section 30 of this Act, and shall propose new placements of vending facilities on State property where a facility is not yet in place.
(e) Partnerships and teaming arrangements between blind vendors and private industry, including franchise operations, shall be fostered and encouraged by the Department.
(Source: P.A. 96-644, eff. 1-1-10.)

(20 ILCS 2421/15)
Sec. 15. Vending facilities on State property.
(a) In order to ensure that priority is given to blind vendors in the operation of vending facilities on State property as provided in Section 10, the Secretary, directly or by delegation to the Director, and the Committee shall jointly develop rules to ensure the following:
(1) That priority is given to blind persons licensed

under this Act or under its predecessor Act (the Blind Persons Operating Vending Facilities Act, 20 ILCS 2420/), including the assignment of vending machine income as provided in this Act.

(2) That one or more vending facilities shall be

established on all State property to the extent feasible. Where a larger vending facility is determined by the Director and the Committee to be infeasible, every effort shall be made to place vending machines on the property whenever possible. The Director and the Committee shall take into account the following criteria when determining whether establishment of a vending facility is feasible:

(A) the number of State employees, visitors, and

other potential facility customers on the property in a given period;

(B) the size, in square feet, of the area owned,

leased, occupied, or otherwise controlled by the State;

(C) the duration the property is expected to be

leased or occupied by the State;

(D) whether establishment of a vending facility

would adversely affect the interests of the State; and

(E) the likelihood that the vending facility

would produce an adequate net income for a blind vendor as determined by the average income of all blind vendors in the State.

(b) Any determination by the Director, or by the State agency controlling the property, that the placement or operation of a vending facility is not feasible, or that the placement or operation would adversely affect the interests of the State shall be in writing and shall be transmitted to the Committee for review and ratification or rejection.
(c) The Secretary, through the Director, subject to the rules developed and adopted pursuant to subsection (a) of this Section and the requirements of federal law and regulations, is authorized to select a location for a vending facility and the type of facility to be provided.
(d) Beginning January 1, 2010, all State agencies that:
(1) undertake to acquire any property, in whole or in

part, by ownership, rent, or lease, or that undertake to relocate to any property, shall request a determination from the Director or his or her designee as to whether the new property includes a satisfactory site or sites for the location and operation of a blind vendor vending facility; or

(2) undertake to occupy a building that is to be

constructed, substantially altered, or renovated, or in the case of a building that is already occupied by the State agency, undertake to substantially alter or renovate that building for use by the State agency;

shall request a determination from the Director or his or her designee as to whether that building includes a satisfactory site or sites for the location and operation of a blind vendor vending facility.
Upon receiving a request for a determination under this subsection (d), the Director or his or her designee and the Committee shall have 10 days in which to notify that requesting State agency as to whether the new property or building is satisfactory or not satisfactory for the operation of a blind vendor vending facility. A site shall be deemed to be a satisfactory site by examining the potential customer base, including, but not limited to, State employees, State contractual employees, and the general public. The determination shall be based upon a site survey or any other reasonable means enabling an accurate assessment of the location. If the property has an existing private vendor, bottler, or vending machine operator, then the property shall be presumed to be a satisfactory site. If the Director, in consultation with the Committee, determines that the number of people using the location is or will be insufficient to support a vending facility, then the Director shall determine the property to be not satisfactory.
Upon a determination by the Director or his or her designee and the Committee that the new property or building is satisfactory for the operation of a blind vendor vending facility, the Director, in consultation with the head of the State agency and in accordance with the rules developed pursuant to subsection (a), shall inform the agency to comply with the priority established for the operation of vending facilities by blind persons under this Act.
(e) All State agencies shall fully cooperate with the Department to ensure that priority is given to blind vendors in the operation of vending facilities on State property. This includes notifying the Department prior to the expiration of existing contracts or agreements for vending facilities or when such contracts or agreements are considered for renewal options. The notification must be given, when feasible, no later than 6 months prior to the potential expiration or renewal of the existing vending facility contract or agreement.
(Source: P.A. 96-644, eff. 1-1-10.)

(20 ILCS 2421/25)
Sec. 25. Set-aside funds; Blind Vendors Trust Fund.
(a) The Department may provide, by rule, for set-asides similar to those provided in Section 107d-3 of the Randolph-Sheppard Act. If any funds are set aside, or caused to be set aside, from the net proceeds of the operation of vending facilities by blind vendors, the funds shall be set aside only to the extent necessary in a percentage amount not to exceed that determined jointly by the Director and the Committee and published in State rule, and that these funds may be used only for the following purposes: (1) maintenance and replacement of equipment; (2) purchase of new equipment; (3) construction of new vending facilities; (4) funding the functions of the Committee, including legal and other professional services; and (5) retirement or pension funds, health insurance, paid sick leave, and vacation time for blind licensees, so long as these benefits are approved by a majority vote of all Illinois licensed blind vendors that occurs after the Department provides these vendors with information on all matters relevant to these purposes.
(b) No set-aside funds shall be collected from a blind vendor when the monthly net proceeds of that vendor are less than $1,000. This amount may be adjusted annually by the Director and the Committee to reflect changes in the cost of living.
(c) The Department shall establish, with full participation by the Committee, the Blind Vendors Trust Fund as a separate account managed by the Department for the State's blind vendors.
(d) Set-aside funds collected from the operation of all vending facilities administered by the Business Enterprise Program for the Blind shall be placed in the Blind Vendors Trust Fund, which shall include set-aside funds from facilities on federal property. The Fund must provide separately identified sub-accounts for moneys from (i) federal and (ii) State and other facilities, as well as vending machine income generated pursuant to Section 30 of this Act. These funds shall be available until expended and shall not revert to the General Revenue Fund or to any other State account.
(e) It is the intent of the General Assembly that the expenditure of set-aside funds authorized by this Section shall be supplemental to any current appropriation or other moneys made available for these purposes and shall not constitute an offset of any previously existing appropriation or other funding source. In no way shall this imply that the appropriation for the Blind Vendors Program may never be decreased, rather that the new funds shall not be used as an offset.
(f) An amount equal to 10% of the wages paid by a blind vendor to any employee who is blind or has another disability shall be deducted from any set-aside charge paid by the vendor each month, in order to encourage vendors to employ blind workers and workers with disabilities and to set an example for industry and government. No deduction shall be made for any employee paid less than the State or federal minimum wage.
(Source: P.A. 99-143, eff. 7-27-15.)

(20 ILCS 2421/30)
Sec. 30. Vending machine income and compliance.
(a) Except as provided in subsections (b), (c), (d), (e), and (i) of this Section, after July 1, 2010, all vending machine income, as defined by this Act, from vending machines on State property shall accrue to (1) the blind vendor operating the vending facilities on the property or (2) in the event there is no blind vendor operating a facility on the property, the Blind Vendors Trust Fund for use exclusively as set forth in subsection (a) of Section 25 of this Act.
(b) Notwithstanding the provisions of subsection (a) of this Section, all State university cafeterias and vending machines are exempt from this Act.
(c) Notwithstanding the provisions of subsection (a) of this Section, all vending facilities at the Governor Samuel H. Shapiro Developmental Center in Kankakee are exempt from this Act.
(d) Notwithstanding the provisions of subsection (a) of this Section, in the event there is no blind vendor operating a vending facility on the State property, all vending machine income, as defined in this Act, from vending machines on the State property of the Department of Corrections and the Department of Juvenile Justice shall accrue to the State agency and be allocated in accordance with the commissary provisions in the Unified Code of Corrections.
(e) Notwithstanding the provisions of subsection (a) of this Section, in the event a blind vendor is operating a vending facility on the State property of the Department of Corrections or the Department of Juvenile Justice, a commission shall be paid to the State agency equal to 10% of the net proceeds from vending machines servicing State employees and 25% of the net proceeds from vending machines servicing visitors on the State property.
(f) The Secretary, directly or by delegation of authority, shall ensure compliance with this Section and Section 15 of this Act with respect to buildings, installations, facilities, roadside rest stops, and any other State property, and shall be responsible for the collection of, and accounting for, all vending machine income on this property. The Secretary shall enforce these provisions through litigation, arbitration, or any other legal means available to the State, and each State agency in control of this property shall be subject to the enforcement. State agencies or departments failing to comply with an order of the Department may be held in contempt in any court of general jurisdiction.
(g) Any limitation on the placement or operation of a vending machine by a State agency based on a determination that such placement or operation would adversely affect the interests of the State must be explained in writing to the Secretary. The Secretary shall promptly determine whether the limitation is justified. If the Secretary determines that the limitation is not justified, the State agency seeking the limitation shall immediately remove the limitation.
(h) The amount of vending machine income accruing from vending machines on State property that may be used for the functions of the Committee shall be determined annually by a two-thirds vote of the Committee, except that no more than 25% of the annual vending machine income may be used by the Committee for this purpose, based upon the income accruing to the Blind Vendors Trust Fund in the preceding year. The Committee may establish its budget and expend funds through contract or otherwise without the approval of the Department.
(i) Notwithstanding the provisions of subsection (a) of this Section, with respect to vending machines located on any facility or property controlled or operated by the Division of Mental Health or the Division of Developmental Disabilities within the Department of Human Services:
(1) Any written contract in place as of the effective

date of this Act between the Division and the Business Enterprise Program for the Blind shall be maintained and fully adhered to including any moneys paid to the individual facilities.

(2) With respect to existing vending machines with no

written contract or agreement in place as of the effective date of this Act between the Division and a private vendor, bottler, or vending machine supplier, the Business Enterprise Program for the Blind has the right to provide the vending services as provided in this Act, provided that the blind vendor must provide 10% of gross sales from those machines to the individual facilities.

(Source: P.A. 99-78, eff. 7-20-15.)

(20 ILCS 2421/40)
Sec. 40. Licenses.
(a) Licenses shall be issued only to blind persons who are qualified to operate vending facilities. The continuing eligibility of a vendor as a blind person shall be reviewed biennially for partially sighted individuals or whenever the Director has information indicating the vendor is no longer blind as defined under this Act.
(b) Following agreement by the Secretary, the Director, and the Committee, the Secretary shall adopt and publish rules providing for (1) the requirements for licensure as a blind vendor; (2) a curriculum for training, in-service training, and upward mobility training for blind vendors; and (3) a regular schedule for offering the training, classes to be offered at least once per year.
(c) Each license issued pursuant to this Section shall be for an indefinite period as described by rule. The license of a blind vendor may be terminated or suspended for good cause, but only after affording the licensee an opportunity for a full and fair hearing in accordance with the provisions of this Act.
(Source: P.A. 96-644, eff. 1-1-10.)

(20 ILCS 2421/45)
Sec. 45. Committee of Blind Vendors.
(a) The Secretary, through the Director, shall provide for the biennial election of the Committee, which shall be fully representative of all blind licensees in the State. There shall be no fewer than one Committee member for each 15 licensed blind vendors in the State.
(b) The Committee is empowered to hire staff; contract for consultants including, but not limited to, legal counsel; set agendas and call meetings; create a constitution and bylaws, subcommittees, and budgets; and do any other thing a not-for-profit organization may do through the use of the Blind Vendors Trust Fund. At the discretion of the Committee major issues may be referred for initial consideration to a subcommittee, or to all blind vendors in order to ascertain their views.
(c) The Secretary shall ensure that the Committee jointly participates with the State in the development and implementation of all policies, plans, program development, and major administrative and management decisions affecting the Business Enterprise Program for the Blind. The Secretary, through the Director, shall provide to the Committee all relevant financial information and data, including quarterly and annual financial reports, on the operation of the vending facility program in order that the Committee may fully participate in budget development and formulation, the establishment of set-aside levels, and other program requirements. A copy of all completed audits, reports, and investigations affecting the Business Enterprise Program for the Blind shall be distributed to the Committee in a timely manner. Any implementation of changes in administrative policy or program development that are within the discretion of the Department shall occur only after Committee review.
(Source: P.A. 96-644, eff. 1-1-10.)

(20 ILCS 2421/50)
Sec. 50. Hearings; arbitration.
(a) Any blind vendor dissatisfied with any act or omission arising from the operation or administration of the vending facility program may submit to the Secretary a request for a full evidentiary hearing. This hearing shall be provided in a timely manner by the Department. Damages, including compensatory damages, attorney's fees, and expenses, must be paid to any operator who prevails in the full evidentiary hearing; however, payment of damages may not be paid from any program funds, the Blind Vendors Trust Fund, or federal rehabilitation funds. If the blind vendor is dissatisfied with any action taken or decision rendered as a result of the hearing, that vendor may file a complaint for arbitration with the Secretary.
(b) If the Secretary determines that any State agency has failed to comply with the requirements of this Act, the Secretary must establish a panel to arbitrate the dispute and the decision of the panel shall be final and binding on the parties. Any arbitration panel convened by the Secretary shall be composed of 3 members, appointed as follows:
(1) one individual appointed by the Secretary;
(2) one individual appointed by the State agency

determined by the Secretary to be in noncompliance with the Act; and

(3) one individual, who shall serve as chairperson,

jointly designated by the members appointed under items (1) and (2); provided that, if within 30 days following the Secretary's determination of noncompliance either party fails to appoint a panel member, or if the parties are unable to agree on the appointment of the chairperson, the Secretary shall select the final panel member or may designate a hearing officer of the Department who shall preside.

(c) The Secretary may issue a letter of reprimand to a blind vendor who violates program rules or policy. Depending upon the seriousness of the alleged violation, the letter of reprimand may indicate the intention to suspend or terminate the license of the vendor. All reprimand letters shall be sent in a medium accessible by the vendor, and shall be sent by certified mail, return receipt requested. The Secretary must make every reasonable effort to assist the subject vendor to correct the problem for which the vendor is reprimanded. No process to suspend or terminate a license shall be initiated before the vendor is accorded the opportunity for a full evidentiary hearing as provided under subsection (a). A vendor may be summarily removed from a facility only in an emergency.
(Source: P.A. 96-644, eff. 1-1-10.)

(20 ILCS 2421/60)
Sec. 60. General provisions.
(a) Blind vendors operating vending facilities are subject to the applicable license or permit requirements of the county or municipality in which the facility is located necessary for the conduct of their business.
(b) Vendors licensed pursuant to this Act are authorized to keep guide animals with them while operating vending facilities subject to public health laws and rules.
(c) The Secretary, the Director, and the Committee shall cooperate in the development of rules to be promulgated by the Department regarding life standards for vending facility equipment. Such rules shall include, but are not limited to, the life expectancy of equipment; time periods within which equipment should be replaced; exceptions to the replacement time periods for equipment with no service problem history; and replacement schedules for equipment subject to excessive failures not the fault of the vendor.
(d) The Secretary, through the Director, shall assign adequate personnel to carry out duties related to the administration and management of this Act. In selecting personnel to fill any program position under this subsection, the Secretary shall ensure that the Committee has full advance opportunity to review the selections, to submit comments thereon, and to assess the adequacy of staffing levels for the program.
(e) The Secretary shall provide each vendor access to: all financial information, his or her performance ratings, and all other individual personnel documents and data maintained by the Department. This includes providing each vendor a written copy of all rules and policies adopted pursuant to this Act. Upon request, the information shall be furnished in the medium most accessible by the vendor.
(f) The surviving spouse of a current Illinois licensed blind vendor who dies may continue to operate the facility for a period of 6 months following the death of the vendor, provided that the surviving spouse is qualified by experience or training to manage the facility.
(g) The Secretary shall, by rule, require licensed blind vendors to obtain additional training to operate a blind vending facility for State property determined by a State agency to be high security property.
(Source: P.A. 96-644, eff. 1-1-10.)

(20 ILCS 2421/65)
Sec. 65. Program rules.
(a) The Secretary shall promulgate and adopt necessary rules, and do all things necessary and proper to carry out this Act. The Secretary by delegation shall review these rules with the Committee at least every 3 years.
(b) The rules shall include, but are not limited to, the following: (1) uniform procedures for vendor licensing and termination; (2) criteria and standards for selecting vendors and matching them to facilities to ensure that the most qualified person is selected; (3) equipment life standards and service standards for the inventory, repair, and purchase of equipment; (4) minimum requirements for the establishment of a vending facility; (5) standards for training, in-service training, and upward mobility; and (6) policies and procedures for the collection, deposit, reimbursement, and use of all program income, including vending machine income.
(Source: P.A. 96-644, eff. 1-1-10.)

(20 ILCS 2421/70)
Sec. 70. Property Survey and Report.
(a) The Department shall survey and report on State property and vending facilities not later than December 31, 2010. The report shall contain the following information:
(1) A list of all State property or other property

within the State that does or reasonably could accommodate a vending facility as provided for in this Act or as provided for in the federal Randolph-Sheppard Act.

(2) For the buildings or locations that have vending

facilities or vending machines in place, an indication of the facilities operated by licensed blind vendors under the Business Enterprise Program for the Blind and an indication of the facilities operated by private entities.

(3) For the vending facilities or vending machines

operated by private entities, an indication of the facilities from which commissions for the Business Enterprise Program for the Blind have been or are being collected.

(4) For the buildings or other property that do not

have vending facilities in place, an indication of the locations where a vending facility could appropriately be placed, or the reasons why a vending facility is not feasible in the building or property.

(b) The Department shall obtain all available information and conduct a survey, before June 30 of every odd-numbered year after the effective date of this Act. This survey shall identify but not be limited to the following information:
(1) The number and identity of the buildings owned,

leased, acquired, or occupied by the State.

(2) The number and identity of the State buildings

where vending facilities or vending machines are located.

(3) The number of employees located in or visiting

these buildings during normal working hours.

(4) The usable interior square footage of the

building; and

(5) Any other information the Department may

determine to be useful in expanding the Business Enterprise Program for the Blind to the maximum extent feasible consistent with the purposes of this Act.

(c) All State agencies controlling State property or parts thereof where vending machines or vending facilities are located must cooperate with the Department by providing information on the vending machines or facilities at those locations. This information shall include, but is not limited to, the terms of contracts for vending, including financial terms, and the disbursement practices for vending machine income. The Department shall incorporate this information in its reports and updates.
(d) The Department shall use the reports and updates mandated by this Section to develop greater opportunities for the placement of blind vendors, to increase vending machine income to the program, and to aid in establishing vending machines and facilities on State property.
(e) The reports and surveys prepared pursuant to this Section shall be provided to the Committee and to the appropriate committees of the General Assembly.
(Source: P.A. 96-644, eff. 1-1-10.)

(20 ILCS 2421/90)
Sec. 90. The Blind Persons Operating Vending Facilities Act is repealed.
(Source: P.A. 96-644, eff. 1-1-10.)



20 ILCS 405/ - Civil Administrative Code of Illinois. (Department of Central Management Services Law)

Article 405 - Department Of Central Management Services

(20 ILCS 405/Art. 405 heading)

(20 ILCS 405/405-1)
Sec. 405-1. Article short title. This Article 405 of the Civil Administrative Code of Illinois may be cited as the Department of Central Management Services Law.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 405/405-5) (was 20 ILCS 405/35.2)
Sec. 405-5. Definitions.
(a) In this Law:
"Department" means the Department of Central Management Services.
"Director" means the Director of Central Management Services.
(b) In paragraphs (1) and (2) of Section 405-10 and in Section 405-15, "State agency", whether used in the singular or plural, means all departments, officers, commissions, boards, institutions, and bodies politic and corporate of the State. The term, however, does not mean the judicial branch, including, without limitation, the several courts of the State, the offices of the clerk of the supreme court and the clerks of the appellate court, and the Administrative Office of the Illinois Courts, nor does it mean the legislature or its committees or commissions.
(Source: P.A. 94-295, eff. 7-21-05.)

(20 ILCS 405/405-10) (was 20 ILCS 405/35.3)
Sec. 405-10. Director's duties; State policy. It shall be the duty of the Director and the policy of the State of Illinois to do the following:
(1) Place financial responsibility on State agencies

(as defined in subsection (b) of Section 405-5) and hold them accountable for the proper discharge of this responsibility.

(2) Require professional, accurate, and current

accounting with the State agencies (as defined in subsection (b) of Section 405-5).

(3) Decentralize fiscal, procedural, and

administrative operations to expedite the business of the State and to avoid expense, unwieldiness, inefficiency, and unnecessary duplication where decentralization is consistent with proper fiscal management.

(4) Manage or delegate the management of the

procurement, retention, installation, maintenance, and operation of all electronic data processing equipment used by State agencies as defined in Section 405-20, so as to achieve maximum economy consistent with development of adequate and timely information in a form suitable for management analysis, in a manner that provides for adequate security protection and back-up facilities for that equipment, the establishment of bonding requirements, and a code of conduct for all electronic data processing personnel to ensure the privacy of electronic data processing information as provided by law.

(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 405/405-15) (was 20 ILCS 405/35.4)
Sec. 405-15. Audits. The Department, when so requested by the Governor or the chief executive officer of a State agency, may perform internal audits, and procedural audits and in performing these responsibilities, the Department may examine the accounts of any organization, body, or agency receiving appropriations from the General Assembly, including all grantees and sub-grantees of grantor State agencies included within the scope of the audit. For purposes of this Section, "State agency" is defined as in subsection (b) of Section 405-5.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 405/405-20) (was 20 ILCS 405/35.7)
Sec. 405-20. Fiscal policy information to Governor; information technology planning.
(a) The Department shall be responsible for providing the Governor with timely, comprehensive, and meaningful information pertinent to the formulation and execution of fiscal policy. In performing this responsibility the Department shall have the power and duty to do the following:
(1) Control the procurement, retention, installation,

maintenance, and operation, as specified by the Director, of information technology equipment and software used by State agencies in such a manner as to achieve maximum economy and provide adequate assistance in the development of information suitable for management analysis.

(2) Establish principles and standards of information

technology reporting by State agencies and priorities for completion of research by those agencies in accordance with the requirements for management analysis as specified by the Director.

(3) Establish, through the Director, charges for

information technology services requested by State agencies and rendered by the Department. The Department is likewise empowered through the Director to establish prices or charges for information technology services rendered by the Department for agencies and individuals not connected with State government.

(4) Instruct all State agencies as the Director may

require to report regularly to the Department, in the manner the Director may prescribe, their usage of information technology devices and services, the cost incurred, the information produced, and the procedures followed in obtaining the information. All State agencies shall request of the Director any information technology resources requiring the use of electronic devices and shall conform to the priorities assigned by the Director in using those electronic devices.

(5) Examine the accounts, use of information

technology resources, and statistical data of any organization, body, or agency receiving appropriations from the General Assembly.

(6) Install and operate a modern information system

utilizing equipment adequate to satisfy the requirements for analysis and review as specified by the Director. Expenditures for information technology services rendered shall be reimbursed by the recipients. The reimbursement shall be determined by the Director as amounts sufficient to reimburse the Technology Management Revolving Fund for expenditures incurred in rendering the services.

(b) In addition to the other powers and duties listed in this Section, the Department shall analyze the present and future aims, needs, and requirements of information technology and planning in order to provide for the formulation of overall policy relative to the use of electronic data processing equipment and software by the State of Illinois. In making this analysis, the Department under the Director shall formulate a master plan for the use of information technology, utilizing electronic equipment, software and services most advantageously, and advising whether electronic data processing equipment and software should be leased or purchased by the State. The Department under the Director shall prepare and submit interim reports of meaningful developments and proposals for legislation to the Governor on or before January 30 each year. The Department under the Director shall engage in a continuing analysis and evaluation of the master plan so developed, and it shall be the responsibility of the Department to recommend from time to time any needed amendments and modifications of any master plan enacted by the General Assembly.
(c) For the purposes of this Section, Section 405-245, and paragraph (4) of Section 405-10 only, "State agencies" means all departments, boards, commissions, and agencies of the State of Illinois subject to the Governor.
(Source: P.A. 100-23, eff. 7-6-17.)

(20 ILCS 405/405-22)
Sec. 405-22. (Repealed).
(Source: P.A. 92-505, eff. 12-20-01; 92-628, eff. 7-11-02. Repealed internally, eff. 7-1-02.)

(20 ILCS 405/405-25) (was 20 ILCS 405/67.34)
Sec. 405-25. Moneys made available by public or private entities. The Department may apply for, receive, expend, allocate, or disburse funds and moneys made available by public or private entities, including, but not limited to, contracts, private or public financial gifts, bequests, grants, or donations from individuals, corporations, foundations, or public or private institutions of higher learning. All funds received by the Department from these sources shall be deposited into the State treasury into a State trust fund to be held by the State Treasurer as ex officio custodian and subject to the Comptroller -- Treasurer, voucher -- warrant system. The funds shall be expended by the Department for purposes as indicated by the grantor, donor, or, in the case of funds or moneys given or donated for no specific purpose, for any purpose deemed appropriate by the Director in administering the responsibilities of the agency as set forth in the Personnel Code.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 405/405-30) (was 20 ILCS 405/67.20)
Sec. 405-30. Administrative Procedure Act applies. The provisions of the Illinois Administrative Procedure Act are hereby expressly adopted and incorporated herein as though a part of this Law, and shall apply to all administrative rules and procedures of the Department.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 405/405-100) (was 20 ILCS 405/64)
Sec. 405-100. Administration of the Personnel Code. The Department shall have power to administer the Personnel Code.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 405/405-105) (was 20 ILCS 405/64.1)
Sec. 405-105. Fidelity, surety, property, and casualty insurance. The Department shall establish and implement a program to coordinate the handling of all fidelity, surety, property, and casualty insurance exposures of the State and the departments, divisions, agencies, branches, and universities of the State. In performing this responsibility, the Department shall have the power and duty to do the following:
(1) Develop and maintain loss and exposure data on

all State property.

(2) Study the feasibility of establishing a

self-insurance plan for State property and prepare estimates of the costs of reinsurance for risks beyond the realistic limits of the self-insurance.

(3) Prepare a plan for centralizing the purchase of

property and casualty insurance on State property under a master policy or policies and purchase the insurance contracted for as provided in the Illinois Purchasing Act.

(4) Evaluate existing provisions for fidelity bonds

required of State employees and recommend changes that are appropriate commensurate with risk experience and the determinations respecting self-insurance or reinsurance so as to permit reduction of costs without loss of coverage.

(5) Investigate procedures for inclusion of school

districts, public community college districts, and other units of local government in programs for the centralized purchase of insurance.

(6) Implement recommendations of the State Property

Insurance Study Commission that the Department finds necessary or desirable in the performance of its powers and duties under this Section to achieve efficient and comprehensive risk management.

(7) Prepare and, in the discretion of the Director,

implement a plan providing for the purchase of public liability insurance or for self-insurance for public liability or for a combination of purchased insurance and self-insurance for public liability (i) covering the State and drivers of motor vehicles owned, leased, or controlled by the State of Illinois pursuant to the provisions and limitations contained in the Illinois Vehicle Code, (ii) covering other public liability exposures of the State and its employees within the scope of their employment, and (iii) covering drivers of motor vehicles not owned, leased, or controlled by the State but used by a State employee on State business, in excess of liability covered by an insurance policy obtained by the owner of the motor vehicle or in excess of the dollar amounts that the Department shall determine to be reasonable. Any contract of insurance let under this Law shall be by bid in accordance with the procedure set forth in the Illinois Purchasing Act. Any provisions for self-insurance shall conform to subdivision (11).

The term "employee" as used in this subdivision (7)

and in subdivision (11) means a person while in the employ of the State who is a member of the staff or personnel of a State agency, bureau, board, commission, committee, department, university, or college or who is a State officer, elected official, commissioner, member of or ex officio member of a State agency, bureau, board, commission, committee, department, university, or college, or a member of the National Guard while on active duty pursuant to orders of the Governor of the State of Illinois, or any other person while using a licensed motor vehicle owned, leased, or controlled by the State of Illinois with the authorization of the State of Illinois, provided the actual use of the motor vehicle is within the scope of that authorization and within the course of State service.

Subsequent to payment of a claim on behalf of an

employee pursuant to this Section and after reasonable advance written notice to the employee, the Director may exclude the employee from future coverage or limit the coverage under the plan if (i) the Director determines that the claim resulted from an incident in which the employee was grossly negligent or had engaged in willful and wanton misconduct or (ii) the Director determines that the employee is no longer an acceptable risk based on a review of prior accidents in which the employee was at fault and for which payments were made pursuant to this Section.

The Director is authorized to promulgate

administrative rules that may be necessary to establish and administer the plan.

Appropriations from the Road Fund shall be used to

pay auto liability claims and related expenses involving employees of the Department of Transportation, the Illinois State Police, and the Secretary of State.

(8) Charge, collect, and receive from all other

agencies of the State government fees or monies equivalent to the cost of purchasing the insurance.

(9) Establish, through the Director, charges for risk

management services rendered to State agencies by the Department. The State agencies so charged shall reimburse the Department by vouchers drawn against their respective appropriations. The reimbursement shall be determined by the Director as amounts sufficient to reimburse the Department for expenditures incurred in rendering the service.

The Department shall charge the employing State

agency or university for workers' compensation payments for temporary total disability paid to any employee after the employee has received temporary total disability payments for 120 days if the employee's treating physician, advanced practice registered nurse, or physician assistant has issued a release to return to work with restrictions and the employee is able to perform modified duty work but the employing State agency or university does not return the employee to work at modified duty. Modified duty shall be duties assigned that may or may not be delineated as part of the duties regularly performed by the employee. Modified duties shall be assigned within the prescribed restrictions established by the treating physician and the physician who performed the independent medical examination. The amount of all reimbursements shall be deposited into the Workers' Compensation Revolving Fund which is hereby created as a revolving fund in the State treasury. In addition to any other purpose authorized by law, moneys in the Fund shall be used, subject to appropriation, to pay these or other temporary total disability claims of employees of State agencies and universities.

Beginning with fiscal year 1996, all amounts

recovered by the Department through subrogation in workers' compensation and workers' occupational disease cases shall be deposited into the Workers' Compensation Revolving Fund created under this subdivision (9).

(10) Establish rules, procedures, and forms to be

used by State agencies in the administration and payment of workers' compensation claims. For claims filed prior to July 1, 2013, the Department shall initially evaluate and determine the compensability of any injury that is the subject of a workers' compensation claim and provide for the administration and payment of such a claim for all State agencies. For claims filed on or after July 1, 2013, the Department shall retain responsibility for certain administrative payments including, but not limited to, payments to the private vendor contracted to perform services under subdivision (10b) of this Section, payments related to travel expenses for employees of the Office of the Attorney General, and payments to internal Department staff responsible for the oversight and management of any contract awarded pursuant to subdivision (10b) of this Section. Through December 31, 2012, the Director may delegate to any agency with the agreement of the agency head the responsibility for evaluation, administration, and payment of that agency's claims. Neither the Department nor the private vendor contracted to perform services under subdivision (10b) of this Section shall be responsible for providing workers' compensation services to the Illinois State Toll Highway Authority or to State universities that maintain self-funded workers' compensation liability programs.

(10a) By April 1 of each year prior to calendar year

2013, the Director must report and provide information to the State Workers' Compensation Program Advisory Board concerning the status of the State workers' compensation program for the next fiscal year. Information that the Director must provide to the State Workers' Compensation Program Advisory Board includes, but is not limited to, documents, reports of negotiations, bid invitations, requests for proposals, specifications, copies of proposed and final contracts or agreements, and any other materials concerning contracts or agreements for the program. By the first of each month prior to calendar year 2013, the Director must provide updated, and any new, information to the State Workers' Compensation Program Advisory Board until the State workers' compensation program for the next fiscal year is determined.

(10b) No later than January 1, 2013, the chief

procurement officer appointed under paragraph (4) of subsection (a) of Section 10-20 of the Illinois Procurement Code (hereinafter "chief procurement officer"), in consultation with the Department of Central Management Services, shall procure one or more private vendors to administer the program providing payments for workers' compensation liability with respect to the employees of all State agencies. The chief procurement officer may procure a single contract applicable to all State agencies or multiple contracts applicable to one or more State agencies. If the chief procurement officer procures a single contract applicable to all State agencies, then the Department of Central Management Services shall be designated as the agency that enters into the contract and shall be responsible for the contract. If the chief procurement officer procures multiple contracts applicable to one or more State agencies, each agency to which the contract applies shall be designated as the agency that shall enter into the contract and shall be responsible for the contract. If the chief procurement officer procures contracts applicable to an individual State agency, the agency subject to the contract shall be designated as the agency responsible for the contract.

(10c) The procurement of private vendors for the

administration of the workers' compensation program for State employees is subject to the provisions of the Illinois Procurement Code and administration by the chief procurement officer.

(10d) Contracts for the procurement of private

vendors for the administration of the workers' compensation program for State employees shall be based upon, but limited to, the following criteria: (i) administrative cost, (ii) service capabilities of the vendor, and (iii) the compensation (including premiums, fees, or other charges). A vendor for the administration of the workers' compensation program for State employees shall provide services, including, but not limited to:

(A) providing a web-based case management

system and provide access to the Office of the Attorney General;

(B) ensuring claims adjusters are available to

provide testimony or information as requested by the Office of the Attorney General;

(C) establishing a preferred provider program

for all State agencies and facilities; and

(D) authorizing the payment of medical bills at

the preferred provider discount rate.

(10e) By September 15, 2012, the Department of

Central Management Services shall prepare a plan to effectuate the transfer of responsibility and administration of the workers' compensation program for State employees to the selected private vendors. The Department shall submit a copy of the plan to the General Assembly.

(11) Any plan for public liability self-insurance

implemented under this Section shall provide that (i) the Department shall attempt to settle and may settle any public liability claim filed against the State of Illinois or any public liability claim filed against a State employee on the basis of an occurrence in the course of the employee's State employment; (ii) any settlement of such a claim is not subject to fiscal year limitations and must be approved by the Director and, in cases of settlements exceeding $100,000, by the Governor; and (iii) a settlement of any public liability claim against the State or a State employee shall require an unqualified release of any right of action against the State and the employee for acts within the scope of the employee's employment giving rise to the claim.

Whenever and to the extent that a State employee

operates a motor vehicle or engages in other activity covered by self-insurance under this Section, the State of Illinois shall defend, indemnify, and hold harmless the employee against any claim in tort filed against the employee for acts or omissions within the scope of the employee's employment in any proper judicial forum and not settled pursuant to this subdivision (11), provided that this obligation of the State of Illinois shall not exceed a maximum liability of $2,000,000 for any single occurrence in connection with the operation of a motor vehicle or $100,000 per person per occurrence for any other single occurrence, or $500,000 for any single occurrence in connection with the provision of medical care by a licensed physician, advanced practice registered nurse, or physician assistant employee.

Any claims against the State of Illinois under a

self-insurance plan that are not settled pursuant to this subdivision (11) shall be heard and determined by the Court of Claims and may not be filed or adjudicated in any other forum. The Attorney General of the State of Illinois or the Attorney General's designee shall be the attorney with respect to all public liability self-insurance claims that are not settled pursuant to this subdivision (11) and therefore result in litigation. The payment of any award of the Court of Claims entered against the State relating to any public liability self-insurance claim shall act as a release against any State employee involved in the occurrence.

(12) Administer a plan the purpose of which is to

make payments on final settlements or final judgments in accordance with the State Employee Indemnification Act. The plan shall be funded through appropriations from the General Revenue Fund specifically designated for that purpose, except that indemnification expenses for employees of the Department of Transportation, the Illinois State Police, and the Secretary of State shall be paid from the Road Fund. The term "employee" as used in this subdivision (12) has the same meaning as under subsection (b) of Section 1 of the State Employee Indemnification Act. Subject to sufficient appropriation, the Director shall approve payment of any claim, without regard to fiscal year limitations, presented to the Director that is supported by a final settlement or final judgment when the Attorney General and the chief officer of the public body against whose employee the claim or cause of action is asserted certify to the Director that the claim is in accordance with the State Employee Indemnification Act and that they approve of the payment. In no event shall an amount in excess of $150,000 be paid from this plan to or for the benefit of any claimant.

(13) Administer a plan the purpose of which is to

make payments on final settlements or final judgments for employee wage claims in situations where there was an appropriation relevant to the wage claim, the fiscal year and lapse period have expired, and sufficient funds were available to pay the claim. The plan shall be funded through appropriations from the General Revenue Fund specifically designated for that purpose.

Subject to sufficient appropriation, the Director is

authorized to pay any wage claim presented to the Director that is supported by a final settlement or final judgment when the chief officer of the State agency employing the claimant certifies to the Director that the claim is a valid wage claim and that the fiscal year and lapse period have expired. Payment for claims that are properly submitted and certified as valid by the Director shall include interest accrued at the rate of 7% per annum from the forty-fifth day after the claims are received by the Department or 45 days from the date on which the amount of payment is agreed upon, whichever is later, until the date the claims are submitted to the Comptroller for payment. When the Attorney General has filed an appearance in any proceeding concerning a wage claim settlement or judgment, the Attorney General shall certify to the Director that the wage claim is valid before any payment is made. In no event shall an amount in excess of $150,000 be paid from this plan to or for the benefit of any claimant.

Nothing in Public Act 84-961 shall be construed to

affect in any manner the jurisdiction of the Court of Claims concerning wage claims made against the State of Illinois.

(14) Prepare and, in the discretion of the Director,

implement a program for self-insurance for official fidelity and surety bonds for officers and employees as authorized by the Official Bond Act.

(Source: P.A. 99-581, eff. 1-1-17; 100-513, eff. 1-1-18.)

(20 ILCS 405/405-110) (was 20 ILCS 405/64.2)
Sec. 405-110. Federal tax-exempt benefits in lieu of salary or wages; flexible spending.
(a) The Department may, at the Director's discretion, establish and implement or approve plans whereby State employees and officers, including those of State universities and colleges, may enter into agreements with their employer to elect to receive, in lieu of salary or wages, benefits that are not taxable under the federal Internal Revenue Code. These agreements may include the acceptance of a reduction in earnings or the foregoing of an increase in earnings by an employee and the employer's payment of those amounts as employer contributions for benefits that the employee selects from a list of employee benefits offered by the employer.
(b) Prior to the establishment of a plan under subsection (a), the Director shall seek the advice of interested State agencies regarding the content and implementation of the plan.
(c) Selection of plan offerings under subsection (a) shall not be subject to the Illinois Purchasing Act.
(d) Benefits selected by employees in plans under subsection (a) shall be included in gross income for determination of pension base.
(e) To the extent allowable under federal law and regulations, the Department of Central Management Services must allow employees of State colleges and universities to participate in the Department's flexible spending program. The flexible spending program includes the dependent care assistance plan and the medical care assistance plan.
(Source: P.A. 95-457, eff. 1-1-08.)

(20 ILCS 405/405-115) (was 20 ILCS 405/64.3)
Sec. 405-115. State agency employees child care services. The Department shall administer the State Agency Employees Child Care Services Act.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 405/405-120) (was 20 ILCS 405/67.29)
Sec. 405-120. Hispanic, Asian-American, and bilingual employees. The Department shall develop and implement plans to increase the number of Hispanics employed by State government and the number of bilingual persons employed in State government at supervisory, technical, professional, and managerial levels.
The Department shall prepare and revise annually a State Hispanic Employment Plan and a State Asian-American Employment Plan in consultation with individuals and organizations informed on these subjects, including the Hispanic Employment Plan Advisory Council and the Asian-American Employment Plan Advisory Council. The Department shall report to the General Assembly by February 1 of each year each State agency's activities in implementing the State Hispanic Employment Plan and the State Asian-American Employment Plan.
(Source: P.A. 97-856, eff. 7-27-12; 98-329, eff. 1-1-14; 98-756, eff. 7-16-14.)

(20 ILCS 405/405-121)
Sec. 405-121. Hispanic and Asian-American Employment Plan Advisory Councils. The Hispanic Employment Plan Advisory Council and the Asian-American Employment Plan Advisory Council are hereby created to examine, as applicable:
(1) the prevalence and impact of Hispanics and

Asian-Americans employed by State government;

(2) the barriers faced by Hispanics and

Asian-Americans who seek employment or promotional opportunities in State government; and

(3) possible incentives that could be offered to

foster the employment of and the promotion of Hispanics and Asian-Americans in State government.

The Hispanic Employment Plan Advisory Council and the Asian-American Employment Plan Advisory Council shall each meet quarterly and independently to provide consultation to State agencies and the Department.
All members of the Hispanic Employment Plan Advisory Council and the Asian-American Employment Plan Advisory Council shall serve without compensation, but shall be reimbursed for their reasonable and necessary expenses from funds available for that purpose.
The Hispanic Employment Plan Advisory Council and the Asian-American Employment Plan Advisory Council shall each consist of 11 members, each of whom shall be a Latino or an Asian-American subject matter expert, respectively, and shall be appointed by the Governor.
The Hispanic Employment Plan Advisory Council shall have an ex-officio liaison member appointed by the Director or Secretary of each of the following agencies: the Department on Aging, Department of Children and Family Services, Department of Commerce and Economic Opportunity, Department of Corrections, Department of Employment Security, Department of Human Services, Department of Human Rights, Department of Healthcare and Family Services, Department of Public Health, and the Department of Transportation.
(Source: P.A. 97-856, eff. 7-27-12; 98-329, eff. 1-1-14.)

(20 ILCS 405/405-122)
Sec. 405-122. Employees with a disability. The Department, in cooperation with the Department of Human Services, the Department of Employment Security, and other agencies of State government shall develop and implement programs to increase the number of qualified employees with disabilities working in the State. The programs shall include provisions to increase the number of people with a disability hired for positions with specific job titles for which they have been assessed and awarded a passing grade. The Department and the Department of Human Services must submit a report, annually, to the Governor and the General Assembly concerning their actions under this Section.
(Source: P.A. 96-78, eff. 7-24-09.)

(20 ILCS 405/405-125) (was 20 ILCS 405/67.31)
Sec. 405-125. State agency affirmative action and equal employment opportunity goals. Each State agency shall implement strategies and programs in accordance with the State Hispanic Employment Plan and the State Asian-American Employment Plan to increase the number of Hispanics employed by the State, the number of Asian-Americans employed by the State, and the number of bilingual persons employed by the State at supervisory, technical, professional, and managerial levels. Each State agency shall report annually to the Department and the Department of Human Rights, in a format prescribed by the Department, all of the agency's activities in implementing the State Hispanic Employment Plan and the State Asian-American Employment Plan. Each agency's annual report shall include reports or information related to the agency's Hispanic, Asian-American, and bilingual employment strategies and programs that the agency has received from the Illinois Department of Human Rights, the Department of Central Management Services, or the Auditor General, pursuant to their periodic review responsibilities; findings made by the Governor in his or her report to the General Assembly; assessments of bilingual service needs based upon the agency's service populations; information on the agency's studies and monitoring success concerning the number of Hispanics, Asian-Americans, and bilingual persons employed by the agency at the supervisory, technical, professional, and managerial levels and any increases in those categories from the prior year; and information concerning the agency's Hispanic, Asian-American, and bilingual employment budget allocations. The Department shall assist State agencies required to establish preparation and promotion training programs under subsection (H) of Section 7-105 of the Illinois Human Rights Act for failure to meet their affirmative action and equal employment opportunity goals. The Department shall survey State agencies to identify effective existing training programs and shall serve as a resource to other State agencies. The Department shall assist agencies in the development and modification of training programs to enable them to meet their affirmative action and equal employment opportunity goals and shall provide information regarding other existing training and educational resources, such as the Upward Mobility Program, the Illinois Institute for Training and Development, the Central Management Services Training Center, Executive Recruitment Internships, and Graduate Public Service Internships.
(Source: P.A. 97-856, eff. 7-27-12.)

(20 ILCS 405/405-130) (was 20 ILCS 405/67.28)
Sec. 405-130. State government suggestion award program.
(a) The Department shall assist in the implementation of a State Government Suggestion Award Program, to be administered by the Board created in subsection (b). The program shall encourage and reward improvements in the operation of State government that result in substantial monetary savings. Any Illinois resident, any State employee, including management personnel as defined by the Department, any annuitant under Article 14 of the Illinois Pension Code, and any annuitant under Article 15 of that Code who receives a retirement or disability retirement annuity, but not including elected officials and departmental directors, may submit a cost-saving suggestion to the Board, which shall direct the suggestion to the appropriate department or agency without disclosing the identity of the suggester. A suggester may make a suggestion or include documentation on matters a department or agency considers confidential, except where prohibited by federal or State law; and no disciplinary or other negative action may be taken against the suggester unless there is a violation of federal or State law.
Suggestions, including documentation, upon receipt, shall be given confidential treatment and shall not be subject to subpoena or be made public until the agency affected by it has had the opportunity to request continued confidentiality. The agency, if it requests continued confidentiality, shall attest that disclosure would violate federal or State law or rules and regulations pursuant to federal or State law or is a matter covered under Section 7 of the Freedom of Information Act. The Board shall make its decision on continued confidentiality and, if it so classifies the suggestion, shall notify the suggester and agency. A suggestion classified "continued confidential" shall nevertheless be evaluated and considered for award. A suggestion that the Board finds or the suggester states or implies constitutes a disclosure of information that the suggester reasonably believes evidences (1) a violation of any law, rule, or regulation or (2) mismanagement, a gross waste of funds, an abuse of authority, or a substantial and specific danger to public health or safety may be referred to the appropriate investigatory or law enforcement agency for consideration for investigation and action. The identity of the suggester may not be disclosed without the consent of the suggester during any investigation of the information and any related matters. Such a suggestion shall also be evaluated and an award made when appropriate. That portion of Board meetings that involves the consideration of suggestions classified "continued confidential" or being considered for that classification shall be closed meetings.
The Board may at its discretion make awards for those suggestions certified by agency or department heads as resulting in savings to the State of Illinois. Management personnel shall be recognized for their suggestions as the Board considers appropriate but shall not receive any monetary award. Illinois residents, annuitants, and employees, other than employees who are management personnel, shall receive awards in accordance with the schedule below. Each award to employees other than management personnel and awards to residents and annuitants shall be paid in one lump sum by the Board created in subsection (b). A monetary award may be increased by appropriation of the General Assembly.
The amount of each award to employees other than management personnel and the award to annuitants and residents shall be determined as follows:

$1.00 to $5,000 savings...............

an amount not

to exceed

$500.00 or a

certificate

of merit, or

both, as

determined

by the Board

more than $5,000 up to $20,000 savings.....

$500 award

more than $20,000 up to $100,000 savings....

$1,000 award

more than $100,000 up to $200,000 savings...

$2,000 award

more than $200,000 up to $300,000 savings...

$3,000 award

more than $300,000 up to $400,000 savings...

$4,000 award

more than $400,000..................

$5,000 award

(b) There is created a State Government Suggestion Award Board to administer the program described in subsection (a). The Board shall consist of 8 members appointed 2 each by the President of the Senate, the Minority Leader of the Senate, the Speaker of the House of Representatives, and the Minority Leader of the House of Representatives and, as ex-officio, non-voting members, the directors of the Governor's Office of Management and Budget and the Department. Each appointing authority shall designate one initial appointee to serve one year and one initial appointee to serve 2 years; subsequent terms shall be 2 years. Any vacancies shall be filled for the unexpired term by the original appointing authority and any member may be reappointed. Board members shall serve without compensation but may be reimbursed for expenses incurred in the performance of their duties. The Board shall annually elect a chairman from among its number, shall meet monthly or more frequently at the call of the chairman, and shall establish necessary procedures, guidelines, and criteria for the administration of the program. The Board shall annually report to the General Assembly by January 1 on the operation of the program, including the nature and cost-savings of implemented suggestions, and any recommendations for legislative changes it deems appropriate. The General Assembly shall make an annual appropriation to the Board for payment of awards and the expenses of the Board, such as, but not limited to: travel of the members, preparation of publicity material, printing of forms and other matter, and contractual expenses.
(Source: P.A. 94-793, eff. 5-19-06; 95-185, eff. 1-1-08.)

(20 ILCS 405/405-190) (was 20 ILCS 405/67.27)
Sec. 405-190. Reduced rates and fares for State employee travel. To negotiate with vendors to establish reduced rates and fares applicable for transportation and lodging for State employees traveling on official business, and to publish a directory or listing of those fares and rates. The publication shall be made available to all State agencies in sufficient quantities to maximize utilization of the reduced rates and fares.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 405/405-200) (was 20 ILCS 405/67)
Sec. 405-200. Department's responsibility, generally. The Department is responsible for certain State properties, acquisitions, and services. In performing this responsibility the Department has the powers and duties set forth in the Sections following this Section (except Sections 405-220, 405-245, 405-250, 405-255, and 405-260) and in Sections 405-25, 405-30, 405-120, 405-125, and 405-130.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 405/405-210) (was 20 ILCS 405/67.21)
Sec. 405-210. State Property Control Act. To administer the State Property Control Act.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 405/405-215) (was 20 ILCS 405/67.22)
Sec. 405-215. Proper utilization of State property. To require proper utilization of State property.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 405/405-216)
Sec. 405-216. Green cleaning policy. To require every State-owned building to establish a green cleaning policy whereby the building purchases and uses only environmentally-sensitive cleaning products, in compliance with the guidelines and specifications established by the Illinois Green Government Coordinating Council pursuant to Section 15 of the Green Cleaning Schools Act. The Department shall allow a State-owned building to deplete its existing cleaning and maintenance supply stocks and implement the new requirements in the procurement cycle for the following year and shall exempt a State-owned building from the green cleaning policy requirement if adhering to the requirement would not be economically feasible for the building.
For the purposes of this Section, adopting a green cleaning policy is not economically feasible if such adoption would result in an increase in the cleaning costs of the building.
(Source: P.A. 96-75, eff. 7-24-09.)

(20 ILCS 405/405-220) (was 20 ILCS 405/35.9)
Sec. 405-220. Inventorying State property. The Department shall establish regulations for inventorying property owned or controlled by the State.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 405/405-225)
Sec. 405-225. (Repealed).
(Source: P.A. 91-239, eff. 1-1-00. Repealed by P.A. 99-933, eff. 1-27-17.)

(20 ILCS 405/405-230)
Sec. 405-230. Forms Notice Act. To administer the provisions of the Forms Notice Act.
(Source: P.A. 90-655, eff. 7-30-98; 91-239, eff. 1-1-00.)

(20 ILCS 405/405-240) (was 20 ILCS 405/67.05)
Sec. 405-240. Information concerning the State. To publish, from time to time, for the information of the several departments and of the general public, bulletins of the work of the government; to collect, compile, and disseminate information and literature concerning the industrial, agricultural, and recreational facilities and advantages, the historic and scenic places of interest, and the transportation and highway facilities of Illinois; to encourage and coordinate the efforts of other public and private organizations or groups of citizens to publicize the facilities and attractions of Illinois; and to use or employ or to contract for the use or employment of whatever advertising medium it may deem necessary to effectuate the purposes provided in this Section.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 405/405-250) (was 20 ILCS 405/35.7a)
Sec. 405-250. Information technology; use of information technology equipment and software. The Department may make information technology resources and the use of information technology equipment and software, including necessary telecommunications lines and equipment, available to local governments, elected State officials, State educational institutions, and all other governmental units of the State requesting them. The Director is empowered to establish prices and charges for the information technology resources so furnished and for the use of the information technology equipment and software and necessary telecommunications lines and equipment. The prices and charges shall be sufficient to reimburse the cost of furnishing the services and use of equipment, software, and lines.
(Source: P.A. 100-23, eff. 7-6-17.)

(20 ILCS 405/405-255) (was 20 ILCS 405/35.8)
Sec. 405-255. Division of Management Information. The Department, through its Division of Management Information, may make statistical services and the use of electronic data processing equipment available to local governments, elected State officials, State educational institutions, and all other governmental units of the State requesting them. The Director is empowered to establish prices and charges for the statistical services so furnished and for the use of the electronic data processing equipment. The prices and charges shall be sufficient to reimburse the cost of furnishing the services and use of equipment.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 405/405-260) (was 20 ILCS 405/35.7c)
Sec. 405-260. Standards for management information systems. The Department may establish statistical and protocol standards to provide consistency in the operation and use of management information systems.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 405/405-265) (was 20 ILCS 405/67.08)
Sec. 405-265. Plan to coordinate or centralize communications among State offices. To develop and implement a comprehensive plan to coordinate or centralize communications among State offices at different locations. The plan shall be updated based on a continuing study of communications problems of State government and shall include but not be limited to telephone, teletypewriter use in computer operations, the use of voice, data, and video communications systems, and any other form of communications system that may be applicable. The plan shall take into consideration systems that might effect economies, including but not limited to quantity discount services and the use of a common switchboard or Centrex installation for State agencies for cities, regions of the State, or the entire State, and may include provision of telecommunications service to local and federal government entities located within this State if State interests can be served by so doing.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 405/405-270) (was 20 ILCS 405/67.18)
Sec. 405-270. Communications services. To provide for and co-ordinate communications services for State agencies and, when requested and when in the best interests of the State, for units of federal or local governments and public and not-for-profit institutions of primary, secondary, and higher education. The Department may make use of its satellite uplink available to interested parties not associated with State government provided that State government usage shall have first priority. For this purpose the Department shall have the power and duty to do all of the following:
(1) Provide for and control the procurement,

retention, installation, and maintenance of communications equipment or services used by State agencies in the interest of efficiency and economy.

(2) Establish standards by January 1, 1989 for

communications services for State agencies which shall include a minimum of one telecommunication device for the deaf installed and operational within each State agency, to provide public access to agency information for those persons who are hearing or speech impaired. The Department shall consult the Department of Human Services to develop standards and implementation for this equipment.

(3) Establish charges (i) for communication services

for State agencies and, when requested, for units of federal or local government and public and not-for-profit institutions of primary, secondary, or higher education and (ii) for use of the Department's satellite uplink by parties not associated with State government. Entities charged for these services shall reimburse the Department.

(4) Instruct all State agencies to report their usage

of communication services regularly to the Department in the manner the Director may prescribe.

(5) Analyze the present and future aims and needs of

all State agencies in the area of communications services and plan to serve those aims and needs in the most effective and efficient manner.

(6) Provide services, including, but not limited to,

telecommunications, video recording, satellite uplink, public information, and other communications services.

(7) Establish the administrative organization within

the Department that is required to accomplish the purpose of this Section.

The Department is authorized to conduct a study for the purpose of determining technical, engineering, and management specifications for the networking, compatible connection, or shared use of existing and future public and private owned television broadcast and reception facilities, including but not limited to terrestrial microwave, fiber optic, and satellite, for broadcast and reception of educational, governmental, and business programs, and to implement those specifications.
However, the Department may not control or interfere with the input of content into the telecommunications systems by the several State agencies or units of federal or local government, or public or not-for-profit institutions of primary, secondary, and higher education, or users of the Department's satellite uplink.
As used in this Section, the term "State agencies" means all departments, officers, commissions, boards, institutions, and bodies politic and corporate of the State except (i) the judicial branch, including, without limitation, the several courts of the State, the offices of the clerk of the supreme court and the clerks of the appellate court, and the Administrative Office of the Illinois Courts and (ii) the General Assembly, legislative service agencies, and all officers of the General Assembly.
This Section does not apply to the procurement of Next Generation 9-1-1 service as governed by Section 15.6b of the Emergency Telephone System Act.
(Source: P.A. 99-6, eff. 1-1-16.)

(20 ILCS 405/405-272)
Sec. 405-272. Bulk long distance telephone services for military personnel in military service.
(a) In this Section:
"Immediate family" means a service member's spouse residing in the service member's household, brothers and sisters of the whole or of the half blood, children, including adopted children and stepchildren, parents, and grandparents.
"Military service" means any full-time training or duty, no matter how described under federal or State law, for which a service member is ordered to report by the President, Governor of a state, commonwealth, or territory of the United States, or other appropriate military authority.
"Service member" means a resident of Illinois who is a member of any component of the U.S. Armed Forces or the National Guard of any state, the District of Columbia, a commonwealth, or a territory of the United States.
(b) The Department may enter into a contract to purchase bulk long distance telephone services and make them available at cost, or may make bulk long distance telephone services available at cost under any existing contract the Department has entered into, to persons in the immediate family of service members that have entered military service so that those persons in the service members' families can communicate with the service members. If the Department enters into a contract under this Section, it shall do so in accordance with the Illinois Procurement Code and in a nondiscriminatory manner that does not place any potential vendor at a competitive disadvantage.
(c) In order to be eligible to use bulk long distance telephone services purchased by the Department under this Section, a service member or person in the service member's immediate family must provide the Department with a copy of the orders calling the service member to military service in excess of 29 consecutive days and of any orders further extending the service member's period of military service.
(d) If the Department enters into a contract under this Section, the Department shall adopt rules as necessary to implement this Section.
(Source: P.A. 97-913, eff. 1-1-13.)

(20 ILCS 405/405-275) (was 20 ILCS 405/67.33)
Sec. 405-275. Grants for distance learning services. To award grants to public community colleges and education service centers for development and implementation of telecommunications systems that provide distance learning services.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 405/405-280) (was 20 ILCS 405/67.15)
Sec. 405-280. State garages; passenger cars.
(a) To supervise and administer all State garages used for the repair, maintenance, or servicing of State-owned motor vehicles except those operated by any State college or university or by the Illinois Mathematics and Science Academy; and to acquire, maintain, and administer the operation of the passenger cars reasonably necessary to the operations of the executive department of the State government. To this end, the Department shall adopt regulations setting forth guidelines for the acquisition, use, maintenance, and replacement of motor vehicles, including the use of ethanol blended gasoline whenever feasible, used by the executive department of State government; shall occupy the space and take possession of the personnel, facilities, equipment, tools, and vehicles that are in the possession or under the administration of the former Department of Administrative Services for these purposes on July 13, 1982 (the effective date of Public Act 82-789); and shall, from time to time, acquire any further, additional, and replacement facilities, space, tools, and vehicles that are reasonably necessary for the purposes described in this Section.
(b) The Department shall evaluate the availability and cost of GPS systems that State agencies may be able to use to track State-owned motor vehicles.
(c) The Department shall distribute a spreadsheet or otherwise make data entry available to each State agency to facilitate the collection of data for publishing on the Department's Internet website. Each State agency shall cooperate with the Department in furnishing the data necessary for the implementation of this subsection within the timeframe specified by the Department. Each State agency shall be responsible for the validity and accuracy of the data provided. Beginning on July 1, 2013, the Department shall make available to the public on its Internet website the following information:
(1) vehicle cost data, organized by individual

vehicle and by State agency, and including repair, maintenance, fuel, insurance, and other costs, as well as whether required vehicle inspections have been performed; and

(2) an annual vehicle breakeven analysis, organized

by individual vehicle and by State agency, comparing the number of miles a vehicle has been driven with the total cost of maintaining the vehicle.

(d) Beginning on the effective date of this amendatory Act of the 97th General Assembly, and notwithstanding any provision of law to the contrary, the Department may not make any new motor vehicle purchases until the Department sets forth procedures to condition the purchase of new motor vehicles on (i) a determination of need based on a breakeven analysis, and (ii) a determination that no other available means, including car sharing or rental agreements, would be more cost-effective to the State. However, the Department may purchase motor vehicles not meeting or exceeding a breakeven analysis only if there is no alternative available to carry out agency work functions and the purchase is approved by the Manager of the Division of Vehicles upon the receipt of a written explanation from the agency head of the operational needs justifying the purchase.
(Source: P.A. 97-922, eff. 1-1-13.)

(20 ILCS 405/405-285) (was 20 ILCS 405/67.16)
Sec. 405-285. Fees for maintaining motor vehicles. To charge, collect, and receive from all other agencies of the State government fees or moneys equivalent to the costs of repairing, servicing, and maintaining motor vehicles used by those other agencies under Section 405-280. All contracts let under the provisions of this Law shall be awarded in accordance with the applicable requirements of the Illinois Purchasing Act.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 405/405-290) (was 20 ILCS 405/67.32)
Sec. 405-290. Retread replacement tires on State owned vehicles. The Department shall develop and implement a program to use retreads as replacement tires on State owned vehicles wherever possible.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 405/405-292)
Sec. 405-292. Business processing reengineering; planning for a more efficient government.
(a) The Department shall be responsible for recommending to the Governor efficiency initiatives to reorganize, restructure, and reengineer the business processes of the State. In performing this responsibility the Department shall have the power and duty to do the following:
(1) propose the transfer, consolidation,

reorganization, restructuring, reengineering, or elimination of programs, processes, or functions in order to attain efficiency in operations and cost savings through the efficiency initiatives;

(2) control the procurement of contracted services in

connection with the efficiency initiatives to assist in the analysis, design, planning, and implementation of proposals approved by the Governor to attain efficiency in operations and cost savings; and

(3) establish the amount of cost savings to be

realized by State agencies from implementing the efficiency initiatives, which shall be paid to the Department for deposit into the Efficiency Initiatives Revolving Fund, except that any cost savings realized by the Illinois Department of Transportation shall be deposited into the State Construction Account Fund.

(b) For the purposes of this Section, "State agencies" means all departments, boards, commissions, and agencies of the State of Illinois subject to the Governor.
(Source: P.A. 93-25, eff. 6-20-03; 94-139, eff. 7-7-05.)

(20 ILCS 405/405-293)
Sec. 405-293. Professional Services.
(a) The Department of Central Management Services (the "Department") is responsible for providing professional services for or on behalf of State agencies for all functions transferred to the Department by Executive Order No. 2003-10 (as modified by Section 5.5 of the Executive Reorganization Implementation Act) and may, with the approval of the Governor, provide additional services to or on behalf of State agencies. To the extent not compensated by direct fund transfers, the Department shall be reimbursed from each State agency receiving the benefit of these services. The reimbursement shall be determined by the Director of Central Management Services as the amount required to reimburse the Professional Services Fund for the Department's costs of rendering the professional services on behalf of that State agency.
(a-5) The Department of Central Management Services may provide professional services and other services as authorized by subsection (a) for or on behalf of other State entities with the approval of both the Director of Central Management Services and the appropriate official or governing body of the other State entity.
(b) For the purposes of this Section, "State agency" means each State agency, department, board, and commission directly responsible to the Governor. "Professional services" means legal services, internal audit services, and other services as approved by the Governor. "Other State entity" means the Illinois State Board of Education and the Illinois State Toll Highway Authority.
(Source: P.A. 93-839, eff. 7-30-04; 94-91, eff. 7-1-05.)

(20 ILCS 405/405-295) (was 20 ILCS 405/67.30)
Sec. 405-295. Decreased energy consumption. The Department may enter into contracts for equipment or services designed to decrease energy consumption in State programs and State owned or controlled buildings or equipment. Prior to entering into any such contract for a State owned building, the Department shall consult with the Executive Director of the Capital Development Board. The Department may consult with the Department of Commerce and Economic Opportunity regarding any aspect of energy consumption projects.
(Source: P.A. 94-793, eff. 5-19-06.)

(20 ILCS 405/405-300) (was 20 ILCS 405/67.02)
Sec. 405-300. Lease or purchase of facilities; training programs.
(a) To lease or purchase office and storage space, buildings, land, and other facilities for all State agencies, authorities, boards, commissions, departments, institutions, and bodies politic and all other administrative units or outgrowths of the executive branch of State government except the Constitutional officers, the State Board of Education and the State colleges and universities and their governing bodies. However, before leasing or purchasing any office or storage space, buildings, land or other facilities in any municipality the Department shall survey the existing State-owned and State-leased property to make a determination of need.
The leases shall be for a term not to exceed 5 years, except that the leases may contain a renewal clause subject to acceptance by the State after that date or an option to purchase. The purchases shall be made through contracts that (i) may provide for the title to the property to transfer immediately to the State or a trustee or nominee for the benefit of the State, (ii) shall provide for the consideration to be paid in installments to be made at stated intervals during a certain term not to exceed 30 years from the date of the contract, and (iii) may provide for the payment of interest on the unpaid balance at a rate that does not exceed a rate determined by adding 3 percentage points to the annual yield on United States Treasury obligations of comparable maturity as most recently published in the Wall Street Journal at the time such contract is signed. The leases and purchase contracts shall be and shall recite that they are subject to termination and cancellation in any year for which the General Assembly fails to make an appropriation to pay the rent or purchase installments payable under the terms of the lease or purchase contract. Additionally, the purchase contract shall specify that title to the office and storage space, buildings, land, and other facilities being acquired under the contract shall revert to the Seller in the event of the failure of the General Assembly to appropriate suitable funds. However, this limitation on the term of the leases does not apply to leases to and with the Illinois Building Authority, as provided for in the Building Authority Act. Leases to and with that Authority may be entered into for a term not to exceed 30 years and shall be and shall recite that they are subject to termination and cancellation in any year for which the General Assembly fails to make an appropriation to pay the rent payable under the terms of the lease. These limitations do not apply if the lease or purchase contract contains a provision limiting the liability for the payment of the rentals or installments thereof solely to funds received from the Federal government.
(b) To lease from an airport authority office, aircraft hangar, and service buildings constructed upon a public airport under the Airport Authorities Act for the use and occupancy of the State Department of Transportation. The lease may be entered into for a term not to exceed 30 years.
(c) To establish training programs for teaching State leasing procedures and practices to new employees of the Department and to keep all employees of the Department informed about current leasing practices and developments in the real estate industry.
(d) To enter into an agreement with a municipality or county to construct, remodel, or convert a structure for the purposes of its serving as a correctional institution or facility pursuant to paragraph (c) of Section 3-2-2 of the Unified Code of Corrections.
(e) To enter into an agreement with a private individual, trust, partnership, or corporation or a municipality or other unit of local government, when authorized to do so by the Department of Corrections, whereby that individual, trust, partnership, or corporation or municipality or other unit of local government will construct, remodel, or convert a structure for the purposes of its serving as a correctional institution or facility and then lease the structure to the Department for the use of the Department of Corrections. A lease entered into pursuant to the authority granted in this subsection shall be for a term not to exceed 30 years but may grant to the State the option to purchase the structure outright.
The leases shall be and shall recite that they are subject to termination and cancellation in any year for which the General Assembly fails to make an appropriation to pay the rent payable under the terms of the lease.
(f) On and after September 17, 1983, the powers granted to the Department under this Section shall be exercised exclusively by the Department, and no other State agency may concurrently exercise any such power unless specifically authorized otherwise by a later enacted law. This subsection is not intended to impair any contract existing as of September 17, 1983.
However, no lease for more than 10,000 square feet of space shall be executed unless the Director, in consultation with the Executive Director of the Capital Development Board, has certified that leasing is in the best interest of the State, considering programmatic requirements, availability of vacant State-owned space, the cost-benefits of purchasing or constructing new space, and other criteria as he or she shall determine. The Director shall not permit multiple leases for less than 10,000 square feet to be executed in order to evade this provision.
(g) To develop and implement, in cooperation with the Interagency Energy Conservation Committee, a system for evaluating energy consumption in facilities leased by the Department, and to develop energy consumption standards for use in evaluating prospective lease sites.
(h) (1) After June 1, 1998 (the effective date of Public

Act 90-520), the Department shall not enter into an agreement for the installment purchase or lease purchase of buildings, land, or facilities unless:

(A) the using agency certifies to the Department

that the agency reasonably expects that the building, land, or facilities being considered for purchase will meet a permanent space need;

(B) the building or facilities will be

substantially occupied by State agencies after purchase (or after acceptance in the case of a build to suit);

(C) the building or facilities shall be in new or

like new condition and have a remaining economic life exceeding the term of the contract;

(D) no structural or other major building

component or system has a remaining economic life of less than 10 years;

(E) the building, land, or facilities:
(i) is free of any identifiable environmental

hazard or

(ii) is subject to a management plan,

provided by the seller and acceptable to the State, to address the known environmental hazard;

(F) the building, land, or facilities satisfy

applicable accessibility and applicable building codes; and

(G) the State's cost to lease purchase or

installment purchase the building, land, or facilities is less than the cost to lease space of comparable quality, size, and location over the lease purchase or installment purchase term.

(2) The Department shall establish the methodology

for comparing lease costs to the costs of installment or lease purchases. The cost comparison shall take into account all relevant cost factors, including, but not limited to, debt service, operating and maintenance costs, insurance and risk costs, real estate taxes, reserves for replacement and repairs, security costs, and utilities. The methodology shall also provide:

(A) that the comparison will be made using level

payment plans; and

(B) that a purchase price must not exceed the

fair market value of the buildings, land, or facilities and that the purchase price must be substantiated by an appraisal or by a competitive selection process.

(3) If the Department intends to enter into an

installment purchase or lease purchase agreement for buildings, land, or facilities under circumstances that do not satisfy the conditions specified by this Section, it must issue a notice to the Secretary of the Senate and the Clerk of the House. The notice shall contain (i) specific details of the State's proposed purchase, including the amounts, purposes, and financing terms; (ii) a specific description of how the proposed purchase varies from the procedures set forth in this Section; and (iii) a specific justification, signed by the Director, stating why it is in the State's best interests to proceed with the purchase. The Department may not proceed with such an installment purchase or lease purchase agreement if, within 60 calendar days after delivery of the notice, the General Assembly, by joint resolution, disapproves the transaction. Delivery may take place on a day and at an hour when the Senate and House are not in session so long as the offices of Secretary and Clerk are open to receive the notice. In determining the 60-day period within which the General Assembly must act, the day on which delivery is made to the Senate and House shall not be counted. If delivery of the notice to the 2 houses occurs on different days, the 60-day period shall begin on the day following the later delivery.

(4) On or before February 15 of each year, the

Department shall submit an annual report to the Director of the Governor's Office of Management and Budget and the General Assembly regarding installment purchases or lease purchases of buildings, land, or facilities that were entered into during the preceding calendar year. The report shall include a summary statement of the aggregate amount of the State's obligations under those purchases; specific details pertaining to each purchase, including the amounts, purposes, and financing terms and payment schedule for each purchase; and any other matter that the Department deems advisable.

The requirement for reporting to the General Assembly

shall be satisfied by filing copies of the report with the Auditor General, the Speaker, the Minority Leader, and the Clerk of the House of Representatives and the President, the Minority Leader, and the Secretary of the Senate, the Chairs of the Appropriations Committees, and the Legislative Research Unit, as required by Section 3.1 of the General Assembly Organization Act, and filing additional copies with the State Government Report Distribution Center for the General Assembly as is required under paragraph (t) of Section 7 of the State Library Act.

(Source: P.A. 99-143, eff. 7-27-15.)

(20 ILCS 405/405-305) (was 20 ILCS 405/67.06)
Sec. 405-305. Lease of unused or unproductive State land. To lease the unused or unproductive land under the jurisdiction of any of the several departments on terms and conditions that in the judgment of the Director are in the best interests of the State.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 405/405-310) (was 20 ILCS 405/67.07)
Sec. 405-310. Transfer of realty. To transfer any realty under the jurisdiction of the Department to any other State agency and to accept a transfer of realty from the federal government.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 405/405-315) (was 20 ILCS 405/67.24)
Sec. 405-315. Management of State buildings; security force; fees.
(a) To manage, operate, maintain, and preserve from waste the State buildings, facilities, structures, grounds, or other real property transferred to the Department under Section 405-415, including, without limitation, the State buildings listed below. The Department may rent portions of these and other State buildings when in the judgment of the Director those leases or subleases will be in the best interests of the State. The leases or subleases shall not exceed 5 years unless a greater term is specifically authorized.
a. Peoria Regional Office Building
5415 North University
Peoria, Illinois 61614
b. Springfield Regional Office Building
4500 South 6th Street
Springfield, Illinois 62703
c. Champaign Regional Office Building
2125 South 1st Street
Champaign, Illinois 61820
d. Illinois State Armory Building
124 East Adams
Springfield, Illinois 62706
e. Marion Regional Office Building
2209 West Main Street
Marion, Illinois 62959
f. Kenneth Hall Regional State Office
Building
#10 Collinsville Avenue
East St. Louis, Illinois 62201
g. Rockford Regional Office Building
4402 North Main Street
P.O. Box 915
Rockford, Illinois 61105
h. State of Illinois Building
160 North LaSalle
Chicago, Illinois 60601
i. Office and Laboratory Building
2121 West Taylor Street
Chicago, Illinois 60602
j. Central Computer Facility
201 West Adams
Springfield, Illinois 62706
k. Elgin Office Building
595 South State Street
Elgin, Illinois 60120
l. James R. Thompson Center
Bounded by Lake, Clark, Randolph and
LaSalle Streets
Chicago, Illinois
m. The following buildings located within the Chicago
Medical Center District:
1. Lawndale Day Care Center
2929 West 19th Street
2. Edwards Center
2020 Roosevelt Road
3. Illinois Center for
Rehabilitation and Education
1950 West Roosevelt Road and 1151 South Wood Street
4. Department of Children and
Family Services District Office
1026 South Damen
5. The William Heally School
1731 West Taylor
6. Administrative Office Building
1100 South Paulina Street
7. Metro Children and Adolescents Center
1601 West Taylor Street
n. E.J. "Zeke" Giorgi Center
200 Wyman Street
Rockford, Illinois
o. Suburban North Facility
9511 Harrison
Des Plaines, Illinois
p. The following buildings located within the Revenue
Center in Springfield:
1. State Property Control Warehouse
11th & Ash
2. Illinois State Museum Research & Collections
Center
1011 East Ash Street
q. Effingham Regional Office Building
401 Industrial Drive
Effingham, Illinois
r. The Communications Center
120 West Jefferson
Springfield, Illinois
s. Portions or all of the basement and
ground floor of the
State of Illinois Building
160 North LaSalle
Chicago, Illinois 60601
may be leased or subleased to persons, firms, partnerships, associations, or individuals for terms not to exceed 15 years when in the judgment of the Director those leases or subleases will be in the best interests of the State.
Portions or all of the commercial space, which includes the sub-basement, storage mezzanine, concourse, and ground and second floors of the
James R. Thompson Center
Bounded by Lake, Clark, Randolph and LaSalle Streets
Chicago, Illinois
may be leased or subleased to persons, firms, partnerships, associations, or individuals for terms not to exceed 15 years subject to renewals when in the judgment of the Director those leases or subleases will be in the best interests of the State.
The Director is authorized to rent portions of the above described facilities to persons, firms, partnerships, associations, or individuals for terms not to exceed 30 days when those leases or subleases will not interfere with State usage of the facility. This authority is meant to supplement and shall not in any way be interpreted to restrict the Director's ability to make portions of the State of Illinois Building and the James R. Thompson Center available for long-term commercial leases or subleases.
Notwithstanding the provisions above, the Department of Children and Family Services and the Department of Human Services (as successor to the Department of Rehabilitation Services and the Department of Mental Health and Developmental Disabilities) shall determine the allocation of space for direct recipient care in their respective facilities. The Department of Central Management Services shall consult with the affected agency in the allocation and lease of surplus space in these facilities. Potential lease arrangements shall not endanger the direct recipient care responsibilities in these facilities.
(b) To appoint, subject to the Personnel Code, persons to be members of a police and security force. Members of the security force shall be peace officers when performing duties pursuant to this Section and as such shall have all of the powers possessed by policemen in cities and sheriffs, including the power to make arrests on view or issue citations for violations of State statutes or city or county ordinances, except that in counties of more than 1,000,000 population, any powers created by this subsection shall be exercised only (i) when necessary to protect the property, personnel, or interests of the Department or any State agency for whom the Department manages, operates, or maintains property or (ii) when specifically requested by appropriate State or local law enforcement officials, and except that within counties of 1,000,000 or less population, these powers shall be exercised only when necessary to protect the property, personnel, or interests of the State of Illinois and only while on property managed, operated, or maintained by the Department.
Nothing in this subsection shall be construed so as to make it conflict with any provisions of, or rules promulgated under, the Personnel Code.
(c) To charge reasonable fees for the lease, rental, use, or occupancy of State facilities managed, operated, or maintained by the Department. All moneys collected under this Section shall be deposited in a revolving fund in the State treasury known as the Facilities Management Revolving Fund.
(d) Provisions of this Section relating to the James R. Thompson Center are subject to the provisions of Section 7.4 of the State Property Control Act.
(Source: P.A. 93-19, eff. 6-20-03; 93-839, eff. 7-30-04; 94-91, eff. 7-1-05.)

(20 ILCS 405/405-320) (was 20 ILCS 405/67.25)
Sec. 405-320. Multi-use State facility at Collinsville; State Police district headquarters at Sterling.
(a) To enter into an agreement with a private individual, trust, partnership, or corporation or a municipality or other unit of local government whereby that individual, trust, partnership, or corporation or municipality or other unit of local government will construct a structure in the vicinity of Collinsville, Illinois for the purposes of its serving as a multi-use State facility and then lease that structure to the Department for the use of the Department of Transportation and other State agencies.
(b) To enter into an agreement with a municipality or other unit of local government whereby the municipality or other unit of local government will construct a structure in the vicinity of Sterling, Illinois for the purposes of its serving as a Department of State Police district headquarters and then lease the structure to the Department for the use of the Illinois State Police. The Director is further authorized to convey the existing Illinois State Police headquarters at Sterling to the City of Sterling, Illinois, a municipal corporation, at a value established by the average of 3 appraisals in exchange for a deduction of equal value against any amounts due the municipality under the State's contract to acquire a State Police district headquarters at Sterling.
(c) A lease entered into pursuant to the authority granted in this Section shall be for a term not to exceed 30 years but may grant to the State the option to purchase the structure outright.
(d) The lease shall be approved by the heads of the agencies occupying the facility and shall be and shall recite that it is subject to termination and cancellation in any year for which the General Assembly fails to make an appropriation to pay the rent payable under the terms of the lease.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 405/405-325) (was 20 ILCS 405/67.26)
Sec. 405-325. Mental health facility at Dixon. To enter into an agreement with a private individual, trust, partnership, or corporation or a municipality or other unit of local government whereby that individual, trust, partnership, or corporation or municipality or other unit of local government will construct a structure in the vicinity of Dixon, Illinois for the purposes of its serving as a mental health facility and then lease that structure to the Department for the use of the Department of Human Services.
A lease entered into pursuant to the authority granted in this Section shall be for a term not to exceed 30 years but may grant to the State the option to purchase the structure outright.
The lease shall be approved by the Secretary of Human Services and shall be and shall recite that it is subject to termination and cancellation in any year for which the General Assembly fails to make an appropriation to pay the rent payable under the terms of the lease.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 405/405-330)
Sec. 405-330. Badges. The Director must authorize to each member of the police and security force and to any other employee of the Department exercising the powers of a peace officer a distinct badge that, on its face, (i) clearly states that the badge is authorized by the Department and (ii) contains a unique identifying number. No other badge shall be authorized by the Department.
(Source: P.A. 91-883, eff. 1-1-01.)

(20 ILCS 405/405-335)
Sec. 405-335. Illinois Transparency and Accountability Portal (ITAP).
(a) The Department, within 12 months after the effective date of this amendatory Act of the 96th General Assembly, shall establish and maintain a website, known as the Illinois Transparency and Accountability Portal (ITAP), with a full-time webmaster tasked with compiling and updating the ITAP database with information received from all State agencies as defined in this Section. Subject to appropriation, the full-time webmaster must also compile and update the ITAP database with information received from all counties, townships, library districts, and municipalities.
(b) For purposes of this Section:
"State agency" means the offices of the constitutional officers identified in Article V of the Illinois Constitution, executive agencies, and departments, boards, commissions, and Authorities under the Governor.
"Contracts" means payment obligations with vendors on file with the Office of the Comptroller to purchase goods and services exceeding $10,000 in value (or, in the case of professional or artistic services, exceeding $5,000 in value).
"Appropriation" means line-item detail of spending approved by the General Assembly and Governor, categorized by object of expenditure.
"Individual consultants" means temporary workers eligible to receive State benefits paid on a State payroll.
"Recipients" means State agencies receiving appropriations.
(c) The ITAP shall provide direct access to each of the following:
(1) A database of all current State employees and

individual consultants, except sworn law enforcement officers, sorted separately by:

(i) Name.
(ii) Employing State agency.
(iii) Employing State division.
(iv) Employment position title.
(v) Current pay rate and year-to-date pay.
(2) A database of all current State expenditures,

sorted separately by agency, category, recipient, and Representative District.

(3) A database of all development assistance

reportable pursuant to the Corporate Accountability for Tax Expenditures Act, sorted separately by tax credit category, taxpayer, and Representative District.

(4) A database of all revocations and suspensions of

State occupation and use tax certificates of registration and all revocations and suspensions of State professional licenses, sorted separately by name, geographic location, and certificate of registration number or license number, as applicable. Professional license revocations and suspensions shall be posted only if resulting from a failure to pay taxes, license fees, or child support.

(5) A database of all current State contracts, sorted

separately by contractor name, awarding officer or agency, contract value, and goods or services provided.

(6) A database of all employees hired after the

effective date of this amendatory Act of 2010, sorted searchably by each of the following at the time of employment:

(i) Name.
(ii) Employing State agency.
(iii) Employing State division.
(iv) Employment position title.
(v) Current pay rate and year-to-date pay.
(vi) County of employment location.
(vii) Rutan status.
(viii) Status of position as subject to

collective bargaining, subject to merit compensation, or exempt under Section 4d of the Personnel Code.

(ix) Employment status as probationary, trainee,

intern, certified, or exempt from certification.

(x) Status as a military veteran.
(7) A searchable database of all current county,

township, library district, and municipal employees sorted separately by:

(i) Employing unit of local government.
(ii) Employment position title.
(iii) Current pay rate and year-to-date pay.
(8) A searchable database of all county, township,

and municipal employees hired on or after the effective date of this amendatory Act of the 97th General Assembly, sorted separately by each of the following at the time of employment:

(i) Employing unit of local government.
(ii) Employment position title.
(iii) Current pay rate and year-to-date pay.
(9) A searchable database of all library district

employees hired on or after August 9, 2013 (the effective date of Public Act 98-246), sorted separately by each of the following at the time of employment:

(i) Employing unit of local government.
(ii) Employment position title.
(iii) Current pay rate and year-to-date pay.
(10) A link to a website maintained by the

Department that contains a list of contact information for each State agency, including a telephone number and a link to the Agency's website. Each State agency shall be responsible for providing and updating the Department with this information.

(d) The ITAP shall include all information required to be published by subsection (c) of this Section that is available to the Department in a format the Department can compile and publish on the ITAP. The Department shall update the ITAP as additional information becomes available in a format that can be compiled and published on the ITAP by the Department.
(e) Each State agency, county, township, library district, and municipality shall cooperate with the Department in furnishing the information necessary for the implementation of this Section within a timeframe specified by the Department.
(f) Each county, township, library district, or municipality submitting information to be displayed on the Illinois Transparency and Accountability Portal (ITAP) is responsible for the accuracy of the information provided.
(g) The Department, within 6 months after January 1, 2014 (the effective date of Public Act 98-283), shall distribute a spreadsheet or otherwise make data entry available to each State agency to facilitate the collection of data on the State's annual workforce characteristics, workforce compensation, and employee mobility. The Department shall determine the data to be collected by each State agency. Each State agency shall cooperate with the Department in furnishing the data necessary for the implementation of this subsection within the timeframe specified by the Department. The Department shall publish the data received from each State agency on the ITAP or another open data site annually.
(Source: P.A. 97-744, eff. 1-1-13; 98-246, eff. 8-9-13; 98-283, eff. 1-1-14; 98-756, eff. 7-16-14; 98-1084, eff. 1-1-15.)

(20 ILCS 405/405-400) (was 20 ILCS 5/34.1)
Sec. 405-400. Successor to Department of Administrative Services and Department of Personnel. The Department of Central Management Services shall assume all rights, powers, duties, and responsibilities of the Department of Administrative Services and the Department of Personnel as the successor to those departments. The Department of Administrative Services, the Department of Personnel, and the Advisory Board to the Department of Personnel are abolished.
Personnel, books, records, papers, documents, property, real and personal, unexpended appropriations, and pending business in any way pertaining to the former Department of Administrative Services and the former Department of Personnel are transferred to the Department of Central Management Services, but any rights of employees or the State under the Personnel Code or any other contract or plan shall be unaffected by this transfer. No rule or regulation promulgated by the former Department of Administrative Services or the former Department of Personnel pursuant to an exercise of any right, power, duty, or responsibility transferred to the Department of Central Management Services shall be affected by Public Act 82-789, and all such rules and regulations shall become the rules and regulations of the Department of Central Management Services.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 405/405-410)
Sec. 405-410. Transfer of Information Technology functions.
(a) Notwithstanding any other law to the contrary, the Director of Central Management Services, working in cooperation with the Director of any other agency, department, board, or commission directly responsible to the Governor, may direct the transfer, to the Department of Central Management Services, of those information technology functions at that agency, department, board, or commission that are suitable for centralization.
Upon receipt of the written direction to transfer information technology functions to the Department of Central Management Services, the personnel, equipment, and property (both real and personal) directly relating to the transferred functions shall be transferred to the Department of Central Management Services, and the relevant documents, records, and correspondence shall be transferred or copied, as the Director may prescribe.
(b) Upon receiving written direction from the Director of Central Management Services, the Comptroller and Treasurer are authorized to transfer the unexpended balance of any appropriations related to the information technology functions transferred to the Department of Central Management Services and shall make the necessary fund transfers from any special fund in the State Treasury or from any other federal or State trust fund held by the Treasurer to the General Revenue Fund or the Technology Management Revolving Fund, as designated by the Director of Central Management Services, for use by the Department of Central Management Services in support of information technology functions or any other related costs or expenses of the Department of Central Management Services.
(c) The rights of employees and the State and its agencies under the Personnel Code and applicable collective bargaining agreements or under any pension, retirement, or annuity plan shall not be affected by any transfer under this Section.
(d) The functions transferred to the Department of Central Management Services by this Section shall be vested in and shall be exercised by the Department of Central Management Services. Each act done in the exercise of those functions shall have the same legal effect as if done by the agencies, offices, divisions, departments, bureaus, boards and commissions from which they were transferred.
Every person or other entity shall be subject to the same obligations and duties and any penalties, civil or criminal, arising therefrom, and shall have the same rights arising from the exercise of such rights, powers, and duties as had been exercised by the agencies, offices, divisions, departments, bureaus, boards, and commissions from which they were transferred.
Whenever reports or notices are now required to be made or given or papers or documents furnished or served by any person in regards to the functions transferred to or upon the agencies, offices, divisions, departments, bureaus, boards, and commissions from which the functions were transferred, the same shall be made, given, furnished or served in the same manner to or upon the Department of Central Management Services.
This Section does not affect any act done, ratified, or cancelled or any right occurring or established or any action or proceeding had or commenced in an administrative, civil, or criminal cause regarding the functions transferred, but those proceedings may be continued by the Department of Central Management Services.
This Section does not affect the legality of any rules in the Illinois Administrative Code regarding the functions transferred in this Section that are in force on the effective date of this Section. If necessary, however, the affected agencies shall propose, adopt, or repeal rules, rule amendments, and rule recodifications as appropriate to effectuate this Section.
(Source: P.A. 100-23, eff. 7-6-17.)

(20 ILCS 405/405-411)
Sec. 405-411. Consolidation of workers' compensation functions.
(a) Notwithstanding any other law to the contrary, the Director of Central Management Services, working in cooperation with the Director of any other agency, department, board, or commission directly responsible to the Governor, may direct the consolidation, within the Department of Central Management Services, of those workers' compensation functions at that agency, department, board, or commission that are suitable for centralization.
Upon receipt of the written direction to transfer workers' compensation functions to the Department of Central Management Services, the personnel, equipment, and property (both real and personal) directly relating to the transferred functions shall be transferred to the Department of Central Management Services, and the relevant documents, records, and correspondence shall be transferred or copied, as the Director may prescribe.
(b) Upon receiving written direction from the Director of Central Management Services, the Comptroller and Treasurer are authorized to transfer the unexpended balance of any appropriations related to the workers' compensation functions transferred to the Department of Central Management Services and shall make the necessary fund transfers from the General Revenue Fund, any special fund in the State treasury, or any other federal or State trust fund held by the Treasurer to the Workers' Compensation Revolving Fund for use by the Department of Central Management Services in support of workers' compensation functions or any other related costs or expenses of the Department of Central Management Services.
(c) The rights of employees and the State and its agencies under the Personnel Code and applicable collective bargaining agreements or under any pension, retirement, or annuity plan shall not be affected by any transfer under this Section.
(d) The functions transferred to the Department of Central Management Services by this Section shall be vested in and shall be exercised by the Department of Central Management Services. Each act done in the exercise of those functions shall have the same legal effect as if done by the agencies, offices, divisions, departments, bureaus, boards and commissions from which they were transferred.
Every person or other entity shall be subject to the same obligations and duties and any penalties, civil or criminal, arising therefrom, and shall have the same rights arising from the exercise of such rights, powers, and duties as had been exercised by the agencies, offices, divisions, departments, bureaus, boards, and commissions from which they were transferred.
Whenever reports or notices are now required to be made or given or papers or documents furnished or served by any person in regards to the functions transferred to or upon the agencies, offices, divisions, departments, bureaus, boards, and commissions from which the functions were transferred, the same shall be made, given, furnished or served in the same manner to or upon the Department of Central Management Services.
This Section does not affect any act done, ratified, or cancelled or any right occurring or established or any action or proceeding had or commenced in an administrative, civil, or criminal cause regarding the functions transferred, but those proceedings may be continued by the Department of Central Management Services.
This Section does not affect the legality of any rules in the Illinois Administrative Code regarding the functions transferred in this Section that are in force on the effective date of this Section. If necessary, however, the affected agencies shall propose, adopt, or repeal rules, rule amendments, and rule recodifications as appropriate to effectuate this Section.
(e) There is hereby created within the Department of Central Management Services an advisory body to be known as the State Workers' Compensation Program Advisory Board to review, assess, and provide recommendations to improve the State workers' compensation program and to ensure that the State manages the program in the interests of injured workers and taxpayers. The Governor shall appoint one person to the Board, who shall serve as the Chairperson. The Speaker of the House of Representatives, the Minority Leader of the House of Representatives, the President of the Senate, and the Minority Leader of the Senate shall each appoint one person to the Board. Each member initially appointed to the Board shall serve a term ending December 31, 2013, and each Board member appointed thereafter shall serve a 3-year term. A Board member shall continue to serve on the Board until his or her successor is appointed. In addition, the Director of the Department of Central Management Services, the Attorney General, the Director of the Department of Insurance, the Secretary of the Department of Transportation, the Director of the Department of Corrections, the Secretary of the Department of Human Services, the Director of the Department of Revenue, and the Chairman of the Illinois Workers' Compensation Commission, or their designees, shall serve as ex officio, non-voting members of the Board. Members of the Board shall not receive compensation but shall be reimbursed from the Workers' Compensation Revolving Fund for reasonable expenses incurred in the necessary performance of their duties, and the Department of Central Management Services shall provide administrative support to the Board. The Board shall meet at least 3 times per year or more often if the Board deems it necessary or proper. By September 30, 2011, the Board shall issue a written report, to be delivered to the Governor, the Director of the Department of Central Management Services, and the General Assembly, with a recommended set of best practices for the State workers' compensation program. By July 1 of each year thereafter, the Board shall issue a written report, to be delivered to those same persons or entities, with recommendations on how to improve upon such practices.
(f) The Director of Central Management Services shall take all appropriate actions with respect to the State's workers' compensation obligations necessary to transfer administration of those obligations to an independent private vendor as provided by Section 405-105.
(Source: P.A. 97-18, eff. 6-28-11; 97-895, eff. 8-3-12.)

(20 ILCS 405/405-415)
Sec. 405-415. Transfer of facilities and facility management functions.
(a) Notwithstanding any other law to the contrary, the Director of Central Management Services may direct the transfer, to the Department of Central Management Services, of those facilities and facility management functions authorized to be transferred under Executive Order 10 (2003). Upon receipt of the written direction to transfer facilities or facility management functions to the Department of Central Management Services, the personnel, equipment, and property (both real and personal) directly relating to the transferred functions shall be transferred to the Department of Central Management Services, and the relevant documents, records, and correspondence shall be transferred or copied, as the Director may prescribe.
(b) Upon receiving written direction from the Director of Central Management Services, the Comptroller and Treasurer are authorized to transfer the unexpended balance of any appropriations related to the facilities or facility management functions transferred to the Department of Central Management Services and shall make the necessary fund transfers from the General Revenue Fund, any special fund in the State Treasury, or any other federal or State trust fund held by the Treasurer to the Facilities Management Revolving Fund for use by the Department of Central Management Services in support of facilities and facility management functions or any other related costs or expenses of the Department of Central Management Services.
(c) The Department may adopt rules establishing standards for the maintenance, management, operations, and occupancy of State facilities and the disposition of excess State facilities that are subject to the transfer of ownership and control authorized by Executive Order 10 (2003) and this Section, regardless of whether the Department has actually exercised its rights of ownership and control.
(Source: P.A. 93-839, eff. 7-30-04.)

(20 ILCS 405/405-500)
Sec. 405-500. (Repealed).
(Source: P. A. 94-793, eff. 5-19-06. Repealed by P.A. 96-136, eff. 8-7-09.)

(20 ILCS 405/405-515)
Sec. 405-515. High-Volume Transaction Processing System study.
(a) As used in this Act:
"Department" means the Department of Central Management Services.
"High-Volume Transaction Processing System (HVTPS)" means a computer, or designated network of computers, that, in daily operations (i) supports, or is capable of supporting, more than 15,000,000 transactions per hour and (ii) is used for critical computing needs, including, but not limited to, bulk data processing, transaction processing, resource planning, statistic generation, process monitoring, and process modeling. "HVTPS" also includes the applications, operating systems, and other support software, hardware add-ons, and maintenance services required by a system.
"Overall value" is to be derived from factors including, but not limited to, total cost of ownership, the quality of the hardware, software, or services to be delivered by the contractor, the contractor's responsiveness and account service record, and the contractor's willingness to share risk.
(b) Subject to appropriation, the Department shall study the cost of and the State's current use of and reliance on HVTPS. The study shall consider, without limitation:
(1) The nature of the operations supported by

existing HVTPS, including the State's need to conduct those operations in a reliable, secure, scalable, and end-user-friendly manner.

(2) For existing HVTPS, employee costs, one-time

charges, recurring charges, and average maintenance charges associated with the components of an HVTPS.

(3) For existing HVTPS, the State's reliance on

non-employees for system maintenance and support, and the feasibility of having those functions performed by State employees, new or existing.

(4) An assessment of the overall value of existing

HVTPS to the State.

(5) Whether HVTPS of comparable capacity and

performance characteristics are available in the marketplace and, if not, in what manner the marketplace is failing to offer such comparable systems.

(6) If comparable HVTPS exist in the marketplace, the

study must indicate what good-faith estimates exist for cost components that are comparable to those identified in item (2) of this subsection.

(7) If comparable HVTPS exist in the marketplace, the

feasibility of having system maintenance and support functions performed by State employees.

(8) The study shall include public comments from

stakeholders and available case studies.

(c) The Department shall report to the Governor and the General Assembly no later than 6 months after the completion of the study. Sensitive or confidential material, such as technical trade secrets (excluding pricing), may be redacted from the public version of the report.
(Source: P.A. 95-992, eff. 6-1-09.)

(20 ILCS 405/405-520)
Sec. 405-520. State healthcare purchasing. On and after the date 6 months after the effective date of this amendatory Act of the 98th General Assembly, as provided in the Executive Order 1 (2012) Implementation Act, all of the powers, duties, rights, and responsibilities related to State healthcare purchasing under this Law that were transferred from the Department to the Department of Healthcare and Family Services by Executive Order 3 (2005) are transferred back to the Department.
(Source: P.A. 98-488, eff. 8-16-13.)

(20 ILCS 405/405-525)
Sec. 405-525. (Repealed).
(Source: P.A. 98-1031, eff. 8-25-14. Repealed internally, eff. 12-31-17.)

(20 ILCS 405/405-530)
Sec. 405-530. Higher education supplier diversity report.
(a) Every private institution of higher education approved by the Illinois Student Assistance Commission for purposes of the Monetary Award Program shall submit a 2-page report on its voluntary supplier diversity program to the Department. The report shall set forth all of the following:
(1) The name, address, phone number, and e-mail

address of the point of contact for the supplier diversity program (or the institution's procurement program if there is no supplier diversity program) for vendors to register with the program.

(2) Local and State certifications the institution

accepts or recognizes for minority-owned, women-owned, or veteran-owned business status.

(3) On the second page, a narrative explaining the

results of the report and the tactics to be employed to achieve the goals.

(4) The voluntary goals, if any, for either fiscal

year or calendar year 2019 in each category for the entire budget of the institution (expending both public and private moneys, including any fee-supported entities) and the commodity codes or a description of particular goods and services for the area of procurement in which the institution expects most of those goals to focus on in the next year. However, a private institution of higher education may report the information under this subdivision (3) for fiscal year or calendar year 2018 instead. With respect to private institutions of higher education, beginning with the 2020 report, the actual spending for the entire budget of the institution (expending both public and private moneys, including any fee-supported entities) for minority business enterprises, women's business enterprises, and veteran-owned businesses, expressed both in actual dollars and as a percentage of the total budget of the institution. However, if a private institution of higher education elects to report the information under subdivision (3) of this subsection (a) for fiscal year or calendar year 2018 instead, then the information under this subdivision (4) must be reported beginning with the 2019 report.

Each private institution of higher education is required to submit a searchable Adobe PDF report to the Department on or before November 15, 2019 and on or before November 15 every year thereafter. However, if a private institution of higher education elects to report the information under subdivision (3) of this subsection (a) for fiscal year or calendar year 2018 instead, then the institution is required to submit the report on or before November 15, 2018 and on or before November 15 every year thereafter.
(b) For each report submitted under subsection (a) of this Section, the Department shall publish the results on its Internet website for 5 years after submission. The Department is not responsible for collecting the reports or for the content of the reports.
(c) The Department shall hold an annual higher education supplier diversity workshop in February of 2018 and every February thereafter to discuss the reports with representatives of the institutions of higher education and vendors.
(d) The Department shall prepare a one-page template (not including the narrative section) for the voluntary supplier diversity reports.
(Source: P.A. 100-140, eff. 8-18-17.)






20 ILCS 415/ - Personnel Code.

(20 ILCS 415/1) (from Ch. 127, par. 63b101)
Sec. 1. Title. This Act shall be known and be cited as the "Personnel Code".
(Source: P.A. 81-1000.)

(20 ILCS 415/2) (from Ch. 127, par. 63b102)
Sec. 2. Purpose.
The purpose of the Personnel Code is to establish for the government of the State of Illinois a system of personnel administration under the Governor, based on merit principles and scientific methods.
(Source: Laws 1955, p. 2208.)

(20 ILCS 415/3) (from Ch. 127, par. 63b103)
Sec. 3. Organization. The Department of Central Management Services, headed by the Director of Central Management Services, shall administer the Personnel Code. There is hereby created a Civil Service Commission.
(Source: P.A. 82-789.)

(20 ILCS 415/4) (from Ch. 127, par. 63b104)
Sec. 4. Jurisdictions, exemptions. All offices and positions of employment in the service of the State of Illinois shall be subject to the provisions of this Act unless exempted in this or any other Act.
(Source: P.A. 84-1308.)

(20 ILCS 415/4a) (from Ch. 127, par. 63b104a)
Sec. 4a. Definition of jurisdictions. There are hereby created three separate areas of personnel jurisdiction of the Department of Central Management Services, as follows:
(1) Jurisdiction A, with respect to the classification and compensation of positions in the State service.
(2) Jurisdiction B, with respect to the positions in the State service to which persons must hold appointments on a basis of merit and fitness.
(3) Jurisdiction C, with respect to conditions of employment in State service.
(Source: P.A. 82-789.)

(20 ILCS 415/4b) (from Ch. 127, par. 63b104b)
Sec. 4b. Extension of jurisdiction. Any or all of the three forms of jurisdiction of the Department may be extended to the positions not initially covered by this Act under a department, board, commission, institution, or other independent agency in the executive, legislative, or judicial branch of State government, or to a major administrative division, service, or office thereof by the following process:
(1) The officer or officers legally charged with control over the appointments to positions in a department, board, commission, institution, or other independent agency in the executive, legislative, or judicial branch of State government, or to a major administrative division, service, or office thereof, may request in writing to the Governor the extension of any or all of the three forms of jurisdiction of the Department to such named group of positions.
(2) The Governor, if he concurs with the request, may forward the request to the Director of Central Management Services.
(3) The Director shall survey the practicability of the requested extension of the jurisdiction or jurisdictions of the Department, approve or disapprove same, and notify the Civil Service Commission of his decision. If he should approve the request he shall submit rules to accomplish such extension to the Civil Service Commission.
(4) Such an extension of jurisdiction of the Department of Central Management Services may be terminated by the same process of amendment to the rules at any time after four years from its original effective date.
(5) Employees in positions to which jurisdiction B is extended pursuant to this section shall be continued in their respective positions provided that they pass a qualifying examination prescribed by the Director within 6 months after such jurisdiction is extended to such positions, and provided they satisfactorily complete their respective probationary periods. Such qualifying examinations shall be of the same kind as those required for entrance examinations for comparable positions. Appointments of such employees shall be without regard to eligible lists and without regard to the provisions of this Code requiring the appointment of the person standing among the three highest on the appropriate eligible list to fill a vacancy or from the highest category ranking group if the list is by rankings instead of numerical ratings. Nothing herein shall preclude the reclassification or reallocation as provided by this Act of any position held by any such incumbent.
(Source: P.A. 82-789.)

(20 ILCS 415/4c) (from Ch. 127, par. 63b104c)
Sec. 4c. General exemptions. The following positions in State service shall be exempt from jurisdictions A, B, and C, unless the jurisdictions shall be extended as provided in this Act:
(1) All officers elected by the people.
(2) All positions under the Lieutenant Governor,

Secretary of State, State Treasurer, State Comptroller, State Board of Education, Clerk of the Supreme Court, Attorney General, and State Board of Elections.

(3) Judges, and officers and employees of the courts,

and notaries public.

(4) All officers and employees of the Illinois

General Assembly, all employees of legislative commissions, all officers and employees of the Illinois Legislative Reference Bureau, the Legislative Research Unit, and the Legislative Printing Unit.

(5) All positions in the Illinois National Guard and

Illinois State Guard, paid from federal funds or positions in the State Military Service filled by enlistment and paid from State funds.

(6) All employees of the Governor at the executive

mansion and on his immediate personal staff.

(7) Directors of Departments, the Adjutant General,

the Assistant Adjutant General, the Director of the Illinois Emergency Management Agency, members of boards and commissions, and all other positions appointed by the Governor by and with the consent of the Senate.

(8) The presidents, other principal administrative

officers, and teaching, research and extension faculties of Chicago State University, Eastern Illinois University, Governors State University, Illinois State University, Northeastern Illinois University, Northern Illinois University, Western Illinois University, the Illinois Community College Board, Southern Illinois University, Illinois Board of Higher Education, University of Illinois, State Universities Civil Service System, University Retirement System of Illinois, and the administrative officers and scientific and technical staff of the Illinois State Museum.

(9) All other employees except the presidents, other

principal administrative officers, and teaching, research and extension faculties of the universities under the jurisdiction of the Board of Regents and the colleges and universities under the jurisdiction of the Board of Governors of State Colleges and Universities, Illinois Community College Board, Southern Illinois University, Illinois Board of Higher Education, Board of Governors of State Colleges and Universities, the Board of Regents, University of Illinois, State Universities Civil Service System, University Retirement System of Illinois, so long as these are subject to the provisions of the State Universities Civil Service Act.

(10) The State Police so long as they are subject to

the merit provisions of the State Police Act.

(11) (Blank).
(12) The technical and engineering staffs of the

Department of Transportation, the Department of Nuclear Safety, the Pollution Control Board, and the Illinois Commerce Commission, and the technical and engineering staff providing architectural and engineering services in the Department of Central Management Services.

(13) All employees of the Illinois State Toll Highway

Authority.

(14) The Secretary of the Illinois Workers'

Compensation Commission.

(15) All persons who are appointed or employed by the

Director of Insurance under authority of Section 202 of the Illinois Insurance Code to assist the Director of Insurance in discharging his responsibilities relating to the rehabilitation, liquidation, conservation, and dissolution of companies that are subject to the jurisdiction of the Illinois Insurance Code.

(16) All employees of the St. Louis Metropolitan Area

Airport Authority.

(17) All investment officers employed by the Illinois

State Board of Investment.

(18) Employees of the Illinois Young Adult

Conservation Corps program, administered by the Illinois Department of Natural Resources, authorized grantee under Title VIII of the Comprehensive Employment and Training Act of 1973, 29 USC 993.

(19) Seasonal employees of the Department of

Agriculture for the operation of the Illinois State Fair and the DuQuoin State Fair, no one person receiving more than 29 days of such employment in any calendar year.

(20) All "temporary" employees hired under the

Department of Natural Resources' Illinois Conservation Service, a youth employment program that hires young people to work in State parks for a period of one year or less.

(21) All hearing officers of the Human Rights

Commission.

(22) All employees of the Illinois Mathematics and

Science Academy.

(23) All employees of the Kankakee River Valley Area

Airport Authority.

(24) The commissioners and employees of the Executive

Ethics Commission.

(25) The Executive Inspectors General, including

special Executive Inspectors General, and employees of each Office of an Executive Inspector General.

(26) The commissioners and employees of the

Legislative Ethics Commission.

(27) The Legislative Inspector General, including

special Legislative Inspectors General, and employees of the Office of the Legislative Inspector General.

(28) The Auditor General's Inspector General and

employees of the Office of the Auditor General's Inspector General.

(29) All employees of the Illinois Power Agency.
(30) Employees having demonstrable, defined advanced

skills in accounting, financial reporting, or technical expertise who are employed within executive branch agencies and whose duties are directly related to the submission to the Office of the Comptroller of financial information for the publication of the Comprehensive Annual Financial Report (CAFR).

(31) All employees of the Illinois Sentencing Policy

Advisory Council.

(Source: P.A. 97-618, eff. 10-26-11; 97-1055, eff. 8-23-12; 98-65, eff. 7-15-13.)

(20 ILCS 415/4d) (from Ch. 127, par. 63b104d)
Sec. 4d. Partial exemptions. The following positions in State service are exempt from jurisdictions A, B, and C to the extent stated for each, unless those jurisdictions are extended as provided in this Act:
(1) In each department, board or commission that now

maintains or may hereafter maintain a major administrative division, service or office in both Sangamon County and Cook County, 2 private secretaries for the director or chairman thereof, one located in the Cook County office and the other located in the Sangamon County office, shall be exempt from jurisdiction B; in all other departments, boards and commissions one private secretary for the director or chairman thereof shall be exempt from jurisdiction B. In all departments, boards and commissions one confidential assistant for the director or chairman thereof shall be exempt from jurisdiction B. This paragraph is subject to such modifications or waiver of the exemptions as may be necessary to assure the continuity of federal contributions in those agencies supported in whole or in part by federal funds.

(2) The resident administrative head of each State

charitable, penal and correctional institution, the chaplains thereof, and all member, patient and inmate employees are exempt from jurisdiction B.

(3) The Civil Service Commission, upon written

recommendation of the Director of Central Management Services, shall exempt from jurisdiction B other positions which, in the judgment of the Commission, involve either principal administrative responsibility for the determination of policy or principal administrative responsibility for the way in which policies are carried out, except positions in agencies which receive federal funds if such exemption is inconsistent with federal requirements, and except positions in agencies supported in whole by federal funds.

(4) All beauticians and teachers of beauty culture

and teachers of barbering, and all positions heretofore paid under Section 1.22 of "An Act to standardize position titles and salary rates", approved June 30, 1943, as amended, shall be exempt from jurisdiction B.

(5) Licensed attorneys in positions as legal or

technical advisors; positions in the Department of Natural Resources requiring incumbents to be either a registered professional engineer or to hold a bachelor's degree in engineering from a recognized college or university; licensed physicians in positions of medical administrator or physician or physician specialist (including psychiatrists); all positions within the Department of Juvenile Justice requiring licensure by the State Board of Education under Article 21B of the School Code; from July 15, 2015 (the effective date of Public Act 99-45) until August 30, 2019, all positions within the Illinois School for the Deaf and the Illinois School for the Visually Impaired requiring licensure by the State Board of Education under Article 21B of the School Code and all rehabilitation/mobility instructors and rehabilitation/mobility instructor trainees at the Illinois School for the Visually Impaired; and registered nurses (except those registered nurses employed by the Department of Public Health); except those in positions in agencies which receive federal funds if such exemption is inconsistent with federal requirements and except those in positions in agencies supported in whole by federal funds, are exempt from jurisdiction B only to the extent that the requirements of Section 8b.1, 8b.3 and 8b.5 of this Code need not be met.

(6) All positions established outside the

geographical limits of the State of Illinois to which appointments of other than Illinois citizens may be made are exempt from jurisdiction B.

(7) Staff attorneys reporting directly to individual

Commissioners of the Illinois Workers' Compensation Commission are exempt from jurisdiction B.

(8) Twenty-one senior public service administrator

positions within the Department of Healthcare and Family Services, as set forth in this paragraph (8), requiring the specific knowledge of healthcare administration, healthcare finance, healthcare data analytics, or information technology described are exempt from jurisdiction B only to the extent that the requirements of Sections 8b.1, 8b.3, and 8b.5 of this Code need not be met. The General Assembly finds that these positions are all senior policy makers and have spokesperson authority for the Director of the Department of Healthcare and Family Services. When filling positions so designated, the Director of Healthcare and Family Services shall cause a position description to be published which allots points to various qualifications desired. After scoring qualified applications, the Director shall add Veteran's Preference points as enumerated in Section 8b.7 of this Code. The following are the minimum qualifications for the senior public service administrator positions provided for in this paragraph (8):

(A) HEALTHCARE ADMINISTRATION.
Medical Director: Licensed Medical Doctor in

good standing; experience in healthcare payment systems, pay for performance initiatives, medical necessity criteria or federal or State quality improvement programs; preferred experience serving Medicaid patients or experience in population health programs with a large provider, health insurer, government agency, or research institution.

Chief, Bureau of Quality Management:

Advanced degree in health policy or health professional field preferred; at least 3 years experience in implementing or managing healthcare quality improvement initiatives in a clinical setting.

Quality Management Bureau: Manager, Care

Coordination/Managed Care Quality: Clinical degree or advanced degree in relevant field required; experience in the field of managed care quality improvement, with knowledge of HEDIS measurements, coding, and related data definitions.

Quality Management Bureau: Manager, Primary

Care Provider Quality and Practice Development: Clinical degree or advanced degree in relevant field required; experience in practice administration in the primary care setting with a provider or a provider association or an accrediting body; knowledge of practice standards for medical homes and best evidence based standards of care for primary care.

Director of Care Coordination Contracts and

Compliance: Bachelor's degree required; multi-year experience in negotiating managed care contracts, preferably on behalf of a payer; experience with health care contract compliance.

Manager, Long Term Care Policy: Bachelor's

degree required; social work, gerontology, or social service degree preferred; knowledge of Olmstead and other relevant court decisions required; experience working with diverse long term care populations and service systems, federal initiatives to create long term care community options, and home and community-based waiver services required. The General Assembly finds that this position is necessary for the timely and effective implementation of this amendatory Act of the 97th General Assembly.

Manager, Behavioral Health Programs:

Clinical license or Advanced degree required, preferably in psychology, social work, or relevant field; knowledge of medical necessity criteria and governmental policies and regulations governing the provision of mental health services to Medicaid populations, including children and adults, in community and institutional settings of care. The General Assembly finds that this position is necessary for the timely and effective implementation of this amendatory Act of the 97th General Assembly.

Manager, Office of Accountable Care Entity

Development: Bachelor's degree required, clinical degree or advanced degree in relevant field preferred; experience in developing integrated delivery systems, including knowledge of health homes and evidence-based standards of care delivery; multi-year experience in health care or public health management; knowledge of federal ACO or other similar delivery system requirements and strategies for improving health care delivery.

Manager of Federal Regulatory Compliance:

Bachelor's degree required, advanced degree preferred, in healthcare management or relevant field; experience in healthcare administration or Medicaid State Plan amendments preferred; experience interpreting federal rules; experience with either federal health care agency or with a State agency in working with federal regulations.

Manager, Office of Medical Project

Management: Bachelor's degree required, project management certification preferred; multi-year experience in project management and developing business analyst skills; leadership skills to manage multiple and complex projects.

Manager of Medicare/Medicaid Coordination:

Bachelor's degree required, knowledge and experience with Medicare Advantage rules and regulations, knowledge of Medicaid laws and policies; experience with contract drafting preferred.

Chief, Bureau of Eligibility Integrity:

Bachelor's degree required, advanced degree in public administration or business administration preferred; experience equivalent to 4 years of administration in a public or business organization required; experience with managing contract compliance required; knowledge of Medicaid eligibility laws and policy preferred; supervisory experience preferred. The General Assembly finds that this position is necessary for the timely and effective implementation of this amendatory Act of the 97th General Assembly.

(B) HEALTHCARE FINANCE.
Director of Care Coordination Rate and

Finance: MBA, CPA, or Actuarial degree required; experience in managed care rate setting, including, but not limited to, baseline costs and growth trends; knowledge and experience with Medical Loss Ratio standards and measurements.

Director of Encounter Data Program:

Bachelor's degree required, advanced degree preferred, preferably in health care, business, or information systems; at least 2 years healthcare or other similar data reporting experience, including, but not limited to, data definitions, submission, and editing; background in HIPAA transactions relevant to encounter data submission; experience with large provider, health insurer, government agency, or research institution or other knowledge of healthcare claims systems.

Manager of Medical Finance, Division of

Finance: Requires relevant advanced degree or certification in relevant field, such as Certified Public Accountant; coursework in business or public administration, accounting, finance, data analysis, or statistics preferred; experience in control systems and GAAP; financial management experience in a healthcare or government entity utilizing Medicaid funding.

(C) HEALTHCARE DATA ANALYTICS.
Data Quality Assurance Manager: Bachelor's

degree required, advanced degree preferred, preferably in business, information systems, or epidemiology; at least 3 years of extensive healthcare data reporting experience with a large provider, health insurer, government agency, or research institution; previous data quality assurance role or formal data quality assurance training.

Data Analytics Unit Manager: Bachelor's

degree required, advanced degree preferred, in information systems, applied mathematics, or another field with a strong analytics component; extensive healthcare data reporting experience with a large provider, health insurer, government agency, or research institution; experience as a business analyst interfacing between business and information technology departments; in-depth knowledge of health insurance coding and evolving healthcare quality metrics; working knowledge of SQL and/or SAS.

Data Analytics Platform Manager: Bachelor's

degree required, advanced degree preferred, preferably in business or information systems; extensive healthcare data reporting experience with a large provider, health insurer, government agency, or research institution; previous experience working on a health insurance data analytics platform; experience managing contracts and vendors preferred.

(D) HEALTHCARE INFORMATION TECHNOLOGY.
Manager of MMIS Claims Unit: Bachelor's

degree required, with preferred coursework in business, public administration, information systems; experience equivalent to 4 years of administration in a public or business organization; working knowledge with design and implementation of technical solutions to medical claims payment systems; extensive technical writing experience, including, but not limited to, the development of RFPs, APDs, feasibility studies, and related documents; thorough knowledge of IT system design, commercial off the shelf software packages and hardware components.

Assistant Bureau Chief, Office of Information

Systems: Bachelor's degree required, with preferred coursework in business, public administration, information systems; experience equivalent to 5 years of administration in a public or private business organization; extensive technical writing experience, including, but not limited to, the development of RFPs, APDs, feasibility studies and related documents; extensive healthcare technology experience with a large provider, health insurer, government agency, or research institution; experience as a business analyst interfacing between business and information technology departments; thorough knowledge of IT system design, commercial off the shelf software packages and hardware components.

Technical System Architect: Bachelor's

degree required, with preferred coursework in computer science or information technology; prior experience equivalent to 5 years of computer science or IT administration in a public or business organization; extensive healthcare technology experience with a large provider, health insurer, government agency, or research institution; experience as a business analyst interfacing between business and information technology departments.

The provisions of this paragraph (8), other than this

sentence, are inoperative after January 1, 2014.

(Source: P.A. 99-45, eff. 7-15-15; 100-258, eff. 8-22-17.)

(20 ILCS 415/7a) (from Ch. 127, par. 63b107a)
Sec. 7a. Civil Service Commission, organization. There shall be a Civil Service Commission of 5 members.
(Source: P.A. 91-798, eff. 7-9-00.)

(20 ILCS 415/7b) (from Ch. 127, par. 63b107b)
Sec. 7b. Qualifications. The members of the Commission shall be persons in sympathy with the application of merit principles to public employment. No more than 3 members of the Commission may be adherents of the same political party.
(Source: P.A. 91-798, eff. 7-9-00.)

(20 ILCS 415/7c) (from Ch. 127, par. 63b107c)
Sec. 7c. Appointment. Members of the Civil Service Commission in office at the time of the effective date of this Act shall continue in office until the expiration of the terms for which they were appointed. Their successors shall be appointed by the Governor with the advice and consent of the Senate for terms ending 6 years from the date of expiration of the terms for which their predecessors were appointed, except that a person appointed to fill a vacancy occurring prior to the expiration of a 6 year term shall be similarly appointed for the remainder of the unexpired term. Each member of the Commission shall hold office until his successor is appointed and qualified. The Governor shall appoint one of the members to serve as chairman of the Commission at the pleasure of the Governor.
Notwithstanding any provision of this Section to the contrary, the term of office of each member of the Commission is abolished on the effective date of this amendatory Act of 1985, but the incumbents shall continue to exercise all of the powers and be subject to all of the duties of members of the Commission until their respective successors are appointed and qualified. The successors to the members whose terms of office are herein abolished shall be appointed by the Governor with the advice and consent of the Senate to terms of office as follows: one member shall be appointed to a term of office to expire on March 1, 1987; one member shall be appointed to a term of office to expire on March 1, 1989; and one member shall be appointed to a term of office to expire on March 1, 1991. The 2 additional members appointed pursuant to this amendatory Act of the 91st General Assembly shall each be appointed to a term of office to expire on March 1, 2005. Each member of the Commission shall hold office until his successor is appointed and qualified. Following the terms of office established in this paragraph, successors shall be appointed in accordance with the provisions of the first paragraph of this Section.
(Source: P.A. 91-798, eff. 7-9-00.)

(20 ILCS 415/7d) (from Ch. 127, par. 63b107d)
Sec. 7d. Compensation. The chairman shall be paid an annual salary of $8,200 from the third Monday in January, 1979 to the third Monday in January, 1980; $8,700 from the third Monday in January, 1980 to the third Monday in January, 1981; $9,300 from the third Monday in January, 1981 to the third Monday in January 1982; $10,000 from the third Monday in January, 1982 to the effective date of this amendatory Act of the 91st General Assembly; and $25,000 thereafter, or as set by the Compensation Review Board, whichever is greater. Other members of the Commission shall each be paid an annual salary of $5,500 from the third Monday in January, 1979 to the third Monday in January, 1980; $6,000 from the third Monday in January, 1980 to the third Monday in January, 1981; $6,500 from the third Monday in January, 1981 to the third Monday in January, 1982; $7,500 from the third Monday in January, 1982 to the effective date of this amendatory Act of the 91st General Assembly; and $20,000 thereafter, or as set by the Compensation Review Board, whichever is greater. They shall be entitled to reimbursement for necessary traveling and other official expenditures necessitated by their official duties.
(Source: P.A. 91-798, eff. 7-9-00.)

(20 ILCS 415/7e) (from Ch. 127, par. 63b107e)
Sec. 7e. Chairman, meetings. The Commission shall meet at such time and place as shall be specified by call of the chairman or the Director. At least one meeting shall be held each month. Notice of each meeting shall be given in writing to each member by the chairman at least three days in advance of the meeting. Three members shall constitute a quorum for the transaction of business.
(Source: P.A. 91-798, eff. 7-9-00.)

(20 ILCS 415/8) (from Ch. 127, par. 63b108)
Sec. 8. Rules. The Director of Central Management Services shall prepare and submit to the Civil Service Commission proposed rules for all positions and employees subject to this Act. Such rules may provide for such exemptions or modifications as may be necessary to assure the continuity of federal contributions in those agencies supported in whole or in part by federal funds. Such rules shall provide for the implementation of recruitment requirements necessary to fulfill any agency's special needs, such as linguistic abilities or cultural knowledge, to better serve the residents of Illinois or to comply with federal or other State requirements. Upon compliance with the requirements under The Illinois Administrative Procedure Act and filing with the Secretary of State such rules or any part thereof shall have the force and effect of law.
(Source: P.A. 86-1004.)

(20 ILCS 415/8a) (from Ch. 127, par. 63b108a)
Sec. 8a. Jurisdiction A - Classification and pay. For positions in the State service subject to the jurisdiction of the Department of Central Management Services with respect to the classification and pay:
(1) For the preparation, maintenance, and revision by

the Director, subject to approval by the Commission, of a position classification plan for all positions subject to this Act, based upon similarity of duties performed, responsibilities assigned, and conditions of employment so that the same schedule of pay may be equitably applied to all positions in the same class. However, the pay of an employee whose position is reduced in rank or grade by reallocation because of a loss of duties or responsibilities after his appointment to such position shall not be required to be lowered for a period of one year after the reallocation of his position. Conditions of employment shall not be used as a factor in the classification of any position heretofore paid under the provisions of Section 1.22 of "An Act to standardize position titles and salary rates", approved June 30, 1943, as amended. Unless the Commission disapproves such classification plan within 60 days, or any revision thereof within 30 days, the Director shall allocate every such position to one of the classes in the plan. Any employee affected by the allocation of a position to a class shall, after filing with the Director of Central Management Services a written request for reconsideration thereof in such manner and form as the Director may prescribe, be given a reasonable opportunity to be heard by the Director. If the employee does not accept the allocation of the position, he shall then have the right of appeal to the Civil Service Commission.

(2) For a pay plan to be prepared by the Director for

all employees subject to this Act after consultation with operating agency heads and the Director of the Governor's Office of Management and Budget. Such pay plan may include provisions for uniformity of starting pay, an increment plan, area differentials, a delay not to exceed one year prior to the reduction of the pay of employees whose positions are reduced in rank or grade by reallocation because of a loss of duties or responsibilities after their appointments to such positions, prevailing rates of wages in those classifications in which employers are now paying or may hereafter pay such rates of wage and other provisions. Such pay plan shall become effective only after it has been approved by the Governor. Amendments to the pay plan shall be made in the same manner. Such pay plan shall provide that each employee shall be paid at one of the rates set forth in the pay plan for the class of position in which he is employed, subject to delay in the reduction of pay of employees whose positions are reduced in rank or grade by allocation as above set forth in this Section. Such pay plan shall provide for a fair and reasonable compensation for services rendered.

This Section is inapplicable to the position of Assistant Director of Healthcare and Family Services in the Department of Healthcare and Family Services. The salary for this position shall be as established in "The Civil Administrative Code of Illinois", approved March 7, 1917, as amended.
(Source: P.A. 94-793, eff. 5-19-06; 95-331, eff. 8-21-07.)

(20 ILCS 415/8a.1) (from Ch. 127, par. 63b108a.1)
Sec. 8a.1. For the purposes only of the pay plan specified in Section 8a, time spent as an elected State officer by any person who is on leave of absence from a position in the State service subject to the jurisdiction of the Department of Central Management Services shall be considered as time spent in the position as to which the leave of absence was obtained. Such time shall not, however, be considered as creditable service under the State Employees' Retirement System or under any other publicly supported retirement system.
The provisions of this section shall not be applicable to or affect any employee in any position in an activity or program financed in whole or in part by loans or grants made by the United States or by any Federal Agency.
(Source: P.A. 82-789.)

(20 ILCS 415/8a.2) (from Ch. 127, par. 63b108a.2)
Sec. 8a.2. For the purposes of the pay plan established under Section 8a of this Code, the Director may establish a special pay supplement for those positions of employment that require, pursuant to the Department's official classification specification, that a person employed in that position speak or write a language other than English. Positions paid under Section 8a of this Code may be eligible for a bilingual pay supplement to attract bilingual individuals, to encourage present employees to become proficient in languages other than English, or to retain qualified bilingual employees. The positions eligible for a bilingual pay supplement, the amount of the supplement and the length of time it remains in effect shall be negotiated between the Department and the appropriate collective bargaining representative as determined under the Illinois Public Labor Relations Act. The bilingual pay supplement may be negotiated for each foreign language required for the position by the Department's official classification specification.
(Source: P.A. 86-1427.)

(20 ILCS 415/8b) (from Ch. 127, par. 63b108b)
Sec. 8b. Jurisdiction B - Merit and fitness. (a) For positions in the State service subject to the jurisdiction of the Department of Central Management Services with respect to selection and tenure on the basis of merit and fitness, those matters specified in this Section and Sections 8b.1 through 8b.17.
(b) Application, testing and hiring procedures for all State employment vacancies for positions not exempt under Section 4c shall be reduced to writing. The written procedures shall be provided to each State agency and university for posting and public inspection at each agency's office and each university's placement office. The Director shall also annually prepare and distribute a listing of entry level non-professional and professional positions that are most utilized by State agencies under the jurisdiction of the Governor. The position listings shall identify the entry level positions, localities of usage, description of position duties and responsibilities, salary ranges, eligibility requirements and test scheduling instructions. The position listings shall further identify special linguistic skills that may be required for any of the positions.
(Source: P.A. 86-1004.)

(20 ILCS 415/8b.1) (from Ch. 127, par. 63b108b.1)
Sec. 8b.1. For open competitive examinations to test the relative fitness of applicants for the respective positions.
Tests shall be designed to eliminate those who are not qualified for entrance into or promotion within the service, and to discover the relative fitness of those who are qualified. The Director may use any one of or any combination of the following examination methods which in his judgment best serves this end: investigation of education; investigation of experience; test of cultural knowledge; test of capacity; test of knowledge; test of manual skill; test of linguistic ability; test of character; test of physical fitness; test of psychological fitness. No person with a record of misdemeanor convictions except those under Sections 11-1.50, 11-6, 11-7, 11-9, 11-14, 11-15, 11-17, 11-18, 11-19, 11-30, 11-35, 12-2, 12-6, 12-15, 14-4, 16-1, 21.1-3, 24-3.1, 24-5, 25-1, 28-3, 31-1, 31-4, 31-6, 31-7, 32-1, 32-2, 32-3, 32-4, and 32-8, subdivisions (a)(1) and (a)(2)(C) of Section 11-14.3, and sub-sections 1, 6 and 8 of Section 24-1 of the Criminal Code of 1961 or the Criminal Code of 2012, or arrested for any cause but not convicted thereon shall be disqualified from taking such examinations or subsequent appointment, unless the person is attempting to qualify for a position which would give him the powers of a peace officer, in which case the person's conviction or arrest record may be considered as a factor in determining the person's fitness for the position. The eligibility conditions specified for the position of Assistant Director of Healthcare and Family Services in the Department of Healthcare and Family Services in Section 5-230 of the Departments of State Government Law (20 ILCS 5/5-230) shall be applied to that position in addition to other standards, tests or criteria established by the Director. All examinations shall be announced publicly at least 2 weeks in advance of the date of the examinations and may be advertised through the press, radio and other media. The Director may, however, in his discretion, continue to receive applications and examine candidates long enough to assure a sufficient number of eligibles to meet the needs of the service and may add the names of successful candidates to existing eligible lists in accordance with their respective ratings.
The Director may, in his discretion, accept the results of competitive examinations conducted by any merit system established by federal law or by the law of any State, and may compile eligible lists therefrom or may add the names of successful candidates in examinations conducted by those merit systems to existing eligible lists in accordance with their respective ratings. No person who is a non-resident of the State of Illinois may be appointed from those eligible lists, however, unless the requirement that applicants be residents of the State of Illinois is waived by the Director of Central Management Services and unless there are less than 3 Illinois residents available for appointment from the appropriate eligible list. The results of the examinations conducted by other merit systems may not be used unless they are comparable in difficulty and comprehensiveness to examinations conducted by the Department of Central Management Services for similar positions. Special linguistic options may also be established where deemed appropriate.
(Source: P.A. 96-1551, eff. 7-1-11; 97-1150, eff. 1-25-13.)

(20 ILCS 415/8b.2) (from Ch. 127, par. 63b108b.2)
Sec. 8b.2. For promotions which shall give appropriate consideration to the applicant's qualifications, linguistic capabilities, cultural knowledge, record of performance, seniority and conduct. An advancement in rank or grade to a vacant position constitutes a promotion.
(Source: P.A. 86-1004.)

(20 ILCS 415/8b.3) (from Ch. 127, par. 63b108b.3)
Sec. 8b.3. For the establishment of eligible lists for appointment and promotion, upon which lists shall be placed the names of successful candidates in order of their relative excellence in respective examinations. The Director may substitute rankings such as superior, excellent, well-qualified and qualified for numerical ratings and establish eligible lists accordingly. Such rules may provide for lists by area or location, by department or other agency, for removal of those not available for or refusing employment, for minimum and maximum duration of such lists, and for such other provisions as may be necessary to provide rapid and satisfactory service to the operating agencies. The Director may approve the written request of an agency or applicant to extend the eligibility of a qualified eligible candidate when the extension is necessary to assist in achieving affirmative action goals in employment. The extended period of eligibility shall not exceed the duration of the original period of eligibility and shall not be renewed. The rules may authorize removal of eligibles from lists if those eligibles fail to furnish evidence of availability upon forms sent to them by the Director.
(Source: P.A. 87-545.)

(20 ILCS 415/8b.4) (from Ch. 127, par. 63b108b.4)
Sec. 8b.4. For the rejection of candidates or eligibles who fail to comply with reasonable previously specified job requirements of the Director in regard to such factors as age, physical and psychological condition, training and experience; who have been guilty of infamous or disgraceful conduct; who are addicted to alcohol to excess or to controlled substances or uses cannabis; or who have attempted any deception or fraud in connection with an examination.
(Source: P.A. 77-773.)

(20 ILCS 415/8b.5) (from Ch. 127, par. 63b108b.5)
Sec. 8b.5. For the appointment of the person standing among the 3 highest on the appropriate eligible list to fill a vacancy, or from the highest ranking group if the list is by rankings instead of numerical ratings, except as otherwise provided in Sections 4b and 17a of this Act.
The Director may approve the appointment of a person from the next lower ranking group when the highest ranking group contains less than 3 eligibles.
(Source: P.A. 86-12.)

(20 ILCS 415/8b.5-1) (from Ch. 127, par. 63b108b.5-1)
Sec. 8b.5-1. For a general career entrance examination from which an eligible list may be established and appointment made either in accordance with the provisions of Sections 8b.1 through 8b.5 or from the 3 highest having educational, aptitude or experience qualifications particularly useful in the position to be filled.
(Source: Laws 1967, p. 3254.)

(20 ILCS 415/8b.6) (from Ch. 127, par. 63b108b.6)
Sec. 8b.6. For a period of probation not to exceed one year before appointment or promotion is complete, and during which period a probationer may with the consent of the Director of Central Management Services, be discharged or reduced in class or rank, or replaced on the eligible list. For a person appointed to a term appointment under Section 8b.18 or 8b.19, the period of probation shall not be less than 6 months.
(Source: P.A. 93-615, eff. 11-19-03.)

(20 ILCS 415/8b.7) (from Ch. 127, par. 63b108b.7)
Sec. 8b.7. Veteran preference. For the granting of appropriate preference in entrance examinations to qualified veterans, persons who have been members of the armed forces of the United States or to qualified persons who, while citizens of the United States, were members of the armed forces of allies of the United States in time of hostilities with a foreign country, and to certain other persons as set forth in this Section.
(a) As used in this Section:
(1) "Time of hostilities with a foreign country"

means any period of time in the past, present, or future during which a declaration of war by the United States Congress has been or is in effect or during which an emergency condition has been or is in effect that is recognized by the issuance of a Presidential proclamation or a Presidential executive order and in which the armed forces expeditionary medal or other campaign service medals are awarded according to Presidential executive order.

(2) "Armed forces of the United States" means the

United States Army, Navy, Air Force, Marine Corps, and Coast Guard. Service in the Merchant Marine that constitutes active duty under Section 401 of federal Public Law 95-202 shall also be considered service in the Armed Forces of the United States for purposes of this Section.

(3) "Veteran" means a member of the armed forces of

the United States, the Illinois National Guard, or a reserve component of the armed forces of the United States.

(b) The preference granted under this Section shall be in the form of points added to the final grades of the persons if they otherwise qualify and are entitled to appear on the list of those eligible for appointments.
(c) A veteran is qualified for a preference of 10 points if the veteran currently holds proof of a service connected disability from the United States Department of Veterans Affairs or an allied country or if the veteran is a recipient of the Purple Heart.
(d) A veteran who has served during a time of hostilities with a foreign country is qualified for a preference of 5 points if the veteran served under one or more of the following conditions:
(1) The veteran served a total of at least 6 months,

or

(2) The veteran served for the duration of

hostilities regardless of the length of engagement, or

(3) The veteran was discharged on the basis of

hardship, or

(4) The veteran was released from active duty because

of a service connected disability and was discharged under honorable conditions.

(e) A person not eligible for a preference under subsection (c) or (d) is qualified for a preference of 3 points if the person has served in the armed forces of the United States, the Illinois National Guard, or any reserve component of the armed forces of the United States if the person: (1) served for at least 6 months and has been discharged under honorable conditions; (2) has been discharged on the ground of hardship; (3) was released from active duty because of a service connected disability; or (4) served a minimum of 4 years in the Illinois National Guard or reserve component of the armed forces of the United States regardless of whether or not the person was mobilized to active duty. An active member of the National Guard or a reserve component of the armed forces of the United States is eligible for the preference if the member meets the service requirements of this subsection (e).
(f) The rank order of persons entitled to a preference on eligible lists shall be determined on the basis of their augmented ratings. When the Director establishes eligible lists on the basis of category ratings such as "superior", "excellent", "well-qualified", and "qualified", the veteran eligibles in each such category shall be preferred for appointment before the non-veteran eligibles in the same category.
(g) Employees in positions covered by jurisdiction B who, while in good standing, leave to engage in military service during a period of hostility, shall be given credit for seniority purposes for time served in the armed forces.
(h) A surviving unremarried spouse of a veteran who suffered a service connected death or the spouse of a veteran who suffered a service connected disability that prevents the veteran from qualifying for civil service employment shall be entitled to the same preference to which the veteran would have been entitled under this Section.
(i) A preference shall also be given to the following individuals: 10 points for one parent of an unmarried veteran who suffered a service connected death or a service connected disability that prevents the veteran from qualifying for civil service employment. The first parent to receive a civil service appointment shall be the parent entitled to the preference.
(j) The Department of Central Management Services shall adopt rules and implement procedures to verify that any person seeking a preference under this Section is entitled to the preference. A person seeking a preference under this Section shall provide documentation or execute any consents or other documents required by the Department of Central Management Services or any other State department or agency to enable the department or agency to verify that the person is entitled to the preference.
(k) If an applicant claims to be a veteran, the Department of Central Management Services must verify that status before granting a veteran preference by requiring a certified copy of the applicant's most recent DD214 (Certificate of Release or Discharge from Active Duty), NGB-22 (Proof of National Guard Service), or other evidence of the applicant's most recent honorable discharge from the Armed Forces of the United States that is determined to be acceptable by the Department of Central Management Services.
(Source: P.A. 100-496, eff. 9-8-17.)

(20 ILCS 415/8b.8) (from Ch. 127, par. 63b108b.8)
Sec. 8b.8. For emergency appointments to any positions in the State service for a period not to exceed 60 days, to meet emergency situations. Emergency appointments may be made without regard to eligible lists but may not be renewed. Notice of such appointments and terminations shall be reported simultaneously to the Director of Central Management Services.
(Source: P.A. 82-789.)

(20 ILCS 415/8b.9) (from Ch. 127, par. 63b108b.9)
Sec. 8b.9. For temporary appointments to any positions in the State service which are determined to be temporary or seasonal in nature by the Director of Central Management Services. Temporary appointments may be made for not more than 6 months and may be taken from eligible lists to the extent determined to be practicable. No position in the State service may be filled by temporary appointment for more than 6 months out of any 12 month period.
(Source: P.A. 82-789.)

(20 ILCS 415/8b.10) (from Ch. 127, par. 63b108b.10)
Sec. 8b.10. For provisional appointment to a position without competitive examination when there is no appropriate eligible list available. No position within jurisdiction B may be filled by provisional appointment for longer than 6 months out of any 12 month period.
(Source: P.A. 76-628.)

(20 ILCS 415/8b.11) (from Ch. 127, par. 63b108b.11)
Sec. 8b.11. For transfer from a position to a similar position involving similar qualifications, duties, responsibilities and salary ranges. If a transfer is from one geographical location in the State to another, and the employee has not applied for such a transfer, then the employee shall be reimbursed for all reasonable transportation expense incurred in connection with moving to such new location.
(Source: Laws 1967, p. 3254.)

(20 ILCS 415/8b.12) (from Ch. 127, par. 63b108b.12)
Sec. 8b.12. For reinstatement with the approval of the Director of Central Management Services of persons who resign in good standing, or who are laid off.
(Source: P.A. 82-789.)

(20 ILCS 415/8b.13) (from Ch. 127, par. 63b108b.13)
Sec. 8b.13. For layoffs by reason of lack of funds or work, abolition of a position or material change in duties or organization, and for reemployment of employees so laid off, giving consideration in both layoffs and reemployment to performance record, seniority in service, and impact on achieving equal employment opportunity goals.
The rules may provide for the reinstatement of sick leave and vacation days not liquidated in money upon the reemployment without regard to time of reemployment of any employee who is the subject of a layoff under these rules.
(Source: P.A. 83-441.)

(20 ILCS 415/8b.14) (from Ch. 127, par. 63b108b.14)
Sec. 8b.14. For the promotion of staff development and utilization by means of records of performance of all employees in the State service. The performance records may be considered in determining salary increases, provided in the pay plan, and as a factor in promotion tests. The performance records shall be considered as a factor in determining salary decreases, the order of layoffs because of lack of funds or work, reinstatement, demotions, discharges and geographical transfers.
(Source: Laws 1968, p. 472.)

(20 ILCS 415/8b.15) (from Ch. 127, par. 63b108b.15)
Sec. 8b.15. For the imposition as a disciplinary measure of suspension from State service without pay for not longer than 30 days. Notice of such disciplinary action shall be given in writing immediately to the Director of Central Management Services who may review any such action.
(Source: P.A. 82-789.)

(20 ILCS 415/8b.16) (from Ch. 127, par. 63b108b.16)
Sec. 8b.16. For hearing before discharge or demotion with the prior approval of the Director of Central Management Services only for cause after appointment is completed, after the person to be discharged or demoted has been presented in writing with the reasons requesting such discharge or demotion. The statement of reasons shall be filed immediately with the Department of Central Management Services.
(Source: P.A. 82-789.)

(20 ILCS 415/8b.17) (from Ch. 127, par. 63b108b.17)
Sec. 8b.17. For trainee programs, and for the appointment of persons to positions in trainee programs, hereinafter called "trainee appointments". Trainee appointments may be made with or without examination, with consideration of the needs of Illinois residents, but may not be made to positions in any class that is not in a trainee program approved by the Director of Central Management Services. Trainee programs will be developed with consideration of the need for employees with linguistic abilities or cultural knowledge. The Director shall work with the Department of Human Services and the Department of Employment Security in trainee position placements for those persons who receive benefits from those Departments. Persons who receive trainee appointments do not acquire any rights under jurisdiction B of the Personnel Code by virtue of their appointments.
(Source: P.A. 89-507, eff. 7-1-97.)

(20 ILCS 415/8b.18) (from Ch. 127, par. 63b108b.18)
Sec. 8b.18. Term Appointments. (a) Appointees for all positions not subject to paragraphs (1), (2), (3) and (6) of Section 4d in or above merit compensation grade 12 or its equivalent shall be appointed for a term of 4 years. During the term of such appointments, Jurisdictions A, B and C shall apply to such positions. When a term expires, the Director or Chairman of the Department, Board or Commission in which the position is located, shall terminate the incumbent or renew the term for another 4 year term. Failure to renew the term is not grievable or appealable to the Civil Service Commission.
For the purpose of implementing the above Section, the Director of Central Management Services shall supply each such Director or Chairman with a list of employees selected randomly by social security numbers in his particular Department, Board or Commission who are in salary grades subject to this Section on February 1, 1980. Such list shall include 25% of all such employees in the Department, Board or Commission. Those employees shall only continue in State employment in those positions if an appointment is made pursuant to this Section by the Director or Chairman of that Department, Board or Commission.
The same process shall occur on February 1, 1981, 1982 and 1983 with an additional 25% of the employees subject to this Section who are employed on January 1, 1980 being submitted by the Director of Central Management Services for appointment each year.
New appointments to such positions after January 1, 1980 shall be appointed pursuant to this Section.
The Director of Central Management Services may exempt specific positions in agencies receiving federal funds from the operation of this Section if he finds and reports to the Speaker of the House and the President of the Senate, after good faith negotiations, that such exemption is necessary to maintain the availability of federal funds.
All positions, the duties and responsibilities of which are wholly professional but do not include policy-making or major administrative responsibilities and those positions which have either salaries at negotiated rates or salaries at prevailing rates shall be exempt from the provisions of this Section.
(b) Beginning January 1, 1985 and thereafter, any incumbent holding probationary or certified status in a position in or above merit compensation grade 12 or its equivalent and subject to paragraph (1), (2), (3) or (6) of Section 4d shall be subject to review and appointment for a term of 4 years unless such incumbent has received an appointment or renewal under paragraph (a) of this Section. During the term of such appointment, Jurisdiction A, B and C shall apply to such incumbent. When a term expires, the Director or Chairman of the Department, Board or Commission in which the position is located, shall terminate the incumbent or renew the term for another 4 year term. Failure to renew the term is not grievable or appealable to the Civil Service Commission.
(Source: P.A. 83-1362; 83-1369; 83-1528.)

(20 ILCS 415/8b.19) (from Ch. 127, par. 63b108b.19)
Sec. 8b.19. Term appointments. (a) Appointees and renewal appointees for all positions not subject to paragraphs (1), (2), (3) and (6) of Section 4d in or above merit compensation grade 12 or its equivalent shall be appointed for a term of 4 years beginning on the effective date of the appointment or renewal. During the term of such appointments, Jurisdictions A, B and C shall apply to such positions. When a term expires, the Director or Chairman of the Department, Board or Commission in which the position is located shall terminate the incumbent or renew the term for another 4 year term. Failure to renew the term is not grievable or appealable to the Civil Service Commission.
New appointments to such positions after the effective date of this amendatory Act of 1988 shall be appointed pursuant to this Section.
The Director of Central Management Services may exempt specific positions in agencies receiving federal funds from the operation of this Section if he or she finds and reports to the Speaker of the House and the President of the Senate, after good faith negotiations, that the exemption is necessary to maintain the availability of federal funds.
All positions, the duties and responsibilities of which are wholly professional but do not include policy making or major administrative responsibilities, and those positions which have either salaries at negotiated rates or salaries at prevailing rates shall be exempt from the provisions of this Section.
(b) Any incumbent who has received an appointment or renewal either before the effective date of this amendatory Act of 1988 or under paragraph (a) of this Section and who is holding probationary or certified status in a position in or above merit compensation grade 12 or its equivalent and subject to paragraph (1), (2), (3) or (6) of Section 4d shall be subject to review and appointment when the term expires. During the term of such appointment, Jurisdictions A, B and C shall apply to such incumbent. When a term expires, the Director or Chairman of the Department, Board or Commission in which the position is located shall terminate the incumbent or renew the term for another 4 year term. Failure to renew the term is not grievable or appealable to the Civil Service Commission.
(c) The term of any person appointed to or renewed in a term position before the effective date of this amendatory Act of 1988 shall expire 4 years after the effective date of the appointment or renewal.
(d) All appointments to and renewals in term positions made before the effective date of this amendatory Act of 1988 are ratified and confirmed.
(Source: P.A. 85-1152.)

(20 ILCS 415/8b.20) (from Ch. 127, par. 63b108b.20)
Sec. 8b.20. Veterans hospital visits. An employee who is also a veteran shall be permitted 4 days per year to visit a veterans hospital or clinic for examination of a military service-connected disability. The 4 days shall not be charged against any sick leave currently available to the employee.
(Source: P.A. 95-72, eff. 1-1-08.)

(20 ILCS 415/8c) (from Ch. 127, par. 63b108c)
Sec. 8c. Jurisdiction C; conditions of employment. For positions in the State service subject to the jurisdiction of the Department of Central Management Services with respect to conditions of employment:
(1) For establishment of a plan for resolving

employee grievances and complaints, excluding compulsory arbitration.

(2) For hours of work, holidays, and attendance

regulation in the various classes of positions in the State service; for annual, sick and special leaves of absence, with or without pay or with reduced pay; for compensatory time off for overtime or for pay for overtime, and for the rate at which compensatory time off is to be allowed or for the rate which is to be paid for overtime. If the services of an employee in the State service are terminated by reason of his retirement, disability or death, he, or his estate, as the case may be, shall be paid a lump sum, for the number of days for leave for personal business which the employee had accumulated but not used as of the date his services were terminated, in an amount equal to 1/2 of his pay per working day times the number of such leave days so accumulated and not used.

(3) For the development and operation of programs to

improve the work effectiveness and morale of employees in the State service, including training, safety, health, welfare, counseling, recreation, employee relations, a suggestion system, and others.

Employees whose tuition and fees are paid by the

State, either directly or by reimbursement, shall incur a work commitment to the State. Employees whose State paid training has not led to a postsecondary degree shall be obligated to continue in the employ of the State, but not necessarily in the same agency, for a period of at least 18 months following completion of the most recent course. Employees whose State paid training has led to a postsecondary degree and whose State payments have paid for 50% or more of the required credit hours shall be obligated to continue in the employ of the State, but not necessarily in the same agency, for a minimum of 4 years after receiving the degree.

If the employee does not fulfill this work commitment

by voluntarily leaving State employment, the State may recover payments in a civil action and may also recover interest at the rate of 1% per month from the time the State makes payment until the time the State recovers the payment. The amount the State may recover under this subsection (3) shall be reduced by 25% of the gross amount paid by the State for each year the employee is employed by the State after the employee receives a postsecondary degree, and 1/18th of the gross amount paid by the State for each month the employee is employed by the State after the employee completes the most recent course which has not led to a postsecondary degree.

The State shall not recover payments for course work

or a training program that was (a) started before the effective date of this Act; (b) completed as a requirement for a grammar school certificate or a high school diploma, to prepare for high school equivalency testing, or to improve literacy or numeracy; (c) specialized training in the form of a conference, seminar, workshop, or similar arrangement offered by public or private organizations; (d) provided as part of the Upward Mobility Program administered by the Department of Central Management Services; or (e) a condition of continued employment.

Department of State Police employees who are enrolled

in an official training program that lasts longer than one year shall incur a work commitment to the State. The work commitment shall be 2 months for each month of completed training. If the employee fails to fulfill this work commitment by voluntarily leaving State employment, the State may recover wages in a civil action and may also recover interest at the rate of 1% per month from the time the State makes payment until the time the State recovers the payment. The amount the State may recover under this subsection (3) shall be reduced by the number of months served after the training is completed times the monthly salary at the time of separation.

The Department of Central Management Services shall

promulgate rules governing recovery activities to be used by all State agencies paying, whether directly or by reimbursement, for employee tuition and fees. Each such agency shall make necessary efforts, including pursuing appropriate legal action, to recover the actual reimbursements and applicable interest due the State under this subsection (3).

(4) For the establishment of a sick pay plan in

accordance with Section 36 of the State Finance Act.

(5) For the establishment of a family responsibility

leave plan under which an employee in the State service may request and receive a leave of absence for up to one year without penalty whenever such leave is requested to enable the employee to meet a bona fide family responsibility of such employee. The procedure for determining and documenting the existence of a bona fide family responsibility shall be as provided by rule, but without limiting the circumstances which shall constitute a bona fide family responsibility under the rules, such circumstances shall include leave incident to the birth of the employee's child and the responsibility thereafter to provide proper care to that child or to a newborn child adopted by the employee, the responsibility to provide regular care to a disabled, incapacitated or bedridden resident of the employee's household or member of the employee's family, and the responsibility to furnish special guidance, care and supervision to a resident of the employee's household or member of the employee's family in need thereof under circumstances temporarily inconsistent with uninterrupted employment in State service. The family responsibility leave plan so established shall provide that any such leave shall be without pay, that the seniority of the employee on such leave shall not be reduced during the period of the leave, that such leave shall not under any circumstance or for any purpose be deemed to cause a break in such employee's State service, that during the period of such leave any coverage of the employee or the employee's dependents which existed at the commencement of the leave under any group health, hospital, medical and life insurance plan provided through the State shall continue so long as the employee pays to the State when due the full premium incident to such coverage, and that upon expiration of the leave the employee shall be returned to the same position and classification which such employee held at the commencement of the leave. The Director of Central Management Services shall prepare proposed rules consistent with this paragraph within 45 days after the effective date of this amendatory Act of 1983, shall promptly thereafter cause a public hearing thereon to be held as provided in Section 8 and shall within 120 days after the effective date of this amendatory Act of 1983 cause such proposed rules to be submitted to the Civil Service Commission as provided in Section 8.

(6) For the development and operation of a plan for

alternative employment for any employee who is able to perform alternative employment after a work related or non-work related disability essentially precludes that employee from performing his or her currently assigned duties. Such a plan shall be voluntary for any employee and nonparticipation shall not be grounds for denial of any benefit to which the employee would otherwise be eligible. Any plan seeking to cover positions for which there is a recognized bargaining agent shall be subject to collective bargaining between the parties.

(7) For the development and operation of an Executive

Development Program to provide scholarships for the receipt of academic degrees or senior executive training beyond the Bachelor's degree level for as many as 25 employees at any given time:

(i) each of whom is nominated for such

scholarship by the head of the employee's agency and approved by the Director;

(ii) who are subject to Term Appointment under

Section 8b.18 or who would be subject to such Term Appointment but for Federal funding or who are exempt from Jurisdiction B under subsections (2), (3) or (6) of Section 4d of this Act:

(iii) who meet the admission standards

established by the institution awarding the advanced degree or conducting the training;

(iv) each of whom agrees, as a condition of

accepting such scholarship, that the State may recover the scholarship by garnishment, lien or other appropriate legal action if the employee fails to continue in the employ of the State, but not necessarily in the same agency, for a minimum of 4 years following receipt of an advanced degree or training and that the State may charge interest from the time of payment until the time of recovery of such scholarship of no less than 1% per month or 12% per annum on all funds recovered by the State. The amount the State may recover under this Section will be reduced by 25% of the gross amount paid by the State for each year of employment following receipt of the advanced degree or training.

The Director shall in approving eligible employees

for the Executive Development Program make every attempt to guarantee that at least 1/3 of the employees appointed to the program reflect the ratio of sex, race, and ethnicity of eligible employees.

Such scholarships shall not exceed the amount

established for tuition and fees for the applicable advanced degree or training at State universities in Illinois whether the employee enrolls at any Illinois public or private institution, and shall not include any textbooks or equipment such as personal computers.

The Department of Central Management Services shall

make necessary efforts, including appropriate legal action, to recover scholarships and interest thereupon due subject to recovery by the State under Subparagraph (iv) of this Subsection (7).

(Source: P.A. 98-718, eff. 1-1-15.)

(20 ILCS 415/8d) (from Ch. 127, par. 63b108d)
Sec. 8d. For the extension of all or any of the personnel jurisdictions of the Department of Central Management Services to positions exempted from this Act.
(Source: P.A. 82-789.)

(20 ILCS 415/8d.1) (from Ch. 127, par. 63b108d.1)
Sec. 8d.1. For the requirement that every male born on or after January 1, 1960, and less than 27 years old, seeking employment with the State in a position subject to this Code shall submit documentation evidencing his registration with the federal Selective Service System. Those seeking employment with the State born after January 1, 1960 that fail to submit documentation evidencing his registration with the federal Selective Service System shall be prohibited from employment with the State until such time as he does submit documentation.
(Source: P.A. 86-167.)

(20 ILCS 415/8e) (from Ch. 127, par. 63b108e)
Sec. 8e. For such other rules and administrative regulations, not inconsistent with this law, as may be proper and necessary for the accomplishment of the purposes of this law.
(Source: Laws 1955, p. 2208.)

(20 ILCS 415/8f) (from Ch. 127, par. 63b108f)
Sec. 8f. Beginning September 1, 1981, a State employee who begins service in a position subject to the Personnel Code, regardless of the status of such appointment, within 32 days after terminating service in a position exempt therefrom under subdivision (4) of Section 4c shall be entitled to have all continuous service in such exempt position, and all service in any other positions exempt under such subdivision (4) which was continuous therewith, included in the calculation of his seniority under the Personnel Code and Regulations adopted thereunder.
(Source: P.A. 83-877.)

(20 ILCS 415/9) (from Ch. 127, par. 63b109)
Sec. 9. Director, powers and duties. The Director, as executive head of the Department, shall direct and supervise all its administrative and technical activities. In addition to the duties imposed upon him elsewhere in this law, it shall be his duty:
(1) To apply and carry out this law and the rules

adopted thereunder.

(2) To attend meetings of the Commission.
(3) To establish and maintain a roster of all

employees subject to this Act, in which there shall be set forth, as to each employee, the class, title, pay, status, and other pertinent data.

(4) To appoint, subject to the provisions of this

Act, such employees of the Department and such experts and special assistants as may be necessary to carry out effectively this law.

(5) Subject to such exemptions or modifications as

may be necessary to assure the continuity of federal contributions in those agencies supported in whole or in part by federal funds, to make appointments to vacancies; to approve all written charges seeking discharge, demotion, or other disciplinary measures provided in this Act and to approve transfers of employees from one geographical area to another in the State, in offices, positions or places of employment covered by this Act, after consultation with the operating unit.

(6) To formulate and administer service wide policies

and programs for the improvement of employee effectiveness, including training, safety, health, incentive recognition, counseling, welfare and employee relations. The Department shall formulate and administer recruitment plans and testing of potential employees for agencies having direct contact with significant numbers of non-English speaking or otherwise culturally distinct persons. The Department shall require each State agency to annually assess the need for employees with appropriate bilingual capabilities to serve the significant numbers of non-English speaking or culturally distinct persons. The Department shall develop a uniform procedure for assessing an agency's need for employees with appropriate bilingual capabilities. Agencies shall establish occupational titles or designate positions as "bilingual option" for persons having sufficient linguistic ability or cultural knowledge to be able to render effective service to such persons. The Department shall ensure that any such option is exercised according to the agency's needs assessment and the requirements of this Code. The Department shall make annual reports of the needs assessment of each agency and the number of positions calling for non-English linguistic ability to whom vacancy postings were sent, and the number filled by each agency. Such policies and programs shall be subject to approval by the Governor. Such policies, program reports and needs assessment reports shall be filed with the General Assembly by January 1 of each year and shall be available to the public.

The Department shall include within the report

required above the number of persons receiving the bilingual pay supplement established by Section 8a.2 of this Code. The report shall provide the number of persons receiving the bilingual pay supplement for languages other than English and for signing. The report shall also indicate the number of persons, by the categories of Hispanic and non-Hispanic, who are receiving the bilingual pay supplement for language skills other than signing, in a language other than English.

(7) To conduct negotiations affecting pay, hours of

work, or other working conditions of employees subject to this Act.

(8) To make continuing studies to improve the

efficiency of State services to the residents of Illinois, including but not limited to those who are non-English speaking or culturally distinct, and to report his findings and recommendations to the Commission and the Governor.

(9) To investigate from time to time the operation

and effect of this law and the rules made thereunder and to report his findings and recommendations to the Commission and to the Governor.

(10) To make an annual report regarding the work of

the Department, and such special reports as he may consider desirable, to the Commission and to the Governor, or as the Governor or Commission may request.

(11) (Blank).
(12) To prepare and publish a semi-annual statement

showing the number of employees exempt and non-exempt from merit selection in each department. This report shall be in addition to other information on merit selection maintained for public information under existing law.

(13) To authorize in every department or agency

subject to Jurisdiction C the use of flexible hours positions. A flexible hours position is one that does not require an ordinary work schedule as determined by the Department and includes but is not limited to: 1) a part time job of 20 hours or more per week, 2) a job which is shared by 2 employees or a compressed work week consisting of an ordinary number of working hours performed on fewer than the number of days ordinarily required to perform that job. The Department may define flexible time to include other types of jobs that are defined above.

The Director and the director of each department or

agency shall together establish goals for flexible hours positions to be available in every department or agency.

The Department shall give technical assistance to

departments and agencies in achieving their goals, and shall report to the Governor and the General Assembly each year on the progress of each department and agency.

When a goal of 10% of the positions in a department

or agency being available on a flexible hours basis has been reached, the Department shall evaluate the effectiveness and efficiency of the program and determine whether to expand the number of positions available for flexible hours to 20%.

When a goal of 20% of the positions in a department

or agency being available on a flexible hours basis has been reached, the Department shall evaluate the effectiveness and efficiency of the program and determine whether to expand the number of positions available for flexible hours.

Each department shall develop a plan for

implementation of flexible work requirements designed to reduce the need for day care of employees' children outside the home. Each department shall submit a report of its plan to the Department of Central Management Services and the General Assembly. This report shall be submitted biennially by March 1, with the first report due March 1, 1993.

(14) To perform any other lawful acts which he may

consider necessary or desirable to carry out the purposes and provisions of this law.

The requirement for reporting to the General Assembly shall be satisfied by filing copies of the report with the Speaker, the Minority Leader and the Clerk of the House of Representatives and the President, the Minority Leader and the Secretary of the Senate and the Legislative Research Unit, as required by Section 3.1 of "An Act to revise the law in relation to the General Assembly", approved February 25, 1874, as amended, and filing such additional copies with the State Government Report Distribution Center for the General Assembly as is required under paragraph (t) of Section 7 of the State Library Act.
(Source: P.A. 98-692, eff. 7-1-14.)

(20 ILCS 415/10) (from Ch. 127, par. 63b110)
Sec. 10. Duties and powers of the Commission. The Civil Service Commission shall have duties and powers as follows:
(1) Upon written recommendations by the Director of

the Department of Central Management Services to exempt from jurisdiction B of this Act positions which, in the judgment of the Commission, involve either principal administrative responsibility for the determination of policy or principal administrative responsibility for the way in which policies are carried out. This authority may not be exercised, however, with respect to the position of Assistant Director of Healthcare and Family Services in the Department of Healthcare and Family Services.

(2) To require such special reports from the Director

as it may consider desirable.

(3) To disapprove original rules or any part thereof

within 90 days and any amendment thereof within 30 days after the submission of such rules to the Civil Service Commission by the Director, and to disapprove any amendments thereto in the same manner.

(4) To approve or disapprove within 60 days from date

of submission the position classification plan submitted by the Director as provided in the rules, and any revisions thereof within 30 days from the date of submission.

(5) To hear appeals of employees who do not accept

the allocation of their positions under the position classification plan.

(6) To hear and determine written charges filed

seeking the discharge, demotion of employees and suspension totaling more than thirty days in any 12-month period, as provided in Section 11 hereof, and appeals from transfers from one geographical area in the State to another, and in connection therewith to administer oaths, subpoena witnesses, and compel the production of books and papers.

(7) The fees of subpoenaed witnesses under this Act

for attendance and travel shall be the same as fees of witnesses before the circuit courts of the State, such fees to be paid when the witness is excused from further attendance. Whenever a subpoena is issued the Commission may require that the cost of service and the fee of the witness shall be borne by the party at whose insistence the witness is summoned. The Commission has the power, at its discretion, to require a deposit from such party to cover the cost of service and witness fees and the payment of the legal witness fee and mileage to the witness served with the subpoena. A subpoena issued under this Act shall be served in the same manner as a subpoena issued out of a court.

Upon the failure or refusal to obey a subpoena, a

petition shall be prepared by the party serving the subpoena for enforcement in the circuit court of the county in which the person to whom the subpoena was directed either resides or has his or her principal place of business.

Not less than five days before the petition is filed

in the appropriate court, it shall be served on the person along with a notice of the time and place the petition is to be presented.

Following a hearing on the petition, the circuit

court shall have jurisdiction to enforce subpoenas issued pursuant to this Section.

On motion and for good cause shown the Commission may

quash or modify any subpoena.

(8) To make an annual report regarding the work of

the Commission to the Governor, such report to be a public report.

(9) If any violation of this Act is found, the

Commission shall direct compliance in writing.

(10) To appoint a full-time executive secretary and

such other employees, experts, and special assistants as may be necessary to carry out the powers and duties of the Commission under this Act and employees, experts, and special assistants so appointed by the Commission shall be subject to the provisions of jurisdictions A, B and C of this Act. These powers and duties supersede any contrary provisions herein contained.

(11) To make rules to carry out and implement their

powers and duties under this Act, with authority to amend such rules from time to time.

(12) To hear or conduct investigations as it deems

necessary of appeals of layoff filed by employees appointed under Jurisdiction B after examination provided that such appeals are filed within 15 calendar days following the effective date of such layoff and are made on the basis that the provisions of the Personnel Code or of the Rules of the Department of Central Management Services relating to layoff have been violated or have not been complied with.

All hearings shall be public. A decision shall be

rendered within 60 days after receipt of the transcript of the proceedings. The Commission shall order the reinstatement of the employee if it is proven that the provisions of the Personnel Code or of the rules of the Department of Central Management Services relating to layoff have been violated or have not been complied with. In connection therewith the Commission may administer oaths, subpoena witnesses, and compel the production of books and papers.

(13) Whenever the Civil Service Commission is

authorized or required by law to consider some aspect of criminal history record information for the purpose of carrying out its statutory powers and responsibilities, then, upon request and payment of fees in conformance with the requirements of Section 2605-400 of the Department of State Police Law (20 ILCS 2605/2605-400), the Department of State Police is authorized to furnish, pursuant to positive identification, such information contained in State files as is necessary to fulfill the request.

(Source: P.A. 100-201, eff. 8-18-17.)

(20 ILCS 415/11) (from Ch. 127, par. 63b111)
Sec. 11. Hearing - disciplinary action. No officer or employee under jurisdiction B, relating to merit and fitness, who has been appointed under the rules and after examination, shall be removed discharged or demoted, or be suspended for a period of more than 30 days, in any 12 month period, except for cause, upon written charges approved by the Director of Central Management Services, and after an opportunity to be heard in his own defense if he makes written request to the Commission within 15 days after the serving of the written charges upon him. Upon the filing of such a request for a hearing, the Commission shall grant a hearing within 30 days. The time and place of the hearing shall be fixed by the Commission, and due notice thereof given the appointing officer and the employee. The hearing shall be public, and the officer or employee is entitled to call witnesses in his own defense and to have the aid of counsel. The finding and decision of the Commission, or the approval by the Commission of the finding and decision of the officer or board appointed by it to conduct such investigation, shall be rendered within 60 days after the receipt of the transcript of the proceedings. If the finding and decision is not rendered within 60 days after receipt of the transcript of the proceedings, the employee shall be considered to be reinstated and shall receive full compensation for the period for which he was suspended. The finding and decision of the Commission or officer or board appointed by it to conduct investigation, when approved by the Commission, shall be certified to the Director, and shall be forthwith enforced by the Director. In making its finding and decision, or in approving the finding and decision of some officer or board appointed by it to conduct such investigation, the Civil Service Commission may, for disciplinary purposes, suspend an employee for a period of time not to exceed 90 days, and in no event to exceed a period of 120 days from the date of any suspension of such employee, pending investigation of such charges. If the Commission certifies a decision that an officer or employee is to be retained in his position and if it does not order a suspension for disciplinary purposes, the officer or employee shall receive full compensation for any period during which he was suspended pending the investigation of the charges.
Nothing in this Section shall limit the authority to suspend an employee for a reasonable period not exceeding 30 days, in any 12 month period.
Notwithstanding the provisions of this Section, an arbitrator of the Illinois Workers' Compensation Commission, appointed pursuant to Section 14 of the Workers' Compensation Act, may be removed by the Governor upon the recommendation of the Commission Review Board pursuant to Section 14.1 of such Act.
Notwithstanding the provisions of this Section, a policy making officer of a State agency, as defined in the Employee Rights Violation Act, shall be discharged from State employment as provided in the Employee Rights Violation Act, enacted by the 85th General Assembly.
(Source: P.A. 93-721, eff. 1-1-05.)

(20 ILCS 415/11a) (from Ch. 127, par. 63b111a)
Sec. 11a. All final administrative decisions of the Civil Service Commission hereunder shall be subject to judicial review pursuant to the provisions of the Administrative Review Law, as heretofore or hereafter amended. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 82-783.)

(20 ILCS 415/11b) (from Ch. 127, par. 63b111b)
Sec. 11b. Every employee reinstated for the period for which he was suspended, discharged or improperly laid off shall receive full compensation for such period notwithstanding the fact that any person was employed to perform any duties of such employee during the time of such suspension, discharge or layoff. For purposes of this Section 11b, full compensation shall mean compensation such suspended, discharged or laid off employee would have earned in the position classification during the period of suspension, discharge or layoff less amounts earned by the employee from any other source and unemployment compensation payments received during such period.
(Source: P.A. 81-725.)

(20 ILCS 415/12a) (from Ch. 127, par. 63b112a)
Sec. 12a. Certification of payrolls.
(1) No state disbursing or auditing officer shall make or approve or take any part in making or approving any payment for personal service to any person holding a position in the State service subject to this Act with the exception of those exempt under Section 4c unless the payroll voucher or account of such pay bears the certification of the agency head, or of his authorized agent, that there has not been a determination made by the agency that any person named in the payroll voucher or account of such pay was not appointed and employed in accordance with the provisions of this law and rules, regulations, and orders thereunder.
Auditing by the Department shall be based either upon verification of the individual items in each payroll period or upon procedures developed for avoiding unnecessary repetitive verification when other evidence of compliance with applicable laws and rules is available. Such procedures may be based either upon a continuation of payroll preparation by individual agencies or upon the use of a central payroll preparation unit. The Director may for proper cause withhold certification or approval from an entire payroll or from any specific item or items thereon.
(2) On and after July 1, 1957, any citizen may maintain a suit to restrain a disbursing officer from making any payment in contravention of any provisions of this law, rule, or order thereunder. Any sum paid contrary to any provision of this law or of any rule, regulation, or order thereunder may be recovered in an action maintained by any citizen, from any officer who made, approved, or authorized such payment or who signed a voucher, payroll, check or warrant for such payment, or from the sureties on the official bond of any such officer. All moneys recovered in any such action shall be paid into the State treasury.
(Source: P.A. 100-124, eff. 1-1-18.)

(20 ILCS 415/12b) (from Ch. 127, par. 63b112b)
Sec. 12b. Transfer of employees. (1) Any employee of a merit system for State of Illinois employees created pursuant to law who has been certified under that system and who is transferred to a comparable position of employment subject to the provisions of this Code shall have the same status in the merit system established by this Code as held in the previous system.
(2) Employment benefits earned or granted, but not used, by any employee in the course of State employment not subject to this Code, may be transferred by that employee at the time such employee becomes subject to Jurisdiction C, and to the extent such benefits would have been earned under Section 8c of this Code, provided that there has not been a break in employment.
(Source: P.A. 82-1056.)

(20 ILCS 415/12c) (from Ch. 127, par. 63b112c)
Sec. 12c. Counties over 3,000,000 - Department of Public Aid employees - Transfer to other employment. Any employee in any County Department of Public Aid in counties having a population of 3,000,000 inhabitants or more who has been certified in accordance with the terms and provisions of the law in relation to civil service in such counties and who is transferred to a comparable position of employment subject to the provisions of this Code shall have the same status in the Merit System established by this Code as he had in the civil service of such county. Such equivalent Merit System status shall not be granted if the employee to be transferred is subject to federal personnel merit standards published in the Federal Register and applicable to grant-in-aid programs established under Federal law unless the State employer first determines and certifies to the Director of Central Management Services that the employee meets the Federal standards.
(Source: P.A. 82-789.)

(20 ILCS 415/12d) (from Ch. 127, par. 63b112d)
Sec. 12d. Any person holding a position in State service subject to the jurisdiction of the Department of Central Management Services, who is elected to State office in the State of Illinois, shall, upon request, be granted a leave of absence, without pay, from such position. Any employee of the Department of Corrections shall, upon request, be granted a leave of absence, without pay, to serve in an elected law enforcement position, including employees who were elected in 1994 or any subsequent year. Such leave of absence shall continue so long as he remains an elected State officer or in the elected law enforcement position and for a period of 30 days thereafter. If such person files a written request to reenter active State service within such 30 day period with the officer legally charged with control over appointments to positions in the department, board, commission, institution or other agency from which the leave of absence was obtained, he shall be reinstated in his former position if such position exists; if such former position has been abolished and the duties thereof are being substantially performed by a person assigned to a different position or classification, the applicant for reinstatement shall be assigned to such different position or classification; if such former position has been abolished and the duties assigned thereto are not otherwise being substantially performed, such applicant shall be reemployed in a position equal in rank to that which he held prior to his leave of absence and requiring the performance of similar duties, otherwise his leave of absence shall cease.
Any person heretofore granted a leave of absence to serve as an elected State Officer and who is on such leave of absence on the effective date of this Act shall be continued on such leave of absence under the same conditions as set forth in the first paragraph of this Section.
The provisions of this Section shall not be applicable to or affect any employee in any position in an activity or program financed in whole or in part by loans or grants made by the United States or by any Federal agency.
(Source: P.A. 89-121, eff. 7-7-95.)

(20 ILCS 415/12e)
Sec. 12e. Chicago Crime Laboratory employees.
(a) The Department of State Police, in consultation with the Department of Central Management Services, may enter into an intergovernmental agreement with the City of Chicago with respect to the hiring, classification, compensation, merit and fitness, and conditions of employment of former employees of the Chicago Police Department Crime Laboratory Division who are hired by the Department of State Police to work in its Chicago Forensic Science Laboratory in connection with the supervision of forensic scientists or the analysis of physical evidence. The agreement may provide for exceptions to the requirements of this Code (other than this Section) and to the rules adopted under this Code.
(b) Any agreement entered into under this Section shall, at a minimum, include the following provisions for affected employees:
(1) Persons applying for a position must go through a

selection process established by the Department of State Police and must meet the Department of Central Management Service's requirements for that position.

(2) Persons hired for a position must go through the

appropriate background investigation and pass the required drug screening and polygraph tests.

(3) The employee's period of service as a Chicago

Police Department employee shall be considered for purposes of determining the appropriate level of compensation.

(4) The employee's period of service as a Chicago

Police Department employee shall not be included in calculating the employee's continuous State service or seniority for purposes of collective bargaining provisions.

(5) Although not included in the calculation of

continuous State service, the employee's entire period of service as an employee of the City of Chicago shall be considered for purposes of determining the rate of accrual of vacation.

(6) The employee may carry over unused and

uncompensated sick leave accumulated as an employee of the City of Chicago, but this sick leave (i) may be used only after sick leave earned as a State employee has been exhausted, (ii) shall not be convertible to cash upon retirement or other separation from service, and (iii) shall not be considered sick time for purposes of establishing credit under the Illinois Pension Code.

(c) The special provisions relating to hiring, classification, compensation, merit and fitness, and conditions of employment established by intergovernmental agreement under this Section apply only to persons who were employed, at some time between June 30, 1995 and the takeover date, by the Chicago Police Department Crime Laboratory Division in connection with forensic or crime laboratory functions that are being transferred to and will be performed by the State under the intergovernmental agreement, and who become employed by the Illinois Department of State Police on or after July 1, 1995 but no later than 6 months after the takeover date to perform services relating to those functions.
(d) For the purposes of this Section, "takeover date" means the date upon which the Illinois Department of State Police assumes and becomes responsible for performing the crime laboratory functions that are transferred to the Department from the Chicago Police Department Crime Laboratory Division under the intergovernmental agreement authorized by this Section.
(Source: P.A. 89-246, eff. 8-4-95.)

(20 ILCS 415/12f)
Sec. 12f. Merit compensation/salary grade employees; layoffs.
(a) Each State agency shall make every attempt to minimize the number of its employees that are laid off. In an effort to minimize layoffs, each merit compensation/salary grade employee who is subject to layoff shall be offered any vacant positions for the same title held by that employee within the same agency and county from which the employee is subject to layoff and within 2 additional alternate counties designated by the employee (or 3 additional counties if the employee's facility or office is closing), excluding titles that are subject to collective bargaining. If no such vacancies exist, then the employee shall be placed on the agency's reemployment list for (i) the title from which the employee was laid off and (ii) any other titles or successor titles previously held by that employee in which the employee held certified status within the county from which the employee was laid off and within 2 additional alternate counties designated by the employee (or 3 additional counties if the employee's facility or office is closing), excluding titles that are subject to collective bargaining. Laid-off employees shall remain on a reemployment list for 3 years, commencing with the date of layoff.
(b) Merit compensation/salary grade employees who are laid off shall be extended the same medical and dental insurance benefits to which employees laid off from positions subject to collective bargaining are entitled and on the same terms.
(c) Employees laid off from merit compensation/salary grade positions may apply to be qualified for any titles subject to collective bargaining.
(d) Merit compensation/salary grade employees subject to layoff shall be given 30 days' notice of the layoff. A list of all current vacancies of all titles within the agency shall be provided to the employee with the notice of the layoff.
(Source: P.A. 93-839, eff. 7-30-04.)

(20 ILCS 415/13) (from Ch. 127, par. 63b113)
Sec. 13. Unlawful acts prohibited.
(1) No person shall make any false statement, certificate, mark, rating, or report with regard to any test, certification, or appointment made under any provision of this law, or in any manner commit or attempt to commit any fraud preventing the impartial execution of this law and the rules.
(2) No person shall, directly or indirectly, give, render, pay, offer, solicit, or accept any money, service, or other valuable consideration for or on account of any appointment, proposed appointment, promotion, or proposed promotion to, or any advantage in, a position in the State service.
(3) No person shall defeat, deceive, or obstruct any person in his right to examination, eligibility, certification, or appointment under this law, or furnish to any person any special or secret information for the purpose of affecting the rights or prospects of any person with respect to employment in the State service.
(4) No person may enter into any agreement under which a State employee is offered or assured of re-employment in the same department or agency after the employee's resignation from State employment for the purpose of receiving payment for accrued vacation, overtime, sick leave or personal leave, or for the purpose of receiving a refund of the employee's accumulated pension contributions.
(Source: P.A. 87-384.)

(20 ILCS 415/14) (from Ch. 127, par. 63b114)
Sec. 14. Records of the Department of Central Management Services. The records of the Department, including original and promotional eligible registers, except such records as the rules may properly require to be held confidential for reasons of public policy, shall be public records and shall be open to public inspection, subject to reasonable regulations as to the time and manner of inspection which may be prescribed by the Director.
(Source: P.A. 85-1152.)

(20 ILCS 415/15) (from Ch. 127, par. 63b115)
Sec. 15. Oaths, testimony, and the production of records.
The Commission, each member of the Commission, and the Director shall have power to administer oaths, subpoena witnesses, and compel the production of books and papers pertinent to any investigation or hearing authorized by this law. Any person who shall fail to appear in response to a subpoena or to answer any question or produce any books or papers pertinent to any such investigation or hearing or who shall knowingly give false testimony herein shall be guilty of a Class A misdemeanor.
(Source: P.A. 77-2593.)

(20 ILCS 415/16) (from Ch. 127, par. 63b116)
Sec. 16. Duties of State Officers and Employees. All officers, including the Lieutenant Governor, Secretary of State, State Treasurer, State Comptroller, State Superintendent of Education and Attorney General, and employees of the State shall comply with and aid in all proper ways in carrying out this law and the rules, regulations, and orders thereunder. All such officers and employees shall furnish any records or information which the Director or the Commission may request for any purpose of this law. The Director may institute and maintain any action or proceeding to secure compliance with this Act and the rules and orders thereunder.
(Source: P.A. 81-1000.)

(20 ILCS 415/17) (from Ch. 127, par. 63b117)
Sec. 17. Status of Present Employees.
Employees holding positions in the State service herein shall continue under the following conditions:
(1) Employees who have been appointed as a result of having passed examinations in existing merit systems, and who have satisfactorily passed their probationary period, or who have been promoted in accordance with the rules thereunder, shall be continued without further examination, but shall be otherwise subject to the provisions of this Act and the rules made pursuant to it.
(2) All other such employees shall be continued in their respective positions if they pass a qualifying examination prescribed by the Director prior to October 1, 1958, and satisfactorily complete their respective probationary periods. Employees in federally aided programs, which on July 1, 1956, were subject to Federal merit system standards, who have not been appointed from registers established as result of merit system examinations shall qualify through open competitive examinations for their positions and certification from the resulting registers. Those who fail to qualify as provided herein shall be dismissed from their positions. Nothing herein precludes the reclassification or reallocation as provided by this Act of any position held by any such incumbent.
(Source: P.A. 76-628.)

(20 ILCS 415/17a) (from Ch. 127, par. 63b117a)
Sec. 17a. Appointment of federal employees to State positions. At the discretion of the Director of Central Management Services, any certified or probationary employee of any Federal office, agency or institution in the State of Illinois which is closed by the Federal Government may be appointed to a comparable position in State service, without competitive examination. Such persons will attain certified status provided they pass a qualifying examination prescribed by the Director within 6 months after being so appointed, and provided they thereafter satisfactorily complete their respective probationary periods. Such qualifying examinations shall be of the same kind as those required for entrance examinations for comparable positions. Appointments of such employees shall be without regard to eligible lists and without regard to the provisions of this Code requiring the appointment of the person standing among the three highest on the appropriate eligible list to fill a vacancy or from the highest category ranking group if the list is by rankings instead of numerical ratings. Nothing herein shall preclude the reclassification or reallocation as provided by this Act of any position held by any person appointed pursuant to this Section.
(Source: P.A. 82-789.)

(20 ILCS 415/18) (from Ch. 127, par. 63b118)
Sec. 18. Penalties. Any person who wilfully violates any provision of this Act or of the rules, other than Section 8b.7, shall be guilty of a Class B misdemeanor. Any person who wilfully violates any provision of Section 8b.7 or of the rules promulgated in accordance with the provisions thereof, shall be guilty of a Class A misdemeanor. Each violation shall constitute a separate and distinct offense.
(Source: P.A. 85-372.)

(20 ILCS 415/19a)
Sec. 19a. (Repealed).
(Source: P.A. 89-507, eff. 7-1-97. Repealed by P.A. 99-314, eff. 8-7-15.)

(20 ILCS 415/19c.1) (from Ch. 127, par. 63b119c.1)
Sec. 19c.1. (1) In any case involving any disclosure of information by an employee which the employee reasonably believes evidences-
(i) a violation of any law, rule, or regulation; or
(ii) mismanagement, a gross waste of funds, an abuse of authority, or a substantial and specific danger to public health or safety if the disclosure is not specifically prohibited by law, the identity of the employee may not be disclosed without the consent of the employee during any investigation of the information and any related matters.
(2) No disciplinary action shall be taken against any employee for the disclosure of any alleged prohibited activity under investigation or for any related activity. For the purposes of this Section, disciplinary action means any retaliatory action taken against an employee, including but not limited to reprimand, suspension, discharge, demotion or denial of promotion or transfer.
(Source: P.A. 85-470.)

(20 ILCS 415/20)
Sec. 20. State Officials and Employees Ethics Act.
(a) Disciplinary action under the State Officials and Employees Ethics Act against a person subject to this Act is within the jurisdiction of the Executive Ethics Commission and is not within the jurisdiction of this Act.
(b) Any hearing to contest disciplinary action against a person subject to this Act pursuant to an agreement between an Executive Inspector General and an ultimate jurisdictional authority, as defined in the State Officials and Employees Ethics Act, shall be conducted by the Executive Ethics Commission and not under this Act.
(Source: P.A. 96-555, eff. 8-18-09.)

(20 ILCS 415/24)
Sec. 24. Transfers under Executive Order 11 (2003).
(a) Personnel employed by the Prairie State 2000 Authority and transferred to the Department of Commerce and Economic Opportunity on July 1, 2003 pursuant to Executive Order 11 (2003) shall receive certified status under this Code.
(b) Personnel employed by the Department of Employment Security and transferred to the Department of Commerce and Economic Opportunity on July 1, 2003 pursuant to Executive Order 11 (2003) shall retain their status under this Code and any applicable collective bargaining agreements.
(Source: P.A. 93-382, eff. 7-25-03.)

(20 ILCS 415/25)
Sec. 25. Illinois Procurement Code. This Code is subject to the disciplinary and penalty provisions of the Illinois Procurement Code.
(Source: P.A. 90-572, eff. date - See Sec. 99-5.)



20 ILCS 420/ - Local Personnel Program Assistance Act.

(20 ILCS 420/1) (from Ch. 127, par. 63b119)
Sec. 1. The Director of the Department of Central Management Services of the State of Illinois may enter into agreements with any city, village, incorporated town, county or other political subdivision in this State to furnish services and facilities of the Department to such city, village, incorporated town, county or other political subdivision to assist in the administration of its personnel program on merit principles.
Any such agreement shall provide for reimbursement of the Department, not less often than semi-annually, for the reasonable cost of the services and facilities furnished as determined by the Director. All money received by the Department as reimbursement shall be paid into the General Revenue Fund in the State Treasury.
Any city, village, incorporated town, county or other political subdivision in this State may enter into such agreements and provide for the reimbursement herein required.
(Source: P.A. 82-789.)

(20 ILCS 420/1.1) (from Ch. 127, par. 63b119.1)
Sec. 1.1. Short title. This Act may be cited as the Local Personnel Program Assistance Act.
(Source: P.A. 86-1324.)



20 ILCS 430/ - Federal Surplus Property Act.

(20 ILCS 430/0.01) (from Ch. 127, par. 176d)
Sec. 0.01. Short title. This Act may be cited as the Federal Surplus Property Act.
(Source: P.A. 86-1324.)

(20 ILCS 430/1) (from Ch. 127, par. 176d1)
Sec. 1. The State Agency for Federal Surplus Property. There is created and established in Illinois, the State Agency for Federal Surplus Property, which shall be administered as a branch of the Property Control Division of the Department of Central Management Services, and which shall be subject to the supervision and direction of the Director of the Department of Central Management Services.
(Source: P.A. 83-9.)

(20 ILCS 430/2) (from Ch. 127, par. 176d2)
Sec. 2. Authority and Duties of the State Agency for Federal Surplus Property.
(a) The State Agency for Federal Surplus Property is hereby authorized and empowered (1) to acquire from the United States of America under and in conformance with the provisions of paragraph (j) of Section 203 of the Federal Property and Administrative Services Act of 1949, as amended, hereinafter referred to as the "Federal Act", such property, including equipment, materials, books, or other supplies under the control of any department or agency of the United States of America as may be useable and necessary for distribution to any public agency for use in carrying out or promoting for the residents of a given political area one or more public purposes, such as conservation, economic development, education, parks and recreation, public health, and public safety; or to nonprofit educational or public health institutions or organizations, such as medical institutions, hospitals, clinics, health centers, schools, colleges, universities, schools for persons with physical disabilities, child care centers, radio and television stations licensed by the Federal Communications Commission as educational radio or educational television stations, museums attended by the public, and libraries serving free all residents of a community, district, State, or region, which are exempt from taxation under Section 501 of the Internal Revenue Code of 1954, for purposes of education or public health, including research for any such purpose; and for such other purposes as may now or hereafter be authorized by Federal law; (2) to warehouse such property; or if so requested by the recipient, to arrange shipment of that property, when acquired, directly to the recipient.
(b) The State Agency for Federal Surplus Property is hereby authorized to receive applications from eligible health and educational institutions for the acquisition of Federal surplus real property, investigate the same, obtain expression of views respecting such applications from the appropriate health or educational authorities of the State, make recommendations regarding the need of such applicant for the property, the merits of its proposed program of utilization, the suitability of the property for such purposes, and otherwise assist in the processing of such applications for acquisition of real and related personal property of the United States under paragraph (k) of Section 203 of the Federal Act.
(c) For the purpose of executing its authority under this Act, the State Agency for Federal Surplus Property is authorized and empowered to adopt, amend, or rescind such rules and regulations and prescribe such requirements as may be deemed necessary; and take such other action as is deemed necessary and suitable, in the administration of this Act, and to provide for the fair and equitable distribution of property within the State based on the relative needs and resources of interested public agencies and other eligible institutions within the State and their abilities to utilize the property.
(d) The State Agency for Federal Surplus Property is authorized and empowered to make such certifications, take such action, make such expenditures, require such reports and make such investigations as may be required by law or regulation of the United States of America in connection with the disposal of real property and the receipt, warehousing, and distribution of personal property received by the State Agency for Federal Surplus Property from the United States of America and to enter into contracts, agreements and undertakings for and in the name of the State (including cooperative agreements with any Federal agencies providing for utilization by and exchange between them, without reimbursement, of the property, facilities, personnel and services of each by the other, and agreements with other State Agencies for Federal Surplus Property and with associations or groups of such State Agencies.)
(e) The State Agency for Federal Surplus Property is authorized and empowered to act as a clearing house of information for the public and private nonprofit institutions, organizations and agencies referred to in subparagraph (3) of Section 2 of this Act and other institutions eligible to acquire Federal surplus real property, to locate both real and personal property available for acquisition from the United States of America, to ascertain the terms and conditions under which such property may be obtained, to receive requests from the above mentioned institutions, organizations and agencies and to transmit to them all available information in reference to such property, and to aid and assist such institutions, organizations and agencies in every way possible in the consummation of acquisitions or transactions hereunder.
(f) The State Agency for Federal Surplus Property, in the administration of this Act, shall cooperate to the fullest extent consistent with the provisions of the Federal Act, with the Administrator of the General Services Administration and shall file a State plan of operation, operate in accordance therewith, and take such action as may be necessary to meet the minimum standards prescribed in accordance with the Federal Act, and make such reports in such form and containing such information as the United States of America or any of its departments or agencies may from time to time require, and it shall comply with the laws of the United States of America and the rules and regulations of any of the departments or agencies of the United States of America governing the allocation, transfer and use of, or account for, property donable or donated to eligible donees in the State.
(Source: P.A. 99-143, eff. 7-27-15.)

(20 ILCS 430/3) (from Ch. 127, par. 176d3)
Sec. 3. Power of Director of the Department of Central Management Services to delegate. The Director of the Department of Central Management Services may delegate to any employee of the State Agency for Federal Surplus Property such power and authority as he deems reasonable and proper for the effective administration of this Act. The Director may in his discretion bond any person in the employ of the State Agency for Federal Surplus Property handling moneys, signing checks, or receiving or distributing property from the United States under authority of this Act.
(Source: P.A. 82-789.)

(20 ILCS 430/4) (from Ch. 127, par. 176d4)
Sec. 4. Transfer charges. Any charges made or fees assessed by the State Agency for Federal Surplus Property for the acquisition, warehousing, distribution, or transfer of any property of the United States of America to public agencies and other eligible institutions within the State, or for any purpose which may now be or hereafter become eligible under the Federal Act, shall be limited to those reasonably related to the costs of care and handling in respect to its acquisition, receipt, warehousing, distribution or transfer by the State Agency for Federal Surplus Property, and, in the case of real property, such charges and fees shall be limited to the reasonable administrative costs of the State Agency for Federal Surplus Property incurred in effecting transfer.
(Source: P.A. 80-390.)



20 ILCS 435/ - Forms Notice Act.

(20 ILCS 435/1) (from Ch. 127, par. 1401)
Sec. 1. Short title. This Act may be cited as the Forms Notice Act.
(Source: P.A. 90-156, eff. 7-23-97; 90-372, eff. 7-1-98.)

(20 ILCS 435/2) (from Ch. 127, par. 1402)
Sec. 2. (Repealed).
(Source: P.A. 82-789. Repealed by P.A. 90-156, eff. 7-23-97, and 90-372, eff. 7-1-98.)

(20 ILCS 435/3) (from Ch. 127, par. 1403)
Sec. 3. (Repealed).
(Source: P.A. 82-789. Repealed by P.A. 90-156, eff. 7-23-97, and 90-372, eff. 7-1-98.)

(20 ILCS 435/4) (from Ch. 127, par. 1404)
Sec. 4. Definition; State agency.
As used in this Act the term "state agency" means and includes all boards, commissions, agencies, institutions, authorities, bodies politic and corporate of the State created by or pursuant to the constitution or statute, of the executive branch of State government; However, such term does not include colleges, universities and institutions under the jurisdiction of the Board of Trustees of the University of Illinois, the Board of Trustees of Southern Illinois University, the Board of Trustees of Chicago State University, the Board of Trustees of Eastern Illinois University, the Board of Trustees of Governors State University, the Board of Trustees of Illinois State University, the Board of Trustees of Northeastern Illinois University, the Board of Trustees of Northern Illinois University, the Board of Trustees of Western Illinois University, the Board of Higher Education, or the Illinois Community College Board.
(Source: P.A. 89-4, eff. 1-1-96; 90-156, eff. 7-23-97; 90-372, eff. 7-1-98.)

(20 ILCS 435/5) (from Ch. 127, par. 1405)
Sec. 5. All forms that seek information from business, agriculture or local governments shall contain a conspicuous notice on the first page setting forth the authorization for the form and stating whether the form is required or voluntary and any penalties for failure to respond.
(Source: P.A. 80-1338.)

(20 ILCS 435/5.1) (from Ch. 127, par. 1405.1)
Sec. 5.1. If a State agency fails to comply with this Act, a business, agricultural enterprise or local government shall be relieved of its obligation to respond to any request for information or to submit or file forms to that agency, provided that such information or form relates to the agency's noncompliance.
Any business, agricultural enterprise or local government failing to respond to a request for information or to submit a form requested by a State agency pursuant to this Section shall not be subject to any penalty or fine.
(Source: P.A. 90-156, eff. 7-23-97; 90-372, eff. 7-1-98.)

(20 ILCS 435/6) (from Ch. 127, par. 1406)
Sec. 6. (Repealed).
(Source: P.A. 80-1338. Repealed by P.A. 90-156, eff. 7-23-97, and 90-372, eff. 7-1-98.)



20 ILCS 440/ - Office of Consumer Services Information Act.

(20 ILCS 440/0.01) (from Ch. 127, par. 1600)
Sec. 0.01. Short title. This Act may be cited as the Office of Consumer Services Information Act.
(Source: P.A. 86-1324.)

(20 ILCS 440/1) (from Ch. 127, par. 1601)
Sec. 1. Definitions.) When used in this Act, unless the context otherwise requires: "Agency" means the Office of Consumer Services established under the authority of Executive Order Number 3-1976.
"Public funds" means funds belonging to or in the custody of the Office of Consumer Services.
(Source: P.A. 81-626.)

(20 ILCS 440/2) (from Ch. 127, par. 1602)
Sec. 2. Any person or organization, public or private, submitting an application to the agency for a grant of public funds, shall include in such application, or as an attachment thereto, all information deemed necessary by the agency.
Neither the Office of Consumer Services or any successor department, office, officer, or agency, nor any entity succeeding to possession of information submitted by an applicant shall disclose information submitted by an applicant except to the same extent and under the same conditions that a federal agency is permitted to disclose information under the provisions of the Privacy Act of 1974 (88 Stat. 1897, 5 U.S.C. Section 552a).
(Source: P.A. 87-917.)



20 ILCS 445/ - State Off Street Parking in Rockford Act.

(20 ILCS 445/0.01) (from Ch. 127, par. 3470)
Sec. 0.01. Short title. This Act may be cited as the State Off Street Parking in Rockford Act.
(Source: P.A. 86-1324.)

(20 ILCS 445/1) (from Ch. 127, par. 3471)
Sec. 1. The Department of Central Management Services is authorized to enter into contractual agreements to purchase or lease certain property within Winnebago County for the sole purpose of providing adequate off-street parking to employees and visitors of the Rockford State of Illinois Building.
(Source: P.A. 85-184.)



20 ILCS 450/ - Data Security on State Computers Act.

(20 ILCS 450/1)
Sec. 1. Short title. This Act may be cited as the Data Security on State Computers Act.
(Source: P.A. 93-306, eff. 7-23-03.)

(20 ILCS 450/5)
Sec. 5. Findings. The General Assembly finds that:
(a) The Massachusetts Institute of Technology, in a recent study, discovered that many companies and individuals are regularly selling or donating computer hard drives with sensitive information still on them, such as credit card numbers, bank and medical records, and personal e-mail.
(b) Illinois currently has no law addressing data security and removal of data from surplus State-owned computers that are to be (i) disposed of by sale, donation, or transfer or (ii) relinquished to a successor executive administration.
(c) In order to ensure the protection of sensitive information relating to the State and its citizens, it is necessary to implement policies to (i) overwrite all hard drives of surplus State-owned electronic data processing equipment that are to be sold, donated, or transferred and (ii) preserve the data on State-owned electronic data processing equipment that is to be relinquished to a successor executive administration for the continuity of government functions.
(Source: P.A. 93-306, eff. 7-23-03.)

(20 ILCS 450/10)
Sec. 10. Purpose. The purpose of this Act is to (i) require the Department of Central Management Services or any other authorized agency that disposes of surplus electronic data processing equipment by sale, donation, or transfer to implement a policy mandating that computer hardware be cleared of all data and software before disposal by sale, donation, or transfer and (ii) require the head of each Agency to establish a system for the protection and preservation of State data on State-owned electronic data processing equipment necessary for the continuity of government functions upon relinquishment of the equipment to a successor executive administration.
(Source: P.A. 93-306, eff. 7-23-03.)

(20 ILCS 450/15)
Sec. 15. Definitions. As used in this Act:
"Agency" means all parts, boards, and commissions of the executive branch of State government, other than public universities or their governing boards, including, but not limited to, all departments established by the Civil Administrative Code of Illinois.
"Disposal by sale, donation, or transfer" includes, but is not limited to, the sale, donation, or transfer of surplus electronic data processing equipment to other agencies, schools, individuals, and not-for-profit agencies.
"Electronic data processing equipment" includes, but is not limited to, computer (CPU) mainframes, and any form of magnetic storage media.
"Authorized agency" means an agency authorized by the Department of Central Management Services to sell or transfer electronic data processing equipment under Sections 5010.1210 and 5010.1220 of Title 44 of the Illinois Administrative Code.
"Department" means the Department of Central Management Services.
"Overwrite" means the replacement of previously stored information with a pre-determined pattern of meaningless information.
(Source: P.A. 96-45, eff. 7-15-09.)

(20 ILCS 450/17)
Sec. 17. Exemption from Act. This Act does not apply to the legislative branch of State government, the Office of the Lieutenant Governor, the Office of the Attorney General, the Office of the Secretary of State, the Office of the State Comptroller, or the Office of the State Treasurer.
(Source: P.A. 96-45, eff. 7-15-09.)

(20 ILCS 450/20)
Sec. 20. Establishment and implementation. The Data Security on State Computers Act is established to protect sensitive data stored on State-owned electronic data processing equipment to be (i) disposed of by sale, donation, or transfer or (ii) relinquished to a successor executive administration. This Act shall be administered by the Department or an authorized agency. The governing board of each public university in this State must implement and administer the provisions of this Act with respect to State-owned electronic data processing equipment utilized by the university. The Department or an authorized agency shall implement a policy to mandate that all hard drives of surplus electronic data processing equipment be erased, wiped, sanitized, or destroyed in a manner that prevents retrieval of sensitive data and software before being sold, donated, or transferred by (i) overwriting the previously stored data on a drive or a disk at least 3 times or physically destroying the hard drive and (ii) certifying in writing that the overwriting process has been completed by providing the following information: (1) the serial number of the computer or other surplus electronic data processing equipment; (2) the name of the overwriting software or physical destruction process used; and (3) the name, date, and signature of the person performing the overwriting or destruction process. The head of each State agency shall establish a system for the protection and preservation of State data on State-owned electronic data processing equipment necessary for the continuity of government functions upon it being relinquished to a successor executive administration.
For purposes of this Act and any other State directive requiring the clearing of data and software from State-owned electronic data processing equipment prior to sale, donation, or transfer by the General Assembly or a public university in this State, the General Assembly or the governing board of the university shall have and maintain responsibility for the implementation and administration of the requirements for clearing State-owned electronic data processing equipment utilized by the General Assembly or the university.
(Source: P.A. 96-45, eff. 7-15-09; 97-390, eff. 8-15-11.)

(20 ILCS 450/25)
Sec. 25. Mandatory State employee training.
(a) As used in this Section, "employee" has the meaning ascribed to it in Section 1-5 of the State Officials and Employees Ethics Act, but does not include an employee of the legislative branch, the judicial branch, a public university of the State, or a constitutional officer other than the Governor.
(b) Every employee shall annually undergo training by the Department of Innovation and Technology concerning cybersecurity. The Department may, in its discretion, make the training an online course. The training shall include, but need not be limited to, detecting phishing scams, preventing spyware infections and identity theft, and preventing and responding to data breaches.
(c) The Department of Innovation and Technology may adopt rules to implement the requirements of this Section.
(Source: P.A. 100-40, eff. 1-1-18.)

(20 ILCS 450/50)
Sec. 50. (Amendatory provisions; text omitted).
(Source: P.A. 93-306, eff. 7-23-03; text omitted.)

(20 ILCS 450/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 93-306, eff. 7-23-03.)



20 ILCS 505/ - Children and Family Services Act.

(20 ILCS 505/1) (from Ch. 23, par. 5001)
Sec. 1. The purpose of this Act is to create a Department of Children and Family Services to provide social services to children and their families, to operate children's institutions, and to provide certain other rehabilitative and residential services as enumerated in this Act.
It is the intent of this Act that the child welfare services herein provided do not release the parent or guardian from responsibility to provide for the financial support of their children.
This primary and continuing responsibility applies whether the family unit of parents and children remain intact and reside in a common household or whether the unit has been temporarily broken by reason of child abuse, neglect, dependency or other reasons necessitating state care and training.
It is the purpose of this Act to provide for determination for the appropriate level of support, from parents given their financial circumstances.
(Source: P.A. 83-1037.)

(20 ILCS 505/1.1) (from Ch. 23, par. 5001.1)
Sec. 1.1. This Act shall be known and may be cited as the Children and Family Services Act.
(Source: P.A. 86-820.)

(20 ILCS 505/2) (from Ch. 23, par. 5002)
Sec. 2. In addition to the powers and duties otherwise provided by law, the Department shall have the powers enumerated in Sections 3 through 34.12 inclusive, except as otherwise provided in those Sections.
(Source: P.A. 89-507, eff. 7-1-97.)

(20 ILCS 505/2.1)
Sec. 2.1. The Department shall ensure a sufficient number of placement and other resources of sufficient quality and variety to meet the needs of children and families as specified in the individual case plan in Sec. 6a of this Act. Nothing in this Sec. shall be construed to create a private right of action or a judicially enforceable claim on the part of any individual or agency.
(Source: P.A. 88-614, eff. 9-7-94.)

(20 ILCS 505/2.2)
Sec. 2.2. Annual reports on youth in care waiting for placement. No later than December 31, 2018, and on December 31 of each year thereafter through December 31, 2023, the Department shall prepare and submit an annual report, covering the previous fiscal year, to the General Assembly regarding youth in care waiting for placements. The report shall include:
(1) the number of youth in care who remained in

emergency placements, including but not limited to shelters and emergency foster homes, for longer than 30 days, their genders and ages, their recommended placement type, the total length of time each youth remained in emergency care, the barriers to timely placement, and whether they were placed in the recommended placement type after they were removed from the emergency placement, and if not, what type of placement they were placed in;

(2) the number of youth in care who remained in

psychiatric hospitals beyond the time they were clinically ready for discharge or beyond medical necessity, whichever is sooner, their genders and ages, their recommended placement type, the total length of time each youth remained psychiatrically hospitalized beyond necessity, the barriers to timely placement, and whether they were placed in the recommended placement type after they were removed from the psychiatric hospital, and if not, what type of placement they were placed in;

(3) the number of youth in care who remained in a

detention center or Department of Juvenile Justice facility solely because the Department cannot locate an appropriate placement for the youth, their genders and ages, their recommended placement type, the total length of time each youth remained in the detention center or Department of Juvenile Justice facility after they could have been released, the barriers to timely placement, and whether they were placed in the recommended placement type after being released from detention of the Juvenile Justice facility, and if not, what type of placement they were placed in;

(4) a description of how the Department collected the

information reported and any difficulties the Department had in collecting the information and whether there are concerns about the validity of the information; and

(5) a description of any steps the Department is

taking to reduce the length of time youth in care wait in psychiatric hospitals, emergency placements, detention centers, and Department of Juvenile Justice facilities for clinically appropriate placements.

(Source: P.A. 100-87, eff. 1-1-18.)

(20 ILCS 505/3) (from Ch. 23, par. 5003)
Sec. 3. To establish such subdivisions of the Department as shall be desirable and assign to the various subdivisions the responsibilities and duties placed upon the Department by the Laws of the State of Illinois.
(Source: Laws 1963, p. 1061.)

(20 ILCS 505/4) (from Ch. 23, par. 5004)
Sec. 4. To make all rules necessary for the execution of its powers. The superintendent of each institution and division of the Department shall make such special rules as may be needed, subject to the approval of the Director. The provisions of the Illinois Administrative Procedure Act are hereby expressly adopted and shall apply to all administrative rules and procedures of the Department of Children and Family Services under this Act, except that Section 5-35 of the Illinois Administrative Procedure Act relating to procedures for rule-making does not apply to the adoption of any rule required by federal law in connection with which the Department is precluded by law from exercising any discretion.
(Source: P.A. 88-45.)

(20 ILCS 505/4a) (from Ch. 23, par. 5004a)
Sec. 4a. (a) To administer child abuse prevention shelters and service programs for abused and neglected children, or provide for their administration by not-for-profit corporations, community-based organizations or units of local government.
The Department is hereby designated the single State agency for planning and coordination of child abuse and neglect prevention programs and services. On or before the first Friday in October of each year, the Department shall submit to the Governor and the General Assembly a State comprehensive child abuse and neglect prevention plan. The plan shall: identify priorities, goals and objectives; identify the resources necessary to implement the plan, including estimates of resources needed to investigate or otherwise process reports of suspected child abuse or neglect and to provide necessary follow-up services for child protection, family preservation and family reunification in "indicated" cases as determined under the Abused and Neglected Child Reporting Act; make proposals for the most effective use of existing resources to implement the plan, including recommendations for the optimum use of private, local public, State and federal resources; and propose strategies for the development of additional resources to meet the goal of reducing the incidence of child abuse and neglect and reducing the number of reports of suspected child abuse and neglect made to the Department.
(b) The administration of child abuse prevention, shelters and service programs under subsection (a) shall be funded in part by appropriations made from the Child Abuse Prevention Fund, which is hereby created in the State Treasury, and in part by appropriations from the General Revenue Fund. All interest earned on monies in the Child Abuse Prevention Fund shall remain in such fund. The Department and the State Treasurer may accept funds as provided by Sections 507 and 508 of the Illinois Income Tax Act and unsolicited private donations for deposit into the Child Abuse Prevention Fund. Annual requests for appropriations for the purpose of providing child abuse and neglect prevention programs and services under this Section shall be made in separate and distinct line-items. In setting priorities for the direction and scope of such programs, the Director shall be advised by the State-wide Citizen's Committee on Child Abuse and Neglect.
(c) Where the Department contracts with outside agencies to operate the shelters or programs, such outside agencies may receive funding from the Department, except that the shelters must certify a 20% financial match for operating expenses of their programs. In selecting the outside agencies to administer child shelters and service programs, and in allocating funds for such agencies, the Department shall give priority to new and existing shelters or programs offering the broadest range of services to the community served.
(d) The Department shall have the power to make grants of monies to fund comprehensive community-based services to reduce the incidence of family dysfunction typified by child abuse and neglect; to diminish those factors found to increase family dysfunction; and to measure the effectiveness and costs of such services.
(e) For implementing such intergovernmental cooperation and involvement, units of local government and public and private agencies may apply for and receive federal or State funds from the Department under this Act or seek and receive gifts from local philanthropic or other private local sources in order to augment any State funds appropriated for the purposes of this Act.
(f) For the purposes of this Section:
(1) The terms "abused child" and "neglected child"

have meanings ascribed to them in Section 3 of the Abused and Neglected Child Reporting Act.

(2) "Shelter" has the meaning ascribed to it in

Section 1-3 of the Juvenile Court Act of 1987.

(Source: P.A. 97-20, eff. 6-28-11.)

(20 ILCS 505/4b)
Sec. 4b. Youth transitional housing programs.
(a) The Department may license youth transitional housing programs. For the purposes of this Section, "youth transitional housing program" means a program that provides shelter or housing and services to eligible homeless minors. Services provided by the youth transitional housing program may include a service assessment, individualized case management, and life skills training. The Department shall adopt rules governing the licensure of those programs.
(b) A homeless minor is eligible if:
(1) he or she is at least 16 years of age but less

than 18 years of age;

(2) the homeless minor lacks a regular, fixed, and

adequate place to live;

(3) the homeless minor is living apart from his or

her parent or guardian;

(4) the homeless minor desires to participate in a

licensed youth transitional housing program;

(5) a licensed youth transitional housing program is

able to provide housing and services;

(6) the licensed youth transitional housing program

has determined the homeless minor is eligible for the youth transitional housing program; and

(7) either the homeless minor's parent has consented

to the transitional housing program or the minor has consented after:

(A) a comprehensive community based youth service

agency has provided crisis intervention services to the homeless minor under Section 3-5 of the Juvenile Court Act of 1987 and the agency was unable to achieve either family reunification or an alternate living arrangement;

(B) the Department has not filed a petition

alleging that the homeless minor is abused or neglected and the minor does not require placement in a residential facility, as defined by 89 Ill. Adm. Code 301.20;

(C) the youth transitional housing program or

comprehensive community based youth services agency has made reasonable efforts and documented its attempts to notify the homeless minor's parent or guardian of the homeless minor's intent to enter the youth transitional housing program.

(d) If an eligible homeless minor voluntarily leaves or is dismissed from a youth transitional housing program prior to reaching the age of majority, the youth transitional housing program agency shall contact the comprehensive community based youth services agency that provided crisis intervention services to the eligible homeless minor under subdivision (b)(7)(A) of this Section to assist in finding an alternative placement for the minor. If the eligible homeless minor leaves the program before beginning services with the comprehensive community based youth service provider, then the youth transitional housing program shall notify the local law enforcement authorities and make reasonable efforts to notify the minor's parent or guardian that the minor has left the program.
(e) Nothing in this Section shall be construed to require an eligible homeless minor to acquire the consent of a parent, guardian, or custodian to consent to a youth transitional housing program. An eligible homeless minor is deemed to have the legal capacity to consent to receiving housing and services from a licensed youth transitional housing program.
(f) The purpose of this Section is to provide a means by which an eligible homeless minor may have the authority to consent, independent of his or her parents or guardian, to receive housing and services as described in subsection (a) of this Section provided by a licensed youth transitional housing program that has the ability to serve the homeless minor. This Section is not intended to interfere with the integrity of the family or the rights of parents and their children. This Section does not limit or exclude any means by which a minor may become emancipated.
(Source: P.A. 100-162, eff. 1-1-18.)

(20 ILCS 505/4c)
Sec. 4c. Temporary residential shelter services. Any child care facility authorized by the Department to provide temporary residential shelter services to children in the guardianship, temporary custody, or protective custody of the Department shall:
(1) provide interventions and activities that engage

the children and youth in its care;

(2) maintain staffing levels that ensure a safe

environment;

(3) implement protocols that require screening and

assessment upon admission to evaluate behaviors that indicate the risk of elopement and physical aggression, with the findings reflected in the individual service plan and updated periodically as new behaviors manifest;

(4) establish rules and procedures that prevent the

violation of curfew laws and that do not permit any child under the age of 18 to leave the facility for any period of time prior to the child's complete discharge from the temporary shelter program, unless the child is accompanied by a responsible adult or the facility or the Department authorizes the child to leave the facility for a particular purpose; and

(5) whenever a child or youth is absent from the

facility without authorization, utilize the standards of best practice and adopt actionable steps to locate and return the child or youth to the facility, including, but not limited to, calling any known contacts, interviewing peer groups likely to know whereabouts, searching community places frequented by the child or youth, and checking schools and work sites; actionable steps shall be frequent and documented and available for review by the Department.

A child care facility shall have its admissions placed on hold by the Department whenever unauthorized absences from the facility are excessive; the admissions hold shall remain in effect until the facility has complied with a corrective action plan prescribed by the Department, and if the facility is non-compliant, the Department shall impose licensing sanctions up to and including the revocation of the facility's license.
The Department shall adopt any rules necessary to implement the requirements of this Section and shall monitor a child care facility to ensure that the facility establishes and adheres to these requirements. Nothing in this Section shall be interpreted to create a "secure child care facility" as defined in the Child Care Act of 1969.
(Source: P.A. 99-339, eff. 1-1-16.)

(20 ILCS 505/4d)
Sec. 4d. Definition. As used in this Act:
"Youth in care" means persons placed in the temporary custody or guardianship of the Department pursuant to the Juvenile Court Act of 1987.
(Source: P.A. 100-159, eff. 8-18-17.)

(20 ILCS 505/5) (from Ch. 23, par. 5005)
(Text of Section from P.A. 100-159)
Sec. 5. Direct child welfare services; Department of Children and Family Services. To provide direct child welfare services when not available through other public or private child care or program facilities.
(a) For purposes of this Section:
(1) "Children" means persons found within the State

who are under the age of 18 years. The term also includes persons under age 21 who:

(A) were committed to the Department pursuant to

the Juvenile Court Act or the Juvenile Court Act of 1987, as amended, prior to the age of 18 and who continue under the jurisdiction of the court; or

(B) were accepted for care, service and training

by the Department prior to the age of 18 and whose best interest in the discretion of the Department would be served by continuing that care, service and training because of severe emotional disturbances, physical disability, social adjustment or any combination thereof, or because of the need to complete an educational or vocational training program.

(2) "Homeless youth" means persons found within the

State who are under the age of 19, are not in a safe and stable living situation and cannot be reunited with their families.

(3) "Child welfare services" means public social

services which are directed toward the accomplishment of the following purposes:

(A) protecting and promoting the health, safety

and welfare of children, including homeless, dependent or neglected children;

(B) remedying, or assisting in the solution of

problems which may result in, the neglect, abuse, exploitation or delinquency of children;

(C) preventing the unnecessary separation of

children from their families by identifying family problems, assisting families in resolving their problems, and preventing the breakup of the family where the prevention of child removal is desirable and possible when the child can be cared for at home without endangering the child's health and safety;

(D) restoring to their families children who have

been removed, by the provision of services to the child and the families when the child can be cared for at home without endangering the child's health and safety;

(E) placing children in suitable adoptive homes,

in cases where restoration to the biological family is not safe, possible or appropriate;

(F) assuring safe and adequate care of children

away from their homes, in cases where the child cannot be returned home or cannot be placed for adoption. At the time of placement, the Department shall consider concurrent planning, as described in subsection (l-1) of this Section so that permanency may occur at the earliest opportunity. Consideration should be given so that if reunification fails or is delayed, the placement made is the best available placement to provide permanency for the child;

(G) (blank);
(H) (blank); and
(I) placing and maintaining children in

facilities that provide separate living quarters for children under the age of 18 and for children 18 years of age and older, unless a child 18 years of age is in the last year of high school education or vocational training, in an approved individual or group treatment program, in a licensed shelter facility, or secure child care facility. The Department is not required to place or maintain children:

(i) who are in a foster home, or
(ii) who are persons with a developmental

disability, as defined in the Mental Health and Developmental Disabilities Code, or

(iii) who are female children who are

pregnant, pregnant and parenting or parenting, or

(iv) who are siblings, in facilities that

provide separate living quarters for children 18 years of age and older and for children under 18 years of age.

(b) Nothing in this Section shall be construed to authorize the expenditure of public funds for the purpose of performing abortions.
(c) The Department shall establish and maintain tax-supported child welfare services and extend and seek to improve voluntary services throughout the State, to the end that services and care shall be available on an equal basis throughout the State to children requiring such services.
(d) The Director may authorize advance disbursements for any new program initiative to any agency contracting with the Department. As a prerequisite for an advance disbursement, the contractor must post a surety bond in the amount of the advance disbursement and have a purchase of service contract approved by the Department. The Department may pay up to 2 months operational expenses in advance. The amount of the advance disbursement shall be prorated over the life of the contract or the remaining months of the fiscal year, whichever is less, and the installment amount shall then be deducted from future bills. Advance disbursement authorizations for new initiatives shall not be made to any agency after that agency has operated during 2 consecutive fiscal years. The requirements of this Section concerning advance disbursements shall not apply with respect to the following: payments to local public agencies for child day care services as authorized by Section 5a of this Act; and youth service programs receiving grant funds under Section 17a-4.
(e) (Blank).
(f) (Blank).
(g) The Department shall establish rules and regulations concerning its operation of programs designed to meet the goals of child safety and protection, family preservation, family reunification, and adoption, including but not limited to:
(1) adoption;
(2) foster care;
(3) family counseling;
(4) protective services;
(5) (blank);
(6) homemaker service;
(7) return of runaway children;
(8) (blank);
(9) placement under Section 5-7 of the Juvenile Court

Act or Section 2-27, 3-28, 4-25 or 5-740 of the Juvenile Court Act of 1987 in accordance with the federal Adoption Assistance and Child Welfare Act of 1980; and

(10) interstate services.
Rules and regulations established by the Department shall include provisions for training Department staff and the staff of Department grantees, through contracts with other agencies or resources, in alcohol and drug abuse screening techniques approved by the Department of Human Services, as a successor to the Department of Alcoholism and Substance Abuse, for the purpose of identifying children and adults who should be referred to an alcohol and drug abuse treatment program for professional evaluation.
(h) If the Department finds that there is no appropriate program or facility within or available to the Department for a youth in care and that no licensed private facility has an adequate and appropriate program or none agrees to accept the youth in care, the Department shall create an appropriate individualized, program-oriented plan for such youth in care. The plan may be developed within the Department or through purchase of services by the Department to the extent that it is within its statutory authority to do.
(i) Service programs shall be available throughout the State and shall include but not be limited to the following services:
(1) case management;
(2) homemakers;
(3) counseling;
(4) parent education;
(5) day care; and
(6) emergency assistance and advocacy.
In addition, the following services may be made available to assess and meet the needs of children and families:
(1) comprehensive family-based services;
(2) assessments;
(3) respite care; and
(4) in-home health services.
The Department shall provide transportation for any of the services it makes available to children or families or for which it refers children or families.
(j) The Department may provide categories of financial assistance and education assistance grants, and shall establish rules and regulations concerning the assistance and grants, to persons who adopt children with physical or mental disabilities, children who are older, or other hard-to-place children who (i) immediately prior to their adoption were youth in care or (ii) were determined eligible for financial assistance with respect to a prior adoption and who become available for adoption because the prior adoption has been dissolved and the parental rights of the adoptive parents have been terminated or because the child's adoptive parents have died. The Department may continue to provide financial assistance and education assistance grants for a child who was determined eligible for financial assistance under this subsection (j) in the interim period beginning when the child's adoptive parents died and ending with the finalization of the new adoption of the child by another adoptive parent or parents. The Department may also provide categories of financial assistance and education assistance grants, and shall establish rules and regulations for the assistance and grants, to persons appointed guardian of the person under Section 5-7 of the Juvenile Court Act or Section 2-27, 3-28, 4-25 or 5-740 of the Juvenile Court Act of 1987 for children who were youth in care for 12 months immediately prior to the appointment of the guardian.
The amount of assistance may vary, depending upon the needs of the child and the adoptive parents, as set forth in the annual assistance agreement. Special purpose grants are allowed where the child requires special service but such costs may not exceed the amounts which similar services would cost the Department if it were to provide or secure them as guardian of the child.
Any financial assistance provided under this subsection is inalienable by assignment, sale, execution, attachment, garnishment, or any other remedy for recovery or collection of a judgment or debt.
(j-5) The Department shall not deny or delay the placement of a child for adoption if an approved family is available either outside of the Department region handling the case, or outside of the State of Illinois.
(k) The Department shall accept for care and training any child who has been adjudicated neglected or abused, or dependent committed to it pursuant to the Juvenile Court Act or the Juvenile Court Act of 1987.
(l) The Department shall offer family preservation services, as defined in Section 8.2 of the Abused and Neglected Child Reporting Act, to help families, including adoptive and extended families. Family preservation services shall be offered (i) to prevent the placement of children in substitute care when the children can be cared for at home or in the custody of the person responsible for the children's welfare, (ii) to reunite children with their families, or (iii) to maintain an adoptive placement. Family preservation services shall only be offered when doing so will not endanger the children's health or safety. With respect to children who are in substitute care pursuant to the Juvenile Court Act of 1987, family preservation services shall not be offered if a goal other than those of subdivisions (A), (B), or (B-1) of subsection (2) of Section 2-28 of that Act has been set. Nothing in this paragraph shall be construed to create a private right of action or claim on the part of any individual or child welfare agency, except that when a child is the subject of an action under Article II of the Juvenile Court Act of 1987 and the child's service plan calls for services to facilitate achievement of the permanency goal, the court hearing the action under Article II of the Juvenile Court Act of 1987 may order the Department to provide the services set out in the plan, if those services are not provided with reasonable promptness and if those services are available.
The Department shall notify the child and his family of the Department's responsibility to offer and provide family preservation services as identified in the service plan. The child and his family shall be eligible for services as soon as the report is determined to be "indicated". The Department may offer services to any child or family with respect to whom a report of suspected child abuse or neglect has been filed, prior to concluding its investigation under Section 7.12 of the Abused and Neglected Child Reporting Act. However, the child's or family's willingness to accept services shall not be considered in the investigation. The Department may also provide services to any child or family who is the subject of any report of suspected child abuse or neglect or may refer such child or family to services available from other agencies in the community, even if the report is determined to be unfounded, if the conditions in the child's or family's home are reasonably likely to subject the child or family to future reports of suspected child abuse or neglect. Acceptance of such services shall be voluntary. The Department may also provide services to any child or family after completion of a family assessment, as an alternative to an investigation, as provided under the "differential response program" provided for in subsection (a-5) of Section 7.4 of the Abused and Neglected Child Reporting Act.
The Department may, at its discretion except for those children also adjudicated neglected or dependent, accept for care and training any child who has been adjudicated addicted, as a truant minor in need of supervision or as a minor requiring authoritative intervention, under the Juvenile Court Act or the Juvenile Court Act of 1987, but no such child shall be committed to the Department by any court without the approval of the Department. On and after the effective date of this amendatory Act of the 98th General Assembly and before January 1, 2017, a minor charged with a criminal offense under the Criminal Code of 1961 or the Criminal Code of 2012 or adjudicated delinquent shall not be placed in the custody of or committed to the Department by any court, except (i) a minor less than 16 years of age committed to the Department under Section 5-710 of the Juvenile Court Act of 1987, (ii) a minor for whom an independent basis of abuse, neglect, or dependency exists, which must be defined by departmental rule, or (iii) a minor for whom the court has granted a supplemental petition to reinstate wardship pursuant to subsection (2) of Section 2-33 of the Juvenile Court Act of 1987. On and after January 1, 2017, a minor charged with a criminal offense under the Criminal Code of 1961 or the Criminal Code of 2012 or adjudicated delinquent shall not be placed in the custody of or committed to the Department by any court, except (i) a minor less than 15 years of age committed to the Department under Section 5-710 of the Juvenile Court Act of 1987, ii) a minor for whom an independent basis of abuse, neglect, or dependency exists, which must be defined by departmental rule, or (iii) a minor for whom the court has granted a supplemental petition to reinstate wardship pursuant to subsection (2) of Section 2-33 of the Juvenile Court Act of 1987. An independent basis exists when the allegations or adjudication of abuse, neglect, or dependency do not arise from the same facts, incident, or circumstances which give rise to a charge or adjudication of delinquency.
As soon as is possible after August 7, 2009 (the effective date of Public Act 96-134), the Department shall develop and implement a special program of family preservation services to support intact, foster, and adoptive families who are experiencing extreme hardships due to the difficulty and stress of caring for a child who has been diagnosed with a pervasive developmental disorder if the Department determines that those services are necessary to ensure the health and safety of the child. The Department may offer services to any family whether or not a report has been filed under the Abused and Neglected Child Reporting Act. The Department may refer the child or family to services available from other agencies in the community if the conditions in the child's or family's home are reasonably likely to subject the child or family to future reports of suspected child abuse or neglect. Acceptance of these services shall be voluntary. The Department shall develop and implement a public information campaign to alert health and social service providers and the general public about these special family preservation services. The nature and scope of the services offered and the number of families served under the special program implemented under this paragraph shall be determined by the level of funding that the Department annually allocates for this purpose. The term "pervasive developmental disorder" under this paragraph means a neurological condition, including but not limited to, Asperger's Syndrome and autism, as defined in the most recent edition of the Diagnostic and Statistical Manual of Mental Disorders of the American Psychiatric Association.
(l-1) The legislature recognizes that the best interests of the child require that the child be placed in the most permanent living arrangement as soon as is practically possible. To achieve this goal, the legislature directs the Department of Children and Family Services to conduct concurrent planning so that permanency may occur at the earliest opportunity. Permanent living arrangements may include prevention of placement of a child outside the home of the family when the child can be cared for at home without endangering the child's health or safety; reunification with the family, when safe and appropriate, if temporary placement is necessary; or movement of the child toward the most permanent living arrangement and permanent legal status.
When determining reasonable efforts to be made with respect to a child, as described in this subsection, and in making such reasonable efforts, the child's health and safety shall be the paramount concern.
When a child is placed in foster care, the Department shall ensure and document that reasonable efforts were made to prevent or eliminate the need to remove the child from the child's home. The Department must make reasonable efforts to reunify the family when temporary placement of the child occurs unless otherwise required, pursuant to the Juvenile Court Act of 1987. At any time after the dispositional hearing where the Department believes that further reunification services would be ineffective, it may request a finding from the court that reasonable efforts are no longer appropriate. The Department is not required to provide further reunification services after such a finding.
A decision to place a child in substitute care shall be made with considerations of the child's health, safety, and best interests. At the time of placement, consideration should also be given so that if reunification fails or is delayed, the placement made is the best available placement to provide permanency for the child.
The Department shall adopt rules addressing concurrent planning for reunification and permanency. The Department shall consider the following factors when determining appropriateness of concurrent planning:
(1) the likelihood of prompt reunification;
(2) the past history of the family;
(3) the barriers to reunification being addressed by

the family;

(4) the level of cooperation of the family;
(5) the foster parents' willingness to work with the

family to reunite;

(6) the willingness and ability of the foster family

to provide an adoptive home or long-term placement;

(7) the age of the child;
(8) placement of siblings.
(m) The Department may assume temporary custody of any child if:
(1) it has received a written consent to such

temporary custody signed by the parents of the child or by the parent having custody of the child if the parents are not living together or by the guardian or custodian of the child if the child is not in the custody of either parent, or

(2) the child is found in the State and neither a

parent, guardian nor custodian of the child can be located.

If the child is found in his or her residence without a parent, guardian, custodian or responsible caretaker, the Department may, instead of removing the child and assuming temporary custody, place an authorized representative of the Department in that residence until such time as a parent, guardian or custodian enters the home and expresses a willingness and apparent ability to ensure the child's health and safety and resume permanent charge of the child, or until a relative enters the home and is willing and able to ensure the child's health and safety and assume charge of the child until a parent, guardian or custodian enters the home and expresses such willingness and ability to ensure the child's safety and resume permanent charge. After a caretaker has remained in the home for a period not to exceed 12 hours, the Department must follow those procedures outlined in Section 2-9, 3-11, 4-8, or 5-415 of the Juvenile Court Act of 1987.
The Department shall have the authority, responsibilities and duties that a legal custodian of the child would have pursuant to subsection (9) of Section 1-3 of the Juvenile Court Act of 1987. Whenever a child is taken into temporary custody pursuant to an investigation under the Abused and Neglected Child Reporting Act, or pursuant to a referral and acceptance under the Juvenile Court Act of 1987 of a minor in limited custody, the Department, during the period of temporary custody and before the child is brought before a judicial officer as required by Section 2-9, 3-11, 4-8, or 5-415 of the Juvenile Court Act of 1987, shall have the authority, responsibilities and duties that a legal custodian of the child would have under subsection (9) of Section 1-3 of the Juvenile Court Act of 1987.
The Department shall ensure that any child taken into custody is scheduled for an appointment for a medical examination.
A parent, guardian or custodian of a child in the temporary custody of the Department who would have custody of the child if he were not in the temporary custody of the Department may deliver to the Department a signed request that the Department surrender the temporary custody of the child. The Department may retain temporary custody of the child for 10 days after the receipt of the request, during which period the Department may cause to be filed a petition pursuant to the Juvenile Court Act of 1987. If a petition is so filed, the Department shall retain temporary custody of the child until the court orders otherwise. If a petition is not filed within the 10 day period, the child shall be surrendered to the custody of the requesting parent, guardian or custodian not later than the expiration of the 10 day period, at which time the authority and duties of the Department with respect to the temporary custody of the child shall terminate.
(m-1) The Department may place children under 18 years of age in a secure child care facility licensed by the Department that cares for children who are in need of secure living arrangements for their health, safety, and well-being after a determination is made by the facility director and the Director or the Director's designate prior to admission to the facility subject to Section 2-27.1 of the Juvenile Court Act of 1987. This subsection (m-1) does not apply to a child who is subject to placement in a correctional facility operated pursuant to Section 3-15-2 of the Unified Code of Corrections, unless the child is a youth in care who was placed in the care of the Department before being subject to placement in a correctional facility and a court of competent jurisdiction has ordered placement of the child in a secure care facility.
(n) The Department may place children under 18 years of age in licensed child care facilities when in the opinion of the Department, appropriate services aimed at family preservation have been unsuccessful and cannot ensure the child's health and safety or are unavailable and such placement would be for their best interest. Payment for board, clothing, care, training and supervision of any child placed in a licensed child care facility may be made by the Department, by the parents or guardians of the estates of those children, or by both the Department and the parents or guardians, except that no payments shall be made by the Department for any child placed in a licensed child care facility for board, clothing, care, training and supervision of such a child that exceed the average per capita cost of maintaining and of caring for a child in institutions for dependent or neglected children operated by the Department. However, such restriction on payments does not apply in cases where children require specialized care and treatment for problems of severe emotional disturbance, physical disability, social adjustment, or any combination thereof and suitable facilities for the placement of such children are not available at payment rates within the limitations set forth in this Section. All reimbursements for services delivered shall be absolutely inalienable by assignment, sale, attachment, garnishment or otherwise.
(n-1) The Department shall provide or authorize child welfare services, aimed at assisting minors to achieve sustainable self-sufficiency as independent adults, for any minor eligible for the reinstatement of wardship pursuant to subsection (2) of Section 2-33 of the Juvenile Court Act of 1987, whether or not such reinstatement is sought or allowed, provided that the minor consents to such services and has not yet attained the age of 21. The Department shall have responsibility for the development and delivery of services under this Section. An eligible youth may access services under this Section through the Department of Children and Family Services or by referral from the Department of Human Services. Youth participating in services under this Section shall cooperate with the assigned case manager in developing an agreement identifying the services to be provided and how the youth will increase skills to achieve self-sufficiency. A homeless shelter is not considered appropriate housing for any youth receiving child welfare services under this Section. The Department shall continue child welfare services under this Section to any eligible minor until the minor becomes 21 years of age, no longer consents to participate, or achieves self-sufficiency as identified in the minor's service plan. The Department of Children and Family Services shall create clear, readable notice of the rights of former foster youth to child welfare services under this Section and how such services may be obtained. The Department of Children and Family Services and the Department of Human Services shall disseminate this information statewide. The Department shall adopt regulations describing services intended to assist minors in achieving sustainable self-sufficiency as independent adults.
(o) The Department shall establish an administrative review and appeal process for children and families who request or receive child welfare services from the Department. Youth in care who are placed by private child welfare agencies, and foster families with whom those youth are placed, shall be afforded the same procedural and appeal rights as children and families in the case of placement by the Department, including the right to an initial review of a private agency decision by that agency. The Department shall ensure that any private child welfare agency, which accepts youth in care for placement, affords those rights to children and foster families. The Department shall accept for administrative review and an appeal hearing a complaint made by (i) a child or foster family concerning a decision following an initial review by a private child welfare agency or (ii) a prospective adoptive parent who alleges a violation of subsection (j-5) of this Section. An appeal of a decision concerning a change in the placement of a child shall be conducted in an expedited manner. A court determination that a current foster home placement is necessary and appropriate under Section 2-28 of the Juvenile Court Act of 1987 does not constitute a judicial determination on the merits of an administrative appeal, filed by a former foster parent, involving a change of placement decision.
(p) There is hereby created the Department of Children and Family Services Emergency Assistance Fund from which the Department may provide special financial assistance to families which are in economic crisis when such assistance is not available through other public or private sources and the assistance is deemed necessary to prevent dissolution of the family unit or to reunite families which have been separated due to child abuse and neglect. The Department shall establish administrative rules specifying the criteria for determining eligibility for and the amount and nature of assistance to be provided. The Department may also enter into written agreements with private and public social service agencies to provide emergency financial services to families referred by the Department. Special financial assistance payments shall be available to a family no more than once during each fiscal year and the total payments to a family may not exceed $500 during a fiscal year.
(q) The Department may receive and use, in their entirety, for the benefit of children any gift, donation or bequest of money or other property which is received on behalf of such children, or any financial benefits to which such children are or may become entitled while under the jurisdiction or care of the Department.
The Department shall set up and administer no-cost, interest-bearing accounts in appropriate financial institutions for children for whom the Department is legally responsible and who have been determined eligible for Veterans' Benefits, Social Security benefits, assistance allotments from the armed forces, court ordered payments, parental voluntary payments, Supplemental Security Income, Railroad Retirement payments, Black Lung benefits, or other miscellaneous payments. Interest earned by each account shall be credited to the account, unless disbursed in accordance with this subsection.
In disbursing funds from children's accounts, the Department shall:
(1) Establish standards in accordance with State and

federal laws for disbursing money from children's accounts. In all circumstances, the Department's "Guardianship Administrator" or his or her designee must approve disbursements from children's accounts. The Department shall be responsible for keeping complete records of all disbursements for each account for any purpose.

(2) Calculate on a monthly basis the amounts paid

from State funds for the child's board and care, medical care not covered under Medicaid, and social services; and utilize funds from the child's account, as covered by regulation, to reimburse those costs. Monthly, disbursements from all children's accounts, up to 1/12 of $13,000,000, shall be deposited by the Department into the General Revenue Fund and the balance over 1/12 of $13,000,000 into the DCFS Children's Services Fund.

(3) Maintain any balance remaining after reimbursing

for the child's costs of care, as specified in item (2). The balance shall accumulate in accordance with relevant State and federal laws and shall be disbursed to the child or his or her guardian, or to the issuing agency.

(r) The Department shall promulgate regulations encouraging all adoption agencies to voluntarily forward to the Department or its agent names and addresses of all persons who have applied for and have been approved for adoption of a hard-to-place child or child with a disability and the names of such children who have not been placed for adoption. A list of such names and addresses shall be maintained by the Department or its agent, and coded lists which maintain the confidentiality of the person seeking to adopt the child and of the child shall be made available, without charge, to every adoption agency in the State to assist the agencies in placing such children for adoption. The Department may delegate to an agent its duty to maintain and make available such lists. The Department shall ensure that such agent maintains the confidentiality of the person seeking to adopt the child and of the child.
(s) The Department of Children and Family Services may establish and implement a program to reimburse Department and private child welfare agency foster parents licensed by the Department of Children and Family Services for damages sustained by the foster parents as a result of the malicious or negligent acts of foster children, as well as providing third party coverage for such foster parents with regard to actions of foster children to other individuals. Such coverage will be secondary to the foster parent liability insurance policy, if applicable. The program shall be funded through appropriations from the General Revenue Fund, specifically designated for such purposes.
(t) The Department shall perform home studies and investigations and shall exercise supervision over visitation as ordered by a court pursuant to the Illinois Marriage and Dissolution of Marriage Act or the Adoption Act only if:
(1) an order entered by an Illinois court

specifically directs the Department to perform such services; and

(2) the court has ordered one or both of the parties

to the proceeding to reimburse the Department for its reasonable costs for providing such services in accordance with Department rules, or has determined that neither party is financially able to pay.

The Department shall provide written notification to the court of the specific arrangements for supervised visitation and projected monthly costs within 60 days of the court order. The Department shall send to the court information related to the costs incurred except in cases where the court has determined the parties are financially unable to pay. The court may order additional periodic reports as appropriate.
(u) In addition to other information that must be provided, whenever the Department places a child with a prospective adoptive parent or parents or in a licensed foster home, group home, child care institution, or in a relative home, the Department shall provide to the prospective adoptive parent or parents or other caretaker:
(1) available detailed information concerning the

child's educational and health history, copies of immunization records (including insurance and medical card information), a history of the child's previous placements, if any, and reasons for placement changes excluding any information that identifies or reveals the location of any previous caretaker;

(2) a copy of the child's portion of the client

service plan, including any visitation arrangement, and all amendments or revisions to it as related to the child; and

(3) information containing details of the child's

individualized educational plan when the child is receiving special education services.

The caretaker shall be informed of any known social or behavioral information (including, but not limited to, criminal background, fire setting, perpetuation of sexual abuse, destructive behavior, and substance abuse) necessary to care for and safeguard the children to be placed or currently in the home. The Department may prepare a written summary of the information required by this paragraph, which may be provided to the foster or prospective adoptive parent in advance of a placement. The foster or prospective adoptive parent may review the supporting documents in the child's file in the presence of casework staff. In the case of an emergency placement, casework staff shall at least provide known information verbally, if necessary, and must subsequently provide the information in writing as required by this subsection.
The information described in this subsection shall be provided in writing. In the case of emergency placements when time does not allow prior review, preparation, and collection of written information, the Department shall provide such information as it becomes available. Within 10 business days after placement, the Department shall obtain from the prospective adoptive parent or parents or other caretaker a signed verification of receipt of the information provided. Within 10 business days after placement, the Department shall provide to the child's guardian ad litem a copy of the information provided to the prospective adoptive parent or parents or other caretaker. The information provided to the prospective adoptive parent or parents or other caretaker shall be reviewed and approved regarding accuracy at the supervisory level.
(u-5) Effective July 1, 1995, only foster care placements licensed as foster family homes pursuant to the Child Care Act of 1969 shall be eligible to receive foster care payments from the Department. Relative caregivers who, as of July 1, 1995, were approved pursuant to approved relative placement rules previously promulgated by the Department at 89 Ill. Adm. Code 335 and had submitted an application for licensure as a foster family home may continue to receive foster care payments only until the Department determines that they may be licensed as a foster family home or that their application for licensure is denied or until September 30, 1995, whichever occurs first.
(v) The Department shall access criminal history record information as defined in the Illinois Uniform Conviction Information Act and information maintained in the adjudicatory and dispositional record system as defined in Section 2605-355 of the Department of State Police Law (20 ILCS 2605/2605-355) if the Department determines the information is necessary to perform its duties under the Abused and Neglected Child Reporting Act, the Child Care Act of 1969, and the Children and Family Services Act. The Department shall provide for interactive computerized communication and processing equipment that permits direct on-line communication with the Department of State Police's central criminal history data repository. The Department shall comply with all certification requirements and provide certified operators who have been trained by personnel from the Department of State Police. In addition, one Office of the Inspector General investigator shall have training in the use of the criminal history information access system and have access to the terminal. The Department of Children and Family Services and its employees shall abide by rules and regulations established by the Department of State Police relating to the access and dissemination of this information.
(v-1) Prior to final approval for placement of a child, the Department shall conduct a criminal records background check of the prospective foster or adoptive parent, including fingerprint-based checks of national crime information databases. Final approval for placement shall not be granted if the record check reveals a felony conviction for child abuse or neglect, for spousal abuse, for a crime against children, or for a crime involving violence, including rape, sexual assault, or homicide, but not including other physical assault or battery, or if there is a felony conviction for physical assault, battery, or a drug-related offense committed within the past 5 years.
(v-2) Prior to final approval for placement of a child, the Department shall check its child abuse and neglect registry for information concerning prospective foster and adoptive parents, and any adult living in the home. If any prospective foster or adoptive parent or other adult living in the home has resided in another state in the preceding 5 years, the Department shall request a check of that other state's child abuse and neglect registry.
(w) Within 120 days of August 20, 1995 (the effective date of Public Act 89-392), the Department shall prepare and submit to the Governor and the General Assembly, a written plan for the development of in-state licensed secure child care facilities that care for children who are in need of secure living arrangements for their health, safety, and well-being. For purposes of this subsection, secure care facility shall mean a facility that is designed and operated to ensure that all entrances and exits from the facility, a building or a distinct part of the building, are under the exclusive control of the staff of the facility, whether or not the child has the freedom of movement within the perimeter of the facility, building, or distinct part of the building. The plan shall include descriptions of the types of facilities that are needed in Illinois; the cost of developing these secure care facilities; the estimated number of placements; the potential cost savings resulting from the movement of children currently out-of-state who are projected to be returned to Illinois; the necessary geographic distribution of these facilities in Illinois; and a proposed timetable for development of such facilities.
(x) The Department shall conduct annual credit history checks to determine the financial history of children placed under its guardianship pursuant to the Juvenile Court Act of 1987. The Department shall conduct such credit checks starting when a youth in care turns 12 years old and each year thereafter for the duration of the guardianship as terminated pursuant to the Juvenile Court Act of 1987. The Department shall determine if financial exploitation of the child's personal information has occurred. If financial exploitation appears to have taken place or is presently ongoing, the Department shall notify the proper law enforcement agency, the proper State's Attorney, or the Attorney General.
(y) Beginning on the effective date of this amendatory Act of the 96th General Assembly, a child with a disability who receives residential and educational services from the Department shall be eligible to receive transition services in accordance with Article 14 of the School Code from the age of 14.5 through age 21, inclusive, notwithstanding the child's residential services arrangement. For purposes of this subsection, "child with a disability" means a child with a disability as defined by the federal Individuals with Disabilities Education Improvement Act of 2004.
(z) The Department shall access criminal history record information as defined as "background information" in this subsection and criminal history record information as defined in the Illinois Uniform Conviction Information Act for each Department employee or Department applicant. Each Department employee or Department applicant shall submit his or her fingerprints to the Department of State Police in the form and manner prescribed by the Department of State Police. These fingerprints shall be checked against the fingerprint records now and hereafter filed in the Department of State Police and the Federal Bureau of Investigation criminal history records databases. The Department of State Police shall charge a fee for conducting the criminal history record check, which shall be deposited into the State Police Services Fund and shall not exceed the actual cost of the record check. The Department of State Police shall furnish, pursuant to positive identification, all Illinois conviction information to the Department of Children and Family Services.
For purposes of this subsection:
"Background information" means all of the following:
(i) Upon the request of the Department of Children

and Family Services, conviction information obtained from the Department of State Police as a result of a fingerprint-based criminal history records check of the Illinois criminal history records database and the Federal Bureau of Investigation criminal history records database concerning a Department employee or Department applicant.

(ii) Information obtained by the Department of

Children and Family Services after performing a check of the Department of State Police's Sex Offender Database, as authorized by Section 120 of the Sex Offender Community Notification Law, concerning a Department employee or Department applicant.

(iii) Information obtained by the Department of

Children and Family Services after performing a check of the Child Abuse and Neglect Tracking System (CANTS) operated and maintained by the Department.

"Department employee" means a full-time or temporary employee coded or certified within the State of Illinois Personnel System.
"Department applicant" means an individual who has conditional Department full-time or part-time work, a contractor, an individual used to replace or supplement staff, an academic intern, a volunteer in Department offices or on Department contracts, a work-study student, an individual or entity licensed by the Department, or an unlicensed service provider who works as a condition of a contract or an agreement and whose work may bring the unlicensed service provider into contact with Department clients or client records.
(Source: P.A. 99-143, eff. 7-27-15; 100-159, eff. 8-18-17.)

(Text of Section from P.A. 100-522)
Sec. 5. Direct child welfare services; Department of Children and Family Services. To provide direct child welfare services when not available through other public or private child care or program facilities.
(a) For purposes of this Section:
(1) "Children" means persons found within the State

who are under the age of 18 years. The term also includes persons under age 21 who:

(A) were committed to the Department pursuant to

the Juvenile Court Act or the Juvenile Court Act of 1987, as amended, prior to the age of 18 and who continue under the jurisdiction of the court; or

(B) were accepted for care, service and training

by the Department prior to the age of 18 and whose best interest in the discretion of the Department would be served by continuing that care, service and training because of severe emotional disturbances, physical disability, social adjustment or any combination thereof, or because of the need to complete an educational or vocational training program.

(2) "Homeless youth" means persons found within the

State who are under the age of 19, are not in a safe and stable living situation and cannot be reunited with their families.

(3) "Child welfare services" means public social

services which are directed toward the accomplishment of the following purposes:

(A) protecting and promoting the health, safety

and welfare of children, including homeless, dependent or neglected children;

(B) remedying, or assisting in the solution of

problems which may result in, the neglect, abuse, exploitation or delinquency of children;

(C) preventing the unnecessary separation of

children from their families by identifying family problems, assisting families in resolving their problems, and preventing the breakup of the family where the prevention of child removal is desirable and possible when the child can be cared for at home without endangering the child's health and safety;

(D) restoring to their families children who have

been removed, by the provision of services to the child and the families when the child can be cared for at home without endangering the child's health and safety;

(E) placing children in suitable adoptive homes,

in cases where restoration to the biological family is not safe, possible or appropriate;

(F) assuring safe and adequate care of children

away from their homes, in cases where the child cannot be returned home or cannot be placed for adoption. At the time of placement, the Department shall consider concurrent planning, as described in subsection (l-1) of this Section so that permanency may occur at the earliest opportunity. Consideration should be given so that if reunification fails or is delayed, the placement made is the best available placement to provide permanency for the child;

(G) (blank);
(H) (blank); and
(I) placing and maintaining children in

facilities that provide separate living quarters for children under the age of 18 and for children 18 years of age and older, unless a child 18 years of age is in the last year of high school education or vocational training, in an approved individual or group treatment program, in a licensed shelter facility, or secure child care facility. The Department is not required to place or maintain children:

(i) who are in a foster home, or
(ii) who are persons with a developmental

disability, as defined in the Mental Health and Developmental Disabilities Code, or

(iii) who are female children who are

pregnant, pregnant and parenting or parenting, or

(iv) who are siblings, in facilities that

provide separate living quarters for children 18 years of age and older and for children under 18 years of age.

(b) Nothing in this Section shall be construed to authorize the expenditure of public funds for the purpose of performing abortions.
(c) The Department shall establish and maintain tax-supported child welfare services and extend and seek to improve voluntary services throughout the State, to the end that services and care shall be available on an equal basis throughout the State to children requiring such services.
(d) The Director may authorize advance disbursements for any new program initiative to any agency contracting with the Department. As a prerequisite for an advance disbursement, the contractor must post a surety bond in the amount of the advance disbursement and have a purchase of service contract approved by the Department. The Department may pay up to 2 months operational expenses in advance. The amount of the advance disbursement shall be prorated over the life of the contract or the remaining months of the fiscal year, whichever is less, and the installment amount shall then be deducted from future bills. Advance disbursement authorizations for new initiatives shall not be made to any agency after that agency has operated during 2 consecutive fiscal years. The requirements of this Section concerning advance disbursements shall not apply with respect to the following: payments to local public agencies for child day care services as authorized by Section 5a of this Act; and youth service programs receiving grant funds under Section 17a-4.
(e) (Blank).
(f) (Blank).
(g) The Department shall establish rules and regulations concerning its operation of programs designed to meet the goals of child safety and protection, family preservation, family reunification, and adoption, including but not limited to:
(1) adoption;
(2) foster care;
(3) family counseling;
(4) protective services;
(5) (blank);
(6) homemaker service;
(7) return of runaway children;
(8) (blank);
(9) placement under Section 5-7 of the Juvenile Court

Act or Section 2-27, 3-28, 4-25 or 5-740 of the Juvenile Court Act of 1987 in accordance with the federal Adoption Assistance and Child Welfare Act of 1980; and

(10) interstate services.
Rules and regulations established by the Department shall include provisions for training Department staff and the staff of Department grantees, through contracts with other agencies or resources, in alcohol and drug abuse screening techniques approved by the Department of Human Services, as a successor to the Department of Alcoholism and Substance Abuse, for the purpose of identifying children and adults who should be referred to an alcohol and drug abuse treatment program for professional evaluation.
(h) If the Department finds that there is no appropriate program or facility within or available to the Department for a ward and that no licensed private facility has an adequate and appropriate program or none agrees to accept the ward, the Department shall create an appropriate individualized, program-oriented plan for such ward. The plan may be developed within the Department or through purchase of services by the Department to the extent that it is within its statutory authority to do.
(i) Service programs shall be available throughout the State and shall include but not be limited to the following services:
(1) case management;
(2) homemakers;
(3) counseling;
(4) parent education;
(5) day care; and
(6) emergency assistance and advocacy.
In addition, the following services may be made available to assess and meet the needs of children and families:
(1) comprehensive family-based services;
(2) assessments;
(3) respite care; and
(4) in-home health services.
The Department shall provide transportation for any of the services it makes available to children or families or for which it refers children or families.
(j) The Department may provide categories of financial assistance and education assistance grants, and shall establish rules and regulations concerning the assistance and grants, to persons who adopt children with physical or mental disabilities, children who are older, or other hard-to-place children who (i) immediately prior to their adoption were legal wards of the Department or (ii) were determined eligible for financial assistance with respect to a prior adoption and who become available for adoption because the prior adoption has been dissolved and the parental rights of the adoptive parents have been terminated or because the child's adoptive parents have died. The Department may continue to provide financial assistance and education assistance grants for a child who was determined eligible for financial assistance under this subsection (j) in the interim period beginning when the child's adoptive parents died and ending with the finalization of the new adoption of the child by another adoptive parent or parents. The Department may also provide categories of financial assistance and education assistance grants, and shall establish rules and regulations for the assistance and grants, to persons appointed guardian of the person under Section 5-7 of the Juvenile Court Act or Section 2-27, 3-28, 4-25 or 5-740 of the Juvenile Court Act of 1987 for children who were wards of the Department for 12 months immediately prior to the appointment of the guardian.
The amount of assistance may vary, depending upon the needs of the child and the adoptive parents, as set forth in the annual assistance agreement. Special purpose grants are allowed where the child requires special service but such costs may not exceed the amounts which similar services would cost the Department if it were to provide or secure them as guardian of the child.
Any financial assistance provided under this subsection is inalienable by assignment, sale, execution, attachment, garnishment, or any other remedy for recovery or collection of a judgment or debt.
(j-5) The Department shall not deny or delay the placement of a child for adoption if an approved family is available either outside of the Department region handling the case, or outside of the State of Illinois.
(k) The Department shall accept for care and training any child who has been adjudicated neglected or abused, or dependent committed to it pursuant to the Juvenile Court Act or the Juvenile Court Act of 1987.
(l) The Department shall offer family preservation services, as defined in Section 8.2 of the Abused and Neglected Child Reporting Act, to help families, including adoptive and extended families. Family preservation services shall be offered (i) to prevent the placement of children in substitute care when the children can be cared for at home or in the custody of the person responsible for the children's welfare, (ii) to reunite children with their families, or (iii) to maintain an adoptive placement. Family preservation services shall only be offered when doing so will not endanger the children's health or safety. With respect to children who are in substitute care pursuant to the Juvenile Court Act of 1987, family preservation services shall not be offered if a goal other than those of subdivisions (A), (B), or (B-1) of subsection (2) of Section 2-28 of that Act has been set. Nothing in this paragraph shall be construed to create a private right of action or claim on the part of any individual or child welfare agency, except that when a child is the subject of an action under Article II of the Juvenile Court Act of 1987 and the child's service plan calls for services to facilitate achievement of the permanency goal, the court hearing the action under Article II of the Juvenile Court Act of 1987 may order the Department to provide the services set out in the plan, if those services are not provided with reasonable promptness and if those services are available.
The Department shall notify the child and his family of the Department's responsibility to offer and provide family preservation services as identified in the service plan. The child and his family shall be eligible for services as soon as the report is determined to be "indicated". The Department may offer services to any child or family with respect to whom a report of suspected child abuse or neglect has been filed, prior to concluding its investigation under Section 7.12 of the Abused and Neglected Child Reporting Act. However, the child's or family's willingness to accept services shall not be considered in the investigation. The Department may also provide services to any child or family who is the subject of any report of suspected child abuse or neglect or may refer such child or family to services available from other agencies in the community, even if the report is determined to be unfounded, if the conditions in the child's or family's home are reasonably likely to subject the child or family to future reports of suspected child abuse or neglect. Acceptance of such services shall be voluntary. The Department may also provide services to any child or family after completion of a family assessment, as an alternative to an investigation, as provided under the "differential response program" provided for in subsection (a-5) of Section 7.4 of the Abused and Neglected Child Reporting Act.
The Department may, at its discretion except for those children also adjudicated neglected or dependent, accept for care and training any child who has been adjudicated addicted, as a truant minor in need of supervision or as a minor requiring authoritative intervention, under the Juvenile Court Act or the Juvenile Court Act of 1987, but no such child shall be committed to the Department by any court without the approval of the Department. On and after the effective date of this amendatory Act of the 98th General Assembly and before January 1, 2017, a minor charged with a criminal offense under the Criminal Code of 1961 or the Criminal Code of 2012 or adjudicated delinquent shall not be placed in the custody of or committed to the Department by any court, except (i) a minor less than 16 years of age committed to the Department under Section 5-710 of the Juvenile Court Act of 1987, (ii) a minor for whom an independent basis of abuse, neglect, or dependency exists, which must be defined by departmental rule, or (iii) a minor for whom the court has granted a supplemental petition to reinstate wardship pursuant to subsection (2) of Section 2-33 of the Juvenile Court Act of 1987. On and after January 1, 2017, a minor charged with a criminal offense under the Criminal Code of 1961 or the Criminal Code of 2012 or adjudicated delinquent shall not be placed in the custody of or committed to the Department by any court, except (i) a minor less than 15 years of age committed to the Department under Section 5-710 of the Juvenile Court Act of 1987, ii) a minor for whom an independent basis of abuse, neglect, or dependency exists, which must be defined by departmental rule, or (iii) a minor for whom the court has granted a supplemental petition to reinstate wardship pursuant to subsection (2) of Section 2-33 of the Juvenile Court Act of 1987. An independent basis exists when the allegations or adjudication of abuse, neglect, or dependency do not arise from the same facts, incident, or circumstances which give rise to a charge or adjudication of delinquency. The Department shall assign a caseworker to attend any hearing involving a youth in the care and custody of the Department who is placed on aftercare release, including hearings involving sanctions for violation of aftercare release conditions and aftercare release revocation hearings.
As soon as is possible after August 7, 2009 (the effective date of Public Act 96-134), the Department shall develop and implement a special program of family preservation services to support intact, foster, and adoptive families who are experiencing extreme hardships due to the difficulty and stress of caring for a child who has been diagnosed with a pervasive developmental disorder if the Department determines that those services are necessary to ensure the health and safety of the child. The Department may offer services to any family whether or not a report has been filed under the Abused and Neglected Child Reporting Act. The Department may refer the child or family to services available from other agencies in the community if the conditions in the child's or family's home are reasonably likely to subject the child or family to future reports of suspected child abuse or neglect. Acceptance of these services shall be voluntary. The Department shall develop and implement a public information campaign to alert health and social service providers and the general public about these special family preservation services. The nature and scope of the services offered and the number of families served under the special program implemented under this paragraph shall be determined by the level of funding that the Department annually allocates for this purpose. The term "pervasive developmental disorder" under this paragraph means a neurological condition, including but not limited to, Asperger's Syndrome and autism, as defined in the most recent edition of the Diagnostic and Statistical Manual of Mental Disorders of the American Psychiatric Association.
(l-1) The legislature recognizes that the best interests of the child require that the child be placed in the most permanent living arrangement as soon as is practically possible. To achieve this goal, the legislature directs the Department of Children and Family Services to conduct concurrent planning so that permanency may occur at the earliest opportunity. Permanent living arrangements may include prevention of placement of a child outside the home of the family when the child can be cared for at home without endangering the child's health or safety; reunification with the family, when safe and appropriate, if temporary placement is necessary; or movement of the child toward the most permanent living arrangement and permanent legal status.
When determining reasonable efforts to be made with respect to a child, as described in this subsection, and in making such reasonable efforts, the child's health and safety shall be the paramount concern.
When a child is placed in foster care, the Department shall ensure and document that reasonable efforts were made to prevent or eliminate the need to remove the child from the child's home. The Department must make reasonable efforts to reunify the family when temporary placement of the child occurs unless otherwise required, pursuant to the Juvenile Court Act of 1987. At any time after the dispositional hearing where the Department believes that further reunification services would be ineffective, it may request a finding from the court that reasonable efforts are no longer appropriate. The Department is not required to provide further reunification services after such a finding.
A decision to place a child in substitute care shall be made with considerations of the child's health, safety, and best interests. At the time of placement, consideration should also be given so that if reunification fails or is delayed, the placement made is the best available placement to provide permanency for the child.
The Department shall adopt rules addressing concurrent planning for reunification and permanency. The Department shall consider the following factors when determining appropriateness of concurrent planning:
(1) the likelihood of prompt reunification;
(2) the past history of the family;
(3) the barriers to reunification being addressed by

the family;

(4) the level of cooperation of the family;
(5) the foster parents' willingness to work with the

family to reunite;

(6) the willingness and ability of the foster family

to provide an adoptive home or long-term placement;

(7) the age of the child;
(8) placement of siblings.
(m) The Department may assume temporary custody of any child if:
(1) it has received a written consent to such

temporary custody signed by the parents of the child or by the parent having custody of the child if the parents are not living together or by the guardian or custodian of the child if the child is not in the custody of either parent, or

(2) the child is found in the State and neither a

parent, guardian nor custodian of the child can be located.

If the child is found in his or her residence without a parent, guardian, custodian or responsible caretaker, the Department may, instead of removing the child and assuming temporary custody, place an authorized representative of the Department in that residence until such time as a parent, guardian or custodian enters the home and expresses a willingness and apparent ability to ensure the child's health and safety and resume permanent charge of the child, or until a relative enters the home and is willing and able to ensure the child's health and safety and assume charge of the child until a parent, guardian or custodian enters the home and expresses such willingness and ability to ensure the child's safety and resume permanent charge. After a caretaker has remained in the home for a period not to exceed 12 hours, the Department must follow those procedures outlined in Section 2-9, 3-11, 4-8, or 5-415 of the Juvenile Court Act of 1987.
The Department shall have the authority, responsibilities and duties that a legal custodian of the child would have pursuant to subsection (9) of Section 1-3 of the Juvenile Court Act of 1987. Whenever a child is taken into temporary custody pursuant to an investigation under the Abused and Neglected Child Reporting Act, or pursuant to a referral and acceptance under the Juvenile Court Act of 1987 of a minor in limited custody, the Department, during the period of temporary custody and before the child is brought before a judicial officer as required by Section 2-9, 3-11, 4-8, or 5-415 of the Juvenile Court Act of 1987, shall have the authority, responsibilities and duties that a legal custodian of the child would have under subsection (9) of Section 1-3 of the Juvenile Court Act of 1987.
The Department shall ensure that any child taken into custody is scheduled for an appointment for a medical examination.
A parent, guardian or custodian of a child in the temporary custody of the Department who would have custody of the child if he were not in the temporary custody of the Department may deliver to the Department a signed request that the Department surrender the temporary custody of the child. The Department may retain temporary custody of the child for 10 days after the receipt of the request, during which period the Department may cause to be filed a petition pursuant to the Juvenile Court Act of 1987. If a petition is so filed, the Department shall retain temporary custody of the child until the court orders otherwise. If a petition is not filed within the 10 day period, the child shall be surrendered to the custody of the requesting parent, guardian or custodian not later than the expiration of the 10 day period, at which time the authority and duties of the Department with respect to the temporary custody of the child shall terminate.
(m-1) The Department may place children under 18 years of age in a secure child care facility licensed by the Department that cares for children who are in need of secure living arrangements for their health, safety, and well-being after a determination is made by the facility director and the Director or the Director's designate prior to admission to the facility subject to Section 2-27.1 of the Juvenile Court Act of 1987. This subsection (m-1) does not apply to a child who is subject to placement in a correctional facility operated pursuant to Section 3-15-2 of the Unified Code of Corrections, unless the child is a ward who was placed under the care of the Department before being subject to placement in a correctional facility and a court of competent jurisdiction has ordered placement of the child in a secure care facility.
(n) The Department may place children under 18 years of age in licensed child care facilities when in the opinion of the Department, appropriate services aimed at family preservation have been unsuccessful and cannot ensure the child's health and safety or are unavailable and such placement would be for their best interest. Payment for board, clothing, care, training and supervision of any child placed in a licensed child care facility may be made by the Department, by the parents or guardians of the estates of those children, or by both the Department and the parents or guardians, except that no payments shall be made by the Department for any child placed in a licensed child care facility for board, clothing, care, training and supervision of such a child that exceed the average per capita cost of maintaining and of caring for a child in institutions for dependent or neglected children operated by the Department. However, such restriction on payments does not apply in cases where children require specialized care and treatment for problems of severe emotional disturbance, physical disability, social adjustment, or any combination thereof and suitable facilities for the placement of such children are not available at payment rates within the limitations set forth in this Section. All reimbursements for services delivered shall be absolutely inalienable by assignment, sale, attachment, garnishment or otherwise.
(n-1) The Department shall provide or authorize child welfare services, aimed at assisting minors to achieve sustainable self-sufficiency as independent adults, for any minor eligible for the reinstatement of wardship pursuant to subsection (2) of Section 2-33 of the Juvenile Court Act of 1987, whether or not such reinstatement is sought or allowed, provided that the minor consents to such services and has not yet attained the age of 21. The Department shall have responsibility for the development and delivery of services under this Section. An eligible youth may access services under this Section through the Department of Children and Family Services or by referral from the Department of Human Services. Youth participating in services under this Section shall cooperate with the assigned case manager in developing an agreement identifying the services to be provided and how the youth will increase skills to achieve self-sufficiency. A homeless shelter is not considered appropriate housing for any youth receiving child welfare services under this Section. The Department shall continue child welfare services under this Section to any eligible minor until the minor becomes 21 years of age, no longer consents to participate, or achieves self-sufficiency as identified in the minor's service plan. The Department of Children and Family Services shall create clear, readable notice of the rights of former foster youth to child welfare services under this Section and how such services may be obtained. The Department of Children and Family Services and the Department of Human Services shall disseminate this information statewide. The Department shall adopt regulations describing services intended to assist minors in achieving sustainable self-sufficiency as independent adults.
(o) The Department shall establish an administrative review and appeal process for children and families who request or receive child welfare services from the Department. Children who are wards of the Department and are placed by private child welfare agencies, and foster families with whom those children are placed, shall be afforded the same procedural and appeal rights as children and families in the case of placement by the Department, including the right to an initial review of a private agency decision by that agency. The Department shall insure that any private child welfare agency, which accepts wards of the Department for placement, affords those rights to children and foster families. The Department shall accept for administrative review and an appeal hearing a complaint made by (i) a child or foster family concerning a decision following an initial review by a private child welfare agency or (ii) a prospective adoptive parent who alleges a violation of subsection (j-5) of this Section. An appeal of a decision concerning a change in the placement of a child shall be conducted in an expedited manner. A court determination that a current foster home placement is necessary and appropriate under Section 2-28 of the Juvenile Court Act of 1987 does not constitute a judicial determination on the merits of an administrative appeal, filed by a former foster parent, involving a change of placement decision.
(p) (Blank).
(q) The Department may receive and use, in their entirety, for the benefit of children any gift, donation or bequest of money or other property which is received on behalf of such children, or any financial benefits to which such children are or may become entitled while under the jurisdiction or care of the Department.
The Department shall set up and administer no-cost, interest-bearing accounts in appropriate financial institutions for children for whom the Department is legally responsible and who have been determined eligible for Veterans' Benefits, Social Security benefits, assistance allotments from the armed forces, court ordered payments, parental voluntary payments, Supplemental Security Income, Railroad Retirement payments, Black Lung benefits, or other miscellaneous payments. Interest earned by each account shall be credited to the account, unless disbursed in accordance with this subsection.
In disbursing funds from children's accounts, the Department shall:
(1) Establish standards in accordance with State and

federal laws for disbursing money from children's accounts. In all circumstances, the Department's "Guardianship Administrator" or his or her designee must approve disbursements from children's accounts. The Department shall be responsible for keeping complete records of all disbursements for each account for any purpose.

(2) Calculate on a monthly basis the amounts paid

from State funds for the child's board and care, medical care not covered under Medicaid, and social services; and utilize funds from the child's account, as covered by regulation, to reimburse those costs. Monthly, disbursements from all children's accounts, up to 1/12 of $13,000,000, shall be deposited by the Department into the General Revenue Fund and the balance over 1/12 of $13,000,000 into the DCFS Children's Services Fund.

(3) Maintain any balance remaining after reimbursing

for the child's costs of care, as specified in item (2). The balance shall accumulate in accordance with relevant State and federal laws and shall be disbursed to the child or his or her guardian, or to the issuing agency.

(r) The Department shall promulgate regulations encouraging all adoption agencies to voluntarily forward to the Department or its agent names and addresses of all persons who have applied for and have been approved for adoption of a hard-to-place child or child with a disability and the names of such children who have not been placed for adoption. A list of such names and addresses shall be maintained by the Department or its agent, and coded lists which maintain the confidentiality of the person seeking to adopt the child and of the child shall be made available, without charge, to every adoption agency in the State to assist the agencies in placing such children for adoption. The Department may delegate to an agent its duty to maintain and make available such lists. The Department shall ensure that such agent maintains the confidentiality of the person seeking to adopt the child and of the child.
(s) The Department of Children and Family Services may establish and implement a program to reimburse Department and private child welfare agency foster parents licensed by the Department of Children and Family Services for damages sustained by the foster parents as a result of the malicious or negligent acts of foster children, as well as providing third party coverage for such foster parents with regard to actions of foster children to other individuals. Such coverage will be secondary to the foster parent liability insurance policy, if applicable. The program shall be funded through appropriations from the General Revenue Fund, specifically designated for such purposes.
(t) The Department shall perform home studies and investigations and shall exercise supervision over visitation as ordered by a court pursuant to the Illinois Marriage and Dissolution of Marriage Act or the Adoption Act only if:
(1) an order entered by an Illinois court

specifically directs the Department to perform such services; and

(2) the court has ordered one or both of the parties

to the proceeding to reimburse the Department for its reasonable costs for providing such services in accordance with Department rules, or has determined that neither party is financially able to pay.

The Department shall provide written notification to the court of the specific arrangements for supervised visitation and projected monthly costs within 60 days of the court order. The Department shall send to the court information related to the costs incurred except in cases where the court has determined the parties are financially unable to pay. The court may order additional periodic reports as appropriate.
(u) In addition to other information that must be provided, whenever the Department places a child with a prospective adoptive parent or parents or in a licensed foster home, group home, child care institution, or in a relative home, the Department shall provide to the prospective adoptive parent or parents or other caretaker:
(1) available detailed information concerning the

child's educational and health history, copies of immunization records (including insurance and medical card information), a history of the child's previous placements, if any, and reasons for placement changes excluding any information that identifies or reveals the location of any previous caretaker;

(2) a copy of the child's portion of the client

service plan, including any visitation arrangement, and all amendments or revisions to it as related to the child; and

(3) information containing details of the child's

individualized educational plan when the child is receiving special education services.

The caretaker shall be informed of any known social or behavioral information (including, but not limited to, criminal background, fire setting, perpetuation of sexual abuse, destructive behavior, and substance abuse) necessary to care for and safeguard the children to be placed or currently in the home. The Department may prepare a written summary of the information required by this paragraph, which may be provided to the foster or prospective adoptive parent in advance of a placement. The foster or prospective adoptive parent may review the supporting documents in the child's file in the presence of casework staff. In the case of an emergency placement, casework staff shall at least provide known information verbally, if necessary, and must subsequently provide the information in writing as required by this subsection.
The information described in this subsection shall be provided in writing. In the case of emergency placements when time does not allow prior review, preparation, and collection of written information, the Department shall provide such information as it becomes available. Within 10 business days after placement, the Department shall obtain from the prospective adoptive parent or parents or other caretaker a signed verification of receipt of the information provided. Within 10 business days after placement, the Department shall provide to the child's guardian ad litem a copy of the information provided to the prospective adoptive parent or parents or other caretaker. The information provided to the prospective adoptive parent or parents or other caretaker shall be reviewed and approved regarding accuracy at the supervisory level.
(u-5) Effective July 1, 1995, only foster care placements licensed as foster family homes pursuant to the Child Care Act of 1969 shall be eligible to receive foster care payments from the Department. Relative caregivers who, as of July 1, 1995, were approved pursuant to approved relative placement rules previously promulgated by the Department at 89 Ill. Adm. Code 335 and had submitted an application for licensure as a foster family home may continue to receive foster care payments only until the Department determines that they may be licensed as a foster family home or that their application for licensure is denied or until September 30, 1995, whichever occurs first.
(v) The Department shall access criminal history record information as defined in the Illinois Uniform Conviction Information Act and information maintained in the adjudicatory and dispositional record system as defined in Section 2605-355 of the Department of State Police Law (20 ILCS 2605/2605-355) if the Department determines the information is necessary to perform its duties under the Abused and Neglected Child Reporting Act, the Child Care Act of 1969, and the Children and Family Services Act. The Department shall provide for interactive computerized communication and processing equipment that permits direct on-line communication with the Department of State Police's central criminal history data repository. The Department shall comply with all certification requirements and provide certified operators who have been trained by personnel from the Department of State Police. In addition, one Office of the Inspector General investigator shall have training in the use of the criminal history information access system and have access to the terminal. The Department of Children and Family Services and its employees shall abide by rules and regulations established by the Department of State Police relating to the access and dissemination of this information.
(v-1) Prior to final approval for placement of a child, the Department shall conduct a criminal records background check of the prospective foster or adoptive parent, including fingerprint-based checks of national crime information databases. Final approval for placement shall not be granted if the record check reveals a felony conviction for child abuse or neglect, for spousal abuse, for a crime against children, or for a crime involving violence, including rape, sexual assault, or homicide, but not including other physical assault or battery, or if there is a felony conviction for physical assault, battery, or a drug-related offense committed within the past 5 years.
(v-2) Prior to final approval for placement of a child, the Department shall check its child abuse and neglect registry for information concerning prospective foster and adoptive parents, and any adult living in the home. If any prospective foster or adoptive parent or other adult living in the home has resided in another state in the preceding 5 years, the Department shall request a check of that other state's child abuse and neglect registry.
(w) Within 120 days of August 20, 1995 (the effective date of Public Act 89-392), the Department shall prepare and submit to the Governor and the General Assembly, a written plan for the development of in-state licensed secure child care facilities that care for children who are in need of secure living arrangements for their health, safety, and well-being. For purposes of this subsection, secure care facility shall mean a facility that is designed and operated to ensure that all entrances and exits from the facility, a building or a distinct part of the building, are under the exclusive control of the staff of the facility, whether or not the child has the freedom of movement within the perimeter of the facility, building, or distinct part of the building. The plan shall include descriptions of the types of facilities that are needed in Illinois; the cost of developing these secure care facilities; the estimated number of placements; the potential cost savings resulting from the movement of children currently out-of-state who are projected to be returned to Illinois; the necessary geographic distribution of these facilities in Illinois; and a proposed timetable for development of such facilities.
(x) The Department shall conduct annual credit history checks to determine the financial history of children placed under its guardianship pursuant to the Juvenile Court Act of 1987. The Department shall conduct such credit checks starting when a ward turns 12 years old and each year thereafter for the duration of the guardianship as terminated pursuant to the Juvenile Court Act of 1987. The Department shall determine if financial exploitation of the child's personal information has occurred. If financial exploitation appears to have taken place or is presently ongoing, the Department shall notify the proper law enforcement agency, the proper State's Attorney, or the Attorney General.
(y) Beginning on the effective date of this amendatory Act of the 96th General Assembly, a child with a disability who receives residential and educational services from the Department shall be eligible to receive transition services in accordance with Article 14 of the School Code from the age of 14.5 through age 21, inclusive, notwithstanding the child's residential services arrangement. For purposes of this subsection, "child with a disability" means a child with a disability as defined by the federal Individuals with Disabilities Education Improvement Act of 2004.
(z) The Department shall access criminal history record information as defined as "background information" in this subsection and criminal history record information as defined in the Illinois Uniform Conviction Information Act for each Department employee or Department applicant. Each Department employee or Department applicant shall submit his or her fingerprints to the Department of State Police in the form and manner prescribed by the Department of State Police. These fingerprints shall be checked against the fingerprint records now and hereafter filed in the Department of State Police and the Federal Bureau of Investigation criminal history records databases. The Department of State Police shall charge a fee for conducting the criminal history record check, which shall be deposited into the State Police Services Fund and shall not exceed the actual cost of the record check. The Department of State Police shall furnish, pursuant to positive identification, all Illinois conviction information to the Department of Children and Family Services.
For purposes of this subsection:
"Background information" means all of the following:
(i) Upon the request of the Department of Children

and Family Services, conviction information obtained from the Department of State Police as a result of a fingerprint-based criminal history records check of the Illinois criminal history records database and the Federal Bureau of Investigation criminal history records database concerning a Department employee or Department applicant.

(ii) Information obtained by the Department of

Children and Family Services after performing a check of the Department of State Police's Sex Offender Database, as authorized by Section 120 of the Sex Offender Community Notification Law, concerning a Department employee or Department applicant.

(iii) Information obtained by the Department of

Children and Family Services after performing a check of the Child Abuse and Neglect Tracking System (CANTS) operated and maintained by the Department.

"Department employee" means a full-time or temporary employee coded or certified within the State of Illinois Personnel System.
"Department applicant" means an individual who has conditional Department full-time or part-time work, a contractor, an individual used to replace or supplement staff, an academic intern, a volunteer in Department offices or on Department contracts, a work-study student, an individual or entity licensed by the Department, or an unlicensed service provider who works as a condition of a contract or an agreement and whose work may bring the unlicensed service provider into contact with Department clients or client records.
(Source: P.A. 99-143, eff. 7-27-15; 99-933, eff. 1-27-17; 100-522, eff. 9-22-17.)

(20 ILCS 505/5a) (from Ch. 23, par. 5005a)
Sec. 5a. Reimbursable services for which the Department of Children and Family Services shall pay 100% of the reasonable cost pursuant to a written contract negotiated between the Department and the agency furnishing the services (which shall include but not be limited to the determination of reasonable cost, the services being purchased and the duration of the agreement) include, but are not limited to:

SERVICE ACTIVITIES
Adjunctive Therapy;
Child Care Service, including day care;
Clinical Therapy;
Custodial Service;
Field Work Students;
Food Service;
Normal Education;
In-Service Training;
Intake or Evaluation, or both;
Medical Services;
Recreation;
Social Work or Counselling, or both;
Supportive Staff;
Volunteers.

OBJECT EXPENSES
Professional Fees and Contract Service Payments;
Supplies;
Telephone and Telegram;
Occupancy;
Local Transportation;
Equipment and Other Fixed Assets, including amortization
of same;
Miscellaneous.

ADMINISTRATIVE COSTS
Program Administration;
Supervision and Consultation;
Inspection and Monitoring for purposes of issuing
licenses;
Determination of Children who are eligible
for federal or other reimbursement;
Postage and Shipping;
Outside Printing, Artwork, etc.;
Subscriptions and Reference Publications;
Management and General Expense.
Reimbursement of administrative costs other than inspection and monitoring for purposes of issuing licenses may not exceed 20% of the costs for other services.
The Department may offer services to any child or family with respect to whom a report of suspected child abuse or neglect has been called in to the hotline after completion of a family assessment as provided under subsection (a-5) of Section 7.4 of the Abused and Neglected Child Reporting Act and the Department has determined that services are needed to address the safety of the child and other family members and the risk of subsequent maltreatment. Acceptance of such services shall be voluntary.
All Object Expenses, Service Activities and Administrative Costs are allowable.
If a survey instrument is used in the rate setting process:
(a) with respect to any day care centers, it shall be

limited to those agencies which receive reimbursement from the State;

(b) the cost survey instrument shall be promulgated

by rule;

(c) any requirements of the respondents shall be

promulgated by rule;

(d) all screens, limits or other tests of

reasonableness, allowability and reimbursability shall be promulgated by rule;

(e) adjustments may be made by the Department to

rates when it determines that reported wage and salary levels are insufficient to attract capable caregivers in sufficient numbers.

The Department of Children and Family Services may pay 100% of the reasonable costs of research and valuation focused exclusively on services to youth in care. Such research projects must be approved, in advance, by the Director of the Department.
In addition to reimbursements otherwise provided for in this Section, the Department of Human Services shall, in accordance with annual written agreements, make advance quarterly disbursements to local public agencies for child day care services with funds appropriated from the Local Effort Day Care Fund.
Neither the Department of Children and Family Services nor the Department of Human Services shall pay or approve reimbursement for day care in a facility which is operating without a valid license or permit, except in the case of day care homes or day care centers which are exempt from the licensing requirements of the "Child Care Act of 1969".
(Source: P.A. 100-159, eff. 8-18-17.)

(20 ILCS 505/5b) (from Ch. 23, par. 5005b)
Sec. 5b. Child Care and Development Fund; Department of Human Services.
(a) Until October 1, 1998: The Child Care and Development Fund is hereby created as a special fund in the State treasury. Deposits to this fund shall consist of receipts from the federal government under the Child Care and Development Block Grant Program. Disbursements from the Child Care and Development Fund shall be made by the Department of Human Services in accordance with the guidelines established by the federal government for the Child Care and Development Block Grant Program, subject to appropriation by the General Assembly.
(b) The Child Care and Development Fund is abolished on October 1, 1998, and any balance remaining in the Fund on that date shall be transferred to the Special Purposes Trust Fund (now known as the DHS Special Purposes Trust Fund) described in Section 12-10 of the Illinois Public Aid Code.
(Source: P.A. 99-933, eff. 1-27-17.)

(20 ILCS 505/5c)
Sec. 5c. Direct child welfare service employee license.
(a) By January 1, 2000, the Department, in consultation with private child welfare agencies, shall develop and implement a direct child welfare service employee license. By January 1, 2001 all child protective investigators and supervisors and child welfare specialists and supervisors employed by the Department or its contractors shall be required to demonstrate sufficient knowledge and skills to obtain and maintain the license. The Direct Child Welfare Service Employee License Board of the Department shall have the authority to revoke or suspend the license of anyone who after a hearing is found to be guilty of misfeasance. The Department shall promulgate such rules as necessary to implement this Section.
(b) If a direct child welfare service employee licensee is expected to transport a child or children with a motor vehicle in the course of performing his or her duties, the Department must verify that the licensee meets the requirements set forth in Section 5.1 of the Child Care Act of 1969. The Department must make that verification as to each such licensee every 2 years. Upon the Department's request, the Secretary of State shall provide the Department with the information necessary to enable the Department to make the verifications required under this subsection. If the Department discovers that a direct child welfare service employee licensee has engaged in transporting a child or children with a motor vehicle without having a valid driver's license, the Department shall immediately revoke the individual's direct child welfare service employee license.
(c) On or before January 1, 2000, and every year thereafter, the Department shall submit an annual report to the General Assembly on the implementation of this Section.
(Source: P.A. 94-943, eff. 1-1-07.)

(20 ILCS 505/5d)
Sec. 5d. The Direct Child Welfare Service Employee License Board.
(a) For purposes of this Section:
(1) "Board" means the Direct Child Welfare Service

Employee License Board.

(2) "Director" means the Director of Children and

Family Services.

(b) The Direct Child Welfare Service Employee License Board is created within the Department of Children and Family Services and shall consist of 9 members appointed by the Director. The Director shall annually designate a chairperson and vice-chairperson of the Board. The membership of the Board must be composed as follows: (i) 5 licensed professionals from the field of human services with a human services degree or equivalent course work as required by rule of the Department and who are in good standing within their profession, at least 2 of which must be employed in the private not-for-profit sector and at least one of which in the public sector; (ii) 2 faculty members of an accredited university who have child welfare experience and are in good standing within their profession and (iii) 2 members of the general public who are not licensed under this Act or a similar rule and will represent consumer interests.
In making the first appointments, the Director shall appoint 3 members to serve for a term of one year, 3 members to serve for a term of 2 years, and 3 members to serve for a term of 3 years, or until their successors are appointed and qualified. Their successors shall be appointed to serve 3-year terms, or until their successors are appointed and qualified. Appointments to fill unexpired vacancies shall be made in the same manner as original appointments. No member may be reappointed if a reappointment would cause that member to serve on the Board for longer than 6 consecutive years. Board membership must have reasonable representation from different geographic areas of Illinois, and all members must be residents of this State.
The Director may terminate the appointment of any member for good cause, including but not limited to (i) unjustified absences from Board meetings or other failure to meet Board responsibilities, (ii) failure to recuse himself or herself when required by subsection (c) of this Section or Department rule, or (iii) failure to maintain the professional position required by Department rule. No member of the Board may have a pending or indicated report of child abuse or neglect or a pending complaint or criminal conviction of any of the offenses set forth in paragraph (b) of Section 4.2 of the Child Care Act of 1969.
The members of the Board shall receive no compensation for the performance of their duties as members, but each member shall be reimbursed for his or her reasonable and necessary expenses incurred in attending the meetings of the Board.
(c) The Board shall make recommendations to the Director regarding licensure rules. Board members must recuse themselves from sitting on any matter involving an employee of a child welfare agency at which the Board member is an employee or contractual employee. The Board shall make a final determination concerning revocation, suspension, or reinstatement of an employee's direct child welfare service license after a hearing conducted under the Department's rules. Upon notification of the manner of the vote to all the members, votes on a final determination may be cast in person, by telephonic or electronic means, or by mail at the discretion of the chairperson. A simple majority of the members appointed and serving is required when Board members vote by mail or by telephonic or electronic means. A majority of the currently appointed and serving Board members constitutes a quorum. A majority of a quorum is required when a recommendation is voted on during a Board meeting. A vacancy in the membership of the Board shall not impair the right of a quorum to perform all the duties of the Board. Board members are not personally liable in any action based upon a disciplinary proceeding or otherwise for any action taken in good faith as a member of the Board.
(d) The Director may assign Department employees to provide staffing services to the Board. The Department must promulgate any rules necessary to implement and administer the requirements of this Section.
(Source: P.A. 92-471, eff. 8-22-01; 92-651, eff. 7-11-02.)

(20 ILCS 505/5e)
Sec. 5e. Advocacy Office for Children and Families. The Department of Children and Family Services shall establish and maintain an Advocacy Office for Children and Families that shall, in addition to other duties assigned by the Director, receive and respond to complaints that may be filed by children, parents, caretakers, and relatives of children receiving child welfare services from the Department of Children and Family Services or its agents. The Department shall promulgate policies and procedures for filing, processing, investigating, and resolving the complaints. The Department shall make a final report to the complainant of its findings. If a final report is not completed, the Department shall report on its disposition every 30 days. The Advocacy Office shall include a statewide toll-free telephone number that may be used to file complaints, or to obtain information about the delivery of child welfare services by the Department or its agents. This telephone number shall be included in all appropriate notices and handbooks regarding services available through the Department.
(Source: P.A. 92-334, eff. 8-10-01; 92-651, eff. 7-11-02.)

(20 ILCS 505/5.05)
Sec. 5.05. Victims of sex trafficking.
(a) Legislative findings. Because of their histories of trauma, youth in the care of the Department of Children and Family Services are particularly vulnerable to sex traffickers. Sex traffickers often target child care facilities licensed by the Department to recruit their victims. Foster children who are victims of sex trafficking present unique treatment needs that existing treatment programs are not always able to address. The Department of Children and Family Services needs to develop a comprehensive strategy and continuum of care to treat foster children who are identified as victims of sex trafficking.
(b) Multi-disciplinary workgroup. By January 1, 2016, the Department shall convene a multi-disciplinary workgroup to review treatment programs for youth in the Department's care who are victims of sex trafficking and to make recommendations regarding a continuum of care for these vulnerable youth. The workgroup shall do all of the following:
(1) Conduct a survey of literature and of existing

treatment program models available in the State and outside the State for youth in the Department's care who are victims of sex trafficking, taking into account whether the programs have been subject to evaluation.

(2) Evaluate the need for new programs in the State,

taking into account that youth in the Department's care who are victims of sex trafficking can present a variety of additional needs, including mental illness, medical needs, emotional disturbance, and cognitive delays.

(3) Review existing State laws and rules that permit

children to be placed in secured therapeutic residential care and recommend (i) whether secured residential care should be part of a continuum of care in the State for foster youth who have been sexually trafficked and who repeatedly run away from treatment facilities, and if so, whether any amendments to existing State laws and rules should be made; and (ii) the circumstances under which youth should be considered for placement in secured therapeutic residential care.

(4) Make recommendations regarding a continuum of

care for children in the Department's care who are victims of sex trafficking.

(c) Composition of workgroup. The workgroup shall consist of a minimum of:
(1) two representatives of the Department, including

at least one who is familiar with child care facilities licensed by the Department under the Child Care Act of 1969 that provide residential services;

(2) one representative of a child advocacy

organization;

(3) one licensed clinician with expertise in working

with youth in the Department's care;

(4) one licensed clinician with expertise in working

with youth who are victims of sex trafficking;

(5) one board-certified child and adolescent

psychiatrist;

(6) two persons representing providers of residential

treatment programs operating in the State;

(7) two persons representing providers of adolescent

foster care or specialized foster care programs operating in the State;

(8) one representative of the Department of Children

and Family Services' Statewide Youth Advisory Board;

(9) one representative of an agency independent of

the Department who has experience in providing treatment to children and youth who are victims of sex trafficking; and

(10) one representative of a law enforcement agency

that works with youth who are victims of sex trafficking.

(d) Records and information. Upon request, the Department shall provide the workgroup with all records and information in the Department's possession that are relevant to the workgroup's review of existing programs and to the workgroup's review of the need for new programs for victims of sex trafficking. The Department shall redact any confidential information from the records and information provided to the workgroup to maintain the confidentiality of persons served by the Department.
(e) Workgroup report. The workgroup shall provide a report to the General Assembly no later than January 1, 2017 with its findings and recommendations.
(f) Department report. No later than March 1, 2017, the Department shall implement the workgroup's recommendations, as feasible and appropriate, and shall submit a written report to the General Assembly that explains the Department's decision to implement or to not implement each of the workgroup's recommendations.
(Source: P.A. 99-350, eff. 1-1-16.)

(20 ILCS 505/5.10)
Sec. 5.10. Direct child welfare services; Department of Human Services. The Department of Human Services shall provide direct child welfare services when not available through other public or private child care or program facilities. For purposes of this Section, "child welfare services" means public social services that are directed toward the accomplishment of the following purposes:
(1) Preventing the problems that may result in the

neglect, abuse, exploitation, or delinquency of children.

(2) Providing supportive services and living

maintenance that contribute to the physical, emotional, and social well-being of children who are pregnant and unmarried.

(3) Providing shelter and independent living services

for homeless youth.

(Source: P.A. 89-507, eff. 7-1-97.)

(20 ILCS 505/5.15)
Sec. 5.15. Daycare; Department of Human Services.
(a) For the purpose of ensuring effective statewide planning, development, and utilization of resources for the day care of children, operated under various auspices, the Department of Human Services is designated to coordinate all day care activities for children of the State and shall develop or continue, and shall update every year, a State comprehensive day-care plan for submission to the Governor that identifies high-priority areas and groups, relating them to available resources and identifying the most effective approaches to the use of existing day care services. The State comprehensive day-care plan shall be made available to the General Assembly following the Governor's approval of the plan.
The plan shall include methods and procedures for the development of additional day care resources for children to meet the goal of reducing short-run and long-run dependency and to provide necessary enrichment and stimulation to the education of young children. Recommendations shall be made for State policy on optimum use of private and public, local, State and federal resources, including an estimate of the resources needed for the licensing and regulation of day care facilities.
A written report shall be submitted to the Governor and the General Assembly annually on April 15. The report shall include an evaluation of developments over the preceding fiscal year, including cost-benefit analyses of various arrangements. Beginning with the report in 1990 submitted by the Department's predecessor agency and every 2 years thereafter, the report shall also include the following:
(1) An assessment of the child care services, needs

and available resources throughout the State and an assessment of the adequacy of existing child care services, including, but not limited to, services assisted under this Act and under any other program administered by other State agencies.

(2) A survey of day care facilities to determine the

number of qualified caregivers, as defined by rule, attracted to vacant positions and any problems encountered by facilities in attracting and retaining capable caregivers. The report shall include an assessment, based on the survey, of improvements in employee benefits that may attract capable caregivers.

(3) The average wages and salaries and fringe benefit

packages paid to caregivers throughout the State, computed on a regional basis, compared to similarly qualified employees in other but related fields.

(4) The qualifications of new caregivers hired at

licensed day care facilities during the previous 2-year period.

(5) Recommendations for increasing caregiver wages

and salaries to ensure quality care for children.

(6) Evaluation of the fee structure and income

eligibility for child care subsidized by the State.

The requirement for reporting to the General Assembly shall be satisfied by filing copies of the report with the Speaker, the Minority Leader, and the Clerk of the House of Representatives, the President, the Minority Leader, and the Secretary of the Senate, and the Legislative Research Unit, as required by Section 3.1 of the General Assembly Organization Act, and filing such additional copies with the State Government Report Distribution Center for the General Assembly as is required under paragraph (t) of Section 7 of the State Library Act.
(b) The Department of Human Services shall establish policies and procedures for developing and implementing interagency agreements with other agencies of the State providing child care services or reimbursement for such services. The plans shall be annually reviewed and modified for the purpose of addressing issues of applicability and service system barriers.
(c) In cooperation with other State agencies, the Department of Human Services shall develop and implement, or shall continue, a resource and referral system for the State of Illinois either within the Department or by contract with local or regional agencies. Funding for implementation of this system may be provided through Department appropriations or other inter-agency funding arrangements. The resource and referral system shall provide at least the following services:
(1) Assembling and maintaining a data base on the

supply of child care services.

(2) Providing information and referrals for parents.
(3) Coordinating the development of new child care

resources.

(4) Providing technical assistance and training to

child care service providers.

(5) Recording and analyzing the demand for child care

services.

(d) The Department of Human Services shall conduct day care planning activities with the following priorities:
(1) Development of voluntary day care resources

wherever possible, with the provision for grants-in-aid only where demonstrated to be useful and necessary as incentives or supports. By January 1, 2002, the Department shall design a plan to create more child care slots as well as goals and timetables to improve quality and accessibility of child care.

(2) Emphasis on service to children of recipients of

public assistance when such service will allow training or employment of the parent toward achieving the goal of independence.

(3) (Blank).
(4) Care of children from families in stress and

crises whose members potentially may become, or are in danger of becoming, non-productive and dependent.

(5) Expansion of family day care facilities wherever

possible.

(6) Location of centers in economically depressed

neighborhoods, preferably in multi-service centers with cooperation of other agencies. The Department shall coordinate the provision of grants, but only to the extent funds are specifically appropriated for this purpose, to encourage the creation and expansion of child care centers in high need communities to be issued by the State, business, and local governments.

(7) Use of existing facilities free of charge or for

reasonable rental whenever possible in lieu of construction.

(8) Development of strategies for assuring a more

complete range of day care options, including provision of day care services in homes, in schools, or in centers, which will enable a parent or parents to complete a course of education or obtain or maintain employment and the creation of more child care options for swing shift, evening, and weekend workers and for working women with sick children. The Department shall encourage companies to provide child care in their own offices or in the building in which the corporation is located so that employees of all the building's tenants can benefit from the facility.

(9) Development of strategies for subsidizing

students pursuing degrees in the child care field.

(10) Continuation and expansion of service programs

that assist teen parents to continue and complete their education.

Emphasis shall be given to support services that will help to ensure such parents' graduation from high school and to services for participants in any programs of job training conducted by the Department.
(e) The Department of Human Services shall actively stimulate the development of public and private resources at the local level. It shall also seek the fullest utilization of federal funds directly or indirectly available to the Department.
Where appropriate, existing non-governmental agencies or associations shall be involved in planning by the Department.
(f) To better accommodate the child care needs of low income working families, especially those who receive Temporary Assistance for Needy Families (TANF) or who are transitioning from TANF to work, or who are at risk of depending on TANF in the absence of child care, the Department shall complete a study using outcome-based assessment measurements to analyze the various types of child care needs, including but not limited to: child care homes; child care facilities; before and after school care; and evening and weekend care. Based upon the findings of the study, the Department shall develop a plan by April 15, 1998, that identifies the various types of child care needs within various geographic locations. The plan shall include, but not be limited to, the special needs of parents and guardians in need of non-traditional child care services such as early mornings, evenings, and weekends; the needs of very low income families and children and how they might be better served; and strategies to assist child care providers to meet the needs and schedules of low income families.
(Source: P.A. 92-468, eff. 8-22-01.)

(20 ILCS 505/5.20)
Sec. 5.20. Child care for former public aid recipients; Department of Human Services. The Department of Human Services may provide child care services to former recipients of assistance under the Illinois Public Aid Code as authorized by Section 9-6.3 of that Code.
(Source: P.A. 89-507, eff. 7-1-97.)

(20 ILCS 505/5.25)
Sec. 5.25. Behavioral health services.
(a) Every child in the care of the Department of Children and Family Services under this Act shall receive the necessary behavioral health services including but not limited to: mental health services, trauma services, substance abuse services, and developmental disabilities services. The provision of these services may be provided in milieu including but not limited to: integrated assessment, treatment plans, individual and group therapy, specialized foster care, community based programming, licensed residential services, psychosocial rehabilitation, screening assessment and support services, hospitalization, and transitional planning and referral to the Department of Human Services for appropriate services when the child reaches adulthood. Services shall be appropriate to meet the needs of the individual child and may be provided to the child at the site of the program, facility, or foster home or at an otherwise appropriate location. A program facility, or home, shall assist the Department staff in arranging for a child to receive behavioral health services from an outside provider when those services are necessary to meet the child's needs and the child wishes to receive them.
(b) Not later than January 1, 2006, the Department shall file a proposed rule or a proposed amendment to an existing rule regarding the provision of behavioral health services to children who have serious behavioral health needs. The proposal shall address, but is not limited to, the implementation of the following: integrated assessment, treatment plans, individual and group therapy, specialized foster care, community based programming, licensed residential services, psychosocial rehabilitation, hospitalization, and transitional planning and referral to the Department of Human Services for appropriate services when the child reaches adulthood.
(c) In preparation for the comprehensive implementation of the behavioral health system, the Department shall also prepare an assessment of behavioral health community services available to the Department in the State. The assessment shall evaluate the resources needed in each region to provide appropriate behavioral health services for all of the Department's foster children within the region's service area who are in need of behavioral health services. The assessments shall include, at a minimum, an analysis of the current availability and needs in each of the following areas: comprehensive integrated assessment, trauma services, mental health treatment, qualified mental health professionals, community providers, programs for psychosocial rehabilitation, and programs for substance abuse. By January 1, 2007, the Department shall complete all required individual and regional assessments and shall submit a written report to the Governor and the General Assembly that describes the results of the assessment and contains a specific plan to address the identified needs for services.
(Source: P.A. 94-34, eff. 1-1-06.)

(20 ILCS 505/5.30)
Sec. 5.30. Specialized care.
(a) Not later than July 1, 2007, the Department shall adopt a rule, or an amendment to a rule then in effect, regarding the provision of specialized care to a child in the custody or guardianship of the Department, or to a child being placed in a subsidized guardianship arrangement or under an adoption assistance agreement, who requires such services due to emotional, behavioral, developmental, or medical needs, or any combination thereof, or any other needs which require special intervention services, the primary goal being to maintain the child in foster care or in a permanency setting. The rule or amendment to a rule shall establish, at a minimum, the criteria, standards, and procedures for the following:
(1) The determination that a child requires

specialization.

(2) The determination of the level of care required

to meet the child's special needs.

(3) The approval of a plan of care that will meet the

child's special needs.

(4) The monitoring of the specialized care provided

to the child and review of the plan to ensure quality of care and effectiveness in meeting the child's needs.

(5) The determination, approval, and implementation

of amendments to the plan of care.

(6) The establishment and maintenance of the

qualifications, including specialized training, of caretakers of specialized children.

The rule or amendment to a rule adopted under this subsection shall establish the minimum services to be provided to children eligible for specialized care under this Section. The Department shall also adopt rules providing for the training of Department and public or private agency staff involved in implementing the rule. On or before September 1 of 2007 and each year thereafter, the Department shall submit to the General Assembly an annual report on the implementation of this Section.
(b) No payments to caregivers in effect for the specialized treatment or care of a child, nor the level of care being provided to a child prior to the effective date of this amendatory Act of the 94th General Assembly, shall be reduced under the criteria, standards, and procedures adopted and implemented under this Section.
(Source: P.A. 94-1010, eff. 10-1-06.)

(20 ILCS 505/5.35)
Sec. 5.35. Residential services; rates.
(a) In this Section, "residential services" means child care institution care, group home care, independent living services, and transitional living services that are licensed and purchased by the Department on behalf of children under the age of 22 years who are served by the Department and who need 24-hour residential care due to emotional and behavior problems or severe mental illness and that are services for which the Department has rate-setting authority.
For the purposes of this Section, "residential services" does not include (i) residential alcohol and other drug abuse treatment services or (ii) programs serving children primarily referred because of a developmental disability or mental health needs.
(b) The Department shall work with representatives of residential services providers with which the Department contracts for residential services and with representatives of other State agencies that purchase comparable residential services from agencies for which the Department has rate-setting authority to develop a performance-based model for these residential services. Other State agencies shall include, but not be limited to, the Department of Human Services, the Department of Juvenile Justice, and the Illinois State Board of Education. The rate paid by the other State agencies for comparable residential services shall not be less than the performance-based rates set by the Department.
(c) The performance-based model to be developed shall include required program components and a rate-setting methodology that incorporates the reasonable costs of the required program components, subject to the provisions and limitations prescribed in 89 Illinois Administrative Code, Chapter III, Subchapter c, Part 356, Rate-setting.
(Source: P.A. 96-65, eff. 7-23-09.)

(20 ILCS 505/5.40)
Sec. 5.40. Multi-dimensional treatment foster care. Subject to appropriations, beginning June 1, 2016, the Department shall implement a 5-year pilot program of multi-dimensional treatment foster care, or a substantially similar evidence-based program of professional foster care, for (i) children entering care with severe trauma histories, with the goal of returning the child home or maintaining the child in foster care instead of placing the child in congregate care or a more restrictive setting or placement, (ii) children who require placement in foster care when they are ready for discharge from a residential treatment facility, and (iii) children who are identified for residential or group home care and who, based on a determination made by the Department, could be placed in a foster home if higher level interventions are provided.
The Department shall arrange for an independent evaluation of the pilot program to determine whether it is meeting the goal of maintaining children in the least restrictive, most appropriate family-like setting, near the child's home community, while they are in the Department's care and to determine whether there is a long-term cost benefit to continuing the pilot program.
At the end of the 5-year pilot program, the Department shall submit a report to the General Assembly with its findings of the evaluation. The report shall state whether the Department intends to continue the pilot program and the rationale for its decision.
(Source: P.A. 99-350, eff. 1-1-16.)

(20 ILCS 505/6) (from Ch. 23, par. 5006)
Sec. 6. The Department shall not authorize payment under Section 5 or accept guardianship for any child for whom a final dependency order has been entered prior to January 1, 1964, under the provisions of the "Family Court Act" or for a child accepted for care or placement by a private child care facility prior to that date, except for a child who has been receiving public aid under Articles IV, V, VI, or VII of "The Illinois Public Aid Code" who is no longer eligible for such aid but who continues to be in need of foster care.
(Source: P.A. 76-367.)

(20 ILCS 505/6.5)
Sec. 6.5. Children; methamphetamine; protocol.
(a) The Department of Children and Family Services, the Department of State Police, and the State Board of Education shall jointly develop a sample protocol to be followed by the Department of Children and Family Services, the Department of State Police or a local law enforcement agency, or a school when:
(1) a person or persons are arrested for

manufacturing methamphetamine at a place where a child under 18 years of age resides; or

(2) the Department of Children and Family Services,

the Department of State Police or a local law enforcement agency, or a school has reason to believe that a child under 18 years of age is being exposed to an environment where methamphetamine is manufactured or used.

(b) At a minimum, the protocol developed under this Section must do the following:
(1) Provide for an appropriate custodian of the

affected child.

(2) Provide for the necessary care and supervision of

the affected child, including appropriate shelter, clothing, food, and medical care.

(3) Provide for the child's attendance at an

appropriate school.

(c) The Department of Children and Family Services, the Department of State Police, and the State Board of Education must develop the protocol by January 1, 2006.
(d) The Department of Children and Family Services must post the protocol on the official Web site maintained by the Department.
(Source: P.A. 94-554, eff. 1-1-06.)

(20 ILCS 505/6a) (from Ch. 23, par. 5006a)
Sec. 6a. Case plan.
(a) With respect to each Department client for whom the Department is providing placement service, the Department shall develop a case plan designed to stabilize the family situation and prevent placement of a child outside the home of the family when the child can be cared for at home without endangering the child's health or safety, reunify the family if temporary placement is necessary when safe and appropriate, or move the child toward the most permanent living arrangement and permanent legal status. Such case plan shall provide for the utilization of family preservation services as defined in Section 8.2 of the Abused and Neglected Child Reporting Act. Such case plan shall be reviewed and updated every 6 months. The Department shall ensure that incarcerated parents are able to participate in case plan reviews via teleconference or videoconference. Where appropriate, the case plan shall include recommendations concerning alcohol or drug abuse evaluation.
If the parent is incarcerated, the case plan must address the tasks that must be completed by the parent and how the parent will participate in the administrative case review and permanency planning hearings and, wherever possible, must include treatment that reflects the resources available at the facility where the parent is confined. The case plan must provide for visitation opportunities, unless visitation is not in the best interests of the child.
(b) The Department may enter into written agreements with child welfare agencies to establish and implement case plan demonstration projects. The demonstration projects shall require that service providers develop, implement, review and update client case plans. The Department shall examine the effectiveness of the demonstration projects in promoting the family reunification or the permanent placement of each client and shall report its findings to the General Assembly no later than 90 days after the end of the fiscal year in which any such demonstration project is implemented.
(Source: P.A. 99-836, eff. 1-1-17.)

(20 ILCS 505/6b) (from Ch. 23, par. 5006b)
Sec. 6b. Case tracking system.
(1) The Department shall establish and operate a case tracking system which shall be designed to monitor and evaluate family preservation, family reunification and placement services.
(2) The Department shall establish and operate the case tracking system for the Department clients for whom the Department is providing or paying for such services. The Department shall work with the courts in the development of a cooperative case tracking system.
(3) The Department shall determine the basic elements and access and provide for records of the case tracking system to not be open to the general public.
(4) The Department shall use the case tracking system to determine whether any child reported to the Department under Section 3.5 of the Intergovernmental Missing Child Recovery Act of 1984 matches a youth in care and whether that child had been abandoned within the previous 2 months.
(Source: P.A. 100-159, eff. 8-18-17.)

(20 ILCS 505/6c)
Sec. 6c. Parental inquiry. The Department shall maintain a system of response to inquiry made by parents or putative parents as to whether their child is under the custody or guardianship of the Department; and if so, the Department shall direct the parents or putative parents to the appropriate court of jurisdiction, including where inquiry may be made of the clerk of the court regarding the case number and the next scheduled court date of the minor's case. Effective notice and the means of accessing information shall be given to the public on a continuing basis by the Department.
(Source: P.A. 90-27, eff. 1-1-98.)

(20 ILCS 505/7) (from Ch. 23, par. 5007)
Sec. 7. Placement of children; considerations.
(a) In placing any child under this Act, the Department shall place the child, as far as possible, in the care and custody of some individual holding the same religious belief as the parents of the child, or with some child care facility which is operated by persons of like religious faith as the parents of such child.
(a-5) In placing a child under this Act, the Department shall place the child with the child's sibling or siblings under Section 7.4 of this Act unless the placement is not in each child's best interest, or is otherwise not possible under the Department's rules. If the child is not placed with a sibling under the Department's rules, the Department shall consider placements that are likely to develop, preserve, nurture, and support sibling relationships, where doing so is in each child's best interest.
(b) In placing a child under this Act, the Department may place a child with a relative if the Department determines that the relative will be able to adequately provide for the child's safety and welfare based on the factors set forth in the Department's rules governing relative placements, and that the placement is consistent with the child's best interests, taking into consideration the factors set out in subsection (4.05) of Section 1-3 of the Juvenile Court Act of 1987.
When the Department first assumes custody of a child, in placing that child under this Act, the Department shall make reasonable efforts to identify, locate, and provide notice to all adult grandparents and other adult relatives of the child who are ready, willing, and able to care for the child. At a minimum, these efforts shall be renewed each time the child requires a placement change and it is appropriate for the child to be cared for in a home environment. The Department must document its efforts to identify, locate, and provide notice to such potential relative placements and maintain the documentation in the child's case file.
If the Department determines that a placement with any identified relative is not in the child's best interests or that the relative does not meet the requirements to be a relative caregiver, as set forth in Department rules or by statute, the Department must document the basis for that decision and maintain the documentation in the child's case file.
If, pursuant to the Department's rules, any person files an administrative appeal of the Department's decision not to place a child with a relative, it is the Department's burden to prove that the decision is consistent with the child's best interests.
When the Department determines that the child requires placement in an environment, other than a home environment, the Department shall continue to make reasonable efforts to identify and locate relatives to serve as visitation resources for the child and potential future placement resources, except when the Department determines that those efforts would be futile or inconsistent with the child's best interests.
If the Department determines that efforts to identify and locate relatives would be futile or inconsistent with the child's best interests, the Department shall document the basis of its determination and maintain the documentation in the child's case file.
If the Department determines that an individual or a group of relatives are inappropriate to serve as visitation resources or possible placement resources, the Department shall document the basis of its determination and maintain the documentation in the child's case file.
When the Department determines that an individual or a group of relatives are appropriate to serve as visitation resources or possible future placement resources, the Department shall document the basis of its determination, maintain the documentation in the child's case file, create a visitation or transition plan, or both, and incorporate the visitation or transition plan, or both, into the child's case plan. For the purpose of this subsection, any determination as to the child's best interests shall include consideration of the factors set out in subsection (4.05) of Section 1-3 of the Juvenile Court Act of 1987.
The Department may not place a child with a relative, with the exception of certain circumstances which may be waived as defined by the Department in rules, if the results of a check of the Law Enforcement Agencies Data System (LEADS) identifies a prior criminal conviction of the relative or any adult member of the relative's household for any of the following offenses under the Criminal Code of 1961 or the Criminal Code of 2012:
(1) murder;
(1.1) solicitation of murder;
(1.2) solicitation of murder for hire;
(1.3) intentional homicide of an unborn child;
(1.4) voluntary manslaughter of an unborn child;
(1.5) involuntary manslaughter;
(1.6) reckless homicide;
(1.7) concealment of a homicidal death;
(1.8) involuntary manslaughter of an unborn child;
(1.9) reckless homicide of an unborn child;
(1.10) drug-induced homicide;
(2) a sex offense under Article 11, except offenses

described in Sections 11-7, 11-8, 11-12, 11-13, 11-35, 11-40, and 11-45;

(3) kidnapping;
(3.1) aggravated unlawful restraint;
(3.2) forcible detention;
(3.3) aiding and abetting child abduction;
(4) aggravated kidnapping;
(5) child abduction;
(6) aggravated battery of a child as described in

Section 12-4.3 or subdivision (b)(1) of Section 12-3.05;

(7) criminal sexual assault;
(8) aggravated criminal sexual assault;
(8.1) predatory criminal sexual assault of a child;
(9) criminal sexual abuse;
(10) aggravated sexual abuse;
(11) heinous battery as described in Section 12-4.1

or subdivision (a)(2) of Section 12-3.05;

(12) aggravated battery with a firearm as described

in Section 12-4.2 or subdivision (e)(1), (e)(2), (e)(3), or (e)(4) of Section 12-3.05;

(13) tampering with food, drugs, or cosmetics;
(14) drug-induced infliction of great bodily harm as

described in Section 12-4.7 or subdivision (g)(1) of Section 12-3.05;

(15) aggravated stalking;
(16) home invasion;
(17) vehicular invasion;
(18) criminal transmission of HIV;
(19) criminal abuse or neglect of an elderly person

or person with a disability as described in Section 12-21 or subsection (b) of Section 12-4.4a;

(20) child abandonment;
(21) endangering the life or health of a child;
(22) ritual mutilation;
(23) ritualized abuse of a child;
(24) an offense in any other state the elements of

which are similar and bear a substantial relationship to any of the foregoing offenses.

For the purpose of this subsection, "relative" shall include any person, 21 years of age or over, other than the parent, who (i) is currently related to the child in any of the following ways by blood or adoption: grandparent, sibling, great-grandparent, uncle, aunt, nephew, niece, first cousin, second cousin, godparent, great-uncle, or great-aunt; or (ii) is the spouse of such a relative; or (iii) is the child's step-father, step-mother, or adult step-brother or step-sister; or (iv) is a fictive kin; "relative" also includes a person related in any of the foregoing ways to a sibling of a child, even though the person is not related to the child, when the child and its sibling are placed together with that person. For children who have been in the guardianship of the Department, have been adopted, and are subsequently returned to the temporary custody or guardianship of the Department, a "relative" may also include any person who would have qualified as a relative under this paragraph prior to the adoption, but only if the Department determines, and documents, that it would be in the child's best interests to consider this person a relative, based upon the factors for determining best interests set forth in subsection (4.05) of Section 1-3 of the Juvenile Court Act of 1987. A relative with whom a child is placed pursuant to this subsection may, but is not required to, apply for licensure as a foster family home pursuant to the Child Care Act of 1969; provided, however, that as of July 1, 1995, foster care payments shall be made only to licensed foster family homes pursuant to the terms of Section 5 of this Act.
Notwithstanding any other provision under this subsection to the contrary, a fictive kin with whom a child is placed pursuant to this subsection shall apply for licensure as a foster family home pursuant to the Child Care Act of 1969 within 6 months of the child's placement with the fictive kin. The Department shall not remove a child from the home of a fictive kin on the basis that the fictive kin fails to apply for licensure within 6 months of the child's placement with the fictive kin, or fails to meet the standard for licensure. All other requirements established under the rules and procedures of the Department concerning the placement of a child, for whom the Department is legally responsible, with a relative shall apply. By June 1, 2015, the Department shall promulgate rules establishing criteria and standards for placement, identification, and licensure of fictive kin.
For purposes of this subsection, "fictive kin" means any individual, unrelated by birth or marriage, who:
(i) is shown to have significant and close personal

or emotional ties with the child or the child's family prior to the child's placement with the individual; or

(ii) is the current foster parent of a child in the

custody or guardianship of the Department pursuant to this Act and the Juvenile Court Act of 1987, if the child has been placed in the home for at least one year and has established a significant and family-like relationship with the foster parent, and the foster parent has been identified by the Department as the child's permanent connection, as defined by Department rule.

The provisions added to this subsection (b) by Public Act 98-846 shall become operative on and after June 1, 2015.
(c) In placing a child under this Act, the Department shall ensure that the child's health, safety, and best interests are met. In rejecting placement of a child with an identified relative, the Department shall ensure that the child's health, safety, and best interests are met. In evaluating the best interests of the child, the Department shall take into consideration the factors set forth in subsection (4.05) of Section 1-3 of the Juvenile Court Act of 1987.
The Department shall consider the individual needs of the child and the capacity of the prospective foster or adoptive parents to meet the needs of the child. When a child must be placed outside his or her home and cannot be immediately returned to his or her parents or guardian, a comprehensive, individualized assessment shall be performed of that child at which time the needs of the child shall be determined. Only if race, color, or national origin is identified as a legitimate factor in advancing the child's best interests shall it be considered. Race, color, or national origin shall not be routinely considered in making a placement decision. The Department shall make special efforts for the diligent recruitment of potential foster and adoptive families that reflect the ethnic and racial diversity of the children for whom foster and adoptive homes are needed. "Special efforts" shall include contacting and working with community organizations and religious organizations and may include contracting with those organizations, utilizing local media and other local resources, and conducting outreach activities.
(c-1) At the time of placement, the Department shall consider concurrent planning, as described in subsection (l-1) of Section 5, so that permanency may occur at the earliest opportunity. Consideration should be given so that if reunification fails or is delayed, the placement made is the best available placement to provide permanency for the child. To the extent that doing so is in the child's best interests as set forth in subsection (4.05) of Section 1-3 of the Juvenile Court Act of 1987, the Department should consider placements that will permit the child to maintain a meaningful relationship with his or her parents.
(d) The Department may accept gifts, grants, offers of services, and other contributions to use in making special recruitment efforts.
(e) The Department in placing children in adoptive or foster care homes may not, in any policy or practice relating to the placement of children for adoption or foster care, discriminate against any child or prospective adoptive or foster parent on the basis of race.
(Source: P.A. 99-143, eff. 7-27-15; 99-340, eff. 1-1-16; 99-642, eff. 7-28-16; 99-836, eff. 1-1-17; 100-101, eff. 8-11-17.)

(20 ILCS 505/7.1) (from Ch. 23, par. 5007.1)
Sec. 7.1. One Church One Child Advisory Board. There is created the One Church One Child Advisory Board to advise the Department in the placement of children by encouraging black churches to help find permanent homes for black children waiting to be adopted. The Advisory Board shall consist of 25 members appointed by the Governor, with at least one member representing each region of the State as determined by the Department. Members of the Advisory Board shall be reimbursed for their expenses incurred in performing their duties as determined by the Department.
(Source: P.A. 87-1148.)

(20 ILCS 505/7.2)
Sec. 7.2. (Repealed).
(Source: P.A. 88-550, eff. 7-3-94. Repealed by P.A. 91-798, eff. 7-9-00.)

(20 ILCS 505/7.3)
Sec. 7.3. Placement plan. The Department shall develop and implement a written plan for placing children. The plan shall include at least the following features:
(1) A plan for recruiting minority adoptive and

foster families. The plan shall include strategies for using existing resources in minority communities, use of minority outreach staff whenever possible, use of minority foster homes for placements after birth and before adoption, and other techniques as appropriate.

(2) A plan for training adoptive and foster families

of minority children.

(3) A plan for employing social workers in adoption

and foster care. The plan shall include staffing goals and objectives.

(4) A plan for ensuring that adoption and foster care

workers attend training offered or approved by the Department regarding the State's goal of encouraging cultural diversity and the needs of special needs children.

(5) A plan that includes policies and procedures for

determining for each child requiring placement outside of his or her home, and who cannot be immediately returned to his or her parents or guardian, the placement needs of that child. In the rare instance when an individualized assessment identifies, documents, and substantiates that race, color, or national origin is a factor that needs to be considered in advancing a particular child's best interests, it shall be considered in making a placement.

(Source: P.A. 92-334, eff. 8-10-01.)

(20 ILCS 505/7.3a)
Sec. 7.3a. Normalcy parenting for children in foster care; participation in childhood activities.
(a) Legislative findings.
(1) Every day parents make important decisions about

their child's participation in extracurricular activities. Caregivers for children in out-of-home care are faced with making the same decisions.

(2) When a caregiver makes decisions, he or she must

consider applicable laws, rules, and regulations to safeguard the health, safety, and best interests of a child in out-of-home care.

(3) Participation in extracurricular activities is

important to a child's well-being, not only emotionally, but also in developing valuable life skills.

(4) The General Assembly recognizes the importance of

making every effort to normalize the lives of children in out-of-home care and to empower a caregiver to approve or not approve a child's participation in appropriate extracurricular activities based on the caregiver's own assessment using the reasonable and prudent parent standard, without prior approval of the Department, the caseworker, or the court.

(5) Nothing in this Section shall be presumed to

discourage or diminish the engagement of families and guardians in the child's life activities.

(b) Definitions. As used in this Section:
"Appropriate activities" means activities or items that are generally accepted as suitable for children of the same chronological age or developmental level of maturity. Appropriateness is based on the development of cognitive, emotional, physical, and behavioral capacity that is typical for an age or age group, taking into account the individual child's cognitive, emotional, physical, and behavioral development.
"Caregiver" means a person with whom the child is placed in out-of-home care or a designated official for child care facilities licensed by the Department as defined in the Child Care Act of 1969.
"Reasonable and prudent parent standard" means the standard characterized by careful and sensible parental decisions that maintain the child's health, safety, and best interests while at the same time supporting the child's emotional and developmental growth that a caregiver shall use when determining whether to allow a child in out-of-home care to participate in extracurricular, enrichment, cultural, and social activities.
(c) Requirements for decision-making.
(1) Each child who comes into the care and custody of

the Department is fully entitled to participate in appropriate extracurricular, enrichment, cultural, and social activities in a manner that allows that child to participate in his or her community to the fullest extent possible.

(2) Caregivers must use the reasonable and prudent

parent standard in determining whether to give permission for a child in out-of-home care to participate in appropriate extracurricular, enrichment, cultural, and social activities. Caregivers are expected to promote and support a child's participation in such activities. When using the reasonable and prudent parent standard, the caregiver shall consider:

(A) the child's age, maturity, and developmental

level to promote the overall health, safety, and best interests of the child;

(B) the best interest of the child based on

information known by the caregiver;

(C) the importance and fundamental value of

encouraging the child's emotional and developmental growth gained through participation in activities in his or her community;

(D) the importance and fundamental value of

providing the child with the most family-like living experience possible; and

(E) the behavioral history of the child and the

child's ability to safely participate in the proposed activity.

(3) A caregiver is not liable for harm caused to a

child in out-of-home care who participates in an activity approved by the caregiver, provided that the caregiver has acted as a reasonable and prudent parent in permitting the child to engage in the activity.

(d) Rulemaking. The Department shall adopt, by rule, procedures no later than June 1, 2017 that promote and protect the ability of children to participate in appropriate extracurricular, enrichment, cultural, and social activities.
(Source: P.A. 99-839, eff. 8-19-16.)

(20 ILCS 505/7.4)
Sec. 7.4. Development and preservation of sibling relationships for children in care; placement of siblings; contact among siblings placed apart.
(a) Purpose and policy. The General Assembly recognizes that sibling relationships are unique and essential for a person, but even more so for children who are removed from the care of their families and placed in the State child welfare system. When family separation occurs through State intervention, every effort must be made to preserve, support and nurture sibling relationships when doing so is in the best interest of each sibling. It is in the interests of foster children who are part of a sibling group to enjoy contact with one another, as long as the contact is in each child's best interest. This is true both while the siblings are in State care and after one or all of the siblings leave State care through adoption, guardianship, or aging out.
(b) Definitions. For purposes of this Section:
(1) Whenever a best interest determination is

required by this Section, the Department shall consider the factors set out in subsection (4.05) of Section 1-3 of the Juvenile Court Act of 1987 and the Department's rules regarding Sibling Placement, 89 111. Admin. Code 301.70 and Sibling Visitation, 89 111. Admin. Code 301.220, and the Department's rules regarding Placement Selection Criteria, 89 111. Admin. Code 301.60.

(2) "Adopted child" means a child who, immediately

preceding the adoption, was in the custody or guardianship of the Illinois Department of Children and Family Services under Article II of the Juvenile Court Act of 1987.

(3) "Adoptive parent" means a person who has become a

parent through the legal process of adoption.

(4) "Child" means a person in the temporary custody

or guardianship of the Department who is under the age of 21.

(5) "Child placed in private guardianship" means a

child who, immediately preceding the guardianship, was in the custody or guardianship of the Illinois Department of Children and Family Services under Article II of the Juvenile Court Act.

(6) "Contact" may include, but is not limited to

visits, telephone calls, letters, sharing of photographs or information, e-mails, video conferencing, and other form of communication or contact.

(7) "Legal guardian" means a person who has become

the legal guardian of a child who, immediately prior to the guardianship, was in the custody or guardianship of the Illinois Department of Children and Family Services under Article II of the Juvenile Court Act of 1987.

(8) "Parent" means the child's mother or father who

is named as the respondent in proceedings conducted under Article II of the Juvenile Court Act of 1987.

(9) "Post Permanency Sibling Contact" means contact

between siblings following the entry of a Judgment Order for Adoption under Section 14 of the Adoption Act regarding at least one sibling or an Order for Guardianship appointing a private guardian under Section 2-27 or the Juvenile Court Act of 1987, regarding at least one sibling. Post Permanency Sibling Contact may include, but is not limited to, visits, telephone calls, letters, sharing of photographs or information, emails, video conferencing, and other form of communication or connection agreed to by the parties to a Post Permanency Sibling Contact Agreement.

(10) "Post Permanency Sibling Contact Agreement"

means a written agreement between the adoptive parent or parents, the child, and the child's sibling regarding post permanency contact between the adopted child and the child's sibling, or a written agreement between the legal guardians, the child, and the child's sibling regarding post permanency contact between the child placed in guardianship and the child's sibling. The Post Permanency Sibling Contact Agreement may specify the nature and frequency of contact between the adopted child or child placed in guardianship and the child's sibling following the entry of the Judgment Order for Adoption or Order for Private Guardianship. The Post Permanency Sibling Contact Agreement may be supported by services as specified in this Section. The Post Permanency Sibling Contact Agreement is voluntary on the part of the parties to the Post Permanency Sibling Contact Agreement and is not a requirement for finalization of the child's adoption or guardianship. The Post Permanency Sibling Contract Agreement shall not be enforceable in any court of law or administrative forum and no cause of action shall be brought to enforce the Agreement. When entered into, the Post Permanency Sibling Contact Agreement shall be placed in the child's Post Adoption or Guardianship case record and in the case file of a sibling who is a party to the agreement and who remains in the Department's custody or guardianship.

(11) "Sibling Contact Support Plan" means a written

document that sets forth the plan for future contact between siblings who are in the Department's care and custody and residing separately. The goal of the Support Plan is to develop or preserve and nurture the siblings' relationships. The Support Plan shall set forth the role of the foster parents, caregivers, and others in implementing the Support Plan. The Support Plan must meet the minimum standards regarding frequency of in-person visits provided for in Department rule.

(12) "Siblings" means children who share at least one

parent in common. This definition of siblings applies solely for purposes of placement and contact under this Section. For purposes of this Section, children who share at least one parent in common continue to be siblings after their parent's parental rights are terminated, if parental rights were terminated while a petition under Article II of the Juvenile Court Act of 1987 was pending. For purposes of this Section, children who share at least one parent in common continue to be siblings after a sibling is adopted or placed in private guardianship when the adopted child or child placed in private guardianship was in the Department's custody or guardianship under Article II of the Juvenile Court Act of 1987 immediately prior to the adoption or private guardianship. For children who have been in the guardianship of the Department under Article II of the Juvenile Court Act of 1987, have been adopted, and are subsequently returned to the temporary custody or guardianship of the Department under Article II of the Juvenile Court Act of 1987, "siblings" includes a person who would have been considered a sibling prior to the adoption and siblings through adoption.

(c) No later than January 1, 2013, the Department shall promulgate rules addressing the development and preservation of sibling relationships. The rules shall address, at a minimum:
(1) Recruitment, licensing, and support of foster

parents willing and capable of either fostering sibling groups or supporting and being actively involved in planning and executing sibling contact for siblings placed apart. The rules shall address training for foster parents, licensing workers, placement workers, and others as deemed necessary.

(2) Placement selection for children who are

separated from their siblings and how to best promote placements of children with foster parents or programs that can meet the children's needs, including the need to develop and maintain contact with siblings.

(3) State-supported guidance to siblings who have

aged out of state care regarding positive engagement with siblings.

(4) Implementation of Post Permanency Sibling

Contact Agreements for children exiting State care, including services offered by the Department to encourage and assist parties in developing agreements, services offered by the Department post permanency to support parties in implementing and maintaining agreements, and including services offered by the Department post permanency to assist parties in amending agreements as necessary to meet the needs of the children.

(5) Services offered by the Department for children

who exited foster care prior to the availability of Post Permanency Sibling Contact Agreements, to invite willing parties to participate in a facilitated discussion, including, but not limited to, a mediation or joint team decision-making meeting, to explore sibling contact.

(d) The Department shall develop a form to be provided to youth entering care and exiting care explaining their rights and responsibilities related to sibling visitation while in care and post permanency.
(e) Whenever a child enters care or requires a new placement, the Department shall consider the development and preservation of sibling relationships.
(1) This subsection applies when a child entering

care or requiring a change of placement has siblings who are in the custody or guardianship of the Department. When a child enters care or requires a new placement, the Department shall examine its files and other available resources and determine whether a sibling of that child is in the custody or guardianship of the Department. If the Department determines that a sibling is in its custody or guardianship, the Department shall then determine whether it is in the best interests of each of the siblings for the child needing placement to be placed with the sibling. If the Department determines that it is in the best interest of each sibling to be placed together, and the sibling's foster parent is able and willing to care for the child needing placement, the Department shall place the child needing placement with the sibling. A determination that it is not in a child's best interest to be placed with a sibling shall be made in accordance with Department rules, and documented in the file of each sibling.

(2) This subsection applies when a child who is

entering care has siblings who have been adopted or placed in private guardianship. When a child enters care, the Department shall examine its files and other available resources, including consulting with the child's parents, to determine whether a sibling of the child was adopted or placed in private guardianship from State care. The Department shall determine, in consultation with the child's parents, whether it would be in the child's best interests to explore placement with the adopted sibling or sibling in guardianship. Unless the parent objects, if the Department determines it is in the child's best interest to explore the placement, the Department shall contact the adoptive parents or guardians of the sibling, determine whether they are willing to be considered as placement resources for the child, and, if so, determine whether it is in the best interests of the child to be placed in the home with the sibling. If the Department determines that it is in the child's best interests to be placed in the home with the sibling, and the sibling's adoptive parents or guardians are willing and capable, the Department shall make the placement. A determination that it is not in a child's best interest to be placed with a sibling shall be made in accordance with Department rule, and documented in the child's file.

(3) This subsection applies when a child in

Department custody or guardianship requires a change of placement, and the child has siblings who have been adopted or placed in private guardianship. When a child in care requires a new placement, the Department may consider placing the child with the adoptive parent or guardian of a sibling under the same procedures and standards set forth in paragraph (2) of this subsection.

(4) When the Department determines it is not in the

best interest of one or more siblings to be placed together the Department shall ensure that the child requiring placement is placed in a home or program where the caregiver is willing and able to be actively involved in supporting the sibling relationship to the extent doing so is in the child's best interest.

(f) When siblings in care are placed in separate placements, the Department shall develop a Sibling Contact Support Plan. The Department shall convene a meeting to develop the Support Plan. The meeting shall include, at a minimum, the case managers for the siblings, the foster parents or other care providers if a child is in a non-foster home placement and the child, when developmentally and clinically appropriate. The Department shall make all reasonable efforts to promote the participation of the foster parents. Parents whose parental rights are intact shall be invited to the meeting. Others, such as therapists and mentors, shall be invited as appropriate. The Support Plan shall set forth future contact and visits between the siblings to develop or preserve, and nurture the siblings' relationships. The Support Plan shall set forth the role of the foster parents and caregivers and others in implementing the Support Plan. The Support Plan must meet the minimum standards regarding frequency of in-person visits provided for in Department rule. The Support Plan will be incorporated in the child's service plan and reviewed at each administrative case review. The Support Plan should be modified if one of the children moves to a new placement, or as necessary to meet the needs of the children. The Sibling Contact Support Plan for a child in care may include siblings who are not in the care of the Department, with the consent and participation of that child's parent or guardian.
(g) By January 1, 2013, the Department shall develop a registry so that placement information regarding adopted siblings and siblings in private guardianship is readily available to Department and private agency caseworkers responsible for placing children in the Department's care. When a child is adopted or placed in private guardianship from foster care the Department shall inform the adoptive parents or guardians that they may be contacted in the future regarding placement of or contact with siblings subsequently requiring placement.
(h) When a child is in need of an adoptive placement, the Department shall examine its files and other available resources and attempt to determine whether a sibling of the child has been adopted or placed in private guardianship after being in the Department's custody or guardianship. If the Department determines that a sibling of the child has been adopted or placed in private guardianship, the Department shall make a good faith effort to locate the adoptive parents or guardians of the sibling and inform them of the availability of the child for adoption. The Department may determine not to inform the adoptive parents or guardians of a sibling of a child that the child is available for adoption only for a reason permitted under criteria adopted by the Department by rule, and documented in the child's case file. If a child available for adoption has a sibling who has been adopted or placed in guardianship, and the adoptive parents or guardians of that sibling apply to adopt the child, the Department shall consider them as adoptive applicants for the adoption of the child. The Department's final decision as to whether it will consent to the adoptive parents or guardians of a sibling being the adoptive parents of the child shall be based upon the welfare and best interest of the child. In arriving at its decision, the Department shall consider all relevant factors, including but not limited to:
(1) the wishes of the child;
(2) the interaction and interrelationship of the

child with the applicant to adopt the child;

(3) the child's need for stability and continuity of

relationship with parent figures;

(4) the child's adjustment to his or her present

home, school, and community;

(5) the mental and physical health of all individuals

involved;

(6) the family ties between the child and the child's

relatives, including siblings;

(7) the background, age, and living arrangements of

the applicant to adopt the child;

(8) a criminal background report of the applicant to

adopt the child.

If placement of the child available for adoption with the adopted sibling or sibling in private guardianship is not feasible, but it is in the child's best interest to develop a relationship with his or her sibling, the Department shall invite the adoptive parents, guardian, or guardians for a mediation or joint team decision-making meeting to facilitate a discussion regarding future sibling contact.
(i) Post Permanency Sibling Contact Agreement. When a child in the Department's care has a permanency goal of adoption or private guardianship, and the Department is preparing to finalize the adoption or guardianship, the Department shall convene a meeting with the pre-adoptive parent or prospective guardian and the case manager for the child being adopted or placed in guardianship and the foster parents and case managers for the child's siblings, and others as applicable. The children should participate as is developmentally appropriate. Others, such as therapists and mentors, may participate as appropriate. At the meeting the Department shall encourage the parties to discuss sibling contact post permanency. The Department may assist the parties in drafting a Post Permanency Sibling Contact Agreement.
(1) Parties to the Post Permanency Sibling Contact

Agreement shall include:

(A) The adoptive parent or parents or guardian.
(B) The child's sibling or siblings, parents or

guardians.

(C) The child.
(2) Consent of child 14 and over. The written consent

of a child age 14 and over to the terms and conditions of the Post Permanency Sibling Contact Agreement and subsequent modifications is required.

(3) In developing this Agreement, the Department

shall encourage the parties to consider the following factors:

(A) the physical and emotional safety and welfare

of the child;

(B) the child's wishes;
(C) the interaction and interrelationship of the

child with the child's sibling or siblings who would be visiting or communicating with the child, including:

(i) the quality of the relationship between

the child and the sibling or siblings, and

(ii) the benefits and potential harms to the

child in allowing the relationship or relationships to continue or in ending them;

(D) the child's sense of attachments to the

birth sibling or siblings and adoptive family, including:

(i) the child's sense of being valued;
(ii) the child's sense of familiarity; and
(iii) continuity of affection for the child;

and

(E) other factors relevant to the best interest

of the child.

(4) In considering the factors in paragraph (3) of

this subsection, the Department shall encourage the parties to recognize the importance to a child of developing a relationship with siblings including siblings with whom the child does not yet have a relationship; and the value of preserving family ties between the child and the child's siblings, including:

(A) the child's need for stability and continuity

of relationships with siblings, and

(B) the importance of sibling contact in the

development of the child's identity.

(5) Modification or termination of Post Permanency

Sibling Contact Agreement. The parties to the agreement may modify or terminate the Post Permanency Sibling Contact Agreement. If the parties cannot agree to modification or termination, they may request the assistance of the Department of Children and Family Services or another agency identified and agreed upon by the parties to the Post Permanency Sibling Contact Agreement. Any and all terms may be modified by agreement of the parties. Post Permanency Sibling Contact Agreements may also be modified to include contact with siblings whose whereabouts were unknown or who had not yet been born when the Judgment Order for Adoption or Order for Private Guardianship was entered.

(6) Adoptions and private guardianships finalized

prior to the effective date of amendatory Act. Nothing in this Section prohibits the parties from entering into a Post Permanency Sibling Contact Agreement if the adoption or private guardianship was finalized prior to the effective date of this Section. If the Agreement is completed and signed by the parties, the Department shall include the Post Permanency Sibling Contact Agreement in the child's Post Adoption or Private Guardianship case record and in the case file of siblings who are parties to the agreement who are in the Department's custody or guardianship.

(Source: P.A. 97-1076, eff. 8-24-12; 98-463, eff. 8-16-13.)

(20 ILCS 505/7.5)
Sec. 7.5. Notice of post-adoption reunion services.
(a) For purposes of this Section, "post-adoption reunion services" means services provided by the Department to facilitate contact between adoptees and their siblings when one or more is still in the Department's care or adopted elsewhere, with the notarized consent of the adoptive parents of a minor child, when such contact has been established to be necessary to the adoptee's best interests and when all involved parties, including the adoptive parent of a child under 21 years of age, have provided written consent for such contact.
(b) The Department shall provide to all adoptive parents of children receiving monthly adoption assistance under subsection (j) of Section 5 of this Act a notice that includes a description of the Department's post-adoption reunion services and an explanation of how to access those services. The notice to adoptive parents shall be provided at least once per year until such time as the adoption assistance payments cease.
The Department shall also provide to all youth in care, within 30 days after their 18th birthday, the notice described in this Section.
(c) The Department shall adopt a rule regarding the provision of search and reunion services to youth in care and former youth in care.
(Source: P.A. 100-159, eff. 8-18-17.)

(20 ILCS 505/7.7)
Sec. 7.7. Limit on multiple placements. If the Department has placed a child in substitute care pursuant to a court order, the Department may not change the child's placement unless the Department specifically documents that the current placement is unsafe or unsuitable or that another placement is in the child's best interests or unless the new placement is in an adoptive home or other permanent placement.
(Source: P.A. 89-422; 90-28, eff. 1-1-98.)

(20 ILCS 505/8) (from Ch. 23, par. 5008)
Sec. 8. Scholarships and fee waivers. Each year the Department shall select a minimum of 53 students (at least 4 of whom shall be children of veterans) to receive scholarships and fee waivers which will enable them to attend and complete their post-secondary education at a community college, university, or college. Youth shall be selected from among the youth for whom the Department has court-ordered legal responsibility, youth who aged out of care at age 18 or older, or youth formerly under care who have been adopted or who have been placed in private guardianship. Recipients must have earned a high school diploma from an accredited institution or a high school equivalency certificate or diploma or have met the State criteria for high school graduation before the start of the school year for which they are applying for the scholarship and waiver. Scholarships and fee waivers shall be available to students for at least 5 years, provided they are continuing to work toward graduation. Unused scholarship dollars and fee waivers shall be reallocated to new recipients. No later than January 1, 2015, the Department shall promulgate rules identifying the criteria for "continuing to work toward graduation" and for reallocating unused scholarships and fee waivers. Selection shall be made on the basis of several factors, including, but not limited to, scholastic record, aptitude, and general interest in higher education. The selection committee shall include at least 2 individuals formerly under the care of the Department who have completed their post-secondary education. In accordance with this Act, tuition scholarships and fee waivers shall be available to such students at any university or college maintained by the State of Illinois. The Department shall provide maintenance and school expenses, except tuition and fees, during the academic years to supplement the students' earnings or other resources so long as they consistently maintain scholastic records which are acceptable to their schools and to the Department. Students may attend other colleges and universities, if scholarships are awarded them, and receive the same benefits for maintenance and other expenses as those students attending any Illinois State community college, university, or college under this Section. Beginning with recipients receiving scholarships and waivers in August 2014, the Department shall collect data and report annually to the General Assembly on measures of success, including (i) the number of youth applying for and receiving scholarships, (ii) the percentage of scholarship recipients who complete their college or university degree within 5 years, (iii) the average length of time it takes for scholarship recipients to complete their college or university degree, (iv) the reasons that scholarship recipients are discharged or fail to complete their college or university degree, (v) when available, youths' outcomes 5 years and 10 years after being awarded the scholarships, and (vi) budget allocations for maintenance and school expenses incurred by the Department.
(Source: P.A. 98-718, eff. 1-1-15; 98-805, eff. 1-1-15; 99-78, eff. 7-20-15.)

(20 ILCS 505/8a) (from Ch. 23, par. 5008a)
Sec. 8a. No otherwise qualified child with a disability receiving special education and related services under Article 14 of The School Code shall solely by reason of his or her disability be excluded from the participation in or be denied the benefits of or be subjected to discrimination under any program or activity provided by the Department.
The Department, or its authorized agent, shall ensure that a copy of a student's then current individualized education program (IEP) is provided to the school district in which the student is newly placed by the Department. Upon receipt of the IEP, the new school district shall review it and place the student in a special education program in accordance with that described in the IEP. The Department shall consult with the State Board of Education in the development of necessary rules and regulations to implement this provision.
(Source: P.A. 87-372.)

(20 ILCS 505/8b) (from Ch. 23, par. 5008b)
Sec. 8b. No homeless person eligible to receive benefits or services from the Department shall, by reason of his or her status as a homeless person, be excluded from participation in, be denied benefits under or be subjected to discrimination under any program or activity provided by the Department.
(Source: P.A. 84-1277.)

(20 ILCS 505/8.1)
Sec. 8.1. Foster Youth Summer Internship Pilot Program.
(a) The Department shall adopt rules on the development and implementation of a Foster Youth Summer Internship Pilot Program for the purpose of providing foster youth with professional training and experience through internships. The Department may collaborate with other appropriate State agencies to establish the pilot program.
(b) The Department shall adopt rules on the application process and eligibility requirements under the pilot program, which shall include, but not be limited to, a rule establishing that individuals who are at least 15 years old and are current or former foster youth are eligible to participate in the pilot program.
(c) The Department shall adopt rules to use the request-for-proposal process set forth in the Illinois Procurement Code when soliciting and entering into contractual agreements with organizations wanting to award internships under the pilot program.
(d) The pilot program may be established in multiple regions of the State.
(e) Internships provided under the pilot program may be paid or unpaid.
(f) Subject to appropriations, beginning January 1, 2016, the Department shall implement the pilot program. The pilot program shall operate for a 2-year period. At the end of that 2-year period, the Department shall evaluate the pilot program and submit a report to the General Assembly with its findings, including, but not limited to: (i) the number of foster youth who participated in the pilot program; (ii) the location and type of internships provided under the pilot program; and (3) the Department's efforts to recruit eligible individuals to participate in the pilot program. The report shall state whether the Department intends to continue the pilot program, using performance metrics to explain the rationale for its decision.
(Source: P.A. 99-285, eff. 8-5-15.)

(20 ILCS 505/9) (from Ch. 23, par. 5009)
Sec. 9. To exercise executive and administrative supervision over all institutions, divisions, programs and services now existing or hereafter acquired or created under the jurisdiction of the Department.
(Source: P.A. 83-180.)

(20 ILCS 505/9.1) (from Ch. 23, par. 5009.1)
Sec. 9.1. The parents or guardians of the estates of children accepted for care and training under the Juvenile Court Act or the Juvenile Court Act of 1987, or through a voluntary placement agreement with the parents or guardians shall be liable for the payment to the Department, or to a licensed or approved child care facility designated by the Department of sums representing charges for the care and training of those children at a rate to be determined by the Department. The Department shall establish a standard by which shall be measured the ability of parents or guardians to pay for the care and training of their children, and shall implement the standard by rules governing its application. The standard and the rules shall take into account ability to pay as measured by annual income and family size. Medical or other treatment provided on behalf of the family may also be taken into account in determining ability to pay if the Department concludes that such treatment is appropriate.
In addition, the Department may provide by rule for referral of Title IV-E foster care maintenance cases to the Department of Healthcare and Family Services for child support enforcement services under Title IV-D of the Social Security Act. The Department shall consider "good cause" as defined in regulations promulgated under Title IV-A of the Social Security Act, among other criteria, when determining whether to refer a case and, upon referral, the parent or guardian of the estate of a child who is receiving Title IV-E foster care maintenance payments shall be deemed to have made an assignment to the Department of any and all rights, title and interest in any support obligation on behalf of a child. The rights to support assigned to the Department shall constitute an obligation owed the State by the person who is responsible for providing the support, and shall be collectible under all applicable processes.
The acceptance of children for services or care shall not be limited or conditioned in any manner on the financial status or ability of parents or guardians to make such payments.
(Source: P.A. 95-331, eff. 8-21-07.)

(20 ILCS 505/9.2) (from Ch. 23, par. 5009.2)
Sec. 9.2. The Department shall have authority to enter into agreements with units of local government or individuals with the approval of the Attorney General, for the collection of monies owing because of the failure of parents or guardians to pay charges to the Department for the care and training of their children. Such agreements may be on a contingent fee basis, but such contingent fee shall not exceed 20% of the total amount collected.
The Department may also enter into agreements with local governmental units to exercise the investigative and enforcement powers designated in Section 9.8.
(Source: P.A. 86-659.)

(20 ILCS 505/9.3) (from Ch. 23, par. 5009.3)
Sec. 9.3. Declarations by Parents and Guardians. Information requested of parents and guardians shall be submitted on forms or questionnaires prescribed by the Department or units of local government as the case may be and shall contain a written declaration to be signed by the parent or guardian in substantially the following form:
"I declare under penalties of perjury that I have examined this form or questionnaire and all accompanying statements or documents pertaining to my income, or any other matter having bearing upon my status and ability to provide payment for care and training of my child, and to the best of my knowledge and belief the information supplied is true, correct, and complete".
A person who makes and subscribes a form or questionnaire which contains, as herein above provided, a written declaration that it is made under the penalties of perjury, knowing it to be false, incorrect or incomplete, in respect to any material statement or representative bearing upon his status as a parent or guardian, or upon his income, resources, or other matter concerning his ability to provide parental payment, shall be subject to the penalties for perjury provided for in Section 32-2 of the Criminal Code of 2012.
Parents who refuse to provide such information after three written requests from the Department will be liable for the full cost of care provided, from the commencement of such care until the required information is received.
(Source: P.A. 97-1150, eff. 1-25-13.)

(20 ILCS 505/9.4) (from Ch. 23, par. 5009.4)
Sec. 9.4. Investigation and Determination. The Department shall review the forms or questionnaires returned by each parent or guardian and supplement the information provided therein, where required, by such additional consultations with the parent or guardian and such other investigations as may be necessary and, applying the standard and regulations established by the Department, shall determine whether and the extent to which, the parent or guardian individually or together in any combination, are reasonably able to provide parental payment for care and training of their children.
The Department, by rule, may conduct periodic or other reinvestigations and redeterminations of the financial ability of parents or guardians. Any redeterminations shall have the effect of altering, amending, or modifying previous determinations. However, any redetermination which established liability for parental payment of reimbursement, or which increases the support or reimbursement liability specified in a prior order, shall be subject to the provisions of Section 9.9 in the administrative and judicial review procedures herein provided for original orders.
(Source: P.A. 83-1037.)

(20 ILCS 505/9.5) (from Ch. 23, par. 5009.5)
Sec. 9.5. Notice of Parental Payments Due. When the Department has determined that a parent or guardian is liable for payment for care and support of his children, the parent or guardian shall be notified by mailing him a copy of the determination by mail, advising him of his legal obligation to make payments for such period or periods of time, definite in duration or indefinite, as the circumstances required. The notice shall direct payment as provided in Section 9.6.
Within 30 days after receipt of a payment notice, the parents may appeal the assessment amount if the data used in determining the amount is inaccurate or incomplete. Parents may also appeal the assessment at any time on the basis of changes in their circumstances which render inaccurate information on which the assessment is based. If the changes requested in a parental appeal are granted, the Department may modify its assessment retroactively to the appropriate date and adjust any amount in arrears accordingly.
(Source: P.A. 83-1037.)

(20 ILCS 505/9.6) (from Ch. 23, par. 5009.6)
Sec. 9.6. Parental Payments. The notice to responsible parents and guardians issued pursuant to Section 9.5 shall direct payment to the Department, as provided by regulation.
Fifty percent of payments by parents and guardians to the Department may be used for payment of collection fees or contingency fees and for services provided by the Department.
(Source: P.A. 83-1037.)

(20 ILCS 505/9.7) (from Ch. 23, par. 5009.7)
Sec. 9.7. Alternative Actions to Enforce Parental Payments Due. If a responsible parent or guardian fails or refuses to make parental payments for care and training of their children, or contributes less than the amount indicated by the determination, the Department shall take action to enforce support in accordance with Section 9.8 of this Act.
An annual interest rate equal to the prime commercial rate of interest plus 3% will be assessed and payable on all amounts more than 60 days past due. For the purposes of this Section, "prime commercial rate" means such prime rate as from time to time is publicly announced by the largest commercial banking institution located in this State, measured in terms of total assets.
(Source: P.A. 83-1037.)

(20 ILCS 505/9.8) (from Ch. 23, par. 5009.8)
Sec. 9.8. Court Enforcement. The Department shall refer to the State's Attorney, Attorney General, or to the proper legal representative of the unit of government or private agency, for judicial enforcement as herein provided, instances of failure to make parental payments as required by law. Action shall be brought in the circuit court to obtain parental payments and the recovery of such payments may be taken separately or they may be consolidated with actions to obtain other child support. Such actions may be brought in the name of the child receiving care and training, or may be brought in the name of the Department or the unit of local government, as the case requires, in behalf of such persons.
The court may enter orders for the payment of monies for the care and training of the children as may be just and equitable and may direct payment thereof for such period or periods of time as the circumstances require. The order may be entered against the parents or guardians and shall be based upon the standard determined under Section 9.1 or an amount determined by the court to reflect the ability to contribute to the care and training of their children provided by the Department.
When an order is entered for the parental payment for care and training of the child, and the parent or guardian willfully refuses to comply with its enforcement, the parent or guardian may be declared in contempt of court and punished therefor.
(Source: P.A. 91-357, eff. 7-29-99.)

(20 ILCS 505/9.8a) (from Ch. 23, par. 5009.8a)
Sec. 9.8a. Child Welfare Litigation Division. The Department of Children and Family Services Child Welfare Litigation Division in the Office of the Attorney General shall represent the State in, and defend on the State's behalf, all court actions referred to it by the Illinois Department of Children and Family Services under this Act, the Child Care Act of 1969, and other laws for the enforcement and defense of all legal proceedings. The Division shall be funded by an appropriation to the Department of Children and Family Services and shall be staffed with attorneys appointed by the Attorney General as Special Assistant Attorneys General whose special duty it shall be to execute the duties described in this paragraph. The Special Assistant Attorneys General shall be assigned exclusively to those duties and may engage only in political activities that are not prohibited by the federal Hatch Political Activity Act.
(Source: P.A. 87-1017.)

(20 ILCS 505/9.9) (from Ch. 23, par. 5009.9)
Sec. 9.9. Review under Administrative Review Law. Any responsible parent or guardian affected by a final administrative decision of the Department in a hearing, conducted pursuant to this Act, may have the decision reviewed only under and in accordance with the Administrative Review Law as amended. The provisions of the Administrative Review Law, and the rules adopted pursuant thereto, shall apply to and govern all proceedings for the judicial review of such final administrative decisions of the Department. The term "administrative decision", is defined as in Section 3-101 of the Code of Civil Procedure.
Review of a final administrative decision under the Administrative Review Law is not applicable to a decision to conduct a family assessment as provided under subsection (a-5) of Section 7.4 of the Abused and Neglected Child Reporting Act because no determination concerning child abuse or neglect is made and nothing is reported to the central register.
Appeals from all final orders and judgments entered by a court upon review of the Department's orders in any case may be taken by either party to the proceeding and shall be governed by the rules applicable to appeals in civil cases.
The remedy herein provided for appeal shall be exclusive, and no court shall have jurisdiction to review the subject matter of any order made by the Department except as herein provided.
(Source: P.A. 96-760, eff. 1-1-10.)

(20 ILCS 505/10) (from Ch. 23, par. 5010)
Sec. 10. To establish and operate in the regions of the State additional shelter care or group care facilities.
(Source: P.A. 83-180.)

(20 ILCS 505/11) (from Ch. 23, par. 5011)
Sec. 11. To appoint and remove the superintendents of the institutions operated by the Department, to obtain all other employees subject to the provisions of the "Personnel Code", and to conduct staff training programs for the development and improvement of services.
(Source: Laws 1963, p. 1061.)

(20 ILCS 505/11.1)
Sec. 11.1. Department employees; restrictions. No person may be employed by the Department who has been declared a sexually dangerous person under the Sexually Dangerous Persons Act or convicted of committing or attempting to commit any of the offenses described in subsection (b) of Section 4.2 of the Child Care Act of 1969.
(Source: P.A. 97-103, eff. 7-14-11.)

(20 ILCS 505/12) (from Ch. 23, par. 5012)
Sec. 12. (a) To provide supervision, housing accommodations, board or the payment of boarding costs, tuition, and treatment free of charge, except as otherwise specified in this Act, for residents of this State who are cared for in any institution, or for persons receiving services under any program under the jurisdiction of the Department. Residents of other states may be admitted upon payment of the costs of board, tuition, and treatment as determined by the Department; provided, that no resident of another state shall be received or retained to the exclusion of any resident of this State. The Department shall accept any donation for the board, tuition, and treatment of any person receiving service or care.
(b) To make room and board payments to persons providing foster care under this Act at a rate for each child that is up to 100% of the adjusted United States Department of Agriculture Cost of Raising a Child in the Urban Midwest/Low Cost Index.
By March 1, 2010 and March 1 of each year thereafter, the Department of Children and Family Services shall report to the Governor and General Assembly the estimated cost and additional funding required to establish the rate for each child up to 100% of the Foster Care Minimum Adequate Rates for Children (MARC) for expenditures allowable under the federal Title IV-E Foster Care Maintenance Program of the Social Security Act related to the actual costs of providing food, clothing, shelter, daily supervision, school supplies, personal incidentals, and insurance, jointly recommended by the National Foster Parent Association, the University of Maryland School of Social Work, and the organization Children's Rights in a technical report entitled "Hitting the M.A.R.C.: Establishing Foster Care Minimum Adequate Rates for Children", dated October 2007.
(Source: P.A. 96-247, eff. 8-11-09.)

(20 ILCS 505/12.1) (from Ch. 23, par. 5012.1)
Sec. 12.1. To cooperate with the State Board of Education and the Department of Human Services in a program to provide for the placement, supervision and foster care of children with disabilities who must leave their home community in order to attend schools offering programs in special education.
(Source: P.A. 99-143, eff. 7-27-15.)

(20 ILCS 505/12.2) (from Ch. 23, par. 5012.2)
Sec. 12.2. To cooperate with the Department of Human Services in any programs or projects regarding the care and education of children with disabilities, particularly in relation to the institutions under the administration of the Department.
(Source: P.A. 99-143, eff. 7-27-15.)

(20 ILCS 505/17) (from Ch. 23, par. 5017)
Sec. 17. Youth and Community Services Program. The Department of Human Services shall develop a State program for youth and community services which will assure that youth who come into contact or may come into contact with the child welfare and the juvenile justice systems will have access to needed community, prevention, diversion, emergency and independent living services. The term "youth" means a person under the age of 19 years. The term "homeless youth" means a youth who cannot be reunited with his or her family and is not in a safe and stable living situation. This Section shall not be construed to require the Department of Human Services to provide services under this Section to any homeless youth who is at least 18 years of age but is younger than 19 years of age; however, the Department may, in its discretion, provide services under this Section to any such homeless youth.
(a) The goals of the program shall be to:
(1) maintain children and youths in their own

community;

(2) eliminate unnecessary categorical funding of

programs by funding more comprehensive and integrated programs;

(3) encourage local volunteers and voluntary

associations in developing programs aimed at preventing and controlling juvenile delinquency;

(4) address voids in services and close service gaps;
(5) develop program models aimed at strengthening the

relationships between youth and their families and aimed at developing healthy, independent lives for homeless youth;

(6) contain costs by redirecting funding to more

comprehensive and integrated community-based services; and

(7) coordinate education, employment, training and

other programs for youths with other State agencies.

(b) The duties of the Department under the program shall be to:
(1) design models for service delivery by local

communities;

(2) test alternative systems for delivering youth

services;

(3) develop standards necessary to achieve and

maintain, on a statewide basis, more comprehensive and integrated community-based youth services;

(4) monitor and provide technical assistance to local

boards and local service systems;

(5) assist local organizations in developing programs

which address the problems of youths and their families through direct services, advocacy with institutions, and improvement of local conditions; and

(6) develop a statewide adoption awareness campaign

aimed at pregnant teenagers.

(Source: P.A. 89-507, eff. 7-1-97.)

(20 ILCS 505/17a-1) (from Ch. 23, par. 5017a-1)
Sec. 17a-1. (Repealed).
(Source: P.A. 89-507, eff. 7-1-97. Repealed by P.A. 91-798, eff. 7-9-00.)

(20 ILCS 505/17a-2) (from Ch. 23, par. 5017a-2)
Sec. 17a-2. Local boards and service systems; Department of Human Services. The Department of Human Services shall promulgate regulations for the establishment and recognition of service areas and local boards or local service systems responsible for the development or coordination of more comprehensive and integrated community-based youth services. Such service areas, local boards and local service systems shall be reviewed every 4 years. Any entity formed in conformity with the regulations of the Department desiring recognition as a local board or local service system for a service area may apply to the Department for such recognition. The Department may refuse to renew or may withdraw recognition of a service area, local board or local service system if such area, board or system substantially fails to comply with the regulations and minimum service requirements promulgated by the Department under this Section. The Department shall assist in the organization and establishment of local service systems and may provide for community youth services in any area of the State where no recognized local board or local services system exists.
(Source: P.A. 89-507, eff. 7-1-97.)

(20 ILCS 505/17a-3) (from Ch. 23, par. 5017a-3)
Sec. 17a-3. Annual community youth service plan; Department of Human Services. Each local board or local service system shall, in conformity with regulations of the Department of Human Services, prepare an annual community youth service plan and annual budget to implement the community youth service plan. Such plans shall be transmitted to the regional youth planning committees and included in a regional youth service plan. Each plan shall demonstrate, at a minimum, the following components of a youth service system: (a) community needs assessment and resource development; (b) case management (including case review, tracking, service evaluation and networking); (c) accountability; (d) staff development; (e) consultation with and technical assistance for providers; and (f) assurance of the availability of the following: (i) community services, including primary prevention, outreach and recreational opportunities, and the use of indigenous community volunteers to provide programs designed to correct conditions contributing to delinquency; (ii) diversion services, including client advocacy, family counseling, employment and educational assistance and service brokerage; (iii) emergency services, including 24-hours crisis intervention and shelter care; (iv) comprehensive independent living services, including outreach, referral for public assistance or other benefits to which homeless youth may be entitled, emergency shelter care homes, transitional support programs in a residential setting, outward bound experiences and transitional independent living skills support, in a non-residential facility, with special emphasis on youth employment and training opportunities; and (v) mental health services. Each component of the annual community youth service plan shall expressly address the following high-risk populations: homeless youth, pregnant youth and youth who are parents.
(Source: P.A. 89-507, eff. 7-1-97.)

(20 ILCS 505/17a-4) (from Ch. 23, par. 5017a-4)
Sec. 17a-4. Grants for community-based youth services; Department of Human Services.
(a) The Department of Human Services shall make grants for the purpose of planning, establishing, operating, coordinating and evaluating programs aimed at reducing or eliminating the involvement of youth in the child welfare or juvenile justice systems. The programs shall include those providing for more comprehensive and integrated community-based youth services including Unified Delinquency Intervention Services programs and for community services programs. The Department may authorize advance disbursement of funds for such youth services programs. When the appropriation for "comprehensive community-based service to youth" is equal to or exceeds $5,000,000, the Department shall allocate the total amount of such appropriated funds in the following manner:
(1) no more than 20% of the grant funds appropriated

shall be awarded by the Department for new program development and innovation;

(2) not less than 80% of grant funds appropriated

shall be allocated to community-based youth services programs based upon population of youth under 18 years of age and other demographic variables defined by the Department of Human Services by rule, which may include weighting for service priorities relating to special needs identified in the annual plans of the regional youth planning committees established under this Act;

(3) if any amount so allocated under paragraph (2) of

this subsection (a) remains unobligated such funds shall be reallocated in a manner equitable and consistent with the purpose of paragraph (2) of this subsection (a); and

(4) the local boards or local service systems shall

certify prior to receipt of grant funds from the Department of Human Services that a 10% local public or private financial or in-kind commitment is allocated to supplement the State grant.

(b) Notwithstanding any provision in this Act or rules promulgated under this Act to the contrary, unless expressly prohibited by federal law or regulation, all individuals, corporations, or other entities that provide medical or mental health services, whether organized as for-profit or not-for-profit entities, shall be eligible for consideration by the Department of Human Services to participate in any program funded or administered by the Department. This subsection shall not apply to the receipt of federal funds administered and transferred by the Department for services when the federal government has specifically provided that those funds may be received only by those entities organized as not-for-profit entities.
(Source: P.A. 89-392, eff. 8-20-95; 89-507, eff. 7-1-97; 90-655, eff. 7-30-98.)

(20 ILCS 505/17a-5) (from Ch. 23, par. 5017a-5)
Sec. 17a-5. The Department of Human Services shall be successor to the Department of Children and Family Services in the latter Department's capacity as successor to the Illinois Law Enforcement Commission in the functions of that Commission relating to juvenile justice and the federal Juvenile Justice and Delinquency Prevention Act of 1974 as amended, and shall have the powers, duties and functions specified in this Section relating to juvenile justice and the federal Juvenile Justice and Delinquency Prevention Act of 1974, as amended.
(1) Definitions. As used in this Section:
(a) "juvenile justice system" means all activities by

public or private agencies or persons pertaining to the handling of youth involved or having contact with the police, courts or corrections;

(b) "unit of general local government" means any

county, municipality or other general purpose political subdivision of this State;

(c) "Commission" means the Illinois Juvenile Justice

Commission provided for in Section 17a-9 of this Act.

(2) Powers and Duties of Department. The Department of Human Services shall serve as the official State Planning Agency for juvenile justice for the State of Illinois and in that capacity is authorized and empowered to discharge any and all responsibilities imposed on such bodies by the federal Juvenile Justice and Delinquency Prevention Act of 1974, as amended, specifically the deinstitutionalization of status offenders, separation of juveniles and adults in municipal and county jails, removal of juveniles from county and municipal jails and monitoring of compliance with these mandates. In furtherance thereof, the Department has the powers and duties set forth in paragraphs 3 through 15 of this Section:
(3) To develop annual comprehensive plans based on analysis of juvenile crime problems and juvenile justice and delinquency prevention needs in the State, for the improvement of juvenile justice throughout the State, such plans to be in accordance with the federal Juvenile Justice and Delinquency Prevention Act of 1974, as amended;
(4) To define, develop and correlate programs and projects relating to administration of juvenile justice for the State and units of general local government within the State or for combinations of such units for improvement in law enforcement;
(5) To advise, assist and make recommendations to the Governor as to how to achieve a more efficient and effective juvenile justice system;
(5.1) To develop recommendations to ensure the effective reintegration of youth offenders into communities to which they are returning. The Illinois Juvenile Justice Commission, utilizing available information provided by the Department of Juvenile Justice, the Prisoner Review Board, the Illinois Criminal Justice Information Authority, and any other relevant State agency, shall develop by September 30, 2010, a report on juveniles who have been the subject of a parole revocation within the past year in Illinois. The report shall provide information on the number of youth confined in the Department of Juvenile Justice for revocation based on a technical parole violation, the length of time the youth spent on parole prior to the revocation, the nature of the committing offense that served as the basis for the original commitment, demographic information including age, race, sex, and zip code of the underlying offense and the conduct leading to revocation. In addition, the Juvenile Justice Commission shall develop recommendations to:
(A) recommend the development of a tracking system to

provide quarterly statewide reports on youth released from the Illinois Department of Juvenile Justice including lengths of stay in the Illinois Department of Juvenile Justice prior to release, length of monitoring post-release, pre-release services provided to each youth, violations of release conditions including length of release prior to violation, nature of violation, and intermediate sanctions offered prior to violation;

(B) recommend outcome measures of educational

attainment, employment, homelessness, recidivism, and other appropriate measures that can be used to assess the performance of the State of Illinois in operating youth offender reentry programs;

(C) recommend due process protections for youth

during release decision-making processes including, but not limited to, parole revocation proceedings and release on parole.

The Commission shall study and make recommendations to the Governor and General Assembly to ensure the effective treatment and supervision of the specialized population of juvenile offenders who are adjudicated delinquent for a sex offense. The Illinois Juvenile Justice Commission shall utilize available information and research on best practices within the State and across the nation including, but not limited to research and recommendations from the U.S. Department of Justice. Among other relevant options, the Commission shall: consider requiring specially trained probation, parole or aftercare officers to supervise juveniles adjudicated as sex offenders; explore the development of individualized probation or parole orders which would include, but is not limited to, supervision and treatment options for juveniles adjudicated as sex offenders; and consider the appropriateness and feasibility of restricting juveniles adjudicated as sex offenders from certain locations including schools and parks.
The Juvenile Justice Commission shall include information and recommendations on the effectiveness of the State's juvenile reentry programming, including progress on the recommendations in subparagraphs (A) and (B) of this paragraph (5.1), in its annual submission of recommendations to the Governor and the General Assembly on matters relative to its function, and in its annual juvenile justice plan. This paragraph (5.1) may be cited as the Youth Reentry Improvement Law of 2009;
(6) To act as a central repository for federal, State, regional and local research studies, plans, projects, and proposals relating to the improvement of the juvenile justice system;
(7) To act as a clearing house for information relating to all aspects of juvenile justice system improvement;
(8) To undertake research studies to aid in accomplishing its purposes;
(9) To establish priorities for the expenditure of funds made available by the United States for the improvement of the juvenile justice system throughout the State;
(10) To apply for, receive, allocate, disburse, and account for grants of funds made available by the United States pursuant to the federal Juvenile Justice and Delinquency Prevention Act of 1974, as amended; and such other similar legislation as may be enacted from time to time in order to plan, establish, operate, coordinate, and evaluate projects directly or through grants and contracts with public and private agencies for the development of more effective education, training, research, prevention, diversion, treatment and rehabilitation programs in the area of juvenile delinquency and programs to improve the juvenile justice system;
(11) To insure that no more than the maximum percentage of the total annual State allotment of juvenile justice funds be utilized for the administration of such funds;
(12) To provide at least 66-2/3 per centum of funds received by the State under the Juvenile Justice and Delinquency Prevention Act of 1974, as amended, are expended through:
(a) programs of units of general local government or

combinations thereof, to the extent such programs are consistent with the State plan; and

(b) programs of local private agencies, to the extent

such programs are consistent with the State plan;

(13) To enter into agreements with the United States government which may be required as a condition of obtaining federal funds;
(14) To enter into contracts and cooperate with units of general local government or combinations of such units, State agencies, and private organizations of all types, for the purpose of carrying out the duties of the Department imposed by this Section or by federal law or regulations;
(15) To exercise all other powers that are reasonable and necessary to fulfill its functions under applicable federal law or to further the purposes of this Section.
(Source: P.A. 96-853, eff. 12-23-09; 96-1271, eff. 1-1-11; 97-163, eff. 1-1-12.)

(20 ILCS 505/17a-6) (from Ch. 23, par. 5017a-6)
Sec. 17a-6. (A) Personnel exercising the rights, powers and duties in the Illinois Law Enforcement Commission that are transferred to the Department of Children and Family Services are transferred to the Department of Children and Family Services. However, the rights of the employees, the State and its agencies under the Personnel Code or any collective bargaining agreement, or under any pension, retirement or annuity plan shall not be affected by the provisions of this amendatory Act.
(B) All books, records, papers, documents, property (real or personal), unexpended appropriations and pending business in any way pertaining to the rights, powers and duties transferred from the Illinois Law Enforcement Commission to the Department of Children and Family Services shall be delivered and transferred to the Department of Children and Family Services.
(C) The provisions of subsections (A) and (B) of this Section are superseded by the applicable transfer and savings provisions of the Department of Human Services Act.
(Source: P.A. 89-507, eff. 7-1-97.)

(20 ILCS 505/17a-7) (from Ch. 23, par. 5017a-7)
Sec. 17a-7. Units of General Local Government - Agreements for Funds. Units of general local government may apply for, receive, disburse, allocate and account for grants of funds made available by the United States government, or by the State of Illinois, particularly including grants made available pursuant to the federal Juvenile Justice and Delinquency Prevention Act of 1974, including subsequent amendments or reenactments, if any: and may enter into agreements with the Department or with the United States government which may be required as a condition of obtaining federal or State funds, or both.
(Source: P.A. 82-975.)

(20 ILCS 505/17a-8) (from Ch. 23, par. 5017a-8)
Sec. 17a-8. Agreements for Cooperative Action by Units of General Local Government. Any two or more units of general local government may enter into agreements with one another for joint cooperative action for the purpose of applying for, receiving, disbursing, allocating and accounting for grants of funds made available by the United States government pursuant to the Juvenile Justice and Delinquency Prevention Act of 1974, including subsequent amendments or reenactments, if any; and for any State funds made available for that purpose. Such agreements shall include the proportion and amount of funds which shall be supplied by each participating unit of general local government. Such agreements may include provisions for the designation of treasurer or comparable employee of one of the units to serve as collection and disbursement officer for all of the units in connection with a grant-funded program.
(Source: P.A. 82-975.)

(20 ILCS 505/17a-9) (from Ch. 23, par. 5017a-9)
Sec. 17a-9. Illinois Juvenile Justice Commission.
(a) There is hereby created the Illinois Juvenile Justice Commission which shall consist of 25 persons appointed by the Governor. The Chairperson of the Commission shall be appointed by the Governor. Of the initial appointees, 8 shall serve a one-year term, 8 shall serve a two-year term and 9 shall serve a three-year term. Thereafter, each successor shall serve a three-year term. Vacancies shall be filled in the same manner as original appointments. Once appointed, members shall serve until their successors are appointed and qualified. Members shall serve without compensation, except they shall be reimbursed for their actual expenses in the performance of their duties. The Commission shall carry out the rights, powers and duties established in subparagraph (3) of paragraph (a) of Section 223 of the Federal "Juvenile Justice and Delinquency Prevention Act of 1974", as now or hereafter amended. The Commission shall determine the priorities for expenditure of funds made available to the State by the Federal Government pursuant to that Act. The Commission shall have the following powers and duties:
(1) Development, review and final approval of the

State's juvenile justice plan for funds under the Federal "Juvenile Justice and Delinquency Prevention Act of 1974";

(2) Review and approve or disapprove juvenile justice

and delinquency prevention grant applications to the Department for federal funds under that Act;

(3) Annual submission of recommendations to the

Governor and the General Assembly concerning matters relative to its function;

(4) Responsibility for the review of funds allocated

to Illinois under the "Juvenile Justice and Delinquency Prevention Act of 1974" to ensure compliance with all relevant federal laws and regulations;

(5) Function as the advisory committee for the State

Youth and Community Services Program as authorized under Section 17 of this Act, and in that capacity be authorized and empowered to assist and advise the Secretary of Human Services on matters related to juvenile justice and delinquency prevention programs and services; and

(6) Study the impact of, develop timelines, and

propose a funding structure to accommodate the expansion of the jurisdiction of the Illinois Juvenile Court to include youth age 17 under the jurisdiction of the Juvenile Court Act of 1987. The Commission shall submit a report by December 31, 2011 to the General Assembly with recommendations on extending juvenile court jurisdiction to youth age 17 charged with felony offenses.

(b) On the effective date of this amendatory Act of the 96th General Assembly, the Illinois Juvenile Jurisdiction Task Force created by Public Act 95-1031 is abolished and its duties are transferred to the Illinois Juvenile Justice Commission as provided in paragraph (6) of subsection (a) of this Section.
(Source: P.A. 96-1199, eff. 1-1-11.)

(20 ILCS 505/17a-10) (from Ch. 23, par. 5017a-10)
Sec. 17a-10. The Department of Human Services may administer unified delinquency intervention services to provide community-based alternatives to commitment to the Department of Corrections of children adjudicated as delinquent minors, and who meet such criteria as established by rules of the Department of Human Services.
(Source: P.A. 89-507, eff. 7-1-97.)

(20 ILCS 505/17a-11) (from Ch. 23, par. 5017a-11)
Sec. 17a-11. Governor's Youth Services Initiative. In cooperation with the Department of Juvenile Justice, the Department of Human Services and the Illinois State Board of Education, the Department of Children and Family Services shall establish the Governor's Youth Services Initiative. This program shall offer assistance to multi-problem youth whose difficulties are not the clear responsibility of any one state agency, and who are referred to the program by the juvenile court. The decision to establish and to maintain an initiative program shall be based upon the availability of program funds and the overall needs of the service area.
A Policy Board shall be established as the decision-making body of the Governor's Youth Services Initiative. The Board shall be composed of State agency liaisons appointed by the Secretary of Human Services, the Directors of the Department of Children and Family Services and the Department of Juvenile Justice, and the State Superintendent of Education. The Board shall meet at least quarterly.
The Department of Children and Family Services may establish a system of regional interagency councils in the various geographic regions of the State to address, at the regional or local level, the delivery of services to multi-problem youth.
The Department of Children and Family Services in consultation with the aforementioned sponsors of the program shall promulgate rules and regulations pursuant to the Illinois Administrative Procedure Act, for the development of initiative programs in densely populated areas of the State to meet the needs of multi-problem youth.
(Source: P.A. 94-696, eff. 6-1-06.)

(20 ILCS 505/17a-12) (from Ch. 23, par. 5017a-12)
Sec. 17a-12. (Repealed).
(Source: P.A. 86-1004. Repealed by P.A. 91-60, eff. 6-30-99.)

(20 ILCS 505/17a-13)
Sec. 17a-13. The Department shall establish a minimum of 3 citizen review panels for the purpose of evaluating the extent to which public and private agencies are effectively discharging their child protection responsibilities as required by the State plan submitted under guidelines of the federal Child Abuse Prevention and Treatment Act.
Each citizen review panel shall be composed of volunteer members who are broadly representative of State and community leaders, including members who have expertise in the prevention and treatment of child abuse and neglect. Existing advisory groups that have been established under State or federal law by the Department may be designated as citizen review panels if they have the capacity to perform the required functions.
(Source: P.A. 91-60, eff. 6-30-99.)

(20 ILCS 505/17a-15)
Sec. 17a-15. Community service programs; Department of Human Services.
(a) The Department of Human Services must establish a program to award grants to area projects to plan, establish, operate, coordinate, and evaluate community services programs. For purposes of this Section, "area project" means an entity whose purpose is to develop, manage, provide, and coordinate a community services program and "community services program" means a program, based on the Chicago Area Project Model, aimed at changing social, cultural, and environmental conditions that prevent youth and families from maximizing their potential and that place youth in a condition that increases their tendency to become involved in the juvenile justice or child welfare systems.
(b) The Department of Human Services must, by rule, establish the eligibility criteria for an area project, including the composition and responsibilities of the governing authority of an area project, application requirements, service components of community services programs, and the review and monitoring of community services program plans. At a minimum, an area project must be a not-for-profit organization (i)(A) whose preponderance of resources is directed to community services programs that are different than intervention-oriented youth services or (B) that creates through an amendment to its by-laws or other binding agreement a specific body whose purpose is to develop, manage, provide, and coordinate a community services program and (ii) that includes representation from any community committee, as defined by rule of the Department of Human Services, of the area project and may also include business and industry leaders, educators, and other concerned citizens.
(c) The Department of Human Services shall fund community services programs by grants made through negotiated contracts, which are written agreements mutually agreed upon by the Department and the area project. The payment of funds to area projects under the community services program shall be in the form of a grant paid in equal monthly installments. In the event of reduced or insufficient funding, existing grants shall receive proportionate reductions.
(Source: P.A. 93-730, eff. 7-14-04.)

(20 ILCS 505/18a-13) (from Ch. 23, par. 5018a-13)
Sec. 18a-13. (Repealed).
(Source P.A. 90-14, eff. 7-1-97. Repealed internally, eff. 12-31-97.)

(20 ILCS 505/20) (from Ch. 23, par. 5020)
Sec. 20. To control the admission and transfer of persons in the programs of the Department. The Department may divide the State into such regions as it may deem necessary to provide care and service.
(Source: Laws 1963, p. 1061.)

(20 ILCS 505/21) (from Ch. 23, par. 5021)
Sec. 21. Investigative powers; training.
(a) To make such investigations as it may deem necessary to the performance of its duties.
(b) In the course of any such investigation any qualified person authorized by the Director may administer oaths and secure by its subpoena both the attendance and testimony of witnesses and the production of books and papers relevant to such investigation. Any person who is served with a subpoena by the Department to appear and testify or to produce books and papers, in the course of an investigation authorized by law, and who refuses or neglects to appear, or to testify, or to produce books and papers relevant to such investigation, as commanded in such subpoena, shall be guilty of a Class B misdemeanor. The fees of witnesses for attendance and travel shall be the same as the fees of witnesses before the circuit courts of this State. Any circuit court of this State, upon application of the person requesting the hearing or the Department, may compel the attendance of witnesses, the production of books and papers, and giving of testimony before the Department or before any authorized officer or employee thereof, by an attachment for contempt or otherwise, in the same manner as production of evidence may be compelled before such court. Every person who, having taken an oath or made affirmation before the Department or any authorized officer or employee thereof, shall willfully swear or affirm falsely, shall be guilty of perjury and upon conviction shall be punished accordingly.
(c) Investigations initiated under this Section shall provide individuals due process of law, including the right to a hearing, to cross-examine witnesses, to obtain relevant documents, and to present evidence. Administrative findings shall be subject to the provisions of the Administrative Review Law.
(d) Beginning July 1, 1988, any child protective investigator or supervisor or child welfare specialist or supervisor employed by the Department on the effective date of this amendatory Act of 1987 shall have completed a training program which shall be instituted by the Department. The training program shall include, but not be limited to, the following: (1) training in the detection of symptoms of child neglect and drug abuse; (2) specialized training for dealing with families and children of drug abusers; and (3) specific training in child development, family dynamics and interview techniques. Such program shall conform to the criteria and curriculum developed under Section 4 of the Child Protective Investigator and Child Welfare Specialist Certification Act of 1987. Failure to complete such training due to lack of opportunity provided by the Department shall in no way be grounds for any disciplinary or other action against an investigator or a specialist.
The Department shall develop a continuous inservice staff development program and evaluation system. Each child protective investigator and supervisor and child welfare specialist and supervisor shall participate in such program and evaluation and shall complete a minimum of 20 hours of inservice education and training every 2 years in order to maintain certification.
Any child protective investigator or child protective supervisor, or child welfare specialist or child welfare specialist supervisor hired by the Department who begins his actual employment after the effective date of this amendatory Act of 1987, shall be certified pursuant to the Child Protective Investigator and Child Welfare Specialist Certification Act of 1987 before he begins such employment. Nothing in this Act shall replace or diminish the rights of employees under the Illinois Public Labor Relations Act, as amended, or the National Labor Relations Act. In the event of any conflict between either of those Acts, or any collective bargaining agreement negotiated thereunder, and the provisions of subsections (d) and (e), the former shall prevail and control.
(e) The Department shall develop and implement the following:
(1) A standardized child endangerment risk assessment

protocol.

(2) Related training procedures.
(3) A standardized method for demonstration of

proficiency in application of the protocol.

(4) An evaluation of the reliability and validity of

the protocol.

All child protective investigators and supervisors and child welfare specialists and supervisors employed by the Department or its contractors shall be required, subsequent to the availability of training under this Act, to demonstrate proficiency in application of the protocol previous to being permitted to make decisions about the degree of risk posed to children for whom they are responsible. The Department shall establish a multi-disciplinary advisory committee appointed by the Director, including but not limited to representatives from the fields of child development, domestic violence, family systems, juvenile justice, law enforcement, health care, mental health, substance abuse, and social service to advise the Department and its related contractors in the development and implementation of the child endangerment risk assessment protocol, related training, method for demonstration of proficiency in application of the protocol, and evaluation of the reliability and validity of the protocol. The Department shall develop the protocol, training curriculum, method for demonstration of proficiency in application of the protocol and method for evaluation of the reliability and validity of the protocol by July 1, 1995. Training and demonstration of proficiency in application of the child endangerment risk assessment protocol for all child protective investigators and supervisors and child welfare specialists and supervisors shall be completed as soon as practicable, but no later than January 1, 1996. The Department shall submit to the General Assembly on or before May 1, 1996, and every year thereafter, an annual report on the evaluation of the reliability and validity of the child endangerment risk assessment protocol. The Department shall contract with a not for profit organization with demonstrated expertise in the field of child endangerment risk assessment to assist in the development and implementation of the child endangerment risk assessment protocol, related training, method for demonstration of proficiency in application of the protocol, and evaluation of the reliability and validity of the protocol.
(f) The Department shall provide each parent or guardian and responsible adult caregiver participating in a safety plan a copy of the written safety plan as signed by each parent or guardian and responsible adult caregiver and by a representative of the Department. The Department shall also provide each parent or guardian and responsible adult caregiver safety plan information on their rights and responsibilities that shall include, but need not be limited to, information on how to obtain medical care, emergency phone numbers, and information on how to notify schools or day care providers as appropriate. The Department's representative shall ensure that the safety plan is reviewed and approved by the child protection supervisor.
(Source: P.A. 98-830, eff. 1-1-15.)

(20 ILCS 505/21.1) (from Ch. 23, par. 5021.1)
Sec. 21.1. In any proceeding in which the Department of Children and Family Services is a party, books, papers, records, warrants, computer printouts and memoranda showing the status of financial obligations owed to the Department of Children and Family Services by any person may be proved by a photostatic or reproduced copy thereof under the certificate of the Director of the Department of Children and Family Services. Such certified copies shall, without further proof, be admitted into evidence in the hearing before the Department, in an investigation or in any other proceeding. Nothing in this paragraph is intended to alter the rules governing admissibility of evidence in proceedings in which financial obligations owed to the Department are not in issue.
(Source: P.A. 85-126.)

(20 ILCS 505/21.2)
Sec. 21.2. Child welfare training academy. Subject to appropriations, the Department shall establish within its operations a child welfare training academy for child protective investigators and supervisors employed by the Department.
The training efforts of the child welfare training academy shall include, but shall not be limited to, establishing:
(1) training curricula on recognizing and responding

to cases of child abuse or neglect;

(2) cultural competency training that provides tools

and other supports to ensure that a child welfare provider's response to and engagement with families and children of color are conducted or provided in a manner that is responsive to the beliefs, interpersonal styles, attitudes, language, and behaviors of the individuals who are receiving services, and are conducted or provided in a manner that has the greatest likelihood of ensuring maximum success of or participation in the child welfare program or services being provided;

(3) laboratory training facilities that include mock

houses, mock medical facilities, mock courtrooms, and mock forensic interview rooms that allow for simulated, interactive, and intensive training; and

(4) minimum standards of competence that a person

shall be required to demonstrate prior to receiving certification from the Department.

By January 1, 2016, the Department shall adopt rules for the administration of the child welfare training academy that not only establish statewide competence, assessment, and training standards for persons providing child welfare services, but that also ensure that persons who provide child welfare services have the knowledge, skills, professionalism, and abilities to make decisions that keep children safe and secure.
(Source: P.A. 99-348, eff. 8-11-15.)

(20 ILCS 505/21.5)
Sec. 21.5. Training; advice to subjects of investigation. The Department shall train all child protective investigators concerning the statutory and constitutional rights of individuals subject to investigation for child abuse and neglect and shall require all child protective investigators to inform individuals subject to a child abuse and neglect investigation concerning the specific complaints or allegations made against the individual.
(Source: P.A. 93-733, eff. 1-1-05.)

(20 ILCS 505/22) (from Ch. 23, par. 5022)
Sec. 22. To receive, hold, distribute and use for indicated purposes and the benefit of persons receiving care or service, monies and materials made available by the federal government or other agency.
(Source: Laws 1963, p. 1061.)

(20 ILCS 505/22.1) (from Ch. 23, par. 5022.1)
Sec. 22.1. Grants-in-aid for child care services; Department of Human Services.
(a) Blank.
(b) Blank.
(c) The Department of Human Services shall establish and operate day care facilities for the children of migrant workers in areas of the State where they are needed. The Department may provide these day care services by contracting with private centers if practicable. "Migrant worker" means any person who moves seasonally from one place to another, within or without the State, for the purpose of employment in agricultural activities.
(Source: P.A. 97-516, eff. 8-23-11.)

(20 ILCS 505/22.2) (from Ch. 23, par. 5022.2)
Sec. 22.2. To provide training programs for the provision of foster care and adoptive care services. Training provided to foster parents shall include training and information on their right to be heard, to bring a mandamus action, and to intervene in juvenile court as set forth under subsection (2) of Section 1-5 of the Juvenile Court Act of 1987 and the availability of the hotline established under Section 35.6 of this Act, that foster parents may use to report incidents of misconduct or violation of rules by Department employees, service providers, or contractors.
(Source: P.A. 94-91, eff. 7-1-05.)

(20 ILCS 505/22.3) (from Ch. 23, par. 5022.3)
Sec. 22.3. To provide human immunodeficiency virus (HIV) testing for any child in the custody of the Department being placed in adoptive care, upon the request of the child's prospective adoptive parent. Such testing shall consist of a test approved by the Illinois Department of Public Health to determine the presence of HIV infection, based upon the recommendations of the United States Centers for Disease Control and Prevention; in the event of a positive result, a reliable supplemental test based upon recommendations of the United States Centers for Disease Control and Prevention shall also be administered. The prospective adoptive parent requesting the test shall be confidentially notified of the test result, and if the test is positive, the Department shall provide the prospective adoptive parents and child with treatment and counseling, as appropriate. The Department shall report positive HIV test results to the Illinois Department of Public Health.
(Source: P.A. 97-244, eff. 8-4-11.)

(20 ILCS 505/22.4) (from Ch. 23, par. 5022.4)
Sec. 22.4. Low-interest loans for child care facilities; Department of Human Services. The Department of Human Services may establish, with financing to be provided through the issuance of bonds by the Illinois Finance Authority pursuant to the Illinois Finance Authority Act, a low-interest loan program to help child care centers and family day care homes accomplish the following:
(a) establish a child care program;
(b) meet federal, State and local child care

standards as well as any applicable health and safety standards; or

(c) build facilities or renovate or expand existing

facilities.

Such loans shall be available only to child care centers and family day care homes serving children of low income families.
(Source: P.A. 93-205, eff. 1-1-04.)

(20 ILCS 505/23) (from Ch. 23, par. 5023)
Sec. 23. To make agreements with any other department, authority or commission of this State, any State university or public or private agency, to make and receive payment for services provided to or by such bodies, and with written approval by the Governor to make agreements with other states.
The Department may enter into agreements with any public or private agency determined appropriate and qualified by the Department that will participate in the cost and operation of programs, in at least 4 different communities, that provide a comprehensive array of child and family services, including but not limited to prenatal care to pregnant women, parenting education, and early childhood education services, nutrition services, and basic health services to children of preschool age and their parents who reside in service areas of the State identified by the Illinois Department of Public Health as having the highest rates of infant mortality under the Infant Mortality Reduction Act (now repealed). The Department may assume primary or full financial and administrative responsibility for any such program that has demonstrated effectiveness.
(Source: P.A. 95-331, eff. 8-21-07.)

(20 ILCS 505/24) (from Ch. 23, par. 5024)
Sec. 24. To direct the expenditure of all money which has been or may be received by any officer of the several State institutions under the direction and supervision of the Department, as profit on sales from commissary stores. Such money shall be expended under the direction of the Department for the special comfort, pleasure and amusement of residents and employees, provided that amounts expended for comfort, pleasure and amusement of employees shall not exceed the amount of profits derived from sales made to employees by such commissaries, as determined by the Department.
Money received as interest and income on funds deposited for residents of such State institutions shall be expended for the special comfort, pleasure and amusement of the residents of the particular institution where the money is paid or received, except that interest or income on the individual savings accounts or investments of such residents shall not be so expended, but shall accrue to the individual accounts of such residents.
Any money belonging to residents separated by death, discharge or unauthorized absence from institutions described under this Section, in custody of officers thereof, may, if unclaimed by the resident or the legal representatives thereof for a period of two years, be expended at the direction of the Department for the purposes and in the manner specified above. Articles of personal property, with the exception of clothing left in the custody of such officers, shall, if unclaimed for the period of two years, be sold and the money disposed of in the same manner.
Clothing left at the institution by residents at the time of separation may be used as determined by the institution if unclaimed by the resident or legal representatives thereof within 30 days after notification.
(Source: Laws 1963, p. 1061.)

(20 ILCS 505/25) (from Ch. 23, par. 5025)
Sec. 25. Grants, gifts, or legacies; Putative Father Registry fees.
(a) To accept and hold in behalf of the State, if for the public interest, a grant, gift or legacy of money or property to the State of Illinois, to the Department, or to any institution or program of the Department made in trust for the maintenance or support of a resident of an institution of the Department, or for any other legitimate purpose connected with such institution or program. The Department shall cause each gift, grant or legacy to be kept as a distinct fund, and shall invest the same in the manner provided by the laws of this State as the same now exist, or shall hereafter be enacted, relating to securities in which the deposit in savings banks may be invested. But the Department may, in its discretion, deposit in a proper trust company or savings bank, during the continuance of the trust, any fund so left in trust for the life of a person, and shall adopt rules and regulations governing the deposit, transfer, or withdrawal of such fund. The Department shall on the expiration of any trust as provided in any instrument creating the same, dispose of the fund thereby created in the manner provided in such instrument. The Department shall include in its required reports a statement showing what funds are so held by it and the condition thereof. Monies found on residents at the time of their admission, or accruing to them during their period of institutional care, and monies deposited with the superintendents by relatives, guardians or friends of residents for the special comfort and pleasure of such resident, shall remain in the custody of such superintendents who shall act as trustees for disbursement to, in behalf of, or for the benefit of such resident. All types of retirement and pension benefits from private and public sources may be paid directly to the superintendent of the institution where the person is a resident, for deposit to the resident's trust fund account.
(b) The Department shall hold all Putative Father Registry fees collected under Section 12.1 of the Adoption Act in a distinct fund for the Department's use in maintaining the Putative Father Registry. The Department shall invest the moneys in the fund in the same manner as moneys in the funds described in subsection (a) and shall include in its required reports a statement showing the condition of the fund.
(Source: P.A. 94-1010, eff. 10-1-06.)

(20 ILCS 505/29) (from Ch. 23, par. 5029)
Sec. 29. To establish, maintain and operate cemeteries in connection with the institutions of the Department for the interment of the remains of deceased residents of such institutions whose bodies are not claimed by relatives or others willing to provide other facilities for the interment thereof and to acquire lands therefor.
(Source: Laws 1963, p. 1061.)

(20 ILCS 505/30) (from Ch. 23, par. 5030)
Sec. 30. To prescribe and require surety bonds from any officer or employee under the jurisdiction of the Department, where deemed advisable, in such penal sums to be determined by the Department. The cost of such bonds shall be paid by the State out of funds appropriated to the Department.
(Source: Laws 1963, p. 1061.)

(20 ILCS 505/31) (from Ch. 23, par. 5031)
Sec. 31. To keep, for each institution under the jurisdiction of the Department, a register of the number of officers, employees and residents present each day in the year, in such form as to admit of a calculation of the average number present each month.
(Source: Laws 1963, p. 1061.)

(20 ILCS 505/32) (from Ch. 23, par. 5032)
Sec. 32. To keep, for each institution under the jurisdiction of the Department, so far as may be practicable, a record of stores and supplies received and issued, with the dates and names of the parties from or to whom the same were received or issued.
(Source: Laws 1963, p. 1061.)

(20 ILCS 505/34) (from Ch. 23, par. 5034)
Sec. 34. To report annually in writing to the Governor, on or before the first day of December, on the conditions, management and financial transactions of the Department. The Department shall make such other reports as the Governor may require.
(Source: P.A. 80-525.)

(20 ILCS 505/34.1) (from Ch. 23, par. 5034.1)
Sec. 34.1. To report to the appropriate local law enforcement agency, the Department's knowledge of any foster parent's criminal behavior relative to child care activity.
(Source: P.A. 81-185.)

(20 ILCS 505/34.2) (from Ch. 23, par. 5034.2)
Sec. 34.2. To conduct meetings in each service region between local youth service, police, probation and aftercare workers to develop inter-agency plans to combat gang crime. The Department shall develop a model policy for local interagency cooperation in dealing with gangs.
(Source: P.A. 98-558, eff. 1-1-14.)

(20 ILCS 505/34.3) (from Ch. 23, par. 5034.3)
Sec. 34.3. To conduct supervisory reviews of cases handled by caseworkers and other direct-service personnel to determine whether such persons, in the conduct of their duties, identified and addressed actual or potential drug or alcohol abuse problems of clients, and to institute training and other appropriate remedial measures in the event of any systemic failure to properly identify and address such problems.
(Source: P.A. 85-738.)

(20 ILCS 505/34.4) (from Ch. 23, par. 5034.4)
Sec. 34.4. To enter into referral agreements, on its own behalf and on behalf of agencies funded by the Department, with licensed alcohol and drug abuse treatment programs for the referral and treatment of clients with alcohol and drug abuse problems.
(Source: P.A. 85-738.)

(20 ILCS 505/34.5) (from Ch. 23, par. 5034.5)
Sec. 34.5. To make such inquiry as may be appropriate, in any intake or investigation which the Department is required or authorized to conduct, to determine whether drug or alcohol abuse is a factor contributing to the problem necessitating the Department's involvement, and, when appropriate, to refer a person to a licensed alcohol or drug treatment program, and to include any treatment recommendations in the person's case plan.
(Source: P.A. 85-738.)

(20 ILCS 505/34.6) (from Ch. 23, par. 5034.6)
Sec. 34.6. To submit to the General Assembly no later than March 1 of each year a report in relation to the incidence of alcohol and drug abuse among families, adults and children who are clients of the Department. The report shall specify the numbers of families, adults and children who are clients of the Department and have identified or suspected alcohol or drug abuse problems.
(Source: P.A. 85-738.)

(20 ILCS 505/34.7) (from Ch. 23, par. 5034.7)
Sec. 34.7. To ensure that persons knowledgeable in the causes and treatment of drug and alcohol abuse are appointed to all advisory committees of the Department.
(Source: P.A. 85-738.)

(20 ILCS 505/34.8)
Sec. 34.8. (Repealed).
(Source: P.A. 85-1394. Repealed by P.A. 95-91, eff. 1-1-08.)

(20 ILCS 505/34.9) (from Ch. 23, par. 5034.9)
Sec. 34.9. The Department may, in conjunction with colleges or universities in this State, establish programs to train low-income older persons to be child care workers. The Department shall prescribe, by rule:
(a) age and income qualifications for persons to be trained under such programs; and
(b) standards for such programs to ensure that such programs train participants to be skilled workers for the child care industry.
(Source: P.A. 86-889.)

(20 ILCS 505/34.10) (from Ch. 23, par. 5034.10)
Sec. 34.10. Home child care demonstration project; conversion and renovation grants; Department of Human Services.
(a) The legislature finds that the demand for quality child care far outweighs the number of safe, quality spaces for our children. The purpose of this Section is to increase the number of child care providers by:
(1) developing a demonstration project to train

individuals to become home child care providers who are able to establish and operate their own child care facility; and

(2) providing grants to convert and renovate existing

facilities.

(b) The Department of Human Services may from appropriations from the Child Care Development Block Grant establish a demonstration project to train individuals to become home child care providers who are able to establish and operate their own home-based child care facilities. The Department of Human Services is authorized to use funds for this purpose from the child care and development funds deposited into the DHS Special Purposes Trust Fund as described in Section 12-10 of the Illinois Public Aid Code and, until October 1, 1998, the Child Care and Development Fund created by the 87th General Assembly. As an economic development program, the project's focus is to foster individual self-sufficiency through an entrepreneurial approach by the creation of new jobs and opening of new small home-based child care businesses. The demonstration project shall involve coordination among State and county governments and the private sector, including but not limited to: the community college system, the Departments of Labor and Commerce and Economic Opportunity, the State Board of Education, large and small private businesses, nonprofit programs, unions, and child care providers in the State.
The Department shall submit:
(1) a progress report on the demonstration project to

the legislature by one year after the effective date of this amendatory Act of 1991; and

(2) a final evaluation report on the demonstration

project, including findings and recommendations, to the legislature by one year after the due date of the progress report.

(c) The Department of Human Services may from appropriations from the Child Care Development Block Grant provide grants to family child care providers and center based programs to convert and renovate existing facilities, to the extent permitted by federal law, so additional family child care homes and child care centers can be located in such facilities.
(1) Applications for grants shall be made to the

Department and shall contain information as the Department shall require by rule. Every applicant shall provide assurance to the Department that:

(A) the facility to be renovated or improved

shall be used as family child care home or child care center for a continuous period of at least 5 years;

(B) any family child care home or child care

center program located in a renovated or improved facility shall be licensed by the Department;

(C) the program shall comply with applicable

federal and State laws prohibiting discrimination against any person on the basis of race, color, national origin, religion, creed, or sex;

(D) the grant shall not be used for purposes of

entertainment or perquisites;

(E) the applicant shall comply with any other

requirement the Department may prescribe to ensure adherence to applicable federal, State, and county laws;

(F) all renovations and improvements undertaken

with funds received under this Section shall comply with all applicable State and county statutes and ordinances including applicable building codes and structural requirements of the Department; and

(G) the applicant shall indemnify and save

harmless the State and its officers, agents, and employees from and against any and all claims arising out of or resulting from the renovation and improvements made with funds provided by this Section, and, upon request of the Department, the applicant shall procure sufficient insurance to provide that indemnification.

(2) To receive a grant under this Section to convert

an existing facility into a family child care home or child care center facility, the applicant shall:

(A) agree to make available to the Department of

Human Services all records it may have relating to the operation of any family child care home and child care center facility, and to allow State agencies to monitor its compliance with the purpose of this Section;

(B) agree that, if the facility is to be altered

or improved, or is to be used by other groups, moneys appropriated by this Section shall be used for renovating or improving the facility only to the proportionate extent that the floor space will be used by the child care program; and

(C) establish, to the satisfaction of the

Department that sufficient funds are available for the effective use of the facility for the purpose for which it is being renovated or improved.

(3) In selecting applicants for funding, the

Department shall make every effort to ensure that family child care home or child care center facilities are equitably distributed throughout the State according to demographic need. The Department shall give priority consideration to rural/Downstate areas of the State that are currently experiencing a shortage of child care services.

(4) In considering applications for grants to

renovate or improve an existing facility used for the operations of a family child care home or child care center, the Department shall give preference to applications to renovate facilities most in need of repair to address safety and habitability concerns. No grant shall be disbursed unless an agreement is entered into between the applicant and the State, by and through the Department. The agreement shall include the assurances and conditions required by this Section and any other terms which the Department may require.

(Source: P.A. 99-933, eff. 1-27-17.)

(20 ILCS 505/34.11)
Sec. 34.11. Lou Jones Grandparent Child Care Program.
(a) The General Assembly finds and declares the following:
(1) An increasing number of children under the age of

18, including many children who would otherwise be at risk of abuse or neglect, are in the care of a grandparent or other nonparent relative.

(2) The principal causes of this increase include

parental substance abuse, chronic illness, child abuse, mental illness, military deployment, poverty, homelessness, deportation, and death, as well as concerted efforts by families and by the child welfare service system to keep children with relatives whenever possible.

(3) Grandparents and older relatives providing

primary care for at-risk children may experience unique resultant problems, such as financial stress due to limited incomes, emotional difficulties dealing with the loss of the child's parents or the child's unique behaviors, and decreased physical stamina coupled with a much higher incidence of chronic illness.

(4) Many children being raised by nonparent relatives

experience one or a combination of emotional, behavioral, psychological, academic, or medical problems, especially those born to a substance-abusing mother or at risk of child abuse, neglect, or abandonment.

(5) Grandparents and other relatives providing

primary care for children lack appropriate information about the issues of kinship care, the special needs (both physical and psychological) of children born to a substance-abusing mother or at risk of child abuse, neglect, or abandonment, and the support resources currently available to them.

(6) An increasing number of grandparents and other

relatives age 60 or older are adopting or becoming the subsidized guardians of children placed in their care by the Department. Some of these children will experience the death of their adoptive parent or guardian before reaching the age of 18. For most of these children, no legal plan has been made for the child's future care and custody in the event of the caregiver's death or incapacity.

(7) Grandparents and other relatives providing

primary care for children lack appropriate information about future care and custody planning for children in their care. They also lack access to resources that may assist them in developing future legal care and custody plans for children in their legal custody.

(b) The Department may establish an informational and educational program for grandparents and other relatives who provide primary care for children who are at risk of child abuse, neglect, or abandonment or who were born to substance-abusing mothers. As a part of the program, the Department may develop, publish, and distribute an informational brochure for grandparents and other relatives who provide primary care for children who are at risk of child abuse, neglect, or abandonment or who were born to substance-abusing mothers. The information provided under the program authorized by this Section may include, but is not limited to the following:
(1) The most prevalent causes of kinship care,

especially the risk of (i) substance exposure, (ii) child abuse, neglect, or abandonment, (iii) chronic illness, (iv) mental illness, (v) military deployment, or (vi) death.

(2) The problems experienced by children being raised

by nonparent caregivers.

(3) The problems experienced by grandparents and

other nonparent relatives providing primary care for children who have special needs.

(4) The legal system as it relates to children and

their nonparent primary caregivers.

(5) The benefits available to children and their

nonparent primary caregivers.

(6) A list of support groups and resources located

throughout the State.

The brochure may be distributed through hospitals, public health nurses, child protective services, medical professional offices, elementary and secondary schools, senior citizen centers, public libraries, community action agencies selected by the Department, and the Department of Human Services.
The Kinship Navigator established under the Kinship Navigator Act shall coordinate the grandparent child care program under this Section with the programs and services established and administered by the Department of Human Services under the Kinship Navigator Act.
(c) In addition to other provisions of this Section, the Department shall establish a program of information, social work services, and legal services for any person age 60 or over and any other person who may be in need of a future legal care and custody plan who adopt, have adopted, take guardianship of, or have taken guardianship of children previously in the Department's custody. This program shall also assist families of deceased adoptive parents and guardians. As part of the program, the Department shall:
(1) Develop a protocol for identification of persons

age 60 or over and others who may be in need of future care and custody plans, including ill caregivers, who are adoptive parents, prospective adoptive parents, guardians, or prospective guardians of children who are or have been in Department custody.

(2) Provide outreach to caregivers before and after

adoption and guardianship, and to the families of deceased caregivers, regarding Illinois legal options for future care and custody of children.

(3) Provide training for Department and private

agency staff on methods of assisting caregivers before and after adoption and guardianship, and the families of older and ill caregivers, who wish to make future care and custody plans for children who have been youth in care and who are or will be adopted by or are or will be placed in the guardianship of those caregivers.

(4) Ensure that all caregivers age 60 or over who

will adopt or will become guardians of former youth in care have specifically designated future caregivers for children in their care. The Department shall document this designation, and the Department shall also document acceptance of this responsibility by any future caregiver. Documentation of future care designation shall be included in each child's case file and adoption or guardianship subsidy files as applicable to the child.

(5) Ensure that any designated future caregiver and

the family of a deceased caregiver have information on the financial needs of the child and future resources that may be available to support the child, including any adoption assistance and subsidized guardianship for which the child is or may be eligible.

(6) With respect to programs of social work and legal

services:

(i) Provide contracted social work services to

older and ill caregivers, and the families of deceased caregivers, including those who will or have adopted or will take or have taken guardianship of children previously in Department custody. Social work services to caregivers will have the goal of securing a future care and custody plan for children in their care. Such services will include providing information to the caregivers and families on standby guardianship, guardianship, standby adoption, and adoption. The Department will assist the caregiver in developing a plan for the child if the caregiver becomes incapacitated or terminally ill, or dies while the child is a minor. The Department shall develop a form to document the information given to caregivers and to document plans for future custody, in addition to the documentation described in subsection (b) (4). This form shall be included in each child's case file and adoption or guardianship subsidy files as applicable to the child.

(ii) Through a program of contracted legal

services, assist older and ill caregivers, and the families of deceased caregivers, with the goal of securing court-ordered future care and custody plans for children in their care. Court-ordered future care and custody plans may include: standby guardianship, successor guardianship, standby adoption, and successor adoption. The program will also study ways in which to provide timely and cost-effective legal services to older and ill caregivers, and to families of deceased caregivers in order to ensure permanency for children in their care.

(7) Ensure that future caregivers designated by

adoptive parents or guardians, and the families of deceased caregivers, understand their rights and potential responsibilities and shall be able to provide adequate support and education for children who may become their legal responsibility.

(8) Ensure that future caregivers designated by

adoptive parents and guardians, and the families of deceased caregivers, understand the problems of children who have experienced multiple caregivers and who may have experienced abuse, neglect, or abandonment or may have been born to substance-abusing mothers.

(9) Ensure that future caregivers designated by

adoptive parents and guardians, and the families of deceased caregivers, understand the problems experienced by older and ill caregivers of children, including children with special needs, such as financial stress due to limited income and increased financial responsibility, emotional difficulties associated with the loss of a child's parent or the child's unique behaviors, the special needs of a child who may come into their custody or whose parent or guardian is already deceased, and decreased physical stamina and a higher rate of chronic illness and other health concerns.

(10) Provide additional services as needed to

families in which a designated caregiver appointed by the court or a caregiver designated in a will or other legal document cannot or will not fulfill the responsibilities as adoptive parent, guardian, or legal custodian of the child.

(d) The Department shall consult with the Department on Aging and any other agency it deems appropriate as the Department develops the program required by subsection (c).
(e) Rulemaking authority to implement Public Act 95-1040, if any, is conditioned on the rules being adopted in accordance with all provisions of the Illinois Administrative Procedure Act and all rules and procedures of the Joint Committee on Administrative Rules; any purported rule not so adopted, for whatever reason, is unauthorized.
(Source: P.A. 100-159, eff. 8-18-17.)

(20 ILCS 505/34.12)
Sec. 34.12. Federal family resource and support program grants. Each year, the Department shall submit an application to the Commissioner of the Administration on Children, Youths, and Families under 42 USCA Sections 12336, 12337, and 12338 for a family resource and support program grant to expand, develop, and operate a network of local family resource and support programs.
(Source: P.A. 92-84, eff. 7-1-02.)

(20 ILCS 505/35) (from Ch. 23, par. 5035)
Sec. 35. No officer, agent or employee of the Department of Children and Family Services shall be directly or indirectly interested in any contract, or other agreement for building, repairing, furnishing or supplying such institutions, or for disposing of the product, or products, of any such institution. Any violation of this Section shall subject the offender, on conviction, to be punished by a fine of not more than double the amount of such contract or agreement, or by imprisonment in the penitentiary for a term of not less than one or more than 3 years.
(Source: Laws 1963, p. 1061.)

(20 ILCS 505/35.1) (from Ch. 23, par. 5035.1)
Sec. 35.1. The case and clinical records of patients in Department supervised facilities, youth in care, children receiving or applying for child welfare services, persons receiving or applying for other services of the Department, and Department reports of injury or abuse to children shall not be open to the general public. Such case and clinical records and reports or the information contained therein shall be disclosed by the Director of the Department to juvenile authorities when necessary for the discharge of their official duties who request information concerning the minor and who certify in writing that the information will not be disclosed to any other party except as provided under law or order of court. For purposes of this Section, "juvenile authorities" means: (i) a judge of the circuit court and members of the staff of the court designated by the judge; (ii) parties to the proceedings under the Juvenile Court Act of 1987 and their attorneys; (iii) probation officers and court appointed advocates for the juvenile authorized by the judge hearing the case; (iv) any individual, public or private agency having custody of the child pursuant to court order or pursuant to placement of the child by the Department; (v) any individual, public or private agency providing education, medical or mental health service to the child when the requested information is needed to determine the appropriate service or treatment for the minor; (vi) any potential placement provider when such release is authorized by the court for the limited purpose of determining the appropriateness of the potential placement; (vii) law enforcement officers and prosecutors; (viii) adult and juvenile prisoner review boards; (ix) authorized military personnel; (x) individuals authorized by court; (xi) the Illinois General Assembly or any committee or commission thereof. This Section does not apply to the Department's fiscal records, other records of a purely administrative nature, or any forms, documents or other records required of facilities subject to licensure by the Department except as may otherwise be provided under the Child Care Act of 1969. Notwithstanding any other provision of this Section, upon request, a guardian ad litem or attorney appointed to represent a child who is the subject of an action pursuant to Article II of the Juvenile Court Act of 1987 may obtain a copy of foster home licensing records, including all information related to licensing complaints and investigations, regarding a home in which the child is placed or regarding a home in which the Department plans to place the child. Any information contained in foster home licensing records that is protected from disclosure by federal or State law may be obtained only in compliance with that law. Nothing in this Section restricts the authority of a court to order release of licensing records for purposes of discovery or as otherwise authorized by law.
Nothing contained in this Act prevents the sharing or disclosure of information or records relating or pertaining to juveniles subject to the provisions of the Serious Habitual Offender Comprehensive Action Program when that information is used to assist in the early identification and treatment of habitual juvenile offenders.
Nothing contained in this Act prevents the sharing or disclosure of information or records relating or pertaining to the death of a minor under the care of or receiving services from the Department and under the jurisdiction of the juvenile court with the juvenile court, the State's Attorney, and the minor's attorney.
Nothing contained in this Section prohibits or prevents any individual dealing with or providing services to a minor from sharing information with another individual dealing with or providing services to a minor for the purpose of coordinating efforts on behalf of the minor. The sharing of such information is only for the purpose stated herein and is to be consistent with the intent and purpose of the confidentiality provisions of the Juvenile Court Act of 1987. This provision does not abrogate any recognized privilege. Sharing information does not include copying of records, reports or case files unless authorized herein.
Nothing in this Section prohibits or prevents the re-disclosure of records, reports, or other information that reveals malfeasance or nonfeasance on the part of the Department, its employees, or its agents. Nothing in this Section prohibits or prevents the Department or a party in a proceeding under the Juvenile Court Act of 1987 from copying records, reports, or case files for the purpose of sharing those documents with other parties to the litigation.
(Source: P.A. 99-779, eff. 1-1-17; 100-159, eff. 8-18-17.)

(20 ILCS 505/35.2) (from Ch. 23, par. 5035.2)
Sec. 35.2. If a child has been found to be an abused minor under Section 4-8 of the Juvenile Court Act or Section 2-21 of the Juvenile Court Act of 1987, and the perpetrator of the abuse was the child's parent, and such parent has been convicted of aggravated battery of the child, and the child has been committed to the Department of Children and Family Services for care and service under Section 5-7 of the Juvenile Court Act or Section 2-27 of the Juvenile Court Act of 1987, the Department shall cause to be filed a petition seeking the termination of such parent's parental rights pursuant to "An Act in relation to the adoption of persons, and to repeal an Act therein named", approved July 17, 1959, as amended, or under Section 2-29 of the Juvenile Court Act of 1987, and the Department shall also seek placement of the child with suitable adoptive parents.
(Source: P.A. 86-403.)

(20 ILCS 505/35.3)
Sec. 35.3. Confidentiality of foster parent identifying information.
(a) Because foster parents accept placements into their residences, it is the policy of the State of Illinois to protect foster parents' addresses and telephone numbers from disclosure. The Department shall adopt rules to effectuate this policy and provide sufficient prior notice of any authorized disclosure for foster parents to seek an order of protection under Section 2-25 of the Juvenile Court Act of 1987.
(b) A person to whom disclosure of a foster parent's name, address, or telephone number is made under this Section shall not redisclose that information except as provided in this Act or the Juvenile Court Act of 1987. Any person who knowingly and willfully rediscloses a foster parent's name, address, or telephone number in violation of this Section is guilty of a Class A misdemeanor.
(c) The Department shall provide written notice of the provisions of subsection (b), including the penalty for a Class A misdemeanor, to anyone to whom the Department discloses a foster parent's name, address, or telephone number.
(Source: P.A. 95-331, eff. 8-21-07.)

(20 ILCS 505/35.5)
Sec. 35.5. Inspector General.
(a) The Governor shall appoint, and the Senate shall confirm, an Inspector General who shall have the authority to conduct investigations into allegations of or incidents of possible misconduct, misfeasance, malfeasance, or violations of rules, procedures, or laws by any employee, foster parent, service provider, or contractor of the Department of Children and Family Services, except for allegations of violations of the State Officials and Employees Ethics Act which shall be referred to the Office of the Governor's Executive Inspector General for investigation. The Inspector General shall make recommendations to the Director of Children and Family Services concerning sanctions or disciplinary actions against Department employees or providers of service under contract to the Department. The Director of Children and Family Services shall provide the Inspector General with an implementation report on the status of any corrective actions taken on recommendations under review and shall continue sending updated reports until the corrective action is completed. The Director shall provide a written response to the Inspector General indicating the status of any sanctions or disciplinary actions against employees or providers of service involving any investigation subject to review. In any case, information included in the reports to the Inspector General and Department responses shall be subject to the public disclosure requirements of the Abused and Neglected Child Reporting Act. Any investigation conducted by the Inspector General shall be independent and separate from the investigation mandated by the Abused and Neglected Child Reporting Act. The Inspector General shall be appointed for a term of 4 years. The Inspector General shall function independently within the Department of Children and Family Services with respect to the operations of the Office of Inspector General, including the performance of investigations and issuance of findings and recommendations, and shall report to the Director of Children and Family Services and the Governor and perform other duties the Director may designate. The Inspector General shall adopt rules as necessary to carry out the functions, purposes, and duties of the office of Inspector General in the Department of Children and Family Services, in accordance with the Illinois Administrative Procedure Act and any other applicable law.
(b) The Inspector General shall have access to all information and personnel necessary to perform the duties of the office. To minimize duplication of efforts, and to assure consistency and conformance with the requirements and procedures established in the B.H. v. Suter consent decree and to share resources when appropriate, the Inspector General shall coordinate his or her activities with the Bureau of Quality Assurance within the Department.
(c) The Inspector General shall be the primary liaison between the Department and the Department of State Police with regard to investigations conducted under the Inspector General's auspices. If the Inspector General determines that a possible criminal act has been committed, or that special expertise is required in the investigation, he or she shall immediately notify the Department of State Police. All investigations conducted by the Inspector General shall be conducted in a manner designed to ensure the preservation of evidence for possible use in a criminal prosecution.
(d) The Inspector General may recommend to the Department of Children and Family Services, the Department of Public Health, or any other appropriate agency, sanctions to be imposed against service providers under the jurisdiction of or under contract with the Department for the protection of children in the custody or under the guardianship of the Department who received services from those providers. The Inspector General may seek the assistance of the Attorney General or any of the several State's Attorneys in imposing sanctions.
(e) The Inspector General shall at all times be granted access to any foster home, facility, or program operated for or licensed or funded by the Department.
(f) Nothing in this Section shall limit investigations by the Department of Children and Family Services that may otherwise be required by law or that may be necessary in that Department's capacity as the central administrative authority for child welfare.
(g) The Inspector General shall have the power to subpoena witnesses and compel the production of books and papers pertinent to an investigation authorized by this Act. The power to subpoena or to compel the production of books and papers, however, shall not extend to the person or documents of a labor organization or its representatives insofar as the person or documents of a labor organization relate to the function of representing an employee subject to investigation under this Act. Any person who fails to appear in response to a subpoena or to answer any question or produce any books or papers pertinent to an investigation under this Act, except as otherwise provided in this Section, or who knowingly gives false testimony in relation to an investigation under this Act is guilty of a Class A misdemeanor.
(h) The Inspector General shall provide to the General Assembly and the Governor, no later than January 1 of each year, a summary of reports and investigations made under this Section for the prior fiscal year. The summaries shall detail the imposition of sanctions and the final disposition of those recommendations. The summaries shall not contain any confidential or identifying information concerning the subjects of the reports and investigations. The summaries also shall include detailed recommended administrative actions and matters for consideration by the General Assembly.
(Source: P.A. 95-527, eff. 6-1-08; 96-555, eff. 8-18-09.)

(20 ILCS 505/35.6)
Sec. 35.6. State-wide toll-free telephone number.
(a) There shall be a State-wide, toll-free telephone number for any person, whether or not mandated by law, to report to the Inspector General of the Department, suspected misconduct, malfeasance, misfeasance, or violations of rules, procedures, or laws by Department employees, service providers, or contractors that is detrimental to the best interest of children receiving care, services, or training from or who were committed to the Department as allowed under Section 5 of this Act. Immediately upon receipt of a telephone call regarding suspected abuse or neglect of children, the Inspector General shall refer the call to the Child Abuse and Neglect Hotline or to the State Police as mandated by the Abused and Neglected Child Reporting Act and Section 35.5 of this Act. A mandated reporter shall not be relieved of his or her duty to report incidents to the Child Abuse and Neglect Hotline referred to in this subsection. The Inspector General shall also establish rules and procedures for evaluating reports of suspected misconduct and violation of rules and for conducting an investigation of such reports.
(b) The Inspector General shall prepare and maintain written records from the reporting source that shall contain the following information to the extent known at the time the report is made: (1) the names and addresses of the child and the person responsible for the child's welfare; (2) the nature of the misconduct and the detriment cause to the child's best interest; (3) the names of the persons or agencies responsible for the alleged misconduct. Any investigation conducted by the Inspector General pursuant to such information shall not duplicate and shall be separate from the investigation mandated by the Abused and Neglected Child Reporting Act. However, the Inspector General may include the results of such investigation in reports compiled under this Section. At the request of the reporting agent, the Inspector General shall keep the identity of the reporting agent strictly confidential from the operation of the Department, until the Inspector General shall determine what recommendations shall be made with regard to discipline or sanction of the Department employee, service provider, or contractor, with the exception of suspected child abuse or neglect which shall be handled consistent with the Abused and Neglected Child Reporting Act and Section 35.5 of this Act. The Department shall take whatever steps are necessary to assure that a person making a report in good faith under this Section is not adversely affected solely on the basis of having made such report.
(Source: P.A. 92-334, eff. 8-10-01.)

(20 ILCS 505/35.7)
Sec. 35.7. Error Reduction Implementations Plans; Inspector General.
(a) The Inspector General of the Department of Children and Family Services shall develop Error Reduction Implementation Plans, as necessary, to remedy patterns of errors or problematic practices that compromise or threaten the safety of children as identified in the DCFS Office of the Inspector General (OIG) death or serious injury investigations and Child Death Review Teams recommendations. The Error Reduction Implementation Plans shall include both training and on-site components. The Inspector General shall submit proposed Error Reduction Implementation Plans to the Director for review. The Director may approve the plans submitted, or approve plans amended by the Office of the Inspector General, taking into consideration polices and procedures that govern the function and performance of any affected frontline staff. The Director shall document the basis for disapproval of any submitted or amended plan. The Department shall deploy Error Reduction Safety Teams to implement the Error Reduction Implementation Plans. The Error Reduction Safety Teams shall be composed of Quality Assurance and Division of Training staff to implement hands-on training and Error Reduction Implementation Plans. The teams shall work in the offices of the Department or of agencies, or both, as required by the Error Reduction Implementation Plans, and shall work to ensure that systems are in place to continue reform efforts after the departure of the teams. The Director shall develop a method to ensure consistent compliance with any Error Reduction Implementation Plans, the provisions of which shall be incorporated into the plan.
(b) Quality Assurance shall prepare public reports annually detailing the following: the substance of any Error Reduction Implementation Plan approved; any deviations from the Error Reduction Plan; whether adequate staff was available to perform functions necessary to the Error Reduction Implementation Plan, including identification and reporting of any staff needs; other problems noted or barriers to implementing the Error Reduction Implementation Plan; and recommendations for additional training, amendments to rules and procedures, or other systemic reform identified by the teams. Quality Assurance shall work with affected frontline staff to implement provisions of the approved Error Reduction Implementation Plans related to staff function and performance.
(c) The Error Reduction Teams shall implement training and reform protocols through incubating change in each region, Department office, or purchase of service office, as required. The teams shall administer hands-on assistance, supervision, and management while ensuring that the office, region, or agency develops the skills and systems necessary to incorporate changes on a permanent basis. For each Error Reduction Implementation Plan, the Team shall determine whether adequate staff is available to fulfill the Error Reduction Implementation Plan, provide case-by-case supervision to ensure that the plan is implemented, and ensure that management puts systems in place to enable the reforms to continue. Error Reduction Teams shall work with affected frontline staff to ensure that provisions of the approved Error Reduction Implementation Plans relating to staff functions and performance are achieved to effect necessary reforms.
(d) The OIG shall develop and submit new Error Reduction Implementation Plans as necessary. To implement each Error Reduction Implementation Plan, as approved by the Director, the OIG shall work with Quality Assurance members of the Error Reduction Teams designated by the Department. The teams shall be comprised of staff from Quality Assurance and Training. Training shall work with the OIG and with the child death review teams to develop a curriculum to address errors identified that compromise the safety of children. Following the training roll-out, the Teams shall work on-site in identified offices. The Teams shall review and supervise all work relevant to the Error Reduction Implementation Plan. Quality Assurance shall identify outcome measures and track compliance with the training curriculum. Each quarter, Quality Assurance shall prepare a report detailing compliance with the Error Reduction Implementation Plan and alert the Director to staffing needs or other needs to accomplish the goals of the Error Reduction Implementation Plan. The report shall be transmitted to the Director, the OIG, and all management staff involved in the Error Reduction Implementation Plan.
(e) The Director shall review quarterly Quality Assurance reports and determine adherence to the Error Reduction Implementation Plan using criteria and standards developed by the Department.
(Source: P.A. 95-527, eff. 6-1-08.)

(20 ILCS 505/35.8)
Sec. 35.8. Grandparent and great-grandparent visitation rules; review. Not later than 6 months after the effective date of this amendatory Act of the 99th General Assembly, and every 5 years thereafter, the Department shall review the rules on granting visitation privileges to a non-custodial grandparent or great-grandparent of a child who is in the care and custody of the Department.
(Source: P.A. 99-341, eff. 8-11-15; 99-838, eff. 1-1-17.)

(20 ILCS 505/35.9)
Sec. 35.9. Visitation privileges; grandparents and great-grandparents.
(a) The Department shall make reasonable efforts and accommodations to provide for visitation privileges to a non-custodial grandparent or great-grandparent of a child who is in the care and custody of the Department. Any visitation privileges provided under this Section shall be separate and apart from any visitation privileges provided to a parent of the child. The Department shall provide visitation privileges only if doing so is in the child's best interest, taking into consideration the factors set out in subsection (4.05) of Section 1-3 of the Juvenile Court Act of 1987 and the following additional factors:
(1) the mental and physical health of the grandparent

or great-grandparent;

(2) the quantity of the visitation time requested

and the potential adverse impact that visitation would have on the child's customary activities;

(3) any other fact that establishes that the loss

of the relationship between the child and the grandparent or great-grandparent is likely to unduly harm the child's mental, physical, or emotional health; and

(4) whether visitation can be structured in a way

to minimize the child's exposure to conflicts between adult family members.

(b) Any visitation privileges provided under this Section shall automatically terminate upon the child leaving the care or custody of the Department.
(c) The Department may deny a request for visitation after considering the criteria provided under subsection (a) in addition to any other criteria the Department deems necessary. If the Department determines that a grandparent or great-grandparent is inappropriate to serve as a visitation resource and denies visitation, the Department shall: (i) document the basis of its determination and maintain the documentation in the child's case file and (ii) inform the grandparent or great-grandparent of his or her right to a clinical review in accordance with Department rules and procedures. The Department may adopt any rules necessary to implement this Section.
(Source: P.A. 99-838, eff. 1-1-17.)

(20 ILCS 505/36) (from Ch. 23, par. 5036)
Sec. 36. Transfer to DCFS (1964). All personnel, materials, books, records, appropriations and other resources and equipment of any institution, facility or service relating to children's and specialized services formerly under the management and supervision of the Department of Mental Health, shall be transferred on January 1, 1964, to the Department of Children and Family Services.
The transfer to the Department of Children and Family Services of employees of the Department of Mental Health who are employed by the transferred institutions, facilities and services, does not affect the status of such employees under the provisions of the "Personnel Code" or other laws relating to State employees, nor shall any admissions or obligations of said institutions, facilities or services be affected hereby.
The other provisions of this Section are superseded by the applicable transfer and savings provisions of the Department of Human Services Act.
(Source: P.A. 89-507, eff. 7-1-97.)

(20 ILCS 505/37)
Sec. 37. Internal oversight review and unified report. As required in Section 1-37 of the Department of Human Services Act, the Department shall conduct an internal review and work in conjunction with the Department of Human Services and other State human services agencies in the development of a unified report to the General Assembly summarizing the provider contracts issued by the agencies; auditing requirements related to these contracts; licensing and training requirements subject to audits; mandated reporting requirements for grant recipients and contractual providers; the extent to which audits or rules are redundant or result in duplication; and proposed actions to address the redundancy or duplication.
(Source: P.A. 96-1141, eff. 7-21-10.)

(20 ILCS 505/37a)
Sec. 37a. Cross-agency prequalification and master service agreements. As required in Section 1-37a of the Department of Human Services Act, the Department shall have the authority and is hereby directed to collaborate with the Department of Human Services and other State human services agencies in the adoption of joint rules to establish (i) a cross-agency prequalification process for contracting with human service providers; (ii) a cross-agency master service agreement of standard terms and conditions for contracting with human service providers; and (iii) a cross-agency common service taxonomy for human service providers to streamline the processes referenced in this Section and outlined in Section 1-37a of the Department of Human Services Act.
(Source: P.A. 97-210, eff. 7-28-11.)

(20 ILCS 505/38) (from Ch. 23, par. 5038)
Sec. 38. Should any court of competent jurisdiction hold any section, subdivision, clause, phrase, or provision of this Act to be unconstitutional or invalid for any reason whatsoever, such holding shall not affect the validity of the remaining portions of this Act.
(Source: Laws 1963, p. 1061.)

(20 ILCS 505/39) (from Ch. 23, par. 5039)
Sec. 39. The provisions for repeal contained in this Act shall not in any way affect an offense committed, an act done, a penalty, punishment, or forfeiture incurred, or a claim, right, power or remedy accrued under any law in force prior to the effective date of this Act.
(Source: Laws 1963, p. 1061.)

(20 ILCS 505/39.1)
Sec. 39.1. Kinship Navigator Act. The Kinship Navigator established under the Kinship Navigator Act shall coordinate the child welfare services administered by the Department in relation to kinship care for children and families receiving services under this Act with the programs and services established and administered by the Department of Human Services under the Kinship Navigator Act.
(Source: P.A. 96-276, eff. 8-11-09.)

(20 ILCS 505/39.2)
Sec. 39.2. Illinois Children's Justice Task Force. The Illinois Children's Justice Task Force, in compliance with (i) the Child Abuse Prevention and Treatment Act (CAPTA) (42 U.S.C. 5106c), as amended by Public Law 111-320; (ii) the Victims of Crime Act of 1984 (42 U.S.C. 10603), as amended; and (iii) Section 116 of the CAPTA Reauthorization Act of 2010, shall be charged with the exploration, research, and development of recommendations on a multidisciplinary team approach for the investigation of reports of abuse or neglect of children under the age of 18.
The Illinois Children's Justice Task Force shall submit a report to the General Assembly by January 31, 2016 regarding, but not limited to, its recommendations for a statewide multidisciplinary approach to child abuse or neglect investigations. The Department of Children and Family Services shall continue to provide administrative support to the Task Force through the Department's Children's Justice Grant Manager.
(Source: P.A. 98-845, eff. 8-1-14; 99-23, eff. 7-10-15.)

(20 ILCS 505/39.3)
Sec. 39.3. Suggestion boxes. The Department must place in each residential treatment center that accepts youth in care a locked suggestion box into which residents may place comments and concerns to be addressed by the Department. Only employees of the Department shall have access to the contents of the locked suggestion boxes. An employee of the Department must check the locked suggestion boxes at least once per week.
(Source: P.A. 99-342, eff. 8-11-15; 100-159, eff. 8-18-17.)

(20 ILCS 505/40) (from Ch. 23, par. 5040)
Sec. 40. Sections 33, 35, 36, 37, 38, 39 40, 41 and 42 of "An Act codifying the powers and duties of the Department of Mental Health, and repealing certain Acts herein named," approved August 2, 1961, are repealed.
(Source: Laws 1963, p. 1061.)



20 ILCS 510/ - Civil Administrative Code of Illinois. (Department of Children and Family Services Powers Law)

Article 510 - Department Of Children And Family Services

(20 ILCS 510/Art. 510 heading)

(20 ILCS 510/510-1)
Sec. 510-1. Article short title. This Article 510 of the Civil Administrative Code of Illinois may be cited as the Department of Children and Family Services Powers Law.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 510/510-5)
Sec. 510-5. Definition. As used in this Article 510, "Department" means the Department of Children and Family Services.
(Source: P.A. 91-239, eff. 1-1-00; 92-16, eff. 6-28-01.)

(20 ILCS 510/510-10) (was 20 ILCS 510/65)
Sec. 510-10. Powers, generally. The Department has the powers enumerated in the following Sections.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 510/510-15) (was 20 ILCS 510/65.1)
Sec. 510-15. Children and Family Services Act. The Department has the power to administer the Children and Family Services Act.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 510/510-20) (was 20 ILCS 510/65.4)
Sec. 510-20. Juveniles. The Department has the power to exercise the powers and fulfill the duties assigned the Department by the Juvenile Court Act of 1987.
(Source: P.A. 90-372, eff. 7-1-98; 91-239, eff. 1-1-00.)

(20 ILCS 510/510-25) (was 20 ILCS 510/65.5)
Sec. 510-25. Child Care Act of 1969; injunction. The Department has the power to initiate injunction proceedings whenever it appears to the Director of Children and Family Services that any person, group of persons, or corporation is engaged or about to engage in any acts or practices that constitute or will constitute a violation of the Child Care Act of 1969 or any rule or regulation prescribed under the authority of that Act. The Director of Children and Family Services may, in his or her discretion, through the Attorney General apply for an injunction to enforce the Act, rule, or regulation. Upon a proper showing, any circuit court may enter a permanent or preliminary injunction or a temporary restraining order without bond to enforce the Act, rule, or regulation in addition to the penalties and other remedies provided in the Act, rule, or regulation. Appeals may be taken as in other civil cases.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 510/510-30) (was 20 ILCS 510/65.6)
Sec. 510-30. Escaped inmates. The Department has the power to exercise the powers and fulfill the duties assigned the Department by the Escaped Inmate Damages Act.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 510/510-35) (was 20 ILCS 510/65.7)
Sec. 510-35. State agency employees child care services. The Department has the power to advise the Department of Central Management Services concerning the provision of child care services pursuant to the State Agency Employees Child Care Services Act.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 510/510-95) (was 20 ILCS 510/65.3)
Sec. 510-95. Statutory responsibilities pertaining to children. The Department has the power to administer the Child Care Act (repealed) and the other responsibilities pertaining to children that are delegated to the Department by statute.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 510/510-100) (was 20 ILCS 510/65.8)
Sec. 510-100. Criminal history record information. Whenever the Department is authorized or required by law to consider some aspect of criminal history record information for the purpose of carrying out its statutory powers and responsibilities, then, upon request and payment of fees in conformance with the requirements of Section 2605-400 of the Department of State Police Law (20 ILCS 2605/2605-400), the Department of State Police is authorized to furnish, pursuant to positive identification, the information contained in State files that is necessary to fulfill the request.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 510/510-200) (was 20 ILCS 510/65.2)
Sec. 510-200. Police and security force.
(a) The Department has the power to appoint, subject to the Personnel Code, persons to be members of a police and security force. Members of the police and security force shall be peace officers and as such have all powers possessed by policemen in cities and sheriffs, including the power to make arrests on view or on warrants of violations of State statutes or city or county ordinances. These powers may, however, be exercised only in counties of more than 500,000 population when required for the protection of Department properties, interests, and personnel or when specifically requested by appropriate State or local law enforcement officials. Members of the police and security force may not serve and execute civil process.
(b) The Director must authorize to each member of the police and security force and to any other employee of the Department exercising the powers of a peace officer a distinct badge that, on its face, (i) clearly states that the badge is authorized by the Department and (ii) contains a unique identifying number. No other badge shall be authorized by the Department.
(Source: P.A. 91-239, eff. 1-1-00; 91-883, eff. 1-1-01.)






20 ILCS 515/ - Child Death Review Team Act.

(20 ILCS 515/1)
Sec. 1. Short title. This Act may be cited as the Child Death Review Team Act.
(Source: P.A. 88-614, eff. 9-7-94.)

(20 ILCS 515/5)
Sec. 5. State policy. The following statements are the policy of this State:
(1) Every child is entitled to live in safety and in health and to survive into adulthood.
(2) Responding to child deaths is a State and a community responsibility.
(3) When a child dies, the response by the State and the community to the death must include an accurate and complete determination of the cause of death, the provision of services to surviving family members, and the development and implementation of measures to prevent future deaths from similar causes. The response may include court action, including prosecution of persons who may be responsible for the death and juvenile proceedings to protect other children in the care of the person responsible for the care of the child who died.
(4) Professionals from disparate disciplines and agencies who have responsibilities for children and expertise that can promote child safety and well-being should share their expertise and knowledge so that the goals of determining the causes of children's deaths, planning and providing services to surviving children and nonoffending family members, and preventing future child deaths can be achieved.
(5) A greater understanding of the incidence and causes of child deaths is necessary if the State is to prevent future child deaths.
(6) Multidisciplinary and multiagency reviews of child deaths can assist the State and counties in (i) investigating child deaths, (ii) developing a greater understanding of the incidence and causes of child deaths and the methods for preventing those deaths, and (iii) identifying gaps in services to children and families.
(7) Access to information regarding deceased children and their families by multidisciplinary and multiagency child death review teams is necessary for those teams to achieve their purposes and duties.
(Source: P.A. 88-614, eff. 9-7-94.)

(20 ILCS 515/10)
Sec. 10. Definitions. As used in this Act, unless the context requires otherwise:
"Child" means any person under the age of 18 years unless legally emancipated by reason of marriage or entry into a branch of the United States armed services.
"Department" means the Department of Children and Family Services.
"Director" means the Director of Children and Family Services.
"Executive Council" means the Illinois Child Death Review Teams Executive Council.
(Source: P.A. 92-468, eff. 8-22-01.)

(20 ILCS 515/15)
Sec. 15. Child death review teams; establishment.
(a) The Director, in consultation with the Executive Council, law enforcement, and other professionals who work in the field of investigating, treating, or preventing child abuse or neglect in that subregion, shall appoint members to a child death review team in each of the Department's administrative subregions of the State outside Cook County and at least one child death review team in Cook County. The members of a team shall be appointed for 2-year terms and shall be eligible for reappointment upon the expiration of the terms. The Director must fill any vacancy in a team within 60 days after that vacancy occurs.
(b) Each child death review team shall consist of at least one member from each of the following categories:
(1) Pediatrician or other physician knowledgeable

about child abuse and neglect.

(2) Representative of the Department.
(3) State's attorney or State's attorney's

representative.

(4) Representative of a local law enforcement agency.
(5) Psychologist or psychiatrist.
(6) Representative of a local health department.
(7) Representative of a school district or other

education or child care interests.

(8) Coroner or forensic pathologist.
(9) Representative of a child welfare agency or child

advocacy organization.

(10) Representative of a local hospital, trauma

center, or provider of emergency medical services.

(11) Representative of the Department of State

Police.

(12) Representative of the Department of Public

Health.

Each child death review team may make recommendations to the Director concerning additional appointments.
Each child death review team member must have demonstrated experience and an interest in investigating, treating, or preventing child abuse or neglect.
(c) Each child death review team shall select a chairperson from among its members. The chairperson shall also serve on the Illinois Child Death Review Teams Executive Council.
(d) The child death review teams shall be funded under a separate line item in the Department's annual budget.
(Source: P.A. 100-397, eff. 1-1-18.)

(20 ILCS 515/20)
Sec. 20. Reviews of child deaths.
(a) Every child death shall be reviewed by the team in the subregion which has primary case management responsibility. The deceased child must be one of the following:
(1) A youth in care.
(2) The subject of an open service case maintained by

the Department.

(3) The subject of a pending child abuse or neglect

investigation.

(4) A child who was the subject of an abuse or

neglect investigation at any time during the 12 months preceding the child's death.

(5) Any other child whose death is reported to the

State central register as a result of alleged child abuse or neglect which report is subsequently indicated.

A child death review team may, at its discretion, review other sudden, unexpected, or unexplained child deaths, and cases of serious or fatal injuries to a child identified under the Children's Advocacy Center Act.
(b) A child death review team's purpose in conducting reviews of child deaths is to do the following:
(1) Assist in determining the cause and manner of the

child's death, when requested.

(2) Evaluate means by which the death might have been

prevented.

(3) Report its findings to appropriate agencies and

make recommendations that may help to reduce the number of child deaths caused by abuse or neglect.

(4) Promote continuing education for professionals

involved in investigating, treating, and preventing child abuse and neglect as a means of preventing child deaths due to abuse or neglect.

(5) Make specific recommendations to the Director and

the Inspector General of the Department concerning the prevention of child deaths due to abuse or neglect and the establishment of protocols for investigating child deaths.

(c) A child death review team shall review a child death as soon as practical and not later than 90 days following the completion by the Department of the investigation of the death under the Abused and Neglected Child Reporting Act. When there has been no investigation by the Department, the child death review team shall review a child's death within 90 days after obtaining the information necessary to complete the review from the coroner, pathologist, medical examiner, or law enforcement agency, depending on the nature of the case. A child death review team shall meet at least once in each calendar quarter.
(d) The Director shall, within 90 days, review and reply to recommendations made by a team under item (5) of subsection (b). With respect to each recommendation made by a team, the Director shall submit his or her reply both to the chairperson of that team and to the chairperson of the Executive Council. The Director's reply to each recommendation must include a statement as to whether the Director intends to implement the recommendation.
The Director shall implement recommendations as feasible and appropriate and shall respond in writing to explain the implementation or nonimplementation of the recommendations.
(e) Within 90 days after the Director submits a reply with respect to a recommendation as required by subsection (d), the Director must submit an additional report that sets forth in detail the way, if any, in which the Director will implement the recommendation and the schedule for implementing the recommendation. The Director shall submit this report to the chairperson of the team that made the recommendation and to the chairperson of the Executive Council.
(f) Within 180 days after the Director submits a report under subsection (e) concerning the implementation of a recommendation, the Director shall submit a further report to the chairperson of the team that made the recommendation and to the chairperson of the Executive Council. This report shall set forth the specific changes in the Department's policies and procedures that have been made in response to the recommendation.
(Source: P.A. 100-159, eff. 8-18-17.)

(20 ILCS 515/25)
Sec. 25. Team access to information.
(a) The Department shall provide to a child death review team, on the request of the team chairperson, all records and information in the Department's possession that are relevant to the team's review of a child death, including records and information concerning previous reports or investigations of suspected child abuse or neglect.
(b) A child death review team shall have access to all records and information that are relevant to its review of a child death and in the possession of a State or local governmental agency, including, but not limited to, information gained through the Child Advocacy Center protocol for cases of serious or fatal injury to a child. These records and information include, without limitation, birth certificates, all relevant medical and mental health records, records of law enforcement agency investigations, records of coroner or medical examiner investigations, records of the Department of Corrections and Department of Juvenile Justice concerning a person's parole or aftercare release, records of a probation and court services department, and records of a social services agency that provided services to the child or the child's family.
(Source: P.A. 98-558, eff. 1-1-14.)

(20 ILCS 515/30)
Sec. 30. Public access to information.
(a) Meetings of the child death review teams and the Executive Council shall be closed to the public. Meetings of the child death review teams and the Executive Council are not subject to the Open Meetings Act (5 ILCS 120), as provided in that Act.
(b) Records and information provided to a child death review team and the Executive Council, and records maintained by a team or the Executive Council, are confidential and not subject to the Freedom of Information Act (5 ILCS 140), as provided in that Act.
Nothing contained in this subsection (b) prevents the sharing or disclosure of records, other than those produced by a Child Death Review Team or the Executive Council, relating or pertaining to the death of a minor under the care of or receiving services from the Department of Children and Family Services and under the jurisdiction of the juvenile court with the juvenile court, the State's Attorney, and the minor's attorney.
(c) Members of a child death review team and the Executive Council are not subject to examination, in any civil or criminal proceeding, concerning information presented to members of the team or the Executive Council or opinions formed by members of the team or the Executive Council based on that information. A person may, however, be examined concerning information provided to a child death review team or the Executive Council that is otherwise available to the public.
(d) Records and information produced by a child death review team and the Executive Council are not subject to discovery or subpoena and are not admissible as evidence in any civil or criminal proceeding. Those records and information are, however, subject to discovery or a subpoena, and are admissible as evidence, to the extent they are otherwise available to the public.
(Source: P.A. 92-468, eff. 8-22-01)

(20 ILCS 515/35)
Sec. 35. Indemnification. The State shall indemnify and hold harmless members of a child death review team and the Executive Council for all their acts, omissions, decisions, or other conduct arising out of the scope of their service on the team or Executive Council, except those involving willful or wanton misconduct. The method of providing indemnification shall be as provided in the State Employee Indemnification Act (5 ILCS 350/0.01 et seq.).
(Source: P.A. 97-813, eff. 7-13-12.)

(20 ILCS 515/40)
Sec. 40. Illinois Child Death Review Teams Executive Council.
(a) The Illinois Child Death Review Teams Executive Council, consisting of the chairpersons of the 9 child death review teams in Illinois, is the coordinating and oversight body for child death review teams and activities in Illinois. The vice-chairperson of a child death review team, as designated by the chairperson, may serve as a back-up member or an alternate member of the Executive Council, if the chairperson of the child death review team is unavailable to serve on the Executive Council. The Inspector General of the Department, ex officio, is a non-voting member of the Executive Council. The Director may appoint to the Executive Council any ex-officio members deemed necessary. Persons with expertise needed by the Executive Council may be invited to meetings. The Executive Council must select from its members a chairperson and a vice-chairperson, each to serve a 2-year, renewable term.
The Executive Council must meet at least 4 times during each calendar year. At each such meeting, in addition to any other matters under consideration, the Executive Council shall review all replies and reports received from the Director pursuant to subsections (d), (e), and (f) of Section 20 since the Executive Council's previous meeting. The Executive Council's review must include consideration of the Director's proposed manner of and schedule for implementing each recommendation made by a child death review team.
(b) The Department must provide or arrange for the staff support necessary for the Executive Council to carry out its duties. The Director, in cooperation and consultation with the Executive Council, shall appoint, reappoint, and remove team members. From funds available, the Director may select from a list of 2 or more candidates recommended by the Executive Council to serve as the Child Death Review Teams Executive Director. The Child Death Review Teams Executive Director shall oversee the operations of the child death review teams and shall report directly to the Executive Council.
(c) The Executive Council has, but is not limited to, the following duties:
(1) To serve as the voice of child death review teams

in Illinois.

(2) To oversee the regional teams in order to ensure

that the teams' work is coordinated and in compliance with the statutes and the operating protocol.

(3) To ensure that the data, results, findings, and

recommendations of the teams are adequately used to make any necessary changes in the policies, procedures, and statutes in order to protect children in a timely manner.

(4) To collaborate with the General Assembly, the

Department, and others in order to develop any legislation needed to prevent child fatalities and to protect children.

(5) To assist in the development of quarterly and

annual reports based on the work and the findings of the teams.

(6) To ensure that the regional teams' review

processes are standardized in order to convey data, findings, and recommendations in a usable format.

(7) To serve as a link with child death review teams

throughout the country and to participate in national child death review team activities.

(8) To develop an annual statewide symposium to

update the knowledge and skills of child death review team members and to promote the exchange of information between teams.

(9) To provide the child death review teams with the

most current information and practices concerning child death review and related topics.

(10) To perform any other functions necessary to

enhance the capability of the child death review teams to reduce and prevent child injuries and fatalities.

(c-5) The Executive Council shall prepare an annual report. The report must include, but need not be limited to, (i) each recommendation made by a child death review team pursuant to item (5) of subsection (b) of Section 20 during the period covered by the report, (ii) the Director's proposed schedule for implementing each such recommendation, and (iii) a description of the specific changes in the Department's policies and procedures that have been made in response to the recommendation. The Executive Council shall send a copy of its annual report to each of the following:
(1) The Governor.
(2) Each member of the Senate or the House of

Representatives whose legislative district lies wholly or partly within the region covered by any child death review team whose recommendation is addressed in the annual report.

(3) Each member of each child death review team in

the State.

(d) In any instance when a child death review team does not operate in accordance with established protocol, the Director, in consultation and cooperation with the Executive Council, must take any necessary actions to bring the team into compliance with the protocol.
(Source: P.A. 95-405, eff. 6-1-08; 95-527, eff. 6-1-08; 95-876, eff. 8-21-08.)

(20 ILCS 515/45)
Sec. 45. Child Death Investigation Task Force. The Child Death Review Teams Executive Council may, from funds appropriated by the Illinois General Assembly to the Department and provided to the Child Death Review Teams Executive Council for this purpose, or from funds that may otherwise be provided for this purpose from other public or private sources, establish in the Southern Region of the State, as designated by the Department, a special Child Death Investigation Task Force created by the Child Death Review Teams Executive Council to develop and implement a plan for the investigation of sudden, unexpected, or unexplained deaths of children under 18 years of age occurring within that region. The plan shall include a protocol to be followed by child death review teams in the review of child deaths. The plan must include provisions for local or State law enforcement agencies, hospitals, or coroners to promptly notify the Task Force of a death or serious life-threatening injury to a child, and for the Child Death Investigation Task Force to review the death and submit a report containing findings and recommendations to the Child Death Review Teams Executive Council, the Director, the Department of Children and Family Services Inspector General, the appropriate State's Attorney, and the State Representative and State Senator in whose legislative districts the case arose. The plan may include coordination with any investigation conducted under the Children's Advocacy Center Act. By July 1 of each year, the Child Death Review Teams Executive Council shall submit a report to the Director, the General Assembly, and the Governor summarizing the results of the Child Death Investigation Task Force together with any recommendations for statewide implementation of a protocol for the investigation of all sudden, unexpected, or unexplained child deaths.
(Source: P.A. 100-397, eff. 1-1-18.)

(20 ILCS 515/90)
Sec. 90. (Amendatory provisions; text omitted).
(Source: P.A. 88-614, eff. 9-7-94; text omitted.)

(20 ILCS 515/92)
Sec. 92. (Amendatory provisions; text omitted).
(Source: P.A. 88-614, eff. 9-7-94; text omitted.)

(20 ILCS 515/95)
Sec. 95. (Amendatory provisions; text omitted).
(Source: P.A. 88-614, eff. 9-7-94; text omitted.)

(20 ILCS 515/105)
Sec. 105. (Amendatory provisions; text omitted).
(Source: P.A. 88-614, eff. 9-7-94; text omitted.)

(20 ILCS 515/105.5)
Sec. 105.5. (Amendatory provisions; text omitted).
(Source: P.A. 88-614, eff. 9-7-94; text omitted.)

(20 ILCS 515/106)
Sec. 106. (Amendatory provisions; text omitted).
(Source: P.A. 88-614, eff. 9-7-94; text omitted.)

(20 ILCS 515/107)
Sec. 107. (Amendatory provisions; text omitted).
(Source: P.A. 88-614, eff. 9-7-94; text omitted.)

(20 ILCS 515/108)
Sec. 108. (Amendatory provisions; text omitted).
(Source: P.A. 88-614, eff. 9-7-94; text omitted.)

(20 ILCS 515/110)
Sec. 110. (Amendatory provisions; text omitted).
(Source: P.A. 88-614, eff. 9-7-94; text omitted.)

(20 ILCS 515/999)
Sec. 999. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 88-614, eff. 9-7-94.)



20 ILCS 520/ - Foster Parent Law.

Article 1 - Foster Parent Law

(20 ILCS 520/Art. 1 heading)

(20 ILCS 520/1-1)
Sec. 1-1. Short title. This Article may be cited as the Foster Parent Law.
(Source: P.A. 89-19, eff. 6-3-95.)

(20 ILCS 520/1-5)
Sec. 1-5. Legislative findings. Family foster care is an essential service for children and their families who have been separated due to the tragedy of child abuse, neglect, or dependency. When children have been separated from their families, it is the responsibility of the child welfare team to respond to the needs of the children and their families by means including (i) providing protection and nurture to children in a safe, healthy environment; (ii) meeting the developmental and emotional needs of the children, including maintaining and promoting a child's emotional attachment to his or her own family; (iii) protecting and promoting the child's cultural identity and heritage; and (iv) working toward permanency for children by connecting them to safe, nurturing relationships intended to last a lifetime, preferably with their own family.
Foster parents are an essential part of and fulfill an integral role on the child welfare team along with children in care who are old enough to participate in planning and services, parents of children in care, caseworkers, and other professionals serving the child and family. By providing care for children and supporting the attachment of children to their families in a manner sensitive to each child's and family's unique needs, the foster parent serves the child, the family, and the community.
In order to successfully fulfill their role on the professional child welfare team, foster parents must be committed to the goal of the child welfare program and must provide care to children and promote the best interests of the children and families served. In order to achieve this goal, foster parents must understand and be sensitive to issues of culture, ethnicity, religion, and children's connectedness with their families and must maintain a level of care, conduct, and demeanor that is consistent with the high professional ethics demanded of all other members of the child welfare team.
The General Assembly finds that there is a need to establish public policy regarding the role of foster parents. The General Assembly establishes this statement of foster parents' rights and responsibilities, which shall apply to all foster parents in the State of Illinois, whether supervised by the Department of Children and Family Services or by another agency under contract to the Department of Children and Family Services to provide foster care services.
(Source: P.A. 89-19, eff. 6-3-95.)

(20 ILCS 520/1-10)
Sec. 1-10. Definitions. In this Law:
"Child welfare team" or "team" means the persons who provide child welfare services to a child under Section 5 of the Children and Family Services Act.
"Department" means the Department of Children and Family Services.
"Foster parent" means a person who is licensed as a foster parent under the laws of this State.
(Source: P.A. 89-19, eff. 6-3-95.)

(20 ILCS 520/1-15)
Sec. 1-15. Foster parent rights. A foster parent's rights include, but are not limited to, the following:
(1) The right to be treated with dignity, respect,

and consideration as a professional member of the child welfare team.

(2) The right to be given standardized pre-service

training and appropriate ongoing training to meet mutually assessed needs and improve the foster parent's skills.

(3) The right to be informed as to how to contact the

appropriate child placement agency in order to receive information and assistance to access supportive services for children in the foster parent's care.

(4) The right to receive timely financial

reimbursement commensurate with the care needs of the child as specified in the service plan.

(5) The right to be provided a clear, written

understanding of a placement agency's plan concerning the placement of a child in the foster parent's home. Inherent in this right is the foster parent's responsibility to support activities that will promote the child's right to relationships with his or her own family and cultural heritage.

(6) The right to be provided a fair, timely, and

impartial investigation of complaints concerning the foster parent's licensure, to be provided the opportunity to have a person of the foster parent's choosing present during the investigation, and to be provided due process during the investigation; the right to be provided the opportunity to request and receive mediation or an administrative review of decisions that affect licensing parameters, or both mediation and an administrative review; and the right to have decisions concerning a licensing corrective action plan specifically explained and tied to the licensing standards violated.

(7) The right, at any time during which a child is

placed with the foster parent, to receive additional or necessary information that is relevant to the care of the child.

(7.5) The right to be given information concerning a

child (i) from the Department as required under subsection (u) of Section 5 of the Children and Family Services Act and (ii) from a child welfare agency as required under subsection (c-5) of Section 7.4 of the Child Care Act of 1969.

(8) The right to be notified of scheduled meetings

and staffings concerning the foster child in order to actively participate in the case planning and decision-making process regarding the child, including individual service planning meetings, administrative case reviews, interdisciplinary staffings, and individual educational planning meetings; the right to be informed of decisions made by the courts or the child welfare agency concerning the child; the right to provide input concerning the plan of services for the child and to have that input given full consideration in the same manner as information presented by any other professional on the team; and the right to communicate with other professionals who work with the foster child within the context of the team, including therapists, physicians, attending health care professionals, and teachers.

(9) The right to be given, in a timely and consistent

manner, any information a case worker has regarding the child and the child's family which is pertinent to the care and needs of the child and to the making of a permanency plan for the child. Disclosure of information concerning the child's family shall be limited to that information that is essential for understanding the needs of and providing care to the child in order to protect the rights of the child's family. When a positive relationship exists between the foster parent and the child's family, the child's family may consent to disclosure of additional information.

(10) The right to be given reasonable written notice

of (i) any change in a child's case plan, (ii) plans to terminate the placement of the child with the foster parent, and (iii) the reasons for the change or termination in placement. The notice shall be waived only in cases of a court order or when the child is determined to be at imminent risk of harm.

(11) The right to be notified in a timely and

complete manner of all court hearings, including notice of the date and time of the court hearing, the name of the judge or hearing officer hearing the case, the location of the hearing, and the court docket number of the case; and the right to intervene in court proceedings or to seek mandamus under the Juvenile Court Act of 1987.

(12) The right to be considered as a placement option

when a foster child who was formerly placed with the foster parent is to be re-entered into foster care, if that placement is consistent with the best interest of the child and other children in the foster parent's home.

(13) The right to have timely access to the child

placement agency's existing appeals process and the right to be free from acts of harassment and retaliation by any other party when exercising the right to appeal.

(14) The right to be informed of the Foster Parent

Hotline established under Section 35.6 of the Children and Family Services Act and all of the rights accorded to foster parents concerning reports of misconduct by Department employees, service providers, or contractors, confidential handling of those reports, and investigation by the Inspector General appointed under Section 35.5 of the Children and Family Services Act.

(Source: P.A. 99-581, eff. 1-1-17.)

(20 ILCS 520/1-20)
Sec. 1-20. Foster parent responsibilities. A foster parent's responsibilities include, but are not limited to, the following:
(1) The responsibility to openly communicate and

share information about the child with other members of the child welfare team.

(2) The responsibility to respect the confidentiality

of information concerning foster children and their families and act appropriately within applicable confidentiality laws and regulations.

(3) The responsibility to advocate for children in

the foster parent's care.

(4) The responsibility to treat children in the

foster parent's care and the children's families with dignity, respect, and consideration.

(5) The responsibility to recognize the foster

parent's own individual and familial strengths and limitations when deciding whether to accept a child into care; and the responsibility to recognize the foster parent's own support needs and utilize appropriate supports in providing care for foster children.

(6) The responsibility to be aware of the benefits of

relying on and affiliating with other foster parents and foster parent associations in improving the quality of care and service to children and families.

(7) The responsibility to assess the foster parent's

ongoing individual training needs and take action to meet those needs.

(8) The responsibility to develop and assist in

implementing strategies to prevent placement disruptions, recognizing the traumatic impact of placement disruptions on a foster child and all members of the foster family; and the responsibility to provide emotional support for the foster children and members of the foster family if preventive strategies fail and placement disruptions occur.

(9) The responsibility to know the impact foster

parenting has on individuals and family relationships; and the responsibility to endeavor to minimize, as much as possible, any stress that results from foster parenting.

(10) The responsibility to know the rewards and

benefits to children, parents, families, and society that come from foster parenting and to promote the foster parenting experience in a positive way.

(11) The responsibility to know the roles, rights,

and responsibilities of foster parents, other professionals in the child welfare system, the foster child, and the foster child's own family.

(12) The responsibility to know and, as necessary,

fulfill the foster parent's responsibility to serve as a mandated reporter of suspected child abuse or neglect under the Abused and Neglected Child Reporting Act; and the responsibility to know the child welfare agency's policy regarding allegations that foster parents have committed child abuse or neglect and applicable administrative rules and procedures governing investigations of those allegations.

(13) The responsibility to know and receive training

regarding the purpose of administrative case reviews, client service plans, and court processes, as well as any filing or time requirements associated with those proceedings; and the responsibility to actively participate in the foster parent's designated role in these proceedings.

(14) The responsibility to know the child welfare

agency's appeal procedure for foster parents and the rights of foster parents under the procedure.

(15) The responsibility to know and understand the

importance of maintaining accurate and relevant records regarding the child's history and progress; and the responsibility to be aware of and follow the procedures and regulations of the child welfare agency with which the foster parent is licensed or affiliated.

(16) The responsibility to share information, through

the child welfare team, with the subsequent caregiver (whether the child's parent or another substitute caregiver) regarding the child's adjustment in the foster parent's home.

(17) The responsibility to provide care and services

that are respectful of and responsive to the child's cultural needs and are supportive of the relationship between the child and his or her own family; the responsibility to recognize the increased importance of maintaining a child's cultural identity when the race or culture of the foster family differs from that of the foster child; and the responsibility to take action to address these issues.

(Source: P.A. 89-19, eff. 6-3-95.)

(20 ILCS 520/1-25)
Sec. 1-25. Implementation; annual plan.
(a) The Department, and agencies providing foster care services under contract with the Department, are responsible for implementing this Law.
(b) The Department, and each agency providing foster care services under contract with the Department, shall prepare an annual plan for implementing this Law in each of the Department's administrative regions of this State. The plans shall be prepared by January 1 of 1996 and each year thereafter and shall be submitted for public review and comment. The plans shall be reviewed, approved, and monitored by the Department's Statewide Foster Care Advisory Council under rules adopted by the Department.
(Source: P.A. 89-19, eff. 6-3-95.)

(20 ILCS 520/1-30)
Sec. 1-30. No private right of action or claim. Nothing in this Law shall be construed to create a private right of action or claim on the part of any individual or child welfare agency.
(Source: P.A. 89-19, eff. 6-3-95.)



Article 5 - (This Article Is Compiled At 20 ILCS 525/5-1 Et Seq.)

(20 ILCS 520/Art. 5 heading)



Article 99 - Effective Date

(20 ILCS 520/Art. 99 heading)

(20 ILCS 520/99-99)
Sec. 99-99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 89-19, eff. 6-3-95.)






20 ILCS 521/ - Foster Children's Bill of Rights Act.

(20 ILCS 521/1)
Sec. 1. Short title. This Act may be cited as the Foster Children's Bill of Rights Act.
(Source: P.A. 99-344, eff. 1-1-16.)

(20 ILCS 521/5)
Sec. 5. Foster Children's Bill of Rights. It is the policy of this State that every child and adult in the care of the Department of Children and Family Services who is placed in foster care shall have the following rights:
(1) To live in a safe, healthy, and comfortable home

where he or she is treated with respect.

(2) To be free from physical, sexual, emotional, or

other abuse, or corporal punishment.

(3) To receive adequate and healthy food, adequate

clothing, and, for youth in group homes, residential treatment facilities, and foster homes, an allowance.

(4) To receive medical, dental, vision, and mental

health services.

(5) To be free of the administration of medication or

chemical substances, unless authorized by a physician.

(6) To contact family members, unless prohibited by

court order, and social workers, attorneys, foster youth advocates and supporters, Court Appointed Special Advocates (CASAs), and probation officers.

(7) To visit and contact brothers and sisters, unless

prohibited by court order.

(8) To contact the Advocacy Office for Children and

Families established under the Children and Family Services Act or the Department of Children and Family Services' Office of the Inspector General regarding violations of rights, to speak to representatives of these offices confidentially, and to be free from threats or punishment for making complaints.

(9) To make and receive confidential telephone calls

and send and receive unopened mail, unless prohibited by court order.

(10) To attend religious services and activities of

his or her choice.

(11) To maintain an emancipation bank account and

manage personal income, consistent with the child's age and developmental level, unless prohibited by the case plan.

(12) To not be locked in a room, building, or

facility premises, unless placed in a secure child care facility licensed by the Department of Children and Family Services under the Child Care Act of 1969 and placed pursuant to Section 2-27.1 of the Juvenile Court Act of 1987.

(13) To attend school and participate in

extracurricular, cultural, and personal enrichment activities, consistent with the child's age and developmental level, with minimal disruptions to school attendance and educational stability.

(14) To work and develop job skills at an

age-appropriate level, consistent with State law.

(15) To have social contacts with people outside of

the foster care system, including teachers, church members, mentors, and friends.

(16) If he or she meets age requirements, to attend

services and programs operated by the Department of Children and Family Services or any other appropriate State agency that aim to help current and former foster youth achieve self-sufficiency prior to and after leaving foster care.

(17) To attend court hearings and speak to the judge.
(18) To have storage space for private use.
(19) To be involved in the development of his or her

own case plan and plan for permanent placement.

(20) To review his or her own case plan and plan for

permanent placement, if he or she is 12 years of age or older and in a permanent placement, and to receive information about his or her out-of-home placement and case plan, including being told of changes to the case plan.

(21) To be free from unreasonable searches of

personal belongings.

(22) To the confidentiality of all juvenile court

records consistent with existing law.

(23) To have fair and equal access to all available

services, placement, care, treatment, and benefits, and to not be subjected to discrimination or harassment on the basis of actual or perceived race, ethnic group identification, ancestry, national origin, color, religion, sex, sexual orientation, gender identity, mental or physical disability, or HIV status.

(24) To have caregivers and child welfare personnel

who have received sensitivity training and instruction on matters concerning race, ethnicity, national origin, color, ancestry, religion, mental and physical disability, and HIV status.

(25) To have caregivers and child welfare personnel

who have received instruction on cultural competency and sensitivity relating to, and best practices for, providing adequate care to lesbian, gay, bisexual, and transgender youth in out-of-home care.

(26) At 16 years of age or older, to have access to

existing information regarding the educational options available, including, but not limited to, the coursework necessary for vocational and postsecondary educational programs, and information regarding financial aid for postsecondary education.

(27) To have access to age-appropriate, medically

accurate information about reproductive health care, the prevention of unplanned pregnancy, and the prevention and treatment of sexually transmitted infections at 12 years of age or older.

(28) To receive a copy of this Act from and have it

fully explained by the Department of Children and Family Services when the child or adult is placed in the care of the Department of Children and Family Services.

(29) To be placed in the least restrictive and most

family-like setting available and in close proximity to his or her parent's home consistent with his or her health, safety, best interests, and special needs.

(Source: P.A. 99-344, eff. 1-1-16; 100-189, eff. 1-1-18.)

(20 ILCS 521/10)
Sec. 10. Foster care provider. Nothing in this Act shall be interpreted to require a foster care provider to take any action that would impair the health and safety of children in out-of-home placement.
(Source: P.A. 99-344, eff. 1-1-16.)



20 ILCS 525/ - Statewide Foster Care Advisory Council Law.

Article 1 - (This Article Is Compiled At 20 ILCS 520/1-1 Et Seq.)

(20 ILCS 525/Art. 1 heading)



Article 5 - Statewide Foster Care Advisory Council Law

(20 ILCS 525/Art. 5 heading)

(20 ILCS 525/5-1)
Sec. 5-1. This Article may be cited as the Statewide Foster Care Advisory Council Law.
(Source: P.A. 89-19, eff. 6-3-95.)

(20 ILCS 525/5-5)
Sec. 5-5. The Department of Children and Family Services ("the Department") shall convene and maintain a Statewide Foster Care Advisory Council to advise the Department with respect to all matters involving or affecting the provision of foster care to abused, neglected, or dependent children and their families.
The responsibilities of the Council shall include:
(1) Providing input on the issues that affect foster

care and the services received by children who are in the care of the Department and their families.

(2) Identifying, analyzing, and recommending

solutions to any issue concerning foster care services.

(3) Interpreting to the general public the need for

foster care the important service that foster parents provide.

(4) Promoting the statewide exchange and pooling of

information in the area of foster care.

(5) Participating in statewide planning and promoting

foster parent involvement in local planning concerning foster care services.

(6) Reviewing and making recommendations on

Department foster care and child welfare service delivery policies, guidelines, and procedures.

(7) Developing recommendations concerning foster care

training to improve the quality of foster care services children receive.

(8) Reviewing and advising the Department on pending

or enacted legislation, primarily as concerns foster care services, and on the Department's responses or positions regarding that legislation.

(9) Developing, as necessary, recommendations by

which the Department may improve the child welfare service delivery system, primarily on issues affecting the delivery of foster care services.

(10) Reviewing, approving, and monitoring plans of

the Department's administrative regions and contract agencies providing foster care as required by the Foster Parent Law.

(Source: P.A. 89-19, eff. 6-3-95.)

(20 ILCS 525/5-10)
Sec. 5-10. Membership.
(a) The Statewide Foster Care Advisory Council shall consist of the following membership:
(1) 2 foster parents from the Department's southern

and northern administrative regions; 3 foster parents from the Department's central administrative region; and 2 foster parents from each of the Department's Cook County administrative regions. One of the 6 foster parents representing the Cook County administrative regions shall be the current President of the Cook County Foster Parent Advisory Committee;

(2) 2 foster parents representing the Department's

Child Welfare Advisory Committee, with at least one foster parent residing in Cook County;

(3) 2 foster care professionals representing the

Department's Child Welfare Advisory Committee to represent agencies providing foster care services under contract to the Department;

(4) the current president of the Illinois Foster

Parent Association; and

(5) 4 other non-Department persons with recognized

expertise regarding foster care who shall be nominated by the Director of the Department ("the Director").

Each Administrator of the Department's specified administrative regions shall make recommendations of foster parents for appointment as members to the Director. The recommendations of the Regional Administrator shall be based upon consultation by the Regional Administrator with organized foster parent groups and Department staff.
All appointments to the Council shall be made in writing by the Director. In soliciting and making appointments, the Director shall make all reasonable efforts to ensure the membership of the Council is culturally diverse and representative and also geographically representative of the Department's administrative regions.
(b) Each member shall be appointed for a term of 3 years. No member shall be appointed to more than 2 terms, except the President of the Illinois Foster Parent Association and the President of the Cook County Foster Parent Association may serve as long as he or she holds office. Members shall continue to serve until their successors are appointed. The terms of original members and of members subsequently appointed to fill vacancies created by a change in the number of the Council's members shall be determined to assure as nearly as possible that the terms of one-third of the members in each sector expire each year on June 30th. The original members in each sector shall determine by lot the length of each member's term, one-third to be for 3 years, one-third to be for 2 years, and one-third to be for one year, and the Council's secretary shall record the results. Thereafter, any member appointed to fill a vacancy other than one created by the expiration of a regular 3 year term shall be appointed for the unexpired term of the predecessor member, or in the case of new memberships created by change in number of members, for such term as is appropriate under this subsection.
(c) Members of the Advisory Council shall serve without compensation, except that the Department shall reimburse members for travel and per diem expenses associated with participation in Advisory Council meetings and activities. Reimbursement shall be consistent with Illinois Department of Central Management Services rules, as approved by the Governor's Travel Control Board.
(Source: P.A. 89-19, eff. 6-3-95.)

(20 ILCS 525/5-15)
Sec. 5-15. Officers.
(a) Officers of the Statewide Foster Care Advisory Council shall consist of a Chairperson and Vice-Chairperson, who shall be elected by the Council. The immediate past Chairperson shall serve as a consultant for one year. The Director shall appoint a staff member of the Illinois Department of Children and Family Services to maintain records, prepare notices and agendas for each meeting, and otherwise carry out the functions of the Council.
(b) The Chairperson and Vice-Chairperson shall be elected for a term of one year at a meeting prior to July of each year, and those officers shall assume the duties of their offices on the first day of July each year.
(c) Any officer of the Advisory Council shall be eligible for consecutive election to the office held for no more than 2 consecutive one year terms.
(d) The Chairperson of the Advisory Council shall perform the duties ordinarily ascribed to that office and shall preside at all meetings of the Advisory Council. The Chairperson shall also serve as an ex-officio member of all committees of the Advisory Council and shall make such reports on behalf of the Advisory Council as may be required.
(e) In the event of the Chairperson's inability to act, the Vice-Chairperson shall act in his or her stead.
(Source: P.A. 89-19, eff. 6-3-95.)

(20 ILCS 525/5-20)
Sec. 5-20. Meetings.
(a) Regular meetings of the Statewide Foster Care Advisory Council shall be held at least quarterly. The meetings shall take place at locations, dates, and times determined by the Chairperson of the Advisory Council after consultation with members of the Advisory Council and the Director or the designated Department staff member.
It shall be the responsibility of the designated Department staff member at the direction of the Chairperson to give notices of the location, dates, and time of meetings to each member of the Advisory Council, to the Director, and to staff consultants at least 30 days prior to each meeting.
Notice of all scheduled meetings shall be in full compliance with the Illinois Open Meetings Act.
(b) Special meetings of the Advisory Council may be called by the Chairperson after consultation with members of the Council and the Director or the designated Department staff member, provided that:
(1) at least 7 days' notice by mail is given the

membership;

(2) the notice sets forth the purpose or purposes of

the meeting; and

(3) no business is transacted other than that

specified in the notice.

(c) An agenda of scheduled business for deliberation shall be developed in coordination with the Department and the Chairperson and distributed to the members of the Advisory Council at least 7 days prior to a scheduled meeting of the Council.
(d) If a member is absent from 2 consecutive meetings or has not continued to make a significant contribution as evidenced by involvement in council activities, membership termination may be recommended by the Chairperson to the Director. The member shall be terminated and notified in writing. Members shall submit written confirmation of good cause to the Chairperson or designated Department staff member when a meeting has been missed.
(Source: P.A. 89-19, eff. 6-3-95.)

(20 ILCS 525/5-25)
Sec. 5-25. Quorum.
(a) A quorum at any regular or special meeting of the Advisory Council shall be necessary to transact business and shall consist of one-third of the duly appointed members of the Advisory Council. For the purpose of election of officers, the necessary quorum shall be a majority of the duly appointed members.
(b) For the purpose of subcommittee action, a quorum shall consist of at least one-half of those members appointed to the subcommittee, but in no event fewer than 2 individuals.
(c) All deliberations of the Advisory Council and its subcommittees shall be governed by Robert's Rules of Order.
(Source: P.A. 89-19, eff. 6-3-95.)

(20 ILCS 525/5-30)
Sec. 5-30. Committees.
(a) Standing and Ad Hoc Committees of the Advisory Council shall be appointed by the Chairperson of the Advisory Council. The majority action of the Advisory Council shall give approval to the establishment of a committee, as well as determine completion of a committee's assignment. Final committee reports will be submitted to the Director.
(b) Members of Standing or Ad Hoc Committees must be members of the Advisory Council.
(c) A Nominating Committee shall be appointed by the Chairperson at the April Advisory Council meeting. The Nominating Committee shall present a slate for Chairperson and Vice-Chairperson at the June Advisory Council meeting.
(Source: P.A. 89-19, eff. 6-3-95.)

(20 ILCS 525/5-35)
Sec. 5-35. Minutes. Minutes will be kept of the transactions of each Council meeting and shall be filed with the Director. Minutes must be recorded in writing and must include:
(1) the date, time, and place of the meeting;
(2) the members of the public body recorded as either

present or absent; and

(3) a general description of all matters proposed,

discussed, or decided and a record of any votes taken.

(Source: P.A. 89-19, eff. 6-3-95.)

(20 ILCS 525/5-40)
Sec. 5-40. Professional staff. The Director or a designated Department staff member shall serve as the Advisory Council's official consultant and advisor. The Director may designate other members of the staff to assist in that consultation.
(Source: P.A. 89-19, eff. 6-3-95.)

(20 ILCS 525/5-45)
Sec. 5-45. Rules of Procedure. The Advisory Council shall within 6 months of its first meeting adopt Rules of Procedure to govern the business of the Council.
(Source: P.A. 89-19, eff. 6-3-95.)



Article 99 - Effective Date

(20 ILCS 525/Art. 99 heading)

(20 ILCS 525/99-99)
Sec. 99-99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 89-19, eff. 6-3-95.)






20 ILCS 527/ - Department of Children and Family Services Statewide Youth Advisory Board Act.

(20 ILCS 527/1)
Sec. 1. Short title. This Act may be cited as the Department of Children and Family Services Statewide Youth Advisory Board Act.
(Source: P.A. 98-806, eff. 1-1-15.)

(20 ILCS 527/5)
Sec. 5. Statewide Youth Advisory Board; regional youth advisory boards. The Department of Children and Family Services shall convene and maintain a Statewide Youth Advisory Board and regional youth advisory boards. Each regional youth advisory board shall work with the Department or its designee to determine how to best provide services to current and former youth in foster care living within each of the regions. The Statewide Youth Advisory Board shall advise the Department and the General Assembly with respect to all matters involving or affecting current and former youth in foster care. Responsibilities of the Statewide Youth Advisory Board shall include:
(1) providing the Department and the General Assembly

with the perspective of youth under the care of the Department;

(2) identifying, analyzing, and recommending

solutions to any issues concerning adoption and guardianship and youth in foster care;

(3) reviewing and advising the Department on proposed

or pending legislation, primarily as it concerns current and former youth in foster care; and

(4) reviewing and making recommendations on

Department foster care and child welfare service delivery policies, guidelines, procedures, and training.

(Source: P.A. 98-806, eff. 1-1-15.)

(20 ILCS 527/10)
Sec. 10. Membership.
(a) The Statewide Youth Advisory Board shall consist of executive regional board members elected to represent the regional youth advisory boards.
(b) The Statewide Youth Advisory Board and each regional youth advisory board shall be composed of youth 14 to 21 years of age who are former or current youth in foster care appointed by the Department of Children and Family Services or its designee.
(Source: P.A. 98-806, eff. 1-1-15.)

(20 ILCS 527/15)
Sec. 15. Meetings.
(a) Regular meetings of the regional youth advisory boards shall be held monthly.
(b) Regular meetings of the Statewide Youth Advisory Board shall be held at least 5 times per year.
(c) The Director of the Department or his or her designee shall meet with the Statewide Youth Advisory Board at least quarterly in order to discuss the issues and concerns of youth in foster care.
(d) All meetings shall take place at locations, dates, and times determined by the Department or its designee in accordance with the bylaws for the Statewide Youth Advisory Board and the regional youth advisory boards.
(Source: P.A. 98-806, eff. 1-1-15.)

(20 ILCS 527/20)
Sec. 20. Operations. The Department or its designee shall manage each board, facilitate meetings, and develop further necessary procedures, including, but not limited to, bylaws for the Statewide Youth Advisory Board and the regional youth advisory boards. The Department shall provide funding necessary to maintain the operations of each board. The Department shall not provide a Statewide Youth Advisory Board or a regional youth advisory board with any records or information that a public body may withhold or redact pursuant to Section 7 of the Freedom of Information Act.
(Source: P.A. 98-806, eff. 1-1-15.)

(20 ILCS 527/25)
Sec. 25. Reporting. The Statewide Youth Advisory Board shall report annually to the General Assembly on issues concerning adoption and guardianship and youth in foster care, and make recommendations regarding legislation, policies, guidelines, procedures, and training.
(Source: P.A. 98-806, eff. 1-1-15.)

(20 ILCS 527/30)
Sec. 30. Public access to information.
(a) Meetings of the Statewide Youth Advisory Board and each regional youth advisory board shall be closed to the public. Meetings of the Statewide Youth Advisory Board and each regional youth advisory board shall not be subject to the Open Meetings Act.
(b) Records and information produced by the Statewide Youth Advisory Board and each regional youth advisory board, except a report submitted to the General Assembly pursuant to Section 25 of this Act, shall be confidential and not subject to the Freedom of Information Act.
(Source: P.A. 98-806, eff. 1-1-15.)

(20 ILCS 527/35)
Sec. 35. (Amendatory provisions; text omitted).
(Source: P.A. 98-806, eff. 1-1-15; text omitted.)

(20 ILCS 527/40)
Sec. 40. (Amendatory provisions; text omitted).
(Source: P.A. 98-806, eff. 1-1-15; text omitted.)



20 ILCS 530/ - DCFS Residential Services Construction Grant Program Act.

(20 ILCS 530/1)
Sec. 1. Short title. This Act may be cited as the DCFS Residential Services Construction Grant Program Act.
(Source: P.A. 96-1192, eff. 7-22-10.)

(20 ILCS 530/5)
Sec. 5. Definitions. As used in this Act:
"Board" means the Illinois Capital Development Board.
"Department" means the Illinois Department of Children and Family Services.
"Residential services" means child care institution care, group home care, independent living services, and transitional living services that are licensed and purchased by the Department on behalf of children under the age of 22 years who are served by the Department and who need 24 hour residential care due to emotional and behavior problems.
(Source: P.A. 98-113, eff. 7-26-13.)

(20 ILCS 530/10)
Sec. 10. Operation of the grant program.
(a) The Department, in consultation with the Board, shall establish the DCFS Residential Services Construction Grant Program and, pursuant to the Department's resource allocation management plan determined in consultation with eligible providers, may make grants to eligible licensed residential services providers, subject to appropriations, out of funds reserved for capital improvements or expenditures as provided for in this Act. The Program shall operate in a manner so that the estimated cost of the Program during the fiscal year will not exceed the total appropriation for the Program. The grants shall be for the purpose of constructing new residential services sites, renovating existing residential services sites, and supporting capital rate enhancements for residential services sites' capital projects.
(Source: P.A. 96-1192, eff. 7-22-10.)

(20 ILCS 530/15)
Sec. 15. Eligibility for grant. To be eligible for a grant under this Act, a recipient must be a residential services provider with which the Department contracts for residential services.
(Source: P.A. 96-1192, eff. 7-22-10.)

(20 ILCS 530/20)
Sec. 20. Use of grant moneys. A recipient of a grant under this Act may use the grant moneys to do any one or more of the following:
(1) Acquire a new physical location for the purpose

of delivering licensed residential services.

(2) Construct or renovate new or existing licensed

residential services sites.

(3) Support capital rate enhancements for licensed

residential services sites' capital projects.

(Source: P.A. 96-1192, eff. 7-22-10.)

(20 ILCS 530/25)
Sec. 25. Reporting. Within 60 days after the first year of a grant under this Act, the grant recipient must submit a progress report to the Department. The Department may assist each grant recipient in meeting the goals and objectives stated in the original grant proposal submitted by the recipient, in ensuring that grant moneys are being used for appropriate purposes, and in ensuring that residents of the community are being served by the new residential services sites established with grant moneys.
(Source: P.A. 96-1192, eff. 7-22-10.)

(20 ILCS 530/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 96-1192, eff. 7-22-10.)



20 ILCS 535/ - Administration of Psychotropic Medications to Children Act.

(20 ILCS 535/1)
Sec. 1. Short title. This Act may be cited as the Administration of Psychotropic Medications to Children Act.
(Source: P.A. 97-245, eff. 8-4-11.)

(20 ILCS 535/2)
Sec. 2. Legislative Findings. The General Assembly recognizes that:
(a) Mental illnesses among children and adolescents can be severely debilitating and, if untreated, can have a negative effect on their education, their families and communities, and their future lives as productive citizens of Illinois.
(b) Psychotropic medications, when used carefully and appropriately, can be safe and effective treatments for children with serious mental illnesses.
(c) Psychotropic medications, like most other medications, may pose serious risks and side effects, particularly if their use is not carefully monitored.
(d) Under Illinois law, minors cannot give consent to medical treatment, including psychotropic medications.
(e) Under Illinois law, in the absence of an emergency, medical treatment, including the administration of psychotropic medications, may only be provided to a minor with the consent of a parent, a guardian, or some other person authorized by law to give consent.
(f) The Department of Children and Family Services has responsibility for providing informed consent for medical treatment, including the administration of psychotropic medications, for thousands of children and adolescents.
(g) The health, safety, and well-being of children and adolescents who are the legal responsibility of the Department depend on the existence and enforcement of appropriate standards and procedures through which the Department may determine when the use of psychotropic medications is appropriate for these children and adolescents.
(Source: P.A. 97-245, eff. 8-4-11.)

(20 ILCS 535/5)
Sec. 5. Administration of psychotropic medications. On or before October 1, 2011, the Department of Children and Family Services shall promulgate final rules, amending its current rules establishing and maintaining standards and procedures to govern the administration of psychotropic medications. Such amendments to its rules shall include, but are not limited to, the following:
(a) The role of the Department in the administration of psychotropic medications to youth for whom it is legally responsible and who are in facilities operated by the Illinois Department of Corrections or the Illinois Department of Juvenile Justice.
(b) Provisions regarding the administration of psychotropic medications for youth for whom the Department is legally responsible and who are in residential facilities, group homes, transitional living programs, or foster homes where the youth is under the age of 18 or where the youth is 18 or older and has provided the Department with appropriate consent.
(c) Provisions regarding the administration of psychotropic medications for youth for whom the Department is legally responsible and who are in psychiatric hospitals.
(d) Provisions concerning the emergency use of psychotropic medications, including appropriate and timely reporting.
(e) Provisions prohibiting the administration of psychotropic medications to persons for whom the Department is legally responsible as punishment for bad behavior, for the convenience of staff or caregivers, or as a substitute for adequate mental health care or other services.
(f) The creation of a committee to develop, post on a website, and periodically review materials listing which psychotropic medications are approved for use with youth for whom the Department has legal responsibility. The materials shall include guidelines for the use of psychotropic medications and may include the acceptable range of dosages, contraindications, and time limits, if any, and such other topics necessary to ensure the safe and appropriate use of psychotropic medications.
(g) Provisions regarding the appointment, qualifications, and training of employees of the Department who are authorized to consent to the administration of psychotropic medications to youth for whom the Department has legal responsibility, including the scope of the authority of such persons.
(h) Provisions regarding training and materials for parents, foster parents, and relative caretakers concerning the rules governing the use of psychotropic medications with youth for whom the Department has legal responsibility.
(i) With respect to any youth under the age of 18 for whom the Department has legal responsibility and who does not assent to the administration of recommended psychotropic medication, provisions providing standards and procedures for reviewing the youth's concerns. With respect to any youth over the age of 18 for whom the Department has legal responsibility and who does not consent to the administration of recommended psychotropic medication, provisions providing standards and procedures for reviewing the youth's concerns upon the youth's request and with the youth's consent. Standards and procedures developed under this subsection shall not be inconsistent with the Mental Health and Developmental Disabilities Code.
(j) Provisions ensuring that, subject to all relevant confidentiality laws, service plans for youth for whom the Department has legal responsibility include the following information:
(1) Identification by name and dosage of the

psychotropic medication known by the Department to have been administered to the youth since the last service plan.

(2) The benefits of the psychotropic medication.
(3) The negative side effects of the psychotropic

medication.

(Source: P.A. 97-245, eff. 8-4-11.)

(20 ILCS 535/10)
Sec. 10. Failure to comply with Department rules. The Department must establish and maintain rules designed to ensure compliance with any rules promulgated pursuant to Section 5 of this Act. Such rules shall include, but are not limited to, the following:
(a) Standards and procedures for notifying

physicians, residential treatment facilities, and psychiatric hospitals when they have violated any rule enacted or maintained pursuant to Section 5 of this Act.

(b) Standards and procedures for issuing written

warnings to physicians, residential treatment facilities, and psychiatric hospitals when they have violated any rule enacted or maintained pursuant to Section 5 of this Act.

(c) Standards and procedures for notifying the

Department of Financial and Professional Regulation when a physician has repeatedly violated any rule enacted or maintained pursuant to Section 5 of this Act after having received a written warning on one or more occasions. This subsection is not intended to limit the Department's authority to make a report to the Department of Financial and Professional Regulation when a physician has violated a rule and has not received a written warning when the Department determines it is in the minor's and society's interest to make the report.

(d) Standards and procedures for notifying the

Department of Public Health when any facility licensed by that Department has repeatedly violated any rule enacted or maintained pursuant to Section 5 of this Act after having received a written warning on one or more occasions. This subsection is not intended to limit the Department's authority to make a report to the Department of Public Health when a facility has violated a rule and has not received a written warning when the Department determines it is in the minor's and society's interest to make the report.

(e) Standards and procedures for notifying the

guardian ad litem appointed pursuant to Section 2-17 of the Juvenile Court Act of 1987, of a youth in care as defined in Section 4d of the Children and Family Services Act who has been administered psychotropic medication in violation of any rule enacted or maintained pursuant to Section 5 of this Act, where the guardian ad litem has requested notification and provides the Department with documentation verifying that pursuant to the Mental Health and Developmental Disabilities Confidentiality Act, the court has entered an order granting the guardian ad litem authority to receive and review this information.

(f) Standards and procedures for notifying the

Department's licensing division when a residential facility or group home licensed by the Department has repeatedly violated any rule enacted or maintained pursuant to Section 5 of this Act.

(Source: P.A. 100-159, eff. 8-18-17.)

(20 ILCS 535/15)
Sec. 15. Annual report.
(a) No later than December 31 of each year, the Department shall prepare and submit an annual report, covering the previous fiscal year, to the General Assembly concerning the administration of psychotropic medication to persons for whom it is legally responsible. This report shall include, but is not limited to, the following:
(1) The number of violations of any rule enacted

pursuant to Section 5 of this Act.

(2) The number of warnings issued pursuant to

subsection (b) of Section 10 of this Act.

(3) The number of physicians who have been issued

warnings pursuant to subsection (b) of Section 10 of this Act.

(4) The number of physicians who have been reported

to the Department of Financial and Professional Regulation pursuant to subsection (c) of Section 10 of this Act, and, if available, the results of such reports.

(5) The number of facilities that have been reported

to the Department of Public Health pursuant to subsection (d) of Section 10 of this Act and, if available, the results of such reports.

(6) The number of Department-licensed facilities that

have been the subject of licensing complaints pursuant to subsection (f) of Section 10 of this Act, and if available, the results of the complaint investigations.

(7) Any recommendations for legislative changes or

amendments to any of its rules or procedures established or maintained in compliance with this Act.

(b) The requirement for reporting to the General Assembly shall be satisfied by filing copies of the report with the Speaker, the Minority Leader, and the Clerk of the House of Representatives, the President, the Minority Leader, and the Secretary of the Senate, and the Legislative Research Unit, as required by Section 3.1 of the General Assembly Organization Act and by filing additional copies with the State Government Report Distribution Center for the General Assembly as required under paragraph (t) of Section 7 of the State Library Act.
(Source: P.A. 97-245, eff. 8-4-11.)

(20 ILCS 535/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 97-245, eff. 8-4-11.)



20 ILCS 540/ - Custody Relinquishment Prevention Act.

(20 ILCS 540/1)
Sec. 1. Short title. This Act may be cited as the Custody Relinquishment Prevention Act.
(Source: P.A. 98-808, eff. 1-1-15.)

(20 ILCS 540/5)
Sec. 5. Purpose. This Act establishes a pathway for families on the verge of seeking services for their child's serious mental illness or serious emotional disturbance through relinquishment of parental custody to the Department of Children and Family Services, despite the absence of abuse or neglect, to receive services through the appropriate State child-serving agency. This pathway shall be outlined in an interagency agreement between all the relevant State agencies.
(Source: P.A. 98-808, eff. 1-1-15.)

(20 ILCS 540/10)
Sec. 10. Definitions. As used in this Act:
"Family income" means the sum of a family's annual earnings and cash benefits from all sources before taxes, less payments made for child support.
"Serious mental illness" means a diagnosis set forth in the most current version of the Diagnostic and Statistical Manual of Mental Disorders (DSM).
"Serious emotional disturbance" means a diagnosable mental, behavioral, or emotional disorder in a child or youth that resulted in functional impairment which substantially interferes with or limits his or her role or functioning in family, school, or community activities.
"Child or youth at risk of custody relinquishment" means a child or youth whose parents or guardians refuse to take the child or youth home from a hospital or similar treatment facility because the parents or guardians have a reasonable belief that the child or youth will harm himself or herself or other family members upon the child or youth's return home, and there is no evidence of abuse or neglect.
(Source: P.A. 98-808, eff. 1-1-15.)

(20 ILCS 540/15)
Sec. 15. Interagency agreement. In order to intercept and divert children and youth at risk of custody relinquishment to the Department of Children and Family Services, within 180 days after the effective date of this Act, the Department of Children of Family Services, the Department of Human Services, the Department of Healthcare and Family Services, the Illinois State Board of Education, the Department of Juvenile Justice, and the Department of Public Health shall enter into an interagency agreement for the purpose of preventing children and youth who are not otherwise abused or neglected from entering the custody or guardianship of the Department of Children and Family Services solely for purposes of receiving services for a serious mental illness or serious emotional disturbance.
The intergovernmental agreement shall require the agencies listed in this Section to establish an interagency clinical team to review cases of children and youth who are at risk of relinquishment who are at a hospital or other similar treatment facility, and to connect the child or youth and his or her family with the appropriate services, treatment, and support to stabilize the child or youth's serious mental illness or serious emotional disturbance and prevent custody relinquishment to the Department of Children and Family Services.
The interagency agreement, among other things, shall address all of the following:
(1) Requiring families with private health insurance

to exhaust their private insurance coverage.

(2) Establishing cost sharing for services received

for families whose income exceeds the federal poverty level that would qualify them for Medicaid, based on the family's ability to pay.

(3) For children or youth who are not otherwise

Medicaid eligible, performing a crisis stabilization assessment and developing a care plan for the child or youth and the family with the goal of determining what services are necessary to (i) stabilize the child or youth and (ii) prevent custody relinquishment to the Department of Children and Family Services when there is no abuse or neglect.

(4) Set criteria for short-term crisis stabilization

services, including intensive community-based services or a short-term residential placement, as the child or youth's treatment plan is being developed.

(Source: P.A. 98-808, eff. 1-1-15.)

(20 ILCS 540/20)
Sec. 20. Outcomes and data reported annually to the General Assembly.
(a) The Department of Children and Family Services shall submit an annual report to the General Assembly which includes the following with respect to the time period covered by the report:
(1) The number of children and youth who were

relinquished to the Department of Children and Family Services for purposes of receiving treatment for their serious mental illness or serious emotional disturbance.

(2) The length of treatment and the status of

children and youth at the termination of services.

(b) The interagency agreement required under Section 15 shall require reporting to the General Assembly with respect to the following criteria:
(1) The number of children and youth who were

intercepted during the reporting period and the services they were connected with to prevent custody relinquishment and to stabilize the child or youth.

(2) The duration of the services the child or youth

received in order to stabilize his or her serious mental illness or serious emotional disturbance.

(3) Following the connection to services through the

most appropriate State agency to address the child or youth's needs, the number of families that failed to stabilize and turned to the Department of Children and Family Services for services, and that relinquished custody or whose child was adjudicated a dependent minor pursuant to subdivision (c) of paragraph (1) of Section 2-4 of the Juvenile Court Act of 1987.

(Source: P.A. 98-808, eff. 1-1-15.)



20 ILCS 605/ - Civil Administrative Code of Illinois. (Department of Commerce and Economic Opportunity Law)

Article 605 - Department Of Commerce And Economic Opportunity

(20 ILCS 605/Art. 605 heading)

(20 ILCS 605/605-1)
Sec. 605-1. Article short title. This Article 605 of the Civil Administrative Code of Illinois may be cited as the Department of Commerce and Economic Opportunity Law.
(Source: P.A. 93-25, eff. 6-20-03.)

(20 ILCS 605/605-5) (was 20 ILCS 605/46.1 in part)
Sec. 605-5. Definitions. As used in the Sections following this Section:
"Department" means the Department of Commerce and Economic Opportunity.
"Director" means the Director of Commerce and Economic Opportunity.
"Local government" means every county, municipality, township, school district, and other local political subdivision having authority to enact laws and ordinances, to administer laws and ordinances, to raise taxes, or to expend funds.
(Source: P.A. 93-25, eff. 6-20-03.)

(20 ILCS 605/605-7)
Sec. 605-7. Name change. On the effective date of this amendatory Act of the 93rd General Assembly, the name of the Department of Commerce and Community Affairs is changed to the Department of Commerce and Economic Opportunity. References in any law, appropriation, rule, form, or other document (i) to the Department of Commerce and Community Affairs or to DCCA are deemed, in appropriate contexts, to be references to the Department of Commerce and Economic Opportunity for all purposes and (ii) to the Director of Commerce and Community Affairs are deemed, in appropriate contexts, to be references to the Director of Commerce and Economic Opportunity for all purposes.
(Source: P.A. 93-25, eff. 6-20-03.)

(20 ILCS 605/605-10) (was 20 ILCS 605/46.1 in part)
Sec. 605-10. Powers and duties. The Department has the powers and duties enumerated in the Sections following this Section.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 605/605-15) (was 20 ILCS 605/46.22)
Sec. 605-15. Cooperation with other departments, agencies, and institutions. To cooperate with other departments, agencies, and institutions of this State in the collecting and assembling of information and to enter into agreements with those departments, agencies, and institutions, upon terms that are mutually agreed upon, to have conducted studies and research that may be necessary and proper.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 605/605-20) (was 20 ILCS 605/46.29)
Sec. 605-20. Charges; gifts and grants; Economic Research and Information Fund.
(a) To establish and collect charges and to accept gifts, grants, awards, matching contributions, financial participations, and cost sharings from individuals, businesses, governments, and other third party sources, on terms and conditions that the Director deems advisable, for any or all of the following purposes:
(1) Preparing, producing, and disseminating economic

research material and information in various formats and media.

(2) Preparing, producing, and disseminating economic

development strategies and planning products prepared as a guidance of the Illinois economy.

(3) Planning, facilitating, entering into, and

conducting public, private, or both public and private sector partnerships and other joint venture economic research, strategic planning, and pilot and demonstration projects that have as their purpose fostering increased understanding of the Illinois economy and the development, evaluation, and implementation of policies and strategies to foster economic growth.

(4) Planning, facilitating, and conducting

information dissemination and training outreach conferences, workshops, symposia, and award recognition ceremonies.

(b) The Economic Research and Information Fund is created as a special fund in the State treasury, and all monies received pursuant to this Section shall be deposited into that Fund. Monies in the Economic Research and Information Fund may be expended for purposes consistent with the conditions under which those monies are received, subject to appropriations made by the General Assembly for those purposes.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 605/605-25) (was 20 ILCS 605/46.30a)
Sec. 605-25. Charges, gifts, and grants for promotional products and services; International and Promotional Fund.
(a) To establish, levy, and collect fees and charges and accept gifts, grants, and awards from other governmental entities, for profit organizations, and nonprofit associations in association with or as consideration for the provision of various promotional products and services through its tourism, films production promotion, and international business promotion programs. The Director may establish and collect nominal charges for premiums and other promotional materials produced or acquired as part of the Department's activities authorized under the Illinois Promotion Act from individuals and not-for-profit organizations intending to use those premiums and promotional materials for purposes consistent with the provisions of the Illinois Promotion Act, provided, however, that other State agencies shall be charged no more than the cost of the premium or promotional material to the Department.
(b) The Director may collect cost reimbursement monies from films and media production entities for police and related production security services in amounts determined by the provider of the security services and agreed to by the production entity. The reimbursements shall result only from the agreed costs of planned police and security services to be rendered to film and media production sites in the State of Illinois.
(c) The Director may establish and collect cost-sharing assessments and fees and accept gifts, grants, and awards from private businesses, trade associations, other governmental entities, and individuals desiring to participate in and support the development and conduct of overseas trade, catalog, and distributor shows and activities and to purchase informational materials to foster export sales of Illinois products and services as part of the Department's international business programs.
(d) All money received pursuant to this Section, except as provided in subsection (e), shall be deposited into the International and Promotional Fund within the State treasury which is hereby created; monies within the Fund shall be appropriated only for expenditure pursuant to this Section.
(e) The Department may contract with a vendor for the production of a tourism travel guide. The Department may allow the vendor to sell and collect sales revenues, including in-kind exchanges, for advertisements placed in the travel guide. The Department may allow the vendor to retain any sales revenues it collects as its fee and to cover the costs of producing the travel guide. Any revenue due to the Department, after the vendor retains its share, shall be deposited into the International and Promotional Fund.
(Source: P.A. 96-739, eff. 1-1-10.)

(20 ILCS 605/605-30) (was 20 ILCS 605/46.41)
Sec. 605-30. State and federal programs, grants, and subsidies. The Department shall use the State and federal programs, grants, and subsidies that are available to assist in the discharge of the provisions of the Civil Administrative Code of Illinois.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 605/605-35) (was 20 ILCS 605/46.43)
Sec. 605-35. Federal moneys for general administration; Intra-Agency Services Fund. Moneys recovered from federal programs for general administration that are received by the Department shall be deposited into a separate fund in the State treasury to be known as the Intra-Agency Services Fund.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 605/605-40)
Sec. 605-40. (Repealed).
(Source: P.A. 91-239, eff. 1-1-00. Repealed by P.A. 99-933, eff. 1-27-17.)

(20 ILCS 605/605-45)
Sec. 605-45. Economic development grants; policy considerations. When awarding grants for any economic development purpose, the Department must consider (i) reserving and targeting State business incentives to areas with high unemployment or low income and (ii) if the applicant seeking the grant is located in a metropolitan area, whether that metropolitan area meets location efficiency standards.
(Source: P.A. 95-56, eff. 8-10-07.)

(20 ILCS 605/605-50) (was 20 ILCS 605/46.51)
Sec. 605-50. Expenditures for purposes of Build Illinois Act. To expend appropriations for the purposes contained in the Build Illinois Act.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 605/605-55) (was 20 ILCS 605/46.21)
Sec. 605-55. Contracts and other acts to accomplish Department's duties. To make and enter into contracts, including but not limited to making grants and loans to units of local government, private agencies as defined in the Illinois State Auditing Act, non-profit corporations, educational institutions, and for-profit businesses as authorized pursuant to appropriations by the General Assembly from the Build Illinois Bond Fund, the Fund for Illinois' Future, the Capital Development Fund, and the General Revenue Fund, and generally to do all things that, in its judgment, may be necessary, proper, and expedient in accomplishing its duties.
(Source: P.A. 94-91, eff. 7-1-05.)

(20 ILCS 605/605-65)
Sec. 605-65. (Repealed).
(Source: P.A. 91-239, eff. 1-1-00. Repealed by P.A. 96-995, eff. 1-1-11.)

(20 ILCS 605/605-75)
Sec. 605-75. (Repealed).
(Source: P.A. 94-91, eff. 7-1-05. Repealed by P.A. 98-44, eff. 6-28-13.)

(20 ILCS 605/605-85) (was 20 ILCS 605/46.11)
Sec. 605-85. Personnel. To obtain and employ, pursuant to the Personnel Code, the technical, clerical, stenographic, and other administrative personnel that are necessary to carry out the purposes of the Civil Administrative Code of Illinois and to make expenditures for that purpose within the appropriations for that purpose.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 605/605-95) (was 20 ILCS 605/46.42)
Sec. 605-95. Rules and regulations. The Department has the power to make the rules and regulations necessary to carry out its duties.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 605/605-100) (was 20 ILCS 605/46.33)
Sec. 605-100. Transfer from Department of Business and Economic Development. To assume the rights, powers, duties, and responsibilities of the former Department of Business and Economic Development. Personnel, books, records, property, and funds pertaining to the former Department of Business and Economic Development are transferred to the Department, but any rights of employees or the State under the Personnel Code or any other contract or plan shall be unaffected by this transfer.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 605/605-105) (was 20 ILCS 605/46.35)
Sec. 605-105. Transfer from Department of Local Government Affairs.
(a) To assume all rights, powers, duties, and responsibilities of the former Department of Local Government Affairs not pertaining to its property taxation related functions. Personnel, books, records, property and funds pertaining to those non-taxation related functions are transferred to the Department, but any rights of employees or the State under the "Personnel Code" or any other contract or plan shall be unaffected by this transfer.
(b) After August 31, 1984 (the effective date of Public Act 83-1302), the power, formerly vested in the Department of Local Government Affairs and transferred to the Department of Commerce and Community Affairs (now Department of Commerce and Economic Opportunity), to administer the distribution of funds from the State treasury to reimburse counties where State penal institutions are located for the payment of assistant State's Attorneys' salaries under Section 7 of "An act concerning fees and salaries, and to classify the several counties of this state with reference thereto", approved March 29, 1872, as amended (repealed; now Section 4-2001 of the Counties Code, 55 ILCS 5/4-2001), shall be vested in the Department of Corrections pursuant to Section 3-2-2 of the Unified Code of Corrections.
(Source: P.A. 94-793, eff. 5-19-06.)

(20 ILCS 605/605-110) (was 20 ILCS 605/46.34)
Sec. 605-110. Transfer from Governor's Office of Manpower and Human Development. To assume the rights, powers, duties, and responsibilities of the Governor's Office of Manpower and Human Development. Personnel, books, records, property, and funds pertaining to the Governor's Office of Manpower and Human Development are transferred to the Department, but any rights of employees or the State under the Personnel Code or any other contract or plan shall be unaffected by this transfer.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 605/605-111) (was 20 ILCS 605/46.34a)
Sec. 605-111. Transfer relating to the Illinois Main Street Program. To transfer from the Department to the Office of the Lieutenant Governor on July 1, 2009, all personnel, books, records, papers, documents, property both real and personal, and pending business in any way pertaining to the Illinois Main Street Program. All personnel transferred pursuant to this Section shall receive certified status under the Personnel Code. Executive Order 09-08, filed April 1, 2009, is hereby superseded and has no force or effect.
(Source: P.A. 96-136, eff. 8-7-09.)

(20 ILCS 605/605-112) (was 20 ILCS 605/46.34b)
Sec. 605-112. Transfer relating to the State Data Center. To assume from the Executive Office of the Governor, Bureau of the Budget (now Governor's Office of Management and Budget), on July 1, 1999, all personnel, books, records, papers, documents, property both real and personal, and pending business in any way pertaining to the State Data Center, established pursuant to a Memorandum of Understanding entered into with the Census Bureau pursuant to 15 U.S.C. Section 1525. All personnel transferred pursuant to this Section shall receive certified status under the Personnel Code.
(Source: P.A. 94-793, eff. 5-19-06.)

(20 ILCS 605/605-115) (was 20 ILCS 605/46.36)
Sec. 605-115. Transfer from State Housing Board and Department of Business and Economic Development. In addition to the duties and powers imposed elsewhere in the Civil Administrative Code of Illinois, the Department has the following powers:
(1) To exercise the rights, powers, and duties vested

by law in the State Housing Board under the Housing Authorities Act.

(2) To exercise the rights, powers, and duties vested

by law in the State Housing Board under the Housing Cooperation Law.

(3) To exercise the rights, powers, and duties vested

by law in the State Housing Board under the Housing Development and Construction Act.

(4) To exercise the rights, powers, and duties vested

by law in the State Housing Board under the Blighted Areas Redevelopment Act of 1947.

(5) To exercise the rights, powers, and duties vested

by law in the State Housing Board under the Blighted Vacant Areas Development Act of 1949.

(6) To exercise the rights, powers, and duties vested

by law in the State Housing Board under the Urban Community Conservation Act.

(7) To exercise the rights, powers, and duties vested

by law in the State Housing Board under the Urban Renewal Consolidation Act of 1961.

(8) To exercise the rights, powers, and duties vested

by law in the State Housing Board under the Redevelopment Project Rehousing Act.

(9) To exercise the rights, powers, and duties vested

by law in the State Housing Board under the State Housing Act.

(10) To exercise the rights, powers, and duties

vested by law in the State Housing Board under the Illinois Housing Development Act.

(11) To exercise the rights, powers, and duties which

had been vested by law in the Department of Business and Economic Development under Sections 46.7 (renumbered; now Section 605-200 of this Law; 20 ILCS 605/605-200), 46.8 (repealed), 46.23 (repealed), and 47.1 (repealed) of the Civil Administrative Code of Illinois, previous to August 29, 1969.

(12) To exercise the rights, powers, and duties which

have been vested by law in the State Housing Board under Section 6b-3 of the State Finance Act.

The Department shall render assistance and advice to and take action affecting local governments only upon request of a local government, except as otherwise provided by the powers and duties transferred to the Department by this Section.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 605/605-200) (was 20 ILCS 605/46.7)
Sec. 605-200. Official State planning agency. To act as the official State planning agency and to accept and use planning grants or other financial assistance from the federal government (1) for statewide comprehensive planning work including research and coordination activity directly related to urban needs and (2) for State and inter-state comprehensive planning and research and coordination activity related thereto. All such grants shall be subject to the terms and conditions prescribed by the federal government.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 605/605-205) (was 20 ILCS 605/46.39)
Sec. 605-205. Planning; coordination with local and regional entities; Urban Planning Assistance Fund. The Department shall provide for liaison between the State and regional and local planning agencies and departments; perform state-wide planning as provided by law; provide assistance, counsel, and advice to local and regional planning agencies when so requested; and conduct research into local government problems as ordered by the Director. In performing this responsibility the Department shall have the power and duty to do the following:
(1) Exercise the rights, powers, and duties provided in paragraph (11) of Section 605-115.
(2) Accept and use planning grants or other financial assistance from the federal government, either directly or in receipt from the official State planning agency, in aid or for the provision of planning assistance (including surveys, land use studies, urban renewal plans, technical services, and other planning work, but excluding plans for specific public works): (i) to municipalities and counties; (ii) to any group of adjacent communities, incorporated or unincorporated, having common or related urban planning problems resulting from rapid urbanization; (iii) to coordinate planning activities directly related to urban needs; (iv) for official governmental planning agencies where rapid urbanization has resulted or is expected to result from the establishment of rapid and substantial expansion of a federal installation; and (v) to study and offer assistance for rural planning.
(3) Approve applicants and project plans for loans or grants to local, regional, or area groups, associations, or other agencies that qualify for assistance under 42 U.S.C. 3161, et seq. and any subsequent federal or State legislation whose purpose is to assist economically distressed or depressed areas; and, for and in behalf of this State, accept, receive, and receipt for federal monies given by the federal government under any federal law to this State for economic redevelopment, assistance, surveys, or programs.
(4) Cooperate with civic groups and local, State, and federal planning and development agencies.
(5) Authorize counties, cities, and other local governmental units to enter into agreements, not in conflict with any law of the State of Illinois, with appropriate governmental units of an adjoining state or states for cooperative efforts and mutual assistance in the comprehensive planning for the physical growth and development of metropolitan or other urban areas, provided that cooperation has been authorized by the adjoining state or states.
(6) Provide that in an orderly manner the following funds collected and received by the Department shall be paid over to the State Treasurer for deposit in a separate fund hereinafter provided for in this Section: (i) funds received or collected from municipalities and counties and from any groups of adjacent communities pursuant to this Section and (ii) funds received or collected from the federal government to defray the cost for planning of those projects pursuant to the Federal Housing Act of 1954 or under any other Act of Congress by which federal funds may be made available for those purposes. Any such funds so collected or received shall be paid or turned over to and shall be held by the State Treasurer as ex officio custodian thereof, separate and apart from all public monies and funds of this State, and shall be known as the Urban Planning Assistance Fund, which shall be administered by the Department. All disbursements from the Fund shall be made only upon warrants of the State Comptroller drawn upon the State Treasurer as custodian of the fund upon vouchers signed by the Director or by the person or persons designated by the Director for that purpose. The Comptroller is authorized to draw the warrant upon vouchers so signed. The State Treasurer shall accept all warrants so signed and shall be released from liability for all payments made on those warrants.
(7) Provide coordination between state-wide plans and plans of municipalities, counties, and regional planning agencies.
(8) Collect, organize, and disseminate information on all matters pertaining to local government.
(9) Make studies concerning local government boundary problems; provide advice and assistance to local governments on boundary questions; and perform other services related to local government boundary questions that the Director orders.
(10) Cooperate with the Governor, other State departments and agencies, and local planning agencies in the preparation of state-wide plans relating to housing, redevelopment, urban renewal, rural development, and other matters that the Director orders.
(11) Do all things necessary to make the Civil Administrative Code of Illinois effective.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 605/605-210) (was 20 ILCS 605/46.9)
Sec. 605-210. Cooperation with civic groups and planning and development agencies. To cooperate with civic groups and local, State, and federal planning and development agencies.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 605/605-215)
Sec. 605-215. Military Economic Development Committee.
(a) To coordinate the State's activities on and to act as a communications center for issues relating to current and former military bases in the State, the Military Economic Development Committee is created as an entity within the Office of the Lieutenant Governor:
(1) To preserve, protect, expand, and attract new

military missions, assets, and installations to the State of Illinois.

(2) To encourage defense related businesses to expand

or relocate to the State of Illinois.

(3) To identify emerging trends and support the

long-term viability of the military and defense industry in Illinois.

(4) To assist Illinois communities who have been or

could be impacted by Federal Base Realignment and Closure actions or other military realignments.

(5) To be an information clearinghouse by providing

military installation information and recommendations to enhance the military value of Illinois defense installations to the Governor, General Assembly, congressional delegation, and State and Federal Government officials.

(b) The Committee shall be composed of the following 7 ex officio members or their designees: the Lieutenant Governor, the Director of Commerce and Economic Opportunity, the Secretary of Transportation, the Director of Natural Resources, the Director of the Environmental Protection Agency, the Director of Revenue, and the Adjutant General of the Department of Military Affairs. In addition, 4 members of the General Assembly shall be appointed, one each appointed by the President of the Senate, the Senate Minority Leader, the Speaker of the House of Representatives, and the Minority Leader of the House of Representatives. The chair and vice-chairs of the committee, in consultation with the full Committee, shall appoint 10 public members to serve as representatives from the counties, or adjoining counties, of a current or former military base site as necessary to carry out the work of the Commission. The chair and vice-chairs of the Committee, in consultation with the other members of the Committee, shall also appoint up to 4 members having military veteran or defense industry backgrounds from across the State of Illinois. Additionally, the Adjutant General of the Department of Military Affairs shall also appoint one member who is a military veteran. Public member appointees and military veteran or defense industry appointees shall serve 4-year terms; however, for the initial terms of those members, half of them shall be appointed for terms of 2 years as the Lieutenant Governor shall determine.
(c) The Lieutenant Governor shall serve as chair of the Committee, and the Director of Commerce and Economic Opportunity shall serve as a vice-chair and shall oversee the administration of the Committee and its functions. The person appointed by the Adjutant General of the Department of Military Affairs shall also serve as a vice-chair of the Committee. Expenses necessary to carry out the function of the Committee shall be shared among the agencies represented on the Committee pursuant to an interagency agreement and from funds appropriated for this purpose or from existing funds within the budgets of those agencies. General Assembly appointees shall serve for the duration of the General Assembly in which the appointee is appointed, but the appointee's term shall expire if the appointee no longer remains a member of that General Assembly. The Committee shall meet not less than quarterly. If an excused absence from a committee meeting is requested by an appointed member, such absence may be granted by the chair of the Committee. Any appointed member of the Committee who has at least 2 unexcused absences in a year shall no longer be a member of the Committee, and his or her replacement shall be appointed in the same manner as the member being replaced for the remainder of that member's current term.
(d) Each member of the Committee must request reimbursement from his or her individual agency for actual and necessary expenses incurred while performing his or her duties as a member of the Committee. Public members shall be reimbursed from funds appropriated to the Department for that purpose.
(e) The Committee shall provide advice and recommendations to the Department on the following:
(1) The formation of a strategic plan for State and

local military base retention, realignment, and reuse efforts.

(2) The issues impacting current and former military

bases in the State, including infrastructure requirements, environmental impact issues, military force structure possibilities, tax implications, property considerations, and other issues requiring State agency coordination and support.

(3) The status of community involvement and

participation in retention, realignment, and reuse efforts and the community support for economic development before and after a military base closing.

(4) The State's retention, realignment, and reuse

advocacy efforts on the federal level.

(5) The development of impact studies concerning the

closing of a base on the community, housing, the economy, schools, and other public and private entities, including additional economic development ideas to minimize the impact in the event of the base closing.

(6) The development of future economic expansion

plans for areas that are subject to closure or realignment.

(f) The Committee, in cooperation with the Department, shall keep the Governor and General Assembly informed concerning the progress of military base retention, realignment, reuse, and economic development efforts in the State.
(g) The Committee shall serve as the central information clearinghouse for all military base reuse, retention, and realignment activities. This shall include: (i) serving as a liaison between the State and community organizations that support the long-term viability of military bases; (ii) communicating with the State's congressional delegation; and (iii) generally coordinating with the public, governmental bodies, and officials in communicating about the future of military bases in the State.
(Source: P.A. 100-144, eff. 1-1-18.)

(20 ILCS 605/605-300) (was 20 ILCS 605/46.2)
Sec. 605-300. Economic and business development plans; Illinois Business Development Council.
(a) Economic development plans. The Department shall develop a strategic economic development plan for the State by July 1, 2014. By no later than July 1, 2015, and by July 1 annually thereafter, the Department shall make modifications to the plan as modifications are warranted by changes in economic conditions or by other factors, including changes in policy. In addition to the annual modification, the plan shall be reviewed and redeveloped in full every 5 years. In the development of the annual economic development plan, the Department shall consult with representatives of the private sector, other State agencies, academic institutions, local economic development organizations, local governments, and not-for-profit organizations. The annual economic development plan shall set specific, measurable, attainable, relevant, and time-sensitive goals and shall include a focus on areas of high unemployment or poverty.
The term "economic development" shall be construed broadly by the Department and may include, but is not limited to, job creation, job retention, tax base enhancements, development of human capital, workforce productivity, critical infrastructure, regional competitiveness, social inclusion, standard of living, environmental sustainability, energy independence, quality of life, the effective use of financial incentives, the utilization of public private partnerships where appropriate, and other metrics determined by the Department.
The plan shall be based on relevant economic data, focus on economic development as prescribed by this Section, and emphasize strategies to retain and create jobs.
The plan shall identify and develop specific strategies for utilizing the assets of regions within the State defined as counties and municipalities or other political subdivisions in close geographical proximity that share common economic traits such as commuting zones, labor market areas, or other economically integrated characteristics.
If the plan includes strategies that have a fiscal impact on the Department or any other agency, the plan shall include a detailed description of the estimated fiscal impact of such strategies.
Prior to publishing the plan in its final form, the Department shall allow for a reasonable time for public input.
The Department shall transmit copies of the economic development plan to the Governor and the General Assembly no later than July 1, 2014, and by July 1 annually thereafter. The plan and its corresponding modifications shall be published and made available to the public in both paper and electronic media, on the Department's website, and by any other method that the Department deems appropriate.
The Department shall annually submit legislation to implement the strategic economic development plan or modifications to the strategic economic development plan to the Governor, the President and Minority Leader of the Senate, and the Speaker and the Minority Leader of the House of Representatives. The legislation shall be in the form of one or more substantive bills drafted by the Legislative Reference Bureau.
(b) Business development plans; Illinois Business Development Council.
(1) There is created the Illinois Business

Development Council, hereinafter referred to as the Council. The Council shall consist of the Director, who shall serve as co-chairperson, and 12 voting members who shall be appointed by the Governor with the advice and consent of the Senate.

(A) The voting members of the Council shall

include one representative from each of the following businesses and groups: small business, coal, healthcare, large manufacturing, small or specialized manufacturing, agriculture, high technology or applied science, local economic development entities, private sector organized labor, a local or state business association or chamber of commerce.

(B) There shall be 2 at-large voting members who

reside within areas of high unemployment within counties or municipalities that have had an annual average unemployment rate of at least 120% of the State's annual average unemployment rate as reported by the Department of Employment Security for the 5 years preceding the date of appointment.

(2) All appointments shall be made in a

geographically diverse manner.

(3) For the initial appointments to the Council, 6

voting members shall be appointed to serve a 2-year term and 6 voting members shall be appointed to serve a 4-year term. Thereafter, all appointments shall be for terms of 4 years. The initial term of voting members shall commence on the first Wednesday in February 2014. Thereafter, the terms of voting members shall commence on the first Wednesday in February, except in the case of an appointment to fill a vacancy. Vacancies occurring among the members shall be filled in the same manner as the original appointment for the remainder of the unexpired term. For a vacancy occurring when the Senate is not in session, the Governor may make a temporary appointment until the next meeting of the Senate when a person shall be nominated to fill the office, and, upon confirmation by the Senate, he or she shall hold office during the remainder of the term. A vacancy in membership does not impair the ability of a quorum to exercise all rights and perform all duties of the Council. A member is eligible for reappointment.

(4) Members shall serve without compensation, but may

be reimbursed for necessary expenses incurred in the performance of their duties from funds appropriated for that purpose.

(5) In addition, the following shall serve as ex

officio, non-voting members of the Council in order to provide specialized advice and support to the Council: the Secretary of Transportation, or his or her designee; the Director of Employment Security, or his or her designee; the Executive Director of the Illinois Finance Authority, or his or her designee; the Director of Agriculture, or his or her designee; the Director of Revenue, or his or her designee; the Director of Labor, or his or her designee; and the Director of the Environmental Protection Agency, or his or her designee. Ex officio members shall provide staff and technical assistance to the Council when appropriate.

(6) In addition to the Director, the voting members

shall elect a co-chairperson.

(7) The Council shall meet at least twice annually

and at such other times as the co-chairpersons or any 5 voting members consider necessary. Seven voting members shall constitute a quorum of the Council.

(8) The Department shall provide staff assistance to

the Council.

(9) The Council shall provide the Department relevant

information in a timely manner pursuant to its duties as enumerated in this Section that can be used by the Department to enhance the State's strategic economic development plan.

(10) The Council shall:
(A) Develop an overall strategic business

development plan for the State of Illinois and update the plan at least annually; that plan shall include, without limitation, (i) an assessment of the economic development practices of states that border Illinois and (ii) recommendations for best practices with respect to economic development, business incentives, business attraction, and business retention for counties in Illinois that border at least one other state.

(B) Develop business marketing plans for the

State of Illinois to effectively solicit new company investment and existing business expansion. Insofar as allowed under the Illinois Procurement Code, and subject to appropriations made by the General Assembly for such purposes, the Council may assist the Department in the procurement of outside vendors to carry out such marketing plans.

(C) Seek input from local economic development

officials to develop specific strategies to effectively link State and local business development and marketing efforts focusing on areas of high unemployment or poverty.

(D) Provide the Department with advice on

strategic business development and business marketing for the State of Illinois.

(E) Provide the Department research and recommend

best practices for developing investment tools for business attraction and retention.

(Source: P.A. 98-397, eff. 8-16-13; 98-756, eff. 7-16-14; 98-888, eff. 8-15-14.)

(20 ILCS 605/605-302)
Sec. 605-302. Critical occupations and skill sets. Subject to appropriation, the Department shall conduct a study to identify current and projected shortages in critical occupations and specific skill sets within Illinois businesses and industries and shall devise strategies to alleviate any identified shortages. All State agencies shall cooperate with the Department in conducting the study. The study may build upon previous efforts by the Department, including studies conducted under its Critical Skills Shortage Initiative, which brought together private-sector employers and economic development entities as well as workforce, educational, and public-sector representatives to identify growth industries, industry skills shortages, and demand occupations, to determine root causes for the shortages, and to develop solutions to fill the skills gaps and worker shortages. The Department shall report the results of its study and its recommendations to the Governor and the General Assembly no later than February 1, 2009.
(Source: P.A. 95-966, eff. 9-23-08.)

(20 ILCS 605/605-305) (was 20 ILCS 605/46.44)
Sec. 605-305. (Repealed).
(Source: P.A. 91-239, eff. 1-1-00. Repealed by 91-476, eff. 8-11-99.)

(20 ILCS 605/605-310) (was 20 ILCS 605/46.3)
Sec. 605-310. Collecting and assembling information. To collect and assemble, or cause to have collected and assembled, information regarding the following: industrial opportunities and possibilities of the State, including raw materials, and products that may be produced therefrom; power and water resources; transportation facilities; available markets; availability of labor; banking and financial facilities; availability of industrial sites; the advantages of the State as a whole and particular sections of the State as industrial, recreational, and tourist locations; and other matters the Department may deem desirable. To collect and assemble, or cause to have collected and assembled, and provide information on the technologies available for businesses to burn Illinois coal and the feasibility of those systems.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 605/605-312)
Sec. 605-312. Advanced science and technology study. Subject to appropriation, the Department may conduct a research study regarding the creation of advanced science zones and other innovative policy proposals to encourage the creation of appropriately compensated high-skill and high-technology jobs in Illinois. The purpose of the study is to explore ways and means of stimulating growth, stabilization, and retention of advanced sciences in the State by means of relaxed government controls and tax incentives in those areas. The study shall provide, but not be limited to, detailed information including best practices for the creation and administration of advanced science zones in Illinois. The research study may also include data regarding the creation of financing programs and tax incentives for businesses and institutions located within advanced science zones. In conducting the research and in formulating its recommendations, the Department must be advised by and shall consult with the appropriate committees of the Senate and House of Representatives. The Department shall review and consider strategies, programs, and practices that have been implemented in other states and shall seek and consider the views and recommendations of both the public and private sectors. A copy of the completed research report shall be made available to members of the General Assembly upon their request no later than January 31, 2008.
(Source: P.A. 95-494, eff. 8-28-07.)

(20 ILCS 605/605-315) (was 20 ILCS 605/46.17)
Sec. 605-315. Information regarding economic growth. To collect, assemble, and analyze statistics, data, and information regarding the growth and the strengthening of the economy of this State and all of its elements.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 605/605-320) (was 20 ILCS 605/46.5)
Sec. 605-320. Encouragement of existing industries. To encourage the growth and expansion of industries now existing within the State by providing comprehensive business services and promoting interdepartmental cooperation for assistance to industries.
As a condition of any financial incentives provided by the Department in the form of (1) tax credits and tax exemptions (other than given under tax increment financing) given as an incentive to a recipient business organization pursuant to an initial certification or an initial designation made by the Department under the Economic Development for a Growing Economy Tax Credit Act, the River Edge Redevelopment Zone Act, and the Illinois Enterprise Zone Act, including the High Impact Business program, (2) grants or loans given to a recipient as an incentive to a business organization pursuant to the River Edge Redevelopment Zone Act, the Large Business Development Program, the Business Development Public Infrastructure Program, or the Industrial Training Program, the Department shall require the recipient of such financial incentives to report at least quarterly the number of jobs to be created or retained, or both created and retained, by the recipient as a result of the financial incentives, including the number of full-time, permanent jobs, the number of part-time jobs, and the number of temporary jobs. Further, the recipient of such financial incentives shall provide the Department at least annually a detailed list of the occupation or job classifications and number of new employees or retained employees to be hired in full-time, permanent jobs, a schedule of anticipated starting dates of the new hires and the actual average wage by occupation or job classification and total payroll to be created as a result of the financial incentives.
(Source: P.A. 98-397, eff. 8-16-13; 98-756, eff. 7-16-14.)

(20 ILCS 605/605-323) (was 20 ILCS 605/46.76)
Sec. 605-323. Energy assistance.
(a) The Department may accept gifts, grants, awards, matching contributions, interest income, appropriations, and cost sharings from individuals, businesses, governments, and other third-party sources, on terms that the Director deems advisable, to assist eligible households, businesses, industries, educational institutions, hospitals, health care facilities, and not-for-profit entities to obtain and maintain reliable and efficient energy related services, or to improve the efficiency of such services.
(b) (Blank).
(Source: P.A. 94-91, eff. 7-1-05.)

(20 ILCS 605/605-325) (was 20 ILCS 605/46.19i)
Sec. 605-325. Services network funding program. The Department is authorized to promulgate rules and make grants, subject to appropriation by the General Assembly for this purpose, to colleges, universities, trade associations, non-profit organizations, or consortia of for-profit businesses for research, development, promotion, implementation, or improvement related to or in support of manufacturer or producer services networks or group delivered services and activities. Grants to eligible applicants shall not exceed $100,000. The award shall not exceed 75% of the entire amount of the actual expenditures for the cooperative networks or group delivered services or activity unless that limit is waived by the Director.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 605/605-328)
Sec. 605-328. Economic Development Matching Grants Program.
(a) The Department, in its discretion, may establish a program of grants to be matched by economic development entities in the State to finance and promote local economic development. The Department is authorized to make grants, subject to appropriations by the General Assembly for this purpose, from the Economic Development Matching Grants Program Fund, a special fund created in the State treasury, to nonprofit organizations and local units of government whose primary objectives are to promote Illinois communities as sites for industrial and business location and expansion. The goal of the program is to enhance the marketing of Illinois by enabling regions and communities to market themselves and thereby attract new business and industry to the State and enhance the environment of growth for existing business and industry.
(b) The applicant's proposed project must have a definable impact on business and industrial attraction, recruitment, or retention. Items eligible for funding consideration include, but are not limited to, specific, time-limited research studies related to industrial and business recruitment or retention, advertising and public relation expenses related to the applicant's proposed project, and production of printed materials and brochures, slide presentations and videotapes, and internet home pages for distribution to those involved in expansion or relocation activities.
(c) In determining the recipients of the grants, consideration shall be given to the following factors:
(1) Does the project demonstrate collaboration

between more than one municipality, county, and region?

(2) Does the project demonstrate substantial

potential for economic return from an area outside the applicant's region and provide research measurement?

(3) Does the project show creativity and good design

qualities and appropriately target a specific market?

(4) Does the project support the Department's

economic development out-of-state marketing efforts?

(5) Is the project a demonstrable part of a

long-range marketing or strategic plan?

(6) Are the projected costs for the project

well-researched and reasonable?

(d) State grant dollars shall be evenly matched by the applicant.
(e) Moneys appropriated to the program of grants shall be deposited into the Economic Development Matching Grants Program Fund and shall not lapse into the General Revenue Fund at the end of a fiscal year.
(f) The grants made under this Section shall be in addition to any other grant programs currently in place and administered by the Department.
(g) The Department shall adopt rules to implement this program.
(Source: P.A. 90-660, eff. 7-30-98; 91-239, eff. 1-1-00.)

(20 ILCS 605/605-330) (was 20 ILCS 605/46.4)
Sec. 605-330. Encouragement of new industries; use of Illinois coal. To encourage new industrial enterprises to locate in Illinois, by educational promotions pointing out the opportunities of the State as a commercial and industrial field of opportunity and by solicitation of industrial enterprises, and to encourage new enterprises to use equipment that utilizes Illinois coal.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 605/605-332)
Sec. 605-332. Financial assistance to energy generation facilities.
(a) As used in this Section:
"New electric generating facility" means a newly-constructed electric generation plant or a newly constructed generation capacity expansion at an existing facility, including the transmission lines and associated equipment that transfers electricity from points of supply to points of delivery, and for which foundation construction commenced not sooner than July 1, 2001, which is designed to provide baseload electric generation operating on a continuous basis throughout the year and:
(1) has an aggregate rated generating capacity of at

least 400 megawatts for all new units at one site, uses coal or gases derived from coal as its primary fuel source, and supports the creation of at least 150 new Illinois coal mining jobs; or

(2) is funded through a federal Department of Energy

grant before December 31, 2010 and supports the creation of Illinois coal-mining jobs; or

(3) uses coal gasification or integrated

gasification-combined cycle units that generate electricity or chemicals, or both, and supports the creation of Illinois coal-mining jobs.

"New gasification facility" means a newly constructed coal gasification facility that generates chemical feedstocks or transportation fuels derived from coal (which may include, but are not limited to, methane, methanol, and nitrogen fertilizer), that supports the creation or retention of Illinois coal-mining jobs, and that qualifies for financial assistance from the Department before December 31, 2010. A new gasification facility does not include a pilot project located within Jefferson County or within a county adjacent to Jefferson County for synthetic natural gas from coal.
"New facility" means a new electric generating facility or a new gasification facility. A new facility does not include a pilot project located within Jefferson County or within a county adjacent to Jefferson County for synthetic natural gas from coal.
"Eligible business" means an entity that proposes to construct a new facility and that has applied to the Department to receive financial assistance pursuant to this Section. With respect to use and occupation taxes, wherever there is a reference to taxes, that reference means only those taxes paid on Illinois-mined coal used in a new facility.
"Department" means the Illinois Department of Commerce and Economic Opportunity.
(b) The Department is authorized to provide financial assistance to eligible businesses for new facilities from funds appropriated by the General Assembly as further provided in this Section.
An eligible business seeking qualification for financial assistance for a new facility, for purposes of this Section only, shall apply to the Department in the manner specified by the Department. Any projections provided by an eligible business as part of the application shall be independently verified in a manner as set forth by the Department. An application shall include, but not be limited to:
(1) the projected or actual completion date of the

new facility for which financial assistance is sought;

(2) copies of documentation deemed acceptable by the

Department establishing either (i) the total State occupation and use taxes paid on Illinois-mined coal used at the new facility for a minimum of 4 preceding calendar quarters or (ii) the projected amount of State occupation and use taxes paid on Illinois-mined coal used at the new facility in 4 calendar year quarters after completion of the new facility. Bond proceeds subject to this Section shall not be allocated to an eligible business until the eligible business has demonstrated the revenue stream sufficient to service the debt on the bonds; and

(3) the actual or projected amount of capital

investment by the eligible business in the new facility.

The Department shall determine the maximum amount of financial assistance for eligible businesses in accordance with this paragraph. The Department shall not provide financial assistance from general obligation bond funds to any eligible business unless it receives a written certification from the Director of the Bureau of the Budget (now Governor's Office of Management and Budget) that 80% of the State occupation and use tax receipts for a minimum of the preceding 4 calendar quarters for all eligible businesses or as included in projections on approved applications by eligible businesses equal or exceed 110% of the maximum annual debt service required with respect to general obligation bonds issued for that purpose. The Department may provide financial assistance not to exceed the amount of State general obligation debt calculated as above, the amount of actual or projected capital investment in the facility, or $100,000,000, whichever is less. Financial assistance received pursuant to this Section may be used for capital facilities consisting of buildings, structures, durable equipment, and land at the new facility. Subject to the provisions of the agreement covering the financial assistance, a portion of the financial assistance may be required to be repaid to the State if certain conditions for the governmental purpose of the assistance were not met.
An eligible business shall file a monthly report with the Illinois Department of Revenue stating the amount of Illinois-mined coal purchased during the previous month for use in the new facility, the purchase price of that coal, the amount of State occupation and use taxes paid on that purchase to the seller of the Illinois-mined coal, and such other information as that Department may reasonably require. In sales of Illinois-mined coal between related parties, the purchase price of the coal must have been determined in an arm's-length transaction. The report shall be filed with the Illinois Department of Revenue on or before the 20th day of each month on a form provided by that Department. However, no report need be filed by an eligible business in a month when it made no reportable purchases of coal in the previous month. The Illinois Department of Revenue shall provide a summary of such reports to the Governor's Office of Management and Budget.
Upon granting financial assistance to an eligible business, the Department shall certify the name of the eligible business to the Illinois Department of Revenue. Beginning with the receipt of the first report of State occupation and use taxes paid by an eligible business and continuing for a 25-year period, the Illinois Department of Revenue shall each month pay into the Energy Infrastructure Fund 80% of the net revenue realized from the 6.25% general rate on the selling price of Illinois-mined coal that was sold to an eligible business.
(Source: P.A. 98-463, eff. 8-16-13.)

(20 ILCS 605/605-335) (was 20 ILCS 605/46.4a)
Sec. 605-335. Incentives to foreign firms.
(a) For purposes of this Section:
"Foreign firm" means any industrial or manufacturing enterprise that is domiciled in a nation other than the United States.
"Incentives" means a loan or grant or offering, abatement, reduction, or deferral of any tax or regulation imposed by the State of Illinois or a unit of local government when the aggregate total of all those incentives will exceed $10,000.
(b) Whenever the Department offers incentives to a foreign firm designed to result in the location or relocation of a facility in this State that will result in the creation of more than 25 new jobs, the Department shall prepare an economic impact study prior to the consummation of an agreement with the foreign firm. An economic impact study pursuant to this Section shall, if practical, include but not be limited to the following:
(1) An analysis of the number of direct jobs to be

created, the number of indirect jobs to be created, and the net gain in employment in relation to jobs to be potentially lost by other similar and competing firms within the industry located within this State.

(2) The effect on local and regional competition

within the industry from the industry or business to be located or relocated.

(3) The degree of economic benefits of awarding the

same incentives to similar and existing industries or businesses located within the State.

(4) An examination of how the location or relocation

of the foreign firm complements existing industries or businesses located within this State.

(5) The relationship of the fiscal costs to the State

or unit of local government resulting from the incentives relative to the fiscal return to the State or units of local government derived from the location or relocation of the firm.

(c) A report of any economic impact studies prepared by the Department in the previous 3 months pursuant to this Section shall be transmitted to the Governor, members of the General Assembly, and the Commission on Government Forecasting and Accountability quarterly. In addition to the report, the Department shall include a statement of incentives subject to the agreement with the foreign firm, the name and type of foreign firm involved and a description of its business or industrial activity, the proposed location of the foreign firm, and a statement describing the rationale for the location relative to other locations within the State. The Commission on Government Forecasting and Accountability shall evaluate each report received from the Department and present the evaluation and report to the Commission members and legislative leaders within 30 days upon receipt of each report from the Department.
(Source: P.A. 93-1067, eff. 1-15-05.)

(20 ILCS 605/605-337)
Sec. 605-337. Restored vacant buildings; loan program. The Department may implement and administer a pilot program during fiscal years 2010 and 2011 to encourage businesses to restore, refurbish, and retrofit existing buildings that have been vacant for at least 90 continuous days so that a business is able to occupy the building as a retail, professional, corporate, manufacturing, assembly, or distribution business. Subject to appropriation, the Department may make interest free loans for this purpose, but loans may not be made for any building that would be used for residential purposes. Loans shall be for a term of 10 years, and the borrower must repay at least 5% of the original principal amount of the loan each year and the balance at the end of the term. On or before April 1, 2011, the Department shall report to the General Assembly on the effectiveness of the pilot program and recommend whether it should be extended.
(Source: P.A. 96-296, eff. 8-11-09.)

(20 ILCS 605/605-340) (was 20 ILCS 605/46.54)
Sec. 605-340. Expenses of moving machinery or equipment. The Department shall annually include in the existing Community Development Assistance set-aside program monies for moving expenses as an allowable activity. The grants for moving expenses shall be for costs associated with the relocation of manufacturing machinery or equipment from another state or territory into Illinois or from one location in Illinois to another location in Illinois. No grant shall be made until the machinery or equipment has been relocated and installed. Grants shall be limited to the machinery or equipment actually transported and installed. No single grant shall exceed $100,000.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 605/605-345)
Sec. 605-345. (Repealed).
(Source: P.A. 91-239, eff. 1-1-00. Repealed by P.A. 98-692, eff. 7-1-14.)

(20 ILCS 605/605-347)
Sec. 605-347. Energy-efficient appliance information.
(a) Before December 31, 2006, the Department may, subject to appropriation, provide information to the public on energy-efficient appliances by a hypertext link to the Energy Star Internet website maintained by the United States Environmental Protection Agency or by compiling information about the Energy Star Program on the Department's website.
(b) For the purpose of this Section, an "energy-efficient appliance" means any household appliance that qualifies as an "Energy Star" product under the Energy Star Program administered by the United States Environmental Protection Agency.
(Source: P.A. 94-751, eff. 5-10-06.)

(20 ILCS 605/605-350) (was 20 ILCS 605/46.12)
Sec. 605-350. Science and research facilities. To encourage the locating in Illinois of scientific and research development laboratories, industrial parks, and facilities and to cooperate with colleges, universities, non-profit professional societies, and governmental agencies to encourage the development and maximum utilization of science and research facilities.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 605/605-355) (was 20 ILCS 605/46.19a in part)
Sec. 605-355. Grants for research and development in high technology and service sectors.
(a) The Department is authorized to establish a program of grants to universities, community colleges, research institutions, research consortiums, other not-for-profit entities, and Illinois businesses for the purpose of fostering research and development in the high technology and the service sector leading to the development of new products and services that can be marketed by Illinois businesses. All grant awards shall include a contract that may provide for payment of negotiated royalties to the Department if the product or service to be developed by the grantee is subsequently licensed for production.
(b) Grants may be awarded to universities and research institutions to assist them in making their faculties and facilities available to Illinois businesses. The grants may be used by a university or research institution for purposes including but not limited to the following: (i) to establish or enhance computerized cataloging of all research labs and university staff and make those catalogues available to Illinois businesses; (ii) to market products developed by the university to Illinois businesses; (iii) to review publications in order to identify, catalog, and inform Illinois businesses of new practices in areas such as robotics and biotechnology; (iv) to build an on-line, information and technology system that relies on other computerized networks in the United States; and (v) to assist in securing temporary replacement for faculty who are granted a leave of absence from their teaching duties for the purpose of working full-time for an Illinois business to assist that business with technology transfer.
(c) Grants may be awarded to universities and research institutions, research consortiums, and other not-for-profit entities for the purpose of identifying and supporting Illinois businesses engaged in high technology and service sector enterprises. The Illinois businesses identified and funded shall include recipients of Small Business Innovation Research Program funds under subsections (e) through (k) of Section 9 of the Small Business Act (15 U.S.C. 638, subsections (e) through (k)). Entities receiving grants under this subsection (c) shall be known as commercialization centers and shall engage in one or more of the following activities:
(1) Directing research assistance for new venture

creations.

(2) General feasibility studies of new venture ideas.
(3) Furthering the technical and intellectual skills

of the managers and owners of Illinois small businesses.

(4) Commercialization of technology and research.
(5) Development of prototypes and testing new

products.

(6) Identifying and assisting in securing financing.
(7) Marketing assistance.
(8) Assisting Illinois inventors in finding Illinois

manufacturers to produce and market their inventions.

A commercialization center may charge a nominal fee or accept royalty agreements for conducting feasibility studies and other services.
(d) Grants may be awarded by the Department to Illinois businesses to fund research and consultation arrangements between businesses and universities, community colleges, research institutions, research consortiums, and other not-for-profit entities within this State.
The Department shall give priority to Illinois small businesses in awarding grants. Each grant awarded under this subsection (d) shall provide funding for up to 50% of the cost of the research or consultation arrangements, not to exceed $100,000; provided that the grant recipient utilizes Illinois not for profit research and academic institutions to perform the research and development function for which grant funds were requested.
(e) Grants may be awarded to research consortiums and other qualified applicants, in conjunction with private sector or federal funding, for other creative systems that bridge university resources and business, technological, production, and development concerns.
(f) For the purposes of this Section:
"High technology" means any area of research or development designed to foster greater knowledge or understanding in fields such as computer science, electronics, physics, chemistry, or biology for the purpose of producing designing, developing, or improving prototypes and new processes.
"Illinois business" means a "small business concern" as defined in 15 U.S.C. 632 that conducts its business primarily in Illinois.
"Illinois research institutions" refers to not-for-profit entities, which include federally funded research laboratories, that conduct research and development activities for the purpose of producing, designing, developing, or improving prototypes and new processes.
"Other not-for-profit entities" means nonprofit organizations based in Illinois that are primarily devoted to new enterprise or product development.
"Private sector" has the meaning ascribed to it in 29 U.S.C. 1503.
"University" means either a degree granting institution located in Illinois as defined in Section 2 of the Academic Degree Act, or a State-supported institution of higher learning administered by the Board of Trustees of the University of Illinois, the Board of Trustees of Southern Illinois University, the Board of Trustees of Chicago State University, the Board of Trustees of Eastern Illinois University, the Board of Trustees of Governors State University, the Board of Trustees of Illinois State University, the Board of Trustees of Northeastern Illinois University, the Board of Trustees of Northern Illinois University, the Board of Trustees of Western Illinois University, or the Illinois Community College Board.
"Venture" means any Illinois business engaged in research and development to create new products or services with high growth potential.
(g) The Department may establish a program of grant assistance on a matching basis to universities, community colleges, small business development centers, community action agencies and other not-for-profit economic development agencies to encourage new enterprise development and new business formation and to encourage enterprises in this State. The Department may provide grants, which shall be exempt from the provisions of Section 35-360, to universities, community colleges, small business development centers, community action agencies, and other not-for-profit economic development entities for the purpose of making loans to small businesses. All grant applications shall contain information as required by the Department, including the following: a program operation plan; a certification and assurance that the small business applicants have received business development training or education, have a business and finance plan, and have experience in the proposed business area; and a description of the support services that the grant recipient will provide to the small business. No more than 10% of the grant may be used by the grant recipient for administrative costs associated with the grant. Grant recipients may use grant funds under this program to make loans on terms and conditions favorable to the small business and shall give priority to those businesses located in high poverty areas, enterprise zones, or both.
(Source: P.A. 90-454, eff. 8-16-97; 91-239, eff. 1-1-00.)

(20 ILCS 605/605-360) (was 20 ILCS 605/46.19a in part)
Sec. 605-360. Technology Innovation and Commercialization Grants-In-Aid Council. There is created within the Department a Technology Innovation and Commercialization Grants-in-Aid Council, which shall consist of 2 representatives of the Department of Commerce and Economic Opportunity, appointed by the Department; one representative of the Illinois Board of Higher Education, appointed by the Board; one representative of science or engineering, appointed by the Governor; two representatives of business, appointed by the Governor; one representative of small business, appointed by the Governor; one representative of the Department of Agriculture, appointed by the Director of Agriculture; and one representative of agribusiness, appointed by the Director of Agriculture. The Director of Commerce and Economic Opportunity shall appoint one of the Department's representatives to serve as chairman of the Council. The Council members shall receive no compensation for their services but shall be reimbursed for their expenses actually incurred by them in the performance of their duties under this Section. The Department shall provide staff services to the Council. The Council shall provide for review and evaluation of all applications received by the Department under Section 605-355 and make recommendations on those projects to be funded. The Council shall also assist the Department in monitoring the projects and in evaluating the impact of the program on technological innovation and business development within the State.
(Source: P.A. 94-793, eff. 5-19-06.)

(20 ILCS 605/605-365) (was 20 ILCS 605/46.19a in part)
Sec. 605-365. (Repealed).
(Source: P.A. 93-839, eff. 7-30-04. Repealed internally, eff. 9-1-04.)

(20 ILCS 605/605-370) (was 20 ILCS 605/46.28)
Sec. 605-370. Application of science and technology. To accept and use planning grants or other financial assistance from the federal government and from other sources set forth in Section 605-40 for support of planning studies and activities, performance of administrative functions, and technical services carried out under the State Technical Services Act of 1965, Public Law 89-182, and any subsequent legislation whose purpose is to achieve a wider diffusion and more effective application of science and technology in business, commerce, and industry. To cooperate with colleges, universities, non-profit organizations and associations, and governmental agencies and to sponsor programs and activities designed to encourage wider diffusion and more effective application of science and technology in business, commerce, and industry.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 605/605-375) (was 20 ILCS 605/46.58)
Sec. 605-375. Undeveloped patents. To assist in the transfer of undeveloped patents held by institutions of higher education in this State to Illinois technology and business incubators for commercial development and application.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 605/605-380) (was 20 ILCS 605/46.60)
Sec. 605-380. Identifying, developing, and commercializing technology. To cooperate with the Illinois Coalition for the purpose of administering programs the purpose of which is to identify, develop, or commercialize technology or to promote private sector efforts to identify, develop, or commercialize technology.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 605/605-385) (was 20 ILCS 605/46.62)
Sec. 605-385. Technology Challenge Grant Program; Illinois Technology Enterprise Development and Investment Program. To establish and administer a Technology Challenge Grant Program and an Illinois Technology Enterprise Development and Investment Program as provided by the Technology Advancement and Development Act and to expend appropriations in accordance therewith.
(Source: P.A. 91-239, eff. 1-1-00; 91-476, eff. 8-11-99; 92-16, eff. 6-28-01.)

(20 ILCS 605/605-390)
Sec. 605-390. Use of Illinois resident labor. To the extent permitted by any applicable federal law or regulation, for all work performed for State construction projects which are funded in whole or in part by a capital infrastructure bill enacted by the 96th General Assembly by sums appropriated to the Illinois Department of Commerce and Economic Opportunity, at least 50% of the total labor hours must be performed by actual residents of the State of Illinois. For purposes of this Section, "actual residents of the State of Illinois" means persons domiciled in the State of Illinois. The Department of Labor shall promulgate rules providing for the enforcement of this Section.
(Source: P.A. 96-37, eff. 7-13-09.)

(20 ILCS 605/605-400) (was 20 ILCS 605/46.19c)
Sec. 605-400. Office of Urban Assistance. The Department shall provide for, staff, and administer an Office of Urban Assistance, which shall plan and coordinate existing State programs designed to aid and stimulate the economic growth of depressed urban areas. Among other duties assigned by the Department, the Office shall have the following duties:
(1) To coordinate the activities of the following

units and programs of the Department and all other present and future units and programs of the Department that impact depressed urban areas to the extent that they impact upon or concern urban economics:

(A) Enterprise Zone Program.
(B) Small Business Development Center Program.
(C) Programs that assist in the development of

community infrastructure.

(D) Illinois House Energy Assistance Program.
(E) Illinois Home Weatherization Assistance Program.
(F) Programs financed with Community Services Block

Grant funds.

(G) Industrial Training Program.
(H) Technology Transfer and Innovation Program.
(I) Rental Rehabilitation Program.
(J) Displaced Homemaker Program.
(K) Programs under the federal Job Training

Partnership Act.

The Office shall convene quarterly meetings of representatives who are designated by the Department to represent the units and programs listed in items (A) through (K).
(2) To gather information concerning any State or federal program that is designed to revitalize or assist depressed urban areas in the State and to provide this information to public and private entities upon request.
(3) To promote and assist in developing urban inner city industrial parks.
(4) To promote economic parity and the autonomy of citizens of this State through promoting and assisting the development of urban inner city small business development centers, urban youth unemployment projects, small business incubators, family resource centers, urban developments banks, self managed urban businesses, and plans for urban infrastructure projects over the next 25 years.
(5) To recommend to the General Assembly and the Governor economic policies for urban areas and planning models that will result in the reconstruction of the economy of urban areas, especially those urban areas where economically and socially disadvantaged people live.
(6) To make recommendations to the General Assembly and the Governor on the establishment of urban economic policy in the areas of (i) housing, (ii) scientific research, (iii) urban youth unemployment, (iv) business incubators and family resource centers in urban inner cities, and (v) alternative energy resource development, and the need thereof, in urban areas as part of the department's 5-year plan for economic development.
(7) To make any rules and regulations necessary to carry out its responsibilities under the Civil Administrative Code of Illinois.
(8) To encourage new industrial enterprises to locate in urban areas (i) through educational promotions that point out the opportunities of any such area as a commercial and industrial field of opportunity and (ii) by the solicitation of industrial enterprises; and to do other acts that, in the judgment of the Office, are necessary and proper in fostering and promoting the industrial development and economic welfare of any urban area. The Office, however, shall have no power to require reports from or to regulate any business.
(9) To accept grants, loans, or appropriations from the federal government or the State, or any agency or instrumentality thereof, to be used for the operating expenses of the Office or for any purposes of the Office, including the making of direct loans or grants of those funds for public, private, experimental, or cooperative housing, scientific research, urban inner city industrial parks, urban youth employment projects, business incubators, urban infrastructure development, alternative energy resource development, food deserts and community food plots, community facilities needed in urban areas, and any other purpose related to the revitalization of urban areas.
(Source: P.A. 96-37, eff. 7-13-09.)

(20 ILCS 605/605-405) (was 20 ILCS 605/46.5a)
Sec. 605-405. Jobs and investment in economic development project area. To encourage the creation or retention of not less than 2,000 full-time equivalent jobs and that private investment in the amount of not less than $100,000,000 shall occur in an economic development project area as defined in the Economic Development Area Tax Increment Allocation Act: by securing by acquisition, gift, grant, exchange, or purchase the rights of way, easements, and fee simple titles that may be necessary to any and all real property required for site acquisition for use in retaining such industry or business concern; by improving or arranging to improve real property so acquired, including but not limited to local public infrastructure improvements; private structural improvements on the land; and by leasing or conveying the land or interest in land so acquired and so improved.
For the purpose of this Section, "local public infrastructure improvements" means local roads and streets, access roads, bridges, and sidewalks; waste disposal systems, water and sewer line extensions, water distribution and purification facilities, and sewage treatment facilities; rail or air or water port improvements; gas and electric utility facilities; transit capital facilities; development and improvement of publicly owned industrial and commercial sites; or other public capital improvements that are an essential precondition to a business retention of that industry or business concern as defined in this Section.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 605/605-410) (was 20 ILCS 605/46.19d)
Sec. 605-410. Rural community development. The Department shall provide for staff for and administer a program in which the Department shall plan and coordinate State efforts designed to aid and stimulate the development of rural communities as well as other communities with special needs in order to improve their competitiveness for business retention, expansion, and attraction. Among other duties, the Department, through the program, may do all of the following:
(1) Provide information, technical support, and assistance to local officials, including, but not limited to, assistance in grant applications, developing economic development strategies, and complying with State and federal laws and rules and regulations affecting local governments. All State agencies shall cooperate with the program to provide the necessary information, materials, and assistance to enable the Department to carry out its function in the program in an effective manner. Each agency shall designate an individual to serve as liaison to the program to provide information and materials and to respond to requests for assistance from communities selecting to work through this program.
(2) Work with agencies in developing flexible regulations through a regulatory review program.
(3) Evaluate and review the impact of existing economic development programs on the rural and special need communities selecting to work through this program.
(4) Assist the communities in conducting self-assessments to identify specific industries and businesses in need of targeted assistance as well as actions that the community might take to become more competitive for business retention, expansion, and attraction.
(5) Assist in formulating specific and measurable economic development objectives for rural and special need communities selecting to work through the program.
(6) Administer the Rural Diversification Act.
(7) Provide grants for the purposes described in this Section with funds as appropriated by the General Assembly.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 605/605-415)
Sec. 605-415. Job Training and Economic Development Grant Program.
(a) Legislative findings. The General Assembly finds that:
(1) Despite the large number of unemployed job

seekers, many employers are having difficulty matching the skills they require with the skills of workers; a similar problem exists in industries where overall employment may not be expanding but there is an acute need for skilled workers in particular occupations.

(2) The State of Illinois should foster local

economic development by linking the job training of unemployed disadvantaged citizens with the workforce needs of local business and industry.

(3) Employers often need assistance in developing

training resources that will provide work opportunities for disadvantaged populations.

(b) Definitions. As used in this Section:
"Community based provider" means a not-for-profit organization, with local boards of directors, that directly provides job training services.
"Disadvantaged persons" has the same meaning as in Titles II-A and II-C of the federal Job Training Partnership Act.
"Training partners" means a community-based provider and one or more employers who have established training and placement linkages.
(c) From funds appropriated for that purpose, the Department of Commerce and Economic Opportunity shall administer a Job Training and Economic Development Grant Program. The Director shall make grants to community-based providers. The grants shall be made to support the following:
(1) Partnerships between community-based providers

and employers for the customized training of existing low-skilled, low-wage employees and newly hired disadvantaged persons.

(2) Partnerships between community-based providers

and employers to develop and operate training programs that link the work force needs of local industry with the job training of disadvantaged persons.

(d) For projects created under paragraph (1) of subsection (c):
(1) The Department shall give a priority to projects

that include an in-kind match by an employer in partnership with a community-based provider and projects that use instructional materials and training instructors directly used in the specific industry sector of the partnership employer.

(2) The partnership employer must be an active

participant in the curriculum development and train primarily disadvantaged populations.

(e) For projects created under paragraph (2) of subsection (c):
(1) Community based organizations shall assess the

employment barriers and needs of local residents and work in partnership with local economic development organizations to identify the priority workforce needs of the local industry.

(2) Training partners (that is, community-based

organizations and employers) shall work together to design programs with maximum benefits to local disadvantaged persons and local employers.

(3) Employers must be involved in identifying

specific skill-training needs, planning curriculum, assisting in training activities, providing job opportunities, and coordinating job retention for people hired after training through this program and follow-up support.

(4) The community-based organizations shall serve

disadvantaged persons, including welfare recipients.

(f) The Department shall adopt rules for the grant program and shall create a competitive application procedure for those grants to be awarded beginning in fiscal year 1998. Grants shall be based on a performance based contracting system. Each grant shall be based on the cost of providing the training services and the goals negotiated and made a part of the contract between the Department and the training partners. The goals shall include the number of people to be trained, the number who stay in the program, the number who complete the program, the number who enter employment, their wages, and the number who retain employment. The level of success in achieving employment, wage, and retention goals shall be a primary consideration for determining contract renewals and subsequent funding levels. In setting the goals, due consideration shall be given to the education, work experience, and job readiness of the trainees; their barriers to employment; and the local job market. Periodic payments under the contracts shall be based on the degree to which the relevant negotiated goals have been met during the payment period.
(Source: P.A. 94-793, eff. 5-19-06.)

(20 ILCS 605/605-416)
Sec. 605-416. Loans to qualified ex-offenders.
(a) The Department of Commerce and Economic Opportunity may establish an ex-offender business ownership grant and loan program. Funding for this program shall come from the Ex-Offender Fund. The Department shall provide grants to organizations and entities that work with ex-offenders and facilitate the reentry of ex-offenders into society. Organizations wishing to participate in the program must present an application to the Department in order to receive funding.
(b) Funding distributed from the Ex-Offender Fund may be used only for the following purposes:
(1) For the awarding of grants to organizations

and entities to provide low interest loans to ex-offenders so that these individuals may start and operate their own businesses that have a positive impact on society. The maximum amount of a loan funded by a grant under this Section that an ex-offender may receive is $5,000.

(2) For the awarding of grants to entities or

organizations assisting ex-offenders, so that individual ex-offenders may develop business plans to start up their own businesses. These grants are to be used for the sole purpose of acquiring a business plan developed by a credible source. In order to receive these grants, qualified ex-offenders must submit an application and provide 50% of the cost to develop the business plan.

(3) For the administration costs of the program.
(c) For purposes of this Section, "qualified ex-offender" means any person who:
(1) is an eligible offender, as defined under

Section 5-5.5-5 of the Unified Code of Corrections;

(2) was sentenced to a period of incarceration in

an Illinois adult correctional center; and

(3) presents an application and a professional

business plan to the organization or entity that is making the loan.

(Source: P.A. 96-656, eff. 1-1-10.)

(20 ILCS 605/605-417)
Sec. 605-417. International standardization assistance program.
The Department may create a program for the assistance of Illinois manufacturers and other businesses to become accredited and reaccredited in approved international standardization organizations. This program is subject to appropriation and may provide for the collaboration of statewide manufacturing extension organizations and other providers of programs offering certification in international standardization organizations.
The Department may promulgate rules regarding all aspects of the program of assistance provided for in this Section.
For the purposes of this Section, an "international standardization organization" shall mean a recognized body that provides, for common and repeated use, rules, specifications, and criteria to be applied consistently in the classification of materials, in the manufacture and supply of products, in testing and analysis, in terminology, and in the provision of services and may include a reference framework or a common technological language between suppliers and their customers that facilitates trade and the transfer of technology.
(Source: P.A. 94-97, eff. 1-1-06.)

(20 ILCS 605/605-420) (was 20 ILCS 605/46.75)
Sec. 605-420. Workforce, Technology, and Economic Development Fund.
(a) The Department may accept gifts, grants, awards, matching contributions, interest income, appropriations, and cost sharings from individuals, businesses, governments, and other third-party sources, on terms that the Director deems advisable, for any or all of the following purposes:
(1) (Blank);
(2) to assist economically disadvantaged and other

youth to make a successful transition from school to work;

(3) to assist other individuals targeted for services

through education, training, and workforce development programs to obtain employment-related skills and obtain employment;

(4) to identify, develop, commercialize, or promote

technology within the State; and

(5) to promote economic development within the State.
(b) The Workforce, Technology, and Economic Development Fund is created as a special fund in the State Treasury. On September 1, 2000, or as soon thereafter as may be reasonably practicable, the State Comptroller shall transfer from the Fund into the Title III Social Security and Employment Fund all moneys that were received for the purposes of Section 403(a)(5) of the federal Social Security Act and remain unobligated on that date. Beginning on the effective date of this amendatory Act of the 92nd General Assembly, all moneys received under this Section for the purposes of Section 403(a)(5) of the federal Social Security Act, except moneys that may be necessary to pay liabilities outstanding as of June 30, 2000, shall be deposited into the Title III Social Security and Employment Fund, and all other moneys received under this Section shall be deposited into the Workforce, Technology, and Economic Development Fund.
Moneys received under this Section may be expended for purposes consistent with the conditions under which those moneys are received, subject to appropriations made by the General Assembly for those purposes.
(Source: P.A. 91-34, eff. 7-1-99; 91-704, eff. 7-1-00; 92-298, eff. 8-9-01.)

(20 ILCS 605/605-425)
Sec. 605-425. Illinois Steel Development Board.
(a) The Illinois Steel Development Board is established as an advisory board to the Department of Commerce and Economic Opportunity. The Board shall be composed of the following voting members: the Director of Commerce and Economic Opportunity, who shall be Chairman of the Board, the Deputy Director of the Bureau of Business Development within the Department of Commerce and Economic Opportunity, 4 members of the General Assembly (one each appointed by the President of the Senate, the Senate Minority Leader, the Speaker of the House of Representatives, and the House Minority Leader), and 8 persons appointed by the Governor, with the advice and consent of the Senate. Members appointed by the Governor must include: (1) one member shall be a member of the faculty of a school of business located within Illinois; (2) one member shall be a member of the faculty of a school of engineering located within Illinois; (3) one member shall represent a labor union that represents steelworkers; and (4) 5 members shall represent the Illinois steel industry, including but not limited to technology, transportation, financial, production, and use. Members appointed by the Governor shall be chosen from persons of recognized ability and experience in their designated field.
The members appointed by the Governor shall serve for terms of 4 years. The initial terms of the initial appointees shall expire on July 1, 2009. A member appointed by a legislative leader shall serve for the duration of the General Assembly for which he or she is appointed, so long as the member remains a member of that General Assembly.
The Board shall meet at least annually or at the call of the Chairman. At any time the majority of the Board may petition the Chairman for a meeting of the Board. Nine members of the Board shall constitute a quorum.
Members of the Board shall be reimbursed for actual and necessary expenses incurred while performing their duties as members of the Board from funds appropriated to the Department for that purpose.
(b) The Board shall provide advice and make recommendations to the Department of Commerce and Economic Opportunity on the following:
(1) The development of an annual agenda that may

include, but is not limited to, research, marketing, and promotional methodologies conducted for the purpose of increasing the use of American steel produced, used, or transported by Illinois companies with emphasis on the following areas: maintaining and increasing employment of Illinois workers in the steel industry; steel preparation and characterization; marketing; public awareness and education; transportation; and environmental impacts.

(2) The support and coordination of American steel

research, marketing, and promotion; the approval of projects consistent with the annual agenda and budget for steel research, marketing, and promotion; and the approval of the annual budget and operating plan for administration of the Board.

(3) The promotion and coordination of available

research, marketing, and promotional information on the production, preparation, distribution, and uses of American steel. The Board shall advise the existing research institutions within the State on areas where research may be necessary.

(4) The cooperation to the fullest extent possible

with State and federal agencies and departments, independent organizations, and other interested groups, public and private, for the purposes of promoting American steel resources.

(5) The submission of an annual report to the

Governor and the General Assembly outlining the progress and accomplishments made during the calendar year and furnishing other relevant information.

(6) Focusing on existing steel research, marketing,

and promotion efforts in carrying out its mission, ways to make use of existing facilities in Illinois or other institutions carrying out research, marketing, and promotion of American steel and, as far as practical, to make maximum use of the facilities available in Illinois, including universities and colleges located within the State of Illinois, and the creation of a consortium or center that conducts, coordinates, and supports steel research, promotion, and marketing activities in the State of Illinois. Programmatic activities of the consortium or center shall be subject to approval by the Department and shall be consistent with the purposes of this Section. The Department may authorize the expenditure of funds in support of the administrative and programmatic operations of the center or consortium that are consistent with its authority. Administrative actions undertaken by or for the center or consortium shall be subject to the approval of the Department.

(7) Reasonable ways, before initiating any

research, to avoid duplication of effort and expense through the coordination of the research efforts of various agencies, departments, universities, or organizations.

(8) The adoption, amendment, and repeal of rules,

regulations, and bylaws governing the Board's organization and conduct of business.

(9) The search for, the acceptance of, and

the expenditure of gifts or grants in any form, from any public agency or from any other source. The gifts and grants may be held in trust by the Department and expended at the direction of the Department and in the exercise of the Department's powers and performance of the Department's duties.

(10) The publication, from time to time, of the

results of American steel research, marketing, and promotion projects funded through the Department.

(c) The Board shall also provide advice and make recommendations to the Department on the following:
(1) The creation and maintenance of current and

accurate records on all markets for and actual uses of steel processed, utilized, or transported in Illinois and ways of making those records available to the public upon request.

(2) The identification of all current and

anticipated future technical, economic, institutional, market, environmental, regulatory, and other impediments to the use of American steel and the Illinois steel industry.

(3) The identification of alternative plans or

actions that would maintain or increase the use of American steel and the Illinois steel industry.

(4) The development of strategies and proposing

policies to promote responsible uses of American steel processed, used, or transported by the Illinois steel industry.

(Source: P.A. 94-279, eff. 1-1-06.)

(20 ILCS 605/605-430)
Sec. 605-430. (Repealed).
(Source: P.A. 95-331, eff. 8-21-07. Repealed by P.A. 99-933, eff. 1-27-17.)

(20 ILCS 605/605-435)
Sec. 605-435. Lifelong learning accounts; pilot program.
(a) The Department may establish and maintain a pilot program to provide for and test the use of lifelong learning accounts for workers in the State's healthcare sector. For the purposes of this Section, "lifelong learning account" means an individual asset account held by a trustee, custodian, or fiduciary approved by the Department on behalf of a healthcare employee, the moneys in which may be used only to pay education expenses incurred by or on behalf of the account owner.
(b) The Department, if administering a program under this Section:
(1) may serve up to 500 healthcare workers;
(2) must encourage the participation, in the program,

of lower-income and lower-skilled healthcare workers;

(3) must implement the program in diverse geographic

and economic areas and include healthcare workers in urban, suburban, and rural areas of the State;

(4) must include, in the program, healthcare

employers of different sizes that choose to participate in the program;

(5) must provide matching grants in an amount, not to

exceed $500 annually for each grant, equal to 50% of the annual aggregate contribution made by an employer and employee to the employee's lifelong learning account;

(6) must make technical assistance available to

companies and educational and career advising available to individual participants.

(c) The establishment of program under this Section is discretionary on the part of the Department and is subject to appropriation.
(d) The Department may adopt any rules necessary to administer the provisions of this Section.
(Source: P.A. 94-1006, eff. 7-3-06; 95-331, eff. 8-21-07.)

(20 ILCS 605/605-450) (was 20 ILCS 605/46.19g)
Sec. 605-450. (Repealed).
(Source: P.A. 91-239, eff. 1-1-00. Repealed by P.A. 92-850, eff. 8-26-02.)

(20 ILCS 605/605-456)
Sec. 605-456. Survey and report on business incentives.
(a) The Department shall contact businesses that are located in the State or have been identified as having left the State. The Department shall request that the business complete a survey, developed by the Department, that includes information regarding (i) why the business left, if applicable, and the location to which the business relocated and (ii) any incentives that are needed to keep and attract the business.
(b) The Department shall compile the results of the surveys and any other relevant information provided to the Department. By each July 1, the Department shall report to the General Assembly upon its compilation of the previous year's survey responses and any of the other relevant information. The report must identify, at a minimum, the most common responses, categorized by industry and region, regarding (i) why businesses left Illinois, (ii) what incentives would have influenced businesses to remain in Illinois, and (iii) to which cities and states the businesses have relocated.
(c) For the purposes of this Section, a business is defined as one that is engaged in interstate or intrastate commerce for the purpose of manufacturing, processing, assembling, warehousing, or distributing products, conducting research and development, providing tourism services, or providing services in interstate commerce, office industries, or agricultural processing, but excluding retail, retail food, health, or professional services.
(d) The Department shall adopt rules for the implementation of this Section.
(Source: P.A. 97-721, eff. 6-29-12.)

(20 ILCS 605/605-460)
Sec. 605-460. Engineering excellence program.
(a) Coordination between engineering schools and private business is an important tool in fostering innovation. Universities have eager students, experienced faculty, and state-of-the-art research facilities. Businesses have existing markets, production capital, and evolving needs. The General Assembly believes that universities and businesses should share resources to allow students to participate in the research and development area of innovative design and to allow businesses to benefit from the developing skills of these students.
(b) In order to facilitate engineering excellence, the Department shall develop a program to achieve the goals set forth in subsection (a). Under this program, the Department must:
(1) Annually contact the State's major public and

private universities with engineering schools.

(2) Request a one-page written summary of the

internship, externship, or residency programs operated by the engineering college of each of the contacted universities.

(3) Identify the manufacturing businesses within 50

miles of each university that responded under paragraph (2) that could benefit from assistance in the area of innovative design.

(4) Send a letter to each manufacturer identified

under paragraph (3), informing it of the university's program and advising the business to contact the university if it wishes to participate in the engineering school's program.

(c) The Department shall adopt rules for the implementation of this Section.
(Source: P.A. 97-721, eff. 6-29-12.)

(20 ILCS 605/605-465)
Sec. 605-465. Comprehensive website information.
(a) The Department's official website must contain a comprehensive list of State, local, and federal economic benefits available to businesses in each of the State's counties and municipalities that the Department includes on its website. In order to do so:
(1) The Department annually must request a summary of

available economic benefits from each of the State's counties and municipalities that are linked to the Department's website.

(2) The information obtained under paragraph (1) must

be published on the related web pages of the Department's website.

(3) The Department's website shall also provide

information regarding available federal economic benefits to the extent possible.

(b) The Department shall adopt rules for the implementation of this Section.
(Source: P.A. 97-721, eff. 6-29-12.)

(20 ILCS 605/605-490) (was 20 ILCS 605/46.10)
Sec. 605-490. Recommending legislation. To recommend legislation relating to the economic development of the State.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 605/605-495) (was 20 ILCS 605/46.19)
Sec. 605-495. Other acts to foster and promote industrial development and economic welfare. To do other acts that, in the judgment of the Department, are necessary and proper in fostering and promoting the industrial development and economic welfare of the State. The Department, however, shall have no power to require reports from or to regulate any business.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 605/605-500) (was 20 ILCS 605/46.13)
Sec. 605-500. Business Assistance Office. To create a Business Assistance Office to do the following:
(1) Provide information to new and existing

businesses for all State government forms and applications and make this information readily available through a business permit center. The Office shall not assume any regulatory function. All State agencies shall cooperate with the business permit center to provide the necessary information, materials, and assistance to enable the center to carry out its function in an effective manner. Each agency shall designate an individual to serve as liaison to the center to provide information and materials and to respond to requests for assistance from businesses.

(2) Provide technical and managerial assistance to

entrepreneurs and small businesses by (i) contracting with local development organizations, chambers of commerce, and industry or trade associations with technical and managerial expertise located in the State, whenever possible, and (ii) establishing a network of small business development centers throughout the State.

(3) Assess the fiscal impact of proposed rules upon

small business and work with agencies in developing flexible regulations through a regulatory review program.

(4) Provide detailed and comprehensive assistance to

businesses interested in obtaining federal or State government contracts through a network of local procurement centers. The Department shall make a special and continuing effort to assist minority and female owned businesses, including but not limited to the designation of special minority and female business advocates, and shall make additional efforts to assist those located in labor surplus areas. The Department shall, through its network of local procurement centers, make every effort to provide opportunities for small businesses to participate in the procurement process. The Department shall utilize one or more of the following techniques. These techniques are to be in addition to any other procurement requirements imposed by Public Act 83-1341 or by any other Act.

(A) Advance notice by the Department or other

appropriate State entity of possible procurement opportunities should be made available to interested small businesses.

(B) Publication of procurement opportunities in

publications likely to be obtained by small businesses.

(C) Direct notification, whenever the Department

deems it feasible, of interested small businesses.

(D) Conduct of public hearings and training

sessions, when possible, regarding State and federal government procurement policies.

The Department of Central Management Services shall

cooperate with the Department in providing information on the method and procedure by which a small business becomes involved in the State or federal government procurement process.

(5) (Blank).
(Source: P.A. 99-933, eff. 1-27-17.)

(20 ILCS 605/605-505) (was 20 ILCS 605/46.15)
Sec. 605-505. Aid in obtaining governmental and private services. To aid Illinois businesses in obtaining services available from governmental and private sources.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 605/605-510) (was 20 ILCS 605/46.19h)
Sec. 605-510. Study of laws affecting small business. To study the effect of laws affecting small business to determine whether those laws impede the creation of small businesses or create economic damages for any small business group that may jeopardize the small business group's continuation in the marketplace or its valuable contribution to the economic growth of this State. The study may be conducted in cooperation with the department or agency administering the law whose effect is the subject of the study. A general study of the laws affecting the creation of small businesses in this State may be undertaken by the Department and the results reported to the Governor and the General Assembly.
An economic impact review may be made at least every 2 years, and pertinent information shall be gathered from the business segment affected to determine whether the laws need amendment to relieve business losses while retaining the substance of the legislation, or whether the original purpose has been accomplished and the laws should be repealed. The review shall be reported to the Governor, the General Assembly, and the administrating State agency, as well as to the business associations most directly representing the business group involved.
The Director may appoint a task force to assist the Department in conducting the studies and reviews required under this Section. The task force will consist of persons representing small business and persons representing the affected State departments and agencies. Members of the task force shall serve without compensation but may be reimbursed for necessary expenses in connection with their duties out of money available to the Department for that purpose.
(Source: P.A. 91-239, eff. 1-1-00; 92-298, eff. 8-9-01.)

(20 ILCS 605/605-512) (was 20 ILCS 605/46.70)
Sec. 605-512. (Repealed).
(Source: P.A. 92-16, eff. 6-28-01. Repealed internally, eff. 12-31-04.)

(20 ILCS 605/605-515) (was 20 ILCS 605/46.13a)
Sec. 605-515. Environmental Regulatory Assistance Program.
(a) In this Section, except where the context clearly requires otherwise, "small business stationary source" means a business that is owned or operated by a person that employs 100 or fewer individuals; is a small business; is not a major stationary source as defined in Titles I and III of the federal 1990 Clean Air Act Amendments; does not emit 50 tons or more per year of any regulated pollutant (as defined under the federal Clean Air Act); and emits less than 75 tons per year of all regulated pollutants.
(b) The Department may:
(1) Provide access to technical and compliance

information for Illinois firms, including small and middle market companies, to facilitate local business compliance with the federal, State, and local environmental regulations.

(2) Coordinate and enter into cooperative agreements

with a State ombudsman office, which shall be established in accordance with the federal 1990 Clean Air Act Amendments to provide direct oversight to the program established under that Act.

(3) Enter into contracts, cooperative agreements, and

financing agreements and establish and collect charges and fees necessary or incidental to the performance of duties and the execution of powers under this Section.

(4) Accept and expend, subject to appropriation,

gifts, grants, awards, funds, contributions, charges, fees, and other financial or nonfinancial aid from federal, State, and local governmental agencies, businesses, educational agencies, not-for-profit organizations, and other entities, for the purposes of this Section.

(5) Establish, staff, and administer programs and

services and adopt such rules and regulations necessary to carry out the intent of this Section and Section 507, "Small Business Stationary Source Technical and Environmental Compliance Assistance Program", of the federal 1990 Clean Air Act Amendments.

(c) The Department's environmental compliance programs and services for businesses may include, but need not be limited to, the following:
(1) Communication and outreach services to or on

behalf of individual companies, including collection and compilation of appropriate information on regulatory compliance issues and control technologies, and dissemination of that information through publications, direct mailings, electronic communications, conferences, workshops, one-on-one counseling, and other means of technical assistance.

(2) Provision of referrals and access to technical

assistance, pollution prevention and facility audits, and otherwise serving as an information clearinghouse on pollution prevention through the coordination of the Illinois Sustainable Technology Center of the University of Illinois. In addition, environmental and regulatory compliance issues and techniques, which may include business rights and responsibilities, applicable permitting and compliance requirements, compliance methods and acceptable control technologies, release detection, and other applicable information may be provided.

(3) Coordination with and provision of administrative

and logistical support to the State Compliance Advisory Panel.

(d) There is hereby created a special fund in the State Treasury to be known as the Small Business Environmental Assistance Fund. Monies received under subdivision (b)(4) of this Section shall be deposited into the Fund.
Monies in the Small Business Environmental Assistance Fund may be used, subject to appropriation, only for the purposes authorized by this Section.
(Source: P.A. 98-346, eff. 8-14-13.)

(20 ILCS 605/605-520) (was 20 ILCS 605/46.63)
Sec. 605-520. Grants to businesses in municipal central business districts. To award grants to businesses in central business districts of municipalities to encourage and assist the businesses in maintaining their operations in those areas.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 605/605-523)
Sec. 605-523. Downtown development and improvement revolving loan and grant program. As used in this Section, "downtown" means the traditional center business district of a municipality that (i) has served as the center for socio-economic interaction in the municipality, (ii) is characterized by a cohesive core of commercial and mixed use buildings that may be interspersed with civic, religious, and residential buildings and public spaces, and (iii) is typically arranged along a main street and intersecting side streets and served by public infrastructure.
(a) The Department may administer the Downtown Development and Improvement Fund, a special fund in the State treasury, to make revolving loans and grants, subject to appropriation, to municipalities seeking financial assistance with the development and improvement of commercial or residential property in the downtown area of a municipality.
(b) The Department shall grant or loan the funds only for projects that are part of a downtown revitalization plan approved by the corporate authorities of the municipality and that meet guidelines established by the Department by rule. In establishing those guidelines, the Department shall consult recognized standards and guidelines for the development of downtown areas, including standards and guidelines for the development of historically significant buildings and property.
(c) The funds shall be used for the following purposes:
(1) facade improvements;
(2) leasehold improvements, including: (i) interior

demolition; (ii) stripping and paint removal; (iii) waste removal; (iv) cleaning; (v) window repair; (vi) building and security improvements; and (vii) any other improvements required by the Department by rule; and

(3) upper floor improvement for commercial or

residential occupancy.

(d) Recipients may not use loan or grant funds for reimbursements for work they have completed themselves.
(e) Grants or loans made under this Section must not exceed the following amounts:
(1) For grants or loans for facade improvement

projects, $20,000 per project, or 40% of the project cost.

(2) For grants or loans for leasehold improvement

projects, $10,000 per project.

(3) For grants or loans for upper floor improvement

projects for residential use, $5,000 for a one-bedroom residential unit, $7,500 for a two-bedroom residential unit, or 60% of the proposed residential unit cost.

(4) For grants or loans for upper floor improvement

projects for commercial use, the lesser of $2 per square foot of leasable office space, or 60% of the project cost.

At no time shall the amount of a grant or loan exceed $50,000 per project.
(f) The term of a grant or loan made under this Section may not exceed:
(1) For grants or loans for facade improvement

projects, 20 years.

(2) For grants or loans for leasehold improvement

projects, 5 years.

(g) The Department may adopt any rules necessary to implement and operate this program.
(Source: P.A. 93-790, eff. 1-1-05.)

(20 ILCS 605/605-524)
Sec. 605-524. (Repealed).
(Source: P.A. 96-1413, eff. 1-1-11. Repealed by P.A. 99-933, eff. 1-27-17.)

(20 ILCS 605/605-525)
Sec. 605-525. (Repealed).
(Source: P.A. 91-239, eff. 1-1-00. Repealed by P.A. 100-391, eff. 8-25-17.)

(20 ILCS 605/605-550) (was 20 ILCS 605/46.71)
Sec. 605-550. Model domestic violence and sexual assault employee awareness and assistance policy.
(a) The Department shall convene a task force including members of the business community, employees, employee organizations, representatives from the Department of Labor, and directors of domestic violence and sexual assault programs, including representatives of statewide advocacy organizations for the prevention of domestic violence and sexual assault, to develop a model domestic violence and sexual assault employee awareness and assistance policy for businesses.
The Department shall give due consideration to the recommendations of the Governor, the President of the Senate, and the Speaker of the House of Representatives for participation by any person on the task force, and shall make reasonable efforts to assure regional balance in membership.
(b) The purpose of the model employee awareness and assistance policy shall be to provide businesses with the best practices, policies, protocols, and procedures in order that they ascertain domestic violence and sexual assault awareness in the workplace, assist affected employees, and provide a safe and helpful working environment for employees currently or potentially experiencing the effects of domestic violence or sexual assault. The model plan shall include but not be limited to:
(1) the establishment of a definite corporate policy

statement recognizing domestic violence and sexual assault as workplace issues as well as promoting the need to maintain job security for those employees currently involved in domestic violence or sexual assault disputes;

(2) policy and service publication requirements,

including posting these policies and service availability pamphlets in break rooms, on bulletin boards, and in restrooms, and transmitting them through other communication methods;

(3) a listing of current domestic violence and sexual

assault community resources such as shelters, crisis intervention programs, counseling and case management programs, and legal assistance and advocacy opportunities for affected employees;

(4) measures to ensure workplace safety including,

where appropriate, designated parking areas, escort services, and other affirmative safeguards;

(5) training programs and protocols designed to

educate employees and managers in how to recognize, approach, and assist employees experiencing domestic violence or sexual assault, including both victims and batterers; and

(6) other issues as shall be appropriate and relevant

for the task force in developing the model policy.

(c) The model policy shall be reviewed by the task force to assure consistency with existing law and shall be made the subject of public hearings convened by the Department throughout the State at places and at times which are convenient for attendance by the public, after which the policy shall be reviewed by the task force and amended as necessary to reflect concerns raised at the hearings. If approved by the task force, the model policy shall be provided as approved with explanation of its provisions to the Governor and the General Assembly not later than one year after the effective date of this amendatory Act of the 91st General Assembly. The Department shall make every effort to notify businesses of the availability of the model domestic violence and sexual assault employee awareness and assistance policy.
(d) The Department, in consultation with the task force, providers of services, the advisory council, the Department of Labor, and representatives of statewide advocacy organizations for the prevention of domestic violence and sexual assault, shall provide technical support, information, and encouragement to businesses to implement the provisions of the model.
(e) Nothing contained in this Section shall be deemed to prevent businesses from adopting their own domestic violence and sexual assault employee awareness and assistance policy.
(f) The Department may survey businesses within 4 years of the effective date of this amendatory Act of the 91st General Assembly to determine the level of model policy adoption amongst businesses and shall take steps necessary to promote the further adoption of such policy.
(Source: P.A. 96-739, eff. 1-1-10.)

(20 ILCS 605/605-575) (was 20 ILCS 605/46.69)
Sec. 605-575. State building requirements. After the Department has received the recommendations from the Illinois Building Commission, the Department shall establish a consolidated clearinghouse containing all existing State building requirements and all information concerning those requirements. The Department shall make the information available to the public upon request. The Department shall assist the public in determining which State building requirements apply to any specified project.
(Source: P.A. 90-269, eff. 1-1-98; 91-239, eff. 1-1-00.)

(20 ILCS 605/605-600) (was 20 ILCS 605/46.19f)
Sec. 605-600. Buy Illinois Program. The Department shall have the authority to establish and administer a Buy Illinois Program, which may include, but is not limited to, the following powers and duties:
(1) To accept grants, loans, or appropriations from the federal government or the State or any agency or instrumentality thereof, and to assess fees for any services performed under the Buy Illinois Program, to carry out the program.
(2) To form a Buy Illinois Council, made up of Illinois large firms and small firms, to provide advice and counsel in directing a statewide program.
(3) To publicize and advertise to Illinois firms and government agencies the importance and benefits of buying goods and services provided by vendors located within the State.
(4) To secure the cooperation of Illinois' large firms, federal, State and local governments, non-profit agencies, international organizations, and others to carry out this program.
(5) To match the needs for products and services by business firms and government agencies with the capabilities of small Illinois firms that can provide those needed goods and services.
(6) To hold purchasing agent seminars, fairs, conferences and workshops to aid small Illinois businesses in obtaining contracts for goods and services from larger firms and government agencies within the State.
(7) To assist business firms and government agencies to analyze their buying activities and to find ways to carry out those activities in an effective and economical manner, while promoting subcontract activity with small Illinois firms.
(8) To establish manual and electronic buying directories, including stand alone computer data bases that list qualified vendors and procurement opportunities.
(9) To promote through other means the use by international agencies, government agencies, and larger businesses of products and services produced by small Illinois firms.
(10) To subcontract, grant funds, or otherwise participate with qualified private firms, existing procurement centers, or other organizations that have designed programs approved in accordance with procedures determined by the Department, that are aimed at assisting small Illinois firms in obtaining contracts for products and services from local government agencies and larger Illinois businesses.
(11) To develop and administer guidelines for projects that provide assistance to the Department in connection with the Buy Illinois Program.
(12) To form the Illinois Food Systems Policy Council to develop policies around food access and security, improve individual health and well-being, promote economic incentives for Illinois farmers, agri-businesses, and other private enterprises, and encourage public/private partnerships around healthy food options. Membership on the Council shall include the Director or Secretary, or his or her designee, of the Department of Commerce and Economic Opportunity, the Department of Human Services, the Department of Public Health, the Department of Agriculture, the Department of Natural Resources, the Department of Central Management Services, the State Board of Education, and the Food Nutrition and Education Program. The Council shall consult with farmers and farm associations, businesses and business associations, including agri-businesses and food processing businesses, and community based organizations, including those working on food access, security, and delivery and on obesity prevention. Administration of the Council and its functions shall be shared among the Council members pursuant to an interagency agreement from funds appropriated for this purpose or from existing funds within the budgets of the Council's members. The Council may submit, in consultation and collaboration with the associations, businesses, organizations, and entities listed in this Section, an annual report to the General Assembly describing the Council's work, which may include performance indicators to measure the impact of policies and practices adopted by the Council.
(Source: P.A. 94-77, eff. 1-1-06.)

(20 ILCS 605/605-605) (was 20 ILCS 605/46.57)
Sec. 605-605. Illinois Product and Services Exchange Law.
(a) This Section may be cited as the Illinois Product and Services Exchange Law.
(b) It is hereby found and declared that many large Illinois firms and government agencies are purchasing products and services from vendors in locations other than Illinois, and that there is a need to assist those large businesses and government agencies in locating Illinois vendors who can provide those products and services of equal quality and at comparable or lower costs; it is further found and declared that the purchase of needed products and services within the State by large firms and government agencies would aid the survival and expansion of small businesses in Illinois and help to strengthen the State's economy.
(c) As used in this Section, "Illinois Product and Services Exchange" means a program aimed at promoting the purchase of goods and services produced in Illinois by firms and government agencies within the State.
(d) The Department shall have the authority to establish and administer an Illinois Product and Services Exchange Program, which may include, but is not limited to, the following powers and duties:
(1) To accept grants, loans, or appropriations from

the federal government or the State or any agency or instrumentality thereof, and to assess fees for any services performed under the Illinois Product and Services Exchange Program, to carry out the Program.

(2) To form an Illinois Product and Services Exchange

Council, made up of Illinois large firms and small firms to provide advice and counsel in directing a statewide Product and Services Exchange Program.

(3) To publicize and advertise to Illinois firms and

government agencies the importance and benefits of buying goods and services provided by vendors located within the State.

(4) To secure the cooperation of Illinois' large

firms, federal, State, and local governments, non-profit agencies, and others to carry out this program.

(5) To match the needs for products and services of

business firms and government agencies with the capabilities of small Illinois firms that can provide those needed goods and services.

(6) To hold purchasing agent seminars, fairs,

conferences, and workshops to aid small Illinois businesses in obtaining contracts for goods and services from larger firms and government agencies within the State.

(7) To assist business firms and government agencies

to analyze their buying activities and to find ways to carry out those activities in an effective and economical manner, while promoting subcontract activity with small Illinois firms.

(8) To establish manual and electronic buying

directories, including stand alone computer data bases that list qualified vendors and procurement opportunities.

(9) To promote through other means the use by

government agencies and large businesses of products and services produced by small Illinois firms.

(10) To subcontract, grant funds, or otherwise

participate with qualified private firms, existing procurement centers, or other organizations that have designed programs, approved in accordance with procedures determined by the Department, that are aimed at assisting small Illinois firms obtain contracts for products and services from local government agencies and large Illinois businesses.

(11) To develop and administer guidelines for

projects that provide assistance to the Department in connection with the Illinois Product and Services Exchange Program.

(Source: P.A. 91-239, eff. 1-1-00; 92-651, eff. 7-11-02.)

(20 ILCS 605/605-607)
Sec. 605-607. Promoting government contracts to small manufacturers. To create and maintain a program that generates awareness among Illinois small manufacturers regarding opportunities to bid for work on federal, State, and local government contracts.
(Source: P.A. 94-437, eff. 1-1-06.)

(20 ILCS 605/605-610) (was 20 ILCS 605/46.14)
Sec. 605-610. Assistance with foreign trade. To assist Illinois businesses to engage in, expand, and increase foreign trade.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 605/605-615) (was 20 ILCS 605/46.19e)
Sec. 605-615. Assistance with exports. The Department shall have the following duties and responsibilities in regard to the Civil Administrative Code of Illinois:
(1) To establish or cosponsor mentoring conferences, utilizing experienced manufacturing exporters, to explain and provide information to prospective export manufacturers and businesses concerning the process of exporting to both domestic and international opportunities.
(2) To provide technical assistance to prospective export manufacturers and businesses seeking to establish domestic and international export opportunities.
(3) To coordinate with the Department's Small Business Development Centers to link buyers with prospective export manufacturers and businesses.
(4) To promote, both domestically and abroad, products made in Illinois in order to inform consumers and buyers of their high quality standards and craftsmanship.
(5) To provide technical assistance toward establishment of export trade corporations in the private sector.
(6) To develop an electronic data base to compile information on international trade and investment activities in Illinois companies, provide access to research and business opportunities through external data bases, and connect this data base through international communication systems with appropriate domestic and worldwide networks users.
(7) To collect and distribute to foreign commercial libraries directories, catalogs, brochures, and other information of value to foreign businesses considering doing business in this State.
(8) To establish an export finance awareness program to provide information to banking organizations about methods used by banks to provide financing for businesses engaged in exporting and about other State and federal programs to promote and expedite export financing.
(9) To undertake a survey of Illinois' businesses to identify exportable products and the businesses interested in exporting.
(Source: P.A. 91-239, eff. 1-1-00; 91-357, eff. 7-29-99; 92-16, eff. 6-28-01.)

(20 ILCS 605/605-620) (was 20 ILCS 605/46.24)
Sec. 605-620. Exports of professional services and agricultural and manufactured products. In cooperation with the Department of Agriculture and the International Trade and Port Promotion Advisory Committee, to (i) provide assistance to those manufacturing and service companies that desire to export agricultural machinery, implements, equipment, other manufactured products, and professional services; (ii) encourage Illinois companies to initiate exporting or increase their export sales of agricultural and manufactured products; (iii) cooperate with agencies and instrumentalities of the federal government in trade development activities in overseas markets; (iv) conduct the necessary research within Illinois and in overseas markets in order to assist exporting companies; (v) promote the State of Illinois as a source of agricultural and manufactured products through information and promotion campaigns overseas; and (vi) conduct an information program for foreign buyers of Illinois agricultural and manufactured products.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 605/605-625) (was 20 ILCS 605/46.25)
Sec. 605-625. Promotion of water ports and airport facilities. In cooperation with the Department of Agriculture and the International Trade and Port Promotion Advisory Committee, to (i) establish a freight rate information service for U.S. and foreign shippers; (ii) promote the advantages of Illinois water ports and existing airport facilities through appropriate means and media in this country and overseas; and (iii) cooperate with the export expansion projects and any other activity that results in the additional flow of agricultural and manufactured products through the Illinois water ports and existing airport facilities.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 605/605-630) (was 20 ILCS 605/46.26)
Sec. 605-630. Overseas offices. In cooperation with the Department of Agriculture and with the counsel of the International Trade and Port Promotion Advisory Committee, to establish overseas offices for (i) the promotion of the export of Illinois agricultural and manufactured products; (ii) representation of Illinois seaports; (iii) economic development; and (iv) tourism promotion and services.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 605/605-675) (was 20 ILCS 605/46.66)
Sec. 605-675. Exporter award program. The Department may establish and operate, in cooperation with the Department of Agriculture and the Illinois Finance Authority, an annual awards program to recognize Illinois-based exporters. In developing criteria for the awards, the Department shall give consideration to the exporting efforts of small and medium sized businesses, first-time exporters, and other appropriate categories.
(Source: P.A. 96-739, eff. 1-1-10.)

(20 ILCS 605/605-680)
Sec. 605-680. Illinois goods and services website.
(a) The Department must establish and maintain an Internet website devoted to the marketing of Illinois goods and services by linking potential purchasers with producers of goods and services who are located in the State.
(b) The Department must advertise the website to encourage inclusion of producers on the website and to encourage the use of the website by potential purchasers.
(Source: P.A. 93-868, eff. 1-1-05.)

(20 ILCS 605/605-685)
Sec. 605-685. Business park certification program.
(a) The Department may, subject to appropriation, establish and maintain a program devoted to encouraging the rapid establishment of businesses and employers in business parks by developing standards for the development, location, and maintenance of business parks in the State and by certifying business parks that meet or exceed those standards.
(b) The Department may, subject to appropriation, advertise the program to encourage business park certification and business development and location in certified business parks.
(c) The Department must adopt rules to administer the provisions of this Section.
(d) A business park that meets the Department's certification standards and that was established before the effective date of this amendatory Act may receive certification under the program.
(Source: P.A. 94-598, eff. 1-1-06.)

(20 ILCS 605/605-700) (was 20 ILCS 605/46.6)
Sec. 605-700. Tourism promotion. To encourage and promote tourism within the State.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 605/605-705) (was 20 ILCS 605/46.6a)
Sec. 605-705. Grants to local tourism and convention bureaus.
(a) To establish a grant program for local tourism and convention bureaus. The Department will develop and implement a program for the use of funds, as authorized under this Act, by local tourism and convention bureaus. For the purposes of this Act, bureaus eligible to receive funds are those local tourism and convention bureaus that are (i) either units of local government or incorporated as not-for-profit organizations; (ii) in legal existence for a minimum of 2 years before July 1, 2001; (iii) operating with a paid, full-time staff whose sole purpose is to promote tourism in the designated service area; and (iv) affiliated with one or more municipalities or counties that support the bureau with local hotel-motel taxes. After July 1, 2001, bureaus requesting certification in order to receive funds for the first time must be local tourism and convention bureaus that are (i) either units of local government or incorporated as not-for-profit organizations; (ii) in legal existence for a minimum of 2 years before the request for certification; (iii) operating with a paid, full-time staff whose sole purpose is to promote tourism in the designated service area; and (iv) affiliated with multiple municipalities or counties that support the bureau with local hotel-motel taxes. Each bureau receiving funds under this Act will be certified by the Department as the designated recipient to serve an area of the State. Notwithstanding the criteria set forth in this subsection (a), or any rule adopted under this subsection (a), the Director of the Department may provide for the award of grant funds to one or more entities if in the Department's judgment that action is necessary in order to prevent a loss of funding critical to promoting tourism in a designated geographic area of the State.
(b) To distribute grants to local tourism and convention bureaus from appropriations made from the Local Tourism Fund for that purpose. Of the amounts appropriated annually to the Department for expenditure under this Section prior to July 1, 2011, one-third of those monies shall be used for grants to convention and tourism bureaus in cities with a population greater than 500,000. The remaining two-thirds of the annual appropriation prior to July 1, 2011 shall be used for grants to convention and tourism bureaus in the remainder of the State, in accordance with a formula based upon the population served. Of the amounts appropriated annually to the Department for expenditure under this Section beginning July 1, 2011, 18% of such moneys shall be used for grants to convention and tourism bureaus in cities with a population greater than 500,000. Of the amounts appropriated annually to the Department for expenditure under this Section beginning July 1, 2011, 82% of such moneys shall be used for grants to convention bureaus in the remainder of the State, in accordance with a formula based upon the population served. The Department may reserve up to 10% of total local tourism funds available for costs of administering the program to conduct audits of grants, to provide incentive funds to those bureaus that will conduct promotional activities designed to further the Department's statewide advertising campaign, to fund special statewide promotional activities, and to fund promotional activities that support an increased use of the State's parks or historic sites. The Department shall require that any convention and tourism bureau receiving a grant under this Section that requires matching funds shall provide matching funds equal to no less than 50% of the grant amount. During fiscal year 2013, the Department shall reserve $2,000,000 of the available local tourism funds for appropriation to the Historic Preservation Agency for the operation of the Abraham Lincoln Presidential Library and Museum and State historic sites.
(Source: P.A. 97-617, eff. 10-26-11; 97-732, eff. 6-30-12; 98-252, eff. 8-9-13.)

(20 ILCS 605/605-707) (was 20 ILCS 605/46.6d)
Sec. 605-707. International Tourism Program.
(a) The Department of Commerce and Economic Opportunity must establish a program for international tourism. The Department shall develop and implement the program on January 1, 2000 by rule. As part of the program, the Department may work in cooperation with local convention and tourism bureaus in Illinois in the coordination of international tourism efforts at the State and local level. The Department may (i) work in cooperation with local convention and tourism bureaus for efficient use of their international tourism marketing resources, (ii) promote Illinois in international meetings and tourism markets, (iii) work with convention and tourism bureaus throughout the State to increase the number of international tourists to Illinois, (iv) provide training, research, technical support, and grants to certified convention and tourism bureaus, (v) provide staff, administration, and related support required to manage the programs under this Section, and (vi) provide grants for the development of or the enhancement of international tourism attractions.
(b) The Department shall make grants for expenses related to international tourism and pay for the staffing, administration, and related support from the International Tourism Fund, a special fund created in the State Treasury. Of the amounts deposited into the Fund in fiscal year 2000 after January 1, 2000 through fiscal year 2011, 55% shall be used for grants to convention and tourism bureaus in Chicago (other than the City of Chicago's Office of Tourism) and 45% shall be used for development of international tourism in areas outside of Chicago. Of the amounts deposited into the Fund in fiscal year 2001 and thereafter, 55% shall be used for grants to convention and tourism bureaus in Chicago, and of that amount not less than 27.5% shall be used for grants to convention and tourism bureaus in Chicago other than the City of Chicago's Office of Tourism, and 45% shall be used for administrative expenses and grants authorized under this Section and development of international tourism in areas outside of Chicago, of which not less than $1,000,000 shall be used annually to make grants to convention and tourism bureaus in cities other than Chicago that demonstrate their international tourism appeal and request to develop or expand their international tourism marketing program, and may also be used to provide grants under item (vi) of subsection (a) of this Section. All of the amounts deposited into the Fund in fiscal year 2012 and thereafter shall be used for administrative expenses and grants authorized under this Section and development of international tourism in areas outside of Chicago, of which not less than $1,000,000 shall be used annually to make grants to convention and tourism bureaus in cities other than Chicago that demonstrate their international tourism appeal and request to develop or expand their international tourism marketing program, and may also be used to provide grants under item (vi) of subsection (a) of this Section. Amounts appropriated to the State Comptroller for administrative expenses and grants authorized by the Illinois Global Partnership Act are payable from the International Tourism Fund.
(c) A convention and tourism bureau is eligible to receive grant moneys under this Section if the bureau is certified to receive funds under Title 14 of the Illinois Administrative Code, Section 550.35. To be eligible for a grant, a convention and tourism bureau must provide matching funds equal to the grant amount. The Department shall require that any convention and tourism bureau receiving a grant under this Section that requires matching funds shall provide matching funds equal to no less than 50% of the grant amount. In certain circumstances as determined by the Director of Commerce and Economic Opportunity, however, the City of Chicago's Office of Tourism or any other convention and tourism bureau may provide matching funds equal to no less than 50% of the grant amount to be eligible to receive the grant. One-half of this 50% may be provided through in-kind contributions. Grants received by the City of Chicago's Office of Tourism and by convention and tourism bureaus in Chicago may be expended for the general purposes of promoting conventions and tourism.
(Source: P.A. 97-617, eff. 10-26-11; 97-732, eff. 6-30-12; 98-252, eff. 8-9-13.)

(20 ILCS 605/605-710)
Sec. 605-710. Regional tourism development organizations.
(a) The Department may, subject to appropriation, provide grants from the Tourism Promotion Fund for the administrative costs of not-for-profit regional tourism development organizations that assist the Department in developing tourism throughout a multi-county geographical area designated by the Department. Regional tourism development organizations receiving funds under this Section may be required by the Department to submit to audits of contracts awarded by the Department to determine whether the regional tourism development organization has performed all contractual obligations under those contracts.
Every employee of a regional tourism development organization receiving funds under this Section shall disclose to the organization's governing board and to the Department any economic interest that employee may have in any entity with which the regional tourism development organization has contracted or to which the regional tourism development organization has granted funds.
(b) The Department, from moneys appropriated from the Tourism Promotion Fund, shall first provide funding of $5,000,000 annually to a governmental entity with at least 2,000,000 square feet of exhibition space that has as part of its duties the promotion of cultural, scientific and trade exhibits and events within a county with a population of more than 3,000,000, to be used for any of the governmental entity's general corporate purposes.
(Source: P.A. 100-23, eff. 7-6-17.)

(20 ILCS 605/605-715) (was 20 ILCS 605/46.59)
Sec. 605-715. (Repealed).
(Source: P.A. 91-239, eff. 1-1-00. Repealed by P.A. 91-798, eff. 7-9-00.)

(20 ILCS 605/605-720) (was 20 ILCS 605/46.16)
Sec. 605-720. Publicizing Illinois facilities and attractions. To encourage and assist the efforts of other public and private organizations or groups of citizens to publicize the facilities and attractions of Illinois.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 605/605-725)
Sec. 605-725. (Repealed).
(Source: P.A. 96-898, eff. 5-27-10. Repealed by P.A. 97-617, eff. 10-26-11.)

(20 ILCS 605/605-750)
Sec. 605-750. Posting requirements; Illinois Workforce Innovation Board. The Department must comply with the Internet posting requirements set forth in Section 7.2 of the Illinois Workforce Innovation Board Act. The information must be posted on the Department's Internet website no later than 30 days after the Department receives the information from the Illinois Workforce Innovation Board.
(Source: P.A. 100-477, eff. 9-8-17.)

(20 ILCS 605/605-800) (was 20 ILCS 605/46.19a in part)
Sec. 605-800. Training grants for skills in critical demand.
(a) Grants to provide training in fields affected by critical demands for certain skills may be made as provided in this Section.
(b) The Director may make grants to eligible employers or to other eligible entities on behalf of employers as authorized in subsection (c) to provide training for employees in fields for which there are critical demands for certain skills. No participating employee may be an unauthorized alien, as defined in 8 U.S.C. 1324a.
(c) The Director may accept applications for training grant funds and grant requests from: (i) entities sponsoring multi-company eligible employee training projects as defined in subsection (d), including business associations, strategic business partnerships, institutions of secondary or higher education, large manufacturers for supplier network companies, federal Job Training Partnership Act administrative entities or grant recipients, and labor organizations when those projects will address common training needs identified by participating companies; and (ii) individual employers that are undertaking eligible employee training projects as defined in subsection (d), including intermediaries and training agents.
(d) The Director may make grants to eligible applicants as defined in subsection (c) for employee training projects that include, but need not be limited to, one or more of the following:
(1) Training programs in response to new or changing

technology being introduced in the workplace.

(2) Job-linked training that offers special skills

for career advancement or that is preparatory for, and leads directly to, jobs with definite career potential and long-term job security.

(3) Training necessary to implement total quality

management or improvement or both management and improvement systems within the workplace.

(4) Training related to new machinery or equipment.
(5) Training of employees of companies that are

expanding into new markets or expanding exports from Illinois.

(6) Basic, remedial, or both basic and remedial

training of employees as a prerequisite for other vocational or technical skills training or as a condition for sustained employment.

(7) Self-employment training of the unemployed and

underemployed with comprehensive, competency-based instructional programs and services, entrepreneurial education and training initiatives for youth and adult learners in cooperation with the Illinois Institute for Entrepreneurial Education, training and education, conferences, workshops, and best practice information for local program operators of entrepreneurial education and self-employment training programs.

(8) Other training activities or projects, or both

training activities and projects, related to the support, development, or evaluation of job training programs, activities, and delivery systems, including training needs assessment and design.

(e) Grants shall be made on the terms and conditions that the Department shall determine. No grant made under subsection (d), however, shall exceed 50% of the direct costs of all approved training programs provided by the employer or the employer's training agent or other entity as defined in subsection (c). Under this Section, allowable costs include, but are not limited to:
(1) Administrative costs of tracking, documenting,

reporting, and processing training funds or project costs.

(2) Curriculum development.
(3) Wages and fringe benefits of employees.
(4) Training materials, including scrap product costs.
(5) Trainee travel expenses.
(6) Instructor costs, including wages, fringe

benefits, tuition, and travel expenses.

(7) Rent, purchase, or lease of training equipment.
(8) Other usual and customary training costs.
(f) The Department may conduct on-site grant monitoring visits to verify trainee employment dates and wages and to ensure that the grantee's financial management system is structured to provide for accurate, current, and complete disclosure of the financial results of the grant program in accordance with all provisions, terms, and conditions contained in the grant contract. Each applicant must, on request by the Department, provide to the Department a notarized certification signed and dated by a duly authorized representative of the applicant, or that representative's authorized designee, certifying that all participating employees are employed at an Illinois facility and, for each participating employee, stating the employee's name and providing either (i) the employee's social security number or (ii) a statement that the applicant has adequate written verification that the employee is employed at an Illinois facility. The Department may audit the accuracy of submissions. Applicants sponsoring multi-company training grant programs shall obtain information meeting the requirement of this subsection from each participating company and provide it to the Department upon request.
(g) The Director may establish and collect a schedule of charges from subgrantee entities and other system users under federal job-training programs for participating in and utilizing the Department's automated job-training program information systems if the systems and the necessary participation and utilization are requirements of the federal job-training programs. All monies collected pursuant to this subsection shall be deposited into the Federal Workforce Training Fund and may be used, subject to appropriation by the General Assembly, only for the purpose of financing the maintenance and operation of the automated federal job-training information systems.
(Source: P.A. 99-933, eff. 1-27-17.)

(20 ILCS 605/605-805)
Sec. 605-805. (Repealed).
(Source: P.A. 91-704, eff. 7-1-00. Repealed by P.A. 99-933, eff. 1-27-17.)

(20 ILCS 605/605-807)
Sec. 605-807. Federal Workforce Training Fund.
(a) The Federal Workforce Training Fund is created as a special fund in the State treasury. The Department may accept gifts, grants, awards, matching contributions, interest income, appropriations, and cost sharings from individuals, businesses, governments, and other third party sources, on terms that the Director deems advisable. Moneys received under this Section may be expended for purposes consistent with the conditions under which those moneys are received, subject to appropriations made by the General Assembly for those purposes.
(b) Beginning on the effective date of this amendatory Act of the 93rd General Assembly, all moneys received by the State pursuant to the federal Workforce Investment Act or Section 403(a)(5) of the federal Social Security Act shall be deposited into the Federal Workforce Training Fund, to be used for purposes consistent with the conditions under which those moneys are received by the State, except that any moneys received pursuant to the federal Workforce Investment Act and necessary to pay liabilities incurred in connection with that Act and outstanding as of June 30, 2003, or any moneys received pursuant to Section 403(a)(5) of the federal Social Security Act and necessary to pay liabilities incurred in connection with that Act and outstanding as of June 30, 2003, shall be deposited into the Title III Social Security and Employment Fund.
On September 1, 2003, or as soon thereafter as may be reasonably practical, the State Comptroller shall transfer all unobligated moneys received by the State pursuant to the federal Workforce Investment Act or Section 403(a)(5) of the federal Social Security Act from the Title III Social Security and Employment Fund to the Federal Workforce Training Fund. The moneys transferred pursuant to this Amendatory Act of the 93rd General Assembly may be used or expended for purposes consistent with the conditions under which those moneys were received by the State.
(c) Beginning on the effective date of this amendatory Act of the 93rd General Assembly, all moneys received by the State pursuant to the federal Illinois Trade Adjustment Assistance Program shall be deposited into the Federal Workforce Training Fund, to be used for purposes consistent with the conditions under which those moneys are received by the State, except that any moneys received pursuant to the federal Illinois Trade Adjustment Assistance Program and necessary to pay liabilities incurred in connection with that program and outstanding as of June 30, 2003, shall be deposited into the Title III Social Security and Employment Fund.
On July 1, 2003 or as soon thereafter as may be reasonably practical, the State Comptroller shall make one or more transfers of all moneys received by the State pursuant to the federal Illinois Trade Adjustment Assistance Program in excess of those necessary to pay liabilities in connection with that program and outstanding as of June 30, 2003 from the Title III Social Security and Employment Fund to the Federal Workforce Training Fund. The moneys transferred pursuant to this amendatory Act of the 93rd General Assembly may be used or expended for purposes consistent with the conditions under which those moneys were received by the State.
(Source: P.A. 93-25, eff. 6-20-03.)

(20 ILCS 605/605-810) (was 20 ILCS 605/46.19a in part)
Sec. 605-810. Reemployment of former employees. When the Department is involved in developing a federal or State funded training or retraining program for any employer, the Department may assist and encourage that employer in making every effort to reemploy individuals previously employed at the facility. Further, the Department may provide a list of those employees to the employer for consideration for reemployment. This requirement shall be in effect when all of the following conditions are met:
(1) The employer is reopening, or is proposing to

reopen, a facility that was last closed during the preceding 2 years.

(2) A substantial number of the persons who were

employed at the facility before its most recent closure remain unemployed.

(3) The product or service produced by, or proposed

to be produced by, the employer at the facility is substantially similar to the product or service produced at the facility before its most recent closure.

(Source: P.A. 96-739, eff. 1-1-10.)

(20 ILCS 605/605-812)
Sec. 605-812. Employment opportunities grant program.
(a) The Department shall administer a grant program to expand employment opportunities for targeted populations in eligible grant areas in Illinois. The goal of the program shall be to expand the number of people in targeted populations who enter and complete building trades apprenticeship programs and achieve journey-level status within a building trades union.
(b) All successful grant applicants shall be required to partner with a joint labor and management-sponsored apprenticeship program or programs. All successful grant applicants must provide participating individuals with paid employment opportunities while participating in the program.
(c) The Department shall establish criteria for (i) prioritizing grant requests from eligible grant applicants and (ii) determining what project activities qualify for funding. Entities eligible to apply for grant funding shall include: community-based organizations and educational institutions. These eligible entities shall have the following capabilities: a demonstrated expertise in serving targeted populations; knowledge of the construction industry; demonstrated success in placing clients in employment; previous experience offering employment services for targeted populations; and expertise in preparing workers for employment in the building trades.
(d) The Department shall determine the targeted populations to be served by the program. The Department shall establish geographic boundaries of eligible grant areas.
(e) The Department shall require all successful grant applicants to report quarterly on implementation of planned activities and success in reaching key milestones. Successful grant applicants must also maintain and report individual-level information on types of services received and resulting outcomes, including placement into specific apprenticeship programs.
(f) The Department shall report to the Governor and the General Assembly on December 31, 2007 and on December 31 of each year thereafter as long as grant-funded activities are provided on the activities undertaken by all successful grant applicants. The report shall include an evaluation of those activities and their success in assisting participating individuals to enter and complete building trades apprenticeship programs and achieve journey-level status.
(Source: P.A. 94-839, eff. 6-6-06.)

(20 ILCS 605/605-815) (was 20 ILCS 605/46.19a in part)
Sec. 605-815. Unemployed and underemployed single parents. The Department, in cooperation with the Departments of Human Services and Employment Security, may establish a program to encourage community action agencies to establish programs that will help unemployed and underemployed single parents to identify, access, and develop, through such means as counseling or mentoring, internal and external resources that will enable those single parents to become emotionally and financially self-sufficient. The intended primary beneficiaries of the local programs shall be female heads of households who are at least 22 but less than 46 years of age and who are physically able to work but are unemployed or underemployed. The Department may make grants, subject to the availability of funding, to communities and local agencies for the purpose of establishing local programs as described in this Section. A grant under this Section shall be made for a period of one year and may be renewed if the Department determines that the program is successful in meeting its objectives. If the Department determines that implementation of a program has resulted in a savings of State moneys that otherwise would have been paid to beneficiaries of the program, the Department, on renewing a grant, may adjust the grant amount for those demonstrated savings.
For purposes of this Section, a person is underemployed if his or her income from employment is less than 185% of the federal official poverty income guideline.
(Source: P.A. 90-454, eff. 8-16-97; 91-239, eff. 1-1-00.)

(20 ILCS 605/605-817) (was 20 ILCS 605/46.19k)
Sec. 605-817. Family loan program.
(a) From amounts appropriated for such purpose, the Department in consultation with the Department of Human Services shall solicit proposals to establish programs to be known as family loan programs. Such programs shall provide small, no-interest loans to custodial parents with income below 200% of the federal poverty level and who are working or enrolled in a post-secondary education program, to aid in covering the costs of unexpected expenses that could interfere with their ability to maintain employment or continue education. Loans awarded through a family loan program may be paid directly to a third party on behalf of a loan recipient and in either case shall not constitute income or resources for the purposes of public assistance and care so long as the funds are used for the intended purpose.
(b) The Director shall enter into written agreements with not-for-profit organizations or local government agencies to administer loan pools. Agreements shall be entered into with no more than 4 organizations or agencies, no more than one of which shall be located in the city of Chicago.
(c) Program sites shall be approved based on the demonstrated ability of the organization or governmental agency to secure funding from private or public sources sufficient to establish a loan pool to be maintained through repayment agreements entered into by eligible low-income families. Funds awarded by the Department to approved program sites shall be used for the express purposes of covering staffing and administration costs associated with administering the loan pool.
(Source: P.A. 99-642, eff. 7-28-16.)

(20 ILCS 605/605-820) (was 20 ILCS 605/46.49)
Sec. 605-820. Public hearings on Job Training Partnership Act plans and programs. To require Service Delivery Areas established under the federal Job Training Partnership Act to hold public hearings on the job training plans developed for their respective jurisdictions pursuant to Section 104 of the federal Job Training Partnership Act. The public hearings shall be held by the Service Delivery Areas prior to the submission of the job training plans to the Department for review and approval or disapproval on behalf of the Governor. The Department shall, as part of its plan submission requirements, direct Service Delivery Areas to submit evidence that the hearings have been held.
The Department shall hold public hearings regarding those Job Training Partnership Act programs set aside under that Act for direct administration and implementation by the Governor. The public hearings shall be held prior to the submission of the Governor's Coordination and Special Services Plan to the General Assembly for review and comment and to the Governor for approval.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 605/605-825) (was 20 ILCS 605/46.65)
Sec. 605-825. Earnfare Program. The Department shall, through the Job Training Partnership Act and local private industry councils, provide job skills training, job placement, client management, and supportive services for Earnfare participants, using existing II-A funds.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 605/605-850) (was 20 ILCS 605/46.32a in part)
Sec. 605-850. Labor-management-community relations; Labor-Management-Community Cooperation Committee.
(a) Because economic development investment programs must be supplemented with efforts to maintain a skilled, stable, and diverse workforce able to meet the needs of new and growing business enterprises, the Department shall promote better labor-management-community and government operations by providing assistance in the development of local labor-management-community committees and coalitions established to address employment issues facing families and by helping Illinois current and prospective employers attract and retain a diverse and productive workforce through the promotion and support of dependent care policies and programs in the workplace and community.
(b) In the Department there shall be a Labor-Management-Community Cooperation Committee composed of 18 public members appointed by the Governor with the advice and consent of the Senate. Six members shall represent executive level management of businesses, 6 members shall represent major labor union leadership, and 6 members shall represent community leadership. The Governor shall designate one business representative and one labor representative as cochairmen. Appointed members shall not be represented at a meeting by another person. There shall be 9 ex officio nonvoting members: the Director, who shall serve as Secretary, the Director of Labor, the Secretary of Human Services, the Director of Public Health, the Director of Employment Security, the President of the Senate, the Minority Leader of the Senate, the Speaker of the House of Representatives, and the Minority Leader of the House of Representatives. Each ex officio member shall serve during the term of his or her office. Ex officio members may be represented by duly authorized substitutes.
In making the initial public member appointments to the Committee, 3 of the business representatives and 3 of the labor union representatives shall be appointed for terms expiring July 1, 1987. The remaining public members shall be appointed for terms expiring July 1, 1988. The public members appointed under this amendatory Act of the 91st General Assembly shall be divided into 2 groups with the first group having terms that expire on July 1, 2002 and the second group having terms that expire on July 1, 2003. Thereafter, public members of the Committee shall be appointed for terms of 2 years expiring on July 1, or until their successors are appointed and qualified. The Governor may at any time, with the advice and consent of the Senate, make appointments to fill vacancies for the balance of an unexpired term. Public members shall serve without compensation but shall be reimbursed by the Department for necessary expenses incurred in the performance of their duties. The Department shall provide staff assistance to the Committee.
(c) The Committee shall have the following duties:
(1) To improve communications between labor,

management, and communities on significant economic problems facing the State, especially with respect to identifying new ways to attract and retain employees and provide an environment in which employees can do their best work.

(2) To encourage and support the development of local

labor, management, and community committees at the plant, industry and area levels across the State and encourage and support the development of local coalitions to support the implementation of family-friendly policies in the workplace.

(3) To assess the progress of area

labor-management-community committees and local coalitions that have been formed across the State and provide input to the Governor and General Assembly concerning grant programs established in this Act.

(4) To convene a statewide conference on

labor-management-community concerns at least once every 2 years and to convene a series of regional work, family, and community planning conferences throughout the State for employers, unions, and community leaders to form local coalitions to share information, pool resources, and address work and family concerns in their own communities.

(5) To issue a report on labor-management-community

and employment-related family concerns to the Governor and the General Assembly every 2 years. This report shall outline the accomplishments of the Committee and specific recommendations for improving statewide labor-management-community relations and supporting the adoption of family-friendly work practices throughout the State.

(6) To advise the Department on dependent care and

other employment-related family initiatives.

(7) To advise the Department on other initiatives to

foster maintenance and development of productive, stable, and diverse workforces to supplement and advance community and State investment-based economic development programs.

(Source: P.A. 91-239, eff. 1-1-00; 91-357, eff. 7-29-99; 91-476, eff. 8-11-99; 92-16, eff. 6-28-01.)

(20 ILCS 605/605-855) (was 20 ILCS 605/46.32a in part)
Sec. 605-855. Grants to local coalitions and labor-management-community committees.
(a) The Director, with the advice of the Labor-Management-Community Cooperation Committee, shall have the authority to provide grants to employee coalitions or other coalitions that enhance or promote work and family programs and address specific community concerns, and to provide matching grants, grants, and other resources to establish or assist area labor-management-community committees and other projects that serve to enhance labor-management-community relations. The Department shall have the authority, with the advice of the Labor-Management-Community Cooperation Committee, to award grants or matching grants in the areas provided in subsections (b) through (g).
(b) Matching grants to existing local labor-management-community committees. To be eligible for matching grants pursuant to this subsection, local labor-management-community committees shall meet all of the following criteria:
(1) Be a formal, not-for-profit organization

structured for continuing service with voluntary membership.

(2) Be composed of labor, management, and community

representatives.

(3) Service a distinct and identifiable geographic

region.

(4) Be staffed by a professional chief executive

officer.

(5) Have been established with the Department for at

least 2 years.

(6) Operate in compliance with rules set forth by the

Department with the advice of the Labor-Management-Community Cooperation Committee.

(7) Ensure that their efforts and activities are

coordinated with relevant agencies, including but not limited to the following:

Department of Commerce and Economic Opportunity
Illinois Department of Labor
Economic development agencies
Planning agencies
Colleges, universities, and community colleges
U.S. Department of Labor
Statewide Job Training Partnership Act entities

or entities under any successor federal workforce training and development legislation.

Further, the purpose of the local labor-management-community committees will include, but not be limited to, the following:
(i) Enhancing the positive labor-management-community

relationship within the State, region, community, and/or work place.

(ii) Assisting in the retention, expansion, and

attraction of businesses and jobs within the State through special training programs, gathering and disseminating information, and providing assistance in local economic development efforts as appropriate.

(iii) Creating and maintaining a regular

nonadversarial forum for ongoing dialogue between labor, management, and community representatives to discuss and resolve issues of mutual concern outside the realm of the traditional collective bargaining process.

(iv) Acting as an intermediary for initiating local

programs between unions and employers that would generally improve economic conditions in a region.

(v) Encouraging, assisting, and facilitating the

development of work-site and industry labor-management-community committees in the region.

Any local labor-management-community committee meeting these criteria may apply to the Department for annual matching grants, provided that the local committee contributes at least 25% in matching funds, of which no more than 50% shall be "in-kind" services. Funds received by a local committee pursuant to this subsection shall be used for the ordinary operating expenses of the local committee.
(c) Matching grants to local labor-management-community committees that do not meet all of the eligibility criteria set forth in subsection (b). However, to be eligible to apply for a grant under this subsection (c), the local labor-management-community committee, at a minimum, shall meet all of the following criteria:
(1) Be composed of labor, management, and community

representatives.

(2) Service a distinct and identifiable geographic

region.

(3) Operate in compliance with the rules set forth by

the Department with the advice of the Labor-Management-Community Cooperation Committee.

(4) Ensure that its efforts and activities are

directed toward enhancing the labor-management-community relationship within the State, region, community, and/or work place.

Any local labor-management-community committee meeting these criteria may apply to the Department for an annual matching grant, provided that the local committee contributes at least 25% in matching funds of which no more than 50% shall be "in-kind" services. Funds received by a local committee pursuant to this subsection (c) shall be used for the ordinary and operating expenses of the local committee. Eligible committees shall be limited to 3 years of funding under this subsection. With respect to those committees participating in this program prior to enactment of this amendatory Act of 1988 that fail to qualify under paragraph (1) of this subsection (c), previous years' funding shall be counted in determining whether those committees have reached their funding limit under this subsection (c).
(d) Grants to develop and conduct specialized education and training programs of direct benefit to representatives of labor, management, labor-management-community committees and/or their staff. The type of education and training programs to be developed and offered will be determined and prioritized annually by the Department, with the advice of the Labor-Management-Community Cooperation Committee. The Department will develop and issue an annual request for proposals detailing the program specifications.
(e) Grants for research and development projects related to labor-management-community or employment-related family issues. The Department, with the advice of the Labor-Management-Community Cooperation Committee, will develop and prioritize annually the type and scope of the research and development projects deemed necessary.
(f) Grants of up to a maximum of $5,000 to support the planning of regional work, family, and community planning conferences that will be based on specific community concerns.
(g) Grants to initiate or support recently created employer-led coalitions to establish pilot projects that promote the understanding of the work and family issues and support local workforce dependent care services.
(h) The Department is authorized to establish applications and application procedures and promulgate any rules deemed necessary in the administration of the grants.
(Source: P.A. 94-793, eff. 5-19-06.)

(20 ILCS 605/605-860) (was 20 ILCS 605/46.32a in part)
Sec. 605-860. Office of Work and Family Issues. To administer the grant programs created by this Law, the Department shall establish an Office of Work and Family Issues. The purpose of this office shall include, but not be limited to the following:
(1) To administer the grant programs, including

developing grant applications and requests for proposals, program monitoring, and evaluation.

(2) To serve as State liaison with other state,

regional, and national organizations devoted to promoting labor-management-community cooperation and employment-related family issues; and to disseminate pertinent information secured through these State, regional, and national affiliations to local labor-management-community committees, the Labor-Management-Community Cooperation Committee, employer coalitions, Illinois Employment and Training Centers, and other interested parties throughout the State.

(3) To provide technical assistance to area,

industry, or work-site labor-management-community committees as requested.

(4) To serve as a clearinghouse for information

related to labor-management-community cooperation.

(5) To serve as a catalyst to developing and

strengthening a partnership among local, State, regional, and national organizations and agencies devoted to enhancing labor-management-community cooperation and employment-related family issues.

(6) To provide any other programs or services that

enhance labor-management-community cooperation or that may promote the adoption of family-friendly workplace practices at companies located within the State of Illinois as determined by the Director with the advice of the Labor-Management-Community Cooperation Committee.

(7) To establish an Illinois Work and Family

Clearinghouse to disseminate best-practice work and family policies and practices throughout the State, including through the Illinois Employment and Training Centers; to provide and develop a computerized database listing dependent care information and referral services; to help employers by providing information about options for dependent care assistance; to conduct and compile research on elder care, child care, and other employment-related family issues in Illinois; and to compile and disseminate any other information or services that support the adoption of family-friendly workplace practices at companies located in the State.

(Source: P.A. 91-239, eff. 1-1-00; 91-357, eff. 7-29-99; 91-467, eff. 8-11-99; 92-16, eff. 6-28-01.)

(20 ILCS 605/605-865)
Sec. 605-865. Family-friendly workplace initiative. The Department of Commerce and Economic Opportunity, with the advice of members of the business community, may establish a family-friendly workplace initiative. The Department may develop a program to annually collect information regarding the State's private eligible employers with 50 or fewer employees and private eligible employers with 51 or more employees in the State providing the most family-friendly benefits to their employees. The same program may be established for public employers. The criteria for determining eligible employers includes, but is not limited to, the following:
(1) consideration of the dependent care scholarship

or discounts given by the employer;

(2) flexible work hours and schedules;
(3) time off for caring for sick or injured

dependents;

(4) the provision of onsite or nearby dependent care;
(5) dependent care referral services; and
(6) in-kind contributions to community dependent care

programs.

Those employers chosen by the Department may be recognized with annual "family-friendly workplace" awards and a Statewide information and advertising campaign publicizing the employers' awards, their contributions to family-friendly child care, and the methods they used to improve the dependent care experiences of their employees' families.
(Source: P.A. 93-478, eff. 8-8-03; 94-793, eff. 5-19-06.)

(20 ILCS 605/605-875)
Sec. 605-875. (Repealed).
(Source: P.A. 97-787, eff. 7-13-12. Repealed by P.A. 99-933, eff. 1-27-17.)

(20 ILCS 605/605-900) (was 20 ILCS 605/46.6b)
Sec. 605-900. Construction loans to local governments for revenue producing capital facilities. To make loans to units of local government for construction of revenue producing capital facilities, subject to the terms and conditions it deems necessary to ensure repayment.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 605/605-905) (was 20 ILCS 605/46.41b)
Sec. 605-905. Grants to local governments in connection with federal prisons. To make grants to units of local government for (i) land acquisition and all necessary improvements upon or related thereto for the purpose of facilitating the location of federal prisons in Illinois and (ii) for the development of industrial or commercial parks, or both, that are adjacent to or abut any federal prison constructed in Illinois after January 9, 1990 (the effective date of Public Act 86-1017).
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 605/605-907)
Sec. 605-907. River Edge Redevelopment Zone assistance program. The Department may establish and maintain a program to provide, subject to appropriation, grants and assistance in connection River Edge Redevelopment Zones that are established under the River Edge Redevelopment Zone Act. The Department may adopt any rules necessary for the administration of the program under this Section.
(Source: P.A. 94-1021, eff. 7-12-06.)

(20 ILCS 605/605-910) (was 20 ILCS 605/46.56)
Sec. 605-910. Grants to municipalities for site development along waterways. In cooperation with the Department of Transportation, to make grants and provide financial assistance to municipalities for site development along waterways in order to promote commercial and industrial development.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 605/605-915) (was 20 ILCS 605/46.45)
Sec. 605-915. Assisting local governments to achieve lower borrowing costs. To cooperate with the Illinois Finance Authority in assisting local governments to achieve overall lower borrowing costs and more favorable terms under the Illinois Finance Authority Act, including using the Department's federally funded Community Development Assistance Program for those purposes.
(Source: P.A. 93-205, eff. 1-1-04.)

(20 ILCS 605/605-920) (was 20 ILCS 605/46.47)
Sec. 605-920. Assisting local governments; debt management, capital facility planning, infrastructure. To provide, in cooperation with the Illinois Finance Authority, technical assistance to local governments with respect to debt management and bond issuance, capital facility planning, infrastructure financing, infrastructure maintenance, fiscal management, and other infrastructure areas.
(Source: P.A. 93-205, eff. 1-1-04.)

(20 ILCS 605/605-925) (was 20 ILCS 605/46.48)
Sec. 605-925. Helping local governments reduce infrastructure costs. To develop and recommend to the Governor and the General Assembly, in cooperation with the Illinois Finance Authority and local governments, methods and techniques that can be used to help local governments reduce their public infrastructure costs, including strengthened local financial management, user fees, and other appropriate options.
(Source: P.A. 93-205, eff. 1-1-04.)

(20 ILCS 605/605-930) (was 20 ILCS 605/46.27)
Sec. 605-930. Assisting home rule units; composite bond issues for mortgages. At the request of any home rule unit, to assist the home rule unit in providing composite bond issues for mortgages in order to enable the home rule unit to benefit from the federal allocation of tax exempt mortgage revenue bonds authorized under the federal Mortgage Subsidy Bond Tax Act of 1981 (Title XI of Public Law 96-499).
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 605/605-935) (was 20 ILCS 605/46.32)
Sec. 605-935. Referrals to State universities for special economic problems. To encourage the establishment, with the assistance of the Board of Higher Education, of a system for referring representatives of communities in which there exist special economic problems and opportunities to the most appropriate State university for assistance. The Department may also cooperate with the universities in providing advice and assistance to communities or groups of citizens seeking to offset the economic impact of the removal or termination of substantial industrial or commercial operations.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 605/605-940) (was 20 ILCS 605/46.37)
Sec. 605-940. Clearing house for local government problems; aid with financial and administrative matters. The Department shall provide for a central clearing house for information concerning local government problems and various solutions to those problems and shall assist and aid local governments of the State in matters relating to budgets, fiscal procedures, and administration. In performing this responsibility the Department shall have the power and duty to do the following:
(1) Maintain communication with all local governments

and assist them, at their request, to improve their administrative procedures and to facilitate improved local government and development.

(2) Assemble and disseminate information concerning

State and federal programs, grants, gifts, and subsidies available to local governments and to provide counsel and technical services and other assistance in applying for those programs, grants, gifts, and subsidies.

(3) Assist in coordinating activities by obtaining

information, on forms provided by the Department or by receipt of proposals and applications, concerning State and federal assisted programs, grants, gifts, and subsidies applied for and received by all local governments.

(4) Provide direct consultative services to local

governments upon request and provide staff services to special commissions, the Governor, or the General Assembly or its committees.

(5) Render advice and assistance with respect to the

establishment and maintenance of programs for the training of local government officials and other personnel.

(6) Act as the official State agency for the receipt

and distribution of federal funds that are or may be provided to the State on a flat grant basis for distribution to local governments or in the event federal law requires a State agency to implement programs affecting local governments and for State funds that are or may be provided for the use of local governments unless otherwise provided by law.

(7) Administer laws relating to local government

affairs as the General Assembly may direct.

(8) Provide all advice and assistance to improve

local government administration, ensure the economical and efficient provision of local government services, and make the Civil Administrative Code of Illinois effective.

(9) Give advice and counsel on fiscal problems of

local governments of the State to those local governments.

(10) Prepare uniform budgetary forms for use by the

local governments of the State.

(11) Assist and advise the local governments of the

State in matters pertaining to budgets, appropriation requests and ordinances, the determination of property tax levies and rates, and other matters of a financial nature.

(12) Be a repository for financial reports and

statements required by law of local governments of the State, and publish financial summaries of those reports and statements.

(13) (Blank).
(14) Prepare proposals and advise on the investment

of idle local government funds.

(15) Administer the program of grants, loans, and

loan guarantees under the federal Public Works and Economic Development Act of 1965, 42 U.S.C. 3121 and following, and receive and disburse State and federal funds provided for that program and moneys received as repayments of loans made under the program.

(16) After January 1, 1985, upon the request of local

governments, prepare and provide model financial statement forms designed to communicate to taxpayers, service consumers, voters, government employees, and news media, in a non-technical manner, all significant financial information regarding a particular local government, and to prepare and provide to local governments a summary of local governments' obligations concerning the adoption of an annual operating budget. The summary shall be set forth in a non-technical manner and shall be designed principally for distribution to, and the use of, taxpayers, service consumers, voters, government employees, and news media.

(Source: P.A. 91-239, eff. 1-1-00; 91-583, eff. 1-1-00; 92-16, eff. 6-28-01.)

(20 ILCS 605/605-945) (was 20 ILCS 605/46.38)
Sec. 605-945. Development of safe and decent housing. The Department shall foster the development of safe and decent housing for Illinois citizens and shall perform all duties provided by law. In performing this responsibility the Department shall have the power and duty to do the following:
(1) Coordinate and, wherever provided by law,

supervise or administer the several programs of State and federal assistance and grants related to housing and urban renewal, including but not limited to housing, redevelopment, urban renewal, urban planning assistance, building codes, building code enforcement, housing codes, housing code enforcement, area development, revitalization of central city cores, mass transportation, public works, and community facilities, and furnish technical assistance on any program of housing and urban renewal.

(2) Exercise the rights, powers, and duties provided

in sub-paragraphs (1), (2), (3), (4), (5), (6), (7), (8), (9), (10), and (12) of Section 605-115.

(3) Perform other duties that may be necessary to

implement applicable law and to ensure orderly administration of the Department.

(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 605/605-950) (was 20 ILCS 605/46.38a)
Sec. 605-950. Federal funds for housing. The Department is authorized to receive and distribute federal funds to foster safe and decent housing and for reimbursement of social service expenses in connection with emergency shelter for the homeless.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 605/605-970)
Sec. 605-970. (Repealed).
(Source: P.A. 96-995, eff. 1-1-11. Repealed by P.A. 99-933, eff. 1-27-17.)

(20 ILCS 605/605-980)
Sec. 605-980. Smart cities grant program. Subject to appropriation, the Department may establish and administer a program to make grants to municipalities for urban preservation and redevelopment as well as green technology. The Department shall work in cooperation with local municipalities in order to provide funds to meet the municipalities' identified public infrastructure and urban improvement needs. The grant program shall be permissive and subject to appropriation by the General Assembly.
"Identified public infrastructure and urban improvement needs" include plans adopted by the municipality that have the following elements: an assessment of all public facilities and services, including, but not limited to, roads and other transportation facilities, sewers, schools, parks and open space, and fire and police services. Any municipality that is approved for grant moneys under this Section must develop a 5-year plan for the replacement and expansion of existing public facilities or the construction of any new facilities that are required to meet expected growth and economic development. The plan shall be reviewed by the Department. The plan must include a projection of when and where those facilities will be required and an assessment of the anticipated costs for replacement, expansion, or construction of public facilities.
Municipalities receiving grant moneys under this Section are encouraged to use local small businesses within the municipality whenever possible.
(Source: P.A. 95-170, eff. 1-1-08.)

(20 ILCS 605/605-981)
Sec. 605-981. Green cities grant program. Subject to appropriation, the Department may establish and administer a program to make grants to municipalities whose buildings conform with nationally recognized and accepted green building guidelines, standards, or systems. Grants may be used for new construction, existing buildings, commercial interiors, core and shell development, homes, schools, or neighborhood development. The grant program shall be permissive and subject to appropriation by the General Assembly.
Municipalities receiving grant moneys under this Section are encouraged to use local small businesses within the municipality whenever possible.
(Source: P.A. 95-170, eff. 1-1-08.)

(20 ILCS 605/605-990) (was 20 ILCS 605/46.37a)
Sec. 605-990. Notice of legislation affecting local governments. Beginning on March 1, 1984 and annually thereafter, the Department shall notify each county, municipality, and township of all State legislation that has taken effect during the preceding 12 months that in the Department's view directly affects or has significant impact upon the functioning of local governments. Notice shall be provided by delivering, by mail or otherwise, to each such unit of local government a listing of the legislation.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 605/605-995) (was 20 ILCS 605/46.40)
Sec. 605-995. Contracts to perform functions at request of local governments. The Director may contract on behalf of the Department, at the request of the corporate authorities of any municipality if the proposed function takes place within the municipality or at the request of the corporate authorities of the county if the proposed function takes place in an unincorporated area, with any person, firm, or corporation to perform any of the functions provided herein within the corporate limits as provided in this Section. The Department shall not expend State funds on a contractual basis for those functions unless those functions and expenditures are expressly authorized by the General Assembly.
All contracts entered into by the Director shall provide for annual audits and reports of activities conducted under terms of the contract, unless more frequently requested by the Director. The Director shall take other steps as necessary to ensure the proper discharge of contract responsibilities.
The Department shall promulgate rules and regulations concerning the Department's operations or programs established to meet these purposes.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 605/605-1000)
Sec. 605-1000. Illinois Science and Technology Commission. The Illinois Science and Technology Commission is created, subject to appropriation, to coordinate efforts on behalf of the State, units of local government, and institutions of higher education in order to attract, retain, and promote scientific endeavors and research facilities within the State. The Commission may coordinate with other states, the federal government, and scientific research facilities to achieve its objectives under this Section. The Department of Commerce and Economic Opportunity shall, subject to appropriation for this purpose, provide staff support for the Commission. The Commission shall consist of the following 10 members, who shall be appointed by the Governor with the advice and consent of the Senate unless otherwise provided in this Section:
(1) Two members with a background in physical

sciences.

(2) One member with a background in civil

engineering.

(3) One member with a background in land use.
(4) One member with a background in environmental

issues.

(5) One member representing institutions of higher

education.

(6) One member appointed by a statewide association

that advocates for business.

(7) One member appointed by a statewide association

that advocates for labor.

(8) The Director of Commerce and Economic

Opportunity, ex officio, or his or her designee.

(9) The Governor, ex officio, or his or her designee.
The members shall elect a member to serve as chairperson. Of the initial members appointed under items (1) through (7) of this Section, 2 shall serve for 3-year terms, 2 shall serve for 4-year terms, and 4 shall serve for 5-year terms, as determined by lot. Successor members shall be appointed by the original appointing authority and shall serve for 5-year terms. Members shall serve without compensation but may be reimbursed for travel expenses.
(Source: P.A. 95-943, eff. 1-1-09.)

(20 ILCS 605/605-1005)
Sec. 605-1005. Technology transfer incentives. The Department may, subject to appropriation, create financial incentive and grant programs to encourage private companies to share their new energy technologies with public institutions of higher education, public utilities, electric cooperatives, State agencies, and federal agencies. For the purposes of this Section, "public institutions of higher education" has the same meaning as under Section 1 of the Board of Higher Education Act; "public utility" has the same meaning as under Section 3-105 of the Public Utilities Act; "electric cooperative" has the same meaning as under Section 3-119 of the Public Utilities Act; "State agency" has the same meaning as under Section 1-10 of the Illinois Administrative Procedure Act; and "federal agency" has the same meaning ascribed to the term "agency" under Section 551 of the federal Administrative Procedure Act.
(Source: P.A. 96-1279, eff. 1-1-11.)

(20 ILCS 605/605-1007)
Sec. 605-1007. New business permitting portal.
(a) By July 1, 2017, the Department shall create and maintain a website to help persons wishing to create new businesses or relocate businesses to Illinois. The Department shall consult with at least one organization representing small businesses in this State while creating the website.
(b) The website shall include:
(1) an estimate of license and permitting fees for

different businesses;

(2) State government application forms for business

licensing or registration;

(3) hyperlinks to websites of the responsible

agency or organization responsible for accepting the application; and

(4) contact information for any local government

permitting agencies that may be relevant.

(c) The Department shall contact all agencies to obtain business forms and other information for this website. Those agencies shall respond to the Department before July 1, 2016.
(d) The website shall also include some mechanism for the potential business owner to request more information from the Department that may be helpful in starting the business, including, but not limited to, State-based incentives that the business owner may qualify for when starting or relocating a business.
(e) The Department shall update the website at least once a year before July 1. The Department shall request that other State agencies report any changes in applicable application forms to the Department by June 1 of every year after 2016.
(Source: P.A. 99-134, eff. 1-1-16.)

(20 ILCS 605/605-1010)
Sec. 605-1010. Agricultural Tourism. To bolster rural economies in Illinois, subject to appropriation, the Department shall develop and implement a statewide strategic plan to increase agricultural tourism. The strategic plan shall explore the promotion of agricultural tourism through access to hotel and motel taxes and the use of websites, brochures, and broadcast advertising.
(Source: P.A. 97-392, eff. 8-16-11.)

(20 ILCS 605/605-1015)
Sec. 605-1015. Farmers' markets held in convention centers. To encourage convention center boards and other public or private entities that operate convention centers throughout the State to provide convention center space at a reduced rate or without charge to local farmers' markets to use the space to hold the market when inclement weather prevents holding the market at its regular outdoor location. For purposes of this Section, "farmers' market" has the meaning set forth in the Farmers' Market Technology Improvement Program Act.
(Source: P.A. 97-1015, eff. 1-1-13; 98-463, eff. 8-16-13.)

(20 ILCS 605/605-1020)
Sec. 605-1020. Entrepreneur Learner's Permit pilot program.
(a) Subject to appropriation, there is hereby established an Entrepreneur Learner's Permit pilot program that shall be administered by the Department beginning on July 1 of the first fiscal year for which an appropriation of State moneys is made for that purpose and continuing for the next 2 immediately succeeding fiscal years; however, the Department is not required to administer the program in any fiscal year for which such an appropriation has not been made. The purpose of the program shall be to encourage and assist beginning entrepreneurs in starting new information services, biotechnology, and green technology businesses by providing reimbursements to those entrepreneurs for any State filing, permitting, or licensing fees associated with the formation of such a business in the State.
(b) Applicants for participation in the Entrepreneur Learner's Permit pilot program shall apply to the Department, in a form and manner prescribed by the Department, prior to the formation of the business for which the entrepreneur seeks reimbursement of those fees. The Department shall adopt rules for the review and approval of applications, provided that it (1) shall give priority to applicants who are female or minority persons, or both, and (2) shall not approve any application by a person who will not be a beginning entrepreneur. Reimbursements under this Section shall be provided in the manner determined by the Department. In no event shall an applicant apply for participation in the program more than 3 times.
(c) The aggregate amount of all reimbursements provided by the Department pursuant to this Section shall not exceed $500,000 in any State fiscal year.
(d) On or before February 1 of the last calendar year during which the pilot program is in effect, the Department shall submit a report to the Governor and the General Assembly on the cumulative effectiveness of the Entrepreneur Learner's Permit pilot program. The review shall include, but not be limited to, the number and type of businesses that were formed in connection with the pilot program, the current status of each business formed in connection with the pilot program, the number of employees employed by each such business, the economic impact to the State from the pilot program, the satisfaction of participants in the pilot program, and a recommendation as to whether the program should be continued.
(e) As used in this Section:
"Beginning entrepreneur" means an individual who, at

the time he or she applies for participation in the program, has less than 5 years of experience as a business owner and is not a current business owner.

"Female" and "minority person" have the meanings

given to those terms in the Business Enterprise for Minorities, Females, and Persons with Disabilities Act.

(Source: P.A. 100-541, eff. 11-7-17.)






20 ILCS 607/ - Brownfields Redevelopment and Intermodal Promotion Act.

Article 1 - Short Title

(20 ILCS 607/Art. 1 heading)



Article 2 - (The Public-Private Agreements for the South Suburban Airport Act is compiled at 620 ILCS 75/)

(20 ILCS 607/Art. 2 heading)



Article 3 - Brownfields Redevelopment and Intermodal Promotion Act

(20 ILCS 607/Art. 3 heading)

(20 ILCS 607/3-1)
Sec. 3-1. Short title. This Article may be cited as the Brownfields Redevelopment and Intermodal Promotion Act. References in this Article to "this Act" mean this Article.
(Source: P.A. 98-109, eff. 7-25-13.)

(20 ILCS 607/3-5)
Sec. 3-5. Findings. The General Assembly has determined that it is in the interest of the State of Illinois to facilitate remediation and productive re-use of brownfield sites located within specified areas and communities in Illinois; to capitalize on current trends in international trade routes by encouraging the redevelopment of brownfield sites located near existing freight assets into scattered site logistics parks and related facilities and businesses; and furthermore that it is in the interest of the State to encourage the hiring of minority and other historically disadvantaged individuals in new businesses or facilities developed with State assistance, and especially to encourage the hiring of individuals who reside in high-unemployment communities where such businesses or facilities are developed.
(Source: P.A. 98-109, eff. 7-25-13.)

(20 ILCS 607/3-10)
Sec. 3-10. Definitions. As used in this Act:
"Affected Municipality" means a municipality whose boundaries are partially or completely within the Brownfields Redevelopment Zone and where an Eligible Project will take place.
"Developer Agreement" means the agreement between an eligible developer or eligible employer and the Department under this Act.
"Brownfield" means real property, the expansion, redevelopment, or reuse of which may be complicated by the presence or potential presence of a hazardous substance, pollutant, or contaminant; for the purposes of this Act, a property will be considered a brownfield if a prospective purchaser seeking financing from a private financial institution is required by that institution to conduct a Phase I Environmental Site Assessment (ESA), as defined by ASTM Standard E-1527-05 ("Standard Practice for Environmental Site Assessments: Phase I Environmental Site Assessment Process").
"Department" means the Department of Commerce and Economic Opportunity.
"Director" means the Director of the Department of Commerce and Economic Opportunity.
"Eligible Developer" means an individual, partnership, corporation, or other entity, currently and actively engaged in the development of logistics, warehousing, distribution, or light manufacturing facilities in North America, including the Managing Partner of the South Suburban Brownfields Redevelopment Zone, that owns, options, or otherwise directly controls a parcel of land that is included in a South Suburban Brownfields Redevelopment Zone Project.
"Eligible employer" means an individual, partnership, corporation, or other entity that employs or will employ full-time employees at finished facilities on property that is within the South Suburban Brownfields Redevelopment Zone.
"Employment goal" means the goal of achieving a minimum percentage of labor hours to be performed by employees who are a member of a minority group and who reside in one of the municipalities containing property that is part of the South Suburban Brownfields Redevelopment Zone.
"Full-time employee" means an individual who is employed for consideration for at least 35 hours each week or who renders any other standard of service generally accepted by industry custom or practice as full-time employment. An individual for whom a W-2 is issued by a Professional Employer Organization is a full-time employee if employed in the service of the eligible employer for consideration for at least 35 hours each week or who renders any other standard of service generally accepted by industry custom or practice as full-time employment.
"Eligible Project" means those projects described in Section 3-35 of this Act.
"Incremental income tax" means the total amount withheld from the compensation of new employees under Article 7 of the Illinois Income Tax Act arising from employment by an eligible employer.
"Infrastructure" means roads and streets, bridges, sidewalks, street lights, water and sewer line extensions or improvements, storm water drainage and retention facilities, gas and electric utility line extensions or improvements, and rail improvements including signalization and siding construction or repair, on publicly owned land or other public improvements that are essential to the development of a Redevelopment Zone Project.
"Intermodal" means a type of international freight system that permits transshipping among sea, highway, rail and air modes of transportation through use of ANSI/International Organization for Standardization containers, line haul assets, and handling equipment.
"Intermodal terminal" means an integrated facility where trailers and containers are transferred between intermodal railcars and highway carriers, including domestic and international container shipments; or an integrated facility where dry or liquid bulk and packaged commodities are transferred between conventional railroad freight cars and highway carriers.
"Managing Partner" means a representative of Cook County appointed by the President of the Board of Commissioners of Cook County or a duly created instrumentality of the County which enters into an agreement with the Department as described in subsection (c) of Section 3-30 of this Act regarding the overall management and use of Increment Funds and which is authorized by the County to undertake, or to enter into Development agreements with third parties to undertake, activities necessary for the redevelopment of parcels designated under this Act as part of a South Suburban Brownfields Redevelopment Zone. For the purposes of this definition, a "duly created instrumentality of the county" is a company that:
(1) is licensed to conduct business in the State of

Illinois;

(2) has (i) executed industrial developments of the

type described as "eligible projects" in Section 3-35 and duly met all of its financial obligations entailed in those projects and (ii) managed each of the types of tasks described in Section 3-45 of this Act as "eligible activities", performing those activities with results that met or exceeded the objectives of the project, or otherwise possesses the business experience described in this item (2);

(3) is selected through a competitive Request for

Proposals process conducted according to rules and standards generally applicable to the selection of professional service contractors by the government of Cook County.

"Minority" means a person who is a citizen or lawful permanent resident of the United States and who is:
(i) African American, meaning a person whose origins

are in any of the Black racial groups of Africa, and who has historically and consistently identified himself or herself as being such a person;

(ii) Hispanic American or Latino American, meaning a

person whose origins are in Mexico, Central or South America, or any of the Spanish speaking islands of the Caribbean (for example Cuba and Puerto Rico), regardless of race, and who has historically and consistently identified himself or herself as being such a person;

(iii) Asian or Pacific Islander American, meaning a

person whose origins are in any of the original peoples of the Far East, Southeast Asia, the islands of the Pacific or the Northern Marianas, or the Indian Subcontinent, and who has historically and consistently identified himself or herself as being such a person; or

(iv) Native American, meaning a person having origins

in any of the original peoples of North America, and who maintain tribal affiliation or demonstrate at least one-quarter descent from such groups, and who has historically and consistently identified himself or herself as being such a person.

"New employee" means a full-time employee first employed by an eligible employer for a project that is the subject of an agreement between the Managing Partner and an eligible developer or eligible employer and who is hired after the eligible developer enters into the agreement, but does not include:
(1) an employee of the eligible employer who performs

a job that (i) existed for at least 6 months before the employee was hired and (ii) was previously performed by another employee;

(2) an employee of the eligible employer who was

previously employed in Illinois by a related member of the eligible employer and whose employment was shifted to the eligible employer after the eligible employer entered into the agreement; or

(3) a child, grandchild, parent, or spouse, other

than a spouse who is legally separated from the individual, of any individual who has a direct or an indirect ownership interest of at least 5% in the profits, capital, or value of the eligible employer.

Notwithstanding item (2) of this definition, an employee may be considered a new employee under the agreement if the employee performs a job that was previously performed by an employee who was: (i) treated under the agreement as a new employee and (ii) promoted by the eligible employer to another job.
"Professional Employer Organization" means an employee leasing company, as defined in Section 206.1(A)(2) of the Unemployment Insurance Act.
"Related member" means a person or entity that, with respect to the eligible employer during any portion of the taxable year, is any one of the following:
(1) an individual stockholder, if the stockholder and

the members of the stockholder's family (as defined in Section 318 of the Internal Revenue Code) own directly, indirectly, beneficially, or constructively, in the aggregate, at least 50% of the value of the eligible employer's outstanding stock;

(2) a partnership, estate, or trust and any partner

or beneficiary, if the partnership, estate, or trust, and its partners or beneficiaries own directly, indirectly, beneficially, or constructively, in the aggregate, at least 50% of the profits, capital, stock, or value of the eligible employer;

(3) a corporation, and any party related to the

corporation in a manner that would require an attribution of stock from the corporation to the party or from the party to the corporation under the attribution rules of Section 318 of the Internal Revenue Code, if the taxpayer owns directly, indirectly, beneficially, or constructively at least 50% of the value of the corporation's outstanding stock;

(4) a corporation and any party related to that

corporation in a manner that would require an attribution of stock from the corporation to the party or from the party to the corporation under the attribution rules of Section 318 of the Internal Revenue Code, if the corporation and all such related parties own in the aggregate at least 50% of the profits, capital, stock, or value of the eligible employer; or

(5) a person to or from whom there is attribution of

stock ownership in accordance with Section 1563(e) of the Internal Revenue Code, except, for purposes of determining whether a person is a related member under this definition, 20% shall be substituted for 5% wherever 5% appears in Section 1563(e) of the Internal Revenue Code.

"South Suburban Brownfields Advisory Council" or "Advisory Council" means a body comprised of representatives of Affected Municipalities, along with experts appointed by the President of the Cook County Board of Commissioners and the Governor of Illinois, created to guide development within the South Suburban Brownfields Redevelopment Zone.
"South Suburban Brownfields Redevelopment Zone Project" or "Project" means an Eligible Project, as described in Section 3-35, to coordinate the redevelopment and re-use of industrial sites within the South Suburban Brownfields Redevelopment Zone in southern Cook County.
"South Suburban Brownfields Redevelopment Zone", "Brownfields Redevelopment Zone" or "Zone" means the area fully encompassing all properties, acreage, and structures, including sites that conform to the Environmental Protection Agency definition of Brownfield Industrial Sites, that are zoned for industrial uses by the applicable local zoning agency and which are located within the following South Suburban Cook County municipalities that surround the Canadian National and Union Pacific intermodal freight terminals in Harvey and Dolton, Illinois respectively: Dixmoor, Dolton, East Hazelcrest, Harvey, Hazelcrest, Homewood, Markham, Phoenix, Posen, Riverdale, South Holland and Thornton. The South Suburban Brownfields Advisory Council shall advise the Managing Partner in regard to the selection of Projects. The composition of the Advisory Council is determined as set forth in subsection (a) of Section 3-30 of this Act.
(Source: P.A. 98-109, eff. 7-25-13.)

(20 ILCS 607/3-15)
Sec. 3-15. South Suburban Brownfields Redevelopment Zone Fund. The South Suburban Brownfields Redevelopment Zone Fund is created as a special fund in the State treasury. Upon certification of the Department of Revenue following review of the amounts contained in the quarter-annual report required under paragraph 4 of Section 3-50 of this Act and subject to the limits set forth in Section 3-25 of this Act, the Comptroller shall order transferred and the Treasurer shall transfer from the General Revenue Fund to the South Suburban Brownfields Redevelopment Fund an amount equal to the incremental income tax for the previous month attributable to new employees at finished facilities on property that was redeveloped as part of the South Suburban Brownfields Redevelopment Zone. These revenues may be used to pay the Managing Partner for its administrative expenses pursuant to Section 3-45 of this Act or to reimburse Eligible Developers or Eligible Employers for the cost of the activities detailed under Section 3-45 of this Act for Projects being undertaken within the South Suburban Brownfields Redevelopment Zone.
(Source: P.A. 98-109, eff. 7-25-13.)

(20 ILCS 607/3-20)
Sec. 3-20. South Suburban Brownfields Redevelopment Fund; eligible projects. In State fiscal years 2015 through 2021, all moneys in the South Suburban Brownfields Redevelopment Zone Fund shall be held solely to fund eligible projects undertaken pursuant to the provisions of Section 3-35 of this Act and performed either directly by Cook County through a development agreement with the Department, by an entity designated by Cook County through a development agreement with the Department to perform specific tasks, or by an Eligible Developer or an Eligible Employer through a development agreement. All Eligible Projects are subject to review and approval by the Managing Partner and by the Department. The life span of the Fund may be extended past 2026 by law.
(Source: P.A. 98-109, eff. 7-25-13.)

(20 ILCS 607/3-25)
Sec. 3-25. Limitation on amounts for eligible projects. The total amount of tax increment to be transferred to the South Suburban Increment Fund shall not exceed $3,000,000 in each State fiscal year. Any increment generated in a given State fiscal year in excess of $3,000,000 shall be retained by the State. Any revenues in the South Suburban Brownfields Redevelopment Fund not used in a given fiscal year may be rolled over into subsequent fiscal years. Use of the Fund to pay or reimburse eligible expenses shall not preclude the receipt of benefits from any Enterprise Zone, Tax Increment Finance District, property tax abatement program, or other business development program of a federal, State, or local economic development program that may be available to the project, and any brownfield site included in an agreement with an eligible developer or eligible employer shall remain fully eligible for all State and Federal tax incentives and grants specifically related to brownfield remediation.
(Source: P.A. 98-109, eff. 7-25-13.)

(20 ILCS 607/3-30)
Sec. 3-30. Managing Partner; Advisory Council; responsibilities.
(a) The Managing Partner shall report its recommendations to the Advisory Council. The Advisory Council consists of two members appointed by the Governor of the State of Illinois, two members appointed by the President of the Cook County Board of Commissioners and five members selected by the Affected Municipalities to represent them. All members shall serve for a term of 3 years. Upon expiration of each member's term, a successor shall be appointed for a term of 3 years. Vacancies on the Advisory Council shall be filled in the same manner as the original appointments and any members so appointed shall serve during the remainder of the term for which the vacancy occurred. The appointments shall be made within 90 days of the effective date of this Act. Five members shall constitute a quorum. The Council shall elect a Chairperson amongst its members by simple majority vote. Members shall serve without compensation and accurate minutes shall be kept of all meetings of the Advisory Council. The Advisory Council shall meet no less frequently than quarterly and a meeting may be called by the Chairperson or any four members of the Board. The relationship between the Managing Partner and the Advisory Council shall be set forth in an agreement among the parties.
(b) The Managing Partner is responsible for ensuring that, in consultation with the Advisory Board, the acreage designated as part of the Zone is redeveloped to simultaneously maximize the following:
(1) Protection and improvement of the natural

environment and the remediation of brownfield industrial property within the Brownfield Redevelopment Zone.

(2) Restoration of industrially zoned land to its

best and highest use, defined here as the highest possible number of new jobs in logistics or manufacturing operations and the highest levels of new business revenues.

(3) Employment of local low and moderate income

residents of the Zone and minority residents of the Zone and contracting with local minority-owned firms, to the extent consistent with Cook County policies and existing law.

(c) In order to fulfill the responsibilities set forth in subsection (b) of this Section, the Managing Partner has the following powers and duties, which shall collectively comprise its program administration tasks:
(1) Create, gain approval from the Director for, and

regularly update, a master plan for the redevelopment of properties and the use of the Fund, for review by the Advisory Board and the Director, including the following elements:

(A) An explanation of how the features of the

master plan allow the Managing Partner to fulfill the broad responsibility outlined in this Section.

(B) The tasks that the Managing Partner will

undertake, directly or through assistance in the negotiation of development agreements with eligible developers or eligible employers, to acquire, assemble, remediate, prepare for development, redevelop, or market parcels that are part of the Zone.

(C) The criteria by which the Managing Partner

will evaluate and select from among potential eligible projects to carry out its basic responsibilities as outlined in this Section, including criteria that will fulfill the following programmatic goals: (i) at least 30% of labor hours must be performed by members of minority groups who reside in the municipalities where the Zone operates, and (ii) at least 20% of the dollar value of contracts and subcontracts must be held by minority-owned firms that are based in the municipalities where the Zone operates.

(D) Methods the Managing Partner employed to

receive and incorporate input on the master plan from a broad range of residents and stakeholders within the municipalities where the Zone operates, and methods it will employ to publicize the master plan so that it is constantly available for public review.

(E) Documentation of the master plan's

consistency with the applicable metropolitan planning organization's current regional comprehensive plan and regional Transportation Improvement Plan (TIP), and with the current State Transportation Improvement Plan (STIP).

(2) Develop and maintain a current database or set of

databases with detailed information including:

(A) All industrially zoned real estate properties

that are part of the Zone, including information concerning each property's ownership; current or delinquent tax status; proximity to major elements of freight infrastructure; status as a potential or designated brownfield; and any other information to support the marketing and redevelopment of properties that are part of the Zone.

(B) All major elements of infrastructure that

serve the properties that are part of the Zone, including the capacity and state of repair of rail lines and spurs, roadways, water, sewage, and power systems.

(C) Names of minority-owned contracting firms

that are based in municipalities containing property that is included in the Zone and wish to be hired by eligible developers or eligible employers, including the qualifications and contact information for these contractors.

(D) Names of individuals who are residents of

municipalities containing property that is part of the Zone and are members of a minority group, who wish to be employed by eligible developers or eligible employers, including the qualifications and contact information for these residents.

(3) Execute its master plan through a series of

eligible activities as outlined in Section 3-45 of this Act, governed by agreements.

(4) Evaluate project proposals to determine their

appropriateness and priority for funding based on the evaluation criteria defined in the master plan.

(5) Negotiate and monitor agreements with Affected

Municipalities, eligible developers and eligible employers.

(6) Maintain records of activities and financial

transactions including regular reports to the Department and an annual certified public audit.

(7) Publish and make publicly available an annual

report detailing local minority hiring and contracting that has resulted from the use of revenues in the Fund, to include the following: (A) the total number of labor hours performed by new employees who work at finished facilities located on property that is part of the Zone and who (i) are members of a minority group, and (ii) reside in one of the municipalities containing property that is part of the Zone; (B) the total number of labor hours performed by all new employees who work at finished facilities located on property that is part of the Zone; (C) the total dollar value of contracted or subcontracted services reimbursed with revenues from the Fund and that were performed by firms that are (i) minority-owned, and (ii) based in one of the municipalities containing property that is part of the Zone; (D) the total dollar value of contracted or subcontracted services reimbursed with revenues from the Fund; and (E) an explanation of concrete steps that will be taken if these values do not meet the programmatic goals that (i) at least 30% of labor hours must be performed by members of local minority groups, and (ii) at least 20% of the dollar value of contracts and subcontracts must be held by local minority-owned firms.

(8) Report to the Director quarterly on the progress

of executing the master plan and eligible activities.

(d) The Department shall manage and allocate all South Suburban Brownfields Redevelopment Fund revenues subject to the Director's finding that funds are being used to execute the master plan for redevelopment of properties that are part of the Zone.
The Managing Partner may, at its discretion, contract with an entity of its choosing to support these program administration tasks.
(Source: P.A. 98-109, eff. 7-25-13.)

(20 ILCS 607/3-35)
Sec. 3-35. Eligible projects. Funds may be used only for projects that are necessary for the establishment of a facility classified under the current edition of the Urban Land Institute's "Guide to Classifying Industrial Property" in one of the following primary categories: warehouse distribution, manufacturing (light or metal fabrication), or freight forwarding; where the secondary categories under warehouse distribution include regional, bulk, and rack-supported warehouses as well as both heavy and refrigerated distribution facilities; and where the secondary categories under manufacturing include parts assembly or packaging plants, food processing plants, and metal working plants that fashion complete products or components of machinery, transportation equipment, appliances, or construction elements and where the secondary category under freight forwarding includes truck terminals. Projects must adhere to applicable local and regional zoning regulations. Projects may consist of new construction or expansion of existing facilities so long as the expansion results in the creation of new jobs. Projects must consist of a set of activities undertaken as part of an agreement to bring back into productive use a brownfield property that is part of the Zone, including activities defined as eligible purposes of funds in Section 3-45 of this Act.
(Source: P.A. 98-109, eff. 7-25-13.)

(20 ILCS 607/3-40)
Sec. 3-40. Prohibited projects. Funds shall not be used to support projects that create the following types of permanent facilities and structures:
(i) any type or kind of processing, handling, or

sorting facility for any kind of municipal or private liquid or solid waste;

(ii) any type or kind of intermodal or multimodal

transfer station for any kind of municipal or private liquid or solid waste; or

(iii) container storage yards that are not part of a

larger facility whose primary function is the maintenance, repair, and rebuilding of transportation equipment including intermodal containers and trailers, container chassis, mechanical lift equipment, hoisting tractors, and over-the-road tractors.

Temporary or short-term processing or transfer facilities specifically used as part of an approved environmental remediation plan for a specific site or parcel under an agreement are permitted.
(Source: P.A. 98-109, eff. 7-25-13.)

(20 ILCS 607/3-45)
Sec. 3-45. Eligible activities. Funds held in the South Suburban Brownfields Redevelopment Fund may be expended for the following purposes:
(1) Payment of costs undertaken directly by the

Managing Partner or reimbursement of costs incurred by an eligible developer or eligible employer as part of the execution of an agreement, any of which services may be subcontracted out to third parties for the following activities:

(A) environmental site assessments, site

investigations, remediation action plans, and remediation of brownfield sites located on property where any portion of an eligible project is taking place;

(B) land acquisition and site assembly, site

development plans, and demolition of derelict or outdated structures.

(C) recruiting and training of individuals who

are both (i) members of a minority group, and (ii) residing in one of the municipalities containing property that is part of the Zone, for employment in logistics or light manufacturing, such as through pre-employment services, pre-apprenticeship training, apprenticeship training, and skills training; expenditures for these recruiting or training activities shall not exceed 20% of the total dollars transferred to the South Suburban Increment Fund in any fiscal year or 15% of the total dollars transferred to this Fund during the entire period of the Fund's existence.

(2) Payment of the costs of repairing or upgrading

public infrastructure on publicly owned land within the Zone, including rights of way, provided such infrastructure is on public property that is either included within the Brownfields Redevelopment Zone or which is essential to the development of a Project.

In agreements with for-profit eligible developers and employers governing redevelopment of privately held land, reimbursements must first and foremost prioritize the activities described in item (A).
(3) Program administration costs. The Managing

Partner may request up to a total of 15% of amounts in the Fund over the course of the fiscal year to support its responsibilities in that fiscal year or in prior years as detailed in Section 3-30 of this Act. The Managing Partner must find additional funds for any program administration costs not covered by the 15%. Subject to the Department's approval, the Managing Partner may impose a reasonable fee upon eligible developers and eligible employers who submit proposals, for purposes of processing these applications and performing such due diligence as may be necessary to assess overall feasibility of the proposed projects and their consistency with the development objectives of this Act and the Zone Master Plan as discussed in Section 3-30 of this Act. Those fees may not exceed 2% of the dollar amount requested from the Fund for the proposed project, and the Managing Partner may use these fees to support program administration. The income to the Managing Partner generated by those fees shall be counted as part of the 15% of total transfers to the Fund permitted for the Managing Partner's compensation.

(Source: P.A. 98-109, eff. 7-25-13.)

(20 ILCS 607/3-50)
Sec. 3-50. Agreements with Eligible Developers and Affected Municipalities. Prior to the expenditure of any amounts from the Fund (except for administration costs of the Managing Partner which may be requested periodically), the Department and the Affected Municipality shall enter into an agreement which has been recommended by the Managing Partner with an Eligible Developer or Eligible Employer who is seeking reimbursement under this Act. The agreement must contain all of the following:
(1) A detailed description of the project that is the

subject of the agreement, including the location of the project, the expected number of jobs to be created by the project, and a list of the costs incurred or to be incurred by the eligible developer or employer for eligible activities, excluding any amounts that are to be funded through other public sources.

(2) A requirement that the eligible developer or

eligible employer maintain operations at the project location, stated as a minimum number of years not to exceed 10 years.

(3) A specific method for determining the number of

new employees attributable to the project.

(4) A requirement that the eligible developer or

eligible employer report on a quarterly basis to the Managing Partner, the Department, and the Department of Revenue the number of new employees and the incremental income tax withheld in connection with the new employees.

(5) A provision authorizing the Department to verify

with the Department of Revenue the amounts reported under paragraph (4) and to report this information to the Managing Partner.

(6) A provision authorizing the Department of Revenue

to audit the information reported under paragraph (4).

(7) A plan for how the eligible developer or eligible

employer will encourage local low and moderate income and minority hiring and minority contracting, including specific employment and contracting goals; plans for recruiting, training, and retaining local minority employees; plans for identifying and soliciting bids from local minority-owned firms for contracted or subcontracted services; a list of two or more community organizations that it plans to work with to achieve those goals and plans; and a specific method for determining and reporting on the fulfillment of local minority and low and moderate income hiring and minority contracting goals.

(8) A commitment from the eligible developer or

eligible employer to work with the City-County Office of Workforce Employment and to consider referrals of trained workers from such Office on a timely and non-discriminatory basis.

(9) Documentation that any road improvements that are

part of the agreement are consistent with the current regional Transportation Improvement Plan (TIP) and the State Transportation Improvement Plan (STIP).

(10) Evidence of approval of the Eligible Project by

the Affected Municipality or Municipalities following such public hearings and public notice as may be required by Illinois law in regard to such Eligible Projects.

(Source: P.A. 98-109, eff. 7-25-13.)

(20 ILCS 607/3-55)
Sec. 3-55. Rules. The Department and the Department of Revenue may promulgate rules necessary to implement this Act.
(Source: P.A. 98-109, eff. 7-25-13.)



Article 4 - South Suburban Airport Amendatory Provisions

(20 ILCS 607/Art. 4 heading)



Article 5 - Amendatory Provisions

(20 ILCS 607/Art. 5 heading)



Article 99 - Effective Date and Severability

(20 ILCS 607/Art. 99 heading)

(20 ILCS 607/99-97)
Sec. 99-97. Severability. The provisions of this Act are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 98-109, eff. 7-25-13.)

(20 ILCS 607/99-99)
Sec. 99-99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 98-109, eff. 7-25-13.)






20 ILCS 608/ - Business Assistance and Regulatory Reform Act.

(20 ILCS 608/1)
Sec. 1. Short title. This Act may be cited as the Business Assistance and Regulatory Reform Act.
(Source: P.A. 88-404.)

(20 ILCS 608/5)
Sec. 5. Goal. The goal of this Act is to improve the State's business climate by making it easier for small and mid-size businesses to deal with State requirements for doing business. This goal will be achieved through providing quick, accurate information on existing requirements and avoiding unnecessary requirements.
(Source: P.A. 88-404.)

(20 ILCS 608/10)
Sec. 10. Executive Office. There is created an Office of Business Permits and Regulatory Assistance (hereinafter referred to as "office") within the Department of Commerce and Community Affairs (now Department of Commerce and Economic Opportunity) which shall consolidate existing programs throughout State government, provide assistance to businesses with fewer than 500 employees in meeting State requirements for doing business and perform other functions specified in this Act. By March 1, 1994, the office shall complete and file with the Governor and the General Assembly a plan for the implementation of this Act. Thereafter, the office shall carry out the provisions of this Act, subject to funding through appropriation.
(Source: P.A. 98-463, eff. 8-16-13.)

(20 ILCS 608/15)
Sec. 15. Providing Information and Expediting Permit Reviews.
(a) The office shall provide an information system using a toll-free business assistance number. The number shall be advertised throughout the State. If requested, the caller will be sent a basic business kit, describing the basic requirements and procedures for doing business in Illinois. If requested, the caller shall be directed to one or more of the additional services provided by the office. All persons providing advice to callers on behalf of the office and all persons responsible for directly providing services to persons visiting the office or one of its branches shall be persons with small business experience in an administrative or managerial capacity.
(b) (Blank).
(c) Any applicant for permits required for a business activity may confer with the office to obtain assistance in the prompt and efficient processing and review of applications. The office may designate an employee of the office to act as a permit assistance manager to:
(1) facilitate contacts for the applicant with

responsible agencies;

(2) arrange conferences to clarify the requirements

of interested agencies;

(3) consider with State agencies the feasibility of

consolidating hearings and data required of the applicant;

(4) assist the applicant in resolution of outstanding

issues identified by State agencies; and

(5) coordinate federal, State and local regulatory

procedures and permit review actions to the extent possible.

(d) The office shall publish a directory of State business permits and State programs to assist small businesses.
(e) The office shall attempt to establish agreements with local governments to allow the office to provide assistance to applicants for permits required by these local governments.
(f) Interested State agencies shall, to the maximum extent feasible, establish procedures to expedite applications for infrastructure projects. Applications for permits for infrastructure projects shall be approved or disapproved within 45 days of submission, unless law or regulations specify a different period. If the interested agency is unable to act within that period, the agency shall provide a written notification to the office specifying reasons for its inability to act and the date by which approval or disapproval shall be determined. The office may require any interested State agency to designate an employee who will coordinate the handling of permits in that area.
(g) In addition to its responsibilities in connection with permit assistance, the office shall provide general regulatory information by directing businesses to appropriate officers in State agencies to supply the information requested.
(h) The office shall help businesses to locate and apply to training programs available to train current employees in particular skills, techniques or areas of knowledge relevant to the employees' present or anticipated job duties. In pursuit of this objective, the office shall provide businesses with pertinent information about training programs offered by State agencies, units of local government, public universities and colleges, community colleges, and school districts in Illinois.
(i) The office shall help businesses to locate and apply to State programs offering to businesses grants, loans, loan or bond guarantees, investment partnerships, technology or productivity consultation, or other forms of business assistance.
(j) To the extent authorized by federal law, the office shall assist businesses in ascertaining and complying with the requirements of the federal Americans with Disabilities Act.
(k) The office shall provide confidential on-site assistance in identifying problems and solutions in compliance with requirements of State and federal environmental regulations. The office shall work through and contract with the Illinois Sustainable Technology Center to provide confidential on-site consultation audits that (i) assist regulatory compliance and (ii) identify pollution prevention opportunities.
(k-5) Until July 1, 2012, the office shall provide confidential on-site assistance, including, but not limited to, consultation audits, to identify problems and solutions regarding compliance with the requirements of the federal Occupational Safety and Health Administration. On and after July 1, 2012, the Department of Labor shall provide confidential on-site assistance, including, but not limited to, consultation audits, to identify problems and solutions regarding compliance with the requirements of the federal Occupational Safety and Health Administration.
(l) The office shall provide information on existing loan and business assistance programs provided by the State.
(m) Each State agency having jurisdiction to approve or deny a permit shall have the continuing power heretofore or hereafter vested in it to make such determinations. The provisions of this Act shall not lessen or reduce such powers and shall modify the procedures followed in carrying out such powers only to the extent provided in this Act.
(n) (1) Each State agency shall fully cooperate with the office in providing information, documentation, personnel or facilities requested by the office.
(2) Each State agency having jurisdiction of any permit to which the master application procedure is applicable shall designate an employee to act as permit liaison office with the office in carrying out the provisions of this Act.
(o) (1) The office has authority, but is not required, to keep and analyze appropriate statistical data regarding the number of permits issued by State agencies, the amount of time necessary for the permits to be issued, the cost of obtaining such permits, the types of projects for which specific permits are issued, a geographic distribution of permits, and other pertinent data the office deems appropriate.
The office shall make such data and any analysis of the data available to the public.
(2) The office has authority, but is not required, to conduct or cause to be conducted a thorough review of any agency's permit requirements and the need by the State to require such permits. The office shall draw on the review, on its direct experience, and on its statistical analyses to prepare recommendations regarding how to:
(i) eliminate unnecessary or antiquated permit

requirements;

(ii) consolidate duplicative or overlapping permit

requirements;

(iii) simplify overly complex or lengthy application

procedures;

(iv) expedite time-consuming agency review and

approval procedures; or

(v) otherwise improve the permitting processes in the

State.

The office shall submit copies of all recommendations within 5 days of issuance to the affected agency, the Governor, the General Assembly, and the Joint Committee on Administrative Rules.
(p) The office has authority to review State forms on its own initiative or upon the request of another State agency to ascertain the burden, if any, of complying with those forms. If the office determines that a form is unduly burdensome to business, it may recommend to the agency issuing the form either that the form be eliminated or that specific changes be made in the form.
(q) Not later than March 1 of each year, beginning March 1, 1995, the office shall submit an annual report of its activities during the preceding year to the Governor and General Assembly. The report shall describe the activities of the office during the preceding year and shall contain statistical information on the permit assistance activities of the office.
(Source: P.A. 97-787, eff. 7-13-12; 98-346, eff. 8-14-13.)

(20 ILCS 608/20)
Sec. 20. Review of rules and regulations; reporting.
(a) As used in this Section:
"Small business" means a corporation or a concern, including its affiliates, that is independently owned and operated, not dominant in its field, and employs fewer than 50 full-time employees or has gross annual sales of less than $4,000,000. For purposes of a specific rule, an agency may define small business to include employment of 50 or more persons if it finds that such a definition is necessary to adapt the rule to the needs and problems of small businesses and organizations.
"State agencies" means all officers, boards, commissions, and agencies of the executive branch, including all officers, departments, boards, commissions, agencies, institutions, authorities, universities, and bodies politic and corporate thereof; and administrative units or corporate outgrowths of the State government which are created by or pursuant to statute, other than units of local government and their officers, school districts and boards of election commissioners; all administrative units and corporate outgrowths of the above and as may be created by executive order of the Governor.
(b) Each State agency shall scrutinize its rules, administrative regulations, and permitting processes as they pertain to small businesses in order to identify those rules, regulations, and processes that are unreasonable, unduly burdensome, duplicative, or onerous to small businesses. The goal of this review is for each State agency to:
(1) recommend changes that will lessen the reporting

and paper work requirements on small businesses while still achieving the intent of the underlying statute;

(2) eliminate unnecessary or antiquated permit

requirements;

(3) consolidate duplicative or overlapping permit

requirements;

(4) simplify overly complex or lengthy application

procedures; and

(5) expedite time-consuming agency review and

approval procedures.

(c) Each State agency must conduct its initial review of its rules, regulations, and permitting processes under subsection (b) of this Section within one year of the effective date of this amendatory Act of the 99th General Assembly, and every 5 years thereafter. At the conclusion of each review, each State agency must issue a report containing the results from its review and any recommendations to the Office of Business Permits and Regulatory Assistance, the Governor, and the General Assembly.
(Source: P.A. 99-370, eff. 1-1-16.)



20 ILCS 609/ - Center for Business Ownership Succession and Employee Ownership Act.

(20 ILCS 609/1)
Sec. 1. Short title. This Act may be cited as the Center for Business Ownership Succession and Employee Ownership Act.
(Source: P.A. 89-364, eff. 8-18-95.)

(20 ILCS 609/2)
Sec. 2. Center for Business Ownership Succession and Employee Ownership.
(a) There may be created within the Department of Commerce and Community Affairs (now Department of Commerce and Economic Opportunity) the Center for Business Ownership Succession and Employee Ownership.
The purpose of the Center is to foster greater awareness of the most effective techniques that facilitate business ownership succession and employee ownership with an emphasis on the retention and creation of job opportunities.
(b) The Center shall have the authority to do the following:
(1) Develop and disseminate materials to promote

effective business ownership succession and employee ownership strategies.

(2) Provide counseling to individual companies and

referral services to provide professional advisors expert in the field of business ownership succession and employee ownership.

(3) Plan, organize, sponsor, or conduct conferences

and workshops on business ownership succession and employee ownership issues.

(4) Network and contract with local economic

development agencies, business organizations, and professional advisors to accomplish the goals of the Center.

(5) Raise money from private sources to support the

work of the Center.

(c) (Blank).
(Source: P.A. 96-995, eff. 1-1-11.)

(20 ILCS 609/3)
Sec. 3. The Employee Ownership Assistance Act is repealed.
(Source: P.A. 89-364, eff. 8-18-95.)

(20 ILCS 609/5)
Sec. 5. (Amendatory provisions; text omitted).
(Source: P.A. 89-364, eff. 8-18-95; text omitted.)

(20 ILCS 609/10)
Sec. 10. (Amendatory provisions; text omitted).
(Source: P.A. 89-364, eff. 8-18-95; text omitted.)

(20 ILCS 609/15)
Sec. 15. (Amendatory provisions; text omitted).
(Source: P.A. 89-364, eff. 8-18-95; text omitted.)

(20 ILCS 609/20)
Sec. 20. The Consumer Deposit Account Act is amended by repealing Section 5.
(Source: P.A. 89-364, eff. 8-18-95.)

(20 ILCS 609/25)
Sec. 25. (Amendatory provisions; text omitted).
(Source: P.A. 89-364, eff. 8-18-95; text omitted.)

(20 ILCS 609/30)
Sec. 30. The Corporate Fiduciary Act is amended by repealing Section 2-9.
(Source: P.A. 89-364, eff. 8-18-95.)

(20 ILCS 609/35)
Sec. 35. (Amendatory provisions; text omitted).
(Source: P.A. 89-364, eff. 8-18-95; text omitted.)

(20 ILCS 609/40)
Sec. 40. (Amendatory provisions; text omitted).
(Source: P.A. 89-364, eff. 8-18-95; text omitted.)

(20 ILCS 609/43)
Sec. 43. (Amendatory provisions; text omitted).
(Source: P.A. 89-364, eff. 8-18-95; text omitted.)

(20 ILCS 609/45)
Sec. 45. (Amendatory provisions; text omitted).
(Source: P.A. 89-364, eff. 1-1-96; text omitted.)

(20 ILCS 609/50)
Sec. 50. The Code of Civil Procedure is amended by repealing Section 12-702.
(Source: P.A. 89-364, eff. 1-1-96.)

(20 ILCS 609/52)
Sec. 52. (Amendatory provisions; text omitted).
(Source: P.A. 89-364, eff. 8-18-95; text omitted.)

(20 ILCS 609/55)
Sec. 55. (Amendatory provisions; text omitted).
(Source: P.A. 89-364, eff. 1-1-96; text omitted.)

(20 ILCS 609/60)
Sec. 60. The Uniform Commercial Code is amended by repealing Sections 8-308, 8-309, 8-310, 8-311, 8-312, 8-313, 8-314, 8-315, 8-316, 8-317, 8-318, 8-319, 8-320, 8-321, 8-408, and 8-409.
(Source: P.A. 89-364, eff. 1-1-96.)

(20 ILCS 609/65)
Sec. 65. (Amendatory provisions; text omitted).
(Source: P.A. 89-364, eff. 8-18-95; text omitted.)

(20 ILCS 609/70)
Sec. 70. (Amendatory provisions; text omitted).
(Source: P.A. 89-364, eff. 8-18-95; text omitted.)

(20 ILCS 609/75)
Sec. 75. (Amendatory provisions; text omitted).
(Source: P.A. 89-364, eff. 8-18-95; text omitted.)

(20 ILCS 609/80)
Sec. 80. (Amendatory provisions; text omitted).
(Source: P.A. 89-364, eff. 8-18-95; text omitted.)

(20 ILCS 609/85)
Sec. 85. (Amendatory provisions; text omitted).
(Source: P.A. 89-364, eff. 8-18-95; text omitted.)

(20 ILCS 609/90)
Sec. 90. (Amendatory provisions; text omitted).
(Source: P.A. 89-364, eff. 8-18-95; text omitted.)

(20 ILCS 609/95)
Sec. 95. The Fiduciary Surety Release Act is repealed.
(Source: P.A. 89-364, eff. 8-18-95.)

(20 ILCS 609/100)
Sec. 100. (Amendatory provisions; text omitted).
(Source: P.A. 89-364, eff. 8-18-95; text omitted.)

(20 ILCS 609/105)
Sec. 105. Effective date. This Act takes effect upon becoming law, except that Sections 45, 50, 55, and 60 take effect on January 1, 1996.
(Source: P.A. 89-364, eff. 8-18-95.)



20 ILCS 615/ - Displaced Homemakers Assistance Act.

(20 ILCS 615/1) (from Ch. 23, par. 3451)
Sec. 1. This Act shall be known and may be cited as the "Displaced Homemakers Assistance Act".
(Source: P.A. 80-884.)

(20 ILCS 615/2) (from Ch. 23, par. 3452)
Sec. 2. The General Assembly finds that there is an increasing number of persons in the State who, in their middle years and having fulfilled the role of homemaker, find themselves displaced because of dissolution of marriage, death of spouse or other loss of family income. As a consequence, displaced homemakers have a greatly reduced income, a high rate of unemployment due to age, a lack of paid work experience and limited opportunities to collect funds of assistance from social security, unemployment compensation, medicaid and other health insurance benefits, or pension plans of the spouse. The General Assembly further finds that assistance should be offered such displaced homemakers to enable them to contribute to society and maintain independence and economic security.
(Source: P.A. 80-884.)

(20 ILCS 615/3) (from Ch. 23, par. 3453)
Sec. 3. As used in this Act, unless the context clearly indicates otherwise:
(a) "Displaced homemaker" means a person who (1) has worked in the home for a substantial number of years providing unpaid household services for family members; (2) is not gainfully employed; (3) has difficulty in securing employment; and (4) was dependent on the income of another family member but is no longer supported by such income, or was dependent on federal assistance but is no longer eligible for such assistance.
(b) "Director" means the Director of Commerce and Economic Opportunity or its successor agency.
(Source: P.A. 94-793, eff. 5-19-06.)

(20 ILCS 615/4) (from Ch. 23, par. 3454)
Sec. 4. The services to be offered under this Act shall be provided to, but not necessarily be limited to, those displaced homemakers between the ages of 35 and 60.
(Source: P.A. 80-884.)

(20 ILCS 615/5) (from Ch. 23, par. 3455)
Sec. 5. Director; duties.
(a) The Director shall designate multipurpose service centers for displaced homemakers operated by community nonprofit agencies or organizations. To the greatest extent possible, the Director shall rely on such agencies or organizations whose major emphasis has been to provide social services.
(b) The Director shall search for such nonprofit agencies or organizations to carry out the programs created under this Act.
(c) The Director shall designate the agencies or organizations to carry out such programs.
(d) The Director shall begin to provide the necessary funds to the nonprofit agencies or organizations to set up and begin the operation of the multipurpose service centers. Thereafter the Director shall provide the funds appropriated to the centers as the costs of the centers are incurred.
(e) The Director shall, with the advice of the staff of the centers, promulgate rules and regulations to implement this Act. Such rules and regulations shall include eligibility of persons for job training programs, the level of stipends for the job training programs and a sliding fee scale for the service programs.
(f) The Director, with the advice of the staff of the centers, shall by rule establish performance goals for the purpose of program evaluation. The goals shall be comparable to those established under the federal Job Training Partnership Act. The goals shall be renegotiated with the staff of the centers each biennium.
(Source: P.A. 87-878.)

(20 ILCS 615/6) (from Ch. 23, par. 3456)
Sec. 6. (a) The multipurpose service centers shall develop job counseling and placement services by cooperating with federal, State and local governmental agencies and private employers. The services shall include:
(1) Counseling displaced homemakers with respect to appropriate job opportunities;
(2) Identifying community needs and seeking funding for new public and private sector jobs in relation to this Act;
(3) Providing displaced homemakers training, skills and referral services to become gainfully employed and independent;
(4) Developing plans to include more displaced homemakers in existing training and placement programs; and
(5) Referring displaced homemakers to agencies which provide information and assistance with respect to health care, financial matters, education, nutrition and legal problems.
(b) To the extent possible, the centers shall serve surrounding rural areas through a rural outreach effort.
(c) To the extent possible, supervisory, technical and administrative positions relating to the multipurpose service programs shall be filled by displaced homemakers.
(d) The director of each center shall submit an annual report to the Director. The report shall include evaluations of the effectiveness of the job training, placement and service programs to displaced homemakers including the number of persons trained, the number of persons placed in employment, follow-up data on such persons, the number of persons served by the various service programs and cost effectiveness of the various components of the center.
(e) The director of each center may accept, use and dispose of contributions of money, services and property for the purposes of this Act.
(Source: P.A. 80-884.)

(20 ILCS 615/7) (from Ch. 23, par. 3457)
Sec. 7. (a) The sponsoring nonprofit agency or organization shall cooperate with federal, State and local agencies to coordinate the multiservice programs established under this Act.
(b) The agency or organization and the communities served by programs established under this Act shall provide a total of not less than 5% of the cost of the operation of the centers to supplement monies appropriated to implement and continue this Act.
(Source: P.A. 80-884.)

(20 ILCS 615/8) (from Ch. 23, par. 3458)
Sec. 8. Transfer of powers and duties to the Department of Labor. On July 1, 1992, all powers and duties of the Department of Commerce and Community Affairs (now Department of Commerce and Economic Opportunity) under this Act shall be transferred to the Department of Labor, and references in other Sections of this Act to the Department of Commerce and Community Affairs (now Department of Commerce and Economic Opportunity) shall be deemed to refer to the Department of Labor. All rules, standards and procedures adopted by the Department of Commerce and Community Affairs (now Department of Commerce and Economic Opportunity) shall continue in effect as the rules, standards and procedures of the Department of Labor, until they are modified or abolished by that Department.
(Source: P.A. 94-793, eff. 5-19-06.)



20 ILCS 620/ - Economic Development Area Tax Increment Allocation Act.

(20 ILCS 620/1) (from Ch. 67 1/2, par. 1001)
Sec. 1. Short title. This Act shall be known and may be cited as the Economic Development Area Tax Increment Allocation Act.
(Source: P.A. 86-38.)

(20 ILCS 620/2) (from Ch. 67 1/2, par. 1002)
Sec. 2. Legislative declaration of public purpose. The General Assembly hereby finds, determines and declares:
(a) that the loss of job opportunities for the residents of the State is a serious menace to the health, safety, morals and general welfare of the people of the entire State;
(b) that a vigorous, growing economy is the basic source of job opportunities;
(c) that protection against the economic burdens associated with the loss of job opportunities, the consequent spread of economic stagnation and the resulting harm to the tax base of the State can best be provided by promoting, attracting, stimulating, retaining and revitalizing industry, manufacturing, and commerce within the State;
(d) that the continual encouragement, development, growth and expansion of commercial businesses and industrial and manufacturing facilities within the State requires a cooperative and continuous partnership between government and the public sector;
(e) that the State has a responsibility to help create a favorable climate for new and improved job opportunities for its citizens and to increase the tax base of the State and its political subdivisions by encouraging the development by the private sector of new commercial businesses and industrial and manufacturing facilities and the retention of existing commercial businesses and industrial and manufacturing facilities within the State;
(f) that loss of job opportunities within the State has persisted despite efforts of State and local authorities and private organizations to attract new commercial businesses and industrial and manufacturing facilities to the State and to retain existing commercial businesses and industrial and manufacturing facilities within the State;
(g) that persistent loss of job opportunities in the State may continue and worsen if the State and its political subdivisions are not able to provide additional incentives to commercial businesses and industrial and manufacturing facilities to locate or to remain in the State; and
(h) that the provision of such additional incentives by the State and its political subdivisions will relieve conditions of unemployment, maintain existing levels of employment, create new job opportunities, retain jobs within the State, increase industry and commerce within the State, thereby creating job opportunities for the residents of the State and reducing the evils attendant upon unemployment, and increase the tax base of the State and its political subdivisions.
It is hereby declared to be the policy of the State, in the interest of promoting the health, safety, morals and general welfare of all the people of the State, to provide incentives which will create new job opportunities and retain existing commercial businesses and industrial and manufacturing facilities within the State and related job opportunities, and it is further determined and declared that the relief of conditions of unemployment, the maintenance of existing levels of employment, the creation of new job opportunities, the retention of existing commercial businesses and industrial and manufacturing facilities within the State and related job opportunities, the increase of industry and commerce within the State, the reduction of the evils attendant upon unemployment, and the increase and the maintenance of the tax base of the State and its political subdivisions are public purposes and for the public safety, benefit, and welfare of the residents of this State.
(Source: P.A. 86-38.)

(20 ILCS 620/3) (from Ch. 67 1/2, par. 1003)
Sec. 3. Definitions. In this Act, words or terms shall have the following meanings unless the context or usage clearly indicates that another meaning is intended.
(a) "Department" means the Department of Commerce and Economic Opportunity.
(b) "Economic development plan" means the written plan of a municipality which sets forth an economic development program for an economic development project area. Each economic development plan shall include but not be limited to (1) estimated economic development project costs, (2) the sources of funds to pay such costs, (3) the nature and term of any obligations to be issued by the municipality to pay such costs, (4) the most recent equalized assessed valuation of the economic development project area, (5) an estimate of the equalized assessed valuation of the economic development project area after completion of an economic development project, (6) the estimated date of completion of any economic development project proposed to be undertaken, (7) a general description of any proposed developer, user, or tenant of any property to be located or improved within the economic development project area, (8) a description of the type, structure and general character of the facilities to be developed or improved in the economic development project area, (9) a description of the general land uses to apply in the economic development project area, (10) a description of the type, class and number of employees to be employed in the operation of the facilities to be developed or improved in the economic development project area, and (11) a commitment by the municipality to fair employment practices and an affirmative action plan with respect to any economic development program to be undertaken by the municipality.
(c) "Economic development project" means any development project in furtherance of the objectives of this Act.
(d) "Economic development project area" means any improved or vacant area which (1) is located within or partially within or partially without the territorial limits of a municipality, provided that no area without the territorial limits of a municipality shall be included in an economic development project area without the express consent of the Department, acting as agent for the State, (2) is contiguous, (3) is not less in the aggregate than three hundred twenty acres, (4) is suitable for siting by any commercial, manufacturing, industrial, research or transportation enterprise of facilities to include but not be limited to commercial businesses, offices, factories, mills, processing plants, assembly plants, packing plants, fabricating plants, industrial or commercial distribution centers, warehouses, repair overhaul or service facilities, freight terminals, research facilities, test facilities or transportation facilities, whether or not such area has been used at any time for such facilities and whether or not the area has been used or is suitable for other uses, including commercial agricultural purposes, and (5) which has been approved and certified by the Department pursuant to this Act.
(e) "Economic development project costs" mean and include the sum total of all reasonable or necessary costs incurred by a municipality incidental to an economic development project, including, without limitation, the following:
(1) Costs of studies, surveys, development of plans

and specifications, implementation and administration of an economic development plan, personnel and professional service costs for architectural, engineering, legal, marketing, financial, planning, police, fire, public works or other services, provided that no charges for professional services may be based on a percentage of incremental tax revenues;

(2) Property assembly costs within an economic

development project area, including but not limited to acquisition of land and other real or personal property or rights or interests therein, and specifically including payments to developers or other nongovernmental persons as reimbursement for property assembly costs incurred by such developer or other nongovernmental person;

(3) Site preparation costs, including but not limited

to clearance of any area within an economic development project area by demolition or removal of any existing buildings, structures, fixtures, utilities and improvements and clearing and grading; and including installation, repair, construction, reconstruction, or relocation of public streets, public utilities, and other public site improvements within or without an economic development project area which are essential to the preparation of the economic development project area for use in accordance with an economic development plan; and specifically including payments to developers or other nongovernmental persons as reimbursement for site preparation costs incurred by such developer or nongovernmental person;

(4) Costs of renovation, rehabilitation,

reconstruction, relocation, repair or remodeling of any existing buildings, improvements, and fixtures within an economic development project area, and specifically including payments to developers or other nongovernmental persons as reimbursement for such costs incurred by such developer or nongovernmental person;

(5) Costs of construction, acquisition, and operation

within an economic development project area of public improvements, including but not limited to, publicly owned buildings, structures, works, utilities or fixtures; provided that no allocation made to the municipality pursuant to subparagraph (A) of paragraph (2) of subsection (g) of Section 4 of this Act or subparagraph (A) of paragraph (4) of subsection (g) of Section 4 of this Act shall be used to operate a convention center or similar entertainment complex or venue;

(6) Financing costs, including but not limited to all

necessary and incidental expenses related to the issuance of obligations, payment of any interest on any obligations issued hereunder which accrues during the estimated period of construction of any economic development project for which such obligations are issued and for not exceeding 36 months thereafter, and any reasonable reserves related to the issuance of such obligations;

(7) All or a portion of a taxing district's capital

costs resulting from an economic development project necessarily incurred or estimated to be incurred by a taxing district in the furtherance of the objectives of an economic development project, to the extent that the municipality by written agreement accepts and approves such costs;

(8) Relocation costs to the extent that a

municipality determines that relocation costs shall be paid or is required to make payment of relocation costs by federal or State law;

(9) The estimated tax revenues from real property in

an economic development project area acquired by a municipality which, according to the economic development plan, is to be used for a private use and which any taxing district would have received had the municipality not adopted tax increment allocation financing for an economic development project area and which would result from such taxing district's levies made after the time of the adoption by the municipality of tax increment allocation financing to the time the current equalized assessed value of real property in the economic development project area exceeds the total initial equalized value of real property in said area;

(10) Costs of job training, advanced vocational or

career education, including but not limited to courses in occupational, semi-technical or technical fields leading directly to employment, incurred by one or more taxing districts, provided that such costs are related to the establishment and maintenance of additional job training, advanced vocational education or career education programs for persons employed or to be employed by employers located in an economic development project area, and further provided that when such costs are incurred by a taxing district or taxing districts other than the municipality they shall be set forth in a written agreement by or among the municipality and the taxing district or taxing districts, which agreement describes the program to be undertaken, including but not limited to the number of employees to be trained, a description of the training and services to be provided, the number and type of positions available or to be available, itemized costs of the program and sources of funds to pay the same, and the term of the agreement. Such costs include, specifically, the payment by community college districts of costs pursuant to Sections 3-37, 3-38, 3-40 and 3-40.1 of the Public Community College Act and by school districts of costs pursuant to Sections 10-22.20a and 10-23.3a of the School Code;

(11) Private financing costs incurred by developers

or other nongovernmental persons in connection with an economic development project, and specifically including payments to developers or other nongovernmental persons as reimbursement for such costs incurred by such developer or other nongovernmental person, provided that:

(A) private financing costs shall be paid or

reimbursed by a municipality only pursuant to the prior official action of the municipality evidencing an intent to pay or reimburse such private financing costs;

(B) except as provided in subparagraph (D), the

aggregate amount of such costs paid or reimbursed by a municipality in any one year shall not exceed 30% of such costs paid or incurred by the developer or other nongovernmental person in that year;

(C) private financing costs shall be paid or

reimbursed by a municipality solely from the special tax allocation fund established pursuant to this Act and shall not be paid or reimbursed from the proceeds of any obligations issued by a municipality;

(D) if there are not sufficient funds available

in the special tax allocation fund in any year to make such payment or reimbursement in full, any amount of such interest cost remaining to be paid or reimbursed by a municipality shall accrue and be payable when funds are available in the special tax allocation fund to make such payment; and

(E) in connection with its approval and

certification of an economic development project pursuant to Section 5 of this Act, the Department shall review any agreement authorizing the payment or reimbursement by a municipality of private financing costs in its consideration of the impact on the revenues of the municipality and the affected taxing districts of the use of tax increment allocation financing.

(f) "Municipality" means a city, village or incorporated town.
(g) "Obligations" means any instrument evidencing the obligation of a municipality to pay money, including without limitation, bonds, notes, installment or financing contracts, certificates, tax anticipation warrants or notes, vouchers, and any other evidence of indebtedness.
(h) "Taxing districts" means counties, townships, municipalities, and school, road, park, sanitary, mosquito abatement, forest preserve, public health, fire protection, river conservancy, tuberculosis sanitarium and any other municipal corporations or districts with the power to levy taxes upon property located within the economic development project area.
(Source: P.A. 97-636, eff. 6-1-12.)

(20 ILCS 620/4) (from Ch. 67 1/2, par. 1004)
Sec. 4. Establishment of economic development project areas; ordinance; notice; hearing; changes in economic development plan. Economic development project areas shall be established as follows:
(a) The corporate authorities of a municipality shall by ordinance propose the establishment of an economic development project area and fix a time and place for a public hearing, and shall submit a certified copy of the ordinance as adopted to the Department.
(b)(1) Notice of the public hearing shall be given by publication and mailing. Notice by publication shall be given by publication at least twice, the first publication to be not more than 30 nor less than 10 days prior to the hearing in a newspaper of general circulation within the taxing districts having property in the proposed economic development project area. Notice by mailing shall be given by depositing such notice together with a copy of the proposed economic development plan in the United States mails by certified mail addressed to the person or persons in whose name the general taxes for the last preceding year were paid on each lot, block, tract, or parcel of land lying within the economic development project area. The notice shall be mailed not less than 10 days prior to the date set for the public hearing. In the event taxes for the last preceding year were not paid, the notice shall also be sent to the persons last listed on the tax rolls within the preceding 3 years as the owners of such property.
(2) The notices issued pursuant to this Section shall include the following:
(A) The time and place of public hearing;
(B) The boundaries of the proposed economic

development project area by legal description and by street location where possible;

(C) A notification that all interested persons will

be given an opportunity to be heard at the public hearing;

(D) An invitation for any person to submit

alternative proposals or bids for any proposed conveyance, lease, mortgage or other disposition of land within the proposed economic development project area;

(E) A description of the economic development plan or

economic development project if a plan or project is a subject matter of the hearing; and

(F) Such other matters as the municipality may deem

appropriate.

(3) Not less than 30 days prior to the date set for hearing, the municipality shall give notice by mail as provided in this subsection (b) to all taxing districts, of which taxable property is included in the economic development project area, and to the Department. In addition to the other requirements under this subsection (b), the notice shall include an invitation to the Department and each taxing district to submit comments to the municipality concerning the subject matter of the hearing prior to the date of hearing.
(c) At the public hearing any interested person, the Department or any affected taxing district may file written objections with the municipal clerk and may be heard orally with respect to any issues embodied in the notice. The municipality shall hear and determine all alternate proposals or bids for any proposed conveyance, lease, mortgage or other disposition of land and all protests and objections at the hearing, and the hearing may be adjourned to another date without further notice other than a motion to be entered upon the minutes fixing the time and place of the adjourned hearing. Public hearings with regard to an economic development plan, economic development project area, or economic development project may be held simultaneously.
(d) At the public hearing or at any time prior to the adoption by the municipality of an ordinance approving an economic development plan, the municipality may make changes in the economic development plan. Changes which (1) alter the exterior boundaries of the proposed economic development project area, (2) substantially affect the general land uses established in the proposed economic development plan, (3) substantially change the nature of the proposed economic development project, (4) change the general description of any proposed developer, user or tenant of any property to be located or improved within the economic development project area, or (5) change the description of the type, class and number of employees to be employed in the operation of the facilities to be developed or improved within the economic development project area shall be made only after notice and hearing pursuant to the procedures set forth in this Section. Changes which do not (1) alter the exterior boundaries of a proposed economic development project area, (2) substantially affect the general land uses established in the proposed economic development plan, (3) substantially change the nature of the proposed economic development project, (4) change the general description of any proposed developer, user or tenant of any property to be located or improved within the economic development project area, or (5) change the description of the type, class and number of employees to be employed in the operation of the facilities to be developed or improved within the economic development project area may be made without further hearing, provided that the municipality shall give notice of its changes by mail to the Department and to each affected taxing district and by publication in a newspaper or newspapers of general circulation within the affected taxing districts. Such notice by mail and by publication shall each occur not later than 10 days following the adoption by ordinance of such changes.
(e) At any time within 30 days of the final adjournment of the public hearing, a municipality may, by ordinance, approve the economic development plan, establish the economic development project area, and authorize tax increment allocation financing for such economic development project area. Any ordinance adopted which approves an economic development plan shall contain findings that the developer or any of its successor entities and its subsidiaries shall create or retain not less than 4,250 full-time equivalent jobs, that private investment in an amount not less than $100,000,000 shall occur in the economic development project area, that the economic development project will encourage the increase of commerce and industry within the State, thereby reducing the evils attendant upon unemployment and increasing opportunities for personal income, and that the economic development project will increase or maintain the property, sales and income tax bases of the municipality and of the State. Any ordinance adopted which establishes an economic development project area shall contain the boundaries of such area by legal description and, where possible, by street location. Any ordinance adopted which authorizes tax increment allocation financing shall provide that the ad valorem taxes, if any, arising from the levies upon taxable real property in such economic development project area by taxing districts and tax rates determined in the manner provided in subsection (b) of Section 6 of this Act each year after the effective date of the ordinance until economic development project costs and all municipal obligations financing economic development project costs incurred under this Act have been paid shall be divided as follows:
(1) That portion of taxes levied upon each taxable

lot, block, tract or parcel of real property which is attributable to the lower of the current equalized assessed value or the initial equalized assessed value of each such taxable lot, block, tract or parcel of real property in the economic development project area shall be allocated to and when collected shall be paid by the county collector to the respective affected taxing districts in the manner required by law in the absence of the adoption of tax increment allocation financing.

(2) That portion, if any, of such taxes which is

attributable to the increase in the current equalized assessed valuation of each taxable lot, block, tract or parcel of real property in the economic development project area over and above the initial equalized assessed value of each property in the economic development project area shall be allocated to and when collected shall be paid to the municipal treasurer who shall deposit such taxes into a special fund called the special tax allocation fund of the municipality for the purpose of paying economic development project costs and obligations incurred in the payment thereof.

(f) After a municipality has by ordinance approved an economic development plan and established an economic development project area, the plan may be amended and the boundaries of the area may be altered only as herein provided. Amendments which (1) alter the exterior boundaries of an economic development project area, (2) substantially affect the general land uses established pursuant to the economic development plan, (3) substantially change the nature of the economic development project, (4) change the general description of any proposed developer, user, or tenant of any property to be located or improved within the economic development project area, or (5) change the description of the type, class and number of employees to be employed in the operation of the facilities to be developed or improved within the economic development project area, shall be made only after notice and hearing pursuant to the procedures set forth in this Section. Amendments which do not (1) alter the boundaries of the economic development project area, (2) substantially affect the general land uses established in the economic development plan, (3) substantially change the nature of the economic development project, (4) change the general description of any proposed developer, user, or tenant of any property to be located or improved within the economic development project area, or (5) change the description of the type, class and number of employees to be employed in the operation of the facilities to be developed or improved within the economic development project area may be made without further hearing, provided that the municipality shall give notice of any amendment by mail to the Department and to each taxing district and by publication in a newspaper or newspapers of general circulation within the affected taxing districts. Such notice by mail and by publication shall each occur not later than 10 days following the adoption by ordinance of any amendments.
(g) Extension of economic development project area; allocations; payment of outstanding claims; changes in equalized assessed valuation.
(1) Notwithstanding anything to the contrary set

forth in this Act, upon the effective date of this amendatory Act of the 97th General Assembly, the duration of any existing economic development plan created pursuant to this Act is extended to the duration permitted under this subsection, up to a maximum duration of 15 years.

(2) For the purposes of this Section, real estate

taxes paid on property within the economic development project area during calendar year 2013 and remitted to the developer and the taxing districts in 2014 shall be the "base amount". Beginning with real estate taxes remitted in 2014, for any economic development plan extended by operation of item (1) of this subsection (g), until such time as all existing obligations, as that term is defined in item (5) of this subsection (g), have been satisfied, the allocation of the special tax allocation fund shall be as follows:

(A) All receipts up to the first $350,000 shall

be maintained by the municipality in an escrow account to be used solely for (i) expenses relating to the reports required by Section 4.7 of this Act and (ii) legal expenses incurred in defense of any civil action brought against the municipality relating to the economic development agreement. The escrow account shall be within the scope of the annual audit provided in Section 4.7 of this Act. Each December 31 following a deposit into the escrow account, any unobligated balance in the escrow account shall be distributed to the taxing districts in the same manner and proportion as the most recent distribution by the county collector to the taxing districts in the economic development project area.

(B) After the allocation required pursuant to

paragraph (A) of this item (2), the next $5,000,000 of the receipts shall be allocated to the municipality.

(C) After the allocations required pursuant to

paragraphs (A) and (B) of this item (2), 55% of the remaining receipts shall be allocated to the developer.

(D) After the allocations required pursuant to

parts (A) and (B) of this item (2), 45% of the remaining receipts shall be allocated to the taxing districts located within the economic development project area, excluding the municipality.

(3) For real estate taxes paid in 2012 and remitted

to the developer and the taxing districts in 2013 and prior years, the allocation formula contained in any economic development plan in effect immediately prior to the effective date of this amendatory Act of the 97th General Assembly shall apply.

(4) Beginning with real estate taxes paid in 2014 and

remitted to the developer and the taxing districts in 2015 and each year thereafter, if the taxes paid within the economic development project area change from the base amount, the allocation of the special tax allocation fund shall be as follows:

(A) If the amount of current year taxes paid is

less than the base amount, then the administrative escrow account shall receive the first $350,000 of receipts, the municipality shall receive the next $5,000,000 of receipts, the developer shall receive 55% of receipts over $5,350,000, and the remaining 45% of receipts over $5,350,000 shall be distributed to the taxing districts (excluding the municipality) in the same manner and proportion as the most recent distribution by the county collector to those taxing districts in the economic development project area.

(B) If the amount of current year taxes paid is

greater than the base amount, then 75% of the increase in real estate tax receipts shall be payable to the developer and the remaining 25% of the increase in real estate tax receipts shall be distributed to the taxing districts (including the municipality) pursuant to the formula in this subsection.

(5) After (i) all existing obligations and interest

thereon have been satisfied, (ii) any excess moneys have been distributed pursuant to this subsection, and (iii) final closing of the books and records of the economic development project area has occurred, the municipality shall adopt an ordinance dissolving the special tax allocation fund for the economic development project area and terminating the designation of the economic development project area as an economic development project area. All excess moneys in the special tax allocation fund shall be distributed to the taxing districts in the same manner and proportion as the most recent distribution by the county collector to those taxing districts in the economic development project area. For the purpose of this subsection (g), "existing obligations" means (i) the obligations of the developer that existed before the base year, as certified by a sworn affidavit of the principal financial officer of the developer attesting that the amounts set forth are true and correct, (ii) obligations of the municipality relating to the payment of the obligations of the developer, and (iii) any amounts payable by taxing districts to the developer for property taxes determined to have been overpaid, to the extent that those amounts payable have been carried forward as an interest bearing note due to the developer. All obligations of the developer due and payable shall be processed and paid in the order received, with the oldest notes to be processed and paid first. Beginning January 1, 2012, all outstanding interest bearing notes shall bear interest at the rate of 4% until paid.

(h) Beginning on the effective date of this amendatory Act of the 97th General Assembly, the taxing districts shall meet annually 180 days after the close of the municipal fiscal year, or as soon as the economic development project audit for that fiscal year becomes available, to review the effectiveness and status of the economic development project area up to that date.
(Source: P.A. 97-636, eff. 6-1-12.)

(20 ILCS 620/4.5)
Sec. 4.5. Recapture.
(a) In the event that the developer terminates all of its operations and vacates the redevelopment area within 60 months after the effective date of this amendatory Act of the 97th General Assembly, the developer shall be required to remit to the Department an amount equal to the payments disbursed to the developer in 2014 and subsequent years under the Agreement. Within 30 days after receipt, the Department shall remit such funds to the county collector. The county collector shall thereafter make distribution to the respective taxing districts in the same manner and proportion as the most recent distribution by the county collector to those taxing districts of real property taxes from real property in the economic development project area.
(b) In the event the developer fails to maintain 4,250 jobs at any time before the termination of the economic development project area, except as provided in subsection (c), the developer shall forfeit an amount of its allocations from the special tax allocation fund for that time period in which the developer failed to maintain 4,250 jobs. The amount forfeited shall equal the percentage of the year that the developer failed to maintain 4,250 jobs multiplied by the amount the developer would have received if they maintained 4,250 jobs for the entire year. Any funds that are forfeited shall be distributed to the taxing districts in the same manner and proportion as the most recent distribution by the county collector to those taxing districts (inclusive of the municipality) in the economic development project area.
(c) In the event that the developer maintains no jobs at any time before the termination of the economic development project area, the municipality shall adopt an ordinance dissolving the special tax allocation fund for the economic development project area and terminating the economic development project area as an economic development project area. That ordinance shall be adopted no later than one year after the date that the developer maintains no jobs within the economic development project area. All excess moneys in the special tax allocation fund shall be distributed to the taxing districts in the same manner and proportion as the most recent distribution by the county collector to those taxing districts in the economic development project area.
(Source: P.A. 97-636, eff. 6-1-12.)

(20 ILCS 620/4.7)
Sec. 4.7. Municipal reports. After the effective date of this amendatory Act of the 97th General Assembly, a municipality shall submit in an electronic format all of the following information for each economic development project area (i) to the State Comptroller and (ii) to all taxing districts overlapping the economic development project area no later than 180 days after the close of each municipal fiscal year or as soon thereafter as the audited financial statements become available:
(1) Any amendments to the economic development plan

or the economic development project area.

(2) Audited financial statements of the special tax

allocation fund once a cumulative total of $100,000 has been deposited into the fund.

(3) Certification of the Chief Executive Officer of

the municipality that the municipality has complied with all of the requirements of this Act during the preceding fiscal year.

(4) An opinion of legal counsel that the municipality

is in compliance with this Act.

(5) An analysis of the special tax allocation fund

that sets forth:

(A) the balance in the special tax allocation

fund at the beginning of the fiscal year;

(B) all amounts deposited in the special tax

allocation fund by source;

(C) an itemized list of all expenditures from the

special tax allocation fund by category of permissible economic development project cost; and

(D) the balance in the special tax allocation

fund at the end of the fiscal year, including a breakdown of that balance by source and a breakdown of that balance identifying any portion of the balance that is required, pledged, earmarked, or otherwise designated for payment of or securing of obligations and anticipated economic development project costs; any portion of that ending balance that has not been identified or is not identified as being required, pledged, earmarked, or otherwise designated for payment of or securing of obligations or anticipated economic development project costs shall be designated as surplus as set forth in Section 8 of this Act.

(6) A description of all property purchased by the

municipality within the economic development project area including:

(A) street address;
(B) approximate size or description of property;
(C) purchase price; and
(D) the seller of the property.
(7) A statement setting forth all activities

undertaken in furtherance of the objectives of the economic development plan, including:

(A) any project implemented in the preceding

fiscal year;

(B) a description of the economic development

activities undertaken;

(C) a description of any agreements entered into

by the municipality with regard to the disposition or redevelopment of any property within the economic development project area;

(D) additional information on the use of all

funds received under this Act and steps taken by the municipality to achieve the objectives of the economic development plan;

(E) information regarding contracts that the

municipality's tax increment advisors or consultants have entered into with entities or persons that have received, or are receiving, payments financed by tax increment revenues produced by the same economic development project area; and

(F) a review of public and, to the extent

possible, private investment actually undertaken on or after the effective date of this amendatory Act of the 97th General Assembly and prior to the date of the report and estimated to be undertaken during the following fiscal year; this review shall, on a project by project basis, set forth the estimated amounts of public and private investment incurred after the effective date of this amendatory Act of the 97th General Assembly and provide the ratio of private investment to public investment to the date of the report and as estimated to the completion of the economic development project.

(8) With regard to any obligations issued by the

municipality:

(A) copies of any official statements; and
(B) an analysis prepared by a financial advisor

or underwriter setting forth: (i) the nature and term of those obligations; and (ii) projected debt service including required reserves and debt coverage.

(9) For special tax allocation funds that have

experienced cumulative deposits of incremental tax revenues of $100,000 or more, a certified audit report reviewing compliance with this Act performed by an independent certified public accountant licensed by the authority of the State of Illinois. The financial portion of the audit must be conducted in accordance with Standards for Audits of Governmental Organizations, Programs, Activities, and Functions adopted by the Comptroller General of the United States (1981), as amended, or the standards specified by Section 8-8-5 of the Illinois Municipal Auditing Law of the Illinois Municipal Code. The audit report shall contain a letter from the independent certified public accountant indicating compliance or noncompliance with the requirements of subsection (e) of Section 3 of this Act.

(10) A list of all intergovernmental agreements in

effect during the fiscal year to which the municipality is a party and an accounting of any moneys transferred or received by the municipality during that fiscal year pursuant to those intergovernmental agreements.

(Source: P.A. 97-636, eff. 6-1-12.)

(20 ILCS 620/5) (from Ch. 67 1/2, par. 1005)
Sec. 5. Submission to Department; certification by Department; limitation on number of permissible economic development project areas.
(a) The municipality shall submit certified copies of any ordinances adopted approving an economic development plan, establishing an economic development project area, and authorizing tax increment allocation financing for such economic development project area to the Department, together with (1) a map of the economic development project area, (2) a copy of the economic development plan as approved, (3) an analysis, and any supporting documents and statistics, demonstrating that the developer or any of its successor entities and its subsidiaries shall create or retain not less than 4,250 full-time equivalent jobs and that private investment in the amount of not less than $100,000,000 shall occur in the economic development project area, (4) an estimate of the economic impact of the economic development project and the use of tax increment allocation financing upon the revenues of the municipality and the affected taxing districts, (5) a record of all public hearings had in connection with the establishment of the economic development project area, and (6) such other information as the Department by regulation may require.
(b) Upon receipt of an application from a municipality the Department shall review the application to determine whether the economic development project area qualifies as an economic development project area under this Act. At its discretion, the Department may accept or reject the application or may request such additional information as it deems necessary or advisable to aid its review. If any such area is found to be qualified to be an economic development project area, the Department shall approve and certify such economic development project area and shall provide written notice of its approval and certification to the municipality and to the county clerk. In determining whether an economic development project area shall be approved and certified, the Department shall consider (1) whether, without public intervention, the State would suffer substantial economic dislocation, such as relocation of a commercial business or industrial or manufacturing facility to another state, territory or country, or would not otherwise benefit from private investment offering substantial employment opportunities and economic growth, and (2) the impact on the revenues of the municipality and the affected taxing districts of the use of tax increment allocation financing in connection with the economic development project.
(c) On or before the date which is 18 months following the date on which this Act becomes law, the Department shall submit to the General Assembly a report detailing the number of economic development project areas it has approved and certified, the number and type of jobs created or retained therein, the aggregate amount of private investment therein, the impact on the revenues of municipalities and affected taxing districts of the use of tax increment allocation financing therein, and such additional information as the Department may determine to be relevant. On or after the date which is 20 months following the date on which this Act becomes law the authority granted hereunder to municipalities to establish economic development project areas and to adopt tax increment allocation financing in connection therewith and to the Department to approve and certify economic development project areas shall expire unless the General Assembly shall have authorized municipalities and the Department to continue to exercise the powers granted to them hereunder.
(Source: P.A. 97-636, eff. 6-1-12.)

(20 ILCS 620/6) (from Ch. 67 1/2, par. 1006)
Sec. 6. Filing with county clerk; certification of initial equalized assessed value.
(a) The municipality shall file a certified copy of any ordinance authorizing tax increment allocation financing for an economic development project area with the county clerk, and the county clerk shall immediately thereafter determine (1) the most recently ascertained equalized assessed value of each lot, block, tract or parcel of real property within the economic development project area from which shall be deducted the homestead exemptions provided by Sections 15-170, 15-175, and 15-176 of the Property Tax Code, which value shall be the "initial equalized assessed value" of each such piece of property, and (2) the total equalized assessed value of all taxable real property within the economic development project area by adding together the most recently ascertained equalized assessed value of each taxable lot, block, tract, or parcel of real property within such economic development project area, from which shall be deducted the homestead exemptions provided under Article 15 of the Property Tax Code, and shall certify such amount as the "total initial equalized assessed value" of the taxable real property within the economic development project area.
(b) After the county clerk has certified the "total initial equalized assessed value" of the taxable real property in the economic development project area, then in respect to every taxing district containing an economic development project area, the county clerk or any other official required by law to ascertain the amount of the equalized assessed value of all taxable property within that taxing district for the purpose of computing the rate per cent of tax to be extended upon taxable property within that taxing district, shall in every year that tax increment allocation financing is in effect ascertain the amount of value of taxable property in an economic development project area by including in that amount the lower of the current equalized assessed value or the certified "total initial equalized assessed value" of all taxable real property in such area. The rate per cent of tax determined shall be extended to the current equalized assessed value of all property in the economic development project area in the same manner as the rate per cent of tax is extended to all other taxable property in the taxing district. The method of allocating taxes established under this Section shall terminate when the municipality adopts an ordinance dissolving the special tax allocation fund for the economic development project area, terminating the economic development project area, and terminating the use of tax increment allocation financing for the economic development project area. This Act shall not be construed as relieving property owners within an economic development project area from paying a uniform rate of taxes upon the current equalized assessed value of their taxable property as provided in the Property Tax Code.
(Source: P.A. 95-644, eff. 10-12-07.)

(20 ILCS 620/7) (from Ch. 67 1/2, par. 1007)
Sec. 7. Creation of special tax allocation fund. If a municipality has adopted tax increment allocation financing for an economic development project area by ordinance, the county clerk has thereafter certified the "total initial equalized assessed value" of the taxable real property within such economic development project area in the manner provided in Section 6 of this Act, and the Department has approved and certified the economic development project area, each year after the date of the certification by the county clerk of the "total initial equalized assessed value" until economic development project costs and all municipal obligations financing economic development project costs have been paid, the ad valorem taxes, if any, arising from the levies upon the taxable real property in the economic development project area by taxing districts and tax rates determined in the manner provided in subsection (b) of Section 6 of this Act shall be divided as follows:
(1) That portion of the taxes levied upon each taxable lot, block, tract or parcel of real property which is attributable to the lower of the current equalized assessed value or the initial equalized assessed value of each such taxable lot, block, tract, or parcel of real property existing at the time tax increment allocation financing was adopted, shall be allocated to and when collected shall be paid by the county collector to the respective affected taxing districts in the manner required by law in the absence of the adoption of tax increment allocation financing.
(2) That portion, if any, of those taxes which is attributable to the increase in the current equalized assessed valuation of each taxable lot, block, tract, or parcel of real property in the economic development project area, over and above the initial equalized assessed value of each property existing at the time tax increment allocation financing was adopted, shall be allocated to and when collected shall be paid to the municipal treasurer, who shall deposit those taxes into a special fund called the special tax allocation fund of the municipality for the purpose of paying economic development project costs and obligations incurred in the payment thereof.
The municipality, by an ordinance adopting tax increment allocation financing, may pledge the funds in and to be deposited in the special tax allocation fund for the payment of obligations issued under this Act and for the payment of economic development project costs. No part of the current equalized assessed valuation of each property in the economic development project area attributable to any increase above the total initial equalized assessed value, of such properties shall be used in calculating the general State school aid formula, provided for in Section 18-8 of the School Code, or the evidence-based funding formula, provided for in Section 18-8.15 of the School Code, until such time as all economic development projects costs have been paid as provided for in this Section.
When the economic development project costs, including without limitation all municipal obligations financing economic development project costs incurred under this Act, have been paid, all surplus funds then remaining in the special tax allocation fund shall be distributed by being paid by the municipal treasurer to the county collector, who shall immediately thereafter pay those funds to the taxing districts having taxable property in the economic development project area in the same manner and proportion as the most recent distribution by the county collector to those taxing districts of real property taxes from real property in the economic development project area.
Upon the payment of all economic development project costs, retirement of obligations and the distribution of any excess monies pursuant to this Section the municipality shall adopt an ordinance dissolving the special tax allocation fund for the economic development project area, terminating the economic development project area, and terminating the use of tax increment allocation financing for the economic development project area. Thereafter the rates of the taxing districts shall be extended and taxes levied, collected and distributed in the manner applicable in the absence of the adoption of tax increment allocation financing.
Nothing in this Section shall be construed as relieving property in economic development project areas from being assessed as provided in the Property Tax Code, or as relieving owners of that property from paying a uniform rate of taxes, as required by Section 4 of Article IX of the Illinois Constitution.
(Source: P.A. 100-465, eff. 8-31-17.)

(20 ILCS 620/8) (from Ch. 67 1/2, par. 1008)
Sec. 8. Issuance of obligations for economic development project costs. Obligations secured by the special tax allocation fund provided for in Section 7 of this Act for an economic development project area may be issued to provide for economic development project costs. Those obligations, when so issued, shall be retired in the manner provided in the ordinance authorizing the issuance of the obligations by the receipts of taxes levied as specified in Section 6 of this Act against the taxable property included in the economic development project area and by other revenue designated or pledged by the municipality. A municipality may in the ordinance pledge all or any part of the funds in and to be deposited in the special tax allocation fund created pursuant to Section 7 of this Act to the payment of the economic development project costs and obligations. Whenever a municipality pledges all of the funds to the credit of a special tax allocation fund to secure obligations issued or to be issued to pay economic development project costs, the municipality may specifically provide that funds remaining to the credit of such special tax allocation fund after the payment of such obligations shall be accounted for annually and shall be deemed to be "surplus" funds, and such "surplus" funds shall be distributed as hereinafter provided. Whenever a municipality pledges less than all of the monies to the credit of a special tax allocation fund to secure obligations issued or to be issued to pay economic development project costs, the municipality shall provide that monies to the credit of the special tax allocation fund and not subject to such pledge or otherwise encumbered or required for payment of contractual obligations for specific economic development project costs shall be calculated annually and shall be deemed to be "surplus" funds, and such "surplus" funds shall be distributed as hereinafter provided. All funds to the credit of a special tax allocation fund which are deemed to be "surplus" funds shall be distributed annually within 180 days of the close of the municipality's fiscal year by being paid by the municipal treasurer to the county collector. The county collector shall thereafter make distribution to the respective taxing districts in the same manner and proportion as the most recent distribution by the county collector to those taxing districts of real property taxes from real property in the economic development project area.
Without limiting the foregoing in this Section the municipality may, in addition to obligations secured by the special tax allocation fund, pledge for a period not greater than the term of the obligations towards payment of those obligations any part or any combination of the following: (i) net revenues of all or part of any economic development project; (ii) taxes levied and collected on any or all property in the municipality, including, specifically, taxes levied or imposed by the municipality in a special service area pursuant to "An Act to provide the manner of levying or imposing taxes for the provision of special services to areas within the boundaries of home rule units and non-home rule municipalities and counties", approved September 21, 1973, as now or hereafter amended; (iii) the full faith and credit of the municipality; (iv) a mortgage on part or all of the economic development project; or (v) any other taxes or anticipated receipts that the municipality may lawfully pledge.
Such obligations may be issued in one or more series bearing interest at such rate or rates as the corporate authorities of the municipality shall determine by ordinance, which rate or rates may be variable or fixed, without regard to any limitations contained in any law now in effect or hereafter adopted. Such obligations shall bear such date or dates, mature at such time or times not exceeding 38 years from their respective dates, but in no event exceeding 38 years from the date of establishment of the economic development project area, be in such denomination, be in such form, whether coupon, registered or book-entry, carry such registration, conversion and exchange privileges, be executed in such manner, be payable in such medium of payment at such place or places within or without the State of Illinois, contain such covenants, terms and conditions, be subject to redemption with or without premium, be subject to defeasance upon such terms, and have such rank or priority, as such ordinance shall provide. Obligations issued pursuant to this Act may be sold at public or private sale at such price as shall be determined by the corporate authorities of the municipalities. Such obligations may, but need not, be issued utilizing the provisions of any one or more of the omnibus bond Acts specified in Section 1.33 of "An Act to revise the law in relation to the construction of the statutes", approved March 5, 1874, as now or hereafter amended. No referendum approval of the electors shall be required as a condition to the issuance of obligations pursuant to this Act except as provided in this Section.
Whenever a municipality issues bonds for the purpose of financing economic development project costs, the municipality may provide by ordinance for the appointment of a trustee, which may be any trust company within the State, and for the establishment of the funds or accounts to be maintained by such trustee as the municipality shall deem necessary to provide for the security and payment of the bonds. If the municipality provides for the appointment of a trustee, the trustee shall be considered the assignee of any payments assigned by the municipality pursuant to the ordinance and this Section. Any amounts paid to the trustee as assignee shall be deposited in the funds or accounts established pursuant to the trust agreement, and shall be held by the trustee in trust for the benefit of the holders of the bonds, and the holders shall have a lien on and a security interest in those bonds or accounts so long as the bonds remain outstanding and unpaid. Upon retirement of the bonds, the trustee shall pay over any excess amounts held to the municipality for deposit in the special tax allocation fund.
In the event the municipality authorizes the issuance of obligations pursuant to the authority of this Act secured by the full faith and credit of the municipality, or pledges ad valorem taxes pursuant to clause (ii) of the second paragraph of this Section, which obligations are other than obligations which may be issued under home rule powers provided by Article VII, Section 6 of the Illinois Constitution or which ad valorem taxes are other than ad valorem taxes which may be pledged under home rule powers provided by Article VII, Section 6 of the Illinois Constitution or which are levied in a special service area pursuant to "An Act to provide the manner of levying or imposing taxes for the provision of special services to areas within the boundaries of home rule units and non-home rule municipalities and counties", approved September 21, 1973, as now or hereafter amended, the ordinance authorizing the issuance of those obligations or pledging those taxes shall be published within 10 days after the ordinance has been adopted, in one or more newspapers having a general circulation within the municipality. The publication of the ordinance shall be accompanied by a notice of (1) the specific number of voters required to sign a petition requesting the question of the issuance of the obligations or pledging such ad valorem taxes to be submitted to the electors; (2) the time within which the petition must be filed; and (3) the date of the prospective referendum. The municipal clerk shall provide a petition form to any individual requesting one.
If no petition is filed with the municipal clerk, as hereinafter provided in this Section, within 21 days after the publication of the ordinance, the ordinance shall be in effect. However, if within that 21 day period a petition is filed with the municipal clerk, signed by electors numbering not less than 15% of the number of electors voting for the mayor or president at the last general municipal election, asking that the question of issuing obligations using full faith and credit of the municipality as security for the cost of paying for economic development project costs, or of pledging such ad valorem taxes for the payment of those obligations, or both, be submitted to the electors of the municipality, the municipality shall not be authorized to issue obligations of the municipality using the full faith and credit of the municipality as security or pledging such ad valorem taxes for the payment of those obligations, or both, until the proposition has been submitted to and approved by a majority of the voters voting on the proposition at a regularly scheduled election. The municipality shall certify the proposition to the proper election authorities for submission in accordance with the general election law.
The ordinance authorizing the obligations may provide that the obligations shall contain a recital that they are issued pursuant to this Act, which recital shall be conclusive evidence of their validity and of the regularity of their issuance.
In the event the municipality authorizes issuance of obligations pursuant to this Act secured by the full faith and credit of the municipality, the ordinance authorizing the obligations may provide for the levy and collection of a direct annual tax upon all taxable property within the municipality sufficient to pay the principal thereof and interest thereon as it matures, which levy may be in addition to and exclusive of the maximum of all other taxes authorized to be levied by the municipality, which levy, however, shall be abated to the extent that monies from other sources are available for payment of the obligations and the municipality certifies the amount of those monies available to the county clerk.
A certified copy of the ordinance shall be filed with the county clerk of each county in which any portion of the municipality is situated, and shall constitute the authority for the extension and collection of the taxes to be deposited in the special tax allocation fund.
A municipality may also issue its obligations to refund, in whole or in part, obligations theretofore issued by the municipality under the authority of this Act, whether at or prior to maturity. However, the last maturity of the refunding obligations shall not be expressed to mature later than 38 years from the date of the ordinance establishing the economic development project area.
In the event a municipality issues obligations under home rule powers or other legislative authority, the proceeds of which are pledged to pay for economic development project costs, the municipality may, if it has followed the procedures in conformance with this Act, retire those obligations from funds in the special tax allocation fund in amounts and in such manner as if those obligations had been issued pursuant to the provisions of this Act.
No obligations issued pursuant to this Act shall be regarded as indebtedness of the municipality issuing those obligations or any other taxing district for the purpose of any limitation imposed by law.
Obligations issued pursuant to this Act shall not be subject to the provisions of "An Act to authorize public corporations to issue bonds, other evidences of indebtedness and tax anticipation warrants subject to interest rate limitations set forth therein", approved May 26, 1970, as amended.
(Source: P.A. 97-636, eff. 6-1-12.)

(20 ILCS 620/8a)
Sec. 8a. Cancellation and repayment of tax benefits. Any tax abatement or benefit granted by a taxing district under an agreement entered into under this Act to a private individual or entity for the purpose of originating, locating, maintaining, rehabilitating, or expanding a business facility shall be cancelled if the individual or entity relocated its entire facility in violation of the agreement, and the amount of the abatements or tax benefits granted before the cancellation shall be repaid to the taxing district within 30 days, as provided in Section 18-183 of the Property Tax Code.
(Source: P.A. 89-591, eff. 8-1-96.)

(20 ILCS 620/9) (from Ch. 67 1/2, par. 1009)
Sec. 9. Powers of municipalities. In addition to powers which it may now have, any municipality has the power under this Act:
(a) To make and enter into all contracts necessary or incidental to the implementation and furtherance of an economic development plan.
(b) Within an economic development project area, to acquire by purchase, donation, lease or eminent domain, and to own, convey, lease, mortgage or dispose of land and other real or personal property or rights or interests therein; and to grant or acquire licenses, easements and options with respect thereto, all in the manner and at such price the municipality determines is reasonably necessary to achieve the objectives of the economic development project. No conveyance, lease, mortgage, disposition of land or other property acquired by the municipality, or agreement relating to the development of property, shall be made or executed except pursuant to prior official action of the municipality. No conveyance, lease, mortgage or other disposition of land, and no agreement relating to the development of property, shall be made without making public disclosure of the terms and disposition of all bids and proposals submitted to the municipality in connection therewith.
(c) To clear any area within an economic development project area by demolition or removal of any existing buildings, structures, fixtures, utilities or improvements, and to clear and grade land.
(d) To install, repair, construct, reconstruct or relocate public streets, public utilities, and other public site improvements within or without an economic development project area which are essential to the preparation of an economic development project area for use in accordance with an economic development plan.
(e) To renovate, rehabilitate, reconstruct, relocate, repair or remodel any existing buildings, improvements, and fixtures within an economic development project area.
(f) To construct, acquire, and operate public improvements, including but not limited to, publicly owned buildings, structures, works, utilities or fixtures within any economic development project area, subject to the restrictions of item (5) of subsection (e) of Section 3 of this Act.
(g) To issue obligations as provided in this Act.
(h) To fix, charge and collect fees, rents and charges for the use of any building, facility or property or any portion thereof owned or leased by the municipality within an economic development project area.
(i) To accept grants, guarantees, donations of property or labor, or any other thing of value for use in connection with an economic development project.
(j) To pay or cause to be paid economic development project costs. Any payments to be made by the municipality to developers or other nongovernmental persons for economic development project costs incurred by such developer or other nongovernmental person shall be made only pursuant to the prior official action of the municipality evidencing an intent to pay or cause to be paid such economic development project costs. A municipality is not required to obtain any right, title or interest in any real or personal property in order to pay economic development project costs associated with such property. The municipality shall adopt such accounting procedures as may be necessary to determine that such economic development project costs are properly paid.
(k) To exercise any and all other powers necessary to effectuate the purposes of this Act.
(l) To create a commission of not less than 5 or more than 15 persons to be appointed by the mayor or president of the municipality with the consent of the majority of the corporate authorities of the municipality. Members of a commission shall be appointed for initial terms of 1, 2, 3, 4, and 5 years, respectively, in such numbers as to provide that the terms of not more than 1/3 of all such members shall expire in any one year. Their successors shall be appointed for a term of 5 years. The commission, subject to approval of the corporate authorities, may exercise the powers enumerated in this Section. The commission shall also have the power to hold the public hearings required by this Act and make recommendations to the corporate authorities concerning the approval of economic development plans, the establishment of economic development project areas, and the adoption of tax increment allocation financing for economic development project areas.
(Source: P.A. 97-636, eff. 6-1-12.)

(20 ILCS 620/9.5)
Sec. 9.5. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(20 ILCS 620/10) (from Ch. 67 1/2, par. 1010)
Sec. 10. Conflicts of interest; disclosure. If any member of the corporate authorities of a municipality, or any employee or consultant of the municipality involved in the planning, analysis, preparation or administration of an economic development plan or an economic development project, or any proposed economic development plan or any proposed economic development project, owns or controls any interest, direct or indirect, in any property included in any economic development project area or proposed economic development project area, he or she shall disclose the same in writing to the municipal clerk, which disclosure shall include the dates, terms and conditions of any disposition of any such interest. The disclosures shall be acknowledged by the corporate authorities of the municipality and entered upon the official records and files of the corporate authorities. Any such individual holding any such interest shall refrain from any further official involvement regarding such established or proposed economic development project area, economic development plan or economic development project, and shall also refrain from voting on any matter pertaining to that project, plan or area and from communicating with any members of the corporate authorities or any employees or consultants of the municipality regarding any matter relating to that project, plan or area. No member of the corporate authorities of the municipality and no employee of the municipality shall acquire any interest, direct or indirect, in any real or personal property or rights or interest therein within an economic development project area or a proposed economic development project area after that person obtains knowledge of the project, plan or area or after the first public notice of the project, plan or area is given by the municipality, whichever shall first occur.
(Source: P.A. 86-38.)

(20 ILCS 620/11) (from Ch. 67 1/2, par. 1011)
Sec. 11. Payment of project costs; revenues from governmental property. Revenues received by a taxing district from any property, building or facility owned, leased or operated by the taxing district or any agency or authority established by the taxing district may be used to pay economic development project costs, or reduce outstanding obligations of the taxing district incurred under this Act for economic development project costs. The taxing district may place those revenues in the special tax allocation fund which shall be held by the treasurer of the taxing district or other person designated by the taxing district. Revenue received by a taxing district from the sale or other disposition of real or personal property or rights or interests therein acquired by a taxing district with the proceeds of obligations funded by tax increment allocation financing may be used to acquire and operate other governmental property that is within the economic development project area or that provides services within the economic development project area, subject to the restrictions of item (5) of subsection (e) of Section 3 of this Act.
(Source: P.A. 97-636, eff. 6-1-12.)



20 ILCS 625/ - Illinois Economic Opportunity Act.

(20 ILCS 625/1) (from Ch. 127, par. 2601)
Sec. 1. It is the policy of this State to help develop the full potential of all of its citizens so that they may live in decency and dignity, and contribute to the strength of the State as a whole. To effect that development, the employment of the resources of the private sector of the economy is encouraged.
It is the purpose of this Act to strengthen, supplement and coordinate efforts that further this policy.
(Source: P.A. 83-978.)

(20 ILCS 625/2) (from Ch. 127, par. 2602)
Sec. 2. (a) The Director of Commerce and Economic Opportunity is authorized to administer the federal community services block program, emergency community services homeless grant program, low-income energy assistance program, weatherization assistance program, supplemental low-income energy assistance fund, and other federal programs that require or give preference to community action agencies for local administration in accordance with federal laws and regulations as amended. The Director shall provide financial assistance to community action agencies from community service block grant funds and other federal funds requiring or giving preference to community action agencies for local administration for the programs described in Section 4.
(b) Funds appropriated for use by community action agencies in community action programs shall be allocated annually to existing community action agencies or newly formed community action agencies by the Department of Commerce and Economic Opportunity. Allocations will be made consistent with duly enacted departmental rules.
(Source: P.A. 96-154, eff. 1-1-10.)

(20 ILCS 625/3) (from Ch. 127, par. 2603)
Sec. 3. (a) A community action agency is a political subdivision of the State, a combination of political subdivisions, a public agency, or a private nonprofit agency which has the authority under any applicable charter or laws to receive funds pursuant to Section 2 to support community action programs of the type described in Section 4 and is designated as a community action agency.
(b) Each community action agency shall administer its community action programs through a Community Action Board consisting of 15 to 51 members chosen as follows:
(1) One-third of the members of the Board shall be

elected public officials, currently holding office, or representatives designated by these officials. These members shall be appointed by and serve at the pleasure of the chief elected official of the political subdivision served by the community action agency.

(2) At least one-third of the members shall be

persons chosen in accordance with democratic selection procedures adequate to assure that they are representative of the poor from within the area served.

(3) The other members shall be officials or members

of business, industry, labor, religious, welfare, education or other major groups or interests in the community. Each member of the Board selected to represent a specific geographic area within a community shall reside in that area.

(4) The community action agency through its bylaws

shall determine the board tenure of the members selected under subparagraphs (2) or (3).

(c) Each community action agency shall consult neighborhood-based organizations composed of residents of the area and members of the groups served by that agency for assistance in the planning, conduct and evaluation of community action programs.
(d) A community action agency shall
(1) plan and carry out community action programs;
(2) address the needs of low-income residents, gather

information as to the problems and causes of poverty in the community and, where necessary, establish priorities among projects and activities on the basis of which projects provide the best and most efficient use of resources;

(3) encourage organizations engaged in activities

related to community action programs to plan for, secure and administer financial assistance available either under Section 2 or from other sources on a common or cooperative basis, provide planning and technical assistance to those organizations, and cooperate with such organizations in undertaking actions to improve upon existing efforts to reduce poverty;

(4) initiate and sponsor projects which are

responsive to needs of the poor not otherwise being met, with particular emphasis on providing central or common services that can be drawn upon by a variety of related programs, and which offer new approaches or new types of services that can be incorporated into other programs; and

(5) join with and encourage business, labor and other

private groups and organizations to undertake, together with public officials and agencies, activities supporting community action programs which will result in the additional use of private resources and capabilities in an effort to develop new employment opportunities and stimulate investment that will have a measurable impact on reducing poverty among the residents of areas of concentrated poverty, and provide methods by which residents of those areas can work with private groups, firms, and institutions in seeking solutions to problems of common concern.

(Source: P.A. 87-926.)

(20 ILCS 625/4) (from Ch. 127, par. 2604)
Sec. 4. (a) A community action program is a community-based and operated program, the purpose of which is to provide a measurable and remedial impact on causes of poverty in a community or those areas of a community where poverty is acute.
(b) The methods by which the purposes of community action programs may be effected include but are not limited to the following:
(1) Programs designed to further community economic

development;

(2) Programs designed to secure and maintain

meaningful employment for individuals;

(3) Programs to assure an adequate education for all

individuals;

(4) Programs to instruct individuals on more

economical uses of available income;

(5) Programs to provide and maintain adequate

housing;

(6) Programs for the prevention of narcotics

addiction and alcoholism, and for the rehabilitation of narcotics addicts and alcoholics;

(7) Programs to aid individuals in obtaining

emergency assistance through loans or grants to meet immediate and urgent personal and family needs;

(8) Programs to aid in the resolution of personal and

family problems which block the achievement of self-sufficiency;

(9) Programs to achieve greater citizen participation

in the affairs of the community;

(10) Programs to provide adequate nutrition for

individuals and improved community health;

(11) Programs to aid families and individuals in

obtaining adequate health care;

(12) Programs to provide transportation to facilitate

individuals' access to community resources;

(13) Programs to provide for employment training and

retraining, with special emphasis on employment in the high technology industries; and

(14) Programs to provide aid and encouragement to

small businesses and small-business development.

(15) Programs to assist households to meet the cost

of home energy.

(16) Programs designed to ameliorate the adverse

effects of high energy costs on low-income households and the conserve energy.

(Source: P.A. 87-926.)

(20 ILCS 625/5) (from Ch. 127, par. 2605)
Sec. 5. This Act shall be known and may be cited as the Illinois Economic Opportunity Act.
(Source: P.A. 83-978.)



20 ILCS 627/ - Electric Vehicle Act.

(20 ILCS 627/1)
Sec. 1. Short title. This Act may be cited as the Electric Vehicle Act.
(Source: P.A. 97-89, eff. 7-11-11.)

(20 ILCS 627/5)
Sec. 5. Findings. The General Assembly finds that the adoption and use of electric vehicles would benefit the State of Illinois by (i) improving the health and environmental quality of the residents of Illinois through reduced pollution, (ii) reducing the operating costs of vehicle transportation, and (iii) shifting the demand for imported petroleum to locally produced electricity.
(Source: P.A. 97-89, eff. 7-11-11.)

(20 ILCS 627/10)
Sec. 10. Definitions.
"Coordinator" means the Electric Vehicle Coordinator created in Section 15.
"Council" means the Electric Vehicle Advisory Council created in Section 20.
"Electric vehicle" means (i) a battery-powered electric vehicle operated solely by electricity or (ii) a plug-in hybrid electric vehicle that operates on electricity and gasoline and has a battery that can be recharged from an external source.
(Source: P.A. 97-89, eff. 7-11-11.)

(20 ILCS 627/15)
Sec. 15. Electric Vehicle Coordinator. The Governor shall appoint a person within the Department of Commerce and Economic Opportunity to serve as the Electric Vehicle Coordinator for the State of Illinois. This person may be an existing employee with other duties. The Coordinator shall act as a point person for electric vehicle related policies and activities in Illinois.
(Source: P.A. 97-89, eff. 7-11-11.)

(20 ILCS 627/20)
Sec. 20. Electric vehicle advisory council.
(a) There is created the Illinois Electric Vehicle Advisory Council. The Council shall investigate and recommend strategies that the Governor and the General Assembly may implement to promote the use of electric vehicles, including, but not limited to, potential infrastructure improvements, State and local regulatory streamlining, and changes to electric utility rates and tariffs.
(b) The Council shall include all of the following members:
(1) The Electric Vehicle Coordinator to serve as

chairperson.

(2) Four members of the General Assembly, one

appointed by the Speaker of the House of Representatives, one appointed by the Minority Leader of the House of Representatives, one appointed by the President of the Senate, and one appointed by the Minority Leader of the Senate.

(3) The Director of Commerce and Economic Opportunity

or his or her designee.

(4) The Director of the Environmental Protection

Agency or his or her designee.

(5) The Executive Director of the Illinois Commerce

Commission or his or her designee.

(6) The Secretary of the Illinois Department of

Transportation or his or her designee.

(7) Ten at-large members appointed by the Governor as

follows:

(A) two representatives of statewide

environmental organizations;

(B) two representatives of national or regional

environmental organizations;

(C) one representative of a nonprofit car-sharing

organization;

(D) two representatives of automobile

manufacturers;

(E) one representative of the City of Chicago;

and

(F) two representatives of electric utilities.
(c) The Council shall report its findings to the Governor and General Assembly by December 31, 2011.
(d) The Department of Commerce and Economic Opportunity shall provide administrative and other support to the Council.
(Source: P.A. 97-89, eff. 7-11-11.)

(20 ILCS 627/25)
Sec. 25. Charging station installations. The installation, maintenance, and repair of an electric vehicle charging station shall comply with the requirements of subsection (a) of Section 16-128 and Section 16-128A of the Public Utilities Act.
(Source: P.A. 97-1128, eff. 8-28-12.)

(20 ILCS 627/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 97-89, eff. 7-11-11.)



20 ILCS 630/ - Illinois Emergency Employment Development Act.

(20 ILCS 630/1) (from Ch. 48, par. 2401)
Sec. 1. This Act shall be known and may be cited as the "Illinois Emergency Employment Development Act".
(Source: P.A. 84-792.)

(20 ILCS 630/2) (from Ch. 48, par. 2402)
Sec. 2. For the purposes of this Act, the following words have the meanings ascribed to them in this Section.
(a) "Advisory Committee" means the 21st Century Workforce Development Fund Advisory Committee.
(b) "Coordinator" means the Illinois Emergency Employment Development Coordinator appointed under Section 3.
(c) "Department" means the Illinois Department of Commerce and Economic Opportunity.
(d) "Director" means the Director of Commerce and Economic Opportunity.
(e) "Eligible business" means a for-profit business.
(f) "Eligible employer" means an eligible nonprofit agency, or an eligible business.
(g) "Eligible job applicant" means a person who (1) has been a resident of this State for at least one year; and (2) is unemployed; and (3) is not receiving and is not qualified to receive unemployment compensation or workers' compensation; and (4) is determined by the employment administrator to be likely to be available for employment by an eligible employer for the duration of the job.
(h) "Eligible nonprofit agency" means an organization exempt from taxation under the Internal Revenue Code of 1954, Section 501(c)(3).
(i) "Employment administrator" means the administrative entity designated by the Coordinator, and approved by the Advisory Committee, to administer the provisions of this Act in each service delivery area. With approval of the Advisory Committee, the Coordinator may designate an administrative entity authorized under the Workforce Innovation and Opportunity Act or private, public, or non-profit entities that have proven effectiveness in providing training, workforce development, and job placement services to low-income individuals.
(j) "Fringe benefits" means all non-salary costs for each person employed under the program, including, but not limited to, workers compensation, unemployment insurance, and health benefits, as would be provided to non-subsidized employees performing similar work.
(k) "Household" means a group of persons living at the same residence consisting of, at a maximum, spouses and the minor children of each.
(l) "Program" means the Illinois Emergency Employment Development Program created by this Act consisting of new job creation in the private sector.
(m) "Service delivery area" means an area designated as a Local Workforce Investment Area by the State.
(n) "Workforce Innovation and Opportunity Act" means the federal Workforce Innovation and Opportunity Act, any amendments to that Act, and any other applicable federal statutes.
(Source: P.A. 99-576, eff. 7-15-16; 100-477, eff. 9-8-17.)

(20 ILCS 630/3) (from Ch. 48, par. 2403)
Sec. 3. Illinois Emergency Employment Development Coordinator.
(a) The governor shall appoint an Illinois Emergency Employment Development Coordinator to administer the provisions of this Act. The coordinator shall be within the Department of Commerce and Economic Opportunity, but shall be responsible directly to the governor. The coordinator shall have the powers necessary to carry out the purpose of the program.
(b) The coordinator shall:
(1) recommend one or more Employment Administrators

for each service delivery area for approval by the Advisory Committee, with recommendations based on the demonstrated ability of the Employment Administrator to identify and address local needs;

(2) enter into a contract with one or more Employment

Administrators in each service delivery area;

(3) assist the Employment Administrator in developing

a satisfactory plan if an Employment Administrator submits one that does not conform to program requirements;

(4) convene and provide staff support to the Advisory

Committee;

(5) coordinate the program with other State agencies

and services including public benefits and workforce programs for unemployed individuals; and

(6) perform general program marketing and monitoring

functions.

(c) The coordinator shall administer the program within the Department of Commerce and Economic Opportunity. The Director of Commerce and Economic Opportunity shall provide administrative support services to the coordinator for the purposes of the program.
(d) The coordinator shall report to the Governor, the Advisory Committee, and the General Assembly on a quarterly basis concerning (1) the number of persons employed under the program; (2) the number and type of employers under the program; (3) the amount of money spent in each service delivery area for wages for each type of employment and each type of other expenses; (4) the number of persons who have completed participation in the program and their current employment, educational or training status; (5) any information requested by the General Assembly, the Advisory Committee, or governor or deemed pertinent by the coordinator; and (6) any identified violations of this Act and actions taken. Each report shall include cumulative information, as well as information for each quarter.
(e) Rules. The Director of Commerce and Economic Opportunity, with the advice of the coordinator and the Advisory Committee, shall adopt rules for the administration and enforcement of this Act.
(Source: P.A. 96-995, eff. 1-1-11; 97-581, eff. 8-26-11.)

(20 ILCS 630/4) (from Ch. 48, par. 2404)
Sec. 4. Funds shall be allocated to service delivery areas whose unemployment rate exceeds 6.5%, as determined every June 30 based upon the previous 12-month unemployment rate for that service delivery area. Each eligible service delivery area shall be allocated funds for a 12-month period. The amount of funds allocated to each eligible service delivery area shall be in a proportion equal to the number of excess unemployed in the service delivery area relative to the number of excess unemployed in all eligible service delivery areas.
(Source: P.A. 84-1399.)

(20 ILCS 630/5) (from Ch. 48, par. 2405)
Sec. 5. (a) Allocation of funds among eligible job applicants within a service delivery area shall be determined by the Private Industry Council for each such service delivery area. The Private Industry Council shall give priority to
(1) applicants living in households with no other

income source; and

(2) applicants who would otherwise be eligible to

receive general assistance.

(b) Allocation of funds among eligible employers within each service delivery area shall be determined by the Private Industry Council for each such area according to the priorities which the Director of Commerce and Economic Opportunity, upon recommendation of the coordinator, shall by rule establish. The Private Industry Council shall give priority to funding private sector jobs to the extent that businesses apply for funds.
(Source: P.A. 94-793, eff. 5-19-06.)

(20 ILCS 630/6) (from Ch. 48, par. 2406)
Sec. 6. Program funds; uses. Funds appropriated for the purposes of the program may be used as follows:
(a) To provide a State contribution for wages and fringe benefits for eligible job applicants for a maximum of 1,040 hours over a maximum period of 52 weeks per job applicant. The minimum allowable hourly wage for job applicants employed in this program shall not be below 120% of the current State minimum wage rate. At least 75% of the funds appropriated for the program must be used to pay wages and fringe benefits for eligible job applicants. State contribution amounts are as follows:
(1) For for-profit business employers, the State

contribution for wages shall be 50% of the minimum allowable hourly wage for each eligible job applicant employed. The State contribution for fringe benefits may be up to 25% of the State wage contribution per hour for each eligible job applicant employed. The employer must match wages in an amount equal to or greater than the State contribution for this program. Employers are responsible for the remaining costs of any benefits provided and other employment related costs. The employer may use funds from other sources to provide increased wages and benefits to the applicants it employs;

(2) For non-profit employers participating in this

program, the State contribution for wages shall be 75% of the minimum allowable hourly wage for each eligible job applicant employed. The State contribution for fringe benefits may be up to 25% of the state wage contribution per hour for each eligible job applicant employed. The employer must match wages in an amount equal to or greater than the State contribution for this program. The State contribution may be used to provide workers' compensation coverage to applicants employed by government or non-profit agencies under this Act. Employers are responsible for the remaining costs of any benefits. The employer may use funds from other sources to provide increased wages and benefits to the applicants it employs.

(b) To provide child care services or subsidies or other supportive services necessary to maintain employment to applicants employed under the program;
(c) To provide workers' compensation coverage to applicants employed by nonprofit agencies under the program;
(d) To provide job search assistance, labor market orientation, job seeking and work readiness skills, and referral for other services;
(e) To purchase supplies and materials for projects creating permanent improvements to public property in an amount not to exceed one percent of the funds appropriated; and
(f) To reimburse the Department in an amount not to exceed 1% of the funds appropriated for the actual cost of administering this Act, and to reimburse the Employment Administrators in an amount not to exceed 4.5% of the funds allocated to them for their actual cost of administering this Act. The Director and the Employment Administrators shall leverage funds from other sources to cover the administrative costs of this program whenever possible.
The Employment Administrator of each service delivery area shall submit to the Coordinator a spending plan establishing that funds allocated to the service delivery area will be used within one year after the effective date, in the manner required by this Act. Any funds allocated to a service delivery area for which there is no spending plan approved by the Coordinator shall be returned to the Department and may be reallocated by the Coordinator to other Employment Administrators.
(Source: P.A. 97-581, eff. 8-26-11.)

(20 ILCS 630/7) (from Ch. 48, par. 2407)
Sec. 7. Duties of State agencies.
(a) The Department of Employment Security shall post information publicizing the program and shall provide staff assistance as requested by employment administrators in the collection of data about participants in the program.
(b) The Secretary of Human Services shall make available to each employment administrator lists of local child care providers through the Child Care Resource and Referral Network available to persons employed under the program.
(c) The Secretary of Human Services shall post information publicizing the program to applicants and recipients of public aid.
(Source: P.A. 97-581, eff. 8-26-11.)

(20 ILCS 630/8) (from Ch. 48, par. 2408)
Sec. 8. A non-profit agency is an eligible employer with respect to temporary work relief projects determined by the employment administrator to have long-term benefit to or to be needed by the community. To be an eligible employer a nonprofit agency shall comply with the requirements of Section 9 concerning eligible businesses.
(Source: P.A. 84-792.)

(20 ILCS 630/9) (from Ch. 48, par. 2409)
Sec. 9. Eligible businesses.
(a) A business employer is an eligible employer if it enters into a written contract, signed and subscribed to under oath, with the employment administrator for its service delivery area containing assurances that:
(1) funds received by a business shall be used only

as permitted under the program;

(2) the business has submitted a plan to the

employment administrator (A) describing the duties and proposed compensation of each employee proposed to be hired under the program; and (B) demonstrating that with the funds provided under the program the business is likely to succeed and continue to employ persons hired under the program;

(3) the business will use funds exclusively for

compensation and fringe benefits of eligible job applicants and will provide employees hired with these funds with fringe benefits and other terms and conditions of employment comparable to those provided to other employees of the business who do comparable work;

(4) the funds are necessary to allow the business to

begin, or to employ additional people, but not to fill positions which would be filled even in the absence of funds from this program;

(5) the business will cooperate with the coordinator

in collecting data to assess the result of the program; and

(6) the business is in compliance with all applicable

affirmative action, fair labor, health, safety, and environmental standards.

(b) In allocating funds among eligible businesses, the employment administrator shall give priority to businesses which best satisfy the following criteria:
(1) have a high potential for growth and long-term

job creation;

(2) are labor intensive;
(3) make high use of local and State resources;
(4) are under ownership of women and minorities;
(4.5) meet the definition of a small business as

defined in Section 5 of the Small Business Advisory Act;

(4.10) produce energy conserving materials or

services or are involved in development of renewable sources of energy;

(5) have their primary places of business in the

State; and

(6) intend to continue the employment of the eligible

applicant for at least 6 months of unsubsidized employment.

(c) (Blank).
(d) A business receiving funds under this program shall repay 70% of the amount received for each eligible job applicant employed who does not continue in the employment of the business for at least 6 months beyond the subsidized period unless the employer dismisses an employee for good cause and works with the Employment Administrator to employ and train another person referred by the Employment Administrator. The Employment Administrator shall forward payments received under this subsection to the Coordinator on a monthly basis. The Coordinator shall deposit these payments into the General Revenue Fund.
(Source: P.A. 99-576, eff. 7-15-16.)

(20 ILCS 630/10) (from Ch. 48, par. 2410)
Sec. 10. (1) An eligible employer may not terminate, lay off or reduce the working hours of an employee for the purpose of hiring an individual with funds available under the program.
(2) An eligible employer may not hire an individual with funds available under the program if any other person is on layoff from the same or a substantially equivalent job.
(3) In order to qualify as an eligible employer, a nonprofit agency or business must certify to the employment administrator that each job created and funded under the program
(a) will result in an increase in employment opportunities over those which would otherwise be available;
(b) will not result in the displacement of currently employed workers, including partial displacement such as reduction in hours of nonovertime work, wages or employment benefits; and
(c) will not impair existing contracts for service or result in the substitution of program funds for other funds in connection with work that would otherwise be performed.
(Source: P.A. 85-1393; 85-1424; 85-1440.)

(20 ILCS 630/11)
Sec. 11. Illinois 21st Century Workforce Development Fund Advisory Committee.
(a) The 21st Century Workforce Development Fund Advisory Committee established under this Act as a continuation of the Advisory Committee created under the 21st Century Workforce Development Fund Act (now repealed) is continued under this Act. The Advisory Committee shall provide oversight to the Illinois Emergency Employment Development program. The Department is responsible for the administration and staffing of the Advisory Committee.
(b) The Advisory Committee shall meet at the call of the Coordinator to do the following:
(1) establish guidelines for the selection of

Employment Administrators;

(2) review recommendations of the Coordinator and

approve final selection of Employment Administrators;

(3) develop guidelines for the emergency employment

development plans to be created by each Employment Administrator;

(4) review the emergency employment development plan

submitted by the Employment Administrator of each service delivery area and approve satisfactory plans;

(5) ensure that the program is widely marketed to

employers and eligible job seekers;

(6) set policy regarding disbursement of program

funds; and

(7) review program quarterly reports and make

recommendations for program improvements as needed.

(c) Membership. The Advisory Committee shall consist of 21 persons. Co-chairs shall be appointed by the Governor with the requirement that one come from the public and one from the private sector.
(d) Eleven members shall be appointed by the Governor, and any of the 11 members appointed by the Governor may fill more than one of the following required categories:
(i) Four must be from communities outside of the

City of Chicago.

(ii) At least one must be a member of a local

workforce investment board (LWIB) in his or her community.

(iii) At least one must represent organized labor.
(iv) At least one must represent business or

industry.

(v) At least one must represent a non-profit

organization that provides workforce development or job training services.

(vi) At least one must represent a non-profit

organization involved in workforce development policy, analysis, or research.

(vii) At least one must represent a non-profit

organization involved in environmental policy, advocacy, or research.

(viii) At least one must represent a group that

advocates for individuals with barriers to employment, including at-risk youth, formerly incarcerated individuals, and individuals living in poverty.

(e) The other 10 members shall be the following:
(i) The Director of Commerce and Economic

Opportunity, or his or her designee who oversees workforce development services.

(ii) The Secretary of Human Services, or his or her

designee who oversees human capital services.

(iii) The Director of Corrections, or his or her

designee who oversees prisoner re-entry services.

(iv) The Director of the Environmental Protection

Agency, or his or her designee who oversees contractor compliance.

(v) The Chairman of the Illinois Community

College Board, or his or her designee who oversees technical and career education.

(vi) A representative of the Illinois Community

College Board involved in energy education and sustainable practices, designated by the Board.

(vii) Four State legislators, one designated by

the President of the Senate, one designated by the Speaker of the House, one designated by the Senate Minority Leader, and one designated by the House Minority Leader.

(f) Appointees under subsection (d) shall serve a 2-year term and are eligible to be re-appointed one time. Members under subsection (e) shall serve ex officio or at the pleasure of the designating official, as applicable.
(Source: P.A. 99-576, eff. 7-15-16.)

(20 ILCS 630/12)
Sec. 12. Allocation of funds among service delivery areas.
(a) 90% of the funds available for allocation to Employment Administrators for the program must be allocated among service delivery areas as follows: each service delivery area shall be eligible to receive that proportion of the funds available which equals the number of unemployed persons in the service delivery area divided by the total number of unemployed persons in the State for the 12-month period ending on the most recent March 31.
(b) 10% of the funds available for allocation to employment administrators under the program must be allocated at the discretion of the Advisory Committee to Employment Administrators:
(1) who will maximize the use of the funds through

coordination with other programs and State, local, and federal agencies, through the use of matching funds, or through the involvement of low-income constituent groups;

(2) who have demonstrated need beyond the allocation

available under subsection (a); and

(3) who have demonstrated outstanding performance in

job creation.

(Source: P.A. 97-581, eff. 8-26-11.)

(20 ILCS 630/13)
Sec. 13. Allocation within service delivery areas; priorities. Allocation of funds within a service delivery area shall be determined by the Employment Administrator in each service delivery area. The Employment Administrator shall give priority to job applicants who: (i) live in households with no other earned income source; (ii) have been unemployed for 6 months or more; or (iii) who would otherwise be eligible to receive Temporary Aid to Needy Families under Article IV of the Public Aid Code, Supplemental Nutrition Assistance Program, or general assistance under Article VI of the Illinois Public Aid Code.
(Source: P.A. 97-581, eff. 8-26-11.)

(20 ILCS 630/14)
Sec. 14. Employment Administrators; powers and duties.
(a) The Employment Administrator for each service delivery area has the powers and duties given in this Section and any additional duties given by the Coordinator.
(b) Each Employment Administrator shall develop an emergency employment development plan for its service delivery area under guidelines developed by the Advisory Committee and submit it to the Coordinator within the period allowed by the Coordinator. To the extent feasible, the Employment Administrator shall seek input from potential eligible employers and the public. The Employment Administrator shall consult with local sources of information to identify current local needs, including, but not limited to, local Workforce Investment Boards, economic development councils, community action agencies, and local Labor Market Information from the Department of Employment Security.
(c) Each Employment Administrator shall publicize the program within its service delivery area to seek maximum participation by eligible job applicants and employers.
(d) Each Employment Administrator shall enter into contracts with eligible employers setting forth the terms of their participation in the program as required by this Act.
(e) Each Employment Administrator shall screen job applicants and employers to achieve the best possible placement of eligible job applicants with eligible employers.
(f) Each Employment Administrator shall maintain a list of eligible job applicants unable to secure employment under the program at the time of application. The list shall prioritize eligible job applicants and shall be used to fill jobs with eligible employers as they become available. Each Employment Administrator shall receive and coordinate referrals from other local organizations.
(g) Each Employment Administrator shall cooperate with local educational and training institutions to coordinate and publicize the availability of their resources to assure that applicants may receive training needed before or while employed in jobs which are available under the program.
(h) Each Employment Administrator may disburse funds not to exceed 1% of the amount allocated to its service delivery area for the purchase of supplies and materials for projects creating permanent improvements to public property.
(Source: P.A. 97-581, eff. 8-26-11.)

(20 ILCS 630/17)
Sec. 17. Work incentive demonstration project. The coordinator and members of the Advisory Committee shall explore available resources to leverage in combination with the wage subsidies in this Act to develop a Transitional Jobs program. This Transitional Jobs program would prioritize services for individuals with limited experience in the labor market and barriers to employment, including but not limited to, recipients of Temporary Assistance to Needy Families, Supplemental Nutrition Assistance Program, or other related public assistance, and people with criminal records.
(Source: P.A. 97-581, eff. 8-26-11; 97-813, eff. 7-13-12.)

(20 ILCS 630/18)
Sec. 18. Worker displacement.
(a) An eligible employer may not terminate, lay off, or reduce the working hours of an employee for the purpose of hiring an individual with funds available under this Act.
(b) An eligible employer may not hire an individual with funds available under this Act if any other person is on layoff from the same or substantially equivalent job.
(c) In order to qualify as an eligible employer, a government or non-profit agency or business must certify to the Employment Administrator that each job created and funded under this Act:
(1) will result in an increase in employment

opportunity over the level that would otherwise be available;

(2) will not result in the displacement of currently

employed workers, including partial displacement such as reduction in hours of non-overtime work, wages, or employment benefits; and

(3) will not impair existing contracts for service

or result in the substitution of program funds for other funds in connection with work that would otherwise be performed.

(Source: P.A. 97-581, eff. 8-26-11.)



20 ILCS 655/ - Illinois Enterprise Zone Act.

(20 ILCS 655/1) (from Ch. 67 1/2, par. 601)
Sec. 1. This Act shall be known and may be cited as the "Illinois Enterprise Zone Act".
(Source: P.A. 82-1019.)

(20 ILCS 655/2) (from Ch. 67 1/2, par. 602)
Sec. 2. The General Assembly finds and declares that the health, safety and welfare of the people of this State are dependent upon a healthy economy and vibrant communities; that the continual encouragement, development, growth and expansion of the private sector within the State requires a cooperative and continuous partnership between government and the private sector; and that there are certain depressed areas in this State that need the particular attention of government, business, labor and the citizens of Illinois to help attract private sector investment into these areas and directly aid the local community and its residents. Therefore, it is declared to be the purpose of this Act to explore ways and means of stimulating business and industrial growth and retention in depressed areas and stimulating neighborhood revitalization of depressed areas of the State by means of relaxed government controls and tax incentives in those areas.
(Source: P.A. 82-1019.)

(20 ILCS 655/3) (from Ch. 67 1/2, par. 603)
Sec. 3. Definitions. As used in this Act, the following words shall have the meanings ascribed to them, unless the context otherwise requires:
(a) "Department" means the Department of Commerce and Economic Opportunity.
(b) "Enterprise Zone" means an area of the State certified by the Department as an Enterprise Zone pursuant to this Act.
(c) "Depressed Area" means an area in which pervasive poverty, unemployment and economic distress exist.
(d) "Designated Zone Organization" means an association or entity: (1) the members of which are substantially all residents of the Enterprise Zone; (2) the board of directors of which is elected by the members of the organization; (3) which satisfies the criteria set forth in Section 501(c) (3) or 501(c) (4) of the Internal Revenue Code; and (4) which exists primarily for the purpose of performing within such area or zone for the benefit of the residents and businesses thereof any of the functions set forth in Section 8 of this Act.
(e) "Agency" means each officer, board, commission and agency created by the Constitution, in the executive branch of State government, other than the State Board of Elections; each officer, department, board, commission, agency, institution, authority, university, body politic and corporate of the State; and each administrative unit or corporate outgrowth of the State government which is created by or pursuant to statute, other than units of local government and their officers, school districts and boards of election commissioners; each administrative unit or corporate outgrowth of the above and as may be created by executive order of the Governor. No entity shall be considered an "agency" for the purposes of this Act unless authorized by law to make rules or regulations.
(f) "Rule" means each agency statement of general applicability that implements, applies, interprets or prescribes law or policy, but does not include (i) statements concerning only the internal management of an agency and not affecting private rights or procedures available to persons or entities outside the agency, (ii) intra-agency memoranda, or (iii) the prescription of standardized forms.
(g) "Board" means the Enterprise Zone Board created in Section 5.2.1.
(h) "Local labor market area" means an economically integrated area within which individuals can reside and find employment within a reasonable distance or can readily change jobs without changing their place of residence.
(i) "Full-time equivalent job" means a job in which the new employee works for the recipient or for a corporation under contract to the recipient at a rate of at least 35 hours per week. A recipient who employs labor or services at a specific site or facility under contract with another may declare one full-time, permanent job for every 1,820 man hours worked per year under that contract. Vacations, paid holidays, and sick time are included in this computation. Overtime is not considered a part of regular hours.
(j) "Full-time retained job" means any employee defined as having a full-time or full-time equivalent job preserved at a specific facility or site, the continuance of which is threatened by a specific and demonstrable threat, which shall be specified in the application for development assistance. A recipient who employs labor or services at a specific site or facility under contract with another may declare one retained employee per year for every 1,750 man hours worked per year under that contract, even if different individuals perform on-site labor or services.
(Source: P.A. 97-905, eff. 8-7-12; 98-463, eff. 8-16-13.)

(20 ILCS 655/4) (from Ch. 67 1/2, par. 604)
Sec. 4. Qualifications for Enterprise Zones.
(1) An area is qualified to become an enterprise zone which:
(a) is a contiguous area, provided that a zone area

may exclude wholly surrounded territory within its boundaries;

(b) comprises a minimum of one-half square mile and

not more than 12 square miles, or 15 square miles if the zone is located within the jurisdiction of 4 or more counties or municipalities, in total area, exclusive of lakes and waterways; however, in such cases where the enterprise zone is a joint effort of three or more units of government, or two or more units of government if situated in a township which is divided by a municipality of 1,000,000 or more inhabitants, and where the certification has been in effect at least one year, the total area shall comprise a minimum of one-half square mile and not more than thirteen square miles in total area exclusive of lakes and waterways;

(c) (blank);
(d) (blank);
(e) is (1) entirely within a municipality or (2)

entirely within the unincorporated areas of a county, except where reasonable need is established for such zone to cover portions of more than one municipality or county or (3) both comprises (i) all or part of a municipality and (ii) an unincorporated area of a county; and

(f) meets 3 or more of the following criteria:
(1) all or part of the local labor market area

has had an annual average unemployment rate of at least 120% of the State's annual average unemployment rate for the most recent calendar year or the most recent fiscal year as reported by the Department of Employment Security;

(2) designation will result in the development of

substantial employment opportunities by creating or retaining a minimum aggregate of 1,000 full-time equivalent jobs due to an aggregate investment of $100,000,000 or more, and will help alleviate the effects of poverty and unemployment within the local labor market area;

(3) all or part of the local labor market area

has a poverty rate of at least 20% according to the latest federal decennial census, 50% or more of children in the local labor market area participate in the federal free lunch program according to reported statistics from the State Board of Education, or 20% or more households in the local labor market area receive food stamps according to the latest federal decennial census;

(4) an abandoned coal mine or a brownfield (as

defined in Section 58.2 of the Environmental Protection Act) is located in the proposed zone area, or all or a portion of the proposed zone was declared a federal disaster area in the 3 years preceding the date of application;

(5) the local labor market area contains a

presence of large employers that have downsized over the years, the labor market area has experienced plant closures in the 5 years prior to the date of application affecting more than 50 workers, or the local labor market area has experienced State or federal facility closures in the 5 years prior to the date of application affecting more than 50 workers;

(6) based on data from Multiple Listing Service

information or other suitable sources, the local labor market area contains a high floor vacancy rate of industrial or commercial properties, vacant or demolished commercial and industrial structures are prevalent in the local labor market area, or industrial structures in the local labor market area are not used because of age, deterioration, relocation of the former occupants, or cessation of operation;

(7) the applicant demonstrates a substantial plan

for using the designation to improve the State and local government tax base, including income, sales, and property taxes;

(8) significant public infrastructure is present

in the local labor market area in addition to a plan for infrastructure development and improvement;

(9) high schools or community colleges located

within the local labor market area are engaged in ACT Work Keys, Manufacturing Skills Standard Certification, or other industry-based credentials that prepare students for careers; or

(10) the change in equalized assessed valuation

of industrial and/or commercial properties in the 5 years prior to the date of application is equal to or less than 50% of the State average change in equalized assessed valuation for industrial and/or commercial properties, as applicable, for the same period of time.

As provided in Section 10-5.3 of the River Edge Redevelopment Zone Act, upon the expiration of the term of each River Edge Redevelopment Zone in existence on the effective date of this amendatory Act of the 97th General Assembly, that River Edge Redevelopment Zone will become available for its previous designee or a new applicant to compete for designation as an enterprise zone. No preference for designation will be given to the previous designee of the zone.
(2) Any criteria established by the Department or by law which utilize the rate of unemployment for a particular area shall provide that all persons who are not presently employed and have exhausted all unemployment benefits shall be considered unemployed, whether or not such persons are actively seeking employment.
(Source: P.A. 97-905, eff. 8-7-12.)

(20 ILCS 655/4.1)
Sec. 4.1. Department recommendations.
(a) For all applications that qualify under Section 4 of this Act, the Department shall issue recommendations by assigning a score to each applicant. The scores will be determined by the Department, based on the extent to which an applicant meets the criteria points under subsection (f) of Section 4 of this Act. Scores will be determined using the following scoring system:
(1) Up to 50 points for the extent to which the

applicant meets or exceeds the criteria in item (1) of subsection (f) of Section 4 of this Act, with points awarded according to the severity of the unemployment.

(2) Up to 50 points for the extent to which the

applicant meets or exceeds the criteria in item (2) of subsection (f) of Section 4 of this Act, with points awarded in accordance with the number of jobs created and the aggregate amount of investment promised.

(3) Up to 40 points for the extent to which the

applicant meets or exceeds the criteria in item (3) of subsection (f) of Section 4 of this Act, with points awarded in accordance with the severity of the unemployment rate according to the latest federal decennial census.

(4) Up to 30 points for the extent to which the

applicant meets or exceeds the criteria in item (4) of subsection (f) of Section 4 of this Act, with points awarded in accordance with the severity of the environmental impact of the abandoned coal mine, brownfield, or federal disaster area.

(5) Up to 50 points for the extent to which the

applicant meets or exceeds the criteria in item (5) of subsection (f) of Section 4 of this Act, with points awarded in accordance with the severity of the applicable facility closures or downsizing.

(6) Up to 40 points for the extent to which the

applicant meets or exceeds the criteria in item (6) of subsection (f) of Section 4 of this Act, with points awarded in accordance with the severity and extent of the high floor vacancy or deterioration.

(7) Up to 30 points for the extent to which the

applicant meets or exceeds the criteria in item (7) of subsection (f) of Section 4 of this Act, with points awarded in accordance with the extent to which the application addresses a plan to improve the State and local government tax base.

(8) Up to 50 points for the extent to which the

applicant meets or exceeds the criteria in item (8) of subsection (f) of Section 4 of this Act, with points awarded in accordance with the existence of significant public infrastructure.

(9) Up to 40 points for the extent to which the

applicant meets or exceeds the criteria in item (9) of subsection (f) of Section 4 of this Act, with points awarded in accordance with the extent to which educational programs exist for career preparation.

(10) Up to 40 points for the extent to which the

applicant meets or exceeds the criteria in item (10) of subsection (f) of Section 4 of this Act, with points awarded according to the severity of the change in equalized assessed valuation.

(b) After assigning a score for each of the individual criteria using the point system as described in subsection (a), the Department shall then take the sum of the scores for each applicant and assign a final score. The Department shall then submit this information to the Board, as required in subsection (c) of Section 5.2, as its recommendation.
(Source: P.A. 97-905, eff. 8-7-12; 98-109, eff. 7-25-13.)

(20 ILCS 655/5) (from Ch. 67 1/2, par. 605)
Sec. 5. Initiation of Enterprise Zones by Municipality or County. (a) No area may be designated as an enterprise zone except pursuant to an initiating ordinance adopted in accordance with this Section.
(b) A county or municipality may by ordinance designate an area within its jurisdiction as an enterprise zone, subject to the certification of the Department in accordance with this Act, if:
(i) the area is qualified in accordance with Section 4; and
(ii) the county or municipality has conducted at least one public hearing within the proposed zone area on the question of whether to create the zone, what local plans, tax incentives and other programs should be established in connection with the zone, and what the boundaries of the zone should be; public notice of such hearing shall be published in at least one newspaper of general circulation within the zone area, not more than 20 days nor less than 5 days before the hearing.
(c) An ordinance designating an area as an enterprise zone shall set forth:
(i) a precise description of the area comprising the zone, either in the form of a legal description or by reference to roadways, lakes and waterways, and township, county boundaries;
(ii) a finding that the zone area meets the qualifications of Section 4;
(iii) provisions for any tax incentives or reimbursement for taxes, which pursuant to state and federal law apply to business enterprises within the zone at the election of the designating county or municipality, and which are not applicable throughout the county or municipality;
(iv) a designation of the area as an enterprise zone, subject to the approval of the Department in accordance with this Act;
(v) the duration or term of the enterprise zone.
(d) This Section does not prohibit a municipality or county from extending additional tax incentives or reimbursement for business enterprises in Enterprise Zones or throughout their territory by separate ordinance.
(e) No county or municipality located within the Metro East Mass Transit District which adopts an ordinance designating an area within the District as an Enterprise Zone shall provide for any exemption, deduction, credit, refund or abatement of any taxes imposed by the Metro East Mass Transit District Board of Trustees under Section 5.01 of the "Local Mass Transit District Act", approved July 21, 1959, as amended.
(f) The Department shall encourage applications from all areas of the State and shall actively solicit applications from those counties with populations of less than 300,000.
(Source: P.A. 85-870.)

(20 ILCS 655/5.1) (from Ch. 67 1/2, par. 606)
Sec. 5.1. Application to Department. A county or municipality which has adopted an ordinance designating an area as an enterprise zone shall make written application to the Department to have such proposed enterprise zone certified by the Department as an Enterprise Zone. The application shall include:
(i) a certified copy of the ordinance designating the proposed zone;
(ii) a map of the proposed enterprise zone, showing existing streets and highways;
(iii) an analysis, and any appropriate supporting documents and statistics, demonstrating that the proposed zone area is qualified in accordance with Section 4;
(iv) a statement detailing any tax, grant, and other financial incentives or benefits, and any programs, to be provided by the municipality or county to business enterprises within the zone, other than those provided in the designating ordinance, which are not to be provided throughout the municipality or county;
(v) a statement setting forth the economic development and planning objectives for the zone;
(vi) a statement describing the functions, programs, and services to be performed by designated zone organizations within the zone;
(vii) an estimate of the economic impact of the zone, considering all of the tax incentives, financial benefits and programs contemplated, upon the revenues of the municipality or county;
(viii) a transcript of all public hearings on the zone;
(ix) in the case of a joint application, a statement detailing the need for a zone covering portions of more than one municipality or county and a description of the agreement between joint applicants; and
(x) such additional information as the Department by regulation may require.
(Source: P.A. 82-1019.)

(20 ILCS 655/5.2) (from Ch. 67 1/2, par. 607)
Sec. 5.2. Department Review of Enterprise Zone Applications.
(a) All applications which are to be considered and acted upon by the Department during a calendar year must be received by the Department no later than December 31 of the preceding calendar year.
Any application received after December 31 of any calendar year shall be held by the Department for consideration and action during the following calendar year.
Each enterprise zone application shall include a specific definition of the applicant's local labor market area.
(a-5) The Department shall, no later than July 31, 2013, develop an application process for an enterprise zone application. The Department has emergency rulemaking authority for the purpose of application development only until 12 months after the effective date of this amendatory Act of the 97th General Assembly.
(b) Upon receipt of an application from a county or municipality the Department shall review the application to determine whether the designated area qualifies as an enterprise zone under Section 4 of this Act.
(c) No later than June 30, the Department shall notify all applicant municipalities and counties of the Department's determination of the qualification of their respective designated enterprise zone areas, and shall send qualifying applications, including the applicant's scores for items (1) through (10) of subsection (a) of Section 4.1 and the applicant's final score under that Section, to the Board for the Board's consideration, along with supporting documentation of the basis for the Department's decision.
(d) If any such designated area is found to be qualified to be an enterprise zone by the Department under subsection (c) of this Section, the Department shall, no later than July 15, send a letter of notification to each member of the General Assembly whose legislative district or representative district contains all or part of the designated area and publish a notice in at least one newspaper of general circulation within the proposed zone area to notify the general public of the application and their opportunity to comment. Such notice shall include a description of the area and a brief summary of the application and shall indicate locations where the applicant has provided copies of the application for public inspection. The notice shall also indicate appropriate procedures for the filing of written comments from zone residents, business, civic and other organizations and property owners to the Department.
(e) (Blank).
(f) (Blank).
(g) (Blank).
(h) (Blank).
(Source: P.A. 97-905, eff. 8-7-12; 98-109, eff. 7-25-13.)

(20 ILCS 655/5.2.1)
Sec. 5.2.1. Enterprise Zone Board.
(a) An Enterprise Zone Board is hereby created within the Department.
(b) The Board shall consist of the following 5 members:
(1) the Director of Commerce and Economic

Opportunity, or his or her designee, who shall serve as chairperson;

(2) the Director of Revenue, or his or her designee;

and

(3) three members appointed by the Governor, with

the advice and consent of the Senate.

Board members shall serve without compensation but may be reimbursed for necessary expenses incurred in the performance of their duties.
(c) Each member appointed under item (3) of subsection (b) shall have at least 5 years of experience in business, economic development, or site location. Of the members appointed under item (3) of subsection (b): one member shall reside in Cook County; one member shall reside in DuPage, Kane, Lake, McHenry, or Will County; and one member shall reside in a county other than Cook, DuPage, Kane, Lake, McHenry, or Will.
(d) Of the initial members appointed under item (3) of subsection (b): one member shall serve for a term of 2 years; one member shall serve for a term of 3 years; and one member shall serve for a term of 4 years. Thereafter, all members appointed under item (3) of subsection (b) shall serve for terms of 4 years. Members appointed under item (3) of subsection (b) may be reappointed. The Governor may remove a member appointed under item (3) of subsection (b) for incompetence, neglect of duty, or malfeasance in office.
(e) By September 30, 2015, and September 30 of each year thereafter, all applications filed by December 31 of the preceding calendar year and deemed qualified by the Department shall be approved or denied by the Board. If such application is not approved by September 30, the application shall be considered denied. If an application is denied, the Board shall inform the applicant of the specific reasons for the denial.
(f) A majority of the Board will determine whether an application is approved or denied. The Board is not, at any time, required to designate an enterprise zone.
(g) In determining which designated areas shall be approved and certified as enterprise zones, the Board shall give preference to the extent to which the area meets the criteria set forth in Section 4.
(Source: P.A. 97-905, eff. 8-7-12; 98-109, eff. 7-25-13.)

(20 ILCS 655/5.3) (from Ch. 67 1/2, par. 608)
Sec. 5.3. Certification of Enterprise Zones; effective date.
(a) Certification of Board-approved designated Enterprise Zones shall be made by the Department by certification of the designating ordinance. The Department shall promptly issue a certificate for each Enterprise Zone upon approval by the Board. The certificate shall be signed by the Director of the Department, shall make specific reference to the designating ordinance, which shall be attached thereto, and shall be filed in the office of the Secretary of State. A certified copy of the Enterprise Zone Certificate, or a duplicate original thereof, shall be recorded in the office of recorder of deeds of the county in which the Enterprise Zone lies.
(b) An Enterprise Zone certified prior to January 1, 2016 or on or after January 1, 2017 shall be effective on January 1 of the first calendar year after Department certification. An Enterprise Zone certified on or after January 1, 2016 and on or before December 31, 2016 shall be effective on the date of the Department's certification. The Department shall transmit a copy of the certification to the Department of Revenue, and to the designating municipality or county.
Upon certification of an Enterprise Zone, the terms and provisions of the designating ordinance shall be in effect, and may not be amended or repealed except in accordance with Section 5.4.
(c) With the exception of Enterprise Zones scheduled to expire before December 31, 2018, an Enterprise Zone designated before the effective date of this amendatory Act of the 97th General Assembly shall be in effect for 30 calendar years, or for a lesser number of years specified in the certified designating ordinance. Notwithstanding the foregoing, any Enterprise Zone in existence on the effective date of this amendatory Act of the 98th General Assembly that has a term of 20 calendar years may be extended for an additional 10 calendar years upon amendment of the designating ordinance by the designating municipality or county and submission of the ordinance to the Department. The amended ordinance must be properly recorded in the Office of Recorder of Deeds of each county in which the Enterprise Zone lies. Each Enterprise Zone in existence on the effective date of this amendatory Act of the 97th General Assembly that is scheduled to expire before July 1, 2016 may have its termination date extended until July 1, 2016 upon amendment of the designating ordinance by the designating municipality or county extending the termination date to July 1, 2016 and submission of the ordinance to the Department. The amended ordinance must be properly recorded in the Office of Recorder of Deeds of each county in which the Enterprise Zone lies. An Enterprise Zone designated on or after the effective date of this amendatory Act of the 97th General Assembly shall be in effect for a term of 15 calendar years, or for a lesser number of years specified in the certified designating ordinance. An enterprise zone designated on or after the effective date of this amendatory Act of the 97th General Assembly shall be subject to review by the Board after 13 years for an additional 10-year designation beginning on the expiration date of the enterprise zone. During the review process, the Board shall consider the costs incurred by the State and units of local government as a result of tax benefits received by the enterprise zone. Enterprise Zones shall terminate at midnight of December 31 of the final calendar year of the certified term, except as provided in Section 5.4.
(d) No more than 12 Enterprise Zones may be certified by the Department in calendar year 1984, no more than 12 Enterprise Zones may be certified by the Department in calendar year 1985, no more than 13 Enterprise Zones may be certified by the Department in calendar year 1986, no more than 15 Enterprise Zones may be certified by the Department in calendar year 1987, and no more than 20 Enterprise Zones may be certified by the Department in calendar year 1990. In other calendar years, no more than 13 Enterprise Zones may be certified by the Department. The Department may also designate up to 8 additional Enterprise Zones outside the regular application cycle if warranted by the extreme economic circumstances as determined by the Department. The Department may also designate one additional Enterprise Zone outside the regular application cycle if an aircraft manufacturer agrees to locate an aircraft manufacturing facility in the proposed Enterprise Zone. Notwithstanding any other provision of this Act, no more than 89 Enterprise Zones may be certified by the Department for the 10 calendar years commencing with 1983. The 7 additional Enterprise Zones authorized by Public Act 86-15 shall not lie within municipalities or unincorporated areas of counties that abut or are contiguous to Enterprise Zones certified pursuant to this Section prior to June 30, 1989. The 7 additional Enterprise Zones (excluding the additional Enterprise Zone which may be designated outside the regular application cycle) authorized by Public Act 86-1030 shall not lie within municipalities or unincorporated areas of counties that abut or are contiguous to Enterprise Zones certified pursuant to this Section prior to February 28, 1990. Beginning in calendar year 2004 and until December 31, 2008, one additional enterprise zone may be certified by the Department. In any calendar year, the Department may not certify more than 3 Zones located within the same municipality. The Department may certify Enterprise Zones in each of the 10 calendar years commencing with 1983. The Department may not certify more than a total of 18 Enterprise Zones located within the same county (whether within municipalities or within unincorporated territory) for the 10 calendar years commencing with 1983. Thereafter, the Department may not certify any additional Enterprise Zones, but may amend and rescind certifications of existing Enterprise Zones in accordance with Section 5.4.
(e) Notwithstanding any other provision of law, if (i) the county board of any county in which a current military base is located, in part or in whole, or in which a military base that has been closed within 20 years of the effective date of this amendatory Act of 1998 is located, in part or in whole, adopts a designating ordinance in accordance with Section 5 of this Act to designate the military base in that county as an enterprise zone and (ii) the property otherwise meets the qualifications for an enterprise zone as prescribed in Section 4 of this Act, then the Department may certify the designating ordinance or ordinances, as the case may be.
(f) Applications for Enterprise Zones that are scheduled to expire in 2016, including Enterprise Zones that have been extended until 2016 by this amendatory Act of the 97th General Assembly, shall be submitted to the Department no later than December 31, 2014. At that time, the Zone becomes available for either the previously designated area or a different area to compete for designation. No preference for designation as a Zone will be given to the previously designated area.
For Enterprise Zones that are scheduled to expire on or after January 1, 2017, an application process shall begin 2 years prior to the year in which the Zone expires. At that time, the Zone becomes available for either the previously designated area or a different area to compete for designation. No preference for designation as a Zone will be given to the previously designated area.
Each Enterprise Zone that reapplies for certification but does not receive a new certification shall expire on its scheduled termination date.
(Source: P.A. 98-109, eff. 7-25-13; 99-615, eff. 7-22-16.)

(20 ILCS 655/5.4) (from Ch. 67 1/2, par. 609)
Sec. 5.4. Amendment and Decertification of Enterprise Zones.
(a) The terms of a certified enterprise zone designating ordinance may be amended to
(i) alter the boundaries of the Enterprise Zone, or
(ii) expand, limit or repeal tax incentives or

benefits provided in the ordinance, or

(iii) alter the termination date of the zone, or
(iv) make technical corrections in the enterprise

zone designating ordinance; but such amendment shall not be effective unless the Department issues an amended certificate for the Enterprise Zone, approving the amended designating ordinance. Upon the adoption of any ordinance amending or repealing the terms of a certified enterprise zone designating ordinance, the municipality or county shall promptly file with the Department an application for approval thereof, containing substantially the same information as required for an application under Section 5.1 insofar as material to the proposed changes. The municipality or county must hold a public hearing on the proposed changes as specified in Section 5 and, if the amendment is to effectuate the limitation of tax abatements under Section 5.4.1, then the public notice of the hearing shall state that property that is in both the enterprise zone and a redevelopment project area may not receive tax abatements unless within 60 days after the adoption of the amendment to the designating ordinance the municipality has determined that eligibility for tax abatements has been established,

(v) include an area within another municipality or

county as part of the designated enterprise zone provided the requirements of Section 4 are complied with, or

(vi) effectuate the limitation of tax abatements

under Section 5.4.1.

(b) The Department shall approve or disapprove a proposed amendment to a certified enterprise zone within 90 days of its receipt of the application from the municipality or county. The Department may not approve changes in a Zone which are not in conformity with this Act, as now or hereafter amended, or with other applicable laws. If the Department issues an amended certificate for an Enterprise Zone, the amended certificate, together with the amended zone designating ordinance, shall be filed, recorded and transmitted as provided in Section 5.3.
(c) An Enterprise Zone may be decertified by joint action of the Department and the designating county or municipality in accordance with this Section. The designating county or municipality shall conduct at least one public hearing within the zone prior to its adoption of an ordinance of de-designation. The mayor of the designating municipality or the chairman of the county board of the designating county shall execute a joint decertification agreement with the Department. A decertification of an Enterprise Zone shall not become effective until at least 6 months after the execution of the decertification agreement, which shall be filed in the office of the Secretary of State.
(d) An Enterprise Zone may be decertified for cause by the Department in accordance with this Section. Prior to decertification: (1) the Department shall notify the chief elected official of the designating county or municipality in writing of the specific deficiencies which provide cause for decertification; (2) the Department shall place the designating county or municipality on probationary status for at least 6 months during which time corrective action may be achieved in the enterprise zone by the designating county or municipality; and, (3) the Department shall conduct at least one public hearing within the zone. If such corrective action is not achieved during the probationary period, the Department shall issue an amended certificate signed by the Director of the Department decertifying the enterprise zone, which certificate shall be filed in the office of the Secretary of State. A certified copy of the amended enterprise zone certificate, or a duplicate original thereof, shall be recorded in the office of recorder of the county in which the enterprise zone lies, and shall be provided to the chief elected official of the designating county or municipality. Decertification of an Enterprise Zone shall not become effective until 60 days after the date of filing.
(e) In the event of a decertification, or an amendment reducing the length of the term or the area of an Enterprise Zone or the adoption of an ordinance reducing or eliminating tax benefits in an Enterprise Zone, all benefits previously extended within the Zone pursuant to this Act or pursuant to any other Illinois law providing benefits specifically to or within Enterprise Zones shall remain in effect for the original stated term of the Enterprise Zone, with respect to business enterprises within the Zone on the effective date of such decertification or amendment, and with respect to individuals participating in urban homestead programs under this Act.
(f) Except as otherwise provided in Section 5.4.1, with respect to business enterprises (or expansions thereof) which are proposed or under development within a Zone at the time of a decertification or an amendment reducing the length of the term of the Zone, or excluding from the Zone area the site of the proposed enterprise, or an ordinance reducing or eliminating tax benefits in a Zone, such business enterprise shall be entitled to the benefits previously applicable within the Zone for the original stated term of the Zone, if the business enterprise establishes:
(i) that the proposed business enterprise or

expansion has been committed to be located within the Zone;

(ii) that substantial and binding financial

obligations have been made towards the development of such enterprise; and

(iii) that such commitments have been made in

reasonable reliance on the benefits and programs which were to have been applicable to the enterprise by reason of the Zone, including in the case of a reduction in term of a zone, the original length of the term.

In declaratory judgment actions under this paragraph, the Department and the designating municipality or county shall be necessary parties defendant.
(Source: P.A. 90-258, eff. 7-30-97.)

(20 ILCS 655/5.4.1)
Sec. 5.4.1. Adoption of Tax Increment Financing.
(a) If (i) a redevelopment project area is, will be, or has been created by a municipality under Division 74.4 of the Illinois Municipal Code, (ii) the redevelopment project area contains property that is located in an enterprise zone, (iii) the municipality adopts an amendment to the enterprise zone designating ordinance pursuant to Section 5.4 of this Act specifically concerning the abatement of taxes on property located within a redevelopment project area created pursuant to Division 74.4 of the Illinois Municipal Code, and (iv) the Department certifies the ordinance amendment, then the property that is located in both the enterprise zone and the redevelopment project area shall not be eligible for the abatement of taxes under Section 18-170 of the Property Tax Code.
No business enterprise or expansion or individual, however, that has constructed a new improvement or renovated or rehabilitated an existing improvement and has received an abatement on the improvement under Section 18-170 of the Property Tax Code shall be denied any benefit previously extended within the zone pursuant to this Act or pursuant to any other Illinois law providing benefits specifically to or within enterprise zones. Moreover, if the business enterprise or individual presents evidence to the municipality within 30 days after the adoption by the municipality of an amendment to the designating ordinance the sufficiency of which shall be determined by findings of the corporate authorities made within 30 days of the receipt of such evidence by the municipality, that before the date of the notice of the public hearing provided by the municipality regarding the amendment to the designating ordinance (i) the business enterprise or expansion or individual was committed to locate within the enterprise zone, (ii) substantial and binding financial obligations were made towards the development of the enterprise, and (iii) those commitments were made in reasonable reliance on the benefits and programs that were applicable to the enterprise or individual by reason of the enterprise zone, then the enterprise or expansion or individual shall not be denied any benefit previously extended within the zone pursuant to this Act or pursuant to any other Illinois law providing benefits specifically to or within enterprise zones.
(b) This Section applies to all property located within both a redevelopment project area adopted under Division 74.4 of the Illinois Municipal Code and an enterprise zone even if the redevelopment project area or the enterprise zone was adopted before the effective date of this amendatory Act of 1997.
(c) After July 1, 1997, if (i) a redevelopment project area is created by a municipality under Division 74.4 of the Illinois Municipal Code and (ii) the redevelopment project area contains property that is located in an enterprise zone, the municipality must adopt an amendment to the certified enterprise zone designating ordinance under Section 5.4 that property that is located in both the enterprise zone and the redevelopment project area shall not be eligible for any abatement of taxes under Section 18-170 of the Property Tax Code for new improvements or the renovation or rehabilitation of existing improvements.
(d) In declaratory judgment actions under this Section, the Department and the designating municipality shall be necessary parties defendant.
(Source: P.A. 90-258, eff. 7-30-97.)

(20 ILCS 655/5.5) (from Ch. 67 1/2, par. 609.1)
Sec. 5.5. High Impact Business.
(a) In order to respond to unique opportunities to assist in the encouragement, development, growth and expansion of the private sector through large scale investment and development projects, the Department is authorized to receive and approve applications for the designation of "High Impact Businesses" in Illinois subject to the following conditions:
(1) such applications may be submitted at any time

during the year;

(2) such business is not located, at the time of

designation, in an enterprise zone designated pursuant to this Act;

(3) the business intends to do one or more of the

following:

(A) the business intends to make a minimum

investment of $12,000,000 which will be placed in service in qualified property and intends to create 500 full-time equivalent jobs at a designated location in Illinois or intends to make a minimum investment of $30,000,000 which will be placed in service in qualified property and intends to retain 1,500 full-time retained jobs at a designated location in Illinois. The business must certify in writing that the investments would not be placed in service in qualified property and the job creation or job retention would not occur without the tax credits and exemptions set forth in subsection (b) of this Section. The terms "placed in service" and "qualified property" have the same meanings as described in subsection (h) of Section 201 of the Illinois Income Tax Act; or

(B) the business intends to establish a new

electric generating facility at a designated location in Illinois. "New electric generating facility", for purposes of this Section, means a newly-constructed electric generation plant or a newly-constructed generation capacity expansion at an existing electric generation plant, including the transmission lines and associated equipment that transfers electricity from points of supply to points of delivery, and for which such new foundation construction commenced not sooner than July 1, 2001. Such facility shall be designed to provide baseload electric generation and shall operate on a continuous basis throughout the year; and (i) shall have an aggregate rated generating capacity of at least 1,000 megawatts for all new units at one site if it uses natural gas as its primary fuel and foundation construction of the facility is commenced on or before December 31, 2004, or shall have an aggregate rated generating capacity of at least 400 megawatts for all new units at one site if it uses coal or gases derived from coal as its primary fuel and shall support the creation of at least 150 new Illinois coal mining jobs, or (ii) shall be funded through a federal Department of Energy grant before December 31, 2010 and shall support the creation of Illinois coal-mining jobs, or (iii) shall use coal gasification or integrated gasification-combined cycle units that generate electricity or chemicals, or both, and shall support the creation of Illinois coal-mining jobs. The business must certify in writing that the investments necessary to establish a new electric generating facility would not be placed in service and the job creation in the case of a coal-fueled plant would not occur without the tax credits and exemptions set forth in subsection (b-5) of this Section. The term "placed in service" has the same meaning as described in subsection (h) of Section 201 of the Illinois Income Tax Act; or

(B-5) the business intends to establish a new

gasification facility at a designated location in Illinois. As used in this Section, "new gasification facility" means a newly constructed coal gasification facility that generates chemical feedstocks or transportation fuels derived from coal (which may include, but are not limited to, methane, methanol, and nitrogen fertilizer), that supports the creation or retention of Illinois coal-mining jobs, and that qualifies for financial assistance from the Department before December 31, 2010. A new gasification facility does not include a pilot project located within Jefferson County or within a county adjacent to Jefferson County for synthetic natural gas from coal; or

(C) the business intends to establish production

operations at a new coal mine, re-establish production operations at a closed coal mine, or expand production at an existing coal mine at a designated location in Illinois not sooner than July 1, 2001; provided that the production operations result in the creation of 150 new Illinois coal mining jobs as described in subdivision (a)(3)(B) of this Section, and further provided that the coal extracted from such mine is utilized as the predominant source for a new electric generating facility. The business must certify in writing that the investments necessary to establish a new, expanded, or reopened coal mine would not be placed in service and the job creation would not occur without the tax credits and exemptions set forth in subsection (b-5) of this Section. The term "placed in service" has the same meaning as described in subsection (h) of Section 201 of the Illinois Income Tax Act; or

(D) the business intends to construct new

transmission facilities or upgrade existing transmission facilities at designated locations in Illinois, for which construction commenced not sooner than July 1, 2001. For the purposes of this Section, "transmission facilities" means transmission lines with a voltage rating of 115 kilovolts or above, including associated equipment, that transfer electricity from points of supply to points of delivery and that transmit a majority of the electricity generated by a new electric generating facility designated as a High Impact Business in accordance with this Section. The business must certify in writing that the investments necessary to construct new transmission facilities or upgrade existing transmission facilities would not be placed in service without the tax credits and exemptions set forth in subsection (b-5) of this Section. The term "placed in service" has the same meaning as described in subsection (h) of Section 201 of the Illinois Income Tax Act; or

(E) the business intends to establish a new wind

power facility at a designated location in Illinois. For purposes of this Section, "new wind power facility" means a newly constructed electric generation facility, or a newly constructed expansion of an existing electric generation facility, placed in service on or after July 1, 2009, that generates electricity using wind energy devices, and such facility shall be deemed to include all associated transmission lines, substations, and other equipment related to the generation of electricity from wind energy devices. For purposes of this Section, "wind energy device" means any device, with a nameplate capacity of at least 0.5 megawatts, that is used in the process of converting kinetic energy from the wind to generate electricity; or

(F) the business commits to (i) make a minimum

investment of $500,000,000, which will be placed in service in a qualified property, (ii) create 125 full-time equivalent jobs at a designated location in Illinois, (iii) establish a fertilizer plant at a designated location in Illinois that complies with the set-back standards as described in Table 1: Initial Isolation and Protective Action Distances in the 2012 Emergency Response Guidebook published by the United States Department of Transportation, (iv) pay a prevailing wage for employees at that location who are engaged in construction activities, and (v) secure an appropriate level of general liability insurance to protect against catastrophic failure of the fertilizer plant or any of its constituent systems; in addition, the business must agree to enter into a construction project labor agreement including provisions establishing wages, benefits, and other compensation for employees performing work under the project labor agreement at that location; for the purposes of this Section, "fertilizer plant" means a newly constructed or upgraded plant utilizing gas used in the production of anhydrous ammonia and downstream nitrogen fertilizer products for resale; for the purposes of this Section, "prevailing wage" means the hourly cash wages plus fringe benefits for training and apprenticeship programs approved by the U.S. Department of Labor, Bureau of Apprenticeship and Training, health and welfare, insurance, vacations and pensions paid generally, in the locality in which the work is being performed, to employees engaged in work of a similar character on public works; this paragraph (F) applies only to businesses that submit an application to the Department within 60 days after the effective date of this amendatory Act of the 98th General Assembly; and

(4) no later than 90 days after an application is

submitted, the Department shall notify the applicant of the Department's determination of the qualification of the proposed High Impact Business under this Section.

(b) Businesses designated as High Impact Businesses pursuant to subdivision (a)(3)(A) of this Section shall qualify for the credits and exemptions described in the following Acts: Section 9-222 and Section 9-222.1A of the Public Utilities Act, subsection (h) of Section 201 of the Illinois Income Tax Act, and Section 1d of the Retailers' Occupation Tax Act; provided that these credits and exemptions described in these Acts shall not be authorized until the minimum investments set forth in subdivision (a)(3)(A) of this Section have been placed in service in qualified properties and, in the case of the exemptions described in the Public Utilities Act and Section 1d of the Retailers' Occupation Tax Act, the minimum full-time equivalent jobs or full-time retained jobs set forth in subdivision (a)(3)(A) of this Section have been created or retained. Businesses designated as High Impact Businesses under this Section shall also qualify for the exemption described in Section 5l of the Retailers' Occupation Tax Act. The credit provided in subsection (h) of Section 201 of the Illinois Income Tax Act shall be applicable to investments in qualified property as set forth in subdivision (a)(3)(A) of this Section.
(b-5) Businesses designated as High Impact Businesses pursuant to subdivisions (a)(3)(B), (a)(3)(B-5), (a)(3)(C), and (a)(3)(D) of this Section shall qualify for the credits and exemptions described in the following Acts: Section 51 of the Retailers' Occupation Tax Act, Section 9-222 and Section 9-222.1A of the Public Utilities Act, and subsection (h) of Section 201 of the Illinois Income Tax Act; however, the credits and exemptions authorized under Section 9-222 and Section 9-222.1A of the Public Utilities Act, and subsection (h) of Section 201 of the Illinois Income Tax Act shall not be authorized until the new electric generating facility, the new gasification facility, the new transmission facility, or the new, expanded, or reopened coal mine is operational, except that a new electric generating facility whose primary fuel source is natural gas is eligible only for the exemption under Section 5l of the Retailers' Occupation Tax Act.
(b-6) Businesses designated as High Impact Businesses pursuant to subdivision (a)(3)(E) of this Section shall qualify for the exemptions described in Section 5l of the Retailers' Occupation Tax Act; any business so designated as a High Impact Business being, for purposes of this Section, a "Wind Energy Business".
(c) High Impact Businesses located in federally designated foreign trade zones or sub-zones are also eligible for additional credits, exemptions and deductions as described in the following Acts: Section 9-221 and Section 9-222.1 of the Public Utilities Act; and subsection (g) of Section 201, and Section 203 of the Illinois Income Tax Act.
(d) Except for businesses contemplated under subdivision (a)(3)(E) of this Section, existing Illinois businesses which apply for designation as a High Impact Business must provide the Department with the prospective plan for which 1,500 full-time retained jobs would be eliminated in the event that the business is not designated.
(e) Except for new wind power facilities contemplated under subdivision (a)(3)(E) of this Section, new proposed facilities which apply for designation as High Impact Business must provide the Department with proof of alternative non-Illinois sites which would receive the proposed investment and job creation in the event that the business is not designated as a High Impact Business.
(f) Except for businesses contemplated under subdivision (a)(3)(E) of this Section, in the event that a business is designated a High Impact Business and it is later determined after reasonable notice and an opportunity for a hearing as provided under the Illinois Administrative Procedure Act, that the business would have placed in service in qualified property the investments and created or retained the requisite number of jobs without the benefits of the High Impact Business designation, the Department shall be required to immediately revoke the designation and notify the Director of the Department of Revenue who shall begin proceedings to recover all wrongfully exempted State taxes with interest. The business shall also be ineligible for all State funded Department programs for a period of 10 years.
(g) The Department shall revoke a High Impact Business designation if the participating business fails to comply with the terms and conditions of the designation. However, the penalties for new wind power facilities or Wind Energy Businesses for failure to comply with any of the terms or conditions of the Illinois Prevailing Wage Act shall be only those penalties identified in the Illinois Prevailing Wage Act, and the Department shall not revoke a High Impact Business designation as a result of the failure to comply with any of the terms or conditions of the Illinois Prevailing Wage Act in relation to a new wind power facility or a Wind Energy Business.
(h) Prior to designating a business, the Department shall provide the members of the General Assembly and Commission on Government Forecasting and Accountability with a report setting forth the terms and conditions of the designation and guarantees that have been received by the Department in relation to the proposed business being designated.
(Source: P.A. 97-905, eff. 8-7-12; 98-109, eff. 7-25-13.)

(20 ILCS 655/6) (from Ch. 67 1/2, par. 610)
Sec. 6. Powers and Duties of Department.
(A) General Powers. The Department shall administer this Act and shall have the following powers and duties:
(1) To monitor the implementation of this Act and

submit reports evaluating the effectiveness of the program and any suggestions for legislation to the Governor and General Assembly by October 1 of every year preceding a regular Session of the General Assembly and to annually report to the General Assembly initial and current population, employment, per capita income, number of business establishments, dollar value of new construction and improvements, and the aggregate value of each tax incentive, based on information provided by the Department of Revenue, for each Enterprise Zone.

(2) To promulgate all necessary rules and regulations

to carry out the purposes of this Act in accordance with The Illinois Administrative Procedure Act.

(3) To assist municipalities and counties in

obtaining Federal status as an Enterprise Zone.

(B) Specific Duties:
(1) The Department shall provide information and

appropriate assistance to persons desiring to locate and engage in business in an enterprise zone, to persons engaged in business in an enterprise zone and to designated zone organizations operating there.

(2) The Department shall, in cooperation with

appropriate units of local government and State agencies, coordinate and streamline existing State business assistance programs and permit and license application procedures for Enterprise Zone businesses.

(3) The Department shall publicize existing tax

incentives and economic development programs within the Zone and upon request, offer technical assistance in abatement and alternative revenue source development to local units of government which have enterprise Zones within their jurisdiction.

(4) The Department shall work together with the

responsible State and Federal agencies to promote the coordination of other relevant programs, including but not limited to housing, community and economic development, small business, banking, financial assistance, and employment training programs which are carried on in an Enterprise Zone.

(5) In order to stimulate employment opportunities

for Zone residents, the Department, in cooperation with the Department of Human Services and the Department of Employment Security, is to initiate a test of the following 2 programs within the 12 month period following designation and approval by the Department of the first enterprise zones: (i) the use of aid to families with dependent children benefits payable under Article IV of the Illinois Public Aid Code, General Assistance benefits payable under Article VI of the Illinois Public Aid Code, the unemployment insurance benefits payable under the Unemployment Insurance Act as training or employment subsidies leading to unsubsidized employment; and (ii) a program for voucher reimbursement of the cost of training zone residents eligible under the Targeted Jobs Tax Credit provisions of the Internal Revenue Code for employment in private industry. These programs shall not be designed to subsidize businesses, but are intended to open up job and training opportunities not otherwise available. Nothing in this paragraph (5) shall be deemed to require zone businesses to utilize these programs. These programs should be designed (i) for those individuals whose opportunities for job-finding are minimal without program participation, (ii) to minimize the period of benefit collection by such individuals, and (iii) to accelerate the transition of those individuals to unsubsidized employment. The Department is to seek agreement with business, organized labor and the appropriate State Department and agencies on the design, operation and evaluation of the test programs.

A report with recommendations including representative comments of these groups shall be submitted by the Department to the county or municipality which designated the area as an Enterprise Zone, Governor and General Assembly not later than 12 months after such test programs have commenced, or not later than 3 months following the termination of such test programs, whichever first occurs.
(Source: P.A. 97-905, eff. 8-7-12.)

(20 ILCS 655/7) (from Ch. 67 1/2, par. 611)
Sec. 7. State Incentives Regarding Public Services and Physical Infrastructure.
(a) This Act does not restrict tax incentive financing pursuant to the "Tax Increment Allocation Redevelopment Act".
(b) Industrial development bonds. Priority in the use of industrial development bonds issued by the Illinois Finance Authority shall be given to businesses located in an Enterprise Zone.
(c) Deposit of State funds by the State Treasurer. The State Treasurer is authorized and encouraged to place deposits of State funds with financial institutions doing business in an Enterprise Zone.
(Source: P.A. 93-205, eff. 1-1-04.)

(20 ILCS 655/8) (from Ch. 67 1/2, par. 612)
Sec. 8. Zone Administration. The administration of an Enterprise Zone shall be under the jurisdiction of the designating municipality or county. Each designating municipality or county shall, by ordinance, designate a Zone Administrator for the certified zones within its jurisdiction. A Zone Administrator must be an officer or employee of the municipality or county. The Zone Administrator shall be the liaison between the designating municipality or county, the Department, and any designated zone organizations within zones under his jurisdiction.
A designating municipality or county may designate one or more organizations qualified under paragraph (d) of Section 3 to be designated zone organizations for purposes of this Act. The municipality or county, may, by ordinance, delegate functions within an Enterprise Zone to one or more designated zone organizations in such zones.
Subject to the necessary governmental authorizations, designated zone organizations may provide the following services or perform the following functions in coordination with the municipality or county:
(a) Provide or contract for provision of public services including, but not limited to:
(1) establishment of crime watch patrols within zone

neighborhoods;

(2) establishment of volunteer day care centers;
(3) organization of recreational activities for zone

area youth;

(4) garbage collection;
(5) street maintenance and improvements;
(6) bridge maintenance and improvements;
(7) maintenance and improvement of water and sewer

lines;

(8) energy conservation projects;
(9) health and clinic services;
(10) drug abuse programs;
(11) senior citizen assistance programs;
(12) park maintenance;
(13) rehabilitation, renovation, and operation and

maintenance of low and moderate income housing; and

(14) other types of public services as provided by

law or regulation.

(b) Exercise authority for the enforcement of any code, permit, or licensing procedure within an Enterprise Zone.
(c) Provide a forum for business, labor and government action on zone innovations.
(d) Apply for regulatory relief as provided in Section 8 of this Act.
(e) Receive title to publicly owned land.
(f) Perform such other functions as the responsible government entity may deem appropriate, including offerings and contracts for insurance with businesses within the Zone.
(g) Agree with local governments to provide such public services within the zones by contracting with private firms and organizations, where feasible and prudent.
(h) Solicit and receive contributions to improve the quality of life in the Enterprise Zone.
(Source: P.A. 91-357, eff. 7-29-99.)

(20 ILCS 655/8.1)
Sec. 8.1. Accounting.
(a) Any business receiving tax incentives due to its location within an Enterprise Zone or its designation as a High Impact Business must annually report to the Department of Revenue information reasonably required by the Department of Revenue to enable the Department to verify and calculate the total Enterprise Zone or High Impact Business tax benefits for property taxes and taxes imposed by the State that are received by the business, broken down by incentive category and enterprise zone, if applicable. Reports will be due no later than May 31 of each year and shall cover the previous calendar year. The first report will be for the 2012 calendar year and will be due no later than May 31, 2013. Failure to report data may result in ineligibility to receive incentives. To the extent that a business receiving tax incentives has obtained an Enterprise Zone Building Materials Exemption Certificate or a High Impact Business Building Materials Exemption Certificate, that business is required to report those building materials exemption benefits only under subsection (a-5) of this Section. No additional reporting for those building materials exemption benefits is required under this subsection (a). The Department, in consultation with the Department of Revenue, is authorized to adopt rules governing ineligibility to receive exemptions, including the length of ineligibility. Factors to be considered in determining whether a business is ineligible shall include, but are not limited to, prior compliance with the reporting requirements, cooperation in discontinuing and correcting violations, the extent of the violation, and whether the violation was willful or inadvertent.
(a-5) Each contractor or other entity that has been issued an Enterprise Zone Building Materials Exemption Certificate under Section 5k of the Retailers' Occupation Tax Act or a High Impact Business Building Materials Exemption Certificate under Section 5l of the Retailers' Occupation Tax Act shall annually report to the Department of Revenue the total value of the Enterprise Zone or High Impact Business building materials exemption from State taxes. Reports shall contain information reasonably required by the Department of Revenue to enable it to verify and calculate the total tax benefits for taxes imposed by the State, and shall be broken down by Enterprise Zone. Reports are due no later than May 31 of each year and shall cover the previous calendar year. The first report will be for the 2013 calendar year and will be due no later than May 31, 2014. Failure to report data may result in revocation of the Enterprise Zone Building Materials Exemption Certificate or High Impact Business Building Materials Exemption Certificate issued to the contractor or other entity.
The Department of Revenue is authorized to adopt rules governing revocation determinations, including the length of revocation. Factors to be considered in revocations shall include, but are not limited to, prior compliance with the reporting requirements, cooperation in discontinuing and correcting violations, and whether the certificate was used unlawfully during the preceding year.
(b) Each person required to file a return under the Gas Revenue Tax Act, the Gas Use Tax Act, the Electricity Excise Tax Act, or the Telecommunications Excise Tax Act shall file, on or before May 31 of each year, a report with the Department of Revenue, in the manner and form required by the Department of Revenue, containing information reasonably required by the Department of Revenue to enable the Department of Revenue to calculate the amount of the deduction for taxes imposed by the State that is taken under each Act, respectively, due to the location of a business in an Enterprise Zone or its designation as a High Impact Business. The report shall be itemized by business and the business location address.
(c) Employers shall report their job creation, retention, and capital investment numbers within the zone annually to the Department of Revenue no later than May 31 of each calendar year. High Impact Businesses shall report their job creation, retention, and capital investment numbers to the Department of Revenue no later than May 31 of each year.
(d) The Department of Revenue will aggregate and collect the tax, job, and capital investment data by Enterprise Zone and High Impact Business and report this information, formatted to exclude company-specific proprietary information, to the Department and the Board by August 1, 2013, and by August 1 of every calendar year thereafter. The Department will include this information in their required reports under Section 6 of this Act. The Board shall consider this information during the reviews required under subsection (d-5) of Section 5.4 of this Act and subsection (c) of Section 5.3 of this Act.
(e) The Department of Revenue, in its discretion, may require that the reports filed under this Section be submitted electronically.
(f) The Department of Revenue shall have the authority to adopt rules as are reasonable and necessary to implement the provisions of this Section.
(Source: P.A. 97-905, eff. 8-7-12; 98-109, eff. 7-25-13.)

(20 ILCS 655/8.2)
Sec. 8.2. Zone Administrator.
(a) Each Zone Administrator designated under Section 8 of this Act shall post a copy of the boundaries of the Enterprise Zone on its official Internet website and shall provide an electronic copy to the Department. The Department shall post each copy of the boundaries of an Enterprise Zone that it receives from a Zone Administrator on its official Internet website.
(b) The Zone Administrator shall collect and aggregate the following information:
(1) the estimated cost of each building project,

broken down into labor and materials; and

(2) within 60 days after the end of the project, the

estimated cost of each building project, broken down into labor and materials.

(c) By April 1 of each year, each Zone Administrator shall file a copy of its fee schedule with the Department, and the Department shall post the fee schedule on its website. Zone Administrators shall charge no more than 0.5% of the cost of building materials of the project associated with the specific Enterprise Zone, with a maximum fee of no more than $50,000.
(Source: P.A. 97-905, eff. 8-7-12; 98-109, eff. 7-25-13.)

(20 ILCS 655/9) (from Ch. 67 1/2, par. 613)
Sec. 9. State Regulatory Exemptions In Enterprise Zones. (a) The Department shall conduct an ongoing review of such agency rules and regulations that may be identified by the department or representatives of designating municipalities and counties as business enterprises and preliminarily appearing to the Department to:
(i) affect the conduct of business, industry and commerce;
(ii) impose excessive costs on either the creation or conduct of such enterprises; and
(iii) inhibit the development and expansions of enterprises within Enterprise Zones.
The Department shall conduct hearings, pursuant to public notice, to solicit public comment on such identified rules and regulations as part of this review process.
(b) No later than August 1 of each calendar year, the Department shall publish in the Illinois Register a list of such rules and regulations identified pursuant to paragraph (a). The Department shall transmit a copy of the list to each agency which has promulgated rules or regulations on the list.
(c) Within 90 days of the publication of the list by the Department, each agency which promulgated rules or regulations identified therein shall file a written report with the Department detailing for each identified rule or regulation:
(i) the need or justification;
(ii) whether the rule or regulation is mandated by state or federal law, or is discretionary, and to what extent;
(iii) a synopsis of the history of the rule, including any internal agency review after its original promulgation; and
(iv) any appropriate explanation of its relationship to other regulatory requirements.
The promulgating agency shall also include any available data, analysis and studies concerning the economic impact of the identified rules and regulations. The agency responses shall be public records.
(d) No later than January 1 of the following calendar year, the Department shall file proposed rules exempting business enterprises within Enterprise Zones from those agency rules and regulations contained in the published list, for which the Department finds that the job creation or business development incentives for Enterprise Zone development engendered by the exemption outweigh the need and justification for the rule or regulation. In making its findings, the Department shall consider all information, data, and opinions submitted to it by the public, as well as by promulgating agencies, as well as information otherwise available to it.
(e) The proposed rules and regulations promulgated by the Department shall be in the form of amendments to the existing rules and regulations to be affected, and shall be subject to the Illinois Administrative Procedure Act.
(f) Upon its effective date, any exempting rule or regulation of the Department shall supersede the exempted agency rule or regulation in accordance with the terms of the exemption. Such exemptions may apply only to business enterprises within Enterprise Zones during the effective term of the respective Zones. Agencies may not promulgate emergency rules to circumvent an exemption effected by a Department exemption rule; any such emergency rules shall not be effective within Enterprise Zones to the extent inconsistent with the terms of such an exemption.
(Source: P.A. 83-1114.)

(20 ILCS 655/9.1) (from Ch. 67 1/2, par. 614)
Sec. 9.1. State and Local Regulatory Alternatives. (a) Agencies may provide in their rules and regulations for
(i) the exemption of business enterprises within Enterprise Zones or,
(ii) modifications or alternatives specifically applicable to business enterprises within Enterprise Zones, which impose less stringent standards or alternative standards for compliance (including performance-based standards as a substitute for specific mandates of methods, procedures or equipment).
Such exemptions, modifications or alternatives shall be effected by rule or regulation promulgated in accordance with the Illinois Administrative Procedure Act. The Agency promulgating such exemptions, modifications or alternatives shall file with its proposed rule or regulation its findings that the proposed rule or regulation provides economic incentives within Enterprise Zones which promote the purposes of this Act, and which, to the extent they include any exemptions or reductions in regulatory standards or requirements, outweigh the need or justification for the existing rule or regulation.
(b) If any agency promulgates a rule or regulation pursuant to paragraph (a) affecting a rule or regulation contained on the list published by the Department pursuant to Section 9, prior to the completion of the rule making process for the Department's rules under that Section, the agency shall immediately transmit a copy of its proposed rule or regulation to the Department, together with a statement of reasons as to why the Department should defer to the agency's proposed rule or regulation. Agency rules promulgated under paragraph (a) shall, however, be subject to the exemption rules and regulations of the Department promulgated under Section 9.
(c) Within Enterprise Zones, the designating county or municipality may modify all local ordinances and regulations regarding (1) zoning; (2) licensing; (3) building codes, excluding however, any regulations treating building defects; (4) rent control and price controls (except for the minimum wage). Notwithstanding any shorter statute of limitation to the contrary, actions against any contractor or architect who designs, constructs or rehabilitates a building or structure in an Enterprise Zone in accordance with local standards specifically applicable within Zones which have been relaxed may be commenced within 10 years from the time of beneficial occupancy of the building or use of the structure.
(Source: P.A. 82-1019.)

(20 ILCS 655/9.2) (from Ch. 67 1/2, par. 615)
Sec. 9.2. Exemptions from Regulatory Relaxation.
(a) Section 9 and subsection (a) of Section 9.1 do not apply to rules and regulations promulgated pursuant to:
(i) the "Environmental Protection Act";
(ii) the "Illinois Historic Preservation Act";
(iii) the "Illinois Human Rights Act";
(iv) any successor acts to any of the foregoing; or
(v) any other acts whose purpose is the protection of

the environment, the preservation of historic places and landmarks, or the protection of persons against discrimination on the basis of race, color, religion, sex, marital status, national origin or physical or mental disability.

(b) No exemption, modification or alternative to any agency rule or regulation promulgated under Section 9 or 9.1 shall be effective which
(i) presents a significant risk to the health or

safety of persons resident in or employed within an Enterprise Zone;

(ii) would conflict with federal law or regulation

such that the state, or any unit of local government or school district, or any area of the state other than Enterprise Zones, or any business enterprise located outside of an Enterprise Zone would be disqualified from a federal program or from federal tax or other benefits;

(iii) would suspend or modify an agency rule or

regulation mandated by law; or

(iv) would eliminate or reduce benefits to

individuals who are residents of or employed within a Zone.

(Source: P.A. 99-143, eff. 7-27-15.)

(20 ILCS 655/9.3)
Sec. 9.3. Railroad right-of-way. Any business entity located in an enterprise zone shall be granted access to build facilities to cross a railroad right-of-way owned by a land management company and not a registered rail carrier for the purpose of conveyance of grain, aggregate, construction materials, and other commodities over, under, or across that right-of-way. A business entity whose facilities cross a right-of-way shall pay the land management company operating the right-of-way a one time standard crossing fee of $1,500 for each crossing plus the cost associated with modifications to existing insurance contracts of the land management company. The standard crossing fee shall be in lieu of any license, permit, application, or any other fee or charges to reimburse the land management company for the direct expense incurred by the land management company as a result of the crossing. The company shall also reimburse the land management company or rail carrier for any actual flagging expenses associated with the crossing in addition to the standard crossing fee.
(Source: P.A. 99-525, eff. 6-30-16.)

(20 ILCS 655/10) (from Ch. 67 1/2, par. 616)
Sec. 10. Sale of Publicly-Owned Real Property in an Enterprise Zone.
Once an area becomes an Enterprise Zone, pursuant to provisions contained in the Enterprise Zone agreement, the State and any county or municipality that owns any unused structures or vacant land within the Enterprise Zone may dispose of such structure or vacant land in one of the following ways:
(A) sell such structures or vacant land at public auction or by other methods available to dispose of such property; or
(B) establish an urban homestead program that provides:
(1) that the State or county or municipality will sell an individual a residence or portion thereof it owns for a sum not to exceed $100.
(2) that the individual agrees to live in the residence for a period of seven years.
(3) that the individual agrees to renovate or remodel the property to meet the level of maintenance stated in the agreement between the individual and the State or county or municipality.
(4) that the State, county or municipality shall assign the property to the individual at the end of the seven year residency requirement when satisfactory improvements to the property have been made; or
(C) establish an urban shopstead program that provides:
(1) that the State or county or municipality will sell to a designated Zone organization a structure or portion thereof it owns for a sum not to exceed $100.
(2) that the designated Zone organization agrees to renovate or remodel the property to meet the level of maintenance stated in the agreement between the individual and the State or county or municipality.
(3) that the State, county or municipality shall assign the property to the designated Zone organization when satisfactory improvements to the property have been made.
(4) that the designated Zone organization may sell or lease such structure to commercial or industrial businesses pursuant to procedures which shall be contracted in the agreement between the Zone organization and the State or county or municipality. The Zone organization may also retain such structure in whole or part for its own use. Any proceeds derived from the use, lease, or sale of such property shall be used for cost recovery and for activities entered into pursuant to Section 8 of this Act, as agreed to between the State, County, or Municipality and the designated Zone organization.
Such disposal of real property by the methods described above shall give preference to a proposed enterprise zone in the selection process by the Department as set forth in Section 4.
(Source: P.A. 82-1019.)

(20 ILCS 655/11) (from Ch. 67 1/2, par. 617)
Sec. 11. (a) A business entity may receive a deduction against income subject to state taxes for a contribution to a designated zone organization if the project for which the contribution is made has been specifically approved by the designating municipality or county, and by the Department.
(b) Any designated zone organization seeking to have a project approved for contribution must submit an application to the Department describing the nature and benefit of the project and its potential contributors.
The application must address how the following criteria will be met:
(1) The project must contribute to the self help efforts of the residents of the area involved.
(2) The project must involve the residents of the area in planning and implement the project.
(3) The project's lack of sufficient resources.
(4) The designated zone organization must be fiscally responsible for the project.
(c) The project must enhance the Enterprise Zone in one of the following ways:
(1) by creating permanent jobs;
(2) by physically improving the housing stock;
(3) stimulating neighborhood business activity; or
(4) by preventing crime.
(d) If the designated zone organization demonstrates its ability to meet the criteria in subsection (b), and will enhance the neighborhood in one of the ways listed in subsection (c), the Department shall approve the organization's proposed projects and specify the amount of contributions it is eligible to receive for such project. Comments from state elected officials, and county and municipal officials in which all or part of the Enterprise Zone are located, or in which the project is proposed to be located, shall be solicited by the Department in making such decision.
(e) Within 45 days of the receipt of an application, the Department shall give notice to the applicant as to whether the application has been approved or disapproved. If the Department disapproves the application, it shall specify the reasons for this decision and allow 60 days for the applicant to amend and resubmit its application. The Department shall provide assistance upon request to applicants. Resubmitted applications shall receive the Department's approval or disapproval within 30 days of submission. Those resubmitted applications satisfying initial Department objectives shall be approved unless reasonable circumstances warrant disapproval.
(f) On an annual basis, the designated zone organization shall furnish a statement to the Department on the programmatic and financial status of any approved project and an audited financial statement of the project.
(g) For any project which is approved and for which there is a specified amount of contributions which the designated Zone Organization may receive for such project as provided in subsection (d) of this Section, the designated Zone Organization shall provide to the Department any information necessary to determine the eligibility of a contribution to the project for a deduction pursuant to subsection (b)(2)(N) of Section 203 of the "Illinois Income Tax Act". The Department shall certify to the Department of Revenue the taxpayers eligible for and the amounts of contributions which those taxpayers may claim as a deduction pursuant to subsection (b)(2)(N) of Section 203 of the "Illinois Income Tax Act". The total of all actual contributions approved by the Department for deductions pursuant to subsection (b)(2)(N) of Section 203 of the "Illinois Income Tax Act" shall not exceed $15,400,000 in any one calendar year.
(Source: P.A. 83-1539.)

(20 ILCS 655/11.1) (from Ch. 67 1/2, par. 617.1)
Sec. 11.1. Any business located within the Enterprise Zone which has received tax credits or exemptions, regulatory relief or any other benefits under this Act shall notify the Department and the county and municipal officials in which the Enterprise Zone is located within 60 days of the cessation of any business operations conducted within the Enterprise Zone. The Department shall promulgate rules to effect this Section.
(Source: P.A. 87-981.)

(20 ILCS 655/12-1) (from Ch. 67 1/2, par. 618)
Sec. 12-1. Sections 12-1 through 12-10 of this Act shall be known and may be cited as the "Enterprise Zone Loan Act".
(Source: P.A. 84-165.)

(20 ILCS 655/12-2) (from Ch. 67 1/2, par. 619)
Sec. 12-2. Definitions. Unless the context clearly requires otherwise:
(a) "Financial institution" means a trust company, a bank, a savings bank, a credit union, an investment bank, a broker, an investment trust, a pension fund, a building and loan association, a savings and loan association, an insurance company or any venture capital company which is authorized to do business in the State.
(b) "Participating lender" means any trust company, bank, savings bank, credit union, investment bank, broker, investment trust, pension fund, building and loan association, savings and loan association, insurance company or venture capital company approved by the Department which assumes a portion of the financing for a business project.
(c) "Department" means the Illinois Department of Commerce and Economic Opportunity.
(d) "Business" means a for-profit, legal entity located in an Illinois Enterprise Zone including, but not limited to, any sole proprietorship, partnership, corporation, joint venture, association or cooperative.
(e) "Loan" means an agreement or contract to provide a loan or other financial aid to a business.
(f) "Project" means any specific economic development activity of a commercial, industrial, manufacturing, agricultural, scientific, service or other business in an Enterprise Zone, the result of which yields an increase in jobs and may include the purchase or lease of machinery and equipment, the lease or purchase of real property or funds for infrastructure necessitated by site preparation, building construction or related purposes but does not include refinancing current debt.
(g) "Fund" means the Enterprise Zone Loan Fund created in Section 12-6.
(Source: P.A. 94-793, eff. 5-19-06.)

(20 ILCS 655/12-3) (from Ch. 67 1/2, par. 620)
Sec. 12-3. Powers and Duties. The Department has the power to:
(a) Provide loans from the funds appropriated to a business undertaking a project and accept mortgages or other evidences of indebtedness or security of such business.
(b) Enter into agreements, accept funds or grants and cooperate with agencies of the federal government, local units of government and local regional economic development corporations or organizations for the purposes of carrying out this Act.
(c) Enter into contracts, letters of credit or any other agreements or contracts with financial institutions necessary or desirable to carry out the purposes of this Act. Any such agreement or contract may include, without limitation, terms and provisions relating to a specific project such as loan documentation, review and approval procedures, organization and servicing rights, default conditions and other program aspects.
(d) Fix, determine, charge and collect any premiums, fees, charges, costs and expenses, including application fees, commitment fees, program fees, financing charges or publication fees in connection with its activities under this Act.
(e) Establish application, notification, contract and other procedures, rules or regulations deemed necessary and appropriate.
(f) Subject to the provisions of any contract with another person and consent to the modification or restructuring of any loan agreement to which the Department is a party.
(g) Take any actions which are necessary or appropriate to protect the State's interest in the event of bankruptcy, default, foreclosure or noncompliance with the terms and conditions of financial assistance or participation provided under this Act, including the power to sell, dispose, lease or rent, upon terms and conditions determined by the Director to be appropriate, real or personal property which the Department may receive as a result thereof.
(h) Acquire and accept by gift, grant, purchase or otherwise, but not by condemnation, fee simple title, or such lesser interest as may be desired, in land, and to improve or arrange for the improvement of such land for industrial or commercial site development purposes, and to lease or convey such land, or interest in land, so acquired and so improved, including sale and conveyance subject to a mortgage, for such price, upon such terms and at such time as the Department may determine, provided that prior to exercising its authority under this subsection, the Director shall find that other means of financing and developing any such project are not reasonably available and that such action is consistent with the purposes and policies of this Act.
(i) Exercise such other powers as are necessary or incidental to the foregoing.
(Source: P.A. 84-165.)

(20 ILCS 655/12-4) (from Ch. 67 1/2, par. 621)
Sec. 12-4. Loans. Any loan made under this Act shall:
(a) Be made only if a participating lender, or other funding source including the applicant, also provides a portion of the financing with respect to the project, and only if the Department determines, on the basis of all the information available to it, that the project would not be undertaken in Illinois unless the loan is provided. Such other risk assumption may be in the form of a loan, letter of credit, guarantee, loan participation, bond purchase, direct cash payment or other form approved by the Department.
(b) Finance no more than 25% of the total amount of any single project and be approved for amounts from the Fund not to exceed $2,000,000 for any single project, unless waived by the Director upon a finding that such waiver is appropriate to accomplish the purposes of this Act.
(c) Be protected by adequate security satisfactory to the Department to secure payment of the loan agreement.
(d) Be in such principal amount and form and contain such terms and provisions with respect to property insurance, repairs, alterations, payment of taxes and assessments, delinquency charges, default remedies, additional security and other matters as the Department shall determine adequate to protect the public interest.
(e) Include provisions to call the loan agreement as due and payable if the project is not completed, if the project fails to generate anticipated employment opportunities or if the business ceases to operate the project.
(f) Be made only after the Department has determined that the loan will cause a project to be undertaken which has the potential to create substantial employment in relation to the principal amount of the loan.
(g) Be made with a business that has certified the project is a new plant start-up or expansion and is not a relocation of an existing business from another site in Illinois unless that relocation results in substantial employment growth.
(Source: P.A. 84-165.)

(20 ILCS 655/12-5) (from Ch. 67 1/2, par. 622)
Sec. 12-5. Loan Applications. Applications for loans shall be submitted to the Department on forms and subject to filing fees prescribed by the Department. The Department shall not be prohibited from soliciting such applications. The Department shall conduct such investigation and obtain such information concerning the business as is necessary and diligent to complete a loan agreement. The Department's investigation shall include facts about the company's history, job opportunities, stability of employment, past and present condition and structure, actual and pro-forma income statements, present and future market prospects and management qualifications and any other aspects material to the financing request.
After consideration of such data and after such other action as is deemed appropriate, the Department shall approve or deny the application. If the Department approves the application, its approval shall specify the amount of funds to be provided and the loan agreement provisions. The business shall be promptly notified of such action by the Department.
(Source: P.A. 84-165.)

(20 ILCS 655/12-6) (from Ch. 67 1/2, par. 623)
Sec. 12-6. Enterprise Zone Loan Fund. (a) There is hereby created the Enterprise Zone Loan Fund to be held as part of the State Treasury. The Department is authorized to make loans from the Fund for the purposes established under this Act. The State Treasurer shall have custody of the Fund and may invest in securities constituting direct obligations of the United States Government, or in obligations the principal of and interest on which are guaranteed by the United States Government, or in certificates of deposit of any State or national bank which are fully secured by obligations guaranteed as to principal and interest by the United States Government. The purpose of the Fund is to offer loans to finance firms considering the location of a proposed plant in a certified Enterprise Zone and to provide financing to carry out the purposes and provisions of paragraph (h) of Section 12-3 of this Act. Such financing shall be in the form of a loan, mortgage or other debt instrument. All loans shall be conditioned on the project receiving financing from participating lenders or other sources. Loan proceeds shall be available for project costs associated with an expansion of business capacity and employment, except for debt refinancing. Targeted companies for the program shall primarily consist of established industrial and service companies with proven records of earnings which will sell their product to markets beyond Illinois and which have proven multistate location options. New ventures shall be considered only if the entity is protected with adequate security with regard to its financing and operation. The limitations and conditions with respect to the use of this Fund shall not apply in carrying out the purposes and provisions of paragraph (h) of Section 12-3 of this Act.
(b) Deposits in the Fund shall include, but are not limited to:
(1) All receipts, including principal and interest payments, royalties or other payments, from any loan made by the Department under this Act.
(2) All proceeds of assets of whatever nature received by the Department as a result of default and delinquency with respect to loans made under this Act, including proceeds from the sale, disposal, lease or rental of real or personal property which the Department may receive as a result thereof.
(3) Any appropriations, grants or gifts made to the Fund.
(4) Any income received from interest on investments of amounts from the Fund not currently needed to meet the obligations of the Fund.
(Source: P.A. 84-165.)

(20 ILCS 655/12-7) (from Ch. 67 1/2, par. 624)
Sec. 12-7. Construction. Nothing in this Act shall be construed as creating any rights of a competitor of an approved borrower or any applicant whose application is denied by the Department to challenge any application which is accepted by the Department and any loan or other agreement executed in connection therewith.
(Source: P.A. 84-165.)

(20 ILCS 655/12-8) (from Ch. 67 1/2, par. 625)
Sec. 12-8. Confidentiality. Any documentary materials or data made or received by any member, agent or employee of the Department shall be deemed to be confidential and shall not be deemed public records to the extent that such materials or data consist of trade secrets, commercial or financial information regarding the operation of any business conducted by an applicant for or recipient of any form of assistance under this Act or information regarding the competitive position of such business in a particular field of endeavor.
(Source: P.A. 84-165.)

(20 ILCS 655/12-9) (from Ch. 67 1/2, par. 626)
Sec. 12-9. Report. On January 1 of each year, the Department shall report on its operation of the Fund for the preceding fiscal year to the Governor and the General Assembly.
(Source: P.A. 84-165.)

(20 ILCS 655/12-10) (from Ch. 67 1/2, par. 627)
Sec. 12-10. Federal Programs. The Department is authorized to accept and expend federal monies pursuant to this Act except that terms and conditions hereunder which are inconsistent with or prohibited by the federal authorization under which such monies are made available shall not apply with respect to the expenditure of such monies.
(Source: P.A. 84-165.)



20 ILCS 660/ - Family Farm Assistance Act.

(20 ILCS 660/1) (from Ch. 5, par. 2701)
Sec. 1. Short title. This Act may be cited as the Family Farm Assistance Act.
(Source: P.A. 87-170.)

(20 ILCS 660/5) (from Ch. 5, par. 2705)
Sec. 5. Statement of findings. The General Assembly finds that:
(a) Illinois' rural economy suffers from serious stagnation which poses a real threat to farm families.
(b) Illinois has continued to suffer increased out-migration from rural communities and its farms.
(c) Farmers' incomes are not keeping pace with expenses.
(d) Farmers have a serious debt problem.
(e) Some farm families will continue to suffer financially.
(f) There is a need to work with the entire farm family to assess their needs.
(Source: P.A. 87-170.)

(20 ILCS 660/15) (from Ch. 5, par. 2715)
Sec. 15. Definitions. In this Act:
"Department" means the Illinois Department of Commerce and Economic Opportunity.
"Director" means the Director of Commerce and Economic Opportunity.
"Eligible farmer" means a person who is a resident of Illinois and has had more than $40,000 in gross sales of agricultural products during any one of the preceding 5 calendar years, and at that time owned or leased 60 acres or more of land used as a "farm" as that term is defined in Section 1-60 of the Property Tax Code.
"Farm family" means the eligible person, his or her legal spouse, and the eligible person's dependent children under the age of 19.
"Farm Worker" means an individual (including migrant and seasonal farm workers) who has worked on a farm on a full-time basis for at least one year and has been laid off due to reduced farm income.
"Program" means the Farm Family Assistance Program established under this Act.
(Source: P.A. 94-793, eff. 5-19-06.)

(20 ILCS 660/20) (from Ch. 5, par. 2720)
Sec. 20. Purpose. The purpose of this Act is to assist eligible farmers, farm families and farm workers who are dislocated from their farms due to farm closings or layoffs caused by business slowdown or failure.
Additionally, this Act is to assist farmers to enhance their business related skills to avoid future farm failures. The Department shall coordinate services in order that eligible farmers, farm families and farm workers may receive retraining and reemployment services, such as outreach, counseling, vocational assessment, classroom training, on-the-job training, job search assistance, placement, supportive services and follow-up. These services are to assist eligible farmers so that they may remain in farming or find other employment if farming is no longer an option.
(Source: P.A. 87-170.)

(20 ILCS 660/25) (from Ch. 5, par. 2725)
Sec. 25. Powers. The Department has the following powers:
(a) The Department may establish and coordinate a Farm Family Assistance Program.
(b) The Department may establish guidelines to identify farmers, farm families, and farm workers who are eligible for the program.
(c) The Department may identify and assess the needs of eligible farmers, farm families, and farm workers and may coordinate or provide reemployment services such as outreach, counseling, vocational assessment, classroom training, on-the-job training, job search assistance, placement, supportive services, and follow-up, so that the farmers may remain in farming or find other employment if farming is no longer an option.
(d) The Department may adopt, amend, or repeal such rules and regulations as may be necessary to administer this Act.
(Source: P.A. 99-576, eff. 7-15-16.)



20 ILCS 661/ - High Speed Internet Services and Information Technology Act.

(20 ILCS 661/1)
Sec. 1. Short title. This Act may be cited as the High Speed Internet Services and Information Technology Act.
(Source: P.A. 95-684, eff. 10-19-07.)

(20 ILCS 661/5)
Sec. 5. Findings. With respect to high speed Internet services and information technology, the General Assembly finds the following:
(1) The deployment and adoption of high speed

Internet services and information technology has resulted in enhanced economic development and public safety for the State's communities, improved health care and educational opportunities, and a better quality of life for the State's residents.

(2) Continued progress in the deployment and adoption

of high speed Internet services and information technology is vital to ensuring that this State remains competitive and continues to create business and job growth.

(3) The State must encourage and support the

partnership of the public and private sectors in the continued growth of high speed Internet and information technology for the State's residents and businesses.

(4) Local governmental entities play a role in

assessing the needs of their communities with respect to high speed Internet services and information technology.

(Source: P.A. 95-684, eff. 10-19-07.)

(20 ILCS 661/10)
Sec. 10. Nonprofit organization defined. In this Act:
"Nonprofit organization" means an organization that (i) is a nonprofit organization as described in Section 501(c)(3) of the federal Internal Revenue Code of 1986 and exempt from tax under Section 501(a) of that Code; (ii) has no part of the net earnings of which inures to the benefit of any member, founder, contributor, or individual; (iii) is organized under, subject to, and has all the powers and duties of a not-for-profit corporation under the General Not For Profit Corporation Act of 1986; (iv) has statewide representation; and (v) has a board of directors that is not composed of a majority of individuals who are also employed by, or otherwise associated with, any federal, State, or local government or agency.
"Department" means the Department of Commerce and Economic Opportunity.
(Source: P.A. 95-684, eff. 10-19-07.)

(20 ILCS 661/15)
Sec. 15. Enlistment of a nonprofit organization.
(a) Notwithstanding any other statute, the Department of Commerce and Economic Opportunity shall enlist a nonprofit organization to implement a comprehensive, statewide high speed Internet deployment strategy and demand creation initiative with the purpose of:
(1) ensuring that all State residents and businesses

have access to affordable and reliable high speed Internet service;

(2) achieving improved technology literacy, increased

computer ownership, and home high speed Internet use among State residents and businesses;

(3) establishing and empowering local technology

planning teams in each county to plan for improved technology use across multiple community sectors; and

(4) establishing and sustaining an environment ripe

for high speed Internet access and technology investment statewide.

(b) The nonprofit organization shall have an established competency and proven record of working with public and private sectors to accomplish wide-scale deployment and adoption of broadband and information technology in Illinois.
(c) The Department shall adopt rules regarding the enlistment of a nonprofit organization.
(Source: P.A. 95-684, eff. 10-19-07.)

(20 ILCS 661/20)
Sec. 20. Duties of the enlisted nonprofit organization.
(a) The high speed Internet deployment strategy and demand creation initiative to be performed by the nonprofit organization shall include, but not be limited to, the following actions:
(1) Create a geographic statewide inventory of high

speed Internet service and other relevant broadband and information technology services. The inventory shall:

(A) identify geographic gaps in high speed

Internet service through a method of GIS mapping of service availability and GIS analysis at the census block level;

(B) provide a baseline assessment of statewide

high speed Internet deployment in terms of percentage of Illinois households with high speed Internet availability; and

(C) collect from Facilities-based Providers of

Broadband Connections to End User Locations the information provided pursuant to the agreements entered into with the non-profit organization as of the effective date of this amendatory Act of the 96th General Assembly or similar information from Facilities-based Providers of Broadband Connections to End User Locations that do not have the agreements on said date.

For the purposes of item (C), "Facilities-based

Providers of Broadband Connections to End User Locations" shall have the same meaning as that term is defined in Section 13-407 of the Public Utilities Act.

(2) Track and identify, through customer interviews

and surveys and other publicly available sources, statewide residential and business adoption of high speed Internet, computers, and related information technology and any barriers to adoption.

(3) Build and facilitate in each county or designated

region a local technology planning team with members representing a cross section of the community, including, but not limited to, representatives of business, K-12 education, health care, libraries, higher education, community-based organizations, local government, tourism, parks and recreation, and agriculture. Each team shall benchmark technology use across relevant community sectors, set goals for improved technology use within each sector, and develop a plan for achieving its goals, with specific recommendations for online application development and demand creation.

(4) Collaborate with high speed Internet providers

and technology companies to encourage deployment and use, especially in underserved areas, by aggregating local demand, mapping analysis, and creating market intelligence to improve the business case for providers to deploy.

(5) Collaborate with the Department in developing a

program to increase computer ownership and broadband access for disenfranchised populations across the State. The program may include grants to local community technology centers that provide technology training, promote computer ownership, and increase broadband access.

(6) Collaborate with the Department and the Illinois

Commerce Commission regarding the collection of the information required by this Section to assist in monitoring and analyzing the broadband markets and the status of competition and deployment of broadband services to consumers in the State, including the format of information requested, provided the Commission enters into the proprietary and confidentiality agreements governing such information.

(b) The nonprofit organization may apply for federal grants consistent with the objectives of this Act.
(c) (Blank).
(d) The nonprofit organization shall have the power to obtain or to raise funds other than the grants received from the Department under this Act.
(e) The nonprofit organization and its Board of Directors shall exist separately and independently from the Department and any other governmental entity, but shall cooperate with other public or private entities it deems appropriate in carrying out its duties.
(f) Notwithstanding anything in this Act or any other Act to the contrary, any information that is designated confidential or proprietary by an entity providing the information to the nonprofit organization or any other entity to accomplish the objectives of this Act shall be deemed confidential, proprietary, and a trade secret and treated by the nonprofit organization or anyone else possessing the information as such and shall not be disclosed.
(g) The nonprofit organization shall provide a report to the Commission on Government Forecasting and Accountability on an annual basis for the first 3 complete State fiscal years following its enlistment.
(Source: P.A. 99-576, eff. 7-15-16.)

(20 ILCS 661/25)
Sec. 25. Scope of authority. Nothing in this Act shall be construed as giving the Department of Commerce and Economic Opportunity, the nonprofit organization, or other entities any additional authority, regulatory or otherwise, over providers of telecommunications, broadband, and information technology. However, the Department shall have the authority to require Facilities-based Providers of Broadband Connections to End User Locations to provide information pursuant to subsection (c) of Section 20. Upon request, any and all information collected pursuant to subsection (c) of Section 20 that is provided to the enlisted nonprofit organization shall be provided to the Department, provided the Department enters into the proprietary and confidentiality agreements governing such information.
(Source: P.A. 95-684, eff. 10-19-07; 96-927, eff. 6-15-10.)

(20 ILCS 661/30)
Sec. 30. (Repealed).
(Source: P.A. 99-78, eff. 7-20-15. Repealed by P.A. 99-576, eff. 7-15-16.)

(20 ILCS 661/35)
Sec. 35. Local broadband projects. Any municipality or county may undertake local broadband projects and the provision of services in connection therewith; may lease infrastructure that it owns or controls; may aggregate customers or demand for broadband services; may apply for and receive funds or technical assistance to undertake such projects to address the level of broadband access available to its businesses and residents. To the extent that it seeks to serve as a retail provider of telecommunications services, the municipality or county shall be required to obtain appropriate certification from the Illinois Commerce Commission as a telecommunications carrier.
(Source: P.A. 95-684, eff. 10-19-07.)

(20 ILCS 661/90)
Sec. 90. (Amendatory provisions; text omitted).
(Source: P.A. 95-684, eff. 10-19-07; text omitted.)

(20 ILCS 661/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 95-684, eff. 10-19-07.)



20 ILCS 662/ - Local Planning Technical Assistance Act.

(20 ILCS 662/1)
Sec. 1. Short title. This Act may be cited as the Local Planning Technical Assistance Act.
(Source: P.A. 92-768, eff. 8-6-02.)

(20 ILCS 662/5)
Sec. 5. Purposes. The purposes of this Act are to:
(1) Provide technical assistance to Illinois local

governments that request it for the development of local planning ordinances and regulations.

(2) Encourage Illinois local governments to engage in

planning, regulatory, and development approaches that promote and encourage comprehensive planning.

(3) Prepare and distribute model ordinances, manuals,

and other technical publications that promote and encourage comprehensive planning.

(4) Research and report upon the results and impact

of activities funded by the demonstration grants.

(5) Support local planning efforts in communities

with limited financial means.

(6) Support planning efforts that include one or more

units of local government or planning agencies working together.

(Source: P.A. 92-768, eff. 8-6-02.)

(20 ILCS 662/10)
Sec. 10. Definitions. In this Act:
"Comprehensive plan" means a regional plan adopted under Section 5-14001 of the Counties Code, an official comprehensive plan adopted under Section 11-12-6 of the Illinois Municipal Code, or a local land resource management plan adopted under Section 4 of the Local Land Resource Management Planning Act.
"Department" means the Department of Commerce and Economic Opportunity.
"Land development regulation" means any development or land use ordinance or regulation of a county or municipality including zoning and subdivision ordinances.
"Local government" or "unit of local government" means any city, village, incorporated town, or county.
"Subsidiary plan" means any portion of a comprehensive plan that guides development, land use, or infrastructure for a county or municipality or a portion of a county or municipality.
(Source: P.A. 94-793, eff. 5-19-06.)

(20 ILCS 662/15)
Sec. 15. Technical assistance grants. The Department may make grants to units of local government to develop, update, administer, and implement comprehensive plans, subsidiary plans, land development regulations, development incentives, market feasibility studies, and environmental assessments that promote and encourage the principles of comprehensive planning. Comprehensive planning includes appropriately and proportionally weighing the elements listed in Section 25 of this Act and including them within the comprehensive plan.
The Department may adopt rules establishing standards and procedures for determining eligibility for the grants, regulating the use of funds under the grants, and requiring periodic reporting of the results and impact of activities funded by the grants. No individual grant under this Act may have duration of more than 24 months.
The Department, in the determination of grantees, may also seek an even balance of grants within metropolitan regions.
(Source: P.A. 92-768, eff. 8-6-02.)

(20 ILCS 662/20)
Sec. 20. Model ordinances and technical publications. The Department may prepare model ordinances, manuals, and other technical publications that are founded upon and promote comprehensive planning. The Department may make all possible use of existing model ordinances, manuals, and other technical publications that promote and encourage comprehensive planning and that were prepared by regional planning agencies and commissions, councils of government, and other organizations.
The Department may employ or retain private not-for-profit entities, regional planning agencies and commissions, councils of government, and universities to advise, prepare, or conduct the preparation of the model ordinances, manuals, and other technical publications.
The Department may distribute any model ordinances, manuals, and other technical publications prepared under this Section to all counties and municipalities in this State, regional planning agencies and commissions in this State, the Illinois State Library, all public libraries in this State, and to other organizations and libraries at the Department's discretion.
(Source: P.A. 92-768, eff. 8-6-02.)

(20 ILCS 662/25)
Sec. 25. Use of technical assistance grants.
(a) Technical assistance grants may be used to write or revise a local comprehensive plan. A comprehensive plan funded under Section 15 of this Act must address, but is not limited to addressing, each of the following elements:
(1) Issues and opportunities. The purpose of this

element is to state the vision of the community, identify the major trends and forces affecting the local government and its citizens, set goals and standards, and serve as a series of guiding principles and priorities to implement the vision.

(2) Land use and natural resources. The purpose of

this element is to translate the vision statement into physical terms; provide a general pattern for the location, distribution, and characteristics of future land uses over a 20-year period; and serve as the element of the comprehensive plan upon which all other elements are based. The land use element must be in text and map form. It must include supporting studies on population, the local economy, natural resources, and an inventory of existing land uses.

(3) Transportation. The purpose of this element is

to consider all relevant modes of transportation, including mass transit, air, water, rail, automobile, bicycle, and pedestrian modes of transportation; accommodate special needs; establish the framework for the acquisition, preservation, and protection of existing and future rights-of-way; and incorporate transportation performance measures.

(4) Community facilities (schools, parks, police,

fire, and water and sewer). The purpose of this element is to provide community facilities; establish levels of service; ensure that facilities are provided as needed; and coordinate with other units of local government that provide the needed facilities.

(5) Telecommunications infrastructure. The purpose

of this element is to coordinate telecommunications initiatives; assess short-term and long-term needs, especially regarding economic development; determine the existing telecommunications services of telecommunications providers; encourage investment in the most advanced technologies; and establish a framework for providing reasonable access to public rights-of-way.

(6) Housing. The purpose of this element is to

document the present and future needs for housing within the jurisdiction of the local government, including affordable housing and special needs housing; take into account the housing needs of a larger region; identify barriers to the production of housing, including affordable housing; access the condition of the local housing stock; and develop strategies, programs, and other actions to address the needs for a range of housing options.

(7) Economic development. The purpose of this

element is to coordinate local economic development initiatives with those of the State; ensure that adequate economic development opportunities are available; identify the strategic competitive advantages of the community and the surrounding region; identify and enhance local tourism opportunities; assess the community's strengths and weaknesses with respect to attracting and retaining business and industry; and define the municipality's and county's role.

(8) Natural resources. The purpose of this element

is to identify and define the natural resources in the community with respect to water, land, flora, and fauna; identify the land and water areas in relation to these resources; assess the relative importance of these areas to the needs of the resources; and identify mitigation efforts that are needed to protect these resources.

(9) Public participation. This element must include

a process for engaging the community in outreach; the development of a sense of community; a consensus building process; and a public education strategy.

(10) Comprehensive plans may also include the

following: natural hazards; agriculture and forest preservation; human services; community design; historic preservation; and the adoption of subplans, as needed. The decision on whether to include these elements in the comprehensive plan shall be based on the needs of the particular unit of local government.

(b) The purpose of this Section is to provide guidance on the elements of a comprehensive plan but not to mandate content.
(Source: P.A. 95-330, eff. 1-1-08.)

(20 ILCS 662/30)
Sec. 30. Consistency of land use regulations and actions with comprehensive plans.
(a) If a municipality or county is receiving assistance to write or revise a comprehensive plan, for 5 years after the effective date of the plan, land development regulations, including amendments to a zoning map, and any land use actions should be consistent with the new or revised comprehensive plan. "Land use actions" include preliminary or final approval of a subdivision plat, approval of a planned unit development, approval of a conditional use, granting a variance, or a decision by a unit of local government to construct a capital improvement, acquire land for community facilities, or both.
(b) Municipalities and counties that have adopted official comprehensive plans in accordance with Division 12 of Article 11 of the Illinois Municipal Code or Section 5-14001 of the Counties Code or have adopted housing plans in accordance with the Affordable Housing Planning and Appeal Act, may be eligible for additional preferences in State economic development programs, State transportation programs, State education programs, State planning programs, State natural resources programs, and State agriculture programs.
(Source: P.A. 95-330, eff. 1-1-08.)

(20 ILCS 662/35)
Sec. 35. Educational and training programs. The Department may provide educational and training programs in planning, regulatory, and development practices and techniques that promote and encourage comprehensive planning, including, but not limited to, the use and application of any model ordinances, manuals, and other technical publications prepared by the Department.
The Department may employ or retain not-for-profit entities, regional planning agencies and commissions, and universities to operate or conduct, or assist in the operation or conduct of, the programs.
(Source: P.A. 92-768, eff. 8-6-02.)

(20 ILCS 662/40)
Sec. 40. Annual report.
(a) The Department may, at least annually but more often at its discretion, report in writing to the Governor and General Assembly on:
(1) The results and impacts of county and municipal

activities funded by the grants authorized by this Act.

(2) The distribution of the grants.
(3) Model ordinances, manuals, and other technical

publications prepared by the Department.

(4) Educational and training programs provided by

the Department.

(b) The report may also be provided to all counties and municipalities in this State, regional planning agencies and commissions in this State, the Illinois State Library, all public libraries in this State, and to other organizations and libraries upon request at the Department's discretion.
(Source: P.A. 92-768, eff. 8-6-02.)

(20 ILCS 662/45)
Sec. 45. (Repealed).
(Source: P.A. 92-768, eff. 8-6-02. Repealed by P.A. 99-933, eff. 1-27-17.)

(20 ILCS 662/46)
Sec. 46. Affordable housing school cost reimbursement.
(a) As used in this Section, the following terms have the following meanings:
"Affordable multifamily housing" means the preservation or creation of any homes (condominiums, apartments, townhomes, etc.) serving non-age-restricted households, as part of a plan under this Act, in structures that are not detached single-family units and that are affordable to families whose annual income is less than 80 percent of the areawide median income as determined by the United States Department of Housing and Urban Development. Affordability shall be assured for a period of not less than 30 years.
"Governor's Housing Plan" means "Building for Success: The Governor's Housing Plan" created as a result of Executive Order #2003-18.
(b) For each school year, commencing with the 2006-2007 school year, the State shall pay to each school district an affordable multifamily housing school cost reimbursement. This reimbursement must be calculated separately for each school district in an amount equal to $1,123 for each affordable multifamily housing unit located within the district that has at least 2 bedrooms, plus $562 per unit for each bedroom in the unit in addition to the first 2 bedrooms. No school district may receive a reimbursement under this Section for affordable multifamily housing unless the Illinois Housing Development Authority first certifies that the housing advances the preservation or live-near-work goals of the Governor's Housing Plan.
(c) All reimbursements under this Section are subject to appropriation. If appropriations are insufficient, then reimbursement must be prorated.
(Source: P.A. 95-330, eff. 1-1-08.)

(20 ILCS 662/900)
Sec. 900. (Amendatory provisions; text omitted).
(Source: P.A. 92-768, eff. 8-6-02; text omitted.)

(20 ILCS 662/999)
Sec. 999. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 92-768, eff. 8-6-02.)



20 ILCS 663/ - New Markets Development Program Act.

(20 ILCS 663/1)
Sec. 1. Short title. This Act may be cited as the New Markets Development Program Act.
(Source: P.A. 95-1024, eff. 12-31-08.)

(20 ILCS 663/5)
Sec. 5. Definitions. As used in this Act:
"Applicable percentage" means 0% for each of the first 2 credit allowance dates, 7% for the third credit allowance date, and 8% for the next 4 credit allowance dates.
"Credit allowance date" means with respect to any qualified equity investment:
(1) the date on which the investment is initially

made; and

(2) each of the 6 anniversary dates of that date

thereafter.

"Department" means the Department of Commerce and Economic Opportunity.
"Long-term debt security" means any debt instrument issued by a qualified community development entity, at par value or a premium, with an original maturity date of at least 7 years from the date of its issuance, with no acceleration of repayment, amortization, or prepayment features prior to its original maturity date. Cumulative cash payments of interest on the qualified debt instrument during the period commencing with the issuance of the qualified debt instrument and ending with the seventh anniversary of its issuance shall not exceed the sum of such cash interest payments and the cumulative net income of the issuing community development entity for the same period. This definition in no way limits the holder's ability to accelerate payments on the debt instrument in situations where the issuer has defaulted on covenants designed to ensure compliance with this Act or Section 45D of the Internal Revenue Code of 1986, as amended.
"Purchase price" means the amount paid to the issuer of a qualified equity investment for that qualified equity investment.
"Qualified active low-income community business" has the meaning given to that term in Section 45D of the Internal Revenue Code of 1986, as amended; except that any business that derives or projects to derive 15% or more of its annual revenue from the rental or sale of real estate is not considered to be a qualified active low-income community business. This exception does not apply to a business that is controlled by or under common control with another business if the second business (i) does not derive or project to derive 15% or more of its annual revenue from the rental or sale of real estate and (ii) is the primary tenant of the real estate leased from the initial business. A business shall be considered a qualified active low-income community business for the duration of the qualified community development entity's investment in or loan to the business if the entity reasonably expects, at the time it makes the investment or loan, that the business will continue to satisfy the requirements for being a qualified active low-income community business throughout the entire period of the investment or loan.
"Qualified community development entity" has the meaning given to that term in Section 45D of the Internal Revenue Code of 1986, as amended; provided that such entity has entered into, or is controlled by an entity that has entered into, an allocation agreement with the Community Development Financial Institutions Fund of the U.S. Treasury Department with respect to credits authorized by Section 45D of the Internal Revenue Code of 1986, as amended, that includes the State of Illinois within the service area set forth in that allocation agreement.
"Qualified equity investment" means any equity investment in, or long-term debt security issued by, a qualified community development entity that:
(1) is acquired after the effective date of this Act

at its original issuance solely in exchange for cash;

(2) with respect to qualified equity investments

made before January 1, 2017, has at least 85% of its cash purchase price used by the issuer to make qualified low-income community investments in the State of Illinois, and, with respect to qualified equity investments made on or after January 1, 2017, has 100% of the cash purchase price used by the issuer to make qualified low-income community investments in the State of Illinois; and

(3) is designated by the issuer as a qualified

equity investment under this Act; with respect to qualified equity investments made on or after January 1, 2017, is designated by the issuer as a qualified equity investment under Section 45D of the Internal Revenue Code of 1986, as amended; and is certified by the Department as not exceeding the limitation contained in Section 20.

This term includes any qualified equity investment that does not meet the provisions of item (1) of this definition if the investment was a qualified equity investment in the hands of a prior holder.
"Qualified low-income community investment" means any capital or equity investment in, or loan to, any qualified active low-income community business. With respect to any one qualified active low-income community business, the maximum amount of qualified low-income community investments made in that business, on a collective basis with all of its affiliates that may be counted towards the satisfaction of paragraph (2) of the definition of qualified equity investment, shall be $10,000,000 whether issued to one or several qualified community development entities.
"Tax credit" means a credit against any income, franchise, or insurance premium taxes, including insurance retaliatory taxes, otherwise due under Illinois law.
"Taxpayer" means any individual or entity subject to any income, franchise, or insurance premium tax under Illinois law.
(Source: P.A. 100-408, eff. 8-25-17.)

(20 ILCS 663/10)
Sec. 10. Credit established. A person or entity that makes a qualified equity investment earns a vested right to tax credits as follows:
(1) on each credit allowance date of the qualified

equity investment, the purchaser of the qualified equity investment, or subsequent holder of the qualified equity investment, is entitled to a tax credit during the taxable year including that credit allowance date;

(2) the tax credit amount shall be equal to the

applicable percentage for such credit allowance date multiplied by the purchase price paid to the issuer of the qualified equity investment; and

(3) the amount of the tax credit claimed shall not

exceed the amount of the State tax liability of the holder, or the person or entity to whom the credit is allocated for use pursuant to Section 15, for the tax year for which the tax credit is claimed.

A company doing insurance business in this State claiming a tax credit against insurance premium taxes payable pursuant to Section 409 of the Illinois Insurance Code is not required to pay any additional retaliatory tax imposed pursuant to Section 444 or 444.1 of the Illinois Insurance Code related to that claim for a tax credit.
(Source: P.A. 95-1024, eff. 12-31-08.)

(20 ILCS 663/15)
Sec. 15. Transferability. No tax credit claimed under this Act shall be refundable or saleable on the open market. Tax credits earned by a partnership, limited liability company, S corporation, or other "pass-through" entity may be allocated to the partners, members, or shareholders of that entity for their direct use in accordance with the provisions of any agreement among the partners, members, or shareholders. Any amount of tax credit that the taxpayer, or partner, member, or shareholder thereof, is prohibited from claiming in a taxable year may be carried forward to any of the taxpayer's 5 subsequent taxable years.
(Source: P.A. 95-1024, eff. 12-31-08.)

(20 ILCS 663/20)
Sec. 20. Annual cap on credits. The Department shall limit the monetary amount of qualified equity investments permitted under this Act to a level necessary to limit tax credit use at no more than $20,000,000 of tax credits in any fiscal year. This limitation on qualified equity investments shall be based on the anticipated use of credits without regard to the potential for taxpayers to carry forward tax credits to later tax years.
(Source: P.A. 100-408, eff. 8-25-17.)

(20 ILCS 663/25)
Sec. 25. Certification of qualified equity investments.
(a) A qualified community development entity that seeks to have an equity investment or long-term debt security designated as a qualified equity investment and eligible for tax credits under this Section shall apply to the Department. The qualified community development entity must submit an application on a form that the Department provides that includes:
(1) The name, address, tax identification number of

the entity, and evidence of the entity's certification as a qualified community development entity.

(2) A copy of the allocation agreement executed by

the entity, or its controlling entity, and the Community Development Financial Institutions Fund.

(3) A certificate executed by an executive officer of

the entity attesting that the allocation agreement remains in effect and has not been revoked or cancelled by the Community Development Financial Institutions Fund.

(4) A description of the proposed amount, structure,

and purchaser of the equity investment or long-term debt security.

(5) The name and tax identification number of any

taxpayer eligible to utilize tax credits earned as a result of the issuance of the qualified equity investment.

(6) Information regarding the proposed use of

proceeds from the issuance of the qualified equity investment.

(7) A nonrefundable application fee of $5,000. This

fee shall be paid to the Department and shall be required of each application submitted.

(8) With respect to qualified equity investments made

on or after January 1, 2017, the amount of qualified equity investment authority the applicant agrees to designate as a federal qualified equity investment under Section 45D of the Internal Revenue Code, including a copy of the screen shot from the Community Development Financial Institutions Fund's Allocation Tracking System of the applicant's remaining federal qualified equity investment authority.

(b) Within 30 days after receipt of a completed application containing the information necessary for the Department to certify a potential qualified equity investment, including the payment of the application fee, the Department shall grant or deny the application in full or in part. If the Department denies any part of the application, it shall inform the qualified community development entity of the grounds for the denial. If the qualified community development entity provides any additional information required by the Department or otherwise completes its application within 15 days of the notice of denial, the application shall be considered completed as of the original date of submission. If the qualified community development entity fails to provide the information or complete its application within the 15-day period, the application remains denied and must be resubmitted in full with a new submission date.
(c) If the application is deemed complete, the Department shall certify the proposed equity investment or long-term debt security as a qualified equity investment that is eligible for tax credits under this Section, subject to the limitations contained in Section 20. The Department shall provide written notice of the certification to the qualified community development entity. The notice shall include the names of those taxpayers who are eligible to utilize the credits and their respective credit amounts. If the names of the taxpayers who are eligible to utilize the credits change due to a transfer of a qualified equity investment or a change in an allocation pursuant to Section 15, the qualified community development entity shall notify the Department of such change.
(d) With respect to applications received before January 1, 2017, the Department shall certify qualified equity investments in the order applications are received by the Department. Applications received on the same day shall be deemed to have been received simultaneously. For applications received on the same day and deemed complete, the Department shall certify, consistent with remaining tax credit capacity, qualified equity investments in proportionate percentages based upon the ratio of the amount of qualified equity investment requested in an application to the total amount of qualified equity investments requested in all applications received on the same day.
(d-5) With respect to applications received on or after January 1, 2017, the Department shall certify applications by applicants that agree to designate qualified equity investments as federal qualified equity investments in accordance with item (8) of subsection (a) of this Section in proportionate percentages based upon the ratio of the amount of qualified equity investments requested in an application to be designated as federal qualified equity investments to the total amount of qualified equity investments to be designated as federal qualified equity investments requested in all applications received on the same day.
(d-10) With respect to applications received on or after January 1, 2017, after complying with subsection (d-5), the Department shall certify the qualified equity investments of all other applicants, including the remaining qualified equity investment authority requested by applicants not designated as federal qualified equity investments in accordance with item (8) of subsection (a) of this Section, in proportionate percentages based upon the ratio of the amount of qualified equity investments requested in the applications to the total amount of qualified equity investments requested in all applications received on the same day.
(e) Once the Department has certified qualified equity investments that, on a cumulative basis, are eligible for $20,000,000 in tax credits, the Department may not certify any more qualified equity investments. If a pending request cannot be fully certified, the Department shall certify the portion that may be certified unless the qualified community development entity elects to withdraw its request rather than receive partial credit.
(f) Within 30 days after receiving notice of certification, the qualified community development entity shall (i) issue the qualified equity investment and receive cash in the amount of the certified amount and (ii) with respect to qualified equity investments made on or after January 1, 2017, if applicable, designate the required amount of qualified equity investment authority as a federal qualified equity investment. The qualified community development entity must provide the Department with evidence of the receipt of the cash investment within 10 business days after receipt and, with respect to qualified equity investments made on or after January 1, 2017, if applicable, provide evidence that the required amount of qualified equity investment authority was designated as a federal qualified equity investment. If the qualified community development entity does not receive the cash investment and issue the qualified equity investment within 30 days following receipt of the certification notice, the certification shall lapse and the entity may not issue the qualified equity investment without reapplying to the Department for certification. A certification that lapses reverts back to the Department and may be reissued only in accordance with the application process outline in this Section 25.
(g) Allocation rounds enabled by this Act shall be applied for according to the following schedule:
(1) on January 2, 2019, $125,000,000 of qualified

equity investments; and

(2) on January 2, 2020, $125,000,000 of qualified

equity investments.

(Source: P.A. 100-408, eff. 8-25-17.)

(20 ILCS 663/40)
Sec. 40. Recapture. The Department of Revenue shall recapture, from the taxpayer that claimed the credit on a return, the tax credit allowed under this Act if:
(1) any amount of the federal tax credit available

with respect to a qualified equity investment that is eligible for a tax credit under this Act is recaptured under Section 45D of the Internal Revenue Code of 1986, as amended. In that case, the Department of Revenue's recapture shall be proportionate to the federal recapture with respect to that qualified equity investment;

(2) the issuer redeems or makes principal repayment

with respect to a qualified equity investment prior to the 7th anniversary of the issuance of the qualified equity investment. In that case, the Department of Revenue's recapture shall be proportionate to the amount of the redemption or repayment with respect to the qualified equity investment;

(3) the issuer fails to invest at least 85% of the

cash purchase price of the qualified equity investment with respect to qualified equity investments made before January 1, 2017 and 100% of the cash purchase price of the qualified equity investment with respect to qualified equity investments made on or after January 1, 2017 in qualified low-income community investments in the State of Illinois within 12 months of the issuance of the qualified equity investment and maintain such level of investment in qualified low-income community investments in Illinois until the last credit allowance date for such qualified equity investment; or

(4) with respect to qualified equity investments made

on or after January 1, 2017, the issuer violates Section 43 of this Act.

For purposes of this Section, an investment shall be considered held by an issuer even if the investment has been sold or repaid; provided that the issuer reinvests an amount equal to the capital returned to or recovered by the issuer from the original investment, exclusive of any profits realized, in another qualified low-income community investment in this State within 12 months after the receipt of that capital. An issuer is not required to reinvest capital returned from qualified low-income community investments after the 6th anniversary of the issuance of the qualified equity investment, the proceeds of which were used to make the qualified low-income community investment, and the qualified low-income community investment shall be considered held by the issuer through the 7th anniversary of the qualified equity investment's issuance.
The Department of Revenue shall provide notice to the qualified community development entity of any proposed recapture of tax credits pursuant to this Section. The entity shall have 90 days to cure any deficiency indicated in the Department of Revenue's original recapture notice and avoid such recapture. If the entity fails or is unable to cure such deficiency with the 90-day period, the Department of Revenue shall provide the entity and the taxpayer from whom the credit is to be recaptured with a final order of recapture. Any tax credit for which a final recapture order has been issued shall be recaptured by the Department of Revenue from the taxpayer who claimed the tax credit on a tax return.
(Source: P.A. 100-408, eff. 8-25-17.)

(20 ILCS 663/43)
Sec. 43. Prohibited activities and interests. For qualified equity investments made on or after January 1, 2017, no qualified active low-income community business that receives a qualified low-income community investment from a qualified community development entity that issues qualified equity investments under this Act, or any affiliates of such a qualified active low-income community business, may directly or indirectly (i) own or have the right to acquire an ownership interest in a qualified community development entity or member or affiliate of a qualified community development entity, including, but not limited to, a holder of a qualified equity investment issued by the qualified community development entity or (ii) loan to or invest in a qualified community development entity or member or affiliate of a qualified community development entity, including, but not limited to, a holder of a qualified equity investment issued by a qualified community development entity, where the proceeds of such loan or investment are directly or indirectly used to fund or refinance the purchase of a qualified equity investment under this Act. For purposes of this Section, "affiliate" means an entity that directly, or indirectly through one or more intermediaries, controls, is controlled by, or is under common control with another entity. For purposes of this Section, an entity is "controlled by" another entity if the controlling person holds, directly or indirectly, the majority voting or ownership interest in the controlled person or has control over the day-to-day operations of the controlled person by contract or law, provided that a qualified community development entity shall not be considered an affiliate of a qualified active low-income community business solely as a result of its qualified low-income community investment in such business. This Section is not intended to affect ownership or affiliate interests that arise following the sixth anniversary of the issuance of the qualified equity investment.
(Source: P.A. 100-408, eff. 8-25-17.)

(20 ILCS 663/45)
Sec. 45. Examination and Rulemaking.
(a) The Department may conduct examinations to verify that the tax credits under this Act have been received and applied according to the requirements of this Act and to verify that no event has occurred that would result in a recapture of tax credits under Section 40.
(b) Neither the Department nor the Department of Revenue shall have the authority to promulgate rules under the Act, but the Department and the Department of Revenue shall have the authority to issue advisory letters to individual qualified community development entities and their investors that are limited to the specific facts outlined in an advisory letter request from a qualified community development entity. Such rulings cannot be relied upon by any person or entity other than the qualified community development entity that requested the letter and the taxpayers that are entitled to any tax credits generated from investments in such entity. For purposes of this subsection, "rules" is given the meaning contained in Section 1-70 of the Illinois Administrative Procedure Act.
(c) In rendering advisory letters and making other determinations under this Act, to the extent applicable, the Department and the Department of Revenue shall look for guidance to Section 45D of the Internal Revenue Code of 1986, as amended, and the rules and regulations issued thereunder.
(Source: P.A. 95-1024, eff. 12-31-08.)

(20 ILCS 663/50)
Sec. 50. Sunset. For fiscal years following fiscal year 2021, qualified equity investments shall not be made under this Act unless reauthorization is made pursuant to this Section. For all fiscal years following fiscal year 2021, unless the General Assembly adopts a joint resolution granting authority to the Department to approve qualified equity investments for the Illinois new markets development program and clearly describing the amount of tax credits available for the next fiscal year, or otherwise complies with the provisions of this Section, no qualified equity investments may be permitted to be made under this Act. The amount of available tax credits contained in such a resolution shall not exceed the limitation provided under Section 20. Nothing in this Section precludes a taxpayer who makes a qualified equity investment prior to the expiration of authority to make qualified equity investments from claiming tax credits relating to that qualified equity investment for each applicable credit allowance date.
(Source: P.A. 100-408, eff. 8-25-17.)

(20 ILCS 663/55)
Sec. 55. Annual report. Each qualified community development entity shall submit an annual report to the Department within 45 days after the beginning of each calendar year during the compliance period. No annual report shall be due prior to the first anniversary of the initial credit allowance date. The report shall include, but is not limited to, the following:
(1) an attestation from an authorized officer of the

qualified community development entity that the entity has not been the subject of any investigation by a government agency relating to tax credits or financial services during the preceding calendar year;

(2) information with respect to all qualified

low-income community investments made by the qualified community development entity, including:

(A) the date and amount of, and bank statements

or wire transfer reports documenting, such qualified low-income community investments;

(B) the name, address, and EIN of each qualified

active low-income community business funded by the qualified community development entity, the number of persons employed by such business at the time of the initial investment, and a brief description of the business, the financing, and community benefits of the financing; and

(C) the number of employment positions maintained

by each qualified active low-income community business as of the date of report or the end of the preceding calendar year and the average annual salaries of such positions; and

(D) the total number of employment positions

created and retained as a result of qualified low-income community investments and the average annual salaries of those positions; and

(3) any changes with respect to the taxpayers

entitled to claim tax credits with respect to qualified equity investments issued by the qualified community development entity since its last report pursuant to this Section.

The qualified community development entity is not required to provide the annual report set forth in this Section for qualified low-income community investments that have been redeemed or repaid.
(Source: P.A. 100-408, eff. 8-25-17.)

(20 ILCS 663/75)
Sec. 75. (Amendatory provisions; text omitted).
(Source: P.A. 95-1024, eff. 12-31-08; text omitted.)

(20 ILCS 663/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 95-1024, eff. 12-31-08.)



20 ILCS 665/ - Illinois Promotion Act.

(20 ILCS 665/1) (from Ch. 127, par. 200-21)
Sec. 1. Short title. This Act shall be known and cited as the Illinois Promotion Act.
(Source: P.A. 92-38, eff. 6-28-01.)

(20 ILCS 665/2) (from Ch. 127, par. 200-22)
Sec. 2. Legislative findings; policy. The General Assembly hereby finds, determines and declares:
(a) That the health, safety, morals and general welfare of the people of the State are directly dependent upon the continual encouragement, development, growth and expansion of tourism within the State;
(b) That unemployment, the spread of indigency, and the heavy burden of public assistance and unemployment compensation can be alleviated by the promotion, attraction, stimulation, development and expansion of tourism in the State;
(c) That the policy of the State of Illinois, in the interest of promoting the health, safety, morals and welfare of all the people of the State, is to increase the economic impact of tourism throughout the State through promotional activities and by making available grants and loans to be made to local promotion groups and others, as provided in Sections 5, 8a, and 8b of this Act, for purposes of promoting, developing, and expanding tourism destinations, tourism attractions, and tourism events.
(Source: P.A. 99-476, eff. 8-27-15.)

(20 ILCS 665/3) (from Ch. 127, par. 200-23)
Sec. 3. Definitions. The following words and terms, whenever used or referred to in this Act, shall have the following meanings, except where the context may otherwise require:
(a) "Department" means the Department of Commerce and Economic Opportunity of the State of Illinois.
(b) "Local promotion group" means any non-profit corporation, organization, association, agency or committee thereof formed for the primary purpose of publicizing, promoting, advertising or otherwise encouraging the development of tourism in any municipality, county, or region of Illinois.
(c) "Promotional activities" means preparing, planning and conducting campaigns of information, advertising and publicity through such media as newspapers, radio, television, magazines, trade journals, moving and still photography, posters, outdoor signboards and personal contact within and without the State of Illinois; dissemination of information, advertising, publicity, photographs and other literature and material designed to carry out the purpose of this Act; and participation in and attendance at meetings and conventions concerned primarily with tourism, including travel to and from such meetings.
(d) "Municipality" means "municipality" as defined in Section 1-1-2 of the Illinois Municipal Code, as heretofore and hereafter amended.
(e) "Tourism" means travel 50 miles or more one-way or an overnight trip outside of a person's normal routine.
(f) "Municipal amateur sports facility" means a sports facility that: (1) is owned by a unit of local government; (2) has contiguous indoor sports competition space; (3) is designed to principally accommodate and host amateur competitions for youths, adults, or both; and (4) is not used for professional sporting events where participants are compensated for their participation.
(g) "Municipal convention center" means a convention center or civic center owned by a unit of local government or operated by a convention center authority, or a municipal convention hall as defined in paragraph (1) of Section 11-65-1 of the Illinois Municipal Code, with contiguous exhibition space ranging between 30,000 and 125,000 square feet.
(h) "Convention center authority" means an Authority, as defined by the Civic Center Code, that operates a municipal convention center with contiguous exhibition space ranging between 30,000 and 125,000 square feet.
(i) "Incentive" means: (1) an incentive provided by a municipal convention center or convention center authority for a convention, meeting, or trade show held at a municipal convention center that, but for the incentive, would not have occurred in the State or been retained in the State; or (2) an incentive provided by a unit of local government for a sporting event held at a municipal amateur sports facility that, but for the incentive, would not have occurred in the State or been retained in the State.
(Source: P.A. 99-476, eff. 8-27-15.)

(20 ILCS 665/4) (from Ch. 127, par. 200-24)
Sec. 4. Powers. The Department shall have the following powers:
(a) To formulate a program for the promotion of tourism and the film industry in the State of Illinois, including, but not limited to, the promotion of our State Parks, fishing and hunting areas, historical shrines, vacation regions and areas of historic or scenic interest.
(b) To cooperate with civic groups and local, State and federal departments and agencies, and agencies and departments of other states in encouraging educational tourism and developing programs therefor.
(c) To publish tourist promotional material such as brochures and booklets.
(d) To promote tourism in Illinois through all media, including but not limited to, the Internet, television, articles and advertisements in magazines, newspapers and travel publications and by establishing promotional exhibitions at fairs, travel shows, and similar exhibitions.
(e) To establish and maintain travel offices at major points of entry to the State.
(f) To recommend legislation relating to the encouragement of tourism in Illinois.
(g) To assist municipalities or local promotion groups in developing new tourist attractions including but not limited to feasibility studies and analyses, research and development, and management and marketing planning for such new tourist attractions.
(h) (Blank).
(i) To implement a program of matching grants and loans to counties, municipalities, local promotion groups and others, as provided in Sections 5 and 8a of this Act, for the development or improvement of tourism attractions and tourism events in Illinois under the terms and conditions provided in this Act.
(j) To expend funds from the International and Promotional Fund, subject to appropriation, on any activity authorized under this Act.
(k) To do any other acts that, in the judgment of the Department, are necessary and proper in fostering and promoting tourism in the State of Illinois.
(Source: P.A. 91-357, eff. 7-29-99; 92-38, eff. 6-28-01.)

(20 ILCS 665/4a) (from Ch. 127, par. 200-24a)
Sec. 4a. Funds.
(1) All moneys deposited in the Tourism Promotion Fund pursuant to this subsection are allocated to the Department for utilization, as appropriated, in the performance of its powers under Section 4; except that during fiscal year 2013, the Department shall reserve $9,800,000 of the total funds available for appropriation in the Tourism Promotion Fund for appropriation to the Historic Preservation Agency for the operation of the Abraham Lincoln Presidential Library and Museum and State historic sites.
As soon as possible after the first day of each month, beginning July 1, 1997 and ending on the effective date of this amendatory Act of the 100th General Assembly, upon certification of the Department of Revenue, the Comptroller shall order transferred and the Treasurer shall transfer from the General Revenue Fund to the Tourism Promotion Fund an amount equal to 13% of the net revenue realized from the Hotel Operators' Occupation Tax Act plus an amount equal to 13% of the net revenue realized from any tax imposed under Section 4.05 of the Chicago World's Fair-1992 Authority Act during the preceding month. "Net revenue realized for a month" means the revenue collected by the State under that Act during the previous month less the amount paid out during that same month as refunds to taxpayers for overpayment of liability under that Act.
(1.1) (Blank).
(2) As soon as possible after the first day of each month, beginning July 1, 1997 and ending on the effective date of this amendatory Act of the 100th General Assembly, upon certification of the Department of Revenue, the Comptroller shall order transferred and the Treasurer shall transfer from the General Revenue Fund to the Tourism Promotion Fund an amount equal to 8% of the net revenue realized from the Hotel Operators' Occupation Tax plus an amount equal to 8% of the net revenue realized from any tax imposed under Section 4.05 of the Chicago World's Fair-1992 Authority Act during the preceding month. "Net revenue realized for a month" means the revenue collected by the State under that Act during the previous month less the amount paid out during that same month as refunds to taxpayers for overpayment of liability under that Act.
All monies deposited in the Tourism Promotion Fund under this subsection (2) shall be used solely as provided in this subsection to advertise and promote tourism throughout Illinois. Appropriations of monies deposited in the Tourism Promotion Fund pursuant to this subsection (2) shall be used solely for advertising to promote tourism, including but not limited to advertising production and direct advertisement costs, but shall not be used to employ any additional staff, finance any individual event, or lease, rent or purchase any physical facilities. The Department shall coordinate its advertising under this subsection (2) with other public and private entities in the State engaged in similar promotion activities. Print or electronic media production made pursuant to this subsection (2) for advertising promotion shall not contain or include the physical appearance of or reference to the name or position of any public officer. "Public officer" means a person who is elected to office pursuant to statute, or who is appointed to an office which is established, and the qualifications and duties of which are prescribed, by statute, to discharge a public duty for the State or any of its political subdivisions.
(3) Notwithstanding anything in this Section to the contrary, amounts transferred from the General Revenue Fund to the Tourism Promotion Fund pursuant to this Section shall not exceed $26,300,000 in State fiscal year 2012.
(4) As soon as possible after the first day of each month, beginning July 1, 2017, if the amount of revenue deposited into the Tourism Promotion Fund under subsection (c) of Section 6 of the Hotel Operators' Occupation Tax Act is less than 21% of the net revenue realized from the Hotel Operators' Occupation Tax during the preceding month, then, upon certification of the Department of Revenue, the State Comptroller shall direct and the State Treasurer shall transfer from the General Revenue Fund to the Tourism Promotion Fund an amount equal to the difference between 21% of the net revenue realized from the Hotel Operators' Occupation Tax during the preceding month and the amount of revenue deposited into the Tourism Promotion Fund under subsection (c) of Section 6 of the Hotel Operators' Occupation Tax Act.
(Source: P.A. 100-23, eff. 7-6-17.)

(20 ILCS 665/4b)
Sec. 4b. Coordinating Committee. There is created a Coordinating Committee of State agencies involved with tourism in the State of Illinois. The Committee shall consist of the Director of Commerce and Economic Opportunity as chairman, the Lieutenant Governor, the Secretary of Transportation or his or her designee, and the head executive officer or his or her designee of the following: the Lincoln Presidential Library; the Department of Natural Resources; the Department of Agriculture; the Illinois Arts Council; the Illinois Community College Board; the Board of Higher Education; and the Grape and Wine Resources Council. The Committee shall also include 4 members of the Illinois General Assembly, one of whom shall be named by the Speaker of the House of Representatives, one of whom shall be named by the Minority Leader of the House of Representatives, one of whom who shall be named by the President of the Senate, and one of whom shall be named by the Minority Leader of the Senate. The Committee shall meet at least quarterly and at other times as called by the chair. The Committee shall coordinate the promotion and development of tourism activities throughout State government.
(Source: P.A. 94-793, eff. 5-19-06.)

(20 ILCS 665/5) (from Ch. 127, par. 200-25)
Sec. 5. Marketing and private sector programs.
(a) The Department is authorized to make grants, subject to appropriation, from the Tourism Promotion Fund to counties, municipalities, not-for-profit organizations, and local promotion groups and to assist such counties, municipalities and local promotion groups in the promotion of tourism attractions and tourism events. The Department, after review of the application and if satisfied that the program and proposed expenditures of the applicant appear to be in accord with the purposes of this Act, must grant to the applicant an amount not to exceed 60% of the proposed expenditures.
(b) The Department may make grants, subject to appropriation, from the Tourism Promotion Fund to counties, municipalities, not-for-profit organizations, local promotion groups, and for-profit businesses to assist in attracting and hosting tourism events matched with funds from sources in the private sector. The Department, after review of the application and if satisfied that the program and proposed expenditures of the applicant appear to be in accord with the purposes of this Act, must grant to the applicant an amount not to exceed 50% of the proposed expenditures.
Before any such grant may be made the county, municipality, not-for-profit organization, local promotion group, or for-profit business must make application to the Department for such grant, setting forth the studies, surveys and investigations proposed to be made and other activities proposed to be undertaken. The application shall further state, under oath or affirmation, with evidence thereof satisfactory to the Department, the amount of funds held by, committed to or subscribed to, and proposed to be expended by, the applicant for the purposes herein described and the amount of the grant for which application is made.
(Source: P.A. 100-23, eff. 7-6-17.)

(20 ILCS 665/6) (from Ch. 127, par. 200-26)
Sec. 6. (Repealed).
(Source: P.A. 90-26, eff. 7-1-97. Repealed by P.A. 92-38, eff. 6-28-01.)

(20 ILCS 665/7) (from Ch. 127, par. 200-27)
Sec. 7. Notice of approval and grant. Upon approval of each application and the making of a grant by the Department in accordance therewith, the Department shall give notice to the applicant of such approval and grant, and shall direct the applicant to proceed with its proposed tourism program as described in its application and to use the funds allocated by the applicant for such purpose. Upon the furnishing of satisfactory evidence to the Department that the applicant has so proceeded, the grant allocated to such applicant shall be paid over on such basis to the applicant by the Department.
(Source: P.A. 92-38, eff. 6-28-01.)

(20 ILCS 665/8) (from Ch. 127, par. 200-28)
Sec. 8. Allocation of appropriations.
(1) Amounts that are appropriated from the Tourism Promotion Fund to the Department for the purpose of making grants under Sections 5 and 6 of this Act shall be allocated by the Department as follows:
(a) 62.5% to local promotion groups, municipalities,

and counties not wholly or partially within any county of more than 1 million population;

(b) 37.5% to local promotion groups, municipalities,

and counties wholly or partially within any county of more than 1 million population.

However, if sufficient local funds cannot be raised to match the allocation made under either paragraph (a) or (b) of this subsection, such appropriations may be reallocated, in whole or in part, to any applicant or applicants able to qualify for a grant or may be used by the Department to promote the tourist attractions of the State of Illinois as a whole.
(2) Amounts that are appropriated from the Tourism Promotion Fund to the Department for the purpose of making grants under Sections 5 and 6 of this Act to match funds from the private sector may be used by the Department in any county of this State.
(Source: P.A. 100-23, eff. 7-6-17.)

(20 ILCS 665/8a) (from Ch. 127, par. 200-28a)
Sec. 8a. Tourism grants and loans.
(1) The Department is authorized to make grants and loans, subject to appropriations by the General Assembly for this purpose from the Tourism Promotion Fund, to counties, municipalities, local promotion groups, not-for-profit organizations, or for-profit businesses for the development or improvement of tourism attractions in Illinois. Individual grants and loans shall not exceed $1,000,000 and shall not exceed 50% of the entire amount of the actual expenditures for the development or improvement of a tourist attraction. Agreements for loans made by the Department pursuant to this subsection may contain provisions regarding term, interest rate, security as may be required by the Department and any other provisions the Department may require to protect the State's interest.
(2) (Blank).
(Source: P.A. 94-91, eff. 7-1-05.)

(20 ILCS 665/8b)
Sec. 8b. Municipal convention center and sports facility attraction grants.
(a) Until July 1, 2020, the Department is authorized to make grants, subject to appropriation by the General Assembly, from the Tourism Promotion Fund to a unit of local government, municipal convention center, or convention center authority that provides incentives, as defined in subsection (i) of Section 3 of this Act, for the purpose of attracting conventions, meetings, and trade shows to municipal convention centers and attracting sporting events to municipal amateur sports facilities. Grants awarded under this Section shall be based on the net proceeds received under the Hotel Operators' Occupation Tax Act for the renting, leasing, or letting of hotel rooms in the municipality for the month in which the convention, meeting, trade show, or sporting event occurs. Grants shall not exceed 80% of the incentive amount provided by the unit of local government, municipal convention center, or convention center authority. Further, in no event may the aggregate amount of grants awarded to a single municipal convention center, convention center authority, or municipal amateur sports facility exceed $200,000 in any calendar year. The Department may, by rule, require any other provisions it deems necessary in order to protect the State's interest in administering this program.
(b) No later than May 15 of each year, through May 15, 2020, the unit of local government, municipal convention center, or convention center authority shall certify to the Department the amounts of funds expended in the previous fiscal year to provide qualified incentives; however, in no event may the certified amount pursuant to this paragraph exceed $200,000 for any municipal convention center, convention center authority, or municipal amateur sports facility in any calendar year. The unit of local government, convention center, or convention center authority shall certify (A) the net proceeds received under the Hotel Operators' Occupation Tax Act for the renting, leasing, or letting of hotel rooms in the municipality for the month in which the convention, meeting, or trade show occurs and (B) the average of the net proceeds received under the Hotel Operators' Occupation Tax Act for the renting, leasing, or letting of hotel rooms in the municipality for the same month in the 3 immediately preceding years. The unit of local government, municipal convention center, or convention center authority shall include the incentive amounts as part of its regular audit.
(c) The Department shall submit a report on the effectiveness of the program established under this Section to the General Assembly no later than January 1, 2020.
(Source: P.A. 99-476, eff. 8-27-15.)

(20 ILCS 665/9) (from Ch. 127, par. 200-29)
Sec. 9. Administration; rules. The Department is directed to administer the provisions of this Act with such flexibility so as to bring about as effective and economical a tourism program as possible. In order to effectuate and enforce the provisions of this Act, the Department is authorized to promulgate necessary rules and regulations and prescribe procedures in order to assure compliance by applicants in carrying out the purposes for which grants and loans may be made under this Act.
(Source: P.A. 92-38, eff. 6-28-01.)

(20 ILCS 665/10) (from Ch. 127, par. 200-30)
Sec. 10. Quarterly statement. The Department shall submit quarterly to the Governor and to the State Comptroller a statement on promotional activities undertaken under the terms of this Act.
(Source: P.A. 92-38, eff. 6-28-01.)

(20 ILCS 665/11) (from Ch. 127, par. 200-31)
Sec. 11. Promotional material. Any promotional material produced as the result of the financial participation of the State of Illinois under the terms of this Act shall so indicate thereon.
(Source: P.A. 92-38, eff. 6-28-01.)

(20 ILCS 665/13) (from Ch. 127, par. 200-33)
Sec. 13. Powers of municipalities and counties. For the purposes set out in this Act, the corporate authorities of each city, village or incorporated town and the county board of each county may (1) promote the advantages of the municipality or county, as the case may be, for tourism, industrial development and other activities and programs designed to stimulate employment, (2) appropriate funds for promotional activities and programs, (3) accept gifts and grants to be used for promotional purposes, and (4) join with other municipalities, counties, and local promotion groups in promotional activities and programs.
(Source: P.A. 92-38, eff. 6-28-01.)

(20 ILCS 665/13a) (from Ch. 127, par. 200-33a)
Sec. 13a. Affirmative action. The Department shall, within 90 days after the effective date of this amendatory Act of 1984, establish and maintain an affirmative action program designed to promote equal employment opportunity and eliminate the effects of past discrimination. Such program shall include a plan which shall specify goals and methods for increasing participation by women and minorities in employment by parties which receive funds pursuant to this Act. The Department shall submit a detailed plan with the General Assembly prior to March 1 of each year. Such program shall also establish procedures to ensure compliance with the plan established pursuant to this Section and with State and federal laws and regulations relating to the employment of women and minorities.
(Source: P.A. 92-38, eff. 6-28-01.)

(20 ILCS 665/14) (from Ch. 127, par. 200-34)
Sec. 14. Severability. If any section, subdivision, sentence or clause of this Act is for any reason held invalid or unconstitutional, such decision shall not affect the validity of the remaining portions of this Act.
(Source: P.A. 92-38, eff. 6-28-01.)



20 ILCS 685/ - Particle Accelerator Land Acquisition Act.

(20 ILCS 685/0.01) (from Ch. 127, par. 47.20)
Sec. 0.01. Short title. This Act may be cited as the Particle Accelerator Land Acquisition Act.
(Source: P.A. 86-1324.)

(20 ILCS 685/1) (from Ch. 127, par. 47.21)
Sec. 1. The Department of Commerce and Economic Opportunity is authorized, with the consent in writing of the Governor, to acquire and accept by gift, grant, purchase, or in the manner provided for the exercise of the right of eminent domain under the Eminent Domain Act, the fee simple title or such lesser interest as may be desired to any and all lands, buildings and grounds, including lands, buildings and grounds already devoted to public use, required for construction, maintenance and operation of a high energy BEV Particle Accelerator by the United States Atomic Energy Commission, and for such other supporting land and facilities as may be required or useful for such construction, and to take whatever action may be necessary or desirable in connection with such acquisition or in connection with preparing the property acquired for transfer as provided in Section 3.
(Source: P.A. 94-793, eff. 5-19-06; 94-1055, eff. 1-1-07.)

(20 ILCS 685/1.5)
Sec. 1.5. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(20 ILCS 685/2) (from Ch. 127, par. 47.22)
Sec. 2. The land to be acquired under this Act may not exceed 6,800 acres.
(Source: Laws 1967, p. 1444.)

(20 ILCS 685/3) (from Ch. 127, par. 47.23)
Sec. 3. The Department of Commerce and Economic Opportunity is authorized to lease, sell, give, donate, convey or otherwise transfer the property acquired under this Act to the United States Atomic Energy Commission.
No conveyance of real property or instrument transferring property by the Department of Commerce and Economic Opportunity to the United States Atomic Energy Commission, shall be executed by the Department without the prior written approval of the Governor.
(Source: P.A. 94-793, eff. 5-19-06.)



20 ILCS 687/ - Renewable Energy, Energy Efficiency, and Coal Resources Development Law of 1997.

Article I - Amendatory Provisions; Inseverability

(20 ILCS 687/Art. I heading)

(20 ILCS 687/15)
Sec. 15. If any provision added by this amendatory Act of 1997 is held invalid, this entire amendatory Act of 1997 shall be deemed invalid, and the provisions of Section 1.31, "Severability", of the Statute on Statutes are hereby expressly declared not applicable to this amendatory Act of 1997; provided, however (i) that any contracts entered into and performed, transactions completed, orders issued, services provided, billings rendered, or payments made in accordance with the provisions of this amendatory Act of 1997, other than as provided in clause (ii) below, prior to the date of the determination of such invalidity, shall not thereby be rendered invalid; (ii) that no presumption as to the validity or invalidity of any contracts, transactions, orders, billings, or payments pursuant to Article XVIII of the Public Utilities Act shall result from a determination of invalidity of this amendatory Act of 1997; and (iii) that the provisions of proviso (i) shall not be deemed to preserve the validity of any executory contracts or transactions, of any actions to be taken pursuant to orders issued, or of any services to be performed, billings to be rendered, or payments to be made, pursuant to provisions of this amendatory Act of 1997 subsequent to the date of determination of such invalidity.
(Source: P.A. 90-561, eff. 12-16-97.)



Article 2 - (This Article Is Compiled At 35 ILCS 640/)

(20 ILCS 687/Art. 2 heading)



Article 3 - Amendatory Provisions; Text Omitted

(20 ILCS 687/Art. 3 heading)



Article 4 - Effective Date of Specified Provisions

(20 ILCS 687/Art. 4 heading)

(20 ILCS 687/75)
Sec. 75. Effective date of Articles 2 and 5 and Sections 25, 26, 30, 35 and 65. Sections 25 and 30 of this amendatory Act of 1997 take effect January 1, 1998. Articles 2 and 5 and Sections 26, 35 and 65 of this amendatory Act of 1997 take effect August 1, 1998.
(Source: P.A. 90-561, eff. 12-16-97.)



Article 5 - (This Article Is Compiled At 35 ILCS 645/)

(20 ILCS 687/Art. 5 heading)



Article 6 - Renewable Energy, Energy Efficiency, and Coal Resources Development Law of 1997

(20 ILCS 687/Art. 6 heading)

(20 ILCS 687/6-1)
(Section scheduled to be repealed on December 31, 2020)
Sec. 6-1. Short title. This Article may be cited as the Renewable Energy, Energy Efficiency, and Coal Resources Development Law of 1997.
(Source: P.A. 90-561, eff. 12-16-97.)

(20 ILCS 687/6-2)
(Section scheduled to be repealed on December 31, 2020)
Sec. 6-2. Findings and intent. The General Assembly finds and declares that it is desirable to obtain the environmental quality, public health, and fuel diversity benefits of developing new renewable energy resources and clean coal technologies for use in Illinois and to lower the cost of renewable energy resources and clean coal resources provided to utility consumers. The General Assembly finds and declares that the benefits of electricity from renewable energy resources and clean coal technologies accrue to the public at large, thus consumers and electric utilities and alternative retail electric suppliers share an interest in developing and using a significant level of these environmentally preferable resources in the State's electricity supply portfolio. The General Assembly finds and declares that encouraging energy efficiency will improve the environmental quality and public health in the State of Illinois.
(Source: P.A. 90-561, eff. 12-16-97.)

(20 ILCS 687/6-3)
(Section scheduled to be repealed on December 31, 2020)
Sec. 6-3. Renewable energy resources program.
(a) The Department of Commerce and Economic Opportunity, to be called the "Department" hereinafter in this Law, shall administer the Renewable Energy Resources Program to provide grants, loans, and other incentives to foster investment in and the development and use of renewable energy resources.
(b) The Department shall establish eligibility criteria for grants, loans, and other incentives to foster investment in and the development and use of renewable energy resources. These criteria shall be reviewed annually and adjusted as necessary. The criteria should promote the goal of fostering investment in and the development and use, in Illinois, of renewable energy resources.
(c) The Department shall accept applications for grants, loans, and other incentives to foster investment in and the development and use of renewable energy resources.
(d) To the extent that funds are available and appropriated, the Department shall provide grants, loans, and other incentives to applicants that meet the criteria specified by the Department.
(e) The Department shall conduct an annual study on the use and availability of renewable energy resources in Illinois. Each year, the Department shall submit a report on the study to the General Assembly. This report shall include suggestions for legislation which will encourage the development and use of renewable energy resources.
(f) As used in this Law, "renewable energy resources" includes energy from wind, solar thermal energy, photovoltaic cells and panels, dedicated crops grown for energy production and organic waste biomass, hydropower that does not involve new construction or significant expansion of hydropower dams, and other such alternative sources of environmentally preferable energy. "Renewable energy resources" does not include, however, energy from the incineration or burning of waste wood, tires, garbage, general household, institutional and commercial waste, industrial lunchroom or office waste, landscape waste, or construction or demolition debris.
(g) There is created the Energy Efficiency Investment Fund as a special fund in the State Treasury, to be administered by the Department to support the development of technologies for wind, biomass, and solar power in Illinois. The Department may accept private and public funds, including federal funds, for deposit into the Fund.
(Source: P.A. 94-793, eff. 5-19-06; 95-913, eff. 1-1-09.)

(20 ILCS 687/6-4)
(Section scheduled to be repealed on December 31, 2020)
Sec. 6-4. Renewable Energy Resources Trust Fund.
(a) A fund to be called the Renewable Energy Resources Trust Fund is hereby established in the State Treasury.
(b) The Renewable Energy Resources Trust Fund shall be administered by the Department to provide grants, loans, and other incentives to foster investment in and the development and use of renewable energy resources as provided in Section 6-3 of this Law or pursuant to the Illinois Renewable Fuels Development Program Act.
(c) All funds used by the Department for the Renewable Energy Resources Program shall be subject to appropriation by the General Assembly.
(Source: P.A. 94-839, eff. 6-6-06.)

(20 ILCS 687/6-5)
(Section scheduled to be repealed on December 31, 2020)
Sec. 6-5. Renewable Energy Resources and Coal Technology Development Assistance Charge.
(a) Notwithstanding the provisions of Section 16-111 of the Public Utilities Act but subject to subsection (e) of this Section, each public utility, electric cooperative, as defined in Section 3.4 of the Electric Supplier Act, and municipal utility, as referenced in Section 3-105 of the Public Utilities Act, that is engaged in the delivery of electricity or the distribution of natural gas within the State of Illinois shall, effective January 1, 1998, assess each of its customer accounts a monthly Renewable Energy Resources and Coal Technology Development Assistance Charge. The delivering public utility, municipal electric or gas utility, or electric or gas cooperative for a self-assessing purchaser remains subject to the collection of the fee imposed by this Section. The monthly charge shall be as follows:
(1) $0.05 per month on each account for residential

electric service as defined in Section 13 of the Energy Assistance Act;

(2) $0.05 per month on each account for residential

gas service as defined in Section 13 of the Energy Assistance Act;

(3) $0.50 per month on each account for

nonresidential electric service, as defined in Section 13 of the Energy Assistance Act, which had less than 10 megawatts of peak demand during the previous calendar year;

(4) $0.50 per month on each account for

nonresidential gas service, as defined in Section 13 of the Energy Assistance Act, which had distributed to it less than 4,000,000 therms of gas during the previous calendar year;

(5) $37.50 per month on each account for

nonresidential electric service, as defined in Section 13 of the Energy Assistance Act, which had 10 megawatts or greater of peak demand during the previous calendar year; and

(6) $37.50 per month on each account for

nonresidential gas service, as defined in Section 13 of the Energy Assistance Act, which had 4,000,000 or more therms of gas distributed to it during the previous calendar year.

(b) The Renewable Energy Resources and Coal Technology Development Assistance Charge assessed by electric and gas public utilities shall be considered a charge for public utility service.
(c) Fifty percent of the moneys collected pursuant to this Section shall be deposited in the Renewable Energy Resources Trust Fund by the Department of Revenue. From those funds, $2,000,000 may be used annually by the Department to provide grants to the Illinois Green Economy Network for the purposes of funding education and training for renewable energy and energy efficiency technology and for the operation and services of the Illinois Green Economy Network. The remaining 50 percent of the moneys collected pursuant to this Section shall be deposited in the Coal Technology Development Assistance Fund by the Department of Revenue for the exclusive purposes of (1) capturing or sequestering carbon emissions produced by coal combustion; (2) supporting research on the capture and sequestration of carbon emissions produced by coal combustion; and (3) improving coal miner safety.
(d) By the 20th day of the month following the month in which the charges imposed by this Section were collected, each utility and alternative retail electric supplier collecting charges pursuant to this Section shall remit to the Department of Revenue for deposit in the Renewable Energy Resources Trust Fund and the Coal Technology Development Assistance Fund all moneys received as payment of the charge provided for in this Section on a return prescribed and furnished by the Department of Revenue showing such information as the Department of Revenue may reasonably require.
(e) The charges imposed by this Section shall only apply to customers of municipal electric or gas utilities and electric or gas cooperatives if the municipal electric or gas utility or electric or gas cooperative makes an affirmative decision to impose the charge. If a municipal electric or gas utility or an electric or gas cooperative makes an affirmative decision to impose the charge provided by this Section, the municipal electric or gas utility or electric or gas cooperative shall inform the Department of Revenue in writing of such decision when it begins to impose the charge. If a municipal electric or gas utility or electric or gas cooperative does not assess this charge, its customers shall not be eligible for the Renewable Energy Resources Program.
(f) The Department of Revenue may establish such rules as it deems necessary to implement this Section.
(Source: P.A. 100-402, eff. 8-25-17.)

(20 ILCS 687/6-5.5)
(Section scheduled to be repealed on December 31, 2020)
Sec. 6-5.5. Renewable energy grants.
(a) Subject to appropriation, the Department shall establish and operate a renewable energy grant program to assist public schools and community colleges with engineering studies and feasibility studies and in training green economy technology and in the installation, acquisition, construction, and improvement of renewable energy resources, including without limitation smart grid technology, solar energy (such as solar panels), geothermal energy, and wind energy.
(b) Application for a grant under this Section must be in the form and manner established by the Department. The schools and community colleges may accept private funds for their portion of the cost.
(c) The Department may adopt any rules that are necessary to carry out its responsibilities under this Section.
(Source: P.A. 96-725, eff. 8-25-09; 97-72, eff. 7-1-11.)

(20 ILCS 687/6-6)
(Section scheduled to be repealed on December 31, 2020)
Sec. 6-6. Energy efficiency program.
(a) For the year beginning January 1, 1998, and thereafter as provided in this Section, each electric utility as defined in Section 3-105 of the Public Utilities Act and each alternative retail electric supplier as defined in Section 16-102 of the Public Utilities Act supplying electric power and energy to retail customers located in the State of Illinois shall contribute annually a pro rata share of a total amount of $3,000,000 based upon the number of kilowatt-hours sold by each such entity in the 12 months preceding the year of contribution. On or before May 1 of each year, the Illinois Commerce Commission shall determine and notify the Department of Commerce and Economic Opportunity of the pro rata share owed by each electric utility and each alternative retail electric supplier based upon information supplied annually to the Illinois Commerce Commission. On or before June 1 of each year, the Department of Commerce and Economic Opportunity shall send written notification to each electric utility and each alternative retail electric supplier of the amount of pro rata share they owe. These contributions shall be remitted to the Department of Revenue on or before June 30 of each year the contribution is due on a return prescribed and furnished by the Department of Revenue showing such information as the Department of Revenue may reasonably require. The funds received pursuant to this Section shall be subject to the appropriation of funds by the General Assembly. The Department of Revenue shall place the funds remitted under this Section in a trust fund, that is hereby created in the State Treasury, called the Energy Efficiency Trust Fund. If an electric utility or alternative retail electric supplier does not remit its pro rata share to the Department of Revenue, the Department of Revenue must inform the Illinois Commerce Commission of such failure. The Illinois Commerce Commission may then revoke the certification of that electric utility or alternative retail electric supplier. The Illinois Commerce Commission may not renew the certification of any electric utility or alternative retail electric supplier that is delinquent in paying its pro rata share.
(b) The Department of Commerce and Economic Opportunity shall disburse the moneys in the Energy Efficiency Trust Fund to benefit residential electric customers through projects which the Department of Commerce and Economic Opportunity has determined will promote energy efficiency in the State of Illinois. The Department of Commerce and Economic Opportunity shall establish a list of projects eligible for grants from the Energy Efficiency Trust Fund including, but not limited to, supporting energy efficiency efforts for low-income households, replacing energy inefficient windows with more efficient windows, replacing energy inefficient appliances with more efficient appliances, replacing energy inefficient lighting with more efficient lighting, insulating dwellings and buildings, using market incentives to encourage energy efficiency, and such other projects which will increase energy efficiency in homes and rental properties.
(c) The Department of Commerce and Economic Opportunity shall establish criteria and an application process for this grant program.
(d) The Department of Commerce and Economic Opportunity shall conduct a study of other possible energy efficiency improvements and evaluate methods for promoting energy efficiency and conservation, especially for the benefit of low-income customers.
(e) The Department of Commerce and Economic Opportunity shall submit an annual report to the General Assembly evaluating the effectiveness of the projects and programs provided in this Section, and recommending further legislation which will encourage additional development and implementation of energy efficiency projects and programs in Illinois and other actions that help to meet the goals of this Section.
(Source: P.A. 94-793, eff. 5-19-06.)

(20 ILCS 687/6-6.5)
Sec. 6-6.5. (Repealed).
(Source: P.A. 99-155, eff. 7-28-15. Repealed internally, eff. 1-1-17.)

(20 ILCS 687/6-7)
(Section scheduled to be repealed on December 31, 2020)
Sec. 6-7. Repeal. The provisions of this Law are repealed on December 31, 2020.
(Source: P.A. 99-489, eff. 12-4-15.)



Article 7 - Amendatory Provisions; Nonacceleration

(20 ILCS 687/Art. 7 heading)

(20 ILCS 687/97)
Sec. 97. No acceleration or delay. Where this Act makes changes in a statute that is represented in this Act by text that is not yet or no longer in effect (for example, a Section represented by multiple versions), the use of that text does not accelerate or delay the taking effect of (i) the changes made by this Act or (ii) provisions derived from any other Public Act.
(Source: P.A. 90-561, eff. 12-16-97.)



Article 8 - Effective Date

(20 ILCS 687/Art. 8 heading)

(20 ILCS 687/99)
Sec. 99. Effective date. Except as provided in Article 4, this Act takes effect on becoming law.
(Source: P.A. 90-561, eff. 12-16-97.)






20 ILCS 688/ - Illinois Resource Development and Energy Security Act.

(20 ILCS 688/1)
Sec. 1. Short title. This Act may be cited as the Illinois Resource Development and Energy Security Act.
(Source: P.A. 92-12, eff. 7-1-01.)

(20 ILCS 688/5)
Sec. 5. Findings. The General Assembly finds that:
(a) Growth of the State's population and economic base has created a need for new electric generation capacity in Illinois.
(b) Illinois has considerable natural resources that are currently underutilized and could support development of new electric power at an affordable price.
(c) The development of new electric generating capacity is needed if the State is to continue to be successful in attracting new businesses and jobs.
(d) Certain regions of the State, such as Southern Illinois, could benefit greatly from new employment opportunities created by development of electric generating plants utilizing the plentiful supply of Illinois coal.
(e) Technology can be deployed that allows high-sulfur Illinois coal to be burned efficiently while meeting strict State and federal air quality limitations. Specifically, the State of Illinois will encourage the use of advanced clean coal technology, such as coal gasification.
(f) Renewable forms of energy should be promoted as an important element of the energy and environmental policies of the State and it is a goal of the State that at least 5% of the State's energy production and use be derived from renewable forms of energy by 2010 and at least 15% from renewable forms of energy by 2020.
(Source: P.A. 92-12, eff. 7-1-01.)

(20 ILCS 688/10)
Sec. 10. Definitions. As used in this Act:
"Department" means the Illinois Department of Commerce and Economic Opportunity.
(Source: P.A. 94-793, eff. 5-19-06.)

(20 ILCS 688/15)
Sec. 15. Purpose. The State of Illinois and its people will benefit for many years to come if new electric generating facilities are built that increase the in-State capacity to provide for current and anticipated electricity demand at a competitive price. The purpose of this Act is to enhance the State's energy security by ensuring that: (i) the State's vast and underutilized coal resources are tapped as a fuel source for new electric plants; (ii) the electric transmission system within the State is upgraded to more efficiently distribute additional amounts of electricity; (iii) well-paying jobs are created as new electric plants are built in regions of the State with relatively high unemployment; and (iv) pilot projects are undertaken to explore the capacity of new, often renewable sources of energy to contribute to the State's energy security.
(Source: P.A. 92-12, eff. 7-1-01.)

(20 ILCS 688/20)
Sec. 20. Rules. The Department is authorized to adopt rules necessary to administer the requirements of this Act. The Department may implement this Act through the use of emergency rules in accordance with the provisions of Section 5-45 of the Illinois Administrative Procedure Act. For purposes of the Illinois Administrative Procedure Act, the adoption of rules to implement this Act shall be deemed an emergency and necessary for the public interest, safety, and welfare.
(Source: P.A. 92-12, eff. 7-1-01.)

(20 ILCS 688/905)
Sec. 905. (Amendatory provisions; text omitted).
(Source: P.A. 92-12, eff. 7-1-01; text omitted.)

(20 ILCS 688/910)
Sec. 910. (Amendatory provisions; text omitted).
(Source: P.A. 92-12, eff. 7-1-01; text omitted.)

(20 ILCS 688/912)
Sec. 912. (Amendatory provisions; text omitted).
(Source: P.A. 92-12, eff. 7-1-01; text omitted.)

(20 ILCS 688/915)
Sec. 915. (Amendatory provisions; text omitted).
(Source: P.A. 92-12, eff. 7-1-01; text omitted.)

(20 ILCS 688/918)
Sec. 918. (Amendatory provisions; text omitted).
(Source: P.A. 92-12, eff. 7-1-01; text omitted.)

(20 ILCS 688/920)
Sec. 920. (Amendatory provisions; text omitted).
(Source: P.A. 92-12, eff. 7-1-01; text omitted.)

(20 ILCS 688/925)
Sec. 925. (Amendatory provisions; text omitted).
(Source: P.A. 92-12, eff. 7-1-01; text omitted.)

(20 ILCS 688/930)
Sec. 930. (Amendatory provisions; text omitted).
(Source: P.A. 92-12, eff. 7-1-01; text omitted.)

(20 ILCS 688/935)
Sec. 935. (Amendatory provisions; text omitted).
(Source: P.A. 92-12, eff. 7-1-01; text omitted.)

(20 ILCS 688/940)
Sec. 940. (Amendatory provisions; text omitted).
(Source: P.A. 92-12, eff. 7-1-01; text omitted.)

(20 ILCS 688/945)
Sec. 945. (Amendatory provisions; text omitted).
(Source: P.A. 92-12, eff. 7-1-01; text omitted.)

(20 ILCS 688/950)
Sec. 950. (Amendatory provisions; text omitted).
(Source: P.A. 92-12, eff. 7-1-01; text omitted.)

(20 ILCS 688/955)
Sec. 955. (Amendatory provisions; text omitted).
(Source: P.A. 92-12, eff. 7-1-01; text omitted.)

(20 ILCS 688/999)
Sec. 999. Effective date. This Act takes effect on July 1, 2001.
(Source: P.A. 92-12, eff. 7-1-01.)



20 ILCS 689/ - Illinois Renewable Fuels Development Program Act.

(20 ILCS 689/1)
Sec. 1. Short title. This Act may be cited as the Illinois Renewable Fuels Development Program Act.
(Source: P.A. 93-15, eff. 6-11-03.)

(20 ILCS 689/5)
Sec. 5. Findings and State policy. The General Assembly recognizes that agriculture is a vital sector of the Illinois economy and that an important growth industry for the Illinois agricultural sector is renewable fuels production. Renewable fuels produced from Illinois agricultural products hold great potential for growing the State's economy, reducing our dependence on foreign oil supplies, and improving the environment by reducing harmful emissions from vehicles. Illinois is the nation's leading producer of ethanol, a clean, renewable fuel with significant environmental benefits. The General Assembly finds that reliable supplies of renewable fuels will be integral to the long term energy security of the United States. The General Assembly declares that it is the public policy of the State of Illinois to promote and encourage the production and use of renewable fuels as a means not only to improve air quality in the State and the nation, but also to grow the agricultural sector of the Illinois economy. To achieve these public policy objectives, the General Assembly hereby authorizes the creation and implementation of the Illinois Renewable Fuels Development Program within the Department.
(Source: P.A. 93-15, eff. 6-11-03.)

(20 ILCS 689/10)
Sec. 10. Definitions. As used in this Act:
"Biodiesel" means a renewable diesel fuel derived from biomass that is intended for use in diesel engines.
"Biodiesel blend" means a blend of biodiesel with petroleum-based diesel fuel in which the resultant product contains no less than 1% and no more than 99% biodiesel.
"Biomass" means non-fossil organic materials that have an intrinsic chemical energy content. "Biomass" includes, but is not limited to, soybean oil, other vegetable oils, and ethanol.
"Department" means the Department of Commerce and Economic Opportunity.
"Diesel fuel" means any product intended for use or offered for sale as a fuel for engines in which the fuel is injected into the combustion chamber and ignited by pressure without electric spark.
"Director" means the Director of Commerce and Economic Opportunity.
"Ethanol" means a product produced from agricultural commodities or by-products used as a fuel or to be blended with other fuels for use in motor vehicles.
"Fuel" means fuel as defined in Section 1.19 of the Motor Fuel Tax Law.
"Gasohol" means motor fuel that is no more than 90% gasoline and at least 10% denatured ethanol that contains no more than 1.25% water by weight.
"Gasoline" means all products commonly or commercially known or sold as gasoline (including casing head and absorption or natural gasoline).
"Illinois agricultural product" means any agricultural commodity grown in Illinois that is used by a production facility to produce renewable fuel in Illinois, including, but not limited to, corn, barley, and soy beans.
"Labor Organization" means any organization defined as a "labor organization" under Section 2 of the National Labor Relations Act (29 U.S.C. 152).
"Majority blended ethanol fuel" means motor fuel that contains no less than 70% and no more than 90% denatured ethanol and no less than 10% and no more than 30% gasoline.
"Motor vehicles" means motor vehicles as defined in the Illinois Vehicle Code and watercraft propelled by an internal combustion engine.
"Owner" means any individual, sole proprietorship, limited partnership, co-partnership, joint venture, corporation, cooperative, or other legal entity, including its agents, that operates or will operate a plant located within the State of Illinois.
"Plant" means a production facility that produces a renewable fuel. "Plant" includes land, any building or other improvement on or to land, and any personal properties deemed necessary or suitable for use, whether or not now in existence, in the processing of fuel from agricultural commodities or by-products.
"Renewable fuel" means ethanol, gasohol, majority blended ethanol fuel, biodiesel blend fuel, and biodiesel.
(Source: P.A. 93-15, eff. 6-11-03; 93-618, eff. 12-11-03; 94-793, eff. 5-19-06.)

(20 ILCS 689/15)
Sec. 15. Illinois Renewable Fuels Development Program.
(a) The Department must develop and administer the Illinois Renewable Fuels Development Program to assist in the construction, modification, alteration, or retrofitting of renewable fuel plants in Illinois. The recipient of a grant under this Section must:
(1) be constructing, modifying, altering, or

retrofitting a plant in the State of Illinois;

(2) be constructing, modifying, altering, or

retrofitting a plant that has annual production capacity of no less than 5,000,000 gallons of renewable fuel per year; and

(3) enter into a project labor agreement as

prescribed by Section 25 of this Act.

(b) Grant applications must be made on forms provided by and in accordance with procedures established by the Department.
(c) The Department must give preference to applicants that use Illinois agricultural products in the production of renewable fuel at the plant for which the grant is being requested.
(Source: P.A. 96-140, eff. 1-1-10.)

(20 ILCS 689/20)
Sec. 20. Grants. Subject to appropriation, the Director is authorized to award grants to eligible applicants. The annual aggregate amount of grants awarded shall not exceed $20,000,000, except that this amount does not include amounts, up to $4,000,000 per grant, that may be awarded to each eligible applicant who installs advanced technologies for water usage, carbon footprint reduction, and other blending improvements designed to optimize processes at the applicant's renewable fuels facility.
(Source: P.A. 96-173, eff. 8-10-09.)

(20 ILCS 689/25)
Sec. 25. Project labor agreements.
(a) The project labor agreement must include the following:
(1) provisions establishing the minimum hourly wage

for each class of labor organization employee;

(2) provisions establishing the benefits and other

compensation for each class of labor organization employee; and

(3) provisions establishing that no strike or

disputes will be engaged in by the labor organization employees.

The owner of the plant and the labor organizations shall have the authority to include other terms and conditions as they deem necessary.
(b) The project labor agreement shall be filed with the Director in accordance with procedures established by the Department. At a minimum, the project labor agreement must provide the names, addresses, and occupations of the owner of the plant and the individuals representing the labor organization employees participating in the project labor agreement. The agreement must also specify the terms and conditions required in subsection (a).
(Source: P.A. 93-15, eff. 6-11-03.)

(20 ILCS 689/30)
Sec. 30. Administration of the Act; rules. The Department shall administer this Act and shall adopt any rules necessary for that purpose.
(Source: P.A. 93-15, eff. 6-11-03.)

(20 ILCS 689/905)
Sec. 905. (Renumbered).
(Source: Renumbered by P.A. 95-331, eff. 8-21-07.)

(20 ILCS 689/95) (was 20 ILCS 689/905)
Sec. 95. (Amendatory provisions; text omitted).
(Source: P.A. 95-331, eff. 8-21-07; text omitted.)

(20 ILCS 689/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 93-15, eff. 6-11-03.)



20 ILCS 690/ - Rural Diversification Act.

(20 ILCS 690/1) (from Ch. 5, par. 2251)
Sec. 1. Short title. This Act may be cited as the Rural Diversification Act.
(Source: P.A. 85-180; 86-1475.)

(20 ILCS 690/2) (from Ch. 5, par. 2252)
Sec. 2. Findings and declaration of policy. The General Assembly hereby finds, determines and declares:
(a) That Illinois is a state of diversified economic strength and that an important economic strength in Illinois is derived from rural business production and the agribusiness industry;
(b) That the Illinois rural economy is in a state of transition, which presents a unique opportunity for the State to act on its growth and development;
(c) That full and continued growth and development of Illinois' rural economy, especially in the small towns and farm communities, is vital for Illinois;
(d) That by encouraging the development of diversified rural business and agricultural production, nonproduction and processing activities in Illinois, the State creates a beneficial climate for new and improved job opportunities for its citizens and expands jobs and job training opportunities;
(e) That in order to cultivate strong rural economic growth and development in Illinois, it is necessary to proceed with a plan which encourages Illinois rural businesses and agribusinesses to expand business employment opportunities through diversification of business and industries, offers managerial, technical and financial assistance to or on behalf of rural businesses and agribusiness, and works in a cooperative venture and spirit with Illinois' business, labor, local government, educational and scientific communities;
(f) That dedication of State resources over a multi-year period targeted to promoting the growth and development of one or more classes of diversified rural products, particularly new agricultural products, is an effective use of State funds;
(g) That the United States Congress, having identified similar needs and purposes has enacted legislation creating the United States Department of Agriculture/Farmers Home Administration Non-profit National Finance Corporations Loan and Grant Program and made funding available to the states consistent with the purposes of this Act.
(h) That the Illinois General Assembly has enacted "Rural Revival" and a series of "Harvest the Heartland" initiatives which create within the Illinois Finance Authority a "Seed Capital Fund" to provide venture capital for emerging new agribusinesses, and to help coordinate cooperative research and development on new agriculture technologies in conjunction with the Agricultural Research and Development Consortium in Peoria, the United States Department of Agriculture Northern Regional Research Laboratory in Peoria, the institutions of higher learning in Illinois, and the agribusiness community of this State, identify the need for enhanced efforts by the State to promote the use of fuels utilizing ethanol made from Illinois grain, and promote forestry development in this State; and
(i) That there is a need to coordinate the many programs offered by the State of Illinois Departments of Agriculture, Commerce and Economic Opportunity, and Natural Resources, and the Illinois Finance Authority that are targeted to agriculture and the rural community with those offered by the federal government. Therefore it is desirable that the fullest measure of coordination and integration of the programs offered by the various state agencies and the federal government be achieved.
(Source: P.A. 95-331, eff. 8-21-07.)

(20 ILCS 690/3) (from Ch. 5, par. 2253)
Sec. 3. Definitions. The following words and phrases shall have the meaning ascribed to each of them in this Section unless the context clearly indicates otherwise:
(a) "Office" means the Office of Rural Community Development within the Illinois Department of Commerce and Economic Opportunity.
(b) "Rural business" means a business, including a cooperative, proprietorship, partnership, corporation or other entity, that is located in a municipality of 20,000 population or less, or in an unincorporated area of a county with a population of less than 350,000, but not in a municipality which is contiguous to a municipality or municipalities with a population greater than 20,000. The business must also be engaged in manufacturing, mining, agriculture, wholesale, transportation, tourism, or utilities or in research and development or services to these basic industrial sectors.
(c) "Agribusiness", for purpose of this Act, means a rural business that is defined as an agribusiness pursuant to the Illinois Finance Authority Act.
(d) "Rural diversification project" means financing to a rural business for a specific activity undertaken to promote: (i) the improvement and expansion of business and industry in rural areas; (ii) creation of entrepreneurial and self-employment businesses; (iii) industry or region wide research directed to profit oriented uses of rural resources, and (iv) value added agricultural supply, production processing or reprocessing facilities or operations and shall include but not be limited to agricultural diversification projects.
(e) "Financing" means direct loans at market or below market rate interest, grants, technical assistance contracts, or other means whereby monetary assistance is provided to or on behalf of rural business or agribusinesses for purposes of rural diversification.
(f) "Agricultural diversification project" means financing awarded to a rural business for a specific activity undertaken to promote diversification of the farm economy of this State through (i) profit oriented nonproduction uses of Illinois land resources, (ii) growth and development of new crops or livestock not customarily grown or produced in this State, or (iii) developments which emphasize a vertical integration of grain or livestock produced or raised in this State into a finished product for consumption or use. "New crops or livestock not customarily grown or produced in this State" does not include corn, soybeans, wheat, swine, or beef or dairy cattle. "Vertical integration of grain or livestock produced or raised in this State" includes any new or existing grain or livestock grown or produced in this State.
(Source: P.A. 93-205, eff. 1-1-04; 94-793, eff. 5-19-06.)

(20 ILCS 690/4) (from Ch. 5, par. 2254)
Sec. 4. Powers of the Office. The Office has the following powers, in addition to those granted to it by other law:
(a) To provide financing pursuant to the provisions of this Act, from appropriations made by the General Assembly from the General Revenue Fund, Federal trust funds, and the Rural Diversification Revolving Fund created herein, to or on behalf of rural business and agribusiness to promote rural diversification.
(b) To provide financing in the form of direct loans and grants from State funds for qualifying agricultural and rural diversification projects independent of federal financial participation, except that no grants from State funds shall be made directly with a rural business.
(c) To provide financing in the form of direct loans, grants, and technical assistance contracts from State funds for qualifying agricultural and rural diversification projects in coordination with federal financial participation in the form of loan guarantees, direct loans, and grant and technical assistance contract reimbursements.
(d) To consider in the award of State funded financing the satisfaction of matching requirements associated with federal financing participation and the maximization of federal financing participation to the benefit of the rural Illinois economy.
(e) To enter into agreements or contracts, accept funds or grants, and cooperate with agencies of the Federal Government, State or Local Governments, the private sector or non-profit organizations to carry out the purposes of this Act;
(f) To enter into agreements or contracts for the promotion, application origination, analysis or servicing of the financings made by the Office pursuant to this Act;
(g) To receive and accept, from any source, aid or contributions of money, property or labor for the furtherance of this Act and collect fees, charges or advances as the Department may determine in connection with its financing;
(h) To establish application, notification, contract and other procedures and other procedures and rules deemed necessary and appropriate by the Office to carry out the provisions of this Act;
(i) To foreclose any mortgage, deed of trust, note, debenture, bond or other security interest held by the Office and to take all such actions as may be necessary to enforce any obligation held by the Office;
(j) To analyze opportunities and needs of rural communities, primarily those communities experiencing farm worker distress including consultation with regional commissions, governments, or diversification organizations, and work to strengthen the coordination of existing programs offered through the Office, the Department of Agriculture, the Department of Natural Resources, the Illinois Finance Authority, the Cooperative Extension Service and others for rural and agribusiness development and assistance; and
(k) To cooperate with an existing committee comprised of representatives from the Office, the Rural Affairs Council or its successor, the Department of Agriculture, the Illinois Finance Authority and others to coordinate departmental policies with other State agencies and to promote agricultural and rural diversification in the State.
(l) To exercise such other right, powers and duties as are necessary to fulfill the purposes of this Act.
(Source: P.A. 93-205, eff. 1-1-04.)

(20 ILCS 690/5) (from Ch. 5, par. 2255)
Sec. 5. Agricultural and rural diversification financing.
(a) The Office's financing to or on behalf of rural businesses or agribusinesses in the State shall be for the purpose of assisting in the cost of agricultural and rural diversification projects including (i) acquisition, construction, reconstruction, replacement, repair, rehabilitation, alteration, expansion or extension of real property, buildings or machinery and equipment but not the acquisition of unimproved land for the production of crops or livestock; (ii) working capital items including but not limited to, inventory, accounts receivable and prepaid expenses; (iii) organizational expenses including, but not limited to, architectural and engineering costs, legal services, marketing analyses, production analyses, or other professional services; (iv) needed leasehold improvements, easements, and other amenities required to prepare a site; (v) information, technical support and technical assistance contracts to local officials or not-for-profit agencies regarding private, state and federal resources, programs or grant assistances and the needs and opportunities for diversification; and (vi) when conducted in cooperation with federal reimbursement programs, financing costs including guarantee fees, packaging fees and origination fees but not debt refinancing.
(b) Agricultural or rural diversification financing to a rural business or agribusiness under this Act shall be used only where it can be shown that the agricultural or rural diversification project for which financing is being sought has the potential to achieve commercial success and will increase employment, directly or indirectly retain jobs, or promote local diversification.
(c) The Office shall establish an internal review committee with the Director of the Rural Affairs Council, or his designee, the Director of the Department of Agriculture, or his designee, and the Director of the Illinois Finance Authority, or his designee, as members to assist in the review of all project applications.
(d) The Office shall not provide financing to a rural business or agribusiness unless the application includes convincing evidence that a specific agricultural or rural diversification project is ready to occur and will only occur if the financing is made. The Office shall also consider the applicability of other state and federal programs prior to financing any project.
(Source: P.A. 93-205, eff. 1-1-04.)

(20 ILCS 690/6) (from Ch. 5, par. 2256)
Sec. 6. Application procedures. (a) Applications for financing shall be made in the form and manner as the Office prescribes. However, each application shall address the following details: (i) the agricultural or rural diversification project, (ii) the applicant's history, (iii) future market prospects, (iv) actual and pro forma income statements, (v) credit and financial information, (vi) employment projections, and (vii) related or other details as may be requested by the Office.
(b) In reviewing the application, the Office shall consider the following, as well as other items as determined by the Office: (i) The essential need, which must be clearly documented, for the agricultural or rural diversification financing, as evidenced by rate of return, inadequate private market financing, inability to acquire financing from other State authorities or agencies, interstate competition of facilities, or other similar evidence of essential need for public financing. (ii) The applicant's financing capability and its ability to pay for, or secure the payment of, part of the proposed agricultural or rural diversification project. (iii) Documentation of an increase or potential increase in taxes or employment, a potential to retain existing jobs, or a potential improvement in the diversification of the rural economy or job market in relation to the financing requested.
(Source: P.A. 85-180.)

(20 ILCS 690/7) (from Ch. 5, par. 2257)
Sec. 7. Financing Conditions. Agricultural or rural diversification financing awarded by the Office is subject to the following conditions:
(a) Financial assistance shall be used by a rural business for agricultural or rural diversification projects.
(b) The Office shall determine the interest rate, the terms and conditions for repayment, and the repayment period which shall not exceed 10 years.
(c) Financial assistance for any one agricultural or rural diversification project shall not exceed $200,000, the rural business or agribusiness must provide a minimum of 15 percent of the equity in the project, the rural business or agribusiness must demonstrate a positive cash flow as evidenced by a net income before taxes of 5 percent of the gross income of the rural business or agribusiness based on actual or projected income and expenses, and State financing under this Act shall cover no more than 25 percent of the total costs of the diversification project unless the Director of the Department waives the 25 percent limitation.
(Source: P.A. 85-180.)

(20 ILCS 690/8) (from Ch. 5, par. 2258)
Sec. 8. Rural Diversification Revolving Fund. (a) There is hereby created within the State Treasury the Rural Diversification Revolving Fund ("Fund"). The Office has the authority to make expenditures from the Fund pursuant to appropriations in furtherance of the purposes of this Act. The State Treasurer is custodian of the fund and shall invest such funds in securities constituting direct obligations of the United States or any instrumentality or agency thereof, or obligations fully guaranteed by the United States, or any instrumentality or agency thereof.
(b) Sources for deposits into the Fund shall include, but not be limited to, the following: (i) all receipts, including fees, principal and interest payments, royalties, or other payments or repayments from any financing agreement entered into by the Office made from the Fund or made pursuant to this Act; (ii) all proceeds of assets of whatever nature received by the Office as a result of default or delinquency with respect to financing agreements made from the Fund including proceeds from the sale, disposal, lease or rental of real or personal property which the Office may receive as a result thereof; (iii) any appropriations, grants or gifts made to the fund or repayments of funds from direct appropriations by the General Assembly pursuant to this Act; (iv) any income received from interest on investments of moneys in the Fund; (v) any subsequent federal financial participating reimbursements associated with grants and technical assistance contracts originally financed from State sources; and (vi) all recoveries and receipts, including fees, principal and interest payments, royalties, or other payments or repayments arising from any financing agreement funded in whole or in part with federal financial participation as permitted by or consistent with applicable federal law or regulation.
(Source: P.A. 85-180.)

(20 ILCS 690/9) (from Ch. 5, par. 2259)
Sec. 9. Confidentiality. Any document, materials or data made or received by any member, agent, or employee of the Department, to the extent that such material or data consist of trade secrets or commercial or financial information regarding the operation of any business conducted by a beneficiary or recipient of any form of assistance which the Department is empowered to render under this Act, or regarding the competitive position of such entity in a particular field of endeavor, is confidential and shall not be deemed public records, provided that information relating to the ownership of such recipient or beneficiary is not be exempt under this Section from public disclosure requirements.
(Source: P.A. 85-180.)

(20 ILCS 690/10) (from Ch. 5, par. 2260)
Sec. 10. Hold Harmless. Nothing in this Act shall be construed as creating any rights of a competitor of an approved borrower or any applicant whose application is denied by the Office to challenge any application which is accepted by the Office or any loan or other agreement executed in connection therewith.
(Source: P.A. 85-180.)



20 ILCS 692/ - Small Business Advisory Act.

(20 ILCS 692/1)
Sec. 1. Short title. This Act may be cited as the Small Business Advisory Act.
(Source: P.A. 93-318, eff. 1-1-04.)

(20 ILCS 692/5)
Sec. 5. Definitions. In this Act:
"Agency" means the same as in Section 1-20 of the Illinois Administrative Procedure Act.
"Joint Committee" means the Joint Committee on Administrative Rules.
"Small business" means any for profit entity, independently owned and operated, that grosses less than $4,000,000 per year or that has 50 or fewer full-time employees. For the purposes of this Act, a "small business" has its principal office in Illinois.
"Department" means the Department of Commerce and Economic Opportunity.
(Source: P.A. 93-318, eff. 1-1-04; 94-793, eff. 5-19-06.)

(20 ILCS 692/10)
Sec. 10. Small business advisory web pages site.
(a) Within 6 months after the effective date of this Act, each Agency must create and make available on the World Wide Web a small business advisory page.
(b) Each agency that (i) has adopted or is preparing to adopt any rule affecting small businesses or (ii) is designated to administer legislation affecting small businesses that has become law must prepare and post on its small business advisory page a plain language explanation of the rule or legislation. The explanation must indicate the effective date of the rule or legislation. The explanation must remain posted for a minimum of 6 months after the effective date of the rule or legislation. Agencies shall consult with the Department and small businesses in developing uniform web page standards.
If a rule has been proposed but not adopted, an explanation of the rule must be posted as soon as possible in order to allow input and comment from affected small businesses. The State agency must, in addition to posting a plain language explanation of the rule, post notice of the time, date, and place of any public hearings, together with the names, addresses, and telephone numbers of the agency rulemaking contact; what must be done by members of the public who wish to provide testimony on the rulemaking; and the names and Springfield and district office addresses and telephone numbers of the members of the Joint Committee.
(c) When each agency updates its small business advisory web page, it shall notify the Department. The Department, through its First Stop Business Information Center, shall serve as a central clearinghouse notifying the small business community of each agency's rulemakings and changes in requirements. Furthermore, the Department shall seek input from the small business community on the changes and inform the appropriate agency and where applicable, the Joint Committee, of the input.
The Department, as a part of its clearinghouse function, shall maintain a central small business advisory web page that shall serve as a coordinated point of access to all agencies' business advisory web pages.
(Source: P.A. 93-318, eff. 1-1-04.)

(20 ILCS 692/15)
Sec. 15. Advisory opinions and interpretations. Each agency must post plain language versions of all advisory opinions and interpretations of rules and statutes affecting small businesses issued by the agency on its small business advisory web page. No person who acts or fails to act in reasonable reliance in the advisory opinions and interpretations may be held liable in any civil, criminal, or regulatory action because of that act or failure to act.
(Source: P.A. 93-318, eff. 1-1-04.)



20 ILCS 695/ - State and Regional Development Strategy Act.

Article 5 - (This Article Is Compiled At 35 ILCS 10/)

(20 ILCS 695/Art. 5 heading)



Article 10 - Amendatory Provisions; Text Omitted

(20 ILCS 695/Art. 10 heading)



Article 15 - (This Article Is Compiled At 20 ILCS 3966/)

(20 ILCS 695/Art. 15 heading)



Article 20 - State and Regional Development Strategy Act

(20 ILCS 695/Art. 20 heading)

(20 ILCS 695/20-1)
Sec. 20-1. Short Title. This Article may be cited as the State and Regional Development Strategy Act.
(Source: P.A. 91-476, eff. 8-11-99.)

(20 ILCS 695/20-5)
Sec. 20-5. Purpose. The General Assembly finds that an essential step to assist the Illinois economy, both on a statewide and on a local level, to respond to increasingly competitive global conditions and economic trends is to establish a consensus on a long-term economic development strategy that recognizes both the competitive position of the State's regions and needs of commerce and industry. A unique partnership between State and local development groups and between the private and public sectors can set a comprehensive and responsive agenda of community improvement and community economic development.
(Source: P.A. 91-476, eff. 8-11-99.)

(20 ILCS 695/20-10)
Sec. 20-10. Strategic Planning. The Department of Commerce and Economic Opportunity may prepare an economic development strategy for Illinois. By no later than February 1, 2001 and biennially thereafter, the Department may make modifications in the economic development strategy as the modifications are warranted by changes in economic conditions or by other factors, including changes in policy. In preparing the strategy and in making modifications to the strategy, the Department may take cognizance of the special economic attributes of the various component areas of the State.
(1) The "component areas" shall be determined by the

Department and may group counties that are close in geographical proximity and share common economic traits such as commuting zones, labor market areas, or other economically integrated regions.

(2) The strategy may recommend actions for promoting

sustained economic growth at or above national rates of economic growth.

(3) The strategy may include an assessment of

historical patterns of economic activity for the State and projections of future economic trends using national economic trends and projections for comparative purposes. All assumptions made in the formulation of the economic projections shall be clearly and explicitly set forth in the strategy.

(4) The strategy may identify those community

economic improvement characteristics that will positively influence the rate of overall State economic growth.

(5) The strategy may recommend actions to foster and

promote economic growth, taking into account indigenous resources and prevalent economic factors.

(A) The strategy may identify the critical

business development approaches being considered or to be considered. The approaches may include, but are not limited to: investment recruitment, such as industry attraction, expansion and retention; trade development efforts including international trade, support for small businesses' efforts to export products and services, tourism attraction and development including cultural tourism; technology development efforts including technology commercialization and manufacturing modernization; and business development efforts, including entrepreneurship and entrepreneurial education, small business management assistance, and business financing.

(B) The strategy may identify for the State and

each region the critical workforce training and development approaches being considered or to be considered. The approaches may include, but are not limited to: customized job training, retraining and skill upgrading, economic adjustment, job creation and addressing labor shortages in areas of high demand; the market for and quality of the local labor force; the quality of the education and workforce infrastructure; and related issues.

(C) The strategy may identify the critical

community development approaches being considered or to be considered. The approaches may include, but are not limited to: community growth management such as regional planning and smart growth; area revitalization including brownfields redevelopment and facility reuse; and family self-sufficiency such as through housing conservation and economic opportunity.

(D) The strategy may identify the critical public

facilities development approaches being considered or to be considered. The approaches may include, but are not limited to: local public services; the local, regional, and State tax and regulatory climate; the physical infrastructure, including communications and transportation systems; the capacity of area utilities; and the quality of public institutions such as schools.

(E) The strategy may identify the other critical

marketplace systems, including: the financial marketplace; the competitive advantages of the area in terms of natural resources, capital resources or technology resources; and other factors affecting area development.

(6) In preparing the strategy or modifications to the

strategy, the Department may work with State agencies, boards, and commissions whose programs and activities significantly affect economic activity in the State as appropriate. The Directors of the agencies, boards, and commissions shall provide the assistance to the Department as the Governor deems appropriate.

(7) In preparing the strategy or the modifications to

the strategy, the Department may consult with local and regional economic development organizations, local elected officials, community-based organizations, service delivery providers, and other organizations whose programs and activities significantly affect economic activity.

(8) In preparing the strategy or the modifications to

the strategy, the Department may take into consideration any decisions or recommendations related to programs, services, and government regulations that have been rendered as a result of a Statewide Performance Review.

(9) The strategy shall be presented to the Governor,

the President and Minority Leader of the Senate, the Speaker and Minority Leader of the House of Representatives, the members of the Illinois Economic Development Board, and the Chair of the Commission on Government Forecasting and Accountability on February 1, 2001 and biennially thereafter, as warranted by changes in economic conditions or by other factors, including changes in policy.

(10) The strategy shall be published and made

available to the public in both paper and electronic media.

(Source: P.A. 92-490, eff. 8-23-01; 93-1067, eff. 1-15-05.)

(20 ILCS 695/20-105)
Sec. 20-105. The Civil Administrative Code of Illinois is amended by repealing Section 46.44.
(Source: P.A. 91-476, eff. 8-11-99.)



Article 999 - Effective Date

(20 ILCS 695/Art. 999 heading)

(20 ILCS 695/999-1)
Sec. 999-1. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 91-476, eff. 8-11-99.)






20 ILCS 700/ - Technology Advancement and Development Act.

Article 1 - Short Title, Purpose, Definitions And General Powers

(20 ILCS 700/Art. 1 heading)

(20 ILCS 700/1001) (from Ch. 127, par. 3701-1)
Sec. 1001. Short title. This Act shall be known and may be cited as the Technology Advancement and Development Act.
(Source: P.A. 86-870.)

(20 ILCS 700/1002) (from Ch. 127, par. 3701-2)
Sec. 1002. Findings and declaration of policy. The General Assembly hereby finds that numerous economic challenges confront the State, including dramatic increases in foreign productivity and global market competition which have forced a retrenchment in key business sectors and a reduction in high paying manufacturing jobs which threaten to undermine Illinois' standard of living and quality of life. In order to avoid economic stagnation and decline, Illinois must keep pace with the global revolution in manufacturing technology that is occurring in virtually every major industrialized nation competing in the international marketplace.
The General Assembly further finds that an appropriate economic response would require increasing the level of investment in research and development; utilizing industry, State and local government, labor, and academia to create state-wide programs; and fostering an improved environment for productivity and technological competitiveness. These various programs would utilize Illinois' present resources in many developing areas including health care and biomedical research, information and telecommunications, computing and electronic equipment, manufacturing technologies and materials research, transportation and aerospace, geoscience, financial and service industries, and agriculture and biotechnology.
It is the purpose of this Act to identify, develop and commercialize technology which will permit Illinois firms to successfully compete in today's world markets, and to authorize State and local government to promote systematically, within the provisions of this Act, those private sector and nonprofit research institution efforts that will serve as intermediaries to achieve the programs authorized under this Act; and continue to insure Illinois' economic vitality and competitiveness through (i) commercialization of new technology products; (ii) modernization of services by technology enterprises; and (iii) modernization of the industrial base of small and medium-sized manufacturers.
(Source: P.A. 91-476, eff. 8-11-99.)

(20 ILCS 700/1003) (from Ch. 127, par. 3701-3)
Sec. 1003. Definitions. The following words and phrases, for the purposes of this Act, shall have the meanings respectively ascribed to them, except when the context otherwise requires, or except as otherwise provided in this Act:
"Advanced technology project" means any area of basic or applied research or development which is designed to foster greater knowledge or understanding, or which is designed for the purposes of improving, designing, developing, prototyping, producing or commercializing new products, techniques, processes or technical devices in present or emerging fields of health care and biomedical research, information and communication systems, computing and computer services, electronics, manufacturing, robotics and materials research, transportation and aerospace, agriculture and biotechnology, and finance and services.
"Business expense" includes working capital financing, the purchase or lease of machinery and equipment, or the lease or purchase of real property, including construction, renovation, or leasehold improvements, but does not include refinancing current debt.
"Business project" means any specific economic development activity of a commercial, industrial, manufacturing, agricultural, scientific, financial, service or other not-for-profit nature, which is expected to yield an increase in jobs or to result in the retention of jobs or an improvement in production efficiency.
"Department" means the Illinois Department of Commerce and Economic Opportunity.
"Director" means the Director of Commerce and Economic Opportunity.
"Financial assistance" means a loan, investment, grant or the purchase of qualified securities or other means whereby financial aid is made to or on behalf of a business project or advanced technology project.
"Intermediary organization" means any participating organization including not-for-profit entities, for-profit entities, State development authorities, institutions of higher education, other public or private corporations, which may include the Illinois Coalition, or other entities necessary or desirable to further the purpose of this Act engaged by the Department through any contract, agreement, memoranda of understanding, or other cooperative arrangement to deliver programs authorized under this Act.
"Investment loan" means any loan structured so that the applicant repays the principal and interest and provides a qualified security investment to serve both as additional loan security and as an additional source of repayment.
"Loan" means acceptance of any note, bond, debenture, or evidence of indebtedness, whether unsecured or secured by a mortgage, pledge, deed of trust, or other lien on any property, or any certificate of, receipt for, participation in, or an option to any of the foregoing. A loan shall bear such interest rate, with such terms of repayment, secured by such collateral, with other terms and conditions, as the Department shall deem necessary or appropriate.
"Participating lender or investor" means any trust company, bank, savings bank, credit union, merchant bank, investment bank, broker, investment trust, pension fund, building and loan association, savings and loan association, insurance company, venture capital company or other institution, community or State development corporation, development authority authorized to do business by an Act of this State, or other public or private financing intermediary approved by the Department whose purposes include financing, promoting, or encouraging economic development financing.
"Qualified security investments" means any stock, convertible security, treasury stock, limited partnership interest, certificate of interest or participation in any profit sharing agreement, preorganization certificate or subscription, transferable share, investment contract, certificate of interest or participation in a patent or application or, in general, any interest or instrument commonly known as a "security" or any certificate for, receipt for, guarantee of, or option, warrant or right to subscribe to or purchase any of the foregoing, but not including any instrument which contains voting rights or which can be converted to contain voting rights in the possession of the Department.
(Source: P.A. 94-793, eff. 5-19-06.)

(20 ILCS 700/1004) (from Ch. 127, par. 3701-4)
Sec. 1004. Duties and powers. The Department of Commerce and Economic Opportunity shall establish and administer any of the programs authorized under this Act subject to the availability of funds appropriated by the General Assembly. The Department may make awards from general revenue fund appropriations, federal reimbursement funds, and the Technology Cooperation Fund, as provided under the provisions of this Act. The Department, in addition to those powers granted under the Civil Administrative Code of Illinois, is granted the following powers to help administer the provisions of this Act:
(a) To provide financial assistance as direct or

participation grants, loans, or qualified security investments to, or on behalf of, eligible applicants. Loans, grants, and investments shall be made for the purpose of increasing research and development, commercializing technology, adopting advanced production and processing techniques, and promoting job creation and retention within Illinois;

(b) To enter into agreements, accept funds or grants,

and engage in cooperation with agencies of the federal government, local units of government, universities, research foundations or institutions, regional economic development corporations, or other organizations for the purposes of this Act;

(c) To enter into contracts, agreements, and

memoranda of understanding; and to provide funds for participation agreements or to make any other agreements or contracts or to invest, grant, or loan funds to any participating intermediary organizations, including not-for-profit entities, for-profit entities, State agencies or authorities, government owned and contract operated facilities, institutions of higher education, other public or private development corporations, or other entities necessary or desirable to further the purpose of this Act. Any such agreement or contract by an intermediary organization to deliver programs authorized under this Act may include terms and provisions, including, but not limited to, organization and development of documentation, review and approval of projects, servicing and disbursement of funds, and other related activities;

(d) To fix, determine, charge, and collect any

premiums, fees, charges, costs, and expenses, including, without limitation, any application fees, commitment fees, program fees, financing charges, or publication fees in connection with the Department's activities under this Act;

(e) To establish forms for applications,

notifications, contracts, or any other agreements, and to promulgate procedures, rules, or regulations deemed necessary and appropriate;

(f) To establish and regulate the terms and

conditions of the Department's agreements and to consent, subject to the provisions of any agreement with another party, to the modification or restructuring of any agreement to which the Department is a party;

(g) To require that recipients of financial

assistance shall at all times keep proper books of record and account in accordance with generally accepted accounting principles consistently applied, with such books open for reasonable Department inspection and audits, including, without limitation, the making of copies thereof;

(h) To require applicants or grantees receiving funds

under this Act to permit the Department to: (i) inspect and audit any books, records or papers related to the project in the custody or control of the applicant, including the making of copies or extracts thereof, and (ii) inspect or appraise any of the applicant's or grantee's business assets;

(i) To require applicants or grantees, upon written

request by the Department, to issue any necessary authorization to the appropriate federal, State, or local authority for the release of information concerning a business or business project financed under the provisions of this Act, with the information requested to include, but not be limited to, financial reports, returns, or records relating to that business or business project;

(i-5) To provide staffing, administration, and

related support required to manage the programs authorized under this Act and to pay for staffing and administration as appropriated by the General Assembly. Administrative responsibilities may include, but are not limited to, research and identification of the needs of commerce and industry in this State; design of comprehensive statewide plans and programs; direction, management, and control of specific projects; and communication and cooperation with entities about technology commercialization and business modernization;

(j) To take whatever actions are necessary or

appropriate to protect the State's interest in the event of bankruptcy, default, foreclosure or noncompliance with the terms and conditions of financial assistance or participation required under this Act, including the power to sell, dispose, lease or rent, upon terms and conditions determined by the Director to be appropriate, real or personal property which the Department may receive as a result thereof; and

(k) To exercise such other powers as are necessary to

carry out the purposes of this Act.

(Source: P.A. 100-201, eff. 8-18-17.)



Article 2 - Technology Challenge Grant Program

(20 ILCS 700/Art. 2 heading)

(20 ILCS 700/2001) (from Ch. 127, par. 3702-1)
Sec. 2001. Technology Challenge Grant Program.
(a) The Department may, subject to appropriated funds, establish a Technology Challenge Grant Program to provide initial grant funding requirements to help secure federal research and development projects for this State and to identify and develop technology programs capable of commercialization or establish one or more programs authorized under this Article as part of its Technology Challenge Grant Program Initiative to serve as a catalyst and assure a strong base to develop, transfer, or commercialize new technologies. The Department shall, pursuant to Section 2003 of this Article, evaluate which grant applications best serve the economic and technological objectives of the State.
(b) Grants shall be awarded from appropriations made for that purpose to: (i) universities, colleges, community colleges, nonprofit research foundations or laboratories, State research institutions, industry technology associations, (ii) technology partnerships or technology consortiums established by a formal joint project agreement between: (1) two or more private industries, or (2) any combination of one or more private industries with one or more universities, colleges, community colleges, nonprofit research laboratories, nonprofit research foundations, or State research institutions, or (iii) any private enterprise developing or commercializing technology or leveraging federal technology development financing, including, but not limited to, the small business innovative research program.
(Source: P.A. 91-476, eff. 8-11-99.)

(20 ILCS 700/2002) (from Ch. 127, par. 3702-2)
Sec. 2002. Grant purposes.
(a) Grants authorized under this Article shall be awarded only for the following purposes: (i) applied innovation research that provides initial grant funding to help serve critical research and development projects to respond to unique, advanced technology projects and which foster the development of Illinois' economy through the advancement of the State's economic, scientific, and technological assets, or which are recognized as technology programs of exemplary and outstanding research in the field of science and technology; or to assist eligible applicants in the State apply for, or qualify for and leverage, federal funds awarded for advanced technology projects concerning research and development, business innovation research or technical development, or the transfer of useful technology to the private sector; (ii) university and industry partnerships that create high-skill employment opportunities and internship activities in the communities that enable graduates and faculty to stay in Illinois and university and industry initiatives that strengthen the relationship between industry and academia in Illinois so that applied university research is responsive to the needs of the various state industries and industry clusters; (iii) centers of excellence in technology commercialization, innovation evaluation, and intellectual property management that encourages the growth of new enterprises based on technologies developed at Illinois research centers including technology partnerships, technology consortiums or research centers and industry technology associations that are, or will be, established to perform research and development in present and emerging technologies that can be developed for use by commerce and industry; (iv) technology transfer projects involving promotion of new or innovative technologies among small and medium-sized Illinois manufacturers where the technologies have immediate commercial application; training and information dissemination that is directly applicable to small and medium-sized Illinois manufacturer needs; or information transfer to Illinois based research institution regarding best practice in industrial commercialization of technology developments; (v) planning and operational support for statewide support that improve practices in technology commercialization including needs assessment and evaluation of the status of technology implementation throughout the State; and (vi) research and testing of products that render the use of anhydrous ammonia inert in the production of methamphetamine.
(b) Grants awarded pursuant to this Article may be used to help subsidize expenses, as approved by the Department, for capital improvements, equipment, contractual services, commodities, personnel, support costs, including telecommunication, electronic data and commodities, or other costs.
(Source: P.A. 95-433, eff. 8-24-07.)

(20 ILCS 700/2003) (from Ch. 127, par. 3702-3)
Sec. 2003. Grant evaluation and amounts.
(a) The Department shall evaluate grant applications based upon criteria provided under this Section. The Department shall not award any Challenge Grant that is not recommended for funding by the Illinois Science and Technology Advisory Committee and the Illinois Coalition. In determining which grant applicants shall be awarded a Challenge Grant, the Department shall conduct an evaluation of prior compliance with loan or grant agreements for any grant applicant previously funded by the Department. In addition, the Department shall consider the following criteria in determining grant awards: the relationship of a proposed advanced technology project to the State's future economic growth; the qualifications and expertise of consultants, firms or organizations undertaking the effort; the potential for leveraging federal or private research dollars, or both, for the initiative; the extent of the capacity of the applicant or the applicant partnership or consortium to finance the initiative; the potential for adapting, commercializing or adopting the results of the applicant's project for the economic benefit of the State; and the likelihood that the project has a potential for creating new jobs or retaining current jobs in the State.
(b) The Director of the Department shall determine the level of the grant award and shall determine the share of total directly attributable costs of an advanced technology project which may be considered for funding under this Article.
(c) The Department and the Department of Natural Resources are hereby authorized to cooperate with and provide support to the Illinois Science and Technology Advisory Committee and the Illinois Coalition. Such support may include the provision of office space and may be technical, advisory or operational in nature.
(Source: P.A. 91-357, eff. 7-29-99; 91-476, eff. 8-11-99.)



Article 3 - Illinois Technology Enterprise Development And Investment Program

(20 ILCS 700/Art. 3 heading)

(20 ILCS 700/3001) (from Ch. 127, par. 3703-1)
Sec. 3001. Illinois Technology Enterprise Development and Investment Program. The Department shall, subject to appropriated funds, establish an Advanced Technology Enterprise Development Program to: (i) provide investments, loans, or qualified security investments to or on behalf of young or growing businesses, in cooperation with private investment companies, private investors or conventional lending institutions which also assume a portion of the investment loan or financing for a business project, or on behalf of new or emerging business through financial intermediaries as they commercialize advanced technology projects; (ii) fund regional technology enterprise development centers that make available resources and expertise in furthering the technical or managerial skills of owners; aid the ventures in locating financing; and help new companies with product development and marketing.
(Source: P.A. 91-476, eff. 8-11-99.)

(20 ILCS 700/3002) (from Ch. 127, par. 3703-2)
Sec. 3002. Investment requirements. Any direct financial assistance shall:
(a) Be awarded only if other financing with respect to the business project is provided. Other financing may be in the form of any loan, equity position, convertible preferred stock, letter of credit, guarantee, limited partnership interest, bond purchase or any other form approved by the Department;
(b) Be protected by adequate security. Financial assistance may be secured by first or second mortgage positions on real or personal property, by royalty payments, by personal notes or guarantees, or by any other security satisfactory to the Department to secure repayment, if required, by the financial assistance agreement;
(c) Be in such principal amount and form, and contain such terms and provisions with respect to the property, insurance, repairs, alteration, payment of taxes and assessments, delinquency charges, default remedies, additional security and other matters as the Department shall determine adequate to protect the public interest.
(Source: P.A. 91-476, eff. 8-11-99.)

(20 ILCS 700/3003) (from Ch. 127, par. 3703-3)
Sec. 3003. Applications.
(a) An application for direct financial assistance shall be submitted to the Department in accordance with forms and filing fees prescribed by the Department. The application may require facts about the company's history, job opportunities, stability of employment, past and present condition and structure, actual and pro-forma income statements, present and future market prospects and management qualification, and any other facts deemed material to the financing request. The Department shall obtain such additional information concerning the application as it deems necessary and diligent.
The Department may create a credit review committee which shall, on the basis of the application, and any other information, prepare a report concerning the credit-worthiness of the proposed borrower, the financial commitment of other investors, the manner in which the proposed business project will advance the economy of the State, and the soundness of the proposed financial assistance agreement.
After consideration of such report, and after such other action as it deems appropriate, the Department shall approve or deny the application. If the Department approves the application, its approval shall specify the amount of funds to be provided and the financial assistance agreement provisions which shall apply to the applicant. The applicant shall be promptly notified of such action by the Department.
(b) The Department may, subject to available appropriated funds, provide grants or investments in revolving fund portfolios with intermediary organizations or participating lenders or investors. The financial assistance may be made available to intermediaries that assume a responsibility for the administration of the projects funded through the grant or investment.
Applications shall be submitted to the Department in accordance with forms and filing fees prescribed by the Department. The application may require facts about the intermediary's history, past, and present condition and structure, actual, and pro-forma income statements, present and future market prospects and management qualification, and any other facts deemed material to the financing request.
(Source: P.A. 91-476, eff. 8-11-99.)

(20 ILCS 700/3004) (from Ch. 127, par. 3703-4)
Sec. 3004. Investment purpose.
(a) Direct qualified investments, loans, or participation investments in investment or loan portfolios authorized by this Article of this Act may be made for the purpose of financing any new process, technique, product, service or device which is, or which may be, capable of being reduced to practice, and which is, or which may be, commercially exploitable by (i) young or growing Illinois businesses or (ii) applicants who have qualified for Federal Small Business Innovation Research funds.
Financial assistance proceeds may be used for expenses that include, but are not limited to, costs incurred for research and development, amortizable organizational costs, working capital financing, the purchase or lease of machinery and equipment, and the acquisition, improvement or rehabilitation of land and buildings. In determining if direct qualified security investments or loans are to be made, the Department shall find that there is a likelihood of commercial feasibility given the state of development of the proposed product, process, or technical device, and that there is a likelihood of increased job opportunities in the near term as a result of the security investment. Direct qualified security investments or investment loans for an eligible applicant shall not be made for more than $500,000 and shall not be made for more than 50% of the business project costs unless the Director determines that a waiver of these limits is required to meet the purpose of this Act. In making a determination to participate in an investment or loan portfolio of an authorized participating lender or investor on behalf of eligible applicants, the Department shall find that the administering financial intermediary is capable of effectively evaluating the commercialization feasibility of the proposed product, process, service or technical device technology and the likelihood of increased job creation impact that may result from project financing. In no instance shall the Department's participation in an investment or loan portfolio of any authorized participating lender or investor exceed $2,000,000 at one time.
(b) A loan made for company modernization or retooling may be for any purpose consistent with the objectives of this Act including, but not limited to, purchases of advanced machinery, equipment and tooling; organizational expenses for services, personnel training, corporate restructuring; working capital; acquisition, improvement or rehabilitation of land and buildings which are an integral part of a new production or process technology; or any other business expense reasonably related to the project. In determining if a loan is to be provided, the Department shall determine whether there will be an expected improvement in production levels, quality of output or timeliness of delivery and that the number of jobs to be created or retained is reasonable in relation to the loan funds requested. A loan to eligible applicants for modernization or retooling shall not be made for more than $500,000 or for more than 25% of the business project costs unless the Director of the Department determines that a waiver of these limits is required to meet the purposes of this Act.
(c) Grants may be made for the purpose of financing feasibility studies, competitive assessments or productivity services which the Department determines may result in technology enhancement, retooling, restructuring or other competitiveness improvements. In determining the amount of a grant, the Department shall: (i) examine the level of expertise of the consultant or firm undertaking the feasibility study or competitive assessment; (ii) evaluate the likelihood of an applicant's proposed feasibility study or competitive assessment resulting in a substantial improvement in the applicant's operations; (iii) determine whether that improvement will result in the creation or retention of jobs. Grants to eligible applicants shall not exceed $100,000 or 50% of the project costs unless the Director of the Department determines that a waiver of these limits is required to meet the purposes of this Act.
(Source: P.A. 91-476, eff. 8-11-99.)

(20 ILCS 700/3004.5)
Sec. 3004.5. Illinois Technology Enterprise Centers Requirements.
(a) The Department may, subject to available appropriated funds, working with the Illinois Coalition, establish one or more regional technology enterprise development centers whose mission is to assist entrepreneurs, innovators, and start-up firms in high-growth, high technology sectors in furthering the technical or managerial skills of owners; aid the ventures in locating financing; and help new companies with product development and marketing in support of new venture formation within the State.
(b) The Department may provide grants or may provide cost share or reimbursements pursuant to this Section to support the operation of technology enterprise development centers. Grants awarded pursuant to this Article may be used to help subsidize expenses, as approved by the Department, for revolving funds, personnel, support costs, capital improvements, equipment, contractual services, commodities, including telecommunication or other costs.
(c) Technology enterprise development centers may provide crucial business information at affordable prices for firms that are developing early-stage, technology-oriented manufacturing including (i) general or short-term assistance, general outreach, feasibility studies for new venture formation, and research assistance for new venture creation; (ii) innovation evaluation and market research to evaluate the viability of technology, product, or service or the market potential of technology, product, or service; (iii) technical assistance related to management and operations and strategic partnering and assistance in the implementation of strategic manufacturing and marketing alliances; and (iv) service in locating new technologies or technological solutions.
(d) Technology enterprise development centers may provide financial services that include (i) financial packaging to enhance proposals and make companies more competitive for federal or private funding; (ii) access to private investor capital through venture capital events and regional venture capital networking programs; and (iii) management of local for-profit or limited profit seed capital funds.
(e) Technology enterprise development centers may address local shortfalls of capital to commercialize new technology by providing pre-seed financing to start-up, technology-based businesses. Financing options could include micro-loans, small grants, and equity investment capital for seed funding, product commercialization and prototype development, and commercial introduction and marketing.
(f) The Department may provide grant funds made available to support professional development and capacity building of the technology enterprise development centers within the State as may be required for the administration, operations, research, analysis, or training of the centers.
(g) In determining which applicants shall be awarded a grant, the Department shall conduct an evaluation of prior compliance with loan or grant awards; the relationship of a proposed project to the State's future economic growth; the qualifications and expertise of organizations undertaking the effort; the applicant's understanding of the requirements and needs of entrepreneurs, innovators, and start-up firms in high-growth, high technology sectors; the potential of the applicant's project to provide an economic benefit of the State; and the likelihood that the project has a potential for creating new ventures in the State.
(h) The Director of the Department shall determine the level of the grant award and shall determine the share of total directly attributable costs of the project that may be considered for funding under this Article.
(Source: P.A. 91-476, eff. 8-11-99.)

(20 ILCS 700/3005) (from Ch. 127, par. 3703-5)
Sec. 3005. Eligible applicants - forms of assistance. Financial assistance may be made to, or on behalf of, any for profit entity, sole proprietorship, partnership, corporation or joint venture carrying on business, or organized to carry on business, in this State. Financial assistance authorized under this Article may be in the form of participation agreements with participating lenders, direct loans, grant agreements, purchases of qualified security or any other form as determined by the Department.
(Source: P.A. 86-870.)



Article 3.5 - Business Modernization Initiative

(20 ILCS 700/Art. 3.5 heading)

(20 ILCS 700/3501)
Sec. 3501. Business Modernization Initiative. The Department may create one or more programs under this Article to assist the State's existing mature business and industry base to adopt and use appropriate technologies. The programs may vary in breadth of activities, services, and projects in accordance with the level or complexity of the manufacturers' needs or problems. The Department's programs shall emphasize the provision of comprehensive assistance.
(Source: P.A. 91-476, eff. 8-11-99.)

(20 ILCS 700/3505)
Sec. 3505. Modernization Retooling Loan Program.
(a) The Department may establish, subject to available appropriated funds, a loan program that will improve businesses' production systems and work organization to preserve and create private sector jobs by increasing the firms' long-term competitive viability. The program may provide loans to, or on behalf of, the State's mature, small, or medium-sized businesses for the modernization and installation of advanced technologies or processes.
(b) A loan made for company modernization or retooling may be for any purpose consistent with the objectives of this Act including, but not limited to, purchases of advanced machinery, equipment, and tooling; organizational expenses for services, personnel training, and corporate restructuring; working capital; acquisition, improvement, or rehabilitation of land and buildings that are an integral part of a new production or process technology; or any other business expense reasonably related to the project. No loan made by the Department shall be used to pay for the retirement of previous debt unless the debt is a part of the purchase or lease of machinery or equipment that is being upgraded.
(c) In determining if a loan is to be provided, the Department shall determine whether there will be an expected improvement in production levels, quality of output, or timeliness of delivery and that the number of jobs to be created or retained is reasonable in relation to the loan funds requested. A loan to an eligible applicant for modernization or retooling shall not be made for more than $500,000 or for more than 25% of the business project costs unless the Director determines that a waiver of these limits is required to meet the purposes of this Act.
(Source: P.A. 91-476, eff. 8-11-99.)

(20 ILCS 700/3510)
Sec. 3510. Development Corporation Program.
(a) The Department may provide, subject to available appropriated funds, financial assistance to the State's mature, small, or medium-sized businesses through development corporations that assume a responsibility for the administration of the loan projects for the modernization and installation of advanced technologies.
(b) Development corporation financial assistance may be in the form of direct loans, grants, or purchases of qualified security investments or financial assistance. Development credit corporations, financial intermediaries, or other entities whose purpose includes financing, promoting, or encouraging commercialization, adoption, or implementation of advanced technologies, processes, or products, as determined by the Department, may participate in this program.
(c) Financial assistance authorized under this Section shall be used by the development corporation for loans or investments to firms to improve the businesses' production systems and work organization that will preserve and create private sector jobs by increasing the firms' long-term competitive viability and may be used for the planning and operation of the development corporation as approved by the Department through its agreement with the development corporation.
(d) The Department is authorized to rely upon, and may provide for in the execution of an agreement, the participating lender's or investor's review on behalf of the State and approval of the credit, collateral security, and documentation; determination of eligibility, economic results expected, and the prospects for viability and repayment; the collection and use of fees, premiums, or charges; the organization, servicing, and disbursement of financial assistance; and such other purposes and activities as the Department, in its sole discretion, shall determine to be reasonable, appropriate, and consistent with the purposes of this Article.
(Source: P.A. 91-476, eff. 8-11-99.)

(20 ILCS 700/3515)
Sec. 3515. Modernization grants.
(a) Subject to available appropriated funds, modernization grants may be made for the purpose of financing, competitive assessments, or productivity improvement services that the Department determines may result in technology enhancement, retooling, restructuring, or other competitiveness improvements. Grants may be made to, or on behalf of, Illinois' mature, small, or medium-sized businesses for (i) undertaking feasibility studies, competitiveness assessments, and productivity audits to restore their businesses' competitiveness or (ii) the modernization and installation of advanced manufacturing systems or processes that will improve the businesses' production systems and work organization, or will preserve and create private sector jobs by increasing the firms' long-term competitive viability.
(b) Assistance authorized under this Section may be in the form of direct grant agreements, agreements with private sector consultants on behalf of a firm, or agreements with participating intermediary organizations as authorized under Article 1.
(c) In determining the amount of a modernization grant, the Department shall: (i) examine the level of expertise of the consultant or firm undertaking the competitiveness assessment or productivity improvement services; (ii) evaluate the likelihood of an applicant's proposed competitiveness assessment or productivity improvement services resulting in a substantial improvement in the applicant's operations; and (iii) determine whether improvement will result in the creation or retention of jobs. Modernization grants to eligible applicants shall not exceed $100,000 or 50% of the project costs, unless the Director determines that a waiver of these limits is required to meet the purposes of this Act.
(Source: P.A. 91-476, eff. 8-11-99.)

(20 ILCS 700/3520)
Sec. 3520. Manufacturing Extension Program.
(a) The Department may establish, subject to available appropriated funds, a program of statewide manufacturing extension centers serving the geographic needs of the State's manufacturers, whose mission is to assist small or medium-sized manufacturers with technological advancement, for continuous improvement of business practices for these firms to be better positioned to succeed against global competition.
(b) The Department may provide grants or may provide cost share or reimbursements under this Section to support the operation of manufacturing extension deliverers, including organizations financed through a federal manufacturing extension partnership program. Manufacturing extension deliverers can include universities and colleges, regional or sectorial based organizations, technical societies, or other similar groups.
(c) The Department may provide grant funds made available under this Act to support professional development and capacity building of the manufacturing extension system within the State as may be required for the administration, operations, research, analysis, promotion, or training of geographic based manufacturing extension centers.
(d) In determining which applicants shall be awarded a grant, the Department shall conduct an evaluation of prior compliance with awards programs; the relationship of a proposed project to the State's future economic growth; the qualifications and expertise of organizations undertaking the effort; the applicant's understanding of the requirements and needs of the target groups served; the potential of the applicant's project to provide an economic benefit of the State; the methods engaged to measure and track performance; and the likelihood that the project has a potential for improving the competitiveness of small and mid-sized manufacturers.
(Source: P.A. 91-476, eff. 8-11-99.)

(20 ILCS 700/3525)
Sec. 3525. Manufacturing and Export Base Services.
(a) The Department may, subject to available appropriated funds, establish a program of statewide assistance to the manufacturing and services export base of the State serving the sector-wide needs of small and medium-sized companies.
(b) The Department may provide grants, cost share funds, or reimbursements: to State or substate programs providing better access to information; to reduce the impediments to the flow of technical information; and to provide Illinois manufacturers, producer firms, and export services firms with better or more timely access to the State's and the nation's technology base, including industrial and engineering consulting practices, university and research laboratory based engineers, private commercial product vendors, and other sources of technology or non-technology services.
(c) The Department may provide grants to those private, public, and non-profit research institutions and organizations that agree to serve as an intermediary to achieve the purpose set forth in this Section that continues to ensure Illinois' economic vitality and competitiveness.
(d) The Department may seek out applicants that may be considered for a grant, and may provide an award based on the qualifications and expertise of organizations undertaking the effort, the applicants understanding of the requirements and needs of the target groups served, and the likelihood that the proposed project will improve the State's future economic potential.
(Source: P.A. 91-476, eff. 8-11-99.)

(20 ILCS 700/3530)
Sec. 3530. Eligible applicants; forms of assistance. Financial assistance may be made to, or on behalf of, any for-profit entity, sole proprietorship, partnership, corporation, or joint venture carrying on business, or organized to carry on business, in this State. Financial assistance authorized under this Article may be made available to not-for-profit organizations, including educational agencies, business or trade associations, economic development organizations, and participating lenders, in the form of participation agreements, direct loans, grant agreements, purchases of qualified security, or any other form as determined by the Department.
(Source: P.A. 91-476, eff. 8-11-99.)



Article 4 - General Provisions

(20 ILCS 700/Art. 4 heading)

(20 ILCS 700/4001) (from Ch. 127, par. 3704-1)
Sec. 4001. Third party award challenge. Applicants denied funds by the Department in accordance with the provisions of this Act shall not be construed to be conveyed with the right to challenge the awarding of funds by the Department to successful applicants, nor to challenge any loan or other agreement executed in connection therewith.
(Source: P.A. 86-870.)

(20 ILCS 700/4002) (from Ch. 127, par. 3704-2)
Sec. 4002. Confidentiality. Any documentary materials or data made or received by any member, agent or employee of the Department, consisting of trade secrets, commercial or financial information regarding the operation of any enterprise conducted by an applicant applying for funding under this Act, or regarding the competitive position of such enterprise in a particular field of endeavor, shall be deemed to be confidential and shall not be deemed public records; provided, however, that if the Department purchases a qualified security from such enterprise, the commercial and financial information, excluding trade secrets, shall be deemed to become a public record of the Department after expiration of 3 years from the date of purchase of the qualified security to the extent that the information is available to the holder of the qualified security. Information deemed confidential under the provisions of this Section shall be exempt from inspection or reproduction as provided under subsection (g) of Section 7 of The Freedom of Information Act.
(Source: P.A. 86-870.)

(20 ILCS 700/4003) (from Ch. 127, par. 3704-3)
Sec. 4003. Federal programs. The Department is authorized to accept and expend federal monies in furtherance of this Act and to use funds appropriated under this Act for programs pending reimbursement from federal funds, except that the terms and conditions established under this Act, which are inconsistent with or prohibited by the federal authorization under which such monies are made available, shall not apply with respect to the expenditure of such monies.
(Source: P.A. 91-476, eff. 8-11-99.)

(20 ILCS 700/4004) (from Ch. 127, par. 3704-4)
Sec. 4004. Disclaimer. Recipients of funding provided under this Act shall hold the State of Illinois and divisions thereof harmless for any and all claims and actions based upon and arising out of any services performed under the funding agreement by the recipient or the recipient's associates and employees.
(Source: P.A. 86-870.)

(20 ILCS 700/4005)
Sec. 4005. (Repealed).
(Source: P.A. 86-870. Repealed by P.A. 94-91, eff. 7-1-05.)






20 ILCS 701/ - High Technology School-to-Work Act.

(20 ILCS 701/1)
Sec. 1. Short title. This Act may be cited as the High Technology School-to-Work Act.
(Source: P.A. 92-250, eff. 8-3-01.)

(20 ILCS 701/5)
Sec. 5. Statement of findings. The General Assembly finds that:
(1) Illinois must compete in an increasingly global

economy characterized by the use of advanced technologies to create new products and services and increase the efficiency of production;

(2) those new technologies include, but are not

limited to, advanced telecommunications and computer technologies; advanced developments in biotechnology relating to health, medical science, and agriculture; advanced manufacturing methods; and advanced materials development;

(3) to successfully compete in the new economy,

Illinois needs workers who are highly skilled in scientific, technical, and engineering occupations, including engineers; life and physical scientists; mathematical specialists; engineering and science technicians; computer specialists; and engineering, scientific, and computer managers;

(4) workers in these occupations need in-depth

knowledge of the theories and principles of science, engineering, and mathematics; and

(5) there is a need to increase the number of

secondary and postsecondary students preparing for and entering high technology occupations.

(Source: P.A. 92-250, eff. 8-3-01.)

(20 ILCS 701/10)
Sec. 10. Definitions. In this Act:
"Department" means the Department of Commerce and Economic Opportunity.
"Director" means the Director of Commerce and Economic Opportunity.
"High technology occupations" mean scientific, technical, and engineering occupations including, but not limited to, the following occupational groups and detailed occupations: engineers; life and physical scientists; mathematical specialists; engineering and science technicians; computer specialists; and engineering, scientific, and computer managers.
"Local partnership" means a cooperative agreement between one or more employers, including employer associations, and one or more secondary or postsecondary schools established to operate a high technology school-to-work project. The partnerships must be employer-led and designed to respond to the high technology skill requirements of participating employers.
(Source: P.A. 94-793, eff. 5-19-06.)

(20 ILCS 701/15)
Sec. 15. Purpose. The primary purpose of this Act is to increase the number of students exiting secondary and postsecondary schools who opt to enter occupations requiring advanced skills in the areas of science, mathematics, and advanced technology. A secondary goal is to encourage students exiting secondary schools to pursue advance educational programs in technical fields and the sciences.
(Source: P.A. 92-250, eff. 8-3-01.)

(20 ILCS 701/20)
Sec. 20. Coordination with economic development activities. The Department must coordinate the administration of the High Technology School-to-Work Program, including the targeting of projects, with the Department's technology related planning and economic development initiatives.
(Source: P.A. 92-250, eff. 8-3-01.)

(20 ILCS 701/25)
Sec. 25. Program design. Local partnerships must provide students with work experience in high technology occupations combined with related classroom instruction. Employers and educators must cooperatively adopt or develop, or both, skills standards, curricula, and assessment tools. Skills standards must be current with high performance workplaces and technology requirements. Project activities include, but are not limited to:
(1) designing in-school and related work-based

curricula;

(2) training teachers;
(3) training work site supervisors and mentors;
(4) developing instructional materials;
(5) coordinating activities among the partners;
(6) outreach and recruitment of students;
(7) developing assessment tools;
(8) providing vocational counseling to student

participants;

(9) completing project related administrative

activities; and

(10) evaluating the project.
(Source: P.A. 92-250, eff. 8-3-01.)

(20 ILCS 701/30)
Sec. 30. Allowable costs. Subject to the limitations in Section 35 of this Act, grant funds may be used for any reasonable and necessary expense related to the successful conduct of a high technology school-to-work project as approved by the Department and specified in a grant agreement with the Department.
(Source: P.A. 92-250, eff. 8-3-01.)

(20 ILCS 701/35)
Sec. 35. Limitations. To be an allowable grant cost, expenses must:
(1) be for an extraordinary cost incurred due to the

high technology school-to-work project;

(2) not be used for stipends or wages paid to

students during the work-based project activities; and

(3) not be used to pay the wages of teachers working

in short-term, part-time, internship, or similar work experience arrangements with private employers designed to provide teachers with experience in an industry.

(Source: P.A. 92-250, eff. 8-3-01.)

(20 ILCS 701/40)
Sec. 40. Duties. The Department has the following duties:
(1) To establish and coordinate the High Technology

School-to-Work Program.

(2) Subject to appropriations, to make grants to

local partnerships to administer high technology school-to-work projects.

(3) To periodically identify high technology

industries and occupations for which training programs may be developed pursuant to the requirements of this Act.

(4) To issue guidelines for submitting grant

applications.

(5) To adopt, amend, or repeal any rules that may be

necessary to administer this Act.

(Source: P.A. 92-250, eff. 8-3-01.)

(20 ILCS 701/45)
Sec. 45. Grant selection. Applications for funding must be reviewed using the criteria in this Section. The Director must make final funding decisions. Review criteria include:
(1) the appropriateness of the targeted industries

and occupations;

(2) the appropriateness of the targeted student

population;

(3) the efforts to recruit female and minority

students into the project;

(4) the strength of the local partnership and private

sector involvement;

(5) the related experience and qualifications of the

project staff;

(6) the quality of the project work plan;
(7) the proposed project costs in relationship to

planned outcomes;

(8) the relationship of the project to the

Department's economic development plans and initiatives;

(9) the geographic distribution of grant awards

throughout the State; and

(10) the quality of presentations made to the

Department, if the Department requests presentations.

(Source: P.A. 92-250, eff. 8-3-01.)

(20 ILCS 701/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 92-250, eff. 8-3-01.)



20 ILCS 715/ - Corporate Accountability for Tax Expenditures Act.

(20 ILCS 715/1)
Sec. 1. Short title. This Act may be cited as the Corporate Accountability for Tax Expenditures Act.
(Source: P.A. 93-552, eff. 8-20-03.)

(20 ILCS 715/5)
Sec. 5. Definitions. As used in this Act:
"Base years" means the first 2 complete calendar years following the effective date of a recipient receiving development assistance.
"Date of assistance" means the commencement date of the assistance agreement, which date triggers the period during which the recipient is obligated to create or retain jobs and continue operations at the specific project site.
"Default" means that a recipient has not achieved its job creation, job retention, or wage or benefit goals, as applicable, during the prescribed period therefor.
"Department" means, unless otherwise noted, the Department of Commerce and Economic Opportunity or any successor agency.
"Development assistance" means (1) tax credits and tax exemptions (other than given under tax increment financing) given as an incentive to a recipient business organization pursuant to an initial certification or an initial designation made by the Department under the Economic Development for a Growing Economy Tax Credit Act, River Edge Redevelopment Zone Act, and the Illinois Enterprise Zone Act, including the High Impact Business program, (2) grants or loans given to a recipient as an incentive to a business organization pursuant to the River Edge Redevelopment Zone Act, Large Business Development Program, the Business Development Public Infrastructure Program, or the Industrial Training Program, (3) the State Treasurer's Economic Program Loans, (4) the Illinois Department of Transportation Economic Development Program, and (5) all successor and subsequent programs and tax credits designed to promote large business relocations and expansions. "Development assistance" does not include tax increment financing, assistance provided under the Illinois Enterprise Zone Act and River Edge Redevelopment Zone Act pursuant to local ordinance, participation loans, or financial transactions through statutorily authorized financial intermediaries in support of small business loans and investments or given in connection with the development of affordable housing. "Development assistance" includes assistance under the Illinois Emergency Employment Program pursuant to the Illinois Emergency Development Act.
"Development assistance agreement" means any agreement executed by the State granting body and the recipient setting forth the terms and conditions of development assistance to be provided to the recipient consistent with the final application for development assistance, including but not limited to the date of assistance, submitted to and approved by the State granting body.
"Full-time, permanent job" means either: (1) the definition therefor in the legislation authorizing the programs described in the definition of development assistance in the Act or (2) if there is no such definition, then as defined in administrative rules implementing such legislation, provided the administrative rules were in place prior to the effective date of this Act. On and after the effective date of this Act, if there is no definition of "full-time, permanent job" in either the legislation authorizing a program that constitutes economic development assistance under this Act or in any administrative rule implementing such legislation that was in place prior to the effective date of this Act, then "full-time, permanent job" means a job in which the new employee works for the recipient at a rate of at least 35 hours per week.
"New employee" means either: (1) the definition therefor in the legislation authorizing the programs described in the definition of development assistance in the Act or (2) if there is no such definition, then as defined in administrative rules implementing such legislation, provided the administrative rules were in place prior to the effective date of this Act. On and after the effective date of this Act, if there is no definition of "new employee" in either the legislation authorizing a program that constitutes economic development assistance under this Act nor in any administrative rule implementing such legislation that was in place prior to the effective date of this Act, then "new employee" means a full-time, permanent employee who represents a net increase in the number of the recipient's employees statewide. "New employee" includes an employee who previously filled a new employee position with the recipient who was rehired or called back from a layoff that occurs during or following the base years.
The term "New Employee" does not include any of the following:
(1) An employee of the recipient who performs a job

that was previously performed by another employee in this State, if that job existed in this State for at least 6 months before hiring the employee.

(2) A child, grandchild, parent, or spouse, other

than a spouse who is legally separated from the individual, of any individual who has a direct or indirect ownership interest of at least 5% in the profits, capital, or value of any member of the recipient.

"Part-time job" means either: (1) the definition therefor in the legislation authorizing the programs described in the definition of development assistance in the Act or (2) if there is no such definition, then as defined in administrative rules implementing such legislation, provided the administrative rules were in place prior to the effective date of this Act. On and after the effective date of this Act, if there is no definition of "part-time job" in either the legislation authorizing a program that constitutes economic development assistance under this Act or in any administrative rule implementing such legislation that was in place prior to the effective date of this Act, then "part-time job" means a job in which the new employee works for the recipient at a rate of less than 35 hours per week.
"Recipient" means any business that receives economic development assistance. A business is any corporation, limited liability company, partnership, joint venture, association, sole proprietorship, or other legally recognized entity.
"Retained employee" means either: (1) the definition therefor in the legislation authorizing the programs described in the definition of development assistance in the Act or (2) if there is no such definition, then as defined in administrative rules implementing such legislation, provided the administrative rules were in place prior to the effective date of this Act. On and after the effective date of this Act, if there is no definition of "retained employee" in either the legislation authorizing a program that constitutes economic development assistance under this Act or in any administrative rule implementing such legislation that was in place prior to the effective date of this Act, then "retained employee" means any employee defined as having a full-time or full-time equivalent job preserved at a specific facility or site, the continuance of which is threatened by a specific and demonstrable threat, which shall be specified in the application for development assistance.
"Specific project site" means that distinct operational unit to which any development assistance is applied.
"State granting body" means the Department, any State department or State agency that provides development assistance that has reporting requirements under this Act, and any successor agencies to any of the preceding.
"Temporary job" means either: (1) the definition therefor in the legislation authorizing the programs described in the definition of development assistance in the Act or (2) if there is no such definition, then as defined in administrative rules implementing such legislation, provided the administrative rules were in place prior to the effective date of this Act. On and after the effective date of this Act, if there is no definition of "temporary job" in either the legislation authorizing a program that constitutes economic development assistance under this Act or in any administrative rule implementing such legislation that was in place prior to the effective date of this Act, then "temporary job" means a job in which the new employee is hired for a specific duration of time or season.
"Value of assistance" means the face value of any form of development assistance.
(Source: P.A. 97-581, eff. 8-26-11.)

(20 ILCS 715/10)
Sec. 10. Unified Economic Development Budget.
(a) For each State fiscal year ending on or after June 30, 2005, the Department of Revenue shall submit an annual Unified Economic Development Budget to the General Assembly. The Unified Economic Development Budget shall be due within 3 months after the end of the fiscal year, and shall present all types of development assistance granted during the prior fiscal year, including:
(1) The aggregate amount of uncollected or diverted

State tax revenues resulting from each type of development assistance provided in the tax statutes, as reported to the Department of Revenue on tax returns filed during the fiscal year.

(2) All State development assistance.
(b) All data contained in the Unified Economic Development Budget presented to the General Assembly shall be fully subject to the Freedom of Information Act.
(c) The Department of Revenue shall submit a report of the amounts in subdivision (a)(1) of this Section to the Department, which may append such report to the Unified Economic Development Budget rather than separately reporting such amounts.
(Source: P.A. 93-552, eff. 8-20-03.)

(20 ILCS 715/15)
Sec. 15. Standardized applications for State development assistance.
(a) All final applications submitted to the Department or any other State granting body requesting development assistance shall contain, at a minimum:
(1) An application tracking number that is specific

to both the State granting agency and to each application.

(2) The office mailing addresses, office telephone

number, and chief officer of the granting body.

(3) The office mailing address, telephone number,

4-digit SIC number or successor number, and the name of the chief officer of the applicant or authorized designee for the specific project site for which development assistance is requested.

(4) The applicant's total number of employees at the

specific project site on the date that the application is submitted to the State granting body, including the number of full-time, permanent jobs, the number of part-time jobs, and the number of temporary jobs.

(5) The type of development assistance and value of

assistance being requested.

(6) The number of jobs to be created and retained or

both created and retained by the applicant as a result of the development assistance, including the number of full-time, permanent jobs, the number of part-time jobs, and the number of temporary jobs.

(7) A detailed list of the occupation or job

classifications and number of new employees or retained employees to be hired in full-time, permanent jobs, a schedule of anticipated starting dates of the new hires and the anticipated average wage by occupation or job classification and total payroll to be created as a result of the development assistance.

(8) A list of all other forms of development

assistance that the applicant is requesting for the specific project site and the name of each State granting body from which that development assistance is being requested.

(9) A narrative, if necessary, describing why the

development assistance is needed and how the applicant's use of the development assistance may reduce employment at any site in Illinois.

(10) A certification by the chief officer of the

applicant or his or her authorized designee that the information contained in the application submitted to the granting body contains no knowing misrepresentation of material facts upon which eligibility for development assistance is based.

(b) Every State granting body either shall complete, or shall require the applicant to complete, an application form that meets the minimum requirements as prescribed in this Section each time an applicant applies for development assistance covered by this Act.
(c) The Department shall have the discretion to modify any standardized application for State development assistance required under subsection (a) for any grants under the Industrial Training Program that are not given as an incentive to a recipient business organization.
(Source: P.A. 93-552, eff. 8-20-03.)

(20 ILCS 715/20)
Sec. 20. State development assistance disclosure.
(a) Beginning February 1, 2005 and each year thereafter, every State granting body shall submit to the Department copies of all development assistance agreements that it approved in the prior calendar year.
(b) For each development assistance agreement for which the date of assistance has occurred in the prior calendar year, each recipient shall submit to the Department a progress report. A recipient of multiple development assistance agreements in the same award year and for a single project site may file a consolidated progress report if the applicant's base number of employees and number of jobs to be created and retained as stated in the multiple development assistance agreements or applications are the same. A progress report shall include, but not be limited to, the following:
(1) Each application tracking number.
(2) The office mailing address, telephone number, and

the name of the chief officer of the granting body.

(3) The office mailing address, telephone number,

4-digit SIC number or successor number, and the name of the chief officer of the applicant or authorized designee for the specific project site for which the development assistance was approved by the State granting body.

(4) The type of development assistance program and

value of assistance that was approved by the State granting body.

(5) The applicant's total number of employees at the

specific project site on the date that the application was submitted to the State granting body and the applicant's total number of employees at the specific project site on the date of the report, including the number of full-time, permanent jobs, the number of part-time jobs, and the number of temporary jobs, and a computation of the gain or loss of jobs in each category.

(6) The number of new employees and retained

employees the applicant stated in its development assistance agreement, if any, if not, then in its application, would be created by the development assistance broken down by full-time, permanent, part-time, and temporary.

(7) A declaration of whether the recipient is in

compliance with each development assistance agreement.

(8) A detailed list of the occupation or job

classifications and number of new employees or retained employees to be hired in full-time, permanent jobs, a schedule of anticipated starting dates of the new hires and the actual average wage by occupation or job classification and total payroll to be created as a result of the development assistance.

(9) A narrative, if necessary, describing how the

recipient's use of the development assistance during the reporting year has reduced employment at any site in Illinois.

(10) A certification by the chief officer of the

applicant or his or her authorized designee that the information in the progress report contains no knowing misrepresentation of material facts upon which eligibility for development assistance is based.

(11) Any other information the Department shall deem

necessary to ensure compliance with a development assistance program.

(c) The State granting body, or a successor agency, shall have full authority to verify information contained in the recipient's progress report, including the authority to inspect the specific project site and inspect the records of the recipient that are subject to the development assistance agreement.
(d) By June 1, 2005 and by June 1 of each year thereafter, the Department shall compile and publish all data in all of the progress reports in both written and electronic form.
(e) If a recipient of development assistance fails to comply with subsection (b) of this Section, the Department shall, within 20 working days after the reporting submittal deadlines set forth in (i) the legislation authorizing, (ii) the administrative rules implementing, or (iii) specific provisions in development assistance agreements pertaining to the development assistance programs, suspend within 33 working days any current development assistance to the recipient under its control, and shall be prohibited from completing any current or providing any future development assistance until it receives proof that the recipient has come into compliance with the requirements of subsection (b) of this Section.
(f) The Department shall have the discretion to modify the information required in the progress report required under subsection (b) consistent with the disclosure purpose of this Section for any grants under the Industrial Training Program that are not given as an incentive to a recipient business organization.
(Source: P.A. 96-1429, eff. 1-1-11.)

(20 ILCS 715/25)
Sec. 25. Recapture.
(a) All development assistance agreements shall contain, at a minimum, the following recapture provisions:
(1) The recipient must (i) make the level of capital

investment in the economic development project specified in the development assistance agreement; (ii) create or retain, or both, the requisite number of jobs, paying not less than specified wages for the created and retained jobs, within and for the duration of the time period specified in the legislation authorizing, or the administrative rules implementing, the development assistance programs and the development assistance agreement.

(2) If the recipient fails to create or retain the

requisite number of jobs within and for the time period specified, in the legislation authorizing, or the administrative rules implementing, the development assistance programs and the development assistance agreement, the recipient shall be deemed to no longer qualify for the State economic assistance and the applicable recapture provisions shall take effect.

(3) If the recipient receives State economic

assistance in the form of a High Impact Business designation pursuant to Section 5.5 of the Illinois Enterprise Zone Act and the business receives the benefit of the exemption authorized under Section 5l of the Retailers' Occupation Tax Act (for the sale of building materials incorporated into a High Impact Business location) or the utility tax exemption authorized under Section 9-222.1A of the Public Utilities Act and the recipient fails to create or retain the requisite number of jobs, as determined by the legislation authorizing the development assistance programs or the administrative rules implementing such legislation, or both, within the requisite period of time, the recipient shall be required to pay to the State the full amount of both the State tax exemption and the utility tax exemption that it received as a result of the High Impact Business designation.

(4) If the recipient receives a grant or loan

pursuant to the Large Business Development Program, the Business Development Public Infrastructure Program, or the Industrial Training Program and the recipient fails to create or retain the requisite number of jobs for the requisite time period, as provided in the legislation authorizing the development assistance programs or the administrative rules implementing such legislation, or both, or in the development assistance agreement, the recipient shall be required to repay to the State a pro rata amount of the grant; that amount shall reflect the percentage of the deficiency between the requisite number of jobs to be created or retained by the recipient and the actual number of such jobs in existence as of the date the Department determines the recipient is in breach of the job creation or retention covenants contained in the development assistance agreement. If the recipient of development assistance under the Large Business Development Program, the Business Development Public Infrastructure Program, or the Industrial Training Program ceases operations at the specific project site, during the 5-year period commencing on the date of assistance, the recipient shall be required to repay the entire amount of the grant or to accelerate repayment of the loan back to the State.

(5) If the recipient receives a tax credit under the

Economic Development for a Growing Economy tax credit program, the development assistance agreement must provide that (i) if the number of new or retained employees falls below the requisite number set forth in the development assistance agreement, the allowance of the credit shall be automatically suspended until the number of new and retained employees equals or exceeds the requisite number in the development assistance agreement; (ii) if the recipient discontinues operations at the specific project site during the 5-year period after the beginning of the first tax year for which the Department issues a tax credit certificate, the recipient shall forfeit all credits taken by the recipient during such 5-year period; and (iii) in the event of a revocation or suspension of the credit, the Department shall contact the Director of Revenue to initiate proceedings against the recipient to recover wrongfully exempted Illinois State income taxes and the recipient shall promptly repay to the Department of Revenue any wrongfully exempted Illinois State income taxes. The forfeited amount of credits shall be deemed assessed on the date the Department contacts the Department of Revenue and the recipient shall promptly repay to the Department of Revenue any wrongfully exempted Illinois State income taxes.

(b) The Director may elect to waive enforcement of any contractual provision arising out of the development assistance agreement required by this Act based on a finding that the waiver is necessary to avert an imminent and demonstrable hardship to the recipient that may result in such recipient's insolvency or discharge of workers. If a waiver is granted, the recipient must agree to a contractual modification, including recapture provisions, to the development assistance agreement. The existence of any waiver granted pursuant to this subsection (b), the date of the granting of such waiver, and a brief summary of the reasons supporting the granting of such waiver shall be disclosed consistent with the provisions of Section 25 of this Act.
(b-5) The Department shall post, on its website, (i) the identity of each recipient from whom amounts were recaptured under this Section on or after the effective date of this amendatory Act of the 97th General Assembly, (ii) the date of the recapture, (iii) a summary of the reasons supporting the recapture, and (iv) the amount recaptured from those recipients.
(c) Beginning June 1, 2004, the Department shall annually compile a report on the outcomes and effectiveness of recapture provisions by program, including but not limited to: (i) the total number of companies that receive development assistance as defined in this Act; (ii) the total number of recipients in violation of development agreements with the Department; (iii) the total number of completed recapture efforts; (iv) the total number of recapture efforts initiated; and (v) the number of waivers granted. This report shall be disclosed consistent with the provisions of Section 20 of this Act.
(d) For the purposes of this Act, recapture provisions do not include the Illinois Department of Transportation Economic Development Program, any grants under the Industrial Training Program that are not given as an incentive to a recipient business organization, or any successor programs as described in the term "development assistance" in Section 5 of this Act.
(Source: P.A. 97-2, eff. 5-6-11; 97-721, eff. 6-29-12; 98-109, eff. 7-25-13; 98-463, eff. 8-16-13.)

(20 ILCS 715/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 93-552, eff. 8-20-03.)



20 ILCS 720/ - Illinois Main Street Act.

(20 ILCS 720/1)
Sec. 1. Short title. This Act may be cited as the Illinois Main Street Act.
(Source: P.A. 97-573, eff. 8-25-11.)

(20 ILCS 720/5)
Sec. 5. Legislative purpose. The General Assembly makes the following findings:
(1) The continued economic vitality of downtown and

neighborhood commercial districts in our municipalities is essential to community preservation, social cohesion, and economic growth.

(2) Municipalities need to maintain their local

economies so that business owners will be able to provide goods and services to the community, to provide employment opportunities, to avoid disinvestment and economic dislocations, and to develop and sustain downtown and neighborhood commercial district revitalization programs to address these problems.

(Source: P.A. 97-573, eff. 8-25-11.)

(20 ILCS 720/10)
Sec. 10. Definitions. As used in this Act:
"Department" means the Department of Commerce and Economic Opportunity.
"Director" means the Director of Commerce and Economic Opportunity.
"Program" means the Illinois Main Street Program.
(Source: P.A. 97-573, eff. 8-25-11.)

(20 ILCS 720/15)
Sec. 15. Illinois Main Street Program. The Illinois Main Street Program is created within the Department. In order to implement the Illinois Main Street Program, the Department shall do all of the following:
(1) Provide assistance to municipalities designated

as Main Street Communities, municipalities interested in becoming designated through the program, and businesses, property owners, organizations, and municipalities undertaking a comprehensive downtown or neighborhood commercial district revitalization initiative and management strategy. Assistance may include, but is not limited to, initial site evaluations and assessments, training for local programs, training for local program staff, site visits and assessments by technical specialists, local program design assistance and evaluation, and continued local program on-site assistance.

(2) To the extent funds are made available, provide

financial assistance to municipalities or local organizations to assist in initial downtown or neighborhood commercial district revitalization program specialized training, specific project feasibility studies, market studies, and design assistance.

(3) Operate the Illinois Main Street Program in

accordance with the plan developed by the Department.

(4) Consider other factors the Department deems

necessary for the implementation of this Act.

(Source: P.A. 97-573, eff. 8-25-11.)

(20 ILCS 720/20)
Sec. 20. Main Street Community designation.
(a) The Department shall adopt criteria for the designation of a Main Street Community. In establishing the criteria, the Department shall consider all of the following:
(1) The degree of interest and commitment to

comprehensive downtown or neighborhood commercial district revitalization and, where applicable, historic preservation by both the public and private sectors.

(2) The evidence of potential private sector

investment in the downtown or neighborhood commercial district.

(3) Where applicable, a downtown or neighborhood

commercial district with sufficient historic fabric to become a foundation for an enhanced community image.

(4) The capacity of the organization to undertake a

comprehensive program and the financial commitment to implement a long-term downtown or neighborhood commercial district revitalization program that includes a commitment to employ a professional program manager.

(5) The National Main Street Center's criteria for

designating official main street municipalities.

(6) Other factors the Department deems necessary for

the designation of a local program.

(b) Illinois Main Street shall designate local downtown or neighborhood commercial district revitalization programs and official local main street programs.
(c) The Department must approve all local downtown or neighborhood commercial district revitalization program boundaries. The boundaries of a local downtown or neighborhood commercial district revitalization program are typically defined using the pedestrian core of a traditional commercial district.
(Source: P.A. 97-573, eff. 8-25-11.)

(20 ILCS 720/25)
Sec. 25. Illinois Main Street Plan. The Department shall, in consultation with the Lieutenant Governor, develop a plan for the Illinois Main Street Program. The plan shall describe:
(1) the objectives and strategies of the Illinois

Main Street Program;

(2) how the Illinois Main Street Program will be

coordinated with existing federal, state, local, and private sector business development and historic preservation efforts;

(3) the means by which private investment will be

solicited and employed;

(4) the methods of selecting and providing assistance

to participating local programs; and

(5) a means to solicit private contributions for

State and local operations of the Illinois Main Street Program.

(Source: P.A. 97-573, eff. 8-25-11.)

(20 ILCS 720/30)
Sec. 30. Role of the Lieutenant Governor. The Lieutenant Governor shall be the Ambassador of the Illinois Main Street Program. The Department shall advise and consult with the Lieutenant Governor on the activities of the Illinois Main Street Program. The Lieutenant Governor, with the assistance of the Department, shall promote and encourage the success of the Illinois Main Street Program.
(Source: P.A. 97-573, eff. 8-25-11.)

(20 ILCS 720/35)
Sec. 35. Illinois Main Street Fund. The Illinois Main Street Fund is created as a special fund in the State treasury. All receipts from private contributions, federal funds, legislative appropriations, and fees for services, if levied, must be deposited into the Fund. Subject to appropriation, expenditures from the Fund may be used only for the benefit of the Illinois Main Street Program.
(Source: P.A. 97-573, eff. 8-25-11.)

(20 ILCS 720/90)
Sec. 90. (Amendatory provisions; text omitted).
(Source: P.A. 97-573, eff. 8-25-11; text omitted.)

(20 ILCS 720/95)
Sec. 95. (Amendatory provisions; text omitted).
(Source: P.A. 97-573, eff. 8-25-11; text omitted.)

(20 ILCS 720/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 97-573, eff. 8-25-11.)



20 ILCS 801/ - Department of Natural Resources Act.

Article 1 - General Provisions

(20 ILCS 801/Art. 1 heading)

(20 ILCS 801/1-1)
Sec. 1-1. Short title. This Act may be cited as the Department of Natural Resources Act.
(Source: P.A. 89-50, eff. 7-1-95; 89-445, eff. 2-7-96.)

(20 ILCS 801/1-5)
Sec. 1-5. Purpose. It is the purpose of this Act to change the name of the Department of Conservation to the Department of Natural Resources and to transfer to it various rights, powers, duties, and functions of the Department of Energy and Natural Resources, the Department of Mines and Minerals, the Abandoned Mined Lands Reclamation Council, and the Division of Water Resources of the Department of Transportation. This Act also transfers certain recycling, energy, and oil overcharge functions of the Department of Energy and Natural Resources to the Department of Commerce and Community Affairs (now Department of Commerce and Economic Opportunity) and certain functions of the Department of Conservation related to the Lincoln Monument to the Historic Preservation Agency. This Act consolidates and centralizes the programs and services now offered to citizens by these governmental bodies, resulting in more effective operation of these programs and services.
(Source: P.A. 94-793, eff. 5-19-06.)

(20 ILCS 801/1-10)
Sec. 1-10. Definitions. For the purposes of this Act, unless the context otherwise requires:
"Department" means the Department of Natural Resources.
"Director" means the Director of Natural Resources.
(Source: P.A. 89-445, eff. 2-7-96.)

(20 ILCS 801/1-15)
Sec. 1-15. General powers and duties.
(a) It shall be the duty of the Department to investigate practical problems, implement studies, conduct research and provide assistance, information and data relating to the technology and administration of the natural history, entomology, zoology, and botany of this State; the geology and natural resources of this State; the water and atmospheric resources of this State; and the archeological and cultural history of this State.
(b) The Department (i) shall obtain, store, and process relevant data; recommend technological, administrative, and legislative changes and developments; cooperate with other federal, state, and local governmental research agencies, facilities, or institutes in the selection of projects for study; cooperate with the Board of Higher Education and with the public and private colleges and universities in this State in developing relevant interdisciplinary approaches to problems; and evaluate curricula at all levels of education and provide assistance to instructors and (ii) may sponsor an annual conference of leaders in government, industry, health, and education to evaluate the state of this State's environment and natural resources.
(c) The Director, in accordance with the Personnel Code, shall employ such personnel, provide such facilities, and contract for such outside services as may be necessary to carry out the purposes of the Department. Maximum use shall be made of existing federal and state agencies, facilities, and personnel in conducting research under this Act.
(d) In addition to its other powers, the Department has the following powers:
(1) To obtain, store, process, and provide data and

information related to the powers and duties of the Department under this Act. This subdivision (d)(1) does not give authority to the Department to require reports from nongovernmental sources or entities.

(2) To cooperate with and support the Illinois

Science and Technology Advisory Committee and the Illinois Coalition for the purpose of facilitating the effective operations and activities of such entities. Support may include, but need not be limited to, providing space for the operations of the Committee and the Illinois Coalition.

(e) The Department is authorized to make grants to local not-for-profit organizations for the purposes of development, maintenance and study of wetland areas.
(f) The Department has the authority to accept, receive and administer on behalf of the State any gifts, bequests, donations, income from property rental and endowments. Any such funds received by the Department shall be deposited into the Natural Resources Fund, a special fund which is hereby created in the State treasury, and used for the purposes of this Act or, when appropriate, for such purposes and under such restrictions, terms and conditions as are predetermined by the donor or grantor of such funds or property. Any accrued interest from money deposited into the Natural Resources Fund shall be reinvested into the Fund and used in the same manner as the principal. The Director shall maintain records which account for and assure that restricted funds or property are disbursed or used pursuant to the restrictions, terms or conditions of the donor.
(g) The Department shall recognize, preserve, and promote our special heritage of recreational hunting and trapping by providing opportunities to hunt and trap in accordance with the Wildlife Code.
(Source: P.A. 91-357, eff. 7-29-99; 91-582, eff. 8-14-99; 92-326, eff. 8-9-01.)

(20 ILCS 801/1-17)
Sec. 1-17. Licenses; privacy protection.
(a) For purposes of this Section, "license" means a license required under Article 3 of the Wildlife Code or under Article 20 of the Fish and Aquatic Life Code.
(b) As soon as practicable, the Department must assign a customer identification number to each applicant for a license. After the applicant has been assigned a customer identification number, the applicant may use that customer identification number in place of his or her social security number on any subsequent application for a license. The Department must keep a record of the social security number of each applicant. The Department shall notify the applicant that his or her social security number is kept on file with the Department.
(c) A licensee's social security number shall not appear on the face of his or her license.
(Source: P.A. 94-40, eff. 1-1-06.)

(20 ILCS 801/1-20)
Sec. 1-20. Real property. The Department has the power:
(a) To transfer jurisdiction of any realty under the control of the Department to any other Department of the State Government, or to any authority, commission or other agency of the State, and to acquire or accept federal lands, when such transfer, acquisition or acceptance is advantageous to the State and is approved in writing by the Governor.
(b) To lease, from time to time, any land or property, with or without appurtenances, of which the Department has jurisdiction, and which are not immediately to be used or developed by the State; provided that no such lease be for a longer period of time than that in which it can reasonably be expected the State will not have use for such property, and further provided that no such lease be for a longer period of time than 5 years.
(Source: P.A. 89-445, eff. 2-7-96.)

(20 ILCS 801/1-23)
Sec. 1-23. Joel D. Brunsvold Building. The Illinois Department of Natural Resources Building located at One Natural Resources Way in Springfield, Illinois shall be known as the Joel D. Brunsvold Building.
(Source: P.A. 96-1545, eff. 3-10-11.)

(20 ILCS 801/1-25)
Sec. 1-25. Powers of the State Museum. In addition to its other powers and duties, the Department shall have the following powers and duties which shall be performed by the State Museum:
(1) To investigate and study the natural resources of

the State and to prepare printed reports and furnish information fundamental to the conservation and development of natural resources and for that purpose the officers and employees thereof may, pursuant to rule adopted by the Department, enter and cross all lands in this State, doing no damage to private property.

(2) To cooperate with and advise departments having

administrative powers and duties relating to the natural resources of the State, and to cooperate with similar departments in other states and with the United States Government.

(3) To cooperate with the Illinois State Academy of

Science and to publish a suitable number of the results of the investigations and research in the field of natural science to the end that the same may be distributed to the interested public.

(4) To maintain a State Museum, and to collect and

preserve objects of scientific and artistic value, representing past and present fauna and flora, the life and work of man, geological history, natural resources, and the manufacturing and fine arts; to interpret for and educate the public concerning the foregoing.

(5) To cooperate with the Illinois State Museum

Society for the mutual benefit of the Museum and the Society, with the Museum furnishing necessary space for the Society to carry on its functions and keep its records, and, upon the recommendation of the Museum Director with the approval of the Board of State Museum Advisors and the Director of the Department, to enter into agreements with the Illinois State Museum Society for the operation of a sales counter and other concessions for the mutual benefit of the Museum and the Society.

(6) To accept grants of property and to hold property

to be administered as part of the State Museum for the purpose of preservation, research of interpretation of significant areas within the State for the purpose of preserving, studying and interpreting archaeological and natural phenomena.

(7) To contribute to and support the operations,

programs and capital development of public museums in this State. For the purposes of this Section, "public museum" means a facility: (A) that is operating for the purposes of promoting cultural development through special activities or programs or through performing arts that are performed in an indoor setting, and acquiring, conserving, preserving, studying, interpreting, enhancing, and in particular, organizing and continuously exhibiting specimens, artifacts, articles, documents and other things of historical, anthropological, archaeological, industrial, scientific or artistic import, to the public for its instruction and enjoyment, and (B) that either (i) is operated by or located upon land owned by a unit of local government or (ii) is a museum that has an annual attendance of at least 150,000 and offers educational programs to school groups during school hours. A museum is eligible to receive funds for capital development under this subdivision (7) only if it is operated by or located upon land owned by a unit of local government or if it is certified by a unit of local government in which it is located as a public museum meeting the criteria of this Section. Recipients of funds for capital development under this subdivision (7) shall match State funds with local or private funding according to the following:

(a) for a public museum with an attendance of

300,000 or less during the preceding calendar year, no match is required;

(b) for a public museum with an attendance of

over 300,000 but less than 600,000 during the preceding calendar year, the match must be at a ratio of $1 from local and private funds for every $1 in State funds; and

(c) for a public museum with an attendance of

over 600,000 during the preceding calendar year, the match must be at a ratio of $2 from local and private funds for every $1 in State funds.

The Department shall formulate rules and regulations

relating to the allocation of any funds appropriated by the General Assembly for the purpose of contributing to the support of public museums in this State.

(8) To perform all other duties and assume all

obligations of the former Department of Energy and Natural Resources and the former Department of Registration and Education pertaining to the State Museum.

(Source: P.A. 95-728, eff. 7-1-08 - See Sec. 999.)

(20 ILCS 801/1-30)
Sec. 1-30. Badges. The Director must authorize to each Conservation Police Officer and to any other employee of the Department exercising the powers of a peace officer a distinct badge that, on its face, (i) clearly states that the badge is authorized by the Department and (ii) contains a unique identifying number. No other badge shall be authorized by the Department. Nothing in this Section prohibits the Director from issuing shields or other distinctive identification to employees not exercising the powers of a peace officer if the Director determines that a shield or distinctive identification is needed by the employee to carry out his or her responsibilities.
(Source: P.A. 95-331, eff. 8-21-07.)

(20 ILCS 801/1-35)
Sec. 1-35. Aquifer study. The Department shall conduct a study to (i) develop an understanding of the geology of each aquifer in the State; (ii) determine the groundwater flow through the geologic units and the interaction of the groundwater with surface waters; (iii) analyze current groundwater withdrawals; and (iv) determine the chemistry of the geologic units and the groundwater in those units. Based upon information obtained from the study, the Department shall develop geologic and groundwater flow models for each underground aquifer in the State showing the impact of adding future wells or of future groundwater withdrawals.
(Source: P.A. 95-331, eff. 8-21-07.)

(20 ILCS 801/1-40)
Sec. 1-40. Adeline Jay Geo-Karis Illinois Beach Marina; maintenance. The Department shall formulate and implement a 10-year program for the maintenance and reconstruction of the Adeline Jay Geo-Karis Illinois Beach Marina. The program shall be in place no later than January 1, 2008, and shall be known as the Adeline Jay Geo-Karis Illinois Beach Marina Program.
(Source: P.A. 95-522, eff. 8-28-07.)



Article 5 - Office Of Water Resources

(20 ILCS 801/Art. 5 heading)

(20 ILCS 801/5-5)
Sec. 5-5. Office of Water Resources; powers and duties.
(a) There shall be an Office of Water Resources within the Department. The Office shall exercise the powers and duties transferred to the Department of Natural Resources from the Department of Transportation by this Act and such other powers and duties as may be provided by law.
(b) The Office of Water Resources of the Department of Natural Resources shall exercise the powers, rights, and duties formerly vested by law in the Department of Transportation as successor to:
(1) the Rivers and Lakes Commission of Illinois, its

officers and employees;

(2) the Illinois Waterway Commission, its secretary,

chief engineers, and other officers and employees; and

(3) the Department of Public Works and Buildings with

respect to matters relating to waterways and waterway improvements, canals, harbors, ports, public port districts, port improvements and facilities, beaches, flood relief, and water conservation.

(c) The Office of Water Resources shall act as the State coordinating agency and accept and administer grants or other financial assistance from the federal government with respect to all of the following:
(1) The Water Resources Planning Act of 1965 (79

Stat. 244), as now or hereafter amended or superseded.

(2) The National Flood Insurance Act of 1968 (82

Stat. 572), as now or hereafter amended or superseded.

(3) The National Dam Inspection Act of 1972 (33

U.S.C., Sec. 467), as now or hereafter amended or superseded.

(4) The construction or reconstruction of all

projects for flood control and allied purposes.

(Source: P.A. 89-445, eff. 2-7-96.)

(20 ILCS 801/5-10)
Sec. 5-10. Additional powers. With respect to the water resources of the State, the Office of Water Resources shall have the following powers:
(a) To study and investigate ways and means by which the various water uses may be coordinated to the end that the water resources of the State be put to their maximum beneficial use and, in connection therewith, to request any department or agency of the State to make surveys, studies, investigations, prepare plans, reports and furnish such data and information as may be necessary.
(b) To coordinate, determine and provide ways and means for the equitable reconciliation and adjustment of the various conflicting claims and rights to water by users or uses.
(c) To recommend legislation for the most feasible method or methods of conserving water resources and putting them to the maximum possible use, taking into account the problems of navigation, flood control, river flow control and stabilization, reclamation, drainage and recapture, and further utilization of water after use for any purpose, domestic and industrial use, irrigation of land, municipal use, development of electric energy, public health, recreational, fish and game life, and other beneficial use.
(d) To undertake regulatory flood hazard mapping within this State.
(e) To inspect and prescribe standards of repair, maintenance and improvement of the facilities and properties of the Metro-East Sanitary District.
(Source: P.A. 89-445, eff. 2-7-96; 90-14, eff. 7-1-97.)



Article 10 - Office Of Mines And Minerals

(20 ILCS 801/Art. 10 heading)

(20 ILCS 801/10-5)
Sec. 10-5. Office of Mines and Minerals.
(a) The Department of Natural Resources shall have within it an Office of Mines and Minerals, which shall be responsible for the functions previously vested in the Department of Mines and Minerals and the Abandoned Mined Lands Reclamation Council and such other related functions and responsibilities as may be provided by law.
(b) The Office of Mines and Minerals shall have a Director and a Manager.
The Director of the Office of Mines and Minerals shall be a person thoroughly conversant with the theory and practice of coal mining but who is not identified with either coal operators or coal miners. The Director of the Office of Mines and Minerals must hold a certificate of competency as a mine examiner issued by the Illinois Mining Board.
The Manager of the Office of Mines and Minerals shall be a person who is thoroughly conversant with the theory and practice of coal mining in the State of Illinois.
(c) Notwithstanding any provision of this Act or any other law to the contrary, the Department of Natural Resources may have within it an Office of Oil and Gas Resource Management, which may be responsible for the functions previously vested in the Department of Mines and Minerals relating to oil and gas resources, such other related functions and responsibilities as may be provided by law, and other functions and responsibilities at the discretion of the Department of Natural Resources.
(Source: P.A. 99-139, eff. 7-24-15.)



Article 15 - Office Of Scientific Research And Analysis

(20 ILCS 801/Art. 15 heading)

(20 ILCS 801/15-5)
Sec. 15-5. (Repealed).
(Source: P.A. 90-490, eff. 8-17-97. Repealed by P.A. 95-728, eff. 7-1-08 - See Sec. 999.)

(20 ILCS 801/15-10)
Sec. 15-10. (Repealed).
(Source: P.A. 90-14, eff. 7-1-97. Repealed by P.A. 95-728, eff. 7-1-08 - See Sec. 999.)



Article 20 - State Museum

(20 ILCS 801/Art. 20 heading)

(20 ILCS 801/20-5)
Sec. 20-5. State Museum. The Department of Natural Resources shall have within it the office of the Illinois State Museum. The Board of the Illinois State Museum is retained as the governing board for the State Museum.
(Source: P.A. 95-728, eff. 7-1-08 - See Sec. 999.)

(20 ILCS 801/20-10)
Sec. 20-10. Board of the Illinois State Museum.
(a) Within the Department there shall be a Board of the Illinois State Museum, composed of 11 persons, one of whom shall be a senior citizen age 60 or over. The Board shall be composed of 9 representatives of the natural sciences, anthropology, art, and business, qualified by at least 10 years of experience in practicing or teaching their several professions; one senior citizen; and the Director of Natural Resources or the Director's designee. Members of the Board shall be appointed by the Governor with the advice and consent of the Senate and shall serve for 2-year terms.
The transfer of the Board to the Department under this Act does not terminate or otherwise affect the term of membership of any member of the Board, except that the former Director of Energy and Natural Resources is replaced by the Director of Natural Resources.
(b) The Board shall:
(1) advise the Director of the Department in all

matters pertaining to maintenance, extension and usefulness of the Illinois State Museum;

(2) make recommendations concerning the appointment

of a new museum director whenever a vacancy occurs in that position;

(3) fix the salaries of the administrative,

scientific, and technical staff of the Illinois State Museum; and

(4) review the budget and approve budget requests of

the Illinois State Museum and make recommendations with reference thereto to the Governor through the Director of the Department.

(c) The approval of the Board of the Illinois State Museum is necessary for the appointment of the administrative, scientific, and technical staff of the Illinois State Museum and for the making of any change in the salary of any person on that staff.
(Source: P.A. 89-445, eff. 2-7-96.)

(20 ILCS 801/20-15)
Sec. 20-15. Entrance fee. The Department may set by administrative rule an entrance fee for visitors to the Illinois State Museum. The fee assessed by this Section shall be deposited into the Illinois State Museum Fund for the Department to use to support the Illinois State Museum. The monies deposited into the Illinois State Museum Fund under this Section shall not be subject to administrative charges or chargebacks unless otherwise authorized by this Act.
(Source: P.A. 97-1136, eff. 1-1-13.)

(20 ILCS 801/20-20)
Sec. 20-20. Products manufactured in the United States. The Illinois State Museum shall set aside a booth or section of the gift shop for the sale of products manufactured in the United States. As used in this Section, "products manufactured in the United States" means assembled articles, materials, or supplies for which design, final assembly, processing, packaging, testing, or other process that adds value, quality, or reliability occurred in the United States.
(Source: P.A. 98-1031, eff. 8-25-14.)



Article 80 - Transition Provisions

(20 ILCS 801/Art. 80 heading)

(20 ILCS 801/80-5)
Sec. 80-5. Redesignation of Department. The Department of Conservation is redesignated as the Department of Natural Resources.
(Source: P.A. 89-50, eff. 7-1-95; 89-445, eff. 2-7-96.)

(20 ILCS 801/80-10)
Sec. 80-10. Director and Assistant Director. The persons serving as Director and Assistant Director of Conservation on the effective date of this Act shall continue to serve, respectively, as the Director and Assistant Director of Natural Resources for the remainder of their appointed terms and until their successors are appointed and have qualified.
(Source: P.A. 89-50, eff. 7-1-95; 89-445, eff. 2-7-96.)

(20 ILCS 801/80-15)
Sec. 80-15. Discontinued departments and offices.
(a) The Department of Energy and Natural Resources, the Department of Mines and Minerals, the Abandoned Mined Lands Reclamation Council, and the Division of Water Resources of the Department of Transportation are hereby abolished.
(b) The following offices are abolished: the Director of Energy and Natural Resources, the Director of Mines and Minerals, and the Assistant Directors of Mines and Minerals.
(Source: P.A. 89-50, eff. 7-1-95; 89-445, eff. 2-7-96.)

(20 ILCS 801/80-20)
Sec. 80-20. Transfer of powers.
(a) Except as otherwise provided in this Act, all of the rights, powers, and duties vested by law in the Department of Conservation or in any office, division, or bureau thereof are retained by the Department of Natural Resources.
All of the rights, powers, and duties vested by law in the Department of Conservation, or in any office, division, or bureau thereof, pertaining to the Lincoln Monument are transferred to the Historic Preservation Agency.
(b) Except as otherwise provided in this Act, all of the rights, powers, and duties vested by law in the Department of Energy and Natural Resources or in any office, division, or bureau thereof are transferred to the Department of Natural Resources.
All of the rights, powers, and duties vested by law in the Department of Energy and Natural Resources, or in any office, division, or bureau thereof, pertaining to recycling programs and solid waste management, energy conservation and alternative energy programs, coal development and marketing programs, and Exxon overcharge matters are transferred to the Department of Commerce and Community Affairs (now Department of Commerce and Economic Opportunity).
(c) All of the rights, powers, and duties vested by law in the Department of Mines and Minerals or in any office, division, or bureau thereof are transferred to the Department of Natural Resources.
(d) All of the rights, powers, and duties vested by law in the Abandoned Mined Lands Reclamation Council or in any office, division, or bureau thereof are transferred to the Department of Natural Resources.
(e) All of the rights, powers, and duties vested by law in the Division of Water Resources of the Department of Transportation or in any office, division, or bureau thereof are transferred to the Department of Natural Resources.
(Source: P.A. 94-793, eff. 5-19-06.)

(20 ILCS 801/80-25)
Sec. 80-25. Transfer of personnel.
(a) Personnel employed by the Department of Conservation to perform functions that are retained within the Department of Natural Resources shall continue their service within the renamed Department.
(b) Personnel employed by the Department of Energy and Natural Resources, the Department of Mines and Minerals, the Abandoned Mined Lands Reclamation Council, or the Division of Water Resources of the Department of Transportation to perform functions that are transferred by this Act to the Department of Natural Resources are transferred to the Department of Natural Resources.
(c) Personnel employed by the Department of Energy and Natural Resources to perform functions that are transferred by this Act to the Department of Commerce and Community Affairs (now Department of Commerce and Economic Opportunity) are transferred to the Department of Commerce and Community Affairs (now Department of Commerce and Economic Opportunity).
(d) Personnel employed by the abolished departments to perform functions that are not clearly classifiable within the areas referred to in this Section or who are employed to perform complex functions that are transferred in part to different departments under this Act shall be assigned and transferred to appropriate departments by the Director of Natural Resources, in consultation with the Director of Central Management Services.
(e) The rights of State employees, the State, and its agencies under the Personnel Code and applicable collective bargaining agreements and retirement plans are not affected by this Act.
(Source: P.A. 94-793, eff. 5-19-06.)

(20 ILCS 801/80-30) (from 20 ILCS 801/35)
Sec. 80-30. Transfer of property.
(a) All books, records, documents, property (real and personal), unexpended appropriations, and pending business pertaining to the rights, powers, and duties transferred by this Act from the Department of Energy and Natural Resources, the Department of Mines and Minerals, the Abandoned Mined Lands Reclamation Council, and the Division of Water Resources of the Department of Transportation to the Department of Natural Resources shall be delivered and transferred to the Department of Natural Resources.
All books, records, documents, property (real and personal), unexpended appropriations, and pending business pertaining to the rights, powers, and duties retained from the Department of Conservation by the Department of Natural Resources shall be retained by the Department of Natural Resources.
(b) All books, records, documents, property (real and personal), unexpended appropriations, and pending business pertaining to the rights, powers, and duties transferred by this Act from the Department of Energy and Natural Resources to the Department of Commerce and Community Affairs (now Department of Commerce and Economic Opportunity) shall be delivered and transferred to the Department of Commerce and Community Affairs (now Department of Commerce and Economic Opportunity).
(c) All books, records, documents, property (real and personal), unexpended appropriations, and pending business pertaining to the rights, powers, and duties transferred by this Act from the Department of Conservation to the Historic Preservation Agency shall be delivered and transferred to the Historic Preservation Agency.
(Source: P.A. 94-793, eff. 5-19-06.)

(20 ILCS 801/80-35)
Sec. 80-35. Savings provisions.
(a) The rights, powers, and duties transferred to or retained in the Department of Natural Resources, the Department of Commerce and Community Affairs (now Department of Commerce and Economic Opportunity), and the Historic Preservation Agency by this Act shall be vested in and shall be exercised by them subject to the provisions of this Act.
(b) An act done by a successor department or agency, or an officer or employee thereof, in the exercise of the rights, powers, and duties transferred by this Act shall have the same legal effect as if done by the former department or division or the officers or employees thereof.
(c) The transfer of rights, powers, and duties to the Department of Natural Resources, the Department of Commerce and Community Affairs (now Department of Commerce and Economic Opportunity), and the Historic Preservation Agency under this Act does not invalidate any previous action taken by or in respect to any of their predecessor departments or divisions or their officers or employees. References to these predecessor departments or divisions or their officers or employees in any document, contract, agreement, or law shall, in appropriate contexts, be deemed to refer to the successor department, agency, officer, or employee.
(d) The transfer of powers and duties to the Department of Natural Resources, the Department of Commerce and Community Affairs (now Department of Commerce and Economic Opportunity), and the Historic Preservation Agency under this Act does not affect any person's rights, obligations, or duties, including any civil or criminal penalties applicable thereto, arising out of those transferred powers and duties.
(e) Whenever reports or notices are now required to be made or given or documents furnished or served by any person to or upon the departments or divisions, officers and employees transferred by this Act, they shall be made, given, furnished, or served in the same manner to or upon the successor department or agency, officer or employee.
(f) This Act does not affect any act done, ratified, or cancelled, any right occurring or established, or any action or proceeding had or commenced in an administrative, civil, or criminal cause before this Act takes effect. Any such action or proceeding still pending may be prosecuted and continued by the Department of Natural Resources, the Department of Commerce and Community Affairs (now Department of Commerce and Economic Opportunity), or the Historic Preservation Agency, as the case may be.
(g) This Act does not affect the legality of any rules that are in force on the effective date of this Act that have been duly adopted by any of the agencies reorganized under this Act. Those rules shall continue in effect until amended or repealed, except that references to a predecessor department shall, in appropriate contexts, be deemed to refer to the successor department or agency under this Act.
As soon as practicable after the effective date of this Act, the Department of Natural Resources, the Department of Commerce and Community Affairs (now Department of Commerce and Economic Opportunity), and the Historic Preservation Agency shall each propose and adopt under the Illinois Administrative Procedure Act any rules that may be necessary to consolidate and clarify the rules of their predecessor departments relating to matters transferred to them under this Act.
(Source: P.A. 94-793, eff. 5-19-06.)

(20 ILCS 801/80-40)
Sec. 80-40. Effect on executive order. This Act supersedes the reorganization provided for in Executive Order No. 2 (1995).
(Source: P.A. 89-445, eff. 2-7-96.)



Article 99 - Severability And Effective Date

(20 ILCS 801/Art. 99 heading)

(20 ILCS 801/99-5)
Sec. 99-5. Severability. This Act is severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 89-50, eff. 7-1-95; 89-445, eff. 2-7-96.)

(20 ILCS 801/99-99)
Sec. 99-99. Effective date. This Act takes effect July 1, 1995.
(Source: P.A. 89-50, eff. 7-1-95; 89-445, eff. 2-7-96.)






20 ILCS 805/ - Civil Administrative Code of Illinois. (Department of Natural Resources (Conservation) Law)

Article 805 - Department Of Natural Resources (Conservation)

(20 ILCS 805/Art. 805 heading)

(20 ILCS 805/805-1)
Sec. 805-1. Article short title. This Article 805 of the Civil Administrative Code of Illinois may be cited as the Department of Natural Resources (Conservation) Law.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 805/805-5)
Sec. 805-5. Definitions. In this Law:
"Department" means the Department of Natural Resources.
"Director" means the Director of Natural Resources.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 805/805-10) (was 20 ILCS 805/63a)
Sec. 805-10. Department's powers, generally. The Department has the powers enumerated in the following Sections.
(Source: P.A. 90-490, eff. 8-17-97; 91-239, eff. 1-1-00.)

(20 ILCS 805/805-15) (was 20 ILCS 805/63a37)
Sec. 805-15. Rules and regulations. The Department has the power to adopt and enforce rules and regulations necessary to the performance of its statutory duties.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 805/805-25) (was 20 ILCS 805/63b2.8)
Sec. 805-25. Public benefit certification. The Department has the power to certify whether land encumbered by a conservation right provides a demonstrated public benefit for purposes of reduced land valuation in accordance with Section 10-167 of the Property Tax Code.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 805/805-30) (was 20 ILCS 805/63a38)
Sec. 805-30. Illinois Veteran Conservation Corps and Illinois Young Adult Conservation Corps; Illinois Veteran Recreation Corps and Illinois Youth Recreation Corps. The Department has the power to administer the Illinois Veteran Conservation Corps, Illinois Young Adult Conservation Corps, Illinois Veteran Recreation Corps, and the Illinois Youth Recreation Corps programs created by the Illinois Veteran, Youth, and Young Adult Conservation Jobs Act and to promulgate rules and regulations for the administration of the programs.
(Source: P.A. 97-738, eff. 7-5-12.)

(20 ILCS 805/805-35) (was 20 ILCS 805/63a40)
Sec. 805-35. Adopt-A-River program. The Department has the power to establish and maintain Adopt-A-River programs with individual or group volunteers in an effort to encourage and facilitate volunteer group involvement in litter cleanup in and along portions of rivers and streams located in State parks and park lands. These programs shall include but not be limited to the following:
(1) Providing and coordinating services by volunteers

to reduce the amount of litter including providing trash bags and trash bag pickup and, where necessary, providing briefings on safety procedures.

(2) Providing and installing signs identifying those

volunteers participating in the Adopt-A-River program in particular parks and park lands.

The State and the Department and its employees are not liable for any damages or injury suffered by any person resulting from his or her participation in the program or from the actions or activities of the volunteers.
(Source: P.A. 90-14, eff. 7-1-97; 91-239, eff. 1-1-00.)

(20 ILCS 805/805-40) (was 20 ILCS 805/63a41)
Sec. 805-40. Adopt-A-Park program. The Department shall establish and maintain Adopt-A-Park programs with individual or group volunteers, if requested by an individual or group volunteers, in an effort to reduce and remove litter from parks and park lands and to provide other services. The Department shall retain the ability to approve or deny an individual or group volunteer's request; however, the Department must state the reason for the request denial. These programs shall include but not be limited to the following:
(1) Providing and coordinating services by volunteers

to reduce the amount of litter, including providing trash bags and trash bag pickup and, in designated areas where volunteers may be in close proximity to moving vehicles. Individuals or volunteers must bring their own reflective safety gear.

(2) The Department shall provide a certificate of

appreciation to individual or group volunteers as recognition of their Adopt-A-Park efforts at a particular Department site.

(3) Volunteer services shall not include work

historically performed by Department employees, including services that result in a reduction of hours or compensation or that may be performed by an employee on layoff; nor shall volunteer services be inconsistent with the terms of a collective bargaining agreement.

The State and the Department, its directors, employees, and agents shall not be liable for any damages or injury suffered by any person resulting from his or her participation in the program or from the actions or activities of the volunteers, except in cases of willful and wanton misconduct. Any group and its individual members who wish to volunteer or any individual who wishes to volunteer is required to execute a general release and hold harmless agreement before beginning any volunteer activity or work. An officer, director, or other representative of any group shall also be required to execute a general release and hold harmless on behalf of a group. The agreement shall be prepared and provided by the Department.
By engaging in volunteer activities under this Act, volunteers fully acknowledge and understand that there shall be neither any (1) promise or expectation of compensation of any type, including benefits, nor (2) creation of an employer-employee relationship. The Prevailing Wage Act and the administrative rules adopted thereunder, 56 Ill. Adm. Code 100, shall not apply to any Department project or job in which volunteers are utilized under the Adopt-A-Park program.
(Source: P.A. 97-1082, eff. 8-24-12.)

(20 ILCS 805/805-45)
Sec. 805-45. Adopt-a-Trail program.
(a) The Department shall establish an "Adopt-a-Trail" program that will allow volunteer groups to assist in maintaining and enhancing trails on State owned land.
(b) Subject to subsection (c) of this Section, volunteer groups in the Adopt-a-Trail program may adopt any available trail or trail segment and may choose any one or more of the following volunteer activities:
(1) spring cleanups;
(2) accessibility projects;
(3) special events;
(4) trail maintenance, enhancement, or realignment;
(5) public information and assistance; or
(6) training.
The Department shall designate and approve specific activities to be performed by a volunteer group in the Adopt-a-Trail program which shall be executed with an approved Adopt-a-Trail agreement. Volunteer services shall not include work historically performed by Department employees, including services that result in a reduction of hours or compensation or that may be performed by an employee on layoff; nor shall volunteer services be inconsistent with the terms of a collective bargaining agreement. The Department may provide for more than one volunteer group to adopt an eligible trail or trail segment.
(c) If the Department operates other programs in the vicinity of the trail that allows volunteers to participate in the Department's Adopt-a-park program or other resource, the Department shall coordinate these programs to provide for efficient and effective volunteer programs in the area.
(d) A volunteer group that wishes to participate in the Adopt-a-Trail program shall submit an application to the Department on a form provided by the Department. Volunteer groups shall agree to the following:
(1) volunteer groups participate in the program for

at least a 2-year period;

(2) volunteer groups shall consist of at least 6

people who are 18 years of age or older, unless the volunteer group is a school or scout organization, in which case the volunteers may be under 18 years of age, but supervised by someone over the age of 18;

(3) volunteer groups shall contribute a total of at

least 200 service hours over a 2-year period;

(4) volunteer groups shall only execute Adopt-a-Trail

projects and activities after a volunteer project agreement has been completed and approved by the Department; and

(5) volunteer groups shall comply with all reasonable

requirements of the Department.

(Source: P.A. 100-180, eff. 8-18-17.)

(20 ILCS 805/805-70) (was 20 ILCS 805/63b2.9)
Sec. 805-70. Grants and contracts.
(a) The Department has the power to accept, receive, expend, and administer, including by grant, agreement, or contract, those funds that are made available to the Department from the federal government and other public and private sources in the exercise of its statutory powers and duties.
(b) The Department may make grants to other State agencies, universities, not-for-profit organizations, and local governments, pursuant to an appropriation in the exercise of its statutory powers and duties.
(c) With the exception of Open Space Lands Acquisition and Development and Land and Water Conservation Fund grants, the Department may assess review and processing fees for grant program applications under the jurisdiction of the Department. The Department may, by rule, regulate the fees, methods, and programs to be charged. The income collected shall be deposited into the Park and Conservation Fund for the furtherance of the Department grant programs or for use by the Department for the ordinary and contingent expenses of the Department.
Except as otherwise provided, all revenue collected from the application fee for the State Migratory Waterfowl Stamp Fund shall be deposited into the State Migratory Waterfowl Stamp Fund.
Except as otherwise provided, all revenue collected from the application fee for the State Pheasant Fund shall be deposited into the State Pheasant Fund.
Except as otherwise provided, all revenue collected from the application fee for the Illinois Habitat Fund shall be deposited into the Illinois Habitat Fund.
Except as otherwise provided, all revenue collected from the application fee for the State Furbearer Fund shall be deposited into the State Furbearer Fund.
The monies deposited into the Park and Conservation Fund, the State Migratory Waterfowl Stamp Fund, the State Pheasant Fund, the Illinois Habitat Fund, and the State Furbearer Fund under this Section shall not be subject to administrative charges or chargebacks unless otherwise authorized by this Act.
(Source: P.A. 97-1136, eff. 1-1-13.)

(20 ILCS 805/805-80) (was 20 ILCS 805/63b1.2)
Sec. 805-80. Indirect cost reimbursements. Indirect cost reimbursements applied for by the Department may be allocated as State matching funds. Any indirect cost reimbursement applied for and received by the Department shall be deposited into the same fund as the direct cost and may be expended, subject to appropriation, for support of programs administered by the Department.
(Source: P.A. 90-490, eff. 8-17-97; 91-239, eff. 1-1-00.)

(20 ILCS 805/805-100) (was 20 ILCS 805/63a1)
Sec. 805-100. Conservation of fish and game. The Department has the power to take all measures necessary for the conservation, preservation, distribution, introduction, propagation, and restoration of fish, mussels, frogs, turtles, game, wild animals, wild fowls, and birds.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 805/805-105) (was 20 ILCS 805/63a2)
Sec. 805-105. Conservation of fauna and flora. The Department has the power to take all measures necessary for the conservation, preservation, distribution, introduction, propagation, and restoration of the fauna and flora, except where other laws designate responsibilities specifically to other governmental agencies. The Director and authorized employees of the Department may expend sums the Director deems necessary to purchase any fauna and flora or parts thereof protected by the Department for use as evidence of a violation of the Fish and Aquatic Life Code, the Wildlife Code, or any other Act administered by the Department and may employ persons to obtain that evidence. The Director is authorized to establish investigative cash funds for the purpose of purchasing evidence or financing any investigation of persons suspected of having violated those Acts. The investigative cash funds shall be operated and maintained on the imprest system, and no such fund shall exceed $10,000. The Department is authorized to deposit the money in a locally held bank account. The funds to be expended shall come from public donations, proceeds from the sale of flora and fauna no longer or not needed as evidence that were purchased with investigative cash funds, and appropriations to the Department for contractual services.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 805/805-110) (was 20 ILCS 805/63a3)
Sec. 805-110. Statistics relating to fauna and flora. The Department has the power to collect and publish statistics relating to the fauna and flora.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 805/805-115) (was 20 ILCS 805/63a4)
Sec. 805-115. Conservation information. The Department has the power to acquire and disseminate information concerning the propagation and conservation of the fauna and flora, and the activities of the Department and the industries affected by conservation and propagation.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 805/805-120) (was 20 ILCS 805/63a5)
Sec. 805-120. Pollution prevention. The Department has the power to exercise all rights, powers, and duties conferred by law and to take measures that are necessary for the prevention of pollution of and engendering of sanitary and wholesome conditions in rivers, lakes, streams, and other waters in this State that will promote, protect, and conserve fauna and flora and to work in conjunction with any other department of State government that is proceeding to prevent stream and water pollution.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 805/805-125) (was 20 ILCS 805/63b1)
Sec. 805-125. Agreements with federal agencies. The Department has the power and authority to enter into agreements with appropriate federal agencies in order to better effect cooperative undertakings in the conservation, preservation, distribution, and propagation of fish, mussels, frogs, turtles, game, wild animals, wild fowls, birds, trees, plants, and forests. The Department's agreements with the United States government may include general indemnification provisions.
(Source: P.A. 96-45, eff. 7-15-09.)

(20 ILCS 805/805-130) (was 20 ILCS 805/63a8)
Sec. 805-130. Conservation of forests. The Department has the power to take measures for the promotion of planting, encouragement, protection, and conservation of forests and to promote forestry in this State, including but not limited to reforestation, woodland management, fire management, and forest marketing and utilization, to exercise the rights, powers, and duties in relation thereto that are conferred by law, to promote sound forestry management as described by the Illinois Forestry Development Act, and to carry out the functions ascribed to the Department by that Act.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 805/805-200) (was 20 ILCS 805/63a13-1)
Sec. 805-200. Property given in trust. The Department has the power to accept, hold, maintain, and administer, as trustee, property given in trust for educational, recreational, or historic purposes for the benefit of the People of the State of Illinois and to dispose of that property pursuant to the terms of the instrument creating the trust.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 805/805-205) (was 20 ILCS 805/63a29)
Sec. 805-205. Acquiring real property subject to life estate. The Department has the power to acquire, for purposes authorized by law, any real property in fee simple subject to a life estate in the seller in not more than 3 acres of the real property acquired, subject to the restrictions that the life estate shall be used for residential purposes only and that it shall be non-transferable.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 805/805-210) (was 20 ILCS 805/63a33)
Sec. 805-210. Purchasing land for State parks. The Department has the power to purchase land for State park purposes by contract for deed under the terms and restrictions of Section 2 of the State Parks Act. The purchase restrictions under that Act shall include and take into consideration any purchases by contract for deed under Sections 805-205, 805-215, 805-225, 805-230, and 805-255.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 805/805-215) (was 20 ILCS 805/63a17)
Sec. 805-215. Acquiring jurisdiction over federal government lands. The Department has the power to acquire jurisdiction by lease, purchase, contract, or otherwise over any lands held by or otherwise under the jurisdiction of the federal government for the purpose of carrying out any power or duty conferred upon the Department and to locate, relocate, construct, and maintain roadways and parking areas on those lands and to supply all facilities necessary for public use of the areas.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 805/805-220) (was 20 ILCS 805/63a34)
Sec. 805-220. Historic structures. The Department has the power to lease or purchase any lands or structures for the purpose of restoring, renovating, and maintaining structures of historic significance that are listed in the Illinois or National Register of Historic Places for public use; to acquire all necessary property or rights-of-way for the purpose of providing access to those structures; and to construct buildings or other facilities the Department deems necessary or desirable for maximum utilization of those facilities for public use. However, any structures obtained for the purpose of being used as State office facilities shall be subject to the authority of the Department of Central Management Services, and any leases for those facilities shall be negotiated and executed by the Department of Central Management Services.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 805/805-225) (was 20 ILCS 805/63a19)
Sec. 805-225. Conservation of natural or scenic resources. The Department has the power to acquire the fee or any lesser interests, including scenic easements, in real property in order to preserve, through limitation of future use, areas of great natural scenic beauty or areas whose existing openness, natural condition, or present state of use, if retained, would enhance the present or potential value of abutting or surrounding recreational area development or would maintain or enhance the conservation of natural or scenic resources.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 805/805-230) (was 20 ILCS 805/63a18)
Sec. 805-230. Developing recreational areas. The Department has the power to lease from individuals, corporations, or any other form of private ownership, from any municipality, public corporation, or political subdivision of this State, or from the United States any lands or waters for the purpose of developing outdoor recreational areas for public use and to acquire all necessary property or rights-of-way for the purposes of ingress or egress to those lands and waters and to construct buildings and other recreational facilities, including roadways, bridges, and parking areas, that the Department deems necessary or desirable for maximum utilization of recreational facilities for public use of the areas.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 805/805-235) (was 20 ILCS 805/63a6)
Sec. 805-235. Lease of lands acquired by the Department; disposition of obsolete buildings. The Department has the power to do and perform each and every act or thing considered by the Director to be necessary or desirable to fulfill and carry out the intent and purpose of all laws pertaining to the Department, including the right to rehabilitate or sell at public auction buildings or structures affixed to lands over which the Department has acquired jurisdiction when in the judgment of the Director those buildings or structures are obsolete, inadequate, or unusable for the purposes of the Department and to lease those lands with or without appurtenances for a consideration in money or in kind for a period of time not in excess of 5 years for the purposes and upon the terms and conditions that the Director considers to be in the best interests of the State when those lands are not immediately to be used or developed by the State. All those sales shall be made subject to the written approval of the Governor. The funds derived from those sales and from those leases shall be deposited in the State Parks Fund, except that funds derived from those sales and from those leases on lands managed and operated principally as wildlife or fisheries areas by the Department shall be deposited in the Wildlife and Fish Fund.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 805/805-240) (was 20 ILCS 805/63b)
Sec. 805-240. Sale of land affected by federal emergency conservation work; work on privately owned land.
(a) The Department has the power and authority for and on behalf of the State to make contractual agreements with the federal government providing that if, as a result of the emergency conservation work done by the federal government on State, county, and municipally owned land in Illinois under the provisions of a federal act entitled "An Act for the relief of unemployment through the performance of useful public work, and for other purposes", enacted by the 73rd Congress, the State derives a direct profit from the sale of that land or its products, then the proceeds will be divided equally between the State of Illinois and the federal government until the State shall have paid for the work done at the rate of $1.00 per man per day for the time spent on the work or projects, subject to a maximum of $3.00 per acre.
The Department's agreements with the U.S. Government may include general indemnification provisions as required by federal statutes for nonfederal sponsorship of a federally authorized project.
(b) The Department may also assume responsibility for the maintenance of work done on privately owned land either by the owners of the land or otherwise and may by contract with the owners reserve the right to remove any structures or other things of removable value resulting from the work, including products of trees planted, the removal to be without compensation to the landowner.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 805/805-245) (was 20 ILCS 805/63b2.1)
Sec. 805-245. Disposition of State park lands. The Department shall not dispose of any portion of a State park except as specifically authorized by law. This prohibition shall not restrict the Department from conveyance of easements and other lesser interests in land.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 805/805-250) (was 20 ILCS 805/63a20)
Sec. 805-250. Leases for strategic military sites. The Department has the power to lease lands over which the Department has jurisdiction to the United States Army for use as strategic military sites for a period not to exceed 10 years. All such leases, for whatever period, shall be subject to the written approval of the Governor.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 805/805-255) (was 20 ILCS 805/63a10)
Sec. 805-255. Transfers to other State agency or federal government; acquisition of federal lands. The Department has the power to transfer jurisdiction of or exchange any realty under the control of the Department to any other department of the State government, or to any agency of the federal government, or to acquire or accept federal lands, when the transfer, exchange, acquisition, or acceptance is advantageous to the State and is approved in writing by the Governor.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 805/805-260) (was 20 ILCS 805/63a7)
Sec. 805-260. Licenses and rights-of-way for public services. The Department has the power to grant licenses and rights-of-way within the areas controlled by the Department for the construction, operation, and maintenance upon, under, or across the property of facilities for water, sewage, telephone, telegraph, electric, gas, or other public service, subject to terms and conditions determined by the Department.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 805/805-265) (was 20 ILCS 805/63a39)
Sec. 805-265. Public utility easement on Tunnel Hill Bicycle Trail. The Department has the power to grant a public utility easement in the Saline Valley Conservancy District on the Tunnel Hill Bicycle Trail for construction and maintenance of a waterline, subject to terms and conditions determined by the Department.
(Source: P.A. 95-331, eff. 8-21-07.)

(20 ILCS 805/805-270) (was 20 ILCS 805/63a26)
Sec. 805-270. Surplus agricultural products. The Department has the power to sell or exchange surplus agricultural products grown on land owned by or under the jurisdiction of the Department when those products cannot be used by the Department.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 805/805-275) (was 20 ILCS 805/63a27)
Sec. 805-275. Sale of gravel and other materials. The Department has the power to sell gravel, sand, earth, or other material from any State of Illinois owned lands or waters under the jurisdiction of the Department at a fair market price. The proceeds from the sales shall be deposited into the Wildlife and Fish Fund in the State treasury.
(Source: P.A. 90-372, eff. 7-1-98; 91-239, eff. 1-1-00.)

(20 ILCS 805/805-300) (was 20 ILCS 805/63a21)
Sec. 805-300. Public accommodation, educational, and service facilities. The Department has the power to develop and operate public accommodation, educational, and service facilities on lands over which the Department has jurisdiction and to lease lands over which the Department has jurisdiction to persons or public or private corporations for a period not to exceed 99 years for the construction, maintenance, and operation of public accommodation, educational, and service facilities. Those public accommodation, educational, and service facilities include, but are not limited to, marinas, overnight housing facilities, tent and trailer camping facilities, recreation facilities, food service facilities, and similar accommodations. With respect to lands leased from the federal government or any agency of the federal government, the Department may sub-lease those lands for a period not to exceed the time of duration of the federal lease with the same renewal options that are contained in the federal lease. All such leases or sub-leases, for whatever period, shall be made subject to the written approval of the Governor.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 805/805-305) (was 20 ILCS 805/63a23)
Sec. 805-305. Campsites and housing facilities. The Department has the power to provide facilities for overnight tent and trailer campsites and to provide suitable housing facilities for student and juvenile overnight camping groups. The Department of Natural Resources may regulate, by administrative order, the fees to be charged for tent and trailer camping units at individual park areas based upon the facilities available. However, for campsites with access to showers or electricity, any Illinois resident who is age 62 or older or has a Class 2 disability as defined in Section 4A of the Illinois Identification Card Act shall be charged only one-half of the camping fee charged to the general public during the period Monday through Thursday of any week and shall be charged the same camping fee as the general public on all other days. For campsites without access to showers or electricity, no camping fee authorized by this Section shall be charged to any resident of Illinois who has a Class 2 disability as defined in Section 4A of the Illinois Identification Card Act. For campsites without access to showers or electricity, no camping fee authorized by this Section shall be charged to any resident of Illinois who is age 62 or older for the use of a campsite unit during the period Monday through Thursday of any week. No camping fee authorized by this Section shall be charged to any resident of Illinois who is a veteran with a disability or a former prisoner of war, as defined in Section 5 of the Department of Veterans' Affairs Act. No camping fee authorized by this Section shall be charged to any resident of Illinois after returning from service abroad or mobilization by the President of the United States as an active duty member of the United States Armed Forces, the Illinois National Guard, or the Reserves of the United States Armed Forces for the amount of time that the active duty member spent in service abroad or mobilized if the person (i) applies for a pass at the Department office in Springfield within 2 years after returning and provides acceptable verification of service or mobilization to the Department or (ii) applies for a pass at a Regional Office of the Department within 2 years after returning and provides acceptable verification of service or mobilization to the Department; any portion of a year that the active duty member spent in service abroad or mobilized shall count as a full year. Nonresidents shall be charged the same fees as are authorized for the general public regardless of age. The Department shall provide by regulation for suitable proof of age, or either a valid driver's license or a "Golden Age Passport" issued by the federal government shall be acceptable as proof of age. The Department shall further provide by regulation that notice of these reduced admission fees be posted in a conspicuous place and manner.
Reduced fees authorized in this Section shall not apply to any charge for utility service.
For the purposes of this Section, "acceptable verification of service or mobilization" means official documentation from the Department of Defense or the appropriate Major Command showing mobilization dates or service abroad dates, including: (i) a DD-214, (ii) a letter from the Illinois Department of Military Affairs for members of the Illinois National Guard, (iii) a letter from the Regional Reserve Command for members of the Armed Forces Reserve, (iv) a letter from the Major Command covering Illinois for active duty members, (v) personnel records for mobilized State employees, and (vi) any other documentation that the Department, by administrative rule, deems acceptable to establish dates of mobilization or service abroad.
For the purposes of this Section, the term "service abroad" means active duty service outside of the 50 United States and the District of Columbia, and includes all active duty service in territories and possessions of the United States.
(Source: P.A. 99-143, eff. 7-27-15; 99-642, eff. 7-28-16; 100-143, eff. 1-1-18.)

(20 ILCS 805/805-310) (was 20 ILCS 805/63a24)
Sec. 805-310. (Repealed).
(Source: P.A. 91-239, eff. 1-1-00. Repealed by P.A. 92-850, eff. 8-26-02.)

(20 ILCS 805/805-315) (was 20 ILCS 805/63a21.2)
Sec. 805-315. Cash incentives for concession complexes. The Department has the power to offer a cash incentive not to exceed 35% of the total documented costs to a qualified bidder for the development, construction, and supervision by the bidder of any concession complex, including but not limited to resort hotels, park lodges, marinas, golf courses, recreational developments, and ancillary or support facilities pertinent thereto, on any property leased to or under the jurisdiction of the Department; provided, however, that all contracts utilizing the State cash incentive program pursuant to this Section shall be subject to public bidding and to the written approval of the Governor. Prior to approval by the Governor, the Department shall give reasonable public notice and conduct a public hearing in a community close to the proposed project.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 805/805-320)
Sec. 805-320. (Repealed).
(Source: P.A. 91-239, eff. 1-1-00. Repealed by P.A. 97-916, eff. 8-9-12.)

(20 ILCS 805/805-325) (was 20 ILCS 805/63a25)
Sec. 805-325. Public boat launching facilities; artificial water impoundments. The Department has the power to cooperate and contract with municipalities, counties, or other local governmental units to construct and operate public boat launching facilities on the public waters of this State and to build roads and parking areas in connection therewith and to participate with all such governmental units in planning and constructing artificial water impoundments for recreational purposes.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 805/805-330) (was 20 ILCS 805/63a14)
Sec. 805-330. Lease of concessions. The Department has the power to lease concessions on any property under the jurisdiction of the Department for a period not exceeding 25 years. All such leases, for whatever period, shall be made subject to the written approval of the Governor. All concession leases executed after January 1, 1982, extending for a period in excess of 10 years, shall contain provisions for the Department to participate, on a percentage basis, in the revenues generated by any concession operation.
The Department is authorized to allow for provisions for a reserve account and a leasehold account included within departmental concession lease agreements for the purpose of setting aside revenues for the maintenance, rehabilitation, repair, improvement, and replacement of the concession facility, structure, and equipment of the Department that are a part of the leased premises.
The leasehold account shall allow for the amortization of certain authorized expenses that are incurred by the concession lessee but that are not an obligation of the lessee under the terms and conditions of the lease agreement. The Department may allow a reduction of up to 50% of the monthly rent due for the purpose of enabling the recoupment of the lessee's authorized expenditures during the term of the lease.
The lessee shall be required to pay into the reserve account a percentage of gross receipts, as set forth in the lease, to be set aside and expended in a manner acceptable to the Department by the concession lessee for the purpose of ensuring that an appropriate amount of the lessee's monies are provided by the lessee to satisfy the lessee's incurred responsibilities for the operation of the concession facility under the terms and conditions of the concession lease.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 805/805-335)
Sec. 805-335. Fees. The Department has the power to assess appropriate and reasonable fees for the use of concession type facilities as well as other facilities and sites under the jurisdiction of the Department, including, but not limited to, beaches, bike trails, equestrian trails, and other types of trails. The Department may regulate, by rule, the fees to be charged. The income collected shall be deposited into the State Parks Fund or Wildlife and Fish Fund depending on the classification of the State managed facility involved. The monies deposited into the State Parks Fund or the Wildlife and Fish Fund under this Section shall not be subject to administrative charges or chargebacks unless otherwise authorized by this Act.
(Source: P.A. 97-1136, eff. 1-1-13.)

(20 ILCS 805/805-350)
Sec. 805-350. Use of Illinois resident labor. To the extent permitted by any applicable federal law or regulation, for all work performed for State construction projects which are funded in whole or in part by a capital infrastructure bill enacted by the 96th General Assembly by sums appropriated to the Illinois Department of Natural Resources, at least 50% of the total labor hours must be performed by actual residents of the State of Illinois. For purposes of this Section, "actual residents of the State of Illinois" means persons domiciled in the State of Illinois. The Department of Labor shall promulgate rules providing for the enforcement of this Section.
(Source: P.A. 96-37, eff. 7-13-09.)

(20 ILCS 805/805-400) (was 20 ILCS 805/63a22)
Sec. 805-400. Rental of watercraft. The Department has the power to provide rowboats and other watercraft for daily rental at a reasonable fee at any of the State parks, public hunting areas, public fishing areas, or other properties of the Department where those boating facilities are considered feasible.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 805/805-405) (was 20 ILCS 805/63a30)
Sec. 805-405. Sale of publications and craft items. The Department has the power to cooperate with private organizations and agencies of the State of Illinois by providing areas and the use of staff personnel where feasible for the sale of publications on the natural and cultural heritage of the State and craft items made by Illinois craftsmen. The sales shall not conflict with existing concession agreements. The Department is authorized to negotiate with those organizations and agencies for a portion of the monies received from sales to be returned to the Department's State Parks Fund for the furtherance of interpretive and restoration programs.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 805/805-410) (was 20 ILCS 805/63a32)
Sec. 805-410. Local bank accounts. The Department has the power to establish local bank or savings and loan association accounts, upon the written authorization of the Director, to temporarily hold income received at any of its properties. Local accounts established pursuant to this Section shall be in the name of the Department and shall be subject to regular audits. The balance in a local bank or savings and loan association account shall be forwarded to the Department for deposit with the State Treasurer on Monday of each week if the amount to be deposited in a fund exceeds $500.
No bank or savings and loan association shall receive public funds as permitted by this Section unless it has complied with the requirements established pursuant to Section 6 of the Public Funds Investment Act.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 805/805-420) (was 20 ILCS 805/63a36)
Sec. 805-420. Appropriations from Park and Conservation Fund. The Department has the power to expend monies appropriated to the Department from the Park and Conservation Fund in the State treasury for conservation and park purposes.
Eighty percent of the revenue derived from fees paid for certificates of title, duplicate certificates of title and corrected certificates of title and deposited in the Park and Conservation Fund, as provided for in Section 2-119 of the Illinois Vehicle Code, shall be expended solely by the Department pursuant to an appropriation for acquisition, development, and maintenance of bike paths, including grants for the acquisition and development of bike paths and 20% of the revenue derived from fees shall be deposited into the Illinois Fisheries Management Fund, a special fund created in the State Treasury to be used for the operation of the Division of Fisheries within the Department.
Revenue derived from fees paid for the registration of motor vehicles of the first division and deposited in the Park and Conservation Fund, as provided for in Section 3-806 of the Illinois Vehicle Code, shall be expended by the Department for the following purposes:
(A) Fifty percent of funds derived from the vehicle

registration fee shall be used by the Department for normal operations.

(B) Fifty percent of funds derived from the vehicle

registration fee shall be used by the Department for construction and maintenance of State owned, leased, and managed sites.

The monies deposited into the Park and Conservation Fund and the Illinois Fisheries Management Fund under this Section shall not be subject to administrative charges or chargebacks unless otherwise authorized by this Act.
(Source: P.A. 97-1136, eff. 1-1-13.)

(20 ILCS 805/805-425) (was 20 ILCS 805/63b2.3)
Sec. 805-425. Purchase of advertising. The Department has the power and authority to purchase advertising for the purpose of education programs concerning conservation.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 805/805-430) (was 20 ILCS 805/63b2.4)
Sec. 805-430. Sale of advertising. The Department has the power and authority to sell or exchange advertising rights in its publications and printed materials. The sale of advertising shall be subject to the rules and regulations promulgated by the Department. All income received from the sale of advertising shall be deposited in the Wildlife and Fish Fund, except that income received from advertising in State Park brochures shall be deposited into the State Parks Fund and income received from advertising in boating or snowmobile program literature shall be deposited in the State Boating Act Fund.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 805/805-435)
Sec. 805-435. (Repealed).
(Source: P.A. 97-1136, eff. 1-1-13. Repealed by P.A. 97-916, eff. 8-9-12.)

(20 ILCS 805/805-500) (was 20 ILCS 805/63a12)
Sec. 805-500. Transfer from Department of Public Works and Buildings. The Department has the power to exercise the rights, powers, and duties vested by law in the Department of Public Works and Buildings as the successor of the following agencies, their officers and employees: the Illinois Park Commission, the Lincoln Homestead trustees, and the board of commissioners of and for the Lincoln Monument grounds.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 805/805-505)
Sec. 805-505. (Repealed).
(Source: P.A. 91-239, eff. 1-1-00. Repealed by P.A. 97-916, eff. 8-9-12.)

(20 ILCS 805/805-510) (was 20 ILCS 805/63a13)
Sec. 805-510. Public monuments and memorials. The Department has the power to erect, supervise, and maintain all public monuments and memorials erected by the State on properties under the jurisdiction of the Department of Natural Resources, except when the supervision and maintenance of a monument or memorial is otherwise provided by law. Under the power granted by this Section the Department shall (i) provide a site in Rock Cut State Park for the Winnebago County Vietnam Veterans' Memorial and (ii) allow the Vietnam Veterans' Honor Society to erect the Memorial of an agreed design.
(Source: P.A. 90-372, eff. 7-1-98; 91-239, eff. 1-1-00.)

(20 ILCS 805/805-515) (was 20 ILCS 805/63a28)
Sec. 805-515. Enforcement of laws and regulations. The Department has the power to enforce the laws of the State and the rules and regulations of the Department in or on any lands owned, leased, or managed by the Department and any lands that are dedicated as a nature preserve or buffer area under the Illinois Natural Areas Preservation Act.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 805/805-518)
Sec. 805-518. Removal of an individual or individuals. The Department shall have the authority to remove any individual or group of individuals engaging in illegal activities or disorderly conduct from any lands owned, leased, or managed by the Department and any lands that are dedicated as a nature preserve or buffer area under the Illinois Natural Areas Preservation Act and deny future entry to the same by way of revocation or suspension of access privileges. Hearings on access privileges shall be governed by administrative rule.
(Source: P.A. 97-1011, eff. 8-17-12.)

(20 ILCS 805/805-520) (was 20 ILCS 805/63a11)
Sec. 805-520. Operation of motorboats. The Department has the power to enforce the provisions of "An Act regulating the operation of motorboats", approved July 18, 1947 (repealed).
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 805/805-525) (was 20 ILCS 805/63a15)
Sec. 805-525. Regulation of boats on lakes. The Department has the power to designate the size, type, and kind of boats that may be used on lakes owned and operated by the Department and to charge a reasonable annual service, usage, or rental fee for the use of privately owned boats on those lakes.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 805/805-530) (was 20 ILCS 805/63a9)
Sec. 805-530. Agents' entry on lands and waters. The officers, employees, and agents of the Department, for the purposes of investigation and to exercise the rights, powers, and duties vested and that may be vested in it, may enter and cross all lands and waters in this State, doing no damage to private property.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 805/805-535) (was 20 ILCS 805/63b2.2)
Sec. 805-535. Conservation Police Officers. In addition to the arrest powers prescribed by law, Conservation Police Officers are conservators of the peace and as such have all powers possessed by policemen, except that they may exercise those powers anywhere in this State. Conservation Police Officers acting under the authority of this Section are considered employees of the Department and are subject to its direction, benefits, and legal protection.
Any person hired by the Department of Natural Resources after July 1, 2001 for a sworn law enforcement position or position that has arrest authority must meet the following minimum professional standards:
(1) At the time of hire, the person must hold (i) a

2-year degree and 3 consecutive years of experience as a police officer with the same law enforcement agency or (ii) a 4-year degree.

(2) The person must possess the skill level and

demonstrate the ability to swim at a competency level approved by the Department in an administrative rule. The Department's administrative rule must require the person to use techniques established by the American Red Cross.

(3) The person must successfully obtain certification

as a police officer under the standards in effect at that time unless that person already holds that certification and must also successfully complete the Conservation Police Academy training program, consisting of not less than 400 hours of training, within one year of hire.

Notwithstanding any provision to the contrary, all persons who either (i) have been honorably discharged and who have been awarded a Southwest Asia Service Medal, Kosovo Campaign Medal, Korean Defense Service Medal, Afghanistan Campaign Medal, Iraq Campaign Medal, or Global War on Terrorism Expeditionary Medal by the United States Armed Forces or (ii) are active members of the Illinois National Guard or a reserve component of the United States Armed Forces and who have been awarded a Southwest Asia Service Medal, Kosovo Campaign Medal, Korean Defense Service Medal, Afghanistan Campaign Medal, Iraq Campaign Medal, or Global War on Terrorism Expeditionary Medal as a result of honorable service during deployment on active duty, are deemed to have met the collegiate educational requirements for a sworn law enforcement position or position that has arrest authority.
The Department of Natural Resources must adopt an administrative rule listing those disciplines that qualify as directly related areas of study and must also adopt, by listing, the American Red Cross standards and testing points for a skill level equivalent to an intermediate level swimmer.
(Source: P.A. 96-972, eff. 7-2-10; 97-948, eff. 8-13-12.)

(20 ILCS 805/805-537)
Sec. 805-537. Conservation Police Officer quotas prohibited. The Department may not require a Conservation Police Officer to issue a specific number of citations within a designated period of time. This prohibition shall not affect the conditions of any federal or State grants or funds awarded to the Department and used to fund traffic enforcement programs.
The Department may not, for purposes of evaluating a Conservation Police Officer's job performance, compare the number of citations issued by the Conservation Police Officer to the number of citations issued by any other Conservation Police Officer who has similar job duties. Nothing in this Section shall prohibit the Department from evaluating a Conservation Police Officer based on the Conservation Police Officer's points of contact. For the purposes of this Section, "points of contact" means any quantifiable contact made in the furtherance of the Conservation Police Officer's duties, including, but not limited to, the number of traffic stops completed, arrests, written warnings, and crime prevention measures. Points of contact shall not include either the issuance of citations or the number of citations issued by a Conservation Police Officer.
(Source: P.A. 98-650, eff. 1-1-15.)

(20 ILCS 805/805-540) (was 20 ILCS 805/63b2.6)
Sec. 805-540. Enforcement of adjoining state's laws. The Director may grant authority to the officers of any adjoining state who are authorized and directed to enforce the laws of that state relating to the protection of flora and fauna to take any of the following actions and have the following powers within the State of Illinois:
(1) To follow, seize, and return to the adjoining

state any flora or fauna or part thereof shipped or taken from the adjoining state in violation of the laws of that state and brought into this State.

(2) To dispose of any such flora or fauna or part

thereof under the supervision of an Illinois Conservation Police Officer.

(3) To enforce as an agent of this State, with the

same powers as an Illinois Conservation Police Officer, each of the following laws of this State:

(i) The Illinois Endangered Species Protection

Act.

(ii) The Fish and Aquatic Life Code.
(iii) The Wildlife Code.
(iv) The Wildlife Habitat Management Areas Act.
(v) Section 48-3 of the Criminal Code of 2012

(hunter or fisherman interference).

(vi) The Illinois Non-Game Wildlife Protection

Act.

(vii) The Ginseng Harvesting Act.
(viii) The State Forest Act.
(ix) The Forest Products Transportation Act.
(x) The Timber Buyers Licensing Act.
Any officer of an adjoining state acting under a power or authority granted by the Director pursuant to this Section shall act without compensation or other benefits from this State and without this State having any liability for the acts or omissions of that officer.
(Source: P.A. 96-397, eff. 1-1-10; 97-1108, eff. 1-1-13; 97-1150, eff. 1-25-13.)

(20 ILCS 805/805-545)
Sec. 805-545. The Department of Natural Resources may enter into one or more interstate compacts concerning conservation law violators with one or more other states. The Department may adopt administrative rules necessary to implement these compacts.
(Source: P.A. 92-385, eff. 8-16-01.)

(20 ILCS 805/805-550)
Sec. 805-550. Reinstatement fee.
(a) The Department may assess a fee of up to $1,000 for the reinstatement of revoked or suspended licenses, permits, registrations, and other privileges that it administers in the exercise of its powers and duties under Illinois law.
(b) Revenues generated from the reinstatement of State park privileges shall be deposited into the State Parks Fund. Revenues generated from the reinstatement of hunting, fishing, trapping, ginseng, falconry, wildlife rehabilitation, and outfitter licenses or privileges shall be deposited into the Wildlife and Fish Fund. Revenues generated from the reinstatement of boating and snowmobile privileges shall be deposited into the State Boating Act Fund. Revenues generated from the reinstatement of forestry purchasing privileges shall be deposited into the Illinois Forestry Development Fund. Other revenues generated from the reinstatement of a license, permit, registration, or other privilege shall be deposited into the State fund in which the fee for that privilege is deposited. The Comptroller shall maintain a separate accounting of the moneys deposited under this subsection.
(c) Moneys deposited under subsection (b) shall be used by the Department, subject to appropriation, for the following purposes:
(1) 85% of the moneys shall be used for the purchase

of law enforcement vehicles for use by the Department's Office of Law Enforcement.

(2) 15% of the moneys shall be used for the promotion

of safety education by the Department's Office of Strategic Services.

(Source: P.A. 96-1160, eff. 1-1-11; 97-1011, eff. 8-17-12.)

(20 ILCS 805/805-555)
(Text of Section before amendment by P.A. 100-491)
Sec. 805-555. Consultation fees.
(a) For the purposes of this Section, "agency" shall have the meaning assigned in Section 1-20 of the Illinois Administrative Procedure Act.
(b) The Department shall assess a $500 fee for consultations conducted under subsection (b) of Section 11 of the Illinois Endangered Species Protection Act and Section 17 of the Illinois Natural Areas Preservation Act. The Department shall not assess any fee for consultations requested by a State agency or federal agency. Any fee assessed under this Section shall be deposited into the Illinois Wildlife Preservation Fund.
(c) The Department may adopt rules to implement this Section.
(d) The monies deposited into the Illinois Wildlife Preservation Fund under this Section shall not be subject to administrative charges or chargebacks unless otherwise authorized by this Act.
(Source: P.A. 97-1136, eff. 1-1-13.)

(Text of Section after amendment by P.A. 100-491)
Sec. 805-555. Consultation fees.
(a) For the purposes of this Section, "agency" shall have the meaning assigned in Section 1-20 of the Illinois Administrative Procedure Act.
(b) The Department shall assess a $100 fee for consultations conducted under subsection (b) of Section 11 of the Illinois Endangered Species Protection Act and Section 17 of the Illinois Natural Areas Preservation Act. Any fee assessed under this Section shall be deposited into the Illinois Wildlife Preservation Fund.
(c) The Department may adopt rules to implement this Section.
(d) The monies deposited into the Illinois Wildlife Preservation Fund under this Section shall not be subject to administrative charges or chargebacks unless otherwise authorized by this Act.
(Source: P.A. 100-491, eff. 6-1-18.)

(20 ILCS 805/805-560)
Sec. 805-560. Entrance fees for site visitors from other states.
(a) The General Assembly finds that a dedicated funding stream shall be established for the operation and maintenance of sites owned, managed, or leased by the Department to help ensure that these State treasures will be properly maintained and remain accessible to the public for generations to come.
(b) The Department may charge an annual vehicle access fee for access by site visitors from other states to properties owned, managed, or leased by the Department.
(c) The Department may charge a daily vehicle access fee to site visitors from other states who have not paid the current annual vehicle access fee.
(d) The Department may establish a fine for site visitors from other states who enter a site in a vehicle without paying the annual vehicle access fee or daily vehicle access fee.
(e) Revenue generated by the fees and fine assessed pursuant to this Section shall be deposited into the State Parks Fund or the Wildlife and Fish Fund, special funds in the State treasury.
(f) The Department shall adopt any and all rules necessary to implement this Section.
(g) The monies deposited into the State Parks Fund or the Wildlife and Fish Fund under this Section shall not be subject to administrative charges or chargebacks unless otherwise authorized by this Act.
(Source: P.A. 97-1136, eff. 1-1-13.)

(20 ILCS 805/805-565)
Sec. 805-565. Road vacation.
(a) Whenever the Department of Natural Resources determines that the public use or public interest will be served by vacating any plat of subdivision, street, roadway, or driveway, or part thereof, located within Department owned lands, it may vacate that plat of subdivision, street, roadway, or driveway, or part thereof, by approval of the Governor.
(b) The determination of the Department that the nature and extent of the public use or public interest to be served warrants the vacation of any plat of subdivision, street, roadway, or driveway, or part thereof, is conclusive, and the approval of the vacation is sufficient evidence of that determination, whether so recited in the vacation or not. The relief to the public from further burden and responsibility of maintaining any plat of subdivision, street, roadway, or driveway, or part thereof, constitutes a public use or public interest authorizing the vacation.
(c) Nothing contained in this Section shall be construed to authorize the Department to vacate any plat of subdivision, street, roadway, or driveway, or part thereof, that is part of any currently maintained and used State or county highway without obtaining the approval of the Department of Transportation (in the case of a State highway) or the appropriate county highway department (in the case of a county highway).
(d) Title to the land in fee simple included within the plat of subdivision, street, roadway, or driveway, or part thereof, so vacated vests in the Department except:
(1) in cases in which the deed, or other instrument

dedicating a plat of subdivision, street, roadway, or driveway, or part thereof, has expressly provided for a specific devolution of the title thereto upon the abandonment or vacation thereof; or

(2) where the street, roadway, or driveway, or part

thereof, is held by the Department by lease, or when the Department holds an easement in the land included within the plat of subdivision, street, roadway, or driveway.

(Source: P.A. 99-156, eff. 1-1-16.)






20 ILCS 820/ - Forestry Cooperative Agreement Act.

(20 ILCS 820/0.01) (from Ch. 96 1/2, par. 6100)
Sec. 0.01. Short title. This Act may be cited as the Forestry Cooperative Agreement Act.
(Source: P.A. 86-1324.)

(20 ILCS 820/1) (from Ch. 96 1/2, par. 6101)
Sec. 1. The Department of Natural Resources is authorized for and on behalf of the State to enter into cooperative agreements with the federal government, or the proper department or agency thereof, pursuant to the provisions of an Act of Congress entitled "An Act to authorize cooperation with the several States for the purpose of stimulating the acquisition, development, and proper administration and management of State forests and coordinating Federal and State activities in carrying out a national program of forest-land management, and for other purposes", approved August 29, 1935, and known as the Fulmer Act for the management, administration, development and purchase by the Department of Natural Resources of any forest lands acquired and over which it has been given jurisdiction by such cooperative agreement.
(Source: P.A. 89-445, eff. 2-7-96.)

(20 ILCS 820/2) (from Ch. 96 1/2, par. 6102)
Sec. 2. The Department of Natural Resources shall provide for the employment of a trained forester who, subject to the supervision of the Department, shall have control of the development and administration of such forest lands. The Department of Natural Resources shall prepare such standards of forest administration, development and management as are necessary to insure maximum feasible utility for timber production and watershed protection. The Department shall furnish the federal government, or the proper department or agency thereof, such annual, periodic or special reports as may be required under such cooperative agreement.
(Source: P.A. 89-445, eff. 2-7-96.)

(20 ILCS 820/3) (from Ch. 96 1/2, par. 6103)
Sec. 3. During the period any such cooperative agreement remains in force, one-half of the gross proceeds from all lands covered by the agreement and to which the United States holds title shall be paid by the State to the United States. All such payments shall be credited to the purchase price the State is to pay the United States for the land, such purchase price to be an amount equal to the total sum expended by the United States in acquiring the lands. Upon payment of the full purchase price, the Department of Natural Resources is authorized to take a conveyance of such lands in the name of the State of Illinois.
(Source: P.A. 89-445, eff. 2-7-96.)

(20 ILCS 820/4) (from Ch. 96 1/2, par. 6104)
Sec. 4. The Department of Natural Resources is authorized, with respect to lands acquired hereunder, to make expenditures from funds appropriated for such purpose, for the management, development and utilization of such lands; to sell or otherwise dispose of products from such lands; and to make such rules and regulations as may be necessary to carry out the purposes of this Act and of the cooperative agreements entered into pursuant thereto.
(Source: P.A. 89-445, eff. 2-7-96.)



20 ILCS 825/ - Forest Land Exchange Act.

(20 ILCS 825/0.01) (from Ch. 96 1/2, par. 6200)
Sec. 0.01. Short title. This Act may be cited as the Forest Land Exchange Act.
(Source: P.A. 86-1324.)

(20 ILCS 825/1) (from Ch. 96 1/2, par. 6201)
Sec. 1. The Department of Natural Resources, with the approval and consent of the Governor, is authorized to enter into contracts with the Federal Government, or the proper department or agency thereof authorized by Act of Congress, for the conveyance of lands of the State of Illinois in this State under the jurisdiction of the Department to the Federal Government, and to receive in exchange therefor, in the name of the State of Illinois, title to lands of the Federal Government in this State, for forest purposes and for the development, management and maintenance of a state-wide system of recreational and water storage lakes for the preservation of wildlife, hunting, fishing and recreation, reforestation and wildlife planting, when, in the judgment of the Department, such exchange is advantageous to the State for the orderly development and management of such lands for the purposes herein enumerated. The Department of Natural Resources is hereby authorized to purchase and receive title to lands within this State to effectuate and carry out the purposes of this Act and the Fish and Aquatic Life Code and Wildlife Code of this State; provided that such exchange of lands shall not be contrary to the terms of any contract or agreement entered into for those purposes.
(Source: P.A. 89-445, eff. 2-7-96.)



20 ILCS 830/ - Interagency Wetland Policy Act of 1989.

Article I - General Provisions

(20 ILCS 830/Art. I heading)

(20 ILCS 830/1-1) (from Ch. 96 1/2, par. 9701-1)
Sec. 1-1. Short Title. This Act shall be known and may be cited as the "Interagency Wetland Policy Act of 1989".
(Source: P.A. 86-157.)

(20 ILCS 830/1-2) (from Ch. 96 1/2, par. 9701-2)
Sec. 1-2. Legislative declaration. The General Assembly finds and determines that:
(a) In 1818, Illinois contained an estimated 8.2 million acres of wetlands. Based upon preliminary results of the Illinois portion of the National Wetlands Inventory, less than nine percent of the original acres remain.
(b) With the significant loss in acreage, a corresponding loss in the functional values and benefits that wetlands provide has occurred.
(c) Continued loss of Illinois' wetlands may deprive the people of this State of some or all of the benefits which they provide, including:
(1) reducing flood damages by absorbing, storing and conveying peak flows from storms;
(2) improving water quality by serving as sedimentation and filtering basins and as natural biological treatment areas;
(3) providing breeding, nesting, forage and protective habitat for approximately 40 percent of the State's threatened and endangered plants and animals, in addition to other forms of fish, wildlife, waterfowl and shorebirds;
(4) protecting underground water resources and helping to recharge rivers, streams and local or regional underground water supplies;
(5) serving as recreational areas for hunting, fishing, boating, hiking, bird watching, photography and other uses;
(6) providing open space and aesthetic values, particularly in rapidly developing areas;
(7) providing unique educational and research opportunities because of their high diversity of plants and animals, their support for a high incidence of threatened and endangered species, and their function as a natural buffer for rivers, lakes and streams;
(8) supplying nutrients in freshwater food cycles and serving as nursery areas and sanctuaries for young fish; and
(9) helping to protect shorelines from the forces of water erosion.
(Source: P.A. 86-157.)

(20 ILCS 830/1-3) (from Ch. 96 1/2, par. 9701-3)
Sec. 1-3. Application. The General Assembly recognizes the environmental, economic and social values of the State's remaining wetlands and directs that State agencies shall preserve, enhance, and create wetlands where possible and avoid adverse impacts to wetlands from:
(a) State and State pass-through funded construction activities. This Act does not apply to construction activities costing less than $10,000, in which non-public contributions are at least 25 percent of the total cost. This Act does not apply to cleanup of contaminated sites authorized, funded or approved pursuant to: (1) the federal Comprehensive Environmental Response Compensation and Liability Act of 1980 (P.L. 96-510), as amended; (2) the leaking underground storage tank program, as established in Subtitle I of the Hazardous and Solid Waste Amendments of 1984 (P.L. 98-616), as amended, of the Resource Conservation and Recovery Act of 1976 (P.L. 94-580); (3) the State remedial action program established under Section 4 of the Environmental Protection Act, as amended, or any other Section of this Act or regulations promulgated thereunder which pertain to the above exempted federal cleanup programs.
This Act does not apply to projects receiving loan assistance provided to local government units under the provisions of the Illinois Water Pollution Control Revolving Fund, that are subject to review under the National Environmental Policy Act of 1969 (NEPA) or the state equivalent, pursuant to rules governing the Illinois Water Pollution Control Revolving Fund.
(b) State supported land management activities;
(c) State and State supported technical assistance programs; and
(d) Other State activities that result in adverse impacts to wetlands.
Educational materials produced with State support, shall be consistent with the policies contained within this Act.
(Source: P.A. 86-157.)

(20 ILCS 830/1-4) (from Ch. 96 1/2, par. 9701-4)
Sec. 1-4. State goal. It shall be the goal of the State that there be no overall net loss of the State's existing wetland acres or their functional value due to State supported activities. Further, State agencies shall preserve, enhance and create wetlands where necessary in order to increase the quality and quantity of the State's wetland resource base.
(Source: P.A. 86-157.)

(20 ILCS 830/1-5) (from Ch. 96 1/2, par. 9701-5)
Sec. 1-5. Goal implementation. The goal is implemented through a State Wetland Mitigation Policy and the development of Agency Action Plans.
(Source: P.A. 86-157.)

(20 ILCS 830/1-6) (from Ch. 96 1/2, par. 9701-6)
Sec. 1-6. Definitions. As used in this Act:
(a) "Wetland" means land that has a predominance of hydric soils (soils which are usually wet and where there is little or no free oxygen) and that is inundated or saturated by surface or groundwater at a frequency and duration sufficient to support, and that under normal circumstances does support, a prevalence of hydrophytic vegetation (plants typically found in wet habitats) typically adapted for life in saturated soil conditions. Areas which are restored or created as the result of mitigation or planned construction projects and which function as a wetland are included within this definition even when all three wetland parameters are not present.
(b) "Adverse wetland impacts" means any land management and construction or related project activity which directly or indirectly reduces the size of a wetland or impairs a wetland's functional value, as described in subsection (c) of Section 1-2 of this Act, or the hydraulic and hydrologic characteristics of a wetland.
(c) "Director" means the Director of Natural Resources.
(d) "Department" with reference to this Act means the Department of Natural Resources.
(e) "Committee" means the Interagency Wetlands Committee created by this Act.
(f) "Mitigation" includes avoiding, minimizing or compensating for adverse wetland impacts. This includes:
(1) Avoiding the impact altogether by not taking a

certain action or parts of an action;

(2) Minimizing the impact by limiting the magnitude

of the action; and

(3) Compensating for the impact by replacing or

providing substitute wetland resources or environments.

(g) "Agency Action Plan" means a plan developed by an individual agency to implement this Act.
(h) "Wetland Compensation Plan" means a plan developed for each individual construction project that details how the responsible agency will compensate for actions which will result in adverse wetland impacts.
(i) "Conservation Organization" means an organization, legally established under Illinois Law, for the purpose of managing and protecting natural resources.
(j) "Necessary" means in a manner consistent with the intent of this Act.
(Source: P.A. 89-445, eff. 2-7-96.)



Article II - Agency Coordination

(20 ILCS 830/Art. II heading)

(20 ILCS 830/2-1) (from Ch. 96 1/2, par. 9702-1)
Sec. 2-1. Interagency Wetlands Committee. An Interagency Wetlands Committee, chaired by the Director of Natural Resources or his or her representative, is established. The Directors of the following agencies, or their respective representatives, shall serve as members of the Committee:
Capital Development Board,
Department of Agriculture,
Department of Commerce and Economic Opportunity,
Environmental Protection Agency,
Department of Transportation, and
Historic Preservation Agency.
The Interagency Wetlands Committee shall also include 2 additional persons with relevant expertise designated by the Director of Natural Resources.
The Interagency Wetlands Committee shall advise the Director in the administration of this Act. This will include:
(a) Developing rules and regulations for the

implementation and administration of this Act.

(b) Establishing guidelines for developing individual

Agency Action Plans.

(c) Developing and adopting technical procedures for

the consistent identification, delineation and evaluation of existing wetlands and quantification of their functional values and the evaluation of wetland restoration or creation projects.

(d) Developing a research program for wetland

function, restoration and creation.

(e) Preparing reports, including:
(1) A biennial report to the Governor and the

General Assembly on the impact of State supported activities on wetlands.

(2) A comprehensive report on the status of the

State's wetland resources, including recommendations for additional programs, by January 15, 1991.

(f) Development of educational materials to promote

the protection of wetlands.

(Source: P.A. 94-793, eff. 5-19-06.)

(20 ILCS 830/2-2) (from Ch. 96 1/2, par. 9702-2)
Sec. 2-2. Agency Action Plans. Within one year following passage of this Act each State agency serving on the Interagency Wetlands Committee shall prepare an Agency Action Plan, which shall be used as the agency's procedural plan for the implementation of this Act. Guidelines for Agency Action Plans shall be developed by the Department and reviewed by the Committee within 6 months of the effective date of this Act.
(a) Minimum elements of each Agency Action Plan will include:
(1) Provisions for both a consultation process with the Department and conflict resolution process through the Governor's office;
(2) Procedures for the development of a Wetland Compensation Plan;
(3) Procedures to scientifically monitor the success of wetland restoration/creation projects.
(4) Procedures to minimize the destruction of wetlands caused or encouraged by State supported construction, land management, technical assistance, educational and other activities;
(5) Procedures to increase the quantity and quality of wetlands as a standard component of agency activities including incentives for the creation of wetlands in the agency's regulation of activities for which wetland compensation plans are not required by this Act;
(6) Procedures to coordinate the responsibilities contained within this Act with other State programs;
(7) Procedures to ensure that historic and archaeological resources will not be negatively impacted by this Act; and
(8) An acquisition policy related to implementation of this Act.
(b) Agency Action Plans may also include: (1) procedures for the development and management of a Wetland Compensation Account; and (2) procedures to expedite the review of certain classes of projects.
(c) Agency Action Plans shall be submitted to the Governor and the General Assembly after review and approval by the Department.
(Source: P.A. 86-157.)



Article III - State Wetland Mitigation Policy

(20 ILCS 830/Art. III heading)

(20 ILCS 830/3-1) (from Ch. 96 1/2, par. 9703-1)
Sec. 3-1. State Wetland Mitigation Policy. This Act implements the State Wetland Mitigation Policy, which directs that each State agency shall preserve wetlands as a priority of action when they develop construction or land management plans. When an agency can establish that no other feasible alternative exists and adverse wetland impacts are unavoidable, adverse impacts are to be compensated for through the development and implementation of a Department approved Wetland Compensation Plan.
The policy requires progressive levels of compensation based upon the level of impact to the existing wetland and the location of compensation wetlands. Priority shall be given to locating compensation wetlands close to the wetland area impacted.
Proposed State and State-supported construction activities which may impact wetlands identified on the Illinois Natural Areas Inventory, under public ownership or which provide habitat for State or federally threatened or endangered species will continue to require direct consultation with the Department and compliance with the Endangered Species Protection Act of 1986.
(Source: P.A. 86-157.)

(20 ILCS 830/3-2) (from Ch. 96 1/2, par. 9703-2)
Sec. 3-2. Ownership and management. Wetlands, whether purchased, restored or created as the result of this Act shall be protected through either easements or fee simple transfer to either a public conservation agency or private conservation organization which will protect and manage the area.
(Source: P.A. 86-157.)

(20 ILCS 830/3-3) (from Ch. 96 1/2, par. 9703-3)
Sec. 3-3. Wetland Compensation Account. Each State agency is hereby authorized to establish a Wetland Compensation Account to reconcile debits and credits established as the result of Wetland Compensation Plans.
Management of a Wetland Compensation Account, if established, is the responsibility of the individual State agency. The Department shall review each agency's Compensation Account to confirm that all debits and credits are accounted for and balanced.
(Source: P.A. 86-157.)

(20 ILCS 830/3-4) (from Ch. 96 1/2, par. 9703-4)
Sec. 3-4. Impact evaluation. For each project action involving a wetland, State agencies shall follow a multi-step process to avoid and minimize adverse wetland impacts as the preferred course of action. An agency must document that no other feasible alternative exists before adverse impacts are considered.
In order of priority, these steps shall include:
(1) The avoidance of adverse wetland impacts;
(2) Minimal alteration with compensation on the site of the proposed project;
(3) Significant alteration with compensation on the site of the proposed project;
(4) Wetland destruction with compensation on the site of the proposed project;
(5) Wetland destruction with compensation off the site of the proposed project but within the same drainage basin; and
(6) Wetland destruction with compensation both off the site of the proposed project and out of the drainage basin.
(Source: P.A. 86-157.)

(20 ILCS 830/3-5) (from Ch. 96 1/2, par. 9703-5)
Sec. 3-5. Value. Value shall include:
Value for each compensation plan shall be established by the agency developing the compensation plan in consultation with the Department.
(Source: P.A. 86-157.)

(20 ILCS 830/3-6) (from Ch. 96 1/2, par. 9703-6)
Sec. 3-6. Compensation ratios. Wetland Compensation Plans must adhere to a schedule of increasing compensation ratios based upon the amount of adverse wetland impact and the location of compensation projects.
(a) Compensation ratios are required to:
(1) Ensure that wetland systems are not destroyed without careful evaluation of other alternatives; and
(2) Discourage destruction of wetland resources in rapidly developing areas of Illinois and their replacement within other regions of the State.
(b) Compensation ratios shall be established and shall be progressively higher to reflect the priority actions identified in Section 3-4.
The lowest compensation ratio shall be for minimal alteration and compensation on-site. The highest compensation ratio shall be for destruction and compensation outside the impacted wetland's drainage basin.
Progressively higher compensation ratios shall strongly encourage agencies to avoid or minimize adverse wetland impacts and to compensate on-site.
(c) Compensation may be accomplished through a combination of creation of new wetlands, restoration of degraded wetlands, acquisition of existing wetlands, or research. Compensation shall be accomplished using the best available technology.
(d) The Department, through the Interagency Wetlands Committee, shall review the compensation ratios to determine their adequacy and appropriateness, and shall report the results of this review in the biennial report required in Section 2-1.
(e) When adverse wetland impacts occur, the Wetland Compensation Plan must include the creation of at least one-for-one replacement of new wetlands of comparable functional type and size, before restoration, acquisition or research alternatives are considered.
One provision of a Wetland Compensation Plan may include funding for needed research on wetland functions, restoration or creation. Credit for research funding requires approval of the Department upon consultation of the Committee.
(Source: P.A. 86-157.)



Article IV - Administration

(20 ILCS 830/Art. IV heading)

(20 ILCS 830/4-1) (from Ch. 96 1/2, par. 9704-1)
Sec. 4-1. Administration. The Department shall administer this Act and shall formulate rules and regulations necessary for its implementation.
(Source: P.A. 86-157.)






20 ILCS 835/ - State Parks Act.

(20 ILCS 835/0.01) (from Ch. 105, par. 464h)
Sec. 0.01. Short title. This Act may be cited as the State Parks Act.
(Source: P.A. 86-1324.)

(20 ILCS 835/1) (from Ch. 105, par. 465)
Sec. 1. The Department of Natural Resources shall have the care, control, supervision and management of all State parks heretofore acquired by the State, or which may hereafter be acquired, and all easements appurtenant or contributory thereto; such parks to be open to and to be for the benefit and enjoyment of all the people of this State, subject to the rules and regulations of the Department.
(Source: P.A. 89-445, eff. 2-7-96.)

(20 ILCS 835/2) (from Ch. 105, par. 466)
Sec. 2. It shall be the policy of the State of Illinois to acquire a system of State parks which shall embody the following purposes and objectives:
(1) To preserve the most important historic sites and

events which are connected with early pioneer or Indian history, so that such history of the Indians, explorers, missionaries and settlers may be preserved, not only as a tribute to those who made possible the building of the State of Illinois and of the Union, but also as a part of the education of present and future Illinois citizens.

(2) To set aside as public reservations those

locations which have unusual scenic attractions caused by geologic or topographic formations, such as canyons, gorges, caves, dunes, beaches, moraines, palisades, examples of Illinois prairie, and points of scientific interest to botanists and naturalists. These areas should be large in size and whenever practicable shall be not less than 1,000 acres in extent. However, smaller areas may be acquired wherever conditions do not warrant the acquisition of the larger acreage.

(3) To preserve large forested areas and marginal

lands along the rivers, small water courses, and lakes for a recreation use different from that given by the typical city park, and so that these tracts may remain unchanged by civilization, so far as possible, and be kept for future generations. Such areas also, should be acquired in units of 1,000 acres or more and may be available as fish and game preserves. However, smaller areas may be acquired wherever conditions do not warrant the acquisition of the larger acreage.

(4) To connect these parks with each other by a

system of scenic parkways with widths varying from 100 to 1,000 feet, as a supplement to and completion of the State highway system. Where the present State highway routes may serve this purpose, their location, alignment and design should be studied with this plan in view. At suitable locations along these highways, pure water supplies and shelters and comfort facilities of attractive design may be installed for the convenience of the public.

The Department of Natural Resources is authorized in behalf of the State of Illinois to accept by donation or bequest, to purchase or acquire by condemnation proceedings in the manner provided for the exercise of the power of eminent domain under the Eminent Domain Act, or by contract for deed payable over a period of time not to exceed 10 years, or in any other legal manner, the title to all such lands, waters or regions, and the easements appurtenant or contributory thereto, which shall be in accord with such policy in respect to a system of State parks, for the purpose of which the General Assembly may make an appropriation. Purchases by contract for deed under this Section shall not exceed $20,000,000 in total purchase price for land under contract at any one given time.
(Source: P.A. 94-1055, eff. 1-1-07.)

(20 ILCS 835/2.5)
Sec. 2.5. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(20 ILCS 835/3) (from Ch. 105, par. 467)
Sec. 3. In maintaining the State parks the Department of Natural Resources shall conserve the original character as distinguished from the artificial landscaping of such parks.
(Source: P.A. 89-445, eff. 2-7-96.)

(20 ILCS 835/3a) (from Ch. 105, par. 467a)
Sec. 3a. The Department of Natural Resources shall not dispose of any portion of a State park except as specifically authorized by law. This prohibition shall not restrict the Department from conveyance of easements and other lesser interests in land.
(Source: P.A. 89-445, eff. 2-7-96.)

(20 ILCS 835/4) (from Ch. 105, par. 468)
Sec. 4. The Department of Natural Resources has the power:
(1) To make rules and regulations necessary to carry out its duties under this Act, including rules and regulations for the use, care, improvement, control and administration of lands under its jurisdiction, and to enforce the same.
(2) To employ such custodians, keepers, clerks, assistants, laborers and subordinates as may be necessary to carry out the provisions of this Act.
(3) To lay out, construct and maintain all needful roads, parking areas, paths or trails, bridges, and docks, camp or lodge sites, picnic areas, beach houses, lodges and cabins and any other structures and improvements necessary and appropriate in any state park or easement thereto; and to provide water supplies, heat and light, and sanitary facilities for the public and living quarters for the custodians and keepers of state parks.
(4) To replant any devastated native plant areas of any State park or increase or supplement the same when necessary with plant material indigenous to such park.
(5) To cooperate with the United States government and with other states in matters relating to the care, improvement, control and administration of national or interstate parks.
(6) To cooperate and contract with any agency, organization or individual in a manner consistent with the purposes of this Act and the powers granted the Department herein.
(7) To accept and administer gifts, grants and legacies of money, securities or property to be used by the Department of Natural Resources for the purposes of this Act and according to the tenor of such gift, grant or legacy.
(Source: P.A. 89-445, eff. 2-7-96.)

(20 ILCS 835/4a) (from Ch. 105, par. 468.1)
Sec. 4a. It shall be the duty of the Governor and the Director of the Department in charge of the administration of this Act to cancel immediately the lease on any concession when the person holding the concession or an employee thereof discriminates on the basis of race, color, creed, sex, religion, physical or mental disability, or national origin against any patron thereof.
(Source: P.A. 99-143, eff. 7-27-15.)

(20 ILCS 835/4b)
Sec. 4b. Products manufactured in the United States. Gift shops and concession areas within State parks and parkways shall set aside a booth or section for the sale of products manufactured in the United States. As used in this Section, "products manufactured in the United States" means assembled articles, materials, or supplies for which design, final assembly, processing, packaging, testing, or other process that adds value, quality, or reliability occurred in the United States.
(Source: P.A. 98-1031, eff. 8-25-14.)

(20 ILCS 835/4c) (from Ch. 105, par. 468.3)
Sec. 4c. All income realized from properties under the jurisdiction of the Department of Natural Resources shall be paid into the State Parks Fund, except that income realized from properties managed and operated principally as wildlife, forestry or fisheries areas shall be paid into the Wildlife and Fish Fund. All income realized from violations of this Act, other State laws and related regulations, or local laws within such properties, except violations of the Fish and Aquatic Life Code or the Wildlife Code, when such income is derived from fines, penalties and other actions of county or municipal law enforcement personnel, may be retained by the county or municipality where the violations occurred.
The Department of Natural Resources may, upon written authorization of the Director of the Department, establish local bank or savings and loan association accounts to temporarily hold this income. All local bank or savings and loan association accounts established pursuant to this Section shall be in the name of the Department of Natural Resources and shall be subject to regular audits. The balance in a local bank or savings and loan association account shall be forwarded to the Department of Natural Resources for deposit with the State Treasurer on Monday of each week if the amount to be deposited in a fund exceeds $500 or within 30 days after deposit.
No bank or savings and loan association shall receive public funds as permitted by this Section, unless it has complied with the requirements established pursuant to Section 6 of the Public Funds Investment Act.
(Source: P.A. 89-445, eff. 2-7-96.)

(20 ILCS 835/6) (from Ch. 105, par. 468b)
Sec. 6. It is a violation of this Section for any person to:
(1) cut, break, injure, destroy, take or remove any

tree, shrub, timber, plant, or natural object in any park or parkway, except that the Department of Natural Resources may, by administrative rule, authorize edible fungi, nut, and berry collection in those areas of Department owned, leased, or managed lands where the collecting would not be in conflict or incompatible with (i) Department of Natural Resources natural resource management or recreational programs for that area and (ii) the Natural Areas Preservation Act;

(2) kill, cause to be killed, or pursue with intent

to kill any bird or animal in a park or parkway, provided that the Department of Natural Resources may by administrative order authorize hunting in those areas of state parks where such hunting would not be in conflict or incompatible with Department of Natural Resources recreational programs for that area;

(3) take any fish from the waters of any park or

parkway, contrary to the rules and regulations of the Department of Natural Resources;

(4) wilfully mutilate, injure, deface, or destroy any

guide post, notice, tablet, fence, enclosure or work for the protection or ornamentation of any park or parkway;

(5) light any fire upon any park or parkway, except

in an authorized place or places or wilfully or carelessly permit any fire which he has lighted or caused to be lighted, or which shall be under his charge, to spread or extend to or burn any shrubbery, trees, timber, ornaments, or improvements upon any State park, nature preserve or parkways, or leave any camp fires which he shall have lighted or caused to be lighted, or which shall have been left in his charge, unattended by a competent person;

(6) place within any park or parkway or affix to any

object therein contained, any work, character, or device designed to advertise any business, profession, article, thing, exhibition, matter or event;

(7) violate any rule or regulation adopted and

published by the Department of Natural Resources pursuant to the provisions of this Act.

A person who violates this Section shall, for each offense, be guilty of a Class B misdemeanor.
(Source: P.A. 93-341, eff. 7-24-03.)

(20 ILCS 835/8) (from Ch. 105, par. 468b1)
Sec. 8. If the property adjoining any State Park is used for farming purposes, fences shall be maintained between the park and such adjoining land in accordance with the Fence Act. The Department of Natural Resources shall construct and maintain a just proportion of that division fence as provided in the Fence Act.
(Source: P.A. 89-445, eff. 2-7-96.)



20 ILCS 840/ - State Parks Designation Act.

(20 ILCS 840/0.01) (from Ch. 105, par. 468f.9)
Sec. 0.01. Short title. This Act may be cited as the State Parks Designation Act.
(Source: P.A. 86-1324.)

(20 ILCS 840/1) (from Ch. 105, par. 468g)
Sec. 1. The following described areas are designated State Parks and have the names herein ascribed to them:
Adeline Jay Geo-Karis Illinois Beach State Park, in Lake County;
Apple River Canyon State Park, in Jo Daviess County;
Argyle Lake State Park, in McDonough County;
Beaver Dam State Park, in Macoupin County;
Buffalo Rock State Park, in La Salle County;
Castle Rock State Park, in Ogle County;
Cave-in-Rock State Park, in Hardin County;
Chain O'Lakes State Park, in Lake and McHenry Counties;
Delabar State Park, in Henderson County;
Dixon State Park, in Lee County;
Dixon Springs State Park, in Pope County;
Eagle Creek State Park, in Shelby County;
Eldon Hazlet State Park, in Clinton County;
Ferne Clyffe State Park, in Johnson County;
Fort Creve Coeur State Park, in Tazewell County;
Fort Defiance State Park, in Alexander County;
Fort Massac State Park, in Massac County;
Fox Ridge State Park, in Coles County;
Frank Holten State Park, in St. Clair County;
Funk's Grove State Park, in McLean County;
Gebhard Woods State Park, in Grundy County;
Giant City State Park, in Jackson and Union Counties;
Goose Lake Prairie State Park, in Grundy County;
Hazel and Bill Rutherford Wildlife Prairie State Park, in Peoria County;
Hennepin Canal Parkway State Park, in Bureau, Henry, Rock Island, Lee and Whiteside Counties;
Horseshoe Lake State Park, in Madison and St. Clair Counties;
Illini State Park, in La Salle County;
Illinois and Michigan Canal State Park, in the counties of Cook, Will, Grundy, DuPage and La Salle;
Johnson Sauk Trail State Park, in Henry County;
Jubilee College State Park, in Peoria County, excepting Jubilee College State Historic Site as described in Section 7.1 of the Historic Preservation Agency Act;
Kankakee River State Park, in Kankakee and Will Counties;
Kickapoo State Park, in Vermilion County;
Lake Le-Aqua-Na State Park, in Stephenson County;
Lake Murphysboro State Park, in Jackson County;
Laurence C. Warren State Park, in Cook County;
Lincoln Trail Homestead State Park, in Macon County;
Lincoln Trail State Park, in Clark County;
Lowden State Park, in Ogle County;
Matthiessen State Park, in La Salle County;
McHenry Dam and Lake Defiance State Park, in McHenry County;
Mississippi Palisades State Park, in Carroll County;
Moraine View State Park, in McLean County;
Morrison-Rockwood State Park, in Whiteside County;
Nauvoo State Park, in Hancock County, containing Horton Lake;
Pere Marquette State Park, in Jersey County;
Prophetstown State Park, in Whiteside County;
Pyramid State Park, in Perry County;
Railsplitter State Park, in Logan County;
Ramsey Lake State Park, in Fayette County;
Red Hills State Park, in Lawrence County;
Rock Cut State Park, in Winnebago County, containing Pierce Lake;
Rock Island Trail State Park, in Peoria and Stark Counties;
Sam Parr State Park, in Jasper County;
Sangchris Lake State Park, in Christian and Sangamon Counties;
Shabbona Lake and State Park, in DeKalb County;
Siloam Springs State Park, in Brown and Adams Counties;
Silver Springs State Park, in Kendall County;
South Shore State Park, in Clinton County;
Spitler Woods State Park, in Macon County;
Starved Rock State Park, in La Salle County;
Stephen A. Forbes State Park, in Marion County;
Walnut Point State Park, in Douglas County;
Wayne Fitzgerrell State Park, in Franklin County;
Weinberg-King State Park, in Schuyler County;
Weldon Springs State Park, in DeWitt County;
White Pines Forest State Park, in Ogle County;
William G. Stratton State Park, in Grundy County;
Wolf Creek State Park, in Shelby County.
(Source: P.A. 94-1042, eff. 7-24-06.)

(20 ILCS 840/2) (from Ch. 105, par. 468h)
Sec. 2. The following described areas are designated State Memorials and shall have the names herein ascribed to them, to wit:
Fort Edwards State Memorial, in Hancock County;
Lincoln Trail Homestead State Memorial, in Macon County;
Lowden State Memorial, in Ogle County.
(Source: P.A. 89-445, eff. 2-7-96.)

(20 ILCS 840/3) (from Ch. 105, par. 468i)
Sec. 3. The following described areas are designated State Conservation Areas and shall have the names herein ascribed to them, to wit:
Anderson Lake Conservation Area, in Fulton County;
Beall Woods Nature Preserve and Conservation Area, in Wabash County;
Burnham Island Conservation Area, in Alexander County;
Calhoun County Conservation Area, in Calhoun County;
Des Plaines Conservation Area, in Will County;
Hamilton County Conservation Area, in Hamilton County, containing Dolan Lake;
Horseshoe Lake Conservation Area, in Alexander County;
Iroquois County Conservation Area, in Iroquois County;
Lee County Conservation Area, in Lee County;
Louis H. Barkhausen Conservation Area, in Mason County;
Marshall County Conservation Area, in Marshall County;
Mermet Lake Conservation Area, in Massac County;
Pekin Lake Conservation Area, in Tazewell County;
Randolph County Conservation Area, in Randolph County;
Rice Lake Conservation Area, in Fulton County;
Saline County Conservation Area, in Saline County;
Sam Dale Lake Conservation Area, in Wayne County;
Sanganois Conservation Area, in Cass and Mason Counties;
Sparland Conservation Area, in Marshall County;
Spring Branch Conservation Area, in Peoria County;
Spring Lake Conservation Area, in Tazewell County;
Union County Conservation Area, in Union County;
Washington County Conservation Area, in Washington County;
William W. Powers Conservation Area, in Cook County;
Woodford County Conservation Area, in Woodford County.
(Source: P.A. 89-445, eff. 2-7-96.)

(20 ILCS 840/3.3)
Sec. 3.3. State natural areas. The following described areas are designated State Natural Areas and shall have the names ascribed to them in this Section:
Harry "Babe" Woodyard State Natural Area, in Vermilion County.
(Source: P.A. 97-177, eff. 1-1-12.)

(20 ILCS 840/3.5)
Sec. 3.5. Jim Edgar Panther Creek State Fish and Wildlife Area. The area that has been commonly known as the Site M Fish and Wildlife Area in Cass County is designated a State Conservation Area and shall be known as the Jim Edgar Panther Creek State Fish and Wildlife Area.
(Source: P.A. 91-275, eff. 1-1-00.)

(20 ILCS 840/4) (from Ch. 105, par. 468j)
Sec. 4. The following described real estate is added to and made a part of Pere Marquette State Park, to wit:
All that area in Sections 5 and 8, T. 6N, R. 12 W. of the 3rd P.M., Jersey County, Illinois, bequeathed to the State of Illinois by the late Harry H. Ferguson of Alton, Illinois, comprising 860 acres, more or less, and once known as Glen Cliffe Farm.
(Source: Laws 1953, p. 1280.)

(20 ILCS 840/5) (from Ch. 105, par. 468k)
Sec. 5. All State Parks, Memorials, Parkways, Boating Access Areas, Recreational Areas and Conservation Areas mentioned in this Act shall be under the care, control, supervision and management of the Department of Natural Resources.
(Source: P.A. 89-445, eff. 2-7-96.)

(20 ILCS 840/6) (from Ch. 105, par. 468k-1)
Sec. 6. The following described areas are designated State Recreational Areas and shall have the names ascribed to them in this Section:
Parklands Recreational Area, in Tazewell County.
(Source: P.A. 89-445, eff. 2-7-96.)

(20 ILCS 840/7) (from Ch. 105, par. 468k-2)
Sec. 7. The following described areas are designated State Boating Access Areas and shall have the names ascribed to them in this Section:
Hennepin Canal Parkway, in Bureau, Henry, Rock Island, and Whiteside Counties;
Montebello Access Area, in Hancock County;
Myers Landing Access Area, in Adams County;
Piasa Creek Access Area, in Jersey County;
Pleasant Hill-Pike and Calhoun River Access Area, in Pike and Calhoun Counties;
Titus Hollow Access Area, in Calhoun County.
(Source: P.A. 89-445, eff. 2-7-96.)

(20 ILCS 840/8) (from Ch. 105, par. 468k-3)
Sec. 8. The Sanganois-Knapp Island Conservation Area. The Department of Natural Resources is authorized to enter into and carry out agreements with any agency of the United States Government to insure the performance of the items of non-federal participation involved in the operation and maintenance of improvements on the Sanganois-Knapp Island Conservation Area adjacent to the Sangamon River for the purpose of making certain portions of it suitable for public outdoor recreation utilization including the management of wildlife as set forth in Section 221 of the Flood Control Act of 1970 (PL 91-611).
(Source: P.A. 89-445, eff. 2-7-96.)

(20 ILCS 840/9) (from Ch. 105, par. 468k-4)
Sec. 9. The Department of Natural Resources (formerly designated the Department of Conservation), is authorized to lease, in whole or in part, to the City of Kankakee, or its successors or assigns, for a period not to exceed 60 years, the Kankakee River Dam at Kankakee, Illinois, and the necessary State owned land, surplus waters and appurtenances for hydropower development. All such leased property shall be deemed a part of the electric system of the City of Kankakee, Illinois, and that City is hereby expressly authorized in connection therewith to acquire, construct, own, operate and maintain without its corporate limits electric generating facilities and appurtenances at or near said Kankakee Dam. All revenue received from such leases shall be deposited in the State Treasury in the special fund known as the State Parks Fund and shall be used only for those purposes described in Section 8.11 of the State Finance Act.
(Source: P.A. 89-445, eff. 2-7-96.)

(20 ILCS 840/10) (from Ch. 105, par. 468k-5)
Sec. 10. The Department of Natural Resources is authorized to enter into and carry out agreements with any federal, state or local agencies, or with any other persons, and to acquire any property or interest in property and make improvements thereon, for the purpose of making portions of the Smithland Reservoir and adjacent areas suitable for outdoor recreation utilization. Upon completion of the project required by this Section, the area to be used for State Recreational Area purposes shall be designated as a State Recreational Area.
(Source: P.A. 89-445, eff. 2-7-96.)

(20 ILCS 840/11)
Sec. 11. Leasing property.
(a) Notwithstanding any provision of this Act or any other law to the contrary, property located within Pyramid State Park and described in subsection (b) of this Section shall no longer be designated part of Pyramid State Park and the Department of Natural Resources is authorized to lease such property to a private entity having options to purchase property adjacent thereto on which mining operations are planned, provided that the private entity shall demonstrate to the Department that:
(1) the property described in subsection (b) of this

Section does not include areas:

(A) listed on the Illinois Natural Areas

Inventory;

(B) serving as known critical habitats for

species listed as threatened or endangered in Illinois;

(C) serving as part of a floodplain; or
(D) that are part of an Illinois State Natural

Preserve.

(2) mining operations are feasible on the adjacent

property;

(3) such operations shall consist of overburden

removal and, at the option of the Department, replacement of topsoil in reclamation;

(4) such operations shall have a significant impact

on the local economy as they are projected to create employment opportunities for approximately 45 persons and to serve as the source of payroll and direct expenditures of approximately $12 to $15 million per year;

(5) no surface mining for the extraction of coal

shall be conducted on the property described in subsection (b) of this Section;

(6) the property described in subsection (b) of this

Section and the property adjacent thereto on which mining operations are planned shall be reclaimed by the private entity on the expiration of the lease and shall be fit for conservation and recreation purposes; and

(7) the adjacent property consists of 240 acres and

shall ultimately be conveyed to the State, Department of Natural Resources.

(b) The property is described as follows:
The East 300 feet of even width of the Northwest

Quarter, of Section 8,

And
The East 300 feet of even width of the South 1,620

feet of the Southwest Quarter, Section 5,

And
South 300 feet of even width of the North Half of the

Southeast Quarter, Section 5,

And
The West 300 feet of even width of the South 1,620

feet of the Southwest Quarter, Section 4,

And
The West 300 feet of even width of the North 2,940

feet of the West Half, Section 9,

And
North Half of the Southeast Quarter, Section 8.
All in Township 6 South, Range 3 West, of the Third

Principal Meridian, Perry County, Illinois.

(c) The Department of Natural Resources shall lease the property described in subsection (b) of this Section for fair market value, and the term of the lease shall be for a period of no longer than 10 years with no option for renewal.
(d) Prior to the execution of the lease, the private entity must receive Department approval of a plan for the reclamation of both the property described in subsection (b) of this Section and the property adjacent thereto on which mining operations are planned. The plan shall include a cost estimate and timeline for reclamation activities. The private entity shall provide financial assurance in an amount and in a form sufficient to fund all reclamation activities in the Department-approved reclamation plan. At the option of the Department, both properties shall be reclaimed to farmland standards, with reclamation activities occurring contemporaneously with farmland activities. On the expiration of the lease and upon the request of the Department of Natural Resources, the private entity must execute the reclamation plan.
(e) Any and all leases for the property described in subsection (b) of this Section in effect on the effective date of this amendatory Act of the 97th General Assembly are terminated by operation of law.
(f) The provisions of this Section only apply to property described in subsection (b) of this Section and property adjacent thereto, and do not apply to any other property within Pyramid State Park, any other property within any other designated State park under the jurisdiction of the Department of Natural Resources, or any other State property.
(g) The authorization for the Department lease property under this Section shall not apply if the Department determines that mining activities pose a risk to the recreational uses, wildlife, hydrology, water quality, habitat, or potential for habitat restoration of lands owned by the Department.
(Source: P.A. 97-317, eff. 8-12-11.)



20 ILCS 845/ - State Park Audit Act.

(20 ILCS 845/0.01) (from Ch. 105, par. 489.9)
Sec. 0.01. Short title. This Act may be cited as the State Park Audit Act.
(Source: P.A. 86-1324.)

(20 ILCS 845/1) (from Ch. 105, par. 490)
Sec. 1. The State agency charged with the operation and management of State parks shall require of the concessionaires, accurate and current accounting and reporting, with appropriate internal controls, and shall make such records available for audits by the Auditor General.
(Source: P.A. 83-1362.)



20 ILCS 850/ - Illinois and Michigan Canal State Park Act.

(20 ILCS 850/0.01) (from Ch. 105, par. 491.01)
Sec. 0.01. Short title. This Act may be cited as the Illinois and Michigan Canal State Park Act.
(Source: P.A. 86-1324.)

(20 ILCS 850/1) (from Ch. 105, par. 491.1)
Sec. 1. The jurisdiction over and the control and management of the Illinois and Michigan Canal is transferred from the Department of Transportation to the Department of Natural Resources (formerly designated the Department of Conservation).
(Source: P.A. 89-445, eff. 2-7-96.)

(20 ILCS 850/2) (from Ch. 105, par. 491.2)
Sec. 2. The Department of Natural Resources shall administer the Illinois and Michigan Canal as a State Park, subject to the Acts amended by Sections 5 through 9 of this Act.
(Source: P.A. 89-445, eff. 2-7-96.)

(20 ILCS 850/3) (from Ch. 105, par. 491.3)
Sec. 3. All books, records, equipment, and other property, whether real, personal or mixed, and all personnel held, maintained or employed by the Department of Transportation on December 31, 1973 in the performance of its functions directly related to the Illinois and Michigan Canal shall be transferred to the Department of Natural Resources (formerly designated the Department of Conservation) on January 1, 1974. The transfer of personnel does not affect the status of any such employee under the Personnel Code or the Illinois Pension Code.
(Source: P.A. 89-445, eff. 2-7-96.)

(20 ILCS 850/4) (from Ch. 105, par. 491.4)
Sec. 4.
Nothing in this Act affects the validity of any contract or lease affecting the Illinois and Michigan Canal in effect on December 31, 1973 nor of any action taken by the Department of Transportation or by the Department of Public Works and Buildings as respects that Canal.
(Source: P.A. 78-718.)



20 ILCS 855/ - Wild or Scenic River Area Act.

(20 ILCS 855/0.01) (from Ch. 105, par. 491.90)
Sec. 0.01. Short title. This Act may be cited as the Wild or Scenic River Area Act.
(Source: P.A. 86-1324.)

(20 ILCS 855/1) (from Ch. 105, par. 492)
Sec. 1. The Director of the Department of Natural Resources on behalf of the State of Illinois is authorized to cooperate with appropriate federal agencies, including but not limited to the Departments of Interior and Agriculture, in accordance with the provisions of the Wild and Scenic Rivers Act, in the consideration and development of a comprehensive statewide outdoor recreation plan or proposal for financing assistance, pursuant to the Land and Water Conservation Fund Act of 1965 (78 STAT. 897), needs and opportunities for establishing State, interstate and local wild and scenic river areas, and accept technical assistance and advice with respect to establishing such wild or scenic river areas in accordance with the Act of May 28, 1963 (77 STAT. 49).
(Source: P.A. 89-445, eff. 2-7-96.)

(20 ILCS 855/2) (from Ch. 105, par. 493)
Sec. 2. The Department of Natural Resources is authorized to accept funds directly from the Congress or from agencies of the Federal Government which may make funds available, either through appropriation or otherwise, for acquisition of land in connection with the development and establishment of wild or scenic river areas under the Water and Conservation Fund Act, the Act of May 28, 1963 or other Act of Congress.
(Source: P.A. 89-445, eff. 2-7-96.)



20 ILCS 860/ - Outdoor Recreation Resources Act.

(20 ILCS 860/0.01) (from Ch. 105, par. 530)
Sec. 0.01. Short title. This Act may be cited as the Outdoor Recreation Resources Act.
(Source: P.A. 86-1324.)

(20 ILCS 860/1) (from Ch. 105, par. 531)
Sec. 1. The General Assembly finds that the State of Illinois and its political subdivisions should enjoy the benefits of Federal assistance programs for the survey, planning and development of the outdoor recreation resources and the historically significant properties and interests of the State, including the acquisition of land and waters and interests therein. It is the purpose of this Act to provide authority to enable the State of Illinois and its subdivisions to participate in the benefits of such programs.
(Source: P.A. 81-372.)

(20 ILCS 860/2) (from Ch. 105, par. 532)
Sec. 2. The Department of Natural Resources is authorized to have prepared, with the Department of Commerce and Economic Opportunity, and to maintain and keep up-to-date a comprehensive plan for the development of the outdoor recreation resources of the State.
(Source: P.A. 94-793, eff. 5-19-06.)

(20 ILCS 860/2a) (from Ch. 105, par. 532a)
Sec. 2a. The Historic Preservation Agency is authorized to have prepared with the Department of Commerce and Economic Opportunity and to maintain, and keep up-to-date a comprehensive plan for the preservation of the historically significant properties and interests of the State.
(Source: P.A. 94-793, eff. 5-19-06.)

(20 ILCS 860/3) (from Ch. 105, par. 533)
Sec. 3. The Department of Natural Resources is authorized to survey, design, develop, operate, and maintain outdoor recreation areas and facilities of the State; and to acquire land, waters, structures, and interests in land, waters and structures for such areas and facilities. It may enter into contracts and agreements with the United States or any appropriate agency thereof, keep financial and other records relating thereto, and furnish to appropriate officials and agencies of the United States such reports and information as may be reasonably necessary to enable such officials and agencies to perform their duties under such programs. In connection with obtaining for the State of Illinois the benefits of any such program, the Department of Natural Resources shall coordinate its activities with and represent the interest of all agencies of the State, and of county, city and other governmental units having interests in the acquisition, planning, development, and maintenance of outdoor recreation resources and facilities within the State.
(Source: P.A. 89-445, eff. 2-7-96.)

(20 ILCS 860/3a) (from Ch. 105, par. 533a)
Sec. 3a. The Historic Preservation Agency is authorized to survey, design, develop, operate, and maintain historically significant properties and interests of the State; and to acquire land, waters, structures, and interests in land, waters and structures for such historic properties and interests. It may enter into contracts and agreements with the United States or any appropriate agency thereof, keep financial and other records relating thereto, and furnish to appropriate officials and agencies of the United States such reports and information as may be reasonably necessary to enable such officials and agencies to perform their duties under such programs. In connection with obtaining for the State of Illinois the benefits of any such program, the Historic Preservation Agency shall coordinate its activities with and represent the interests of individuals, private organizations and units of government in the survey, planning and development of historically significant properties and interests in the State.
(Source: P.A. 84-25.)

(20 ILCS 860/4) (from Ch. 105, par. 534)
Sec. 4. The Department of Natural Resources is authorized to receive federal monies for the survey, acquisition, planning and development of outdoor recreation resources. Monies so received shall be placed in special trust funds outside the State Treasury. The State Treasurer shall, ex officio, be the custodian of such fund. Upon written approval of the Governor, such fund shall be drawn upon by the Department of Natural Resources or disbursed by the State Treasurer to local governmental units upon the direction of the Department of Natural Resources.
(Source: P.A. 89-445, eff. 2-7-96.)

(20 ILCS 860/4a) (from Ch. 105, par. 534a)
Sec. 4a. The Historic Preservation Agency is authorized to receive Federal monies for the survey, acquisition, planning and development of historically significant properties and interests. Monies so received shall be placed in the Illinois Historic Sites Fund in the State Treasury. The State Treasurer shall, ex officio, be the custodian of such fund. Subject to appropriation, such fund shall be drawn upon by the Agency or disbursed by the State Treasurer to local governmental units or other qualified participants upon the direction of the Agency.
(Source: P.A. 84-25.)

(20 ILCS 860/5) (from Ch. 105, par. 535)
Sec. 5. Projects involving participating federal-aid funds may be undertaken by the Department of Natural Resources after it has been determined that sufficient funds are available to the Department for meeting the non-federal share of project costs. It is the legislative intent that, to such extent as may be necessary to assure the proper operation, maintenance and preservation of areas and facilities surveyed, acquired or developed pursuant to any program participated in by this State under authority of this Act, such areas and facilities shall be publicly maintained for outdoor recreation purposes. The Department of Natural Resources may enter into and administer agreements with the United States or any appropriate agency thereof for survey, planning, acquisition, development and preservation projects involving participating federal-aid funds on behalf of any county, city, or other governmental unit provided such county, city, or other local governmental unit gives necessary assurances to the Department of Natural Resources that it has available sufficient funds to meet its share of the cost of the project and that the surveyed, acquired or developed areas and facilities will be operated and maintained at its expense for public outdoor recreation use.
(Source: P.A. 89-445, eff. 2-7-96.)

(20 ILCS 860/5a) (from Ch. 105, par. 535a)
Sec. 5a. Projects involving participating Federal-aid funds may be undertaken by the Historic Preservation Agency after it has been determined that sufficient funds are available to the Agency for meeting the non-federal share of project costs. It is the legislative intent that, to such extent as may be necessary to assure the proper operation, maintenance and preservation of historic properties and interests surveyed, acquired or developed pursuant to any program participated in by this State under authority of this Act, such historic properties and interests shall be publicly maintained for historic preservation purposes. The Historic Preservation Agency may enter into and administer agreements with the United States or any appropriate agency thereof for survey, planning, acquisition, development and preservation projects involving participating Federal-aid funds on behalf of any county, city, other governmental unit or qualified participant provided such county, city, other local governmental unit or qualified participant gives necessary assurances to the Historic Preservation Agency that it has available sufficient funds to meet its share of the cost of the project and that the surveyed, acquired or developed historic properties and interests will be operated and maintained at its expense for historic preservation purposes.
(Source: P.A. 84-25.)

(20 ILCS 860/6) (from Ch. 105, par. 536)
Sec. 6. The Department shall have the power to adopt, pursuant to the Illinois Administrative Procedure Act, all rules and regulations which may be necessary to carry out its statutory duties under this Act.
(Source: P.A. 84-834.)



20 ILCS 862/ - Recreational Trails of Illinois Act.

(20 ILCS 862/1)
Sec. 1. Short title. This Act may be cited as the Recreational Trails of Illinois Act.
(Source: P.A. 90-287, eff. 1-1-98.)

(20 ILCS 862/5)
Sec. 5. Findings. The General Assembly finds that:
(1) Recreation is an important industry in the State of Illinois and its growth should be encouraged.
(2) The establishment and maintenance of recreational trails by the State of Illinois is important for the promotion of recreation and conservation.
(3) The federal government has emphasized the importance of recreational trails by enacting the Symms National Recreational Trails Act of 1991 (P.L. 102-240, Sec. 1301).
(4) Illinois should adopt a comprehensive recreational trails Act for the establishment and maintenance of recreational trails.
(Source: P.A. 90-287, eff. 1-1-98.)

(20 ILCS 862/10)
Sec. 10. Definitions. As used in this Act:
"Board" means the State Off-Highway Vehicle Trails Advisory Board.
"Department" means the Department of Natural Resources.
"Director" means the Director of Natural Resources.
"Fund" means the Off-Highway Vehicle Trails Fund.
"Off-highway vehicle" means a motor-driven recreational vehicle capable of cross-country travel on natural terrain without benefit of a road or trail, including an all-terrain vehicle and off-highway motorcycle as defined in the Illinois Vehicle Code. "Off-highway vehicle" does not include a snowmobile; a motorcycle; a watercraft; snow-grooming equipment when used for its intended purpose; or an aircraft.
"Recreational trail" means a thoroughfare or track across land or snow, used for recreational purposes such as bicycling, cross-country skiing, day hiking, equestrian activities, jogging or similar fitness activities, trail biking, overnight and long-distance backpacking, snowmobiling, aquatic or water activity, and vehicular travel by motorcycle or off-highway vehicles.
(Source: P.A. 97-1136, eff. 1-1-13.)

(20 ILCS 862/15)
Sec. 15. Off-Highway Vehicle Trails Fund.
(a) The Off-Highway Vehicle Trails Fund is created as a special fund in the State treasury. Money from federal, State, and private sources may be deposited into the Fund. Fines assessed by the Department of Natural Resources for citations issued to off-highway vehicle operators shall be deposited into the Fund. All interest accrued on the Fund shall be deposited into the Fund.
(b) All money in the Fund shall be used, subject to appropriation, by the Department for the following purposes:
(1) Grants for construction of off-highway vehicle

recreational trails on county, municipal, other units of local government, or private lands where a recreational need for the construction is shown.

(2) Grants for maintenance and construction of

off-highway vehicle recreational trails on federal lands, where permitted by law.

(3) Grants for development of off-highway vehicle

trail-side facilities in accordance with criteria approved by the National Recreational Trails Advisory Committee.

(4) Grants for acquisition of property from willing

sellers for off-highway vehicle recreational trails when the objective of a trail cannot be accomplished by other means.

(5) Grants for development of urban off-highway

vehicle trail linkages near homes and workplaces.

(6) Grants for maintenance of existing off-highway

vehicle recreational trails, including the grooming and maintenance of trails across snow.

(7) Grants for restoration of areas damaged by usage

of off-highway vehicle recreational trails and back country terrain.

(8) Grants for provision of features that facilitate

the access and use of off-highway vehicle trails by persons with disabilities.

(9) Grants for acquisition of easements for

off-highway vehicle trails or for trail corridors.

(10) Grants for a rider education and safety program.
(11) Administration, enforcement, planning, and

implementation of this Act and all Sections of the Illinois Vehicle Code which regulate the operation of off-highway vehicles as defined in this Act.

(c) The Department may not use the money from the Fund for the following purposes:
(1) Condemnation of any kind of interest in property.
(2) Construction of any recreational trail on

National Forest System land for motorized uses unless those lands have been allocated for uses other than wilderness by an approved forest land and resource management plan or have been released to uses other than wilderness by an Act of Congress, and the construction is otherwise consistent with the management direction in the approved land and resource management plan.

(3) Construction of motorized recreational trails on

Department owned or managed land.

(d) The Department shall establish a program to administer grants from the Fund to units of local government, not-for-profit organizations, and other groups to operate, maintain, and acquire land for off-highway vehicle parks that are open and accessible to the public.
(e) The monies deposited into the Off-Highway Vehicle Trails Fund under this Section shall not be subject to administrative charges or chargebacks unless otherwise authorized by this Act.
(Source: P.A. 96-279, eff. 1-1-10; 97-1136, eff. 1-1-13.)

(20 ILCS 862/20)
Sec. 20. State Off-Highway Vehicle Trails Advisory Board.
(a) There is created the State Off-Highway Vehicle Trails Advisory Board. The Board shall consist of 5 members, one from each of the following organizations, except for the Illinois off-road riders and all-terrain vehicle clubs, which shall have 2 members, appointed by the Director from nominations submitted by the following organizations:
(1) The Department of Natural Resources, to vote only

in the case of a tie.

(2) (Blank).
(3) The American Motorcycle Association.
(4) ABATE of Illinois.
(5) Illinois off-road riders and all-terrain vehicle

clubs.

The length of terms of members shall be 2 years, beginning on January 1 and ending on December 31. The Board shall meet beginning in January of 1998. Procedures for conduct of the Board's business shall be established by the Department by rule. Two members of the Board shall also be members of the Department's Illinois Trails Advisory Board.
(b) The Board shall evaluate and recommend to the Director recreational trail projects for funding consistent with the purposes set forth in subsection (b) of Section 15. To the extent practicable and consistent with other requirements of this Act, the Board and the Director shall give preference to project proposals that:
(1) provide for the greatest number of compatible

recreational purposes including, but not limited to, those described under the definition of "recreational trail" in Section 10;

(2) provide for innovative recreational trail

corridor sharing to accommodate motorized recreational trail use; or

(3) provide for seasonal designation of trails.
(Source: P.A. 90-287, eff. 1-1-98; 91-441, eff. 1-1-00.)

(20 ILCS 862/25)
Sec. 25. Use of funds on private lands; conditions. As a condition to making available moneys for work on recreational trails that would affect privately owned land, the Department shall obtain written assurances that the owner of the property will cooperate and participate as necessary in the activities to be conducted. Any use of moneys on private lands must be accompanied by an easement or other legally binding agreement that ensures public access to the recreational trail improvements funded by those moneys.
(Source: P.A. 90-287, eff. 1-1-98.)

(20 ILCS 862/26)
Sec. 26. Operation of off-highway vehicles without an Off-Highway Vehicle Usage Stamp. Except as hereinafter provided, no person shall, on or after July 1, 2013, operate any off-highway vehicle within the State unless the off-highway vehicle has attached an Off-Highway Vehicle Usage Stamp purchased and displayed in accordance with the provisions of this Act. The Department shall adopt rules for the purchase of Off-Highway Vehicle Usage Stamps. The fee for an Off-Highway Vehicle Usage Stamp for a vehicle with an engine capacity of over 75 cubic centimeters shall be $15 annually and shall expire the March 31st following the year displayed on the Off-Highway Vehicle Usage Stamp. The Department shall deposit $5 from the sale of each Off-Highway Vehicle Usage Stamp for vehicles with an engine capacity of over 75 cubic centimeters into the Conservation Police Operations Assistance Fund. The Department shall deposit $10 from the sale of each Off-Highway Vehicle Usage Stamp for vehicles with an engine capacity of over 75 cubic centimeters into the Park and Conservation Fund. The fee for an Off-Highway Vehicle Usage Stamp for a vehicle with an engine capacity of 75 cubic centimeters or below shall be $10 annually. The Department shall deposit $5 from the sale of each Off-Highway Vehicle Usage Stamp for vehicles with an engine capacity of 75 cubic centimeters or below into the Conservation Police Operations Assistance Fund. The Department shall deposit $5 from the sale of each Off-Highway Vehicle Usage Stamp for vehicles with an engine capacity of 75 cubic centimeters or below into the Park and Conservation Fund. The monies deposited into the Conservation Police Operations Assistance Fund or the Park and Conservation Fund under this Section shall not be subject to administrative charges or chargebacks unless otherwise authorized by this Act.
(Source: P.A. 97-1136, eff. 1-1-13; 98-820, eff. 8-1-14.)

(20 ILCS 862/28)
Sec. 28. Off-Highway Vehicle Usage Stamp display. The Department shall issue to the off-highway vehicle operator an Off-Highway Vehicle Usage Stamp in accordance with Section 26 of this Act. The owner shall prominently display the stamp on the forward half of the off-highway vehicle.
(Source: P.A. 97-1136, eff. 1-1-13.)

(20 ILCS 862/30)
Sec. 30. Owner responsibility. It shall be unlawful for the owner of any off-highway vehicle to knowingly allow any minor child to operate his or her off-highway vehicle in violation of this Act.
(Source: P.A. 97-1136, eff. 1-1-13.)

(20 ILCS 862/32)
Sec. 32. Destruction, sale, or transfer of Off-Highway Vehicle Usage Stamps. The operator of any off-highway vehicle shall be required to purchase a new Off-Highway Vehicle Usage Stamp if a previous Off-Highway Vehicle Usage Stamp is destroyed, lost, stolen, or mutilated beyond legibility. A valid Off-Highway Vehicle Usage Stamp already displayed on an off-highway vehicle that is sold or transferred shall remain valid until such time the stamp is expired.
(Source: P.A. 97-1136, eff. 1-1-13.)

(20 ILCS 862/34)
Sec. 34. Exception from display of Off-Highway Vehicle Usage Stamps. The operator of an off-highway vehicle shall not be required to display an Off-Highway Vehicle Usage Stamp if the off-highway vehicle is:
(1) owned and used by the United States, the State of

Illinois, another state, or a political subdivision thereof, but these off-highway vehicles shall prominently display the name of the owner on the off-highway vehicle;

(2) operated on lands where the operator, his or her

immediate family, or both are the sole owners of the land; this exception shall not apply to clubs, associations, or lands leased for hunting or recreational purposes;

(3) used only on local, national, or international

competition circuits in events for which written permission has been obtained by the sponsoring or sanctioning body from the governmental unit having jurisdiction over the location of any event held in this State;

(4) (blank);
(5) used on an off-highway vehicle grant assisted

site and the off-highway vehicle displays an Off-Highway Vehicle Access decal;

(6) used in conjunction with a bona fide commercial

business, including, but not limited to, agricultural and livestock production;

(7) a golf cart, regardless of whether the golf cart

is currently being used for golfing purposes;

(8) displaying a valid motor vehicle registration

issued by the Secretary of State or any other state;

(9) operated by an individual who either possesses an

Illinois Identification Card issued to the operator by the Secretary of State that lists a Class P2 (or P2O or any successor classification) or P2A disability or an original or photocopy of a valid motor vehicle disability placard issued to the operator by the Secretary of State, or is assisting a person with a disability who has a Class P2 (or P2O or any successor classification) or P2A disability while using the same off-highway vehicle as the individual with a disability; or

(10) used only at commercial riding parks.
For the purposes of this Section, "golf cart" means a machine specifically designed for the purposes of transporting one or more persons and their golf clubs.
For the purposes of this Section, "local, national, or international competition circuit" means any competition circuit sponsored or sanctioned by an international, national, or state organization, including, but not limited to, the American Motorcyclist Association, or sponsored, sanctioned, or both by an affiliate organization of an international, national, or state organization which sanctions competitions, including trials or practices leading up to or in connection with those competitions.
For the purposes of this Section, "commercial riding parks" mean commercial properties used for the recreational operation of off-highway vehicles by the paying members of the park or paying guests.
(Source: P.A. 98-820, eff. 8-1-14; 99-143, eff. 7-27-15; 99-642, eff. 7-28-16.)

(20 ILCS 862/36)
Sec. 36. Falsification. No person shall falsely alter or change in any manner the Off-Highway Vehicle Usage Stamp issued under the provisions of this Act, or falsify any record required by this Act, or counterfeit any form of license provided for by this Act. Any person found guilty of this Section shall be guilty of a Class A misdemeanor.
(Source: P.A. 97-1136, eff. 1-1-13.)

(20 ILCS 862/38)
Sec. 38. Penalties. Except as otherwise provided in Section 36 of this Act, any person who violates any of the provisions of this Act, including administrative rules, shall be guilty of a petty offense.
(Source: P.A. 97-1136, eff. 1-1-13.)

(20 ILCS 862/40)
Sec. 40. Inspection authority. Agents of the Department or other duly authorized police officers may stop and inspect any off-highway vehicle at any time for the purposes of determining if the provisions of this Act are being complied with. If the inspecting officer or agent discovers any violation of the provisions of this Act, he or she shall issue a summons to the operator of the off-highway vehicle requiring that the operator appear before the circuit court for the county within which the offense was committed.
(Source: P.A. 97-1136, eff. 1-1-13.)

(20 ILCS 862/45)
Sec. 45. Public access sticker.
(a) Except as provided in subsection (b), after January 1, 1998, a person may not operate and an owner may not give permission to another to operate an off-highway vehicle on land or lands or waters in public off-highway vehicle parks paid for, operated, or supported by the grant program established under subsection (d) of Section 15 unless the off-highway vehicle displays an off-highway vehicle public access sticker in a manner prescribed by the Department by rule.
(b) An off-highway vehicle does not need a public access sticker if the off-highway vehicle is used on private land or if the off-highway vehicle is owned by the State, the federal government, or a unit of local government.
(c) The Department shall issue the public access stickers and shall charge the following fees:
(1) $30 for 3 years for individuals.
(2) $50 for 3 years for rental units.
(3) $75 for 3 years for dealer and manufacturer

demonstrations and research.

(4) $50 for 3 years for an all-terrain vehicle or

off-highway motorcycle used for production agriculture, as defined in Section 3-821 of the Illinois Vehicle Code.

(5) $50 for 3 years for residents of a State other

than Illinois that does not have a reciprocal agreement with the Department, pursuant to subsection (d).

(6) $50 for 3 years for an all-terrain vehicle or

off-highway motorcycle that does not have a title.

The Department, by administrative rule, may make replacement stickers available at a reduced cost. These fees for public access stickers shall be deposited into the Off-Highway Vehicle Trails Fund.
(d) The Department is authorized to enter into reciprocal agreements with other states that have a similar off-highway vehicle public access sticker program to allow residents of such states to operate off-highway vehicles on land or lands or waters in public off-highway vehicle parks paid for, operated, or supported by the grant program established under subsection (d) of Section 15 without acquiring an off-highway vehicle public access sticker in this State pursuant to subsection (a).
(e) The Department may license vendors to sell off-highway vehicle public access stickers. Issuing fees may be set by administrative rule.
(f) Any person participating in an organized competitive event on land or lands in off-highway vehicle parks paid for, operated by, or supported by the grant program established in subsection (d) of Section 15 shall display the public access sticker required under subsection (c) of this Section or pay $5 per event. Fees collected under this subsection shall be deposited into the Fund.
(g) The Department is authorized to modify any or all provisions of this Section 45 by rule.
(Source: P.A. 91-441, eff. 1-1-00; 92-134, eff. 7-24-01.)

(20 ILCS 862/50)
Sec. 50. Federal obligation limitation. The Department may enter into agreements as necessary with the Federal Highway Administration, or any successor agency, for the purpose of authorizing federal obligation limitations for projects under the federal Recreational Trails Program; provided however, the Department and the Illinois Department of Transportation shall enter into an inter-agency agreement to closely coordinate the obligation of projects authorized by the Illinois Division Office of the Federal Highway Administration to maximize federal funding opportunities.
(Source: P.A. 100-127, eff. 1-1-18.)

(20 ILCS 862/95)
Sec. 95. (Amendatory provisions; text omitted.)
(Source: P.A. 90-287, eff. 1-1-98; text omitted.)

(20 ILCS 862/100)
Sec. 100. (Amendatory provisions; text omitted).
(Source: P.A. 90-287, eff. 1-1-98; text omitted.)



20 ILCS 863/ - Prairie Wind Trail Property Transfer Act.

(20 ILCS 863/1)
Sec. 1. Short title. This Act may be cited as the Prairie Wind Trail Property Transfer Act.
(Source: P.A. 99-398, eff. 8-18-15.)

(20 ILCS 863/5)
Sec. 5. Legislative statement. Between the years of 1991 and 2002, the Department of Natural Resources expended $408,085 to acquire 281.502 acres of real property, in the counties of Coles, Douglas and Moultrie, with the intention of constructing a recreational trail for use by the general public. The intended recreational trail was not constructed because the Department of Natural Resources was not able to acquire a contiguous linear parcel of real property sufficient to construct an uninterrupted recreational trail.
Between the years of 1995 and 2011, the Department of Natural Resources transferred 47.777 acres of real property to several private and public entities. These transfers were completed in accordance with Public Acts 88-369, 89-29, 89-223, 90-760, 91-824, and 96-316.
Between 1991 and 2013, the Department of Natural Resources expended $207,425.89 in legal defense expenses associated with the process of acquiring and holding title to the real property constituting the planned Prairie Wind Trail. (See Hemingway v. American Premium Underwriters, Inc., 97-MR-5, Sixth Circuit, Douglas County, Illinois and Ag Farms, Inc. v. American Premium Underwriters, Inc., 2002-MR-6, Sixth Circuit, Moultrie County, Illinois.)
The General Assembly finds that transferring the real property known as the Prairie Wind Trail to adjacent owners is a public benefit to avoid further expenditure of legal defense expenses.
(Source: P.A. 99-398, eff. 8-18-15.)

(20 ILCS 863/10)
Sec. 10. Definitions. As used in this Act:
"Adjacent owner" means an owner of real property with a common boundary to parcels comprising the planned Prairie Wind Trail owned by the Department of Natural Resources.
"Department" means the Department of Natural Resources of the State of Illinois.
"Prairie Wind Trail" means real property in the counties of Coles, Douglas and Moultrie that is owned by the Department of Natural Resources and was acquired between the years of 1991 and 2002 with the intention of constructing a recreational trail for use by the general public.
(Source: P.A. 99-398, eff. 8-18-15.)

(20 ILCS 863/15)
Sec. 15. Authority to convey real estate. The Department may transfer and convey all or part of the real estate acquired for the Prairie Wind Trail as provided in this Act. In order to facilitate the transfers authorized by this Act, the Secretary of State shall establish a repository for the deeds, surveys, and related materials for each parcel within the Secretary of State Index Department.
(Source: P.A. 99-398, eff. 8-18-15.)

(20 ILCS 863/20)
Sec. 20. Transfer process.
(a) Notwithstanding any provision of the State Property Control Act, an adjacent owner may request the transfer of a limited portion of the Prairie Wind Trail in accordance with this Act. If an adjacent owner desires transfer of a portion of the Prairie Wind Trail, the adjacent owner shall provide notice to the Department, accompanied by the following:
(1) a title search proving ownership or a certified

copy of the recorded deed for the adjacent real property;

(2) a copy of the most recent real property tax

assessment for the adjacent real property; and

(3) a notarized affidavit executed by the owner of

the adjacent real property affirming current ownership of the adjacent real property.

(b) The real estate transferred to an adjacent owner pursuant to this Act may not extend beyond an area encompassed by:
(1) the common property boundary;
(2) the center line of the Prairie Wind Trail; and
(3) lines extending from the boundary of the common

boundary of the real estate to the center line of the Prairie Wind Trail.

(c) Upon receipt of notice, the Department shall determine whether the adjacent owner has demonstrated ownership of the real estate with a common boundary to the Prairie Wind Trail and compliance with subsection (a) of this Section.
(d) If the adjacent owner demonstrates ownership of the real estate with a common boundary to the Prairie Wind Trail and compliance with subsection (a) of this Section, the Department shall notify the adjacent owner and schedule a real estate closing at a mutually agreeable time and place. The adjacent owner is responsible to pay all filing fees, taxes, and costs associated with closing the real estate transaction.
(e) If a person does not demonstrate ownership of the real estate with a common boundary to the Prairie Wind Trail or compliance with subsection (a) of this Section, the Department shall reject the request to transfer any portion of the Prairie Wind Trail to that person.
(f) If the Department receives a request to transfer any portion of the Prairie Wind Trail that is the subject of any pending action filed in any federal or State court, that requested portion of the Prairie Wind Trail may not be transferred by the Department until a final judgment is rendered in the pending action.
(g) In the case of 2 or more parties claiming ownership of all or the same adjacent property, the Department shall not transfer any property of the requested portion of the Prairie Wind Trail until an agreed-upon settlement between the conflicting parties is made or until a final judgment is made in any action related to the adjacent property in a court of competent jurisdiction.
(h) Upon a final judgment in favor of the requesting party or dismissal of all lawsuits concerning real estate for which a transfer has been requested, the Department shall transfer that real estate, provided that it meets the other requirements of this Act.
(Source: P.A. 99-398, eff. 8-18-15.)

(20 ILCS 863/25)
Sec. 25. Time limitations. The Department shall begin accepting requests to transfer portions of the Prairie Wind Trail on the effective date of this Act. The Department shall not accept any request received more than 2 years after the effective date of this Act. During this time period, the Department shall hold a public hearing in the counties of Moultrie and Douglas regarding the transfer of portions of the Prairie Wind Trail. The hearing shall provide an opportunity for adjacent owners to petition the Department. Notice shall be given by public advertisement in a newspaper in general circulation in the Prairie Wind Trail area. The notice shall provide the date, time, and location of the public hearings and provide information regarding the transfer of real property.
(Source: P.A. 99-398, eff. 8-18-15.)

(20 ILCS 863/30)
Sec. 30. Review. Any determinations required by this Act and any actions to transfer real estate are within the sole discretion of the Department and are not subject to judicial or administrative review.
(Source: P.A. 99-398, eff. 8-18-15.)

(20 ILCS 863/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 99-398, eff. 8-18-15.)



20 ILCS 865/ - Kaskaskia River Watershed Operation and Maintenance Act.

(20 ILCS 865/0.01) (from Ch. 105, par. 540)
Sec. 0.01. Short title. This Act may be cited as the Kaskaskia River Watershed Operation and Maintenance Act.
(Source: P.A. 86-1324.)

(20 ILCS 865/1) (from Ch. 105, par. 541)
Sec. 1. The Department of Natural Resources is authorized to enter into and carry out agreements with any agency of the United States Government to insure the performance of the items of non-federal participation involved in the operation and maintenance of improvements to the Kaskaskia River watershed for the purposes of making certain portions of it suitable for public outdoor recreation utilization, including the management of fisheries and wildlife, as set forth in House Document No. 232, First Session, 85th Congress of the United States of America.
(Source: P.A. 89-445, eff. 2-7-96.)



20 ILCS 870/ - Rend Lake Dam and Reservoir Operation and Maintenance Act.

(20 ILCS 870/0.01) (from Ch. 105, par. 550)
Sec. 0.01. Short title. This Act may be cited as the Rend Lake Dam and Reservoir Operation and Maintenance Act.
(Source: P.A. 86-1324.)

(20 ILCS 870/1) (from Ch. 105, par. 551)
Sec. 1. The Department of Natural Resources is authorized to enter into and carry out agreements with any agency of the United States Government to insure the performance of the items of non-federal participation involved in the operation and maintenance of improvements of the Rend Lake Dam and Reservoir on the Big Muddy River watershed for the purpose of making certain portions of it suitable for public outdoor recreation utilization, including the management of fisheries and wildlife, as set forth in House Document No. 541, Second Session, 87th Congress of the United States of America.
(Source: P.A. 89-445, eff. 2-7-96.)



20 ILCS 875/ - Firearms Training Act.

(20 ILCS 875/0.01) (from Ch. 127, par. 63b60)
Sec. 0.01. Short title. This Act may be cited as the Firearms Training Act.
(Source: P.A. 86-1324.)

(20 ILCS 875/1) (from Ch. 127, par. 63b61)
Sec. 1. The Department of Natural Resources, in cooperation with public and private associations and organizations that are interested in promoting safety in firearm handling, may promote and develop programs for training in the safe handling of all types of firearms.
(Source: P.A. 89-75, eff. 1-1-96; 89-445, eff. 2-7-96.)

(20 ILCS 875/2) (from Ch. 127, par. 63b62)
Sec. 2. The Department of Natural Resources shall establish procedures for administering the programs. The Department may charge fees to recover expenses and shall deposit any fees collected into the Wildlife and Fish Fund.
(Source: P.A. 89-75, eff. 1-1-96; 89-445, eff. 2-7-96.)

(20 ILCS 875/3) (from Ch. 127, par. 63b63)
Sec. 3. Every program coordinator authorized by the Director to supervise a training program organized under this Act shall be covered by a liability insurance policy which protects him from liability for damages arising during any time he is engaged in the operation of his official duties. The cost of such a program coordinator's liability insurance policy shall be paid by the State of Illinois and shall be a charge on the wildlife and fish fund.
(Source: P.A. 81-358.)



20 ILCS 880/ - Illinois Conservation Foundation Act.

(20 ILCS 880/1)
Sec. 1. Short title. This Act may be cited as the Illinois Conservation Foundation Act.
(Source: P.A. 88-591, eff. 8-20-94.)

(20 ILCS 880/5)
Sec. 5. Creation of Foundation. The General Assembly authorizes the Department of Natural Resources, in accordance with Section 10 of the State Agency Entity Creation Act, to create the Illinois Conservation Foundation. Under this authority, the Department of Natural Resources shall create the Illinois Conservation Foundation as a not-for-profit foundation. The Department shall file articles of incorporation as required under the General Not For Profit Corporation Act of 1986 to create the Foundation. The Foundation's Board of Directors shall be appointed as follows: 2 by the President of the Illinois Senate; 2 by the Minority Leader of the Illinois Senate; 2 by the Speaker of the Illinois House of Representatives; 2 by the Minority Leader of the Illinois House of Representatives; and 4 by the Governor. Vacancies shall be filled by the official who made the recommendation for the vacated appointment. The Director of Natural Resources shall chair the Board of Directors of the Foundation. No member of the Board of Directors may receive compensation for his or her services to the Foundation.
(Source: P.A. 88-591, eff. 8-20-94; 89-445, eff. 2-7-96.)

(20 ILCS 880/10)
Sec. 10. Foundation purposes. The purposes of the Foundation are: to promote, support, assist, sustain, and encourage the charitable, educational, scientific, and recreational programs, projects, and policies of the Department of Natural Resources; to solicit and accept aid or contributions consistent with the stated intent of the donor and the goals of the Foundation; to accept grants for the acquisition, construction, improvement, and development of potential Foundation projects; to solicit and generate private funding and donations that assist in enhancing and preserving Illinois' natural habitats, historic sites, river and stream corridors, state parks, forests, and fish and wildlife areas; and to engage generally in other lawful endeavors consistent with the foregoing purposes. The foundation shall operate within the provisions of the General Not For Profit Corporation Act of 1986.
(Source: P.A. 88-591, eff. 8-20-94; 89-445, eff. 2-7-96.)

(20 ILCS 880/15)
Sec. 15. Organization, powers, and duties of Foundation. As soon as practical after the Foundation is created, the Board of Directors shall meet, organize, and designate, by majority vote, a treasurer, secretary, and any additional officers that may be needed to carry out the activities of the Foundation, and shall adopt bylaws of the Foundation. The Department of Natural Resources may adopt other rules deemed necessary to govern Foundation procedures.
The Foundation may accept gifts or grants from the federal government, its agencies or officers, or from any person, firm, or corporation, and may expend receipts on activities that it considers suitable to the performance of its duties under this Act and consistent with any requirement of the grant, gift, or bequest. Funds collected by the Foundation shall be considered private funds, except those received from public entities, and shall be held in an appropriate account outside of the State Treasury. Private funds collected by the Foundation are not subject to the Public Funds Investment Act. Foundation procurement is exempt from the Illinois Procurement Code when only private funds are used for procurement expenditures. The treasurer of the Foundation shall be custodian of all Foundation funds. The Foundation's accounts and books shall be set up and maintained in a manner approved by the Auditor General; and the Foundation and its officers shall be responsible for the approval of recording of receipts, approval of payments, and the proper filing of required reports. The Foundation may be assisted in carrying out its functions by personnel of the Department of Natural Resources. The Department shall provide reasonable assistance to the Foundation to achieve the purposes of the Foundation. The Foundation shall cooperate fully with the boards, commissions, agencies, departments, and institutions of the State. The funds held and made available by the Illinois Conservation Foundation shall be subject to financial and compliance audits by the Auditor General in compliance with the Illinois State Auditing Act.
The Foundation shall not have any power of eminent domain.
(Source: P.A. 92-797, eff. 8-15-02.)

(20 ILCS 880/20)
Sec. 20. Disclosure to donors of exemption from Public Funds Investment Act. The Foundation must provide a written notice to any entity providing a gift, grant, or bequest to the Foundation that the Foundation is not subject to the provisions of the Public Funds Investment Act which Act places limitations on the types of securities in which a public agency may invest public funds.
(Source: P.A. 92-797, eff. 8-15-02.)

(20 ILCS 880/95)
Sec. 95. (Amendatory provisions; text omitted).
(Source: P.A. 88-591, eff. 8-20-94.)

(20 ILCS 880/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 88-591, eff. 8-20-94.)



20 ILCS 882/ - Natural Resources Restoration Trust Fund Act.

(20 ILCS 882/1)
Sec. 1. Short title. This Act may be cited as the Natural Resources Restoration Trust Fund Act.
(Source: P.A. 98-1010, eff. 8-19-14.)

(20 ILCS 882/5)
Sec. 5. Definitions. As used in this Act:
"Department" means the Department of Natural Resources.
"Director" means the Director of Natural Resources.
"Fund" means the Natural Resources Restoration Trust Fund created in Section 10 of this Act.
(Source: P.A. 98-1010, eff. 8-19-14.)

(20 ILCS 882/10)
Sec. 10. The Natural Resources Restoration Trust Fund.
(a) There is hereby created in the State treasury the Natural Resources Restoration Trust Fund to receive deposits of moneys available from or intended for the investigation, assessment, restoration, or replacement of injured or damaged natural resources resulting from claims pursued under the laws of the United States, this State, or other statutory or common law. The fund may receive deposits of moneys made available from any other source. All moneys in the fund are to be invested and reinvested by the State Treasurer. All interest accruing from these investments shall be deposited in the fund. Moneys received through settlement or litigation of claims for injured natural resources and directed at the restoration, rehabilitation, replacement, or the acquisition of the equivalent of injured natural resources and the benefits they provide, shall be available for those uses until the funds are expended.
(b) All moneys deposited into the fund shall be used by the Department of Natural Resources to:
(1) Take necessary or appropriate action to

investigate and assess the nature and extent of injuries or damage to Illinois natural resources and the benefits they provide.

(2) Take necessary or appropriate action to restore,

rehabilitate, replace, or acquire the equivalent of injured or damaged natural resources and the benefits they provide.

(3) Meet any requirements which must be met by the

State in order to obtain federal funds, or any other funds, to address injury or damage to natural resources.

(4) Pay for the cost of Department personnel,

contractual, professional, or technical services to review or perform natural resource injury or damage assessments, natural resource restoration or replacement actions, environmental or ecological risk assessments, environmental impact assessment actions, or other activities related to environmental contamination of real property.

(5) Administer the provisions of this Section.
(c) The General Assembly shall annually appropriate to the fund such amounts as it deems necessary to fulfill the purposes of this Section.
(d) The Department may accept, receive, and administer on behalf of the State any moneys made available to the State from any source for the purposes set forth in this Section. These moneys may be in addition to any other funds otherwise appropriated to the Department for similar purposes. Interest or income earned on moneys deposited into the fund shall be retained in the fund to be used by the Department pursuant to the provisions of this Section.
(Source: P.A. 98-1010, eff. 8-19-14.)

(20 ILCS 882/900)
Sec. 900. (Amendatory provisions; text omitted).
(Source: P.A. 98-1010, eff. 8-19-14; text omitted.)

(20 ILCS 882/999)
Sec. 999. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 98-1010, eff. 8-19-14.)



20 ILCS 885/ - Lead Sinker Act.

(20 ILCS 885/1)
Sec. 1. Short title. This Act may be cited as the Lead Sinker Act.
(Source: P.A. 96-61, eff. 1-1-10.)

(20 ILCS 885/5)
Sec. 5. Educational program to discourage the use of lead sinkers and lead jigs.
(a) Subject to appropriation, the Department of Natural Resources may institute an educational program to discourage the use of lead sinkers and jigs within one year after the effective date of this Act. The educational program must provide all of the following:
(1) press releases, articles, or both for

distribution to the news media;

(2) educational materials for distribution at

training programs sponsored by the Department; and

(3) any other educational tool or information that

the Department may find useful in its efforts to educate the public about the hazards associated with the use of lead products.

(b) The purpose of the educational program required under subsection (a) of this Section is to inform the public about the adverse, though unintended, effects of lead on wildlife; ways to reduce the introduction of lead into the environment through personal action; the potential risk to public health from working with lead; and the availability of alternatives to lead jigs and sinkers.
(Source: P.A. 96-61, eff. 1-1-10.)



20 ILCS 890/ - Public Land Pack and Saddle Animal Access Act.

(20 ILCS 890/1)
Sec. 1. Short title. This Act may be cited as the Public Land Pack and Saddle Animal Access Act.
(Source: P.A. 96-985, eff. 1-1-11.)

(20 ILCS 890/5)
Sec. 5. Definitions. In this Act:
"Pack animal" means a beast of burden, such as a horse, mule, donkey, or llama, used as a means of transporting materials.
"Public land" means land that is open to the general public and is owned or managed by the State.
"Saddle animal" means an animal, such as a horse, that is ridden.
(Source: P.A. 96-985, eff. 1-1-11.)

(20 ILCS 890/10)
Sec. 10. Access to public land. In maintaining public land, the Department of Natural Resources, or other designated agency, shall preserve and facilitate continued use of and access to public land by pack and saddle animals where such use is currently authorized.
(Source: P.A. 96-985, eff. 1-1-11.)

(20 ILCS 890/15)
Sec. 15. Trail closure.
(a) The Department of Natural Resources, or other designated agency, may implement a reduction in access to a trail by pack and saddle animals under the following conditions:
(1) where conditions are not suitable because of

significant public safety concerns or where necessary for maintenance; or

(2) for reasons related to the mission of the

Department of Natural Resources or other designated agency.

(b) If a trail closure or other reduction is implemented under this Section, such closure or reduction shall be posted at the trailhead.
(c) Nothing in this Section alters or limits the State's authority to implement a temporary emergency closure of a trail or road to pack and saddle animals.
(Source: P.A. 96-985, eff. 1-1-11.)



20 ILCS 896/ - Lake Michigan Wind Energy Act.

(20 ILCS 896/1)
Sec. 1. Short title. This Act may be cited as the Lake Michigan Wind Energy Act.
(Source: P.A. 98-447, eff. 8-16-13.)

(20 ILCS 896/5)
Sec. 5. Legislative findings. The General Assembly finds:
(1) that Lake Michigan is a unique and treasured public asset that supports numerous activities for the benefit of the people, wildlife, and flora of the State of Illinois;
(2) that the bed of Lake Michigan is public land held in trust for the people of the State of Illinois and cannot be alienated to a private use or person;
(3) that federal and State policy, as well as the national security, energy, and environmental needs of the United States and the people of the State of Illinois, support exploration and development of renewable energy resources;
(4) that the State of Illinois is a signatory to a federal and multistate memorandum of understanding and is committed to promoting the efficient, expeditious, orderly, and responsible evaluation of offshore wind power projects in the Great Lakes;
(5) that wind above the Illinois public trust lands of Lake Michigan is a unique and significant renewable energy resource;
(6) that the development of that resource does not involve mining or other extraction of resources from the public trust lands of Lake Michigan;
(7) that so long as all affected public trust lands and waters of Lake Michigan remain under public ownership and control, the environmentally sustainable provision of renewable energy from offshore wind above Lake Michigan, in accordance with standards set by State and federal law and regulated by the State agency charged with protecting public trust lands and the public interest, would serve a public purpose and can be consistent with the public trust;
(8) that the State's Lake Michigan Offshore Wind Energy Advisory Council recommended clarifying and confirming the State's authority to permit such development and has made other recommendations to further the sustainable and responsible development of the State's wind energy resources above Lake Michigan; and
(9) that the State of Illinois should consider the recommendations, criteria, and lessons learned from the Advisory Council's Final Report, as well as new data, technologies, and scientific understandings, as it formulates rules to regulate offshore wind energy development in a manner that preserves public trust resources, produces public benefits, and protects the environment and public health, safety, and welfare.
(Source: P.A. 98-447, eff. 8-16-13.)

(20 ILCS 896/10)
Sec. 10. Definitions. As used in this Act:
"Public trust lands" means the bed of Lake Michigan.
"Department" means the Department of Natural Resources.
(Source: P.A. 98-447, eff. 8-16-13.)

(20 ILCS 896/15)
Sec. 15. Wind energy siting matrix. The Department shall develop a detailed offshore wind energy siting matrix for the public trust lands of Lake Michigan, which shall, at a minimum, identify areas that are unsuitable for wind energy development ("prohibited areas"), areas that are most appropriate for wind energy development ("preferred areas"), and areas that are neither prohibited nor preferred for wind energy development but that may be considered for development upon application ("possible areas"). The Department, in developing the wind energy siting matrix, shall take into consideration existing environmental, marine, public infrastructure, transportation, and security uses and factors, and may also consider other factors it identifies as appropriate.
(Source: P.A. 98-447, eff. 8-16-13.)

(20 ILCS 896/20)
Sec. 20. Offshore Wind Energy Economic Development Policy Task Force.
(a) The Governor shall convene an Offshore Wind Energy Economic Development Policy Task Force, to be chaired by the Director of Commerce and Economic Opportunity, or his or her designee, to analyze and evaluate policy and economic options to facilitate the development of offshore wind energy, and to propose an appropriate Illinois mechanism for purchasing and selling power from possible offshore wind energy projects. The Task Force shall examine mechanisms used in other states and jurisdictions, including, without limitation, feed-in tariffs, renewable energy certificates, renewable energy certificate carve-outs, power purchase agreements, and pilot projects. The Task Force shall report its findings and recommendations to the Governor and General Assembly by December 31, 2013.
(b) The Director of the Illinois Power Agency (or his or her designee), the Executive Director of the Illinois Commerce Commission (or his or her designee), the Director of Natural Resources (or his or her designee), and the Attorney General (or his or her designee) shall serve as ex officio members of the Task Force.
(c) The Governor shall appoint the following public members to serve on the Task Force:
(1) one individual from an institution of higher

education in Illinois representing the discipline of economics with experience in the study of renewable energy;

(2) one individual representing an energy industry

with experience in renewable energy markets;

(3) one individual representing a Statewide consumer

or electric ratepayer organization;

(4) one individual representing the offshore wind

energy industry;

(5) one individual representing the wind energy

supply chain industry;

(6) one individual representing an Illinois

electrical cooperative, municipal electrical utility, or association of such cooperatives or utilities;

(7) one individual representing an Illinois

industrial union involved in the construction, maintenance, or transportation of electrical generation, distribution, or transmission equipment or components;

(8) one individual representing an Illinois

commercial or industrial electrical consumer;

(9) one individual representing an Illinois public

education electrical consumer;

(10) one individual representing an independent

transmission company;

(11) one individual from the Illinois legal community

with experience in contracts, utility law, municipal law, and constitutional law;

(12) one individual representing a Great Lakes

regional organization with experience assessing or studying wind energy;

(13) one individual representing a Statewide

environmental organization;

(14) one resident of the State representing an

organization advocating for persons of low or limited incomes;

(15) one individual representing Argonne National

Laboratory; and

(16) one individual representing a local community

that has aggregated the purchase of electricity.

(d) The Governor may appoint additional public members to the Task Force.
(e) The Speaker of the House of Representatives, Minority Leader of the House of Representatives, Senate President, and Minority Leader of the Senate shall each appoint one member of the General Assembly to serve on the Task Force.
(f) Members of the Task Force shall serve without compensation.
(Source: P.A. 98-447, eff. 8-16-13; 98-756, eff. 7-16-14.)

(20 ILCS 896/25)
Sec. 25. Assessment permits. After finalizing the wind energy siting matrix required under Section 15, the Department may, in accordance with rules adopted by the Department pursuant to Section 5-40 of the Illinois Administrative Procedure Act and with the written approval of the Governor, grant in the name of the State of Illinois permits and site leases with respect to public trust lands of Lake Michigan for the assessment of sites for offshore wind energy development.
(Source: P.A. 98-447, eff. 8-16-13.)

(20 ILCS 896/30)
Sec. 30. Permits for wind park construction and operation. The Department may, in accordance with rules adopted by the Department pursuant to Section 5-40 of the Illinois Administrative Procedure Act, convert site assessment leases to offshore wind park construction and operation leases, upon an appropriate showing by the applicant that the construction and operation of wind energy facilities would not be inconsistent with the public trust.
(Source: P.A. 98-447, eff. 8-16-13.)

(20 ILCS 896/35)
Sec. 35. Permit terms. The Department may insert into any permit or lease issued under this Act any terms that it deems necessary to protect the rights of the State, the public, lessees, and users of waters above the public trust lands of Lake Michigan.
(Source: P.A. 98-447, eff. 8-16-13.)

(20 ILCS 896/40)
Sec. 40. Rulemaking. The Department may adopt, in accordance with the requirements of Section 5-40 of the Illinois Administrative Procedure Act, any rule that is necessary to implement this Act. The rules adopted by the Department under this Section shall, at a minimum, specify permit fees and royalty schedules, requirements for bonding and guaranteeing, requirements for decommissioning, and any other requirements necessary for carrying out the provisions of this Act.
Prior to adopting any rule under this Act, the Department shall consult with the Illinois Environmental Protection Agency, the Illinois Commerce Commission, the Illinois Power Agency, and the Department of Commerce and Economic Opportunity.
(Source: P.A. 98-447, eff. 8-16-13.)

(20 ILCS 896/45)
Sec. 45. Regulatory toolkit. The Department shall, in consultation with the Illinois Environmental Protection Agency, the Illinois Commerce Commission, the Illinois Power Agency, and the Department of Commerce and Economic Opportunity, prepare and publish a toolkit for advising and guiding developers on the regulatory and permitting process. The toolkit shall, at a minimum, include a checklist of required State permits and an overview of estimated timelines and likely areas of concern.
(Source: P.A. 98-447, eff. 8-16-13.)

(20 ILCS 896/50)
Sec. 50. Limitation on Department Authority. Nothing contained in this Act shall be construed as requiring or permitting the Department to permanently convey any public trust lands for energy development.
(Source: P.A. 98-447, eff. 8-16-13.)

(20 ILCS 896/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 98-447, eff. 8-16-13.)



20 ILCS 1905/ - Civil Administrative Code of Illinois. (Department of Natural Resources (Mines and Minerals) Law)

Article 1905 - Department Of Natural Resources (Mines And Minerals)

(20 ILCS 1905/Art. 1905 heading)

(20 ILCS 1905/1905-1)
Sec. 1905-1. Article short title. This Article 1905 of the Civil Administrative Code of Illinois may be cited as the Department of Natural Resources (Mines and Minerals) Law.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 1905/1905-5)
Sec. 1905-5. Definition. In this Law, "Department" means the Department of Natural Resources.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 1905/1905-10) (was 20 ILCS 1905/45 in part)
Sec. 1905-10. Powers, generally. The Department has the powers described in Sections 1905-15, 1905-20, 1905-25, 1905-30, 1905-40, 1905-45, 1905-50, 1905-90, 1905-100, and 1905-200.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 1905/1905-12)
Sec. 1905-12. Use of Illinois resident labor. To the extent permitted by any applicable federal law or regulation, for all work performed for State construction projects which are funded in whole or in part by a capital infrastructure bill enacted by the 96th General Assembly by sums appropriated to the Illinois Department of Natural Resources, at least 50% of the total labor hours must be performed by actual residents of the State of Illinois. For purposes of this Section, "actual residents of the State of Illinois" means persons domiciled in the State of Illinois. The Department of Labor shall promulgate rules providing for the enforcement of this Section.
(Source: P.A. 96-37, eff. 7-13-09.)

(20 ILCS 1905/1905-15) (was 20 ILCS 1905/45 in part)
Sec. 1905-15. Mine accidents. The Department has the power to acquire and diffuse information concerning the nature, causes, and prevention of mine accidents.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 1905/1905-20) (was 20 ILCS 1905/45 in part)
Sec. 1905-20. Mine methods, conditions, and equipment. The Department has the power to acquire and diffuse information concerning the improvement of methods, conditions, and equipment of mines, with special reference to health, safety, and conservation of mineral resources.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 1905/1905-25) (was 20 ILCS 1905/45 in part)
Sec. 1905-25. Economic conditions affecting mineral industries. The Department has the power to make inquiries into the economic conditions affecting the mining, quarrying, metallurgical, clay, oil, and other mineral industries.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 1905/1905-30) (was 20 ILCS 1905/45 in part)
Sec. 1905-30. Technical efficiency of persons working in mines. The Department has the power to promote the technical efficiency of all persons working in and about the mines of the State and to assist them better to overcome the increasing difficulties of mining, and for that purpose to provide bulletins, traveling libraries, lectures, correspondence work, classes for systematic instruction, or meetings for the reading and discussion of papers, and to that end to cooperate with the University of Illinois.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 1905/1905-35) (was 20 ILCS 1905/47)
Sec. 1905-35. Coal quality testing program. The Department's analytical laboratory is authorized to test the quality of coal delivered under State coal purchase contracts. The Department shall establish, by rule, the fee charged to defray the costs of this coal quality testing program.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 1905/1905-40) (was 20 ILCS 1905/45 in part)
Sec. 1905-40. Use of coal combustion by-products. The Department has the power to foster the utilization of coal combustion by-products for the benefaction of soils in the reclamation of previously surface-mined areas and in the stabilization of final cuts, in the stabilization of underground mined-out areas to mitigate subsidence of surface lands, and in the reduction of acid mine drainage.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 1905/1905-45) (was 20 ILCS 1905/45 in part)
Sec. 1905-45. Violations of Act concerning use of Illinois coal. The Department has the power to investigate violations of "An Act concerning the use of Illinois mined coal in certain plants and institutions", filed July 13, 1937 (repealed), and to institute proceedings for the prosecution of violators of that Act in circuit courts.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 1905/1905-50) (was 20 ILCS 1905/45 in part)
Sec. 1905-50. Violations of Coal Mining Act.
(a) The Department has the power to investigate violations of the Coal Mining Act and regulations issued pursuant to that Act; to institute criminal proceedings for prosecution of such a violation; and to institute civil actions for relief, including applications for temporary restraining orders and preliminary and permanent injunctions, or any other appropriate action to enforce any order, notice, or decision of the Director, the Mining Board, the Department, or the Director of the Office of Mines and Minerals.
(b) The Department has the power to call or subpoena witnesses, documents, or other evidence for the purpose of conducting hearings pursuant to the Coal Mining Act and to administer oaths and compensate witnesses pursuant to that Act.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 1905/1905-75) (was 20 ILCS 1905/46)
Sec. 1905-75. Permits for diesel powered equipment or explosives in underground coal mines. During the period commencing with the effective date of this amendatory Act and ending January 1, 1986, the Department shall not issue any new permits allowing the use of diesel powered equipment or explosives while persons are working in any underground coal mine, except that mines presently using such diesel equipment or explosives shall not be prohibited from continuing that use. Nothing in this Section shall be interpreted or construed so as to prohibit the use of compressed air as an explosive in any underground coal mine.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 1905/1905-90) (was 20 ILCS 1905/45 in part)
Sec. 1905-90. State Mining Board. Any statute that by its terms is to be administered by the State Mining Board shall be administered by the Board without any direction, supervision, or control by the Director of Natural Resources or the Director of the Office of Mines and Minerals, except that which the Director of the Office may exercise by virtue of being a member of the Board and except as may be provided in the statute.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 1905/1905-100) (was 20 ILCS 1905/45 in part)
Sec. 1905-100. Public inspection of records. The Department has the power to make all records of the Department open for inspection by interested persons and the public.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 1905/1905-105) (was 20 ILCS 1905/45.2)
Sec. 1905-105. Proof of records in legal proceedings; fee for certification. The papers, entries, and records of the Department or parts thereof may be proved in any legal proceeding by a copy thereof certified under the signature of the keeper thereof in the name of the Department with a seal of the Department attached. A fee of $1.00 shall be paid to the Department for the certification.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 1905/1905-110) (was 20 ILCS 1905/45.1)
Sec. 1905-110. Verified documents; penalty for fraud. Applications and other documents filed for the purpose of obtaining permits, certificates, or other licenses under Acts administered by the Department shall be verified or contain written affirmation that they are signed under the penalties of perjury. A person who knowingly signs a fraudulent document commits perjury as defined in Section 32-2 of the Criminal Code of 2012 and for the purpose of this Section shall be guilty of a Class A misdemeanor.
(Source: P.A. 97-1150, eff. 1-25-13.)

(20 ILCS 1905/1905-150) (was 20 ILCS 1905/45 in part)
Sec. 1905-150. Criminal history record information. Whenever the Department is authorized or required by law to consider some aspect of criminal history record information for the purpose of carrying out its statutory powers and responsibilities, then upon request and payment of fees in conformance with the requirements of Section 2605-400 of the Department of State Police Law (20 ILCS 2605/2605-400), the Department of State Police is authorized to furnish, pursuant to positive identification, the information contained in State files that is necessary to fulfill the request.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 1905/1905-200) (was 20 ILCS 1905/45 in part)
Sec. 1905-200. Transfer of realty to other State agency; acquisition of federal lands. The Department has the power to transfer jurisdiction of any realty under the control of the Department to any other department of the State government, or to acquire or accept federal lands, when the transfer, acquisition, or acceptance is advantageous to the State and is approved in writing by the Governor.
(Source: P.A. 91-239, eff. 1-1-00.)






20 ILCS 1910/ - Coal Products Commission Transfer Act.

(20 ILCS 1910/0.01) (from Ch. 96 1/2, par. 200)
Sec. 0.01. Short title. This Act may be cited as the Coal Products Commission Transfer Act.
(Source: P.A. 86-1324.)

(20 ILCS 1910/1) (from Ch. 96 1/2, par. 201)
Sec. 1. All of the property and powers heretofore acquired by or vested in the Illinois Coal Products Commission are transferred to the Department of Natural Resources, as successor to the Department of Mines and Minerals under the Department of Natural Resources Act. The Department may exercise such powers if it deems such action advisable; otherwise, the Department shall dispose of the property acquired pursuant to this Act in such manner as may be most advantageous to the State of Illinois.
(Source: P.A. 89-445, eff. 2-7-96.)



20 ILCS 1915/ - Surface Coal Mining Fee Act.

(20 ILCS 1915/0.01) (from Ch. 96 1/2, par. 7500)
Sec. 0.01. Short title. This Act may be cited as the Surface Coal Mining Fee Act.
(Source: P.A. 86-1324.)

(20 ILCS 1915/1) (from Ch. 96 1/2, par. 7501)
Sec. 1. Legislative findings and intent.
(a) The General Assembly finds that:
(1) the purposes of the "Surface Mining Control and

Reclamation Act of 1977" (30 USC 1201 et seq.) include the establishment of a program to protect society and the environment from the adverse effects of surface coal mining operations and from the adverse surface effects of underground coal mining operations;

(2) the purposes of the above Act also include the

promoting of the reclamation of mined areas left without adequate reclamation prior to the enactment of this Act and which continue, in their unreclaimed conditions, to substantially degrade the quality of the environment;

(3) the purposes of the above Act also include the

assurance that the coal supply essential to the Nation's energy requirements, and to its economic and social well-being is provided, and to encourage the full utilization of coal resources.

(b) The General Assembly also finds that:
(1) during the mining and preparation of coal, a

portion of the coal is lost in the tailings produced;

(2) this lost coal, in gob or slurry form, can be

recovered in an economic and useable fashion;

(3) the recovery of this coal, which may constitute

twenty percent or more of a gob pile, and which may constitute fifty percent or more of a slurry pond, in effect conserves energy by increasing the efficiency of utilization of a valuable fuel resource;

(4) the recovery of this coal, when conducted in

accordance with the permits required by the Illinois Department of Natural Resources and the Illinois Environmental Protection Agency, contributes to the reclamation of the land, in that the total volume of wastes to be handled is reduced.

(c) It is the purpose of this Act:
(1) to include the recovery of coal from gob and

slurry as a part of the land reclamation process and as a form of energy conservation; and

(2) to provide that a portion of the funds collected

by the Office of Surface Mining Reclamation and Enforcement and returned to the State of Illinois be used for coal recovery.

(Source: P.A. 91-357, eff. 7-29-99.)

(20 ILCS 1915/2) (from Ch. 96 1/2, par. 7502)
Sec. 2. Legislative directives.
(a) The Director of Natural Resources is directed to investigate and pursue all available options at the federal level so as to enable the development of a State program that encompasses the purposes of this Act consistent with federal law.
(b) The Director of the Department of Natural Resources is directed to investigate the use of funds provided in the "Small Operator Assistance Grants Program" established by the federal Act for resource recovery purposes as stated in this Act, and to give consideration to resource recovery in the preparation of guidelines to administer the "Small Operator Assistance Grants Program" for the State of Illinois, consistent with federal law.
(c) The Department of Natural Resources shall investigate the potential for resource recovery as a partial function of the land reclamation procedure, and shall include such consideration for site reclamation, consistent with federal law.
(d) All investigations required in this Section shall be reported to the General Assembly and the Illinois Energy Resources Commission within one year of the effective date of this Act.
(Source: P.A. 89-445, eff. 2-7-96.)



20 ILCS 1920/ - Abandoned Mined Lands and Water Reclamation Act.

Article I - General Provisions

(20 ILCS 1920/Art. I heading)

(20 ILCS 1920/1.01) (from Ch. 96 1/2, par. 8001.01)
Sec. 1.01. Short Title. This Act may be cited as the Abandoned Mined Lands and Water Reclamation Act.
(Source: P.A. 86-1475.)

(20 ILCS 1920/1.02) (from Ch. 96 1/2, par. 8001.02)
Sec. 1.02. Legislative Declaration. (a) It is the policy of this State to provide for the conservation and reclamation of lands and water affected by mining which have been abandoned, in order to restore these abandoned lands and waters to such productive use, in accordance with this State's conservation and land reclamation policies, as will aid in maintaining or improving the property tax base, protect the health, safety and general welfare of the people, promote the natural beauty and aesthetic values of this State and enhance the environment, and correct and prevent soil erosion, stream pollution, water, air and land pollution, and other injurious effects to persons, property, wildlife and natural resources.
(b) It is the purpose of this Act to implement these policies in a way which satisfies the requirements of the federal Surface Mining Control and Reclamation Act of 1977, P. L. 95-87, as amended, and which makes this State eligible for funds for reclamation of abandoned lands and waters under that Act.
(Source: P.A. 81-1020.)

(20 ILCS 1920/1.03) (from Ch. 96 1/2, par. 8001.03)
Sec. 1.03. Definitions. As used in this Act, unless the context otherwise requires:
(1) "Abandoned lands" means any land and water which

were mined for coal or which were affected by such mining, wastebanks, coal processing, or other coal mining processes, and abandoned or left in an inadequate reclamation status prior to August 3, 1977, and for which there is no continuing reclamation responsibility under State or Federal laws. "Abandoned lands" also means, in the appropriate context, lands and water eligible for reclamation under Section 2.11 and Section 2.13 of this Act.

(2) "Department" means the Department of Natural

Resources, successor to the Abandoned Mined Lands Reclamation Council as provided in the Department of Natural Resources Act.

(3) "Federal Act" means the Federal Surface Mining

Control and Reclamation Act of 1977 (Public Law 95-87).

(4) "Person" means an individual, partnership,

co-partnership, firm, joint venture, company, corporation, association, joint stock company, trust, estate, political subdivision, or any other public or private legal entity, or their legal representative, agent or assigns.

(5) "Reclamation" means the restoration of abandoned

lands and waters to constructive uses, including, but not limited to forests, grasses and legumes, row crops, wildlife and aquatic reserves and recreational, residential and industrial sites, and abatement, control or prevention of adverse effects of coal mining.

(6) "Section" means a Section of this Act.
(Source: P.A. 89-445, eff. 2-7-96.)

(20 ILCS 1920/1.04) (from Ch. 96 1/2, par. 8001.04)
Sec. 1.04. (Repealed).
(Source: P.A. 88-553. Repealed by P.A. 89-445, eff. 2-7-96.)

(20 ILCS 1920/1.05) (from Ch. 96 1/2, par. 8001.05)
Sec. 1.05. Creation of Program. The Department shall administer a program for the reclamation of abandoned lands and waters in accordance with this Act. The program shall be administered to provide the most effective use in this State of abandoned mine reclamation funds under the Federal Act.
(Source: P.A. 89-445, eff. 2-7-96.)



Article II - Reclamation Of Lands

(20 ILCS 1920/Art. II heading)

(20 ILCS 1920/2.01) (from Ch. 96 1/2, par. 8002.01)
Sec. 2.01. Designation of Lands. The Department shall designate abandoned lands to be reclaimed in accordance with this Act, and shall determine which lands shall be acquired by the Department for the purpose of this Act. The Department shall by rule establish criteria for the designation of abandoned lands for reclamation and acquisition.
(Source: P.A. 89-445, eff. 2-7-96.)

(20 ILCS 1920/2.02) (from Ch. 96 1/2, par. 8002.02)
Sec. 2.02. Manner of Reclamation.
(a) The Department shall determine the manner of reclamation of designated abandoned lands, and the use of those lands after reclamation.
(b) The Department may by rule provide for the filling of voids and sealing of tunnels, shafts and entryways, and reclamation of the surface impacts of underground or surface mines.
(Source: P.A. 89-445, eff. 2-7-96.)

(20 ILCS 1920/2.03) (from Ch. 96 1/2, par. 8002.03)
Sec. 2.03. Priorities.
(a) Expenditures of moneys on abandoned lands for the purposes of this Article shall reflect the following priorities in the order stated:
(1) the protection of public health, safety, general

welfare, and property from extreme danger of adverse effects of coal mining practices;

(2) the protection of public health, safety, and

general welfare from adverse effects of coal mining practices;

(3) the restoration of land and water resources and

the environment previously degraded by adverse effects of coal mining practices including measures for the conservation and development of soil, water (excluding channelization), woodland, fish and wildlife, recreation resources, and agricultural productivity;

(4) research and demonstration projects relating to

the development of surface mining reclamation and water quality control program methods and techniques;

(5) the protection, repair, replacement,

construction, or enhancement of public facilities adversely affected by coal mining practices;

(6) the development of publicly owned land adversely

affected by coal mining practices including land acquired as provided in this Act for recreation and historic purposes, conservation, and reclamation purposes and open space benefits.

(b) The Department may by rule establish additional criteria, including but not limited to:
(1) the financial ability of the landowners to abate

pollution;

(2) the potential economic value of the land under

private ownership subsequent to reclamation;

(3) the potential value of the land in the public

domain for conservation, open space and recreation purposes subsequent to reclamation;

(4) the proximity of abandoned lands to

municipalities, residential areas, and public facilities such as water supplies, parks and recreational areas.

Such additional criteria shall be applied in a manner consistent with the priorities in subsection (a) of this Section.
(Source: P.A. 89-445, eff. 2-7-96.)

(20 ILCS 1920/2.04) (from Ch. 96 1/2, par. 8002.04)
Sec. 2.04. Reclamation.
(a) The Department or such agency or department of State government as the Department may designate pursuant to subsection (d) of Section 3.05 may enter and reclaim abandoned lands under this Section if the Department finds that:
(1) land or water resources have been adversely

affected by past coal mining practices; and

(2) the adverse effects are at a stage where, in the

public interest, action to restore, reclaim, abate, control, or prevent should be taken; and

(3) the owners of the land or water resources where

entry must be made to restore, reclaim, abate, control, or prevent the adverse effects of past coal mining practices are not known, or readily available; or the owners will not give permission for the United States, the States, political subdivisions, their agents, employees, or contractors to enter upon such property to restore, reclaim, abate, control, or prevent the adverse effects of past coal mining practices.

(b) After (1) the findings required by subsection (a) of this Section have been made, and (2) giving notice by mail return receipt requested to the owners if known or if not known by posting notice upon the premises and advertising once in a newspaper of general circulation in the municipality in which the land lies, the Department or such agency or department of State government as the Department may designate pursuant to subsection (d) of Section 3.05 shall have the right to enter on the property adversely affected by past mining practices and any other property to have access to such property to do all things necessary or expedient to restore, reclaim, abate, control, or prevent the adverse effects.
(c) The moneys expended for such work and the benefits accruing to any such premises so entered upon shall be chargeable against such land and shall mitigate or offset any claim in or any action brought by any owner of any interest in such premises for any alleged damage by virtue of such entry. This provision is not intended to create new rights of action or eliminate existing immunities.
(d) Entry under this Section shall be construed as an exercise of the police power for the protection of public health, safety, and general welfare and shall not be construed as an act of condemnation of property nor trespass thereon.
(Source: P.A. 91-357, eff. 7-29-99.)

(20 ILCS 1920/2.05) (from Ch. 96 1/2, par. 8002.05)
Sec. 2.05. Studies and Exploration.
(a) The Department or such agency or department of State government as the Department may designate pursuant to subsection (d) of Section 3.05 shall have the right to enter upon any property for the purpose of conducting studies or exploratory work to determine the existence of adverse effects of past coal mining practices and to determine the feasibility of restoration, reclamation, abatement, control, or prevention of such adverse effects.
(b) Entry under this Section shall be construed as an exercise of the police power for the protection of public health, safety, and general welfare and shall not be construed as an Act of condemnation of property nor trespass thereon.
(Source: P.A. 89-445, eff. 2-7-96.)

(20 ILCS 1920/2.06) (from Ch. 96 1/2, par. 8002.06)
Sec. 2.06. Land Acquisition.
(a) The Department shall acquire by purchase, exchange, gift, condemnation, or otherwise, the fee simple title or any lesser interest in and to such land, rights or other property as the Department considers necessary for the reclamation of abandoned lands.
(b) Title to all lands acquired pursuant to this Section shall be in the name of the State. The price paid for land acquired under this Section shall reflect the market value of the land as adversely affected by past mining practices.
(Source: P.A. 89-445, eff. 2-7-96.)

(20 ILCS 1920/2.07) (from Ch. 96 1/2, par. 8002.07)
Sec. 2.07. Transfers and Dispositions.
(a) Land acquired pursuant to this Act may, with the approval of the Department, be sold in accordance with procedures and standards adopted by the Department by rule. Such rules shall prescribe the purposes for which such land may be sold. Such rules may provide for public sale of one or more categories of lands at public sale under a system of competitive bidding at not less than market value, and shall provide for such sales to the extent required under the Federal Act.
(b) The Department may transfer administrative responsibility for land acquired to any agency or department of State government or to any political subdivision of the State with or without cost to such agency, department or political subdivision. The agreement under which a transfer is made shall specify: (1) the purposes for which the land may be used consistent with the authorization under which the land was acquired; and (2) that the administrative responsibility for the land will revert to the Department, if at any time in the future, the land is not used for the purposes specified.
(c) If the Department determines that any reclaimed lands will not be retained by the State, the Department shall notify the corporate authorities of the municipality in which any of the reclaimed lands are located and the county clerk of the respective county that those lands may be transferred to one or more of such local governments who have complied with this Section. In order to comply with this Section, the corporate authorities of such unit of local government must adopt by resolution, within 60 days after receipt of the notice from the Department, a statement of its intent to submit a plan for the use of such lands and submit such plan within 120 days of receipt of the notice. Two or more of the units may agree to prepare and submit a joint plan with respect to such lands. With the approval of the Department, the plan may be amended after it is submitted. If the Department approves a plan submitted under this paragraph, the Department shall transfer administrative authority and when appropriate, title for the affected lands to the unit or units of local government submitting the plan.
(Source: P.A. 89-445, eff. 2-7-96.)

(20 ILCS 1920/2.08) (from Ch. 96 1/2, par. 8002.08)
Sec. 2.08. Special reclamation programs.
(a) In addition to the authority to acquire land under Section 2.06, the Department may use funds provided under the Federal Act to acquire land by purchase, donation, or condemnation, to reclaim such acquired land and retain the land or transfer title to it to a political subdivision or to any person, firm, association, or corporation, if the Department determines that such is an integral and necessary element of an economically feasible plan for the project to construct or rehabilitate housing for persons who have a disability as the result of employment in the mines or work incidental thereto, persons displaced by acquisition of land under Section 2.06, or persons dislocated as the result of adverse effects of mining practices which constitute an emergency as provided in the Federal Act or persons dislocated as the result of natural disasters or catastrophic failures from any cause. No part of the funds provided under this Section may be used to pay the actual construction costs of housing.
(b) Use of funds under this Section shall be subject to requirements under the Federal Act with respect to such projects.
(Source: P.A. 99-143, eff. 7-27-15.)

(20 ILCS 1920/2.09) (from Ch. 96 1/2, par. 8002.09)
Sec. 2.09. Liens.
(a) Within 6 months after the completion of projects to restore, reclaim, abate, control, or prevent adverse effects of past coal mining practices on privately owned land under this Article, the Department shall itemize the moneys so expended and may file a statement thereof in the office of the county in which the land lies which has the responsibility under local law for the recording of judgments against land, together with a notarized appraisal by an independent appraiser of the value of the land before the restoration, reclamation, abatement, control, or prevention of adverse effects of past mining practices if the moneys so expended shall result in a significant increase in property value. Such statement shall constitute a lien upon the land. The lien shall not exceed the amount determined by appraisal to be the increase in the market value of the land as a result of the restoration, reclamation, abatement, control, or prevention of the adverse effects of past coal mining practices.
(b) No lien shall be filed under this Section against the property of any person, who owned the surface prior to May 2, 1977, and who neither consented to nor participated in nor exercised control over the mining operation which necessitated the reclamation performed hereunder.
(c) The landowner may proceed as provided by law to petition within 60 days of the filing of the lien, to determine the increase in the market value of the land as a result of the restoration, reclamation, abatement, control, or prevention of the adverse effects of past coal mining practices. The amount reported to be the increase in value of the premises shall constitute the amount of the lien and shall be recorded with the statement provided in this Section. Any party aggrieved by the decision may seek appropriate judicial relief at the Circuit Court.
(d) The lien provided in this Section shall be entered in the county office in which the land lies and which has responsibility under local law for the recording of judgments against land. Such statement shall constitute a lien upon the said land as of the date of the expenditure of the moneys and shall have priority as a lien second only to the lien of real estate taxes imposed upon said land or such lesser priority as may be permitted or required by the Federal Act or regulations thereunder. The statement shall state the priority claimed for such lien.
To the extent that it is consistent with the Federal Surface Mining Control and Reclamation Act of 1977, P.L. 95-87, as amended, the Department shall provide by rule for the accumulation of interest on the amount secured by the lien.
(Source: P.A. 89-445, eff. 2-7-96.)

(20 ILCS 1920/2.10) (from Ch. 96 1/2, par. 8002.10)
Sec. 2.10. Hearings and public participation.
(a) Prior to disposition of lands, the Department or such agency or department of State government as the Department may designate pursuant to subsection (d) of Section 3.05, when requested after appropriate public notice shall hold a public hearing, with the appropriate notice, in the county or counties or the appropriate subdivisions of the State in which lands acquired pursuant to Section 2.06 are located. The hearings shall be held at a time which shall afford local citizens and governments the maximum opportunity to participate in the decision concerning the use or disposition of the lands after restoration, reclamation, abatement, control or prevention of the adverse effects of past coal mining practices. The Department or designated agency or department of State government may hold such other hearings as it deems necessary in connection with the designation, acquisition, disposition or reclamation of abandoned lands.
(b) The Department shall by rule provide procedures for notice and conduct of hearings under this Section.
(Source: P.A. 89-445, eff. 2-7-96.)

(20 ILCS 1920/2.11) (from Ch. 96 1/2, par. 8002.11)
Sec. 2.11. Non-coal reclamation.
(a) It is hereby declared that open and abandoned tunnels, shafts, and entryways and abandoned and deteriorating equipment, structures, and facilities resulting from any previous non-coal mining operations constitute a hazard to the public health and safety. The Department is authorized and empowered to fill or seal such abandoned tunnels, shafts, and entryways and remove equipment, structures, and facilities which it determines could endanger life and property and constitute a hazard to the public health and safety.
(b) The Department may make expenditures and carry out the purposes of this Section for lands mined for substances other than coal; provided, however, that annual expenditures for non-coal reclamation do not exceed 2% of the Department's annual budget for mine land reclamation. Except for those non-coal reclamation projects relating to the protection of the public health or safety which shall be accorded a high priority, non-coal reclamation expenditures shall be made only after all reclamation with respect to abandoned coal lands or coal development impacts has been accomplished.
(c) In those instances where coal mine waste piles are being reworked for conservation purposes, the Department may make additional incremental expenditures to dispose of the wastes from such operations by filling voids and sealing tunnels if the disposal of these wastes is in accordance with the purposes of this Section.
(d) The Department shall acquire, by purchase, exchange, gifts, condemnation or otherwise, the fee simple title or any lesser interest in and to such land rights or other property as the Department considers necessary to carry out the provisions of this Section. Transfers and dispositions of such land shall be made in the same manner as prescribed by Section 2.07 of this Act.
(e) Consistent with this Section, the Department may enter and reclaim abandoned non-coal mined lands in the same manner as prescribed in Section 2.04 of this Act.
(Source: P.A. 97-991, eff. 8-17-12.)

(20 ILCS 1920/2.12) (from Ch. 96 1/2, par. 8002.12)
Sec. 2.12. Statement of Reclamation. Following reclamation, the Department shall file a Notice of Reclamation in the office of the Recorder in the county in which the reclaimed land lies. The Notice of Reclamation shall identify the land reclaimed, the adverse effects of past mining on the land, and briefly describe the reclamation. The Notice of Reclamation shall serve as perpetual notice to all concerned that the land has been mined and reclaimed, and provide that further information may be obtained by contacting the Department. This Section shall apply to all lands where reclamation is completed after July 1, 1991.
(Source: P.A. 89-445, eff. 2-7-96.)

(20 ILCS 1920/2.13) (from Ch. 96 1/2, par. 8002.13)
Sec. 2.13. Interim Program and insolvent surety sites.
(a) The Department is authorized and empowered to enter and perform reclamation or drainage abatement on lands and waters within unreclaimed sites that were mined for coal or were affected by such mining, wastebanks, coal processing, or other coal mining processes and left in an inadequate reclamation status after August 3, 1977, if:
(1) the surface coal mining operation occurred during

the period beginning on August 4, 1977, and ending on June 1, 1982, and any funds for reclamation or abatement which are available under a bond or other form of financial guarantee, or from any other source, are not sufficient to provide for adequate reclamation or abatement at the site; or

(2) the surface coal mining operation occurred during

the period beginning on August 4, 1977, and ending on November 5, 1990, and the surety of the mining operator became insolvent during that period, and as of November 5, 1990, funds immediately available from proceedings relating to the insolvency, or from any financial guarantee or other source, are not sufficient to provide for adequate reclamation or abatement at the site.

(b) In determining which sites to reclaim under this Section, the Department shall follow the priorities stated in parts (1) and (2) of subsection (a) of Section 2.03. The Department shall ensure that the reclamation priority of sites reclaimed under this paragraph is the same or more urgent than the reclamation priority for eligible lands and waters that were abandoned or left in an inadequate reclamation status before August 3, 1977.
(c) The Department may establish by rule whatever additional criteria are necessary to satisfy funding requirements under the federal Act.
(Source: P.A. 89-445, eff. 2-7-96.)

(20 ILCS 1920/2.14)
Sec. 2.14. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)



Article III - Administration

(20 ILCS 1920/Art. III heading)

(20 ILCS 1920/3.01) (from Ch. 96 1/2, par. 8003.01)
Sec. 3.01. Rules. The Department may adopt rules for the administration and enforcement of this Act. Such rules shall be adopted in accordance with the Illinois Administrative Procedure Act.
(Source: P.A. 89-445, eff. 2-7-96.)

(20 ILCS 1920/3.02) (from Ch. 96 1/2, par. 8003.02)
Sec. 3.02. State reclamation program. The Department may prepare and submit under the Federal Act (1) a State reclamation plan and appropriate amendments, (2) annual project lists and program plans, (3) grant proposals for federal funding, (4) inventories of previous projects, (5) annual and other reports as may be appropriate, and (6) such other applications, certifications or documents as may be required under the Federal Act in connection with reclamation or acquisition of abandoned lands.
(Source: P.A. 91-357, eff. 7-29-99.)

(20 ILCS 1920/3.03) (from Ch. 96 1/2, par. 8003.03)
Sec. 3.03. Enforcement. In addition to any other remedies provided for in this Article, the Department or such agency or department of State government as the Department may designate pursuant to subsection (d) of Section 3.05 may request the Attorney General to bring an action in any court of competent jurisdiction for an injunction to restrain any interference with the exercise of the right to enter or to conduct any work provided in this Article.
(Source: P.A. 89-445, eff. 2-7-96.)

(20 ILCS 1920/3.04) (from Ch. 96 1/2, par. 8003.04)
Sec. 3.04. Water Pollution Control. The Department or such agency or department of State government as the Department may designate pursuant to subsection (d) of Section 3.05 may construct and operate a plant or plants for the control and treatment of water pollution resulting from mine drainage. The extent of this control and treatment may be dependent upon the ultimate use of the water. No control or treatment under this Section shall in any way be less than that required under the Environmental Protection Act. The construction of a plant or plants may include major interceptors and other facilities appurtenant to the plan.
(Source: P.A. 89-445, eff. 2-7-96.)

(20 ILCS 1920/3.05) (from Ch. 96 1/2, par. 8003.05)
Sec. 3.05. Administration.
(a) The Department shall determine and direct the expenditure of funds under this Article.
(b) The Department shall employ and fix the compensation of a person to direct and manage its responsibilities under this Act.
(c) The Department may contract or enter into cooperative agreement with any person or federal government entity in relation to the reclamation of abandoned land, including but not limited to the furnishing of services, plans, layouts, materials, or any matters of service incidental to the acquisition or disposition of such abandoned land or its reclamation.
(d) The Department may delegate responsibilities to other agencies or departments of State government with the authority and technical expertise to carry out the administrative responsibilities of the Department as provided in this Act, with the consent of such agencies or departments. The Department may contract with any State officer or agency or department of State government to administer responsibilities under this Act as may be deemed necessary and appropriate to provide for effective administration hereof, without unreasonable or unnecessary cost or duplication of effort, and taking into account the need to deliver fair and effective governmental service to the interested public.
(Source: P.A. 89-445, eff. 2-7-96.)

(20 ILCS 1920/3.06) (from Ch. 96 1/2, par. 8003.06)
Sec. 3.06. Expenditure of appropriated funds. The Department shall determine and direct the expenditure of funds appropriated by the General Assembly for the purposes of this Act.
(Source: P.A. 89-445, eff. 2-7-96.)

(20 ILCS 1920/3.07) (from Ch. 96 1/2, par. 8003.07)
Sec. 3.07. Repealer. The "Abandoned Mined Lands Reclamation Act", approved February 7, 1975, is repealed.
(Source: P.A. 81-1015.)

(20 ILCS 1920/3.08) (from Ch. 96 1/2, par. 8003.08)
Sec. 3.08. This Act shall take effect on June 1, 1980.
(Source: P.A. 81-1015.)






20 ILCS 1005/ - Civil Administrative Code of Illinois. (Department of Employment Security Law)

Article 1005 - Department Of Employment Security

(20 ILCS 1005/Art. 1005 heading)

(20 ILCS 1005/1005-1)
Sec. 1005-1. Article short title. This Article 1005 of the Civil Administrative Code of Illinois may be cited as the Department of Employment Security Law.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 1005/1005-5)
Sec. 1005-5. Definitions. In this Law:
"Department" means the Department of Employment Security.
"Director" means the Director of Employment Security.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 1005/1005-10) (was 20 ILCS 1005/43a)
Sec. 1005-10. Powers, generally. The Department has the powers enumerated in the following Sections.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 1005/1005-15) (was 20 ILCS 1005/43a.02)
Sec. 1005-15. Employment opportunities. The Department has the power to advance opportunities for profitable employment.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 1005/1005-20) (was 20 ILCS 1005/43a.04)
Sec. 1005-20. Statistical details of manufacturing industries and commerce. The Department has the power to collect, collate, assort, systematize, and report statistical details of the manufacturing industries and commerce of the State.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 1005/1005-25) (was 20 ILCS 1005/43a.05)
Sec. 1005-25. Labor information. The Department has the power to acquire and diffuse useful information on subjects connected with labor in the most general and comprehensive sense of that word.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 1005/1005-30) (was 20 ILCS 1005/43a.03)
Sec. 1005-30. Statistical details relating to departments of labor. The Department has the power to collect, collate, assort, systematize, and report statistical details relating to all departments of labor, especially in its relation to commercial, industrial, social, educational, and sanitary conditions, and to the permanent prosperity of the manufacturing and productive industries.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 1005/1005-35) (was 20 ILCS 1005/43a.07)
Sec. 1005-35. General conditions of leading industries. The Department has the power to acquire information and report upon the general conditions, so far as production is concerned, of the leading industries of the State.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 1005/1005-40) (was 20 ILCS 1005/43a.08)
Sec. 1005-40. Conditions of employment. The Department has the power to acquire and diffuse information as to the conditions of employment and other facts that may be deemed of value to the industrial interests of the State.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 1005/1005-45) (was 20 ILCS 1005/43a.06)
Sec. 1005-45. Prosperity of laboring men and women.
(a) The Department has the power to acquire and diffuse among the people useful information concerning the means of promoting the material, social, intellectual, and moral prosperity of laboring men and women.
(b) The Department shall monitor the employment progress of women and minorities in the work force, including access to the public sector, the private sector, labor unions, and collective bargaining units. This information shall be provided to the General Assembly in the form of a biennial report no later than April 1 of each even-numbered year.
(Source: P.A. 99-652, eff. 1-1-17.)

(20 ILCS 1005/1005-47)
Sec. 1005-47. IllinoisJobLink.com.
(a) The Department of Employment Security, through its IllinoisJobLink.com System, or a successor system, shall maintain a web site that allows job seekers to search online for employment opportunities that match the skills of the person seeking employment.
(b) Each executive branch State agency and any individual or entity that is party to a contract with an executive branch State agency, except those individuals or entities that are party to a contract with a bona fide labor organization and perform construction or construction-related services as defined in Section 1-15.20 of the Illinois Procurement Code, must either (i) post employment vacancies on the Department's IllinoisJobLink.com System or its successor system or (ii) provide an online link to its employment vacancies so that this link is accessible through the web page of the IllinoisJobLink.com System or its successor system. "State agency" has the meaning as defined in Section 1-5 of the State Officials and Employees Ethics Act and, for purposes of this Section, includes community colleges. "Contract" has the meaning given to that term in Section 1-15.30 of the Illinois Procurement Code. The Department of Central Management Services shall comply with this Section on behalf of executive branch State agencies with one or more positions subject to any jurisdiction of the Personnel Code.
This Section does not apply to positions exempt from the requirements of the Rutan decision or to construction-related services as defined in Section 1-15.20 of the Illinois Procurement Code.
(c) All units of local government, school districts, and other public and private employers not subject to subsection (b) may, and are encouraged to, post employment vacancies on the IllinoisJobLink.com System or successor system.
(d) The Department may not charge any employer or any person seeking employment a fee for using the IllinoisJobLink.com System or successor system.
(e) The Department is authorized to adopt all rules necessary to implement and administer the IllinoisJobLink.com System or any successor system under this Section.
(Source: P.A. 98-107, eff. 7-23-13.)

(20 ILCS 1005/1005-50) (was 20 ILCS 1005/43a.11)
Sec. 1005-50. Welfare of wage earners. The Department has the power to foster, promote, and develop the welfare of wage earners.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 1005/1005-60)
Sec. 1005-60. (Repealed).
(Source: P.A. 92-87, eff. 7-18-01. Repealed by P.A. 93-915, eff. 1-1-05.)

(20 ILCS 1005/1005-75) (was 20 ILCS 1005/43a.12)
Sec. 1005-75. Jobs for summer employment of youth. The Department has the power to make available through its offices a listing of all jobs available in each area for the summer employment of youth.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 1005/1005-100) (was 20 ILCS 1005/43a.01)
Sec. 1005-100. Public employment offices. The Department has the power to exercise the rights, powers, and duties vested by law in the general advisory board of public employment offices, local advisory boards of public employment offices, and other officers and employees of public employment offices.
(Source: P.A. 90-372, eff. 7-1-98; 91-239, eff. 1-1-00.)

(20 ILCS 1005/1005-105) (was 20 ILCS 1005/43a.09)
Sec. 1005-105. Administration of Unemployment Insurance Act. The Department has the power to administer the provisions of the Unemployment Insurance Act insofar as those provisions relate to the powers and duties of the Director.
(Source: P.A. 90-372, eff. 7-1-98; 91-239, eff. 1-1-00.)

(20 ILCS 1005/1005-110) (was 20 ILCS 1005/44a)
Sec. 1005-110. Board of Review. The Board of Review in the Department shall exercise all powers and be subject to all duties conferred or imposed upon the Board by the provisions of the Unemployment Insurance Act, in its own name and without any direction, supervision, or control by the Director.
(Source: P.A. 91-239, eff. 1-1-00; 91-357, eff. 7-29-99; 92-16, eff. 6-28-01.)

(20 ILCS 1005/1005-115) (was 20 ILCS 1005/43a.10)
Sec. 1005-115. Transfer of lands to other State agency; acquisition of federal lands. The Department has the power to transfer jurisdiction of any realty under the control of the Department to any other department of the State government or to acquire or accept federal lands when the transfer, acquisition, or acceptance is advantageous to the State and is approved in writing by the Governor.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 1005/1005-120) (was 20 ILCS 1005/43a.13)
Sec. 1005-120. Contracts for payment of compensation to Department. The Department has the power to enter into contracts that may provide for payment of negotiated royalties, licensing fees, or other compensation to the Department.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 1005/1005-130) (was 20 ILCS 1005/43a.14)
Sec. 1005-130. Exchange of information for child support enforcement.
(a) The Department has the power to exchange with the Department of Healthcare and Family Services information that may be necessary for the enforcement of child support orders entered pursuant to the Illinois Public Aid Code, the Illinois Marriage and Dissolution of Marriage Act, the Non-Support of Spouse and Children Act, the Non-Support Punishment Act, the Revised Uniform Reciprocal Enforcement of Support Act, the Uniform Interstate Family Support Act, the Illinois Parentage Act of 1984, or the Illinois Parentage Act of 2015.
(b) Notwithstanding any provisions in the Civil Administrative Code of Illinois to the contrary, the Department of Employment Security shall not be liable to any person for any disclosure of information to the Department of Healthcare and Family Services (formerly Illinois Department of Public Aid) under subsection (a) or for any other action taken in good faith to comply with the requirements of subsection (a).
(Source: P.A. 99-85, eff. 1-1-16.)

(20 ILCS 1005/1005-150) (was 20 ILCS 5/34.2)
Sec. 1005-150. Transfer from Department of Labor, Bureau of Employment Security. The Department of Employment Security shall assume all rights, powers, duties, and responsibilities of the Department of Labor, Bureau of Employment Security as the successor to that Bureau. The Bureau of Employment Security in the Department of Labor is hereby abolished.
Personnel, books, records, papers, documents, property, real and personal, unexpended appropriations, and pending business in any way pertaining to the former Department of Labor, Bureau of Employment Security are transferred to the Department of Employment Security, but any rights of employees or the State under the Personnel Code or any other contract or plan shall be unaffected by this transfer. No rule or regulation promulgated by the Department of Labor pursuant to an exercise of any right, power, duty, or responsibility transferred to the Department of Employment Security shall be affected by this amendatory Act of 1984, and all those rules and regulations shall become the rules and regulations of the Department of Employment Security.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 1005/1005-155)
Sec. 1005-155. Illinois worknet Centers report. The Department of Employment Security, or the State agency responsible for the oversight of the federal Workforce Innovation and Opportunity Act if that agency is not the Department of Employment Security, shall prepare a report for the Governor and the General Assembly regarding the progress of the Illinois Employment and Training Centers in serving individuals with disabilities. The report must include, but is not limited to, the following: (i) the number of individuals referred to the Illinois Employment and Training Centers by the Department of Human Services Office of Rehabilitation Services; (ii) the total number of individuals with disabilities served by the Illinois Employment and Training Centers; (iii) the number of individuals with disabilities served in federal Workforce Innovation and Opportunity Act employment and training programs; (iv) the number of individuals with disabilities annually placed in jobs by the Illinois Employment and Training Centers; and (v) the number of individuals with disabilities referred by the Illinois Employment and Training Centers to the Department of Human Services Office of Rehabilitation Services. The report is due by December 31, 2004 based on the previous State program year of July 1 through June 30, and is due annually thereafter. "Individuals with disabilities" are defined as those who self-report as being qualified as disabled under the 1973 Rehabilitation Act or the 1990 Americans with Disabilities Act, for the purposes of this Law.
(Source: P.A. 99-143, eff. 7-27-15; 100-477, eff. 9-8-17.)

(20 ILCS 1005/1005-160)
Sec. 1005-160. Misclassification of employees as independent contractors. The Department of Labor, the Department of Employment Security, the Department of Revenue, the Office of the State Comptroller, and the Illinois Workers' Compensation Commission shall cooperate under the Employee Classification Act by sharing information concerning any suspected misclassification by an employer or entity, as defined in the Employee Classification Act, of one or more employees as independent contractors.
(Source: P.A. 95-26, eff. 1-1-08.)

(20 ILCS 1005/1005-165)
Sec. 1005-165. Disabled veterans outreach. The Department shall employ such disabled veterans outreach program specialists as appropriate and efficient according to Section 4103A of Title 38 of the United States Code, or any successor legislation, based upon available federal funding for that purpose.
(Source: P.A. 98-107, eff. 7-23-13.)






20 ILCS 1010/ - State and Federal Employment Cooperation Act.

(20 ILCS 1010/1) (from Ch. 48, par. 172a)
Sec. 1. All the privileges, benefits, obligations and conditions of an Act of Congress entitled "An Act to provide for the establishment of a National employment system and for cooperation with the states in the promotion of such system, and for other purposes," are hereby accepted by the State of Illinois and the Department of Employment Security is authorized and empowered and it shall be its duty to cooperate with the United States Employment Service and to coordinate the services and work of the public employment offices of the State with the services and work of such national employment system and to do all the things which are necessary to obtain the benefits which are available under the provisions of the aforementioned Federal Act.
(Source: P.A. 83-1503.)

(20 ILCS 1010/2) (from Ch. 48, par. 172b)
Sec. 2. The State Treasurer shall be ex-officio custodian of all moneys apportioned to this State under the provisions of the said Federal Act. Such moneys shall be expended by the Department of Employment Security for the purpose of establishing and maintaining public employment offices in accordance with the provisions of the aforesaid Federal Act, and may be paid out by the State Treasurer upon the order of the Department of Labor.
The State Treasurer shall deposit such moneys in banks which have been approved as State depositaries under the provisions of "An Act in relation to State moneys," approved June 28, 1919, as amended, and for the safe keeping of such moneys shall take securities as provided in said Act.
(Source: P.A. 83-1503.)

(20 ILCS 1010/4) (from Ch. 48, par. 172b.1)
Sec. 4. Short title. This Act may be cited as the State and Federal Employment Cooperation Act.
(Source: P.A. 86-1324.)



20 ILCS 1015/ - Public Employment Office Act.

(20 ILCS 1015/0.01) (from Ch. 48, par. 172.90)
Sec. 0.01. Short title. This Act may be cited as the Public Employment Office Act.
(Source: P.A. 86-1324.)

(20 ILCS 1015/1) (from Ch. 48, par. 173)
Sec. 1. Public employment offices; establishment. The Department of Employment Security is authorized to establish and maintain State employment offices as provided in Section 1705 of the Unemployment Insurance Act for the purpose of receiving applications of persons seeking employment and applications of persons seeking to employ labor.
(Source: P.A. 97-621, eff. 11-18-11.)

(20 ILCS 1015/1a) (from Ch. 48, par. 174)
Sec. 1a. Unemployment; investigate and remedy. The State Department of Employment Security shall promote the efficiency of the Illinois Public Employment Offices, investigate the extent and causes of unemployment and its remedies, and devise and adopt the most effectual means within the Department's power to provide employment and to prevent distress and involuntary idleness, and for that purpose the Department may cooperate with similar bureaus and commissions of other states, with the Federal employment office in the Department of Labor, and with any municipal employment bureaus and exchanges.
(Source: P.A. 90-372, eff. 7-1-98.)

(20 ILCS 1015/1c) (from Ch. 48, par. 176)
Sec. 1c. Cooperation of employers. The Department of Employment Security shall place itself in communication with large employers of labor, including municipal and other public authorities, and attempt to bring about such cooperation and coordination between them by the dovetailing of industries, by long time contracts, or otherwise, as will most effectually distribute and utilize the available supply of labor and keep it employed with the greatest possible constancy and regularity. The Department shall devise plans of operation with this object in view and shall seek to induce the organization of concerted movements in this direction. The Department shall also endeavor to enlist the aid of the federal government in extending these movements beyond the State.
(Source: P.A. 90-372, eff. 7-1-98.)

(20 ILCS 1015/1d) (from Ch. 48, par. 177)
Sec. 1d. The Department of Employment Security, through the several free employment offices, in cooperation with the Department of Corrections, shall seek to provide proper employment opportunities for discharged convicts or prisoners, and shall assist such discharged prisoners to retain suitable employment for such reasonable time as will afford such prisoners an opportunity to become self-reliant. In no instance shall there be any misrepresentation as to the records of persons for whom employment is sought, under the provisions of this Section.
The Department of Employment Security through the several free employment offices shall also co-operate with the Department of Corrections to secure suitable employment for paroled convicts or prisoners and to help them retain such employment during the period of their parole and for such reasonable time thereafter as shall afford such convicts or prisoners an opportunity to become self-reliant.
(Source: P.A. 97-136, eff. 7-14-11.)

(20 ILCS 1015/2)
Sec. 2. Persons unjustly imprisoned; job search and placement services. Each local office of the Department shall provide each person to whom this Section applies with job search and placement services, including assessment, resume assistance, interview preparation, occupational and labor market information, referral to employers with job openings to which the person is suited and referral to such job training and education program providers as may be appropriate and available through the partnering agencies with which the local office is affiliated. This Section applies to a person who has been discharged from a prison of this State if the person received a pardon from the Governor stating that such pardon is issued on the ground of innocence of the crime for which he or she was imprisoned or he or she has received a certificate of innocence from the Circuit Court as provided in Section 2-702 of the Code of Civil Procedure.
(Source: P.A. 95-970, eff. 9-22-08.)

(20 ILCS 1015/3) (from Ch. 48, par. 179)
Sec. 3. Employment offices; signs; registration. The Department of Employment Security shall open and maintain offices as appropriate for the purpose intended. Upon the outside of each office, in position and manner to secure the fullest public attention, shall be placed a sign that reads in the English language, "Illinois Public Employment Office also known as the Job Service". The Department shall receive and register the names of all persons applying for employment or help, designating opposite the names and addresses of each applicant the character of employment or help desired together with such other facts as may be required or used by the Department.
(Source: P.A. 90-372, eff. 7-1-98.)

(20 ILCS 1015/4) (from Ch. 48, par. 180)
Sec. 4. Reports to U.S. Department of Labor. The Department of Employment Security shall make available to the U.S. Department of Labor such reports of application for labor or employment, and other details of the work of each office and the expenses of maintaining the same, and shall perform such other duties in the collection of statistics of labor as the U.S. Department of Labor may require.
(Source: P.A. 90-372, eff. 7-1-98.)

(20 ILCS 1015/4a) (from Ch. 48, par. 181)
Sec. 4a. (Repealed).
(Source: P.A. 90-372, eff. 7-1-98. Repealed internally, eff. 7-1-98.)

(20 ILCS 1015/5) (from Ch. 48, par. 182)
Sec. 5. Advertisements. The Department of Employment Security shall immediately put itself in communication with the principal manufacturers, merchants, and other employers of labor, and use all diligence in securing the cooperation of those employers of labor, with the purpose and objects of the employment offices. To this end the Department may advertise in the columns of newspapers, or other mediums, for such situations as it has applicants to fill, and it may advertise in a general way for the cooperation of large contractors and employers in such trade journals or special publications as reach those employers, whether the trade or special journals are published within the State of Illinois or not.
Full information shall be given to applicants regarding the existence of any strike or lockout in the establishment of any employer seeking workers through the Illinois Public Employment Offices.
(Source: P.A. 90-372, eff. 7-1-98.)

(20 ILCS 1015/7) (from Ch. 48, par. 183)
Sec. 7. No fee or compensation shall be charged or received directly or indirectly from persons applying for employment or help through said free employment offices, and any officer or employee of the Department of Employment Security who shall accept, directly or indirectly any fee or compensation from any applicant or from his or her representative shall be guilty of a Class C misdemeanor, except that this Section does not prohibit referral of an individual to an apprenticeship program that is approved by and registered with the United States Department of Labor, Bureau of Apprenticeship and Training and charges an application fee of $50 or less.
(Source: P.A. 98-1133, eff. 12-23-14.)

(20 ILCS 1015/8) (from Ch. 48, par. 184)
Sec. 8. The term "Applicant for employment" as used in this act shall be construed to mean any person seeking work of any lawful character, and "applicant for help" shall mean any person or persons seeking help in any legitimate enterprise; and nothing in this act shall be construed to limit the meaning of the term work to manual occupation, but it shall include professional service and all other legitimate service.
(Source: Laws 1903, p. 194.)

(20 ILCS 1015/8.1) (from Ch. 48, par. 184.1)
Sec. 8.1. Farmworkers. The Department of Employment Security shall proscribe the recruitment by Illinois employers of farmworkers unless the employer files a statement with the Job Service and the Department setting forth the terms and conditions, and the existence of any strike or other concerted stoppage, slowdown, or interruption of operations by employees of that employer at the site of the proposed employment, directly relating to the employment offered to the farmworkers so recruited. A copy of the statement in English and the language in which the farmworker is fluent shall be given to each farmworker prior to recruitment by the employer so recruiting. The statement shall be made on a form provided to employers by the Job Service on request. A copy of this statement, in both English and the languages in which the farmworkers are fluent, shall be posted by the employer in a conspicuous location at the place of residence or employment of the recruited persons. As used in this Section and Section 8.2, "farmworker" means any person who moves seasonally from one place to another, within or without the State, for the purpose of obtaining employment relating to the planting, raising, or harvesting of any agricultural or horticultural commodities, or the handling, packing, or processing of those commodities on the farm where produced or at the place of first processing after leaving that farm.
(Source: P.A. 90-372, eff. 7-1-98.)

(20 ILCS 1015/8.2) (from Ch. 48, par. 184.2)
Sec. 8.2. Each farmworker recruited for employment pursuant to Section 8.1 shall be provided with a written summary of the laws of the State of Illinois relevant to his employment. The summary shall be both in English and the language in which the farmworker is fluent. The summary shall include, but is not limited to, explanations of Illinois law regarding payments of wages, wage assignments, wage deduction orders and migrant labor camps.
(Source: P.A. 79-901.)

(20 ILCS 1015/8.3) (from Ch. 48, par. 184.3)
Sec. 8.3. Report of violations. Each local office of the Job Service shall transmit to the Attorney General of the State of Illinois and to the appropriate State's Attorney allegations of violations of Sections 8.1 and 8.2. Any such violation shall be punished as a Class A misdemeanor.
(Source: P.A. 90-372, eff. 7-1-98.)

(20 ILCS 1015/13) (from Ch. 48, par. 186)
Sec. 13. (Repealed).
(Source: P.A. 83-1503. Repealed by P.A. 90-572, eff. date - See Sec. 99-5.)

(20 ILCS 1015/14) (from Ch. 48, par. 186.1)
Sec. 14. The Department of Employment Security shall cooperate and enter into any necessary agreements with the Department of Human Services for the provision of job placement and job referral services to the rehabilitation services clients of the Department of Human Services, including job service registration of such clients with Illinois Employment Security offices and making job listings maintained by the Department available to such clients.
(Source: P.A. 89-507, eff. 7-1-97.)

(20 ILCS 1015/15) (from Ch. 48, par. 186.2)
Sec. 15. The Department of Employment Security shall cooperate and enter into any necessary agreements with any entity providing services as prescribed under Section 1 of "An Act in relation to the provision of assistance to certain persons, amending Acts named therein", enacted by the 85th General Assembly, and Section 12-4.29 of the Illinois Public Aid Code for the provision of job testing, job placement and job referral services to the clients of such entities, including job service registration of such clients with Illinois Employment Security offices and making job listings maintained by the Department available to such clients.
(Source: P.A. 85-943.)



20 ILCS 1020/ - New Hire Reporting Act.

(20 ILCS 1020/1)
Sec. 1. Short title. This Act may be cited as the New Hire Reporting Act.
(Source: P.A. 90-425, eff. 8-15-97.)

(20 ILCS 1020/30)
Sec. 30. Toll-free telephone line; public service announcements.
(a) The Department of Employment Security shall establish a toll-free telephone line for new hire reporting, employer follow-up to correct errors and facilitate electronic transmission, and an expedited administrative hearing process to determine reasonable cause in non-compliance situations.
(b) The Department of Employment Security shall issue public service announcements and mailings to inform employers about the new hire reporting requirements and procedures pursuant to Section 1801.1 of the Unemployment Insurance Act, including simple instructions on completion of the Form W-4 and information on electronic or magnetic transmission of data.
(Source: P.A. 90-425, eff. 8-15-97.)

(20 ILCS 1020/35)
Sec. 35. Department of Healthcare and Family Services duties. The Department of Healthcare and Family Services shall establish a community advisory committee for oversight of the implementation process, toll-free telephone lines for employers with child support questions, an expedited hearing process for non-custodial parents who contest an employer's execution of an order for withholding and brochures and public service announcements that inform the general public about the New Hire Directory and how to utilize it, within the federal and State confidentiality laws, in pursuit of child support.
(Source: P.A. 95-331, eff. 8-21-07.)

(20 ILCS 1020/40)
Sec. 40. Emergency judicial hearing. If the issue of an employer's reasonable cause for failure to comply with the reporting requirements pursuant to Section 1801.1 of the Unemployment Insurance Act is not resolved through the expedited administrative hearing process authorized under subsection (a) of Section 30, the employer may file a petition in the circuit court to seek judicial review of that issue.
(Source: P.A. 90-425, eff. 8-15-97.)

(20 ILCS 1020/90)
Sec. 90. (Amendatory provisions; text omitted).
(Source: P.A. 90-425, eff. 8-15-97; text omitted.)

(20 ILCS 1020/91)
Sec. 91. (Amendatory provisions; text omitted).
(Source: P.A. 90-425, eff. 8-15-97; text omitted.)

(20 ILCS 1020/92)
Sec. 92. (Amendatory provisions; text omitted).
(Source: P.A. 90-425, eff. 8-15-97; text omitted.)

(20 ILCS 1020/93)
Sec. 93. (Amendatory provisions; text omitted).
(Source: P.A. 90-425, eff. 8-15-97; text omitted.)

(20 ILCS 1020/94)
Sec. 94. (Amendatory provisions; text omitted).
(Source: P.A. 90-425, eff. 8-15-97; text omitted.)

(20 ILCS 1020/94.5)
Sec. 94.5. (Amendatory provisions; text omitted).
(Source: P.A. 90-425, eff. 8-15-97; text omitted.)

(20 ILCS 1020/95)
Sec. 95. No acceleration or delay. Where this Act makes changes in a statute that is represented in this Act by text that is not yet or no longer in effect (for example, a Section represented by multiple versions), the use of that text does not accelerate or delay the taking effect of (i) the changes made by this Act or (ii) provisions derived from any other Public Act.
(Source: P.A. 90-425, eff. 8-15-97.)

(20 ILCS 1020/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 90-425, eff. 8-15-97.)



20 ILCS 1105/ - Energy Conservation and Coal Development Act.

(20 ILCS 1105/1) (from Ch. 96 1/2, par. 7401)
Sec. 1. Definitions; transfer of duties.
(a) For the purposes of this Act, unless the context otherwise requires:
"Department" means the Department of Commerce and

Economic Opportunity.

"Director" means the Director of Commerce and

Economic Opportunity.

(b) As provided in Section 80-20 of the Department of Natural Resources Act, the Department of Commerce and Community Affairs (now Department of Commerce and Economic Opportunity) shall assume the rights, powers, and duties of the former Department of Energy and Natural Resources under this Act, except as those rights, powers, and duties are otherwise allocated or transferred by law.
(Source: P.A. 94-793, eff. 5-19-06.)

(20 ILCS 1105/2) (from Ch. 96 1/2, par. 7402)
Sec. 2. (Repealed).
(Source: P.A. 85-828. Repealed by P.A. 89-445, eff. 2-7-96.)

(20 ILCS 1105/3) (from Ch. 96 1/2, par. 7403)
Sec. 3. Powers and duties.
(a) In addition to its other powers, the Department has the following powers:
(1) To administer for the State any energy programs

and activities under federal law, regulations or guidelines, and to coordinate such programs and activities with other State agencies, units of local government, and educational institutions.

(2) To represent the State in energy matters

involving the federal government, other states, units of local government, and regional agencies.

(3) To prepare energy contingency plans for

consideration by the Governor and the General Assembly. Such plans shall include procedures for determining when a foreseeable danger exists of energy shortages, including shortages of petroleum, coal, nuclear power, natural gas, and other forms of energy, and shall specify the actions to be taken to minimize hardship and maintain the general welfare during such energy shortages.

(4) To cooperate with State colleges and universities

and their governing boards in energy programs and activities.

(5) (Blank).
(6) To accept, receive, expend, and administer,

including by contracts and grants to other State agencies, any energy-related gifts, grants, cooperative agreement funds, and other funds made available to the Department by the federal government and other public and private sources.

(7) To investigate practical problems, seek and

utilize financial assistance, implement studies and conduct research relating to the production, distribution and use of alcohol fuels.

(8) To serve as a clearinghouse for information on

alcohol production technology; provide assistance, information and data relating to the production and use of alcohol; develop informational packets and brochures, and hold public seminars to encourage the development and utilization of the best available technology.

(9) To coordinate with other State agencies in order

to promote the maximum flow of information and to avoid unnecessary overlapping of alcohol fuel programs. In order to effectuate this goal, the Director of the Department or his representative shall consult with the Directors, or their representatives, of the Departments of Agriculture, Central Management Services, Transportation, and Revenue, the Office of the State Fire Marshal, and the Environmental Protection Agency.

(10) To operate, within the Department, an Office of

Coal Development and Marketing for the promotion and marketing of Illinois coal both domestically and internationally. The Department may use monies appropriated for this purpose for necessary administrative expenses.

The Office of Coal Development and Marketing shall

develop and implement an initiative to assist the coal industry in Illinois to increase its share of the international coal market.

(11) To assist the Department of Central Management

Services in establishing and maintaining a system to analyze and report energy consumption of facilities leased by the Department of Central Management Services.

(12) To consult with the Departments of Natural

Resources and Transportation and the Illinois Environmental Protection Agency for the purpose of developing methods and standards that encourage the utilization of coal combustion by-products as value added products in productive and benign applications.

(13) To provide technical assistance and information

to sellers and distributors of storage hot water heaters doing business in Illinois, pursuant to Section 1 of the Hot Water Heater Efficiency Act.

(b) (Blank).
(c) (Blank).
(d) The Department shall develop a package of educational materials containing information regarding the necessity of waste reduction and recycling to reduce dependence on landfills and to maintain environmental quality. The Department shall make this information available to the public on its website and for schools to access for their development of materials. Those materials shall be suitable for instructional use in grades 3, 4 and 5.
(e) (Blank).
(f) (Blank).
(g) (Blank).
(h) (Blank).
(i) (Blank).
(Source: P.A. 98-44, eff. 6-28-13; 98-692, eff. 7-1-14.)

(20 ILCS 1105/6) (from Ch. 96 1/2, par. 7406)
Sec. 6. (Repealed).
(Source: P.A. 87-895. Repealed by P.A. 89-445, eff. 2-7-96.)

(20 ILCS 1105/7) (from Ch. 96 1/2, par. 7407)
Sec. 7. (Repealed).
(Source: P.A. 84-25. Repealed by P.A. 89-445, eff. 2-7-96.)

(20 ILCS 1105/8) (from Ch. 96 1/2, par. 7408)
Sec. 8. Illinois Coal Development Board.
(a) There may be established as an advisory board to the Department, the Illinois Coal Development Board, hereinafter in this Section called the Board. The Board shall be composed of the following voting members: the Director of the Department, who shall be Chairman thereof; the Deputy Director of the Bureau of Business Development within the Department of Commerce and Economic Opportunity; the President of the University of Illinois or his or her designee; the Director of Natural Resources or that Director's designee; the Director of the Office of Mines and Minerals within the Department of Natural Resources; 4 members of the General Assembly (one each appointed by the President of the Senate, the Senate Minority Leader, the Speaker of the House, and the House Minority Leader); and 8 persons appointed by the Governor, with the advice and consent of the Senate, including representatives of Illinois industries that are involved in the extraction, utilization or transportation of Illinois coal, persons representing financial or banking interests in the State, and persons experienced in international business and economic development. These members shall be chosen from persons of recognized ability and experience in their designated field. The members appointed by the Governor shall serve for terms of 4 years, unless otherwise provided in this subsection. The initial terms of the original appointees shall expire on July 1, 1985, except that the Governor shall designate 3 of the original appointees to serve initial terms that shall expire on July 1, 1983. The initial term of the member appointed by the Governor to fill the office created after July 1, 1985 shall expire on July 1, 1989. The initial terms of the members appointed by the Governor to fill the offices created by this amendatory Act of 1993 shall expire on July 1, 1995, and July 1, 1997, as determined by the Governor. A member appointed by a Legislative Leader shall serve for the duration of the General Assembly for which he or she is appointed, so long as the member remains a member of that General Assembly.
The Board may meet at least annually or at the call of the Chairman. At any time the majority of the Board may petition the Chairman for a meeting of the Board. Nine members of the Board shall constitute a quorum. Members of the Board shall be reimbursed for actual and necessary expenses incurred while performing their duties as members of the Board from funds appropriated to the Department for such purpose.
(b) The Board shall provide advice and make recommendations on the following Department powers and duties:
(1) To develop an annual agenda which may include but

is not limited to research and methodologies conducted for the purpose of increasing the utilization of Illinois' coal and other fossil fuel resources, with emphasis on high sulfur coal, in the following areas: coal extraction, preparation and characterization; coal technologies (combustion, gasification, liquefaction, and related processes); marketing; public awareness and education, as those terms are used in the Illinois Coal Technology Development Assistance Act; transportation; procurement of sites and issuance of permits; and environmental impacts.

(2) To support and coordinate Illinois coal research,

and to approve projects consistent with the annual agenda and budget for coal research and the purposes of this Act and to approve the annual budget and operating plan for administration of the Board.

(3) To promote the coordination of available research

information on the production, preparation, distribution and uses of Illinois coal. The Board shall advise the existing research institutions within the State on areas where research may be necessary.

(4) To cooperate to the fullest extent possible with

State and federal agencies and departments, independent organizations, and other interested groups, public and private, for the purposes of promoting Illinois coal resources.

(5) To submit an annual report to the Governor and

the General Assembly outlining the progress and accomplishments made in the year, providing an accounting of funds received and disbursed, reviewing the status of research contracts, and furnishing other relevant information.

(6) To focus on existing coal research efforts in

carrying out its mission; to make use of existing research facilities in Illinois or other institutions carrying out research on Illinois coal; as far as practicable, to make maximum use of the research facilities available at the Illinois State Geological Survey of the University of Illinois, the Coal Extraction and Utilization Research Center, the Illinois Coal Development Park and universities and colleges located within the State of Illinois; and to create a consortium or center which conducts, coordinates and supports coal research activities in the State of Illinois. Programmatic activities of such a consortium or center shall be subject to approval by the Department and shall be consistent with the purposes of this Act. The Department may authorize expenditure of funds in support of the administrative and programmatic operations of such a center or consortium consistent with its statutory authority. Administrative actions undertaken by or for such a center or consortium shall be subject to the approval of the Department.

(7) To make a reasonable attempt, before initiating

any research under this Act, to avoid duplication of effort and expense by coordinating the research efforts among various agencies, departments, universities or organizations, as the case may be.

(8) To adopt, amend and repeal rules, regulations and

bylaws governing the Board's organization and conduct of business.

(9) To authorize the expenditure of monies from the

Coal Technology Development Assistance Fund, the Public Utility Fund and other funds in the State Treasury appropriated to the Department, consistent with the purposes of this Act.

(10) To seek, accept, and expend gifts or grants in

any form, from any public agency or from any other source. Such gifts and grants may be held in trust by the Department and expended at the direction of the Department and in the exercise of the Department's powers and performance of the Department's duties.

(11) To publish, from time to time, the results of

Illinois coal research projects funded through the Department.

(12) To authorize loans from appropriations from the

Build Illinois Bond Purposes Fund, the Build Illinois Bond Fund and the Illinois Industrial Coal Utilization Fund.

(13) To authorize expenditures of monies for coal

development projects under the authority of Section 13 of the General Obligation Bond Act.

(c) The Board shall also provide advice and make recommendations on the following Department powers and duties:
(1) To create and maintain thorough, current and

accurate records on all markets for and actual uses of coal mined in Illinois, and to make such records available to the public upon request.

(2) To identify all current and anticipated future

technical, economic, institutional, market, environmental, regulatory and other impediments to the utilization of Illinois coal.

(3) To monitor and evaluate all proposals and plans

of public utilities related to compliance with the requirements of Title IV of the federal Clean Air Act Amendments of 1990, or with any other law which might affect the use of Illinois coal, for the purposes of (i) determining the effects of such proposals or plans on the use of Illinois coal, and (ii) identifying alternative plans or actions which would maintain or increase the use of Illinois coal.

(4) To develop strategies and to propose policies to

promote environmentally responsible uses of Illinois coal for meeting electric power supply requirements and for other purposes.

(5) (Blank).
(Source: P.A. 95-728, eff. 7-1-08 - See Sec. 999; 96-739, eff. 1-1-10.)

(20 ILCS 1105/8a)
Sec. 8a. (Repealed).
(Source: P.A. 90-304, eff. 8-1-97. Repealed by P.A. 92-736, eff. 7-25-02.)

(20 ILCS 1105/8.1)
Sec. 8.1. The Illinois Coal Resurgence Program. The Department shall administer the Illinois Coal Resurgence Program. The Department shall have the following powers in accordance with Section 7 of the General Obligation Bond Act:
(1) To assist in the reopening of closed Illinois

mines.

(2) To assist in allowing existing Illinois coal

mines to remain operating.

(3) To assist in developing new markets (both

domestic and foreign) for Illinois coal.

(4) To assist in funding the cost of transportation

of Illinois coal to new markets and the development of related infrastructure.

(5) To assist in funding the cost of construction and

development of coal conversion parks in Illinois.

(6) To assist in providing incentives to attract new

businesses that use coal or by-products developed from coal or its conversion to relocate in Illinois.

(7) To assist in hiring consultants, engineers, and

other experts to assist in providing feasibility work in connection with projects whose funding would otherwise be authorized under this Act.

(Source: P.A. 90-312, eff. 8-1-97.)

(20 ILCS 1105/9) (from Ch. 96 1/2, par. 7409)
Sec. 9. The Illinois Industrial Coal Utilization Program.
The Department shall administer the Illinois Industrial Coal Utilization Program, referred to as the "program". The purpose of the program is to increase the environmentally sound use of Illinois coal by qualified applicants. To that end, the Department shall operate a revolving loan program to partially finance new coal burning facilities sited in Illinois or conversion of existing boilers located in Illinois to coal use, referred to as "industrial coal projects".
The Department, with the advice and recommendation of the Illinois Coal Development Board, shall make below market rate loans available to fund a portion of each qualifying industrial coal project. The applicant must demonstrate that it is able to obtain additional financing from other sources to fund the remainder of the project and that the project would not occur without the Department's participation. The Department may, in part, rely on the financial evaluation completed by the provider of the additional funding, as well as its own evaluation.
The Department shall have the following powers:
(1) To accept grants, loans, or appropriations from the federal government or the State, or any agency or instrumentality of either, to be used for any purposes of the program, including operating and administrative expenses associated with the program and the making of direct loans of those funds with respect to projects. The Department may enter into any agreement with the federal government or the State, or any agency or instrumentality of either, in connection with those grants, loans, or appropriations.
(2) To make loans from appropriations from the Build Illinois Bond Fund and to accept guarantees from individuals, partnerships, joint ventures, corporations, and governmental agencies. Any loan or series of loans shall be limited to an amount not to exceed the lesser of $4,000,000 or 60% of the total project cost.
(3) To establish interest rates, terms of repayment, and other terms and conditions regarding loans made under this Act as the Department shall determine necessary or appropriate to protect the public interest and carry out the purposes of this Act.
(4) To receive, evaluate, and establish time schedules for the determination of, and determine applications for financial aid for the development, construction, acquisition, or improvement of, an industrial coal project from any qualifying applicant and negotiate terms and conditions on which the coal project may be developed, constructed, improved, owned, or used by or leased to the applicant or its successor in interest. The Department shall prescribe the form of application. The form shall contain, without being limited to, the following:
(i) a general description of the industrial coal

project and of the developer, user, or tenant for which the industrial project is to be established;

(ii) plans, equipment lists, and other documents that

may be required to show the type, structure, and general character of the project;

(iii) a general description of the expected use of

Illinois coal resulting from the project;

(iv) cost estimates of developing, constructing,

acquiring, or improving the industrial project;

(v) a general description of the financing plan for

the industrial coal project; and

(vi) a general description and statement of value of

any property and its improvements provided or to be provided for the project by other sources.

Nothing in this Section shall be deemed to preclude the Department, before the filing of any formal application, from conducting preliminary discussions and investigations with respect to the subject matter of any prospective applications.
(Source: P.A. 94-91, eff. 7-1-05.)

(20 ILCS 1105/10) (from Ch. 96 1/2, par. 7410)
Sec. 10. Evaluation of loan applications. The Department shall evaluate applications for loans and make such evaluations available to the Illinois Coal Development Board. Evaluation of the loan applications shall be based on, but not limited to, the following criteria:
(a) The length of time applicants will commit to using Illinois coal in the facility which is modified, acquired or constructed as a result of the project. The applicant must agree to use Illinois coal for at least the life of the loan as a condition of such loan. Weight shall be given for longer commitments.
(b) The total amount of Illinois coal used. Weight shall be given to projects using larger amounts of Illinois coal over the life of the loan.
(c) The percentage of the total project costs the State is asked to finance. Weight shall be given to projects which maximize the use of private funds or funds from other public sources.
(d) The technical merits of the project, including but not limited to, the effectiveness of the prepared coal-use system in controlling emissions of sulfur dioxide and other pollutants.
(Source: P.A. 84-111; 84-1070.)

(20 ILCS 1105/11) (from Ch. 96 1/2, par. 7411)
Sec. 11. Deposit of Illinois Industrial Coal Utilization moneys. The Department is authorized to accept any and all grants, repayments of interest and principal on Industrial Coal Utilization loans, matching funds, reimbursements, appropriations, income derived from investments, or other things of value from the federal or state governments or from any institution, person, partnership, joint venture, or corporation, public or private, received under the Illinois Industrial Coal Utilization Program for deposit into the General Revenue Fund in the State treasury. Any moneys collected as a result of foreclosures of loans or other financing agreements, or the violation of any of their terms, under this program shall also be deposited into the General Revenue Fund. On or as soon as practicable after July 1, 1991, the State Comptroller and the State Treasurer shall transfer the balance of moneys in the Illinois Industrial Coal Utilization Fund to the General Revenue Fund.
(Source: P.A. 87-14.)

(20 ILCS 1105/12) (from Ch. 96 1/2, par. 7412)
Sec. 12. The Department may take whatever actions are necessary or appropriate to protect the State's interest in the event of default, foreclosure or noncompliance with the terms and conditions of the loans or grants provided under the Illinois Industrial Coal Utilization Program, including the power to sell, dispose, lease or rent, upon terms and conditions deemed to be appropriate by the Department, real or personal property which the Department may receive as a result thereof.
(Source: P.A. 84-111.)

(20 ILCS 1105/13) (from Ch. 96 1/2, par. 7413)
Sec. 13. The Department shall have the authority to promulgate such rules and regulations as are necessary to carry out the purposes of the Illinois Industrial Coal Utilization Program.
(Source: P.A. 84-111.)

(20 ILCS 1105/13.1)
Sec. 13.1. Short title. This Act may be cited as the Energy Conservation and Coal Development Act.
(Source: P.A. 89-445, eff. 2-7-96.)

(20 ILCS 1105/14) (from Ch. 96 1/2, par. 7414)
Sec. 14. (Repealed).
(Source: P.A. 90-372, eff. 7-1-98. Repealed internally, eff. 7-1-98.)

(20 ILCS 1105/15) (from Ch. 96 1/2, par. 7415)
Sec. 15. (a) The Department, in cooperation with the Illinois Finance Authority, shall establish a program to assist units of local government, as defined in the Illinois Finance Authority Act, to identify and arrange financing for energy conservation projects for buildings and facilities owned or leased by those units of local government.
(b) The Department, in cooperation with the Illinois Finance Authority, shall establish a program to assist health facilities to identify and arrange financing for energy conservation projects for buildings and facilities owned or leased by those health facilities.
(Source: P.A. 95-331, eff. 8-21-07.)

(20 ILCS 1105/16) (from Ch. 96 1/2, par. 7415)
Sec. 16. (Repealed).
(Source: P.A. 90-655, eff. 7-30-98. Repealed internally 7-1-98.)



20 ILCS 1108/ - Clean Coal FutureGen for Illinois Act of 2011.

(20 ILCS 1108/1)
Sec. 1. Short title. This Act may be cited as the Clean Coal FutureGen for Illinois Act of 2011.
(Source: P.A. 97-618, eff. 10-26-11.)

(20 ILCS 1108/5)
Sec. 5. Purpose. Recognizing that the FutureGen Project is a first-of-a-kind research project to permanently sequester underground captured CO2 emissions from: (1) a coal-fueled power plant that uses as its primary fuel source high volatile bituminous rank coal with greater than 1.7 pounds of sulfur per million btu content or (2) other approved and permitted captured CO2 sources in the State of Illinois, and that such a project would have benefits to the economy and environment of Illinois, the purpose of this Act is to provide the non-profit FutureGen Alliance with adequate liability protection and permitting certainty to facilitate the siting of the FutureGen Project in the State of Illinois, to provide to the State of Illinois certain financial benefits from environmental attributes for the Project, and to help secure over $1 billion in federal funding for the Project.
(Source: P.A. 97-618, eff. 10-26-11.)

(20 ILCS 1108/10)
Sec. 10. Legislative findings. The General Assembly finds and determines that:
(1) human-induced greenhouse gas emissions have been

identified as contributing to global warming, the effects of which pose a threat to public health and safety and the economy of the State of Illinois;

(2) in order to meet the energy needs of the State of

Illinois, keep its economy strong and protect the environment while reducing its contribution to human-induced greenhouse gas emissions, the State of Illinois must be a leader in developing new low-carbon technologies;

(3) carbon capture and storage is a low-carbon

technology that involves capturing the captured CO2 from fossil fuel energy electric generating units and other industrial facilities and injecting it into secure geologic strata for permanent storage;

(4) the FutureGen Project is a public-private

partnership between the federal Department of Energy, the FutureGen Alliance, and other partners that proposes to use this new technology as part of a plan to transport and store captured CO2 from a coal-fueled power plant that uses as its primary fuel source high-volatile bituminous rank coal with greater than 1.7 pounds of sulfur per million btu content and other captured CO2 sources that are approved by the appropriate State of Illinois agency and permitted in the State of Illinois;

(5) the FutureGen Project will help ensure the

long-term viability of Illinois Basin coal as a major energy source in the State of Illinois and throughout the nation and represents a significant step in the State of Illinois' efforts to become a self-sufficient, clean energy producer;

(6) the FutureGen Project provides an opportunity for

the State of Illinois to partner with the Federal Department of Energy, the FutureGen Alliance, and other partners in the development of these innovative clean-coal technologies;

(7) the FutureGen Project will make the State of

Illinois a center for developing and refining clean coal technology and carbon capture and storage, and will result in the development of new technologies designed to improve the efficiency of the energy industry that will be replicated world wide;

(8) the FutureGen Project is an important coal

development and conversion project that will create jobs in the State of Illinois during the construction and operations phases, contribute to the overall economy of the State of Illinois and help reinvigorate the Illinois Basin coal industry; and

(9) the FutureGen Project and the property necessary

for the FutureGen Project serve a substantial public purpose as its advanced clean-coal electricity generation, advanced emissions control and carbon capture and storage technologies will benefit the citizens of the State of Illinois.

(Source: P.A. 97-618, eff. 10-26-11.)

(20 ILCS 1108/15)
Sec. 15. Definitions. For the purposes of this Act:
"Agency" means the Illinois Environmental Protection Agency or the United States Environmental Protection Agency depending upon which agency has primacy for the CO2 injection permit.
"Captured CO2" means CO2 and other trace chemical constituents approved by the Agency for injection into the Mount Simon Formation.
"Carbon capture and storage" means the process of collecting captured CO2 from coal combustion by-products for the purpose of injecting and storing the captured CO2 for permanent storage.
"Carbon dioxide" or "CO2" means a colorless, odorless gas in the form of one carbon and 2 oxygen atoms that is the principal greenhouse gas.
"Department" means the Department of Commerce and Economic Opportunity.
"Director" means the Director of Commerce and Economic Opportunity.
"Federal Department" means the federal Department of Energy.
"FutureGen Alliance" is a 501(c)(3) non-profit consortium of coal and energy producers created to benefit the public interest and the interest of science through the research, development, and demonstration of near zero-emission coal technology, with the cooperation of the Federal Department.
"FutureGen Project" means the public-private partnership between the Federal Department, the FutureGen Alliance, and other partners that will control captured CO2 and will construct and operate a pipeline and storage field for captured CO2.
"Mount Simon Formation" means the deep sandstone reservoir into which the sequestered CO2 is to be injected at a depth greater than 3,500 feet below ground surface and that is bounded by the granitic basement below and the Eau Claire Shale above.
"Operator" means the FutureGen Alliance and its member companies, including their parent companies, subsidiaries, affiliates, directors, officers, employees, and agents, or a not-for-profit successor-in-interest approved by the Department.
"Operations phase" means the period of time during which the Operator injects and simultaneously monitors CO2 into the Mount Simon Formation in accordance with its permit approved by the Agency for the FutureGen Project.
"Post-injection" means after the captured CO2 has been successfully injected into the wellhead at the point at which the captured CO2 is transferred into the wellbore for carbon sequestration and storage into the Mount Simon Formation.
"Pre-injection" means all activities and occurrences prior to successful delivery into the wellhead at the point at which the captured CO2 is transferred into the wellbore for carbon sequestration and storage into the Mount Simon Formation, including but not limited to, the operation of the FutureGen Project.
"Public liability" means any civil legal liability arising out of or resulting from the storage, escape, release, or migration of the sequestered CO2 that was injected by the Operator. The term "public liability", however, does not include any legal liability arising out of or resulting from the construction, operation, or other pre-injection activity of the Operator or any other third party.
"Public liability action" or "action" means a written demand, lawsuit, or claim from any third party received by the Operator seeking a remedy or alleging liability on behalf of Operator resulting from any public liability and is limited to such written demands, claims, or lawsuits asserting claims for property damages, personal or bodily injury damages, environmental damages, or trespass.
"Sequestered CO2" means the captured CO2 from the FutureGen Project operations that is injected into the Mount Simon Formation by the Operator.
(Source: P.A. 97-618, eff. 10-26-11.)

(20 ILCS 1108/20)
Sec. 20. Title to sequestered CO2. If the FutureGen Alliance selects as its location for CO2 storage a designated site or sites in the State of Illinois suitable for injection of captured CO2 into the Mount Simon Formation, then the Operator shall retain all rights, title, and interest in and to and any liabilities associated with the pre-injection CO2. The Operator shall retain all rights, title, and interest, including any environmental benefits or credits, in and to and any liabilities associated with the sequestered CO2 during the operations phase of the FutureGen Project, plus an additional 10-year period. Following the operations phase of the FutureGen Project, plus an additional 10-year period, and upon compliance with all applicable permits, the Operator shall transfer and convey and the State of Illinois shall accept and receive, with no payment due from the State of Illinois, all rights, title, and interest, including any future environmental benefits or credits, in and to and any liabilities associated with the sequestered CO2.
(Source: P.A. 97-618, eff. 10-26-11.)

(20 ILCS 1108/25)
Sec. 25. Insurance against qualified losses.
(a) The Operator shall procure an insurance policy from a private insurance carrier or carriers, if and to the extent that such a policy is available at a reasonable cost, that insures the Operator against any qualified loss stemming from a public liability action. The coverage limits for such an insurance policy shall be at least $25,000,000. Within every 10-year period after operations begin for the Project, the Operator and Department shall mutually agree on an independent third party, with appropriate insurance expertise, to conduct a risk-weighted analysis of the project, assess the appropriate level of insurance to protect the project from the financial consequences of public liability actions, and make a recommendation as to whether a greater amount of insurance coverage than the Operator has at the time is commercially available at a reasonable cost to the Operator. This analysis shall incorporate, and not be inconsistent with, results from similar risk-based analyses that may be required of the Operator by the agency permitting CO2 injection as part of its financial assurance process. The Operator and the Department shall have an opportunity to review the draft analysis and any recommendations for narrowed or expanded levels of insurance coverage prior to finalization of the analysis. If the independent third party recommends that a greater amount of insurance coverage is commercially available at a reasonable cost to the Operator, then the Operator shall procure the recommended level of insurance, to the extent the insurance is commercially available and is recognized as a recoverable cost under the terms of any CO2 services agreement or power purchase agreement that may be in place for the project at the time of the analysis. The cost of the independent third party shall be borne by the Operator.
(b) The protections provided by the State under this Act and the obligations on the Operator shall only apply after the Operator establishes a CO2 Storage Trust Fund consistent with the purposes of this Act and pays a $50,000,000 fee to the State, which is to be deposited into the CO2 Storage Trust Fund. The fee shall be considered a non-refundable expenditure to the Operator for immediate protections and benefits provided by the State.
The purpose of the CO2 Storage Trust Fund shall be to complement commercially available insurance products and to support the Operator's ability to satisfy financial assurance obligations that may be required by law or the terms of the Operator's permit issued by the Agency.
The funds in the CO2 Storage Trust Fund may used to satisfy any qualified loss stemming from a public liability action to the extent that such loss is not otherwise covered by an insurance policy. The funds may also be used to pay reasonable administrative costs associated with managing and resolving claims associated with the CO2 Storage Trust Fund, except that during the operations phase, no payments from the CO2 Storage Trust Fund may be used to pay legal fees associated with defending claims resulting from a public liability action. The funds may also be used for post-operations phase activities, including monitoring, CO2 storage site maintenance, storage site staffing, insurance, well and site closure, or other activities for which a law or permit requires financial assurance.
The CO2 Storage Trust Fund shall be funded in the following manner, toward a maximum amount of $250,000,000 per 100 million metric tons of CO2 storage site design capacity, unless the permit approved by the Agency requires a higher maximum amount:
(1) Subsequent future annual payments to the CO2

Storage Trust Fund shall be made during the operations phase of the project at an initial rate of $950,000 per million metric tons of CO2 injected, with the rate for subsequent annual payments adjusted up or down in order to meet the financial requirements of the Agency's permit and to fulfill the requirements of the Act.

(2) The Operator shall deliver annually to the

Department an audited financial report that includes CO2 Storage Trust Fund balances, liabilities, projected balances, projected liabilities, and evidence that the financial health of the CO2 Storage Trust Fund is sufficient for the purposes of this Act.

(3) The Operator shall select, subject to the

approval of the Agency, an independent third-party trustee to administer the CO2 Storage Trust Fund.

(4) The trustee shall administer the CO2 Storage Trust

Fund on behalf of the Operator during the operations phase of the Project plus an additional 10-year period, and on behalf of both the Operator and the State of Illinois after title to the CO2 has been transferred to the State of Illinois, to ensure compliance with the Operator's permits and this Act.

(5) Once the permitting agency has issued a

certificate of completion, or a comparable instrument indicating the site is safely closed, any surplus balance in the CO2 Storage Trust Fund shall be distributed to the State. If the Federal Government provides liability protections that obviates, in part or in full, the purpose of the CO2 Storage Trust Fund, then any surplus balance shall be distributed in accordance with this paragraph (5).

(c) The Operator shall maintain an absolute minimum level of financial assurances in the amount of $100,000,000 against potential losses stemming from a public liability action, in the combination of insurance, CO2 Storage Trust Fund balance, project assets, or cash or cash equivalents during the operations phase of the FutureGen Project, plus an additional 10-year period.
(d) Pursuant to Section 30 of this Act, the State shall indemnify and hold harmless the Operator against any qualified loss stemming from a public liability action to the extent that the qualified loss is greater than $100,000,000 and is not covered by the combination of an insurance policy under subsection (a) of this Section, funds in the CO2 Storage Trust Fund, project assets, and cash or cash equivalents.
(e) If the FutureGen Alliance identifies a designated site or sites in Illinois suitable for injection of captured CO2 into the Mount Simon Formation, then the Department shall be authorized to contract with the FutureGen Alliance, under terms not inconsistent with this Act, in order to define the rights and obligations of the FutureGen Alliance and the Department, including, but not limited to, the insurance and indemnification obligations under Sections 25 and 30 of this Act.
(f) If federal indemnification covers all or a portion of the obligations assumed by the State under Section 25 of this Act, such State obligations shall be reduced in proportion to the federal indemnification and be considered subordinated to any federal indemnification.
(g) For the purpose of this Section, "qualified loss" means a loss by the Operator stemming from a public liability action other than those losses arising out of or relating to:
(1) the intentional or willful misconduct of the

Operator;

(2) the failure of the Operator to comply with any

applicable law, rule, regulation, or other requirement established by the Federal Department, Agency, or State of Illinois for the carbon capture and storage of the sequestered CO2, including any limitations on the chemical composition of any sequestered CO2; or

(3) any pre-injection activities of the Operator.
(Source: P.A. 97-618, eff. 10-26-11.)

(20 ILCS 1108/30)
Sec. 30. Indemnification. Notwithstanding any law to the contrary, subject to and consistent with the conditions provided in Section 25 of this Act, the State of Illinois shall indemnify, hold harmless, defend, and release the Operator from and against any public liability action asserted against the Operator, subject to the following terms and conditions:
(a) The obligation of the State of Illinois to indemnify the Operator does not extend to any public liability arising out of or relating to:
(1) the intentional or willful misconduct of the

Operator;

(2) the failure of the Operator to materially comply

with any applicable law, rule, regulation, or other requirement established by the Federal Department, Agency, or State of Illinois for the carbon capture and storage of the sequestered CO2, including any limitations on the chemical composition of any sequestered CO2;

(3) any pre-injection activities of the Operator; or
(4) a qualified loss to the extent that it is equal

to or less than $100,000,000 or is covered by the combination of funds in an insurance policy under subsection (a) of Section 25 of this Act, funds in the CO2 Storage Trust Fund under subsection (b) of Section 25 of this Act, project assets, and cash or cash equivalents.

(b) The indemnification obligations of the State of Illinois assumed under Section 30 of this Act shall be reduced in proportion and be subordinated to any federal indemnification that covers all or a portion of the State's obligations.
(Source: P.A. 97-618, eff. 10-26-11.)

(20 ILCS 1108/35)
Sec. 35. Representation. In furtherance of the State of Illinois' obligations set forth in subsection (b) of Section 25 and in Section 30 of this Act, the Attorney General has the following duties:
(a) In the event that any public liability action covered under Section 30 of this Act is commenced against the Operator, the Attorney General shall, upon timely and appropriate notice to the Attorney General by the Operator, appear on behalf of the Operator and defend the action. Any such notice must be in writing, must be mailed within 15 days after the date of receipt by the Operator of service of process, and must authorize the Attorney General to represent and defend the Operator in the action. The delivery of this notice to the Attorney General constitutes an agreement by the Operator to cooperate with the Attorney General in defense of the action and a consent that the Attorney General shall conduct the defense as the Attorney General deems advisable and in the best interests of the Operator and the State of Illinois, including settlement in the Attorney General's discretion. The Operator may appear in such action through private counsel to respond or object only to any aspect of a proposed settlement or proposed court order which would directly affect the day-to-day operations of the FutureGen Project. In any such action, the State of Illinois shall pay the court costs and litigation expenses of defending such action, to the extent approved by the Attorney General as reasonable, as they are incurred.
(b) In the event that the Attorney General determines either (i) that so appearing and defending the Operator involves an actual or potential conflict of interest or (ii) that the act or omission which gave rise to the claim was not within the scope of the indemnity as provided in Section 30 of this Act, the Attorney General shall decline in writing to appear or defend or shall promptly take appropriate action to withdraw as attorney for the Operator. Upon receipt of such declination or withdrawal by the Attorney General on the basis of an actual or potential conflict of interest, the Operator may employ its own attorney to appear and defend, in which event the State of Illinois shall pay the Operator's court costs, litigation expenses, and attorneys' fees, to the extent approved by the Attorney General as reasonable, as they are incurred.
(c) In any action asserted by the Operator or the State of Illinois to enforce the indemnification obligations of the State of Illinois as provided in Section 30 of the Act, the non-prevailing party is responsible for any reasonable court costs, litigation expenses, and attorneys fees incurred by the prevailing party.
(d) Court costs and litigation expenses and other costs of providing a defense, including attorneys' fees, paid or obligated under this Section, and the costs of indemnification, including the payment of any final judgment or final settlement under this Section, must be paid by warrant from appropriations to the Department pursuant to vouchers certified by the Attorney General.
(e) Nothing contained or implied in this Section shall operate, or be construed or applied, to deprive the State of Illinois, or the Operator, of any defense otherwise available.
(f) Any judgment subject to State of Illinois indemnification under this Section is not enforceable against the Operator, but shall be paid by the State of Illinois in the following manner: Upon receipt of a certified copy of the judgment, the Attorney General shall review it to determine if the judgment is (i) final, unreversed, and no longer subject to appeal and (ii) subject to indemnification under Section 30 of this Act. If the Attorney General determines that it is, then the Attorney General shall submit a voucher for the amount of the judgment and any interest thereon to the State of Illinois Comptroller and the amount must be paid by warrant from appropriation to the Department to the judgment creditor solely out of available appropriations.
(Source: P.A. 97-618, eff. 10-26-11.)

(20 ILCS 1108/40)
Sec. 40. Permitting. The State of Illinois shall issue to the Operator all necessary and appropriate permits consistent with State and federal law and corresponding regulations. The State of Illinois must allow the Operator to combine applications when appropriate, and the State of Illinois must otherwise streamline the application process for timely permit issuance.
(Source: P.A. 97-618, eff. 10-26-11.)

(20 ILCS 1108/43)
Sec. 43. Tax exemption. The State of Illinois has offered certain incentives to the FutureGen Alliance to make the State of Illinois the most attractive location for the FutureGen Project.
(Source: P.A. 97-618, eff. 10-26-11.)

(20 ILCS 1108/45)
Sec. 45. Incentives. The State of Illinois has offered certain incentives to the FutureGen Alliance to make the State of Illinois the most attractive location for the FutureGen Project.
(Source: P.A. 97-618, eff. 10-26-11.)

(20 ILCS 1108/90)
Sec. 90. Conditional repeal. This Act shall be repealed within 5 years after the effective date of this amendatory Act of the 97th General Assembly, unless construction of a pipeline and storage field for captured CO2 for the FutureGen Project has commenced.
(Source: P.A. 97-618, eff. 10-26-11.)

(20 ILCS 1108/800)
Sec. 800. (Amendatory provisions; text omitted).
(Source: P.A. 97-618, eff. 10-26-11; text omitted.)

(20 ILCS 1108/820)
Sec. 820. (Amendatory provisions; text omitted).
(Source: P.A. 97-618, eff. 10-26-11; text omitted.)

(20 ILCS 1108/830)
Sec. 830. (Amendatory provisions; text omitted).
(Source: P.A. 97-618, eff. 10-26-11; text omitted.)

(20 ILCS 1108/840)
Sec. 840. (Amendatory provisions; text omitted).
(Source: P.A. 97-618, eff. 10-26-11; text omitted.)

(20 ILCS 1108/860)
Sec. 860. (Amendatory provisions; text omitted).
(Source: P.A. 97-618, eff. 10-26-11; text omitted.)

(20 ILCS 1108/880)
Sec. 880. (Amendatory provisions; text omitted).
(Source: P.A. 97-618, eff. 10-26-11; text omitted.)

(20 ILCS 1108/900)
Sec. 900. (Amendatory provisions; text omitted).
(Source: P.A. 97-618, eff. 10-26-11; text omitted.)

(20 ILCS 1108/910)
Sec. 910. The Court of Claims Act is amended by repealing Section 8.5.
(Source: P.A. 97-618, eff. 10-26-11.)

(20 ILCS 1108/995)
Sec. 995. No acceleration or delay. Where this Act makes changes in a statute that is represented in this Act by text that is not yet or no longer in effect (for example, a Section represented by multiple versions), the use of that text does not accelerate or delay the taking effect of (i) the changes made by this Act or (ii) provisions derived from any other Public Act.
(Source: P.A. 97-618, eff. 10-26-11.)

(20 ILCS 1108/997)
Sec. 997. Severability. The provisions of this Act are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 97-618, eff. 10-26-11.)

(20 ILCS 1108/999)
Sec. 999. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 97-618, eff. 10-26-11.)



20 ILCS 1110/ - Illinois Coal and Energy Development Bond Act.

(20 ILCS 1110/1) (from Ch. 96 1/2, par. 4101)
Sec. 1. Short title. This Act may be cited as the Illinois Coal and Energy Development Bond Act.
(Source: P.A. 86-1475.)

(20 ILCS 1110/2) (from Ch. 96 1/2, par. 4102)
Sec. 2. As used in this Act, "coal" or "coal resources" include coal, coal products or by-products, including electricity and synthetic fuels. "Development of fossil fuels and coal resources" includes research, development, and demonstration of improved methods of discovery, production, transportation, sale, distribution, conversion, utilization, end-use and waste disposal of fossil fuels and coal resources. "Development of alternative forms of energy" includes research, development and demonstration for the purposes of promoting the adoption and utilization of energy systems, including but not limited to solar heating and cooling, solar passive, photovoltaic, wind, bioconversion, geothermal, hydroelectric, re-use of waste energy, re-use of waste materials, and any other energy system except that which is generated by nuclear energy. "Fossil fuels" include petroleum, petroleum by-products and natural gas.
(Source: P.A. 84-1452.)

(20 ILCS 1110/3) (from Ch. 96 1/2, par. 4103)
Sec. 3. The Department of Commerce and Economic Opportunity shall have the following powers and duties:
(a) To solicit, accept and expend gifts, grants or any form of assistance, from any source, including but not limited to, the federal government or any agency thereof;
(b) To enter into contracts, including, but not limited to, service contracts, with business, industrial, university, governmental or other qualified individuals or organizations to promote development of coal and other energy resources. Such contracts may be for, but are not limited to, the following purposes: (1) the commercial application of existing technology for development of coal resources, (2) to initiate or complete development of new technology for development of coal resources, and (3) for planning, design, acquisition, development, construction, improvement and financing a site or sites and facilities for establishing plants, projects or demonstrations for development of coal resources and research, development and demonstration of alternative forms of energy; and
(c) In the exercise of other powers granted it under this Act, to acquire property, real, personal or mixed, including any rights therein, by exercise of the power of condemnation in accordance with the procedures provided for the exercise of eminent domain under the Eminent Domain Act, provided, however, the power of condemnation shall be exercised solely for the purposes of siting and/or rights of way and/or easements appurtenant to coal utilization and/or coal conversion projects. The Department shall not exercise its powers of condemnation until it has used reasonable good faith efforts to acquire such property before filing a petition for condemnation and may thereafter use such powers when it determines that such condemnation of property rights is necessary to avoid unreasonable delay or economic hardship to the progress of activities carried out in the exercise of powers granted under this Act. After June 30, 1985, the Department shall not exercise its power of condemnation for a project which does not receive State or U.S. Government funding. Before use of the power of condemnation for projects not receiving State or U.S. Government funding, the Department shall hold a public hearing to receive comments on the exercise of the power of condemnation. The Department shall use the information received at hearing in making its final decision on the exercise of the power of condemnation. The hearing shall be held in a location reasonably accessible to the public interested in the decision. The Department shall promulgate guidelines for the conduct of the hearing.
(Source: P.A. 94-793, eff. 5-19-06; 94-1055, eff. 1-1-07.)

(20 ILCS 1110/3.1) (from Ch. 96 1/2, par. 4103.1)
Sec. 3.1. The Department of Commerce and Economic Opportunity is authorized to enter into agreements with a county or counties and expend funds authorized by this Act for purposes set forth in the County Coal Processing Act.
(Source: P.A. 94-793, eff. 5-19-06.)

(20 ILCS 1110/3.05)
Sec. 3.05. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(20 ILCS 1110/6) (from Ch. 96 1/2, par. 4106)
Sec. 6. The Department of Commerce and Economic Opportunity is authorized to use general obligation bond funds for the purposes of issuing grants in accordance with this Act and the General Obligation Bond Act.
(Source: P.A. 96-1465, eff. 8-20-10.)

(20 ILCS 1110/7) (from Ch. 96 1/2, par. 4107)
Sec. 7. Bonds. The State of Illinois is authorized to issue, sell and provide for the retirement of general obligation bonds of the State of Illinois in the aggregate principal amount of $35,000,000 hereinafter called "Bonds", $33,000,000 of which shall be for the specific purposes of acquisition, development, construction, reconstruction, improvement, financing, architectural and technical planning and installation of capital facilities consisting of buildings, structures, durable equipment, and land for the purpose of capital development of coal resources, and $2,000,000 of which shall be for research, development and demonstration of other forms of energy. Research, development and demonstration, as provided for under this Act may occur either on or off State property. The aggregate principal amount of bonds which may be authorized by this Act is $35,000,000. For projects that relate to the development of coal resources, the State shall participate in only those projects in which the dollar amount of project expenditures for capital facilities equals or exceeds the dollar amount of state participation from the Coal Development Fund. For projects that relate to alternative forms of energy, the State shall participate only in those projects as described in Section 3.
(Source: P.A. 83-1490.)

(20 ILCS 1110/8) (from Ch. 96 1/2, par. 4108)
Sec. 8. Sale of bonds. The bonds shall be issued and sold from time to time in such amounts as directed by the Governor, upon recommendation by the Director of the Governor's Office of Management and Budget. The bonds shall be serial bonds in the denomination of $5,000 or some multiple thereof, shall be payable within 30 years from their date, shall bear interest payable annually or semiannually from their date at the rate of not more than 15% per annum, or such higher maximum rate as may be authorized by "An Act to authorize public corporations to issue bonds, other evidences of indebtedness and tax anticipation warrants subject to interest rate limitations set forth therein", approved May 26, 1970, as amended, shall be dated, and shall be in such form as the Director of the Governor's Office of Management and Budget shall fix and determine in the order authorizing the issuance and sale of the bonds, which order shall be approved by the Governor prior to the giving of notice of the sale of any of the bonds. These bonds shall be payable as to both principal and interest at such place or places, within or without the State of Illinois, and may be made registrable as to either principal or as to both principal and interest, as shall be fixed and determined by the Director of the Governor's Office of Management and Budget in the order authorizing the issuance and sale of such bonds. The bonds may be callable as fixed and determined by the Director of the Governor's Office of Management and Budget in the order authorizing the issuance and sale of the bonds; provided, however, that the State shall not pay a premium of more than 3% of the principal of any bonds so called.
(Source: P.A. 94-793, eff. 5-19-06.)

(20 ILCS 1110/9) (from Ch. 96 1/2, par. 4109)
Sec. 9. Authentication of Bonds.
The Bonds shall be signed by the Governor and attested by the Secretary of State under the printed facsimile seal of the State and countersigned by hand by the Treasurer or by his duly authorized deputy. The signatures of the Governor and the Secretary of State may be printed facsimile signatures. Interest coupons with facsimile signatures of the Governor, Secretary of State and Treasurer may be attached to the Bonds. The fact that an officer whose signature or facsimile thereof appears on a Bond or interest coupon no longer holds such office at the time the Bond or coupon is delivered shall not invalidate such Bond or interest coupon.
(Source: P.A. 78-1122.)

(20 ILCS 1110/10) (from Ch. 96 1/2, par. 4110)
Sec. 10. Bond Proceeds. The Bonds shall be sold from time to time by the Director of the Governor's Office of Management and Budget to the highest and best bidders, for not less than their par value, upon sealed bids, at not exceeding the maximum interest rate fixed in the order authorizing the issuance of the Bonds. The right to reject any and all bids may be reserved. The Secretary of State shall, from time to time, as the Bonds are to be sold, advertise in at least two daily newspapers, one of which is published in the City of Springfield and one in the City of Chicago, for proposals to purchase the Bonds. Each of such advertisements for proposals shall be published once at least 10 days prior to the date of the opening of the bids. The executed Bonds shall, upon payment therefor, be delivered to the purchaser, and the proceeds of the Bonds shall be paid into the State Treasury. The proceeds of the Bonds shall be deposited in a separate fund known as the "Coal Development Fund", which separate fund is hereby created.
(Source: P.A. 94-793, eff. 5-19-06.)

(20 ILCS 1110/11) (from Ch. 96 1/2, par. 4111)
Sec. 11. Expenditure of funds. At all times, the proceeds from the sale of Bonds are subject to appropriation by the General Assembly and may be expended in such amounts and at such times as the Department of Commerce and Economic Opportunity, with the approval of the Illinois Energy Resources Commission, may deem necessary or desirable for the specific purposes contemplated by this Act.
(Source: P.A. 94-793, eff. 5-19-06.)

(20 ILCS 1110/12) (from Ch. 96 1/2, par. 4112)
Sec. 12. Investment of Proceeds. The Treasurer may, with the approval of the Governor, invest and reinvest any money in the Coal Development Fund in the State Treasury which, in the opinion of the Governor communicated in writing to the Treasurer, is not needed for current expenditures due or about to become due from such funds. Such investments shall be made at the existing market price and in any event not to exceed 102% of par plus accrued interest, in obligations, the principal of and interest on which is guaranteed by the United States Government; any certificates of deposit of any savings and loan association or State or national bank which are fully secured by obligations, the principal of and interest on which is guaranteed by the United States Government or secured by Bonds of this State or any of its units of local government, school districts, or public community college districts or municipal bonds of other states; or bonds, notes or debentures of the Illinois Building Authority, Illinois Toll Highway Authority, or Illinois Housing Development Authority. Securities of other states and their political subdivisions shall not be accepted at an amount exceeding 90% of their market value. All securities shall be subject to acceptance only upon the approval of the Treasurer. The cost price of all such obligations shall be considered as cash in the custody of the Treasurer, and such obligations shall be conveyed at cost price as cash by the Treasurer to his successor. The money in the Coal Development Fund in the form of such obligations shall be set up by the Treasurer as separate accounts and shown distinctly in every report issued by him regarding fund balances. All earnings received upon any such investment shall be paid into the General Revenue Fund. All of the monies other than accrued interest received from the sale or redemption of such investments shall be replaced by the Treasurer in the funds from which the money was removed for such investment.
No bank or savings and loan association shall receive public funds as permitted by this Section, unless it has complied with the requirements established pursuant to Section 6 of "An Act relating to certain investments of public funds by public agencies", approved July 23, 1943, as now or hereafter amended.
(Source: P.A. 83-541.)

(20 ILCS 1110/13) (from Ch. 96 1/2, par. 4113)
Sec. 13. Repayments.
To provide for the manner of repayment of the Bonds, the Governor shall include an appropriation in each annual State Budget of such monies shall be necessary and sufficient for the period covered by such budget to pay the interest, as it shall accrue, on all Bonds issued under this Act and also to pay and discharge the principal of the Bonds as shall by their terms fall due during such period. A separate fund in the State Treasury called the "Coal Development Bond Retirement and Interest Fund" is hereby created. The General Assembly shall make appropriations to pay the principal of and interest on the Bonds from the Coal Development Bond Retirement and Interest Fund. If for any reason the General Assembly fails to make appropriations of amounts sufficient for the State to pay the principal of and interest on the Bonds as the same shall by the terms of the Bonds become due, this Act shall constitute an irrevocable and continuing appropriation of all amounts necessary for that purpose, and the irrevocable and continuing authority for and direction to the Comptroller and to the Treasurer of the State to make the necessary transfers out of and disbursements from the revenues and funds of the State available for that purpose.
(Source: P.A. 78-1122.)

(20 ILCS 1110/14) (from Ch. 96 1/2, par. 4114)
Sec. 14. Bond repayment-general obligations.
All Bonds issued in accordance with the provisions of this Act shall be direct, general obligations of the State of Illinois and shall so state on the face thereof, and the full faith and credit of the State of Illinois are hereby pledged for the punctual payment of the interest thereon as the same shall become due and for the punctual payment of the principal thereof at maturity, and the provisions of this Section shall be irrepealable until all such Bonds are paid in full as to both principal and interest.
(Source: P.A. 78-1122.)

(20 ILCS 1110/15) (from Ch. 96 1/2, par. 4115)
Sec. 15. Default.
If the State fails to pay the principal of, or interest on, any of the Bonds as they become due, a civil action to compel payment may be instituted in the Supreme Court of Illinois as a court of original jurisdiction by the holder or holders of the Bonds on which such default of payment exists. Delivery of a summons and a copy of the complaint to the Attorney General shall constitute sufficient service to give the Supreme Court of Illinois jurisdiction of the subject matter of such a suit and jurisdiction over the State and its officers named as defendants for the purpose of compelling such payment. Any case, controversy or cause of action concerning the validity of this Act relates to the revenue of the State of Illinois.
(Source: P.A. 78-1122.)

(20 ILCS 1110/16) (from Ch. 96 1/2, par. 4116)
Sec. 16. Treasurer and Comptroller. Upon each delivery of Bonds authorized to be issued under this Act, the Comptroller shall compute and certify to the State Treasurer the total amount of principal of and interest on the Bonds issued that will be payable in order to retire such Bonds and the amount of principal of and interest on such Bonds that will be payable on each payment date according to the tenor of such Bonds during the then current and each succeeding fiscal year. On or before that last day of the month preceding each payment date, the Treasurer and the Comptroller shall transfer from the General Revenue Fund in the State Treasury to the Coal Development Bond Retirement and Interest Fund a sum of money, appropriated for such purpose, so that the Fund contains an amount equal to the aggregate of the amount of principal and interest payable by the terms of the Bonds on the next payment date. Such computations and transfers shall be made for each series of the Bonds issued and delivered. The transfer of monies directed by this Section is not required if monies in the Coal Development Bond Retirement and Interest Fund received from other sources are more than the amount otherwise to be transferred as herein provided, and if the Governor so notifies the Comptroller and the Treasurer.
(Source: P.A. 83-1280.)

(20 ILCS 1110/17) (from Ch. 96 1/2, par. 4117)
Sec. 17. Refunding Bonds.
The State of Illinois is authorized, from time to time as the Governor shall determine, to issue, sell and provide for the retirement of bonds of the State of Illinois for the sole purpose of refunding all or any portion of the principal of the Bonds issued under the provisions of this Act; provided that such refunding bonds shall mature no later than the final maturity date of the Bonds being refunded. Such refunding bonds shall in all other respects be subject to the terms and conditions of Sections 9, 10, 12, 13, 14, 15, 16, and 17 of this Act. The principal amount of any refunding bonds shall not exceed 103% of the principal amount of the Bonds refunded with the proceeds of such refunding bonds.
(Source: P.A. 78-1122.)

(20 ILCS 1110/19) (from Ch. 96 1/2, par. 4118)
Sec. 19. Severability.
If any Section, sentence, or clause of this Act is for any reason held invalid or to be unconstitutional, such decision shall not affect the validity of the remaining portions of this Act.
(Source: P.A. 78-1122.)

(20 ILCS 1110/19.1) (from Ch. 96 1/2, par. 4119)
Sec. 19.1. After December 1, 1984 no additional bonds shall be issued or sold pursuant to this Act; instead all State of Illinois general obligation bonds shall be issued and sold pursuant to the "General Obligation Bond Act".
(Source: P.A. 83-1490.)



20 ILCS 1115/ - Energy Conservation Act.

(20 ILCS 1115/1) (from Ch. 96 1/2, par. 7601)
Sec. 1. Short Title. This Act shall be known and may be cited as the "Energy Conservation Act."
(Source: P.A. 81-357.)

(20 ILCS 1115/2) (from Ch. 96 1/2, par. 7602)
Sec. 2. Legislative Declaration. (a) The General Assembly finds:
(i) that the shortages in energy seriously endanger the public health and welfare;
(ii) that it is desirable to establish State and local programs for conserving energy and to cooperate fully with other States and with the United States in saving energy;
(iii) that it is desirable for the State Government to manage its own activities so as to minimize its energy use, and to encourage and assist local governments and citizens to adopt and implement energy saving programs to reduce energy use;
(iv) that it is the obligation of municipalities and counties to adopt thermal and lighting efficiency standards;
(v) that adoption of thermal and lighting efficiency standards will result in substantial savings to building owners and will conserve energy for essential use; and
(vi) that procedures for energy efficient procurement practices by governments will conserve energy.
(b) It is the purpose of this Act to establish State programs to conserve energy, and to assure that the State of Illinois has energy supplies for future generations.
(Source: P.A. 81-357.)

(20 ILCS 1115/3) (from Ch. 96 1/2, par. 7603)
Sec. 3. Definitions. As used in this Act:
"HVAC" means a system that provides comfort, heating or air-conditioning within or associated with a building.
"Lighting efficiency standards" means practices or regulations which would conserve the energy needed to light new public buildings.
"Thermal efficiency standards" means regulations or practices which would conserve energy by affecting the exterior envelope physical characteristics, HVAC system selection and configuration, HVAC system performance and service water heating design and equipment selection for all new and renovated buildings.
"Unit of local government" means a county, municipality, township, special district, school district, and a unit designated as a unit of local government by law, which exercises limited governmental power or powers in respect to limited governmental subjects.
(Source: P.A. 90-655, eff. 7-30-98.)

(20 ILCS 1115/4) (from Ch. 96 1/2, par. 7604)
Sec. 4. Technical Assistance Programs.
(a) The Department of Commerce and Economic Opportunity shall provide technical assistance in the development of thermal efficiency standards and lighting efficiency standards to units of local government, upon request by such unit.
(b) The Department shall provide technical assistance in the development of a program for energy efficiency in procurement to units of local government, upon request by such unit.
(c) The Technical Assistance Programs provided in this Section shall be supported by funds provided to the State pursuant to the federal "Energy Policy and Conservation Act of 1975" or other federal acts that provide funds for energy conservation efforts through the use of building codes.
(Source: P.A. 94-793, eff. 5-19-06.)

(20 ILCS 1115/5) (from Ch. 96 1/2, par. 7605)
Sec. 5. On or before March 1 of each year beginning in 1990, the Department shall issue a report to the Governor and General Assembly describing its authorities under this Act and describing the energy efficiency programs and projects undertaken by units of local government with the assistance of the Department.
(Source: P.A. 86-212.)



20 ILCS 1120/ - Energy Policy and Planning Act.

(20 ILCS 1120/1) (from Ch. 96 1/2, par. 7801)
Sec. 1. This Act shall be known and may be cited as the Energy Policy and Planning Act.
(Source: P.A. 81-385.)

(20 ILCS 1120/2) (from Ch. 96 1/2, par. 7802)
Sec. 2. (a) The General Assembly finds:
(1) that the reliable provision of adequate amounts of energy in the forms required is of vital importance to the public welfare and to the continued operation of business and industry; and (2) that many problems relating to energy are beyond the ability of the national government to solve, or are such that action by the national government would represent a displacement of prerogatives that are properly those of the State government; and (3) that there is a need for an organized and comprehensive approach for dealing with energy matters in the State, which can be best served through the adoption of a State energy policy.
(b) It is declared to be the policy of the State of Illinois:
(1) To become energy self-reliant to the greatest extent possible, primarily by the utilization of the energy resources available within the borders of this State, and by the increased conservation of energy; and
(2) To emphasize an approach to energy problems and solutions on a local or regional basis, and to emphasize the use of renewable energy sources wherever possible and practical to do so; and
(3) To seek and promote and aid the efforts of private citizens, businesses, and industries in developing individual contributions to energy problems and difficulties that are being encountered, making use of renewable energy sources that are matched in quality to end-use needs; and
(4) The development of a comprehensive master plan for energy that considers available supplies, production and conversion capabilities, levels of demand by each energy type and level of total demand, and the changes in each that are likely to occur over time is a priority that should be developed and implemented immediately.
(c) The General Assembly further declares that the progress towards a comprehensive energy plan should be in accordance with the following guidelines:
(1) The energy problems being faced in the State can be effectively addressed only by a government that accepts responsibility for dealing with them comprehensively, and by an informed public that understands the seriousness and is ready to make the necessary commitment.
(2) Economic growth, employment, and production must be maintained.
(3) Policies for the protection of the environment must be maintained.
(4) The solutions sought as part of the master planning process must be equitable and fair to all regions, sectors and income groups.
(5) The growth of energy demand must be prudently restrained through conservation and improved efficiency of energy usage.
(6) Energy prices should generally reflect the true replacement cost of energy.
(7) Both energy producers and consumers are entitled to reasonable certainty as to governmental energy policy.
(8) Resources in plentiful supply must be used more widely, and the State or locality must begin the process of moderating the use of those in short supply.
(9) Use of nonconventional sources of energy must be vigorously expanded.
(10) The plans developed:
(i) should be realistic and consistent with the basic physical limitations of energy production and utilization processes, and recognize the costs and lead times necessary for implementation of large-scale projects.
(ii) must reflect both the need for early action in implementing near-term programs and the need for early planning of programs having long lead times.
(iii) must allow flexible response and choice of alternatives to accommodate changing requirements as well as presenting uncertainties in future requirements.
(iv) should reflect features that are unique to the State.
(v) should recognize the interdisciplinary aspects of State objectives and provide positive guidance for coordination of various organizations and programs.
(vi) must consider both direct energy flows and indirect energy embodied in the goods and services entering and leaving a region.
(vii) should recognize and include not only long-range aspects, but must also prepare actions to manage the transition from present circumstances to a more manageable energy situation.
(Source: P.A. 81-385.)

(20 ILCS 1120/3) (from Ch. 96 1/2, par. 7803)
Sec. 3. As used in this Act:
(a) "Energy" means heat, cold, light, power, or electricity, irrespective of its source, or its manner of conversion, transmission, or storage.
(b) "Commission" means the Illinois Commerce Commission.
(c) "Department" means the Department of Natural Resources.
(d) "Director" means the Director of Natural Resources.
(e) "Plan" means the preparation and implementation of a program or programs that will alter conditions in such a way as to result in the achievement of energy self-reliance for the State of Illinois.
(f) "Objectives" means the specific conditions or benchmarks that allow evaluation of a program's progress.
(g) "Program" means any actions, policies, rules, regulations, or requirements adopted to achieve an objective or objectives of a plan.
(Source: P.A. 89-445, eff. 2-7-96.)

(20 ILCS 1120/4) (from Ch. 96 1/2, par. 7804)
Sec. 4. Authority. (1) The Department in addition to its preparation of energy contingency plans, shall also analyze, prepare, and recommend a comprehensive energy plan for the State of Illinois.
The plan shall identify emerging trends related to energy supply, demand, conservation, public health and safety factors, and should specify the levels of statewide and service area energy needs, past, present, and estimated future demand, as well as the potential social, economic, or environmental effects caused by the continuation of existing trends and by the various alternatives available to the State. The plan shall also conform to the requirements of Section 8-402 of the Public Utilities Act. The Department shall design programs as necessary to achieve the purposes of this Act and the planning objectives of The Public Utilities Act. The Department's energy plan, and any programs designed pursuant to this Section shall be filed with the Commission in accordance with the Commission's planning responsibilities and hearing requirements related thereto. The Department shall periodically review the plan, objectives and programs at least every 2 years, and the results of such review and any resulting changes in the Department's plan or programs shall be filed with the Commission.
The Department's plan and programs and any review thereof, shall also be filed with the Governor, the General Assembly, and the Public Counsel, and shall be available to the public upon request.
The requirement for reporting to the General Assembly shall be satisfied by filing copies of the report with the Speaker, the Minority Leader and the Clerk of the House of Representatives and the President, the Minority Leader and the Secretary of the Senate and the Legislative Research Unit, as required by Section 3.1 of "An Act to revise the law in relation to the General Assembly", approved February 25, 1874, as amended, and filing such additional copies with the State Government Report Distribution Center for the General Assembly as is required under paragraph (t) of Section 7 of the State Library Act.
(Source: P.A. 84-617.)

(20 ILCS 1120/5) (from Ch. 96 1/2, par. 7805)
Sec. 5. The Commission and the Department shall jointly develop objectives for the comprehensive energy utility plan established pursuant to this Act and the Public Utilities Act.
(Source: P.A. 84-617.)

(20 ILCS 1120/6) (from Ch. 96 1/2, par. 7806)
Sec. 6. All plans and programs are advisory in nature except where authority otherwise provided has been granted to the Department or to the Commission. The Commission, Governor or the General Assembly may adopt all of the recommendations, or may adopt parts of a recommendation, without adopting the entire recommended plan or program.
(Source: P.A. 84-617.)



20 ILCS 1125/ - Dickson Mounds State Memorial Act.

(20 ILCS 1125/0.01) (from Ch. 105, par. 468l.9)
Sec. 0.01. Short title. This Act may be cited as the Dickson Mounds State Memorial Act.
(Source: P.A. 86-1324.)

(20 ILCS 1125/1) (from Ch. 105, par. 468m)
Sec. 1. Jurisdiction of the Dickson Mounds State Memorial, together with all records and personal property used in connection therewith, is transferred to the Department of Natural Resources, to be operated by that Department as part of the Illinois State Museum.
(Source: P.A. 89-445, eff. 2-7-96.)



20 ILCS 1128/ - Illinois Geographic Information Council Act.

Article 1 - (This Article Is Compiled At 20 ILCS 3850/1-1 Et Seq.)

(20 ILCS 1128/Art. 1 heading)

(20 ILCS 1128/1-1)
Sec. 1-1. (This Section is compiled at 20 ILCS 3850/1-1).
(Source: P.A. 88-669, eff. 11-29-94.)

(20 ILCS 1128/1-5)
Sec. 1-5. (This Section is compiled at 20 ILCS 3850/1-5).
(Source: P.A. 88-669, eff. 11-29-94.)

(20 ILCS 1128/1-10)
Sec. 1-10. (This Section is compiled at 20 ILCS 3850/1-10).
(Source: P.A. 88-669, eff. 11-29-94.)

(20 ILCS 1128/1-15)
Sec. 1-15. (This Section is compiled at 20 ILCS 3850/1-15).
(Source: P.A. 88-669, eff. 11-29-94.)

(20 ILCS 1128/1-20)
Sec. 1-20. (This Section is compiled at 20 ILCS 3850/1-20).
(Source: P.A. 88-669, eff. 11-29-94.)

(20 ILCS 1128/1-25)
Sec. 1-25. (This Section is compiled at 20 ILCS 3850/1-25).
(Source: P.A. 88-669, eff. 11-29-94.)

(20 ILCS 1128/1-30)
Sec. 1-30. (This Section is compiled at 20 ILCS 3850/1-30).
(Source: P.A. 88-669, eff. 11-29-94.)

(20 ILCS 1128/1-35)
Sec. 1-35. (This Section is compiled at 20 ILCS 3850/1-35).
(Source: P.A. 88-669, eff. 11-29-94.)

(20 ILCS 1128/1-40)
Sec. 1-40. (This Section is compiled at 20 ILCS 3850/1-40).
(Source: P.A. 88-669, eff. 11-29-94.)

(20 ILCS 1128/1-45)
Sec. 1-45. (This Section is compiled at 20 ILCS 3850/1-45).
(Source: P.A. 88-669, eff. 11-29-94.)

(20 ILCS 1128/1-50)
Sec. 1-50. (This Section is compiled at 20 ILCS 3850/1-50).
(Source: P.A. 88-669, eff. 11-29-94.)

(20 ILCS 1128/1-55)
Sec. 1-55. (This Section is compiled at 20 ILCS 3850/1-55).
(Source: P.A. 88-669, eff. 11-29-94.)

(20 ILCS 1128/1-60)
Sec. 1-60. (This Section is compiled at 20 ILCS 3850/1-60).
(Source: P.A. 88-669, eff. 11-29-94.)

(20 ILCS 1128/1-65)
Sec. 1-65. (This Section is compiled at 20 ILCS 3850/1-65).
(Source: P.A. 88-669, eff. 11-29-94.)

(20 ILCS 1128/1-70)
Sec. 1-70. (This Section is compiled at 20 ILCS 3850/1-70).
(Source: P.A. 88-669, eff. 11-29-94.)

(20 ILCS 1128/1-75)
Sec. 1-75. (This Section is compiled at 20 ILCS 3850/1-75).
(Source: P.A. 88-669, eff. 11-29-94.)

(20 ILCS 1128/1-80)
Sec. 1-80. (This Section is compiled at 20 ILCS 3850/1-80).
(Source: P.A. 88-669, eff. 11-29-94.)

(20 ILCS 1128/1-90)
Sec. 1-90. (This Section is compiled at 20 ILCS 3850/1-90).
(Source: P.A. 88-669, eff. 11-29-94.)

(20 ILCS 1128/1-95)
Sec. 1-95. (This Section is compiled at 20 ILCS 3850/1-95).
(Source: P.A. 88-669, eff. 11-29-94.)

(20 ILCS 1128/1-100)
Sec. 1-100. (This Section is compiled at 20 ILCS 3850/1-100).
(Source: P.A. 88-669, eff. 11-29-94.)

(20 ILCS 1128/1-105)
Sec. 1-105. (This Section is compiled at 20 ILCS 3850/1-105).
(Source: P.A. 88-669, eff. 11-29-94.)

(20 ILCS 1128/1-110)
Sec. 1-110. (This Section is compiled at 20 ILCS 3850/1-110).
(Source: P.A. 88-669, eff. 11-29-94.)

(20 ILCS 1128/1-115)
Sec. 1-115. (This Section is compiled at 20 ILCS 3850/1-115).
(Source: P.A. 88-669, eff. 11-29-94.)

(20 ILCS 1128/1-120)
Sec. 1-120. (This Section is compiled at 20 ILCS 3850/1-120).
(Source: P.A. 88-669, eff. 11-29-94.)

(20 ILCS 1128/1-125)
Sec. 1-125. (This Section is compiled at 20 ILCS 3850/1-125).
(Source: P.A. 88-669, eff. 11-29-94.)

(20 ILCS 1128/1-130)
Sec. 1-130. (This Section is compiled at 20 ILCS 3850/1-130).
(Source: P.A. 88-669, eff. 11-29-94.)

(20 ILCS 1128/1-135)
Sec. 1-135. (This Section is compiled at 20 ILCS 3850/1-135).
(Source: P.A. 88-669, eff. 11-29-94.)

(20 ILCS 1128/1-140)
Sec. 1-140. (This Section is compiled at 20 ILCS 3850/1-140).
(Source: P.A. 88-669, eff. 11-29-94.)



Article 5

(20 ILCS 1128/Art. 5 heading)

(20 ILCS 1128/5-1)
Sec. 5-1. Short title. This Act may be cited as the Illinois Geographic Information Council Act.
(Source: P.A. 94-961, eff. 6-27-06.)

(20 ILCS 1128/5-5)
Sec. 5-5. Council. The Illinois Geographic Information Council, hereinafter called the "Council", is created within the Department of Natural Resources.
The Council shall consist of 17 voting members, as follows: the Illinois Secretary of State, the Illinois Secretary of Transportation, the Directors of the Illinois Departments of Agriculture, Central Management Services, Commerce and Economic Opportunity, Nuclear Safety, Public Health, Natural Resources, and Revenue, the Directors of the Illinois Emergency Management Agency and the Illinois Environmental Protection Agency, the President of the University of Illinois, the Chairman of the Illinois Commerce Commission, plus 4 members of the General Assembly, one each appointed by the Speaker and Minority Leader of the House and the President and Minority Leader of the Senate. An ex officio voting member may designate another person to carry out his or her duties on the Council.
In addition to the above members, the Governor may appoint up to 10 additional voting members, representing local, regional, and federal agencies, professional organizations, academic institutions, public utilities, and the private sector.
Members appointed by the Governor shall serve at the pleasure of the Governor.
(Source: P.A. 94-793, eff. 5-19-06; 94-961, eff. 6-27-06.)

(20 ILCS 1128/5-10)
Sec. 5-10. Chairmen; compensation.
(a) One of the members who is not an ex officio member, selected annually by the voting members, and the Director of Natural Resources shall serve as co-chairmen of the Council.
(b) Non-State employees of the Council shall serve without compensation but may be reimbursed for actual expenses incurred in the performance of their duties out of funds appropriated to the Department of Natural Resources for that purpose.
(Source: P.A. 94-961, eff. 6-27-06.)

(20 ILCS 1128/5-15)
Sec. 5-15. (Repealed).
(Source: P.A. 94-961, eff. 6-27-06. Repealed by P.A. 97-916, eff. 8-9-12.)

(20 ILCS 1128/5-20)
Sec. 5-20. Meetings. The Council shall meet upon the call of its chairmen.
(Source: P.A. 97-916, eff. 8-9-12.)

(20 ILCS 1128/5-25)
Sec. 5-25. Duties and powers. The Council shall establish a User Advisory Committee. The Committee is the technical arm of the Council. The Committee shall evaluate the Task Force recommendations and identify the most important issues, which include database development, standards, data sharing, partnerships, applications, technical considerations, and funding. The Committee shall create subcommittees addressing relevant issues. Members of the Committee shall chair and coordinate the subcommittees.
(Source: P.A. 94-961, eff. 6-27-06.)

(20 ILCS 1128/5-30)
Sec. 5-30. Evaluation of proposals.
The Council shall evaluate proposals made by the User Advisory Committee and make recommendations to the Governor and General Assembly on the efficient development, use, and funding of geographic information management technology (GIMT) for Illinois' State, regional, local, and academic agencies and institutions.
These include:
(1) Standards for the collection (geodetic),

maintenance, dissemination, and documentation of spatial data, consistent with established and on-going development of national standards and guidelines when applicable.

(2) Funding strategies that encourage and support the

use of GIMT at local levels of government.

(3) Examining the impacts of the Freedom of

Information Act as it applies to digital data dissemination.

(4) Statewide basemap development.
(5) The development of multiyear strategies for

integration of GIMT in Illinois.

(6) (Blank).
(7) As necessary, the Council may enter into

agreements with professional non-profit organizations to achieve its objectives.

(8) The Council may accept grants and gifts from

corporations, for-profit or not-for-profit, or associations for the purpose of conducting research, evaluations, or demonstration projects directed towards the development of an integrated statewide system of geographic information management technology.

(Source: P.A. 97-916, eff. 8-9-12.)



Article 90 - (Amendatory Provisions)

(20 ILCS 1128/Art. 90 heading)

(20 ILCS 1128/90-1)
Sec. 90-1. (Amendatory provisions; text omitted).
(Source: P.A. 88-669, eff. 11-29-94; text omitted.)

(20 ILCS 1128/90-1.1)
Sec. 90-1.1. (Amendatory provisions; text omitted).
(Source: P.A. 88-669, eff. 11-29-94; text omitted.)

(20 ILCS 1128/90-1.3)
Sec. 90-1.3. (Amendatory provisions; text omitted).
(Source: P.A. 88-669, eff. 11-29-94; text omitted.)

(20 ILCS 1128/90-1.7)
Sec. 90-1.7. (Amendatory provisions; text omitted).
(Source: P.A. 88-669, eff. 11-29-94; text omitted.)

(20 ILCS 1128/90-2)
Sec. 90-2. (Amendatory provisions; text omitted).
(Source: P.A. 88-669, eff. 11-29-94; text omitted.)

(20 ILCS 1128/90-2.3)
Sec. 90-2.3. (Amendatory provisions; text omitted).
(Source: P.A. 88-669, eff. 11-29-94; text omitted.)

(20 ILCS 1128/90-2.7)
Sec. 90-2.7. (Amendatory provisions; text omitted).
(Source: P.A. 88-669, eff. 11-29-94; text omitted.)

(20 ILCS 1128/90-3)
Sec. 90-3. (Amendatory provisions; text omitted).
(Source: P.A. 88-669, eff. 11-29-94; text omitted.)

(20 ILCS 1128/90-3.3)
Sec. 90-3.3. (Amendatory provisions; text omitted).
(Source: P.A. 88-669, eff. 11-29-94; text omitted.)

(20 ILCS 1128/90-3.5)
Sec. 90-3.5. (Amendatory provisions; text omitted).
(Source: P.A. 88-669, eff. 11-29-94; text omitted.)

(20 ILCS 1128/90-3.7)
Sec. 90-3.7. (Amendatory provisions; text omitted).
(Source: P.A. 88-669, eff. 11-29-94; text omitted.)

(20 ILCS 1128/90-4)
Sec. 90-4. (Amendatory provisions; text omitted).
(Source: P.A. 88-669, eff. 11-29-94; text omitted.)

(20 ILCS 1128/90-4.5)
Sec. 90-4.5. (Amendatory provisions; text omitted).
(Source: P.A. 88-669, eff. 11-29-94; text omitted.)

(20 ILCS 1128/90-5)
Sec. 90-5. (Amendatory provisions; text omitted).
(Source: P.A. 88-669, eff. 11-29-94; text omitted.)

(20 ILCS 1128/90-5.5)
Sec. 90-5.5. (Amendatory provisions; text omitted).
(Source: P.A. 88-669, eff. 11-29-94; text omitted.)

(20 ILCS 1128/90-6)
Sec. 90-6. (Amendatory provisions; text omitted).
(Source: P.A. 88-669, eff. 11-29-94; text omitted.)

(20 ILCS 1128/90-6.5)
Sec. 90-6.5. (Amendatory provisions; text omitted).
(Source: P.A. 88-669, eff. 11-29-94; text omitted.)

(20 ILCS 1128/90-7)
Sec. 90-7. (Amendatory provisions; text omitted).
(Source: P.A. 88-669, eff. 11-29-94; text omitted.)

(20 ILCS 1128/90-7.5)
Sec. 90-7.5. (Amendatory provisions; text omitted).
(Source: P.A. 88-669, eff. 11-29-94; text omitted.)

(20 ILCS 1128/90-8)
Sec. 90-8. (Amendatory provisions; text omitted).
(Source: P.A. 88-669, eff. 11-29-94; text omitted.)

(20 ILCS 1128/90-8.5)
Sec. 90-8.5. (Amendatory provisions; text omitted).
(Source: P.A. 88-669, eff. 11-29-94; text omitted.)

(20 ILCS 1128/90-9)
Sec. 90-9. (Amendatory provisions; text omitted).
(Source: P.A. 88-669, eff. 11-29-94; text omitted.)

(20 ILCS 1128/90-9.5)
Sec. 90-9.5. (Amendatory provisions; text omitted).
(Source: P.A. 88-669, eff. 11-29-94; text omitted.)

(20 ILCS 1128/90-10)
Sec. 90-10. (Amendatory provisions; text omitted).
(Source: P.A. 88-669, eff. 11-29-94, text omitted.)

(20 ILCS 1128/15)
Sec. 15. (Amendatory provisions; text omitted).
(Source: P.A. 88-669, eff. 11-29-94; text omitted.)



Article 99

(20 ILCS 1128/Art. 99 heading)

(20 ILCS 1128/99-1)
Sec. 99-1. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 88-669, eff. 11-29-94.)






20 ILCS 1130/ - Hazardous Waste Technology Exchange Service Act.

(20 ILCS 1130/1) (from Ch. 111 1/2, par. 6801)
Sec. 1. This Act shall be known and may be cited as the "Hazardous Waste Technology Exchange Service Act".
(Source: P.A. 83-1436.)

(20 ILCS 1130/2) (from Ch. 111 1/2, par. 6802)
Sec. 2. It is the purpose of this Act to stimulate and support research, to provide training and to facilitate the flow of technical information on source reduction and alternative technologies for hazardous waste between industry and the research community. An interchange of technical information between large and small businesses, independent consultants and Illinois' scientific community is an essential element of the State's policy to protect citizens from the dangers of hazardous wastes and to encourage economic growth.
(Source: P.A. 83-1436.)

(20 ILCS 1130/3) (from Ch. 111 1/2, par. 6803)
Sec. 3. For the purposes of this Act, unless the context otherwise requires:
(a) "Board" means the Board of Trustees of the University of Illinois.
(b) "Center" means the Illinois Sustainable Technology Center of the University of Illinois.
(Source: P.A. 98-346, eff. 8-14-13.)

(20 ILCS 1130/4) (from Ch. 111 1/2, par. 6804)
Sec. 4. Illinois Sustainable Technology Center. The Illinois Sustainable Technology Center (formerly known as the Waste Management and Research Center) is transferred to the University of Illinois.
(Source: P.A. 98-346, eff. 8-14-13.)

(20 ILCS 1130/5)
Sec. 5. (Repealed).
(Source: P.A. 91-357, eff. 7-29-99. Repealed by P.A. 95-728, eff. 7-1-08 - See Sec. 999.)

(20 ILCS 1130/6) (from Ch. 111 1/2, par. 6806)
Sec. 6. Appropriations. For the purpose of maintaining the Illinois Sustainable Technology Center, paying the expenses and providing the facilities and structures incident thereto, appropriations shall be made to the University of Illinois, payable from the Hazardous Waste Research Fund and other funds in the State Treasury.
(Source: P.A. 98-346, eff. 8-14-13.)



20 ILCS 1135/ - Superconducting Super Collider Act.

(20 ILCS 1135/1) (from Ch. 127, par. 2751)
Sec. 1. This Act shall be known and may be cited as the Superconducting Super Collider Act.
(Source: P.A. 84-647.)

(20 ILCS 1135/2) (from Ch. 127, par. 2752)
Sec. 2. (Repealed).
(Source: P.A. 85-1200. Repealed by P.A. 89-445, eff. 2-7-96.)

(20 ILCS 1135/2a) (from Ch. 127, par. 2752a)
Sec. 2a. The Department's Superconducting Super Collider land acquisition program may provide for compensation in excess of fair market value to the owner of any farmland, as defined in Section 1-60 of the Property Tax Code, which farmland is acquired by the Department for purposes of constructing the Superconducting Super Collider. However, only farmland which has been used as a farm for the 2 years immediately preceding acquisition of such farmland shall be subject to this Section. Farm dwellings subject to Section 10-145 of the Property Tax Code and other buildings and other improvements shall not be subject to the provisions of this Section. The Department in conjunction with the Department of Revenue shall conduct a study of farmland values since 1970 for all counties through which the SSC shall pass. The Department shall complete its study by December 31, 1988 and report its findings to the General Assembly. Upon completion of its study the Department shall develop guidelines by which it may compensate in excess of fair market value the owners of farmland acquired for the construction of the SSC.
(Source: P.A. 88-670, eff. 12-2-94.)

(20 ILCS 1135/3) (from Ch. 127, par. 2753)
Sec. 3. The rights of way, easements and stratified fee estates acquired shall not exceed 18,000 acres, and the land acquired in fee simple shall not exceed 5,000 acres.
(Source: P.A. 85-226.)

(20 ILCS 1135/4) (from Ch. 127, par. 2754)
Sec. 4. The Department of Natural Resources is authorized to lease, sell, give, donate, convey or otherwise transfer the property acquired under this Act to the United States Department of Energy. No conveyance of real property or instrument transferring property by the Department of Natural Resources to the United States Department of Energy shall be executed without the prior written approval of the Governor.
(Source: P.A. 89-445, eff. 2-7-96.)

(20 ILCS 1135/6) (from Ch. 127, par. 2756)
Sec. 6. The Superconducting Super Collider shall be exempt from the laws, ordinances, codes, regulations, plans or licensing procedures of all units of local government, including home-rule units, in the State. This exemption shall include but not be limited to, laws, ordinances, codes, plans, regulations or licensing procedures related to building construction, zoning and location, plumbing, life safety and environmental protection. The exemption shall extend only to those buildings or facilities necessary for the actual construction, operation and maintenance of the Superconducting Super Collider and which are part of the facility built by the United States Department of Energy or the State of Illinois.
(Source: P.A. 85-226.)

(20 ILCS 1135/7) (from Ch. 127, par. 2757)
Sec. 7. Whenever in the judgment of the Department it is necessary for construction or operation of the Superconducting Super Collider to relocate existing facilities, wherever located, the cost of such facility may be deemed a part of the Superconducting Super Collider project land acquisition and the Department may, on behalf of the State, pay such costs. Existing facilities includes, public utilities, commercial or industrial facilities, residential buildings, farm buildings, and such other private or public owned buildings or facilities as the Department deems necessary for relocation.
The Department is authorized to operate a relocation program to the extent permitted by Illinois law and pay such costs of relocation as is provided in the Federal "Uniform Relocation Assistance and Real Property Acquisition Policies Act", Public Law 91-646, as hereinafter amended. The Department is authorized to exceed the maximum payment limits of the Uniform Act when and where necessary to assure the provision of decent, safe and sanitary housing or location.
(Source: P.A. 85-226.)

(20 ILCS 1135/8) (from Ch. 127, par. 2758)
Sec. 8. There is hereby created the Superconducting Super Collider Construction Insurance Fund, a special fund in the State treasury. Appropriations from the Superconducting Super Collider Construction Insurance Fund shall be made to the Department for expenditure as provided in this Section. The Department is authorized to expend money appropriated from the Superconducting Super Collider Construction Insurance Fund to compensate real property owners from whom it has acquired a subsurface interest for actual damages caused by the construction of the Superconducting Super Collider. The Department shall make available to such property owners a preconstruction inspection. Such inspections shall be used to establish the preconstruction condition of all real property in which a subsurface interest has been purchased for the construction of the Superconducting Super Collider. Any property owner who does not consent to a Department inspection for the structural integrity of his property prior to commencement of the construction of the Superconducting Super Collider shall be deemed to have waived his claim to any compensation for actual damages from the Superconducting Super Collider Construction Insurance Fund.
Any real property owner who has obtained a preconstruction inspection of his property shall be eligible to file a claim for actual damages to his real property caused by Superconducting Super Collider construction. Claims must be filed, on forms provided by the Department, within one year of the completion of the Superconducting Super Collider tunnel. The Department shall establish guidelines for the settlement of claims, and maximum awards for actual damages. Nothing contained in this Section is, or shall be construed to be, a waiver by the State of Illinois or the Department of any rights, claims, or causes of action the State of Illinois may have against any person, persons, or corporation, who may be liable or judged liable for actual damages sustained during the construction of the Superconducting Super Collider.
(Source: P.A. 85-1200.)



20 ILCS 1205/ - Financial Institutions Code.

(20 ILCS 1205/1) (from Ch. 17, par. 101)
Sec. 1. This Act shall be known and shall be cited as the "Financial Institutions Code."
(Source: Laws 1957, p. 369.)

(20 ILCS 1205/2) (from Ch. 17, par. 102)
Sec. 2. The purpose of the Financial Institutions Code is to provide under the Governor for the orderly administration and enforcement of laws relating to financial institutions.
(Source: Laws 1957, p. 369.)

(20 ILCS 1205/4) (from Ch. 17, par. 104)
Sec. 4. As used in this Act:
(a) "Department" means the Department of Financial Institutions.
(b) "Director" means the Director of Financial Institutions.
(c) "Person" means any individual, partnership, joint venture, trust, estate, firm, corporation, association or cooperative society or association.
(d) "Financial institutions" means ambulatory and community currency exchanges, credit unions, guaranteed credit unions, persons engaged in the business of transmitting money to foreign countries or buying and selling foreign money, pawners' societies, title insuring or guaranteeing companies, and persons engaged in the business of making loans of $800 or less, all as respectively defined in the laws referred to in Section 6 of this Act. The term includes sales finance agencies, as defined in the "Sales Finance Agency Act", enacted by the 75th General Assembly.
(e) "Payday loan" has the meaning ascribed to that term in the Payday Loan Reform Act.
(Source: P.A. 94-13, eff. 12-6-05.)

(20 ILCS 1205/6) (from Ch. 17, par. 106)
Sec. 6. In addition to the duties imposed elsewhere in this Act, the Department has the following powers:
(1) To exercise the rights, powers and duties vested by law in the Auditor of Public Accounts under "An Act to provide for the incorporation, management and regulation of pawners' societies and limiting the rate of compensation to be paid for advances, storage and insurance on pawns and pledges and to allow the loaning of money upon personal property", approved March 29, 1899, as amended.
(2) To exercise the rights, powers and duties vested by law in the Auditor of Public Accounts under "An Act in relation to the definition, licensing and regulation of community currency exchanges and ambulatory currency exchanges, and the operators and employees thereof, and to make an appropriation therefor, and to provide penalties and remedies for the violation thereof", approved June 30, 1943, as amended.
(3) To exercise the rights, powers, and duties vested by law in the Auditor of Public Accounts under "An Act in relation to the buying and selling of foreign exchange and the transmission or transfer of money to foreign countries", approved June 28, 1923, as amended.
(4) To exercise the rights, powers, and duties vested by law in the Auditor of Public Accounts under "An Act to provide for and regulate the business of guaranteeing titles to real estate by corporations", approved May 13, 1901, as amended.
(5) To exercise the rights, powers and duties vested by law in the Department of Insurance under "An Act to define, license, and regulate the business of making loans of eight hundred dollars or less, permitting an interest charge thereon greater than otherwise allowed by law, authorizing and regulating the assignment of wages or salary when taken as security for any such loan or as consideration for a payment of eight hundred dollars or less, providing penalties, and to repeal Acts therein named", approved July 11, 1935, as amended.
(6) To administer and enforce "An Act to license and regulate the keeping and letting of safety deposit boxes, safes, and vaults, and the opening thereof, and to repeal a certain Act therein named", approved June 13, 1945, as amended.
(7) Whenever the Department is authorized or required by law to consider some aspect of criminal history record information for the purpose of carrying out its statutory powers and responsibilities, then, upon request and payment of fees in conformance with the requirements of Section 2605-400 of the Department of State Police Law (20 ILCS 2605/2605-400), the Department of State Police is authorized to furnish, pursuant to positive identification, such information contained in State files as is necessary to fulfill the request.
(8) To administer the Payday Loan Reform Act.
(Source: P.A. 94-13, eff. 12-6-05.)

(20 ILCS 1205/6a) (from Ch. 17, par. 107)
Sec. 6a. The Director may, in accordance with The Illinois Administrative Procedure Act, adopt reasonable rules with respect to the administration and enforcement of any Act the administration of which is vested in the Director or the Department.
(Source: P.A. 81-205.)

(20 ILCS 1205/7) (from Ch. 17, par. 108)
Sec. 7. The provisions of "The Illinois Administrative Procedure Act", as now or hereafter amended, are hereby expressly adopted and incorporated herein as though a part of this Act, and shall apply to all administrative rules and procedures of the Director and the Department of Financial Institutions under this Act, except that the provisions of the Administrative Procedure Act regarding contested cases shall not apply to actions of the Director under Section 15.1 of "An Act in relation to the definition, licensing and regulation of community currency exchanges and ambulatory currency exchanges, and the operators and employees thereof, and to make an appropriation therefor, and to provide penalties and remedies for the violation thereof", approved June 30, 1943, as amended, or Sections 8 and 61 of "The Illinois Credit Union Act".
(Source: P.A. 100-22, eff. 1-1-18.)

(20 ILCS 1205/8) (from Ch. 17, par. 109)
Sec. 8. The Director shall direct and supervise all Department administrative and technical activities, in addition to the duties imposed upon him elsewhere in this Code, and shall:
(1) Apply and carry out this Code and the laws and all rules adopted in pursuance thereof.
(2) Appoint, subject to the provisions of the Personnel Code, such employees of the Department and such experts and special assistants as may be necessary to carry out effectively the provisions of this Code.
(3) Foster and develop programs with financial institutions, for the best interests of these institutions, their services and the people of the State of Illinois.
(4) Attend meetings of the Advisory Boards created by laws relating to financial institutions.
(5) Make continuous studies and report his recommendations to the Governor for the improvement of the Department.
(6) Make an annual report regarding the work of the Department and such special reports as he may consider desirable to the Governor, or as the Governor may request.
(7) Perform any other lawful acts which he may consider necessary or desirable to carry out the purposes and provisions of this Law.
(Source: Laws 1957, p. 369.)

(20 ILCS 1205/9) (from Ch. 17, par. 110)
Sec. 9. On and after the effective dates as set forth in Section 19 of this Act of the transfers herein provided for to the Department of Financial Institutions of the rights, powers and duties of the Auditor of Public Accounts, or, as the case may be, of the Department of Insurance, the provisions of Sections 10 to 15 each inclusive, shall apply.
(Source: Laws 1957, p. 369.)

(20 ILCS 1205/10) (from Ch. 17, par. 111)
Sec. 10. The rights, powers and duties of the Auditor of Public Accounts or, as the case may be, of the Department of Insurance under the laws referred to in Section 6 of this Act shall be exercised by the Department of Financial Institutions, and not otherwise, and every act done by the Department of Financial Institutions in the exercise of such rights, powers and duties shall have the same legal effect as if done by the Auditor of Public Accounts or, as the case may be, by the Department of Insurance.
(Source: Laws 1965, p. 2125.)

(20 ILCS 1205/11) (from Ch. 17, par. 112)
Sec. 11. Every person shall be subject to the same obligations and duties and shall have the same rights arising from the exercise of such rights, powers and duties as if such rights, powers and duties were exercised by the Auditor of Public Accounts, or, as the case may be, by the Department of Insurance under the laws referred to in Sections 6 and 7 of this Act. Every person shall be subject to the same penalty or penalties, civil or criminal, for failure to perform any such obligation or duty, or for doing a prohibited act, as if such obligation or duty arose from, or such act were prohibited in, the exercise of such rights, powers or duties by the Auditor of Public Accounts or, as the case may be, by the Department of Insurance under the laws referred to in Sections 6 and 7 of this Act.
(Source: Laws 1957, p. 369.)

(20 ILCS 1205/12) (from Ch. 17, par. 113)
Sec. 12. Every officer and employee shall for any offense be subject to the same penalty or penalties, civil or criminal, as are prescribed by existing law for the same offense by any officer or employee whose powers or duties devolve upon him under this Act.
(Source: Laws 1957, p. 369.)

(20 ILCS 1205/13) (from Ch. 17, par. 114)
Sec. 13. All books, records, files, correspondence, documents or other papers and pending business or matters in any way pertaining to the rights, powers and duties of the Auditor of Public Accounts or, as the case may be, Department of Insurance, transferred to the Department of Financial Institutions by this Act shall be delivered and transferred to the Department of Financial Institutions.
(Source: Laws 1957, p. 369.)

(20 ILCS 1205/13.5)
Sec. 13.5. Spanish version of Department's website; predatory lending. The Department shall create a version of its website that is in Spanish for pages that contain information about predatory lending.
(Source: P.A. 96-1166, eff. 1-1-11.)

(20 ILCS 1205/14) (from Ch. 17, par. 115)
Sec. 14. Whenever reports or notices are now required to be made or given, or papers or documents furnished or served by any person to or upon the Auditor of Public Accounts, or, as the case may be, Department of Insurance, under any law referred to in Sections 6 and 7 of this Act, the same shall be made, given, furnished or served to or upon the Department of Financial Institutions, and each penalty for failure so to do shall continue in effect.
(Source: Laws 1957, p. 369.)

(20 ILCS 1205/15) (from Ch. 17, par. 116)
Sec. 15. This Act shall not affect any act done, ratified or confirmed or any right accrued or established, or affect or abate any action or proceeding had or commenced in a civil or criminal cause before this Act takes effect; but such actions or proceedings may be prosecuted and continued by the Department of Financial Institutions.
(Source: Laws 1957, p. 369.)

(20 ILCS 1205/16) (from Ch. 17, par. 117)
Sec. 16. There shall be a Supervisor of Consumer Credit, a Supervisor of Currency Exchanges, a Supervisor of Title Insurance, and a Supervisor of Credit Unions. The respective Supervisors shall be appointed by and responsible to the Director and shall be administratively responsible within the Department for the financial institutions and title insurance entities to which their appointments pertain.
(Source: P.A. 99-549, eff. 7-15-16.)

(20 ILCS 1205/17) (from Ch. 17, par. 118)
Sec. 17. Neither the Director, nor any supervisor, nor any examiner shall be an officer, director, owner, or shareholder of, or a partner in, or have any proprietary interest, direct or indirect, in any financial institution; provided, however, that ownership of withdrawable capital accounts or shares in credit unions shall not be deemed to be prevented hereby. If the Director or any supervisor, or examiner, shall be a shareholder, or partner in or an owner of or have any interest, direct or indirect, in any such financial institution at the time of his appointment, he shall dispose of his shares of stock or other evidences of ownership or property within 120 days from the date of his appointment. It is unlawful for the Director, any supervisor or examiner to obtain any loan or gratuity from a financial institution subject to the jurisdiction of the Department as herein provided. If any other employee of the Department borrows from or becomes indebted in an aggregate amount of $2,500 or more to any financial institution subject to the jurisdiction of the Department, he shall make a written report to the Director stating the date and amount of such loan or indebtedness, the security therefor, if any, and the purpose or purposes for which proceeds have been or are to be used.
(Source: P.A. 91-357, eff. 7-29-99.)

(20 ILCS 1205/18) (from Ch. 17, par. 119)
Sec. 18. The Director shall have the power to administer oaths, subpoena witnesses and compel the production of books and papers pertinent to any investigation or hearing regarding the operation of any financial institution. Any person who fails to appear in response to a subpoena or to answer any question or produce any books and papers pertinent to such investigation or hearing, or who knowingly gives false testimony therein, is guilty of a Class A misdemeanor. Each violation shall constitute a separate and distinct offense.
(Source: P.A. 77-2594.)

(20 ILCS 1205/18.1)
Sec. 18.1. Transfer of administration of Uniform Disposition of Unclaimed Property Act to State Treasurer. The rights, powers, duties, and functions vested in the Department of Financial Institutions to administer the Uniform Disposition of Unclaimed Property Act (superseded by the Revised Uniform Unclaimed Property Act) are transferred to the State Treasurer on July 1, 1999 in accordance with Sections 0.02 through 0.06 of the State Treasurer Act; provided, however, that the rights, powers, duties, and functions involving the examination of the records of any person that the State Treasurer has reason to believe has failed to report properly under this Act shall be transferred to the Office of Banks and Real Estate if the person is regulated by the Office of Banks and Real Estate under the Illinois Banking Act, the Corporate Fiduciary Act, the Foreign Banking Office Act, the Illinois Savings and Loan Act of 1985, or the Savings Bank Act and shall be retained by the Department of Financial Institutions if the person is doing business in the State under the supervision of the Department of Financial Institutions, the National Credit Union Administration, the Office of Thrift Supervision, or the Comptroller of the Currency.
(Source: P.A. 100-22, eff. 1-1-18.)



20 ILCS 2105/ - Civil Administrative Code of Illinois. (Department of Professional Regulation Law)

Article 2105 - Department Of Professional Regulation

(20 ILCS 2105/Art. 2105 heading)

(20 ILCS 2105/2105-1)
Sec. 2105-1. Article short title. This Article 2105 of the Civil Administrative Code of Illinois may be cited as the Department of Professional Regulation Law.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2105/2105-5) (was 20 ILCS 2105/60b)
Sec. 2105-5. Definitions. In this Law:
"Address of record" means the designated address recorded by the Department in the applicant's application file or the licensee's license file, as maintained by the Department's licensure maintenance unit. An address of record must be a street address, not a post office box or any other similar location.
"Applicant" means an applicant for a license, certification, registration, permit, or other authority issued or conferred by the Department by virtue or authority of which the licensee has or claims the right to engage in a profession, trade, occupation, or operation of which the Department has jurisdiction.
"Department" means the Division of Professional Regulation of the Department of Financial and Professional Regulation. Any reference in this Article to the "Department of Professional Regulation" shall be deemed to mean the "Division of Professional Regulation of the Department of Financial and Professional Regulation".
"Director" means the Director of Professional Regulation.
"Email address of record" means the designated email address recorded by the Department in the applicant's application file or the licensee's license file, as maintained by the Department's licensure maintenance unit.
"Board" means the board of persons designated for a profession, trade, or occupation under the provisions of any Act now or hereafter in force whereby the jurisdiction of that profession, trade, or occupation is devolved on the Department.
"License" means a license, registration, certification, permit, or other authority purporting to be issued or conferred by the Department by virtue or authority of which the licensee has or claims the right to engage in a profession, trade, occupation, or operation of which the Department has jurisdiction.
"Licensee" means a person who holds or claims to hold a license. An unlicensed person or entity that holds himself, herself, or itself out as a licensee or engages in a licensed activity shall be deemed to be a licensee for the purposes of investigation or disciplinary action.
"Retiree" means a person who has been duly licensed, registered, or certified in a profession regulated by the Department and who chooses to relinquish or not renew his or her license, registration, or certification.
(Source: P.A. 99-227, eff. 8-3-15; 100-262, eff. 8-22-17.)

(20 ILCS 2105/2105-7)
Sec. 2105-7. Address of record; email address of record. The Department shall require all applicants and licensees:
(1) to provide a valid address and email address to

the Department, which shall serve as the address of record and email address of record, respectively, at the time of application for licensure or renewal of a license; and

(2) to inform the Department of any change of address

of record or email address of record within 14 days after such change either through the Department's website or by contacting the Department's licensure maintenance unit.

(Source: P.A. 100-262, eff. 8-22-17.)

(20 ILCS 2105/2105-10) (was 20 ILCS 2105/61d)
Sec. 2105-10. Legislative declaration of public policy. The practice of the regulated professions, trades, and occupations in Illinois is hereby declared to affect the public health, safety, and welfare of the People of this State and in the public interest is subject to regulation and control by the Department of Professional Regulation.
It is further declared to be a matter of public interest and concern that standards of competency and stringent penalties for those who violate the public trust be established to protect the public from unauthorized or unqualified persons representing one of the regulated professions, trades, or occupations; and to that end, the General Assembly shall appropriate the necessary funds for the ordinary and necessary expenses of these public interests and concerns as they may exceed the funding available from the revenues collected from the fees and fines from the regulated professions, trades, and occupations.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2105/2105-15)
(Text of Section from P.A. 99-933)
Sec. 2105-15. General powers and duties.
(a) The Department has, subject to the provisions of the Civil Administrative Code of Illinois, the following powers and duties:
(1) To authorize examinations in English to ascertain

the qualifications and fitness of applicants to exercise the profession, trade, or occupation for which the examination is held.

(2) To prescribe rules and regulations for a fair and

wholly impartial method of examination of candidates to exercise the respective professions, trades, or occupations.

(3) To pass upon the qualifications of applicants for

licenses, certificates, and authorities, whether by examination, by reciprocity, or by endorsement.

(4) To prescribe rules and regulations defining, for

the respective professions, trades, and occupations, what shall constitute a school, college, or university, or department of a university, or other institution, reputable and in good standing, and to determine the reputability and good standing of a school, college, or university, or department of a university, or other institution, reputable and in good standing, by reference to a compliance with those rules and regulations; provided, that no school, college, or university, or department of a university, or other institution that refuses admittance to applicants solely on account of race, color, creed, sex, sexual orientation, or national origin shall be considered reputable and in good standing.

(5) To conduct hearings on proceedings to revoke,

suspend, refuse to renew, place on probationary status, or take other disciplinary action as authorized in any licensing Act administered by the Department with regard to licenses, certificates, or authorities of persons exercising the respective professions, trades, or occupations and to revoke, suspend, refuse to renew, place on probationary status, or take other disciplinary action as authorized in any licensing Act administered by the Department with regard to those licenses, certificates, or authorities.

The Department shall issue a monthly disciplinary

report.

The Department shall deny any license or renewal

authorized by the Civil Administrative Code of Illinois to any person who has defaulted on an educational loan or scholarship provided by or guaranteed by the Illinois Student Assistance Commission or any governmental agency of this State; however, the Department may issue a license or renewal if the aforementioned persons have established a satisfactory repayment record as determined by the Illinois Student Assistance Commission or other appropriate governmental agency of this State. Additionally, beginning June 1, 1996, any license issued by the Department may be suspended or revoked if the Department, after the opportunity for a hearing under the appropriate licensing Act, finds that the licensee has failed to make satisfactory repayment to the Illinois Student Assistance Commission for a delinquent or defaulted loan. For the purposes of this Section, "satisfactory repayment record" shall be defined by rule.

The Department shall refuse to issue or renew a

license to, or shall suspend or revoke a license of, any person who, after receiving notice, fails to comply with a subpoena or warrant relating to a paternity or child support proceeding. However, the Department may issue a license or renewal upon compliance with the subpoena or warrant.

The Department, without further process or hearings,

shall revoke, suspend, or deny any license or renewal authorized by the Civil Administrative Code of Illinois to a person who is certified by the Department of Healthcare and Family Services (formerly Illinois Department of Public Aid) as being more than 30 days delinquent in complying with a child support order or who is certified by a court as being in violation of the Non-Support Punishment Act for more than 60 days. The Department may, however, issue a license or renewal if the person has established a satisfactory repayment record as determined by the Department of Healthcare and Family Services (formerly Illinois Department of Public Aid) or if the person is determined by the court to be in compliance with the Non-Support Punishment Act. The Department may implement this paragraph as added by Public Act 89-6 through the use of emergency rules in accordance with Section 5-45 of the Illinois Administrative Procedure Act. For purposes of the Illinois Administrative Procedure Act, the adoption of rules to implement this paragraph shall be considered an emergency and necessary for the public interest, safety, and welfare.

(6) To transfer jurisdiction of any realty under the

control of the Department to any other department of the State Government or to acquire or accept federal lands when the transfer, acquisition, or acceptance is advantageous to the State and is approved in writing by the Governor.

(7) To formulate rules and regulations necessary for

the enforcement of any Act administered by the Department.

(8) To exchange with the Department of Healthcare and

Family Services information that may be necessary for the enforcement of child support orders entered pursuant to the Illinois Public Aid Code, the Illinois Marriage and Dissolution of Marriage Act, the Non-Support of Spouse and Children Act, the Non-Support Punishment Act, the Revised Uniform Reciprocal Enforcement of Support Act, the Uniform Interstate Family Support Act, the Illinois Parentage Act of 1984, or the Illinois Parentage Act of 2015. Notwithstanding any provisions in this Code to the contrary, the Department of Professional Regulation shall not be liable under any federal or State law to any person for any disclosure of information to the Department of Healthcare and Family Services (formerly Illinois Department of Public Aid) under this paragraph (8) or for any other action taken in good faith to comply with the requirements of this paragraph (8).

(8.5) To accept continuing education credit for

mandated reporter training on how to recognize and report child abuse offered by the Department of Children and Family Services and completed by any person who holds a professional license issued by the Department and who is a mandated reporter under the Abused and Neglected Child Reporting Act. The Department shall adopt any rules necessary to implement this paragraph.

(9) To perform other duties prescribed by law.
(a-5) Except in cases involving default on an educational loan or scholarship provided by or guaranteed by the Illinois Student Assistance Commission or any governmental agency of this State or in cases involving delinquency in complying with a child support order or violation of the Non-Support Punishment Act and notwithstanding anything that may appear in any individual licensing Act or administrative rule, no person or entity whose license, certificate, or authority has been revoked as authorized in any licensing Act administered by the Department may apply for restoration of that license, certification, or authority until 3 years after the effective date of the revocation.
(b) (Blank).
(c) For the purpose of securing and preparing evidence, and for the purchase of controlled substances, professional services, and equipment necessary for enforcement activities, recoupment of investigative costs, and other activities directed at suppressing the misuse and abuse of controlled substances, including those activities set forth in Sections 504 and 508 of the Illinois Controlled Substances Act, the Director and agents appointed and authorized by the Director may expend sums from the Professional Regulation Evidence Fund that the Director deems necessary from the amounts appropriated for that purpose. Those sums may be advanced to the agent when the Director deems that procedure to be in the public interest. Sums for the purchase of controlled substances, professional services, and equipment necessary for enforcement activities and other activities as set forth in this Section shall be advanced to the agent who is to make the purchase from the Professional Regulation Evidence Fund on vouchers signed by the Director. The Director and those agents are authorized to maintain one or more commercial checking accounts with any State banking corporation or corporations organized under or subject to the Illinois Banking Act for the deposit and withdrawal of moneys to be used for the purposes set forth in this Section; provided, that no check may be written nor any withdrawal made from any such account except upon the written signatures of 2 persons designated by the Director to write those checks and make those withdrawals. Vouchers for those expenditures must be signed by the Director. All such expenditures shall be audited by the Director, and the audit shall be submitted to the Department of Central Management Services for approval.
(d) Whenever the Department is authorized or required by law to consider some aspect of criminal history record information for the purpose of carrying out its statutory powers and responsibilities, then, upon request and payment of fees in conformance with the requirements of Section 2605-400 of the Department of State Police Law (20 ILCS 2605/2605-400), the Department of State Police is authorized to furnish, pursuant to positive identification, the information contained in State files that is necessary to fulfill the request.
(e) The provisions of this Section do not apply to private business and vocational schools as defined by Section 15 of the Private Business and Vocational Schools Act of 2012.
(f) (Blank).
(g) Notwithstanding anything that may appear in any individual licensing statute or administrative rule, the Department shall deny any license application or renewal authorized under any licensing Act administered by the Department to any person who has failed to file a return, or to pay the tax, penalty, or interest shown in a filed return, or to pay any final assessment of tax, penalty, or interest, as required by any tax Act administered by the Illinois Department of Revenue, until such time as the requirement of any such tax Act are satisfied; however, the Department may issue a license or renewal if the person has established a satisfactory repayment record as determined by the Illinois Department of Revenue. For the purpose of this Section, "satisfactory repayment record" shall be defined by rule.
In addition, a complaint filed with the Department by the Illinois Department of Revenue that includes a certification, signed by its Director or designee, attesting to the amount of the unpaid tax liability or the years for which a return was not filed, or both, is prima facie evidence of the licensee's failure to comply with the tax laws administered by the Illinois Department of Revenue. Upon receipt of that certification, the Department shall, without a hearing, immediately suspend all licenses held by the licensee. Enforcement of the Department's order shall be stayed for 60 days. The Department shall provide notice of the suspension to the licensee by mailing a copy of the Department's order by certified and regular mail to the licensee's last known address as registered with the Department. The notice shall advise the licensee that the suspension shall be effective 60 days after the issuance of the Department's order unless the Department receives, from the licensee, a request for a hearing before the Department to dispute the matters contained in the order.
Any suspension imposed under this subsection (g) shall be terminated by the Department upon notification from the Illinois Department of Revenue that the licensee is in compliance with all tax laws administered by the Illinois Department of Revenue.
The Department may promulgate rules for the administration of this subsection (g).
(h) The Department may grant the title "Retired", to be used immediately adjacent to the title of a profession regulated by the Department, to eligible retirees. For individuals licensed under the Medical Practice Act of 1987, the title "Retired" may be used in the profile required by the Patients' Right to Know Act. The use of the title "Retired" shall not constitute representation of current licensure, registration, or certification. Any person without an active license, registration, or certificate in a profession that requires licensure, registration, or certification shall not be permitted to practice that profession.
(i) Within 180 days after December 23, 2009 (the effective date of Public Act 96-852), the Department shall promulgate rules which permit a person with a criminal record, who seeks a license or certificate in an occupation for which a criminal record is not expressly a per se bar, to apply to the Department for a non-binding, advisory opinion to be provided by the Board or body with the authority to issue the license or certificate as to whether his or her criminal record would bar the individual from the licensure or certification sought, should the individual meet all other licensure requirements including, but not limited to, the successful completion of the relevant examinations.
(Source: P.A. 98-756, eff. 7-16-14; 98-850, eff. 1-1-15; 99-85, eff. 1-1-16; 99-227, eff. 8-3-15; 99-330, eff. 8-10-15; 99-642, eff. 7-28-16; 99-933, eff. 1-27-17.)

(Text of Section from P.A. 100-262)
Sec. 2105-15. General powers and duties.
(a) The Department has, subject to the provisions of the Civil Administrative Code of Illinois, the following powers and duties:
(1) To authorize examinations in English to ascertain

the qualifications and fitness of applicants to exercise the profession, trade, or occupation for which the examination is held.

(2) To prescribe rules and regulations for a fair and

wholly impartial method of examination of candidates to exercise the respective professions, trades, or occupations.

(3) To pass upon the qualifications of applicants for

licenses, certificates, and authorities, whether by examination, by reciprocity, or by endorsement.

(4) To prescribe rules and regulations defining, for

the respective professions, trades, and occupations, what shall constitute a school, college, or university, or department of a university, or other institution, reputable and in good standing, and to determine the reputability and good standing of a school, college, or university, or department of a university, or other institution, reputable and in good standing, by reference to a compliance with those rules and regulations; provided, that no school, college, or university, or department of a university, or other institution that refuses admittance to applicants solely on account of race, color, creed, sex, sexual orientation, or national origin shall be considered reputable and in good standing.

(5) To conduct hearings on proceedings to revoke,

suspend, refuse to renew, place on probationary status, or take other disciplinary action as authorized in any licensing Act administered by the Department with regard to licenses, certificates, or authorities of persons exercising the respective professions, trades, or occupations and to revoke, suspend, refuse to renew, place on probationary status, or take other disciplinary action as authorized in any licensing Act administered by the Department with regard to those licenses, certificates, or authorities.

The Department shall issue a monthly disciplinary

report.

The Department shall deny any license or renewal

authorized by the Civil Administrative Code of Illinois to any person who has defaulted on an educational loan or scholarship provided by or guaranteed by the Illinois Student Assistance Commission or any governmental agency of this State; however, the Department may issue a license or renewal if the aforementioned persons have established a satisfactory repayment record as determined by the Illinois Student Assistance Commission or other appropriate governmental agency of this State. Additionally, beginning June 1, 1996, any license issued by the Department may be suspended or revoked if the Department, after the opportunity for a hearing under the appropriate licensing Act, finds that the licensee has failed to make satisfactory repayment to the Illinois Student Assistance Commission for a delinquent or defaulted loan. For the purposes of this Section, "satisfactory repayment record" shall be defined by rule.

The Department shall refuse to issue or renew a

license to, or shall suspend or revoke a license of, any person who, after receiving notice, fails to comply with a subpoena or warrant relating to a paternity or child support proceeding. However, the Department may issue a license or renewal upon compliance with the subpoena or warrant.

The Department, without further process or hearings,

shall revoke, suspend, or deny any license or renewal authorized by the Civil Administrative Code of Illinois to a person who is certified by the Department of Healthcare and Family Services (formerly Illinois Department of Public Aid) as being more than 30 days delinquent in complying with a child support order or who is certified by a court as being in violation of the Non-Support Punishment Act for more than 60 days. The Department may, however, issue a license or renewal if the person has established a satisfactory repayment record as determined by the Department of Healthcare and Family Services (formerly Illinois Department of Public Aid) or if the person is determined by the court to be in compliance with the Non-Support Punishment Act. The Department may implement this paragraph as added by Public Act 89-6 through the use of emergency rules in accordance with Section 5-45 of the Illinois Administrative Procedure Act. For purposes of the Illinois Administrative Procedure Act, the adoption of rules to implement this paragraph shall be considered an emergency and necessary for the public interest, safety, and welfare.

(6) To transfer jurisdiction of any realty under the

control of the Department to any other department of the State Government or to acquire or accept federal lands when the transfer, acquisition, or acceptance is advantageous to the State and is approved in writing by the Governor.

(7) To formulate rules and regulations necessary for

the enforcement of any Act administered by the Department.

(8) To exchange with the Department of Healthcare and

Family Services information that may be necessary for the enforcement of child support orders entered pursuant to the Illinois Public Aid Code, the Illinois Marriage and Dissolution of Marriage Act, the Non-Support of Spouse and Children Act, the Non-Support Punishment Act, the Revised Uniform Reciprocal Enforcement of Support Act, the Uniform Interstate Family Support Act, the Illinois Parentage Act of 1984, or the Illinois Parentage Act of 2015. Notwithstanding any provisions in this Code to the contrary, the Department of Professional Regulation shall not be liable under any federal or State law to any person for any disclosure of information to the Department of Healthcare and Family Services (formerly Illinois Department of Public Aid) under this paragraph (8) or for any other action taken in good faith to comply with the requirements of this paragraph (8).

(8.5) To accept continuing education credit for

mandated reporter training on how to recognize and report child abuse offered by the Department of Children and Family Services and completed by any person who holds a professional license issued by the Department and who is a mandated reporter under the Abused and Neglected Child Reporting Act. The Department shall adopt any rules necessary to implement this paragraph.

(9) To perform other duties prescribed by law.
(a-5) Except in cases involving default on an educational loan or scholarship provided by or guaranteed by the Illinois Student Assistance Commission or any governmental agency of this State or in cases involving delinquency in complying with a child support order or violation of the Non-Support Punishment Act and notwithstanding anything that may appear in any individual licensing Act or administrative rule, no person or entity whose license, certificate, or authority has been revoked as authorized in any licensing Act administered by the Department may apply for restoration of that license, certification, or authority until 3 years after the effective date of the revocation.
(b) The Department may, when a fee is payable to the Department for a wall certificate of registration provided by the Department of Central Management Services, require that portion of the payment for printing and distribution costs be made directly or through the Department to the Department of Central Management Services for deposit into the Paper and Printing Revolving Fund. The remainder shall be deposited into the General Revenue Fund.
(c) For the purpose of securing and preparing evidence, and for the purchase of controlled substances, professional services, and equipment necessary for enforcement activities, recoupment of investigative costs, and other activities directed at suppressing the misuse and abuse of controlled substances, including those activities set forth in Sections 504 and 508 of the Illinois Controlled Substances Act, the Director and agents appointed and authorized by the Director may expend sums from the Professional Regulation Evidence Fund that the Director deems necessary from the amounts appropriated for that purpose. Those sums may be advanced to the agent when the Director deems that procedure to be in the public interest. Sums for the purchase of controlled substances, professional services, and equipment necessary for enforcement activities and other activities as set forth in this Section shall be advanced to the agent who is to make the purchase from the Professional Regulation Evidence Fund on vouchers signed by the Director. The Director and those agents are authorized to maintain one or more commercial checking accounts with any State banking corporation or corporations organized under or subject to the Illinois Banking Act for the deposit and withdrawal of moneys to be used for the purposes set forth in this Section; provided, that no check may be written nor any withdrawal made from any such account except upon the written signatures of 2 persons designated by the Director to write those checks and make those withdrawals. Vouchers for those expenditures must be signed by the Director. All such expenditures shall be audited by the Director, and the audit shall be submitted to the Department of Central Management Services for approval.
(d) Whenever the Department is authorized or required by law to consider some aspect of criminal history record information for the purpose of carrying out its statutory powers and responsibilities, then, upon request and payment of fees in conformance with the requirements of Section 2605-400 of the Department of State Police Law (20 ILCS 2605/2605-400), the Department of State Police is authorized to furnish, pursuant to positive identification, the information contained in State files that is necessary to fulfill the request.
(e) The provisions of this Section do not apply to private business and vocational schools as defined by Section 15 of the Private Business and Vocational Schools Act of 2012.
(f) (Blank).
(g) Notwithstanding anything that may appear in any individual licensing statute or administrative rule, the Department shall deny any license application or renewal authorized under any licensing Act administered by the Department to any person who has failed to file a return, or to pay the tax, penalty, or interest shown in a filed return, or to pay any final assessment of tax, penalty, or interest, as required by any tax Act administered by the Illinois Department of Revenue, until such time as the requirement of any such tax Act are satisfied; however, the Department may issue a license or renewal if the person has established a satisfactory repayment record as determined by the Illinois Department of Revenue. For the purpose of this Section, "satisfactory repayment record" shall be defined by rule.
In addition, a complaint filed with the Department by the Illinois Department of Revenue that includes a certification, signed by its Director or designee, attesting to the amount of the unpaid tax liability or the years for which a return was not filed, or both, is prima facie evidence of the licensee's failure to comply with the tax laws administered by the Illinois Department of Revenue. Upon receipt of that certification, the Department shall, without a hearing, immediately suspend all licenses held by the licensee. Enforcement of the Department's order shall be stayed for 60 days. The Department shall provide notice of the suspension to the licensee by mailing a copy of the Department's order to the licensee's address of record or emailing a copy of the order to the licensee's email address of record. The notice shall advise the licensee that the suspension shall be effective 60 days after the issuance of the Department's order unless the Department receives, from the licensee, a request for a hearing before the Department to dispute the matters contained in the order.
Any suspension imposed under this subsection (g) shall be terminated by the Department upon notification from the Illinois Department of Revenue that the licensee is in compliance with all tax laws administered by the Illinois Department of Revenue.
The Department may promulgate rules for the administration of this subsection (g).
(h) The Department may grant the title "Retired", to be used immediately adjacent to the title of a profession regulated by the Department, to eligible retirees. For individuals licensed under the Medical Practice Act of 1987, the title "Retired" may be used in the profile required by the Patients' Right to Know Act. The use of the title "Retired" shall not constitute representation of current licensure, registration, or certification. Any person without an active license, registration, or certificate in a profession that requires licensure, registration, or certification shall not be permitted to practice that profession.
(i) Within 180 days after December 23, 2009 (the effective date of Public Act 96-852), the Department shall promulgate rules which permit a person with a criminal record, who seeks a license or certificate in an occupation for which a criminal record is not expressly a per se bar, to apply to the Department for a non-binding, advisory opinion to be provided by the Board or body with the authority to issue the license or certificate as to whether his or her criminal record would bar the individual from the licensure or certification sought, should the individual meet all other licensure requirements including, but not limited to, the successful completion of the relevant examinations.
(Source: P.A. 99-85, eff. 1-1-16; 99-227, eff. 8-3-15; 99-330, eff. 8-10-15; 99-642, eff. 7-28-16; 100-262, eff. 8-22-17.)

(20 ILCS 2105/2105-17)
Sec. 2105-17. Volunteer licenses.
(a) For the purposes of this Section:
"Health care professional" means a physician licensed under the Medical Practice Act of 1987, a dentist licensed under the Illinois Dental Practice Act, an optometrist licensed under the Illinois Optometric Practice Act of 1987, a physician assistant licensed under the Physician Assistant Practice Act of 1987, and a nurse or advanced practice registered nurse licensed under the Nurse Practice Act. The Department may expand this definition by rule.
"Volunteer practice" means the practice of a licensed health care professional for the benefit of an individual or the public and without compensation for the health care services provided.
(b) The Department may grant a volunteer license to a health care professional who:
(1) meets all requirements of the State licensing Act

that applies to his or her health care profession and the rules adopted under the Act; and

(2) agrees to engage in the volunteer practice of his

or her health care profession in a free medical clinic, as defined in the Good Samaritan Act, or in a public health clinic, as defined in Section 6-101 of the Local Governmental and Governmental Employees Tort Immunities Act, and to not practice for compensation.

(c) A volunteer license shall be granted in accordance with the licensing Act that applies to the health care professional's given health care profession, and the licensure fee shall be set by rule in accordance with subsection (f).
(d) No health care professional shall hold a non-volunteer license in a health care profession and a volunteer license in that profession at the same time. In the event that the health care professional obtains a volunteer license in the profession for which he or she holds a non-volunteer license, that non-volunteer license shall automatically be placed in inactive status. In the event that a health care professional obtains a non-volunteer license in the profession for which he or she holds a volunteer license, the volunteer license shall be placed in inactive status. Practicing on an expired volunteer license constitutes the unlicensed practice of the health care professional's profession.
(e) Nothing in this Section shall be construed to waive or modify any statute, rule, or regulation concerning the licensure or practice of any health care profession. A health care professional who holds a volunteer license shall be subject to all statutes, rules, and regulations governing his or her profession. The Department shall waive the licensure fee for the first 500 volunteer licenses issued and may by rule provide for a fee waiver or fee reduction that shall apply to all licenses issued after the initial 500.
(f) The Department shall determine by rule the total number of volunteer licenses to be issued. The Department shall file proposed rules implementing this Section within 6 months after the effective date of this amendatory Act of the 98th General Assembly.
(Source: P.A. 100-513, eff. 1-1-18.)

(20 ILCS 2105/2105-20)
Sec. 2105-20. Criminal history records checks. Licensees or applicants applying for expedited licensure through an interstate compact enacted into law by the General Assembly, including, but not limited to, the Interstate Medical Licensure Compact Act, who have designated Illinois as the principal state of licensure for the purposes of the compact shall have his or her fingerprints submitted to the Department of State Police in an electronic format that complies with the form and manner for requesting and furnishing criminal history record information as prescribed by the Department of State Police. These fingerprints shall be checked against the Department of State Police and Federal Bureau of Investigation criminal history record databases now and hereafter filed. The Department of State Police shall charge applicants or licensees a fee for conducting the criminal history records check, which shall be deposited into the State Police Services Fund and shall not exceed the actual cost of the records check. The Department of State Police shall furnish, pursuant to positive identification, records of Illinois convictions to the Department. The Department may require applicants or licensees to pay a separate fingerprinting fee, either to the Department or to a vendor designated or approved by the Department. The Department, in its discretion, may allow an applicant or licensee who does not have reasonable access to a designated vendor to provide his or her fingerprints in an alternative manner. The Department may adopt any rules necessary to implement this Section. Communication between the Department and an interstate compact governing body, including, but not limited to, the Interstate Commission as defined in Section 180 of the Interstate Medical Licensure Compact Act, may not include information received from the Federal Bureau of Investigation relating to a State and federal criminal history records check.
(Source: P.A. 100-230, eff. 8-18-17.)

(20 ILCS 2105/2105-25) (was 20 ILCS 2105/60.01)
Sec. 2105-25. Perjury; penalty. Each document required to be filed under any Act administered by the Department shall be verified or contain a written affirmation that it is signed under the penalties of perjury. An applicant or registrant who knowingly signs a fraudulent document commits perjury as defined in Section 32-2 of the Criminal Code of 2012 and for the purpose of this Section shall be guilty of a Class A misdemeanor.
(Source: P.A. 97-1150, eff. 1-25-13.)

(20 ILCS 2105/2105-30) (was 20 ILCS 2105/60p)
Sec. 2105-30. License forms; notification of abuse. Beginning January 1, 2000, each license or permit application or renewal form the Department provides to a person who is required by law to report child abuse or elder abuse must include a notification that the applicant or licensee is required by law to report that abuse and must include telephone numbers the licensee may call to report the abuse.
(Source: P.A. 91-244, eff. 1-1-00; 92-16, eff. 6-28-01.)

(20 ILCS 2105/2105-35)
Sec. 2105-35. Prohibited uses of roster of information. Notwithstanding any other provision of law to the contrary, any roster of information including, but not limited to, the licensee's name, address, and profession, shall not be used by a third party for the purpose of marketing goods or services not related to the licensee's profession.
(Source: P.A. 96-978, eff. 7-2-10.)

(20 ILCS 2105/2105-40) (was 20 ILCS 2105/61)
Sec. 2105-40. Issuance of certificates and licenses. All certificates, licenses, and authorities shall be issued by the Department in the name of the Department, with the seal of the Department attached.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2105/2105-45)
Sec. 2105-45. Licenses and certificates for display. Starting on the effective date of this amendatory Act of the 98th General Assembly, whenever the Department issues a license or certificate and the holder of the license or certificate is required to display it in his or her place of business, the Department shall provide a license or certificate that is printed without including the address of the licensee or certificate holder on the face of the license. Nothing in this Section affects any duty to display licenses or certificates in the place of business.
(Source: P.A. 98-211, eff. 1-1-14.)

(20 ILCS 2105/2105-55) (was 20 ILCS 2105/61c)
Sec. 2105-55. Interlineation of checks. The Department may reduce by interlineation the amount of any personal check, corporate check, or company check drawn on the account of and delivered by any person applying for any license, certificate, registration, title, or permit that requires payment of a fee. The amount of reduction shall be limited to $50, and the drawer of the check shall be notified in writing of the reduction. Any check for an amount more than $50 in excess of the correct amount shall be returned to the drawer-applicant.
Any check altered under this Section shall be endorsed by the Director as follows: "This check is warranted to subsequent holders and to the drawee to be in the amount of $(insert amount)."
All applications for a license, title, or permit, upon reprinting, shall contain the following authorization statement: "My signature above authorizes the Department of Professional Regulation to reduce the amount of this check if the amount submitted is not correct. I understand this will be done only if the amount submitted is greater than the required fee hereunder, but in no event shall the reduction be made in an amount greater than $50."
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2105/2105-60)
Sec. 2105-60. Payment by credit card or third-party payment agent.
(a) For the purposes of this Section, "credit card" has the meaning given to it in Section 10 of the Local Governmental Acceptance of Credit Cards Act.
(b) The Department may, but need not, accept payment by credit card for any fee, fine, or other charge that it is authorized by law to collect. The Department may adopt rules and procedures governing the acceptance of payment by credit card and may enter into such agreements as may be necessary to accept payment by credit card.
(c) The Department may, but need not, accept payment through a third-party payment agent of any fee, fine, or other charges to the Department. The Department may adopt rules and procedures governing the acceptance of payments through third-party payment agents.
The Department may enter into agreements with one or more financial institutions, internet companies, or other business entities to act as third-party payment agents for the payment of fees, fines, or other charges to the Department. These agreements may authorize the third-party payment agent to retain a service fee out of the payments collected.
(d) Receipt by the Department of the amount of a fee, fine, or other charge paid by credit card or through a third-party payment agent authorized by the Department, less the amount of any service fee retained under the Department's agreement with the credit card service provider or the third-party payment agent, shall be deemed receipt of the full amount of the fee or other charge and shall discharge the payment obligation in full.
(e) In the event of a conflict between this Section and a provision of any other Act administered by the Department, this Section controls.
(Source: P.A. 97-813, eff. 7-13-12.)

(20 ILCS 2105/2105-75) (was 20 ILCS 2105/61f)
Sec. 2105-75. Design professionals designated employees. There are established within the Department certain design professionals designated employees. These employees shall be devoted primarily to the administration and enforcement of the Illinois Architecture Practice Act, the Illinois Professional Land Surveyor Act of 1989, the Professional Engineering Practice Act of 1989, and the Structural Engineering Practice Act of 1989. The design professionals designated employees that the Director shall employ, in conformity with the Personnel Code, shall include but not be limited to one full-time Design Licensing Manager, one full-time Assistant Licensing Manager, 3 full-time licensing clerks, one full-time attorney, and 3 full-time investigators. These employees shall work primarily in the licensing and enforcement of the design profession Acts set forth in this Section and may be used, when available, for other duties in the Department subject to the authorization of the Department.
(Source: P.A. 93-1009, eff. 1-1-05; 94-543, eff. 8-10-05.)

(20 ILCS 2105/2105-100) (was 20 ILCS 2105/60c)
Sec. 2105-100. Disciplinary action with respect to licenses; notice; hearing.
(a) Licenses may be revoked, suspended, placed on probationary status, reprimanded, fined, or have other disciplinary action taken with regard to them as authorized in any licensing Act administered by the Department in the manner provided by the Civil Administrative Code of Illinois and not otherwise.
(b) The Department may upon its own motion and shall upon the verified complaint in writing of any person, provided the complaint or the complaint together with evidence, documentary or otherwise, presented in connection with the complaint makes a prima facie case, investigate the actions of any person holding or claiming to hold a license.
(c) Before suspending, revoking, placing on probationary status, reprimanding, fining, or taking any other disciplinary action that may be authorized in any licensing Act administered by the Department with regard to any license, the Department shall issue a notice informing the licensee or applicant of the time and place when and where a hearing of the charges shall be had. The notice shall contain a statement of the charges or shall be accompanied by a copy of the written complaint if such complaint shall have been filed. The notice shall be served on the licensee or applicant at least 10 days prior to the date set in the notice for the hearing, either by delivery of the notice personally to the licensee or applicant or by mailing the notice to the licensee's or applicant's address of record; provided that in any case where the licensee or applicant is now or may hereafter be required by law to maintain a place of business in this State and to notify the Department of the location of that place of business, the notice may be served by mailing it to the licensee or applicant at the place of business last described by the licensee or applicant in the notification to the Department. Notwithstanding any provision in any individual licensing statute or administrative rule, the notice may be served by email transmission to the licensee's or applicant's email address of record.
(d) At the time and place fixed in the notice, the Department shall proceed to a hearing of the charges. The licensee or applicant shall be accorded ample opportunity to present, in person or by counsel, any statements, testimony, evidence, and argument that may be pertinent to the charges or to any defense to the charges. The Department may continue the hearing from time to time.
(Source: P.A. 99-227, eff. 8-3-15; 100-262, eff. 8-22-17.)

(20 ILCS 2105/2105-105) (was 20 ILCS 2105/60d)
Sec. 2105-105. Oaths; subpoenas; penalty.
(a) The Department, by its Director or a person designated by him or her, is empowered, at any time during the course of any investigation or hearing conducted pursuant to any Act administered by the Department, to administer oaths, subpoena witnesses, take evidence, and compel the production of any books, papers, records, or any other documents that the Director, or a person designated by him or her, deems relevant or material to any such investigation or hearing conducted by the Department, with the same fees and mileage and in the same manner as prescribed by law in judicial proceedings in civil cases in circuit courts of this State. Discovery or evidence depositions shall not be taken, except by agreement of the Department and registrant.
(b) Any person who, without lawful authority, fails to appear in response to a subpoena or to answer any question or produce any books, papers, records, or any other documents relevant or material to the investigation or hearing is guilty of a Class A misdemeanor. Each violation shall constitute a separate and distinct offense.
In addition to initiating criminal proceedings, the Department, through the Attorney General, may seek enforcement of any such subpoena by any circuit court of this State.
(Source: P.A. 99-227, eff. 8-3-15.)

(20 ILCS 2105/2105-110) (was 20 ILCS 2105/60e)
Sec. 2105-110. Court order requiring attendance of witnesses or production of materials. Any circuit court, upon the application of the registrant or of the Department, may by order duly entered enforce a subpoena issued by the Department for the attendance of witnesses and the production of relevant books and papers before the Department in any hearing relative to the application for refusal to renew, suspension, revocation, placing on probationary status, reprimand, fine, or the taking of any other disciplinary action as may be authorized in any licensing Act administered by the Department with regard to any certificate of registration. The court may compel obedience to its order by proceedings for contempt.
(Source: P.A. 99-227, eff. 8-3-15.)

(20 ILCS 2105/2105-115) (was 20 ILCS 2105/60f)
Sec. 2105-115. Certified shorthand reporter; transcript. The Department, at its expense, shall provide a certified shorthand reporter to take down the testimony and preserve a record of all proceedings at the hearing of any case in which a license may be revoked, suspended, placed on probationary status, reprimanded, fined, or subjected to other disciplinary action with reference to the license when a disciplinary action is authorized in any licensing Act administered by the Department. The notice, complaint, and all other documents in the nature of pleadings and written motions filed in the proceedings, the transcript of testimony, the report of the board, and the orders of the Department shall be the record of the proceedings. The Department shall furnish the record to any person interested in the hearing upon payment therefor of $1 per page. The Department may contract for court reporting services, and, in the event it does so, the Department shall provide the name and contact information for the certified shorthand reporter who transcribed the testimony at a hearing to any person interested, who may obtain a copy of the transcript of any proceedings at a hearing upon payment of the fee specified by the certified shorthand reporter. This charge is in addition to any fee charged by the Department for certifying the record.
(Source: P.A. 99-227, eff. 8-3-15; 100-262, eff. 8-22-17.)

(20 ILCS 2105/2105-117)
Sec. 2105-117. Confidentiality. All information collected by the Department in the course of an examination or investigation of a licensee, registrant, or applicant, including, but not limited to, any complaint against a licensee or registrant filed with the Department and information collected to investigate any such complaint, shall be maintained for the confidential use of the Department and shall not be disclosed. The Department may not disclose the information to anyone other than law enforcement officials, other regulatory agencies that have an appropriate regulatory interest as determined by the Director, or a party presenting a lawful subpoena to the Department. Information and documents disclosed to a federal, State, county, or local law enforcement agency shall not be disclosed by the agency for any purpose to any other agency or person. A formal complaint filed against a licensee or registrant by the Department or any order issued by the Department against a licensee, registrant, or applicant shall be a public record, except as otherwise prohibited by law.
(Source: P.A. 99-227, eff. 8-3-15.)

(20 ILCS 2105/2105-120) (was 20 ILCS 2105/60g)
Sec. 2105-120. Board's report; licensee's or applicant's motion for rehearing.
(a) The board shall present to the Director its written report of its findings and recommendations. A copy of the report shall be served upon the licensee or applicant, either personally or by mail or email as provided in Section 2105-100 for the service of the notice.
(b) Within 20 days after the service required under subsection (a), the licensee or applicant may present to the Department a motion in writing for a rehearing. The written motion shall specify the particular grounds for a rehearing. If the licensee or applicant orders and pays for a transcript of the record as provided in Section 2105-115, the time elapsing thereafter and before the transcript is ready for delivery to the licensee or applicant shall not be counted as part of the 20 days.
(Source: P.A. 99-227, eff. 8-3-15; 100-262, eff. 8-22-17.)

(20 ILCS 2105/2105-125) (was 20 ILCS 2105/60h)
Sec. 2105-125. Restoration of license. At any time after the successful completion of any term of suspension, revocation, placement on probationary status, or other disciplinary action taken by the Department with reference to any license, including payment of any fine, the Department may restore it to the licensee without examination, upon the written recommendation of the appropriate board.
(Source: P.A. 99-227, eff. 8-3-15; 100-262, eff. 8-22-17.)

(20 ILCS 2105/2105-130)
Sec. 2105-130. Determination of disciplinary sanctions.
(a) Following disciplinary proceedings as authorized in any licensing Act administered by the Department, upon a finding by the Department that a person has committed a violation of the licensing Act with regard to licenses, certificates, or authorities of persons exercising the respective professions, trades, or occupations, the Department may revoke, suspend, refuse to renew, place on probationary status, fine, or take any other disciplinary action as authorized in the licensing Act with regard to those licenses, certificates, or authorities. When making a determination of the appropriate disciplinary sanction to be imposed, the Department shall consider only evidence contained in the record. The Department shall consider any aggravating or mitigating factors contained in the record when determining the appropriate disciplinary sanction to be imposed.
(b) When making a determination of the appropriate disciplinary sanction to be imposed on a licensee, the Department shall consider, but is not limited to, the following aggravating factors contained in the record:
(1) the seriousness of the offenses;
(2) the presence of multiple offenses;
(3) prior disciplinary history, including actions

taken by other agencies in this State, by other states or jurisdictions, hospitals, health care facilities, residency programs, employers, or professional liability insurance companies or by any of the armed forces of the United States or any state;

(4) the impact of the offenses on any injured party;
(5) the vulnerability of any injured party,

including, but not limited to, consideration of the injured party's age, disability, or mental illness;

(6) the motive for the offenses;
(7) the lack of contrition for the offenses;
(8) financial gain as a result of committing the

offenses; and

(9) the lack of cooperation with the Department or

other investigative authorities.

(c) When making a determination of the appropriate disciplinary sanction to be imposed on a licensee, the Department shall consider, but is not limited to, the following mitigating factors contained in the record:
(1) the lack of prior disciplinary action by the

Department or by other agencies in this State, by other states or jurisdictions, hospitals, health care facilities, residency programs, employers, insurance providers, or by any of the armed forces of the United States or any state;

(2) contrition for the offenses;
(3) cooperation with the Department or other

investigative authorities;

(4) restitution to injured parties;
(5) whether the misconduct was self-reported; and
(6) any voluntary remedial actions taken.
(Source: P.A. 100-286, eff. 1-1-18.)

(20 ILCS 2105/2105-131)
Sec. 2105-131. Applicants with criminal convictions; notice of denial.
(a) Except as provided in Section 2105-165 of this Act regarding licensing restrictions based on enumerated offenses for health care workers as defined in the Health Care Worker Self-Referral Act and except as provided in any licensing Act administered by the Department in which convictions of certain enumerated offenses are a bar to licensure, the Department, upon a finding that an applicant for a license, certificate, or registration was previously convicted of a felony or misdemeanor that may be grounds for refusing to issue a license or certificate or granting registration, shall consider any mitigating factors and evidence of rehabilitation contained in the applicant's record, including any of the following, to determine whether a prior conviction will impair the ability of the applicant to engage in the practice for which a license, certificate, or registration is sought:
(1) the lack of direct relation of the offense for

which the applicant was previously convicted to the duties, functions, and responsibilities of the position for which a license is sought;

(2) unless otherwise specified, whether 5 years since

a felony conviction or 3 years since release from confinement for the conviction, whichever is later, have passed without a subsequent conviction;

(3) if the applicant was previously licensed or

employed in this State or other states or jurisdictions, the lack of prior misconduct arising from or related to the licensed position or position of employment;

(4) the age of the person at the time of the criminal

offense;

(4.5) if, due to the applicant's criminal conviction

history, the applicant would be explicitly prohibited by federal rules or regulations from working in the position for which a license is sought;

(5) successful completion of sentence and, for

applicants serving a term of parole or probation, a progress report provided by the applicant's probation or parole officer that documents the applicant's compliance with conditions of supervision;

(6) evidence of the applicant's present fitness and

professional character;

(7) evidence of rehabilitation or rehabilitative

effort during or after incarceration, or during or after a term of supervision, including, but not limited to, a certificate of good conduct under Section 5-5.5-25 of the Unified Code of Corrections or certificate of relief from disabilities under Section 5-5.5-10 of the Unified Code of Corrections; and

(8) any other mitigating factors that contribute to

the person's potential and current ability to perform the job duties.

(b) If the Department refuses to issue a license or certificate or grant registration to an applicant based upon a conviction or convictions, in whole or in part, the Department shall notify the applicant of the denial in writing with the following included in the notice of denial:
(1) a statement about the decision to refuse to grant

a license, certificate, or registration;

(2) a list of convictions that the Department

determined will impair the applicant's ability to engage in the position for which a license, registration, or certificate is sought;

(3) a list of convictions that formed the sole or

partial basis for the refusal to issue a license or certificate or grant registration; and

(4) a summary of the appeal process or the earliest

the applicant may reapply for a license, certificate, or registration, whichever is applicable.

(Source: P.A. 100-286, eff. 1-1-18.)

(20 ILCS 2105/2105-135)
Sec. 2105-135. Qualification for licensure or registration; good moral character; applicant conviction records.
(a) The practice of professions licensed or registered by the Department is hereby declared to affect the public health, safety, and welfare and to be subject to regulation and control in the public interest. It is further declared to be a matter of public interest and concern that persons who are licensed or registered to engage in any of the professions licensed or registered by the Department are of good moral character, which shall be a continuing requirement of licensure or registration so as to merit and receive the confidence and trust of the public. Upon a finding by the Department that a person has committed a violation of the disciplinary grounds of any licensing Act administered by the Department with regard to licenses, certificates, or authorities of persons exercising the respective professions, trades, or occupations, the Department is authorized to revoke, suspend, refuse to renew, place on probationary status, fine, or take any other disciplinary action it deems warranted against any licensee or registrant whose conduct violates the continuing requirement of good moral character.
(b) No application for licensure or registration shall be denied by reason of a finding of lack of good moral character when the finding is based solely upon the fact that the applicant has previously been convicted of one or more criminal offenses. When reviewing a prior conviction of an initial applicant for the purpose of determining good moral character, the Department shall consider evidence of rehabilitation and mitigating factors in the applicant's record, including those set forth in subsection (a) of Section 2105-131 of this Act.
(c) The Department shall not require applicants to report the following information and shall not consider the following criminal history records in connection with an application for licensure or registration:
(1) juvenile adjudications of delinquent minors as

defined in Section 5-105 of the Juvenile Court Act of 1987 subject to the restrictions set forth in Section 5-130 of that Act;

(2) law enforcement records, court records, and

conviction records of an individual who was 17 years old at the time of the offense and before January 1, 2014, unless the nature of the offense required the individual to be tried as an adult;

(3) records of arrest not followed by a charge or

conviction;

(4) records of arrest where the charges were

dismissed unless related to the practice of the profession; however, applicants shall not be asked to report any arrests, and an arrest not followed by a conviction shall not be the basis of a denial and may be used only to assess an applicant's rehabilitation;

(5) convictions overturned by a higher court; or
(6) convictions or arrests that have been sealed or

expunged.

(Source: P.A. 100-286, eff. 1-1-18.)

(20 ILCS 2105/2105-150)
Sec. 2105-150. (Repealed).
(Source: P.A. 92-16, eff. 6-28-01. Repealed by P.A. 99-227, eff. 8-3-15.)

(20 ILCS 2105/2105-155) (was 20 ILCS 2105/60n)
Sec. 2105-155. Suspension or termination of medical services provider under the Public Aid Code. When the Department receives notice from the Department of Healthcare and Family Services, as required by Section 2205-10 of the Department of Healthcare and Family Services Law (20 ILCS 2205/2205-10), that the authorization to provide medical services under Article V of the Illinois Public Aid Code has been suspended or terminated with respect to any person, firm, corporation, association, agency, institution, or other legal entity licensed under any Act administered by the Department of Professional Regulation, the Department of Professional Regulation shall determine whether there are reasonable grounds to investigate the circumstances that resulted in the suspension or termination. If reasonable grounds are found, the Department of Professional Regulation shall conduct an investigation and take the disciplinary action against the licensee that the Department determines to be required under the appropriate licensing Act.
(Source: P.A. 95-331, eff. 8-21-07.)

(20 ILCS 2105/2105-165)
Sec. 2105-165. Health care worker licensure actions; sex crimes.
(a) When a licensed health care worker, as defined in the Health Care Worker Self-Referral Act, (1) has been convicted of a criminal act that requires registration under the Sex Offender Registration Act; (1.5) has been convicted of involuntary sexual servitude of a minor under subsection (c) of Section 10-9 or subsection (b) of Section 10A-10 of the Criminal Code of 1961 or the Criminal Code of 2012; (2) has been convicted of a criminal battery against any patient in the course of patient care or treatment, including any offense based on sexual conduct or sexual penetration; (3) has been convicted of a forcible felony; or (4) is required as a part of a criminal sentence to register under the Sex Offender Registration Act, then, notwithstanding any other provision of law to the contrary, except as provided in this Section, the license of the health care worker shall by operation of law be permanently revoked without a hearing.
(a-1) If a licensed health care worker has been convicted of a forcible felony, other than a forcible felony requiring registration under the Sex Offender Registration Act, involuntary sexual servitude of a minor that is a forcible felony, or a criminal battery against any patient in the course of patient care or treatment, is not required to register as a sex offender, and has had his or her license revoked pursuant to item (3) of subsection (a) of this Section, then the health care worker may petition the Department to restore his or her license if more than 5 years have passed since the conviction or more than 3 years have passed since the health care worker's release from confinement for that conviction, whichever is later. In determining whether a license shall be restored, the Department shall consider, but is not limited to, the following factors:
(1) the seriousness of the offense;
(2) the presence of multiple offenses;
(3) prior disciplinary history, including, but not

limited to, actions taken by other agencies in this State or by other states or jurisdictions, hospitals, health care facilities, residency programs, employers, insurance providers, or any of the armed forces of the United States or any state;

(4) the impact of the offense on any injured party;
(5) the vulnerability of any injured party,

including, but not limited to, consideration of the injured party's age, disability, or mental illness;

(6) the motive for the offense;
(7) the lack of contrition for the offense;
(8) the lack of cooperation with the Department or

other investigative authorities;

(9) the lack of prior disciplinary action, including,

but not limited to, action by the Department or by other agencies in this State or by other states or jurisdictions, hospitals, health care facilities, residency programs, employers, insurance providers, or any of the armed forces of the United States or any state;

(10) contrition for the offense;
(11) cooperation with the Department or other

investigative authorities;

(12) restitution to injured parties;
(13) whether the misconduct was self-reported;
(14) any voluntary remedial actions taken or other

evidence of rehabilitation; and

(15) the date of conviction.
(b) No person who has been convicted of any offense listed in subsection (a) or required to register as a sex offender may receive a license as a health care worker in Illinois. The process for petition and review by the Department provided in subsection (a-1) shall also apply to a person whose application for licensure is denied pursuant to item (3) of subsection (a) of this Section for a conviction of a forcible felony, other than a forcible felony requiring registration under the Sex Offender Registration Act, involuntary sexual servitude of a minor that is a forcible felony, or a criminal battery against any patient in the course of patient care or treatment, who is not required to register as a sex offender.
(c) Immediately after a licensed health care worker, as defined in the Health Care Worker Self-Referral Act, has been charged with any offense for which the sentence includes registration as a sex offender; involuntary sexual servitude of a minor; a criminal battery against a patient, including any offense based on sexual conduct or sexual penetration, in the course of patient care or treatment; or a forcible felony; then the prosecuting attorney shall provide notice to the Department of the health care worker's name, address, practice address, and license number and the patient's name and a copy of the criminal charges filed. Within 5 business days after receiving notice from the prosecuting attorney of the filing of criminal charges against the health care worker, the Secretary shall issue an administrative order that the health care worker shall immediately practice only with a chaperone during all patient encounters pending the outcome of the criminal proceedings. The chaperone must be a licensed health care worker. The chaperone shall provide written notice to all of the health care worker's patients explaining the Department's order to use a chaperone. Each patient shall sign an acknowledgement that they received the notice. The notice to the patient of criminal charges shall include, in 14-point font, the following statement: "The health care worker is presumed innocent until proven guilty of the charges.". The licensed health care worker shall provide a written plan of compliance with the administrative order that is acceptable to the Department within 5 days after receipt of the administrative order. Failure to comply with the administrative order, failure to file a compliance plan, or failure to follow the compliance plan shall subject the health care worker to temporary suspension of his or her professional license until the completion of the criminal proceedings.
(d) Nothing contained in this Section shall act in any way to waive or modify the confidentiality of information provided by the prosecuting attorney to the extent provided by law. Any information reported or disclosed shall be kept for the confidential use of the Secretary, Department attorneys, the investigative staff, and authorized clerical staff and shall be afforded the same status as is provided information under Part 21 of Article VIII of the Code of Civil Procedure, except that the Department may disclose information and documents to (1) a federal, State, or local law enforcement agency pursuant to a subpoena in an ongoing criminal investigation or (2) an appropriate licensing authority of another state or jurisdiction pursuant to an official request made by that authority. Any information and documents disclosed to a federal, State, or local law enforcement agency may be used by that agency only for the investigation and prosecution of a criminal offense. Any information or documents disclosed by the Department to a professional licensing authority of another state or jurisdiction may only be used by that authority for investigations and disciplinary proceedings with regards to a professional license.
(e) Any licensee whose license was revoked or who received an administrative order under this Section shall have the revocation or administrative order vacated and completely removed from the licensee's records and public view and the revocation or administrative order shall be afforded the same status as is provided information under Part 21 of Article VIII of the Code of Civil Procedure if (1) the charges upon which the revocation or administrative order is based are dropped; (2) the licensee is not convicted of the charges upon which the revocation or administrative order is based; or (3) any conviction for charges upon which the revocation or administrative order was based have been vacated, overturned, or reversed.
(f) Nothing contained in this Section shall prohibit the Department from initiating or maintaining a disciplinary action against a licensee independent from any criminal charges, conviction, or sex offender registration.
(g) The Department may adopt rules necessary to implement this Section.
(Source: P.A. 99-886, eff. 1-1-17; 100-262, eff. 8-22-17.)

(20 ILCS 2105/2105-170)
Sec. 2105-170. Health care workers; automatic suspension of license. A health care worker, as defined by the Health Care Worker Self-Referral Act, licensed by the Department shall be automatically and indefinitely suspended if the licensee has either been convicted of or has entered a plea of guilty or nolo contendere in a criminal prosecution to a criminal health care or criminal insurance fraud offense requiring intent under the laws of the State, the laws of any other state, or the laws of the United States of America, including, but not limited to, criminal Medicare or Medicaid fraud. A certified copy of the conviction or judgment shall be the basis for the suspension. If a licensee requests a hearing, then the sole purpose of the hearing shall be limited to the length of the suspension of the licensee's license, as the conviction or judgment is a matter of record and may not be challenged.
(Source: P.A. 99-211, eff. 1-1-16; 100-262, eff. 8-22-17.)

(20 ILCS 2105/2105-175) (was 20 ILCS 2105/60a in part)
Sec. 2105-175. Reexaminations or rehearings. Whenever the Director is satisfied that substantial justice has not been done either in an examination or in the revocation of, refusal to renew, suspension, placing on probationary status, reprimanding, fining, or taking of other disciplinary action as may be authorized in any licensing Act administered by the Department with regard to a license, certificate, or authority, the Director may order reexaminations or rehearings by the same or other examiners or hearing officers.
(Source: P.A. 99-227, eff. 8-3-15.)

(20 ILCS 2105/2105-200) (was 20 ILCS 2105/60.1)
Sec. 2105-200. Index of formal decisions regarding disciplinary action. The Department shall maintain an index of formal decisions regarding the issuance of or refusal to issue licenses, the renewal of or refusal to renew licenses, the revocation or suspension of licenses, and probationary or other disciplinary action taken by the Department after August 31, 1971 (the effective date of Public Act 77-1400). The index shall be available to the public during regular business hours.
(Source: P.A. 99-227, eff. 8-3-15.)

(20 ILCS 2105/2105-205) (was 20 ILCS 2105/60.3)
Sec. 2105-205. Publication of disciplinary actions; annual report.
(a) The Department shall publish on its website, at least monthly, final disciplinary actions taken by the Department against a licensee or applicant pursuant to any licensing Act administered by the Department. The specific disciplinary action and the name of the applicant or licensee shall be listed.
(b) No later than May 1 of each year, the Department must prepare, publicly announce, and publish a report of summary statistical information relating to new license, certification, or registration applications during the preceding calendar year. Each report shall show at minimum:
(1) the number of applicants for each new license,

certificate, or registration administered by the Department in the previous calendar year;

(2) the number of applicants for a new license,

certificate, or registration within the previous calendar year who had any criminal conviction;

(3) the number of applicants for a new license,

certificate, or registration in the previous calendar year who were granted a license, registration, or certificate;

(4) the number of applicants for a new license,

certificate, or registration within the previous calendar year with a criminal conviction who were granted a license, certificate, or registration in the previous calendar year;

(5) the number of applicants for a new license,

certificate, or registration in the previous calendar year who were denied a license, registration, or certificate;

(6) the number of applicants for new license,

certificate, or registration in the previous calendar year with a criminal conviction who were denied a license, certificate, or registration in part or in whole because of such conviction;

(7) the number of licenses issued on probation within

the previous calendar year to applicants with a criminal conviction; and

(8) the number of licensees or certificate holders

who were granted expungement for a record of discipline based on a conviction predating licensure, certification, or registration or a criminal charge, arrest, or conviction that was dismissed, sealed, or expunged or did not arise from the regulated activity, as a share of the total such expungement requests.

(Source: P.A. 99-227, eff. 8-3-15; 100-286, eff. 1-1-18.)

(20 ILCS 2105/2105-207)
(Text of Section from P.A. 100-262)
Sec. 2105-207. Records of Department actions.
(a) Any licensee subject to a licensing Act administered by the Division of Professional Regulation and who has been subject to disciplinary action by the Department may file an application with the Department on forms provided by the Department, along with the required fee of $200, to have the records classified as confidential, not for public release and considered expunged for reporting purposes if:
(1) the application is submitted more than 7 years

after the disciplinary offense or offenses occurred;

(2) the licensee has had no incidents of discipline

under the licensing Act since the disciplinary offense or offenses identified in the application occurred;

(3) the Department has no pending investigations

against the licensee; and

(4) the licensee is not currently in a disciplinary

status.

(b) An application to make disciplinary records confidential shall only be considered by the Department for an offense or action relating to:
(1) failure to pay taxes or student loans;
(2) continuing education;
(3) failure to renew a license on time;
(4) failure to obtain or renew a certificate of

registration or ancillary license;

(5) advertising; or
(6) any grounds for discipline removed from the

licensing Act.

(c) An application shall be submitted to and considered by the Director of the Division of Professional Regulation upon submission of an application and the required non-refundable fee. The Department may establish additional requirements by rule. The Department is not required to report the removal of any disciplinary record to any national database. Nothing in this Section shall prohibit the Department from using a previous discipline for any regulatory purpose or from releasing records of a previous discipline upon request from law enforcement, or other governmental body as permitted by law. Classification of records as confidential shall result in removal of records of discipline from records kept pursuant to Sections 2105-200 and 2105-205 of this Act.
(d) Any applicant for licensure or a licensee whose petition for review is granted by the Department pursuant to subsection (a-1) of Section 2105-165 of this Law may file an application with the Department on forms provided by the Department to have records relating to his or her permanent denial or permanent revocation classified as confidential and not for public release and considered expunged for reporting purposes in the same manner and under the same terms as is provided in this Section for the offenses listed in subsection (b) of this Section, except that the requirements of a 7-year waiting period and the $200 application fee do not apply.
(Source: P.A. 100-262, eff. 8-22-17.)

(Text of Section from P.A. 100-286)
Sec. 2105-207. Records of Department actions.
(a) Any licensee subject to a licensing Act administered by the Division of Professional Regulation and who has been subject to disciplinary action by the Department may file an application with the Department on forms provided by the Department, along with the required fee of $175, to have the records classified as confidential, not for public release, and considered expunged for reporting purposes if:
(1) the application is submitted more than 3 years

after the disciplinary offense or offenses occurred or after restoration of the license, whichever is later;

(2) the licensee has had no incidents of discipline

under the licensing Act since the disciplinary offense or offenses identified in the application occurred;

(3) the Department has no pending investigations

against the licensee; and

(4) the licensee is not currently in a disciplinary

status.

(b) An application to make disciplinary records confidential shall only be considered by the Department for an offense or action relating to:
(1) failure to pay taxes or student loans;
(2) continuing education;
(3) failure to renew a license on time;
(4) failure to obtain or renew a certificate of

registration or ancillary license;

(5) advertising;
(5.1) discipline based on criminal charges or

convictions:

(A) that did not arise from the licensed activity

and was unrelated to the licensed activity; or

(B) that were dismissed or for which records have

been sealed or expunged.

(5.2) past probationary status of a license issued to

new applicants on the sole or partial basis of prior convictions; or

(6) any grounds for discipline removed from the

licensing Act.

(c) An application shall be submitted to and considered by the Director of the Division of Professional Regulation upon submission of an application and the required non-refundable fee. The Department may establish additional requirements by rule. The Department is not required to report the removal of any disciplinary record to any national database. Nothing in this Section shall prohibit the Department from using a previous discipline for any regulatory purpose or from releasing records of a previous discipline upon request from law enforcement, or other governmental body as permitted by law. Classification of records as confidential shall result in removal of records of discipline from records kept pursuant to Sections 2105-200 and 2105-205 of this Act.
(Source: P.A. 100-286, eff. 1-1-18.)

(20 ILCS 2105/2105-210) (was 20 ILCS 2105/60.2)
Sec. 2105-210. (Repealed).
(Source: P.A. 91-239, eff. 1-1-00. Repealed by P.A. 91-827, eff. 6-13-00.)

(20 ILCS 2105/2105-215) (was 20 ILCS 2105/61a)
Sec. 2105-215. Proof of Department records. The papers, entries, and records of the Department or parts thereof may be proved in any legal proceeding by a copy thereof certified under the signature of the keeper thereof in the name of the Department with a seal of the Department attached. A fee of $1.00 shall be paid to the Department for the certification.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2105/2105-220) (was 20 ILCS 2105/61b)
Sec. 2105-220. Release of Department records pursuant to subpoena. Prior to the release of any records of the Department pursuant to a subpoena in a civil or criminal proceeding, the party seeking the records shall pay to the Department $1.00 per page for the records.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2105/2105-300) (was 20 ILCS 2105/61e)
Sec. 2105-300. Professions Indirect Cost Fund; allocations; analyses.
(a) Appropriations for the direct and allocable indirect costs of licensing and regulating each regulated profession, trade, occupation, or industry are intended to be payable from the fees and fines that are assessed and collected from that profession, trade, occupation, or industry, to the extent that those fees and fines are sufficient. In any fiscal year in which the fees and fines generated by a specific profession, trade, occupation, or industry are insufficient to finance the necessary direct and allocable indirect costs of licensing and regulating that profession, trade, occupation, or industry, the remainder of those costs shall be financed from appropriations payable from revenue sources other than fees and fines. The direct and allocable indirect costs of the Department identified in its cost allocation plans that are not attributable to the licensing and regulation of a specific profession, trade, or occupation, or industry or group of professions, trades, occupations, or industries shall be financed from appropriations from revenue sources other than fees and fines.
(b) The Professions Indirect Cost Fund is hereby created as a special fund in the State Treasury. Except as provided in subsection (e), the Fund may receive transfers of moneys authorized by the Department from the cash balances in special funds that receive revenues from the fees and fines associated with the licensing of regulated professions, trades, occupations, and industries by the Department. Moneys in the Fund shall be invested and earnings on the investments shall be retained in the Fund. Subject to appropriation, the Department shall use moneys in the Fund to pay the ordinary and necessary allocable indirect expenses associated with each of the regulated professions, trades, occupations, and industries.
(c) Before the beginning of each fiscal year, the Department shall prepare a cost allocation analysis to be used in establishing the necessary appropriation levels for each cost purpose and revenue source. At the conclusion of each fiscal year, the Department shall prepare a cost allocation analysis reflecting the extent of the variation between how the costs were actually financed in that year and the planned cost allocation for that year. Variations between the planned and actual cost allocations for the prior fiscal year shall be adjusted into the Department's planned cost allocation for the next fiscal year.
Each cost allocation analysis shall separately identify the direct and allocable indirect costs of each regulated profession, trade, occupation, or industry and the costs of the Department's general public health and safety purposes. The analyses shall determine whether the direct and allocable indirect costs of each regulated profession, trade, occupation, or industry and the costs of the Department's general public health and safety purposes are sufficiently financed from their respective funding sources. The Department shall prepare the cost allocation analyses in consultation with the respective regulated professions, trades, occupations, and industries and shall make copies of the analyses available to them in a timely fashion.
(d) Except as provided in subsection (e), the Department may direct the State Comptroller and Treasurer to transfer moneys from the special funds that receive fees and fines associated with regulated professions, trades, occupations, and industries into the Professions Indirect Cost Fund in accordance with the Department's cost allocation analysis plan for the applicable fiscal year. For a given fiscal year, the Department shall not direct the transfer of moneys under this subsection from a special fund associated with a specific regulated profession, trade, occupation, or industry (or group of professions, trades, occupations, or industries) in an amount exceeding the allocable indirect costs associated with that profession, trade, occupation, or industry (or group of professions, trades, occupations, or industries) as provided in the cost allocation analysis for that fiscal year and adjusted for allocation variations from the prior fiscal year. No direct costs identified in the cost allocation plan shall be used as a basis for transfers into the Professions Indirect Cost Fund or for expenditures from the Fund.
(e) No transfer may be made to the Professions Indirect Cost Fund under this Section from the Public Pension Regulation Fund.
(Source: P.A. 99-227, eff. 8-3-15.)

(20 ILCS 2105/2105-325) (was 20 ILCS 2105/60a in part)
Sec. 2105-325. Board member expenses. Except as otherwise provided in any licensing Act, from amounts appropriated for expenses of boards, each member of each board shall be reimbursed for the member's expenses necessarily incurred in relation to that service in accordance with the travel regulations applicable to the Department at the time the expenses are incurred.
(Source: P.A. 99-227, eff. 8-3-15.)

(20 ILCS 2105/2105-330)
Sec. 2105-330. Badges. The Director must authorize to each agent, officer, investigator, and peace officer and to any other employee of the Department exercising the powers of a peace officer a distinct badge that, on its face, (i) clearly states that the badge is authorized by the Department and (ii) contains a unique identifying number. No other badge shall be authorized by the Department.
(Source: P.A. 91-883, eff. 1-1-01.)

(20 ILCS 2105/2105-350)
Sec. 2105-350. (Repealed).
(Source: P.A. 96-7, eff. 4-3-09. Repealed by P.A. 99-227, eff. 8-3-15.)

(20 ILCS 2105/2105-355)
Sec. 2105-355. Licensing exemptions related to free medical clinics.
(a) Any health care professional authorized by law to provide services at a free medical clinic may do so without being licensed under any Act administered by the Department, provided that the health care professional:
(1) is duly licensed by, or otherwise authorized to

practice the profession by, any state or territory of the United States;

(2) restricts his, her, or its licensed or

authorized services and duties solely to the provision of care or service at a free medical clinic;

(3) provides only the care or services that the

individual or entity is licensed or otherwise authorized to provide by any state or territory of the United States; and

(4) provides a copy of his or her current

out-of-state license or authorization to practice to the free medical clinic, which shall retain the copy for 2 years.

(b) The requirements of this Section 2105-355 do not apply to the exemptions authorized by the Department pursuant to Section 2105-400 of this Act.
(Source: P.A. 96-931, eff. 6-21-10.)

(20 ILCS 2105/2105-360)
Sec. 2105-360. Licensing exemptions for athletic team health care professionals.
(a) Definitions. For purposes of this Section:
"Athletic team" means any professional or amateur level group from outside the State of Illinois organized for the purpose of engaging in athletic events that employs the services of a health care professional.
"Health care professional" means a physician, physician assistant, physical therapist, athletic trainer, or acupuncturist.
(b) Notwithstanding any other provision of law, a health care professional who is licensed to practice in another state or country shall be exempt from licensure requirements under the applicable Illinois professional Act while practicing his or her profession in this State if all of the following conditions are met:
(1) The health care professional has an oral or

written agreement with an athletic team to provide health care services to the athletic team members, coaching staff, and families traveling with the athletic team for a specific sporting event to take place in this State.

(2) The health care professional may not provide care

or consultation to any person residing in this State other than a person described in paragraph (1) of this subsection (b) unless the care is covered under the Good Samaritan Act.

(c) The exemption from licensure shall remain in force while the health care professional is traveling with the athletic team, but shall be no longer than 10 days per individual sporting event.
(d) The Secretary, upon prior written request by the health care professional, may grant the health care professional additional time of up to 20 additional days per sporting event. The total number of days the health care professional may be exempt, including additional time granted upon request, may not exceed 30 days per sporting event.
(e) A health care professional who is exempt from licensure requirements under this Section is not authorized to practice at a health care clinic or facility, including an acute care facility.
(Source: P.A. 99-206, eff. 9-1-15; 99-581, eff. 1-1-17.)

(20 ILCS 2105/2105-400)
Sec. 2105-400. Emergency powers.
(a) Upon proclamation of a disaster by the Governor, as provided for in the Illinois Emergency Management Agency Act, the Secretary of Financial and Professional Regulation shall have the following powers, which shall be exercised only in coordination with the Illinois Emergency Management Agency and the Department of Public Health:
(1) The power to suspend the requirements for

permanent or temporary licensure of persons who are licensed in another state and are working under the direction of the Illinois Emergency Management Agency and the Department of Public Health pursuant to a declared disaster.

(2) The power to modify the scope of practice

restrictions under any licensing act administered by the Department for any person working under the direction of the Illinois Emergency Management Agency and the Illinois Department of Public Health pursuant to the declared disaster.

(3) The power to expand the exemption in Section 4(a)

of the Pharmacy Practice Act to those licensed professionals whose scope of practice has been modified, under paragraph (2) of subsection (a) of this Section, to include any element of the practice of pharmacy as defined in the Pharmacy Practice Act for any person working under the direction of the Illinois Emergency Management Agency and the Illinois Department of Public Health pursuant to the declared disaster.

(b) Persons exempt from licensure under paragraph (1) of subsection (a) of this Section and persons operating under modified scope of practice provisions under paragraph (2) of subsection (a) of this Section shall be exempt from licensure or be subject to modified scope of practice only until the declared disaster has ended as provided by law. For purposes of this Section, persons working under the direction of an emergency services and disaster agency accredited by the Illinois Emergency Management Agency and a local public health department, pursuant to a declared disaster, shall be deemed to be working under the direction of the Illinois Emergency Management Agency and the Department of Public Health.
(c) The Secretary or the Director, as his or her designee, shall exercise these powers by way of proclamation.
(Source: P.A. 99-227, eff. 8-3-15.)






20 ILCS 3205/ - Division of Banking Act.

(20 ILCS 3205/0.1)
Sec. 0.1. Short title. This Act may be cited as the Division of Banking Act.
(Source: P.A. 96-1365, eff. 7-28-10.)

(20 ILCS 3205/0.2)
Sec. 0.2. Definitions. For the purposes of this Act, unless the context otherwise requires:
"Commissioner" means the Secretary of Financial and Professional Regulation or a person authorized by the Secretary, the Division of Banking Act, or by this Act to act in the Secretary's stead.
"Division" means the Division of Banking within the Department of Financial and Professional Regulation.
"Office" means the Division of Banking within the Department of Financial and Professional Regulation.
(Source: P.A. 96-1365, eff. 7-28-10.)

(20 ILCS 3205/0.4)
Sec. 0.4. Purpose; effect on Executive Order.
(a) It is the purpose of this amendatory Act of 1996 to change the name of the office of the Commissioner of Banks and Trust Companies to the Office of Banks and Real Estate and to transfer to it the rights, powers, duties, and functions of the Office of the Commissioner of Savings and Residential Finance. This amendatory Act consolidates and centralizes the programs and services now offered to citizens by those agencies and is intended to result in more effective operation of those programs and services.
(b) This amendatory Act of 1996 supersedes Executive Order Number 1 (1996) in its entirety, and the Order is of no force or effect. Anything contained in Executive Order Number 1 (1996) that is inconsistent with or not included in this amendatory Act of 1996 shall be deemed contrary to the intent and effect of this Act, is superseded by this Act, and is of no force or effect.
(Source: P.A. 89-508, eff. 7-3-96.)

(20 ILCS 3205/0.6)
Sec. 0.6. Continuation and redesignation of Office. The office of the Commissioner of Banks and Trust Companies that was created under Section 2.1 of the Illinois Banking Act is hereby continued and redesignated as the Office of Banks and Real Estate.
(Source: P.A. 89-508, eff. 7-3-96.)

(20 ILCS 3205/0.8)
Sec. 0.8. Commissioner and deputy commissioners.
(a) The Office of Banks and Real Estate shall be under the direction of the Commissioner of Banks and Real Estate.
There shall be a First Deputy Commissioner and such other deputy commissioners as the Governor may deem appropriate. All deputy commissioners shall be under the direction, supervision, and control of the Commissioner. The Commissioner may delegate to one or more of the deputy commissioners any power or duty that the Commissioner is authorized or required by law to perform.
(b) The Commissioner and all deputy commissioners shall be persons who are experienced in the theory and practice of the business of banks and other financial institutions.
(c) The Commissioner, the First Deputy Commissioner, and the deputy commissioners shall be appointed by the Governor with the advice and consent of the Senate. If a vacancy occurs while the Senate is not in session, the Governor may make a temporary appointment until the next meeting of the Senate, when the Governor shall nominate some person to fill the vacancy. A person nominated to fill a vacancy, if confirmed by the Senate, shall hold office for the remainder of the vacated term and until his or her successor has been appointed and has qualified.
(d) If the Commissioner is absent or unable to act, or if the position of Commissioner becomes vacant, the First Deputy Commissioner shall be Acting Commissioner and shall execute the powers and discharge the duties vested by law in the Commissioner until a temporary appointment is made as provided in subsection (c).
If both the Commissioner and the First Deputy Commissioner are absent or unable to act, or if the positions of Commissioner and First Deputy Commissioner are both vacant, the Governor shall designate another deputy commissioner as Acting Commissioner to execute the powers and discharge the duties vested by law in the Commissioner until a temporary appointment is made as provided in subsection (c).
(e) The terms of the persons serving as the Commissioner, First Deputy Commissioner, and Deputy Commissioners of Banks and Trust Companies shall end on the effective date of this amendatory Act of 1996, or as sooner provided by executive order, except that those persons shall continue to serve as Commissioner, First Deputy Commissioner, and Deputy Commissioners of the Office of Banks and Real Estate, respectively, until their successors have been appointed and have qualified.
(f) The Commissioner, First Deputy Commissioner, and Deputy Commissioners of the Office of Banks and Real Estate shall hold office for terms beginning upon confirmation and continuing until January 31, 2000 and until their successors have been appointed and have qualified. Thereafter the Commissioner, First Deputy Commissioner, and Deputy Commissioners of the Office of Banks and Real Estate shall serve for terms of 4 years beginning on February 1, 2000 and on February 1 of every fourth year thereafter.
(Source: P.A. 89-508, eff. 7-3-96.)

(20 ILCS 3205/1) (from Ch. 17, par. 451)
Sec. 1. Salary.
(a) The Commissioner of Banks and Trust Companies shall receive an annual salary as set by the Compensation Review Board, payable in equal monthly installments. The First Deputy Commissioner shall receive an annual salary as set by the Compensation Review Board, and the other deputy commissioners shall receive an annual salary of $38,000, or as set by the Compensation Review Board, whichever is greater, each payable in equal monthly installments.
(b) The Commissioner of the Office of Banks and Real Estate shall receive the annual salary provided by law for the Commissioner of Banks and Trust Companies until the General Assembly or the Compensation Review Board establishes a salary for the Commissioner of the Office of Banks and Real Estate. The First Deputy Commissioner and Deputy Commissioners of the Office of Banks and Real Estate shall receive the annual salaries provided by law for the First Deputy Commissioner and Deputy Commissioners of Banks and Trust Companies, respectively, until the General Assembly or the Compensation Review Board establishes salaries for the First Deputy Commissioner and Deputy Commissioners of the Office of Banks and Real Estate.
(Source: P.A. 96-800, eff. 10-30-09.)

(20 ILCS 3205/2) (from Ch. 17, par. 452)
Sec. 2. Oath and bond.
(a) The Commissioner and each deputy commissioner, before entering upon the duties of office, shall take and subscribe the constitutional oath of office.
(b) The Commissioner and each deputy commissioner, before entering upon the duties of office, shall give bond, with security to be approved by the Governor, in the sum of $20,000 for the Commissioner and $10,000 for each deputy commissioner, conditioned upon the faithful performance of their duties. Each such bond shall be filed with the Secretary of State.
(Source: P.A. 89-508, eff. 7-3-96.)

(20 ILCS 3205/2.5)
Sec. 2.5. Prohibited activities.
(a) For the purposes of this Section, "regulated entity" means any person, business, company, corporation, institution, or other entity who is subject to regulation by the Office of Banks and Real Estate under Sections 3 and 46 of the Illinois Banking Act, Section 1-5 of the Illinois Savings and Loan Act of 1985, Section 1004 of the Savings Bank Act, Section 1-3 of the Residential Mortgage License Act of 1987, Section 2-4 of the Corporate Fiduciary Act, Section 3.02 of the Illinois Bank Holding Company Act of 1957, the Savings and Loan Share and Account Act, Section 1.5 of the Pawnbroker Regulation Act, Section 3 of the Foreign Banking Office Act, or Section 30 of the Electronic Fund Transfer Act.
(b) The Commissioner and the deputy commissioners shall not be an officer, director, employee, or agent of a regulated entity or of a corporation or company that owns or controls a regulated entity.
The Commissioner and the deputy commissioners shall not own shares of stock or hold any other equity interest in a regulated entity or in a corporation or company that owns or controls a regulated entity. If the Commissioner or a deputy commissioner owns shares of stock or holds an equity interest in a regulated entity at the time of appointment, he or she shall dispose of such shares or other equity interest within 120 days from the date of appointment.
The Commissioner and the deputy commissioners shall not directly or indirectly obtain a loan from a regulated entity or accept a gratuity from a regulated entity that is intended to influence the performance of official duties.
(c) Employees of the Office of Banks and Real Estate shall not be officers, directors, employees, or agents of a regulated entity or of a corporation or company that owns or controls a regulated entity.
Except as provided by standards which the Office of Banks and Real Estate may establish, employees of the Office of Banks and Real Estate shall not own shares of stock or hold any other equity interest in a regulated entity or in a corporation or company that owns or controls a regulated entity, or directly or indirectly obtain a loan from a regulated entity, or accept a gratuity from a regulated entity that is intended to influence the performance of official duties. However, in no case shall an employee of the Office of Banks and Real Estate participate in any manner in the examination or direct regulation of a regulated entity in which the employee owns shares of stock or holds any other equity interest, or which is servicing a loan to which the employee is an obligor.
(d) If the Commissioner, a deputy commissioner, or any employee of the Office of Banks and Real Estate properly obtains a loan or extension of credit from an entity that is not a regulated entity, and the loan or extension of credit is subsequently acquired by a regulated entity or the entity converts to become a regulated entity after the loan is made, such purchase by or conversion to a regulated entity shall not cause the loan or extension of credit to be deemed a violation of this Section.
Nothing in this Section shall be deemed to prevent the ownership of a checking account, a savings deposit account, a money market account, a certificate of deposit, a credit or debit card account, or shares in open-end investment companies registered with the Securities and Exchange Commission pursuant to the federal Investment Company Act of 1940 and the Securities Act of 1933 (commonly referred to as mutual or money market funds).
(e) No Commissioner, deputy commissioner, employee, or agent of the Office of Banks and Real Estate shall, either during or after the holding of his or her term of office or employment, disclose confidential information concerning any regulated entity or person except as authorized by law or prescribed by rule. "Confidential information", as used in this Section, means any information that the person or officer obtained during his or her term of office or employment that is not available from the Office of Banks and Real Estate pursuant to a request under the Freedom of Information Act.
(Source: P.A. 97-492, eff. 1-1-12.)

(20 ILCS 3205/3) (from Ch. 17, par. 453)
Sec. 3. Business hours. The Office of Banks and Real Estate shall be open for transaction of public business from 8:30 a.m. to 5:00 p.m. or at such other hours as the Governor may prescribe from time to time by executive order, on each day except Saturdays, Sundays, and days declared by the Governor to be holidays for State employees.
(Source: P.A. 89-508, eff. 7-3-96.)

(20 ILCS 3205/4) (from Ch. 17, par. 454)
Sec. 4. Seal. The Commissioner shall adopt and keep an official seal.
(Source: P.A. 89-508, eff. 7-3-96.)

(20 ILCS 3205/5) (from Ch. 17, par. 455)
Sec. 5. Powers. In addition to all the other powers and duties provided by law, the Commissioner shall have the following powers:
(a) To exercise the rights, powers and duties formerly vested by law in the Director of Financial Institutions under the Illinois Banking Act.
(b) To exercise the rights, powers and duties formerly vested by law in the Department of Financial Institutions under "An act to provide for and regulate the administration of trusts by trust companies", approved June 15, 1887, as amended.
(c) To exercise the rights, powers and duties formerly vested by law in the Director of Financial Institutions under "An act authorizing foreign corporations, including banks and national banking associations domiciled in other states, to act in a fiduciary capacity in this state upon certain conditions herein set forth", approved July 13, 1953, as amended.
(c-5) To exercise all of the rights, powers, and duties granted to the Director or Secretary under the Illinois Banking Act, the Corporate Fiduciary Act, the Electronic Fund Transfer Act, the Illinois Bank Holding Company Act of 1957, the Savings Bank Act, the Illinois Savings and Loan Act of 1985, the Savings and Loan Share and Account Act, the Residential Mortgage License Act of 1987, and the Pawnbroker Regulation Act.
(c-15) To enter into cooperative agreements with appropriate federal and out-of-state state regulatory agencies to conduct and otherwise perform any examination of a regulated entity as authorized under the Illinois Banking Act, the Corporate Fiduciary Act, the Electronic Fund Transfer Act, the Illinois Bank Holding Company Act of 1957, the Savings Bank Act, the Illinois Savings and Loan Act of 1985, the Residential Mortgage License Act of 1987, and the Pawnbroker Regulation Act.
(d) Whenever the Commissioner is authorized or required by law to consider or to make findings regarding the character of incorporators, directors, management personnel, or other relevant individuals under the Illinois Banking Act, the Corporate Fiduciary Act, the Pawnbroker Regulation Act, or at other times as the Commissioner deems necessary for the purpose of carrying out the Commissioner's statutory powers and responsibilities, the Commissioner shall consider criminal history record information, including nonconviction information, pursuant to the Criminal Identification Act. The Commissioner shall, in the form and manner required by the Department of State Police and the Federal Bureau of Investigation, cause to be conducted a criminal history record investigation to obtain information currently contained in the files of the Department of State Police or the Federal Bureau of Investigation, provided that the Commissioner need not cause additional criminal history record investigations to be conducted on individuals for whom the Commissioner, a federal bank regulatory agency, or any other government agency has caused such investigations to have been conducted previously unless such additional investigations are otherwise required by law or unless the Commissioner deems such additional investigations to be necessary for the purposes of carrying out the Commissioner's statutory powers and responsibilities. The Department of State Police shall provide, on the Commissioner's request, information concerning criminal charges and their disposition currently on file with respect to a relevant individual. Information obtained as a result of an investigation under this Section shall be used in determining eligibility to be an incorporator, director, management personnel, or other relevant individual in relation to a financial institution or other entity supervised by the Commissioner. Upon request and payment of fees in conformance with the requirements of Section 2605-400 of the Department of State Police Law (20 ILCS 2605/2605-400), the Department of State Police is authorized to furnish, pursuant to positive identification, such information contained in State files as is necessary to fulfill the request.
(e) When issuing charters, permits, licenses, or other authorizations, the Commissioner may impose such terms and conditions on the issuance as he deems necessary or appropriate. Failure to abide by those terms and conditions may result in the revocation of the issuance, the imposition of corrective orders, or the imposition of civil money penalties.
(f) If the Commissioner has reasonable cause to believe that any entity that has not submitted an application for authorization or licensure is conducting any activity that would otherwise require authorization or licensure by the Commissioner, the Commissioner shall have the power to subpoena witnesses, to compel their attendance, to require the production of any relevant books, papers, accounts, and documents, and to conduct an examination of the entity in order to determine whether the entity is subject to authorization or licensure by the Commissioner or the Division. If the Secretary determines that the entity is subject to authorization or licensure by the Secretary, then the Secretary shall have the power to issue orders against or take any other action, including initiating a receivership against the unauthorized or unlicensed entity.
(g) The Commissioner may, through the Attorney General, request the circuit court of any county to issue an injunction to restrain any person from violating the provisions of any Act administered by the Commissioner.
(h) Whenever the Commissioner is authorized to take any action or required by law to consider or make findings, the Commissioner may delegate or appoint, in writing, an officer or employee of the Division to take that action or make that finding.
(i) Whenever the Secretary determines that it is in the public's interest, he or she may publish any cease and desist order or other enforcement action issued by the Division.
(Source: P.A. 96-1365, eff. 7-28-10; 97-492, eff. 1-1-12.)

(20 ILCS 3205/5.5)
Sec. 5.5. Payment by credit card or third-party payment agent.
(a) For the purposes of this Section, the term "credit card" has the meaning given in Section 10 of the Local Governmental Acceptance of Credit Cards Act.
(b) The Office may, but need not, accept payment by credit card for any fee, fine, or other charge that it is authorized by law to collect. The Office may adopt rules and procedures governing the acceptance of payment by credit card and may enter into such agreements as may be necessary to accept payment by credit card.
(c) The Office may enter into agreements with one or more financial institutions, internet companies, or other business entities to act as third-party payment agents for the payment of fees, fines, or other charges to the Office. These agreements may authorize the third-party payment agent to retain a service fee out of the payments collected.
The Office may, but need not, accept payment through a third-party payment agent of any fee, fine, or other charge that it is authorized by law to collect. The Office may adopt rules and procedures governing the acceptance of payments through third-party payment agents.
(d) Receipt by the Office of the amount of a fee, fine, or other charge paid by credit card or through a third-party payment agent authorized by the Office, less the amount of any service fee retained under the Office's agreement with the credit card service provider or third-party payment agent, shall be deemed receipt of the full amount of the fee or other charge and shall discharge the payment obligation in full.
(e) In the event of a conflict between this Section and a provision of any other Act administered by the Office, this Section controls.
(Source: P.A. 92-741, eff. 7-25-02.)

(20 ILCS 3205/6) (from Ch. 17, par. 456)
Sec. 6. Duties. The Commissioner shall direct and supervise all the administrative and technical activities of the Office and shall:
(a) Apply and carry out this Act and the law and all

rules adopted in pursuance thereof.

(b) Appoint, subject to the provisions of the

Personnel Code, such employees, experts, and special assistants as may be necessary to carry out effectively the provisions of this Act and, if the rate of compensation is not otherwise fixed by law, fix their compensation; but neither the Commissioner nor any deputy commissioner shall be subject to the Personnel Code.

(c) Serve as Chairman of the State Banking Board of

Illinois.

(d) Serve as Chairman of the Board of Trustees of the

Illinois Bank Examiners' Education Foundation.

(e) Issue guidelines in the form of rules or

regulations which will prohibit discrimination by any State chartered bank against any individual, corporation, partnership, association or other entity because it appears in a so-called blacklist issued by any domestic or foreign corporate or governmental entity.

(f) Make an annual report to the Governor regarding

the work of the Office as the Commissioner may consider desirable or as the Governor may request.

(g) Perform such other acts as may be requested by

the State Banking Board of Illinois pursuant to its lawful powers and perform any other lawful act that the Commissioner considers to be necessary or desirable to carry out the purposes and provisions of this Act.

(h) Adopt, in accordance with the Illinois

Administrative Procedure Act, reasonable rules that the Commissioner deems necessary for the proper administration and enforcement of any Act the administration of which is vested in the Commissioner or the Office of Banks and Real Estate.

(i) Work in cooperation with the Director of Aging to

encourage all financial institutions regulated by the Office to participate fully in the Department on Aging's financial exploitation of the elderly intervention program.

(j) Deposit all funds received, including civil

penalties, pursuant to the Illinois Banking Act, the Corporate Fiduciary Act, and the Illinois Bank Holding Company Act of 1957 in the Bank and Trust Company Fund.

(Source: P.A. 100-5, eff. 6-30-17.)

(20 ILCS 3205/6.1)
Sec. 6.1. Spanish version of Department's website; predatory lending. The Department shall create a version of its website that is in Spanish for pages that contain information about predatory lending.
(Source: P.A. 96-1166, eff. 1-1-11.)

(20 ILCS 3205/6.2)
Sec. 6.2. Community reinvestment. The Division shall review the federal Community Reinvestment Act performance evaluations conducted by the primary federal regulator of any financial institution regulated by the Division to monitor the efforts State chartered banks are making to meet the credit needs of the communities in which they serve, including low-income and moderate-income neighborhoods, consistent with safe and sound banking practices.
The Department may electronically publish an annual report to provide the federal Community Reinvestment Act performance evaluations of State chartered banks.
(Source: P.A. 100-304, eff. 1-1-18.)

(20 ILCS 3205/6.5)
Sec. 6.5. Commissioner, boards, actions taken. Neither the Commissioner, any deputy commissioner, any member of any Board or committee which performs functions related to Acts administered by the Commissioner, nor any employee of the Commissioner's office shall be subject to any civil liability or penalty, whether for damages or otherwise, on account of or for any action taken or omitted to be taken in their respective official capacities, except when such acts or omissions to act are corrupt or malicious or unless such action is taken or omitted to be taken not in good faith and without reasonable grounds.
(Source: P.A. 90-602, eff. 7-1-98.)

(20 ILCS 3205/7) (from Ch. 17, par. 457)
Sec. 7. Business offices. The Commissioner shall maintain an office at Springfield and may, with the approval of the Governor, establish and maintain, at places other than the seat of government, branch offices for the conduct of any one or more of the functions of the Office.
(Source: P.A. 89-508, eff. 7-3-96.)

(20 ILCS 3205/8) (from Ch. 17, par. 458)
Sec. 8. Transfer of personnel (1967). All the persons employed on December 31, 1966 in the Banking Division of the Department of Financial Institutions shall be transferred on January 1, 1967 to the office of the Commissioner in the same position, status and pay grades including, without limitation, the continuances of any vacation pay, sick leave, pensions or other benefits to which they would otherwise be entitled.
(Source: P.A. 89-508, eff. 7-3-96.)

(20 ILCS 3205/9) (from Ch. 17, par. 459)
Sec. 9. Transfer of property and business (1967). All books, records, files, correspondence, documents or other papers and pending business or matters in any way pertaining to the rights, powers and duties of the Banking Division of the Department of Financial Institutions shall be delivered to the Commissioner.
(Source: P.A. 89-508, eff. 7-3-96.)

(20 ILCS 3205/9.1)
Sec. 9.1. Discontinued agency and offices.
(a) The Office of the Commissioner of Savings and Residential Finance, whether in that name or in the name of the Office of the Commissioner of Savings, Real Estate Professions, and Mortgage Finance, is hereby abolished.
(b) The position of Commissioner of Savings and Residential Finance and the position of Chief Deputy Commissioner of Savings and Residential Finance are abolished.
(Source: P.A. 89-508, eff. 7-3-96.)

(20 ILCS 3205/9.2)
Sec. 9.2. Transfer of powers (1996).
(a) All of the rights, powers, and duties by law vested in the Commissioner of Banks and Trust Companies, or any office, division, bureau, or employee thereof, and all rights, powers, and duties incidental thereto, are retained by the Office of Banks and Real Estate.
(b) All of the rights, powers, and duties by law vested in the Commissioner of Savings and Residential Finance and the Office of the Commissioner of Savings and Residential Finance, whether in that name or in the name of the Office of the Commissioner of Savings, Real Estate Professions, and Mortgage Finance, or any office, division, bureau, or employee thereof, and all rights, powers, and duties incidental thereto, are transferred to the Office of Banks and Real Estate.
(Source: P.A. 89-508, eff. 7-3-96.)

(20 ILCS 3205/9.3)
Sec. 9.3. Transfer of personnel (1996).
(a) Personnel employed by the Commissioner of Banks and Trust Companies shall continue their service with the Office of Banks and Real Estate.
(b) Personnel employed by the Office of the Commissioner of Savings and Residential Finance are transferred to the Office of Banks and Real Estate.
(c) The rights of State employees, the State, and its agencies under the Personnel Code, applicable collective bargaining agreements, and retirement plans are not affected by this amendatory Act of 1996.
(Source: P.A. 89-508, eff. 7-3-96.)

(20 ILCS 3205/9.4)
Sec. 9.4. Transfer of property (1996).
(a) All books, records, papers, documents, property (real and personal), unexpended appropriations, and pending business pertaining to the rights, powers, and duties transferred by this amendatory Act of 1996 from the Commissioner of Savings and Residential Finance and the Office of the Commissioner of Savings and Residential Finance to the Office of Banks and Real Estate shall be delivered and transferred to the Office of Banks and Real Estate.
(b) All books, records, papers, documents, property (real and personal), unexpended appropriations, and pending business pertaining to the rights, powers, and duties of the Commissioner of Banks and Trust Companies shall be retained by the Office of Banks and Real Estate.
(Source: P.A. 89-508, eff. 7-3-96.)

(20 ILCS 3205/9.5)
Sec. 9.5. Savings provisions.
(a) The rights, powers, and duties transferred to or retained by the Office of Banks and Real Estate by this amendatory Act of 1996 shall be vested in and shall be exercised by the Office of Banks and Real Estate. Each act done in the exercise of such rights, powers, and duties shall have the same legal effect as if done by the former agencies, divisions, officers, or employees thereof.
(b) Every person or corporation shall be subject to the same obligations and duties and any penalties, civil or criminal, arising therefrom, and shall have the same rights arising from the exercise of such rights, powers, and duties as if such rights, powers, and duties had been exercised by the former agencies, divisions, officers, or employees thereof.
(c) Every officer and employee of the Office of Banks and Real Estate shall, for any offense, be subject to the same penalties, civil or criminal, as are prescribed by existing law for the same offense by any officer or employee whose powers or duties were transferred or retained under this amendatory Act of 1996.
(d) Whenever reports or notices are now required to be made or given or papers or documents furnished or served by any person to or upon the agencies and offices transferred by this amendatory Act of 1996, they shall be made, given, furnished, or served in the same manner to or upon the Office of Banks and Real Estate.
(e) Where an Act administered by the Commissioner or Office of Banks and Real Estate requires an entity to file a consent to service, any lawfully filed consent to service on an official or agency that is the predecessor of the Office of Banks and Real Estate shall constitute consent to service on the Office of Banks and Real Estate and need not be refiled in response to this amendatory Act of 1996.
(f) Where an Act administered by the Commissioner or Office of Banks and Real Estate requires filing of a bond payable to the Commissioner or the Office, any lawfully filed bond payable to an official or agency that is the predecessor of the Commissioner or Office of Banks and Real Estate shall be deemed payable to the Commissioner or Office of Banks and Real Estate and need not be refiled in response to this amendatory Act of 1996.
(g) This amendatory Act of 1996 does not affect any act done, ratified, or cancelled, any right occurring or established, or any action or proceeding had or commenced in an administrative, civil, or criminal cause before this amendatory Act takes effect; any such action or proceeding commenced by a predecessor of the Office may be continued by the Office of Banks and Real Estate.
(h) The rules of the agencies being reorganized by this amendatory Act of 1996 that are in effect at the time this amendatory Act of 1996 takes effect shall become the rules of the Office of Banks and Real Estate and shall continue in effect until amended or repealed by the Office of Banks and Real Estate.
Any rules that have been proposed by the agencies being reorganized by this amendatory Act of 1996 but have not been finally adopted at the time this amendatory Act of 1996 takes effect shall thereupon become proposed rules of the Office of Banks and Real Estate and any rulemaking procedures that have already been completed by a predecessor agency for those proposed rules need not be repeated.
As soon as practical after the effective date of this amendatory Act of 1996, the Office of Banks and Real Estate shall revise and clarify the rules transferred to or retained by it under this amendatory Act to reflect the reorganization of rights, powers, and duties effected by this amendatory Act using the procedures for recodification of rules available under the Illinois Administrative Procedure Act, except that existing title, part, and section numbering for the affected rules may be retained. The Office of Banks and Real Estate may propose and adopt under the Illinois Administrative Procedure Act such other rules as may be necessary to consolidate and clarify the rules of the agencies reorganized by this amendatory Act of 1996.
(Source: P.A. 89-508, eff. 7-3-96.)



20 ILCS 3210/ - Illinois Bank Examiners' Education Foundation Act.

(20 ILCS 3210/1) (from Ch. 17, par. 401)
Sec. 1. The Illinois Bank Examiners' Education Foundation is hereby created for the purpose of providing a means through which funds may be raised, invested and disbursed for continuing education and professional training activity for the examination employees of the Division of Banking whose responsibilities include the supervision and regulation of commercial banks, foreign banking offices, trust companies, and their information technology service providers.
(Source: P.A. 96-1163, eff. 1-1-11.)

(20 ILCS 3210/2) (from Ch. 17, par. 402)
Sec. 2. This Act shall be known and may be cited as the "Illinois Bank Examiners' Education Foundation Act".
(Source: P.A. 84-1127.)

(20 ILCS 3210/3) (from Ch. 17, par. 403)
Sec. 3. As used in this Act unless the context otherwise requires, the words and phrases defined in Sections 3.01 through 3.06 have the meanings ascribed to them in those Sections.
(Source: P.A. 84-1127.)

(20 ILCS 3210/3.01)
Sec. 3.01. "Board" means the State Banking Board of Illinois as established under the provisions of the Illinois Banking Act.
(Source: P.A. 96-1163, eff. 1-1-11; 96-1365, eff. 7-28-10; 97-333, eff. 8-12-11.)

(20 ILCS 3210/3.02) (from Ch. 17, par. 403.2)
Sec. 3.02. "Commissioner" means the Secretary of Financial and Professional Regulation or a person authorized by the Secretary, the Division of Banking Act, or this Act to act in the Secretary's stead.
(Source: P.A. 96-1365, eff. 7-28-10.)

(20 ILCS 3210/3.03) (from Ch. 17, par. 403.3)
Sec. 3.03. "Foundation" means the Illinois Bank Examiners' Education Foundation created by this Act.
(Source: P.A. 84-1127.)

(20 ILCS 3210/3.04) (from Ch. 17, par. 403.4)
Sec. 3.04. "National bank" means a national banking association located in the State of Illinois.
(Source: P.A. 84-1127.)

(20 ILCS 3210/3.05) (from Ch. 17, par. 403.5)
Sec. 3.05. "Person" means an individual, corporation, partnership, joint venture, charitable foundation, trust, estate or incorporated association.
(Source: P.A. 84-1127.)

(20 ILCS 3210/3.06) (from Ch. 17, par. 403.6)
Sec. 3.06. "State bank" means any banking corporation organized under or subject to the "Illinois Banking Act".
(Source: P.A. 84-1127.)

(20 ILCS 3210/3.07)
Sec. 3.07. Division of Banking. "Division of Banking" means the Division of Banking of the Department of Financial and Professional Regulation.
(Source: P.A. 96-1163, eff. 1-1-11.)

(20 ILCS 3210/3.025)
Sec. 3.025. Division. "Division" means the Division of Banking within the Department of Financial and Professional Regulation.
(Source: P.A. 96-1365, eff. 7-28-10.)

(20 ILCS 3210/4) (from Ch. 17, par. 404)
Sec. 4. The Foundation shall establish an endowment fund with the monies in the Illinois Bank Examiners' Education Fund. The income from such Fund shall be used to pay for continuing education and professional training activity for the examination employees of the Division of Banking whose responsibilities include the supervision and regulation of commercial banks, foreign banking offices, trust companies, and their information technology service providers and to pay for reasonable expenses incurred by the Board in the course of administering its official duties under this Act. The continuing education and professional training activity to be funded by the Foundation shall be a supplement to the education and training expenditures regularly being made from the Bank & Trust Company Fund for such purposes.
(Source: P.A. 96-1163, eff. 1-1-11; 96-1365, eff. 7-28-10; 97-333, eff. 8-12-11.)

(20 ILCS 3210/5)
Sec. 5. The Foundation shall be governed by the Board.
(Source: P.A. 96-1163, eff. 1-1-11; 96-1365, eff. 7-28-10; 97-333, eff. 8-12-11.)

(20 ILCS 3210/6) (from Ch. 17, par. 406)
Sec. 6. The Board shall have the power:
(1) To promulgate reasonable rules for the purpose of administering the provisions of this Act.
(2) To issue orders for the purpose of administering the provisions of this Act and any rule promulgated in accordance with this Act.
(3) To require the Commissioner to furnish the Board space for meetings to be held by the Board as well as to require the Commissioner to provide the technical assistance and clerical and professional support as the Board may require.
(4) To adopt its own bylaws with respect to board meetings and procedures. The bylaws shall provide that:
(A) A majority of the whole Board constitutes a

quorum.

(B) A majority of the quorum shall constitute

effective action except that a vote of a majority of the whole Board shall be necessary for the approval of rules and regulations proposed for adoption by the Commissioner under paragraph (1) of this Section and shall be necessary for recommendations made to the Commissioner with regard to proposed amendments to this Act or to the administrative practices hereunder.

(C) The Board shall meet at least once in each

calendar year and upon the call of the Commissioner or a majority of the Board. The Commissioner or a majority of the Board may call such special or additional meetings as may be deemed necessary or desirable.

(5) To authorize the transfer of funds from the Illinois Bank Examiners' Education Fund to the Bank and Trust Company Fund. Any amount so transferred shall be retransferred to the Illinois Bank Examiners' Education Fund from the Bank and Trust Company Fund within a period not to exceed 3 years.
(6) To maintain and direct the investments of the Illinois Bank Examiners' Education Fund as provided in the Illinois Banking Act and to issue an annual report to the Governor, the General Assembly and all State-chartered banks on the activities of the Foundation during the preceding year which shall include, but is not limited to, detailing the monies generated and deposited into the Illinois Bank Examiners' Education Fund by the special education fee, voluntary contributions, and income from investments and the expenditures from the Fund.
(Source: P.A. 90-665, eff. 7-30-98.)

(20 ILCS 3210/7) (from Ch. 17, par. 407)
Sec. 7. The Board shall review and evaluate various courses, programs, curricula, and schools of continuing education and professional training that are available from within the United States for state banking department examination personnel and develop a program which shall be known as the Illinois Bank Examiners' Education Program. The Board shall determine which courses, programs, curricula, and schools will be included in the Program to be funded by the Foundation.
(Source: P.A. 84-1127.)

(20 ILCS 3210/8) (from Ch. 17, par. 408)
Sec. 8. No member of the Board shall be subject to any civil liability or penalty, whether for damages or otherwise, on account of or for any action taken or omitted to be taken in their respective official capacities, except when such acts or omissions to act are corrupt or malicious or unless such action is taken or omitted to be taken not in good faith and without reasonable grounds.
(Source: P.A. 96-1163, eff. 1-1-11.)



20 ILCS 1405/ - Civil Administrative Code of Illinois. (Department of Insurance Law)

Article 1405 - Department Of Insurance

(20 ILCS 1405/Art. 1405 heading)

(20 ILCS 1405/1405-1)
Sec. 1405-1. Article short title. This Article 1405 of the Civil Administrative Code of Illinois may be cited as the Department of Insurance Law.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 1405/1405-5) (was 20 ILCS 1405/56)
Sec. 1405-5. General powers. The Department of Insurance has the following powers:
(1) To exercise the rights, powers, and duties vested

by law in the insurance superintendent and the superintendent's officers and employees.

(2) To exercise the rights, powers, and duties that

have been vested by law in the Department of Trade and Commerce as the successor of the insurance superintendent and the superintendent's officers and employees.

(3) To exercise the rights, powers, and duties

heretofore vested by law in the Department of Trade and Commerce or in the Director of Trade and Commerce by:

(A) all laws in relation to insurance; and
(B) Article 22 of the Illinois Pension Code.
(4) To execute and administer all laws heretofore or

hereafter enacted relating to insurance.

(5) To transfer jurisdiction of any realty under the

control of the Department to any other department of the State Government or to acquire or accept federal lands when the transfer, acquisition, or acceptance is advantageous to the State and is approved in writing by the Governor.

(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 1405/1405-10) (was 20 ILCS 1405/56.1)
Sec. 1405-10. Child health insurance plan study. The Department of Insurance shall cooperate with and provide consultation to the Department of Public Health in studying the feasibility of a child health insurance plan as provided in Section 2310-275 of the Department of Public Health Powers and Duties Law (20 ILCS 2310/2310-275).
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 1405/1405-15) (was 20 ILCS 1405/56.2)
Sec. 1405-15. Senior citizen assistance and information program.
(a) The Department of Insurance shall administer and operate a program to provide assistance and information to senior citizens in relation to insurance matters. The program may include, but is not limited to, counseling for senior citizens in the evaluation, comparison, or selection of Medicare options, Medicare supplement insurance, and long-term care insurance.
(b) The Department shall recruit and train volunteers to provide the following:
(i) one-on-one counseling on insurance matters; and
(ii) education on insurance matters to senior

citizens through public forums.

(c) The Department shall solicit the volunteers for their input and advice on the success and accessibility of the program.
(d) The Department shall strive to assure that all seniors residing in Illinois have access to the program.
(e) The Department of Insurance may promulgate reasonable rules necessary to implement this Section.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 1405/1405-20) (was 20 ILCS 1405/56.3)
Sec. 1405-20. Investigational cancer treatments; study.
(a) The Department of Insurance shall conduct an analysis and study of costs and benefits derived from the implementation of the coverage requirements for investigational cancer treatments established under Section 356y of the Illinois Insurance Code. The study shall cover the years 2000, 2001, and 2002. The study shall include an analysis of the effect of the coverage requirements on the cost of insurance and health care, the results of the treatments to patients, the mortality rate among cancer patients, any improvements in care of patients, and any improvements in the quality of life of patients.
(b) The Department shall report the results of its study to the General Assembly and the Governor on or before March 1, 2003.
(Source: P.A. 91-406, eff. 1-1-00; 92-16, eff. 6-28-01.)

(20 ILCS 1405/1405-25)
Sec. 1405-25. Uninsured Ombudsman Program.
(a) The Department of Insurance shall establish and operate an Ombudsman Program for uninsured individuals to provide assistance and education to those individuals regarding health insurance benefits options and rights under State and federal law. The program may include, but is not limited to, counseling for uninsured individuals in the discovery, evaluation, and comparison of options for obtaining health insurance coverage.
(b) The Department may recruit and train volunteers to assist in the Ombudsman Program. The volunteers may provide one-on-one counseling on health insurance availability matters and provide education to uninsured individuals through public forums.
(c) The Department may issue reasonable rules necessary to implement this Section.
(Source: P.A. 92-331, eff. 1-1-02.)

(20 ILCS 1405/1405-30)
Sec. 1405-30. Mental health insurance study.
(a) The Department of Insurance shall conduct an analysis and study of costs and benefits derived from the implementation of the coverage requirements for treatment of mental disorders established under Section 370c of the Illinois Insurance Code. The study shall cover the years 2002, 2003, and 2004. The study shall include an analysis of the effect of the coverage requirements on the cost of insurance and health care, the results of the treatments to patients, any improvements in care of patients, and any improvements in the quality of life of patients.
(b) The Department shall report the results of its study to the General Assembly and the Governor on or before March 1, 2005.
(Source: P.A. 92-185, eff. 1-1-02.)

(20 ILCS 1405/1405-35)
Sec. 1405-35. The Department of Insurance.
(a) Executive Order No. 2004-6 is hereby superseded by this amendatory Act of the 96th General Assembly to the extent that Executive Order No. 2004-6 transfers the powers, duties, rights, and responsibilities of the Department of Insurance to the Division of Insurance within the Department of Financial and Professional Regulation.
(b) The Division of Insurance within the Department of Financial and Professional Regulation is hereby abolished and the Department of Insurance is created as an independent department. On July 1, 2009, all powers, duties, rights, and responsibilities of the Division of Insurance within the Department of Financial and Professional Regulation shall be transferred to the Department of Insurance.
(c) The personnel of the Division of Insurance within the Department of Financial and Professional Regulation shall be transferred to the Department of Insurance. The status and rights of such employees under the Personnel Code shall not be affected by the transfer. The rights of the employees and the State of Illinois and its agencies under the Personnel Code and applicable collective bargaining agreements or under any pension, retirement, or annuity plan shall not be affected by this amendatory Act. To the extent that an employee performs duties for the Division of Insurance within the Department of Financial and Professional Regulation and the Department of Financial and Professional Regulation itself or any other division or agency within the Department of Financial and Professional Regulation, that employee shall be transferred at the Governor's discretion.
(d) All books, records, papers, documents, property (real and personal), contracts, causes of action, and pending business pertaining to the powers, duties, rights, and responsibilities transferred by this amendatory Act from the Division of Insurance within the Department of Financial and Professional Regulation to the Department of Insurance, including, but not limited to, material in electronic or magnetic format and necessary computer hardware and software, shall be transferred to the Department of Insurance.
(e) All unexpended appropriations and balances and other funds available for use by the Division of Insurance within the Department of Financial and Professional Regulation shall be transferred for use by the Department of Insurance pursuant to the direction of the Governor. Unexpended balances so transferred shall be expended only for the purpose for which the appropriations were originally made.
(f) The powers, duties, rights, and responsibilities transferred from the Division of Insurance within the Department of Financial and Professional Regulation by this amendatory Act shall be vested in and shall be exercised by the Department of Insurance.
(g) Whenever reports or notices are now required to be made or given or papers or documents furnished or served by any person to or upon the Division of Insurance within the Department of Financial and Professional Regulation in connection with any of the powers, duties, rights, and responsibilities transferred by this amendatory Act, the same shall be made, given, furnished, or served in the same manner to or upon the Department of Insurance.
(h) This amendatory Act does not affect any act done, ratified, or canceled or any right occurring or established or any action or proceeding had or commenced in an administrative, civil, or criminal cause by the Division of Insurance within the Department of Financial and Professional Regulation before this amendatory Act takes effect; such actions or proceedings may be prosecuted and continued by the Department of Insurance.
(i) Any rules of the Division of Insurance within the Department of Financial and Professional Regulation, including any rules of its predecessor Department of Insurance, that relate to its powers, duties, rights, and responsibilities and are in full force on the effective date of this amendatory Act shall become the rules of the recreated Department of Insurance. This amendatory Act does not affect the legality of any such rules in the Illinois Administrative Code.
Any proposed rules filed with the Secretary of State by the Division of Insurance within the Department of Financial and Professional Regulation that are pending in the rulemaking process on the effective date of this amendatory Act and pertain to the powers, duties, rights, and responsibilities transferred, shall be deemed to have been filed by the Department of Insurance. As soon as practicable hereafter, the Department of Insurance shall revise and clarify the rules transferred to it under this amendatory Act to reflect the reorganization of powers, duties, rights, and responsibilities affected by this amendatory Act, using the procedures for recodification of rules available under the Illinois Administrative Procedure Act, except that existing title, part, and section numbering for the affected rules may be retained. The Department of Insurance may propose and adopt under the Illinois Administrative Procedure Act such other rules of the Division of Insurance within the Department of Financial and Professional Regulation that will now be administered by the Department of Insurance.
To the extent that, prior to July 1, 2009, the Director of the Division of Insurance within the Department of Financial and Professional Regulation had been empowered to prescribe rules or had other rulemaking authority jointly with the Secretary of the Department of Financial and Professional Regulation with regard to the powers, duties, rights, and responsibilities of the Division of Insurance within the Department of Financial and Professional Regulation, such duties shall be exercised from and after July 1, 2009 solely by the Director of the Department of Insurance.
(Source: P.A. 96-811, eff. 10-30-09; 97-333, eff. 8-12-11.)






20 ILCS 1410/ - Burn Victims Relief Act.

(20 ILCS 1410/1)
Sec. 1. Short title. This Act may be cited as the Burn Victims Relief Act, which may be referred to as the George Bailey Memorial Law.
(Source: P.A. 99-455, eff. 1-1-16.)

(20 ILCS 1410/5)
Sec. 5. The George Bailey Memorial Program.
(a) The George Bailey Memorial Program is created under the Department of Insurance, under which any burn victim who, through no fault of his or her own, has become disabled and has been told by 2 independent physicians that his or her prognosis is that he or she has less than 18 months left to live shall immediately receive the 5 months' pay that he or she would have received for Social Security had there not been a mandatory 5-month waiting period. The person shall receive the same amount that he or she would receive under the Social Security disability insurance program, minus $25. This amount shall be paid in equal payments for 5 months, ending after the end of the 5-month period or upon the applicant's death.
As used in this Section, "through no fault of his or her own" means that the individual is not the proximate cause of his or her injury, through either gross negligence or by use of a substance that is well known to possibly cause grave bodily injury by a short amount of use or exposure.
(b) Any moneys that a person or his or her estate, trust, or heirs receive from a settlement for the injury that is the proximate cause of the person's disability under this Act or moneys received from Social Security disability benefits shall be used to repay the George Bailey Memorial Fund, except as provided under subsection (g) of this Section. The moneys shall be paid directly to the Department of Insurance for deposit in the Fund after the Department deducts a 20% administrative fee.
(c) Any person meeting the requirements of subsection (a) and whose application is approved shall be eligible to participate in the Program.
(d) Any active member of the United States Armed Forces shall be eligible if he or she was a resident of Illinois for at least 12 months before enlisting and he or she planned to return to Illinois.
(e) Any legal resident of Illinois who, at the time of the injury, was a resident of Illinois who would qualify under subsection (a) shall not be disqualified for residency requirements, provided that he or she was a legal resident at the time of the injury.
(f) Any legal resident of Illinois is eligible for participation in the Program and shall not be disqualified if the injury occurs outside of the State.
(g) The State shall have lien rights against all settlements or moneys otherwise collected due to the injury under this Act, but if the amount collected is less than the amount owed to the State through the Program, the State may not attach anything beyond the moneys given under the Program.
(Source: P.A. 99-455, eff. 1-1-16.)

(20 ILCS 1410/10)
Sec. 10. Payments to the George Bailey Memorial Fund. The George Bailey Memorial Fund is created as a special fund in the State treasury. The George Bailey Memorial Fund shall be funded pursuant to subsection (p) of Section 27.6 of the Clerks of Courts Act and Section 16-104d of the Illinois Vehicle Code. Funds received under Section 16-104d of the Illinois Vehicle Code shall be repaid in full to the Fire Truck Revolving Loan Fund, without the deduction of the 20% administrative fee authorized in subsection (b) of Section 5, upon receipt by the George Bailey Memorial Fund from the person or his or her estate, trust, or heirs of any moneys from a settlement for the injury that is the proximate cause of the person's disability under this Act or moneys received from Social Security disability benefits. Moneys in the George Bailey Memorial Fund may only be used for the purposes set forth in this Act.
(Source: P.A. 99-455, eff. 1-1-16.)

(20 ILCS 1410/15)
Sec. 15. Rulemaking. The Department of Insurance may adopt rules to implement the provisions of this Act. In order to provide for the expeditious and timely implementation of the provisions of this Act, emergency rules to implement any provision of this Act may be adopted by the Department in accordance with subsection (u) of Section 5-45 of the Illinois Administrative Procedure Act.
(Source: P.A. 99-455, eff. 1-1-16; 99-642, eff. 7-28-16.)

(20 ILCS 1410/50)
Sec. 50. (Amendatory provisions; text omitted).
(Source: P.A. 99-455, eff. 1-1-16; text omitted.)

(20 ILCS 1410/90)
Sec. 90. (Amendatory provisions; text omitted).
(Source: P.A. 99-455, eff. 1-1-16; text omitted.)

(20 ILCS 1410/95)
Sec. 95. (Amendatory provisions; text omitted).
(Source: P.A. 99-455, eff. 1-1-16; text omitted.)

(20 ILCS 1410/100)
Sec. 100. (Amendatory provisions; text omitted).
(Source: P.A. 99-455, eff. 1-1-16; text omitted.)

(20 ILCS 1410/999)
Sec. 999. Effective date. This Act takes effect January 1, 2016.
(Source: P.A. 99-455, eff. 1-1-16.)



20 ILCS 1505/ - Civil Administrative Code of Illinois. (Department of Labor Law)

Article 1505 - Department Of Labor

(20 ILCS 1505/Art. 1505 heading)

(20 ILCS 1505/1505-1)
Sec. 1505-1. Article short title. This Article 1505 of the Civil Administrative Code of Illinois may be cited as the Department of Labor Law.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 1505/1505-5)
Sec. 1505-5. Definition. In this Law, "Department" means the Department of Labor.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 1505/1505-10) (was 20 ILCS 1505/43)
Sec. 1505-10. Powers, generally. The Department has the powers enumerated in the following Sections.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 1505/1505-15) (was 20 ILCS 1505/43.07)
Sec. 1505-15. Welfare of wage earners. The Department has the power to foster, promote, and develop the welfare of wage earners.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 1505/1505-20) (was 20 ILCS 1505/43.13)
Sec. 1505-20. Prosperity of laboring men and women; progress of women and minorities.
(a) The Department has the power to acquire and diffuse among the people useful information concerning the means of promoting the material, social, intellectual, and moral prosperity of laboring men and women.
(b) (Blank).
(Source: P.A. 99-652, eff. 1-1-17.)

(20 ILCS 1505/1505-25) (was 20 ILCS 1505/43.09)
Sec. 1505-25. Opportunities for profitable employment. The Department has the power to advance opportunities for profitable employment.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 1505/1505-30) (was 20 ILCS 1505/43.08)
Sec. 1505-30. Improving working conditions. The Department has the power to improve working conditions.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 1505/1505-35) (was 20 ILCS 1505/43.10)
Sec. 1505-35. Statistical details relating to departments of labor. The Department has the power to collect, collate, assort, systematize, and report statistical details relating to all departments of labor, especially in its relation to commercial, industrial, social, educational, and sanitary conditions, and to the permanent prosperity of the manufacturing and productive industries.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 1505/1505-40) (was 20 ILCS 1505/43.12)
Sec. 1505-40. Information on subjects connected with labor. The Department has the power to acquire and diffuse useful information on subjects connected with labor in the most general and comprehensive sense of that word.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 1505/1505-45) (was 20 ILCS 1505/43.15a)
Sec. 1505-45. Migrant agricultural labor. The Department has the power to study the nature and extent of the labor and employment problems of migrant agricultural labor, with particular attention to its differences from the problems of resident agricultural labor.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 1505/1505-50) (was 20 ILCS 1505/43.16)
Sec. 1505-50. Prevention of accidents and occupational diseases. The Department has the power to acquire and diffuse information in relation to the prevention of accidents, occupational diseases, and other related subjects.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 1505/1505-55)
Sec. 1505-55. Transfer of Illinois Onsite Safety and Health Consultation Program. On and after July 1, 2012, as provided in the OSHA Program Reorganization Act, the powers, duties, rights, and responsibilities related to the Illinois Onsite Safety and Health Consultation Program, including, but not limited to, the duty to provide confidential on-site assistance to identify problems and solutions regarding compliance with the requirements of the federal Occupational Safety and Health Administration, are transferred from the Department of Commerce and Economic Opportunity to the Department of Labor.
(Source: P.A. 97-787, eff. 7-13-12.)

(20 ILCS 1505/1505-120) (was 20 ILCS 1505/43.17)
Sec. 1505-120. Act in relation to payment of wages. The Department has the power to exercise the rights, powers, and duties vested by law in the Department of Labor under "An Act in relation to the payment of wages due employees from their employers in certain cases, to provide for the enforcement thereof through the Department of Labor, and to prescribe penalties for the violation thereof", approved July 9, 1937 (repealed).
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 1505/1505-125)
Sec. 1505-125. Misclassification of employees as independent contractors. The Department of Labor, the Department of Employment Security, the Department of Revenue, the Office of the State Comptroller and the Illinois Workers' Compensation Commission shall cooperate under the Employee Classification Act by sharing information concerning any suspected misclassification by an employer or entity, as defined in the Employee Classification Act, of one or more employees as independent contractors.
(Source: P.A. 95-26, eff. 1-1-08.)

(20 ILCS 1505/1505-130)
Sec. 1505-130. Arbitration services. If the Department of Labor began providing arbitration services with respect to a particular controversy or difference under the Labor Arbitration Services Act before its repeal, the Department may continue to provide such arbitration services as may be necessary for the resolution of that controversy or difference in accordance with that Act as it existed immediately before its repeal.
(Source: P.A. 97-190, eff. 7-22-11.)

(20 ILCS 1505/1505-150) (was 20 ILCS 1505/43.20)
Sec. 1505-150. Complaints by child care facility employees. The Department has the power to investigate complaints, hold hearings, make determinations, and take other actions with respect to complaints against employers filed by employees of child care facilities pursuant to Section 7.2 of the Child Care Act of 1969.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 1505/1505-200) (was 20 ILCS 1505/43.21)
Sec. 1505-200. Criminal history record information. Whenever the Department is authorized or required by law to consider some aspect of criminal history record information for the purpose of carrying out its statutory powers and responsibilities, then, upon request and payment of fees in conformance with the requirements of Section 2605-400 of the Department of State Police Law (20 ILCS 2605/2605-400), the Department of State Police is authorized to furnish, pursuant to positive identification, any information contained in State files that is necessary to fulfill the request.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 1505/1505-205)
Sec. 1505-205. Badges. The Director must authorize each employee of the Department exercising the powers of a peace officer a distinct badge that, on its face, (i) clearly states that the badge is authorized by the Department and (ii) contains a unique identifying number. No other badge shall be authorized by the Department.
(Source: P.A. 91-883, eff. 1-1-01.)

(20 ILCS 1505/1505-210)
Sec. 1505-210. Funds. The Department has the authority to apply for, accept, receive, expend, and administer on behalf of the State any grants, gifts, bequests, loans, indirect cost reimbursements, funds, or anything else of value made available to the Department from any source for assistance with outreach activities related to the Department's enforcement efforts and staffing assistance for boards and commissions under the purview of the Department. Any federal funds received by the Department pursuant to this Section shall be deposited in a trust fund with the State Treasurer and held and disbursed by him or her in accordance with the Treasurer as Custodian of Funds Act, provided that such moneys shall be used only for the purposes for which they are contributed and any balance remaining shall be returned to the contributor. The Department is authorized to promulgate such rules and enter into such contracts as it may deem necessary in carrying out the provisions of this Section.
(Source: P.A. 97-745, eff. 7-6-12; 98-463, eff. 8-16-13.)






20 ILCS 1510/ - Illinois Guaranteed Job Opportunity Act.

(20 ILCS 1510/1)
Sec. 1. Short title. This Act may be cited as the Illinois Guaranteed Job Opportunity Act.
(Source: P.A. 88-114.)

(20 ILCS 1510/5)
Sec. 5. Statement of Findings and Purpose.
(a) Findings. The General Assembly finds that:
(1) the relationship between a strong educational

system, practical and realistic training and retraining programs and a healthy national economy is inseparable in an era in which economic growth is dependent on technology and is imperiled by unemployment, increasing numbers of unskilled, ill-trained and undereducated individuals in the workforce or seeking employment;

(2) restoring the competitiveness and enhancing the

productivity of Illinois will require that all workers possess basic educational skills and job experience; and

(3) our State must recognize the substantial impact

that an investment in human capital will have on increasing productivity.

(b) Purpose. It is therefore the purpose of this Act to establish a State program designed to improve our productivity and competitive position by investing in human capital, and to assist youth and adults to become productive workers in a competitive economy by authorizing a job opportunity program.
(Source: P.A. 88-114.)

(20 ILCS 1510/10)
Sec. 10. Definitions. As used in this Act:
"Department" means the Department of Commerce and Economic Opportunity.
"Eligible area" means a county, township, municipality, or ward or precinct of a municipality.
"Participant" means an individual who is determined to be eligible under Section 25.
"Project" means the definable task or group of tasks which:
(1) will be carried out by a public agency, a private

nonprofit organization, a private contractor, or a cooperative,

(2) (blank),
(3) will result in a specific product or

accomplishment, and

(4) would not otherwise be conducted with existing

funds.

"Director" means the Director of Commerce and Economic Opportunity.
(Source: P.A. 93-46, eff. 7-1-03; 94-793, eff. 5-19-06.)

(20 ILCS 1510/15)
Sec. 15. Establishment of program. The Department may issue grants for the operation of projects under this Act. The issuance of the grants is subject to the availability of State or federal funds and at the discretion of the Director. The General Assembly may appropriate funds for the purposes of this Section from any appropriate State source or from any appropriate federal source, regardless of which State agency is the initial recipient of the federal funds.
(Source: P.A. 93-46, eff. 7-1-03.)

(20 ILCS 1510/20)
Sec. 20. (Repealed).
(Source: P.A. 88-114. Repealed by P.A. 93-46, eff. 7-1-03.)

(20 ILCS 1510/25)
Sec. 25. Program eligibility.
(a) General Rule. An individual is eligible to participate in the job projects assisted under this Act if the individual:
(1) is at least 16 years of age;
(2) has resided in the eligible area for at least 30

days;

(3) has been unemployed for 35 days prior to the

determination of employment for job projects assisted under this Act;

(4) is a citizen of the United States, is a national

of the United States, is a lawfully admitted permanent resident alien, is a lawfully admitted refugee or parolee, or is otherwise authorized by the United States Attorney General to work in the United States; and

(5) is a recipient of assistance under Article IV of

the Illinois Public Aid Code.

(b) Limitations.
(1) (Blank).
(2) (Blank).
(3) No individual participating in the job

opportunity project assisted under this Act may work in any compensated job other than the job assisted under this Act for more than 20 hours per week.

(4) Individuals participating under this Act shall

seek employment during the period of employment assisted under this Act.

(5) Any individual eligible for retirement benefits

under the Social Security Act, under any retirement system for Federal Government employees, under the railroad retirement system, under the military retirement system, under a State or local government pension plan or retirement system, or any private pension program is not eligible to receive a job under a job project assisted under this Act.

(Source: P.A. 93-46, eff. 7-1-03.)

(20 ILCS 1510/30)
Sec. 30. Education requirements. Any individual who has not completed high school and who participates in a job project under this Act may enroll, if appropriate, in and maintain satisfactory progress in a secondary school or an adult basic education or high school equivalency testing program. Any individual with limited English speaking ability may participate, if appropriate, in an English as a Second Language program.
(Source: P.A. 98-718, eff. 1-1-15.)

(20 ILCS 1510/35)
Sec. 35. Local Job Projects.
(a) General authority. The Department may accept applications and issue grants for operation of projects under this Act.
(b) Project. Subject to appropriation, no more than 3 small projects may be selected to pilot a subsidized employment to Temporary Assistance for Needy Families (TANF) program for participants for a period of not more than 6 months. The selected projects shall demonstrate their ability to move clients from participation in the project to unsubsidized employment. The Department may refer TANF participants to other subsidized employment programs available through the federal Workforce Innovation and Opportunity Act or through other community-based programs.
(c) Political affiliation prohibited. No manager or other officer or employee of the job project assisted under this Act may apply a political affiliation test in selecting eligible participation for employment in the project.
(d) Limitations.
(1) Not more than 10% of the total expenses in any

fiscal year of the job project may be used for transportation and equipment.

(2) (Blank).
(e) Minimum hours per week employed. No eligible participant employed in a job project assisted under this Act may be employed on the project for less than 30 hours per week.
(f) (Blank).
(Source: P.A. 100-477, eff. 9-8-17.)

(20 ILCS 1510/40)
Sec. 40. Benefits; supportive services; job clubs.
(a) Wages. Each eligible participant who is employed in job projects assisted under this Act shall receive wages equal to the higher of (1) the minimum wage under Section 6(a)(1) of the Fair Labor Standards Act of 1938 or (2) the minimum wage under the applicable minimum wage law.
(b) No participant shall be eligible for unemployment compensation during or on the basis of employment in a project.
(c) Supportive services. Each eligible participant who is employed in projects assisted under this Act shall be eligible for supportive services as provided under rules developed by the Department.
(d) Job clubs. All participants shall participate in a job club. The project shall operate or otherwise make arrangements for each participant to participate in a job club.
(Source: P.A. 93-46, eff. 7-1-03.)

(20 ILCS 1510/45)
Sec. 45. Labor standards applicable to job projects.
(a) Conditions of employment.
(1) Conditions of employment and training shall be

appropriate and reasonable in light of factors such as the type of work, geographical region, and proficiency of the participant.

(2) Health and safety standards established under

State and Federal law, otherwise applicable to working conditions of employees, shall be equally applicable to working conditions of participants.

(3) No funds available under this Act may be used for

contributions on behalf of any participant to retirement systems or plans.

(b) Displacement rules.
(1) No currently employed worker shall be displaced

by any participant, including partial displacement such as a reduction in the hours of nonovertime work, wages, or employment benefits.

(2) No job project shall impair existing contracts

for services or collective bargaining agreements, except that no job project under this Act which would be inconsistent with the terms of a collective bargaining agreement shall be undertaken without the written concurrence of the labor organization and employer concerned.

(3) No participant shall be employed or job opening

filled when any other individual is on layoff from the same or any substantially equivalent job, or when the employer has terminated the employment of any regular employee or otherwise reduced its workforce with the intention of filling the vacancy so created by hiring a participant whose wages are subsidized under this Act.

(4) No jobs shall be created in a promotional line

that will infringe in any way upon the promotional opportunities of currently employed individuals.

(Source: P.A. 93-46, eff. 7-1-03.)

(20 ILCS 1510/50)
Sec. 50. Nondiscrimination.
(a) General rule.
(1) Discrimination on the basis of age, on the basis

of physical or mental disability, on the basis of sex, or on the basis of race, color, or national origin is prohibited.

(2) No individual shall be excluded from

participation in, denied the benefits of, subjected to discrimination under, or denied employment in the administration of or in connection with any project because of race, color, religion, sex, national origin, age, physical or mental disability, or political affiliation or belief.

(3) (Blank).
(4) With respect to terms and conditions affecting,

or rights provided to, individuals who are participants in activities supported by funds provided under this Act, the individuals shall not be discriminated against solely because of their status as the participants.

(b) (Blank).
(c) (Blank).
(Source: P.A. 99-143, eff. 7-27-15.)

(20 ILCS 1510/55)
Sec. 55. Evaluation. Each project shall maintain a file for each individual employed. These files shall be available to the Department upon request.
(Source: P.A. 93-46, eff. 7-1-03.)

(20 ILCS 1510/60)
Sec. 60. (Repealed).
(Source: P.A. 88-114. Repealed by P.A. 93-46, eff. 7-1-03.)

(20 ILCS 1510/65)
Sec. 65. Evaluation. The Department shall conduct an evaluation of the success of the projects funded under this Act. Each project shall cooperate with the Department in the collection of any data needed for the evaluation.
(Source: P.A. 93-46, eff. 7-1-03.)



20 ILCS 1605/ - Illinois Lottery Law.

(20 ILCS 1605/1) (from Ch. 120, par. 1151)
Sec. 1. This Act shall be known and may be cited as the "Illinois Lottery Law".
(Source: P.A. 78-3rd S.S.-20.)

(20 ILCS 1605/2) (from Ch. 120, par. 1152)
(Text of Section before amendment by P.A. 100-466)
Sec. 2. This Act is enacted to implement and establish within the State a lottery to be conducted by the State through the Department. The entire net proceeds of the Lottery are to be used for the support of the State's Common School Fund, except as provided in subsection (o) of Section 9.1 and Sections 21.5, 21.6, 21.7, 21.8, and 21.9. The General Assembly finds that it is in the public interest for the Department to conduct the functions of the Lottery with the assistance of a private manager under a management agreement overseen by the Department. The Department shall be accountable to the General Assembly and the people of the State through a comprehensive system of regulation, audits, reports, and enduring operational oversight. The Department's ongoing conduct of the Lottery through a management agreement with a private manager shall act to promote and ensure the integrity, security, honesty, and fairness of the Lottery's operation and administration. It is the intent of the General Assembly that the Department shall conduct the Lottery with the assistance of a private manager under a management agreement at all times in a manner consistent with 18 U.S.C. 1307(a)(1), 1307(b)(1), 1953(b)(4).
(Source: P.A. 98-649, eff. 6-16-14; 99-933, eff. 1-27-17.)

(Text of Section after amendment by P.A. 100-466)
Sec. 2. This Act is enacted to implement and establish within the State a lottery to be conducted by the State through the Department. The entire net proceeds of the Lottery are to be used for the support of the State's Common School Fund, except as provided in subsection (o) of Section 9.1 and Sections 21.5, 21.6, 21.7, 21.8, and 21.9. The General Assembly finds that it is in the public interest for the Department to conduct the functions of the Lottery with the assistance of a private manager under a management agreement overseen by the Department. The Department shall be accountable to the General Assembly and the people of the State through a comprehensive system of regulation, audits, reports, and enduring operational oversight. The Department's ongoing conduct of the Lottery through a management agreement with a private manager shall act to promote and ensure the integrity, security, honesty, and fairness of the Lottery's operation and administration. It is the intent of the General Assembly that the Department shall conduct the Lottery with the assistance of a private manager under a management agreement at all times in a manner consistent with 18 U.S.C. 1307(a)(1), 1307(b)(1), 1953(b)(4).
Beginning with Fiscal Year 2018 and every year thereafter, any moneys transferred from the State Lottery Fund to the Common School Fund shall be supplemental to, and not in lieu of, any other money due to be transferred to the Common School Fund by law or appropriation.
(Source: P.A. 99-933, eff. 1-27-17; 100-466, eff. 6-1-18.)

(20 ILCS 1605/3) (from Ch. 120, par. 1153)
Sec. 3. For the purposes of this Act:
a. "Lottery" or "State Lottery" means the lottery or lotteries established and operated pursuant to this Act.
b. "Board" means the Lottery Control Board created by this Act.
c. "Department" means the Department of the Lottery.
d. (Blank).
e. "Chairman" means the Chairman of the Lottery Control Board.
f. "Multi-state game directors" means such persons, including the Director, as may be designated by an agreement between the Department and one or more additional lotteries operated under the laws of another state or states.
g. (Blank).
h. "Director" means the Director of the Department of the Lottery.
i. "Management agreement" means an agreement or contract between the Department on behalf of the State with a private manager, as an independent contractor, whereby the private manager provides management services to the Lottery in exchange for compensation that may consist of, among other things, a fee for services and a performance-based bonus of no more than 5% of Lottery profits so long as the Department continues to exercise actual control over all significant business decisions made by the private manager as set forth in Section 9.1.
j. "Person" means any individual, firm, association, joint venture, partnership, estate, trust, syndicate, fiduciary, corporation, or other legal entity, group, or combination.
k. "Private manager" means a person that provides management services to the Lottery on behalf of the Department under a management agreement.
l. "Profits" means total revenues accruing from the sale of lottery tickets or shares and related proceeds minus (1) the payment of prizes and retailer bonuses and (2) the payment of costs incurred in the operation and administration of the lottery, excluding costs of services directly rendered by a private manager.
m. "Chief Procurement Officer" means the Chief Procurement Officer provided for under paragraph (4) of subsection (a) of Section 10-20 of the Illinois Procurement Code.
(Source: P.A. 97-464, eff. 8-19-11; 98-499, eff. 8-16-13.)

(20 ILCS 1605/4) (from Ch. 120, par. 1154)
Sec. 4. The Department of the Lottery is established to implement and regulate the State Lottery in the manner provided in this Act.
(Source: P.A. 97-464, eff. 10-15-11.)

(20 ILCS 1605/5) (from Ch. 120, par. 1155)
Sec. 5. (a) The Department shall be under the supervision and direction of a Director, who shall be a person qualified by training and experience to perform the duties required by this Act. The Director shall be appointed by the Governor, by and with the advice and consent of the Senate. The term of office of the Director shall expire on the third Monday of January in odd numbered years provided that he or she shall hold office until a successor is appointed and qualified. The annual salary of the Director is $142,000.
Any vacancy occurring in the office of the Director shall be filled in the same manner as the original appointment. In case of a vacancy during the recess of the Senate, the Governor shall make a temporary appointment until the next meeting of the Senate, when the Governor shall nominate some person to fill the office, and any person so nominated who is confirmed by the Senate shall hold office during the remainder of the term and until his or her successor is appointed and qualified.
During the absence or inability to act of the Director, or in the case of a vacancy in the office of Director until a successor is appointed and qualified, the Governor may designate some person as Acting Director of the Lottery to execute the powers and discharge the duties vested by law in that office. A person who is designated as an Acting Director shall not continue in office for more than 60 calendar days unless the Governor files a message with the Secretary of the Senate nominating that person to fill the office. After 60 calendar days, the office is considered vacant and shall be filled only under this Section. No person who has been appointed by the Governor to serve as Acting Director shall, except at the Senate's request, be designated again as an Acting Director at the same session of that Senate, subject to the provisions of this Section. A person appointed as an Acting Director is not required to meet the requirements of paragraph (1) of subsection (b) of this Section. In no case may the Governor designate a person to serve as Acting Director if that person has prior to the effective date of this amendatory Act of the 97th General Assembly exercised any of the duties and functions of the office of Director without having been nominated by the Governor to serve as Director.
(b) The Director shall devote his or her entire time and attention to the duties of the office and shall not be engaged in any other profession or occupation.
The Director shall:
(1) be qualified by training and experience to direct

a lottery, including, at a minimum, 5 years of senior executive-level experience in the successful advertising, marketing, and selling of consumer products, 4 years of successful experience directing a lottery on behalf of a governmental entity, or 5 years of successful senior-level management experience at a lottery on behalf of a governmental entity;

(2) have significant and meaningful management and

regulatory experience; and

(3) have a good reputation, particularly as a person

of honesty, independence, and integrity.

The Director shall not during his or her term of appointment: become a candidate for any elective office; hold any other elected or appointed public office; be actively involved in the affairs of any political party or political organization; advocate for the appointment of another person to an appointed or elected office or position; or actively participate in any campaign for any elective office. The Director may be appointed to serve on a governmental advisory or board study commission or as otherwise expressly authorized by law.
(c) No person shall perform the duties and functions of the Director, or otherwise exercise the authority of the Director, unless the same shall have been appointed by the Governor pursuant to this Section.
(Source: P.A. 97-464, eff. 8-19-11; 98-499, eff. 8-16-13.)

(20 ILCS 1605/5.1)
Sec. 5.1. E.J. "Zeke" Giorgi Lottery Building. The building occupied by the Department from time to time as its main office in Springfield shall be known as the E.J. "Zeke" Giorgi Lottery Building.
(Source: P.A. 88-676, eff. 12-14-94.)

(20 ILCS 1605/6) (from Ch. 120, par. 1156)
Sec. 6. There is hereby created an independent board to be known as the Lottery Control Board, consisting of 5 members, all of whom shall be citizens of the United States and residents of this State and shall be appointed by the Governor with the advice and consent of the Senate. No more than 3 of the 5 members shall be members of the same political party. A chairman of the Board shall be chosen annually from the membership of the Board by a majority of the members of the Board at the first meeting of the Board each fiscal year.
Initial members shall be appointed to the Board by the Governor as follows: one member to serve until July 1, 1974, and until his successor is appointed and qualified; 2 members to serve until July 1, 1975, and until their successors are appointed and qualified; 2 members to serve until July 1, 1976, and until their successors are appointed and qualified. As terms of members so appointed expire, their successors shall be appointed for terms to expire the first day in July 3 years thereafter, and until their successors are appointed and qualified.
Any vacancy in the Board occurring for any reason other than expiration of term, shall be filled for the unexpired term in the same manner as the original appointment.
Any member of the Board may be removed by the Governor for neglect of duty, misfeasance, malfeasance, or nonfeasance in office.
Board members shall receive as compensation for their services $100 for each day they are in attendance at any official board meeting, but in no event shall members receive more than $1,200 per year. They shall receive no other compensation for their services, but shall be reimbursed for necessary traveling and other reasonable expenses incurred in the performance of their official duties. Each member shall make a full financial disclosure upon appointment.
The Board shall hold at least one meeting each quarter of the fiscal year. In addition, special meetings may be called by the Chairman, any 2 Board members, or the Director of the Department, upon delivery of 72 hours' written notice to the office of each member. All Board meetings shall be open to the public pursuant to the Open Meetings Act.
Three members of the Board shall constitute a quorum, and 3 votes shall be required for any final determination by the Board. The Board shall keep a complete and accurate record of all its meetings.
(Source: P.A. 97-464, eff. 10-15-11; 98-499, eff. 8-16-13.)

(20 ILCS 1605/7.1) (from Ch. 120, par. 1157.1)
Sec. 7.1. The Department shall promulgate such rules and regulations governing the establishment and operation of a State lottery as it deems necessary to carry out the purposes of this Act. Such rules and regulations shall be subject to the provisions of The Illinois Administrative Procedure Act. The Department shall issue written game rules, play instructions, directives, operations manuals, brochures, or any other publications necessary to conduct specific games, as authorized by rule by the Department. Any written game rules, play instructions, directives, operations manuals, brochures, or other game publications issued by the Department that relate to a specific lottery game shall be maintained as a public record in the Department's principal office, and made available for public inspection and copying but shall be exempt from the rulemaking procedures of the Illinois Administrative Procedure Act. However, when such written materials contain any policy of general applicability, the Department shall formulate and adopt such policy as a rule in accordance with the provisions of the Illinois Administrative Procedure Act. In addition, the Department shall publish each January in the Illinois Register a list of all game-specific rules, play instructions, directives, operations manuals, brochures, or other game-specific publications issued by the Department during the previous year and instructions concerning how the public may obtain copies of these materials from the Department.
(Source: P.A. 97-464, eff. 10-15-11.)

(20 ILCS 1605/7.2) (from Ch. 120, par. 1157.2)
Sec. 7.2. The rules and regulations of the Department may include, but shall not be limited to, the following:
(1) The types of lotteries to be conducted;
(2) The price, or prices, of tickets or shares in the

lottery;

(3) The numbers and sizes of the prizes on the

winning tickets or shares;

(4) The manner of selecting the winning tickets or

shares;

(5) The manner of payment of prizes to the holders of

winning tickets or shares;

(6) The frequency of the drawing or selections of

winning tickets or shares, without limitation;

(7) Without limit to number, the type or types of

locations at which tickets or shares may be sold;

(8) The method to be used in selling tickets or

shares;

(9) The manner and amount of compensation, if any, to

be paid licensed sales agents necessary to provide for the adequate availability of tickets or shares to prospective buyers and for the convenience of the public;

(10) The apportionment of the total revenues accruing

from the sale of lottery tickets or shares and from all other sources among (i) the payment of prizes to the holders of winning tickets or shares, (ii) the payment of costs incurred in the operation and administration of the lottery, including the expenses of the Department and the costs resulting from any contract or contracts entered into for promotional, advertising or operational services or for the purchase or lease of lottery equipment and materials, and (iii) for monthly transfers to the Common School Fund. The net revenues accruing from the sale of lottery tickets shall be determined by deducting from total revenues the payments required by paragraphs (i) and (ii) of this subsection.

(11) Such other matters necessary or desirable for

the efficient and economical operation and administration of the lottery and for the convenience of the purchasers of tickets or shares and the holders of winning tickets or shares.

(Source: P.A. 99-933, eff. 1-27-17.)

(20 ILCS 1605/7.3) (from Ch. 120, par. 1157.3)
Sec. 7.3. The Board shall designate Hearing Officers who shall conduct hearings upon complaints charging violations of this Act or of regulations thereunder, and such other hearings as may be provided by Department rule. The Board may hear appeals from the recommended decisions of its Hearing Officers in accordance with procedures established by Department rule. Whenever the Department issues a Notice of Assessment under Section 21 of this Act, the lottery sales agent may protest such Notice by filing a request for hearing within 20 days of the date of such Notice.
(Source: P.A. 85-1224; 86-1475.)

(20 ILCS 1605/7.4) (from Ch. 120, par. 1157.4)
Sec. 7.4. The Department shall carry on a continuous study and investigation of the lottery throughout the State (1) for the purpose of ascertaining any defects in this Act or in the rules and regulations issued under this Act whereby any abuses in the administration and operation of the lottery or any evasion of this Act or the rules and regulations may arise or be practiced, (2) for the purpose of formulating recommendations for changes in this Act and the rules and regulations promulgated hereunder to prevent such abuses and evasions, (3) to guard against the use of this Act and the rules and regulations issued hereunder as a cloak for the carrying on of organized gambling and crime, and (4) to insure that the law and rules and regulations shall be in such form and be so administered as to serve the true purposes of this Act.
(Source: P.A. 84-1128.)

(20 ILCS 1605/7.5) (from Ch. 120, par. 1157.5)
Sec. 7.5. The Board shall report to the Governor, the Attorney General, the Speaker of the House, the President of the Senate, the minority leaders of both houses, and such other State officers as from time to time it deems appropriate, any matters which it deems to require an immediate change in the laws of this State in order to prevent abuses and evasions of this Act or rules and regulations promulgated thereunder or to rectify undesirable conditions in connection with the administration or operation of the lottery.
(Source: P.A. 84-1128.)

(20 ILCS 1605/7.6) (from Ch. 120, par. 1157.6)
Sec. 7.6. The Board shall advise and make recommendations to the Director regarding the functions and operations of the State Lottery. A copy of all such recommendations shall also be forwarded to the Governor, the Attorney General, the Speaker of the House, the President of the Senate and the minority leaders of both houses.
(Source: P.A. 97-464, eff. 10-15-11; 98-499, eff. 8-16-13.)

(20 ILCS 1605/7.8) (from Ch. 120, par. 1157.8)
Sec. 7.8. The Department shall make an annual report regarding the work of the Board to the Governor, the Speaker of the House, the President of the Senate, and the minority leaders of both houses, such report to be a public report.
(Source: P.A. 84-1128.)

(20 ILCS 1605/7.8a) (from Ch. 120, par. 1157.8a)
Sec. 7.8a. The Board shall establish advertising policy to ensure that advertising content and practices do not target with the intent to exploit specific groups or economic classes of people, and that its content is accurate and not misleading. The Board shall review, at least quarterly, all past advertising for major media campaigns to ensure that they do not target with the intent to exploit specific groups or economic classes of people, and that their content is accurate and not misleading. If the Board finds that advertising conflicts with such policy, it shall have the authority to direct the Department to cease that advertising. The Director or his or her designee shall provide a briefing on proposed major media campaigns at any regularly scheduled meeting upon written request from any Board member. Such written request must be received by the Director at least 10 days prior to the regularly scheduled meeting.
(Source: P.A. 98-499, eff. 8-16-13.)

(20 ILCS 1605/7.11) (from Ch. 120, par. 1157.11)
Sec. 7.11. The Department may establish and collect nominal charges for promotional products ("premiums") and other promotional materials produced or acquired by the Department as part of its advertising and promotion activities. Such premiums or other promotional materials may be sold to individuals, government agencies and not-for-profit organizations, but not to for-profit enterprises for the purpose of resale. Other State agencies shall be charged no more than the cost to the Department of the premium or promotional material. All proceeds from the sale of premiums or promotional materials shall be deposited in the State Lottery Fund in the State Treasury.
(Source: P.A. 97-464, eff. 10-15-11.)

(20 ILCS 1605/7.12)
(Section scheduled to be repealed on July 1, 2018)
Sec. 7.12. Internet program.
(a) The General Assembly finds that:
(1) the consumer market in Illinois has changed since

the creation of the Illinois State Lottery in 1974;

(2) the Internet has become an integral part of

everyday life for a significant number of Illinois residents not only in regards to their professional life, but also in regards to personal business and communication; and

(3) the current practices of selling lottery tickets

does not appeal to the new form of market participants who prefer to make purchases on the Internet at their own convenience.

It is the intent of the General Assembly to create an Internet program for the sale of lottery tickets to capture this new form of market participant.
(b) The Department shall create a program that allows an individual 18 years of age or older to purchase lottery tickets or shares on the Internet without using a Lottery retailer with on-line status, as those terms are defined by rule. The Department shall restrict the sale of lottery tickets on the Internet to transactions initiated and received or otherwise made exclusively within the State of Illinois. The Department shall adopt rules necessary for the administration of this program. These rules shall include, among other things, requirements for marketing of the Lottery to infrequent players, as well as limitations on the purchases that may be made through any one individual's lottery account. The provisions of this Act and the rules adopted under this Act shall apply to the sale of lottery tickets or shares under this program.
Before beginning the program, the Department of the Lottery must submit a request to the United States Department of Justice for review of the State's plan to implement a program for the sale of lottery tickets on the Internet and its propriety under federal law. The Department shall implement the Internet program only if the Department of Justice does not object to the implementation of the program within a reasonable period of time after its review.
The Department is obligated to implement the program set forth in this Section and Sections 7.15 and 7.16 only at such time, and to such extent, that the Department of Justice does not object to the implementation of the program within a reasonable period of time after its review. While the Illinois Lottery may only offer Lotto, Mega Millions, and Powerball games through the program, the Department shall request review from the federal Department of Justice for the Illinois Lottery to sell lottery tickets on the Internet on behalf of the State of Illinois that are not limited to just these games.
The Department shall authorize the private manager to implement and administer the program pursuant to the management agreement entered into under Section 9.1 and in a manner consistent with the provisions of this Section. If a private manager has not been selected pursuant to Section 9.1 at the time the Department is obligated to implement the program, then the Department shall not proceed with the program until after the selection of the private manager, at which time the Department shall authorize the private manager to implement and administer the program pursuant to the management agreement entered into under Section 9.1 and in a manner consistent with the provisions of this Section.
Nothing in this Section shall be construed as prohibiting the Department from implementing and operating a website portal whereby individuals who are 18 years of age or older with an Illinois mailing address may apply to purchase lottery tickets via subscription. Nothing in this Section shall also be construed as prohibiting the sale of Lotto, Mega Millions, and Powerball games by a lottery licensee pursuant to the Department's rules.
(c) (Blank).
(d) This Section is repealed on July 1, 2018.
(Source: P.A. 99-523, eff. 6-30-16; 100-23, eff. 7-6-17.)

(20 ILCS 1605/7.15)
Sec. 7.15. Verification for Internet program; security for Internet lottery accounts. The Department must establish a procedure to verify that an individual is 18 years of age or older and that the sale of lottery tickets on the Internet is limited to transactions that are initiated and received or otherwise made exclusively within the State of Illinois, unless the federal Department of Justice indicates that it is legal for the transactions to originate in states other than Illinois. An individual must satisfy the verification procedure before he or she may establish one Internet lottery account and purchase lottery tickets or shares through the Internet pilot program. By rule, the Department shall establish funding procedures for Internet lottery accounts and shall provide a mechanism to prevent the unauthorized use of Internet lottery accounts. If any participant in the pilot program violates any provisions of this amendatory Act of the 96th General Assembly or rule established by the Department, the participant's winnings shall be forfeited. Such forfeited winnings shall be deposited in the Common School Fund.
(Source: P.A. 96-34, eff. 7-13-09; 96-840, eff. 12-23-09.)

(20 ILCS 1605/7.16)
Sec. 7.16. Voluntary self-exclusion program for Internet lottery sales. Any resident, or non-resident if allowed to participate in the pilot program, may voluntarily prohibit themselves from establishing an Internet lottery account. The Department shall incorporate the voluntary self-exclusion program for Internet lottery accounts into any existing self-exclusion program that it operates on the effective date of this amendatory Act of the 96th General Assembly.
(Source: P.A. 96-34, eff. 7-13-09.)

(20 ILCS 1605/7.17)
Sec. 7.17. (Repealed).
(Source: P.A. 96-37, eff. 7-13-09. Repealed by P.A. 96-840, eff. 12-23-09.)

(20 ILCS 1605/8) (from Ch. 120, par. 1158)
Sec. 8. In connection with any hearing held pursuant to Section 7.3 of this Act, the Board, or any Hearing Officer appointed by the Board, may subpoena and compel the appearance of witnesses and production of documents, papers, books, records and other evidence before it in any matter over which it has jurisdiction, control or supervision. The Board, or any appointed Hearing Officer, shall have the power to administer oaths and affirmations to persons whose testimony is required. If a person subpoenaed to attend in any such proceeding or hearing fails to obey the command of the subpoena without reasonable cause, or if a person in attendance in any such proceeding or hearing refuses, without lawful cause, to be examined or to answer a legal or pertinent question or to exhibit any books, account, record or other document when ordered so to do by the Board or its Hearing Officer, the Board or Hearing Officer may apply to the circuit court, upon proof by affidavit of the facts, for an order returnable in not less than 2 nor more than 10 days, or as the court may prescribe, directing such person to show cause before the court why he or she should not comply with such subpoena or such order.
Upon return of the order, the court shall examine such person under oath, and if the court determines, after giving such person an opportunity to be heard, that he or she refused without legal excuse to comply with such subpoena or such order of the Board or Hearing Officer, the court may order such person to comply therewith immediately and any failure to obey the order of the court may be punished as a contempt of court.
All subpoenas and subpoenas duces tecum issued under the provisions of this Act may be served by any person of lawful age. The fees of witnesses for attendance and travel shall be the same as the fees of witnesses before the circuit courts of this State. When the witness is subpoenaed at the instance of the Department or any officer or employee thereof, such fees shall be paid in the same manner as other expenses of the Department. When the witness is subpoenaed at the instance of any other party to any such proceeding, the Department may require that the cost of service of the subpoena or subpoena duces tecum and the fee of the witness be borne by the party at whose instance the witness is summoned. In such case, and on motion of the Department, the Board or its Hearing Officer may require a deposit to cover the cost of such service and witness fees.
The Department, or any officer or employee thereof, or any other party to a hearing before the Board or its Hearing Officers, may cause the depositions of witnesses within the State to be taken in the manner prescribed by law for like depositions in civil actions in courts of this State, and to that end compel the attendance of witnesses and the production of books, papers, records or memoranda.
(Source: P.A. 85-1224.)

(20 ILCS 1605/8.1) (from Ch. 120, par. 1158.1)
Sec. 8.1. Contracts for State Lottery tickets or shares or for other State Lottery game related services shall be obtained through the utilization of competitive negotiation procedures whenever practicable.
(Source: P.A. 84-268.)

(20 ILCS 1605/9) (from Ch. 120, par. 1159)
Sec. 9. The Director, as administrative head of the Department, shall direct and supervise all its administrative and technical activities. In addition to the duties imposed upon him elsewhere in this Act, it shall be the Director's duty:
a. To supervise and administer the operation of the

lottery in accordance with the provisions of this Act or such rules and regulations of the Department adopted thereunder.

b. To attend meetings of the Board or to appoint a

designee to attend in his stead.

c. To employ and direct such personnel in accord

with the Personnel Code, as may be necessary to carry out the purposes of this Act. In addition, the Director may by agreement secure such services as he or she may deem necessary from any other department, agency, or unit of the State government, and may employ and compensate such consultants and technical assistants as may be required and is otherwise permitted by law.

d. To license, in accordance with the provisions of

Sections 10 and 10.1 of this Act and the rules and regulations of the Department adopted thereunder, as agents to sell lottery tickets such persons as in his opinion will best serve the public convenience and promote the sale of tickets or shares. The Director may require a bond from every licensed agent, in such amount as provided in the rules and regulations of the Department. Every licensed agent shall prominently display his license, or a copy thereof, as provided in the rules and regulations of the Department.

e. To suspend or revoke any license issued pursuant

to this Act or the rules and regulations promulgated by the Department thereunder.

f. To confer regularly as necessary or desirable and

not less than once every month with the Lottery Control Board on the operation and administration of the Lottery; to make available for inspection by the Board or any member of the Board, upon request, all books, records, files, and other information and documents of his office; to advise the Board and recommend such rules and regulations and such other matters as he deems necessary and advisable to improve the operation and administration of the lottery.

g. To enter into contracts for the operation of the

lottery, or any part thereof, and into contracts for the promotion of the lottery on behalf of the Department with any person, firm or corporation, to perform any of the functions provided for in this Act or the rules and regulations promulgated thereunder. The Department shall not expend State funds on a contractual basis for such functions unless those functions and expenditures are expressly authorized by the General Assembly.

h. To enter into an agreement or agreements with the

management of state lotteries operated pursuant to the laws of other states for the purpose of creating and operating a multi-state lottery game wherein a separate and distinct prize pool would be combined to award larger prizes to the public than could be offered by the several state lotteries, individually. No tickets or shares offered in connection with a multi-state lottery game shall be sold within the State of Illinois, except those offered by and through the Department. No such agreement shall purport to pledge the full faith and credit of the State of Illinois, nor shall the Department expend State funds on a contractual basis in connection with any such game unless such expenditures are expressly authorized by the General Assembly, provided, however, that in the event of error or omission by the Illinois State Lottery in the conduct of the game, as determined by the multi-state game directors, the Department shall be authorized to pay a prize winner or winners the lesser of a disputed prize or $1,000,000, any such payment to be made solely from funds appropriated for game prize purposes. The Department shall be authorized to share in the ordinary operating expenses of any such multi-state lottery game, from funds appropriated by the General Assembly, and in the event the multi-state game control offices are physically located within the State of Illinois, the Department is authorized to advance start-up operating costs not to exceed $150,000, subject to proportionate reimbursement of such costs by the other participating state lotteries. The Department shall be authorized to share proportionately in the costs of establishing a liability reserve fund from funds appropriated by the General Assembly. The Department is authorized to transfer prize award funds attributable to Illinois sales of multi-state lottery game tickets to the multi-state control office, or its designated depository, for deposit to such game pool account or accounts as may be established by the multi-state game directors, the records of which account or accounts shall be available at all times for inspection in an audit by the Auditor General of Illinois and any other auditors pursuant to the laws of the State of Illinois. No multi-state game prize awarded to a nonresident of Illinois, with respect to a ticket or share purchased in a state other than the State of Illinois, shall be deemed to be a prize awarded under this Act for the purpose of taxation under the Illinois Income Tax Act. The Department shall promulgate such rules as may be appropriate to implement the provisions of this Section.

i. To make a continuous study and investigation of

(1) the operation and the administration of similar laws which may be in effect in other states or countries, (2) any literature on the subject which from time to time may be published or available, (3) any Federal laws which may affect the operation of the lottery, and (4) the reaction of Illinois citizens to existing and potential features of the lottery with a view to recommending or effecting changes that will tend to serve the purposes of this Act.

j. To report monthly to the State Treasurer and the

Lottery Control Board a full and complete statement of lottery revenues, prize disbursements and other expenses for each month and the amounts to be transferred to the Common School Fund pursuant to Section 7.2, and to make an annual report, which shall include a full and complete statement of lottery revenues, prize disbursements and other expenses, to the Governor and the Board. All reports required by this subsection shall be public and copies of all such reports shall be sent to the Speaker of the House, the President of the Senate, and the minority leaders of both houses.

(Source: P.A. 98-499, eff. 8-16-13; 99-933, eff. 1-27-17.)

(20 ILCS 1605/9.1)
Sec. 9.1. Private manager and management agreement.
(a) As used in this Section:
"Offeror" means a person or group of persons that responds to a request for qualifications under this Section.
"Request for qualifications" means all materials and documents prepared by the Department to solicit the following from offerors:
(1) Statements of qualifications.
(2) Proposals to enter into a management agreement,

including the identity of any prospective vendor or vendors that the offeror intends to initially engage to assist the offeror in performing its obligations under the management agreement.

"Final offer" means the last proposal submitted by an offeror in response to the request for qualifications, including the identity of any prospective vendor or vendors that the offeror intends to initially engage to assist the offeror in performing its obligations under the management agreement.
"Final offeror" means the offeror ultimately selected by the Governor to be the private manager for the Lottery under subsection (h) of this Section.
(b) By September 15, 2010, the Governor shall select a private manager for the total management of the Lottery with integrated functions, such as lottery game design, supply of goods and services, and advertising and as specified in this Section.
(c) Pursuant to the terms of this subsection, the Department shall endeavor to expeditiously terminate the existing contracts in support of the Lottery in effect on the effective date of this amendatory Act of the 96th General Assembly in connection with the selection of the private manager. As part of its obligation to terminate these contracts and select the private manager, the Department shall establish a mutually agreeable timetable to transfer the functions of existing contractors to the private manager so that existing Lottery operations are not materially diminished or impaired during the transition. To that end, the Department shall do the following:
(1) where such contracts contain a provision

authorizing termination upon notice, the Department shall provide notice of termination to occur upon the mutually agreed timetable for transfer of functions;

(2) upon the expiration of any initial term or

renewal term of the current Lottery contracts, the Department shall not renew such contract for a term extending beyond the mutually agreed timetable for transfer of functions; or

(3) in the event any current contract provides for

termination of that contract upon the implementation of a contract with the private manager, the Department shall perform all necessary actions to terminate the contract on the date that coincides with the mutually agreed timetable for transfer of functions.

If the contracts to support the current operation of the Lottery in effect on the effective date of this amendatory Act of the 96th General Assembly are not subject to termination as provided for in this subsection (c), then the Department may include a provision in the contract with the private manager specifying a mutually agreeable methodology for incorporation.
(c-5) The Department shall include provisions in the management agreement whereby the private manager shall, for a fee, and pursuant to a contract negotiated with the Department (the "Employee Use Contract"), utilize the services of current Department employees to assist in the administration and operation of the Lottery. The Department shall be the employer of all such bargaining unit employees assigned to perform such work for the private manager, and such employees shall be State employees, as defined by the Personnel Code. Department employees shall operate under the same employment policies, rules, regulations, and procedures, as other employees of the Department. In addition, neither historical representation rights under the Illinois Public Labor Relations Act, nor existing collective bargaining agreements, shall be disturbed by the management agreement with the private manager for the management of the Lottery.
(d) The management agreement with the private manager shall include all of the following:
(1) A term not to exceed 10 years, including any

renewals.

(2) A provision specifying that the Department:
(A) shall exercise actual control over all

significant business decisions;

(A-5) has the authority to direct or countermand

operating decisions by the private manager at any time;

(B) has ready access at any time to information

regarding Lottery operations;

(C) has the right to demand and receive

information from the private manager concerning any aspect of the Lottery operations at any time; and

(D) retains ownership of all trade names,

trademarks, and intellectual property associated with the Lottery.

(3) A provision imposing an affirmative duty on the

private manager to provide the Department with material information and with any information the private manager reasonably believes the Department would want to know to enable the Department to conduct the Lottery.

(4) A provision requiring the private manager to

provide the Department with advance notice of any operating decision that bears significantly on the public interest, including, but not limited to, decisions on the kinds of games to be offered to the public and decisions affecting the relative risk and reward of the games being offered, so the Department has a reasonable opportunity to evaluate and countermand that decision.

(5) A provision providing for compensation of the

private manager that may consist of, among other things, a fee for services and a performance based bonus as consideration for managing the Lottery, including terms that may provide the private manager with an increase in compensation if Lottery revenues grow by a specified percentage in a given year.

(6) (Blank).
(7) A provision requiring the deposit of all Lottery

proceeds to be deposited into the State Lottery Fund except as otherwise provided in Section 20 of this Act.

(8) A provision requiring the private manager to

locate its principal office within the State.

(8-5) A provision encouraging that at least 20% of

the cost of contracts entered into for goods and services by the private manager in connection with its management of the Lottery, other than contracts with sales agents or technical advisors, be awarded to businesses that are a minority-owned business, a women-owned business, or a business owned by a person with disability, as those terms are defined in the Business Enterprise for Minorities, Women, and Persons with Disabilities Act.

(9) A requirement that so long as the private manager

complies with all the conditions of the agreement under the oversight of the Department, the private manager shall have the following duties and obligations with respect to the management of the Lottery:

(A) The right to use equipment and other assets

used in the operation of the Lottery.

(B) The rights and obligations under contracts

with retailers and vendors.

(C) The implementation of a comprehensive

security program by the private manager.

(D) The implementation of a comprehensive system

of internal audits.

(E) The implementation of a program by the

private manager to curb compulsive gambling by persons playing the Lottery.

(F) A system for determining (i) the type of

Lottery games, (ii) the method of selecting winning tickets, (iii) the manner of payment of prizes to holders of winning tickets, (iv) the frequency of drawings of winning tickets, (v) the method to be used in selling tickets, (vi) a system for verifying the validity of tickets claimed to be winning tickets, (vii) the basis upon which retailer commissions are established by the manager, and (viii) minimum payouts.

(10) A requirement that advertising and promotion

must be consistent with Section 7.8a of this Act.

(11) A requirement that the private manager market

the Lottery to those residents who are new, infrequent, or lapsed players of the Lottery, especially those who are most likely to make regular purchases on the Internet as permitted by law.

(12) A code of ethics for the private manager's

officers and employees.

(13) A requirement that the Department monitor and

oversee the private manager's practices and take action that the Department considers appropriate to ensure that the private manager is in compliance with the terms of the management agreement, while allowing the manager, unless specifically prohibited by law or the management agreement, to negotiate and sign its own contracts with vendors.

(14) A provision requiring the private manager to

periodically file, at least on an annual basis, appropriate financial statements in a form and manner acceptable to the Department.

(15) Cash reserves requirements.
(16) Procedural requirements for obtaining the prior

approval of the Department when a management agreement or an interest in a management agreement is sold, assigned, transferred, or pledged as collateral to secure financing.

(17) Grounds for the termination of the management

agreement by the Department or the private manager.

(18) Procedures for amendment of the agreement.
(19) A provision requiring the private manager to

engage in an open and competitive bidding process for any procurement having a cost in excess of $50,000 that is not a part of the private manager's final offer. The process shall favor the selection of a vendor deemed to have submitted a proposal that provides the Lottery with the best overall value. The process shall not be subject to the provisions of the Illinois Procurement Code, unless specifically required by the management agreement.

(20) The transition of rights and obligations,

including any associated equipment or other assets used in the operation of the Lottery, from the manager to any successor manager of the lottery, including the Department, following the termination of or foreclosure upon the management agreement.

(21) Right of use of copyrights, trademarks, and

service marks held by the Department in the name of the State. The agreement must provide that any use of them by the manager shall only be for the purpose of fulfilling its obligations under the management agreement during the term of the agreement.

(22) The disclosure of any information requested by

the Department to enable it to comply with the reporting requirements and information requests provided for under subsection (p) of this Section.

(e) Notwithstanding any other law to the contrary, the Department shall select a private manager through a competitive request for qualifications process consistent with Section 20-35 of the Illinois Procurement Code, which shall take into account:
(1) the offeror's ability to market the Lottery to

those residents who are new, infrequent, or lapsed players of the Lottery, especially those who are most likely to make regular purchases on the Internet;

(2) the offeror's ability to address the State's

concern with the social effects of gambling on those who can least afford to do so;

(3) the offeror's ability to provide the most

successful management of the Lottery for the benefit of the people of the State based on current and past business practices or plans of the offeror; and

(4) the offeror's poor or inadequate past

performance in servicing, equipping, operating or managing a lottery on behalf of Illinois, another State or foreign government and attracting persons who are not currently regular players of a lottery.

(f) The Department may retain the services of an advisor or advisors with significant experience in financial services or the management, operation, and procurement of goods, services, and equipment for a government-run lottery to assist in the preparation of the terms of the request for qualifications and selection of the private manager. Any prospective advisor seeking to provide services under this subsection (f) shall disclose any material business or financial relationship during the past 3 years with any potential offeror, or with a contractor or subcontractor presently providing goods, services, or equipment to the Department to support the Lottery. The Department shall evaluate the material business or financial relationship of each prospective advisor. The Department shall not select any prospective advisor with a substantial business or financial relationship that the Department deems to impair the objectivity of the services to be provided by the prospective advisor. During the course of the advisor's engagement by the Department, and for a period of one year thereafter, the advisor shall not enter into any business or financial relationship with any offeror or any vendor identified to assist an offeror in performing its obligations under the management agreement. Any advisor retained by the Department shall be disqualified from being an offeror. The Department shall not include terms in the request for qualifications that provide a material advantage whether directly or indirectly to any potential offeror, or any contractor or subcontractor presently providing goods, services, or equipment to the Department to support the Lottery, including terms contained in previous responses to requests for proposals or qualifications submitted to Illinois, another State or foreign government when those terms are uniquely associated with a particular potential offeror, contractor, or subcontractor. The request for proposals offered by the Department on December 22, 2008 as "LOT08GAMESYS" and reference number "22016176" is declared void.
(g) The Department shall select at least 2 offerors as finalists to potentially serve as the private manager no later than August 9, 2010. Upon making preliminary selections, the Department shall schedule a public hearing on the finalists' proposals and provide public notice of the hearing at least 7 calendar days before the hearing. The notice must include all of the following:
(1) The date, time, and place of the hearing.
(2) The subject matter of the hearing.
(3) A brief description of the management agreement

to be awarded.

(4) The identity of the offerors that have been

selected as finalists to serve as the private manager.

(5) The address and telephone number of the

Department.

(h) At the public hearing, the Department shall (i) provide sufficient time for each finalist to present and explain its proposal to the Department and the Governor or the Governor's designee, including an opportunity to respond to questions posed by the Department, Governor, or designee and (ii) allow the public and non-selected offerors to comment on the presentations. The Governor or a designee shall attend the public hearing. After the public hearing, the Department shall have 14 calendar days to recommend to the Governor whether a management agreement should be entered into with a particular finalist. After reviewing the Department's recommendation, the Governor may accept or reject the Department's recommendation, and shall select a final offeror as the private manager by publication of a notice in the Illinois Procurement Bulletin on or before September 15, 2010. The Governor shall include in the notice a detailed explanation and the reasons why the final offeror is superior to other offerors and will provide management services in a manner that best achieves the objectives of this Section. The Governor shall also sign the management agreement with the private manager.
(i) Any action to contest the private manager selected by the Governor under this Section must be brought within 7 calendar days after the publication of the notice of the designation of the private manager as provided in subsection (h) of this Section.
(j) The Lottery shall remain, for so long as a private manager manages the Lottery in accordance with provisions of this Act, a Lottery conducted by the State, and the State shall not be authorized to sell or transfer the Lottery to a third party.
(k) Any tangible personal property used exclusively in connection with the lottery that is owned by the Department and leased to the private manager shall be owned by the Department in the name of the State and shall be considered to be public property devoted to an essential public and governmental function.
(l) The Department may exercise any of its powers under this Section or any other law as necessary or desirable for the execution of the Department's powers under this Section.
(m) Neither this Section nor any management agreement entered into under this Section prohibits the General Assembly from authorizing forms of gambling that are not in direct competition with the Lottery.
(n) The private manager shall be subject to a complete investigation in the third, seventh, and tenth years of the agreement (if the agreement is for a 10-year term) by the Department in cooperation with the Auditor General to determine whether the private manager has complied with this Section and the management agreement. The private manager shall bear the cost of an investigation or reinvestigation of the private manager under this subsection.
(o) The powers conferred by this Section are in addition and supplemental to the powers conferred by any other law. If any other law or rule is inconsistent with this Section, including, but not limited to, provisions of the Illinois Procurement Code, then this Section controls as to any management agreement entered into under this Section. This Section and any rules adopted under this Section contain full and complete authority for a management agreement between the Department and a private manager. No law, procedure, proceeding, publication, notice, consent, approval, order, or act by the Department or any other officer, Department, agency, or instrumentality of the State or any political subdivision is required for the Department to enter into a management agreement under this Section. This Section contains full and complete authority for the Department to approve any contracts entered into by a private manager with a vendor providing goods, services, or both goods and services to the private manager under the terms of the management agreement, including subcontractors of such vendors.
Upon receipt of a written request from the Chief Procurement Officer, the Department shall provide to the Chief Procurement Officer a complete and un-redacted copy of the management agreement or any contract that is subject to the Department's approval authority under this subsection (o). The Department shall provide a copy of the agreement or contract to the Chief Procurement Officer in the time specified by the Chief Procurement Officer in his or her written request, but no later than 5 business days after the request is received by the Department. The Chief Procurement Officer must retain any portions of the management agreement or of any contract designated by the Department as confidential, proprietary, or trade secret information in complete confidence pursuant to subsection (g) of Section 7 of the Freedom of Information Act. The Department shall also provide the Chief Procurement Officer with reasonable advance written notice of any contract that is pending Department approval.
Notwithstanding any other provision of this Section to the contrary, the Chief Procurement Officer shall adopt administrative rules, including emergency rules, to establish a procurement process to select a successor private manager if a private management agreement has been terminated. The selection process shall at a minimum take into account the criteria set forth in items (1) through (4) of subsection (e) of this Section and may include provisions consistent with subsections (f), (g), (h), and (i) of this Section. The Chief Procurement Officer shall also implement and administer the adopted selection process upon the termination of a private management agreement. The Department, after the Chief Procurement Officer certifies that the procurement process has been followed in accordance with the rules adopted under this subsection (o), shall select a final offeror as the private manager and sign the management agreement with the private manager.
Except as provided in Sections 21.5, 21.6, 21.7, 21.8, and 21.9, the Department shall distribute all proceeds of lottery tickets and shares sold in the following priority and manner:
(1) The payment of prizes and retailer bonuses.
(2) The payment of costs incurred in the operation

and administration of the Lottery, including the payment of sums due to the private manager under the management agreement with the Department.

(3) On the last day of each month or as soon

thereafter as possible, the State Comptroller shall direct and the State Treasurer shall transfer from the State Lottery Fund to the Common School Fund an amount that is equal to the proceeds transferred in the corresponding month of fiscal year 2009, as adjusted for inflation, to the Common School Fund.

(4) On or before the last day of each fiscal year,

deposit any remaining proceeds, subject to payments under items (1), (2), and (3) into the Capital Projects Fund each fiscal year.

(p) The Department shall be subject to the following reporting and information request requirements:
(1) the Department shall submit written quarterly

reports to the Governor and the General Assembly on the activities and actions of the private manager selected under this Section;

(2) upon request of the Chief Procurement Officer,

the Department shall promptly produce information related to the procurement activities of the Department and the private manager requested by the Chief Procurement Officer; the Chief Procurement Officer must retain confidential, proprietary, or trade secret information designated by the Department in complete confidence pursuant to subsection (g) of Section 7 of the Freedom of Information Act; and

(3) at least 30 days prior to the beginning of the

Department's fiscal year, the Department shall prepare an annual written report on the activities of the private manager selected under this Section and deliver that report to the Governor and General Assembly.

(Source: P.A. 99-933, eff. 1-27-17; 100-391, eff. 8-25-17.)

(20 ILCS 1605/10) (from Ch. 120, par. 1160)
Sec. 10. The Department, upon application therefor on forms prescribed by the Department, and upon a determination by the Department that the applicant meets all of the qualifications specified in this Act, shall issue a license as an agent to sell lottery tickets or shares. No license as an agent to sell lottery tickets or shares shall be issued to any person to engage in business exclusively as a lottery sales agent.
Before issuing such license the Director shall consider (a) the financial responsibility and security of the person and his business or activity, (b) the accessibility of his place of business or activity to the public, (c) the sufficiency of existing licenses to serve the public convenience, (d) the volume of expected sales, and (e) such other factors as he or she may deem appropriate.
Until September 1, 1987, the provisions of Sections 2a, 4, 5, 5a, 5b, 5c, 5d, 5e, 5f, 5g, 5h, 5i, 5j, 6, 6a, 6b, 6c, 8, 9, 10, 12 and 13.5 of the Retailers' Occupation Tax Act which are not inconsistent with this Act shall apply to the subject matter of this Act to the same extent as if such provisions were included in this Act. For purposes of this Act, references in such incorporated Sections of the Retailers' Occupation Tax Act to retailers, sellers or persons engaged in the business of selling tangible personal property mean persons engaged in selling lottery tickets or shares; references in such incorporated Sections to sales of tangible personal property mean the selling of lottery tickets or shares; and references in such incorporated Sections to certificates of registration mean licenses issued under this Act. The provisions of the Retailers' Occupation Tax Act as heretofore applied to the subject matter of this Act shall not apply with respect to tickets sold by or delivered to lottery sales agents on and after September 1, 1987, but such provisions shall continue to apply with respect to transactions involving the sale and delivery of tickets prior to September 1, 1987.
All licenses issued by the Department under this Act shall be valid for a period not to exceed 2 years after issuance unless sooner revoked, canceled or suspended as in this Act provided. No license issued under this Act shall be transferable or assignable. Such license shall be conspicuously displayed in the place of business conducted by the licensee in Illinois where lottery tickets or shares are to be sold under such license.
For purposes of this Section, the term "person" shall be construed to mean and include an individual, association, partnership, corporation, club, trust, estate, society, company, joint stock company, receiver, trustee, referee, any other person acting in a fiduciary or representative capacity who is appointed by a court, or any combination of individuals. "Person" includes any department, commission, agency or instrumentality of the State, including any county, city, village, or township and any agency or instrumentality thereof.
(Source: P.A. 97-464, eff. 10-15-11; 98-499, eff. 8-16-13.)

(20 ILCS 1605/10.1) (from Ch. 120, par. 1160.1)
Sec. 10.1. The following are ineligible for any license under this Act:
(a) any person who has been convicted of a felony;
(b) any person who is or has been a professional

gambler or gambling promoter;

(c) any person who has engaged in bookmaking or other

forms of illegal gambling;

(d) any person who is not of good character and

reputation in the community in which he resides;

(e) any person who has been found guilty of any fraud

or misrepresentation in any connection;

(f) any firm or corporation in which a person defined

in (a), (b), (c), (d) or (e) has a proprietary, equitable or credit interest of 5% or more.

(g) any organization in which a person defined in

(a), (b), (c), (d) or (e) is an officer, director, or managing agent, whether compensated or not;

(h) any organization in which a person defined in

(a), (b), (c), (d), or (e) is to participate in the management or sales of lottery tickets or shares.

However, with respect to persons defined in (a), the Department may grant any such person a license under this Act when:
1) at least 10 years have elapsed since the date when

the sentence for the most recent such conviction was satisfactorily completed;

2) the applicant has no history of criminal activity

subsequent to such conviction;

3) the applicant has complied with all conditions of

probation, conditional discharge, supervision, parole or mandatory supervised release; and

4) the applicant presents at least 3 letters of

recommendation from responsible citizens in his community who personally can attest that the character and attitude of the applicant indicate that he is unlikely to commit another crime.

The Department may revoke, without notice or a hearing, the license of any agent who violates this Act or any rule or regulation promulgated pursuant to this Act. However, if the Department does revoke a license without notice and an opportunity for a hearing, the Department shall, by appropriate notice, afford the person whose license has been revoked an opportunity for a hearing within 30 days after the revocation order has been issued. As a result of any such hearing, the Department may confirm its action in revoking the license, or it may order the restoration of such license.
(Source: P.A. 97-464, eff. 10-15-11.)

(20 ILCS 1605/10.1a) (from Ch. 120, par. 1160.1a)
Sec. 10.1a. In addition to other grounds specified in this Act, the Department shall refuse to issue and shall suspend the license of any lottery sales agency who fails to file a return, or to pay the tax, penalty or interest shown in a filed return, or to pay any final assessment of tax, penalty or interest, as required by any tax Act administered by the Department of Revenue, until such time as the requirements of any such tax Act are satisfied, unless the agency is contesting, in accordance with the procedures established by the appropriate revenue Act, its liability for the tax or the amount of tax. The Department shall affirmatively verify the tax status of every sales agency before issuing or renewing a license. For purposes of this Section, a sales agency shall not be considered delinquent in the payment of a tax if the agency (a) has entered into an agreement with the Department of Revenue for the payment of all such taxes that are due and (b) is in compliance with the agreement.
(Source: P.A. 97-464, eff. 10-15-11.)

(20 ILCS 1605/10.2) (from Ch. 120, par. 1160.2)
Sec. 10.2. Application and other fees. Each application for a new lottery license must be accompanied by a one-time application fee of $50; the Department, however, may waive the fee for licenses of limited duration as provided by Department rule. Each application for renewal of a lottery license must be accompanied by a renewal fee of $25. Each lottery licensee granted on-line status pursuant to the Department's rules must pay a fee of $10 per week as partial reimbursement for telecommunications charges incurred by the Department in providing access to the lottery's on-line gaming system. The Department, by rule, may increase or decrease the amount of these fees.
(Source: P.A. 97-464, eff. 10-15-11.)

(20 ILCS 1605/10.3) (from Ch. 120, par. 1160.3)
Sec. 10.3. All proceeds from the sale of lottery tickets or shares received by a person in the capacity of a sales agent shall constitute a trust fund until paid to the Department either directly, or through the Department's authorized collection representative. Proceeds shall include unsold instant tickets received by a sales agent and cash proceeds of sale of any lottery products, net of allowable sales commissions and credit for lottery prizes paid to winners by sales agents. Sales proceeds and unsold instant tickets shall be delivered to the Department or its authorized collection representative upon demand. Sales agents shall be personally liable for all proceeds which shall be kept separate and apart from all other funds and assets and shall not be commingled with any other funds or assets. In the case of a sales agent who is not an individual, personal liability shall attach to the owners and officers of the sales agent. The Department shall have a right to file a lien upon all real and personal property of any person who is personally liable under this Section for any unpaid proceeds, which were to be segregated as a trust fund under this Section, at any time after such payment was to have been made. Such lien shall include any interest and penalty provided for by this Act and shall be deemed equivalent to, and have the same effect as, the State tax lien under the Retailers' Occupation Tax Act. The term "person" as used in this Section, and in Section 10.4 of this Act, shall have the same meaning as provided in Section 10 of this Act. This Section, and Sections 10.4 and 10.5 of this Act shall apply with respect to all lottery tickets or shares generated by computer terminal, other electronic device, and any other tickets delivered to sales agents on and after September 1, 1987.
(Source: P.A. 86-905.)

(20 ILCS 1605/10.4) (from Ch. 120, par. 1160.4)
Sec. 10.4. Every person who shall violate the provisions of Section 10.3, or who does not segregate and keep separate and apart from all other funds and assets, all proceeds from the sale of lottery tickets received by a person in the capacity of a sales agent, shall upon conviction thereof be guilty of a Class 4 felony. The provisions of this Section shall be enforced by the Illinois Department of State Police and prosecuted by the Attorney General.
(Source: P.A. 85-183; 86-1475.)

(20 ILCS 1605/10.5) (from Ch. 120, par. 1160.5)
Sec. 10.5. Whenever any person who receives proceeds from the sale of lottery tickets in the capacity of sales agent becomes insolvent, or dies insolvent, the proceeds due the Department from such person or his estate shall have preference over all debts or demands, except as follows:
(a) Amounts due for necessary funeral expenses;
(b) Amounts due for medical care and medicine during his most recent illness preceding death;
(c) Debts due to the United States;
(d) Debts due to the State of Illinois and all State and local taxes; and
(e) Wages for labor performed within the 6 months immediately preceding the death of such deceased person, not exceeding $1,000 due to another person and provided further that such proceeds shall be nondischargeable in insolvency proceedings instituted pursuant to Chapter 7, Chapter 11, or Chapter 13 of the Federal Bankruptcy Act.
(Source: P.A. 85-183.)

(20 ILCS 1605/10.6) (from Ch. 120, par. 1160.6)
Sec. 10.6. The Department shall make an effort to more directly inform players of the odds of winning prizes. This effort shall include, at a minimum, that the Department require all ticket agents to display a placard stating the odds of winning for each game offered by that agent.
(Source: P.A. 97-464, eff. 10-15-11.)

(20 ILCS 1605/10.7)
Sec. 10.7. Compulsive gambling.
(a) Each lottery sales agent shall post a statement regarding obtaining assistance with gambling problems and including a toll-free "800" telephone number providing crisis counseling and referral services to families experiencing difficulty as a result of problem or compulsive gambling. The text of the statement shall be determined by rule by the Department of Human Services, shall be no more than one sentence in length, and shall be posted on the placard required under Section 10.6. The signs shall be provided by the Department of Human Services.
(b) The Department shall print a statement regarding obtaining assistance with gambling problems, the text of which shall be determined by rule by the Department of Human Services, on all paper stock it provides to the general public.
(c) The Department shall print a statement of no more than one sentence in length regarding obtaining assistance with gambling problems and including a toll-free "800" number providing crisis counseling and referral services to families experiencing difficulty as a result of problem or compulsive gambling on the back of all lottery tickets.
(Source: P.A. 97-464, eff. 10-15-11.)

(20 ILCS 1605/10.8)
Sec. 10.8. Specialty retailers license.
(a) "Veterans service organization" means an organization that:
(1) is formed by and for United States military

veterans;

(2) is chartered by the United States Congress and

incorporated in the State of Illinois;

(3) maintains a state headquarters office in the

State of Illinois; and

(4) is not funded by the State of Illinois or by any

county in this State.

(b) The Department shall establish a special classification of retailer license to facilitate the year-round sale of the instant scratch-off lottery game established by the General Assembly in Section 21.6. The fees set forth in Section 10.2 do not apply to a specialty retailer license.
The holder of a specialty retailer license (i) shall be a veterans service organization, (ii) may sell only specialty lottery tickets established for the benefit of the Illinois Veterans Assistance Fund in the State treasury, (iii) is required to purchase those tickets up front at face value from the Illinois Lottery, and (iv) must sell those tickets at face value. Specialty retailers may obtain a refund from the Department for any unsold specialty tickets that they have purchased for resale, as set forth in the specialty retailer agreement.
Specialty retailers shall receive a sales commission equal to 2% of the face value of specialty game tickets purchased from the Department, less adjustments for unsold tickets returned to the Illinois Lottery for credit. Specialty retailers may not cash winning tickets, but are entitled to a 1% bonus in connection with the sale of a winning specialty game ticket having a price value of $1,000 or more.
(Source: P.A. 100-201, eff. 8-18-17.)

(20 ILCS 1605/11) (from Ch. 120, par. 1161)
Sec. 11. Every officer and employee shall for any offense be subject to the same penalty or penalties, civil or criminal, as are prescribed by existing law for the same offense by any officer or employee whose powers or duties devolve upon him under this Act.
(Source: P.A. 78-3rd S.S.-20.)

(20 ILCS 1605/12) (from Ch. 120, par. 1162)
Sec. 12. The public inspection and copying of the records and data of the Department and the Board shall be generally governed by the provisions of the Freedom of Information Act except that the following shall additionally be exempt from inspection and copying:
(i) information privileged against introduction in

judicial proceedings;

(ii) internal communications of the several agencies;
(iii) information concerning secret manufacturing

processes or confidential data submitted by any person under this Act;

(iv) any creative proposals, scripts, storyboards or

other materials prepared by or for the Department, prior to the placement of the materials in the media, if the prior release of the materials would compromise the effectiveness of an advertising campaign.

(Source: P.A. 97-464, eff. 10-15-11.)

(20 ILCS 1605/13) (from Ch. 120, par. 1163)
Sec. 13. Except as otherwise provided in Section 13.1, no prize, nor any portion of a prize, nor any right of any person to a prize awarded shall be assignable. Any prize, or portion thereof remaining unpaid at the death of a prize winner, may be paid to the estate of such deceased prize winner, or to the trustee under a revocable living trust established by the deceased prize winner as settlor, provided that a copy of such a trust has been filed with the Department along with a notarized letter of direction from the settlor and no written notice of revocation has been received by the Department prior to the settlor's death. Following such a settlor's death and prior to any payment to such a successor trustee, the Director shall obtain from the trustee a written agreement to indemnify and hold the Director and the Department harmless with respect to any claims that may be asserted against the Department arising from payment to or through the trust. Notwithstanding any other provision of this Section, any person pursuant to an appropriate judicial order may be paid the prize to which a winner is entitled, and all or part of any prize otherwise payable by State warrant under this Section shall be withheld upon certification to the State Comptroller from the Department of Healthcare and Family Services as provided in Section 10-17.5 of The Illinois Public Aid Code. The Director and the Department shall be discharged of all further liability upon payment of a prize pursuant to this Section.
(Source: P.A. 97-464, eff. 10-15-11; 98-499, eff. 8-16-13.)

(20 ILCS 1605/13.1)
Sec. 13.1. Assignment of prizes payable in installments.
(a) The right of any person to receive payments under a prize that is paid in installments over time by the Department may be voluntarily assigned, in whole or in part, if the assignment is made to a person or entity designated pursuant to an order of a court of competent jurisdiction located in the judicial circuit where the assigning prize winner resides or where the headquarters of the Department is located. A court may issue an order approving a voluntary assignment and directing the Department to make prize payments in whole or in part to the designated assignee, if the court finds that all of the following conditions have been met:
(1) The assignment is in writing, is executed by the

assignor, and is, by its terms, subject to the laws of this State.

(2) The purchase price being paid for the payments

being assigned represents a present value of the payments being assigned, discounted at an annual rate that does not exceed 10 percentage points over the Wall Street Journal prime rate published on the business day prior to the date of execution of the contract.

(3) The contract of assignment expressly states that

the assignor has 3 business days after the contract was signed to cancel the assignment.

(4) The assignor provides a sworn affidavit attesting

that he or she:

(i) is of sound mind, is in full command of his

or her faculties, and is not acting under duress;

(ii) has been advised regarding the assignment by

his or her own independent legal counsel, who is unrelated to and is not being compensated by the assignee or any of the assignee's affiliates, and has received independent financial or tax advice concerning the effects of the assignment from a lawyer or other professional who is unrelated to and is not being compensated by the assignee or any of the assignee's affiliates;

(iii) understands that he or she will not receive

the prize payments or portions thereof for the years assigned;

(iv) understands and agrees that, with regard to

the assigned payments, the Department and its officials and employees will have no further liability or responsibility to make the assigned payments to him or her;

(v) has been provided with a one-page written

disclosure statement setting forth, in bold type of not less than 14 points, the payments being assigned, by amounts and payment dates; the purchase price being paid; the rate of discount to present value, assuming daily compounding and funding on the contract date; and the amount, if any, of any origination or closing fees that will be charged to him or her; and

(vi) was advised in writing, at the time he or

she signed the assignment contract, that he or she had the right to cancel the contract, without any further obligation, within 3 business days following the date on which the contract was signed.

(5) Written notice of the proposed assignment and any

court hearing concerning the proposed assignment is provided to the Department's counsel at least 30 days prior to any court hearing. The Department is not required to appear in or be named as a party to any such action seeking judicial confirmation of an assignment under this Section, but may intervene as of right in any such proceeding.

(b) A certified copy of a court order approving a voluntary assignment must be provided to the Department no later than 30 days before the date on which the payment is to be made.
(c) A court order obtained pursuant to this Section, together with all such prior orders, shall not require the Department to divide any single prize payment among more than 3 different persons. Nothing in this Section shall prohibit substituting assignees as long as there are no more than 3 assignees at any one time for any one prize payment.
(d) If a husband and wife are co-owners of a prize, any assignment of the prize must be made jointly.
(e) A voluntary assignment may not include portions of payments that are subject to offset on account of a defaulted or delinquent child support obligation, non-wage garnishment, or criminal restitution obligation or on account of a debt owed to a State agency. Each court order issued under subsection (a) shall provide that any delinquent child support or criminal restitution obligations of the assigning prize winner and any debts owed to a State agency by the assigning prize winner, as of the date of the court order, shall be set off by the Department first against remaining payments or portions thereof due the prize winner and then against payments due the assignee.
(f) The Department and its respective officials and employees shall be discharged of all liability upon payment of an assigned prize under this Section. The assignor and assignee shall hold harmless and indemnify the Department, the State of Illinois, and its employees and agents from all claims, actions, suits, complaints, and liabilities related to the assignment.
(g) The Department may establish a reasonable fee to defray any administrative expenses associated with assignments made under this Section, including the cost to the Department of any processing fee that may be imposed by a private annuity provider. The fee amount shall reflect the direct and indirect costs associated with processing assignments.
(h) If at any time the Internal Revenue Service or a court of competent jurisdiction issues a determination letter, revenue ruling, other public ruling of the Internal Revenue Service, or published decision to the Department or to any lottery prize winner declaring that the voluntary assignment of prizes will affect the federal income tax treatment of prize winners who do not assign their prizes, the Department shall immediately file a copy of that letter, ruling, or published decision with the Attorney General, the Secretary of State, and the Administrative Office of the Illinois Courts. A court may not issue an order authorizing a voluntary assignment under this Section after the date any such ruling, letter, or published decision is filed.
(i) A contract of assignment in which the assignor is a lottery winner shall include a sworn affidavit from the assignee. The form of the affidavit shall be established by the Department and shall include:
(1) a summary of assignee contacts with the winner;
(2) a summary of any lawsuits, claims, and other

legal actions from lottery winners regarding conduct of the assignee or its agents;

(3) a statement that the assignee is in good standing

in its state of domicile and with any other licensing or regulatory agency as may be required in the conduct of its business;

(4) a brief business history of the assignee;
(5) a statement describing the nature of the business

of the assignee; and

(6) a statement of the assignee's privacy and

non-harassment policies and express affirmation that the assignee has followed those policies in Illinois.

(j) The assignee shall notify the Department of its business location and mailing address for payment purposes during the entire course of the assignment.
(Source: P.A. 93-465, eff. 1-1-04.)

(20 ILCS 1605/14) (from Ch. 120, par. 1164)
Sec. 14. No person shall sell a ticket or share at a price greater than that fixed by rule or regulation of the Department. No person other than a licensed lottery sales agent or distributor shall sell or resell lottery tickets or shares. No person shall charge a fee to redeem a winning ticket or share.
Any person convicted of violating this Section shall be guilty of a Class B misdemeanor; provided, that if any offense under this Section is a subsequent offense, the offender shall be guilty of a Class 4 felony.
(Source: P.A. 97-464, eff. 10-15-11.)

(20 ILCS 1605/14.2) (from Ch. 120, par. 1164.2)
Sec. 14.2. Any person who, with intent to defraud, shall falsely make, alter, forge, utter, pass or counterfeit a lottery ticket or share issued by the State of Illinois under this Act shall be guilty of a Class 4 felony.
It shall be prima facie evidence of intent to defraud for a person to possess a lottery ticket or share issued by the State under this Act if he or she knows that ticket or share was falsely made, altered, forged, uttered, passed, or counterfeited.
(Source: P.A. 89-466, eff. 6-13-96.)

(20 ILCS 1605/14.3)
Sec. 14.3. Misuse of proprietary material prohibited. Except as may be provided in Section 7.11, or by bona fide sale or by prior authorization from the Department or the Division, or otherwise by law, all premiums, promotional and other proprietary material produced or acquired by the Department as part of its advertising and promotional activities shall remain the property of the Department. Nothing herein shall be construed to affect the rights or obligations of the Department or any other person under federal or State trademark or copyright laws.
(Source: P.A. 97-464, eff. 10-15-11.)

(20 ILCS 1605/14.4)
Sec. 14.4. Investigators.
(a) The Department has the power to appoint investigators to conduct investigations, searches, seizures, arrests, and other duties required to enforce the provisions of this Act and prevent the perpetration of fraud upon the Department or the public. These investigators have and may exercise all the powers of peace officers solely for the purpose of ensuring the integrity of the lottery games operated by the Department.
(b) The Director must authorize to each investigator employed under this Section and to any other employee of the Department exercising the powers of a peace officer a distinct badge that, on its face, (i) clearly states that the badge is authorized by the Department and (ii) contains a unique identifying number. No other badge shall be authorized by the Department.
(Source: P.A. 97-1121, eff. 8-27-12; 98-499, eff. 8-16-13.)

(20 ILCS 1605/15) (from Ch. 120, par. 1165)
Sec. 15. No minor under 18 years of age shall buy a lottery ticket or share. No person shall sell, distribute samples of, or furnish a lottery ticket or share to any minor under 18 years of age, buy a lottery ticket or share for any minor under 18 years of age, or aid and abet in the purchase of lottery tickets or shares by a minor under 18 years of age.
No ticket or share shall be purchased by, and no prize shall be paid to any of the following persons: any member of the Board or any officer or other person employed by the Board or by the Department; any spouse, child, brother, sister or parent residing as a member of the same household in the principal place of abode of any such persons; or any minor under 18 years of age.
Any violation of this Section by a person other than the purchasing minor shall be a Class B misdemeanor; provided, that if any violation of this Section is a subsequent violation, the offender shall be guilty of a Class 4 felony. Notwithstanding any provision to the contrary, a violation of this Section by a minor under 18 years of age shall be a petty offense.
(Source: P.A. 90-346, eff. 8-8-97.)

(20 ILCS 1605/16) (from Ch. 120, par. 1166)
Sec. 16. It shall be a Class B misdemeanor to violate this Act or any rule or regulation promulgated thereunder, or knowingly to submit any false information under this Act or rules or regulations adopted thereunder; except that, if any person engages in such offense after one or more prior convictions under this Act, or any law of the United States or of any State relating to gambling or State operated lotteries, he shall be guilty of a Class 4 felony. It shall be the duty of all State and local law enforcement officers to enforce such Act and regulations.
(Source: P.A. 78-3rd S.S.-20.)

(20 ILCS 1605/17) (from Ch. 120, par. 1167)
Sec. 17. No other law providing any penalty or disability for the sale of lottery tickets or shares or any acts done in connection with the lottery established under this Act shall apply to the sale of tickets or shares performed pursuant to this Act.
(Source: P.A. 81-477.)

(20 ILCS 1605/18) (from Ch. 120, par. 1168)
Sec. 18. (Repealed).
(Source: P.A. 86-1475. Repealed by P.A. 90-346, eff. 8-8-97.)

(20 ILCS 1605/19) (from Ch. 120, par. 1169)
Sec. 19. The Department shall establish an appropriate period for the claiming of prizes for each lottery game offered. Each claim period shall be stated in game rules and written play instructions issued by the Director in accordance with Section 7.1 of this Act. Written play instructions shall be made available to all players through sales agents licensed to sell game tickets or shares. Prizes for lottery games which involve the purchase of a physical lottery ticket may be claimed only by presentation of a valid winning lottery ticket that matches validation records on file with the Lottery; no claim may be honored which is based on the assertion that the ticket was lost or stolen. No lottery ticket which has been altered, mutilated, or fails to pass validation tests shall be deemed to be a winning ticket.
If no claim is made for the money within the established claim period, the prize may be included in the prize pool of such special drawing or drawings as the Department may, from time to time, designate. Unclaimed multi-state game prize money may be included in the multi-state prize pool for such special drawing or drawings as the multi-state game directors may, from time to time, designate. Any bonuses offered by the Department to sales agents who sell winning tickets or shares shall be payable to such agents regardless of whether or not the prize money on the ticket or share is claimed, provided that the agent can be identified as the vendor of the winning ticket or share, and that the winning ticket or share was sold on or after January 1, 1984. All unclaimed prize money not included in the prize pool of a special drawing shall be transferred to the Common School Fund.
(Source: P.A. 97-464, eff. 10-15-11; 98-499, eff. 8-16-13.)

(20 ILCS 1605/20) (from Ch. 120, par. 1170)
Sec. 20. State Lottery Fund.
(a) There is created in the State Treasury a special fund to be known as the "State Lottery Fund". Such fund shall consist of all revenues received from (1) the sale of lottery tickets or shares, (net of commissions, fees representing those expenses that are directly proportionate to the sale of tickets or shares at the agent location, and prizes of less than $600 which have been validly paid at the agent level), (2) application fees, and (3) all other sources including moneys credited or transferred thereto from any other fund or source pursuant to law. Interest earnings of the State Lottery Fund shall be credited to the Common School Fund.
(b) The receipt and distribution of moneys under Section 21.5 of this Act shall be in accordance with Section 21.5.
(c) The receipt and distribution of moneys under Section 21.6 of this Act shall be in accordance with Section 21.6.
(d) The receipt and distribution of moneys under Section 21.7 of this Act shall be in accordance with Section 21.7.
(e) The receipt and distribution of moneys under Section 21.8 of this Act shall be in accordance with Section 21.8.
(f) The receipt and distribution of moneys under Section 21.9 of this Act shall be in accordance with Section 21.9.
(Source: P.A. 98-649, eff. 6-16-14.)

(20 ILCS 1605/20.1) (from Ch. 120, par. 1170.1)
Sec. 20.1. Department account.
(a) The Department is authorized to pay validated prizes up to $25,000 from funds held by the Department in an account separate and apart from all public moneys of the State. Moneys in this account shall be administered by the Director exclusively for the purposes of issuing payments to prize winners authorized by this Section. Moneys in this account shall be deposited by the Department into the Public Treasurers' Investment Pool established under Section 17 of the State Treasurer Act. The Department shall submit vouchers from time to time as needed for reimbursement of this account from moneys appropriated for prizes from the State Lottery Fund. Investment income earned from this account shall be deposited monthly by the Department into the Common School Fund. The Department shall file quarterly fiscal reports specifying the activity of this account as required under Section 16 of the State Comptroller Act, and shall file quarterly with the General Assembly, the Auditor General, the Comptroller, and the State Treasurer a report indicating the costs associated with this activity.
(b) The Department is authorized to enter into an interagency agreement with the Office of the Comptroller or any other State agency to establish responsibilities, duties, and procedures for complying with the Comptroller's Offset System under Section 10.05 of the State Comptroller Act. All federal and State tax reporting and withholding requirements relating to prize winners under this Section shall be the responsibility of the Department. Moneys from this account may not be used to pay amounts to deferred prize winners. Moneys may not be transferred from the State Lottery Fund to this account for payment of prizes under this Section until procedures are implemented to comply with the Comptroller's Offset System and sufficient internal controls are in place to validate prizes.
(Source: P.A. 97-464, eff. 10-15-11; 98-499, eff. 8-16-13.)

(20 ILCS 1605/21) (from Ch. 120, par. 1171)
Sec. 21. All lottery sales agents or distributors shall be liable to the Lottery for any and all tickets accepted or generated by any employee or representative of that agent or distributor, and such tickets shall be deemed to have been purchased by the agent or distributor unless returned to the Lottery within the time and in the manner prescribed by the Director. All moneys received by such agents or distributors from the sale of lottery tickets or shares, less the amount retained as compensation for the sale of the tickets or shares and the amount paid out as prizes, shall be paid over to a lottery representative or deposited in a bank or savings and loan association approved by the State Treasurer, as prescribed by the Director.
No bank or savings and loan association shall receive public funds as permitted by this Section, unless it has complied with the requirements established pursuant to Section 6 of the Public Funds Investment Act.
Each payment or deposit shall be accompanied by a report of the agent's receipts and transactions in the sale of lottery tickets in such form and containing such information as the Director may require. Any discrepancies in such receipts and transactions may be resolved as provided by the rules and regulations of the Department.
If any money due the Lottery by a sales agent or distributor is not paid when due or demanded, it shall immediately become delinquent and be billed on a subsequent monthly statement. If on the closing date for any monthly statement a delinquent amount previously billed of more than $50 remains unpaid, interest in such amount shall be accrued at the rate of 2% per month or fraction thereof from the date when such delinquent amount becomes past due until such delinquent amount, including interest, penalty and other costs and charges that the Department may incur in collecting such amounts, is paid. In case any agent or distributor fails to pay any moneys due the Lottery within 30 days after a second bill or statement is rendered to the agent or distributor, such amount shall be deemed seriously delinquent and may be referred by the Department to a collection agency or credit bureau for collection. Any contract entered into by the Department for the collection of seriously delinquent accounts with a collection agency or credit bureau may be satisfied by a commercially reasonable percentage of the delinquent account recouped, which shall be negotiated by the Department in accordance with commercially accepted standards. Any costs incurred by the Department or others authorized to act in its behalf in collecting such delinquencies may be assessed against the agent or distributor and included as a part of the delinquent account.
In case of failure of an agent or distributor to pay a seriously delinquent amount, or any portion thereof, including interest, penalty and costs, the Department may issue a Notice of Assessment. In determining amounts shown on the Notice of Assessment, the Department shall utilize the financial information available from its records. Such Notice of Assessment shall be prima facie correct and shall be prima facie evidence of delinquent sums due under this Section at any hearing before the Board, or its Hearing Officers, or at any other legal proceeding. Reproduced copies of any of the Department's records relating to an account, including, but not limited to, notices of assessment, suspension, revocation, and personal liability and any other such notice prepared in the Department's ordinary course of business and books, records, or other documents offered in the name of the Department, under certificate of the Director or any officer or employee of the Department designated in writing by the Director shall, without further proof, be admitted into evidence in any hearing before the Board or its Hearing Officers or any legal proceeding and shall be prima facie proof of the information contained therein. The Attorney General may bring suit on behalf of the Department to collect all such delinquent amounts, or any portion thereof, including interest, penalty and costs, due the Lottery.
Any person who accepts money that is due to the Department from the sale of lottery tickets under this Act, but who wilfully fails to remit such payment to the Department when due or who purports to make such payment but wilfully fails to do so because his check or other remittance fails to clear the bank or savings and loan association against which it is drawn, in addition to the amount due and in addition to any other penalty provided by law, shall be assessed, and shall pay, a penalty equal to 5% of the deficiency plus any costs or charges incurred by the Department in collecting such amount.
The Director may make such arrangements for any person(s), banks, savings and loan associations or distributors, to perform such functions, activities or services in connection with the operation of the lottery as he deems advisable pursuant to this Act, the State Comptroller Act, or the rules and regulations of the Department, and such functions, activities or services shall constitute lawful functions, activities and services of such person(s), banks, savings and loan associations or distributors.
All income arising out of any activity or purpose of the Department shall, pursuant to the State Finance Act, be paid into the State Treasury except as otherwise provided by the rules and regulations of the Department and shall be covered into a special fund to be known as the State Lottery Fund. Banks and savings and loan associations may be compensated for services rendered based upon the activity and amount of funds on deposit.
(Source: P.A. 97-464, eff. 10-15-11; 98-499, eff. 8-16-13.)

(20 ILCS 1605/21.2)
Sec. 21.2. (Repealed).
(Source: P.A. 84-1128. Repealed by P.A. 99-933, eff. 1-27-17.)

(20 ILCS 1605/21.3) (from Ch. 120, par. 1171.3)
Sec. 21.3. Any officer of any corporation licensed as an agent for the sale of Lottery tickets and products shall be personally liable for the total amount of Lottery receipts due the Department which are unpaid by the corporation, together with any interest and penalties thereon assessed in accordance with the provision of Section 21 of the Act.
The personal liability of a corporate officer as provided herein shall survive the dissolution of the corporation. No action to enforce such personal liability shall be commenced unless a notice of the delinquent account has been sent to such corporate officer at the address shown on the Lottery records or otherwise known to Department officials, and no such action shall be commenced after the expiration of 3 years from the date of the Department's notice of delinquent account or the termination of any court proceedings with respect to the issue of the delinquency of a corporation.
Procedures for protest and review of a notice of the Department's intention to enforce personal liability against a corporate officer shall be the same as those prescribed for protest and review of the Notice of Assessment as set forth in Section 7.3 of this Act.
(Source: P.A. 88-522.)

(20 ILCS 1605/21.5)
Sec. 21.5. Carolyn Adams Ticket For The Cure.
(a) The Department shall offer a special instant scratch-off game with the title of "Carolyn Adams Ticket For The Cure". The game shall commence on January 1, 2006 or as soon thereafter, in the discretion of the Director, as is reasonably practical, and shall be discontinued on December 31, 2026. The operation of the game shall be governed by this Act and any rules adopted by the Department. The Department must consult with the Carolyn Adams Ticket For The Cure Board, which is established under Section 2310-347 of the Department of Public Health Powers and Duties Law of the Civil Administrative Code of Illinois, regarding the design and promotion of the game. If any provision of this Section is inconsistent with any other provision of this Act, then this Section governs.
(b) The Carolyn Adams Ticket For The Cure Grant Fund is created as a special fund in the State treasury. The net revenue from the Carolyn Adams Ticket For The Cure special instant scratch-off game shall be deposited into the Fund for appropriation by the General Assembly solely to the Department of Public Health for the purpose of making grants to public or private entities in Illinois for the purpose of funding breast cancer research, and supportive services for breast cancer survivors and those impacted by breast cancer and breast cancer education. In awarding grants, the Department of Public Health shall consider criteria that includes, but is not limited to, projects and initiatives that address disparities in incidence and mortality rates of breast cancer, based on data from the Illinois Cancer Registry, and populations facing barriers to care. The Department of Public Health shall, before grants are awarded, provide copies of all grant applications to the Carolyn Adams Ticket For The Cure Board, receive and review the Board's recommendations and comments, and consult with the Board regarding the grants. For purposes of this Section, the term "research" includes, without limitation, expenditures to develop and advance the understanding, techniques, and modalities effective in the detection, prevention, screening, and treatment of breast cancer and may include clinical trials. The grant funds may not be used for institutional, organizational, or community-based overhead costs, indirect costs, or levies.
Moneys received for the purposes of this Section, including, without limitation, net revenue from the special instant scratch-off game and gifts, grants, and awards from any public or private entity, must be deposited into the Fund. Any interest earned on moneys in the Fund must be deposited into the Fund.
For purposes of this subsection, "net revenue" means the total amount for which tickets have been sold less the sum of the amount paid out in prizes and the actual administrative expenses of the Department solely related to the Ticket For The Cure game.
(c) During the time that tickets are sold for the Carolyn Adams Ticket For The Cure game, the Department shall not unreasonably diminish the efforts devoted to marketing any other instant scratch-off lottery game.
(d) The Department may adopt any rules necessary to implement and administer the provisions of this Section.
(Source: P.A. 98-499, eff. 8-16-13; 99-917, eff. 12-30-16.)

(20 ILCS 1605/21.6)
Sec. 21.6. Scratch-off for Illinois veterans.
(a) The Department shall offer a special instant scratch-off game for the benefit of Illinois veterans. The game shall commence on January 1, 2006 or as soon thereafter, at the discretion of the Director, as is reasonably practical. The operation of the game shall be governed by this Act and any rules adopted by the Department. If any provision of this Section is inconsistent with any other provision of this Act, then this Section governs.
(b) The Illinois Veterans Assistance Fund is created as a special fund in the State treasury. The net revenue from the Illinois veterans scratch-off game shall be deposited into the Fund for appropriation by the General Assembly solely to the Department of Veterans' Affairs for making grants, funding additional services, or conducting additional research projects relating to each of the following:
(i) veterans' post traumatic stress disorder;
(ii) veterans' homelessness;
(iii) the health insurance costs of veterans;
(iv) veterans' disability benefits, including but not

limited to, disability benefits provided by veterans service organizations and veterans assistance commissions or centers;

(v) the long-term care of veterans; provided that,

beginning with moneys appropriated for fiscal year 2008, no more than 20% of such moneys shall be used for health insurance costs; and

(vi) veteran employment and employment training.
In order to expend moneys from this special fund, beginning with moneys appropriated for fiscal year 2008, the Director of Veterans' Affairs shall appoint a 3-member funding authorization committee. The Director shall designate one of the members as chairperson. The committee shall meet on a quarterly basis, at a minimum, and shall authorize expenditure of moneys from the special fund by a two-thirds vote. Decisions of the committee shall not take effect unless and until approved by the Director of Veterans' Affairs. Each member of the committee shall serve until a replacement is named by the Director of Veterans' Affairs. One member of the committee shall be a member of the Veterans' Advisory Council.
Moneys collected from the special instant scratch-off game shall be used only as a supplemental financial resource and shall not supplant existing moneys that the Department of Veterans' Affairs may currently expend for the purposes set forth in items (i) through (v).
Moneys received for the purposes of this Section, including, without limitation, net revenue from the special instant scratch-off game and from gifts, grants, and awards from any public or private entity, must be deposited into the Fund. Any interest earned on moneys in the Fund must be deposited into the Fund.
For purposes of this subsection, "net revenue" means the total amount for which tickets have been sold less the sum of the amount paid out in the prizes and the actual administrative expenses of the Department solely related to the scratch-off game under this Section.
(c) During the time that tickets are sold for the Illinois veterans scratch-off game, the Department shall not unreasonably diminish the efforts devoted to marketing any other instant scratch-off lottery game.
(d) The Department may adopt any rules necessary to implement and administer the provisions of this Section.
(Source: P.A. 100-143, eff. 1-1-18; 100-201, eff. 8-18-17.)

(20 ILCS 1605/21.7)
Sec. 21.7. Scratch-out Multiple Sclerosis scratch-off game.
(a) The Department shall offer a special instant scratch-off game for the benefit of research pertaining to multiple sclerosis. The game shall commence on July 1, 2008 or as soon thereafter, in the discretion of the Director, as is reasonably practical. The operation of the game shall be governed by this Act and any rules adopted by the Department. If any provision of this Section is inconsistent with any other provision of this Act, then this Section governs.
(b) The Multiple Sclerosis Research Fund is created as a special fund in the State treasury. The net revenue from the scratch-out multiple sclerosis scratch-off game created under this Section shall be deposited into the Fund for appropriation by the General Assembly to the Department of Public Health for the purpose of making grants to organizations in Illinois that conduct research pertaining to the repair and prevention of damage caused by an acquired demyelinating disease of the central nervous system.
Moneys received for the purposes of this Section, including, without limitation, net revenue from the special instant scratch-off game and from gifts, grants, and awards from any public or private entity, must be deposited into the Fund. Any interest earned on moneys in the Fund must be deposited into the Fund.
For purposes of this Section, the term "research" includes, without limitation, expenditures to develop and advance the understanding, techniques, and modalities effective for maintaining function, mobility, and strength through preventive physical therapy or other treatments and to develop and advance the repair, and also the prevention, of myelin, neuron, and axon damage caused by an acquired demyelinating disease of the central nervous system and the restoration of function, including but not limited to, nervous system repair or neuroregeneration.
The grant funds may not be used for institutional, organizational, or community-based overhead costs, indirect costs, or levies.
For purposes of this subsection, "net revenue" means the total amount for which tickets have been sold less the sum of the amount paid out in the prizes and the actual administrative expenses of the Department solely related to the scratch-off game under this Section.
(c) During the time that tickets are sold for the scratch-out multiple sclerosis scratch-off game, the Department shall not unreasonably diminish the efforts devoted to marketing any other instant scratch-off lottery game.
(d) The Department may adopt any rules necessary to implement and administer the provisions of this Section.
(Source: P.A. 97-464, eff. 10-15-11; 98-499, eff. 8-16-13.)

(20 ILCS 1605/21.8)
Sec. 21.8. Quality of Life scratch-off game.
(a) The Department shall offer a special instant scratch-off game with the title of "Quality of Life". The game shall commence on July 1, 2007 or as soon thereafter, in the discretion of the Director, as is reasonably practical, and shall be discontinued on December 31, 2025. The operation of the game is governed by this Act and by any rules adopted by the Department. The Department must consult with the Quality of Life Board, which is established under Section 2310-348 of the Department of Public Health Powers and Duties Law of the Civil Administrative Code of Illinois, regarding the design and promotion of the game. If any provision of this Section is inconsistent with any other provision of this Act, then this Section governs.
(b) The Quality of Life Endowment Fund is created as a special fund in the State treasury. The net revenue from the Quality of Life special instant scratch-off game must be deposited into the Fund for appropriation by the General Assembly solely to the Department of Public Health for the purpose of HIV/AIDS-prevention education and for making grants to public or private entities in Illinois for the purpose of funding organizations that serve the highest at-risk categories for contracting HIV or developing AIDS. Grants shall be targeted to serve at-risk populations in proportion to the distribution of recent reported Illinois HIV/AIDS cases among risk groups as reported by the Illinois Department of Public Health. The recipient organizations must be engaged in HIV/AIDS-prevention education and HIV/AIDS healthcare treatment. The Department must, before grants are awarded, provide copies of all grant applications to the Quality of Life Board, receive and review the Board's recommendations and comments, and consult with the Board regarding the grants. Organizational size will determine an organization's competitive slot in the "Request for Proposal" process. Organizations with an annual budget of $300,000 or less will compete with like size organizations for 50% of the Quality of Life annual fund. Organizations with an annual budget of $300,001 to $700,000 will compete with like organizations for 25% of the Quality of Life annual fund, and organizations with an annual budget of $700,001 and upward will compete with like organizations for 25% of the Quality of Life annual fund. The lottery may designate a percentage of proceeds for marketing purpose. The grant funds may not be used for institutional, organizational, or community-based overhead costs, indirect costs, or levies.
Grants awarded from the Fund are intended to augment the current and future State funding for the prevention and treatment of HIV/AIDS and are not intended to replace that funding.
Moneys received for the purposes of this Section, including, without limitation, net revenue from the special instant scratch-off game and gifts, grants, and awards from any public or private entity, must be deposited into the Fund. Any interest earned on moneys in the Fund must be deposited into the Fund.
For purposes of this subsection, "net revenue" means the total amount for which tickets have been sold less the sum of the amount paid out in prizes and the actual administrative expenses of the Department solely related to the Quality of Life game.
(c) During the time that tickets are sold for the Quality of Life game, the Department shall not unreasonably diminish the efforts devoted to marketing any other instant scratch-off lottery game.
(d) The Department may adopt any rules necessary to implement and administer the provisions of this Section in consultation with the Quality of Life Board.
(Source: P.A. 98-499, eff. 8-16-13; 99-791, eff. 8-12-16.)

(20 ILCS 1605/21.9)
Sec. 21.9. Go For The Gold scratch-off game.
(a) The Department shall offer a special instant scratch-off game with the title of "Go For The Gold". The game must commence on July 1, 2014 or as soon thereafter, at the discretion of the Director, as is reasonably practical. The operation of the game is governed by this Act and by any rules adopted by the Department. If any provision of this Section is inconsistent with any other provision of this Act, then this Section governs.
(b) The Special Olympics Illinois and Special Children's Charities Fund is created as a special fund in the State treasury. The net revenue from the Go For The Gold special instant scratch-off game must be deposited into the Special Olympics Illinois and Special Children's Charities Fund for appropriation by the General Assembly solely to the Department of Human Services, which must distribute the moneys as follows: (i) 75% of the moneys to Special Olympics Illinois to support the statewide training, competitions, and programs for future Special Olympics athletes; and (ii) 25% of the moneys to Special Children's Charities to support the City of Chicago-wide training, competitions, and programs for future Special Olympics athletes. The moneys may not be used for institutional, organizational, or community-based overhead costs, indirect costs, or levies.
Moneys received for the purposes of this Section, including, without limitation, net revenue from the special instant scratch-off game and gifts, grants, and awards from any public or private entity, must be deposited into the Special Olympics and Special Children's Charities Fund. Any interest earned on moneys in the Special Olympics and Special Children's Charities Fund must be deposited into the Special Olympics and Special Children's Charities Fund.
For purposes of this subsection, "net revenue" means the total amount for which tickets have been sold less the sum of the amount paid out in prizes and the actual administrative expenses of the Department solely related to the Go For The Gold game.
(c) During the time that tickets are sold for the Go For The Gold game, the Department shall not unreasonably diminish the efforts devoted to marketing any other instant scratch-off lottery game.
(d) The Department may adopt any rules necessary to implement and administer the provisions of this Section.
(Source: P.A. 98-649, eff. 6-16-14.)

(20 ILCS 1605/24) (from Ch. 120, par. 1174)
Sec. 24. The State Comptroller shall conduct a preaudit of all accounts and transactions of the Department in connection with the operation of the State Lottery under the State Comptroller Act, excluding payments issued by the Department for prizes of $25,000 or less.
The Auditor General or a certified public accountant firm appointed by him shall conduct an annual post-audit of all accounts and transactions of the Department in connection with the operation of the State Lottery and other special post audits as the Auditor General, the Legislative Audit Commission, or the General Assembly deems necessary. The annual post-audits shall include payments made by lottery sales agents of prizes of less than $600 authorized under Section 20, and payments made by the Department of prizes up to $25,000 authorized under Section 20.1. The Auditor General or his agent conducting an audit under this Act shall have access and authority to examine any and all records of the Department or the Board, its distributing agents and its licensees.
(Source: P.A. 94-776, eff. 5-19-06.)

(20 ILCS 1605/25) (from Ch. 120, par. 1175)
Sec. 25. Any party adversely affected by a final order or determination of the Board or the Department may obtain judicial review, by filing a petition for review within 35 days after the entry of the order or other final action complained of, pursuant to the provisions of the Administrative Review Law, as amended and the rules adopted pursuant thereto.
(Source: P.A. 82-783.)

(20 ILCS 1605/26) (from Ch. 120, par. 1176)
Sec. 26. If any clause, sentence, paragraph, subdivision, Section, provision or other portion of this Act or the application thereof to any person or circumstances is held to be invalid, such holding shall not affect, impair or invalidate the remainder of this Act or the application of such portion held invalid to any other person or circumstances, but shall be confined in its operation to the clause, sentence, paragraph, subdivision, provision or other portion thereof directly involved in such holding or to the person and circumstances therein involved.
(Source: P.A. 78-3rd S.S.-20.)

(20 ILCS 1605/27) (from Ch. 120, par. 1177)
Sec. 27. (a) The State Treasurer may, with the consent of the Director, contract with any person or corporation, including, without limitation, a bank, banking house, trust company or investment banking firm, to perform such financial functions, activities or services in connection with operation of the lottery as the State Treasurer and the Director may prescribe.
(b) All proceeds from investments made pursuant to contracts executed by the State Treasurer, with the consent of the Director, to perform financial functions, activities or services in connection with operation of the lottery, shall be deposited and held by the State Treasurer as ex-officio custodian thereof, separate and apart from all public money or funds of this State in a special trust fund outside the State treasury. Such trust fund shall be known as the "Deferred Lottery Prize Winners Trust Fund", and shall be administered by the Director.
The Director shall, at such times and in such amounts as shall be necessary, prepare and send to the State Comptroller vouchers requesting payment from the Deferred Lottery Prize Winners Trust Fund to deferred prize winners, in a manner that will insure the timely payment of such amounts owed.
This Act shall constitute an irrevocable appropriation of all amounts necessary for that purpose, and the irrevocable and continuing authority for and direction to the Director and the State Treasurer to make the necessary payments out of such trust fund for that purpose.
(c) Moneys invested pursuant to subsection (a) of this Section may be invested only in bonds, notes, certificates of indebtedness, treasury bills, or other securities constituting direct obligations of the United States of America and all securities or obligations the prompt payment of principal and interest of which is guaranteed by a pledge of the full faith and credit of the United States of America. Interest earnings on moneys in the Deferred Lottery Prize Winners Trust Fund shall remain in such fund and be used to pay the winners of lottery prizes deferred as to payment until such obligations are discharged. Proceeds from bonds purchased and interest accumulated as a result of a grand prize multi-state game ticket that goes unclaimed will be transferred after the termination of the relevant claim period directly from the lottery's Deferred Lottery Prize Winners Trust Fund to each respective multi-state partner state according to its contribution ratio.
(c-5) If a deferred lottery prize is not claimed within the claim period established by game rule, then the securities or other instruments purchased to fund the prize shall be liquidated and the liquidated amount shall be transferred to the State Lottery Fund for disposition pursuant to Section 19 of this Act.
(c-10) The Director may use a portion of the moneys in the Deferred Lottery Prize Winners Trust Fund to purchase bonds to pay a lifetime prize if the prize duration exceeds the length of available securities. If the winner of a lifetime prize exceeds his or her life expectancy as determined using actuarial assumptions and the securities or moneys set aside to pay the prize have been exhausted, moneys in the State Lottery Fund shall be used to make payments to the winner for the duration of the winner's life.
(c-15) From time to time, the Director may request that the State Comptroller transfer any excess moneys in the Deferred Lottery Prize Winners Trust Fund to the State Lottery Fund.
(d) This amendatory Act of 1985 shall be construed liberally to effect the purposes of the Illinois Lottery Law.
(Source: P.A. 97-464, eff. 10-15-11; 98-463, eff. 8-16-13; 98-499, eff. 8-16-13.)

(20 ILCS 1605/28) (from Ch. 120, par. 1178)
Sec. 28. (Repealed).
(Source: P.A. 90-372, eff. 7-1-98. Repealed internally, eff. 7-1-98.)

(20 ILCS 1605/29)
Sec. 29. The Department of the Lottery.
(a) Executive Order No. 2003-09 is hereby superseded by this amendatory Act of the 97th General Assembly to the extent that Executive Order No. 2003-09 transfers the powers, duties, rights, and responsibilities of the Department of the Lottery to the Division of the Lottery within the Department of Revenue.
(b) The Division of the Lottery within the Department of Revenue is hereby abolished and the Department of the Lottery is created as an independent department. On the effective date of this amendatory Act of the 97th General Assembly, all powers, duties, rights, and responsibilities of the Division of the Lottery within the Department of Revenue shall be transferred to the Department of the Lottery.
(c) The personnel of the Division of the Lottery within the Department of Revenue shall be transferred to the Department of the Lottery. The status and rights of such employees under the Personnel Code shall not be affected by the transfer. The rights of the employees and the State of Illinois and its agencies under the Personnel Code and applicable collective bargaining agreements or under any pension, retirement, or annuity plan shall not be affected by this amendatory Act of the 97th General Assembly. To the extent that an employee performs duties for the Division of the Lottery within the Department of Revenue and the Department of Revenue itself or any other division or agency within the Department of Revenue, that employee shall be transferred at the Governor's discretion.
(d) All books, records, papers, documents, property (real and personal), contracts, causes of action, and pending business pertaining to the powers, duties, rights, and responsibilities transferred by this amendatory Act of the 97th General Assembly from the Division of the Lottery within the Department of Revenue to the Department of the Lottery, including, but not limited to, material in electronic or magnetic format and necessary computer hardware and software, shall be transferred to the Department of the Lottery.
(e) All unexpended appropriations and balances and other funds available for use by the Division of the Lottery within the Department of Revenue shall be transferred for use by the Department of the Lottery pursuant to the direction of the Governor. Unexpended balances so transferred shall be expended only for the purpose for which the appropriations were originally made.
(f) The powers, duties, rights, and responsibilities transferred from the Division of the Lottery within the Department of Revenue by this amendatory Act of the 97th General Assembly shall be vested in and shall be exercised by the Department of the Lottery.
(g) Whenever reports or notices are now required to be made or given or papers or documents furnished or served by any person to or upon the Division of the Lottery within the Department of Revenue in connection with any of the powers, duties, rights, and responsibilities transferred by this amendatory Act of the 97th General Assembly, the same shall be made, given, furnished, or served in the same manner to or upon the Department of the Lottery.
(h) This amendatory Act of the 97th General Assembly does not affect any act done, ratified, or canceled or any right occurring or established or any action or proceeding had or commenced in an administrative, civil, or criminal cause by the Division of the Lottery within the Department of Revenue before this amendatory Act of the 97th General Assembly takes effect; such actions or proceedings may be prosecuted and continued by the Department of the Lottery.
(i) Any rules of the Division of the Lottery within the Department of Revenue, including any rules of its predecessor Department of the Lottery, that relate to its powers, duties, rights, and responsibilities and are in full force on the effective date of this amendatory Act of the 97th General Assembly shall become the rules of the recreated Department of the Lottery. This amendatory Act of the 97th General Assembly does not affect the legality of any such rules in the Illinois Administrative Code.
Any proposed rules filed with the Secretary of State by the Division of the Lottery within the Department of Revenue that are pending in the rulemaking process on the effective date of this amendatory Act of the 97th General Assembly and pertain to the powers, duties, rights, and responsibilities transferred, shall be deemed to have been filed by the Department of the Lottery. As soon as practicable hereafter, the Department of the Lottery shall revise and clarify the rules transferred to it under this amendatory Act of the 97th General Assembly to reflect the reorganization of powers, duties, rights, and responsibilities affected by this amendatory Act, using the procedures for recodification of rules available under the Illinois Administrative Procedure Act, except that existing title, part, and section numbering for the affected rules may be retained. The Department of the Lottery may propose and adopt under the Illinois Administrative Procedure Act such other rules of the Division of the Lottery within the Department of Revenue that will now be administered by the Department of the Lottery.
To the extent that, prior to the effective date of this amendatory Act of the 97th General Assembly, the Superintendent of the Division of the Lottery within the Department of Revenue had been empowered to prescribe rules or had other rulemaking authority jointly with the Director of the Department of Revenue with regard to the powers, duties, rights, and responsibilities of the Division of the Lottery within the Department of Revenue, such duties shall be exercised from and after the effective date of this amendatory Act of the 97th General Assembly solely by the Superintendent or Director of the Department of the Lottery.
(Source: P.A. 97-464, eff. 10-15-11; 97-813, eff. 7-13-12; 98-499, eff. 8-16-13.)



20 ILCS 1805/ - Military Code of Illinois.

Article I - State Militia In General

(20 ILCS 1805/Art. I heading)

(20 ILCS 1805/1) (from Ch. 129, par. 220.01)
Sec. 1. All able-bodied citizens of this State and all other able-bodied residents in this State who have declared their intention to become citizens of the United States, between the ages of 18 and 45, except such as are expressly exempted by the laws of the United States and the State of Illinois, shall be subject to military duty and designated as the Illinois State Militia.
(Source: Laws 1957, p. 2141.)

(20 ILCS 1805/1.01) (from Ch. 129, par. 220.001)
Sec. 1.01. This Act may be cited as the Military Code of Illinois.
(Source: P.A. 86-1475.)

(20 ILCS 1805/2) (from Ch. 129, par. 220.02)
Sec. 2. The Illinois State Militia shall be divided into two classes: the Organized and the Unorganized Militia.
(Source: Laws 1957, p. 2141.)

(20 ILCS 1805/3) (from Ch. 129, par. 220.03)
Sec. 3. Whenever all or a portion of the Illinois National Guard is called or ordered into the active military service of the United States by the President of the United States or the Congress of the United States it shall be the duty of the Governor as Commander-in-Chief to furnish such troops, and the Governor as Commander-in-Chief may, by his proclamation, organize the Illinois State Guard under the provisions of the Illinois State Guard Law.
(Source: P.A. 85-1241.)

(20 ILCS 1805/4) (from Ch. 129, par. 220.04)
Sec. 4. The intent of this Act and all Acts of the State of Illinois affecting the Illinois National Guard and Unorganized Militia is to conform to all Acts and regulations of the United States affecting the same subjects, and all Acts of the State of Illinois shall be construed to effect this purpose.
(Source: P.A. 85-1241.)



Article II - The Organized Militia

(20 ILCS 1805/Art. II heading)

(20 ILCS 1805/5) (from Ch. 129, par. 220.05)
Sec. 5. The military force of the State is hereby designated the Illinois National Guard, consisting of the Army National Guard and the Air National Guard.
(Source: Laws 1957, p. 2141.)

(20 ILCS 1805/7) (from Ch. 129, par. 220.07)
Sec. 7. The Organized Militia shall consist of the Illinois National Guard. There shall be no racial segregation nor shall there be any unlawful discrimination in the service of any detachment, company, regiment, division, department or any other subdivision of the Illinois National Guard.
(Source: P.A. 99-557, eff. 1-1-17.)

(20 ILCS 1805/8) (from Ch. 129, par. 220.08)
Sec. 8. The personnel strength of the Organized Militia shall be in accordance with tables and authorizations provided by the U.S. Departments of the Army and the Air Force for the U.S. Army and Air National Guard, respectively.
(Source: P.A. 99-557, eff. 1-1-17.)

(20 ILCS 1805/9) (from Ch. 129, par. 220.09)
Sec. 9. The Governor as Commander-in-Chief shall have power to make all necessary rules and regulations and to issue such orders from time to time as may be necessary for the thorough organization and discipline of the militia, but such rules, regulations and orders shall conform with the laws of the United States and the rules, regulations and tables based thereon.
(Source: Laws 1957, p. 2141.)

(20 ILCS 1805/10) (from Ch. 129, par. 220.10)
Sec. 10. The uniforms, arms and equipment of all personnel of the Illinois National Guard shall be exempt from all suits, distresses, executions or sales for debts or payment of taxes. Personnel shall in all cases except treason, felony, or breach of peace, be privileged from arrest and imprisonment by civil authority while under orders in the active service of the State, from the date of the issuing of such orders to the time when such service shall cease.
(Source: P.A. 85-1241.)



Article III - General Organization

(20 ILCS 1805/Art. III heading)

(20 ILCS 1805/11) (from Ch. 129, par. 220.11)
Sec. 11. The Governor of the State is Commander-in-Chief of the military forces of the State.
(Source: P.A. 85-1241.)

(20 ILCS 1805/12) (from Ch. 129, par. 220.12)
Sec. 12. (Repealed).
(Source: P.A. 85-1241. Repealed by P.A. 99-557, eff. 1-1-17.)

(20 ILCS 1805/13) (from Ch. 129, par. 220.13)
Sec. 13. (Repealed).
(Source: Laws 1957, p. 2141. Repealed by P.A. 99-557, eff. 1-1-17.)

(20 ILCS 1805/13.5)
Sec. 13.5. Illinois Patriot Law.
(a) Short title. This Section may be cited as the Illinois Patriot Law.
(b) The Department of Military Affairs shall establish by rule a recognition program to allow the Governor or the Adjutant General to recognize individuals or organizations who have contributed to the advancement of the Illinois National Guard.
(Source: P.A. 98-248, eff. 8-9-13.)

(20 ILCS 1805/14) (from Ch. 129, par. 220.14)
Sec. 14. The Commander-in-Chief shall appoint from the active officers of the Illinois National Guard, the Adjutant General, with the grade of Major General. The appointment of the Adjutant General shall be for a term expiring on the 3rd Monday in January, 1971, and in each odd-numbered year thereafter. The Adjutant General shall serve as both the Director of the Department of Military Affairs and as the Commander of the Illinois National Guard.
(Source: P.A. 98-694, eff. 7-3-14; 99-557, eff. 1-1-17.)

(20 ILCS 1805/15) (from Ch. 129, par. 220.15)
Sec. 15. Assistant Adjutants General.
(a) The Commander-in-Chief shall appoint from the active officers of the Illinois National Guard, a full-time Assistant Adjutant General for Army and a full-time Assistant Adjutant General for Air each with a grade not to exceed Major General. Each of the Assistant Adjutants General shall be appointed for a term coinciding with the term provided for the Adjutant General in Section 14, and shall serve with the compensation and responsibilities as designated in this Act.
(a-5) (Blank).
(b) The Commander-in-Chief may also appoint additional Assistant Adjutants General for Army and such additional Assistant Adjutants General for Air with the grades not to exceed those authorized for the positions in the Joint Force Headquarters of the Illinois National Guard.
(Source: P.A. 99-557, eff. 1-1-17.)

(20 ILCS 1805/16) (from Ch. 129, par. 220.16)
Sec. 16. Qualifications. The Adjutant General and the Assistant Adjutants General shall have had 10 or more years of active commissioned service in a component of the U.S. Armed Forces, the active Illinois Army National Guard, or active Illinois Air National Guard, as appropriate, and have attained at least the grade of or equivalent to Colonel or Lieutenant Colonel, respectively.
(Source: P.A. 91-100, eff. 1-1-00; 92-251, eff. 8-3-01.)

(20 ILCS 1805/17) (from Ch. 129, par. 220.17)
Sec. 17. The Adjutant General and the Assistant Adjutants General shall give their entire time to their military duties. The Adjutant General shall receive an annual salary as set by the Compensation Review Board, and each Assistant Adjutant General shall receive an annual salary as set by the Compensation Review Board.
(Source: P.A. 96-800, eff. 10-30-09.)

(20 ILCS 1805/18) (from Ch. 129, par. 220.18)
Sec. 18. The term "military service" used herein as qualification for appointment of officers of the Illinois National Guard is defined to mean such military or naval service credited as cumulative years of service for pay purposes in accordance with the laws of the United States and the rules and regulations based thereon.
(Source: P.A. 85-1241.)

(20 ILCS 1805/19) (from Ch. 129, par. 220.19)
Sec. 19. No orders involving expenditure of public funds in the military service shall be given by an officer or other person except as provided by law, or in emergency of the public peace, when life and property are endangered, as provided in Section 28 hereof.
(Source: Laws 1957, p. 2141.)



Article IV - The Department Of Military Affairs

(20 ILCS 1805/Art. IV heading)

(20 ILCS 1805/20) (from Ch. 129, par. 220.20)
Sec. 20. There is hereby established in the Executive Branch of the State Government, a principal department which shall be known as the Department of Military Affairs. The Department of Military Affairs shall consist of the Adjutant General; an Assistant Adjutant General for Army; an Assistant Adjutant General for Air; and the number of military and civilian employees required. It is the channel of communication between the Federal Government and the State of Illinois on all matters pertaining to the State military forces.
(Source: P.A. 99-557, eff. 1-1-17.)

(20 ILCS 1805/20.5)
Sec. 20.5. Division of Family Affairs. Subject to appropriations for this purpose, the Division of Family Affairs is created as a Division within the Department of Military Affairs. The Division shall assist family members of military members who are mobilized or in service abroad. This assistance shall include, but need not be limited to, advocacy to help such family members access all available State services that are provided through the Department or any other State agency.
(Source: P.A. 99-557, eff. 1-1-17.)

(20 ILCS 1805/21) (from Ch. 129, par. 220.21)
Sec. 21. The Assistant Adjutant General for Army shall be the chief administrative assistant to The Adjutant General for Army matters and the Assistant Adjutant General for Air shall be the chief administrative assistant to The Adjutant General for Air matters and both shall perform such duties as may be directed by The Adjutant General. In the event of the death or disability of The Adjutant General or his absence from the State, the Commander-in-Chief shall designate either the Assistant Adjutant General for Army or the Assistant Adjutant General for Air to perform the duties of The Adjutant General.
(Source: P.A. 80-176.)

(20 ILCS 1805/22) (from Ch. 129, par. 220.22)
Sec. 22. Adjutant General; duties. The Adjutant General shall be charged with carrying out the policies of the Commander-in-Chief and shall issue orders in his name. Orders of the Adjutant General shall be considered as emanating from the Commander-in-Chief.
(a) He shall be the immediate adviser of the Commander-in-Chief on all matters relating to the militia and shall be charged with the planning, development and execution of the program of the military forces of the State. He shall be responsible for the preparation and execution of plans, for organizing, supplying, equipping and mobilizing the Organized Militia, for use in the national defense, and for State defense, and emergencies.
(b) He shall hold major organization commanders responsible for the training of their commands, and shall issue all orders and instructions for the government of the militia and of the officers, warrant officers, and enlisted personnel therein.
(c) He shall make such returns and reports as may be prescribed by the Commander-in-Chief or required by the laws or regulations of the State or of the United States.
(d) He shall, subject to the appropriation of funds by the General Assembly for this purpose, order such personnel of the Illinois National Guard into active service of the State as are required by the Commander-in-Chief to support non-emergency functions of the State, including but not limited to National Guard involvement in training exercises conducted in conjunction with the Illinois Emergency Management Agency. Illinois National Guard personnel placed on duty pursuant to this item (d) shall be paid in accordance with the provisions of Sections 48 and 49.
(e) The Adjutant General shall be the head of the Department of Military Affairs of the Executive Branch of the government of the State and shall be the Commander of the Illinois National Guard.
(Source: P.A. 98-694, eff. 7-3-14.)

(20 ILCS 1805/22-1) (from Ch. 129, par. 220.22-1)
Sec. 22-1. The Adjutant General has the power and authority to enter into contracts and agreements in the name of the State of Illinois with the Federal government on any and all matters relating to the organizing, training, equipping, quartering and maintenance of the Illinois National Guard.
(Source: P.A. 85-1241.)

(20 ILCS 1805/22-2) (from Ch. 129, par. 220.22-2)
Sec. 22-2. The Adjutant General shall have the power and authority to sell, at a fair market price, Illinois National Guard facilities and lands under his jurisdiction when in his judgment such facilities and lands are obsolete, inadequate, unusable or no longer required for Illinois National Guard purposes. All such sales shall be subject to the written approval of the Governor. Where the sale price of the facility exceeds 3.5 million dollars, and the facility is located in any county with a population of l million or more, the authorization of the General Assembly will be required for the sale of such facility.
(Source: P.A. 97-764, eff. 7-6-12.)

(20 ILCS 1805/22-3) (from Ch. 129, par. 220.22-3)
Sec. 22-3. All monies received from the sale of Illinois National Guard facilities and lands pursuant to authority contained in Section 22-2 shall be paid into the State Treasury without delay and shall be covered into a special fund to be known as the Illinois National Guard Construction Fund. The monies in this fund shall be used exclusively by the Adjutant General for the purpose of acquiring building sites and constructing new facilities. Expenditures from this fund shall be subject to appropriation by the General Assembly and written release by the Governor.
(Source: P.A. 97-764, eff. 7-6-12.)

(20 ILCS 1805/22-4) (from Ch. 129, par. 220.22-4)
Sec. 22-4. The Adjutant General shall have the power and authority to grant licenses and rights-of-way within the areas controlled by the Department for construction, operation and maintenance upon, under or across such property, of facilities for water, sewage, telephone, telegraph, electric, gas or other public service, subject to such terms and conditions as may be determined by the Department.
(Source: P.A. 83-899.)

(20 ILCS 1805/22-5) (from Ch. 129, par. 220.22-5)
Sec. 22-5. The Adjutant General shall have the power and authority to transfer jurisdiction of or exchange any realty under the control of the Department to any other Department of the State government, or to any agency of the Federal government, or to any unit of local government when such transfer is authorized by the General Assembly.
(Source: P.A. 85-889.)

(20 ILCS 1805/22-6) (from Ch. 129, par. 220.22-6)
Sec. 22-6. All monies received from the transfer or exchange of any realty under the control of the Department pursuant to authority contained in Section 22-5 of this Act shall be paid into the State Treasury without delay and shall be covered into a special fund to be known as the Illinois National Guard Construction Fund. The monies in this fund shall be used exclusively by the Adjutant General for the purpose of acquiring building sites and constructing new facilities. Expenditures from this fund shall be subject to appropriation by the General Assembly and written release by the Governor.
(Source: P.A. 97-764, eff. 7-6-12.)

(20 ILCS 1805/22-7) (from Ch. 129, par. 220.22-7)
Sec. 22-7. (Repealed).
(Source: P.A. 90-372, eff. 7-1-98. Repealed internally, eff. 7-1-98.)

(20 ILCS 1805/22-8)
Sec. 22-8. Funds and monies made available by public or private entities. The Department may apply for, receive, expend, allocate, or disburse funds and moneys made available by public or private entities, including, but not limited to, contracts, private or public financial gifts, bequests, grants, or donations from individuals, corporations, or foundations. All funds received by the Department from these sources shall be deposited into the Military Affairs Trust Fund created by this amendatory Act of 1993. All moneys expended by the Department of Military Affairs from this Fund shall be appropriated by the General Assembly for the purposes as indicated by the grantor, donor or, in the case of funds or moneys given or donated for no specific purpose, for any purpose deemed appropriate by the Director in administering the responsibilities of the Department as set forth in the Military Code of Illinois.
(Source: P.A. 88-183.)

(20 ILCS 1805/22-9)
Sec. 22-9. Power to make grants from the Illinois Military Family Relief Fund. Subject to appropriation, the Department of Military Affairs shall have the power to make grants from the Illinois Military Family Relief Fund, a special fund created in the State treasury, to (i) members of the Illinois National Guard or Illinois residents who are members of the reserves of the armed forces of the United States who have been called to active duty as a result of an emergency declared by the President of the United States or Congress or as defined by administrative rule of the Department; (ii) for the casualty-based grant only: Illinois National Guard members or Illinois residents who are members of the reserves of the armed forces of the United States and who, while deployed in support of operations as provided in item (i) of this Section, sustained an injury as a result of terrorist activity; sustained an injury in combat, or related to combat, as a direct result of hostile action; or sustained an injury going to or returning from a combat mission, provided that the incident leading to the injury was directly related to hostile action; this includes injuries to service members who are wounded mistakenly or accidentally by friendly fire directed at a hostile force or what is thought to be a hostile force; (iii) members of the Illinois National Guard who have been called to State Active Duty for 30 or more consecutive days of duty; and (iv) families of the classes of persons listed in items (i), (ii), and (iii) of this Section. The Department of Military Affairs shall establish eligibility criteria for all grants by rule.
On and after the effective date of this amendatory Act of the 96th General Assembly, the Department must award at least $5,000 to each recipient of a casualty-based grant and must include Illinois residents who are active duty members of the armed forces of the United States in the eligibility for the casualty-based grant in item (ii) of this Section. Each recipient may receive only one casualty-based grant for injuries received during, or arising out of, the same engagement or incident.
Grants awarded from the Illinois Military Family Relief Fund shall not be subject to garnishment, wage levy, forfeiture, or other remedy, unless the denial of that remedy is inconsistent with the requirements of any other State or federal law.
In addition to amounts transferred into the Fund under Section 510 of the Illinois Income Tax Act, the State Treasurer shall accept and deposit into the Fund all gifts, grants, transfers, appropriations, and other amounts from any legal source, public or private, that are designated for deposit into the Fund. To prevent a delay of 30 or more days in the payment of casualty-based grants, the Department may use, for administration of the program, as much as 5% of the appropriations designated for the casualty-based grant program.
(Source: P.A. 98-694, eff. 7-3-14.)

(20 ILCS 1805/22-9.1)
Sec. 22-9.1. National Guard billeting operations; fund.
(a) Billeting operations. The Department of Military Affairs is authorized to provide oversight and administration of billeting operations conducted by the Illinois National Guard at locations within the State, including, but not limited to, Marseilles Training Center, Camp Lincoln, and any other training sites where military billeting operations may be established.
(b) Illinois National Guard Billeting Fund. The Illinois National Guard Billeting Fund is created as a special, non-appropriated fund in the State treasury. The Fund shall receive proceeds collected by the Department of Military Affairs in exchange for the provision of billets at any site within the State where military billeting operations are established or conducted. Moneys within the Fund shall be used to pay the expenses of billeting operations not eligible for payment with federal or State appropriated funds, including, but not limited to, the procurement of items for billeting rooms, cleaning, linen, and maintenance. The Department of Military Affairs shall administer the Fund in accordance with the laws of this State, applicable federal requirements governing the use of such funds, and appropriate rules and procedures established by the Adjutant General.
(Source: P.A. 98-733, eff. 7-16-14.)

(20 ILCS 1805/22-10)
Sec. 22-10. Notice of provisions of Service Member's Employment Tenure Act. Whenever a member of the Illinois National Guard is called to active military duty by the President or by the Governor, the Adjutant General shall ensure that the member is briefed on the provisions of Sections 4 and 4.5 of the Service Member's Employment Tenure Act.
(Source: P.A. 99-557, eff. 1-1-17.)

(20 ILCS 1805/23) (from Ch. 129, par. 220.23)
Sec. 23.
The Adjutant General shall keep a record of the appointments of officers, warrant officers, and noncommissioned officers. He shall have general charge of recruiting and records of enlistments and discharges, and keep the military history of personnel of the State forces.
(Source: Laws 1957, p. 2141.)

(20 ILCS 1805/24) (from Ch. 129, par. 220.24)
Sec. 24. The Adjutant General shall have charge of all correspondence and the records thereof pertaining to his office, and shall file for record all returns of troops, all reports and records of field service, drills and instruction, and of all active service performed by troops of the State in service of the State or of the United States.
(Source: P.A. 99-557, eff. 1-1-17.)

(20 ILCS 1805/24.1) (from Ch. 129, par. 220.24-1)
Sec. 24.1. The Adjutant General is authorized to negotiate and enter into contracts on behalf of all civilian employees of the Army National Guard and Air National Guard under his jurisdiction for membership in an employee retirement, disability or death benefits system, and membership in a group health insurance program, and to enter into agreements with the Secretary of Defense of the United States of America for withholding sums from the compensation of such civilian employees for contributions to such system or program. The Adjutant General is also authorized to designate who shall receive the sums withheld for contributions to the system or program authorized by this Section.
(Source: Laws 1965, p. 2574.)

(20 ILCS 1805/25) (from Ch. 129, par. 220.25)
Sec. 25. The Adjutant General shall have charge of and carefully preserve the colors, flags, guidons and military trophies of war belonging to the State. He may, for the purpose of enabling wider public display, make loans of these items to the Federal government, other State governments, and to recognized museums. He shall furnish, at the expense of the State, blanks and forms, and such military publications as required.
Prior to September 1 of each year, or at such other time as prescribed by the Governor, the Adjutant General shall file with the Office of the Governor a report listing each item loaned during the previous fiscal year and prior fiscal years, the terms and conditions of each loan, and the federal or State governmental office or recognized museum to which each item has been loaned.
(Source: P.A. 91-826, eff. 6-13-00.)

(20 ILCS 1805/25.5)
Sec. 25.5. (Repealed).
(Source: P.A. 92-600, eff. 7-1-02. Repealed internally, eff. 1-1-03.)

(20 ILCS 1805/25.6)
Sec. 25.6. (Repealed).
(Source: P.A. 93-433, eff. 8-5-03. Repealed internally, eff. 1-1-06.)

(20 ILCS 1805/26) (from Ch. 129, par. 220.26)
Sec. 26. On or before the first day of November next preceding the regular session of the General Assembly, The Adjutant General shall make out a full and detailed report to the Governor of all the transactions of his office, including receipts and expenditures of all appropriated funds. In preparing his account of the money paid out and expended, he shall group the expenditures made from each separate appropriation under the objects and purposes as classified and standardized in Section 13 of "An Act in Relation to State Finance", approved June 10, 1919, as amended. The Adjutant General shall also report upon such other matters at such times as shall be required by the Commander-in-Chief.
(Source: Laws 1957, p. 2141.)

(20 ILCS 1805/27) (from Ch. 129, par. 220.27)
Sec. 27. Military installations; supervision, safety, health, and security. The Adjutant General shall be responsible for and have supervision of all military installations, facilities, armories, grounds, buildings, property, and equipment of the Illinois Army and Air National Guard. The Adjutant General may make rules governing the safety, health, and security of the personnel, facilities, property, and equipment on those military installations in conformity with rules and regulations in effect on federal military installations.
(Source: P.A. 96-509, eff. 1-1-10; 96-733, eff. 1-1-10.)

(20 ILCS 1805/27.5)
Sec. 27.5. Publication of rights and responsibilities. The Department must create a publication setting forth the rights and responsibilities of service members under State and federal law. The Department must make this publication available through printed or electronic means to service members, their families, and organizations that assist service members, veterans, or their families.
(Source: P.A. 93-833, eff. 7-28-04.)

(20 ILCS 1805/28) (from Ch. 129, par. 220.28)
Sec. 28. When the Commander-in-Chief proclaims a time of public danger or when an emergency exists, the Adjutant General may purchase or authorize the purchase of stores and supplies in accordance with the emergency purchase provisions in the Illinois Procurement Code.
(Source: P.A. 99-557, eff. 1-1-17; 100-201, eff. 8-18-17.)



Article IV-A - Military Funeral Honors

(20 ILCS 1805/Art. IV-A heading)

(20 ILCS 1805/28.1)
Sec. 28.1. Purpose. This Article establishes the Illinois Military Funeral Honors Program to ensure, subject to the appropriation of adequate funds, an appropriate final tribute to deceased veterans and Governors in the absence of federal military funeral honors or funeral honors provided by veteran organizations. This Article establishes procedures that ensure this tribute on behalf of a grateful citizenry to honor deceased veterans in recognition of their service to the State of Illinois and to the United States of America. The rendering of military funeral honors is the ceremonial paying of respects and final demonstration of gratitude to those who, in times of war and peace, have faithfully defended freedom.
(Source: P.A. 92-76, eff. 1-1-02.)

(20 ILCS 1805/28.2)
Sec. 28.2. Administration. The Adjutant General of Illinois, as Director of the Department of Military Affairs, shall administer the Military Funeral Honors Program.
(Source: P.A. 92-76, eff. 1-1-02.)

(20 ILCS 1805/28.3)
Sec. 28.3. State funeral honors. The funeral honors entitlement established by this Article may be provided to an eligible veteran only if (i) a request for military funeral honors has been made on behalf of the deceased veteran to federal authorities and (ii) military funeral honors are not to be provided by federal authorities, regardless of the reason. Governors are entitled to funeral honors without a federal request.
(Source: P.A. 92-76, eff. 1-1-02.)

(20 ILCS 1805/28.4)
Sec. 28.4. Eligibility. Only veterans and Governors are eligible for military funeral honors under this Article. In this Article, "veteran" means an Illinois resident who is a veteran as defined in subsection (h) of Section 1491 of Title 10 of the United States Code. Governors are eligible for military funeral honors because of their service as Commander-in-Chief of the military forces of the State of Illinois.
(Source: P.A. 92-76, eff. 1-1-02.)

(20 ILCS 1805/28.5)
Sec. 28.5. Waiver authority.
(a) With approval of the Governor, the Adjutant General may waive the requirement established in Section 28.3 of this Article if the Adjutant General determines in writing that it is in the best interests of the State of Illinois to do so.
(b) Waiver authority under this Section may be delegated only to the Assistant Adjutant General for Army or the Assistant Adjutant General for Air.
(Source: P.A. 92-76, eff. 1-1-02.)

(20 ILCS 1805/28.6)
Sec. 28.6. Policy.
(a) A member of the Army National Guard or the Air National Guard may be ordered to funeral honors duty in accordance with this Article. Members of the Illinois National Guard ordered to funeral honors duty in accordance with this Article are considered to be in the active service of the State for all purposes except for pay, and the provisions of Sections 52, 53, 54, 55, and 56 of the Military Code of Illinois apply if a member of the Illinois National Guard is injured or becomes a person with a disability in the course of those duties.
(b) The Adjutant General may provide support for other authorized providers who volunteer to participate in a funeral honors detail conducted on behalf of the Governor. This support is limited to transportation and training.
(c) On or after July 1, 2006, if the Adjutant General determines that Illinois National Guard personnel are not available to perform military funeral honors in accordance with this Article, the Adjutant General may authorize another appropriate organization to provide one or more of its members to perform those honors and, subject to appropriations for that purpose, shall authorize the payment of a $100 stipend to the organization.
(Source: P.A. 99-143, eff. 7-27-15; 99-557, eff. 1-1-17.)

(20 ILCS 1805/28.7)
Sec. 28.7. Presentation of State flag. When a member of the Illinois National Guard dies while serving in duty or training statuses pursuant to Title 10 or Title 32 of the United States Code as approved by the member's service component, the Adjutant General, the Assistant Adjutant General for Army, or the Assistant Adjutant General for Air shall present one State flag of Illinois to the next of kin of the deceased Illinois National Guard member who receives the United States burial flag, or that person's designee, as soon as is practicable.
(Source: P.A. 100-69, eff. 8-11-17.)

(20 ILCS 1805/28.8)
Sec. 28.8. Rules. The Adjutant General, as Director of the Department of Military Affairs, must adopt appropriate rules to implement this program.
(Source: P.A. 92-76, eff. 1-1-02.)

(20 ILCS 1805/28.9)
Sec. 28.9. Availability of funds. Nothing in this Article establishes any entitlement to military funeral honors if the Adjutant General determines that Illinois National Guard or other appropriate personnel are not available to perform those honors or if adequate appropriated funds are not available to fund this program.
(Source: P.A. 94-359, eff. 7-1-06.)



Article V - Organization Of The National Guard

(20 ILCS 1805/Art. V heading)

(20 ILCS 1805/29) (from Ch. 129, par. 220.29)
Sec. 29. The Illinois National Guard shall be organized, equipped, disciplined and governed in conformity with the laws of the United States and the rules, regulations and tables based thereon.
(Source: Laws 1957, p. 2141.)

(20 ILCS 1805/30) (from Ch. 129, par. 220.30)
Sec. 30. (Repealed).
(Source: Laws 1957, p. 2141. Repealed by P.A. 99-557, eff. 1-1-17.)



Article V-A - National Guard Employment Rights

(20 ILCS 1805/Art. V-A heading)

(20 ILCS 1805/30.1)
Sec. 30.1. Article short title. This Article may be cited as the Illinois National Guard Employment Rights Law.
(Source: P.A. 92-716, eff. 7-24-02.)

(20 ILCS 1805/30.5)
Sec. 30.5. Public policy. As a guide to the interpretation and application of this Article, the public policy of the State is declared as follows:
The United States has provided for the reemployment rights of members of the Reserve Components of the armed forces, and of the National Guard of the states, while serving in duty or training statuses pursuant to Title 10 or 32 of the United States Code, by enacting the Uniformed Services Employment and Reemployment Rights Act, codified at Title 38, United States Code, Chapter 43. The Uniformed Services Employment and Reemployment Rights Act, however, does not provide any such protection to members of the National Guard serving the states, including the State of Illinois, in a State Active Duty status pursuant to orders of the Governor.
The United States has also provided relief from certain civil obligations for personnel of the United States armed forces serving on federal active duty under Title 10 of the United States Code, by enacting the Soldiers' and Sailors' Civil Relief Act of 1940, codified at Title 50 Appendix, United States Code, Sections 501-591. Members of the National Guard serving other than in such a federal active duty status under Title 10 of the United States Code, however, are not subject to, nor do they receive the protections of, the Soldiers' and Sailors' Civil Relief Act of 1940.
As a constituent commonwealth of the United States, and in accordance with the constitutions of the United States and of the State of Illinois, the State of Illinois must provide for the defense of its citizens and territory against domestic and foreign threats, and the Illinois National Guard is an essential part of the State's ability to meet such threats. It is therefore declared to be the policy of the State of Illinois (i) to ensure the readiness of members of the National Guard to execute missions assigned by appropriate federal or State authorities by guaranteeing adequate protections of their right to return to civilian employment upon completion of State Active Duty and (ii) to grant members of the National Guard relief from certain civil obligations while performing periods of training or duty under Title 32 of the United States Code and State Active Duty.
(Source: P.A. 92-716, eff. 7-24-02.)

(20 ILCS 1805/30.10)
Sec. 30.10. Definitions. In this Article:
"National Guard" has the definition provided by federal law at 10 U.S.C. 101(c).
"Illinois National Guard" has the definition provided in Sections 5 and 7 of this Code.
"Federal active duty under Title 10 of the United States Code" means active federal service of members of the National Guard pursuant to any provision of Chapter 1209 of Title 10 of the United States Code.
"Training or duty under Title 32 of the United States Code" means active or inactive National Guard training or duty performed pursuant to Chapter 5 of Title 32 of the United States Code and pursuant to the orders of the Governor.
"State Active Duty" means National Guard duty performed in the active service of any state or United States territory or commonwealth in accordance with that jurisdiction's laws and pursuant to the orders of the Governor concerned and the full-time duty of the Adjutant General and Assistant Adjutants General as provided in Section 17 of this Code. It does not refer to active duty performed pursuant to Chapter 5 of Title 32 of the United States Code and pursuant to the orders of the Governor.
"Political subdivision" means any unit of local government or school district.
(Source: P.A. 99-557, eff. 1-1-17.)

(20 ILCS 1805/30.15)
Sec. 30.15. National Guard; State Active Duty; reemployment rights.
(a) Any member of the National Guard ("a member") employed by a private employer in the State of Illinois or by the State of Illinois or any political subdivision of the State whose absence from a position of employment is necessitated by reason of being called to State Active Duty, whether or not voluntary, shall be entitled to reemployment rights and benefits and other employment benefits under this Article if:
(1) the member (or an appropriate officer of the

National Guard in which the service is performed) has given advance written or oral notice of the service, if reasonably possible;

(2) the member reports to, or submits an application

for reemployment to, the employer in accordance with the provisions of subsection (e); and

(3) the character of the member's service on State

Active Duty was honorable, under honorable conditions, or otherwise characterized as satisfactory.

(b) No notice is required under subsection (a) if precluded by military necessity, or if the giving of the notice is not reasonably possible, under all relevant circumstances. A written determination of military necessity for the purposes of this subsection shall be made by the Adjutant General of Illinois and shall not be subject to judicial review.
(c) An employer is not required to reemploy a member under this Section if:
(1) the employer's circumstances have so changed as

to make such reemployment impossible or unreasonable, or if reemployment would impose an undue hardship on the employer; or

(2) the employment from which the member leaves to

serve in the National Guard on State Active Duty is for a brief, nonrecurrent period and there is no reasonable expectation that the employment will continue indefinitely or for a significant period.

(d) In any proceeding involving an issue of whether (i) any reemployment referred to in subsection (c) is impossible or unreasonable because of a change in an employer's circumstances; (ii) any accommodation, training, or effort referred to in subdivision (c)(1) would impose an undue hardship on the employer; or (iii) the employment referred to in subdivision (c)(2) is for a brief, nonrecurrent period and there is no reasonable expectation that the employment will continue indefinitely or for a significant period, the employer has the burden of proving the impossibility or unreasonableness, the undue hardship, or the brief or nonrecurrent nature of the employment without a reasonable expectation of continuing indefinitely or for a significant period.
(e) Subject to subsection (f), a member referred to in subsection (a) shall, upon completion of a period of State Active Duty, notify the employer referred to in subsection (a) of the member's intent to return to a position of employment with the employer as follows:
(1) In the case of a member whose period of State

Active Duty was less than 31 days, by reporting to the employer:

(A) not later than the beginning of the first

full regularly scheduled work period on the first full calendar day following completion of the period of State Active Duty and the expiration of 8 hours after a period allowing for safe transportation of the member from the place of that duty to the member's residence; or

(B) as soon as possible after the expiration of

the 8-hour period referred to in paragraph (A), if reporting within that period is impossible or unreasonable through no fault of the member.

(2) In the case of a member whose period of State

Active Duty was more than 30 days but less than 180 days, by submitting an application for reemployment with the employer not less than 14 days after completion of the period of State Active Duty, or if submitting the application within that period is impossible or unreasonable through no fault of the member, the next full calendar day when submission of the application becomes possible.

(3) In the case of a member whose period of State

Active Duty was 180 days or more, by submitting an application for reemployment with the employer not later than 90 days after completion of the period of service.

(f) A member who is hospitalized for, or convalescing from, an illness or injury incurred in, or aggravated during, the performance of a period of State Active Duty shall, at the end of the period that is necessary for the member to recover from the illness or injury, report to the member's employer or submit an application for reemployment with the employer. The period of recovery shall not exceed 2 years, except that the 2-year period shall be extended by the minimum time required to accommodate the circumstances beyond the member's control which make reporting within the 2-year period impossible or unreasonable.
(g) A member who fails to report or apply for employment or reemployment within the appropriate period specified in this Section shall not automatically forfeit his or her rights and benefits under subsection (a), but shall be subject to the conduct rules, established policy, and general practices of the employer pertaining to explanations and discipline with respect to absence from scheduled work.
(h) A member who submits an application for reemployment in accordance with this Article shall, upon the request of the employer, provide to the employer documentation to establish that:
(1) the member's application is timely; and
(2) the character of the member's service was

honorable, under honorable conditions, or otherwise satisfactory.

The failure of a member to provide documentation as prescribed in this subsection may not be the basis for denying reemployment if the failure occurs because the documentation does not exist or is not readily available at the time of the employer's request. If, after reemployment, documentation becomes available that establishes that the member does not meet one or more of the requirements in paragraph (1) or (2), the employer may terminate the member's employment in accordance with the conduct rules, established policy, and general practices of the employer pertaining to explanation and discipline with respect to absence from scheduled work. An employer may not delay or attempt to defeat a reemployment obligation by demanding documentation that does not exist or is not then readily available.
(i) Except as otherwise provided by this subsection, a member entitled to reemployment under this Article, upon completion of a period of State Active Duty, shall be promptly reemployed in the position of employment which he or she left with the same increases in status, seniority, and wages that were earned during his or her period of State Active Duty by employees in like positions who were on the job at the time the returning member entered State Active Duty, or to a position of like seniority, status, and pay, unless the employer's circumstances have so changed as to make it impossible or unreasonable to do so.
If at the time of requesting reemployment, the member is no longer physically, mentally, or otherwise qualified or able to perform the duties of the position of employment which he or she left due to disability acquired incident to his or her service in State Active Duty, but is qualified and able to perform the duties of any other position in the employ of the employer, then the member shall be restored to that other position, the duties of which he or she is qualified and able to perform and that will provide him or her with like seniority, status, and pay, or the nearest approximation thereof consistent with the circumstances of the case.
If a member enters State Active Duty and the position of employment which he or she left is filled by one or more employees who are also members of the National Guard and who later enter State Active Duty, the members shall, upon release from State Active Duty, be given preference in the matter of reemployment in the order in which they entered State Active Duty, and the employer shall not be required to retain more than one of them in his or her employ.
(j) Except as otherwise provided in this Section, each member in the employ of a private employer or of the State of Illinois or a political subdivision of the State who, for the purpose of entering State Active Duty, has left or leaves that employment but who has been rejected for State Active Duty for lack of proper qualifications, shall be restored by the employer (i) to the position of employment which the member left with the same seniority, status, and wage increases that an employee who was employed in that position at the time the member left to enter State Active Duty earned during the time the member was absent from employment because of his or her attempt to enter State Active Duty or (ii) to a position of like seniority, status, and pay, provided that at the time of the rejection for State Active Duty the member is qualified to perform the duties of the position of employment which he or she left and has made application for reemployment within the time period specified in subsection (e) after receiving official notice of the rejection for State Active Duty.
(Source: P.A. 92-716, eff. 7-24-02.)

(20 ILCS 1805/30.20)
Sec. 30.20. Reemployment; benefits.
(a) Any member of the National Guard who is reemployed or seeks reemployment to a position of employment in accordance with the provisions of this Article, shall be considered as having been on furlough or leave of absence during his or her State Active Duty and shall be so reemployed without loss of seniority and shall be entitled to participate in insurance or other benefits offered by the employer pursuant to established rules and practices relating to employees on furlough or leave of absence in effect with the employer at the time the member entered State Active Duty. The member shall not be discharged from the position without cause within one year after reemployment.
(b) If an employer provides health insurance, an exclusion or waiting period may not be imposed in connection with coverage of a health or physical condition of a member entitled to participate in that insurance under this Section, or a health or physical condition of any other person who is covered by the insurance by reason of the coverage of that member, if: (i) the condition arose before or during that member's period of State Active Duty; (ii) an exclusion or waiting period would not have been imposed for the condition during a period of coverage resulting from participation by that member in the insurance; and (iii) the condition of that member has not been determined to be service connected.
(Source: P.A. 92-716, eff. 7-24-02.)

(20 ILCS 1805/30.25)
Sec. 30.25. Stay of prosecution. During and for a period of 14 days after a period of military service in excess of 29 days, a court having jurisdiction over the enforcement of any civil obligation or liability, the prosecution of any civil suit or proceeding, or the entry or enforcement of any civil order, writ, judgment, or decree may stay, postpone, or suspend the matter if the court determines that a service member's failure to meet the obligation is the direct result of that period of military service. The stay, postponement, or suspension of proceedings does not in any way modify any condition, obligation, term, or liability agreed upon or incurred by a person in military service including but not limited to accrued interest, late fees, or penalties. No stay, postponement, or suspension shall be provided regarding any written agreement entered into, or debt that is incurred, by the person during or after his or her period of military service. A violation of this Section constitutes a civil rights violation under the Illinois Human Rights Act. All proceeds from the collection of any civil penalty imposed under this Section shall be deposited into the Illinois Military Family Relief Fund.
(Source: P.A. 97-913, eff. 1-1-13.)

(20 ILCS 1805/30.30)
Sec. 30.30. School attendance and tuition. Any service member that enters military service has the right to receive a full monetary credit or refund for funds paid to any Illinois public university, college, or community college if the service member is placed into a period of military service and is unable to attend the university or college for a period of 7 or more days. Withdrawal from the course shall not impact upon the final grade point average of the service member. If any service member who has been enrolled in any Illinois public university, college, or community college is unable to process his or her enrollment for the upcoming term, he or she shall have any and all late penalties and or charges set aside, including any and all late processing fees for books, lab fees, and all items that were not in place because the service member was engaged in military service and was unable to enroll in the courses at the appropriate time. The rights set forth in this Section are in addition to any rights afforded to persons in military service with the State of Illinois pursuant to the orders of the Governor under the policies of an Illinois public university, college, or community college. A violation of this Section constitutes a civil rights violation under the Illinois Human Rights Act. All proceeds from the collection of any civil penalty imposed under this Section shall be deposited into the Illinois Military Family Relief Fund.
(Source: P.A. 97-913, eff. 1-1-13.)



Article VII - Separation

(20 ILCS 1805/Art. VII heading)

(20 ILCS 1805/33) (from Ch. 129, par. 220.33)
Sec. 33. (Repealed).
(Source: P.A. 89-324, eff. 8-13-95. Repealed by P.A. 92-716, eff. 7-24-02.)

(20 ILCS 1805/33-1)
Sec. 33-1. (Repealed).
(Source: P.A. 85-1241. Repealed by P.A. 89-324, eff. 8-13-95.)

(20 ILCS 1805/33-2)
Sec. 33-2. (Repealed).
(Source: P.A. 85-1241. Repealed by P.A. 89-324, eff. 8-13-95.)

(20 ILCS 1805/34) (from Ch. 129, par. 220.34)
Sec. 34. (Repealed).
(Source: P.A. 85-1241. Repealed by P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1805/34.1)
Sec. 34.1. Separation; discharge; Illinois National Guard.
(a) Members of the Illinois National Guard shall be separated from the active service in accordance with federal laws and regulations as made applicable to the National Guard, except as otherwise provided herein or in the Illinois Code of Military Justice.
(b) Members of the Illinois National Guard who are discharged from the Illinois National Guard, in the case of officers with a dismissal or in the case of enlisted personnel with a dishonorable discharge, shall be ineligible to hold any elective or appointive office, position, or employment in the service of this State, any county, or any municipality thereof, for a period of 5 years unless such disability shall be removed by the Governor.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1805/35)
Sec. 35. (Repealed).
(Source: P.A. 85-1241. Repealed by P.A. 97-764, eff. 7-6-12.)



Article VIII - Appointments And Commissions

(20 ILCS 1805/Art. VIII heading)

(20 ILCS 1805/37) (from Ch. 129, par. 220.37)
Sec. 37. The Commander-in-Chief shall make all appointments in the commissioned rank in the Illinois National Guard. Commissions evidencing all appointments shall be signed by the Governor and attested and issued by The Adjutant General.
(Source: P.A. 85-1241.)

(20 ILCS 1805/38) (from Ch. 129, par. 220.38)
Sec. 38. Commissions to officers shall read to a certain grade in a given branch or corps. Assignment to duty in any unit shall be by order of the Commander-in-Chief. The validity of all commissions shall be subject to formal acceptance and the execution of oath of office prescribed by law.
(Source: Laws 1957, p. 2141.)

(20 ILCS 1805/39) (from Ch. 129, par. 220.39)
Sec. 39. The qualifications for appointment of commissioned officers will be in accordance with the provisions of the laws of the United States and the rules and regulations based thereon.
(Source: Laws 1957, p. 2141.)

(20 ILCS 1805/40) (from Ch. 129, par. 220.40)
Sec. 40. Except where otherwise specified herein, all officers now in active service or hereafter appointed, shall hold their respective commissions until they are vacated by resignation or retirement, or by acceptance of another commission in the State military service, or by sentence of a general courts-martial, approved finding of a board of officers under Section 42, Article VIII, approved finding of a board of officers convened pursuant to federal regulations in which the board recommends withdrawal of federal recognition of the officer's commission, or terminated under Section 43, Article VIII hereof. Federal recognition with commission in the National Guard of the United States is established as a requirement for holding commission in the active National Guard of Illinois; the commission of an officer in the National Guard of Illinois will be terminated upon failure to obtain or retain Federal recognition.
(Source: P.A. 99-557, eff. 1-1-17.)

(20 ILCS 1805/41) (from Ch. 129, par. 220.41)
Sec. 41. Any commanding officer of the Illinois National Guard having under their command an officer who is undesirable as an officer, for any reason other than for physical disability, may recommend, through military channels, that such officer be ordered before a board of officers for investigation. Such recommendations shall fully and clearly state the facts and reasons on which such undesirability is based.
(Source: P.A. 85-1241.)

(20 ILCS 1805/42) (from Ch. 129, par. 220.42)
Sec. 42. Whenever a recommendation is made pursuant to the provisions of the preceding Section and such recommendation is approved by superior commanders, it shall be within the discretion of the Adjutant General to convene a board of not less than three nor more than five commissioned officers all superior in rank or date of rank to the officer or enlisted member facing investigation to examine into the matter of such recommendation and the desirability and qualifications of the officer or enlisted member who is the subject thereof, and to report its findings and recommendations to the Adjutant General. If the board finds such officer to be undesirable and such findings are approved by the Adjutant General, then the commission of such officer or enlistment of such soldier or airman, in the Organized Militia, shall be terminated.
(Source: P.A. 99-557, eff. 1-1-17.)

(20 ILCS 1805/43) (from Ch. 129, par. 220.43)
Sec. 43. When an officer is absent without leave from four consecutive unit training assemblies or the annual training period such officer's commission shall be terminated.
(Source: P.A. 99-557, eff. 1-1-17.)



Article IX - Warrant Officers

(20 ILCS 1805/Art. IX heading)

(20 ILCS 1805/44) (from Ch. 129, par. 220.44)
Sec. 44. The Commander-in-Chief shall make all appointments in the grade of warrant officer in the Illinois National Guard. Warrants evidencing all appointments shall be signed by the Governor and attested and issued by The Adjutant General. The qualifications for appointments of and the separation from service of warrant officers shall be in accordance with the provisions of the laws of the United States and the rules and regulations based thereon.
(Source: P.A. 85-1241.)

(20 ILCS 1805/45) (from Ch. 129, par. 220.45)
Sec. 45. When a warrant officer is absent without leave from four consecutive ordered armory drills or the annual Field Training period such warrant officer's warrant shall be terminated.
(Source: Laws 1957, p. 2141.)



Article X - Enlisted Members

(20 ILCS 1805/Art. X heading)

(20 ILCS 1805/46) (from Ch. 129, par. 220.46)
Sec. 46. Qualification for enlistment in and separation from service of enlisted personnel of the Illinois National Guard shall be in accordance with the provisions of the laws of the United States and the rules and regulations based thereon.
(Source: P.A. 85-1241.)

(20 ILCS 1805/47) (from Ch. 129, par. 220.47)
Sec. 47. (Repealed).
(Source: P.A. 85-1241. Repealed by P.A. 99-796, eff. 1-1-17.)



Article XI - Pay And Allowances

(20 ILCS 1805/Art. XI heading)

(20 ILCS 1805/48) (from Ch. 129, par. 220.48)
Sec. 48. When in active service of the State, under orders of the Commander-in-Chief, officers and warrant officers of the Illinois National Guard shall receive all pay as provided by law for officers and warrant officers of the armed forces of the United States of like grade and longevity.
(Source: P.A. 97-764, eff. 7-6-12.)

(20 ILCS 1805/49) (from Ch. 129, par. 220.49)
Sec. 49. When in active service of the State, under orders of the Commander-in-Chief, enlisted personnel of the Illinois National Guard shall receive all pay as provided by law for enlisted personnel of the armed forces of the United States of like grade and longevity.
(Source: P.A. 97-764, eff. 7-6-12.)

(20 ILCS 1805/50) (from Ch. 129, par. 220.50)
Sec. 50. Transportation and subsistence for all officers, warrant officers and enlisted personnel on duty under Sections 48 and 49 hereof shall be furnished by the State.
(Source: Laws 1957, p. 2141.)

(20 ILCS 1805/51) (from Ch. 129, par. 220.51)
Sec. 51. The Commander-in-Chief may put officers on necessary military duty, with their consent in each case, at less rates than given in Section 48 hereof.
(Source: Laws 1957, p. 2141.)

(20 ILCS 1805/52) (from Ch. 129, par. 220.52)
Sec. 52. Injured personnel or personnel with a disability; treatment; compensation. Officers, warrant officers, or enlisted personnel of the Illinois National Guard who may be injured in any way, including without limitation through illness, while on duty and lawfully performing the same, are entitled to be treated by an officer of the medical or dental department detailed by the Adjutant General, or at the nearest appropriate medical treatment facility if such an officer is not detailed. Officers, warrant officers, or enlisted personnel of the Illinois National Guard who may be wounded or disabled in any way, while on duty and lawfully performing the same, so as to prevent their working at their profession, trade, or other occupation from which they gain their living, are entitled to be treated by an officer of the medical or dental department detailed by the Adjutant General, or at the nearest appropriate medical treatment facility if such an officer is not detailed, and, as long as the Illinois National Guard has not been called into federal service, are entitled to all privileges due them as State employees under the "Workers' Compensation Act", approved July 9, 1951, as now or hereafter amended, and the "Workers' Occupational Diseases Act", approved July 9, 1951, as now or hereafter amended. For purposes of this Section, injured, wounded, or disabled "while on duty and lawfully performing the same" means incurring an injury, wound, or disability while in a State military status pursuant to orders of the Commander-in-Chief, except when the injury, wound, or disability is caused by the officer's, warrant officer's, or enlisted personnel's own misconduct.
(Source: P.A. 99-143, eff. 7-27-15.)

(20 ILCS 1805/53) (from Ch. 129, par. 220.53)
Sec. 53. When officers, warrant officers or enlisted personnel of the Illinois National Guard are injured, wounded or killed while performing duty in pursuance of orders from the Commander-in-Chief, said personnel or their heirs or dependents, shall have a claim against the State for financial help or assistance, and the State Court of Claims shall act on and adjust the same as the merits of each case may demand. Pending action of the Court of Claims, the Commander-in-Chief is authorized to relieve emergency needs upon recommendation of a board of three officers, one of whom shall be an officer of the medical department.
(Source: P.A. 85-1241.)

(20 ILCS 1805/54) (from Ch. 129, par. 220.54)
Sec. 54. Officers of the medical and dental departments who attend cases of injury or illness incurred in line of duty under Sections 52 and 53 of this Article shall be entitled to such reasonable compensation in each case as the circumstances may warrant, as approved by The Adjutant General.
(Source: Laws 1957, p. 2141.)

(20 ILCS 1805/55) (from Ch. 129, par. 220.55)
Sec. 55. Medical and hospital charges paid by State. Necessary medical treatment and hospital charges incurred in cases stated in Sections 52 and 53 hereof, and for beds in open or general wards shall be paid by the State on proper vouchers made out by the attending medical or dental officers and approved by the Adjutant General.
(Source: P.A. 96-509, eff. 1-1-10; 96-733, eff. 1-1-10.)

(20 ILCS 1805/56) (from Ch. 129, par. 220.56)
Sec. 56. All payments under Sections 52, 53, 54 and 55 hereof shall be made from appropriated funds on vouchers and bills approved by The Adjutant General.
(Source: Laws 1957, p. 2141.)

(20 ILCS 1805/56-1) (from Ch. 129, par. 220.56-1)
Sec. 56-1. Federal Support Agreement Revolving Fund; payment; use. The Federal Support Agreement Revolving Fund shall be initially financed by an appropriation from the General Revenue Fund to the Federal Support Agreement Revolving Fund. Thereafter, all monies received from the federal government that are necessary for the reimbursement of salaries paid to employees hired in reimbursed positions, for facility operations or other programs as provided under the terms of the Federal Support Agreement between the Department of Military Affairs and the United States Property and Fiscal Officer for Illinois shall be paid into the Federal Support Agreement Revolving Fund. The money in this fund shall be used by the Department of Military Affairs only for those expenses necessary to meet all of the terms and obligations of the Federal Support Agreement, except as otherwise provided in this Section. At the request of the Adjutant General, the State Treasurer and the State Comptroller shall transfer to the Illinois National Guard State Active Duty Fund from the Federal Support Agreement Revolving Fund the reimbursement from the federal government for State Fiscal Year 2011 expenditures from the General Revenue Fund in excess of $2,200,000 for expenses related to the Lincoln's Challenge Program. All moneys expended by the Department of Military Affairs from the Federal Support Agreement Revolving Fund shall be appropriated by the General Assembly. Furthermore, any moneys that are appropriated to pay for weekly allowances for students in the Lincoln's Challenge Program may be deposited by the Department of Military Affairs into a savings and loan association or State or national bank in this State. Such funds shall be managed by the Department of Military Affairs in the manner provided by the laws of this State, applicable rules and regulations based thereon, and applicable federal requirements governing the use of such funds.
(Source: P.A. 97-639, eff. 12-19-11.)

(20 ILCS 1805/56-2)
Sec. 56-2. Illinois National Guard State Active Duty Fund; payment; use. The Illinois National Guard State Active Duty Fund is created and shall be initially financed by a transfer from the Federal Support Agreement Revolving Fund to the Illinois National Guard State Active Duty Fund as provided in Section 56-1 of this Code. Thereafter, all monies received from any government entity that reimburse costs incurred in the performance of State Active Duty shall be paid into the Illinois National Guard State Active Duty Fund. Disbursement from the Fund for purposes as set forth in this Section shall be by voucher ordered by the Adjutant General and paid by a warrant drawn by the State Comptroller and countersigned by the State Treasurer. The Director shall order disbursements from the Illinois National Guard State Active Duty Fund only for payment of expenses necessary to support the Illinois National Guard in the performance of State Active Duty. Monies in this Fund shall not be subject to appropriation by the General Assembly, but shall be subject to audit by the Auditor General.
(Source: P.A. 97-639, eff. 12-19-11.)



Article XII - Uniforms, Arms And Other Public Property

(20 ILCS 1805/Art. XII heading)

(20 ILCS 1805/57) (from Ch. 129, par. 220.57)
Sec. 57. No uniforms, arms, equipment or other articles of public property may be loaned or issued to anyone except as provided by law and regulations, nor removed from the armory of any command to which they have been issued, or other authorized place of storage, except for use in active or other service authorized by the Commander-in-Chief.
(Source: Laws 1957, p. 2141.)

(20 ILCS 1805/58) (from Ch. 129, par. 220.58)
Sec. 58. The Commander-in-Chief may require that a bond in a suitable amount, payable to the People of the State of Illinois, shall be given by an approved surety company for any officer accountable for public property, for its proper care and use as provided herein or by regulations, and for its return upon demand of competent authority in good order and condition, fair wear and tear and unavoidable loss excepted, subject to the recommendations of a survey, approved by the Adjutant General. Provided, however, that the Adjutant General with the approval of the Governor, may obtain an adequate indemnity bond covering all or part of the officers so accountable or responsible, in which case the officers so covered shall not be required to furnish individual bonds as hereinbefore provided. The charges and expenses of all bonds provided for in this Act shall be paid by the State. Upon the violation of any of the conditions of any bond executed and delivered under the provisions of this Section, action thereon shall be brought by the Attorney General on behalf of the State. It shall be the duty of the Attorney General of the State to prosecute all actions upon such bonds.
(Source: P.A. 99-557, eff. 1-1-17.)

(20 ILCS 1805/59) (from Ch. 129, par. 220.59)
Sec. 59. Officers or warrant officers to whom public property of the State or of the United States may be intrusted shall be pecuniarily responsible therefor under such regulations as may be prescribed by The Adjutant General.
(Source: Laws 1957, p. 2141.)

(20 ILCS 1805/60) (from Ch. 129, par. 220.60)
Sec. 60. Articles of clothing, equipment or other public property issued to officers, warrant officers or enlisted personnel and not accounted for shall be charged against the person accountable at the official cost prices unless they are relieved of responsibility therefor on an approved survey.
(Source: Laws 1957, p. 2141.)

(20 ILCS 1805/61) (from Ch. 129, par. 220.61)
Sec. 61. In case of loss of, or damage to, public property, a survey shall be ordered, under such regulations as may be prescribed by The Adjutant General, to determine the responsibility for such loss or damage, and no officer shall be relieved from either accountability or responsibility for such property except on an approved survey.
(Source: Laws 1957, p. 2141.)



Article XIII - Armories And Rifle Ranges

(20 ILCS 1805/Art. XIII heading)

(20 ILCS 1805/62) (from Ch. 129, par. 220.62)
Sec. 62. No military organization shall be maintained by the State at any station, town, or city, unless there be an available and suitable hall for drills, together with necessary and adequate company assembly rooms, store and locker and other rooms as may be required by the Commander-in-Chief.
(Source: P.A. 85-1241.)

(20 ILCS 1805/64) (from Ch. 129, par. 220.64)
Sec. 64. The armory of each detachment, company, battalion regiment, division or similar unit shall be subject to the order of The Adjutant General and be under the charge of its commanding officer, who shall keep therein all property furnished by the State; no unit shall be furnished arms or equipment until a suitable armory shall be provided for their deposit.
(Source: Laws 1957, p. 2141.)

(20 ILCS 1805/65) (from Ch. 129, par. 220.65)
Sec. 65. Subject to such reasonable regulations as may be promulgated by the Adjutant General, the use and rental of armories may be permitted for any reasonable and legitimate civilian activities so long as the activities do not interfere with their use for military purposes. Proceeds received from rentals will be placed in the National Guard Construction Fund.
(Source: P.A. 99-557, eff. 1-1-17.)

(20 ILCS 1805/66) (from Ch. 129, par. 220.66)
Sec. 66. The Adjutant General may institute a post organization for a State officers' candidate school, and at any rifle range or station, as may be for the best interests of the service.
(Source: Laws 1957, p. 2141.)

(20 ILCS 1805/67) (from Ch. 129, par. 220.67)
Sec. 67. Such number of military personnel as may be needed shall be detailed for duty by The Adjutant General at the State officers' candidate school or as range officers and for administration at rifle ranges during the outdoor weapons training season.
(Source: Laws 1957, p. 2141.)



Article XVI - Mobs, Riots And Disturbances

(20 ILCS 1805/Art. XVI heading)

(20 ILCS 1805/83) (from Ch. 129, par. 220.83)
Sec. 83. Whenever there is a tumult, riot, mob or body of persons acting together by force with attempt to commit a felony, or to offer violence to persons or property, or by force or violence to break or resist the laws of the State, or when such tumult, riot or mob is threatened it shall be deemed that a time of public disorder and danger then exists, and it shall be the duty of the Governor thereupon to order such military force as he may deem necessary to aid the civil authorities in suppressing such violence and executing the law.
(Source: P.A. 85-1241.)

(20 ILCS 1805/84) (from Ch. 129, par. 220.84)
Sec. 84. Whenever any military force is so ordered out by the Commander-in-Chief, the commanding officer thereof may arrest any person or persons in view without process and hold them in custody until, by order of the Commander-in-Chief, such person or persons are discharged from custody or delivered over to the civil authorities. Such commanding officer may also use such force as he may deem necessary to suppress riots, disperse mobs, restore peace and execute the law.
(Source: P.A. 85-1241.)

(20 ILCS 1805/85) (from Ch. 129, par. 220.85)
Sec. 85. Orders from civil officers to any military commander shall specify only the work to be done or result to be attained and shall not include the method to be employed as to which the military officer shall exercise his discretion and be the sole judge as to what means are necessary.
(Source: P.A. 85-1241.)

(20 ILCS 1805/86) (from Ch. 129, par. 220.86)
Sec. 86. Whenever 12 or more persons, any of them armed with clubs or dangerous weapons, or 30 or more, armed or unarmed are unlawfully, riotously or tumultuously assembled, it is the duty of the commanding officer of such military force as may be present on duty, to go among the persons so assembled, or as near them as safety will permit, and in the name of the State command them immediately to disperse, and if they do not obey, every person refusing to disperse shall be deemed one of such unlawful assembly and shall be guilty of a Class A misdemeanor; and each officer having notice of such unlawful assembly and refusing or neglecting to do their duty in relation thereto, as aforesaid, shall be guilty of a petty offense.
When persons so unlawfully assembled neglect or refuse, on command, as aforesaid, to disperse, it shall be the duty of the above military authorities to forthwith suppress such assembly and disperse the persons composing it in such manner as may be most expedient.
If in the efforts made as aforesaid to suppress such assembly and to arrest and secure the persons composing it who neglect or refuse to disperse, though the number remaining be less than 12, any such persons, or any persons, present as spectators or otherwise, are killed or wounded, the military personnel, each and all of them, shall be held guiltless of any crime and justified in law.
(Source: P.A. 85-1241.)

(20 ILCS 1805/87) (from Ch. 129, par. 220.87)
Sec. 87. It is unlawful for any person to assault or fire upon, throw any missile at, against or upon any member or body of the Illinois National Guard, when going to, returning from or performing any duty under the provisions of this Article, and any person so offending is guilty of a felony and may on conviction be imprisoned in the penitentiary for not less than two nor more than five years.
(Source: P.A. 85-1241.)

(20 ILCS 1805/88) (from Ch. 129, par. 220.88)
Sec. 88. If any portion of the Illinois National Guard in the performance of any duty is assailed, assaulted, attacked, or in imminent danger thereof, the commanding officer of such Illinois National Guard may at once proceed to quell such attack and disperse the attacking parties and take all other steps for the safety of his command that he may deem necessary.
(Source: P.A. 85-1241.)

(20 ILCS 1805/89) (from Ch. 129, par. 220.89)
Sec. 89. (Repealed).
(Source: P.A. 85-1241. Repealed by P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1805/90) (from Ch. 129, par. 220.90)
Sec. 90. (a) If any member of the Illinois National Guard is criminally prosecuted by civil authorities of the United States or any state, commonwealth, or territory of the United States, for any act or omission determined by the Attorney General to have been within the scope of the member's military duties, or for any act or omission caused, ordered, or directed by such member to be done or performed within the scope of military duty, the member shall be entitled to defense representation by the Attorney General or, if the Attorney General determines it appropriate, by a qualified private defense attorney of the member's choice subject to the approval of the Attorney General at State expense. In that case all costs of the defense, including attorney's fees, witnesses' fees for the defense, defendant's court costs and all costs for transcripts of records and abstracts thereof on appeal by the defense, shall be paid by the State.
(b) Representation and indemnification of Illinois National Guard members in civil cases arising out of their military training or duty shall be in accordance with the State Employee Indemnification Act. The fees and expenses in criminal cases, as provided for in this Section, shall be paid by the Adjutant General out of appropriated funds, upon vouchers and bills approved by the Attorney General.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1805/91) (from Ch. 129, par. 220.91)
Sec. 91. The expenses of such defense, as provided for in the preceding section, shall be paid by The Adjutant General out of appropriated funds, upon vouchers and bills approved by the Attorney General.
(Source: Laws 1957, p. 2141.)



Article XVI-A - Illinois National Guard State-Sponsored Life Insurance Program

(20 ILCS 1805/Art. XVI-A heading)

(20 ILCS 1805/91.1)
Sec. 91.1. State-sponsored life insurance program.
(a) The General Assembly finds:
(1) It is desirable for members of the Illinois

National Guard to have access to low-cost life insurance in addition to the Servicemembers Group Life Insurance program currently offered to all service members.

(2) The U.S. Congress has provided in 37 U.S.C. 707

that the Secretary of the Army or the Secretary of the Air Force, as the case may be, may allow a member of the National Guard to make allotments from his or her pay for the payment of premiums under a group life insurance program sponsored by the military department of the state in which such member holds his or her National Guard membership or by the National Guard Association of such state.

(3) The U.S. Secretary of Defense has provided by

regulation in Section 3-209 of the Department of Defense Directive 5500.07-R that offering group life insurance programs sponsored by a state military department, to the same extent and similar manner as the offering of the Servicemembers Group Life Insurance program, is not an endorsement of a non-federal entity in violation of said regulation.

It is hereby the policy of the State of Illinois that members of the Illinois National Guard should be provided with the opportunity to purchase the Illinois National Guard State-Sponsored Life Insurance Program products as provided for in this Section and that the members be allowed to make an allotment for the payment of premiums using the U.S. Defense Finance and Accounting Service military pay allotment procedures in force at the time the allotment is requested.
(b) It is hereby established that the National Guard Association of Illinois shall be the designated provider of State-sponsored life insurance products offered through insurers licensed to transact insurance business in Illinois for military members and dependents of the Illinois National Guard. The life insurance products provided by the National Guard Association of Illinois through its membership in the Militia Insurance Trust shall be known as the Illinois National Guard State-Sponsored Life Insurance Program.
(c) The Department of Military Affairs, through the Adjutant General, is hereby designated as the official departmental sponsor of the Illinois National Guard State-Sponsored Life Insurance Program, shall allow, facilitate, and coordinate all efforts to make the Program available to all members of the Illinois National Guard, and shall allow, facilitate, and coordinate requested allotments with the appropriate United States Property and Fiscal Office.
(Source: P.A. 98-1024, eff. 8-22-14.)



Article XVII - General Provisions

(20 ILCS 1805/Art. XVII heading)

(20 ILCS 1805/92) (from Ch. 129, par. 220.92)
Sec. 92. The proceedings, recommendations and findings of any board convened by order of the Commander-in-Chief, under provisions of this Act, shall be confidential and publication of any such findings or recommendations shall be made only by and through the Commander-in-Chief or the Adjutant General. Any officer or member of such board, who without authority communicates information pertaining to the proceedings, recommendations or findings to any person or agency other than as herein provided shall be punished as a court-martial may direct.
(Source: P.A. 99-557, eff. 1-1-17.)

(20 ILCS 1805/92.1) (from Ch. 129, par. 220.92-1)
Sec. 92.1. All civilian employees of the Army National Guard and Air National Guard under the jurisdiction of the Adjutant General are eligible for membership in the employee retirement, disability or death benefit system, and the group health insurance program negotiated for and provided on their behalf by the Adjutant General pursuant to Section 24.1 of this Act.
(Source: Laws 1965, p. 2574.)

(20 ILCS 1805/93) (from Ch. 129, par. 220.93)
Sec. 93. No part of the land forces shall leave the State with arms and equipment without the consent of the Commander-in-Chief.
(Source: P.A. 85-1241.)

(20 ILCS 1805/94) (from Ch. 129, par. 220.94)
Sec. 94. It is unlawful for any body of men or women, other than the regularly organized militia of this State, troops of the United States, Grand Army posts, camps of the Sons of Veterans or organizations of veterans of the Spanish-American War, Philippine Insurrection, World War I, World War II, or any future wars, dedicated to the welfare of the State and nation, to associate themselves together as a military company or organization, to drill or parade with arms in this State, except as hereinafter authorized; but, by and with the consent of the Governor, independent regiments, battalions or companies, organized for the purpose of recreation or to acquire military knowledge that may better enable them to serve the State in time of public peril, if such should arise, may associate themselves together as a military body or organization and may drill or parade with arms in public in this State, and students of educational institutions, where military drill is a part of the course of instructions, may, with the consent of the Governor, drill and parade with arms in public under command of their military instructors. Nothing herein contained shall be construed so as to prevent benevolent or social organizations from wearing swords. All military organizations in and by this Section permitted to drill and parade with arms, shall, on occasions of public parade, be required to carry the United States flag in addition to any private ensign which they may carry. The consent herein specified may be withdrawn at the pleasure of the Governor.
(Source: Laws 1957, p. 2141.)

(20 ILCS 1805/94a) (from Ch. 129, par. 220.94a)
Sec. 94a. (a) As used in this Section, unless the context clearly requires otherwise:
(1) "Civil disorder" means any public disturbance

involving acts of violence by assemblages of 3 or more persons which causes an immediate danger of or results in damage or injury to any real or tangible property or person.

(2) "Firearm" means any weapon which is designed to

or may readily be converted to expel any projectile by the action of an explosive; or the frame or receiver of any such weapon.

(3) "Explosive or incendiary device" means (A)

dynamite or any other form of high explosive, (B) any explosive bomb, grenade, missile or similar device, or (C) any incendiary bomb or grenade, fire bomb or similar device, including any device which (i) consists of or includes a breakable container including a flammable liquid or compound, and a wick composed of any material which, when ignited, is capable of igniting such flammable liquid or compound and (ii) can be carried or thrown by one individual acting alone.

(b) It is unlawful for any person to:
(1) Teach or demonstrate to any other person the use,

application, or making of any firearm, explosive, incendiary device or technique capable of causing injury or death to persons, knowing or having reason to know and intending that same will be unlawfully employed for use in, or in furtherance of, a civil disorder; or

(2) Assemble with one or more persons for the purpose

of training with, practicing with, or being instructed in the use of any firearm, explosive, incendiary device or technique capable of causing injury or death to persons, intending to employ unlawfully the same for use in, or in furtherance of, a civil disorder.

(c) Violation of subsection (b) of this Section is a Class 4 felony.
(d) Nothing contained in this Section makes unlawful any activity of:
(1) law enforcement officials of this or any other

jurisdiction while engaged in the lawful performance of their official duties;

(2) federal officials required to carry firearms

while engaged in the lawful performance of their official duties;

(3) members of the Armed Forces of the United States

or the National Guard while engaged in the lawful performance of their official duties;

(4) any game commission, fish commission or law

enforcement agency (or any agency licensed to provide security services), or any hunting club, rifle club, rifle range, pistol range, shooting range or other organization or entity whose primary purpose is to teach the safe handling or use of firearms, archery equipment or other weapons or techniques employed in connection with lawful sporting or other lawful activity;

(5) any assembly for public historical re-enactment

purposes by a historic military re-enactment group portraying events in military history presented for the purposes of public education and entertainment; provided that any participants utilize historically appropriate uniforms, weapons and accoutrements.

(Source: P.A. 86-1370.)

(20 ILCS 1805/95) (from Ch. 129, par. 220.95)
Sec. 95.
Whoever offends against the provisions of the preceding Section or belongs to, or parades with, any such unauthorized body of men or women with arms shall be guilty of a Class B misdemeanor.
(Source: P.A. 77-2609.)

(20 ILCS 1805/96) (from Ch. 129, par. 220.96)
Sec. 96. Any filth, offal, or any putrid, or decaying matter, material or substance of any kind, which constitutes a menace to public health or will be offensive to the senses of human beings, on any premises, or in any place within one half mile of any Illinois National Guard camp grounds, rifle range, or buildings, or enclosure occupied and used, or about to be occupied or used by the Illinois National Guard in the service of the State or Federal Government, or which may be called into the service of either, is declared to be a common nuisance, and the Department of Public Health is empowered to determine whether such nuisance exists, and if found to exist, to forthwith, in writing, order the person, firm, association, or private, public or municipal corporation, as the case may be, to immediately abate such nuisance; and upon failure to immediately obey such order, the Department of Public Health shall abate such common nuisance and the person, firm, association, or corporation responsible for such common nuisance shall be liable for the cost and expense of such abatement in an action therefor at the suit of the People of the State of Illinois.
Any person or persons, either individually or as officers of any private, public or municipal corporation creating or maintaining, or responsible for the creation or maintenance of such common nuisance, or failing, or refusing to immediately abate the same upon the written order of the Department of Public Health, shall be guilty of a Class C misdemeanor.
(Source: P.A. 85-1241.)

(20 ILCS 1805/97) (from Ch. 129, par. 220.97)
Sec. 97. (Repealed).
(Source: Laws 1957, p. 2141. Repealed by P.A. 99-557, eff. 1-1-17.)

(20 ILCS 1805/98) (from Ch. 129, par. 220.98)
Sec. 98. (Repealed).
(Source: P.A. 85-1241. Repealed by P.A. 99-557, eff. 1-1-17.)

(20 ILCS 1805/99) (from Ch. 129, par. 220.99)
Sec. 99. It is the duty of the State's Attorney of the county wherein any person is imprisoned in pursuance of a conviction under any provision of this Act to resist before the courts any application for habeas corpus that may be prosecuted by such person so convicted.
(Source: P.A. 83-346.)

(20 ILCS 1805/100) (from Ch. 129, par. 220.100)
Sec. 100. A person who, either by himself or with another, wilfully deprives a member of the Illinois National Guard, or the reserve armed services of the United States of his employment, or prevents his being employed by himself or another, or obstructs or annoys a member of such organization or his employer in respect of his trade, business or employment because the member is such member, or dissuades any person from enlistment in the National Guard by threat of injury to him in case he so enlists in respect of his employment, trade or business, shall be guilty of a petty offense. It is the duty of the State's Attorney of the county wherein said information is made or offense committed to prosecute the action in the name of the People of the State of Illinois.
(Source: P.A. 85-1241.)

(20 ILCS 1805/101) (from Ch. 129, par. 220.101)
Sec. 101. Any person not a member of the army or navy of the United States, or of the National Guard or Naval Militia of one of the States, or of the Grand Army of the Republic or other patriotic military societies, or independent military organizations as authorized under Section 94 of this Article, who wears any uniform or designation of rank in use by the Illinois National Guard, used or authorized in this Act, shall be guilty of a petty offense and fined not less than $20 nor more than $100. Such offender shall be proceeded against as in the case of other misdemeanors under the statute, and the person so fined shall be committed as provided by law.
All fines collected under this Section shall be transmitted by the officer collecting the same to the Treasurer of the State of Illinois.
(Source: P.A. 85-1241.)



Article XVIII - Repeal And Construction

(20 ILCS 1805/Art. XVIII heading)

(20 ILCS 1805/102) (from Ch. 129, par. 220.102)
Sec. 102. "An Act to establish a military and naval code for the State of Illinois, and to repeal all acts in conflict herewith," approved June 10, 1909, as amended, is repealed.
(Source: Laws 1957, p. 2141.)

(20 ILCS 1805/103) (from Ch. 129, par. 220.103)
Sec. 103. The provisions of this Act, so far as they are the same as those of any prior statute, shall be construed as a continuation of such prior provisions, and not as a new enactment.
(Source: Laws 1957, p. 2141.)






20 ILCS 1807/ - Illinois Code of Military Justice.

Part I - General Provisions

(20 ILCS 1807/Pt. I heading)

(20 ILCS 1807/1)
Sec. 1. Article 1. Definitions; gender neutrality.
(a) In this Code, unless the context otherwise requires:
(1) "Accuser" means a person who signs and swears

to charges, any person who directs that charges nominally be signed and sworn to by another, and any other person who has an interest other than an official interest in the prosecution of the accused.

(2) "Cadet" or "candidate" means a person who is

enrolled in or attending a State military academy, a regional training institute, or any other formal education program for the purpose of becoming a commissioned officer in the State military forces.

(3) "Classified information" means:
(A) any information or material that has been

determined by an official of the United States or any state pursuant to law, an Executive order, or regulation to require protection against unauthorized disclosure for reasons of national or state security, and

(B) any restricted data, as defined in Section

11(y) of the Atomic Energy Act of 1954 (42 U.S.C. 2014(y)).

(4) "Code" means this Code.
(5) "Commanding officer" includes only

commissioned or warrant officers of the State military forces and shall include officers in charge only when administering nonjudicial punishment under Article 15 of this Code. The term "commander" has the same meaning as "commanding officer" unless the context otherwise requires.

(6) "Convening authority" includes, in addition to

the person who convened the court, a commissioned officer commanding for the time being or a successor in command to the convening authority.

(7) "Day" for all purposes means calendar day

beginning at 0000 hours (12:00 a.m.) and ending at 2359 hours, 59 seconds (12:59, 59 seconds p.m.), and is not synonymous with the term "unit training assembly". Any punishment authorized by this Article which is measured in terms of days shall, when served in a status other than annual field training, be construed to mean succeeding duty days.

(8) "Duty status other than State active duty"

means any other type of military duty or training pursuant to a written order issued by authority of law under Title 32 of the United States Code or traditional Inactive Duty Training periods pursuant to 32 U.S.C. 502(a).

(9) "Enlisted member" means a person in an enlisted

grade.

(10) "Judge advocate" means a commissioned

officer of the organized State military forces who is a member in good standing of the bar of the highest court of a state, and is:

(A) certified or designated as a judge advocate

in the Judge Advocate General's Corps of the Army, Air Force, Navy, or the Marine Corps or designated as a law specialist as an officer of the Coast Guard, or a reserve or National Guard component of one of these; or

(B) certified as a non-federally recognized

judge advocate, under regulations adopted pursuant to this paragraph, by the senior judge advocate of the commander of the force in the State military forces of which the accused is a member, as competent to perform such military justice duties required by this Code. If there is no such judge advocate available, then such certification may be made by such senior judge advocate of the commander of another force in the State military forces, as the convening authority directs.

(11) "May" is used in a permissive sense. The phrase

"no person may . . ." means that no person is required, authorized, or permitted to do the act prescribed.

(12) "Military court" means a court-martial or a

court of inquiry.

(13) "Military judge" means an official of a

general or special court-martial detailed in accordance with Article 26 of this Code.

(14) "Military offenses" means those offenses

proscribed under Articles 77 (Principals), 78 (Accessory after the fact), 80 (Attempts), 81 (Conspiracy), 82 (Solicitation), 83 (Fraudulent enlistment, appointment, or separation), 84 (Unlawful enlistment, appointment, or separation), 85 (Desertion), 86 (Absence without leave), 87 (Missing movement), 88 (Contempt toward officials), 89 (Disrespect towards superior commissioned officer), 90 (Assaulting or willfully disobeying superior commissioned officer), 91 (Insubordinate conduct toward warrant officer, noncommissioned officer, or petty officer), 92 (Failure to obey order or regulation), 93 (Cruelty and maltreatment), 94 (Mutiny or sedition), 95 (Resistance, flight, breach of arrest, and escape), 96 (Releasing prisoner without proper authority), 97 (Unlawful detention), 98 (Noncompliance with procedural rules), 99 (Misbehavior before the enemy), 100 (Subordinate compelling surrender), 101 (Improper use of countersign), 102 (Forcing a safeguard), 103 (Captured or abandoned property), 104 (Aiding the enemy), 105 (Misconduct as prisoner), 107 (False official statements), 108 (Military property: loss, damage, destruction, or wrongful disposition), 109 (Property other than military property: waste, spoilage, or destruction), 110 (Improper hazarding of vessel), 112 (Drunk on duty), 112a (Wrongful use, possession, etc., of controlled substances), 113 (Misbehavior of sentinel), 114 (Dueling), 115 (Malingering), 116 (Riot or breach of peace), 117 (Provoking speeches or gestures), 132 (Frauds against the government), 133 (Conduct unbecoming an officer and a gentleman), and 134 (General Article) of this Code.

(15) "National security" means the national

defense and foreign relations of the United States.

(16) "Officer" means a commissioned or warrant

officer.

(17) "Officer in charge" means a member of the Navy,

the Marine Corps, or the Coast Guard designated as such by appropriate authority.

(18) "Record", when used in connection with the

proceedings of a court-martial, means:

(A) an official written transcript, written

summary, or other writing relating to the proceedings; or

(B) an official audiotape, videotape, digital

image or file, or similar material from which sound, or sound and visual images, depicting the proceedings may be reproduced.

(19) "Shall" is used in an imperative sense.
(20) "State" means one of the several states,

the District of Columbia, the Commonwealth of Puerto Rico, Guam, or the U.S. Virgin Islands.

(21) "State active duty" means active duty in the

State military forces under an order of the Governor or the Adjutant General, or otherwise issued by authority of State law, and paid by State funds.

(22) "Senior force judge advocate" means the senior

judge advocate of the commander of the same force of the State military forces as the accused and who is that commander's chief legal advisor.

(23) "State military forces" means the Illinois

National Guard, as defined in Title 32, United States Code and the Military Code of Illinois and any other military force organized under the Constitution and laws of this State, to include the Illinois State Guard when organized by the Governor as Commander-in-Chief under the Military Code of Illinois and the Illinois State Guard Act, and when not in a status subjecting them to exclusive jurisdiction under Chapter 47 of Title 10, United States Code, and travel to and from such duty.

(24) "Superior commissioned officer" means a

commissioned officer superior in rank or command.

(25) "Senior force commander" means the commander of

the same force of the State military forces as the accused.

(b) The use of the masculine gender throughout this Code also includes the feminine gender.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/2)
Sec. 2. Article 2. Persons subject to this Code; jurisdiction.
(a) This Code applies to all members of the State military forces during any day or portion of a day when in State active duty or in a duty status other than State active duty and at no other times.
(b) Subject matter jurisdiction is established if personal jurisdiction is established in subsection (a). However, courts-martial have primary jurisdiction of military offenses as defined in paragraph (14) of subsection (a) of Article 1 of this Code. A proper civilian court has primary jurisdiction of a non-military offense. When an act or omission violates both this Code and a state or local criminal law, foreign or domestic, a court-martial may be initiated only after the civilian authority has declined to prosecute or dismissed the charge, provided jeopardy has not attached. Jurisdiction over attempted crimes, conspiracy crimes, solicitation, and accessory crimes must be determined by the underlying offense.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/3)
Sec. 3. Article 3. Jurisdiction to try certain personnel.
(a) Each person discharged from the State military forces who is later charged with having fraudulently obtained a discharge is, subject to Article 43 of this Code, subject to trial by court-martial on that charge and is, after apprehension, subject to this Code while in custody under the direction of the State military forces for that trial. Upon conviction of that charge that person is subject to trial by court-martial for all offenses under this Code committed before the fraudulent discharge.
(b) No person who has deserted from the State military forces may be relieved from amenability to the jurisdiction of this Code by virtue of a separation from any later period of service.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/4)
Sec. 4. Article 4. (Reserved).
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/5)
Sec. 5. Article 5. Territorial applicability of this Code.
(a) This Code has applicability at all times and in all places, provided that there is jurisdiction over the person pursuant to subsection (a) of Article 2; however, this grant of military jurisdiction shall neither preclude nor limit civilian jurisdiction over an offense, which is limited only by subsection (b) of Article 2 and the prohibition of double jeopardy.
(b) Courts-martial and courts of inquiry may be convened and held in units of the State military forces while those units are serving outside this State with the same jurisdiction and powers as to persons subject to this Code as if the proceedings were held inside this State, and offenses committed outside this State may be tried and punished either inside or outside this State.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/6)
Sec. 6. Article 6. Judge advocates.
(a) The senior force judge advocates in each of the State's military forces or that judge advocate's delegates shall make frequent inspections in the field in supervision of the administration of military justice in that force.
(b) Convening authorities shall at all times communicate directly with their judge advocates in matters relating to the administration of military justice. The judge advocate of any command is entitled to communicate directly with the judge advocate of a superior or subordinate command, or with the State Judge Advocate.
(c) No person who has acted as member, military judge, trial counsel, defense counsel, or investigating officer, or who has been a witness, in any case may later act as a judge advocate to any reviewing authority upon the same case.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/6a)
Sec. 6a. Article 6a. Military judges. The Governor or the Adjutant General shall appoint at least one judge advocate officer from the active rolls of the Illinois National Guard who has been previously certified and qualified for duty as a military judge by the Judge Advocate General of the judge advocate officer's respective armed force under Article 26(b) of the federal Uniform Code of Military Justice to serve as a military judge under this Code. The military judge shall hold the rank of Major or above.
(Source: P.A. 99-796, eff. 1-1-17.)



Part II - Apprehension And Restraint

(20 ILCS 1807/Pt. II heading)

(20 ILCS 1807/7)
Sec. 7. Article 7. Apprehension.
(a) Apprehension is the taking of a person into custody.
(b) Any person authorized by this Code or by Chapter 47 of Title 10, United States Code, or by regulations issued under either, to apprehend persons subject to this Code, any marshal of a court-martial appointed pursuant to the provisions of this Code, and any peace officer or civil officer having authority to apprehend offenders under the laws of the United States or of a state, may do so upon probable cause that an offense has been committed and that the person apprehended committed it.
(c) Commissioned officers, warrant officers, petty officers, and noncommissioned officers have authority to quell quarrels, frays, and disorders among persons subject to this Code and to apprehend persons subject to this Code who take part therein.
(d) If an offender is apprehended outside this State, the offender's return to the area must be in accordance with normal extradition procedures or by reciprocal agreement.
(e) No person authorized by this Article to apprehend persons subject to this Code or the place where such offender is confined, restrained, held, or otherwise housed may require payment of any fee or charge for so receiving, apprehending, confining, restraining, holding, or otherwise housing a person except as otherwise provided by law.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/8)
Sec. 8. Article 8. (Reserved).
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/9)
Sec. 9. Article 9. Imposition of restraint.
(a) Arrest is the restraint of a person by an order, not imposed as a punishment for an offense, directing him to remain within certain specified limits. Confinement is the physical restraint of a person.
(b) An enlisted member may be ordered into arrest or confinement by any commissioned officer by an order, oral or written, delivered in person or through other persons subject to this Code. A commanding officer may authorize warrant officers, petty officers, or noncommissioned officers to order enlisted members of the commanding officer's command or subject to the commanding officer's authority into arrest or confinement.
(c) A commissioned officer, a warrant officer, or a civilian subject to this Code or to trial thereunder may be ordered into arrest or confinement only by a commanding officer to whose authority the person is subject, by an order, oral or written, delivered in person or by another commissioned officer. The authority to order such persons into arrest or confinement may not be delegated.
(d) No person subject to this Code may be ordered into arrest or confinement except for probable cause after coordination with a judge advocate officer unless impractical or not possible.
(e) This Article does not limit the authority of persons authorized to apprehend offenders to secure the custody of an alleged offender until proper authority may be notified.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/10)
Sec. 10. Article 10. Restraint of persons charged with offenses. Any person subject to this Code charged with an offense under this Code may be ordered into arrest or confinement, as circumstances may require. When any person subject to this Code is placed in arrest or confinement prior to trial, immediate steps shall be taken to inform the person of the specific wrong of which the person is accused and diligent steps shall be taken to try the person or to dismiss the charges and release the person.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/11)
Sec. 11. Article 11. Place of confinement; reports and receiving of prisoners.
(a) If a person subject to this Code is confined before, during, or after trial, confinement shall be in a civilian county jail, a Department of Corrections facility, or a military confinement facility.
(b) No person, Sheriff, or individual in a Department of Corrections facility authorized to receive prisoners pursuant to subsection (a) may refuse to receive or keep any prisoner committed to the person's charge by a commissioned officer of the State military forces, when the committing officer furnishes a statement, signed by such officer, of the offense charged or conviction obtained against the prisoner, unless otherwise authorized by law.
(c) Every person authorized to receive prisoners pursuant to subsection (a) to whose charge a prisoner is committed shall, within 24 hours after that commitment or as soon as the person is relieved from guard, report to the commanding officer of the prisoner the name of the prisoner, the offense charged against the prisoner, and the name of the person who ordered or authorized the commitment.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/12)
Sec. 12. Article 12. Confinement with enemy prisoners prohibited. No member of the State military forces may be placed in confinement in immediate association with enemy prisoners or other foreign nationals not members of the armed forces.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/13)
Sec. 13. Article 13. Punishment prohibited before trial. No person, while being held for trial or awaiting a verdict, may be subjected to punishment or penalty other than arrest or confinement upon the charges pending against the person, nor shall the arrest or confinement imposed upon such person be any more rigorous than the circumstances required to ensure the person's presence, but the person may be subjected to minor punishment during that period for infractions of discipline.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/14)
Sec. 14. Article 14. Delivery of offenders to civil authorities.
(a) A person subject to this Code accused of an offense against civil authority may be delivered, upon request, to the civil authority for trial or confinement.
(b) When delivery under this Article is made to any civil authority of a person undergoing sentence of a court-martial, the delivery, if followed by conviction in a civil tribunal, interrupts the execution of the sentence of the court-martial, and the offender after having answered to the civil authorities for the offense shall, upon the request of competent military authority, be returned to the place of original custody for the completion of the person's sentence.
(Source: P.A. 99-796, eff. 1-1-17.)



Part III - Non-Judicial Punishment

(20 ILCS 1807/Pt. III heading)

(20 ILCS 1807/15)
Sec. 15. Article 15. Non-judicial punishment proceedings. The Adjutant General may adopt rules to effectuate non-judicial punishment proceedings in accordance with the Illinois Administrative Procedure Act which may impose disciplinary punishments for minor offenses without the intervention of a court-martial pursuant to this Article.
(Source: P.A. 99-796, eff. 1-1-17.)



Part IV - Court-Martial Jurisdiction

(20 ILCS 1807/Pt. IV heading)

(20 ILCS 1807/16)
Sec. 16. Article 16. Courts-martial classified. The 3 kinds of courts-martial in the State military forces are:
(1) general courts-martial, consisting of:
(A) a military judge and not less than 5 members;

or

(B) only a military judge, if before the court

is assembled the accused, knowing the identity of the military judge and after consultation with defense counsel, requests orally on the record or in writing a court composed only of a military judge and the military judge approves;

(2) special courts-martial, consisting of:
(A) a military judge and not less than 3 members;

or

(B) only a military judge, if one has been

detailed to the court, and the accused under the same conditions as those prescribed in subparagraph (B) of paragraph (1) so requests; and

(3) summary courts-martial consisting of one

commissioned officer.

(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/17)
Sec. 17. Article 17. Jurisdiction of courts-martial in general. Each component of the State military forces has court-martial jurisdiction over all members of the particular component who are subject to this Code. Additionally, the Army and Air National Guard State military forces have court-martial jurisdiction over all members subject to this Code.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/18)
Sec. 18. Article 18. Jurisdiction of general courts-martial. Subject to Article 17 of this Code, general courts-martial have jurisdiction to try persons subject to this Code for any offense made punishable by this Code, and may, under such limitations as the Governor may prescribe, adjudge any punishment not forbidden by this Code.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/19)
Sec. 19. Article 19. Jurisdiction of special courts-martial. Subject to Article 17, special courts-martial have jurisdiction to try persons subject to this Code for any offense made punishable by this Code, and may, under such limitations as the Governor may prescribe, adjudge any punishment not forbidden by this Code except dishonorable discharge, dismissal, confinement for more than one year, forfeiture of pay exceeding two-thirds pay per month, or forfeiture of pay for more than one year.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/20)
Sec. 20. Article 20. Jurisdiction of summary courts-martial.
(a) Subject to Article 17 of this Code, summary courts-martial have jurisdiction to try persons subject to this Code, except officers, cadets, and candidates for any offense made punishable by this Code under such limitations as the Governor may prescribe.
(b) No person with respect to whom summary courts-martial have jurisdiction may be brought to trial before a summary court-martial if that person objects thereto. If objection to trial by summary court-martial is made by an accused, trial by special or general court-martial may be ordered, as may be appropriate. Summary courts-martial may, under such limitations as the Governor may prescribe, adjudge any punishment not forbidden by this Code except dismissal, dishonorable or bad-conduct discharge, confinement for more than one month, restriction to specified limits for more than 2 months, or forfeiture of more than two-thirds of one month's pay.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/21)
Sec. 21. Article 21. (Reserved).
(Source: P.A. 99-796, eff. 1-1-17.)



Part V - Appointment And Composition Of Courts-Martial

(20 ILCS 1807/Pt. V heading)

(20 ILCS 1807/22)
Sec. 22. Article 22. Who may convene general courts-martial.
(a) General courts-martial may be convened by:
(1) the Governor, or;
(2) the Adjutant General.
(b) (Reserved).
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/23)
Sec. 23. Article 23. Who may convene special courts-martial.
(a) Special courts-martial may be convened by:
(1) any person who may convene a general

court-martial;

(2) the Commander of the Illinois Army National of

members of the Illinois Army National Guard when empowered by the Adjutant General; or

(3) the Commander of the Illinois Air National

Guard of members of the Illinois Air National Guard when empowered by the Adjutant General.

(b) If any such officer is an accuser, the court shall be convened by superior competent authority and may in any case be convened by such superior authority if considered desirable by such authority.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/24)
Sec. 24. Article 24. Who may convene summary courts-martial.
(a) Summary courts-martial may be convened by:
(1) any person who may convene a general or special

court-martial;

(2) the commanding officer or officer in charge of

any other command when empowered by the Adjutant General.

(b) When only one commissioned officer is present with a command or detachment that officer shall be the summary court-martial of that command or detachment and shall hear and determine all summary court-martial cases. Summary courts-martial may, however, be convened in any case by superior competent authority if considered desirable by such authority.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/25)
Sec. 25. Article 25. Who may serve on courts-martial.
(a) Any commissioned officer of the State military forces is eligible to serve on all courts-martial for the trial of any person subject to this Code.
(b) Any warrant officer of the State military forces is eligible to serve on general and special courts-martial for the trial of any person subject to this Code, other than a commissioned officer.
(c) Any enlisted member of the State military forces who is not a member of the same unit as the accused is eligible to serve on general and special courts-martial for the trial of any enlisted member subject to this Code, but that member shall serve as a member of a court only if, before the conclusion of a session called by the military judge under subsection (a) of Article 39 of this Code prior to trial or, in the absence of such a session, before the court is assembled for the trial of the accused, the accused personally has requested orally on the record or in writing that enlisted members serve on it. After such a request, the accused may not be tried by a general or special court-martial the membership of which does not include enlisted members in a number comprising at least one-third of the total membership of the court, unless eligible enlisted members cannot be obtained on account of physical conditions or military exigencies. If such members cannot be obtained, the court may be assembled and the trial held without them, but the convening authority shall make a detailed written statement, to be appended to the record, stating why they could not be obtained. In this Article, "unit" means any regularly organized body of the State military forces not larger than a company, a squadron, a division of the naval militia, or a body corresponding to one of them.
(d) When it can be avoided, no person subject to this Code may be tried by a court-martial any member of which is junior to the accused in rank or grade.
(e) When convening a court-martial, the convening authority shall detail as members thereof such members of the State military forces as, in the convening authority's opinion, are best qualified for the duty by reason of age, education, training, experience, length of service, and judicial temperament. No member of the State military forces is eligible to serve as a member of a general or special court-martial when that member is the accuser, a witness, or has acted as investigating officer or as counsel in the same case.
(f) Before a court-martial is assembled for the trial of a case, the convening authority may excuse a member of the court from participating in the case. The convening authority may delegate the authority under this subsection to a judge advocate or to any other principal assistant.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/25a)
Sec. 25a. Article 25a. (Reserved).
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/26)
Sec. 26. Article 26. Military judge of a general or special court-martial.
(a) A military judge shall be detailed to each general and special court-martial. The military judge shall preside over each open session of the court-martial to which the military judge has been detailed.
(b) In addition to the requirements noted in Article 6a, a military judge shall be:
(1) an active commissioned officer of an organized

state military force;

(2) a member in good standing of the bar of the

highest court of a state or a member of the bar of a federal court for at least 5 years; and

(3) certified as qualified for duty as a military

judge by the senior force judge advocate which is the same force as the accused.

(c) In the instance when a military judge is not a member of the bar of the highest court of this State, the military judge shall be deemed admitted pro hac vice, subject to filing a certificate with the senior force judge advocate which is the same force as the accused setting forth such qualifications provided in subsection (b).
(d) The military judge of a general or special court-martial shall be designated by the senior force judge advocate which is the same force as the accused, or a designee, for detail by the convening authority. Neither the convening authority nor any staff member of the convening authority shall prepare or review any report concerning the effectiveness, fitness, or efficiency of the military judge so detailed, which relates to performance of duty as a military judge.
(e) No person is eligible to act as military judge in a case if that person is the accuser or a witness, or has acted as investigating officer or a counsel in the same case.
(f) The military judge of a court-martial may not consult with the members of the court except in the presence of the accused, trial counsel, and defense counsel nor vote with the members of the court.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/27)
Sec. 27. Article 27. Detail of trial counsel and defense counsel.
(a)(1) For each general and special court-martial the authority convening the court shall detail trial counsel, defense counsel, and such assistants as are appropriate.
(2) No person who has acted as investigating officer, military judge, witness, or court member in any case may act later as trial counsel, assistant trial counsel, or, unless expressly requested by the accused, as defense counsel or assistant or associate defense counsel in the same case. No person who has acted for the prosecution may act later in the same case for the defense nor may any person who has acted for the defense act later in the same case for the prosecution.
(b) Except as provided in subsection (c), trial counsel or defense counsel detailed for a general or special court-martial must be:
(1) a judge advocate as defined in paragraph (10) of

Article 1 of this Code; and

(2) in the case of trial counsel, a member in good

standing of the bar of the highest court of the state where the court-martial is held.

(c) In the instance when a defense counsel is not a member of the bar of the highest court of this State, the defense counsel shall be deemed admitted pro hac vice, subject to filing a certificate with the military judge setting forth the qualifications that counsel is:
(1) a commissioned officer of the armed forces of

the United States or a component thereof; and

(2) a member in good standing of the bar of the

highest court of a state; and

(3) certified as a judge advocate in the Judge

Advocate General's Corps of the Army, Air Force, Navy, or the Marine Corps; or

(4) a judge advocate as defined in paragraph (10) of

Article 1 of this Code.

(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/28)
Sec. 28. Article 28. Detail or employment of reporters and interpreters. Under such regulations as may be prescribed, the convening authority of a general or special court-martial or court of inquiry shall detail or employ qualified court reporters, who shall record the proceedings of and testimony taken before that court and may detail or employ interpreters who shall interpret for the court.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/29)
Sec. 29. Article 29. Absent and additional members.
(a) No member of a general or special court-martial may be absent or excused after the court has been assembled for the trial of the accused unless excused as a result of a challenge, excused by the military judge for physical disability or other good cause, or excused by order of the convening authority for good cause.
(b) Whenever a general court-martial, other than a general court-martial composed of a military judge only, is reduced below 5 members, the trial may not proceed unless the convening authority details new members sufficient in number to provide not less than the applicable minimum number of 5 members. The trial may proceed with the new members present after the recorded evidence previously introduced before the members of the court has been read to the court in the presence of the military judge, the accused, and counsel for both sides.
(c) Whenever a special court-martial, other than a special court-martial composed of a military judge only, is reduced below 3 members, the trial may not proceed unless the convening authority details new members sufficient in number to provide not less than 3 members. The trial shall proceed with the new members present as if no evidence had been introduced previously at the trial, unless a verbatim record of the evidence previously introduced before the members of the court or a stipulation thereof is read to the court in the presence of the military judge, the accused, and counsel for both sides.
(d) If the military judge of a court-martial composed of a military judge only is unable to proceed with the trial because of physical disability, as a result of a challenge, or for other good cause, the trial shall proceed, subject to any applicable conditions of subparagraph (B) of paragraph (1) of Article 16 or subparagraph (B) of paragraph (2) of Article 16 of this Code, after the detail of a new military judge as if no evidence had previously been introduced, unless a verbatim record of the evidence previously introduced or a stipulation thereof is read in court in the presence of the new military judge, the accused, and counsel for both sides.
(Source: P.A. 99-796, eff. 1-1-17.)



Part VI - Pre-Trial Procedure

(20 ILCS 1807/Pt. VI heading)

(20 ILCS 1807/30)
Sec. 30. Article 30. Charges and specifications.
(a) Charges and specifications shall be signed by a person subject to this Code under oath before a commissioned officer authorized by subsection (a) of Article 136 of this Code to administer oaths and shall state:
(1) that the signer has personal knowledge of, or has

investigated, the matters set forth therein; and

(2) that they are true in fact to the best of the

signer's knowledge and belief.

(b) Upon the preferring of charges, the proper authority shall take immediate steps to determine what disposition should be made thereof in the interest of justice and discipline, and the person accused shall be informed of the charges as soon as practicable.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/31)
Sec. 31. Article 31. Compulsory self-incrimination prohibited.
(a) No person subject to this Code may compel any person to incriminate himself or to answer any question the answer to which may tend to incriminate him.
(b) No person subject to this Code may interrogate or request any statement from an accused or a person suspected of an offense without first informing that person of the nature of the accusation and advising that person that the person does not have to make any statement regarding the offense of which the person is accused or suspected and that any statement made by the person may be used as evidence against the person in a trial by court-martial.
(c) No person subject to this Code may compel any person to make a statement or produce evidence before any military court if the statement or evidence is not material to the issue and may tend to degrade the person.
(d) No statement obtained from any person in violation of this Article or through the use of coercion, unlawful influence, or unlawful inducement may be received in evidence against the person in a trial by court-martial.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/32)
Sec. 32. Article 32. Investigation.
(a) No charge or specification may be referred to a general or special court-martial for trial until a thorough and impartial investigation of all the matters set forth therein has been made. This investigation shall include inquiry as to the truth of the matter set forth in the charges, consideration of the form of charges, and a recommendation as to the disposition which should be made of the case in the interest of justice and discipline.
(b) The accused shall be advised of the charges against the accused and of the right to be represented at that investigation by counsel. The accused has the right to be represented at that investigation as provided in Article 38 of this Code and in regulations prescribed under that Article. At that investigation, full opportunity shall be given to the accused to cross-examine witnesses against the accused, if they are available, and to present anything the accused may desire in the accused's own behalf, either in defense or mitigation, and the investigating officer shall examine available witnesses requested by the accused. If the charges are forwarded after the investigation, they shall be accompanied by a statement of the substance of the testimony taken on both sides and a copy thereof shall be given to the accused.
(c) If an investigation of the subject matter of an offense has been conducted before the accused is charged with the offense, and if the accused was present at the investigation and afforded the opportunities for representation, cross-examination, and presentation prescribed in subsection (b), no further investigation of that charge is necessary under this Article unless it is demanded by the accused after the accused is informed of the charge. A demand for further investigation entitles the accused to recall witnesses for further cross-examination and to offer any new evidence in the accused's own behalf.
(d) If evidence adduced in an investigation under this Article indicates that the accused committed an uncharged offense, the investigating officer may investigate the subject matter of that offense without the accused having first been charged with the offense if the accused:
(1) is present at the investigation;
(2) is informed of the nature of each uncharged

offense investigated; and

(3) is afforded the opportunities for representation,

cross-examination, and presentation prescribed in subsection (b).

(e) The requirements of this Article are binding on all persons administering this Code but failure to follow them does not constitute jurisdictional error.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/33)
Sec. 33. Article 33. Forwarding of charges. When a person is held for trial by general court-martial, the commanding officer shall within 15 days after the accused is ordered into arrest or confinement, if practicable, forward the charges, together with the investigation and allied papers, to the person exercising general court-martial jurisdiction. If that is not practicable, the commanding officer shall report in writing to that person the reasons for delay.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/34)
Sec. 34. Article 34. Advice of judge advocate and reference for trial.
(a) Before directing the trial of any charge by general or special court-martial, the convening authority shall refer it to a judge advocate for consideration and advice. The convening authority may not refer a specification under a charge to a general or special court-martial for trial unless the convening authority has been advised in writing by a judge advocate that:
(1) the specification alleges an offense under this

Code;

(2) the specification is warranted by the

evidence indicated in the report of investigation under Article 32 of this Code, if there is such a report; and

(3) a court-martial would have jurisdiction over the

accused and the offense.

(b) The advice of the judge advocate under subsection (a) with respect to a specification under a charge shall include a written and signed statement by the judge advocate:
(1) expressing conclusions with respect to each

matter set forth in subsection (a); and

(2) recommending action that the convening authority

take regarding the specification.

If the specification is referred for trial, the recommendation of the judge advocate shall accompany the specification.
(c) If the charges or specifications are not correct formally or do not conform to the substance of the evidence contained in the report of the investigating officer, formal corrections, and such changes in the charges and specifications as are needed to make them conform to the evidence, may be made.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/35)
Sec. 35. Article 35. Service of charges. The trial counsel shall serve or caused to be served upon the accused a copy of the charges. No person may, against the person's objection, be brought to trial before a general court-martial case within a period of 60 days after the service of charges upon the accused, or in a special court-martial, within a period of 45 days after the service of charges upon the accused.
(Source: P.A. 99-796, eff. 1-1-17.)



Part VII - Trial Procedure

(20 ILCS 1807/Pt. VII heading)

(20 ILCS 1807/36)
Sec. 36. Article 36. Trial procedure. The Adjutant General may adopt rules in accordance with the Illinois Administrative Procedure Act which establish pretrial, trial, and post-trial procedures, including modes of proof, for courts-martial cases arising under this Code and for courts of inquiry, and which shall apply the principles of law and the rules of evidence generally recognized in military criminal cases in the courts of the Armed Forces of the United States but which may not be contrary to or inconsistent with this Code. The Governor or the Adjutant General may prescribe courts of inquiry by regulations, or as otherwise provided by law, which shall apply the principles of law and the rules of evidence generally recognized in military cases.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/37)
Sec. 37. Article 37. Unlawfully influencing action of court.
(a) No authority convening a general, special, or summary court-martial, nor any other commanding officer, or officer serving on the staff thereof, may censure, reprimand, or admonish the court or any member, the military judge, or counsel thereof, with respect to the findings or sentence adjudged by the court or with respect to any other exercise of its or their functions in the conduct of the proceedings. No person subject to this Code may attempt to coerce or, by any unauthorized means, influence the action of a court-martial or court of inquiry or any member thereof, in reaching the findings or sentence in any case, or the action of any convening, approving, or reviewing authority with respect to their judicial acts. The foregoing provisions of this subsection shall not apply with respect to (1) general instructional or informational courses in military justice if such courses are designed solely for the purpose of instructing members of a command in the substantive and procedural aspects of courts-martial or (2) statements and instructions given in open court by the military judge, summary court-martial officer, or counsel.
(b) In the preparation of an effectiveness, fitness, or efficiency report, or any other report or document used in whole or in part for the purpose of determining whether a member of the State military forces is qualified to be advanced in grade, or in determining the assignment or transfer of a member of the State military forces, or in determining whether a member of the State military forces should be retained on active status, no person subject to this Code may, in preparing any such report, (1) consider or evaluate the performance of duty of any such member as a member of a court-martial or witness therein or (2) give a less favorable rating or evaluation of any counsel of the accused because of zealous representation before a court-martial.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/38)
Sec. 38. Article 38. Duties of trial counsel and defense counsel.
(a) The trial counsel of a general or special court-martial shall be a member in good standing of the State bar and shall prosecute in the name of the State of Illinois, and shall, under the direction of the court, prepare the record of the proceedings.
(b)(1) The accused has the right to be represented in defense before a general or special court-martial or at an investigation under Article 32 of this Code as provided in this subsection.
(2) The accused may be represented by civilian counsel at the provision and expense of the accused.
(3) The accused may be represented:
(A) by military counsel detailed under Article 27 of

this Code; or

(B) by military counsel of the accused's own

selection if that counsel is reasonably available as determined under paragraph (7).

(4) If the accused is represented by civilian counsel, military counsel detailed or selected under paragraph (3) shall act as associate counsel unless excused at the request of the accused.
(5) Except as provided under paragraph (6), if the accused is represented by military counsel of his own selection under subparagraph (B) of paragraph (3), any military counsel detailed under subparagraph (A) of paragraph (3) shall be excused.
(6) The accused is not entitled to be represented by more than one military counsel. However, the person authorized under regulations prescribed under Article 27 of this Code to detail counsel, in that person's sole discretion:
(A) may detail additional military counsel as

assistant defense counsel; and

(B) if the accused is represented by military

counsel of the accused's own selection under subparagraph (B) of paragraph (3), may approve a request from the accused that military counsel detailed under subparagraph (A) of paragraph (3) act as associate defense counsel.

(7) The senior State Judge Advocate of the same state of which the accused is a member shall determine whether the military counsel selected by an accused is reasonably available.
(c) In any court-martial proceeding resulting in a conviction, the defense counsel:
(1) may forward for attachment to the record of

proceedings a brief of such matters as counsel determines should be considered in behalf of the accused on review, including any objection to the contents of the record which counsel considers appropriate;

(2) may assist the accused in the submission of any

matter under Article 60 of this Code; and

(3) may take other action authorized by this Code.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/39)
Sec. 39. Article 39. Sessions.
(a) At any time after the service of charges which have been referred for trial to a court-martial composed of a military judge and members, the military judge may, subject to Article 35 of this Code, call the court into session without the presence of the members for the purpose of:
(1) hearing and determining motions raising

defenses or objections which are capable of determination without trial of the issues raised by a plea of not guilty;

(2) hearing and ruling upon any matter which may

be ruled upon by the military judge under this Code, whether or not the matter is appropriate for later consideration or decision by the members of the court;

(3) holding the arraignment and receiving the pleas

of the accused; and

(4) performing any other procedural function which

does not require the presence of the members of the court under this Code.

These proceedings shall be conducted in the presence of the accused, the defense counsel, and the trial counsel and shall be made a part of the record. These proceedings may be conducted notwithstanding the number of court members and without regard to Article 29.
(b) When the members of a court-martial deliberate or vote, only the members may be present. All other proceedings, including any other consultation of the members of the court with counsel or the military judge, shall be made a part of the record and shall be in the presence of the accused, the defense counsel, the trial counsel, and the military judge.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/40)
Sec. 40. Article 40. Continuances. The military judge of a court-martial may, for reasonable cause, grant a continuance to any party for such time, and as often, as may appear to be just.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/41)
Sec. 41. Article 41. Challenges.
(a)(1) The military judge and members of a general or special court-martial may be challenged by the accused or the trial counsel for cause stated to the court. The military judge or the court shall determine the relevancy and validity of challenges for cause and may not receive a challenge to more than one person at a time. Challenges by the trial counsel shall ordinarily be presented and decided before those by the accused are offered.
(2) If exercise of a challenge for cause reduces the court below the minimum number of members required by Article 16 of this Code, all parties shall, notwithstanding Article 29 of this Code, either exercise or waive any challenge for cause then apparent against the remaining members of the court before additional members are detailed to the court. However, peremptory challenges shall not be exercised at that time.
(b)(1) Each accused and the trial counsel are entitled initially to one peremptory challenge of members of the court. The military judge may not be challenged except for cause.
(2) If exercise of a peremptory challenge reduces the court below the minimum number of members required by Article 16 of this Code, the parties shall, notwithstanding Article 29 of this Code, either exercise or waive any remaining peremptory challenge, not previously waived, against the remaining members of the court before additional members are detailed to the court.
(3) Whenever additional members are detailed to the court, and after any challenges for cause against such additional members are presented and decided, each accused and the trial counsel are entitled to one peremptory challenge against members not previously subject to peremptory challenge.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/42)
Sec. 42. Article 42. Oaths or affirmations.
(a) Before performing their respective duties, military judges, general and special courts-martial members, trial counsel, defense counsel, reporters, and interpreters shall take an oath or affirmation in the presence of the accused to perform their duties faithfully. The form of the oath or affirmation, the time and place of the taking thereof, the manner of recording the same, and whether the oath or affirmation shall be taken for all cases in which these duties are to be performed or for a particular case, shall be as prescribed in regulation or as provided by law. These regulations may provide that an oath or affirmation to perform faithfully the duties as a military judge, trial counsel, or defense counsel may be taken at any time by any judge advocate or other person certified or designated to be qualified or competent for the duty, and if such an oath or affirmation is taken, it need not again be taken at the time the judge advocate or other person is detailed to that duty.
(b) Each witness before a court-martial shall be examined under oath or affirmation.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/43)
Sec. 43. Article 43. Statute of limitations.
(a) Except as otherwise provided in this Article, a person charged with any offense is not liable to be tried by court-martial or punished under Article 15 of this Code if the offense was committed more than 3 years before the receipt of sworn charges and specifications by an officer exercising court-martial jurisdiction over the command or before the imposition of punishment under Article 15 of this Code.
(b) Periods in which the accused is absent without authority or fleeing from justice shall be excluded in computing the period of limitation prescribed in this Article.
(c) Periods in which the accused was absent from territory in which this State has the authority to apprehend him, or in the custody of civil authorities, or in the hands of the enemy, shall be excluded in computing the period of limitation prescribed in this Article.
(d) When the United States is at war or armed conflict authorized by law, the running of any statute of limitations applicable to any offense under this Code:
(1) involving fraud or attempted fraud against the

United States, any state, or any agency of either in any manner, whether by conspiracy or not;

(2) committed in connection with the acquisition,

care, handling, custody, control, or disposition of any real or personal property of the United States or any state; or

(3) committed in connection with the negotiation,

procurement, award, performance, payment, interim financing, cancellation, or other termination or settlement, of any contract, subcontract, or purchase order which is connected with or related to the prosecution of the war, or with any disposition of termination inventory by any war contractor or Government agency;

is suspended until 2 years after the termination of hostilities or armed conflict as proclaimed by the President or by a joint resolution of Congress.
(e)(1) If charges or specifications are dismissed as defective or insufficient for any cause and the period prescribed by the applicable statute of limitations:
(A) has expired; or
(B) will expire within 180 days after the date of

dismissal of the charges and specifications;

trial and punishment under new charges and specifications are not barred by the statute of limitations if the conditions specified in paragraph (2) are met.
(2) The conditions referred to in paragraph (1) are that the new charges and specifications must:
(A) be received by an officer exercising special

court-martial jurisdiction over the command within 180 days after the dismissal of the charges or specifications; and

(B) allege the same acts or omissions that were

alleged in the dismissed charges or specifications (or allege acts or omissions that were included in the dismissed charges or specifications).

(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/44)
Sec. 44. Article 44. Former jeopardy.
(a) No person may, without his consent, be tried a second time for the same offense.
(b) No proceeding in which an accused has been found guilty by a court-martial upon any charge or specification is a trial in the sense of this Article until the finding of guilty has become final after review of the case has been fully completed.
(c) A proceeding which, after the introduction of evidence but before a finding, is dismissed or terminated by the convening authority or on motion of the prosecution for failure of available evidence or witnesses without any fault of the accused is a trial in the sense of this Article.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/45)
Sec. 45. Article 45. Pleas of the accused.
(a) If an accused after arraignment makes an irregular pleading, or after a plea of guilty sets up matter inconsistent with the plea, or if it appears that the accused has entered the plea of guilty improvidently or through lack of understanding of its meaning and effect, or if the accused fails or refuses to plead, a plea of not guilty shall be entered in the record, and the court shall proceed as though the accused had pleaded not guilty.
(b) With respect to any charge or specification to which a plea of guilty has been made by the accused and accepted by the military judge or by a court-martial without a military judge, a finding of guilty of the charge or specification may be entered immediately without vote. This finding shall constitute the finding of the court unless the plea of guilty is withdrawn prior to announcement of the sentence, in which event, the proceedings shall continue as though the accused had pleaded not guilty.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/46)
Sec. 46. Article 46. Opportunity to obtain witnesses and other evidence. The trial counsel, the defense counsel, and the court-martial shall have equal opportunity to obtain witnesses and other evidence as prescribed by regulations and provided by law. Process issued in court-martial cases to compel witnesses to appear and testify and to compel the production of other evidence shall apply the principles of law and the rules of courts-martial generally recognized in military criminal cases in the courts of the armed forces of the United States, but which may not be contrary to or inconsistent with this Code. Process shall run to any part of the United States, or the Territories, Commonwealths, and possessions, and may be executed by civil officers as prescribed by the laws of the place where the witness or evidence is located or of the United States.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/47)
Sec. 47. Article 47. Refusal to appear or testify.
(a) Any person not subject to this Code who:
(1) has been duly subpoenaed to appear as a

witness or to produce books and records before a court-martial or court of inquiry, or before any military or civil officer designated to take a deposition to be read in evidence before such a court;

(2) has been duly paid or tendered the fees and

mileage of a witness at the rates allowed to witnesses attending a criminal court of this State; and

(3) willfully neglects or refuses to appear, or

refuses to qualify as a witness or to testify or to produce any evidence which that person may have been legally subpoenaed to produce;

may be punished by the military court in the same manner as a criminal court of this State.
(b) The fees and mileage of witnesses shall be advanced or paid out of the appropriations for the compensation of witnesses.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/48)
Sec. 48. Article 48. Contempts. A military judge may punish for contempt any person who refuses a court order, is disrespectful to the court, or who uses any menacing word, sign, or gesture in its presence, or who disturbs its proceedings by any riot or disorder.
(a) A person subject to this Code may be punished for contempt by confinement not to exceed 30 days or a fine up to $500, or both.
(b) A person not subject to this Code may be punished for contempt by a military court in the same manner as a criminal court of this State.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/49)
Sec. 49. Article 49. Depositions.
(a) At any time after charges have been signed as provided in Article 30 of this Code, any party may take oral or written depositions unless the military judge hearing the case or, if the case is not being heard, an authority competent to convene a court-martial for the trial of those charges forbids it for good cause.
(b) The party at whose instance a deposition is to be taken shall give to every other party reasonable written notice of the time and place for taking the deposition.
(c) Depositions may be taken before and authenticated by any military or civil officer authorized by the laws of this State or by the laws of the place where the deposition is taken to administer oaths.
(d) A duly authenticated deposition taken upon reasonable notice to the other parties, so far as otherwise admissible under the rules of evidence, may be read in evidence or, in the case of audiotape, videotape, digital image or file, or similar material, may be played in evidence before any military court, if it appears:
(1) that the witness resides or is beyond the state

in which the court is ordered to sit, or beyond 100 miles from the place of trial or hearing;

(2) that the witness by reason of death, age,

sickness, bodily infirmity, imprisonment, military necessity, non-amenability to process, or other reasonable cause, is unable or refuses to appear and testify in person at the place of trial or hearing; or

(3) that the present whereabouts of the witness is

unknown.

(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/50)
Sec. 50. Article 50. Admissibility of records of courts of inquiry.
(a) In any case not extending to the dismissal of a commissioned officer, the sworn testimony, contained in the duly authenticated record of proceedings of a court of inquiry, of a person whose oral testimony cannot be obtained, may, if otherwise admissible under the rules of evidence, be read in evidence by any party before a court-martial if the accused was a party before the court of inquiry and if the same issue was involved or if the accused consents to the introduction of such evidence.
(b) Such testimony may be read in evidence only by the defense in cases extending to the dismissal of a commissioned officer.
(c) Such testimony may also be read in evidence before a court of inquiry.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/50a)
Sec. 50a. Article 50a. Defense of lack of mental responsibility.
(a) It is an affirmative defense in a trial by court-martial that, at the time of the commission of the acts constituting the offense, the accused, as a result of a severe mental disease or defect, was unable to appreciate the nature and quality or the wrongfulness of the acts. Mental disease or defect does not otherwise constitute a defense.
(b) The accused has the burden of proving the defense of lack of mental responsibility by clear and convincing evidence.
(c) Whenever lack of mental responsibility of the accused with respect to an offense is properly at issue, the military judge shall instruct the members of the court as to the defense of lack of mental responsibility under this Article and charge them to find the accused:
(1) guilty;
(2) not guilty; or
(3) not guilty only by reason of lack of mental

responsibility.

(d) Subsection (c) does not apply to a court-martial composed of a military judge only. In the case of a court-martial composed of a military judge only, whenever lack of mental responsibility of the accused with respect to an offense is properly at issue, the military judge shall find the accused:
(1) guilty;
(2) not guilty; or
(3) not guilty only by reason of lack of mental

responsibility.

(e) Notwithstanding the provisions of Article 52 of this Code, the accused shall be found not guilty only by reason of lack of mental responsibility if:
(1) a majority of the members of the court-martial

present at the time the vote is taken determines that the defense of lack of mental responsibility has been established; or

(2) in the case of a court-martial composed of a

military judge only, the military judge determines that the defense of lack of mental responsibility has been established.

(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/51)
Sec. 51. Article 51. Voting and rulings.
(a) Voting by members of a general or special court-martial on the findings and on the sentence shall be by secret written ballot. The junior member of the court shall count the votes. The count shall be checked by the president, who shall forthwith announce the result of the ballot to the members of the court.
(b) The military judge shall rule upon all questions of law and all interlocutory questions arising during the proceedings. Any such ruling made by the military judge upon any question of law or any interlocutory question other than the factual issue of mental responsibility of the accused is final and constitutes the ruling of the court. However, the military judge may change the ruling at any time during the trial. Unless the ruling is final, if any member objects thereto, the court shall be cleared and closed and the question decided by a voice vote as provided in Article 52 of this Code, beginning with the junior in rank.
(c) Before a vote is taken on the findings, the military judge shall, in the presence of the accused and counsel, instruct the members of the court as to the elements of the offense and charge them:
(1) that the accused must be presumed to be

innocent until his guilt is established by legal and competent evidence beyond reasonable doubt;

(2) that in the case being considered, if there is

a reasonable doubt as to the guilt of the accused, the doubt must be resolved in favor of the accused and the accused must be acquitted;

(3) that, if there is a reasonable doubt as to the

degree of guilt, the finding must be in a lower degree as to which there is no reasonable doubt; and

(4) that the burden of proof to establish the

guilt of the accused beyond reasonable doubt is upon the State.

(d) Subsections (a), (b), and (c) do not apply to a court-martial composed of a military judge only. The military judge of such a court-martial shall determine all questions of law and fact arising during the proceedings and, if the accused is convicted, adjudge an appropriate sentence. The military judge of such a court-martial shall make a general finding and shall in addition, on request, find the facts specially. If an opinion or memorandum of decision is filed, it will be sufficient if the findings of fact appear therein.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/52)
Sec. 52. Article 52. Number of votes required.
(a) No person may be convicted of an offense except as provided in subsection (b) of Article 45 of this Code or by the concurrence of two-thirds of the members present at the time the vote is taken.
(b) All other questions to be decided by the members of a general or special court-martial shall be determined by a majority vote, but a determination to reconsider a finding of guilty or to reconsider a sentence, with a view toward decreasing it, may be made by any lesser vote which indicates that the reconsideration is not opposed by the number of votes required for that finding or sentence. A tie vote on a challenge disqualifies the member challenged. A tie vote on a motion relating to the question of the accused's sanity is a determination against the accused. A tie vote on any other question is a determination in favor of the accused.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/53)
Sec. 53. Article 53. Court to announce action. A court-martial shall announce its findings and sentence to the parties as soon as determined.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/54)
Sec. 54. Article 54. Record of trial.
(a) Each general and special court-martial shall keep a separate record of the proceedings in each case brought before it, and the record shall be authenticated by the signature of the military judge. If the record cannot be authenticated by the military judge by reason of his death, disability, or absence, it shall be authenticated by the signature of the trial counsel or by that of a member, if the trial counsel is unable to authenticate it by reason of his death, disability, or absence. In a court-martial consisting of only a military judge, the record shall be authenticated by the court reporter under the same conditions which would impose such a duty on a member under this subsection.
(b)(1) A complete verbatim record of the proceedings and testimony shall be prepared in each general and special court-martial case resulting in a conviction.
(2) In all other court-martial cases, the record shall contain such matters as may be prescribed by regulations.
(c) A copy of the record of the proceedings of each general and special court-martial shall be given to the accused as soon as it is authenticated.
(Source: P.A. 99-796, eff. 1-1-17.)



Part VIII - Sentences

(20 ILCS 1807/Pt. VIII heading)

(20 ILCS 1807/55)
Sec. 55. Article 55. Cruel and unusual punishments prohibited. Punishment by flogging, or by branding, marking, or tattooing on the body, or any other cruel or unusual punishment may not be adjudged by a court-martial or inflicted upon any person subject to this Code. The use of irons, single or double, except for the purpose of safe custody, is prohibited.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/56)
Sec. 56. Article 56. Maximum limits.
(a) The punishment which a court-martial may direct for an offense may not exceed such limits as prescribed by this Code, but in no instance may a sentence exceed more than 10 years for a military offense, nor shall a sentence of death be adjudged. A conviction by general court-martial of any military offense for which an accused may receive a sentence of confinement for more than one year is a felony offense. All other military offenses are misdemeanors.
(b) The limits of punishment for violations of the punitive Articles prescribed herein shall be equal to or lesser of the sentences prescribed by the Manual for Courts-Martial of the United States in effect on the effective date of this Code, and in no instance shall any punishment exceed that authorized by this Code.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/56a)
Sec. 56a. Article 56a. (Reserved).
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/57)
Sec. 57. Article 57. Effective date of sentences.
(a) Whenever a sentence of a court-martial as lawfully adjudged and approved includes a forfeiture of pay or allowances in addition to confinement not suspended, the forfeiture may apply to pay or allowances becoming due on or after the date the sentence is approved by the convening authority. No forfeiture may extend to any pay or allowances accrued before that date.
(b) Any period of confinement included in a sentence of a court-martial begins to run from the date the sentence is adjudged by the court-martial, but periods during which the sentence to confinement is suspended or deferred shall be excluded in computing the service of the term of confinement.
(c) All other sentences of courts-martial are effective on the date ordered executed.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/57a)
Sec. 57a. Article 57a. Deferment of sentences.
(a) On application by an accused who is under sentence to confinement that has not been ordered executed, the convening authority or, if the accused is no longer under that person's jurisdiction, the person exercising general court-martial jurisdiction over the command to which the accused is currently assigned, may in that person's sole discretion defer service of the sentence to confinement. The deferment shall terminate when the sentence is ordered executed. The deferment may be rescinded at any time by the person who granted it or, if the accused is no longer under that person's jurisdiction, by the person exercising general court-martial jurisdiction over the command to which the accused is currently assigned.
(b)(1) In any case in which a court-martial sentences an accused referred to in paragraph (2) to confinement, the convening authority may defer the service of the sentence to confinement, without the consent of the accused, until after the accused has been permanently released to the State military forces by a state, the United States, or a foreign country referred to in that paragraph.
(2) Paragraph (1) applies to a person subject to this Code who:
(A) while in the custody of a state, the United

States, or a foreign country is temporarily returned by that state, the United States, or a foreign country to the State military forces for trial by court-martial; and

(B) after the court-martial, is returned to that

state, the United States, or a foreign country under the authority of a mutual agreement or treaty, as the case may be.

(3) In this subsection, the term "state" includes the District of Columbia and any Commonwealth, Territory, or possession of the United States.
(c) In any case in which a court-martial sentences an accused to confinement and the sentence to confinement has been ordered executed, but in which review of the case under Article 67a of this Code is pending, the Adjutant General may defer further service of the sentence to confinement while that review is pending.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/58)
Sec. 58. Article 58. Execution of confinement.
(a) A sentence of confinement adjudged by a court-martial, whether or not the sentence includes discharge or dismissal, and whether or not the discharge or dismissal has been executed, may be carried into execution by confinement in any place authorized by this Code. Persons so confined are subject to the same discipline and treatment as persons regularly confined or committed to that place of confinement.
(b) The omission of hard labor as a sentence authorized under this Code does not deprive the State confinement facility from employing it, if it otherwise is within the authority of that facility to do so.
(c) No place of confinement may require payment of any fee or charge for so receiving or confining a person except as otherwise provided by law.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/58a)
Sec. 58a. Article 58a. Sentences: reduction in enlisted grade upon approval.
(a) A court-martial sentence of an enlisted member in a pay grade above E-1, as approved by the convening authority, that includes:
(1) a dishonorable or bad-conduct discharge; or
(2) confinement;
reduces that member to pay grade E-1, effective on the date of that approval.
(b) If the sentence of a member who is reduced in pay grade under subsection (a) is set aside or disapproved, or, as finally approved, does not include any punishment named in paragraphs (1) or (2) of subsection (a), the rights and privileges of which the person was deprived because of that reduction shall be restored, including pay and allowances.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/58b)
Sec. 58b. Article 58b. Sentences: forfeiture of pay and allowances during confinement.
(a)(1) A court-martial sentence described in paragraph (2) shall result in the forfeiture of pay, or of pay and allowances, due that member during any period of confinement or parole. The forfeiture pursuant to this Article shall take effect on the date determined under subsection (a) of Article 57 of this Code and may be deferred as provided by that Article. The pay and allowances forfeited, in the case of a general court-martial, shall be all pay and allowances due that member during such period and, in the case of a special court-martial, shall be two-thirds of all pay due that member during such period.
(2) A sentence covered by this Article is any sentence that includes:
(A) confinement for more than 6 months; or
(B) confinement for 6 months or less and a

dishonorable or bad-conduct discharge or dismissal.

(b) In a case involving an accused who has dependents, the convening authority or other person acting under Article 60 of this Code may waive any or all of the forfeitures of pay and allowances required by subsection (a) for a period not to exceed 6 months. Any amount of pay or allowances that, except for a waiver under this subsection, would be forfeited shall be paid, as the convening authority or other person taking action directs, to the dependents of the accused.
(c) If the sentence of a member who forfeits pay and allowances under subsection (a) is set aside or disapproved or, as finally approved, does not provide for a punishment referred to in paragraph (2) of subsection (a), the member shall be paid the pay and allowances which the member would have been paid, except for the forfeiture, for the period during which the forfeiture was in effect.
(Source: P.A. 99-796, eff. 1-1-17.)



Part IX - Post-Trial Procedure And Review Of Courts-Martial

(20 ILCS 1807/Pt. IX heading)

(20 ILCS 1807/59)
Sec. 59. Article 59. Error of law; lesser included offense.
(a) A finding or sentence of a court-martial may not be held incorrect on the ground of an error of law unless the error materially prejudices the substantial rights of the accused.
(b) Any reviewing authority with the power to approve or affirm a finding of guilty may approve or affirm, instead, so much of the finding as includes a lesser included offense.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/60)
Sec. 60. Article 60. Action by the convening authority.
(a) The findings and sentence of a court-martial shall be reported promptly to the convening authority after the announcement of the sentence.
(b)(1) The accused may submit to the convening authority matters for consideration by the convening authority with respect to the findings and the sentence. Any such submission shall be in writing. Such a submission shall be made within 30 days after the accused has been given an authenticated record of trial and, if applicable, the recommendation of a judge advocate under subsection (d).
(2) If the accused shows that additional time is required for the accused to submit such matters, the convening authority or other person taking action under this Article, for good cause, may extend the applicable period under paragraph (1) for not more than an additional 20 days.
(3) The accused may waive the right to make a submission to the convening authority under paragraph (1). Such a waiver must be made in writing and may not be revoked. For the purposes of paragraph (2) of subsection (c), the time within which the accused may make a submission under this subsection (b) shall be deemed to have expired upon the submission of such a waiver to the convening authority.
(c)(1) The authority under this Article to modify the findings and sentence of a court-martial is a matter of command prerogative involving the sole discretion of the convening authority. If it is impractical for the convening authority to act, the convening authority shall forward the case to a person exercising general court-martial jurisdiction who may take action under this Article.
(2) Action on the sentence of a court-martial shall be taken by the convening authority or by another person authorized to act under this Article. Such action may be taken only after consideration of any matters submitted by the accused under subsection (b) or after the time for submitting such matters expires, whichever is earlier. The convening authority or other person taking such action, in that person's sole discretion may approve, disapprove, commute, or suspend the sentence in whole or in part.
(3) Action on the findings of a court-martial by the convening authority or other person acting on the sentence is not required. However, such person, in the person's sole discretion may:
(A) dismiss any charge or specification by setting

aside a finding of guilty thereto; or

(B) change a finding of guilty to a charge or

specification to a finding of guilty to an offense that is a lesser included offense of the offense stated in the charge or specification.

(d) Before acting under this Article on any general or special court-martial case in which there is a finding of guilt, the convening authority or other person taking action under this Article must obtain the written concurrence of the State Judge Advocate by means of legal review. The convening authority or other person taking action under this Article shall refer the record of trial to the judge advocate, and the judge advocate shall use such record in the preparation of the review. The review of the judge advocate shall include such matters as may be prescribed by regulation and shall be served on the accused, who may submit any matter in response under subsection (b). Failure to object in the response to the legal review or to any matter attached to the recommendation waives the right to object thereto.
(e)(1) The convening authority or other person taking action under this Article, in the person's sole discretion, may order a proceeding in revision or a rehearing.
(2) A proceeding in revision may be ordered if there is an apparent error or omission in the record or if the record shows improper or inconsistent action by a court-martial with respect to the findings or sentence that can be rectified without material prejudice to the substantial rights of the accused. In no case, however, may a proceeding in revision:
(A) reconsider a finding of not guilty of any

specification or a ruling which amounts to a finding of not guilty;

(B) reconsider a finding of not guilty of any

charge, unless there has been a finding of guilty under a specification laid under that charge, which sufficiently alleges a violation of some Article of this Code; or

(C) increase the severity of the sentence.
(3) A rehearing may be ordered by the convening authority or other person taking action under this Article if that person disapproves the findings and sentence and states the reasons for disapproval of the findings. If such person disapproves the findings and sentence and does not order a rehearing, that person shall dismiss the charges. A rehearing as to the findings may not be ordered where there is a lack of sufficient evidence in the record to support the findings. A rehearing as to the sentence may be ordered if the convening authority or other person taking action under this subsection disapproves the sentence.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/61)
Sec. 61. Article 61. Withdrawal of appeal.
(a) In each case subject to appellate review under this Code, the accused may file with the convening authority a statement expressly withdrawing the right of the accused to such appeal. Such a withdrawal shall be signed by both the accused and his defense counsel and must be filed in accordance with appellate procedures as provided by law.
(b) The accused may withdraw an appeal at any time in accordance with appellate procedures as provided by law.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/62)
Sec. 62. Article 62. Appeal by the State.
(a)(1) In a trial by court-martial in which a punitive discharge may be adjudged, the State may appeal the following, other than a finding of not guilty with respect to the charge or specification by the members of the court-martial, or by a judge in a bench trial so long as it is not made in reconsideration:
(A) An order or ruling of the military judge which

terminates the proceedings with respect to a charge or specification.

(B) An order or ruling which excludes evidence that

is substantial proof of a fact material in the proceeding.

(C) An order or ruling which directs the disclosure

of classified information.

(D) An order or ruling which imposes sanctions for

nondisclosure of classified information.

(E) A refusal of the military judge to issue a

protective order sought by the State to prevent the disclosure of classified information.

(F) A refusal by the military judge to enforce an

order described in subparagraph (E) that has previously been issued by appropriate authority.

(2) An appeal of an order or ruling may not be taken unless the trial counsel provides the military judge with written notice of appeal from the order or ruling within 72 hours of the order or ruling. Such notice shall include a certification by the trial counsel that the appeal is not taken for the purpose of delay and, if the order or ruling appealed is one which excludes evidence, that the evidence excluded is substantial proof of a fact material in the proceeding.
(3) An appeal under this Article shall be diligently prosecuted as provided by law.
(b) An appeal under this Article shall be forwarded to the court prescribed in Article 67a of this Code. In ruling on an appeal under this Article, that court may act only with respect to matters of law.
(c) Any period of delay resulting from an appeal under this Article shall be excluded in deciding any issue regarding denial of a speedy trial unless an appropriate authority determines that the appeal was filed solely for the purpose of delay with the knowledge that it was totally frivolous and without merit.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/63)
Sec. 63. Article 63. Rehearings. Each rehearing under this Code shall take place before a court-martial composed of members not members of the court-martial which first heard the case. Upon a rehearing the accused may not be tried for any offense of which he was found not guilty by the first court-martial, and no sentence in excess of or more severe than the original sentence may be approved, unless the sentence is based upon a finding of guilty of an offense not considered upon the merits in the original proceedings, or unless the sentence prescribed for the offense is mandatory. If the sentence approved after the first court-martial was in accordance with a pretrial agreement and the accused at the rehearing changes a plea with respect to the charges or specifications upon which the pretrial agreement was based, or otherwise does not comply with the pretrial agreement, the approved sentence as to those charges or specifications may include any punishment not in excess of that lawfully adjudged at the first court-martial.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/64)
Sec. 64. Article 64. Review by the senior force judge advocate.
(a) Each general and special court-martial case in which there has been a finding of guilty shall be reviewed by the senior force judge advocate, or a designee. The senior force judge advocate, or designee, may not review a case under this subsection if that person has acted in the same case as an accuser, investigating officer, member of the court, military judge, or counsel or has otherwise acted on behalf of the prosecution or defense. The senior force judge advocate's review shall be in writing and shall contain the following:
(1) Conclusions as to whether:
(A) the court had jurisdiction over the accused

and the offense;

(B) the charge and specification stated an

offense; and

(C) the sentence was within the limits prescribed

as a matter of law.

(2) A response to each allegation of error made in

writing by the accused.

(3) If the case is sent for action under subsection

(b), a recommendation as to the appropriate action to be taken and an opinion as to whether corrective action is required as a matter of law.

(b) The record of trial and related documents in each case reviewed under subsection (a) shall be sent for action to the Adjutant General if:
(1) the judge advocate who reviewed the case

recommends corrective action;

(2) the sentence approved under subsection (c) of

Article 60 of this Code extends to dismissal, a bad-conduct or dishonorable discharge, or confinement for more than 6 months; or

(3) such action is otherwise required by regulations

of the Adjutant General.

(c)(1) The Adjutant General may:
(A) disapprove or approve the findings or sentence,

in whole or in part;

(B) remit, commute, or suspend the sentence in whole

or in part;

(C) except where the evidence was insufficient at

the trial to support the findings, order a rehearing on the findings, on the sentence, or on both; or

(D) dismiss the charges.
(2) If a rehearing is ordered but the convening authority finds a rehearing impracticable, the convening authority shall dismiss the charges.
(3) If the opinion of the senior force judge advocate, or designee, in the senior force judge advocate's review under subsection (a) is that corrective action is required as a matter of law and if the Adjutant General does not take action that is at least as favorable to the accused as that recommended by the judge advocate, the record of trial and action thereon shall be sent to the Governor for review and action as deemed appropriate.
(d) The senior force judge advocate, or a designee, may review any case in which there has been a finding of not guilty of all charges and specifications. The senior force judge advocate, or designee, may not review a case under this subsection if that person has acted in the same case as an accuser, investigating officer, member of the court, military judge, or counsel or has otherwise acted on behalf of the prosecution or defense. The senior force judge advocate's review shall be limited to questions of subject matter jurisdiction.
(e) The record of trial and related documents in each case reviewed under subsection (d) shall be sent for action to the Adjutant General. The Adjutant General may:
(1) when subject matter jurisdiction is found to be

lacking, void the court-martial ab initio, with or without prejudice to the Government, as the Adjutant General deems appropriate; or

(2) return the record of trial and related

documents to the senior force judge advocate for appeal by the Government as provided by law.

(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/65)
Sec. 65. Article 65. Disposition of records after review by the convening authority. Except as otherwise required by this Code, all records of trial and related documents shall be transmitted and disposed of as prescribed by regulation and provided by law.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/66)
Sec. 66. Article 66. (Reserved).
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/67)
Sec. 67. Article 67. (Reserved).
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/67a)
Sec. 67a. Article 67a. Review by State Appellate Authority. Decisions of a court-martial are from a court with jurisdiction to issue misdemeanor and felony convictions. All appeals from final decisions of a court-martial shall be to the Illinois Appellate Court in the same manner as are final decisions of a circuit court in accordance with the Appellate Court Act. All such appeals shall be to the Illinois Appellate Court for the Fourth District. No appeal from a judgment entered upon a plea of guilty shall be taken except in accordance with applicable law and Supreme Court Rules. Unless waived, an accused may appeal as a matter of right a finding of guilt resulting in an approved sentence of one-year confinement or more, or in a dismissal for a commissioned officer or warrant officer, a dishonorable discharge, or a bad-conduct discharge. The appellate rights and procedures to be followed shall be those provided by applicable law and Supreme Court Rules for criminal appeals.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/68)
Sec. 68. Article 68. (Reserved).
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/69)
Sec. 69. Article 69. (Reserved).
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/70)
Sec. 70. Article 70. Appellate counsel.
(a) The Attorney General shall act as appellate government counsel to represent the State in the review or appeal of cases specified in Article 67a of this Code and before any federal court. The Attorney General may appoint a judge advocate nominated by the senior force judge advocate as a Special Assistant Attorney General to act as appellate government counsel to represent the State. Such appointment as a Special Assistant Attorney General shall be at the discretion of the Attorney General.
(b) Upon an appeal by this State, an accused has the right to be represented by detailed military counsel before any reviewing authority and before any appellate court.
(c) Upon the appeal by an accused, the accused has the right to be represented by military counsel before any reviewing authority.
(d) Upon the request of an accused entitled to be so represented, the senior force judge advocate shall appoint a judge advocate to represent the accused in the review or appeal of cases specified in subsections (b) and (c) of this Article.
(e) An accused may be represented by civilian appellate counsel at no expense to this State.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/71)
Sec. 71. Article 71. Execution of sentence; suspension of sentence.
(a) If the sentence of the court-martial extends to dismissal or a dishonorable or bad-conduct discharge and if the right of the accused to appellate review is not waived, and an appeal is not withdrawn under Article 61 of this Code, that part of the sentence extending to dismissal or a dishonorable or bad-conduct discharge may not be executed until there is a final judgment as to the legality of the proceedings. A judgment as to the legality of the proceedings is final in such cases when review is completed by the Illinois Appellate Court for the Fourth District as prescribed in Article 67a of this Code, and is deemed final by the law of this State.
(b) If the sentence of the court-martial extends to dismissal or a dishonorable or bad conduct discharge and if the right of the accused to appellate review is waived, or an appeal is withdrawn under Article 61 of this Code, that part of the sentence extending to dismissal or a dishonorable or bad-conduct discharge may not be executed until review of the case by the senior force judge advocate and any action on that review under Article 64 of this Code is completed. Any other part of a court-martial sentence may be ordered executed by the convening authority or other person acting on the case under Article 60 of this Code when so approved under that Article.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/72)
Sec. 72. Article 72. Vacation of suspension.
(a) Before the vacation of the suspension of a special court-martial sentence, which as approved includes a bad-conduct discharge, or of any general court-martial sentence, the officer having special court-martial jurisdiction over the probationer shall hold a hearing on an alleged violation of probation. The probationer shall be represented at the hearing by military counsel if the probationer so desires.
(b) The record of the hearing and the recommendation of the officer having special court-martial jurisdiction shall be sent for action to the officer exercising general court-martial jurisdiction over the probationer. If the officer vacates the suspension, any unexecuted part of the sentence, except a dismissal, shall be executed, subject to applicable restrictions in this Code.
(c) The suspension of any other sentence may be vacated by any authority competent to convene, for the command in which the accused is serving or assigned, a court of the kind that imposed the sentence.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/73)
Sec. 73. Article 73. Petition for a new trial. At any time within 2 years after approval by the convening authority of a court-martial sentence the accused may petition the Adjutant General for a new trial on the grounds of newly discovered evidence or fraud on the court-martial.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/74)
Sec. 74. Article 74. Remission and suspension.
(a) Any authority competent to convene, for the command in which the accused is serving or assigned, a court of the kind that imposed the sentence may remit or suspend any part or amount of the unexecuted part of any sentence, including all uncollected forfeitures other than a sentence approved by the Governor.
(b) The Governor may, for good cause, substitute an administrative form of discharge for a discharge or dismissal executed in accordance with the sentence of a court-martial.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/75)
Sec. 75. Article 75. Restoration.
(a) Under such regulations as may be prescribed, all rights, privileges, and property affected by an executed part of a court-martial sentence which has been set aside or disapproved, except an executed dismissal or discharge, shall be restored unless a new trial or rehearing is ordered and such executed part is included in a sentence imposed upon the new trial or rehearing.
(b) If a previously executed sentence of dishonorable or bad-conduct discharge is not imposed on a new trial, the Governor may substitute therefor a form of discharge authorized for administrative issuance unless the accused is to serve out the remainder of the accused's enlistment.
(c) If a previously executed sentence of dismissal is not imposed on a new trial, the Governor may substitute therefor a form of discharge authorized for administrative issue, and the commissioned officer dismissed by that sentence may be reappointed by the Governor alone to such commissioned grade and with such rank as in the opinion of the Governor that former officer would have attained had he not been dismissed. The reappointment of such a former officer shall be without regard to the existence of a vacancy and shall affect the promotion status of other officers only insofar as the Governor may direct. All time between the dismissal and the reappointment shall be considered as actual service for all purposes, including the right to pay and allowances, as permitted by applicable financial management regulations.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/76)
Sec. 76. Article 76. Finality of proceedings, findings, and sentences. The appellate review of records of trial provided by this Code, the proceedings, findings, and sentences of courts-martial as approved, reviewed, or affirmed as required by this Code, and all dismissals and discharges carried into execution under sentences by courts-martial following approval, review, or affirmation as required by this Code, are final and conclusive. Orders publishing the proceedings of courts-martial and all action taken pursuant to those proceedings are binding upon all departments, courts, agencies, and officers of the United States and the several states, subject only to action upon a petition for a new trial as provided in Article 73 of this Code and to action under Article 74 of this Code.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/76a)
Sec. 76a. Article 76a. Leave required to be taken pending review of certain court-martial convictions. Under regulations prescribed, an accused who has been sentenced by a court-martial may be required to take leave pending completion of action under this Article if the sentence, as approved under Article 60 of this Code, includes an unsuspended dismissal or an unsuspended dishonorable or bad-conduct discharge. The accused may be required to begin such leave on the date on which the sentence is approved under Article 60 of this Code or at any time after such date, and such leave may be continued until the date on which action under this Article is completed or may be terminated at any earlier time.
(Source: P.A. 99-796, eff. 1-1-17.)



Part X - Punitive Articles

(20 ILCS 1807/Pt. X heading)

(20 ILCS 1807/77)
Sec. 77. Article 77. Principals. Any person subject to this Code who:
(1) commits an offense punishable by this Code, or

aids, abets, counsels, commands, or procures its commission; or

(2) causes an act to be done which if directly

performed by him would be punishable by this Code;

is a principal.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/78)
Sec. 78. Article 78. Accessory after the fact. Any person subject to this Code who, knowing that an offense punishable by this Code has been committed, receives, comforts, or assists the offender in order to hinder or prevent his apprehension, trial, or punishment shall be punished as a court-martial may direct.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/79)
Sec. 79. Article 79. Conviction of lesser included offense. An accused may be found guilty of an offense necessarily included in the offense charged or of an attempt to commit either the offense charged or an offense necessarily included therein.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/80)
Sec. 80. Article 80. Attempts.
(a) An act, done with specific intent to commit an offense under this Code, amounting to more than mere preparation and tending, even though failing, to effect its commission, is an attempt to commit that offense.
(b) Any person subject to this Code who attempts to commit any offense punishable by this Code shall be punished as a court-martial may direct, unless otherwise specifically prescribed.
(c) Any person subject to this Code may be convicted of an attempt to commit an offense although it appears on the trial that the offense was consummated.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/81)
Sec. 81. Article 81. Conspiracy. Any person subject to this Code who conspires with any other person to commit an offense under this Code shall, if one or more of the conspirators does an act to effect the object of the conspiracy, be punished as a court-martial may direct.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/82)
Sec. 82. Article 82. Solicitation.
(a) Any person subject to this Code who solicits or advises another or others to desert in violation of Article 85 of this Code or mutiny in violation of Article 94 of this Code shall, if the offense solicited or advised is attempted or committed, be punished with the punishment provided for the commission of the offense, but, if the offense solicited or advised is not committed or attempted, the person shall be punished as a court-martial may direct.
(b) Any person subject to this Code who solicits or advises another or others to commit an act of misbehavior before the enemy in violation of Article 99 of this Code or sedition in violation of Article 94 of this Code shall, if the offense solicited or advised is committed, be punished with the punishment provided for the commission of the offense, but, if the offense solicited or advised is not committed, the person shall be punished as a court-martial may direct.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/83)
Sec. 83. Article 83. Fraudulent enlistment, appointment, or separation. Any person who:
(1) procures his own enlistment or

appointment in the State military forces by knowingly false representation or deliberate concealment as to his qualifications for that enlistment or appointment and receives pay or allowances thereunder; or

(2) procures his own separation from the State

military forces by knowingly false representation or deliberate concealment as to his eligibility for that separation;

shall be punished as a court-martial may direct.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/84)
Sec. 84. Article 84. Unlawful enlistment, appointment, or separation. Any person subject to this Code who effects an enlistment or appointment in or a separation from the State military forces of any person who is known to him to be ineligible for that enlistment, appointment, or separation because it is prohibited by law, regulation, or order shall be punished as a court-martial may direct.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/85)
Sec. 85. Article 85. Desertion.
(a) Any member of the State military forces who:
(1) without authority goes or remains absent from

his unit, organization, or place of duty with intent to remain away therefrom permanently;

(2) quits his unit, organization, or place of duty

with intent to avoid hazardous duty or to shirk important service; or

(3) without being regularly separated from one of

the State military forces enlists or accepts an appointment in the same or another one of the State military forces, or in one of the armed forces of the United States, without fully disclosing the fact that he has not been regularly separated, or enters any foreign armed service except when authorized by the United States;

is guilty of desertion.
(b) Any commissioned officer of the State military forces who, after tender of his resignation and before notice of its acceptance, quits his post or proper duties without leave and with intent to remain away therefrom permanently is guilty of desertion.
(c) Any person found guilty of desertion or attempt to desert shall be punished, if the offense is committed in time of war, by confinement of not more than 10 years or such other punishment as a court-martial may direct, but if the desertion or attempt to desert occurs at any other time, by such punishment as a court-martial may direct.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/86)
Sec. 86. Article 86. Absence without leave. Any person subject to this Code who, without authority:
(1) fails to go to his appointed place of duty at the

time prescribed;

(2) goes from that place; or
(3) absents himself or remains absent from his

unit, organization, or place of duty at which he is required to be at the time prescribed;

shall be punished as a court-martial may direct.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/87)
Sec. 87. Article 87. Missing movement. Any person subject to this Code who through neglect or design misses the movement of a ship, aircraft, or unit with which he is required in the course of duty to move shall be punished as a court-martial may direct.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/88)
Sec. 88. Article 88. Contempt toward officials. Any commissioned officer who uses contemptuous words against the President, the Vice President, Congress, the Secretary of Defense, the Secretary of a military department, the Secretary of Homeland Security, or the Governor or General Assembly shall be punished as a court-martial may direct.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/89)
Sec. 89. Article 89. Disrespect toward superior commissioned officer. Any person subject to this Code who behaves with disrespect toward his superior commissioned officer shall be punished as a court-martial may direct.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/90)
Sec. 90. Article 90. Assaulting or willfully disobeying superior commissioned officer. Any person subject to this Code who:
(1) strikes his superior commissioned officer or

draws or lifts up any weapon or offers any violence against him while he is in the execution of his office; or

(2) willfully disobeys a lawful command of his

superior commissioned officer;

shall be punished, if the offense is committed in time of war, by confinement of not more than 10 years or such other punishment as a court-martial may direct, and if the offense is committed at any other time, by such punishment as a court-martial may direct.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/91)
Sec. 91. Article 91. Insubordinate conduct toward warrant officer, noncommissioned officer, or petty officer. Any warrant officer or enlisted member who:
(1) strikes or assaults a warrant officer,

noncommissioned officer, or petty officer, while that officer is in the execution of his office;

(2) willfully disobeys the lawful order of a

warrant officer, noncommissioned officer, or petty officer; or

(3) treats with contempt or is disrespectful in

language or deportment toward a warrant officer, noncommissioned officer, or petty officer, while that officer is in the execution of his office;

shall be punished as a court-martial may direct.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/92)
Sec. 92. Article 92. Failure to obey order or regulation. Any person subject to this Code who:
(1) violates or fails to obey any lawful general

order or regulation;

(2) having knowledge of any other lawful

order issued by a member of the State military forces, which it is his duty to obey, fails to obey the order; or

(3) is derelict in the performance of his duties;
shall be punished as a court-martial may direct.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/93)
Sec. 93. Article 93. Cruelty and maltreatment. Any person subject to this Code who is guilty of cruelty toward, or oppression or maltreatment of, any person subject to his orders shall be punished as a court-martial may direct.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/94)
Sec. 94. Article 94. Mutiny or sedition.
(a) Any person subject to this Code who:
(1) with intent to usurp or override lawful

military authority, refuses, in concert with any other person, to obey orders or otherwise do his duty or creates any violence or disturbance is guilty of mutiny;

(2) with intent to cause the overthrow or

destruction of lawful civil authority, creates, in concert with any other person, revolt, violence, or other disturbance against that authority is guilty of sedition; or

(3) fails to do his utmost to prevent and suppress

a mutiny or sedition being committed in his presence, or fails to take all reasonable means to inform his superior commissioned officer or commanding officer of a mutiny or sedition which he knows or has reason to believe is taking place, is guilty of a failure to suppress or report a mutiny or sedition.

(b) A person who is found guilty of attempted mutiny, mutiny, sedition, or failure to suppress or report a mutiny or sedition shall be punished as a court-martial may direct.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/95)
Sec. 95. Article 95. Resistance, flight, breach of arrest, and escape. Any person subject to this Code who:
(1) resists apprehension;
(2) flees from apprehension;
(3) breaks arrest; or
(4) escapes from custody or confinement;
shall be punished as a court-martial may direct.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/96)
Sec. 96. Article 96. Releasing prisoner without proper authority. Any person subject to this Code who, without proper authority, releases any prisoner committed to his charge, or who through neglect or design suffers any such prisoner to escape, shall be punished as a court-martial may direct, whether or not the prisoner was committed in strict compliance with law.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/97)
Sec. 97. Article 97. Unlawful detention. Any person subject to this Code who, except as provided by law or regulation, apprehends, arrests, or confines any person shall be punished as a court-martial may direct.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/98)
Sec. 98. Article 98. Noncompliance with procedural rules. Any person subject to this Code who:
(1) is responsible for unnecessary delay in the

disposition of any case of a person accused of an offense under this Code; or

(2) knowingly and intentionally fails to enforce or

comply with any provision of this Code regulating the proceedings before, during, or after trial of an accused;

shall be punished as a court-martial may direct.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/99)
Sec. 99. Article 99. Misbehavior before the enemy. Any person subject to this Code who before or in the presence of the enemy:
(1) runs away;
(2) shamefully abandons, surrenders, or delivers

up any command, unit, place, or military property which it is his duty to defend;

(3) through disobedience, neglect, or intentional

misconduct endangers the safety of any such command, unit, place, or military property;

(4) casts away his arms or ammunition;
(5) is guilty of cowardly conduct;
(6) quits his place of duty to plunder or pillage;
(7) causes false alarms in any command, unit, or

place under control of the armed forces of the United States or the State military forces;

(8) willfully fails to do his utmost to encounter,

engage, capture, or destroy any enemy troops, combatants, vessels, aircraft, or any other thing, which it is his duty so to encounter, engage, capture, or destroy; or

(9) does not afford all practicable relief

and assistance to any troops, combatants, vessels, or aircraft of the armed forces belonging to the United States or their allies, to the State, or to any other state, when engaged in battle;

shall be punished as a court-martial may direct.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/100)
Sec. 100. Article 100. Subordinate compelling surrender. Any person subject to this Code who compels or attempts to compel the commander of any of the State military forces of this State, or of any other state, place, vessel, aircraft, or other military property, or of any body of members of the armed forces, to give it up to an enemy or to abandon it, or who strikes the colors or flag to an enemy without proper authority, shall be punished as a court-martial may direct.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/101)
Sec. 101. Article 101. Improper use of countersign. Any person subject to this Code who in time of war discloses the parole or countersign to any person not entitled to receive it or who gives to another, who is entitled to receive and use the parole or countersign, a different parole or countersign from that which, to his knowledge, he was authorized and required to give, shall be punished as a court-martial may direct.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/102)
Sec. 102. Article 102. Forcing a safeguard. Any person subject to this Code who forces a safeguard shall be punished as a court-martial may direct.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/103)
Sec. 103. Article 103. Captured or abandoned property.
(a) All persons subject to this Code shall secure all public property taken for the service of the United States or this State, and shall give notice and turn over to the proper authority without delay all captured or abandoned property in their possession, custody, or control.
(b) Any person subject to this Code who:
(1) fails to carry out the duties prescribed in

subsection (a);

(2) buys, sells, trades, or in any way

deals in or disposes of taken, captured, or abandoned property, whereby he receives or expects any profit, benefit, or advantage to himself or another directly or indirectly connected with himself; or

(3) engages in looting or pillaging;
shall be punished as a court-martial may direct.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/104)
Sec. 104. Article 104. Aiding the enemy. Any person subject to this Code who:
(1) aids, or attempts to aid, the enemy with arms,

ammunition, supplies, money, or other things; or

(2) without proper authority, knowingly harbors or

protects or gives intelligence to, or communicates or corresponds with or holds any intercourse with the enemy, either directly or indirectly;

shall be punished as a court-martial may direct.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/105)
Sec. 105. Article 105. Misconduct as prisoner. Any person subject to this Code who, while in the hands of the enemy in time of war:
(1) for the purpose of securing favorable

treatment by his captors acts without proper authority in a manner contrary to law, custom, or regulation, to the detriment of others of whatever nationality held by the enemy as civilian or military prisoners; or

(2) while in a position of authority over such

persons maltreats them without justifiable cause;

shall be punished as a court-martial may direct.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/106)
Sec. 106. Article 106. (Reserved).
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/106a)
Sec. 106a. Article 106a. (Reserved).
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/107)
Sec. 107. Article 107. False official statements. Any person subject to this Code who, with intent to deceive, signs any false record, return, regulation, order, or other official document made in the line of duty, knowing it to be false, or makes any other false official statement made in the line of duty, knowing it to be false, shall be punished as a court-martial may direct.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/108)
Sec. 108. Article 108. Military property: loss, damage, destruction, or wrongful disposition. Any person subject to this Code who, without proper authority:
(1) sells or otherwise disposes of;
(2) willfully or through neglect damages, destroys,

or loses; or

(3) willfully or through neglect suffers to be

lost, damaged, destroyed, sold, or wrongfully disposed of;

any military property of the United States or of any state, shall be punished as a court-martial may direct.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/109)
Sec. 109. Article 109. Property other than military property: waste, spoilage, or destruction. Any person subject to this Code who willfully or recklessly wastes, spoils, or otherwise willfully and wrongfully destroys or damages any property other than military property of the United States or of any state shall be punished as a court-martial may direct.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/110)
Sec. 110. Article 110. Improper hazarding of vessel.
(a) Any person subject to this Code who willfully and wrongfully hazards or suffers to be hazarded any vessel of the armed forces of the United States or any state military forces shall suffer such punishment as a court-martial may direct.
(b) Any person subject to this Code who negligently hazards or suffers to be hazarded any vessel of the armed forces of the United States or any state military forces shall be punished as a court-martial may direct.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/111)
Sec. 111. Article 111. (Reserved).
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/112)
Sec. 112. Article 112. Drunk on duty. Any person subject to this Code other than a sentinel or look-out, who is found drunk on duty, shall be punished as a court-martial may direct.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/112a)
Sec. 112a. Article 112a. Wrongful use, possession, etc., of controlled substances.
(a) Any person subject to this Code who wrongfully uses, possesses, manufactures, distributes, imports into the customs territory of the United States, exports from the United States, or introduces into an installation, vessel, vehicle, or aircraft used by or under the control of the armed forces of the United States or of any state military forces a substance described in subsection (b) shall be punished as a court-martial may direct.
(b) The substances referred to in subsection (a) are the following:
(1) Opium, heroin, cocaine, amphetamine, lysergic

acid diethylamide, methamphetamine, phencyclidine, barbituric acid, and marijuana and any compound or derivative of any such substance.

(2) Any substance not specified in paragraph (1)

that is listed on a schedule of controlled substances prescribed by the President for the purposes of the Uniform Code of Military Justice of the armed forces of the United States (10 U.S.C. 801 et seq.).

(3) Any other substance not specified in paragraph

(1) or contained on a list prescribed by the President under paragraph (2) that is listed in schedules I through V of Article 202 of the Controlled Substances Act (21 U.S.C. 812).

(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/113)
Sec. 113. Article 113. Misbehavior of sentinel. Any sentinel or look-out who is found drunk or sleeping upon his post or leaves it before being regularly relieved shall be punished, if the offense is committed in time of war, by confinement of not more than 10 years or other punishment as a court-martial may direct, but if the offense is committed at any other time, by such punishment as a court-martial may direct.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/114)
Sec. 114. Article 114. Dueling. Any person subject to this Code who fights or promotes, or is concerned in or connives at fighting a duel, or who, having knowledge of a challenge sent or about to be sent, fails to report the fact promptly to the proper authority, shall be punished as a court-martial may direct.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/115)
Sec. 115. Article 115. Malingering. Any person subject to this Code who for the purpose of avoiding work, duty, or service:
(1) feigns illness, physical disablement, mental

lapse, or derangement; or

(2) intentionally inflicts self-injury;
shall be punished as a court-martial may direct.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/116)
Sec. 116. Article 116. Riot or breach of peace. Any person subject to this Code who causes or participates in any riot or breach of the peace shall be punished as a court-martial may direct.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/117)
Sec. 117. Article 117. Provoking speeches or gestures. Any person subject to this Code who uses provoking or reproachful words or gestures towards any other person subject to this Code shall be punished as a court-martial may direct.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/118)
Sec. 118. Article 118. (Reserved).
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/119)
Sec. 119. Article 119. (Reserved).
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/120)
Sec. 120. Article 120. (Reserved).
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/121)
Sec. 121. Article 121. (Reserved).
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/122)
Sec. 122. Article 122. (Reserved).
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/123)
Sec. 123. Article 123. (Reserved).
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/123a)
Sec. 123a. Article 123a. (Reserved).
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/124)
Sec. 124. Article 124. (Reserved).
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/125)
Sec. 125. Article 125. (Reserved).
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/126)
Sec. 126. Article 126. (Reserved).
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/127)
Sec. 127. Article 127. (Reserved).
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/128)
Sec. 128. Article 128. (Reserved).
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/129)
Sec. 129. Article 129. (Reserved).
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/130)
Sec. 130. Article 130. (Reserved).
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/131)
Sec. 131. Article 131. (Reserved).
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/132)
Sec. 132. Article 132. Frauds against the government. Any person subject to this Code:
(1) who, knowing it to be false or fraudulent:
(A) makes any claim against the United States,

this State, or any officer thereof; or

(B) presents to any person in the civil or

military service thereof, for approval or payment, any claim against the United States, this State, or any officer thereof;

(2) who, for the purpose of obtaining the approval,

allowance, or payment of any claim against the United States, this State, or any officer thereof:

(A) makes or uses any writing or other paper

knowing it to contain any false or fraudulent statements;

(B) makes any oath, affirmation, or certification

to any fact or to any writing or other paper knowing the oath, affirmation, or certification to be false; or

(C) forges or counterfeits any signature upon any

writing or other paper, or uses any such signature knowing it to be forged or counterfeited;

(3) who, having charge, possession, custody, or

control of any money, or other property of the United States or this State, furnished or intended for the armed forces of the United States or the State military forces, knowingly delivers to any person having authority to receive it, any amount thereof less than that for which he receives a certificate or receipt; or

(4) who, being authorized to make or deliver any

paper certifying the receipt of any property of the United States or this State, furnished or intended for the armed forces of the United States or the State military forces, makes or delivers to any person such writing without having full knowledge of the truth of the statements therein contained and with intent to defraud the United States or this State;

shall, upon conviction, be punished as a court-martial may direct.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/133)
Sec. 133. Article 133. Conduct unbecoming an officer and a gentleman. Any commissioned officer, cadet, candidate, or midshipman who is convicted of conduct unbecoming an officer and a gentleman shall be punished as a court-martial may direct.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/134)
Sec. 134. Article 134. General Article. Though not specifically mentioned in this Code, all disorders and neglects to the prejudice of good order and discipline in the State military forces and all conduct of a nature to bring discredit upon the State military forces shall be taken cognizance of by a court-martial and punished at the discretion of a military court. However, where a crime constitutes an offense that violates both this Code and the criminal laws of the state where the offense occurs or criminal laws of the United States, jurisdiction of the military court must be determined in accordance with subsection (b) of Article 2 of this Code.
(Source: P.A. 99-796, eff. 1-1-17.)



Part XI - Miscellaneous

(20 ILCS 1807/Pt. XI heading)

(20 ILCS 1807/135)
Sec. 135. Article 135. Courts of inquiry.
(a) Courts of inquiry to investigate any matter of concern to the State military forces may be convened by any person authorized to convene a general court-martial, whether or not the persons involved have requested such an inquiry.
(b) A court of inquiry consists of 3 or more commissioned officers. For each court of inquiry, the convening authority shall also appoint counsel for the court.
(c) Any person subject to this Code whose conduct is subject to inquiry shall be designated as a party. Any person subject to this Code who has a direct interest in the subject of inquiry has the right to be designated as a party upon request to the court. Any person designated as a party shall be given due notice and has the right to be present, to be represented by counsel, to cross-examine witnesses, and to introduce evidence.
(d) Members of a court of inquiry may be challenged by a party, but only for cause stated to the court.
(e) The members, counsel, the reporter, and interpreters of courts of inquiry shall take an oath to faithfully perform their duties.
(f) Witnesses may be summoned to appear and testify and be examined before courts of inquiry, as provided for courts-martial.
(g) Courts of inquiry shall make findings of fact but may not express opinions or make recommendations unless required to do so by the convening authority.
(h) Each court of inquiry shall keep a record of its proceedings, which shall be authenticated by the signatures of the president and counsel for the court and forwarded to the convening authority. If the record cannot be authenticated by the president, it shall be signed by a member in lieu of the president. If the record cannot be authenticated by the counsel for the court, it shall be signed by a member in lieu of the counsel.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/136)
Sec. 136. Article 136. Authority to administer oaths and to act as notary.
(a) The following persons may administer oaths for the purposes of military administration, including military justice:
(1) All judge advocates.
(2) All summary courts-martial.
(3) All adjutants, assistant adjutants, acting

adjutants, and personnel adjutants.

(4) All commanding officers of the naval militia.
(5) All other persons designated by regulations of

the armed forces of the United States or by State statute.

(b) The following persons may administer oaths necessary in the performance of their duties:
(1) The president, military judge, and trial counsel

for all general and special courts-martial.

(2) The president and the counsel for the court of

any court of inquiry.

(3) All officers designated to take a deposition.
(4) All persons detailed to conduct an investigation.
(5) All recruiting officers.
(6) All other persons designated by regulations of

the armed forces of the United States or by State statute.

(c) The signature without seal of any such person, together with the title of his office, is prima facie evidence of the person's authority.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/137)
Sec. 137. Article 137. Articles to be explained.
(a)(1) The Articles of this Code specified in paragraph (3) shall be carefully explained to each enlisted member at the time of, or within 30 days after, the member's initial entrance into a duty status with the State military forces.
(2) Such Articles shall be explained again:
(A) after the member has completed basic or recruit

training; and

(B) at the time when the member reenlists.
(3) This subsection applies with respect to Articles 2, 3, 7 through 15, 25, 27, 31, 37, 38, 55, 77 through 134, and 137 through 139 of this Code.
(b) The text of this Code and of the regulations or orders prescribed under this Code shall be made available to a member of the State military forces, upon request by the member, for the member's personal examination, but this Code is effective and binding upon the State military forces upon the effective date noted in Article 999, and said regulations or orders are effective upon proper publishing of same, pursuant to other law or regulation.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/138)
Sec. 138. Article 138. Complaints of wrongs. Any member of the State military forces who believes himself wronged by a commanding officer, and who, upon due application to that commanding officer, is refused redress, may complain to any superior commissioned officer, who shall forward the complaint to the officer exercising general court-martial jurisdiction over the officer against whom it is made. The officer exercising general court-martial jurisdiction shall examine into the complaint and take proper measures for redressing the wrong complained of; and shall, as soon as possible, send to the Adjutant General a true statement of that complaint, with the proceedings had thereon.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/139)
Sec. 139. Article 139. Redress of injuries to property.
(a) Whenever complaint is made to any commanding officer that willful damage has been done to the property of any person or that the person's property has been wrongfully taken by members of the State military forces, that person may, under such regulations prescribed, convene a board to investigate the complaint. The board shall consist of from one to 3 commissioned officers and, for the purpose of that investigation, it has power to summon witnesses and examine them upon oath, to receive depositions or other documentary evidence, and to assess the damages sustained against the responsible parties. The assessment of damages made by the board is subject to the approval of the commanding officer, and in the amount approved by that officer shall be charged against the pay of the offenders. The order of the commanding officer directing charges herein authorized is conclusive on any disbursing officer for payment to the injured parties of the damages so assessed and approved.
(b) If the offenders cannot be ascertained, but the organization or detachment to which they belong is known, charges totaling the amount of damages assessed and approved may be made in such proportion as may be considered just upon the individual members thereof who are shown to have been present at the scene at the time the damages complained of were inflicted, as determined by the approved findings of the board.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/140)
Sec. 140. Article 140. Delegation by the Governor. The Governor may delegate any authority vested in the Governor under this Code, and provide for the subdelegation of any such authority, except the power given the Governor by Article 22 of this Code.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/141)
Sec. 141. Article 141. Payment of fees, costs, and expenses.
(a) The fees and authorized travel expenses of all witnesses, experts, victims, court reporters, and interpreters, fees for the service of process, the costs of collection, apprehension, detention and confinement, and all other necessary expenses of prosecution and the administration of military justice, not otherwise payable by any other source, shall be paid out of the State Military Justice Fund.
(b) For the foregoing purposes, the State Military Justice Fund is created as a special fund in the State treasury. The Fund shall be administered by the Adjutant General, from which expenses of military justice shall be paid in the amounts and manner as prescribed by law. The General Assembly may appropriate and have deposited into the Fund such moneys as it deems necessary to carry out the purposes of this Code.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/142)
Sec. 142. Article 142. Payment of fines and disposition thereof.
(a) Fines imposed by a military court or through imposition of non-judicial punishment may be paid to this State and delivered to the court or imposing officer, or to a person executing their process. Fines may be collected in the following manner:
(1) by cash or money order;
(2) by retention of any pay or allowances due or to

become due the person fined from any state or the United States; or

(3) by garnishment or levy, together with costs, on

the wages, goods, and chattels of a person delinquent in paying a fine, as provided by law.

(b) Any sum so received or retained shall be deposited into the State Military Justice Fund or to whomever the court so directs.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/143)
Sec. 143. Article 143. Uniformity of interpretation. This Code shall be so construed as to effectuate its general purpose to make it in conformity, so far as practical, with the Uniform Code of Military Justice, Chapter 47 of Title 10, United States Code.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/144)
Sec. 144. Article 144. Immunity for action of military courts. All persons acting under the provisions of this Code, whether as a member of the military or as a civilian, shall be immune from any personal liability for any of the acts or omissions which they did or failed to do as part of their duties under this Code.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/145)
Sec. 145. Article 145. Severability. The provisions of this Code are hereby declared to be severable and if any provision of this Code or the application of such provision to any person or circumstance is declared invalid for any reason, such declaration shall not affect the validity of the remaining portions of this Code.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/146)
Sec. 146. Article 146. (Reserved).
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/147)
Sec. 147. Article 147. Time of taking effect. (See Section 999 for effective date.)
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/148)
Sec. 148. Article 148. Supersedes existing State military justice codes. On the effective date of this Code, this law supersedes all existing statutes, ordinances, directives, rules, regulations, orders and other laws in this State covered by the subject matter of this Code.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/149)
Sec. 149. Article 149. Civilian crimes assimilated. Any person subject to this Code who commits an offense not enumerated in this Code, but which is an offense under the laws of the United States, the laws of this State, or the laws of another state, U.S. Commonwealth, Territory, Possession, or District, while said person is subject to the jurisdiction of this Code under Article 2, is guilty of any act or omission which, although not made punishable by any enactment of this State, is punishable if committed or omitted within the jurisdiction of the laws of the United States, the laws of this State, or the laws of another state, Territory, Possession, or District, and said offense may be charged as an offense under Article 134 of this Code pursuant to the substantive law of the jurisdiction where the offense was committed, in force at the time of said offense, and shall be punished pursuant to said other law, subject only to the maximum punishment prescribed by this Code.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/150)
Sec. 150. (Amendatory provisions; text omitted).
(Source: P.A. 99-796, eff. 1-1-17; text omitted.)

(20 ILCS 1807/153)
Sec. 153. (Amendatory provisions; text omitted).
(Source: P.A. 99-796, eff. 1-1-17; text omitted.)

(20 ILCS 1807/155)
Sec. 155. The Military Code of Illinois is amended by repealing Sections 34, 47, and 89 and Articles XIV and XV.
(Source: P.A. 99-796, eff. 1-1-17.)

(20 ILCS 1807/156)
Sec. 156. (Amendatory provisions; text omitted).
(Source: P.A. 99-796, eff. 1-1-17; text omitted.)

(20 ILCS 1807/999)
Sec. 999. Effective date. This Act takes effect January 1, 2017.
(Source: P.A. 99-796, eff. 1-1-17.)






20 ILCS 1810/ - Military Property Act.

(20 ILCS 1810/1) (from Ch. 129, par. 222a)
Sec. 1. The Adjutant General, on behalf of the State of Illinois, is authorized to accept conveyance of all right, title and interest of the United States in and to any real property useful to the State of Illinois for military purposes. Such conveyance may be accepted subject to any one or all of the following conditions:
(a) that title to such property will revert to the United States if and when the property is no longer used for the training of the National Guard or other military purposes, unless other use by this State is authorized by the federal government;
(b) that buildings or other improvements on the property at the time of conveyance will not be disposed of without approval of the federal government;
(c) that the United States may, in the event of a declared war, use such property without charge for the duration of such war and six months thereafter, except that the United States shall, during the period of such use, maintain the property and pay a fair rental for the use of structures or other improvements which have been added thereto without federal aid.
(Source: Laws 1955, p. 468.)

(20 ILCS 1810/2) (from Ch. 129, par. 222b)
Sec. 2. With the written approval of the Governor, the Adjutant General, on behalf of the State of Illinois, is authorized to accept from any grantor, public or private, the conveyance of all right, title and interest of such grantor in and to any real property useful to the State of Illinois for military purposes.
Such conveyance may be accepted subject to the condition that title to such property will revert to the grantor or his heirs should such property cease to be used by the State of Illinois for military purposes.
(Source: Laws 1963, p. 927.)

(20 ILCS 1810/3) (from Ch. 129, par. 222c)
Sec. 3. Short title. This Act may be cited as the Military Property Act.
(Source: P.A. 86-1324.)



20 ILCS 1815/ - State Guard Act.

(20 ILCS 1815/0.01) (from Ch. 129, par. 228h)
Sec. 0.01. Short title. This Act may be cited as the State Guard Act.
(Source: P.A. 86-1324.)

(20 ILCS 1815/1) (from Ch. 129, par. 229)
Sec. 1. For the purposes of this Act: "battalion," "company" or "squadron" means a battalion or company of infantry, or a squadron of the air force, of the Illinois State Guard, as the case may be;
"active service" and "active duty" mean services performed under the command of superior officers pursuant to an order of the Governor;
"officer" means any commissioned officer of the Illinois State Guard;
"warrant officer" means a band leader, whose rank is between that of a master sergeant and a second lieutenant of Infantry;
"enlisted man" means any member of the Illinois State Guard other than an officer or warrant officer;
"military service" used herein as a qualification for appointment of officers in the Illinois State Guard, or calculation of their active duty longevity pay, means military or naval service rendered in the organized militia, including National Guard of the United States or the National Guard or Naval Militia of any State, and in the Army of the United States, Officers' Reserve Corps, Navy, Marine Corps, or Coast Guard, or any reserves thereof.
(Source: Laws 1951, p. 1999.)

(20 ILCS 1815/2) (from Ch. 129, par. 230)
Sec. 2. Whenever the Governor as Commander-in-Chief of the military forces of the State, deems it necessary or advisable for the purpose of executing the laws of the State, or of preventing actual or threatened violation thereof, such as suppressing actual or threatened insurrection, invasion, tumult, riots, or mobs, or when the nation is at war and a requisition or order has been made, or is likely to be made, by the President of the United States calling the National Guard, or parts thereof, into the National service, or for any other emergency, the Governor may issue a proclamation or call for volunteer companies, battalions, regiments, brigades, or other units of land and air forces to be known as the Illinois State Guard which shall be formed and organized from the unorganized militia of the State, consisting of all able-bodied citizens between the ages of 18 and 45 years, and of other able-bodied citizens between the ages of 45 and 55 years, as enlisted personnel, and of commissioned officers and warrant officers, when made necessary by an emergency.
(Source: P.A. 85-1241.)

(20 ILCS 1815/3) (from Ch. 129, par. 231)
Sec. 3. The Governor shall determine and fix in any such proclamation or call the number of volunteers, their term of enlistment, and the kind and number of units to be called for and organized, and he shall appoint and authorize officers to recruit volunteers under such regulations as shall be fixed and promulgated by The Adjutant General, Chief of Staff, with the approval of the Governor: Provided, that no term of original enlistment shall be longer than two years, and re-enlistments shall be for terms of one year. Any and all units may be disbanded or mustered out, and any or all volunteers discharged, when in the judgment of the Governor the emergency or the conditions making such organizations necessary or advisable have passed or changed.
(Source: Laws 1951, p. 1999.)

(20 ILCS 1815/4) (from Ch. 129, par. 232)
Sec. 4. The Illinois State Guard shall consist of the regularly enlisted citizens between the ages of eighteen and fifty-five years, and of commissioned officers and warrant officers between the ages of twenty-one and sixty-four years, organized, armed and equipped as prescribed by such rules and regulations, Tables of Organization, and Tables of Equipment, as may be from time to time promulgated by The Adjutant General, and approved by the Governor, which shall conform to any existing regulations prescribed by the Secretary of Defense of the United States.
(Source: P.A. 81-257.)

(20 ILCS 1815/5) (from Ch. 129, par. 233)
Sec. 5. The Governor may alter, divide, annex, consolidate, disband or reorganize any organization, staff, department or corps of the Illinois State Guard and create new organizations, staffs, departments or corps, whenever in his judgment the efficiency of the Illinois State Guard will be thereby increased, and he may change the organization, staff, department or corps so as to conform to any organized system of drill or instruction now or hereafter adopted by the Army of the United States or prescribed by the laws of these United States for the government of the militia and for that purpose the number of officers or non-commissioned officers in any grade or any organization, staff, department or corps may be increased or diminished and the grades of such officers and non-commissioned officers may be altered to secure such conformity. Officers rendered surplus by the disbandment of their organization shall be transferred to existing vacancies in other available units, or, if there are no vacancies in other available units, the resignations of such officers may be accepted or they may be discharged.
(Source: Laws 1951, p. 1999.)

(20 ILCS 1815/6) (from Ch. 129, par. 234)
Sec. 6. The Governor may requisition from the War Department of the United States such arms and equipment as may be available for use of the Illinois State Guard, and such other uniforms, arms and equipment as may hereafter be authorized by the Congress of the United States to be made available to the Illinois State Guard. The Governor may make available for the use of the Illinois State Guard such uniforms, arms and equipment as may be owned by the State or as may be in possession of the State for the purpose of such use.
(Source: Laws 1951, p. 1999.)

(20 ILCS 1815/7) (from Ch. 129, par. 235)
Sec. 7. The expense of the organization, equipment and maintenance of the Illinois State Guard shall be borne by the State.
(Source: Laws 1951, p. 1999.)

(20 ILCS 1815/8) (from Ch. 129, par. 236)
Sec. 8. The uniforms, arms and other equipment of the Illinois State Guard, the minimum number of meetings per calendar year, for instruction, drill and training of the various units thereof, the character of such instruction and training, and all other matters and things necessary or desirable for the complete organization, equipment, discipline, efficiency, and maintenance, of the Illinois State Guard, not otherwise provided for, shall be prescribed and carried into effect by regulations promulgated by The Adjutant General, Chief of Staff, and approved by the Governor, which shall conform to any existing regulations prescribed by the Secretary of War of the United States.
(Source: Laws 1951, p. 1999.)

(20 ILCS 1815/9) (from Ch. 129, par. 237)
Sec. 9. The Governor shall make all appointments to commissioned and warrant officer rank in the Illinois State Guard. Commissions or warrants evidencing appointments or promotions shall be signed by the Governor and attested and issued by The Adjutant General, Chief of Staff. Commissions to officers shall read to a certain grade in a designated regiment, separate battalion, staff, corps, department or other unit. Assignment to duty in any headquarters, staff or unit shall be by order of the Governor. The validity of all commissions and warrants shall be subject to acceptance and the execution of the following oath of office: "I do solemnly swear (or affirm) that I will bear true allegiance to the United States and to the State of Illinois; that I will support the constitutions and laws thereof and serve them faithfully; that I will obey the orders of the Commander-in-chief and of such officers as may be placed over me, and the laws, rules, and regulations of the Illinois State Guard. So help me God."
(Source: Laws 1951, p. 1999.)

(20 ILCS 1815/10) (from Ch. 129, par. 238)
Sec. 10. Commissioned officers and warrant officers shall be between twenty-one and sixty-four years of age.
(Source: Laws 1951, p. 1999.)

(20 ILCS 1815/11) (from Ch. 129, par. 239)
Sec. 11. Any organization commander of the Illinois State Guard having under his command an officer who, in his opinion, is undesirable as an officer, because of his moral character, incapacity, or general unfitness for service, or for any material reason, may recommend to The Adjutant General that such officer be ordered before a board of officers for investigation. Such recommendations shall fully and clearly state the facts and reasons on which such opinion of undesirability is based.
(Source: Laws 1951, p. 1999.)

(20 ILCS 1815/12) (from Ch. 129, par. 240)
Sec. 12. Whenever a recommendation is made pursuant to the provisions of Section 11 and such recommendation is approved by superior commanders, an efficiency board may be convened by The Adjutant General, to consist of not less than three nor more than five officers, at least one of whom shall be a medical officer, to examine into the matter of such recommendation, and report its findings and recommendations to the Governor, through The Adjutant General. If the efficiency board finds such officer to be undesirable and such findings and recommendations are approved by the Governor, then the commission of such officer shall be vacated by discharge by The Adjutant General.
(Source: Laws 1951, p. 1999.)

(20 ILCS 1815/13) (from Ch. 129, par. 241)
Sec. 13. Any commissioned officer or warrant officer, who shall have a combined total service of ten years (including service as an enlisted man), active and inactive in the Army of the United States, Navy, Marine Corps, or Coast Guard, or any reserves thereof, Officers' Reserve Corps, Organized Reserves, Enlisted Reserve Corps, Organized Militia, including the National Guard of the United States or the National Guard or Naval Militia of any State, or in one or more or in all of such services, may, upon his own request, be placed on the retired list and he shall be retired with the rank next higher than that held by him at the time of his retirement.
(Source: Laws 1951, p. 1999.)

(20 ILCS 1815/14) (from Ch. 129, par. 242)
Sec. 14. Commissioned officers or warrant officers of the Illinois State Guard shall be retired from active service and placed on the retired list in their grade at time of retirement upon reaching the age of sixty-four years.
(Source: Laws 1951, p. 1999.)

(20 ILCS 1815/15) (from Ch. 129, par. 243)
Sec. 15. A retired officer or warrant officer, of the Illinois National Guard, Naval Militia or Reserve Militia, or the United States Army, Navy, Marine Corps or Coast Guard, is eligible to enter or re-enter active service in the Illinois State Guard subject to the same rules as to appointment, as provided for other officers, or warrant officers, and when so entering or re-entering the service shall take the rank pertaining to the office to which he is at that time appointed. Time served on the retired list, however, shall not be used in computing length of service for qualification for longevity pay.
(Source: Laws 1951, p. 1999.)

(20 ILCS 1815/16) (from Ch. 129, par. 244)
Sec. 16. Any officer or warrant officer, who becomes a person with a disability from wounds, injuries or illness, so as to prevent him from active service thereafter, shall, on recommendation of a retirement board of three officers, two of whom shall be medical officers, be placed upon the retired list in his grade at time of retirement.
(Source: P.A. 99-143, eff. 7-27-15.)

(20 ILCS 1815/17) (from Ch. 129, par. 245)
Sec. 17. Except where otherwise specified in this Act, all officers and warrant officers shall hold their respective offices until they are vacated by death, resignation, discharge, retirement, physical disability, or by acceptance of another commission in the State military service or by sentence of a General Court Martial, or findings of a board of officers. No officer below the grade of lieutenant colonel shall be permitted to remain in service longer than two years without physical re-examination. Any commander having reason to believe that an officer or warrant officer of his command has become physically unfit for duty may require such officer to take a physical re-examination; provided that no officer or warrant officer may be required to take a physical re-examination oftener than once a year.
(Source: Laws 1951, p. 1999.)

(20 ILCS 1815/18) (from Ch. 129, par. 246)
Sec. 18. Any officer, warrant officer, or enlisted man of the Illinois State Guard, who wilfully absents himself without leave from five regular drills or other formations of his organization within a period of sixty days, is guilty of desertion and may be discharged without honor, upon written recommendation of the organization commander.
(Source: Laws 1951, p. 1999.)

(20 ILCS 1815/19) (from Ch. 129, par. 247)
Sec. 19. If an officer or warrant officer of the Illinois State Guard is convicted of a felony or breach of the peace, his appointment and commission will be vacated by his being discharged without honor by The Adjutant General.
(Source: Laws 1951, p. 1999.)

(20 ILCS 1815/20) (from Ch. 129, par. 248)
Sec. 20. No officer of the Illinois State Guard shall leave the State without written authority of The Adjutant General.
(Source: Laws 1951, p. 1999.)

(20 ILCS 1815/21) (from Ch. 129, par. 249)
Sec. 21. Enlisted men of the Illinois State Guard shall be of good moral character and in good physical condition. The detailed physical requirements shall be as prescribed by The Adjutant General. No minor shall be enlisted without the written consent of his parents or guardian; or, if he has no parent or guardian, without the written consent of a judge of the circuit court in the county in which he resides.
(Source: P.A. 79-1359.)

(20 ILCS 1815/22) (from Ch. 129, par. 250)
Sec. 22. Anyone dishonorably discharged from any military or naval organization of this State, or of the United States, or of any state, territory or district of the United States, shall not be eligible for enlistment or re-enlistment, unless the dishonorable discharge has been revoked by competent authority.
(Source: Laws 1951, p. 1999.)

(20 ILCS 1815/23) (from Ch. 129, par. 251)
Sec. 23. Anyone who has been convicted and sentenced to serve time as a prisoner in a penitentiary shall not be eligible for enlistment or reenlistment.
(Source: Laws 1951, p. 1999.)

(20 ILCS 1815/24) (from Ch. 129, par. 252)
Sec. 24. Any person enlisting, or reenlisting, in the Illinois State Guard shall sign an enlistment paper in the form prescribed by The Adjutant General, and shall take the following oath or affirmation, which may be administered by any duly appointed recruiting officer or any commissioned officer in the Illinois State Guard: "I do solemnly swear (or affirm) that I will bear true allegiance to the United States and to the State of Illinois; that I will support the constitutions and laws thereof, and serve them faithfully; that I will obey orders of the Commander-in-Chief and of such officers as may be placed over me, and the laws, rules and regulations of the Illinois State Guard, so help me God."
(Source: Laws 1951, p. 1999.)

(20 ILCS 1815/25) (from Ch. 129, par. 253)
Sec. 25. Each enlisted man leaving the service for any authorized reason shall immediately receive a formal discharge certificate signed by the commander of the regiment or independent battalion to which he belongs, or if attached to the staff of a general officer, then by that officer.
Discharges from service shall be given to an enlisted man for the following reasons: (1) Expiration of term of service; (2) written application for good and sufficient reasons, approved by the unit and regimental commanders; (3) sentence of a court martial, approved by the officer convening the court; (4) conviction of a felony by a civil court; (5) absence without leave from five consecutive drills; (6) inefficiency or neglect of duty; (7) disobedience, or disrespect to an officer or a non-commissioned officer; (8) physical disability not incurred in line of duty; or (9) induction into Federal military service.
(Source: Laws 1951, p. 1999.)

(20 ILCS 1815/26) (from Ch. 129, par. 254)
Sec. 26. Discharges shall be either "honorable", "dishonorable" or "without honor".
a. An honorable discharge shall be given to an enlisted man whose service has been loyal, honest and faithful, and to whom a character grade of "good", or better, has been given by his immediate commanding officer.
b. A dishonorable discharge shall be given to an enlisted man sentenced by a general court martial, or convicted of a felony by a civil court.
c. A discharge without honor (blue) shall be given to an enlisted man whose service has not been loyal, honest and faithful, and to one who has been disobedient of proper orders, or disrespectful to an officer or non-commissioned officer; has been intoxicated while on duty or in uniform; has been absent without leave from five consecutive drills; or has deserted his guard post while on active duty. The initial application from the immediate commanding officer for discharge without honor shall cite the facts and reasons as to why such discharge should be given, and shall contain a recommendation that the discharge certificate carry the notation, "character, poor, not recommended for reenlistment".
(Source: Laws 1951, p. 1999.)

(20 ILCS 1815/27) (from Ch. 129, par. 255)
Sec. 27. The uniforms of the Illinois State Guard shall be as prescribed by The Adjutant General, approved by the Governor. They shall be clearly distinguished by the letters, "ILL" and the State insignia to be worn as directed by The Adjutant General.
(Source: Laws 1951, p. 1999.)

(20 ILCS 1815/28) (from Ch. 129, par. 256)
Sec. 28. (a) No uniforms, arms, equipment or other articles of public property may be loaned or issued to any one for other than military purposes.
(b) All uniforms and equipment issued members of the Illinois State Guard (officers and enlisted men) are the property of the State or Federal Government; provided, that an officer who retires pursuant to Section 13, and has served not less than one (1) year may retain uniforms and other wearing apparel without being required to return or account for them. Guard uniforms for officers or enlisted men cannot be purchased by the individual.
(Source: Laws 1951, p. 1999.)

(20 ILCS 1815/29) (from Ch. 129, par. 257)
Sec. 29. The Adjutant General shall require that a bond in the amount of $1,500.00 payable to the People of the State of Illinois be given by each officer accountable for public property with a surety company authorized to do business in this State as surety for the proper care and use of the property as provided herein or by supplemental orders as issued by The Adjutant General, and for its return upon demand of competent authority in good order and condition, ordinary wear and tear and unavoidable loss excepted, subject to the recommendations of a surveying officer, approved by The Adjutant General. The cost of such bonds shall be paid by the State.
(Source: Laws 1951, p. 1999.)

(20 ILCS 1815/30) (from Ch. 129, par. 258)
Sec. 30. All officers to whom military property of the State or of the United States may be intrusted shall be pecuniarily responsible therefor.
(Source: Laws 1951, p. 1999.)

(20 ILCS 1815/31) (from Ch. 129, par. 259)
Sec. 31. Articles of clothing, equipment or other property issued to officers or enlisted men and not accounted for shall be charged against the person accountable at the official cost price, unless he is relieved of responsibility therefor by a board of survey or survey officer.
(Source: Laws 1951, p. 1999.)

(20 ILCS 1815/32) (from Ch. 129, par. 260)
Sec. 32. A survey shall be ordered to determine the responsibility for any loss or damage of public property, and no officer shall be relieved either from accountability or responsibility for such property, except on the recommendation of a disinterested surveying officer or board of officers, duly detailed by The Adjutant General to investigate such loss or damage.
All property or stores found unserviceable by such survey shall be disposed of by shipping to The Adjutant General, State Armory, Springfield, Illinois, or as otherwise directed by him.
(Source: Laws 1951, p. 1999.)

(20 ILCS 1815/33) (from Ch. 129, par. 261)
Sec. 33. No Illinois State Guard organization shall be maintained by the State at any station, city, village or town unless there is available a suitable hall for drills, together with necessary and adequate company assembly rooms, store, locker and other rooms as may be required by The Adjutant General.
(Source: Laws 1951, p. 1999.)

(20 ILCS 1815/34) (from Ch. 129, par. 262)
Sec. 34. The armory of each regiment, battalion, or company, shall be subject to the order of The Adjutant General and be under the charge of the Senior Line Officer of that station, who shall keep therein all property furnished by the State and the Federal Government. No company shall be furnished with arms or equipment until a suitable armory has been provided.
(Source: Laws 1951, p. 1999.)

(20 ILCS 1815/35) (from Ch. 129, par. 263)
Sec. 35. All target ranges belonging to or leased by the State shall be administered by The Adjutant General, Chief of Staff. Gallery ranges shall be maintained at all armories occupied by the Illinois State Guard.
(Source: Laws 1951, p. 1999.)

(20 ILCS 1815/36) (from Ch. 129, par. 264)
Sec. 36. Officers and enlisted men of the Illinois State Guard shall be, in the absence of a declaration of martial law, in strict subordination to civil authorities.
(Source: Laws 1951, p. 1999.)

(20 ILCS 1815/37) (from Ch. 129, par. 265)
Sec. 37. Whenever there is in any city, village, town or county a tumult, riot, mob or body of men acting together by force with attempt to commit a felony, or to offer violence to persons or property, or by force or violence to break or resist the laws of the state or when such tumult, riot or mob is threatened it shall be deemed that a time of public disorder and danger then exists, and the Governor may order such unit or units of the Illinois State Guard as he may deem necessary to aid the civil authorities in suppressing such violence and executing the law.
(Source: Laws 1951, p. 1999.)

(20 ILCS 1815/38) (from Ch. 129, par. 266)
Sec. 38. Whenever any unit of the Illinois State Guard shall be ordered out by the Governor in accordance with Section 37, the commanding officer thereof may arrest any person in view without process and hold him in custody until, by order of the Governor, such person shall be discharged from custody or delivered over to the civil authorities. The commanding officer may also use such force as he deems necessary to suppress riots, disperse mobs, restore peace and execute the law.
(Source: Laws 1951, p. 1999.)

(20 ILCS 1815/39) (from Ch. 129, par. 267)
Sec. 39. Orders from civil officers to any military commander shall be in writing and shall specify only the work to be done or result to be attained, and shall not include the method to be employed. The military officer commanding shall exercise his discretion and be the sole judge as to the means necessary.
(Source: Laws 1951, p. 1999.)

(20 ILCS 1815/40) (from Ch. 129, par. 268)
Sec. 40.
Whenever 12 or more persons, any of them armed with clubs or dangerous weapons, or 30 or more, armed or unarmed are unlawfully, riotously or tumultuously assembled in any city, village, or town, it shall be the duty of each of the municipal police officers, and of the sheriff of the county and his deputies, and of the commanding officer of such unit of the Illinois State Guard as may be present on duty, or any or either of them, to go among the persons so assembled, or as near them as safety will permit, and in the name of the State command them immediately to disperse; and if they do not obey, every person refusing to disperse shall be deemed guilty of a Class A misdemeanor of unlawful assembly;

(20 ILCS 1815/41) (from Ch. 129, par. 269)
Sec. 41. If any portion of the Illinois State Guard, or persons lawfully aiding them in the performance of any duty are assailed, assaulted, attacked, or in imminent danger thereof, the commanding officer of the Illinois State Guard may at once proceed to quell the attack and disperse the attacking parties, and take all other steps for the safety of his command that he deems necessary.
(Source: Laws 1951, p. 1999.)

(20 ILCS 1815/42) (from Ch. 129, par. 270)
Sec. 42. If any member of the Illinois State Guard in the performance of his military duty, or in pursuance thereof, and while acting in his capacity as a member of the Illinois State Guard, shall kill, wound, maim or injure any person, or shall cause, order or direct the killing, wounding, maiming or injuring of any person, or the injury, destruction or confiscation of any property, real or personal, it shall be the duty of the officer commanding the military force of which such member is a part, as soon as possible thereafter, to convene a board of inquiry to consist of not less than two nor more than five commissioned officers of the military force, who shall examine and inquire into the facts in connection with, or in relation to the act or acts to be inquired of, and take in writing the substance of the proof or evidence of the witnesses to, and participants in, such act or acts and transmit the same direct to The Adjutant General.
The officer commanding the military force may cause the arrest of any member of the Illinois State Guard, so killing, wounding, or injuring any person or persons, or of the officer, or the non-commissioned, or warrant officer directly responsible therefor, by reason of orders given by him in the execution of his military duty, or otherwise, and hold him in arrest until he is surrendered to civil authorities.
(Source: Laws 1951, p. 1999.)

(20 ILCS 1815/43) (from Ch. 129, par. 271)
Sec. 43. If any member of the Illinois State Guard is prosecuted by civil or criminal action for any act performed or committed by him, or any acts caused, ordered or directed by him to be done or performed in furtherance of and while in the performance of his military duty, all the expense of the defense of such action, civil or criminal, including attorney's fees, witness fees for the defense, defendant's court costs, and all costs for transcripts or records and abstracts thereof on appeal by the defense, shall be paid by the State; provided, that the Attorney General shall be first consulted in regard to, and approve of, the selection of the attorney for the defense; and, that the Attorney General may assume the responsibility for the defense of such member and conduct it personally or by any one or more of his assistants.
(Source: Laws 1951, p. 1999.)

(20 ILCS 1815/44) (from Ch. 129, par. 272)
Sec. 44. The expense of such defense shall be paid by The Adjutant General, upon vouchers and bills approved by the Attorney General.
(Source: Laws 1951, p. 1999.)

(20 ILCS 1815/45) (from Ch. 129, par. 273)
Sec. 45. Every officer, and enlisted man of the Illinois State Guard shall be exempt from payment of road labor and head or poll tax of every description during the time he shall hold a commission as an officer, or be enrolled as an enlisted man therein. The uniforms, arms and equipment of every member of the Illinois State Guard shall be exempt from all suits, distresses, executions or sales for debts or payment of taxes.
(Source: P.A. 84-1428.)

(20 ILCS 1815/46) (from Ch. 129, par. 274)
Sec. 46.
When in active service of the State, under orders of the Governor, officers and warrant officers of the Illinois State Guard except officers and warrant officers on permanent duty and receiving a regular salary, shall receive the same pay as provided by law for officers and warrant officers of the armed forces of the United States of like grade and longevity. However, no officer or warrant officer shall receive less than $25 per day for each day's service performed.
(Source: P.A. 77-129.)

(20 ILCS 1815/47) (from Ch. 129, par. 275)
Sec. 47.
Enlisted men of the Illinois State Guard when in the active service of the State, under orders of the Governor, shall receive the same pay as provided by law for enlisted men of the armed forces of the United States of like grade and longevity. However, no enlisted man shall receive less than $25 per day for each day's service performed.
(Source: P.A. 77-129.)

(20 ILCS 1815/48) (from Ch. 129, par. 276)
Sec. 48. Transportation, quarters and subsistence for all officers and men on active duty shall be furnished by the State.
(Source: Laws 1951, p. 1999.)

(20 ILCS 1815/49) (from Ch. 129, par. 277)
Sec. 49. Any officer or enlisted man of the Illinois State Guard who is wounded or sustains an accidental injury or contracts an illness arising out of and in the course of active duty, but not when the Illinois State Guard has been called into federal service, and while lawfully performing the same shall:
(a) Be entitled to necessary hospitalization, nursing service, and to be treated by a medical officer or licensed physician selected by The Adjutant General, and
(b) Is entitled to all privileges due him as a State employee under the "Workers' Compensation Act", approved July 9, 1951, as now or hereafter amended, and the "Workers' Occupational Diseases Act", approved July 9, 1951, as now or hereafter amended.
(Source: P.A. 81-992.)

(20 ILCS 1815/50) (from Ch. 129, par. 278)
Sec. 50. A medical officer or physician who attends cases of injury or illness incurred in line of duty shall be entitled to such reasonable compensation in each case as the circumstances may warrant, as approved by The Adjutant General.
(Source: Laws 1951, p. 1999.)

(20 ILCS 1815/51) (from Ch. 129, par. 279)
Sec. 51. Necessary hospital charges shall be paid by the State on proper itemized invoices made in quadruplicate by the hospital authorities concerned, approved by the attending medical officer or physician and by The Adjutant General.
(Source: Laws 1951, p. 1999.)

(20 ILCS 1815/52) (from Ch. 129, par. 280)
Sec. 52. Every officer who knowingly enlists or musters into the Illinois State Guard any minor over the age of 18 years without the written consent of his parent or guardian or judge of the circuit court in the county in which the minor resides, or any minor under the age of 18 years, or any person who by law is disqualified to enlist, may be punished as a court martial shall direct.
(Source: P.A. 79-1359.)

(20 ILCS 1815/53) (from Ch. 129, par. 281)
Sec. 53. Any officer, warrant officer, or enlisted man in the Illinois State Guard who knowingly makes any false certificate or return to any superior officer authorized to call for such certificate or return, as to the state of his command, or as to the quartermaster, subsistence, or ordnance stores to it issued, or any officer who knowingly musters any officer, warrant officer, or enlisted man by other than his proper name, or who permits any officer, warrant officer, or enlisted man to substitute or sign another name than his own, or who enters the name of any man not duly or lawfully commissioned or enlisted in the muster or payroll of the State of Illinois, or who certifies falsely as to any actual duty performed or amounts due, or who in any other way makes or permits any false muster or return, or who, having drawn money from the State for public use, shall apply it or any part thereof to any use not duly authorized, may be punished as a court martial shall direct.
(Source: P.A. 100-201, eff. 8-18-17.)

(20 ILCS 1815/54) (from Ch. 129, par. 282)
Sec. 54. Any officer, warrant officer, or enlisted man who willfully or through neglect suffers to be lost, spoiled, or damaged, any quartermaster, subsistence, or ordnance stores for which he is responsible or accountable, or who secretes, sells, or pawns, or attempts to secrete, sell, or pawn, any such stores or any other military property of the State, or by it issued, may be punished as a court martial shall direct.
(Source: P.A. 100-201, eff. 8-18-17.)

(20 ILCS 1815/55) (from Ch. 129, par. 283)
Sec. 55. Any officer, warrant officer, or enlisted man who behaves himself with disrespect toward his superior while in the line of his duty, may be punished as a court martial shall direct.
(Source: Laws 1951, p. 1999.)

(20 ILCS 1815/56) (from Ch. 129, par. 284)
Sec. 56. Any officer, warrant officer, or enlisted man, who on any pretense whatsoever strikes his superior or offers any violence against him, while his superior is in the execution of his office, or disobeys any lawful command of his superior, may be punished as a court martial shall direct.
(Source: Laws 1951, p. 1999.)

(20 ILCS 1815/57) (from Ch. 129, par. 285)
Sec. 57. Any officer, warrant officer, or enlisted man, not on leave of absence or furlough, who fails to report at any formation of his organization may be punished as a court martial shall direct.
(Source: Laws 1951, p. 1999.)

(20 ILCS 1815/58) (from Ch. 129, par. 286)
Sec. 58. Any officer, or warrant officer, who is guilty of conduct unbecoming an officer and a gentleman, may be punished as a court martial shall direct.
(Source: Laws 1951, p. 1999.)

(20 ILCS 1815/59) (from Ch. 129, par. 287)
Sec. 59. Any officer, warrant officer, or enlisted man who is guilty of any disorder or neglect or of other conduct prejudicial to good order and military discipline, whether mentioned or not in Section 53-58, each inclusive, may be punished as a court martial shall direct.
(Source: Laws 1951, p. 1999.)

(20 ILCS 1815/60) (from Ch. 129, par. 288)
Sec. 60. Any officer, warrant officer, or enlisted man who wilfully fails or refuses to report with his organization or quits it without due authority, when it is called into the active service of the State, is guilty of desertion and may be punished as a court martial shall direct.
(Source: Laws 1951, p. 1999.)

(20 ILCS 1815/61) (from Ch. 129, par. 289)
Sec. 61. Where any of the above military offenses also constitutes a criminal offense under the civil laws of this State, the jurisdiction of a court martial over it shall in no event bar prosecution in the civil courts nor in any manner remove the offense or the offender from the jurisdiction of civil authorities. Offenses of officers or enlisted men other than the military offenses herein designated shall be subject exclusively to the jurisdiction of civil courts and civil authorities.
(Source: Laws 1951, p. 1999.)

(20 ILCS 1815/62) (from Ch. 129, par. 290)
Sec. 62. When an officer, warrant officer, or enlisted man is dishonorably discharged from the service, a copy of the dishonorable discharge certificate shall be mailed to the County Clerk of the county in which the officer, warrant officer, or enlisted man resides, to be recorded as a permanent record of that county.
(Source: Laws 1951, p. 1999.)

(20 ILCS 1815/63) (from Ch. 129, par. 291)
Sec. 63. Orders convening a general court martial shall be issued by The Adjutant General. Such orders shall name the members of the court, which shall consist of from five to thirteen commissioned officers.
(Source: Laws 1951, p. 1999.)

(20 ILCS 1815/64) (from Ch. 129, par. 292)
Sec. 64. Only a general court martial shall have jurisdiction to try a commissioned officer or a warrant officer of the Illinois State Guard. If avoidable, no officer shall be tried by officers inferior to him in rank, and in no event shall he be tried by officers inferior to him in rank belonging to his own regiment or separate battalion.
(Source: Laws 1951, p. 1999.)

(20 ILCS 1815/65) (from Ch. 129, par. 293)
Sec. 65. The commanding officer of the division, or any brigade, regiment, the Air Corps, or detached company or other independent organization or post, may appoint a summary court martial, consisting of one commissioned officer of his command, for the trial of enlisted men of his command.
(Source: Laws 1951, p. 1999.)

(20 ILCS 1815/66) (from Ch. 129, par. 294)
Sec. 66. A general court martial has authority and jurisdiction to try officers and enlisted men for any of the offenses enumerated in Sections 53 to 60, each inclusive.
Upon the conviction by a general court martial of any officer, warrant officer, or enlisted man of any of the offenses enumerated herein, the general court martial may recommend one or more of the following punishments: Dishonorable discharge, reduction of noncommissioned officers to the ranks, reprimand, fine not exceeding $100.00, imprisonment not exceeding thirty days in a military guard house or in the county jail of the county in which the immediate organization of the accused is permanently located, or both such fine and imprisonment.
(Source: Laws 1951, p. 1999.)

(20 ILCS 1815/67) (from Ch. 129, par. 295)
Sec. 67. Upon conviction by a general court martial of any officer or enlisted man for the offense of desertion, as defined in Section 60, the general court martial shall recommend dishonorable discharge from the service, or a fine of not exceeding $500.00 or imprisonment in a military guard house or in the county jail of the county in which the immediate organization of the accused is permanently located for not exceeding six months, or both such fine and imprisonment.
(Source: Laws 1951, p. 1999.)

(20 ILCS 1815/68) (from Ch. 129, par. 296)
Sec. 68. A summary court martial shall have authority and jurisdiction to try enlisted men for any offenses enumerated in Sections 53 to 59, each inclusive. The summary court martial may, upon conviction, recommend one or more of the following punishments: Reprimand, forfeiture of the whole or part of any active duty pay, fine not exceeding $25.00, or in default of payment after approval by The Adjutant General, imprisonment not exceeding twenty-five days in a military guard house, or in the county jail of the county in which the immediate organization of the accused is permanently located.
(Source: Laws 1951, p. 1999.)

(20 ILCS 1815/69) (from Ch. 129, par. 297)
Sec. 69. All proceedings by courts martial shall be conducted in the same manner and by the same rules and methods of procedure, as nearly as may be, as are prescribed by court martial in the United States Army. In trials by general court martial the accused is entitled to be represented by counsel by him employed, or by a suitable officer of the Illinois State Guard, designated by the court, or detailed by the officer convening it, at the request of the accused.
(Source: Laws 1951, p. 1999.)

(20 ILCS 1815/70) (from Ch. 129, par. 298)
Sec. 70. All proceedings of general courts martial shall be forwarded to and receive approval of the Governor, before sentence shall go into effect. The Governor may remit, mitigate or commute such sentence.
(Source: Laws 1951, p. 1999.)

(20 ILCS 1815/71) (from Ch. 129, par. 299)
Sec. 71. Witnesses for the prosecution or defense may be summoned to attend by subpoena signed by the judge advocate. Any witness, duly summoned, who fails to appear and testify, may be arrested on warrant of the president of the court, directed to the sheriff, and treated as in like cases before circuit courts. The fees of all witnesses not in the military services of the State shall be the same as allowed in circuit courts in civil cases, and shall be added to the necessary expenses of the judge advocate and the court, by the president thereof.
(Source: P.A. 83-341.)

(20 ILCS 1815/72) (from Ch. 129, par. 300)
Sec. 72. All or any fines assessed by general or summary courts martial may be charged against any active service pay or other credit due to the person so fined, so far as such credit suffices to pay the same, and any balance still due may be collected as provided by this Act.
(Source: Laws 1951, p. 1999.)

(20 ILCS 1815/73) (from Ch. 129, par. 301)
Sec. 73. Whenever the sentence of a general court martial includes a fine, and such sentence has been approved by the Governor, The Adjutant General shall issue a warrant for the collection of such fine, directed to the sheriff of the county wherein the person against whom such fine is imposed resides, and such officer shall collect such fine in the same manner as he is authorized to collect debts in civil suits, and he shall make return within twenty days after receiving the warrant, to The Adjutant General. In default of the payment of the fine, or if the officer executing the warrant certifies that there is no property of the defendant out of which to satisfy the warrant, The Adjutant General shall issue a warrant of commitment directed to such sheriff, who shall forthwith take the defendant to the county jail and make return thereof to The Adjutant General.
The warrant of commitment for such default shall specify the amount in dollars of the fine, and the defendant shall remain in the custody of the keeper or warden of the county jail the same number of days as there are dollars of the fine unpaid.
Warrants for the collection of fines imposed by summary courts, and warrants for commitment for non-payment thereof, shall be issued by the officer appointing the summary court.
(Source: P.A. 79-1359.)

(20 ILCS 1815/74) (from Ch. 129, par. 302)
Sec. 74. Whenever the sentence of a general court martial is or includes imprisonment in a county jail, and the sentence has been approved by the Governor, The Adjutant General shall issue a warrant of commitment, directed to the sheriff of the county wherein the defendant resides, who shall take the defendant to the county jail mentioned in the warrant and make return thereof to The Adjutant General.
All such warrants of commitment shall be accompanied by a copy of the finding of the court, as approved by the officer ordering the warrant, certified as a true copy by The Adjutant General, and shall be sufficient authority to the sheriff of the county to imprison the convicted person.
If the sentence is or includes imprisonment in a military guard house, it shall be executed by order of the officer approving the sentence.
(Source: Laws 1951, p. 1999.)

(20 ILCS 1815/75) (from Ch. 129, par. 303)
Sec. 75. Keepers and wardens of county jails shall receive and confine all military offenders, when delivered by the sheriff, under a warrant of commitment, for the term of sentence set forth in the commitment.
(Source: P.A. 79-1359.)

(20 ILCS 1815/76) (from Ch. 129, par. 304)
Sec. 76. All fines levied and collected under the provisions of this Act shall be paid to the State Treasurer.
(Source: Laws 1951, p. 1999.)

(20 ILCS 1815/77) (from Ch. 129, par. 305)
Sec. 77. For each day's duty as a member of a general court martial or as a witness or a defendant under summons from the president or judge advocate of a court martial, officers and men shall be paid as provided in Sections 47 and 48.
(Source: Laws 1951, p. 1999.)

(20 ILCS 1815/78) (from Ch. 129, par. 306)
Sec. 78. Judge advocates of general courts martial and summary court officers are empowered to administer oaths to witnesses before such courts and to take such depositions as may be required for use in military trials. Such officers and all adjutants are empowered to take acknowledgments and oaths to affidavits pertaining to the loss or damage to property, to applications for discharge, and in general to any military or other documents otherwise requiring oaths and acknowledgments to be administered by civil officers. Such oaths, affidavits and acknowledgments shall have the same legal force and effect as if taken by a civil officer now authorized by law to take oaths and acknowledgments. Depositions of witnesses residing outside the State may be taken before any civil officer authorized by law to take them, upon reasonable notice given.
Oaths of office to any military officer in the service of this State may be administered by any commissioned officer of the Illinois State Guard.
The presiding officer or recorder of any military board duly appointed to conduct any investigation or survey, or an officer detailed for such purpose may likewise administer oaths to any witness attending to testify in the investigation.
(Source: Laws 1951, p. 1999.)

(20 ILCS 1815/79) (from Ch. 129, par. 307)
Sec. 79. A person who, either by himself or with another, wilfully deprives a member of the Illinois State Guard of his employment, or prevents his being employed by himself or another, or obstructs or annoys a member of the Illinois State Guard or his employer in respect of his trade, business or employment, because the member of the Illinois State Guard is such member, or dissuades any person from enlisting in the Illinois State Guard by threat of injury to him if he enlists, in respect of his employment, trade or business, is guilty of a petty offense.
(Source: P.A. 77-2830.)

(20 ILCS 1815/80) (from Ch. 129, par. 308)
Sec. 80. It is the duty of the state's attorney of the county wherein any person is imprisoned in pursuance of a conviction under any provisions of this Act, to resist before the courts any application for habeas corpus prosecuted by such person.
(Source: P.A. 83-346.)

(20 ILCS 1815/81) (from Ch. 129, par. 309)
Sec. 81. Nothing in this Act shall be construed as authorizing the Illinois State Guard, or any part thereof, to be called, ordered, or in any manner drafted, as such into the military service of the United States, but no individual member shall, by reason of his commission or enlistment in the Illinois State Guard, be exempt from Federal military service under any law of the United States.
(Source: Laws 1951, p. 1999.)

(20 ILCS 1815/82) (from Ch. 129, par. 310)
Sec. 82. "An Act to provide for the organization of reserve militia from the unorganized militia of the state", approved June 25, 1917, as amended, is repealed.
The repeal of such Act, however, shall not affect any rights existing thereunder at the time this Act takes effect, and the Illinois State Guard organized under such Act and the rules and regulations promulgated thereunder shall be continued subject to the provisions of this Act.
(Source: Laws 1951, p. 1999.)



20 ILCS 1825/ - Illinois National Guardsman's Compensation Act.

(20 ILCS 1825/1) (from Ch. 129, par. 401)
Sec. 1. This Act shall be known as and may be cited as the "Illinois National Guardsman's Compensation Act".
(Source: P.A. 85-1241.)

(20 ILCS 1825/2) (from Ch. 129, par. 402)
Sec. 2. As used in this Act, unless the context otherwise requires:
(a) "Illinois National Guardsman" or "guardsman" means any person who is a member of the Illinois National Guard under "The Military Code of Illinois", approved July 8, 1957, as amended.
(b) "Killed in the line of duty" means losing one's life as a result of injury received while on duty as an Illinois national guardsman, if the death occurs within one year from the date the injury was received and if that injury arose from violence or any other accidental cause except that the benefits this Act shall not be provided in the event a guardsman is killed while on active military service pursuant to an order of the President of the United States. The terms excludes death resulting from the willful misconduct or intoxication of the guardsman; however, the burden of proof of such willful misconduct or intoxication of the guardsman is on the Attorney General.
(Source: P.A. 85-1241.)

(20 ILCS 1825/3) (from Ch. 129, par. 403)
Sec. 3. If a claim therefor is made within one year of the date of the death of the guardsman, compensation shall be paid to the person designated by such guardsman killed while on duty. The amount of compensation shall be equal to the greater of (i) $100,000 or (ii) the amount of compensation payable under Section 3 of the Line of Duty Compensation Act when an individual to whom that Act applies is killed in the line of duty. If no beneficiary is designated or surviving at the death of the guardsman killed while on duty, the compensation shall be paid as follows:
(a) When there is a surviving spouse, the entire sum

shall be paid to the spouse.

(b) When there is no surviving spouse, but a

surviving descendant of the decedent, the entire sum shall be paid to the decedent's descendants per stirpes.

(c) When there is neither a surviving spouse nor a

surviving descendant, the entire sum shall be paid to the parents of the decedent in equal parts, allowing to the surviving parent, if one is dead, the entire sum.

(d) When there is no surviving spouse, descendant or

parent of the decedent, but there are surviving brothers or sisters, or descendants of a brother or sister, who were receiving their principal support from the decedent at his death, the entire sum shall be paid, in equal parts, to the dependent brothers or sisters or dependent descendant of a brother or sister. Dependency shall be determined by the Court of Claims based upon the investigation and report of the Attorney General.

When there is no beneficiary designated or surviving at the death of the guardsman killed while on duty and no surviving spouse, descendant, parent, dependent brother or sister, or dependent descendant of a brother or sister, no compensation shall be payable under this Act.
No part of such compensation may be paid to any other person for any efforts in securing such compensation.
If compensation is payable under the Line of Duty Compensation Act because of the death of a guardsman, the provisions of that Act shall apply to the payment of that compensation.
(Source: P.A. 93-1047, eff. 10-18-04; 94-844, eff. 6-8-06.)

(20 ILCS 1825/4) (from Ch. 129, par. 404)
Sec. 4. Notwithstanding Section 3, no compensation is payable under this Act unless a claim therefor is filed, within the time specified by that Section with the Court of Claims on an application prescribed and furnished by the Attorney General and setting forth:
(a) the name, address and rank or grade in which the guardsman was serving at the time of this death;
(b) the names and addresses of person or persons designated by the guardsman to receive the compensation and, if more than one, the percentage or share to be paid to each such person, or if there has been no such designation, the name and address of the personal representative of the estate of the guardsman;
(c) a full, factual account of the circumstances resulting in or the course of events causing the death of the guardsman; and
(d) such other information as the Court of Claims reasonably requires.
When a claim is filed, the Attorney General shall make an investigation for substantiation of matters set forth in such an application.
(Source: P.A. 85-1241.)

(20 ILCS 1825/5) (from Ch. 129, par. 405)
Sec. 5.
The compensation provided for in this Act is in addition to, and not exclusive of, any pension rights, death benefits or other compensation otherwise payable by law.
(Source: P.A. 77-735.)



20 ILCS 2205/ - Civil Administrative Code of Illinois. (Department of Healthcare and Family Services Law)

Article 2205 - Department of Healthcare and Family Services

(20 ILCS 2205/Art. 2205 heading)

(20 ILCS 2205/2205-1)
Sec. 2205-1. Article short title. This Article 2205 of the Civil Administrative Code of Illinois may be cited as the Department of Healthcare and Family Services Law.
(Source: P.A. 95-331, eff. 8-21-07.)

(20 ILCS 2205/2205-5) (was 20 ILCS 2205/48a)
Sec. 2205-5. Public Aid Code. The Department of Healthcare and Family Services shall administer the Illinois Public Aid Code as provided in that Code.
(Source: P.A. 95-331, eff. 8-21-07.)

(20 ILCS 2205/2205-10) (was 20 ILCS 2205/48b)
Sec. 2205-10. Suspension or termination of authorization to provide medical services. Whenever the Department of Healthcare and Family Services (formerly Department of Public Aid) suspends or terminates the authorization of any person, firm, corporation, association, agency, institution, or other legal entity to provide medical services under Article V of the Illinois Public Aid Code and the practice of providing those services or the maintenance of facilities for those services is licensed under a licensing Act administered by the Department of Public Health or the Department of Professional Regulation, the Department of Healthcare and Family Services shall, within 30 days of the suspension or termination, give written notice of the suspension or termination and transmit a record of the evidence and specify the grounds on which the suspension or termination is based to the Department that administers the licensing Act under which that person, firm, corporation, association, agency, institution, or other legal entity is licensed, subject to any confidentiality requirements imposed by applicable federal or State law. The cost of any such record shall be borne by the Department to which it is transmitted.
(Source: P.A. 95-331, eff. 8-21-07.)

(20 ILCS 2205/2205-13)
Sec. 2205-13. Authorization to secure a federal waiver pursuant to the federal Social Security Act or a State plan amendment.
(a) The Director of Healthcare and Family Services, in collaboration and coordination with the Secretary of Human Services, shall develop and submit to the United States Department of Health and Human Services, Centers for Medicare and Medicaid Services, Center for Medicaid and State Operations, a request for a waiver pursuant to the federal Social Security Act or a State plan amendment consistent with the purpose of subsection (b) of this Section and requirements of subsection (c) of this Section.
(b) The purpose of the waiver or a State plan amendment authorized by subsection (a) of this Section is to obtain approval for the use of funds under Title XIX of the federal Social Security Act to provide for an alternative model of licensure, reimbursement, and quality assurance for services to individuals with developmental disabilities consistent with the Continuum of Care Services for the Developmentally Disabled Act.
(c) A waiver or a State plan amendment requested pursuant to this authorization must involve the licensure of a continuum of care facility pursuant to and consistent with all requirements of the Continuum of Care Services for the Developmentally Disabled Act and a proposal for a reimbursement methodology developed under paragraph (2) of Section 40 of the Continuum of Care Services for the Developmentally Disabled Act.
(Source: P.A. 99-892, eff. 1-1-17.)

(20 ILCS 2205/2205-15)
Sec. 2205-15. Internal oversight review and unified report. As required in Section 1-37 of the Department of Human Services Act, the Department shall conduct an internal review and work in conjunction with the Department of Human Services and other State human services agencies in the development of a unified report to the General Assembly summarizing the provider contracts issued by the agencies; auditing requirements related to these contracts; licensing and training requirements subject to audits; mandated reporting requirements for grant recipients and contractual providers; the extent to which audits or rules are redundant or result in duplication; and proposed actions to address the redundancy or duplication.
(Source: P.A. 96-1141, eff. 7-21-10.)

(20 ILCS 2205/2205-15a)
Sec. 2205-15a. Cross-agency prequalification and master service agreements. As required in Section 1-37a of the Department of Human Services Act, the Department shall have the authority and is hereby directed to collaborate with the Department of Human Services and other State human services agencies in the adoption of joint rules to establish (i) a cross-agency prequalification process for contracting with human service providers; (ii) a cross-agency master service agreement of standard terms and conditions for contracting with human service providers; and (iii) a cross-agency common service taxonomy for human service providers to streamline the processes referenced in this Section and outlined in Section 1-37a of the Department of Human Services Act.
(Source: P.A. 97-210, eff. 7-28-11.)

(20 ILCS 2205/2205-20)
Sec. 2205-20. State healthcare purchasing. On and after the date 6 months after the effective date of this amendatory Act of the 98th General Assembly, as provided in the Executive Order 1 (2012) Implementation Act, all of the powers, duties, rights, and responsibilities related to State healthcare purchasing under this Law that were transferred to the Department of Healthcare and Family Services by Executive Order 3 (2005) are transferred back to the Departments from which those powers, duties, rights, and responsibilities were transferred; however, powers, duties, rights, and responsibilities related to State healthcare purchasing under this Law that were exercised by the Department of Corrections before the effective date of Executive Order 3 (2005) but that pertain to individuals resident in facilities operated by the Department of Juvenile Justice shall be transferred to the Department of Juvenile Justice.
(Source: P.A. 98-488, eff. 8-16-13.)

(20 ILCS 2205/2205-25)
Sec. 2205-25. (Repealed).
(Source: P.A. 99-195, eff. 7-30-15. Repealed internally, eff. 1-1-18.)






20 ILCS 2215/ - Illinois Health Finance Reform Act.

Article I

(20 ILCS 2215/Art. I heading)

(20 ILCS 2215/1-1) (from Ch. 111 1/2, par. 6501-1)
Sec. 1-1. Short Title. This Act shall be known and may be cited as the "Illinois Health Finance Reform Act".
(Source: P.A. 83-1243.)

(20 ILCS 2215/1-2) (from Ch. 111 1/2, par. 6501-2)
Sec. 1-2. (Repealed).
(Source: P.A. 83-1243. Repealed by P.A. 92-597, eff. 7-1-02.)



Article II

(20 ILCS 2215/Art. II heading)

(20 ILCS 2215/2-1) (from Ch. 111 1/2, par. 6502-1)
Sec. 2-1. Council abolished. The Illinois Health Care Cost Containment Council is abolished at the close of business on June 30, 2002. Its successor agency, for purposes of the Successor Agency Act and Section 9b of the State Finance Act, is the Illinois Department of Public Health.
(Source: P.A. 91-756, eff. 6-2-00; 92-597, eff. 7-1-02.)

(20 ILCS 2215/2-2) (from Ch. 111 1/2, par. 6502-2)
Sec. 2-2. (Repealed).
(Source: P.A. 83-1243. Repealed by P.A. 92-597, eff. 7-1-02.)

(20 ILCS 2215/2-3) (from Ch. 111 1/2, par. 6502-3)
Sec. 2-3. (Repealed).
(Source: P.A. 83-1243. Repealed by P.A. 92-597, eff. 7-1-02.)

(20 ILCS 2215/2-4) (from Ch. 111 1/2, par. 6502-4)
Sec. 2-4. (Repealed).
(Source: P.A. 83-1243. Repealed by P.A. 92-597, eff. 7-1-02.)

(20 ILCS 2215/2-5) (from Ch. 111 1/2, par. 6502-5)
Sec. 2-5. (Repealed).
(Source: P.A. 83-1243. Repealed by P.A. 92-597, eff. 7-1-02.)

(20 ILCS 2215/2-6) (from Ch. 111 1/2, par. 6502-6)
Sec. 2-6. (Repealed).
(Source: P.A. 83-1243. Repealed by P.A. 92-597, eff. 7-1-02.)



Article IV

(20 ILCS 2215/Art. IV heading)

(20 ILCS 2215/4-1) (from Ch. 111 1/2, par. 6504-1)
Sec. 4-1. Illinois Health Finance Data Collection. The General Assembly finds that public sector and private sector purchasers of health care need health care cost and utilization data to enable them to make informed choices among health care providers in the market place. The General Assembly finds it necessary to create a mandated uniform system in Illinois for the collection, analysis, and distribution of health care cost and utilization data.
The purpose of this Article is to insure that data are available to make valid comparisons among health care providers of prices and utilization of services provided and to support ongoing analysis of the health care delivery system.
(Source: P.A. 91-756, eff. 6-2-00; 92-597, eff. 7-1-02.)

(20 ILCS 2215/4-2) (from Ch. 111 1/2, par. 6504-2)
Sec. 4-2. Powers and duties.
(a) (Blank).
(b) (Blank).
(c) (Blank).
(d) Uniform Provider Utilization and Charge Information.
(1) The Department of Public Health shall require

that all hospitals and ambulatory surgical treatment centers licensed to operate in the State of Illinois adopt a uniform system for submitting patient claims and encounter data for payment from public and private payors. This system shall be based upon adoption of the uniform electronic billing form pursuant to the Health Insurance Portability and Accountability Act.

(2) (Blank).
(3) The Department of Insurance shall require all

third-party payors, including but not limited to, licensed insurers, medical and hospital service corporations, health maintenance organizations, and self-funded employee health plans, to accept the uniform billing form, without attachment as submitted by hospitals pursuant to paragraph (1) of subsection (d) above, effective January 1, 1985; provided, however, nothing shall prevent all such third party payors from requesting additional information necessary to determine eligibility for benefits or liability for reimbursement for services provided.

(4) By no later than 60 days after the end of each

calendar quarter, each hospital licensed in the State shall electronically submit to the Department inpatient and outpatient claims and encounter data related to surgical and invasive procedures collected under paragraph (5) for each patient.

By no later than 60 days after the end of each

calendar quarter, each ambulatory surgical treatment center licensed in the State shall electronically submit to the Department outpatient claims and encounter data collected under paragraph (5) for each patient, provided however, that, until July 1, 2006, ambulatory surgical treatment centers who cannot electronically submit data may submit data by computer diskette. For hospitals, the claims and encounter data to be reported shall include all inpatient surgical cases. Claims and encounter data submitted under this Act shall not include a patient's Social Security number; provided, however, that the Department may require, by rule, the inclusion of a unique patient identifier that may be based upon the last four digits of the patient's Social Security number. The Department shall promulgate regulations to protect the patient's rights of confidentiality and privacy. The regulations shall ensure that patient names, addresses, Social Security numbers, or any other data that the Department believes could be used to determine the identity of an individual patient shall be stored and processed in the most secure manner possible.

(5) By no later than January 1, 2006, the Department

must collect and compile claims and encounter data related to surgical and invasive procedures according to uniform electronic submission formats as required under the Health Insurance Portability and Accountability Act. By no later than January 1, 2006, the Department must collect and compile from ambulatory surgical treatment centers the claims and encounter data according to uniform electronic data element formats as required under the Health Insurance Portability and Accountability Act of 1996 (HIPAA).

(6) The Department shall make available on its

website the "Consumer Guide to Health Care" by January 1, 2006. The Department shall also make available on its website the Hospital Report Card Act. The "Consumer Guide to Health Care" and the Hospital Report Card Act were established to educate and assist Illinois health care consumers as they make health care choices for themselves, their families, and their loved ones. Significant and useful information is available through the "Consumer Guide to Health Care" and the Hospital Report Card Act. The links to the "Consumer Guide to Health Care" and the Hospital Report Card Act on the Department's website shall include a brief description of the information available in both. When the Department creates new or updates existing consumer fact sheets and other information or materials for the purpose of educating the Illinois health care consumer, it shall reference the web pages of the "Consumer Guide to Health Care" and the Hospital Report Card Act when it is relevant and appropriate. The "Consumer Guide to Health Care" shall include information on at least 30 inpatient conditions and procedures identified by the Department that demonstrate the highest degree of variation in patient charges and quality of care. By no later than January 1, 2007, the "Consumer Guide to Health Care" shall also include information on at least 30 outpatient conditions and procedures identified by the Department that demonstrate the highest degree of variation in patient charges and quality care. As to each condition or procedure, the "Consumer Guide to Health Care" shall include up-to-date comparison information relating to volume of cases, average charges, risk-adjusted mortality rates, and nosocomial infection rates and, with respect to outpatient surgical and invasive procedures, shall include information regarding surgical infections, complications, and direct admissions of outpatient cases to hospitals for selected procedures, as determined by the Department, based on review by the Department of its own, local, or national studies. Information disclosed pursuant to this paragraph on mortality and infection rates shall be based upon information hospitals and ambulatory surgical treatment centers have either (i) previously submitted to the Department pursuant to their obligations to report health care information under this Act or other public health reporting laws and regulations outside of this Act or (ii) submitted to the Department under the provisions of the Hospital Report Card Act.

(7) Publicly disclosed information must be provided

in language that is easy to understand and accessible to consumers using an interactive query system. The guide shall include such additional information as is necessary to enhance decision making among consumer and health care purchasers, which shall include, at a minimum, appropriate guidance on how to interpret the data and an explanation of why the data may vary from provider to provider. The "Consumer Guide to Health Care" shall also cite standards that facilities meet under state and federal law and, if applicable, to achieve voluntary accreditation.

(8) None of the information the Department discloses

to the public under this subsection may be made available unless the information has been reviewed, adjusted, and validated according to the following process:

(i) Hospitals, ambulatory surgical treatment

centers, and organizations representing hospitals, ambulatory surgical treatment centers, purchasers, consumer groups, and health plans are meaningfully involved in providing advice and consultation to the Department in the development of all aspects of the Department's methodology for collecting, analyzing, and disclosing the information collected under this Act, including collection methods, formatting, and methods and means for release and dissemination;

(ii) The entire methodology for collecting and

analyzing the data is disclosed to all relevant organizations and to all providers that are the subject of any information to be made available to the public before any public disclosure of such information;

(iii) Data collection and analytical

methodologies are used that meet accepted standards of validity and reliability before any information is made available to the public;

(iv) The limitations of the data sources and

analytic methodologies used to develop comparative provider information are clearly identified and acknowledged, including, but not limited to, appropriate and inappropriate uses of the data;

(v) To the greatest extent possible, comparative

hospital and ambulatory surgical treatment center information initiatives use standard-based norms derived from widely accepted provider-developed practice guidelines;

(vi) Comparative hospital and ambulatory surgical

treatment center information and other information that the Department has compiled regarding hospitals and ambulatory surgical treatment centers is shared with the hospitals and ambulatory surgical treatment centers under review prior to public dissemination of the information and these providers have an opportunity to make corrections and additions of helpful explanatory comments about the information before the publication;

(vii) Comparisons among hospitals and ambulatory

surgical treatment centers adjust for patient case mix and other relevant risk factors and control for provider peer groups, if applicable;

(viii) Effective safeguards to protect against

the unauthorized use or disclosure of hospital and ambulatory surgical treatment center information are developed and implemented;

(ix) Effective safeguards to protect against the

dissemination of inconsistent, incomplete, invalid, inaccurate, or subjective provider data are developed and implemented;

(x) The quality and accuracy of hospital and

ambulatory surgical treatment center information reported under this Act and its data collection, analysis, and dissemination methodologies are evaluated regularly; and

(xi) Only the most basic hospital or ambulatory

surgical treatment center identifying information from mandatory reports is used. Information regarding a hospital or ambulatory surgical center may be released regardless of the number of employees or health care professionals whose data are reflected in the data for the hospital or ambulatory surgical treatment center as long as no specific information identifying an employee or a health care professional is released. Further, patient identifiable information is not released. The input data collected by the Department shall not be a public record under the Illinois Freedom of Information Act.

None of the information the Department discloses to

the public under this Act may be used to establish a standard of care in a private civil action.

(9) The Department must develop and implement an

outreach campaign to educate the public regarding the availability of the "Consumer Guide to Health Care".

(10) By January 1, 2006, the Department must study

the most effective methods for public disclosure of patient claims and encounter data and health care quality information that will be useful to consumers in making health care decisions and report its recommendations to the Governor and to the General Assembly.

(11) The Department must undertake all steps

necessary under State and Federal law to protect patient confidentiality in order to prevent the identification of individual patient records.

(12) The Department must adopt rules for inpatient

and outpatient data collection and reporting no later than January 1, 2006.

(13) In addition to the data products indicated

above, the Department shall respond to requests by government agencies, academic research organizations, and private sector organizations for purposes of clinical performance measurements and analyses of data collected pursuant to this Section.

(14) The Department, with the advice of and in

consultation with hospitals, ambulatory surgical treatment centers, organizations representing hospitals, organizations representing ambulatory treatment centers, purchasers, consumer groups, and health plans, must evaluate additional methods for comparing the performance of hospitals and ambulatory surgical treatment centers, including the value of disclosing additional measures that are adopted by the National Quality Forum, The Joint Commission on Accreditation of Healthcare Organizations, the Accreditation Association for Ambulatory Health Care, the Centers for Medicare and Medicaid Services, or similar national entities that establish standards to measure the performance of health care providers. The Department shall report its findings and recommendations on its Internet website and to the Governor and General Assembly no later than July 1, 2006.

(e) (Blank).
(Source: P.A. 97-171, eff. 1-1-12; 97-180, eff. 1-1-12; 97-813, eff. 7-13-12.)

(20 ILCS 2215/4-3) (from Ch. 111 1/2, par. 6504-3)
Sec. 4-3. (Repealed).
(Source: P.A. 91-756, eff. 6-2-00. Repealed by P.A. 92-597, eff. 7-1-02.)

(20 ILCS 2215/4-4) (from Ch. 111 1/2, par. 6504-4)
Sec. 4-4. (a) Hospitals shall make available to prospective patients information on the normal charge incurred for any procedure or operation the prospective patient is considering.
(b) The Department of Public Health shall require hospitals to post in letters no more than one inch in height the established charges for services, where applicable, including but not limited to the hospital's private room charge, semi-private room charge, charge for a room with 3 or more beds, intensive care room charges, emergency room charge, operating room charge, electrocardiogram charge, anesthesia charge, chest x-ray charge, blood sugar charge, blood chemistry charge, tissue exam charge, blood typing charge and Rh factor charge. The definitions of each charge to be posted shall be determined by the Department.
(Source: P.A. 92-597, eff. 7-1-02.)

(20 ILCS 2215/4-5) (from Ch. 111 1/2, par. 6504-5)
Sec. 4-5. (Repealed).
(Source: P.A. 91-756, eff. 6-2-00. Repealed by P.A. 92-597, eff. 7-1-02.)



Article V

(20 ILCS 2215/Art. V heading)

(20 ILCS 2215/5-1) (from Ch. 111 1/2, par. 6505-1)
Sec. 5-1. Mandatory Utilization Review.
(a) Except as prohibited by Federal law or regulations, any third party payor shall have the option to require utilization review for hospital admissions and continued hospital stays, except for the Department of Healthcare and Family Services for payment of hospital services for recipients of assistance under Articles V, VI, and VII of the Illinois Public Aid Code. The payor shall have the option to contract with a medical peer review organization, provided that the organization is at minimum, composed of 10% of area physicians, or the hospital to perform utilization review or to conduct its own utilization review. A medical peer review organization, as defined, may also contract with hospitals to perform reviews on a delegated basis. The utilization review process shall provide for the timely notification of patients by the third party payor or review organization that further services are deemed inappropriate or medically unnecessary. Such notification shall inform the patient that his third party payor will cease coverage after a stated period from the date of the notification. No third party payor shall be liable for charges for health care services rendered by a hospital subsequent to the end of the notification period.
Nothing in this Section shall be construed as authorizing any person or third party payor, other than through the use of physicians licensed to practice medicine in all of its branches or other licensed health care professionals under the supervision of said physicians, to conduct utilization review.
(b) All costs associated with utilization review under this section shall be billed to and paid by the third party payor ordering the review.
(c) Any third party payor for hospital services may contract with a hospital for a program of utilization review different than that required by this subsection, which contract may provide for the withholding and denial of payment for hospital services to a beneficiary, when such treatment is found in the course of utilization review to have been inappropriate and unwarranted in the case of that beneficiary.
(d) All records and reports arising as a result of this subsection shall be strictly privileged and confidential, as provided under Part 21 of Article VIII of the Code of Civil Procedure.
(Source: P.A. 95-331, eff. 8-21-07.)

(20 ILCS 2215/5-2) (from Ch. 111 1/2, par. 6505-2)
Sec. 5-2. (Repealed).
(Source: P.A. 88-535. Repealed by P.A. 92-597, eff. 7-1-02.)






20 ILCS 2225/ - Free Healthcare Benefits Application Assistance Act.

(20 ILCS 2225/1)
Sec. 1. Short title. This Act may be cited as the Free Healthcare Benefits Application Assistance Act.
(Source: P.A. 96-326, eff. 8-11-09.)

(20 ILCS 2225/5)
Sec. 5. Healthcare program application assistance. It is a Class C misdemeanor for any person, including an individual, firm, corporation, association, partnership, joint venture, or any employee or agent thereof, to charge another person for assisting in completing and submitting an application for enrollment in any means-tested healthcare program administered by the Department of Healthcare and Family Services.
Nothing in this Act shall be construed as prohibiting a person or other entity from receiving payment from the Department of Healthcare and Family Services or other State agency for assisting persons in applying for healthcare benefits.
(Source: P.A. 96-326, eff. 8-11-09.)

(20 ILCS 2225/10)
Sec. 10. (Amendatory provisions; text omitted).
(Source: P.A. 96-326, eff. 8-11-09; text omitted.)

(20 ILCS 2225/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 96-326, eff. 8-11-09.)



20 ILCS 2305/ - Department of Public Health Act. (Part 1)

(20 ILCS 2305/1.1) (from Ch. 111 1/2, par. 21.1)
Sec. 1.1. Short title. This Act may be cited as the Department of Public Health Act.
(Source: P.A. 86-1324.)

(20 ILCS 2305/2) (from Ch. 111 1/2, par. 22)
Sec. 2. Powers.
(a) The State Department of Public Health has general supervision of the interests of the health and lives of the people of the State. It has supreme authority in matters of quarantine and isolation, and may declare and enforce quarantine and isolation when none exists, and may modify or relax quarantine and isolation when it has been established. The Department may adopt, promulgate, repeal and amend rules and regulations and make such sanitary investigations and inspections as it may from time to time deem necessary for the preservation and improvement of the public health, consistent with law regulating the following:
(1) Transportation of the remains of deceased persons.
(2) Sanitary practices relating to drinking water

made accessible to the public for human consumption or for lavatory or culinary purposes.

(3) Sanitary practices relating to rest room

facilities made accessible to the public or to persons handling food served to the public.

(4) Sanitary practices relating to disposal of human

wastes in or from all buildings and places where people live, work or assemble.

The provisions of the Illinois Administrative Procedure Act are hereby expressly adopted and shall apply to all administrative rules and procedures of the Department of Public Health under this Act, except that Section 5-35 of the Illinois Administrative Procedure Act relating to procedures for rule-making does not apply to the adoption of any rule required by federal law in connection with which the Department is precluded by law from exercising any discretion.
All local boards of health, health authorities and officers, police officers, sheriffs and all other officers and employees of the state or any locality shall enforce the rules and regulations so adopted and orders issued by the Department pursuant to this Section.
The Department of Public Health shall conduct a public information campaign to inform Hispanic women of the high incidence of breast cancer and the importance of mammograms and where to obtain a mammogram. This requirement may be satisfied by translation into Spanish and distribution of the breast cancer summaries required by Section 2310-345 of the Department of Public Health Powers and Duties Law (20 ILCS 2310/2310-345). The information provided by the Department of Public Health shall include (i) a statement that mammography is the most accurate method for making an early detection of breast cancer, however, no diagnostic tool is 100% effective and (ii) instructions for performing breast self-examination and a statement that it is important to perform a breast self-examination monthly.
The Department of Public Health shall investigate the causes of dangerously contagious or infectious diseases, especially when existing in epidemic form, and take means to restrict and suppress the same, and whenever such disease becomes, or threatens to become epidemic, in any locality and the local board of health or local authorities neglect or refuse to enforce efficient measures for its restriction or suppression or to act with sufficient promptness or efficiency, or whenever the local board of health or local authorities neglect or refuse to promptly enforce efficient measures for the restriction or suppression of dangerously contagious or infectious diseases, the Department of Public Health may enforce such measures as it deems necessary to protect the public health, and all necessary expenses so incurred shall be paid by the locality for which services are rendered.
(b) Subject to the provisions of subsection (c), the Department may order a person or group of persons to be quarantined or isolated or may order a place to be closed and made off limits to the public to prevent the probable spread of a dangerously contagious or infectious disease, including non-compliant tuberculosis patients, until such time as the condition can be corrected or the danger to the public health eliminated or reduced in such a manner that no substantial danger to the public's health any longer exists. Orders for isolation of a person or quarantine of a place to prevent the probable spread of a sexually transmissible disease shall be governed by the provisions of Section 7 of the Illinois Sexually Transmissible Disease Control Act and not this Section.
(c) Except as provided in this Section, no person or a group of persons may be ordered to be quarantined or isolated and no place may be ordered to be closed and made off limits to the public except with the consent of the person or owner of the place or upon the prior order of a court of competent jurisdiction. The Department may, however, order a person or a group of persons to be quarantined or isolated or may order a place to be closed and made off limits to the public on an immediate basis without prior consent or court order if, in the reasonable judgment of the Department, immediate action is required to protect the public from a dangerously contagious or infectious disease. In the event of an immediate order issued without prior consent or court order, the Department shall, as soon as practical, within 48 hours after issuing the order, obtain the consent of the person or owner or file a petition requesting a court order authorizing the isolation or quarantine or closure. When exigent circumstances exist that cause the court system to be unavailable or that make it impossible to obtain consent or file a petition within 48 hours after issuance of an immediate order, the Department must obtain consent or file a petition requesting a court order as soon as reasonably possible. To obtain a court order, the Department, by clear and convincing evidence, must prove that the public's health and welfare are significantly endangered by a person or group of persons that has, that is suspected of having, that has been exposed to, or that is reasonably believed to have been exposed to a dangerously contagious or infectious disease including non-compliant tuberculosis patients or by a place where there is a significant amount of activity likely to spread a dangerously contagious or infectious disease. The Department must also prove that all other reasonable means of correcting the problem have been exhausted and no less restrictive alternative exists. For purposes of this subsection, in determining whether no less restrictive alternative exists, the court shall consider evidence showing that, under the circumstances presented by the case in which an order is sought, quarantine or isolation is the measure provided for in a rule of the Department or in guidelines issued by the Centers for Disease Control and Prevention or the World Health Organization. Persons who are or are about to be ordered to be isolated or quarantined and owners of places that are or are about to be closed and made off limits to the public shall have the right to counsel. If a person or owner is indigent, the court shall appoint counsel for that person or owner. Persons who are ordered to be isolated or quarantined or who are owners of places that are ordered to be closed and made off limits to the public, shall be given a written notice of such order. The written notice shall additionally include the following: (1) notice of the right to counsel; (2) notice that if the person or owner is indigent, the court will appoint counsel for that person or owner; (3) notice of the reason for the order for isolation, quarantine, or closure; (4) notice of whether the order is an immediate order, and if so, the time frame for the Department to seek consent or to file a petition requesting a court order as set out in this subsection; and (5) notice of the anticipated duration of the isolation, quarantine, or closure.
(d) The Department may order physical examinations and tests and collect laboratory specimens as necessary for the diagnosis or treatment of individuals in order to prevent the probable spread of a dangerously contagious or infectious disease. Physical examinations, tests, or collection of laboratory specimens must not be such as are reasonably likely to lead to serious harm to the affected individual. To prevent the spread of a dangerously contagious or infectious disease, the Department may, pursuant to the provisions of subsection (c) of this Section, isolate or quarantine any person whose refusal of physical examination or testing or collection of laboratory specimens results in uncertainty regarding whether he or she has been exposed to or is infected with a dangerously contagious or infectious disease or otherwise poses a danger to the public's health. An individual may refuse to consent to a physical examination, test, or collection of laboratory specimens. An individual shall be given a written notice that shall include notice of the following: (i) that the individual may refuse to consent to physical examination, test, or collection of laboratory specimens; (ii) that if the individual consents to physical examination, tests, or collection of laboratory specimens, the results of that examination, test, or collection of laboratory specimens may subject the individual to isolation or quarantine pursuant to the provisions of subsection (c) of this Section; (iii) that if the individual refuses to consent to physical examination, tests, or collection of laboratory specimens and that refusal results in uncertainty regarding whether he or she has been exposed to or is infected with a dangerously contagious or infectious disease or otherwise poses a danger to the public's health, the individual may be subject to isolation or quarantine pursuant to the provisions of subsection (c) of this Section; and (iv) that if the individual refuses to consent to physical examinations, tests, or collection of laboratory specimens and becomes subject to isolation and quarantine as provided in this subsection (d), he or she shall have the right to counsel pursuant to the provisions of subsection (c) of this Section. To the extent feasible without endangering the public's health, the Department shall respect and accommodate the religious beliefs of individuals in implementing this subsection.
(e) The Department may order the administration of vaccines, medications, or other treatments to persons as necessary in order to prevent the probable spread of a dangerously contagious or infectious disease. A vaccine, medication, or other treatment to be administered must not be such as is reasonably likely to lead to serious harm to the affected individual. To prevent the spread of a dangerously contagious or infectious disease, the Department may, pursuant to the provisions of subsection (c) of this Section, isolate or quarantine persons who are unable or unwilling to receive vaccines, medications, or other treatments pursuant to this Section. An individual may refuse to receive vaccines, medications, or other treatments. An individual shall be given a written notice that shall include notice of the following: (i) that the individual may refuse to consent to vaccines, medications, or other treatments; (ii) that if the individual refuses to receive vaccines, medications, or other treatments, the individual may be subject to isolation or quarantine pursuant to the provisions of subsection (c) of this Section; and (iii) that if the individual refuses to receive vaccines, medications, or other treatments and becomes subject to isolation or quarantine as provided in this subsection (e), he or she shall have the right to counsel pursuant to the provisions of subsection (c) of this Section. To the extent feasible without endangering the public's health, the Department shall respect and accommodate the religious beliefs of individuals in implementing this subsection.
(f) The Department may order observation and monitoring of persons to prevent the probable spread of a dangerously contagious or infectious disease. To prevent the spread of a dangerously contagious or infectious disease, the Department may, pursuant to the provisions of subsection (c) of this Section, isolate or quarantine persons whose refusal to undergo observation and monitoring results in uncertainty regarding whether he or she has been exposed to or is infected with a dangerously contagious or infectious disease or otherwise poses a danger to the public's health. An individual may refuse to undergo observation and monitoring. An individual shall be given written notice that shall include notice of the following: (i) that the individual may refuse to undergo observation and monitoring; (ii) that if the individual consents to observation and monitoring, the results of that observation and monitoring may subject the individual to isolation or quarantine pursuant to the provisions of subsection (c) of this Section; (iii) that if the individual refuses to undergo observation and monitoring and that refusal results in uncertainty regarding whether he or she has been exposed to or is infected with a dangerously contagious or infectious disease or otherwise poses a danger to the public's health, the individual may be subject to isolation or quarantine pursuant to the provisions of subsection (c) of this Section; and (iv) that if the individual refuses to undergo observation and monitoring and becomes subject to isolation or quarantine as provided in this subsection (f), he or she shall have the right to counsel pursuant to the provisions of subsection (c) of this Section.
(g) To prevent the spread of a dangerously contagious or infectious disease among humans, the Department may examine, test, disinfect, seize, or destroy animals or other related property believed to be sources of infection. An owner of such animal or other related property shall be given written notice regarding such examination, testing, disinfection, seizure, or destruction. When the Department determines that any animal or related property is infected with or has been exposed to a dangerously contagious or infectious disease, it may agree with the owner upon the value of the animal or of any related property that it may be found necessary to destroy, and in case such an agreement cannot be made, the animals or related property shall be appraised by 3 competent and disinterested appraisers, one to be selected by the Department, one by the claimant, and one by the 2 appraisers thus selected. The appraisers shall subscribe to an oath made in writing to fairly value the animals or related property in accordance with the requirements of this Act. The oath, together with the valuation fixed by the appraisers, shall be filed with the Department and preserved by it. Upon the appraisal being made, the owner or the Department shall immediately destroy the animals by "humane euthanasia" as that term is defined in Section 2.09 of the Humane Care for Animals Act. Dogs and cats, however, shall be euthanized pursuant to the provisions of the Humane Euthanasia in Animal Shelters Act. The owner or the Department shall additionally, dispose of the carcasses, and disinfect, change, or destroy the premises occupied by the animals, in accordance with rules prescribed by the Department governing such destruction and disinfection. Upon his or her failure so to do or to cooperate with the Department, the Department shall cause the animals or related property to be destroyed and disposed of in the same manner, and thereupon the owner shall forfeit all right to receive any compensation for the destruction of the animals or related property. All final administrative decisions of the Department hereunder shall be subject to judicial review pursuant to the provisions of the Administrative Review Law, and all amendments and modifications thereof, and the rules adopted pursuant thereto. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
(h) To prevent the spread of a dangerously contagious or infectious disease, the Department, local boards of health, and local public health authorities shall have emergency access to medical or health information or records or data upon the condition that the Department, local boards of health, and local public health authorities shall protect the privacy and confidentiality of any medical or health information or records or data obtained pursuant to this Section in accordance with federal and State law. Additionally, any such medical or health information or records or data shall be exempt from inspection and copying under the Freedom of Information Act. Other than a hearing for the purpose of this Act, any information, records, reports, statements, notes, memoranda, or other data in the possession of the Department, local boards of health, or local public health authorities shall not be admissible as evidence, nor discoverable in any action of any kind in any court or before any tribunal, board, agency, or person. The access to or disclosure of any of this information or data by the Department, a local board of health, or a local public authority shall not waive or have any effect upon its non-discoverability or non-admissibility. Any person, facility, institution, or agency that provides emergency access to health information and data under this subsection shall have immunity from any civil or criminal liability, or any other type of liability that might otherwise result by reason of these actions except in the event of willful and wanton misconduct. The privileged quality of communication between any professional person or any facility shall not constitute grounds for failure to provide emergency access. Nothing in this subsection shall prohibit the sharing of information as authorized in Section 2.1 of this Act. The disclosure of any of this information, records, reports, statements, notes, memoranda, or other data obtained in any activity under this Act, except that necessary for the purposes of this Act, is unlawful, and any person convicted of violating this provision is guilty of a Class A misdemeanor.
(i) (A) The Department, in order to prevent and

control disease, injury, or disability among citizens of the State of Illinois, may develop and implement, in consultation with local public health authorities, a Statewide system for syndromic data collection through the access to interoperable networks, information exchanges, and databases. The Department may also develop a system for the reporting of comprehensive, integrated data to identify and address unusual occurrences of disease symptoms and other medical complexes affecting the public's health.

(B) The Department may enter into contracts or

agreements with individuals, corporations, hospitals, universities, not-for-profit corporations, governmental entities, or other organizations, whereby those individuals or entities agree to provide assistance in the compilation of the syndromic data collection and reporting system.

(C) The Department shall not release any syndromic

data or information obtained pursuant to this subsection to any individuals or entities for purposes other than the protection of the public health. All access to data by the Department, reports made to the Department, the identity of or facts that would tend to lead to the identity of the individual who is the subject of the report, and the identity of or facts that would tend to lead to the identity of the author of the report shall be strictly confidential, are not subject to inspection or dissemination, and shall be used only for public health purposes by the Department, local public health authorities, or the Centers for Disease Control and Prevention. Entities or individuals submitting reports or providing access to the Department shall not be held liable for the release of information or confidential data to the Department in accordance with this subsection.

(D) Nothing in this subsection prohibits the sharing

of information as authorized in Section 2.1 of this Act.

(j) This Section shall be considered supplemental to the existing authority and powers of the Department and shall not be construed to restrain or restrict the Department in protecting the public health under any other provisions of the law.
(k) Any person who knowingly or maliciously disseminates any false information or report concerning the existence of any dangerously contagious or infectious disease in connection with the Department's power of quarantine, isolation and closure or refuses to comply with a quarantine, isolation or closure order is guilty of a Class A misdemeanor.
(l) The Department of Public Health may establish and maintain a chemical and bacteriologic laboratory for the examination of water and wastes, and for the diagnosis of diphtheria, typhoid fever, tuberculosis, malarial fever and such other diseases as it deems necessary for the protection of the public health.
As used in this Act, "locality" means any governmental agency which exercises power pertaining to public health in an area less than the State.
The terms "sanitary investigations and inspections" and "sanitary practices" as used in this Act shall not include or apply to "Public Water Supplies" or "Sewage Works" as defined in the Environmental Protection Act. The Department may adopt rules that are reasonable and necessary to implement and effectuate this amendatory Act of the 93rd General Assembly.
(m) The public health measures set forth in subsections (a) through (h) of this Section may be used by the Department to respond to chemical, radiological, or nuclear agents or events. The individual provisions of subsections (a) through (h) of this Section apply to any order issued by the Department under this Section. The provisions of subsection (k) apply to chemical, radiological, or nuclear agents or events. Prior to the Department issuing an order for public health measures set forth in this Act for chemical, radiological, or nuclear agents or events as authorized in subsection (m), the Department and the Illinois Emergency Management Agency shall consult in accordance with the Illinois emergency response framework. When responding to chemical, radiological, or nuclear agents or events, the Department shall determine the health related risks and appropriate public health response measures and provide recommendations for response to the Illinois Emergency Management Agency. Nothing in this Section shall supersede the current National Incident Management System and the Illinois Emergency Operation Plan or response plans and procedures established pursuant to IEMA statutes.
(Source: P.A. 96-698, eff. 8-25-09.)

(20 ILCS 2305/2.1)
Sec. 2.1. Information sharing.
(a) Whenever a State or local law enforcement authority learns of a case of an illness, health condition, or unusual disease or symptom cluster, reportable pursuant to rules adopted by the Department or by a local board of health or local public health authority, or a suspicious event that may be the cause of or related to a public health emergency, as that term is defined in Section 4 of the Illinois Emergency Management Agency Act, it shall immediately notify the Illinois Emergency Management Agency and the Department or local board of health or local public health authority.
(b) Whenever the Department or a local board of health or local public health authority learns of a case of an illness, health condition, or unusual disease or symptom cluster, reportable pursuant to rules adopted by the Department or by a local board of health or a local public health authority, or a suspicious event that it reasonably believes has the potential to be the cause of or related to a public health emergency, as that term is defined in Section 4 of the Illinois Emergency Management Agency Act, it shall immediately notify the Illinois Emergency Management Agency, the appropriate State and local law enforcement authorities, other appropriate State agencies, and federal health and law enforcement authorities and, after that notification, it shall provide law enforcement authorities with such other information as law enforcement authorities may request for the purpose of conducting a criminal investigation or a criminal prosecution of or arising out of that matter. No information containing the identity or tending to reveal the identity of any person may be redisclosed by law enforcement, except in a prosecution of that person for the commission of a crime.
(c) Sharing of information on reportable illnesses, health conditions, unusual disease or symptom clusters, or suspicious events between and among public health and law enforcement authorities shall be restricted to the information necessary for the treatment in response to, control of, investigation of, and prevention of a public health emergency, as that term is defined in Section 4 of the Illinois Emergency Management Agency Act, or for criminal investigation or criminal prosecution of or arising out of that matter.
(d) The operation of the language of this Section is not dependent upon a declaration of disaster by the Governor pursuant to the Illinois Emergency Management Agency Act.
(Source: P.A. 99-78, eff. 7-20-15.)

(20 ILCS 2305/3) (from Ch. 111 1/2, par. 22.01)
Sec. 3. The General Assembly shall from time to time make appropriations to the Department of Public Health for distribution to multiple-county and consolidated health departments. Such appropriations shall be distributed to health departments for municipality contributions to the Illinois Municipal Retirement Fund. Distribution shall be made to those health departments, which have no other funds available for payment of municipality contributions, and have certified the amount needed to each county in the health department and one or more of the counties is at a county tax rate of 75¢ per $100 of equalized valuation for the year for which the contributions are required. The amount distributed shall be equal to the amount which the county or counties would have been required to contribute to the health department for municipality contributions of the health department if their county tax rate was less than 75¢ per $100 equalized valuation.
(Source: P.A. 76-1511.)

(20 ILCS 2305/4) (from Ch. 111 1/2, par. 22.02)
Sec. 4. No otherwise qualified child with a disability receiving special education and related services under Article 14 of The School Code shall solely by reason of his or her disability be excluded from the participation in or be denied the benefits of or be subjected to discrimination under any program or activity provided by the Department.
(Source: P.A. 99-143, eff. 7-27-15.)

(20 ILCS 2305/5) (from Ch. 111 1/2, par. 22.03)
Sec. 5. The Department of Public Health shall implement, administer and enforce the provisions of the "Asbestos Abatement Act".
(Source: P.A. 83-1325.)

(20 ILCS 2305/5.5)
Sec. 5.5. Specialized training for dementia-related diseases. The Department, in cooperation with the Department on Aging or any other appropriate federal, State, or local agency, shall develop specialized training and experience criteria for persons who provide health or home care to victims of Alzheimer's disease or other dementia-related disorders, including but not limited to cognitive and motor skill disorders, stroke and related complications, Huntington's disease, Pick's disease, Parkinson dementia complex, and senility. In addition, the Department shall study the effectiveness of certifying, through the Department or an appropriate private certifying body, persons who provide health or home care to victims of Alzheimer's disease or other dementia-related disorders according to the criteria developed under this Section. The Department shall develop the criteria and present its findings and recommendations to the Governor and the General Assembly on or before March 1, 2001.
(Source: P.A. 91-744, eff. 1-1-01.)

(20 ILCS 2305/6) (from Ch. 111 1/2, par. 22.04)
Sec. 6. The Department of Public Health shall develop and implement a State plan for control of acquired immunodeficiency syndrome (AIDS) to guide the activities of State and local health authorities and all other officers and employees of the State or any locality responsible for the enforcement of public health laws, rules and regulations in the prevention of infectious disease. The Department shall review the provisions of the AIDS control plan with the AIDS Advisory Council prior to adoption and implementation thereof.
(Source: P.A. 85-677.)

(20 ILCS 2305/7) (from Ch. 111 1/2, par. 22.05)
Sec. 7. The Illinois Department of Public Health shall adopt rules requiring that upon death of a person who had or is suspected of having an infectious or communicable disease that could be transmitted through contact with the person's body or bodily fluids, the body shall be labeled "Infection Hazard", or with an equivalent term to inform persons having subsequent contact with the body, including any funeral director or embalmer, to take suitable precautions. Such rules shall require that the label shall be prominently displayed on and affixed to the outer wrapping or covering of the body if the body is wrapped or covered in any manner. Responsibility for such labeling shall lie with the attending physician, advanced practice registered nurse, or physician assistant who certifies death, or if the death occurs in a health care facility, with such staff member as may be designated by the administrator of the facility. The Department may adopt rules providing for the safe disposal of human remains. To the extent feasible without endangering the public's health, the Department shall respect and accommodate the religious beliefs of individuals in implementing this Section.
(Source: P.A. 99-581, eff. 1-1-17; 100-513, eff. 1-1-18.)

(20 ILCS 2305/7.5)
Sec. 7.5. Sarcoidosis research. The Department shall provide grants for research of sarcoidosis from funds appropriated for that purpose.
(Source: P.A. 94-372, eff. 7-29-05.)

(20 ILCS 2305/8) (from Ch. 111 1/2, par. 22.06)
Sec. 8. From funds appropriated to it for this purpose, the Department of Public Health shall annually make grants to regional poison resource centers to provide fast, accurate information for poison prevention, detection, surveillance, and treatment. The Department of Public Health shall develop standards to delineate the responsibilities of poison resource centers receiving funds under this Section.
(Source: P.A. 86-1292.)

(20 ILCS 2305/8.1) (from Ch. 111 1/2, par. 24)
Sec. 8.1. Whoever violates or refuses to obey any rule or regulation of the Department of Public Health shall be deemed guilty of a Class A misdemeanor. The Director of Public Health shall institute prosecutions and proceedings for violation of the rules and regulations adopted by the Department of Public Health, provided that he may designate a local board of health or local health officer to institute prosecutions or proceedings for violation of those rules and regulations adopted by the Department. Each State's Attorney shall prosecute all persons in his county violating or refusing to obey the rules and regulations of the Department of Public Health. All fines or judgments collected or received shall be paid to the County Treasurer of the county in which prosecution is conducted.
(Source: P.A. 87-895; 87-984.)

(20 ILCS 2305/8.2)
Sec. 8.2. Osteoporosis Prevention and Education Program.
(a) The Department of Public Health, utilizing available federal funds, State funds appropriated for that purpose, or other available funding as provided for in this Section, shall establish, promote, and maintain an Osteoporosis Prevention and Education Program to promote public awareness of the causes of osteoporosis, options for prevention, the value of early detection, and possible treatments (including the benefits and risks of those treatments). The Department may accept, for that purpose, any special grant of money, services, or property from the federal government or any of its agencies or from any foundation, organization, or medical school.
(b) The program shall include the following:
(1) Development of a public education and outreach

campaign to promote osteoporosis prevention and education, including, but not limited to, the following subjects:

(A) The cause and nature of the disease.
(B) Risk factors.
(C) The role of hysterectomy.
(D) Prevention of osteoporosis, including

nutrition, diet, and physical exercise.

(E) Diagnostic procedures and appropriate

indications for their use.

(F) Hormone replacement, including benefits and

risks.

(G) Environmental safety and injury prevention.
(H) Availability of osteoporosis diagnostic

treatment services in the community.

(2) Development of educational materials to be made

available for consumers, particularly targeted to high-risk groups, through local health departments, local physicians, advanced practice registered nurses, or physician assistants, other providers (including, but not limited to, health maintenance organizations, hospitals, and clinics), and women's organizations.

(3) Development of professional education programs

for health care providers to assist them in understanding research findings and the subjects set forth in paragraph (1).

(4) Development and maintenance of a list of current

providers of specialized services for the prevention and treatment of osteoporosis. Dissemination of the list shall be accompanied by a description of diagnostic procedures, appropriate indications for their use, and a cautionary statement about the current status of osteoporosis research, prevention, and treatment. The statement shall also indicate that the Department does not license, certify, or in any other way approve osteoporosis programs or centers in this State.

(c) The State Board of Health shall serve as an advisory board to the Department with specific respect to the prevention and education activities related to osteoporosis described in this Section. The State Board of Health shall assist the Department in implementing this Section.
(Source: P.A. 99-581, eff. 1-1-17; 100-513, eff. 1-1-18.)

(20 ILCS 2305/8.3)
Sec. 8.3. (Repealed).
(Source: P.A. 90-82, eff. 7-10-97. Repealed by P.A. 99-933, eff. 1-27-17.)

(20 ILCS 2305/8.4)
Sec. 8.4. Immunization Advisory Committee. The Director of Public Health shall appoint an Immunization Advisory Committee to advise the Director on immunization issues. The Director shall take into consideration any comments or recommendations made by the Advisory Committee. The Immunization Advisory Committee shall be composed of the following members with knowledge of immunization issues: a pediatrician, a physician licensed to practice medicine in all its branches, a family physician, an infectious disease specialist from a university based center, 2 representatives of a local health department, a registered nurse, a school nurse, a public health provider, a public health officer or administrator, a representative of a children's hospital, 2 representatives of immunization advocacy organizations, a representative from the State Board of Education, a person with expertise in bioterrorism issues, and any other individuals or organization representatives designated by the Director. The Director shall designate one of the Advisory Committee members to serve as the Chairperson of the Advisory Committee.
(Source: P.A. 92-561, eff. 6-24-02.)



20 ILCS 2310/ - Civil Administrative Code of Illinois. (Department of Public Health Powers and Duties Law)

Article 2310 - Department Of Public Health

(20 ILCS 2310/Art. 2310 heading)

(20 ILCS 2310/2310-1)
Sec. 2310-1. Article short title. This Article 2310 of the Civil Administrative Code of Illinois may be cited as the Department of Public Health Powers and Duties Law.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2310/2310-5)
Sec. 2310-5. Definitions. In this Law:
"Department" means the Department of Public Health.
"Director" means the Director of Public Health.
"Public health emergency" has the meaning set forth in Section 4 of the Illinois Emergency Management Agency Act.
(Source: P.A. 93-829, eff. 7-28-04.)

(20 ILCS 2310/2310-10) (was 20 ILCS 2310/55)
Sec. 2310-10. Powers and duties, generally. The Department has the powers and duties enumerated in the Sections following this Section.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2310/2310-12)
Sec. 2310-12. Internal oversight review and unified report. As required in Section 1-37 of the Department of Human Services Act, the Department shall conduct an internal review and work in conjunction with the Department of Human Services and other State human services agencies in the development of a unified report to the General Assembly summarizing the provider contracts issued by the agencies; auditing requirements related to these contracts; licensing and training requirements subject to audits; mandated reporting requirements for grant recipients and contractual providers; the extent to which audits or rules are redundant or result in duplication; and proposed actions to address the redundancy or duplication.
(Source: P.A. 96-1141, eff. 7-21-10.)

(20 ILCS 2310/2310-12a)
Sec. 2310-12a. Cross-agency prequalification and master service agreements. As required in Section 1-37a of the Department of Human Services Act, the Department shall have the authority and is hereby directed to collaborate with the Department of Human Services and other State human services agencies in the adoption of joint rules to establish (i) a cross-agency prequalification process for contracting with human service providers; (ii) a cross-agency master service agreement of standard terms and conditions for contracting with human service providers; and (iii) a cross-agency common service taxonomy for human service providers to streamline the processes referenced in this Section and outlined in Section 1-37a of the Department of Human Services Act.
(Source: P.A. 97-210, eff. 7-28-11.)

(20 ILCS 2310/2310-15) (was 20 ILCS 2310/55.02)
Sec. 2310-15. General supervision of health; delegation to certified local health departments. To have the general supervision of the interests of the health and lives of the people of the State and to exercise the rights, powers, and duties of those Acts that it is by law authorized to enforce. The Department shall have the general authority to delegate to certified local health departments the duties and powers under those Acts it is authorized to enforce for the purpose of local administration and enforcement. Upon accepting the delegation of duties and powers, certified local health departments shall administer and enforce the minimum program standards promulgated by the Department under the provisions of those Acts. Certified local health departments may establish reasonable fees for the permits, licenses, or other activities performed under the delegation agreement. Upon delegation of duties and powers, the Department may waive any portion of its fees established by statute or rule.
(Source: P.A. 95-205, eff. 1-1-08.)

(20 ILCS 2310/2310-20) (was 20 ILCS 2310/55.17)
Sec. 2310-20. Promoting information of general public. To promote the information of the general public in all matters pertaining to health.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2310/2310-22)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 2310-22. Tracking food deserts. The Department shall provide an annual report to the General Assembly by December 31 of each year that identifies the locations of food deserts within the State and provides information about health issues associated with food deserts. If the annual report contains information from the federal government that identifies the locations of food deserts in the State and provides information on health issues associated with food deserts, then the requirements of this Section shall be satisfied. For the purposes of this Section, "food desert" means a location vapid of fresh fruit, vegetables, and other healthful whole foods, in part due to a lack of grocery stores, farmers' markets, or healthy food providers.
(Source: P.A. 100-493, eff. 6-1-18.)

(20 ILCS 2310/2310-25) (was 20 ILCS 2310/55.05)
Sec. 2310-25. Disbursements to agencies and organizations; payments for individuals. To approve the disbursement of State and federal funds to local health authorities and to other public or private agencies and organizations for the development of health programs or services, and to make payments to or on behalf of individuals suffering from diseases or disabilities from appropriations made available to the Department for those purposes.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2310/2310-30) (was 20 ILCS 2310/55.12)
Sec. 2310-30. Contracts for health services and products. To enter into contracts with the Federal Government, other States, local governmental units, and other public or private agencies or organizations for the purchase, sale, or exchange of health services and products that may benefit the health of the people.
(Source: P.A. 90-372, eff. 7-1-98; 91-239, eff. 1-1-00.)

(20 ILCS 2310/2310-33)
Sec. 2310-33. Access to patient claims and encounter data. To establish reasonable billing rates for persons requesting electronic access to patient data collected under Section 4-2 of the Illinois Health Finance Reform Act for use by a requesting entity, including, but not limited to, an agency, academic research organization, or private sector organization, and for producing studies, data products, or analyses of such data. All moneys received by the Department from the billing authorized under this Section must be deposited into the Public Health Special State Projects Fund. In providing electronic access to patient claims and encounter data, the Department shall undertake all steps necessary under State and federal law, including the Gramm-Leach-Bliley Act (12 U.S.C. §1811 et. seq.) and the Health Insurance Portability and Accountability Act privacy regulations (45 C.F.R. Part 164), to protect patient confidentiality in order to prevent the identification of individual patients.
(Source: P.A. 94-501, eff. 8-8-05.)

(20 ILCS 2310/2310-35) (was 20 ILCS 2310/55.27)
Sec. 2310-35. Federal monies; indirect cost reimbursements. To accept, receive, and receipt for federal monies, for and in behalf of the State, given by the federal government under any federal law to the State for health purposes, surveys, or programs, and to adopt necessary rules pertaining thereto pursuant to the Illinois Administrative Procedure Act. To deposit indirect cost reimbursements received by the Department into the Public Health Special State Projects Fund, and to expend those funds, subject to appropriation, for public health purposes only.
(Source: P.A. 93-829, eff. 7-28-04.)

(20 ILCS 2310/2310-40) (was 20 ILCS 2310/55.28)
Sec. 2310-40. Gifts and donations. To accept, receive, and receipt for gifts, donations, grants, or bequests for health purposes.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2310/2310-45) (was 20 ILCS 2310/55.29)
Sec. 2310-45. State Treasurer as custodian of funds. Funds received by the Department pursuant to Section 2310-35 or 2310-40 shall be deposited with the State Treasurer and held and disbursed by the Treasurer in accordance with the Treasurer as Custodian of Funds Act.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2310/2310-50) (was 20 ILCS 2310/55.19)
Sec. 2310-50. Cooperation of organizations and agencies. To enlist the cooperation of organizations of physicians and other agencies for the promotion and improvement of health and sanitation throughout the State.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2310/2310-50.5)
Sec. 2310-50.5. Coordination concerning public health emergencies. To coordinate with the Illinois Emergency Management Agency with respect to planning for and responding to public health emergencies, as defined in Section 4 of the Illinois Emergency Management Agency Act. The Department shall additionally cooperate with the Governor, other State agencies and local authorities, including local public health authorities, in the development of strategies and plans to protect the public health in the event of a public health emergency, as defined in Section 4 of the Illinois Emergency Management Agency Act.
(Source: P.A. 93-249, eff. 7-22-03; 93-829, eff. 7-28-04.)

(20 ILCS 2310/2310-55) (was 20 ILCS 2310/55.14)
Sec. 2310-55. Collecting information regarding mortality and other matters. To obtain, collect, and preserve information relative to mortality, morbidity, disease, and health that may be useful in the discharge of its duties or may contribute to the promotion of health or to the security of life in this State.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2310/2310-55.5)
Sec. 2310-55.5. Free and reduced fare services. The Regional Transportation Authority shall monthly provide the Department with a list of riders that receive free or reduced fares under the Regional Transportation Authority Act. The list shall include an individual's name, address, and date of birth. The Department shall, within 2 weeks after receipt of the list, report back to the Regional Transportation Authority any discrepancies that indicate that a rider receiving free or reduced fare services is deceased.
(Source: P.A. 97-781, eff. 1-1-13.)

(20 ILCS 2310/2310-57)
Sec. 2310-57. Collecting information regarding hospital discharges and surgery. The Department of Public Health shall establish a system for the collection of data regarding hospital discharges and inpatient and outpatient surgery performed at hospitals and licensed ambulatory surgical treatment centers.
The Department may establish a system to provide data to hospitals required for accreditation, including data required by the Joint Commission on Accreditation of Healthcare Organizations.
The Department may adopt any rules necessary to carry out this function, including reasonable fees for providing accreditation data. The Department may contract with a vendor to collect any data required to be submitted to the Department under this Section.
(Source: P.A. 92-597, eff. 6-28-02.)

(20 ILCS 2310/2310-60) (was 20 ILCS 2310/55.22)
Sec. 2310-60. Publishing documents relating to health. To print, publish, and distribute documents, reports, bulletins, certificates, and other matter relating to the prevention of diseases and the health and sanitary conditions of the State.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2310/2310-65) (was 20 ILCS 2310/55.26)
Sec. 2310-65. Hospital construction and health service programs. To conduct State-wide inventories of existing hospitals, health service facilities, and personnel for hospital and medical care and a survey of need of hospitals, health service facilities, and personnel; to adopt State plans, based upon those inventories and surveys, embracing a hospital construction program and a health service program for hospital and medical care; to make reports in the form and containing the information that the Surgeon General of the United States Public Health Service may from time to time reasonably require; and to do all other things on behalf of the State that may be necessary in order for the State to participate in the benefits of the Hospital Survey and Construction Act, enacted by the 79th Congress, and any other Act enacted by Congress pertaining to hospital and medical care and health services. The Department is designated as the sole State agency for the administration of those State plans and as the agency for receiving payments to the State from the United States of America in accordance with the provisions of those Acts of Congress.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2310/2310-67)
Sec. 2310-67. Health care facility closure.
(a) In this Section:
"Closing" means ceasing all operations under an existing facility license that results in patients no longer being treated at the closed location. The term "closing" does not include a situation where a facility ceases operations at one location while contemporaneously establishing a replacement facility in another location.
"Health care facility" or "facility" means a public or private hospital, ambulatory surgical treatment center, nursing home, or kidney disease treatment center.
(b) A hospital must provide a written pre-closing statement to the Department no less than 90 days before permanently closing its facility. A health care facility other than a hospital must provide a written pre-closing statement to the Department no less than 90 days before permanently closing its facility. The statement must address all of the following:
(1) Whether arrangements have been made for the

timely transfer of patient records, regardless of format, to another health care facility, or another secure facility. The name of the new location shall be published on the Department's website.

(2) Whether an agreement with the facility receiving

the patient records has been made that provides for the following:

(A) Safe storage of patient records.
(B) Privacy of patient record information.
(C) Availability of patient records for release

to individuals lawfully authorized to receive them.

(D) Periodic destruction of patient records for

which the statutory retention period has expired.

(3) Whether the health care facility has arranged to

provide notice to the public, at least 30 days before closing, of the planned closing of the facility. The notice must include an explanation of how to obtain copies of the patient records for those authorized to access those records. Notice may be given by publication in a newspaper of general circulation in the area in which the health care facility is located.

(4) In the case of a hospital, whether arrangements

have been made for (i) the timely transfer of medical staff credentialing files and (ii) notification to physicians on the hospital's staff of the location of those files.

(5) Whether arrangements have been made for the

transfer or disposal of hazardous and other waste, if any, in accordance with the Radiation Protection Act, the Environmental Protection Act, and other applicable laws and regulations.

(6) Whether arrangements have been made for the

disposition of legend drugs, if any, in accordance with the Pharmacy Practice Act and other applicable laws and regulations.

(7) Whether arrangements have been made for securing

the health care facility building or buildings and remaining medical equipment, if any.

(8) The intended date upon which business will cease.
(b) The Department shall require a closed health care facility, or its designee, to provide to the Department a written post-closing statement that (i) describes the completion of, and any changes to, the plan of closure set forth in the facility's pre-closing statement and (ii) states the actual date on which business ceased. The Department may verify that the arrangements or other provisions of the plan of closure have been implemented and shall notify appropriate State and federal authorities of the closure to ensure compliance with other applicable laws and regulations.
(Source: P.A. 96-596, eff. 8-18-09.)

(20 ILCS 2310/2310-75) (was 20 ILCS 2310/55.38)
Sec. 2310-75. (Repealed).
(Source: P.A. 92-84, eff. 7-1-02. Repealed internally, eff. 7-1-02.)

(20 ILCS 2310/2310-76)
Sec. 2310-76. Chronic Disease Prevention and Health Promotion Task Force.
(a) In Illinois, as well as in other parts of the United States, chronic diseases are a significant health and economic problem for our citizens and State government. Chronic diseases such as cancer, diabetes, cardiovascular disease, and arthritis are largely preventable non-communicable conditions associated with risk factors such as poor nutrition, physical inactivity, tobacco or alcohol abuse, as well as other social determinants of chronic illness. It is fully documented by national and State data that significant disparity exists between racial, ethnic, and socioeconomic groups and that the incidence and impact of many of these conditions disproportionately affect these populations.
Chronic diseases can take away a person's quality of life or his or her ability to work. The Centers for Disease Control and Prevention reports that 7 out of 10 Americans who die each year, or more than 1.7 million people, die of a chronic disease. In Illinois, studies have indicated that during the study period the State has spent more than $12.5 billion in health care dollars to treat chronic diseases in our State. The financial burden for Illinois from the impact of lost work days and lower employee productivity during the same time period related to chronic diseases resulted in an annual economic loss of $43.6 billion. These same studies have concluded that improvements in preventing and managing chronic diseases could drastically reduce future costs associated with chronic disease in Illinois and that the most effective way to trim healthcare spending in Illinois and across the U.S. is to take measures aimed at preventing diseases before we have to treat them. Furthermore, by addressing health disparities and by targeting chronic disease prevention and health promotion services toward the highest risk groups, especially in communities where racial, ethnic, and socioeconomic factors indicate high rates of these diseases, the goals of improving the overall health status for all Illinois residents can be achieved. Health promotion and prevention programs and activities are scattered throughout a number of State agencies with various streams of funding and little coordination. While the State has been looking at making significant changes to healthcare coverage for a portion of the population, in order to have the most effective impact, any changes to the healthcare delivery system in Illinois should take into consideration and integrate the role of prevention and health promotion in that system.
(b) Subject to appropriation, a Task Force on Chronic Disease Prevention and Health Promotion shall be convened to study and make recommendations regarding the structure of the chronic disease prevention and health promotion system in Illinois, as well as changes that should be made to the system in order to integrate and coordinate efforts in the State and ensure continuity and consistency of purpose and the elimination of disparity in the delivery of this care in Illinois.
(c) The Department of Public Health shall have primary responsibility for, and shall provide staffing and technical and administrative support for, the Task Force in its efforts. The other State agencies represented on the Task Force shall work cooperatively with the Department of Public Health to provide administrative and technical support to the Task Force in its efforts. Membership of the Task Force shall consist of 19 members as follows: the Public Health Advocate, appointed by the Governor; the Director of Public Health, who shall serve as Chair; the Secretary of Human Services or his or her designee; the Director of Aging or his or her designee; the Director of Healthcare and Family Services or his or her designee; 4 members of the General Assembly, one from the State Senate appointed by the President of the Senate, one from the State Senate appointed by the Minority Leader of the Senate, one from the House of Representatives appointed by the Speaker of the House, and one from the House of Representatives appointed by the Minority Leader of the House; and 10 members appointed by the Director of Public Health and who shall be representative of State associations and advocacy organizations with a primary focus that includes chronic disease prevention, public health delivery, medicine, health care and disease management, or community health.
(d) The Task Force shall seek input from interested parties and shall hold a minimum of 3 public hearings across the State, including one in northern Illinois, one in central Illinois, and one in southern Illinois.
(e) On or before December 31, 2010, the Task Force shall, at a minimum, make recommendations to the General Assembly and the Director of Public Health on the following: reforming the delivery system for chronic disease prevention and health promotion in Illinois; ensuring adequate funding for infrastructure and delivery of programs; addressing health disparity; and the role of health promotion and chronic disease prevention in support of State spending on health care.
(Source: P.A. 95-900, eff. 8-25-08; 96-328, eff. 8-11-09; 96-1073, eff. 7-16-10.)

(20 ILCS 2310/2310-77)
Sec. 2310-77. Chronic Disease Nutrition and Outcomes Advisory Commission.
(a) Subject to appropriation, the Chronic Disease Nutrition and Outcomes Advisory Commission is created to advise the Department on how best to incorporate nutrition as a chronic disease management strategy into State health policy to avoid Medicaid hospitalizations, and how to measure health care outcomes that will likely be required by new federal legislation.
(b) The Commission shall consist of all of the following members:
(1) One member of the Senate appointed by the

President of the Senate and one member of the Senate appointed by the Minority Leader of the Senate.

(2) One member of the House of Representatives

appointed by the Speaker of the House of Representatives and one member of the House of Representatives appointed by the Minority Leader of the House of Representatives.

(3) Five members appointed by the Governor as follows:
(A) One representative of a not-for-profit social

service agency that provides clinical nutrition services to individuals with HIV/AIDS and other chronic diseases.

(B) One representative of a teaching medical

hospital that collaborates with community social service providers.

(C) One representative of a social service agency

that provides outreach, counseling, and housing for chronically ill individuals.

(D) One person who is a licensed physician with

expertise in treating individuals with chronic illnesses, including heart disease, hypertension, and HIV/AIDS, among others.

(E) One representative of a not-for-profit

community based agency that provides direct care, supportive services, and education related to chronic illnesses, including heart disease, hypertension, and HIV/AIDS, among others.

Each Commission member shall serve for a term of 3 years and until his or her successor is appointed. Vacancies shall be filled in the same manner as original appointments.
(c) The Commission shall meet to organize and select a chairperson upon appointment of a majority of the members. The chairperson shall be elected by a majority vote of the members appointed to the Commission. The Commission shall meet at least 4 times a year at the call of the chairperson. Members of the Commission shall serve without compensation, but may be reimbursed for reasonable expenses incurred as a result of their duties as members of the Commission from funds appropriated to the Department for that purpose.
(d) The Commission shall submit an annual report to the Department on or before July 1, 2011 and on or before July 1 of each year thereafter with its recommendations.
(e) The Department shall provide administrative and staff support to the Commission.
(Source: P.A. 96-1502, eff. 1-27-11.)

(20 ILCS 2310/2310-80)
Sec. 2310-80. (Repealed).
(Source: P.A. 91-357, eff. 7-29-99. Repealed by P.A. 99-933, eff. 1-27-17.)

(20 ILCS 2310/2310-90) (was 20 ILCS 2310/55.09)
Sec. 2310-90. Laboratories; fees; Public Health Laboratory Services Revolving Fund. To maintain physical, chemical, bacteriological, and biological laboratories; to make examinations of milk, water, atmosphere, sewage, wastes, and other substances, and equipment and processes relating thereto; to make diagnostic tests for diseases and tests for the evaluation of health hazards considered necessary for the protection of the people of the State; and to assess a reasonable fee for services provided as established by regulation, under the Illinois Administrative Procedure Act, which shall not exceed the Department's actual costs to provide these services.
Excepting fees collected under the Newborn Metabolic Screening Act and the Lead Poisoning Prevention Act, all fees shall be deposited into the Public Health Laboratory Services Revolving Fund. Other State and federal funds related to laboratory services may also be deposited into the Fund, and all interest that accrues on the moneys in the Fund shall be deposited into the Fund.
Moneys shall be appropriated from the Fund solely for the purposes of testing specimens submitted in support of Department programs established for the protection of human health, welfare, and safety, and for testing specimens submitted by physicians and other health care providers, to determine whether chemically hazardous, biologically infectious substances, or other disease causing conditions are present.
(Source: P.A. 96-328, eff. 8-11-09.)

(20 ILCS 2310/2310-100) (was 20 ILCS 2310/55.16)
Sec. 2310-100. Work of local health officers and agencies. To keep informed of the work of local health officers and agencies throughout the State.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2310/2310-105) (was 20 ILCS 2310/55.18)
Sec. 2310-105. Supervising and aiding local authorities. To supervise, aid, direct, and assist local health authorities or agencies in the administration of the health laws.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2310/2310-110) (was 20 ILCS 2310/55.25)
Sec. 2310-110. Defense zones for public health purposes; local approval. To define the boundaries of defense zones within this State for public health purposes, to alter those boundaries from time to time, to establish and maintain health departments in those defense zones, and to prescribe their powers and duties; provided, that no city, village, or incorporated town that has established and is maintaining a board of health or public health board or department pursuant to the provisions of the Illinois Municipal Code, or any portion of that municipality or any territory owned by, leased to, or subject to the jurisdiction of any such municipality, shall be included within any such defense zone except upon approval of the corporate authorities of the municipality or of the mayor or president of the board of trustees of the municipality unless or until that approval is rescinded by action of the city council or board of trustees; provided, that in cities and villages under the commission form of government, that approval must be concurred in by a majority of the council.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2310/2310-130) (was 20 ILCS 2310/55.82)
Sec. 2310-130. Medicare or Medicaid certification fee; Health Care Facility and Program Survey Fund. To establish and charge a fee to any facility or program applying to be certified to participate in the Medicare program under Title XVIII of the federal Social Security Act or in the Medicaid program under Title XIX of the federal Social Security Act to cover the costs associated with the application, inspection, and survey of the facility or program and processing of the application. The Department shall establish the fee by rule, and the fee shall be based only on those application, inspection, and survey and processing costs not reimbursed to the State by the federal government. The fee shall be paid by the facility or program before the application is processed.
The fees received by the Department under this Section shall be deposited into the Health Care Facility and Program Survey Fund, which is hereby created as a special fund in the State treasury. Moneys in the Fund shall be appropriated to the Department and may be used for any costs incurred by the Department, including personnel costs, in the processing of applications for Medicare or Medicaid certification.
Beginning July 1, 2011, the Department shall employ a minimum of one surveyor for every 500 licensed long term care beds. Beginning July 1, 2012, the Department shall employ a minimum of one surveyor for every 400 licensed long term care beds. Beginning July 1, 2013, the Department shall employ a minimum of one surveyor for every 300 licensed long term care beds.
The Department shall establish a surveyor development unit funded from money deposited in the Long Term Care Monitor/Receiver Fund.
(Source: P.A. 96-1372, eff. 7-29-10; 97-489, eff. 1-1-12.)

(20 ILCS 2310/2310-135) (was 20 ILCS 2310/55.37)
Sec. 2310-135. Notice of suspension or termination of medical services provider under Public Aid Code. When the Department receives notice from the Department of Healthcare and Family Services (formerly Department of Public Aid), as required by Section 2205-10 of the Department of Healthcare and Family Services Law (20 ILCS 2205/2205-10), that the authorization to provide medical services under Article V of the Illinois Public Aid Code has been suspended or terminated with respect to any person, firm, corporation, association, agency, institution, or other legal entity licensed under any Act administered by the Department of Public Health, the Department of Public Health shall determine whether there are reasonable grounds to investigate the circumstances that resulted in the suspension or termination. If such reasonable grounds are found, the Department of Public Health shall conduct an investigation and take disciplinary action against the licensee that the Department determines to be required under the appropriate licensing Act.
(Source: P.A. 95-331, eff. 8-21-07.)

(20 ILCS 2310/2310-140) (was 20 ILCS 2310/55.37a)
Sec. 2310-140. Recommending suspension of licensed health care professional. The Director, upon making a determination based upon information in the possession of the Department that continuation in practice of a licensed health care professional would constitute an immediate danger to the public, shall submit a written communication to the Director of Professional Regulation indicating that determination and additionally (i) providing a complete summary of the information upon which the determination is based and (ii) recommending that the Director of Professional Regulation immediately suspend the person's license. All relevant evidence, or copies thereof, in the Department's possession may also be submitted in conjunction with the written communication. A copy of the written communication, which is exempt from the copying and inspection provisions of the Freedom of Information Act, shall at the time of submittal to the Director of Professional Regulation be simultaneously mailed to the last known business address of the licensed health care professional by certified or registered postage, United States Mail, return receipt requested. Any evidence, or copies thereof, that is submitted in conjunction with the written communication is also exempt from the copying and inspection provisions of the Freedom of Information Act.
For the purposes of this Section, "licensed health care professional" means any person licensed under the Illinois Dental Practice Act, the Nurse Practice Act, the Medical Practice Act of 1987, the Pharmacy Practice Act, the Podiatric Medical Practice Act of 1987, or the Illinois Optometric Practice Act of 1987.
(Source: P.A. 95-639, eff. 10-5-07; 95-689, eff. 10-29-07; 95-876, eff. 8-21-08.)

(20 ILCS 2310/2310-145)
Sec. 2310-145. Registry of health care professionals. The Department of Public Health shall maintain a registry of all active-status health care professionals, including nurses, nurse practitioners, advanced practice registered nurses, physicians, physician assistants, psychologists, professional counselors, clinical professional counselors, and pharmacists.
The registry must consist of information shared between the Department of Public Health and the Department of Financial and Professional Regulation via a secure communication link. The registry must be updated on a quarterly basis.
The registry shall be accessed in the event of an act of bioterrorism or other public health emergency or for the planning for the possibility of such an event.
(Source: P.A. 100-513, eff. 1-1-18.)

(20 ILCS 2310/2310-155) (was 20 ILCS 2310/55.24)
Sec. 2310-155. Transfer of realty to other State agency; acquisition of federal lands. To transfer jurisdiction of any realty under the control of the Department to any other department of State government, or to the State Employees Housing Commission, or to acquire or accept federal lands, when the transfer, acquisition, or acceptance is advantageous to the State and is approved in writing by the Governor.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2310/2310-170) (was 20 ILCS 2310/55.30)
Sec. 2310-170. No application to sanitary district with population over 1,000,000. Nothing contained in the Civil Administrative Code of Illinois shall apply to or be construed in any manner to affect the property, real, personal, or mixed and wherever situated, or the channels, drains, ditches, and outlets and adjuncts and additions thereto and their use, operation, and maintenance and the right to the flow of water therein for sewage dilution, or affect the jurisdiction, rights, power, duties, and obligations of any existing sanitary district that now has a population of 1,000,000 or more within its territorial limits.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2310/2310-185) (was 20 ILCS 2310/55.51)
Sec. 2310-185. Criminal history record information. Whenever the Department is authorized or required by law to consider some aspect of criminal history record information for the purpose of carrying out its statutory powers and responsibilities, then, upon request and payment of fees in conformance with the requirements of Section 2605-400 of the Department of State Police Law (20 ILCS 2605/2605-400), the Department of State Police is authorized to furnish, pursuant to positive identification, the information contained in State files that is necessary to fulfill the request.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2310/2310-186)
Sec. 2310-186. (Repealed).
(Source: P.A. 96-632, eff. 8-24-09. Repealed by P.A. 99-933, eff. 1-27-17.)

(20 ILCS 2310/2310-195) (was 20 ILCS 2310/55.39)
Sec. 2310-195. Administrative rules. To adopt all administrative rules that may be necessary for the effective administration, enforcement, and regulation of all matters for which the Department has jurisdiction or responsibility.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2310/2310-200) (was 20 ILCS 2310/55.53)
Sec. 2310-200. Programs to expand access to primary care.
(a) The Department shall establish a program to expand access to comprehensive primary care in medically underserved communities throughout Illinois. This program may include the provision of financial support and technical assistance to eligible community health centers. To be eligible for those grants, community health centers must meet requirements comparable to those enumerated in Sections 329 and 330 of the federal Public Health Service Act. In establishing its program, the Department shall avoid duplicating resources in areas already served by community health centers.
(b) The Department may develop financing programs with the Illinois Finance Authority to carry out the purposes of the Civil Administrative Code of Illinois or any other Act that the Department is responsible for administering. The Department may transfer to the Illinois Finance Authority, into an account outside of the State treasury, any moneys it deems necessary from its accounts to establish bond reserve or credit enhancement escrow accounts, or loan or equipment leasing programs. The disposition of moneys at the conclusion of any such financing program shall be determined by an interagency agreement.
(Source: P.A. 93-205, eff. 1-1-04.)

(20 ILCS 2310/2310-205) (was 20 ILCS 2310/55.57)
Sec. 2310-205. Community health centers. From appropriations from the Community Health Center Care Fund, a special fund in the State treasury which is hereby created, the Department shall provide financial assistance (i) to migrant health centers and community health centers established pursuant to Sections 329 or 330 of the federal Public Health Service Act or that meet the standards contained in either of those Sections and (ii) for the purpose of establishing new migrant health centers or community health centers in areas of need.
(Source: P.A. 91-239, eff. 1-1-00; 91-357, eff. 7-29-99; 92-16, eff. 6-28-01.)

(20 ILCS 2310/2310-210)
Sec. 2310-210. (Repealed).
(Source: P.A. 97-1141, eff. 12-28-12. Repealed by P.A. 99-933, eff. 1-27-17.)

(20 ILCS 2310/2310-215) (was 20 ILCS 2310/55.62)
Sec. 2310-215. Center for Minority Health Services.
(a) The Department shall establish a Center for Minority Health Services to advise the Department on matters pertaining to the health needs of minority populations within the State.
(b) The Center shall have the following duties:
(1) To assist in the assessment of the health needs

of minority populations in the State.

(2) To recommend treatment methods and programs that

are sensitive and relevant to the unique linguistic, cultural, and ethnic characteristics of minority populations.

(3) To provide consultation, technical assistance,

training programs, and reference materials to service providers, organizations, and other agencies.

(4) To promote awareness of minority health concerns,

and encourage, promote, and aid in the establishment of minority services.

(5) To disseminate information on available minority

services.

(6) To provide adequate and effective opportunities

for minority populations to express their views on Departmental policy development and program implementation.

(7) To coordinate with the Department on Aging and

the Department of Healthcare and Family Services to coordinate services designed to meet the needs of minority senior citizens.

(8) To promote awareness of the incidence of

Alzheimer's disease and related dementias among minority populations and to encourage, promote, and aid in the establishment of prevention and treatment programs and services relating to this health problem.

(c) For the purpose of this Section, "minority" shall mean and include any person or group of persons who are any of the following:
(1) American Indian or Alaska Native (a person having

origins in any of the original peoples of North and South America, including Central America, and who maintains tribal affiliation or community attachment).

(2) Asian (a person having origins in any of the

original peoples of the Far East, Southeast Asia, or the Indian subcontinent, including, but not limited to, Cambodia, China, India, Japan, Korea, Malaysia, Pakistan, the Philippine Islands, Thailand, and Vietnam).

(3) Black or African American (a person having

origins in any of the black racial groups of Africa). Terms such as "Haitian" or "Negro" can be used in addition to "Black or African American".

(4) Hispanic or Latino (a person of Cuban, Mexican,

Puerto Rican, South or Central American, or other Spanish culture or origin, regardless of race).

(5) Native Hawaiian or Other Pacific Islander (a

person having origins in any of the original peoples of Hawaii, Guam, Samoa, or other Pacific Islands).

(Source: P.A. 97-396, eff. 1-1-12.)

(20 ILCS 2310/2310-216)
Sec. 2310-216. Culturally Competent Healthcare Demonstration Program.
(a) Research demonstrates that racial and ethnic minorities generally receive health care that is of a lesser quality than the majority population and have poorer health outcomes on a number of measures. The 2007 State Health Improvement Plan calls for increased cultural competence in Illinois health care settings, based on national standards that indicate cultural competence is an important aspect of the quality of health care delivered to racial, ethnic, religious, and other minorities. Based on the research and national standards, the General Assembly finds that increasing cultural competence among health care providers will improve the quality of health care delivered to minorities in Illinois.
(b) Subject to appropriation for this purpose, the Department shall establish the Culturally Competent Health Care Demonstration Program. For purposes of this Section, "culturally competent health care" means the ability of health care providers to understand and respond to the cultural and linguistic needs brought by patients to the health care encounter. The Program shall establish models that reflect best practices in culturally competent health care and that expand the delivery of culturally competent health care in Illinois.
(c) The Program shall consist of (i) demonstration grants awarded by the Department to public or private health care entities geographically distributed around the State; (ii) an ongoing collaborative learning project among the grantees; and (iii) an evaluation of the effect of the demonstration grants in improving the quality of health care for racial and ethnic minorities. The Department may contract with a vendor with experience in racial and ethnic health disparities and cultural competency to conduct the evaluation and provide support for the collaborative learning project. The vendor shall be a not-for-profit organization that represents a partnership of public, private, and voluntary health organizations that focuses on prevention, development of the public health system, and the reduction of racial and ethnic health disparities, and that engages health disparities stakeholders in its efforts.
(Source: P.A. 95-630, eff. 9-25-07; 95-876, eff. 8-21-08.)

(20 ILCS 2310/2310-217)
Sec. 2310-217. (Repealed).
(Source: P.A. 96-31, eff. 6-30-09. Repealed by P.A. 99-527, eff. 1-1-17.)

(20 ILCS 2310/2310-220) (was 20 ILCS 2310/55.73)
Sec. 2310-220. Findings; rural obstetrical care. The General Assembly finds that substantial areas of rural Illinois lack adequate access to obstetrical care. The primary cause of this problem is the absence of qualified practitioners who are willing to offer obstetrical services. A significant barrier to recruiting and retaining those practitioners is the high cost of professional liability insurance for practitioners offering obstetrical care.
Therefore, the Department, from funds appropriated for that purpose, shall award grants to physicians practicing obstetrics in rural designated shortage areas, as defined in Section 3.04 of the Family Practice Residency Act, for the purpose of reimbursing those physicians for the costs of obtaining malpractice insurance relating to obstetrical services. The Department shall establish reasonable conditions, standards, and duties relating to the application for and receipt of the grants.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2310/2310-225) (was 20 ILCS 2310/55.58)
Sec. 2310-225. Nurse incentive program for medically underserved areas. The Department shall undertake a study to determine what incentives might be necessary to attract nurses to practice in medically underserved areas of Illinois. Based on the research and experience of other states and the private sector, a variety of incentive programs should be examined for their feasibility and possible development and implementation in Illinois. Based upon the results of this study, the Department may implement a nurse incentive program, subject to available appropriations.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2310/2310-227)
Sec. 2310-227. (Repealed).
(Source: P.A. 92-16, eff. 6-28-01. Repealed by P.A. 99-933, eff. 1-27-17.)

(20 ILCS 2310/2310-228)
Sec. 2310-228. Nursing workforce database.
(a) The Department shall, subject to appropriation and in consultation with the Illinois Coalition for Nursing Resources, the Illinois Nurses Association, and other nursing associations, establish and administer a nursing workforce database. The database shall be assembled from data currently collected by State agencies or departments that may be released under the Freedom of Information Act and shall be maintained with the assistance of the Department of Professional Regulation, the Department of Labor, the Department of Employment Security, and any other State agency or department with access to nursing workforce-related information.
(b) The objective of establishing the database shall be to compile the following data related to the nursing workforce that is currently collected by State agencies or departments that may be released under the Freedom of Information Act:
(1) Data on current and projected population

demographics and available health indicator data to determine how the population needs relate to the demand for nursing services.

(2) Data to create a dynamic system for projecting

nurse workforce supply and demand.

(3) Data related to the development of a nursing

workforce that considers the diversity, educational mix, geographic distribution, and number of nurses needed within the State.

(4) Data on the current and projected numbers of

nurse faculty who are needed to educate the nurses who will be needed to meet the needs of the residents of the State.

(5) Data on nursing education programs within the

State including number of nursing programs, applications, enrollments, and graduation rates.

(6) Data needed to develop collaborative models

between nursing education and practice to identify necessary competencies, educational strategies, and models of professional practice.

(7) Data on nurse practice setting, practice

locations, and specialties.

(c) To accomplish the objectives set forth in subsection (b), data compiled by the Department into a database may be used by the Department, medical institutions and societies, health care facilities and associations of health care facilities, and nursing programs to assess current and projected nursing workforce shortfalls and develop strategies for overcoming them. Notwithstanding any other provision of law, the Department may not disclose any data that it compiles under this Section in a manner that would allow the identification of any particular health care professional or health care facility.
(d) Nothing in this Section shall be construed as requiring any health care facility to file or submit any data, information, or reports to the Department or any State agency or department.
(e) No later than January 15, 2006, the Department shall submit a report to the Governor and to the members of the General Assembly regarding the development of the database and the effectiveness of its use.
(Source: P.A. 93-795, eff. 1-1-05.)

(20 ILCS 2310/2310-230) (was 20 ILCS 2310/55.67)
Sec. 2310-230. Reevaluation of health manpower shortage areas. The Department shall reevaluate the health manpower shortage areas after each decennial census.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2310/2310-235)
Sec. 2310-235. (Repealed).
(Source: P.A. 91-239, eff. 1-1-00. Repealed by P.A. 99-933, eff. 1-27-17.)

(20 ILCS 2310/2310-250) (was 20 ILCS 2310/55.13)
Sec. 2310-250. Distribution of vaccines and other medicines and products. To acquire and distribute free of charge for the benefit of citizens of the State upon request by physicians licensed in Illinois to practice medicine in all of its branches or by licensed hospitals in the State diphtheria antitoxin, typhoid vaccine, smallpox vaccine, poliomyelitis vaccine and other sera, vaccines, prophylactics, and drugs that are of recognized efficiency in the diagnosis, prevention, and treatment of diseases; also biological products, blood plasma, penicillin, sulfonamides, and other products and medicines that are of recognized therapeutic efficiency in the use of first aid treatment in case of accidental injury or in the prevention and treatment of diseases or conditions harmful to health; provided that those drugs shall be manufactured only during the period that they are not made readily available by private sources. These medications and biologics may be distributed through public and private agencies or individuals and firms designated by the Director as authorized agencies for this purpose.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2310/2310-252)
Sec. 2310-252. Guidelines for needle disposal; education.
(a) The Illinois Department of Public Health, in cooperation with the Illinois Environmental Protection Agency, must create guidelines for the proper disposal of hypodermic syringes, needles, and other sharps used for self-administration purposes that are consistent with the available guidelines regarding disposal for home health care products provided by the United States Environmental Protection Agency. In establishing these guidelines, the Department shall promote flexible and convenient disposal methods appropriate to the area and level of services available to the person disposing of the hypodermic syringe, needle, or other sharps. The Department guidelines shall encourage the use of safe disposal programs that include, but are not limited to, the following:
(1) drop box or supervised collection sites;
(2) sharps mail-back programs;
(3) syringe exchange programs; and
(4) at-home needle destruction devices.
(b) The Illinois Department of Public Health must develop educational materials regarding the safe disposal of hypodermic syringes, needles, and other sharps and distribute copies of these educational materials to pharmacies and the public. The educational materials must include information regarding safer injection, HIV prevention, proper methods for the disposal of hypodermic syringes, needles, and other sharps, and contact information for obtaining treatment for drug abuse and addiction.
(c) As soon as practicable after the effective date of this amendatory Act of the 99th General Assembly, the Department of Public Health shall review and, if necessary, revise the guidelines and educational materials developed pursuant to this Section so that those guidelines and materials inform members of the public about the prohibitions under Section 56.1 of the Environmental Protection Act.
(Source: P.A. 99-82, eff. 7-20-15.)

(20 ILCS 2310/2310-255) (was 20 ILCS 2310/55.75)
Sec. 2310-255. Immunization outreach programs.
(a) The Illinois General Assembly finds and declares the following:
(1) There is a growing number of 2-year-old children

who have not received the necessary childhood immunizations to prevent communicable diseases.

(2) The reasons these children do not receive

immunizations are many and varied. These reasons include, but are not limited to, the following:

(A) Their parents live in poverty and do not have

access to insurance coverage for health care and immunizations.

(B) Their parents come from non-English speaking

cultures where the importance of early childhood immunizations has not been emphasized.

(C) Their parents do not receive adequate

referral to immunization programs or do not have access to public immunization programs through other public assistance services.

(3) The percentage of fully immunized

African-American and Hispanic 2-year-old children is significantly less than that for Whites.

(4) The ages of concern that remain are infancy and

preschool, especially for those children at high risk because of a medical condition or because of social and environmental factors.

(5) Ensuring protective levels of immunization

against communicable disease for these children is the most historically proven cost-effective preventive measure available to public health agencies.

(6) It is the intent of the General Assembly to

establish an immunization outreach program to respond to this problem.

(b) The Department, in cooperation with county, multiple county, and municipal health departments, may establish permanent, temporary, or mobile sites for immunizing children or referring parents to other programs that provide immunizations and comprehensive health services. These sites may include, but are not limited to, the following:
(1) Public places where parents of children at high

risk of remaining unimmunized reside, shop, worship, or recreate.

(2) School grounds, either during regular hours,

evening hours, or on weekends.

(3) Places on or adjacent to sites of public or

community-based agencies or programs that either provide or refer persons to public assistance programs or services.

(c) Outreach programs shall, to the extent feasible, include referral components intended to link immunized children with available public or private primary care providers to increase access to continuing pediatric care including subsequent immunization services.
(d) The population to be targeted by the programs shall include children who do not receive immunizations through private third-party sources or other public sources with priority given to infants and children from birth up to age 3. Outreach programs shall provide information to the families of children being immunized about possible reactions to the vaccine and about follow-up referral sources.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2310/2310-256)
Sec. 2310-256. Public information campaign; statewide response plans. The Department shall, whenever the State is required by the federal government to implement a statewide response plan to a national public health threat, conduct an information campaign for the general public and for medical professionals concerning the need for public participation in the plan, the risks involved in inoculation or treatment, any advisories concerning the need for medical consultation before receiving inoculation or treatment, and the rights and responsibilities of the general public, medical professionals, and first responders regarding the provision and receipt of inoculation and treatment under the response plan.
(Source: P.A. 93-161, eff. 7-10-03.)

(20 ILCS 2310/2310-260)
Sec. 2310-260. (Repealed).
(Source: P.A. 91-873, eff. 7-1-00. Repealed by P.A. 99-576, eff. 7-15-16.)

(20 ILCS 2310/2310-275) (was 20 ILCS 2310/55.61)
Sec. 2310-275. (Repealed).
(Source: P.A. 92-84, eff. 7-1-02. Repealed internally, eff. 7-1-02.)

(20 ILCS 2310/2310-280)
Sec. 2310-280. Clinical trials information. The Director of Public Health shall make available on the Department's website information directing citizens to publicly available information on ongoing clinical trials, and the results of completed clinical studies, including those sponsored by the National Institutes of Health, those sponsored by academic researchers, and those sponsored by the private sector.
(Source: P.A. 94-545, eff. 1-1-06.)

(20 ILCS 2310/2310-300) (was 20 ILCS 2310/55.78)
Sec. 2310-300. (Repealed).
(Source: P.A. 91-239, eff. 1-1-00. Repealed by P.A. 91-798, eff. 7-9-00.)

(20 ILCS 2310/2310-305) (was 20 ILCS 2310/55.64)
Sec. 2310-305. Public information campaign; brochure; shaken infant syndrome.
(a) The Department may conduct an information campaign for the general public concerning the dangers of shaking infants and young children. The information shall inform the public about the risks of shaking children and ways to reduce the causes of shaking children.
(b) The Department may prepare a brochure describing the dangers of shaking infants and young children. The description shall include information on the effects of shaking children, appropriate ways to manage the causes for shaking children, and discussion on how to reduce the risk of shaking. The brochure shall be distributed free of charge to the parents or guardians of each newborn upon discharge of the infant from a hospital or other health facility.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2310/2310-306)
Sec. 2310-306. Telemedicine brochure. The Department of Public Health, subject to appropriation, shall develop, publish, and disseminate a brochure to educate the general public on the use and availability in Illinois of telemedicine and the advantages of telemedicine in providing access to medical care in rural areas and in medically underserved areas.
(Source: P.A. 96-384, eff. 1-1-10.)

(20 ILCS 2310/2310-310)
Sec. 2310-310. (Repealed).
(Source: P.A. 91-239, eff. 1-1-00. Repealed by P.A. 99-933, eff. 1-27-17.)

(20 ILCS 2310/2310-312)
Sec. 2310-312. Multidrug-Resistant Organisms. The Department shall perform the following functions in relation to the prevention and control of Multidrug-Resistant Organisms (MDROs), including methicillin-resistant Staphylococcus aureus (MRSA), vancomycin-resistant (VRE) and certain gram-negative bacilli (GNB), as these terms are referenced by the United States Centers for Disease Control and Prevention:
(1) Except with regard to hospitals, for which

administrative rules shall be adopted in accordance with Section 6.23 of the Hospital Licensing Act and Section 7 of the University of Illinois Hospital Act, the Department shall adopt administrative rules for health care facilities subject to licensure, certification, registration, or other regulation by the Department that may require one or more types of those facilities to (i) perform an annual infection control risk assessment, (ii) develop infection control policies for MDROs that are based on this assessment and incorporate, as appropriate, updated recommendations of the U.S. Centers for Disease Control and Prevention for the prevention and control of MDROs, and (iii) enforce hand hygiene requirements.

(2) The Department shall:
(A) publicize guidelines for reducing the

incidence of MDROs to health care providers, health care facilities, public health departments, prisons, jails, and the general public; and

(B) provide periodic reports and updates to

public officials, health professionals, and the general public statewide regarding new developments or procedures concerning prevention and management of infections due to MDROs.

(3) The Department shall publish a yearly report

regarding MRSA and Clostridium difficile infections based on the Centers for Disease Control and Prevention's National Healthcare Safety Network surveillance system or its successor. The Department is authorized to require hospitals, based on guidelines developed by the National Center for Health Statistics, after October 1, 2007, to submit data to the Department that is coded as "present on admission" and "occurred during the stay".

(4) Reporting to the Department under the Hospital

Report Card Act shall include organisms, including but not limited to MRSA, that are responsible for central venous catheter-associated bloodstream infections and ventilator-associated pneumonia in designated hospital units.

(5) The Department shall implement surveillance for

designated cases of community associated MRSA infections for a period of at least 3 years, beginning on or before January 1, 2008.

(Source: P.A. 97-49, eff. 1-1-12.)

(20 ILCS 2310/2310-314)
Sec. 2310-314. Sepsis screening protocols. The Department shall adopt rules to implement Section 6.23a of the Hospital Licensing Act.
(Source: P.A. 99-828, eff. 8-18-16.)

(20 ILCS 2310/2310-315) (was 20 ILCS 2310/55.41)
Sec. 2310-315. Prevention and treatment of AIDS. To perform the following in relation to the prevention and treatment of acquired immunodeficiency syndrome (AIDS):
(1) Establish a State AIDS Control Unit within the Department as a separate administrative subdivision, to coordinate all State programs and services relating to the prevention, treatment, and amelioration of AIDS.
(2) Conduct a public information campaign for physicians, hospitals, health facilities, public health departments, law enforcement personnel, public employees, laboratories, and the general public on acquired immunodeficiency syndrome (AIDS) and promote necessary measures to reduce the incidence of AIDS and the mortality from AIDS. This program shall include, but not be limited to, the establishment of a statewide hotline and a State AIDS information clearinghouse that will provide periodic reports and releases to public officials, health professionals, community service organizations, and the general public regarding new developments or procedures concerning prevention and treatment of AIDS.
(3) (Blank).
(4) Establish alternative blood test services that are not operated by a blood bank, plasma center or hospital. The Department shall prescribe by rule minimum criteria, standards and procedures for the establishment and operation of such services, which shall include, but not be limited to requirements for the provision of information, counseling and referral services that ensure appropriate counseling and referral for persons whose blood is tested and shows evidence of exposure to the human immunodeficiency virus (HIV) or other identified causative agent of acquired immunodeficiency syndrome (AIDS).
(5) Establish regional and community service networks of public and private service providers or health care professionals who may be involved in AIDS research, prevention and treatment.
(6) Provide grants to individuals, organizations or facilities to support the following:
(A) Information, referral, and treatment services.
(B) Interdisciplinary workshops for professionals

involved in research and treatment.

(C) Establishment and operation of a statewide

hotline.

(D) Establishment and operation of alternative

testing services.

(E) Research into detection, prevention, and

treatment.

(F) Supplementation of other public and private

resources.

(G) Implementation by long-term care facilities of

Department standards and procedures for the care and treatment of persons with AIDS and the development of adequate numbers and types of placements for those persons.

(7) (Blank).
(8) Accept any gift, donation, bequest, or grant of funds from private or public agencies, including federal funds that may be provided for AIDS control efforts.
(9) Develop and implement, in consultation with the Long-Term Care Facility Advisory Board, standards and procedures for long-term care facilities that provide care and treatment of persons with AIDS, including appropriate infection control procedures. The Department shall work cooperatively with organizations representing those facilities to develop adequate numbers and types of placements for persons with AIDS and shall advise those facilities on proper implementation of its standards and procedures.
(10) The Department shall create and administer a training program for State employees who have a need for understanding matters relating to AIDS in order to deal with or advise the public. The training shall include information on the cause and effects of AIDS, the means of detecting it and preventing its transmission, the availability of related counseling and referral, and other matters that may be appropriate. The training may also be made available to employees of local governments, public service agencies, and private agencies that contract with the State; in those cases the Department may charge a reasonable fee to recover the cost of the training.
(11) Approve tests or testing procedures used in determining exposure to HIV or any other identified causative agent of AIDS.
(12) Provide prescription drug benefits counseling for persons with HIV or AIDS.
(13) Continue to administer the AIDS Drug Assistance Program that provides drugs to prolong the lives of low income Persons with Acquired Immunodeficiency Syndrome (AIDS) or Human Immunodeficiency Virus (HIV) infection who are not eligible under Article V of the Illinois Public Aid Code for Medical Assistance, as provided under Title 77, Chapter 1, Subchapter (k), Part 692, Section 692.10 of the Illinois Administrative Code, effective August 1, 2000, except that the financial qualification for that program shall be that the anticipated gross monthly income shall be at or below 500% of the most recent Federal Poverty Guidelines published annually by the United States Department of Health and Human Services for the size of the household. Notwithstanding the preceding sentence, the Department of Public Health may determine the income eligibility standard for the AIDS Drug Assistance Program each year and may set the standard at more than 500% of the Federal Poverty Guidelines for the size of the household, provided that moneys appropriated to the Department for the program are sufficient to cover the increased cost of implementing the higher income eligibility standard. Rulemaking authority to implement this amendatory Act of the 95th General Assembly, if any, is conditioned on the rules being adopted in accordance with all provisions of the Illinois Administrative Procedure Act and all rules and procedures of the Joint Committee on Administrative Rules; any purported rule not so adopted, for whatever reason, is unauthorized. If the Department reduces the financial qualification for new applicants while allowing currently enrolled individuals to remain on the program, the Department shall maintain a waiting list of applicants who would otherwise be eligible except that they do not meet the financial qualifications. Upon determination that program finances are adequate, the Department shall permit qualified individuals who are on the waiting list to enroll in the program.
(14) In order to implement the provisions of Public Act 95-7, the Department must expand HIV testing in health care settings where undiagnosed individuals are likely to be identified. The Department must purchase rapid HIV kits and make grants for technical assistance, staff to conduct HIV testing and counseling, and related purposes. The Department must make grants to (i) facilities serving patients that are uninsured at high rates, (ii) facilities located in areas with a high prevalence of HIV or AIDS, (iii) facilities that have a high likelihood of identifying individuals who are undiagnosed with HIV or AIDS, or (iv) any combination of items (i), (ii), and (iii).
(Source: P.A. 97-74, eff. 6-30-11.)

(20 ILCS 2310/2310-320) (was 20 ILCS 2310/55.56)
Sec. 2310-320. AIDS awareness programs and materials.
(a) The Department shall include within its AIDS awareness programs and materials, information directed toward Hispanics, African Americans, and other population groups in Illinois that are considered high risk populations for AIDS and AIDS-related complex. The information shall inform high risk groups about the transmission of the AIDS virus, the prevention of infection, the treatment available for the disease, and how treatment may be obtained.
(b) The Department shall include in its AIDS campaign material information directed toward African-Americans and Hispanics. This information shall include educational videos, in English and in Spanish, directed toward teenagers who are members of high risk population groups. The Department shall seek the advice and assistance of community-based organizations representing these populations with respect to the most effective methods to educate persons within these populations about AIDS.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2310/2310-321)
Sec. 2310-321. Information for persons committed to the Department of Corrections and persons confined in a county jail. On the Department's official Web site, the Department shall provide Web-friendly and printer-friendly versions of educational materials targeted to persons presently or previously committed to the Department of Corrections or confined in a county jail, as well as family members and friends of such persons. The information shall include information concerning testing, counseling, and case management, including referrals and support services, in connection with human immunodeficiency virus (HIV) or any other identified causative agent of acquired immunodeficiency syndrome (AIDS). Implementation of this Section is subject to appropriation.
(Source: P.A. 94-629, eff. 1-1-06.)

(20 ILCS 2310/2310-322) (was 20 ILCS 2310/55.56a)
Sec. 2310-322. AIDS awareness; senior citizens. The Department must include within its public health promotion programs and materials information targeted to persons 50 years of age and more concerning the dangers of HIV and AIDS and sexually transmitted diseases.
(Source: P.A. 91-106, eff. 1-1-00; 92-16, eff. 6-28-01.)

(20 ILCS 2310/2310-323)
Sec. 2310-323. Advisory Council on Youth HIV/AIDS Prevention Messages.
(a) Subject to appropriation, there is created the Advisory Council on Youth HIV/AIDS Prevention Messages to advise the Department on effective prevention messages designed to educate and deter youth from engaging in risky behaviors that could result in the transmission of HIV/AIDS.
(b) The Advisory Council shall consist of all of the following members:
(1) One member of the Senate appointed by the

President of the Senate and one member of the Senate appointed by the Minority Leader of the Senate.

(2) One member of the House of Representatives

appointed by the Speaker of the House of Representatives and one member of the House of Representatives appointed by the Minority Leader of the House of Representatives.

(3) Five members appointed by the Governor as

follows:

(A) One representative of a social service agency

that provides services to youth and families infected or impacted by HIV/AIDS.

(B) One person from academia with a background or

expertise in HIV/AIDS prevention messages.

(C) One representative of the Department of Human

Services.

(D) One person with a background in public health.
(E) One youth member 18 years old or older and

under 24 years.

(4) The public information officer of the Department

of Public Health, who shall be a non-voting member of the Advisory Council.

Each voting member shall serve for a term of 3 years and until his or her successor is appointed and has qualified. Vacancies shall be filled in the same manner as original appointments.
(c) The Advisory Council shall meet to organize and select a chairperson upon appointment of a majority of the members. The chairperson shall be elected by a majority vote of the members appointed to the Advisory Council. The Advisory Council shall meet at least 4 times a year at the call of the chairperson. Members of the Advisory Council shall serve without compensation, but may be reimbursed for reasonable expenses incurred as a result of their duties as members of the Advisory Council from funds appropriated by the General Assembly for that purpose.
(d) The Advisory Council shall submit an annual report to the Department on or before July 1, 2010 and on or before July 1 of each year thereafter with recommendations for effective prevention messages aimed at youth, including recommendations regarding the use of technology to deliver such messages.
(Source: P.A. 96-700, eff. 8-25-09.)

(20 ILCS 2310/2310-325) (was 20 ILCS 2310/55.45)
Sec. 2310-325. Donors of semen for artificial insemination; AIDS test; penalty.
(a) The Department shall by rule require that all donors of semen for purposes of artificial insemination be tested for evidence of exposure to human immunodeficiency virus (HIV) or any other identified causative agent of acquired immunodeficiency syndrome (AIDS) prior to the semen being made available for that use.
(b) In performing the technique of human artificial insemination in this State, no person shall intentionally, knowingly, recklessly, or negligently use the semen of a donor who has not been tested in accordance with subsection (a), or the semen of a donor who has tested positive for exposure to HIV or any other identified causative agent of AIDS. Violation of this subsection (b) shall be a Class A misdemeanor.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2310/2310-330) (was 20 ILCS 2310/55.46)
Sec. 2310-330. Sperm and tissue bank registry; AIDS test for donors; penalties.
(a) The Department shall establish a registry of all sperm banks and tissue banks operating in this State. All sperm banks and tissue banks operating in this State shall register with the Department by May 1 of each year. Any person, hospital, clinic, corporation, partnership, or other legal entity that operates a sperm bank or tissue bank in this State and fails to register with the Department pursuant to this Section commits a business offense and shall be subject to a fine of $5000.
(b) All donors of semen for purposes of artificial insemination, or donors of corneas, bones, organs, or other human tissue for the purpose of injecting, transfusing, or transplanting any of them in the human body, shall be tested for evidence of exposure to human immunodeficiency virus (HIV) and any other identified causative agent of acquired immunodeficiency syndrome (AIDS) at the time of or after the donation but prior to the semen, corneas, bones, organs, or other human tissue being made available for that use. However, when in the opinion of the attending physician the life of a recipient of a bone, organ, or other human tissue donation would be jeopardized by delays caused by testing for evidence of exposure to HIV and any other causative agent of AIDS, testing shall not be required.
(c) Except as otherwise provided in subsection (c-5), no person may intentionally, knowingly, recklessly, or negligently use the semen, corneas, bones, organs, or other human tissue of a donor unless the requirements of subsection (b) have been met. Except as otherwise provided in subsection (c-5), no person may intentionally, knowingly, recklessly, or negligently use the semen, corneas, bones, organs, or other human tissue of a donor who has tested positive for exposure to HIV or any other identified causative agent of AIDS. Violation of this subsection (c) shall be a Class 4 felony.
(c-5) It is not a violation of this Section for a person to perform a solid organ transplant of an organ from an HIV infected donor to a person who has tested positive for exposure to HIV or any other identified causative agent of AIDS and who is in immediate threat of death unless the transplant is performed. A tissue bank that provides an organ from an HIV infected donor under this subsection (c-5) may not be criminally or civilly liable for the furnishing of that organ under this subsection (c-5).
(d) For the purposes of this Section:
"Human tissue" shall not be construed to mean organs or whole blood or its component parts.
"Tissue bank" has the same meaning as set forth in the Illinois Anatomical Gift Act.
"Solid organ transplant" means the surgical transplantation of internal organs including, but not limited to, the liver, kidney, pancreas, lungs, or heart. "Solid organ transplant" does not mean a bone marrow based transplant or a blood transfusion.
"HIV infected donor" means a deceased donor who was infected with HIV or a living donor known to be infected with HIV and who is willing to donate a part or all of one or more of his or her organs. A determination of the donor's HIV infection is made by the donor's medical history or by specific tests that document HIV infection, such as HIV RNA or DNA, or by antibodies to HIV.
(Source: P.A. 95-331, eff. 8-21-07.)

(20 ILCS 2310/2310-335) (was 20 ILCS 2310/55.43)
Sec. 2310-335. Alzheimer's disease; exchange of information; autopsies.
(a) The Department shall establish policies, procedures, standards, and criteria for the collection, maintenance, and exchange of confidential personal and medical information necessary for the identification and evaluation of victims of Alzheimer's disease and related disorders and for the conduct of consultation, referral, and treatment through personal physicians, primary Alzheimer's centers, and regional Alzheimer's assistance centers provided for in the Alzheimer's Disease Assistance Act. These requirements shall include procedures for obtaining the necessary consent of a patient or guardian to the disclosure and exchange of that information among providers of services within an Alzheimer's disease assistance network and for the maintenance of the information in a centralized medical information system administered by a regional Alzheimer's center. Nothing in this Section requires disclosure or exchange of information pertaining to confidential communications between patients and therapists or disclosure or exchange of information contained within a therapist's personal notes.
(b) Any person identified as a victim of Alzheimer's disease or a related disorder under the Alzheimer's Disease Assistance Act shall be provided information regarding the critical role that autopsies play in the diagnosis and in the conduct of research into the cause and cure of Alzheimer's disease and related disorders. The person, or the spouse or guardian of the person, shall be encouraged to consent to an autopsy upon the person's death.
The Department shall provide information to medical examiners and coroners in this State regarding the importance of autopsies in the diagnosis and in the conduct of research into the causes and cure of Alzheimer's disease and related disorders. The Department shall also arrange for education and training programs that will enable medical examiners and coroners to conduct autopsies necessary for a proper diagnosis of Alzheimer's disease or related disorders as the cause or a contributing factor to a death.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2310/2310-337) (was 20 ILCS 2310/55.95)
Sec. 2310-337. Asthma information.
(a) The Department of Public Health, in conjunction with representatives of State and community based agencies involved with asthma, shall develop and implement an asthma information program targeted at population groups in Illinois with high risk of suffering from asthma, including but not limited to the following:
(1) African Americans.
(2) Hispanics.
(3) The elderly.
(4) Children.
(5) Those exposed to environmental factors associated

with high risk of asthma.

(6) Those with a family history of asthma.
(7) Those with allergies.
(b) The Department's asthma information program shall include but need not be limited to information about:
(1) The causes and prevention of asthma.
(2) The types of treatment for asthma.
(3) The availability of treatment for asthma.
(4) Possible funding sources for treatment of asthma.
(c) The Department shall report to the General Assembly by January 1, 2000 upon its development and implementation of the asthma information program.
(Source: P.A. 91-515, eff. 8-13-99; 92-16, eff. 6-28-01.)

(20 ILCS 2310/2310-338)
Sec. 2310-338. Asthma prevention and control program.
(a) Subject to appropriations for this purpose, the Department shall establish an asthma prevention and control program to provide leadership in Illinois for and coordination of asthma prevention and intervention activities. The program may include, but need not be limited to, the following features:
(1) Monitoring of asthma prevalence in the State.
(2) Education and training of health care

professionals concerning the current methods of diagnosing and treating asthma.

(3) Patient and family education concerning the

management of asthma.

(4) Dissemination of information on programs shown to

reduce hospitalization, emergency room visits, and absenteeism due to asthma.

(5) Consultation with and support of community-based

asthma prevention and control programs.

(6) Monitoring of environmental hazards or exposures,

or both, that may increase the incidence of asthma.

(b) In implementing the program established under subsection (a), the Department shall consult with the Department of Healthcare and Family Services and the State Board of Education. In addition, the Department shall seek advice from other organizations and public and private entities concerned about the prevention and treatment of asthma.
(c) The Department may accept federal funding and grants, and may contract for work with outside vendors or individuals, for the purpose of implementing the program established under subsection (a).
(Source: P.A. 95-331, eff. 8-21-07.)

(20 ILCS 2310/2310-339)
Sec. 2310-339. Chronic Kidney Disease Program.
(a) The Department, subject to appropriation or other available funding, shall establish a Chronic Kidney Disease Awareness, Testing, Diagnosis and Treatment Program. The program may include, but is not limited to:
(1) Dissemination of information regarding the

incidence of chronic kidney disease, the risk factors associated with chronic kidney disease, and the benefits of early testing, diagnosis and treatment of chronic kidney disease.

(2) Promotion information and counseling about

treatment options.

(3) Establishment and promotion of referral services

and testing programs.

(4) Development and dissemination, through print and

broadcast media, of public service announcements that publicize the importance of awareness, testing, diagnosis and treatment of chronic kidney disease.

(b) Any entity funded by the Program shall coordinate with other local providers of chronic kidney disease testing, diagnostic, follow-up, education, and advocacy services to avoid duplication of effort. Any entity funded by the Program shall comply with any applicable State and federal standards regarding chronic kidney disease testing.
(c) Administrative costs of the Department shall not exceed 10% of the funds allocated to the Program. Indirect costs of the entities funded by this Program shall not exceed 12%. The Department shall define "indirect costs" in accordance with applicable State and federal law.
(d) Any entity funded by the Program shall collect data and maintain records that are determined by the Department to be necessary to facilitate the Department's ability to monitor and evaluate the effectiveness of the entities and the Program. Commencing with the Program's second year of operation, the Department shall submit an annual report to the General Assembly and the Governor. The report shall describe the activities and effectiveness of the Program and shall include, but is not limited to, the following types of information regarding those persons served by the Program: (i) the number, (ii) the ethnic, geographic, and age breakdown, (iii) the stages of progression, and (iv) the diagnostic and treatment status.
(e) The Department or any entity funded by the Program shall collect personal and medical information necessary to administer the Program from any individual applying for services under the Program. The information shall be confidential and shall not be disclosed other than for purposes directly connected with the administration of the Program or as otherwise provided by law or pursuant to prior written consent of the subject of the information.
(f) The Department or any entity funded by the Program may disclose the confidential information to medical personnel and fiscal intermediaries of the State to the extent necessary to administer the Program, and to other State public health agencies or medical researchers if the confidential information is necessary to carry out the duties of those agencies or researchers in the investigation, control, or surveillance of chronic kidney disease.
(g) The Department shall adopt rules to implement the Program in accordance with the Illinois Administrative Procedure Act.
(Source: P.A. 94-81, eff. 1-1-06.)

(20 ILCS 2310/2310-340) (was 20 ILCS 2310/55.68)
Sec. 2310-340. Bone marrow donor education. From funds made available by the General Assembly for the purpose of bone marrow donor education, the Director shall:
(1) Educate residents of the State about (i) the need

for bone marrow donors; (ii) the procedures required to become registered as a potential bone marrow donor, including the procedures for determining the person's tissue type; and (iii) the medical procedures a donor must undergo to donate bone marrow and the attendant risks of the procedure.

(2) Make special efforts to educate and recruit

minority populations to volunteer as potential bone marrow donors. Means of communication may include use of press, radio, and television and placement of educational materials in appropriate health care facilities, blood banks, and State and local agencies.

(3) Conduct a bone marrow donor drive to encourage

State employees to volunteer to be potential bone marrow donors. The drive shall include educational materials and presentations that explain the need for bone marrow donors and the procedures for becoming registered as a potential bone marrow donor. The Director of Central Management Services shall provide assistance as needed to organize and conduct the drive.

(4) In conjunction with the Secretary of State, make

educational materials available at all places where driver's licenses are issued or renewed.

(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2310/2310-342)
Sec. 2310-342. Umbilical cord blood donations.
(a) Subject to appropriations for that purpose, the Department of Public Health shall, by January 1, 2008, prepare and distribute to health and maternal care providers written publications containing standardized, objective information about umbilical cord blood banking that is sufficient to allow a pregnant woman to make an informed decision about whether to participate in a public or private umbilical cord blood banking program, including the following information:
(1) An explanation of the difference between public

and private umbilical cord blood banking.

(2) The options available to a mother, after the

delivery of her newborn, relating to stem cells contained in the umbilical cord blood, including:

(A) donating to a public bank;
(B) storing in a family umbilical cord blood bank

for use by immediate and extended family members;

(C) storing, for family use, through a family or

sibling donor banking program that provides free collection, processing, and storage when there is a medical need; and

(D) discarding the umbilical cord blood.
(3) The medical processes involved in the collection

of umbilical cord blood.

(4) The medical risks to a mother and her newborn

child of umbilical cord blood collection.

(5) The current and potential future medical uses and

benefits of umbilical cord blood collection to a mother, her newborn child, and her biological family.

(6) The current and potential future medical uses and

benefits of umbilical cord blood collection to persons who are not biologically related to a mother or her newborn child.

(7) Medical or family history criteria that can

impact a family's consideration of umbilical cord blood banking.

(8) Costs associated with public and private

umbilical cord blood banking, including the family banking and sibling donor programs when there is a medical need.

(9) Options for ownership and future use of the

donated material.

(10) The availability in Illinois of umbilical cord

blood donations.

(b) The Department shall encourage health and maternal care providers providing healthcare services to a pregnant woman, when those healthcare services are directly related to her pregnancy, to provide the pregnant woman with the publication described under subsection (a) of this Section before her third trimester.
(c) In developing the publications required under subsection (a), the Department of Public Health shall consult with an organization of physicians licensed to practice medicine in all its branches and consumer groups. The Department shall update the publications every 2 years.
(Source: P.A. 94-832, eff. 6-5-06; 95-73, eff. 8-13-07.)

(20 ILCS 2310/2310-345) (was 20 ILCS 2310/55.49)
Sec. 2310-345. Breast cancer; written summary regarding early detection and treatment.
(a) From funds made available for this purpose, the Department shall publish, in layman's language, a standardized written summary outlining methods for the early detection and diagnosis of breast cancer. The summary shall include recommended guidelines for screening and detection of breast cancer through the use of techniques that shall include but not be limited to self-examination, clinical breast exams, and diagnostic radiology.
(b) The summary shall also suggest that women seek mammography services from facilities that are certified to perform mammography as required by the federal Mammography Quality Standards Act of 1992.
(c) The summary shall also include the medically viable alternative methods for the treatment of breast cancer, including, but not limited to, hormonal, radiological, chemotherapeutic, or surgical treatments or combinations thereof. The summary shall contain information on breast reconstructive surgery, including, but not limited to, the use of breast implants and their side effects. The summary shall inform the patient of the advantages, disadvantages, risks, and dangers of the various procedures. The summary shall include (i) a statement that mammography is the most accurate method for making an early detection of breast cancer, however, no diagnostic tool is 100% effective, (ii) the benefits of clinical breast exams, and (iii) instructions for performing breast self-examination and a statement that it is important to perform a breast self-examination monthly.
(c-5) The summary shall specifically address the benefits of early detection and review the clinical standard recommendations by the Centers for Disease Control and Prevention and the American Cancer Society for mammography, clinical breast exams, and breast self-exams.
(c-10) The summary shall also inform individuals that public and private insurance providers shall pay for clinical breast exams as part of an exam, as indicated by guidelines of practice.
(c-15) The summary shall also inform individuals, in layman's terms, of the meaning and consequences of "dense breast tissue" under the guidelines of the Breast Imaging Reporting and Data System of the American College of Radiology and potential recommended follow-up tests or studies.
(d) In developing the summary, the Department shall consult with the Advisory Board of Cancer Control, the Illinois State Medical Society and consumer groups. The summary shall be updated by the Department every 2 years.
(e) The summaries shall additionally be translated into Spanish, and the Department shall conduct a public information campaign to distribute the summaries to the Hispanic women of this State in order to inform them of the importance of early detection and mammograms.
(f) The Department shall distribute the summary to hospitals, public health centers, physicians, and other health care professionals who are likely to perform or order diagnostic tests for breast disease or treat breast cancer by surgical or other medical methods. Those hospitals, public health centers, physicians, and other health care professionals shall make the summaries available to the public. The Department shall also distribute the summaries to any person, organization, or other interested parties upon request. The summaries may be duplicated by any person, provided the copies are identical to the current summary prepared by the Department.
(g) The summary shall display, on the inside of its cover, printed in capital letters, in bold face type, the following paragraph:
"The information contained in this brochure regarding recommendations for early detection and diagnosis of breast disease and alternative breast disease treatments is only for the purpose of assisting you, the patient, in understanding the medical information and advice offered by your physician. This brochure cannot serve as a substitute for the sound professional advice of your physician. The availability of this brochure or the information contained within is not intended to alter, in any way, the existing physician-patient relationship, nor the existing professional obligations of your physician in the delivery of medical services to you, the patient."
(h) The summary shall be updated when necessary.
(Source: P.A. 98-502, eff. 1-1-14; 98-886, eff. 1-1-15; 99-581, eff. 1-1-17.)

(20 ILCS 2310/2310-347)
Sec. 2310-347. The Carolyn Adams Ticket For The Cure Board.
(a) The Carolyn Adams Ticket For The Cure Board is created as an advisory board within the Department. Until 30 days after the effective date of this amendatory Act of the 97th General Assembly, the Board may consist of 10 members as follows: 2 members appointed by the President of the Senate; 2 members appointed by the Minority Leader of the Senate; 2 members appointed by the Speaker of the House of Representatives; 2 members appointed by the Minority Leader of the House of Representatives; and 2 members appointed by the Governor with the advice and consent of the Senate, one of whom shall be designated as chair of the Board at the time of appointment.
(a-5) Notwithstanding any provision of this Article to the contrary, the term of office of each current Board member ends 30 days after the effective date of this amendatory Act of the 97th General Assembly or when his or her successor is appointed and qualified, whichever occurs sooner. No later than 30 days after the effective date of this amendatory Act of the 97th General Assembly, the Board shall consist of 10 newly appointed members. Four of the Board members shall be members of the General Assembly and appointed as follows: one member appointed by the President of the Senate; one member appointed by the Minority Leader of the Senate; one member appointed by the Speaker of the House of Representatives; and one member appointed by the Minority Leader of the House of Representatives.
Six of the Board members shall be appointed by the Director of the Department of Public Health, who shall designate one of these appointed members as chair of the Board at the time of his or her appointment. These 6 members appointed by the Director shall reflect the population with regard to ethnic, racial, and geographical composition and shall include the following individuals: one breast cancer survivor; one physician specializing in breast cancer or related medical issues; one breast cancer researcher; one representative from a breast cancer organization; one individual who operates a patient navigation program at a major hospital or health system; and one breast cancer professional that may include, but not be limited to, a genetics counselor, a social worker, a detain, an occupational therapist, or a nurse.
A Board member whose term has expired may continue to serve until a successor is appointed. A Board member who is not a member of the General Assembly may serve 2 consecutive 3-year terms and shall not be reappointed for 3 years after the completion of those consecutive terms.
(b) Board members shall serve without compensation but may be reimbursed for their reasonable travel expenses incurred in performing their duties from funds available for that purpose. The Department shall provide staff and administrative support services to the Board.
(c) The Board may advise:
(i) the Department of Revenue in designing and

promoting the Carolyn Adams Ticket For The Cure special instant scratch-off lottery game;

(ii) the Department in reviewing grant applications;

and

(iii) the Director on the final award of grants from

amounts appropriated from the Carolyn Adams Ticket For The Cure Grant Fund, to public or private entities in Illinois that reflect the population with regard to ethnic, racial, and geographical composition for the purpose of funding breast cancer research and supportive services for breast cancer survivors and those impacted by breast cancer and breast cancer education. In awarding grants, the Department shall consider criteria that includes, but is not limited to, projects and initiatives that address disparities in incidence and mortality rates of breast cancer, based on data from the Illinois Cancer Registry, and populations facing barriers to care in accordance with Section 21.5 of the Illinois Lottery Law.

(c-5) The Department shall submit a report to the Governor and the General Assembly by December 31 of each year. The report shall provide a summary of the Carolyn Adams Ticket for the Cure lottery ticket sales, grants awarded, and the accomplishments of the grantees.
(d) The Board is discontinued on June 30, 2027.
(Source: P.A. 99-917, eff. 12-30-16.)

(20 ILCS 2310/2310-348)
Sec. 2310-348. The Quality of Life Board.
(a) The Quality of Life Board is created as an advisory board within the Department. The Board shall consist of 11 members as follows: 2 members appointed by the President of the Senate; one member appointed by the Minority Leader of the Senate; 2 members appointed by the Speaker of the House of Representatives; one member appointed by the Minority Leader of the House of Representatives; 2 members appointed by the Governor, one of whom shall be designated as chair of the Board at the time of appointment; and 3 members appointed by the Director who represent organizations that advocate for the healthcare needs of the first and second highest HIV/AIDS risk groups, one each from the northern Illinois region, the central Illinois region, and the southern Illinois region.
The Board members shall serve one 2-year term. If a vacancy occurs in the Board membership, the vacancy shall be filled in the same manner as the initial appointment.
(b) Board members shall serve without compensation but may be reimbursed for their reasonable travel expenses from funds appropriated for that purpose. The Department shall provide staff and administrative support services to the Board.
(c) The Board must:
(i) consult with the Department of the Lottery in

designing and promoting the Quality of Life special instant scratch-off lottery game; and

(ii) review grant applications, make recommendations

and comments, and consult with the Department of Public Health in making grants, from amounts appropriated from the Quality of Life Endowment Fund, to public or private entities in Illinois for the purpose of HIV/AIDS-prevention education and for making grants to public or private entities in Illinois for the purpose of funding organizations that serve the highest at-risk categories for contracting HIV or developing AIDS in accordance with Section 21.7 of the Illinois Lottery Law.

(d) The Board is discontinued on June 30, 2018.
(Source: P.A. 97-464, eff. 10-15-11; 97-1117, eff. 8-27-12.)

(20 ILCS 2310/2310-349)
Sec. 2310-349. The Childhood Cancer Research Board.
(a) The Childhood Cancer Research Board is created as an advisory board within the Department. The Board shall consist of 11 members as follows: 2 members appointed by the President of the Senate; one member appointed by the Minority Leader of the Senate; 2 members appointed by the Speaker of the House of Representatives; one member appointed by the Minority Leader of the House of Representatives; 2 members appointed by the Governor, one of whom shall be designated as chair of the Board at the time of appointment; and 2 members appointed by the Director. The Director, or his or her designee, shall serve as an ex officio member of the Board. Members appointed under this Section shall be experts in pediatric cancer or members of the General Assembly; however, no appointing authority may appoint more than one member of the General Assembly to serve during the same term. For the purposes of this Section, an "expert in pediatric cancer" is defined as a physician or scientist who (i) holds a position of leadership in an internationally recognized program of pediatric cancer research at the time of his or her appointment, or (ii) is a fully tenured professor at an institution of higher education. In addition, an expert in pediatric cancer must possess at least one of the following qualifications:
(1) a strong track record of publication;
(2) participation in a federally-funded pediatric

cancer research program;

(3) a leadership role in a national cancer research

society, including the American Society of Hematology, the American Association of Cancer Research, or the American Society of Clinical Oncology; and

(4) participation in a National Cancer Institute or

American Cancer Society study section.

The Board members shall serve one 2-year term. If a vacancy occurs in the Board membership, the vacancy shall be filled in the same manner as the initial appointment.
(b) Board members shall serve without compensation and shall not be reimbursed for necessary expenses incurred in the performance of their duties unless funds become available to the Board. The Department shall provide staff and administrative support services to the Board.
(c) The Board must review grant applications, make recommendations and comments, and consult with the Department of Public Health in making grants from amounts appropriated from the Childhood Cancer Research Fund to public or private not-for-profit entities for the purpose of conducting childhood cancer research in accordance with Section 6z-93 of the State Finance Act.
(d) Grants shall be awarded to research projects that fall within the following categories:
(1) understanding the basic biology of specific

pediatric cancers using cellular and animal models;

(2) pre-clinical studies that translate basic

observations into novel diagnostics or therapeutic agents specific to pediatric cancer; or

(3) support of Phase I clinical trials of new agents

developed at Illinois institutions.

(e) The Board shall make its recommendations to the Department no later than March 1 of the year after the application is received.
(Source: P.A. 98-464, eff. 1-1-14.)

(20 ILCS 2310/2310-350) (was 20 ILCS 2310/55.70)
Sec. 2310-350. Penny Severns Breast, Cervical, and Ovarian Cancer Research Fund. From funds appropriated from the Penny Severns Breast, Cervical, and Ovarian Cancer Research Fund, the Department shall award grants to eligible physicians, hospitals, laboratories, education institutions, and other organizations and persons to enable organizations and persons to conduct research. Disbursements from the Penny Severns Breast, Cervical, and Ovarian Cancer Research Fund for the purpose of ovarian cancer research shall be subject to appropriations. For the purposes of this Section, "research" includes, but is not limited to, expenditures to develop and advance the understanding, techniques, and modalities effective in early detection, prevention, cure, screening, and treatment of breast, cervical, and ovarian cancer and may include clinical trials.
Moneys received for the purposes of this Section, including but not limited to income tax checkoff receipts and gifts, grants, and awards from private foundations, nonprofit organizations, other governmental entities, and persons shall be deposited into the Penny Severns Breast, Cervical, and Ovarian Cancer Research Fund, which is hereby created as a special fund in the State treasury.
The Department shall create an advisory committee with members from, but not limited to, the Illinois Chapter of the American Cancer Society, Y-Me, the Susan G. Komen Foundation, and the State Board of Health for the purpose of awarding research grants under this Section. Members of the advisory committee shall not be eligible for any financial compensation or reimbursement.
(Source: P.A. 94-119, eff. 1-1-06.)

(20 ILCS 2310/2310-351) (was 20 ILCS 2310/55.91)
Sec. 2310-351. Ovarian cancer; Cancer Information Service. The Department of Public Health, in cooperation with the Cancer Information Service, shall promote the services of the Cancer Information Service in relation to ovarian cancer.
(Source: P.A. 91-108, eff. 7-13-99; 92-16, eff. 6-28-01.)

(20 ILCS 2310/2310-352) (was 20 ILCS 2310/55.86)
Sec. 2310-352. Children's Cancer Fund; grants. From funds appropriated from the Children's Cancer Fund, a special fund created in the State treasury, the Department of Human Services shall make grants to public or private entities in Illinois, including the Mitchell Ross Children's Cancer Fund and the Cancer Wellness Center, for the purposes of funding (i) research into causes, prevention, and treatment of cancer in children and (ii) direct community-based supportive services and programs that address the psychological, emotional, and social needs of children with cancer and their family members.
(Source: P.A. 90-171, eff. 7-23-97; 91-239, eff. 1-1-00.)

(20 ILCS 2310/2310-353)
Sec. 2310-353. (Repealed).
(Source: P.A. 95-331, eff. 8-21-07. Repealed by P.A. 99-933, eff. 1-27-17.)

(20 ILCS 2310/2310-355) (was 20 ILCS 2310/55.23)
Sec. 2310-355. Cancer, heart disease, and other chronic diseases. To promote necessary measures to reduce the mortality from cancer, heart disease, and other chronic diseases.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2310/2310-357)
Sec. 2310-357. Leukemia, lymphoma, and myeloma grants. The Department of Public Health may make grants to public and private hospitals, medical centers, medical schools, and other organizations for education on and treatment of leukemia, lymphoma, and myeloma from appropriations to the Department from the Leukemia Treatment and Education Fund, a special fund created in the State treasury.
(Source: P.A. 93-324, eff. 7-23-03.)

(20 ILCS 2310/2310-358)
Sec. 2310-358. Grants to the Les Turner ALS Foundation. Subject to appropriation, the Department of Public Health shall make grants from the Lou Gehrig's Disease (ALS) Research Fund, a special fund in the State treasury, to the Les Turner ALS Foundation for research on Amyotrophic Lateral Sclerosis (ALS).
(Source: P.A. 93-36, eff. 6-24-03.)

(20 ILCS 2310/2310-359)
Sec. 2310-359. The Illinois Brain Tumor Research Fund. The Illinois Brain Tumor Research Fund is hereby created as a special fund in the State treasury. From appropriations to the Department from the Fund, the Department shall make grants to public and private entities for the purpose of research dedicated to the elimination of brain tumors.
(Source: P.A. 94-649, eff. 8-22-05.)

(20 ILCS 2310/2310-360) (was 20 ILCS 2310/55.80)
Sec. 2310-360. Division chief of dental health. The Department shall select a division chief of dental health who shall be a dentist licensed in the United States or Canada. The division chief of dental health shall plan, direct, and coordinate all dental public health programs within the State of Illinois and shall integrate dental public health programs with other local, State, and national health programs; shall serve as the Department's chief advisor on matters involving dental health; shall maintain direction for monitoring and supervising the statewide fluoridation program within Illinois; and shall plan, implement, and evaluate all dental programs within the Department.
(Source: P.A. 96-205, eff. 8-10-09.)

(20 ILCS 2310/2310-361)
Sec. 2310-361. The Lung Cancer Research Fund. The Lung Cancer Research Fund is created as a special fund in the State treasury. From appropriations to the Department from the Fund, the Department shall make grants to public or private not-for-profit entities for the purpose of lung cancer research.
(Source: P.A. 95-434, eff. 8-27-07; 95-876, eff. 8-21-08.)

(20 ILCS 2310/2310-362)
Sec. 2310-362. The Autoimmune Disease Research Fund.
(a) The Autoimmune Disease Research Fund is created as a special fund in the State treasury. From appropriations to the Department from the Fund, the Department shall make grants to public and private entities in the State for the purpose of funding research for the treatment and cure of autoimmune diseases.
(b) For the purposes of this Section:
"Autoimmune disease" means any disease that results from an aberrant immune response, including, without limitation, rheumatoid arthritis, systemic lupus erythematosus, and scleroderma.
"Research" includes, without limitation, expenditures to develop and advance the understanding, techniques, and modalities effective in the detection, prevention, screening, and treatment of autoimmune disease and may include clinical trials. "Research" does not include institutional overhead costs, indirect costs, other organizational levies, or costs of community-based support services.
(c) Moneys received for the purposes of this Section, including, without limitation, income tax checkoff receipts and gifts, grants, and awards from any public or private entity, must be deposited into the Fund. Any interest earnings that are attributable to moneys in the Fund must be deposited into the Fund.
(Source: P.A. 95-435, eff. 8-27-07; 95-876, eff. 8-21-08.)

(20 ILCS 2310/2310-365) (was 20 ILCS 2310/55.31b)
Sec. 2310-365. Health and Hazardous Substances Registry. To require hospitals, laboratories, or other facilities in the State to report each incidence of cancer diagnosed by those hospitals, laboratories, or facilities, along with any other information the Department may require in order to develop a Health and Hazardous Substances Registry pursuant to the Illinois Health and Hazardous Substances Registry Act.
The Department shall promulgate rules and regulations as are necessary to implement the provisions of this Section pursuant to the Illinois Administrative Procedure Act.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2310/2310-367)
Sec. 2310-367. (Repealed).
(Source: P.A. 100-201, eff. 8-18-17. Repealed by P.A. 99-933, eff. 1-27-17.)

(20 ILCS 2310/2310-370) (was 20 ILCS 2310/55.76)
Sec. 2310-370. Heart Disease Treatment and Prevention Fund; grants. From funds appropriated from the Heart Disease Treatment and Prevention Fund, a special fund created in the State treasury, the Department shall make grants to public and private agencies for the purposes of funding (i) research into causes, prevention, and treatment of heart disease and (ii) public education relating to treatment and prevention of heart disease within the State of Illinois.
(Source: P.A. 91-239, eff. 1-1-00; 91-357, eff. 7-29-99; 92-16, eff. 6-28-01.)

(20 ILCS 2310/2310-371)
Sec. 2310-371. (Repealed).
(Source: P.A. 93-60, eff. 7-1-03. Repealed by P.A. 99-933, eff. 1-27-17.)

(20 ILCS 2310/371)
Sec. 371. (Renumbered).
(Source: Renumbered by P.A. 95-331, eff. 8-21-07.)

(20 ILCS 2310/2310-371.5) (was 20 ILCS 2310/371)
Sec. 2310-371.5. Heartsaver AED Fund; grants. Subject to appropriation, the Department of Public Health has the power to make matching grants from the Heartsaver AED Fund, a special fund created in the State treasury, to any school in the State, public park district, forest preserve district, conservation district, sheriff's office, municipal police department, municipal recreation department, public library, college, or university to assist in the purchase of an Automated External Defibrillator. Applicants for AED grants must demonstrate that they have funds to pay 50% of the cost of the AEDs for which matching grant moneys are sought. Any school, public park district, forest preserve district, conservation district, sheriff's office, municipal police department, municipal recreation department, public library, college, or university applying for the grant shall not receive more than one grant from the Heartsaver AED Fund each fiscal year. The State Treasurer shall accept and deposit into the Fund all gifts, grants, transfers, appropriations, and other amounts from any legal source, public or private, that are designated for deposit into the Fund.
(Source: P.A. 99-246, eff. 1-1-16; 99-501, eff. 3-18-16; 100-201, eff. 8-18-17.)

(20 ILCS 2310/2310-372)
Sec. 2310-372. (Repealed).
(Source: P.A. 92-710, eff. 7-19-02. Repealed by P.A. 99-933, eff. 1-27-17.)

(20 ILCS 2310/2310-373)
Sec. 2310-373. (Repealed).
(Source: P.A. 93-292, eff. 7-22-03. Repealed by P.A. 98-692, eff. 7-1-14.)

(20 ILCS 2310/2310-375) (was 20 ILCS 2310/55.36)
Sec. 2310-375. (Repealed).
(Source: P.A. 91-239, eff. 1-1-00. Repealed by P.A. 92-790, eff. 8-6-02.)

(20 ILCS 2310/2310-376)
Sec. 2310-376. Hepatitis education and outreach.
(a) The Illinois General Assembly finds and declares the following:
(1) The World Health Organization characterizes

hepatitis as a disease of primary concern to humanity.

(2) Hepatitis is considered a silent killer; no

recognizable signs or symptoms occur until severe liver damage has occurred.

(3) Studies indicate that nearly 4 million Americans

(1.8 percent of the population) carry the virus HCV that causes the disease.

(4) 30,000 acute new infections occur each year in

the United States, and only 25 to 30 percent are diagnosed.

(5) 8,000 to 10,000 Americans die from the disease

each year.

(6) 200,000 Illinois residents may be carriers and

could develop the debilitating and potentially deadly liver disease.

(7) Inmates of correctional facilities have a higher

incidence of hepatitis and, upon their release, present a significant health risk to the general population.

(8) Illinois members of the armed services are

subject to an increased risk of contracting hepatitis due to their possible receipt of contaminated blood during a transfusion occurring for the treatment of wounds and due to their service in areas of the World where the disease is more prevalent and healthcare is less capable of detecting and treating the disease. Many of these service members are unaware of the danger of hepatitis and their increased risk of contracting the disease.

(b) Subject to appropriation, the Department shall conduct an education and outreach campaign, in addition to its overall effort to prevent infectious disease in Illinois, in order to raise awareness about and promote prevention of hepatitis.
(c) Subject to appropriation, in addition to the education and outreach campaign provided in subsection (b), the Department shall develop and make available to physicians, other health care providers, members of the armed services, and other persons subject to an increased risk of contracting hepatitis, educational materials, in written and electronic forms, on the diagnosis, treatment, and prevention of the disease. These materials shall include the recommendations of the federal Centers for Disease Control and Prevention and any other persons or entities determined by the Department to have particular expertise on hepatitis, including the American Liver Foundation. These materials shall be written in terms that are understandable by members of the general public.
(d) The Department shall establish an Advisory Council on Hepatitis to develop a hepatitis prevention plan. The Department shall specify the membership, members' terms, provisions for removal of members, chairmen, and purpose of the Advisory Council. The Advisory Council shall consist of one representative from each of the following State agencies or offices, appointed by the head of each agency or office:
(1) The Department of Public Health.
(2) The Department of Public Aid.
(3) The Department of Corrections.
(4) The Department of Veterans' Affairs.
(5) The Department on Aging.
(6) The Department of Human Services.
(7) The Department of State Police.
(8) The office of the State Fire Marshal.
The Director shall appoint representatives of organizations and advocates in the State of Illinois, including, but not limited to, the American Liver Foundation. The Director shall also appoint interested members of the public, including consumers and providers of health services and representatives of local public health agencies, to provide recommendations and information to the members of the Advisory Council. Members of the Advisory Council shall serve on a voluntary, unpaid basis and are not entitled to reimbursement for mileage or other costs they incur in connection with performing their duties.
(Source: P.A. 93-129, eff. 1-1-04; 94-406, eff. 8-2-05.)

(20 ILCS 2310/2310-377)
Sec. 2310-377. Lupus education and outreach.
(a) The Illinois General Assembly finds and declares the following:
(1) Lupus is a chronic, incurable auto-immune disease

of unknown origin that mainly affects women of childbearing age, is difficult to diagnose, and causes severe, potentially life-threatening organ damage.

(2) The Lupus Foundation of America estimates that

1.4 million people in the U.S. have a form of lupus.

(3) Lupus causes the immune system to attack the

body's healthy cells and tissues producing skin damage, rheumatoid arthritis, life-threatening inflammation of multiple major organs, and a potentially fatal failure of the renal, circulatory, or central nervous system.

(4) Symptoms include joint pain, rash, unusual loss

of hair, unexplained fever, low blood counts, sensitivity to the sun, and fingers that turn pale or purple when exposed to cold.

(5) According to the Lupus Foundation of America, a

survey of its members revealed that more than half of all people with lupus suffered 4 or more years and were examined by 3 or more doctors before obtaining a correct diagnosis.

(6) According to the Center for Disease Control and

Prevention, the number of lupus-related deaths between 1979 and 1988 increased dramatically; African American women, ages 45-64, experienced a 70% increase, the largest increase among all groups in the 20 years studied.

(b) Subject to appropriation, the Department shall conduct an education and outreach campaign in order to raise awareness about the symptoms and treatment of lupus, a potentially life-threatening disease.
(Source: P.A. 93-129, eff. 1-1-04.)

(20 ILCS 2310/2310-378)
Sec. 2310-378. Wilson's disease.
(a) The Illinois General Assembly finds and declares the following:
(1) Wilson's disease is an inherited disorder in

which excessive amounts of copper accumulate in the body and can cause liver disease and neurological or psychiatric disorders; and

(2) Successful treatment is available for sufferers

of Wilson's disease but, without proper treatment, the disease is generally fatal by the age of 30.

(b) Subject to appropriation, the Department shall: (i) conduct a public health information campaign for physicians, hospitals, health facilities, public health departments, and the general public on Wilson's disease, methods of care, and treatment modalities available; (ii) identify and catalog Wilson's disease resources in this State for distribution and referral purposes; and (iii) coordinate services with established programs, including State, federal, and voluntary groups.
(Source: P.A. 93-129, eff. 1-1-04.)

(20 ILCS 2310/2310-380) (was 20 ILCS 2310/55.52)
Sec. 2310-380. Prenatal transmission of HIV infection. The Department shall develop and implement a public education program to reduce the prenatal transmission of HIV infection. The program shall be targeted toward population groups whose behavior places them at the risk of HIV infection. The program shall target women specifically, and any materials included in the program shall be in English and in Spanish.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2310/2310-385) (was 20 ILCS 2310/55.31a)
Sec. 2310-385. Hospice care. To provide education and consultation in relation to hospice care.
As used in this Section, "hospice" means a program that provides specialized care for terminally ill persons.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2310/2310-390) (was 20 ILCS 2310/55.65)
Sec. 2310-390. Lyme disease.
(a) The Department shall establish policies, procedures, standards, and criteria for the collection, maintenance, and exchange of medical information necessary for the identification and evaluation of Lyme disease. The Department shall include in its public health promotion programs and materials the medical information about the symptoms, causes, prevention, and treatment of Lyme disease and how treatment may be obtained.
(b) Subject to appropriation, the Department shall conduct a study regarding the prevalence, identification, and evaluation and treatment of Lyme disease. The study shall include, but need not be limited to, a determination of whether there are a significant number of Lyme disease cases that do not meet the federal definition, a determination of health care provider awareness regarding identification and treatment of Lyme disease, a determination of the volume of unreported cases of Lyme disease, coordination with relevant State agencies to identify potential existence of species capable of carrying the bacteria associated with Lyme disease, and the amount of information available to treat those diagnosed with Lyme disease. The Department shall complete the study by January 1, 2002 and issue a report regarding its findings to the Governor and the General Assembly.
(Source: P.A. 91-239, eff. 1-1-00; 91-745, eff. 1-1-01.)

(20 ILCS 2310/2310-391)
Sec. 2310-391. Meningitis; educational materials. The Department shall develop educational materials on meningitis for distribution in elementary and secondary schools.
(Source: P.A. 94-769, eff. 5-12-06.)

(20 ILCS 2310/2310-392)
Sec. 2310-392. (Repealed).
(Source: P.A. 91-239, eff. 1-1-00. Repealed by P.A. 99-933, eff. 1-27-17.)

(20 ILCS 2310/2310-394)
Sec. 2310-394. Multiple sclerosis; home services.
(a) Subject to appropriation, the Department shall create a program of services for persons with multiple sclerosis to help those persons stay in their homes and out of institutions. The Department shall collaborate with consumers to develop a program of services that is consumer directed.
(1) There shall be meaningful consumer participation

in all aspects of program design, review, and improvement.

(2) A review committee shall be established,

comprised of consumers and other stakeholders. The committee shall meet at least once a year to evaluate the program, including quality assurance data, and shall submit program recommendations to the Department.

(3) Consumers shall have control in the selection,

management, and termination of providers.

(4) Providers shall be educated about

consumer-directed services and multiple sclerosis.

(b) To be eligible for the program, a person must meet the following requirements:
(1) He or she must have a current diagnosis of

multiple sclerosis.

(2) He or she must have applied for benefits under

the Home Services Program operated by the Department of Human Services and must have been determined not eligible for benefits under that program because his or her retirement assets or life insurance assets, or both, exceeded the limits applicable to that program.

(3) He or she must have assets not exceeding $17,500.

In determining whether a person's assets meet this requirement, the Department must disregard retirement assets up to a total of $500,000 and disregard all life insurance assets.

(c) This Section does not create any new entitlement to a service, program, or benefit, but does not affect any entitlement to a service, program, or benefit created by any other law.
(Source: P.A. 95-744, eff. 7-18-08.)

(20 ILCS 2310/2310-395)
Sec. 2310-395. (Repealed).
(Source: P.A. 95-331, eff. 8-21-07. Repealed by P.A. 99-933, eff. 1-27-17.)

(20 ILCS 2310/2310-396)
Sec. 2310-396. (Repealed).
(Source: P.A. 93-249, eff. 1-1-02. Repealed by P.A. 98-692, eff. 7-1-14.)

(20 ILCS 2310/2310-397) (was 20 ILCS 2310/55.90)
Sec. 2310-397. Prostate and testicular cancer program.
(a) The Department, subject to appropriation or other available funding, shall conduct a program to promote awareness and early detection of prostate and testicular cancer. The program may include, but need not be limited to:
(1) Dissemination of information regarding the

incidence of prostate and testicular cancer, the risk factors associated with prostate and testicular cancer, and the benefits of early detection and treatment.

(2) Promotion of information and counseling about

treatment options.

(3) Establishment and promotion of referral services

and screening programs.

Beginning July 1, 2004, the program must include the development and dissemination, through print and broadcast media, of public service announcements that publicize the importance of prostate cancer screening for men over age 40.
(b) Subject to appropriation or other available funding, a Prostate Cancer Screening Program shall be established in the Department of Public Health.
(1) The Program shall apply to the following persons

and entities:

(A) uninsured and underinsured men 50 years of

age and older;

(B) uninsured and underinsured men between 40 and

50 years of age who are at high risk for prostate cancer, upon the advice of a physician, advanced practice registered nurse, or physician assistant or upon the request of the patient; and

(C) non-profit organizations providing assistance

to persons described in subparagraphs (A) and (B).

(2) Any entity funded by the Program shall coordinate

with other local providers of prostate cancer screening, diagnostic, follow-up, education, and advocacy services to avoid duplication of effort. Any entity funded by the Program shall comply with any applicable State and federal standards regarding prostate cancer screening.

(3) Administrative costs of the Department shall not

exceed 10% of the funds allocated to the Program. Indirect costs of the entities funded by this Program shall not exceed 12%. The Department shall define "indirect costs" in accordance with applicable State and federal law.

(4) Any entity funded by the Program shall collect

data and maintain records that are determined by the Department to be necessary to facilitate the Department's ability to monitor and evaluate the effectiveness of the entities and the Program. Commencing with the Program's second year of operation, the Department shall submit an Annual Report to the General Assembly and the Governor. The report shall describe the activities and effectiveness of the Program and shall include, but not be limited to, the following types of information regarding those served by the Program:

(A) the number; and
(B) the ethnic, geographic, and age breakdown.
(5) The Department or any entity funded by the

Program shall collect personal and medical information necessary to administer the Program from any individual applying for services under the Program. The information shall be confidential and shall not be disclosed other than for purposes directly connected with the administration of the Program or except as otherwise provided by law or pursuant to prior written consent of the subject of the information.

(6) The Department or any entity funded by the

program may disclose the confidential information to medical personnel and fiscal intermediaries of the State to the extent necessary to administer the Program, and to other State public health agencies or medical researchers if the confidential information is necessary to carry out the duties of those agencies or researchers in the investigation, control, or surveillance of prostate cancer.

(c) The Department shall adopt rules to implement the Prostate Cancer Screening Program in accordance with the Illinois Administrative Procedure Act.
(Source: P.A. 99-581, eff. 1-1-17; 100-513, eff. 1-1-18.)

(20 ILCS 2310/2310-398) (was 20 ILCS 2310/55.91)
Sec. 2310-398. Prostate Cancer Research Fund; grants. From funds appropriated from the Prostate Cancer Research Fund, a special fund created in the State treasury, the Department of Public Health shall make grants to public or private entities in Illinois, which may include the Lurie Comprehensive Cancer Center at the Northwestern University Medical School and the Kellogg Cancer Care Center at Evanston/Glenbrook Hospitals, for the purpose of funding research applicable to prostate cancer patients. The grant funds may not be used for institutional overhead costs, indirect costs, other organizational levies, or costs of community-based support services.
(Source: P.A. 91-104, eff. 7-13-99; 92-16, eff. 6-28-01.)

(20 ILCS 2310/2310-399)
Sec. 2310-399. Colon cancer awareness campaign; the Vince Demuzio Memorial Colon Cancer Fund.
(a) The Department must establish and maintain a public awareness campaign to target areas in Illinois with high colon cancer mortality rates. The campaign must be developed in conjunction with recommendations made by the American Cancer Society.
(b) The Vince Demuzio Memorial Colon Cancer Fund is created as a special fund in the State treasury. From appropriations to the Department from the Fund, the Department must operate the public awareness campaign set forth under subsection (a). The moneys from the Fund may not be used for institutional overhead costs, indirect costs, other organizational levies, or costs of community-based support services.
Moneys received for the purposes of this Section, including, without limitation, income tax checkoff receipts and gifts, grants, and awards from any public or private entity, must be deposited into the Fund. Any interest earned on moneys in the Fund must be deposited into the Fund.
(Source: P.A. 94-142, eff. 1-1-06.)

(20 ILCS 2310/2310-399.5)
Sec. 2310-399.5. Veterans' cancer program.
(a) The Department, subject to appropriation or other available funding, shall conduct a program to promote awareness of cancer in veterans. The program may include, but need not be limited to:
(1) Dissemination of information regarding the

incidence of cancer in veterans, the risk factors associated with cancer, and the benefits of early detection and treatment.

(2) Promotion of information and counseling about

treatment options.

(3) Establishment and promotion of referral services

and screening programs.

Beginning January 1, 2018, the program must include the development and dissemination, through print and broadcast media, of public service announcements that publicize the importance of cancer screening for veterans.
(b) Subject to appropriation or other available funding, the Veterans' Cancer Screening Program shall be established in the Department of Public Health. The Program shall apply to the following persons and entities:
(1) uninsured and underinsured veterans; and
(2) non-profit organizations providing assistance to

persons described in paragraph (1).

An entity funded by the Program shall coordinate with other local providers of cancer screening, diagnostic, follow-up, education, and advocacy services for veterans to avoid duplication of effort. Any entity funded by the Program shall comply with any applicable State and federal standards regarding cancer screening.
Administrative costs of the Department shall not exceed 10% of the funds allocated to the Program. Indirect costs of the entities funded by this Program shall not exceed 12%. The Department shall define "indirect costs" in accordance with applicable State and federal law.
An entity funded by the Program shall collect data and maintain records that are determined by the Department to be necessary to facilitate the Department's ability to monitor and evaluate the effectiveness of the entities and the Program. Commencing with the Program's second year of operation, by January 1, 2019 and every January 1 thereafter, the Department shall submit an annual report to the General Assembly and the Governor. The report shall describe the activities and effectiveness of the Program and shall include, but not be limited to, the following types of information regarding those served by the Program: (i) the number; and (ii) the ethnic, geographic, and age breakdown.
The Department or an entity funded by the Program shall collect personal and medical information necessary to administer the Program from an individual applying for services under the Program. The information shall be confidential and shall not be disclosed other than for purposes directly connected with the administration of the Program or except as otherwise provided by law or pursuant to prior written consent of the subject of the information.
The Department or any entity funded by the program may disclose the confidential information to medical personnel and fiscal intermediaries of the State to the extent necessary to administer the Program, and to other State public health agencies or medical researchers if the confidential information is necessary to carry out the duties of those agencies or researchers in the investigation, control, or surveillance of cancer.
The Department shall adopt rules to implement the Veterans' Cancer Screening Program in accordance with the Illinois Administrative Procedure Act.
(Source: P.A. 100-224, eff. 1-1-18.)

(20 ILCS 2310/2310-400) (was 20 ILCS 2310/55.83)
Sec. 2310-400. Sarcoidosis. The Department shall make available, to the general public, information on the disease known as sarcoidosis. The information shall include symptoms and treatments of the disease and the address for the Sarcoidosis Research Center.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2310/2310-403)
Sec. 2310-403. Sarcoidosis Research Fund. To make grants for sarcoidosis research from appropriations to the Department from the Sarcoidosis Research Fund.
(Source: P.A. 94-141, eff. 1-1-06.)

(20 ILCS 2310/2310-405) (was 20 ILCS 2310/55.55)
Sec. 2310-405. Sexually transmitted diseases; inherited metabolic diseases. The Department shall prepare a brochure describing sexually transmitted diseases (including, without limitation, acquired immunodeficiency syndrome, or AIDS) and inherited metabolic diseases (including, without limitation, hemophilia, sickle cell anemia, and Tay-Sachs disease). The descriptions shall include discussion of the ways in which the diseases are transmitted and ways to avoid contacting the diseases. With respect to inherited metabolic diseases, the brochure shall include recommendations that persons who are susceptible to contacting those diseases obtain genetic counseling. The brochure shall be distributed to each county clerk's office in the State and to any other office where applications for a marriage license are taken, to be distributed free of charge to persons applying for a marriage license or others.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2310/2310-410) (was 20 ILCS 2310/55.42)
Sec. 2310-410. Sickle cell disease. To conduct a public information campaign for physicians, advanced practice registered nurses, physician assistants, hospitals, health facilities, public health departments, and the general public on sickle cell disease, methods of care, and treatment modalities available; to identify and catalogue sickle cell resources in this State for distribution and referral purposes; and to coordinate services with the established programs, including State, federal, and voluntary groups.
(Source: P.A. 99-581, eff. 1-1-17; 100-513, eff. 1-1-18.)

(20 ILCS 2310/2310-415) (was 20 ILCS 2310/55.81)
Sec. 2310-415. Violent injury reporting.
(a) The Department shall require hospitals and other facilities in the State to report, in a manner determined by rule, each injury allegedly caused by a violent act. The Department shall coordinate this reporting with existing reporting requirements such as trauma and head and neck injury reporting to reduce duplication of reporting. All information and data reported shall be confidential and privileged in accordance with Part 21 of Article VIII of the Code of Civil Procedure, except as provided in subsection (b).
(b) The Department shall compile the reports required under subsection (a) and shall determine the impact of violent acts on children. The Department shall, using only data from which the identity of an individual cannot be ascertained, reconstructed, or verified and to which the identity of an individual cannot be linked by a recipient of the data, report its findings to the General Assembly by December 31, 1997, and every 2 years thereafter.
(Source: P.A. 90-162, eff. 7-23-97; 91-239, eff. 1-1-00.)

(20 ILCS 2310/2310-420) (was 20 ILCS 2310/55.74)
Sec. 2310-420. Violence and homicide; injury prevention.
(a) Utilizing existing resources, the Department may examine the impact of violence and homicide on the public health and safety of Illinois residents, especially children. Based on their findings, the Department shall, if warranted, declare violence and homicide a public health epidemic and recommend anti-violence and homicide prevention programs to the Illinois General Assembly.
(b) The Section on Injury Prevention is created within the Department. The Section on Injury Prevention is charged with coordination and expansion of prevention and control activities related to intentional and unintentional injuries. The duties of the Section on Injury Prevention may include, but may not be limited to, the following:
(1) To serve as a data coordinator and analysis

source of mortality and injury statistics for other State agencies.

(2) To integrate an injury and violence prevention

focus within the Department.

(3) To develop collaborative relationships with other

State agencies and private and community organizations to establish programs promoting injury prevention, awareness, and education to reduce automobile, motorcycle, and bicycle injuries and interpersonal violence, including homicide, child abuse, youth violence, domestic violence, sexual assault, and elderly abuse.

(4) To support the development of comprehensive

community-based injury and violence prevention initiatives within municipalities of this State.

(5) To identify possible sources of funding to

establish and continue programs to promote prevention of intentional and unintentional injuries.

(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2310/2310-424)
Sec. 2310-424. Men's Health Issues.
(a) The Department of Public Health shall designate a member of its staff to handle men's health issues not currently or adequately addressed by the Department.
(b) The staff person's duties shall include, but not be limited to, the following:
(1) Assisting in the assessment of the health needs

of men in the State.

(2) Recommending treatment methods and programs that

are sensitive and reference materials to service providers, organizations, and other agencies.

(3) Promoting awareness of men's health concerns and

encouraging, promoting, and aiding the establishment of men's services.

(4) Providing adequate and effective opportunities

for men to express their views on Department policy development, program implementation, and interdepartmental coordination of men's services.

(Source: P.A. 95-36, eff. 8-10-07.)

(20 ILCS 2310/2310-425) (was 20 ILCS 2310/55.66)
Sec. 2310-425. Health care summary for women.
(a) From funds made available from the General Assembly for this purpose, the Department shall publish in plain language, in both an English and a Spanish version, a pamphlet providing information regarding health care for women which shall include the following:
(1) A summary of the various medical conditions,

including cancer, sexually transmitted diseases, endometriosis, or other similar diseases or conditions widely affecting women's reproductive health, that may require a hysterectomy or other treatment.

(2) A summary of the recommended schedule and

indications for physical examinations, including "pap smears" or other tests designed to detect medical conditions of the uterus and other reproductive organs.

(3) A summary of the widely accepted medical

treatments, including viable alternatives, that may be prescribed for the medical conditions specified in paragraph (1).

(b) In developing the summary the Department shall consult with the Illinois State Medical Society, Illinois Society of Advanced Practice Nurses, the Illinois Academy of Physician Assistants, and consumer groups. The summary shall be updated by the Department every 2 years.
(c) The Department shall distribute the summary to hospitals, public health centers, and health care professionals who are likely to treat medical conditions described in paragraph (1) of subsection (a). Those hospitals, public health centers, and physicians shall make the summaries available to the public. The Department shall also distribute the summaries to any person, organization, or other interested parties upon request. The summary may be duplicated by any person provided the copies are identical to the current summary prepared by the Department.
(d) The summary shall display on the inside of its cover, printed in capital letters and bold face type, the following paragraph:
"The information contained in this brochure is only for the purpose of assisting you, the patient, in understanding the medical information and advice offered by your health care professional. This brochure cannot serve as a substitute for the sound professional advice of your health care professional. The availability of this brochure or the information contained within is not intended to alter, in any way, the existing health care professional-patient relationship, nor the existing professional obligations of your health care professional in the delivery of medical services to you, the patient."
(Source: P.A. 99-581, eff. 1-1-17.)

(20 ILCS 2310/2310-430) (was 20 ILCS 2310/55.69)
Sec. 2310-430. Women's health issues.
(a) The Department shall designate a member of its staff to handle women's health issues not currently or adequately addressed by the Department.
(b) The staff person's duties shall include, without limitation:
(1) Assisting in the assessment of the health needs

of women in the State.

(2) Recommending treatment methods and programs that

are sensitive and relevant to the unique characteristics of women.

(3) Promoting awareness of women's health concerns

and encouraging, promoting, and aiding in the establishment of women's services.

(4) Providing adequate and effective opportunities

for women to express their views on Departmental policy development and program implementation.

(5) Providing information to the members of the

public, patients, and health care providers regarding women's gynecological cancers, including but not limited to the signs and symptoms, risk factors, the benefits of early detection through appropriate diagnostic testing, and treatment options.

(6) Publishing the health care summary required under

Section 2310-425 of this Act.

(c) The information provided under item (5) of subsection (b) of this Section may include, but is not limited to, the following:
(1) Educational and informational materials in print,

audio, video, electronic, or other media.

(2) Public service announcements and advertisements.
(3) The health care summary required under Section

2310-425 of this Act.

The Department may develop or contract with others to develop, as the Director deems appropriate, the materials described in this subsection (c) or may survey available publications from, among other sources, the National Cancer Institute and the American Cancer Society. The staff person designated under this Section shall collect the materials, formulate a distribution plan, and disseminate the materials according to the plan. These materials shall be made available to the public free of charge.
In exercising its powers under this subsection (c), the Department shall consult with appropriate health care professionals and providers, patients, and organizations representing health care professionals and providers and patients.
(Source: P.A. 91-106, eff. 1-1-00; 91-239, eff. 1-1-00; 92-16, eff. 6-28-01.)

(20 ILCS 2310/2310-433)
Sec. 2310-433. COPD issues.
(a) Subject to appropriation, the Department shall designate a member of its staff to handle issues related to Chronic Obstructive Pulmonary Disease (COPD), which are not currently or adequately addressed by the Department.
(b) The staff person's duties must include, without limitation, the following:
(1) the improvement of data-collection systems and

surveillance systems with respect to COPD;

(2) the increase of Department programs related to

education about COPD and to the diagnosis and treatment of the disease;

(3) the identification and removal of barriers to

medical care, diagnostic services, and treatment of COPD; and

(4) the promotion of the awareness of COPD concerns

and the advocacy for the establishment of COPD patient services.

(Source: P.A. 96-589, eff. 8-18-09.)

(20 ILCS 2310/2310-435) (was 20 ILCS 2310/55.44)
Sec. 2310-435. Smoking cessation program for WIC participants.
(a) (Blank).
(b) (Blank).
(c) The Department, in cooperation with the Department of Human Services, shall maintain a smoking cessation program for participants in the Women, Infants and Children Nutrition Program. The program shall include, but not be limited to, tobacco use screening, education on the effects of tobacco use, and smoking cessation counseling and referrals.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2310/2310-440) (was 20 ILCS 2310/55.54)
Sec. 2310-440. Pregnant women; medical consequences of alcohol, drug, and tobacco use and abuse. The Department shall, from funds appropriated for that purpose, conduct an ongoing, statewide education program to inform pregnant women of the medical consequences of alcohol, drug, and tobacco use and abuse.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2310/2310-442) (was 20 ILCS 2310/55.84)
Sec. 2310-442. Breast feeding; public information campaign. The Department may conduct an information campaign for the general public to promote breast feeding of infants by their mothers. The Department may include the information in a brochure prepared under Section 2310-305 or in a brochure that shares other information with the general public and is distributed free of charge. If the Department includes the information required under this Section in a brochure authorized or required under another provision of law, the Department may continue to use existing stocks of that brochure before adding the information required under this Section but shall add that information in the next printing of the brochure. The information required under this Section may be distributed to the parents or legal custodians of each newborn upon discharge of the infant from a hospital or other health care facility.
(Source: P.A. 90-244, eff. 1-1-98; 90-655, eff. 7-30-98; 91-239, eff. 1-1-00; 91-357, eff. 7-29-99.)

(20 ILCS 2310/2310-445)
Sec. 2310-445. (Repealed).
(Source: P.A. 95-331, eff. 8-21-07. Repealed by P.A. 99-933, eff. 1-27-17.)

(20 ILCS 2310/2310-450)
Sec. 2310-450. Office for maternal and child health.
(a) The Department shall be responsible for administration of the Maternal and Child Health Services Block Grant authorized by Title V of the federal Social Security Act. The Department shall be responsible for the Maternal and Child Health Block Grant and for preparation and submission of the annual application, annual report, and periodic needs assessment required for the receipt of these funds.
(b) The Department shall be responsible for the administration of the Family Planning Program award to the State of Illinois from Title X of the federal Public Health Service Act (42 U.S.C. 300).
(c) All of the rights, powers, duties, and functions vested by law or that otherwise pertain to the programs and services transferred to the Department by this amendatory Act of the 99th General Assembly are transferred to the Department by July 1, 2016.
(d) The Department may adopt rules necessary to implement this Section. This Section does not affect the legality of any rules that are in force on the effective date of this Section that have been duly adopted by the Department of Human Services in its administration of the Maternal and Child Health Services Block Grant. Those rules shall transfer to the Department and continue in effect until amended or repealed, except that references to a predecessor department shall, in appropriate contexts, be deemed to refer to the successor department under this Section. Any rules proposed prior to the effective date shall also transfer to the Department.
(e) The rights of State employees, the State, and its agencies under the Personnel Code and applicable collective bargaining agreements and retirement plans are not affected by this Section.
(f) The Department of Central Management Services shall establish a sufficient number of full-time positions at the Department, based on input from the Department of Human Services in order to provide for effective administration of these programs.
(g) All books, records, documents, and pending business pertaining to the rights, powers, duties, and functions transferred to the Department under this Section shall be transferred and delivered to the Department by July 1, 2016.
(h) In the case of books, records, or documents that pertain both to a function transferred to the Department under this Section and to a function retained by a predecessor agency or office, the Director and the Secretary of Human Services shall determine whether the books, records, or documents shall be transferred, copied, or left with the predecessor agency or office; until this determination has been made, the transfer of these materials shall not take effect.
(i) In the case of administrative functions performed by other units within the Department of Human Services and for the allocation of State or federal funds that benefited the programs transferred by this amendatory Act of the 99th General Assembly as well as other divisions within the Department of Human Services, the Director of Public Health and the Secretary of Human Services shall establish interagency agreements to continue these services, as well as cooperation for purposes of federal match and maintenance of effort and distribution of funds after July 1, 2016.
(Source: P.A. 99-901, eff. 8-26-16.)

(20 ILCS 2310/2310-500) (was 20 ILCS 2310/55.07)
Sec. 2310-500. Sanitary investigations. To make sanitary investigations that it may, from time to time, deem necessary for the preservation and improvement of health.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2310/2310-505) (was 20 ILCS 2310/55.08)
Sec. 2310-505. Nuisances; questions affecting security of life and health. To make examinations into nuisances and questions affecting the security of life and health in any locality in the State.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2310/2310-510) (was 20 ILCS 2310/55.15)
Sec. 2310-510. Investigations for preservation and improvement of health. To make investigations and inquiries with respect to the causes of disease and death; to investigate the effect of environment, including conditions of employment and other conditions that may affect health; and to make other investigations that it may deem necessary for the preservation and improvement of health.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2310/2310-530) (was 20 ILCS 2310/55.04)
Sec. 2310-530. Recreational, migrant labor, and other camps. To inspect recreational, tourist, migrant labor, and automobile trailer camps and to prepare and enforce rules and regulations governing their construction and operations to the end that they will be constructed and maintained in a sanitary manner.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2310/2310-535) (was 20 ILCS 2310/55.21)
Sec. 2310-535. Public hospitals, sanitaria, and other institutions. To inspect, from time to time, all hospitals, sanitaria, and other institutions conducted by county, city, village, or township authorities and to report as to the sanitary conditions and needs of those hospitals, sanitaria, and institutions to the official authority having jurisdiction over them.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2310/2310-537)
Sec. 2310-537. (Repealed).
(Source: P.A. 92-16, eff. 6-28-01. Repealed by P.A. 99-933, eff. 1-27-17.)

(20 ILCS 2310/2310-540) (was 20 ILCS 2310/55.31)
Sec. 2310-540. General hospitals; minimum standards for operation; uterine cytologic examinations for cancer. To establish and enforce minimum standards for the operation of all general hospitals. The standards shall include the requirement that every hospital licensed by the State of Illinois shall offer a uterine cytologic examination for cancer to every female in-patient 20 years of age or over unless considered contra-indicated by the attending physician or unless it has been performed within the previous year. Every woman for whom the test is applicable shall have the right to refuse the test on the counsel of the attending physician or on her own judgment. The hospital shall in all cases maintain records to show either the results of the test or that the test was not applicable or that it was refused.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2310/2310-543)
Sec. 2310-543. Information regarding health care services. With funds made available for this purpose, the Department may, in conjunction with other programs or activities related to accessing medical care, develop and provide to the public and health care patients information regarding the categories or types of health care services available and their appropriate use, paying particular attention to seeking care in hospital emergency departments.
(Source: P.A. 93-540, eff. 8-18-03.)

(20 ILCS 2310/2310-545) (was 20 ILCS 2310/55.20)
Sec. 2310-545. (Repealed).
(Source: P.A. 91-239, eff. 1-1-00. Repealed by P.A. 92-790, eff. 8-6-02.)

(20 ILCS 2310/2310-550) (was 20 ILCS 2310/55.40)
Sec. 2310-550. Long-term care facilities. The Department may perform, in all long-term care facilities as defined in the Nursing Home Care Act, all facilities as defined in the Specialized Mental Health Rehabilitation Act of 2013, all facilities as defined in the ID/DD Community Care Act, and all facilities as defined in the MC/DD Act, all inspection, evaluation, certification, and inspection of care duties that the federal government may require the State of Illinois to perform or have performed as a condition of participation in any programs under Title XVIII or Title XIX of the federal Social Security Act.
(Source: P.A. 98-104, eff. 7-22-13; 99-180, eff. 7-29-15.)

(20 ILCS 2310/2310-555) (was 20 ILCS 2310/55.06)
Sec. 2310-555. Public swimming pools; bathing places. To examine artificially constructed public swimming pools and prepare and enforce rules and regulations governing their construction, operation, and use to the end that they will be constructed and maintained in a sanitary manner; to inspect natural and semi-natural bathing places to determine conformance with Department's recommendation for operation and maintenance of those areas, and to have the authority to require closing of any area when that action is considered necessary to prevent possible spread of infection or disease.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2310/2310-560) (was 20 ILCS 2310/55.87)
Sec. 2310-560. Advisory committees concerning construction of facilities.
(a) The Director shall appoint an advisory committee. The committee shall be established by the Department by rule. The Director and the Department shall consult with the advisory committee concerning the application of building codes and Department rules related to those building codes to facilities under the Ambulatory Surgical Treatment Center Act, the Nursing Home Care Act, the Specialized Mental Health Rehabilitation Act of 2013, the ID/DD Community Care Act, and the MC/DD Act.
(b) The Director shall appoint an advisory committee to advise the Department and to conduct informal dispute resolution concerning the application of building codes for new and existing construction and related Department rules and standards under the Hospital Licensing Act, including without limitation rules and standards for (i) design and construction, (ii) engineering and maintenance of the physical plant, site, equipment, and systems (heating, cooling, electrical, ventilation, plumbing, water, sewer, and solid waste disposal), and (iii) fire and safety. The advisory committee shall be composed of all of the following members:
(1) The chairperson or an elected representative from

the Hospital Licensing Board under the Hospital Licensing Act.

(2) Two health care architects with a minimum of 10

years of experience in institutional design and building code analysis.

(3) Two engineering professionals (one mechanical and

one electrical) with a minimum of 10 years of experience in institutional design and building code analysis.

(4) One commercial interior design professional with

a minimum of 10 years of experience.

(5) Two representatives from provider associations.
(6) The Director or his or her designee, who shall

serve as the committee moderator.

Appointments shall be made with the concurrence of the Hospital Licensing Board. The committee shall submit recommendations concerning the application of building codes and related Department rules and standards to the Hospital Licensing Board for review and comment prior to submission to the Department. The committee shall submit recommendations concerning informal dispute resolution to the Director. The Department shall provide per diem and travel expenses to the committee members.
(Source: P.A. 98-104, eff. 7-22-13; 99-180, eff. 7-29-15.)

(20 ILCS 2310/2310-565) (was 20 ILCS 2310/55.88)
Sec. 2310-565. Facility construction training program. The Department shall conduct, at least annually, a joint in-service training program for architects, engineers, interior designers, and other persons involved in the construction of a facility under the Ambulatory Surgical Treatment Center Act, the Nursing Home Care Act, the Specialized Mental Health Rehabilitation Act of 2013, the ID/DD Community Care Act, the MC/DD Act, or the Hospital Licensing Act on problems and issues relating to the construction of facilities under any of those Acts.
(Source: P.A. 98-104, eff. 7-22-13; 99-180, eff. 7-29-15.)

(20 ILCS 2310/2310-575) (was 20 ILCS 2310/55.10)
Sec. 2310-575. Laboratories and blood banks; minimum standards and examinations. To establish and enforce minimum standards for the operation of laboratories, including clinical laboratories and blood banks, making examinations in connection with the diagnosis of disease or tests for the evaluation of health hazards.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2310/2310-577)
Sec. 2310-577. Cord blood stem cell banks.
(a) Subject to appropriation, the Department shall establish a network of human cord blood stem cell banks. The Director shall enter into contracts with qualified cord blood stem cell banks to assist in the establishment, provision, and maintenance of the network.
(b) A cord blood stem cell bank is eligible to enter the network and be a donor bank if it satisfies each of the following:
(1) Has obtained all applicable federal and State

licenses, accreditations, certifications, registrations, and other authorizations required to operate and maintain a cord blood stem cell bank.

(2) Has implemented donor screening and cord blood

collection practices adequate to protect both donors and transplant recipients and to prevent transmission of potentially harmful infections and other diseases.

(3) Has established a system of strict

confidentiality to protect the identity and privacy of patients and donors in accordance with existing federal and State law and consistent with regulations promulgated under the Health Insurance Portability and Accountability Act of 1996, Public Law 104-191, for the release of the identity of donors, the identity of recipients, or identifiable records.

(4) Has established a system for encouraging donation

by an ethnically and racially diverse group of donors.

(5) Has developed adequate systems for communication

with other cord blood stem cell banks, transplant centers, and physicians with respect to the request, release, and distribution of cord blood units nationally and has developed those systems, consistent with the regulations promulgated under the Health Insurance Portability and Accountability Act of 1996, Public Law 104-191, to track recipients' clinical outcomes for distributed units.

(6) Has developed an objective system for educating

the public, including patient advocacy organizations, about the benefits of donating and utilizing cord blood stem cells in appropriate circumstances.

(7) Has policies and procedures in place for the

procurement of materials for the conduct of stem cell research, including policies and procedures ensuring that persons are empowered to make voluntary and informed decisions to participate or to refuse to participate in the research, and ensuring confidentiality of the decision.

(8) Has policies and procedures in place to ensure

the bank is following current best practices with respect to medical ethics, including informed consent of patients and the protection of human subjects.

(c) A donor bank that enters into the network shall do all of the following:
(1) Acquire, tissue-type, test, cryopreserve, and

store donated units of human cord blood acquired with the informed consent of the donor, in a manner that complies with applicable federal regulations.

(2) Make cord blood units collected under this

Section, or otherwise, available to transplant centers for stem cell transplantation.

(3) Allocate up to 10% of the cord blood inventory

each year for peer-reviewed research. This quota may be met by using cord blood units that did not meet the cell count standards necessary for transplantation.

(4) Make agreements with obstetrical health care

facilities, consistent with federal regulations, for the collection of donated units of human cord blood.

(d) An advisory committee shall advise the Department concerning the administration of the cord blood stem cell bank network. The committee shall be appointed by the Director and consist of members who represent each of the following:
(1) Cord blood stem cell transplant centers.
(2) Physicians from participating birthing hospitals.
(3) The cord blood stem cell research community.
(4) Recipients of cord blood stem cell transplants.
(5) Family members who have made a donation to a

statewide cord blood stem cell bank.

(6) Individuals with expertise in the social sciences.
(7) Members of the general public.
(8) Each network donor bank.
(9) Hospital administration from birthing hospitals.
Except as otherwise provided under this subsection, each member of the committee shall serve for a 3-year term and may be reappointed for one or more additional terms. Appointments for the initial members shall be for terms of 1, 2, and 3 years, respectively, so as to provide for the subsequent appointment of an equal number of members each year. The committee shall elect a chairperson.
(e) A person has a conflict of interest if any action, advice, or recommendation with respect to a matter may directly or indirectly financially benefit any of the following:
(1) That person.
(2) That person's spouse, immediate family living

with that person, or that person's extended family.

(3) Any individual or entity required to be disclosed

by that person.

(4) Any other individual or entity with which that

person has a business or professional relationship.

An advisory committee member who has a conflict of interest with respect to a matter may not discuss that matter with other committee members and shall not vote upon or otherwise participate in any committee action, advice, or recommendation with respect to that matter. Each recusal occurring during a committee meeting shall be made a part of the minutes or recording of the meeting in accordance with the Open Meetings Act.
The Department shall not allow any Department employee to participate in the processing of, or to provide any advice or recommendation concerning, any matter with which the Department employee has a conflict of interest.
(f) Each advisory committee member shall file with the Secretary of State a written disclosure of the following with respect to the member, the member's spouse, and any immediate family living with the member:
(1) Each source of income.
(2) Each entity in which the member, spouse, or

immediate family living with the member has an ownership or distributive income share that is not an income source required to be disclosed under item (1) of this subsection (f).

(3) Each entity in or for which the member, spouse,

or immediate family living with the member serves as an executive, officer, director, trustee, or fiduciary.

(4) Each entity with which the member, member's

spouse, or immediate family living with the member has a contract for future income.

Each advisory committee member shall file the disclosure required by this subsection (f) at the time the member is appointed and at the time of any reappointment of that member.
Each advisory committee member shall file an updated disclosure with the Secretary of State promptly after any change in the items required to be disclosed under this subsection with respect to the member, the member's spouse, or any immediate family living with the member.
The requirements of Section 3A-30 of the Illinois Governmental Ethics Act and any other disclosures required by law apply to this Act.
Filed disclosures shall be public records.
(g) The Department shall do each of the following:
(1) Ensure that the donor banks within the network

meet the requirements of subsection (b) on a continuing basis.

(2) Encourage network donor banks to work

collaboratively with other network donor banks and encourage network donor banks to focus their resources in their respective local or regional area.

(3) Designate one or more established national or

international cord blood registries to serve as a statewide cord blood stem cell registry.

(4) Coordinate the donor banks in the network.
In performing these duties, the Department may seek the advice of the advisory committee.
(h) Definitions. As used in this Section:
(1) "Cord blood unit" means the blood collected from

a single placenta and umbilical cord.

(2) "Donor" means a mother who has delivered a baby

and consents to donate the newborn's blood remaining in the placenta and umbilical cord.

(3) "Donor bank" means a qualified cord blood stem

cell bank that enters into a contract with the Director under this Section.

(4) "Human cord blood stem cells" means hematopoietic

stem cells and any other stem cells contained in the neonatal blood collected immediately after the birth from the separated placenta and umbilical cord.

(5) "Network" means the network of qualified cord

blood stem cell banks established under this Section.

(Source: P.A. 95-406, eff. 8-24-07.)

(20 ILCS 2310/2310-580) (was 20 ILCS 2310/55.11)
Sec. 2310-580. Certificate of competency to make laboratory tests. To issue certificates of competency to persons and laboratories making laboratory tests in connection with the diagnosis of disease or for the evaluation of health hazards and to prepare and enforce rules and regulations relative to the issuance and use of such certificates.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2310/2310-600)
Sec. 2310-600. Advance directive information.
(a) The Department of Public Health shall prepare and publish the summary of advance directives law, as required by the federal Patient Self-Determination Act, and related forms. Publication may be limited to the World Wide Web. The summary required under this subsection (a) must include the Department of Public Health Uniform POLST form.
(b) The Department of Public Health shall publish Spanish language versions of the following:
(1) The statutory Living Will Declaration form.
(2) The Illinois Statutory Short Form Power of

Attorney for Health Care.

(3) The statutory Declaration of Mental Health

Treatment Form.

(4) The summary of advance directives law in Illinois.
(5) The Department of Public Health Uniform POLST

form.

Publication may be limited to the World Wide Web.
(b-5) In consultation with a statewide professional organization representing physicians licensed to practice medicine in all its branches, statewide organizations representing physician assistants, advanced practice registered nurses, nursing homes, registered professional nurses, and emergency medical systems, and a statewide organization representing hospitals, the Department of Public Health shall develop and publish a uniform form for practitioner cardiopulmonary resuscitation (CPR) or life-sustaining treatment orders that may be utilized in all settings. The form shall meet the published minimum requirements to nationally be considered a practitioner orders for life-sustaining treatment form, or POLST, and may be referred to as the Department of Public Health Uniform POLST form. This form does not replace a physician's or other practitioner's authority to make a do-not-resuscitate (DNR) order.
(c) (Blank).
(d) The Department of Public Health shall publish the Department of Public Health Uniform POLST form reflecting the changes made by this amendatory Act of the 98th General Assembly no later than January 1, 2015.
(Source: P.A. 99-319, eff. 1-1-16; 99-581, eff. 1-1-17; 100-513, eff. 1-1-18.)

(20 ILCS 2310/2310-605)
Sec. 2310-605. (Repealed).
(Source: P.A. 92-157, eff. 7-25-01. Repealed internally, eff. 4-30-02.)

(20 ILCS 2310/2310-610)
Sec. 2310-610. Rules; public health preparedness. The Department shall adopt and implement rules, contact lists, and response plans governing public health preparedness and response.
(Source: P.A. 95-331, eff. 8-21-07.)

(20 ILCS 2310/2310-612)
Sec. 2310-612. Blindness prevention grants.
(a) From funds appropriated from the Blindness Prevention Fund, a special fund created in the State treasury, the Department must make grants to charitable or educational entities in Illinois for the purpose of funding (i) public education on the importance of eye care and the prevention of blindness and (ii) the provision of eye care to children, senior citizens, and other needy individuals whose needs are not covered by any other source of funds.
(b) Grants under this Section must be awarded on both a statewide and regional basis, taking into consideration each region's contributions to the Fund. At least 25% of the grants must be made to regional grantees.
(c) A grant under this Section shall be made for a period of one year and, subject to the availability of funds, may be renewed by the Department.
(d) The Department must create an advisory committee to make recommendations to the Department concerning grant proposals. The advisory committee shall consist of one representative from the Illinois Society for the Prevention of Blindness, one licensed doctor of optometry, one member of the Gateway Lions & Partners, one optometric educator from a school of optometry located within Illinois, and one member from the general public. Members of the advisory committee may not receive compensation or reimbursement for their services. Members of the committee must recuse themselves from consideration of any grant proposals submitted by any entity from which they were appointed.
(e) The Department must adopt any rules necessary to implement and administer this Section, including, without limitation, a methodology for determining regions of the State.
(Source: P.A. 94-602, eff. 8-16-05.)

(20 ILCS 2310/2310-615)
Sec. 2310-615. Department coordination; public health preparedness. The Department shall require and coordinate development and implementation of public health preparedness and response plans by local health departments and facilities licensed by the Department.
(Source: P.A. 93-829, eff. 7-28-04.)

(20 ILCS 2310/2310-617)
Sec. 2310-617. Human papillomavirus vaccine.
(a) As used in this Section, "eligible individual" means a female child under the age of 18, who is a resident of Illinois who: (1) is not entitled to receive a human papillomavirus (HPV) vaccination at no cost as a benefit under a plan of health insurance, a managed care plan, or a plan provided by a health maintenance organization, a health services plan corporation, or a similar entity, and (2) meets the requirements established by the Department of Public Health by rule.
(b) Subject to appropriation, the Department of Public Health shall establish and administer a program, commencing no later than July 1, 2011, under which any eligible individual shall, upon the eligible individual's request, receive a series of HPV vaccinations as medically indicated, at no cost to the eligible individual.
(c) The Department of Public Health shall adopt rules for the administration and operation of the program, including, but not limited to: determination of the HPV vaccine formulation to be administered and the method of administration; eligibility requirements and eligibility determinations; and standards and criteria for acquisition and distribution of the HPV vaccine and related supplies. The Department may enter into contracts or agreements with public or private entities for the performance of such duties under the program as the Department may deem appropriate to carry out this Section and its rules adopted under this Section.
(Source: P.A. 95-422, eff. 8-24-07.)

(20 ILCS 2310/2310-620)
Sec. 2310-620. Cooperation; public health preparedness. The Department shall collaborate with relevant federal government authorities, State agencies, local authorities, including local public health authorities, elected officials from other states, and private sector organizations on public health preparedness and response.
(Source: P.A. 93-829, eff. 7-28-04.)

(20 ILCS 2310/2310-625)
Sec. 2310-625. Emergency powers.
(a) Upon proclamation of a disaster by the Governor, as provided for in the Illinois Emergency Management Agency Act, the Director of Public Health shall have the following powers, which shall be exercised only in coordination with the Illinois Emergency Management Agency and the Department of Financial and Professional Regulation:
(1) The power to suspend the requirements for

temporary or permanent licensure or certification of persons who are licensed or certified in another state and are working under the direction of the Illinois Emergency Management Agency and the Illinois Department of Public Health pursuant to the declared disaster.

(2) The power to modify the scope of practice

restrictions under the Emergency Medical Services (EMS) Systems Act for any persons who are licensed under that Act for any person working under the direction of the Illinois Emergency Management Agency and the Illinois Department of Public Health pursuant to the declared disaster.

(3) The power to modify the scope of practice

restrictions under the Nursing Home Care Act, the Specialized Mental Health Rehabilitation Act of 2013, the ID/DD Community Care Act, or the MC/DD Act for Certified Nursing Assistants for any person working under the direction of the Illinois Emergency Management Agency and the Illinois Department of Public Health pursuant to the declared disaster.

(b) Persons exempt from licensure or certification under paragraph (1) of subsection (a) and persons operating under modified scope of practice provisions under paragraph (2) of subsection (a) and paragraph (3) of subsection (a) shall be exempt from licensure or certification or subject to modified scope of practice only until the declared disaster has ended as provided by law. For purposes of this Section, persons working under the direction of an emergency services and disaster agency accredited by the Illinois Emergency Management Agency and a local public health department, pursuant to a declared disaster, shall be deemed to be working under the direction of the Illinois Emergency Management Agency and the Department of Public Health.
(c) The Director shall exercise these powers by way of proclamation.
(Source: P.A. 98-104, eff. 7-22-13; 99-180, eff. 7-29-15.)

(20 ILCS 2310/2310-630)
Sec. 2310-630. Influenza vaccinations.
(a) As used in this Section, "eligible individual" means a resident of Illinois who: (1) is not entitled to receive an influenza vaccination at no cost as a benefit under a plan of health insurance, a managed care plan, or a plan provided by a health maintenance organization, a health services plan corporation, or a similar entity; and (2) meets the requirements established by the Department of Public Health by rule.
(b) Subject to appropriation, the Department of Public Health shall establish and administer a program under which any eligible individual shall, upon the eligible individual's request, receive an influenza vaccination once each year at no cost to the eligible individual.
(c) The Department of Public Health shall adopt rules for the administration and operation of the program, including but not limited to: determination of the influenza vaccine formulation to be administered and the method of administration; eligibility requirements and eligibility determinations; and standards and criteria for acquisition and distribution of influenza vaccine and related supplies. The Department may enter into contracts or agreements with public or private entities for the performance of such duties under the program as the Department may deem appropriate to carry out this Section and its rules adopted under this Section.
(Source: P.A. 95-331, eff. 8-21-07.)

(20 ILCS 2310/2310-635)
Sec. 2310-635. Healthy Smiles Fund; grants. Subject to appropriation, the Department of Public Health has the power to make grants or use moneys in the Healthy Smiles Fund, a special fund created in the State treasury, to secure federal matching grants to provide for quality assurance program evaluation activities for school-based, school-linked oral health programs operating under the auspices of either the Department of Public Health or the Department of Healthcare and Family Services. The Department shall accept and deposit with the State Treasurer all gifts, grants, transfers, appropriations, and other amounts from any legal source, public or private, that are designated for deposit into the Fund.
(Source: P.A. 95-940, eff. 8-29-08.)

(20 ILCS 2310/2310-640)
Sec. 2310-640. Hospital Capital Investment Program.
(a) Subject to appropriation, the Department shall establish and administer a program to award capital grants to Illinois hospitals licensed under the Hospital Licensing Act. Grants awarded under this program shall only be used to fund capital projects to improve or renovate the hospital's facility or to improve, replace or acquire the hospital's equipment or technology. Such projects may include, but are not limited to, projects to satisfy any building code, safety standard or life safety code; projects to maintain, improve, renovate, expand or construct buildings or structures; projects to maintain, establish or improve health information technology; or projects to maintain or improve patient safety, quality of care or access to care.
The Department shall establish rules necessary to implement the Hospital Capital Investment Program, including application standards, requirements for the distribution and obligation of grant funds, accounting for the use of the funds, reporting the status of funded projects, and standards for monitoring compliance with standards. In awarding grants under this Section, the Department shall consider criteria that include but are not limited to: the financial requirements of the project and the extent to which the grant makes it possible to implement the project; the proposed project's likely benefit in terms of patient safety or quality of care; and the proposed project's likely benefit in terms of maintaining or improving access to care.
The Department shall approve a hospital's eligibility for a hospital capital investment grant pursuant to the standards established by this Section. The Department shall determine eligible project costs, including but not limited to the use of funds for the acquisition, development, construction, reconstruction, rehabilitation, improvement, architectural planning, engineering, and installation of capital facilities consisting of buildings, structures, technology and durable equipment for hospital purposes. No portion of a hospital capital investment grant awarded by the Department may be used by a hospital to pay for any on-going operational costs, pay outstanding debt, or be allocated to an endowment or other invested fund.
Nothing in this Section shall exempt nor relieve any hospital receiving a grant under this Section from any requirement of the Illinois Health Facilities Planning Act.
(b) Safety Net Hospital Grants. The Department shall make capital grants to hospitals eligible for safety net hospital grants under this subsection. The total amount of grants to any individual hospital shall be no less than $2,500,000 and no more than $7,000,000. The total amount of grants to hospitals under this subsection shall not exceed $100,000,000. Hospitals that satisfy one of the following criteria shall be eligible to apply for safety net hospital grants:
(1) Any general acute care hospital located in a

county of over 3,000,000 inhabitants that has a Medicaid inpatient utilization rate for the rate year beginning on October 1, 2008 greater than 43%, that is not affiliated with a hospital system that owns or operates more than 3 hospitals, and that has more than 13,500 Medicaid inpatient days.

(2) Any general acute care hospital that is located

in a county of more than 3,000,000 inhabitants and has a Medicaid inpatient utilization rate for the rate year beginning on October 1, 2008 greater than 55% and has authorized beds for the obstetric-gynecology category of service as reported in the 2008 Annual Hospital Bed Report, issued by the Illinois Department of Public Health.

(3) Any hospital that is defined in 89 Illinois

Administrative Code Section 149.50(c)(3)(A) and that has less than 20,000 Medicaid inpatient days.

(4) Any general acute care hospital that is located

in a county of less than 3,000,000 inhabitants and has a Medicaid inpatient utilization rate for the rate year beginning on October 1, 2008 greater than 64%.

(5) Any general acute care hospital that is located

in a county of over 3,000,000 inhabitants and a city of less than 1,000,000 inhabitants, that has a Medicaid inpatient utilization rate for the rate year beginning on October 1, 2008 greater than 22%, that has more than 12,000 Medicaid inpatient days, and that has a case mix index greater than 0.71.

(c) Community Hospital Grants. The Department shall make a one-time capital grant to any public or not-for-profit hospitals located in counties of less than 3,000,000 inhabitants that are not otherwise eligible for a grant under subsection (b) of this Section and that have a Medicaid inpatient utilization rate for the rate year beginning on October 1, 2008 of at least 10%. The total amount of grants under this subsection shall not exceed $50,000,000. This grant shall be the sum of the following payments:
(1) For each acute care hospital, a base payment of:
(i) $170,000 if it is located in an urban area;

or

(ii) $340,000 if it is located in a rural area.
(2) A payment equal to the product of $45 multiplied

by total Medicaid inpatient days for each hospital.

(d) Annual report. The Department of Public Health shall prepare and submit to the Governor and the General Assembly an annual report by January 1 of each year regarding its administration of the Hospital Capital Investment Program, including an overview of the program and information about the specific purpose and amount of each grant and the status of funded projects. The report shall include information as to whether each project is subject to and authorized under the Illinois Health Facilities Planning Act, if applicable.
(e) Definitions. As used in this Section, the following terms shall be defined as follows:
"General acute care hospital" shall have the same meaning as general acute care hospital in Section 5A-12.2 of the Illinois Public Aid Code.
"Hospital" shall have the same meaning as defined in Section 3 of the Hospital Licensing Act, but in no event shall it include a hospital owned or operated by a State agency, a State university, or a county with a population of 3,000,000 or more.
"Medicaid inpatient day" shall have the same meaning as defined in Section 5A-12.2(n) of the Illinois Public Aid Code.
"Medicaid inpatient utilization rate" shall have the same meaning as provided in Title 89, Chapter I, subchapter d, Part 148, Section 148.120 of the Illinois Administrative Code.
"Rural" shall have the same meaning as provided in Title 89, Chapter I, subchapter d, Part 148, Section 148.25(g)(3) of the Illinois Administrative Code.
"Urban" shall have the same meaning as provided in Title 89, Chapter I, subchapter d, Part 148, Section 148.25(g)(4) of the Illinois Administrative Code.
(Source: P.A. 96-37, eff. 7-13-09; 96-1000, eff. 7-2-10.)

(20 ILCS 2310/2310-641)
Sec. 2310-641. (Repealed).
(Source: P.A. 96-1000, eff. 7-2-10. Repealed internally, eff. 12-31-12.)

(20 ILCS 2310/2310-642)
Sec. 2310-642. Diabetes; transfer of functions from Department of Human Services.
(a) Diabetes Research Checkoff Fund; grants. The Diabetes Research Checkoff Fund is a special fund in the State treasury. On and after July 1, 2010, from appropriations to the Department from that Fund, the Department shall make grants to recognized public or private entities in Illinois for the purpose of funding research concerning the disease of diabetes. At least 50% of the grants made from the Fund by the Department shall be made to entities that conduct research for juvenile diabetes. For purposes of this subsection, the term "research" includes, without limitation, expenditures to develop and advance the understanding, techniques, and modalities effective in the detection, prevention, screening, management, and treatment of diabetes and may include clinical trials in Illinois. Moneys received for the purposes of this subsection, including, without limitation, income tax checkoff receipts and gifts, grants, and awards from any public or private person or entity, shall be deposited into the Fund. Any interest earned on moneys in the Fund must be deposited into the Fund.
(b) Diabetes information. On and after July 1, 2010, the Department shall include within its public health promotion programs and materials information to be directed toward population groups in Illinois that are considered at high risk of developing diabetes, asthma, and pulmonary disorders, such as Hispanics, people of African descent, the elderly, obese individuals, persons with high blood sugar content, and persons with a family history of diabetes. The information shall inform members of such high risk groups about the causes and prevention of diabetes, asthma, and pulmonary disorders, the types of treatment for these diseases, and how treatment may be obtained. By February 15, 2011, and each February 15 thereafter, the Department shall file a report with the General Assembly concerning its activities and accomplishments under this subsection during the previous calendar year.
(c) Transfer of functions from Department of Human Services.
(1) Transfer. On the effective date of this

amendatory Act of the 96th General Assembly, all functions performed by the Department of Human Services in connection with Sections 10-9 and 10-10 of the Department of Human Services Act (now repealed, and replaced by subsections (a) and (b), respectively, of this Section), together with all of the powers, duties, rights, and responsibilities of the Department of Human Services relating to those functions, are transferred from the Department of Human Services to the Department of Public Health.

The Department of Human Services and the Department

of Public Health shall cooperate to ensure that the transfer of functions is completed as soon as practical.

(2) Effect of transfer. Neither the functions

transferred under this subsection, nor any powers, duties, rights, and responsibilities relating to those functions, are affected by this amendatory Act of the 96th General Assembly, except that all such functions, powers, duties, rights, and responsibilities shall be performed or exercised by the Department of Public Health on and after the effective date of this amendatory Act of the 96th General Assembly.

(3) The staff of the Department of Human Services

engaged in the performance of the functions transferred under this subsection may be transferred to the Department of Public Health. The status and rights of those employees under the Personnel Code shall not be affected by the transfers. The rights of the employees, the State of Illinois, and its agencies under the Personnel Code and applicable collective bargaining agreements, or under any pension, retirement, or annuity plan, shall not be affected by this amendatory Act of the 96th General Assembly.

(4) Books and records transferred. All books,

records, papers, documents, contracts, and pending business pertaining to the functions transferred under this subsection, including but not limited to material in electronic or magnetic format, shall be transferred to the Department of Public Health. The transfer of that information shall not, however, violate any applicable confidentiality constraints.

(5) Unexpended moneys transferred. All unexpended

appropriation balances and other funds otherwise available to the Department of Human Services for use in connection with the functions transferred under this subsection shall be transferred and made available to the Department of Public Health for use in connection with the functions transferred under this subsection. Unexpended balances so transferred shall be expended only for the purpose for which the appropriations were originally made.

(6) Exercise of transferred powers; savings

provisions. The powers, duties, rights, and responsibilities relating to the functions transferred under this subsection are vested in and shall be exercised by the Department of Public Health. Each act done in exercise of those powers, duties, rights, and responsibilities shall have the same legal effect as if done by the Department of Human Services or its divisions, officers, or employees.

(7) Persons subject to penalties. Every officer,

employee, or agent of the Department of Public Health shall, for any offense, be subject to the same penalty or penalties, civil or criminal, as are prescribed by existing laws for the same offense by any officer, employee, or agent whose powers or duties were transferred under this subsection.

(8) Reports or notices. Whenever reports or notices

are now required to be made or given or papers or documents furnished or served by any person to or upon the Department of Human Services in connection with any of the functions transferred under this subsection, the same shall be made, given, furnished, or served in the same manner to or upon the Department of Public Health.

(9) This subsection shall not affect any act done,

ratified, or canceled, or any right occurring or established, or any action or proceeding had or commenced in an administrative, civil, or criminal case, regarding the functions of the Department of Human Services before this amendatory Act of the 96th General Assembly takes effect; such actions may be prosecuted, defended, or continued by the Department of Public Health.

(10) Rules. Any rules of the Department of Human

Services that relate to the functions transferred under this subsection that are in full force on the effective date of this amendatory Act of the 96th General Assembly, and that have been duly adopted by the Department of Human Services, shall become the rules of the Department of Public Health. This subsection shall not affect the legality of any such rules in the Illinois Administrative Code. Any proposed rules filed with the Secretary of State by the Department of Human Services that are pending in the rulemaking process on the effective date of this amendatory Act of the 96th General Assembly, and that pertain to the functions transferred, shall be deemed to have been filed by the Department of Public Health. As soon as practicable after the effective date of this amendatory Act of the 96th General Assembly, the Department of Public Health shall revise and clarify the rules transferred to it under this subsection to reflect the reorganization of powers, duties, rights, and responsibilities affected by this subsection, using the procedures for recodification of rules available under the Illinois Administrative Procedure Act, except that existing title, part, and section numbering for the affected rules may be retained.

The Department of Public Health, consistent with the

Department of Human Services' authority to do so, may propose and adopt, under the Illinois Administrative Procedure Act, such other rules of the Department of Human Services that will now be administered by the Department of Public Health.

To the extent that, prior to the effective date of

the transfer of functions under this subsection, the Secretary of Human Services had been empowered to prescribe regulations or had other authority with respect to the transferred functions, such duties shall be exercised from and after the effective date of the transfer by the Director of Public Health.

(11) Successor Agency Act. For the purposes of the

Successor Agency Act, the Department of Public Health is declared to be the successor agency of the Department of Human Services, but only with respect to the functions that are transferred to the Department of Public Health under this subsection.

(12) Statutory references. Whenever a provision of

law refers to the Department of Human Services in connection with its performance of a function that is transferred to the Department of Public Health under this subsection, that provision shall be deemed to refer to the Department of Public Health on and after the effective date of this amendatory Act of the 96th General Assembly.

(Source: P.A. 96-1406, eff. 7-29-10.)

(20 ILCS 2310/2310-643)
Sec. 2310-643. Illinois State Diabetes Commission.
(a) Commission established. The Illinois State Diabetes Commission is established within the Department of Public Health. The Commission shall consist of members that are residents of this State and shall include an Executive Committee appointed by the Director. The members of the Commission shall be appointed by the Director as follows:
(1) The Director or the Director's designee, who

shall serve as chairperson of the Commission.

(2) Physicians who are board certified in

endocrinology, with at least one physician with expertise and experience in the treatment of childhood diabetes and at least one physician with expertise and experience in the treatment of adult onset diabetes.

(3) Health care professionals with expertise and

experience in the prevention, treatment, and control of diabetes.

(4) Representatives of organizations or groups that

advocate on behalf of persons suffering from diabetes.

(5) Representatives of voluntary health organizations

or advocacy groups with an interest in the prevention, treatment, and control of diabetes.

(6) Members of the public who have been diagnosed

with diabetes.

The Director may appoint additional members deemed necessary and appropriate by the Director.
Members of the Commission shall be appointed by June 1, 2010. A member shall continue to serve until his or her successor is duly appointed and qualified.
(b) Meetings. Meetings shall be held 3 times per year or at the call of the Commission chairperson.
(c) Reimbursement. Members shall serve without compensation but shall, subject to appropriation, be reimbursed for reasonable and necessary expenses actually incurred in the performance of the member's official duties.
(d) Department support. The Department shall provide administrative support and current staff as necessary for the effective operation of the Commission.
(e) Duties. The Commission shall perform all of the following duties:
(1) Hold public hearings to gather information from

the general public on issues pertaining to the prevention, treatment, and control of diabetes.

(2) Develop a strategy for the prevention, treatment,

and control of diabetes in this State.

(3) Examine the needs of adults, children, racial and

ethnic minorities, and medically underserved populations who have diabetes.

(4) Prepare and make available an annual report on

the activities of the Commission to the Director, the Speaker of the House of Representatives, the Minority Leader of the House of Representatives, the President of the Senate, the Minority Leader of the Senate, and the Governor by June 30 of each year, beginning on June 30, 2011.

(f) Funding. The Department may accept on behalf of the Commission any federal funds or gifts and donations from individuals, private organizations, and foundations and any other funds that may become available.
(g) Rules. The Director may adopt rules to implement and administer this Section.
(h) Report. By January 10, 2015 and January 10 of each odd-numbered year thereafter, the Commission shall submit a report to the General Assembly containing the following:
(1) the financial impact and reach that diabetes of

all types is having on the State and the Department; this assessment shall include the number of people with diabetes impacted in this State or covered by the State Medicaid program, the number of people with diabetes and family members impacted by prevention and diabetes control programs implemented by the Department, the financial toll or impact diabetes and its complications places on the Department's diabetes program, and the financial toll or impact diabetes and its complications places on the diabetes program in comparison to other chronic diseases and conditions;

(2) an assessment of the benefits of implemented

programs and activities aimed at controlling diabetes and preventing the disease; this assessment shall also document the amount and source for any funding directed to the Department from the General Assembly for programs and activities aimed at reaching those with diabetes;

(3) a description of the level of coordination that

exists between the Department and other entities on activities, programs, and messaging on managing, treating, or preventing all forms of diabetes and its complications;

(4) the development or revision of a detailed action

plan for battling diabetes with a range of actionable items for consideration by the General Assembly; the plan shall identify proposed action steps to reduce the impact of diabetes, pre-diabetes, and related diabetes complications; the plan shall also identify expected outcomes of the action steps proposed for the 2 years following the submission of the report while also establishing benchmarks for controlling and preventing relevant forms of diabetes; and

(5) the development of a detailed budget blueprint

identifying needs, costs, and resources required to implement the plan identified in item (4) of this subsection (h); this blueprint shall include a budget range for all options presented in the plan identified in item (4) of this subsection (h) for consideration by the General Assembly.

The Department of Healthcare and Family Services shall provide cooperation to the Department of Public Health to facilitate the implementation of this subsection (h).
(Source: P.A. 98-97, eff. 1-1-14.)

(20 ILCS 2310/2310-645)
Sec. 2310-645. Colorectal Cancer Screening and Treatment Pilot Program.
(a) The General Assembly finds that colorectal cancer is the third most commonly diagnosed cancer among Illinoisans, and nearly 3,000 deaths from colorectal cancer are expected to occur in Illinois in a given year. Screening is necessary in order to detect colorectal cancer in its early stages. Screening reduces mortality both by decreasing the incidence and by detecting a higher proportion of cancers at early, more treatable stages.
(b) The Department of Public Health may establish and implement the Colorectal Cancer Screening and Treatment Pilot Program in areas of the State that have the highest incidences of mortality related to colon cancer. Subject to appropriation, the Department of Public Health may make grants to eligible entities for the purpose of carrying out the Program. An eligible entity that is a recipient of a grant may use the grant to carry out such programs directly or through grants to, or contracts with, public, private, and not-for-profit entities. The Department of Public Health may give preference to entities that serve underserved populations. The Program may run no less than 3 years from the effective date of this amendatory Act of the 96th General Assembly, and an evaluation of the Program must be carried out measuring health outcomes and the cost of care for those served by the Program compared to similarly situated patients who are not served by the Program. A report must be submitted by the Department of Public Health to the Governor and the General Assembly every year of program implementation. The report shall include, but not be limited to, (1) an assessment of implementation, (2) an analysis of program costs and savings to the State, and (3) a description of program outcomes.
The Program may provide funding for colorectal cancer examinations and laboratory tests specified in current American Cancer Society (ACS) guidelines for colorectal cancer screening of asymptomatic individuals. Screening and treatment may be provided for colorectal screening examinations and tests that are administered at a frequency identified in the current ACS guidelines for colorectal cancer.
(c) The Colorectal Cancer Screening and Treatment Pilot Program may provide colorectal cancer screening and treatment services for individuals who:
(1) are at least 50 years of age or are less than 50

years of age and at high risk of colorectal cancer; and

(2) do not have creditable coverage, as defined under

the Illinois Health Insurance Portability and Accountability Act, or have otherwise exhausted any insurance benefits they may have had.

(d) Persons who have been screened for colorectal cancer under the Colorectal Cancer Pilot Program may receive medical assistance identical to benefits provided under the State's approved plan under Title XIX of the Social Security Act. Medical assistance may be available immediately for the duration of the treatment for such cancer.
(e) In addition to providing clinical services, the Colorectal Cancer Screening and Treatment Pilot Program may develop and disseminate public information about the importance of screening, engage in outreach efforts to serve as many eligible individuals as possible, and monitor and evaluate all of the sites where the Program is located.
(Source: P.A. 96-325, eff. 1-1-10.)

(20 ILCS 2310/2310-650)
Sec. 2310-650. Influenza vaccination program. The Department of Public Health may require any facility licensed by the Department to implement an influenza vaccination program that ensures that the employees of the facility are offered the opportunity to be vaccinated against seasonal influenza and any other novel or pandemic influenza viruses as vaccines become available. The Department may adopt rules setting forth the requirements of the influenza vaccination program.
(Source: P.A. 96-823, eff. 11-25-09.)

(20 ILCS 2310/2310-655)
Sec. 2310-655. Technical assistance on playgrounds. The Department of Public Health shall provide technical assistance materials based on guidelines or standards such as the U.S. Consumer Product Safety Commission's guidelines, the U.S. Access Board final guidelines, or the standards of the American Society for Testing and Materials by June 30, 2011. The materials may be available on the Department's website.
Nothing in this Section shall be construed as imposing any mandate concerning equipment in restaurants or dwellings.
(Source: P.A. 96-1433, eff. 1-1-11.)

(20 ILCS 2310/2310-660)
Sec. 2310-660. Pharmaceutical manufacturers; transparency reports. Upon receipt by the State from the Secretary of the United States Department of Health and Human Services, the Department of Public Health shall post on its website the report required under Section 6002 of the federal Patient Protection and Affordable Care Act, H.R. 3590, Pub. L. 111-148, containing a summary of information submitted by manufacturers and group purchasing organizations to the Secretary pursuant to the federal law. The Department of Public Health shall post the report by September 30, 2013 and by June 30 of each calendar year thereafter, or as soon as possible after the State receives the report from the Secretary, whichever occurs first.
(Source: P.A. 97-98, eff. 7-14-11.)

(20 ILCS 2310/2310-665)
Sec. 2310-665. Educational materials on streptococcal infection. The Department, in conjunction with the Illinois State Board of Education, shall develop educational material on streptococcal infection for distribution in elementary and secondary schools. The material shall include, but not be limited to:
(1) a process to notify parents or guardians of an

outbreak in the school;

(2) a process to provide information on all of the

symptoms of streptococcal infection to teachers, parents, and students; and

(3) guidelines for schools to control the spread of

streptococcal infections.

(Source: P.A. 98-236, eff. 8-9-13; 98-756, eff. 7-16-14.)

(20 ILCS 2310/2310-670)
Sec. 2310-670. Breast cancer patient education.
(a) The General Assembly makes the following findings:
(1) Annually, about 207,090 new cases of breast

cancer are diagnosed, according to the American Cancer Society.

(2) Breast cancer has a disproportionate and

detrimental impact on African-American women and is the most common cancer among Hispanic and Latina women.

(3) African-American women under the age of 40 have a

greater incidence of breast cancer than Caucasian women of the same age.

(4) Individuals undergoing surgery for breast cancer

should give due consideration to the option of breast reconstructive surgery, either at the same time as the breast cancer surgery or at a later date.

(5) According to the American Cancer Society,

immediate breast reconstruction offers the advantage of combining the breast cancer surgery with the reconstructive surgery and is cost effective.

(6) According to the American Cancer Society, delayed

breast reconstruction may be advantageous in women who require post-surgical radiation or other treatments.

(7) A woman suffering from the loss of her breast may

not be a candidate for surgical breast reconstruction or may choose not to undergo additional surgery and instead choose breast prostheses.

(8) The federal Women's Health and Cancer Rights Act

of 1998 requires health plans that offer breast cancer coverage to also provide for breast reconstruction.

(9) Required coverage for breast reconstruction

includes all the necessary stages of reconstruction. Surgery of the opposite breast for symmetry may be required. Breast prostheses may be necessary. Other sequelae of breast cancer treatment, such as lymphedema, must be covered.

(10) Several states have enacted laws to require that

women receive information on their breast cancer treatment and reconstruction options.

(b) In this Section:
"Hispanic" has the same meaning as in Section 1707 of

the federal Public Health Services Act.

"Racial and ethnic minority group" has the same

meaning as in Section 1707 of the federal Public Health Services Act.

(c) The Director shall provide for the planning and implementation of an education campaign to inform breast cancer patients, especially those in racial and ethnic minority groups, anticipating surgery regarding the availability and coverage of breast reconstruction, prostheses, and other options. The campaign shall include the dissemination, at a minimum, on relevant State health Internet websites, including the Department of Public Health's Internet website, of the following information:
(1) Breast reconstruction is possible at the time of

breast cancer surgery or in a delayed fashion.

(2) Prostheses or breast forms may be available.
(3) Federal law mandates both public and private

health plans to include coverage of breast reconstruction and prostheses.

(4) The patient has a right to choose the provider of

reconstructive care, including the potential transfer of care to a surgeon that provides breast reconstructive care.

(5) The patient may opt to undergo breast

reconstruction in a delayed fashion for personal reasons or after completion of all other breast cancer treatments.

The campaign may include dissemination of such other information, whether developed by the Director or by other entities, as the Director determines relevant. The campaign shall not specify, or be designed to serve as a tool to limit, the health care providers available to patients.
(d) In developing the information to be disseminated under this Section, the Director shall consult with appropriate medical societies and patient advocates related to breast cancer, patient advocates representing racial and ethnic minority groups, with a special emphasis on African-American and Hispanic populations' breast reconstructive surgery, and breast prostheses and breast forms.
(e) Beginning no later than January 1, 2016 (2 years after the effective date of Public Act 98-479) and continuing each second year thereafter, the Director shall submit to the General Assembly a report describing the activities carried out under this Section during the preceding 2 fiscal years, including evaluating the extent to which the activities have been effective in improving the health of racial and ethnic minority groups.
(Source: P.A. 98-479, eff. 1-1-14; 98-756, eff. 7-16-14.)

(20 ILCS 2310/2310-675)
Sec. 2310-675. (Repealed).
(Source: P.A. 99-429, eff. 1-1-16. Repealed internally, eff. 1-1-17)

(20 ILCS 2310/2310-676)
Sec. 2310-676. Advisory council on pediatric autoimmune neuropsychiatric disorder associated with streptococcal infections and pediatric acute neuropsychiatric syndrome.
(a) There is established an advisory council on pediatric autoimmune neuropsychiatric disorder associated with streptococcal infections and pediatric acute neuropsychiatric syndrome to advise the Director of Public Health on research, diagnosis, treatment, and education relating to the disorder and syndrome.
(b) The advisory council shall consist of the following members, who shall be appointed by the Director of Public Health within 60 days after the effective date of this amendatory Act of the 99th General Assembly:
(1) An immunologist licensed and practicing in this

State who has experience treating persons with pediatric autoimmune neuropsychiatric disorder associated with streptococcal infections and pediatric acute neuropsychiatric syndrome and the use of intravenous immunoglobulin.

(2) A health care provider licensed and practicing in

this State who has expertise in treating persons with pediatric autoimmune neuropsychiatric disorder associated with streptococcal infections and pediatric acute neuropsychiatric syndrome and autism.

(3) A representative of PANDAS/PANS Advocacy &

Support.

(4) An osteopathic physician licensed and practicing

in this State who has experience treating persons with pediatric autoimmune neuropsychiatric disorder associated with streptococcal infections and pediatric acute neuropsychiatric syndrome.

(5) A medical researcher with experience conducting

research concerning pediatric autoimmune neuropsychiatric disorder associated with streptococcal infections, pediatric acute neuropsychiatric syndrome, obsessive-compulsive disorder, tic disorder, and other neurological disorders.

(6) A certified dietitian-nutritionist practicing in

this State who provides services to children with autism spectrum disorder, attention-deficit hyperactivity disorder, and other neuro-developmental conditions.

(7) A representative of a professional organization

in this State for school psychologists.

(8) A child psychiatrist who has experience treating

persons with pediatric autoimmune neuropsychiatric disorder associated with streptococcal infections and pediatric acute neuropsychiatric syndrome.

(9) A representative of a professional organization

in this State for school nurses.

(10) A pediatrician who has experience treating

persons with pediatric autoimmune neuropsychiatric disorder associated with streptococcal infections and pediatric acute neuropsychiatric syndrome.

(11) A representative of an organization focused on

autism.

(12) A parent with a child who has been diagnosed

with pediatric autoimmune neuropsychiatric disorder associated with streptococcal infections or pediatric acute neuropsychiatric syndrome and autism.

(13) A social worker licensed and practicing in this

State.

(14) A representative of the Special Education

Services division of the State Board of Education.

(15) One member of the General Assembly appointed by

the Speaker of the House of Representatives.

(16) One member of the General Assembly appointed by

the President of the Senate.

(17) One member of the General Assembly appointed by

the Minority Leader of the House of Representatives.

(18) One member of the General Assembly appointed by

the Minority Leader of the Senate.

(c) The Director of Public Health, or his or her designee, shall be an ex-officio, nonvoting member and shall attend all meetings of the advisory council. Any member of the advisory council appointed under this Section may be a member General Assembly. Members shall receive no compensation for their services.
(d) The Director of Public Health shall schedule the first meeting of the advisory council, which shall be held not later than 90 days after the effective date of this amendatory Act of the 99th General Assembly. A majority of the council members shall constitute a quorum. A majority vote of a quorum shall be required for any official action of the advisory council. The advisory council shall meet upon the call of the chairperson or upon the request of a majority of council members.
(e) Not later than January 1, 2017, and annually thereafter, the advisory council shall issue a report to the General Assembly with recommendations concerning:
(1) practice guidelines for the diagnosis and

treatment of the disorder and syndrome;

(2) mechanisms to increase clinical awareness and

education regarding the disorder and syndrome among physicians, including pediatricians, school-based health centers, and providers of mental health services;

(3) outreach to educators and parents to increase

awareness of the disorder and syndrome; and

(4) development of a network of volunteer experts on

the diagnosis and treatment of the disorder and syndrome to assist in education and outreach.

(Source: P.A. 99-320, eff. 8-7-15.)

(20 ILCS 2310/2310-677)
(Section scheduled to be repealed on June 30, 2019)
Sec. 2310-677. Neonatal Abstinence Syndrome Advisory Committee.
(a) As used in this Section:
"Department" means the Department of Public Health.
"Director" means the Director of Public Health.
"Neonatal Abstinence Syndrome" or "NAS" means various adverse conditions that occur in a newborn infant who was exposed to addictive or prescription drugs while in the mother's womb.
(b) There is created the Advisory Committee on Neonatal Abstinence Syndrome. The Advisory Committee shall consist of up to 10 members appointed by the Director of Public Health. The Director shall make the appointments within 90 days after the effective date of this amendatory Act of the 99th General Assembly. Members shall receive no compensation for their services. The members of the Advisory Committee shall represent different racial, ethnic, and geographic backgrounds and consist of:
(1) at least one member representing a statewide

association of hospitals;

(2) at least one member representing a statewide

organization of pediatricians;

(3) at least one member representing a statewide

organization of obstetricians;

(4) at least one member representing a statewide

organization that advocates for the health of mothers and infants;

(5) at least one member representing a statewide

organization of licensed physicians;

(6) at least one member who is a licensed practical

nurse, registered professional nurse, or advanced practice registered nurse with expertise in the treatment of newborns in neonatal intensive care units;

(7) at least one member representing a local or

regional public health agency; and

(8) at least one member with expertise in the

treatment of drug dependency and addiction.

(c) In addition to the membership in subsection (a) of this Section, the following persons or their designees shall serve as ex officio members of the Advisory Committee: the Director of Public Health, the Secretary of Human Services, the Director of Healthcare and Family Services, and the Director of Children and Family Services. The Director of Public Health, or his or her designee, shall serve as Chair of the Committee.
(d) The Advisory Committee shall meet at the call of the Chair. The Committee shall meet at least 3 times each year and its initial meeting shall take place within 120 days after the effective date of this Act. The Advisory Committee shall advise and assist the Department to:
(1) develop an appropriate standard clinical

definition of "NAS";

(2) develop a uniform process of identifying NAS;
(3) develop protocols for training hospital personnel

in implementing an appropriate and uniform process for identifying and treating NAS;

(4) identify and develop options for reporting NAS

data to the Department by using existing or new data reporting options; and

(5) make recommendations to the Department on

evidence-based guidelines and programs to improve the outcomes of pregnancies with respect to NAS.

(e) The Advisory Committee shall provide an annual report of its activities and recommendations to the Director, the General Assembly, and the Governor by March 31 of each year beginning in 2016. The final report of the Advisory Committee shall be submitted by March 31, 2019.
(f) This Section is repealed on June 30, 2019.
(Source: P.A. 99-320, eff. 8-7-15; 100-513, eff. 1-1-18.)

(20 ILCS 2310/2310-680)
Sec. 2310-680. (Repealed).
(Source: P.A. 99-143, eff. 7-27-15. Repealed internally, eff. 1-1-16.)

(20 ILCS 2310/2310-685)
Sec. 2310-685. (Repealed).
(Source: P.A. 99-642, eff. 7-28-16. Repealed by P.A. 99-767, eff. 8-12-16.)

(20 ILCS 2310/2310-690)
Sec. 2310-690. Cytomegalovirus public education.
(a) In this Section:
"CMV" means cytomegalovirus.
"Health care professional and provider" means any

physician, advanced practice registered nurse, physician assistant, hospital facility, or other person that is licensed or otherwise authorized to deliver health care services.

(b) The Department shall develop or approve and publish informational materials for women who may become pregnant, expectant parents, and parents of infants regarding:
(1) the incidence of CMV;
(2) the transmission of CMV to pregnant women and

women who may become pregnant;

(3) birth defects caused by congenital CMV;
(4) methods of diagnosing congenital CMV; and
(5) available preventive measures to avoid the

infection of women who are pregnant or may become pregnant.

(c) The Department shall publish the information required under subsection (b) on its Internet website.
(d) The Department shall publish information to:
(1) educate women who may become pregnant, expectant

parents, and parents of infants about CMV; and

(2) raise awareness of CMV among health care

professionals and providers who provide care to expectant mothers or infants.

(e) The Department may solicit and accept the assistance of any relevant health care professional associations or community resources, including faith-based resources, to promote education about CMV under this Section.
(f) If a newborn infant fails the 2 initial hearing screenings in the hospital, then the hospital performing that screening shall provide to the parents of the newborn infant information regarding: (i) birth defects caused by congenital CMV; (ii) testing opportunities and options for CMV, including the opportunity to test for CMV before leaving the hospital; and (iii) early intervention services. Health care professionals and providers may, but are not required to, use the materials developed by the Department for distribution to parents of newborn infants.
(Source: P.A. 99-424, eff. 1-1-16; 99-581, eff. 1-1-17; 99-642, eff. 7-28-16; 100-513, eff. 1-1-18.)






20 ILCS 2313/ - Children's Environmental Health Officer Act.

(20 ILCS 2313/1)
Sec. 1. Short title. This Act may be cited as the Children's Environmental Health Officer Act.
(Source: P.A. 94-467, eff. 1-1-06.)

(20 ILCS 2313/5)
Sec. 5. Children's Environmental Health Officer. Subject to specific appropriations for this purpose, the Illinois Department of Public Health shall create and maintain within the Office of Health Protection the Children's Environmental Health Officer. The Officer shall:
(1) serve as the chief advisor to the Director of

Public Health on matters within the jurisdiction of the Department relating to environmental health and environmental protection concerning children;

(2) assist the boards, departments, and other offices

within the Department in assessing the effectiveness of statutes, rules, and programs designed to protect children from environmental hazards;

(3) coordinate, within the Department and with other

State agencies, especially the Environmental Protection Agency, regulatory efforts, research and data collection, and other programs and services that impact the environmental health of children, and coordinate with appropriate federal agencies conducting related regulatory efforts and research and data collection; and

(4) lead and coordinate these efforts among the

various Department Offices and programs, as well as among other State agencies.

(Source: P.A. 94-467, eff. 1-1-06.)

(20 ILCS 2313/10)
Sec. 10. Reports. On and after January 1, 2007, and biannually thereafter, the Children's Environmental Health Officer shall report to the General Assembly and the Governor concerning his or her activities. The report shall include, but not be limited to, information on progress made by programs within the Department to address children's environmental health issues.
(Source: P.A. 94-467, eff. 1-1-06.)



20 ILCS 2320/ - Health Access Network Act.

(20 ILCS 2320/1)
Sec. 1. Short title. This Act may be cited as the Health Access Network Act.
(Source: P.A. 95-645, eff. 10-11-07.)

(20 ILCS 2320/5)
Sec. 5. Purpose. The purpose of this Act is to provide aid to existing primary health care safety nets for specialty care that will allow the development of a comprehensive system of health care services.
(Source: P.A. 95-645, eff. 10-11-07.)

(20 ILCS 2320/10)
Sec. 10. Definition. In this Act, "Department" means the Department of Public Health.
(Source: P.A. 95-645, eff. 10-11-07.)

(20 ILCS 2320/15)
Sec. 15. Pilot program. The Department shall establish a Health Access Network pilot program in Kane County. The program shall provide funding for and coordination of health care services that include comprehensive case management and ancillary services to support treatment goals. In particular, the program shall provide specialty health care services, pharmaceutical drug assistance, and diagnostic testing for individuals who are not eligible for medical assistance under the Illinois Public Aid Code and who do not have other health insurance coverage. The program shall emphasize providing services in relation to the top health care issues as identified by Kane County's "IPLAN" community health assessment and planning process and the Top Ten Diseases as determined by the Centers for Disease Control and Prevention.
(Source: P.A. 95-645, eff. 10-11-07.)

(20 ILCS 2320/20)
Sec. 20. Lead agency; grant.
(a) The Department shall designate an entity to serve as the lead agency in administering the pilot program. Any entity located in Kane County that has established consortia of health entities may apply for designation as the lead agency and for a grant under this Section. The Department shall determine the form and manner of application. The application must state the name and address of the proposed lead agency.
(b) Any entity, or a group of individuals or entities or a combination of both, located in a county with a population of less than 100,000 that is contiguous to Kane County may join with an entity described in subsection (a) in applying for a grant under this Section to establish the pilot program to serve a multi-county area that includes Kane County. The lead agency for such a multi-county program must be located in Kane County, however.
(c) The Department shall award a grant to the lead agency designated under subsection (a) for the purpose of administering the pilot program. The lead agency shall use the grant moneys to administer and coordinate pilot program activities within the county or counties of the program's operation and shall develop community partnerships necessary to implement the pilot program.
(Source: P.A. 95-645, eff. 10-11-07.)

(20 ILCS 2320/25)
Sec. 25. Report. The Department, in cooperation with the lead agency designated under Section 20, shall submit a report on the operation of the pilot program to the General Assembly after the pilot program has been in operation for 18 months. The report shall include the Department's recommendations concerning the continued operation of the Health Access Network program and its expansion to other areas of the State.
(Source: P.A. 95-645, eff. 10-11-07.)

(20 ILCS 2320/30)
Sec. 30. Implementation subject to appropriations. Implementation of this Act is subject to appropriations made to the Department for that purpose.
(Source: P.A. 95-645, eff. 10-11-07.)

(20 ILCS 2320/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 95-645, eff. 10-11-07.)



20 ILCS 2325/ - Comprehensive Healthcare Workforce Planning Act.

(20 ILCS 2325/1)
Sec. 1. Short title. This Article may be cited as the Comprehensive Healthcare Workforce Planning Act.
(Source: P.A. 97-424, eff. 7-1-12.)

(20 ILCS 2325/5)
Sec. 5. Definitions. As used in this Act:
"Council" means the State Healthcare Workforce Council created by this Act.
"Department" means the Department of Public Health.
(Source: P.A. 97-424, eff. 7-1-12.)

(20 ILCS 2325/10)
Sec. 10. Purpose. Implementation of this Act is entirely subject to the availability and appropriation of funds from federal grant money applied for by the Department of Public Health. The State Healthcare Workforce Council is hereby established to provide an ongoing assessment of healthcare workforce trends, training issues, and financing policies, and to recommend appropriate State government and private sector efforts to address identified needs. The work of the Council shall focus on: healthcare workforce supply and distribution; cultural competence and minority participation in health professions education; primary care training and practice; and data evaluation and analysis. The Council shall work in coordination with the State Health Improvement Plan Implementation Coordination Council to ensure alignment with the State Health Improvement Plan.
(Source: P.A. 97-424, eff. 7-1-12.)

(20 ILCS 2325/15)
Sec. 15. Members.
(a) The following 10 persons or their designees shall be members of the Council: the Director of the Department; a representative of the Governor's Office; the Secretary of Human Services; the Directors of the Departments of Commerce and Economic Opportunity, Employment Security, Financial and Professional Regulation, and Healthcare and Family Services; and the Executive Director of the Board of Higher Education, the Executive Director of the Illinois Community College Board, and the State Superintendent of Education.
(b) The Governor shall appoint 9 additional members, who shall be healthcare workforce experts, including representatives of practicing physicians, nurses, pharmacists, and dentists, physician assistants, State and local health professions organizations, schools of medicine and osteopathy, nursing, dental, physician assistants, allied health, and public health; public and private teaching hospitals; health insurers, business; and labor. The Speaker of the Illinois House of Representatives, the President of the Illinois Senate, the Minority Leader of the Illinois House of Representatives, and the Minority Leader of the Illinois Senate may each appoint 2 representatives to the Council. Members appointed under this subsection (b) shall serve 4-year terms and may be reappointed.
(c) The Director of the Department shall serve as Chair of the Council. The Governor shall appoint a healthcare workforce expert from the non-governmental sector to serve as Vice-Chair.
(Source: P.A. 98-719, eff. 1-1-15; 99-581, eff. 1-1-17.)

(20 ILCS 2325/20)
Sec. 20. Five-year comprehensive healthcare workforce plan.
(a) Every 5 years, the Department, in cooperation with the Council, shall prepare a comprehensive healthcare workforce plan.
(b) The comprehensive healthcare workforce plan shall include, but need not be limited to, the following:
(1) 25-year projections of the demand and supply of

health professionals to meet the needs of healthcare within the State.

(2) The identification of all funding sources for

which the State has administrative control that are available for health professions training.

(3) Recommendations on how to rationalize and

coordinate the State-supported programs for health professions training.

(4) Recommendations on actions needed to meet the

projected demand for health professionals over the 25 years of the plan.

(c) Each year in which a comprehensive healthcare workforce plan is not due, the Department, on behalf of the Council, shall prepare a report by July 1 of that year to the Governor and the General Assembly on the progress made toward achieving the projected goals of the current comprehensive healthcare workforce plan during the previous calendar year.
(d) The Department shall provide staffing to the Council.
(Source: P.A. 97-424, eff. 7-1-12.)

(20 ILCS 2325/25)
Sec. 25. Reimbursement. The members of the Council shall receive no compensation but shall be entitled to reimbursement for any necessary expenses incurred in connection with the performance of their duties.
(Source: P.A. 97-424, eff. 7-1-12.)

(20 ILCS 2325/99)
Sec. 99. Effective date. This Act takes effect on July 1, 2012.
(Source: P.A. 97-424, eff. 7-1-12.)



20 ILCS 2330/ - Illinois Commission on Volunteerism and Community Service Act.

(20 ILCS 2330/0.01) (was 20 ILCS 710/0.01)
Sec. 0.01. Short title. This Act may be cited as the Illinois Commission on Volunteerism and Community Service Act.
(Source: P.A. 91-798, eff. 7-9-00.)

(20 ILCS 2330/1) (was 20 ILCS 710/1)
Sec. 1. Creation. There is created in the Department of Public Health the Illinois Commission on Volunteerism and Community Service.
(Source: P.A. 98-692, eff. 7-1-14.)

(20 ILCS 2330/1.1) (was 20 ILCS 710/1.1)
Sec. 1.1. (Repealed).
(Source: Repealed by internal repealer, eff. 1-9-95.)

(20 ILCS 2330/2) (was 20 ILCS 710/2)
Sec. 2. Purpose. The purpose of the Illinois Commission on Volunteerism and Community Service is to promote and support community service in public and private programs to meet the needs of Illinois residents; to stimulate new volunteerism and community service initiatives and partnerships; and to serve as a resource and advocate among all State agencies for community service agencies, volunteers, and programs which utilize federal, State, and private volunteers.
(Source: P.A. 98-692, eff. 7-1-14.)

(20 ILCS 2330/3) (was 20 ILCS 710/3)
Sec. 3. Definitions.
"Commission" means the Illinois Commission on Volunteerism and Community Service.
"Director" means the Executive Director of the Illinois Commission on Volunteerism and Community Service.
"Staff" means the Illinois Commission on Volunteerism and Community Service staff.
(Source: P.A. 91-798, eff. 7-9-00.)

(20 ILCS 2330/4) (was 20 ILCS 710/4)
Sec. 4. Operation. The Governor shall appoint a Director of the Commission on Volunteerism and Community Service who shall serve at the Governor's pleasure and who shall receive such compensation as is determined by the Governor. The Director shall employ such staff as is necessary to carry out the purpose of this Act. The Commission, working in cooperation with State agencies, individuals, local groups, and organizations throughout the State, may undertake programs and activities which further the purposes of this Act, including, but not limited to, the following:
(a) providing technical assistance to programs which

depend upon volunteers;

(b) initiating community service programs to meet

previously unmet needs in Illinois;

(c) promoting and coordinating efforts to expand and

improve the statewide community service network;

(d) recognizing outstanding community service

accomplishments;

(e) disseminating information to support community

service programs and to broaden community service involvement throughout the State;

(f) implementing federally funded grant programs in

Illinois such as the National and Community Service Trust Act, as amended by the Serve America Act;

(g) taking an active role in the State's emergency

management plan to coordinate volunteers for disaster preparedness and response;

(h) promoting intergenerational initiatives and

efforts to promote inclusion among diverse populations; and

(i) fostering an environment that promotes social

innovation throughout the State.

(Source: P.A. 98-692, eff. 7-1-14.)

(20 ILCS 2330/4.1) (was 20 ILCS 710/4.1)
Sec. 4.1. Illinois Service Education Award Grant. The Commission may, subject to appropriation, award an Illinois Service Education Award Grant to recipients of a national service educational award established under 42 U.S.C. 12602 and awarded by the Corporation for National Community Service. The grant must be awarded only as a partial matching grant. An individual who successfully completes a required term of full-time national service in an approved national service position in this State may apply to receive an Illinois Service Education Award Grant. The Commission shall adopt rules to govern the process for applying for the grant and for determining the amount of the grant and any other rules necessary to implement and administer this Section.
An Illinois Service Education Award Grant may be used for any of the following purposes:
(1) To repay student loans associated with attending

an Illinois institution of higher learning, as defined in the Higher Education Student Assistance Act.

(2) To pay all or part of the cost of attendance at

an Illinois institution of higher learning, as defined in the Higher Education Student Assistance Act.

(3) To pay expenses incurred in participating in an

approved Illinois school-to-work program.

(4) Any other purpose for which the national service

educational award may lawfully be used.

(Source: P.A. 98-692, eff. 7-1-14.)

(20 ILCS 2330/4.2) (was 20 ILCS 710/4.2)
Sec. 4.2. Receiving and expending funds. The Commission may receive and expend funds, grants, and services from any source for purposes reasonable and necessary to carry out a coordinated plan of community service throughout the State.
(Source: P.A. 98-692, eff. 7-1-14.)

(20 ILCS 2330/5) (was 20 ILCS 710/5)
Sec. 5. (Repealed).
(Source: Repealed by P.A. 88-597, eff. 1-9-95.)

(20 ILCS 2330/5.1) (was 20 ILCS 710/5.1)
Sec. 5.1. Commission. The Commission is established to encourage community service and volunteer participation as a means of community and State problem-solving; to promote and support voluntary resident involvement in government and private programs throughout the State; to develop a long-term, comprehensive vision and plan of action for national volunteerism and community service initiatives in Illinois; and to serve as the State's liaison to national and State organizations that support its mission.
The Commission shall consist of 15 to 25 bipartisan voting members and up to 15 bipartisan nonvoting members. At least 25% of the members must be from the City of Chicago.
The Governor shall appoint up to 25 voting members and up to 15 nonvoting members. Of those initial 25 voting members, 10 shall serve for 3 years, 8 shall serve for 2 years, and 7 shall serve for one year. Voting members appointed by the Governor shall include at least the following: an expert in the education, training, and development needs of youth; an expert in philanthropy; a representative of labor organizations; a representative of business; a representative of community-based organizations; the State Superintendent of Education; a youth between 16 and 25 years old who is a participant or supervisor in a community service program; an expert in older adult volunteerism; a representative of persons with disabilities; a representative of local government; and a representative of a national service program. A representative of the federal Corporation for National Service shall be appointed as a nonvoting member.
Appointing authorities shall ensure, to the maximum extent practicable, that the Commission is diverse with respect to race, ethnicity, age, gender, geography, and disability. Not more than 50% of the Commission appointed by the Governor may be from the same political party.
Subsequent voting members of the Commission shall serve 3-year terms. Commissioners must be allowed to serve until new commissioners are appointed in order to maintain the federally required number of commissioners.
Each nonvoting member shall serve at the pleasure of the Governor.
Members of the Commission may not serve more than 3 consecutive terms. Vacancies shall be filled in the same manner as the original appointments and any member so appointed shall serve during the remainder of the term for which the vacancy occurred. The members shall not receive any compensation but shall be reimbursed for necessary expenses incurred in the performance of their duties.
(Source: P.A. 98-692, eff. 7-1-14.)

(20 ILCS 2330/6) (was 20 ILCS 710/6)
Sec. 6. (Repealed).
(Source: Repealed by P.A. 88-597, eff. 1-9-95.)

(20 ILCS 2330/6.1) (was 20 ILCS 710/6.1)
Sec. 6.1. Functions of Commission. The Commission shall meet at least quarterly and shall advise and consult with the Department of Public Health and the Governor's Office on all matters relating to community service in Illinois. In addition, the Commission shall have the following duties:
(a) prepare a 3-year State service plan, developed

through an open, public process and updated annually;

(b) prepare the financial assistance applications of

the State under the National and Community Service Trust Fund Act of 1993, as amended by the Serve America Act;

(c) assist in the preparation of the application by

the State Board of Education for assistance under that Act;

(d) prepare the State's application under that Act

for the approval of national service positions;

(e) assist in the provision of health care and child

care benefits under that Act;

(f) develop a State recruitment, placement, and

information dissemination system for participants in programs that receive assistance under the national service laws;

(g) administer the State's grant program including

selection, oversight, and evaluation of grant recipients;

(h) make technical assistance available to enable

applicants to plan and implement service programs and to apply for assistance under the national service laws;

(i) develop projects, training methods, curriculum

materials, and other activities related to service;

(j) coordinate its functions with any division of the

federal Corporation for National and Community Service outlined in the National and Community Service Trust Fund Act of 1993, as amended by the Serve America Act;

(k) publicize Commission services and promote

community involvement in the activities of the Commission;

(l) promote increased visibility and support for

volunteers of all ages, especially youth and senior citizens, and community service in meeting the needs of Illinois residents; and

(m) represent the Department of Public Health and the

Governor's Office on such occasions and in such manner as the Department may provide.

(Source: P.A. 98-692, eff. 7-1-14; 99-78, eff. 7-20-15.)

(20 ILCS 2330/7) (was 20 ILCS 710/7)
Sec. 7. Program transfer. On the effective date of this amendatory Act of the 98th General Assembly, the authority, powers, and duties in this Act of the Department of Human Services are transferred to the Department of Public Health.
(Source: P.A. 98-692, eff. 7-1-14.)

(20 ILCS 2330/10) (was 20 ILCS 710/10)
Sec. 10. (Repealed).
(Source: P.A. 91-239, eff. 1-1-00. Repealed by P.A. 91-798, eff. 7-9-00.)



20 ILCS 2335/ - Community Health Worker Advisory Board Act.

(20 ILCS 2335/1)
Sec. 1. Short title. This Act may be cited as the Community Health Worker Advisory Board Act.
(Source: P.A. 98-796, eff. 7-31-14.)

(20 ILCS 2335/5)
Sec. 5. Definitions. In this Act:
"Board" means the Community Health Worker Advisory Board.
"Community health worker" means a frontline public health worker who is a trusted member or has an unusually close understanding of the community served. This trusting relationship enables the community health worker to serve as a liaison, link, and intermediary between health and social services and the community to facilitate access to services and improve the quality and cultural competence of service delivery. A community health worker also builds individual and community capacity by increasing health knowledge and self-sufficiency through a range of activities, including outreach, community education, informal counseling, social support, and advocacy. Nothing in this definition shall be construed to authorize a community health worker to provide direct care or treatment to any person or to perform any act or service for which a license issued by a professional licensing board is required.
"Department" means the Department of Public Health.
(Source: P.A. 98-796, eff. 7-31-14.)

(20 ILCS 2335/10)
Sec. 10. Advisory Board.
(a) There is created the Advisory Board on Community Health Workers. The Board shall consist of 16 members appointed by the Director of Public Health. The Director shall make the appointments to the Board within 90 days after the effective date of this Act. The members of the Board shall represent different racial and ethnic backgrounds and have the qualifications as follows:
(1) four members who currently serve as community

health workers in Cook County, one of whom shall have served as a health insurance marketplace navigator;

(2) two members who currently serve as community

health workers in DuPage, Kane, Lake, or Will County;

(3) one member who currently serves as a community

health worker in Bond, Calhoun, Clinton, Jersey, Macoupin, Madison, Monroe, Montgomery, Randolph, St. Clair, or Washington County;

(4) one member who currently serves as a community

health worker in any other county in the State;

(5) one member who is a physician licensed to

practice medicine in Illinois;

(6) one member who is a physician assistant;
(7) one member who is a licensed nurse or advanced

practice registered nurse;

(8) one member who is a licensed social worker,

counselor, or psychologist;

(9) one member who currently employs community

health workers;

(10) one member who is a health policy advisor with

experience in health workforce policy;

(11) one member who is a public health professional

with experience with community health policy; and

(12) one representative of a community college,

university, or educational institution that provides training to community health workers.

(b) In addition, the following persons or their designees shall serve as ex officio, non-voting members of the Board: the Executive Director of the Illinois Community College Board, the Director of Children and Family Services, the Director of Aging, the Director of Public Health, the Director of Employment Security, the Director of Commerce and Economic Opportunity, the Secretary of Financial and Professional Regulation, the Director of Healthcare and Family Services, and the Secretary of Human Services.
(c) The voting members of the Board shall select a chairperson from the voting members of the Board. The Board shall consult with additional experts as needed. Members of the Board shall serve without compensation. The Department shall provide administrative and staff support to the Board. The meetings of the Board are subject to the provisions of the Open Meetings Act.
(d) The Board shall consider the core competencies of a community health worker, including skills and areas of knowledge that are essential to bringing about expanded health and wellness in diverse communities and reducing health disparities. As relating to members of communities and health teams, the core competencies for effective community health workers may include, but are not limited to:
(1) outreach methods and strategies;
(2) client and community assessment;
(3) effective community-based and participatory

methods, including research;

(4) culturally competent communication and care;
(5) health education for behavior change;
(6) support, advocacy, and health system navigation

for clients;

(7) application of public health concepts and

approaches;

(8) individual and community capacity building and

mobilization; and

(9) writing, oral, technical, and communication

skills.

(Source: P.A. 99-581, eff. 1-1-17; 100-513, eff. 1-1-18.)

(20 ILCS 2335/15)
Sec. 15. Report.
(a) The Board shall develop a report with its recommendations regarding the certification process of community health workers. The report shall be completed no later than 12 months after the first meeting of the Board. The report shall be submitted to all members and ex officio members of the Board, the Governor, the President of the Senate, the Minority Leader of the Senate, the Speaker of the House of Representatives, and the Minority Leader of the House of Representatives. The Department shall publish the report on its Internet website.
(b) The report shall at a minimum include the following:
(1) a summary of research regarding the best

practices, curriculum, and training programs for designing a certification program in this State for community health workers, including a consideration of a multi-tiered education or training system, statewide certification, non-certification degree-based levels of certification, and the requirements for experience-based certification;

(2) recommendations regarding certification and a

renewal process for community health workers, and a system of approval and accreditation for curriculum and training;

(3) recommendations for a proposed curriculum for

community health workers that ensures the content, methodology, development, and delivery of any proposed program is appropriately based on cultural, geographic, and other specialty needs and also reflects relevant responsibilities for community health workers; and

(4) recommendations for best practices for

reimbursement options and pathways through which secure funding for community health workers may be obtained.

(c) The Board shall advise the Department, the Governor, and the General Assembly on all matters that impact the effective work of community health workers.
(Source: P.A. 98-796, eff. 7-31-14.)

(20 ILCS 2335/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 98-796, eff. 7-31-14.)



20 ILCS 2505/ - Civil Administrative Code of Illinois. (Department of Revenue Law)

Article 2505 - Department Of Revenue

(20 ILCS 2505/Art. 2505 heading)

(20 ILCS 2505/2505-1)
Sec. 2505-1. Article short title. This Article 2505 of the Civil Administrative Code of Illinois may be cited as the Department of Revenue Law.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2505/2505-5)
Sec. 2505-5. Definitions. In this Law:
"Department" means the Department of Revenue.
"Director" means the Director of Revenue.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2505/2505-10) (was 20 ILCS 2505/39b)
Sec. 2505-10. Powers, generally. The Department has the powers enumerated in the following Sections.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2505/2505-15) (was 20 ILCS 2505/39b1)
Sec. 2505-15. Municipal retailers' occupation and service occupation taxes. The Department has the power to administer and enforce all ordinances and resolutions of municipalities imposing a retailers' occupation tax or a service occupation tax as authorized by Sections 8-11-1 and 8-11-5, respectively, of the Illinois Municipal Code.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2505/2505-20) (was 20 ILCS 2505/39b2)
Sec. 2505-20. Motor Fuel Tax Law; Environmental Impact Fee Law; fuel tax agreements and programs.
(a) The Department has the power to administer and enforce the rights, powers and duties contained in the Motor Fuel Tax Law that relate to the collection of revenues and to succeed to the rights, powers, and duties previously exercised by the Department of Finance in connection therewith; and to administer and enforce all the rights, powers, and duties that relate to the collection of fees under the Environmental Impact Fee Law.
(b) The Department is authorized to receive federal funds provided for the purpose of facilitating participation in the International Fuel Tax Agreement, International Registration Plan, and other State fuel tax agreements and programs relating to uniform motor fuel taxation and compliance. Those funds shall be deposited in the Motor Fuel Tax Fund and will be available to the Department pursuant to appropriation for its administrative expenses including technical assistance, personnel training, travel costs, and technology and equipment associated with that participation. Those funds deposited in the Motor Fuel Tax Fund shall not be distributed or allocated as provided in the Motor Fuel Tax Law, but shall be reserved for use by the Department.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2505/2505-25) (was 20 ILCS 2505/39b3)
Sec. 2505-25. Retailers' Occupation Tax Act. The Department has the power to administer and enforce all the rights, powers, and duties contained in the Retailers' Occupation Tax Act to collect all revenues thereunder and to succeed to all the rights, powers, and duties previously exercised by the Department of Finance in connection therewith.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2505/2505-30) (was 20 ILCS 2505/39b4)
Sec. 2505-30. Cigarette Tax Act. The Department has the power to administer and enforce all the rights, powers, and duties contained in the Cigarette Tax Act to collect all revenues thereunder and to succeed to all the rights, powers, and duties previously exercised by the Department of Finance in connection therewith.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2505/2505-35) (was 20 ILCS 2505/39b5)
Sec. 2505-35. Public Utilities Revenue Act. The Department has the power to administer and enforce all the rights, powers, and duties contained in the Public Utilities Revenue Act to collect all revenues thereunder and to succeed to all the rights, powers, and duties previously exercised by the Department of Finance in connection therewith.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2505/2505-40) (was 20 ILCS 2505/39b6)
Sec. 2505-40. Liquor Control Act of 1934. The Department has the power to administer and enforce all the rights, powers, and duties contained in Articles VII-A and VIII of the Liquor Control Act of 1934, to collect all revenues thereunder and to succeed to all the rights, powers, and duties previously exercised by the Department of Finance in connection therewith.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2505/2505-45) (was 20 ILCS 2505/39b7)
Sec. 2505-45. Oil Inspection Act. The Department has the power to exercise the rights, powers, and duties previously vested in the Department of Finance and its predecessors by the Oil Inspection Act.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2505/2505-60) (was 20 ILCS 2505/39b10)
Sec. 2505-60. Statistical records of taxes collected. The Department has the power to maintain and preserve adequate statistical records of taxes collected under each of the laws set forth in the Sections following Section 2505-10 and preceding this Section and to make those records available to the public.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2505/2505-65) (was 20 ILCS 2505/39b12)
Sec. 2505-65. Exchange of information.
(a) The Department has the power to exchange with any state, with any local subdivisions of any state, or with the federal government, except when specifically prohibited by law, any information that may be necessary to efficient tax administration and that may be acquired as a result of the administration of the laws set forth in the Sections following Section 95-10 and preceding Section 2505-60.
(b) The Department has the power to exchange with the Department of Healthcare and Family Services information that may be necessary for the enforcement of child support orders entered pursuant to the Illinois Public Aid Code, the Illinois Marriage and Dissolution of Marriage Act, the Non-Support of Spouse and Children Act, the Non-Support Punishment Act, the Revised Uniform Reciprocal Enforcement of Support Act, the Uniform Interstate Family Support Act, the Illinois Parentage Act of 1984, or the Illinois Parentage Act of 2015. Notwithstanding any provisions in this Code to the contrary, the Department of Revenue shall not be liable to any person for any disclosure of information to the Department of Healthcare and Family Services (formerly Illinois Department of Public Aid) under this subsection (b) or for any other action taken in good faith to comply with the requirements of this subsection (b).
(Source: P.A. 99-85, eff. 1-1-16.)

(20 ILCS 2505/2505-70) (was 20 ILCS 2505/39b24)
Sec. 2505-70. Messages Tax Act; Gas Revenue Tax Act. The Department has the power to exercise all the rights, powers, and duties vested in the Department by the Messages Tax Act and the Gas Revenue Tax Act.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2505/2505-80) (was 20 ILCS 2505/39b26)
Sec. 2505-80. Cigarette Use Tax Act. The Department has the power to exercise all the rights, powers, and duties vested in the Department by the Cigarette Use Tax Act.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2505/2505-85) (was 20 ILCS 2505/39b27)
Sec. 2505-85. Hotel Operators' Occupation Tax Act. The Department has the power to exercise all the rights, powers, and duties vested in the Department by the Hotel Operators' Occupation Tax Act.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2505/2505-90) (was 20 ILCS 2505/39b28)
Sec. 2505-90. Use Tax Act. The Department has the power to exercise all the rights, powers, and duties vested in the Department by the Use Tax Act.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2505/2505-95) (was 20 ILCS 2505/39b29)
Sec. 2505-95. County retailers' occupation and service occupation taxes. The Department has the power to administer and enforce all ordinances and resolutions of counties imposing a retailers' occupation tax or a service occupation tax authorized by Sections 25.05-2 and 25.05-3, respectively, of "An Act to revise the law in relation to counties", approved March 31, 1874 (repealed).
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2505/2505-100) (was 20 ILCS 2505/39b30)
Sec. 2505-100. Service Occupation Tax Act; Service Use Tax Act. The Department has the power to exercise all the rights, powers, and duties vested in the Department by the Service Occupation Tax Act and the Service Use Tax Act.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2505/2505-105) (was 20 ILCS 2505/39b31)
Sec. 2505-105. Coin-Operated Amusement Device and Redemption Machine Tax Act. The Department has the power to exercise all the rights, powers, and duties vested in the Department by the Coin-Operated Amusement Device and Redemption Machine Tax Act.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2505/2505-175) (was 20 ILCS 2505/39c-2)
Sec. 2505-175. Business in interstate commerce; restricted application of tax statutes. It is the intent of the General Assembly that provisions in any Illinois tax statute that restrict application of the statute by stating substantially as follows:
such taxes are not imposed with respect to any business

in interstate commerce, or otherwise to the extent to which such business may not, under the Constitution and statutes of the United States, be made the subject of taxation by this State

shall be construed to preclude taxation of only businesses not subject to taxation under the latest interpretation of the United States Constitution and statutes of the United States.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2505/2505-190) (was 20 ILCS 2505/39c-4)
Sec. 2505-190. Tax Compliance and Administration Fund.
(a) Amounts deposited into the Tax Compliance and Administration Fund, a special fund in the State treasury that is hereby created, must be appropriated to the Department to reimburse the Department for its costs of collecting, administering, and enforcing the tax laws that provide for deposits into the Fund. Moneys in the Fund shall consist of deposits provided for in tax laws, reimbursements, or other payments received from units of local government for administering a local tax or fee on behalf of the unit of local government in accordance with the Local Tax Collection Act, or other payments designated for deposit into the Fund.
(b) As soon as possible after July 1, 2015, and as soon as possible after each July 1 thereafter through July 1, 2016, the Director of the Department of Revenue shall certify the balance in the Tax Compliance and Administration Fund as of July 1, less any amounts obligated, and the State Comptroller shall order transferred and the State Treasurer shall transfer from the Tax Compliance and Administration Fund to the General Revenue Fund the amount certified that exceeds $2,500,000.
(Source: P.A. 99-517, eff. 6-30-16; 100-23, eff. 7-6-17.)

(20 ILCS 2505/2505-200) (was 20 ILCS 2505/39c-1a)
Sec. 2505-200. Electronic filing rules.
(a) The Department may adopt rules to authorize the electronic filing of any return or document required to be filed under any Act administered by the Department.
(b) The Department may adopt rules to require the electronic filing of the income and replacement tax return required to be filed under the Illinois Income Tax Act for a taxable year by any taxpayer (other than an individual) who is required to file its federal income tax return electronically for the taxable year.
(c) In the case of an electronically filed return or other document required to be filed with the Department or maintained by any taxpayer, these rules may set forth standards that provide for acceptance of a signature in a form other than in the proper handwriting of the person.
(Source: P.A. 96-520, eff. 8-14-09.)

(20 ILCS 2505/2505-205) (was 20 ILCS 2505/39c-1b)
Sec. 2505-205. Return by facsimile. Consistent with rules adopted by the Department, a person may transmit, by facsimile, any return or document required to be filed with the Department under any Act administered by the Department. A signature on a return or other document filed in accordance with regulations promulgated by the Department and transmitted by facsimile is prima facie evidence for all purposes that the document was actually signed by the person whose signature appears on the facsimile.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2505/2505-210) (was 20 ILCS 2505/39c-1)
Sec. 2505-210. Electronic funds transfer.
(a) The Department may provide means by which persons having a tax liability under any Act administered by the Department may use electronic funds transfer to pay the tax liability.
(b) Mandatory payment by electronic funds transfer. Beginning on October 1, 2002, and through September 30, 2010, a taxpayer who has an annual tax liability of $200,000 or more shall make all payments of that tax to the Department by electronic funds transfer. Beginning October 1, 2010, a taxpayer (other than an individual taxpayer) who has an annual tax liability of $20,000 or more and an individual taxpayer who has an annual tax liability of $200,000 or more shall make all payments of that tax to the Department by electronic funds transfer. Before August 1 of each year, beginning in 2002, the Department shall notify all taxpayers required to make payments by electronic funds transfer. All taxpayers required to make payments by electronic funds transfer shall make those payments for a minimum of one year beginning on October 1. For purposes of this subsection (b), the term "annual tax liability" means, except as provided in subsections (c) and (d) of this Section, the sum of the taxpayer's liabilities under a tax Act administered by the Department, except the Motor Fuel Tax Law and the Environmental Impact Fee Law, for the immediately preceding calendar year.
(c) For purposes of subsection (b), the term "annual tax liability" means, for a taxpayer that incurs a tax liability under the Retailers' Occupation Tax Act, Service Occupation Tax Act, Use Tax Act, Service Use Tax Act, or any other State or local occupation or use tax law that is administered by the Department, the sum of the taxpayer's liabilities under the Retailers' Occupation Tax Act, Service Occupation Tax Act, Use Tax Act, Service Use Tax Act, and all other State and local occupation and use tax laws administered by the Department for the immediately preceding calendar year.
(d) For purposes of subsection (b), the term "annual tax liability" means, for a taxpayer that incurs an Illinois income tax liability, the greater of:
(1) the amount of the taxpayer's tax liability under

Article 7 of the Illinois Income Tax Act for the immediately preceding calendar year; or

(2) the taxpayer's estimated tax payment obligation

under Article 8 of the Illinois Income Tax Act for the immediately preceding calendar year.

(e) The Department shall adopt such rules as are necessary to effectuate a program of electronic funds transfer and the requirements of this Section.
(Source: P.A. 96-1027, eff. 7-12-10.)

(20 ILCS 2505/2505-215) (was 20 ILCS 2505/39c-3)
Sec. 2505-215. Installment agreements; guaranteed remittance or automated clearing house debit payments. Any taxpayer who has entered into an installment agreement for payment of a tax liability and who, during any 12-month period, has issued or delivered 3 or more checks or other orders for payment that have been dishonored may be required by the Department to make future payments by guaranteed remittance or to authorize automated clearing house debit payments.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2505/2505-250) (was 20 ILCS 2505/39c)
Sec. 2505-250. Compromising debts due to the State. Under no circumstances shall any officer or employee of the Department compromise any debt due to this State, except in case of actions of the Director after review by the board of appeals provided for by Section 2505-505. However, claims or accounts receivable of less than $1,000 may be written off the Department's records and cancelled by the Department without complying with the provisions of Section 2 of the Uncollected State Claims Act when the Department determines that the cost of collecting the claim or account would exceed the amount to be collected. The Department shall submit to the Comptroller a list of all such claims or accounts written off the Department's records.
(Source: P.A. 98-584, eff. 8-27-13.)

(20 ILCS 2505/2505-255)
Sec. 2505-255. Payment by credit card. The Department may adopt rules and regulations for payment by credit card of any amount due under any Act administered by the Department only when the Department is not required to pay a discount fee charged by the credit card issuer.
(Source: P.A. 98-425, eff. 8-16-13.)

(20 ILCS 2505/2505-275) (was 20 ILCS 2505/39e)
Sec. 2505-275. Tax overpayments. In the case of overpayment of any tax liability arising from an Act administered by the Department, the Department may credit the amount of the overpayment and any interest thereon against any final tax liability arising under that or any other Act administered by the Department. The Department may enter into agreements with the Secretary of the Treasury of the United States (or his or her delegate) to offset all or part of an overpayment of such a tax liability against any liability arising from a tax imposed under Title 26 of the United States Code. The Department may collect a fee from the Secretary of the Treasury of the United States (or his or her delegate) to cover the full cost of offsets taken, to the extent allowed by federal law, or, if not allowed by federal law, from the taxpayer by offset of the overpayment.
(Source: P.A. 91-239, eff. 1-1-00; 92-492, eff. 1-1-02; 92-826, eff. 8-21-02.)

(20 ILCS 2505/2505-300) (was 20 ILCS 2505/39b15)
Sec. 2505-300. Failure or neglect to comply with tax laws. The Department has the power to request the institution of proceedings, actions, and prosecutions to enforce the laws relating to the penalties, liabilities, and punishment of public officers, persons or officers or agents or corporations for failure or neglect to comply with the provisions of any law administered by the Department.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2505/2505-305) (was 20 ILCS 2505/39b15.1)
Sec. 2505-305. Investigators.
(a) The Department has the power to appoint investigators to conduct all investigations, searches, seizures, arrests, and other duties imposed under the provisions of any law administered by the Department. Except as provided in subsection (c), these investigators have and may exercise all the powers of peace officers solely for the purpose of enforcing taxing measures administered by the Department.
(b) The Director must authorize to each investigator employed under this Section and to any other employee of the Department exercising the powers of a peace officer a distinct badge that, on its face, (i) clearly states that the badge is authorized by the Department and (ii) contains a unique identifying number. No other badge shall be authorized by the Department.
(c) The Department may enter into agreements with the Illinois Gaming Board providing that investigators appointed under this Section shall exercise the peace officer powers set forth in paragraph (20.6) of subsection (c) of Section 5 of the Riverboat Gambling Act.
(Source: P.A. 96-37, eff. 7-13-09.)

(20 ILCS 2505/2505-310) (was 20 ILCS 2505/39b15.2)
Sec. 2505-310. Obtaining evidence. The Department has the power to expend sums that the Director deems necessary from contractual services appropriations for the purchase of evidence and for the employment of persons to obtain evidence. The sums shall be advanced to investigators authorized by the Director to expend funds, on vouchers signed by the Director.
In addition, the Director is authorized to maintain one or more commercial checking accounts with any State banking corporation or corporations organized under or subject to the Illinois Banking Act for the deposit and withdrawal of moneys to be used solely for the purchase of evidence and for the employment of persons to obtain evidence. No check may be written on nor any withdrawal made from such an account except on the written signature of 2 persons designated by the Director to write those checks and make those withdrawals. The balance of moneys on deposit in any such account shall not exceed $25,000 at any time, nor shall any one check written on or single withdrawal made from any such account exceed $25,000.
(Source: P.A. 98-425, eff. 8-16-13.)

(20 ILCS 2505/2505-315) (was 20 ILCS 2505/39b16)
Sec. 2505-315. Taking testimony; requiring production of documents. The Department has the power to take testimony and proof under oath and to require the production of books, papers, and documents pertinent to any tax assessment, levy, excise, investigation, inquiry, or hearing and for that purpose to subpoena and to compel the attendance of witnesses and to issue subpoenas duces tecum.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2505/2505-320) (was 20 ILCS 2505/39b17)
Sec. 2505-320. Administrative oaths. The Department has the power to administer all oaths authorized or required under the provisions of any of the laws under its jurisdiction or to delegate that power in writing to any officer or employee of the Department.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2505/2505-340) (was 20 ILCS 2505/39b35.1)
Sec. 2505-340. Notice of taxpayer's liability. If any notice is sent by the Department to a taxpayer indicating that the taxpayer has underpaid any taxes or for any other reason is liable for taxes, interest, or penalties, the notice shall include the telephone number of an employee of the Department who shall be qualified to explain what recourse the taxpayer may have in appealing the Department's determination of liability.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2505/2505-360) (was 20 ILCS 2505/39b48)
Sec. 2505-360. Certificate by manager of taxpayer records. In any civil or criminal action under any tax or fee statute of this State administered by the Department, a certificate made under the seal of the Department by the manager of taxpayer records or the manager's duly authorized deputy stating that he or she had diligently searched available records of the Department and
(1) not found a form or return required by law to be

filed with the Department or not found a record shall be admissible to prove the absence of that form, return, or record, or

(2) not found a return or any other form required by

law or regulation to be filed with the Department shall be admissible to prove the failure to file that return or form by any person required to do so.

(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2505/2505-380) (was 20 ILCS 2505/39b47)
Sec. 2505-380. Revocation of or refusal to issue or reissue a certificate of registration, permit, or license.
(a) The Department has the power, after notice and an opportunity for a hearing, to revoke a certificate of registration, permit, or license issued by the Department if the holder of the certificate of registration, permit, or license fails to file a return, or to pay the tax, fee, penalty, or interest shown in a filed return, or to pay any final assessment of tax, fee, penalty, or interest, as required by the tax or fee Act under which the certificate of registration, permit, or license is required or any other tax or fee Act administered by the Department.
(b) The Department may refuse to issue, reissue, or renew a certificate of registration, permit, or license authorized to be issued by the Department if a person who is named as the owner, a partner, a corporate officer, or, in the case of a limited liability company, a manager or member, of the applicant on the application for the certificate of registration, permit or license, is or has been named as the owner, a partner, a corporate officer, or in the case of a limited liability company, a manager or member, on the application for the certificate of registration, permit, or license of a person that is in default for moneys due under the tax or fee Act upon which the certificate of registration, permit, or license is required or any other tax or fee Act administered by the Department. For purposes of this Section only, in determining whether a person is in default for moneys due, the Department shall include only amounts established as a final liability within the 20 years prior to the date of the Department's notice of refusal to issue or reissue the certificate of registration, permit, or license. For purposes of this Section, "person" means any natural individual, firm, partnership, association, joint stock company, joint adventure, public or private corporation, limited liability company, or a receiver, executor, trustee, guardian or other representative appointed by order of any court.
(c) When revoking or refusing to issue or reissue a certificate of registration, permit, or license issued by the Department, the procedure for notice and hearing used shall be the procedure provided under the Act pursuant to which the certificate of registration, permit, or license was issued.
(Source: P.A. 98-496, eff. 1-1-14; 98-1055, eff. 1-1-16.)

(20 ILCS 2505/2505-400) (was 20 ILCS 2505/39b49)
Sec. 2505-400. Contracts for collection assistance.
(a) The Department has the power to contract for collection assistance on a contingent fee basis, with collection fees to be retained by the collection agency and the net collections to be paid to the Department. In the case of any liability referred to a collection agency on or after July 1, 2003, any fee charged to the State by the collection agency shall be considered additional State tax of the taxpayer imposed under the Act under which the tax being collected was imposed, shall be deemed assessed at the time payment of the tax is made to the collection agency, and shall be separately stated in any statement or notice of the liability issued by the collection agency to the taxpayer.
(b) The Department has the power to enter into written agreements with State's Attorneys for pursuit of civil liability under subsection (E) of Section 17-1 of the Criminal Code of 2012 against persons who have issued to the Department checks or other orders in violation of the provisions of paragraph (1) of subsection (B) of Section 17-1 of the Criminal Code of 2012. Of the amount collected, the Department shall retain the amount owing upon the dishonored check or order along with the dishonored check fee imposed under the Uniform Penalty and Interest Act. The balance of damages, fees, and costs collected under subsection (E) of Section 17-1 of the Criminal Code of 2012 or under Section 17-1a of that Code shall be retained by the State's Attorney. The agreement shall not affect the allocation of fines and costs imposed in any criminal prosecution.
(c) The Department may issue the Secretary of the Treasury of the United States (or his or her delegate) notice, as required by Section 6402(e) of the Internal Revenue Code, of any past due, legally enforceable State income tax obligation of a taxpayer. The Department must notify the taxpayer that any fee charged to the State by the Secretary of the Treasury of the United States (or his or her delegate) under Internal Revenue Code Section 6402(e) is considered additional State income tax of the taxpayer with respect to whom the Department issued the notice, and is deemed assessed upon issuance by the Department of notice to the Secretary of the Treasury of the United States (or his or her delegate) under Section 6402(e) of the Internal Revenue Code; a notice of additional State income tax is not considered a notice of deficiency, and the taxpayer has no right of protest.
(Source: P.A. 96-1551, eff. 7-1-11; 97-1150, eff. 1-25-13.)

(20 ILCS 2505/2505-405) (was 20 ILCS 2505/39c-1c)
Sec. 2505-405. Electronic filing of liens. The Department may adopt rules to provide for the electronic filing of liens for any taxes required to be administered by the Department.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2505/2505-425)
Sec. 2505-425. Public list of delinquent State taxes.
(a) The Director may annually disclose a list of all taxpayers, including but not limited to individuals, trusts, partnerships, corporations, and other taxable entities, that are delinquent in the payment of tax liabilities collected by the Department. The list shall include only those taxpayers with total final liabilities for all taxes collected by the Department (including penalties and interest) in an amount greater than $1,000 (or a greater amount as established by the Department by rule) for a period of 6 months (or a longer period as established by the Department by rule) from the time that the taxes were assessed or became final, as provided in the statute imposing the tax. The list shall contain the name, address, types of taxes, month and year in which each tax liability was assessed or became final, the amount of each tax outstanding of each delinquent taxpayer, and, in the case of a corporate taxpayer, the name of the current president of record of the corporation.
(b) At least 90 days before the disclosure of the name of any delinquent taxpayer prescribed in subsection (a), the Director shall mail a written notice to each delinquent taxpayer by certified mail addressed to the delinquent taxpayer at his or her last or usual place of business or abode detailing the amount and nature of the delinquency and the intended disclosure of the delinquency. If the delinquent tax has not been paid 60 days after the notice was delivered or the Department has been notified that delivery was refused or unclaimed, and the taxpayer has not, since the mailing of the notice, either entered into a written agreement with the Department for payment of the delinquency or corrected a default in an existing agreement to the satisfaction of the Director, the Director may disclose the tax in the list of delinquent taxpayers.
(c) Unpaid taxes shall not be deemed to be delinquent and subject to disclosure if (i) a written agreement for payment exists without default between the taxpayer and the Department or (ii) the tax liability is the subject of an administrative hearing, administrative review, or judicial review.
(d) The list shall be available for public inspection at the Department or by other means of publication, including the Internet.
(e) The Department shall prescribe reasonable rules for the administration and implementation of this Section.
(f) Any disclosure made by the Director in a good faith effort to comply with this Section shall not be considered a violation of any statute prohibiting disclosure of taxpayer information.
(Source: P.A. 91-239, eff. 1-1-00; 92-197, eff. 8-1-01.

(20 ILCS 2505/2505-450) (was 20 ILCS 2505/39b18)
Sec. 2505-450. Monthly tax collection statements to Governor. The Department has the power to furnish the Governor with monthly statements of its tax collections.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2505/2505-475) (was 20 ILCS 2505/39b32)
Sec. 2505-475. Tax record errors. When the Department, through its own error, has entered State tax on its records under the wrong designation (such as recording a use tax payment as retailers' occupation tax, or a retailers' occupation tax payment as use tax, and so forth), the Department has the power to correct the error on its records and to notify the State Treasurer of the change so that the Treasurer can make the necessary corresponding changes in the Treasurer's records in case the erroneous entry has been made in those records. If the erroneous entry in the Department's records is due to a mistake in reporting by the taxpayer and the taxpayer agrees that he or she has made a reporting error that should be corrected, the Department may correct its records accordingly and notify the State Treasurer of the change so that the Treasurer can make the necessary corresponding changes in the Treasurer's records in case the erroneous entry has been made in those records.
The Department may similarly correct (i) errors in the distribution, as between municipalities and counties, of taxes that are imposed by those municipalities and counties but collected for them by the Department as agent and (ii) errors by which State taxes are erroneously credited as municipal or county tax or by which municipal or county taxes are erroneously credited or recorded as State tax, giving notices to the State Treasurer as may be necessary to enable the Treasurer to make corresponding corrections in the Treasurer's records.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2505/2505-500) (was 20 ILCS 2505/39b11)
Sec. 2505-500. Department divisions. The Department has the power to establish divisions, including advisory divisions, that may be necessary to assist in maintaining adequate relationships with taxpayers and that will improve the administration of the taxing measures under its control.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2505/2505-505) (was 20 ILCS 2505/39b20)
Sec. 2505-505. Board of appeals. The Department has the power to appoint a board of appeals, which shall consist of 3 persons, to review departmental actions in controversies involving the determination of tax liability arising under the tax laws administered by the Department. The board shall have no jurisdiction prior to the time a notice of deficiency or a notice of assessment has become final unless (i) the board has made a special finding concurred in by all members that action by the board is the most efficient and expeditious manner of resolving the controversy or (ii) the Director so orders. Cases shall be reviewed by the board in accordance with the procedure established by departmental rules and regulations adopted pursuant to the provisions of Section 2505-795. Decisions made pursuant to this Section are not subject to the provisions of Article III of the Code of Civil Procedure.
The exercise of the power of appointment for members of the board of appeals is mandatory, and the Director shall make his appointments within 120 days after the effective date of this amendatory Act of 1979. Each member of the board of appeals shall serve for a period of one year and shall continue to serve thereafter at the pleasure of the Director. Compensation for members shall be determined by the Director.
Decisions of the Board shall not take effect unless and until approved by the Director.
The express denial of applicability of Article III of the Code of Civil Procedure shall be construed as declaratory of existing law, as expressed in Section 3-102 of the Code of Civil Procedure, and not as a new enactment.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2505/2505-510) (was 20 ILCS 2505/39b20.1)
Sec. 2505-510. Informal assessment review.
(a) The Department has the power to establish an informal assessment review process at which an impartial Department designee, who has the authority and knowledge to recommend an appropriate conclusion to the matter, shall review adjustments recommended by examiners and auditors. The Director shall provide by rule for the availability of an informal assessment review before the issuance of a notice of tax liability or notice of deficiency upon completion of an audit of the taxpayer or before a formal hearing. A taxpayer may be represented by a party of his or her choice during the informal assessment review procedure and need not be represented by an attorney.
(b) The exercise of this power to establish an informal assessment review procedure is mandatory, and the Director shall promulgate rules implementing this process within 180 days after the effective date of this amendatory Act of 1988.
(c) Offers of disposition of a proposed audit adjustment may be proposed during the informal assessment review process. The panel shall consider disposing of the matter in controversy in all instances where, having made a reasonable evaluation of such matters, the panel determines that there is uncertainty as to the correctness of the proposed audit adjustments, and it is not in the best interest of the Department to issue an assessment or claim denial with respect to the issue due to, among other factors, potential hazards of litigation.
(Source: P.A. 97-1129, eff. 8-28-12.)

(20 ILCS 2505/2505-550) (was 20 ILCS 2505/39b51)
Sec. 2505-550. Jobs Impact Committee and report. With respect to the credits provided for by Sections 209 and 210 of the Illinois Income Tax Act, Section 3-50 of the Use Tax Act, Section 2 of the Service Use Tax Act, Section 2 of the Service Occupation Tax Act, and Section 2-45 of the Retailers' Occupation Tax Act, there is hereby created a Jobs Impact Committee, which shall consist of the Director or the person or persons the Director may designate, and the representative or representatives that shall be designated to serve on the Committee by the Department of Commerce and Economic Opportunity, the Governor's Office of Management and Budget, and the Commission on Government Forecasting and Accountability. The Committee, so assembled, shall invite and appoint 2 members of the businesses that are eligible for the credits provided by those Sections. The Committee shall study the use and effectiveness of these credits with regard to job creation relative to the revenue loss to the State from the provision of these credits. The Director shall, on behalf of the Committee, submit the Committee's report to the General Assembly on or before June 30, 1998.
(Source: P.A. 93-1067, eff. 1-15-05.)

(20 ILCS 2505/2505-555)
Sec. 2505-555. Study concerning tax increment financing information on tax bills.
(a) The Department must conduct a study to determine the feasibility for each county to include, on the property tax bills for each taxpayer in that county, information concerning any tax increment financing project that affects the taxpayer.
(b) The information on a taxpayer's property tax bill must include, for each tax increment financing project that affects the taxpayer:
(1) a description of the project;
(2) a statement of initial total equalized assessed

value of the property in the project area before the tax increment financing;

(3) a statement of the current total equalized

assessed value of the property in the project area;

(4) a statement of the impact of the tax increment

financing on each tax rate for each affected taxing district; and

(5) projections for future impacts of the tax

increment financing on each tax rate for each affected taxing district.

(c) The study under this Section must include an analysis of any obstacles that a county will face in including the information on property tax bills and identify any possible solutions to those obstacles.
(d) No later than April 1, 2008, the Department must submit a report to the Governor and the General Assembly concerning the study under this Section.
(Source: P.A. 95-227, eff. 8-16-07.)

(20 ILCS 2505/2505-560)
Sec. 2505-560. Taxpayer Action Boards.
(a) The purpose of this Section is to advance the health, welfare, and prosperity of all citizens of this State by promoting "sunshine in assessments" and transparency reforms. This purpose shall be deemed a statewide interest and not a private or special concern.
(b) There are hereby created 7 Taxpayer Action Boards within the Department of Revenue, one for each of the following counties: Cook, DuPage, Kane, Kendall, Lake, McHenry, and Will. The Governor shall name 7 people to be members of each board. These members shall serve 2-year terms. Members shall serve without compensation, except to the extent those members are employees of the Department of Revenue. The boards shall exist and function at no additional cost to the State.
(c) Each board shall perform the following functions:
(1) oversee the implementation of Public Act 96-122,

with particular emphasis on the transparency and disclosure provisions of that Public Act;

(2) make recommendations about other useful

disclosures in addition to those required by P.A. 96-122;

(3) make recommendations concerning the

implementation of the transparency reform provisions of P.A. 96-122 in its county;

(4) conduct a study that (i) critically evaluates the

manner in which its county assesses residential property and (ii) examines the accuracy of computer-assisted mass appraisal; as part of its study, each board shall conduct at least 2 public hearings;

(5) issue a report summarizing its findings within

180 days after the effective date of this amendatory Act of the 96th General Assembly and submit this report to the Governor and General Assembly;

(6) maintain and administer a website cataloguing

taxpayer assistance information linked to the Department of Revenue's website;

(7) propose to its county government changes, if

appropriate, to property tax policies and procedures; and

(8) propose to the Department of Revenue changes, if

appropriate, to property tax policies and procedures.

(d) The Department of Revenue shall oversee implementation of P.A. 96-122 in all counties other than Cook, DuPage, Kane, Kendall, Lake, McHenry, and Will.
(Source: P.A. 96-1418, eff. 8-2-10.)

(20 ILCS 2505/2505-575) (was 20 ILCS 2505/39b53)
Sec. 2505-575. Income tax reciprocal agreements.
(a) Reciprocal agreement cost study. The Department shall study the use and cost effectiveness of all reciprocal agreements entered into under the authority of Sections 302 and 701 of the Illinois Income Tax Act. The Department shall report to the General Assembly as to the fiscal impact on Illinois income tax collections of each of the reciprocal agreements by January 1, 1999 and every 5 years thereafter. The Department has the authority to require that employers provide all information necessary to complete the study on income tax withholding returns filed with the Department under Section 704 of the Illinois Income Tax Act. The Department has the authority to require that employees provide all information necessary to complete the study on individual income tax returns filed under Section 502 of the Illinois Income Tax Act.
(b) Revocation of reciprocal agreements. Upon receipt of the cost study or at any time thereafter, the General Assembly may adopt a joint resolution by an affirmative vote of a majority of each house directing the Director of Revenue to revoke any reciprocal agreement with any other state that results in a loss of revenue to the State of Illinois. Any joint resolution shall specify the date upon which the reciprocal agreement is to be revoked. That date shall be no sooner than the beginning of the next subsequent calendar year that is at least 6 months after the adoption of the joint resolution.
(c) Authority to enter into compensation agreements. Before any revocation by joint resolution adopted by the General Assembly under subsection (b), the Director of Revenue has the authority to enter into a compensation or rebating agreement with any reciprocal state. Any compensation agreement shall provide that the reciprocal state shall provide a rebate to the State of Illinois to compensate for the loss of revenue. The Director has the authority to enter into agreements with reciprocal states to contract with any third party mutually agreed to by the Director and the reciprocal state to establish a rebate or compensation amount.
(Source: P.A. 90-491, eff. 1-1-98; 91-239, eff. 1-1-00.)

(20 ILCS 2505/2505-600) (was 20 ILCS 2505/39b21)
Sec. 2505-600. Information from State and local officers. The Department has the power to require from all State and local officers any information that may be necessary for the proper discharge of its duties.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2505/2505-605) (was 20 ILCS 2505/39b22)
Sec. 2505-605. Taxing district records. The Department has the power to examine and make memoranda from all records, books, papers, documents, and statements of fact on record or on file in any public office of any taxing district of the State, and all officers having charge or custody of those records shall furnish to the Department, upon request, information of any and all matters on file or of record in their respective offices.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2505/2505-610)
Sec. 2505-610. Tax exemption awareness for fire departments and fire protection districts.
(a) The General Assembly finds that fire departments and fire protection districts are exempt from the tax imposed under the Use Tax Act, the Service Use Tax Act, the Service Occupation Tax Act, and the Retailers' Occupation Tax Act.
(b) The Department must coordinate with the State Fire Marshal to create an awareness program to:
(1) inform fire departments and fire protection

districts that purchases by the fire department or fire protection district are not subject to taxes under the Use Tax Act, the Service Use Tax Act, the Service Occupation Tax Act, or the Retailers' Occupation Tax Act; and

(2) explain to fire departments and fire protection

districts how to claim the exemption.

(Source: P.A. 93-303, eff. 7-23-03.)

(20 ILCS 2505/2505-625) (was 20 ILCS 2505/39b35)
Sec. 2505-625. Aiding local governments; real and personal property taxes. The Department shall assist and aid local governments of the State in matters relating to real and personal property taxes, including assessments and equalization, and perform all other duties provided by law. In performing this responsibility the Department shall have the power and duty to do the following:
(1) Assist and advise the local governments of the

State in matters pertaining to the assessment and equalization of property.

(2) Prepare and maintain current maps of the counties

of the State, showing the boundaries and the limits of all taxing districts and local governments of the State.

(3) Perform all other duties and powers relating to

real and personal property taxes, including real and personal property assessments and equalization, and other taxes and financial matters, as are provided by law and may be vested in the Department.

The Department shall promulgate rules and

regulations concerning the Department's operations and programs established to meet these purposes.

(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2505/2505-630) (was 20 ILCS 2505/39b36)
Sec. 2505-630. Charges for publications for local officials. The Department may make a reasonable charge for instructional manuals, appraisal manuals, and reproductions of the Illinois property tax laws and other publications for the use of local officials. All moneys received from these charges shall be paid into the General Revenue Fund.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2505/2505-640)
Sec. 2505-640. Collection of taxes of other states.
(a) The Department may enter into agreements with any other state for the reciprocal collection by the Department pursuant to the Reciprocal Tax Collection Act of taxes owed to that state and collection by the other state pursuant to a provision of its law similar to the Reciprocal Tax Collection Act of taxes owed to this State.
(b) An agreement under this Section shall contain provisions relating to:
(1) safeguards against the disclosure or

inappropriate use of any information that identifies, directly or indirectly, a particular taxpayer obtained or maintained pursuant to the agreement, or that is required to be kept confidential under the applicable laws of either state or of the United States; and

(2) a minimum threshold for the amount of taxes owed

by a taxpayer to a state that would trigger the operation of the agreement.

(Source: P.A. 96-1383, eff. 1-1-11.)

(20 ILCS 2505/2505-650) (was 20 ILCS 2505/39b52)
Sec. 2505-650. Collection of past due support. Upon certification of past due child support amounts from the Department of Healthcare and Family Services (formerly Department of Public Aid), the Department of Revenue may collect the delinquency in any manner authorized for the collection of any tax administered by the Department of Revenue. The Department of Revenue shall notify the Department of Healthcare and Family Services when the delinquency or any portion of the delinquency has been collected under this Section. Any child support delinquency collected by the Department of Revenue, including those amounts that result in overpayment of a child support delinquency, shall be deposited into the Child Support Enforcement Trust Fund or paid to the State Disbursement Unit established under Section 10-26 of the Illinois Public Aid Code, at the direction of the Department of Healthcare and Family Services. The Department of Revenue may implement this Section through the use of emergency rules in accordance with Section 5-45 of the Illinois Administrative Procedure Act. For purposes of the Illinois Administrative Procedure Act, the adoption of rules to implement this Section shall be considered an emergency and necessary for the public interest, safety, and welfare.
(Source: P.A. 95-331, eff. 8-21-07.)

(20 ILCS 2505/2505-655)
Sec. 2505-655. Collection of past due circuit court fees. Upon certification by the Clerk of the Circuit Court of the amounts of delinquent court fees, the Department of Revenue may collect the past due fees by intercepting the tax refund of any person owing the fees. The Department of Revenue shall enter into an agreement with the Clerk of the Circuit Court as provided in Section 27.2b of the Clerks of Courts Act prior to undertaking any collections under this Section. Any agreement between the Department of Revenue and the Clerk of the Circuit Court for the intercept of tax refunds shall contain provisions for certification of debt, notification to the taxpayer of the intercept, treatment of joint returns, and protest of the intercept that are consistent with the requirements for a refund withholding request under Section 911.2 of the Illinois Income Tax Act.
(Source: P.A. 93-836, eff. 1-1-05.)

(20 ILCS 2505/2505-675) (was 20 ILCS 2505/39b50)
Sec. 2505-675. Whenever the Department is authorized or required by law to consider some aspect of criminal history record information for the purpose of carrying out its statutory powers and responsibilities, then, upon request and payment of fees in conformance with the requirements of Section 2605-400 of the Department of State Police Law (20 ILCS 2605/2605-400), the Department of State Police is authorized to furnish, pursuant to positive identification, the information contained in State files that is necessary to fulfill the request.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2505/2505-680)
Sec. 2505-680. Notice of identity theft. The Department must notify an individual if the Department discovers or reasonably suspects that another person has used that individual's social security number.
(Source: P.A. 94-41, eff. 6-16-05.)

(20 ILCS 2505/2505-700) (was 20 ILCS 2505/39b13)
Sec. 2505-700. Recommending legislation. The Department has the power to formulate and recommend legislation for the improvement of the system of taxation in the State.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2505/2505-705) (was 20 ILCS 2505/39b14)
Sec. 2505-705. Other tax systems. The Department has the power to investigate the tax systems of other states and counties.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2505/2505-710)
Sec. 2505-710. Occupation and Use Tax Reporting and Simplification Committee and report. The Department is authorized and empowered to convene an Occupation and Use Tax Reporting and Simplification Committee for the purpose of reviewing proposed methods for simplifying Illinois occupation and use tax reporting requirements. The Committee shall consist of the Director or such person or persons as he or she may designate, 3 representatives of the business community appointed by the Director, and 3 representatives of local government appointed by the Director. The Committee so assembled shall study methods for simplifying occupation and use tax reporting requirements in general and, in particular, shall review the feasibility of reducing the number of occupation and use tax returns required to be filed each taxable year. The Committee shall submit a report of its findings to the General Assembly on or before January 1, 2001.
(Source: P.A. 91-901, eff. 7-6-00.)

(20 ILCS 2505/2505-730) (was 20 ILCS 2505/39b23)
Sec. 2505-730. Transfer of realty to other State agency; acquisition of federal lands. The Department has the power to transfer jurisdiction of any realty under control of the Department to any other department of the State government or to acquire or accept federal lands when the transfer, acquisition, or acceptance is advantageous to the State and is approved in writing by the Governor.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2505/2505-745)
Sec. 2505-745. Annual report.
(a) The Department must prepare an annual report listing all revenue and fee collections of the Department for the prior fiscal year. The report must be sufficiently itemized to identify the type and source of each collection. The requirement to report all revenue and fee collections applies to all taxes and fees administered by the Department.
(b) No later than January 1 of each year, the Department must submit the annual report to the Governor and the General Assembly and make an electronic copy of the report available on its Internet website.
(Source: P.A. 94-633, eff. 8-19-05.)

(20 ILCS 2505/2505-750)
Sec. 2505-750. Misclassification of employees as independent contractors. The Department of Labor, the Department of Employment Security, the Department of Revenue, the Office of the State Comptroller, and the Illinois Workers' Compensation Commission shall cooperate under the Employee Classification Act by sharing information concerning any suspected misclassification by an employer or entity, as defined in the Employee Classification Act, of one or more employees as independent contractors.
(Source: P.A. 95-26, eff. 1-1-08.)

(20 ILCS 2505/2505-755)
Sec. 2505-755. (Repealed).
(Source: P.A. 98-1098, eff. 8-26-14. Repealed internally, eff. 1-1-17)

(20 ILCS 2505/2505-790) (was 20 ILCS 2505/39b33)
Sec. 2505-790. Other rights, powers, and duties. The Department has the power to exercise and perform the other rights, powers, and duties that may be vested in the Department by law.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2505/2505-795) (was 20 ILCS 2505/39b19)
Sec. 2505-795. Rules and regulations. The Department has the power to make reasonable rules and regulations that may be necessary to effectively enforce any of the powers herein granted.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2505/2505-800)
(Section scheduled to be repealed on April 30, 2018)
Sec. 2505-800. Tax Increment Financing Reform Task Force.
(a) There is hereby created the Tax Increment Financing Reform Task Force which shall consist of the following members:
(1) 3 members of the General Assembly, appointed by

the President of the Senate;

(2) 3 members of the General Assembly, appointed by

the Minority Leader of the Senate;

(3) 3 members of the General Assembly, appointed by

the Speaker of the House of Representatives; and

(4) 3 members of the General Assembly, appointed by

the Minority Leader of the House of Representatives.

(b) The members of the Task Force shall elect one co-chair from each legislative caucus, who shall call meetings of the Task Force to order. The Task Force shall hold an initial meeting within 60 days after the effective date of this amendatory Act of the 100th General Assembly.
(c) The Task Force shall conduct a study examining current Tax Increment Financing (TIF) laws in this State and issues that include, but are not limited to:
(1) the benefits and costs of TIF districts;
(2) the interaction between TIF law and school

funding;

(3) the expenditure of TIF funds; and
(4) the expenditure of TIF surplus funds.
(d) The Task Force shall report the findings of the study and any recommendations to the General Assembly on or before April 1, 2018, at which time the Task Force shall be dissolved.
(e) The Department of Revenue shall provide staff and administrative support to the Task Force, and shall post on its website the report under subsection (d) of this Section.
(f) The Task Force is exempt from any requirements under the Freedom of Information Act and Open Meetings Act.
(g) This Section is repealed on April 30, 2018.
(Source: P.A. 100-465, eff. 8-31-17.)






20 ILCS 2510/ - Certified Audit Program Law.

Article 2510 - Certified Audit Program

(20 ILCS 2510/Art. 2510 heading)

(20 ILCS 2510/2510-1)
Sec. 2510-1. Short title. This Article 2510 of the Civil Administrative Code of Illinois may be cited as the Certified Audit Program Law.
(Source: P.A. 92-456, eff. 8-21-01.)

(20 ILCS 2510/2510-3)
Sec. 2510-3. Findings. The General Assembly finds that:
(1) Voluntary compliance is the cornerstone of an effective tax system.
(2) Despite attempts by the General Assembly, State taxes are not simple.
(3) Even the most diligent taxpayers through mistake or inadvertence may not pay all taxes due.
(4) The Illinois Department of Revenue lacks the resources to audit the compliance of all taxpayers.
(5) Illinois certified public accountants provide valuable advice and assistance to Illinois taxpayers on State tax issues.
(6) A pilot program establishing a partnership between taxpayers, Illinois certified public accountants, and the Illinois Department of Revenue will provide guidance to taxpayers and enhance voluntary compliance.
(Source: P.A. 92-456, eff. 8-21-01.)

(20 ILCS 2510/2510-5)
Sec. 2510-5. Definitions. As used in this Article:
"Certification program" means an instructional curriculum, examination, and process for certification, recertification, and revocation of certification of certified public accountants that is administered by the Illinois CPA Society and that is officially approved by the Department to ensure that a certified public accountant possesses the necessary skills and abilities to successfully perform an attestation engagement for tax compliance review in a certified audit project.
"Department" means the Illinois Department of Revenue.
"Participating taxpayer" means any person subject to the revenue laws administered by the Department who enters into an engagement with a qualified practitioner for tax compliance review and who is approved by the Department under the certified audit project.
"Qualified practitioner" means a certified public accountant who is licensed to practice in Illinois and who has completed the certification program. The phrase "completed the certification program" means the participant has met all requirements for the certified audit training course, achieved the required score on the certification test as approved by the Department, and has been certified by the Department.
(Source: P.A. 92-456, eff. 8-21-01.)

(20 ILCS 2510/2510-10)
Sec. 2510-10. Certified audit project.
(a) Subject to appropriation, the Department is authorized to initiate a certified audit pilot project to further enhance tax compliance reviews performed by qualified practitioners and to encourage taxpayers to hire qualified practitioners at their own expense to review and report on their sales tax and use tax compliance. The nature of the certified audit work performed by qualified practitioners shall be agreed-upon procedures in which the Department is the specified user of the resulting report.
(b) As an incentive for taxpayers to incur the costs of a certified audit, the Department shall abate penalties and interest due on any tax liabilities revealed by a certified audit, except that this authority to abate penalties or interest shall not apply to any liability for taxes that were collected by the participating taxpayer but not remitted to the Department nor shall the Department have the authority to abate fraud penalties.
(c) The certified audit pilot project shall apply only to occupation and use taxes administered and collected by the Department.
(d) The certified audit pilot project shall not extend beyond July 1, 2004.
(Source: P.A. 92-456, eff. 8-21-01.)

(20 ILCS 2510/2510-15)
Sec. 2510-15. Practitioner responsibilities. Any practitioner responsible for planning, directing, or conducting a certified audit or reporting on a participating taxpayer's tax compliance shall be a qualified practitioner. For purposes of this Section, a practitioner is responsible for:
(1) Planning a certified audit when performing work

that involves determining the objectives, scope, and methodology of the certified audit, when establishing criteria to evaluate matters subject to the review as part of the certified audit, when gathering information used in planning the certified audit, or when coordinating the certified audit with the Department.

(2) Directing a certified audit when the work

involves supervising the efforts or reviewing the work of others to determine whether it is properly accomplished and complete.

(3) Conducting a certified audit when performing

tests and procedures or field audit work necessary to accomplish the audit objectives in accordance with applicable standards.

(4) Reporting on a participating taxpayer's tax

compliance in a certified audit when determining report contents and substance or reviewing reports for technical content and substance prior to issuance.

(Source: P.A. 92-456, eff. 8-21-01.)

(20 ILCS 2510/2510-20)
Sec. 2510-20. Notification.
(a) A qualified practitioner shall notify the Department of an engagement to perform a certified audit and shall provide the Department with the information the Department deems necessary to identify the taxpayer, to confirm that the taxpayer is not already under audit by the Department, and to establish the basic nature of the taxpayer's business and the taxpayer's potential exposure to Illinois occupation and use tax laws. The information provided in the notification shall include the taxpayer's name, federal employer identification number or social security number, Illinois business tax number, mailing address, business location, and the specific occupation and use taxes and period proposed to be covered by the engagement for the certified audit. In addition, the notice shall include the name, address, identification number, contact person, and telephone number of the engaged firm.
(b) If the taxpayer has not been issued a written notice of intent to conduct an audit, the taxpayer shall be a participating taxpayer and the Department shall so advise the qualified practitioner in writing within 10 days after receipt of the engagement notice. However, the Department may exclude a taxpayer from a certified audit or may limit the taxes or periods subject to the certified audit on the basis that the Department has previously conducted an audit, that it is in the process of conducting an investigation or other examination of the taxpayer's records, or for just cause.
(c) Notice of the qualification of a taxpayer for a certified audit shall toll the statute of limitations provided with respect to the taxpayer for the tax and periods covered by the engagement.
(d) Within 30 days after receipt of the notice of qualification from the Department, the qualified practitioner shall contact the Department and submit a proposed audit plan and procedures for review and agreement by the Department. The Department may extend the time for submission of the plan and procedures for reasonable cause. The qualified practitioner shall initiate action to advise the Department that amendment or modification of the plan and procedures is necessary in the event that the qualified practitioner's inspection reveals that the taxpayer's circumstances or exposure to the revenue laws is substantially different than as described in the engagement notice.
(Source: P.A. 92-456, eff. 8-21-01.)

(20 ILCS 2510/2510-25)
Sec. 2510-25. Audit performance and review.
(a) Upon the Department's designation of the agreed-upon procedures to be followed by a practitioner in a certified audit, the qualified practitioner shall perform the engagement and shall timely submit a completed report to the Department. The report shall affirm completion of the agreed-upon procedures and shall provide any required disclosures.
(b) The Department shall review the report of the certified audit and shall accept it when it is determined to be complete. Once the report is accepted by the Department, the Department shall issue a notice of proposed assessment reflecting the determination of any additional liability reflected in the report and shall provide the taxpayer with all the normal payment, protest, and appeal rights with respect to the liability, including the right to a review by the Informal Conference Board. In cases where the report indicates an overpayment has been made, the taxpayer shall submit a properly executed claim for refund to the Department. Otherwise, the certified audit report is a final and conclusive determination with respect to the tax and period covered. No additional assessment may be made by the Department for the specific taxes and period referenced in the report, except upon a showing of fraud or material misrepresentation. This determination shall not prevent the Department from collecting liabilities not covered by the report or from conducting an audit or investigation and making an assessment for additional tax, penalty, or interest for any tax or period not covered by the report.
(Source: P.A. 92-456, eff. 8-21-01.)

(20 ILCS 2510/2510-30)
Sec. 2510-30. Rules. To implement the certified audit project, the Department shall have authority to adopt rules including, but not limited to:
(1) The availability of the certification program

required for participation in the project;

(2) The requirements and basis for establishing just

cause for approval or rejection of participation by taxpayers;

(3) Procedures for assessment, collection, and

payment of liabilities or refund of overpayments and provisions for taxpayers to obtain informal and formal review of certified audit results;

(4) The nature, frequency, and basis for the

Department's review of certified audits conducted by qualified practitioners, including the requirements for documentation, work-paper retention and access, and reporting; and

(5) Requirements for conducting certified audits and

for review of agreed-upon procedures.

(Source: P.A. 92-456, eff. 8-21-01.)






20 ILCS 2515/ - Illinois Department of Revenue Sunshine Act.

(20 ILCS 2515/1) (from Ch. 127, par. 2001)
Sec. 1. Short title. This Act shall be known and may be cited as the "Illinois Department of Revenue Sunshine Act".
(Source: P.A. 82-727.)

(20 ILCS 2515/2) (from Ch. 127, par. 2002)
Sec. 2. Terms defined. For the purposes of this Act the terms set out in Sections 2.1 through 2.3 have the meanings ascribed to them in those Sections.
(Source: P.A. 82-727.)

(20 ILCS 2515/2.1) (from Ch. 127, par. 2002.1)
Sec. 2.1. "Department" means the Department of Revenue of the State of Illinois.
(Source: P.A. 82-727.)

(20 ILCS 2515/2.2) (from Ch. 127, par. 2002.2)
Sec. 2.2. "Person" means any natural individual, firm, trust, estate, partnership, association, joint stock company, joint adventure, corporation, or a receiver, trustee, conservator, or other representative appointed by order of any court, or any city, town, county or other political subdivision in this State.
(Source: P.A. 82-727.)

(20 ILCS 2515/2.3) (from Ch. 127, par. 2002.3)
Sec. 2.3. "Revenue laws" means any statutes, rules or regulations administered or promulgated by the Department.
(Source: P.A. 97-464, eff. 10-15-11.)

(20 ILCS 2515/3) (from Ch. 127, par. 2003)
Sec. 3. Any written informal ruling, opinion or letter issued by the Department in response to an inquiry or request for any opinion from any person regarding the interpretation of, liability incurred under, coverage of or applicability of any revenue laws administered by the Department shall be maintained as a public record in the Department's principal office, and made available for public inspection and copying. If the informal ruling, opinion or letter contains trade secrets or other confidential information, where possible the Department shall delete such information prior to its being made available for public inspection. Whenever such informal ruling, opinion or letter contains any policy of general applicability, the Department shall formulate and adopt such policy as a rule in accordance with the provisions of The Illinois Administrative Procedure Act.
(Source: P.A. 82-727.)

(20 ILCS 2515/3.5)
Sec. 3.5. Instruction booklet; major revenue expenditures. The Department of Revenue must include within the instruction booklet that accompanies the income tax return a report from the Comptroller containing the following information:
(1) A summary of (i) the amount of revenue received

by the State in the preceding fiscal year, (ii) the major categories of expenditures from that revenue accompanied by a general description of each major expenditure, and (iii) the general percentages of the revenue disbursed for the major expenditures.

(2) A further summary of (i) the amount of revenue

received by the State under the Illinois Lottery Law in the preceding fiscal year, (ii) the major categories of expenditures from that revenue, including the amount distributed to the Common School Fund, accompanied by a general description of each major expenditure, and (iii) the general percentages of the revenue disbursed for the major expenditures.

(Source: P.A. 91-140, eff. 1-1-00.)

(20 ILCS 2515/4) (from Ch. 127, par. 2004)
Sec. 4. The Department shall publish quarterly in the Illinois Register an index of any informal rulings, opinions or letters issued by the department during the quarter and required to be made available by Section 3. The Department shall also publish on or before January 15, 1982, and annually thereafter, a cumulative index of all such informal rulings, opinions or letters issued by the Department during the preceding calendar year. The cumulative index shall be made available to the public at cost. Such indexes shall include a brief synopsis of each informal ruling, opinion or letter together with information on how the public may gain access to such document.
(Source: P.A. 82-727.)



20 ILCS 2520/ - Taxpayers' Bill of Rights Act.

(20 ILCS 2520/1) (from Ch. 120, par. 2301)
Sec. 1. Short title. This Act shall be known and may be cited as the "Taxpayers' Bill of Rights Act".
(Source: P.A. 86-176; 86-189.)

(20 ILCS 2520/2) (from Ch. 120, par. 2302)
Sec. 2. Legislative Declaration. The General Assembly finds and declares that taxes are the most sensitive point of contact between citizens and their government, and that there is a delicate balance between revenue collection and freedom from government oppression. It is the intent of the General Assembly to place guarantees in Illinois law to ensure that the rights, privacy, and property of Illinois taxpayers are adequately protected during the process of the assessment and collection of taxes.
The General Assembly further finds that the Illinois tax system is based largely on self-assessment, and the development of understandable tax laws and taxpayers informed of those laws will both improve self-assessment and the relationship between taxpayers and government. It is the further intent of the General Assembly to promote improved taxpayer self-assessment by improving the clarity of tax laws and efforts to inform the public of the proper application of those laws.
(Source: P.A. 86-176; 86-189.)

(20 ILCS 2520/4) (from Ch. 120, par. 2304)
Sec. 4. Department responsibilities. The Department of Revenue shall have the following powers and duties to protect the rights of taxpayers:
(a) To furnish each taxpayer with a written statement of rights whenever such taxpayer receives a protestable notice, a bill, a claim denial or reduction regarding any tax. Such statement shall explain the rights of such person and the obligations of the Department during the audit, appeals, refund and collections processes.
(b) To include on all tax notices an explanation of tax liabilities and penalties.
(c) To abate taxes and penalties assessed based upon erroneous written information or advice given by the Department.
(d) To not cancel any installment contracts unless the taxpayer fails to provide accurate financial information, fails to pay any tax or does not respond to any Department request for additional financial information.
(e) To place non-perishable property seized for taxes in escrow for safekeeping for a period of 20 days to permit the taxpayer to correct any Department error. If seized property is of a perishable nature and in danger of immediate waste or decay, such property need not be placed in escrow prior to sale.
(f) To place seized taxpayer bank accounts in escrow with the bank for 20 days to permit the taxpayer to correct any Department error.
(g) To adopt regulations setting standards for setting times and places for taxpayer interviews and to permit any taxpayer to record such interviews.
(h) To pay interest to taxpayers who have made overpayments at the same rate as interest charged on underpayments.
(i) To grant automatic extensions to taxpayers in filing income tax returns when such taxpayer has been granted an extension in filing a federal tax return.
(j) To annually perform a systematic identification of areas of recurrent taxpayer non-compliances with rules or guidelines and to report its findings and recommendations concerning such non-compliance to the General Assembly in an annual report.
(k) In the case of an audit, if no violations are found, the Department shall provide the taxpayer a closing letter acknowledging this and thanking the taxpayer for his, her, or its cooperation. If there are changes, the auditor is required to provide in writing to the taxpayer (i) the audit findings and (ii), unless the taxpayer declines, the audit methods and procedures (but not information concerning audit selection methods). The auditor must, at the request of the taxpayer, provide written information as to what records constitute the minimum requirements for record-keeping. If the auditor recommends changes in the record-keeping process, these recommendations must be provided in writing to the taxpayer.
(Source: P.A. 93-951, eff. 1-1-05.)

(20 ILCS 2520/5) (from Ch. 120, par. 2305)
Sec. 5. Taxpayer's suits. Taxpayers have the right to sue the Department of Revenue if such Department intentionally or recklessly disregards tax laws or regulations in collecting taxes. The maximum recovery for damages in such a suit shall be $100,000. If a taxpayer's suit is determined by the court to be frivolous the court may impose a penalty on the taxpayer not to exceed $10,000 to be collected as a tax.
(Source: P.A. 86-176; 86-189.)

(20 ILCS 2520/6) (from Ch. 120, par. 2306)
Sec. 6. Review of liens. The Department of Revenue shall establish an internal review process concerning liens against taxpayers and if the lien is determined to be improper the Department shall publicly disclose this fact and correct the taxpayer's credit record.
(Source: P.A. 86-176; 86-189.)

(20 ILCS 2520/7) (from Ch. 120, par. 2307)
Sec. 7. Costs. The fees for an attorney or accountant to aid a taxpayer in an administrative hearing relating to the tax liability or in court shall be recoverable against the Department of Revenue if the taxpayer prevails in an action under the Administrative Review Law and the Department has made an assessment or denied a claim without reasonable cause.
(Source: P.A. 86-176; 86-189.)



20 ILCS 2530/ - Taxation Disclosure Act.

(20 ILCS 2530/1)
Sec. 1. Short title. This Act may be cited as the Taxation Disclosure Act.
(Source: P.A. 97-353, eff. 1-1-12.)

(20 ILCS 2530/5)
Sec. 5. Legislative purpose. The intent of the General Assembly is to make citizen access to State and local tax rates as open, transparent, and publicly accessible as is feasible. Increasing the ease of public access to State and local tax rates significantly contributes to governmental accountability, public participation, and the understanding of the cost of government services. Therefore, the General Assembly directs the Department to create and maintain a database of tax rates for taxing districts in the State.
(Source: P.A. 97-353, eff. 1-1-12.)

(20 ILCS 2530/10)
Sec. 10. Definitions. As used in this Act, "Department" means the Department of Revenue.
(Source: P.A. 97-353, eff. 1-1-12.)

(20 ILCS 2530/15)
Sec. 15. Tax rate database.
(a) The Department shall make tax rate information publicly available on its Internet website. The tax rate information shall include rate information on income, property, use and occupation, and excise taxes.
(b) Tax rate information for use and occupation taxes administered by the Department shall include the tax rate applicable in a municipality or the unincorporated area of a county and list the individual rates that comprise the aggregate rate in that municipality or in the unincorporated area of that county.
(c) Beginning with the 2008 levy year, and for every subsequent levy year, tax rate information for property taxes shall include the name of each taxing district, a list of all funds for which taxes were extended and the corresponding tax rate for each fund, and the district's total tax rate. The Department may also include such other property tax information that it determines is necessary to achieve the purpose set forth in Section 5 of this Act. This information shall be made available in a viewable and downloadable format on the effective date of this Act and shall be updated on January 1 of each subsequent year with the most recent tax rate information available.
(d) Tax rate information for income taxes shall include the individual income tax rate as well as the corporate income tax rate. This information shall be made available in a viewable and downloadable format on the effective date of this Act and shall be updated on January 1 of each subsequent year with the most recent tax rate information available.
(e) Tax rate information for excise taxes shall include the statewide rates as well as local rates for taxes administered by the Department. This information shall be made available in a viewable and downloadable format on the effective date of this Act and shall be updated on January 1 and July 1 of each subsequent year with the most recent tax rate information available.
(Source: P.A. 97-353, eff. 1-1-12.)

(20 ILCS 2530/99)
Sec. 99. Effective date. This Act takes effect January 1, 2012.
(Source: P.A. 97-353, eff. 1-1-12.)



20 ILCS 2605/ - Civil Administrative Code of Illinois. (Department of State Police Law)

Article 2605 - Department Of State Police

(20 ILCS 2605/Art. 2605 heading)

(20 ILCS 2605/2605-1)
Sec. 2605-1. Article short title. This Article 2605 of the Civil Administrative Code of Illinois may be cited as the Department of State Police Law.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2605/2605-5)
Sec. 2605-5. Definitions. In this Law:
"Department" means the Department of State Police.
"Director" means the Director of State Police.
"Missing endangered senior" means an individual 65 years of age or older or a person with Alzheimer's disease or related dementias who is reported missing to a law enforcement agency and is, or is believed to be:
(1) a temporary or permanent resident of Illinois;
(2) at a location that cannot be determined by an

individual familiar with the missing individual; and

(3) incapable of returning to the individual's

residence without assistance.

(Source: P.A. 96-442, eff. 1-1-10.)

(20 ILCS 2605/2605-10) (was 20 ILCS 2605/55a in part)
Sec. 2605-10. Powers and duties, generally. The Department shall have the powers and duties set forth in the following Sections.
(Source: P.A. 90-18, eff. 7-1-97; 90-130, eff. 1-1-98; 90-372, eff. 7-1-98; 90-590, eff. 1-1-00; 90-655, eff. 7-30-98; 90-793, eff. 8-14-98; 91-239, eff. 1-1-00.)

(20 ILCS 2605/2605-15) (was 20 ILCS 2605/55a in part)
Sec. 2605-15. Rules and regulations. To promulgate rules and regulations necessary for the administration and enforcement of its powers and duties, wherever granted and imposed, pursuant to the Illinois Administrative Procedure Act.
(Source: P.A. 90-18, eff. 7-1-97; 90-130, eff. 1-1-98; 90-372, eff. 7-1-98; 90-590, eff. 1-1-00; 90-655, eff. 7-30-98; 90-793, eff. 8-14-98; 91-239, eff. 1-1-00.)

(20 ILCS 2605/2605-25) (was 20 ILCS 2605/55a-1)
Sec. 2605-25. Department divisions. The Department is divided into the Illinois State Police Academy, the Office of the Statewide 9-1-1 Administrator, and 4 divisions: the Division of Operations, the Division of Forensic Services, the Division of Administration, and the Division of Internal Investigation.
(Source: P.A. 98-634, eff. 6-6-14; 99-6, eff. 6-29-15.)

(20 ILCS 2605/2605-30) (was 20 ILCS 2605/55a-2)
Sec. 2605-30. Division of Operations (formerly State Troopers). The Division of Operations shall exercise the following functions and those in Section 2605-35:
(1) Cooperate with federal and State authorities

requesting utilization of the Department's radio network system under the Illinois Aeronautics Act.

(2) Exercise the rights, powers, and duties of the

State Police under the State Police Act.

(3) Exercise the rights, powers, and duties vested by

law in the Department by the State Police Radio Act.

(4) Exercise the rights, powers, and duties of the

Department vested by law in the Department and the Illinois State Police by the Illinois Vehicle Code.

(5) Exercise other duties that have been or may be

vested by law in the Illinois State Police.

(6) Exercise other duties that may be assigned by the

Director in order to fulfill the responsibilities and to achieve the purposes of the Department.

(Source: P.A. 91-239, eff. 1-1-00; 91-760, eff. 1-1-01.)

(20 ILCS 2605/2605-35) (was 20 ILCS 2605/55a-3)
Sec. 2605-35. Division of Operations (formerly Criminal Investigation).
(a) The Division of Operations shall exercise the following functions and those in Section 2605-30:
(1) Exercise the rights, powers, and duties vested by

law in the Department by the Illinois Horse Racing Act of 1975.

(2) Investigate the origins, activities, personnel,

and incidents of crime and enforce the criminal laws of this State related thereto.

(3) Enforce all laws regulating the production, sale,

prescribing, manufacturing, administering, transporting, having in possession, dispensing, delivering, distributing, or use of controlled substances and cannabis.

(4) Cooperate with the police of cities, villages,

and incorporated towns and with the police officers of any county in enforcing the laws of the State and in making arrests and recovering property.

(5) Apprehend and deliver up any person charged in

this State or any other state with treason or a felony or other crime who has fled from justice and is found in this State.

(6) Investigate recipients and providers under the

Illinois Public Aid Code and any personnel involved in the administration of the Code who are suspected of any violation of the Code pertaining to fraud in the administration, receipt, or provision of assistance and pertaining to any violation of criminal law; and exercise the functions required under Section 2605-220 in the conduct of those investigations.

(7) Conduct other investigations as provided by law.
(8) Exercise the powers and perform the duties that

have been vested in the Department by the Sex Offender Registration Act and the Sex Offender Community Notification Law; and promulgate reasonable rules and regulations necessitated thereby.

(9) Exercise other duties that may be assigned by the

Director in order to fulfill the responsibilities and achieve the purposes of the Department.

(b) There is hereby established in the Division of Operations the Office of Coordination of Gang Prevention, hereafter referred to as the Office.
The Office shall consult with units of local government and school districts to assist them in gang control activities and to administer a system of grants to units of local government and school districts that, upon application, have demonstrated a workable plan to reduce gang activity in their area. The grants shall not include reimbursement for personnel, nor shall they exceed 75% of the total request by any applicant. The grants may be calculated on a proportional basis, determined by funds available to the Department for this purpose. The Department has the authority to promulgate appropriate rules and regulations to administer this program.
The Office shall establish mobile units of trained personnel to respond to gang activities.
The Office shall also consult with and use the services of religious leaders and other celebrities to assist in gang control activities.
The Office may sponsor seminars, conferences, or any other educational activity to assist communities in their gang crime control activities.
(Source: P.A. 94-945, eff. 6-27-06.)

(20 ILCS 2605/2605-40) (was 20 ILCS 2605/55a-4)
Sec. 2605-40. Division of Forensic Services. The Division of Forensic Services shall exercise the following functions:
(1) Exercise the rights, powers, and duties vested by

law in the Department by the Criminal Identification Act.

(2) Exercise the rights, powers, and duties vested by

law in the Department by Section 2605-300 of this Law.

(3) Provide assistance to local law enforcement

agencies through training, management, and consultant services.

(4) (Blank).
(5) Exercise other duties that may be assigned by the

Director in order to fulfill the responsibilities and achieve the purposes of the Department.

(6) Establish and operate a forensic science

laboratory system, including a forensic toxicological laboratory service, for the purpose of testing specimens submitted by coroners and other law enforcement officers in their efforts to determine whether alcohol, drugs, or poisonous or other toxic substances have been involved in deaths, accidents, or illness. Forensic toxicological laboratories shall be established in Springfield, Chicago, and elsewhere in the State as needed.

(6.5) Establish administrative rules in order to set

forth standardized requirements for the disclosure of toxicology results and other relevant documents related to a toxicological analysis. These administrative rules are to be adopted to produce uniform and sufficient information to allow a proper, well-informed determination of the admissibility of toxicology evidence and to ensure that this evidence is presented competently. These administrative rules are designed to provide a minimum standard for compliance of toxicology evidence and is not intended to limit the production and discovery of material information. These administrative rules shall be submitted by the Department of State Police into the rulemaking process under the Illinois Administrative Procedure Act on or before June 30, 2017.

(7) Subject to specific appropriations made for these

purposes, establish and coordinate a system for providing accurate and expedited forensic science and other investigative and laboratory services to local law enforcement agencies and local State's Attorneys in aid of the investigation and trial of capital cases.

(Source: P.A. 99-801, eff. 1-1-17.)

(20 ILCS 2605/2605-45) (was 20 ILCS 2605/55a-5)
Sec. 2605-45. Division of Administration. The Division of Administration shall exercise the following functions:
(1) Exercise the rights, powers, and duties vested in

the Department by the Governor's Office of Management and Budget Act.

(2) Pursue research and the publication of studies

pertaining to local law enforcement activities.

(3) Exercise the rights, powers, and duties vested in

the Department by the Personnel Code.

(4) Operate an electronic data processing and

computer center for the storage and retrieval of data pertaining to criminal activity.

(5) Exercise the rights, powers, and duties vested in

the former Division of State Troopers by Section 17 of the State Police Act.

(6) Exercise the rights, powers, and duties vested in

the Department by "An Act relating to internal auditing in State government", approved August 11, 1967 (repealed; now the Fiscal Control and Internal Auditing Act, 30 ILCS 10/).

(6.5) Exercise the rights, powers, and duties vested

in the Department by the Firearm Owners Identification Card Act.

(7) Exercise other duties that may be assigned by the

Director to fulfill the responsibilities and achieve the purposes of the Department.

(Source: P.A. 94-793, eff. 5-19-06.)

(20 ILCS 2605/2605-50) (was 20 ILCS 2605/55a-6)
Sec. 2605-50. Division of Internal Investigation. The Division of Internal Investigation shall initiate internal departmental investigations and, at the direction of the Governor, investigate complaints and initiate investigations of official misconduct by State officers and State employees under the jurisdiction of the Governor.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2605/2605-52)
Sec. 2605-52. Office of the Statewide 9-1-1 Administrator.
(a) There shall be established an Office of the Statewide 9-1-1 Administrator within the Department. Beginning January 1, 2016, the Office of the Statewide 9-1-1 Administrator shall be responsible for developing, implementing, and overseeing a uniform statewide 9-1-1 system for all areas of the State outside of municipalities having a population over 500,000.
(b) The Governor shall appoint, with the advice and consent of the Senate, a Statewide 9-1-1 Administrator. The Administrator shall serve for a term of 2 years, and until a successor is appointed and qualified; except that the term of the first 9-1-1 Administrator appointed under this Act shall expire on the third Monday in January, 2017. The Administrator shall not hold any other remunerative public office. The Administrator shall receive an annual salary as set by the Governor.
(c) The Department, from appropriations made to it for that purpose, shall make grants to 9-1-1 Authorities for the purpose of defraying costs associated with 9-1-1 system consolidations awarded by the Administrator under Section 15.4b of the Emergency Telephone System Act.
(Source: P.A. 99-6, eff. 6-29-15; 100-20, eff. 7-1-17.)

(20 ILCS 2605/2605-53)
Sec. 2605-53. 9-1-1 system; sexual assault and sexual abuse.
(a) The Office of the Statewide 9-1-1 Administrator, in consultation with the Office of the Attorney General and the Illinois Law Enforcement Training Standards Board, shall:
(1) develop comprehensive guidelines for

evidence-based, trauma-informed, victim-centered handling of sexual assault or sexual abuse calls by Public Safety Answering Point tele-communicators; and

(2) adopt rules and minimum standards for an

evidence-based, trauma-informed, victim-centered training curriculum for handling of sexual assault or sexual abuse calls for Public Safety Answering Point tele-communicators ("PSAP").

(b) Training requirements:
(1) Newly hired PSAP tele-communicators must complete

the sexual assault and sexual abuse training curriculum established in subsection (a) of this Section prior to handling emergency calls.

(2) All existing PSAP tele-communicators shall

complete the sexual assault and sexual abuse training curriculum established in subsection (a) of this Section within 2 years of the effective date of this amendatory Act of the 99th General Assembly.

(Source: P.A. 99-801, eff. 1-1-17.)

(20 ILCS 2605/2605-54)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 2605-54. Training policy; persons arrested while under the influence of alcohol or drugs. The Department shall adopt a policy and provide training to State Police officers concerning response and care for persons under the influence of alcohol or drugs. The policy shall be consistent with the Alcoholism and Other Drug Abuse and Dependency Act and shall provide guidance for the arrest of persons under the influence of alcohol or drugs, proper medical attention if warranted, and care and release of those persons from custody. The policy shall provide guidance concerning the release of persons arrested under the influence of alcohol or drugs who are under the age of 21 years of age which shall include, but not be limited to, language requiring the arresting officer to make a reasonable attempt to contact a responsible adult who is willing to take custody of the person who is under the influence of alcohol or drugs.
(Source: P.A. 100-537, eff. 6-1-18.)

(20 ILCS 2605/2605-55)
Sec. 2605-55. Badges. The Director must authorize to each State trooper, police officer, and investigator and to any other employee of the Department exercising the powers of a peace officer a distinct badge that, on its face, (i) clearly states that the badge is authorized by the Department and (ii) contains a unique identifying number. No other badge shall be authorized by the Department.
(Source: P.A. 91-883, eff. 1-1-01.)

(20 ILCS 2605/2605-75) (was 20 ILCS 2605/55a in part)
Sec. 2605-75. Bilingual police officers. The Department may ascertain the number of bilingual police officers and other personnel needed to provide services in a language other than English and may establish, under applicable personnel rules and Department guidelines or through a collective bargaining agreement, a bilingual pay supplement program.
(Source: P.A. 90-18, eff. 7-1-97; 90-130, eff. 1-1-98; 90-372, eff. 7-1-98; 90-590, eff. 1-1-00; 90-655, eff. 7-30-98; 90-793, eff. 8-14-98; 91-239; 1-1-00.)

(20 ILCS 2605/2605-85)
Sec. 2605-85. Training; cultural diversity. The Department shall provide training and continuing education to State Police officers concerning cultural diversity, including sensitivity toward racial and ethnic differences. This training and continuing education shall include, but not be limited to, an emphasis on the fact that the primary purpose of enforcement of the Illinois Vehicle Code is safety and equal and uniform enforcement under the law.
(Source: P.A. 93-209, eff. 7-18-03.)

(20 ILCS 2605/2605-90)
Sec. 2605-90. Training; death and homicide investigations. The Department shall provide training in death and homicide investigation for State police officers. Only State police officers who successfully complete the training may be assigned as lead investigators in death and homicide investigations. Satisfactory completion of the training shall be evidenced by a certificate issued to the officer by the Department.
The Director shall develop a process for waiver applications for those officers whose prior training and experience as homicide investigators may qualify them for a waiver. The Director may issue a waiver at his or her discretion, based solely on the prior training and experience of an officer as a homicide investigator.
(Source: P.A. 96-1111, eff. 1-1-12; 97-553, eff. 1-1-12.)

(20 ILCS 2605/2605-95)
Sec. 2605-95. Training; police dog training standards. Beginning July 1, 2012, all police dogs used by the Department for drug enforcement purposes pursuant to the Cannabis Control Act (720 ILCS 550/), the Illinois Controlled Substances Act (720 ILCS 570/), and the Methamphetamine Control and Community Protection Act (720 ILCS 646/) shall be trained by programs that meet the certification requirements set by the Director or the Director's designee. Satisfactory completion of the training shall be evidenced by a certificate issued by the Department.
(Source: P.A. 97-469, eff. 7-1-12.)

(20 ILCS 2605/2605-96)
Sec. 2605-96. Training; Post-Traumatic Stress Disorder (PTSD). The Department shall conduct or approve a training program in Post-Traumatic Stress Disorder (PTSD) for State police officers. The purpose of that training shall be to equip State police officers to identify the symptoms of PTSD and to respond appropriately to individuals exhibiting those symptoms.
(Source: P.A. 97-1040, eff. 1-1-13.)

(20 ILCS 2605/2605-97)
Sec. 2605-97. Training; opioid antagonists. The Department shall conduct or approve a training program for State police officers in the administration of opioid antagonists as defined in paragraph (1) of subsection (e) of Section 5-23 of the Alcoholism and Other Drug Abuse and Dependency Act that is in accordance with that Section. As used in this Section 2605-97, the term "State police officers" includes full-time or part-time State troopers, police officers, investigators, or any other employee of the Department exercising the powers of a peace officer.
(Source: P.A. 99-480, eff. 9-9-15.)

(20 ILCS 2605/2605-98)
Sec. 2605-98. Training; sexual assault and sexual abuse.
(a) The Department of State Police shall conduct or approve training programs in trauma-informed responses and investigations of sexual assault and sexual abuse, which include, but is not limited to, the following:
(1) recognizing the symptoms of trauma;
(2) understanding the role trauma has played in a

victim's life;

(3) responding to the needs and concerns of a victim;
(4) delivering services in a compassionate,

sensitive, and nonjudgmental manner;

(5) interviewing techniques in accordance with the

curriculum standards in subsection (f) of this Section;

(6) understanding cultural perceptions and common

myths of sexual assault and sexual abuse; and

(7) report writing techniques in accordance with the

curriculum standards in subsection (f) of this Section.

(b) This training must be presented in all full and part-time basic law enforcement academies on or before July 1, 2018.
(c) The Department must present this training to all State police officers within 3 years after the effective date of this amendatory Act of the 99th General Assembly and must present in-service training on sexual assault and sexual abuse response and report writing training requirements every 3 years.
(d) The Department must provide to all State police officers who conduct sexual assault and sexual abuse investigations, specialized training on sexual assault and sexual abuse investigations within 2 years after the effective date of this amendatory Act of the 99th General Assembly and must present in-service training on sexual assault and sexual abuse investigations to these officers every 3 years.
(e) Instructors providing this training shall have successfully completed training on evidence-based, trauma-informed, victim-centered responses to cases of sexual assault and sexual abuse and have experience responding to sexual assault and sexual abuse cases.
(f) The Department shall adopt rules, in consultation with the Office of the Illinois Attorney General and the Illinois Law Enforcement Training Standards Board, to determine the specific training requirements for these courses, including, but not limited to, the following:
(1) evidence-based curriculum standards for report

writing and immediate response to sexual assault and sexual abuse, including trauma-informed, victim-centered interview techniques, which have been demonstrated to minimize retraumatization, for all State police officers; and

(2) evidence-based curriculum standards for

trauma-informed, victim-centered investigation and interviewing techniques, which have been demonstrated to minimize retraumatization, for cases of sexual assault and sexual abuse for all State Police officers who conduct sexual assault and sexual abuse investigations.

(Source: P.A. 99-801, eff. 1-1-17.)

(20 ILCS 2605/2605-100) (was 20 ILCS 2605/55a in part)
Sec. 2605-100. State Police Act. To exercise the rights, powers, and duties that have been vested in the Department of Public Safety by the State Police Act.
(Source: P.A. 90-18, eff. 7-1-97; 90-130, eff. 1-1-98; 90-372, eff. 7-1-98; 90-590, eff. 1-1-00; 90-655, eff. 7-30-98; 90-793, eff. 8-14-98; 91-239, eff. 1-1-00.)

(20 ILCS 2605/2605-105) (was 20 ILCS 2605/55a in part)
Sec. 2605-105. State Police Radio Act. To exercise the rights, powers, and duties that have been vested in the Department of Public Safety by the State Police Radio Act.
(Source: P.A. 90-18, eff. 7-1-97; 90-130, eff. 1-1-98; 90-372, eff. 7-1-98; 90-590, eff. 1-1-00; 90-655, eff. 7-30-98; 90-793, eff. 8-14-98; 91-239, eff. 1-1-00.)

(20 ILCS 2605/2605-110) (was 20 ILCS 2605/55a in part)
Sec. 2605-110. Criminal Identification Act. To exercise the rights, powers, and duties that have been vested in the Department of Public Safety by the Criminal Identification Act.
(Source: P.A. 90-18, eff. 7-1-97; 90-130, eff. 1-1-98; 90-372, eff. 7-1-98; 90-590, eff. 1-1-00; 90-655, eff. 7-30-98; 90-793, eff. 8-14-98; 91-239, eff. 1-1-00.)

(20 ILCS 2605/2605-115) (was 20 ILCS 2605/55a in part)
Sec. 2605-115. Illinois Vehicle Code. To exercise the rights, powers, and duties that have been vested in the Department of Public Safety by the Illinois Vehicle Code.
(Source: P.A. 90-18, eff. 7-1-97; 90-130, eff. 1-1-98; 90-372, eff. 7-1-98; 90-590, eff. 1-1-00; 90-655, eff. 7-30-98; 90-793, eff. 8-14-98; 91-239, eff. 1-1-00.)

(20 ILCS 2605/2605-120) (was 20 ILCS 2605/55a in part)
Sec. 2605-120. Firearm Owners Identification Card Act. To exercise the rights, powers, and duties that have been vested in the Department of Public Safety by the Firearm Owners Identification Card Act.
(Source: P.A. 90-18, eff. 7-1-97; 90-130, eff. 1-1-98; 90-372, eff. 7-1-98; 90-590, eff. 1-1-00; 90-655, eff. 7-30-98; 90-793, eff. 8-14-98; 91-239, eff. 1-1-00.)

(20 ILCS 2605/2605-130) (was 20 ILCS 2605/55a in part)
Sec. 2605-130. Intergovernmental Missing Child Recovery Act of 1984. To exercise the powers and perform the duties that have been vested in the Department by the Intergovernmental Missing Child Recovery Act of 1984, and to establish reasonable rules and regulations necessitated thereby.
(Source: P.A. 90-18, eff. 7-1-97; 90-130, eff. 1-1-98; 90-372, eff. 7-1-98; 90-590, eff. 1-1-00; 90-655, eff. 7-30-98; 90-793, eff. 8-14-98; 91-239, eff. 1-1-00.)

(20 ILCS 2605/2605-135) (was 20 ILCS 2605/55c)
Sec. 2605-135. Intergovernmental Drug Laws Enforcement Act. The Department shall exercise the powers and duties assigned to it under the Intergovernmental Drug Laws Enforcement Act.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2605/2605-140) (was 20 ILCS 2605/55a in part)
Sec. 2605-140. Narcotic Control Division Abolition Act. To exercise the rights, powers, and duties that have been vested in the Department and the Director by the Narcotic Control Division Abolition Act.
(Source: P.A. 90-18, eff. 7-1-97; 90-130, eff. 1-1-98; 90-372, eff. 7-1-98; 90-590, eff. 1-1-00; 90-655, eff. 7-30-98; 90-793, eff. 8-14-98; 91-239, eff. 1-1-00.)

(20 ILCS 2605/2605-190) (was 20 ILCS 2605/55a in part)
Sec. 2605-190. Other laws in relation to law enforcement. To enforce and administer other laws in relation to law enforcement to the extent that they vest any rights, powers, or duties in the Department.
(Source: P.A. 90-18, eff. 7-1-97; 90-130, eff. 1-1-98; 90-372, eff. 7-1-98; 90-590, eff. 1-1-00; 90-655, eff. 7-30-98; 90-793, eff. 8-14-98; 91-239, eff. 1-1-00.)

(20 ILCS 2605/2605-200) (was 20 ILCS 2605/55a in part)
Sec. 2605-200. Investigations of crime; enforcement of laws.
(a) To do the following:
(1) Investigate the origins, activities, personnel,

and incidents of crime and the ways and means to redress the victims of crimes; study the impact, if any, of legislation relative to the effusion of crime and growing crime rates; and enforce the criminal laws of this State related thereto.

(2) Enforce all laws regulating the production, sale,

prescribing, manufacturing, administering, transporting, having in possession, dispensing, delivering, distributing, or use of controlled substances and cannabis.

(3) Employ skilled experts, scientists, technicians,

investigators, or otherwise specially qualified persons to aid in preventing or detecting crime, apprehending criminals, or preparing and presenting evidence of violations of the criminal laws of the State.

(4) Cooperate with the police of cities, villages,

and incorporated towns and with the police officers of any county in enforcing the laws of the State and in making arrests and recovering property.

(5) Apprehend and deliver up any person charged in

this State or any other state of the United States with treason or a felony or other crime who has fled from justice and is found in this State.

(6) Conduct other investigations as provided by law.
(b) Persons exercising the powers set forth in subsection (a) within the Department are conservators of the peace and as such have all the powers possessed by policemen in cities and sheriffs, except that they may exercise those powers anywhere in the State in cooperation with and after contact with the local law enforcement officials. Those persons may use false or fictitious names in the performance of their duties under this Section, upon approval of the Director, and shall not be subject to prosecution under the criminal laws for that use.
(Source: P.A. 90-18, eff. 7-1-97; 90-130, eff. 1-1-98; 90-372, eff. 7-1-98; 90-590, eff. 1-1-00; 90-655, eff. 7-30-98; 90-793, eff. 8-14-98; 91-239, eff. 1-1-00.)

(20 ILCS 2605/2605-205) (was 20 ILCS 2605/55a in part)
Sec. 2605-205. Arson investigations. To conduct arson investigations.
(Source: P.A. 90-18, eff. 7-1-97; 90-130, eff. 1-1-98; 90-372, eff. 7-1-98; 90-590, eff. 1-1-00; 90-655, eff. 7-30-98; 90-793, eff. 8-14-98; 91-239, eff. 1-1-00.)

(20 ILCS 2605/2605-210) (was 20 ILCS 2605/55a in part)
Sec. 2605-210. Child abuse or neglect investigations. Upon the request of the Department of Children and Family Services, to investigate reports of child abuse or neglect.
(Source: P.A. 90-18, eff. 7-1-97; 90-130, eff. 1-1-98; 90-372, eff. 7-1-98; 90-590, eff. 1-1-00; 90-655, eff. 7-30-98; 90-793, eff. 8-14-98; 91-239, eff. 1-1-00.)

(20 ILCS 2605/2605-211)
Sec. 2605-211. Protocol; methamphetamine; illegal manufacture.
(a) The Department of State Police shall develop a protocol to be followed in performing gross remediation of clandestine laboratory sites not to exceed the standards established by the United States Drug Enforcement Administration.
(b) "Gross remediation" means the removal of any and all identifiable clandestine laboratory ingredients and apparatus.
(c) The Department of State Police must post the protocol on its official Web site.
(Source: P.A. 94-555, eff. 8-12-05.)

(20 ILCS 2605/2605-212)
Sec. 2605-212. Children; methamphetamine; protocol. The Department shall cooperate with the Department of Children and Family Services and the State Board of Education in developing the protocol required under Section 6.5 of the Children and Family Services Act. The Department must post the protocol on the official Web site maintained by the Department.
(Source: P.A. 94-554, eff. 1-1-06.)

(20 ILCS 2605/2605-215) (was 20 ILCS 2605/55a in part)
Sec. 2605-215. Horse race track investigation services. To provide investigative services, with all of the powers possessed by policemen in cities and sheriffs, in and around all race tracks subject to the Illinois Horse Racing Act of 1975.
(Source: P.A. 90-18, eff. 7-1-97; 90-130, eff. 1-1-98; 90-372, eff. 7-1-98; 90-590, eff. 1-1-00; 90-655, eff. 7-30-98; 90-793, eff. 8-14-98; 91-239, eff. 1-1-00.)

(20 ILCS 2605/2605-220) (was 20 ILCS 2605/55a-7)
Sec. 2605-220. Public aid fraud investigations. The Department, through the Division of Operations, shall investigate recipients and providers under the Illinois Public Aid Code and any personnel involved in the administration of the Code who are suspected of any violations of the Code pertaining to fraud in the administration, receipt, or provision of assistance and pertaining to any violation of criminal law. The Department shall, in addition to functions otherwise authorized by State and federal law, exercise the following functions:
(1) Initiate investigations of suspected cases of

public aid fraud.

(2) Investigate cases of public aid fraud.
(Source: P.A. 91-239, eff. 1-1-00; 91-760, eff. 1-1-01.)

(20 ILCS 2605/2605-250) (was 20 ILCS 2605/55a in part)
Sec. 2605-250. Obtaining evidence. To expend the sums the Director deems necessary from contractual services appropriations for the Division of Operations for the purchase of evidence and for the employment of persons to obtain evidence. The sums shall be advanced to agents authorized by the Director to expend funds, on vouchers signed by the Director.
(Source: P.A. 90-18, eff. 7-1-97; 90-130, eff. 1-1-98; 90-372, eff. 7-1-98; 90-590, eff. 1-1-00; 90-655, eff. 7-30-98; 90-793, eff. 8-14-98; 91-239, eff. 1-1-00; 91-760, eff. 1-1-01.)

(20 ILCS 2605/2605-275) (was 20 ILCS 2605/55a in part)
Sec. 2605-275. Registration of fictitious vital records. To obtain registration of a fictitious vital record pursuant to Section 15.1 of the Vital Records Act.
(Source: P.A. 90-18, eff. 7-1-97; 90-130, eff. 1-1-98; 90-372, eff. 7-1-98; 90-590, eff. 1-1-00; 90-655, eff. 7-30-98; 90-793, eff. 8-14-98; 91-239, eff. 1-1-00.)

(20 ILCS 2605/2605-300) (was 20 ILCS 2605/55a in part)
Sec. 2605-300. Records; crime laboratories; personnel. To do the following:
(1) Be a central repository and custodian of criminal

statistics for the State.

(2) Be a central repository for criminal history

record information.

(3) Procure and file for record information that is

necessary and helpful to plan programs of crime prevention, law enforcement, and criminal justice.

(4) Procure and file for record copies of

fingerprints that may be required by law.

(5) Establish general and field crime laboratories.
(6) Register and file for record information that may

be required by law for the issuance of firearm owner's identification cards under the Firearm Owners Identification Card Act and concealed carry licenses under the Firearm Concealed Carry Act.

(7) Employ laboratory technicians and other specially

qualified persons to aid in the identification of criminal activity, and may employ polygraph operators.

(8) Undertake other identification, information,

laboratory, statistical, or registration activities that may be required by law.

(Source: P.A. 98-63, eff. 7-9-13; 99-801, eff. 1-1-17.)

(20 ILCS 2605/2605-302) (was 20 ILCS 2605/55a in part)
Sec. 2605-302. Arrest reports.
(a) When an individual is arrested, the following information must be made available to the news media for inspection and copying:
(1) Information that identifies the individual,

including the name, age, address, and photograph, when and if available.

(2) Information detailing any charges relating to the

arrest.

(3) The time and location of the arrest.
(4) The name of the investigating or arresting law

enforcement agency.

(5) If the individual is incarcerated, the amount of

any bail or bond.

(6) If the individual is incarcerated, the time and

date that the individual was received, discharged, or transferred from the arresting agency's custody.

(b) The information required by this Section must be made available to the news media for inspection and copying as soon as practicable, but in no event shall the time period exceed 72 hours from the arrest. The information described in items (3), (4), (5), and (6) of subsection (a), however, may be withheld if it is determined that disclosure would (i) interfere with pending or actually and reasonably contemplated law enforcement proceedings conducted by any law enforcement or correctional agency; (ii) endanger the life or physical safety of law enforcement or correctional personnel or any other person; or (iii) compromise the security of any correctional facility.
(c) For the purposes of this Section, the term "news media" means personnel of a newspaper or other periodical issued at regular intervals whether in print or electronic format, a news service whether in print or electronic format, a radio station, a television station, a television network, a community antenna television service, or a person or corporation engaged in making news reels or other motion picture news for public showing.
(d) Each law enforcement or correctional agency may charge fees for arrest records, but in no instance may the fee exceed the actual cost of copying and reproduction. The fees may not include the cost of the labor used to reproduce the arrest record.
(e) The provisions of this Section do not supersede the confidentiality provisions for arrest records of the Juvenile Court Act of 1987.
(Source: P.A. 91-309, eff. 7-29-99; 92-16, eff. 6-28-01; incorporates 92-335, eff. 8-10-01; 92-651, eff. 7-11-02.)

(20 ILCS 2605/2605-305) (was 20 ILCS 2605/55a in part)
Sec. 2605-305. Statewide Organized Criminal Gang Database (SWORD). The Department may establish and maintain, within the Department, a Statewide Organized Criminal Gang Database (SWORD) for the purpose of tracking organized criminal gangs and their memberships. Information in the database may include, but not be limited to, the name, last known address, birth date, physical descriptions (such as scars, marks, or tattoos), officer safety information, organized gang affiliation, and entering agency identifier. The Department may develop, in consultation with the Criminal Justice Information Authority, and in a form and manner prescribed by the Department, an automated data exchange system to compile, to maintain, and to make this information electronically available to prosecutors and to other law enforcement agencies. The information may be used by authorized agencies to combat the operations of organized criminal gangs statewide.
(Source: P.A. 90-18, eff. 7-1-97; 90-130, eff. 1-1-98; 90-372, eff. 7-1-98; 90-590, eff. 1-1-00; 90-655, eff. 7-30-98; 90-793, eff. 8-14-98; 91-239, eff. 1-1-00.)

(20 ILCS 2605/2605-315) (was 20 ILCS 2605/55a in part)
Sec. 2605-315. Criminal history record information for Department of Children and Family Services. Upon the request of the Department of Children and Family Services, the Department of State Police shall provide properly designated employees of the Department of Children and Family Services with criminal history record information as defined in the Illinois Uniform Conviction Information Act and information maintained in the statewide central juvenile records system as defined in Section 2605-355 if the Department of Children and Family Services determines the information is necessary to perform its duties under the Abused and Neglected Child Reporting Act, the Child Care Act of 1969, and the Children and Family Services Act. The request shall be in the form and manner specified by the Department of State Police.
(Source: P.A. 90-18, eff. 7-1-97; 90-130, eff. 1-1-98; 90-372, eff. 7-1-98; 90-590, eff. 1-1-00; 90-655, eff. 7-30-98; 90-793, eff. 8-14-98; 91-239, eff. 1-1-00.)

(20 ILCS 2605/2605-320)
Sec. 2605-320. Criminal history information for Department of Human Services. Upon request of the Department of Human Services, to conduct an assessment and evaluation of sexually violent persons as mandated by the Sexually Violent Persons Commitment Act, the Department shall furnish criminal history information maintained on the requested person. The request shall be in the form and manner specified by the Department.
(Source: P.A. 90-18, eff. 7-1-97; 90-130, eff. 1-1-98; 90-372, eff. 7-1-98; 90-590, eff. 1-1-00; 90-655, eff. 7-30-98; 90-793, eff. 8-14-98; 91-239, eff. 1-1-00.)

(20 ILCS 2605/2605-325) (was 20 ILCS 2605/55a in part)
Sec. 2605-325. Conviction information for school board or regional superintendent. On request of a school board or regional superintendent of schools, to conduct a fingerprint-based criminal history records check pursuant to Section 10-21.9 or 34-18.5 of the School Code. The Department shall furnish the conviction information to the president of the school board of the school district that has requested the information or, if the information was requested by the regional superintendent, to that regional superintendent.
(Source: P.A. 93-909, eff. 8-12-04.)

(20 ILCS 2605/2605-327)
Sec. 2605-327. Conviction and sex offender information for medical school. Upon the inquiry of a medical school under the Medical School Matriculant Criminal History Records Check Act, to ascertain whether a matriculant of the medical school has been convicted of any violent felony or has been adjudicated a sex offender.
The Department shall make sex offender information available to the inquiring medical school through the Statewide Sex Offender Database. Medical schools in this State must conduct an inquiry into the Statewide Sex Offender Database on all matriculants as part of the admissions process.
Pursuant to the Medical School Matriculant Criminal History Records Check Act, the Department shall conduct a fingerprint-based criminal history records check of the Illinois criminal history records database and the Federal Bureau of Investigation criminal history records database upon the request of a public medical school. Pursuant to the Medical School Matriculant Criminal History Records Check Act, the Department shall conduct a fingerprint-based, Illinois Uniform Conviction Information Act check of the Illinois criminal history records database upon the request of a private medical school. The Department may charge the requesting public or private medical school a fee for conducting the fingerprint-based criminal history records check. The fee shall not exceed the cost of the inquiry and shall be deposited into the State Police Services Fund.
(Source: P.A. 94-709, eff. 12-5-05; 94-837, eff. 6-6-06.)

(20 ILCS 2605/2605-330) (was 20 ILCS 2605/55a in part)
Sec. 2605-330. Firefighter applicant criminal history records checks. Upon the request of the chief of a fire department or the board of trustees of a fire protection district, the Department shall conduct fingerprint-based criminal history records checks of both State and Federal Bureau of Investigation criminal history record databases concerning prospective firefighters and report to the requesting chief or the board of trustees of a fire protection district any conviction information about those persons. The Department may charge the requesting chief or board of trustees a fee for conducting the criminal history records check. The fee shall be deposited into the State Police Services Fund and shall not exceed the cost of the inquiry. The Department may prescribe the form and manner for requesting and furnishing conviction information under this Section.
(Source: P.A. 92-16, eff. 6-28-01; 93-952, eff. 1-1-05.)

(20 ILCS 2605/2605-335) (was 20 ILCS 2605/55a in part)
Sec. 2605-335. Conviction information for private child services organization. Upon the request of any private organization that devotes a major portion of its time to the provision of recreational, social, educational, or child safety services to children, to conduct, pursuant to positive identification, criminal background investigations of all of that organization's current employees, current volunteers, prospective employees, or prospective volunteers charged with the care and custody of children during the provision of the organization's services, and to report to the requesting organization any record of convictions maintained in the Department's files about those persons. The Department shall charge an application fee, based on actual costs, for the dissemination of conviction information pursuant to this Section. The Department is empowered to establish this fee and shall prescribe the form and manner for requesting and furnishing conviction information pursuant to this Section.
Information received by the organization from the Department concerning an individual shall be provided to the individual. Any such information obtained by the organization shall be confidential and may not be transmitted outside the organization and may not be transmitted to anyone within the organization except as needed for the purpose of evaluating the individual. Only information and standards that bear a reasonable and rational relation to the performance of child care shall be used by the organization.
Any employee of the Department or any member, employee, or volunteer of the organization receiving confidential information under this Section who gives or causes to be given any confidential information concerning any criminal convictions of an individual shall be guilty of a Class A misdemeanor unless release of the information is authorized by this Section.
(Source: P.A. 90-18, eff. 7-1-97; 90-130, eff. 1-1-98; 90-372, eff. 7-1-98; 90-590, eff. 1-1-00; 90-655, eff. 7-30-98; 90-793, eff. 8-14-98; 91-239, eff. 1-1-00.)

(20 ILCS 2605/2605-340) (was 20 ILCS 2605/55a in part)
Sec. 2605-340. Conviction information for private carrier company under Metropolitan Transit Authority Act. Upon the request of a private carrier company that provides transportation under Section 28b of the Metropolitan Transit Authority Act, to ascertain whether an applicant for a driver position has been convicted of any criminal or drug offense enumerated in that Section. The Department shall furnish the conviction information to the private carrier company that requested the information.
(Source: P.A. 90-18, eff. 7-1-97; 90-130, eff. 1-1-98; 90-372, eff. 7-1-98; 90-590, eff. 1-1-00; 90-655, eff. 7-30-98; 90-793, eff. 8-14-98; 91-239, eff. 1-1-00.)

(20 ILCS 2605/2605-345)
Sec. 2605-345. Conviction information for financial institutions. Upon the request of (i) an insured depository institution, as defined by the Federal Deposit Insurance Corporation Act, (ii) a depository institution holding company, as defined by the Federal Deposit Insurance Corporation Act, (iii) a foreign banking corporation, as defined by the Foreign Banking Office Act, (iv) a corporate fiduciary, as defined by the Corporate Fiduciary Act, (v) a credit union, as defined in the Illinois Credit Union Act, or (vi) a subsidiary of any entity listed in items (i) through (v) of this Section (each such entity or subsidiary hereinafter referred to as a "requesting institution"), to ascertain whether any employee of the requesting institution, applicant for employment by the requesting institution, or officer, director, agent, institution-affiliated party, or any other party who owns or controls, directly or indirectly, or participates, directly or indirectly, in the affairs of the requesting institution, has been convicted of a felony or of any criminal offense relating to dishonesty, breach of trust, or money laundering, the Department shall furnish the conviction information to the requesting institution.
(Source: P.A. 97-1120, eff. 1-1-13.)

(20 ILCS 2605/2605-350) (was 20 ILCS 2605/55a in part)
Sec. 2605-350. Juveniles; police contact record keeping system. To develop a separate statewide statistical police contact record keeping system for the study of juvenile delinquency. The records of this police contact system shall be limited to statistical information. No individually identifiable information shall be maintained in the police contact statistical record system.
(Source: P.A. 90-18, eff. 7-1-97; 90-130, eff. 1-1-98; 90-372, eff. 7-1-98; 90-590, eff. 1-1-00; 90-655, eff. 7-30-98; 90-793, eff. 8-14-98; 91-239, eff. 1-1-00.)

(20 ILCS 2605/2605-355) (was 20 ILCS 2605/55a in part)
Sec. 2605-355. Delinquent minors; statewide central juvenile records system. To develop a separate statewide central juvenile records system for persons arrested prior to the age of 17 under Section 5-401 of the Juvenile Court Act of 1987 or adjudicated delinquent minors and to make information available to local law enforcement officers so that law enforcement officers will be able to obtain rapid access to the background of the minor from other jurisdictions to the end that the juvenile police officers can make appropriate decisions that will best serve the interest of the child and the community. The Department shall submit a quarterly report to the General Assembly and Governor. The report shall contain the number of juvenile records that the Department has received in that quarter and a list, by category, of offenses that minors were arrested for or convicted of by age, race, and gender.
(Source: P.A. 90-18, eff. 7-1-97; 90-130, eff. 1-1-98; 90-372, eff. 7-1-98; 90-590, eff. 1-1-00; 90-655, eff. 7-30-98; 90-793, eff. 8-14-98; 91-239, eff. 1-1-00.)

(20 ILCS 2605/2605-360) (was 20 ILCS 2605/55a in part)
Sec. 2605-360. Rules for confidentiality of juvenile records. To develop rules that guarantee the confidentiality of the individually identifiable juvenile records described in Section 2605-355 except to juvenile authorities who request information concerning the minor and who certify in writing that the information will not be disclosed to any other party except as provided under law or order of court. For purposes of this Section, "juvenile authorities" means:
(1) A judge of the circuit court and members of the

staff of the court designated by the judge.

(2) Parties to the proceedings under the Juvenile

Court Act of 1987 and their attorneys.

(3) Probation officers and court appointed advocates

for the juvenile authorized by the judge hearing the case.

(4) Any individual or public or private agency having

custody of the child pursuant to court order.

(5) Any individual or public or private agency

providing education, medical, or mental health services to the child when the requested information is needed to determine the appropriate service or treatment for the minor.

(6) Any potential placement provider when the release

is authorized by the court for the limited purpose of determining the appropriateness of the potential placement.

(7) Law enforcement officers and prosecutors.
(8) Adult and juvenile prisoner review boards.
(9) Authorized military personnel.
(10) Individuals authorized by court.
(11) The Illinois General Assembly or any committee

or commission of the General Assembly.

(Source: P.A. 90-18, eff. 7-1-97; 90-130, eff. 1-1-98; 90-372, eff. 7-1-98; 90-590, eff. 1-1-00; 90-655, eff. 7-30-98; 90-793, eff. 8-14-98; 91-239, eff. 1-1-00.)

(20 ILCS 2605/2605-365) (was 20 ILCS 2605/55a in part)
Sec. 2605-365. Access to juvenile records by minors and others. To develop administrative rules and administrative hearing procedures that allow a minor, his or her attorney, and his or her parents or guardian access to individually identifiable juvenile records for the purpose of determining or challenging the accuracy of the records. Final administrative decisions shall be subject to the provisions of the Administrative Review Law.
(Source: P.A. 90-18, eff. 7-1-97; 90-130, eff. 1-1-98; 90-372, eff. 7-1-98; 90-590, eff. 1-1-00; 90-655, eff. 7-30-98; 90-793, eff. 8-14-98; 91-239, eff. 1-1-00.)

(20 ILCS 2605/2605-375) (was 20 ILCS 2605/55a in part)
Sec. 2605-375. Missing persons; Law Enforcement Agencies Data System (LEADS).
(a) To establish and maintain a statewide Law Enforcement Agencies Data System (LEADS) for the purpose of providing electronic access by authorized entities to criminal justice data repositories and effecting an immediate law enforcement response to reports of missing persons, including lost, missing or runaway minors and missing endangered seniors. The Department shall implement an automatic data exchange system to compile, to maintain, and to make available to other law enforcement agencies for immediate dissemination data that can assist appropriate agencies in recovering missing persons and provide access by authorized entities to various data repositories available through LEADS for criminal justice and related purposes. To assist the Department in this effort, funds may be appropriated from the LEADS Maintenance Fund. Funds may be appropriated from the LEADS Maintenance Fund to the Department to finance any of its lawful purposes or functions in relation to defraying the expenses associated with establishing, maintaining, and supporting the issuance of electronic citations.
(b) In exercising its duties under this Section, the Department shall provide a uniform reporting format (LEADS) for the entry of pertinent information regarding the report of a missing person into LEADS. The report must include all of the following:
(1) Relevant information obtained from the

notification concerning the missing person, including all of the following:

(A) a physical description of the missing person;
(B) the date, time, and place that the missing

person was last seen; and

(C) the missing person's address.
(2) Information gathered by a preliminary

investigation, if one was made.

(3) A statement by the law enforcement officer in

charge stating the officer's assessment of the case based on the evidence and information received.

(b-5) The Department of State Police shall:
(1) Develop and implement a policy whereby a

statewide or regional alert would be used in situations relating to the disappearances of individuals, based on criteria and in a format established by the Department. Such a format shall include, but not be limited to, the age of the missing person and the suspected circumstance of the disappearance.

(2) Notify all law enforcement agencies that reports

of missing persons shall be entered as soon as the minimum level of data specified by the Department is available to the reporting agency and that no waiting period for the entry of the data exists.

(3) Compile and retain information regarding lost,

abducted, missing, or runaway minors in a separate data file, in a manner that allows that information to be used by law enforcement and other agencies deemed appropriate by the Director, for investigative purposes. The information shall include the disposition of all reported lost, abducted, missing, or runaway minor cases.

(4) Compile and maintain an historic data repository

relating to lost, abducted, missing, or runaway minors and other missing persons, including, but not limited to, missing endangered seniors, in order to develop and improve techniques utilized by law enforcement agencies when responding to reports of missing persons.

(5) Create a quality control program regarding

confirmation of missing person data, timeliness of entries of missing person reports into LEADS, and performance audits of all entering agencies.

(c) The Illinois Law Enforcement Training Standards Board shall conduct a training program for law enforcement personnel of local governmental agencies in the Missing Persons Identification Act.
(d) The Department of State Police shall perform the duties prescribed in the Missing Persons Identification Act, subject to appropriation.
(Source: P.A. 97-402, eff. 8-16-11.)

(20 ILCS 2605/2605-377) (was 20 ILCS 2605/55a in part)
Sec. 2605-377. Department of Healthcare and Family Services; LEADS access.
(a) The Department of Healthcare and Family Services is an authorized entity under this Law for the purpose of exchanging information, in the form and manner required by the Department of State Police, to facilitate the location of individuals for establishing paternity, and establishing, modifying, and enforcing child support obligations, pursuant to the Illinois Public Aid Code and Title IV, Part D of the Social Security Act.
(b) The Department of Healthcare and Family Services is an authorized entity under this Section for the purpose of obtaining access to various data repositories available through LEADS, to facilitate the location of individuals for establishing paternity, and establishing, modifying, and enforcing child support obligations, pursuant to the Illinois Public Aid Code and Title IV, Part D of the Social Security Act. The Department shall enter into an agreement with the Department of Healthcare and Family Services consistent with these purposes.
(Source: P.A. 95-331, eff. 8-21-07.)

(20 ILCS 2605/2605-378)
Sec. 2605-378. I-CLEAR. The Department of State Police shall provide for the entry into the Illinois Citizens and Law Enforcement Analysis and Reporting System (I-CLEAR) of the names and addresses of arsonists as defined in the Arsonist Registration Act who are required to register under that Act. The information shall be immediately accessible to law enforcement agencies and peace officers of this State or any other state or of the federal government. Similar information may be requested from any other state or of the federal government for the purposes of that Act.
(Source: P.A. 93-949, eff. 1-1-05.)

(20 ILCS 2605/2605-380) (was 20 ILCS 2605/55a-8)
Sec. 2605-380. Dental records. The Department shall do the following:
(1) Coordinate State participation in a national

central repository for dental records of missing persons and unidentified dead bodies.

(2) Receive and file dental records submitted by

county medical examiners and coroners from unidentified dead bodies and submitted by law enforcement agencies from persons reported missing for more than 30 days.

(3) Provide information from the file on possible

identifications resulting from the comparison of dental records submitted with those records on file, to county medical examiners, coroners, and law enforcement agencies.

(4) Expunge the dental records of those missing

persons who are found, and expunge from the file the dental records of missing persons who are positively identified as a result of comparisons made with this file or the files maintained by other states, territories, insular possessions of the United States, or the United States.

(Source: P.A. 91-239, eff. 1-1-00; 91-760, eff. 1-1-01.)

(20 ILCS 2605/2605-390) (was 20 ILCS 2605/55a in part)
Sec. 2605-390. Hate crimes.
(a) (Blank).
(b) The Department shall provide training for State Police officers in identifying, responding to, and reporting all hate crimes. The Illinois Law Enforcement Training Standards Board shall develop and certify a course of such training to be made available to local law enforcement officers.
(Source: P.A. 99-352, eff. 1-1-16.)

(20 ILCS 2605/2605-400) (was 20 ILCS 2605/55a in part)
Sec. 2605-400. Fees; State Police Services Fund; audit.
(a) To charge, collect, and receive fees or moneys equivalent to the cost of providing Department personnel, equipment, and services to local governmental agencies when explicitly requested by a local governmental agency and pursuant to an intergovernmental agreement as provided by this Law, other State agencies, and federal agencies, including but not limited to fees or moneys equivalent to the cost of providing dispatching services, radio and radar repair, and training to local governmental agencies on terms and conditions that in the judgment of the Director are in the best interest of the State; and to establish, charge, collect, and receive fees or moneys based on the cost of providing responses to requests for criminal history record information pursuant to positive identification and any Illinois or federal law authorizing access to some aspect of that information and to prescribe the form and manner for requesting and furnishing the information to the requestor on terms and conditions that in the judgment of the Director are in the best interest of the State, provided fees for requesting and furnishing criminal history record information may be waived for requests in the due administration of the criminal laws. The Department may also charge, collect, and receive fees or moneys equivalent to the cost of providing electronic data processing lines or related telecommunication services to local governments, but only when those services can be provided by the Department at a cost less than that experienced by those local governments through other means. All services provided by the Department shall be conducted pursuant to contracts in accordance with the Intergovernmental Cooperation Act, and all telecommunication services shall be provided pursuant to the provisions of Section 405-270 of the Department of Central Management Services Law (20 ILCS 405/405-270).
(b) All fees received by the Department under the Civil Administrative Code of Illinois or the Illinois Uniform Conviction Information Act shall be deposited in a special fund in the State treasury to be known as the State Police Services Fund. The money deposited in the State Police Services Fund shall be appropriated to the Department for expenses of the Department.
(c) Upon the completion of any audit of the Department as prescribed by the Illinois State Auditing Act, which audit includes an audit of the State Police Services Fund, the Department shall make the audit open to inspection by any interested person.
(Source: P.A. 90-18, eff. 7-1-97; 90-130, eff. 1-1-98; 90-372, eff. 7-1-98; 90-590, eff. 1-1-00; 90-655, eff. 7-30-98; 90-793, eff. 8-14-98; 91-239, eff. 1-1-00.)

(20 ILCS 2605/2605-405) (was 20 ILCS 2605/55a in part)
Sec. 2605-405. Applying for grants or contracts; moneys from other entities. To apply for grants or contracts and receive, expend, allocate, or disburse funds and moneys made available by public or private entities, including, but not limited to, contracts, bequests, grants, or receiving equipment from corporations, foundations, or public or private institutions of higher learning. All funds received by the Department from these sources shall be deposited into the appropriate fund in the State treasury to be appropriated to the Department for purposes as indicated by the grantor or contractor or, in the case of funds or moneys bequeathed or granted for no specific purpose, for any purpose deemed appropriate by the Director in administering the responsibilities of the Department.
(Source: P.A. 90-18, eff. 7-1-97; 90-130, eff. 1-1-98; 90-372, eff. 7-1-98; 90-590, eff. 1-1-00; 90-655, eff. 7-30-98; 90-793, eff. 8-14-98; 91-239, eff. 1-1-00.)

(20 ILCS 2605/2605-407)
Sec. 2605-407. Illinois State Police Federal Projects Fund. The Illinois State Police Federal Projects Fund is established as a federal trust fund in the State treasury. This federal Trust Fund is established to receive funds awarded to the Department of State Police from the following: (i) all federal departments and agencies for the specific purposes established by the terms and conditions of the federal awards and (ii) federal pass-through grants from State departments and agencies for the specific purposes established by the terms and conditions of the grant agreements. Any interest earnings that are attributable to moneys in the federal trust fund must be deposited into the Fund.
(Source: P.A. 97-116, eff. 1-1-12; 97-826, eff. 7-18-12.)

(20 ILCS 2605/2605-410)
Sec. 2605-410. Over Dimensional Load Police Escort Fund. To charge, collect, and receive fees or moneys as described in Section 15-312 of the Illinois Vehicle Code. All fees received by the Illinois State Police under Section 15-312 of the Illinois Vehicle Code shall be deposited into the Over Dimensional Load Police Escort Fund, a special fund that is created in the State treasury. Subject to appropriation, the money in the Over Dimensional Load Police Escort Fund shall be used by the Department for its expenses in providing police escorts and commercial vehicle enforcement activities.
(Source: P.A. 95-787, eff. 1-1-09.)

(20 ILCS 2605/2605-420) (was 20 ILCS 2605/55a in part)
Sec. 2605-420. Assisting victims and witnesses of gang crime. To assist victims and witnesses in gang crime prosecutions through the administration of funds appropriated from the Gang Violence Victims and Witnesses Fund to the Department. Those funds shall be appropriated to the Department and shall only be used to assist victims and witnesses in gang crime prosecutions. The assistance may include any of the following:
(1) Temporary living costs.
(2) Moving expenses.
(3) Closing costs on the sale of a private residence.
(4) First month's rent.
(5) Security deposits.
(6) Apartment location assistance.
(7) Other expenses that the Department considers

appropriate.

(8) Compensation for any loss of or injury to real or

personal property resulting from a gang crime to a maximum of $5,000, subject to the following provisions:

(A) In the case of loss of property, the amount

of compensation shall be measured by the replacement cost of similar or like property that has been incurred by and that is substantiated by the property owner.

(B) In the case of injury to property, the amount

of compensation shall be measured by the cost of repair incurred and that can be substantiated by the property owner.

(C) Compensation under this provision is a

secondary source of compensation and shall be reduced by any amount the property owner receives from any other source as compensation for the loss or injury, including, but not limited to, personal insurance coverage.

(D) No compensation may be awarded if the

property owner was an offender or an accomplice of the offender or if the award would unjustly benefit the offender or offenders or an accomplice of the offender or offenders.

No victim or witness may receive assistance under this Section if he or she is not a part of or fails to fully cooperate in the prosecution of gang crime members by law enforcement authorities.
The Department shall promulgate any rules necessary for the implementation of this amendatory Act of 1985.
(Source: P.A. 90-18, eff. 7-1-97; 90-130, eff. 1-1-98; 90-372, eff. 7-1-98; 90-590, eff. 1-1-00; 90-655, eff. 7-30-98; 90-793, eff. 8-14-98; 91-239, eff. 1-1-00.)

(20 ILCS 2605/2605-430) (was 20 ILCS 2605/55a in part)
Sec. 2605-430. Assistance to local law enforcement agencies. To provide, as required by law, assistance to local law enforcement agencies through (i) training, management, and consultant services for local law enforcement agencies and (ii) the pursuit of research and the publication of studies pertaining to local law enforcement activities.
(Source: P.A. 90-18, eff. 7-1-97; 90-130, eff. 1-1-98; 90-372, eff. 7-1-98; 90-590, eff. 1-1-00; 90-655, eff. 7-30-98; 90-793, eff. 8-14-98; 91-239, eff. 1-1-00.)

(20 ILCS 2605/2605-435) (was 20 ILCS 2605/55a in part)
Sec. 2605-435. Electronic criminal surveillance; assistance to local authorities. To do the following:
(1) Promulgate rules pertaining to the certification,

revocation of certification, and training of law enforcement officers as electronic criminal surveillance officers.

(2) Provide training and technical assistance to

State's Attorneys and local law enforcement agencies pertaining to the interception of private oral communications.

(3) Promulgate rules necessary for the administration

of Article 108B of the Code of Criminal Procedure of 1963, including but not limited to standards for recording and minimization of electronic criminal surveillance intercepts, documentation required to be maintained during an intercept, and procedures in relation to evidence developed by an intercept.

(4) Charge a reasonable fee to each law enforcement

agency that sends officers to receive training as electronic criminal surveillance officers.

(Source: P.A. 90-18, eff. 7-1-97; 90-130, eff. 1-1-98; 90-372, eff. 7-1-98; 90-590, eff. 1-1-00; 90-655, eff. 7-30-98; 90-793, eff. 8-14-98; 91-239, eff. 1-1-00.)

(20 ILCS 2605/2605-475) (was 20 ILCS 2605/55a in part)
Sec. 2605-475. Emergency Telephone System Act. The Department and Statewide 9-1-1 Administrator shall exercise the powers and perform the duties specifically assigned to each under the Emergency Telephone System Act. Nothing in the Emergency Telephone System Act shall require the Department of State Police to provide wireless enhanced 9-1-1 services.
(Source: P.A. 100-20, eff. 7-1-17.)

(20 ILCS 2605/2605-480)
Sec. 2605-480. Statewide kidnapping alert and prevention program; Child Safety Coordinator.
(a) The Department of State Police shall develop a coordinated program for a statewide emergency alert system when a child is missing or kidnapped. The system shall include, but is not limited to, the use in coordination with the Illinois Department of Transportation, of electronic message signs on roads and highways in the vicinity of a child abduction to immediately provide critical information to the public.
(b) The Department of State Police shall establish an AMBER Plan Task Force to monitor and review the implementation and operation of the system developed under subsection (a), including procedures, budgetary requirements, and response protocols. The Task Force shall also develop additional network resources for use in the system.
(c) The Department of State Police, in coordination with the Illinois Emergency Management Agency, shall develop and implement a community outreach program to promote awareness among the State's parents and children of child abduction prevention and response.
(d) The Department of State Police, in coordination with the State Board of Education, shall develop child abduction prevention instruction for inclusion in elementary and secondary school curricula throughout the State. The Department and State Board of Education shall encourage the inclusion of the child abduction prevention instruction in private elementary and secondary school curricula throughout the State.
(e) The Department shall appoint a Child Safety Coordinator to assist in the establishment of State standards for child safety from kidnap and abduction and to advocate for the achievement of those standards. The Child Safety Coordinator shall have the qualifications and experience that the Department shall require by rule. The Child Safety Coordinator shall receive no compensation but shall be reimbursed for his or her expenses from the Department's operations budget. No funds shall be appropriated solely for the expenses of the Child Safety Coordinator. The Department shall provide technical assistance for the Child Safety Coordinator from its existing resources.
(Source: P.A. 92-259, eff. 1-1-02; 92-468, eff. 8-22-01; 93-310, eff. 7-23-03.)

(20 ILCS 2605/2605-485)
Sec. 2605-485. Endangered Missing Person Advisory.
(a) A coordinated program known as the Endangered Missing Person Advisory is established within the Department of State Police. The purpose of the Endangered Missing Person Advisory is to provide a regional system for the rapid dissemination of information regarding a missing person who is believed to be a high-risk missing person as defined in Section 10 of the Missing Persons Identification Act.
(b) The AMBER Plan Task Force, established under Section 2605-480 of the Department of State Police Law, shall serve as the task force for the Endangered Missing Person Advisory. The AMBER Plan Task Force shall monitor and review the implementation and operation of the regional system developed under subsection (a), including procedures, budgetary requirements, and response protocols. The AMBER Plan Task Force shall also develop additional network resources for use in the system.
(c) The Department of State Police, in coordination with the Illinois Department on Aging, shall develop and implement a community outreach program to promote awareness among the State's healthcare facilities, nursing homes, assisted living facilities, and other senior centers. The guidelines and procedures shall ensure that specific health information about the missing person is not made public through the alert or otherwise.
(d) The Child Safety Coordinator, created under Section 2605-480 of the Department of State Police Law, shall act in the dual capacity of Child Safety Coordinator and Endangered Missing Person Coordinator. The Coordinator shall assist in the establishment of State standards and monitor the availability of federal funding that may become available to further the objectives of the Endangered Missing Person Advisory. The Department shall provide technical assistance for the Coordinator from its existing resources.
(e)(1) The Department of State Police, in cooperation with the Silver Search Task Force, shall develop as part of the Endangered Missing Person Advisory a coordinated statewide awareness program and toolkit to be used when a person 21 years of age or older who is believed to have Alzheimer's disease, other related dementia, or other dementia-like cognitive impairment is reported missing, which shall be referred to as Silver Search.
(2) The Department shall complete development and deployment of the Silver Search Awareness Program and toolkit on or before July 1, 2017.
(3) The Department of State Police shall establish a Silver Search Task Force within 90 days after the effective date of this amendatory Act of the 99th General Assembly to assist the Department in development and deployment of the Silver Search Awareness Program and toolkit. The Task Force shall establish the criteria and create a toolkit, which may include usage of Department of Transportation signs, under Section 2705-505.6 of the Department of Transportation Law of the Civil Administrative Code of Illinois. The Task Force shall monitor and review the implementation and operation of that program, including procedures, budgetary requirements, standards, and minimum requirements for the training of law enforcement personnel on how to interact appropriately and effectively with individuals that suffer from Alzheimer's disease, other dementia, or other dementia-like cognitive impairment. The Task Force shall also develop additional network and financial resources for use in the system. The Task Force shall include, but is not limited to, one representative from each of the following:
(A) the Department of State Police;
(B) the Department on Aging;
(C) the Department of Public Health;
(D) the Illinois Law Enforcement Training Standards

Board;

(E) the Illinois Emergency Management Agency;
(F) the Secretary of State;
(G) the Department of Transportation;
(H) the Department of the Lottery;
(I) the Illinois Toll Highway Authority;
(J) a State association dedicated to Alzheimer's

care, support, and research;

(K) a State association dedicated to improving

quality of life for persons age 50 and over;

(L) a State group of area agencies involved in

planning and coordinating services and programs for older persons in their respective areas;

(M) a State organization dedicated to enhancing

communication and cooperation between sheriffs;

(N) a State association of police chiefs and other

leaders of police and public safety organizations;

(O) a State association representing Illinois

publishers;

(P) a State association that advocates for the

broadcast industry;

(Q) a member of a large wireless telephone carrier;

and

(R) a member of a small wireless telephone carrier.
The members of the Task Force designated in subparagraphs (A) through (I) of this paragraph (3) shall be appointed by the head of the respective agency. The members of the Task Force designated in subparagraphs (J) through (R) of this paragraph (3) shall be appointed by the Director of State Police. The Director of State Police or his or her designee shall serve as Chair of the Task Force.
The Task Force shall meet at least twice a year and shall provide a report on the operations of the Silver Search Program to the General Assembly and the Governor each year by June 30.
(4) Subject to appropriation, the Department of State Police, in coordination with the Department on Aging and the Silver Search Task Force, shall develop and implement a community outreach program to promote awareness of the Silver Search Program as part of the Endangered Missing Person Advisory among law enforcement agencies, the State's healthcare facilities, nursing homes, assisted living facilities, other senior centers, and the general population on or before January 1, 2017.
(5) The Child Safety Coordinator, created under Section 2605-480 of the Department of State Police Law of the Civil Administrative Code of Illinois, shall act in the capacity of Child Safety Coordinator, Endangered Missing Person Coordinator, and Silver Search Program Coordinator. The Coordinator, in conjunction with the members of the Task Force, shall assist the Department and the Silver Search Task Force in the establishment of State standards and monitor the availability of federal and private funding that may become available to further the objectives of the Endangered Missing Person Advisory and Silver Search Awareness Program. The Department shall provide technical assistance for the Coordinator from its existing resources.
(6) The Department of State Police shall provide administrative and other support to the Task Force.
(Source: P.A. 99-322, eff. 1-1-16.)

(20 ILCS 2605/2605-500) (was 20 ILCS 2605/55a in part)
Sec. 2605-500. Communication activities. To do the following:
(1) Acquire and operate one or more radio

broadcasting stations in the State to be used for police purposes.

(2) Operate a statewide communications network to

gather and disseminate information for law enforcement agencies.

(3) Operate an electronic data processing and

computer center for the storage and retrieval of data pertaining to criminal activity.

(4) Undertake other communication activities that may

be required by law.

(Source: P.A. 90-18, eff. 7-1-97; 90-130, eff. 1-1-98; 90-372, eff. 7-1-98; 90-590, eff. 1-1-00; 90-655, eff. 7-30-98; 90-793, eff. 8-14-98; 91-239, eff. 1-1-00.)

(20 ILCS 2605/2605-505) (was 20 ILCS 2605/55b)
Sec. 2605-505. Local citizens radio groups. The Department is authorized to use local citizens radio groups in connection with its communication duties under the Civil Administrative Code of Illinois and to coordinate those local citizens radio groups with the functions of local law enforcement agencies as the Department deems advisable. With the approval of the Department, those local citizens radio groups shall be eligible for law enforcement grants.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2605/2605-525)
Sec. 2605-525. (Repealed).
(Source: P.A. 91-239, eff. 1-1-00. Repealed by P.A. 96-371, eff. 8-13-09.)

(20 ILCS 2605/2605-550) (was 20 ILCS 2605/55a in part)
Sec. 2605-550. Transfer of realty to State agency; acquisition of federal land. To transfer jurisdiction of any realty title to which is held by the State of Illinois under the control of the Department to any other department of the State government or to the State Employees Housing Commission or to acquire or accept federal land when the transfer, acquisition, or acceptance is advantageous to the State and is approved in writing by the Governor.
(Source: P.A. 90-18, eff. 7-1-97; 90-130, eff. 1-1-98; 90-372, eff. 7-1-98; 90-590, eff. 1-1-00; 90-655, eff. 7-30-98; 90-793, eff. 8-14-98; 91-239, eff. 1-1-00.)

(20 ILCS 2605/2605-555)
Sec. 2605-555. (Repealed).
(Source: P.A. 94-556, eff. 9-11-05. Repealed by P.A. 99-933, eff. 1-27-17.)

(20 ILCS 2605/2605-575)
Sec. 2605-575. Children's fingerprints. With the written permission of the child's parent or guardian, the Department may retain the fingerprint record of a child fingerprinted by the Department at any location of collection, such as a State fair, county fair, or other place the Department collects such data. The record may be retained and used only if the child is later missing or abducted, if an Amber Alert is issued for that child, or if a missing person report is filed for that child with one or more local law enforcement agencies, and for no other purpose. After the child reaches the age of 18, the record must be destroyed unless the Department, within a reasonable period after the fingerprinted person's 18th birthday, obtains the permission of the fingerprinted person to retain the fingerprint record.
(Source: P.A. 94-481, eff. 1-1-06.)

(20 ILCS 2605/2605-580)
Sec. 2605-580. Pilot program; Cyber Gang Units.
(a) The Department of State Police shall establish a pilot program from moneys available under which Cyber Gang Units shall be created in the Lake County Metropolitan Enforcement Group and the Cook County Sheriff's Office. Under the pilot program for the operation of Cyber Gang Units, 50% shall be allocated to the Lake County Metropolitan Enforcement Group and 50% shall be allocated to the Cook County Sheriff's Office.
(b) Under the pilot program, the Cyber Gang Units shall investigate criminal activities of organized gangs that involve the use of the Internet. For the duration of the pilot program and in accordance with protocols for inter-jurisdictional cooperation established by the Department of State Police, peace officers in each Cyber Gang Unit shall, notwithstanding any other provision of law, have extra-jurisdictional authority to conduct investigations and make arrests anywhere in the State of Illinois regarding criminal activities of organized gangs that involve the use of the Internet.
(c) Notwithstanding any other provision of law, if any criminal statute of this State authorizes the distribution of all or a portion of the proceeds realized from property seized or forfeited under that statute to participating law enforcement agencies or the delivery of property forfeited and seized under that statute to participating law enforcement agencies, a law enforcement agency in which a Cyber Gang Unit has been created is eligible to receive such a distribution or delivery if that law enforcement agency participated through its Internet Gang Crime Unit, regardless of the jurisdiction in which the seizure or forfeiture occurs.
(d) The Lake County Metropolitan Enforcement Group and the Cook County Sheriff's Office shall report to the Department of State Police on a quarterly basis on the activities of their Cyber Gang Units in accordance with reporting guidelines established by the Department of State Police. The Department of State Police shall file a consolidated report on a quarterly basis with the General Assembly and the Governor. The Department's consolidated report may also contain any evaluations or recommendations that the Department deems appropriate.
(e) The pilot program shall terminate on July 1, 2012.
(f) As used in this Section, "organized gang" has the meaning ascribed to it in Section 10 of the Illinois Streetgang Terrorism Omnibus Prevention Act.
(Source: P.A. 95-423, eff. 8-24-07; 96-303, eff. 8-11-09.)

(20 ILCS 2605/2605-585)
Sec. 2605-585. Money Laundering Asset Recovery Fund. Moneys and the sale proceeds distributed to the Department of State Police pursuant to clause (h)(6)(C) of Section 29B-1 of the Criminal Code of 1961 or the Criminal Code of 2012 shall be deposited in a special fund in the State treasury to be known as the Money Laundering Asset Recovery Fund. The moneys deposited in the Money Laundering Asset Recovery Fund shall be appropriated to and administered by the Department of State Police for State law enforcement purposes.
(Source: P.A. 96-1234, eff. 7-23-10; 97-1150, eff. 1-25-13.)

(20 ILCS 2605/2605-590)
Sec. 2605-590. Drug Traffic Prevention Fund. Moneys deposited into the Drug Traffic Prevention Fund pursuant to subsection (e) of Section 5-9-1.1 and subsection (c) of Section 5-9-1.1-5 of the Unified Code of Corrections shall be appropriated to and administered by the Department of State Police for funding of drug task forces and Metropolitan Enforcement Groups in accordance with the Intergovernmental Drug Laws Enforcement Act.
(Source: P.A. 98-463, eff. 8-16-13.)

(20 ILCS 2605/2605-595)
Sec. 2605-595. State Police Firearm Services Fund.
(a) There is created in the State treasury a special fund known as the State Police Firearm Services Fund. The Fund shall receive revenue under the Firearm Concealed Carry Act and Section 5 of the Firearm Owners Identification Card Act. The Fund may also receive revenue from grants, pass-through grants, donations, appropriations, and any other legal source.
(b) The Department of State Police may use moneys in the Fund to finance any of its lawful purposes, mandates, functions, and duties under the Firearm Owners Identification Card Act and the Firearm Concealed Carry Act, including the cost of sending notices of expiration of Firearm Owner's Identification Cards, concealed carry licenses, the prompt and efficient processing of applications under the Firearm Owners Identification Card Act and the Firearm Concealed Carry Act, the improved efficiency and reporting of the LEADS and federal NICS law enforcement data systems, and support for investigations required under these Acts and law. Any surplus funds beyond what is needed to comply with the aforementioned purposes shall be used by the Department to improve the Law Enforcement Agencies Data System (LEADS) and criminal history background check system.
(c) Investment income that is attributable to the investment of moneys in the Fund shall be retained in the Fund for the uses specified in this Section.
(Source: P.A. 98-63, eff. 7-9-13; 98-756, eff. 7-16-14.)

(20 ILCS 2605/2605-600)
Sec. 2605-600. Crimes Against Police Officers Advisory.
(a) For purposes of this Section:
"Attempt" has the meaning ascribed to that term in

Section 8-4 of the Criminal Code of 2012.

"Concealment of homicidal death" has the meaning

ascribed to that term in Section 9-3.4 of the Criminal Code of 2012.

"First degree murder" has the meaning ascribed to

that term in Section 9-1 of the Criminal Code of 2012.

"Involuntary manslaughter" and "reckless homicide"

have the meanings ascribed to those terms in Section 9-3 of the Criminal Code of 2012.

"Second degree murder" has the meaning ascribed to

that term in Section 9-2 of the Criminal Code of 2012.

(b) A coordinated program known as the Crimes Against Police Officers Advisory is established within the Department of State Police. The purpose of the Crimes Against Police Officers Advisory is to provide a regional system for the rapid dissemination of information regarding a person who is suspected of committing or attempting to commit any of the offenses described in subsection (c).
(c) The Department of State Police shall develop an advisory to assist law enforcement agencies when the commission or attempted commission of the following offenses against a peace officer occur:
(1) first degree murder;
(2) second degree murder;
(3) involuntary manslaughter;
(4) reckless homicide; and
(5) concealment of homicidal death.
(d) Law enforcement agencies participating in the advisory may request assistance when:
(1) the agency believes that a suspect has not been

apprehended;

(2) the agency believes that the suspect may be a

serious threat to the public; and

(3) sufficient information is available to

disseminate to the public that could assist in locating the suspect.

(e) The Department of State Police shall reserve the authority to determine if dissemination of the information will pose a significant risk to the public or jeopardize the investigation.
(f) The Department of State Police may partner with media and may request a media broadcast concerning details of the suspect in order to obtain the public's assistance in locating the suspect or vehicle used in the offense, or both.
(Source: P.A. 98-263, eff. 1-1-14; 98-756, eff. 7-16-14.)

(20 ILCS 2605/2605-605)
Sec. 2605-605. Violent Crime Intelligence Task Force. The Director of State Police may establish a statewide multi-jurisdictional Violent Crime Intelligence Task Force led by the Department of State Police dedicated to combating gun violence, gun-trafficking, and other violent crime with the primary mission of preservation of life and reducing the occurrence and the fear of crime. The objectives of the Task Force shall include, but not be limited to, reducing and preventing illegal possession and use of firearms, firearm-related homicides, and other violent crimes.
(1) The Task Force may develop and acquire information, training, tools, and resources necessary to implement a data-driven approach to policing, with an emphasis on intelligence development.
(2) The Task Force may utilize information sharing, partnerships, crime analysis, and evidence-based practices to assist in the reduction of firearm-related shootings, homicides, and gun-trafficking.
(3) The Task Force may recognize and utilize best practices of community policing and may develop potential partnerships with faith-based and community organizations to achieve its goals.
(4) The Task Force may identify and utilize best practices in drug-diversion programs and other community-based services to redirect low-level offenders.
(5) The Task Force may assist in violence suppression strategies including, but not limited to, details in identified locations that have shown to be the most prone to gun violence and violent crime, focused deterrence against violent gangs and groups considered responsible for the violence in communities, and other intelligence driven methods deemed necessary to interrupt cycles of violence or prevent retaliation.
(6) In consultation with the Chief Procurement Officer, the Department of State Police may obtain contracts for software, commodities, resources, and equipment to assist the Task Force with achieving this Act. Any contracts necessary to support the delivery of necessary software, commodities, resources, and equipment are not subject to the Illinois Procurement Code, except for Sections 20-60, 20-65, 20-70, and 20-160 and Article 50 of that Code, provided that the Chief Procurement Officer may, in writing with justification, waive any certification required under Article 50 of the Illinois Procurement Code.
(Source: P.A. 100-3, eff. 1-1-18.)






20 ILCS 2610/ - State Police Act.

(20 ILCS 2610/0.01) (from Ch. 121, par. 307.01)
Sec. 0.01. Short title. This Act may be cited as the State Police Act.
(Source: P.A. 86-1324.)

(20 ILCS 2610/1) (from Ch. 121, par. 307.1)
Sec. 1. The Department of State Police, hereinafter called the Department, shall maintain divisions in accordance with Section 2605-25 of the Department of State Police Law (20 ILCS 2605/2605-25). The Department, by the Director, shall appoint State policemen, also known as State Police Officers, as provided in this Act.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2610/2) (from Ch. 121, par. 307.2)
Sec. 2. The Director shall be responsible for the management and control of the Department. The Director shall make and adopt rules and regulations for the direction, control, discipline and conduct of the members of the Department and such other rules for the government and operation of the Department as he may deem necessary. He shall also designate the authority and responsibility within the limits of this Act for each rank of State policemen in the Department.
(Source: P.A. 85-1042.)

(20 ILCS 2610/3) (from Ch. 121, par. 307.3)
Sec. 3. The Governor shall appoint, by and with the advice and consent of the Senate, a Department of State Police Merit Board, hereinafter called the Board, consisting of 5 members to hold office, one until the third Monday in March, 1951, one until the third Monday in March, 1953, and one until the third Monday in March, 1955, and until their respective successors are appointed and qualified. One of the members added by this amendatory Act of 1977 shall serve a term expiring on the third Monday in March, 1980, and until his successor is appointed and qualified, and one shall serve a term expiring on the third Monday in March, 1982, and until his successor is appointed and qualified. Upon the expiration of the terms of office of those first appointed, their respective successors shall be appointed to hold office from the third Monday in March of the year of their respective appointments for a term of six years and until their successors are appointed and qualified for a like term. No more than 3 members of the Board shall be affiliated with the same political party. If the Senate is not in session at the time initial appointments are made pursuant to this section, the Governor shall make temporary appointments as in the case of a vacancy.
(Source: P.A. 87-284.)

(20 ILCS 2610/4) (from Ch. 121, par. 307.4)
Sec. 4. In case of a vacancy in the office of any member of the Board during the recess of the Senate, the Governor shall make a temporary appointment until the next meeting of the Senate, when he shall nominate some person to fill such office; and any person so nominated, who is confirmed by the Senate, shall hold his office during the remainder of the term and until his successor shall be appointed and qualified.
(Source: Laws 1949, p. 1357.)

(20 ILCS 2610/5) (from Ch. 121, par. 307.5)
Sec. 5. Each member of the Board shall receive the sum of $125 per day for each day during which he is engaged in transacting the business of the Board, or an amount set by the Compensation Review Board, whichever is greater, and, in addition thereto, his actual traveling and other expenses necessarily incurred in discharging the duties of his office; provided, no member of the Board shall receive compensation for more than 100 days of work in any one fiscal year.
(Source: P.A. 83-1177.)

(20 ILCS 2610/6) (from Ch. 121, par. 307.6)
Sec. 6. The Board is authorized to employ such clerical and technical staff assistants, not to exceed fifteen, as may be necessary to enable the Board to transact its business and, if the rate of compensation is not otherwise fixed by law, to fix their compensation.
(Source: Laws 1949, p. 1357.)

(20 ILCS 2610/7) (from Ch. 121, par. 307.7)
Sec. 7. As soon as practicable after the members of the Board have been appointed, they shall meet and shall organize by electing a chairman and a secretary. The initial chairman and secretary, and their successors, shall be elected by the Board from among its members for a term of two years or for the remainder of their term of office as a member of the Board, whichever is the shorter. Three members of the Board shall constitute a quorum for the transaction of business. The Board shall hold regular quarterly meetings and such other meetings as may be called by the chairman.
(Source: P.A. 100-201, eff. 8-18-17.)

(20 ILCS 2610/7.1) (from Ch. 121, par. 307.7-1)
Sec. 7.1. In furtherance of the policy of this Act that the Board shall exercise its powers and duties in an independent manner, subject to the provisions of this Act but free from the direction, control or influence of any other agency or department of State government, after June 30, 1989 all expenses and liabilities incurred by the Board in the performance of its responsibilities hereunder shall be paid from funds which shall be appropriated to the Board by the General Assembly for the ordinary and contingent expenses of the Board.
(Source: P.A. 86-931.)

(20 ILCS 2610/7.2)
Sec. 7.2. State Police Merit Board Public Safety Fund.
(a) A special fund in the State treasury is hereby created which shall be known as the State Police Merit Board Public Safety Fund. The Fund shall be used by the State Police Merit Board to provide a cadet program for State Police personnel and to meet all costs associated with the functions of the State Police Merit Board. Notwithstanding any other law to the contrary, the State Police Merit Board Public Safety Fund is not subject to sweeps, administrative charge-backs, or any other fiscal or budgetary maneuver that would in any way transfer any amounts from the State Police Merit Board Public Safety Fund into any other fund of the State.
(b) The Fund may receive State appropriations, gifts, grants, and federal funds and shall include earnings from the investment of moneys in the Fund.
(c) The administration of this Fund shall be the responsibility of the State Police Merit Board. The Board shall establish terms and conditions for the operation of the Fund. The Board shall establish and implement fiscal controls and accounting periods for programs operated using the Fund. All fees or moneys received by the State Treasurer under subsection (n) of Section 27.6 of the Clerks of Courts Act shall be deposited into the Fund. The moneys deposited in the State Police Merit Board Public Safety Fund shall be appropriated to the State Police Merit Board for expenses of the Board for the administration and conduct of all its programs for State Police personnel.
(Source: P.A. 97-1051, eff. 1-1-13.)

(20 ILCS 2610/8) (from Ch. 121, par. 307.8)
Sec. 8. The Board shall exercise jurisdiction over the certification for appointment and promotion, and over the discipline, removal, demotion and suspension of Department of State Police officers. Pursuant to recognized merit principles of public employment, the Board shall formulate, adopt, and put into effect rules, regulations and procedures for its operation and the transaction of its business. The Board shall establish a classification of ranks of persons subject to its jurisdiction and shall set standards and qualifications for each rank. Each Department of State Police officer appointed by the Director shall be classified as a State Police officer as follows: trooper, sergeant, master sergeant, lieutenant, captain, major, or Special Agent.
(Source: P.A. 100-49, eff. 1-1-18.)

(20 ILCS 2610/8.2) (from Ch. 121, par. 307.8b)
Sec. 8.2. All State Policemen, regardless of rank, shall receive a longevity increment at the start of their 5th, 10th, 15th, 20th and 25th years of service with the Illinois State Police amounting to approximately five percent of a trooper's salary for the year preceding that service anniversary.
(Source: P.A. 83-914.)

(20 ILCS 2610/9) (from Ch. 121, par. 307.9)
Sec. 9. Appointment; qualifications.
(a) Except as otherwise provided in this Section, the appointment of Department of State Police officers shall be made from those applicants who have been certified by the Board as being qualified for appointment. All persons so appointed shall, at the time of their appointment, be not less than 21 years of age, or 20 years of age and have successfully completed 2 years of law enforcement studies at an accredited college or university. Any person appointed subsequent to successful completion of 2 years of such law enforcement studies shall not have power of arrest, nor shall he be permitted to carry firearms, until he reaches 21 years of age. In addition, all persons so certified for appointment shall be of sound mind and body, be of good moral character, be citizens of the United States, have no criminal records, possess such prerequisites of training, education and experience as the Board may from time to time prescribe, and shall be required to pass successfully such mental and physical tests and examinations as may be prescribed by the Board. Notwithstanding any Board rule to the contrary, all persons who meet one of the following requirements are deemed to have met the collegiate educational requirements:
(i) have been honorably discharged and who have been

awarded a Southwest Asia Service Medal, Kosovo Campaign Medal, Korean Defense Service Medal, Afghanistan Campaign Medal, Iraq Campaign Medal, or Global War on Terrorism Expeditionary Medal by the United States Armed Forces;

(ii) are active members of the Illinois National

Guard or a reserve component of the United States Armed Forces and who have been awarded a Southwest Asia Service Medal, Kosovo Campaign Medal, Korean Defense Service Medal, Afghanistan Campaign Medal, Iraq Campaign Medal, or Global War on Terrorism Expeditionary Medal as a result of honorable service during deployment on active duty;

(iii) have been honorably discharged who served in a

combat mission by proof of hostile fire pay or imminent danger pay during deployment on active duty; or

(iv) have at least 3 years of full active and

continuous military duty and received an honorable discharge before hiring.

Preference shall be given in such appointments to persons who have honorably served in the military or naval services of the United States. All appointees shall serve a probationary period of 12 months from the date of appointment and during that period may be discharged at the will of the Director. However, the Director may in his or her sole discretion extend the probationary period of an officer up to an additional 6 months when to do so is deemed in the best interest of the Department.
(b) Notwithstanding the other provisions of this Act, after July 1, 1977 and before July 1, 1980, the Director of State Police may appoint and promote not more than 20 persons having special qualifications as special agents as he deems necessary to carry out the Department's objectives. Any such appointment or promotion shall be ratified by the Board.
(c) During the 90 days following the effective date of this amendatory Act of 1995, the Director of State Police may appoint up to 25 persons as State Police officers. These appointments shall be made in accordance with the requirements of this subsection (c) and any additional criteria that may be established by the Director, but are not subject to any other requirements of this Act. The Director may specify the initial rank for each person appointed under this subsection.
All appointments under this subsection (c) shall be made from personnel certified by the Board. A person certified by the Board and appointed by the Director under this subsection must have been employed by the Illinois Commerce Commission on November 30, 1994 in a job title subject to the Personnel Code and in a position for which the person was eligible to earn "eligible creditable service" as a "noncovered employee", as those terms are defined in Article 14 of the Illinois Pension Code.
Persons appointed under this subsection (c) shall thereafter be subject to the same requirements and procedures as other State police officers. A person appointed under this subsection must serve a probationary period of 12 months from the date of appointment, during which he or she may be discharged at the will of the Director.
This subsection (c) does not affect or limit the Director's authority to appoint other State Police officers under subsection (a) of this Section.
(Source: P.A. 100-11, eff. 7-1-17.)

(20 ILCS 2610/10) (from Ch. 121, par. 307.10)
Sec. 10. Except as provided in Section 9 of this Act, promotion of Department of State Police officers shall be made by the Director from those candidates who have been certified to him as being qualified for promotion. The Board shall make certifications for promotions on the basis of job performance measurement, seniority, education, or written or oral examinations. All vacancies in all ranks above the lowest shall be filled by promotion.
(Source: P.A. 84-25.)

(20 ILCS 2610/11) (from Ch. 121, par. 307.11)
Sec. 11. All appointments and promotions shall be made in accordance with the provisions of this Act and the rules and regulations of the Board without considering the political affiliation of any applicant.
(Source: Laws 1953, p. 1329.)

(20 ILCS 2610/12.1) (from Ch. 121, par. 307.12-1)
Sec. 12.1.
No person may be retained in service as a State policeman after he has reached 60 years of age.
(Source: P.A. 78-308.)

(20 ILCS 2610/12.2)
Sec. 12.2. Burial benefit for State police officers killed in the line of duty.
(a) The Department of State Police shall pay directly or reimburse, up to a maximum of $10,000, the burial expenses of each State police officer who is killed in the line of duty after June 30, 1997.
(b) The payments provided for in this Section shall be paid out of moneys appropriated to the Department for the personal services of State police officers.
(c) The Department of State Police shall adopt rules governing the administration of this Section.
(Source: P.A. 90-178, eff. 7-23-97.)

(20 ILCS 2610/12.5)
Sec. 12.5. Zero tolerance drug policy. Any person employed by the Department of State Police who tests positive in accordance with established Departmental drug testing procedures for any substance prohibited by the Cannabis Control Act, the Illinois Controlled Substances Act, or the Methamphetamine Control and Community Protection Act shall be discharged from employment. Refusal to submit to a drug test, ordered in accordance with Departmental procedures, by any person employed by the Department shall be construed as a positive test, and the person shall be discharged from employment.
(Source: P.A. 94-556, eff. 9-11-05.)

(20 ILCS 2610/13) (from Ch. 121, par. 307.13)
Sec. 13. Disciplinary measures prescribed by the Board for Department of State Police officers may be taken by the Director for the punishment of infractions of the rules and regulations of the respective divisions as promulgated by the Department. Such disciplinary measures may include suspension of any such officer for a reasonable period, not exceeding 30 days.
Any officer so suspended, within 10 days after suspension, may petition the Board in writing to review the suspension, and upon the filing of such petition with the Board, the Board shall within a reasonable amount of time, but no later than 30 days after the date of request for review set the written petition for hearing before the Board upon not less than 10 days' notice at a place to be designated by the chairman thereof. The Board may sustain the action of the Director, reverse it with instructions that the officer receive his pay for the period involved, or reduce the length of suspension with instructions that the officer's pay be adjusted accordingly. No later than July 1, 1987, the Board shall promulgate rules which include the standards to be used in determining when compensation will be awarded to an officer who is found not guilty or has served a greater period of suspension than prescribed by the Board. The Board may not increase the length of suspension imposed by the Director. The Board may, by unanimous decision, dismiss the petition if it has determined that there is no substantial basis for its review of the suspension. In all other respects, the hearing shall be conducted in the manner provided for in Section 14 hereof. The provisions of the "Administrative Review Law" and the rules adopted pursuant thereto shall apply to and govern all proceedings for the judicial review of any order of the board rendered pursuant to the provisions of this Section.
(Source: P.A. 85-1042.)

(20 ILCS 2610/14) (from Ch. 121, par. 307.14)
Sec. 14. Except as is otherwise provided in this Act, no Department of State Police officer shall be removed, demoted or suspended except for cause, upon written charges filed with the Board by the Director and a hearing before the Board thereon upon not less than 10 days' notice at a place to be designated by the chairman thereof. At such hearing, the accused shall be afforded full opportunity to be heard in his or her own defense and to produce proof in his or her defense. Anyone filing a complaint against a State Police Officer must have the complaint supported by a sworn affidavit. Any such complaint, having been supported by a sworn affidavit, and having been found, in total or in part, to contain false information, shall be presented to the appropriate State's Attorney for a determination of prosecution.
Before any such officer may be interrogated or examined by or before the Board, or by a departmental agent or investigator specifically assigned to conduct an internal investigation, the results of which hearing, interrogation or examination may be the basis for filing charges seeking his or her suspension for more than 15 days or his or her removal or discharge, he or she shall be advised in writing as to what specific improper or illegal act he or she is alleged to have committed; he or she shall be advised in writing that his or her admissions made in the course of the hearing, interrogation or examination may be used as the basis for charges seeking his or her suspension, removal or discharge; and he or she shall be advised in writing that he or she has a right to counsel of his or her choosing, who may be present to advise him or her at any hearing, interrogation or examination. A complete record of any hearing, interrogation or examination shall be made, and a complete transcript or electronic recording thereof shall be made available to such officer without charge and without delay.
The Board shall have the power to secure by its subpoena both the attendance and testimony of witnesses and the production of books and papers in support of the charges and for the defense. Each member of the Board or a designated hearing officer shall have the power to administer oaths or affirmations. If the charges against an accused are established by a preponderance of evidence, the Board shall make a finding of guilty and order either removal, demotion, suspension for a period of not more than 180 days, or such other disciplinary punishment as may be prescribed by the rules and regulations of the Board which, in the opinion of the members thereof, the offense merits. Thereupon the Director shall direct such removal or other punishment as ordered by the Board and if the accused refuses to abide by any such disciplinary order, the Director shall remove him or her forthwith.
If the accused is found not guilty or has served a period of suspension greater than prescribed by the Board, the Board shall order that the officer receive compensation for the period involved. The award of compensation shall include interest at the rate of 7% per annum.
The Board may include in its order appropriate sanctions based upon the Board's rules and regulations. If the Board finds that a party has made allegations or denials without reasonable cause or has engaged in frivolous litigation for the purpose of delay or needless increase in the cost of litigation, it may order that party to pay the other party's reasonable expenses, including costs and reasonable attorney's fees. The State of Illinois and the Department shall be subject to these sanctions in the same manner as other parties.
In case of the neglect or refusal of any person to obey a subpoena issued by the Board, any circuit court, upon application of any member of the Board, may order such person to appear before the Board and give testimony or produce evidence, and any failure to obey such order is punishable by the court as a contempt thereof.
The provisions of the Administrative Review Law, and all amendments and modifications thereof, and the rules adopted pursuant thereto, shall apply to and govern all proceedings for the judicial review of any order of the Board rendered pursuant to the provisions of this Section.
Notwithstanding the provisions of this Section, a policy making officer, as defined in the Employee Rights Violation Act, of the Department of State Police shall be discharged from the Department of State Police as provided in the Employee Rights Violation Act, enacted by the 85th General Assembly.
(Source: P.A. 96-891, eff. 5-10-10.)

(20 ILCS 2610/14a)
Sec. 14a. Statements obtained in violation of law. Any statements or admissions obtained during the course of any hearing or interrogation not conducted in accordance with this Act may not be utilized against the officer in any subsequent disciplinary proceeding. For the purposes of this Section, "hearing" or "interrogation" means a hearing or interrogation conducted pursuant to this Act.
(Source: P.A. 88-419.)

(20 ILCS 2610/16) (from Ch. 121, par. 307.16)
Sec. 16. State policemen shall enforce the provisions of The Illinois Vehicle Code, approved September 29, 1969, as amended, and Article 9 of the "Illinois Highway Code" as amended; and shall patrol the public highways and rural districts to make arrests for violations of the provisions of such Acts. They are conservators of the peace and as such have all powers possessed by policemen in cities, and sheriffs, except that they may exercise such powers anywhere in this State. The State policemen shall cooperate with the police of cities, villages and incorporated towns, and with the police officers of any county, in enforcing the laws of the State and in making arrests and recovering property. They may be equipped with standardized and tested devices for weighing motor vehicles and may stop and weigh, acting reasonably, or cause to be weighed, any motor vehicle which appears to weigh in excess of the weight permitted by law. It shall also be the duty of the State police to determine, whenever possible, the person or persons or the causes responsible for the breaking or destruction of any improved hard-surfaced roadway; to arrest all persons criminally responsible for such breaking or destruction and bring them before the proper officer for trial. The Department of State Police shall divide the State into Districts and assign each district to one or more policemen. No person employed under this Act, however, shall serve or execute civil process, except for process issued under the authority of the General Assembly, or a committee or commission thereof vested with subpoena powers when the county sheriff refuses or fails to serve such process, and except for process issued under the authority of the Illinois Department of Revenue.
(Source: P.A. 84-25.)

(20 ILCS 2610/17) (from Ch. 121, par. 307.17)
Sec. 17. The Division shall purchase and furnish to the policemen appropriate uniforms including a metal star or badge bearing the words "Illinois State Police", identification, and such vehicles and other equipment as may be necessary.
(Source: P.A. 91-357, eff. 7-29-99.)

(20 ILCS 2610/17a) (from Ch. 121, par. 307.17a)
Sec. 17a. The Department of Central Management Services shall procure and furnish to each State policeman, without cost to him, public liability insurance protecting him against any liability arising out of his employment to the extent of the insurance policy limits not exceeding $100,000 or include each such State policeman under a self-insurance plan implemented under Section 405-105 of the Department of Central Management Services Law (20 ILCS 405/405-105).
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2610/18) (from Ch. 121, par. 307.18)
Sec. 18. The Director may also authorize any civilian employee of the Department who is not a State policeman to be a truck weighing inspector with the power of enforcing the provisions of Sections 15-102, 15-103, 15-107, 15-111 and subsection (d) of Section 3-401 of the Illinois Vehicle Code.
(Source: P.A. 88-476; 89-117, eff. 7-7-95.)

(20 ILCS 2610/20) (from Ch. 121, par. 307.18a)
Sec. 20. The Department from time to time may enter into contracts with The Illinois State Toll Highway Authority, hereinafter called the Authority, with respect to the policing of toll highways by the State Police. Such contracts shall provide among other matters for the compensation or reimbursement of the Department by the Authority for the costs incurred by this State with respect to such policing service, including, but not limited to, the costs of: (1) compensation and training of the State policemen and the clerical employees assigned to such policing service; and (2) uniforms, equipment, supplies and housing used by such personnel; and (3) reimbursement of such sums as the State expends in connection with payments of claims for injuries or illnesses suffered by such personnel in the line of duty. Each such contract may provide for the methods of ascertaining such costs, and shall be of such duration and may contain such other appropriate terms as the Department and the Authority may agree upon. The Department is not obliged to furnish policing service on any highway under the jurisdiction of the Authority except as required by contract.
(Source: P.A. 81-840.)

(20 ILCS 2610/21) (from Ch. 121, par. 307.18b)
Sec. 21. (a) The Department shall appoint as State policemen the number of persons required for assignment to the policing of toll highways by contracts made pursuant to Section 20 of this Act; and such policemen shall have the same qualifications and shall be appointed and paid and shall receive the same benefits, as all other State policemen.
(b) The Director shall assign such policemen in accordance with the contract provisions, which may authorize temporary increases or decreases in the number of policemen so assigned when emergency conditions so require.
(c) State policemen so assigned have, in policing the toll highways, all powers and duties of enforcement and arrest which Section 16 of this Act confers upon State policemen generally in policing other public highways and other areas, and in addition have the duty to enforce all regulations established by the Illinois State Toll Highway Authority pursuant to the authority of "An Act in relation to the construction, operation, regulation and maintenance of a system of toll highways and to create The Illinois State Toll Highway Authority, and to define its powers and duties, to make an appropriation in conjunction therewith", approved August 7, 1967, as amended.
(Source: P.A. 85-1042.)

(20 ILCS 2610/22) (from Ch. 121, par. 307.18c)
Sec. 22. The Director and the State policemen appointed by him, when authorized by the Director, may expend such sums as the Director deems necessary in the purchase of evidence and in the employment of persons to obtain evidence.
Such sums to be expended shall be advanced to the State policeman who is to make such purchase or employment from funds appropriated or made available by law for the support or use of the Department on vouchers therefor signed by the Director.
(Source: P.A. 85-1042.)

(20 ILCS 2610/23) (from Ch. 121, par. 307.18d)
Sec. 23. The Director may appoint auxiliary State policemen in such number as he deems necessary. Such auxiliary policemen shall not be regular State policemen. Such auxiliary State policemen shall not supplement members of the regular State police in the performance of their assigned and normal duties, except as otherwise provided herein. Such auxiliary State policemen shall only be assigned to perform the following duties: to aid or direct traffic, to aid in control of natural or man made disasters, or to aid in case of civil disorder as directed by the commanding officers. Identification symbols worn by such auxiliary State policemen shall be different and distinct from those used by State policemen. Such auxiliary State policemen shall at all times during the performance of their duties be subject to the direction and control of the commanding officer. Such auxiliary State policemen shall not carry firearms.
Auxiliary State policemen, prior to entering upon any of their duties, shall receive a course of training in such police procedures as shall be appropriate in the exercise of the powers conferred upon them, which training and course of study shall be determined and provided by the Department of State Police. Prior to the appointment of any auxiliary State policeman his fingerprints shall be taken and no person shall be appointed as such auxiliary State policeman if he has been convicted of a felony or other crime involving moral turpitude.
All auxiliary State policemen shall be between the age of 21 and 60 years, and shall serve without compensation.
The Line of Duty Compensation Act shall be applicable to auxiliary State policemen upon their death in the line of duty described herein.
(Source: P.A. 95-331, eff. 8-21-07.)

(20 ILCS 2610/24)
Sec. 24. State Police quotas prohibited. The Department may not require a Department of State Police officer to issue a specific number of citations within a designated period of time. This prohibition shall not affect the conditions of any federal or State grants or funds awarded to the Department and used to fund traffic enforcement programs.
The Department may not, for purposes of evaluating a Department of State Police officer's job performance, compare the number of citations issued by the Department of State Police officer to the number of citations issued by any other Department of State Police officer who has similar job duties. Nothing in this Section shall prohibit the Department from evaluating a Department of State Police officer based on the Department of State Police officer's points of contact. For the purposes of this Section, "points of contact" means any quantifiable contact made in the furtherance of the Department of State Police officer's duties, including, but not limited to, the number of traffic stops completed, arrests, written warnings, and crime prevention measures. Points of contact shall not include either the issuance of citations or the number of citations issued by a Department of State Police officer.
(Source: P.A. 98-650, eff. 1-1-15.)

(20 ILCS 2610/30)
Sec. 30. Patrol vehicles with in-car video recording cameras.
(a) Definitions. As used in this Section:
"Audio recording" means the recorded conversation

between an officer and a second party.

"Emergency lights" means oscillating, rotating, or

flashing lights on patrol vehicles.

"In-car video camera" means a video camera located in

a Department patrol vehicle.

"In-car video camera recording equipment" means a

video camera recording system located in a Department patrol vehicle consisting of a camera assembly, recording mechanism, and an in-car video recording medium.

"Enforcement stop" means an action by an officer of

the Department in relation to enforcement and investigation duties, including but not limited to, traffic stops, pedestrian stops, abandoned vehicle contacts, motorist assists, commercial motor vehicle stops, roadside safety checks, requests for identification, or responses to requests for emergency assistance.

"Recording" means the process of capturing data or

information stored on a recording medium as required under this Section.

"Recording medium" means any recording medium

authorized by the Department for the retention and playback of recorded audio and video including, but not limited to, VHS, DVD, hard drive, solid state, digital, or flash memory technology.

"Wireless microphone" means a devise worn by the

officer or any other equipment used to record conversations between the officer and a second party and transmitted to the recording equipment.

(b) By June 1, 2009, the Department shall install in-car video camera recording equipment in all patrol vehicles. Subject to appropriation, all patrol vehicles shall be equipped with in-car video camera recording equipment with a recording medium capable of recording for a period of 10 hours or more by June 1, 2011. In-car video camera recording equipment shall be capable of making audio recordings with the assistance of a wireless microphone.
(c) As of the effective date of this amendatory Act of the 95th General Assembly, in-car video camera recording equipment with a recording medium incapable of recording for a period of 10 hours or more shall record activities outside a patrol vehicle whenever (i) an officer assigned a patrol vehicle is conducting an enforcement stop; (ii) patrol vehicle emergency lights are activated or would otherwise be activated if not for the need to conceal the presence of law enforcement; or (iii) an officer reasonably believes recording may assist with prosecution, enhance safety, or for any other lawful purpose. As of the effective date of this amendatory Act of the 95th General Assembly, in-car video camera recording equipment with a recording medium incapable of recording for a period of 10 hours or more shall record activities inside the vehicle when transporting an arrestee or when an officer reasonably believes recording may assist with prosecution, enhance safety, or for any other lawful purpose.
(1) Recording for an enforcement stop shall begin

when the officer determines an enforcement stop is necessary and shall continue until the enforcement action has been completed and the subject of the enforcement stop or the officer has left the scene.

(2) Recording shall begin when patrol vehicle

emergency lights are activated or when they would otherwise be activated if not for the need to conceal the presence of law enforcement, and shall continue until the reason for the activation ceases to exist, regardless of whether the emergency lights are no longer activated.

(3) An officer may begin recording if the officer

reasonably believes recording may assist with prosecution, enhance safety, or for any other lawful purpose; and shall continue until the reason for recording ceases to exist.

(d) In-car video camera recording equipment with a recording medium capable of recording for a period of 10 hours or more shall record activities whenever a patrol vehicle is assigned to patrol duty.
(e) Any enforcement stop resulting from a suspected violation of the Illinois Vehicle Code shall be video and audio recorded. Audio recording shall terminate upon release of the violator and prior to initiating a separate criminal investigation.
(f) Recordings made on in-car video camera recording medium shall be retained by the Department for a storage period of at least 90 days. Under no circumstances shall any recording made on in-car video camera recording medium be altered or erased prior to the expiration of the designated storage period. Upon completion of the storage period, the recording medium may be erased and reissued for operational use unless otherwise ordered by the District Commander or his or her designee or by a court, or if designated for evidentiary or training purposes.
(g) Audio or video recordings made pursuant to this Section shall be available under the applicable provisions of the Freedom of Information Act. Only recorded portions of the audio recording or video recording medium applicable to the request will be available for inspection or copying.
(h) The Department shall ensure proper care and maintenance of in-car video camera recording equipment and recording medium. An officer operating a patrol vehicle must immediately document and notify the District Commander or his or her designee of any technical difficulties, failures, or problems with the in-car video camera recording equipment or recording medium. Upon receiving notice, the District Commander or his or her designee shall make every reasonable effort to correct and repair any of the in-car video camera recording equipment or recording medium and determine if it is in the public interest to permit the use of the patrol vehicle.
(i) The Department may promulgate rules to implement this amendatory Act of the 95th General Assembly only to the extent necessary to apply the existing rules or applicable internal directives.
(Source: P.A. 95-1009, eff. 12-15-08.)

(20 ILCS 2610/35)
Sec. 35. Officer-worn body cameras; policy; training.
(a) For the purposes of this Section, "officer-worn body camera" shall have the same meaning as defined in Section 10 of the Law Enforcement Officer-Worn Body Camera Act.
(b) If the Department employs the use of officer-worn body cameras, the Department shall develop a written policy which must include, at a minimum, the guidelines established by the Law Enforcement Officer-Worn Body Camera Act.
(c) The Department shall provide training to those officers who utilize officer-worn body cameras.
(Source: P.A. 99-352, eff. 1-1-16.)

(20 ILCS 2610/38)
Sec. 38. Disposal of medications. The Department may by rule authorize State Police officers to dispose of any unused medications under Section 18 of the Safe Pharmaceutical Disposal Act.
(Source: P.A. 99-648, eff. 1-1-17; 100-201, eff. 8-18-17.)

(20 ILCS 2610/40)
Sec. 40. Training; administration of epinephrine.
(a) This Section, along with Section 10.19 of the Illinois Police Training Act, may be referred to as the Annie LeGere Law.
(b) For the purposes of this Section, "epinephrine auto-injector" means a single-use device used for the automatic injection of a pre-measured dose of epinephrine into the human body prescribed in the name of the Department.
(c) The Department may conduct or approve a training program for State Police officers to recognize and respond to anaphylaxis, including, but not limited to:
(1) how to recognize symptoms of an allergic reaction;
(2) how to respond to an emergency involving an

allergic reaction;

(3) how to administer an epinephrine auto-injector;
(4) how to respond to an individual with a known

allergy as well as an individual with a previously unknown allergy;

(5) a test demonstrating competency of the knowledge

required to recognize anaphylaxis and administer an epinephrine auto-injector; and

(6) other criteria as determined in rules adopted by

the Department.

(d) The Department may authorize a State Police officer who has completed the training program under subsection (c) to carry, administer, or assist with the administration of epinephrine auto-injectors whenever he or she is performing official duties.
(e) The Department must establish a written policy to control the acquisition, storage, transportation, administration, and disposal of epinephrine auto-injectors before it allows any State Police officer to carry and administer epinephrine auto-injectors.
(f) A physician, physician's assistant with prescriptive authority, or advanced practice registered nurse with prescriptive authority may provide a standing protocol or prescription for epinephrine auto-injectors in the name of the Department to be maintained for use when necessary.
(g) When a State Police officer administers epinephrine auto-injector in good faith, the officer and the Department, and its employees and agents, incur no liability, except for willful and wanton conduct, as a result of any injury or death arising from the use of an epinephrine auto-injector.
(Source: P.A. 99-711, eff. 1-1-17; 100-201, eff. 8-18-17.)



20 ILCS 2615/ - State Police Radio Act.

(20 ILCS 2615/0.01) (from Ch. 121, par. 307.20)
Sec. 0.01. Short title. This Act may be cited as the State Police Radio Act.
(Source: P.A. 86-1324.)

(20 ILCS 2615/1) (from Ch. 121, par. 307.21)
Sec. 1. The Department of State Police is authorized to purchase, lease or otherwise acquire and operate one or more radio broadcasting stations in the State to be used for police purposes only. Such radio stations shall broadcast all police dispatches and reports submitted to them which pertain to the apprehension of criminals, the prevention of crime and the maintenance of law and order in order to assist peace officers more effectively to discharge their duties.
(Source: P.A. 84-25.)

(20 ILCS 2615/2) (from Ch. 121, par. 307.22)
Sec. 2. The Department of State Police, the county board of any county, the city council of any city and the board of trustees of any village or incorporated town are authorized to purchase or acquire and furnish radio receiving sets to all peace officers under their jurisdiction. These radio receiving sets shall only be used by such officers in the performance of their duties as police officers in this State and shall always be set and in readiness to receive any report or message that may be broadcasted from any radio broadcasting station operated by the Department of State Police under this Act. Every police officer receiving a radio set shall make a report to the Department of State Police at such times and containing such information as the Department may require.
(Source: P.A. 84-25.)

(20 ILCS 2615/3) (from Ch. 121, par. 307.23)
Sec. 3. Every telegraph and telephone company operating in the State shall give priority to all messages or calls directed to the broadcasting station established under this Act.
(Source: Laws 1931, p. 460.)

(20 ILCS 2615/5) (from Ch. 121, par. 307.25)
Sec. 5. Any telegraph or telephone operator who fails to give priority to messages or calls as provided in section 3 of this Act or any person who installs or uses a short wave length radio receiving set in any automobile contrary to the provisions in section 4 of this Act or who wilfully makes any false, misleading or unfounded report to any broadcasting station established under this act for the purpose of interfering with the operation thereof or with the intention of misleading any officer of this State, shall be deemed guilty of a Class B misdemeanor.
(Source: P.A. 77-2241.)

(20 ILCS 2615/6) (from Ch. 121, par. 307.26)
Sec. 6. The Department of State Police is authorized to use any money appropriated to it for the purpose of patrolling and policing the public highways in carrying out the provisions of this Act.
(Source: P.A. 84-25.)

(20 ILCS 2615/10)
Sec. 10. Public safety radio interoperability. Upon their establishment and thereafter, the Director of State Police, or his or her designee, shall serve as the chairman of the Illinois Statewide Interoperability Executive Committee (SIEC) and as the chairman of the STARCOM21 Oversight Committee. The Director, as chairman, may increase the size and makeup of the voting membership of each committee when deemed necessary for improved public safety radio interoperability, but the voting membership of each committee must represent public safety users (police, fire, or EMS) and must, at a minimum, include the representatives specified in this Section. The STARCOM21 Oversight Committee must comprise public safety users accessing the system. The SIEC shall have at a minimum one representative from each of the following: the Illinois Fire Chiefs Association, the Rural Fire Protection Association, the Office of the State Fire Marshal, the Illinois Association of Chiefs of Police, the Illinois Sheriffs' Association, the Illinois State Police, the Illinois Emergency Management Agency, the Department of Public Health, and the Secretary of State Police (which representative shall be the Director of the Secretary of State Police or his or her designee).
(Source: P.A. 94-1005, eff. 7-3-06.)

(20 ILCS 2615/12)
Sec. 12. Use of public safety radio system by unauthorized radios.
(a) Radio access to the public safety radio system within the State may only be accomplished upon receipt of written authorization granted by the appropriately licensed authority. No person shall gain access to, or the ability to transmit on, a public safety radio system (i) by changing, or causing to be changed, the hardware, firmware, or software of a radio unit causing it to duplicate the identity of a radio unit operating on the system with proper authority or (ii) by cloning.
(b) Unauthorized access to the State's radio system in violation of this Section is a Class A misdemeanor.
(Source: P.A. 96-1236, eff. 7-23-10.)



20 ILCS 2620/ - Narcotic Control Division Abolition Act.

(20 ILCS 2620/0.01) (from Ch. 127, par. 55c.9)
Sec. 0.01. Short title. This Act may be cited as the Narcotic Control Division Abolition Act.
(Source: P.A. 86-1324.)

(20 ILCS 2620/1) (from Ch. 127, par. 55d)
Sec. 1. The Division of Narcotic Control is abolished and its functions are transferred to and shall be administered by the Department of State Police.
When used in this Act, unless the context otherwise indicates:
"Department" means the Department of State Police;
"Director" means the Director of the Department of State Police.
(Source: P.A. 84-25.)

(20 ILCS 2620/2) (from Ch. 127, par. 55e)
Sec. 2. The Department shall enforce all laws regulating the production, sale, prescribing, manufacturing, administering, transporting, having in possession, dispensing, delivering, distributing or use of controlled substances as defined in the "Illinois Controlled Substances Act", and cannabis as defined in the "Cannabis Control Act" enacted by the 77th General Assembly, as now or hereafter amended, and any other duties conferred upon the Department by law.
(Source: P.A. 77-770.)

(20 ILCS 2620/3) (from Ch. 127, par. 55f)
Sec. 3. The Director may, in conformity with the Personnel Code, employ such inspectors, physicians, pharmacists, chemists, clerical and other employees as are necessary to carry out the duties of the Department.
(Source: P.A. 76-442.)

(20 ILCS 2620/4) (from Ch. 127, par. 55g)
Sec. 4. The Director and the inspectors appointed by him are conservators of the peace and as such have all the powers possessed by policemen in cities and by sheriffs, except that they may exercise such powers anywhere in the State, in enforcing the duties conferred upon the Department by Section 2 of this Act.
(Source: P.A. 76-442.)

(20 ILCS 2620/5) (from Ch. 127, par. 55h)
Sec. 5. The Department shall advise and inform local and other State law-enforcement officers of various controlled substances and cannabis law-enforcement practices and shall establish a central office where local and other State law-enforcement officers may report controlled substances and cannabis violations and obtain information about controlled substances and cannabis violators. Every local and other State law-enforcement officer shall report any violation of the controlled substances and cannabis laws of this State to the Department.
(Source: P.A. 77-770.)

(20 ILCS 2620/6) (from Ch. 127, par. 55i)
Sec. 6. The Department of State Police is authorized to establish laboratories for the purpose of testing of controlled substances and cannabis which are seized.
The Department of State Police shall formulate, adopt and put into effect such reasonable rules and regulations as are necessary to carry out the provisions of this Act.
(Source: P.A. 85-1042.)

(20 ILCS 2620/7) (from Ch. 127, par. 55j)
Sec. 7. Expenditures; evidence; forfeited property.
(a) The Director and the inspectors appointed by him, when authorized by the Director, may expend such sums as the Director deems necessary in the purchase of controlled substances and cannabis for evidence and in the employment of persons to obtain evidence.
Such sums to be expended shall be advanced to the officer who is to make such purchase or employment from funds appropriated or made available by law for the support or use of the Department on vouchers therefor signed by the Director. The Director and such officers are authorized to maintain one or more commercial checking accounts with any State banking corporation or corporations organized under or subject to the Illinois Banking Act for the deposit and withdrawal of moneys to be used for the purchase of evidence and for the employment of persons to obtain evidence; provided that no check may be written on nor any withdrawal made from any such account except on the written signatures of 2 persons designated by the Director to write such checks and make such withdrawals.
(b) The Director is authorized to maintain one or more commercial bank accounts with any State banking corporation or corporations organized under or subject to the Illinois Banking Act, as now or hereafter amended, for the deposit or withdrawal of (i) moneys forfeited to the Department, including the proceeds of the sale of forfeited property, as provided in Section 2 of the State Officers and Employees Money Disposition Act, as now or hereafter amended, pending disbursement to participating agencies and deposit of the Department's share as provided in subsection (c), and (ii) all moneys being held as evidence by the Department, pending final court disposition; provided that no check may be written on or any withdrawal made from any such account except on the written signatures of 2 persons designated by the Director to write such checks and make such withdrawals.
(c) All moneys received by the Illinois State Police as their share of forfeited funds (including the proceeds of the sale of forfeited property) received pursuant to the Drug Asset Forfeiture Procedure Act, the Cannabis Control Act, the Illinois Controlled Substances Act, the Methamphetamine Control and Community Protection Act, the Environmental Protection Act, or any other Illinois law shall be deposited into the State Asset Forfeiture Fund, which is hereby created as an interest-bearing special fund in the State treasury.
All moneys received by the Illinois State Police as their share of forfeited funds (including the proceeds of the sale of forfeited property) received pursuant to federal equitable sharing transfers shall be deposited into the Federal Asset Forfeiture Fund, which is hereby created as an interest-bearing special fund in the State treasury.
The moneys deposited into the State Asset Forfeiture Fund and the Federal Asset Forfeiture Fund shall be appropriated to the Department of State Police and may be used by the Illinois State Police in accordance with law.
(Source: P.A. 94-556, eff. 9-11-05.)

(20 ILCS 2620/8) (from Ch. 127, par. 55k)
Sec. 8. The Attorney General, upon the request of the Department, shall prosecute any violation of this Act, and of the Illinois Controlled Substances Act, the Cannabis Control Act, and the Methamphetamine Control and Community Protection Act.
(Source: P.A. 94-556, eff. 9-11-05.)

(20 ILCS 2620/9) (from Ch. 127, par. 55l)
Sec. 9. The Director shall, in an annual report to the Governor, report the results obtained in the enforcement of this Act, together with such other information and recommendations as he deems proper.
(Source: P.A. 76-442.)



20 ILCS 2625/ - Volunteer Firefighting Rescue Unit Use Act.

(20 ILCS 2625/0.01) (from Ch. 127, par. 288.9)
Sec. 0.01. Short title. This Act may be cited as the Volunteer Firefighting Rescue Unit Use Act.
(Source: P.A. 86-1324.)

(20 ILCS 2625/1) (from Ch. 127, par. 289)
Sec. 1. As used in this Act, unless the context otherwise requires, the following terms have the following meanings:
Department means the Department of State Police;
Rescue unit means a unit of an unpaid volunteer fire fighting organization which is specially trained for emergency rescue work such as resuscitation of heart attack, drowning, suffocation or epilepsy victims, recovery of bodies of drowning victims and similar activities;
District means a geographical area designated by the Department for administration of laws by the Division of Fire Prevention of the Department.
(Source: P.A. 84-25.)

(20 ILCS 2625/2) (from Ch. 127, par. 290)
Sec. 2. The Department may request the cooperation and use of facilities of any rescue unit to aid it when engaged in any activity designed to save human life or to recover the body of a victim. Such a request shall be directed to a rescue unit or units located within the district where the rescue work is to be performed. If there is no rescue unit located within the district or if there are not sufficient rescue units therein to perform the required work, requests may be directed to rescue units located in other districts.
(Source: Laws 1953, p. 178.)

(20 ILCS 2625/3) (from Ch. 127, par. 291)
Sec. 3. When the Department requests the services of a rescue unit it shall pay the personnel of such unit for time actually spent in rescue work at the rate of $2.50 per hour.
(Source: Laws 1953, p. 178.)

(20 ILCS 2625/4) (from Ch. 127, par. 292)
Sec. 4. If any equipment of a volunteer fire fighting organization is lost or damaged while its rescue unit is engaged in rescue work at the request of the Department, it shall be reimbursed by the State of Illinois. A claim for such reimbursement may be filed with the Court of Claims.
(Source: Laws 1953, p. 178.)



20 ILCS 2630/ - Criminal Identification Act.

(20 ILCS 2630/0.01) (from Ch. 38, par. 206)
Sec. 0.01. Short title. This Act may be cited as the Criminal Identification Act.
(Source: P.A. 86-1324.)

(20 ILCS 2630/1) (from Ch. 38, par. 206-1)
Sec. 1. The Department of State Police hereinafter referred to as the "Department", is hereby empowered to cope with the task of criminal identification and investigation.
The Director of the Department of State Police shall, from time to time, appoint such employees or assistants as may be necessary to carry out this work. Employees or assistants so appointed shall receive salaries subject to the standard pay plan provided for in the "Personnel Code", approved July 18, 1955, as amended.
(Source: P.A. 84-25.)

(20 ILCS 2630/2) (from Ch. 38, par. 206-2)
Sec. 2. The Department shall procure and file for record, as far as can be procured from any source, photographs, all plates, outline pictures, measurements, descriptions and information of all persons who have been arrested on a charge of violation of a penal statute of this State and such other information as is necessary and helpful to plan programs of crime prevention, law enforcement and criminal justice, and aid in the furtherance of those programs.
(Source: P.A. 76-444.)

(20 ILCS 2630/2.1) (from Ch. 38, par. 206-2.1)
Sec. 2.1. For the purpose of maintaining complete and accurate criminal records of the Department of State Police, it is necessary for all policing bodies of this State, the clerk of the circuit court, the Illinois Department of Corrections, the sheriff of each county, and State's Attorney of each county to submit certain criminal arrest, charge, and disposition information to the Department for filing at the earliest time possible. Unless otherwise noted herein, it shall be the duty of all policing bodies of this State, the clerk of the circuit court, the Illinois Department of Corrections, the sheriff of each county, and the State's Attorney of each county to report such information as provided in this Section, both in the form and manner required by the Department and within 30 days of the criminal history event. Specifically:
(a) Arrest Information. All agencies making arrests

for offenses which are required by statute to be collected, maintained or disseminated by the Department of State Police shall be responsible for furnishing daily to the Department fingerprints, charges and descriptions of all persons who are arrested for such offenses. All such agencies shall also notify the Department of all decisions by the arresting agency not to refer such arrests for prosecution. With approval of the Department, an agency making such arrests may enter into arrangements with other agencies for the purpose of furnishing daily such fingerprints, charges and descriptions to the Department upon its behalf.

(b) Charge Information. The State's Attorney of each

county shall notify the Department of all charges filed and all petitions filed alleging that a minor is delinquent, including all those added subsequent to the filing of a case, and whether charges were not filed in cases for which the Department has received information required to be reported pursuant to paragraph (a) of this Section. With approval of the Department, the State's Attorney may enter into arrangements with other agencies for the purpose of furnishing the information required by this subsection (b) to the Department upon the State's Attorney's behalf.

(c) Disposition Information. The clerk of the circuit

court of each county shall furnish the Department, in the form and manner required by the Supreme Court, with all final dispositions of cases for which the Department has received information required to be reported pursuant to paragraph (a) or (d) of this Section. Such information shall include, for each charge, all (1) judgments of not guilty, judgments of guilty including the sentence pronounced by the court with statutory citations to the relevant sentencing provision, findings that a minor is delinquent and any sentence made based on those findings, discharges and dismissals in the court; (2) reviewing court orders filed with the clerk of the circuit court which reverse or remand a reported conviction or findings that a minor is delinquent or that vacate or modify a sentence or sentence made following a trial that a minor is delinquent; (3) continuances to a date certain in furtherance of an order of supervision granted under Section 5-6-1 of the Unified Code of Corrections or an order of probation granted under Section 10 of the Cannabis Control Act, Section 410 of the Illinois Controlled Substances Act, Section 70 of the Methamphetamine Control and Community Protection Act, Section 12-4.3 or subdivision (b)(1) of Section 12-3.05 of the Criminal Code of 1961 or the Criminal Code of 2012, Section 10-102 of the Illinois Alcoholism and Other Drug Dependency Act, Section 40-10 of the Alcoholism and Other Drug Abuse and Dependency Act, Section 10 of the Steroid Control Act, or Section 5-615 of the Juvenile Court Act of 1987; and (4) judgments or court orders terminating or revoking a sentence to or juvenile disposition of probation, supervision or conditional discharge and any resentencing or new court orders entered by a juvenile court relating to the disposition of a minor's case involving delinquency after such revocation.

(d) Fingerprints After Sentencing.
(1) After the court pronounces sentence,

sentences a minor following a trial in which a minor was found to be delinquent or issues an order of supervision or an order of probation granted under Section 10 of the Cannabis Control Act, Section 410 of the Illinois Controlled Substances Act, Section 70 of the Methamphetamine Control and Community Protection Act, Section 12-4.3 or subdivision (b)(1) of Section 12-3.05 of the Criminal Code of 1961 or the Criminal Code of 2012, Section 10-102 of the Illinois Alcoholism and Other Drug Dependency Act, Section 40-10 of the Alcoholism and Other Drug Abuse and Dependency Act, Section 10 of the Steroid Control Act, or Section 5-615 of the Juvenile Court Act of 1987 for any offense which is required by statute to be collected, maintained, or disseminated by the Department of State Police, the State's Attorney of each county shall ask the court to order a law enforcement agency to fingerprint immediately all persons appearing before the court who have not previously been fingerprinted for the same case. The court shall so order the requested fingerprinting, if it determines that any such person has not previously been fingerprinted for the same case. The law enforcement agency shall submit such fingerprints to the Department daily.

(2) After the court pronounces sentence or makes

a disposition of a case following a finding of delinquency for any offense which is not required by statute to be collected, maintained, or disseminated by the Department of State Police, the prosecuting attorney may ask the court to order a law enforcement agency to fingerprint immediately all persons appearing before the court who have not previously been fingerprinted for the same case. The court may so order the requested fingerprinting, if it determines that any so sentenced person has not previously been fingerprinted for the same case. The law enforcement agency may retain such fingerprints in its files.

(e) Corrections Information. The Illinois Department

of Corrections and the sheriff of each county shall furnish the Department with all information concerning the receipt, escape, execution, death, release, pardon, parole, commutation of sentence, granting of executive clemency or discharge of an individual who has been sentenced or committed to the agency's custody for any offenses which are mandated by statute to be collected, maintained or disseminated by the Department of State Police. For an individual who has been charged with any such offense and who escapes from custody or dies while in custody, all information concerning the receipt and escape or death, whichever is appropriate, shall also be so furnished to the Department.

(Source: P.A. 100-3, eff. 1-1-18.)

(20 ILCS 2630/2.2)
Sec. 2.2. Notification to the Department. Upon judgment of conviction of a violation of Section 12-1, 12-2, 12-3, 12-3.2, 12-3.4, or 12-3.5 of the Criminal Code of 1961 or the Criminal Code of 2012 when the defendant has been determined, pursuant to Section 112A-11.1 of the Code of Criminal Procedure of 1963, to be subject to the prohibitions of 18 U.S.C. 922(g)(9), the circuit court clerk shall include notification and a copy of the written determination in a report of the conviction to the Department of State Police Firearm Owner's Identification Card Office to enable the office to perform its duties under Sections 4 and 8 of the Firearm Owners Identification Card Act and to report that determination to the Federal Bureau of Investigation to assist the Bureau in identifying persons prohibited from purchasing and possessing a firearm pursuant to the provisions of 18 U.S.C. 922. The written determination described in this Section shall be included in the defendant's record of arrest and conviction in the manner and form prescribed by the Department of State Police.
(Source: P.A. 97-1131, eff. 1-1-13; 97-1150, eff. 1-25-13.)

(20 ILCS 2630/3) (from Ch. 38, par. 206-3)
Sec. 3. Information to be furnished peace officers and commanding officers of certain military installations in Illinois.
(A) The Department shall file or cause to be filed all plates, photographs, outline pictures, measurements, descriptions and information which shall be received by it by virtue of its office and shall make a complete and systematic record and index of the same, providing thereby a method of convenient reference and comparison. The Department shall furnish, upon application, all information pertaining to the identification of any person or persons, a plate, photograph, outline picture, description, measurements, or any data of which there is a record in its office. Such information shall be furnished to peace officers of the United States, of other states or territories, of the Insular possessions of the United States, of foreign countries duly authorized to receive the same, to all peace officers of the State of Illinois, to investigators of the Illinois Law Enforcement Training Standards Board and, conviction information only, to units of local government, school districts, private organizations, and requesting institutions as defined in Section 2605-345 of the Department of State Police Law under the provisions of Section 2605-10, 2605-15, 2605-75, 2605-100, 2605-105, 2605-110, 2605-115, 2605-120, 2605-130, 2605-140, 2605-190, 2605-200, 2605-205, 2605-210, 2605-215, 2605-250, 2605-275, 2605-300, 2605-305, 2605-315, 2605-325, 2605-335, 2605-340, 2605-345, 2605-350, 2605-355, 2605-360, 2605-365, 2605-375, 2605-390, 2605-400, 2605-405, 2605-420, 2605-430, 2605-435, 2605-500, 2605-525, or 2605-550 of the Department of State Police Law (20 ILCS 2605/2605-10, 2605/2605-15, 2605/2605-75, 2605/2605-100, 2605/2605-105, 2605/2605-110, 2605/2605-115, 2605/2605-120, 2605/2605-130, 2605/2605-140, 2605/2605-190, 2605/2605-200, 2605/2605-205, 2605/2605-210, 2605/2605-215, 2605/2605-250, 2605/2605-275, 2605/2605-300, 2605/2605-305, 2605/2605-315, 2605/2605-325, 2605/2605-335, 2605/2605-340, 2605/2605-350, 2605/2605-355, 2605/2605-360, 2605/2605-365, 2605/2605-375, 2605/2605-390, 2605/2605-400, 2605/2605-405, 2605/2605-420, 2605/2605-430, 2605/2605-435, 2605/2605-500, 2605/2605-525, or 2605/2605-550). Applications shall be in writing and accompanied by a certificate, signed by the peace officer or chief administrative officer or his designee making such application, to the effect that the information applied for is necessary in the interest of and will be used solely in the due administration of the criminal laws or for the purpose of evaluating the qualifications and character of employees, prospective employees, volunteers, or prospective volunteers of units of local government, school districts, and private organizations, or for the purpose of evaluating the character of persons who may be granted or denied access to municipal utility facilities under Section 11-117.1-1 of the Illinois Municipal Code.
For the purposes of this subsection, "chief administrative officer" is defined as follows:
a) The city manager of a city or, if a city does not

employ a city manager, the mayor of the city.

b) The manager of a village or, if a village does not

employ a manager, the president of the village.

c) The chairman or president of a county board or, if

a county has adopted the county executive form of government, the chief executive officer of the county.

d) The president of the school board of a school

district.

e) The supervisor of a township.
f) The official granted general administrative

control of a special district, an authority, or organization of government establishment by law which may issue obligations and which either may levy a property tax or may expend funds of the district, authority, or organization independently of any parent unit of government.

g) The executive officer granted general

administrative control of a private organization defined in Section 2605-335 of the Department of State Police Law (20 ILCS 2605/2605-335).

(B) Upon written application and payment of fees authorized by this subsection, State agencies and units of local government, not including school districts, are authorized to submit fingerprints of employees, prospective employees and license applicants to the Department for the purpose of obtaining conviction information maintained by the Department and the Federal Bureau of Investigation about such persons. The Department shall submit such fingerprints to the Federal Bureau of Investigation on behalf of such agencies and units of local government. The Department shall charge an application fee, based on actual costs, for the dissemination of conviction information pursuant to this subsection. The Department is empowered to establish this fee and shall prescribe the form and manner for requesting and furnishing conviction information pursuant to this subsection.
(C) Upon payment of fees authorized by this subsection, the Department shall furnish to the commanding officer of a military installation in Illinois having an arms storage facility, upon written request of such commanding officer or his designee, and in the form and manner prescribed by the Department, all criminal history record information pertaining to any individual seeking access to such a storage facility, where such information is sought pursuant to a federally-mandated security or criminal history check.
The Department shall establish and charge a fee, not to exceed actual costs, for providing information pursuant to this subsection.
(Source: P.A. 97-1120, eff. 1-1-13.)

(20 ILCS 2630/3.1) (from Ch. 38, par. 206-3.1)
Sec. 3.1. (a) The Department may furnish, pursuant to positive identification, records of convictions to the Department of Professional Regulation for the purpose of meeting registration or licensure requirements under the Private Detective, Private Alarm, Private Security, Fingerprint Vendor, and Locksmith Act of 2004.
(b) The Department may furnish, pursuant to positive identification, records of convictions to policing bodies of this State for the purpose of assisting local liquor control commissioners in carrying out their duty to refuse to issue licenses to persons specified in paragraphs (4), (5) and (6) of Section 6-2 of the Liquor Control Act of 1934.
(c) The Department shall charge an application fee, based on actual costs, for the dissemination of records pursuant to this Section. Fees received for the dissemination of records pursuant to this Section shall be deposited in the State Police Services Fund. The Department is empowered to establish this fee and to prescribe the form and manner for requesting and furnishing conviction information pursuant to this Section.
(d) Any dissemination of any information obtained pursuant to this Section to any person not specifically authorized hereby to receive or use it for the purpose for which it was disseminated shall constitute a violation of Section 7.
(Source: P.A. 95-613, eff. 9-11-07.)

(20 ILCS 2630/3.2) (from Ch. 38, par. 206-3.2)
Sec. 3.2. It is the duty of any person conducting or operating a medical facility, or any physician or nurse as soon as treatment permits to notify the local law enforcement agency of that jurisdiction upon the application for treatment of a person who is not accompanied by a law enforcement officer, when it reasonably appears that the person requesting treatment has received:
(1) any injury resulting from the discharge of a

firearm; or

(2) any injury sustained in the commission of or as a

victim of a criminal offense.

Any hospital, physician or nurse shall be forever held harmless from any civil liability for their reasonable compliance with the provisions of this Section.
(Source: P.A. 86-1475.)

(20 ILCS 2630/4) (from Ch. 38, par. 206-4)
Sec. 4. The Department may use the following systems of identification: the Bertillon system, the finger print system, and any system of measurement or identification that may be adopted by law or rule in the various penal institutions or bureaus of identification wherever located.
The Department shall make a record consisting of duplicates of all measurements, processes, operations, signalletic cards, plates, photographs, outline pictures, measurements, descriptions of and data relating to all persons confined in penal institutions wherever located, so far as the same are obtainable, in accordance with whatever system or systems may be found most efficient and practical.
(Source: P.A. 98-756, eff. 7-16-14.)

(20 ILCS 2630/4.5)
Sec. 4.5. Ethnic and racial data collection.
(a) Ethnic and racial data for every adult or juvenile arrested shall be collected at the following points of contact by the entity identified in this subsection or another entity authorized and qualified to collect and report on this data:
(1) at arrest or booking, by the supervising law

enforcement agency;

(2) upon admittance to the Department of Corrections,

by the Department of Corrections;

(3) upon admittance to the Department of Juvenile

Justice, by the Department of Juvenile Justice; and

(4) upon transfer from the Department of Juvenile

Justice to the Department of Corrections, by the Department of Juvenile Justice.

(b) Ethnic and racial data shall be collected through selection of one of the following categories:
(1) American Indian or Alaskan Native;
(2) Asian or Pacific Islander;
(3) Black or African American;
(4) White or Caucasian;
(5) Hispanic or Latino; or
(6) Unknown.
(c) The collecting entity shall make a good-faith effort to collect race and ethnicity information as self-reported by the adult or juvenile. If the adult or juvenile is unable or unwilling to provide race and ethnicity information, the collecting entity shall make a good-faith effort to deduce the race and ethnicity of the adult or juvenile.
(Source: P.A. 98-528, eff. 1-1-15; 99-78, eff. 7-20-15.)

(20 ILCS 2630/5) (from Ch. 38, par. 206-5)
Sec. 5. Arrest reports. All policing bodies of this State shall furnish to the Department, daily, in the form and detail the Department requires, fingerprints, descriptions, and ethnic and racial background data as provided in Section 4.5 of this Act of all persons who are arrested on charges of violating any penal statute of this State for offenses that are classified as felonies and Class A or B misdemeanors and of all minors of the age of 10 and over who have been arrested for an offense which would be a felony if committed by an adult, and may forward such fingerprints and descriptions for minors arrested for Class A or B misdemeanors. Moving or nonmoving traffic violations under the Illinois Vehicle Code shall not be reported except for violations of Chapter 4, Section 11-204.1, or Section 11-501 of that Code. In addition, conservation offenses, as defined in the Supreme Court Rule 501(c), that are classified as Class B misdemeanors shall not be reported. Those law enforcement records maintained by the Department for minors arrested for an offense prior to their 17th birthday, or minors arrested for a non-felony offense, if committed by an adult, prior to their 18th birthday, shall not be forwarded to the Federal Bureau of Investigation unless those records relate to an arrest in which a minor was charged as an adult under any of the transfer provisions of the Juvenile Court Act of 1987.
(Source: P.A. 98-528, eff. 1-1-15.)

(20 ILCS 2630/5.1) (from Ch. 38, par. 206-5.1)
Sec. 5.1. (Repealed).
(Source: P.A. 81-921. Repealed by P.A. 99-352, eff. 1-1-16.)

(20 ILCS 2630/5.2)
(Text of Section from P.A. 100-201)
Sec. 5.2. Expungement and sealing.
(a) General Provisions.
(1) Definitions. In this Act, words and phrases have

the meanings set forth in this subsection, except when a particular context clearly requires a different meaning.

(A) The following terms shall have the meanings

ascribed to them in the Unified Code of Corrections, 730 ILCS 5/5-1-2 through 5/5-1-22:

(i) Business Offense (730 ILCS 5/5-1-2),
(ii) Charge (730 ILCS 5/5-1-3),
(iii) Court (730 ILCS 5/5-1-6),
(iv) Defendant (730 ILCS 5/5-1-7),
(v) Felony (730 ILCS 5/5-1-9),
(vi) Imprisonment (730 ILCS 5/5-1-10),
(vii) Judgment (730 ILCS 5/5-1-12),
(viii) Misdemeanor (730 ILCS 5/5-1-14),
(ix) Offense (730 ILCS 5/5-1-15),
(x) Parole (730 ILCS 5/5-1-16),
(xi) Petty Offense (730 ILCS 5/5-1-17),
(xii) Probation (730 ILCS 5/5-1-18),
(xiii) Sentence (730 ILCS 5/5-1-19),
(xiv) Supervision (730 ILCS 5/5-1-21), and
(xv) Victim (730 ILCS 5/5-1-22).
(B) As used in this Section, "charge not

initiated by arrest" means a charge (as defined by 730 ILCS 5/5-1-3) brought against a defendant where the defendant is not arrested prior to or as a direct result of the charge.

(C) "Conviction" means a judgment of conviction

or sentence entered upon a plea of guilty or upon a verdict or finding of guilty of an offense, rendered by a legally constituted jury or by a court of competent jurisdiction authorized to try the case without a jury. An order of supervision successfully completed by the petitioner is not a conviction. An order of qualified probation (as defined in subsection (a)(1)(J)) successfully completed by the petitioner is not a conviction. An order of supervision or an order of qualified probation that is terminated unsatisfactorily is a conviction, unless the unsatisfactory termination is reversed, vacated, or modified and the judgment of conviction, if any, is reversed or vacated.

(D) "Criminal offense" means a petty offense,

business offense, misdemeanor, felony, or municipal ordinance violation (as defined in subsection (a)(1)(H)). As used in this Section, a minor traffic offense (as defined in subsection (a)(1)(G)) shall not be considered a criminal offense.

(E) "Expunge" means to physically destroy the

records or return them to the petitioner and to obliterate the petitioner's name from any official index or public record, or both. Nothing in this Act shall require the physical destruction of the circuit court file, but such records relating to arrests or charges, or both, ordered expunged shall be impounded as required by subsections (d)(9)(A)(ii) and (d)(9)(B)(ii).

(F) As used in this Section, "last sentence"

means the sentence, order of supervision, or order of qualified probation (as defined by subsection (a)(1)(J)), for a criminal offense (as defined by subsection (a)(1)(D)) that terminates last in time in any jurisdiction, regardless of whether the petitioner has included the criminal offense for which the sentence or order of supervision or qualified probation was imposed in his or her petition. If multiple sentences, orders of supervision, or orders of qualified probation terminate on the same day and are last in time, they shall be collectively considered the "last sentence" regardless of whether they were ordered to run concurrently.

(G) "Minor traffic offense" means a petty

offense, business offense, or Class C misdemeanor under the Illinois Vehicle Code or a similar provision of a municipal or local ordinance.

(H) "Municipal ordinance violation" means an

offense defined by a municipal or local ordinance that is criminal in nature and with which the petitioner was charged or for which the petitioner was arrested and released without charging.

(I) "Petitioner" means an adult or a minor

prosecuted as an adult who has applied for relief under this Section.

(J) "Qualified probation" means an order of

probation under Section 10 of the Cannabis Control Act, Section 410 of the Illinois Controlled Substances Act, Section 70 of the Methamphetamine Control and Community Protection Act, Section 5-6-3.3 or 5-6-3.4 of the Unified Code of Corrections, Section 12-4.3(b)(1) and (2) of the Criminal Code of 1961 (as those provisions existed before their deletion by Public Act 89-313), Section 10-102 of the Illinois Alcoholism and Other Drug Dependency Act, Section 40-10 of the Alcoholism and Other Drug Abuse and Dependency Act, or Section 10 of the Steroid Control Act. For the purpose of this Section, "successful completion" of an order of qualified probation under Section 10-102 of the Illinois Alcoholism and Other Drug Dependency Act and Section 40-10 of the Alcoholism and Other Drug Abuse and Dependency Act means that the probation was terminated satisfactorily and the judgment of conviction was vacated.

(K) "Seal" means to physically and electronically

maintain the records, unless the records would otherwise be destroyed due to age, but to make the records unavailable without a court order, subject to the exceptions in Sections 12 and 13 of this Act. The petitioner's name shall also be obliterated from the official index required to be kept by the circuit court clerk under Section 16 of the Clerks of Courts Act, but any index issued by the circuit court clerk before the entry of the order to seal shall not be affected.

(L) "Sexual offense committed against a minor"

includes but is not limited to the offenses of indecent solicitation of a child or criminal sexual abuse when the victim of such offense is under 18 years of age.

(M) "Terminate" as it relates to a sentence or

order of supervision or qualified probation includes either satisfactory or unsatisfactory termination of the sentence, unless otherwise specified in this Section.

(2) Minor Traffic Offenses. Orders of supervision or

convictions for minor traffic offenses shall not affect a petitioner's eligibility to expunge or seal records pursuant to this Section.

(2.5) Commencing 180 days after July 29, 2016 (the

effective date of Public Act 99-697), the law enforcement agency issuing the citation shall automatically expunge, on or before January 1 and July 1 of each year, the law enforcement records of a person found to have committed a civil law violation of subsection (a) of Section 4 of the Cannabis Control Act or subsection (c) of Section 3.5 of the Drug Paraphernalia Control Act in the law enforcement agency's possession or control and which contains the final satisfactory disposition which pertain to the person issued a citation for that offense. The law enforcement agency shall provide by rule the process for access, review, and to confirm the automatic expungement by the law enforcement agency issuing the citation. Commencing 180 days after July 29, 2016 (the effective date of Public Act 99-697), the clerk of the circuit court shall expunge, upon order of the court, or in the absence of a court order on or before January 1 and July 1 of each year, the court records of a person found in the circuit court to have committed a civil law violation of subsection (a) of Section 4 of the Cannabis Control Act or subsection (c) of Section 3.5 of the Drug Paraphernalia Control Act in the clerk's possession or control and which contains the final satisfactory disposition which pertain to the person issued a citation for any of those offenses.

(3) Exclusions. Except as otherwise provided in

subsections (b)(5), (b)(6), (b)(8), (e), (e-5), and (e-6) of this Section, the court shall not order:

(A) the sealing or expungement of the records of

arrests or charges not initiated by arrest that result in an order of supervision for or conviction of: (i) any sexual offense committed against a minor; (ii) Section 11-501 of the Illinois Vehicle Code or a similar provision of a local ordinance; or (iii) Section 11-503 of the Illinois Vehicle Code or a similar provision of a local ordinance, unless the arrest or charge is for a misdemeanor violation of subsection (a) of Section 11-503 or a similar provision of a local ordinance, that occurred prior to the offender reaching the age of 25 years and the offender has no other conviction for violating Section 11-501 or 11-503 of the Illinois Vehicle Code or a similar provision of a local ordinance.

(B) the sealing or expungement of records of

minor traffic offenses (as defined in subsection (a)(1)(G)), unless the petitioner was arrested and released without charging.

(C) the sealing of the records of arrests or

charges not initiated by arrest which result in an order of supervision or a conviction for the following offenses:

(i) offenses included in Article 11 of the

Criminal Code of 1961 or the Criminal Code of 2012 or a similar provision of a local ordinance, except Section 11-14 of the Criminal Code of 1961 or the Criminal Code of 2012, or a similar provision of a local ordinance;

(ii) Section 11-1.50, 12-3.4, 12-15, 12-30,

26-5, or 48-1 of the Criminal Code of 1961 or the Criminal Code of 2012, or a similar provision of a local ordinance;

(iii) Sections 12-3.1 or 12-3.2 of the

Criminal Code of 1961 or the Criminal Code of 2012, or Section 125 of the Stalking No Contact Order Act, or Section 219 of the Civil No Contact Order Act, or a similar provision of a local ordinance;

(iv) offenses which are Class A misdemeanors

under the Humane Care for Animals Act; or

(v) any offense or attempted offense that

would subject a person to registration under the Sex Offender Registration Act.

(D) the sealing of the records of an arrest which

results in the petitioner being charged with a felony offense or records of a charge not initiated by arrest for a felony offense unless:

(i) the charge is amended to a misdemeanor

and is otherwise eligible to be sealed pursuant to subsection (c);

(ii) the charge is brought along with another

charge as a part of one case and the charge results in acquittal, dismissal, or conviction when the conviction was reversed or vacated, and another charge brought in the same case results in a disposition for a misdemeanor offense that is eligible to be sealed pursuant to subsection (c) or a disposition listed in paragraph (i), (iii), or (iv) of this subsection;

(iii) the charge results in first offender

probation as set forth in subsection (c)(2)(E);

(iv) the charge is for a felony offense

listed in subsection (c)(2)(F) or the charge is amended to a felony offense listed in subsection (c)(2)(F);

(v) the charge results in acquittal,

dismissal, or the petitioner's release without conviction; or

(vi) the charge results in a conviction, but

the conviction was reversed or vacated.

(b) Expungement.
(1) A petitioner may petition the circuit court to

expunge the records of his or her arrests and charges not initiated by arrest when each arrest or charge not initiated by arrest sought to be expunged resulted in: (i) acquittal, dismissal, or the petitioner's release without charging, unless excluded by subsection (a)(3)(B); (ii) a conviction which was vacated or reversed, unless excluded by subsection (a)(3)(B); (iii) an order of supervision and such supervision was successfully completed by the petitioner, unless excluded by subsection (a)(3)(A) or (a)(3)(B); or (iv) an order of qualified probation (as defined in subsection (a)(1)(J)) and such probation was successfully completed by the petitioner.

(1.5) When a petitioner seeks to have a record of

arrest expunged under this Section, and the offender has been convicted of a criminal offense, the State's Attorney may object to the expungement on the grounds that the records contain specific relevant information aside from the mere fact of the arrest.

(2) Time frame for filing a petition to expunge.
(A) When the arrest or charge not initiated by

arrest sought to be expunged resulted in an acquittal, dismissal, the petitioner's release without charging, or the reversal or vacation of a conviction, there is no waiting period to petition for the expungement of such records.

(B) When the arrest or charge not initiated by

arrest sought to be expunged resulted in an order of supervision, successfully completed by the petitioner, the following time frames will apply:

(i) Those arrests or charges that resulted in

orders of supervision under Section 3-707, 3-708, 3-710, or 5-401.3 of the Illinois Vehicle Code or a similar provision of a local ordinance, or under Section 11-1.50, 12-3.2, or 12-15 of the Criminal Code of 1961 or the Criminal Code of 2012, or a similar provision of a local ordinance, shall not be eligible for expungement until 5 years have passed following the satisfactory termination of the supervision.

(i-5) Those arrests or charges that resulted

in orders of supervision for a misdemeanor violation of subsection (a) of Section 11-503 of the Illinois Vehicle Code or a similar provision of a local ordinance, that occurred prior to the offender reaching the age of 25 years and the offender has no other conviction for violating Section 11-501 or 11-503 of the Illinois Vehicle Code or a similar provision of a local ordinance shall not be eligible for expungement until the petitioner has reached the age of 25 years.

(ii) Those arrests or charges that resulted

in orders of supervision for any other offenses shall not be eligible for expungement until 2 years have passed following the satisfactory termination of the supervision.

(C) When the arrest or charge not initiated by

arrest sought to be expunged resulted in an order of qualified probation, successfully completed by the petitioner, such records shall not be eligible for expungement until 5 years have passed following the satisfactory termination of the probation.

(3) Those records maintained by the Department for

persons arrested prior to their 17th birthday shall be expunged as provided in Section 5-915 of the Juvenile Court Act of 1987.

(4) Whenever a person has been arrested for or

convicted of any offense, in the name of a person whose identity he or she has stolen or otherwise come into possession of, the aggrieved person from whom the identity was stolen or otherwise obtained without authorization, upon learning of the person having been arrested using his or her identity, may, upon verified petition to the chief judge of the circuit wherein the arrest was made, have a court order entered nunc pro tunc by the Chief Judge to correct the arrest record, conviction record, if any, and all official records of the arresting authority, the Department, other criminal justice agencies, the prosecutor, and the trial court concerning such arrest, if any, by removing his or her name from all such records in connection with the arrest and conviction, if any, and by inserting in the records the name of the offender, if known or ascertainable, in lieu of the aggrieved's name. The records of the circuit court clerk shall be sealed until further order of the court upon good cause shown and the name of the aggrieved person obliterated on the official index required to be kept by the circuit court clerk under Section 16 of the Clerks of Courts Act, but the order shall not affect any index issued by the circuit court clerk before the entry of the order. Nothing in this Section shall limit the Department of State Police or other criminal justice agencies or prosecutors from listing under an offender's name the false names he or she has used.

(5) Whenever a person has been convicted of criminal

sexual assault, aggravated criminal sexual assault, predatory criminal sexual assault of a child, criminal sexual abuse, or aggravated criminal sexual abuse, the victim of that offense may request that the State's Attorney of the county in which the conviction occurred file a verified petition with the presiding trial judge at the petitioner's trial to have a court order entered to seal the records of the circuit court clerk in connection with the proceedings of the trial court concerning that offense. However, the records of the arresting authority and the Department of State Police concerning the offense shall not be sealed. The court, upon good cause shown, shall make the records of the circuit court clerk in connection with the proceedings of the trial court concerning the offense available for public inspection.

(6) If a conviction has been set aside on direct

review or on collateral attack and the court determines by clear and convincing evidence that the petitioner was factually innocent of the charge, the court that finds the petitioner factually innocent of the charge shall enter an expungement order for the conviction for which the petitioner has been determined to be innocent as provided in subsection (b) of Section 5-5-4 of the Unified Code of Corrections.

(7) Nothing in this Section shall prevent the

Department of State Police from maintaining all records of any person who is admitted to probation upon terms and conditions and who fulfills those terms and conditions pursuant to Section 10 of the Cannabis Control Act, Section 410 of the Illinois Controlled Substances Act, Section 70 of the Methamphetamine Control and Community Protection Act, Section 5-6-3.3 or 5-6-3.4 of the Unified Code of Corrections, Section 12-4.3 or subdivision (b)(1) of Section 12-3.05 of the Criminal Code of 1961 or the Criminal Code of 2012, Section 10-102 of the Illinois Alcoholism and Other Drug Dependency Act, Section 40-10 of the Alcoholism and Other Drug Abuse and Dependency Act, or Section 10 of the Steroid Control Act.

(8) If the petitioner has been granted a certificate

of innocence under Section 2-702 of the Code of Civil Procedure, the court that grants the certificate of innocence shall also enter an order expunging the conviction for which the petitioner has been determined to be innocent as provided in subsection (h) of Section 2-702 of the Code of Civil Procedure.

(c) Sealing.
(1) Applicability. Notwithstanding any other

provision of this Act to the contrary, and cumulative with any rights to expungement of criminal records, this subsection authorizes the sealing of criminal records of adults and of minors prosecuted as adults.

(2) Eligible Records. The following records may be

sealed:

(A) All arrests resulting in release without

charging;

(B) Arrests or charges not initiated by arrest

resulting in acquittal, dismissal, or conviction when the conviction was reversed or vacated, except as excluded by subsection (a)(3)(B);

(C) Arrests or charges not initiated by arrest

resulting in orders of supervision, including orders of supervision for municipal ordinance violations, successfully completed by the petitioner, unless excluded by subsection (a)(3);

(D) Arrests or charges not initiated by arrest

resulting in convictions, including convictions on municipal ordinance violations, unless excluded by subsection (a)(3);

(E) Arrests or charges not initiated by arrest

resulting in orders of first offender probation under Section 10 of the Cannabis Control Act, Section 410 of the Illinois Controlled Substances Act, Section 70 of the Methamphetamine Control and Community Protection Act, or Section 5-6-3.3 of the Unified Code of Corrections; and

(F) Arrests or charges not initiated by arrest

resulting in felony convictions for the following offenses:

(i) Class 4 felony convictions for:
Prostitution under Section 11-14 of the

Criminal Code of 1961 or the Criminal Code of 2012.

Possession of cannabis under Section 4 of

the Cannabis Control Act.

Possession of a controlled substance

under Section 402 of the Illinois Controlled Substances Act.

Offenses under the Methamphetamine

Precursor Control Act.

Offenses under the Steroid Control Act.
Theft under Section 16-1 of the Criminal

Code of 1961 or the Criminal Code of 2012.

Retail theft under Section 16A-3 or

paragraph (a) of 16-25 of the Criminal Code of 1961 or the Criminal Code of 2012.

Deceptive practices under Section 17-1 of

the Criminal Code of 1961 or the Criminal Code of 2012.

Forgery under Section 17-3 of the

Criminal Code of 1961 or the Criminal Code of 2012.

Possession of burglary tools under

Section 19-2 of the Criminal Code of 1961 or the Criminal Code of 2012.

(ii) Class 3 felony convictions for:
Theft under Section 16-1 of the Criminal

Code of 1961 or the Criminal Code of 2012.

Retail theft under Section 16A-3 or

paragraph (a) of 16-25 of the Criminal Code of 1961 or the Criminal Code of 2012.

Deceptive practices under Section 17-1 of

the Criminal Code of 1961 or the Criminal Code of 2012.

Forgery under Section 17-3 of the

Criminal Code of 1961 or the Criminal Code of 2012.

Possession with intent to manufacture or

deliver a controlled substance under Section 401 of the Illinois Controlled Substances Act.

(3) When Records Are Eligible to Be Sealed. Records

identified as eligible under subsection (c)(2) may be sealed as follows:

(A) Records identified as eligible under

subsection (c)(2)(A) and (c)(2)(B) may be sealed at any time.

(B) Except as otherwise provided in subparagraph

(E) of this paragraph (3), records identified as eligible under subsection (c)(2)(C) may be sealed 2 years after the termination of petitioner's last sentence (as defined in subsection (a)(1)(F)).

(C) Except as otherwise provided in subparagraph

(E) of this paragraph (3), records identified as eligible under subsections (c)(2)(D), (c)(2)(E), and (c)(2)(F) may be sealed 3 years after the termination of the petitioner's last sentence (as defined in subsection (a)(1)(F)).

(D) Records identified in subsection

(a)(3)(A)(iii) may be sealed after the petitioner has reached the age of 25 years.

(E) Records identified as eligible under

subsections (c)(2)(C), (c)(2)(D), (c)(2)(E), or (c)(2)(F) may be sealed upon termination of the petitioner's last sentence if the petitioner earned a high school diploma, associate's degree, career certificate, vocational technical certification, or bachelor's degree, or passed the high school level Test of General Educational Development, during the period of his or her sentence, aftercare release, or mandatory supervised release. This subparagraph shall apply only to a petitioner who has not completed the same educational goal prior to the period of his or her sentence, aftercare release, or mandatory supervised release. If a petition for sealing eligible records filed under this subparagraph is denied by the court, the time periods under subparagraph (B) or (C) shall apply to any subsequent petition for sealing filed by the petitioner.

(4) Subsequent felony convictions. A person may not

have subsequent felony conviction records sealed as provided in this subsection (c) if he or she is convicted of any felony offense after the date of the sealing of prior felony convictions as provided in this subsection (c). The court may, upon conviction for a subsequent felony offense, order the unsealing of prior felony conviction records previously ordered sealed by the court.

(5) Notice of eligibility for sealing. Upon entry of

a disposition for an eligible record under this subsection (c), the petitioner shall be informed by the court of the right to have the records sealed and the procedures for the sealing of the records.

(d) Procedure. The following procedures apply to expungement under subsections (b), (e), and (e-6) and sealing under subsections (c) and (e-5):
(1) Filing the petition. Upon becoming eligible to

petition for the expungement or sealing of records under this Section, the petitioner shall file a petition requesting the expungement or sealing of records with the clerk of the court where the arrests occurred or the charges were brought, or both. If arrests occurred or charges were brought in multiple jurisdictions, a petition must be filed in each such jurisdiction. The petitioner shall pay the applicable fee, except no fee shall be required if the petitioner has obtained a court order waiving fees under Supreme Court Rule 298 or it is otherwise waived.

(1.5) County fee waiver pilot program. In a county of

3,000,000 or more inhabitants, no fee shall be required to be paid by a petitioner if the records sought to be expunged or sealed were arrests resulting in release without charging or arrests or charges not initiated by arrest resulting in acquittal, dismissal, or conviction when the conviction was reversed or vacated, unless excluded by subsection (a)(3)(B). The provisions of this paragraph (1.5), other than this sentence, are inoperative on and after January 1, 2018 or one year after January 1, 2017 (the effective date of Public Act 99-881), whichever is later.

(2) Contents of petition. The petition shall be

verified and shall contain the petitioner's name, date of birth, current address and, for each arrest or charge not initiated by arrest sought to be sealed or expunged, the case number, the date of arrest (if any), the identity of the arresting authority, and such other information as the court may require. During the pendency of the proceeding, the petitioner shall promptly notify the circuit court clerk of any change of his or her address. If the petitioner has received a certificate of eligibility for sealing from the Prisoner Review Board under paragraph (10) of subsection (a) of Section 3-3-2 of the Unified Code of Corrections, the certificate shall be attached to the petition.

(3) Drug test. The petitioner must attach to the

petition proof that the petitioner has passed a test taken within 30 days before the filing of the petition showing the absence within his or her body of all illegal substances as defined by the Illinois Controlled Substances Act, the Methamphetamine Control and Community Protection Act, and the Cannabis Control Act if he or she is petitioning to:

(A) seal felony records under clause (c)(2)(E);
(B) seal felony records for a violation of the

Illinois Controlled Substances Act, the Methamphetamine Control and Community Protection Act, or the Cannabis Control Act under clause (c)(2)(F);

(C) seal felony records under subsection (e-5);

or

(D) expunge felony records of a qualified

probation under clause (b)(1)(iv).

(4) Service of petition. The circuit court clerk

shall promptly serve a copy of the petition and documentation to support the petition under subsection (e-5) or (e-6) on the State's Attorney or prosecutor charged with the duty of prosecuting the offense, the Department of State Police, the arresting agency and the chief legal officer of the unit of local government effecting the arrest.

(5) Objections.
(A) Any party entitled to notice of the petition

may file an objection to the petition. All objections shall be in writing, shall be filed with the circuit court clerk, and shall state with specificity the basis of the objection. Whenever a person who has been convicted of an offense is granted a pardon by the Governor which specifically authorizes expungement, an objection to the petition may not be filed.

(B) Objections to a petition to expunge or seal

must be filed within 60 days of the date of service of the petition.

(6) Entry of order.
(A) The Chief Judge of the circuit wherein the

charge was brought, any judge of that circuit designated by the Chief Judge, or in counties of less than 3,000,000 inhabitants, the presiding trial judge at the petitioner's trial, if any, shall rule on the petition to expunge or seal as set forth in this subsection (d)(6).

(B) Unless the State's Attorney or prosecutor,

the Department of State Police, the arresting agency, or the chief legal officer files an objection to the petition to expunge or seal within 60 days from the date of service of the petition, the court shall enter an order granting or denying the petition.

(7) Hearings. If an objection is filed, the court

shall set a date for a hearing and notify the petitioner and all parties entitled to notice of the petition of the hearing date at least 30 days prior to the hearing. Prior to the hearing, the State's Attorney shall consult with the Department as to the appropriateness of the relief sought in the petition to expunge or seal. At the hearing, the court shall hear evidence on whether the petition should or should not be granted, and shall grant or deny the petition to expunge or seal the records based on the evidence presented at the hearing. The court may consider the following:

(A) the strength of the evidence supporting the

defendant's conviction;

(B) the reasons for retention of the conviction

records by the State;

(C) the petitioner's age, criminal record

history, and employment history;

(D) the period of time between the petitioner's

arrest on the charge resulting in the conviction and the filing of the petition under this Section; and

(E) the specific adverse consequences the

petitioner may be subject to if the petition is denied.

(8) Service of order. After entering an order to

expunge or seal records, the court must provide copies of the order to the Department, in a form and manner prescribed by the Department, to the petitioner, to the State's Attorney or prosecutor charged with the duty of prosecuting the offense, to the arresting agency, to the chief legal officer of the unit of local government effecting the arrest, and to such other criminal justice agencies as may be ordered by the court.

(9) Implementation of order.
(A) Upon entry of an order to expunge records

pursuant to (b)(2)(A) or (b)(2)(B)(ii), or both:

(i) the records shall be expunged (as defined

in subsection (a)(1)(E)) by the arresting agency, the Department, and any other agency as ordered by the court, within 60 days of the date of service of the order, unless a motion to vacate, modify, or reconsider the order is filed pursuant to paragraph (12) of subsection (d) of this Section;

(ii) the records of the circuit court clerk

shall be impounded until further order of the court upon good cause shown and the name of the petitioner obliterated on the official index required to be kept by the circuit court clerk under Section 16 of the Clerks of Courts Act, but the order shall not affect any index issued by the circuit court clerk before the entry of the order; and

(iii) in response to an inquiry for expunged

records, the court, the Department, or the agency receiving such inquiry, shall reply as it does in response to inquiries when no records ever existed.

(B) Upon entry of an order to expunge records

pursuant to (b)(2)(B)(i) or (b)(2)(C), or both:

(i) the records shall be expunged (as defined

in subsection (a)(1)(E)) by the arresting agency and any other agency as ordered by the court, within 60 days of the date of service of the order, unless a motion to vacate, modify, or reconsider the order is filed pursuant to paragraph (12) of subsection (d) of this Section;

(ii) the records of the circuit court clerk

shall be impounded until further order of the court upon good cause shown and the name of the petitioner obliterated on the official index required to be kept by the circuit court clerk under Section 16 of the Clerks of Courts Act, but the order shall not affect any index issued by the circuit court clerk before the entry of the order;

(iii) the records shall be impounded by the

Department within 60 days of the date of service of the order as ordered by the court, unless a motion to vacate, modify, or reconsider the order is filed pursuant to paragraph (12) of subsection (d) of this Section;

(iv) records impounded by the Department may

be disseminated by the Department only as required by law or to the arresting authority, the State's Attorney, and the court upon a later arrest for the same or a similar offense or for the purpose of sentencing for any subsequent felony, and to the Department of Corrections upon conviction for any offense; and

(v) in response to an inquiry for such

records from anyone not authorized by law to access such records, the court, the Department, or the agency receiving such inquiry shall reply as it does in response to inquiries when no records ever existed.

(B-5) Upon entry of an order to expunge records

under subsection (e-6):

(i) the records shall be expunged (as defined

in subsection (a)(1)(E)) by the arresting agency and any other agency as ordered by the court, within 60 days of the date of service of the order, unless a motion to vacate, modify, or reconsider the order is filed under paragraph (12) of subsection (d) of this Section;

(ii) the records of the circuit court clerk

shall be impounded until further order of the court upon good cause shown and the name of the petitioner obliterated on the official index required to be kept by the circuit court clerk under Section 16 of the Clerks of Courts Act, but the order shall not affect any index issued by the circuit court clerk before the entry of the order;

(iii) the records shall be impounded by the

Department within 60 days of the date of service of the order as ordered by the court, unless a motion to vacate, modify, or reconsider the order is filed under paragraph (12) of subsection (d) of this Section;

(iv) records impounded by the Department may

be disseminated by the Department only as required by law or to the arresting authority, the State's Attorney, and the court upon a later arrest for the same or a similar offense or for the purpose of sentencing for any subsequent felony, and to the Department of Corrections upon conviction for any offense; and

(v) in response to an inquiry for these

records from anyone not authorized by law to access the records, the court, the Department, or the agency receiving the inquiry shall reply as it does in response to inquiries when no records ever existed.

(C) Upon entry of an order to seal records under

subsection (c), the arresting agency, any other agency as ordered by the court, the Department, and the court shall seal the records (as defined in subsection (a)(1)(K)). In response to an inquiry for such records, from anyone not authorized by law to access such records, the court, the Department, or the agency receiving such inquiry shall reply as it does in response to inquiries when no records ever existed.

(D) The Department shall send written notice to

the petitioner of its compliance with each order to expunge or seal records within 60 days of the date of service of that order or, if a motion to vacate, modify, or reconsider is filed, within 60 days of service of the order resolving the motion, if that order requires the Department to expunge or seal records. In the event of an appeal from the circuit court order, the Department shall send written notice to the petitioner of its compliance with an Appellate Court or Supreme Court judgment to expunge or seal records within 60 days of the issuance of the court's mandate. The notice is not required while any motion to vacate, modify, or reconsider, or any appeal or petition for discretionary appellate review, is pending.

(10) Fees. The Department may charge the petitioner

a fee equivalent to the cost of processing any order to expunge or seal records. Notwithstanding any provision of the Clerks of Courts Act to the contrary, the circuit court clerk may charge a fee equivalent to the cost associated with the sealing or expungement of records by the circuit court clerk. From the total filing fee collected for the petition to seal or expunge, the circuit court clerk shall deposit $10 into the Circuit Court Clerk Operation and Administrative Fund, to be used to offset the costs incurred by the circuit court clerk in performing the additional duties required to serve the petition to seal or expunge on all parties. The circuit court clerk shall collect and forward the Department of State Police portion of the fee to the Department and it shall be deposited in the State Police Services Fund.

(11) Final Order. No court order issued under the

expungement or sealing provisions of this Section shall become final for purposes of appeal until 30 days after service of the order on the petitioner and all parties entitled to notice of the petition.

(12) Motion to Vacate, Modify, or Reconsider. Under

Section 2-1203 of the Code of Civil Procedure, the petitioner or any party entitled to notice may file a motion to vacate, modify, or reconsider the order granting or denying the petition to expunge or seal within 60 days of service of the order. If filed more than 60 days after service of the order, a petition to vacate, modify, or reconsider shall comply with subsection (c) of Section 2-1401 of the Code of Civil Procedure. Upon filing of a motion to vacate, modify, or reconsider, notice of the motion shall be served upon the petitioner and all parties entitled to notice of the petition.

(13) Effect of Order. An order granting a petition

under the expungement or sealing provisions of this Section shall not be considered void because it fails to comply with the provisions of this Section or because of any error asserted in a motion to vacate, modify, or reconsider. The circuit court retains jurisdiction to determine whether the order is voidable and to vacate, modify, or reconsider its terms based on a motion filed under paragraph (12) of this subsection (d).

(14) Compliance with Order Granting Petition to Seal

Records. Unless a court has entered a stay of an order granting a petition to seal, all parties entitled to notice of the petition must fully comply with the terms of the order within 60 days of service of the order even if a party is seeking relief from the order through a motion filed under paragraph (12) of this subsection (d) or is appealing the order.

(15) Compliance with Order Granting Petition to

Expunge Records. While a party is seeking relief from the order granting the petition to expunge through a motion filed under paragraph (12) of this subsection (d) or is appealing the order, and unless a court has entered a stay of that order, the parties entitled to notice of the petition must seal, but need not expunge, the records until there is a final order on the motion for relief or, in the case of an appeal, the issuance of that court's mandate.

(16) The changes to this subsection (d) made by

Public Act 98-163 apply to all petitions pending on August 5, 2013 (the effective date of Public Act 98-163) and to all orders ruling on a petition to expunge or seal on or after August 5, 2013 (the effective date of Public Act 98-163).

(e) Whenever a person who has been convicted of an offense is granted a pardon by the Governor which specifically authorizes expungement, he or she may, upon verified petition to the Chief Judge of the circuit where the person had been convicted, any judge of the circuit designated by the Chief Judge, or in counties of less than 3,000,000 inhabitants, the presiding trial judge at the defendant's trial, have a court order entered expunging the record of arrest from the official records of the arresting authority and order that the records of the circuit court clerk and the Department be sealed until further order of the court upon good cause shown or as otherwise provided herein, and the name of the defendant obliterated from the official index requested to be kept by the circuit court clerk under Section 16 of the Clerks of Courts Act in connection with the arrest and conviction for the offense for which he or she had been pardoned but the order shall not affect any index issued by the circuit court clerk before the entry of the order. All records sealed by the Department may be disseminated by the Department only to the arresting authority, the State's Attorney, and the court upon a later arrest for the same or similar offense or for the purpose of sentencing for any subsequent felony. Upon conviction for any subsequent offense, the Department of Corrections shall have access to all sealed records of the Department pertaining to that individual. Upon entry of the order of expungement, the circuit court clerk shall promptly mail a copy of the order to the person who was pardoned.
(e-5) Whenever a person who has been convicted of an offense is granted a certificate of eligibility for sealing by the Prisoner Review Board which specifically authorizes sealing, he or she may, upon verified petition to the Chief Judge of the circuit where the person had been convicted, any judge of the circuit designated by the Chief Judge, or in counties of less than 3,000,000 inhabitants, the presiding trial judge at the petitioner's trial, have a court order entered sealing the record of arrest from the official records of the arresting authority and order that the records of the circuit court clerk and the Department be sealed until further order of the court upon good cause shown or as otherwise provided herein, and the name of the petitioner obliterated from the official index requested to be kept by the circuit court clerk under Section 16 of the Clerks of Courts Act in connection with the arrest and conviction for the offense for which he or she had been granted the certificate but the order shall not affect any index issued by the circuit court clerk before the entry of the order. All records sealed by the Department may be disseminated by the Department only as required by this Act or to the arresting authority, a law enforcement agency, the State's Attorney, and the court upon a later arrest for the same or similar offense or for the purpose of sentencing for any subsequent felony. Upon conviction for any subsequent offense, the Department of Corrections shall have access to all sealed records of the Department pertaining to that individual. Upon entry of the order of sealing, the circuit court clerk shall promptly mail a copy of the order to the person who was granted the certificate of eligibility for sealing.
(e-6) Whenever a person who has been convicted of an offense is granted a certificate of eligibility for expungement by the Prisoner Review Board which specifically authorizes expungement, he or she may, upon verified petition to the Chief Judge of the circuit where the person had been convicted, any judge of the circuit designated by the Chief Judge, or in counties of less than 3,000,000 inhabitants, the presiding trial judge at the petitioner's trial, have a court order entered expunging the record of arrest from the official records of the arresting authority and order that the records of the circuit court clerk and the Department be sealed until further order of the court upon good cause shown or as otherwise provided herein, and the name of the petitioner obliterated from the official index requested to be kept by the circuit court clerk under Section 16 of the Clerks of Courts Act in connection with the arrest and conviction for the offense for which he or she had been granted the certificate but the order shall not affect any index issued by the circuit court clerk before the entry of the order. All records sealed by the Department may be disseminated by the Department only as required by this Act or to the arresting authority, a law enforcement agency, the State's Attorney, and the court upon a later arrest for the same or similar offense or for the purpose of sentencing for any subsequent felony. Upon conviction for any subsequent offense, the Department of Corrections shall have access to all expunged records of the Department pertaining to that individual. Upon entry of the order of expungement, the circuit court clerk shall promptly mail a copy of the order to the person who was granted the certificate of eligibility for expungement.
(f) Subject to available funding, the Illinois Department of Corrections shall conduct a study of the impact of sealing, especially on employment and recidivism rates, utilizing a random sample of those who apply for the sealing of their criminal records under Public Act 93-211. At the request of the Illinois Department of Corrections, records of the Illinois Department of Employment Security shall be utilized as appropriate to assist in the study. The study shall not disclose any data in a manner that would allow the identification of any particular individual or employing unit. The study shall be made available to the General Assembly no later than September 1, 2010.
(Source: P.A. 99-78, eff. 7-20-15; 99-378, eff. 1-1-16; 99-385, eff. 1-1-16; 99-642, eff. 7-28-16; 99-697, eff. 7-29-16; 99-881, eff. 1-1-17; 100-201, eff. 8-18-17.)

(Text of Section from P.A. 100-282)
Sec. 5.2. Expungement, sealing and immediate sealing.
(a) General Provisions.
(1) Definitions. In this Act, words and phrases have

the meanings set forth in this subsection, except when a particular context clearly requires a different meaning.

(A) The following terms shall have the meanings

ascribed to them in the Unified Code of Corrections, 730 ILCS 5/5-1-2 through 5/5-1-22:

(i) Business Offense (730 ILCS 5/5-1-2),
(ii) Charge (730 ILCS 5/5-1-3),
(iii) Court (730 ILCS 5/5-1-6),
(iv) Defendant (730 ILCS 5/5-1-7),
(v) Felony (730 ILCS 5/5-1-9),
(vi) Imprisonment (730 ILCS 5/5-1-10),
(vii) Judgment (730 ILCS 5/5-1-12),
(viii) Misdemeanor (730 ILCS 5/5-1-14),
(ix) Offense (730 ILCS 5/5-1-15),
(x) Parole (730 ILCS 5/5-1-16),
(xi) Petty Offense (730 ILCS 5/5-1-17),
(xii) Probation (730 ILCS 5/5-1-18),
(xiii) Sentence (730 ILCS 5/5-1-19),
(xiv) Supervision (730 ILCS 5/5-1-21), and
(xv) Victim (730 ILCS 5/5-1-22).
(B) As used in this Section, "charge not

initiated by arrest" means a charge (as defined by 730 ILCS 5/5-1-3) brought against a defendant where the defendant is not arrested prior to or as a direct result of the charge.

(C) "Conviction" means a judgment of conviction

or sentence entered upon a plea of guilty or upon a verdict or finding of guilty of an offense, rendered by a legally constituted jury or by a court of competent jurisdiction authorized to try the case without a jury. An order of supervision successfully completed by the petitioner is not a conviction. An order of qualified probation (as defined in subsection (a)(1)(J)) successfully completed by the petitioner is not a conviction. An order of supervision or an order of qualified probation that is terminated unsatisfactorily is a conviction, unless the unsatisfactory termination is reversed, vacated, or modified and the judgment of conviction, if any, is reversed or vacated.

(D) "Criminal offense" means a petty offense,

business offense, misdemeanor, felony, or municipal ordinance violation (as defined in subsection (a)(1)(H)). As used in this Section, a minor traffic offense (as defined in subsection (a)(1)(G)) shall not be considered a criminal offense.

(E) "Expunge" means to physically destroy the

records or return them to the petitioner and to obliterate the petitioner's name from any official index or public record, or both. Nothing in this Act shall require the physical destruction of the circuit court file, but such records relating to arrests or charges, or both, ordered expunged shall be impounded as required by subsections (d)(9)(A)(ii) and (d)(9)(B)(ii).

(F) As used in this Section, "last sentence"

means the sentence, order of supervision, or order of qualified probation (as defined by subsection (a)(1)(J)), for a criminal offense (as defined by subsection (a)(1)(D)) that terminates last in time in any jurisdiction, regardless of whether the petitioner has included the criminal offense for which the sentence or order of supervision or qualified probation was imposed in his or her petition. If multiple sentences, orders of supervision, or orders of qualified probation terminate on the same day and are last in time, they shall be collectively considered the "last sentence" regardless of whether they were ordered to run concurrently.

(G) "Minor traffic offense" means a petty

offense, business offense, or Class C misdemeanor under the Illinois Vehicle Code or a similar provision of a municipal or local ordinance.

(H) "Municipal ordinance violation" means an

offense defined by a municipal or local ordinance that is criminal in nature and with which the petitioner was charged or for which the petitioner was arrested and released without charging.

(I) "Petitioner" means an adult or a minor

prosecuted as an adult who has applied for relief under this Section.

(J) "Qualified probation" means an order of

probation under Section 10 of the Cannabis Control Act, Section 410 of the Illinois Controlled Substances Act, Section 70 of the Methamphetamine Control and Community Protection Act, Section 5-6-3.3 or 5-6-3.4 of the Unified Code of Corrections, Section 12-4.3(b)(1) and (2) of the Criminal Code of 1961 (as those provisions existed before their deletion by Public Act 89-313), Section 10-102 of the Illinois Alcoholism and Other Drug Dependency Act, Section 40-10 of the Alcoholism and Other Drug Abuse and Dependency Act, or Section 10 of the Steroid Control Act. For the purpose of this Section, "successful completion" of an order of qualified probation under Section 10-102 of the Illinois Alcoholism and Other Drug Dependency Act and Section 40-10 of the Alcoholism and Other Drug Abuse and Dependency Act means that the probation was terminated satisfactorily and the judgment of conviction was vacated.

(K) "Seal" means to physically and electronically

maintain the records, unless the records would otherwise be destroyed due to age, but to make the records unavailable without a court order, subject to the exceptions in Sections 12 and 13 of this Act. The petitioner's name shall also be obliterated from the official index required to be kept by the circuit court clerk under Section 16 of the Clerks of Courts Act, but any index issued by the circuit court clerk before the entry of the order to seal shall not be affected.

(L) "Sexual offense committed against a minor"

includes but is not limited to the offenses of indecent solicitation of a child or criminal sexual abuse when the victim of such offense is under 18 years of age.

(M) "Terminate" as it relates to a sentence or

order of supervision or qualified probation includes either satisfactory or unsatisfactory termination of the sentence, unless otherwise specified in this Section.

(2) Minor Traffic Offenses. Orders of supervision or

convictions for minor traffic offenses shall not affect a petitioner's eligibility to expunge or seal records pursuant to this Section.

(2.5) Commencing 180 days after July 29, 2016 (the

effective date of Public Act 99-697), the law enforcement agency issuing the citation shall automatically expunge, on or before January 1 and July 1 of each year, the law enforcement records of a person found to have committed a civil law violation of subsection (a) of Section 4 of the Cannabis Control Act or subsection (c) of Section 3.5 of the Drug Paraphernalia Control Act in the law enforcement agency's possession or control and which contains the final satisfactory disposition which pertain to the person issued a citation for that offense. The law enforcement agency shall provide by rule the process for access, review, and to confirm the automatic expungement by the law enforcement agency issuing the citation. Commencing 180 days after July 29, 2016 (the effective date of Public Act 99-697), the clerk of the circuit court shall expunge, upon order of the court, or in the absence of a court order on or before January 1 and July 1 of each year, the court records of a person found in the circuit court to have committed a civil law violation of subsection (a) of Section 4 of the Cannabis Control Act or subsection (c) of Section 3.5 of the Drug Paraphernalia Control Act in the clerk's possession or control and which contains the final satisfactory disposition which pertain to the person issued a citation for any of those offenses.

(3) Exclusions. Except as otherwise provided in

subsections (b)(5), (b)(6), (b)(8), (e), (e-5), and (e-6) of this Section, the court shall not order:

(A) the sealing or expungement of the records of

arrests or charges not initiated by arrest that result in an order of supervision for or conviction of: (i) any sexual offense committed against a minor; (ii) Section 11-501 of the Illinois Vehicle Code or a similar provision of a local ordinance; or (iii) Section 11-503 of the Illinois Vehicle Code or a similar provision of a local ordinance, unless the arrest or charge is for a misdemeanor violation of subsection (a) of Section 11-503 or a similar provision of a local ordinance, that occurred prior to the offender reaching the age of 25 years and the offender has no other conviction for violating Section 11-501 or 11-503 of the Illinois Vehicle Code or a similar provision of a local ordinance.

(B) the sealing or expungement of records of

minor traffic offenses (as defined in subsection (a)(1)(G)), unless the petitioner was arrested and released without charging.

(C) the sealing of the records of arrests or

charges not initiated by arrest which result in an order of supervision or a conviction for the following offenses:

(i) offenses included in Article 11 of the

Criminal Code of 1961 or the Criminal Code of 2012 or a similar provision of a local ordinance, except Section 11-14 of the Criminal Code of 1961 or the Criminal Code of 2012, or a similar provision of a local ordinance;

(ii) Section 11-1.50, 12-3.4, 12-15, 12-30,

26-5, or 48-1 of the Criminal Code of 1961 or the Criminal Code of 2012, or a similar provision of a local ordinance;

(iii) Sections 12-3.1 or 12-3.2 of the

Criminal Code of 1961 or the Criminal Code of 2012, or Section 125 of the Stalking No Contact Order Act, or Section 219 of the Civil No Contact Order Act, or a similar provision of a local ordinance;

(iv) offenses which are Class A misdemeanors

under the Humane Care for Animals Act; or

(v) any offense or attempted offense that

would subject a person to registration under the Sex Offender Registration Act.

(D) the sealing of the records of an arrest which

results in the petitioner being charged with a felony offense or records of a charge not initiated by arrest for a felony offense unless:

(i) the charge is amended to a misdemeanor

and is otherwise eligible to be sealed pursuant to subsection (c);

(ii) the charge is brought along with another

charge as a part of one case and the charge results in acquittal, dismissal, or conviction when the conviction was reversed or vacated, and another charge brought in the same case results in a disposition for a misdemeanor offense that is eligible to be sealed pursuant to subsection (c) or a disposition listed in paragraph (i), (iii), or (iv) of this subsection;

(iii) the charge results in first offender

probation as set forth in subsection (c)(2)(E);

(iv) the charge is for a felony offense

listed in subsection (c)(2)(F) or the charge is amended to a felony offense listed in subsection (c)(2)(F);

(v) the charge results in acquittal,

dismissal, or the petitioner's release without conviction; or

(vi) the charge results in a conviction, but

the conviction was reversed or vacated.

(b) Expungement.
(1) A petitioner may petition the circuit court to

expunge the records of his or her arrests and charges not initiated by arrest when each arrest or charge not initiated by arrest sought to be expunged resulted in: (i) acquittal, dismissal, or the petitioner's release without charging, unless excluded by subsection (a)(3)(B); (ii) a conviction which was vacated or reversed, unless excluded by subsection (a)(3)(B); (iii) an order of supervision and such supervision was successfully completed by the petitioner, unless excluded by subsection (a)(3)(A) or (a)(3)(B); or (iv) an order of qualified probation (as defined in subsection (a)(1)(J)) and such probation was successfully completed by the petitioner.

(1.5) When a petitioner seeks to have a record of

arrest expunged under this Section, and the offender has been convicted of a criminal offense, the State's Attorney may object to the expungement on the grounds that the records contain specific relevant information aside from the mere fact of the arrest.

(2) Time frame for filing a petition to expunge.
(A) When the arrest or charge not initiated by

arrest sought to be expunged resulted in an acquittal, dismissal, the petitioner's release without charging, or the reversal or vacation of a conviction, there is no waiting period to petition for the expungement of such records.

(B) When the arrest or charge not initiated by

arrest sought to be expunged resulted in an order of supervision, successfully completed by the petitioner, the following time frames will apply:

(i) Those arrests or charges that resulted in

orders of supervision under Section 3-707, 3-708, 3-710, or 5-401.3 of the Illinois Vehicle Code or a similar provision of a local ordinance, or under Section 11-1.50, 12-3.2, or 12-15 of the Criminal Code of 1961 or the Criminal Code of 2012, or a similar provision of a local ordinance, shall not be eligible for expungement until 5 years have passed following the satisfactory termination of the supervision.

(i-5) Those arrests or charges that resulted

in orders of supervision for a misdemeanor violation of subsection (a) of Section 11-503 of the Illinois Vehicle Code or a similar provision of a local ordinance, that occurred prior to the offender reaching the age of 25 years and the offender has no other conviction for violating Section 11-501 or 11-503 of the Illinois Vehicle Code or a similar provision of a local ordinance shall not be eligible for expungement until the petitioner has reached the age of 25 years.

(ii) Those arrests or charges that resulted

in orders of supervision for any other offenses shall not be eligible for expungement until 2 years have passed following the satisfactory termination of the supervision.

(C) When the arrest or charge not initiated by

arrest sought to be expunged resulted in an order of qualified probation, successfully completed by the petitioner, such records shall not be eligible for expungement until 5 years have passed following the satisfactory termination of the probation.

(3) Those records maintained by the Department for

persons arrested prior to their 17th birthday shall be expunged as provided in Section 5-915 of the Juvenile Court Act of 1987.

(4) Whenever a person has been arrested for or

convicted of any offense, in the name of a person whose identity he or she has stolen or otherwise come into possession of, the aggrieved person from whom the identity was stolen or otherwise obtained without authorization, upon learning of the person having been arrested using his or her identity, may, upon verified petition to the chief judge of the circuit wherein the arrest was made, have a court order entered nunc pro tunc by the Chief Judge to correct the arrest record, conviction record, if any, and all official records of the arresting authority, the Department, other criminal justice agencies, the prosecutor, and the trial court concerning such arrest, if any, by removing his or her name from all such records in connection with the arrest and conviction, if any, and by inserting in the records the name of the offender, if known or ascertainable, in lieu of the aggrieved's name. The records of the circuit court clerk shall be sealed until further order of the court upon good cause shown and the name of the aggrieved person obliterated on the official index required to be kept by the circuit court clerk under Section 16 of the Clerks of Courts Act, but the order shall not affect any index issued by the circuit court clerk before the entry of the order. Nothing in this Section shall limit the Department of State Police or other criminal justice agencies or prosecutors from listing under an offender's name the false names he or she has used.

(5) Whenever a person has been convicted of criminal

sexual assault, aggravated criminal sexual assault, predatory criminal sexual assault of a child, criminal sexual abuse, or aggravated criminal sexual abuse, the victim of that offense may request that the State's Attorney of the county in which the conviction occurred file a verified petition with the presiding trial judge at the petitioner's trial to have a court order entered to seal the records of the circuit court clerk in connection with the proceedings of the trial court concerning that offense. However, the records of the arresting authority and the Department of State Police concerning the offense shall not be sealed. The court, upon good cause shown, shall make the records of the circuit court clerk in connection with the proceedings of the trial court concerning the offense available for public inspection.

(6) If a conviction has been set aside on direct

review or on collateral attack and the court determines by clear and convincing evidence that the petitioner was factually innocent of the charge, the court that finds the petitioner factually innocent of the charge shall enter an expungement order for the conviction for which the petitioner has been determined to be innocent as provided in subsection (b) of Section 5-5-4 of the Unified Code of Corrections.

(7) Nothing in this Section shall prevent the

Department of State Police from maintaining all records of any person who is admitted to probation upon terms and conditions and who fulfills those terms and conditions pursuant to Section 10 of the Cannabis Control Act, Section 410 of the Illinois Controlled Substances Act, Section 70 of the Methamphetamine Control and Community Protection Act, Section 5-6-3.3 or 5-6-3.4 of the Unified Code of Corrections, Section 12-4.3 or subdivision (b)(1) of Section 12-3.05 of the Criminal Code of 1961 or the Criminal Code of 2012, Section 10-102 of the Illinois Alcoholism and Other Drug Dependency Act, Section 40-10 of the Alcoholism and Other Drug Abuse and Dependency Act, or Section 10 of the Steroid Control Act.

(8) If the petitioner has been granted a certificate

of innocence under Section 2-702 of the Code of Civil Procedure, the court that grants the certificate of innocence shall also enter an order expunging the conviction for which the petitioner has been determined to be innocent as provided in subsection (h) of Section 2-702 of the Code of Civil Procedure.

(c) Sealing.
(1) Applicability. Notwithstanding any other

provision of this Act to the contrary, and cumulative with any rights to expungement of criminal records, this subsection authorizes the sealing of criminal records of adults and of minors prosecuted as adults. Subsection (g) of this Section provides for immediate sealing of certain records.

(2) Eligible Records. The following records may be

sealed:

(A) All arrests resulting in release without

charging;

(B) Arrests or charges not initiated by arrest

resulting in acquittal, dismissal, or conviction when the conviction was reversed or vacated, except as excluded by subsection (a)(3)(B);

(C) Arrests or charges not initiated by arrest

resulting in orders of supervision, including orders of supervision for municipal ordinance violations, successfully completed by the petitioner, unless excluded by subsection (a)(3);

(D) Arrests or charges not initiated by arrest

resulting in convictions, including convictions on municipal ordinance violations, unless excluded by subsection (a)(3);

(E) Arrests or charges not initiated by arrest

resulting in orders of first offender probation under Section 10 of the Cannabis Control Act, Section 410 of the Illinois Controlled Substances Act, Section 70 of the Methamphetamine Control and Community Protection Act, or Section 5-6-3.3 of the Unified Code of Corrections; and

(F) Arrests or charges not initiated by arrest

resulting in felony convictions for the following offenses:

(i) Class 4 felony convictions for:
Prostitution under Section 11-14 of the

Criminal Code of 1961 or the Criminal Code of 2012.

Possession of cannabis under Section 4 of

the Cannabis Control Act.

Possession of a controlled substance

under Section 402 of the Illinois Controlled Substances Act.

Offenses under the Methamphetamine

Precursor Control Act.

Offenses under the Steroid Control Act.
Theft under Section 16-1 of the Criminal

Code of 1961 or the Criminal Code of 2012.

Retail theft under Section 16A-3 or

paragraph (a) of 16-25 of the Criminal Code of 1961 or the Criminal Code of 2012.

Deceptive practices under Section 17-1 of

the Criminal Code of 1961 or the Criminal Code of 2012.

Forgery under Section 17-3 of the

Criminal Code of 1961 or the Criminal Code of 2012.

Possession of burglary tools under

Section 19-2 of the Criminal Code of 1961 or the Criminal Code of 2012.

(ii) Class 3 felony convictions for:
Theft under Section 16-1 of the Criminal

Code of 1961 or the Criminal Code of 2012.

Retail theft under Section 16A-3 or

paragraph (a) of 16-25 of the Criminal Code of 1961 or the Criminal Code of 2012.

Deceptive practices under Section 17-1 of

the Criminal Code of 1961 or the Criminal Code of 2012.

Forgery under Section 17-3 of the

Criminal Code of 1961 or the Criminal Code of 2012.

Possession with intent to manufacture or

deliver a controlled substance under Section 401 of the Illinois Controlled Substances Act.

(3) When Records Are Eligible to Be Sealed. Records

identified as eligible under subsection (c)(2) may be sealed as follows:

(A) Records identified as eligible under

subsection (c)(2)(A) and (c)(2)(B) may be sealed at any time.

(B) Except as otherwise provided in subparagraph

(E) of this paragraph (3), records identified as eligible under subsection (c)(2)(C) may be sealed 2 years after the termination of petitioner's last sentence (as defined in subsection (a)(1)(F)).

(C) Except as otherwise provided in subparagraph

(E) of this paragraph (3), records identified as eligible under subsections (c)(2)(D), (c)(2)(E), and (c)(2)(F) may be sealed 3 years after the termination of the petitioner's last sentence (as defined in subsection (a)(1)(F)).

(D) Records identified in subsection

(a)(3)(A)(iii) may be sealed after the petitioner has reached the age of 25 years.

(E) Records identified as eligible under

subsections (c)(2)(C), (c)(2)(D), (c)(2)(E), or (c)(2)(F) may be sealed upon termination of the petitioner's last sentence if the petitioner earned a high school diploma, associate's degree, career certificate, vocational technical certification, or bachelor's degree, or passed the high school level Test of General Educational Development, during the period of his or her sentence, aftercare release, or mandatory supervised release. This subparagraph shall apply only to a petitioner who has not completed the same educational goal prior to the period of his or her sentence, aftercare release, or mandatory supervised release. If a petition for sealing eligible records filed under this subparagraph is denied by the court, the time periods under subparagraph (B) or (C) shall apply to any subsequent petition for sealing filed by the petitioner.

(4) Subsequent felony convictions. A person may not

have subsequent felony conviction records sealed as provided in this subsection (c) if he or she is convicted of any felony offense after the date of the sealing of prior felony convictions as provided in this subsection (c). The court may, upon conviction for a subsequent felony offense, order the unsealing of prior felony conviction records previously ordered sealed by the court.

(5) Notice of eligibility for sealing. Upon entry of

a disposition for an eligible record under this subsection (c), the petitioner shall be informed by the court of the right to have the records sealed and the procedures for the sealing of the records.

(d) Procedure. The following procedures apply to expungement under subsections (b), (e), and (e-6) and sealing under subsections (c) and (e-5):
(1) Filing the petition. Upon becoming eligible to

petition for the expungement or sealing of records under this Section, the petitioner shall file a petition requesting the expungement or sealing of records with the clerk of the court where the arrests occurred or the charges were brought, or both. If arrests occurred or charges were brought in multiple jurisdictions, a petition must be filed in each such jurisdiction. The petitioner shall pay the applicable fee, except no fee shall be required if the petitioner has obtained a court order waiving fees under Supreme Court Rule 298 or it is otherwise waived.

(1.5) County fee waiver pilot program. In a county of

3,000,000 or more inhabitants, no fee shall be required to be paid by a petitioner if the records sought to be expunged or sealed were arrests resulting in release without charging or arrests or charges not initiated by arrest resulting in acquittal, dismissal, or conviction when the conviction was reversed or vacated, unless excluded by subsection (a)(3)(B). The provisions of this paragraph (1.5), other than this sentence, are inoperative on and after January 1, 2018 or one year after January 1, 2017 (the effective date of Public Act 99-881), whichever is later.

(2) Contents of petition. The petition shall be

verified and shall contain the petitioner's name, date of birth, current address and, for each arrest or charge not initiated by arrest sought to be sealed or expunged, the case number, the date of arrest (if any), the identity of the arresting authority, and such other information as the court may require. During the pendency of the proceeding, the petitioner shall promptly notify the circuit court clerk of any change of his or her address. If the petitioner has received a certificate of eligibility for sealing from the Prisoner Review Board under paragraph (10) of subsection (a) of Section 3-3-2 of the Unified Code of Corrections, the certificate shall be attached to the petition.

(3) Drug test. The petitioner must attach to the

petition proof that the petitioner has passed a test taken within 30 days before the filing of the petition showing the absence within his or her body of all illegal substances as defined by the Illinois Controlled Substances Act, the Methamphetamine Control and Community Protection Act, and the Cannabis Control Act if he or she is petitioning to:

(A) seal felony records under clause (c)(2)(E);
(B) seal felony records for a violation of the

Illinois Controlled Substances Act, the Methamphetamine Control and Community Protection Act, or the Cannabis Control Act under clause (c)(2)(F);

(C) seal felony records under subsection (e-5);

or

(D) expunge felony records of a qualified

probation under clause (b)(1)(iv).

(4) Service of petition. The circuit court clerk

shall promptly serve a copy of the petition and documentation to support the petition under subsection (e-5) or (e-6) on the State's Attorney or prosecutor charged with the duty of prosecuting the offense, the Department of State Police, the arresting agency and the chief legal officer of the unit of local government effecting the arrest.

(5) Objections.
(A) Any party entitled to notice of the petition

may file an objection to the petition. All objections shall be in writing, shall be filed with the circuit court clerk, and shall state with specificity the basis of the objection. Whenever a person who has been convicted of an offense is granted a pardon by the Governor which specifically authorizes expungement, an objection to the petition may not be filed.

(B) Objections to a petition to expunge or seal

must be filed within 60 days of the date of service of the petition.

(6) Entry of order.
(A) The Chief Judge of the circuit wherein the

charge was brought, any judge of that circuit designated by the Chief Judge, or in counties of less than 3,000,000 inhabitants, the presiding trial judge at the petitioner's trial, if any, shall rule on the petition to expunge or seal as set forth in this subsection (d)(6).

(B) Unless the State's Attorney or prosecutor,

the Department of State Police, the arresting agency, or the chief legal officer files an objection to the petition to expunge or seal within 60 days from the date of service of the petition, the court shall enter an order granting or denying the petition.

(7) Hearings. If an objection is filed, the court

shall set a date for a hearing and notify the petitioner and all parties entitled to notice of the petition of the hearing date at least 30 days prior to the hearing. Prior to the hearing, the State's Attorney shall consult with the Department as to the appropriateness of the relief sought in the petition to expunge or seal. At the hearing, the court shall hear evidence on whether the petition should or should not be granted, and shall grant or deny the petition to expunge or seal the records based on the evidence presented at the hearing. The court may consider the following:

(A) the strength of the evidence supporting the

defendant's conviction;

(B) the reasons for retention of the conviction

records by the State;

(C) the petitioner's age, criminal record

history, and employment history;

(D) the period of time between the petitioner's

arrest on the charge resulting in the conviction and the filing of the petition under this Section; and

(E) the specific adverse consequences the

petitioner may be subject to if the petition is denied.

(8) Service of order. After entering an order to

expunge or seal records, the court must provide copies of the order to the Department, in a form and manner prescribed by the Department, to the petitioner, to the State's Attorney or prosecutor charged with the duty of prosecuting the offense, to the arresting agency, to the chief legal officer of the unit of local government effecting the arrest, and to such other criminal justice agencies as may be ordered by the court.

(9) Implementation of order.
(A) Upon entry of an order to expunge records

pursuant to (b)(2)(A) or (b)(2)(B)(ii), or both:

(i) the records shall be expunged (as defined

in subsection (a)(1)(E)) by the arresting agency, the Department, and any other agency as ordered by the court, within 60 days of the date of service of the order, unless a motion to vacate, modify, or reconsider the order is filed pursuant to paragraph (12) of subsection (d) of this Section;

(ii) the records of the circuit court clerk

shall be impounded until further order of the court upon good cause shown and the name of the petitioner obliterated on the official index required to be kept by the circuit court clerk under Section 16 of the Clerks of Courts Act, but the order shall not affect any index issued by the circuit court clerk before the entry of the order; and

(iii) in response to an inquiry for expunged

records, the court, the Department, or the agency receiving such inquiry, shall reply as it does in response to inquiries when no records ever existed.

(B) Upon entry of an order to expunge records

pursuant to (b)(2)(B)(i) or (b)(2)(C), or both:

(i) the records shall be expunged (as defined

in subsection (a)(1)(E)) by the arresting agency and any other agency as ordered by the court, within 60 days of the date of service of the order, unless a motion to vacate, modify, or reconsider the order is filed pursuant to paragraph (12) of subsection (d) of this Section;

(ii) the records of the circuit court clerk

shall be impounded until further order of the court upon good cause shown and the name of the petitioner obliterated on the official index required to be kept by the circuit court clerk under Section 16 of the Clerks of Courts Act, but the order shall not affect any index issued by the circuit court clerk before the entry of the order;

(iii) the records shall be impounded by the

Department within 60 days of the date of service of the order as ordered by the court, unless a motion to vacate, modify, or reconsider the order is filed pursuant to paragraph (12) of subsection (d) of this Section;

(iv) records impounded by the Department may

be disseminated by the Department only as required by law or to the arresting authority, the State's Attorney, and the court upon a later arrest for the same or a similar offense or for the purpose of sentencing for any subsequent felony, and to the Department of Corrections upon conviction for any offense; and

(v) in response to an inquiry for such

records from anyone not authorized by law to access such records, the court, the Department, or the agency receiving such inquiry shall reply as it does in response to inquiries when no records ever existed.

(B-5) Upon entry of an order to expunge records

under subsection (e-6):

(i) the records shall be expunged (as defined

in subsection (a)(1)(E)) by the arresting agency and any other agency as ordered by the court, within 60 days of the date of service of the order, unless a motion to vacate, modify, or reconsider the order is filed under paragraph (12) of subsection (d) of this Section;

(ii) the records of the circuit court clerk

shall be impounded until further order of the court upon good cause shown and the name of the petitioner obliterated on the official index required to be kept by the circuit court clerk under Section 16 of the Clerks of Courts Act, but the order shall not affect any index issued by the circuit court clerk before the entry of the order;

(iii) the records shall be impounded by the

Department within 60 days of the date of service of the order as ordered by the court, unless a motion to vacate, modify, or reconsider the order is filed under paragraph (12) of subsection (d) of this Section;

(iv) records impounded by the Department may

be disseminated by the Department only as required by law or to the arresting authority, the State's Attorney, and the court upon a later arrest for the same or a similar offense or for the purpose of sentencing for any subsequent felony, and to the Department of Corrections upon conviction for any offense; and

(v) in response to an inquiry for these

records from anyone not authorized by law to access the records, the court, the Department, or the agency receiving the inquiry shall reply as it does in response to inquiries when no records ever existed.

(C) Upon entry of an order to seal records under

subsection (c), the arresting agency, any other agency as ordered by the court, the Department, and the court shall seal the records (as defined in subsection (a)(1)(K)). In response to an inquiry for such records, from anyone not authorized by law to access such records, the court, the Department, or the agency receiving such inquiry shall reply as it does in response to inquiries when no records ever existed.

(D) The Department shall send written notice to

the petitioner of its compliance with each order to expunge or seal records within 60 days of the date of service of that order or, if a motion to vacate, modify, or reconsider is filed, within 60 days of service of the order resolving the motion, if that order requires the Department to expunge or seal records. In the event of an appeal from the circuit court order, the Department shall send written notice to the petitioner of its compliance with an Appellate Court or Supreme Court judgment to expunge or seal records within 60 days of the issuance of the court's mandate. The notice is not required while any motion to vacate, modify, or reconsider, or any appeal or petition for discretionary appellate review, is pending.

(10) Fees. The Department may charge the petitioner

a fee equivalent to the cost of processing any order to expunge or seal records. Notwithstanding any provision of the Clerks of Courts Act to the contrary, the circuit court clerk may charge a fee equivalent to the cost associated with the sealing or expungement of records by the circuit court clerk. From the total filing fee collected for the petition to seal or expunge, the circuit court clerk shall deposit $10 into the Circuit Court Clerk Operation and Administrative Fund, to be used to offset the costs incurred by the circuit court clerk in performing the additional duties required to serve the petition to seal or expunge on all parties. The circuit court clerk shall collect and forward the Department of State Police portion of the fee to the Department and it shall be deposited in the State Police Services Fund.

(11) Final Order. No court order issued under the

expungement or sealing provisions of this Section shall become final for purposes of appeal until 30 days after service of the order on the petitioner and all parties entitled to notice of the petition.

(12) Motion to Vacate, Modify, or Reconsider. Under

Section 2-1203 of the Code of Civil Procedure, the petitioner or any party entitled to notice may file a motion to vacate, modify, or reconsider the order granting or denying the petition to expunge or seal within 60 days of service of the order. If filed more than 60 days after service of the order, a petition to vacate, modify, or reconsider shall comply with subsection (c) of Section 2-1401 of the Code of Civil Procedure. Upon filing of a motion to vacate, modify, or reconsider, notice of the motion shall be served upon the petitioner and all parties entitled to notice of the petition.

(13) Effect of Order. An order granting a petition

under the expungement or sealing provisions of this Section shall not be considered void because it fails to comply with the provisions of this Section or because of any error asserted in a motion to vacate, modify, or reconsider. The circuit court retains jurisdiction to determine whether the order is voidable and to vacate, modify, or reconsider its terms based on a motion filed under paragraph (12) of this subsection (d).

(14) Compliance with Order Granting Petition to Seal

Records. Unless a court has entered a stay of an order granting a petition to seal, all parties entitled to notice of the petition must fully comply with the terms of the order within 60 days of service of the order even if a party is seeking relief from the order through a motion filed under paragraph (12) of this subsection (d) or is appealing the order.

(15) Compliance with Order Granting Petition to

Expunge Records. While a party is seeking relief from the order granting the petition to expunge through a motion filed under paragraph (12) of this subsection (d) or is appealing the order, and unless a court has entered a stay of that order, the parties entitled to notice of the petition must seal, but need not expunge, the records until there is a final order on the motion for relief or, in the case of an appeal, the issuance of that court's mandate.

(16) The changes to this subsection (d) made by

Public Act 98-163 apply to all petitions pending on August 5, 2013 (the effective date of Public Act 98-163) and to all orders ruling on a petition to expunge or seal on or after August 5, 2013 (the effective date of Public Act 98-163).

(e) Whenever a person who has been convicted of an offense is granted a pardon by the Governor which specifically authorizes expungement, he or she may, upon verified petition to the Chief Judge of the circuit where the person had been convicted, any judge of the circuit designated by the Chief Judge, or in counties of less than 3,000,000 inhabitants, the presiding trial judge at the defendant's trial, have a court order entered expunging the record of arrest from the official records of the arresting authority and order that the records of the circuit court clerk and the Department be sealed until further order of the court upon good cause shown or as otherwise provided herein, and the name of the defendant obliterated from the official index requested to be kept by the circuit court clerk under Section 16 of the Clerks of Courts Act in connection with the arrest and conviction for the offense for which he or she had been pardoned but the order shall not affect any index issued by the circuit court clerk before the entry of the order. All records sealed by the Department may be disseminated by the Department only to the arresting authority, the State's Attorney, and the court upon a later arrest for the same or similar offense or for the purpose of sentencing for any subsequent felony. Upon conviction for any subsequent offense, the Department of Corrections shall have access to all sealed records of the Department pertaining to that individual. Upon entry of the order of expungement, the circuit court clerk shall promptly mail a copy of the order to the person who was pardoned.
(e-5) Whenever a person who has been convicted of an offense is granted a certificate of eligibility for sealing by the Prisoner Review Board which specifically authorizes sealing, he or she may, upon verified petition to the Chief Judge of the circuit where the person had been convicted, any judge of the circuit designated by the Chief Judge, or in counties of less than 3,000,000 inhabitants, the presiding trial judge at the petitioner's trial, have a court order entered sealing the record of arrest from the official records of the arresting authority and order that the records of the circuit court clerk and the Department be sealed until further order of the court upon good cause shown or as otherwise provided herein, and the name of the petitioner obliterated from the official index requested to be kept by the circuit court clerk under Section 16 of the Clerks of Courts Act in connection with the arrest and conviction for the offense for which he or she had been granted the certificate but the order shall not affect any index issued by the circuit court clerk before the entry of the order. All records sealed by the Department may be disseminated by the Department only as required by this Act or to the arresting authority, a law enforcement agency, the State's Attorney, and the court upon a later arrest for the same or similar offense or for the purpose of sentencing for any subsequent felony. Upon conviction for any subsequent offense, the Department of Corrections shall have access to all sealed records of the Department pertaining to that individual. Upon entry of the order of sealing, the circuit court clerk shall promptly mail a copy of the order to the person who was granted the certificate of eligibility for sealing.
(e-6) Whenever a person who has been convicted of an offense is granted a certificate of eligibility for expungement by the Prisoner Review Board which specifically authorizes expungement, he or she may, upon verified petition to the Chief Judge of the circuit where the person had been convicted, any judge of the circuit designated by the Chief Judge, or in counties of less than 3,000,000 inhabitants, the presiding trial judge at the petitioner's trial, have a court order entered expunging the record of arrest from the official records of the arresting authority and order that the records of the circuit court clerk and the Department be sealed until further order of the court upon good cause shown or as otherwise provided herein, and the name of the petitioner obliterated from the official index requested to be kept by the circuit court clerk under Section 16 of the Clerks of Courts Act in connection with the arrest and conviction for the offense for which he or she had been granted the certificate but the order shall not affect any index issued by the circuit court clerk before the entry of the order. All records sealed by the Department may be disseminated by the Department only as required by this Act or to the arresting authority, a law enforcement agency, the State's Attorney, and the court upon a later arrest for the same or similar offense or for the purpose of sentencing for any subsequent felony. Upon conviction for any subsequent offense, the Department of Corrections shall have access to all expunged records of the Department pertaining to that individual. Upon entry of the order of expungement, the circuit court clerk shall promptly mail a copy of the order to the person who was granted the certificate of eligibility for expungement.
(f) Subject to available funding, the Illinois Department of Corrections shall conduct a study of the impact of sealing, especially on employment and recidivism rates, utilizing a random sample of those who apply for the sealing of their criminal records under Public Act 93-211. At the request of the Illinois Department of Corrections, records of the Illinois Department of Employment Security shall be utilized as appropriate to assist in the study. The study shall not disclose any data in a manner that would allow the identification of any particular individual or employing unit. The study shall be made available to the General Assembly no later than September 1, 2010.
(g) Immediate Sealing.
(1) Applicability. Notwithstanding any other

provision of this Act to the contrary, and cumulative with any rights to expungement or sealing of criminal records, this subsection authorizes the immediate sealing of criminal records of adults and of minors prosecuted as adults.

(2) Eligible Records. Arrests or charges not

initiated by arrest resulting in acquittal or dismissal with prejudice, except as excluded by subsection (a)(3)(B), that occur on or after the effective date of this amendatory Act of the 100th General Assembly, may be sealed immediately if the petition is filed with the circuit court clerk on the same day and during the same hearing in which the case is disposed.

(3) When Records are Eligible to be Immediately

Sealed. Eligible records under paragraph (2) of this subsection (g) may be sealed immediately after entry of the final disposition of a case, notwithstanding the disposition of other charges in the same case.

(4) Notice of Eligibility for Immediate Sealing. Upon

entry of a disposition for an eligible record under this subsection (g), the defendant shall be informed by the court of his or her right to have eligible records immediately sealed and the procedure for the immediate sealing of these records.

(5) Procedure. The following procedures apply to

immediate sealing under this subsection (g).

(A) Filing the Petition. Upon entry of the final

disposition of the case, the defendant's attorney may immediately petition the court, on behalf of the defendant, for immediate sealing of eligible records under paragraph (2) of this subsection (g) that are entered on or after the effective date of this amendatory Act of the 100th General Assembly. The immediate sealing petition may be filed with the circuit court clerk during the hearing in which the final disposition of the case is entered. If the defendant's attorney does not file the petition for immediate sealing during the hearing, the defendant may file a petition for sealing at any time as authorized under subsection (c)(3)(A).

(B) Contents of Petition. The immediate sealing

petition shall be verified and shall contain the petitioner's name, date of birth, current address, and for each eligible record, the case number, the date of arrest if applicable, the identity of the arresting authority if applicable, and other information as the court may require.

(C) Drug Test. The petitioner shall not be

required to attach proof that he or she has passed a drug test.

(D) Service of Petition. A copy of the petition

shall be served on the State's Attorney in open court. The petitioner shall not be required to serve a copy of the petition on any other agency.

(E) Entry of Order. The presiding trial judge

shall enter an order granting or denying the petition for immediate sealing during the hearing in which it is filed. Petitions for immediate sealing shall be ruled on in the same hearing in which the final disposition of the case is entered.

(F) Hearings. The court shall hear the

petition for immediate sealing on the same day and during the same hearing in which the disposition is rendered.

(G) Service of Order. An order to immediately

seal eligible records shall be served in conformance with subsection (d)(8).

(H) Implementation of Order. An order to

immediately seal records shall be implemented in conformance with subsections (d)(9)(C) and (d)(9)(D).

(I) Fees. The fee imposed by the circuit court

clerk and the Department of State Police shall comply with paragraph (1) of subsection (d) of this Section.

(J) Final Order. No court order issued under

this subsection (g) shall become final for purposes of appeal until 30 days after service of the order on the petitioner and all parties entitled to service of the order in conformance with subsection (d)(8).

(K) Motion to Vacate, Modify, or Reconsider.

Under Section 2-1203 of the Code of Civil Procedure, the petitioner, State's Attorney, or the Department of State Police may file a motion to vacate, modify, or reconsider the order denying the petition to immediately seal within 60 days of service of the order. If filed more than 60 days after service of the order, a petition to vacate, modify, or reconsider shall comply with subsection (c) of Section 2-1401 of the Code of Civil Procedure.

(L) Effect of Order. An order granting an

immediate sealing petition shall not be considered void because it fails to comply with the provisions of this Section or because of an error asserted in a motion to vacate, modify, or reconsider. The circuit court retains jurisdiction to determine whether the order is voidable, and to vacate, modify, or reconsider its terms based on a motion filed under subparagraph (L) of this subsection (g).

(M) Compliance with Order Granting Petition to

Seal Records. Unless a court has entered a stay of an order granting a petition to immediately seal, all parties entitled to service of the order must fully comply with the terms of the order within 60 days of service of the order.

(Source: P.A. 99-78, eff. 7-20-15; 99-378, eff. 1-1-16; 99-385, eff. 1-1-16; 99-642, eff. 7-28-16; 99-697, eff. 7-29-16; 99-881, eff. 1-1-17; 100-282, eff. 1-1-18.)

(Text of Section from P.A. 100-284)
Sec. 5.2. Expungement and sealing.
(a) General Provisions.
(1) Definitions. In this Act, words and phrases have

the meanings set forth in this subsection, except when a particular context clearly requires a different meaning.

(A) The following terms shall have the meanings

ascribed to them in the Unified Code of Corrections, 730 ILCS 5/5-1-2 through 5/5-1-22:

(i) Business Offense (730 ILCS 5/5-1-2),
(ii) Charge (730 ILCS 5/5-1-3),
(iii) Court (730 ILCS 5/5-1-6),
(iv) Defendant (730 ILCS 5/5-1-7),
(v) Felony (730 ILCS 5/5-1-9),
(vi) Imprisonment (730 ILCS 5/5-1-10),
(vii) Judgment (730 ILCS 5/5-1-12),
(viii) Misdemeanor (730 ILCS 5/5-1-14),
(ix) Offense (730 ILCS 5/5-1-15),
(x) Parole (730 ILCS 5/5-1-16),
(xi) Petty Offense (730 ILCS 5/5-1-17),
(xii) Probation (730 ILCS 5/5-1-18),
(xiii) Sentence (730 ILCS 5/5-1-19),
(xiv) Supervision (730 ILCS 5/5-1-21), and
(xv) Victim (730 ILCS 5/5-1-22).
(B) As used in this Section, "charge not

initiated by arrest" means a charge (as defined by 730 ILCS 5/5-1-3) brought against a defendant where the defendant is not arrested prior to or as a direct result of the charge.

(C) "Conviction" means a judgment of conviction

or sentence entered upon a plea of guilty or upon a verdict or finding of guilty of an offense, rendered by a legally constituted jury or by a court of competent jurisdiction authorized to try the case without a jury. An order of supervision successfully completed by the petitioner is not a conviction. An order of qualified probation (as defined in subsection (a)(1)(J)) successfully completed by the petitioner is not a conviction. An order of supervision or an order of qualified probation that is terminated unsatisfactorily is a conviction, unless the unsatisfactory termination is reversed, vacated, or modified and the judgment of conviction, if any, is reversed or vacated.

(D) "Criminal offense" means a petty offense,

business offense, misdemeanor, felony, or municipal ordinance violation (as defined in subsection (a)(1)(H)). As used in this Section, a minor traffic offense (as defined in subsection (a)(1)(G)) shall not be considered a criminal offense.

(E) "Expunge" means to physically destroy the

records or return them to the petitioner and to obliterate the petitioner's name from any official index or public record, or both. Nothing in this Act shall require the physical destruction of the circuit court file, but such records relating to arrests or charges, or both, ordered expunged shall be impounded as required by subsections (d)(9)(A)(ii) and (d)(9)(B)(ii).

(F) As used in this Section, "last sentence"

means the sentence, order of supervision, or order of qualified probation (as defined by subsection (a)(1)(J)), for a criminal offense (as defined by subsection (a)(1)(D)) that terminates last in time in any jurisdiction, regardless of whether the petitioner has included the criminal offense for which the sentence or order of supervision or qualified probation was imposed in his or her petition. If multiple sentences, orders of supervision, or orders of qualified probation terminate on the same day and are last in time, they shall be collectively considered the "last sentence" regardless of whether they were ordered to run concurrently.

(G) "Minor traffic offense" means a petty

offense, business offense, or Class C misdemeanor under the Illinois Vehicle Code or a similar provision of a municipal or local ordinance.

(H) "Municipal ordinance violation" means an

offense defined by a municipal or local ordinance that is criminal in nature and with which the petitioner was charged or for which the petitioner was arrested and released without charging.

(I) "Petitioner" means an adult or a minor

prosecuted as an adult who has applied for relief under this Section.

(J) "Qualified probation" means an order of

probation under Section 10 of the Cannabis Control Act, Section 410 of the Illinois Controlled Substances Act, Section 70 of the Methamphetamine Control and Community Protection Act, Section 5-6-3.3 or 5-6-3.4 of the Unified Code of Corrections, Section 12-4.3(b)(1) and (2) of the Criminal Code of 1961 (as those provisions existed before their deletion by Public Act 89-313), Section 10-102 of the Illinois Alcoholism and Other Drug Dependency Act, Section 40-10 of the Alcoholism and Other Drug Abuse and Dependency Act, or Section 10 of the Steroid Control Act. For the purpose of this Section, "successful completion" of an order of qualified probation under Section 10-102 of the Illinois Alcoholism and Other Drug Dependency Act and Section 40-10 of the Alcoholism and Other Drug Abuse and Dependency Act means that the probation was terminated satisfactorily and the judgment of conviction was vacated.

(K) "Seal" means to physically and electronically

maintain the records, unless the records would otherwise be destroyed due to age, but to make the records unavailable without a court order, subject to the exceptions in Sections 12 and 13 of this Act. The petitioner's name shall also be obliterated from the official index required to be kept by the circuit court clerk under Section 16 of the Clerks of Courts Act, but any index issued by the circuit court clerk before the entry of the order to seal shall not be affected.

(L) "Sexual offense committed against a minor"

includes but is not limited to the offenses of indecent solicitation of a child or criminal sexual abuse when the victim of such offense is under 18 years of age.

(M) "Terminate" as it relates to a sentence or

order of supervision or qualified probation includes either satisfactory or unsatisfactory termination of the sentence, unless otherwise specified in this Section.

(2) Minor Traffic Offenses. Orders of supervision or

convictions for minor traffic offenses shall not affect a petitioner's eligibility to expunge or seal records pursuant to this Section.

(2.5) Commencing 180 days after July 29, 2016 (the

effective date of Public Act 99-697), the law enforcement agency issuing the citation shall automatically expunge, on or before January 1 and July 1 of each year, the law enforcement records of a person found to have committed a civil law violation of subsection (a) of Section 4 of the Cannabis Control Act or subsection (c) of Section 3.5 of the Drug Paraphernalia Control Act in the law enforcement agency's possession or control and which contains the final satisfactory disposition which pertain to the person issued a citation for that offense. The law enforcement agency shall provide by rule the process for access, review, and to confirm the automatic expungement by the law enforcement agency issuing the citation. Commencing 180 days after July 29, 2016 (the effective date of Public Act 99-697), the clerk of the circuit court shall expunge, upon order of the court, or in the absence of a court order on or before January 1 and July 1 of each year, the court records of a person found in the circuit court to have committed a civil law violation of subsection (a) of Section 4 of the Cannabis Control Act or subsection (c) of Section 3.5 of the Drug Paraphernalia Control Act in the clerk's possession or control and which contains the final satisfactory disposition which pertain to the person issued a citation for any of those offenses.

(3) Exclusions. Except as otherwise provided in

subsections (b)(5), (b)(6), (b)(8), (e), (e-5), and (e-6) of this Section, the court shall not order:

(A) the sealing or expungement of the records of

arrests or charges not initiated by arrest that result in an order of supervision for or conviction of: (i) any sexual offense committed against a minor; (ii) Section 11-501 of the Illinois Vehicle Code or a similar provision of a local ordinance; or (iii) Section 11-503 of the Illinois Vehicle Code or a similar provision of a local ordinance, unless the arrest or charge is for a misdemeanor violation of subsection (a) of Section 11-503 or a similar provision of a local ordinance, that occurred prior to the offender reaching the age of 25 years and the offender has no other conviction for violating Section 11-501 or 11-503 of the Illinois Vehicle Code or a similar provision of a local ordinance.

(B) the sealing or expungement of records of

minor traffic offenses (as defined in subsection (a)(1)(G)), unless the petitioner was arrested and released without charging.

(C) the sealing of the records of arrests or

charges not initiated by arrest which result in an order of supervision or a conviction for the following offenses:

(i) offenses included in Article 11 of the

Criminal Code of 1961 or the Criminal Code of 2012 or a similar provision of a local ordinance, except Section 11-14 and a misdemeanor violation of Section 11-30 of the Criminal Code of 1961 or the Criminal Code of 2012, or a similar provision of a local ordinance;

(ii) Section 11-1.50, 12-3.4, 12-15, 12-30,

26-5, or 48-1 of the Criminal Code of 1961 or the Criminal Code of 2012, or a similar provision of a local ordinance;

(iii) Sections 12-3.1 or 12-3.2 of the

Criminal Code of 1961 or the Criminal Code of 2012, or Section 125 of the Stalking No Contact Order Act, or Section 219 of the Civil No Contact Order Act, or a similar provision of a local ordinance;

(iv) Class A misdemeanors or felony offenses

under the Humane Care for Animals Act; or

(v) any offense or attempted offense that

would subject a person to registration under the Sex Offender Registration Act.

(D) (blank).
(b) Expungement.
(1) A petitioner may petition the circuit court to

expunge the records of his or her arrests and charges not initiated by arrest when each arrest or charge not initiated by arrest sought to be expunged resulted in: (i) acquittal, dismissal, or the petitioner's release without charging, unless excluded by subsection (a)(3)(B); (ii) a conviction which was vacated or reversed, unless excluded by subsection (a)(3)(B); (iii) an order of supervision and such supervision was successfully completed by the petitioner, unless excluded by subsection (a)(3)(A) or (a)(3)(B); or (iv) an order of qualified probation (as defined in subsection (a)(1)(J)) and such probation was successfully completed by the petitioner.

(1.5) When a petitioner seeks to have a record of

arrest expunged under this Section, and the offender has been convicted of a criminal offense, the State's Attorney may object to the expungement on the grounds that the records contain specific relevant information aside from the mere fact of the arrest.

(2) Time frame for filing a petition to expunge.
(A) When the arrest or charge not initiated by

arrest sought to be expunged resulted in an acquittal, dismissal, the petitioner's release without charging, or the reversal or vacation of a conviction, there is no waiting period to petition for the expungement of such records.

(B) When the arrest or charge not initiated by

arrest sought to be expunged resulted in an order of supervision, successfully completed by the petitioner, the following time frames will apply:

(i) Those arrests or charges that resulted in

orders of supervision under Section 3-707, 3-708, 3-710, or 5-401.3 of the Illinois Vehicle Code or a similar provision of a local ordinance, or under Section 11-1.50, 12-3.2, or 12-15 of the Criminal Code of 1961 or the Criminal Code of 2012, or a similar provision of a local ordinance, shall not be eligible for expungement until 5 years have passed following the satisfactory termination of the supervision.

(i-5) Those arrests or charges that resulted

in orders of supervision for a misdemeanor violation of subsection (a) of Section 11-503 of the Illinois Vehicle Code or a similar provision of a local ordinance, that occurred prior to the offender reaching the age of 25 years and the offender has no other conviction for violating Section 11-501 or 11-503 of the Illinois Vehicle Code or a similar provision of a local ordinance shall not be eligible for expungement until the petitioner has reached the age of 25 years.

(ii) Those arrests or charges that resulted

in orders of supervision for any other offenses shall not be eligible for expungement until 2 years have passed following the satisfactory termination of the supervision.

(C) When the arrest or charge not initiated by

arrest sought to be expunged resulted in an order of qualified probation, successfully completed by the petitioner, such records shall not be eligible for expungement until 5 years have passed following the satisfactory termination of the probation.

(3) Those records maintained by the Department for

persons arrested prior to their 17th birthday shall be expunged as provided in Section 5-915 of the Juvenile Court Act of 1987.

(4) Whenever a person has been arrested for or

convicted of any offense, in the name of a person whose identity he or she has stolen or otherwise come into possession of, the aggrieved person from whom the identity was stolen or otherwise obtained without authorization, upon learning of the person having been arrested using his or her identity, may, upon verified petition to the chief judge of the circuit wherein the arrest was made, have a court order entered nunc pro tunc by the Chief Judge to correct the arrest record, conviction record, if any, and all official records of the arresting authority, the Department, other criminal justice agencies, the prosecutor, and the trial court concerning such arrest, if any, by removing his or her name from all such records in connection with the arrest and conviction, if any, and by inserting in the records the name of the offender, if known or ascertainable, in lieu of the aggrieved's name. The records of the circuit court clerk shall be sealed until further order of the court upon good cause shown and the name of the aggrieved person obliterated on the official index required to be kept by the circuit court clerk under Section 16 of the Clerks of Courts Act, but the order shall not affect any index issued by the circuit court clerk before the entry of the order. Nothing in this Section shall limit the Department of State Police or other criminal justice agencies or prosecutors from listing under an offender's name the false names he or she has used.

(5) Whenever a person has been convicted of criminal

sexual assault, aggravated criminal sexual assault, predatory criminal sexual assault of a child, criminal sexual abuse, or aggravated criminal sexual abuse, the victim of that offense may request that the State's Attorney of the county in which the conviction occurred file a verified petition with the presiding trial judge at the petitioner's trial to have a court order entered to seal the records of the circuit court clerk in connection with the proceedings of the trial court concerning that offense. However, the records of the arresting authority and the Department of State Police concerning the offense shall not be sealed. The court, upon good cause shown, shall make the records of the circuit court clerk in connection with the proceedings of the trial court concerning the offense available for public inspection.

(6) If a conviction has been set aside on direct

review or on collateral attack and the court determines by clear and convincing evidence that the petitioner was factually innocent of the charge, the court that finds the petitioner factually innocent of the charge shall enter an expungement order for the conviction for which the petitioner has been determined to be innocent as provided in subsection (b) of Section 5-5-4 of the Unified Code of Corrections.

(7) Nothing in this Section shall prevent the

Department of State Police from maintaining all records of any person who is admitted to probation upon terms and conditions and who fulfills those terms and conditions pursuant to Section 10 of the Cannabis Control Act, Section 410 of the Illinois Controlled Substances Act, Section 70 of the Methamphetamine Control and Community Protection Act, Section 5-6-3.3 or 5-6-3.4 of the Unified Code of Corrections, Section 12-4.3 or subdivision (b)(1) of Section 12-3.05 of the Criminal Code of 1961 or the Criminal Code of 2012, Section 10-102 of the Illinois Alcoholism and Other Drug Dependency Act, Section 40-10 of the Alcoholism and Other Drug Abuse and Dependency Act, or Section 10 of the Steroid Control Act.

(8) If the petitioner has been granted a certificate

of innocence under Section 2-702 of the Code of Civil Procedure, the court that grants the certificate of innocence shall also enter an order expunging the conviction for which the petitioner has been determined to be innocent as provided in subsection (h) of Section 2-702 of the Code of Civil Procedure.

(c) Sealing.
(1) Applicability. Notwithstanding any other

provision of this Act to the contrary, and cumulative with any rights to expungement of criminal records, this subsection authorizes the sealing of criminal records of adults and of minors prosecuted as adults.

(2) Eligible Records. The following records may be

sealed:

(A) All arrests resulting in release without

charging;

(B) Arrests or charges not initiated by arrest

resulting in acquittal, dismissal, or conviction when the conviction was reversed or vacated, except as excluded by subsection (a)(3)(B);

(C) Arrests or charges not initiated by arrest

resulting in orders of supervision, including orders of supervision for municipal ordinance violations, successfully completed by the petitioner, unless excluded by subsection (a)(3);

(D) Arrests or charges not initiated by arrest

resulting in convictions, including convictions on municipal ordinance violations, unless excluded by subsection (a)(3);

(E) Arrests or charges not initiated by arrest

resulting in orders of first offender probation under Section 10 of the Cannabis Control Act, Section 410 of the Illinois Controlled Substances Act, Section 70 of the Methamphetamine Control and Community Protection Act, or Section 5-6-3.3 of the Unified Code of Corrections; and

(F) Arrests or charges not initiated by arrest

resulting in felony convictions unless otherwise excluded by subsection (a) paragraph (3) of this Section.

(3) When Records Are Eligible to Be Sealed. Records

identified as eligible under subsection (c)(2) may be sealed as follows:

(A) Records identified as eligible under

subsection (c)(2)(A) and (c)(2)(B) may be sealed at any time.

(B) Except as otherwise provided in subparagraph

(E) of this paragraph (3), records identified as eligible under subsection (c)(2)(C) may be sealed 2 years after the termination of petitioner's last sentence (as defined in subsection (a)(1)(F)).

(C) Except as otherwise provided in subparagraph

(E) of this paragraph (3), records identified as eligible under subsections (c)(2)(D), (c)(2)(E), and (c)(2)(F) may be sealed 3 years after the termination of the petitioner's last sentence (as defined in subsection (a)(1)(F)). Convictions requiring public registration under the Arsonist Registration Act, the Sex Offender Registration Act, or the Murderer and Violent Offender Against Youth Registration Act may not be sealed until the petitioner is no longer required to register under that relevant Act.

(D) Records identified in subsection

(a)(3)(A)(iii) may be sealed after the petitioner has reached the age of 25 years.

(E) Records identified as eligible under

subsections (c)(2)(C), (c)(2)(D), (c)(2)(E), or (c)(2)(F) may be sealed upon termination of the petitioner's last sentence if the petitioner earned a high school diploma, associate's degree, career certificate, vocational technical certification, or bachelor's degree, or passed the high school level Test of General Educational Development, during the period of his or her sentence, aftercare release, or mandatory supervised release. This subparagraph shall apply only to a petitioner who has not completed the same educational goal prior to the period of his or her sentence, aftercare release, or mandatory supervised release. If a petition for sealing eligible records filed under this subparagraph is denied by the court, the time periods under subparagraph (B) or (C) shall apply to any subsequent petition for sealing filed by the petitioner.

(4) Subsequent felony convictions. A person may not

have subsequent felony conviction records sealed as provided in this subsection (c) if he or she is convicted of any felony offense after the date of the sealing of prior felony convictions as provided in this subsection (c). The court may, upon conviction for a subsequent felony offense, order the unsealing of prior felony conviction records previously ordered sealed by the court.

(5) Notice of eligibility for sealing. Upon entry of

a disposition for an eligible record under this subsection (c), the petitioner shall be informed by the court of the right to have the records sealed and the procedures for the sealing of the records.

(d) Procedure. The following procedures apply to expungement under subsections (b), (e), and (e-6) and sealing under subsections (c) and (e-5):
(1) Filing the petition. Upon becoming eligible to

petition for the expungement or sealing of records under this Section, the petitioner shall file a petition requesting the expungement or sealing of records with the clerk of the court where the arrests occurred or the charges were brought, or both. If arrests occurred or charges were brought in multiple jurisdictions, a petition must be filed in each such jurisdiction. The petitioner shall pay the applicable fee, except no fee shall be required if the petitioner has obtained a court order waiving fees under Supreme Court Rule 298 or it is otherwise waived.

(1.5) County fee waiver pilot program. In a county of

3,000,000 or more inhabitants, no fee shall be required to be paid by a petitioner if the records sought to be expunged or sealed were arrests resulting in release without charging or arrests or charges not initiated by arrest resulting in acquittal, dismissal, or conviction when the conviction was reversed or vacated, unless excluded by subsection (a)(3)(B). The provisions of this paragraph (1.5), other than this sentence, are inoperative on and after January 1, 2018 or one year after January 1, 2017 (the effective date of Public Act 99-881), whichever is later.

(2) Contents of petition. The petition shall be

verified and shall contain the petitioner's name, date of birth, current address and, for each arrest or charge not initiated by arrest sought to be sealed or expunged, the case number, the date of arrest (if any), the identity of the arresting authority, and such other information as the court may require. During the pendency of the proceeding, the petitioner shall promptly notify the circuit court clerk of any change of his or her address. If the petitioner has received a certificate of eligibility for sealing from the Prisoner Review Board under paragraph (10) of subsection (a) of Section 3-3-2 of the Unified Code of Corrections, the certificate shall be attached to the petition.

(3) Drug test. The petitioner must attach to the

petition proof that the petitioner has passed a test taken within 30 days before the filing of the petition showing the absence within his or her body of all illegal substances as defined by the Illinois Controlled Substances Act, the Methamphetamine Control and Community Protection Act, and the Cannabis Control Act if he or she is petitioning to:

(A) seal felony records under clause (c)(2)(E);
(B) seal felony records for a violation of the

Illinois Controlled Substances Act, the Methamphetamine Control and Community Protection Act, or the Cannabis Control Act under clause (c)(2)(F);

(C) seal felony records under subsection (e-5);

or

(D) expunge felony records of a qualified

probation under clause (b)(1)(iv).

(4) Service of petition. The circuit court clerk

shall promptly serve a copy of the petition and documentation to support the petition under subsection (e-5) or (e-6) on the State's Attorney or prosecutor charged with the duty of prosecuting the offense, the Department of State Police, the arresting agency and the chief legal officer of the unit of local government effecting the arrest.

(5) Objections.
(A) Any party entitled to notice of the petition

may file an objection to the petition. All objections shall be in writing, shall be filed with the circuit court clerk, and shall state with specificity the basis of the objection. Whenever a person who has been convicted of an offense is granted a pardon by the Governor which specifically authorizes expungement, an objection to the petition may not be filed.

(B) Objections to a petition to expunge or seal

must be filed within 60 days of the date of service of the petition.

(6) Entry of order.
(A) The Chief Judge of the circuit wherein the

charge was brought, any judge of that circuit designated by the Chief Judge, or in counties of less than 3,000,000 inhabitants, the presiding trial judge at the petitioner's trial, if any, shall rule on the petition to expunge or seal as set forth in this subsection (d)(6).

(B) Unless the State's Attorney or prosecutor,

the Department of State Police, the arresting agency, or the chief legal officer files an objection to the petition to expunge or seal within 60 days from the date of service of the petition, the court shall enter an order granting or denying the petition.

(7) Hearings. If an objection is filed, the court

shall set a date for a hearing and notify the petitioner and all parties entitled to notice of the petition of the hearing date at least 30 days prior to the hearing. Prior to the hearing, the State's Attorney shall consult with the Department as to the appropriateness of the relief sought in the petition to expunge or seal. At the hearing, the court shall hear evidence on whether the petition should or should not be granted, and shall grant or deny the petition to expunge or seal the records based on the evidence presented at the hearing. The court may consider the following:

(A) the strength of the evidence supporting the

defendant's conviction;

(B) the reasons for retention of the conviction

records by the State;

(C) the petitioner's age, criminal record

history, and employment history;

(D) the period of time between the petitioner's

arrest on the charge resulting in the conviction and the filing of the petition under this Section; and

(E) the specific adverse consequences the

petitioner may be subject to if the petition is denied.

(8) Service of order. After entering an order to

expunge or seal records, the court must provide copies of the order to the Department, in a form and manner prescribed by the Department, to the petitioner, to the State's Attorney or prosecutor charged with the duty of prosecuting the offense, to the arresting agency, to the chief legal officer of the unit of local government effecting the arrest, and to such other criminal justice agencies as may be ordered by the court.

(9) Implementation of order.
(A) Upon entry of an order to expunge records

pursuant to (b)(2)(A) or (b)(2)(B)(ii), or both:

(i) the records shall be expunged (as defined

in subsection (a)(1)(E)) by the arresting agency, the Department, and any other agency as ordered by the court, within 60 days of the date of service of the order, unless a motion to vacate, modify, or reconsider the order is filed pursuant to paragraph (12) of subsection (d) of this Section;

(ii) the records of the circuit court clerk

shall be impounded until further order of the court upon good cause shown and the name of the petitioner obliterated on the official index required to be kept by the circuit court clerk under Section 16 of the Clerks of Courts Act, but the order shall not affect any index issued by the circuit court clerk before the entry of the order; and

(iii) in response to an inquiry for expunged

records, the court, the Department, or the agency receiving such inquiry, shall reply as it does in response to inquiries when no records ever existed.

(B) Upon entry of an order to expunge records

pursuant to (b)(2)(B)(i) or (b)(2)(C), or both:

(i) the records shall be expunged (as defined

in subsection (a)(1)(E)) by the arresting agency and any other agency as ordered by the court, within 60 days of the date of service of the order, unless a motion to vacate, modify, or reconsider the order is filed pursuant to paragraph (12) of subsection (d) of this Section;

(ii) the records of the circuit court clerk

shall be impounded until further order of the court upon good cause shown and the name of the petitioner obliterated on the official index required to be kept by the circuit court clerk under Section 16 of the Clerks of Courts Act, but the order shall not affect any index issued by the circuit court clerk before the entry of the order;

(iii) the records shall be impounded by the

Department within 60 days of the date of service of the order as ordered by the court, unless a motion to vacate, modify, or reconsider the order is filed pursuant to paragraph (12) of subsection (d) of this Section;

(iv) records impounded by the Department may

be disseminated by the Department only as required by law or to the arresting authority, the State's Attorney, and the court upon a later arrest for the same or a similar offense or for the purpose of sentencing for any subsequent felony, and to the Department of Corrections upon conviction for any offense; and

(v) in response to an inquiry for such

records from anyone not authorized by law to access such records, the court, the Department, or the agency receiving such inquiry shall reply as it does in response to inquiries when no records ever existed.

(B-5) Upon entry of an order to expunge records

under subsection (e-6):

(i) the records shall be expunged (as defined

in subsection (a)(1)(E)) by the arresting agency and any other agency as ordered by the court, within 60 days of the date of service of the order, unless a motion to vacate, modify, or reconsider the order is filed under paragraph (12) of subsection (d) of this Section;

(ii) the records of the circuit court clerk

shall be impounded until further order of the court upon good cause shown and the name of the petitioner obliterated on the official index required to be kept by the circuit court clerk under Section 16 of the Clerks of Courts Act, but the order shall not affect any index issued by the circuit court clerk before the entry of the order;

(iii) the records shall be impounded by the

Department within 60 days of the date of service of the order as ordered by the court, unless a motion to vacate, modify, or reconsider the order is filed under paragraph (12) of subsection (d) of this Section;

(iv) records impounded by the Department may

be disseminated by the Department only as required by law or to the arresting authority, the State's Attorney, and the court upon a later arrest for the same or a similar offense or for the purpose of sentencing for any subsequent felony, and to the Department of Corrections upon conviction for any offense; and

(v) in response to an inquiry for these

records from anyone not authorized by law to access the records, the court, the Department, or the agency receiving the inquiry shall reply as it does in response to inquiries when no records ever existed.

(C) Upon entry of an order to seal records under

subsection (c), the arresting agency, any other agency as ordered by the court, the Department, and the court shall seal the records (as defined in subsection (a)(1)(K)). In response to an inquiry for such records, from anyone not authorized by law to access such records, the court, the Department, or the agency receiving such inquiry shall reply as it does in response to inquiries when no records ever existed.

(D) The Department shall send written notice to

the petitioner of its compliance with each order to expunge or seal records within 60 days of the date of service of that order or, if a motion to vacate, modify, or reconsider is filed, within 60 days of service of the order resolving the motion, if that order requires the Department to expunge or seal records. In the event of an appeal from the circuit court order, the Department shall send written notice to the petitioner of its compliance with an Appellate Court or Supreme Court judgment to expunge or seal records within 60 days of the issuance of the court's mandate. The notice is not required while any motion to vacate, modify, or reconsider, or any appeal or petition for discretionary appellate review, is pending.

(10) Fees. The Department may charge the petitioner

a fee equivalent to the cost of processing any order to expunge or seal records. Notwithstanding any provision of the Clerks of Courts Act to the contrary, the circuit court clerk may charge a fee equivalent to the cost associated with the sealing or expungement of records by the circuit court clerk. From the total filing fee collected for the petition to seal or expunge, the circuit court clerk shall deposit $10 into the Circuit Court Clerk Operation and Administrative Fund, to be used to offset the costs incurred by the circuit court clerk in performing the additional duties required to serve the petition to seal or expunge on all parties. The circuit court clerk shall collect and forward the Department of State Police portion of the fee to the Department and it shall be deposited in the State Police Services Fund.

(11) Final Order. No court order issued under the

expungement or sealing provisions of this Section shall become final for purposes of appeal until 30 days after service of the order on the petitioner and all parties entitled to notice of the petition.

(12) Motion to Vacate, Modify, or Reconsider. Under

Section 2-1203 of the Code of Civil Procedure, the petitioner or any party entitled to notice may file a motion to vacate, modify, or reconsider the order granting or denying the petition to expunge or seal within 60 days of service of the order. If filed more than 60 days after service of the order, a petition to vacate, modify, or reconsider shall comply with subsection (c) of Section 2-1401 of the Code of Civil Procedure. Upon filing of a motion to vacate, modify, or reconsider, notice of the motion shall be served upon the petitioner and all parties entitled to notice of the petition.

(13) Effect of Order. An order granting a petition

under the expungement or sealing provisions of this Section shall not be considered void because it fails to comply with the provisions of this Section or because of any error asserted in a motion to vacate, modify, or reconsider. The circuit court retains jurisdiction to determine whether the order is voidable and to vacate, modify, or reconsider its terms based on a motion filed under paragraph (12) of this subsection (d).

(14) Compliance with Order Granting Petition to Seal

Records. Unless a court has entered a stay of an order granting a petition to seal, all parties entitled to notice of the petition must fully comply with the terms of the order within 60 days of service of the order even if a party is seeking relief from the order through a motion filed under paragraph (12) of this subsection (d) or is appealing the order.

(15) Compliance with Order Granting Petition to

Expunge Records. While a party is seeking relief from the order granting the petition to expunge through a motion filed under paragraph (12) of this subsection (d) or is appealing the order, and unless a court has entered a stay of that order, the parties entitled to notice of the petition must seal, but need not expunge, the records until there is a final order on the motion for relief or, in the case of an appeal, the issuance of that court's mandate.

(16) The changes to this subsection (d) made by

Public Act 98-163 apply to all petitions pending on August 5, 2013 (the effective date of Public Act 98-163) and to all orders ruling on a petition to expunge or seal on or after August 5, 2013 (the effective date of Public Act 98-163).

(e) Whenever a person who has been convicted of an offense is granted a pardon by the Governor which specifically authorizes expungement, he or she may, upon verified petition to the Chief Judge of the circuit where the person had been convicted, any judge of the circuit designated by the Chief Judge, or in counties of less than 3,000,000 inhabitants, the presiding trial judge at the defendant's trial, have a court order entered expunging the record of arrest from the official records of the arresting authority and order that the records of the circuit court clerk and the Department be sealed until further order of the court upon good cause shown or as otherwise provided herein, and the name of the defendant obliterated from the official index requested to be kept by the circuit court clerk under Section 16 of the Clerks of Courts Act in connection with the arrest and conviction for the offense for which he or she had been pardoned but the order shall not affect any index issued by the circuit court clerk before the entry of the order. All records sealed by the Department may be disseminated by the Department only to the arresting authority, the State's Attorney, and the court upon a later arrest for the same or similar offense or for the purpose of sentencing for any subsequent felony. Upon conviction for any subsequent offense, the Department of Corrections shall have access to all sealed records of the Department pertaining to that individual. Upon entry of the order of expungement, the circuit court clerk shall promptly mail a copy of the order to the person who was pardoned.
(e-5) Whenever a person who has been convicted of an offense is granted a certificate of eligibility for sealing by the Prisoner Review Board which specifically authorizes sealing, he or she may, upon verified petition to the Chief Judge of the circuit where the person had been convicted, any judge of the circuit designated by the Chief Judge, or in counties of less than 3,000,000 inhabitants, the presiding trial judge at the petitioner's trial, have a court order entered sealing the record of arrest from the official records of the arresting authority and order that the records of the circuit court clerk and the Department be sealed until further order of the court upon good cause shown or as otherwise provided herein, and the name of the petitioner obliterated from the official index requested to be kept by the circuit court clerk under Section 16 of the Clerks of Courts Act in connection with the arrest and conviction for the offense for which he or she had been granted the certificate but the order shall not affect any index issued by the circuit court clerk before the entry of the order. All records sealed by the Department may be disseminated by the Department only as required by this Act or to the arresting authority, a law enforcement agency, the State's Attorney, and the court upon a later arrest for the same or similar offense or for the purpose of sentencing for any subsequent felony. Upon conviction for any subsequent offense, the Department of Corrections shall have access to all sealed records of the Department pertaining to that individual. Upon entry of the order of sealing, the circuit court clerk shall promptly mail a copy of the order to the person who was granted the certificate of eligibility for sealing.
(e-6) Whenever a person who has been convicted of an offense is granted a certificate of eligibility for expungement by the Prisoner Review Board which specifically authorizes expungement, he or she may, upon verified petition to the Chief Judge of the circuit where the person had been convicted, any judge of the circuit designated by the Chief Judge, or in counties of less than 3,000,000 inhabitants, the presiding trial judge at the petitioner's trial, have a court order entered expunging the record of arrest from the official records of the arresting authority and order that the records of the circuit court clerk and the Department be sealed until further order of the court upon good cause shown or as otherwise provided herein, and the name of the petitioner obliterated from the official index requested to be kept by the circuit court clerk under Section 16 of the Clerks of Courts Act in connection with the arrest and conviction for the offense for which he or she had been granted the certificate but the order shall not affect any index issued by the circuit court clerk before the entry of the order. All records sealed by the Department may be disseminated by the Department only as required by this Act or to the arresting authority, a law enforcement agency, the State's Attorney, and the court upon a later arrest for the same or similar offense or for the purpose of sentencing for any subsequent felony. Upon conviction for any subsequent offense, the Department of Corrections shall have access to all expunged records of the Department pertaining to that individual. Upon entry of the order of expungement, the circuit court clerk shall promptly mail a copy of the order to the person who was granted the certificate of eligibility for expungement.
(f) Subject to available funding, the Illinois Department of Corrections shall conduct a study of the impact of sealing, especially on employment and recidivism rates, utilizing a random sample of those who apply for the sealing of their criminal records under Public Act 93-211. At the request of the Illinois Department of Corrections, records of the Illinois Department of Employment Security shall be utilized as appropriate to assist in the study. The study shall not disclose any data in a manner that would allow the identification of any particular individual or employing unit. The study shall be made available to the General Assembly no later than September 1, 2010.
(Source: P.A. 99-78, eff. 7-20-15; 99-378, eff. 1-1-16; 99-385, eff. 1-1-16; 99-642, eff. 7-28-16; 99-697, eff. 7-29-16; 99-881, eff. 1-1-17; 100-284, eff. 8-24-17.)

(Text of Section from P.A. 100-287)
Sec. 5.2. Expungement and sealing.
(a) General Provisions.
(1) Definitions. In this Act, words and phrases have

the meanings set forth in this subsection, except when a particular context clearly requires a different meaning.

(A) The following terms shall have the meanings

ascribed to them in the Unified Code of Corrections, 730 ILCS 5/5-1-2 through 5/5-1-22:

(i) Business Offense (730 ILCS 5/5-1-2),
(ii) Charge (730 ILCS 5/5-1-3),
(iii) Court (730 ILCS 5/5-1-6),
(iv) Defendant (730 ILCS 5/5-1-7),
(v) Felony (730 ILCS 5/5-1-9),
(vi) Imprisonment (730 ILCS 5/5-1-10),
(vii) Judgment (730 ILCS 5/5-1-12),
(viii) Misdemeanor (730 ILCS 5/5-1-14),
(ix) Offense (730 ILCS 5/5-1-15),
(x) Parole (730 ILCS 5/5-1-16),
(xi) Petty Offense (730 ILCS 5/5-1-17),
(xii) Probation (730 ILCS 5/5-1-18),
(xiii) Sentence (730 ILCS 5/5-1-19),
(xiv) Supervision (730 ILCS 5/5-1-21), and
(xv) Victim (730 ILCS 5/5-1-22).
(B) As used in this Section, "charge not

initiated by arrest" means a charge (as defined by 730 ILCS 5/5-1-3) brought against a defendant where the defendant is not arrested prior to or as a direct result of the charge.

(C) "Conviction" means a judgment of conviction

or sentence entered upon a plea of guilty or upon a verdict or finding of guilty of an offense, rendered by a legally constituted jury or by a court of competent jurisdiction authorized to try the case without a jury. An order of supervision successfully completed by the petitioner is not a conviction. An order of qualified probation (as defined in subsection (a)(1)(J)) successfully completed by the petitioner is not a conviction. An order of supervision or an order of qualified probation that is terminated unsatisfactorily is a conviction, unless the unsatisfactory termination is reversed, vacated, or modified and the judgment of conviction, if any, is reversed or vacated.

(D) "Criminal offense" means a petty offense,

business offense, misdemeanor, felony, or municipal ordinance violation (as defined in subsection (a)(1)(H)). As used in this Section, a minor traffic offense (as defined in subsection (a)(1)(G)) shall not be considered a criminal offense.

(E) "Expunge" means to physically destroy the

records or return them to the petitioner and to obliterate the petitioner's name from any official index or public record, or both. Nothing in this Act shall require the physical destruction of the circuit court file, but such records relating to arrests or charges, or both, ordered expunged shall be impounded as required by subsections (d)(9)(A)(ii) and (d)(9)(B)(ii).

(F) As used in this Section, "last sentence"

means the sentence, order of supervision, or order of qualified probation (as defined by subsection (a)(1)(J)), for a criminal offense (as defined by subsection (a)(1)(D)) that terminates last in time in any jurisdiction, regardless of whether the petitioner has included the criminal offense for which the sentence or order of supervision or qualified probation was imposed in his or her petition. If multiple sentences, orders of supervision, or orders of qualified probation terminate on the same day and are last in time, they shall be collectively considered the "last sentence" regardless of whether they were ordered to run concurrently.

(G) "Minor traffic offense" means a petty

offense, business offense, or Class C misdemeanor under the Illinois Vehicle Code or a similar provision of a municipal or local ordinance.

(H) "Municipal ordinance violation" means an

offense defined by a municipal or local ordinance that is criminal in nature and with which the petitioner was charged or for which the petitioner was arrested and released without charging.

(I) "Petitioner" means an adult or a minor

prosecuted as an adult who has applied for relief under this Section.

(J) "Qualified probation" means an order of

probation under Section 10 of the Cannabis Control Act, Section 410 of the Illinois Controlled Substances Act, Section 70 of the Methamphetamine Control and Community Protection Act, Section 5-6-3.3 or 5-6-3.4 of the Unified Code of Corrections, Section 12-4.3(b)(1) and (2) of the Criminal Code of 1961 (as those provisions existed before their deletion by Public Act 89-313), Section 10-102 of the Illinois Alcoholism and Other Drug Dependency Act, Section 40-10 of the Alcoholism and Other Drug Abuse and Dependency Act, or Section 10 of the Steroid Control Act. For the purpose of this Section, "successful completion" of an order of qualified probation under Section 10-102 of the Illinois Alcoholism and Other Drug Dependency Act and Section 40-10 of the Alcoholism and Other Drug Abuse and Dependency Act means that the probation was terminated satisfactorily and the judgment of conviction was vacated.

(K) "Seal" means to physically and electronically

maintain the records, unless the records would otherwise be destroyed due to age, but to make the records unavailable without a court order, subject to the exceptions in Sections 12 and 13 of this Act. The petitioner's name shall also be obliterated from the official index required to be kept by the circuit court clerk under Section 16 of the Clerks of Courts Act, but any index issued by the circuit court clerk before the entry of the order to seal shall not be affected.

(L) "Sexual offense committed against a minor"

includes but is not limited to the offenses of indecent solicitation of a child or criminal sexual abuse when the victim of such offense is under 18 years of age.

(M) "Terminate" as it relates to a sentence or

order of supervision or qualified probation includes either satisfactory or unsatisfactory termination of the sentence, unless otherwise specified in this Section.

(2) Minor Traffic Offenses. Orders of supervision or

convictions for minor traffic offenses shall not affect a petitioner's eligibility to expunge or seal records pursuant to this Section.

(2.5) Commencing 180 days after July 29, 2016 (the

effective date of Public Act 99-697), the law enforcement agency issuing the citation shall automatically expunge, on or before January 1 and July 1 of each year, the law enforcement records of a person found to have committed a civil law violation of subsection (a) of Section 4 of the Cannabis Control Act or subsection (c) of Section 3.5 of the Drug Paraphernalia Control Act in the law enforcement agency's possession or control and which contains the final satisfactory disposition which pertain to the person issued a citation for that offense. The law enforcement agency shall provide by rule the process for access, review, and to confirm the automatic expungement by the law enforcement agency issuing the citation. Commencing 180 days after July 29, 2016 (the effective date of Public Act 99-697), the clerk of the circuit court shall expunge, upon order of the court, or in the absence of a court order on or before January 1 and July 1 of each year, the court records of a person found in the circuit court to have committed a civil law violation of subsection (a) of Section 4 of the Cannabis Control Act or subsection (c) of Section 3.5 of the Drug Paraphernalia Control Act in the clerk's possession or control and which contains the final satisfactory disposition which pertain to the person issued a citation for any of those offenses.

(3) Exclusions. Except as otherwise provided in

subsections (b)(5), (b)(6), (b)(8), (e), (e-5), and (e-6) of this Section, the court shall not order:

(A) the sealing or expungement of the records of

arrests or charges not initiated by arrest that result in an order of supervision for or conviction of: (i) any sexual offense committed against a minor; (ii) Section 11-501 of the Illinois Vehicle Code or a similar provision of a local ordinance; or (iii) Section 11-503 of the Illinois Vehicle Code or a similar provision of a local ordinance, unless the arrest or charge is for a misdemeanor violation of subsection (a) of Section 11-503 or a similar provision of a local ordinance, that occurred prior to the offender reaching the age of 25 years and the offender has no other conviction for violating Section 11-501 or 11-503 of the Illinois Vehicle Code or a similar provision of a local ordinance.

(B) the sealing or expungement of records of

minor traffic offenses (as defined in subsection (a)(1)(G)), unless the petitioner was arrested and released without charging.

(C) the sealing of the records of arrests or

charges not initiated by arrest which result in an order of supervision or a conviction for the following offenses:

(i) offenses included in Article 11 of the

Criminal Code of 1961 or the Criminal Code of 2012 or a similar provision of a local ordinance, except Section 11-14 of the Criminal Code of 1961 or the Criminal Code of 2012, or a similar provision of a local ordinance;

(ii) Section 11-1.50, 12-3.4, 12-15, 12-30,

26-5, or 48-1 of the Criminal Code of 1961 or the Criminal Code of 2012, or a similar provision of a local ordinance;

(iii) Sections 12-3.1 or 12-3.2 of the

Criminal Code of 1961 or the Criminal Code of 2012, or Section 125 of the Stalking No Contact Order Act, or Section 219 of the Civil No Contact Order Act, or a similar provision of a local ordinance;

(iv) offenses which are Class A misdemeanors

under the Humane Care for Animals Act; or

(v) any offense or attempted offense that

would subject a person to registration under the Sex Offender Registration Act.

(D) the sealing of the records of an arrest which

results in the petitioner being charged with a felony offense or records of a charge not initiated by arrest for a felony offense unless:

(i) the charge is amended to a misdemeanor

and is otherwise eligible to be sealed pursuant to subsection (c);

(ii) the charge is brought along with another

charge as a part of one case and the charge results in acquittal, dismissal, or conviction when the conviction was reversed or vacated, and another charge brought in the same case results in a disposition for a misdemeanor offense that is eligible to be sealed pursuant to subsection (c) or a disposition listed in paragraph (i), (iii), or (iv) of this subsection;

(iii) the charge results in first offender

probation as set forth in subsection (c)(2)(E);

(iv) the charge is for a felony offense

listed in subsection (c)(2)(F) or the charge is amended to a felony offense listed in subsection (c)(2)(F);

(v) the charge results in acquittal,

dismissal, or the petitioner's release without conviction; or

(vi) the charge results in a conviction, but

the conviction was reversed or vacated.

(b) Expungement.
(1) A petitioner may petition the circuit court to

expunge the records of his or her arrests and charges not initiated by arrest when each arrest or charge not initiated by arrest sought to be expunged resulted in: (i) acquittal, dismissal, or the petitioner's release without charging, unless excluded by subsection (a)(3)(B); (ii) a conviction which was vacated or reversed, unless excluded by subsection (a)(3)(B); (iii) an order of supervision and such supervision was successfully completed by the petitioner, unless excluded by subsection (a)(3)(A) or (a)(3)(B); or (iv) an order of qualified probation (as defined in subsection (a)(1)(J)) and such probation was successfully completed by the petitioner.

(1.5) When a petitioner seeks to have a record of

arrest expunged under this Section, and the offender has been convicted of a criminal offense, the State's Attorney may object to the expungement on the grounds that the records contain specific relevant information aside from the mere fact of the arrest.

(2) Time frame for filing a petition to expunge.
(A) When the arrest or charge not initiated by

arrest sought to be expunged resulted in an acquittal, dismissal, the petitioner's release without charging, or the reversal or vacation of a conviction, there is no waiting period to petition for the expungement of such records.

(B) When the arrest or charge not initiated by

arrest sought to be expunged resulted in an order of supervision, successfully completed by the petitioner, the following time frames will apply:

(i) Those arrests or charges that resulted in

orders of supervision under Section 3-707, 3-708, 3-710, or 5-401.3 of the Illinois Vehicle Code or a similar provision of a local ordinance, or under Section 11-1.50, 12-3.2, or 12-15 of the Criminal Code of 1961 or the Criminal Code of 2012, or a similar provision of a local ordinance, shall not be eligible for expungement until 5 years have passed following the satisfactory termination of the supervision.

(i-5) Those arrests or charges that resulted

in orders of supervision for a misdemeanor violation of subsection (a) of Section 11-503 of the Illinois Vehicle Code or a similar provision of a local ordinance, that occurred prior to the offender reaching the age of 25 years and the offender has no other conviction for violating Section 11-501 or 11-503 of the Illinois Vehicle Code or a similar provision of a local ordinance shall not be eligible for expungement until the petitioner has reached the age of 25 years.

(ii) Those arrests or charges that resulted

in orders of supervision for any other offenses shall not be eligible for expungement until 2 years have passed following the satisfactory termination of the supervision.

(C) When the arrest or charge not initiated by

arrest sought to be expunged resulted in an order of qualified probation, successfully completed by the petitioner, such records shall not be eligible for expungement until 5 years have passed following the satisfactory termination of the probation.

(3) Those records maintained by the Department for

persons arrested prior to their 17th birthday shall be expunged as provided in Section 5-915 of the Juvenile Court Act of 1987.

(4) Whenever a person has been arrested for or

convicted of any offense, in the name of a person whose identity he or she has stolen or otherwise come into possession of, the aggrieved person from whom the identity was stolen or otherwise obtained without authorization, upon learning of the person having been arrested using his or her identity, may, upon verified petition to the chief judge of the circuit wherein the arrest was made, have a court order entered nunc pro tunc by the Chief Judge to correct the arrest record, conviction record, if any, and all official records of the arresting authority, the Department, other criminal justice agencies, the prosecutor, and the trial court concerning such arrest, if any, by removing his or her name from all such records in connection with the arrest and conviction, if any, and by inserting in the records the name of the offender, if known or ascertainable, in lieu of the aggrieved's name. The records of the circuit court clerk shall be sealed until further order of the court upon good cause shown and the name of the aggrieved person obliterated on the official index required to be kept by the circuit court clerk under Section 16 of the Clerks of Courts Act, but the order shall not affect any index issued by the circuit court clerk before the entry of the order. Nothing in this Section shall limit the Department of State Police or other criminal justice agencies or prosecutors from listing under an offender's name the false names he or she has used.

(5) Whenever a person has been convicted of criminal

sexual assault, aggravated criminal sexual assault, predatory criminal sexual assault of a child, criminal sexual abuse, or aggravated criminal sexual abuse, the victim of that offense may request that the State's Attorney of the county in which the conviction occurred file a verified petition with the presiding trial judge at the petitioner's trial to have a court order entered to seal the records of the circuit court clerk in connection with the proceedings of the trial court concerning that offense. However, the records of the arresting authority and the Department of State Police concerning the offense shall not be sealed. The court, upon good cause shown, shall make the records of the circuit court clerk in connection with the proceedings of the trial court concerning the offense available for public inspection.

(6) If a conviction has been set aside on direct

review or on collateral attack and the court determines by clear and convincing evidence that the petitioner was factually innocent of the charge, the court that finds the petitioner factually innocent of the charge shall enter an expungement order for the conviction for which the petitioner has been determined to be innocent as provided in subsection (b) of Section 5-5-4 of the Unified Code of Corrections.

(7) Nothing in this Section shall prevent the

Department of State Police from maintaining all records of any person who is admitted to probation upon terms and conditions and who fulfills those terms and conditions pursuant to Section 10 of the Cannabis Control Act, Section 410 of the Illinois Controlled Substances Act, Section 70 of the Methamphetamine Control and Community Protection Act, Section 5-6-3.3 or 5-6-3.4 of the Unified Code of Corrections, Section 12-4.3 or subdivision (b)(1) of Section 12-3.05 of the Criminal Code of 1961 or the Criminal Code of 2012, Section 10-102 of the Illinois Alcoholism and Other Drug Dependency Act, Section 40-10 of the Alcoholism and Other Drug Abuse and Dependency Act, or Section 10 of the Steroid Control Act.

(8) If the petitioner has been granted a certificate

of innocence under Section 2-702 of the Code of Civil Procedure, the court that grants the certificate of innocence shall also enter an order expunging the conviction for which the petitioner has been determined to be innocent as provided in subsection (h) of Section 2-702 of the Code of Civil Procedure.

(c) Sealing.
(1) Applicability. Notwithstanding any other

provision of this Act to the contrary, and cumulative with any rights to expungement of criminal records, this subsection authorizes the sealing of criminal records of adults and of minors prosecuted as adults.

(2) Eligible Records. The following records may be

sealed:

(A) All arrests resulting in release without

charging;

(B) Arrests or charges not initiated by arrest

resulting in acquittal, dismissal, or conviction when the conviction was reversed or vacated, except as excluded by subsection (a)(3)(B);

(C) Arrests or charges not initiated by arrest

resulting in orders of supervision, including orders of supervision for municipal ordinance violations, successfully completed by the petitioner, unless excluded by subsection (a)(3);

(D) Arrests or charges not initiated by arrest

resulting in convictions, including convictions on municipal ordinance violations, unless excluded by subsection (a)(3);

(E) Arrests or charges not initiated by arrest

resulting in orders of first offender probation under Section 10 of the Cannabis Control Act, Section 410 of the Illinois Controlled Substances Act, Section 70 of the Methamphetamine Control and Community Protection Act, or Section 5-6-3.3 of the Unified Code of Corrections; and

(F) Arrests or charges not initiated by arrest

resulting in felony convictions for the following offenses:

(i) Class 4 felony convictions for:
Prostitution under Section 11-14 of the

Criminal Code of 1961 or the Criminal Code of 2012.

Possession of cannabis under Section 4 of

the Cannabis Control Act.

Possession of a controlled substance

under Section 402 of the Illinois Controlled Substances Act.

Offenses under the Methamphetamine

Precursor Control Act.

Offenses under the Steroid Control Act.
Theft under Section 16-1 of the Criminal

Code of 1961 or the Criminal Code of 2012.

Retail theft under Section 16A-3 or

paragraph (a) of 16-25 of the Criminal Code of 1961 or the Criminal Code of 2012.

Deceptive practices under Section 17-1 of

the Criminal Code of 1961 or the Criminal Code of 2012.

Forgery under Section 17-3 of the

Criminal Code of 1961 or the Criminal Code of 2012.

Possession of burglary tools under

Section 19-2 of the Criminal Code of 1961 or the Criminal Code of 2012.

(ii) Class 3 felony convictions for:
Theft under Section 16-1 of the Criminal

Code of 1961 or the Criminal Code of 2012.

Retail theft under Section 16A-3 or

paragraph (a) of 16-25 of the Criminal Code of 1961 or the Criminal Code of 2012.

Deceptive practices under Section 17-1 of

the Criminal Code of 1961 or the Criminal Code of 2012.

Forgery under Section 17-3 of the

Criminal Code of 1961 or the Criminal Code of 2012.

Possession with intent to manufacture or

deliver a controlled substance under Section 401 of the Illinois Controlled Substances Act.

(3) When Records Are Eligible to Be Sealed. Records

identified as eligible under subsection (c)(2) may be sealed as follows:

(A) Records identified as eligible under

subsection (c)(2)(A) and (c)(2)(B) may be sealed at any time.

(B) Except as otherwise provided in subparagraph

(E) of this paragraph (3), records identified as eligible under subsection (c)(2)(C) may be sealed 2 years after the termination of petitioner's last sentence (as defined in subsection (a)(1)(F)).

(C) Except as otherwise provided in subparagraph

(E) of this paragraph (3), records identified as eligible under subsections (c)(2)(D), (c)(2)(E), and (c)(2)(F) may be sealed 3 years after the termination of the petitioner's last sentence (as defined in subsection (a)(1)(F)).

(D) Records identified in subsection

(a)(3)(A)(iii) may be sealed after the petitioner has reached the age of 25 years.

(E) Records identified as eligible under

subsections (c)(2)(C), (c)(2)(D), (c)(2)(E), or (c)(2)(F) may be sealed upon termination of the petitioner's last sentence if the petitioner earned a high school diploma, associate's degree, career certificate, vocational technical certification, or bachelor's degree, or passed the high school level Test of General Educational Development, during the period of his or her sentence, aftercare release, or mandatory supervised release. This subparagraph shall apply only to a petitioner who has not completed the same educational goal prior to the period of his or her sentence, aftercare release, or mandatory supervised release. If a petition for sealing eligible records filed under this subparagraph is denied by the court, the time periods under subparagraph (B) or (C) shall apply to any subsequent petition for sealing filed by the petitioner.

(4) Subsequent felony convictions. A person may not

have subsequent felony conviction records sealed as provided in this subsection (c) if he or she is convicted of any felony offense after the date of the sealing of prior felony convictions as provided in this subsection (c). The court may, upon conviction for a subsequent felony offense, order the unsealing of prior felony conviction records previously ordered sealed by the court.

(5) Notice of eligibility for sealing. Upon entry of

a disposition for an eligible record under this subsection (c), the petitioner shall be informed by the court of the right to have the records sealed and the procedures for the sealing of the records.

(d) Procedure. The following procedures apply to expungement under subsections (b), (e), and (e-6) and sealing under subsections (c) and (e-5):
(1) Filing the petition. Upon becoming eligible to

petition for the expungement or sealing of records under this Section, the petitioner shall file a petition requesting the expungement or sealing of records with the clerk of the court where the arrests occurred or the charges were brought, or both. If arrests occurred or charges were brought in multiple jurisdictions, a petition must be filed in each such jurisdiction. The petitioner shall pay the applicable fee, except no fee shall be required if the petitioner has obtained a court order waiving fees under Supreme Court Rule 298 or it is otherwise waived.

(1.5) County fee waiver pilot program. In a county of

3,000,000 or more inhabitants, no fee shall be required to be paid by a petitioner if the records sought to be expunged or sealed were arrests resulting in release without charging or arrests or charges not initiated by arrest resulting in acquittal, dismissal, or conviction when the conviction was reversed or vacated, unless excluded by subsection (a)(3)(B). The provisions of this paragraph (1.5), other than this sentence, are inoperative on and after January 1, 2019 or one year after January 1, 2017 (the effective date of Public Act 99-881), whichever is later.

(2) Contents of petition. The petition shall be

verified and shall contain the petitioner's name, date of birth, current address and, for each arrest or charge not initiated by arrest sought to be sealed or expunged, the case number, the date of arrest (if any), the identity of the arresting authority, and such other information as the court may require. During the pendency of the proceeding, the petitioner shall promptly notify the circuit court clerk of any change of his or her address. If the petitioner has received a certificate of eligibility for sealing from the Prisoner Review Board under paragraph (10) of subsection (a) of Section 3-3-2 of the Unified Code of Corrections, the certificate shall be attached to the petition.

(3) Drug test. The petitioner must attach to the

petition proof that the petitioner has passed a test taken within 30 days before the filing of the petition showing the absence within his or her body of all illegal substances as defined by the Illinois Controlled Substances Act, the Methamphetamine Control and Community Protection Act, and the Cannabis Control Act if he or she is petitioning to:

(A) seal felony records under clause (c)(2)(E);
(B) seal felony records for a violation of the

Illinois Controlled Substances Act, the Methamphetamine Control and Community Protection Act, or the Cannabis Control Act under clause (c)(2)(F);

(C) seal felony records under subsection (e-5);

or

(D) expunge felony records of a qualified

probation under clause (b)(1)(iv).

(4) Service of petition. The circuit court clerk

shall promptly serve a copy of the petition and documentation to support the petition under subsection (e-5) or (e-6) on the State's Attorney or prosecutor charged with the duty of prosecuting the offense, the Department of State Police, the arresting agency and the chief legal officer of the unit of local government effecting the arrest.

(5) Objections.
(A) Any party entitled to notice of the petition

may file an objection to the petition. All objections shall be in writing, shall be filed with the circuit court clerk, and shall state with specificity the basis of the objection. Whenever a person who has been convicted of an offense is granted a pardon by the Governor which specifically authorizes expungement, an objection to the petition may not be filed.

(B) Objections to a petition to expunge or seal

must be filed within 60 days of the date of service of the petition.

(6) Entry of order.
(A) The Chief Judge of the circuit wherein the

charge was brought, any judge of that circuit designated by the Chief Judge, or in counties of less than 3,000,000 inhabitants, the presiding trial judge at the petitioner's trial, if any, shall rule on the petition to expunge or seal as set forth in this subsection (d)(6).

(B) Unless the State's Attorney or prosecutor,

the Department of State Police, the arresting agency, or the chief legal officer files an objection to the petition to expunge or seal within 60 days from the date of service of the petition, the court shall enter an order granting or denying the petition.

(7) Hearings. If an objection is filed, the court

shall set a date for a hearing and notify the petitioner and all parties entitled to notice of the petition of the hearing date at least 30 days prior to the hearing. Prior to the hearing, the State's Attorney shall consult with the Department as to the appropriateness of the relief sought in the petition to expunge or seal. At the hearing, the court shall hear evidence on whether the petition should or should not be granted, and shall grant or deny the petition to expunge or seal the records based on the evidence presented at the hearing. The court may consider the following:

(A) the strength of the evidence supporting the

defendant's conviction;

(B) the reasons for retention of the conviction

records by the State;

(C) the petitioner's age, criminal record

history, and employment history;

(D) the period of time between the petitioner's

arrest on the charge resulting in the conviction and the filing of the petition under this Section; and

(E) the specific adverse consequences the

petitioner may be subject to if the petition is denied.

(8) Service of order. After entering an order to

expunge or seal records, the court must provide copies of the order to the Department, in a form and manner prescribed by the Department, to the petitioner, to the State's Attorney or prosecutor charged with the duty of prosecuting the offense, to the arresting agency, to the chief legal officer of the unit of local government effecting the arrest, and to such other criminal justice agencies as may be ordered by the court.

(9) Implementation of order.
(A) Upon entry of an order to expunge records

pursuant to (b)(2)(A) or (b)(2)(B)(ii), or both:

(i) the records shall be expunged (as defined

in subsection (a)(1)(E)) by the arresting agency, the Department, and any other agency as ordered by the court, within 60 days of the date of service of the order, unless a motion to vacate, modify, or reconsider the order is filed pursuant to paragraph (12) of subsection (d) of this Section;

(ii) the records of the circuit court clerk

shall be impounded until further order of the court upon good cause shown and the name of the petitioner obliterated on the official index required to be kept by the circuit court clerk under Section 16 of the Clerks of Courts Act, but the order shall not affect any index issued by the circuit court clerk before the entry of the order; and

(iii) in response to an inquiry for expunged

records, the court, the Department, or the agency receiving such inquiry, shall reply as it does in response to inquiries when no records ever existed.

(B) Upon entry of an order to expunge records

pursuant to (b)(2)(B)(i) or (b)(2)(C), or both:

(i) the records shall be expunged (as defined

in subsection (a)(1)(E)) by the arresting agency and any other agency as ordered by the court, within 60 days of the date of service of the order, unless a motion to vacate, modify, or reconsider the order is filed pursuant to paragraph (12) of subsection (d) of this Section;

(ii) the records of the circuit court clerk

shall be impounded until further order of the court upon good cause shown and the name of the petitioner obliterated on the official index required to be kept by the circuit court clerk under Section 16 of the Clerks of Courts Act, but the order shall not affect any index issued by the circuit court clerk before the entry of the order;

(iii) the records shall be impounded by the

Department within 60 days of the date of service of the order as ordered by the court, unless a motion to vacate, modify, or reconsider the order is filed pursuant to paragraph (12) of subsection (d) of this Section;

(iv) records impounded by the Department may

be disseminated by the Department only as required by law or to the arresting authority, the State's Attorney, and the court upon a later arrest for the same or a similar offense or for the purpose of sentencing for any subsequent felony, and to the Department of Corrections upon conviction for any offense; and

(v) in response to an inquiry for such

records from anyone not authorized by law to access such records, the court, the Department, or the agency receiving such inquiry shall reply as it does in response to inquiries when no records ever existed.

(B-5) Upon entry of an order to expunge records

under subsection (e-6):

(i) the records shall be expunged (as defined

in subsection (a)(1)(E)) by the arresting agency and any other agency as ordered by the court, within 60 days of the date of service of the order, unless a motion to vacate, modify, or reconsider the order is filed under paragraph (12) of subsection (d) of this Section;

(ii) the records of the circuit court clerk

shall be impounded until further order of the court upon good cause shown and the name of the petitioner obliterated on the official index required to be kept by the circuit court clerk under Section 16 of the Clerks of Courts Act, but the order shall not affect any index issued by the circuit court clerk before the entry of the order;

(iii) the records shall be impounded by the

Department within 60 days of the date of service of the order as ordered by the court, unless a motion to vacate, modify, or reconsider the order is filed under paragraph (12) of subsection (d) of this Section;

(iv) records impounded by the Department may

be disseminated by the Department only as required by law or to the arresting authority, the State's Attorney, and the court upon a later arrest for the same or a similar offense or for the purpose of sentencing for any subsequent felony, and to the Department of Corrections upon conviction for any offense; and

(v) in response to an inquiry for these

records from anyone not authorized by law to access the records, the court, the Department, or the agency receiving the inquiry shall reply as it does in response to inquiries when no records ever existed.

(C) Upon entry of an order to seal records under

subsection (c), the arresting agency, any other agency as ordered by the court, the Department, and the court shall seal the records (as defined in subsection (a)(1)(K)). In response to an inquiry for such records, from anyone not authorized by law to access such records, the court, the Department, or the agency receiving such inquiry shall reply as it does in response to inquiries when no records ever existed.

(D) The Department shall send written notice to

the petitioner of its compliance with each order to expunge or seal records within 60 days of the date of service of that order or, if a motion to vacate, modify, or reconsider is filed, within 60 days of service of the order resolving the motion, if that order requires the Department to expunge or seal records. In the event of an appeal from the circuit court order, the Department shall send written notice to the petitioner of its compliance with an Appellate Court or Supreme Court judgment to expunge or seal records within 60 days of the issuance of the court's mandate. The notice is not required while any motion to vacate, modify, or reconsider, or any appeal or petition for discretionary appellate review, is pending.

(10) Fees. The Department may charge the petitioner

a fee equivalent to the cost of processing any order to expunge or seal records. Notwithstanding any provision of the Clerks of Courts Act to the contrary, the circuit court clerk may charge a fee equivalent to the cost associated with the sealing or expungement of records by the circuit court clerk. From the total filing fee collected for the petition to seal or expunge, the circuit court clerk shall deposit $10 into the Circuit Court Clerk Operation and Administrative Fund, to be used to offset the costs incurred by the circuit court clerk in performing the additional duties required to serve the petition to seal or expunge on all parties. The circuit court clerk shall collect and forward the Department of State Police portion of the fee to the Department and it shall be deposited in the State Police Services Fund.

(11) Final Order. No court order issued under the

expungement or sealing provisions of this Section shall become final for purposes of appeal until 30 days after service of the order on the petitioner and all parties entitled to notice of the petition.

(12) Motion to Vacate, Modify, or Reconsider. Under

Section 2-1203 of the Code of Civil Procedure, the petitioner or any party entitled to notice may file a motion to vacate, modify, or reconsider the order granting or denying the petition to expunge or seal within 60 days of service of the order. If filed more than 60 days after service of the order, a petition to vacate, modify, or reconsider shall comply with subsection (c) of Section 2-1401 of the Code of Civil Procedure. Upon filing of a motion to vacate, modify, or reconsider, notice of the motion shall be served upon the petitioner and all parties entitled to notice of the petition.

(13) Effect of Order. An order granting a petition

under the expungement or sealing provisions of this Section shall not be considered void because it fails to comply with the provisions of this Section or because of any error asserted in a motion to vacate, modify, or reconsider. The circuit court retains jurisdiction to determine whether the order is voidable and to vacate, modify, or reconsider its terms based on a motion filed under paragraph (12) of this subsection (d).

(14) Compliance with Order Granting Petition to Seal

Records. Unless a court has entered a stay of an order granting a petition to seal, all parties entitled to notice of the petition must fully comply with the terms of the order within 60 days of service of the order even if a party is seeking relief from the order through a motion filed under paragraph (12) of this subsection (d) or is appealing the order.

(15) Compliance with Order Granting Petition to

Expunge Records. While a party is seeking relief from the order granting the petition to expunge through a motion filed under paragraph (12) of this subsection (d) or is appealing the order, and unless a court has entered a stay of that order, the parties entitled to notice of the petition must seal, but need not expunge, the records until there is a final order on the motion for relief or, in the case of an appeal, the issuance of that court's mandate.

(16) The changes to this subsection (d) made by

Public Act 98-163 apply to all petitions pending on August 5, 2013 (the effective date of Public Act 98-163) and to all orders ruling on a petition to expunge or seal on or after August 5, 2013 (the effective date of Public Act 98-163).

(e) Whenever a person who has been convicted of an offense is granted a pardon by the Governor which specifically authorizes expungement, he or she may, upon verified petition to the Chief Judge of the circuit where the person had been convicted, any judge of the circuit designated by the Chief Judge, or in counties of less than 3,000,000 inhabitants, the presiding trial judge at the defendant's trial, have a court order entered expunging the record of arrest from the official records of the arresting authority and order that the records of the circuit court clerk and the Department be sealed until further order of the court upon good cause shown or as otherwise provided herein, and the name of the defendant obliterated from the official index requested to be kept by the circuit court clerk under Section 16 of the Clerks of Courts Act in connection with the arrest and conviction for the offense for which he or she had been pardoned but the order shall not affect any index issued by the circuit court clerk before the entry of the order. All records sealed by the Department may be disseminated by the Department only to the arresting authority, the State's Attorney, and the court upon a later arrest for the same or similar offense or for the purpose of sentencing for any subsequent felony. Upon conviction for any subsequent offense, the Department of Corrections shall have access to all sealed records of the Department pertaining to that individual. Upon entry of the order of expungement, the circuit court clerk shall promptly mail a copy of the order to the person who was pardoned.
(e-5) Whenever a person who has been convicted of an offense is granted a certificate of eligibility for sealing by the Prisoner Review Board which specifically authorizes sealing, he or she may, upon verified petition to the Chief Judge of the circuit where the person had been convicted, any judge of the circuit designated by the Chief Judge, or in counties of less than 3,000,000 inhabitants, the presiding trial judge at the petitioner's trial, have a court order entered sealing the record of arrest from the official records of the arresting authority and order that the records of the circuit court clerk and the Department be sealed until further order of the court upon good cause shown or as otherwise provided herein, and the name of the petitioner obliterated from the official index requested to be kept by the circuit court clerk under Section 16 of the Clerks of Courts Act in connection with the arrest and conviction for the offense for which he or she had been granted the certificate but the order shall not affect any index issued by the circuit court clerk before the entry of the order. All records sealed by the Department may be disseminated by the Department only as required by this Act or to the arresting authority, a law enforcement agency, the State's Attorney, and the court upon a later arrest for the same or similar offense or for the purpose of sentencing for any subsequent felony. Upon conviction for any subsequent offense, the Department of Corrections shall have access to all sealed records of the Department pertaining to that individual. Upon entry of the order of sealing, the circuit court clerk shall promptly mail a copy of the order to the person who was granted the certificate of eligibility for sealing.
(e-6) Whenever a person who has been convicted of an offense is granted a certificate of eligibility for expungement by the Prisoner Review Board which specifically authorizes expungement, he or she may, upon verified petition to the Chief Judge of the circuit where the person had been convicted, any judge of the circuit designated by the Chief Judge, or in counties of less than 3,000,000 inhabitants, the presiding trial judge at the petitioner's trial, have a court order entered expunging the record of arrest from the official records of the arresting authority and order that the records of the circuit court clerk and the Department be sealed until further order of the court upon good cause shown or as otherwise provided herein, and the name of the petitioner obliterated from the official index requested to be kept by the circuit court clerk under Section 16 of the Clerks of Courts Act in connection with the arrest and conviction for the offense for which he or she had been granted the certificate but the order shall not affect any index issued by the circuit court clerk before the entry of the order. All records sealed by the Department may be disseminated by the Department only as required by this Act or to the arresting authority, a law enforcement agency, the State's Attorney, and the court upon a later arrest for the same or similar offense or for the purpose of sentencing for any subsequent felony. Upon conviction for any subsequent offense, the Department of Corrections shall have access to all expunged records of the Department pertaining to that individual. Upon entry of the order of expungement, the circuit court clerk shall promptly mail a copy of the order to the person who was granted the certificate of eligibility for expungement.
(f) Subject to available funding, the Illinois Department of Corrections shall conduct a study of the impact of sealing, especially on employment and recidivism rates, utilizing a random sample of those who apply for the sealing of their criminal records under Public Act 93-211. At the request of the Illinois Department of Corrections, records of the Illinois Department of Employment Security shall be utilized as appropriate to assist in the study. The study shall not disclose any data in a manner that would allow the identification of any particular individual or employing unit. The study shall be made available to the General Assembly no later than September 1, 2010.
(Source: P.A. 99-78, eff. 7-20-15; 99-378, eff. 1-1-16; 99-385, eff. 1-1-16; 99-642, eff. 7-28-16; 99-697, eff. 7-29-16; 99-881, eff. 1-1-17; 100-287, eff. 8-24-17.)

(20 ILCS 2630/7) (from Ch. 38, par. 206-7)
Sec. 7. No file or record of the Department hereby created shall be made public, except as provided in the "Illinois Uniform Conviction Information Act" or other Illinois law or as may be necessary in the identification of persons suspected or accused of crime and in their trial for offenses committed after having been imprisoned for a prior offense; and no information of any character relating to its records shall be given or furnished by said Department to any person, bureau or institution other than as provided in this Act or other State law, or when a governmental unit is required by state or federal law to consider such information in the performance of its duties. Violation of this Section shall constitute a Class A misdemeanor.
However, if an individual requests the Department to release information as to the existence or nonexistence of any criminal record he might have, the Department shall do so upon determining that the person for whom the record is to be released is actually the person making the request. The Department shall establish reasonable fees and rules to allow an individual to review and correct any criminal history record information the Department may hold concerning that individual upon verification of the identity of the individual. Such rulemaking is subject to the provisions of the Illinois Administrative Procedure Act.
(Source: P.A. 85-922.)

(20 ILCS 2630/7.5)
Sec. 7.5. Notification of outstanding warrant. If the existence of an outstanding arrest warrant is identified by the Department of State Police in connection with the criminal history background checks conducted pursuant to subsection (b) of Section 2-201.5 of the Nursing Home Care Act, Section 2-201.5 of the ID/DD Community Care Act, Section 2-201.5 of the MC/DD Act, or subsection (d) of Section 6.09 of the Hospital Licensing Act, the Department shall notify the jurisdiction issuing the warrant of the following:
(1) Existence of the warrant.
(2) The name, address, and telephone number of the

licensed long term care facility in which the wanted person resides.

Local issuing jurisdictions shall be aware that nursing facilities have residents who may be fragile or vulnerable or who may have a mental illness. When serving a warrant, law enforcement shall make every attempt to mitigate the adverse impact on other facility residents.
(Source: P.A. 99-180, eff. 7-29-15.)

(20 ILCS 2630/8) (from Ch. 38, par. 206-8)
Sec. 8. Crime statistics; sex offenders.
(a) The Department shall be a central repository and custodian of crime statistics for the State and it shall have all power incident thereto to carry out the purposes of this Act, including the power to demand and receive cooperation in the submission of crime statistics from all units of government. On an annual basis, the Illinois Criminal Justice Information Authority shall make available compilations published by the Authority of crime statistics required to be reported by each policing body of the State, the clerks of the circuit court of each county, the Illinois Department of Corrections, the Sheriff of each county, and the State's Attorney of each county, including, but not limited to, criminal arrest, charge and disposition information.
(b) The Department shall develop information relating to the number of sex offenders and sexual predators as defined in Section 2 of the Sex Offender Registration Act who are placed on parole, mandatory supervised release, or extended mandatory supervised release and who are subject to electronic monitoring.
(Source: P.A. 94-988, eff. 1-1-07.)

(20 ILCS 2630/9) (from Ch. 38, par. 206-9)
Sec. 9. (a) Every county medical examiner and coroner shall, in every death investigation where the identity of a dead body cannot be determined by visual means, fingerprints, or other identifying data, have a qualified dentist, as determined by the county medical examiner or coroner, conduct a dental examination of the dead body. If the county medical examiner or coroner, with the aid of the dental examination and other identifiers, is still unable to establish the identity of the dead body, the medical examiner or coroner shall forthwith submit the dental records to the Department.
(b) If a person reported missing has not been found within 30 days, the law enforcement agency to whom the person was reported missing shall, within the next 5 days, make all necessary efforts to locate and request from the family or next of kin of the missing person written consent to contact and receive from the dentist of the missing person that person's dental records and shall forthwith make every reasonable effort to acquire such records. Within 5 days of the receipt of the missing person's dental records, the law enforcement agency shall submit such records to the Department.
(c) The Department shall be the State central repository for all dental records submitted pursuant to this Section. The Department may promulgate rules for the form and manner of submission of dental records, reporting of the location or identification of persons for whom dental records have been submitted and other procedures for program operations.
(d) When a person who has been reported missing is located and that person's dental records have been submitted to the Department, the law enforcement agency which submitted that person's dental records to the Department shall report that fact to the Department and the Department shall expunge the dental records of that person from the Department's file. The Department shall also expunge from its files the dental records of those dead and missing persons who are positively identified as a result of comparisons made with its files, the files maintained by other states, territories, insular possessions of the United States, or the United States.
(Source: P.A. 84-255.)

(20 ILCS 2630/9.5)
Sec. 9.5. Material for DNA fingerprint analysis. Every county medical examiner and coroner shall provide to the Department a sample of dried blood and buccal specimens (tissue may be submitted if no uncontaminated blood or buccal specimens can be obtained) from a dead body for DNA fingerprint analysis if the Department notifies the medical examiner or coroner that the Department has determined that providing that sample may be useful for law enforcement purposes in a criminal investigation. In addition, if a local law enforcement agency notifies a county medical examiner or coroner that such a sample would be useful in a criminal examination, the county medical examiner or coroner shall provide a sample to the local law enforcement agency for submission to the Department.
(Source: P.A. 95-500, eff. 1-1-08.)

(20 ILCS 2630/10) (from Ch. 38, par. 206-10)
Sec. 10. Judicial Remedies. The Attorney General or a State's Attorney may bring suit in the circuit courts to prevent and restrain violations of the Illinois Uniform Conviction Information Act, enacted by the 85th General Assembly and to enforce the reporting provisions of Section 2.1 of this Act. The Department of State Police may request the Attorney General to bring any such action authorized by this subsection.
(Source: P.A. 85-922.)

(20 ILCS 2630/11)
Sec. 11. Legal assistance and education. Subject to appropriation, the State Appellate Defender shall establish, maintain, and carry out a sealing and expungement program to provide information to persons eligible to have their arrest or criminal history records expunged or sealed.
(Source: P.A. 93-211, eff. 1-1-04.)

(20 ILCS 2630/12)
Sec. 12. Entry of order; effect of expungement or sealing records.
(a) Except with respect to law enforcement agencies, the Department of Corrections, State's Attorneys, or other prosecutors, and as provided in Section 13 of this Act, an expunged or sealed record may not be considered by any private or public entity in employment matters, certification, licensing, revocation of certification or licensure, or registration. Applications for employment must contain specific language which states that the applicant is not obligated to disclose sealed or expunged records of conviction or arrest. The entity authorized to grant a license, certification, or registration shall include in an application for licensure, certification, or registration specific language stating that the applicant is not obligated to disclose sealed or expunged records of a conviction or arrest; however, if the inclusion of that language in an application for licensure, certification, or registration is not practical, the entity shall publish on its website instructions specifying that applicants are not obligated to disclose sealed or expunged records of a conviction or arrest. Employers may not ask if an applicant has had records expunged or sealed.
(b) A person whose records have been sealed or expunged is not entitled to remission of any fines, costs, or other money paid as a consequence of the sealing or expungement. This amendatory Act of the 93rd General Assembly does not affect the right of the victim of a crime to prosecute or defend a civil action for damages. Persons engaged in civil litigation involving criminal records that have been sealed may petition the court to open the records for the limited purpose of using them in the course of litigation.
(Source: P.A. 100-286, eff. 1-1-18.)

(20 ILCS 2630/13)
Sec. 13. Retention and release of sealed records.
(a) The Department of State Police shall retain records sealed under subsection (c) or (e-5) of Section 5.2 or impounded under subparagraph (B) or (B-5) of paragraph (9) of subsection (d) of Section 5.2 and shall release them only as authorized by this Act. Felony records sealed under subsection (c) or (e-5) of Section 5.2 or impounded under subparagraph (B) or (B-5) of paragraph (9) of subsection (d) of Section 5.2 shall be used and disseminated by the Department only as otherwise specifically required or authorized by a federal or State law, rule, or regulation that requires inquiry into and release of criminal records, including, but not limited to, subsection (A) of Section 3 of this Act. However, all requests for records that have been expunged, sealed, and impounded and the use of those records are subject to the provisions of Section 2-103 of the Illinois Human Rights Act. Upon conviction for any offense, the Department of Corrections shall have access to all sealed records of the Department pertaining to that individual.
(b) Notwithstanding the foregoing, all sealed or impounded records are subject to inspection and use by the court and inspection and use by law enforcement agencies and State's Attorneys or other prosecutors in carrying out the duties of their offices.
(c) The sealed or impounded records maintained under subsection (a) are exempt from disclosure under the Freedom of Information Act.
(d) The Department of State Police shall commence the sealing of records of felony arrests and felony convictions pursuant to the provisions of subsection (c) of Section 5.2 of this Act no later than one year from the date that funds have been made available for purposes of establishing the technologies necessary to implement the changes made by this amendatory Act of the 93rd General Assembly.
(Source: P.A. 97-1026, eff. 1-1-13; 97-1120, eff. 1-1-13; 98-399, eff. 8-16-13; 98-463, eff. 8-16-13.)

(20 ILCS 2630/14)
Sec. 14. Expungement Backlog Accountability Law.
(a) On or before August 1 of each year, the Department of State Police shall report to the Governor, the Attorney General, the Office of the State Appellate Defender, and both houses of the General Assembly the following information for the previous fiscal year:
(1) the number of petitions to expunge received by

the Department;

(2) the number of petitions to expunge to which the

Department objected pursuant to subdivision (d)(5)(B) of Section 5.2 of this Act;

(3) the number of petitions to seal records received

by the Department;

(4) the number of petitions to seal records to which

the Department objected pursuant to subdivision (d)(5)(B) of Section 5.2 of this Act;

(5) the number of orders to expunge received by the

Department;

(6) the number of orders to expunge to which the

Department successfully filed a motion to vacate, modify or reconsider under paragraph (12) of subsection (d) of Section 5.2 of this Act;

(7) the number of orders to expunge records entered

by the Department;

(8) the number of orders to seal records received by

the Department;

(9) the number of orders to seal records to which the

Department successfully filed a motion to vacate, modify or reconsider under paragraph (12) of subsection (d) of Section 5.2 of this Act;

(10) the number of orders to seal records entered by

the Department;

(11) the amount of fees received by the Department

pursuant to subdivision (d)(10) of Section 5.2 of this Act and deposited into the State Police Services Fund;

(12) the number of orders to expunge or to seal

records received by the Department that have not been entered as of June 30 of the previous fiscal year.

(b) The information reported under this Section shall be made available to the public, at the time it is reported, on the official web site of the Department of State Police.
(c) Upon request of a State's Attorney or the Attorney General, the Department shall provide within 90 days a list of all orders to expunge or seal with which the Department has not yet complied. This list shall include the date of the order, the name of the petitioner, the case number, and a detailed statement of the basis for non-compliance.
(Source: P.A. 98-163, eff. 8-5-13.)



20 ILCS 2635/ - Illinois Uniform Conviction Information Act.

(20 ILCS 2635/1) (from Ch. 38, par. 1601)
Sec. 1. Short Title. This Act shall be known and may be cited as the "Illinois Uniform Conviction Information Act."
(Source: P.A. 85-922.)

(20 ILCS 2635/2) (from Ch. 38, par. 1602)
Sec. 2. Legislative Findings and Purposes. (A) The legislature finds and hereby declares that conviction information maintained by the Illinois Department of State Police shall be publicly available in the State of Illinois.
(B) The purpose of this Act is: (1) to establish uniform policy for gaining access to and disseminating conviction information maintained by the State of Illinois; (2) to establish guidelines and priorities which fully support effective law enforcement and ongoing criminal investigations and which ensure that conviction information is made accessible within appropriate time frames; (3) to ensure the accuracy and completeness of conviction information in the State of Illinois; and (4) to establish procedures for effectively correcting errors and providing individuals with redress of grievances in the event that inaccurate or incomplete information may be disseminated about them.
(Source: P.A. 85-922.)

(20 ILCS 2635/3) (from Ch. 38, par. 1603)
Sec. 3. Definitions. Whenever used in this Act, and for the purposes of this Act, unless the context clearly indicates otherwise:
(A) "Accurate" means factually correct, containing no mistake or error of a material nature.
(B) The phrase "administer the criminal laws" includes any of the following activities: intelligence gathering, surveillance, criminal investigation, crime detection and prevention (including research), apprehension, detention, pretrial or post-trial release, prosecution, the correctional supervision or rehabilitation of accused persons or criminal offenders, criminal identification activities, data analysis and research done by the sentencing commission, or the collection, maintenance or dissemination of criminal history record information.
(C) "The Authority" means the Illinois Criminal Justice Information Authority.
(D) "Automated" means the utilization of computers, telecommunication lines, or other automatic data processing equipment for data collection or storage, analysis, processing, preservation, maintenance, dissemination, or display and is distinguished from a system in which such activities are performed manually.
(E) "Complete" means accurately reflecting all the criminal history record information about an individual that is required to be reported to the Department pursuant to Section 2.1 of the Criminal Identification Act.
(F) "Conviction information" means data reflecting a judgment of guilt or nolo contendere. The term includes all prior and subsequent criminal history events directly relating to such judgments, such as, but not limited to: (1) the notation of arrest; (2) the notation of charges filed; (3) the sentence imposed; (4) the fine imposed; and (5) all related probation, parole, and release information. Information ceases to be "conviction information" when a judgment of guilt is reversed or vacated.
For purposes of this Act, continuances to a date certain in furtherance of an order of supervision granted under Section 5-6-1 of the Unified Code of Corrections or an order of probation granted under either Section 10 of the Cannabis Control Act, Section 410 of the Illinois Controlled Substances Act, Section 70 of the Methamphetamine Control and Community Protection Act, Section 12-4.3 or subdivision (b)(1) of Section 12-3.05 of the Criminal Code of 1961 or the Criminal Code of 2012, Section 10-102 of the Illinois Alcoholism and Other Drug Dependency Act, Section 40-10 of the Alcoholism and Other Drug Abuse and Dependency Act, or Section 10 of the Steroid Control Act shall not be deemed "conviction information".
(G) "Criminal history record information" means data identifiable to an individual, including information collected under Section 4.5 of the Criminal Identification Act, and consisting of descriptions or notations of arrests, detentions, indictments, informations, pretrial proceedings, trials, or other formal events in the criminal justice system or descriptions or notations of criminal charges (including criminal violations of local municipal ordinances) and the nature of any disposition arising therefrom, including sentencing, court or correctional supervision, rehabilitation and release. The term does not apply to statistical records and reports in which individuals are not identified and from which their identities are not ascertainable, or to information that is for criminal investigative or intelligence purposes.
(H) "Criminal justice agency" means (1) a government agency or any subunit thereof which is authorized to administer the criminal laws and which allocates a substantial part of its annual budget for that purpose, or (2) an agency supported by public funds which is authorized as its principal function to administer the criminal laws and which is officially designated by the Department as a criminal justice agency for purposes of this Act.
(I) "The Department" means the Illinois Department of State Police.
(J) "Director" means the Director of the Illinois Department of State Police.
(K) "Disseminate" means to disclose or transmit conviction information in any form, oral, written, or otherwise.
(L) "Exigency" means pending danger or the threat of pending danger to an individual or property.
(M) "Non-criminal justice agency" means a State agency, Federal agency, or unit of local government that is not a criminal justice agency. The term does not refer to private individuals, corporations, or non-governmental agencies or organizations.
(M-5) "Request" means the submission to the Department, in the form and manner required, the necessary data elements or fingerprints, or both, to allow the Department to initiate a search of its criminal history record information files.
(N) "Requester" means any private individual, corporation, organization, employer, employment agency, labor organization, or non-criminal justice agency that has made a request pursuant to this Act to obtain conviction information maintained in the files of the Department of State Police regarding a particular individual.
(O) "Statistical information" means data from which the identity of an individual cannot be ascertained, reconstructed, or verified and to which the identity of an individual cannot be linked by the recipient of the information.
(P) "Sentencing commission" means the Sentencing Policy Advisory Council.
(Source: P.A. 99-880, eff. 8-22-16; 100-201, eff. 8-18-17.)

(20 ILCS 2635/4) (from Ch. 38, par. 1604)
Sec. 4. Applicability.
(A) The provisions of this Act shall apply only to conviction information mandated by statute to be reported to or to be collected, maintained, or disseminated by the Department of State Police.
(B) The provisions of this Act shall not apply to statistical information.
(C) In the event of conflict between the application of this Act and the statutes listed in paragraphs (1), (2), (3), (4), or (5) below, the statutes listed below, as hereafter amended, shall control unless specified otherwise:
(1) The Juvenile Court Act of 1987; or
(2) Section 5-3-4 of the Unified Code of Corrections;

or

(3) Paragraph (4) of Section 12 of the Probation and

Probation Officers Act; or

(4) Section 2.1 of the Criminal Identification Act; or
(5) The Pretrial Services Act.
(Source: P.A. 89-198, eff. 7-21-95; 89-626, eff. 8-9-96.)

(20 ILCS 2635/5) (from Ch. 38, par. 1605)
Sec. 5. Public Availability of Conviction Information. All conviction information mandated by statute to be collected and maintained by the Department of State Police shall be open to public inspection in the State of Illinois. All persons, state agencies and units of local government shall have access to inspect, examine and reproduce such information, in accordance with this Act, and shall have the right to take memoranda and abstracts concerning such information, except to the extent that the provisions of this Act or other Illinois statutes might create specific restrictions on the use or disclosure of such information.
(Source: P.A. 85-922.)

(20 ILCS 2635/6) (from Ch. 38, par. 1606)
Sec. 6. Dissemination Time Frames and Priorities. (A) The Department's duty and obligation to furnish criminal history record information to peace officers and criminal justice agencies shall take precedence over any requirement of this Act to furnish conviction information to non-criminal justice agencies or to the public. When, in the judgment of the Director, such duties and obligations are being fulfilled in a timely manner, the Department shall furnish conviction information to requesters in accordance with the provisions of this Act. The Department may give priority to requests for conviction information from non-criminal justice agencies over other requests submitted pursuant to this Act.
(B) The Department shall attempt to honor requests for conviction information made pursuant to this Act in the shortest time possible. Subject to the dissemination priorities of subsection (A) of this Section, the Department shall respond to a request for conviction information within 2 weeks from receipt of a request.
(Source: P.A. 85-922.)

(20 ILCS 2635/7) (from Ch. 38, par. 1607)
Sec. 7. Restrictions on the Use of Conviction Information.
(A) The following provisions shall apply to requests submitted pursuant to this Act for employment or licensing purposes or submitted to comply with the provisions of subsection (B) of this Section:
(1) A requester shall, in the form and manner

prescribed by the Department, submit a request to the Department, and maintain on file for at least 2 years a release signed by the individual to whom the information request pertains. The Department shall furnish the requester with a copy of its response.

(2) Each requester of conviction information

furnished by the Department shall provide the individual named in the request with a copy of the response furnished by the Department. Within 7 working days of receipt of such copy, the individual shall have the obligation and responsibility to notify the requester if the information is inaccurate or incomplete.

(3) Unless notified by the individual named in the

request or by the Department that the information furnished is inaccurate or incomplete, no requester of conviction information shall be liable for damages to any person to whom the information pertains for actions the requester may reasonably take in reliance on the accuracy and completeness of conviction information received from the Department pursuant to this act, if: (a) the requester in good faith believes the conviction information furnished by the Department to be accurate and complete; (b) the requester has complied with the requirements of paragraphs (1) and (2) of this subsection (A); and (c) the identifying information submitted by the requester to the Department is accurate with respect to the individual about whom the information was requested.

(4) Consistent with rules adopted by the Department

pursuant to Section 7 of "An Act in relation to criminal identification and investigation", approved July 2, 1931, as amended, the individual to whom the conviction information pertains may initiate proceedings directly with the Department to challenge or correct a record furnished by the Department pursuant to this subsection (A). Such correction proceedings shall be given priority over other individual record review and challenges filed with the Department.

(B) Regardless of the purpose of the request, no requester of conviction information shall be liable for damages to any person to whom the information pertains for actions the requester may reasonably take in reliance on the accuracy and completeness of conviction information received from the Department pursuant to this Act, if: (1) the requester in good faith believes the conviction information furnished by the Department to be accurate and complete; (2) the requester has complied with the requirements of paragraphs (1) and (2) of subsection (A) of this Section; and (3) the identifying information submitted by the requester to the Department is accurate with respect to the individual about whom the information was requested.
(Source: P.A. 88-368.)

(20 ILCS 2635/8) (from Ch. 38, par. 1608)
Sec. 8. Form, Manner and Fees for Requesting and Obtaining Conviction Information.
(A) The Department shall prescribe the form and manner for requesting and furnishing conviction information pursuant to this Act. The Department shall prescribe the types of identifying information that must be submitted to the Department in order to process any request for conviction information and the form and manner for making such application, consistent with this Act.
(B) The Department shall establish the maximum fee it shall charge and assess for processing requests for conviction information, and the Authority shall establish the maximum fee that other criminal justice agencies shall charge and assess for processing requests for conviction information pursuant to this Act. Such fees shall include the general costs associated with performing a search for all information about each person for which a request is received including classification, search, retrieval, reproduction, manual and automated data processing, telecommunications services, supplies, mailing and those general costs associated with the inquiries required by subsection (B) of Section 9 and Section 13 of this Act, and, when applicable, such fees shall provide for the direct payment to or reimbursement of a criminal justice agency for assisting the requester or the Department pursuant to this Act. In establishing the fees required by this Section, the Department and the Authority may also take into account the costs relating to multiple or automated requests and disseminations and the costs relating to any other special factors or circumstances required by statute or rule. The maximum fees established by the Authority pursuant to this Section may be waived or reduced at the discretion of a criminal justice agency.
(Source: P.A. 94-365, eff. 7-29-05.)

(20 ILCS 2635/9) (from Ch. 38, par. 1609)
Sec. 9. Procedural Requirements for Disseminating Conviction Information.
(A) In accordance with the time parameters of Section 6 and the requirements of subsection (B) of this Section 9, the Department shall either: (1) transmit conviction information to the requester, including an explanation of any code or abbreviation; (2) explain to the requester why the information requested cannot be transmitted; or (3) inform the requester of any deficiency in the request.
(B) Prior to a non-automated dissemination or within 30 days subsequent to an automated dissemination made pursuant to this Act, the Department shall first conduct a formal update inquiry and review to make certain that the information disseminated is complete, except (1) in cases of exigency, (2) upon request of another criminal justice agency, (3) for conviction information that is less than 30 days old, or (4) for information intentionally fabricated upon the express written authorization of the Director of State Police to support undercover law enforcement efforts.
It shall be the responsibility of the Department to retain a record of every extra-agency dissemination of conviction information for a period of not less than 3 years. Such records shall be subject to audit by the Department, and shall, upon request, be supplied to the individual to whom the information pertains for requests from members of the general public, corporations, organizations, employers, employment agencies, labor organizations and non-criminal justice agencies. At a minimum, the following information shall be recorded and retained by the Department:
(1) The name of the individual to whom the

disseminated information pertains;

(2) The name of the individual requesting the

information;

(3) The date of the request;
(4) The name and address of the private individual,

corporation, organization, employer, employment agency, labor organization or non-criminal justice agency receiving the information; and

(5) The date of the dissemination.
(Source: P.A. 91-357, eff. 7-29-99.)

(20 ILCS 2635/10) (from Ch. 38, par. 1610)
Sec. 10. Dissemination requests Based Upon Fingerprint Identification. When fingerprint identification accompanies a request for conviction information maintained by the Department, an appropriate statement shall be issued by the Department indicating that the information furnished by the Department positively pertains to the individual whose fingerprints were submitted and that the response contains all the conviction information that has been reported to the Department pursuant to Section 2.1 of "An Act in relation to criminal identification and investigation", approved July 2, 1931, as amended.
(Source: P.A. 85-922.)

(20 ILCS 2635/11) (from Ch. 38, par. 1611)
Sec. 11. Dissemination requests Not Based Upon Fingerprint Identification. (A) When a requester is not legally mandated to submit positive fingerprint identification to the Department or when a requester is precluded from submitting positive fingerprint identification to the Department due to exigency, an appropriate warning shall be issued by the Department indicating that the information furnished cannot be identified with certainty as pertaining to the individual named in the request and may only be relied upon as being accurate and complete if the requester has first complied with the requirements of subsection (B) of Section 7.
(B) If the identifying information submitted by the requester to the Department corresponds to more than one individual found in the files maintained by the Department, the Department shall not disclose the information to the requester, unless it is determined by the Department that dissemination is still warranted due to exigency or to administer the criminal laws. In such instances, the Department may require the requester to submit additional identifying information or fingerprints in the form and manner prescribed by the Department.
(Source: P.A. 85-922.)

(20 ILCS 2635/12) (from Ch. 38, par. 1612)
Sec. 12. Error Notification and Correction Procedure. It is the duty and responsibility of the Department to maintain accurate and complete criminal history record information and to correct or update such information after determination by audit, individual review and challenge procedures, or by other verifiable means, that it is incomplete or inaccurate. Except as may be required for a longer period of time by Illinois law, the Department shall notify a requester if a subsequent disposition of conviction or a subsequent modification of conviction information has been reported to the Department within 30 days of responding to the requester.
(Source: P.A. 85-922.)

(20 ILCS 2635/13) (from Ch. 38, par. 1613)
Sec. 13. Limitation on Further Dissemination. Unless otherwise permitted by law or in the case of exigency, the subsequent dissemination of conviction information furnished by the Department pursuant to this Act shall only be permitted by a requester for the 30 day period immediately following receipt of the information. Except as permitted in this Section, any requester still wishing to further disseminate or to rely on the accuracy and completeness of conviction information more than 30 days from receipt of the information from the Department shall initiate a new request to the Department for current information.
(Source: P.A. 88-368.)

(20 ILCS 2635/14) (from Ch. 38, par. 1614)
Sec. 14. Judicial Remedies. (A) The Attorney General or a State's Attorney may bring suit in the circuit courts to prevent and restrain violations of this Act and to enforce the reporting provisions of Section 2.1 of "An Act in relation to criminal identification and investigation", approved July 2, 1931, as amended. The Department may request the Attorney General to bring any such action authorized by this subsection.
(B) An individual aggrieved by a violation of this Act by a State agency or unit of local government shall have the right to pursue a civil action for damages or other appropriate legal or equitable remedy, including an action to compel the Department to disclose or correct conviction information in its files, once administrative remedies have been exhausted.
(C) Any civil action for damages alleging the negligent dissemination of inaccurate or incomplete conviction information by a State agency or by a unit of local government in violation of this Act may only be brought against the State agency or unit of local government and shall not be brought against any employee or official thereof.
(D) Civil remedies authorized by this Section may be brought in any circuit court of the State of Illinois in the county in which the violation occurs or in the county where the State agency or unit of local government is situated; except all damage claims against the State of Illinois for violations of this Act shall be determined by the Court of Claims.
(Source: P.A. 85-922.)

(20 ILCS 2635/15) (from Ch. 38, par. 1615)
Sec. 15. Civil Damages. (A) In any action brought pursuant to this Act, an individual aggrieved by any violation of this Act shall be entitled to recover actual and general compensatory damages for each violation, together with costs and attorney's fees reasonably incurred, consistent with Section 16 of this Act. In addition, an individual aggrieved by a willful violation of this Act shall be entitled to recover $1,000. In addition, an individual aggrieved by a non-willful violation of this Act for which there has been dissemination of inaccurate or incomplete conviction information shall be entitled to recover $200; provided, however, if conviction information is determined to be incomplete or inaccurate, by audit, by individual review and challenge procedures, or by other verifiable means, then the individual aggrieved shall only be entitled to recover such amount if the Department fails to correct the information within 30 days.
(B) For the purposes of this Act, the State of Illinois shall be liable for damages as provided in this Section and for attorney's fees and litigation costs as provided in Section 16 of this Act. All damage claims against the State of Illinois or any of its agencies for violations of this Act shall be determined by the Court of Claims.
(C) For purposes of limiting the amount of civil damages that may be assessed against the State of Illinois or a unit of local government pursuant to this Section, a State agency, a unit of local government, and the officials or employees of a State agency or a unit of local government may in good faith rely upon the assurance of another State agency or unit of local government that conviction information is maintained or disseminated in compliance with the provisions of this Act. However, such reliance shall not constitute a defense with respect to equitable or declaratory relief.
(D) For purposes of limiting the amount of damages that may be assessed against the State of Illinois pursuant to this Section, the Department may in good faith presume that the conviction information reported to it by a clerk of the circuit court or a criminal justice agency is accurate. However, such presumption shall not constitute a defense with respect to equitable or declaratory relief.
(Source: P.A. 85-922.)

(20 ILCS 2635/16) (from Ch. 38, par. 1616)
Sec. 16. Attorney's Fees and Costs. (A) Attorney's fees and other costs shall be awarded to any plaintiff who obtains declaratory, equitable, or injunctive relief. The amount awarded shall represent the reasonable value of the services rendered, taking into account all the surrounding circumstances, including but not limited to: the amount of attorney time and other disbursements determined by the court to be reasonably required by the nature of the case; the benefit rendered to the public; the skill demanded by the novelty or complexity of the issues; and the need to encourage the enforcement of this Act.
(B) Attorney's fees and other costs shall, consistent with subsection (A) of this Section, also be awarded to any plaintiff who obtains monetary relief for damages. However, in no event shall such an award exceed the actual amount of monetary damages awarded to the plaintiff.
(C) The court shall, consistent with subsection (A) of this Section, assess attorney's fees and litigation costs reasonably incurred by the State, a unit of local government, or government official or employee to defend against any private party or parties bringing an action pursuant to this Act, upon the court's determination that the action was brought in bad faith or is malicious, vexatious, or frivolous in nature.
(Source: P.A. 85-922.)

(20 ILCS 2635/17) (from Ch. 38, par. 1617)
Sec. 17. Administrative Sanctions. The Department shall refuse to comply with any request to furnish conviction information maintained in its files, if the requester has not acted in accordance with the requirements of this Act or rules and regulations issued pursuant thereto. The requester may appeal such a refusal by the Department to the Director. Upon written application by the requester, the Director shall hold a hearing to determine whether dissemination of the requested information would be in violation of this Act or rules and regulations issued pursuant to it or other federal or State law pertaining to the collection, maintenance or dissemination of criminal history record information. When the Director finds such a violation, the Department shall be prohibited from disseminating conviction information to the requester, under such terms and conditions and for such periods of time as the Director deems appropriate.
(Source: P.A. 85-922.)

(20 ILCS 2635/18) (from Ch. 38, par. 1618)
Sec. 18. Criminal Penalties. Any person who intentionally and knowingly (A) requests, obtains, or seeks to obtain conviction information under false pretenses, or (B) disseminates inaccurate or incomplete conviction information in violation of this Act, or (C) fails to disseminate or make public conviction information as required under this Act, or (D) fails to correct or update a conviction record after it is determined by audit, by individual review and challenge procedures, or by other verifiable means to be inaccurate or incomplete for the purpose of causing harm to the individual named in the request or to whom the information pertains, or (E) violates any other provision of this Act, shall for each offense be guilty of a Class A misdemeanor.
(Source: P.A. 85-922.)

(20 ILCS 2635/19) (from Ch. 38, par. 1619)
Sec. 19. Coordinating and Implementing Policy. The Department shall adopt rules to prescribe the appropriate form, manner and fees for complying with the requirements of this Act. The Authority shall adopt rules to prescribe form, manner and maximum fees which the Authority is authorized to establish pursuant to subsection (B) of Section 8 of this Act. Such rulemaking is subject to the provisions of the Illinois Administrative Procedure Act.
(Source: P.A. 85-922.)

(20 ILCS 2635/20) (from Ch. 38, par. 1620)
Sec. 20. State Liability and Indemnification of Units of Local Government. (A) The State of Illinois shall guarantee the accuracy and completeness of conviction information disseminated by the Department that is based upon fingerprint identification. The State of Illinois shall not be liable for the accuracy and completeness of any information disseminated upon identifying information other than fingerprints.
(B) The State of Illinois shall indemnify a clerk of the circuit court, a criminal justice agency, and their employees and officials from, and against, all damage claims brought by others due to dissemination by the Department of inaccurate or incomplete conviction information based upon positive fingerprint identification, provided that the conviction information in question was initially reported to the Department accurately and in the timely manner mandated by Section 2.1 of "An Act in relation to criminal identification and investigation", approved July 2, 1931, as amended.
(Source: P.A. 85-922.)

(20 ILCS 2635/21) (from Ch. 38, par. 1621)
Sec. 21. Audits. The Department shall regularly conduct representative audits of the criminal history record keeping and criminal history record reporting policies, practices, and procedures of the repositories for such information in Illinois to ensure compliance with the provisions of this Act and Section 2.1 of "An Act in relation to criminal identification and investigation", approved July 2, 1931, as amended. The findings of such audits shall be reported to the Governor, General Assembly, and, upon request, to members of the general public.
(Source: P.A. 85-922.)

(20 ILCS 2635/22) (from Ch. 38, par. 1622)
Sec. 22. Supplementary Remedies. The remedies provided in this Act are supplementary to, and in no way modify or supplant, any other applicable causes of action arising under the Constitution, statutes, or common law of the State of Illinois.
(Source: P.A. 85-922.)

(20 ILCS 2635/23) (from Ch. 38, par. 1623)
Sec. 23. Construction. (A) The provisions of this Act shall be construed to afford the maximum feasible protection to the individual's right to privacy and enjoyment of his good name and reputation and shall be construed to apply to both manual and automated criminal history record information systems wherever possible.
(B) The provisions of this Act shall be construed to make government agencies accountable to individuals in the collection, use, and dissemination of conviction information based upon positive fingerprint identification relating to them.
(C) Nothing in this Act shall be construed as restricting or prohibiting the dissemination of criminal history record information to a requesting criminal justice agency or peace officer or the dissemination of local criminal history record information maintained by criminal justice agencies on behalf of units of local government to members of the general public requesting such information.
(Source: P.A. 85-922.)

(20 ILCS 2635/24) (from Ch. 38, par. 1624)
Sec. 24. Statute of Limitations. Any cause of action arising under this Act shall be barred unless brought within 3 years from the date of the violation of the Act or within 3 years from the date the plaintiff should reasonably have known of its violation, whichever is later.
(Source: P.A. 85-922.)



20 ILCS 2637/ - Criminal Diversion Racial Impact Data Collection Act.

(20 ILCS 2637/1)
(Section scheduled to be repealed on December 31, 2020)
Sec. 1. Short title. This Act may be cited as the Criminal Diversion Racial Impact Data Collection Act.
(Source: P.A. 99-666, eff. 1-1-17.)

(20 ILCS 2637/5)
(Section scheduled to be repealed on December 31, 2020)
Sec. 5. Legislative intent. Racial and ethnic disparity in the criminal justice system, or the over-representation of certain minority groups compared to their representation in the general population, has been well documented, along with the harmful effects of such disproportionality. There is no single cause of the racial and ethnic disparity evident at every stage of the criminal justice system; suggested causes have included differing patterns of criminal activity, law enforcement activity, and discretionary decisions of criminal justice practitioners, along with effects of legislative policies. In order to make progress in reducing this harmful phenomenon, information on the racial composition of offenders at each stage of the criminal justice system must be systematically gathered and analyzed to lay the foundation for determining the impact of proposed remedies. Gaps of information at any stage will hamper valid analysis at subsequent stages. At the earliest stages of the criminal justice system, systematic statewide information on arrested persons, including race and ethnicity, is collected in the State Police Criminal History Record Information System. However, under the Criminal Identification Act, systematic statewide information on the racial and ethnic composition of adults diverted from arrest by law enforcement and diverted from prosecution by each county's State's Attorney's office is not available. Therefore, it is the intent of this legislation to provide a mechanism by which statewide data on the race and ethnicity of offenders diverted from the criminal justice system before the filing of a court case can be provided by the criminal justice entity involved for future racial disparity impact analyses of the criminal justice system.
(Source: P.A. 99-666, eff. 1-1-17.)

(20 ILCS 2637/10)
(Section scheduled to be repealed on December 31, 2020)
Sec. 10. Definitions. As used in this Act:
"Arrested but released without being charged" means the taking into custody of a person by a law enforcement agency and his or her subsequent release without a formal charge filed.
"Authority" means the Illinois Criminal Justice Information Authority.
"Diversion from prosecution" means the placement of the defendant into any specialized program by the State's Attorney's office, after which formal charges are dismissed, subject to successful completion of the program.
"Law enforcement agency" means any agency of this State or a political subdivision of this State that is vested by law with the duty to maintain public order and to enforce criminal laws.
"Racial and ethnic information" means categories of socially significant groupings by which individuals identify themselves, based on physical characteristics and cultural heritage, as categorized under subsection (b) of Section 4.5 of the Criminal Identification Act.
(Source: P.A. 99-666, eff. 1-1-17.)

(20 ILCS 2637/15)
(Section scheduled to be repealed on December 31, 2020)
Sec. 15. Reporting; publication.
(a) Under the reporting guidelines for law enforcement agencies in Sections 2.1, 4.5, and 5 of the Criminal Identification Act, the Authority shall determine and report the number of persons arrested and released without being charged, and report the racial and ethnic composition of those persons.
(b) Under the reporting guidelines for State's Attorneys in Sections 2.1, 4.5, and 5 of the Criminal Identification Act, the Authority shall determine and report the number of persons for which formal charges were dismissed, and the race and ethnicity of those persons.
(c) Under the reporting guidelines for circuit court clerks in Sections 2.1, 4.5, and 5 of the Criminal Identification Act, the Authority shall determine and report the number of persons admitted to a diversion from prosecution program, and the racial and ethnic composition of those persons, separated by each type of diversion program.
(d) The Authority shall publish the information received and an assessment of the quality of the information received, aggregated to the county level in the case of law enforcement reports, on its publicly available website for the previous calendar year, as affirmed by each reporting agency at the time of its report submission.
(e) The Authority, Department of State Police, Administrative Office of Illinois Courts, and Illinois State's Attorneys Association may collaborate on any necessary training concerning the provisions of this Act.
(Source: P.A. 99-666, eff. 1-1-17.)

(20 ILCS 2637/20)
(Section scheduled to be repealed on December 31, 2020)
Sec. 20. Repeal. This Act is repealed on December 31, 2020.
(Source: P.A. 99-666, eff. 1-1-17.)

(20 ILCS 2637/99)
(Section scheduled to be repealed on December 31, 2020)
Sec. 99. Effective date. This Act takes effect January 1, 2017.
(Source: P.A. 99-666, eff. 1-1-17.)



20 ILCS 2640/ - Statewide Organized Gang Database Act.

(20 ILCS 2640/1)
Sec. 1. Short title. This Article may be cited as the Statewide Organized Gang Database Act.
(Source: P.A. 87-932.)

(20 ILCS 2640/5)
Sec. 5. Definitions. As used in this Act:
"Department" means the Department of State Police.
"Director" means the Director of State Police.
"Organized gang" has the meaning ascribed to it in Section 10 of the Illinois Streetgang Terrorism Omnibus Prevention Act.
A "SWORD terminal" is an interactive computerized communication and processing unit that permits a direct on-line communication with the Department of State Police's central data repository, the Statewide Organized Gang Database (SWORD).
(Source: P.A. 87-932; 88-467.)

(20 ILCS 2640/10)
Sec. 10. Duties of the Department. The Department may:
(a) provide a uniform reporting format for the entry of pertinent information regarding the report of an arrested organized gang member or organized gang affiliate into SWORD;
(b) notify all law enforcement agencies that reports of arrested organized gang members or organized gang affiliates shall be entered into the database as soon as the minimum level of data specified by the Department is available to the reporting agency, and that no waiting period for the entry of that data exists;
(c) develop and implement a policy for notifying law enforcement agencies of the emergence of new organized gangs, or the change of a name or other identifying sign by an existing organized gang;
(d) compile and retain information regarding organized gangs and their members and affiliates, in a manner that allows the information to be used by law enforcement and other agencies, deemed appropriate by the Director, for investigative purposes;
(e) compile and maintain a historic data repository relating to organized gangs and their members and affiliates in order to develop and improve techniques utilized by law enforcement agencies and prosecutors in the investigation, apprehension, and prosecution of members and affiliates of organized gangs;
(f) create a quality control program regarding confirmation of organized gang membership and organized gang affiliation data, timeliness and accuracy of information entered into SWORD, and performance audits of all entering agencies;
(g) locate all law enforcement agencies that could, in the opinion of the Director, benefit from access to SWORD, and notify them of its existence; and
(h) cooperate with all law enforcement agencies wishing to gain access to the SWORD system, and facilitate their entry into the system and their continued maintenance of access to it.
(Source: P.A. 87-932.)

(20 ILCS 2640/15)
Sec. 15. Duties of local law enforcement agencies. Local law enforcement agencies who are members of the SWORD system may:
(a) after carrying out any arrest of any individual whom they believe to be a member or affiliate of an organized gang, create or update that individual's electronic file within the SWORD system; and
(b) notify the prosecutor of the accused of the accused individual's gang membership or gang affiliate status.
(Source: P.A. 87-932.)

(20 ILCS 2640/20)
Sec. 20. Interstate compact on gang information.
The Governor of this State is authorized to enter into a compact on behalf of this State with any of the states of the United States legally joining that compact in a form substantially as follows:

authorities of a state that is a party to this compact may share information compiled by that state with another state that is a party to this compact concerning the names, addresses, arrest records, and conviction information of organized gang members and information concerning the activities of organized gangs.

(2) A state that is a party to this compact may

establish an interactive computerized communication and processing unit that permits direct on-line communication with a computer network of another state that is a party to this compact and contains the information described in paragraph (1).

(3) The Governor of each state may designate an

officer who, acting jointly with like officers of other contracting states, may promulgate rules and regulations deemed necessary to carry out more effectively the terms of this compact.

(4) This compact shall become operative immediately

upon its ratification by any state as between it and any other state or states so ratifying. When ratified it shall have the full force and effect of law within that state. The form of ratification shall be in accordance with the laws of the ratifying state.

(5) This compact shall continue in force and remain

binding upon each ratifying State until renounced by it. Renunciation of this compact shall be by the same authority that ratified it by giving a 6-month notice in writing to the other contracting states of its intention to withdraw from the compact.

(Source: P.A. 88-548, eff. 1-1-95.)



20 ILCS 2645/ - Statewide Senior Citizen Victimizer Database Act.

(20 ILCS 2645/1)
Sec. 1. Short title. This Act may be cited as the Statewide Senior Citizen Victimizer Database Act.
(Source: P.A. 92-246, eff. 1-1-02.)

(20 ILCS 2645/5)
Sec. 5. Definitions. In this Act:
"Department" means Department of State Police.
"Director" means the Director of State Police.
"Senior citizen" means a person of the age of 60 years or older.
"Senior citizen victimizer" means a person who has been arrested for committing an offense against a senior citizen.
"Statewide Senior Citizen Victimizer Database Terminal" means an interactive computerized communication and processing unit that permits direct on-line communication with the Department of State Police's Statewide Senior Citizen Victimizer Database.
(Source: P.A. 92-246, eff. 1-1-02.)

(20 ILCS 2645/10)
Sec. 10. Duties of the Department. The Department may:
(a) Provide a uniform reporting format for the entry of pertinent information regarding the report of an arrested senior citizen victimizer into the Senior Citizen Victimizer Database Terminal;
(b) Notify all law enforcement agencies that reports of arrested senior citizen victimizers shall be entered into the database as soon as the minimum level of data of information specified by the Department is available to the reporting agency, and that no waiting period for the entry of that data exists;
(c) Compile and maintain a data repository relating to senior citizen victimizers in order to gather information regarding the various modus operandi used to victimize senior citizens, groups that tend to routinely target senior citizens, areas of the State that senior citizen victimizers tend to frequent, and the type of persons senior citizen victimizers routinely target;
(d) Develop and improve techniques used by law enforcement agencies and prosecutors in the investigation, apprehension, and prosecution of senior citizen victimizers;
(e) Locate all law enforcement agencies that could, in the opinion of the Director, benefit from access to the Statewide Senior Citizen Victimizer Database, and notify them of its existence; and
(f) Cooperate with all law enforcement agencies wishing to gain access to the Statewide Senior Citizen Victimizer Database system, and to facilitate their entry into the system and to their continued maintenance of access to it.
(Source: P.A. 92-246, eff. 1-1-02.)

(20 ILCS 2645/15)
Sec. 15. Duties of local law enforcement agencies. Local law enforcement agencies that are members of the Statewide Senior Citizen Victimizer Database system may:
(a) After arresting any person whom they believe to be a senior citizen victimizer, create or update that person's electronic file within the Statewide Senior Citizen Victimizer Database system; and
(b) Notify the prosecutor of an accused of that accused person's history of perpetrating crimes against senior citizens.
(Source: P.A. 92-246, eff. 1-1-02.)



20 ILCS 2705/ - Civil Administrative Code of Illinois. (Department of Transportation Law)

Article 2705 - Department Of Transportation

(20 ILCS 2705/Art. 2705 heading)

(20 ILCS 2705/2705-1)
Sec. 2705-1. Article short title. This Article 2705 of the Civil Administrative Code of Illinois may be cited as the Department of Transportation Law.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2705/2705-5)
Sec. 2705-5. Definitions. In this Law:
"Department" means the Department of Transportation.
"Secretary" means the Secretary of Transportation.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2705/2705-10) (was 20 ILCS 2705/49 in part)
Sec. 2705-10. Powers, generally. The Department has the powers enumerated in the following Sections.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2705/2705-15) (was 20 ILCS 2705/49 and 49.23)
Sec. 2705-15. Administrative organization.
(a) The Secretary may create and establish offices, divisions, and administrative units as necessary for the efficient administration and operation of the Department and may assign functions, powers, and duties to the several offices, divisions, and administrative units in the Department.
(b) The Department has the power to establish the administrative organization within the Department that is required to carry out the powers, duties, and functions of the Department and best utilize the personnel, skills, facilities, and resources of the Department and its offices, divisions, and agencies.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2705/2705-90) (was 20 ILCS 2705/49.31)
Sec. 2705-90. Criminal history record information from Department of State Police. Whenever the Department is authorized or required by law to consider some aspect of criminal history record information for the purpose of carrying out its statutory powers and responsibilities, then, upon request and payment of fees in conformance with the requirements of Section 2605-400 of the Department of State Police Law (20 ILCS 2605/2605-400), the Department of State Police is authorized to furnish, pursuant to positive identification, the information contained in State files that is necessary to fulfill the request.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2705/2705-100) (was 20 ILCS 2705/49.01a)
Sec. 2705-100. Aeronautics; transfer from Department of Aeronautics. The Department has the power to exercise, administer, and enforce, through a Division of Aeronautics, all rights, powers, and duties vested in the Department of Aeronautics by the Illinois Aeronautics Act. The Department has the power to regulate and supervise aeronautics in this State and to administer and enforce all laws of this State pertaining to aeronautics.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2705/2705-105) (was 20 ILCS 2705/49.06a)
Sec. 2705-105. Bridge and ferry operation; transfer from Department of Public Works and Buildings. The Department has the power to exercise, administer, and enforce the rights, powers, and duties vested in the Department of Public Works and Buildings by any law relating to the operation of bridges and ferries.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2705/2705-110) (was 20 ILCS 2705/49.07a)
Sec. 2705-110. Motor vehicles; transfer from Department of Public Works and Buildings. The Department has the power to exercise, administer, and enforce all rights, powers, and duties vested in the Department of Public Works and Buildings by the Illinois Vehicle Code.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2705/2705-115) (was 20 ILCS 2705/49.08a)
Sec. 2705-115. Roads and bridges; transfer from Department of Public Works and Buildings. The Department has the power to exercise, administer, and enforce all rights, powers, and duties vested in the Department of Public Works and Buildings by the Illinois Highway Code and any other law relating to roads, streets, and bridges and toll highways.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2705/2705-120) (was 20 ILCS 2705/49.11)
Sec. 2705-120. Transfer of other rights, powers, and duties from Department of Public Works and Buildings. The Department has the power to exercise all rights, powers, and duties vested by law in the Department of Public Works and Buildings and in the Director of Public Works and Buildings not otherwise expressly transferred to and vested in another department.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2705/2705-125) (was 20 ILCS 2705/49.22)
Sec. 2705-125. Safety inspection of motor vehicles; transfer from various State agencies. The Department has the power to administer, exercise, and enforce the rights, powers, and duties presently vested in the Department of State Police and the Division of State Troopers under the Illinois Vehicle Inspection Law, in the Illinois Commerce Commission, in the State Board of Education, and in the Secretary of State under laws relating to the safety inspection of motor vehicles operated by common carriers, of school buses, and of motor vehicles used in the transportation of school children and motor vehicles used in driver exam training schools for hire licensed under Article IV of the Illinois Driver Licensing Law or under any other law relating to the safety inspection of motor vehicles of the second division as defined in the Illinois Vehicle Code.
(Source: P.A. 96-740, eff. 1-1-10.)

(20 ILCS 2705/2705-175) (was 20 ILCS 2705/49.24)
Sec. 2705-175. State employees; effect of transfer to Department. The transfer to the Department of Transportation of employees of the Department of Public Works and Buildings or of any other department, office, or agency of the State shall not affect the status of those employees under civil service, merit service, the Personnel Code, or other laws relating to State employees.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2705/2705-200) (was 20 ILCS 2705/49.16)
Sec. 2705-200. Master plan; reporting requirements.
(a) The Department has the power to develop and maintain a continuing, comprehensive, and integrated planning process that shall develop and periodically revise a statewide master plan for transportation to guide program development and to foster efficient and economical transportation services in ground, air, water, and all other modes of transportation throughout the State. The Department shall coordinate its transportation planning activities with those of other State agencies and authorities and shall supervise and review any transportation planning performed by other Executive agencies under the direction of the Governor. The Department shall cooperate and participate with federal, regional, interstate, State, and local agencies, in accordance with Sections 5-301 and 7-301 of the Illinois Highway Code, and with interested private individuals and organizations in the coordination of plans and policies for development of the state's transportation system.
To meet the provisions of this Section, the Department shall publish and deliver to the Governor and General Assembly by December 31, 2012 and every 5 years thereafter, its master plan for highway, waterway, aeronautic, mass transportation, and railroad systems. The plan shall identify priority subsystems or components of each system that are critical to the economic and general welfare of this State regardless of public jurisdictional responsibility or private ownership.
The master plan shall include a comprehensive and multimodal freight mobility plan which shall analyze commodity flows, assess the freight transportation network, and identify significant freight system trends, needs, and economic opportunities. It shall recommend improvements in the operation and management of the freight system, projects that will eliminate inefficiencies in the State's freight network, methods of funding needed for freight system improvements, and policies to ensure the safe, reliable, and efficient movement of goods within and through the State and to ensure the State's economic vitality. The freight mobility plan shall incorporate and maintain compatibility with any federally required rail plan affecting this State.
The master plan shall provide particular emphasis and detail of at least the 5-year period in the immediate future.
Annual and 5-year, or longer, project programs for each State system in this Section shall be published and furnished the General Assembly on the first Wednesday in April of each year.
Identified needs included in the project programs shall be listed and mapped in a distinctive fashion to clearly identify the priority status of the projects: (1) projects to be committed for execution; (2) tentative projects that are dependent upon funding or other constraints; and (3) needed projects that are not programmed due to lack of funding or other constraints.
All projects shall be related to the priority systems of the master plan, and the priority criteria identified. Cost and estimated completion dates shall be included for work required to complete a useable segment or component beyond the period of the program.
(b) The Department shall publish and deliver to the Governor and General Assembly on the first Wednesday in April of each year a 5-year, or longer, Highway Improvement Program reporting the number of fiscal years each project has been on previous plans submitted by the Department.
(c) The Department shall publish and deliver to the Governor and the General Assembly by November 1 of each year a For the Record report that shall include the following:
(1) All the projects accomplished in the previous

fiscal year listed by each Illinois Department of Transportation District.

(2) The award cost and the beginning dates of each

listed project.

(Source: P.A. 97-32, eff. 6-28-11.)

(20 ILCS 2705/2705-205) (was 20 ILCS 2705/49.21)
Sec. 2705-205. Study of demand for transportation. The Department has the power, in cooperation with State universities and other research oriented institutions, to study the extent and nature of the demand for transportation and to collect and assemble information regarding the most feasible, technical and socio-economic solutions for meeting that demand and the costs thereof. The Department has the power to report to the Governor and the General Assembly, by February 15 of each odd-numbered year, the results of the study and recommendations based on the study.
The requirement for reporting to the General Assembly shall be satisfied by filing copies of the report with the Speaker, the Minority Leader, and the Clerk of the House of Representatives and the President, the Minority Leader, and the Secretary of the Senate and the Legislative Research Unit, as required by Section 3.1 of the General Assembly Organization Act and by filing additional copies with the State Government Report Distribution Center for the General Assembly as is required under paragraph (t) of Section 7 of the State Library Act.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2705/2705-207)
Sec. 2705-207. (Repealed).
(Source: P.A. 93-670, eff. 3-19-04. Repealed internally, eff. 1-1-05.)

(20 ILCS 2705/2705-210) (was 20 ILCS 2705/49.15)
Sec. 2705-210. Traffic control and prevention of accidents. The Department has the power to develop, consolidate, and coordinate effective programs and activities for the advancement of driver education, for the facilitation of the movement of motor vehicle traffic, and for the protection and conservation of life and property on the streets and highways of this State and to advise, recommend, and consult with the several departments, divisions, boards, commissions, and other agencies of this State in regard to those programs and activities. The Department has the power to aid and assist the counties, cities, towns, and other political subdivisions of this State in the control of traffic and the prevention of traffic accidents. That aid and assistance to counties, cities, towns, and other political subdivisions of this State shall include assistance with regard to planning, traffic flow, light synchronizing, preferential lanes for carpools, and carpool parking allocations.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2705/2705-215) (was 20 ILCS 2705/49.27)
Sec. 2705-215. Cooperative utilization of equipment and services of governmental entities and not-for-profit organizations for the transportation needs in public service programs.
(a) The Department is directed to encourage and assist governmental entities, not-for-profit corporations, and nonprofit community service associations, between or among themselves, in the development of reasonable utilization of transportation equipment and operational service in satisfying the general and specialized public transportation needs.
The Department shall develop and encourage cooperative development, among all entities, of programs promoting efficient service and conservation of capital investment and energy and shall assist all entities in achieving their goals and in their applications for transportation grants under appropriate State or federal programs.
(b) Implementation of cooperative programs is to be developed within the meaning of the provisions of the Intergovernmental Cooperation Act. In the circumstances of nongovernmental entities, the Department shall be guided by that Act and any other State law in encouraging the cooperative programs between those entities.
(c) The Department shall report to the members of the General Assembly, by March 1 of each year, its successes, failures and progress in achieving the intent of this Section. The report shall also include identification of problems as well as the Department's recommendations.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2705/2705-220)
Sec. 2705-220. Public private partnerships for transportation. The Department may exercise all powers granted to it under the Public Private Agreements for the Illiana Expressway Act and the Public-Private Agreements for the South Suburban Airport Act.
(Source: P.A. 98-109, eff. 7-25-13.)

(20 ILCS 2705/2705-222)
Sec. 2705-222. Public-private partnerships for transportation. The Department may exercise all powers granted to it under the Public-Private Partnerships for Transportation Act.
(Source: P.A. 97-502, eff. 8-23-11.)

(20 ILCS 2705/2705-225) (was 20 ILCS 2705/49.02a)
Sec. 2705-225. Air transportation for State officers and employees. The Department may provide air transportation for officers and employees of the offices, departments, and agencies of the State government and charge the office, department, or agency for that transportation. Charges for the transportation shall not exceed the expenses incurred and costs involved in providing air transportation and may include expenses for equipment, personnel, and operational expenses.
All requests for air transportation shall be made in writing and shall be signed by the executive officer or employee of the office, department, or agency.
Except as provided herein, all requests shall be filled in the following priority: (1) the Governor, (2) the Lieutenant Governor, (3) the legislative leaders of the General Assembly, specifically, the President and minority leader of the Senate and the Speaker and minority leader of the House of Representatives, (4) the Judges of the Supreme Court, (5) the Attorney General, (6) the Secretary of State, (7) the Comptroller, (8) the Treasurer, (9) other members of the General Assembly; and thereafter as provided by the Department.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2705/2705-240) (was 20 ILCS 2705/49.17)
Sec. 2705-240. Grants for capital assistance. The Department has the power to administer the allocation of State monies appropriated as grants for capital assistance purposes in the manner prescribed by law. No transportation program administered by any other Executive agency under the direction of the Governor or project undertaken thereunder shall be eligible for capital assistance from the State until that program and project have been approved by the Department.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2705/2705-245) (was 20 ILCS 2705/49.20)
Sec. 2705-245. Inspection of property and records of applicants for and recipients of assistance. The Department at reasonable times may inspect the property and examine the books, records, and other information relating to the nature or adequacy of services, facilities, or equipment of any municipality, district, or carrier that is receiving or has applied for assistance under this Law. It may conduct investigations and hold hearings within or without the State. This Section shall not affect the regulatory power of any other State or local agency with respect to transportation rates and services. Annual statements of assets, revenues, and expenses and annual audit reports shall be submitted to the Department by any municipality, district, or carrier receiving or applying for capital assistance from the State when requested by the Department as part of an inspection under this Section.
(Source: P.A. 96-37, eff. 7-13-09.)

(20 ILCS 2705/2705-255) (was 20 ILCS 2705/49.14)
Sec. 2705-255. Appropriations from Build Illinois Bond Fund and Build Illinois Purposes Fund. Any expenditure of funds by the Department for interchanges, for access roads to and from any State or local highway in Illinois, or for other transportation capital improvements related to an economic development project pursuant to appropriations to the Department from the Build Illinois Bond Fund and the Build Illinois Purposes Fund shall be used for funding improvements related to existing or planned scientific, research, manufacturing, or industrial development or expansion in Illinois. In addition, the Department may use those funds to encourage and maximize public and private participation in those improvements. The Department shall consult with the Department of Commerce and Economic Opportunity prior to expending any funds for those purposes pursuant to appropriations from the Build Illinois Bond Fund and the Build Illinois Purposes Fund.
(Source: P.A. 94-793, eff. 5-19-06.)

(20 ILCS 2705/2705-260)
Sec. 2705-260. Use of Illinois resident labor. To the extent permitted by any applicable federal law or regulation, for all work performed for State construction projects which are funded in whole or in part by a capital infrastructure bill enacted by the 96th General Assembly by sums appropriated to the Illinois Department of Transportation, at least 50% of the total labor hours must be performed by actual residents of the State of Illinois. For purposes of this Section, "actual residents of the State of Illinois" means persons domiciled in the State of Illinois. The Department of Labor shall promulgate rules providing for the enforcement of this Section.
(Source: P.A. 96-37, eff. 7-13-09.)

(20 ILCS 2705/2705-265) (was 20 ILCS 2705/49.33)
Sec. 2705-265. Use of coal combustion by-products. The Department shall, where economically feasible and safe, foster the use of coal combustion by-products by specifying usage of these by-products in road building materials and by developing and including specifications for their use in beds, fills, backfills, trenches, and embankments.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2705/2705-275) (was 20 ILCS 2705/49.25j)
Sec. 2705-275. Grants for airport facilities. The Department may make grants to municipalities and airport authorities for the renovation, construction, and development of airport facilities. The grants may be made from funds appropriated for that purpose from the Build Illinois Bond Fund.
(Source: P.A. 94-91, eff. 7-1-05.)

(20 ILCS 2705/2705-285) (was 20 ILCS 2705/49.06b)
Sec. 2705-285. Ports and waterways. The Department has the power to undertake port and waterway development planning and studies of port and waterway development problems and to provide technical assistance to port districts and units of local government in connection with port and waterway development activities. The Department may provide financial assistance for the ordinary and contingent expenses of port districts upon the terms and conditions that the Department finds necessary to aid in the development of those districts.
The Department shall coordinate all its activities under this Section with the Department of Commerce and Economic Opportunity.
(Source: P.A. 94-793, eff. 5-19-06.)

(20 ILCS 2705/2705-300) (was 20 ILCS 2705/49.18)
Sec. 2705-300. Powers concerning mass transportation. The Department has the power to do the following:
(1) Advise and assist the Governor and the General Assembly in formulating (i) a mass transportation policy for the State, (ii) proposals designed to help meet and resolve special problems of mass transportation within the State, and (iii) programs of assistance for the comprehensive planning, development, and administration of mass transportation facilities and services.
(2) Appear and participate in proceedings before any federal, State, or local regulatory agency involving or affecting mass transportation in the State.
(3) Study mass transportation problems and provide technical assistance to units of local government.
(4) Encourage experimentation in developing new mass transportation facilities and services.
(5) Recommend policies, programs, and actions designed to improve utilization of mass transportation services.
(6) Cooperate with mass transit districts and systems, local governments, and other State agencies in meeting those problems of air, noise, and water pollution associated with transportation.
(7) Participate fully in a statewide effort to improve transport safety.
(8) Conduct by contract or otherwise technical studies, and demonstration and development projects which shall be designed to test and develop methods for increasing public use of mass transportation and for providing mass transportation in an efficient, coordinated, and convenient manner.
(9) Make applications for, receive, and make use of grants for mass transportation.
(10) Make grants for mass transportation from the Transportation Fund pursuant to the standards and procedures of Sections 2705-305 and 2705-310.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2705/2705-305)
Sec. 2705-305. Grants for mass transportation.
(a) For the purpose of mass transportation grants and contracts, the following definitions apply:
"Carrier" means any corporation, authority, partnership, association, person, or district authorized to provide mass transportation within the State.
"District" means all of the following:
(i) Any district created pursuant to the Local Mass

Transit District Act.

(ii) The Authority created pursuant to the

Metropolitan Transit Authority Act.

(iii) Any authority, commission, or other entity that

by virtue of an interstate compact approved by Congress is authorized to provide mass transportation.

(iv) The Authority created pursuant to the Regional

Transportation Authority Act.

"Facilities" comprise all real and personal property used in or appurtenant to a mass transportation system, including parking lots.
"Mass transportation" means transportation provided within the State of Illinois by rail, bus, or other conveyance and available to the general public on a regular and continuing basis, including the transportation of persons with disabilities or elderly persons as provided more specifically in Section 2705-310.
"Unit of local government" means any city, village, incorporated town, or county.
(b) Grants may be made to units of local government, districts, and carriers for the acquisition, construction, extension, reconstruction, and improvement of mass transportation facilities. Grants shall be made upon the terms and conditions that in the judgment of the Secretary are necessary to ensure their proper and effective utilization.
(c) The Department shall make grants under this Law in a manner designed, so far as is consistent with the maintenance and development of a sound mass transportation system within the State, to: (i) maximize federal funds for the assistance of mass transportation in Illinois under the Federal Transit Act and other federal Acts; (ii) facilitate the movement of persons who because of age, economic circumstance, or physical infirmity are unable to drive; (iii) contribute to an improved environment through the reduction of air, water, and noise pollution; and (iv) reduce traffic congestion.
(d) The Secretary shall establish procedures for making application for mass transportation grants. The procedures shall provide for public notice of all applications and give reasonable opportunity for the submission of comments and objections by interested parties. The procedures shall be designed with a view to facilitating simultaneous application for a grant to the Department and to the federal government.
(e) Grants may be made for mass transportation projects as follows:
(1) In an amount not to exceed 100% of the nonfederal

share of projects for which a federal grant is made.

(2) In an amount not to exceed 100% of the net

project cost for projects for which a federal grant is not made.

(3) In an amount not to exceed five-sixths of the net

project cost for projects essential for the maintenance of a sound transportation system and eligible for federal assistance for which a federal grant application has been made but a federal grant has been delayed. If and when a federal grant is made, the amount in excess of the nonfederal share shall be promptly returned to the Department.

In no event shall the Department make a grant that, together with any federal funds or funds from any other source, is in excess of 100% of the net project cost.
(f) Regardless of whether any funds are available under a federal grant, the Department shall not make a mass transportation grant unless the Secretary finds that the recipient has entered into an agreement with the Department in which the recipient agrees not to engage in school bus operations exclusively for the transportation of students and school personnel in competition with private school bus operators where those private school bus operators are able to provide adequate transportation, at reasonable rates, in conformance with applicable safety standards, provided that this requirement shall not apply to a recipient that operates a school system in the area to be served and operates a separate and exclusive school bus program for the school system.
(g) Grants may be made for mass transportation purposes with funds appropriated from the Build Illinois Bond Fund consistent with the specific purposes for which those funds are appropriated by the General Assembly. Grants under this subsection (g) are not subject to any limitations or conditions imposed upon grants by any other provision of this Section, except that the Secretary may impose the terms and conditions that in his or her judgment are necessary to ensure the proper and effective utilization of the grants under this subsection.
(h) The Department may let contracts for mass transportation purposes and facilities for the purpose of reducing urban congestion funded in whole or in part with bonds described in subdivision (b)(1) of Section 4 of the General Obligation Bond Act, not to exceed $75,000,000 in bonds.
(i) The Department may make grants to carriers, districts, and units of local government for the purpose of reimbursing them for providing reduced fares for mass transportation services for students, persons with disabilities, and the elderly. Grants shall be made upon the terms and conditions that in the judgment of the Secretary are necessary to ensure their proper and effective utilization.
(j) The Department may make grants to carriers, districts, and units of local government for costs of providing ADA paratransit service.
(Source: P.A. 99-143, eff. 7-27-15.)

(20 ILCS 2705/2705-310)
Sec. 2705-310. Grants for transportation for persons with disabilities.
(a) For the purposes of this Section, the following definitions apply:
"Carrier" means a district or a not for profit corporation providing mass transportation for persons with disabilities on a regular and continuing basis.
"Person with a disability" means any individual who, by reason of illness, injury, age, congenital malfunction, or other permanent or temporary incapacity or disability, is unable without special mass transportation facilities or special planning or design to utilize ordinary mass transportation facilities and services as effectively as persons who are not so affected.
"Unit of local government", "district", and "facilities" have the meanings ascribed to them in Section 2705-305.
(b) The Department may make grants from the Transportation Fund and the General Revenue Fund (i) to units of local government, districts, and carriers for vehicles, equipment, and the acquisition, construction, extension, reconstruction, and improvement of mass transportation facilities for persons with disabilities and (ii) during State fiscal years 1986 and 1987, to the Regional Transportation Authority for operating assistance for mass transportation for mobility limited persons, including paratransit services for the mobility limited. The grants shall be made upon the terms and conditions that in the judgment of the Secretary are necessary to ensure their proper and effective utilization. The procedures, limitations, and safeguards provided in Section 2705-305 to govern grants for mass transportation shall apply to grants made under this Section.
For the efficient administration of grants, the Department, on behalf of grant recipients under this Section and on behalf of recipients receiving funds under Sections 5309 and 5311 of the Federal Transit Act and State funds, may administer and consolidate procurements and may enter into contracts with manufacturers of vehicles and equipment.
(c) The Department may make operating assistance grants from the Transportation Fund to those carriers that, during federal fiscal year 1986, directly received operating assistance pursuant to Section 5307 or Section 5311 of the Federal Transit Act, or under contracts with a unit of local government or mass transit district that received operating expenses under Section 5307 or Section 5311 of the Federal Transit Act, to provide public paratransit services to the general mobility limited population. The Secretary shall take into consideration the reduction in federal operating expense grants to carriers when considering the grant applications. The procedures, limitations, and safeguards provided in Section 2705-305 to govern grants for mass transportation shall apply to grants made under this Section.
(Source: P.A. 99-143, eff. 7-27-15.)

(20 ILCS 2705/2705-315) (was 20 ILCS 2705/49.19b)
Sec. 2705-315. Grants for passenger security. The Department may make grants from the Transportation Fund and the General Revenue Fund to the Regional Transportation Authority created under the Regional Transportation Authority Act to be used to provide protection against crime for the consumers of public transportation, and for the employees and facilities of public transportation providers, in the metropolitan region. The grants may be used (1) to provide that protection directly, or (2) to contract with any municipality or county in the metropolitan region to provide that protection, or (3) except for the Chicago Transit Authority created under the Metropolitan Transit Authority Act, to contract with a private security agency to provide that protection.
The grants shall be made upon the terms and conditions that in the judgment of the Secretary are necessary to ensure their proper and effective utilization. The procedures provided in Section 2705-305 to govern grants for mass transportation shall apply to grants made under this Section.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2705/2705-317)
Sec. 2705-317. Safe Routes to School Construction Program.
(a) Upon enactment of a federal transportation bill with a dedicated fund available to states for safe routes to schools, the Department, in cooperation with the State Board of Education and the Department of State Police, shall establish and administer a Safe Routes to School Construction Program for the construction of bicycle and pedestrian safety and traffic-calming projects using the federal Safe Routes to Schools Program funds.
(b) The Department shall make construction grants available to local governmental agencies under the Safe Routes to School Construction Program based on the results of a statewide competition that requires submission of Safe Routes to School proposals for funding and that rates those proposals on all of the following factors:
(1) Demonstrated needs of the grant applicant.
(2) Potential of the proposal for reducing child

injuries and fatalities.

(3) Potential of the proposal for encouraging

increased walking and bicycling among students.

(4) Identification of safety hazards.
(5) Identification of current and potential walking

and bicycling routes to school.

(6) Consultation and support for projects by

school-based associations, local traffic engineers, local elected officials, law enforcement agencies, and school officials.

(7) Proximity to parks and other recreational

facilities.

With respect to the use of federal Safe Routes to Schools Program funds, prior to the award of a construction grant or the use of those funds for a Safe Routes to School project encompassing a highway, the Department shall consult with and obtain approval from the Department of State Police and the highway authority with jurisdiction to ensure that the Safe Routes to School proposal is consistent with a statewide pedestrian safety statistical analysis.
(c) On March 30, 2006 and each March 30th thereafter, the Department shall submit a report to the General Assembly listing and describing the projects funded under the Safe Routes to School Construction Program.
(d) The Department shall study the effectiveness of the Safe Routes to School Construction Program, with particular emphasis on the Program's effectiveness in reducing traffic accidents and its contribution to improving safety and reducing the number of child injuries and fatalities in the vicinity of a Safe Routes to School project. The Department shall submit a report to the General Assembly on or before December 31, 2006 regarding the results of the study.
(e) The Department, the State Board of Education, and the Department of State Police may adopt any rules necessary to implement this Section.
(Source: P.A. 94-493, eff. 8-8-05.)

(20 ILCS 2705/2705-321)
Sec. 2705-321. Illinois Transit Ridership and Economic Development (TRED) Pilot Project Program; new facilities and service.
(a) Subject to appropriation, the Department of Transportation shall establish the Illinois Transit Ridership and Economic Development (TRED) Pilot Project Program to build transit systems that more effectively address the needs of Illinois workers, families, and businesses. The Illinois TRED Pilot Project Program shall provide for new or expanded mass transportation service and facilities, including rapid transit, rail, bus, and other equipment used in connection with mass transit, by the State, a public entity, or 2 or more of these entities authorized to provide and promote public transportation in order to increase the level of service available in local communities, as well as improve the quality of life and economic viability of the State of Illinois.
The Illinois TRED Pilot Project Program expenditures for mass transportation service and facilities within the State must:
(1) Improve the economic viability of Illinois by

facilitating the transportation of Illinois residents to places of employment, to educational facilities, and to commercial, medical, and shopping districts.

(2) Increase the frequency and reliability of public

transit service.

(3) Facilitate the movement of all persons, including

those persons who, because of age, economic circumstance, or physical infirmity, are unable to drive.

(4) Contribute to an improved environment through the

reduction of air, water, and noise pollution.

(b) Under the Illinois TRED Pilot Project Program, subject to appropriation, the Department shall fund each fiscal year, in coordination and consultation with other government agencies that provide or fund transportation services, the Illinois Public Transportation Association, and transit advocates, projects as specified in subsection (c). Total funding for each project shall not exceed $500,000 and the funding for all projects shall not exceed $4,500,000. The Department shall submit annual reports to the General Assembly by March 1 of each fiscal year regarding the status of these projects, including service to constituents including local businesses, seniors, and people with disabilities, costs, and other appropriate measures of impact.
(c) Subject to appropriation, the Department shall make grants to any of the following in order to create:
(1) Two demonstration projects for the Chicago

Transit Authority to increase services to currently underserved communities and neighborhoods, such as, but not limited to, Altgeld Gardens, Pilsen, and Lawndale.

(2) (Blank.)
(3) The Intertownship Transportation Program for

Northwest Suburban Cook County, which shall complement existing Pace service and involve cooperation of several townships to provide transportation services for senior residents and residents with disabilities across village and township boundaries that is currently not provided by Pace and by individual townships and municipalities.

(4) RIDES transit services to Richland and Lawrence

Counties to extend transit services into Richland and Lawrence Counties and enhance service in Wayne, Edwards, and Wabash Counties that share common travel patterns and needs with Lawrence and Richland counties. Funding shall be used to develop a route structure that shall coordinate social service and general public requirements and obtain vehicles to support the additional service.

(5) Peoria Regional Transportation Initiative, which

shall fund the development of a plan to create a regional transportation service in the Peoria-Pekin MSA that integrates and expands the existing services and that would allow local leaders to develop a funding plan and a timetable to secure final political approval. The plan is intended to facilitate regional economic development and provide greater mobility to workers, senior citizens, and people with disabilities.

(6) Rock Island MetroLINK/Black Hawk College

Coordination Project, which shall increase mobility for lower income students to access educational services and job training on the metropolitan bus system, which will better link community college students with transportation alternatives.

(7) The West Central Transit District to serve Scott

and Morgan Counties. Funding shall be used to develop a route structure that shall coordinate social service and general public requirements and obtain vehicles to support the service.

(8) Additional community college coordination

projects, which shall increase mobility for lower income students to access educational services and job training on any Champaign-Urbana MTD and Danville Mass Transit bus routes, which will better link community college students with transportation alternatives.

(Source: P.A. 99-143, eff. 7-27-15.)

(20 ILCS 2705/2705-350) (was 20 ILCS 2705/49.26)
Sec. 2705-350. Intercity bus service assistance. For the purposes of providing intercity bus passenger service and the promotion of an efficient intercity bus passenger system within this State as authorized by Section 22 of the Urban Mass Transportation Act of 1964, the Department is authorized to enter into agreements with any carrier. The cost related to the services shall be borne in the proportion that, by agreement or contract, the parties may determine; provided, however, that no State monies shall be expended for those purposes.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2705/2705-375) (was 20 ILCS 2705/49.34)
Sec. 2705-375. Meigs Users Advisory Committee.
(a) The Meigs Users Advisory Committee is hereby created. The Meigs Users Advisory Committee shall be composed of the following members: (i) 4 members appointed by the Governor with the advice and consent of the Senate, 2 of whom shall have extensive knowledge of business and corporate aviation and 2 of whom shall have extensive knowledge of general aviation; (ii) 4 members appointed by the Mayor of the City of Chicago, all of whom shall have extensive knowledge of general aviation; (iii) 4 members of the General Assembly, one each appointed by the President of the Senate, the Speaker of the House, the Minority Leader of the Senate, and the Minority Leader of the House; and (iv) the Secretary of Transportation or his or her designee, who shall serve as Chairperson. The members appointed by the Governor and the Mayor shall be users of Meigs Field.
(b) (1) The Secretary of Transportation or his or her

designee shall serve during the Secretary's term of office.

(2) Members of the committee appointed under

subdivision (a)(iii) shall serve for their terms of office, except that no such appointment shall be for a term of more than 3 years. If a committee member who was appointed under subdivision (a)(iii) ceases to be a member of the chamber of the General Assembly from which the member was appointed, he or she shall be replaced in accordance with the method for filling vacancies.

(3) The initial members of the committee who are

appointed by the Mayor of the City of Chicago shall be appointed as follows: one shall be appointed for a term of one year, 2 shall be appointed for terms of 2 years, and one shall be appointed for a term of 3 years. After the expiration of the initial terms, all members of the committee who are appointed by the Mayor of the City of Chicago shall be appointed for terms of 3 years.

(4) The initial members of the committee who are

appointed by the Governor shall be appointed as follows: one shall be appointed for a term of one year, one shall be appointed for a term of 2 years, and 2 shall be appointed for terms of 3 years. After the expiration of the initial terms, all members of the committee who are appointed by the Governor shall be appointed for terms of 3 years.

(5) Any member of the committee is eligible for

reappointment unless he or she no longer meets the applicable qualifications. All members appointed to serve on the committee shall serve until their respective successors are appointed and confirmed. Vacancies shall be filled in the same manner as original appointments.

(6) If a vacancy in membership under subdivision

(a)(i) occurs at a time when the Senate is not in session, the Governor shall make a temporary appointment until the next meeting of the Senate, when he or she shall appoint, by and with the advice and consent of the Senate, a person to fill that membership for the unexpired term. If the Senate is not in session when the initial appointments are made, those appointments shall be made as in the case of vacancies.

(7) The committee shall be deemed established on the

date that a majority of the total number of members has been appointed, regardless of whether any of those initial members are then serving pursuant to appointment and confirmation or pursuant to temporary appointments that are made by the Governor as in the case of vacancies.

(c) The Committee shall have the power to inspect all books, records, contracts, financial data, agreements, and documents relating to the operation and maintenance of Meigs Field, including, without limitation, as-built plans for all buildings, runways, taxiways, and aprons, the control tower, terminal, and all related facilities, all security agreements, fire protection agreements, airline agreements, FOB agreements, concessionaire agreements, rental/lease agreements, service agreements, financial data and budget reports including revenues and expenditures, and any and all studies or plans regarding the land use of Meigs Field.
(d) The chairperson shall give notice to the members of the time and place for every meeting. The members of the committee shall receive no compensation or reimbursement of expenses in the performance of their duties. The Committee shall review and hold public hearings on any proposals or actions affecting the operation of Meigs Field. The Committee shall issue recommendations to the Governor, the Mayor of the City of Chicago, and the General Assembly with regard to these proposals or actions and any other matters concerning the operation of Meigs Field.
(Source: P.A. 90-6, eff. 6-3-97; 91-239, eff. 1-1-00.)

(20 ILCS 2705/2705-400) (was 20 ILCS 2705/49.25a)
Sec. 2705-400. Authorization concerning rail assistance funds. The Department is hereby authorized to exercise those powers necessary for the State to qualify for rail assistance funds pursuant to relevant federal or State legislation, including but not limited to authority to do the following:
(1) Establish a State plan for rail transportation

and local rail services, including projects funded under Section 2705-435.

(2) Administer and coordinate the State plan.
(3) Provide in the plan for the equitable

distribution of federal rail assistance funds among State, local, and regional transportation authorities.

(4) Develop or assist the development of local or

regional rail plans.

(5) Promote, supervise, and support safe, adequate,

and efficient rail services in accordance with the provisions and limitations of Public Act 79-834.

(6) Employ sufficient trained and qualified personnel

for these purposes.

(7) Maintain, in accordance with the provisions and

limitations of Public Act 79-834, adequate programs of investigation, research, promotion, and development in connection with these purposes and provide for public hearings.

(8) Provide satisfactory assurances on behalf of the

State that fiscal control and fund accounting procedures will be adopted by the State that may be necessary to ensure proper disbursement of and account for federal funds paid to the State as rail assistance.

(9) Comply with the regulations of the Secretary of

Transportation of the United States Department of Transportation affecting federal rail assistance funds.

(10) Review all impending rail abandonments and

provide its recommendations on those abandonments to the federal Surface Transportation Board.

(Source: P.A. 100-430, eff. 8-25-17.)

(20 ILCS 2705/2705-405) (was 20 ILCS 2705/49.25b)
Sec. 2705-405. Preparation of State Rail Plan. In preparation of the State Rail Plan under Section 2705-400, the Department shall consult with recognized railroad labor organizations, the Department of Commerce and Economic Opportunity, railroad management, affected units of local government, affected State agencies, and affected shipping interests.
(Source: P.A. 94-793, eff. 5-19-06.)

(20 ILCS 2705/2705-410) (was 20 ILCS 2705/49.25c)
Sec. 2705-410. Access to information. The Secretary may authorize any of the Department's officers, employees, or agents to enter upon, inspect, and examine, at reasonable times and in a reasonable manner, the books, documents, records, equipment, and property of and to request information kept in the ordinary course of business from any railroad to the extent necessary to carry out the powers enumerated in Sections 2705-400 through 2705-445. Railroads operating within the State shall provide access to those books, documents, records, equipment, and property and shall provide the information kept in the ordinary course of business that the Department may request. Should any railroad fail or refuse to provide that access or information, the Secretary is hereby granted subpoena power to obtain that access and to require the production of that information. The Department shall pay the reasonable costs associated with providing any such information that is not otherwise already required by law. Any officer, employee, or agent of the Department exercising the powers granted by this Section shall, upon request, display proper credentials. The Department shall exercise all necessary caution to avoid disclosure of confidential information supplied under this Section.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2705/2705-415) (was 20 ILCS 2705/49.25d)
Sec. 2705-415. State Rail Plan; responsibilities of other agencies. The State Rail Plan, in its provisions concerning requiring supervision of safety aspects and other railroad matters, shall not abrogate the present statutory responsibilities of the Illinois Commerce Commission and shall meet the requirements of the Federal Railroad Safety Act of 1970. Nothing herein shall provide for or effect the transfer of responsibilities between State agencies.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2705/2705-420) (was 20 ILCS 2705/49.25e)
Sec. 2705-420. Copies of State Rail Plan; report. The Department shall provide copies of the State Rail Plan to the President of the Senate, the Senate Minority Leader, the Speaker of the House, and the House Minority Leader prior to submitting the Plan to the federal government. The Department shall also so provide, by October 15, 1975, a report including its findings concerning the extent, nature, and proposed use of federal aid available and its recommendations concerning the source and extent of non-federal assistance, both during the period in which federal assistance is available and thereafter.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2705/2705-425) (was 20 ILCS 2705/49.25f)
Sec. 2705-425. Rail freight services assistance; loans; Rail Freight Loan Repayment Fund. No funds available for operating or capital assistance under Section 5 of the United States Department of Transportation Act for rail freight services in Illinois may be expended without specific appropriation of those funds. Reimbursements for those loans that financially responsible persons are required by agreement to repay shall be deposited in the State treasury as follows: (1) the State's share shall be deposited in the fund from which the original expenditure was made, and (2) the federal share shall be deposited in the Rail Freight Loan Repayment Fund. In the case of repaid funds deposited in the Rail Freight Loan Repayment Fund, the Department shall have the reuse of those funds and the interest accrued thereon, which shall also be deposited by the State Treasurer in that Fund, as the federal share in other eligible projects. However, no expenditures from the Rail Freight Loan Repayment Fund for those projects shall at any time exceed the total sum of funds repaid and deposited in the Rail Freight Loan Repayment Fund and interest earned by investment by the State Treasurer that the State Treasurer shall have deposited in that fund.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2705/2705-430) (was 20 ILCS 2705/49.25g)
Sec. 2705-430. Railroad freight service assistance; lines designated for discontinuation of service or subject to abandonment. The Department shall enter into agreements with any railroad as necessary to provide assistance for continuous freight service on lines of railroads within Illinois designated for discontinuation of service by the United States Railway Association Final System Plan and not conveyed to a railroad company other than Consolidated Rail Corporation. The Department may enter into such agreements with any railroad as necessary to provide assistance for continuous rail freight service on lines of railroads within Illinois subject to an abandonment proceeding in the federal Surface Transportation Board or classified as potentially subject to abandonment pursuant to Sections 10903 through 10905 of Title 49 of the United States Code or upon which a certificate of discontinuance or abandonment has been issued. The Department shall make rail continuation subsidy payments pursuant to the agreements. The agreements shall provide for a minimum level of service at least equivalent to that provided in calendar year 1975. The agreements shall conform to relevant federal law. The Department shall determine that all payments under this Section are eligible for federal share reimbursement.
Any nonfederal share of the assistance provided under this Section shall be provided by the Department. The State share may include funds, grants, gifts, or donations from the federal government, any local public body, or any person.
Reimbursements shall be deposited in the State fund from which the assistance was paid.
The Department shall provide technical assistance to any local public body or rail user to ensure that rail freight services under these agreements are, to the extent possible, adequate to the needs of Illinois citizens.
The Department shall review the effects of the rail freight service assistance provided under this Section.
For the purpose of promoting efficient rail freight service, the Department shall have the power to either grant or loan funds to any railroad or unit of local government in the State to maintain, improve, and construct rail facilities. The Department shall also have the power to grant or loan funds to any rail users located on an abandoned line, unit of local government, or an owner or lessee of an abandoned railroad right-of-way to undertake substitute service projects that reduce the social, economic, and environmental costs associated with the loss of a particular rail freight service in a manner less expensive than continuing that rail freight service. To facilitate the continuation of rail freight services, the Department shall have the power to purchase railroad materials and supplies.
(Source: P.A. 100-430, eff. 8-25-17.)

(20 ILCS 2705/2705-435) (was 20 ILCS 2705/49.25g-1)
Sec. 2705-435. Loans, grants, or contracts to rehabilitate, improve, or construct rail facilities; State Rail Freight Loan Repayment Fund. In addition to the powers under Section 105-430, the Department shall have the power to enter into agreements to loan or grant State funds to any railroad, unit of local government, rail user, or owner or lessee of a railroad right of way to rehabilitate, improve, or construct rail facilities.
For each project proposed for funding under this Section the Department shall, to the extent possible, give preference to cost effective projects that facilitate continuation of existing rail freight service. In the exercise of its powers under this Section, the Department shall coordinate its program with the industrial retention and attraction programs of the Department of Commerce and Economic Opportunity. No funds provided under this Section shall be expended for the acquisition of a right of way or for operating subsidies. The costs of a project funded under this Section shall be apportioned in accordance with the agreement of the parties for the project. Projects are eligible for a loan or grant under this Section only when the Department determines that the transportation, economic, and public benefits associated with a project are greater than the capital costs of that project incurred by all parties to the agreement and that the project would not have occurred without its participation. In addition, a project to be eligible for assistance under this Section must be included in a State plan for rail transportation and local rail service prepared by the Department. The Department may also expend State funds for professional engineering services to conduct feasibility studies of projects proposed for funding under this Section, to estimate the costs and material requirements for those projects, to provide for the design of those projects, including plans and specifications, and to conduct investigations to ensure compliance with the project agreements.
The Department, acting through the Department of Central Management Services, shall also have the power to let contracts for the purchase of railroad materials and supplies. The Department shall also have the power to let contracts for the rehabilitation, improvement, or construction of rail facilities. Any such contract shall be let, after due public advertisement, to the lowest responsible bidder or bidders, upon terms and conditions to be fixed by the Department. With regard to rehabilitation, improvement, or construction contracts, the Department shall also require the successful bidder or bidders to furnish good and sufficient bonds to ensure proper and prompt completion of the work in accordance with the provisions of the contracts.
In the case of an agreement under which State funds are loaned under this Section, the agreement shall provide the terms and conditions of repayment. The agreement shall provide for the security that the Department shall determine to protect the State's interest. The funds may be loaned with or without interest. Loaned funds that are repaid to the Department shall be deposited in a special fund in the State treasury to be known as the State Rail Freight Loan Repayment Fund. In the case of repaid funds deposited in the State Rail Freight Loan Repayment Fund, the Department shall, subject to appropriation, have the reuse of those funds and the interest accrued thereon, which shall also be deposited by the State Treasurer in the Fund, as the State share in other eligible projects under this Section. However, no expenditures from the State Rail Freight Loan Repayment Fund for those projects shall at any time exceed the total sum of funds repaid and deposited in the State Rail Freight Loan Repayment Fund and interest earned by investment by the State Treasurer which the State Treasurer shall have deposited in that Fund.
For the purposes of promoting efficient rail freight service, the Department may also provide technical assistance to railroads, units of local government or rail users, or owners or lessees of railroad rights-of-way.
The Department shall take whatever actions are necessary or appropriate to protect the State's interest in the event of bankruptcy, default, foreclosure, or noncompliance with the terms and conditions of financial assistance or participation provided hereunder, including the power to sell, dispose, lease, or rent, upon terms and conditions determined by the Secretary to be appropriate, real or personal property that the Department may receive as a result thereof.
The Department is authorized to make reasonable rules and regulations consistent with law necessary to carry out the provisions of this Section.
(Source: P.A. 94-793, eff. 5-19-06; 94-807, eff. 5-26-06.)

(20 ILCS 2705/2705-440) (was 20 ILCS 2705/49.25h)
Sec. 2705-440. Intercity Rail Service.
(a) For the purposes of providing intercity railroad passenger service within this State (or as part of service to cities in adjacent states), the Department is authorized to enter into agreements with units of local government, the Commuter Rail Division of the Regional Transportation Authority (or a public corporation on behalf of that Division), architecture or engineering firms, the National Railroad Passenger Corporation, any carrier, any adjacent state (or political subdivision, corporation, or agency of an adjacent state), or any individual, corporation, partnership, or public or private entity. The cost related to such services shall be borne in such proportion as, by agreement or contract the parties may desire.
(b) In providing any intercity railroad passenger service as provided in this Section, the Department shall have the following additional powers:
(1) to enter into trackage use agreements with rail

carriers;

(2) to enter into haulage agreements with rail

carriers;

(3) to lease or otherwise contract for use,

maintenance, servicing, and repair of any needed locomotives, rolling stock, stations, or other facilities, the lease or contract having a term not to exceed 50 years (but any multi-year contract shall recite that the contract is subject to termination and cancellation, without any penalty, acceleration payment, or other recoupment mechanism, in any fiscal year for which the General Assembly fails to make an adequate appropriation to cover the contract obligation);

(4) to enter into management agreements;
(5) to include in any contract indemnification of

carriers or other parties for any liability with regard to intercity railroad passenger service;

(6) to obtain insurance for any losses or claims with

respect to the service;

(7) to promote the use of the service;
(8) to make grants to any body politic and corporate,

any unit of local government, or the Commuter Rail Division of the Regional Transportation Authority to cover all or any part of any capital or operating costs of the service and to enter into agreements with respect to those grants;

(9) to set any fares or make other regulations with

respect to the service, consistent with any contracts for the service; and

(10) to otherwise enter into any contracts necessary

or convenient to provide the service.

(c) All service provided under this Section shall be exempt from all regulations by the Illinois Commerce Commission (other than for safety matters). To the extent the service is provided by the Commuter Rail Division of the Regional Transportation Authority (or a public corporation on behalf of that Division), it shall be exempt from safety regulations of the Illinois Commerce Commission to the extent the Commuter Rail Division adopts its own safety regulations.
(d) In connection with any powers exercised under this Section, the Department
(1) shall not have the power of eminent domain; and
(2) shall not directly operate any railroad service

with its own employees.

(e) Any contract with the Commuter Rail Division of the Regional Transportation Authority (or a public corporation on behalf of the Division) under this Section shall provide that all costs in excess of revenue received by the Division generated from intercity rail service provided by the Division shall be fully borne by the Department, and no funds for operation of commuter rail service shall be used, directly or indirectly, or for any period of time, to subsidize the intercity rail operation. If at any time the Division does not have sufficient funds available to satisfy the requirements of this Section, the Division shall forthwith terminate the operation of intercity rail service. The payments made by the Department to the Division for the intercity rail passenger service shall not be made in excess of those costs or as a subsidy for costs of commuter rail operations. This shall not prevent the contract from providing for efficient coordination of service and facilities to promote cost effective operations of both intercity rail passenger service and commuter rail services with cost allocations as provided in this paragraph.
(f) Whenever the Department is required to enter into an agreement with any carrier for the payment of railroad maintenance expenses necessary for intercity passenger service, the Department may deposit funds in an escrow account. For purposes of this subsection, an escrow account means a fiduciary account established with (i) any banking corporation which is both organized under the Illinois Banking Act and authorized to accept and administer trusts in this State, or (ii) any national banking association which has its principal place of business in this State and which also is authorized to accept and administer trusts in this State. The funds in the escrow account may be withdrawn by the carrier in control of the railroad being maintained only with the consent of the Department, pursuant to a written maintenance agreement and pursuant to a maintenance plan that shall be updated each year. The moneys deposited in the escrow accounts shall be invested and reinvested, pursuant to the direction of the Department, in bonds and other interest bearing obligations of this State, or in such accounts, certificates, bills, obligations, shares, pools or other securities as are authorized for the investment of public funds under the Public Funds Investment Act. Escrow accounts created under this subsection shall not have terms that exceed 20 years. At the end of the term of an escrow account, the remaining balance shall be deposited in the State Treasury. The Department shall prepare a report for presentation to the Comptroller and the Treasurer each year that shows the amounts deposited and withdrawn, the purposes for withdrawal, the balance, and the amounts derived from investment.
(Source: P.A. 97-1080, eff. 8-24-12.)

(20 ILCS 2705/2705-441)
Sec. 2705-441. Intercity passenger rail equipment; public-private partnerships. The Department, on behalf of the State, may enter into public-private partnerships for the acquisition of equipment for intercity passenger rail service.
(Source: P.A. 96-728, eff. 1-1-10.)

(20 ILCS 2705/2705-445) (was 20 ILCS 2705/49.25i)
Sec. 2705-445. Validation of prior agreements and contracts. Any agreement or contract for the purposes of Section 2705-440 that was entered into prior to June 16, 1976 (the effective date of Public Act 79-1213) is hereby validated and continued in full force and effect.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2705/2705-450) (was 20 ILCS 2705/49.25h-1)
Sec. 2705-450. High-speed rail and magnetic levitation transportation development. The Department is authorized to enter into agreements with any public or private entity for the purpose of promoting and developing high-speed rail and magnetic levitation transportation within this State. The cost related to the service shall be borne in a proportion that the parties may determine by agreement or contract.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2705/2705-500) (was 20 ILCS 2705/49.29)
Sec. 2705-500. Scenic route connecting Mississippi and Ohio Rivers. The Department shall prepare or have prepared maps, surveys, or plans, shall conduct studies, and shall consult with the Department of Natural Resources for the purpose of proposing a route connecting the Mississippi and Ohio Rivers through the Shawnee National Forest, to be designated as a scenic route. The proposed route shall consist of existing roads to the greatest extent possible, but the proposal may call for any improvements consistent with federal law that the Department deems necessary or desirable. The Department shall submit its proposal, along with any other supporting information it deems appropriate, to the Governor and the General Assembly no later than March 1, 1986.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2705/2705-505) (was 20 ILCS 2705/49.30)
Sec. 2705-505. Signs indicating travel-related facilities or tourist-oriented businesses. The Department shall, where economically feasible and safe, install along various interstate highways and other freeways with full control of access, except those that are toll highways, signs to alert motorists of the travel-related facilities available in communities served by upcoming interstate exits. The Department may also install, along other rural State highways, signs to alert motorists of the tourist-oriented businesses available on intersecting highways and roads under local jurisdiction in rural areas. The Department has the authority to sell or lease space on the signs to the owners or operators of the facilities and to promulgate rules and regulations for the leasing or purchasing of space.
(Source: P.A. 90-272, eff. 7-30-97; 91-239, eff. 1-1-00.)

(20 ILCS 2705/2705-505.5)
Sec. 2705-505.5. Child abduction message signs. The Department of Transportation shall coordinate with the Department of State Police in the use of electronic message signs on roads and highways in the vicinity of a child abduction to immediately provide critical information to the public.
(Source: P.A. 93-310, eff. 7-23-03.)

(20 ILCS 2705/2705-505.6)
Sec. 2705-505.6. Endangered Missing Persons Advisory message signs. The Department of Transportation shall coordinate with the Department of State Police in the use of electronic message signs on roads and highways to immediately provide critical information to the public concerning missing persons who are believed to be high risk, missing persons with Alzheimer's disease, other related dementia, or other dementia-like cognitive impairment, as allowed by federal guidelines.
(Source: P.A. 99-322, eff. 1-1-16.)

(20 ILCS 2705/2705-510) (was 20 ILCS 2705/49.15a)
Sec. 2705-510. Use of prisoners for highway cleanup. The Department has the power to request, from the Department of Corrections, the use of prisoners in a program as provided in paragraph (f) of Section 3-2-2 of the Unified Code of Corrections for the cleaning of trash and garbage from the highways of this State.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2705/2705-550) (was 20 ILCS 2705/49.12)
Sec. 2705-550. Transfer of realty to other State agency; acquisition of federal lands. The Department has the power to transfer jurisdiction of any realty under the control of the Department to any other department of the State government or to any authority, commission, or other agency of the State or to acquire or accept federal lands when the transfer, acquisition, or acceptance is advantageous to the State and is approved in writing by the Governor.
(Source: P.A. 91-239, eff. 1-1-00.)

(20 ILCS 2705/2705-555) (was 20 ILCS 2705/49.13)
Sec. 2705-555. Lease of land or property.
(a) The Department has the power from time to time to lease any land or property, with or without appurtenances, of which the Department has jurisdiction and that is not immediately to be used or developed by the State; provided that no such lease be for a longer period of time than that in which it can reasonably be expected the State will not have use for the property, and further provided that no such lease be for a longer period of time than 5 years, except as provided in subsection (b).
(b) In counties with a population of not less than 500,000 and not more than 800,000, a lease to any other department of State government, any authority, commission, or agency of the State, or a municipality, county, or township of the State, including in any land lease the corresponding vertical rights, subterranean and air rights, and sublease rights, may be for a period of time no longer than 25 years.
(c) In counties with a population of not less than 3,000,000, a lease initially entered into within one year after the effective date of this amendatory Act of the 93rd General Assembly, including in any land lease the corresponding vertical rights, subterranean and air rights, and sublease rights, may be for a period of time no longer than 35 years. The land or property shall be leased by the Department at fair market value.
(Source: P.A. 93-1100, eff. 3-31-05.)

(20 ILCS 2705/2705-565)
Sec. 2705-565. North Chicago property; study; conveyance.
(a) The Department shall perform a study of property owned by the Department consisting of approximately 160 acres located in North Chicago, south of IL Route 137, between IL Route 43 and US Route 41. The study shall include, but not be limited to, a survey of the property for the purpose of delineating jurisdictional wetlands in accordance with the Interagency Wetland Policy Act of 1989 and identifying threatened and endangered species in accordance with the Illinois Endangered Species Protection Act, for the purpose of identifying property no longer needed for highway purposes.
(b) Upon completion of the study and for a period ending 3 years after the effective date of this amendatory Act of the 94th General Assembly, the City of North Chicago shall have an exclusive option to purchase for public purposes those portions of the property no longer needed for highway purposes for a consideration, which may be de minimis, negotiated by the parties. The Department of Transportation is authorized to convey the excess property to the City of North Chicago pursuant to this Section within 3 years after the effective date of this amendatory Act of the 94th General Assembly, but may not otherwise convey or transfer the property during that period.
(c) Any conveyance to the City of North Chicago under this Section shall provide (i) that title to the property reverts to the State of Illinois if the property ceases to be used for public purposes and (ii) the City of North Chicago may lease the property but may not convey its ownership of the property to any party, other than the State of Illinois.
(Source: P.A. 99-642, eff. 7-28-16.)

(20 ILCS 2705/2705-575) (was 20 ILCS 2705/49.28)
Sec. 2705-575. Sale of used vehicles. Whenever the Department has deemed a vehicle shall be replaced, it shall notify the Division of Property Control of the Department of Central Management Services and the Division of Vehicles of the Department of Central Management Services for potential reallocation of the vehicle to another State agency through inter-agency transfer per standard fleet vehicle allocation procedures. If the vehicle is not re-allocated for use into the State fleet or agencies by the Division of Property Control or the Division of Vehicles of the Department of Central Management Services, the Department shall make the vehicle available to those units of local government that have previously requested the notification and provide them the opportunity to purchase the vehicle through a sealed bid sale. Any proceeds from the sale of the vehicles to units of local government shall be deposited in the Road Fund. The term "vehicle" as used in this Section is defined to include passenger automobiles, light duty trucks, heavy duty trucks, and other self-propelled motorized equipment in excess of 25 horsepower and attachments.
(Source: P.A. 97-42, eff. 1-1-12; 98-721, eff. 7-16-14.)

(20 ILCS 2705/2705-580)
Sec. 2705-580. Educational facility entrances. As part of State highway construction projects, the Department shall evaluate, fund, and repair, within the right-of-way, the entrances to public educational facilities that border State highways.
(Source: P.A. 95-271, eff. 1-1-08.)

(20 ILCS 2705/2705-585)
Sec. 2705-585. Diversity goals.
(a) To the extent permitted by any applicable federal law or regulation, all State construction projects funded from amounts (i) made available under the Governor's Fiscal Year 2009 supplemental budget or the American Recovery and Reinvestment Act of 2009 and (ii) that are appropriated to the Illinois Department of Transportation shall comply with the Business Enterprise for Minorities, Women, and Persons with Disabilities Act.
(b) The Illinois Department of Transportation shall appoint representatives to professional and artistic services selection committees representative of the State's ethnic, cultural, and geographic diversity, including, but not limited to, at least one person from each of the following: an association representing the interests of African American business owners, an association representing the interests of Latino business owners, and an association representing the interests of women business owners. These committees shall comply with all requirements of the Open Meetings Act.
(Source: P.A. 100-391, eff. 8-25-17.)

(20 ILCS 2705/2705-587)
Sec. 2705-587. Diversity in Engineering scholarship program.
(a) The Diversity in Engineering scholarship program is created to assist in increasing the representation of targeted group members among the civil engineers employed by the Department.
(b) For purposes of this Section:
"Targeted group member" means a person belonging to a

class of race, color, sex, national origin, ancestry, age, or disability whose percentage of the civil engineer workforce employed by the Department is less than the percentage of the statewide labor market for civil engineers as determined by the Department's review of statewide labor statistics.

"Eligible student" means a person who: (i) is an

Illinois resident at the time of application for a scholarship under the Program established by this Section; (ii) is enrolled at any Illinois college or university in any program leading toward a degree in civil engineering; (iii) agrees to conditions required by the Department, including the obligation to work for the Department after graduation if a position is offered for at least one year for each academic year the student receives a scholarship.

(c) The Department, subject to appropriation, shall award scholarships to up to 20 selected eligible students each year, unless no targeted group members are identified by the Department. The Department shall establish a process for selecting eligible students, which considers obtaining a critical mass of students in the program to remedy the underutilization of targeted group members. Each scholarship issued pursuant to this Section shall not exceed $7,500 per academic year.
(d) The Department shall adopt rules to implement and administer the scholarship program created by this Section.
(Source: P.A. 97-288, eff. 1-1-12; 98-585, eff. 8-27-13.)

(20 ILCS 2705/2705-590)
Sec. 2705-590. Roadbuilding criteria; life-cycle cost analysis.
(a) As used in this Section, "life-cycle cost" means the total of the cost of the initial project plus all anticipated future costs over the life of the pavement. Actual, relevant data, and not assumptions or estimates, shall be used to the extent such data has been collected.
(b) The Department shall develop and implement a life-cycle cost analysis for each State road project under its jurisdiction for which the total pavement costs exceed $500,000 funded in whole, or in part, with State or State-appropriated funds. The Department shall design and award these paving projects utilizing material having the lowest life-cycle cost. All pavement design life shall ensure that State and State-appropriated funds are utilized as efficiently as possible. When alternative material options are substantially equivalent on a life-cycle cost basis, the Department may make a decision based on other criteria. At the discretion of the Department, interstate highways with high traffic volumes or experimental projects may be exempt from this requirement.
(c) Except as otherwise provided in this Section, a life-cycle cost analysis shall compare equivalent designs based upon this State's actual historic project schedules and costs as recorded by the pavement management system, and may include estimates of user costs throughout the entire pavement life.
(d) For pavement projects for which this State has no actual historic project schedules and costs as recorded by the pavement management system, the Department may use actual historical and comparable data for equivalent designs from states with similar climates, soil structures, or vehicle traffic.
(Source: P.A. 96-715, eff. 8-25-09; 96-1000, eff. 7-2-10.)

(20 ILCS 2705/2705-593)
Sec. 2705-593. Office of Business and Workforce Diversity.
(a) The Office of Business and Workforce Diversity is established within the Department.
(b) The Office shall administer and be responsible for the Department's efforts to achieve greater diversity in its construction projects and in promoting equal opportunities within the Department. The responsibilities of the Office shall be administered between 2 distinct bureaus, designed to establish policy, procedures, and monitoring efforts pursuant to the governing regulations supporting minorities and those supporting women in contracting and workforce activities.
(c) Applicant firms must be found eligible to be certified as a Disadvantaged Business Enterprise (DBE) program under the federal regulations contained in 49 CFR part 26 and part 23. Only those businesses that are involved in highway construction-related services (non-vertical), consultant, and supplier/equipment rental/trucking services may be considered for participation in the Department's DBE program. Once certified, the firm's name shall be listed in the Illinois Unified Certification Program's (IL UCP) DBE Directory (Directory). The IL UCP's 5 participating agencies shall maintain the Directory to provide a reference source to assist bidders and proposers in meeting DBE contract goals. The Directory shall list the firms in alphabetical order and provides the industry categories/list and the districts in which the firms have indicated they are available.
(Source: P.A. 96-795, eff. 7-1-10 (see Section 5 of P.A. 96-793 for the effective date of changes made by P.A. 96-795); 96-1000, eff. 7-2-10.)

(20 ILCS 2705/2705-595)
Sec. 2705-595. Prequalification of minority-owned and women-owned contractors. The Department shall, within 30 days after the effective date of this amendatory Act of the 96th General Assembly, establish a committee to review the rules for prequalification of contractors adopted by the Department at 44 Illinois Administrative Code 650. The purpose of the review is to determine whether the rules for prequalification operate as a barrier to minority-owned and women-owned contractors becoming prequalified to bid on or make proposals for Department contracts. The committee shall, in addition to Department staff, be constituted with membership representing the construction industry and minority-owned and women-owned contractors. The committee shall complete its work and make recommendations for any changes to the rules for prequalification to the Secretary of Transportation within 180 days after the effective date of this amendatory Act of the 96th General Assembly.
(Source: P.A. 96-795, eff. 7-1-10 (see Section 5 of P.A. 96-793 for the effective date of P.A. 96-795).)

(20 ILCS 2705/2705-600)
Sec. 2705-600. (Repealed).
(Source: P.A. 100-391, eff. 8-25-17. Repealed by internal repealer, eff. 6-30-17.)

(20 ILCS 2705/2705-605)
Sec. 2705-605. Construction projects; notification of the public.
(a) The Department shall develop and publish a policy for the notification of members of the public prior to the commencement of construction projects which impact their communities. The policy shall include procedures for ensuring that the public is informed of construction projects, excluding emergency projects, which are estimated to require the closure of a street or lane of traffic for a period longer than 5 consecutive business days. The policy shall include procedures for the notification of local public officials and affected businesses of affected communities and shall provide the local public officials the opportunity to request a meeting with the Department prior to the initiation of the closure.
(b) The policy shall be completed and published on the Department's Internet website by January 1, 2013.
(c) The Department shall work with affected stakeholders, including residents, businesses, and other community members, before and during construction by considering various methods to mitigate and reduce project impacts to better serve those directly impacted by the improvement. Those methods could include, but need not be limited to, detour routing and temporary signage.
(Source: P.A. 98-412, eff. 1-1-14; 99-642, eff. 7-28-16.)

(20 ILCS 2705/2705-610)
Sec. 2705-610. Disadvantaged business revolving loan and grant program.
(a) Purpose. The purpose of this Section is to provide for assistance to disadvantaged business enterprises with project financing costs for those firms that are ready, willing, and able to participate on Department construction contracts. The Department's disparity study recommends and supports a financing program to address this barrier faced by disadvantaged business enterprises.
(b) For the purposes of this Section:
"Construction" means building, altering, repairing, improving, or demolishing any public structure or building, or making improvements of any kind to public real property. Construction does not include the routine operation, routine repair, or routine maintenance of existing structures, buildings, or real property.
"Construction-related services" means those services including construction design, layout, inspection, support, feasibility or location study, research, development, planning, or other investigative study undertaken by a construction agency concerning construction or potential construction.
"Contractor" means one who participates, through a contract or subcontract at any tier, in a United States Department of Transportation-assisted or Illinois Department of Transportation-assisted highway, rail, transit, or airport program.
"Escrow account" means a fiduciary account established with (1) a banking corporation which is both organized under the Illinois Banking Act and authorized to accept and administer trusts in this State; or (2) a national banking association which has its principal place of business in this State and which is authorized to accept and administer trusts in this State.
"Fund Control Agent" means a person who provides managerial and technical assistance to disadvantaged business enterprises and holds the authority to manage a loan under this Section. The Fund Control Agent will be procured by the Department under a request for proposal process governed by the Illinois Procurement Code and rules adopted under that Code.
"Loan" or "loan assistance funds" means a low-interest line of credit made available to a selected disadvantaged business enterprise under this program for the purposes set forth in subsection (f) below.
(c) The Department may enter into agreements to make loans to disadvantaged business enterprises certified by the Department for participation on Department-procured construction and construction-related contracts. For purposes of this Section, the term "disadvantaged business enterprise" has the meaning ascribed to it by 49 CFR Part 26.
The Department shall establish a loan selection committee to review applications and select eligible disadvantaged business enterprises for low-interest loans under this program. A selection committee shall be comprised of at least 3 members appointed by the Secretary of the Department and shall include at least one public member from the construction or financing industry. The public member may not be employed or associated with any disadvantaged business enterprise holding a contract with the Department nor may the public member's firm be considered for a contract with the Department while he or she is serving as a public member of the committee. Terms of service for public members shall not exceed 5 years. No public member of the loan selection committee shall hold consecutive terms, nor shall any member receive any compensation other than for reasonable expenses for service related to this committee.
The Department shall establish through administrative rules the requirements for eligibility and criteria for loan applications, approved use of funds, amount of loans, interest rates, collateral, and terms. The Department is authorized to adopt rules to implement this Section.
The Department shall notify the prime contractor on a project that a subcontractor on the same project has been awarded a loan from the Working Capital Revolving Loan Fund. If the loan agreement is amended by the parties of the loan agreement, the prime contractor shall not be a party to any disadvantaged business enterprise loan agreement between the Department and participating subcontractor and shall not incur any liability for loan debt accrued as a result of the loan agreement.
(d) Loan funds shall be disbursed to the escrow account, subject to appropriation, from the Working Capital Revolving Loan Fund established as a special fund in the State treasury. Loaned funds that are repaid to the Department shall be deposited into the Working Capital Revolving Loan Fund. Other appropriations, grants, awards, and donations to the Department for the purpose of the revolving loan program established by this Section shall be deposited into the Working Capital Revolving Loan Fund.
(e) A funds control process shall be established to serve as an intermediary between the Department and the contractor to verify payments and to ensure paperwork is properly filed. The Fund Control Agent and contractor shall enter into an agreement regarding the control and disbursement of all payments to be made by the Fund Control Agent under the contract. The Department shall authorize and direct the Fund Control Agent to review all disbursement requests and supporting documents received from the contractor. The Fund Control Agent shall direct the escrow account to disburse escrow funds to the subcontractor, material supplier, and other appropriate entities by written request for the disbursement. The disadvantaged business enterprise shall maintain control over its business operations by directing the payments of the loan funds through its relationship with the Funds Control Agent. The funds control process shall require the Fund Control Agent to intercept payments made from a contractor to a subcontractor receiving a loan made under this Act and allow the Fund Control Agent to deduct any unpaid loan repayments owed to the State before releasing the payment to the subcontractor.
(f) Loan assistance funds shall be allowed for current liabilities or working capital expenses associated with participation in the performance of contracts procured and awarded by the Department for transportation construction and construction-related purposes. Loan funds shall not be used for:
(1) refinancing or payment of existing long-term debt;
(2) payment of non-current taxes;
(3) payments, advances, or loans to stockholders,

officers, directors, partners, or member owners of limited liability companies; or

(4) the purchase or lease of non-construction motor

vehicles or equipment.

The loan agreement shall provide for the terms and conditions of repayment which shall not extend repayment longer than final payment made by the Department following completion and acceptance of the work authorized for loan assistance under the program. The funds shall be loaned with interest.
(g) The number of loans one disadvantaged business enterprise may receive under this program is limited to 3. Loans shall not be granted simultaneously. An applicant shall not be permitted to obtain a loan under this program for a different and additional project until payment in full of any outstanding loans granted under this program have been received by the Department.
(h) The rate of interest for any loan shall be set by rule.
(i) The loan amount to any successful applicant shall not exceed 55% percent of the contract or subcontract supporting the loan.
(j) Nothing in this Section shall impair the contractual rights of the Department and the prime contractor or the contractual rights between a prime contractor and subcontractor.
(k) Nothing in this Section is intended nor shall be construed to vest applicants denied funds by the Department in accordance with this Section a right to challenge, protest, or contest the awarding of funds by the Department to successful applicants or any loan or agreement executed in connection with it.
(l) The debt delinquency prohibition under Section 50-11 of the Illinois Procurement Code applies to any future contracts or subcontracts in the event of a loan default.
(m) Investment income which is attributable to the investment of moneys in the Working Capital Revolving Loan Fund shall be retained in the Working Capital Revolving Loan Fund.
(n) By January 1, 2014 and January 1 of each succeeding year, the Department shall report to the Governor and the General Assembly on the utilization and status of the revolving loan program. The report shall, at a minimum, include the amount transferred from the Road Fund to the Working Capital Revolving Loan Fund, the number and size of approved loans, the amounts disbursed to and from the escrow account, the amounts, if any, repaid to the Working Capital Revolving Loan Fund, the interest and fees paid by loan recipients, and the interest earned on balances in the Working Capital Revolving Loan Fund, and the names of any contractors who are delinquent or in default of payment. The January 1, 2017 report shall include an evaluation of the program by the Department to determine the program's viability and progress towards its stated purpose.
(o) The Department's authority to execute additional loans or request transfers to the Working Capital Revolving Loan Fund expires on June 1, 2018. The Comptroller shall order transferred and the Treasurer shall transfer any available balance remaining in the Working Capital Revolving Loan Fund to the Road Fund on January 1, 2019, or as soon thereafter as may be practical. Any loan repayments, interest, or fees that are by the terms of a loan agreement payable to the Working Capital Revolving Loan Fund after June 20, 2018 shall instead be paid into the Road Fund as the successor fund to the Working Capital Revolving Loan Fund.
(Source: P.A. 98-117, eff. 7-30-13.)






20 ILCS 2712/ - Broadband Access on Passenger Rail Law.

Article 5 - Broadband Access on Passenger Rail Law

(20 ILCS 2712/Art. 5 heading)

(20 ILCS 2712/5-1)
Sec. 5-1. Short title. This Article may be cited as the Broadband Access on Passenger Rail Law.
(Source: P.A. 95-9, eff. 6-30-07.)

(20 ILCS 2712/5-5)
Sec. 5-5. Definitions. As used in this Article:
"Department" means the Department of Transportation.
"Passenger rail systems" includes all passenger rail systems maintained by the National Passenger Railroad Corporation in Illinois and those passenger rail systems under the jurisdiction of the Commuter Rail Board as established in Section 3B.08 of the Regional Transportation Authority Act.
(Source: P.A. 95-9, eff. 6-30-07.)

(20 ILCS 2712/5-10)
Sec. 5-10. Broadband Access on Passenger Rail Plan. The Department shall deliver to the Governor and General Assembly a plan for ensuring high speed data transmission services on all passenger rail systems in Illinois at fair and reasonable prices no later than December 31, 2007. The plan shall include recommendations for acquiring necessary rights of way, installation of necessary infrastructure, operation of high speed data transmission services, and funding sources.
(Source: P.A. 95-9, eff. 6-30-07.)



Article 10 - Amendatory Provisions

(20 ILCS 2712/Art. 10 heading)



Article 15 - Amendatory Provisions

(20 ILCS 2712/Art. 15 heading)



Article 99 - Effective Date

(20 ILCS 2712/Art. 99 heading)

(20 ILCS 2712/99-999)
Sec. 99-999. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 95-9, eff. 6-30-07.)






20 ILCS 2715/ - Racial Profiling Prevention and Data Oversight Act.

(20 ILCS 2715/1)
Sec. 1. Short title. This Act may be cited as the Racial Profiling Prevention and Data Oversight Act.
(Source: P.A. 94-997, eff. 1-1-08.)

(20 ILCS 2715/5)
Sec. 5. Legislative purpose. The purpose of this Act is to identify and address bias-based policing through the monitoring, review, and improvement of the collection of racial profiling information collected under the Illinois Traffic Stop Statistical Study. Through this data collection and review, a more accurate understanding of this problem can be obtained, thus allowing the concerns of the motoring public to be better addressed, resources such as specialized training to be provided, the honest efforts of Illinois' law enforcement professionals to be demonstrated, and the civil rights of all Illinois citizens to be protected.
(Source: P.A. 94-997, eff. 1-1-08.)

(20 ILCS 2715/10)
Sec. 10. Definitions. As used in this Act:
(a) "Oversight Board" means the Racial Profiling Prevention and Data Oversight Board established under this Act.
(b) "Department" means the Illinois Department of Transportation.
(c) "Traffic and Pedestrian Stop Statistical Study Act" means Section 11-212 of the Illinois Vehicle Code.
(Source: P.A. 99-352, eff. 1-1-16.)

(20 ILCS 2715/15)
Sec. 15. Oversight Board.
(a) There is created within the Department a Racial Profiling Prevention and Data Oversight Board, consisting of 15 members, which shall independently exercise its powers, duties, and responsibilities. The Board shall have the authority to allow additional participation from various groups that the Board deems necessary for additional input.
(b) The membership of the Oversight Board shall consist of:
(1) 4 legislators appointed by the General Assembly

leadership equally apportioned between the 2 houses and political parties;

(2) the Attorney General or his or her designee;
(3) the Secretary of the Illinois Department of

Transportation or his or her designee;

(4) the Director of the Illinois State Police or his

or her designee;

(5) 3 members of county or city law enforcement

agencies, representing jurisdictions of varied size and geography, appointed by the Governor;

(6) 4 members of community organizations representing

minority interests, appointed by the Governor; and

(7) one member of the Illinois academic community

with specific expertise in both statistical analysis and law enforcement, appointed by the Governor.

(c) All members shall serve 2 years and until their successors are appointed. Members may be reappointed for an unlimited number of terms. The Oversight Board shall meet at least quarterly.
(Source: P.A. 94-997, eff. 1-1-08.)

(20 ILCS 2715/20)
Sec. 20. Chairpersons. From the membership of the Board, the Governor shall designate the chair and vice chair, who shall serve at the discretion of the Governor. Chairpersons shall serve in that capacity for a term not to exceed 2 years.
(Source: P.A. 94-997, eff. 1-1-08.)

(20 ILCS 2715/25)
Sec. 25. Funding. Funding to implement this Act shall be appropriated by the General Assembly to the Department.
(Source: P.A. 94-997, eff. 1-1-08.)

(20 ILCS 2715/30)
Sec. 30. Compensation. Members of the Oversight Board shall serve without compensation. Members may be reimbursed by the Department for reasonable expenses incurred in connection with their duties.
(Source: P.A. 94-997, eff. 1-1-08.)

(20 ILCS 2715/35)
Sec. 35. Staffing. The Secretary of the Department shall employ or assign, in accordance with the provisions of the Illinois Personnel Code, the administrative, professional, clerical, and other personnel required and may organize his or her staff as may be appropriate to effectuate the purposes, powers, duties, and responsibilities contained in this Act.
(Source: P.A. 94-997, eff. 1-1-08.)

(20 ILCS 2715/40)
Sec. 40. Powers and Duties of the Oversight Board. The Oversight Board shall have the following powers, duties, and responsibilities:
(a) To operate purely as an advisory body. Any changes to rules and policy promoted by the Oversight Board are only recommendations, which may be reported to the Governor, the Secretary of State, and the General Assembly or to appropriate law enforcement agencies.
(b) To coordinate the development, adoption, and implementation of plans and strategies to eliminate racial profiling in Illinois and to coordinate the development, adoption, and implementation of plans and strategies to create public awareness programs in minority communities, designed to educate individuals regarding racial profiling and their civil rights.
(c) To promulgate model policies for police agencies that are designed to protect individuals' civil rights related to police traffic enforcement and to recommend to law enforcement agencies model rules as may be necessary to effectuate training regarding data collection and mechanisms to engage those agencies who willfully fail to comply with the requirements of the Traffic and Pedestrian Stop Statistical Study Act.
(d) To study and to issue reports and recommendations to the Governor, the Secretary of State, and the General Assembly regarding the following subjects by the following dates:
(1) no later than July 1, 2008, regarding strategies

to improve the benchmark data available to identify the race, ethnicity, and geographical residence of the Illinois driving population, beginning on August 1, 2008, with the collection of race and ethnicity data on new and renewal applicants for driver's licenses. This data shall be available for statistical benchmark comparison purposes only;

(2) no later than January 1, 2009, regarding data

collection requirements with respect to additional race and ethnicity categories to be added to the traffic stop statistical study in order to improve data collection among unreported and under-reported minority populations. The Board shall study, and recommend if required, at a minimum, data collection strategies, categories, and benchmarks for persons of Middle-Eastern origin. The Board shall also study stops lasting over 30 minutes and define categorical reasons for the extended stops;

(3) no later than July 1, 2009, regarding

technological solutions to aid in the identification, elimination, and prevention of racial profiling and to recommend funding sources for statewide implementation of the technological solutions;

(4) no later than January 1, 2010, regarding whether

Illinois should continue the mandatory data collection required under this Act, as well as the best practices of data collection as related to the identification, elimination, and prevention of bias-based policing; and

(5) on or before April 1 of each year, regarding the

Oversight Board's activities during the previous fiscal year.

(Source: P.A. 99-352, eff. 1-1-16.)

(20 ILCS 2715/90)
Sec. 90. (Amendatory provisions; text omitted).
(Source: P.A. 94-997, eff. 1-1-08; text omitted.)

(20 ILCS 2715/99)
Sec. 99. Effective date. This Act takes effect January 1, 2007, except that the Racial Profiling Prevention and Data Oversight Act takes effect January 1, 2008.
(Source: P.A. 94-997, eff. 1-1-08.)



20 ILCS 2805/ - Department of Veterans' Affairs Act.

(20 ILCS 2805/0.01) (from Ch. 126 1/2, par. 65.9)
Sec. 0.01. Short title. This Act may be cited as the Department of Veterans' Affairs Act.
(Source: P.A. 100-143, eff. 1-1-18.)

(20 ILCS 2805/1) (from Ch. 126 1/2, par. 66)
Sec. 1. There is created the Illinois Department of Veterans' Affairs. The Department is the successor agency to the Illinois Veterans' Commission.
(Source: P.A. 89-324, eff. 8-13-95.)

(20 ILCS 2805/1.2)
Sec. 1.2. Division of Women Veterans Affairs. Subject to appropriations for this purpose, the Division of Women Veterans Affairs is created as a Division within the Department. The Division shall serve as an advocate for women veterans, in recognition of the unique issues facing women veterans. The Division shall assess the needs of women veterans with respect to issues including, but not limited to, compensation, rehabilitation, outreach, health care, and issues facing women veterans in the community. The Division shall review the Department's programs, activities, research projects, and other initiatives designed to meet the needs of women veterans and shall make recommendations to the Director of Veterans' Affairs concerning ways to improve, modify, and effect change in programs and services for women veterans.
(Source: P.A. 99-314, eff. 8-7-15.)

(20 ILCS 2805/1.5)
Sec. 1.5. Definitions. In this Act:
"Department" means the Illinois Department of Veterans' Affairs.
"Veterans Home", unless the context indicates otherwise, means any or all of the Illinois Veterans Homes operated and maintained by the Department.
(Source: P.A. 89-324, eff. 8-13-95.)

(20 ILCS 2805/2) (from Ch. 126 1/2, par. 67)
Sec. 2. Powers and duties. The Department shall have the following powers and duties:
To perform such acts at the request of any veteran, or his or her spouse, surviving spouse or dependents as shall be reasonably necessary or reasonably incident to obtaining or endeavoring to obtain for the requester any advantage, benefit or emolument accruing or due to such person under any law of the United States, the State of Illinois or any other state or governmental agency by reason of the service of such veteran, and in pursuance thereof shall:
(1) Contact veterans, their survivors and dependents

and advise them of the benefits of state and federal laws and assist them in obtaining such benefits;

(2) Establish field offices and direct the activities

of the personnel assigned to such offices;

(3) Create and maintain a volunteer field force; the

volunteer field force may include representatives from the following without limitation: educational institutions, labor organizations, veterans organizations, employers, churches, and farm organizations; the volunteer field force may not process federal veterans assistance claims;

(4) Conduct informational and training services;
(5) Conduct educational programs through newspapers,

periodicals, social media, television, and radio for the specific purpose of disseminating information affecting veterans and their dependents;

(6) Coordinate the services and activities of all

state departments having services and resources affecting veterans and their dependents;

(7) Encourage and assist in the coordination of

agencies within counties giving service to veterans and their dependents;

(8) Cooperate with veterans organizations and other

governmental agencies;

(9) Make, alter, amend and promulgate reasonable

rules and procedures for the administration of this Act;

(10) Make and publish annual reports to the Governor

regarding the administration and general operation of the Department;

(11) (Blank);
(12) (Blank); and
(13) Provide informational resources and education to

veterans returning from deployment regarding service animals for individuals with disabilities, including, but not limited to, resources and education on service animals that guide people who are blind, pull a wheelchair, alert a person with hearing loss, protect a person having a seizure, assist a person with a traumatic brain injury, and calm a person with post-traumatic stress disorder during an anxiety attack or psychiatric episode.

The Department may accept and hold on behalf of the State, if for the public interest, a grant, gift, devise or bequest of money or property to the Department made for the general benefit of Illinois veterans, including the conduct of informational and training services by the Department and other authorized purposes of the Department. The Department shall cause each grant, gift, devise or bequest to be kept as a distinct fund and shall invest such funds in the manner provided by the Public Funds Investment Act, as now or hereafter amended, and shall make such reports as may be required by the Comptroller concerning what funds are so held and the manner in which such funds are invested. The Department may make grants from these funds for the general benefit of Illinois veterans. Grants from these funds, except for the funds established under Sections 2.01a and 2.03, shall be subject to appropriation.
The Department has the power to make grants, from funds appropriated from the Illinois Military Family Relief Fund, for benefits authorized under the Survivors Compensation Act.
(Source: P.A. 99-314, eff. 8-7-15; 99-576, eff. 7-15-16; 100-84, eff. 1-1-18.)

(20 ILCS 2805/2a)
Sec. 2a. (Repealed).
(Source: P.A. 84-1265. Repealed by P.A. 89-324, eff. 8-13-95.)

(20 ILCS 2805/2b) (from Ch. 126 1/2, par. 67b)
Sec. 2b. Persian Gulf Conflict compensation.
(a) (Blank).
(b) Every person who served in the Persian Gulf Conflict is entitled to receive compensation of $100, payable from funds appropriated for the payments of bonuses to veterans, if the person:
(1) was a resident of Illinois for at least 12 months

immediately preceding his or her period of service;

(2) is still in active service, is honorably

separated or discharged from the service, has been furloughed to a reserve, or has been retired; and

(3) has received the Southwest Asia Service Medal for

service in the Persian Gulf Conflict.

(c) The widow or widower, child or children, mother, father, person standing in loco parentis, brothers and sisters, in the order named, of any deceased person shall be paid the compensation that the deceased person would be entitled to receive under subsection (b) of this Act. Where the deceased person would have qualified for compensation under subsection (b) except for his or her death and his or her death was connected with that service and resulted from that service during the time specified in subsection (b), his or her survivors, in the order named in this subsection, shall be paid 10 times the amount the deceased person would have received under subsection (b).
(d) The Department shall establish rules and regulations to govern the provisions of this Section.
(Source: P.A. 99-933, eff. 1-27-17.)

(20 ILCS 2805/2c)
Sec. 2c. (Repealed).
(Source: P.A. 89-324, eff. 8-13-95. Repealed by P.A. 91-833, eff. 1-1-01; 91-836, eff. 1-1-01.)

(20 ILCS 2805/2d)
Sec. 2d. (Repealed).
(Source: P.A. 91-836, eff. 1-1-01. Repealed by P.A. 97-297, eff. 1-1-12.)

(20 ILCS 2805/2e)
Sec. 2e. (Repealed).
(Source: P.A. 95-331, eff. 8-21-07. Repealed by P.A. 97-297, eff. 1-1-12.)

(20 ILCS 2805/2f)
Sec. 2f. (Repealed).
(Source: P.A. 95-331, eff. 8-21-07. Repealed by P.A. 97-297, eff. 1-1-12.)

(20 ILCS 2805/2g)
Sec. 2g. The Illinois Veterans' Homes Fund. The Illinois Veterans' Homes Fund is hereby created as a special fund in the State treasury. From appropriations to the Department from the Fund the Department shall purchase needed equipment and supplies to enhance the lives of the residents at and for the operations of veterans' homes in Illinois, including capital improvements, building rehabilitation, and repairs.
(Source: P.A. 100-392, eff. 8-25-17.)

(20 ILCS 2805/2h)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 2h. Task Force on Veterans' Suicide recommendations. The provisions of this Section are based on the recommendations in the final report of the Task Force on Veterans' Suicide, published on December 1, 2016. The Department shall adopt any rules necessary to implement this Section. The Department shall seek available federal funding, grants, or private funding to help fund the requirements of this Section; or the Department shall collaborate with other departments, existing veterans' organizations, nonprofit organizations, or private organizations to implement the requirements of this Section.
(1) The Department shall reach out and coordinate

with the United States Department of Veterans' Affairs in order to identify veterans returning from service in combat units. The Department shall establish a proactive outreach program for veterans that served in combat units.

(2) The Department or the Department in collaboration

with not-for-profit organizations shall engage in a public awareness campaign concerning the trauma and internal injuries suffered by veterans in order to promote understanding and acceptance from the general public. The public awareness campaign shall work to dispel the myths associated with grieving, suicide, and mental health healing. The Department shall evaluate existing programs, including, but not limited to, the Suicide Prevention Alliance under the Suicide Prevention, Education, and Treatment Act, and coordinate messaging using messaging guidelines that existing programs have found to be successful.

(3) The Department shall provide training to

frontline employees at veterans service organizations established under this Act on mental health services to identify veterans who might be at risk of suicidal thoughts. This training may include, but not be limited to, mental health first aid training and amplified suicide advanced training programs. The Department shall provide assistance to Veterans Assistance Commissions established under Section 9 of the Military Veterans Assistance Act and veterans' service associations, including, but not limited to, the American Legion, Veterans of Foreign Wars, and AMVETS, in providing the training under this paragraph to the employees of the Veterans Assistance Commissions and veterans' service associations that seek participation in the Department's training events.

The Department shall have priority for hiring combat

veterans to serve as veteran service officers at veterans service organizations established under this Act for the purpose of having veteran services officers who are able to properly relate to fellow combat veterans.

(4) The Department shall collaborate with

institutions of higher education to address environmental factors that could negatively impact a veteran's ability to learn in a traditional classroom setting. The Department, in coordination with institutions of higher education, shall provide proactive outreach as part of an educational success program for veterans experiencing difficulties in higher education.

(5) The Department shall coordinate with existing

veterans' associations and military organizations to provide a family preparation course concerning the emotional cycle of deployment that is designed to help a family unit adjust to changes in discharged and returning veterans and inform the family members of where to go to seek assistance. This course shall be made available to the family of a veteran prior to the discharge and homecoming of the veteran.

(6) The Department shall reach out to the United

States Department of Veterans' Affairs to obtain information on returning veterans and develop a transition program for returning veterans that reside in the State including information on local organizations that provide resources or services for veterans that a veteran can access.

(7) The Department shall collaborate with

non-profits, businesses, and employers in the State that focus on the needs of employees who are veterans seeking employment and that support employees who are veterans.

(8) The Department, in collaboration with veterans'

organizations in the State, shall coordinate with the United States Department of Veterans' Affairs to promote their peer specialist program and collaborate with outside programs to establish a peer-to-peer program.

(Source: P.A. 100-482, eff. 6-1-18.)

(20 ILCS 2805/2.01) (from Ch. 126 1/2, par. 67.01)
Sec. 2.01. Veterans Home admissions.
(a) Any honorably discharged veteran is entitled to admission to an Illinois Veterans Home if the applicant meets the requirements of this Section.
(b) The veteran must:
(1) have served in the armed forces of the United

States at least 1 day in World War II, the Korean Conflict, the Viet Nam Campaign, or the Persian Gulf Conflict between the dates recognized by the U.S. Department of Veterans Affairs or between any other present or future dates recognized by the U.S. Department of Veterans Affairs as a war period, or have served in a hostile fire environment and has been awarded a campaign or expeditionary medal signifying his or her service, for purposes of eligibility for domiciliary or nursing home care;

(2) have served and been honorably discharged or

retired from the armed forces of the United States for a service connected disability or injury, for purposes of eligibility for domiciliary or nursing home care;

(3) have served as an enlisted person at least 90

days on active duty in the armed forces of the United States, excluding service on active duty for training purposes only, and entered active duty before September 8, 1980, for purposes of eligibility for domiciliary or nursing home care;

(4) have served as an officer at least 90 days on

active duty in the armed forces of the United States, excluding service on active duty for training purposes only, and entered active duty before October 17, 1981, for purposes of eligibility for domiciliary or nursing home care;

(5) have served on active duty in the armed forces of

the United States for 24 months of continuous service or more, excluding active duty for training purposes only, and enlisted after September 7, 1980, for purposes of eligibility for domiciliary or nursing home care;

(6) have served as a reservist in the armed forces of

the United States or the National Guard and the service included being called to federal active duty, excluding service on active duty for training purposes only, and who completed the term, for purposes of eligibility for domiciliary or nursing home care;

(7) have been discharged for reasons of hardship or

released from active duty due to a reduction in the United States armed forces prior to the completion of the required period of service, regardless of the actual time served, for purposes of eligibility for domiciliary or nursing home care; or

(8) have served in the National Guard or Reserve

Forces of the United States and completed 20 years of satisfactory service, be otherwise eligible to receive reserve or active duty retirement benefits, and have been an Illinois resident for at least one year before applying for admission for purposes of eligibility for domiciliary care only.

(c) The veteran must have service accredited to the State of Illinois or have been a resident of this State for one year immediately preceding the date of application.
(d) For admission to the Illinois Veterans Homes at Anna and Quincy, the veteran must have developed a disability by disease, wounds, or otherwise and because of the disability be incapable of earning a living.
(e) For admission to the Illinois Veterans Homes at Chicago, LaSalle, and Manteno, the veteran must have developed a disability by disease, wounds, or otherwise and, for purposes of eligibility for nursing home care, require nursing care because of the disability.
(f) An individual who served during a time of conflict as set forth in paragraph (1) of subsection (b) of this Section has preference over all other qualifying candidates, for purposes of eligibility for domiciliary or nursing home care at any Illinois Veterans Home.
(g) A veteran or spouse, once admitted to an Illinois Veterans Home facility, is considered a resident for interfacility purposes.
(Source: P.A. 99-143, eff. 7-27-15; 99-314, eff. 8-7-15; 99-642, eff. 7-28-16; 100-392, eff. 8-25-17.)

(20 ILCS 2805/2.01a) (from Ch. 126 1/2, par. 67.01a)
Sec. 2.01a. Members benefits fund; personal property. The Department shall direct the expenditure of all money which has been or may be received by any officer of an Illinois Veterans Home including profit on sales from commissary stores. The money shall be deposited into the members benefits fund and expenditures from the fund shall be made under the direction of the Department for the special comfort, pleasure, and amusement of residents and employees, provided that amounts expended for comfort, pleasure, and amusement of employees shall not exceed the amount of profits derived from sales made to employees by such commissaries, as determined by the Department. Expenditures from the fund may not be used to supplement a shortfall in the ordinary and contingent operating expenses of the Home and shall be expended only for the special comfort, pleasure, and amusement of the residents.
Money received as interest and income on funds deposited for residents of an Illinois Veterans Home shall be paid to the individual accounts of the residents. If home residents choose to hold savings accounts or other investments outside the Home, interest or income on the individual savings accounts or investments of residents shall accrue to the individual accounts of the residents.
Any money belonging to residents separated by death, discharge, or unauthorized absence from an Illinois Veterans Home, in custody of officers thereof, may, if unclaimed by the resident or the legal representatives thereof for a period of 2 years, be expended at the direction of the Department for the purposes and in the manner specified above. Articles of personal property, with the exception of clothing left in the custody of officers, shall, if unclaimed for the period of 2 years, be sold and the money disposed of in the same manner.
Clothing left at a Home by residents at the time of separation may be used as determined by the Home if unclaimed by the resident or legal representatives thereof within 30 days after notification.
(Source: P.A. 92-671, eff. 7-16-02.)

(20 ILCS 2805/2.01b)
Sec. 2.01b. Illinois Veterans Home at Chicago. The Illinois Veterans Home at Chicago is established. The Department shall operate and maintain the Illinois Veterans Home at Chicago.
(Source: P.A. 100-392, eff. 8-25-17.)

(20 ILCS 2805/2.02) (from Ch. 126 1/2, par. 67.02)
Sec. 2.02. Any widow or widower of any honorably discharged veteran who meets the qualifications specified in Section 2.01 and who was a resident of the State of Illinois for a continuous period of one year immediately before making application, who has no adequate means of support, and is unable to earn a living is entitled to admission to the Illinois Veterans Homes at Anna and Quincy should vacant beds exist. Preference for filling vacant beds or for filling vacant beds from a waiting list shall be granted first to eligible veterans.
(Source: P.A. 89-324, eff. 8-13-95.)

(20 ILCS 2805/2.02a)
Sec. 2.02a. Gold Star Family. Any natural father, natural mother, mother through adoption, father through adoption, or spouse of a veteran killed in the line of duty, (also known as a Gold Star Family member) deemed eligible by the United States Department of Veterans Affairs who was a resident of the State of Illinois for a continuous period of one year immediately before making application is entitled to admission to any of the Illinois Veterans Homes should vacant beds exist. Preference for filling vacant beds or for filling vacant beds from a waiting list shall be granted first to eligible veterans.
(Source: P.A. 97-302, eff. 1-1-12; 97-927, eff. 1-1-13.)

(20 ILCS 2805/2.03) (from Ch. 126 1/2, par. 67.03)
Sec. 2.03. Admissions. Admissions to an Illinois Veterans Home are subject to the rules and regulations adopted by the Department of Veterans' Affairs to govern the admission of applicants.
Each resident of a Home is liable for the payment of sums representing maintenance charges for care at the Home at a rate to be determined by the Department, based on the resident's ability to pay. However, the charges shall not exceed the average annual per capita cost of maintaining the resident in the Home. The Department, upon being furnished proof of payment, shall in its discretion make allowances for unusual expenses in determining the ability of the resident to pay maintenance charges.
The basis upon which the payment of maintenance charges shall be calculated by the Department is the average per capita cost for the care of all residents at each Home for the fiscal year immediately preceding the period for which the rate for each Home is being calculated.
The Department may require residents to pay charges monthly, quarterly, or otherwise as may be most suitably arranged for the individual members. The amounts received from each Home for the charges shall be transmitted to the Treasurer of the State of Illinois for deposit in each Veterans Home Fund, respectively, except that receipts attributable to the Illinois Veterans Home at Chicago shall be deposited into the Illinois Veterans' Homes Fund.
The Department may investigate the financial condition of residents of a Home to determine their ability to pay maintenance charges and to establish standards as a basis of judgment for such determination. Such standards shall be recomputed periodically to reflect changes in the cost of living and other pertinent factors.
Refusal to pay the maintenance charges is cause for discharge of a resident from a Home.
The Department may collect any medical or health benefits to which a resident may become entitled through tax supported or privately financed systems of insurance, as a result of his or her care or treatment in the facilities provided by the Department, or because of care or treatment in other facilities when such care or treatment has been paid for by the Department.
Admission of a resident is not limited or conditioned in any manner by the financial status of the resident or his or her ability to pay maintenance charges.
The Department may accept and hold on behalf of the State, if for the public interest, a grant, gift, devise, or bequest of money or property to the Department made in trust for the maintenance or support of a resident of an Illinois Veterans Home or for any other legitimate purpose. The Department shall cause each gift, grant, devise, or bequest to be kept as a distinct fund and shall invest the same in the manner provided by the laws of this State relating to securities in which the deposit in savings banks may be invested. However, the Department may, at its discretion, deposit in a proper trust company, bank, or savings bank, during the continuance of the trust, any fund left in trust for the life of a person and shall adopt rules and regulations governing the deposit, transfer, or withdrawal of the fund. The Department shall, on the expiration of any trust as provided in any instrument creating the trust, dispose of the fund in the manner provided in the instrument. The Department shall include in its required reports a statement showing what funds are so held by it and the condition of the funds; provided that monies found on residents at the time of their admission or accruing to them during their residence at a Home and monies deposited with the administrators by relatives, guardians, or friends of residents for the special comfort and pleasure of the resident shall remain in the custody of the administrators who shall act as trustees for disbursement to, on behalf of, or for the benefit of the resident. All types of retirement and pension benefits from private and public sources may be paid directly to the administrator of a Home for deposit to the resident trust fund account.
(Source: P.A. 100-392, eff. 8-25-17.)

(20 ILCS 2805/2.04) (from Ch. 126 1/2, par. 67.04)
Sec. 2.04. There shall be established in the State Treasury special funds known as (i) the LaSalle Veterans Home Fund, (ii) the Anna Veterans Home Fund, (iii) the Manteno Veterans Home Fund, and (iv) the Quincy Veterans Home Fund. All moneys received by an Illinois Veterans Home from Medicare and from maintenance charges to veterans, spouses, and surviving spouses residing at that Home shall be paid into that Home's Fund. All moneys received from the U.S. Department of Veterans Affairs for patient care shall be transmitted to the Treasurer of the State for deposit in the Veterans Home Fund for the Home in which the veteran resides. Appropriations shall be made from a Fund only for the needs of the Home, including capital improvements, building rehabilitation, and repairs. The Illinois Veterans' Homes Fund shall be the Veterans Home Fund for the Illinois Veterans Home at Chicago.
The administrator of each Veterans Home shall establish a locally-held member's benefits fund. The Director may authorize the Veterans Home to conduct limited fundraising in accordance with applicable laws and regulations for which the sole purpose is to benefit the Veterans Home's member's benefits fund. Revenues accruing to an Illinois Veterans Home, including any donations, grants for the operation of the Home, profits from commissary stores, and funds received from any individual or other source, including limited fundraising, shall be deposited into that Home's benefits fund. Expenditures from the benefits funds shall be solely for the special comfort, pleasure, and amusement of residents. Contributors of unsolicited private donations may specify the purpose for which the private donations are to be used.
Upon request of the Department, the State's Attorney of the county in which a resident or living former resident of an Illinois Veterans Home who is liable under this Act for payment of sums representing maintenance charges resides shall file an action in a court of competent jurisdiction against any such person who fails or refuses to pay such sums. The court may order the payment of sums due to maintenance charges for such period or periods of time as the circumstances require.
Upon the death of a person who is or has been a resident of an Illinois Veterans Home who is liable for maintenance charges and who is possessed of property, the Department may present a claim for such sum or for the balance due in case less than the rate prescribed under this Act has been paid. The claim shall be allowed and paid as other lawful claims against the estate.
The administrator of each Veterans Home shall establish a locally-held trust fund to maintain moneys held for residents. Whenever the Department finds it necessary to preserve order, preserve health, or enforce discipline, the resident shall deposit in a trust account at the Home such monies from any source of income as may be determined necessary, and disbursement of these funds to the resident shall be made only by direction of the administrator.
If a resident of an Illinois Veterans Home has a dependent child, spouse, or parent the administrator may require that all monies received be deposited in a trust account with dependency contributions being made at the direction of the administrator. The balance retained in the trust account shall be disbursed to the resident at the time of discharge from the Home or to his or her heirs or legal representative at the time of the resident's death, subject to Department regulations or order of the court.
The Director of Central Management Services, with the consent of the Director of Veterans' Affairs, is authorized and empowered to lease or let any real property held by the Department of Veterans' Affairs for an Illinois Veterans Home to entities or persons upon terms and conditions which are considered to be in the best interest of that Home. The real property must not be needed for any direct or immediate purpose of the Home. In any leasing or letting, primary consideration shall be given to the use of real property for agricultural purposes, and all moneys received shall be transmitted to the Treasurer of the State for deposit in the appropriate Veterans Home Fund.
(Source: P.A. 99-314, eff. 8-7-15; 100-392, eff. 8-25-17.)

(20 ILCS 2805/2.05) (from Ch. 126 1/2, par. 67.05)
Sec. 2.05. When any veteran is a resident or becomes a resident of the Illinois Veterans Homes at Anna or Quincy, the spouse of the veteran may be admitted as a resident of the Home, subject to the rules and regulations of the Home governing the admission of applicants, if (i) the spouse was married to the veteran for at least 5 years preceding the date of making application for admission, and (ii) the spouse has no adequate means of support and is unable to earn a living. Preference for filling vacant beds or for filling beds from a waiting list shall first be granted to eligible veterans.
Every veteran residing in a Home whose spouse is also a resident shall deposit in his or her trust account at the Home such monies from any source of income as may be deemed necessary by the administrator for the personal comfort needs of the spouse. If the veteran does not have a monthly income or cash assets, the personal comfort needs of the resident spouse shall be provided by the State.
Upon the death of a veteran who has been a resident of a Home, the surviving spouse, if he or she so desires, may thereafter remain for life in the Illinois Veterans Home at Quincy or the Illinois Veterans Home at Anna, subject to the rules and regulations of the Home.
(Source: P.A. 88-160; 89-324, eff. 8-13-95.)

(20 ILCS 2805/2.06) (from Ch. 126 1/2, par. 67.06)
Sec. 2.06. The Department shall make reasonable rules and regulations to govern the admission, maintenance, and discharge of residents of the Illinois Veterans Homes consistent with the spirit and provisions of Sections 2.01 through 2.06. Whenever an applicant is admitted, the Department shall notify him or her of such rules and regulations.
(Source: P.A. 88-160; 89-324, eff. 8-13-95.)

(20 ILCS 2805/2.07) (from Ch. 126 1/2, par. 67.07)
Sec. 2.07. The Department shall employ and maintain sufficient and qualified staff at the veterans' homes (i) to fill all beds, subject to appropriation, and (ii) to fulfill the requirements of this Act. The Department shall report to the General Assembly, by January 1 and July 1 of each year, the number of staff employed in providing direct patient care at their veterans' homes, the compliance or noncompliance with staffing standards established by the United States Department of Veterans Affairs for such care, and in the event of noncompliance with such standards, the number of staff required for compliance. For purposes of this Section, a nurse who has a license application pending with the State shall not be deemed unqualified by the Department if the nurse is in compliance with Section 50-15 of the Nurse Practice Act.
(Source: P.A. 96-699, eff. 8-25-09; 97-297, eff. 1-1-12.)

(20 ILCS 2805/2.08)
Sec. 2.08. State healthcare purchasing. On and after the date 6 months after the effective date of this amendatory Act of the 98th General Assembly, as provided in the Executive Order 1 (2012) Implementation Act, all of the powers, duties, rights, and responsibilities related to State healthcare purchasing under this Act that were transferred from the Department to the Department of Healthcare and Family Services by Executive Order 3 (2005) are transferred back to the Department.
(Source: P.A. 98-488, eff. 8-16-13.)

(20 ILCS 2805/2.10)
Sec. 2.10. Conflicts with the Nursing Home Care Act. If there is a conflict between the provisions of this Act and the provisions of the Nursing Home Care Act concerning an Illinois Veterans Home not operated by the Department of Veterans' Affairs, then the provisions of the Nursing Home Care Act shall apply. If there is a conflict between the provisions of this Act and the provisions of the Nursing Home Care Act concerning an Illinois Veterans Home operated by the Illinois Department of Veterans' Affairs, then the provisions of this Act shall apply.
(Source: P.A. 96-703, eff. 8-25-09.)

(20 ILCS 2805/2.11)
Sec. 2.11. Advertising for employees at veterans medical facilities. The Department may spend up to $30,000 per fiscal year for the purpose of advertising seeking employees to fill open positions at veterans medical facilities.
(Source: P.A. 96-90, eff. 7-27-09.)

(20 ILCS 2805/2.12)
Sec. 2.12. Cemeteries. The Department may operate cemeteries at the Manteno Veterans Home and the Quincy Veterans Home for interment of veterans or their spouses as identified by the Department.
(Source: P.A. 99-314, eff. 8-7-15.)

(20 ILCS 2805/3) (from Ch. 126 1/2, par. 68)
Sec. 3. The Department shall:
1. establish an administrative office in Springfield

and a branch thereof in Chicago;

2. establish such field offices as it shall find

necessary to enable it to perform its duties; and

3. maintain case files containing records of services

rendered to each applicant, service progress, and a follow-up system to facilitate the completion of each request.

(Source: P.A. 99-314, eff. 8-7-15.)

(20 ILCS 2805/4) (from Ch. 126 1/2, par. 69)
Sec. 4. A service officer shall be assigned to each field office. He must be an honorably discharged veteran from service in the Armed Forces of the United States. He must have served during a time of hostilities with a foreign country, and must meet one or more of the following conditions:
(i) The veteran served a total of at least 6 months.
(ii) The veteran served for the duration of

hostilities regardless of the length of engagement.

(iii) The veteran was discharged on the basis of

hardship.

(iv) The veteran was released from active duty

because of a service connected disability and was discharged under honorable conditions.

As used in this Section, "time of hostilities with a foreign country" means any period of time in the past, present, or future during which a declaration of war by the United States Congress has been or is in effect or during which an emergency condition has been or is in effect that is recognized by the issuance of a Presidential proclamation or a Presidential executive order and in which the armed forces expeditionary medal or other campaign service medals are awarded according to Presidential executive order.
(Source: P.A. 88-275.)

(20 ILCS 2805/4.5)
Sec. 4.5. Grants to veterans service organizations.
(a) Subject to appropriations for that purpose, the Department shall make grants to veterans service organizations for the purpose of furthering those organizations' work of providing assistance to veterans. The Department shall make grants only to veterans service organizations that maintain an office in the Veterans Affairs Regional Office (VARO) in Chicago. The Department shall apportion the grants equally between the qualifying veterans service organizations.
(b) To be eligible to receive a grant, a veterans service organization must have maintained a state headquarters in this State for at least 10 years before July 1, 2005. A veterans service organization that is being funded with State or county moneys under any other provision of law on the effective date of this amendatory Act of the 94th General Assembly may not receive any moneys for any grant under this Section.
(c) Grants made under this Section may not be used to replace or supplant services provided by employees of the Department.
(Source: P.A. 94-446, eff. 1-1-06.)

(20 ILCS 2805/5) (from Ch. 126 1/2, par. 70)
Sec. 5. (a) Every veteran with a disability who is a resident of Illinois shall be exempt from all camping and admission fees in parks under the control of the Department of Natural Resources. For the purpose of this subsection (a), a resident veteran with a disability is one who has a permanent disability from service connected causes with 100% disability or one who has permanently lost the use of a leg or both legs or an arm or both arms or any combination thereof or any person who has a disability so severe as to be unable to move without the aid of crutches or a wheelchair. The Department shall issue free use permits to those eligible veterans. To establish eligibility, the veteran shall present an award letter or some other identifying disability document, together with proper identification, to any office of the Department. Subject to the approval of the Department of Natural Resources, the Department of Veterans' Affairs shall establish the form or permit identifier to be issued.
(b) Every veteran who is a resident of Illinois and a former prisoner of war shall be exempt from all camping and admission fees in parks under the control of the Department of Natural Resources. For the purposes of this subsection (b), a former prisoner of war is a veteran who was taken and held prisoner by a hostile foreign force while participating in an armed conflict as a member of the United States armed forces. Any identification card or other form of identification issued by the Veterans' Administration or other governmental agency which indicates the card-holder's former prisoner of war status shall be sufficient to accord such card-holder the fee-exempt admission or camping privileges under this subsection.
(Source: P.A. 99-143, eff. 7-27-15.)

(20 ILCS 2805/7)
Sec. 7. (Repealed).
(Source: P.A. 97-297, eff. 1-1-12. Repealed internally, eff. 7-1-12.)

(20 ILCS 2805/8)
Sec. 8. Post-Traumatic Stress Disorder Outpatient Counseling Program. Subject to appropriations for that purpose, the Department, in consultation with the Department of Human Services, shall contract with professional counseling specialists to provide a range of confidential counseling and direct treatment services to war-affected Southwest Asia combat veterans and their family members, and to provide additional treatment services to Viet Nam War veterans for post-traumatic stress disorder, particularly those Viet Nam veterans whose post-traumatic stress disorder has intensified or initially emerged due to the war in the Middle East. Any such contracts entered into by the Department must be with individuals and entities pre-approved by the U.S. Department of Veterans Affairs and must be for the provision of services pre-approved by the U.S. Department of Veterans Affairs. In consultation with the Department of Human Services, the Department shall, to the extent funds are available:
(1) develop an educational program designed to inform

and train primary health care professionals, including mental health professionals, about the effects of war-related stress and trauma;

(2) provide informational and counseling services for

the purpose of establishing and fostering peer-support networks throughout the State for families of deployed members of the reserves and the Illinois National Guard; and

(3) provide for veterans' families a referral network

of mental health providers who are skilled in treating deployment stress, combat stress, and post-traumatic stress.

As used in this Section, "Southwest Asia combat veteran" means an Illinois resident who is, or who was honorably discharged as, a member of the Armed Forces of the United States, a member of the Illinois National Guard, or a member of any reserve component of the Armed Forces of the United States and who served on active duty in connection with Operation Desert Storm, Operation Enduring Freedom, or Operation Iraqi Freedom.
(Source: P.A. 97-765, eff. 7-6-12.)

(20 ILCS 2805/9)
Sec. 9. (Repealed).
(Source: P.A. 95-576, eff. 8-31-07. Repealed by P.A. 97-738, eff. 7-5-12.)

(20 ILCS 2805/10)
Sec. 10. (Repealed).
(Source: P.A. 90-752, eff. 8-14-98. Repealed by P.A. 97-297, eff. 1-1-12.)

(20 ILCS 2805/15)
Sec. 15. Veterans advisory council.
(a) A veterans advisory council shall be established in the State of Illinois. The council shall consist of at least 21 members as follows:
(1) Four members of the General Assembly, appointed

one each by the President of the Senate, the Minority Leader of the Senate, the Speaker of the House of Representatives, and the Minority Leader of the House of Representatives, preferably from a legislative or representative district in which a State-operated veterans home is located.

(2) Six veterans appointed by the Director of

Veterans' Affairs.

(3) One veteran appointed by the commander or

president of each veterans service organization that is chartered by the federal government and by the State of Illinois and elects to appoint a member.

(4) One person appointed by the Adjutant General of

the Illinois National Guard.

(5) One person appointed by the Illinois Attorney

General.

(6) One person appointed by the Illinois Secretary of

State.

(7) One person appointed by the Director of the

Illinois Department of Employment Security.

(8) One person appointed by each military family

organization that is chartered by the federal government.

No member of the council shall be an employee or representative of the Department of Veterans' Affairs.
Members of the council shall serve without compensation or reimbursement.
(b) At the initial meeting of the council, the members shall elect from among themselves a chairman. The members shall draw lots to determine the length of their terms so that 9 members have terms that expire on July 1, 2005 and the remaining members have terms that expire on July 1, 2006. Thereafter, all members of the council shall be appointed for terms of 2 years.
The appointing authority may at any time make an appointment to fill a vacancy for the unexpired term of a member.
(c) The council shall meet quarterly or at the call of the chairman or at the call of the Director of Veterans' Affairs or the Governor. The Department shall provide meeting space and clerical and administrative support services for the council.
(c-5) The council shall investigate the re-entry process for service members who return to civilian life after being engaged in an active theater. The investigation shall include the effects of post-traumatic stress disorder, homelessness, disabilities, and other issues the council finds relevant to the re-entry process. By July 1, 2018 and by July 1 of each year thereafter, the council shall present an annual report of its findings to the Governor, the Attorney General, the Director of Veterans' Affairs, the Lieutenant Governor, and the Secretary of the United States Department of Veterans Affairs. The council's investigation and annual report responsibilities of this subsection shall be a continuation of the investigation and annual report responsibilities of the Illinois Discharged Servicemembers Task Force created under Section 20 of this Act.
(d) The council has the power to do the following:
(1) Advise the Department of Veterans' Affairs with

respect to the fulfillment of its statutory duties.

(2) Review and study the issues and concerns that are

most significant to Illinois veterans and advise the Department on those issues and concerns.

(3) Receive a report from the Director of Veterans'

Affairs or the Director's designee at each meeting with respect to the general activities of the Department.

(4) Report to the Governor and the General Assembly

annually describing the issues addressed and the actions taken by the council during the year as well as any recommendations for future action.

(e) The council established under this Section replaces any Illinois Veterans Advisory Council established under Executive Order No. 3 (1982).
(Source: P.A. 100-10, eff. 6-30-17.)

(20 ILCS 2805/20)
(Text of Section from P.A. 100-10)
(Section scheduled to be repealed on July 1, 2018)
Sec. 20. Illinois Discharged Servicemember Task Force. The Illinois Discharged Servicemember Task Force is hereby created within the Department of Veterans' Affairs. The Task Force shall investigate the re-entry process for service members who return to civilian life after being engaged in an active theater. The investigation shall include the effects of post-traumatic stress disorder, homelessness, disabilities, and other issues the Task Force finds relevant to the re-entry process. For fiscal year 2012, the Task Force shall include the availability of prosthetics in its investigation. For fiscal year 2014, the Task Force shall include the needs of women veterans with respect to issues including, but not limited to, compensation, rehabilitation, outreach, health care, and issues facing women veterans in the community, and to offer recommendations on how best to alleviate these needs which shall be included in the Task Force Annual Report for 2014. The Task Force shall include the following members:
(a) a representative of the Department of Veterans'

Affairs, who shall chair the committee;

(b) a representative from the Department of Military

Affairs;

(c) a representative from the Office of the Illinois

Attorney General;

(d) a member of the General Assembly appointed by the

Speaker of the House;

(e) a member of the General Assembly appointed by the

House Minority Leader;

(f) a member of the General Assembly appointed by the

President of the Senate;

(g) a member of the General Assembly appointed by the

Senate Minority Leader;

(h) 4 members chosen by the Department of Veterans'

Affairs, who shall represent statewide veterans' organizations or veterans' homeless shelters;

(i) one member appointed by the Lieutenant Governor;

and

(j) a representative of the United States Department

of Veterans Affairs shall be invited to participate.

Vacancies in the Task Force shall be filled by the initial appointing authority. Task Force members shall serve without compensation, but may be reimbursed for necessary expenses incurred in performing duties associated with the Task Force.
By July 1, 2008 and by July 1 of each year thereafter through July 1, 2017, the Task Force shall present an annual report of its findings to the Governor, the Attorney General, the Director of Veterans' Affairs, the Lieutenant Governor, and the Secretary of the United States Department of Veterans Affairs. As soon as is practicable after the Task Force presents its final report due by July 1, 2017, any information collected by the Task Force in carrying out its duties under this Section shall be transferred to the Illinois Veterans' Advisory Council.
The Task Force is dissolved, and this Section is repealed, on July 1, 2018.
(Source: P.A. 100-10, eff. 6-30-17.)

(Text of Section from P.A. 100-143)
(Section scheduled to be repealed on July 1, 2018)
Sec. 20. Illinois Discharged Servicemember Task Force. The Illinois Discharged Servicemember Task Force is hereby created within the Department of Veterans' Affairs. The Task Force shall investigate the re-entry process for service members who return to civilian life after being engaged in an active theater. The investigation shall include the effects of post-traumatic stress disorder, homelessness, disabilities, and other issues the Task Force finds relevant to the re-entry process. For fiscal year 2012, the Task Force shall include the availability of prosthetics in its investigation. For fiscal year 2014, the Task Force shall include the needs of women veterans with respect to issues including, but not limited to, compensation, rehabilitation, outreach, health care, and issues facing women veterans in the community, and to offer recommendations on how best to alleviate these needs which shall be included in the Task Force Annual Report for 2014. The Task Force shall include the following members:
(a) a representative of the Department of Veterans'

Affairs, who shall chair the committee;

(b) a representative from the Department of Military

Affairs;

(c) a representative from the Office of the Illinois

Attorney General;

(d) a member of the General Assembly appointed by the

Speaker of the House;

(e) a member of the General Assembly appointed by the

House Minority Leader;

(f) a member of the General Assembly appointed by the

President of the Senate;

(g) a member of the General Assembly appointed by the

Senate Minority Leader;

(h) 4 members chosen by the Department of Veterans'

Affairs, who shall represent statewide veterans' organizations or veterans' homeless shelters;

(i) one member appointed by the Lieutenant Governor;

and

(j) a representative of the United States Department

of Veterans Affairs shall be invited to participate.

Vacancies in the Task Force shall be filled by the initial appointing authority. Task Force members shall serve without compensation, but may be reimbursed for necessary expenses incurred in performing duties associated with the Task Force.
By July 1, 2008 and by July 1 of each year thereafter, the Task Force shall present an annual report of its findings to the Governor, the Attorney General, the Director of Veterans' Affairs, the Lieutenant Governor, and the Secretary of the United States Department of Veterans Affairs.
If the Task Force becomes inactive because active theaters cease, the Director of Veterans' Affairs may reactivate the Task Force if active theaters are reestablished.
(Source: P.A. 100-143, eff. 1-1-18.)

(Text of Section from P.A. 100-201)
(Section scheduled to be repealed on July 1, 2018)
Sec. 20. Illinois Discharged Servicemember Task Force. The Illinois Discharged Servicemember Task Force is hereby created within the Department of Veterans' Affairs. The Task Force shall investigate the re-entry process for service members who return to civilian life after being engaged in an active theater. The investigation shall include the effects of post-traumatic stress disorder, homelessness, disabilities, and other issues the Task Force finds relevant to the re-entry process. For fiscal year 2012, the Task Force shall include the availability of prosthetics in its investigation. For fiscal year 2014, the Task Force shall include the needs of women veterans with respect to issues including, but not limited to, compensation, rehabilitation, outreach, health care, and issues facing women veterans in the community, and to offer recommendations on how best to alleviate these needs which shall be included in the Task Force Annual Report for 2014. The Task Force shall include the following members:
(a) a representative of the Department of Veterans'

Affairs, who shall chair the committee;

(b) a representative from the Department of Military

Affairs;

(c) a representative from the Office of the Illinois

Attorney General;

(d) a member of the General Assembly appointed by the

Speaker of the House;

(e) a member of the General Assembly appointed by the

House Minority Leader;

(f) a member of the General Assembly appointed by the

President of the Senate;

(g) a member of the General Assembly appointed by the

Senate Minority Leader;

(h) 4 members chosen by the Department of Veterans'

Affairs, who shall represent statewide veterans' organizations or veterans' homeless shelters;

(i) one member appointed by the Lieutenant Governor;

and

(j) a representative of the United States Department

of Veterans Affairs shall be invited to participate.

Vacancies in the Task Force shall be filled by the initial appointing authority. Task Force members shall serve without compensation, but may be reimbursed for necessary expenses incurred in performing duties associated with the Task Force.
By July 1, 2008 and by July 1 of each year thereafter, the Task Force shall present an annual report of its findings to the Governor, the Attorney General, the Director of Veterans' Affairs, the Lieutenant Governor, and the Secretary of the United States Department of Veterans Affairs.
If the Task Force becomes inactive because active theaters cease, the Director of Veterans' Affairs may reactivate the Task Force if active theaters are reestablished.
(Source: P.A. 100-201, eff. 8-18-17.)

(20 ILCS 2805/25)
Sec. 25. (Repealed).
(Source: P.A. 96-699, eff. 8-25-09. Repealed by P.A. 99-576, eff. 7-15-16.)

(20 ILCS 2805/30)
Sec. 30. (Repealed).
(Source: P.A. 95-736, eff. 7-16-08. Repealed by P.A. 97-297, eff. 1-1-12.)

(20 ILCS 2805/35)
Sec. 35. (Repealed).
(Source: P.A. 96-85, eff. 7-27-09. Repealed internally, eff. 1-1-11.)

(20 ILCS 2805/36)
Sec. 36. Mobile assistance units.
(a) Subject to appropriations, the Department shall establish a program to make grants to entities for providing mental health and preventive health services using mobile units as provided in this Section. The Department shall issue requests for proposals to provide these services.
(b) The services provided under the program shall target homeless veterans and other veterans facing obstacles to obtaining needed care or services, including those residing in rural and medically underserved areas. The mobile assistance units shall travel to various locations to provide services, including local veterans organization facilities and facilities serving the homeless.
(c) Services provided through the mobile assistance units may include the following:
(1) Mental health screenings.
(2) Preventive health care.
(3) Crisis intervention.
(Source: P.A. 96-1459, eff. 8-20-10.)

(20 ILCS 2805/37)
Sec. 37. Illinois Joining Forces Foundation.
(a) The General Assembly finds that navigating the "sea of goodwill" for those who serve in uniform is one of the greatest challenges that transitioning veterans face; as a result, they risk being unable to access many of the federal, State, and non-profit resources available to them. Recognizing this problem, the Department of Veterans' Affairs and the Department of Military Affairs acted to establish the Illinois Joining Forces initiative, a public-private network of military and veteran-serving organizations that are working together, in person and online, to create a no-wrong-door system of support for the State's military and veteran communities. Illinois Joining Forces is a nation-leading model, awarded by the U.S. Department of Veterans Affairs and the National Association of State Directors of Veterans Affairs for its groundbreaking work in creating smarter, collaborative community support for those in uniform, past and present. The foundation created by this amendatory Act of the 98th General Assembly will serve to ensure the long-term sustainability of Illinois Joining Forces, which is critically important for the support of the State's military and veteran communities.
(b) The Illinois Joining Forces Foundation shall benefit service members, veterans, and their families by:
(1) convening military and veteran support

organizations, through Illinois Joining Forces working groups, to build cross-sector relationships and mutual awareness;

(2) providing policy recommendations through Illinois

Joining Forces member working groups to the Illinois Veterans' Advisory Council;

(3) facilitating the transfer of information and

knowledge among Illinois Joining Forces member organizations;

(4) maintaining and continuing to build the

no-wrong-door online navigation platform;

(5) educating Illinois Joining Forces members and

other community providers regarding military and veteran culture and needs, thus improving the collective capacity of the support system; and

(6) outreaching directly to service members,

veterans, and their families regarding the no-wrong-door system that Illinois Joining Forces provides to them.

(c) For the purpose of this Section, "veterans service organization" means an organization that meets all of the following criteria:
(1) The organization is formed by and for United

States military veterans.

(2) The organization is chartered by the United

States Congress and incorporated in the State of Illinois.

(3) The organization has maintained a State

headquarters office in Illinois for the 10-year period immediately preceding the effective date of this amendatory Act of the 98th General Assembly.

(4) The organization maintains at least one office in

this State, staffed by a veterans service officer.

(5) The organization is capable of preparing a power

of attorney for a veteran and processing claims for veterans services.

(6) The organization is not funded by the State of

Illinois or by any county in this State.

(d) The General Assembly authorizes the Department of Veterans' Affairs, in accordance with Section 10 of the State Agency Entity Creation Act, to create the Illinois Joining Forces Foundation as a not-for-profit foundation. The Department shall file articles of incorporation as required under the General Not For Profit Corporation Act of 1986 to create the Foundation. The Foundation's Board of Directors shall be appointed as follows: one member appointed by the Governor; one member appointed by the President of the Senate; one member appointed by the Minority Leader of the Senate; one member appointed by the Speaker of the House of Representatives; one member appointed by the Minority Leader of the House of Representatives; and all of the members of the Illinois Joining Forces Executive Committee, who shall be appointed by the Director of Veterans' Affairs. In addition to any veterans service organization otherwise represented on the Board of Directors, a veterans service organization may designate in writing an ex officio, non-voting participant to the Board of Directors. Any veterans service organization appointee under this Section does not count towards a quorum. The Director of Veterans' Affairs and a designee chosen by the Director of Military Affairs who is a senior management official of the Department of Military Affairs with the authority to make decisions on behalf of the agency shall serve as members of the Foundation's Board of Directors. Board of Director appointments shall be for 2-year terms. Vacancies shall be filled by the official who made the recommendation for the vacated appointment. No member of the Board of Directors may receive compensation for his or her services to the Foundation. Upon appointment, the Board of Directors, as members of a public entity, shall be represented and indemnified pursuant to the requirements of the State Employee Indemnification Act.
(e) The purposes of the Foundation are to: promote, support, assist, and sustain Illinois Joining Forces operations; solicit and accept grants and private donations and disburse them for the stated intent of the Foundation or the private donor; solicit and generate public and private funding and donations that assist in enhancing the Illinois Joining Forces mission, services, programs, and operations; and engage generally in other lawful endeavors consistent with the foregoing purposes. The foundation shall operate within the provisions of the General Not For Profit Corporation Act of 1986.
(f) As soon as practicable after the Foundation is created, the Board of Directors shall meet, organize, and designate, by majority vote, a chairperson, a treasurer, a secretary, and any additional officers that may be needed to carry out the activities of the Foundation and shall adopt bylaws of the Foundation. The Department of Veterans' Affairs, in consultation with the Department of Military Affairs, may adopt other rules deemed necessary to govern Foundation procedures.
(g) The Foundation may request and accept gifts, grants, donations, or bequests from the federal government or its agencies or officers or from any person, firm, or corporation, and may expend receipts on activities that it considers suitable to the performance of its duties under this Section and consistent with any requirement of the grant, gift, donation, or bequest. Funds collected by the Foundation shall be considered private funds and shall be held in an appropriate account outside of the State treasury. Private funds collected by the Foundation are not subject to the Public Funds Investment Act. The treasurer of the Foundation shall be the custodian of all Foundation funds. The treasurer shall be required to obtain a fidelity or surety bond on satisfactory terms and in sufficient amounts to protect the interests of the Foundation, the cost of which shall be reimbursed by the Foundation. The Foundation and its officers shall be responsible for the approval of the recording of receipts, approval of payments, and the proper filing of required reports. The Foundation may be assisted in carrying out its functions by Department of Military Affairs and Department of Veterans' Affairs personnel. The Department of Military Affairs and the Department of Veterans' Affairs shall provide reasonable assistance to the Foundation to achieve the purposes of the Foundation as determined by the respective Directors. The Foundation shall cooperate fully with the boards, commissions, agencies, departments, and institutions of the State. The funds held and made available by the Illinois Joining Forces Foundation shall be subject to financial and compliance audits in accordance with the Illinois State Auditing Act. The Foundation shall not have any power of eminent domain. The Foundation shall not construct or make any permanent improvements to any real property.
(h) The Foundation must provide a written notice to any entity providing a gift, grant, donation, or bequest to the Foundation that the Foundation is not subject to the provisions of the Public Funds Investment Act, which Act places limitations on the types of securities in which a public agency may invest public funds.
(i) Notwithstanding any law to the contrary, the Foundation is not eligible for any grant administered or funded by the Department of Veterans' Affairs or the Department of Military Affairs.
(Source: P.A. 100-10, eff. 6-30-17.)



20 ILCS 2905/ - State Fire Marshal Act.

(20 ILCS 2905/0.01) (from Ch. 127 1/2, par. 0.01)
Sec. 0.01. Short title. This Act may be cited as the State Fire Marshal Act.
(Source: P.A. 86-1324.)

(20 ILCS 2905/1) (from Ch. 127 1/2, par. 1)
Sec. 1. There is hereby created the Office of the State Fire Marshal, hereinafter referred to as the Office.
The Office shall be under an executive director who shall be appointed by the Governor with the advice and consent of the Senate.
The executive director of the Office shall be known as the State Fire Marshal and shall receive an annual salary as set by the Compensation Review Board.
The Office of the State Fire Marshal shall have a division that shall assume the duties of the Division of Fire Prevention, Department of Law Enforcement, and a division that shall assume the duties of Illinois Fire Protection Personnel Standards and Education Commission. Each division shall be headed by a division manager who shall be employed by the Fire Marshal, subject to the Personnel Code, and shall be responsible to the Fire Marshal.
(Source: P.A. 96-800, eff. 10-30-09.)

(20 ILCS 2905/2) (from Ch. 127 1/2, par. 2)
Sec. 2. The Office shall have the following powers and duties:
1. To exercise the rights, powers and duties which

have been vested by law in the Department of State Police as the successor of the Department of Public Safety, State Fire Marshal, inspectors, officers and employees of the State Fire Marshal, including arson investigation. Arson investigations conducted by the State Fire Marshal's Office shall be conducted by State Fire Marshal Arson Investigator Special Agents, who shall be peace officers as provided in the Peace Officer Fire Investigation Act.

2. To keep a record, as may be required by law, of

all fires occurring in the State, together with all facts, statistics and circumstances, including the origin of fires.

3. To exercise the rights, powers and duties which

have been vested in the Department of State Police by the "Boiler and Pressure Vessel Safety Act", approved August 7, 1951, as amended.

4. To administer the Illinois Fire Protection

Training Act.

5. To aid in the establishment and maintenance of the

training facilities and programs of the Illinois Fire Service Institute.

6. To disburse Federal grants for fire protection

purposes to units of local government.

7. To pay to or in behalf of the City of Chicago for

the maintenance, expenses, facilities and structures directly incident to the Chicago Fire Department training program. Such payments may be made either as reimbursements for expenditures previously made by the City, or as payments at the time the City has incurred an obligation which is then due and payable for such expenditures. Payments for the Chicago Fire Department training program shall be made only for those expenditures which are not claimable by the City under "An Act relating to fire protection training", certified November 9, 1971, as amended.

8. To administer grants to areas not located in a

fire protection district or in a municipality which provides fire protection services, to defray the organizational expenses of forming a fire protection district.

9. In cooperation with the Illinois Environmental

Protection Agency, to administer the Illinois Leaking Underground Storage Tank program in accordance with Section 4 of this Act and Section 22.12 of the Environmental Protection Act.

10. To expend state and federal funds as appropriated

by the General Assembly.

11. To provide technical assistance, to areas not

located in a fire protection district or in a municipality which provides fire protection service, to form a fire protection district, to join an existing district, or to establish a municipal fire department, whichever is applicable.

12. To exercise such other powers and duties as may

be vested in the Office by law.

(Source: P.A. 100-67, eff. 8-11-17.)

(20 ILCS 2905/2.5)
Sec. 2.5. Equipment exchange program.
(a) The Office shall create and maintain an equipment exchange program under which fire departments, fire protection districts, and township fire departments can donate or sell equipment to, trade equipment with, or buy equipment from each other.
(b) Under this program, the Office shall maintain a website that allows fire departments, fire protection districts, and township fire departments to post information and photographs about needed equipment and equipment that is available for trade, donation, or sale. This website must be separate from, and not a part of, the Office's main website; however, the Office must post a hyperlink on its main website that points to the website established under this subsection (b).
(c) The Office or a fire department, fire protection district, or township fire department that donates, trades, or sells fire protection equipment to another fire department, fire protection district, or township fire department under this Section is not liable for any damage or injury caused by the donated, traded, or sold fire protection equipment, except for damage or injury caused by its willful and wanton misconduct, if it discloses in writing to the recipient at the time of the donation, trade, or sale any known damage to or deficiencies in the equipment.
This Section does not relieve any fire department, fire protection district, or township fire department from liability, unless otherwise provided by law, for any damage or injury caused by donated, traded, or sold fire protection equipment that was received through the equipment exchange program.
(d) The Office must promote the program to encourage the efficient exchange of equipment among local government entities.
(e) The Office must implement the changes to the equipment exchange program required under this amendatory Act of the 94th General Assembly no later than July 1, 2006.
(Source: P.A. 93-305, eff. 7-23-03; 94-175, eff. 7-12-05.)

(20 ILCS 2905/2.7)
Sec. 2.7. Small Fire-fighting and Ambulance Service Equipment Grant Program.
(a) The Office shall establish and administer a Small Fire-fighting and Ambulance Service Equipment Grant Program to award grants to fire departments, fire protection districts, and volunteer, non-profit, stand alone ambulance services for the purchase of small fire-fighting and ambulance equipment.
(b) (Blank).
(b-1) The Fire Service and Small Equipment Fund is dissolved. Any moneys remaining in the Fund on the effective date of this amendatory Act of the 97th General Assembly shall be transferred to the Fire Prevention Fund.
(c) As used in this Section, "small fire-fighting and ambulance equipment" includes, without limitation, turnout gear, air packs, thermal imaging cameras, jaws of life, defibrillators, communications equipment, including but not limited to pagers and radios, and other fire-fighting or life saving equipment, as determined by the State Fire Marshal.
(d) The Office shall adopt any rules necessary for the implementation and administration of this Section.
(Source: P.A. 96-386, eff. 8-13-09; 97-901, eff. 1-1-13.)

(20 ILCS 2905/3) (from Ch. 127 1/2, par. 3)
Sec. 3. There is created the Illinois Fire Advisory Commission which shall advise the Office in the exercise of its powers and duties. The Commission shall be appointed by the Governor as follows:
3 professional, fulltime paid firefighters;
one volunteer firefighter;
one Fire Protection Engineer who is registered in
Illinois;
one person who is a representative of the Fire
Insurance industry in Illinois; and
3 persons with an interest in and knowledgeable
about fire prevention methods.
In addition, the following shall serve as ex officio members of the Commission: the Chicago Fire Commissioner, or his designee; the executive officer, or his designee of each of the following organizations: the Illinois Fire Chiefs Association, the Illinois Fire Protection District Association, the Illinois Fire Inspectors Association, the Illinois Professional Firefighters Association, the Illinois Firemen's Association, the Associated Firefighters of Illinois, the Illinois Society of Fire Service Instructors and the Fire Service Institute, University of Illinois.
The Governor shall designate, at the time of appointment, 3 members to serve terms expiring on the third Monday in January, 1979; 3 members to serve terms expiring the third Monday in January, 1980; and 2 members to serve terms expiring the third Monday in January, 1981. The additional member appointed by the Governor pursuant to this amendatory Act of 1987 shall serve for a term expiring the third Monday in January, 1990. Thereafter, all terms shall be for 3 years. A member shall serve until his or her successor is appointed and qualified. A vacancy shall be filled for the unexpired term.
The Governor shall designate one of the appointed members to be chairman of the Commission.
Members shall serve without compensation but shall be reimbursed for their actual reasonable expenses incurred in the performance of their duties.
(Source: P.A. 85-718.)

(20 ILCS 2905/4)
Sec. 4. Rebuilt flame safeguard controls.
(a) Beginning July 1, 2012, the use of a rebuilt flame safeguard control in forced air heating equipment in any non-residential structure is prohibited, unless the rebuilt flame safeguard control is labeled and listed by a nationally recognized testing agency. This prohibition does not apply to structures used for production agriculture, as defined in Section 3-35 of the Use Tax Act.
For the purposes of this Section, "flame safeguard control" means a modular burner management system that is designed to provide automatic ignition and continuous flame monitoring for use in forced air heating equipment that uses gas or light oil fuels, or both.
(b) Willful failure to remove any rebuilt flame safeguard control in forced air heating equipment as required by this Act is a Class B misdemeanor.
Tampering with, removing, destroying, or disconnecting any installed flame safeguard control, except in the course of inspection, maintenance, or replacement of the control, is a Class A misdemeanor for the first conviction and a Class 4 felony for a second or subsequent conviction.
(Source: P.A. 97-554, eff. 1-1-12.)



20 ILCS 2910/ - Peace Officer Fire Investigation Act.

(20 ILCS 2910/0.01) (from Ch. 127 1/2, par. 500)
Sec. 0.01. Short title. This Act may be cited as the Peace Officer Fire Investigation Act.
(Source: P.A. 86-1324.)

(20 ILCS 2910/1) (from Ch. 127 1/2, par. 501)
Sec. 1. Peace officer status.
(a) Any person who is a sworn member of any organized and paid fire department of a political subdivision of this State and is authorized to investigate fires or explosions for such political subdivision and to determine the cause, origin and circumstances of fires or explosions that are suspected to be arson or arson-related crimes, may be classified as a peace officer by the political subdivision or agency employing such person. A person so classified shall possess the same powers of arrest, search and seizure and the securing and service of warrants as sheriffs of counties, and police officers within the jurisdiction of their political subdivision. While in the actual investigation and matters incident thereto, such person may carry weapons as may be necessary, but only if that person has satisfactorily completed (1) a training program offered or approved by the Illinois Law Enforcement Training Standards Board which substantially conforms to standards promulgated pursuant to the Illinois Police Training Act and the Peace Officer and Probation Officer Firearm Training Act; and (2) a course in fire and arson investigation approved by the Office of the State Fire Marshal pursuant to the Illinois Fire Protection Training Act. Such training need not include exposure to vehicle and traffic law, traffic control and accident investigation, or first aid, but shall include training in the law relating to the rights of persons suspected of involvement in criminal activities.
Any person granted the powers enumerated in this subsection (a) may exercise such powers only during the actual investigation of the cause, origin and circumstances of such fires or explosions that are suspected to be arson or arson-related crimes.
(b) Persons employed by the Office of the State Fire Marshal to conduct arson investigations shall be designated State Fire Marshal Arson Investigator Special Agents and shall be peace officers with all of the powers of peace officers in cities and sheriffs in counties, except that they may exercise those powers throughout the State. These Special Agents may exercise these powers only when engaging in official duties during the actual investigation of the cause, origin, and circumstances of such fires or explosions that are suspected to be arson or arson-related crimes and may carry weapons at all times, but only if they have satisfactorily completed (1) a training course approved by the Illinois Law Enforcement Training Standards Board that substantially conforms to the standards promulgated pursuant to the Peace Officer and Probation Officer Firearm Training Act and (2) a course in fire and arson investigation approved by the Office of the State Fire Marshal pursuant to the Illinois Fire Protection Training Act. Such training need not include exposure to vehicle and traffic law, traffic control and accident investigation, or first aid, but shall include training in the law relating to the rights of persons suspected of involvement in criminal activities.
For purposes of this subsection (b), a "State Fire Marshal Arson Investigator Special Agent" does not include any fire investigator, fireman, police officer, or other employee of the federal government; any fire investigator, fireman, police officer, or other employee of any unit of local government; or any fire investigator, fireman, police officer, or other employee of the State of Illinois other than an employee of the Office of the State Fire Marshal assigned to investigate arson.
The State Fire Marshal must authorize to each employee of the Office of the State Fire Marshal who is exercising the powers of a peace officer a distinct badge that, on its face, (i) clearly states that the badge is authorized by the Office of the State Fire Marshal and (ii) contains a unique identifying number. No other badge shall be authorized by the Office of the State Fire Marshal, except that a badge, different from the badge issued to peace officers, may be authorized by the Office of the State Fire Marshal for the use of fire prevention inspectors employed by that Office. Nothing in this subsection prohibits the State Fire Marshal from issuing shields or other distinctive identification to employees not exercising the powers of a peace officer if the State Fire Marshal determines that a shield or distinctive identification is needed by the employee to carry out his or her responsibilities.
(Source: P.A. 98-725, eff. 1-1-15.)



20 ILCS 3005/ - Governor's Office of Management and Budget Act.

(20 ILCS 3005/0.01) (from Ch. 127, par. 410)
Sec. 0.01. Short title. This Act may be cited as the Governor's Office of Management and Budget Act.
(Source: P.A. 93-25, eff. 6-20-03.)

(20 ILCS 3005/1) (from Ch. 127, par. 411)
Sec. 1. Definitions.
"Capital expenditure" means money spent for replacing, remodeling, expanding, or acquiring facilities, buildings or land owned directly by the State through any State department, authority, public corporation of the State, State college or university, or any other public agency created by the State, but not units of local government or school districts.
"Director" means the Director of the Governor's Office of Management and Budget.
"Office" means the Governor's Office of Management and Budget.
"State Agency," whether used in the singular or plural, means all Departments, Officers, Commissions, Boards, Institutions and bodies, politic and corporate of the State, including the Offices of Clerk of the Supreme Court and Clerks of the Appellate Courts; except it shall not mean the several Courts of the State, nor the Legislature, its Committees or Commissions, nor the Constitutionally elected State Officers, nor the Executive Ethics Commission, nor the Offices of Executive Inspectors General.
(Source: P.A. 96-555, eff. 8-18-09.)

(20 ILCS 3005/2) (from Ch. 127, par. 412)
Sec. 2. There is created in the executive office of the Governor an Office to be known as the Governor's Office of Management and Budget. The Office shall be headed by a Director, who shall be appointed by the Governor. The functions of the Office shall be as prescribed in Sections 2.1 through 2.10 of this Act.
(Source: P.A. 98-706, eff. 7-16-14.)

(20 ILCS 3005/2.1) (from Ch. 127, par. 412.1)
Sec. 2.1. To assist the Governor in submitting a recommended budget, including estimated receipts and revenue, to the General Assembly, and to consult with the Commission on Government Forecasting and Accountability, at the Commission's request, in compiling a report on the estimated income of the State, as required under Section 4 of the Commission on Government Forecasting and Accountability Act.
(Source: P.A. 96-958, eff. 7-1-10.)

(20 ILCS 3005/2.2) (from Ch. 127, par. 412.2)
Sec. 2.2.
To make detailed studies of the State agencies to enable the Governor to determine what changes should be made in the existing organization, activities, and methods of business of such agencies so as to strengthen the State's management processes and bring about more efficient and economical conduct of State services.
(Source: P.A. 76-23.)

(20 ILCS 3005/2.3) (from Ch. 127, par. 412.3)
Sec. 2.3.
To evaluate for the Governor programs proposed by State agencies in terms of goals, costs, and relative priorities, to keep the Governor informed of the programs and accomplishment of activities by the State agencies, and to coordinate the development and implementation of State programs, to the end that the monies appropriated by the Legislature may be expended in the most economical manner possible with the least possible overlapping and duplication of effort.
(Source: P.A. 76-23.)

(20 ILCS 3005/2.4) (from Ch. 127, par. 412.4)
Sec. 2.4. To advise and assist the Governor in the development of policies, plans and programs for improving intergovernmental cooperation and coordinating Federal, State and local fiscal relationships.
(Source: P.A. 76-23.)

(20 ILCS 3005/2.5) (from Ch. 127, par. 412.5)
Sec. 2.5. Effective January 1, 1980, to require the preparation and submission of an annual long-range capital expenditure plan for all State agencies. Such Capital Plan shall detail each project for each of the following 3 fiscal years, including the project cost in current dollar amounts, the future maintenance costs for the completed project, the anticipated life expectancy of the project and the impact the project will have on the annual operating budget for the agency. Each State agency's annual capital plan shall include energy conservation projects intended to reduce energy costs to the greatest extent possible in those agency's buildings and facilities included in the capital plan. Each State agency's annual capital plan shall be submitted to the Office no later than January 15th of each year. A summary of all capital plans and future needs assessments shall be included in the Governor's Budget Request and the detail of the capital plans shall be delivered to the Chairmen and Minority Spokesmen of the House and Senate Appropriations Committees and the Commission on Government Forecasting and Accountability on the date of the Governor's Budget Address to the General Assembly; except that, in 2004 only, the summary and detail shall be delivered not later than the fourth Tuesday in March (March 23, 2004).
(Source: P.A. 93-25, eff. 6-20-03; 93-662, eff. 2-11-04; 93-1067, eff. 1-15-05.)

(20 ILCS 3005/2.6) (from Ch. 127, par. 412.6)
Sec. 2.6. To provide bond indentures to the Commission on Government Forecasting and Accountability no later than 7 calendar days following the sale or issuance of any bonds.
(Source: P.A. 93-1067, eff. 1-15-05.)

(20 ILCS 3005/2.7)
Sec. 2.7. Securities information. To assist those entities underwriting securities that are payable from State appropriations, whether issued by the State or by others, by providing financial and other information regarding the State to securities investors, nationally recognized securities information repositories, or the federal Municipal Securities Rulemaking Board, and to any State information depository as required by the federal Securities Exchange Act of 1934 and the rules promulgated thereunder. The Governor's Office of Management and Budget is the only State office authorized to provide such information.
(Source: P.A. 98-756, eff. 7-16-14.)

(20 ILCS 3005/2.8)
Sec. 2.8. Pursuant to the Grant Accountability and Transparency Act, to create, on or before July 1, 2014, the Grant Accountability and Transparency Unit within the Office. The Grant Accountability and Transparency Unit shall report directly to the Director of the Governor's Office of Management and Budget.
(Source: P.A. 98-706, eff. 7-16-14.)

(20 ILCS 3005/2.9)
Sec. 2.9. Pursuant to the Grant Accountability and Transparency Act, to maintain a list of those individuals and entities that are ineligible, either temporarily or permanently, to receive an award of grant funds from the State.
(Source: P.A. 98-706, eff. 7-16-14.)

(20 ILCS 3005/2.10)
Sec. 2.10. To adopt rules on or before July 1, 2015 necessary to comply with the Grant Accountability and Transparency Act. Should changes to the rules be required by the review mandated by Section 65 of the Grant Accountability and Transparency Act, the Governor's Office of Management and Budget may adopt such peremptory rules as are necessary to comply with changes to corresponding federal rules. All other rules that the Governor's Office of Management and Budget deems necessary to adopt in connection with the Grant Accountability and Transparency Act must proceed through the ordinary rule-making process.
(Source: P.A. 98-706, eff. 7-16-14.)

(20 ILCS 3005/3) (from Ch. 127, par. 413)
Sec. 3. The Director, under such rules and regulations as the Governor may prescribe, may organize the Office, allocate functions and duties within it, and appoint employees, in such a manner as best enables it to achieve its purposes and fulfill its responsibilities. He is authorized to make expenditures for necessary expenses of the Office within the appropriations made therefor.
(Source: P.A. 93-25, eff. 6-20-03.)

(20 ILCS 3005/4) (from Ch. 127, par. 414)
Sec. 4. Under such regulations as the Governor may prescribe, (1) every State agency shall furnish to the Office such information as the Office may from time to time require, and (2) the Director or any duly authorized employee of the Office shall for the purpose of securing such information, have access to, and the right to examine, all books, documents, papers or records of any State agency.
(Source: P.A. 93-25, eff. 6-20-03.)

(20 ILCS 3005/5.1) (from Ch. 127, par. 415)
Sec. 5.1. Under such regulations as the Governor may prescribe, every State agency, other than State colleges and universities, agencies of legislative and judicial branches of State government, and elected State executive officers not including the Governor, shall file with the Legislative Research Unit all applications for federal grants, contracts and agreements. The Legislative Research Unit shall immediately forward all such materials to the Office for the Office's approval. Any application for federal funds which has not received Office approval shall be considered void and any funds received as a result of such application shall be returned to the federal government before they are spent. Each State agency subject to this Section shall, at least 45 days before submitting its application to the federal agency, report in detail to the Legislative Research Unit what the grant is intended to accomplish and the specific plans for spending the federal dollars received pursuant to the grant. The Legislative Research Unit shall immediately forward such materials to the Office. The Office may approve the submission of an application to the federal agency in less than 45 days after its receipt by the Office when the Office determines that the circumstances require an expedited application. Such reports of applications and plans of expenditure shall include but shall not be limited to:
(1) an estimate of both the direct and indirect costs

in non-federal revenues of participation in the federal program;

(2) the probable length of duration of the program, a

schedule of fund receipts and an estimate of the cost to the State of maintaining the program if and when the federal financial assistance or grant is terminated;

(3) a list of State or local agencies utilizing the

financial assistance as direct recipients or subgrantees;

(4) a description of each program proposed to be

funded by the financial assistance or grant; and

(5) a description of any financial, program or

planning commitment on the part of the State required by the federal government as a requirement for receipt of the financial assistance or grant.

All State agencies subject to this Section shall immediately file with the Legislative Research Unit, any awards of federal funds and any and all changes in the programs, in awards, in program duration, in schedule of fund receipts, and in estimated costs to the State of maintaining the program if and when federal assistance is terminated, or in direct and indirect costs, of any grant under which they are or expect to be receiving federal funds. The Legislative Research Unit shall immediately forward such materials to the Office.
The Office in cooperation with the Legislative Research Unit shall develop standard forms and a system of identifying numbers for the applications and reports required by this Section. Upon receipt from the State agencies of each application and report, the Legislative Research Unit shall promptly designate the appropriate identifying number therefor and communicate such number to the respective State agency, the Comptroller and the Office.
Each State agency subject to this Section shall include in each report to the Comptroller of the receipt of federal funds the identifying number applicable to the grant under which such funds are received.
(Source: P.A. 93-25, eff. 6-20-03; 93-632, eff. 2-1-04.)

(20 ILCS 3005/6) (from Ch. 127, par. 416)
Sec. 6. In performing its responsibility under Section 2.1, to assist the Governor in submitting a recommended budget, the Office shall:
(a) Distribute to all state agencies the proper blanks necessary to the preparation of budget estimates, which blanks shall be in such form as shall be prescribed by the Director, to procure, among other things, information as to the revenues and expenditures for the preceding fiscal year, the appropriations made by the General Assembly for the preceding fiscal year, the expenditures therefrom, obligations incurred thereon, and the amounts unobligated and unexpended, an estimate of the revenues and expenditures of the current fiscal year, and an estimate of the revenues and amounts needed for the respective departments and offices for the next succeeding fiscal year.
(b) Require from each state agency its estimate of receipts and expenditures for the succeeding fiscal year, accompanied by a statement in writing giving facts and explanation of reasons for each item of expenditure requested.
(c) Make, at the discretion of the Director, further inquiries and investigations as to any item desired.
(d) Approve, disapprove or alter the estimates.
(Source: P.A. 93-25, eff. 6-20-03.)

(20 ILCS 3005/6.01) (from Ch. 127, par. 416.01)
Sec. 6.01. The several courts of the State, the General Assembly, its committees and commissions, and the elective officers in the Executive department shall file with the Office information which will enable the Governor to present to the General Assembly estimates of the amount of money required to be raised by taxation for all purposes. They shall submit to the Office, on forms prescribed by the Office, information as to the revenues and expenditures for the preceding fiscal year, the appropriations made by the General Assembly for the preceding fiscal year, the expenditures therefrom, obligations incurred thereon, and the amounts unobligated and unexpended, an estimate of the revenues and expenditures of the current fiscal year, and an estimate of the revenues and amounts needed for the respective departments and offices for the next succeeding fiscal year.
(Source: P.A. 93-25, eff. 6-20-03.)

(20 ILCS 3005/7) (from Ch. 127, par. 417)
(Text of Section WITH the changes made by P.A. 98-599, which has been held unconstitutional)
Sec. 7. All statements and estimates of expenditures submitted to the Office in connection with the preparation of a State budget, and any other estimates of expenditures, supporting requests for appropriations, shall be formulated according to the various functions and activities for which the respective department, office or institution of the State government (including the elective officers in the executive department and including the University of Illinois and the judicial department) is responsible. All such statements and estimates of expenditures relating to a particular function or activity shall be further formulated or subject to analysis in accordance with the following classification of objects:
(1) Personal services
(2) State contribution for employee group insurance
(3) Contractual services
(4) Travel
(5) Commodities
(6) Equipment
(7) Permanent improvements
(8) Land
(9) Electronic Data Processing
(10) Telecommunication services
(11) Operation of Automotive Equipment
(12) Contingencies
(13) Reserve
(14) Interest
(15) Awards and Grants
(16) Debt Retirement
(17) Non-cost Charges
(18) State retirement contribution for annual normal cost
(19) State retirement contribution for unfunded accrued liability.
(Source: P.A. 98-599, eff. 6-1-14.)

(Text of Section WITHOUT the changes made by P.A. 98-599, which has been held unconstitutional)
Sec. 7. All statements and estimates of expenditures submitted to the Office in connection with the preparation of a State budget, and any other estimates of expenditures, supporting requests for appropriations, shall be formulated according to the various functions and activities for which the respective department, office or institution of the State government (including the elective officers in the executive department and including the University of Illinois and the judicial department) is responsible. All such statements and estimates of expenditures relating to a particular function or activity shall be further formulated or subject to analysis in accordance with the following classification of objects:
(1) Personal services
(2) State contribution for employee group insurance
(3) Contractual services
(4) Travel
(5) Commodities
(6) Equipment
(7) Permanent improvements
(8) Land
(9) Electronic Data Processing
(10) Telecommunication services
(11) Operation of Automotive Equipment
(12) Contingencies
(13) Reserve
(14) Interest
(15) Awards and Grants
(16) Debt Retirement
(17) Non-cost Charges.
(Source: P.A. 93-25, eff. 6-20-03.)

(20 ILCS 3005/7.1)
Sec. 7.1. Transparency in finance. Upon request by the President of the Senate, the Speaker of the House of Representatives, or the Minority Leaders of the Senate and House of Representatives, the Office shall provide a summary of all formal presentations submitted by the Office to credit rating agencies or potential investors in State bonds. Within 10 business days after the submission of State financial information to credit rating agencies or potential investors in State bonds, a summary of the submitted information shall be provided to the legislative leaders and posted on the Office's website. Notwithstanding any provision to the contrary, the Office shall not release any information that is not subject to disclosure under the Freedom of Information Act.
(Source: P.A. 96-555, eff. 8-18-09.)

(20 ILCS 3005/7.2)
Sec. 7.2. Quarterly financial reports. The Office shall prepare and publish a quarterly financial report to update the public and the General Assembly on the status of the State's finances. At a minimum, each report shall include the following information:
(1) A review of the State's economic outlook.
(2) A review of general funds revenue performance,

both quarterly and year to date, and an evaluation of that performance.

(3) The outlook for future general funds revenue

performance, including projections of future general funds revenues.

(4) An assessment of the State's financial position,

including a summary of general fund receipts, transfers, expenditures, and liabilities.

(5) A review of Statewide employment statistics.
(6) Other information necessary to present the status

of the State's finances.

(7) For the report covering the fourth quarter of

State fiscal year 2015 only, the report shall also include the information described in subsection (e) of Section 8.50 of the State Finance Act.

In addition, the fourth quarter report for each fiscal year shall include a summary of fiscal and balanced budget notes issued by the Office to the General Assembly during the prior legislative session. Each report shall be posted on the Office's website within 45 days.
(Source: P.A. 99-2, eff. 3-26-15.)

(20 ILCS 3005/7.3)
Sec. 7.3. Annual economic and fiscal policy report. No later than November 15 of each year, the Governor's Office of Management and Budget shall submit an economic and fiscal policy report to the General Assembly. The report must outline the long-term economic and fiscal policy objectives of the State, the economic and fiscal policy intentions for the upcoming fiscal year, and the economic and fiscal policy intentions for the following 4 fiscal years. The report must highlight the total level of revenue, expenditure, deficit or surplus, and debt with respect to each of the reporting categories. The report must include any assumptions concerning tax rates and fees used to determine revenue and expenditures for future fiscal years. The report must include a comparison of the enacted current fiscal year budget to the current fiscal year outlook, and, if applicable, must outline any budgetary shortfalls and fiscal and policy options that the Office will pursue to remedy those budgetary shortfalls. If the projected expenditures for any of the following 4 fiscal years exceeds the corresponding fiscal year projected revenues, then the report must outline fiscal and policy options that the Office will pursue to remedy the budgetary shortfall. The report must include an agency categorization key for the reporting categories. The report must be posted on the Office's Internet website and allow members of the public to post comments concerning the report.
(Source: P.A. 98-692, eff. 7-1-14; 99-854, eff. 8-19-16.)

(20 ILCS 3005/8) (from Ch. 127, par. 418)
(Text of Section WITH the changes made by P.A. 98-599, which has been held unconstitutional)
Sec. 8. When used in connection with a State budget or expenditure or estimate, items (1) through (16) in the classification of objects stated in Section 7 shall have the meanings ascribed to those items in Sections 14 through 24.7, respectively, of the State Finance Act.
When used in connection with a State budget or expenditure or estimate, items (18) and (19) in the classification of objects stated in Section 7 shall have the meanings ascribed to those items in Sections 24.12 and 24.13, respectively, of the State Finance Act.
(Source: P.A. 98-599, eff. 6-1-14.)

(Text of Section WITHOUT the changes made by P.A. 98-599, which has been held unconstitutional)
Sec. 8. When used in connection with a State budget or expenditure or estimate, items (1) through (16) in the classification of objects stated in Section 7 shall have the meanings ascribed to those items in Sections 14 through 24.7, respectively, of "An Act in relation to State finance", approved June 10, 1919, as amended.
(Source: P.A. 82-325.)

(20 ILCS 3005/9) (from Ch. 127, par. 419)
Sec. 9. All statements and estimates of expenditures submitted to the Director of the Office in connection with the preparation of a State budget, and any other estimates of expenditures supporting requests for appropriations, shall be accompanied by comparative performance data formulated according to the various functions and activities, and, whenever the nature of the work admits, according to the work units, for which the respective state agency is responsible. All such statements and estimates of expenditures shall be accompanied, in addition, by a tabulation of all position and employment titles in such department, office or institution, the number of each, and the salaries for each, formulated according to divisions, bureaus, sections, offices, departments, boards, and similar subdivisions, which shall correspond as nearly as practicable to the functions and activities for which the department, office or institution is responsible.
(Source: P.A. 93-25, eff. 6-20-03.)

(20 ILCS 3005/9.5)
Sec. 9.5. Name change. On the effective date of this amendatory Act of the 93rd General Assembly, the name of the Bureau of the Budget is changed to the Governor's Office of Management and Budget. References in any law, appropriation, rule, form, or other document (i) to the Bureau of the Budget or to BOB are deemed, in appropriate contexts, to be references to the Governor's Office of Management and Budget for all purposes and (ii) to the Director of the Bureau of the Budget are deemed, in appropriate contexts, to be references to the Director of the Governor's Office of Management and Budget for all purposes.
(Source: P.A. 93-25, eff. 6-20-03.)



20 ILCS 3010/ - Illinois Capital Budget Act.

(20 ILCS 3010/0.01) (from Ch. 127, par. 3100)
Sec. 0.01. Short title. This Act may be cited as the Illinois Capital Budget Act.
(Source: P.A. 86-1324.)

(20 ILCS 3010/1) (from Ch. 127, par. 3101)
Sec. 1. The Governor's Office of Management and Budget shall coordinate the preparation of annually updated 5 year capital improvement programs and yearly capital budgets based on those programs, in cooperation with all State agencies requesting a capital appropriation.
(Source: P.A. 94-793, eff. 5-19-06.)

(20 ILCS 3010/2) (from Ch. 127, par. 3102)
Sec. 2. The purposes of the capital improvement programs are (a) to inventory the State's own capital assets, (b) to determine the match between needs and resources, (c) to plan for capital investments and maintenance of existing facilities, (d) to analyze the relationships between capital, maintenance, and operating spending, and (e) to assist Illinois in competing for its fair share of federal infrastructure dollars.
(Source: P.A. 84-838.)

(20 ILCS 3010/3) (from Ch. 127, par. 3103)
Sec. 3. Each capital improvement program shall include, but not be limited to, roads, bridges, buildings, including schools, prisons, recreational facilities and conservation areas, and other infrastructure facilities that are owned by the State of Illinois.
Each capital improvement program shall include a needs assessment of the State's capital facilities. Each needs assessment shall include where possible the inventory, age, condition, use, sources of financing, past investment, maintenance history, trends in condition, financing and investment, and projected dollar amount of need in the next 5 years, 10 years, and until the year 2000. Needs assessment of State facilities shall use, to the fullest extent possible, existing studies and data from other agencies such as the Illinois Department of Transportation, the Illinois Environmental Protection Agency, the Commission on Government Forecasting and Accountability, the Capital Development Board, the Governor's Task Force on the Future of Illinois, and relevant federal agencies, so that studies can be completed as efficiently as possible, and so information on needs can be used to seek federal funds as soon as possible.
Each capital improvement program shall include an identification and analysis of factors that affect estimated capital investment needs, including but not limited to, economic assumptions, engineering standards, estimates of spending for operations and maintenance, federal and State regulations, and estimation of demand for services.
Each capital improvement program shall include an identification and analysis of the principal policy issues that affect estimated capital investment needs, including but not limited to, economic development policy, equity considerations, policies regarding alternative technologies, political jurisdiction over different infrastructure systems, and the role of the private sector in planning for and investing in infrastructure.
(Source: P.A. 92-16, eff. 6-28-01; 93-1067, eff. 1-15-05.)

(20 ILCS 3010/4) (from Ch. 127, par. 3104)
Sec. 4. (a) The Governor's Office of Management and Budget shall be responsible for integrating the long range program plans of State agencies which request capital appropriations into capital plans. The Capital Development Board shall be responsible for developing needs based physical plant plans and technical review and survey of facilities. The Governor's Office of Management and Budget shall also be responsible for providing funding and expenditure projections.
(b) The Capital Development Board shall be responsible for development and maintenance of a facility inventory of each State agency which requests a capital appropriation.
(c) Recommendations for capital funding shall be included in the annual budget based on the capital improvement project.
(d) The capital improvement program shall be submitted to the General Assembly by the Governor as part of the annual State budget.
(Source: P.A. 94-793, eff. 5-19-06.)

(20 ILCS 3010/5) (from Ch. 127, par. 3105)
Sec. 5. For the purposes of this Act, capital assets shall include but not be limited to roads and bridges, and buildings, including schools, prisons, recreational facilities and conservation areas, and other infrastructure facilities that may be owned by the State.
(Source: P.A. 84-838.)

(20 ILCS 3010/6) (from Ch. 127, par. 3106)
Sec. 6. The Governor's Office of Management and Budget shall prepare and submit an assessment of the State's capital project needs to the following: the Speaker and Minority Leader of the House of Representatives, the President and Minority Leader of the Senate and the Commission on Government Forecasting and Accountability. The assessment shall be included in the Governor's annual State budget and shall discuss the State's needs in the next fiscal year and in the next 5 fiscal years.
(Source: P.A. 93-1067, eff. 1-15-05.)



20 ILCS 3015/ - Illinois Construction Evaluation Act.

(20 ILCS 3015/1) (from Ch. 127, par. 3201)
Sec. 1. This Act shall be known and may be cited as the "Illinois Construction Evaluation Act".
(Source: P.A. 84-859.)

(20 ILCS 3015/2) (from Ch. 127, par. 3202)
Sec. 2. (a) There is hereby created the Construction Evaluation Council, hereinafter the "Council", which shall consist of the Architect of the Capitol, the Director of the Governor's Office of Management and Budget and the Director of Central Management Services or their designees. The members of the Council shall select from among themselves one person to act as chairman for a term of 2 years.
(b) Members of the Council shall serve without pay, but shall be reimbursed for necessary and reasonable costs incurred in the performance of their duties.
(c) The Council shall meet at the call of the chairman.
(Source: P.A. 93-632, eff. 2-1-04.)

(20 ILCS 3015/3) (from Ch. 127, par. 3203)
Sec. 3. (1) The Council shall have the following powers and duties:
(a) to consider and evaluate proposed changes, offered by the contractor awarded the contract, in specifications for the design, construction and materials for proposed State construction projects.
(b) to recommend the implementation of such proposed changes as the council determines would result in a benefit and cost saving to the State.
(c) to recommend that up to 50% of the cost savings resulting from the change be awarded to the contractor proposing the change.
(2) In evaluating any proposed change, the Council shall consider evidence presented by both the contractor proposing the change and opponents of the change.
(Source: P.A. 84-859.)

(20 ILCS 3015/4) (from Ch. 127, par. 3204)
Sec. 4. (1) Prior to submitting any proposed change to the Council, the contractor shall comply with the granting agency's value management procedures.
(2) In the event the granting agency rejects a contractor's changes proposed pursuant to the agency's value management program, a contractor seeking a review of such decision shall request review by the Council within 10 days of the agency's decision.
(3) The Council shall issue its decision as soon as is reasonably practical.
(Source: P.A. 84-859.)



20 ILCS 3020/ - Capital Spending Accountability Law.

ARTICLE 5 - (The Video Gaming Act is compiled at 230 ILCS 40/)

(20 ILCS 3020/Art. 5 heading)



ARTICLE 800 - Capital Spending Accountability Law

(20 ILCS 3020/Art. 800 heading)

(20 ILCS 3020/801)
Sec. 801. Short title. This Article may be cited as the Capital Spending Accountability Law.
(Source: P.A. 96-34, eff. 7-13-09.)

(20 ILCS 3020/805)
Sec. 805. Reports on capital spending. On the first day of each quarterly period in each fiscal year, the Governor's Office of Management and Budget shall provide to the Comptroller, the Treasurer, the President and the Minority Leader of the Senate, and the Speaker and the Minority Leader of the House of Representatives a report on the status of all capital projects in the State. The report may be provided in both written and electronic format. The report must include all of the following:
(1) A brief description or stated purpose of each

capital project where applicable (as referred to in this Section, "project").

(2) The amount and source of funds (whether from bond

funds or other revenues) appropriated for each project, organized into categories including roads, mass transit, schools, environment, civic centers and other categories as applicable (as referred to in this Section, "category or categories"), with subtotals for each category.

(3) The date the appropriation bill relating to each

project was signed by the Governor, organized into categories.

(4) The date the written release of the Governor for

each project was submitted to the Comptroller or is projected to be submitted and, if a release for any project has not been submitted within 6 months after its appropriation became law, an explanation why the project has not yet been released, all organized into categories.

(5) The amount of expenditures to date by the State

relating to each project and estimated amount of total State expenditures and proposed schedule of future State expenditures relating to each project, all organized into categories.

(6) A timeline for completion of each project,

including the dates, if applicable, of execution by the State of any grant agreement, any required engineering or design work or environmental approvals, and the estimated or actual dates of the start and completion of construction, all organized into categories. Any substantial variances on any project from this reported timeline must be explained in the next quarterly report.

(7) A summary report of the status of all projects,

including the amount of undisbursed funds intended to be held or used in the next quarter.

(Source: P.A. 98-692, eff. 7-1-14.)



ARTICLE 900 - Amendatory Provisions

(20 ILCS 3020/Art. 900 heading)



ARTICLE 9999 - Effective date

(20 ILCS 3020/Art. 9999 heading)

(20 ILCS 3020/9999)
Sec. 9999. Effective date. This Act takes effect July 1, 2009, except that the changes to Sections 15-102, 15-107, 15-111, 15-112, 15-113, 15-306, 15-307, and 16-105 of the Illinois Vehicle Code take effect January 1, 2010; but this Act does not take effect at all unless House Bill 312 of the 96th General Assembly, as amended, becomes law.
(Source: P.A. 96-34, eff. 7-13-09; 96-37, eff. 7-13-09.)






20 ILCS 3105/ - Capital Development Board Act.

Article I - General Provisions

(20 ILCS 3105/Art. I)

(20 ILCS 3105/1) (from Ch. 127, par. 771)
Sec. 1. This Act shall be known and may be cited as the Capital Development Board Act, hereafter referred to as "this Act".
(Source: P.A. 77-1995.)

(20 ILCS 3105/1.1) (from Ch. 127, par. 771.1)
Sec. 1.1. Nothing herein applies to the design, planning, construction, reconstruction, improvement, and installation of capital facilities within the State Capitol Building and other areas of the legislative complex, as defined in Section 8A-15 of the Legislative Commission Reorganization Act of 1984, which functions shall be within the exclusive jurisdiction of the Architect of the Capitol.
(Source: P.A. 93-632, eff. 2-1-04.)

(20 ILCS 3105/2) (from Ch. 127, par. 772)
Sec. 2.
It is intended that the State of Illinois will utilize the resources of the private sector of the economy for the design, planning, construction, reconstruction, improvement, and installation of capital facilities included within the scope of this Act.
(Source: P.A. 77-1995.)

(20 ILCS 3105/3) (from Ch. 127, par. 773)
Sec. 3. As used in this Act, unless the context otherwise requires:
"Board" means the Capital Development Board.
"State agency" means and includes each officer, department, board, commission, institution, body politic and corporate of the State including the Illinois Building Authority, school districts, and any other person expending or encumbering State or federal funds by virtue of an appropriation or other authorization by the General Assembly or federal authorization or grant. Except as otherwise expressly authorized by the General Assembly, the term does not include the Department of Transportation, the Department of Natural Resources, or Environmental Protection Agency, except as respects buildings used by the Department or Agency for its officers, employees, or equipment, or any of them, and for capital improvements related to such buildings. Nor does the term include the Illinois Housing Development Authority, the Illinois Finance Authority or the St. Louis Metropolitan Area Airport Authority.
"School District" means any school district or special charter district as defined in Section 1-3 of "The School Code", approved March 18, 1961, as amended, or any administrative district, or governing board, of a joint agreement organized under Section 10-22.31 of the School Code.
(Source: P.A. 93-205, eff. 1-1-04.)

(20 ILCS 3105/4) (from Ch. 127, par. 774)
Sec. 4.
There is created the Capital Development Board. The purposes of the Board are as described in Sections 4.01 through 4.05.
(Source: P.A. 77-1995.)

(20 ILCS 3105/4.01) (from Ch. 127, par. 774.01)
Sec. 4.01. To build or otherwise provide hospital, housing, penitentiary, administrative, recreational, educational, laboratory, parking, environmental equipment and other capital improvements for which money has been appropriated or authorized by the General Assembly.
(Source: P.A. 79-1098.)

(20 ILCS 3105/4.02) (from Ch. 127, par. 774.02)
Sec. 4.02.
To conduct continuous studies into the costs of building or otherwise providing the facilities described in Section 4.01.
(Source: P.A. 77-1995.)

(20 ILCS 3105/4.03) (from Ch. 127, par. 774.03)
Sec. 4.03. To conduct research on improvements in choice and use of materials, energy systems, including solar energy systems, and in construction methods for reducing construction costs and operating and maintenance costs of the facilities described in Section 4.01.
(Source: P.A. 80-430.)

(20 ILCS 3105/4.04) (from Ch. 127, par. 774.04)
Sec. 4.04. To review and recommend periodic revisions in established building and construction codes to promote public safety, energy efficiency and economy, including the use of solar energy, and reduce construction costs and operating and maintenance costs of the facilities described in Section 4.01.
(Source: P.A. 80-430.)

(20 ILCS 3105/4.05) (from Ch. 127, par. 774.05)
Sec. 4.05. To advise State agencies, and units of local government, on request, on any matter related to the purpose of this Act and to assist State agencies in the preparation of their annual long-range capital expenditure plans.
(Source: P.A. 81-1094.)

(20 ILCS 3105/5) (from Ch. 127, par. 775)
Sec. 5. The Board shall consist of 7 members, no more than 4 of whom may be of the same political party, all of whom shall be appointed by the Governor, by and with the consent of the Senate, and one of whom shall be designated as chairman by the Governor. No person may be appointed as a member of the Board who is serving as an elected officer for the State or for any unit of local government within the State.
If the Senate is not in session when the first appointments are made, the Governor shall make temporary appointments as in the case of a vacancy. In making the first appointments, the Governor shall designate 2 members to serve until January, 1974, 2 members to serve until January, 1975, 2 members to serve until January, 1976 and 1 member to serve until January, 1977, or until their successors are appointed and qualified. Their successors shall be appointed to serve for 4 year terms expiring on the third Monday in January or until their successors are appointed and qualified. Any vacancy occurring on the Board, whether by death, resignation or otherwise, shall be filled by appointment by the Governor in the same manner as original appointments. A member appointed to fill a vacancy shall serve for the remainder of the unexpired term or until his successor is qualified.
(Source: P.A. 87-776.)

(20 ILCS 3105/6) (from Ch. 127, par. 776)
Sec. 6.
Members of the Board shall serve without compensation but shall be reimbursed for their reasonable expenses necessarily incurred in the performance of their duties and the exercise of their powers under this Act. Each member shall before entering upon the duties of his office, take and subscribe the constitutional oath of office and give bond in the penal sum of $100,000 conditioned upon the faithful performance of his duties. The oath and bond shall be filed in the office of the Secretary of State.
(Source: P.A. 77-1995.)

(20 ILCS 3105/7) (from Ch. 127, par. 777)
Sec. 7.
The Board shall meet at such times and places as is provided for by the Board or, in the absence of such a provision, on call of the chairman after at least 5 day's written notice to the members and the request of 2 or more members. Four members shall constitute a quorum. No vacancy in the membership shall impair the right of a quorum of the members to exercise all of the rights and powers, and to perform all of the duties, of the Board.
(Source: P.A. 77-1995.)

(20 ILCS 3105/8) (from Ch. 127, par. 778)
Sec. 8.
The Board may employ and fix the compensation of an executive director, to serve as the chief executive officer of the Board, and such other agents or employees as it considers necessary or desirable. Such employment other than of technical or engineering personnel shall be subject to the Personnel Code. If any employees are transferred to the Board from any other State agency, such a transfer shall not affect the status of such employees under the Personnel Code, under any retirement system under the Illinois Pension Code, or under any civil service, merit service or other law relating to State employment.
(Source: P.A. 77-1995.)

(20 ILCS 3105/9) (from Ch. 127, par. 779)
Sec. 9. The Board has the powers enumerated in Sections 9.01 through 9.09.
(Source: P.A. 80-1200.)

(20 ILCS 3105/9.01) (from Ch. 127, par. 779.01)
Sec. 9.01. To provide for the acquisition, planning, construction, reconstruction, improvement and installation of capital facilities, consisting of buildings, structures and equipment and for the acquisition and improvement of real property and interest in real property required, or expected to be required, in connection therewith and for the acquisition, protection and development of land within the State of Illinois for open spaces, recreational and conservation purposes, as authorized by the General Assembly by appropriations from the Capital Development Fund, the School Construction Fund, General Revenue Fund, other funds, or revenue bonds, but not including capital facilities provided entirely by local community college district or local school district funds or capital facilities at non-profit, non-public health service educational institutions.
(Source: P.A. 87-895.)

(20 ILCS 3105/9.01a) (from Ch. 127, par. 779.01a)
Sec. 9.01a. To exercise the powers and perform the functions and duties conferred on the Board by Section 14-11.02 of "The School Code", approved March 18, 1961, as amended.
(Source: P.A. 79-966.)

(20 ILCS 3105/9.01b) (from Ch. 127, par. 779.01b)
Sec. 9.01b. To exercise the powers and perform the functions and duties conferred on the Board by the "Specialized Living Centers Act", enacted by the Seventy-ninth General Assembly, as such Act may be now or hereafter amended.
(Source: P.A. 79-966; 79-970; 79-1454.)

(20 ILCS 3105/9.01c) (from Ch. 127, par. 779.01c)
Sec. 9.01c. To exercise the powers and perform the functions and duties transferred to and conferred upon the Board by the Asbestos Abatement Authority Act.
(Source: P.A. 87-14.)

(20 ILCS 3105/9.02) (from Ch. 127, par. 779.02)
Sec. 9.02.
To enter into contracts on behalf of the State of Illinois to effectuate the purposes of this Act, subject to The Illinois Purchasing Act.
(Source: P.A. 77-1995.)

(20 ILCS 3105/9.02a) (from Ch. 127, par. 779.02a)
Sec. 9.02a. To charge contract administration fees used to administer and process the terms of contracts awarded by this State. Contract administration fees shall not exceed 3% of the contract amount. Contract administration fees used to administer contracts associated with the legislative complex, as defined in Section 8A-15 of the Legislative Commission Reorganization Act of 1984, shall be deposited into the Capitol Restoration Trust Fund for the use of the Architect of the Capitol in the performance of his or her powers or duties.
(Source: P.A. 99-523, eff. 6-30-16.)

(20 ILCS 3105/9.02b)
Sec. 9.02b. Continuation of Section 9.02a of the Act; validation.
(a) The General Assembly finds and declares that:
(1) Public Act 97-786, which took effect on July 13,

2012, changed the repeal date set for Section 9.02a of the Capital Development Board Act from June 30, 2012 to June 30, 2016.

(2) The Statute on Statutes sets forth general rules

on the repeal of statutes and the construction of multiple amendments, but Section 1 of that Act also states that these rules will not be observed when the result would be "inconsistent with the manifest intent of the General Assembly or repugnant to the context of the statute".

(3) This amendatory Act of the 97th General Assembly

manifests the intention of the General Assembly to extend the repeal of Section 9.02a of the Capital Development Board Act and have Section 9.02a of the Capital Development Board Act continue in effect until June 30, 2016.

(4) Section 9.02a of the Capital Development Board

Act was originally enacted to protect, promote, and preserve the general welfare. Any construction of this Act that results in the repeal of this Act on June 30, 2012 would be inconsistent with the manifest intent of the General Assembly and repugnant to the context of the Capital Development Board Act.

(b) It is hereby declared to have been the intent of the General Assembly that Section 9.02a of the Capital Development Board Act not be subject to repeal on June 30, 2012.
(c) Section 9.02a of the Capital Development Board Act shall be deemed to have been in continuous effect since June 30, 1988 (the effective date of Public Act 85-1026), and it shall continue to be in effect henceforward until it is otherwise lawfully repealed. All previously enacted amendments to the Act taking effect on or after June 30, 2012, are hereby validated.
(d) All actions taken in reliance on or pursuant to Section 9.02a of the Capital Development Board by the Capital Development Board or any other person or entity are hereby validated.
(e) In order to ensure the continuing effectiveness of Section 9.02a of the Capital Development Board Act, it is set forth in full and re-enacted by this amendatory Act of the 97th General Assembly. This re-enactment is intended as a continuation of the Act. It is not intended to supersede any amendment to the Act that is enacted by the 97th General Assembly.
(f) Section 9.02a of the Capital Development Board Act applies to all claims, civil actions, and proceedings pending on or filed on or before the effective date of this Act.
(Source: P.A. 97-1162, eff. 2-4-13.)

(20 ILCS 3105/9.02c)
Sec. 9.02c. Continuation of Section 9.02a; validation.
(a) The General Assembly finds and declares that:
(1) The Statute on Statutes sets forth general rules

on the repeal of statutes and the construction of multiple amendments, but Section 1 of that Act also states that these rules will not be observed when the result would be "inconsistent with the manifest intent of the General Assembly or repugnant to the context of the statute".

(2) This amendatory Act of the 99th General Assembly

manifests the intention of the General Assembly to eliminate the internal repeal of Section 9.02a of the Capital Development Board Act and have Section 9.02a of the Capital Development Board Act continue in effect.

(3) Section 9.02a of the Capital Development Board

Act was originally enacted to protect, promote, and preserve the general welfare. Any construction of this Act that results in the repeal of this Act on June 30, 2016 would be inconsistent with the manifest intent of the General Assembly and repugnant to the context of the Capital Development Board Act.

(b) It is hereby declared to have been the intent of the General Assembly that Section 9.02a of the Capital Development Board Act not be subject to repeal on June 30, 2016.
(c) Section 9.02a of the Capital Development Board Act shall be deemed to have been in continuous effect since June 30, 1988 (the effective date of Public Act 85-1026), and it shall continue to be in effect henceforward until it is otherwise lawfully repealed. All previously enacted amendments to the Act taking effect on or after June 30, 2016 are hereby validated.
(d) All actions taken in reliance on or pursuant to Section 9.02a of the Capital Development Board by the Capital Development Board or any other person or entity are hereby validated.
(e) To ensure the continuing effectiveness of Section 9.02a of the Capital Development Board Act, it is set forth in full and re-enacted by this amendatory Act of the 99th General Assembly. This re-enactment is intended as a continuation of the Act. It is not intended to supersede any amendment to the Act that is enacted by the 99th General Assembly.
(f) Section 9.02a of the Capital Development Board Act applies to all claims, civil actions, and proceedings pending on or filed on or before the effective date of this amendatory Act of the 99th General Assembly.
(Source: P.A. 99-523, eff. 6-30-16.)

(20 ILCS 3105/9.03) (from Ch. 127, par. 779.03)
Sec. 9.03. Pursuant to appropriations, to direct disbursements from the Capital Development Fund, the School Construction Fund, the Capital Development Board Revolving Fund, or the General Revenue Fund for the purposes of this Act.
(Source: P.A. 87-895.)

(20 ILCS 3105/9.04)
Sec. 9.04. (Repealed).
(Source: P.A. 77-1995. Repealed by P.A. 94-1105, eff. 6-1-07.)

(20 ILCS 3105/9.05) (from Ch. 127, par. 779.05)
Sec. 9.05.
To certify vouchers payable from appropriations to the Board.
(Source: P.A. 77-1995.)

(20 ILCS 3105/9.06) (from Ch. 127, par. 779.06)
Sec. 9.06.
To establish rules and regulations governing the acquisition, planning, construction, reconstruction, improvement and installation of capital facilities as defined in Section 9.01 of this Act. The Board may require any state agency to submit information deemed necessary for the Board to fulfill its responsibilities under this Act, and may prescribe the form of such report.
(Source: P.A. 77-1995.)

(20 ILCS 3105/9.07) (from Ch. 127, par. 779.07)
Sec. 9.07.
To accept assignment of contracts entered into by other state agencies for construction services on projects over which the Board shall have jurisdiction, whether or not such contracts shall have been awarded in accordance with the terms of the Illinois Purchasing Act.
(Source: P.A. 77-1995.)

(20 ILCS 3105/9.08) (from Ch. 127, par. 779.08)
Sec. 9.08.
To exercise all other powers necessary or desirable to accomplish the purposes of this Act and to the performance of its duties under this Act.
(Source: P.A. 77-1995.)

(20 ILCS 3105/9.08a) (from Ch. 127, par. 779.08a)
Sec. 9.08a. The Capital Development Board is authorized, with the consent in writing of the Director of Central Management Services and of the Governor, to acquire by condemnation in the manner provided for the exercise of the power of eminent domain under the Eminent Domain Act, all lands, buildings and grounds for which an appropriation may be made by the General Assembly, other than those acquired by those agencies specified under Section 5-675 of the Departments of State Government Law (20 ILCS 5/5-675).
(Source: P.A. 94-1055, eff. 1-1-07.)

(20 ILCS 3105/9.08b) (from Ch. 127, par. 779.08b)
Sec. 9.08b. The Board shall have power to subpoena and bring before it any person in this State in conjunction with hearings regarding the suspension of the prequalification of contractors, architects, engineers, sureties or insurance carriers, and to take testimony either orally or by deposition, or both, with the same fees and mileage and in the same manner as prescribed by law in judicial proceedings in civil cases in circuit courts of this State.
(Source: P.A. 85-846.)

(20 ILCS 3105/9.08c)
Sec. 9.08c. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(20 ILCS 3105/9.09) (from Ch. 127, par. 779.09)
Sec. 9.09. Pursuant to appropriation, to make payment of grants authorized by Section 5-11 of the Public Community College Act.
(Source: P.A. 80-1200.)

(20 ILCS 3105/10) (from Ch. 127, par. 780)
Sec. 10. The Board has the duties and responsibilities enumerated in Sections 10.01 through 10.20.
(Source: P.A. 80-380; 80-381; 80-1130; 80-1364.)

(20 ILCS 3105/10.01) (from Ch. 127, par. 780.01)
Sec. 10.01. To exercise the general supervision of the construction of any capital improvement authorized by the General Assembly to be financed from the Capital Development Fund, the School Construction Fund, the General Revenue Fund, any revenue bonds, or any other fund as authorized by the General Assembly, but not including capital facilities at non-profit, non-public health service educational institutions, or projects funded from the General Revenue Fund under $25,000 for the Department of Corrections where inmate labor is used.
(Source: P.A. 87-895.)

(20 ILCS 3105/10.01A) (from Ch. 127, par. 780.01A)
Sec. 10.01A. (a) To exercise all the powers, functions and duties, as the successor agency to the Illinois Building Authority, authorized or required by "An Act to create the Illinois Building Authority and to define its powers and duties", approved August 15, 1961, as amended.
(b) In addition to the foregoing powers, the Authority shall have the power (1) to effect net defeasance of all outstanding bonds of the Authority. The term net defeasance, as used in this Section, means the deposit in escrow of moneys in an amount sufficient, when added to guaranteed interest earnings of such funds, to pay all remaining principal and interest until maturity of all series of bonds outstanding, or (2) in the event net defeasance is not effected, the Authority is hereby directed to effect gross defeasance of all outstanding bonds of the Authority as soon as feasible. The term gross defeasance, as used in this Section means the deposit in escrow of cash or cash equivalents in an amount sufficient to pay all remaining principal and interest until maturity of any or all series of bonds outstanding.
(c) When any such escrow has been established, moneys so deposited will be invested and reinvested only at the direction of the Treasurer, and all interest income or profit derived therefrom in excess of the amount needed for expenses of administration of the escrow, the cost of insurance unless otherwise provided for, and the amount necessary to pay all remaining principal and interest until maturity of bonds which are the subject of that escrow shall be transmitted when earned to the Treasurer, pursuant to directions from the Treasurer, to be credited to the Public Building Fund.
(d) When all outstanding bonds of the Authority are so defeased, all interest income or profit derived therefrom in excess of the amount required for purposes of subparagraph (c) shall be transmitted, when earned, to the Treasurer. The Treasurer shall transfer quarterly any balance remaining in the Public Building Fund to the General Revenue Fund.
(Source: P.A. 82-790.)

(20 ILCS 3105/10.02) (from Ch. 127, par. 780.02)
Sec. 10.02. To prepare, or cause to be prepared, general plans, drawings and estimates, including the life-cycle cost estimate of energy systems, for public buildings and improvements to be erected for any State agency.
(Source: P.A. 80-430.)

(20 ILCS 3105/10.02a) (from Ch. 127, par. 780.02a)
Sec. 10.02a. To conduct a study concerning the feasibility of constructing a professional sports stadium with a seating capacity of not less than 70,000, to be situated near the Mississippi River within the territory of the Metro East Mass Transit District created under the Local Mass Transit District Act; to prepare or consider possible plans for or designs of such a stadium; to estimate the costs of such construction and the economic return therefrom; to consider possible sites for such a stadium; and to report its recommendations and findings to the General Assembly as soon as possible.
(Source: P.A. 84-591.)

(20 ILCS 3105/10.02b) (from Ch. 127, par. 780.02b)
Sec. 10.02b. To conduct, before awarding any contract for the construction or substantial renovation of any facility to be used by any State agency, a study concerning the child care needs of the State employees located, or to be located, at the facility, and the feasibility of providing child care services at the facility, in accordance with the State Agency Employees Child Care Services Act, approved September 20, 1985. Such study shall be conducted in conjunction with the Department of Central Management Services. A study shall be required only when the number of State employees who shall work in the completed facility is 150 or more.
(Source: P.A. 85-919.)

(20 ILCS 3105/10.03) (from Ch. 127, par. 780.03)
Sec. 10.03. To prepare, or cause to be prepared, such plans, specifications and other documents as are necessary to the taking and acceptance of bids and letting of construction contracts and to advertise for bids for such projects, as required in The Illinois Purchasing Act.
(Source: P.A. 81-945.)

(20 ILCS 3105/10.04) (from Ch. 127, par. 780.04)
Sec. 10.04. Construction and repair of buildings; green building.
(a) To construct and repair, or contract for and supervise the construction and repair of, buildings under the control of or for the use of any State agency, as authorized by the General Assembly. To the maximum extent feasible, any construction or repair work shall utilize the best available technologies for minimizing building energy costs as determined through consultation with the Department of Commerce and Economic Opportunity.
(b) (Repealed by Public Act 94-573).
(Source: P.A. 96-1000, eff. 7-2-10.)

(20 ILCS 3105/10.05) (from Ch. 127, par. 780.05)
Sec. 10.05.
To inspect all materials to be incorporated into any building constructed or repaired by or under the supervision of the Board.
(Source: P.A. 77-1995.)

(20 ILCS 3105/10.06) (from Ch. 127, par. 780.06)
Sec. 10.06.
To enter into contracts for construction management or supervision on all projects constructed by or under the supervision of the Board.
(Source: P.A. 77-1995.)

(20 ILCS 3105/10.07) (from Ch. 127, par. 780.07)
Sec. 10.07.
To enter into contracts for professional services for planning, testing, design or consulting on all projects constructed by or under the supervision of the Board.
(Source: P.A. 77-1995.)

(20 ILCS 3105/10.08) (from Ch. 127, par. 780.08)
Sec. 10.08. To prepare, or cause to be prepared, comprehensive plans for the development of real property involving any project to be constructed by or to be supervised by the Board.
(Source: P.A. 79-1098.)

(20 ILCS 3105/10.09) (from Ch. 127, par. 780.09)
Sec. 10.09.
To recommend to the General Assembly comprehensive building construction codes and to review and recommend any necessary revisions to existing codes.
(Source: P.A. 77-1995.)

(20 ILCS 3105/10.09-1)
Sec. 10.09-1. Adoption of building code; enforcement.
(a) After July 1, 2011, no person may occupy a newly constructed commercial building in a non-building code jurisdiction until:
(1) The property owner or his or her agent has first

contracted for the inspection of the building by an inspector who meets the qualifications established by the Board; and

(2) The qualified inspector files a certification of

inspection with the municipality or county having such jurisdiction over the property indicating that the building meets compliance with the building codes adopted by the Board for non-building code jurisdictions based on the following:

(A) The 2006 or later editions of the following

codes developed by the International Code Council:

(i) International Building Code;
(ii) International Existing Building Code; and
(iii) International Property Maintenance Code.
(B) The 2008 or later edition of the National

Electrical Code NFPA 70.

(b) This Section does not apply to any area in a municipality or county having jurisdiction that has registered its adopted building code with the Board as required by Section 55 of the Illinois Building Commission Act.
(c) The qualification requirements of this Section do not apply to building enforcement personnel employed by jurisdictions as defined in subsection (b).
(d) For purposes of this Section:
"Commercial building" means any building other than a single-family home or a dwelling containing 2 or fewer apartments, condominiums, or townhomes or a farm building as exempted from Section 3 of the Illinois Architecture Practice Act.
"Newly constructed commercial building" means any commercial building for which original construction has commenced on or after July 1, 2011.
"Non-building code jurisdiction" means any area of the State not subject to a building code imposed by either a county or municipality.
"Qualified inspector" means an individual qualified by the State of Illinois, certified by a nationally recognized building official certification organization, qualified by an apprentice program certified by the Bureau of Apprentice Training, or who has filed verification of inspection experience according to rules adopted by the Board for the purposes of conducting inspections in non-building code jurisdictions.
(e) New residential construction is exempt from this Section and is defined as any original construction of a single-family home or a dwelling containing 2 or fewer apartments, condominiums, or townhomes in accordance with the Illinois Residential Building Code Act.
(f) Local governments may establish agreements with other governmental entities within the State to issue permits and enforce building codes and may hire third-party providers that are qualified in accordance with this Section to provide inspection services.
(g) This Section does not regulate any other statutorily authorized code or regulation administered by State agencies. These include without limitation the Illinois Plumbing Code, the Illinois Environmental Barriers Act, the International Energy Conservation Code, and administrative rules adopted by the Office of the State Fire Marshal.
(h) This Section applies beginning July 1, 2011.
(Source: P.A. 96-704, eff. 1-1-10.)

(20 ILCS 3105/10.09-5)
Sec. 10.09-5. Standards for an energy code. To adopt rules implementing a statewide energy code for the construction or repair of State facilities described in Section 4.01. The energy code adopted by the Board shall incorporate standards promulgated by the American Society of Heating, Refrigerating and Air-conditioning Engineers, Inc., (ASHRAE). In proposing rules, the Board shall consult with the Department of Commerce and Economic Opportunity.
(Source: P.A. 93-190, eff. 7-14-03; 94-793, eff. 5-19-06; 94-815, eff. 5-26-06.)

(20 ILCS 3105/10.10) (from Ch. 127, par. 780.10)
Sec. 10.10.
To establish priorities and schedules for bidding and construction of projects under its jurisdiction.
(Source: P.A. 77-1995.)

(20 ILCS 3105/10.11) (from Ch. 127, par. 780.11)
Sec. 10.11.
To conduct and maintain a continuing space inventory of state capital facilities to ensure maximum utilization and inter-agency coordination of existing facilities.
(Source: P.A. 77-1995.)

(20 ILCS 3105/10.12) (from Ch. 127, par. 780.12)
Sec. 10.12. As a general supervisor, to ensure compliance with the provisions of the Illinois Human Rights Act as amended.
(Source: P.A. 81-1216.)

(20 ILCS 3105/10.13) (from Ch. 127, par. 780.13)
Sec. 10.13. To defend, indemnify and keep and hold harmless the members of the Board and its employees against suits, claims, damages, losses and expenses arising out of any act or failure to act for which they may be liable while acting within the scope of employment. The Board may obtain insurance, if available, affording coverage for such suits, claims, damages, losses and expenses and the defense thereof. Such insurance shall be carried in a company licensed to write such coverage in this State.
Such protection shall extend to persons who were members of the Board or its employees at the time of the incident giving rise to the suit, claim, damage, loss or expense if that incident occurred on or after July 10, 1972.
(Source: P.A. 79-1479.)

(20 ILCS 3105/10.15) (from Ch. 127, par. 780.15)
Sec. 10.15. To receive, accept, and disburse federal funds provided by the Federal Government for the State of Illinois, provided that such monies may be used only if first appropriated by the General Assembly.
(Source: P.A. 80-1364.)

(20 ILCS 3105/10.16) (from Ch. 127, par. 780.16)
Sec. 10.16. In the case of capital facilities for community colleges, the board of the community college district shall select the site, subject to the approval of the Illinois Community College Board; and the board of the local common school district shall select the site in the case of capital facilities for local common schools. The Capital Development Board may, however, disapprove any site selected either by the board of the community college district or the board of the common school district if the Capital Development Board determines that the site does not meet its minimum engineering and construction standards.
(Source: P.A. 80-1364.)

(20 ILCS 3105/10.17)
Sec. 10.17. Use of Illinois resident labor. To the extent permitted by any applicable federal law or regulation, for all work performed for State construction projects which are funded in whole or in part by a capital infrastructure bill enacted by the 96th General Assembly by sums appropriated to the Capital Development Board, at least 50% of the total labor hours must be performed by actual residents of the State of Illinois. For purposes of this Section, "actual residents of the State of Illinois" means persons domiciled in the State of Illinois. The Department of Labor shall promulgate rules providing for the enforcement of this Section.
(Source: P.A. 96-37, eff. 7-13-09.)

(20 ILCS 3105/10.18)
Sec. 10.18. Identification of local building codes. All municipalities with a population of less than 1,000,000 or a county adopting a new building code or amending an existing building code must, at least 30 days before adopting the code or amendment, provide an identification of the code, by title and edition, or the amendment to the Capital Development Board. The Capital Development Board must identify the proposed code, by the title and edition, and note if any amendments were made to the public on the Capital Development Board website.
For the purposes of this Section, "building code" means a model building code regulating the construction and maintenance of structures within the municipality or county.
(Source: P.A. 99-639, eff. 7-28-16.)

(20 ILCS 3105/11) (from Ch. 127, par. 781)
Sec. 11. (Repealed).
(Source: P.A. 90-372, eff. 7-1-98. Repealed internally, eff. 7-1-98.)

(20 ILCS 3105/12) (from Ch. 127, par. 782)
Sec. 12. Nothing in this Act shall be construed to include the power to abrogate those powers vested in the boards of the local public community college districts and the Illinois Community College Board by the Public Community College Act, the Board of Trustees of the University of Illinois, The Board of Trustees of Southern Illinois University, the Board of Trustees of Chicago State University, the Board of Trustees of Eastern Illinois University, the Board of Trustees of Governors State University, the Board of Trustees of Illinois State University, the Board of Trustees of Northeastern Illinois University, the Board of Trustees of Northern Illinois University, and the Board of Trustees of Western Illinois University, hereinafter referred to as Governing Boards. In the exercise of the powers conferred by law upon the Board and in the exercise of the powers vested in such Governing Boards, it is hereby provided that (i) the Board and any such Governing Board may contract with each other and other parties as to the design and construction of any project to be constructed for or upon the property of such Governing Board or any institution under its jurisdiction; (ii) in connection with any such project, compliance with the provisions of the Illinois Purchasing Act by either the Board or such Governing Board shall be deemed to be compliance by the other; (iii) funds appropriated to any such Governing Board may be expended for any project constructed by the Board for such Governing Board; (iv) in connection with any such project the architects and engineers retained for the project and the plans and specifications for the project must be approved by both the Governing Board and the Board before undertaking either design or construction of the project, as the case may be.
(Source: P.A. 89-4, eff. 1-1-96.)

(20 ILCS 3105/13) (from Ch. 127, par. 783)
Sec. 13. The Board may provide cargo handling facilities and facilities designed for the movement of cargo to or from cargo handling facilities for the use of regional port districts. Pursuant to appropriations setting forth specific projects and regional port districts, the Board shall contract with the regional port district named in the Act making the appropriation for cargo handling facilities. Such contract shall provide that the regional port district shall remit to the State of Illinois an amount equal to not more than 20% of the gross receipts attributable to those facilities, and not less than 20% of the profit attributable to those facilities, whether collected by the regional port district or through an operator or other intermediary, until the full amount appropriated and expended by the State of Illinois has been remitted to the State. The exact amount of, the manner of, the method of and the time for such remittances shall be agreed upon by the particular port district and the Board acting through its Executive Director, and such agreement may, from time to time, be amended by the parties so as to alter or modify the amount of, manner of, method of and time for the remittance, including, but not limited to, the temporary forgiveness, suspension or delay of the remittances not to exceed 24 months for any single suspension or delay. The payback is subordinate solely to any outstanding public bond agreements existing at the time of the contract and solely for the period of time of the running of those bond agreements. For any contract entered into under this Section, if, for a period of 25 years, a regional port district has not been required to remit any amount because the regional port district has failed to achieve the required level of profit, then the regional port district shall not be required to remit any amount under the contract.
This Section shall apply to all regional port district facilities to be constructed by the Board, including projects for which appropriations or reappropriations have been made prior to June 30, 1976, and to all contracts existing prior to the effective date of this amendatory Act of 1985 as well as contracts entered into on or after such date.
(Source: P.A. 100-546, eff. 11-8-17.)

(20 ILCS 3105/14) (from Ch. 127, par. 783.01)
Sec. 14. (a) It is the purpose of this Act to provide for the promotion and preservation of the arts by securing suitable works of art for the adornment of public buildings constructed or subjected to major renovation by the State or which utilize State funds, and thereby reflecting the diverse cultural heritage of Illinois, with emphasis on the works of Illinois artists.
(b) As used in this Act, "works of art" shall apply to and include paintings, prints, sculptures, graphics, mural decorations, stained glass, statues, bas reliefs, ornaments, fountains, ornamental gateways, or other creative works which reflect form, beauty and aesthetic perceptions.
(c) Beginning with the fiscal year ending June 30, 1979, and for each succeeding fiscal year thereafter, for construction projects managed by the Capital Development Board, the Capital Development Board shall set aside 1/2 of 1 percent of the amount authorized and appropriated for construction or reconstruction of each public building financed in whole or in part by State funds and generally accessible to and used by the public for purchase and placement of suitable works of art in such public buildings. The location and character of the work or works of art to be installed in such public buildings shall be determined by the Chairperson of the Illinois Arts Council, in consultation with the designing architect. The work or works of art shall be in a permanent and prominent location.
(d) There is created a Fine Arts Review Committee consisting of the designing architect, the Chairperson of the Illinois Arts Council or his or her designee, who shall serve as the chair of the Committee, the Director of the Illinois State Museum or his or her designee, and a representative of the using agency. The Committee, after such study as it deems necessary, shall recommend three artists or works of art in order of preference. The Chairperson of the Illinois Arts Council will make the final selection from among the recommendations submitted. The Illinois Arts Council shall provide administrative support for the Fine Arts Review Committee and may promulgate rules to implement this subsection.
(e) Subsection (c) does not apply to construction projects for which the amount appropriated is less than $1,000,000.
(f) The Capital Development Board shall enter into a contract with the artist, or with the owner of the work or works of art, selected by the Chairperson of the Illinois Arts Council as provided in subsection (d) of this Section. The total amount of the contract or contracts shall not exceed the amount set aside pursuant to subsection (c) of this Section. If the Capital Development Board cannot reach an agreement with the artist or owner of the work or works of art, then the Board shall notify the Chairperson of the Illinois Arts Council, and the Chairperson may select a different artist or work or works of art from the three recommendations made by the Fine Arts Review Committee.
(Source: P.A. 98-572, eff. 1-1-14; 98-756, eff. 7-16-14.)

(20 ILCS 3105/15) (from Ch. 127, par. 783a)
Sec. 15. The provisions of "The Illinois Administrative Procedure Act", as now or hereafter amended, are hereby expressly adopted and incorporated herein as though a part of this Act, and shall apply to all administrative rules and procedures of the Board under this Act.
(Source: P.A. 80-961; 80-1494.)

(20 ILCS 3105/16) (from Ch. 127, par. 783b)
Sec. 16. (a) In addition to any other power granted in this Act to adopt rules or regulations, the Board may adopt regulations or rules relating to the issuance or renewal of the prequalification of an architect, engineer or contractor or the suspension or modification of the prequalification of any such person or entity including, without limitation, an interim or emergency suspension or modification without a hearing founded on any one or more of the bases set forth in this Section.
(b) Among the bases for an interim or emergency suspension or modification of prequalification are:
(1) A finding by the Board that the public interest,

safety or welfare requires a summary suspension or modification of a prequalification without hearings.

(2) The occurrence of an event or series of events

which, in the Board's opinion, warrants a summary suspension or modification of a prequalification without a hearing including, without limitation, (i) the indictment of the holder of the prequalification by a State or federal agency or other branch of government for a crime; (ii) the suspension or modification of a license or prequalification by another State agency or federal agency or other branch of government after hearings; (iii) a material breach of a contract made between the Board and an architect, engineer or contractor; and (iv) the failure to comply with State law including, without limitation, the Business Enterprise for Minorities, Women, and Persons with Disabilities Act, the prevailing wage requirements, and the Steel Products Procurement Act.

(c) If a prequalification is suspended or modified by the Board without hearings for any reason set forth in this Section or in Section 10-65 of the Illinois Administrative Procedure Act, as amended, the Board shall within 30 days of the issuance of an order of suspension or modification of a prequalification initiate proceedings for the suspension or modification of or other action upon the prequalification.
(Source: P.A. 100-391, eff. 8-25-17.)

(20 ILCS 3105/17)
Sec. 17. Historic area preference.
(a) The State of Illinois shall give preference to locating its facilities, whenever operationally appropriate and economically feasible, in historic properties and buildings located within government recognized historic districts or central business districts designated as such by a local or regional planning agency.
When making a determination that a project is operationally appropriate and economically feasible, the following shall also be taken into consideration:
(1) Need for geographic diversity to service a

clientele population.

(2) Promoting regional and local economic development.
(3) Availability of space in historic buildings,

districts, and central business districts.

(4) Cost of available space.
(5) Proximity of public transportation and affordable

housing.

(6) Public safety.
(b) The following State facilities are exempted from the requirements of this Section:
(1) Correctional facilities.
(2) Facilities owned or used by any public university

or college.

(3) State parks, nature areas, and similar facilities.
(4) State highways and roads and supporting

facilities.

(5) New buildings that support the function or

operation of an existing facility or campus.

This Section shall not apply to any facilities occupied by the State of Illinois prior to the effective date of this amendatory Act of the 95th General Assembly or to any project for which a lease or construction contract is in effect as of the effective date of this amendatory Act of the 95th General Assembly.
(Source: P.A. 95-101, eff. 8-13-07.)

(20 ILCS 3105/18)
Sec. 18. Study; building energy labels.
(a) On and after the effective date of this amendatory Act of the 96th General Assembly, the Board, in consultation with the Department of Commerce and Economic Opportunity, shall initiate a study of building energy performance measures for the purposes of identifying a simple and easily understood label for a building or facility that indicates its energy use.
(b) The Board shall identify no less than 10 buildings to serve as case studies for measuring, reporting, and comparing the energy consumption using widely recognized and accepted indicators such as British Thermal Units per square foot. Consideration shall be given for a variety of representative building types in different geographic regions of the State to provide additional information and data. The Board shall use existing reports and data from the Illinois Energy Efficiency Committee created by Executive Order 2009-07, the Commercial Buildings Energy Consumption Survey, the Residential Energy Consumption Survey, and other available sources.
(c) The Board shall report its findings and recommendations to the General Assembly by July 1, 2012.
(Source: P.A. 96-896, eff. 5-24-10.)



Article 1A - School Grants (Repealed)

(20 ILCS 3105/Art. 1A)

(20 ILCS 3105/1A-1)
Sec. 1A-1. (Repealed).
(Source: P.A. 78-223. Repealed by P.A. 79-1098.)

(20 ILCS 3105/1A-1.1) (from Ch. 127, par. 783.1-1)
Sec. 1A-1.1. (Repealed).
(Source: P.A. 87-184. Repealed by P.A. 90-548, eff. 1-1-98.)

(20 ILCS 3105/1A-1.2) (from Ch. 127, par. 783.1-2)
Sec. 1A-1.2. (Repealed).
(Source: P.A. 79-1098. Repealed by P.A. 90-548, eff. 1-1-98.)

(20 ILCS 3105/1A-1.3) (from Ch. 127, par. 783.1-3)
Sec. 1A-1.3. (Repealed).
(Source: P.A. 79-1098. Repealed by P.A. 90-548, eff. 1-1-98.)

(20 ILCS 3105/1A-1.4) (from Ch. 127, par. 783.1-4)
Sec. 1A-1.4. (Repealed).
(Source: P.A. 79-1098. Repealed by P.A. 90-548, eff. 1-1-98.)

(20 ILCS 3105/1A-2) (from Ch. 127, par. 783.2)
Sec. 1A-2. (Repealed).
(Source: P.A. 80-754. Repealed by P.A. 90-548, eff. 1-1-98.)

(20 ILCS 3105/1A-3) (from Ch. 127, par. 783.3)
Sec. 1A-3. (Repealed).
(Source: P.A. 87-184. Repealed by P.A. 90-548, eff. 1-1-98.)

(20 ILCS 3105/1A-4) (from Ch. 127, par. 783.4)
Sec. 1A-4. (Repealed).
(Source: P.A. 79-1098. Repealed by P.A. 90-548, eff. 1-1-98.)

(20 ILCS 3105/1A-5) (from Ch. 127, par. 783.5)
Sec. 1A-5. (Repealed).
(Source: P.A. 79-1098. Repealed by P.A. 90-548, eff. 1-1-98.)

(20 ILCS 3105/1A-5.1) (from Ch. 127, par. 783.5-1)
Sec. 1A-5.1. (Repealed).
(Source: P.A. 78-223. Repealed by P.A. 90-548, eff. 1-1-98.)

(20 ILCS 3105/1A-6) (from Ch. 127, par. 783.6)
Sec. 1A-6. (Repealed).
(Source: P.A. 79-1098. Repealed by P.A. 90-548, eff. 1-1-98.)

(20 ILCS 3105/1A-7) (from Ch. 127, par. 783.7)
Sec. 1A-7. (Repealed).
(Source: P.A. 79-1098. Repealed by P.A. 90-548, eff. 1-1-98.)

(20 ILCS 3105/1A-8) (from Ch. 127, par. 783.8)
Sec. 1A-8. (Repealed).
(Source: P.A. 79-1110. Repealed by P.A. 90-548, eff. 1-1-98.)

(20 ILCS 3105/1A-9) (from Ch. 127, par. 783.9)
Sec. 1A-9. (Repealed).
(Source: P.A. 79-1098. Repealed by P.A. 90-548, eff. 1-1-98.)

(20 ILCS 3105/1A-10) (from Ch. 127, par. 783.10)
Sec. 1A-10. (Repealed).
(Source: P.A. 79-1098. Repealed by P.A. 90-548, eff. 1-1-98.)

(20 ILCS 3105/1A-11) (from Ch. 127, par. 783.11)
Sec. 1A-11. (Repealed).
(Source: P.A. 78-223. Repealed by P.A. 90-548, eff. 1-1-98.)



Article II - Amendatory (Omitted)

(20 ILCS 3105/Art. II)



Article III - Effective Date and Severability

(20 ILCS 3105/Art. III)

(20 ILCS 3105/1(Art.III)) (from Ch. 127, par. 791)
Sec. 1(Art.III). This Act takes effect on July 1, 1972 or upon its becoming a law, whichever is later.
(Source: P.A. 77-1995.)

(20 ILCS 3105/2(Art.III)) (from Ch. 127, par. 792)
Sec. 2(Art.III). If any clause or other portion of this Act shall be held invalid, that decision shall not affect the validity of the remaining portions of this Act. It is hereby declared that all such remaining portions of this Act are severable, and that the General Assembly would have enacted such remaining portions if the portions that may be so held to be invalid had not been included in this Act.
(Source: P.A. 77-1995.)






20 ILCS 3110/ - Building Authority Act.

(20 ILCS 3110/0.01) (from Ch. 127, par. 213.01)
Sec. 0.01. Short title. This Act may be cited as the Building Authority Act.
(Source: P.A. 86-1324.)

(20 ILCS 3110/1.1) (from Ch. 127, par. 213.1-1)
Sec. 1.1. As used in this Act "Authority" or "Building Authority" means the Capital Development Board.
(Source: P.A. 82-235.)

(20 ILCS 3110/2) (from Ch. 127, par. 213.2)
Sec. 2. Purposes.
The purposes of this Authority are:
(a) to build and otherwise provide hospital, housing, penitentiary, administrative, classroom, library, recreational, laboratory, office and other such facilities for use by the State of Illinois;
(b) to conduct continuous studies into the need for such facilities; and
(c) to serve the General Assembly by making reports and recommendations concerning the providing of such facilities.
(Source: Laws 1961, p. 3383.)

(20 ILCS 3110/3) (from Ch. 127, par. 213.3)
Sec. 3. Duties. The Authority shall make thorough and continuous studies and investigations of the following building needs of the State of Illinois as they may from time to time develop:
(a) Office structures, recreational facilities, fixed equipment of any kind, electric, gas, steam, water and sewer utilities, motor parking facilities, hospitals, penitentiaries and facilities of every kind and character, other than movable equipment, considered by the Authority necessary or convenient for the efficient operation of any unit which is used by any officer, department, board, commission or other agency of the State.
(b) Buildings and other facilities intended for use as classrooms, laboratories, libraries, student residence halls, instructional and administrative facilities for students, faculty, officers, and employees, and motor vehicle parking facilities and fixed equipment for any institution or unit under the control of the Board of Trustees of the University of Illinois, the Board of Trustees of Southern Illinois University, the Board of Trustees of Chicago State University, the Board of Trustees of Eastern Illinois University, the Board of Trustees of Governors State University, the Board of Trustees of Illinois State University, the Board of Trustees of Northeastern Illinois University, the Board of Trustees of Northern Illinois University, the Board of Trustees of Western Illinois University, the School Building Commission or any public community college district board.
(c) School sites, buildings and fixed equipment to meet the needs of school districts unable to provide such facilities because of lack of funds and constitutional bond limitations, whenever any General Assembly has declared the acquisition of sites, construction of buildings and installation of fixed equipment for such school districts to be in the public interest, and allocations of said declarations shall be made as provided in Section 5 of this Act.
Whenever the General Assembly declares by law that it is in the public interest for the Authority to acquire any real estate, construct, complete and remodel buildings, and install fixed equipment in buildings and other facilities for public community college districts, the amount of any declaration to be allocated to any public community college district shall be determined by the Illinois Community College Board, unless otherwise provided by law.
(Source: P.A. 94-1105, eff. 6-1-07.)

(20 ILCS 3110/4) (from Ch. 127, par. 213.4)
Sec. 4. Any department, board, commission, agency or officer of this State or the Board of Trustees of the University of Illinois, the Board of Trustees of Southern Illinois University, the Board of Trustees of Chicago State University, the Board of Trustees of Eastern Illinois University, the Board of Trustees of Governors State University, the Board of Trustees of Illinois State University, the Board of Trustees of Northeastern Illinois University, the Board of Trustees of Northern Illinois University, the Board of Trustees of Western Illinois University, or any public community college district board may transfer jurisdiction of or title to any property under its or his control to the Authority when such transfer is approved in writing by the Governor as being advantageous to the State.
(Source: P.A. 94-1105, eff. 6-1-07.)

(20 ILCS 3110/5) (from Ch. 127, par. 213.5)
Sec. 5. Powers. To accomplish projects of the kind listed in Section 3 above, the Authority shall possess the following powers:
(a) Acquire by purchase or otherwise (including the power of condemnation in the manner provided for the exercise of the right of eminent domain under the Eminent Domain Act), construct, complete, remodel and install fixed equipment in any and all buildings and other facilities as the General Assembly by law declares to be in the public interest.
Whenever the General Assembly has by law declared it to be in the public interest for the Authority to acquire any real estate, construct, complete, remodel and install fixed equipment in buildings and other facilities for public community college districts, the Director of the Department of Central Management Services shall, when requested by any such public community college district board, enter into a lease by and on behalf of and for the use of such public community college district board to the extent appropriations have been made by the General Assembly to pay the rents under the terms of such lease.
In the course of such activities, acquire property of any and every kind and description, whether real, personal or mixed, by gift, purchase or otherwise. It may also acquire real estate of the State of Illinois controlled by any officer, department, board, commission, or other agency of the State, or the Board of Trustees of the University of Illinois, the Board of Trustees of Southern Illinois University, the Board of Trustees of Chicago State University, the Board of Trustees of Eastern Illinois University, the Board of Trustees of Governors State University, the Board of Trustees of Illinois State University, the Board of Trustees of Northeastern Illinois University, the Board of Trustees of Northern Illinois University, the Board of Trustees of Western Illinois University, or any public community college district board, the jurisdiction of which is transferred by such officer, department, board, commission, or other agency or the Board of Trustees of Southern Illinois University, the Board of Trustees of Chicago State University, the Board of Trustees of Eastern Illinois University, the Board of Trustees of Governors State University, the Board of Trustees of Illinois State University, the Board of Trustees of Northeastern Illinois University, the Board of Trustees of Northern Illinois University, the Board of Trustees of Western Illinois University, or any public community college district board to the Authority. The Board of Trustees of the University of Illinois, the Board of Trustees of Southern Illinois University, the Board of Trustees of Chicago State University, the Board of Trustees of Eastern Illinois University, the Board of Trustees of Governors State University, the Board of Trustees of Illinois State University, the Board of Trustees of Northeastern Illinois University, the Board of Trustees of Northern Illinois University, the Board of Trustees of Western Illinois University, and any public community college district board, respectively, shall prepare plans and specifications for and have supervision over any project to be undertaken by the Authority for their use. Before any other particular construction is undertaken, plans and specifications shall be approved by the lessee provided for under (b) below, except as indicated above.
(b) Execute leases of facilities and sites to, and charge for the use of any such facilities and sites by, any officer, department, board, commission or other agency of the State of Illinois, or the Director of the Department of Central Management Services when the Director is requested to, by and on behalf of, or for the use of, any officer, department, board, commission or other agency of the State of Illinois, or by the Board of Trustees of the University of Illinois, the Board of Trustees of Southern Illinois University, the Board of Trustees of Chicago State University, the Board of Trustees of Eastern Illinois University, the Board of Trustees of Governors State University, the Board of Trustees of Illinois State University, the Board of Trustees of Northeastern Illinois University, the Board of Trustees of Northern Illinois University, the Board of Trustees of Western Illinois University, or any public community college district board. Such leases may be entered into contemporaneously with any financing to be done by the Authority and payments under the terms of the lease shall begin at any time after execution of any such lease.
(c) In the event of non-payment of rents reserved in such leases, maintain and operate such facilities and sites or execute leases thereof to others for any suitable purposes. Such leases to the officers, departments, boards, commissions, other agencies, the respective Boards of Trustees, or any public community college district board shall contain the provision that rents under such leases shall be payable solely from appropriations to be made by the General Assembly for the payment of such rent and any revenues derived from the operation of the leased premises.
(d) Borrow money and issue and sell bonds in such amount or amounts as the Authority may determine for the purpose of acquiring, constructing, completing or remodeling, or putting fixed equipment in any such facility; refund and refinance the same from time to time as often as advantageous and in the public interest to do so; and pledge any and all income of such Authority, and any revenues derived from such facilities, or any combination thereof, to secure the payment of such bonds and to redeem such bonds. All such bonds are subject to the provisions of Section 6 of this Act.
In addition to the permanent financing authorized by Sections 5 and 6 of this Act, the Illinois Building Authority may borrow money and issue interim notes in evidence thereof for any of the projects, or to perform any of the duties authorized under this Act, and in addition may borrow money and issue interim notes for planning, architectural and engineering, acquisition of land, and purchase of fixed equipment as follows:
1. Whenever the Authority considers it advisable and

in the interests of the Authority to borrow funds temporarily for any of the purposes enumerated in this Section, the Authority may from time to time, and pursuant to appropriate resolution, issue interim notes to evidence such borrowings including funds for the payment of interest on such borrowings and funds for all necessary and incidental expenses in connection with any of the purposes provided for by this Section and this Act until the date of the permanent financing. Any resolution authorizing the issuance of such notes shall describe the project to be undertaken and shall specify the principal amount, rate of interest (not exceeding the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract,) and maturity date, but not to exceed 5 years from date of issue, and such other terms as may be specified in such resolution; however, time of payment of any such notes may be extended for a period of not exceeding 3 years from the maturity date thereof.

The Authority may provide for the registration of the

notes in the name of the owner either as to principal alone, or as to both principal and interest, on such terms and conditions as the Authority may determine by the resolution authorizing their issue. The notes shall be issued from time to time by the Authority as funds are borrowed, in the manner the Authority may determine. Interest on the notes may be made payable semiannually, annually or at maturity. The notes may be made redeemable, prior to maturity, at the option of the Authority, in the manner and upon the terms fixed by the resolution authorizing their issuance. The notes may be executed in the name of the Authority by the Chairman of the Authority or by any other officer or officers of the Authority as the Authority by resolution may direct, shall be attested by the Secretary or such other officer or officers of the Authority as the Authority may by resolution direct, and be sealed with the Authority's corporate seal. All such notes and the interest thereon may be secured by a pledge of any income and revenue derived by the Authority from the project to be undertaken with the proceeds of the notes and shall be payable solely from such income and revenue and from the proceeds to be derived from the sale of any revenue bonds for permanent financing authorized to be issued under Sections 5 and 6 of this Act, and from the property acquired with the proceeds of the notes.

Contemporaneously with the issue of revenue bonds as

provided by this Act, all interim notes, even though they may not then have matured, shall be paid, both principal and interest to date of payment, from the funds derived from the sale of revenue bonds for the permanent financing and such interim notes shall be surrendered and canceled.

2. The Authority, in order further to secure the

payment of the interim notes, is, in addition to the foregoing, authorized and empowered to make any other or additional covenants, terms and conditions not inconsistent with the provisions of subparagraph (a) of this Section, and do any and all acts and things as may be necessary or convenient or desirable in order to secure payment of its interim notes, or in the discretion of the Authority, as will tend to make the interim notes more acceptable to lenders, notwithstanding that the covenants, acts or things may not be enumerated herein; however, nothing contained in this subparagraph shall authorize the Authority to secure the payment of the interim notes out of property or facilities, other than the facilities acquired with the proceeds of the interim notes, and any net income and revenue derived from the facilities and the proceeds of revenue bonds as hereinabove provided.

(e) Convey property, without charge, to the State or to the appropriate corporate agency of the State or to any public community college district board if and when all debts which have been secured by the income from such property have been paid.
(f) Enter into contracts regarding any matter connected with any corporate purpose within the objects and purposes of this Act.
(g) Employ agents and employees necessary to carry out the duties and purposes of the Authority.
(h) Adopt all necessary by-laws, rules and regulations for the conduct of the business and affairs of the Authority, and for the management and use of facilities and sites acquired under the powers granted by this Act.
(i) Have and use a common seal and alter the same at pleasure.
The Interim notes shall constitute State debt of the State of Illinois within the meaning of any of the provisions of the Constitution and statutes of the State of Illinois.
No member, officer, agent or employee of the Authority, nor any other person who executes interim notes, shall be liable personally by reason of the issuance thereof.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 94-1055, eff. 1-1-07; 94-1105, eff. 6-1-07; 95-876, eff. 8-21-08.)

(20 ILCS 3110/5.1) (from Ch. 127, par. 213.5-1)
Sec. 5.1. Nothing contained in this Act shall be construed as limiting or restricting the power of a lessee, under paragraph (b) of Section 5, to dedicate as a nature preserve, as provided in the "Illinois Natural Areas Preservation Act", as now or hereafter amended, its interest in the land leased by such lessee from the Illinois Building Authority. However, any such dedication shall always be, and the instrument of dedication shall provide that it is, subject and subordinate to the prior rights of the Illinois Building Authority under any lease in which it is lessor and all extensions of such lease, and no such dedication shall operate to diminish or otherwise modify the obligations of the lessee under any such lease, or any extension thereof, and shall be of no effect if the lessee defaults in the performance of any of its obligations under the terms of such lease.
(Source: P.A. 82-445.)

(20 ILCS 3110/5.2)
Sec. 5.2. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(20 ILCS 3110/6) (from Ch. 127, par. 213.6)
Sec. 6. Bonds. (a) Interest. All such bonds shall mature within 40 years from date, and shall bear interest at not more than the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, and may be sold by the Authority in such manner as they may deem to be in the best public interest. Such bonds shall be sold at such price that the interest cost of the proceeds therefor will not exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, computed according to standard tables of bond values.
(b) From what source payable. Such bonds shall be payable solely and only from (1) revenues to be derived from the operation of any such facilities acquired, constructed, completed, remodeled or equipped in whole or in part with the proceeds of such bonds; and (2) income to be derived from rental leases to State Departments, boards, commissions or other agencies, or from leases to others as provided above.
(c) Execution and registration of bonds. Such bonds shall be executed by such officers of the Authority as shall be designated by the Authority, and shall be registered by the Auditor of Public Accounts or the Comptroller as his successor of the State of Illinois. Any bonds bearing the signature of officers in office at the date of signing thereof shall be valid and binding for all purposes, notwithstanding that before delivery thereof any or all such persons whose signatures appear thereon shall have ceased to be such officers.
(d) Provisions contained in bond. Each such bond shall state upon its face that it is payable solely from revenues derived from the operation of facilities acquired, constructed, completed, remodeled or equipped in whole or in part with the proceeds of the sale of such bonds, including income to be derived from rental leases as provided above. Each bond shall state upon its face that it does constitute State debt of the State of Illinois within the meaning of the provisions of the Constitution and statutes of the State of Illinois.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-4.)

(20 ILCS 3110/7) (from Ch. 127, par. 213.7)
Sec. 7. Charges.
The charges, fees or rentals established by the Authority for the use of any facilities acquired, constructed, completed, remodeled or equipped in whole or in part with the proceeds of the bonds issued as provided in this Act shall be sufficient at all times to pay the principal of and interest on the bonds and a proportion of the administrative expenses of the Authority as provided for by each lease, and such reserves as may be provided in the resolutions of issuance.
(Source: Laws 1967, p. 2932.)

(20 ILCS 3110/8) (from Ch. 127, par. 213.8)
Sec. 8. The Public Building Fund.
The gross total income from (1) the sale of bonds, (2) charges, fees or rentals, and (3) all other revenue derived from any project undertaken pursuant to this Act shall be paid to the Treasurer of the State of Illinois. Said income shall be held by him in trust for the purposes of this Act, in a special fund known as "The Public Building Fund." The State Treasurer shall be ex officio custodian of such fund.
Disbursements shall be made from such fund upon the order of the Authority.
(Source: Laws 1961, p. 3383.)

(20 ILCS 3110/9) (from Ch. 127, par. 213.9)
Sec. 9. Limitation on disbursements. The Authority shall keep account of the gross total income derived from each separate project or any combination thereof undertaken pursuant to this Act. Disbursements from a given account in The Public Building Fund shall be ordered by the Authority only for the payment of (1) the principal of and interest on the bonds issued for each project, or combination thereof, and (2) any other purposes set forth in the resolution authorizing the issuance of such bonds.
An accurate record shall be kept of the rental payments under each lease entered into by the Authority and any officer, department, board, commission or other agency of the State of Illinois, the Director of the Department of Central Management Services, the Board of Trustees of the University of Illinois, the Board of Trustees of Southern Illinois University, the Board of Trustees of Chicago State University, the Board of Trustees of Eastern Illinois University, the Board of Trustees of Governors State University, the Board of Trustees of Illinois State University, the Board of Trustees of Northeastern Illinois University, the Board of Trustees of Northern Illinois University, the Board of Trustees of Western Illinois University, or any public community college district board, and when the rentals applicable to each project or facility, or any combination thereof, constructed, completed, remodeled, maintained and equipped, have been paid in (1) amounts sufficient to amortize and pay the principal of and interest upon the total principal amount of bonds of the Authority issued to pay the cost of each project or facility, including maintenance and operation expenses and that proportion of the administrative expense of the Authority as provided for by each lease, or (2) amounts which when invested in direct obligations of the United States of America are, together with earnings thereon, sufficient to amortize and pay the principal of and interest upon the total principal amount of bonds of the Authority issued to pay the cost of each project or facility, including maintenance and operation expenses and that proportion of the administrative expense of the Authority as provided for by each lease, the property shall be conveyed without charge to the lessee.
(Source: P.A. 94-1105, eff. 6-1-07.)

(20 ILCS 3110/10) (from Ch. 127, par. 213.10)
Sec. 10. Annual audit.
The Building Authority shall cause an audit of the accounts of the Authority to be made annually by an accountant or accountants authorized to practice accounting under the laws of this State.
(Source: Laws 1961, p. 3383.)

(20 ILCS 3110/11) (from Ch. 127, par. 213.11)
Sec. 11. Enforcement of obligations. The provisions of this Act and of any resolution or proceeding authorizing the issuance of bonds shall constitute a contract with the holders of such bonds. The provisions thereof shall be enforceable by mandamus, injunction or other civil action or proceeding in any court of competent jurisdiction to enforce and compel the performance of any duties required by this Act or any resolution or proceeding authorizing the issuance of such bonds, including the establishment of sufficient charges, fees or rentals and the application of the income from a project under this Act, as provided above.
(Source: P.A. 83-345.)

(20 ILCS 3110/13) (from Ch. 127, par. 213.13)
Sec. 13. All property owned by the Authority is exempt from taxation.
(Source: Laws 1961, p. 3383.)

(20 ILCS 3110/13.1) (from Ch. 127, par. 213.13-1)
Sec. 13.1. No project may be carried out by the Authority unless commenced before July 1 of the third year following the year in which the project was authorized by the General Assembly. For the purposes of this Section, a project is commenced when the contract or contracts therefor have been let or revenue bonds issued thereon. Nothing in this Section prevents the re-authorization of such a project by the General Assembly.
(Source: Laws 1967, p. 1085.)

(20 ILCS 3110/14) (from Ch. 127, par. 213.14)
Sec. 14. Separability clause.
If any clause or other portion of this Act shall be held invalid, that decision shall not affect the validity of the remaining portions of this Act. It is hereby declared that all such remaining portions of this Act are severable, and that the General Assembly would have enacted such remaining portions if the portions that may be so held to be invalid had not been included in this Act.
(Source: Laws 1961, p. 3383.)



20 ILCS 3115/ - Building Authority Bond Investment Act.

(20 ILCS 3115/1) (from Ch. 127, par. 213.15)
Sec. 1. Counties, cities, villages, incorporated towns, and other municipal corporations, political subdivisions and public bodies, and public officers of any thereof, all banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies, insurance companies and associations, and all executors, administrators, guardians, trustees and other fiduciaries may legally invest any sinking funds, moneys, or other funds belonging to them or within their control in any bonds issued pursuant to "An Act to create the Illinois Building Authority and to define its powers and duties," approved August 15, 1961.
(Source: Laws 1963, p. 2067.)

(20 ILCS 3115/2) (from Ch. 127, par. 213.16)
Sec. 2. Nothing in this Act shall be construed as relieving any officer, person, firm or corporation from any duty of using reasonable care in selecting investments.
(Source: Laws 1963, p. 2067.)

(20 ILCS 3115/3) (from Ch. 127, par. 213.17)
Sec. 3. Short title. This Act may be cited as the Building Authority Bond Investment Act.
(Source: P.A. 86-1324.)



20 ILCS 3120/ - Asbestos Abatement Authority Act.

(20 ILCS 3120/0.01) (from Ch. 127, par. 3500)
Sec. 0.01. Short title. This Act may be cited as the Asbestos Abatement Authority Act.
(Source: P.A. 86-1324.)

(20 ILCS 3120/1) (from Ch. 127, par. 3501)
Sec. 1. Definitions. As used in this Act: (a) "State entity" means the State of Illinois and all of its agencies, State universities and colleges, and all corporate outgrowths thereof.
(b) "State governmental building" means a structure owned by a State entity.
(Source: P.A. 85-585.)

(20 ILCS 3120/2) (from Ch. 127, par. 3502)
Sec. 2. Capital Development Board; transfer of functions. The Illinois Asbestos Abatement Authority heretofore created by this Act is abolished; the appointments of the non-voting members theretofore advising and assisting that former Authority pursuant to the provisions of this Act are hereby terminated; and the Capital Development Board shall succeed to, assume and exercise all rights, powers, duties and responsibilities held and performed by the former Illinois Asbestos Abatement Authority under this Act, and under the rules and regulations promulgated thereunder, prior to the abolition of that Authority by this amendatory Act of 1991. All books, records, documents and pending business in any way pertaining to the former Illinois Asbestos Abatement Authority (excluding all investigations and legal proceedings heretofore or hereafter initiated pursuant to Section 4 of this Act, which shall remain under the supervision and direction of the Attorney General as provided in that Section) are transferred to the Capital Development Board; provided that any rights or obligations of any person under any contract made by, or under any rules or regulations promulgated by, such former Authority shall be unaffected thereby. No rules or regulations promulgated by the former Illinois Asbestos Abatement Authority pursuant to an exercise of any right, power, duty or responsibility assumed by or transferred to the Capital Development Board shall be affected by this amendatory Act of 1991, and all such rules and regulations shall become those of the Capital Development Board until such time as they are amended or repealed by the Capital Development Board in accordance with law.
(Source: P.A. 87-14.)

(20 ILCS 3120/3) (from Ch. 127, par. 3503)
Sec. 3. Responsibilities of the Capital Development Board. The Capital Development Board shall develop and implement a program for the identification and abatement of asbestos in all State governmental buildings and shall adopt rules and regulations consistent with this purpose. The Capital Development Board shall exercise its best efforts to assist the Attorney General in the exercise of the duties under Section 4 of this Act.
(Source: P.A. 87-14.)

(20 ILCS 3120/4) (from Ch. 127, par. 3504)
Sec. 4. Environmental Enforcement-Asbestos Litigation Division. There is created within the office of the Attorney General an Environmental Enforcement-Asbestos Litigation Division. The Division, under the supervision and the direction of the Attorney General, shall enforce laws, rules, and regulations that protect the State's environment and shall investigate and initiate legal proceedings necessary to ensure maximum recovery of asbestos abatement costs for all State entities of this State. All asbestos abatement costs recovered by the Division, including any award of damages, penalties, and attorney's fees, shall be deposited in the Asbestos Abatement Fund in the State Treasury.
(Source: P.A. 93-932, eff. 8-12-04.)

(20 ILCS 3120/5) (from Ch. 127, par. 3505)
Sec. 5. Asbestos Abatement Fund. There is created in the State Treasury the Asbestos Abatement Fund into which shall be deposited all grants, gifts, attorney's fees and recoveries received for the purpose of asbestos abatement in the State governmental buildings. Such funds shall be expended pursuant to appropriations made by the General Assembly to the Capital Development Board for asbestos surveys and abatement purposes and to the Attorney General for the operations of the Environmental Enforcement-Asbestos Litigation Division.
(Source: P.A. 93-932, eff. 8-12-04.)



20 ILCS 3125/ - Energy Efficient Building Act.

(20 ILCS 3125/1)
Sec. 1. Short title. This Act may be cited as the Energy Efficient Building Act.
(Source: P.A. 96-778, eff. 8-28-09.)

(20 ILCS 3125/5)
Sec. 5. Findings.
(a) The legislature finds that an effective energy efficient building code is essential to:
(1) reduce the air pollutant emissions from energy

consumption that are affecting the health of residents of this State;

(2) moderate future peak electric power demand;
(3) assure the reliability of the electrical grid and

an adequate supply of heating oil and natural gas; and

(4) control energy costs for residents and businesses

in this State.

(b) The legislature further finds that this State has a number of different climate types, all of which require energy for both cooling and heating, and that there are many cost-effective measures that can reduce peak energy use and reduce cooling, heating, lighting, and other energy costs in buildings.
(Source: P.A. 96-778, eff. 8-28-09.)

(20 ILCS 3125/10)
Sec. 10. Definitions.
"Board" means the Capital Development Board.
"Building" includes both residential buildings and commercial buildings.
"Code" means the latest published edition of the International Code Council's International Energy Conservation Code as adopted by the Board, excluding published supplements but including the amendments and adaptations to the Code that are made by the Board.
"Commercial building" means any building except a building that is a residential building, as defined in this Section.
"Department" means the Department of Commerce and Economic Opportunity.
"Municipality" means any city, village, or incorporated town.
"Residential building" means (i) a detached one-family or 2-family dwelling or (ii) any building that is 3 stories or less in height above grade that contains multiple dwelling units, in which the occupants reside on a primarily permanent basis, such as a townhouse, a row house, an apartment house, a convent, a monastery, a rectory, a fraternity or sorority house, a dormitory, and a rooming house; provided, however, that when applied to a building located within the boundaries of a municipality having a population of 1,000,000 or more, the term "residential building" means a building containing one or more dwelling units, not exceeding 4 stories above grade, where occupants are primarily permanent.
(Source: P.A. 96-778, eff. 8-28-09; 97-1033, eff. 8-17-12.)

(20 ILCS 3125/15)
Sec. 15. Energy Efficient Building Code. The Board, in consultation with the Department, shall adopt the Code as minimum requirements for commercial buildings, applying to the construction of, renovations to, and additions to all commercial buildings in the State. The Board, in consultation with the Department, shall also adopt the Code as the minimum and maximum requirements for residential buildings, applying to the construction of all residential buildings in the State, except as provided for in Section 45 of this Act. The Board may appropriately adapt the International Energy Conservation Code to apply to the particular economy, population distribution, geography, and climate of the State and construction therein, consistent with the public policy objectives of this Act.
(Source: P.A. 96-778, eff. 8-28-09.)

(20 ILCS 3125/20)
Sec. 20. Applicability.
(a) The Board shall review and adopt the Code within one year after its publication. The Code shall take effect within 6 months after it is adopted by the Board, except that, beginning January 1, 2012, the Code adopted in 2012 shall take effect on January 1, 2013, and shall apply to any new building or structure in this State for which a building permit application is received by a municipality or county, except as otherwise provided by this Act. In the case of any addition, alteration, renovation, or repair to an existing commercial structure, the Code adopted under this Act applies only to the portions of that structure that are being added, altered, renovated, or repaired. The changes made to this Section by this amendatory Act of the 97th General Assembly shall in no way invalidate or otherwise affect contracts entered into on or before the effective date of this amendatory Act of the 97th General Assembly.
(b) The following buildings shall be exempt from the Code:
(1) Buildings otherwise exempt from the provisions of

a locally adopted building code and buildings that do not contain a conditioned space.

(2) Buildings that do not use either electricity or

fossil fuel for comfort conditioning. For purposes of determining whether this exemption applies, a building will be presumed to be heated by electricity, even in the absence of equipment used for electric comfort heating, whenever the building is provided with electrical service in excess of 100 amps, unless the code enforcement official determines that this electrical service is necessary for purposes other than providing electric comfort heating.

(3) Historic buildings. This exemption shall apply

to those buildings that are listed on the National Register of Historic Places or the Illinois Register of Historic Places, and to those buildings that have been designated as historically significant by a local governing body that is authorized to make such designations.

(4) (Blank).
(5) Other buildings specified as exempt by the

International Energy Conservation Code.

(c) Additions, alterations, renovations, or repairs to an existing building, building system, or portion thereof shall conform to the provisions of the Code as they relate to new construction without requiring the unaltered portion of the existing building or building system to comply with the Code. The following need not comply with the Code, provided that the energy use of the building is not increased: (i) storm windows installed over existing fenestration, (ii) glass-only replacements in an existing sash and frame, (iii) existing ceiling, wall, or floor cavities exposed during construction, provided that these cavities are filled with insulation, and (iv) construction where the existing roof, wall, or floor is not exposed.
(d) A unit of local government that does not regulate energy efficient building standards is not required to adopt, enforce, or administer the Code; however, any energy efficient building standards adopted by a unit of local government must comply with this Act. If a unit of local government does not regulate energy efficient building standards, any construction, renovation, or addition to buildings or structures is subject to the provisions contained in this Act.
(Source: P.A. 96-778, eff. 8-28-09; 97-1033, eff. 8-17-12.)

(20 ILCS 3125/25)
Sec. 25. Technical assistance.
(a) The Department shall make available to builders, designers, engineers, and architects implementation materials and training to explain the requirements of the Code and describe methods of compliance acceptable to Code Enforcement Officials.
(b) The materials shall include software tools, simplified prescriptive options, and other materials as appropriate. The simplified materials shall be designed for projects in which a design professional may not be involved.
(c) The Department shall provide local jurisdictions with technical assistance concerning implementation and enforcement of the Code.
(Source: P.A. 97-1033, eff. 8-17-12.)

(20 ILCS 3125/30)
Sec. 30. Enforcement. The Board, in consultation with the Department, shall determine procedures for compliance with the Code. These procedures may include but need not be limited to certification by a national, State, or local accredited energy conservation program or inspections from private Code-certified inspectors using the Code.
(Source: P.A. 93-936, eff. 8-13-04.)

(20 ILCS 3125/35)
Sec. 35. Rules. The Board may adopt any rules that are necessary for the furtherance of this Act.
(Source: P.A. 93-936, eff. 8-13-04.)

(20 ILCS 3125/40)
Sec. 40. Input from interested parties. When developing Code adaptations, rules, and procedures for compliance with the Code, the Capital Development Board shall seek input from representatives from the building trades, design professionals, construction professionals, code administrators, and other interested entities affected.
(Source: P.A. 99-639, eff. 7-28-16.)

(20 ILCS 3125/45)
Sec. 45. Home rule.
(a) No unit of local government, including any home rule unit, may regulate energy efficient building standards for commercial buildings in a manner that is less stringent than the provisions contained in this Act.
(b) No unit of local government, including any home rule unit, may regulate energy efficient building standards for residential buildings in a manner that is either less or more stringent than the standards established pursuant to this Act; provided, however, that the following entities may regulate energy efficient building standards for residential buildings in a manner that is more stringent than the provisions contained in this Act: (i) a unit of local government, including a home rule unit, that has, on or before May 15, 2009, adopted or incorporated by reference energy efficient building standards for residential buildings that are equivalent to or more stringent than the 2006 International Energy Conservation Code, (ii) a unit of local government, including a home rule unit, that has, on or before May 15, 2009, provided to the Capital Development Board, as required by Section 10.18 of the Capital Development Board Act, an identification of an energy efficient building code or amendment that is equivalent to or more stringent than the 2006 International Energy Conservation Code, and (iii) a municipality with a population of 1,000,000 or more.
(c) No unit of local government, including any home rule unit or unit of local government that is subject to State regulation under the Code as provided in Section 15 of this Act, may hereafter enact any annexation ordinance or resolution, or require or enter into any annexation agreement, that imposes energy efficient building standards for residential buildings that are either less or more stringent than the energy efficiency standards in effect, at the time of construction, throughout the unit of local government.
(d) This Section is a denial and limitation of home rule powers and functions under subsection (i) of Section 6 of Article VII of the Illinois Constitution on the concurrent exercise by home rule units of powers and functions exercised by the State. Nothing in this Section, however, prevents a unit of local government from adopting an energy efficiency code or standards for commercial buildings that are more stringent than the Code under this Act.
(Source: P.A. 99-639, eff. 7-28-16.)

(20 ILCS 3125/50)
Sec. 50. Prohibition on grants. No member of an advisory council created as a result of this Act may receive State grants for teaching or administering continuing education concerning any recommendation or rule proposed by the advisory council.
(Source: P.A. 100-263, eff. 8-22-17.)

(20 ILCS 3125/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 93-936, eff. 8-13-04.)



20 ILCS 3130/ - Green Buildings Act.

(20 ILCS 3130/1)
Sec. 1. Short title. This Act may be cited as the Green Buildings Act.
(Source: P.A. 96-73, eff. 7-24-09.)

(20 ILCS 3130/5)
Sec. 5. Findings. The General Assembly finds that an efficient green building plan is essential to:
(1) reduce the increasing costs of energy for

public buildings and reduce the State's overall energy usage;

(2) preserve the environment and make State

buildings better for those who work and study in them, as well as the area around them; and

(3) cut pollution, moderate peak energy demand,

better assure the reliability of energy studies, and stabilize energy costs.

(Source: P.A. 96-73, eff. 7-24-09.)

(20 ILCS 3130/10)
Sec. 10. Definitions. In this Act:
"Board" means the Capital Development Board.
"USGBC" means the United States Green Building Council.
"LEED" means the USGBC Leadership in Energy and Environmental Design green building rating standard.
"GBI" means The Green Building Initiative.
"Green Globes" means the GBI green building construction model.
"Major renovation" means a project with a construction budget that equals 40% or more of the building's current replacement cost.
(Source: P.A. 96-73, eff. 7-24-09.)

(20 ILCS 3130/15)
Sec. 15. Green Buildings Standards.
(a) All new State-funded building construction and major renovations of existing State-owned facilities are required to seek LEED, Green Globes, or equivalent certification.
(b) All construction and major renovation projects, regardless of size, must achieve the highest level of certification practical within the project budget.
(1) New buildings and major renovations of less than

10,000 square feet must meet the highest standard of the Leadership in Energy and Environmental Design's rating system for new commercial construction and major renovation projects, as established by the United States Green Building Council, or an equivalent standard, including, but not limited to, the Green Building Initiative's Green Globes USA design program. USGBC LEED, GBI Green Globes, or the equivalent certification is not required.

(2) New buildings and major renovations of 10,000

square feet or more must achieve the silver building rating of the Leadership in Energy and Environmental Design's rating system for new commercial construction and major renovation projects, as established by the United States Green Building Council, or an equivalent standard, including, but not limited to, a two-globe rating in the Green Globes USA design program. USGBC LEED, GBI Green Globes, or the equivalent certification is required.

(c) Exemptions to these standards are buildings that are not "comfort" conditioned as determined by the Board. However, the project design team must document and incorporate all appropriate sustainable building methods, strategies, and technologies in the final design.
(d) State agencies and the project design team may apply to the Board for a waiver from these standards.
(e) Waivers shall be granted by the Board or an appropriate agency when the applicant can demonstrate and document:
(1) An unreasonable financial burden, taking into

account the operating and construction costs over the life of the building and the total cost of ownership of the building.

(2) An unreasonable impediment to construction.
(3) The standards would impair the principal function

of the building.

(4) The standards would compromise the historic

nature of the structure.

Documentation on the submittal must include at a minimum:
(1) Life cycle cost analysis.
(2) Energy modeling.
The design team must provide the documentation for the new project to confirm that LEED, Green Globes, or the equivalent construction standards have been followed.
(f) In addition to any required LEED, Green Globes, or the equivalent criteria, the Board shall require that all projects referenced in subsection (a) implement at least one LEED alternative transportation criterion for public transportation or bicycle access.
(g) The green building standards contained in this Act shall be analyzed and evaluated by the Board 5 years after the effective date of this Act or upon the completion of 10 Board green projects, whichever comes first.
(Source: P.A. 96-73, eff. 7-24-09.)

(20 ILCS 3130/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 96-73, eff. 7-24-09.)



20 ILCS 3305/ - Illinois Emergency Management Agency Act.

(20 ILCS 3305/1) (from Ch. 127, par. 1051)
Sec. 1. Short Title. This Act may be cited as the Illinois Emergency Management Agency Act.
(Source: P.A. 87-168.)

(20 ILCS 3305/2) (from Ch. 127, par. 1052)
Sec. 2. Policy and Purposes.
(a) Because of the possibility of the occurrence of disasters of unprecedented size and destructiveness resulting from the explosion in this or in neighboring states of atomic or other means from without or by means of sabotage or other disloyal actions within, or from fire, flood, earthquake, telecommunications failure, or other natural or technological causes, and in order to insure that this State will be prepared to and will adequately deal with any disasters, preserve the lives and property of the people of this State and protect the public peace, health, and safety in the event of a disaster, it is found and declared to be necessary:
(1) To create an Illinois Emergency Management Agency

and to authorize emergency management programs within the political subdivisions of the State.

(2) To confer upon the Governor and upon the

principal executive officer of the political subdivisions of the State the powers provided herein.

(3) To provide for the rendering of mutual aid among

the political subdivisions and taxing districts of the State and with other states and with respect to the carrying out of an emergency management program.

(b) It is further declared to be the purpose of this Act and the policy of the State that all emergency management programs of this State be coordinated to the maximum extent with the comparable programs of the federal government, including its various departments and agencies, of other states and localities and private agencies of every type, to the end that the most effective preparation and use may be made of the nation's resources and facilities for dealing with any disaster that may occur.
(Source: P.A. 87-168; 88-606, eff. 1-1-95.)

(20 ILCS 3305/3) (from Ch. 127, par. 1053)
Sec. 3. Limitations. Nothing in this Act shall be construed to:
(a) Interfere with the course or conduct of a labor dispute, except that actions otherwise authorized by this Act or other laws may be taken when necessary to mitigate imminent or existing danger to public health or safety;
(b) Interfere with dissemination of news or comment of public affairs; but any communications facility or organization (including but not limited to radio and television stations, wire services, and newspapers) may be requested to transmit or print public service messages furnishing information or instructions in connection with a disaster;
(c) Affect the jurisdiction or responsibilities of police forces, fire fighting forces, units of the armed forces of the United States, or of any personnel thereof, when on active duty; but State and political subdivision emergency operations plans shall place reliance upon the forces available for performance of functions related to emergency management;
(d) Limit, modify, or abridge the authority of the Governor to proclaim martial law or exercise any other powers vested in the Governor under the constitution, statutes, or common law of this State, independent of or in conjunction with any provisions of this Act; limit any home rule unit; or prohibit any contract or association pursuant to Article VII, Section 10 of the Illinois Constitution.
(Source: P.A. 92-73, eff. 1-1-02.)

(20 ILCS 3305/4) (from Ch. 127, par. 1054)
Sec. 4. Definitions. As used in this Act, unless the context clearly indicates otherwise, the following words and terms have the meanings ascribed to them in this Section:
"Coordinator" means the staff assistant to the principal executive officer of a political subdivision with the duty of coordinating the emergency management programs of that political subdivision.
"Disaster" means an occurrence or threat of widespread or severe damage, injury or loss of life or property resulting from any natural or technological cause, including but not limited to fire, flood, earthquake, wind, storm, hazardous materials spill or other water contamination requiring emergency action to avert danger or damage, epidemic, air contamination, blight, extended periods of severe and inclement weather, drought, infestation, critical shortages of essential fuels and energy, explosion, riot, hostile military or paramilitary action, public health emergencies, or acts of domestic terrorism.
"Emergency Management" means the efforts of the State and the political subdivisions to develop, plan, analyze, conduct, provide, implement and maintain programs for disaster mitigation, preparedness, response and recovery.
"Emergency Services and Disaster Agency" means the agency by this name, by the name Emergency Management Agency, or by any other name that is established by ordinance within a political subdivision to coordinate the emergency management program within that political subdivision and with private organizations, other political subdivisions, the State and federal governments.
"Emergency Operations Plan" means the written plan of the State and political subdivisions describing the organization, mission, and functions of the government and supporting services for responding to and recovering from disasters and shall include plans that take into account the needs of those individuals with household pets and service animals following a major disaster or emergency.
"Emergency Services" means the coordination of functions by the State and its political subdivision, other than functions for which military forces are primarily responsible, as may be necessary or proper to prevent, minimize, repair, and alleviate injury and damage resulting from any natural or technological causes. These functions include, without limitation, fire fighting services, police services, emergency aviation services, medical and health services, HazMat and technical rescue teams, rescue, engineering, warning services, communications, radiological, chemical and other special weapons defense, evacuation of persons from stricken or threatened areas, emergency assigned functions of plant protection, temporary restoration of public utility services and other functions related to civilian protection, together with all other activities necessary or incidental to protecting life or property.
"Exercise" means a planned event realistically simulating a disaster, conducted for the purpose of evaluating the political subdivision's coordinated emergency management capabilities, including, but not limited to, testing the emergency operations plan.
"HazMat team" means a career or volunteer mobile support team that has been authorized by a unit of local government to respond to hazardous materials emergencies and that is primarily designed for emergency response to chemical or biological terrorism, radiological emergencies, hazardous material spills, releases, or fires, or other contamination events.
"Illinois Emergency Management Agency" means the agency established by this Act within the executive branch of State Government responsible for coordination of the overall emergency management program of the State and with private organizations, political subdivisions, and the federal government. Illinois Emergency Management Agency also means the State Emergency Response Commission responsible for the implementation of Title III of the Superfund Amendments and Reauthorization Act of 1986.
"Mobile Support Team" means a group of individuals designated as a team by the Governor or Director to train prior to and to be dispatched, if the Governor or the Director so determines, to aid and reinforce the State and political subdivision emergency management efforts in response to a disaster.
"Municipality" means any city, village, and incorporated town.
"Political Subdivision" means any county, city, village, or incorporated town or township if the township is in a county having a population of more than 2,000,000.
"Principal Executive Officer" means chair of the county board, supervisor of a township if the township is in a county having a population of more than 2,000,000, mayor of a city or incorporated town, president of a village, or in their absence or disability, the interim successor as established under Section 7 of the Emergency Interim Executive Succession Act.
"Public health emergency" means an occurrence or imminent threat of an illness or health condition that:
(a) is believed to be caused by any of the following:
(i) bioterrorism;
(ii) the appearance of a novel or previously

controlled or eradicated infectious agent or biological toxin;

(iii) a natural disaster;
(iv) a chemical attack or accidental release; or
(v) a nuclear attack or accident; and
(b) poses a high probability of any of the following

harms:

(i) a large number of deaths in the affected

population;

(ii) a large number of serious or long-term

disabilities in the affected population; or

(iii) widespread exposure to an infectious or

toxic agent that poses a significant risk of substantial future harm to a large number of people in the affected population.

"Technical rescue team" means a career or volunteer mobile support team that has been authorized by a unit of local government to respond to building collapse, high angle rescue, and other specialized rescue emergencies and that is primarily designated for emergency response to technical rescue events.
(Source: P.A. 93-249, eff. 7-22-03; 94-334, eff. 1-1-06; 94-1081, eff. 6-1-07.)

(20 ILCS 3305/5) (from Ch. 127, par. 1055)
(Text of Section from P.A. 100-444)
Sec. 5. Illinois Emergency Management Agency.
(a) There is created within the executive branch of the State Government an Illinois Emergency Management Agency and a Director of the Illinois Emergency Management Agency, herein called the "Director" who shall be the head thereof. The Director shall be appointed by the Governor, with the advice and consent of the Senate, and shall serve for a term of 2 years beginning on the third Monday in January of the odd-numbered year, and until a successor is appointed and has qualified; except that the term of the first Director appointed under this Act shall expire on the third Monday in January, 1989. The Director shall not hold any other remunerative public office. The Director shall receive an annual salary as set by the Compensation Review Board.
(b) The Illinois Emergency Management Agency shall obtain, under the provisions of the Personnel Code, technical, clerical, stenographic and other administrative personnel, and may make expenditures within the appropriation therefor as may be necessary to carry out the purpose of this Act. The agency created by this Act is intended to be a successor to the agency created under the Illinois Emergency Services and Disaster Agency Act of 1975 and the personnel, equipment, records, and appropriations of that agency are transferred to the successor agency as of the effective date of this Act.
(c) The Director, subject to the direction and control of the Governor, shall be the executive head of the Illinois Emergency Management Agency and the State Emergency Response Commission and shall be responsible under the direction of the Governor, for carrying out the program for emergency management of this State. The Director shall also maintain liaison and cooperate with the emergency management organizations of this State and other states and of the federal government.
(d) The Illinois Emergency Management Agency shall take an integral part in the development and revision of political subdivision emergency operations plans prepared under paragraph (f) of Section 10. To this end it shall employ or otherwise secure the services of professional and technical personnel capable of providing expert assistance to the emergency services and disaster agencies. These personnel shall consult with emergency services and disaster agencies on a regular basis and shall make field examinations of the areas, circumstances, and conditions that particular political subdivision emergency operations plans are intended to apply.
(e) The Illinois Emergency Management Agency and political subdivisions shall be encouraged to form an emergency management advisory committee composed of private and public personnel representing the emergency management phases of mitigation, preparedness, response, and recovery. The Local Emergency Planning Committee, as created under the Illinois Emergency Planning and Community Right to Know Act, shall serve as an advisory committee to the emergency services and disaster agency or agencies serving within the boundaries of that Local Emergency Planning Committee planning district for:
(1) the development of emergency operations plan

provisions for hazardous chemical emergencies; and

(2) the assessment of emergency response capabilities

related to hazardous chemical emergencies.

(f) The Illinois Emergency Management Agency shall:
(1) Coordinate the overall emergency management

program of the State.

(2) Cooperate with local governments, the federal

government and any public or private agency or entity in achieving any purpose of this Act and in implementing emergency management programs for mitigation, preparedness, response, and recovery.

(2.5) Develop a comprehensive emergency preparedness

and response plan for any nuclear accident in accordance with Section 65 of the Department of Nuclear Safety Law of 2004 (20 ILCS 3310) and in development of the Illinois Nuclear Safety Preparedness program in accordance with Section 8 of the Illinois Nuclear Safety Preparedness Act.

(2.6) Coordinate with the Department of Public Health

with respect to planning for and responding to public health emergencies.

(3) Prepare, for issuance by the Governor, executive

orders, proclamations, and regulations as necessary or appropriate in coping with disasters.

(4) Promulgate rules and requirements for political

subdivision emergency operations plans that are not inconsistent with and are at least as stringent as applicable federal laws and regulations.

(5) Review and approve, in accordance with Illinois

Emergency Management Agency rules, emergency operations plans for those political subdivisions required to have an emergency services and disaster agency pursuant to this Act.

(5.5) Promulgate rules and requirements for the

political subdivision emergency management exercises, including, but not limited to, exercises of the emergency operations plans.

(5.10) Review, evaluate, and approve, in accordance

with Illinois Emergency Management Agency rules, political subdivision emergency management exercises for those political subdivisions required to have an emergency services and disaster agency pursuant to this Act.

(6) Determine requirements of the State and its

political subdivisions for food, clothing, and other necessities in event of a disaster.

(7) Establish a register of persons with types of

emergency management training and skills in mitigation, preparedness, response, and recovery.

(8) Establish a register of government and private

response resources available for use in a disaster.

(9) Expand the Earthquake Awareness Program and its

efforts to distribute earthquake preparedness materials to schools, political subdivisions, community groups, civic organizations, and the media. Emphasis will be placed on those areas of the State most at risk from an earthquake. Maintain the list of all school districts, hospitals, airports, power plants, including nuclear power plants, lakes, dams, emergency response facilities of all types, and all other major public or private structures which are at the greatest risk of damage from earthquakes under circumstances where the damage would cause subsequent harm to the surrounding communities and residents.

(10) Disseminate all information, completely and

without delay, on water levels for rivers and streams and any other data pertaining to potential flooding supplied by the Division of Water Resources within the Department of Natural Resources to all political subdivisions to the maximum extent possible.

(11) Develop agreements, if feasible, with medical

supply and equipment firms to supply resources as are necessary to respond to an earthquake or any other disaster as defined in this Act. These resources will be made available upon notifying the vendor of the disaster. Payment for the resources will be in accordance with Section 7 of this Act. The Illinois Department of Public Health shall determine which resources will be required and requested.

(11.5) In coordination with the Department of State

Police, develop and implement a community outreach program to promote awareness among the State's parents and children of child abduction prevention and response.

(12) Out of funds appropriated for these purposes,

award capital and non-capital grants to Illinois hospitals or health care facilities located outside of a city with a population in excess of 1,000,000 to be used for purposes that include, but are not limited to, preparing to respond to mass casualties and disasters, maintaining and improving patient safety and quality of care, and protecting the confidentiality of patient information. No single grant for a capital expenditure shall exceed $300,000. No single grant for a non-capital expenditure shall exceed $100,000. In awarding such grants, preference shall be given to hospitals that serve a significant number of Medicaid recipients, but do not qualify for disproportionate share hospital adjustment payments under the Illinois Public Aid Code. To receive such a grant, a hospital or health care facility must provide funding of at least 50% of the cost of the project for which the grant is being requested. In awarding such grants the Illinois Emergency Management Agency shall consider the recommendations of the Illinois Hospital Association.

(13) Do all other things necessary, incidental or

appropriate for the implementation of this Act.

(g) The Illinois Emergency Management Agency is authorized to make grants to various higher education institutions, public K-12 school districts, area vocational centers as designated by the State Board of Education, inter-district special education cooperatives, regional safe schools, and nonpublic K-12 schools for safety and security improvements. For the purpose of this subsection (g), "higher education institution" means a public university, a public community college, or an independent, not-for-profit or for-profit higher education institution located in this State. Grants made under this subsection (g) shall be paid out of moneys appropriated for that purpose from the Build Illinois Bond Fund. The Illinois Emergency Management Agency shall adopt rules to implement this subsection (g). These rules may specify: (i) the manner of applying for grants; (ii) project eligibility requirements; (iii) restrictions on the use of grant moneys; (iv) the manner in which the various higher education institutions must account for the use of grant moneys; and (v) any other provision that the Illinois Emergency Management Agency determines to be necessary or useful for the administration of this subsection (g).
(h) Except as provided in Section 17.5 of this Act, any moneys received by the Agency from donations or sponsorships shall be deposited in the Emergency Planning and Training Fund and used by the Agency, subject to appropriation, to effectuate planning and training activities.
(i) The Illinois Emergency Management Agency may by rule assess and collect reasonable fees for attendance at Agency-sponsored conferences to enable the Agency to carry out the requirements of this Act. Any moneys received under this subsection shall be deposited in the Emergency Planning and Training Fund and used by the Agency, subject to appropriation, for planning and training activities.
(Source: P.A. 100-444, eff. 1-1-18.)

(Text of Section from P.A. 100-508)
Sec. 5. Illinois Emergency Management Agency.
(a) There is created within the executive branch of the State Government an Illinois Emergency Management Agency and a Director of the Illinois Emergency Management Agency, herein called the "Director" who shall be the head thereof. The Director shall be appointed by the Governor, with the advice and consent of the Senate, and shall serve for a term of 2 years beginning on the third Monday in January of the odd-numbered year, and until a successor is appointed and has qualified; except that the term of the first Director appointed under this Act shall expire on the third Monday in January, 1989. The Director shall not hold any other remunerative public office. The Director shall receive an annual salary as set by the Compensation Review Board.
(b) The Illinois Emergency Management Agency shall obtain, under the provisions of the Personnel Code, technical, clerical, stenographic and other administrative personnel, and may make expenditures within the appropriation therefor as may be necessary to carry out the purpose of this Act. The agency created by this Act is intended to be a successor to the agency created under the Illinois Emergency Services and Disaster Agency Act of 1975 and the personnel, equipment, records, and appropriations of that agency are transferred to the successor agency as of the effective date of this Act.
(c) The Director, subject to the direction and control of the Governor, shall be the executive head of the Illinois Emergency Management Agency and the State Emergency Response Commission and shall be responsible under the direction of the Governor, for carrying out the program for emergency management of this State. The Director shall also maintain liaison and cooperate with the emergency management organizations of this State and other states and of the federal government.
(d) The Illinois Emergency Management Agency shall take an integral part in the development and revision of political subdivision emergency operations plans prepared under paragraph (f) of Section 10. To this end it shall employ or otherwise secure the services of professional and technical personnel capable of providing expert assistance to the emergency services and disaster agencies. These personnel shall consult with emergency services and disaster agencies on a regular basis and shall make field examinations of the areas, circumstances, and conditions that particular political subdivision emergency operations plans are intended to apply.
(e) The Illinois Emergency Management Agency and political subdivisions shall be encouraged to form an emergency management advisory committee composed of private and public personnel representing the emergency management phases of mitigation, preparedness, response, and recovery. The Local Emergency Planning Committee, as created under the Illinois Emergency Planning and Community Right to Know Act, shall serve as an advisory committee to the emergency services and disaster agency or agencies serving within the boundaries of that Local Emergency Planning Committee planning district for:
(1) the development of emergency operations plan

provisions for hazardous chemical emergencies; and

(2) the assessment of emergency response capabilities

related to hazardous chemical emergencies.

(f) The Illinois Emergency Management Agency shall:
(1) Coordinate the overall emergency management

program of the State.

(2) Cooperate with local governments, the federal

government and any public or private agency or entity in achieving any purpose of this Act and in implementing emergency management programs for mitigation, preparedness, response, and recovery.

(2.5) Develop a comprehensive emergency preparedness

and response plan for any nuclear accident in accordance with Section 65 of the Department of Nuclear Safety Law of 2004 (20 ILCS 3310) and in development of the Illinois Nuclear Safety Preparedness program in accordance with Section 8 of the Illinois Nuclear Safety Preparedness Act.

(2.6) Coordinate with the Department of Public Health

with respect to planning for and responding to public health emergencies.

(3) Prepare, for issuance by the Governor, executive

orders, proclamations, and regulations as necessary or appropriate in coping with disasters.

(4) Promulgate rules and requirements for political

subdivision emergency operations plans that are not inconsistent with and are at least as stringent as applicable federal laws and regulations.

(5) Review and approve, in accordance with Illinois

Emergency Management Agency rules, emergency operations plans for those political subdivisions required to have an emergency services and disaster agency pursuant to this Act.

(5.5) Promulgate rules and requirements for the

political subdivision emergency management exercises, including, but not limited to, exercises of the emergency operations plans.

(5.10) Review, evaluate, and approve, in accordance

with Illinois Emergency Management Agency rules, political subdivision emergency management exercises for those political subdivisions required to have an emergency services and disaster agency pursuant to this Act.

(6) Determine requirements of the State and its

political subdivisions for food, clothing, and other necessities in event of a disaster.

(7) Establish a register of persons with types of

emergency management training and skills in mitigation, preparedness, response, and recovery.

(8) Establish a register of government and private

response resources available for use in a disaster.

(9) Expand the Earthquake Awareness Program and its

efforts to distribute earthquake preparedness materials to schools, political subdivisions, community groups, civic organizations, and the media. Emphasis will be placed on those areas of the State most at risk from an earthquake. Maintain the list of all school districts, hospitals, airports, power plants, including nuclear power plants, lakes, dams, emergency response facilities of all types, and all other major public or private structures which are at the greatest risk of damage from earthquakes under circumstances where the damage would cause subsequent harm to the surrounding communities and residents.

(10) Disseminate all information, completely and

without delay, on water levels for rivers and streams and any other data pertaining to potential flooding supplied by the Division of Water Resources within the Department of Natural Resources to all political subdivisions to the maximum extent possible.

(11) Develop agreements, if feasible, with medical

supply and equipment firms to supply resources as are necessary to respond to an earthquake or any other disaster as defined in this Act. These resources will be made available upon notifying the vendor of the disaster. Payment for the resources will be in accordance with Section 7 of this Act. The Illinois Department of Public Health shall determine which resources will be required and requested.

(11.5) In coordination with the Department of State

Police, develop and implement a community outreach program to promote awareness among the State's parents and children of child abduction prevention and response.

(12) Out of funds appropriated for these purposes,

award capital and non-capital grants to Illinois hospitals or health care facilities located outside of a city with a population in excess of 1,000,000 to be used for purposes that include, but are not limited to, preparing to respond to mass casualties and disasters, maintaining and improving patient safety and quality of care, and protecting the confidentiality of patient information. No single grant for a capital expenditure shall exceed $300,000. No single grant for a non-capital expenditure shall exceed $100,000. In awarding such grants, preference shall be given to hospitals that serve a significant number of Medicaid recipients, but do not qualify for disproportionate share hospital adjustment payments under the Illinois Public Aid Code. To receive such a grant, a hospital or health care facility must provide funding of at least 50% of the cost of the project for which the grant is being requested. In awarding such grants the Illinois Emergency Management Agency shall consider the recommendations of the Illinois Hospital Association.

(13) Do all other things necessary, incidental or

appropriate for the implementation of this Act.

(g) The Illinois Emergency Management Agency is authorized to make grants to various higher education institutions, public K-12 school districts, area vocational centers as designated by the State Board of Education, inter-district special education cooperatives, regional safe schools, and nonpublic K-12 schools for safety and security improvements. For the purpose of this subsection (g), "higher education institution" means a public university, a public community college, or an independent, not-for-profit or for-profit higher education institution located in this State. Grants made under this subsection (g) shall be paid out of moneys appropriated for that purpose from the Build Illinois Bond Fund. The Illinois Emergency Management Agency shall adopt rules to implement this subsection (g). These rules may specify: (i) the manner of applying for grants; (ii) project eligibility requirements; (iii) restrictions on the use of grant moneys; (iv) the manner in which the various higher education institutions must account for the use of grant moneys; and (v) any other provision that the Illinois Emergency Management Agency determines to be necessary or useful for the administration of this subsection (g).
(g-5) The Illinois Emergency Management Agency is authorized to make grants to not-for-profit organizations which are exempt from federal income taxation under section 501(c)(3) of the Federal Internal Revenue Code for eligible security improvements that assist the organization in preventing, preparing for, or responding to acts of terrorism. The Director shall establish procedures and forms by which applicants may apply for a grant, and procedures for distributing grants to recipients. The procedures shall require each applicant to do the following:
(1) identify and substantiate prior threats or

attacks by a terrorist organization, network, or cell against the not-for-profit organization;

(2) indicate the symbolic or strategic value of one

or more sites that renders the site a possible target of terrorism;

(3) discuss potential consequences to the

organization if the site is damaged, destroyed, or disrupted by a terrorist act;

(4) describe how the grant will be used to

integrate organizational preparedness with broader State and local preparedness efforts;

(5) submit a vulnerability assessment conducted by

experienced security, law enforcement, or military personnel, and a description of how the grant award will be used to address the vulnerabilities identified in the assessment; and

(6) submit any other relevant information as may be

required by the Director.

The Agency is authorized to use funds appropriated for the grant program described in this subsection (g-5) to administer the program.
(h) Except as provided in Section 17.5 of this Act, any moneys received by the Agency from donations or sponsorships shall be deposited in the Emergency Planning and Training Fund and used by the Agency, subject to appropriation, to effectuate planning and training activities.
(Source: P.A. 100-508, eff. 9-15-17.)

(20 ILCS 3305/6) (from Ch. 127, par. 1056)
Sec. 6. Emergency Management Powers of the Governor.
(a) The Governor shall have general direction and control of the Illinois Emergency Management Agency and shall be responsible for the carrying out of the provisions of this Act.
(b) In performing duties under this Act, the Governor is authorized to cooperate with the federal government and with other states in all matters pertaining to emergency management.
(c) In performing duties under this Act, the Governor is further authorized:
(1) To make, amend, and rescind all lawful necessary

orders, rules, and regulations to carry out the provisions of this Act within the limits of the authority conferred upon the Governor.

(2) To cause to be prepared a comprehensive plan and

program for the emergency management of this State, which plan and program shall be integrated into and coordinated with emergency management plans and programs of the federal government and of other states whenever possible and which plan and program may include:

a. Mitigation of injury and damage caused by

disaster.

b. Prompt and effective response to disaster.
c. Emergency relief.
d. Identification of areas particularly

vulnerable to disasters.

e. Recommendations for zoning, building, and

other land-use controls, safety measures for securing permanent structures and other mitigation measures designed to eliminate or reduce disasters or their impact.

f. Assistance to political subdivisions in

designing emergency operations plans.

g. Authorization and procedures for the erection

or other construction of temporary works designed to mitigate danger, damage or loss from flood, or other disaster.

h. Preparation and distribution to the

appropriate State and political subdivision officials of a State catalog of federal, State, and private assistance programs.

i. Organization of State personnel and chains of

command.

j. Coordination of federal, State, and political

subdivision emergency management activities.

k. Other necessary matters.
(3) In accordance with the plan and program for the

emergency management of this State, and out of funds appropriated for these purposes, to procure and preposition supplies, medicines, materials and equipment, to institute training programs and public information programs, and to take all other preparatory steps including the partial or full mobilization of emergency services and disaster agencies in advance of actual disaster to insure the furnishing of adequately trained and equipped forces for disaster response and recovery.

(4) Out of funds appropriated for these purposes, to

make studies and surveys of the industries, resources, and facilities in this State as may be necessary to ascertain the capabilities of the State for emergency management phases of mitigation, preparedness, response, and recovery and to plan for the most efficient emergency use thereof.

(5) On behalf of this State, to negotiate for and

submit to the General Assembly for its approval or rejection reciprocal mutual aid agreements or compacts with other states, either on a statewide or political subdivision basis. The agreements or compacts, shall be limited to the furnishing or exchange of food, clothing, medical or other supplies, engineering and police services; emergency housing and feeding; National and State Guards while under the control of the State; health, medical, and related services; fire fighting, rescue, transportation, communication, and construction services and equipment, provided, however, that if the General Assembly be not in session and the Governor has not proclaimed the existence of a disaster under this Section, then the agreements or compacts shall instead be submitted to an Interim Committee on Emergency Management composed of 5 Senators appointed by the President of the Senate and of 5 Representatives appointed by the Speaker of the House, during the month of June of each odd-numbered year to serve for a 2 year term, beginning July 1 of that year, and until their successors are appointed and qualified, or until termination of their legislative service, whichever first occurs. Vacancies shall be filled by appointment for the unexpired term in the same manner as original appointments. All appointments shall be made in writing and filed with the Secretary of State as a public record. The Committee shall have the power to approve or reject any agreements or compacts for and on behalf of the General Assembly; and, provided further, that an affirmative vote of 2/3 of the members of the Committee shall be necessary for the approval of any agreement or compact.

(Source: P.A. 92-73, eff. 1-1-02.)

(20 ILCS 3305/7) (from Ch. 127, par. 1057)
Sec. 7. Emergency Powers of the Governor.
(a) In the event of a disaster, as defined in Section 4, the Governor may, by proclamation declare that a disaster exists. Upon such proclamation, the Governor shall have and may exercise for a period not to exceed 30 days the following emergency powers; provided, however, that the lapse of the emergency powers shall not, as regards any act or acts occurring or committed within the 30 days period, deprive any person, firm, corporation, political subdivision, or body politic of any right or rights to compensation or reimbursement which he, she, it, or they may have under the provisions of this Act:
(1) To suspend the provisions of any regulatory

statute prescribing procedures for conduct of State business, or the orders, rules and regulations of any State agency, if strict compliance with the provisions of any statute, order, rule, or regulation would in any way prevent, hinder or delay necessary action, including emergency purchases, by the Illinois Emergency Management Agency, in coping with the disaster.

(2) To utilize all available resources of the State

government as reasonably necessary to cope with the disaster and of each political subdivision of the State.

(3) To transfer the direction, personnel or functions

of State departments and agencies or units thereof for the purpose of performing or facilitating disaster response and recovery programs.

(4) On behalf of this State to take possession of,

and to acquire full title or a lesser specified interest in, any personal property as may be necessary to accomplish the objectives set forth in Section 2 of this Act, including: airplanes, automobiles, trucks, trailers, buses, and other vehicles; coal, oils, gasoline, and other fuels and means of propulsion; explosives, materials, equipment, and supplies; animals and livestock; feed and seed; food and provisions for humans and animals; clothing and bedding; and medicines and medical and surgical supplies; and to take possession of and for a limited period occupy and use any real estate necessary to accomplish those objectives; but only upon the undertaking by the State to pay just compensation therefor as in this Act provided, and then only under the following provisions:

a. The Governor, or the person or persons as the

Governor may authorize so to do, may forthwith take possession of property for and on behalf of the State; provided, however, that the Governor or persons shall simultaneously with the taking, deliver to the owner or his or her agent, if the identity of the owner or agency is known or readily ascertainable, a signed statement in writing, that shall include the name and address of the owner, the date and place of the taking, description of the property sufficient to identify it, a statement of interest in the property that is being so taken, and, if possible, a statement in writing, signed by the owner, setting forth the sum that he or she is willing to accept as just compensation for the property or use. Whether or not the owner or agent is known or readily ascertainable, a true copy of the statement shall promptly be filed by the Governor or the person with the Director, who shall keep the docket of the statements. In cases where the sum that the owner is willing to accept as just compensation is less than $1,000, copies of the statements shall also be filed by the Director with, and shall be passed upon by an Emergency Management Claims Commission, consisting of 3 disinterested citizens who shall be appointed by the Governor, by and with the advice and consent of the Senate, within 20 days after the Governor's declaration of a disaster, and if the sum fixed by them as just compensation be less than $1,000 and is accepted in writing by the owner, then the State Treasurer out of funds appropriated for these purposes, shall, upon certification thereof by the Emergency Management Claims Commission, cause the sum so certified forthwith to be paid to the owner. The Emergency Management Claims Commission is hereby given the power to issue appropriate subpoenas and to administer oaths to witnesses and shall keep appropriate minutes and other records of its actions upon and the disposition made of all claims.

b. When the compensation to be paid for the

taking or use of property or interest therein is not or cannot be determined and paid under item (a) above, a petition in the name of The People of the State of Illinois shall be promptly filed by the Director, which filing may be enforced by mandamus, in the circuit court of the county where the property or any part thereof was located when initially taken or used under the provisions of this Act praying that the amount of compensation to be paid to the person or persons interested therein be fixed and determined. The petition shall include a description of the property that has been taken, shall state the physical condition of the property when taken, shall name as defendants all interested parties, shall set forth the sum of money estimated to be just compensation for the property or interest therein taken or used, and shall be signed by the Director. The litigation shall be handled by the Attorney General for and on behalf of the State.

c. Just compensation for the taking or use of

property or interest therein shall be promptly ascertained in proceedings and established by judgment against the State, that shall include, as part of the just compensation so awarded, interest at the rate of 6% per annum on the fair market value of the property or interest therein from the date of the taking or use to the date of the judgment; and the court may order the payment of delinquent taxes and special assessments out of the amount so awarded as just compensation and may make any other orders with respect to encumbrances, rents, insurance, and other charges, if any, as shall be just and equitable.

(5) When required by the exigencies of the disaster,

to sell, lend, rent, give, or distribute all or any part of property so or otherwise acquired to the inhabitants of this State, or to political subdivisions of this State, or, under the interstate mutual aid agreements or compacts as are entered into under the provisions of subparagraph (5) of paragraph (c) of Section 6 to other states, and to account for and transmit to the State Treasurer all funds, if any, received therefor.

(6) To recommend the evacuation of all or part of the

population from any stricken or threatened area within the State if the Governor deems this action necessary.

(7) To prescribe routes, modes of transportation, and

destinations in connection with evacuation.

(8) To control ingress and egress to and from a

disaster area, the movement of persons within the area, and the occupancy of premises therein.

(9) To suspend or limit the sale, dispensing, or

transportation of alcoholic beverages, firearms, explosives, and combustibles.

(10) To make provision for the availability and use

of temporary emergency housing.

(11) A proclamation of a disaster shall activate the

State Emergency Operations Plan, and political subdivision emergency operations plans applicable to the political subdivision or area in question and be authority for the deployment and use of any forces that the plan or plans apply and for use or distribution of any supplies, equipment, and materials and facilities assembled, stockpiled or arranged to be made available under this Act or any other provision of law relating to disasters.

(12) Control, restrict, and regulate by rationing,

freezing, use of quotas, prohibitions on shipments, price fixing, allocation or other means, the use, sale or distribution of food, feed, fuel, clothing and other commodities, materials, goods, or services; and perform and exercise any other functions, powers, and duties as may be necessary to promote and secure the safety and protection of the civilian population.

(13) During the continuance of any disaster the

Governor is commander-in-chief of the organized and unorganized militia and of all other forces available for emergency duty. To the greatest extent practicable, the Governor shall delegate or assign command authority to do so by orders issued at the time of the disaster.

(14) Prohibit increases in the prices of goods and

services during a disaster.

(Source: P.A. 92-73, eff. 1-1-02.)

(20 ILCS 3305/8) (from Ch. 127, par. 1058)
Sec. 8. Mobile Support Teams.
(a) The Governor or Director may cause to be created Mobile Support Teams to aid and to reinforce the Illinois Emergency Management Agency, and emergency services and disaster agencies in areas stricken by disaster. Each mobile support team shall have a leader, selected by the Director who will be responsible, under the direction and control of the Director, for the organization, administration, and training, and operation of the mobile support team.
(b) Personnel of a mobile support team while on duty pursuant to such a call or while engaged in regularly scheduled training or exercises, whether within or without the State, shall either:
(1) If they are paid employees of the State, have the

powers, duties, rights, privileges and immunities and receive the compensation incidental to their employment.

(2) If they are paid employees of a political

subdivision or body politic of this State, and whether serving within or without that political subdivision or body politic, have the powers, duties, rights, privileges and immunities, and receive the compensation incidental to their employment.

(3) If they are not employees of the State, political

subdivision or body politic, or being such employees, are not normally paid for their services, be entitled to at least one dollar per year compensation from the State.

Personnel of a mobile support team who suffer disease, injury or death arising out of or in the course of emergency duty, shall for the purposes of benefits under the Workers' Compensation Act or Workers' Occupational Diseases Act only, be deemed to be employees of this State. If the person diseased, injured or killed is an employee described in item (3) above, the computation of benefits payable under either of those Acts shall be based on income commensurate with comparable State employees doing the same type of work or income from the person's regular employment, whichever is greater.
All personnel of mobile support teams shall, while on duty under such call, be reimbursed by this State for all actual and necessary travel and subsistence expenses.
(c) The State shall reimburse each political subdivision or body politic from the Disaster Response and Recovery Fund for the compensation paid and the actual and necessary travel, subsistence and maintenance expenses of paid employees of the political subdivision or body politic while serving, outside of its geographical boundaries pursuant to such a call, as members of a mobile support team, and for all payments made for death, disease or injury of those paid employees arising out of and incurred in the course of that duty, and for all losses of or damage to supplies and equipment of the political subdivision or body politic resulting from the operations.
(d) Whenever mobile support teams or units of another state, while the Governor has the emergency powers provided for under Section 7 of this Act, render aid to this State under the orders of the Governor of its home state and upon the request of the Governor of this State, all questions relating to reimbursement by this State to the other state and its citizens in regard to the assistance so rendered shall be determined by the mutual aid agreements or interstate compacts described in subparagraph (5) of paragraph (c) of Section 6 as are existing at the time of the assistance rendered or are entered into thereafter and under Section 303 (d) of the Federal Civil Defense Act of 1950.
(e) No personnel of mobile support teams of this State may be ordered by the Governor to operate in any other state unless a request for the same has been made by the Governor or duly authorized representative of the other state.
(Source: P.A. 98-465, eff. 8-16-13.)

(20 ILCS 3305/9) (from Ch. 127, par. 1059)
Sec. 9. Financing.
(a) It is the intent of the Legislature and declared to be the policy of the State that funds to meet disasters shall always be available.
(b) It is the legislative intent that the first recourse shall be to funds regularly appropriated to State and political subdivision departments and agencies. If the Governor finds that the demands placed upon these funds in coping with a particular disaster are unreasonably great, the Governor may make funds available from the Disaster Response and Recovery Fund. If monies available from the Fund are insufficient, and if the Governor finds that other sources of money to cope with the disaster are not available or are insufficient, the Governor shall request the General Assembly to enact legislation as it may deem necessary to transfer and expend monies appropriated for other purposes or borrow, for a term not to exceed 2 years from the United States government or other public or private source. If the General Assembly is not sitting in regular session to enact such legislation for the transfer, expenditure or loan of such monies, and the President of the Senate and the Speaker of the House certify that the Senate and House are not in session, the Governor is authorized to carry out those decisions, by depositing transfers or loan proceeds into and making expenditures from the Disaster Response and Recovery Fund, until such time as a quorum of the General Assembly can convene in a regular or extraordinary session. The General Assembly shall, to the extent moneys become available, restore moneys used from other sources under this Section.
(c) Nothing contained in this Section shall be construed to limit the Governor's authority to apply for, administer and expend grants, gifts or payments in aid of disaster mitigation, preparedness, response or recovery.
(Source: P.A. 98-465, eff. 8-16-13.)

(20 ILCS 3305/10) (from Ch. 127, par. 1060)
Sec. 10. Emergency Services and Disaster Agencies.
(a) Each political subdivision within this State shall be within the jurisdiction of and served by the Illinois Emergency Management Agency and by an emergency services and disaster agency responsible for emergency management programs. A township, if the township is in a county having a population of more than 2,000,000, must have approval of the county coordinator before establishment of a township emergency services and disaster agency.
(b) Unless multiple county emergency services and disaster agency consolidation is authorized by the Illinois Emergency Management Agency with the consent of the respective counties, each county shall maintain an emergency services and disaster agency that has jurisdiction over and serves the entire county, except as otherwise provided under this Act and except that in any county with a population of over 3,000,000 containing a municipality with a population of over 500,000 the jurisdiction of the county agency shall not extend to the municipality when the municipality has established its own agency.
(c) Each municipality with a population of over 500,000 shall maintain an emergency services and disaster agency which has jurisdiction over and serves the entire municipality. A municipality with a population less than 500,000 may establish, by ordinance, an agency or department responsible for emergency management within the municipality's corporate limits.
(d) The Governor shall determine which municipal corporations, other than those specified in paragraph (c) of this Section, need emergency services and disaster agencies of their own and require that they be established and maintained. The Governor shall make these determinations on the basis of the municipality's disaster vulnerability and capability of response related to population size and concentration. The emergency services and disaster agency of a county or township, shall not have a jurisdiction within a political subdivision having its own emergency services and disaster agency, but shall cooperate with the emergency services and disaster agency of a city, village or incorporated town within their borders. The Illinois Emergency Management Agency shall publish and furnish a current list to the municipalities required to have an emergency services and disaster agency under this subsection.
(e) Each municipality that is not required to and does not have an emergency services and disaster agency shall have a liaison officer designated to facilitate the cooperation and protection of that municipal corporation with the county emergency services and disaster agency in which it is located in the work of disaster mitigation, preparedness, response, and recovery.
(f) The principal executive officer or his or her designee of each political subdivision in the State shall annually notify the Illinois Emergency Management Agency of the manner in which the political subdivision is providing or securing emergency management, identify the executive head of the agency or the department from which the service is obtained, or the liaison officer in accordance with paragraph (d) of this Section and furnish additional information relating thereto as the Illinois Emergency Management Agency requires.
(g) Each emergency services and disaster agency shall prepare an emergency operations plan for its geographic boundaries that complies with planning, review, and approval standards promulgated by the Illinois Emergency Management Agency. The Illinois Emergency Management Agency shall determine which jurisdictions will be required to include earthquake preparedness in their local emergency operations plans.
(h) The emergency services and disaster agency shall prepare and distribute to all appropriate officials in written form a clear and complete statement of the emergency responsibilities of all local departments and officials and of the disaster chain of command.
(i) Each emergency services and disaster agency shall have a Coordinator who shall be appointed by the principal executive officer of the political subdivision in the same manner as are the heads of regular governmental departments. If the political subdivision is a county and the principal executive officer appoints the sheriff as the Coordinator, the sheriff may, in addition to his or her regular compensation, receive compensation at the same level as provided in Section 3 of "An Act in relation to the regulation of motor vehicle traffic and the promotion of safety on public highways in counties", approved August 9, 1951, as amended. The Coordinator shall have direct responsibility for the organization, administration, training, and operation of the emergency services and disaster agency, subject to the direction and control of that principal executive officer. Each emergency services and disaster agency shall coordinate and may perform emergency management functions within the territorial limits of the political subdivision within which it is organized as are prescribed in and by the State Emergency Operations Plan, and programs, orders, rules and regulations as may be promulgated by the Illinois Emergency Management Agency and by local ordinance and, in addition, shall conduct such functions outside of those territorial limits as may be required under mutual aid agreements and compacts as are entered into under subparagraph (5) of paragraph (c) of Section 6.
(j) In carrying out the provisions of this Act, each political subdivision may enter into contracts and incur obligations necessary to place it in a position effectively to combat the disasters as are described in Section 4, to protect the health and safety of persons, to protect property, and to provide emergency assistance to victims of those disasters. If a disaster occurs, each political subdivision may exercise the powers vested under this Section in the light of the exigencies of the disaster and, excepting mandatory constitutional requirements, without regard to the procedures and formalities normally prescribed by law pertaining to the performance of public work, entering into contracts, the incurring of obligations, the employment of temporary workers, the rental of equipment, the purchase of supplies and materials, and the appropriation, expenditure, and disposition of public funds and property.
(k) Volunteers who, while engaged in a disaster, an exercise, training related to the emergency operations plan of the political subdivision, or a search-and-rescue team response to an occurrence or threat of injury or loss of life that is beyond local response capabilities, suffer disease, injury or death, shall, for the purposes of benefits under the Workers' Compensation Act or Workers' Occupational Diseases Act only, be deemed to be employees of the State, if: (1) the claimant is a duly qualified and enrolled (sworn in) as a volunteer of the Illinois Emergency Management Agency or an emergency services and disaster agency accredited by the Illinois Emergency Management Agency, and (2) if: (i) the claimant was participating in a disaster as defined in Section 4 of this Act, (ii) the exercise or training participated in was specifically and expressly approved by the Illinois Emergency Management Agency prior to the exercise or training, or (iii) the search-and-rescue team response was to an occurrence or threat of injury or loss of life that was beyond local response capabilities and was specifically and expressly approved by the Illinois Emergency Management Agency prior to the search-and-rescue team response. The computation of benefits payable under either of those Acts shall be based on the income commensurate with comparable State employees doing the same type work or income from the person's regular employment, whichever is greater.
Volunteers who are working under the direction of an emergency services and disaster agency accredited by the Illinois Emergency Management Agency, pursuant to a plan approved by the Illinois Emergency Management Agency (i) during a disaster declared by the Governor under Section 7 of this Act, or (ii) in circumstances otherwise expressly approved by the Illinois Emergency Management Agency, shall be deemed exclusively employees of the State for purposes of Section 8(d) of the Court of Claims Act, provided that the Illinois Emergency Management Agency may, in coordination with the emergency services and disaster agency, audit implementation for compliance with the plan.
(l) If any person who is entitled to receive benefits through the application of this Section receives, in connection with the disease, injury or death giving rise to such entitlement, benefits under an Act of Congress or federal program, benefits payable under this Section shall be reduced to the extent of the benefits received under that other Act or program.
(m) (1) Prior to conducting an exercise, the principal

executive officer of a political subdivision or his or her designee shall provide area media with written notification of the exercise. The notification shall indicate that information relating to the exercise shall not be released to the public until the commencement of the exercise. The notification shall also contain a request that the notice be so posted to ensure that all relevant media personnel are advised of the exercise before it begins.

(2) During the conduct of an exercise, all messages,

two-way radio communications, briefings, status reports, news releases, and other oral or written communications shall begin and end with the following statement: "This is an exercise message".

(Source: P.A. 94-733, eff. 4-27-06.)

(20 ILCS 3305/11) (from Ch. 127, par. 1061)
Sec. 11. Local Disaster Declarations.
(a) A local disaster may be declared only by the principal executive officer of a political subdivision, or his or her interim emergency successor, as provided in Section 7 of the "Emergency Interim Executive Succession Act". It shall not be continued or renewed for a period in excess of 7 days except by or with the consent of the governing board of the political subdivision. Any order or proclamation declaring, continuing, or terminating a local disaster shall be given prompt and general publicity and shall be filed promptly with the county clerk, township clerk, or the municipal clerk, as the case may be, in the area to which it applies.
(b) The effect of a declaration of a local disaster is to activate the emergency operations plan of that political subdivision and to authorize the furnishing of aid and assistance thereunder.
(Source: P.A. 92-73, eff. 1-1-02.)

(20 ILCS 3305/12) (from Ch. 127, par. 1062)
Sec. 12. Testing of Disaster Warning Devices. The testing of disaster warning devices including outdoor warning sirens shall be held only on the first Tuesday of each month at 10 o'clock in the morning or during exercises that are specifically and expressly approved in advance by the Illinois Emergency Management Agency.
(Source: P.A. 92-73, eff. 1-1-02.)

(20 ILCS 3305/13) (from Ch. 127, par. 1063)
Sec. 13. Mutual aid arrangements between political subdivisions and taxing districts.
(a) The coordinator of each emergency services and disaster agency may, in collaboration with other public agencies within his or her immediate vicinity, develop or cause to be developed mutual aid arrangements with other political subdivisions of taxing districts within this State for reciprocal disaster response and recovery assistance in case a disaster is too great to be dealt with unassisted. The mutual aid shall not, however, be effective unless and until approved by each of the political subdivisions. The arrangements shall be consistent with the State Emergency Operations Plan and State emergency management program, and in the event of a disaster as described in Section 4 of this Act, it shall be the duty of each emergency services and disaster agency to render assistance in accordance with the provisions of the mutual aid arrangements.
(b) The coordinator of an emergency services and disaster agency may, subject to the approval of the Director, assist in the negotiation of mutual aid agreements between this and other states.
(Source: P.A. 92-73, eff. 1-1-02.)

(20 ILCS 3305/14) (from Ch. 127, par. 1064)
Sec. 14. Communications. The Illinois Emergency Management Agency shall ascertain what means exist for rapid and efficient communications in times of disaster. The Illinois Emergency Management Agency shall consider the desirability of supplementing these communications resources or of integrating them into a comprehensive State or State-Federal telecommunications or other communications system or network. In studying the character and feasibility of any system or its several parts, the Illinois Emergency Management Agency shall evaluate the possibility of multipurpose use thereof for general State and political subdivision purposes. The Illinois Emergency Management Agency may promulgate rules to establish policies and procedures relating to telecommunications and the continuation of rapid and efficient communications in times of disaster to the extent authorized by any provision of this Act or other laws and regulations. The Illinois Emergency Management Agency shall make recommendations to the Governor as appropriate.
(Source: P.A. 86-755; 87-168.)

(20 ILCS 3305/15) (from Ch. 127, par. 1065)
Sec. 15. Immunity. Neither the State, any political subdivision of the State, nor, except in cases of gross negligence or willful misconduct, the Governor, the Director, the Principal Executive Officer of a political subdivision, or the agents, employees, or representatives of any of them, engaged in any emergency management response or recovery activities, while complying with or attempting to comply with this Act or any rule or regulations promulgated pursuant to this Act is liable for the death of or any injury to persons, or damage to property, as a result of such activity. This Section does not, however, apply to political subdivisions and principal executive officers required to maintain emergency services and disaster agencies that are not in compliance with Section 10 of this Act, notwithstanding provisions of any other laws. This Section does not, however, affect the right of any person to receive benefits to which he or she would otherwise be entitled under this Act under the Workers' Compensation Act or the Workers' Occupational Diseases Act, or under any pension law, and this Section does not affect the right of any such person to receive any benefits or compensation under any Act of Congress.
(Source: P.A. 92-73, eff. 1-1-02.)

(20 ILCS 3305/16) (from Ch. 127, par. 1066)
Sec. 16. Professions, Trades and Occupations. If such disaster as is described in Section 4 occurs in this State and the services of persons who are competent to practice any profession, trade or occupation are required in this State to cope with the disaster and it appears that the number of persons licensed or registered in this State to practice such profession, trade or occupation may be insufficient for such purpose, then any persons who are licensed elsewhere to practice any such profession, trade or occupation may, if a member of a mobile support team or unit of another state rendering aid in this State pursuant to the order of the Governor of their home state and upon the request of the Governor of this State, or if otherwise requested so to do by the Governor or the Director of this State, during the time the disaster continues, practice such profession, trade or occupation in this State without being licensed or registered in this State.
(Source: P.A. 85-1027.)

(20 ILCS 3305/17) (from Ch. 127, par. 1067)
Sec. 17. Authority to Accept Services, Gifts, Grants or Loans. Whenever the federal government or any agency or officer thereof or whenever any person, firm or corporation shall offer to the State, or to any political subdivision thereof, services, equipment, supplies, materials, or funds by way of gift or grant, for purposes of emergency management, the State, acting through the Governor, or such political subdivision, acting through the principal executive officer, may accept such offer and upon such acceptance the Governor of the State, or the principal executive officer of such political subdivision, may authorize an officer of the State or of the political subdivision, as the case may be, to receive such services, equipment, supplies, materials, or funds on behalf of the State or such political subdivision.
(Source: P.A. 85-1027.)

(20 ILCS 3305/17.5)
Sec. 17.5. Homeland Security Emergency Preparedness Fund. The Homeland Security Emergency Preparedness Trust Fund is created as a federal trust fund in the State treasury. The Trust Fund shall be held separate and apart from all public moneys or funds of this State. All Homeland Security moneys received by the Agency under Section 17 from a federal department or agency shall be deposited into the Trust Fund. Interest earned by the investment or deposit of moneys accumulated in the Trust Fund shall be deposited into the Trust Fund. The Agency is authorized to expend any moneys in the Trust Fund for the specific purposes established by the terms and conditions of the federal awards received by the Agency and in any amount that the Agency deems necessary to make grants and pay expenses in connection with its emergency management and preparedness programs.
(Source: P.A. 99-36, eff. 7-14-15.)

(20 ILCS 3305/18) (from Ch. 127, par. 1068)
Sec. 18. Orders, Rules and Regulations.
(a) The Governor shall file a copy of every rule, regulation or order, and any amendment thereof made by the Governor under the provisions of this Act in the office of the Secretary of State. No rule, regulation or order, or any amendment thereof shall be effective until 10 days after the filing, provided, however, that upon the declaration of a disaster by the Governor as is described in Section 7 the provision relating to the effective date of any rule, regulation, order or amendment issued under this Act and during the state of disaster is abrogated, and the rule, regulation, order or amendment shall become effective immediately upon being filed with the Secretary of State accompanied by a certificate stating the reason as required by the Illinois Administrative Procedure Act.
(b) Every emergency services and disaster agency established pursuant to this Act and the coordinators thereof shall execute and enforce the orders, rules and regulations as may be made by the Governor under authority of this Act. Each emergency services and disaster agency shall have available for inspection at its office all orders, rules and regulations made by the Governor, or under the Governor's authority. The Illinois Emergency Management Agency shall furnish on the Department's website the orders, rules and regulations to each such emergency services and disaster agency. Upon the written request of an emergency services or disaster agency, copies thereof shall be mailed to the emergency services or disaster agency.
(Source: P.A. 98-44, eff. 6-28-13.)

(20 ILCS 3305/19) (from Ch. 127, par. 1069)
Sec. 19. Utilization of Existing Agency, Facilities, and Personnel. In carrying out the provisions of this Act the Governor, the Director and the political subdivisions of the State are directed to utilize the services, equipment, supplies and facilities of existing departments, offices and agencies of the State and of the political subdivisions of this State, to the maximum extent practicable, and the officers and personnel of all such departments, offices and agencies are directed, upon request, to cooperate with and extend such services and facilities to the Governor, the Director and the emergency services and disaster agencies.
(Source: P.A. 85-1027.)

(20 ILCS 3305/20) (from Ch. 127, par. 1070)
Sec. 20. Emergency Management Agency; personnel; oath. Each person, whether compensated or noncompensated, who is appointed to serve in any capacity in the Illinois Emergency Management Agency or an emergency services and disaster agency, shall, before entering upon his or her duties, take an oath, in writing, before the Director or before the coordinator of that emergency services and disaster agency or before other persons authorized to administer oaths in this State, which oath shall be filed with the Director or with the coordinator of the emergency services and disaster agency with which he or she shall serve and which oath shall be substantially as follows:
"I, _______________, do solemnly swear (or affirm) that I will support and defend and bear true faith and allegiance to the Constitution of the United States and the Constitution of the State of Illinois, and the territory, institutions and facilities thereof, both public and private, against all enemies, foreign and domestic; that I take this obligation freely, without any mental reservation or purpose of evasion; and that I will well and faithfully discharge the duties upon which I am about to enter. And I do further swear (or affirm) that I do not advocate, nor am I, nor have I been a member of any political party or organization that advocates the overthrow of the government of the United States or of this State by force or violence; and that during such time as I am affiliated with the (name of political subdivision), I will not advocate nor become a member of any political party or organization that advocates the overthrow of the government of the United States or of this State by force or violence."
(Source: P.A. 92-73, eff. 1-1-02.)

(20 ILCS 3305/21) (from Ch. 127, par. 1071)
Sec. 21. No Private Liability.
(a) Any person owning or controlling real estate or other premises who voluntarily and without compensation grants a license or privilege, or otherwise permits the designation or use of the whole or any part or parts of such real estate or premises for the purpose of sheltering persons during an actual or impending disaster, or an exercise together with his or her successors in interest, if any, shall not be civilly liable for negligently causing the death of, or injury to, any person on or about such real estate or premises under such license, privilege or other permission, or for negligently causing loss of, or damage to, the property of such person.
(b) Any private person, firm or corporation and employees and agents of such person, firm or corporation in the performance of a contract with, and under the direction of, the State, or any political subdivision of the State under the provisions of this Act shall not be civilly liable for causing the death of, or injury to, any person or damage to any property except in the event of willful misconduct.
(c) Any private person, firm or corporation, and any employee or agent of such person, firm or corporation, who renders assistance or advice at the request of the State, or any political subdivision of the State under this Act during an actual or impending disaster, shall not be civilly liable for causing the death of, or injury to, any person or damage to any property except in the event of willful misconduct.
The immunities provided in this subsection (c) shall not apply to any private person, firm or corporation, or to any employee or agent of such person, firm or corporation whose act or omission caused in whole or in part such actual or impending disaster and who would otherwise be liable therefor.
(Source: P.A. 98-756, eff. 7-16-14.)

(20 ILCS 3305/22) (from Ch. 127, par. 1072)
Sec. 22. Political activities prohibited. No emergency services and disaster agency established under the authority of this Act shall be employed directly or indirectly by any person or persons for political purposes.
(Source: P.A. 85-1027.)



20 ILCS 3310/ - Nuclear Safety Law of 2004.

(20 ILCS 3310/1)
Sec. 1. Short title. This Act may be cited as the Nuclear Safety Law of 2004.
(Source: P.A. 93-1029, eff. 8-25-04.)

(20 ILCS 3310/5)
Sec. 5. Cross references. The Illinois Emergency Management Agency shall exercise, administer, and enforce all rights, powers, and duties vested in Department of Nuclear Safety by the following named Acts or Sections of those Acts:
(1) The Radiation Protection Act of 1990.
(2) The Radioactive Waste Storage Act.
(3) (Blank).
(4) The Laser System Act of 1997.
(5) The Illinois Nuclear Safety Preparedness Act.
(6) The Radioactive Waste Compact Enforcement Act.
(7) Illinois Low-Level Radioactive Waste Management

Act.

(8) Illinois Nuclear Facility Safety Act.
(9) Radioactive Waste Tracking and Permitting Act.
(10) Radon Industry Licensing Act.
(11) Uranium and Thorium Mill Tailings Control Act.
(Source: P.A. 95-331, eff. 8-21-07.)

(20 ILCS 3310/10)
Sec. 10. Nuclear and radioactive materials disposal. The Illinois Emergency Management Agency shall formulate a comprehensive plan regarding disposal of nuclear and radioactive materials in this State. The Illinois Emergency Management Agency shall establish minimum standards for disposal sites, shall evaluate and publicize potential effects on the public health and safety, and shall report to the Governor and General Assembly all violations of the adopted standards. In carrying out this function, the Illinois Emergency Management Agency shall work in cooperation with the Radiation Protection Advisory Council.
(Source: P.A. 93-1029, eff. 8-25-04.)

(20 ILCS 3310/15)
Sec. 15. Radiation sources; radioactive waste disposal. The Illinois Emergency Management Agency, instead of the Department of Nuclear Safety, shall register, license, inspect, and control radiation sources, shall purchase, lease, accept, or acquire lands, buildings, and grounds where radioactive wastes can be disposed, and shall supervise and regulate the operation of the disposal sites.
(Source: P.A. 93-1029, eff. 8-25-04.)

(20 ILCS 3310/20)
Sec. 20. Nuclear waste sites.
(a) The Illinois Emergency Management Agency shall conduct a survey and prepare and publish a list of sites in the State where nuclear waste has been deposited, treated, or stored.
(b) The Illinois Emergency Management Agency shall monitor nuclear waste processing, use, handling, storage, and disposal practices in the State, and shall determine existing and expected rates of production of nuclear wastes.
(c) The Illinois Emergency Management Agency shall compile and make available to the public an annual report identifying the type and quantities of nuclear waste generated, stored, treated, or disposed of within this State and containing the other information required to be collected under this Section.
(Source: P.A. 93-1029, eff. 8-25-04.)

(20 ILCS 3310/25)
Sec. 25. Boiler and pressure vessel safety. The Illinois Emergency Management Agency shall exercise, administer, and enforce all of the following rights, powers, and duties:
(1) Rights, powers, and duties vested in the

Department of Nuclear Safety by the Boiler and Pressure Vessel Safety Act prior to the abolishment of the Department of Nuclear Safety, to the extent the rights, powers, and duties relate to nuclear steam-generating facilities.

(2) Rights, powers, and duties relating to nuclear

steam-generating facilities vested in the Department of Nuclear Safety by the Boiler and Pressure Vessel Safety Act prior to the abolishment of the Department of Nuclear Safety, which include but are not limited to the formulation of definitions, rules, and regulations for the safe and proper construction, installation, repair, use, and operation of nuclear steam-generating facilities, the adoption of rules for already installed nuclear steam-generating facilities, the adoption of rules for accidents in nuclear steam-generating facilities, the examination for or suspension of inspectors' licenses of the facilities, and the hearing of appeals from decisions relating to the facilities.

(3) Rights, powers, and duties relating to nuclear

steam-generating facilities, vested in the State Fire Marshal, the Chief Inspector, or the Department of Nuclear Safety prior to its abolishment, by the Boiler and Pressure Vessel Safety Act, which include but are not limited to the employment of inspectors of nuclear steam-generating facilities, issuance or suspension of their commissions, prosecution of the Act or rules promulgated thereunder for violations by nuclear steam-generating facilities, maintenance of inspection records of all the facilities, publication of rules relating to the facilities, having free access to the facilities, issuance of inspection certificates of the facilities, and the furnishing of bonds conditioned upon the faithful performance of their duties. The Director of the Illinois Emergency Management Agency may designate a Chief Inspector, or other inspectors, as he or she deems necessary to perform the functions transferred by this Section.

The transfer of rights, powers, and duties specified in paragraphs (1), (2), and (3) is limited to the program transferred by this Act and shall not be deemed to abolish or diminish the exercise of those same rights, powers, and duties by the Office of the State Fire Marshal, the Board of Boiler and Pressure Vessel Rules, the State Fire Marshal, or the Chief Inspector with respect to programs retained by the Office of the State Fire Marshal.
(Source: P.A. 95-777, eff. 8-4-08.)

(20 ILCS 3310/30)
Sec. 30. Powers vested in Environmental Protection Agency.
(a) The Illinois Emergency Management Agency shall exercise, administer, and enforce all rights, powers, and duties vested in the Environmental Protection Agency by paragraphs a, b, c, d, e, f, g, h, i, j, k, l, m, n, o, p, q, and r of Section 4 and by Sections 30 through 45 of the Environmental Protection Act, to the extent that these powers relate to standards of the Pollution Control Board adopted under Section 35 of this Act. The transfer of rights, powers, and duties specified in this Section is limited to the programs transferred by Public Act 81-1516 and this Act and shall not be deemed to abolish or diminish the exercise of those same rights, powers, and duties by the Environmental Protection Agency with respect to programs retained by the Environmental Protection Agency.
(b) Notwithstanding provisions in Sections 4 and 17.7 of the Environmental Protection Act, the Environmental Protection Agency is not required to perform analytical services for community water supplies to determine compliance with contaminant levels for radionuclides as specified in State or federal drinking water regulations.
(Source: P.A. 99-83, eff. 7-20-15.)

(20 ILCS 3310/35)
Sec. 35. Pollution Control Board regulations concerning nuclear plants. The Illinois Emergency Management Agency shall enforce the regulations promulgated by the Pollution Control Board under Section 25b of the Environmental Protection Act. Under these regulations the Illinois Emergency Management Agency shall require that a person, corporation, or public authority intending to construct a nuclear steam-generating facility or a nuclear fuel reprocessing plant file with the Illinois Emergency Management Agency an environmental feasibility report that incorporates the data provided in the preliminary safety analysis required to be filed with the United States Nuclear Regulatory Commission.
(Source: P.A. 93-1029, eff. 8-25-04.)

(20 ILCS 3310/40)
Sec. 40. Regulation of nuclear safety. The Illinois Emergency Management Agency shall have primary responsibility for the coordination and oversight of all State governmental functions concerning the regulation of nuclear power, including low level waste management, environmental monitoring, and transportation of nuclear waste. Functions performed by the Department of State Police and the Department of Transportation in the area of nuclear safety, on the effective date of this Act, may continue to be performed by these agencies but under the direction of the Illinois Emergency Management Agency. All other governmental functions regulating nuclear safety shall be coordinated by Illinois Emergency Management Agency.
(Source: P.A. 93-1029, eff. 8-25-04.)

(20 ILCS 3310/45)
Sec. 45. Appointment of Assistant Director. The Assistant Director shall be an officer appointed by the Governor, with the advice and consent of the Senate, and shall serve for a term of 2 years beginning on the third Monday in January of the odd-numbered year, and until a successor is appointed and has qualified; except that the first Assistant Director under this Act shall be the Director of Nuclear Safety. The Assistant Director shall not hold any other remunerative public office. The Assistant Director shall receive an annual salary as set by the Compensation Review Board.
(Source: P.A. 96-800, eff. 10-30-09.)

(20 ILCS 3310/50)
Sec. 50. Personnel transferred. Personnel previously assigned to the programs transferred from the Department of Nuclear Safety are hereby transferred to the Illinois Emergency Management Agency. The rights of the employees, the State, and executive agencies under the Personnel Code, any collective bargaining agreement, or any pension, retirement, or annuity plan shall not be affected by this Act.
(Source: P.A. 93-1029, eff. 8-25-04.)

(20 ILCS 3310/55)
Sec. 55. Records and property transferred. All books, records, papers, documents, property (real or personal), unexpended appropriations, and pending business in any way pertaining to the rights, powers, and duties transferred by this Act shall be delivered and transferred to the Illinois Emergency Management Agency.
(Source: P.A. 93-1029, eff. 8-25-04.)

(20 ILCS 3310/60)
Sec. 60. Data available to Department of Public Health. All files, records, and data gathered by or under the direction or authority of the Director under the Civil Administrative Code of Illinois shall be made available to the Department of Public Health under the Illinois Health and Hazardous Substances Registry Act.
(Source: P.A. 93-1029, eff. 8-25-04.)

(20 ILCS 3310/65)
Sec. 65. Nuclear accident plan. The Illinois Emergency Management Agency shall have primary responsibility to formulate a comprehensive emergency preparedness and response plan for any nuclear accident. The Illinois Emergency Management Agency shall also train and maintain an emergency response team.
(Source: P.A. 93-1029, eff. 8-25-04.)

(20 ILCS 3310/70)
Sec. 70. Nuclear and radioactive materials transportation plan. The Illinois Emergency Management Agency shall formulate a comprehensive plan regarding the transportation of nuclear and radioactive materials in Illinois. The Illinois Emergency Management Agency shall have primary responsibility for all State governmental regulation of the transportation of nuclear and radioactive materials, insofar as the regulation pertains to the public health and safety. This responsibility shall include but not be limited to the authority to oversee and coordinate regulatory functions performed by the Department of Transportation, the Department of State Police, and the Illinois Commerce Commission.
(Source: P.A. 93-1029, eff. 8-25-04.)

(20 ILCS 3310/75)
Sec. 75. State nuclear power policy. The Illinois Emergency Management Agency, in cooperation with the Department of Natural Resources, shall study (i) the impact and cost of nuclear power and compare these to the impact and cost of alternative sources of energy, (ii) the potential effects on the public health and safety of all radioactive emissions from nuclear power plants, and (iii) all other factors that bear on the use of nuclear power or on nuclear safety. The Illinois Emergency Management Agency shall formulate a general nuclear policy for the State based on the findings of the study. The policy shall include but not be limited to the feasibility of continued use of nuclear power, effects of the use of nuclear power on the public health and safety, minimum acceptable standards for the location of any future nuclear power plants, and rules and regulations for the reporting by public utilities of radioactive emissions from power plants. The Illinois Emergency Management Agency shall establish a reliable system for communication between the public and the Illinois Emergency Management Agency and for dissemination of information by the Illinois Emergency Management Agency. The Illinois Emergency Management Agency shall publicize the findings of all studies and make the publications reasonably available to the public.
(Source: P.A. 93-1029, eff. 8-25-04.)

(20 ILCS 3310/80)
Sec. 80. No accreditation, certification, or registration if in default on educational loan. The Illinois Emergency Management Agency shall not issue or renew to any individual any accreditation, certification, or registration (but excluding registration under Section 24.7 of the Radiation Protection Act of 1990) otherwise issued by the Illinois Emergency Management Agency if the individual has defaulted on an educational loan guaranteed by the Illinois Student Assistance Commission; however, the Agency may issue or renew an accreditation, certification, or registration if the individual has established a satisfactory repayment record as determined by the Illinois Student Assistance Commission. Additionally, any accreditation, certification, or registration issued by the Illinois Emergency Management Agency (but excluding registration under Section 24.7 of the Radiation Protection Act of 1990) may be suspended or revoked if the Illinois Emergency Management Agency, after the opportunity for a hearing under the appropriate accreditation, certification, or registration Act, finds that the holder has failed to make satisfactory repayment to the Illinois Student Assistance Commission for a delinquent or defaulted loan as determined by the Illinois Student Assistance Commission.
(Source: P.A. 93-1029, eff. 8-25-04.)

(20 ILCS 3310/85)
Sec. 85. Saving clause.
(a) The rights, powers and duties transferred to the Illinois Emergency Management Agency by this Act shall be vested in and shall be exercised by the Illinois Emergency Management Agency. Each act done in exercise of such rights, powers, and duties shall have the same legal effect as if done by the Department of Nuclear Safety, its divisions, officers, or employees.
(b) Every person or corporation shall be subject to the same obligations and duties and any penalties, civil or criminal, arising therefrom, and shall have the same rights arising from the exercise of such powers, duties, rights and responsibilities as had been exercised by the Department of Nuclear Safety, its divisions, officers or employees.
(c) Every officer of the Illinois Emergency Management Agency shall, for any offense, be subject to the same penalty or penalties, civil or criminal, as are prescribed by existing law for the same offense by any officer whose powers or duties were transferred under this Act.
(d) Whenever reports or notices are now required to be made or given or papers or documents furnished or served by any person to or upon the agencies and officers transferred by this Act, the same shall be made, given, furnished, or served in the same manner to or upon the Illinois Emergency Management Agency.
(e) This Act shall not affect any act done, ratified, or canceled or any right occurring or established or any action or proceeding had or commenced in an administrative, civil, or criminal cause regarding the Department of Nuclear Safety before this Act takes effect, but such actions or proceedings may be prosecuted and continued by the Illinois Emergency Management Agency.
(f) Any rules of the Department of Nuclear Safety that are in full force on the effective date of this Act and that have been duly adopted by the Illinois Emergency Management Agency shall become the rules of the Illinois Emergency Management Agency. This Act shall not affect the legality of any such rules in the Illinois Administrative Code. Any proposed rules filed with the Secretary of State by the Department of Nuclear Safety that are pending in the rulemaking process on the effective date of this Act, shall be deemed to have been filed by the Illinois Emergency Management Agency. As soon as practicable hereafter, the Illinois Emergency Management Agency shall revise and clarify the rules transferred to it under this Act to reflect the reorganization of rights, powers, and duties effected by this Act using the procedures for recodification of rules available under the Illinois Administrative Procedure Act, except that existing title, part, and section numbering for the affected rules may be retained. The Illinois Emergency Management Agency may propose and adopt under the Illinois Administrative Procedure Act such other rules of the reorganized agencies that will now be administered by the Illinois Emergency Management Agency.
(g) If any provision of this Act or its application to any person or circumstances is held invalid by any court of competent jurisdiction, this invalidity does not affect any other provision or application. To achieve this purpose, the provisions of this Act are declared to be severable.
(Source: P.A. 93-1029, eff. 8-25-04.)

(20 ILCS 3310/905)
Sec. 905. (Amendatory provisions; text omitted).
(Source: P.A. 93-1029, eff. 8-25-04; text omitted.)

(20 ILCS 3310/910)
Sec. 910. The Department of Nuclear Safety Law of the Civil Administrative Code of Illinois is repealed.
(Source: P.A. 93-1029, eff. 8-25-04.)

(20 ILCS 3310/915)
Sec. 915. (Amendatory provisions; text omitted).
(Source: P.A. 93-1029, eff. 8-25-04; text omitted.)

(20 ILCS 3310/999)
Sec. 999. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 93-1029, eff. 8-25-04.)



20 ILCS 3405/ - Historic Preservation Agency Act.

(20 ILCS 3405/1) (from Ch. 127, par. 2701)
Sec. 1. This Article shall be known and may be cited as the "Historic Preservation Agency Act".
(Source: P.A. 84-25.)

(20 ILCS 3405/2) (from Ch. 127, par. 2702)
Sec. 2. For the purposes of this Act:
(a) "Agency" means the Historic Preservation Agency;
(b) "Board" means the Board of Trustees of the Historic Preservation Agency;
(c) "Director" means the Director of Historic Sites and Preservation;
(d) (Blank);
(e) (Blank);
(f) (Blank); and
(g) "Historic Sites and Preservation Division" means that part of the Agency that is headed by the Director of Historic Sites and Preservation.
(Source: P.A. 100-120, eff. 8-18-17.)

(20 ILCS 3405/3) (from Ch. 127, par. 2703)
Sec. 3. (a) There is hereby created within the Executive Branch of State government the Historic Preservation Agency.
(b) The Agency shall be under the direction of a Board of Trustees, which shall be composed of 7 members appointed by the Governor, by and with the consent of the Senate. No more than 4 members of the Board shall be of the same political party. The Governor shall designate one member of the Board to serve as Chairman. In making the initial appointments to the Board after the effective date of this Act, the Governor shall designate three members, all of whom shall have been members of the Board of Trustees of the Illinois State Historical Library on March 28, 1985, to serve until the third Monday in January, 1986, or until their successors are appointed and qualified and two members to serve until the first Monday in January, 1987, or until their successors are appointed and qualified. In making the initial appointments of the additional members of the Board required by this amendatory Act of 1990, the Governor shall designate 1 member to serve until the third Monday in January, 1991 and 1 member to serve until the third Monday in January 1992. Thereafter, their successors shall be appointed to serve for two year terms expiring on the third Monday in January and until their successors are appointed and qualified.
(c) The members of the Board shall receive no compensation for their services, except for their actual expenses while in the discharge of their official duties.
(d) Four members of the Board shall constitute a quorum to do business and the concurrence of at least 4 members shall be necessary for a decision.
(e) The Board shall employ and fix the compensation of the Director and such other agents or employees as it considers necessary to carry out the purposes of this Act.
(Source: P.A. 86-1336.)

(20 ILCS 3405/4) (from Ch. 127, par. 2704)
Sec. 4. The Board shall be responsible for setting and determining policy for the Agency. Within the Agency, there shall be a Historic Sites and Preservation Division. Except as otherwise provided in this Act, any reference in any other Act to the Historic Preservation Agency shall be deemed to be a reference to the Historic Sites and Preservation Division and any reference to the Director of Historic Preservation shall be deemed to be a reference to the Director of Historic Sites and Preservation, unless the context clearly indicates otherwise.
The Board shall appoint a chief executive officer of the Agency who shall be known as the Director of Historic Sites and Preservation. The Director shall serve at the pleasure of the Board. The Director shall, subject to applicable provisions of law, execute the powers and discharge the duties vested in the Historic Sites and Preservation Division of the Agency by law and implement the policies set by the Board. The Director shall manage the Historic Sites and Preservation Division of the Agency. The Director, with the concurrence of the Board, shall appoint Division Chiefs and the Deputy Director of the Historic Sites and Preservation Division of the Agency. Subject to concurrence by the Board, the Director shall appoint such other employees of the Historic Sites and Preservation Division of the Agency as he or she deems appropriate and shall fix the compensation of such Division Chiefs, the Deputy Director and other employees.
(Source: P.A. 100-120, eff. 8-18-17.)

(20 ILCS 3405/5) (from Ch. 127, par. 2705)
Sec. 5. The rights, powers and duties vested by law in the State Historical Library or any office, division or bureau thereof by the Historical Sites Listing Act and all rights, powers, and duties incidental thereto are transferred to the Historic Sites and Preservation Division of the Historic Preservation Agency.
(Source: P.A. 92-600, eff. 7-1-02.)

(20 ILCS 3405/5.1) (from Ch. 127, par. 2705.1)
Sec. 5.1. The powers, duties and authority granted to the Department of Conservation pursuant to the provisions of Section 63a21.2 of the Civil Administrative Code of Illinois (renumbered; now Section 805-315 of the Department of Natural Resources (Conservation) Law, 20 ILCS 805/805-315) to offer a cash incentive to a qualified bidder for the development, construction and supervision of a concession complex at Lincoln's New Salem State Park are transferred to the Historic Sites and Preservation Division of the Historic Preservation Agency.
(Source: P.A. 91-239, eff. 1-1-00; 92-600, eff. 7-1-02.)

(20 ILCS 3405/6) (from Ch. 127, par. 2706)
Sec. 6. Jurisdiction. The Historic Sites and Preservation Division of the Agency shall have jurisdiction over the following described areas which are hereby designated as State Historic Sites, State Memorials, and Miscellaneous Properties:

Clair Counties (however, the Illinois State Museum shall act as curator of artifacts pursuant to the provisions of the Archaeological and Paleontological Resources Protection Act);

Dana-Thomas House State Historic Site, Sangamon County;
David Davis Mansion State Historic Site, McLean County;
Douglas Tomb State Historic Site, Cook County;
Fort de Chartres State Historic Site, Randolph County;
Fort Kaskaskia State Historic Site, Randolph County;
Grand Village of the Illinois, LaSalle County;
U. S. Grant Home State Historic Site, Jo Daviess County;
Hotel Florence, Cook County;
Jarrot Mansion State Historic Site, St. Clair County;
Jubilee College State Historic Site, Peoria County;
Lincoln-Herndon Law Offices State Historic Site, Sangamon

County;

Lincoln Log Cabin State Historic Site, Coles County;
Lincoln's New Salem State Historic Site, Menard County;
Lincoln Tomb State Historic Site, Sangamon County;
Pierre Menard Home State Historic Site, Randolph County;
Metamora Courthouse State Historic Site, Woodford County;
Moore Home State Historic Site, Coles County;
Mount Pulaski Courthouse State Historic Site, Logan

County;

Old Market House State Historic Site, Jo Daviess County;
Old State Capitol State Historic Site, Sangamon County;
Postville Courthouse State Historic Site, Logan County;
Pullman Factory, Cook County;
Rose Hotel, Hardin County;
Carl Sandburg State Historic Site, Knox County;
Shawneetown Bank State Historic Site, Gallatin County;
Vachel Lindsay Home, Sangamon County;
Vandalia State House State Historic Site, Fayette County;

and

Washburne House State Historic Site, Jo Daviess County.

(20 ILCS 3405/8)
Sec. 8. Business plans. The Agency shall create an individual business plan for each historic site related to Abraham Lincoln that is listed in Section 6 of this Act. Each business plan must address ways to enhance tourism at the historic site and the historic aspect of each site. The Agency may seek assistance from the Department of Commerce and Economic Opportunity when creating the business plans. The Agency shall complete the business plans no later than January 1, 2008.
(Source: P.A. 95-156, eff. 8-14-07.)

(20 ILCS 3405/11) (from Ch. 127, par. 2711)
Sec. 11. The Historic Sites and Preservation Division of the Agency shall exercise all rights, powers and duties vested in the Department of Conservation by the "Illinois Historic Preservation Act", approved August 14, 1976, as amended.
(Source: P.A. 92-600, eff. 7-1-02.)

(20 ILCS 3405/12) (from Ch. 127, par. 2712)
Sec. 12. The Historic Sites and Preservation Division of the Agency shall exercise all rights, powers and duties vested in the Department of Conservation by Section 63a34 of the Civil Administrative Code of Illinois (renumbered; now Section 805-220 of the Department of Natural Resources (Conservation) Law, 20 ILCS 805/805-220).
(Source: P.A. 91-239, eff. 1-1-00; 92-600, eff. 7-1-02.)

(20 ILCS 3405/13) (from Ch. 127, par. 2713)
Sec. 13. The Historic Sites and Preservation Division of the Agency shall exercise all rights, powers and duties vested in the Department of Conservation by "An Act relating to the planning, acquisition and development of outdoor recreation resources and facilities, and authorizing the participation by the State of Illinois its political subdivisions and qualified participants in programs of Federal assistance relating thereto", approved July 6, 1965, as amended, solely as it relates to the powers, rights, duties and obligations heretofore exercised by the Department of Conservation over historically significant properties and interests of the State.
(Source: P.A. 92-600, eff. 7-1-02.)

(20 ILCS 3405/14) (from Ch. 127, par. 2714)
Sec. 14. The Historic Sites and Preservation Division of the Agency shall exercise all rights, powers and duties set forth in Sections 10-40 through 10-85 of the Property Tax Code.
(Source: P.A. 92-600, eff. 7-1-02.)

(20 ILCS 3405/15) (from Ch. 127, par. 2715)
Sec. 15. The Historic Sites and Preservation Division of the Agency shall exercise all rights, powers and duties vested in the Department of Conservation by Section 4-201.5 of the "Illinois Highway Code", approved June 8, 1959, as amended, solely as it relates to access to historic sites and memorials designated pursuant to this Act.
(Source: P.A. 92-600, eff. 7-1-02.)

(20 ILCS 3405/15.1) (from Ch. 127, par. 2715.1)
Sec. 15.1. (Repealed).
(Source: P.A. 85-224. Repealed by 90-760, eff. 8-14-98.)

(20 ILCS 3405/16) (from Ch. 127, par. 2716)
Sec. 16. The Historic Sites and Preservation Division of the Agency shall have the following additional powers:
(a) To hire agents and employees necessary to carry out the duties and purposes of the Historic Sites and Preservation Division of the Agency.
(b) To take all measures necessary to erect, maintain, preserve, restore, and conserve all State Historic Sites and State Memorials, except when supervision and maintenance is otherwise provided by law. This authorization includes the power, with the consent of the Board, to enter into contracts, acquire and dispose of real and personal property, and enter into leases of real and personal property. The Agency has the power to acquire, for purposes authorized by law, any real property in fee simple subject to a life estate in the seller in not more than 3 acres of the real property acquired, subject to the restrictions that the life estate shall be used for residential purposes only and that it shall be non-transferable.
(c) To provide recreational facilities, including campsites, lodges and cabins, trails, picnic areas, and related recreational facilities, at all sites under the jurisdiction of the Agency.
(d) To lay out, construct, and maintain all needful roads, parking areas, paths or trails, bridges, camp or lodge sites, picnic areas, lodges and cabins, and any other structures and improvements necessary and appropriate in any State historic site or easement thereto; and to provide water supplies, heat and light, and sanitary facilities for the public and living quarters for the custodians and keepers of State historic sites.
(e) To grant licenses and rights-of-way within the areas controlled by the Historic Sites and Preservation Division of the Agency for the construction, operation, and maintenance upon, under or across the property, of facilities for water, sewage, telephone, telegraph, electric, gas, or other public service, subject to the terms and conditions as may be determined by the Agency.
(f) To authorize the officers, employees, and agents of the Historic Sites and Preservation Division of the Agency, for the purposes of investigation and to exercise the rights, powers, and duties vested and that may be vested in it, to enter and cross all lands and waters in this State, doing no damage to private property.
(g) To transfer jurisdiction of or exchange any realty under the control of the Historic Sites and Preservation Division of the Agency to any other Department of the State Government, or to any agency of the Federal Government, or to acquire or accept Federal lands, when any transfer, exchange, acquisition, or acceptance is advantageous to the State and is approved in writing by the Governor.
(h) To erect, supervise, and maintain all public monuments and memorials erected by the State, except when the supervision and maintenance of public monuments and memorials is otherwise provided by law.
(i) To accept, hold, maintain, and administer, as trustee, property given in trust for educational or historic purposes for the benefit of the People of the State of Illinois and to dispose, with the consent of the Board, of any property under the terms of the instrument creating the trust.
(j) To lease concessions on any property under the jurisdiction of the Agency for a period not exceeding 25 years and to lease a concession complex at Lincoln's New Salem State Historic Site for which a cash incentive has been authorized under Section 5.1 of the Historic Preservation Agency Act for a period not to exceed 40 years. All leases, for whatever period, shall be made subject to the written approval of the Governor. All concession leases extending for a period in excess of 10 years, will contain provisions for the Agency to participate, on a percentage basis, in the revenues generated by any concession operation.
The Agency is authorized to allow for provisions for a reserve account and a leasehold account within Agency concession lease agreements for the purpose of setting aside revenues for the maintenance, rehabilitation, repair, improvement, and replacement of the concession facility, structure, and equipment of the Agency that are part of the leased premises.
The lessee shall be required to pay into the reserve account a percentage of gross receipts, as set forth in the lease, to be set aside and expended in a manner acceptable to the Agency by the concession lessee for the purpose of ensuring that an appropriate amount of the lessee's moneys are provided by the lessee to satisfy the lessee's incurred responsibilities for the operation of the concession facility under the terms and conditions of the concession lease.
The lessee account shall allow for the amortization of certain authorized expenses that are incurred by the concession lessee but that are not an obligation of the lessee under the terms and conditions of the lease agreement. The Agency may allow a reduction of up to 50% of the monthly rent due for the purpose of enabling the recoupment of the lessee's authorized expenditures during the term of the lease.
(k) To sell surplus agricultural products grown on land owned by or under the jurisdiction of the Historic Sites and Preservation Division of the Agency, when the products cannot be used by the Agency.
(l) To enforce the laws of the State and the rules and regulations of the Agency in or on any lands owned, leased, or managed by the Historic Sites and Preservation Division of the Agency.
(m) To cooperate with private organizations and agencies of the State of Illinois by providing areas and the use of staff personnel where feasible for the sale of publications on the historic and cultural heritage of the State and craft items made by Illinois craftsmen. These sales shall not conflict with existing concession agreements. The Historic Sites and Preservation Division of the Agency is authorized to negotiate with the organizations and agencies for a portion of the monies received from sales to be returned to the Historic Sites and Preservation Division of the Agency's Historic Sites Fund for the furtherance of interpretive and restoration programs.
(n) To establish local bank or savings and loan association accounts, upon the written authorization of the Director, to temporarily hold income received at any of its properties. The local accounts established under this Section shall be in the name of the Historic Preservation Agency and shall be subject to regular audits. The balance in a local bank or savings and loan association account shall be forwarded to the Agency for deposit with the State Treasurer on Monday of each week if the amount to be deposited in a fund exceeds $500.
No bank or savings and loan association shall receive public funds as permitted by this Section, unless it has complied with the requirements established under Section 6 of the Public Funds Investment Act.
(o) To accept, with the consent of the Board, offers of gifts, gratuities, or grants from the federal government, its agencies, or offices, or from any person, firm, or corporation.
(p) To make reasonable rules and regulations as may be necessary to discharge the duties of the Agency.
(q) With appropriate cultural organizations, to further and advance the goals of the Agency.
(r) To make grants for the purposes of planning, survey, rehabilitation, restoration, reconstruction, landscaping, and acquisition of Illinois properties (i) designated individually in the National Register of Historic Places, (ii) designated as a landmark under a county or municipal landmark ordinance, or (iii) located within a National Register of Historic Places historic district or a locally designated historic district when the Director determines that the property is of historic significance whenever an appropriation is made therefor by the General Assembly or whenever gifts or grants are received for that purpose and to promulgate regulations as may be necessary or desirable to carry out the purposes of the grants.
Grantees may, as prescribed by rule, be required to provide matching funds for each grant. Grants made under this subsection shall be known as Illinois Heritage Grants.
Every owner of a historic property, or the owner's agent, is eligible to apply for a grant under this subsection.
(s) To establish and implement a pilot program for charging admission to State historic sites. Fees may be charged for special events, admissions, and parking or any combination; fees may be charged at all sites or selected sites. All fees shall be deposited into the Illinois Historic Sites Fund. The Historic Sites and Preservation Division of the Agency shall have the discretion to set and adjust reasonable fees at the various sites, taking into consideration various factors, including, but not limited to: cost of services furnished to each visitor, impact of fees on attendance and tourism, and the costs expended collecting the fees. The Agency shall keep careful records of the income and expenses resulting from the imposition of fees, shall keep records as to the attendance at each historic site, and shall report to the Governor and General Assembly by January 31 after the close of each year. The report shall include information on costs, expenses, attendance, comments by visitors, and any other information the Agency may believe pertinent, including:
(1) Recommendations as to whether fees should be

continued at each State historic site.

(2) How the fees should be structured and imposed.
(3) Estimates of revenues and expenses associated

with each site.

(t) To provide for overnight tent and trailer campsites and to provide suitable housing facilities for student and juvenile overnight camping groups. The Historic Sites and Preservation Division of the Agency shall charge rates similar to those charged by the Department of Conservation for the same or similar facilities and services.
(u) To engage in marketing activities designed to promote the sites and programs administered by the Agency. In undertaking these activities, the Agency may take all necessary steps with respect to products and services, including, but not limited to, retail sales, wholesale sales, direct marketing, mail order sales, telephone sales, advertising and promotion, purchase of product and materials inventory, design, printing and manufacturing of new products, reproductions, and adaptations, copyright and trademark licensing and royalty agreements, and payment of applicable taxes. In addition, the Agency shall have the authority to sell advertising in its publications and printed materials. All income from marketing activities shall be deposited into the Illinois Historic Sites Fund.
(Source: P.A. 99-642, eff. 7-28-16.)

(20 ILCS 3405/17)
Sec. 17. (Repealed).
(Source: P.A. 92-600, eff. 7-1-02. Repealed by P.A. 100-120, eff. 8-18-17.)

(20 ILCS 3405/18) (from Ch. 127, par. 2718)
Sec. 18. (Repealed).
(Source: P.A. 84-25. Repealed by P.A. 92-600, eff. 7-1-02.)

(20 ILCS 3405/19) (from Ch. 127, par. 2719)
Sec. 19. Whenever personal property has been loaned to or deposited with the Agency and held more than 25 years and no person has made claim upon the property, the property shall be deemed abandoned and shall become the property of the Agency. Provided, however, that in order to perfect the title the Agency must diligently seek to find the owner by writing to the owner at the last known address by certified mail. If no claim is made within 30 days of sending the certified letter, the Agency shall publish in the official State newspaper and in a local newspaper that distributes in the area of owner's last known address a notice containing the name of the owner, a description of the property, and the method of filing a claim. If no person claims the property within 90 days after the advertisement is published, title to the property vests in the Agency.
(Source: P.A. 87-231.)

(20 ILCS 3405/20)
Sec. 20. (Repealed).
(Source: P.A. 94-793, eff. 5-19-06. Repealed by P.A. 99-576, eff. 7-15-16.)

(20 ILCS 3405/22)
Sec. 22. Amistad Commission.
(a) Purpose. The General Assembly finds and declares that all people should know of and remember the human carnage and dehumanizing atrocities committed during the period of the African slave trade and slavery in America and of the vestiges of slavery in this country; and it is in fact vital to educate our citizens on these events, the legacy of slavery, the sad history of racism in this country, and the principles of human rights and dignity in a civilized society.
It is the policy of the State of Illinois that the history of the African slave trade, slavery in America, the depth of their impact in our society, and the triumphs of African-Americans and their significant contributions to the development of this country is the proper concern of all people, particularly students enrolled in the schools of the State of Illinois.
It is therefore desirable to create a Commission that, as an organized body and on a continuous basis, will survey, design, encourage, and promote the implementation of education and awareness programs in Illinois that are concerned with the African slave trade, slavery in America, the vestiges of slavery in this country, and the contributions of African-Americans in building our country; to develop workshops, institutes, seminars, and other teacher training activities designed to educate teachers on this subject matter; and that will be responsible for the coordination of events on a regular basis, throughout the State, that provide appropriate memorialization of the events concerning the enslavement of Africans and their descendants in America and their struggle for freedom, liberty, and equality.
(b) Amistad Commission. The Amistad Commission is created within the Agency. The Commission is named to honor the group of enslaved Africans transported in 1839 on a vessel named the Amistad who overthrew their captors and created an international incident that was eventually argued before the Supreme Court and that shed a growing light on the evils of the slave trade and galvanized a growing abolitionist movement towards demanding the end of slavery in the United States.
(c) Membership. The Commission shall consist of 15 members, including 3 ex officio members: the State Superintendent of Education or his or her designee, the Director of Commerce and Economic Opportunity or his or her designee, and the Director of Historic Sites and Preservation or his or her designee; and 12 public members. Public members shall be appointed as follows:
(i) 2 members appointed by the President of the

Senate and one member appointed by the Minority Leader of the Senate;

(ii) 2 members appointed by the Speaker of the House

of Representatives and one member appointed by the Minority Leader of the House of Representatives; and

(iii) 6 members, no more than 4 of whom shall be of

the same political party, appointed by the Governor.

The public members shall be residents of this State, chosen with due regard to broad geographic representation and ethnic diversity, who have served actively in organizations that educate the public on the history of the African slave trade, the contributions of African-Americans to our society, and civil rights issues.
Each public member of the Commission shall serve for a term of 3 years, except that of the initial members so appointed: one member appointed by the President of the Senate, one member appointed by the Speaker of the House of Representatives, and 2 members appointed by the Governor shall serve for terms of one year; the member appointed by the Minority Leader of the Senate, one member appointed by the Speaker of the House of Representatives, and 2 members appointed by the Governor shall serve for terms of 2 years; and one member appointed by the President of the Senate, the member appointed by the Minority Leader of the House of Representatives, and 2 members appointed by the Governor shall serve for terms of 3 years. Public members shall be eligible for reappointment. They shall serve until their successors are appointed and qualified, and the term of the successor of any incumbent shall be calculated from the expiration of the term of that incumbent. A vacancy occurring other than by expiration of term shall be filled in the same manner as the original appointment, but for the unexpired term only.
(d) Election of chairperson; meetings. At its first meeting and annually thereafter, the Commission shall elect from among its members a chairperson and other officers it considers necessary or appropriate. After its first meeting, the Commission shall meet at least quarterly, or more frequently at the call of the chairperson or if requested by 9 or more members.
(e) Quorum. A majority of the members of the Commission constitute a quorum for the transaction of business at a meeting of the Commission. A majority of the members present and serving is required for official action of the Commission.
(f) Public meeting. All business that the Commission is authorized to perform shall be conducted at a public meeting of the Commission, held in compliance with the Open Meetings Act.
(g) Freedom of Information. A writing prepared, owned, used, in the possession of, or retained by the Commission in the performance of an official function is subject to the Freedom of Information Act.
(h) Compensation. The members of the Commission shall serve without compensation, but shall be entitled to reimbursement for all necessary expenses incurred in the performance of their official duties as members of the Commission from funds appropriated for that purpose. Reimbursement for travel, meals, and lodging shall be in accordance with the rules of the Governor's Travel Control Board.
(i) Duties. The Commission shall have the following responsibilities and duties:
(1) To provide, based upon the collective interest of

the members and the knowledge and experience of the members, assistance and advice to schools within the State with respect to the implementation of education, awareness programs, textbooks, and educational materials concerned with the African slave trade, slavery in America, the vestiges of slavery in this country, and the contributions of African-Americans to our society.

(2) To survey and catalog the extent and breadth of

education concerning the African slave trade, slavery in America, the vestiges of slavery in this country, and the contributions of African-Americans to our society presently being incorporated into the curricula and textbooks and taught in the school systems of the State; to inventory those African slave trade, American slavery, or relevant African-American history memorials, exhibits, and resources that should be incorporated into courses of study at educational institutions, schools, and various other locations throughout the State; and to assist the State Board of Education and other State and educational agencies in the development and implementation of African slave trade, American slavery, and African-American history education programs.

(3) To act as a liaison with textbook publishers,

schools, public, private, and nonprofit resource organizations, and members of the United States Senate and House of Representatives and the Illinois Senate and House of Representatives in order to facilitate the inclusion of the history of African slavery and of African-Americans in this country in the curricula of public and nonpublic schools.

(4) To compile a roster of individual volunteers who

are willing to share their knowledge and experience in classrooms, seminars, and workshops with students and teachers on the subject of the African slave trade, American slavery, the impact of slavery on our society today, and the contributions of African-Americans to our country.

(5) To coordinate events memorializing the African

slave trade, American slavery, and the history of African-Americans in this country that reflect the contributions of African-Americans in overcoming the burdens of slavery and its vestiges, and to seek volunteers who are willing and able to participate in commemorative events that will enhance student awareness of the significance of the African slave trade, American slavery, its historical impact, and the struggle for freedom.

(6) To prepare reports for the Governor and the

General Assembly regarding its findings and recommendations on facilitating the inclusion of the African slave trade, American slavery studies, African-American history, and special programs in the educational system of the State.

(7) To develop, in consultation with the State Board

of Education, curriculum guidelines that will be made available to every school board for the teaching of information on the African slave trade, slavery in America, the vestiges of slavery in this country, and the contributions of African-Americans to our country.

(8) To solicit, receive, and accept appropriations,

gifts, and donations for Commission operations and programs authorized under this Section.

(j) Commission requests for assistance. The Commission is authorized to call upon any department, office, division, or agency of the State, or of any county, municipality, or school district of the State, to supply such data, program reports, and other information, appropriate school personnel, and assistance as it deems necessary to discharge its responsibilities under this Act. These departments, offices, divisions, and agencies shall, to the extent possible and not inconsistent with any other law of this State, cooperate with the Commission and shall furnish it with such information, appropriate school personnel, and assistance as may be necessary or helpful to accomplish the purposes of this Act.
(k) State Board of Education assistance. The State Board of Education shall:
(1) Assist the Amistad Commission in marketing and

distributing to educators, administrators, and school districts in the State educational information and other materials on the African slave trade, slavery in America, the vestiges of slavery in this country, and the contributions of African-Americans to our society.

(2) Conduct at least one teacher workshop annually on

the African slave trade, slavery in America, the vestiges of slavery in this country, and the contributions of African-Americans to our society.

(3) Assist the Amistad Commission in monitoring the

inclusion of slavery materials and curricula in the State's educational system.

(4) Consult with the Amistad Commission to determine

ways it may survey, catalog, and extend slave trade and American slavery education presently being taught in the State's educational system.

The State Board of Education may, subject to the availability of appropriations, hire additional staff and consultants to carry out the duties and responsibilities provided within this subsection (k).
(l) Report. The Commission shall report its activities and findings, as required under subsection (i), to the Governor and General Assembly on or before June 30, 2006, and biannually thereafter.
(Source: P.A. 94-285, eff. 7-21-05.)

(20 ILCS 3405/27)
Sec. 27. Former POWs; free admission. Every veteran who is a resident of Illinois and a former prisoner of war is exempt from all admission fees in museums that receive State funds. For the purposes of this Section, a former prisoner of war is a veteran who was taken and held prisoner by a hostile foreign force while participating in an armed conflict as a member of the United States Armed Forces. Any identification card or other form of identification issued by the Veterans' Administration or other governmental agency that indicates the card-holder's former prisoner of war status is sufficient to accord the card-holder the fee-exempt admission privileges under this Section.
(Source: P.A. 96-87, eff. 7-27-09.)

(20 ILCS 3405/30)
Sec. 30. (Repealed).
(Source: P.A. 92-600, eff. 7-1-02. Repealed by P.A. 100-120, eff. 8-18-17.)

(20 ILCS 3405/31)
Sec. 31. (Repealed).
(Source: P.A. 92-600, eff. 7-1-02. Repealed by P.A. 100-120, eff. 8-18-17.)

(20 ILCS 3405/32)
Sec. 32. (Repealed).
(Source: P.A. 92-600, eff. 7-1-02. Repealed by P.A. 100-120, eff. 8-18-17.)

(20 ILCS 3405/33)
Sec. 33. (Repealed).
(Source: P.A. 92-600, eff. 7-1-02. Repealed by P.A. 100-120, eff. 8-18-17.)

(20 ILCS 3405/34)
Sec. 34. Internal Auditor. There is created the Office of the Internal Auditor of the Historic Preservation Agency. The Internal Auditor shall be appointed by the Board, shall serve at the pleasure of the Board, and shall report to the Board. The Internal Auditor shall audit and maintain the financial books, records, papers, and transactions of the Lincoln Presidential Library and the Historic Sites and Preservation Division of the Historic Preservation Agency. The Internal Auditor shall prepare an annual report for each fiscal year of the operations of the Historic Preservation Agency, which shall be submitted to the Board, the General Assembly, and the Governor. Nothing in this Section shall abridge the authority of the Illinois Auditor General to independently audit the Illinois Historic Preservation Agency or any of the libraries, divisions, or offices contained within the Agency.
(Source: P.A. 92-600, eff. 7-1-02.)

(20 ILCS 3405/35)
Sec. 35. Products manufactured in the United States. State Historic Sites, State Memorials, and other properties that are under the jurisdiction of the Historic Preservation Agency under Section 6 of this Act shall set aside a booth or section for the sale of products manufactured in the United States. As used in this Section, "products manufactured in the United States" means assembled articles, materials, or supplies for which design, final assembly, processing, packaging, testing, or other process that adds value, quality, or reliability occurred in the United States.
(Source: P.A. 98-1031, eff. 8-25-14.)



20 ILCS 3410/ - Illinois Historic Preservation Act.

(20 ILCS 3410/1) (from Ch. 127, par. 133d1)
Sec. 1. This Act shall be known as the "Illinois Historic Preservation Act".
(Source: P.A. 79-1383.)

(20 ILCS 3410/2) (from Ch. 127, par. 133d2)
Sec. 2. As used in this Act:
(a) "Council" means the Illinois Historic Sites Advisory Council.
(b) (Blank).
(c) "Agency" means the Historic Preservation Agency.
(d) "Director" means the Director of Historic Preservation who will serve as the State Historic Preservation Officer.
(d-1) "Historic resource" means any property which is either publicly or privately held and which:
(1) is listed in the National Register of Historic

Places (hereafter "National Register");

(2) has been formally determined by the Director to

be eligible for listing in the National Register as defined in Section 106 of Title 16 of the United States Code;

(3) has been nominated by the Director and the

Illinois Historic Sites Advisory Council for listing in the National Register; or

(4) meets one or more criteria for listing in the

National Register, as determined by the Director.

(e) "Place" means (1) any parcel or contiguous grouping of parcels of real estate under common or related ownership or control, where any significant improvements are at least 40 years old, or (2) any aboriginal mound, fort, earthwork, village, location, burial ground, historic or prehistoric ruin, mine case or other location which is or may be the source of important archeological data.
(f) (Blank).
(g) (Blank).
(h) (Blank).
(i) (Blank).
(Source: P.A. 97-785, eff. 7-13-12.)

(20 ILCS 3410/3) (from Ch. 127, par. 133d3)
Sec. 3. There is recognized and established hereunder the Illinois Historic Sites Advisory Council, previously established pursuant to Federal regulations, hereafter called the Council. The Council shall consist of 15 members. Of these, there shall be at least 3 historians, at least 3 architectural historians, or architects with a preservation background, and at least 3 archeologists. The remaining 6 members shall be drawn from supporting fields and have a preservation interest. Supporting fields shall include but not be limited to historical geography, law, urban planning, local government officials, and members of other preservation commissions. All shall be appointed by the Director of Historic Sites and Preservation, with the consent of the Board.
The Council Chairperson shall be appointed by the Director of Historic Sites and Preservation from the Council membership and shall serve at the Director's pleasure.
The Executive Director of the Abraham Lincoln Presidential Library and Museum and the Director of the Illinois State Museum shall serve on the Council in advisory capacity as non-voting members.
Terms of membership shall be 3 years and shall be staggered by the Director to assure continuity of representation.
The Council shall meet at least 3 times each year. Additional meetings may be held at the call of the chairperson or at the call of the Director.
Members shall serve without compensation, but shall be reimbursed for actual expenses incurred in the performance of their duties.
(Source: P.A. 100-120, eff. 8-18-17.)

(20 ILCS 3410/4) (from Ch. 127, par. 133d4)
Sec. 4. In addition to those powers specifically granted or necessary to perform the duties prescribed by this Act, the Council shall have the following powers:
(a) to recommend nominations to the National Register

of Historic Places;

(b) (blank);
(c) to recommend removal of places from the National

Register of Historic Places;

(d) (blank);
(e) (blank); and
(f) to advise the Agency on matters pertaining to

historic preservation.

(Source: P.A. 97-785, eff. 7-13-12.)

(20 ILCS 3410/5) (from Ch. 127, par. 133d5)
Sec. 5. In addition to the powers otherwise specifically granted to the Agency by law, the Agency shall have the following powers and responsibilities:
(a) to perform the administrative functions for the

Council;

(b) to hold public hearings and meetings concerning

the National Register of Historic Places;

(c) to prepare and periodically revise a statewide

preservation plan;

(d) to attempt to maximize the extent to which the

preservation of historic resources is accomplished through active use, including self-sustaining or revenue-producing use and through the involvement of persons other than the Agency; and

(e) to disseminate information of historic resources,

to provide technical and other assistance to persons involved in preservation activities, to develop interpretive programs and otherwise stimulate public interest in preservation.

(Source: P.A. 97-785, eff. 7-13-12.)

(20 ILCS 3410/6)
Sec. 6. (Repealed).
(Source: P.A. 85-699. Repealed by P.A. 97-785, eff. 7-13-12.)

(20 ILCS 3410/7)
Sec. 7. (Repealed).
(Source: P.A. 84-25. Repealed by P.A. 97-785, eff. 7-13-12.)

(20 ILCS 3410/8)
Sec. 8. (Repealed).
(Source: P.A. 84-25. Repealed by P.A. 97-785, eff. 7-13-12.)

(20 ILCS 3410/9)
Sec. 9. (Repealed).
(Source: P.A. 79-1383. Repealed by P.A. 97-785, eff. 7-13-12.)

(20 ILCS 3410/10)
Sec. 10. (Repealed).
(Source: P.A. 79-1383. Repealed by P.A. 97-785, eff. 7-13-12.)

(20 ILCS 3410/11)
Sec. 11. (Repealed).
(Source: P.A. 79-1383. Repealed by P.A. 97-785, eff. 7-13-12.)

(20 ILCS 3410/12)
Sec. 12. (Repealed).
(Source: P.A. 79-1383. Repealed by P.A. 97-785, eff. 7-13-12.)

(20 ILCS 3410/13)
Sec. 13. (Repealed).
(Source: P.A. 79-1383. Repealed by P.A. 97-785, eff. 7-13-12.)

(20 ILCS 3410/14)
Sec. 14. (Repealed).
(Source: P.A. 82-783. Repealed by P.A. 97-785, eff. 7-13-12.)

(20 ILCS 3410/15) (from Ch. 127, par. 133d15)
Sec. 15. All monies received for historic preservation programs administered by the Agency, including grants, direct and indirect cost reimbursements, income from marketing activities, gifts, donations and bequests, from private organizations, individuals, other State agencies or federal agencies, monies received from publications, and copying and certification fees related to such programs, and all income from fees generated from admissions, special events, parking, camping, concession and property rental, shall be deposited into a special fund in the State treasury, to be known as the Illinois Historic Sites Fund, which is hereby created. Subject to appropriation, the monies in such fund shall be used by the Agency for historic preservation purposes only.
The Illinois Historic Sites Fund is not subject to administrative charges or charge-backs, including but not limited to those authorized under Section 8h of the State Finance Act.
(Source: P.A. 96-1312, eff. 7-27-10.)



20 ILCS 3415/ - Historical Sites Listing Act.

(20 ILCS 3415/0.01) (from Ch. 128, par. 30)
Sec. 0.01. Short title. This Act may be cited as the Historical Sites Listing Act.
(Source: P.A. 86-1324.)

(20 ILCS 3415/1) (from Ch. 128, par. 31)
Sec. 1. Any person or State or local governmental agency owning a site of general historical interest or having the written consent of the owner of such a site may apply to the Historic Preservation Agency to have that site listed and marked as a State historic site.
(Source: P.A. 92-600, eff. 7-1-02.)

(20 ILCS 3415/2) (from Ch. 128, par. 32)
Sec. 2. If the Historic Preservation Agency finds that a site described in an application under Section 1 is of sufficient general historical interest to warrant listing and marking, it shall list the site in a register kept for that purpose and shall display at the site a suitable marker indicating that the site is a registered State historic site.
(Source: P.A. 92-600, eff. 7-1-02.)

(20 ILCS 3415/3) (from Ch. 128, par. 33)
Sec. 3. The Historic Preservation Agency, in cooperation with the Division of Highways of the Department of Transportation and any other interested public or private agency, shall place and maintain all markers at State historic sites registered under this Act.
(Source: P.A. 92-600, eff. 7-1-02.)



20 ILCS 3420/ - Illinois State Agency Historic Resources Preservation Act.

(20 ILCS 3420/1) (from Ch. 127, par. 133c21)
Sec. 1. Purposes. The purpose of this Act is to provide Illinois State government leadership in preserving, restoring, and maintaining the historic resources of the State. It is the purpose of this Act to establish a program whereby State agencies (1) administer the historic resources under their control to foster and enhance their availability to future generations, (2) prepare policies and plans to contribute to the preservation, restoration, and maintenance of State-owned historic resources for the inspiration and benefit of the people, and (3) in consultation with the Director of Historic Preservation, institute procedures to ensure that State projects consider the preservation and enhancement of both State owned and non-State owned historic resources.
(Source: P.A. 86-707.)

(20 ILCS 3420/2) (from Ch. 127, par. 133c22)
Sec. 2. Short Title. This Act shall be known and may be cited as the "Illinois State Agency Historic Resources Preservation Act".
(Source: P.A. 86-707.)

(20 ILCS 3420/3) (from Ch. 127, par. 133c23)
Sec. 3. Definitions.
(a) "Director" means the Director of Historic Preservation who shall serve as the State Historic Preservation Officer.
(b) "Agency" shall have the same meaning as in Section 1-20 of the Illinois Administrative Procedure Act, and shall specifically include all agencies and entities made subject to such Act by any State statute.
(c) "Historic resource" means any property which is either publicly or privately held and which:
(1) is listed in the National Register of Historic

Places (hereafter "National Register");

(2) has been formally determined by the Director to

be eligible for listing in the National Register as defined in Section 106 of Title 16 of the United States Code;

(3) has been nominated by the Director and the

Illinois Historic Sites Advisory Council for listing in the National Register;

(4) meets one or more criteria for listing in the

National Register, as determined by the Director; or

(5) (blank).
(d) "Adverse effect" means:
(1) destruction or alteration of all or part of an

historic resource;

(2) isolation or alteration of the surrounding

environment of an historic resource;

(3) introduction of visual, audible, or atmospheric

elements which are out of character with an historic resource or which alter its setting;

(4) neglect or improper utilization of an historic

resource which results in its deterioration or destruction; or

(5) transfer or sale of an historic resource to any

public or private entity without the inclusion of adequate conditions or restrictions regarding preservation, maintenance, or use.

(e) "Comment" means the written finding by the Director of the effect of a State undertaking on an historic resource.
(f) "Undertaking" means any project, activity, or program that can result in changes in the character or use of historic property, if any historic property is located in the area of potential effects. The project, activity or program shall be under the direct or indirect jurisdiction of a State agency or licensed or assisted by a State agency. An undertaking includes, but is not limited to, action which is:
(1) directly undertaken by a State agency;
(2) supported in whole or in part through State

contracts, grants, subsidies, loan guarantees, or any other form of direct or indirect funding assistance; or

(3) carried out pursuant to a State lease, permit,

license, certificate, approval, or other form of entitlement or permission.

(g) "Committee" means the Historic Preservation Mediation Committee.
(h) "Feasible" means capable of being accomplished in a successful manner within a reasonable period of time, taking into account economic, environmental, social, and technological factors.
(i) "Private undertaking" means any undertaking that does not receive public funding or is not on public lands.
(j) "High probability area" means any occurrence of Cahokia Alluvium, Carmi Member of the Equality Formation, Grayslake Peat, Parkland Sand, Peyton Colluvium, the Batavia Member of the Henry Formation, or the Mackinaw Member, as mapped by Lineback et al. (1979) at a scale of 1-500,000 within permanent stream floodplains and including:
(1) 500 yards of the adjoining bluffline crest of the

Fox, Illinois, Kankakee, Kaskaskia, Mississippi, Ohio, Rock and Wabash Rivers and 300 yards of the adjoining bluffline crest of all other rivers or

(2) a 500 yard wide area along the shore of Lake

Michigan abutting the high water mark.

(Source: P.A. 97-785, eff. 7-13-12; 98-463, eff. 8-16-13.)

(20 ILCS 3420/4) (from Ch. 127, par. 133c24)
Sec. 4. State agency undertakings.
(a) As early in the planning process as may be practicable and prior to the approval of the final design or plan of any undertaking by a State agency, or prior to the funding of any undertaking by a State agency, or prior to an action of approval or entitlement of any private undertaking by a State agency, written notice of the project shall be given to the Director either by the State agency or the recipients of its funds, permits or licenses. The State agency shall consult with the Director to determine the documentation requirements necessary for identification and treatment of historic resources. For the purposes of identification and evaluation of historic resources, the Director may require archaeological and historic investigations. Responsibility for notice and documentation may be delegated by the State agency to a local or private designee.
(b) Within 30 days after receipt of complete and correct documentation of a proposed undertaking, the Director shall review and comment to the agency on the likelihood that the undertaking will have an adverse effect on a historic resource. In the case of a private undertaking, the Director shall, not later than 30 days following the receipt of an application with complete documentation of the undertaking, either approve that application allowing the undertaking to proceed or tender to the applicant a written statement setting forth the reasons for the requirement of an archaeological investigation. If there is no action within 30 days after the filing of the application with the complete documentation of the undertaking, the applicant may deem the application approved and may proceed with the undertaking. Thereafter, all requirements for archaeological investigations are waived under this Act.
(c) If the Director finds that an undertaking will adversely affect an historic resource or is inconsistent with agency policies, the State agency shall consult with the Director and shall discuss alternatives to the proposed undertaking which could eliminate, minimize, or mitigate its adverse effect. During the consultation process, the State agency shall explore all feasible and prudent plans which eliminate, minimize, or mitigate adverse effects on historic resources. Grantees, permittees, licensees, or other parties in interest and representatives of national, State, and local units of government and public and private organizations may participate in the consultation process. The process may involve on-site inspections and public informational meetings pursuant to regulations issued by the Historic Preservation Agency.
(d) The State agency and the Director may agree that there is a feasible and prudent alternative which eliminates, minimizes, or mitigates the adverse effect of the undertaking. Upon such agreement, or if the State agency and the Director agree that there are no feasible and prudent alternatives which eliminate, minimize, or mitigate the adverse effect, the Director shall prepare a Memorandum of Agreement describing the alternatives or stating the finding. The State agency may proceed with the undertaking once a Memorandum of Agreement has been signed by both the State agency and the Director.
(e) After the consultation process, the Director and the State agency may fail to agree on the existence of a feasible and prudent alternative which would eliminate, minimize, or mitigate the adverse effect of the undertaking on the historic resource. If no agreement is reached, the agency shall call a public meeting in the county where the undertaking is proposed within 60 days. If, within 14 days following conclusion of the public meeting, the State agency and the Director fail to agree on a feasible and prudent alternative, the proposed undertaking, with supporting documentation, shall be submitted to the Historic Preservation Mediation Committee. The document shall be sufficient to identify each alternative considered by the Agency and the Director during the consultation process and the reason for its rejection.
(f) The Mediation Committee shall consist of the Director and 5 persons appointed by the Director for terms of 3 years each, each of whom shall be no lower in rank than a division chief and each of whom shall represent a different State agency. An agency that is a party to mediation shall be notified of all hearings and deliberations and shall have the right to participate in deliberations as a non-voting member of the Committee. Within 30 days after submission of the proposed undertaking, the Committee shall meet with the Director and the submitting agency to review each alternative considered by the State agency and the Director and to evaluate the existence of a feasible and prudent alternative. In the event that the Director and the submitting agency continue to disagree, the Committee shall provide a statement of findings or comments setting forth an alternative to the proposed undertaking or stating the finding that there is no feasible or prudent alternative. The State agency shall consider the written comments of the Committee and shall respond in writing to the Committee before proceeding with the undertaking.
(g) When an undertaking is being reviewed pursuant to Section 106 of the National Historic Preservation Act of 1966, the procedures of this law shall not apply and any review or comment by the Director on such undertaking shall be within the framework or procedures of the federal law. This subsection shall not prevent the Illinois Historic Preservation Agency from entering into an agreement with the Advisory Council on Historic Preservation pursuant to Section 106 of the National Historic Preservation Act to substitute this Act and its procedures for procedures set forth in Council regulations found in 36 C.F.R. Part 800.7. A State undertaking that is necessary to prevent an immediate and imminent threat to life or property shall be exempt from the requirements of this Act. Where possible, the Director shall be consulted in the determination of the exemption. In all cases, the agency shall provide the Director with a statement of the reasons for the exemption and shall have an opportunity to comment on the exemption. The statement and the comments of the Director shall be included in the annual report of the Historic Preservation Agency as a guide to future actions. The provisions of this Act do not apply to undertakings pursuant to the Illinois Oil and Gas Act, the Surface-Mined Land Conservation and Reclamation Act and the Surface Coal Mining Land Conservation and Reclamation Act.
(Source: P.A. 96-1000, eff. 7-2-10; 97-785, eff. 7-13-12.)

(20 ILCS 3420/5) (from Ch. 127, par. 133c25)
Sec. 5. Responsibilities of the Historic Preservation Agency, Division of Preservation Services.
(a) The Director shall include in the Agency's annual report an outline of State agency actions on which comment was requested or issued under this Act.
(b) The Director shall maintain a current list of all historic resources owned, operated, or leased by the State and appropriate maps indicating the location of all such resources. These maps shall be in a form available to the public and State agencies, except that the location of archaeological resources shall be excluded.
(c) The Director shall make rules and issue appropriate guidelines to implement this Act. These shall include, but not be limited to, regulations for holding on-site inspections, public information meetings and procedures for consultation, mediation, and resolutions by the Committee pursuant to subsections (e) and (f) of Section 4.
(d) The Director shall (1) assist, to the fullest extent possible, the State agencies in their identification of properties for inclusion in an inventory of historic resources, including provision of criteria for evaluation; (2) provide information concerning professional methods and techniques for preserving, improving, restoring, and maintaining historic resources when requested by State agencies; and (3) help facilitate State agency compliance with this Act.
(e) The Director shall monitor the implementation of actions of each State agency which have an effect, either adverse or beneficial, on an historic resource.
(f) The Agency shall manage and control the preservation, conservation, inventory, and analysis of fine and decorative arts, furnishings, and artifacts of the Illinois Executive Mansion in Springfield, the Governor's offices in the Capitol in Springfield and the James R. Thompson Center in Chicago, and the Hayes House in DuQuoin. The Agency shall manage the preservation and conservation of the buildings and grounds of the Illinois Executive Mansion in Springfield. The Governor shall appoint a Curator of the Executive Mansion, with the advice and consent of the Senate, to assist the Agency in carrying out the duties under this item (f). The person appointed Curator must have experience in historic preservation or as a curator. The Curator shall serve at the pleasure of the Governor. The Governor shall determine the compensation of the Curator, which shall not be diminished during the term of appointment.
(Source: P.A. 92-842, eff. 8-22-02.)

(20 ILCS 3420/6) (from Ch. 127, par. 133c26)
Sec. 6. Review of private undertakings.
(a) The Department shall adopt standards, including maps, in accordance with the Illinois Administrative Procedure Act, for determining whether a private undertaking will affect a high probability area for the statewide occurrence of archaeological resources. The Illinois State Museum shall propose to the Department maps of high probability areas for each county in the State that the Department shall consider in creating its standards. The maps shall be made available to any interested person and shall be filed with all regional planning commissions to assist in the planning process.
(b) High probability area maps for each county in the State shall be prepared by the Illinois State Museum and submitted to the Department. Until maps for a particular county are adopted by the Department as rule, the Director's review within that county for archaeological resources shall be limited to determining whether there are known archaeological sites within the area of the undertaking. If there are no known sites, the Director shall so notify the State agency or the local or private designee responsible for the private undertaking and the undertaking may proceed. If there is a known archaeological site within the undertaking, the Director shall so notify the state agency or the local or private designee responsible for the private undertaking and may require additional archaeological investigations.
(c) The Director shall not require archaeological investigations for private undertakings outside high probability areas unless the undertaking may affect a known archaeological site. An archaeological investigation may be required only on that portion of property within a high probability area or where a known site exists on that property. Archaeological investigations shall be required in high probability areas unless the Director indicates that such investigations are not necessary.
(Source: P.A. 87-847.)



20 ILCS 3425/ - State Historical Library Act.

(20 ILCS 3425/0.01) (from Ch. 128, par. 12.99)
Sec. 0.01. Short title. This Act may be cited as the State Historical Library Act.
(Source: P.A. 86-1324.)

(20 ILCS 3425/1) (from Ch. 128, par. 13)
Sec. 1. (Repealed).
(Source: P.A. 84-25. Repealed by P.A. 92-600, eff. 7-1-02.)

(20 ILCS 3425/3) (from Ch. 128, par. 15)
Sec. 3. (Repealed).
(Source: P.A. 84-25. Repealed by P.A. 92-600, eff. 7-1-02.)

(20 ILCS 3425/4)
Sec. 4. (Repealed).
(Source: P.A. 92-600, eff. 7-1-02. Repealed by P.A. 100-120, eff. 8-18-17.)

(20 ILCS 3425/5.1) (from Ch. 128, par. 16.1)
(Text of Section from P.A. 100-120)
Sec. 5.1. The State Historian shall establish and supervise a program within the Abraham Lincoln Presidential Library and Museum designed to preserve as historical records selected past editions of newspapers of this State. Such editions shall be preserved in accordance with industry standards. The negatives of microphotographs and other materials shall be stored in a place provided by the Abraham Lincoln Presidential Library and Museum.
The State Historian shall determine on the basis of historical value the various newspaper edition files which shall be preserved and shall arrange a schedule for such preservation. The State Historian shall supervise the making of arrangements for acquiring access to past edition files with the editors or publishers of the various newspapers.
The method of microphotography to be employed in this program shall conform to the standards established pursuant to Section 17 of "The State Records Act", approved July 6, 1957.
Upon payment to the Abraham Lincoln Presidential Library and Museum of the required fee, any person or organization shall be supplied with any prints requested to be made from the newspapers and all records. The fee required shall be determined by the State Historian and shall be equal in amount to the cost incurred by the Abraham Lincoln Presidential Library and Museum in supplying the requested prints.
(Source: P.A. 100-120, eff. 8-18-17.)

(Text of Section from P.A. 100-164)
Sec. 5.1. The State Historian shall establish and supervise a program within the Lincoln Presidential Library designed to preserve as historical records selected past editions of newspapers of this State. Such editions shall be preserved in accordance with industry standards and stored in a place provided by the Lincoln Presidential Library.
The State Historian shall determine on the basis of historical value the various newspaper edition files which shall be preserved. The State Historian or designee shall supervise the making of arrangements for acquiring access to past edition files with the editors or publishers of the various newspapers.
Upon payment to the Lincoln Presidential Library of the required fee, any person or organization shall be granted access to the preserved edition. The fee required shall be determined by the State Historian and shall be equal in amount to the cost incurred by the Lincoln Presidential Library in granting such access.
(Source: P.A. 100-164, eff. 8-18-17.)

(20 ILCS 3425/6) (from Ch. 128, par. 17)
Sec. 6. (Repealed).
(Source: P.A. 84-25. Repealed by P.A. 92-600, eff. 7-1-02.)



20 ILCS 3430/ - Old State Capitol Act.

(20 ILCS 3430/0.01) (from Ch. 123, par. 51.9)
Sec. 0.01. Short title. This Act may be cited as the Old State Capitol Act.
(Source: P.A. 86-1324.)

(20 ILCS 3430/1) (from Ch. 123, par. 52)
Sec. 1. As used in this Act,
(a) "Old State Capitol Complex" means the Old State Capitol reconstructed under the "1961 Act" in Springfield and includes space also occupied by the Abraham Lincoln Presidential Library and Museum and an underground parking garage;
(b) "1961 Act" means "An Act providing for the reconstruction and restoration of the old State Capitol at Springfield and providing for the custody thereof", approved August 24, 1961, as amended;
(c) "Board of Trustees" means the Board of Trustees of the Historic Preservation Agency.
(Source: P.A. 100-120, eff. 8-18-17.)

(20 ILCS 3430/2) (from Ch. 123, par. 53)
Sec. 2. The Board of Trustees shall have jurisdiction and custody of, and shall maintain and operate, the Old State Capitol Complex and shall succeed to all rights, powers, duties and liabilities of the Department of Conservation under the "1961 Act" or under any lease or contract relating to the Old State Capitol Complex to which the Department of Conservation is a party.
(Source: P.A. 77-135.)

(20 ILCS 3430/3) (from Ch. 123, par. 54)
Sec. 3. The Board of Trustees may establish rules and regulations for the use and operation of the Old State Capitol Complex. Such rules and regulations shall provide that such complex will be open at all reasonable hours to the public and may provide for the holding of such lectures, pageants or similar special events and the sale of such merchandise as will help interpret the historical significance of the Old State Capitol to the public.
(Source: P.A. 77-135.)

(20 ILCS 3430/4) (from Ch. 123, par. 55)
Sec. 4. Upon the expiration of the term of any existing lease to which the Department of Conservation is a party, the Board of Trustees may enter into a lease, on behalf of the State of Illinois, of the underground parking garage in the Old State Capitol Complex.
(Source: P.A. 77-135.)



20 ILCS 3435/ - Archaeological and Paleontological Resources Protection Act.

(20 ILCS 3435/.01) (from Ch. 127, par. 133c.01)
Sec. .01. This Act shall be known and may be cited as the "Archaeological and Paleontological Resources Protection Act".
(Source: P.A. 86-459; 86-707.)

(20 ILCS 3435/.02) (from Ch. 127, par. 133c.02)
Sec. .02. For purposes of this Act:
(a) "Archaeological resource" means any significant material remains or localities of past human life or activities on public land, including but not limited to artifacts, historic and prehistoric human skeletal remains, mounds, earthworks, shipwrecks, forts, village sites or mines.
(b) "Disturb" includes defacing, mutilating, injuring, exposing, removing, destroying, desecrating or molesting in any way.
(c) "Paleontological resource" means any significant fossil or material remains on public lands including traces or impressions of animals or plants that occur as part of the geological record that are known and are included in the files maintained by the Illinois State Museum under Section 10.
(d) "Person" means any natural individual, firm, trust, estate, partnership, association, joint stock company, joint venture, corporation or a receiver, trustee, guardian or other representative appointed by order of any court, the federal and State governments, including State universities created by statute or any city, town, county or other political subdivision of this State.
(e) "Public land" means any land owned, but does not include land leased as lessee, by the State of Illinois or its agencies, a State university created by statute, a municipality or a unit of local government.
(Source: P.A. 86-459; 86-707.)

(20 ILCS 3435/1) (from Ch. 127, par. 133c1)
Sec. 1. The State of Illinois reserves to itself the exclusive right and privilege of regulating, exploring, excavating or surveying, through the Historic Preservation Agency, all archaeological and paleontological resources found upon or within any public lands.
(Source: P.A. 86-459; 86-707.)

(20 ILCS 3435/1.5)
Sec. 1.5. O'Hare Modernization. Nothing in this Act limits the authority of the City of Chicago to exercise its powers under the O'Hare Modernization Act or requires that City, or any person acting on behalf of that City, to obtain a permit under this Act when acquiring property or otherwise exercising its powers under the O'Hare Modernization Act.
(Source: P.A. 93-450, eff. 8-6-03.)

(20 ILCS 3435/1.75)
Sec. 1.75. South Suburban Airport. The Illinois Department of Transportation, and any person acting on its behalf under a public-private agreement entered into in accordance with the Public-Private Agreements for the South Suburban Airport Act, is exempt from the permit requirements of this Act, provided that the Illinois Department of Transportation, or any such person, takes reasonable steps to comply with the provisions of this Act so long as compliance does not interfere with the design, development, operation, or maintenance of the South Suburban Airport or the exercise of their powers under the Public-Private Agreements for the South Suburban Airport Act.
(Source: P.A. 98-109, eff. 7-25-13.)

(20 ILCS 3435/2) (from Ch. 127, par. 133c2)
Sec. 2. Any deed hereafter given by the owner of public land may contain a clause reserving to the State a property right in any archaeological and paleontological resources or portion thereof and also reserving the right to explore and excavate for the same.
(Source: P.A. 86-459; 86-707.)

(20 ILCS 3435/3) (from Ch. 127, par. 133c3)
Sec. 3. (a) It is unlawful for any person, either by himself or through an agent, to explore, excavate or collect any of the archaeological or paleontological resources protected by this Act, unless such person obtains a permit issued by the Historic Preservation Agency.
(b) It is unlawful for any person, either by himself or through an agent, to knowingly disturb any archaeological or paleontological resource protected under this Act.
(c) It is unlawful for any person, either by himself or through an agent, to offer any object for sale or exchange with the knowledge that it has been previously collected or excavated in violation of this Act.
(Source: P.A. 86-459; 86-707.)

(20 ILCS 3435/3.1) (from Ch. 127, par. 133c3.1)
Sec. 3.1. The State's Attorney of the county in which a violation of Section 3 is alleged to have occurred, or the Attorney General, may be requested by the Director of the Historic Preservation Agency to initiate criminal prosecutions or to seek civil damages, injunctive relief and any other appropriate relief. The Historic Preservation Agency shall cooperate with the State's Attorney or the Attorney General. Persons aware of any violation of this Act shall contact the Historic Preservation Agency.
(Source: P.A. 86-459; 86-707.)

(20 ILCS 3435/3.2) (from Ch. 127, par. 133c3.2)
Sec. 3.2. The Historic Preservation Agency is authorized to offer a reward of up to $2,000 for information leading to the arrest and conviction of persons who violate Section 3.
(Source: P.A. 86-459; 86-707.)

(20 ILCS 3435/5) (from Ch. 127, par. 133c5)
Sec. 5. Any violation of Section 3 not involving the disturbance of human skeletal remains is a Class A misdemeanor and the violator shall be subject to imprisonment and a fine not in excess of $5,000; any subsequent violation is a Class 4 felony. Any violation of Section 3 involving disturbance of human skeletal remains is a Class 4 felony. Each disturbance of an archaeological site or a paleontological site shall constitute a single offense. Persons convicted of a violation of Section 3 shall also be liable for civil damages to be assessed by the land managing agency and the Historic Preservation Agency. Civil damages may include:
(a) forfeiture of any and all equipment used in acquiring the protected material;
(b) any and all costs incurred in cleaning, restoring, analyzing, accessioning and curating the recovered materials;
(c) any and all costs associated with restoring the land to its original contour;
(d) any and all costs associated with recovery of data and analyzing, publishing, accessioning and curating materials when the prohibited activity is so extensive as to preclude the restoration of the archaeological or paleontological site;
(e) any and all costs associated with the determination and collection of the civil damages.
When civil damages are recovered through the Attorney General, the proceeds shall be deposited into the Historic Sites Fund; when civil damages are recovered through the State's Attorney, the proceeds shall be deposited into the county fund designated by the county board.
(Source: P.A. 86-459; 86-707.)

(20 ILCS 3435/6) (from Ch. 127, par. 133c6)
Sec. 6. (a) The Historic Preservation Agency, in consultation with the various State agencies owning or managing land for the use of the State of Illinois, shall develop regulations whereby permits may be issued for exploration or excavation of archaeological and paleontological resources. These permits shall be issued by the Historic Preservation Agency after consultation with the head of the land managing agency.
(b) Permits to any person or entity other than the State of Illinois shall be issued in accordance with regulations which shall be promulgated by the Historic Preservation Agency.
(c) Each permit shall specify all terms and conditions under which the investigation shall be carried out, including, but not limited to, location and nature of the investigation and plans for analysis and publication of the results. Upon completion of the project, the permit holder shall report its results to the Historic Preservation Agency for approval.
(Source: P.A. 86-459; 86-707.)

(20 ILCS 3435/7) (from Ch. 127, par. 133c7)
Sec. 7. All materials and associated records remain the property of the State and are managed by the Illinois State Museum. The Illinois State Museum, in consultation with the Historic Preservation Agency, is authorized to establish long-term curation agreements with universities, museums and other organizations.
(Source: P.A. 86-459; 86-707.)

(20 ILCS 3435/8) (from Ch. 127, par. 133c8)
Sec. 8. (a) The Illinois State Museum shall be exempt from the permit requirements established by this Act for lands under its direct management but shall register that exploration with the Historic Preservation Agency; such registration shall include the information required under subsection (c) of Section 6.
(b) Any agency or department of the State of Illinois which has on its staff a professional archaeologist or paleontologist who meets the minimum qualifications established in Section 9 and which has in effect a memorandum of agreement with the Historic Preservation Agency for the protection, preservation and management of archaeological and paleontological resources shall be exempt from the permit requirements established by this Act.
(c) Activities reviewed by the Historic Preservation Agency pursuant to Section 106 of the National Historic Preservation Act (16 U.S.C. 470f) shall be exempt from these permitting requirements.
(d) Where a local government's activities are funded in whole or in part by a State agency and the funded activities are supervised or controlled by the State agency, the local government shall be exempt from the permit requirements established by this Act to the same extent that the State agency is exempt. The State agency shall be responsible for undertaking or causing to be undertaken any steps necessary to comply with this Act for those local government actions so exempted.
(Source: P.A. 86-459; 86-707.)

(20 ILCS 3435/9) (from Ch. 127, par. 133c9)
Sec. 9. The Historic Preservation Agency shall, through rulemaking, establish minimum standards of education and experience for an archaeologist or paleontologist to qualify as a professional for the purpose of conducting activities for which a permit is required.
(Source: P.A. 86-459; 86-707.)

(20 ILCS 3435/10) (from Ch. 127, par. 133c10)
Sec. 10. The Illinois State Museum, in cooperation with the Historic Preservation Agency, shall develop and maintain files containing information on known archaeological and paleontological sites in the State, whether on State controlled or privately owned property. The Historic Preservation Agency shall ensure the safety of those sites by promulgating regulations limiting access to those files as necessary.
(Source: P.A. 86-459; 86-707.)

(20 ILCS 3435/11) (from Ch. 127, par. 133c11)
Sec. 11. The Historic Preservation Agency, in consultation with other State agencies and Departments that own or control land, shall promulgate such regulations as may be necessary to carry out the purposes of this Act.
(Source: P.A. 86-459; 86-707.)



20 ILCS 3440/ - Human Skeletal Remains Protection Act.

(20 ILCS 3440/0.01) (from Ch. 127, par. 2660)
Sec. 0.01. Short title. This Act may be cited as the Human Skeletal Remains Protection Act.
(Source: P.A. 86-1324.)

(20 ILCS 3440/1) (from Ch. 127, par. 2661)
Sec. 1. Definitions. For the purposes of this Act:
(a) "Human skeletal remains" include the bones and decomposed fleshy parts of a deceased human body.
(b) "Unregistered graves" are any graves or locations where a human body has been buried or deposited; is over 100 years old; and is not in a cemetery registered with or licensed by the State Comptroller under the Cemetery Care Act or under the authority of the Illinois Department of Financial and Professional Regulation pursuant to the Cemetery Oversight Act, whichever is applicable.
(c) "Grave artifacts" are any item of human manufacture or use that is associated with the human skeletal remains in an unregistered grave.
(d) "Grave markers" are any tomb, monument, stone, ornament, mound, or other item of human manufacture that is associated with an unregistered grave.
(e) "Person" means any natural individual, firm, trust, estate, partnership, association, joint stock company, joint venture, corporation or a receiver, trustee, guardian or other representatives appointed by order of any court, the Federal and State governments, including State Universities created by statute or any city, town, county or other political subdivision of this State.
(f) "Disturb" includes excavating, removing, exposing, defacing, mutilating, destroying, molesting, or desecrating in any way human skeletal remains, unregistered graves, and grave markers.
(Source: P.A. 96-863, eff. 3-1-10; 97-679, eff. 2-6-12.)

(20 ILCS 3440/2) (from Ch. 127, par. 2662)
Sec. 2. Legislative finding and intentions. The General Assembly finds that existing laws do not provide equal or adequate protection for all human graves. There is a real and growing threat to the safety and sanctity of unregistered and unmarked graves. Numerous incidents in Illinois have resulted in the desecration of human remains and vandalism to grave markers. Similar incidents have occurred in neighboring states and as a result those states have increased their criminal penalties for such conduct. There is a strong likelihood that persons engaged for personal or financial gain in the mining of prehistoric and historic Indian, pioneer, and Civil War veteran's graves will move their operations to Illinois to avoid the increased penalties being imposed in neighboring states. There is an immediate need for legislation to protect the graves of these earlier Illinoisans from such desecration. The General Assembly intends to assure with this Act that all human burials be accorded equal treatment and respect for human dignity without reference to ethnic origins, cultural backgrounds or religious affiliations.
The General Assembly also finds that those persons engaged in the scientific study or collecting of artifacts which have not been acquired in violation of law are engaged in legitimate and worthy scientific, educational and recreational activities. This Act is not intended to interfere with the continued legitimate collecting activities or studies of such persons; nor is it intended to interfere with the normal enjoyment of private property owners, farmers, or those engaged in the development, mining or improvement of real property.
(Source: P.A. 95-331, eff. 8-21-07.)

(20 ILCS 3440/3) (from Ch. 127, par. 2663)
Sec. 3. Any person who discovers human skeletal remains subject to this Act shall promptly notify the coroner. Any person who knowingly fails to report such a discovery within 48 hours is guilty of a Class C misdemeanor, unless such person has reasonable cause to believe that the coroner had already been so notified. If the human skeletal remains appear to be from an unregistered grave, the coroner shall promptly notify the Historic Preservation Agency prior to their removal. Nothing in this Act shall be construed to apply to human skeletal remains subject to "An Act to revise the law in relation to coroners".
(Source: P.A. 86-151.)

(20 ILCS 3440/4) (from Ch. 127, par. 2664)
Sec. 4. It is unlawful for any person, either by himself or through an agent, to knowingly disturb human skeletal remains and grave artifacts in unregistered graves protected by this Act unless such person obtains a permit issued by the Historic Preservation Agency.
(Source: P.A. 86-151.)

(20 ILCS 3440/4.5)
Sec. 4.5. O'Hare Modernization. Nothing in this Act limits the authority of the City of Chicago to exercise its powers under the O'Hare Modernization Act or requires that City, or any person acting on behalf of that City, to obtain a permit under this Act when acquiring property or otherwise exercising its powers under the O'Hare Modernization Act.
(Source: P.A. 93-450, eff. 8-6-03.)

(20 ILCS 3440/4.75)
Sec. 4.75. South Suburban Airport. The Illinois Department of Transportation, and any person acting on its behalf under a public-private agreement entered into in accordance with the Public-Private Agreements for the South Suburban Airport Act, is exempt from the permit requirements of this Act, provided that the Illinois Department of Transportation, or any such person, takes reasonable steps to comply with the provisions of this Act so long as compliance does not interfere with the design, development, operation, or maintenance of the South Suburban Airport or the exercise of their powers under the Public-Private Agreements for the South Suburban Airport Act.
(Source: P.A. 98-109, eff. 7-25-13.)

(20 ILCS 3440/5) (from Ch. 127, par. 2665)
Sec. 5. It is unlawful for any person, either by himself or through an agent, to knowingly disturb a grave marker protected by this Act unless such person obtains a permit issued by the Historic Preservation Agency.
(Source: P.A. 86-151.)

(20 ILCS 3440/6) (from Ch. 127, par. 2666)
Sec. 6. It is unlawful for any person, either by himself or through an agent, to offer any human skeletal remains, grave artifacts or grave markers for sale or exchange with the knowledge that they have been collected or excavated in violation of this Act.
(Source: P.A. 86-151.)

(20 ILCS 3440/7) (from Ch. 127, par. 2667)
Sec. 7. It is unlawful for any person, either by himself or through an agent, to knowingly allow the disturbance of human skeletal remains, unregistered graves, or grave markers on property controlled by that person unless such disturbance is authorized by a permit issued by the Historic Preservation Agency.
(Source: P.A. 86-151.)

(20 ILCS 3440/8) (from Ch. 127, par. 2668)
Sec. 8. The State's Attorney of the county in which a violation of Sections 4, 5, 6 or 7 of this Act is alleged to have occurred, or the Attorney General, may be requested by the Director of the Historic Preservation Agency to initiate criminal prosecutions or to seek civil damages, injunctive relief and any other appropriate relief. The Historic Preservation Agency shall co-operate with the State's Attorney or the Attorney General. Persons aware of any violations of this Act shall contact the Historic Preservation Agency.
(Source: P.A. 86-151.)

(20 ILCS 3440/9) (from Ch. 127, par. 2669)
Sec. 9. The Historic Preservation Agency is authorized to offer a reward of up to $2000 for information leading to the arrest and conviction of persons who violate Sections 4, 5, 6 and 7 of this Act.
(Source: P.A. 86-151.)

(20 ILCS 3440/10) (from Ch. 127, par. 2670)
Sec. 10. Any violation of Sections 4, 6 or 7 of this Act is a Class A misdemeanor and the violator shall be subject to imprisonment for not more than 1 year and a fine not in excess of $10,000; any subsequent violation is a Class 4 felony. Each disturbance of an unregistered grave constitutes a separate offense.
(Source: P.A. 86-151.)

(20 ILCS 3440/11) (from Ch. 127, par. 2671)
Sec. 11. Any violation of Section 5 of this Act is a Class B misdemeanor and the violator shall be subject to imprisonment for not more than 6 months and a fine not in excess of $500; any subsequent violation is a Class A misdemeanor. Each disturbance of a grave marker constitutes a separate offense.
(Source: P.A. 86-151.)

(20 ILCS 3440/12) (from Ch. 127, par. 2672)
Sec. 12. Persons convicted of a violation of Section 4 or 5 of this Act shall also be liable for civil damages to be assessed by the Historic Preservation Agency. Civil damages may include:
(a) forfeiture of any and all equipment used in disturbing the protected unregistered graves or grave markers;
(b) any and all costs incurred in cleaning, restoring, analyzing, accessioning and curating the recovered materials;
(c) any and all costs associated with restoring the land to its original contour or the grave marker to its original condition;
(d) any and all costs associated with recovery of data, and analyzing, publishing, accessioning and curating materials when the prohibited activity is so extensive as to preclude the restoration of the unregistered burials or grave markers;
(e) any and all costs associated with the reinterment of the human skeletal remains;
(f) any and all costs associated with the determination and collection of the civil damages.
When civil damages are recovered through the Attorney General, the proceeds shall be deposited into the Historic Sites Fund; when civil damages are recovered through the State's Attorney, the proceeds shall be deposited into the county funds designated by the county board.
(Source: P.A. 86-151.)

(20 ILCS 3440/13) (from Ch. 127, par. 2673)
Sec. 13. (a) The Historic Preservation Agency shall develop regulations, in consultation with the Illinois State Museum, whereby permits may be issued for the removal of human skeletal remains and grave artifacts from unregistered graves or the removal of grave markers.
(b) Each permit shall specify all terms and conditions under which the removal of human skeletal remains, grave artifacts, or grave markers shall be carried out. All costs accrued in the removal of the aforementioned materials shall be borne by the permit applicant. Upon completion of the project, the permit holder shall submit a report of the results to the Historic Preservation Agency.
(Source: P.A. 86-151.)

(20 ILCS 3440/14) (from Ch. 127, par. 2674)
Sec. 14. All human skeletal remains and grave artifacts in unregistered graves are held in trust for the people of Illinois by the State and are under the jurisdiction of the Historic Preservation Agency. All materials collected under this Act shall be maintained, with dignity and respect, for the people of the State under the care of the Illinois State Museum.
(Source: P.A. 86-151.)

(20 ILCS 3440/15) (from Ch. 127, par. 2675)
Sec. 15. The Historic Preservation Agency shall promulgate such regulations as may be necessary to carry out the purposes of this Act.
(Source: P.A. 86-151.)

(20 ILCS 3440/16) (from Ch. 127, par. 2676)
Sec. 16. Activities reviewed by the Historic Preservation Agency pursuant to Section 106 of the National Historic Preservation Act (16 U.S.C. 470f) and activities permitted pursuant to the Federal Surface Mining Control and Reclamation Act of 1977 (P.L. 95-87), or the rules and regulations promulgated thereunder or any law, rule or regulation adopted by the State of Illinois thereunder shall be exempt from these permitting requirements.
(Source: P.A. 86-151.)



20 ILCS 3475/ - Abraham Lincoln Presidential Library and Museum Act.

(20 ILCS 3475/1)
Sec. 1. Short title. This Act may be cited as the Abraham Lincoln Presidential Library and Museum Act.
(Source: P.A. 100-120, eff. 8-18-17.)

(20 ILCS 3475/5)
Sec. 5. Definitions. As used in this Act:
"Agency" means the Abraham Lincoln Presidential Library and Museum.
"Board" means the Board of Trustees of the Abraham Lincoln Presidential Library and Museum.
"Executive Director" means the Executive Director of the Abraham Lincoln Presidential Library and Museum.
"Library" means the Abraham Lincoln Presidential Library.
"Museum" means the Abraham Lincoln Presidential Museum.
(Source: P.A. 100-120, eff. 8-18-17.)

(20 ILCS 3475/10)
Sec. 10. Abraham Lincoln Presidential Library and Museum; establishment.
(a) The Abraham Lincoln Presidential Library and Museum, formerly a constituent unit of the Illinois Historic Preservation Agency, is created as an independent State agency within the Executive Branch of State government.
(b) The Agency shall have control and custody of the Abraham Lincoln Presidential Library and Museum complex, including the Abraham Lincoln Presidential Library and Museum, the Abraham Lincoln Presidential Library and Museum's parking garage, Union Station, and Union Park, in Springfield.
(c) The Agency shall be under the supervision and direction of the Executive Director of the Abraham Lincoln Presidential Library and Museum.
(Source: P.A. 100-120, eff. 8-18-17.)

(20 ILCS 3475/15)
Sec. 15. Board. There shall be a Board of Trustees of the Abraham Lincoln Presidential Library and Museum to set policy and advise the Abraham Lincoln Presidential Library and Museum and the Executive Director on programs related to the Abraham Lincoln Presidential Library and Museum and to exercise the powers and duties given to it under Section 25 of this Act. The Abraham Lincoln Presidential Library and Museum and the Abraham Lincoln Presidential Library Foundation shall mutually co-operate to maximize resources available to the Abraham Lincoln Presidential Library and Museum and to support, sustain, and provide educational programs and collections at the Abraham Lincoln Presidential Library and Museum. Any membership fees collected by the Abraham Lincoln Presidential Library Foundation may be used to support the Abraham Lincoln Presidential Library and Museum programs or collections at the Foundation's discretion.
(Source: P.A. 100-120, eff. 8-18-17.)

(20 ILCS 3475/20)
Sec. 20. Composition of the Board. The Board of Trustees shall consist of 11 members to be appointed by the Governor, with the advice and consent of the Senate. The Board shall consist of members with the following qualifications:
(1) One member shall have recognized knowledge and

ability in matters related to business administration.

(2) One member shall have recognized knowledge and

ability in matters related to the history of Abraham Lincoln.

(3) One member shall have recognized knowledge and

ability in matters related to the history of Illinois.

(4) One member shall have recognized knowledge and

ability in matters related to library and museum studies.

(5) One member shall have recognized knowledge and

ability in matters related to historic preservation.

(6) One member shall have recognized knowledge and

ability in matters related to cultural tourism.

(7) One member shall have recognized knowledge and

ability in matters related to conservation, digitization, and technological innovation.

The initial terms of office shall be designated by the Governor as follows: one member to serve for a term of one year, 2 members to serve for a term of 2 years, 2 members to serve for a term of 3 years, 2 members to serve for a term of 4 years, 2 members to serve for a term of 5 years, and 2 members to serve for a term of 6 years. Thereafter, all appointments shall be for a term of 6 years. The Governor shall appoint one of the members to serve as chairperson at the pleasure of the Governor.
The members of the Board shall serve without compensation but shall be entitled to reimbursement for all necessary expenses incurred in the performance of their official duties as members of the Board from funds appropriated for that purpose.
To facilitate communication and cooperation between the Agency and the Abraham Lincoln Presidential Library Foundation, the Foundation CEO shall serve as a non-voting, ex-officio member of the Board.
(Source: P.A. 100-120, eff. 8-18-17.)

(20 ILCS 3475/25)
Sec. 25. Powers and duties of the Board. The Board shall:
(a) Set policies and establish programs for implementation in support of the mission and goals of the Agency.
(b) Create and execute such seminars, symposia, or other conferences as may be necessary or advisable to the Agency.
(c) Report annually to the Governor and the General Assembly on the status of the Agency and its programs.
(d) Accept, hold, maintain, and administer, as trustee, property given in trust for education or historic purposes for the benefit of the people of the State of Illinois and dispose of any property under the terms of the instrument creating the trust.
(e) Accept, hold, maintain, and administer donated property of historical significance, such as books, papers, records, and personal property of any kind, including electronic and digital property, pursuant to gifting instruments, agreements, or deeds of gift, including but not limited to the King Hostick Public Trust Fund, and enter into such agreements as may be necessary to carry out the Board's duties and responsibilities under this Section.
(f) Lease concessions at the Library and Museum. All leases, for whatever period, shall be made subject to the written approval of the Governor's Office of Management and Budget. All concession leases extending for a period in excess of 10 years shall contain provisions for the Agency to participate, on a percentage basis, in the revenues generated by any concession operation.
(g) Enforce the laws of the State and the rules of the Agency.
(h) Cooperate with private organizations and agencies of the State of Illinois by providing areas and the use of staff personnel where feasible for the sale of publications on the historic and cultural heritage of the State and craft items made by Illinois craftsmen. These sales shall not conflict with existing concession agreements. The Board is authorized to negotiate and approve agreements with the organizations and agencies for a portion of the moneys received from sales to be returned to the Agency for the furtherance of interpretative and restoration programs.
(i) Accept offers of gifts, gratuities, or grants from the federal government, its agencies, or offices, or from any person, firm, or corporation.
(j) Subject to the provisions of the Illinois Administrative Procedure Act, make reasonable rules as may be necessary to discharge the duties of the Agency.
(k) Charge and collect admission fees and rental for access to and use of the facilities of the Library and Museum.
(l) Operate a restaurant, cafe, or other food serving facility at the Museum or lease the operation of such a facility under reasonable terms and conditions, and provide vending services for food, beverages, or other products deemed necessary and proper, consistent with the purposes of the Library and Museum.
(m) Engage in marketing activities designed to promote the Library and Museum. In undertaking these activities, the Board may take all necessary steps with respect to products and services, including, but not limited to, retail sales, wholesale sales, direct marketing, mail order sales, telephone sales, advertising and promotion, purchase of product and materials inventory, design and printing and manufacturing of new products, reproductions, and adaptations, copyright and trademark licensing and royalty agreements, and payment of applicable taxes. In addition, the Board shall have the authority to sell advertising in its publications and printed materials.
(Source: P.A. 100-120, eff. 8-18-17.)

(20 ILCS 3475/30)
Sec. 30. Administration of the Agency. The Agency shall be under the supervision and direction of an Executive Director. The person serving on the effective date of this Act as Library Director, as defined in Section 33 of the Historic Preservation Agency Act, shall become the inaugural Executive Director on the effective date of this Act and shall serve as Executive Director until the expiration of his then-current term as Library Director. Thereafter, the Board shall appoint the Executive Director with the advice and consent of the Senate. The Executive Director shall serve at the pleasure of the Board for a term of 4 years. The Executive Director shall, subject to applicable provisions of law, execute and discharge the powers and duties of the Agency. The Executive Director shall have hiring power and shall appoint (a) a Library Facilities Operations Director; and (b) a Director of the Library. The Executive Director shall appoint those other employees of the Agency as he or she deems appropriate and shall fix the compensation of the Library Facilities Operations Director, the Director of the Library and other employees. The Executive Director may make provision to establish and collect admission and registration fees, operate a gift shop, and publish and sell educational and informational materials.
(Source: P.A. 100-120, eff. 8-18-17.)

(20 ILCS 3475/35)
Sec. 35. State Historian; exchange historical records. The State Historian shall make all necessary rules, regulations, and bylaws not inconsistent with law to carry into effect the purposes of this Act and to procure from time to time as may be possible and practicable, at reasonable costs, all books, pamphlets, manuscripts, monographs, writings, and other material of historical interest and useful to the historian bearing upon the political, physical, religious, or social history of the State of Illinois from the earliest known period of time. The State Historian may, with the consent of the Board, exchange any books, pamphlets, manuscripts, records, or other materials which such library may acquire that are of no historical interest or for any reason are of no value to it, with any other library, school or historical society. The State Historian shall distribute volumes of the series known as the Illinois Historical Collections now in print, and to be printed, to all who may apply for same and who pay to the Library and Museum for such volumes an amount fixed by the State Historian sufficient to cover the expenses of printing and distribution of each volume received by such applicants. However, the State Historian shall have authority to furnish 25 of each of the volumes of the Illinois Historical Collections, free of charge, to each of the authors and editors of the Collections or parts thereof; to furnish, as in his or her discretion he or she deems necessary or desirable, a reasonable number of each of the volumes of the Collections without charge to archives, libraries, and similar institutions from which material has been drawn or assistance has been given in the preparation of such Collections, and to the officials thereof; and to furnish, as in his or her discretion he or she deems necessary or desirable, a reasonable number of each of the volumes of the Collections without charge to the University of Illinois Library and to instructors and officials of that University, and to public libraries in the State of Illinois. The State Historian may, with the consent of the Board, also make exchanges of the Historical Collections with any other library, school or historical society, and distribute volumes of the Collections for review purposes.
(Source: P.A. 100-120, eff. 8-18-17.)

(20 ILCS 3475/40)
Sec. 40. Illinois State Historian; appointment. The Executive Director, with the advice and consent of the Board, shall appoint the Illinois State Historian, who shall provide historical expertise, support, and service on civic engagement to educators and not-for-profit educational groups, including historical societies. The State Historian is the State's leading authority on the history of Illinois.
(Source: P.A. 100-120, eff. 8-18-17.)

(20 ILCS 3475/45)
Sec. 45. State Historian; historical records. The State Historian shall establish and supervise a program within the Agency designed to preserve as historical records selected past editions of newspapers of this State. Such editions shall be preserved in accordance with industry standards. The negatives of microphotographs and other materials shall be stored in a place provided by the Agency.
The State Historian shall determine on the basis of historical value the various newspaper edition files which shall be preserved and shall arrange a schedule for such preservation. The State Historian shall supervise the making of arrangements for acquiring access to past edition files with the editors or publishers of the various newspapers.
The method of microphotography to be employed in this program shall conform to the standards established pursuant to Section 17 of the State Records Act.
Upon payment to the Agency of the required fee, any person or organization shall be supplied with any prints requested to be made from the newspapers and all records. The fee required shall be determined by the State Historian and shall be equal in amount to the costs incurred by the Agency in supplying the requested prints.
(Source: P.A. 100-120, eff. 8-18-17.)

(20 ILCS 3475/50)
Sec. 50. Gifts to the Illinois State Historical Library. Those programs, collections, and functions heretofore administered by the Illinois State Historical Library or the Historic Preservation Agency's Historical Library Division shall be administered by the Agency. All gifts made specifically to the Illinois State Historical Library shall remain at all times within the Agency.
(Source: P.A. 100-120, eff. 8-18-17.)

(20 ILCS 3475/55)
Sec. 55. State Historical Library. The rights, powers, and duties vested by law in the State Historical Library or any office, division, or bureau thereof are hereby transferred to the Abraham Lincoln Presidential Library and Museum.
(Source: P.A. 100-120, eff. 8-18-17.)

(20 ILCS 3475/60)
Sec. 60. Separation from the Historic Preservation Agency. On the effective date of this Act, all of the powers, duties, assets, liabilities, employees, contracts, property (real and personal), including any items formerly contained in the Illinois State Historical Library now presently held in the Abraham Lincoln Presidential Library and Museum, records, pending business, and unexpended appropriations of the Historic Preservation Agency related to the administration and enforcement of Sections 17, 32, and 33 of the Historic Preservation Agency Act are transferred to the Agency created under this Act. The status and rights of the transferred employees, and the rights of the State of Illinois and its agencies, under the Personnel Code and applicable collective bargaining agreements or under any pension, retirement, or annuity plan are not affected (except as provided in Sections 14-110 and 18-127 of the Illinois Pension Code) by that transfer or by any other provision of this Act.
(Source: P.A. 100-120, eff. 8-18-17.)

(20 ILCS 3475/65)
Sec. 65. Rulemaking authority. The Agency may adopt rules in contravention of this Act in order to comply with federal laws or regulations that apply to Presidential Libraries administered by the Office of Presidential Libraries under the National Archives and Records Administration, including, but not limited to, 44 U.S.C. 21, 44 U.S.C. 22, and 36 CFR 1270.
(Source: P.A. 100-120, eff. 8-18-17.)

(20 ILCS 3475/70)
Sec. 70. (Amendatory provisions; text omitted).
(Source: P.A. 100-120, eff. 8-18-17; text omitted.)

(20 ILCS 3475/75)
Sec. 75. The Historic Preservation Agency Act is amended by repealing Sections 17, 30, 31, 32, and 33.
(Source: P.A. 100-120, eff. 8-18-17.)

(20 ILCS 3475/80)
Sec. 80. (Amendatory provisions; text omitted).
(Source: P.A. 100-120, eff. 8-18-17; text omitted.)

(20 ILCS 3475/85)
Sec. 85. (Amendatory provisions; text omitted).
(Source: P.A. 100-120, eff. 8-18-17; text omitted.)

(20 ILCS 3475/90)
Sec. 90. The State Historical Library Act is amended by repealing Section 4.
(Source: P.A. 100-120, eff. 8-18-17.)

(20 ILCS 3475/95)
Sec. 95. (Amendatory provisions; text omitted).
(Source: P.A. 100-120, eff. 8-18-17; text omitted.)

(20 ILCS 3475/100)
Sec. 100. (Amendatory provisions; text omitted).
(Source: P.A. 100-120, eff. 8-18-17; text omitted.)

(20 ILCS 3475/105)
Sec. 105. (Amendatory provisions; text omitted).
(Source: P.A. 100-120, eff. 8-18-17; text omitted.)

(20 ILCS 3475/900)
Sec. 900. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 100-120, eff. 8-18-17.)



20 ILCS 3501/ - Illinois Finance Authority Act.

Article 801 - General Provisions

(20 ILCS 3501/Art. 801 heading)

(20 ILCS 3501/801-1)
Sec. 801-1. Short Title. Articles 801 through 845 of this Act may be cited as the Illinois Finance Authority Act. References to "this Act" in Articles 801 through 845 are references to the Illinois Finance Authority Act.
(Source: P.A. 95-331, eff. 8-21-07.)

(20 ILCS 3501/801-5)
Sec. 801-5. Findings and declaration of policy. The General Assembly hereby finds, determines and declares:
(a) that there are a number of existing State authorities authorized to issue bonds to alleviate the conditions and promote the objectives set forth below; and to provide a stronger, better coordinated development effort, it is determined to be in the interest of promoting the health, safety, morals and general welfare of all the people of the State to consolidate certain of such existing authorities into one finance authority;
(b) that involuntary unemployment affects the health, safety, morals and general welfare of the people of the State of Illinois;
(c) that the economic burdens resulting from involuntary unemployment fall in part upon the State in the form of public assistance and reduced tax revenues, and in the event the unemployed worker and his family migrate elsewhere to find work, may also fall upon the municipalities and other taxing districts within the areas of unemployment in the form of reduced tax revenues, thereby endangering their financial ability to support necessary governmental services for their remaining inhabitants;
(d) that a vigorous growing economy is the basic source of job opportunities;
(e) that protection against involuntary unemployment, its economic burdens and the spread of economic stagnation can best be provided by promoting, attracting, stimulating and revitalizing industry, manufacturing and commerce in the State;
(f) that the State has a responsibility to help create a favorable climate for new and improved job opportunities for its citizens by encouraging the development of commercial businesses and industrial and manufacturing plants within the State;
(g) that increased availability of funds for construction of new facilities and the expansion and improvement of existing facilities for industrial, commercial and manufacturing facilities will provide for new and continued employment in the construction industry and alleviate the burden of unemployment;
(h) that in the absence of direct governmental subsidies the unaided operations of private enterprise do not provide sufficient resources for residential construction, rehabilitation, rental or purchase, and that support from housing related commercial facilities is one means of stimulating residential construction, rehabilitation, rental and purchase;
(i) that it is in the public interest and the policy of this State to foster and promote by all reasonable means the provision of adequate capital markets and facilities for borrowing money by units of local government, and for the financing of their respective public improvements and other governmental purposes within the State from proceeds of bonds or notes issued by those governmental units; and to assist local governmental units in fulfilling their needs for those purposes by use of creation of indebtedness;
(j) that it is in the public interest and the policy of this State to the extent possible, to reduce the costs of indebtedness to taxpayers and residents of this State and to encourage continued investor interest in the purchase of bonds or notes of governmental units as sound and preferred securities for investment; and to encourage governmental units to continue their independent undertakings of public improvements and other governmental purposes and the financing thereof, and to assist them in those activities by making funds available at reduced interest costs for orderly financing of those purposes, especially during periods of restricted credit or money supply, and particularly for those governmental units not otherwise able to borrow for those purposes;
(k) that in this State the following conditions exist: (i) an inadequate supply of funds at interest rates sufficiently low to enable persons engaged in agriculture in this State to pursue agricultural operations at present levels; (ii) that such inability to pursue agricultural operations lessens the supply of agricultural commodities available to fulfill the needs of the citizens of this State; (iii) that such inability to continue operations decreases available employment in the agricultural sector of the State and results in unemployment and its attendant problems; (iv) that such conditions prevent the acquisition of an adequate capital stock of farm equipment and machinery, much of which is manufactured in this State, therefore impairing the productivity of agricultural land and, further, causing unemployment or lack of appropriate increase in employment in such manufacturing; (v) that such conditions are conducive to consolidation of acreage of agricultural land with fewer individuals living and farming on the traditional family farm; (vi) that these conditions result in a loss in population, unemployment and movement of persons from rural to urban areas accompanied by added costs to communities for creation of new public facilities and services; (vii) that there have been recurrent shortages of funds for agricultural purposes from private market sources at reasonable rates of interest; (viii) that these shortages have made the sale and purchase of agricultural land to family farmers a virtual impossibility in many parts of the State; (ix) that the ordinary operations of private enterprise have not in the past corrected these conditions; and (x) that a stable supply of adequate funds for agricultural financing is required to encourage family farmers in an orderly and sustained manner and to reduce the problems described above;
(l) that for the benefit of the people of the State of Illinois, the conduct and increase of their commerce, the protection and enhancement of their welfare, the development of continued prosperity and the improvement of their health and living conditions it is essential that all the people of the State be given the fullest opportunity to learn and to develop their intellectual and mental capacities and skills; that to achieve these ends it is of the utmost importance that private institutions of higher education within the State be provided with appropriate additional means to assist the people of the State in achieving the required levels of learning and development of their intellectual and mental capacities and skills and that cultural institutions within the State be provided with appropriate additional means to expand the services and resources which they offer for the cultural, intellectual, scientific, educational and artistic enrichment of the people of the State;
(m) that in order to foster civic and neighborhood pride, citizens require access to facilities such as educational institutions, recreation, parks and open spaces, entertainment and sports, a reliable transportation network, cultural facilities and theaters and other facilities as authorized by this Act, and that it is in the best interests of the State to lower the costs of all such facilities by providing financing through the State;
(n) that to preserve and protect the health of the citizens of the State, and lower the costs of health care, that financing for health facilities should be provided through the State; and it is hereby declared to be the policy of the State, in the interest of promoting the health, safety, morals and general welfare of all the people of the State, to address the conditions noted above, to increase job opportunities and to retain existing jobs in the State, by making available through the Illinois Finance Authority, hereinafter created, funds for the development, improvement and creation of industrial, housing, local government, educational, health, public purpose and other projects; to issue its bonds and notes to make funds at reduced rates and on more favorable terms for borrowing by local governmental units through the purchase of the bonds or notes of the governmental units; and to make or acquire loans for the acquisition and development of agricultural facilities; to provide financing for private institutions of higher education, cultural institutions, health facilities and other facilities and projects as authorized by this Act; and to grant broad powers to the Illinois Finance Authority to accomplish and to carry out these policies of the State which are in the public interest of the State and of its taxpayers and residents; and
(o) that providing financing alternatives for projects that are located outside the State that are owned, operated, leased, managed by, or otherwise affiliated with, institutions located within the State would promote the economy of the State for the benefit of the health, welfare, safety, trade, commerce, industry, and economy of the people of the State by creating employment opportunities in the State and lowering the cost of accessing healthcare, private education, or cultural institutions in the State by reducing the cost of financing or operating those projects.
(Source: P.A. 96-1021, eff. 7-12-10.)

(20 ILCS 3501/801-10)
Sec. 801-10. Definitions. The following terms, whenever used or referred to in this Act, shall have the following meanings, except in such instances where the context may clearly indicate otherwise:
(a) The term "Authority" means the Illinois Finance Authority created by this Act.
(b) The term "project" means an industrial project, conservation project, housing project, public purpose project, higher education project, health facility project, cultural institution project, municipal bond program project, agricultural facility or agribusiness, and "project" may include any combination of one or more of the foregoing undertaken jointly by any person with one or more other persons.
(c) The term "public purpose project" means any project or facility, including without limitation land, buildings, structures, machinery, equipment and all other real and personal property, which is authorized or required by law to be acquired, constructed, improved, rehabilitated, reconstructed, replaced or maintained by any unit of government or any other lawful public purpose which is authorized or required by law to be undertaken by any unit of government.
(d) The term "industrial project" means the acquisition, construction, refurbishment, creation, development or redevelopment of any facility, equipment, machinery, real property or personal property for use by any instrumentality of the State or its political subdivisions, for use by any person or institution, public or private, for profit or not for profit, or for use in any trade or business, including, but not limited to, any industrial, manufacturing or commercial enterprise that is located within or outside the State, provided that, with respect to a project involving property located outside the State, the property must be owned, operated, leased or managed by an entity located within the State or an entity affiliated with an entity located within the State, and which is (1) a capital project, including, but not limited to: (i) land and any rights therein, one or more buildings, structures or other improvements, machinery and equipment, whether now existing or hereafter acquired, and whether or not located on the same site or sites; (ii) all appurtenances and facilities incidental to the foregoing, including, but not limited to, utilities, access roads, railroad sidings, track, docking and similar facilities, parking facilities, dockage, wharfage, railroad roadbed, track, trestle, depot, terminal, switching and signaling or related equipment, site preparation and landscaping; and (iii) all non-capital costs and expenses relating thereto or (2) any addition to, renovation, rehabilitation or improvement of a capital project or (3) any activity or undertaking within or outside the State, provided that, with respect to a project involving property located outside the State, the property must be owned, operated, leased or managed by an entity located within the State or an entity affiliated with an entity located within the State, which the Authority determines will aid, assist or encourage economic growth, development or redevelopment within the State or any area thereof, will promote the expansion, retention or diversification of employment opportunities within the State or any area thereof or will aid in stabilizing or developing any industry or economic sector of the State economy. The term "industrial project" also means the production of motion pictures.
(e) The term "bond" or "bonds" shall include bonds, notes (including bond, grant or revenue anticipation notes), certificates and/or other evidences of indebtedness representing an obligation to pay money, including refunding bonds.
(f) The terms "lease agreement" and "loan agreement" shall mean: (i) an agreement whereby a project acquired by the Authority by purchase, gift or lease is leased to any person, corporation or unit of local government which will use or cause the project to be used as a project as heretofore defined upon terms providing for lease rental payments at least sufficient to pay when due all principal of, interest and premium, if any, on any bonds of the Authority issued with respect to such project, providing for the maintenance, insuring and operation of the project on terms satisfactory to the Authority, providing for disposition of the project upon termination of the lease term, including purchase options or abandonment of the premises, and such other terms as may be deemed desirable by the Authority, or (ii) any agreement pursuant to which the Authority agrees to loan the proceeds of its bonds issued with respect to a project or other funds of the Authority to any person which will use or cause the project to be used as a project as heretofore defined upon terms providing for loan repayment installments at least sufficient to pay when due all principal of, interest and premium, if any, on any bonds of the Authority, if any, issued with respect to the project, and providing for maintenance, insurance and other matters as may be deemed desirable by the Authority.
(g) The term "financial aid" means the expenditure of Authority funds or funds provided by the Authority through the issuance of its bonds, notes or other evidences of indebtedness or from other sources for the development, construction, acquisition or improvement of a project.
(h) The term "person" means an individual, corporation, unit of government, business trust, estate, trust, partnership or association, 2 or more persons having a joint or common interest, or any other legal entity.
(i) The term "unit of government" means the federal government, the State or unit of local government, a school district, or any agency or instrumentality, office, officer, department, division, bureau, commission, college or university thereof.
(j) The term "health facility" means: (a) any public or private institution, place, building, or agency required to be licensed under the Hospital Licensing Act; (b) any public or private institution, place, building, or agency required to be licensed under the Nursing Home Care Act, the Specialized Mental Health Rehabilitation Act of 2013, the ID/DD Community Care Act, or the MC/DD Act; (c) any public or licensed private hospital as defined in the Mental Health and Developmental Disabilities Code; (d) any such facility exempted from such licensure when the Director of Public Health attests that such exempted facility meets the statutory definition of a facility subject to licensure; (e) any other public or private health service institution, place, building, or agency which the Director of Public Health attests is subject to certification by the Secretary, U.S. Department of Health and Human Services under the Social Security Act, as now or hereafter amended, or which the Director of Public Health attests is subject to standard-setting by a recognized public or voluntary accrediting or standard-setting agency; (f) any public or private institution, place, building or agency engaged in providing one or more supporting services to a health facility; (g) any public or private institution, place, building or agency engaged in providing training in the healing arts, including, but not limited to, schools of medicine, dentistry, osteopathy, optometry, podiatry, pharmacy or nursing, schools for the training of x-ray, laboratory or other health care technicians and schools for the training of para-professionals in the health care field; (h) any public or private congregate, life or extended care or elderly housing facility or any public or private home for the aged or infirm, including, without limitation, any Facility as defined in the Life Care Facilities Act; (i) any public or private mental, emotional or physical rehabilitation facility or any public or private educational, counseling, or rehabilitation facility or home, for those persons with a developmental disability, those who are physically ill or disabled, the emotionally disturbed, those persons with a mental illness or persons with learning or similar disabilities or problems; (j) any public or private alcohol, drug or substance abuse diagnosis, counseling treatment or rehabilitation facility, (k) any public or private institution, place, building or agency licensed by the Department of Children and Family Services or which is not so licensed but which the Director of Children and Family Services attests provides child care, child welfare or other services of the type provided by facilities subject to such licensure; (l) any public or private adoption agency or facility; and (m) any public or private blood bank or blood center. "Health facility" also means a public or private structure or structures suitable primarily for use as a laboratory, laundry, nurses or interns residence or other housing or hotel facility used in whole or in part for staff, employees or students and their families, patients or relatives of patients admitted for treatment or care in a health facility, or persons conducting business with a health facility, physician's facility, surgicenter, administration building, research facility, maintenance, storage or utility facility and all structures or facilities related to any of the foregoing or required or useful for the operation of a health facility, including parking or other facilities or other supporting service structures required or useful for the orderly conduct of such health facility. "Health facility" also means, with respect to a project located outside the State, any public or private institution, place, building, or agency which provides services similar to those described above, provided that such project is owned, operated, leased or managed by a participating health institution located within the State, or a participating health institution affiliated with an entity located within the State.
(k) The term "participating health institution" means (i) a private corporation or association or (ii) a public entity of this State, in either case authorized by the laws of this State or the applicable state to provide or operate a health facility as defined in this Act and which, pursuant to the provisions of this Act, undertakes the financing, construction or acquisition of a project or undertakes the refunding or refinancing of obligations, loans, indebtedness or advances as provided in this Act.
(l) The term "health facility project", means a specific health facility work or improvement to be financed or refinanced (including without limitation through reimbursement of prior expenditures), acquired, constructed, enlarged, remodeled, renovated, improved, furnished, or equipped, with funds provided in whole or in part hereunder, any accounts receivable, working capital, liability or insurance cost or operating expense financing or refinancing program of a health facility with or involving funds provided in whole or in part hereunder, or any combination thereof.
(m) The term "bond resolution" means the resolution or resolutions authorizing the issuance of, or providing terms and conditions related to, bonds issued under this Act and includes, where appropriate, any trust agreement, trust indenture, indenture of mortgage or deed of trust providing terms and conditions for such bonds.
(n) The term "property" means any real, personal or mixed property, whether tangible or intangible, or any interest therein, including, without limitation, any real estate, leasehold interests, appurtenances, buildings, easements, equipment, furnishings, furniture, improvements, machinery, rights of way, structures, accounts, contract rights or any interest therein.
(o) The term "revenues" means, with respect to any project, the rents, fees, charges, interest, principal repayments, collections and other income or profit derived therefrom.
(p) The term "higher education project" means, in the case of a private institution of higher education, an educational facility to be acquired, constructed, enlarged, remodeled, renovated, improved, furnished, or equipped, or any combination thereof.
(q) The term "cultural institution project" means, in the case of a cultural institution, a cultural facility to be acquired, constructed, enlarged, remodeled, renovated, improved, furnished, or equipped, or any combination thereof.
(r) The term "educational facility" means any property located within the State, or any property located outside the State, provided that, if the property is located outside the State, it must be owned, operated, leased or managed by an entity located within the State or an entity affiliated with an entity located within the State, in each case constructed or acquired before or after the effective date of this Act, which is or will be, in whole or in part, suitable for the instruction, feeding, recreation or housing of students, the conducting of research or other work of a private institution of higher education, the use by a private institution of higher education in connection with any educational, research or related or incidental activities then being or to be conducted by it, or any combination of the foregoing, including, without limitation, any such property suitable for use as or in connection with any one or more of the following: an academic facility, administrative facility, agricultural facility, assembly hall, athletic facility, auditorium, boating facility, campus, communication facility, computer facility, continuing education facility, classroom, dining hall, dormitory, exhibition hall, fire fighting facility, fire prevention facility, food service and preparation facility, gymnasium, greenhouse, health care facility, hospital, housing, instructional facility, laboratory, library, maintenance facility, medical facility, museum, offices, parking area, physical education facility, recreational facility, research facility, stadium, storage facility, student union, study facility, theatre or utility.
(s) The term "cultural facility" means any property located within the State, or any property located outside the State, provided that, if the property is located outside the State, it must be owned, operated, leased or managed by an entity located within the State or an entity affiliated with an entity located within the State, in each case constructed or acquired before or after the effective date of this Act, which is or will be, in whole or in part, suitable for the particular purposes or needs of a cultural institution, including, without limitation, any such property suitable for use as or in connection with any one or more of the following: an administrative facility, aquarium, assembly hall, auditorium, botanical garden, exhibition hall, gallery, greenhouse, library, museum, scientific laboratory, theater or zoological facility, and shall also include, without limitation, books, works of art or music, animal, plant or aquatic life or other items for display, exhibition or performance. The term "cultural facility" includes buildings on the National Register of Historic Places which are owned or operated by nonprofit entities.
(t) "Private institution of higher education" means a not-for-profit educational institution which is not owned by the State or any political subdivision, agency, instrumentality, district or municipality thereof, which is authorized by law to provide a program of education beyond the high school level and which:
(1) Admits as regular students only individuals

having a certificate of graduation from a high school, or the recognized equivalent of such a certificate;

(2) Provides an educational program for which it

awards a bachelor's degree, or provides an educational program, admission into which is conditioned upon the prior attainment of a bachelor's degree or its equivalent, for which it awards a postgraduate degree, or provides not less than a 2-year program which is acceptable for full credit toward such a degree, or offers a 2-year program in engineering, mathematics, or the physical or biological sciences which is designed to prepare the student to work as a technician and at a semiprofessional level in engineering, scientific, or other technological fields which require the understanding and application of basic engineering, scientific, or mathematical principles or knowledge;

(3) Is accredited by a nationally recognized

accrediting agency or association or, if not so accredited, is an institution whose credits are accepted, on transfer, by not less than 3 institutions which are so accredited, for credit on the same basis as if transferred from an institution so accredited, and holds an unrevoked certificate of approval under the Private College Act from the Board of Higher Education, or is qualified as a "degree granting institution" under the Academic Degree Act; and

(4) Does not discriminate in the admission of

students on the basis of race or color. "Private institution of higher education" also includes any "academic institution".

(u) The term "academic institution" means any not-for-profit institution which is not owned by the State or any political subdivision, agency, instrumentality, district or municipality thereof, which institution engages in, or facilitates academic, scientific, educational or professional research or learning in a field or fields of study taught at a private institution of higher education. Academic institutions include, without limitation, libraries, archives, academic, scientific, educational or professional societies, institutions, associations or foundations having such purposes.
(v) The term "cultural institution" means any not-for-profit institution which is not owned by the State or any political subdivision, agency, instrumentality, district or municipality thereof, which institution engages in the cultural, intellectual, scientific, educational or artistic enrichment of the people of the State. Cultural institutions include, without limitation, aquaria, botanical societies, historical societies, libraries, museums, performing arts associations or societies, scientific societies and zoological societies.
(w) The term "affiliate" means, with respect to financing of an agricultural facility or an agribusiness, any lender, any person, firm or corporation controlled by, or under common control with, such lender, and any person, firm or corporation controlling such lender.
(x) The term "agricultural facility" means land, any building or other improvement thereon or thereto, and any personal properties deemed necessary or suitable for use, whether or not now in existence, in farming, ranching, the production of agricultural commodities (including, without limitation, the products of aquaculture, hydroponics and silviculture) or the treating, processing or storing of such agricultural commodities when such activities are customarily engaged in by farmers as a part of farming and which land, building, improvement or personal property is located within the State, or is located outside the State, provided that, if such property is located outside the State, it must be owned, operated, leased, or managed by an entity located within the State or an entity affiliated with an entity located within the State.
(y) The term "lender" with respect to financing of an agricultural facility or an agribusiness, means any federal or State chartered bank, Federal Land Bank, Production Credit Association, Bank for Cooperatives, federal or State chartered savings and loan association or building and loan association, Small Business Investment Company or any other institution qualified within this State to originate and service loans, including, but without limitation to, insurance companies, credit unions and mortgage loan companies. "Lender" also means a wholly owned subsidiary of a manufacturer, seller or distributor of goods or services that makes loans to businesses or individuals, commonly known as a "captive finance company".
(z) The term "agribusiness" means any sole proprietorship, limited partnership, co-partnership, joint venture, corporation or cooperative which operates or will operate a facility located within the State or outside the State, provided that, if any facility is located outside the State, it must be owned, operated, leased, or managed by an entity located within the State or an entity affiliated with an entity located within the State, that is related to the processing of agricultural commodities (including, without limitation, the products of aquaculture, hydroponics and silviculture) or the manufacturing, production or construction of agricultural buildings, structures, equipment, implements, and supplies, or any other facilities or processes used in agricultural production. Agribusiness includes but is not limited to the following:
(1) grain handling and processing, including grain

storage, drying, treatment, conditioning, mailing and packaging;

(2) seed and feed grain development and processing;
(3) fruit and vegetable processing, including

preparation, canning and packaging;

(4) processing of livestock and livestock products,

dairy products, poultry and poultry products, fish or apiarian products, including slaughter, shearing, collecting, preparation, canning and packaging;

(5) fertilizer and agricultural chemical

manufacturing, processing, application and supplying;

(6) farm machinery, equipment and implement

manufacturing and supplying;

(7) manufacturing and supplying of agricultural

commodity processing machinery and equipment, including machinery and equipment used in slaughter, treatment, handling, collecting, preparation, canning or packaging of agricultural commodities;

(8) farm building and farm structure manufacturing,

construction and supplying;

(9) construction, manufacturing, implementation,

supplying or servicing of irrigation, drainage and soil and water conservation devices or equipment;

(10) fuel processing and development facilities that

produce fuel from agricultural commodities or byproducts;

(11) facilities and equipment for processing and

packaging agricultural commodities specifically for export;

(12) facilities and equipment for forestry product

processing and supplying, including sawmilling operations, wood chip operations, timber harvesting operations, and manufacturing of prefabricated buildings, paper, furniture or other goods from forestry products;

(13) facilities and equipment for research and

development of products, processes and equipment for the production, processing, preparation or packaging of agricultural commodities and byproducts.

(aa) The term "asset" with respect to financing of any agricultural facility or any agribusiness, means, but is not limited to the following: cash crops or feed on hand; livestock held for sale; breeding stock; marketable bonds and securities; securities not readily marketable; accounts receivable; notes receivable; cash invested in growing crops; net cash value of life insurance; machinery and equipment; cars and trucks; farm and other real estate including life estates and personal residence; value of beneficial interests in trusts; government payments or grants; and any other assets.
(bb) The term "liability" with respect to financing of any agricultural facility or any agribusiness shall include, but not be limited to the following: accounts payable; notes or other indebtedness owed to any source; taxes; rent; amounts owed on real estate contracts or real estate mortgages; judgments; accrued interest payable; and any other liability.
(cc) The term "Predecessor Authorities" means those authorities as described in Section 845-75.
(dd) The term "housing project" means a specific work or improvement located within the State or outside the State and undertaken to provide residential dwelling accommodations, including the acquisition, construction or rehabilitation of lands, buildings and community facilities and in connection therewith to provide nonhousing facilities which are part of the housing project, including land, buildings, improvements, equipment and all ancillary facilities for use for offices, stores, retirement homes, hotels, financial institutions, service, health care, education, recreation or research establishments, or any other commercial purpose which are or are to be related to a housing development, provided that any work or improvement located outside the State is owned, operated, leased or managed by an entity located within the State, or any entity affiliated with an entity located within the State.
(ee) The term "conservation project" means any project including the acquisition, construction, rehabilitation, maintenance, operation, or upgrade that is intended to create or expand open space or to reduce energy usage through efficiency measures. For the purpose of this definition, "open space" has the definition set forth under Section 10 of the Illinois Open Land Trust Act.
(ff) The term "significant presence" means the existence within the State of the national or regional headquarters of an entity or group or such other facility of an entity or group of entities where a significant amount of the business functions are performed for such entity or group of entities.
(gg) The term "municipal bond issuer" means the State or any other state or commonwealth of the United States, or any unit of local government, school district, agency or instrumentality, office, department, division, bureau, commission, college or university thereof located in the State or any other state or commonwealth of the United States.
(hh) The term "municipal bond program project" means a program for the funding of the purchase of bonds, notes or other obligations issued by or on behalf of a municipal bond issuer.
(Source: P.A. 98-90, eff. 7-15-13; 98-104, eff. 7-22-13; 98-756, eff. 7-16-14; 99-180, eff. 7-29-15.)

(20 ILCS 3501/801-15)
Sec. 801-15. There is hereby created a body politic and corporate to be known as the Illinois Finance Authority. The exercise of the powers conferred by law shall be an essential public function. The Authority shall consist of 15 members, who shall be appointed by the Governor, with the advice and consent of the Senate. Upon the appointment of the Board and every 2 years thereafter, the chairperson of the Authority shall be selected by the Governor to serve as chairperson for two years. Appointments to the Authority shall be persons of recognized ability and experience in one or more of the following areas: economic development, finance, banking, industrial development, small business management, real estate development, housing, health facilities financing, local government financing, community development, venture finance, construction, labor relations, agribusiness, and production agriculture. At the time of appointment, the Governor shall designate 5 members to serve until the third Monday in July 2005, 5 members to serve until the third Monday in July 2006 and 5 members to serve until the third Monday in July 2007. Thereafter, appointments shall be for 3-year terms. At any point in time, the Authority must include no fewer than 2 members who have expertise in agribusiness or production agriculture. A member shall serve until his or her successor shall be appointed and have qualified for office by filing the oath and bond. Members of the Authority shall not be entitled to compensation for their services as members, but shall be entitled to reimbursement for all necessary expenses incurred in connection with the performance of their duties as members. The Governor may remove any member of the Authority in case of incompetence, neglect of duty, or malfeasance in office, after service on him of a copy of the written charges against him and an opportunity to be publicly heard in person or by counsel in his own defense upon not less than 10 days' notice. From nominations received from the Governor, the members of the Authority shall appoint an Executive Director who shall be a person knowledgeable in the areas of financial markets and instruments, to hold office for a one-year term. The Executive Director shall be the chief administrative and operational officer of the Authority and shall direct and supervise its administrative affairs and general management and perform such other duties as may be prescribed from time to time by the members and shall receive compensation fixed by the Authority. The Executive Director or any committee of the members may carry out such responsibilities of the members as the members by resolution may delegate. The Executive Director shall attend all meetings of the Authority; however, no action of the Authority shall be invalid on account of the absence of the Executive Director from a meeting. The Authority may engage the services of such other agents and employees, including attorneys, appraisers, engineers, accountants, credit analysts and other consultants, as it may deem advisable and may prescribe their duties and fix their compensation. The Authority may appoint Advisory Councils to (1) assist in the formulation of policy goals and objectives, (2) assist in the coordination of the delivery of services, (3) assist in establishment of funding priorities for the various activities of the Authority, and (4) target the activities of the Authority to specific geographic regions. There may be an Advisory Council on Economic Development. The Advisory Council shall consist of no more than 12 members, who shall serve at the pleasure of the Authority. Members of the Advisory Council shall receive no compensation for their services, but may be reimbursed for expenses incurred with their service on the Advisory Council.
(Source: P.A. 98-344, eff. 8-13-13.)

(20 ILCS 3501/801-25)
Sec. 801-25. All official acts of the Authority shall require the approval of at least 8 members. All meetings of the Authority and the Advisory Councils shall be conducted in accordance with the Open Meetings Act. Eight members of the Authority shall constitute a quorum. All meetings shall be conducted at a single location within this State with a quorum of members physically present at this location. Other members who are not physically present at this location may participate in the meeting and vote on all matters by means of a video or audio conference. The Auditor General shall conduct financial audits and program audits of the Authority, in accordance with the Illinois State Auditing Act.
(Source: P.A. 93-205, eff. 1-1-04; 93-1101, eff. 3-31-05.)

(20 ILCS 3501/801-30)
Sec. 801-30. The Authority possesses all the powers as a body corporate necessary and convenient to accomplish the purposes of this Act, including, without any intended limitation upon the general powers hereby conferred, the following:
(a) to enter into loans, contracts, agreements and mortgages in any manner connected with any of its corporate purposes and to invest its funds;
(b) to sue and be sued;
(c) to employ agents and employees and independent contractors necessary to carry out its purposes and to fix their compensation, benefits and terms and conditions of their employment;
(d) to have and use a common seal and to alter the same at pleasure;
(e) to adopt all needful ordinances, resolutions, bylaws, rules and regulations for the conduct of its business and affairs and for the management and use of the projects developed, constructed, acquired and improved in furtherance of its purposes;
(f) to have and exercise all powers and be subject to all duties otherwise necessary to effectuate the purposes of this Act. If any of the powers set forth in this Act are exercised within the jurisdictional limits of any municipality, all ordinances of the municipality shall remain in full force and effect and shall be controlling.
(Source: P.A. 93-205, eff. 1-1-04.)

(20 ILCS 3501/801-40)
Sec. 801-40. In addition to the powers otherwise authorized by law and in addition to the foregoing general corporate powers, the Authority shall also have the following additional specific powers to be exercised in furtherance of the purposes of this Act.
(a) The Authority shall have power (i) to accept grants, loans or appropriations from the federal government or the State, or any agency or instrumentality thereof, to be used for the operating expenses of the Authority, or for any purposes of the Authority, including the making of direct loans of such funds with respect to projects, and (ii) to enter into any agreement with the federal government or the State, or any agency or instrumentality thereof, in relationship to such grants, loans or appropriations.
(b) The Authority shall have power to procure and enter into contracts for any type of insurance and indemnity agreements covering loss or damage to property from any cause, including loss of use and occupancy, or covering any other insurable risk.
(c) The Authority shall have the continuing power to issue bonds for its corporate purposes. Bonds may be issued by the Authority in one or more series and may provide for the payment of any interest deemed necessary on such bonds, of the costs of issuance of such bonds, of any premium on any insurance, or of the cost of any guarantees, letters of credit or other similar documents, may provide for the funding of the reserves deemed necessary in connection with such bonds, and may provide for the refunding or advance refunding of any bonds or for accounts deemed necessary in connection with any purpose of the Authority. The bonds may bear interest payable at any time or times and at any rate or rates, notwithstanding any other provision of law to the contrary, and such rate or rates may be established by an index or formula which may be implemented or established by persons appointed or retained therefor by the Authority, or may bear no interest or may bear interest payable at maturity or upon redemption prior to maturity, may bear such date or dates, may be payable at such time or times and at such place or places, may mature at any time or times not later than 40 years from the date of issuance, may be sold at public or private sale at such time or times and at such price or prices, may be secured by such pledges, reserves, guarantees, letters of credit, insurance contracts or other similar credit support or liquidity instruments, may be executed in such manner, may be subject to redemption prior to maturity, may provide for the registration of the bonds, and may be subject to such other terms and conditions all as may be provided by the resolution or indenture authorizing the issuance of such bonds. The holder or holders of any bonds issued by the Authority may bring suits at law or proceedings in equity to compel the performance and observance by any person or by the Authority or any of its agents or employees of any contract or covenant made with the holders of such bonds and to compel such person or the Authority and any of its agents or employees to perform any duties required to be performed for the benefit of the holders of any such bonds by the provision of the resolution authorizing their issuance, and to enjoin such person or the Authority and any of its agents or employees from taking any action in conflict with any such contract or covenant. Notwithstanding the form and tenor of any such bonds and in the absence of any express recital on the face thereof that it is non-negotiable, all such bonds shall be negotiable instruments. Pending the preparation and execution of any such bonds, temporary bonds may be issued as provided by the resolution. The bonds shall be sold by the Authority in such manner as it shall determine. The bonds may be secured as provided in the authorizing resolution by the receipts, revenues, income and other available funds of the Authority and by any amounts derived by the Authority from the loan agreement or lease agreement with respect to the project or projects; and bonds may be issued as general obligations of the Authority payable from such revenues, funds and obligations of the Authority as the bond resolution shall provide, or may be issued as limited obligations with a claim for payment solely from such revenues, funds and obligations as the bond resolution shall provide. The Authority may grant a specific pledge or assignment of and lien on or security interest in such rights, revenues, income, or amounts and may grant a specific pledge or assignment of and lien on or security interest in any reserves, funds or accounts established in the resolution authorizing the issuance of bonds. Any such pledge, assignment, lien or security interest for the benefit of the holders of the Authority's bonds shall be valid and binding from the time the bonds are issued without any physical delivery or further act, and shall be valid and binding as against and prior to the claims of all other parties having claims against the Authority or any other person irrespective of whether the other parties have notice of the pledge, assignment, lien or security interest. As evidence of such pledge, assignment, lien and security interest, the Authority may execute and deliver a mortgage, trust agreement, indenture or security agreement or an assignment thereof. A remedy for any breach or default of the terms of any such agreement by the Authority may be by mandamus proceedings in any court of competent jurisdiction to compel the performance and compliance therewith, but the agreement may prescribe by whom or on whose behalf such action may be instituted. It is expressly understood that the Authority may, but need not, acquire title to any project with respect to which it exercises its authority.
(d) With respect to the powers granted by this Act, the Authority may adopt rules and regulations prescribing the procedures by which persons may apply for assistance under this Act. Nothing herein shall be deemed to preclude the Authority, prior to the filing of any formal application, from conducting preliminary discussions and investigations with respect to the subject matter of any prospective application.
(e) The Authority shall have power to acquire by purchase, lease, gift or otherwise any property or rights therein from any person useful for its purposes, whether improved for the purposes of any prospective project, or unimproved. The Authority may also accept any donation of funds for its purposes from any such source. The Authority shall have no independent power of condemnation but may acquire any property or rights therein obtained upon condemnation by any other authority, governmental entity or unit of local government with such power.
(f) The Authority shall have power to develop, construct and improve either under its own direction, or through collaboration with any approved applicant, or to acquire through purchase or otherwise, any project, using for such purpose the proceeds derived from the sale of its bonds or from governmental loans or grants, and to hold title in the name of the Authority to such projects.
(g) The Authority shall have power to lease pursuant to a lease agreement any project so developed and constructed or acquired to the approved tenant on such terms and conditions as may be appropriate to further the purposes of this Act and to maintain the credit of the Authority. Any such lease may provide for either the Authority or the approved tenant to assume initially, in whole or in part, the costs of maintenance, repair and improvements during the leasehold period. In no case, however, shall the total rentals from any project during any initial leasehold period or the total loan repayments to be made pursuant to any loan agreement, be less than an amount necessary to return over such lease or loan period (1) all costs incurred in connection with the development, construction, acquisition or improvement of the project and for repair, maintenance and improvements thereto during the period of the lease or loan; provided, however, that the rentals or loan repayments need not include costs met through the use of funds other than those obtained by the Authority through the issuance of its bonds or governmental loans; (2) a reasonable percentage additive to be agreed upon by the Authority and the borrower or tenant to cover a properly allocable portion of the Authority's general expenses, including, but not limited to, administrative expenses, salaries and general insurance, and (3) an amount sufficient to pay when due all principal of, interest and premium, if any on, any bonds issued by the Authority with respect to the project. The portion of total rentals payable under clause (3) of this subsection (g) shall be deposited in such special accounts, including all sinking funds, acquisition or construction funds, debt service and other funds as provided by any resolution, mortgage or trust agreement of the Authority pursuant to which any bond is issued.
(h) The Authority has the power, upon the termination of any leasehold period of any project, to sell or lease for a further term or terms such project on such terms and conditions as the Authority shall deem reasonable and consistent with the purposes of the Act. The net proceeds from all such sales and the revenues or income from such leases shall be used to satisfy any indebtedness of the Authority with respect to such project and any balance may be used to pay any expenses of the Authority or be used for the further development, construction, acquisition or improvement of projects. In the event any project is vacated by a tenant prior to the termination of the initial leasehold period, the Authority shall sell or lease the facilities of the project on the most advantageous terms available. The net proceeds of any such disposition shall be treated in the same manner as the proceeds from sales or the revenues or income from leases subsequent to the termination of any initial leasehold period.
(i) The Authority shall have the power to make loans to persons to finance a project, to enter into loan agreements with respect thereto, and to accept guarantees from persons of its loans or the resultant evidences of obligations of the Authority.
(j) The Authority may fix, determine, charge and collect any premiums, fees, charges, costs and expenses, including, without limitation, any application fees, commitment fees, program fees, financing charges or publication fees from any person in connection with its activities under this Act.
(k) In addition to the funds established as provided herein, the Authority shall have the power to create and establish such reserve funds and accounts as may be necessary or desirable to accomplish its purposes under this Act and to deposit its available monies into the funds and accounts.
(l) At the request of the governing body of any unit of local government, the Authority is authorized to market such local government's revenue bond offerings by preparing bond issues for sale, advertising for sealed bids, receiving bids at its offices, making the award to the bidder that offers the most favorable terms or arranging for negotiated placements or underwritings of such securities. The Authority may, at its discretion, offer for concurrent sale the revenue bonds of several local governments. Sales by the Authority of revenue bonds under this Section shall in no way imply State guarantee of such debt issue. The Authority may require such financial information from participating local governments as it deems necessary in order to carry out the purposes of this subsection (1).
(m) The Authority may make grants to any county to which Division 5-37 of the Counties Code is applicable to assist in the financing of capital development, construction and renovation of new or existing facilities for hospitals and health care facilities under that Act. Such grants may only be made from funds appropriated for such purposes from the Build Illinois Bond Fund.
(n) The Authority may establish an urban development action grant program for the purpose of assisting municipalities in Illinois which are experiencing severe economic distress to help stimulate economic development activities needed to aid in economic recovery. The Authority shall determine the types of activities and projects for which the urban development action grants may be used, provided that such projects and activities are broadly defined to include all reasonable projects and activities the primary objectives of which are the development of viable urban communities, including decent housing and a suitable living environment, and expansion of economic opportunity, principally for persons of low and moderate incomes. The Authority shall enter into grant agreements from monies appropriated for such purposes from the Build Illinois Bond Fund. The Authority shall monitor the use of the grants, and shall provide for audits of the funds as well as recovery by the Authority of any funds determined to have been spent in violation of this subsection (n) or any rule or regulation promulgated hereunder. The Authority shall provide technical assistance with regard to the effective use of the urban development action grants. The Authority shall file an annual report to the General Assembly concerning the progress of the grant program.
(o) The Authority may establish a Housing Partnership Program whereby the Authority provides zero-interest loans to municipalities for the purpose of assisting in the financing of projects for the rehabilitation of affordable multi-family housing for low and moderate income residents. The Authority may provide such loans only upon a municipality's providing evidence that it has obtained private funding for the rehabilitation project. The Authority shall provide 3 State dollars for every 7 dollars obtained by the municipality from sources other than the State of Illinois. The loans shall be made from monies appropriated for such purpose from the Build Illinois Bond Fund. The total amount of loans available under the Housing Partnership Program shall not exceed $30,000,000. State loan monies under this subsection shall be used only for the acquisition and rehabilitation of existing buildings containing 4 or more dwelling units. The terms of any loan made by the municipality under this subsection shall require repayment of the loan to the municipality upon any sale or other transfer of the project.
(p) The Authority may award grants to universities and research institutions, research consortiums and other not-for-profit entities for the purposes of: remodeling or otherwise physically altering existing laboratory or research facilities, expansion or physical additions to existing laboratory or research facilities, construction of new laboratory or research facilities or acquisition of modern equipment to support laboratory or research operations provided that such grants (i) be used solely in support of project and equipment acquisitions which enhance technology transfer, and (ii) not constitute more than 60 percent of the total project or acquisition cost.
(q) Grants may be awarded by the Authority to units of local government for the purpose of developing the appropriate infrastructure or defraying other costs to the local government in support of laboratory or research facilities provided that such grants may not exceed 40% of the cost to the unit of local government.
(r) The Authority may establish a Direct Loan Program to make loans to individuals, partnerships or corporations for the purpose of an industrial project, as defined in Section 801-10 of this Act. For the purposes of such program and not by way of limitation on any other program of the Authority, the Authority shall have the power to issue bonds, notes, or other evidences of indebtedness including commercial paper for purposes of providing a fund of capital from which it may make such loans. The Authority shall have the power to use any appropriations from the State made especially for the Authority's Direct Loan Program for additional capital to make such loans or for the purposes of reserve funds or pledged funds which secure the Authority's obligations of repayment of any bond, note or other form of indebtedness established for the purpose of providing capital for which it intends to make such loans under the Direct Loan Program. For the purpose of obtaining such capital, the Authority may also enter into agreements with financial institutions and other persons for the purpose of selling loans and developing a secondary market for such loans. Loans made under the Direct Loan Program may be in an amount not to exceed $300,000 and shall be made for a portion of an industrial project which does not exceed 50% of the total project. No loan may be made by the Authority unless approved by the affirmative vote of at least 8 members of the board. The Authority shall establish procedures and publish rules which shall provide for the submission, review, and analysis of each direct loan application and which shall preserve the ability of each board member to reach an individual business judgment regarding the propriety of making each direct loan. The collective discretion of the board to approve or disapprove each loan shall be unencumbered. The Authority may establish and collect such fees and charges, determine and enforce such terms and conditions, and charge such interest rates as it determines to be necessary and appropriate to the successful administration of the Direct Loan Program. The Authority may require such interests in collateral and such guarantees as it determines are necessary to project the Authority's interest in the repayment of the principal and interest of each loan made under the Direct Loan Program.
(s) The Authority may guarantee private loans to third parties up to a specified dollar amount in order to promote economic development in this State.
(t) The Authority may adopt rules and regulations as may be necessary or advisable to implement the powers conferred by this Act.
(u) The Authority shall have the power to issue bonds, notes or other evidences of indebtedness, which may be used to make loans to units of local government which are authorized to enter into loan agreements and other documents and to issue bonds, notes and other evidences of indebtedness for the purpose of financing the protection of storm sewer outfalls, the construction of adequate storm sewer outfalls, and the provision for flood protection of sanitary sewage treatment plans, in counties that have established a stormwater management planning committee in accordance with Section 5-1062 of the Counties Code. Any such loan shall be made by the Authority pursuant to the provisions of Section 820-5 to 820-60 of this Act. The unit of local government shall pay back to the Authority the principal amount of the loan, plus annual interest as determined by the Authority. The Authority shall have the power, subject to appropriations by the General Assembly, to subsidize or buy down a portion of the interest on such loans, up to 4% per annum.
(v) The Authority may accept security interests as provided in Sections 11-3 and 11-3.3 of the Illinois Public Aid Code.
(w) Moral Obligation. In the event that the Authority determines that monies of the Authority will not be sufficient for the payment of the principal of and interest on its bonds during the next State fiscal year, the Chairperson, as soon as practicable, shall certify to the Governor the amount required by the Authority to enable it to pay such principal of and interest on the bonds. The Governor shall submit the amount so certified to the General Assembly as soon as practicable, but no later than the end of the current State fiscal year. This subsection shall apply only to any bonds or notes as to which the Authority shall have determined, in the resolution authorizing the issuance of the bonds or notes, that this subsection shall apply. Whenever the Authority makes such a determination, that fact shall be plainly stated on the face of the bonds or notes and that fact shall also be reported to the Governor. In the event of a withdrawal of moneys from a reserve fund established with respect to any issue or issues of bonds of the Authority to pay principal or interest on those bonds, the Chairperson of the Authority, as soon as practicable, shall certify to the Governor the amount required to restore the reserve fund to the level required in the resolution or indenture securing those bonds. The Governor shall submit the amount so certified to the General Assembly as soon as practicable, but no later than the end of the current State fiscal year. The Authority shall obtain written approval from the Governor for any bonds and notes to be issued under this Section. In addition to any other bonds authorized to be issued under Sections 825-60, 825-65(e), 830-25 and 845-5, the principal amount of Authority bonds outstanding issued under this Section 801-40(w) or under 20 ILCS 3850/1-80 or 30 ILCS 360/2-6(c), which have been assumed by the Authority, shall not exceed $150,000,000. This subsection (w) shall in no way be applied to any bonds issued by the Authority on behalf of the Illinois Power Agency under Section 825-90 of this Act.
(x) The Authority may enter into agreements or contracts with any person necessary or appropriate to place the payment obligations of the Authority under any of its bonds in whole or in part on any interest rate basis, cash flow basis, or other basis desired by the Authority, including without limitation agreements or contracts commonly known as "interest rate swap agreements", "forward payment conversion agreements", and "futures", or agreements or contracts to exchange cash flows or a series of payments, or agreements or contracts, including without limitation agreements or contracts commonly known as "options", "puts", or "calls", to hedge payment, rate spread, or similar exposure; provided that any such agreement or contract shall not constitute an obligation for borrowed money and shall not be taken into account under Section 845-5 of this Act or any other debt limit of the Authority or the State of Illinois.
(y) The Authority shall publish summaries of projects and actions approved by the members of the Authority on its website. These summaries shall include, but not be limited to, information regarding the:
(1) project;
(2) Board's action or actions;
(3) purpose of the project;
(4) Authority's program and contribution;
(5) volume cap;
(6) jobs retained;
(7) projected new jobs;
(8) construction jobs created;
(9) estimated sources and uses of funds;
(10) financing summary;
(11) project summary;
(12) business summary;
(13) ownership or economic disclosure statement;
(14) professional and financial information;
(15) service area; and
(16) legislative district.
The disclosure of information pursuant to this subsection shall comply with the Freedom of Information Act.
(Source: P.A. 95-470, eff. 8-27-07; 95-481, eff. 8-28-07; 95-876, eff. 8-21-08; 96-795, eff. 7-1-10 (see Section 5 of P.A. 96-793 for the effective date of changes made by P.A. 96-795).)

(20 ILCS 3501/801-45)
Sec. 801-45. Property Taxation. The property of the Authority and its respective income and operations, shall be exempt from taxation.
(Source: P.A. 93-205, eff. 1-1-04.)

(20 ILCS 3501/801-50)
Sec. 801-50. Pledge of revenues by the Authority; non-impairment. Any pledge of revenues or other moneys made by the Authority shall be binding from the time the pledge is made. Revenues and other moneys so pledged shall be held outside of the State treasury and in the custody of either the Treasurer of the Authority or a trustee or a depository appointed by the Authority. Revenues or other moneys so pledged and thereafter received by the Authority or trustee or depository shall immediately be subject to the lien of the pledge without any physical delivery thereof or further act, and the lien of any pledge shall be binding against all parties having claims of any kind in tort, contract, or otherwise against the Authority, irrespective of whether the parties have notice thereof. Neither the resolution nor any other instrument by which a pledge is created need be filed or recorded except in the records of the Authority. The State pledges and agrees with the holders of bonds or other obligations of the Authority that the State will not limit or restrict the rights hereby vested in the Authority to purchase, acquire, hold, sell, or dispose of investments or to establish and collect such fees or other charges as may be convenient or necessary to produce sufficient revenues to meet the expenses of operation to the Authority, and to fulfill the terms of any agreement made with the holders of the bonds or other obligations of the Authority or in any way impair the rights or remedies of the holders of those bonds or other obligations of the Authority until such bonds or other obligations are fully paid and discharged or provision for their payment has been made.
(Source: P.A. 95-470, eff. 8-27-07.)

(20 ILCS 3501/801-55)
Sec. 801-55. Required findings for projects located outside the State. The Authority may approve an application to finance or refinance a project located outside of the State other than a municipal bond program project only after it has made the following findings with respect to such financing or refinancing, all of which shall be deemed conclusive:
(a) the entity financing or refinancing a project

located outside the State, or an affiliate thereof, is also engaged in the financing or refinancing of a project located within the State or, alternately, the entity seeking the financing or refinancing, or an affiliate thereof, maintains a significant presence within the State;

(b) financing or refinancing the out-of-state project

would promote the economy of the State for the benefit of the health, welfare, safety, trade, commerce, industry and economy of the people of the State by creating employment opportunities in the State or lowering the cost of accessing housing, healthcare, private education, or cultural institutions or undertaking industrial projects, housing projects, higher education projects, health facility projects, cultural institution projects, conservation projects, energy efficiency projects, agricultural facilities or agribusiness in the State by reducing the cost of financing, refinancing or operating projects; and

(c) after giving effect to the financing or

refinancing of the out-of-state project, the Authority shall have the ability to issue at least an additional $1,000,000,000 of bonds under Section 845-5(a) of this Act.

The Authority may approve an application to finance or refinance a municipal bond program project located outside of the State only after it has made the following findings with respect to such financing or refinancing, all of which shall be deemed conclusive:
(1) the municipal bond program project includes the

purchase of bonds, notes, or obligations issued by or on behalf of the State or any agency, instrumentality, office, department, division, bureau, or commission thereof, or any unit of local government, school district, college, or university of the State; and

(2) financing or refinancing the municipal bond

program project would promote the economy of the State for the benefit of the health, welfare, safety, trade, commerce, industry, and economy of the people of the State by reducing the cost of borrowing to the State or such agency, instrumentality, office, department, division, bureau, commission, unit of local government, school district, college, or university.

The Authority shall not provide financing or refinancing for any project, or portion thereof, located outside the boundaries of the United States of America.
Notwithstanding any other provision of this Act, the Authority shall not provide financing or refinancing that uses State volume cap under Section 146 of the Internal Revenue Code of 1986, as amended, except as permitted under that Section 146, or constitutes an indebtedness or obligation, general or moral, or a pledge of the full faith or loan of credit of the State for any project, or portion thereof, that is located outside of the State.
(Source: P.A. 98-90, eff. 7-15-13.)



Article 805 - Industrial Revenue Bond Insurance Fund

(20 ILCS 3501/Art. 805 heading)

(20 ILCS 3501/805-5)
Sec. 805-5. Findings and Declaration of Policy. It is hereby found and declared that a continuing need exists to maintain and develop the State's economy; that there are significant barriers in the capital markets inhibiting the issuance by the Authority of industrial revenue bonds, loans, and State Guarantees to assist in financing industrial projects, farmers, and agribusiness in the State, particularly for smaller firms; and that the establishment of the Industrial Revenue Bond Insurance Fund and the exercise by the Authority of the powers granted in this Article will promote economic development by widening the market for the Authority's revenue bonds, loans, and State Guarantees.
(Source: P.A. 96-897, eff. 5-24-10.)

(20 ILCS 3501/805-10)
Sec. 805-10. Definitions. The following terms, whenever used or referred to in this Article, shall have the following meanings ascribed to them, except where the context clearly requires otherwise:
(a) "Financial Institution" means a financial institution which is a trust company, a bank, a savings bank, a credit union, an investment bank, a broker, an investment trust, a pension fund, a building and loan association, a savings and loan association, an insurance company, or any other institution acceptable to the Authority, authorized to do business in the State and approved by the Authority to insure bonds or loans for industrial projects authorized by this Act.
(b) "Participating lender" means any trust company, bank, savings bank, credit union, investment bank, broker, investment trust, pension fund, building and loan association, savings and loan association, insurance company or other institution approved by the Authority which assumes a portion of the risk on a loan for an industrial project as provided in Section 805-30 of this Act.
(Source: P.A. 93-205, eff. 1-1-04.)

(20 ILCS 3501/805-15)
Sec. 805-15. Industrial Project Insurance Fund. There is created the Industrial Project Insurance Fund, hereafter referred to in Sections 805-15 through 805-50 of this Act as the "Fund". The Treasurer shall have custody of the Fund, which shall be held outside of the State treasury, except that custody may be transferred to and held by any bank, trust company or other fiduciary with whom the Authority executes a trust agreement as authorized by paragraph (h) of Section 805-20 of this Act. Any portion of the Fund against which a charge has been made, shall be held for the benefit of the holders of the loans or bonds insured under Section 805-20 of this Act or the holders of State Guarantees under Article 830 of this Act. There shall be deposited in the Fund such amounts, including but not limited to:
(a) All receipts of bond and loan insurance premiums;
(b) All proceeds of assets of whatever nature received by the Authority as a result of default or delinquency with respect to insured loans or bonds or State Guarantees with respect to which payments from the Fund have been made, including proceeds from the sale, disposal, lease or rental of real or personal property which the Authority may receive under the provisions of this Article but excluding the proceeds of insurance hereunder;
(c) All receipts from any applicable contract or agreement entered into by the Authority under paragraph (b) of Section 805-20 of this Act;
(d) Any State appropriations, transfers of appropriations, or transfers of general obligation bond proceeds or other monies made available to the Fund. Amounts in the Fund shall be used in accordance with the provisions of this Article to satisfy any valid insurance claim payable therefrom and may be used for any other purpose determined by the Authority in accordance with insurance contract or contracts with financial institutions entered into pursuant to this Act, including without limitation protecting the interest of the Authority in industrial projects during periods of loan delinquency or upon loan default through the purchase of industrial projects in foreclosure proceedings or in lieu of foreclosure or through any other means. Such amounts may also be used to pay administrative costs and expenses reasonably allocable to the activities in connection with the Fund and to pay taxes, maintenance, insurance, security and any other costs and expenses of bidding for, acquiring, owning, carrying and disposing of industrial projects which were financed with the proceeds of insured bonds or loans. In the case of a default in payment with respect to any loan, mortgage or other agreement so insured, the amount of the default shall immediately, and at all times during the continuance of such default, and to the extent provided in any applicable agreement, constitute a charge on the Fund. Any amounts in the Fund not currently needed to meet the obligations of the Fund may be invested as provided by law in obligations designated by the Authority, and all income from such investments shall become part of the Fund. In making such investments, the Authority shall act with the care, skill, diligence and prudence under the circumstances of a prudent person acting in a like capacity in the conduct of an enterprise of like character and with like aims. It shall diversify such investments of the Authority so as to minimize the risk of large losses, unless under the circumstances it is clearly not prudent to do so. Amounts in the Fund may also be used to satisfy State Guarantees under Article 830 of this Act.
(Source: P.A. 96-897, eff. 5-24-10.)

(20 ILCS 3501/805-20)
Sec. 805-20. Powers and Duties; Industrial Project Insurance Program. The Authority has the power:
(a) to insure and make advance commitments to insure

all or any part of the payments required on the bonds issued or a loan made to finance any environmental facility under the Illinois Environmental Facilities Financing Act or for any industrial project upon such terms and conditions as the Authority may prescribe in accordance with this Article. The insurance provided by the Authority shall be payable solely from the Fund created by Section 805-15 and shall not constitute a debt or pledge of the full faith and credit of the State, the Authority, or any political subdivision thereof;

(b) to enter into insurance contracts, letters of

credit or any other agreements or contracts with financial institutions with respect to the Fund and any bonds or loans insured thereunder. Any such agreement or contract may contain terms and provisions necessary or desirable in connection with the program, subject to the requirements established by this Act, including without limitation terms and provisions relating to loan documentation, review and approval procedures, origination and servicing rights and responsibilities, default conditions, procedures and obligations with respect to insurance contracts made under this Act. The agreements or contracts may be executed on an individual, group or master contract basis with financial institutions;

(c) to charge reasonable fees to defray the cost of

obtaining letters of credit or other similar documents, other than insurance contracts under paragraph (b). Any such fees shall be payable by such person, in such amounts and at such times as the Authority shall determine, and the amount of the fees need not be uniform among the various bonds or loans insured;

(d) to fix insurance premiums for the insurance of

payments under the provisions of this Article. Such premiums shall be computed as determined by the Authority. Any premiums for the insurance of loan payments under the provisions of this Act shall be payable by such person, in such amounts and at such times as the Authority shall determine, and the amount of the premiums need not be uniform among the various bonds or loans insured;

(e) to establish application fees and prescribe

application, notification, contract and insurance forms, rules and regulations it deems necessary or appropriate;

(f) to make loans and to issue bonds secured by

insurance or other agreements authorized by paragraphs (a) and (b) of this Section 805-20 and to issue bonds secured by loans that are guaranteed by the federal government or agencies thereof;

(g) to issue a single bond issue, or a series of bond

issues, for a group of industrial projects, a group of corporations, or a group of business entities or any combination thereof insured by insurance or backed by any other agreement authorized by paragraphs (a) and (b) of this Section or secured by loans that are guaranteed by the federal government or agencies thereof;

(h) to enter into trust agreements for the management

of the Fund created under Section 805-15 of this Act;

(i) to exercise such other powers as are necessary or

incidental to the powers granted in this Section and to the issuance of State Guarantees under Article 830 of this Act; and

(j) at the discretion of the Authority, to insure and

make advance commitments to insure, and issue State Guarantees for, all or any part of the payments required on the bonds issued or loans made to finance any agricultural facility, project, farmer, producer, agribusiness, qualified veteran-owned small business, or program under Article 830 or Article 835 of this Act upon such terms and conditions as the Authority may prescribe in accordance with this Article. The insurance and State Guarantees provided by the Authority may be payable from the Fund created by Section 805-15 and is in addition to and not in replacement of the Illinois Agricultural Loan Guarantee Fund and the Illinois Farmer and Agribusiness Loan Guarantee Fund created under Article 830 of this Act.

(Source: P.A. 99-509, eff. 6-24-16.)

(20 ILCS 3501/805-25)
Sec. 805-25. Insurance Contracts; Claim Responsibility. Any contract of insurance made by the Authority with a lender or bondholder or for the benefit thereof under this Act shall provide that claims payable under such contract shall be paid from any amounts available in the Fund and from any amounts available under the terms of any applicable contract or agreement with other financial institutions, in such order of priority as the Authority shall deem appropriate. The obligation of the Authority to make payments under any such contract shall be limited solely to the amounts provided in such contract and shall not constitute a debt or liability of the State, the Authority or any subdivision thereof. Any insurance contract or other agreement with a lender or bondholder or for the benefit thereof and any rule or regulation of the Authority implementing the insurance program may contain such other terms, provisions or conditions as the Authority deems necessary or appropriate, including, without limitation, those relating to the payment of insurance premiums, the giving of notice, claim procedures, the sources of payment for claims, the priority of competing claims for payment, the release or termination of loan security and borrower liability, the timing of payment, the maintenance and disposition of industrial projects and the use of amounts received during periods of delinquency or upon default, and any other provisions concerning the rights of insured parties or conditions to the payment of insurance claims.
(Source: P.A. 93-205, eff. 1-1-04.)

(20 ILCS 3501/805-30)
Sec. 805-30. Applications for Insured Industrial Project Loans; Procedures. Applications received by the Authority shall be forwarded to a credit review committee consisting of 3 persons experienced in industrial financing selected by the Authority for a review and report concerning the advisability of approving the proposed insurance. The review and report shall include facts about the company's history, job opportunities, stability of employment, financial condition and structure, income statements, market prospects and management, and any other facts material to the insurance request. The report shall include a reasoned opinion as to whether providing the insurance would tend to fulfill the purposes of the Authority and the insurance program. The report shall be advisory in nature only. Payment shall be made to the members of the committee selected by the Authority on a reasonable consultant basis, as the Authority may determine. The credit review committee shall be of such composition, act for such time and have such powers as shall be specified in the agreement or agreements establishing its existence and, to the extent so specified, shall act for the Authority in matters concerning the insurance program authorized by Sections 805-5 through 805-45 of this Act. The Authority shall, on the basis of the application, the report of the credit review committee, the information provided by the local or regional industrial development agency, and any other appropriate information, prepare a report concerning the creditworthiness of the proposed borrower, the loan record of the participating lender, the financial commitment of the participating lender, the manner in which the proposed industrial project will advance the economy of the State and the soundness of the proposed loan. The Fund, or any portion thereof against which a charge has been made, shall be held for the benefit of the holders of the bonds or loans insured under Section 805-20 of this Act, as provided by agreement between the Authority and such holders. The Authority shall be satisfied that the Fund is protected by adequate security on all bonds or loans insured by the Authority.
(Source: P.A. 93-205, eff. 1-1-04.)

(20 ILCS 3501/805-35)
Sec. 805-35. Loan Approval Standards. Before approving any bond or loan insurance under this Act, the Authority shall find that any loan insured by or to be made from the proceeds of bonds insured by the Authority under this Act shall:
(a) Be made for an industrial project or any environmental facility under the Illinois Environmental Facilities Financing Act;
(b) Be made to a borrower approved by the Authority as responsible and creditworthy;
(c) Be reviewed for insurance by the credit review committee established by the Authority pursuant to this Act;
(d) In the case of real property, be secured by a first mortgage on the property, or by any other security satisfactory to the Authority to secure payment of the loans, and have a maturity date not later than 25 years after the date of the loan;
(e) In the case of machinery and equipment, be secured by a first security interest in the machinery and equipment, or by any other security satisfactory to the Authority to secure payment of the loan, and have a maturity date not later than 12 years from the date of the loan;
(f) Contain complete amortization provisions satisfactory to the Authority;
(g) Be in such principal amount and form, and contain such terms and provisions with respect to property insurance, repairs, alterations, payment of taxes and assessments, delinquency charges, default remedies, additional security and other matters as the Authority shall determine;
(h) Be made only after the Authority has made a determination that, in its sole opinion, the loan has the potential to provide or retain substantial employment in relation to the principal amount of the loan to be insured, which employment, so far as feasible, may be expected to be of residents of areas of critical labor surplus;
(i) Be made only after the Authority has made a determination that, in its sole opinion, adequate provision is being or will be made to meet any increased demand upon community public facilities that will likely result from the project; and
(j) Be made only after the Authority has made a determination that, in its sole opinion, the public interest is adequately protected by the terms of the loan and of the insurance contract or other agreements. Any contract of insurance executed by the Authority under this Act shall be conclusive evidence of eligibility for such insurance, and the validity of any contract of insurance so executed or of an advance commitment to insure shall be incontestable in the hands of a borrower or bondholder from the date of execution and delivery of the contract or commitment, except for fraud, or misrepresentation on the part of the borrower and, as to commitments to insure, noncompliance with the commitment or Authority rules or regulations in force at the time of issuance of the commitment. Nothing in this Act shall be construed as creating any rights of a competitor of an approved borrower or any applicant whose application is denied by the Authority to challenge any application which is accepted by the Authority and any loan, contract of insurance or other agreement executed in connection therewith.
(Source: P.A. 93-205, eff. 1-1-04.)

(20 ILCS 3501/805-40)
Sec. 805-40. Investments in Insured Debts of the Authority. The State and all counties, municipalities and other public corporations, political subdivisions and public bodies, and public officers of any thereof, all banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies and other persons carrying on a banking business, all insurance companies, insurance associations and other persons carrying on an insurance business and all executors, administrators, guardians, trustees and other fiduciaries may legally invest any sinking funds, moneys or other funds belonging to them or within their control in any bonds, loans or extension of credit which are the subject of insurance pursuant to this Article, it being the purpose of this Section to authorize the investment of such bonds, loans or extension of credit of all sinking, insurance, retirement, compensation, pension and trust funds, whether owned or controlled by private or public persons or officers; provided, however, that nothing contained in this Section may be construed as relieving any persons from any duty of exercising reasonable care in selecting securities for purchase or investment. The bonds and any loan or extension of credit which are the subject of insurance pursuant to this Article are also hereby made securities which may properly and legally be deposited with and received by all public officers and bodies of the State or any agency or political subdivisions thereof and all municipalities and public corporations for any purpose for which the deposit of bonds is now or may hereafter be authorized by law.
(Source: P.A. 93-205, eff. 1-1-04.)

(20 ILCS 3501/805-45)
Sec. 805-45. Cooperation with Local Industrial Development Agencies. When the Authority receives an application from a potential insured loan borrower, it shall promptly notify the local industrial development agency of that fact in writing if such an agency exists in the municipality or county where such industrial project is proposed to be financed; or the corporate authorities in such municipality where no such agency exists. The Authority shall provide the local industrial development agency with any available information that the agency needs to prepare a recommendation concerning the advisability of the industrial project and its impact, economic and otherwise, on the community and the State. Such application shall include a written authorization by the applicant that such notification and information be made available to such agency or municipality to the extent that such information is not deemed to be confidential under Section 805-50 of this Act. The Authority shall not consider any application that does not include such written authorization. The Authority shall encourage financial participation by local industrial development agencies by giving priority consideration to insured loan applicants from areas serviced by those agencies that have demonstrated a commitment to economic development.
(Source: P.A. 93-205, eff. 1-1-04.)

(20 ILCS 3501/805-50)
Sec. 805-50. Documentary material concerning trade secrets; Commercial or financial information; Confidentiality. Any documentary materials or data made or received by any member, agent, or employee of the Authority or the credit review committees, to the extent that such materials or data consist of trade secrets, commercial or financial information regarding the operation of any enterprise conducted by an applicant for, or recipient of, any form of assistance which the Authority is empowered to render under this Article, or regarding the competitive position of such enterprise in a particular field of endeavor, shall not be deemed public records.
(Source: P.A. 93-205, eff. 1-1-04.)



Article 810 - Venture Investment Fund

(20 ILCS 3501/Art. 810 heading)

(20 ILCS 3501/810-5)
Sec. 810-5. Findings and Declaration of Policy. It is hereby found and declared that a continuing need exists to maintain and develop the State's economy; that assisting and encouraging economic development through private enterprise will help to create and maintain employment and governmental revenues and is an important function of the State; that the availability of seed capital and equity capital is an important inducement to enterprises to remain, locate and expand in the State; that there exists in the State gaps in the availability of capital for the development and exploitation of new technologies, products, processes and inventions and that this shortage has resulted and will continue to result in a shortfall in the development of new enterprises and employment in Illinois; that the establishment of the Illinois Venture Investment Fund and the exercise by the Authority of the powers granted in Sections 810-5 through 810-40 of this Act will promote economic development resulting in increased employment and public revenues; and that the provisions of this Act are hereby declared to be in the public interest and for the public benefit.
(Source: P.A. 93-205, eff. 1-1-04.)

(20 ILCS 3501/810-10)
Sec. 810-10. Definitions. The following terms, whenever used or referred to in this Article, shall have the following meanings ascribed to them, except where the context clearly requires otherwise:
(a) "Co-venture investment" means a venture capital or seed capital investment by the Authority in qualified securities of an enterprise that is made after or in conjunction with one or more professional investors that have or are making equity investments in that enterprise, as provided in this Act. A direct investment made by the Authority may later be treated as a co-venture upon such investment made by a professional investor.
(b) "Direct investment" means a venture capital or seed capital investment by the Authority in qualified securities of an enterprise in which no professional investor or seed capital investor is also making an equity investment.
(c) "Enterprise" means an individual, corporation, partnership, joint venture, trust, estate, or unincorporated association.
(d) "Professional investor" means any bank, bank holding company, savings institution, trust company, credit union, insurance company, investment company registered under the Federal Investment Company Act of 1940, pension or profit-sharing trust or other financial institution or institutional buyer, licensee under the Federal Small Business Investment Act of 1958, or any person, partnership, or other entity whose principal business is making venture capital investments and whose net worth exceeds $250,000.
(e) "Qualified security" means any note, stock, convertible security, treasury stock, bond, debenture, evidence of indebtedness, limited partnership interest, certificate of interest or participation in any profit-sharing agreement, pre-organization certificate or subscription, transferable share, investment contract, certificate of deposit for a security, certificate of interest or participation in a patent or application therefor, or in royalty or other payments under a patent or application, or, in general, any interest or instrument commonly known as a "security" or any certificate for, receipt for, guarantee of, or option, warrant, or right to subscribe to or purchase any of the foregoing.
(f) "Seed capital" means financing in the form of investments in qualified securities that is provided for applied research, development, testing, and initial marketing of a technology, product, process, or invention and associated working capital.
(g) "Seed capital investor" means any person, partnership, corporation, trust, or other entity making a seed capital investment.
(h) "Director" means the person designated by the Authority to manage the activities associated with the Illinois Venture Investment Fund.
(i) "Venture capital" means financing in the form of investments in qualified securities that is provided for the capital needs of a company that is developing a new technology, product, process, or invention.
(Source: P.A. 93-205, eff. 1-1-04.)

(20 ILCS 3501/810-15)
Sec. 810-15. Illinois Venture Investment Fund. There is created the Illinois Venture Investment Fund, hereafter referred to in this Article as the "Fund". The Treasurer of the Authority shall have custody of the Fund, which shall be held outside of the State treasury. The Authority is authorized to accept any and all grants, loans, including loans from State public employee pension funds, as authorized by this Act or any other statute, subsidies, matching funds, reimbursements, appropriations, transfers of appropriations, federal grant monies, income derived from investments, or other things of value from the federal or state governments or any agency of any other state or from any institution, person, firm or corporation, public or private, for deposit in the Fund. The Authority is authorized to use monies deposited in the Fund expressly for the purposes specified in and according to the procedures established by Sections 810-20 through 810-40 of this Act. The Authority may appoint a Director to manage the activities associated with the Fund. Such Director shall receive compensation as determined by the Authority.
(Source: P.A. 93-205, eff. 1-1-04.)

(20 ILCS 3501/810-20)
Sec. 810-20. Powers and Duties; Illinois Venture Investment Fund Limits. The Authority shall invest and reinvest the Fund and the income, thereof, in the following ways:
(a) To make a direct investment in qualified securities issued by enterprises and to dispose of those securities within 10 years after the date of the direct investment as determined by the Authority for the purpose of providing venture capital or seed capital, provided that the investment shall not exceed 49% of the estimated cost of development, testing, and initial production and marketing and associated working capital for the technology, product, process, or invention, or $750,000, whichever is less;
(b) To enter into written agreements or contracts (including limited partnership agreements) with one or more professional investors or one or more seed capital investors, if any, for the purpose of establishing a pool of funds to be used exclusively as venture capital or seed capital investments. The Authority shall not invest more than $2,000,000 in a single pool of funds or affiliated pools of funds. The agreement or contract shall provide for the pool of funds to be managed by a professional investor. The manager may be the general partner of a limited partnership of which the Authority is a limited partner. The agreement or contract may provide for reimbursement of expenses of, and payment of a fee to, the manager. The agreement or contract may also provide for payment to the manager of a percentage, not to exceed 40% (computed on an annual basis), of cash and other property payable to the Authority as its pro-rata share of distributions to investors in the pool of funds, provided that (i) no amount shall be received by the manager upon sale or other disposition of qualified investments in enterprises until recovery by the Authority of its investment and upon liquidation or withdrawal of the Authority from the pool of funds, the manager shall be obligated to refund any amount received by it from such percentage if necessary to allow the Authority to recover its investment or (ii) the terms of payment of cash and other property to the Authority are no less favorable to the Authority than payments to other seed capital investors (other than the manager) who are parties to the agreement or contract.
(c) To make co-venture investments by entering into agreements with one or more professional investors or one or more seed capital investors, if any, who have formally agreed to invest at least 50% as much as the Authority invests in the enterprise, for the purpose of providing venture capital or seed capital; but no more than $1,000,000 shall be invested by the Authority in the qualified securities of a single enterprise. A total of not more than $1,500,000 may be invested in the securities of a single enterprise, if the Authority shall find, after the initial investment by the Authority, that additional investments in the enterprise are necessary to protect or enhance the initial investment of the Authority. Each co-venture investment agreement shall provide that the Authority will recover its investment before or simultaneously with any distribution to participating professional investors or seed capital investors. The Authority and participating professional investors and seed capital investors shall share ratably in the profits earned in any form on the co-venture investment, but the Authority may, at its discretion, agree to pay to a participating professional investor a percentage, not to exceed 40% (computed on an annual basis), of cash and other property payable to the Authority as its pro-rata share of distributions to investors in the pool of funds, provided that (i) no amount shall be received by the participating professional investor upon sale or other disposition of qualified investments in the enterprises until recovery by the Authority of its investment and upon liquidation or withdrawal of the Authority from the pool of funds, the participating professional investor shall be obligated to refund any amount received by it from such percentage if necessary to allow the Authority to recover its investment or (ii) the terms of payment of cash and other property to the Authority are no less favorable to the Authority than payments to other seed capital investors or professional investors (other than the professional investor) who are parties to the agreement or contract;
(d) To purchase qualified securities of certified development corporations created under Section 503 of the federal Small Business Administration Act, including the Illinois Small Business Growth Corporation, for the purpose of making loans to enterprises that have the potential to create substantial employment within the State per dollar invested by the Authority, provided that the investment does not exceed 25% of the total investment in each corporation at the time the investment is approved by the Authority. Investment by the Authority in the Illinois Small Business Growth Corporation is not limited by the foregoing provision;
(e) To purchase qualified securities of small business investment companies and minority enterprise small business investment corporations certified by the federal Small Business Administration which are committed to making 60% of their investments in the State, provided that investments from the Fund do not exceed 25% of the total investment in these entities at the time the investment is approved by the Authority;
(f) To make the investments of any funds held in reserves or sinking funds, or any funds not required for immediate disbursement, as may be lawful investments for fiduciaries in the State;
(g) To facilitate and promote the acquisition and revitalization of existing manufacturing enterprises by, at the Authority's discretion, developing and maintaining a list of firms, or divisions thereof, located within the State that are available for purchase, merger, or acquisition. The list may be made available at such charges as the Authority may determine to all interested persons and institutions upon request. No firm shall appear on the list without its prior written permission. The list may contain such additional financial, technical, market and other information as may be supplied by the listed firm. The Authority shall bear no responsibility for the accuracy of the information contained on the list, and each listed firm shall hold the Authority harmless against any claim of inaccuracy. Enterprises supported by investments from the Fund may receive consideration by the Authority in the allocation of loans to be insured or loans to be made from the proceeds of bonds to be insured by the Industrial Revenue Bond Insurance Fund established under this Article, and the Authority may coordinate its activities under the 2 programs.
(Source: P.A. 97-789, eff. 7-13-12.)

(20 ILCS 3501/810-25)
Sec. 810-25. Direct and Co-venture Investments. An enterprise seeking a direct investment from the Illinois Venture Investment Fund shall file an application with the Authority along with an applicable fee to be determined by the Authority. A valid application shall contain a business plan, including a description of the enterprise and its management, a statement of the amount, timing, and projected use of the capital required, a statement concerning the feasibility of the proposed technology, product, process, or invention, its state of development and likelihood of commercial success, a statement of the potential economic impact of the enterprise on the State, including the number, location, and types of jobs expected to be created, and such other information as the Authority shall require. In addition to the foregoing, the Authority shall approve an application for a direct investment and shall approve a co-venture investment only after it has made the following findings:
(a) The enterprise has a reasonable chance of success;
(b) If the application is for a direct investment, Authority participation is necessary to the success of the enterprise because conventional, private funding is unavailable in the traditional capital markets, or because funding has been offered on terms that would substantially hinder the success of the enterprise;
(c) The technology, product, process, or invention for which the investment is being made is feasible, has the potential to achieve commercial success and the enterprise has the potential to create substantial employment within the State per dollar invested and that this employment, so far as feasible, may be expected to be for residents of areas of critical labor surplus;
(d) The entrepreneur, investors, shareholders, and other founders of the enterprise have already made or are obligated to make a substantial financial and time commitment to the enterprise;
(e) The securities to be purchased are qualified securities;
(f) The Authority determines that the possible gains on the investment are at least commensurate with the risk of loss and that there is a reasonable possibility that the Authority will recoup its investment, within 10 years after the investment or such other time period as negotiated by the Authority, through the receipt of interest payments, dividends, capital gains, or other distribution of profits, or royalties on investments made by the Authority; and
(g) Binding commitments have been made to the Authority by the enterprise for adequate reporting of financial data to the Authority and any participating professional investors or seed capital investors. The report shall include an annual audit of the books of the enterprise by an independent certified public accountant if the Authority so requires. The Authority and any participating professional investors or seed capital investors shall secure sufficient contractual rights from the enterprise as the Authority shall consider prudent to protect the investment of the Authority, including, at the discretion of the Authority and without limitation, a right of access to financial and other records of the enterprise. The Authority's interest in qualified securities from investments shall not represent more than 49% of the voting stock of any single enterprise at the time of purchase after giving effect to the conversion of all outstanding convertible securities of the enterprise. In the event of severe financial difficulty that in the judgment of the Authority threatens the investment of the Authority therein, a greater percentage of those securities may be owned or acquired by the Authority.
(Source: P.A. 93-205, eff. 1-1-04.)

(20 ILCS 3501/810-30)
Sec. 810-30. Investment in Pools of Funds. Proposals for the establishment of pools of funds under paragraph (b) of Section 810-20 of this Act shall be submitted on a form, contain the information, and be accompanied by a fee as prescribed by the Authority. The Authority shall not enter into any agreement or contract under paragraph (b) of Section 810-20 of this Act unless the agreement or contract provides that the pool of funds will be invested in an enterprise only if the manager finds all of the following:
(a) The enterprise has a reasonable chance of success.
(b) The technology, product, process, or invention for which the investment is being made is feasible and has the potential to achieve commercial success.
(c) The enterprise has the potential to create substantial employment within the State.
(d) The entrepreneur, investors, shareholders, or founders of the enterprise have made or are obligated to make a substantial commitment of time and funds to the enterprise.
(e) The possible gains in the investment are at least commensurable with the risk of loss and there is a reasonable possibility that the investors, including the Authority, will recoup their investment within 10 years after the investment, through the receipt of interest, dividends, capital gains, or other distributions of profit or royalties.
(f) The enterprise shall have made binding commitments for adequate reporting of and access to financing data of the enterprise.
(Source: P.A. 93-205, eff. 1-1-04.)

(20 ILCS 3501/810-35)
Sec. 810-35. Documentary materials concerning trade secrets; Commercial or financial information; Confidentiality. Any documentary materials or data made or received by any member, agent or employee of the Authority, to the extent that such material or data consist of trade secrets, commercial or financial information regarding the operation of any enterprise conducted by an applicant for, or recipient of, any form of assistance which the Authority is empowered to render, or regarding the competitive position of such enterprise in a particular field of endeavor, shall not be deemed public records; provided, however, that if the Authority purchases a qualified security from such enterprise, the commercial and financial information, excluding trade secrets, shall be deemed to become a public record of the Authority after the expiration of 3 years from the date of purchase of such qualified security, or, in the case of such information made or received by any member, agent or employee of the Authority after the purchase of such qualified security, 3 years from the date such information was made or received. Any discussion or consideration of such trade secrets or commercial or financial information may be held by the Authority, in executive sessions closed to the public, notwithstanding the provisions of the Open Meetings Act; provided, however, that the purpose of any such executive session shall be set forth in the official minutes of the Authority and business which is not related to such purpose shall not be transacted, nor shall any vote be taken during such executive sessions.
(Source: P.A. 93-205, eff. 1-1-04.)

(20 ILCS 3501/810-40)
Sec. 810-40. Tax Exemption. The Illinois Venture Investment Fund and all its proceeds shall be and are hereby declared exempt from all franchise and income taxes levied by the State, provided nothing herein shall be construed to exempt from any such taxes, or from any taxes levied in connection with the manufacture, production, use or sale of any technologies, products, processes or inventions which are the subject of any agreement earned by any enterprise in which the Authority has invested.
(Source: P.A. 93-205, eff. 1-1-04.)



Article 815 - Land Bank Fund

(20 ILCS 3501/Art. 815 heading)

(20 ILCS 3501/815-5)
Sec. 815-5. Findings and Declaration of Policy. It is hereby found and declared that there exists within the State a condition of substantial and persistent unemployment which is detrimental to the welfare of the people of the State; that the absence of an orderly conversion and development of certain property results in blight, economic dislocation, and additional unemployment; that there exists within the State a significant resource of underutilized property which, if returned to productive economic use, will increase employment, increase revenues for the State and units of local government, and lead to a more stable economy; that the acquisition, development or disposition of such land or property in conjunction with units of local government, local industrial development agencies and private enterprise in accordance with development plans will stimulate economic development within the State; that the establishment of the Illinois Land Bank Fund and the exercise by the Authority of the powers granted in this Article will promote economic development resulting in increased employment and public revenues; and that the provisions of this Act are hereby declared to be in the public interest and benefit and a valid public purpose.
(Source: P.A. 93-205, eff. 1-1-04.)

(20 ILCS 3501/815-10)
Sec. 815-10. Definitions. The following terms, whenever used or referred to in this Article, shall have the following meanings ascribed to them, except where the context clearly requires otherwise:
(a) "Property" means land, parcels or combination of parcels, structures, and all improvements, easements and franchises.
(b) "Redevelopment area" means any property which is a contiguous area of at least 2 acres but less than 160 acres in the aggregate located within one and one-half miles of the corporate limits of a municipality and not included within any municipality, where, (1) if improved, a substantial proportion of the industrial, commercial and residential buildings or improvements are detrimental to the public safety, health, morals or welfare because of a combination of any of the following factors: age; physical configuration; dilapidation; structural or economic obsolescence; deterioration; illegal use of individual structures; presence of structures below minimum code standards; excessive and sustained vacancies; overcrowding of structures and community facilities; inadequate ventilation, light, sewer, water, transportation and other infrastructure facilities; inadequate utilities; excessive land coverage; deleterious land use or layout; depreciation or lack of physical maintenance; and lack of community planning; or (2) if vacant, the sound utilization of land for industrial projects is impaired by a combination of 2 or more of the following factors: obsolete platting of the vacant land; diversity of ownership of such land; tax and special assessment delinquencies on such land; and deterioration of structures or site improvements in neighboring areas to the vacant land, or the area immediately prior to becoming vacant qualified as a redevelopment improved area; or (3) if an improved area within the boundaries of a development project is located within the corporate limits of the municipality in which 50% or more of the structures in the area have an age of 35 years or more, such area does not qualify under clause (1) but is detrimental to the public safety, health, morals or welfare and such area may become a redevelopment area pursuant to clause (1) because of a combination of 3 or more of the factors specified in clause (1).
(c) "Enterprise" means an individual, corporation, partnership, joint venture, trust, estate, or unincorporated association.
(d) "Development plan" means the comprehensive program of the Authority and the participating entity to reduce or eliminate those conditions the existence of which qualified the project area as a redevelopment area. Each development plan shall set forth in writing the program to be undertaken to accomplish such objectives and shall include, without limitation, estimated development project costs, the sources of funds to pay costs, the nature and term of any obligations to be issued, the most recent equalized assessed valuation of the project area, an estimate as to the equalized assessed valuation after development and the general land uses to apply in the project area.
(e) "Development project" means any project in furtherance of the objectives of a development plan, including any building or buildings or building addition or other structures to be newly constructed, renovated or improved and suitable for use by an enterprise as an industrial project, and includes the sites and other rights in the property on which such buildings or structures are located.
(f) "Participating entity" means a municipality, a local industrial development agency or an enterprise or any combination thereof.
(Source: P.A. 95-331, eff. 8-21-07.)

(20 ILCS 3501/815-15)
Sec. 815-15. Illinois Land Bank Fund; Creation; Use. There is hereby created the Illinois Land Bank Fund, hereafter referred to in Sections 815-15 through 815-30 of this Act as the "Fund". The Treasurer of the Authority shall have custody of the Fund, which shall be held outside of the State treasury. The Authority is authorized to accept any and all grants, loans, subsidies, matching funds, reimbursements, appropriations, transfers of appropriations, federal grant monies, income derived from investments, or other things of value from the federal or state governments or units of local government or any agency thereof or from an enterprise for deposit in the Fund. The Authority is authorized to use monies deposited in the Fund expressly for the purposes specified in and according to the procedures established by Sections 815-20 through 815-30 of this Act.
(Source: P.A. 93-205, eff. 1-1-04.)

(20 ILCS 3501/815-20)
Sec. 815-20. Powers and Duties.
(a) The Authority shall have the following powers with respect to redevelopment areas:
(1) To acquire and possess property in a

redevelopment area;

(2) To clear any such areas so acquired by demolition

of existing structures and buildings and to make necessary improvements to the property essential to its reuse in conformity with a development plan; and

(3) To convey property for use in accordance with a

development plan.

(b) Before acquiring property under this Section the Authority shall hold a public hearing after notice published in a newspaper of general circulation in the county in which the property is located and shall find:
(1) The property is in a redevelopment area;
(2) Such acquisition or possession is necessary or

reasonably required to retain existing enterprises or attract new enterprises and to promote sound economic growth and to carry out the purposes of Section 815-5 through 815-30 of this Act;

(3) The assembly of property is not unduly

competitive with similar assemblies by private enterprise in the area or surrounding areas; and

(4) The participating entity, without the involvement

of the Authority, would be unlikely, unwilling or unable to undertake such redevelopment of the property as was necessary for economic development.

(c) No property may be acquired by the Authority unless the acquisition is consented to by resolution of the corporate authorities of the municipality with jurisdiction over the property under Section 11-12-6 of the Municipal Code.
(d) The Authority may acquire any interest in property in a redevelopment area by purchase, lease, or gift, but shall not have the power of condemnation.
(e) No property shall be acquired under this Section unless the Authority has adopted a development plan under the provisions of Section 815-25.
(Source: P.A. 93-205, eff. 1-1-04.)

(20 ILCS 3501/815-25)
Sec. 815-25. Development Plans.
(a) No development plan shall be approved by the Authority unless after a public hearing held upon notice published in a newspaper of general circulation in the county where the property is located, the Authority finds:
(1) The plan provides for projects which will reduce

unemployment;

(2) The redevelopment area on the whole has not been

subject to growth and development through investment by private enterprise and would not reasonably be anticipated to be developed without the adoption of the development plan;

(3) The corporate authorities of the municipality

with jurisdiction over the property under Section 11-12-6 of the Municipal Code have by resolution found that the development plan conforms to the comprehensive plan of the municipality;

(4) A participating entity has agreed to enter into

such contracts and other agreements as are necessary to acquire, redevelop and improve the property in accordance with the development plan;

(5) The acquisition of the property, its possession

and ultimate use according to the development plan can be financed by participating entities and the Authority and the development plan will be completed and all obligations of the Authority incurred in connection with the redevelopment plan will be retired within 20 years from the Authority's approval of the development plan; and

(6) The development plan meets such other

requirements as the Authority may establish by rule.

(b) The Authority may dispose of any property which is the subject of a development plan in such manner, whether by sale, lease or otherwise, and for such price, rental or other consideration, including an amount not less than 2/3 of its acquisition cost, payable over such term, and bearing interest as to deferred payments, and secured in such manner, by mortgage or otherwise, all as the Authority shall provide in the development plan.
(c) Pending disposition of such land, any existing property acquired by the Authority in the course of carrying out the provisions of this Act may be adequately and properly preserved, and may be maintained, leased or administered by the Authority by a contract made by the Authority with any participating entity, enterprise or individual with experience in the area of property development, management or administration.
(d) Whenever the Authority shall have approved a development plan, the Authority may amend the development plan from time to time in conformity with this Section.
(Source: P.A. 93-205, eff. 1-1-04.)

(20 ILCS 3501/815-30)
Sec. 815-30. Local Planning; Relocation Costs. The Authority may arrange or contract with a municipality or municipalities for the planning, re-planning, opening, grading or closing of streets, roads, alleys or other places or for the furnishing of facilities or for the acquisition by the municipality or municipalities of property or property rights or for the furnishing of property or services in connection with a development project or projects. The Authority is hereby authorized to pay the reasonable relocation costs, up to a total of $25,000 per relocatee, of persons and businesses displaced as a result of carrying out a development plan as authorized by this Article.
(Source: P.A. 93-205, eff. 1-1-04.)



Article 820 - Local Government

(20 ILCS 3501/Art. 820 heading)

(20 ILCS 3501/820-5)
Sec. 820-5. Findings and Declaration of Policy. It is hereby found and declared that there exists an urgent need to upgrade and expand the capital facilities, infrastructure and public purpose projects of units of local government and to promote other public purposes to be carried out by units of local government; that federal funding reductions combined with shifting economic conditions have impeded efforts by units of local government to provide the necessary improvements to their capital facilities, infrastructure systems and public purpose projects and to accomplish other public purposes in recent years; that adequate and well-maintained capital facilities, infrastructure systems and public purpose projects throughout this State and the performance of other public purposes by units of local government throughout this State can offer significant economic benefits and an improved quality of life for all citizens of this State; that the exercise by the Authority of the powers granted in this Article will promote economic development by enhancing the capital stock of units of local government and will facilitate the accomplishment of other public purposes by units of local government; that authorizing the Authority to borrow money in the public and private capital markets in order to provide money to purchase or otherwise acquire obligations of units of local government will assist such units of local government in borrowing money to finance and refinance the public purpose projects, capital facilities and infrastructure of the units and to finance other public purposes of such units of local government, in providing access to adequate capital markets and facilities for borrowing money by such units of local government, in encouraging continued investor interest in the obligations of such units of local government, in providing for the orderly marketing of the obligations of such units of local government, and in achieving lower overall borrowing cost and more favorable terms for such borrowing; and that the provisions of this Article are hereby declared to be in the public interest and for the public benefit.
(Source: P.A. 97-333, eff. 8-12-11.)

(20 ILCS 3501/820-10)
Sec. 820-10. Definitions. The following words or terms, whenever used or referred to in this Article, shall have the following meanings ascribed to them, except where the context clearly requires otherwise:
(a) "Department" means the Illinois Department of Commerce and Economic Opportunity.
(b) "Unit of local government" means any unit of local government, as defined in Article VII, Section 1 of the 1970 State Constitution and any local public entity as that term is defined by the Local Governmental and Governmental Employees Tort Immunity Act and also includes the State and any instrumentality, office, officer, department, division, bureau, commission, college or university thereof.
(c) "Energy conservation project" means any improvement, repair, alteration or betterment of any building or facility or any equipment, including but not limited to an Energy Efficiency Project, as defined in item (iii) of subsection (b) of Section 825-65, in connection with any school district or community college district project, and any fixture or furnishing including its energy using mechanical devices to be added to or used in any building or facility that the Director of the Department has certified to the Authority will be a cost-effective energy-related project that will lower energy or utility costs in connection with the operation or maintenance of such building or facility, and will achieve energy cost savings sufficient to cover bond debt service and other project costs within 10 years from the date of project installation.
(Source: P.A. 97-760, eff. 7-6-12.)

(20 ILCS 3501/820-15)
Sec. 820-15. Creation of Reserve Funds. The Authority may establish and maintain one or more reserve funds in which there may be one or more accounts in which there may be deposited:
(a) Any proceeds of bonds issued by the Authority required to be deposited therein by the terms of any contract between the Authority and its bondholders or any resolution of the Authority;
(b) Any other moneys or funds of the Authority which it may determine to deposit therein from any other source; and
(c) Any other moneys or funds made available to the Authority, including without limitation any proceeds of any local government security or any taxes or revenues, rates, charges, assessments, grants, or other funds pledged or assigned to pay, repay or secure any local government security. Subject to the terms of any pledge to the owners of any bond, moneys in any reserve fund may be held and applied to the payment of the interest, premium, if any, or principal of bonds or local government securities or for any other purpose authorized by the Authority.
(Source: P.A. 93-205, eff. 1-1-04.)

(20 ILCS 3501/820-20)
Sec. 820-20. Powers and Duties; Illinois Local Government Financing Assistance Program. The Authority has the power:
(a) To purchase from time to time pursuant to negotiated sale or to otherwise acquire from time to time any local government securities issued by one or more units of local government upon such terms and conditions as the Authority may prescribe;
(b) To issue bonds in one or more series pursuant to one or more resolutions of the Authority for any purpose authorized under this Article, including without limitation purchasing or acquiring local government securities, providing for the payment of any interest deemed necessary on such bonds, paying for the cost of issuance of such bonds, providing for the payment of the cost of any guarantees, letters of credit, insurance contracts or other similar credit support or liquidity instruments, or providing for the funding of any reserves deemed necessary in connection with such bonds and refunding or advance refunding of any such bonds and the interest and any premium thereon, pursuant to this Act;
(c) To provide for the funding of any reserves or other funds or accounts deemed necessary by the Authority in connection with any bonds issued by the Authority or local government securities purchased or otherwise acquired by the Authority;
(d) To pledge any local government security, including any payments thereon, and any other funds of the Authority or funds made available to the Authority which may be applied to such purpose, as security for any bonds or any guarantees, letters of credit, insurance contracts or similar credit support or liquidity instruments securing the bonds;
(e) To enter into agreements or contracts with third parties, whether public or private, including without limitation the United States of America, the State, or any department or agency thereof to obtain any appropriations, grants, loans or guarantees which are deemed necessary or desirable by the Authority. Any such guarantee, agreement or contract may contain terms and provisions necessary or desirable in connection with the program, subject to the requirements established by this Article;
(f) To charge reasonable fees to defray the cost of obtaining letters of credit, insurance contracts or other similar documents, and to charge such other reasonable fees to defray the cost of trustees, depositories, paying agents, bond registrars, escrow agents and other administrative expenses. Any such fees shall be payable by units of local government whose local government securities are purchased or otherwise acquired by the Authority pursuant to this Article, in such amounts and at such times as the Authority shall determine, and the amount of the fees need not be uniform among the various units of local government whose local government securities are purchased or otherwise acquired by the Authority pursuant to this Article;
(g) To obtain and maintain guarantees, letters of credit, insurance contracts or similar credit support or liquidity instruments which are deemed necessary or desirable in connection with any bonds or other obligations of the Authority or any local government securities;
(h) To establish application fees and other service fees and prescribe application, notification, contract, agreement, security and insurance forms and rules and regulations it deems necessary or appropriate;
(i) To provide technical assistance, at the request of any unit of local government, with respect to the financing or refinancing for any public purpose. In fulfillment of this purpose, the Authority may request assistance from the Department as necessary; any unit of local government that is experiencing either a financial emergency as defined in the Local Government Financial Planning and Supervision Act or a condition of fiscal crisis evidenced by an impaired ability to obtain financing for its public purpose projects from traditional financial channels or impaired ability to fully fund its obligations to fire, police and municipal employee pension funds, or to bond payments or reserves, may request technical assistance from the Authority in the form of a diagnostic evaluation of its financial condition;
(j) To purchase any obligations of the Authority issued pursuant to this Article;
(k) To sell, transfer or otherwise dispose of local government securities purchased or otherwise acquired by the Authority pursuant to this Article, including without limitation, the sale, transfer or other disposition of undivided fractionalized interests in the right to receive payments of principal and premium, if any, or the right to receive payments of interest or the right to receive payments of principal of and premium, if any, and interest on pools of such local government securities;
(l) To acquire, purchase, lease, sell, transfer and otherwise dispose of real and personal property, or any interest therein, and to issue its bonds and enter into leases, contracts and other agreements with units of local government in connection with such acquisitions, purchases, leases, sales and other dispositions of such real and personal property;
(m) To make loans to banks, savings and loans and other financial institutions for the purpose of purchasing or otherwise acquiring local government securities, and to issue its bonds, and enter into agreements and contracts in connection with such loans;
(n) To enter into agreements or contracts with any person necessary or appropriate to place the payment obligations of the Authority under any of its bonds in whole or in part on any interest rate basis, cash flow basis, or other basis desired by the Authority, including without limitation agreements or contracts commonly known as "interest rate swap agreements", "forward payment conversion agreements", and "futures", or agreements or contracts to exchange cash flows or a series of payments, or agreements or contracts, including without limitation agreements or contracts commonly known as "options", "puts" or "calls", to hedge payment, rate spread, or similar exposure; provided, that any such agreement or contract shall not constitute an obligation for borrowed money, and shall not be taken into account under Section 845-5 of this Act or any other debt limit of the Authority or the State of Illinois;
(o) To make and enter into all other agreements and contracts and execute all instruments necessary or incidental to performance of its duties and the execution of its powers under this Article;
(p) To contract for and finance the costs of energy audits, project-specific engineering and design specifications, and any other related analyses preliminary to an energy conservation project; and, to contract for and finance the cost of project monitoring and data collection to verify post-installation energy consumption and energy-related operating costs. Any such contract shall be executed only after it has been jointly negotiated by the Authority and the Department; and
(q) To exercise such other powers as are necessary or incidental to the foregoing.
(Source: P.A. 93-205, eff. 1-1-04.)

(20 ILCS 3501/820-25)
Sec. 820-25. Unit of Local Government Participation. Any unit of local government is authorized to voluntarily participate in this program. Any unit of local government which is authorized to issue, sell and deliver its local government securities under any provision of the Constitution or laws of the State may issue, sell and deliver such local government securities to the Authority under this Article; provided that and notwithstanding any other provision of law to the contrary, any such unit of local government may issue and sell any such local government security at any interest rate or rates, which rate or rates may be established by an index or formula which may be implemented by persons appointed or retained therefor, payable at such time or times, and at such price or prices to which the unit of local government and the Authority may agree. Any unit of local government may pay any amount charged by the Authority pursuant to this Article. Any unit of local government participating in this program may pay out of the proceeds of its local government securities or out of any other moneys or funds available to it for such purposes any costs, fees, interest deemed necessary, premium or reserves incurred or required for financing or refinancing this program, including without limitation any fees charged by the Authority pursuant to this Article and its share, as determined by the Authority, of any costs, fees, interest deemed necessary, premium or reserves incurred or required pursuant to Section 820-20 of this Act. All local government securities purchased or otherwise acquired by the Authority pursuant to this Act shall upon delivery to the Authority be accompanied by an approving opinion of bond counsel as to the validity of such securities. The Authority shall have discretion to purchase or otherwise acquire those local government securities, as it shall deem to be in the best interest of its financing program for all units of local government taken as a whole.
(Source: P.A. 93-205, eff. 1-1-04.)

(20 ILCS 3501/820-30)
Sec. 820-30. Criteria for Participation in the Program. If the Authority requires an application for participation in the Program, upon submission of any such application, the Authority or any entity on behalf of the Authority shall review such application for its completeness and may, at its discretion, accept or reject such application or request such additional information as it deems necessary or advisable to aid its review. In the course of its review, the Authority may consider but shall not be limited to the following factors:
(a) Whether the public purpose for which the local government security is to be issued will have a significant impact on the economy, environment, health or safety of the unit of local government;
(b) The extent to which the public purpose for which the local government security is to be issued will provide reinforcement for other community and economic development related investments by such units of local government;
(c) The creditworthiness of the unit of local government and the local government security, including, without limitation, the ability of the unit of local government to comply with the credit requirements of the provider of any guarantees, letters of credit, insurance contracts or other similar credit support or liquidity instruments; and
(d) Such other factors as deemed necessary by the Authority which are consistent with the intent of this Act.
(Source: P.A. 93-205, eff. 1-1-04.)

(20 ILCS 3501/820-35)
Sec. 820-35. The Authority may assist the Department to establish and implement a program to assist units of local government to identify and arrange financing for energy conservation projects in buildings and facilities owned or leased by units of local government. Such bonds shall not constitute an indebtedness or obligation of the State of Illinois and it shall be plainly stated on the face of each bond that it does not constitute such an indebtedness or obligation but is payable solely from the revenues, income or other assets of the Authority pledged therefor.
(Source: P.A. 97-760, eff. 7-6-12.)

(20 ILCS 3501/820-40)
Sec. 820-40. Investment of moneys. Any moneys at any time held by the Authority pursuant to this Article shall be held outside the State treasury in the custody of either the Treasurer of the Authority or a trustee or depository appointed by the Authority. Such moneys may be invested in (a) investments authorized by the Public Funds Investment Act, (b) obligations issued by any State, unit of local government or school district, which obligations are rated at the time of purchase by a national rating service within the 2 highest rating classifications without regard to any rating refinement or gradation by numerical or other modifier, (c) equity securities of an investment company registered under the Investment Company Act of 1940 whose sole assets, other than cash and other temporary investments, are obligations which are eligible investments for the Authority, or (d) investment contracts under which securities are to be purchased and sold at a predetermined price on a future date, or pursuant to which moneys are deposited with a bank or other financial institution and the deposits are to bear interest at an agreed upon rate, provided that such investment contracts are with a bank or other financial institution whose obligations are rated at the time of purchase by a national rating service within the 2 highest rating classifications without regard to any rating refinement or gradation by numerical or other modifier. The interest, dividends or other earnings from such investments may be used to pay administrative costs of the Authority incurred in administering the program or trustee or depository fees incurred in connection with such program.
(Source: P.A. 93-205, eff. 1-1-04.)

(20 ILCS 3501/820-45)
Sec. 820-45. Pledge of Revenues by the Authority. Any pledge of revenues or other moneys made by the Authority shall be binding from the time the pledge is made. Revenues and other moneys so pledged shall be held outside of the State treasury and in the custody of either the Treasurer of the Authority or a trustee or a depository appointed by the Authority. Revenues or other moneys so pledged and thereafter received by the Authority or such trustee or depository shall immediately be subject to the lien of the pledge without any physical delivery thereof or further act, and the lien of any pledge shall be binding against all parties having claims of any kind of tort, contract or otherwise against the Authority, irrespective of whether the parties have notice thereof. Neither the resolution nor any other instrument by which a pledge is created need be filed or recorded except in the records of the Authority. The State does pledge to and agree with the holders of bonds, and the beneficial owners of the local government securities, that the State will not limit or restrict the rights hereby vested in the Authority to purchase, acquire, hold, sell or dispose of local government securities or other investments or to establish and collect such fees or other charges as may be convenient or necessary to produce sufficient revenues to meet the expenses of operation of the Authority, and to fulfill the terms of any agreement made with the holders of the bonds or the beneficial owners of the local government securities or in any way impair the rights or remedies of the holders of those bonds or the beneficial owners of the local government securities until such bonds or local government securities are fully paid and discharged or provision for their payment has been made.
(Source: P.A. 93-205, eff. 1-1-04.)

(20 ILCS 3501/820-50)
Sec. 820-50. Pledge of Funds by Units of Local Government.
(a) Pledge of Funds. Any unit of local government which receives funds from the Department of Revenue, including without limitation funds received pursuant to Sections 8-11-1, 8-11-1.4, 8-11-5 or 8-11-6 of the Illinois Municipal Code, the Home Rule County Retailers' Occupation Tax Act, the Home Rule County Service Occupation Tax Act, Sections 25.05-2, 25.05-3 or 25.05-10 of "An Act to revise the law in relation to counties", Section 5.01 of the Local Mass Transit District Act, Section 4.03 of the Regional Transportation Authority Act, Sections 2 or 12 of the State Revenue Sharing Act, or from the Department of Transportation pursuant to Section 8 of the Motor Fuel Tax Law, or from the State Superintendent of Education (directly or indirectly through regional superintendents of schools) pursuant to Article 18 of the School Code, or any unit of government which receives other funds which are at any time in the custody of the State Treasurer, the State Comptroller, the Department of Revenue, the Department of Transportation or the State Superintendent of Education may by appropriate proceedings, pledge to the Authority or any entity acting on behalf of the Authority (including, without limitation, any trustee), any or all of such receipts to the extent that such receipts are necessary to provide revenues to pay the principal of, premium, if any, and interest on, and other fees related to, or to secure, any of the local government securities of such unit of local government which have been sold or delivered to the Authority or its designee or to pay lease rental payments to be made by such unit of local government to the extent that such lease rental payments secure the payment of the principal of, premium, if any, and interest on, and other fees related to, any local government securities which have been sold or delivered to the Authority or its designee. Any pledge of such receipts (or any portion thereof) shall constitute a first and prior lien thereon and shall be binding from the time the pledge is made.
(b) Direct Payment of Pledged Receipts. Any such unit of local government may, by such proceedings, direct that all or any of such pledged receipts payable to such unit of local government be paid directly to the Authority or such other entity (including, without limitation, any trustee) for the purpose of paying the principal of, premium, if any, and interest on, and fees relating to, such local government securities or for the purpose of paying such lease rental payments to the extent necessary to pay the principal of, premium, if any, and interest on, and other fees related to, such local government securities secured by such lease rental payments. Upon receipt of a certified copy of such proceedings by the State Treasurer, the State Comptroller, the Department of Revenue, the Department of Transportation or the State Superintendent of Education, as the case may be, such Department or State Superintendent shall direct the State Comptroller and State Treasurer to pay to, or on behalf of, the Authority or such other entity (including, without limitation, any trustee) all or such portion of the pledged receipts from the Department of Revenue, or the Department of Transportation or the State Superintendent of Education (directly or indirectly through regional superintendents of schools), as the case may be, sufficient to pay the principal of and premium, if any, and interest on, and other fees related to, the local governmental securities for which the pledge was made or to pay such lease rental payments securing such local government securities for which the pledge was made. The proceedings shall constitute authorization for such a directive to the State Comptroller to cause orders to be drawn and to the State Treasurer to pay in accordance with such directive. To the extent that the Authority or its designee notifies the Department of Revenue, the Department of Transportation or the State Superintendent of Education, as the case may be, that the unit of local government has previously paid to the Authority or its designee the amount of any principal, premium, interest and fees payable from such pledged receipts, the State Comptroller shall cause orders to be drawn and the State Treasurer shall pay such pledged receipts to the unit of local government as if they were not pledged receipts. To the extent that such receipts are pledged and paid to the Authority or such other entity, any taxes which have been levied or fees or charges assessed pursuant to law on account of the issuance of such local government securities shall be paid to the unit of local government and may be used for the purposes for which the pledged receipts would have been used.
(c) Payment of Pledged Receipts upon Default. Any such unit of local government may, by such proceedings, direct that such pledged receipts payable to such unit of local government be paid to the Authority or such other entity (including, without limitation, any trustee) upon a default in the payment of any principal of, premium, if any, or interest on, or fees relating to, any of the local government securities of such unit of local government which have been sold or delivered to the Authority or its designee or any of the local government securities which have been sold or delivered to the Authority or its designee and which are secured by such lease rental payments. If such local governmental security is in default as to the payment of principal thereof, premium, if any, or interest thereon, or fees relating thereto, to the extent that the State Treasurer, the State Comptroller, the Department of Revenue, the Department of Transportation or the State Superintendent of Education (directly or indirectly through regional superintendents of schools) shall be the custodian at any time of any other available funds or moneys pledged to the payment of such local government securities or such lease rental payments securing such local government securities pursuant to this Section and due or payable to such a unit of local government at any time subsequent to written notice to the State Comptroller and State Treasurer from the Authority or any entity acting on behalf of the Authority (including, without limitation, any trustee) to the effect that such unit of local government has not paid or is in default as to payment of the principal of, premium, if any, or interest on, or fees relating to, any local government security sold or delivered to the Authority or any such entity (including, without limitation, any trustee) or has not paid or is in default as to the payment of such lease rental payments securing the payment of the principal of, premium, if any, or interest on, or other fees relating to, any local government security sold or delivered to the Authority or such other entity (including, without limitation, any trustee):
(i) The State Comptroller and the State Treasurer

shall withhold the payment of such funds or moneys from such unit of local government until the amount of such principal, premium, if any, interest or fees then due and unpaid has been paid to the Authority or any such entity (including, without limitation, any trustee), or the State Comptroller and the State Treasurer have been advised that arrangements, satisfactory to the Authority or such entity, have been made for the payment of such principal, premium, if any, interest and fees; and

(ii) Within 10 days after a demand for payment by the

Authority or such entity given to such unit of local government, the State Treasurer and the State Comptroller, the State Treasurer shall pay such funds or moneys as are legally available therefor to the Authority or such entity for the payment of principal of, premium, if any, or interest on, or fees relating to, such local government securities. The Authority or any such entity may carry out this Section and exercise all the rights, remedies and provisions provided or referred to in this Section.

(d) Remedies. Upon the sale or delivery of any local government securities of the Authority or its designee, the local government which issued such local government securities shall be deemed to have agreed that upon its failure to pay interest or premium, if any, on, or principal of, or fees relating to, the local government securities sold or delivered to the Authority or any entity acting on behalf of the Authority (including, without limitation, any trustee) when payable, all statutory defenses to nonpayment are thereby waived. Upon a default in payment of principal of or interest on any local government securities issued by a unit of local government and sold or delivered to the Authority or its designee, and upon demand on the unit of local government for payment, if the local government securities are payable from property taxes and funds are not legally available in the treasury of the unit of local government to make payment, an action in mandamus for the levy of a tax by the unit of local government to pay the principal of or interest on the local government securities shall lie, and the Authority or such entity shall be constituted a holder or owner of the local government securities as being in default. Upon the occurrence of any failure or default with respect to any local government securities issued by a unit of local government, the Authority or such entity may thereupon avail itself of all remedies, rights and provisions of law applicable in the circumstances, and the failure to exercise or exert any rights or remedies within a time or period provided by law may not be raised as a defense by the unit of local government.
(Source: P.A. 93-205, eff. 1-1-04.)

(20 ILCS 3501/820-55)
Sec. 820-55. Eligible Investments. Bonds, issued by the Authority pursuant to the provisions of this Article, shall be permissible investments within the provisions of Section 805-40 of this Act.
(Source: P.A. 93-205, eff. 1-1-04.)

(20 ILCS 3501/820-60)
Sec. 820-60. Tax Exemption. The exercise of powers granted in this Article is in all respects for the benefit of the people of Illinois and in consideration thereof the bonds issued pursuant to the aforementioned Sections and the income therefrom shall be free from all taxation by the State or its political subdivisions, except for estate, transfer and inheritance taxes. For purposes of Section 250 of the Illinois Income Tax Act, the exemption of the income from bonds issued under the aforementioned Sections shall terminate after all of the bonds have been paid. The amount of such income that shall be added and then subtracted on the Illinois income tax return of a taxpayer, pursuant to Section 203 of the Illinois Income Tax Act, from federal adjusted gross income or federal taxable income in computing Illinois base income shall be the interest net of any bond premium amortization.
(Source: P.A. 93-205, eff. 1-1-04.)



Article 825 - Other Powers

(20 ILCS 3501/Art. 825 heading)

(20 ILCS 3501/825-5)
Sec. 825-5. Motion Picture Production Program; Findings and Declaration of Policy. It is hereby found and declared that the production of motion pictures has an enormous potential for contributing to the economic well-being of the State and its communities; that a critical mass of movie productions is essential to the continuing viability of this fledgling industry in Illinois; that to achieve this critical mass, a financial inducement to attract movie productions to the State is required; and that the provisions of this Act are hereby declared to be in the public interest and for the public benefit.
(Source: P.A. 93-205, eff. 1-1-04.)

(20 ILCS 3501/825-10)
Sec. 825-10. The Authority may develop a program for financing the production of motion pictures in the State of Illinois. All projects financed by the Authority shall require the approval of both the Illinois Arts Council and the Authority.
(Source: P.A. 93-205, eff. 1-1-04.)

(20 ILCS 3501/825-12)
Sec. 825-12. Conservation projects.
(a) The Authority may develop a program to provide low-interest loans and other financing to individuals, business entities, private organizations, and units of local government for conservation projects within the United States, provided that, if the conservation project is located outside of the State, it is owned, operated, leased or managed by an entity located within the State or any entity affiliated with an entity located within the State.
(b) Projects under this Section may include, without limitation, the acquisition of land for open-space projects, preservation or recreation measures for open spaces, and energy conservation or efficiency projects that are intended to reduce energy usage and costs.
(c) The Authority, in cooperation with the Department of Natural Resources and the Department of Commerce and Economic Opportunity, may adopt any rules necessary for the administration of this Section. The Authority must include any information concerning the program under this Section on its Internet website.
(Source: P.A. 98-90, eff. 7-15-13.)

(20 ILCS 3501/825-13)
Sec. 825-13. Supervision of the Riverdale Development Authority bond issuances.
(a) All bond issuances of the Riverdale Development Authority are subject to supervision, management, control, and approval of the Authority.
(b) All bonds issued by the Riverdale Development Authority under the supervision of the Authority are subject to the terms and conditions that are set forth in the Riverdale Development Authority Act.
(c) The bonds issued by the Riverdale Development Authority under the supervision of the Authority are not debts of the Authority or of the State.
(Source: P.A. 94-1093, eff. 1-26-07.)

(20 ILCS 3501/825-13.5)
Sec. 825-13.5. Supervision of the Illinois Urban Development Authority bond issuances.
(a) All bond issuances of the Illinois Urban Development Authority are subject to supervision, management, control, and approval of the Authority.
(b) All bonds issued by the Illinois Urban Development Authority under the supervision of the Authority are subject to the terms and conditions that are set forth in the Illinois Urban Development Authority Act.
(c) The bonds issued by the Illinois Urban Development Authority under the supervision of the Authority are not debts of the Authority or of the State.
(Source: P.A. 96-234, eff. 1-1-10.)

(20 ILCS 3501/825-15)
Sec. 825-15. (Repealed).
(Source: P.A. 93-205, eff. 1-1-04. Repealed by P.A. 94-91, eff. 7-1-05.)

(20 ILCS 3501/825-20)
Sec. 825-20. Financially Distressed City Assistance Program; Findings and Declarations of Policy. It is hereby found and declared that there exists an urgent need to reduce involuntary unemployment and economic stagnation within financially distressed cities and to create therein a more favorable economic climate for the development of new and improved employment opportunities for the citizens of such cities; that to address such need it is necessary to promote sound financial management and fiscal integrity within such cities in order to provide a secure financial basis for their continued operation; and that implementation of a financially distressed city assistance program under the provisions of this Act is declared to be in the public interest and for the public benefit.
(Source: P.A. 93-205, eff. 1-1-04.)

(20 ILCS 3501/825-25)
Sec. 825-25. Definition. As used in Sections 825-20 through 825-60 of this Act, the term "financially distressed city" means a unit of local government which has been certified and designated as a financially distressed city under Section 8-12-4 of the Illinois Municipal Code and to which the provisions of Division 12 of Article 8 of that Code have become applicable as provided by that Section 8-12-4.
(Source: P.A. 93-205, eff. 1-1-04.)

(20 ILCS 3501/825-30)
Sec. 825-30. Powers and Duties; Financing.
(a) Upon application of the financial advisory authority established for a financially distressed city under Division 12 of Article 8 of the Illinois Municipal Code, the Authority shall have the power to issue its bonds, notes or other evidences of indebtedness, the proceeds of which are to be used to make loans to a financially distressed city for purposes of enabling that city to restructure its current indebtedness and to provide and pay for its essential municipal services as determined in a manner consistent with Division 12 of Article 8 of the Illinois Municipal Code by the financial advisory authority established for that city under that Division 12.
(b) Bonds authorized to be issued by the Authority under Sections 825-20 through 825-60 shall be payable from such revenues, income, funds and accounts of the financially distressed city which receives a loan of any proceeds of the bonds so issued as the Authority shall determine and prescribe in the loan agreement.
(c) The Authority may prescribe the form and contents of any application submitted under subsection (a) of this Section and may, at its discretion, accept or reject such application or require such additional information as it deems necessary to aid in its review and determination of whether it will issue its bonds and loan the proceeds thereof as authorized under Sections 825-20 through 825-60.
(d) The amount of bonds issued or proceeds thereof loaned by the Authority with respect to an application which the Authority has approved shall be determined by the Authority.
(e) The financially distressed city receiving a loan under Sections 825-20 through 825-60 shall enter into a loan agreement in the form and manner prescribed by the Authority, and shall pay back to the Authority the principal amount of the loan, plus annual interest as determined by the Authority. The Authority shall have the power, subject to appropriations by the General Assembly, to subsidize or buy down a portion of the interest on such loans, up to 4% per annum.
(f) The Authority shall create and establish a debt service reserve fund to be maintained by a trustee separate and segregated from all other funds and accounts of the Authority. This reserve fund shall be initially funded by a contribution of State monies.
(g) The amount to be accumulated in the debt service reserve fund shall be determined by the Authority but shall not exceed the maximum amount of interest, principal and sinking fund installments due in any succeeding calendar year.
(Source: P.A. 93-205, eff. 1-1-04.)

(20 ILCS 3501/825-35)
Sec. 825-35. Pledge of Funds. Any financially distressed city which receives funds from the Department of Revenue, including without limitation funds received pursuant to Section 8-11-1, 8-11-5 or 8-11-6 of the Illinois Municipal Code or Section 2 or 12 of the State Revenue Sharing Act, or from the Department of Transportation pursuant to Section 8 of the Motor Fuel Tax Law, may, by appropriate proceedings, pledge to the Authority, or any entity acting on behalf of the Authority (including, without limitation, any trustee), any or all of such receipts to the extent that such receipts are determined by the Authority to be necessary to provide revenues to pay or secure the payment of the principal of, premium, if any, and interest on any of the bonds issued on behalf of, or loans made to, the financially distressed city by the Authority under Sections 825-20 through 825-60. The adoption of such proceedings shall constitute a directive to the State Comptroller and State Treasurer to pay to, or on behalf of, the Authority or such other entity (including, without limitation, any trustee) such portion of the pledged receipts from the Department of Revenue or Department of Transportation, as the case may be, and with the State Comptroller and the State Treasurer. With respect to any bonds issued on behalf of, or loans made to, the financially distressed city by the Authority under Sections 825-20 through 825-60, which are in default in the payment of principal, premium, if any, or interest, to the extent that the State Treasurer, the State Comptroller, the Department of Revenue or the Department of Transportation shall be the custodian at any time of any other available funds or moneys pledged to the payment of such local government securities or such lease rental payments securing such local government securities pursuant to this Section and due or payable to such a unit of local government at any time subsequent to written notice to the State Comptroller and State Treasurer from the Authority or any entity acting on behalf of the Authority (including, without limitation, any trustee) to the effect that such financially distressed city has not paid or is in default as to payment of the principal of, premium, if any, or interest on any bonds issued on behalf of, or loans made to, the financially distressed city by the Authority under Sections 825-20 through 825-60:
(a) The State Comptroller and the State Treasurer shall withhold the payment of such funds or moneys from the financially distressed city until the amount of such principal, premium, if any, and interest then due and unpaid has been paid to the Authority or such entity acting on behalf of the Authority (including, without limitation, any trustee), or the State Comptroller or State Treasurer have been advised that arrangements, satisfactory to the Authority or such entity, have been made for the payment of such principal, premium, if any, and interest; and
(b) Within 10 days after a demand for payment by the Authority or such entity is given to the State Treasurer and the State Comptroller, the State Treasurer shall pay such funds or moneys as are legally available therefor to the Authority or such entity for the payment of principal, premium, if any, and interest on such bonds or loans. The Authority or such entity may carry out this Section and exercise all the rights, remedies and provisions provided or referred to in this Section.
(Source: P.A. 93-205, eff. 1-1-04.)

(20 ILCS 3501/825-40)
Sec. 825-40. Additional security. In the event that the Authority determines that funds pledged, intercepted or otherwise received or to be received by the Authority under Section 825-20 of this Act will not be sufficient for the payment of the principal, premium, if any, and interest during the next State fiscal year on any bonds issued by the Authority under Sections 825-20 through 825-60, the Chairman, as soon as is practicable, shall certify to the Governor the amount required by the Authority to enable it to pay the principal, premium, if any, and interest falling due on such bonds. The Governor shall submit the amount so certified to the General Assembly as soon as practicable, but no later than the end of the current State fiscal year. This paragraph shall not apply to any bonds as to which the Authority shall have determined, in the resolution authorizing their issuance, that this paragraph shall not apply. Whenever the Authority makes such a determination, that fact shall be plainly stated on the face of such bonds and that fact shall also be reported to the Governor. In the event of a withdrawal of moneys from a debt service reserve fund established with respect to any issue or issues of bonds of the Authority to pay principal and interest on those bonds, the Chairman, as soon as practicable, shall certify to the Governor the amount required to restore such reserve funds to the level required in the resolution or indenture securing the bonds. The Governor shall submit the amount so certified to the General Assembly as soon as practicable, but not later than the end of the current State fiscal year.
(Source: P.A. 93-205, eff. 1-1-04.)

(20 ILCS 3501/825-50)
Sec. 825-50. Eligible Investments. Bonds issued by the Authority pursuant to Sections 825-20 through 825-60 shall be permissible investments within the provisions of Section 805-40.
(Source: P.A. 93-205, eff. 1-1-04.)

(20 ILCS 3501/825-55)
Sec. 825-55. Tax Exemption. The exercise of the powers granted in Sections 825-20 through 825-60 are in all respects for the benefit of the people of Illinois, and in consideration thereof shall be free from all taxation by the State or its political subdivisions, except for estate, transfer and inheritance taxes. For the purposes of Section 250 of the Illinois Income Tax Act, the exemption of the income from bonds issued under the aforementioned Sections shall terminate after all of the bonds have been paid. The amount of such income that shall be added and then subtracted on the Illinois income tax return of a taxpayer, pursuant to Section 203 of the Illinois Income Tax Act, from federal adjusted gross income or federal taxable income in computing Illinois base income shall be the interest net of any bond premium amortization.
(Source: P.A. 93-205, eff. 1-1-04.)

(20 ILCS 3501/825-60)
Sec. 825-60. Financially Distressed City Assistance Program Limitation. In addition to the bonds authorized to be issued under Sections 801-40(w), 825-65(e), 830-25 and 845-5, the Authority may have outstanding at any time, bonds for the purposes enumerated in Sections 825-20 through 825-60 in an aggregate principal amount that shall not exceed $50,000,000. Such bonds shall not constitute an indebtedness or obligation of the State of Illinois, and it shall be plainly stated on the face of each bond that it does not constitute such an indebtedness or obligation but is payable solely from the revenues, income or other assets of the Authority pledged therefor.
(Source: P.A. 93-205, eff. 1-1-04.)

(20 ILCS 3501/825-65)
Sec. 825-65. Clean Coal, Coal, Energy Efficiency, and Renewable Energy Project Financing.
(a) Findings and declaration of policy.
(i) It is hereby found and declared that Illinois has

abundant coal resources and, in some areas of Illinois, the demand for power exceeds the generating capacity. Incentives to encourage the construction of coal-fueled electric generating plants in Illinois to ensure power generating capacity into the future and to advance clean coal technology and the use of Illinois coal are in the best interests of all of the citizens of Illinois.

(ii) It is further found and declared that Illinois

has abundant potential and resources to develop renewable energy resource projects and that there are many opportunities to invest in cost-effective energy efficiency projects throughout the State. The development of those projects will create jobs and investment as well as decrease environmental impacts and promote energy independence in Illinois. Accordingly, the development of those projects is in the best interests of all of the citizens of Illinois.

(iii) The Authority is authorized to issue bonds to

help finance Clean Coal, Coal, Energy Efficiency, and Renewable Energy projects pursuant to this Section.

(b) Definitions.
(i) "Clean Coal Project" means (A) "clean coal

facility", as defined in Section 1-10 of the Illinois Power Agency Act; (B) "clean coal SNG facility", as defined in Section 1-10 of the Illinois Power Agency Act; (C) transmission lines and associated equipment that transfer electricity from points of supply to points of delivery for projects described in this subsection (b); (D) pipelines or other methods to transfer carbon dioxide from the point of production to the point of storage or sequestration for projects described in this subsection (b); or (E) projects to provide carbon abatement technology for existing generating facilities.

(ii) "Coal Project" means new electric generating

facilities or new gasification facilities, as defined in Section 605-332 of the Department of Commerce and Economic Opportunity Law of the Civil Administrative Code of Illinois, which may include mine-mouth power plants, projects that employ the use of clean coal technology, projects to provide scrubber technology for existing energy generating plants, or projects to provide electric transmission facilities or new gasification facilities.

(iii) "Energy Efficiency Project" means measures that

reduce the amount of electricity or natural gas required to achieve a given end use, consistent with Section 1-10 of the Illinois Power Agency Act. "Energy Efficiency Project" also includes measures that reduce the total Btus of electricity and natural gas needed to meet the end use or uses consistent with Section 1-10 of the Illinois Power Agency Act.

(iv) "Renewable Energy Project" means (A) a project

that uses renewable energy resources, as defined in Section 1-10 of the Illinois Power Agency Act; (B) a project that uses environmentally preferable technologies and practices that result in improvements to the production of renewable fuels, including but not limited to, cellulosic conversion, water and energy conservation, fractionation, alternative feedstocks, or reduced greenhouse gas emissions; (C) transmission lines and associated equipment that transfer electricity from points of supply to points of delivery for projects described in this subsection (b); or (D) projects that use technology for the storage of renewable energy, including, without limitation, the use of battery or electrochemical storage technology for mobile or stationary applications.

(c) Creation of reserve funds. The Authority may establish and maintain one or more reserve funds to enhance bonds issued by the Authority for a Clean Coal Project, a Coal Project, an Energy Efficiency Project, or a Renewable Energy Project. There may be one or more accounts in these reserve funds in which there may be deposited:
(1) any proceeds of the bonds issued by the Authority

required to be deposited therein by the terms of any contract between the Authority and its bondholders or any resolution of the Authority;

(2) any other moneys or funds of the Authority that

it may determine to deposit therein from any other source; and

(3) any other moneys or funds made available to the

Authority. Subject to the terms of any pledge to the owners of any bonds, moneys in any reserve fund may be held and applied to the payment of principal, premium, if any, and interest of such bonds.

(d) Powers and duties. The Authority has the power:
(1) To issue bonds in one or more series pursuant to

one or more resolutions of the Authority for any Clean Coal Project, Coal Project, Energy Efficiency Project, or Renewable Energy Project authorized under this Section, within the authorization set forth in subsection (e).

(2) To provide for the funding of any reserves or

other funds or accounts deemed necessary by the Authority in connection with any bonds issued by the Authority.

(3) To pledge any funds of the Authority or funds

made available to the Authority that may be applied to such purpose as security for any bonds or any guarantees, letters of credit, insurance contracts or similar credit support or liquidity instruments securing the bonds.

(4) To enter into agreements or contracts with third

parties, whether public or private, including, without limitation, the United States of America, the State or any department or agency thereof, to obtain any appropriations, grants, loans or guarantees that are deemed necessary or desirable by the Authority. Any such guarantee, agreement or contract may contain terms and provisions necessary or desirable in connection with the program, subject to the requirements established by the Act.

(5) To exercise such other powers as are necessary or

incidental to the foregoing.

(e) Clean Coal Project, Coal Project, Energy Efficiency Project, and Renewable Energy Project bond authorization and financing limits. In addition to any other bonds authorized to be issued under Sections 801-40(w), 825-60, 830-25 and 845-5, the Authority may have outstanding, at any time, bonds for the purpose enumerated in this Section 825-65 in an aggregate principal amount that shall not exceed $3,000,000,000, subject to the following limitations: (i) up to $300,000,000 may be issued to finance projects, as described in clause (C) of subsection (b)(i) and clause (C) of subsection (b)(iv) of this Section 825-65; (ii) up to $500,000,000 may be issued to finance projects, as described in clauses (D) and (E) of subsection (b)(i) of this Section 825-65; (iii) up to $2,000,000,000 may be issued to finance Clean Coal Projects, as described in clauses (A) and (B) of subsection (b)(i) of this Section 825-65 and Coal Projects, as described in subsection (b)(ii) of this Section 825-65; and (iv) up to $2,000,000,000 may be issued to finance Energy Efficiency Projects, as described in subsection (b)(iii) of this Section 825-65 and Renewable Energy Projects, as described in clauses (A), (B), and (D) of subsection (b)(iii) of this Section 825-65. An application for a loan financed from bond proceeds from a borrower or its affiliates for a Clean Coal Project, a Coal Project, Energy Efficiency Project, or a Renewable Energy Project may not be approved by the Authority for an amount in excess of $450,000,000 for any borrower or its affiliates. A Clean Coal Project or Coal Project must be located within the State. An Energy Efficiency Project may be located within the State or outside the State, provided that, if the Energy Efficiency Project is located outside of the State, it must be owned, operated, leased, or managed by an entity located within the State or any entity affiliated with an entity located within the State. These bonds shall not constitute an indebtedness or obligation of the State of Illinois and it shall be plainly stated on the face of each bond that it does not constitute an indebtedness or obligation of the State of Illinois, but is payable solely from the revenues, income or other assets of the Authority pledged therefor.
(f) The bonding authority granted under this Section is in addition to and not limited by the provisions of Section 845-5.
(Source: P.A. 100-201, eff. 8-18-17.)

(20 ILCS 3501/825-70)
Sec. 825-70. Criteria for participation in the program. Applications to the Authority for financing of any Clean Coal, Coal, Energy Efficiency Project, or Renewable Energy Project shall be reviewed by the Authority. Upon submission of any such application, the Authority staff shall review the application for its completeness and may, at the discretion of the Authority staff, request such additional information as it deems necessary or advisable to aid in review. If the Authority receives applications for financing for Clean Coal, Coal, Energy Efficiency Project, or Renewable Energy Projects in excess of the bond authorization available for such financing at any one time, it shall consider applications in the order of priority as it shall determine, in consultation with other State agencies, and consistent with State policy to promote environmentally preferable technology and energy independence.
(Source: P.A. 96-103, eff. 1-1-10; 96-817, eff. 1-1-10.)

(20 ILCS 3501/825-75)
Sec. 825-75. Additional Security. In the event that the Authority determines that monies of the Authority will not be sufficient for the payment of the principal of and interest on any bonds issued by the Authority under Sections 825-65 through 825-75 of this Act for Clean Coal Projects, Coal Projects, Energy Efficiency Projects, or Renewable Energy Projects during the next State fiscal year, the Chairperson, as soon as practicable, shall certify to the Governor the amount required by the Authority to enable it to pay such principal, premium, if any, and interest on such bonds. The Governor shall submit the amount so certified to the General Assembly as soon as practicable, but no later than the end of the current State fiscal year. This subsection shall apply to any bonds or notes as to which the Authority shall have determined, in the resolution authorizing the issuance of the bonds or notes, that this subsection shall apply. Whenever the Authority makes such a determination, that fact shall be plainly stated on the face of the bonds or notes and that fact should also be reported to the Governor. In the event of a withdrawal of moneys from a reserve fund established with respect to any issue or issues of bonds of the Authority to pay principal, premium, if any, and interest on such bonds, the Chairman of the Authority, as soon as practicable, shall certify to the Governor the amount required to restore the reserve fund to the level required in the resolution or indenture securing those bonds. The Governor shall submit the amount so certified to the General Assembly as soon as practicable, but no later than the end of the current State fiscal year. The Authority shall obtain written approval from the Governor for any bonds and notes to be issued under this Section.
(Source: P.A. 95-470, eff. 8-27-07; 96-103, eff. 1-1-10; 96-817, eff. 1-1-10.)

(20 ILCS 3501/825-80)
Sec. 825-80. Fire truck revolving loan program.
(a) This Section is a continuation and re-enactment of the fire truck revolving loan program enacted as Section 3-27 of the Rural Bond Bank Act by Public Act 93-35, effective June 24, 2003, and repealed by Public Act 93-205, effective January 1, 2004. Under the Rural Bond Bank Act, the program was administered by the Rural Bond Bank and the State Fire Marshal.
(a-5) For purposes of this Section, "brush truck" means a pickup chassis with or equipped with a flatbed or a pickup box. The truck must be rated by the manufacturer as between three-fourths of a ton and one ton and outfitted with a fire or rescue apparatus.
(b) The Authority and the State Fire Marshal may jointly administer a fire truck revolving loan program. The program shall, in instances where sufficient loan funds exist to permit applications to be accepted, provide zero-interest and low-interest loans for the purchase of fire trucks by a fire department, a fire protection district, or a township fire department. For the purchase of brush trucks by a fire department, a fire protection district, or a township fire department, the program shall provide loans at a 2% rate of simple interest per year for a brush truck if both the chassis and the apparatus are built outside of Illinois, a 1% rate of simple interest per year for a brush truck if either the chassis or the apparatus is built in Illinois, or a 0% rate of interest for a brush truck if both the chassis and the apparatus are built in Illinois. The Authority shall make loans based on need, as determined by the State Fire Marshal.
(c) The loan funds, subject to appropriation, shall be paid out of the Fire Truck Revolving Loan Fund, a special fund in the State Treasury. The Fund shall consist of any moneys transferred or appropriated into the Fund, as well as all repayments of loans made under the program and any balance existing in the Fund on the effective date of this Section. The Fund shall be used for loans to fire departments and fire protection districts to purchase fire trucks and brush trucks and for no other purpose. All interest earned on moneys in the Fund shall be deposited into the Fund. As soon as practical after January 1, 2013 (the effective date of Public Act 97-901), all moneys in the Fire Truck Revolving Loan Fund shall be paid by the State Fire Marshal to the Authority, and, on and after that date, all future moneys deposited into the Fire Truck Revolving Loan Fund under this Section shall be paid by the State Fire Marshal to the Authority under the continuing appropriation provision of subsection (c-1) of this Section; provided that the Authority and the State Fire Marshal enter into an intergovernmental agreement to use the moneys transferred to the Authority from the Fund solely for the purposes for which the moneys would otherwise be used under this Section and to set forth procedures to otherwise administer the use of the moneys.
(c-1) There is hereby appropriated, on a continuing annual basis in each fiscal year, from the Fire Truck Revolving Loan Fund, the amount, if any, of funds received into the Fire Truck Revolving Loan Fund to the State Fire Marshal for payment to the Authority for the purposes for which the moneys would otherwise be used under this Section.
(d) A loan for the purchase of fire trucks or brush trucks may not exceed $350,000 to any fire department or fire protection district. A loan for the purchase of brush trucks may not exceed $100,000 per truck. The repayment period for the loan may not exceed 20 years. The fire department or fire protection district shall repay each year at least 5% of the principal amount borrowed or the remaining balance of the loan, whichever is less. All repayments of loans shall be deposited into the Fire Truck Revolving Loan Fund.
(e) The Authority and the State Fire Marshal may adopt rules in accordance with the Illinois Administrative Procedure Act to administer the program.
(f) Notwithstanding the repeal of Section 3-27 of the Rural Bond Bank Act, all otherwise lawful actions taken on or after January 1, 2004 and before the effective date of this Section by any person under the authority originally granted by that Section 3-27, including without limitation the granting, acceptance, and repayment of loans for the purchase of fire trucks, are hereby validated, and the rights and obligations of all parties to any such loan are hereby acknowledged and confirmed.
(Source: P.A. 97-900, eff. 8-6-12; 97-901, eff. 1-1-13; 98-463, eff. 8-16-13; 98-662, eff. 6-23-14.)

(20 ILCS 3501/825-81)
Sec. 825-81. Fire station revolving loan program.
(a) The Authority and the State Fire Marshal may jointly administer a fire station revolving loan program. The program shall, in instances where sufficient loan funds exist to permit applications to be accepted, provide zero-interest and low-interest loans for the construction, rehabilitation, remodeling, or expansion of a fire station or the acquisition of land for the construction or expansion of a fire station by a fire department, a fire protection district, or a township fire department. Once the program receives funding, the Authority shall make loans based on need, as determined by the State Fire Marshal.
(b) The loan funds, subject to appropriation, may be paid out of the Fire Station Revolving Loan Fund, a special fund in the State treasury. The Fund may consist of any moneys transferred or appropriated into the Fund, as well as all repayments of loans made under the program. Once the program receives funding, the Fund may be used for loans to fire departments and fire protection districts to construct, rehabilitate, remodel, or expand fire stations or acquire land for the construction or expansion of fire stations and for no other purpose. All interest earned on moneys in the Fund shall be deposited into the Fund. As soon as practical after the effective date of this amendatory Act of the 97th General Assembly, all moneys in the Fire Station Revolving Loan Fund shall be paid by the State Fire Marshal to the Authority, and, on and after the effective date of this amendatory Act of the 97th General Assembly, all future moneys deposited into the Fire Station Revolving Loan Fund under this Section shall be paid by the State Fire Marshal to the Authority under the continuing appropriation provision of subsection (b-1) of this Section; provided that the Authority and the State Fire Marshal enter into an intergovernmental agreement to use the moneys paid by the State Fire Marshal to the Authority from the Fund solely for the purposes for which the moneys would otherwise be used under this Section and to set forth procedures to otherwise administer the use of the moneys.
(b-1) There is hereby appropriated, on a continuing annual basis in each fiscal year, from the Fire Station Revolving Loan Fund, the amount, if any, of funds received into the Fire Station Revolving Loan Fund to the State Fire Marshal for payment to the Authority for the purposes for which the moneys would otherwise be used under this Section.
(c) A loan under the program may not exceed $2,000,000 to any fire department or fire protection district. The repayment period for the loan may not exceed 25 years. The fire department or fire protection district shall repay each year at least 4% of the principal amount borrowed or the remaining balance of the loan, whichever is less. All repayments of loans shall be deposited into the Fire Station Revolving Loan Fund.
(d) The Authority and the State Fire Marshal may adopt rules in accordance with the Illinois Administrative Procedure Act to administer the program.
(Source: P.A. 96-135, eff. 8-7-09; 96-1172, eff. 7-22-10; 97-901, eff. 1-1-13.)

(20 ILCS 3501/825-85)
Sec. 825-85. Ambulance revolving loan program.
(a) The Authority and the State Fire Marshal may jointly administer an ambulance revolving loan program. The program shall, in instances where sufficient loan funds exist to permit applications to be accepted, provide zero-interest and low-interest loans for the purchase of ambulances by a fire department, a fire protection district, a township fire department, or a non-profit ambulance service. The Authority shall make loans based on need, as determined by the State Fire Marshal.
(b) The loan funds, subject to appropriation, shall be paid out of the Ambulance Revolving Loan Fund, a special fund in the State treasury. The Fund shall consist of any moneys transferred or appropriated into the Fund, as well as all repayments of loans made under the program. The Fund shall be used for loans to fire departments, fire protection districts, and non-profit ambulance services to purchase ambulances and for no other purpose. All interest earned on moneys in the Fund shall be deposited into the Fund. As soon as practical after the effective date of this amendatory Act of the 97th General Assembly, all moneys in the Ambulance Revolving Loan Fund shall be paid by the State Fire Marshal to the Authority, and, on and after the effective date of this amendatory Act of the 97th General Assembly, all future moneys deposited into the Ambulance Revolving Loan Fund under this Section shall be paid by the State Fire Marshal to the Authority under the continuing appropriation provision of subsection (b-1) of this Section; provided that the Authority and the State Fire Marshal enter into an intergovernmental agreement to use the moneys transferred to the Authority from the Fund solely for the purposes for which the moneys would otherwise be used under this Section and to set forth procedures to otherwise administer the use of the moneys.
(b-1) There is hereby appropriated, on a continuing annual basis in each fiscal year, from the Ambulance Revolving Loan Fund, the amount, if any, of funds received into the Ambulance Revolving Loan Fund to the State Fire Marshal for payment to the Authority for the purposes for which the moneys would otherwise be used under this Section.
(c) A loan for the purchase of ambulances may not exceed $200,000 to any fire department, fire protection district, or non-profit ambulance service. The repayment period for the loan may not exceed 10 years. The fire department, fire protection district, or non-profit ambulance service` shall repay each year at least 5% of the principal amount borrowed or the remaining balance of the loan, whichever is less. All repayments of loans shall be deposited into the Ambulance Revolving Loan Fund.
(d) The Authority and the State Fire Marshal may adopt rules in accordance with the Illinois Administrative Procedure Act to administer the program.
(Source: P.A. 100-152, eff. 1-1-18.)

(20 ILCS 3501/825-87)
Sec. 825-87. Public life safety capital investment finance program.
(a) In addition to the powers set forth in Sections 825-80, 825-81, and 825-85 of this Act and in furtherance of the purposes and programs set forth in those Sections, the Authority may use loans as authorized in this Act to maximize the number of participants in the programs and to maximize the efficient use of taxpayer appropriated funds. The moneys identified in Sections 825-80, 825-81, and 825-85 of this Act shall be used by the Authority only for the express purposes described in those Sections.
(b) The Authority, after consulting with the State Fire Marshal, may determine the financial structure, including but not limited to the terms, conditions, collateral, maturity, and interest rate, of loans authorized by the programs under Sections 825-80, 825-81, and 825-85 of this Act.
(c) The Authority and the State Fire Marshal may access the moneys referenced in Sections 825-80, 825-81, and 825-85 of this Act and may fix, determine, charge, and collect fees, in connection with the programs under Sections 825-80, 825-81 and 825-85 of this Act and in furtherance of the purposes set forth in this Section.
(d) The Authority and the State Fire Marshal may adopt rules in accordance with the Illinois Administrative Procedure Act to administer the programs under this Section.
(Source: P.A. 97-901, eff. 1-1-13.)

(20 ILCS 3501/825-90)
Sec. 825-90. Illinois Power Agency Bonds.
(a) In this Section:
"Agency" means the Illinois Power Agency.
"Agency loan agreement" means any agreement pursuant to which the Illinois Finance Authority agrees to loan the proceeds of its revenue bonds issued with respect to a specific Illinois Power Agency project to the Illinois Power Agency upon terms providing for loan repayment installments at least sufficient to pay when due all principal of, interest and premium, if any, on any revenue bonds of the Authority, if any, issued with respect to the Illinois Power Agency project, and providing for maintenance, insurance, and other matters as may be deemed desirable by the Authority.
"Authority" means the Illinois Finance Authority.
"Director" means the Director of the Illinois Power Agency.
"Facility" means an electric generating unit or a co-generating unit that produces electricity along with related equipment necessary to connect the facility to an electric transmission or distribution system.
"Governmental aggregator" means one or more units of local government that individually or collectively procures electricity to serve residential retail electrical loads located within its or their jurisdiction.
"Local government" means a unit of local government as defined in Section 1 of Article VII of the Illinois Constitution of 1970.
"Project" means any project as defined in the Illinois Power Agency Act.
"Real property" means any interest in land, together with all structures, fixtures, and improvements thereon, including lands under water and riparian rights, any easements, covenants, licenses, leases, rights-of-way, uses, and other interests, together with any liens, judgments, mortgages, or other claims or security interests related to real property.
"Revenue bond" means any bond, note, or other evidence of indebtedness issued by the Illinois Finance Authority on behalf of the Illinois Power Agency, the principal and interest of which is payable solely from revenues or income derived from any project or activity of the Agency.
(b) Powers and duties; Illinois Power Agency Program. The Authority has the power:
(1) To accept from time to time pursuant to an Agency

loan agreement any pledge or a pledge agreement by the Agency subject to the requirements and limitations of the Illinois Power Agency Act.

(2) To issue revenue bonds in one or more series

pursuant to one or more resolutions of the Authority to loan funds to the Agency pursuant to one or more Agency loan agreements meeting the requirements of the Illinois Power Agency Act and providing for the payment of any interest deemed necessary on those revenue bonds, paying for the cost of issuance of those revenue bonds, providing for the payment of the cost of any guarantees, letters of credit, insurance contracts or other similar credit support or liquidity instruments, or providing for the funding of any reserves deemed necessary in connection with those revenue bonds and refunding or advance refunding of any such revenue bonds and the interest and any premium thereon, pursuant to this Act. Authority for the agreements shall conform to the requirements of the Illinois Power Agency Act. The Authority may issue up to $4,000,000,000 aggregate principal amount of revenue bonds, the net proceeds of which shall be loaned to the Agency pursuant to one or more Agency loan agreements. No revenue bonds issued to refund or advance refund revenue bonds issued under this Section may mature later than the longest maturity date of the series of bonds being refunded. After the aggregate original principal amount of revenue bonds authorized in this Section has been issued, the payment of any principal amount of those revenue bonds does not authorize the issuance of additional revenue bonds (except refunding revenue bonds). Such revenue bond authorization is in addition to any other bonds authorized in this Act. All bonds issued on behalf of the Agency must be issued by the Authority and must be revenue bonds. These revenue bonds may be taxable or tax-exempt.

(3) To provide for the funding of any reserves or

other funds or accounts deemed necessary by the Authority on behalf of the Agency in connection with its issuance of Agency revenue bonds.

(4) To accept the pledge of any Agency revenue,

including any payments thereon, and any other property or funds of the Agency or funds made available to the Authority through the applicable Agency loan agreement with the Agency that may be applied to such purpose, as security for any revenue bonds or any guarantees, letters of credit, insurance contracts, or similar credit support or liquidity instruments securing the revenue bonds.

(5) To enter into agreements or contracts with third

parties, whether public or private, including without limitation the United States of America, the State, or any department or agency thereof, to obtain any grants, loans, or guarantees that are deemed necessary or desirable by the Authority. Any such guarantee, agreement, or contract may contain terms and provisions necessary or desirable in connection with the program, subject to the requirements established by this Article.

(6) To charge reasonable fees to defray the cost of

obtaining letters of credit, insurance contracts, or other similar documents, and to charge such other reasonable fees to defray the cost of trustees, depositories, paying agents, legal counsel, bond registrars, escrow agents, and other administrative expenses. Any such fees shall be payable by the Agency, in such amounts and at such times as the Authority shall determine.

(7) To obtain and maintain guarantees, letters of

credit, insurance contracts, or similar credit support or liquidity instruments that are deemed necessary or desirable in connection with any revenue bonds or other obligations of the Authority for any Agency revenue bonds.

(8) To provide technical assistance, at the request

of the Agency, with respect to the financing or refinancing for any public purpose.

(9) To sell, transfer, or otherwise defease revenue

bonds issued on behalf of the Agency at the request and authorization of the Agency.

(10) To enter into agreements or contracts with any

person necessary or appropriate to place the payment obligations of the Agency relating to revenue bonds in whole or in part on any interest rate basis, cash flow basis, or other basis desired by the Authority, including without limitation agreements or contracts commonly known as "interest rate swap agreements", "forward payment conversion agreements", and "futures", or agreements or contracts to exchange cash flows or a series of payments, or agreements or contracts, including without limitation agreements or contracts commonly known as "options", "puts" or "calls", to hedge payment, rate spread, or similar exposure; provided, that any such agreement or contract shall not constitute an obligation for borrowed money, and shall not be taken into account under Section 845-5 of this Act or any other debt limit of the Authority or the State of Illinois.

(11) To make and enter into all other agreements and

contracts and execute all instruments necessary or incidental to performance of its duties and the execution of its powers under this Article.

(12) To contract for and finance the costs of audits

and to contract for and finance the cost of project monitoring. Any such contract shall be executed only after it has been jointly negotiated by the Authority and the Agency.

(13) To exercise such other powers as are necessary

or incidental to the foregoing.

(c) Illinois Power Agency participation. The Agency is authorized to voluntarily participate in this program as described in the Illinois Power Agency Act. The Authority may issue revenue bonds on behalf of the Agency pursuant to an Agency loan agreement entered into by the parties as set forth in the Illinois Power Agency Act. Any proceeds from the sale of those revenue bonds shall be deposited into the Illinois Power Agency Facilities Fund to be used by the Agency for the purposes set forth in the Illinois Power Agency Act.
(d) Pledge of revenues by the Agency. Any pledge of revenues or other moneys made by the Agency shall be binding from the time the pledge is made. Revenues and other moneys so pledged shall be held in the Illinois Power Agency Facilities Fund, Illinois Power Agency Debt Service Fund, or other funds as directed by the Agency loan agreement. Revenues or other moneys so pledged and thereafter received by the State Treasurer shall immediately be subject to the lien of the pledge without any physical delivery thereof or further act, and the lien of any pledge shall be binding against all parties having claims of any kind of tort, contract, or otherwise against the Authority, irrespective of whether the parties have notice thereof. Neither the resolution nor any other instrument by which a pledge is created need be filed or recorded except in the records of the Authority. The State pledges to and agrees with the holders of revenue bonds, and the beneficial owners of the revenue bonds issued on behalf of the Agency, that the State shall not limit or restrict the rights hereby vested in the Authority to purchase, acquire, hold, sell, or defease revenue bonds or other investments or to establish and collect such fees or other charges as may be convenient or necessary to produce sufficient revenues to meet the expenses of operation of the Authority, and to fulfill the terms of any agreement made with the holders of the revenue bonds issued by the Authority on behalf of the Agency or in any way impair the rights or remedies of the holders of those revenue bonds or the beneficial owners of the revenue bonds until those revenue bonds are fully paid and discharged or provision for their payment has been made. The revenue bonds shall not be a debt of the State, the Authority, any political subdivision thereof (other than the Agency to the extent provided therein), any governmental aggregator as defined in the Illinois Power Agency Act, or any local government, and neither the State, the Authority, any political subdivision thereof (other than the Agency to the extent provided therein), any governmental aggregator, nor any local government shall be liable thereon. The Authority shall not have the power to pledge the credit, the revenues, or the taxing power of the State, any political subdivision thereof (other than the Agency to the extent provided in the Agency loan agreement relating to the revenue bonds in question), any governmental aggregator, or of any local government, and neither the credit, the revenues, nor the taxing power of the State, any political subdivision thereof (other than the Agency to the extent provided in the Agency loan agreement relating to the revenue bonds in question), any governmental aggregator, or of any local government shall be, or shall be deemed to be, pledged to the payment of any revenue bonds, or obligations of the Agency.
(e) Exemption from taxation. The creation of the Illinois Power Agency is in all respects for the benefit of the people of Illinois and for the improvement of their health, safety, welfare, comfort, and security, and its purposes are public purposes. In consideration thereof, the revenue bonds issued on behalf of the Agency pursuant to this Act and the income from these revenue bonds may be free from all taxation by the State or its political subdivisions, except for estate, transfer, and inheritance taxes. The exemption from taxation provided by the preceding sentence shall apply to the income on any revenue bonds issued on behalf of the Agency only if the Authority with concurrence of the Agency in its sole judgment determines that the exemption enhances the marketability of the revenue bonds or reduces the interest rates that would otherwise be borne by the revenue bonds and that the project for which the revenue bonds will be issued will be owned by the Agency or another governmental entity and that the project is used for public consumption. For purposes of Section 250 of the Illinois Income Tax Act, the exemption of the Agency shall terminate after all of the revenue bonds have been paid. The amount of the income that shall be added and then subtracted on the Illinois income tax return of a taxpayer, subject to Section 203 of the Illinois Income Tax Act, from federal adjusted gross income or federal taxable income in computing Illinois base income shall be the interest net of any bond premium amortization.
(Source: P.A. 95-481, eff. 8-28-07; 95-876, eff. 8-21-08.)

(20 ILCS 3501/825-95)
Sec. 825-95. Emerald ash borer revolving loan program.
(a) The Illinois Finance Authority may administer an emerald ash borer revolving loan program. The program shall provide low-interest or zero-interest loans to units of local government for the treatment of standing trees and replanting of trees on public lands that are within emerald ash borer quarantine areas as established by the Illinois Department of Agriculture. The Authority may make loans based on the recommendation of the Department of Agriculture. For the purposes of this Section, "treatment" means the administration, by environmentally sensitive processes and methods, of products and materials proven by academic research to protect ash trees from the invasive Emerald Ash Borer in order to prevent or reverse the damage and preserve the trees.
(b) The loan funds, subject to appropriation, must be paid out of the Emerald Ash Borer Revolving Loan Fund, a special fund created in the State treasury. The moneys in the Fund consist of any moneys transferred or appropriated into the Fund as well as all repayments of loans made under this program. Moneys in the Fund may be used only for loans to units of local government for the treatment of standing trees and replanting of trees within emerald ash borer quarantine areas established by the Department of Agriculture and for no other purpose. All interest earned on moneys in the Fund must be deposited into the Fund.
(c) A loan for the treatment of standing trees and replanting of trees on public lands within emerald ash borer quarantine areas established by the Department of Agriculture may not exceed $5,000,000 to any one unit of local government. The repayment period for the loan may not exceed 20 years. The unit of local government shall repay, each year, at least 5% of the principal amount borrowed or the remaining balance of the loan, whichever is less. All repayments of loans must be deposited into the Emerald Ash Borer Revolving Loan Fund.
(d) Any loan under this Section to a unit of local government may not exceed the moneys that the unit of local government expends or dedicates for the reforestation project for which the loan is made.
(e) The Department of Agriculture may enter into agreements with a unit of local government under which the unit of local government is authorized to assist the Department in carrying out its duties in a quarantined area, including inspection and eradication of any dangerous insect or dangerous plant disease, and including the transportation, processing, and disposal of diseased material. The Department is authorized to provide compensation or financial assistance to the unit of local government for its costs.
(f) The Authority, with the assistance of the Department of Agriculture and the Department of Natural Resources, shall adopt rules to administer the program under this Section.
(Source: P.A. 98-90, eff. 7-15-13.)

(20 ILCS 3501/825-100)
Sec. 825-100. School Wind and Solar Generation Program.
(a) There is created the School Wind and Solar Generation Program to fund wind generation projects and solar generation projects for school districts and community college districts. The Authority may implement and administer this program. Under the program, the Authority may provide to school districts and community college districts that apply, full or partial low-interest loans for, without limitation, engineering studies, feasibility studies, research studies, and construction costs for wind generation projects and solar generation projects. The loan funds, subject to appropriation, shall be paid out of the School Wind and Solar Generation Revolving Loan Fund. All repayments of loans shall be deposited into the School Wind and Solar Generation Revolving Loan Fund.
(b) The Authority may make available information regarding the School Wind and Solar Generation Program to all school districts and community college districts in this State.
(c) The School Wind and Solar Generation Revolving Loan Fund is created as a special fund in the State treasury. The School Wind and Solar Generation Revolving Loan Fund shall consist of any moneys appropriated into the School Wind and Solar Generation Revolving Loan Fund, as well as all repayments of loans made under the School Wind and Solar Generation Program. All interest earned on moneys in the School Wind and Solar Generation Revolving Loan Fund shall be deposited into the Fund. All money in the School Wind and Solar Generation Revolving Loan Fund must be used, subject to appropriation, by the Authority for the purposes of this Section.
(d) The Authority may accept additional funding for the School Wind and Solar Generation Program from the federal government and private donations.
(e) The Authority may adopt any rules necessary to implement this Section.
(Source: P.A. 96-725, eff. 8-25-09.)

(20 ILCS 3501/825-105)
Sec. 825-105. Illiana Expressway financing. For the purpose of financing the Illiana Expressway under the Public Private Agreements for the Illiana Expressway Act, the Authority is authorized to apply for an allocation of tax-exempt bond financing authorization provided by Section 142(m) of the United States Internal Revenue Code, as well as financing available under any other federal law or program.
(Source: P.A. 96-913, eff. 6-9-10; 97-333, eff. 8-12-11.)

(20 ILCS 3501/825-106)
Sec. 825-106. Transportation project financing. For the purpose of financing a transportation project undertaken under the Public-Private Partnerships for Transportation Act, the Authority is authorized to apply for an allocation of tax-exempt bond financing authorization provided by Section 142(m) of the United States Internal Revenue Code, as well as financing available under any other federal law or program.
(Source: P.A. 97-502, eff. 8-23-11.)

(20 ILCS 3501/825-106.5)
Sec. 825-106.5. South Suburban Airport financing. For the purpose of financing the South Suburban Airport under the Public-Private Agreements for the South Suburban Airport Act, the Authority is authorized to apply for an allocation of tax-exempt bond financing authorization provided by Section 142(m) of the United States Internal Revenue Code, as well as financing available under any other federal law or program.
(Source: P.A. 98-109, eff. 7-25-13.)

(20 ILCS 3501/825-107)
Sec. 825-107. Implementation of ARRA provisions regarding recovery zone bonds.

(a) Findings.
Recovery zone bonds authorized by the American Recovery and Reinvestment Act of 2009 are an important economic development tool for the State. All counties in the State and municipalities in the State with a population of 100,000 or more have received an allocation of recovery zone bond authorization. Under federal law, those allocations must be used on or before December 31, 2010. The State strongly encourages counties and municipalities to issue recovery zone bonds to spur economic development in the State. Under federal law, the allocations may be voluntarily waived to the State for reallocation by the State to other jurisdictions and other projects in the State. This Section sets forth the process by which the Authority, on behalf of the State, will receive otherwise unused allocations and ensure that this valuable economic development incentive will be used to the fullest extent feasible for the benefit of the citizens of the State of Illinois.

(b) Definitions.
(i) "Affected local government" means either any

county in the State or a municipality within the State if the municipality has a population of 100,000 or more.

(ii) "Allocation amount" means the $666,972,000

amount of recovery zone economic development bonds and $1,000,457,000 amount of recovery zone facility bonds authorized under ARRA for the financing of qualifying projects located within the State and the sub-allocation of those amounts among each affected local government.

(iii) "ARRA" means, collectively, the American

Recovery and Reinvestment Act of 2009, including, without limitation, Sections 1400U-1, 1400U-2, and 1400U-3 of the Code; the guidance provided by the Internal Revenue Service applicable to recovery zone bonds; and any legislation subsequently adopted by the United States Congress to extend or expand the economic development bond financing incentives authorized by ARRA.

(iv) "ARRA implementing regulations" means the

regulations promulgated by the Authority as further described in subdivision (d)(iv) of this Section to implement the provisions of this Section.

(v) "Code" means the Internal Revenue Code of 1986,

as amended.

(vi) "Recovery zone" means any area designated

pursuant to Section 1400U-1 of the Code.

(vii) "Recovery zone bond" means any recovery zone

economic development bond or recovery zone facility bond issued pursuant to Sections 1400U-2 and 1400U-3, respectively, of the Code.

(viii) "Recovery zone bond allocation" means an

allocation of authority to issue recovery zone bonds granted pursuant to Section 1400U-1 of the Code.

(ix) "Regional authority" means the Central Illinois

Economic Development Authority, Eastern Illinois Economic Development Authority, Joliet Arsenal Development Authority, Quad Cities Regional Economic Development Authority, Riverdale Development Authority, Southeastern Illinois Economic Development Authority, Southern Illinois Development Authority, Southwestern Illinois Development Authority, Tri-County River Valley Development Authority, Upper Illinois River Valley Development Authority, Illinois Urban Development Authority, Western Illinois Economic Development Authority, or Will-Kankakee Regional Development Authority.

(x) "Sub-allocation" means the portion of the

allocation amount allocated to each affected local government.

(xi) "Waived recovery zone bond allocation" means

the amount of the recovery zone bond allocation voluntarily waived by an affected local government.

(xii) "Waiver agreement" means an agreement between

the Authority and an affected local government providing for the voluntary waiver, in whole or in part, of that affected local government's sub-allocation to the Authority. The waiver agreement may provide for the payment of an affected local government's reasonable fees and costs as determined by the Authority in connection with the affected local government's voluntary waiver of its sub-allocation.

(c) Additional findings.
It is found and declared that:
(i) it is in the public interest and for the benefit

of the State to maximize the use of economic development incentives authorized by ARRA;

(ii) those incentives include the maximum use of the

allocation amount for the issuance of recovery zone bonds to promote job creation and economic development in any area that has been designated as a recovery zone by an affected local government under the applicable provisions of ARRA;

(iii) those incentives also include the issuance by

the Authority of recovery zone bonds for the purposes of financing qualifying projects to be financed with proceeds of recovery zone bonds; and

(iv) the provisions of this Section reflect the

State's determination in good faith and in its discretion of the reasonable manner in which waived recovery zone bond allocations should be reallocated by the Authority.

(d) Powers of Authority.
(i) In order to carry out the provisions of ARRA and

further the purposes of this Section, the Authority has:

(A) the power to receive from any affected local

government its sub-allocation that it voluntarily waives to the Authority, in whole or in part, for reallocation by the Authority to a regional authority specifically designated by that affected local government, and the Authority shall reallocate that waived recovery zone bond allocation to the regional authority specifically designated by that affected local government; provided that (1) the affected local government must take official action by resolution or ordinance, as applicable, to waive the sub-allocation to the Authority and specifically designate that its waived recovery zone bond allocation should be reallocated to a regional authority; (2) the regional authority must use the sub-allocation to issue recovery zone bonds on or before August 16, 2010 and, if recovery zone bonds are not issued on or before August 16, 2010, the sub-allocation shall be deemed waived to the Authority for reallocation by the Authority to qualifying projects; and (3) the proceeds of the recovery zone bonds must be used for qualified projects within the jurisdiction of the applicable regional authority;

(B) at the Authority's sole discretion, the power

to reallocate any sub-allocation deemed waived to the Authority pursuant to subsection (d)(i)(A)(2) back to the regional authority that had the sub-allocation;

(C) the power to enter into waiver agreements

with affected local governments to provide for their voluntary waivers, in whole or in part, of their sub-allocations, to receive waived recovery zone bond allocations from those affected local governments, and to use those waived recovery zone bond allocations, in whole or in part, to issue recovery zone bonds of the Authority for qualifying projects or to reallocate those waived recovery zone bond allocations, in whole or in part, to a county or municipality to issue its own recovery zone bonds for qualifying projects;

(D) the power to designate areas within the

State as recovery zones or all of the State as a recovery zone; and

(E) the power to issue recovery zone bonds for

any project authorized to be financed with proceeds thereof under the applicable provisions of ARRA.

(ii) In addition to the powers set forth in item

(i), the Authority shall be the sole recipient, on behalf of the State, of any waived recovery zone bond allocations. Recovery zone bond allocations can be waived to the Authority only by voluntary waiver as provided in this Section.

(iii) In addition to the powers set forth in items

(i) and (ii), the Authority has any powers otherwise enjoyed by the Authority in connection with the issuance of its bonds if those powers are not in conflict with any provisions with respect to recovery zone bonds set forth in ARRA.

(iv) The Authority has the power to adopt

regulations providing for the implementation of any of the provisions contained in this Section, including provisions regarding waiver agreements and the reallocation of all or any portion of the allocation amount and sub-allocations and the issuance of recovery zone bonds; except that those regulations shall not (1) apply to or affect any designation of a recovery zone by a county or municipality, (2) provide for any waiver or reallocation of an affected local government's sub-allocation other than a voluntary waiver as described in subsection (d), or (3) be inconsistent with the provisions of subsection (d)(i). Regulations adopted by the Authority for determining reallocation of all or any portion of a waived recovery zone bond allocation may include, but are not limited to, (1) the ability of the county or municipality to issue recovery zone bonds on or before December 31, 2010, (2) the amount of jobs that will be retained or created, or both, by the qualifying project to be financed by recovery zone bonds, and (3) the geographical proximity of the qualifying project to be financed by recovery zone bonds to a county or municipality that voluntarily waived its sub-allocation to the Authority.

(v) Unless extended by an act of the United States

Congress, no recovery zone bonds may be issued after December 31, 2010.

(e) Established dates for notice.
Any affected local government or any regional authority that has issued recovery zone bonds on or before the effective date of this Section must report its issuance of recovery zone bonds to the Authority within 30 days after the effective date of this Section. After the effective date of this Section, any affected local government or any regional authority must report its issuance of recovery zone bonds to the Authority not less than 30 days after those bonds are issued.

(f) Reports to the General Assembly.
Starting 60 days after the effective date of this Section and ending on January 15, 2011, the Authority shall file a report before the 15th day of each month with the General Assembly detailing its implementation of this Section, including but not limited to the dollar amount of the allocation amount that has been reallocated by the Authority pursuant to this Section, the recovery zone bonds issued in the State as of the date of the report, and descriptions of the qualifying projects financed by those recovery zone bonds.
(Source: P.A. 96-1020, eff. 7-12-10; 97-333, eff. 8-12-11.)

(20 ILCS 3501/825-110)
Sec. 825-110. Implementation of ARRA provisions regarding qualified energy conservation bonds.

(a) Definitions.
(i) "Affected local government" means any county or

municipality within the State if the county or municipality has a population of 100,000 or more, as defined in Section 54D(e)(2)(C) of the Code.

(ii) "Allocation amount" means the $133,846,000

amount of qualified energy conservation bonds authorized under ARRA for the financing of qualifying projects located within the State and the sub-allocation of those amounts among each affected local government.

(iii) "ARRA" means, collectively, the American

Recovery and Reinvestment Act of 2009, including, without limitation, Section 54D of the Code; the guidance provided by the Internal Revenue Service applicable to qualified energy conservation bonds; and any legislation subsequently adopted by the United States Congress to extend or expand the economic development bond financing incentives authorized by ARRA.

(iv) "ARRA implementing regulations" means the

regulations promulgated by the Authority as further described in subdivision (c)(iv) of this Section to implement the provisions of this Section.

(v) "Code" means the Internal Revenue Code of 1986,

as amended.

(vi) "Qualified energy conservation bond" means any

qualified energy conservation bond issued pursuant to Section 54D of the Code.

(vii) "Qualified energy conservation bond

allocation" means an allocation of authority to issue qualified energy conservation bonds granted pursuant to Section 54D of the Code.

(viii) "Regional authority" means the Central

Illinois Economic Development Authority, Eastern Illinois Economic Development Authority, Joliet Arsenal Development Authority, Quad Cities Regional Economic Development Authority, Riverdale Development Authority, Southeastern Illinois Economic Development Authority, Southern Illinois Development Authority, Southwestern Illinois Development Authority, Tri-County River Valley Development Authority, Upper Illinois River Valley Development Authority, Illinois Urban Development Authority, Western Illinois Economic Development Authority, or Will-Kankakee Regional Development Authority.

(ix) "Sub-allocation" means the portion of the

allocation amount allocated to each affected local government.

(x) "Waived qualified energy conservation bond

allocation" means the amount of the qualified energy conservation bond allocation that an affected local government elects to reallocate to the State pursuant to Section 54D(e)(2)(B) of the Code.

(xi) "Waiver agreement" means an agreement between

the Authority and an affected local government providing for the reallocation, in whole or in part, of that affected local government's sub-allocation to the Authority. The waiver agreement may provide for the payment of an affected local government's reasonable fees and costs as determined by the Authority in connection with the affected local government's reallocation of its sub-allocation.

(b) Findings.
It is found and declared that:
(i) it is in the public interest and for the benefit

of the State to maximize the use of economic development incentives authorized by ARRA;

(ii) those incentives include the maximum use of the

allocation amount for the issuance of qualified energy conservation bonds to promote energy conservation under the applicable provisions of ARRA; and

(iii) those incentives also include the issuance by

the Authority of qualified energy conservation bonds for the purposes of financing qualifying projects to be financed with proceeds of qualified energy conservation bonds.

(c) Powers of Authority.
(i) In order to carry out the provisions of ARRA and

further the purposes of this Section, the Authority has:

(A) the power to receive from any affected local

government its sub-allocation that it voluntarily waives to the Authority, in whole or in part, for allocation by the Authority to a regional authority specifically designated by that affected local government, and the Authority shall reallocate that waived qualified energy conservation bond allocation to the regional authority specifically designated by that affected local government; provided that (1) the affected local government must take official action by resolution or ordinance, as applicable, to waive the sub-allocation to the Authority and specifically designate that its waived qualified energy conservation bond allocation should be reallocated to a regional authority; (2) the regional authority must use the sub-allocation to issue qualified energy conservation bonds on or before August 16, 2010 and, if qualified energy conservation bonds are not issued on or before August 16, 2010, the sub-allocation shall be deemed waived to the Authority for reallocation by the Authority to qualifying projects; and (3) the proceeds of the qualified energy conservation bonds must be used for qualified projects within the jurisdiction of the applicable regional authority;

(B) at the Authority's sole discretion, the power

to reallocate any sub-allocation deemed waived to the Authority pursuant to subsection (c)(i)(A)(2) back to the Regional Authority that had the sub-allocation;

(C) the power to enter into waiver agreements

with affected local governments to provide for the reallocation, in whole or in part, of their sub-allocations, to receive waived qualified energy conservation bond allocations from those affected local governments, and to use those waived qualified energy conservation bond allocations, in whole or in part, to issue qualified energy conservation bonds of the Authority for qualifying projects or to reallocate those qualified energy conservation bond allocations, in whole or in part, to a county or municipality to issue its own energy conservation bonds for qualifying projects; and

(D) the power to issue qualified energy

conservation bonds for any project authorized to be financed with proceeds thereof under the applicable provisions of ARRA.

(ii) In addition to the powers set forth in item

(i), the Authority shall be the sole recipient, on behalf of the State, of any waived qualified energy conservation bond allocations. Qualified energy conservation bond allocations can be reallocated to the Authority only by voluntary waiver as provided in this Section.

(iii) In addition to the powers set forth in items

(i) and (ii), the Authority has any powers otherwise enjoyed by the Authority in connection with the issuance of its bonds if those powers are not in conflict with any provisions with respect to qualified energy conservation bonds set forth in ARRA.

(iv) The Authority has the power to adopt

regulations providing for the implementation of any of the provisions contained in this Section, including the provisions regarding waiver agreements and reallocation of all or any portion of the allocation amount and sub-allocations and the issuance of qualified energy conservation bonds; except that those regulations shall not (1) provide any waiver or reallocation of an affected local government's sub-allocation other than a voluntary waiver as described in subsection (c) or (2) be inconsistent with the provisions of subsection (c)(i). Regulations adopted by the Authority for determining reallocation of all or any portion of a waived qualified energy conservation allocation may include, but are not limited to, (1) the ability of the county or municipality to issue qualified energy conservation bonds by the end of a given calendar year, (2) the amount of jobs that will be retained or created, or both, by the qualifying project to be financed by qualified energy conservation bonds, and (3) the geographical proximity of the qualifying project to be financed by qualified energy conservation bonds to a municipality or county that reallocated its sub-allocation to the Authority.

(d) Established dates for notice.
Any affected local government or regional authority that has issued qualified energy conservation bonds on or before the effective date of this Section must report its issuance of qualified energy conservation bonds to the Authority within 30 days after the effective date of this Section. After the effective date of this Section, any affected local government or any regional authority must report its issuance of qualified energy conservation bonds to the Authority not less than 30 days after those bonds are issued.

(e) Reports to the General Assembly.
Starting 60 days after the effective date of this Section and ending when there is no longer any allocation amount, the Authority shall file a report before the end of each fiscal year with the General Assembly detailing its implementation of this Section, including but not limited to the dollar amount of the allocation amount that has been reallocated by the Authority pursuant to this Section, the qualified energy conservation bonds issued in the State as of the date of the report, and descriptions of the qualifying projects financed by those qualified energy conservation bonds.
(Source: P.A. 98-90, eff. 7-15-13.)

(20 ILCS 3501/825-115)
(Section scheduled to be repealed on December 31, 2019)
Sec. 825-115. Metro East Police District Fund. The Authority and the Metro East Police District Commission may jointly administer the Metro East Police District Fund. All moneys received by the Commission shall be deposited in the Fund. Upon request of the Commission, the Authority shall provide to the Commission moneys deposited in the Fund, provided that the Commission and the Authority enter into an intergovernmental agreement to use the moneys deposited into the Fund solely for the purposes set forth in the Metro East Police District Act. This Section is repealed on December 31, 2019.
(Source: P.A. 97-971, eff. 1-1-13.)



Article 830 - Agricultural Assistance

(20 ILCS 3501/Art. 830 heading)

(20 ILCS 3501/830-5)
Sec. 830-5. The Authority shall have the following powers:
(a) To loan its funds to one or more persons to be used by such persons to pay the costs of acquiring, constructing, reconstructing or improving Agricultural Facilities, soil or water conservation projects or watershed areas, such loans to be on such terms and conditions, and for such period of time, and secured or evidenced by such mortgages, deeds of trust, notes, debentures, bonds or other secured or unsecured evidences of indebtedness of such persons as the Board may determine;
(b) To loan its funds to any agribusiness which operates or will operate a facility located in Illinois for those purposes permitted by rules and regulations issued pursuant to the Internal Revenue Code of 1954, as amended, relating to the use of moneys loaned from the proceeds from the issuance of industrial development revenue bonds; such loans shall be on terms and conditions, and for periods of time, and secured or evidenced by mortgages, deeds of trust, notes, debentures, bonds or other secured or unsecured evidences of indebtedness of such agribusiness as the Board may require;
(c) To purchase, or to make commitments to purchase, from lenders notes, debentures, bonds or other evidences of indebtedness secured by mortgages, deeds of trust, or security devices, or unsecured, as the Authority may determine, or portions thereof or participations therein, which notes, bonds, or other evidences of indebtedness shall have been or will be executed by the obligors thereon to obtain funds with which to acquire, by purchase, construction, or otherwise, reconstruct or improve Agricultural Facilities;
(d) To contract with lenders or others for the origination of or the servicing of the loans made by the Authority pursuant to this Section or represented by the notes, bonds, or other evidences of indebtedness which it has purchased pursuant to this Section; provided that such servicing fees shall not exceed one percent per annum of the principal amount outstanding owed to the Authority; and
(e) To enter into a State Guarantee with a lender or a person holding a note and to sell or issue such State Guarantees, bonds or evidences of indebtedness in a primary or a secondary market and to make payment on a State Guarantee from available sources, including but not limited to, the Illinois Agricultural Loan Guarantee Fund and the Illinois Farmer and Agribusiness Loan Guarantee Fund created under Section 830-30 and Section 830-35, respectively, and the Industrial Project Insurance Fund created under Article 805 of this Act.
(Source: P.A. 96-897, eff. 5-24-10.)

(20 ILCS 3501/830-10)
Sec. 830-10. (a) The Authority may establish a Farm Debt Relief Program to help provide eligible Illinois farmers with State assistance in meeting their farming-related debts.
(b) To be eligible for the program, a person must (1) be actively engaged in farming in this State, (2) have farming-related debts in an amount equal to at least 55% of the person's total assets, and (3) demonstrate that he can secure credit from a conventional lender for the 1986 crop year.
(c) An eligible person may apply to the Authority, in such manner as the Authority may specify, for a one-time farm debt relief payment of up to 2% of the person's outstanding farming-related debt. If the Authority determines that the applicant is eligible for a payment under this Section, it may then approve a payment to the applicant. Such payment shall consist of a payment made by the Authority directly to one or more of the applicant's farming-related creditors, to be applied to the reduction of the applicant's farming-related debt. The applicant shall be entitled to select the creditor or creditors to receive the payment, unless the applicant is subject to the jurisdiction of a bankruptcy court, in which case the selection of the court shall control.
(d) Payments shall be made from the Farm Emergency Assistance Fund, which is hereby established as a special fund in the State treasury, from funds appropriated to the Authority for that purpose. No grant may exceed the lesser of (1) 2% of the applicant's outstanding farm-related debt, or (2) $2000. Not more than one grant under this Section may be made to any one person, or to any one household, or to any single farming operation.
(e) Payments to applicants having farming-related debts in an amount equal to at least 55% of the person's total assets, but less than 70%, shall be repaid by the applicant to the Authority for deposit into the Farm Emergency Assistance Fund within five years from the date the payment was made. Repayment shall be made in equal installments during the five-year period with no additional interest charge and may be prepaid in whole or in part at any time. Applicants having farming-related debts in an amount equal to at least 70% of the person's total assets shall not be required to make any repayment. Assets shall include, but not be limited to, the following: cash crops or feed on hand; livestock held for sale; breeding stock; marketable bonds and securities; securities not readily marketable; accounts receivable; notes receivable; cash invested in growing crops; net cash value of life insurance; machinery and equipment; cars and trucks; farm and other real estate including life estates and personal residence; value of beneficial interests in trusts; government payments or grants; and any other assets. Debts shall include, but not be limited to, the following: accounts payable; notes or other indebtedness owed to any source; taxes; rent; amounts owed on real estate contracts or real estate mortgages; judgments; accrued interest payable; and any other liability.
(Source: P.A. 98-90, eff. 7-15-13.)

(20 ILCS 3501/830-15)
Sec. 830-15. Interest-buy-back program.
(a) The Authority may establish an interest-buy-back program to subsidize the interest cost on certain loans to Illinois farmers.
(b) To be eligible an applicant must (i) be a resident of Illinois; (ii) be a principal operator of a farm or land; (iii) derive at least 50% of annual gross income from farming; and (iv) have a net worth of at least $10,000. The Authority shall establish minimum and maximum financial requirements, maximum payment amounts, starting and ending dates for the program, and other criteria.
(c) Lenders may apply on behalf of eligible applicants on forms provided by the Authority. Lenders may submit requests for payment on forms provided by the Authority. Lenders and applicants shall be responsible for any fees or charges the Authority may require.
(d) The Authority shall make payments to lenders from available appropriations from the General Revenue Fund.
(Source: P.A. 98-90, eff. 7-15-13.)

(20 ILCS 3501/830-20)
Sec. 830-20. The Authority may not pass a resolution authorizing the issuance of any notes or bonds in excess of $450,000 for any one agricultural real estate borrower. In any calendar year after 2007, the $450,000 amount shall be increased by an amount equal to such dollar amount multiplied by the inflation percentage determined under Section 305(c) of the federal Consolidated Farm and Rural Development Act (7 U.S.C. 1925) as of June 18, 2008. Any increase determined under the preceding sentence shall be rounded to the nearest multiple of $100. No proceeds from any bonds issued by the Authority shall be loaned to any natural person who has a net worth in excess of $500,000 for the purchase of new depreciable agricultural property or to any agribusiness that, including all affiliates and subsidiaries, has more than 100 employees and a gross income exceeding $2,000,000 for the preceding calendar year; provided, however, that the employee size and gross income limitations shall not apply to any loans to agribusinesses for research and development purposes, and provided further that the Authority shall retain the power to waive such limitations for any agribusiness that, at the time of application, does not operate a facility within this State.
(Source: P.A. 96-531, eff. 8-14-09.)

(20 ILCS 3501/830-25)
Sec. 830-25. Bonded indebtedness limitation. The Authority shall not have outstanding at any one time State Guarantees under Section 830-30 in an aggregate principal amount exceeding $160,000,000. The Authority shall not have outstanding at any one time State Guarantees under Sections 830-35, 830-45 and 830-50 in an aggregate principal amount exceeding $225,000,000. The Guarantees in this Section may be used to support Renewable Energy Projects as described in clauses (A) and (B) of subsection (b)(iii) of Section 825-65 of this Act.
(Source: P.A. 96-103, eff. 1-1-10.)

(20 ILCS 3501/830-30)
Sec. 830-30. State Guarantees for existing debt.
(a) The Authority is authorized to issue State Guarantees for farmers' existing debts held by a lender. For the purposes of this Section, a farmer shall be a resident of Illinois, who is a principal operator of a farm or land, at least 50% of whose annual gross income is derived from farming and whose debt to asset ratio shall not be less than 40%, except in those cases where the applicant has previously used the guarantee program there shall be no debt to asset ratio or income restriction. For the purposes of this Section, debt to asset ratio shall mean the current outstanding liabilities of the farmer divided by the current outstanding assets of the farmer. The Authority shall establish the maximum permissible debt to asset ratio based on criteria established by the Authority. Lenders shall apply for the State Guarantees on forms provided by the Authority and certify that the application and any other documents submitted are true and correct. The lender or borrower, or both in combination, shall pay an administrative fee as determined by the Authority. The applicant shall be responsible for paying any fees or charges involved in recording mortgages, releases, financing statements, insurance for secondary market issues and any other similar fees or charges as the Authority may require. The application shall at a minimum contain the farmer's name, address, present credit and financial information, including cash flow statements, financial statements, balance sheets, and any other information pertinent to the application, and the collateral to be used to secure the State Guarantee. In addition, the lender must agree to bring the farmer's debt to a current status at the time the State Guarantee is provided and must also agree to charge a fixed or adjustable interest rate which the Authority determines to be below the market rate of interest generally available to the borrower. If both the lender and applicant agree, the interest rate on the State Guarantee Loan can be converted to a fixed interest rate at any time during the term of the loan. Any State Guarantees provided under this Section (i) shall not exceed $500,000 per farmer, (ii) shall be set up on a payment schedule not to exceed 30 years, and shall be no longer than 30 years in duration, and (iii) shall be subject to an annual review and renewal by the lender and the Authority; provided that only one such State Guarantee shall be outstanding per farmer at any one time. No State Guarantee shall be revoked by the Authority without a 90-day notice, in writing, to all parties. In those cases where the borrower has not previously used the guarantee program, the lender shall not call due any loan during the first 3 years for any reason except for lack of performance or insufficient collateral. The lender can review and withdraw or continue with the State Guarantee on an annual basis after the first 3 years of the loan, provided a 90-day notice, in writing, to all parties has been given.
(b) The Authority shall provide or renew a State Guarantee to a lender if:
(i) A fee equal to 25 basis points on the loan is

paid to the Authority on an annual basis by the lender.

(ii) The application provides collateral acceptable

to the Authority that is at least equal to the State's portion of the Guarantee to be provided.

(iii) The lender assumes all responsibility and costs

for pursuing legal action on collecting any loan that is delinquent or in default.

(iv) The lender is responsible for the first 15% of

the outstanding principal of the note for which the State Guarantee has been applied.

(c) There is hereby created outside of the State treasury a special fund to be known as the Illinois Agricultural Loan Guarantee Fund. The State Treasurer shall be custodian of this Fund. Any amounts in the Illinois Agricultural Loan Guarantee Fund not currently needed to meet the obligations of the Fund shall be invested as provided by law, and all interest earned from these investments shall be deposited into the Fund until the Fund reaches the maximum amount authorized in this Act; thereafter, interest earned shall be deposited into the General Revenue Fund. After September 1, 1989, annual investment earnings equal to 1.5% of the Fund shall remain in the Fund to be used for the purposes established in Section 830-40 of this Act. The Authority is authorized to transfer to the Fund such amounts as are necessary to satisfy claims during the duration of the State Guarantee program to secure State Guarantees issued under this Section, provided that amounts to be paid from the Industrial Project Insurance Fund created under Article 805 of this Act may be paid by the Authority directly to satisfy claims and need not be deposited first into the Illinois Agricultural Loan Guarantee Fund. If for any reason the General Assembly fails to make an appropriation sufficient to meet these obligations, this Act shall constitute an irrevocable and continuing appropriation of an amount necessary to secure guarantees as defaults occur and the irrevocable and continuing authority for, and direction to, the State Treasurer and the Comptroller to make the necessary transfers to the Illinois Agricultural Loan Guarantee Fund, as directed by the Governor, out of the General Revenue Fund. Within 30 days after November 15, 1985, the Authority may transfer up to $7,000,000 from available appropriations into the Illinois Agricultural Loan Guarantee Fund for the purposes of this Act. Thereafter, the Authority may transfer additional amounts into the Illinois Agricultural Loan Guarantee Fund to secure guarantees for defaults as defaults occur. In the event of default by the farmer, the lender shall be entitled to, and the Authority shall direct payment on, the State Guarantee after 90 days of delinquency. All payments by the Authority to satisfy claims against the State Guarantee shall be made, in whole or in part, from any of the following funds in such order and in such amounts as the Authority shall determine: (1) the Industrial Project Insurance Fund created under Article 805 of this Act (if the Authority exercises its discretion under subsection (j) of Section 805-20); (2) the Illinois Agricultural Loan Guarantee Fund; or (3) the Illinois Farmer and Agribusiness Loan Guarantee Fund. The Illinois Agricultural Loan Guarantee Fund shall guarantee receipt of payment of the 85% of the principal and interest owed on the State Guarantee Loan by the farmer to the guarantee holder, provided that payments by the Authority to satisfy claims against the State Guarantee shall be made in accordance with the preceding sentence. It shall be the responsibility of the lender to proceed with the collecting and disposing of collateral on the State Guarantee under this Section, Section 830-35, Section 830-45, Section 830-50, Section 830-55, or Article 835 within 14 months of the time the State Guarantee is declared delinquent; provided, however, that the lender shall not collect or dispose of collateral on the State Guarantee without the express written prior approval of the Authority. If the lender does not dispose of the collateral within 14 months, the lender shall be liable to repay to the State interest on the State Guarantee equal to the same rate which the lender charges on the State Guarantee; provided, however, that the Authority may extend the 14-month period for a lender in the case of bankruptcy or extenuating circumstances. The Fund from which a payment is made shall be reimbursed for any amounts paid from that Fund under this Section, Section 830-35, Section 830-45, Section 830-50, Section 830-55, or Article 835 upon liquidation of the collateral. The Authority, by resolution of the Board, may borrow sums from the Fund and provide for repayment as soon as may be practical upon receipt of payments of principal and interest by a farmer. Money may be borrowed from the Fund by the Authority for the sole purpose of paying certain interest costs for farmers associated with selling a loan subject to a State Guarantee in a secondary market as may be deemed reasonable and necessary by the Authority.
(d) Notwithstanding the provisions of this Section 830-30 with respect to the farmers and lenders who may obtain State Guarantees, the Authority may promulgate rules establishing the eligibility of farmers and lenders to participate in the State guarantee program and the terms, standards, and procedures that will apply, when the Authority finds that emergency conditions in Illinois agriculture have created the need for State Guarantees pursuant to terms, standards, and procedures other than those specified in this Section.
(Source: P.A. 99-509, eff. 6-24-16.)

(20 ILCS 3501/830-35)
Sec. 830-35. State Guarantees for loans to farmers and agribusiness; eligibility.
(a) The Authority is authorized to issue State Guarantees to lenders for loans to eligible farmers and agribusinesses for purposes set forth in this Section. For purposes of this Section, an eligible farmer shall be a resident of Illinois (i) who is principal operator of a farm or land, at least 50% of whose annual gross income is derived from farming, (ii) whose annual total sales of agricultural products, commodities, or livestock exceeds $20,000, and (iii) whose net worth does not exceed $500,000. An eligible agribusiness shall be that as defined in Section 801-10 of this Act. The Authority may approve applications by farmers and agribusinesses that promote diversification of the farm economy of this State through the growth and development of new crops or livestock not customarily grown or produced in this State or that emphasize a vertical integration of grain or livestock produced or raised in this State into a finished agricultural product for consumption or use. "New crops or livestock not customarily grown or produced in this State" shall not include corn, soybeans, wheat, swine, or beef or dairy cattle. "Vertical integration of grain or livestock produced or raised in this State" shall include any new or existing grain or livestock grown or produced in this State. Lenders shall apply for the State Guarantees on forms provided by the Authority, certify that the application and any other documents submitted are true and correct, and pay an administrative fee as determined by the Authority. The applicant shall be responsible for paying any fees or charges involved in recording mortgages, releases, financing statements, insurance for secondary market issues and any other similar fees or charges as the Authority may require. The application shall at a minimum contain the farmer's or agribusiness' name, address, present credit and financial information, including cash flow statements, financial statements, balance sheets, and any other information pertinent to the application, and the collateral to be used to secure the State Guarantee. In addition, the lender must agree to charge an interest rate, which may vary, on the loan that the Authority determines to be below the market rate of interest generally available to the borrower. If both the lender and applicant agree, the interest rate on the State Guarantee Loan can be converted to a fixed interest rate at any time during the term of the loan. Any State Guarantees provided under this Section (i) shall not exceed $500,000 per farmer or an amount as determined by the Authority on a case-by-case basis for an agribusiness, (ii) shall not exceed a term of 15 years, and (iii) shall be subject to an annual review and renewal by the lender and the Authority; provided that only one such State Guarantee shall be made per farmer or agribusiness, except that additional State Guarantees may be made for purposes of expansion of projects financed in part by a previously issued State Guarantee. No State Guarantee shall be revoked by the Authority without a 90-day notice, in writing, to all parties. The lender shall not call due any loan for any reason except for lack of performance, insufficient collateral, or maturity. A lender may review and withdraw or continue with a State Guarantee on an annual basis after the first 5 years following closing of the loan application if the loan contract provides for an interest rate that shall not vary. A lender shall not withdraw a State Guarantee if the loan contract provides for an interest rate that may vary, except for reasons set forth herein.
(b) The Authority shall provide or renew a State Guarantee to a lender if:
(i) A fee equal to 25 basis points on the loan is

paid to the Authority on an annual basis by the lender.

(ii) The application provides collateral acceptable

to the Authority that is at least equal to the State's portion of the Guarantee to be provided.

(iii) The lender assumes all responsibility and costs

for pursuing legal action on collecting any loan that is delinquent or in default.

(iv) The lender is responsible for the first 15% of

the outstanding principal of the note for which the State Guarantee has been applied.

(c) There is hereby created outside of the State treasury a special fund to be known as the Illinois Farmer and Agribusiness Loan Guarantee Fund. The State Treasurer shall be custodian of this Fund. Any amounts in the Fund not currently needed to meet the obligations of the Fund shall be invested as provided by law, and all interest earned from these investments shall be deposited into the Fund until the Fund reaches the maximum amounts authorized in this Act; thereafter, interest earned shall be deposited into the General Revenue Fund. After September 1, 1989, annual investment earnings equal to 1.5% of the Fund shall remain in the Fund to be used for the purposes established in Section 830-40 of this Act. The Authority is authorized to transfer such amounts as are necessary to satisfy claims from available appropriations and from fund balances of the Farm Emergency Assistance Fund as of June 30 of each year to the Illinois Farmer and Agribusiness Loan Guarantee Fund to secure State Guarantees issued under this Section, Sections 830-30, 830-45, 830-50, and 830-55, and Article 835 of this Act. Amounts to be paid from the Industrial Project Insurance Fund created under Article 805 of this Act may be paid by the Authority directly to satisfy claims and need not be deposited first into the Illinois Farmer and Agribusiness Loan Guarantee Fund. If for any reason the General Assembly fails to make an appropriation sufficient to meet these obligations, this Act shall constitute an irrevocable and continuing appropriation of an amount necessary to secure guarantees as defaults occur and the irrevocable and continuing authority for, and direction to, the State Treasurer and the Comptroller to make the necessary transfers to the Illinois Farmer and Agribusiness Loan Guarantee Fund, as directed by the Governor, out of the General Revenue Fund. In the event of default by the borrower on State Guarantee Loans under this Section, Section 830-45, Section 830-50, or Section 830-55, the lender shall be entitled to, and the Authority shall direct payment on, the State Guarantee after 90 days of delinquency. All payments by the Authority to satisfy claims against the State Guarantee shall be made, in whole or in part, from any of the following funds in such order and in such amounts as the Authority shall determine: (1) the Industrial Project Insurance Fund created under Article 805 of this Act (if the Authority exercises its discretion under subsection (j) of Section 805-20); (2) the Illinois Farmer and Agribusiness Loan Guarantee Fund; or (3) the Illinois Farmer and Agribusiness Loan Guarantee Fund. It shall be the responsibility of the lender to proceed with the collecting and disposing of collateral on the State Guarantee under this Section, Section 830-45, Section 830-50, or Section 830-55 within 14 months of the time the State Guarantee is declared delinquent. If the lender does not dispose of the collateral within 14 months, the lender shall be liable to repay to the State interest on the State Guarantee equal to the same rate that the lender charges on the State Guarantee, provided that the Authority shall have the authority to extend the 14-month period for a lender in the case of bankruptcy or extenuating circumstances. The Fund shall be reimbursed for any amounts paid under this Section, Section 830-30, Section 830-45, Section 830-50, Section 830-55, or Article 835 upon liquidation of the collateral. The Authority, by resolution of the Board, may borrow sums from the Fund and provide for repayment as soon as may be practical upon receipt of payments of principal and interest by a borrower on State Guarantee Loans under this Section, Section 830-30, Section 830-45, Section 830-50, Section 830-55, or Article 835. Money may be borrowed from the Fund by the Authority for the sole purpose of paying certain interest costs for borrowers associated with selling a loan subject to a State Guarantee under this Section, Section 830-30, Section 830-45, Section 830-50, Section 830-55, or Article 835 in a secondary market as may be deemed reasonable and necessary by the Authority.
(d) Notwithstanding the provisions of this Section 830-35 with respect to the farmers, agribusinesses, and lenders who may obtain State Guarantees, the Authority may promulgate rules establishing the eligibility of farmers, agribusinesses, and lenders to participate in the State Guarantee program and the terms, standards, and procedures that will apply, when the Authority finds that emergency conditions in Illinois agriculture have created the need for State Guarantees pursuant to terms, standards, and procedures other than those specified in this Section.
(Source: P.A. 99-509, eff. 6-24-16.)

(20 ILCS 3501/830-40)
Sec. 830-40. Cooperative agreement with the University of Illinois.
(a) The Authority may enter into a cooperative agreement with the University of Illinois whereby the University's College of Agriculture, or a department thereof, shall assess and evaluate the need for additional, and the performance of existing, State credit and finance programs administered by the Authority for farmers and agribusinesses. Pursuant to the cooperative agreement, the Authority may request from the University an evaluation of financial positions and lending risks of existing farm operations and existing and developing agricultural industries, an assessment and evaluation of the design, operation and performance of existing and proposed credit programs, an assessment of potential for development of agricultural industry, an assessment of the performance of credit markets and development of improved State credit instruments and programs, and any other information deemed necessary by the Authority to carry forth its credit and finance programs.
(b) A cooperative agreement entered into by the Authority and the University may provide for payment for services rendered by the University pursuant to the cooperative agreement from interest earnings remaining in the Illinois Agricultural Loan Guarantee Fund, as provided for in Section 830-30 of this Act, and the Illinois Farmer and Agribusiness Loan Guarantee Fund, as provided for in Section 830-40 of this Act.
(Source: P.A. 93-205, eff. 1-1-04.)

(20 ILCS 3501/830-45)
Sec. 830-45. Young Farmer Loan Guarantee Program.
(a) The Authority is authorized to issue State Guarantees to lenders for loans to finance or refinance debts of young farmers. For the purposes of this Section, a young farmer is a resident of Illinois who is at least 18 years of age and who is a principal operator of a farm or land, who derives at least 50% of annual gross income from farming, whose net worth is not less than $10,000 and whose debt to asset ratio is not less than 40%. For the purposes of this Section, debt to asset ratio means current outstanding liabilities, including any debt to be financed or refinanced under this Section 830-45, divided by current outstanding assets. The Authority shall establish the maximum permissible debt to asset ratio based on criteria established by the Authority. Lenders shall apply for the State Guarantees on forms provided by the Authority and certify that the application and any other documents submitted are true and correct. The lender or borrower, or both in combination, shall pay an administrative fee as determined by the Authority. The applicant shall be responsible for paying any fee or charge involved in recording mortgages, releases, financing statements, insurance for secondary market issues, and any other similar fee or charge that the Authority may require. The application shall at a minimum contain the young farmer's name, address, present credit and financial information, including cash flow statements, financial statements, balance sheets, and any other information pertinent to the application, and the collateral to be used to secure the State Guarantee. In addition, the borrower must certify to the Authority that, at the time the State Guarantee is provided, the borrower will not be delinquent in the repayment of any debt. The lender must agree to charge a fixed or adjustable interest rate that the Authority determines to be below the market rate of interest generally available to the borrower. If both the lender and applicant agree, the interest rate on the State guaranteed loan can be converted to a fixed interest rate at any time during the term of the loan. State Guarantees provided under this Section (i) shall not exceed $500,000 per young farmer, (ii) shall be set up on a payment schedule not to exceed 30 years, but shall be no longer than 15 years in duration, and (iii) shall be subject to an annual review and renewal by the lender and the Authority. A young farmer may use this program more than once provided the aggregate principal amount of State Guarantees under this Section to that young farmer does not exceed $500,000. No State Guarantee shall be revoked by the Authority without a 90-day notice, in writing, to all parties.
(b) The Authority shall provide or renew a State Guarantee to a lender if:
(i) The lender pays a fee equal to 25 basis points on

the loan to the Authority on an annual basis.

(ii) The application provides collateral acceptable

to the Authority that is at least equal to the State Guarantee.

(iii) The lender assumes all responsibility and costs

for pursuing legal action on collecting any loan that is delinquent or in default.

(iv) The lender is at risk for the first 15% of the

outstanding principal of the note for which the State Guarantee is provided.

(c) The Illinois Agricultural Loan Guarantee Fund, the Illinois Farmer and Agribusiness Loan Guarantee Fund, and the Industrial Project Insurance Fund may be used to secure State Guarantees issued under this Section as provided in Section 830-30, Section 830-35, and subsection (j) of Section 805-20, respectively. All payments by the Authority to satisfy claims against the State Guarantee shall be made, in whole or in part, from any of the following funds in such order and in such amounts as the Authority shall determine: (1) the Industrial Project Insurance Fund (if the Authority exercises its discretion under subsection (j) of Section 805-20); (2) the Illinois Agricultural Loan Guarantee Fund; or (3) the Illinois Farmer and Agribusiness Loan Guarantee Fund.
(d) Notwithstanding the provisions of this Section 830-45 with respect to the young farmers and lenders who may obtain State Guarantees, the Authority may promulgate rules establishing the eligibility of young farmers and lenders to participate in the State Guarantee program and the terms, standards, and procedures that will apply, when the Authority finds that emergency conditions in Illinois agriculture have created the need for State Guarantees pursuant to terms, standards, and procedures other than those specified in this Section.
(Source: P.A. 99-509, eff. 6-24-16.)

(20 ILCS 3501/830-50)
Sec. 830-50. Specialized Livestock Guarantee Program.
(a) The Authority is authorized to issue State Guarantees to lenders for loans to finance or refinance debts for specialized livestock operations that are or will be located in Illinois. For purposes of this Section, a "specialized livestock operation" includes, but is not limited to, dairy, beef, and swine enterprises. For purposes of this Section, a specialized livestock operation also includes livestock operations using anaerobic digestors to generate electricity.
(b) Lenders shall apply for the State Guarantees on forms provided by the Authority and certify that the application and any other documents submitted are true and correct. The lender or borrower, or both in combination, shall pay an administrative fee as determined by the Authority. The applicant shall be responsible for paying any fee or charge involved in recording mortgages, releases, financing statements, insurance for secondary market issues, and any other similar fee or charge that the Authority may require. The application shall, at a minimum, contain the farmer's name, address, present credit and financial information, including cash flow statements, financial statements, balance sheets, and any other information pertinent to the application, and the collateral to be used to secure the State Guarantee. In addition, the borrower must certify to the Authority that, at the time the State Guarantee is provided, the borrower will not be delinquent in the repayment of any debt. The lender must agree to charge a fixed or adjustable interest rate that the Authority determines to be below the market rate of interest generally available to the borrower. If both the lender and applicant agree, the interest rate on the State guaranteed loan can be converted to a fixed interest rate at any time during the term of the loan.
(c) State Guarantees provided under this Section (i) shall not exceed $1,000,000 per applicant, (ii) shall be no longer than 15 years in duration, and (iii) shall be subject to an annual review and renewal by the lender and the Authority. An applicant may use this program more than once, provided that the aggregate principal amount of State Guarantees under this Section to that applicant does not exceed $1,000,000. A State Guarantee shall not be revoked by the Authority without a 90-day notice, in writing, to all parties.
(d) The Authority shall provide or renew a State Guarantee to a lender if: (i) The lender pays a fee equal to 25 basis points on the loan to the Authority on an annual basis. (ii) The application provides collateral acceptable to the Authority that is at least equal to the State Guarantee. (iii) The lender assumes all responsibility and costs for pursuing legal action on collecting any loan that is delinquent or in default. (iv) The lender is at risk for the first 15% of the outstanding principal of the note for which the State Guarantee is provided.
(e) The Illinois Agricultural Loan Guarantee Fund and the Illinois Farmer and Agribusiness Loan Guarantee Fund may be used to secure State Guarantees issued under this Section as provided in Section 830-30 and Section 830-35, respectively.
(f) Notwithstanding the provisions of this Section 830-50 with respect to the specialized livestock operations and lenders who may obtain State Guarantees, the Authority may promulgate rules establishing the eligibility of specialized livestock operations and lenders to participate in the State Guarantee program and the terms, standards, and procedures that will apply, when the Authority finds that emergency conditions in Illinois agriculture have created the need for State Guarantees pursuant to terms, standards, and procedures other than those specified in this Section.
(Source: P.A. 95-697, eff. 11-6-07; 96-897, eff. 5-24-10.)

(20 ILCS 3501/830-55)
Sec. 830-55. Working Capital Loan Guarantee Program.
(a) The Authority is authorized to issue State Guarantees to lenders for loans to finance needed input costs related to and in connection with planting and raising agricultural crops and commodities in Illinois. Eligible input costs include, but are not limited to, fertilizer, chemicals, feed, seed, fuel, parts, and repairs. At the discretion of the Authority, the farmer, producer, or agribusiness must be able to provide the originating lender with a first lien on the proposed crop or commodity to be raised and an assignment of Federal Crop Insurance sufficient to secure the Working Capital Loan. Additional collateral may be required as deemed necessary by the lender and the Authority.
For the purposes of this Section, an eligible farmer, producer, or agribusiness is a resident of Illinois who is at least 18 years of age and who is a principal operator of a farm or land, who derives at least 50% of annual gross income from farming, and whose debt to asset ratio is not less than 40%. For the purposes of this Section, debt to asset ratio means current outstanding liabilities, including any debt to be financed or refinanced under this Section 830-55, divided by current outstanding assets. The Authority shall establish the maximum permissible debt to asset ratio based on criteria established by the Authority. Lenders shall apply for the State Guarantees on forms provided by the Authority and certify that the application and any other documents submitted are true and correct. The lender or borrower, or both in combination, shall pay an administrative fee as determined by the Authority. The applicant shall be responsible for paying any fee or charge involved in recording mortgages, releases, financing statements, insurance for secondary market issues, and any other similar fee or charge that the Authority may require. The application shall at a minimum contain the borrower's name, address, present credit and financial information, including cash flow statements, financial statements, balance sheets, and any other information pertinent to the application, and the collateral to be used to secure the State Guarantee. In addition, the borrower must certify to the Authority that, at the time the State Guarantee is provided, the borrower will not be delinquent in the repayment of any debt. The lender must agree to charge a fixed or adjustable interest rate that the Authority determines to be below the market rate of interest generally available to the borrower. If both the lender and applicant agree, the interest rate on the State guaranteed loan can be converted to a fixed interest rate at any time during the term of the loan. State Guarantees provided under this Section (i) shall not exceed $250,000 per borrower, (ii) shall be repaid annually, and (iii) shall be subject to an annual review and renewal by the lender and the Authority. The State Guarantee may be renewed annually, for a period not to exceed 3 total years per State Guarantee, if the borrower meets financial criteria and other conditions, as established by the Authority. A farmer or agribusiness may use this program more than once provided the aggregate principal amount of State Guarantees under this Section to that farmer or agribusiness does not exceed $250,000 annually. No State Guarantee shall be revoked by the Authority without a 90-day notice, in writing, to all parties.
(b) The Authority shall provide a State Guarantee to a lender if:
(i) The borrower pays to the Authority a fee equal to

100 basis points on the loan.

(ii) The application provides collateral acceptable

to the Authority that is at least equal to the State Guarantee.

(iii) The lender assumes all responsibility and costs

for pursuing legal action on collecting any loan that is delinquent or in default.

(iv) The lender is at risk for the first 15% of the

outstanding principal of the note for which the State Guarantee is provided.

(c) The Illinois Agricultural Loan Guarantee Fund, the Illinois Farmer and Agribusiness Loan Guarantee Fund, and the Industrial Project Insurance Fund may be used to secure State Guarantees issued under this Section as provided in Section 830-30, Section 830-35, and subsection (j) of Section 805-20, respectively. If the Authority exercises its discretion under subsection (j) of Section 805-20 to secure a State Guarantee with the Industrial Project Insurance Fund and also exercises its discretion under this subsection to secure the same State Guarantee with the Illinois Agricultural Loan Guarantee Fund, the Illinois Farmer and Agribusiness Loan Guarantee Fund, or both, all payments by the Authority to satisfy claims against the State Guarantee shall be made from the Industrial Project Insurance Fund, the Illinois Agricultural Loan Guarantee Fund, or the Illinois Farmer and Agribusiness Loan Guarantee Fund, as applicable, in such order and in such amounts as the Authority shall determine.
(d) Notwithstanding the provisions of this Section 830-55 with respect to the borrowers and lenders who may obtain State Guarantees, the Authority may promulgate rules establishing the eligibility of borrowers and lenders to participate in the State Guarantee program and the terms, standards, and procedures that will apply, when the Authority finds that emergency conditions in Illinois agriculture have created the need for State Guarantees pursuant to terms, standards, and procedures other than those specified in this Section.
(Source: P.A. 99-509, eff. 6-24-16.)



Article 835 - Veterans Assistance

(20 ILCS 3501/Art. 835 heading)

(20 ILCS 3501/835-5)
Sec. 835-5. Legislative findings. The General Assembly hereby finds and declares the following: (i) that there is an inadequate supply of funds available in this State at rates sufficiently low to enable veterans to own and operate small businesses successfully in this State; (ii) such an inadequate supply of funds makes the transition of veterans from service in the armed forces of the United States to civilian life more difficult and results in increased unemployment of veterans and its attendant problems; (iii) that there have been recurrent shortages of funds available to small businesses owned and operated by veterans in this State from private market sources at reasonable interest rates; and (iv) that the ordinary operations of private enterprise have not in the past corrected these conditions.
(Source: P.A. 99-509, eff. 6-24-16.)

(20 ILCS 3501/835-10)
Sec. 835-10. Definitions. As used or referred to in this Article 835, the following words and terms shall have the following meanings, except where the context clearly requires otherwise:
"Fund" means one or more of the Industrial Project Insurance Fund, the Illinois Agricultural Loan Guarantee Fund, or the Illinois Farmer and Agribusiness Loan Guarantee Fund, as applicable.
"Illinois Agricultural Loan Guarantee Fund" means the Illinois Agricultural Loan Guarantee Fund created under Section 830-30(c) of this Act.
"Illinois Farmer and Agribusiness Loan Guarantee Fund" means the Illinois Farmer and Agribusiness Loan Guarantee Fund created under Section 830-35(c) of this Act.
"Industrial Project Insurance Fund" means the Industrial Project Insurance Fund created under Section 805-15 of this Act.
"Qualified veteran-owned small business" has the meaning provided in subsection (e) of Section 45-57 of the Illinois Procurement Code.
(Source: P.A. 99-509, eff. 6-24-16.)

(20 ILCS 3501/835-15)
Sec. 835-15. Powers and duties. The Authority may enter into a State Guarantee with a lender, or a person holding a note, of a loan or loans to a qualified veteran-owned small business and may make payment, in whole or in part, on a State Guarantee from any of the following funds in such order and in such amounts as the Authority shall determine: (1) the Industrial Project Insurance Fund (if the Authority exercises its discretion under subsection (j) of Section 805-20); (2) the Illinois Agricultural Loan Guarantee Fund; or (3) the Illinois Farmer and Agribusiness Loan Guarantee Fund.
(Source: P.A. 99-509, eff. 6-24-16.)

(20 ILCS 3501/835-20)
Sec. 835-20. State Guarantees for loans to qualified veteran-owned small businesses.
(a) The Authority is authorized to issue State Guarantees to lenders for loans to qualified veteran-owned small businesses for the general corporate purposes of those qualified veteran-owned small businesses. Lenders shall apply for the State Guarantees on forms provided by the Authority, certify that the application and any other documents submitted are true and correct, and pay an administrative fee as determined by the Authority. The applicant shall be responsible for paying any fees or charges involved in recording mortgages, releases, and financing statements, and any other similar fees or charges as the Authority may require. The application shall, at a minimum, contain the name, address, present credit and financial information, including cash flow statements, financial statements, and balance sheets, of the qualified veteran-owned small business, any other information pertinent to the application, and the collateral to be used to secure the State Guarantee.
In addition, the lender must agree to charge an interest rate, which may vary, on the loan that the Authority determines to be below the market rate of interest generally available to the borrower. If both the lender and applicant agree, the interest rate on the loan subject to a State Guarantee can be converted to a fixed interest rate at any time during the term of the loan. Any State Guarantees provided under this Section shall (i) not exceed $500,000 per qualified veteran-owned small business, (ii) not exceed a term of 15 years, and (iii) be subject to an annual review and renewal by the lender and the Authority; provided that only one such State Guarantee shall be made per qualified veteran-owned small business, except that additional State Guarantees may be made for purposes of expansion of projects financed in part by a previously issued State Guarantee. No State Guarantee shall be revoked by the Authority without a 90-day notice, in writing, to all parties. The lender shall not call due any loan for any reason except for lack of performance, insufficient collateral, or maturity. A lender may review and withdraw or continue with a State Guarantee on an annual basis after the first 5 years following closing of the loan application if the loan contract provides for an interest rate that does not vary. A lender shall not withdraw a State Guarantee if the loan contract provides for an interest rate that may vary, except for reasons set forth in this Section.
(b) The Authority shall provide or renew a State Guarantee to a lender if:
(1) a fee equal to 25 basis points on the loan is

paid to the Authority on an annual basis by the lender;

(2) the application provides collateral acceptable to

the Authority that is at least equal to the State's portion of the Guarantee to be provided;

(3) the lender assumes all responsibility and costs

for pursuing legal action on collecting any loan that is delinquent or in default; and

(4) the lender is responsible for the first 15% of

the outstanding principal of the note for which the State Guarantee has been applied.

(c) If, for any reason, the General Assembly fails to make an appropriation sufficient to meet the obligations under a State Guarantee, this Act shall constitute an irrevocable and continuing appropriation of an amount necessary to secure guarantees as defaults occur and the irrevocable and continuing authority for, and direction to, the State Treasurer and the Comptroller to make the necessary transfers to the Industrial Project Insurance Fund, the Illinois Agricultural Loan Guarantee Fund, or the Illinois Farmer and Agribusiness Loan Guarantee Fund, or any combination of those funds, as directed by the Governor, out of the General Revenue Fund. In the event of a default by the borrower on a loan subject to a State Guarantee under this Section, Section 830-30, Section 830-35, Section 830-45, Section 830-50, or Section 830-55, the lender shall be entitled to, and the Authority shall direct payment on, the State Guarantee after 90 days of delinquency. Payments by the Authority to satisfy claims against the State Guarantee shall be made, in whole or in part, from any of the following funds in such order and in such amounts as the Authority shall determine: (1) the Industrial Project Insurance Fund created under Article 805 of this Act (if the Authority exercises its discretion under subsection (j) of Section 805-20); (2) the Illinois Farmer and Agribusiness Loan Guarantee Fund; or (3) the Illinois Agricultural Loan Guarantee Fund. It shall be the responsibility of the lender to proceed with collecting and disposing of collateral on the State Guarantee under this Section within 14 months after the State Guarantee is declared delinquent. If the lender does not dispose of the collateral within that 14-month period, the lender shall be liable to repay to the State interest on the State Guarantee at a rate equal to the same rate that the lender charges on the State Guarantee, provided that the Authority shall have the authority to extend the 14-month period for a lender in the case of bankruptcy or extenuating circumstances. The applicable fund or funds shall be reimbursed for any amounts paid under this Section, Section 830-30, Section 830-35, Section 830-45, Section 830-50, or Section 830-55 upon liquidation of the collateral. The Authority, by resolution of the Board, may borrow sums from a fund or funds and provide for repayment as soon as may be practical upon receipt of payments of principal and interest by a borrower on loans subject to a State Guarantee under this Section, Section 830-30, Section 830-35, Section 830-45, Section 830-50, or Section 830-55. Money may be borrowed from the Fund by the Authority for the sole purpose of paying certain interest costs for borrowers associated with selling a loan subject to a State Guarantee under this Section, Section 830-30, Section 830-35, Section 830-45, Section 830-50, or Section 830-55 in a secondary market as may be deemed reasonable and necessary by the Authority.
(d) Notwithstanding the provisions of this Section with respect to the qualified veteran-owned small businesses and lenders who may obtain State Guarantees, the Authority may adopt rules establishing the eligibility of qualified veteran-owned small businesses and lenders to participate in the State Guarantee program and the terms, standards, and procedures that will apply, if the Authority finds that emergency conditions in Illinois have created the need for State Guarantees pursuant to terms, standards, and procedures other than those specified in this Section.
(Source: P.A. 99-509, eff. 6-24-16.)

(20 ILCS 3501/835-25)
(Section scheduled to be repealed on August 1, 2019)
Sec. 835-25. Authority administrative expenses. For fiscal years 2017 through 2019, the Authority is authorized to reimburse itself for the ordinary and necessary expenses of administering the State Guarantee program under this Article from amounts from time to time available in the Industrial Project Insurance Fund in amounts not to exceed: (1) $275,000 in fiscal year 2017; and (2) $200,000 per fiscal year in fiscal years 2018 and 2019. Ordinary and necessary expenses of administering those State Guarantee programs include, without limitation, costs of general administration, staff, accounting and auditing services, legal services, judgments, loan servicing, realization upon collateral, communications with borrowers and lenders, and similar expenses, all to the extent reasonably allocable to such State Guarantee programs.
This Section is repealed on August 1, 2019.
(Source: P.A. 99-509, eff. 6-24-16.)



Article 840 - Health Facilities Development

(20 ILCS 3501/Art. 840 heading)

(20 ILCS 3501/840-5)
Sec. 840-5. The Authority shall have the following powers:
(a) To fix and revise from time to time and charge and collect rates, rents, fees and charges for the use of and for the services furnished or to be furnished by a project or other health facilities owned, financed or refinanced by the Authority or any portion thereof and to contract with any person, partnership, association or corporation or other body, public or private, in respect thereto; to coordinate its policies and procedures and cooperate with recognized health facility rate setting mechanisms which may now or hereafter be established.
(b) To establish rules and regulations for the use of a project or other health facilities owned, financed or refinanced by the Authority or any portion thereof and to designate a participating health institution as its agent to establish rules and regulations for the use of a project or other health facilities owned by the Authority undertaken for that participating health institution.
(c) To establish or contract with others to carry out on its behalf a health facility project cost estimating service and to make this service available on all projects to provide expert cost estimates and guidance to the participating health institution and to the Authority. In order to implement this service and, through it, to contribute to cost containment, the Authority shall have the power to require such reasonable reports and documents from health facility projects as may be required for this service and for the development of cost reports and guidelines. The Authority may appoint a Technical Committee on Health Facility Project Costs and Cost Containment.
(d) To make mortgage or other secured or unsecured loans to or for the benefit of any participating health institution for the cost of a project in accordance with an agreement between the Authority and the participating health institution; provided that no such loan shall exceed the total cost of the project as determined by the participating health institution and approved by the Authority; provided further that such loans may be made to any entity affiliated with a participating health institution if the proceeds of such loan are made available to or applied for the benefit of such participating health institution.
(e) To make mortgage or other secured or unsecured loans to or for the benefit of a participating health institution in accordance with an agreement between the Authority and the participating health institution to refund outstanding obligations, loans, indebtedness or advances issued, made, given or incurred by such participating health institution for the cost of a project; including the function to issue bonds and make loans to or for the benefit of a participating health institution to refinance indebtedness incurred by such participating health institution in projects undertaken and completed or for other health facilities acquired prior to or after the enactment of this Act when the Authority finds that such refinancing is in the public interest, and either alleviates a financial hardship of such participating health institution, or is in connection with other financing by the Authority for such participating health institution or may be expected to result in a lessened cost of patient care and a saving to third parties, including government, and to others who must pay for care, or any combination thereof; provided further that such loans may be made to any entity affiliated with a participating health institution if the proceeds of such loan are made available to or applied for the benefit of such participating health institution.
(f) To mortgage all or any portion of a project or other health facilities and the property on which any such project or other health facilities are located whether owned or thereafter acquired, and to assign or pledge mortgages, deeds of trust, indentures of mortgage or trust or similar instruments, notes, and other securities of participating health institutions to which or for the benefit of which the Authority has made loans or of entities affiliated with such institutions and the revenues therefrom, including payments or income from any thereof owned or held by the Authority, for the benefit of the holders of bonds issued to finance such project or health facilities or issued to refund or refinance outstanding obligations, loans, indebtedness or advances of participating health institutions as permitted by this Act.
(g) To lease to a participating health institution the project being financed or refinanced or other health facilities conveyed to the Authority in connection with such financing or refinancing, upon such terms and conditions as the Authority shall deem proper, and to charge and collect rents therefor and to terminate any such lease upon the failure of the lessee to comply with any of the obligations thereof; and to include in any such lease, if desired, provisions that the lessee thereof shall have options to renew the lease for such period or periods and at such rent as shall be determined by the Authority or to purchase any or all of the health facilities or that upon payment of all of the indebtedness incurred by the Authority for the financing of such project or health facilities or for refunding outstanding obligations, loans, indebtedness or advances of a participating health institution, then the Authority may convey any or all of the project or such other health facilities to the lessee or lessees thereof with or without consideration.
(h) To make studies of needed health facilities that could not sustain a loan were it made under this Act and to recommend remedial action to the General Assembly; to do the same with regard to any laws or regulations that prevent health facilities from benefiting from this Act.
(i) To assist the Department of Commerce and Economic Opportunity to establish and implement a program to assist health facilities to identify and arrange financing for energy conservation projects in buildings and facilities owned or leased by health facilities.
(j) To assist the Department of Human Services in establishing a low interest loan program to help child care centers and family day care homes serving children of low income families under Section 22.4 of the Children and Family Services Act. The Authority, on or after the effective date of this amendatory Act of the 97th General Assembly, is authorized to convert existing agreements for financial aid in accordance with Section 840-5(j) to permanent capital to leverage additional private capital and establish a revolving loan fund for nonprofit corporations providing human services under contract to the State.
(k) To assist the Department of Public Health and nursing homes in undertaking nursing home conversion projects in accordance with the Older Adult Services Act.
(Source: P.A. 97-654, eff. 1-13-12.)

(20 ILCS 3501/840-10)
Sec. 840-10. By means of this Act it is the intent of the General Assembly to provide a measure of assistance and alternative methods of financing to participating health institutions to aid them in providing needed health facilities that will assure admission and care of high quality to all who need it and in dealing with the cash requirements of such facilities, whether resulting from capital expenditures, operating expenditures, delays in the receipt of payments for services or otherwise.
(Source: P.A. 93-205, eff. 1-1-04.)

(20 ILCS 3501/840-15)
Sec. 840-15. The Authority is authorized and empowered to acquire, directly or by and through a participating health institution as its agent, by purchase solely from funds provided under the authority of this Act, or by gift or legacy, such lands, structures, property, real or personal, rights, rights-of-way, franchises, easements and other interests in lands, including lands lying under water and riparian rights, which are located within the State as it may deem necessary or convenient for the construction or operation of a project, upon such terms and at such prices as may be considered by it to be reasonable and can be agreed upon between it and the owner thereof, and to take title thereto in the name of the Authority or in the name of a participating health institution as its agent.
(Source: P.A. 93-205, eff. 1-1-04.)

(20 ILCS 3501/840-20)
Sec. 840-20. It is the intent and purpose of this Act that the exercise by the Authority of the powers granted to it shall be in all respects for the benefit of the people of this State to assist them to provide needed health facilities of the number, size, type, distribution, and operation that will assure admission and care of high quality to all who need it. To this end, the Authority is charged with the responsibility to identify and study all projects which are determined by health planning agencies to be needed but which could not sustain a loan were such to be made to it under this Act. The Authority shall, following such study, formulate and recommend to the General Assembly, such amendments to this and other Acts, and such other specific measures as grants, loan guarantees, interest subsidies or other actions as may be provided for by the State which actions would render the construction and operation of such needed health facility feasible and in the public interest. Further, the Authority may identify and study any laws or regulations which it finds handicaps or bars a needed health facility from participating in the benefits of this Act and may recommend to the General Assembly such actions as will remedy such situation.
(Source: P.A. 97-789, eff. 7-13-12.)

(20 ILCS 3501/840-25)
Sec. 840-25. The Authority shall fix, revise, charge and collect rents for the use of each health facility owned by the Authority and contract with any person, partnership, association or corporation, or other body, public or private, in respect thereof. Each lease entered into by the Authority with a participating health institution and each agreement, note, mortgage or other instrument evidencing the obligations of a participating health institution to the Authority shall provide that the rents or principal, interest and other charges payable by or for the benefit of the participating health institution or the process of accounts receivable purchased by the Authority from the participating health institution shall be sufficient at all times, (a) to pay its share of the administrative costs and expenses of the Authority, (b) to pay the cost of maintaining, repairing and operating the project and other related health facilities and each and every portion thereof, (c) to pay the principal of, the premium, if any, and the interest on outstanding bonds of the Authority issued in respect of such project as the same shall become due and payable, and (d) to create and maintain reserves which may but need not be required or provided for in the bond resolution relating to such bonds of the Authority. The Authority shall pledge the revenues derived and to be derived from a project or other related health facilities or from a participating health institution or an affiliate thereof for the purposes specified in (a), (b), (c) and (d) of the preceding sentence and additional bonds may be issued which may rank on a parity with other bonds relating to the project to the extent and on the terms and conditions provided in the bond resolution. Such pledge shall be valid and binding from the time when the pledge is made; the revenues so pledged by the Authority shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the Authority, irrespective of whether such parties have notice thereof. Neither the bond resolution nor any financing statement, continuation statement or other instrument by which a pledge is created or by which the Authority's interest in revenues is assigned need be filed or recorded in any public records in order to perfect the lien thereof as against third parties except that a copy of the bond resolution shall be filed in the records of the Authority and with the Secretary of State.
(Source: P.A. 93-205, eff. 1-1-04.)

(20 ILCS 3501/840-30)
Sec. 840-30. It is intended that all private health facilities in this State be enabled to benefit from and participate in the provisions of this Act. To this end, all private health facilities operating, or authorized to be operated, under any statute of this State are authorized and empowered to undertake projects, as defined in this Act, and to utilize the financing sources and methods of repayment provided by this Act, the provisions of any other laws to the contrary notwithstanding. Notwithstanding the provisions of any other law to the contrary, the State of Illinois and any political subdivision, agency, instrumentality, district or municipality thereof owning or operating any health facility is hereby authorized to take all actions necessary or appropriate and to execute and deliver any and all evidences of indebtedness and agreements, including loan agreements, leases and agreements providing for credit enhancement, as may be necessary to permit such publicly owned health facility to avail itself of the provisions of this Act. Any evidence of indebtedness or agreement entered into by the State or any political subdivision, agency, instrumentality, district or municipality thereof pursuant to this Act may provide for the payment of interest at such rate or rates as shall be determined by the issuer thereof or obligor thereunder and may be issued or entered into without referendum approval; provided, that this Act shall not be deemed to be independent authority for levy of any taxes to pay an obligation owing from the State or any political subdivision, agency, instrumentality, district or municipality thereof and arising hereunder or incurred in connection with a financing pursuant hereto.
(Source: P.A. 93-205, eff. 1-1-04.)



Article 845 - Authority Debts, Contracts And Reports

(20 ILCS 3501/Art. 845 heading)

(20 ILCS 3501/845-5)
Sec. 845-5. Bond limitations.
(a) The Authority may not have outstanding at any one time bonds for any of its corporate purposes in an aggregate principal amount exceeding $28,150,000,000, excluding bonds issued to refund the bonds of the Authority or bonds of the Predecessor Authorities.
(b) The Authority may not have outstanding at any one time revenue bonds in an aggregate principal amount exceeding $4,000,000,000 on behalf of the Illinois Power Agency as set forth in Section 825-90. Any such revenue bonds issued on behalf of the Illinois Power Agency pursuant to this Act shall not be counted against the bond authorization limit set forth in subsection (a).
(Source: P.A. 94-1068, eff. 8-1-06; 95-481, eff. 8-28-07; 95-697, eff. 11-6-07; 95-876, eff. 8-21-08; 95-879, eff. 8-21-08.)

(20 ILCS 3501/845-10)
Sec. 845-10. The Authority may issue a single bond issue pursuant to this Act for a group of industrial projects, a group of corporations or a group of business entities, a group of units of local government or other borrowers or any combination thereof. A bond issue for multiple projects as provided in this Section shall be subject to all requirements for bond issues as established by this Act.
(Source: P.A. 93-205, eff. 1-1-04.)

(20 ILCS 3501/845-15)
Sec. 845-15. The Authority may maintain an office or branch office anywhere in the State, and may utilize, without the payment of rent, any office facilities which the State may conveniently make available to it.
(Source: P.A. 93-205, eff. 1-1-04.)

(20 ILCS 3501/845-20)
Sec. 845-20. The Authority shall not have power to levy taxes for any purpose whatsoever.
(Source: P.A. 93-205, eff. 1-1-04.)

(20 ILCS 3501/845-25)
Sec. 845-25. The Authority shall not incur any obligations for salaries, office or other administrative expenses prior to the making of appropriations to meet such expenses. Interest earned from investments of any funds of the Authority and repayments of principal of such investments shall be available for appropriation by the Board for the corporate purposes of the Authority.
(Source: P.A. 93-205, eff. 1-1-04.)

(20 ILCS 3501/845-30)
Sec. 845-30. The State and all counties, cities, villages, incorporated towns and other municipal corporations, political subdivisions and public bodies, and public officers of any thereof, all banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies and other persons carrying on a banking business, all insurance companies, insurance associations and other persons carrying on an insurance business and all executors, administrators, guardians, trustees and other fiduciaries may legally invest any sinking funds, moneys or other funds belonging to them or within their control in any bonds or evidences of indebtedness issued pursuant to this Act or issued by the Predecessor Authorities, it being the purpose of this Section to authorize the investment in such bonds or evidences of indebtedness of all sinking, insurance, retirement, compensation, pension and trust funds, whether owned or controlled by private or public persons or officers; provided, however, that nothing contained in this Section may be construed as relieving any person from any duty of exercising reasonable care in selecting securities for purchase or investment.
(Source: P.A. 93-205, eff. 1-1-04.)

(20 ILCS 3501/845-35)
Sec. 845-35. Under no circumstances shall any bonds or other evidences of indebtedness issued by the Authority or the Predecessor Authorities under this Act or under any other law be or become an indebtedness or obligation of the State of Illinois, within the purview of any constitutional limitation or provision, and it shall be plainly stated on the face of each bond or other evidence of indebtedness that it does not constitute such an indebtedness or obligation but is payable solely from the revenues or income of the Authority.
(Source: P.A. 93-205, eff. 1-1-04.)

(20 ILCS 3501/845-40)
Sec. 845-40. The Authority shall appoint a secretary and treasurer, who may, but need not, be a member or members of the Authority to hold office during the pleasure of the Authority. Before entering upon the duties of the respective offices such person or persons shall take and subscribe to the constitutional oath of office, and the treasurer shall execute a bond with corporate sureties to be approved by the Authority. The bond shall be payable to the Authority in whatever penal sum may be directed by the Authority conditioned upon the faithful performance of the duties of the office and the payment of all money received by him according to law and the orders of the Authority. The Authority may, at any time, require a new bond from the treasurer in such penal sum as may then be determined by the Authority. The obligation of the sureties shall not extend to any loss sustained by the insolvency, failure or closing of any savings and loan association or national or state bank wherein the treasurer has deposited funds if the bank or savings and loan association has been approved by the Authority as a depository for these funds. The oaths of office and the treasurer's bond shall be filed in the principal office of the Authority. All funds of the Authority, including without limitation, grants or loans from the federal government, the State or any agency or instrumentality thereof, fees, service charges, interest or other investment earnings on its funds, payments of principal of and interest on loans of its funds and revenue from any other source, except funds the application of which is otherwise specifically provided for by appropriation, resolution, grant agreement, lease agreement, loan agreement, indenture, mortgage or trust agreement or other agreement, may be held by the Authority in its treasury and be generally available for expenditure by the Authority for any of the purposes authorized by this Act. In addition to investments authorized by Section 2 of the Public Funds Investment Act, funds of the Authority may be invested in (a) obligations issued by any State, unit of local government or school district which obligations are rated at the time of purchase by a national rating service within the two highest rating classifications without regard to any rating refinement or gradation by numerical or other modifier, or (b) equity securities of an investment company registered under the Investment Company Act of 1940 whose sole assets, other than cash and other temporary investments, are obligations which are eligible investments for the Authority, provided that not more than 20% of the assets of the investment company may consist of unrated obligations of the type described in clause (a) which the Board of Directors of the investment company has determined to be of comparable quality to rated obligations described in clause (a). Funds appropriated by the General Assembly to the Authority shall be held in the State treasury unless this Act or the Act making the appropriation specifically states that the monies are to be held in or appropriated to the Authority's treasury. Such funds as are authorized to be held in the Authority's treasury and deposited in any bank or savings and loan association and placed in the name of the Authority shall be withdrawn or paid out only by check or draft upon the bank or savings and loan association, signed by the treasurer and countersigned by the Chairperson of the Authority. The Authority may designate any of its members or any officer or employee of the Authority to affix the signature of the Chairperson and another to affix the signature of the treasurer to any check or draft for payment of salaries or wages and for payment of any other obligations of not more than $2,500. In case any officer whose signature appears upon any check or draft, issued pursuant to this Act, ceases to hold his office before the delivery thereof to the payee, his signature nevertheless shall be valid and sufficient for all purposes with the same effect as if he had remained in office until delivery thereof. No bank or savings and loan association shall receive public funds as permitted by this Section, unless it has complied with the requirements established pursuant to Section 6 of the Public Funds Investment Act.
(Source: P.A. 93-205, eff. 1-1-04.)

(20 ILCS 3501/845-45)
Sec. 845-45. (a) No member, officer, agent, or employee of the Authority shall, in his or her own name or in the name of a nominee, be an officer or director or hold an ownership interest of more than 7 1/2% in any person, association, trust, corporation, partnership, or other entity that is, in its own name or in the name of a nominee, a party to a contract or agreement upon which the member, officer, agent, or employee may be called upon to act or vote.
(b) With respect to any direct or any indirect interest, other than an interest prohibited in subsection (a), in a contract or agreement upon which the member, officer, agent, or employee may be called upon to act or vote, a member, officer, agent, or employee of the Authority shall disclose the interest to the secretary of the Authority before the taking of final action by the Authority concerning the contract or agreement and shall so disclose the nature and extent of the interest and his or her acquisition of it, and those disclosures shall be publicly acknowledged by the Authority and entered upon the minutes of the Authority. If a member, officer, agent, or employee of the Authority holds such an interest, then he or she shall refrain from any further official involvement in regard to the contract or agreement, from voting on any matter pertaining to the contract or agreement, and from communicating with other members of the Authority or its officers, agents, and employees concerning the contract or agreement. Notwithstanding any other provision of law, any contract or agreement entered into in conformity with this subsection (b) shall not be void or invalid by reason of the interest described in this subsection, nor shall any person so disclosing the interest and refraining from further official involvement as provided in this subsection be guilty of an offense, be removed from office, or be subject to any other penalty on account of that interest.
(c) Any contract or agreement made in violation of paragraphs (a) or (b) of this Section shall be null and void and give rise to no action against the Authority.
(Source: P.A. 93-205, eff. 1-1-04.)

(20 ILCS 3501/845-50)
Sec. 845-50. The fiscal year for the Authority shall commence on the first of July. As soon after the end of each fiscal year as may be expedient, the Authority shall cause to be prepared and printed a complete report and financial statement of its operations and of its assets and liabilities. A reasonably sufficient number of copies of such report shall be printed for distribution to persons interested, upon request, and a copy thereof shall be filed with the Governor, the Secretary of State, the State Comptroller, the Secretary of the Senate and the Chief Clerk of the House of Representatives.
(Source: P.A. 93-205, eff. 1-1-04.)

(20 ILCS 3501/845-55)
Sec. 845-55. For the purposes of the Illinois Securities Law of 1953, bonds issued by the Authority shall be deemed to be securities issued by a public instrumentality of the State of Illinois.
(Source: P.A. 93-205, eff. 1-1-04.)

(20 ILCS 3501/845-60)
Sec. 845-60. Tax Exemption. The tax exemptions of outstanding bonds issued by the Predecessor Authorities pursuant to sections of the enabling acts of the Predecessor Authorities applicable to those bonds when issued shall remain valid and continue to be recognized by the State until final payment of those bonds, notwithstanding the repeal of the enabling acts of the Predecessor Authorities.
(Source: P.A. 93-205, eff. 1-1-04.)

(20 ILCS 3501/845-65)
Sec. 845-65. If any provision of this Act is held invalid, such provision shall be deemed to be excised and the invalidity thereof shall not affect any of the other provisions of this Act. If the application of any provision of this Act to any person or circumstance is held invalid, it shall not affect the application of such provision to such persons or circumstances other than those as to which it is held invalid.
(Source: P.A. 93-205, eff. 1-1-04.)

(20 ILCS 3501/845-70)
Sec. 845-70. Tax avoidance. Notwithstanding any other provision of law, the Authority shall not enter into any agreement providing for the purchase and lease of tangible personal property that results in the avoidance of taxation under the Retailers' Occupation Tax Act, the Use Tax Act, the Service Use Tax Act, or the Service Occupation Tax Act, without the prior written consent of the Governor.
(Source: P.A. 93-205, eff. 1-1-04.)

(20 ILCS 3501/845-75)
Sec. 845-75. Transfer of functions from previously existing authorities to the Illinois Finance Authority.
(a) The Illinois Finance Authority created by the Illinois Finance Authority Act shall succeed to, assume and exercise all rights, powers, duties and responsibilities formerly exercised by the following Authorities and entities (herein called the "Predecessor Authorities") prior to the abolition of the Predecessor Authorities by this Act:
The Illinois Development Finance Authority
The Illinois Farm Development Authority
The Illinois Health Facilities Authority
The Illinois Educational Facilities Authority
The Illinois Community Development Finance Corporation
The Illinois Rural Bond Bank
The Illinois Research Park Authority
(b) All books, records, papers, documents and pending business in any way pertaining to the Predecessor Authorities are transferred to the Illinois Finance Authority, but any rights or obligations of any person under any contract made by, or under any rules, regulations, uniform standards, criteria and guidelines established or approved by, such Predecessor Authorities shall be unaffected thereby. All bonds, notes or other evidences of indebtedness outstanding on the effective date of this Act shall be unaffected by the transfer of functions to the Illinois Finance Authority. No rule, regulation, standard, criteria or guideline promulgated, established or approved by the Predecessor Authorities pursuant to an exercise of any right, power, duty or responsibility assumed by and transferred to the Illinois Finance Authority shall be affected by this Act, and all such rules, regulations, standards, criteria and guidelines shall become those of the Illinois Finance Authority until such time as they are amended or repealed by the Illinois Finance Authority.
(c) The Illinois Finance Authority may exercise all of the rights, powers, duties, and responsibilities that were provided for the Illinois Research Park Authority under the provisions of the Illinois Research Park Authority Act, as the text of that Act existed on December 31, 2003, notwithstanding the fact that Public Act 88-669, which created the Illinois Research Park Authority Act, has been held to be unconstitutional as a violation of the single subject clause of the Illinois Constitution in People v. Olender, Docket No. 98932, opinion filed December 15, 2005.
(Source: P.A. 93-205, eff. 1-1-04; 94-960, eff. 6-27-06.)

(20 ILCS 3501/845-80)
Sec. 845-80. Any reference in statute, in rule, or otherwise to the following entities is a reference to the Illinois Finance Authority created by this Act:
The Illinois Development Finance Authority.
The Illinois Farm Development Authority.
The Illinois Health Facilities Authority.
The Illinois Research Park Authority.
The Illinois Rural Bond Bank.
The Illinois Educational Facilities Authority.
The Illinois Community Development Finance Corporation.
(Source: P.A. 93-205, eff. 1-1-04.)

(20 ILCS 3501/845-85)
Sec. 845-85. Any reference in statute, in rule, or otherwise to the following Acts is a reference to this Act:
The Illinois Development Finance Authority Act.
The Illinois Farm Development Act.
The Illinois Health Facilities Authority Act.
The Illinois Research Park Authority Act.
The Rural Bond Bank Act.
The Illinois Educational Facilities Authority Act.
The Illinois Community Development Finance Corporation Act.
(Source: P.A. 93-205, eff. 1-1-04.)



Article 890 - Amendatory Provisions

(20 ILCS 3501/Art. 890 heading)

(20 ILCS 3501/890-1)
Sec. 890-1. (Amendatory provisions; text omitted).
(Source: P.A. 93-205, eff. 1-1-04; text omitted.)

(20 ILCS 3501/890-2)
Sec. 890-2. (Amendatory provisions; text omitted).
(Source: P.A. 93-205, eff. 1-1-04; text omitted.)

(20 ILCS 3501/890-3)
Sec. 890-3. (Amendatory provisions; text omitted).
(Source: P.A. 93-205, eff. 1-1-04; text omitted.)

(20 ILCS 3501/890-4)
Sec. 890-4. (Amendatory provisions; text omitted).
(Source: P.A. 93-205, eff. 1-1-04; text omitted.)

(20 ILCS 3501/890-5)
Sec. 890-5. (Amendatory provisions; text omitted).
(Source: P.A. 93-205, eff. 1-1-04; text omitted.)

(20 ILCS 3501/890-6)
Sec. 890-6. (Amendatory provisions; text omitted).
(Source: P.A. 93-205, eff. 1-1-04; text omitted.)

(20 ILCS 3501/890-7)
Sec. 890-7. (Amendatory provisions; text omitted).
(Source: P.A. 93-205, eff. 1-1-04; text omitted.)

(20 ILCS 3501/890-8)
Sec. 890-8. (Amendatory provisions; text omitted).
(Source: P.A. 93-205, eff. 1-1-04; text omitted.)

(20 ILCS 3501/890-9)
Sec. 890-9. (Amendatory provisions; text omitted).
(Source: P.A. 93-205, eff. 1-1-04; text omitted.)

(20 ILCS 3501/890-10)
Sec. 890-10. (Amendatory provisions; text omitted).
(Source: P.A. 93-205, eff. 1-1-04; text omitted.)

(20 ILCS 3501/890-11)
Sec. 890-11. (Amendatory provisions; text omitted).
(Source: P.A. 93-205, eff. 1-1-04; text omitted.)

(20 ILCS 3501/890-12)
Sec. 890-12. (Amendatory provisions; text omitted).
(Source: P.A. 93-205, eff. 1-1-04; text omitted.)

(20 ILCS 3501/890-13)
Sec. 890-13. (Amendatory provisions; text omitted).
(Source: P.A. 93-205, eff. 1-1-04; text omitted.)

(20 ILCS 3501/890-14)
Sec. 890-14. (Amendatory provisions; text omitted).
(Source: P.A. 93-205, eff. 1-1-04; text omitted.)

(20 ILCS 3501/890-15)
Sec. 890-15. (Amendatory provisions; text omitted).
(Source: P.A. 93-205, eff. 1-1-04; text omitted.)

(20 ILCS 3501/890-16)
Sec. 890-16. (Amendatory provisions; text omitted).
(Source: P.A. 93-205, eff. 1-1-04; text omitted.)

(20 ILCS 3501/890-17)
Sec. 890-17. (Amendatory provisions; text omitted).
(Source: P.A. 93-205, eff. 1-1-04; text omitted.)

(20 ILCS 3501/890-18)
Sec. 890-18. (Amendatory provisions; text omitted).
(Source: P.A. 93-205, eff. 1-1-04; text omitted.)

(20 ILCS 3501/890-19)
Sec. 890-19. (Amendatory provisions; text omitted).
(Source: P.A. 93-205, eff. 1-1-04; text omitted.)

(20 ILCS 3501/890-20)
Sec. 890-20. (Amendatory provisions; text omitted).
(Source: P.A. 93-205, eff. 1-1-04; text omitted.)

(20 ILCS 3501/890-21)
Sec. 890-21. (Amendatory provisions; text omitted).
(Source: P.A. 93-205, eff. 1-1-04; text omitted.)

(20 ILCS 3501/890-22)
Sec. 890-22. (Amendatory provisions; text omitted).
(Source: P.A. 93-205, eff. 1-1-04; text omitted.)

(20 ILCS 3501/890-23)
Sec. 890-23. (Amendatory provisions; text omitted).
(Source: P.A. 93-205, eff. 1-1-04; text omitted.)

(20 ILCS 3501/890-24)
Sec. 890-24. (Amendatory provisions; text omitted).
(Source: P.A. 93-205, eff. 1-1-04; text omitted.)

(20 ILCS 3501/890-25)
Sec. 890-25. (Amendatory provisions; text omitted).
(Source: P.A. 93-205, eff. 1-1-04; text omitted.)

(20 ILCS 3501/890-26)
Sec. 890-26. (Amendatory provisions; text omitted).
(Source: P.A. 93-205, eff. 1-1-04; text omitted.)

(20 ILCS 3501/890-27)
Sec. 890-27. (Amendatory provisions; text omitted).
(Source: P.A. 93-205, eff. 1-1-04; text omitted.)

(20 ILCS 3501/890-28)
Sec. 890-28. (Amendatory provisions; text omitted).
(Source: P.A. 93-205, eff. 1-1-04; text omitted.)

(20 ILCS 3501/890-29)
Sec. 890-29. (Amendatory provisions; text omitted).
(Source: P.A. 93-205, eff. 1-1-04; text omitted.)

(20 ILCS 3501/890-30)
Sec. 890-30. (Amendatory provisions; text omitted).
(Source: P.A. 93-205, eff. 1-1-04; text omitted.)

(20 ILCS 3501/890-31)
Sec. 890-31. (Amendatory provisions; text omitted).
(Source: P.A. 93-205, eff. 1-1-04 text omitted.)

(20 ILCS 3501/890-32)
Sec. 890-32. (Amendatory provisions; text omitted).
(Source: P.A. 93-205, eff. 1-1-04; text omitted.)

(20 ILCS 3501/890-33)
Sec. 890-33. (Amendatory provisions; text omitted).
(Source: P.A. 93-205, eff. 1-1-04; text omitted.)

(20 ILCS 3501/890-34)
Sec. 890-34. (Amendatory provisions; text omitted).
(Source: P.A. 93-205, eff. 1-1-04; text omitted.)

(20 ILCS 3501/890-35)
Sec. 890-35. Amendatory provisions; text omitted).
(Source: P.A. 93-205, eff. 1-1-04; text omitted.)

(20 ILCS 3501/890-36)
Sec. 890-36. (Amendatory provisions; text omitted).
(Source: P.A. 93-205, eff. 1-1-04; text omitted.)

(20 ILCS 3501/890-37)
Sec. 890-37. (Amendatory provisions; text omitted).
(Source: P.A. 93-205, eff. 1-1-04; text omitted.)

(20 ILCS 3501/890-38)
Sec. 890-38. (Amendatory provisions; text omitted).
(Source: P.A. 93-205, eff. 1-1-04; text omitted.)

(20 ILCS 3501/890-39)
Sec. 890-39. (Amendatory provisions; text omitted).
(Source: P.A. 93-205, eff. 1-1-04; text omitted.)

(20 ILCS 3501/890-40)
Sec. 890-40. (Amendatory provisions; text omitted).
(Source: P.A. 93-205, eff. 1-1-04; text omitted.)

(20 ILCS 3501/890-41)
Sec. 890-41. (Amendatory provisions; text omitted).
(Source: P.A. 93-205, eff. 1-1-04; text omitted.)

(20 ILCS 3501/890-42)
Sec. 890-42. (Amendatory provisions; text omitted).
(Source: P.A. 93-205, eff. 1-1-04; text omitted.)

(20 ILCS 3501/890-43)
Sec. 890-43. (Amendatory provisions; text omitted).
(Source: P.A. 93-205, eff. 1-1-04; text omitted.)

(20 ILCS 3501/890-44)
Sec. 890-44. (Amendatory provisions; text omitted).
(Source: P.A. 93-205, eff. 1-1-04; text omitted.)

(20 ILCS 3501/890-90)
Sec. 890-90. The following Acts are repealed:
The Illinois Development Finance Authority Act.
The Illinois Farm Development Act.
The Illinois Health Facilities Authority Act.
The Illinois Research Park Authority Act.
The Rural Bond Bank Act.
The Illinois Educational Facilities Authority Act.
The Illinois Community Development Finance

Corporation Act.

(Source: P.A. 93-205, eff. 1-1-04.)



Article 999 - Effective Date

(20 ILCS 3501/Art. 999 heading)

(20 ILCS 3501/999-99)
Sec. 999-99. Effective date. This Act takes effect on January 1, 2004.
(Source: P.A. 93-205, eff. 1-1-04.)






20 ILCS 3510/ - Asbestos Abatement Finance Act.

(20 ILCS 3510/0.01) (from Ch. 111 1/2, par. 8100)
Sec. 0.01. Short title. This Act may be cited as the Asbestos Abatement Finance Act.
(Source: P.A. 86-976.)

(20 ILCS 3510/1) (from Ch. 111 1/2, par. 8101)
Sec. 1. Findings and declaration of policy and purpose. The General Assembly finds and declares that:
(a) Substantial amounts of asbestos materials were used throughout buildings and other facilities, including landfills and other containment and storage facilities, owned, operated, and maintained by private institutions and public corporations during the period from 1946 to 1972 for fireproofing, soundproofing, decorative, and other purposes.
(b) Exposure to asbestos fibers and particles in the air over an extended period of time has been linked by reputable medical and scientific authorities to a significant increase in the incidence of disease, such as asbestosis, bronchogenic carcinoma, mesothelioma, and other malignancies.
(c) Based upon existing scientific evidence and the long-standing widespread and public incidence of exposure to asbestos, there is an urgent and immediate need to finance costs of asbestos abatement projects by public corporations and private institutions; and the financing of the costs of asbestos abatement projects will promote the health, safety, and welfare of the citizens of this State and offer significant economic benefits and an improved quality of life for all citizens of this State.
(d) Authorizing the Authority to borrow money in the public and private capital markets in order to provide funds to public corporations and private institutions will assist those public corporations and private institutions in carrying out asbestos abatement projects at lower overall borrowing costs and on more favorable terms than is otherwise available.
(e) The provisions of this Act are in the public interest, for the public benefit, and serve a public purpose.
(Source: P.A. 86-976.)

(20 ILCS 3510/2) (from Ch. 111 1/2, par. 8102)
Sec. 2. Definitions. The following words and terms, whether or not capitalized, have the following meanings, unless the context or use clearly requires otherwise:
"Asbestos" means asbestos as defined and used in the federal Asbestos Hazard Emergency Response Act of 1986, as now or hereafter amended, including the regulations promulgated under that Act.
"Asbestos Abatement Project" means asbestos inspection, planning and response action under and within the meaning of the federal Asbestos Hazard Emergency Response Act of 1986, as now or hereafter amended, to abate a health hazard caused directly or indirectly by the existence of asbestos in any building or other facility owned, operated, maintained or occupied in whole or in part by a public corporation or a private institution.
"Authority" means the Illinois Finance Authority.
"Board" means the Board of the Authority.
"Bond" means any bond, note or other evidence of indebtedness issued by the Authority under this Act.
"Chairman" means the Chairman of the Authority.
"Cost" as applied to an asbestos abatement project means the costs incurred or to be incurred by a public corporation or a private institution in the removal, encapsulation, enclosure, repair, or maintenance of asbestos in any building or other facility owned, operated, maintained or occupied in whole or in part by a public corporation or a private institution, including all incidental costs such as engineering, architectural, consulting and legal expenses incurred in connection with an asbestos abatement project, plans, specifications, surveys, estimates of costs and revenues, finance charges, interest before and during construction of an asbestos abatement project and, for up to 18 months after completion of construction, other expenses necessary or incident to determining the need, feasibility or practicability of an asbestos abatement project, administrative expenses, and such other costs, charges and expenses as may be necessary or incident to the construction or financing of any asbestos abatement project. As used in this Act, "cost" means not only costs of an asbestos abatement project expected to be incurred in the future, but costs already incurred and paid by a public corporation or a private institution so that a public corporation or a private institution shall be permitted to reimburse itself for those costs previously incurred and paid.
"Person" means any individual, firm, partnership, association, or corporation, separately or in any combination.
"Private institution" means any not-for-profit organization within the meaning of Section 501(c)(3) of the Internal Revenue Code of 1986, as now or hereafter amended, including any private or nonpublic pre-school, day care center, day or residential educational institution that provides elementary or secondary education for grades 12 or under, any private or nonpublic college or university, or any hospital, health care or long term care institution.
"Private institution security" means any bond, note, loan agreement, or other evidence of indebtedness which a private institution is legally authorized to issue or enter into for the purpose of financing or refinancing the costs of an asbestos abatement project.
"Public corporation" means any body corporate organized by or under the laws of this State to carry out a public governmental or proprietary function, including the State, any State agency, any school district, park district, city, village, incorporated town, county, township, drainage or any other type of district, board, commission, authority, university, public community college or any combination (including any combination under Section 10 of Article VII of the Illinois Constitution or under the Intergovernmental Cooperation Act of 1973, as now or hereafter amended), acting through their corporate authorities, and any other unit of local government within the meaning of Section 1 of Article VII of the Illinois Constitution.
"Public corporation security" means any bond, note, loan agreement, or other evidence of indebtedness which a public corporation is legally authorized to issue or enter into for the purpose of financing or refinancing the costs of an asbestos abatement project.
"Secretary" means the Secretary of the Authority.
"State" means the State of Illinois.
"Treasurer" means the Treasurer of the Authority.
(Source: P.A. 93-205, eff. 1-1-04.)

(20 ILCS 3510/3) (from Ch. 111 1/2, par. 8103)
Sec. 3. Powers. In addition to the powers set forth elsewhere in this Act and in The Illinois Finance Authority Act, as now or hereafter amended, the Authority may:
(a) Adopt an official seal.
(b) Maintain asbestos abatement suboffices at places within the State as it designates.
(c) Sue and be sued, plead and be impleaded, all in its own name, and agree to binding arbitration of any dispute to which it is a party under this Act.
(d) Adopt bylaws, rules, and regulations to carry out the provisions and purposes of this Act.
(e) Employ, either as regular employees or independent contractors, consultants, engineers, architects, accountants, attorneys, financial experts, construction experts, superintendents, managers, other professional personnel, and other persons as may be necessary or appropriate in the judgment of the Authority to achieve the purposes of this Act, and fix their compensation.
(f) Determine the locations of, develop, establish, construct, erect, acquire, own, repair, remodel, add to, extend, improve, equip, operate, regulate, and maintain facilities to the extent necessary to accomplish the purposes of this Act.
(g) Acquire, hold, lease, use, encumber, transfer, or dispose of real and personal property, including the alteration or demolition of improvements to real estate, necessary to accomplish the purposes of this Act.
(h) Enter into contracts of any kind in furtherance of or which are necessary or incidental to the purposes of this Act or actions of the Authority taken under this Act.
(i) Regulate the use and operation of asbestos abatement projects developed under the provisions of this Act, except that asbestos abatement projects undertaken by schools shall be governed by the Asbestos Abatement Act, the Asbestos Hazard Emergency Response Act and by the regulations promulgated by the Department of Public Health pursuant to those Acts.
(j) Purchase from time to time by negotiated sale, upon such terms as the Authority shall determine, public corporation securities issued by one or more public corporations for the purpose of paying costs of asbestos abatement projects or private institution securities issued by one or more private institutions for the purpose of paying costs of asbestos abatement projects.
(k) Make loans from time to time, upon such terms as the Authority shall determine, to public corporations and private institutions for the purpose of paying costs of asbestos abatement projects.
(l) Issue bonds in one or more series pursuant to one or more resolutions adopted by the Board for the purpose of purchasing or acquiring public corporation securities or private institution securities issued for the purpose of paying costs of asbestos abatement projects or for the purpose of making loans to public corporations or private institutions for the purpose of paying costs of asbestos abatement projects, providing for the payment of any interest deemed necessary on such bonds, paying for the costs of issuance of such bonds, providing for the payment of any premium on any insurance or the cost of any guarantees, letters of credit or other credit enhancement facilities, or providing for the funding of any reserves deemed necessary in connection with such bonds, and refunding or advance refunding (one or more times) any such bonds. Such bonds may bear interest at any rate or rates (whether fixed or variable, and whether current or deferred), notwithstanding any other provision of law to the contrary, which rate or rates may be established by an index or formula which may be implemented or established by persons appointed or retained therefor by the Authority, may bear such date or dates, may be payable at such time or times and at such place or places, may mature at any time or times not later than 40 years from the date of issuance, may be sold at competitive or negotiated sale at such time or times and at such price or prices, may be secured by such pledges, covenants, reserves, guarantees, letters of credit or other credit enhancement facilities, may be issued and secured by such form of trust agreement between the Authority and a bank or trust company having the powers of a trust company within or without the State, may be executed in such manner, may be subject to redemption prior to maturity, and may be subject to such other terms and conditions, as are provided by the Authority in the resolution authorizing the issuance of any such bonds.
(m) Provide for the establishment and funding of any reserves or other funds or accounts deemed necessary by the Authority in connection with any bonds issued by the Authority under this Act, any public corporation securities or private institution securities purchased or acquired by the Authority, or any loan made by the Authority to a public corporation or a private institution, and deposit into such reserves, funds or accounts the proceeds of any bonds issued by the Authority or any other funds of the Authority or any funds of a public corporation or a private institution which may be applied for such purpose. Such reserves, funds or accounts may be held by a corporate trustee, which may be any trust company or bank having the powers of a trust company located within or outside the State.
(n) Pledge any public corporation security or private institution security, including any payment thereon, and any other funds of the Authority which may be applied to such purpose, as security for any bonds issued by the Authority or to secure any letter of credit, guarantee or other credit enhancement facility.
(o) Enter into agreements or other transactions with any federal, State or local governmental agency in connection with this Act.
(p) Receive and accept from any federal agency, subject to the approval of the Governor, grants for or in aid of the construction of asbestos abatement projects or for research and development with respect to asbestos abatement projects, such grants to be held, used and applied only for the purposes for which such grants were made.
(q) Charge fees to defray the cost of letters of credit, guarantees or other credit enhancement facilities, trustees, depositaries, paying agents, bond registrars, escrow agents, tender agents and other administrative and program expenses; and otherwise charge such program fees consistent with the purposes of this Act as the Authority shall from time to time determine. Any such fees shall be payable in such amounts and at such times as the Authority shall determine, and the amount of the fees need not be uniform among the various series of bonds issued by the Authority or among the issuers of public corporation securities or private institution securities purchased or acquired or proposed to be purchased or acquired by the Authority.
(r) Prescribe application forms, notification forms, forms of contracts, loan agreements, financing agreements and security agreements, and such other forms as the Authority deems necessary or appropriate in connection with this Act.
(s) Purchase or acquire any bonds of the Authority issued under this Act for cancellation, resale, or reissuance.
(t) Subject to the provisions of any resolution, indenture, or other contract with the owners of bonds, sell, or otherwise transfer or dispose of public corporation securities or private institution securities acquired under this Act.
(u) Do any and all things necessary or convenient to carry out the purposes of, and exercise the powers expressly given and granted in, this Act, including the adoption of rules under The Illinois Administrative Procedure Act, as now or hereafter amended, as are necessary to carry out the powers and duties conferred by this Act.
(Source: P.A. 93-205, eff. 1-1-04.)

(20 ILCS 3510/4) (from Ch. 111 1/2, par. 8104)
Sec. 4. Public corporation and private institution participation. Any public corporation which is authorized to issue, sell and deliver its public corporation securities (or, if the public corporation security is in the form of a loan agreement, to execute and deliver the loan agreement) under the laws of this State may issue, sell and deliver (or, in the case of a loan agreement, execute and deliver) such securities to the Authority under this Act; provided that, notwithstanding any other provision of law to the contrary, any such public corporation may issue and sell (or, in the case of a loan agreement, execute and deliver) any such public corporation security by negotiated sale to the Authority, at any interest rate (whether fixed or variable, and whether current or deferred), which rate or rates may be established by an index or formula which may be implemented by persons appointed or retained therefor by the Authority, and at such price or prices to which the public corporation and the Authority may agree. Any public corporation selling its public corporation security to (or, in the case of a loan agreement, entering into a loan agreement with) the Authority under this Act may pay any amount charged by the Authority under this Act. Any private institution which is so authorized may issue, sell and deliver its private institution securities (or, if such private institution security shall be in the form of a loan agreement, to execute and deliver such loan agreement) to the Authority under this Act. The Authority shall have discretion to purchase such public corporation securities and private institution securities (or, in the case of a public corporation security or a private institution security in the form of a loan agreement, execute and deliver and make the loan contemplated by such loan agreement) as the Authority shall deem to be in the best interests of furthering and accomplishing the purposes stated in this Act.
(Source: P.A. 86-976.)

(20 ILCS 3510/5) (from Ch. 111 1/2, par. 8105)
Sec. 5. Bonds as limited obligations. Bonds issued by the Authority under this Act shall be limited obligations of the Authority payable solely from such revenues, securities, funds, and other assets as the resolution of the Authority authorizing issuance of the bonds shall provide. Bonds issued by the Authority under this Act shall not constitute a general obligation or debt of the Authority, the State or any political subdivision of the State.
(Source: P.A. 86-976.)

(20 ILCS 3510/6) (from Ch. 111 1/2, par. 8106)
Sec. 6. Pledges by Authority. Any pledge of revenues, securities, funds, or other assets made by the Authority to secure payment of bonds issued under this Act shall be valid and binding and immediately effective from the time the pledge is made. Revenues, securities, funds, or other assets so pledged shall be held in the custody of either the Treasurer or a trustee or a depository (or any agent thereof) appointed by the Authority. Revenue, securities, funds, or other assets so pledged and thereafter received by the Authority or its designated depository shall immediately be subject to the lien of the pledge without any physical delivery thereof or other further act. The lien of any pledge shall be valid and binding as against, and superior to any claims of, all parties having claims of any kind in tort, contract, or otherwise against the Authority or any other person, irrespective of whether the parties have notice thereof. Neither the resolution nor any other instrument by which a pledge is created, nor any notice thereof or memorandum with respect thereto, need be filed or recorded except in the records of the Authority.
(Source: P.A. 86-976.)

(20 ILCS 3510/7) (from Ch. 111 1/2, par. 8107)
Sec. 7. Enforcement of rights of bondholders and bond trustees. Any owner of a bond of the Authority issued under this Act, or any trustee under any trust agreement securing bonds of the Authority issued under this Act, except to the extent the rights given by this Section may be restricted by the provisions of the bonds, the trust agreement or the resolution of the Authority authorizing the issuance of the bonds, may by suit, action, mandamus, or other proceedings, protect and enforce any rights under the laws of this State or granted under this Act, or the applicable bonds, trust agreement or resolution of the Authority authorizing the issuance of such bonds, and may enforce and compel the performance of all duties required under the laws of the State or granted under this Act, or the applicable bonds, trust agreement or resolution of the Authority authorizing the issuance of such bonds to be performed by the Authority or any officer thereof.
(Source: P.A. 86-976.)

(20 ILCS 3510/8) (from Ch. 111 1/2, par. 8108)
Sec. 8. Tax exemption. Bonds issued by the Authority under this Act, their transfer, the interest payable on them, and any income derived from them shall be exempt from taxation under the Illinois Income Tax Act, as now or hereafter amended, or from taxation by any political subdivision, municipal corporation or public agency of any kind of or within the State. For purposes of Section 250 of the Illinois Income Tax Act, the exemption of the income from bonds issued by the Authority shall terminate after all of the bonds have been paid. The amount of such income that shall be added and then subtracted on the Illinois income tax return of a taxpayer, pursuant to Section 203 of the Illinois Income Tax Act, from federal adjusted gross income or federal taxable income in computing Illinois base income shall be the interest net of any bond premium amortization.
(Source: P.A. 89-460, eff. 5-24-96.)

(20 ILCS 3510/9) (from Ch. 111 1/2, par. 8109)
Sec. 9. Members or employees of Authority; conflicting relations or interests.
(a) No member of the Board, officer, agent or employee of the Authority shall, in his or her own name or in the name of a nominee, be an officer, director or hold an ownership interest of more than 7.5% in any person, association, trust, corporation, partnership or other entity which is, in its own name or in the name of a nominee, a party to a contract or agreement under this Act upon which the member, officer, agent or employee may be called upon to act or vote.
(b) With respect to any direct or any indirect interest, other than an interest prohibited in subsection (a) of this Section, in a contract or agreement under this Act upon which the member, officer, agent or employee may be called upon to act or vote, a member of the Board, officer, agent or employee of the Authority shall disclose the same to the Secretary before the taking of final action by the Authority concerning such contract or agreement and shall so disclose the nature and extent of such interest and his or her acquisition thereof, which disclosures shall be publicly acknowledged by the Authority and entered upon the minutes of the Authority. If a member of the Board, officer, agent or employee of the Authority holds such an interest, then he or she shall refrain from any further official involvement in regard to such contract or agreement, from voting on any matter pertaining to such contract or agreement, and from communicating with other members of the Board and the other officers, agents and employees of the Authority concerning that contract or agreement. Notwithstanding any other provision of law, any contract or agreement entered into in conformity with this subsection (b) shall not be void or invalid by reason of the interest described in this subsection (b), nor shall any person so disclosing the interest and refraining from further official involvement as provided in this subsection (b) be guilty of an offense, be removed from office, or be subject to any other penalty on account of such interest.
(c) Any contract or agreement made in violation of subsection (a) or (b) of this Section shall be null and void.
(Source: P.A. 86-976.)

(20 ILCS 3510/10) (from Ch. 111 1/2, par. 8110)
Sec. 10. Authority records and reports. The accounts and books of the Authority in connection with this Act shall be set up on and maintained in a manner approved by the Auditor General, and the Authority shall file with the Auditor General a certified annual report of its acts and doings under this Act within 120 days after the close of its fiscal year. The Authority shall also file with the Governor, the Secretary of the Senate, the Clerk of the House of Representatives, and the Commission on Government Forecasting and Accountability, by March 1 of each year, commencing March 1, 1990, a written report covering its activities under this Act for the previous fiscal year. After such filing, such report shall be a public record and open for inspection at the offices of the Authority during normal business hours.
(Source: P.A. 93-1067, eff. 1-15-05.)



20 ILCS 3515/ - Illinois Environmental Facilities Financing Act.

(20 ILCS 3515/1) (from Ch. 127, par. 721)
Sec. 1. Short title. This Act may be referred to and cited as the "Illinois Environmental Facilities Financing Act".
(Source: P.A. 81-1063.)

(20 ILCS 3515/2) (from Ch. 127, par. 722)
Sec. 2. Declaration of necessity and purpose - Liberal construction.
(a) The General Assembly finds:
(i) that environmental damage seriously endangers the

public health and welfare;

(ii) that such environmental damage results from air,

water, and other resource pollution and from public water supply, solid waste disposal, noise, surface mining and other environmental problems;

(iii) that to reduce, control and prevent such

pollution and problems, quality and land reclamation standards have been established necessitating the employment of anti-pollution and reclamation devices, equipment and facilities and stringent time schedules have been and will be imposed for compliance with such standards;

(iv) that it is desirable to provide additional and

alternative methods of financing the costs of the acquisition and installation of the devices, equipment and facilities required to comply with the quality and land reclamation standards;

(v) that the alternative method of financing provided

in this Act is therefore in the public interest and serves a public purpose in protecting and promoting the health and welfare of the citizens of this state by reducing, controlling and preventing environmental damage;

(vi) that it is desirable to promote the use of

Illinois coal in a manner that is consistent with air quality and land reclamation standards;

(vii) that it is desirable to promote the use of

alternative methods for managing hazardous wastes and to provide additional and alternative methods of financing the costs of establishing the recycling, incineration, physical, chemical and biological treatment, and other facilities necessary to meet the requirements of the Environmental Protection Act; and

(viii) that the environmental damage and pollution

that occurs within this State often results from sources in other states, and that providing financing alternatives for environmental facilities that are located outside the State that are owned, operated, leased, managed by, or otherwise affiliated with, institutions located within the State can reduce, control, or prevent environmental damage and pollution within this State.

(b) It is the purpose of this Act, as more specifically described in later sections, to authorize the State authority to acquire, construct, reconstruct, repair, alter, improve, extend, own, finance, lease, sell and otherwise dispose of pollution control and surface mined land reclamation facilities to the end that the State authority may be able to promote the health and welfare of the people of this State and to vest such State authority with all powers to enable such State authority to accomplish such purpose; it is not intended by this Act that the State authority shall itself be authorized to operate any such pollution control, hazardous waste treatment or surface mined land reclamation facilities; nor shall any such facilities be geographically located outside the State of Illinois, except as otherwise provided in this Act. It is the intent of the General Assembly that access to the benefits of the financing herein provided for shall be equally available to all persons.
(c) It is the intent of the General Assembly that the State authority shall give special consideration to small businesses as defined in paragraph (i) of Section 3 of this Act in authorizing the issuance of bonds for the financing of pollution control or hazardous waste treatment facilities in order to assist small businesses in surviving the economic burdens imposed by the required financing of such facilities.
(d) Notwithstanding paragraph (b) of this Section, it is the intent of the General Assembly that with respect to applications involving environmental facilities for new coal-fired electric steam generating plants and new coal-fired industrial boilers as defined in paragraph (j) of Section 3 of this Act, the State authority shall only finance such facilities where Illinois coal will be used as the primary source of fuel. The Authority shall impose appropriate financial penalties on any person who receives financing from the State Authority for environmental facilities based on a commitment to use Illinois coal as the primary source of fuel at a new coal-fired electric utility steam generating plant or new coal-fired industrial boiler and later uses a non-Illinois coal as the primary source of fuel.
(e) It is the intent of the General Assembly that the Authority give special consideration to projects which involve a reduction in volume of hazardous waste products generated, or the recycling, re-use, reclamation, or treatment of hazardous waste.
(f) This Act shall be liberally construed to accomplish the intentions expressed herein.
(Source: P.A. 98-90, eff. 7-15-13.)

(20 ILCS 3515/3) (from Ch. 127, par. 723)
Sec. 3. Definitions. In this Act, unless the context otherwise clearly requires, the terms used herein shall have the meanings ascribed to them as follows:
(a) "Bonds" means any bonds, notes, debentures, temporary, interim or permanent certificates of indebtedness or other obligations evidencing indebtedness.
(b) "Directing body" means the members of the State authority.
(c) "Environmental facility" or "facilities" means any land, interest in land, building, structure, facility, system, fixture, improvement, appurtenance, machinery, equipment or any combination thereof, and all real and personal property deemed necessary therewith, having to do with or the primary purpose of which is, reducing, controlling or preventing pollution, or reclaiming surface mined land. Environmental facilities may be located anywhere in this State and may include those facilities or processes used to (i) remove potential pollutants from coal prior to combustion, (ii) reduce the volume or composition of hazardous waste by changing or replacing manufacturing equipment or processes, (iii) recycle hazardous waste, or (iv) recover resources from hazardous waste. Environmental facilities may also include (i) solar collectors, solar storage mechanisms and solar energy systems, as defined in Section 10-5 of the Property Tax Code; (ii) facilities designed to collect, store, transfer, or distribute, for residential, commercial or industrial use, heat energy which is a by-product of industrial or energy generation processes and which would otherwise be wasted; (iii) facilities designed to remove pollutants from emissions that result from the combustion of coal; and (iv) facilities for the combustion of coal in a fluidized bed boiler. Environmental facilities may be located outside of the State, provided that the environmental facility must either (i) be owned, operated, leased, or managed by an entity located within the State or an entity affiliated with an entity located within the State or (ii) substantially reduce, control, and prevent the environmental damage and pollution within the State. Environmental facilities include landfill gas recovery facilities, as defined in the Illinois Environmental Protection Act.
Environmental facilities do not include any land, interest in land, buildings, structure, facility, system, fixture, improvement, appurtenance, machinery, equipment or any combination thereof, and all real and personal property deemed necessary therewith, having to do with a hazardous waste disposal site, except where such land, interest in land, buildings, structure, facility, system, fixture, improvement, appurtenance, machinery, equipment, real or personal property are used for the management or recovery of gas generated by a hazardous waste disposal site or are used for recycling, reclamation, tank storage or treatment in tanks which occurs on the same site as a hazardous waste disposal site.
(d) "Finance" or "financing" means the issuing of revenue bonds pursuant to Section 9 of this Act by the State authority for the purpose of using the proceeds to pay project costs for an environmental or hazardous waste treatment facility including one in or to which title at all times remains in a person other than the State authority, in which case the bonds of the Authority are secured by a pledge of one or more notes, debentures, bonds or other obligations, secured or unsecured, of any person.
(e) "Person" means any individual, partnership, copartnership, firm, company, corporation (including public utilities), association, joint stock company, trust, estate, political subdivision, state agency, or any other legal entity, or their legal representative, agent or assigns.
(f) "Pollution" means any form of environmental pollution including, but not limited to, water pollution, air pollution, land pollution, solid waste pollution, thermal pollution, radiation contamination, or noise pollution as determined by the various standards prescribed by this state or the federal government and including but not limited to, anything which is considered as pollution or environmental damage in the Environmental Protection Act, approved June 29, 1970, as now or hereafter amended.
(g) "Project costs" as applied to environmental or hazardous waste treatment facilities financed under this Act means and includes the sum total of all reasonable or necessary costs incidental to the acquisition, construction, reconstruction, repair, alteration, improvement and extension of such environmental or hazardous waste treatment facilities including without limitation the cost of studies and surveys; plans, specifications, architectural and engineering services; legal, organization, marketing or other special services; financing, acquisition, demolition, construction, equipment and site development of new and rehabilitated buildings; rehabilitation, reconstruction, repair or remodeling of existing buildings and all other necessary and incidental expenses including an initial bond and interest reserve together with interest on bonds issued to finance such environmental or hazardous waste treatment facilities to a date 6 months subsequent to the estimated date of completion.
(h) "State authority" or "authority" means the Illinois Finance Authority created by the Illinois Finance Authority Act.
(i) "Small business" or "small businesses" means those commercial and manufacturing entities which at the time of their application to the authority meet those criteria, as interpreted and applied by the State authority, for definition as a "small business" established for the Small Business Administration and set forth as Section 121.3-10 of Part 121 of Title 13 of the Code of Federal Regulations as such Section is in effect on the effective date of this amendatory Act of 1975.
(j) "New coal-fired electric utility steam generating plants" and "new coal-fired industrial boilers" means those plants and boilers on which construction begins after the effective date of this amendatory Act of 1981.
(k) "Hazardous waste treatment facility" means any land, interest in land, building, structure, facility, system, fixture, improvement, appurtenance, machinery, equipment, or any combination thereof, and all real and personal property deemed necessary therewith, the primary purpose of which is to recycle, incinerate, or physically, chemically, biologically or otherwise treat hazardous wastes, or to reduce the production of hazardous wastes by changing or replacing manufacturing equipment or processes, and which meets the requirements of the Environmental Protection Act and all regulations adopted thereunder.
(l) The term "significant presence" means the existence within the State of the national or regional headquarters of an entity or group or such other facility of an entity or group of entities where a significant amount of the business functions are performed for such entity or group of entities.
(Source: P.A. 98-90, eff. 7-15-13.)

(20 ILCS 3515/4) (from Ch. 127, par. 724)
Sec. 4. Transfer of functions from the Illinois Development Finance Authority to the Illinois Finance Authority. The Illinois Finance Authority created by the Illinois Finance Authority Act shall succeed to, assume and exercise all rights, powers, duties and responsibilities formerly exercised by the Illinois Development Finance Authority prior to the abolition of that Authority by this amendatory Act of the 93rd General Assembly. All books, records, papers, documents and pending business in any way pertaining to the former Illinois Development Finance Authority are transferred to the Illinois Finance Authority, but any rights or obligations of any person under any contract made by, or under any rules, regulations, uniform standards, criteria and guidelines established or approved by such former Illinois Environmental Facilities Financing Authority shall be unaffected thereby. All bonds, notes or other evidences of indebtedness outstanding on the effective date of this amendatory Act of the 93rd General Assembly shall be unaffected by the transfer of functions to the Illinois Finance Authority. No rule, regulation, standard, criteria or guideline promulgated, established or approved by the former Illinois Development Finance Authority pursuant to an exercise of any right, power, duty or responsibility assumed by and transferred to the Illinois Finance Authority shall be affected by this amendatory Act of the 93rd General Assembly, and all such rules, regulations, standards, criteria and guidelines shall become those of the Illinois Finance Authority until such time as they are amended or repealed by the Authority. Any action, including without limitation, approvals of applications for bonds and resolutions constituting official action under the Internal Revenue Code, by the Illinois Environmental Facilities Financing Authority prior to the September 23, 1983 effective date of Public Act 83-669 shall remain effective to the same extent as if such action had been taken by the Authority and shall be deemed to be action taken by the Authority. The State authority is constituted a public instrumentality and the exercise by the State authority of the powers conferred by this Act shall be deemed and held to be the performance of an essential public function. The Illinois Finance Authority Act shall not apply to the provision of financing for environmental facilities by the Authority, unless such financing is provided pursuant to such Act.
(Source: P.A. 93-205, eff. 1-1-04.)

(20 ILCS 3515/7) (from Ch. 127, par. 727)
Sec. 7. Powers. In addition to the powers otherwise authorized by law, for the purposes of this Act, the State authority shall have the following powers together with all powers incidental thereto or necessary for the performance thereof:
(1) to have perpetual succession as a body politic

and corporate;

(2) to adopt bylaws for the regulation of its affairs

and the conduct of its business;

(3) to sue and be sued and to prosecute and defend

actions in the courts;

(4) to have and to use a corporate seal and to alter

the same at pleasure;

(5) to maintain an office at such place or places as

it may designate;

(6) to determine the location, pursuant to the

Environmental Protection Act, and the manner of construction of any environmental or hazardous waste treatment facility to be financed under this Act and to acquire, construct, reconstruct, repair, alter, improve, extend, own, finance, lease, sell and otherwise dispose of the facility, to enter into contracts for any and all of such purposes, to designate a person as its agent to determine the location and manner of construction of an environmental or hazardous waste treatment facility undertaken by such person under the provisions of this Act and as agent of the authority to acquire, construct, reconstruct, repair, alter, improve, extend, own, lease, sell and otherwise dispose of the facility, and to enter into contracts for any and all of such purposes;

(7) to finance and to lease or sell to a person any

or all of the environmental or hazardous waste treatment facilities upon such terms and conditions as the directing body considers proper, and to charge and collect rent or other payments therefor and to terminate any such lease or sales agreement or financing agreement upon the failure of the lessee, purchaser or debtor to comply with any of the obligations thereof; and to include in any such lease or other agreement, if desired, provisions that the lessee, purchaser or debtor thereunder shall have options to renew the term of the lease, sales or other agreement for such period or periods and at such rent or other consideration as shall be determined by the directing body or to purchase any or all of the environmental or hazardous waste treatment facilities for a nominal amount or otherwise or that at or prior to the payment of all of the indebtedness incurred by the authority for the financing of such environmental or hazardous waste treatment facilities the authority may convey any or all of the environmental or hazardous waste treatment facilities to the lessee or purchaser thereof with or without consideration;

(8) to issue bonds for any of its corporate purposes,

including a bond issuance for the purpose of financing a group of projects involving environmental facilities, and to refund those bonds, all as provided for in this Act and subject to Section 13 of this Act;

(9) generally to fix and revise from time to time and

charge and collect rates, rents, fees and charges for the use of and services furnished or to be furnished by any environmental or hazardous waste treatment facility or any portion thereof and to contract with any person, firm or corporation or other body public or private in respect thereof;

(10) to employ consulting engineers, architects,

attorneys, accountants, construction and financial experts, superintendents, managers and such other employees and agents as may be necessary in its judgment and to fix their compensation;

(11) to receive and accept from any public agency

loans or grants for or in aid of the construction of any environmental facility and any portion thereof, or for equipping the facility, and to receive and accept grants, gifts or other contributions from any source;

(12) to refund outstanding obligations incurred by

any person to finance the cost of an environmental or hazardous waste treatment facility including obligations incurred for environmental or hazardous waste treatment facilities undertaken and completed prior to or after the enactment of this Act when the authority finds that such financing is in the public interest;

(13) to prohibit the financing of environmental

facilities for new coal-fired electric steam generating plants and new coal-fired industrial boilers which do not use Illinois coal as the primary source of fuel;

(14) to set and impose appropriate financial

penalties on any person who receives financing from the State authority based on a commitment to use Illinois coal as the primary source of fuel at a new coal-fired electric utility steam generating plant or new coal-fired industrial boiler and later uses non-Illinois coal as the primary source of fuel;

(15) to fix, determine, charge and collect any

premiums, fees, charges, costs and expenses, including, without limitation, any application fees, program fees, commitment fees, financing charges or publication fees in connection with its activities under this Act; all expenses of the State authority incurred in carrying out this Act are payable solely from funds provided under the authority of this Act and no liability shall be incurred by any authority beyond the extent to which moneys are provided under this Act. All fees and moneys accumulated by the Authority as provided in this Act or the Illinois Finance Authority Act shall be held outside of the State treasury and in the custody of the Treasurer of the Authority; and

(16) to do all things necessary and convenient to

carry out the purposes of this Act.

The State authority may not operate any environmental or hazardous waste treatment facility as a business except for the purpose of protecting or maintaining such facility as security for bonds of the State authority. No environmental or hazardous waste treatment facilities completed prior to January 1, 1970 may be financed by the State authority under this Act, but additions and improvements to such environmental or hazardous waste treatment facilities which are commenced subsequent to January 1, 1970 may be financed by the State authority. Any lease, sales agreement or other financing agreement in connection with an environmental or hazardous waste treatment facility entered into pursuant to this Act must be for a term not shorter than the longest maturity of any bonds issued to finance such environmental or hazardous waste treatment facility or a portion thereof and must provide for rentals or other payments adequate to pay the principal of and interest and premiums, if any, on such bonds as the same fall due and to create and maintain such reserves and accounts for depreciation, if any, as the directing body determines to be necessary.
The Authority shall give priority to providing financing for the establishment of hazardous waste treatment facilities necessary to achieve the goals of Section 22.6 of the Environmental Protection Act.
The Authority shall give special consideration to small businesses in authorizing the issuance of bonds for the financing of environmental facilities pursuant to subsection (c) of Section 2.
The Authority shall make a financial report on all projects financed under this Section to the General Assembly, to the Governor, and to the Commission on Government Forecasting and Accountability by April 1 of each year. Such report shall be a public record and open for inspection at the offices of the Authority during normal business hours. The report shall include: (a) all applications for loans and other financial assistance presented to the members of the Authority during such fiscal year, (b) all projects and owners thereof which have received any form of financial assistance from the Authority during such year, (c) the nature and amount of all such assistance, and (d) projected activities of the Authority for the next fiscal year, including projection of the total amount of loans and other financial assistance anticipated and the amount of revenue bonds or other evidences of indebtedness that will be necessary to provide the projected level of assistance during the next fiscal year.
The requirement for reporting to the General Assembly shall be satisfied by filing copies of the report with the Speaker, the Minority Leader and the Clerk of the House of Representatives and the President, the Minority Leader and the Secretary of the Senate and the Legislative Research Unit, as required by Section 3.1 of "An Act to revise the law in relation to the General Assembly", approved February 25, 1874, as amended, and filing such additional copies with the State Government Report Distribution Center for the General Assembly as is required under paragraph (t) of Section 7 of the State Library Act.
(Source: P.A. 93-205, eff. 1-1-04; 93-1067, eff. 1-15-05.)

(20 ILCS 3515/7.5)
Sec. 7.5. Required findings for environmental facilities located outside the State. The State authority may approve an application to finance or refinance environmental facilities located outside of the State only after it has made either of the following findings with respect to such financing or refinancing, all of which shall be deemed conclusive:
(1) that all of the following conditions exist:
(A) the entity financing or refinancing an

environmental facility located outside the State, or an affiliate thereof, is also engaged in the financing or refinancing of an environmental facility located within the State or, alternately, the entity seeking the financing or refinancing, or an affiliate thereof, maintains a significant presence within the State;

(B) financing or refinancing the out-of-state

environmental facility would promote the interests of the State for the benefit of the health, welfare, safety, trade, commerce, industry, and economy of the people of the State by reducing, controlling, or preventing environmental damage and pollution within the State or lowering the cost of environmental facilities within the State by reducing the cost of financing, refinancing, or operating environmental facilities; and

(C) after giving effect to the financing or

refinancing of the out-of-state environmental facility, the State authority shall have the ability to issue at least an additional $250,000,000 in bonds under Section 9 of this Act; or

(2) that financing or refinancing the out-of-state

environmental facility will substantially reduce, control, or prevent environmental damage within the State.

The State authority shall not provide financing or refinancing for any project, or portion thereof, located outside the boundaries of the United States of America.
Notwithstanding any other provision of this Act, the Authority shall not provide financing or refinancing that uses State volume cap under Section 146 of the Internal Revenue Code of 1986, as amended, except as permitted under said Section 146, or constitutes an indebtedness or obligation, general or moral, or a pledge of the full faith or loan of credit of the State for any project, or portion thereof, that is located outside of the State.
(Source: P.A. 98-90, eff. 7-15-13.)

(20 ILCS 3515/8) (from Ch. 127, par. 728)
Sec. 8. Acquisition of property. The State authority is authorized and empowered directly or by or through any person, as its agent, to acquire by purchase, lease, gift, legacy or otherwise such land, structures, rights of way, franchises, easements, other interests in lands including lands lying under water and riparian rights and any other property whether real, personal or mixed, which are located within or without the State as it may deem necessary or convenient for the construction or acquisition of an environmental facility, but upon such terms as may be considered by the authority to be reasonable, and to take title thereto in the name of the authority or in the name of such person as its agent.
(Source: P.A. 83-388.)

(20 ILCS 3515/9) (from Ch. 127, par. 729)
Sec. 9. Bonds. The bonds may be issued as serial bonds or as term bonds or a combination of both types. All bonds issued by the State authority shall be payable solely out of the revenues and receipts derived from the leasing, financing or sale by the authority of the environmental facilities financed with the proceeds thereof as may be designated in the proceedings of the directing body under which the bonds shall be authorized to be issued. Such bonds may be executed and delivered by the authority at any time and from time to time, may be in such amounts, may be in such form and denominations and of such terms and maturities, may be in fully registered form or in bearer form registrable either as to principal or interest or both, may bear such conversion privileges and be payable in such installments and at such time or times not exceeding 40 years from the date thereof, may be payable at such place or places whether within or without the State of Illinois, may bear interest at such rate or rates per annum without regard to any interest rate limitation appearing in any other law, may be payable at such time or times and at such place or places and evidenced in such manner, may be executed by the manual or facsimile signatures of such officers of the authority, and may contain such provisions not inconsistent with this Act, all as shall be provided in the proceedings of the directing body of the authority. If deemed advisable by the directing body there may be retained in the proceedings under which any bonds of the authority are authorized to be issued an option to redeem all or any part thereof as may be specified in such proceedings, at such price or prices and after such notice or notices and on such terms and conditions as may be set forth in such proceedings, but nothing herein contained shall be construed to confer on the authority the right or option to redeem any bonds except as may be provided in the proceedings under which they shall be issued. Any bonds of the authority may be sold at public or private sale for such price and in such manner and from time to time as may be determined by the directing body of the authority, and the authority may pay all expenses, premiums and commissions which its directing body may deem necessary or advantageous in connection with the issuance thereof. Issuance by the State authority of one or more series of bonds for one or more purposes shall not preclude it from issuing other bonds in connection with the same environmental facility or any other environmental facility or for any other purpose under this Act, but the proceedings whereunder any subsequent bonds may be issued shall recognize and protect any prior pledge made for any prior issue of bonds. Any bonds of the State authority at any time outstanding may at any time and from time to time be refunded by the authority by the issuance of its refunding bonds in such amount as the directing body may deem necessary but not exceeding an amount sufficient to refund the principal of the bonds so to be refunded, together with any unpaid interest thereon and any premiums, commissions, service fees and other expenses necessary to be paid in connection therewith. Any such refunding may be effected whether the bonds to be refunded shall have then matured or shall thereafter mature, either by sale of the refunding bonds and the application of the proceeds thereof for the payment of the bonds to be refunded thereby, or by the exchange of the refunding bonds for the bonds to be refunded thereby with the consent of the holders of the bonds so to be refunded, and regardless of whether or not the bonds to be refunded were issued in connection with the same environmental facility or separate environmental facilities or for any other purpose under this Act, and regardless of whether or not the bonds proposed to be refunded shall be payable on the same date or different dates or shall be due serially or otherwise. All such bonds and the interest coupons applicable thereto, if any, are hereby made and shall be construed to be negotiable instruments.
The aggregate principal amount of bonds which may be issued and outstanding under this Act by the State authority is $2,500,000,000. In order to carry out the purposes expressed in paragraph (c) of Section 2 hereof, $75,000,000 of such amount shall be allocated by the State authority for the issuance of bonds to finance environmental facilities for small businesses. The State authority shall keep a record of all bonds issued by it under this Act.
(Source: P.A. 89-460, eff. 5-24-96; 90-470, eff. 8-17-97.)

(20 ILCS 3515/10) (from Ch. 127, par. 730)
Sec. 10. Security for bonds. The principal of, and interest and premiums, if any, on any bonds issued by the State authority shall be secured by a pledge of the revenues and receipts out of which the same shall be made payable and may also be payable out of proceeds from the sale of the environmental facility acquired with proceeds of such bonds. The resolution under which the bonds are authorized to be issued, and any indenture executed as security for the bonds, may contain any agreements and provisions respecting the maintenance of the properties covered thereby, the fixing and collection of rents for any portions thereof leased by the State authority to others, the creation and maintenance of special funds from such revenues and the rights and remedies available in the event of default, including the designation of a trustee, all as the directing body shall deem advisable and not in conflict with the provisions hereof. Each pledge and agreement made for the benefit or security of any of the bonds of the authority shall continue effective until the principal of, and interest and premiums, if any, on the bonds for the benefit of which the same were made shall have been fully paid or provision for such payment duly made. In the event of default in such payment or in any agreements of the authority made as a part of the contract under which the bonds were issued, whether contained in the proceedings authorizing the bonds or in any indenture executed as security therefor, the payment or agreement may be enforced by mandamus, injunction, civil action or proceeding or the appointment of a receiver or any one or more of these remedies.
(Source: P.A. 83-345.)

(20 ILCS 3515/11) (from Ch. 127, par. 731)
Sec. 11. Payment of bonds-Nonliability of State.
Bonds issued under the provisions of this Act shall not be deemed to constitute a debt or liability of the State or of any political subdivision, but shall be payable solely from the funds herein provided therefor. The issuance of bonds under the provisions of this Act shall not, directly or indirectly or contingently, obligate the State or any political subdivision thereof to levy any form of taxation therefor or to make any appropriation for their payment. Nothing in this Act shall be construed to authorize the authority to create a debt of the State within the meaning of the Constitution or Statutes of Illinois and all bonds issued by the authority pursuant to the provisions of this Act are payable and shall state that they are payable solely from the funds pledged for their payment in accordance with the resolution authorizing their issuance or in any indenture executed as security therefor. The State shall not in any event be liable for the payment of the principal of or interest or premiums, if any, on any bonds of the authority or for the performance of any pledge, obligation or agreement of any kind whatsoever which may be undertaken by such authority concerned. No breach of any such pledge, obligation or agreement may impose any pecuniary liability upon the State or any charge upon its general credit or against its taxing power.
(Source: P.A. 77-2159.)

(20 ILCS 3515/12) (from Ch. 127, par. 732)
Sec. 12. Taxation; securities law. The State authority is hereby declared to be performing a public function in behalf of the State and to be a public instrumentality of the State. Also, for purposes of the Illinois Securities Law of 1953, compiled as Sections 137.1 through 137.17 of Chapter 121 1/2 Ill. Rev. Stats. 1969, and any amendment thereto and substitution therefor, bonds issued by any such authority shall be deemed to be securities issued by a public instrumentality or a political subdivision of the State of Illinois. To the extent permitted by the Constitution the property acquired by the State authority pursuant to this Act is exempt from taxation except that during any period that such property is leased or sold or is subject to an agreement to be leased or sold by such authority, taxes shall be payable to the same extent as if it were owned by such lessee or purchaser, or prospective lessee or purchaser, and such taxes shall be paid by such person.
(Source: P.A. 77-2159.)

(20 ILCS 3515/13) (from Ch. 127, par. 733)
Sec. 13. (Repealed).
(Source: Repealed by P.A. 88-519.)

(20 ILCS 3515/14) (from Ch. 127, par. 734)
Sec. 14. Conveyance of title. At or prior to the time the principal of and interest on bonds issued by the State authority to finance a particular environmental facility have been fully paid, the authority may execute such deeds and conveyances as are necessary and required to convey its right, title and interest in such environmental facilities to any person, if the State authority has determined that adequate provision has been made for the payment of principal, interest and premium, if any, or any outstanding bonds as they become due.
(Source: P.A. 81-1063.)

(20 ILCS 3515/15) (from Ch. 127, par. 735)
Sec. 15. Powers not restricted-law complete in itself.
Neither this Act nor anything herein contained shall be construed as a restriction or limitation upon any powers which the State authority might otherwise have under any laws of this State, but shall be construed as cumulative of any such powers. No proceedings, referendum, notice or approval shall be required for the creation of the State authority or the issuance of any bonds or any instrument as security therefor, except as herein provided, any other law to the contrary notwithstanding; provided, that nothing herein shall be construed to deprive the State and its governmental subdivisions of their respective police powers over properties of the State authority, or to impair any power thereover of any official or agency of the State and its governmental subdivisions which may be otherwise provided by law.
(Source: P.A. 77-2159.)

(20 ILCS 3515/16) (from Ch. 127, par. 736)
Sec. 16. Investment of funds. The State authority may invest any funds in bonds, notes, certificates of indebtedness, treasury bills or other securities constituting direct obligations of or obligations guaranteed by the United States of America; in certificates of deposit or time deposits constituting direct obligations of any bank or savings and loan association authorized to do business in this State, provided, however, that investments may be made only in those certificates of deposit or time deposits in banks or savings and loan associations which are insured by the Federal Deposit Insurance Corporation or the Federal Savings and Loan Insurance Corporation, if then in existence; or in short term discount obligations of the Federal National Mortgage Association. Any such securities may be purchased at the offering or market price thereof at the time of such purchase.
No bank or savings and loan association shall receive public funds as permitted by this Section, unless it has complied with the requirements established pursuant to Section 6 of "An Act relating to certain investments of public funds by public agencies", approved July 23, 1943, as now or hereafter amended.
(Source: P.A. 83-541.)

(20 ILCS 3515/17) (from Ch. 127, par. 737)
Sec. 17. Bonds eligible for investment.
The State and all counties, cities, villages, incorporated towns, and other municipal corporations, political subdivisions and public bodies, and public officers of any thereof, all banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies, insurance companies and associations, and all executors, administrators, guardians, trustees and other fiduciaries may legally invest any sinking funds, monies or other funds belonging to them or within their control in any bonds issued pursuant to this Act.
No lessee from the State authority may purchase bonds of the State authority.
(Source: P.A. 77-2159.)

(20 ILCS 3515/18) (from Ch. 127, par. 738)
Sec. 18. Exemption from construction and bidding requirements for public buildings. An environmental facility is not subject to any requirements relating to public buildings, structures, grounds, works, or improvements imposed by the laws of this State or any other similar requirements which may be lawfully waived by this section and any requirement of competitive bidding or other restriction imposed on the procedure for award of contracts for such purpose or the lease, sale, or other disposition of property of the State authority is not applicable to any action taken under authority of this Act.
(Source: P.A. 81-1063.)

(20 ILCS 3515/19) (from Ch. 127, par. 739)
Sec. 19. Powers additional to those granted by other laws - Severability. The powers conferred by this Act shall be in addition and supplementary to, and the limitations by this Act shall not affect the powers conferred by any other law. Environmental facilities may be acquired, constructed, reconstructed, repaired, altered, improved, and extended and bonds may be issued under this Act for said purposes notwithstanding that any other law may provide for the acquisition, construction, reconstruction, repair, altering, improvement and extensions of like environmental facilities, or the issuance of bonds for like purposes, and without regard to the requirements, restrictions, limitations or other provisions contained in any other law. If any one or more sections or provisions of this Act, or the application thereof to any person or circumstance, shall ever be held by any court of competent jurisdiction to be invalid, the remaining provisions of this Act and the application thereof to persons or circumstances other than those to which it is held to be invalid, shall not be affected thereby, it being the intention of this General Assembly to enact the remaining provisions of this Act notwithstanding such invalidity.
(Source: P.A. 81-1063.)



20 ILCS 3610/ - Emergency Farm Credit Allocation Act.

(20 ILCS 3610/1) (from Ch. 5, par. 1251)
Sec. 1. This Act shall be known and may be cited as the Emergency Farm Credit Allocation Act.
(Source: P.A. 84-1.)

(20 ILCS 3610/2) (from Ch. 5, par. 1252)
Sec. 2. The General Assembly has found and determined and does hereby declare that: (a) a strong farm economy is essential to the overall fiscal health of the State of Illinois; (b) farmers in Illinois are currently facing an economic crisis of unprecedented proportion caused in part by high credit costs and low commodity prices; (c) there is a serious lack of farm operating credit at affordable costs to farmers in Illinois; and (d) the State of Illinois can assist in alleviating this severe credit need by granting payment adjustments to significantly reduce interest costs.
(Source: P.A. 84-1.)

(20 ILCS 3610/3) (from Ch. 5, par. 1253)
Sec. 3. As used in this Act unless the context otherwise requires:
(a) "Applicant" means an Illinois farmer applying for an operating loan.
(b) "Operating loan" means a loan to an applicant in connection with cultivating the soil, or in connection with raising or harvesting any agricultural or horticultural commodity, including the raising, feeding and management of livestock or poultry on a farm of which the applicant is the owner, tenant, or operator, for the current year's operating expenses.
(c) "Lender" means any federal or State chartered bank, federal land bank, production credit association, bank for cooperatives, federal or State chartered savings and loan association or building and loan association, business investment company or any other institution qualified within this State to originate and service loans, including, but without limitation to, insurance companies, credit unions and mortgage loan companies.
(d) "Payment adjustment" means an amount of money equal to one-half of the total interest payable on the principal of the operating loan.
(e) "Authority" means the Illinois Finance Authority.
(f) "Asset" shall include, but not be limited to the following: cash crops or feed on hand; livestock held for sale; breeding stock; marketable bonds and securities; securities not readily marketable; accounts receivable; notes receivable; cash invested in growing crops; net cash value of life insurance; machinery and equipment; cars and trucks; farm and other real estate including life estates and personal residence; value of beneficial interests in trusts; government payments or grants; and any other assets.
(g) "Liability" shall include, but not be limited to the following: accounts payable; notes or other indebtedness owed to any source; taxes; rent; amounts owed on real estate contracts or real estate mortgages; judgments; accrued interest payable; and any other liability.
(h) "Debt to asset ratio" means the current outstanding liabilities of the farmer divided by the current outstanding assets of the farmer.
(Source: P.A. 93-205, eff. 1-1-04.)

(20 ILCS 3610/4) (from Ch. 5, par. 1254)
Sec. 4. There is hereby created a payment adjustment program to be administered by the Illinois Finance Authority. The Authority shall have the authority to promulgate and adopt rules and regulations which are consistent with this Act. The Authority may impose a minimal fee to cover the costs of administering the program. On or before May 1 of each of the next six years, or until all repayments have been received on payment adjustments, the Authority shall submit a report to the General Assembly and the Governor concerning the status of the payment adjustment program. The Authority shall grant no payment adjustments after June 15, 1986.
(Source: P.A. 93-205, eff. 1-1-04.)

(20 ILCS 3610/5) (from Ch. 5, par. 1255)
Sec. 5. A payment adjustment may be granted if the following criteria are satisfied:
(a) the applicant is a resident of the State of Illinois and is the principal operator of the farm or land for which the loan is intended, provided that only one such loan shall be made for any one farm operation;
(b) the applicant can demonstrate on the date of application a debt to asset ratio of not less than 55%;
(c) the applicant is credit worthy according to standards prescribed by the lender;
(d) the applicant agrees to secure the payment adjustment in a manner determined by the Authority;
(e) the applicant is not a lender or employed by a lender or an employee or member of the board of the Authority; and
(f) the applicant certifies that the proceeds of the operating loan shall be used during 1985 or 1986 in connection with cultivating the soil and planting, raising and harvesting any agricultural or horticultural commodity on a farm of which the applicant is the principal operator, and shall not be used to prepay a prior loan or to replace the proceeds therefrom.
(Source: P.A. 84-1; 84-1106.)

(20 ILCS 3610/6) (from Ch. 5, par. 1256)
Sec. 6. Application for an operating loan subject to a payment adjustment shall be to any lender. The lender may approve any application meeting the criteria established in Sections 5 and 7 of this Act. Any approved application shall be subject to approval by the Authority with respect to the grant of a payment adjustment.
(Source: P.A. 84-1.)

(20 ILCS 3610/7) (from Ch. 5, par. 1257)
Sec. 7. An application for a payment adjustment shall be transacted on forms provided by the Authority. An operating loan subject to a payment adjustment shall not exceed $150,000; shall be due and payable within 14 months after the operating loan is granted; it shall be made at a fixed or variable interest rate not to exceed the lesser of 13% or the prevailing farm operating loan rate; and notice of the lender's approval of the application for such operating loan subject to a payment adjustment shall be received by the Authority prior to June 15, 1986. Priority shall be given to those applications which are received by the Authority the earliest. The Authority may approve payment adjustments in an aggregate amount not to exceed $25,000,000. Payment adjustments shall be distributed on an equitable basis throughout agricultural farm regions of the State of Illinois.
(Source: P.A. 84-1; 84-1106.)

(20 ILCS 3610/8) (from Ch. 5, par. 1258)
Sec. 8. There is hereby created outside of the State treasury a special fund to be known as the Farm Credit Payment Adjustment Fund. The State Treasurer shall be custodian of such fund. All earnings on monies in such fund shall be deposited into the Farm Credit Payment Adjustment Fund. Any applicant approved by a lender for an operating loan subject to a payment adjustment shall be eligible, upon approval by the Authority, for a payment adjustment payable by the Authority to the lender from funds in either the Farm Credit Payment Adjustment Fund or the Farm Emergency Assistance Fund, at the time the operating loan subject to such payment adjustment becomes due and payable. The Comptroller shall make payments from either the Farm Credit Payment Adjustment Fund or the Farm Emergency Assistance Fund pursuant to properly certified vouchers of the Authority. Any payment adjustment granted and paid by the Authority shall be repaid by the applicant to the Authority for deposit into the Farm Credit Payment Adjustment Fund within 5 years from the date the payment adjustment was paid. It shall be paid in equal annual installments during the five-year period with no additional interest charge and may be prepaid in whole or in part at any time. All funds remaining in the Farm Credit Payment Adjustment Fund as of July 1, 1987, or July 1 of any year thereafter shall be transferred into the General Revenue Fund.
(Source: P.A. 84-1; 84-1106; 84-1109.)



20 ILCS 3805/ - Illinois Housing Development Act.

(20 ILCS 3805/1) (from Ch. 67 1/2, par. 301)
Sec. 1. This Act shall be known and may be cited as the Illinois Housing Development Act.
(Source: Laws 1967, p. 1931.)

(20 ILCS 3805/2) (from Ch. 67 1/2, par. 302)
Sec. 2. As used in this Act:
(a) "Authority" means the Illinois Housing Development Authority created in this Act.
(b) "Development costs" means the costs approved by the Authority as appropriate expenditures which may be incurred prior to commitment and initial closing of assisted mortgage financing or of housing related commercial facilities, including but not limited to: (1) payments for options to purchase properties for the proposed development or facilities, deposits on contracts of purchase, or, with the prior approval of the Authority, payments for the purchases of such properties; (2) legal, organizational and consultants' expenses; (3) payment of fees for preliminary feasibility studies and engineering and architectural work; (4) necessary application and other fees to federal, State and local government agencies; and (5) such other expenses as the Authority may deem appropriate to effectuate the purposes of this Act.
(c) "Assisted mortgage financing" means a below market interest rate mortgage insured or purchased, or a loan made, by the Secretary of the United States Department of Housing and Urban Development or by any other federal agency or governmental corporation or by any political subdivision of the State of Illinois or by any Illinois public corporation; a market interest rate mortgage insured or purchased, or a loan made in combination with, or as augmented by, a program of rent supplements, interest subsidies, leasing, contributions or grants, or other programs as are now or hereafter authorized by federal law to serve low or moderate income persons; a mortgage or loan made pursuant to this Act; or a mortgage or loan from any private or public source with an interest rate and terms satisfactory to the Authority and which will meet the requirements and purposes of this Act.
(d) "Lending institution" means any bank, trust company, savings bank, savings and loan association, credit union, national banking association, mortgage banking association, federal savings and loan association or federal credit unit maintaining an office in the State, any insurance company or any other entity or organization which makes or acquires loans secured by real property.
(e) "Residential mortgage" means a loan owed to a lending institution, to the Authority or to a trustee for holders of bonds or notes of the Authority or to a trustee for owners of pools of mortgages, and secured by a lien on real property located in the State and improved by a residential structure or a mixed residential and commercial structure, or unimproved if the proceeds of such loan shall be used for the erection of a residential structure or a mixed residential and commercial structure thereon, whether or not such loan is insured or guaranteed by the United States of America or any agency or corporation thereof.
(f) "Development" means a specific work or improvement undertaken to provide dwelling accommodations, including the acquisition, construction or rehabilitation of lands, buildings and community facilities and in connection therewith to provide nonhousing facilities which are a part of a planned large-scale project or new community.
(g) "Persons and families of low and moderate income" and "Low income or moderate income persons" means families and persons who cannot afford to pay the amounts at which private enterprise, without assisted mortgage financing, is providing a substantial supply of decent, safe and sanitary housing. The income limits for the admission of such families and persons to developments shall be those established pursuant to the rules applicable to the assisted mortgage financing program under which such developments are financed.
(h) "Moderate rentals" means rent charges less than those rents generally charged for new dwelling units of comparable size and location built by the unassisted efforts of private enterprise and financed at then current market interest rates.
(i) "Low rentals" means rent charges at least 10% lower than moderate rentals.
(j) "Rents" or "Rentals" shall mean fees or charges paid for use of a development under this Act, whether the development is operated on a landlord-tenant basis or as a condominium or cooperative.
(k) "Limited-profit entity" means any individual, joint venture, partnership, limited partnership, trust or corporation organized or existing under the laws of the State of Illinois or authorized to do business in this State and having articles of incorporation or comparable documents of organization or a written agreement with the Authority which, in addition to other requirements of law, provide that if the limited-profit entity receives any loan from the Authority as provided for in this Act, it shall be authorized to enter into an agreement with the Authority providing for regulations with respect to rents, profits, dividends and disposition of property or franchises.
(l) "Land development" means the process of clearing and grading land, making, installing, or constructing waterlines and water supply installations, sewerlines and sewage disposal installations, steam, gas, and electric lines and installations, roads, streets, curbs, gutters, sidewalks, storm drainage facilities, and other installations or work, whether on or off the site, necessary or desirable to prepare land for residential, commercial, industrial, or other uses, or to provide facilities for public or common use.
(m) "Nonprofit corporation" means a nonprofit corporation incorporated pursuant to the provisions of the Illinois General Not For Profit Corporation Act or the State Housing Act of 1933 and having articles of incorporation which, in addition to other requirements of law, provide:
(1) that the corporation has been organized to

provide housing facilities for persons of low and moderate income;

(2) that all income and earnings of the corporation

shall be used exclusively for corporation purposes and that no part of the net income or net earnings of the corporation shall inure to the benefit or profit of any private individual, firm, corporation, partnership, or association;

(3) that the corporation is in no manner controlled

or under the direction or acting in the substantial interest of private individuals, firms, corporations, partnerships, or associations seeking to derive profit or gain therefrom or seeking to eliminate or minimize losses in any dealings or transactions therewith;

(4) that if the corporation receives any loan or

advance from the Authority as provided for in this Act, it shall be authorized to enter into an agreement with the Authority providing for regulation with respect to rents, profits, dividends, and disposition of property or franchises;

(5) that if the corporation receives a loan or

advance, as provided for in this Act, the chairman of the Authority, acting with the prior approval of the majority of the members of the Authority, shall have the power if he determines that any such loan or advance is in jeopardy of not being repaid, or that the proposed development for which such loan or advance was made is in jeopardy of not being constructed, or that some part of the net income or net earnings of the corporation is inuring to the benefit of any private individual, firm, corporation, partnership, or association, or that the corporation is in some manner controlled or under the direction of or acting in the substantial interest of any private individual, firm, corporation, partnership, or association seeking to derive benefit or gain therefrom or seeking to eliminate or minimize losses in any dealings or transactions therewith, or is in violation of rules and regulations promulgated by the Authority to appoint to the board of directors of such corporation a number of new directors, which number shall be sufficient to constitute a majority of such board, notwithstanding any other provisions of such articles of incorporation or of any other provisions of law; and

(6) that each development of such corporation shall

be operated exclusively for the benefit of the persons who are housed in such development which shall include families or persons of low or moderate income as required by this Act, and that such development shall reserve for families or persons of low or moderate income the number and types of dwelling units required by applicable federal or State law.

The requirements contained in paragraphs (2), (3), (5) and (6) are not mandatory in the case of loans made solely from the Authority's administrative fund.
(n) "State" means the State of Illinois.
(o) "Community facilities" means the land, buildings, improvements and equipment for land development, for health, welfare, recreational, social, educational and commercial activities, and for public, common or municipal services.
(p) "Sinking fund payment" means the amount of money specified in the resolution or resolutions authorizing term bonds as payable into a sinking fund during a particular period for the retirement of term bonds at maturity after such period, but shall not include any amount payable by reason only of the maturity of a bond.
(q) "Housing related commercial facilities" means commercial facilities which are or are to be related to a development. Commercial facilities are related to a development if they are, in the sole judgment of the Authority, located in the same area as the development and (i) necessary or desirable in order to provide services for residents of that area in which the development is located; or (ii) a portion of the revenues of the commercial facilities are to be used to provide funds for paying costs of construction, acquisition, rehabilitation, operation, maintenance of or payment of debt service on the development or (iii) necessary or desirable in order to make the development successful, such as, without limitation, eliminating or preventing slum or blighted conditions, preserving historic structures or ensuring that facilities are not inconsistent with the development. For purposes of this Section, "commercial facilities" includes land, buildings, improvements, equipment and all ancillary facilities for use for offices, stores, retirement homes, hotels, financial institutions, service health care, education, recreation or research establishments or any other commercial purpose.
(r) "Rate protection contract" means interest rate exchange agreements; currency exchange agreements; forward payment conversion agreements; contracts providing for payment or receipt of funds based on levels of, or changes in, interest rates, currency exchange rates, stock or other indices; contracts to exchange cash flows or a series of payments; contracts, including without limitation, interest rate caps; interest rate floors; interest rate locks; interest rate collars; rate of return guarantees or assurances, to manage payment, currency, rate, spread or similar exposure; the obligation, right, or option to issue, put, lend, sell, grant a security interest in, buy, borrow or otherwise acquire, a bond, note or other security or interest therein as an investment, as collateral, as a hedge, or otherwise as a source or assurance of payment to or by the Authority or as a reduction of the Authority's or an obligor's risk exposure; repurchase agreements; securities lending agreements; and other agreements or arrangements similar to the foregoing.
(s) "Affordable Housing Program Trust Fund Bonds or Notes" means bonds or notes issued by the Authority pursuant to the provisions of this Act for the purposes of providing affordable housing to low and very low income persons as provided in the Illinois Affordable Housing Act through the use or pledge, in whole or in part, of Trust Fund Moneys dedicated or otherwise made available to the Authority.
(t) "Trust Fund Moneys" has the meaning given to that term in Section 3 of the Illinois Affordable Housing Act.
(Source: P.A. 98-260, eff. 8-9-13.)

(20 ILCS 3805/3) (from Ch. 67 1/2, par. 303)
Sec. 3. It is hereby found and declared that as a result of public actions involving highways, public facilities and urban renewal projects and as a result of the spread of slum conditions and blight to formerly sound neighborhoods and as a result of high costs of heating dwelling units, and as a result of the shortage of and high cost of financing for housing, there exists within Illinois a serious shortage, of decent, safe, and sanitary housing available at low and moderate rentals to persons and families of low and moderate income. This shortage is inimical to the safety, health, morals and welfare of the residents of this State and the sound growth of its communities. Private enterprise and investment, without the assistance contemplated in this Act, is not disposed to nor can it economically achieve the needed construction of decent, safe and sanitary housing at rentals which persons and families of low and moderate income can afford, nor is it disposed nor can it so achieve the urgently needed rehabilitation of existing housing or the provision of existing housing to those persons and families at those rentals. It is, therefore, imperative that the cost of mortgage financing, a major factor materially affecting rental levels in housing built by private enterprise, be made lower in order to reduce rental levels for low and moderate income persons and families; that the supply of housing for persons and families displaced by public action or natural disaster be increased; and that private enterprise be encouraged to acquire, build and rehabilitate housing which will help prevent the recurrence of slum conditions and assist in their permanent elimination by housing persons of varied economic means in the same structures and neighborhoods.
It is further found and declared that the serious shortage of decent, safe and sanitary housing in the State of Illinois is in large measure caused by recurring critical shortages of funds in private lending institutions available for residential mortgages at reasonable interest rates. These shortages have contributed to serious reductions in construction starts of new residential units and in rehabilitation of existing housing. The unaided operations of private enterprise have not met and cannot consistently meet the need for increased funds for residential mortgage financing.
It is further found and declared that urban growth in this State is not taking place in an efficient and well-planned manner. Many existing and planned industrial and commercial facilities are not easily accessible to the places of residence of substantial numbers of unemployed persons. The unaided efforts of private enterprise have not met and cannot meet the needs of providing residential dwellings in conjunction with or easily accessible to such industrial and commercial facilities due to problems encountered in assembling suitable building sites, the lack of adequate public services, the unavailability of private capital for development in such areas, and the inability of private enterprise alone to plan, finance and coordinate industrial and commercial development with residential development for persons and families of low and moderate income and with public services and mass transportation facilities.
It is further found and declared that the development and provision of decent, safe and sanitary housing available at low and moderate rentals to persons and families of low and moderate income is being adversely affected, in various areas, by the failure of those areas to have adequate commercial facilities to serve the areas in which such housing may be provided under this Act. It is further found and declared that the coordinated development of commercial facilities in conjunction with housing facilities can assist in providing decent, safe and sanitary housing available at low and moderate rentals to persons and families of low and moderate income. Moreover, the provision of housing related commercial facilities will serve to provide employment, which is needed in the State because of the serious and long standing level of unemployment in the State, with the consequential reduction of public revenues and increased costs of public services.
It is further found and declared that in the absence of direct governmental subsidies the unaided operations of private enterprise do not provide sufficient resources for residential construction, rehabilitation, rental or purchase, and that support from housing related commercial facilities is one means of stimulating residential construction, rehabilitation, rental and purchase.
It is further found and declared that cost-effective construction materials and techniques can significantly reduce normal heating costs, but that the bargaining power of prospective low and moderate income tenants or owners of housing developed under this Act is insufficient to assure the utilization of such materials and techniques, and thus to assure affordable heat to those who are the intended beneficiaries of this Act.
It is further found and declared that demolition and conversion of single room occupancy hotels has exacerbated the shortage of affordable housing for low-income persons.
It is further found and declared that the supply of decent, safe and sanitary housing available at low and moderate rentals to persons and families of low and moderate income is threatened by the potential prepayment of federally subsidized mortgages.
Based upon the above findings and declarations it is therefore determined and declared that there exist unacceptable conditions in the State which require the creation of a body politic and corporate with power to issue notes and bonds in order to make loans for the acquisition, construction and rehabilitation of housing, community facilities and housing related commercial facilities, acquire and develop land for large-scale planned developments and new communities and, as a means of encouraging home ownership, make loans to and purchase residential mortgages from private lending institutions.
(Source: P.A. 87-250.)

(20 ILCS 3805/4) (from Ch. 67 1/2, par. 304)
Sec. 4. There is hereby created a body politic and corporate to be known as the Illinois Housing Development Authority. The Authority shall consist of 9 members, including a senior citizen age 60 or older, of whom not more than three shall be from any one county in the State and of whom not more than 5 shall be of any one political party. The Governor shall appoint the members of the Authority by and with the advice and consent of the Senate. Three members first appointed shall hold office until the second Monday in January, 1971 and until their successors are appointed and qualified and four members shall hold office until the second Monday in January, 1973 and until their successors are appointed and qualified. The members first appointed under this amendatory Act of 1984 shall serve for a term of 4 years, commencing with the second Monday in January, 1985. After the expiration of the terms of office of those first appointed, their respective successors shall hold office from the second Monday in January of the year of their respective appointments for a term of four years and until their successors are appointed and qualified. In case of vacancies in such offices during the recess of the Senate, the Governor shall make a temporary appointment until the next meeting of the Senate when he shall nominate some person to fill such office, and any person so nominated, who is confirmed by the Senate, shall hold his office during the remainder of the term and until his successor shall be appointed and qualified. If the Senate is not in session at the time this provision takes effect, the Governor shall make a temporary appointment as in the case of a vacancy.
(Source: P.A. 83-1538.)

(20 ILCS 3805/4.1) (from Ch. 67 1/2, par. 304.1)
Sec. 4.1. (a) No member of the Authority or officer, agent or employee thereof shall, in his or her own name or in the name of a nominee, be an officer, director or hold an ownership interest of more than 7 1/2% in any person, association, trust, corporation, partnership or other entity which is, in its own name or in the name of a nominee, a party to a contract or agreement upon which the member or officer, agent or employee may be called upon to act or vote.
(b) With respect to any direct or any indirect interest, other than an interest prohibited in subsection (a), in a contract or agreement upon which the member or officer, agent or employee may be called upon to act or vote, a member of the Authority or officer, agent or employee thereof shall disclose the same to the secretary of the Authority prior to the taking of final action by the Authority concerning such contract or agreement and shall so disclose the nature and extent of such interest and his or her acquisition thereof, which disclosures shall be publicly acknowledged by the Authority and entered upon the minutes of the Authority. If a member of the Authority or officer, agent or employee thereof holds such an interest then he or she shall refrain from any further official involvement in regard to such contract or agreement, from voting on any matter pertaining to such contract or agreement, and from communicating with other members of the Authority or its officers, agents and employees concerning said contract or agreement. Notwithstanding any other provision of law, any contract or agreement entered into in conformity with this subsection (b) shall not be void or invalid by reason of the interest described in this subsection, nor shall any person so disclosing the interest and refraining from further official involvement as provided in this subsection be guilty of an offense, be removed from office or be subject to any other penalty on account of such interest.
(c) Any contract or agreement made in violation of paragraphs (a) or (b) of this Section shall be null and void and give rise to no action against the Authority. No real estate to which a member or employee of the Authority holds legal title or in which such person has any beneficial interest, including any interest in a land trust, shall be purchased by the Authority or by a nonprofit corporation or limited-profit entity for a development or any housing related commercial facilities to be financed under this Act. All members and employees of the Authority shall file annually with the Authority a record of all real estate in this State to which such person holds legal title or in which such person has any beneficial interest, including any interest in a land trust. In the event it is later disclosed that the Authority has purchased real estate in which a member or employee had an interest, such purchase shall be voidable by the Authority and the member or employee involved shall be disqualified from membership in or employment by the Authority.
(Source: P.A. 83-1528.)

(20 ILCS 3805/5) (from Ch. 67 1/2, par. 305)
Sec. 5. The Governor shall designate the Chairman, from time to time, and the Authority shall annually elect from its membership a vice chairman a treasurer, and a secretary. The Chairman shall be the chief executive officer of the Authority. The secretary shall keep a record of the proceedings of the Authority. The treasurer of the Authority shall be custodian of all Authority funds, and shall be bonded in such amount as the other members of the Authority may designate. The accounts and books of the Authority shall be set up and maintained in a manner approved by the Auditor General, and the Authority shall file with the Auditor General a certified annual report within 120 days after the close of its fiscal year. The Authority shall also file with the Governor, the Secretary of the Senate, the Clerk of the House of Representatives and the Commission on Government Forecasting and Accountability, by March 1 of each year, a written report covering its activities, and any activities of any instrumentality corporation established pursuant to this Act, for the previous fiscal year and, when so filed, such report shall be a public record and open for inspection at the offices of the Authority during normal business hours. The report shall include a complete list of (a) all applications for mortgage loans and other financial assistance regarding developments of more than four living units presented to the members of the Authority during such fiscal year, (b) all developments and housing related commercial facilities and the owners thereof which have received any form of financial assistance from the Authority during such fiscal year, (c) the nature and amount of all such financial assistance, (d) the dwelling unit distribution and estimated rent structure for each development financed by the Authority during such fiscal year, (e) projected activities of the Authority for the next fiscal year, including a projection of the total amount of mortgages and other financial assistance anticipated and the amount of revenue bonds or other evidences of indebtedness that will be necessary to provide the projected level of assistance during the next fiscal year, and (f) activities related to allocation of low-income housing credits.
(Source: P.A. 93-1067, eff. 1-15-05.)

(20 ILCS 3805/6) (from Ch. 67 1/2, par. 306)
Sec. 6. Five members of the Authority shall constitute a quorum at any meeting of the Authority and the affirmative vote of 5 members shall be necessary for any action taken by the Authority at a meeting, except that the Authority may act by unanimous written consent if provided for in the by-laws of the Authority. No vacancy in the membership of the Authority shall impair the right of a quorum to exercise all the rights and perform all the duties of the Authority.
The members of the Authority shall serve without compensation, but each member shall be reimbursed for his necessary expenses incurred in the discharge of his official duties.
(Source: P.A. 83-1538.)

(20 ILCS 3805/7) (from Ch. 67 1/2, par. 307)
Sec. 7. The Authority may exercise the powers set forth in the following Sections preceding Section 8.
(Source: P.A. 96-1000, eff. 7-2-10.)

(20 ILCS 3805/7.1) (from Ch. 67 1/2, par. 307.1)
Sec. 7.1. The Authority may make non-interest bearing advances to nonprofit corporations for constructing or rehabilitating developments designed and planned to make housing available at low and moderate rentals to low and moderate income persons and families if such housing complies with the standards set by the Authority under this Act. No advances may be made unless the Authority may reasonably anticipate that assisted mortgage financing may be obtained for the permanent financing of the development. The proceeds of the advance may be used only to defray the development costs of such development.
(Source: P.A. 77-1654.)

(20 ILCS 3805/7.2) (from Ch. 67 1/2, par. 307.2)
Sec. 7.2. The Authority may make mortgage or other loans to non-profit corporations and limited-profit entities for the acquisition, construction or substantial or moderate rehabilitation of such developments as in the judgement of the Authority have promise of supplying, on a rental, cooperative, condominium or home ownership basis, well planned, well designed energy-efficient housing for low or moderate income persons or families at low or moderate rentals in locations where there is a need for such housing. Such loans may be for development costs and construction financing as well as permanent financing, and may provide financing for community facilities to the extent permitted by applicable Authority regulations. The Authority may also make loans to individuals, joint ventures, partnerships, limited partnerships, trusts or corporations, including not-for-profit corporations, for the acquisition, construction, equipment or rehabilitation of housing related commercial facilities. When the Authority makes a loan for housing related commercial facilities, it may require as a condition of the loan that a portion of the borrower's receipts from the use of the facilities be used for the construction, acquisition, rehabilitation, operation or maintenance or payment of debt service on a development to which the facilities relate. The Authority may set from time to time the interest rates and other terms and conditions at which it shall make mortgage and other loans and may establish other terms and conditions with respect to the making of such loans, including the charging of fees or penalties for the late payment of principal and interest on its loans.
When the loan by the Authority is for the purpose of providing housing on a condominium or home ownership basis, sale of the housing units by the nonprofit corporation or limited-profit entity shall be to individual purchasers who are persons or families of low or moderate income and shall be subject to the approval of the Authority. Upon the sale by the nonprofit corporation or limited-profit entity of any housing unit to a low or moderate income person, such housing unit shall be released from the overall development mortgage running from the nonprofit corporation or limited-profit entity to the Authority and, as to such housing unit, the overall development mortgage shall be replaced by an individual mortgage running from the low or moderate income purchaser to the Authority. To secure notes or bonds of the Authority in connection with loans made pursuant to this Section for a development or other facilities, the Authority may require or obtain for the benefit of itself, the holders of the notes or bonds or their trustee, mortgages, pledges, assignments, liens, letters of credit, guarantees or other security interests or devices from any persons or entities, whether or not the owner of the development or facilities, and covering any property, real or personal, tangible or intangible, whether or not pertaining to the development or facilities.
When the Authority issues Affordable Housing Program Trust Fund Bonds or Notes in connection with loans made pursuant to this Section for financing low and very low income residential housing as provided in the Illinois Affordable Housing Act, to secure such bonds and notes, the Authority, in addition to the other devices, security interests, mortgages and rights provided by this Section and other provisions of this Act, may pledge and grant rights in Trust Fund Moneys as provided in Section 9 of the Illinois Affordable Housing Act.
(Source: P.A. 88-93.)

(20 ILCS 3805/7.3) (from Ch. 67 1/2, par. 307.3)
Sec. 7.3.
The Authority may undertake and carry out studies and analyses of housing needs within the State and study ways of meeting such needs.
(Source: P.A. 76-1175.)

(20 ILCS 3805/7.4) (from Ch. 67 1/2, par. 307.4)
Sec. 7.4. The Authority may collect fees and charges in connection with its loans, commitments and servicing; and may provide technical assistance in the development of housing for low and moderate income persons and may charge and collect reasonable fees and charges in connection with such assistance.
(Source: P.A. 83-1251.)

(20 ILCS 3805/7.5) (from Ch. 67 1/2, par. 307.5)
Sec. 7.5.
The Authority may encourage research in demonstration projects to develop new and better techniques and methods for increasing the quality and supply of housing for low and moderate income persons, and make grants or loans, with or without interest, in connection therewith.
(Source: P.A. 76-1175.)

(20 ILCS 3805/7.6) (from Ch. 67 1/2, par. 307.6)
Sec. 7.6.
The Authority may adopt by-laws for the regulation of its affairs and the conduct of its business.
(Source: P.A. 76-1175.)

(20 ILCS 3805/7.7) (from Ch. 67 1/2, par. 307.7)
Sec. 7.7.
The Authority may adopt an official seal.
(Source: P.A. 76-1175.)

(20 ILCS 3805/7.8) (from Ch. 67 1/2, par. 307.8)
Sec. 7.8. The Authority may sue and be sued in its own name. Upon application to a court of proper jurisdiction, injunctive relief shall issue in aid of the Authority's powers enumerated in Section 7.1 through 7.26 and subsections (k) and (m) of Section 2, notwithstanding any other provisions of law. The Authority may sue in its own name with respect to the enforcement of any construction, acquisition or management contract or other agreement in connection with any development or facility for which there has been a grant or loan by the Authority.
(Source: P.A. 87-250.)

(20 ILCS 3805/7.9) (from Ch. 67 1/2, par. 307.9)
Sec. 7.9.
The Authority may make and execute contracts and all other instruments necessary or convenient for the exercise of its power and functions.
(Source: P.A. 76-1175.)

(20 ILCS 3805/7.10) (from Ch. 67 1/2, par. 307.10)
Sec. 7.10.
The Authority may acquire, hold and dispose of personal property for its corporate purposes.
(Source: P.A. 76-1175.)

(20 ILCS 3805/7.11) (from Ch. 67 1/2, par. 307.11)
Sec. 7.11.
The Authority may enter into agreements or other transactions with any federal, or State or local governmental agency.
(Source: P.A. 76-1175.)

(20 ILCS 3805/7.12) (from Ch. 67 1/2, par. 307.12)
Sec. 7.12.
The Authority may acquire real property, or any interest therein, by purchase, foreclosure or otherwise; own, manage, operate, hold, clear, improve and rehabilitate such real property; and sell, assign, exchange, transfer, convey, lease, mortgage, or otherwise dispose of or encumber such real property. Any acquisition of real property, or an interest therein, or mortgage loan by the Authority, shall be deemed an acquisition of real property and shall be subject to the requirements of section 11-12-4.1 of the Illinois Municipal Code of 1961, as amended.
(Source: P.A. 76-1175.)

(20 ILCS 3805/7.13) (from Ch. 67 1/2, par. 307.13)
Sec. 7.13. The Authority may invest any funds in mortgage participation certificates representing undivided interests in specified, first-lien conventional residential Illinois mortgages which are underwritten, insured, guaranteed or purchased by the Federal Home Loan Mortgage Corporation. The Authority may also invest any funds in such investments as may be lawful for fiduciaries in this State.
The Authority may also invest any funds in such investments as may be lawful for State or nationally-chartered banks, State or federally-chartered savings and loan associations or fiduciaries subject to the Employee Retirement Income Security Act of 1974.
(Source: P.A. 87-250.)

(20 ILCS 3805/7.14) (from Ch. 67 1/2, par. 307.14)
Sec. 7.14. The Authority may borrow money and issue its negotiable notes and bonds and secure the payment thereof by, among other things, the pledge, or assignment, or grant of a lien on or security interest of mortgages and notes of others, revenues derived from its operations and loan repayments and other funds, if any, received by the Authority, including, in connection with the issuance of Affordable Housing Program Trust Fund Bonds or Notes, the pledge of Trust Fund Moneys as provided in Section 9 of the Illinois Affordable Housing Act. For purposes of this Section and all other Sections of this Act, all references to and use of the terms "bonds" or "notes" issued or to be issued under this Act shall include reference to and include within the meaning of the term, Illinois Affordable Housing Program Trust Fund Bonds or Notes, unless the reference or term expressly excludes such bonds or notes.
(Source: P.A. 88-93.)

(20 ILCS 3805/7.15) (from Ch. 67 1/2, par. 307.15)
Sec. 7.15. The Authority may employ agents, employees, professional and business advisers as may from time to time be necessary in its judgment and fix their compensation. The Authority shall file copies of such contracts as required by the "State Comptroller Act", approved September 7, 1972, as amended.
(Source: P.A. 83-515.)

(20 ILCS 3805/7.16) (from Ch. 67 1/2, par. 307.16)
Sec. 7.16. Subject to its covenants with its noteholders and bondholders, the Authority may sell at public or private sale, any mortgage or other obligation held by the Authority.
(Source: P.A. 83-1251.)

(20 ILCS 3805/7.17) (from Ch. 67 1/2, par. 307.17)
Sec. 7.17. The Authority may procure insurance against any loss in connection with its property in such amounts, and from such insurers, as may be necessary or desirable. The Authority may acquire any instruments the purpose of which is to reduce the risk of loss due to fluctuation in the interest rate or market price of those investments or may enter into any agreements to insure, protect or preserve its investments from any loss (including, without limitation, loss caused by fluctuation in interest rates, markets or in securities) in such amounts and from such insurers, issuers or other parties as the Authority deems appropriate.
(Source: P.A. 83-1251.)

(20 ILCS 3805/7.18) (from Ch. 67 1/2, par. 307.18)
Sec. 7.18. The Authority may consent, whenever it deems it necessary or desirable in the fulfillment of the purposes of this Act, to the modification, with respect to rate of interest; time of payment or any installment of principal or interest, or any other terms, of any mortgage, mortgage loan, mortgage loan commitment, other loan, contract or agreement of any kind to which the Authority is a party.
(Source: P.A. 83-1251.)

(20 ILCS 3805/7.19) (from Ch. 67 1/2, par. 307.19)
Sec. 7.19.
The Authority may make and publish rules and regulations respecting the grant of loans under this Act and the regulation of borrowers, and such other rules and regulations as are necessary to effectuate the purposes of this Act.
(Source: P.A. 76-1175.)

(20 ILCS 3805/7.20) (from Ch. 67 1/2, par. 307.20)
Sec. 7.20.
The Authority may accept gifts or grants or loans of funds or property or financial or other aid from any federal or state agency or private fund.
(Source: P.A. 76-1175.)

(20 ILCS 3805/7.21) (from Ch. 67 1/2, par. 307.21)
Sec. 7.21. The Authority may make grants to nonprofit corporations for operating, administrative and other expenses of planning, constructing, rehabilitating and operating developments under assisted or unassisted mortgage financing programs and may make grants to nonprofit corporations or limited-profit entities for the benefit of residents of developments in order to achieve lower rentals for some or all of the units within developments financed under assisted or unassisted mortgage financing programs.
(Source: P.A. 83-1251.)

(20 ILCS 3805/7.22) (from Ch. 67 1/2, par. 307.22)
Sec. 7.22.
The Authority may act as the State land development agency in the carrying out of new community development programs and may issue notes and bonds for the financing of land development complying with the requirements for federal guarantees.
(Source: P.A. 77-1654.)

(20 ILCS 3805/7.22a) (from Ch. 67 1/2, par. 307.22a)
Sec. 7.22a. The Authority may act as a developer of land or structures to provide developments, community facilities or housing related commercial facilities. For that purpose it may utilize its various powers, including without limitation, acquiring, constructing, rehabilitating and equipping developments and facilities, granting mortgages or other security interests in them or disposing of them. It may be a partner in a partnership or limited partnership, a participant in joint ventures for that purpose and may participate in the syndication of partnership interests and may contribute funds in respect of its interests in partnerships or joint ventures.
(Source: P.A. 83-1251.)

(20 ILCS 3805/7.23) (from Ch. 67 1/2, par. 307.23)
Sec. 7.23. (a) The Authority may acquire, and contract and enter into advance commitments to acquire, residential mortgages owned by lending institutions at purchase prices and upon other terms and conditions that are determined by the Authority. When acquiring those mortgages and contracts, the Authority may give priority consideration to contracts that include energy conservation measures, including, but not limited to, solar energy measures. The Authority may also give priority consideration when the mortgagor was a domiciliary of this State while serving on active duty in the military or naval service of the United States at any time during the period from August 1990 through August 1992 and was stationed outside the United States and in the "Desert Storm" theater of operations. The Authority may establish rules and regulations under this subsection, including provisions regarding energy conservation matters.
(b) The Authority may make and execute contracts with lending institutions for the servicing of residential mortgages acquired by the Authority under this Section and pay the reasonable value of services rendered to the Authority under those contracts.
(c) The Authority shall establish rules and regulations for the purchase of mortgages under this Section governing: the use that is to be made of amounts received by the lending institutions upon the purchase of mortgages by the Authority, including the proportion of those amounts, if any, that are to be used by the institution for making additional residential mortgages; the time within which lending institutions must make commitments and disbursements for residential mortgages, that time for the making of commitments to be established by the Authority; standards as to the number of dwelling units and other characteristics of residences, the construction, acquisition, improvement, or rehabilitation of which is to be financed by residential mortgages made or to be made by the lending institution; standards and requirements as to the condition of residential mortgages to be acquired by the Authority, the mortgagors under those mortgages, and the representations and warranties of the lending institutions in connection with that condition; and any other matters related to those purchases or the residential mortgages that are deemed relevant by the Authority.
(d) The Authority shall require from each lending institution from which residential mortgages are purchased under this Section the submission of evidence satisfactory to the Authority of compliance with the rules and regulations of the Authority; in that connection, the Authority may inspect the books and records of the lending institution.
(Source: P.A. 87-595.)

(20 ILCS 3805/7.24) (from Ch. 67 1/2, par. 307.24)
Sec. 7.24. (a) The Authority may make loans to lending institutions under terms and conditions which, in addition to other provisions as determined by the Authority, shall require the lending institutions to use a portion of the proceeds thereof for the making of residential mortgages, or loans for housing related commercial facilities, as the Authority shall specify, in an aggregate principal amount equal to the amount of such proceeds. When making loans from such proceeds for new residential mortgages under this Section, priority consideration may be given to loans which include energy conservation measures including, but not limited to, solar energy measures. The Authority may establish rules and regulations pursuant to this subsection.
(b) The Authority shall establish rules and regulations for the making of loans pursuant to this Section governing: the time within which lending institutions must make commitments and disbursements for new residential mortgages, which time for the making of commitments shall be established by the Authority; standards as to the number of dwelling units and other characteristics of residences, the construction, acquisition, improvement or rehabilitation of which is to be financed by new residential mortgages; restrictions as to interest rate and other terms of residential mortgages or the return realized therefrom by the lending institution; the type and amount of collateral security to be provided by lending institutions to assure repayment of loans from the Authority; and any other matters related to such loans or residential mortgages as shall be deemed relevant by the Authority.
(c) The Authority shall require from each lending institution receiving loans under this Section the submission of evidence satisfactory to the Authority of compliance with the rules and regulations of the Authority and whatever documentation or evidence deemed appropriate by the Authority; in connection therewith, the Authority may inspect the books and records of such lending institution.
(Source: P.A. 83-1251.)

(20 ILCS 3805/7.24a) (from Ch. 67 1/2, par. 307.24a)
Sec. 7.24a. (a) The Authority may make, purchase, or participate in loans, grants, or deferred payment loans to persons and families of low and moderate income and to not-for-profit and limited-profit entities for the benefit of low and moderate income persons and families, to finance the development, improvement or rehabilitation of residential real property. When financing loans, grants, or deferred payment loans under this Section, the Authority may give priority to applications which include energy conservation measures including, but not limited to, solar energy systems.
(b) A loan or deferred payment loan under this Section may be secured or unsecured as determined by the Authority. A grant may be secured or unsecured as determined by the Authority, and shall be made under additional terms and conditions determined by the Authority.
(c) Loans under this Section may be in such principal amounts, bear interest at such rates, have such other terms and conditions and be repaid within such period as the Authority may determine.
(d) Loans under this Section financed by Affordable Housing Program Trust Fund Bonds or Notes or from Trust Fund Moneys shall be restricted to the purposes and subject to the limitations on use provided in the Illinois Affordable Housing Act.
(Source: P.A. 88-93.)

(20 ILCS 3805/7.24b) (from Ch. 67 1/2, par. 307.24b)
Sec. 7.24b. The Authority shall prescribe by rule for notification to affected parties and the A-95 agencies prior to any commitment on any development. The Authority shall report to the General Assembly no later than October 31, 1982 the status of such proposed rules.
(Source: P.A. 82-780.)

(20 ILCS 3805/7.24c) (from Ch. 67 1/2, par. 307.24c)
Sec. 7.24c. The Authority may, in instances in which it determines that it is necessary or desirable in order to carry out its purposes under this Act, form or consent to the formation of one or more instrumentality corporations pursuant to the General Not For Profit Corporation Act, as amended, or the State Housing Act, as amended. The Authority may be a member of the instrumentality corporations and the members and officers of the Authority from time to time may be members of the governing board or officers of the instrumentality corporations. The Authority shall supervise the activities of the instrumentality corporations and may enter into agreements with them providing for the Authority to approve various aspects of their operations. The Authority may require that it approve aspects of the operation of the instrumentality corporations including, without limitation, the following: their charter and by-laws, their directors, their projects and expenditures and the issuance of their obligations. The Authority may agree to, and may take title to property of an instrumentality corporation upon its dissolution.
(Source: P.A. 83-1251.)

(20 ILCS 3805/7.24d) (from Ch. 67 1/2, par. 307.24d)
Sec. 7.24d. The Authority may issue or provide for the issuance of trust certificates or other obligations secured by or representing ownership in residential mortgages, may transfer residential mortgages to trusts to facilitate the issuance of such certificates or other obligations and may enter into trust agreements with respect to and providing for the securing of those certificates or other obligations.
(Source: P.A. 83-1251.)

(20 ILCS 3805/7.24e) (from Ch. 67 1/2, par. 307.24e)
Sec. 7.24e. (a) Not later than January 1, 1986, the Authority shall establish rules and regulations governing minimum energy efficiency standards in developments financed by the Authority and such other standards as may be deemed necessary by the Authority to assess, evaluate and compare the energy efficiency of current and proposed developments.
(b) After July 1, 1986, no commitment for assisted mortgage financing shall be made by the Authority for any new development unless the Authority certifies compliance with the minimum energy efficiency standards specified in its rules and regulations.
(Source: P.A. 83-1251.)

(20 ILCS 3805/7.24f) (from Ch. 67 1/2, par. 307.24f)
Sec. 7.24f. The Authority may issue bonds or notes in an aggregate amount not to exceed $1,000,000 per year in each of fiscal years 1986, 1987, 1988 and 1989 for the purpose of financing single room occupancy facilities for low income individuals or families. If the Authority does not issue bonds or notes in such amount during any of those fiscal years, such financing authorization shall carry forward to the subsequent fiscal year. Such facilities must be determined by the Authority to be financially and operationally feasible, and such bond or note issuances are subject to the normal rating agency and financial market restrictions.
(Source: P.A. 84-706.)

(20 ILCS 3805/7.24g) (from Ch. 67 1/2, par. 307.24g)
Sec. 7.24g. (a) The Authority is hereby designated the State Housing Credit Agency and is charged with responsibility for administering low-income housing tax credits allocated to the State under Section 42 of the Internal Revenue Code of 1986, as amended. In fulfilling its responsibilities as the State Housing Credit Agency, the Authority is authorized to do all acts authorized or required under Section 42 of the Internal Revenue Code of 1986, as amended, and to:
(1) Establish a plan for allocation of low-income

housing tax credits; prepare application forms for allocation of such tax credits; and make allocation of such tax credits to eligible individuals and corporations.

(2) Initiate marketing, education and out-reach

projects throughout the State to maximize utilization of all available low-income housing tax credits.

(3) Provide technical assistance and training to

local governments, including home rule jurisdictions, to encourage coordination of local, State and federal resources with the allocation of low-income housing tax credits.

(4) Accept and allocate low-income housing tax

credits that may be transferred from Illinois home rule jurisdictions.

(5) Assess fees to cover the costs of allocating and

administering the tax credits.

(b) Commencing in calendar year 1990, the aggregate unused housing tax credit dollar amount of all home rule jurisdictions available pursuant to Section 42 of the Internal Revenue Code of 1986, as amended, shall be as of June 1 of each calendar year reserved to the Authority for allocation by the Authority in the same manner as the Authority allocates low-income housing tax credits allocated to the State; provided that this reservation shall not apply to the housing tax credit amount of a city with over 2,000,000 inhabitants.
This amendatory Act of 1989 is intended to alter the allocation of low-income housing tax credits to home rule units, other than a municipality with over 2,000,000 inhabitants otherwise conferred pursuant to Section 42 of the Internal Revenue Code of 1986, as amended.
(Source: P.A. 86-40; 87-250.)

(20 ILCS 3805/7.24h) (from Ch. 67 1/2, par. 307.24h)
Sec. 7.24h. The Authority may use its administrative funds for loans or grants to finance the cost of rehabilitating housing units for the homeless mentally ill. For purposes of this Section, a person is "homeless" if such person has no permanent or temporary housing.
The Authority shall, within 90 days after the effective date of this amendatory Act of 1989, develop a plan for making rehabilitated housing units financed by the Authority available to the homeless mentally ill.
(Source: P.A. 86-812.)

(20 ILCS 3805/7.25) (from Ch. 67 1/2, par. 307.25)
Sec. 7.25. The Authority may do any and all things necessary or convenient to carry out its purposes and exercise the powers, either separately or jointly, expressly given and granted in this Act.
(Source: P.A. 83-1251.)

(20 ILCS 3805/7.26) (from Ch. 67 1/2, par. 307.26)
Sec. 7.26. In connection with the acquisition or carrying of the Authority's investments, in connection with issuances by the Authority of its bonds and notes for purposes of the Authority's programs or in support of its bonds and notes outstanding, or in connection with any other of its corporate purposes, the Authority, for its own benefit or for the benefit of the holders of notes or bonds of the Authority or their trustee, may enter into rate protection contracts and related credit enhancement or liquidity agreements. The Authority shall enter into a rate protection contract only pursuant to a determination that the terms of the rate protection contracts and any related agreements reduce the risk of loss to the Authority or protect, preserve or enhance the value of its assets. The determination may be made, and the terms and conditions of any rate protection contract may be approved, by the members or may be delegated by the members, in particular cases or generally, to any 2 of the chairman, the vice chairman, the director, the deputy director, the treasurer or the assistant treasurer of the Authority. The Authority's obligations under any rate protection contract shall not be considered bonds or notes for purposes of this Act.
(Source: P.A. 87-250.)

(20 ILCS 3805/7.27)
Sec. 7.27. The Authority may offer non-recourse reverse mortgage loans to qualified borrowers with the same restrictions and requirements as prescribed in Section 6.1 of the Illinois Banking Act. The Authority may seek funds from the Federal Home Loan Bank of Chicago to fund reverse mortgage loans made under this Section. Reverse mortgage loans may be made under terms which qualify the loans for purchase by the Federal National Mortgage Association.
(Source: P.A. 88-327.)

(20 ILCS 3805/7.28)
Sec. 7.28. Tax credit for donation to sponsors. The Authority may administer and adopt rules for an affordable housing tax donation credit program to provide tax credits for donations as set forth in this Section.
(a) In this Section:
"Administrative housing agency" means either the Authority or an agency of the City of Chicago.
"Affordable housing project" means either (i) a rental project in which at least 25% of the units have rents (including tenant-paid heat) that do not exceed, on a monthly basis, maximum gross rent figures, as published by the Authority, that are: (i) based on data published annually by the U.S. Department of Housing and Urban Development, (ii) based on the annual income of households earning 60% of the area median income, (iii) computed using a 30% of gross monthly income standard and (iv) adjusted for unit size and at least 25% of the units are occupied by persons and families whose incomes do not exceed 60% of the median family income for the geographic area in which the residential unit is located or (ii) a unit for sale to homebuyers whose gross household income is at or below 60% of the area median income and who pay no more than 30% of their gross household income for mortgage principal, interest, property taxes, and property insurance (PITI).
"Donation" means money, securities, or real or personal property that is donated to a not-for-profit sponsor that is used solely for costs associated with either (i) purchasing, constructing, or rehabilitating an affordable housing project in this State, (ii) an employer-assisted housing project in this State, (iii) general operating support, or (iv) technical assistance as defined by this Section.
"Employer-assisted housing project" means either down-payment assistance, reduced-interest mortgages, mortgage guarantee programs, rental subsidies, or individual development account savings plans that are provided by employers to employees to assist in securing affordable housing near the work place, that are restricted to housing near the work place, and that are restricted to employees whose gross household income is at or below 120% of the area median income.
"General operating support" means any cost incurred by a sponsor that is a part of its general program costs and is not limited to costs directly incurred by the affordable housing project.
"Geographical area" means the metropolitan area or county designated as an area by the federal Department of Housing and Urban Development under Section 8 of the United States Housing Act of 1937, as amended, for purposes of determining fair market rental rates.
"Median income" means the incomes that are determined by the federal Department of Housing and Urban Development guidelines and adjusted for family size.
"Project" means an affordable housing project, an employer-assisted housing project, general operating support, or technical assistance.
"Sponsor" means a not-for-profit organization that (i) is organized as a not-for-profit organization under the laws of this State or another state and (1) for an affordable housing project, has as one of its purposes the development of affordable housing; (2) for an employer-assisted housing project, has as one of its purposes home ownership education; and (3) for a technical assistance project, has as one of its purposes either the development of affordable housing or home ownership education; (ii) is organized for the purpose of constructing or rehabilitating affordable housing units and has been issued a ruling from the Internal Revenue Service of the United States Department of the Treasury that the organization is exempt from income taxation under provisions of the Internal Revenue Code; or (iii) is an organization designated as a community development corporation by the United States government under Title VII of the Economic Opportunity Act of 1964.
"Tax credit" means a tax credit allowed under Section 214 of the Illinois Income Tax Act.
"Technical assistance" means any cost incurred by a sponsor for project planning, assistance with applying for financing, or counseling services provided to prospective homebuyers.
(b) A sponsor must apply to an administrative housing agency for approval of the project. The administrative housing agency must reserve a specific amount of tax credits for each approved project. Tax credits for general operating support can only be reserved as part of a reservation of tax credits for an affordable housing project, an employer-assisted housing project, or technical assistance. No tax credits shall be allowed for a project without a reservation of such tax credits by an administrative housing agency for that project.
(c) The Authority must adopt rules establishing criteria for eligible costs and donations, issuing and verifying tax credits, and selecting projects that are eligible for a tax credit.
(d) Tax credits for employer-assisted housing projects are limited to that pool of tax credits that have been set aside for employer-assisted housing. Tax credits for general operating support are limited to 10% of the total tax credit reservation for the related project (other than general operating support) and are also limited to that pool of tax credits that have been set aside for general operating support. Tax credits for technical assistance are limited to that pool of tax credits that have been set aside for technical assistance.
(e) The amount of tax credits reserved by the administrative housing agency for an approved project is limited to $13 million in the initial year and shall increase each year by 5%. The City of Chicago shall receive 24.5% of total tax credits authorized for each fiscal year. The Authority shall receive the balance of the tax credits authorized for each fiscal year. The tax credits may be used anywhere in this State. The tax credits have the following set-asides:
(1) for employer-assisted housing projects, $2

million; and

(2) for general operating support and technical

assistance, $1 million.

The balance of the funds must be used for affordable housing projects. During the first 9 months of a fiscal year, if an administrative housing agency is unable to reserve the tax credits set aside for the purposes described in subsection (e), the administrative housing agency may reserve the tax credits for any approved projects.
(f) The administrative housing agency that reserves tax credits for an affordable housing project must record against the land upon which the affordable housing project is located an instrument to assure that the property maintains its affordable housing compliance for a minimum of 10 years. The Authority has flexibility to assure that the instrument does not cause undue hardship on homeowners.
(Source: P.A. 92-491, eff. 8-23-01; 93-369, eff. 7-24-03.)

(20 ILCS 3805/7.29)
Sec. 7.29. National Guard and Reservist homebuyer assistance.
(a) Subject to appropriation, the Authority shall establish and administer a guardsman and reservist homebuyer assistance program. Under the program, an eligible applicant may apply to a lender approved by the Authority for financial assistance for a portion of the down payment on the purchase of a house. The financial assistance: (i) shall not exceed 10% of the first $100,000 of the purchase price of the house, (ii) shall not exceed 5% of any amount of the purchase price in excess of $100,000, (iii) shall not exceed a total of $15,000, and (iv) shall be in the form of a grant to the approved eligible applicant. An eligible applicant may apply for financial assistance up to 3 years following the completion of active duty.
(b) As used in this Section, "eligible applicant" means a member of the Illinois National Guard or the reserves of the Armed Forces of the United States called to active duty after September 11, 2001 who is a legal resident of the State of Illinois and who was a legal resident of this State when called to active duty.
(c) The Authority shall adopt necessary rules for the implementation of this Section, including rules for the solicitation, collection, and approval of applications and for the distribution of program grants.
(Source: P.A. 95-285, eff. 8-20-07.)

(20 ILCS 3805/7.30)
Sec. 7.30. Foreclosure Prevention Program.
(a) The Authority shall establish and administer a Foreclosure Prevention Program. The Authority shall use moneys in the Foreclosure Prevention Program Fund, and any other funds appropriated for this purpose, to make grants to (i) approved counseling agencies for approved housing counseling and (ii) approved community-based organizations for approved foreclosure prevention outreach programs. The Authority shall promulgate rules to implement this Program and may adopt emergency rules as soon as practicable to begin implementation of the Program.
(b) Subject to appropriation and the annual receipt of funds, the Authority shall make grants from the Foreclosure Prevention Program Fund derived from fees paid as specified in subsection (a) of Section 15-1504.1 of the Code of Civil Procedure as follows:
(1) 25% of the moneys in the Fund shall be used to

make grants to approved counseling agencies that provide services in Illinois outside of the City of Chicago. Grants shall be based upon the number of foreclosures filed in an approved counseling agency's service area, the capacity of the agency to provide foreclosure counseling services, and any other factors that the Authority deems appropriate.

(2) 25% of the moneys in the Fund shall be

distributed to the City of Chicago to make grants to approved counseling agencies located within the City of Chicago for approved housing counseling or to support foreclosure prevention counseling programs administered by the City of Chicago.

(3) 25% of the moneys in the Fund shall be used to

make grants to approved community-based organizations located outside of the City of Chicago for approved foreclosure prevention outreach programs.

(4) 25% of the moneys in the Fund shall be used to

make grants to approved community-based organizations located within the City of Chicago for approved foreclosure prevention outreach programs, with priority given to programs that provide door-to-door outreach.

(b-1) Subject to appropriation and the annual receipt of funds, the Authority shall make grants from the Foreclosure Prevention Program Graduated Fund derived from fees paid as specified in paragraph (1) of subsection (a-5) of Section 15-1504.1 of the Code of Civil Procedure, as follows:
(1) 30% shall be used to make grants for approved

housing counseling in Cook County outside of the City of Chicago;

(2) 25% shall be used to make grants for approved

housing counseling in the City of Chicago;

(3) 30% shall be used to make grants for approved

housing counseling in DuPage, Kane, Lake, McHenry, and Will Counties; and

(4) 15% shall be used to make grants for approved

housing counseling in Illinois in counties other than Cook, DuPage, Kane, Lake, McHenry, and Will Counties provided that grants to provide approved housing counseling to borrowers residing within these counties shall be based, to the extent practicable, (i) proportionately on the amount of fees paid to the respective clerks of the courts within these counties and (ii) on any other factors that the Authority deems appropriate.

The percentages set forth in this subsection (b-1) shall be calculated after deduction of reimbursable administrative expenses incurred by the Authority, but shall not be greater than 4% of the annual appropriated amount.
(b-5) As used in this Section:
"Approved community-based organization" means a not-for-profit entity that provides educational and financial information to residents of a community through in-person contact. "Approved community-based organization" does not include a not-for-profit corporation or other entity or person that provides legal representation or advice in a civil proceeding or court-sponsored mediation services, or a governmental agency.
"Approved foreclosure prevention outreach program" means a program developed by an approved community-based organization that includes in-person contact with residents to provide (i) pre-purchase and post-purchase home ownership counseling, (ii) education about the foreclosure process and the options of a mortgagor in a foreclosure proceeding, and (iii) programs developed by an approved community-based organization in conjunction with a State or federally chartered financial institution.
"Approved counseling agency" means a housing counseling agency approved by the U.S. Department of Housing and Urban Development.
"Approved housing counseling" means in-person counseling provided by a counselor employed by an approved counseling agency to all borrowers, or documented telephone counseling where a hardship would be imposed on one or more borrowers. A hardship shall exist in instances in which the borrower is confined to his or her home due to a medical condition, as verified in writing by a physician, advanced practice registered nurse, or physician assistant, or the borrower resides 50 miles or more from the nearest approved counseling agency. In instances of telephone counseling, the borrower must supply all necessary documents to the counselor at least 72 hours prior to the scheduled telephone counseling session.
(c) (Blank).
(c-5) Where the jurisdiction of an approved counseling agency is included within more than one of the geographic areas set forth in this Section, the Authority may elect to fully fund the applicant from one of the relevant geographic areas.
(Source: P.A. 99-581, eff. 1-1-17; 100-513, eff. 1-1-18.)

(20 ILCS 3805/7.31)
Sec. 7.31. Abandoned Residential Property Municipality Relief Program.
(a) The Authority shall establish and administer an Abandoned Residential Property Municipality Relief Program. The Authority shall use moneys in the Abandoned Residential Property Municipality Relief Fund, and any other funds appropriated for this purpose, to make grants to municipalities and to counties to assist with costs incurred by the municipality or county for: cutting of neglected weeds or grass, trimming of trees or bushes, and removal of nuisance bushes or trees; extermination of pests or prevention of the ingress of pests; removal of garbage, debris, and graffiti; boarding up, closing off, or locking windows or entrances or otherwise making the interior of a building inaccessible to the general public; surrounding part or all of an abandoned residential property's underlying parcel with a fence or wall or otherwise making part or all of the abandoned residential property's underlying parcel inaccessible to the general public; demolition of abandoned residential property; and repair or rehabilitation of abandoned residential property, as approved by the Authority under the Program. For purposes of this subsection (a), "pests" has the meaning ascribed to that term in subsection (c) of Section 11-20-8 of the Illinois Municipal Code. The Authority shall promulgate rules for the administration, operation, and maintenance of the Program and may adopt emergency rules as soon as practicable to begin implementation of the Program.
(b) Subject to appropriation and the annual receipt of funds, the Authority shall make grants from the Abandoned Residential Property Municipality Relief Fund derived from fees paid as specified in paragraph (1) of subsection (a-5) of Section 15-1504.1 and subsection (a) of Section 15-1507.1 of the Code of Civil Procedure as follows:
(1) 30% of the moneys in the Fund shall be used to

make grants to municipalities other than the City of Chicago in Cook County and to Cook County;

(2) 25% of the moneys in the Fund shall be used to

make grants to the City of Chicago;

(3) 30% of the moneys in the Fund shall be used to

make grants to municipalities in DuPage, Kane, Lake, McHenry and Will Counties, and to those counties; and

(4) 15% of the moneys in the Fund shall be used to

make grants to municipalities in Illinois in counties other than Cook, DuPage, Kane, Lake, McHenry, and Will Counties, and to counties other than Cook, DuPage, Kane, Lake, McHenry, and Will Counties. Grants distributed to the municipalities and counties shall be based on (i) areas of greatest need within these counties, which shall be determined, to the extent practicable, proportionately on the amount of fees paid to the respective clerks of the courts within these counties, and (ii) on any other factors that the Authority deems appropriate.

The percentages set forth in this subsection (b) shall be calculated after deduction of reimbursable administrative expenses incurred by the Authority, but shall not be greater than 4% of the annual appropriated amount.
(c) Where the jurisdiction of a municipality is included within more than one of the geographic areas set forth in this Section, the Authority may elect to fully fund the municipality from one of the relevant geographic areas.
(Source: P.A. 97-1164, eff. 6-1-13; 98-20, eff. 6-11-13.)

(20 ILCS 3805/8) (from Ch. 67 1/2, par. 308)
Sec. 8. The Authority may, pursuant to its rules or regulations, or pursuant to agreements with persons to whom it makes mortgage or other loans, provide for methods of limiting profits or cash flow or other distributions available to limited-profit entities to whom it has made or will make such loans. Such methods may include, without limitation, a limitation which may vary from period to period based on changes in the costs of borrowing money and may be changed from time to time. With respect to mortgage loans to limited profit entities, the alternative method shall be such as shall, in the sole judgment of the Authority, result in the lowest rents consistent with attracting private enterprise to acquire, construct, rehabilitate, operate and maintain the development. The equity in a development shall consist of the difference between the amount of the mortgage loan and the total cost of the development. The total cost of the development shall include construction or rehabilitation costs including job overhead and a builder's and sponsor's profit and risk fee, architectural, engineering, legal, and accounting costs, organizational expenses, land value, interest and financing charges paid during construction, and the cost of landscaping and off-site improvements, whether or not such costs have been paid in cash or in a form other than cash.
(Source: P.A. 98-260, eff. 8-9-13.)

(20 ILCS 3805/8.1) (from Ch. 67 1/2, par. 308.1)
Sec. 8.1. With respect to mortgage loans for developments financed by the issuance of the Authority's bonds and notes and not covered under the Low-Income Housing Preservation and Resident Homeownership Act of 1990 (12 U.S.C. 4101 et seq.) created by Title VI of the Cranston-Gonzalez National Affordable Housing Act, the owner may not make, and the Authority may not accept, a prepayment of the mortgage loan except in accordance with the provisions of this Section.
(a) For those developments covered under this Section, the owner may make, and the Authority may accept, a prepayment of the mortgage loan if the owner enters into an agreement with the Authority to extend to the full term of the mortgage loan the affordability restrictions on those units affordable to low income persons and families or create a comparable number of new units of housing affordable for low income persons and families. As used in this Section, "affordability restrictions" means limits imposed by a federal or Authority regulation, regulatory agreement or rent subsidy contract on tenant rents, rent contributions, or income eligibility for the development so as to require that the units be affordable to low income persons and families.
(b) If the owner does not enter into the agreement described in subsection (a), prior to the owner making and the Authority accepting prepayment of the mortgage loan on those developments covered by this Section the owner shall provide notice to the tenants of the development of the owner's intent to prepay the mortgage loan and the tenants' rights under this Section. The notice shall be in a form approved by the Authority and shall be delivered at least 9 months prior to the date the owner intends to prepay the mortgage loan.
(c) If the owner does not enter into the agreement described in subsection (a) and intends to cause the prepayment of the mortgage loan, the tenants shall have the first right to purchase the development as follows:
(1) The tenants shall, within 60 days after the date

of the owner's notice under subsection (b), notify the owner in writing that the tenants have formed a tenant association and shall designate the name of its representative. As used in this Section, "tenant association" means an association, corporation or other organization that represents at least a majority of the tenants in the development.

(2) After receiving notice from the tenants under

paragraph (1) of this subsection (c), the owners shall provide a bona fide offer for sale of the development to the tenant association which contains the essential terms of the sale, including, at a minimum, the following: the sale price; the terms of seller financing, if any, including the amount, the interest rate, and amortization rate; the terms of assumable financing, if any, including the amount, the interest rate, and the amortization rate; and the proposed improvements, if any, to the property to be made by the owner in connection with the sale. The bona fide offer for sale shall also state that within 30 days after its receipt, the tenant association shall notify the owner, in writing, of its intent to purchase the development, which notice shall not create any legal obligation other than under this Section. By this notice the tenant association may designate a not-for-profit corporation to act on its behalf to purchase the development.

(3) The tenant association or its designee shall,

within 90 days after delivery of the notice of intent to purchase under paragraph (2) of this subsection (c), deliver to the owner and the owner shall execute a purchase contract reflecting a sale price and terms agreed to by the parties or the sale price and terms determined as follows: If the owner and the tenant association or its designee are unable to agree to a sale price within the first 60 days of the 90 day period specified above, the sale price of the development shall be based upon its fair market value at its highest and best use minus any rehabilitation costs or other costs required to convert the development to that use, as determined by 2 independent appraisers qualified to perform multi-family housing appraisals. One appraiser shall be selected and paid by the owner and the other shall be selected and paid by the tenant association or its designee. If the appraisers fail to agree upon a fair market value, the owner and the tenant association or its designee shall either jointly select and pay a third appraiser whose appraisal shall be binding, or agree to take an average of the 2 appraisals. All appraisers shall be MAI certified. The determination of the sale price shall be completed within the 90 day period specified above.

(4) The tenant association or its designee shall

close on the sale of the development within 90 days after the date the parties sign the contract to purchase.

(d) The provisions of this Section shall not apply to any of the following: a government taking by eminent domain or negotiated purchase; a forced sale pursuant to a foreclosure; or a transfer by gift, devise or operation of law.
(e) If the Authority determines, in its sole discretion, that the tenants of the development failed to form a tenant association as defined in this Section, or that the tenant association or its designee failed to provide notice to the owner of the formation of a tenant association under paragraph (1) of subsection (c), failed to provide notice to the owner of its intent to purchase under paragraph (2) of subsection (c), failed to provide a bona fide offer to purchase under paragraph (3) of subsection (c), or failed to close on the development under paragraph (4) of subsection (c), the owner may prepay the mortgage loan and the Authority may accept the prepayment of the mortgage loan.
(f) The owner and the tenant association or its designee shall timely forward a copy of all notices required under this Section to the Authority.
(Source: P.A. 87-578.)

(20 ILCS 3805/9) (from Ch. 67 1/2, par. 309)
Sec. 9.
The ratio of loan to development cost and the amortization period of loans made by the Authority shall be determined in accordance with regulations formulated and published by the Authority.
(Source: P.A. 76-1175.)

(20 ILCS 3805/10) (from Ch. 67 1/2, par. 310)
Sec. 10. The Authority shall approve a tenant selection plan submitted by the applicant for the loan prior to disbursing any funds in connection with the acquisition, rehabilitation, or construction of a development. The Authority shall formulate regulations from time to time setting forth the criteria for tenant selection plans. These criteria shall include income limits, which may vary with the size and circumstances of the family unit of tenants. The income limits shall be sufficiently flexible to avoid undue economic homogeneity among the tenants of a development. The Authority may formulate regulations from time to time for the alteration of occupancies of tenants who exceed established income limits. The tenant selection plan shall specify how many units in the development shall be held available for rentals to persons of low or moderate income, as defined in this Act.
In determining the number of units which shall be so held available for rental to persons of low or moderate income, the Authority shall require that the number of dwelling units so held reserved for them in each development shall not be less than the number required by applicable federal and State law.
In connection with any mortgage loan for a development, the Authority may enter into an agreement with the owner of the development as a part of the loan providing that as long as the loan remains outstanding or such longer period as is set forth in the agreement, the development shall be held available for such rentals. Any such agreement shall, upon being recorded in the manner provided for recording of deeds or registered in the manner specified for registration of titles, be binding upon any subsequent owners of the development as provided by its terms.
(Source: P.A. 98-260, eff. 8-9-13.)

(20 ILCS 3805/11) (from Ch. 67 1/2, par. 311)
Sec. 11.
Among low or moderate income persons and families, preference for occupancy in a development financed under the Act shall be given to those persons and families displaced from an urban renewal area, or as a result of governmental action, or as a result of a major disaster, in accordance with applicable regulations and procedures.
(Source: P.A. 77-1654.)

(20 ILCS 3805/12) (from Ch. 67 1/2, par. 312)
Sec. 12.
In order to encourage developments which are not economically homogeneous and to achieve rent charges which will make units available to persons and families of low income at low rentals, the Authority and a mortgagor may use devices including, but not limited to: direct rental assistance in the form of partial rent subsidy from any county, municipal, State or federal source; allocation of lower rents to less desirable locations and apartments with less expensive facilities; and the raising of rents in the majority of apartments in the development in order to lower the rents of those in the lower rent charge category. With respect to each development the Authority shall, prior to initial occupancy, allocate and prescribe the number of lower rental units and the rents to be charged therefor. The allocation may be reviewed and adjusted from time to time. The method of achieving lower rental charges shall, in each instance, be prescribed by the Authority.
(Source: P.A. 77-1654.)

(20 ILCS 3805/13) (from Ch. 67 1/2, par. 313)
Sec. 13. The Authority shall require that occupancy of all housing financed or otherwise assisted under this Act be open to all persons regardless of race, national origin, religion, creed, sex, age or physical or mental disability and that contractors and subcontractors engaged in the construction or rehabilitation of such housing or any housing related commercial facility, shall provide equal opportunity for employment without discrimination as to race, national origin, religion, creed, sex, age or physical or mental disability.
(Source: P.A. 99-143, eff. 7-27-15.)

(20 ILCS 3805/14) (from Ch. 67 1/2, par. 314)
Sec. 14. The Authority may from time to time issue its negotiable bonds and notes in such principal amount, as, in the opinion of the Authority, shall be necessary to provide sufficient funds for achieving its corporate purposes, including the making of mortgage or other loans for the acquisition, construction and rehabilitation of housing to be occupied by low and moderate income persons, for the acquisition, construction and rehabilitation of community facilities as provided in this Act and for the acquisition, construction and rehabilitation of housing related commercial facilities; the acquisition of land and land development; the purchase of residential mortgages from lending institutions; the making of loans to lending institutions; the payment of interest on bonds and notes of the Authority; the establishment of reserves to secure such bonds and notes; and all other expenditures of the Authority incidental to and necessary or convenient to carrying out its corporate purposes and powers, including the reimbursement of the Authority for expenditures made by it from other funds for achieving its corporate purposes set forth in this Section. The bonds and notes of the Authority may be issued as general obligations of the Authority payable from such revenues, funds and obligations of the Authority as the resolution authorizing issuance of the bonds or notes shall provide, or may be issued as limited obligations with a claim for payment solely from such revenues, funds and obligations as the resolution authorizing issuance of the bonds or notes shall provide. The Authority is specifically granted the power and authority to issue Affordable Housing Program Trust Fund Bonds or Notes, provided that the use of the proceeds thereof is subject to the limitation provided in the Illinois Affordable Housing Act. Except for such limitation and the dedication and pledge of Trust Fund Moneys provided for in that Act, Affordable Housing Program Trust Fund Bonds or Notes shall be treated in all respects as, and shall be entitled to all the benefits, rights, grants and authorizations in respect of, bonds and notes issued pursuant and subject to the provisions of this Act. The Authority shall have no taxing power.
(Source: P.A. 88-93.)

(20 ILCS 3805/14.1) (from Ch. 67 1/2, par. 314.1)
Sec. 14.1. The Authority may issue to persons acquiring, improving or rehabilitating residences in Illinois mortgage credit certificates (or such other arrangements by which entities authorized to issue qualified mortgage bonds under Section 143 of the Internal Revenue Code may grant persons Federal income tax credits or other advantages with respect to costs of residential mortgages). The Authority shall have the authority to take all steps, make all conditions and do all things necessary in order so to issue such certificates or make such other arrangements including, without limitation, establishing for the State a qualified mortgage credit certificate program, enforcing and carrying out that program, and giving notice of the provisions of the program.
(Source: P.A. 87-250.)

(20 ILCS 3805/15) (from Ch. 67 1/2, par. 315)
Sec. 15.
The Authority may from time to time, issue renewal notes, issue bonds to pay such notes, and whenever it deems refunding expedient, refund any bonds by the issuance of new bonds, whether the bonds to be refunded have or have not matured, and issue bonds partly to refund bonds then outstanding and partly for any other purpose. The refunding bonds shall be sold and the proceeds applied to the purchase, redemption or payment of the bonds to be refunded.
(Source: P.A. 76-1175.)

(20 ILCS 3805/16) (from Ch. 67 1/2, par. 316)
Sec. 16. The notes and bonds issued under this Act shall be authorized by resolution of the members of the Authority, shall bear such date or dates, and shall mature at such time or times, in the case of any note, or any renewal thereof, not exceeding 15 years (or such longer time not exceeding 25 years if the Authority shall determine, with respect to notes issued in anticipation of bonds, that a longer maturity date is required in order to assure the ability to issue the bonds), from the date of issue of such original note, and in the case of any bond not exceeding 50 years from the date of issue, as the resolution may provide. The bonds may be issued as serial bonds or as term bonds or as a combination thereof. The notes and bonds shall bear interest at such rate or rates as shall be determined by the members of the Authority by the resolution authorizing issuance of the bonds and notes provided, however, that notes and bonds issued after July 1, 1983, shall bear interest at such rate or rates not exceeding the greater of (i) the maximum rate established in "An Act to authorize public corporations to issue bonds, other evidences of indebtedness and tax anticipation warrants subject to interest rate limitations set forth therein", approved May 26, 1970, as from time to time in effect; (ii) 11% per annum or (iii) 70% of the prime commercial rate in effect at the time the contract is made. In the event the Authority issues notes or bonds not exempt from income taxation under the Internal Revenue Code of 1954, as amended, such notes or bonds shall bear interest at a rate or rates as shall be determined by the members of the Authority by the resolution authorizing issuance of the bonds and notes. Prime commercial rate means such prime rate as from time to time is publicly announced by the largest commercial banking institution located in this State, measured in terms of total assets. A contract is made with respect to notes or bonds when the Authority is contractually obligated to issue and sell such notes or bonds to a purchaser who is contractually obligated to purchase them. The notes and bonds shall be in such denominations, be in such form, either coupon or registered, carry such registration privileges, be executed in such manner, be payable in such medium of payment, at such place or places and be subject to such terms of redemption as such resolution or resolutions may provide. The notes and bonds of the Authority may be sold by the Authority, at public or private sale, at such price or prices as the Authority shall determine.
In lieu of establishing the rate at which notes or bonds of the Authority shall bear interest and the price at which the notes or bonds shall be sold, the resolution authorizing their issuance may set maximum and minimum prices, interest rates and annual interest cost to the Authority for that issue of notes or bonds (computed as the resolution shall provide), such that the difference between the maximum and minimum annual interest cost shall not exceed 1% of the principal amount of the notes or bonds. Such a resolution shall authorize any two of the Chairman, Treasurer or Director (or in the Director's absence, the Deputy Director) to establish the actual price and interest rate within the range established by the resolution. In lieu of establishing the dates, maturities or other terms of the notes or bonds, the resolution authorizing their issuance may authorize any two of the Chairman, Treasurer or Director (or in the Director's absence, the Deputy Director) to establish such dates, maturities and other terms within ranges or criteria established by the resolution.
In connection with the issuance of its notes and bonds, the Authority may enter into arrangements to provide additional security and liquidity for the notes and bonds. These may include, without limitation, letters of credit, lines of credit by which the Authority may borrow funds to pay or redeem its notes or bonds and purchase or remarketing arrangements for assuring the ability of owners of the Authority's notes and bonds to sell or to have redeemed their notes and bonds. The Authority may enter into contracts and may agree to pay fees to persons providing such arrangements, but only under circumstances in which the total interest paid or to be paid on the notes or bonds, together with the fees for the arrangements (being treated as if interest), would not, taken together, cause the notes or bonds to bear interest, calculated to their absolute maturity, at a rate in excess of the maximum rate allowed by this Act.
The resolution of the Authority authorizing the issuance of its notes or bonds may provide that interest rates may vary from time to time depending upon criteria established by the Authority, which may include, without limitation, a variation in interest rates as may be necessary to cause notes or bonds to be remarketable from time to time at a price equal to their principal amount (or compound accredited value in case of original issue discount bonds), and may provide for appointment of a national banking association, bank, trust company, investment bank or other financial institution to serve as a remarketing agent in that connection. The resolution of the Authority authorizing the issuance of its notes or bonds may provide that alternative interest rates or provisions will apply during such times as the notes or bonds are held by a person providing a letter of credit or other credit enhancement arrangement for those notes or bonds. Notwithstanding any other provisions of law, there shall be no statutory limitation on the interest rates which such variable rate notes and bonds may bear from time to time.
In addition to the other authorizations contained in this Section, the Authority may adopt a resolution or resolutions granting to any two of the Chairman, Treasurer or Director (or in the Director's absence, the Deputy Director) the power to authorize issuance of notes or bonds, or both, on behalf of the Authority from time to time without further resolution of the Authority. Any such resolution shall contain a statement of the maximum aggregate amount of notes or bonds that may be outstanding at any one time pursuant to the authorization granted in such resolution. Such resolution shall also contain a statement of the period of time during which such notes or bonds of the Authority may be so issued. Such resolution shall also delegate specifically or generally to the persons empowered to authorize issuance of the notes or bonds the authority to establish or approve any or all matters relating to the issuance and sale of the notes or bonds, which may include the interest rates, if any, which the notes or bonds shall bear and the prices (including premiums or discounts, if any) at which they shall be issued and sold, or the criteria upon which such interest rates and prices may vary, the appointment of remarketing agents, the approval of alternative interest rates, whether there shall be any statutory or other limitation on the interest rates which such notes or bonds may bear (treating as if interest the fees for any arrangements to provide additional security and liquidity for the notes and bonds), and the dates, maturities and other terms and conditions on which the notes or bonds shall be issued and sold. Any or all of such matters may vary from issue to issue and within an issue. Any such resolution may set forth the criteria by which any or all of the matters entrusted to the persons designated in such resolution are to be established or approved, and may grant the power to authorize issuance of notes or bonds which are exempt from income taxation under the Internal Revenue Code of 1954, as amended, or which are not exempt.
Notwithstanding any other provision of law, and in addition to any other authority provided by law, with respect to mortgage or other loans made by it, the Authority may require payments of principal, make interest charges and impose prepayment premiums or penalties (in addition to any fees or charges made by the Authority) so that such principal, interest and premiums or penalties are sufficient to enable the Authority to pay when due all principal, interest and redemption premiums or penalties on any notes or bonds issued by the Authority to finance or continue the financing of such loans (including a proportionate share of such bonds or notes issued to fund reserves or to cover any discount) and to make any required deposits in any reserve funds; and any contract relating to any mortgage or other loan made by the Authority may provide for changes during its term in the rate at which interest shall be paid, to the extent the changes are provided for in order to enable the Authority to make payments with respect to bonds or notes as provided in this Section.
(Source: P.A. 85-1450.)

(20 ILCS 3805/17) (from Ch. 67 1/2, par. 317)
Sec. 17. A resolution of the Authority authorizing the issuance of any notes or bonds or any issue thereof under this Act may provide for:
(a) Pledging or assigning or granting a lien on or

security interest in all or any part of the fees and charges made or received by the Authority, and all or any part of the moneys received in payment of mortgage or other loans and interest thereon, and other moneys received or to be received, to secure the payment of the notes or bonds or of any issue thereof, and subject to such agreements with bondholders or noteholders as may then exist;

(b) Pledging or assigning or granting a lien on or

security interest in all or any part of the revenue of the Authority, including payments or income from mortgages or other loans and obligations owned or held by the Authority, or pledging or assigning or granting a lien on or security interest in any obligations owned or held by the Authority, to secure the payment of the notes or bonds issued under this Act or of any issue of such notes or bonds, subject to such agreements with noteholders or bondholders as may then exist;

(c) Pledging or assigning or granting a lien on or

security interest in any loan, grant, or contribution from the federal, State, or local government, if authorized by the terms of such loan, grant or contribution;

(d) The use and disposition of the gross income from

mortgages or other loans owned by the Authority and payment of the principal of mortgages and other loans owned by the Authority;

(e) The setting aside of reserves or sinking funds

and the regulation and disposition thereof;

(f) Limitations on the purpose to which the proceeds

of sale of notes or bonds may be applied and pledging or assigning or granting a lien on or security interest in such proceeds to secure the payment of the notes or bonds or of any issue thereof;

(g) Limitations on the issuance of additional notes

or bonds; the terms upon which additional notes or bonds may be issued and secured; and the refunding of outstanding or other notes or bonds;

(h) The procedure, if any, by which the terms of any

contract with noteholders or bondholders may be amended or abrogated, the amount of notes or bonds the holders of which must consent thereto, and the manner in which such consent may be given;

(i) Vesting in a trustee or trustees such property,

rights, powers and duties in trust as the Authority may determine, which may include any or all of the rights, powers and duties of the trustee appointed by the bondholders pursuant to this Act and limiting or abrogating the right of the bondholders to appoint a trustee or limiting the rights, powers and duties of such trustee;

(j) With respect to Affordable Housing Program Trust

Fund Bonds or Notes, pledging or assigning or granting a lien on or security interest in Trust Fund Moneys as provided in Section 9 of the Illinois Affordable Housing Act, to secure such bonds and notes, and vesting in any trustee for the holders of such bonds and notes any and all rights, powers, and assignments to receive, hold and apply such Trust Fund Moneys and the proceeds thereof, to the extent permitted by Section 9 of the Illinois Affordable Housing Act, to secure or pay such bonds and notes;

(k) Any other matters, of like or different

character, which in any way affect the security or protection of the notes or bonds issued by the Authority.

Any pledge, assignment, lien or security interest or grant made pursuant to this Act or pursuant to Section 9 of the Illinois Affordable Housing Act shall be valid and binding and immediately effective, upon its being made or granted, without any physical delivery, filing, recording or further act, and shall be valid and binding as against, and superior to any claims of all others having claims of any kind against the Authority or any other person, irrespective of whether such other parties have notice of the pledge, assignment, lien or security interest.
(Source: P.A. 88-93.)

(20 ILCS 3805/18) (from Ch. 67 1/2, par. 318)
Sec. 18.
No member of the Authority or any authorized person executing the notes or bonds shall be liable personally on the notes or bonds or be subject to any personal liability or accountability by reason of the issuance thereof.
(Source: P.A. 76-1175.)

(20 ILCS 3805/19) (from Ch. 67 1/2, par. 319)
Sec. 19. The Authority, subject to the terms of any agreements with noteholders or bondholders as may then exist, shall have power out of any funds available therefor to purchase notes or bonds of the Authority at a price not exceeding: (a) if the notes or bonds are redeemable, the redemption price then applicable plus accrued interest to the next interest payment date thereon, or (b) if the notes or bonds are not then redeemable, the redemption price applicable on the first date after such purchase upon which the notes or bonds become subject to redemption plus accrued interest to such date.
(Source: P.A. 85-1450.)

(20 ILCS 3805/20) (from Ch. 67 1/2, par. 320)
Sec. 20.
The State shall not be liable on notes or bonds of the Authority and such bonds and notes shall not be a debt of the State. The notes and bonds shall contain on the face thereof a statement to such effect.
(Source: P.A. 76-1175.)

(20 ILCS 3805/21) (from Ch. 67 1/2, par. 321)
Sec. 21. The Authority shall create and establish a special fund to secure the Housing Development Bonds issued under this Act. The fund shall be designated as "the capital reserve fund."
The Authority shall pay into the capital reserve fund: (a) all moneys specifically appropriated, earmarked or made available by gift, grant, or otherwise, from any source, public or private, for the purposes of meeting expenditures authorized from such fund; (b) any proceeds of sale of notes or bonds, to the extent provided in the resolution of the Authority authorizing the issuance thereof; (c) any moneys transferred into the fund by the Authority from any other fund authorized by this Act, in such amounts and at such times as the Authority deems necessary for the purposes of this fund; and (d) any other income or moneys available to the Authority from any other source or sources for the purpose of such fund.
All moneys held in the capital reserve fund, except as hereinafter provided, shall be used solely for the payment of the principal or annual sinking fund payment of bonds of the Authority as the same mature, the purchase of bonds of the Authority, the payment of interest on such bonds of the Authority or the payment of any redemption premium required to be paid when such bonds are redeemed prior to maturity. Moneys in the capital reserve fund shall not be withdrawn at any time in such amount as would reduce the amount of the fund to less than the maximum amount of principal and interest or annual sinking fund payment, whichever is less, maturing and becoming due in any succeeding calendar year on all bonds of the Authority then outstanding, except for the purpose of paying principal of and interest on bonds of the Authority becoming due, whether at maturity or by annual sinking fund payment, and for the payment of which other moneys of the Authority are not available. Any income or interest earned by, or increment to, the capital reserve fund due to the investment thereof may be transferred by the Authority to the general fund or any other fund of the Authority to the extent it does not reduce the amount of the capital reserve fund below the maximum amount of principal and interest or annual sinking fund payment, whichever is less, maturing and becoming due in any succeeding calendar year on all bonds of the Authority then outstanding. For purposes of this Section the word "bonds" shall mean only those bonds of the Authority issued for the purpose of making mortgage loans to nonprofit corporations and limited-profit entities to finance multi-family rental and cooperative developments and designated as "Housing Development Bonds" by the Authority.
(Source: P.A. 78-1074.)

(20 ILCS 3805/22) (from Ch. 67 1/2, par. 322)
Sec. 22. (a) The Authority shall not have outstanding at any one time bonds and notes for any of its corporate purposes in an aggregate principal amount exceeding $3,600,000,000, excluding bonds and notes issued to refund outstanding bonds and notes.
(b) Of the authorized aggregate principal amount of $3,600,000,000 provided for by this Section, the amount of $150,000,000 shall be used for the purposes specified in Sections 7.23 and 7.24 of this Act.
(c) Of the $1,000,000,000 authorized by this amendatory Act of 1985, an amount not less than $100,000,000 shall be reserved for financing developments which involve the rehabilitation of dwelling accommodations, subject to the occupancy reservation of low or moderate income persons or families as provided in this Act.
(Source: P.A. 87-250; 87-884; 88-93.)

(20 ILCS 3805/23) (from Ch. 67 1/2, par. 323)
Sec. 23.
In computing the amount of the capital reserve fund for the purposes of this Act, securities in which all or a portion of the fund is invested shall be valued at par, or if purchased at less than par, at their cost to the Authority.
(Source: P.A. 76-1175.)

(20 ILCS 3805/23a) (from Ch. 67 1/2, par. 323a)
Sec. 23a. The Authority may create and establish one or more special funds (herein referred to as "debt service reserve funds"), and shall pay into each such debt service reserve fund (a) any moneys appropriated and made available by the State for the purpose of such fund (except that no such State moneys shall be so paid with respect to such fund for notes or bonds a major portion of the proceeds of which are used to provide housing related commercial facilities), (b) any proceeds of sale of notes or bonds to the extent provided in the resolution or resolutions of the Authority authorizing the issuance thereof, and (c) any other moneys which may be available to the Authority for the purpose of such fund from any other source or sources. All moneys held in any debt service reserve fund, except as hereinafter provided, shall be used, as required, solely for the payment of the principal of bonds or notes secured in whole or in part by such fund or of the sinking fund payments with respect to such bonds or notes, the purchase or redemption of such bonds or notes, the payment of interest on such bonds or notes or the payment of any redemption premium required to be paid when such bonds or notes are redeemed prior to maturity. Moneys in such fund shall not be withdrawn therefrom at any time in such amount as would reduce the amount of such fund to less than the minimum debt service reserve requirement established for such fund by resolution of the Authority, except for the purpose of making, with respect to bonds or notes secured in whole or in part by such fund, payment when due, of principal, interest, redemption premiums and the sinking fund payments with respect to such bonds or notes for the payment of which other moneys of the Authority are not available. Any income or interest earned by, or increment to, any debt service reserve fund due to the investment thereof may be transferred by the Authority to other funds or accounts of the Authority to the extent it does not reduce the amount of the debt service reserve fund below the minimum debt service reserve fund requirement for such fund, as may be allowed by the resolution of the Authority authorizing the issuance of its bonds and notes.
The Authority shall not at any time issue bonds or notes, secured in whole or in part by a debt service reserve fund, if upon the issuance of such bonds or notes, the amount in such debt service reserve fund will be less than any minimum debt service reserve fund requirement for such fund, unless the Authority, at the time of issuance of such bonds or notes shall deposit in such fund from the proceeds of the bonds or notes to be issued, or from other sources an amount which together with the amount then in such fund will not be less than any minimum debt service reserve fund requirement for such fund.
In computing the amount of any debt service reserve fund for the purpose of this Section, securities in which all or a portion of such fund shall be invested shall be valued either (i) at par, or if purchased at less than par, at their cost to the Authority or (ii) as provided in the resolution authorizing the issuance of the bonds or notes which are to be secured by the fund.
(Source: P.A. 83-1251.)

(20 ILCS 3805/24) (from Ch. 67 1/2, par. 324)
Sec. 24.
The Authority shall create and establish such other funds or accounts as may be necessary or desirable for its corporate purposes.
(Source: P.A. 78-1074.)

(20 ILCS 3805/25) (from Ch. 67 1/2, par. 325)
Sec. 25.
If the Authority defaults in the payment of principal or interest on any issue of notes or bonds after the same shall become due, whether at maturity or upon call for redemption, and such default continues for a period of 30 days, or if the Authority fails or refuses to comply with the provisions of this Act, or defaults in any agreement made with the holders of any issue of notes or bonds, the holders of 25% in aggregate principal amount of the notes or bonds of such issue then outstanding may appoint a trustee to represent the holders of such notes or bonds for the purposes set forth in Sections 26 through 28.
(Source: P.A. 76-1175.)

(20 ILCS 3805/26) (from Ch. 67 1/2, par. 326)
Sec. 26. The trustee appointed pursuant to Section 25 may, and upon written request of the holders of 25% in principal amount of such notes or bonds then outstanding shall, in his own name: (a) enforce all rights of the noteholders or bondholders, including the right to require the Authority to collect fees and charges and interest and amortization payments on mortgage or other loans made by it adequate to carry out any agreement as to, or pledge of, such fees and charges and interest and amortization payments of such mortgage or other loans, and other properties and to require the Authority to carry out any other agreements with the holders of such notes or bonds and to perform its duties under this Act; (b) bring suit upon such notes or bonds; (c) require the Authority to account as if it were the trustee of an express trust for the holders of such notes or bonds; (d) enjoin any acts or things which may be unlawful or in violation of the rights of the holders of such notes or bonds; or (e) declare all such notes or bonds due and payable, and if all defaults shall be made good, then, with the consent of the holders of 25% of the principal amount of such notes or bonds then outstanding, to annul such declaration and its consequences.
(Source: P.A. 83-1251.)

(20 ILCS 3805/26.1) (from Ch. 67 1/2, par. 326.1)
Sec. 26.1. In the event that the Authority determines that monies of the Authority will not be sufficient for the payment of the principal of and interest on its bonds (or on any notes issued for a maturity in excess of three years) during the next State fiscal year, excluding amounts in the debt service reserve fund for those bonds or notes, the Chairman shall certify to the Governor, as soon as is practicable, the amount required by the Authority to enable it to pay such principal of and interest on the bonds or notes. The Governor shall submit the amount so certified to the General Assembly as soon as practicable, but not later than the end of the current State fiscal year.
In the event of a withdrawal of moneys from a reserve fund established with respect to any issue or issues of bonds or notes of the Authority to pay principal or interest on such bonds, the Chairman of the Authority, as soon as practicable, shall certify to the Governor the amount required to restore such reserve fund to the level required in the resolution or indenture securing the bonds. The Governor shall submit the amount so certified to the General Assembly as soon as practicable, but no later than the end of the current State fiscal year.
This Section shall not apply to any bonds or notes as to which the Authority shall have determined, in the resolution authorizing the issuance of the bonds or notes, that this Section shall not apply. Whenever the Authority makes such a determination that fact shall be plainly stated on the face of the bonds or notes and that fact shall also be reported to the Governor. The Authority shall obtain written approval from the Governor for bonds and notes issued under this Section.
(Source: P.A. 87-778.)

(20 ILCS 3805/27) (from Ch. 67 1/2, par. 327)
Sec. 27.
In addition to the powers granted in Sections 25 and 26, the trustee shall have and possess all of the powers necessary or appropriate for the exercise of any functions specifically set forth herein or incident to the general representation of bondholders or noteholders in the enforcement and protection of their rights.
(Source: P.A. 76-1175.)

(20 ILCS 3805/28) (from Ch. 67 1/2, par. 328)
Sec. 28. The venue of any action or proceeding brought by the trustees under Sections 25, 26 and 27, shall be in Sangamon County. Before declaring the principal of notes or bonds (other than bonds to which Section 26.1 of this Act shall not apply or notes issued in anticipation of the issuance of bonds to which Section 26.1 of this Act shall not apply) due and payable, the trustee shall first give 30 days' notice in writing to the Governor, to the Authority, and to the State Treasurer.
(Source: P.A. 83-1251.)

(20 ILCS 3805/29) (from Ch. 67 1/2, par. 329)
Sec. 29.
The notes and bonds of the Authority are securities in which all public officers and bodies of this State and all municipalities and municipal subdivisions, all insurance companies and associations, and other persons carrying on an insurance business, all banks, trust companies, savings banks and savings associations, saving and loan associations, investment companies, all administrators, guardians, executors, trustees and other fiduciaries, and all other persons whatsoever who are now or may hereafter be authorized to invest in bonds or other obligations of the State, may properly and legally invest funds, including capital, in their control or belonging to them.
(Source: P.A. 76-1175.)

(20 ILCS 3805/30) (from Ch. 67 1/2, par. 330)
Sec. 30.
The property of the Authority and its income and operation shall be exempt from taxation.
(Source: P.A. 76-1175.)

(20 ILCS 3805/31) (from Ch. 67 1/2, par. 331)
Sec. 31. The creation of the Authority is in all respects for the benefit of the people of Illinois and for the improvement of their health, safety, welfare, comfort and security, and its purposes are public purposes. In consideration thereof, the notes and bonds of the Authority issued pursuant to this Act and the income therefrom shall be free from all taxation by the State or its political subdivisions, except for estate, transfer and inheritance taxes. For purposes of Section 250 of the Illinois Income Tax Act, the exemption of the income from bonds issued by the Authority shall terminate after all of the bonds have been paid. The amount of such income that shall be added and then subtracted on the Illinois income tax return of a taxpayer, pursuant to Section 203 of the Illinois Income Tax Act, from federal adjusted gross income or federal taxable income in computing Illinois base income shall be the interest net of any bond premium amortization. The exemptions of taxation provided by the preceding sentences shall not apply to the income on any notes or bonds, a major portion (determined in the sole judgment of the Authority) of the proceeds of which are to be used to finance housing related commercial facilities.
(Source: P.A. 89-460, eff. 5-24-96.)

(20 ILCS 3805/32) (from Ch. 67 1/2, par. 332)
Sec. 32.
The Authority is authorized to provide to nonprofit corporations, housing corporations and limited-profit entities such advisory, consultative training and educational services as will assist them to become owners of housing constructed or rehabilitated under this Act. Advisory and education services may include, but are not necessarily limited to, technical and professional planning assistance, the preparation and promulgation of organizational planning and development outlines and guides, consultation services, training courses, seminars and lectures, the preparation and dissemination of newsletters and other printed materials and the services of field representatives. The Authority is also authorized to provide nonprofit corporations, housing corporations and limited-profit entities with advisory, consultative, technical, training and educational services in the management of housing, including but not limited to home management and training and advisory services for the residents of housing so as to promote efficient and harmonious management thereof.
(Source: P.A. 76-1175.)

(20 ILCS 3805/33) (from Ch. 67 1/2, par. 333)
Sec. 33.
The provisions of this Act are severable, and if any of its provisions shall be held unconstitutional by any court of competent jurisdiction, the decision of such court shall not affect or impair any of the remaining provisions.
(Source: P.A. 76-1175.)

(20 ILCS 3805/34) (from Ch. 67 1/2, par. 334)
Sec. 34.
This Act is necessary for the welfare of the State and its inhabitants; therefore it shall be liberally construed to effect its purposes.
(Source: P.A. 76-1175.)



20 ILCS 3820/ - Illinois Investment and Development Authority Act.

(20 ILCS 3820/1)
Sec. 1. Short title. This Act may be cited as the Illinois Investment and Development Authority Act.
(Source: P.A. 92-864, eff. 6-1-03.)

(20 ILCS 3820/5)
Sec. 5. Purpose. The purpose of this Act is to create a State entity to support the creation and growth of community development financial institutions, which provide access to capital for business development, capital investments, and other financing to expand private sector activities in economically disadvantaged communities and for low income people, by providing grants, loans, and technical assistance to CDFIs. Assistance by this entity would (i) expand financial services and capital access in economically disadvantaged communities, (ii) provide support for the creation of new small businesses and new jobs in economically disadvantaged communities, (iii) create opportunities for banks to get a federal incentive for investments in a CDFI, (iv) increase this State's share of the money distributed annually by the federal Community Development Financial Institutions Fund, and (v) create a new partnership between the State, banks and thrifts, and CDFIs.
(Source: P.A. 92-864, eff. 6-1-03.)

(20 ILCS 3820/10)
Sec. 10. Definitions. In this Act:
"Authority" means the Illinois Investment and Development Authority.
"Community development financial institution" or "CDFI" means an Illinois community development financial institution certified in accordance with the federal Community Development Banking and Financial Institutions Act of 1994 (Public Law 103-325) and accredited by the Authority under Section 50 of this Act.
(Source: P.A. 92-864, eff. 6-1-03.)

(20 ILCS 3820/15)
Sec. 15. Creation of Illinois Investment and Development Authority; members.
(a) There is created a political subdivision, body politic and corporate, to be known as the Illinois Investment and Development Authority. The exercise by the Authority of the powers conferred by law shall be an essential public function. The governing powers of the Authority shall be vested in a body consisting of 11 members, including, as ex officio members, the Commissioner of Banks and Real Estate and the Director of Commerce and Economic Opportunity or their designees. The other 9 members of the Authority shall be appointed by the Governor, with the advice and consent of the Senate, and shall be designated "public members". The public members shall include representatives from banks and other private financial services industries, community development finance experts, small business development experts, and other community leaders. Not more than 6 members of the Authority may be of the same political party. The Chairperson of the Authority shall be designated by the Governor from among its public members.
(b) Six members of the Authority shall constitute a quorum. However, when a quorum of members of the Authority is physically present at the meeting site, other Authority members may participate in and act at any meeting through the use of a conference telephone or other communications equipment by means of which all persons participating in the meeting can hear each other. Participation in such meeting shall constitute attendance and presence in person at the meeting of the person or persons so participating. All official acts of the Authority shall require the approval of at least 5 members.
(c) Of the members initially appointed by the Governor pursuant to this Act, 3 shall serve until the third Monday in January, 2004, 3 shall serve until the third Monday in January, 2005, and 3 shall serve until the third Monday in January, 2006 and all shall serve until their successors are appointed and qualified. All successors shall hold office for a term of 3 years commencing on the third Monday in January of the year in which their term commences, except in case of an appointment to fill a vacancy. Each member appointed under this Section who is confirmed by the Senate shall hold office during the specified term and until his or her successor is appointed and qualified. In case of vacancy in the office when the Senate is not in session, the Governor may make a temporary appointment until the next meeting of the Senate, when the Governor shall nominate such person to fill the office, and any person so nominated who is confirmed by the Senate, shall hold his or her office during the remainder of the term and until his or her successor is appointed and qualified.
(d) Members of the Authority shall not be entitled to compensation for their services as members, but shall be entitled to reimbursement for all necessary expenses incurred in connection with the performance of their duties as members.
(e) The Governor may remove any public member of the Authority in case of incompetency, neglect of duty, or malfeasance in office, after service on the member of a copy of the written charges against him or her and an opportunity to be publicly heard in person or by counsel in his or her own defense upon not less than 10 days notice.
(Source: P.A. 94-793, eff. 5-19-06.)

(20 ILCS 3820/20)
Sec. 20. Executive Director; other employees. The members of the Authority shall appoint an Executive Director to hold office at the pleasure of the members. The Executive Director shall be the chief administrative and operational officer of the Authority, shall direct and supervise its administrative affairs and general management and perform such other duties as may be prescribed from time to time by the members, and shall receive compensation fixed by the Authority. The Executive Director or any committee of the members may carry out such responsibilities of the members as the members by resolution may delegate. The Executive Director shall attend all meetings of the Authority; however, no action of the Authority shall be invalid on account of the absence of the Executive Director from a meeting. The Authority may engage the services of such other agents and employees, including legal and technical experts and other consultants, as it may deem advisable and may prescribe these persons' duties and fix their compensation.
(Source: P.A. 92-864, eff. 6-1-03.)

(20 ILCS 3820/25)
Sec. 25. Powers of Authority.
(a) The Authority possesses all the powers as a body corporate necessary and convenient to accomplish the purposes of this Act, including, without any intended limitation upon the general powers hereby conferred, all of the following:
(1) To enter into loans, contracts, and agreements in

any matter connected with any of its corporate purposes and to invest its funds.

(2) To sue and be sued.
(3) To employ those agents, employees, and

independent contractors necessary to carry out its purposes, and to fix their compensation, their benefits, and the terms and conditions of their employment.

(4) To have and use a common seal and to alter the

seal at pleasure.

(5) To adopt all needful resolutions, by-laws, and

rules for the conduct of its business and affairs.

(6) To have and exercise all powers and be subject to

all duties usually incident to boards of directors of corporations.

(b) The Authority shall not have the power to levy taxes for any purpose whatsoever.
(Source: P.A. 92-864, eff. 6-1-03.)

(20 ILCS 3820/30)
Sec. 30. Office. The Authority may maintain an office or branch office anywhere in this State and may utilize, without the payment of rent, any office facilities that the State may conveniently make available to the Authority.
(Source: P.A. 92-864, eff. 6-1-03.)

(20 ILCS 3820/35)
Sec. 35. Secretary; treasurer; funds.
(a) The Authority shall appoint a secretary and treasurer, who may be a member or members of the Authority, to hold office at the pleasure of the Authority. Before entering upon the duties of the respective offices, the person or persons shall take and subscribe to the constitutional oath of office, and the treasurer shall execute a bond with corporate sureties to be approved by the Authority. The bond shall be payable to the Authority in whatever penal sum may be directed by the Authority, conditioned upon the faithful performance of the duties of the office and the payment of all money received by him or her according to law and the orders of the Authority. The Authority may, at any time, require a new bond from the treasurer in such penal sum as may then be determined by the Authority. The obligation of the sureties shall not extend to any loss sustained by the insolvency, failure, or closing of any savings and loan association or national or state bank wherein the treasurer has deposited funds if the bank or savings and loan association has been approved by the Authority as a depository for these funds. The oaths of office and the treasurer's bond shall be filed in the principal office of the Authority.
(b) All funds of the Authority, including without limitation (i) grants or loans from the federal government, the State, or any agency or instrumentality of the State or federal government, (ii) fees, service charges, interest, or other investment earnings on its funds, (iii) payments of principal of and interest on loans of its funds, and (iv) revenue from any other source, except funds the application of which is otherwise specifically provided for by appropriation, resolution, grant agreement, lease agreement, loan agreement, indenture, mortgage, trust agreement, or other agreement, may be held by the Authority in its treasury and be generally available for expenditure by the Authority for any of the purposes authorized by this Act.
(c) In addition to investments authorized by Section 2 of the Public Funds Investment Act, funds of the Authority may be invested in (i) obligations issued by any state, unit of local government, or school district, which obligations are rated at the time of purchase by a national rating service within the 2 highest rating classifications without regard to any rating refinement or gradation by numerical or other modifier, or (ii) equity securities of an investment company registered under the federal Investment Company Act of 1940 whose sole assets, other than cash and other temporary investments, are obligations that are eligible investments for the Authority, provided that not more than 20% of the assets of the investment company may consist of unrated obligations of the type described in clause (i) of this subsection (c) that the board of directors of the investment company has determined to be of comparable quality to rated obligations described in clause (i) of this subsection (c).
(d) Moneys appropriated by the General Assembly to the Authority shall be held in the State treasury unless the Act making the appropriation specifically states that the moneys are appropriated to the Authority's treasury. Such funds as are authorized to be held in the Authority's treasury, deposited in any bank or savings and loan association, and placed in the name of the Authority shall be withdrawn or paid out only by check or draft upon the bank or savings and loan association, signed by the treasurer and countersigned by the Chairperson of the Authority. The Authority may designate any of its members or any officer or employee of the Authority to affix the signature of the Chairperson and may designate another to affix the signature of the treasurer to any check or draft for payment of salaries or wages and for payment of any other obligations of not more than $2,500. In case any person whose signature appears upon any check or draft, issued pursuant to this Act, ceases to hold his or her office before the delivery of the check or draft to the payee, the signature nevertheless shall be valid and sufficient for all purposes with the same effect as if the person had remained in office until delivery of the check or draft. A bank or savings and loan association may not receive public funds as permitted by this Section unless it has complied with the requirements established pursuant to Section 6 of the Public Funds Investment Act.
(Source: P.A. 92-864, eff. 6-1-03.)

(20 ILCS 3820/40)
Sec. 40. Conflict of interest.
(a) No member, officer, agent, or employee of the Authority shall, in his or her own name or in the name of a nominee, be an officer or director or hold an ownership interest of more than 7.5% in any person, association, trust, corporation, partnership, or other entity that is, in its own name or in the name of a nominee, a party to a contract or agreement upon which the member, officer, agent, or employee may be called upon to act or vote. The prohibition of this subsection (a) does not apply, however, to prohibit contracts or agreements between the Authority and entities qualified under Section 501 of the Internal Revenue Code of 1986 due to a member of the Authority serving as an officer or director of that entity.
(b) With respect to any direct or indirect interest, other than an interest prohibited in subsection (a) of this Section, in a contract or agreement upon which the member, officer, agent, or employee may be called upon to act or vote, a member, officer, agent, or employee of the Authority shall disclose the interest to the secretary of the Authority before the taking of final action by the Authority concerning the contract or agreement and shall so disclose the nature and extent of the interest and his or her acquisition of it, and those disclosures shall be publicly acknowledged by the Authority and entered upon the minutes of the Authority. If a member, officer, agent, or employee of the Authority holds such an interest, then he or she shall refrain (i) from any further official involvement in regard to the contract or agreement, (ii) from voting on any matter pertaining to the contract or agreement, and (iii) from communicating with members of the Authority or its officers, agents, and employees concerning the contract or agreement. Notwithstanding any other provision of law, any contract or agreement entered into in conformity with this subsection (b) shall not be void or invalid by reason of the interest described in this subsection (b), nor shall any person so disclosing the interest and refraining from further official involvement as provided in this subsection (b) be guilty of an offense, be removed from office, or be subject to any other penalty on account of that interest.
(c) Any contract or agreement made in violation of subsection (a) or (b) of this Section shall be null and void, but shall not give rise to any action against the Authority.
(Source: P.A. 92-864, eff. 6-1-03.)

(20 ILCS 3820/45)
Sec. 45. Audit; fiscal year; report. The accounts and books of the Authority, including its receipts, disbursements, contracts, and other matters relating to its finances, operation, and affairs shall be examined and audited at least once within each 2-year period by a firm of certified public accountants, who shall certify its audit to the State Comptroller. The fiscal year for the Authority shall commence on July 1. As soon after the end of each fiscal year as may be expedient, the Authority shall cause to be prepared and printed a complete report and financial statement of its operations and of its assets and liabilities. A reasonably sufficient number of copies of this report shall be printed for distribution to persons interested, upon request, and a copy of the report shall be filed with the Governor, the Secretary of State, the State Comptroller, the Secretary of the Senate, and the Clerk of the House of Representatives.
(Source: P.A. 92-864, eff. 6-1-03.)

(20 ILCS 3820/50)
Sec. 50. Accreditation.
(a) A CDFI must be accredited by the Authority in order to receive assistance from the Authority, unless otherwise specified in this Act. The Authority may revoke accreditation from a CDFI that no longer meets the Authority's accreditation criteria. Accreditation of a CDFI under this Act does not, in and of itself, qualify the CDFI to participate in a financing program administered by the Authority.
(b) Authority criteria for accreditation must include certification under the federal Community Development Banking and Financial Institutions Act of 1994 (Public Law 103-325) and any other criteria that the Authority deems appropriate.
(c) The Authority shall accredit CDFIs in a manner to ensure the use of CDFIs in all geographic regions of this State to the greatest extent possible.
(Source: P.A. 92-864, eff. 6-1-03.)

(20 ILCS 3820/55)
Sec. 55. Authority's responsibilities.
(a) The Authority shall make grants and low-rate loans to CDFIs so that CDFIs may fill a credit gap by engaging in below market rate financing in economically disadvantaged communities and to low income people. As part of a grant or loan agreement, a CDFI may request and the Authority may consent to having the grant or loan proceeds paid directly to a CDFI's creditor. As part of a loan agreement, the Authority may require additional security from the CDFI, including without limitation a pledge of a certain percentage of the CDFI's assets or future earnings.
(b) The Authority shall provide technical assistance to CDFIs to (i) expand the financial services the CDFI sector offers, such as micro-business lending, facilities financing, low income housing financing, and personal financial services for low income persons, (ii) encourage the establishment of downstate CDFIs, and (iii) provide technical assistance and training to CDFIs' borrowers.
(Source: P.A. 92-864, eff. 6-1-03.)

(20 ILCS 3820/60)
Sec. 60. Authority grants. The Authority may issue grants to CDFIs or to nonprofit organizations that are attempting to obtain federal certification or Authority accreditation as a CDFI. The Authority may issue, in a manner consistent with subsection (c) of Section 50 of this Act, grants for the purpose of developing or enhancing the ability of the CDFI or nonprofit organization to be accredited as a CDFI under Section 50 of this Act and to receive loans from the Authority under Section 65 of this Act. The Authority may also issue grants or loans to nonprofit organizations that have entered into a written contract with a CDFI or a nonprofit organization receiving grants from the Authority to obtain federal certification or Authority accreditation as a CDFI.
In areas of this State where no CDFI exists and no nonprofit organization is working to obtain certification or accreditation as a CDFI, the Authority may issue grants to a nonprofit organization deemed by the Authority to be performing activities consistent with the goals of the federal Community Development Banking and Financial Institutions Act of 1994 (Public Law 103-325). The grants shall be used by the nonprofit organization to provide technical assistance, training, or other support to small businesses or other for-profit or not-for-profit organizations.
(Source: P.A. 92-864, eff. 6-1-03.)

(20 ILCS 3820/65)
Sec. 65. Authority loans. The Authority may make loans to CDFIs, from moneys appropriated for this purpose, on such terms and conditions as the Authority may determine. Loans shall be made and used in a manner consistent with the requirements of the federal Community Development Banking and Financial Institutions Act of 1994 (Public Law 103-325). Loans to CDFIs may be made by the Authority as the sole lender or in cooperation with participating investors pursuant to agreements entered into in accordance with this Act. Loan repayments shall be used by the Authority to make new loans to CDFIs.
(Source: P.A. 92-864, eff. 6-1-03.)

(20 ILCS 3820/70)
Sec. 70. Community development loans.
(a) CDFIs that receive loans from the Authority under Section 65 of this Act shall make and use community development loans pursuant to guidelines established by the Authority and in a manner consistent with the federal Community Development Banking and Financial Institutions Act of 1994 (Public Law 103-325). The guidelines shall include criteria for the approval of a portfolio of loans submitted by CDFIs.
(b) In connection with community development loans under this Section, the recipient of a loan must provide certification to the Authority that the recipient does not have any outstanding debts in the form of delinquent real estate taxes or utility bills that are more than one year outstanding.
(Source: P.A. 92-864, eff. 6-1-03.)

(20 ILCS 3820/75)
Sec. 75. Report to General Assembly. Within 90 days after the end of each fiscal year, the Authority shall prepare a report for that fiscal year and file it with the General Assembly as provided in Section 3.1 of the General Assembly Organization Act. The report shall include the amount of funds appropriated to the Authority that were deposited by the Authority in special accounts in banks or trust companies, the amount of disbursements made from the special accounts, the number, name, and location of CDFIs accredited by the Authority, and the number and amount of grants to CDFIs or nonprofit organizations.
(Source: P.A. 92-864, eff. 6-1-03.)



20 ILCS 3855/ - Illinois Power Agency Act.

Article 1 - The Illinois Power Agency Act

(20 ILCS 3855/Art. 1 heading)

(20 ILCS 3855/1-1)
Sec. 1-1. Short title. This Article may be cited as the Illinois Power Agency Act. References in this Article to "this Act" mean this Article.
(Source: P.A. 95-481, eff. 8-28-07.)

(20 ILCS 3855/1-5)
Sec. 1-5. Legislative declarations and findings. The General Assembly finds and declares:
(1) The health, welfare, and prosperity of all

Illinois citizens require the provision of adequate, reliable, affordable, efficient, and environmentally sustainable electric service at the lowest total cost over time, taking into account any benefits of price stability.

(2) (Blank).
(3) (Blank).
(4) It is necessary to improve the process of

procuring electricity to serve Illinois residents, to promote investment in energy efficiency and demand-response measures, and to maintain and support development of clean coal technologies, generation resources that operate at all hours of the day and under all weather conditions, zero emission facilities, and renewable resources.

(5) Procuring a diverse electricity supply portfolio

will ensure the lowest total cost over time for adequate, reliable, efficient, and environmentally sustainable electric service.

(6) Including renewable resources and zero emission

credits from zero emission facilities in that portfolio will reduce long-term direct and indirect costs to consumers by decreasing environmental impacts and by avoiding or delaying the need for new generation, transmission, and distribution infrastructure. Developing new renewable energy resources in Illinois, including brownfield solar projects and community solar projects, will help to diversify Illinois electricity supply, avoid and reduce pollution, reduce peak demand, and enhance public health and well-being of Illinois residents.

(7) Developing community solar projects in Illinois

will help to expand access to renewable energy resources to more Illinois residents.

(8) Developing brownfield solar projects in Illinois

will help return blighted or contaminated land to productive use while enhancing public health and the well-being of Illinois residents.

(9) Energy efficiency, demand-response measures, zero

emission energy, and renewable energy are resources currently underused in Illinois. These resources should be used, when cost effective, to reduce costs to consumers, improve reliability, and improve environmental quality and public health.

(10) The State should encourage the use of advanced

clean coal technologies that capture and sequester carbon dioxide emissions to advance environmental protection goals and to demonstrate the viability of coal and coal-derived fuels in a carbon-constrained economy.

(11) The General Assembly enacted Public Act 96-0795

to reform the State's purchasing processes, recognizing that government procurement is susceptible to abuse if structural and procedural safeguards are not in place to ensure independence, insulation, oversight, and transparency.

(12) The principles that underlie the procurement

reform legislation apply also in the context of power purchasing.

The General Assembly therefore finds that it is necessary to create the Illinois Power Agency and that the goals and objectives of that Agency are to accomplish each of the following:
(A) Develop electricity procurement plans to ensure

adequate, reliable, affordable, efficient, and environmentally sustainable electric service at the lowest total cost over time, taking into account any benefits of price stability, for electric utilities that on December 31, 2005 provided electric service to at least 100,000 customers in Illinois and for small multi-jurisdictional electric utilities that (i) on December 31, 2005 served less than 100,000 customers in Illinois and (ii) request a procurement plan for their Illinois jurisdictional load. The procurement plan shall be updated on an annual basis and shall include renewable energy resources and, beginning with the delivery year commencing June 1, 2017, zero emission credits from zero emission facilities sufficient to achieve the standards specified in this Act.

(B) Conduct the competitive procurement processes

identified in this Act.

(C) Develop electric generation and co-generation

facilities that use indigenous coal or renewable resources, or both, financed with bonds issued by the Illinois Finance Authority.

(D) Supply electricity from the Agency's facilities

at cost to one or more of the following: municipal electric systems, governmental aggregators, or rural electric cooperatives in Illinois.

(E) Ensure that the process of power procurement is

conducted in an ethical and transparent fashion, immune from improper influence.

(F) Continue to review its policies and practices to

determine how best to meet its mission of providing the lowest cost power to the greatest number of people, at any given point in time, in accordance with applicable law.

(G) Operate in a structurally insulated, independent,

and transparent fashion so that nothing impedes the Agency's mission to secure power at the best prices the market will bear, provided that the Agency meets all applicable legal requirements.

(H) Implement renewable energy procurement and

training programs throughout the State to diversify Illinois electricity supply, improve reliability, avoid and reduce pollution, reduce peak demand, and enhance public health and well-being of Illinois residents, including low-income residents.

(Source: P.A. 99-906, eff. 6-1-17.)

(20 ILCS 3855/1-10)
Sec. 1-10. Definitions.
"Agency" means the Illinois Power Agency.
"Agency loan agreement" means any agreement pursuant to which the Illinois Finance Authority agrees to loan the proceeds of revenue bonds issued with respect to a project to the Agency upon terms providing for loan repayment installments at least sufficient to pay when due all principal of, interest and premium, if any, on those revenue bonds, and providing for maintenance, insurance, and other matters in respect of the project.
"Authority" means the Illinois Finance Authority.
"Brownfield site photovoltaic project" means photovoltaics that are:
(1) interconnected to an electric utility as defined

in this Section, a municipal utility as defined in this Section, a public utility as defined in Section 3-105 of the Public Utilities Act, or an electric cooperative, as defined in Section 3-119 of the Public Utilities Act; and

(2) located at a site that is regulated by any of the

following entities under the following programs:

(A) the United States Environmental Protection

Agency under the federal Comprehensive Environmental Response, Compensation, and Liability Act of 1980, as amended;

(B) the United States Environmental Protection

Agency under the Corrective Action Program of the federal Resource Conservation and Recovery Act, as amended;

(C) the Illinois Environmental Protection Agency

under the Illinois Site Remediation Program; or

(D) the Illinois Environmental Protection Agency

under the Illinois Solid Waste Program.

"Clean coal facility" means an electric generating facility that uses primarily coal as a feedstock and that captures and sequesters carbon dioxide emissions at the following levels: at least 50% of the total carbon dioxide emissions that the facility would otherwise emit if, at the time construction commences, the facility is scheduled to commence operation before 2016, at least 70% of the total carbon dioxide emissions that the facility would otherwise emit if, at the time construction commences, the facility is scheduled to commence operation during 2016 or 2017, and at least 90% of the total carbon dioxide emissions that the facility would otherwise emit if, at the time construction commences, the facility is scheduled to commence operation after 2017. The power block of the clean coal facility shall not exceed allowable emission rates for sulfur dioxide, nitrogen oxides, carbon monoxide, particulates and mercury for a natural gas-fired combined-cycle facility the same size as and in the same location as the clean coal facility at the time the clean coal facility obtains an approved air permit. All coal used by a clean coal facility shall have high volatile bituminous rank and greater than 1.7 pounds of sulfur per million btu content, unless the clean coal facility does not use gasification technology and was operating as a conventional coal-fired electric generating facility on June 1, 2009 (the effective date of Public Act 95-1027).
"Clean coal SNG brownfield facility" means a facility that (1) has commenced construction by July 1, 2015 on an urban brownfield site in a municipality with at least 1,000,000 residents; (2) uses a gasification process to produce substitute natural gas; (3) uses coal as at least 50% of the total feedstock over the term of any sourcing agreement with a utility and the remainder of the feedstock may be either petroleum coke or coal, with all such coal having a high bituminous rank and greater than 1.7 pounds of sulfur per million Btu content unless the facility reasonably determines that it is necessary to use additional petroleum coke to deliver additional consumer savings, in which case the facility shall use coal for at least 35% of the total feedstock over the term of any sourcing agreement; and (4) captures and sequesters at least 85% of the total carbon dioxide emissions that the facility would otherwise emit.
"Clean coal SNG facility" means a facility that uses a gasification process to produce substitute natural gas, that sequesters at least 90% of the total carbon dioxide emissions that the facility would otherwise emit, that uses at least 90% coal as a feedstock, with all such coal having a high bituminous rank and greater than 1.7 pounds of sulfur per million btu content, and that has a valid and effective permit to construct emission sources and air pollution control equipment and approval with respect to the federal regulations for Prevention of Significant Deterioration of Air Quality (PSD) for the plant pursuant to the federal Clean Air Act; provided, however, a clean coal SNG brownfield facility shall not be a clean coal SNG facility.
"Commission" means the Illinois Commerce Commission.
"Community renewable generation project" means an electric generating facility that:
(1) is powered by wind, solar thermal energy,

photovoltaic cells or panels, biodiesel, crops and untreated and unadulterated organic waste biomass, tree waste, and hydropower that does not involve new construction or significant expansion of hydropower dams;

(2) is interconnected at the distribution system

level of an electric utility as defined in this Section, a municipal utility as defined in this Section that owns or operates electric distribution facilities, a public utility as defined in Section 3-105 of the Public Utilities Act, or an electric cooperative, as defined in Section 3-119 of the Public Utilities Act;

(3) credits the value of electricity generated by

the facility to the subscribers of the facility; and

(4) is limited in nameplate capacity to less than

or equal to 2,000 kilowatts.

"Costs incurred in connection with the development and construction of a facility" means:
(1) the cost of acquisition of all real property,

fixtures, and improvements in connection therewith and equipment, personal property, and other property, rights, and easements acquired that are deemed necessary for the operation and maintenance of the facility;

(2) financing costs with respect to bonds, notes,

and other evidences of indebtedness of the Agency;

(3) all origination, commitment, utilization,

facility, placement, underwriting, syndication, credit enhancement, and rating agency fees;

(4) engineering, design, procurement, consulting,

legal, accounting, title insurance, survey, appraisal, escrow, trustee, collateral agency, interest rate hedging, interest rate swap, capitalized interest, contingency, as required by lenders, and other financing costs, and other expenses for professional services; and

(5) the costs of plans, specifications, site study

and investigation, installation, surveys, other Agency costs and estimates of costs, and other expenses necessary or incidental to determining the feasibility of any project, together with such other expenses as may be necessary or incidental to the financing, insuring, acquisition, and construction of a specific project and starting up, commissioning, and placing that project in operation.

"Delivery services" has the same definition as found in Section 16-102 of the Public Utilities Act.
"Delivery year" means the consecutive 12-month period beginning June 1 of a given year and ending May 31 of the following year.
"Department" means the Department of Commerce and Economic Opportunity.
"Director" means the Director of the Illinois Power Agency.
"Demand-response" means measures that decrease peak electricity demand or shift demand from peak to off-peak periods.
"Distributed renewable energy generation device" means a device that is:
(1) powered by wind, solar thermal energy,

photovoltaic cells or panels, biodiesel, crops and untreated and unadulterated organic waste biomass, tree waste, and hydropower that does not involve new construction or significant expansion of hydropower dams;

(2) interconnected at the distribution system level

of either an electric utility as defined in this Section, a municipal utility as defined in this Section that owns or operates electric distribution facilities, or a rural electric cooperative as defined in Section 3-119 of the Public Utilities Act;

(3) located on the customer side of the customer's

electric meter and is primarily used to offset that customer's electricity load; and

(4) limited in nameplate capacity to less than or

equal to 2,000 kilowatts.

"Energy efficiency" means measures that reduce the amount of electricity or natural gas consumed in order to achieve a given end use. "Energy efficiency" includes voltage optimization measures that optimize the voltage at points on the electric distribution voltage system and thereby reduce electricity consumption by electric customers' end use devices. "Energy efficiency" also includes measures that reduce the total Btus of electricity, natural gas, and other fuels needed to meet the end use or uses.
"Electric utility" has the same definition as found in Section 16-102 of the Public Utilities Act.
"Facility" means an electric generating unit or a co-generating unit that produces electricity along with related equipment necessary to connect the facility to an electric transmission or distribution system.
"Governmental aggregator" means one or more units of local government that individually or collectively procure electricity to serve residential retail electrical loads located within its or their jurisdiction.
"Local government" means a unit of local government as defined in Section 1 of Article VII of the Illinois Constitution.
"Municipality" means a city, village, or incorporated town.
"Municipal utility" means a public utility owned and operated by any subdivision or municipal corporation of this State.
"Nameplate capacity" means the aggregate inverter nameplate capacity in kilowatts AC.
"Person" means any natural person, firm, partnership, corporation, either domestic or foreign, company, association, limited liability company, joint stock company, or association and includes any trustee, receiver, assignee, or personal representative thereof.
"Project" means the planning, bidding, and construction of a facility.
"Public utility" has the same definition as found in Section 3-105 of the Public Utilities Act.
"Real property" means any interest in land together with all structures, fixtures, and improvements thereon, including lands under water and riparian rights, any easements, covenants, licenses, leases, rights-of-way, uses, and other interests, together with any liens, judgments, mortgages, or other claims or security interests related to real property.
"Renewable energy credit" means a tradable credit that represents the environmental attributes of one megawatt hour of energy produced from a renewable energy resource.
"Renewable energy resources" includes energy and its associated renewable energy credit or renewable energy credits from wind, solar thermal energy, photovoltaic cells and panels, biodiesel, anaerobic digestion, crops and untreated and unadulterated organic waste biomass, tree waste, and hydropower that does not involve new construction or significant expansion of hydropower dams. For purposes of this Act, landfill gas produced in the State is considered a renewable energy resource. "Renewable energy resources" does not include the incineration or burning of tires, garbage, general household, institutional, and commercial waste, industrial lunchroom or office waste, landscape waste other than tree waste, railroad crossties, utility poles, or construction or demolition debris, other than untreated and unadulterated waste wood.
"Retail customer" has the same definition as found in Section 16-102 of the Public Utilities Act.
"Revenue bond" means any bond, note, or other evidence of indebtedness issued by the Authority, the principal and interest of which is payable solely from revenues or income derived from any project or activity of the Agency.
"Sequester" means permanent storage of carbon dioxide by injecting it into a saline aquifer, a depleted gas reservoir, or an oil reservoir, directly or through an enhanced oil recovery process that may involve intermediate storage, regardless of whether these activities are conducted by a clean coal facility, a clean coal SNG facility, a clean coal SNG brownfield facility, or a party with which a clean coal facility, clean coal SNG facility, or clean coal SNG brownfield facility has contracted for such purposes.
"Service area" has the same definition as found in Section 16-102 of the Public Utilities Act.
"Sourcing agreement" means (i) in the case of an electric utility, an agreement between the owner of a clean coal facility and such electric utility, which agreement shall have terms and conditions meeting the requirements of paragraph (3) of subsection (d) of Section 1-75, (ii) in the case of an alternative retail electric supplier, an agreement between the owner of a clean coal facility and such alternative retail electric supplier, which agreement shall have terms and conditions meeting the requirements of Section 16-115(d)(5) of the Public Utilities Act, and (iii) in case of a gas utility, an agreement between the owner of a clean coal SNG brownfield facility and the gas utility, which agreement shall have the terms and conditions meeting the requirements of subsection (h-1) of Section 9-220 of the Public Utilities Act.
"Subscriber" means a person who (i) takes delivery service from an electric utility, and (ii) has a subscription of no less than 200 watts to a community renewable generation project that is located in the electric utility's service area. No subscriber's subscriptions may total more than 40% of the nameplate capacity of an individual community renewable generation project. Entities that are affiliated by virtue of a common parent shall not represent multiple subscriptions that total more than 40% of the nameplate capacity of an individual community renewable generation project.
"Subscription" means an interest in a community renewable generation project expressed in kilowatts, which is sized primarily to offset part or all of the subscriber's electricity usage.
"Substitute natural gas" or "SNG" means a gas manufactured by gasification of hydrocarbon feedstock, which is substantially interchangeable in use and distribution with conventional natural gas.
"Total resource cost test" or "TRC test" means a standard that is met if, for an investment in energy efficiency or demand-response measures, the benefit-cost ratio is greater than one. The benefit-cost ratio is the ratio of the net present value of the total benefits of the program to the net present value of the total costs as calculated over the lifetime of the measures. A total resource cost test compares the sum of avoided electric utility costs, representing the benefits that accrue to the system and the participant in the delivery of those efficiency measures and including avoided costs associated with reduced use of natural gas or other fuels, avoided costs associated with reduced water consumption, and avoided costs associated with reduced operation and maintenance costs, as well as other quantifiable societal benefits, to the sum of all incremental costs of end-use measures that are implemented due to the program (including both utility and participant contributions), plus costs to administer, deliver, and evaluate each demand-side program, to quantify the net savings obtained by substituting the demand-side program for supply resources. In calculating avoided costs of power and energy that an electric utility would otherwise have had to acquire, reasonable estimates shall be included of financial costs likely to be imposed by future regulations and legislation on emissions of greenhouse gases. In discounting future societal costs and benefits for the purpose of calculating net present values, a societal discount rate based on actual, long-term Treasury bond yields should be used. Notwithstanding anything to the contrary, the TRC test shall not include or take into account a calculation of market price suppression effects or demand reduction induced price effects.
"Utility-scale solar project" means an electric generating facility that:
(1) generates electricity using photovoltaic cells;

and

(2) has a nameplate capacity that is greater than

2,000 kilowatts.

"Utility-scale wind project" means an electric generating facility that:
(1) generates electricity using wind; and
(2) has a nameplate capacity that is greater than

2,000 kilowatts.

"Zero emission credit" means a tradable credit that represents the environmental attributes of one megawatt hour of energy produced from a zero emission facility.
"Zero emission facility" means a facility that: (1) is fueled by nuclear power; and (2) is interconnected with PJM Interconnection, LLC or the Midcontinent Independent System Operator, Inc., or their successors.
(Source: P.A. 98-90, eff. 7-15-13; 99-906, eff. 6-1-17.)

(20 ILCS 3855/1-15)
Sec. 1-15. Illinois Power Agency.
(a) For the purpose of effectuating the policy declared in Section 1-5 of this Act, a State agency known as the Illinois Power Agency is created. The Agency shall exercise governmental and public powers, be perpetual in duration, and have the powers and duties enumerated in this Act, together with such others conferred upon it by law.
(b) The Agency is not created or organized, and its operations shall not be conducted, for the purpose of making a profit. No part of the revenues or assets of the Agency shall inure to the benefit of or be distributable to any of its employees or any other private persons, except as provided in this Act for actual services rendered. The Agency shall operate as an independent agency subject to the oversight of the Executive Ethics Commission.
(Source: P.A. 97-618, eff. 10-26-11.)

(20 ILCS 3855/1-20)
Sec. 1-20. General powers of the Agency.
(a) The Agency is authorized to do each of the following:
(1) Develop electricity procurement plans to ensure

adequate, reliable, affordable, efficient, and environmentally sustainable electric service at the lowest total cost over time, taking into account any benefits of price stability, for electric utilities that on December 31, 2005 provided electric service to at least 100,000 customers in Illinois and for small multi-jurisdictional electric utilities that (A) on December 31, 2005 served less than 100,000 customers in Illinois and (B) request a procurement plan for their Illinois jurisdictional load. Except as provided in paragraph (1.5) of this subsection (a), the electricity procurement plans shall be updated on an annual basis and shall include electricity generated from renewable resources sufficient to achieve the standards specified in this Act. Beginning with the delivery year commencing June 1, 2017, develop procurement plans to include zero emission credits generated from zero emission facilities sufficient to achieve the standards specified in this Act.

(1.5) Develop a long-term renewable resources

procurement plan in accordance with subsection (c) of Section 1-75 of this Act for renewable energy credits in amounts sufficient to achieve the standards specified in this Act for delivery years commencing June 1, 2017 and for the programs and renewable energy credits specified in Section 1-56 of this Act. Electricity procurement plans for delivery years commencing after May 31, 2017, shall not include procurement of renewable energy resources.

(2) Conduct competitive procurement processes to

procure the supply resources identified in the electricity procurement plan, pursuant to Section 16-111.5 of the Public Utilities Act, and, for the delivery year commencing June 1, 2017, conduct procurement processes to procure zero emission credits from zero emission facilities, under subsection (d-5) of Section 1-75 of this Act.

(2.5) Beginning with the procurement for the 2017

delivery year, conduct competitive procurement processes and implement programs to procure renewable energy credits identified in the long-term renewable resources procurement plan developed and approved under subsection (c) of Section 1-75 of this Act and Section 16-111.5 of the Public Utilities Act.

(3) Develop electric generation and co-generation

facilities that use indigenous coal or renewable resources, or both, financed with bonds issued by the Illinois Finance Authority.

(4) Supply electricity from the Agency's facilities

at cost to one or more of the following: municipal electric systems, governmental aggregators, or rural electric cooperatives in Illinois.

(b) Except as otherwise limited by this Act, the Agency has all of the powers necessary or convenient to carry out the purposes and provisions of this Act, including without limitation, each of the following:
(1) To have a corporate seal, and to alter that seal

at pleasure, and to use it by causing it or a facsimile to be affixed or impressed or reproduced in any other manner.

(2) To use the services of the Illinois Finance

Authority necessary to carry out the Agency's purposes.

(3) To negotiate and enter into loan agreements and

other agreements with the Illinois Finance Authority.

(4) To obtain and employ personnel and hire

consultants that are necessary to fulfill the Agency's purposes, and to make expenditures for that purpose within the appropriations for that purpose.

(5) To purchase, receive, take by grant, gift,

devise, bequest, or otherwise, lease, or otherwise acquire, own, hold, improve, employ, use, and otherwise deal in and with, real or personal property whether tangible or intangible, or any interest therein, within the State.

(6) To acquire real or personal property, whether

tangible or intangible, including without limitation property rights, interests in property, franchises, obligations, contracts, and debt and equity securities, and to do so by the exercise of the power of eminent domain in accordance with Section 1-21; except that any real property acquired by the exercise of the power of eminent domain must be located within the State.

(7) To sell, convey, lease, exchange, transfer,

abandon, or otherwise dispose of, or mortgage, pledge, or create a security interest in, any of its assets, properties, or any interest therein, wherever situated.

(8) To purchase, take, receive, subscribe for, or

otherwise acquire, hold, make a tender offer for, vote, employ, sell, lend, lease, exchange, transfer, or otherwise dispose of, mortgage, pledge, or grant a security interest in, use, and otherwise deal in and with, bonds and other obligations, shares, or other securities (or interests therein) issued by others, whether engaged in a similar or different business or activity.

(9) To make and execute agreements, contracts, and

other instruments necessary or convenient in the exercise of the powers and functions of the Agency under this Act, including contracts with any person, including personal service contracts, or with any local government, State agency, or other entity; and all State agencies and all local governments are authorized to enter into and do all things necessary to perform any such agreement, contract, or other instrument with the Agency. No such agreement, contract, or other instrument shall exceed 40 years.

(10) To lend money, invest and reinvest its funds in

accordance with the Public Funds Investment Act, and take and hold real and personal property as security for the payment of funds loaned or invested.

(11) To borrow money at such rate or rates of

interest as the Agency may determine, issue its notes, bonds, or other obligations to evidence that indebtedness, and secure any of its obligations by mortgage or pledge of its real or personal property, machinery, equipment, structures, fixtures, inventories, revenues, grants, and other funds as provided or any interest therein, wherever situated.

(12) To enter into agreements with the Illinois

Finance Authority to issue bonds whether or not the income therefrom is exempt from federal taxation.

(13) To procure insurance against any loss in

connection with its properties or operations in such amount or amounts and from such insurers, including the federal government, as it may deem necessary or desirable, and to pay any premiums therefor.

(14) To negotiate and enter into agreements with

trustees or receivers appointed by United States bankruptcy courts or federal district courts or in other proceedings involving adjustment of debts and authorize proceedings involving adjustment of debts and authorize legal counsel for the Agency to appear in any such proceedings.

(15) To file a petition under Chapter 9 of Title 11

of the United States Bankruptcy Code or take other similar action for the adjustment of its debts.

(16) To enter into management agreements for the

operation of any of the property or facilities owned by the Agency.

(17) To enter into an agreement to transfer and to

transfer any land, facilities, fixtures, or equipment of the Agency to one or more municipal electric systems, governmental aggregators, or rural electric agencies or cooperatives, for such consideration and upon such terms as the Agency may determine to be in the best interest of the citizens of Illinois.

(18) To enter upon any lands and within any building

whenever in its judgment it may be necessary for the purpose of making surveys and examinations to accomplish any purpose authorized by this Act.

(19) To maintain an office or offices at such place

or places in the State as it may determine.

(20) To request information, and to make any inquiry,

investigation, survey, or study that the Agency may deem necessary to enable it effectively to carry out the provisions of this Act.

(21) To accept and expend appropriations.
(22) To engage in any activity or operation that is

incidental to and in furtherance of efficient operation to accomplish the Agency's purposes, including hiring employees that the Director deems essential for the operations of the Agency.

(23) To adopt, revise, amend, and repeal rules with

respect to its operations, properties, and facilities as may be necessary or convenient to carry out the purposes of this Act, subject to the provisions of the Illinois Administrative Procedure Act and Sections 1-22 and 1-35 of this Act.

(24) To establish and collect charges and fees as

described in this Act.

(25) To conduct competitive gasification feedstock

procurement processes to procure the feedstocks for the clean coal SNG brownfield facility in accordance with the requirements of Section 1-78 of this Act.

(26) To review, revise, and approve sourcing

agreements and mediate and resolve disputes between gas utilities and the clean coal SNG brownfield facility pursuant to subsection (h-1) of Section 9-220 of the Public Utilities Act.

(27) To request, review and accept proposals,

execute contracts, purchase renewable energy credits and otherwise dedicate funds from the Illinois Power Agency Renewable Energy Resources Fund to create and carry out the objectives of the Illinois Solar for All program in accordance with Section 1-56 of this Act.

(Source: P.A. 99-906, eff. 6-1-17.)

(20 ILCS 3855/1-21)
Sec. 1-21. Eminent domain. The Agency may take and acquire possession by eminent domain of any property or interest in property that the Agency is authorized to acquire under this Act for the construction, maintenance, or operation of a facility with the consent in writing of the Governor, after following the provisions of Section 1-85(a) of this Act, to acquire by private purchase, or by condemnation in the manner provided for the exercise of the power of eminent domain under the Eminent Domain Act. The power of condemnation shall be exercised, however, solely for the purposes of one or more of the following: siting, rights of way, and easements appurtenant. The Agency shall not exercise its powers of condemnation until it has used reasonable good faith efforts to acquire the property before filing a petition for condemnation and may thereafter use those powers when it determines that the condemnation of the property rights is necessary to avoid unreasonable delay or economic hardship to the progress of activities carried out in the exercise of powers granted under this Act. Before use of the power of condemnation for projects, the Agency shall hold a public hearing to receive comments on the exercise of the power of condemnation. The Agency shall use the information received at the hearing in making its final decision on the exercise of the power of condemnation. The hearing shall be held in a location reasonably accessible to the public interested in the decision. The Agency shall promulgate guidelines for the conduct of the hearing. The Agency shall conduct a feasibility study showing that the taking is necessary to accomplish the purposes of this Act and that is adequate to meet the environmental standards set forth by the State and the federal governments. The Agency may not exercise the authority provided in Article 20 of the Eminent Domain Act (quick-take procedure) providing for immediate possession in those proceedings. The Agency does not have the power to exercise eminent domain over the property of any public utility or any person owning an electric generating plant.
(Source: P.A. 95-481, eff. 8-28-07.)

(20 ILCS 3855/1-22)
Sec. 1-22. Authority of the Illinois Commerce Commission. Nothing in this Act infringes upon the authority granted to the Commission.
(Source: P.A. 95-481, eff. 8-28-07.)

(20 ILCS 3855/1-25)
Sec. 1-25. Agency subject to other laws. Unless otherwise stated, the Agency is subject to the provisions of all applicable laws, including but not limited to, each of the following:
(1) The State Records Act.
(2) The Illinois Procurement Code, except that the

Illinois Procurement Code does not apply to the hiring or payment of procurement administrators, procurement planning consultants, third-party program managers, or other persons who will implement the programs described in Sections 1-56 and 1-75 of the Illinois Power Agency Act.

(3) The Freedom of Information Act.
(4) The State Property Control Act.
(5) (Blank).
(6) The State Officials and Employees Ethics Act.
(Source: P.A. 99-906, eff. 6-1-17.)

(20 ILCS 3855/1-30.1)
Sec. 1-30.1. Administrative Procedure Act applies. The provisions of the Illinois Administrative Procedure Act are expressly adopted and incorporated into this Act, and apply to all administrative rules and procedures of the Agency.
(Source: P.A. 95-481, eff. 8-28-07.)

(20 ILCS 3855/1-30.2)
Sec. 1-30.2. Administrative Review Law applies. Any final administrative decision of the Agency, or of the Director of the Agency, that is not subject to review by the Commission, is subject to review under the provisions of the Administrative Review Law.
(Source: P.A. 95-481, eff. 8-28-07.)

(20 ILCS 3855/1-30.3)
Sec. 1-30.3. Illinois State Auditing Act applies. For purposes of the Illinois State Auditing Act, the Agency is a "State agency" within the meaning of the Act and is subject to the jurisdiction of the Auditor General.
(Source: P.A. 95-481, eff. 8-28-07.)

(20 ILCS 3855/1-35)
Sec. 1-35. Agency rules. The Agency shall adopt rules as may be necessary and appropriate for the operation of the Agency. In addition to other rules relevant to the operation of the Agency, the Agency shall adopt rules that accomplish each of the following:
(1) Establish procedures for monitoring the

administration of any contract administered directly or indirectly by the Agency; except that the procedures shall not extend to executed contracts between electric utilities and their suppliers.

(2) Establish procedures for the recovery of costs

incurred in connection with the development and construction of a facility should the Agency cancel a project, provided that no such costs shall be passed on to public utilities or their customers or paid from the Illinois Power Agency Operations Fund.

(3) Implement accounting rules and a system of

accounts, in accordance with State law, permitting all reporting (i) required by the State, (ii) required under this Act, (iii) required by the Authority, or (iv) required under the Public Utilities Act.

The Agency shall not adopt any rules that infringe upon the authority granted to the Commission.
(Source: P.A. 95-481, eff. 8-28-07.)

(20 ILCS 3855/1-40)
Sec. 1-40. Illinois Power Agency Operations Fund.
(a) The Illinois Power Agency Operations Fund is created as a special fund in the State treasury.
(b) The Illinois Power Agency Operations Fund shall be administered by the Agency for the Agency's operations as specified in this Section.
(c) All moneys used by the Agency from the Illinois Power Agency Operations Fund are subject to appropriation by the General Assembly.
(d) All disbursements from the Illinois Power Agency Operations Fund shall be made only upon warrants of the State Comptroller drawn upon the State Treasurer as custodian of the Fund upon vouchers signed by the Director or by the person or persons designated by the Director for that purpose. The Comptroller is authorized to draw the warrant upon vouchers so signed. The State Treasurer shall accept all warrants so signed and shall be released from liability for all payments made on those warrants.
(Source: P.A. 95-481, eff. 8-28-07.)

(20 ILCS 3855/1-45)
Sec. 1-45. Illinois Power Agency Facilities Fund.
(a) The Illinois Power Agency Facilities Fund is created as a special fund in the State treasury.
(b) The Illinois Power Agency Facilities Fund shall be administered by the Agency for costs incurred in connection with the development and construction of a facility by the Agency as well as costs incurred in connection with the operation and maintenance of an Agency facility.
(c) All moneys used by the Agency from the Illinois Power Agency Facilities Fund are subject to appropriation by the General Assembly.
(d) All disbursements from the Illinois Power Agency Facilities Fund shall be made only upon warrants of the State Comptroller drawn upon the State Treasurer as custodian of the Fund upon vouchers signed by the Director or by the person or persons designated by the Director for that purpose. The Comptroller is authorized to draw the warrant upon vouchers so signed. The State Treasurer shall accept all warrants so signed and shall be released from liability for all payments made on those warrants.
(Source: P.A. 95-481, eff. 8-28-07.)

(20 ILCS 3855/1-50)
Sec. 1-50. Illinois Power Agency Debt Service Fund.
(a) The Illinois Power Agency Debt Service Fund is created as a special fund in the State treasury.
(b) The Illinois Power Agency Debt Service Fund shall be administered by the Agency for retirement of revenue bonds issued for any Agency facility.
(Source: P.A. 95-481, eff. 8-28-07.)

(20 ILCS 3855/1-55)
Sec. 1-55. Operations Funding. The Agency shall adopt rules regarding charges and fees it is expressly authorized to collect in order to fund the operations of the Agency. These charges and fees shall be deposited into the Illinois Power Agency Operations Fund.
(Source: P.A. 95-481, eff. 8-28-07.)

(20 ILCS 3855/1-56)
Sec. 1-56. Illinois Power Agency Renewable Energy Resources Fund; Illinois Solar for All Program.
(a) The Illinois Power Agency Renewable Energy Resources Fund is created as a special fund in the State treasury.
(b) The Illinois Power Agency Renewable Energy Resources Fund shall be administered by the Agency as described in this subsection (b), provided that the changes to this subsection (b) made by this amendatory Act of the 99th General Assembly shall not interfere with existing contracts under this Section.
(1) The Illinois Power Agency Renewable Energy

Resources Fund shall be used to purchase renewable energy credits according to any approved procurement plan developed by the Agency prior to June 1, 2017.

(2) The Illinois Power Agency Renewable Energy

Resources Fund shall also be used to create the Illinois Solar for All Program, which shall include incentives for low-income distributed generation and community solar projects, and other associated approved expenditures. The objectives of the Illinois Solar for All Program are to bring photovoltaics to low-income communities in this State in a manner that maximizes the development of new photovoltaic generating facilities, to create a long-term, low-income solar marketplace throughout this State, to integrate, through interaction with stakeholders, with existing energy efficiency initiatives, and to minimize administrative costs. The Agency shall include a description of its proposed approach to the design, administration, implementation and evaluation of the Illinois Solar for All Program, as part of the long-term renewable resources procurement plan authorized by subsection (c) of Section 1-75 of this Act, and the program shall be designed to grow the low-income solar market. The Agency or utility, as applicable, shall purchase renewable energy credits from the (i) photovoltaic distributed renewable energy generation projects and (ii) community solar projects that are procured under procurement processes authorized by the long-term renewable resources procurement plans approved by the Commission.

The Illinois Solar for All Program shall include the

program offerings described in subparagraphs (A) through (D) of this paragraph (2), which the Agency shall implement through contracts with third-party providers and, subject to appropriation, pay the approximate amounts identified using monies available in the Illinois Power Agency Renewable Energy Resources Fund. Each contract that provides for the installation of solar facilities shall provide that the solar facilities will produce energy and economic benefits, at a level determined by the Agency to be reasonable, for the participating low income customers. The monies available in the Illinois Power Agency Renewable Energy Resources Fund and not otherwise committed to contracts executed under subsection (i) of this Section shall be allocated among the programs described in this paragraph (2), as follows: 22.5% of these funds shall be allocated to programs described in subparagraph (A) of this paragraph (2), 37.5% of these funds shall be allocated to programs described in subparagraph (B) of this paragraph (2), 15% of these funds shall be allocated to programs described in subparagraph (C) of this paragraph (2), and 25% of these funds, but in no event more than $50,000,000, shall be allocated to programs described in subparagraph (D) of this paragraph (2). The allocation of funds among subparagraphs (A), (B), or (C) of this paragraph (2) may be changed if the Agency or administrator, through delegated authority, determines incentives in subparagraphs (A), (B), or (C) of this paragraph (2) have not been adequately subscribed to fully utilize the Illinois Power Agency Renewable Energy Resources Fund. The determination shall include input through a stakeholder process. The program offerings described in subparagraphs (A) through (D) of this paragraph (2) shall also be implemented through contracts funded from such additional amounts as are allocated to one or more of the programs in the long-term renewable resources procurement plans as specified in subsection (c) of Section 1-75 of this Act and subparagraph (O) of paragraph (1) of such subsection (c).

Contracts that will be paid with funds in the

Illinois Power Agency Renewable Energy Resources Fund shall be executed by the Agency. Contracts that will be paid with funds collected by an electric utility shall be executed by the electric utility.

Contracts under the Illinois Solar for All Program

shall include an approach, as set forth in the long-term renewable resources procurement plans, to ensure the wholesale market value of the energy is credited to participating low-income customers or organizations and to ensure tangible economic benefits flow directly to program participants, except in the case of low-income multi-family housing where the low-income customer does not directly pay for energy. Priority shall be given to projects that demonstrate meaningful involvement of low-income community members in designing the initial proposals. Acceptable proposals to implement projects must demonstrate the applicant's ability to conduct initial community outreach, education, and recruitment of low-income participants in the community. Projects must include job training opportunities if available, and shall endeavor to coordinate with the job training programs described in paragraph (1) of subsection (a) of Section 16-108.12 of the Public Utilities Act.

(A) Low-income distributed generation incentive.

This program will provide incentives to low-income customers, either directly or through solar providers, to increase the participation of low-income households in photovoltaic on-site distributed generation. Companies participating in this program that install solar panels shall commit to hiring job trainees for a portion of their low-income installations, and an administrator shall facilitate partnering the companies that install solar panels with entities that provide solar panel installation job training. It is a goal of this program that a minimum of 25% of the incentives for this program be allocated to projects located within environmental justice communities. Contracts entered into under this paragraph may be entered into with an entity that will develop and administer the program and shall also include contracts for renewable energy credits from the photovoltaic distributed generation that is the subject of the program, as set forth in the long-term renewable resources procurement plan.

(B) Low-Income Community Solar Project

Initiative. Incentives shall be offered to low-income customers, either directly or through developers, to increase the participation of low-income subscribers of community solar projects. The developer of each project shall identify its partnership with community stakeholders regarding the location, development, and participation in the project, provided that nothing shall preclude a project from including an anchor tenant that does not qualify as low-income. Incentives should also be offered to community solar projects that are 100% low-income subscriber owned, which includes low-income households, not-for-profit organizations, and affordable housing owners. It is a goal of this program that a minimum of 25% of the incentives for this program be allocated to community photovoltaic projects in environmental justice communities. Contracts entered into under this paragraph may be entered into with developers and shall also include contracts for renewable energy credits related to the program.

(C) Incentives for non-profits and public

facilities. Under this program funds shall be used to support on-site photovoltaic distributed renewable energy generation devices to serve the load associated with not-for-profit customers and to support photovoltaic distributed renewable energy generation that uses photovoltaic technology to serve the load associated with public sector customers taking service at public buildings. It is a goal of this program that at least 25% of the incentives for this program be allocated to projects located in environmental justice communities. Contracts entered into under this paragraph may be entered into with an entity that will develop and administer the program or with developers and shall also include contracts for renewable energy credits related to the program.

(D) Low-Income Community Solar Pilot Projects.

Under this program, persons, including, but not limited to, electric utilities, shall propose pilot community solar projects. Community solar projects proposed under this subparagraph (D) may exceed 2,000 kilowatts in nameplate capacity, but the amount paid per project under this program may not exceed $20,000,000. Pilot projects must result in economic benefits for the members of the community in which the project will be located. The proposed pilot project must include a partnership with at least one community-based organization. Approved pilot projects shall be competitively bid by the Agency, subject to fair and equitable guidelines developed by the Agency. Funding available under this subparagraph (D) may not be distributed solely to a utility, and at least some funds under this subparagraph (D) must include a project partnership that includes community ownership by the project subscribers. Contracts entered into under this paragraph may be entered into with an entity that will develop and administer the program or with developers and shall also include contracts for renewable energy credits related to the program. A project proposed by a utility that is implemented under this subparagraph (D) shall not be included in the utility's ratebase.

The requirement that a qualified person, as defined

in paragraph (1) of subsection (i) of this Section, install photovoltaic devices does not apply to the Illinois Solar for All Program described in this subsection (b).

(3) Costs associated with the Illinois Solar for

All Program and its components described in paragraph (2) of this subsection (b), including, but not limited to, costs associated with procuring experts, consultants, and the program administrator referenced in this subsection (b) and related incremental costs, and costs related to the evaluation of the Illinois Solar for All Program, may be paid for using monies in the Illinois Power Agency Renewable Energy Resources Fund, but the Agency or program administrator shall strive to minimize costs in the implementation of the program. The Agency shall purchase renewable energy credits from generation that is the subject of a contract under subparagraphs (A) through (D) of this paragraph (2) of this subsection (b), and may pay for such renewable energy credits through an upfront payment per installed kilowatt of nameplate capacity paid once the device is interconnected at the distribution system level of the utility and is energized. The payment shall be in exchange for an assignment of all renewable energy credits generated by the system during the first 15 years of operation and shall be structured to overcome barriers to participation in the solar market by the low-income community. The incentives provided for in this Section may be implemented through the pricing of renewable energy credits where the prices paid for the credits are higher than the prices from programs offered under subsection (c) of Section 1-75 of this Act to account for the incentives. The Agency shall ensure collaboration with community agencies, and allocate up to 5% of the funds available under the Illinois Solar for All Program to community-based groups to assist in grassroots education efforts related to the Illinois Solar for All Program. The Agency shall retire any renewable energy credits purchased from this program and the credits shall count towards the obligation under subsection (c) of Section 1-75 of this Act for the electric utility to which the project is interconnected.

(4) The Agency shall, consistent with the

requirements of this subsection (b), propose the Illinois Solar for All Program terms, conditions, and requirements, including the prices to be paid for renewable energy credits, and which prices may be determined through a formula, through the development, review, and approval of the Agency's long-term renewable resources procurement plan described in subsection (c) of Section 1-75 of this Act and Section 16-111.5 of the Public Utilities Act. In the course of the Commission proceeding initiated to review and approve the plan, including the Illinois Solar for All Program proposed by the Agency, a party may propose an additional low-income solar or solar incentive program, or modifications to the programs proposed by the Agency, and the Commission may approve an additional program, or modifications to the Agency's proposed program, if the additional or modified program more effectively maximizes the benefits to low-income customers after taking into account all relevant factors, including, but not limited to, the extent to which a competitive market for low-income solar has developed. Following the Commission's approval of the Illinois Solar for All Program, the Agency or a party may propose adjustments to the program terms, conditions, and requirements, including the price offered to new systems, to ensure the long-term viability and success of the program. The Commission shall review and approve any modifications to the program through the plan revision process described in Section 16-111.5 of the Public Utilities Act.

(5) The Agency shall issue a request for

qualifications for a third-party program administrator or administrators to administer all or a portion of the Illinois Solar for All Program. The third-party program administrator shall be chosen through a competitive bid process based on selection criteria and requirements developed by the Agency, including, but not limited to, experience in administering low-income energy programs and overseeing statewide clean energy or energy efficiency services. If the Agency retains a program administrator or administrators to implement all or a portion of the Illinois Solar for All Program, each administrator shall periodically submit reports to the Agency and Commission for each program that it administers, at appropriate intervals to be identified by the Agency in its long-term renewable resources procurement plan, provided that the reporting interval is at least quarterly.

(6) The long-term renewable resources procurement

plan shall also provide for an independent evaluation of the Illinois Solar for All Program. At least every 2 years, the Agency shall select an independent evaluator to review and report on the Illinois Solar for All Program and the performance of the third-party program administrator of the Illinois Solar for All Program. The evaluation shall be based on objective criteria developed through a public stakeholder process. The process shall include feedback and participation from Illinois Solar for All Program stakeholders, including participants and organizations in environmental justice and historically underserved communities. The report shall include a summary of the evaluation of the Illinois Solar for All Program based on the stakeholder developed objective criteria. The report shall include the number of projects installed; the total installed capacity in kilowatts; the average cost per kilowatt of installed capacity to the extent reasonably obtainable by the Agency; the number of jobs or job opportunities created; economic, social, and environmental benefits created; and the total administrative costs expended by the Agency and program administrator to implement and evaluate the program. The report shall be delivered to the Commission and posted on the Agency's website, and shall be used, as needed, to revise the Illinois Solar for All Program. The Commission shall also consider the results of the evaluation as part of its review of the long-term renewable resources procurement plan under subsection (c) of Section 1-75 of this Act.

(7) If additional funding for the programs described

in this subsection (b) is available under subsection (k) of Section 16-108 of the Public Utilities Act, then the Agency shall submit a procurement plan to the Commission no later than September 1, 2018, that proposes how the Agency will procure programs on behalf of the applicable utility. After notice and hearing, the Commission shall approve, or approve with modification, the plan no later than November 1, 2018.

As used in this subsection (b), "low-income households" means persons and families whose income does not exceed 80% of area median income, adjusted for family size and revised every 5 years.
For the purposes of this subsection (b), the Agency shall define "environmental justice community" as part of long-term renewable resources procurement plan development, to ensure, to the extent practicable, compatibility with other agencies' definitions and may, for guidance, look to the definitions used by federal, state, or local governments.
(b-5) After the receipt of all payments required by Section 16-115D of the Public Utilities Act, no additional funds shall be deposited into the Illinois Power Agency Renewable Energy Resources Fund unless directed by order of the Commission.
(b-10) After the receipt of all payments required by Section 16-115D of the Public Utilities Act and payment in full of all contracts executed by the Agency under subsections (b) and (i) of this Section, if the balance of the Illinois Power Agency Renewable Energy Resources Fund is under $5,000, then the Fund shall be inoperative and any remaining funds and any funds submitted to the Fund after that date, shall be transferred to the Supplemental Low-Income Energy Assistance Fund for use in the Low-Income Home Energy Assistance Program, as authorized by the Energy Assistance Act.
(c) (Blank).
(d) (Blank).
(e) All renewable energy credits procured using monies from the Illinois Power Agency Renewable Energy Resources Fund shall be permanently retired.
(f) The selection of one or more third-party program managers or administrators, the selection of the independent evaluator, and the procurement processes described in this Section are exempt from the requirements of the Illinois Procurement Code, under Section 20-10 of that Code.
(g) All disbursements from the Illinois Power Agency Renewable Energy Resources Fund shall be made only upon warrants of the Comptroller drawn upon the Treasurer as custodian of the Fund upon vouchers signed by the Director or by the person or persons designated by the Director for that purpose. The Comptroller is authorized to draw the warrant upon vouchers so signed. The Treasurer shall accept all warrants so signed and shall be released from liability for all payments made on those warrants.
(h) The Illinois Power Agency Renewable Energy Resources Fund shall not be subject to sweeps, administrative charges, or chargebacks, including, but not limited to, those authorized under Section 8h of the State Finance Act, that would in any way result in the transfer of any funds from this Fund to any other fund of this State or in having any such funds utilized for any purpose other than the express purposes set forth in this Section.
(h-5) The Agency may assess fees to each bidder to recover the costs incurred in connection with a procurement process held under this Section. Fees collected from bidders shall be deposited into the Renewable Energy Resources Fund.
(i) Supplemental procurement process.
(1) Within 90 days after the effective date of this

amendatory Act of the 98th General Assembly, the Agency shall develop a one-time supplemental procurement plan limited to the procurement of renewable energy credits, if available, from new or existing photovoltaics, including, but not limited to, distributed photovoltaic generation. Nothing in this subsection (i) requires procurement of wind generation through the supplemental procurement.

Renewable energy credits procured from new

photovoltaics, including, but not limited to, distributed photovoltaic generation, under this subsection (i) must be procured from devices installed by a qualified person. In its supplemental procurement plan, the Agency shall establish contractually enforceable mechanisms for ensuring that the installation of new photovoltaics is performed by a qualified person.

For the purposes of this paragraph (1), "qualified

person" means a person who performs installations of photovoltaics, including, but not limited to, distributed photovoltaic generation, and who: (A) has completed an apprenticeship as a journeyman electrician from a United States Department of Labor registered electrical apprenticeship and training program and received a certification of satisfactory completion; or (B) does not currently meet the criteria under clause (A) of this paragraph (1), but is enrolled in a United States Department of Labor registered electrical apprenticeship program, provided that the person is directly supervised by a person who meets the criteria under clause (A) of this paragraph (1); or (C) has obtained one of the following credentials in addition to attesting to satisfactory completion of at least 5 years or 8,000 hours of documented hands-on electrical experience: (i) a North American Board of Certified Energy Practitioners (NABCEP) Installer Certificate for Solar PV; (ii) an Underwriters Laboratories (UL) PV Systems Installer Certificate; (iii) an Electronics Technicians Association, International (ETAI) Level 3 PV Installer Certificate; or (iv) an Associate in Applied Science degree from an Illinois Community College Board approved community college program in renewable energy or a distributed generation technology.

For the purposes of this paragraph (1), "directly

supervised" means that there is a qualified person who meets the qualifications under clause (A) of this paragraph (1) and who is available for supervision and consultation regarding the work performed by persons under clause (B) of this paragraph (1), including a final inspection of the installation work that has been directly supervised to ensure safety and conformity with applicable codes.

For the purposes of this paragraph (1), "install"

means the major activities and actions required to connect, in accordance with applicable building and electrical codes, the conductors, connectors, and all associated fittings, devices, power outlets, or apparatuses mounted at the premises that are directly involved in delivering energy to the premises' electrical wiring from the photovoltaics, including, but not limited to, to distributed photovoltaic generation.

The renewable energy credits procured pursuant to the

supplemental procurement plan shall be procured using up to $30,000,000 from the Illinois Power Agency Renewable Energy Resources Fund. The Agency shall not plan to use funds from the Illinois Power Agency Renewable Energy Resources Fund in excess of the monies on deposit in such fund or projected to be deposited into such fund. The supplemental procurement plan shall ensure adequate, reliable, affordable, efficient, and environmentally sustainable renewable energy resources (including credits) at the lowest total cost over time, taking into account any benefits of price stability.

To the extent available, 50% of the renewable energy

credits procured from distributed renewable energy generation shall come from devices of less than 25 kilowatts in nameplate capacity. Procurement of renewable energy credits from distributed renewable energy generation devices shall be done through multi-year contracts of no less than 5 years. The Agency shall create credit requirements for counterparties. In order to minimize the administrative burden on contracting entities, the Agency shall solicit the use of third parties to aggregate distributed renewable energy. These third parties shall enter into and administer contracts with individual distributed renewable energy generation device owners. An individual distributed renewable energy generation device owner shall have the ability to measure the output of his or her distributed renewable energy generation device.

In developing the supplemental procurement plan, the

Agency shall hold at least one workshop open to the public within 90 days after the effective date of this amendatory Act of the 98th General Assembly and shall consider any comments made by stakeholders or the public. Upon development of the supplemental procurement plan within this 90-day period, copies of the supplemental procurement plan shall be posted and made publicly available on the Agency's and Commission's websites. All interested parties shall have 14 days following the date of posting to provide comment to the Agency on the supplemental procurement plan. All comments submitted to the Agency shall be specific, supported by data or other detailed analyses, and, if objecting to all or a portion of the supplemental procurement plan, accompanied by specific alternative wording or proposals. All comments shall be posted on the Agency's and Commission's websites. Within 14 days following the end of the 14-day review period, the Agency shall revise the supplemental procurement plan as necessary based on the comments received and file its revised supplemental procurement plan with the Commission for approval.

(2) Within 5 days after the filing of the

supplemental procurement plan at the Commission, any person objecting to the supplemental procurement plan shall file an objection with the Commission. Within 10 days after the filing, the Commission shall determine whether a hearing is necessary. The Commission shall enter its order confirming or modifying the supplemental procurement plan within 90 days after the filing of the supplemental procurement plan by the Agency.

(3) The Commission shall approve the supplemental

procurement plan of renewable energy credits to be procured from new or existing photovoltaics, including, but not limited to, distributed photovoltaic generation, if the Commission determines that it will ensure adequate, reliable, affordable, efficient, and environmentally sustainable electric service in the form of renewable energy credits at the lowest total cost over time, taking into account any benefits of price stability.

(4) The supplemental procurement process under this

subsection (i) shall include each of the following components:

(A) Procurement administrator. The Agency may

retain a procurement administrator in the manner set forth in item (2) of subsection (a) of Section 1-75 of this Act to conduct the supplemental procurement or may elect to use the same procurement administrator administering the Agency's annual procurement under Section 1-75.

(B) Procurement monitor. The procurement

monitor retained by the Commission pursuant to Section 16-111.5 of the Public Utilities Act shall:

(i) monitor interactions among the

procurement administrator and bidders and suppliers;

(ii) monitor and report to the Commission on

the progress of the supplemental procurement process;

(iii) provide an independent confidential

report to the Commission regarding the results of the procurement events;

(iv) assess compliance with the procurement

plan approved by the Commission for the supplemental procurement process;

(v) preserve the confidentiality of supplier

and bidding information in a manner consistent with all applicable laws, rules, regulations, and tariffs;

(vi) provide expert advice to the Commission

and consult with the procurement administrator regarding issues related to procurement process design, rules, protocols, and policy-related matters;

(vii) consult with the procurement

administrator regarding the development and use of benchmark criteria, standard form contracts, credit policies, and bid documents; and

(viii) perform, with respect to the

supplemental procurement process, any other procurement monitor duties specifically delineated within subsection (i) of this Section.

(C) Solicitation, pre-qualification, and

registration of bidders. The procurement administrator shall disseminate information to potential bidders to promote a procurement event, notify potential bidders that the procurement administrator may enter into a post-bid price negotiation with bidders that meet the applicable benchmarks, provide supply requirements, and otherwise explain the competitive procurement process. In addition to such other publication as the procurement administrator determines is appropriate, this information shall be posted on the Agency's and the Commission's websites. The procurement administrator shall also administer the prequalification process, including evaluation of credit worthiness, compliance with procurement rules, and agreement to the standard form contract developed pursuant to item (D) of this paragraph (4). The procurement administrator shall then identify and register bidders to participate in the procurement event.

(D) Standard contract forms and credit terms and

instruments. The procurement administrator, in consultation with the Agency, the Commission, and other interested parties and subject to Commission oversight, shall develop and provide standard contract forms for the supplier contracts that meet generally accepted industry practices as well as include any applicable State of Illinois terms and conditions that are required for contracts entered into by an agency of the State of Illinois. Standard credit terms and instruments that meet generally accepted industry practices shall be similarly developed. Contracts for new photovoltaics shall include a provision attesting that the supplier will use a qualified person for the installation of the device pursuant to paragraph (1) of subsection (i) of this Section. The procurement administrator shall make available to the Commission all written comments it receives on the contract forms, credit terms, or instruments. If the procurement administrator cannot reach agreement with the parties as to the contract terms and conditions, the procurement administrator must notify the Commission of any disputed terms and the Commission shall resolve the dispute. The terms of the contracts shall not be subject to negotiation by winning bidders, and the bidders must agree to the terms of the contract in advance so that winning bids are selected solely on the basis of price.

(E) Requests for proposals; competitive

procurement process. The procurement administrator shall design and issue requests for proposals to supply renewable energy credits in accordance with the supplemental procurement plan, as approved by the Commission. The requests for proposals shall set forth a procedure for sealed, binding commitment bidding with pay-as-bid settlement, and provision for selection of bids on the basis of price, provided, however, that no bid shall be accepted if it exceeds the benchmark developed pursuant to item (F) of this paragraph (4).

(F) Benchmarks. Benchmarks for each product to

be procured shall be developed by the procurement administrator in consultation with Commission staff, the Agency, and the procurement monitor for use in this supplemental procurement.

(G) A plan for implementing contingencies in the

event of supplier default, Commission rejection of results, or any other cause.

(5) Within 2 business days after opening the sealed

bids, the procurement administrator shall submit a confidential report to the Commission. The report shall contain the results of the bidding for each of the products along with the procurement administrator's recommendation for the acceptance and rejection of bids based on the price benchmark criteria and other factors observed in the process. The procurement monitor also shall submit a confidential report to the Commission within 2 business days after opening the sealed bids. The report shall contain the procurement monitor's assessment of bidder behavior in the process as well as an assessment of the procurement administrator's compliance with the procurement process and rules. The Commission shall review the confidential reports submitted by the procurement administrator and procurement monitor and shall accept or reject the recommendations of the procurement administrator within 2 business days after receipt of the reports.

(6) Within 3 business days after the Commission

decision approving the results of a procurement event, the Agency shall enter into binding contractual arrangements with the winning suppliers using the standard form contracts.

(7) The names of the successful bidders and the

average of the winning bid prices for each contract type and for each contract term shall be made available to the public within 2 days after the supplemental procurement event. The Commission, the procurement monitor, the procurement administrator, the Agency, and all participants in the procurement process shall maintain the confidentiality of all other supplier and bidding information in a manner consistent with all applicable laws, rules, regulations, and tariffs. Confidential information, including the confidential reports submitted by the procurement administrator and procurement monitor pursuant to this Section, shall not be made publicly available and shall not be discoverable by any party in any proceeding, absent a compelling demonstration of need, nor shall those reports be admissible in any proceeding other than one for law enforcement purposes.

(8) The supplemental procurement provided in this

subsection (i) shall not be subject to the requirements and limitations of subsections (c) and (d) of this Section.

(9) Expenses incurred in connection with the

procurement process held pursuant to this Section, including, but not limited to, the cost of developing the supplemental procurement plan, the procurement administrator, procurement monitor, and the cost of the retirement of renewable energy credits purchased pursuant to the supplemental procurement shall be paid for from the Illinois Power Agency Renewable Energy Resources Fund. The Agency shall enter into an interagency agreement with the Commission to reimburse the Commission for its costs associated with the procurement monitor for the supplemental procurement process.

(Source: P.A. 98-672, eff. 6-30-14; 99-906, eff. 6-1-17.)

(20 ILCS 3855/1-57)
Sec. 1-57. Facility financing.
(a) The Agency shall have the power (1) to borrow from the Authority, through one or more Agency loan agreements, the net proceeds of revenue bonds for costs incurred in connection with the development and construction of a facility, provided that the stated maturity date of any of those revenue bonds shall not exceed 40 years from their respective issuance dates, (2) to accept prepayments from purchasers of electric energy from a project and to apply the same to costs incurred in connection with the development and construction of a facility, subject to any obligation to refund the same under the circumstances specified in the purchasers' contract for the purchase and sale of electric energy from that project, (3) to enter into leases or similar arrangements to finance the property constituting a part of a project and associated costs incurred in connection with the development and construction of a facility, provided that the term of any such lease or similar arrangement shall not exceed 40 years from its inception, and (4) to enter into agreements for the sale of revenue bonds that bear interest at a rate or rates not exceeding the maximum rate permitted by the Bond Authorization Act. All Agency loan agreements shall include terms making the obligations thereunder subject to redemption before maturity.
(b) The Agency may from time to time engage the services of the Authority, attorneys, appraisers, architects, engineers, accountants, credit analysts, bond underwriters, bond trustees, credit enhancement providers, and other financial professionals and consultants, if the Agency deems it advisable.
(c) The Agency may pledge, as security for the payment of its revenue bonds in respect of a project, (1) revenues derived from the operation of the project in part or whole, (2) the real and personal property, machinery, equipment, structures, fixtures, and inventories directly associated with the project, (3) grants or other revenues or taxes expected to be received by the Agency directly linked to the project, (4) payments to be made by another governmental unit or other entity pursuant to a service, user, or other similar agreement with that governmental unit or other entity that is a result of the project, (5) any other revenues or moneys deposited or to be deposited directly linked to the project, (6) all design, engineering, procurement, construction, installation, management, and operation agreements associated with the project, (7) any reserve or debt service funds created under the agreements governing the indebtedness, (8) the Illinois Power Agency Facilities Fund or the Illinois Power Agency Debt Service Fund, or (9) any combination thereof. Any such pledge shall be authorized in a writing, signed by the Director of the Agency, and then signed by the Governor of Illinois. At no time shall the funds contained in the Illinois Power Agency Trust Fund be pledged or used in any way to pay for the indebtedness of the Agency. The Director shall not authorize the issuance or grant of any pledge until he or she has certified that any associated project is in full compliance with Sections 1-85 and 1-86 of this Act. The certification shall be duly attached or referenced in the agreements reflecting the pledge. Any such pledge made by the Agency shall be valid and binding from the time the pledge is made. The revenues, property, or funds that are pledged and thereafter received by the Agency shall immediately be subject to the lien of the pledge without any physical delivery thereof or further act; and, subject only to the provisions of prior liens, the lien of the pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the Agency irrespective of whether the parties have notice thereof. All bonds issued on behalf of the Agency must be issued by the Authority and must be revenue bonds. These revenue bonds may be taxable or tax-exempt.
(d) All indebtedness issued by or on behalf of the Agency, including, without limitation, any revenue bonds issued by the Authority on behalf of the Agency, shall not be a debt of the State, the Authority, any political subdivision thereof (other than the Agency to the extent provided in agreements governing the indebtedness), any local government, any governmental aggregator as defined in this Act, or any local government, and none of the State, the Authority, any political subdivision thereof (other than the Agency to the extent provided in agreements governing the indebtedness), any local government, or any government aggregator shall be liable thereon. Neither the Authority nor the Agency shall have the power to pledge the credit, the revenues, or the taxing power of the State, any political subdivision thereof (other than the Agency), any governmental aggregator, or of any local government, and neither the credit, the revenues, nor the taxing power of the State, any political subdivision thereof (other than the Agency), any governmental aggregator, or any local government shall be, or shall be deemed to be, pledged to the payment of any revenue bonds, notes, or other obligations of the Agency. In addition, the agreements governing any issue of indebtedness shall provide that all holders of that indebtedness, by virtue of their acquisition thereof, have agreed to waive and release all claims and causes of action against the State of Illinois in respect of the indebtedness or any project associated therewith based on any theory of law. However, the waiver shall not prohibit the holders of indebtedness issued on behalf of the Agency from filing any cause of action against or recovering damages from the Agency, recovering from any property or funds pledged to secure the indebtedness, or recovering from any property or funds to which the Agency holds title, provided the property or funds are directly associated with the project for which the indebtedness was specifically issued. Each evidence of indebtedness of the Agency, including the revenue bonds issued by the Authority on behalf of the Agency, shall contain a clear and explicit statement of the provisions of this Section.
(e) The Agency may from time to time enter into an agreement or agreements to defease indebtedness issued on its behalf or to refund, at maturity, at a redemption date or in advance of either, any indebtedness issued on its behalf or pursuant to redemption provisions or at any time before maturity. All such refunding indebtedness shall be subject to the requirements set forth in subsections (a), (c), and (d) of this Section. No revenue bonds issued to refund or advance refund revenue bonds issued under this Section may mature later than the longest maturity date of the series of bonds being refunded. After the aggregate original principal amount of revenue bonds authorized in this Section has been issued, the payment of any principal amount of those revenue bonds does not authorize the issuance of additional revenue bonds (except refunding revenue bonds).
(f) If the Agency fails to pay the principal of, interest, or premium, if any, on any indebtedness as the same becomes due, a civil action to compel payment may be instituted in the appropriate circuit court by the holder or holders of the indebtedness on which the default of payment exists or by any administrative agent, collateral agent, or indenture trustee acting on behalf of those holders. Delivery of a summons and a copy of the complaint to the Director of the Agency shall constitute sufficient service to give the circuit court jurisdiction over the subject matter of the suit and jurisdiction over the Agency and its officers named as defendants for the purpose of compelling that payment. Any case, controversy, or cause of action concerning the validity of this Act shall relate to the revenue of the Agency. Any such claims and related proceedings are subject in all respects to the provisions of subsection (d) of this Section. The State of Illinois shall not be liable or in any other way financially responsible for any indebtedness issued by or on behalf of the Agency or the performance or non-performance of any covenants associated with any such indebtedness. The foregoing statement shall not prohibit the holders of any indebtedness issued on behalf of the Agency from filing any cause of action against or recovering damages from the Agency recovering from any property pledged to secure that indebtedness or recovering from any property or funds to which the Agency holds title provided such property or funds are directly associated with the project for which the indebtedness is specifically issued.
(g) Upon each delivery of the revenue bonds authorized to be issued by the Authority under this Act, the Agency shall compute and certify to the State Comptroller the total amount of principal of and interest on the Agency loan agreement supporting the revenue bonds issued that will be payable in order to retire those revenue bonds and the amount of principal of and interest on the Agency loan agreement that will be payable on each payment date during the then current and each succeeding fiscal year. As soon as possible after the first day of each month, beginning on the date set forth in the Agency loan agreement where that date specifies when the Agency shall begin setting aside revenues and other moneys for repayment of the revenue bonds per the agreed to schedule, the Agency shall certify to the Comptroller and the Comptroller shall order transferred and the Treasurer shall transfer from the Illinois Power Agency Facilities Fund to the Illinois Power Agency Debt Service Fund for each month remaining in the State fiscal year a sum of money, appropriated for that purpose, equal to the result of the amount of principal of and interest on those revenue bonds payable on the next payment date divided by the number of full calendar months between the date of those revenue bonds, and the first such payment date, and thereafter divided by the number of months between each succeeding payment date after the first. The Comptroller is authorized and directed to draw warrants on the State Treasurer from the Illinois Power Agency Facilities Fund and the Illinois Power Agency Debt Service Fund for the amount of all payments of principal and interest on the Agency loan agreement relating to the Authority revenue bonds issued under this Act. The State Treasurer or the State Comptroller shall deposit or cause to be deposited any amount of grants or other revenues expected to be received by the Agency that the Agency has pledged to the payment of revenue bonds directly into the Illinois Power Agency Debt Service Fund.
(Source: P.A. 98-756, eff. 7-16-14.)

(20 ILCS 3855/1-58)
Sec. 1-58. Clean coal SNG facility construction.
(a) It is the intention of the General Assembly to provide additional long-term natural gas price stability to the State and consumers by promoting the development of a clean coal SNG facility that would produce a minimum annual output of 30 Bcf of SNG and commence construction no later than June 1, 2013 on a brownfield site in a municipality with at least one million residents. The costs associated with preparing a facility cost report for such a facility, which contains all of the information required by subsection (b) of this Section, may be paid or reimbursed pursuant to subsection (c) of this Section.
(b) The facility cost report for a facility that meets the criteria set forth in subsection (a) of this Section shall be prepared by a duly licensed engineering firm that details the estimated capital costs payable to one or more contractors or suppliers for the engineering, procurement, and construction of the components comprising the facility and the estimated costs of operation and maintenance of the facility. The report must be provided to the General Assembly and the Agency on or before April 30, 2010. The facility cost report shall include all off the following:
(1) An estimate of the capital cost of the core plant

based on a front-end engineering and design study. The core plant shall include all civil, structural, mechanical, electrical, control, and safety systems. The quoted construction costs shall be expressed in nominal dollars as of the date that the quote is prepared and shall include:

(A) capitalized financing costs during

construction;

(B) taxes, insurance, and other owner's costs; and
(C) any assumed escalation in materials and labor

beyond the date as of which the construction cost quote is expressed;

(2) An estimate of the capital cost of the balance of

the plant, including any capital costs associated with site preparation and remediation, sequestration of carbon dioxide emissions, and all interconnects and interfaces required to operate the facility, such as construction or backfeed power supply, pipelines to transport substitute natural gas or carbon dioxide, potable water supply, natural gas supply, water supply, water discharge, landfill, access roads, and coal delivery. The front-end engineering and design study and the cost study for the balance of the plant shall include sufficient design work to permit quantification of major categories of materials, commodities and labor hours, and receipt of quotes from vendors of major equipment required to construct and operate the facility.

(3) An operating and maintenance cost quote that will

provide the estimated cost of delivered fuel, personnel, maintenance contracts, chemicals, catalysts, consumables, spares, and other fixed and variable operating and maintenance costs. This quote is subject to the following requirements:

(A) The delivered fuel cost estimate shall be

provided by a recognized third party expert or experts in the fuel and transportation industries.

(B) The balance of the operating and maintenance

cost quote, excluding delivered fuel costs shall be developed based on the inputs provided by a duly licensed engineering firm performing the construction cost quote, potential vendors under long-term service agreements and plant operating agreements, or recognized third-party plant operator or operators.

The operating and maintenance cost quote shall be

expressed in nominal dollars as of the date that the quote is prepared and shall include (i) taxes, insurance, and other owner's costs and (ii) any assumed escalation in materials and labor beyond the date as of which the operating and maintenance cost quote is expressed.

(c) Reasonable amounts paid or due to be paid by the owner or owners of the clean coal SNG facility to third parties unrelated to the owner or owners to prepare the facility cost report will be reimbursed or paid up to $10 million through Coal Development Bonds.
(d) The Agency shall review the facility report and based on that report, consider whether to enter into long term contracts to purchase SNG from the facility pursuant to Section 1-20 of this Act. To assist with its evaluation of the report, the Agency may hire one or more experts or consultants, the reasonable costs of which, not to exceed $250,000, shall be paid for by the owner or owners of the clean coal SNG facility submitting the facility cost report. The Agency may begin the process of selecting such experts or consultants prior to receipt of the facility cost report.
(Source: P.A. 96-781, eff. 8-28-09; 96-784, eff. 8-28-09; 96-1000, eff. 7-2-10.)

(20 ILCS 3855/1-60)
Sec. 1-60. Moneys made available by private or public entities.
(a) The Agency may apply for, receive, expend, allocate, or disburse funds and moneys made available by public or private entities, including, but not limited to, contracts, private or public financial gifts, bequests, grants, or donations from individuals, corporations, foundations, or public or private institutions of higher learning. All funds received by the Agency from these sources shall be deposited:
(1) into the Illinois Power Agency Operations Fund,

if for general Agency operations, to be held by the State Treasurer as ex officio custodian, and subject to the Comptroller-Treasurer, voucher-warrant system; or

(2) into the Illinois Power Agency Facilities Fund,

if for costs incurred in connection with the development and construction of a facility by the Agency, to be held by the State Treasurer as ex officio custodian, and subject to the Comptroller-Treasurer, voucher-warrant system.

Any funds received, expended, allocated, or disbursed shall be expended by the Agency for the purposes as indicated by the grantor, donor, or, in the case of funds or moneys given or donated for no specific purposes, for any purpose deemed appropriate by the Director in administering the responsibilities of the Agency as set forth in this Act.
(Source: P.A. 95-481, eff. 8-28-07.)

(20 ILCS 3855/1-65)
Sec. 1-65. Appropriations for operations. The General Assembly may appropriate moneys from the General Revenue Fund for the operation of the Illinois Power Agency in Fiscal Year 2008 not to exceed $1,250,000 and in Fiscal Year 2009 not to exceed $1,500,000. These appropriated funds shall constitute an advance that the Agency shall repay without interest to the State in Fiscal Year 2010 and in Fiscal Year 2011. Beginning with Fiscal Year 2010, the operation of the Agency shall be funded solely from moneys in the Illinois Power Agency Operations Fund with no liability or obligation imposed on the State by those operations.
(Source: P.A. 95-481, eff. 8-28-07; 95-876, eff. 8-21-08.)

(20 ILCS 3855/1-70)
Sec. 1-70. Agency officials.
(a) The Agency shall have a Director who meets the qualifications specified in Section 5-222 of the Civil Administrative Code of Illinois (20 ILCS 5/5-222).
(b) Within the Illinois Power Agency, the Agency shall establish a Planning and Procurement Bureau and may establish a Resource Development Bureau. Each Bureau shall report to the Director.
(c) The Chief of the Planning and Procurement Bureau shall be appointed by the Director, at the Director's sole discretion, and (i) shall have at least 5 years of direct experience in electricity supply planning and procurement and (ii) shall also hold an advanced degree in risk management, law, business, or a related field.
(d) The Chief of the Resource Development Bureau may be appointed by the Director and (i) shall have at least 5 years of direct experience in electric generating project development and (ii) shall also hold an advanced degree in economics, engineering, law, business, or a related field.
(e) The Director shall receive an annual salary of $100,000 or as set by the Compensation Review Board, whichever is higher. The Bureau Chiefs shall each receive an annual salary of $85,000 or as set by the Compensation Review Board, whichever is higher.
(f) The Director and Bureau Chiefs shall not, for 2 years prior to appointment or for 2 years after he or she leaves his or her position, be employed by an electric utility, independent power producer, power marketer, or alternative retail electric supplier regulated by the Commission or the Federal Energy Regulatory Commission.
(g) The Director and Bureau Chiefs are prohibited from: (i) owning, directly or indirectly, 5% or more of the voting capital stock of an electric utility, independent power producer, power marketer, or alternative retail electric supplier; (ii) being in any chain of successive ownership of 5% or more of the voting capital stock of any electric utility, independent power producer, power marketer, or alternative retail electric supplier; (iii) receiving any form of compensation, fee, payment, or other consideration from an electric utility, independent power producer, power marketer, or alternative retail electric supplier, including legal fees, consulting fees, bonuses, or other sums. These limitations do not apply to any compensation received pursuant to a defined benefit plan or other form of deferred compensation, provided that the individual has otherwise severed all ties to the utility, power producer, power marketer, or alternative retail electric supplier.
(Source: P.A. 99-536, eff. 7-8-16.)

(20 ILCS 3855/1-75)
Sec. 1-75. Planning and Procurement Bureau. The Planning and Procurement Bureau has the following duties and responsibilities:
(a) The Planning and Procurement Bureau shall each year, beginning in 2008, develop procurement plans and conduct competitive procurement processes in accordance with the requirements of Section 16-111.5 of the Public Utilities Act for the eligible retail customers of electric utilities that on December 31, 2005 provided electric service to at least 100,000 customers in Illinois. Beginning with the delivery year commencing on June 1, 2017, the Planning and Procurement Bureau shall develop plans and processes for the procurement of zero emission credits from zero emission facilities in accordance with the requirements of subsection (d-5) of this Section. The Planning and Procurement Bureau shall also develop procurement plans and conduct competitive procurement processes in accordance with the requirements of Section 16-111.5 of the Public Utilities Act for the eligible retail customers of small multi-jurisdictional electric utilities that (i) on December 31, 2005 served less than 100,000 customers in Illinois and (ii) request a procurement plan for their Illinois jurisdictional load. This Section shall not apply to a small multi-jurisdictional utility until such time as a small multi-jurisdictional utility requests the Agency to prepare a procurement plan for their Illinois jurisdictional load. For the purposes of this Section, the term "eligible retail customers" has the same definition as found in Section 16-111.5(a) of the Public Utilities Act.
Beginning with the plan or plans to be implemented in the 2017 delivery year, the Agency shall no longer include the procurement of renewable energy resources in the annual procurement plans required by this subsection (a), except as provided in subsection (q) of Section 16-111.5 of the Public Utilities Act, and shall instead develop a long-term renewable resources procurement plan in accordance with subsection (c) of this Section and Section 16-111.5 of the Public Utilities Act.
(1) The Agency shall each year, beginning in 2008,

as needed, issue a request for qualifications for experts or expert consulting firms to develop the procurement plans in accordance with Section 16-111.5 of the Public Utilities Act. In order to qualify an expert or expert consulting firm must have:

(A) direct previous experience assembling

large-scale power supply plans or portfolios for end-use customers;

(B) an advanced degree in economics, mathematics,

engineering, risk management, or a related area of study;

(C) 10 years of experience in the electricity

sector, including managing supply risk;

(D) expertise in wholesale electricity market

rules, including those established by the Federal Energy Regulatory Commission and regional transmission organizations;

(E) expertise in credit protocols and familiarity

with contract protocols;

(F) adequate resources to perform and fulfill the

required functions and responsibilities; and

(G) the absence of a conflict of interest and

inappropriate bias for or against potential bidders or the affected electric utilities.

(2) The Agency shall each year, as needed, issue a

request for qualifications for a procurement administrator to conduct the competitive procurement processes in accordance with Section 16-111.5 of the Public Utilities Act. In order to qualify an expert or expert consulting firm must have:

(A) direct previous experience administering a

large-scale competitive procurement process;

(B) an advanced degree in economics, mathematics,

engineering, or a related area of study;

(C) 10 years of experience in the electricity

sector, including risk management experience;

(D) expertise in wholesale electricity market

rules, including those established by the Federal Energy Regulatory Commission and regional transmission organizations;

(E) expertise in credit and contract protocols;
(F) adequate resources to perform and fulfill the

required functions and responsibilities; and

(G) the absence of a conflict of interest and

inappropriate bias for or against potential bidders or the affected electric utilities.

(3) The Agency shall provide affected utilities and

other interested parties with the lists of qualified experts or expert consulting firms identified through the request for qualifications processes that are under consideration to develop the procurement plans and to serve as the procurement administrator. The Agency shall also provide each qualified expert's or expert consulting firm's response to the request for qualifications. All information provided under this subparagraph shall also be provided to the Commission. The Agency may provide by rule for fees associated with supplying the information to utilities and other interested parties. These parties shall, within 5 business days, notify the Agency in writing if they object to any experts or expert consulting firms on the lists. Objections shall be based on:

(A) failure to satisfy qualification criteria;
(B) identification of a conflict of interest; or
(C) evidence of inappropriate bias for or against

potential bidders or the affected utilities.

The Agency shall remove experts or expert consulting

firms from the lists within 10 days if there is a reasonable basis for an objection and provide the updated lists to the affected utilities and other interested parties. If the Agency fails to remove an expert or expert consulting firm from a list, an objecting party may seek review by the Commission within 5 days thereafter by filing a petition, and the Commission shall render a ruling on the petition within 10 days. There is no right of appeal of the Commission's ruling.

(4) The Agency shall issue requests for proposals to

the qualified experts or expert consulting firms to develop a procurement plan for the affected utilities and to serve as procurement administrator.

(5) The Agency shall select an expert or expert

consulting firm to develop procurement plans based on the proposals submitted and shall award contracts of up to 5 years to those selected.

(6) The Agency shall select an expert or expert

consulting firm, with approval of the Commission, to serve as procurement administrator based on the proposals submitted. If the Commission rejects, within 5 days, the Agency's selection, the Agency shall submit another recommendation within 3 days based on the proposals submitted. The Agency shall award a 5-year contract to the expert or expert consulting firm so selected with Commission approval.

(b) The experts or expert consulting firms retained by the Agency shall, as appropriate, prepare procurement plans, and conduct a competitive procurement process as prescribed in Section 16-111.5 of the Public Utilities Act, to ensure adequate, reliable, affordable, efficient, and environmentally sustainable electric service at the lowest total cost over time, taking into account any benefits of price stability, for eligible retail customers of electric utilities that on December 31, 2005 provided electric service to at least 100,000 customers in the State of Illinois, and for eligible Illinois retail customers of small multi-jurisdictional electric utilities that (i) on December 31, 2005 served less than 100,000 customers in Illinois and (ii) request a procurement plan for their Illinois jurisdictional load.
(c) Renewable portfolio standard.
(1)(A) The Agency shall develop a long-term

renewable resources procurement plan that shall include procurement programs and competitive procurement events necessary to meet the goals set forth in this subsection (c). The initial long-term renewable resources procurement plan shall be released for comment no later than 160 days after the effective date of this amendatory Act of the 99th General Assembly. The Agency shall review, and may revise on an expedited basis, the long-term renewable resources procurement plan at least every 2 years, which shall be conducted in conjunction with the procurement plan under Section 16-111.5 of the Public Utilities Act to the extent practicable to minimize administrative expense. The long-term renewable resources procurement plans shall be subject to review and approval by the Commission under Section 16-111.5 of the Public Utilities Act.

(B) Subject to subparagraph (F) of this paragraph

(1), the long-term renewable resources procurement plan shall include the goals for procurement of renewable energy credits to meet at least the following overall percentages: 13% by the 2017 delivery year; increasing by at least 1.5% each delivery year thereafter to at least 25% by the 2025 delivery year; and continuing at no less than 25% for each delivery year thereafter. In the event of a conflict between these goals and the new wind and new photovoltaic procurement requirements described in items (i) through (iii) of subparagraph (C) of this paragraph (1), the long-term plan shall prioritize compliance with the new wind and new photovoltaic procurement requirements described in items (i) through (iii) of subparagraph (C) of this paragraph (1) over the annual percentage targets described in this subparagraph (B).

For the delivery year beginning June 1, 2017, the

procurement plan shall include cost-effective renewable energy resources equal to at least 13% of each utility's load for eligible retail customers and 13% of the applicable portion of each utility's load for retail customers who are not eligible retail customers, which applicable portion shall equal 50% of the utility's load for retail customers who are not eligible retail customers on February 28, 2017.

For the delivery year beginning June 1, 2018, the

procurement plan shall include cost-effective renewable energy resources equal to at least 14.5% of each utility's load for eligible retail customers and 14.5% of the applicable portion of each utility's load for retail customers who are not eligible retail customers, which applicable portion shall equal 75% of the utility's load for retail customers who are not eligible retail customers on February 28, 2017.

For the delivery year beginning June 1, 2019, and for

each year thereafter, the procurement plans shall include cost-effective renewable energy resources equal to a minimum percentage of each utility's load for all retail customers as follows: 16% by June 1, 2019; increasing by 1.5% each year thereafter to 25% by June 1, 2025; and 25% by June 1, 2026 and each year thereafter.

For each delivery year, the Agency shall first

recognize each utility's obligations for that delivery year under existing contracts. Any renewable energy credits under existing contracts, including renewable energy credits as part of renewable energy resources, shall be used to meet the goals set forth in this subsection (c) for the delivery year.

(C) Of the renewable energy credits procured under

this subsection (c), at least 75% shall come from wind and photovoltaic projects. The long-term renewable resources procurement plan described in subparagraph (A) of this paragraph (1) shall include the procurement of renewable energy credits in amounts equal to at least the following:

(i) By the end of the 2020 delivery year:
At least 2,000,000 renewable energy credits

for each delivery year shall come from new wind projects; and

At least 2,000,000 renewable energy credits

for each delivery year shall come from new photovoltaic projects; of that amount, to the extent possible, the Agency shall procure: at least 50% from solar photovoltaic projects using the program outlined in subparagraph (K) of this paragraph (1) from distributed renewable energy generation devices or community renewable generation projects; at least 40% from utility-scale solar projects; at least 2% from brownfield site photovoltaic projects that are not community renewable generation projects; and the remainder shall be determined through the long-term planning process described in subparagraph (A) of this paragraph (1).

(ii) By the end of the 2025 delivery year:
At least 3,000,000 renewable energy credits

for each delivery year shall come from new wind projects; and

At least 3,000,000 renewable energy credits

for each delivery year shall come from new photovoltaic projects; of that amount, to the extent possible, the Agency shall procure: at least 50% from solar photovoltaic projects using the program outlined in subparagraph (K) of this paragraph (1) from distributed renewable energy devices or community renewable generation projects; at least 40% from utility-scale solar projects; at least 2% from brownfield site photovoltaic projects that are not community renewable generation projects; and the remainder shall be determined through the long-term planning process described in subparagraph (A) of this paragraph (1).

(iii) By the end of the 2030 delivery year:
At least 4,000,000 renewable energy credits

for each delivery year shall come from new wind projects; and

At least 4,000,000 renewable energy credits

for each delivery year shall come from new photovoltaic projects; of that amount, to the extent possible, the Agency shall procure: at least 50% from solar photovoltaic projects using the program outlined in subparagraph (K) of this paragraph (1) from distributed renewable energy devices or community renewable generation projects; at least 40% from utility-scale solar projects; at least 2% from brownfield site photovoltaic projects that are not community renewable generation projects; and the remainder shall be determined through the long-term planning process described in subparagraph (A) of this paragraph (1).

For purposes of this Section:
"New wind projects" means wind renewable

energy facilities that are energized after June 1, 2017 for the delivery year commencing June 1, 2017 or within 3 years after the date the Commission approves contracts for subsequent delivery years.

"New photovoltaic projects" means

photovoltaic renewable energy facilities that are energized after June 1, 2017. Photovoltaic projects developed under Section 1-56 of this Act shall not apply towards the new photovoltaic project requirements in this subparagraph (C).

(D) Renewable energy credits shall be cost

effective. For purposes of this subsection (c), "cost effective" means that the costs of procuring renewable energy resources do not cause the limit stated in subparagraph (E) of this paragraph (1) to be exceeded and, for renewable energy credits procured through a competitive procurement event, do not exceed benchmarks based on market prices for like products in the region. For purposes of this subsection (c), "like products" means contracts for renewable energy credits from the same or substantially similar technology, same or substantially similar vintage (new or existing), the same or substantially similar quantity, and the same or substantially similar contract length and structure. Benchmarks shall be developed by the procurement administrator, in consultation with the Commission staff, Agency staff, and the procurement monitor and shall be subject to Commission review and approval. If price benchmarks for like products in the region are not available, the procurement administrator shall establish price benchmarks based on publicly available data on regional technology costs and expected current and future regional energy prices. The benchmarks in this Section shall not be used to curtail or otherwise reduce contractual obligations entered into by or through the Agency prior to the effective date of this amendatory Act of the 99th General Assembly.

(E) For purposes of this subsection (c), the

required procurement of cost-effective renewable energy resources for a particular year commencing prior to June 1, 2017 shall be measured as a percentage of the actual amount of electricity (megawatt-hours) supplied by the electric utility to eligible retail customers in the delivery year ending immediately prior to the procurement, and, for delivery years commencing on and after June 1, 2017, the required procurement of cost-effective renewable energy resources for a particular year shall be measured as a percentage of the actual amount of electricity (megawatt-hours) delivered by the electric utility in the delivery year ending immediately prior to the procurement, to all retail customers in its service territory. For purposes of this subsection (c), the amount paid per kilowatthour means the total amount paid for electric service expressed on a per kilowatthour basis. For purposes of this subsection (c), the total amount paid for electric service includes without limitation amounts paid for supply, transmission, distribution, surcharges, and add-on taxes.

Notwithstanding the requirements of this subsection

(c), the total of renewable energy resources procured under the procurement plan for any single year shall be subject to the limitations of this subparagraph (E). Such procurement shall be reduced for all retail customers based on the amount necessary to limit the annual estimated average net increase due to the costs of these resources included in the amounts paid by eligible retail customers in connection with electric service to no more than the greater of 2.015% of the amount paid per kilowatthour by those customers during the year ending May 31, 2007 or the incremental amount per kilowatthour paid for these resources in 2011. To arrive at a maximum dollar amount of renewable energy resources to be procured for the particular delivery year, the resulting per kilowatthour amount shall be applied to the actual amount of kilowatthours of electricity delivered, or applicable portion of such amount as specified in paragraph (1) of this subsection (c), as applicable, by the electric utility in the delivery year immediately prior to the procurement to all retail customers in its service territory. The calculations required by this subparagraph (E) shall be made only once for each delivery year at the time that the renewable energy resources are procured. Once the determination as to the amount of renewable energy resources to procure is made based on the calculations set forth in this subparagraph (E) and the contracts procuring those amounts are executed, no subsequent rate impact determinations shall be made and no adjustments to those contract amounts shall be allowed. All costs incurred under such contracts shall be fully recoverable by the electric utility as provided in this Section.

(F) If the limitation on the amount of

renewable energy resources procured in subparagraph (E) of this paragraph (1) prevents the Agency from meeting all of the goals in this subsection (c), the Agency's long-term plan shall prioritize compliance with the requirements of this subsection (c) regarding renewable energy credits in the following order:

(i) renewable energy credits under existing

contractual obligations;

(i-5) funding for the Illinois Solar for All

Program, as described in subparagraph (O) of this paragraph (1);

(ii) renewable energy credits necessary to

comply with the new wind and new photovoltaic procurement requirements described in items (i) through (iii) of subparagraph (C) of this paragraph (1); and

(iii) renewable energy credits necessary to

meet the remaining requirements of this subsection (c).

(G) The following provisions shall apply to the

Agency's procurement of renewable energy credits under this subsection (c):

(i) Notwithstanding whether a long-term

renewable resources procurement plan has been approved, the Agency shall conduct an initial forward procurement for renewable energy credits from new utility-scale wind projects within 160 days after the effective date of this amendatory Act of the 99th General Assembly. For the purposes of this initial forward procurement, the Agency shall solicit 15-year contracts for delivery of 1,000,000 renewable energy credits delivered annually from new utility-scale wind projects to begin delivery on June 1, 2019, if available, but not later than June 1, 2021. Payments to suppliers of renewable energy credits shall commence upon delivery. Renewable energy credits procured under this initial procurement shall be included in the Agency's long-term plan and shall apply to all renewable energy goals in this subsection (c).

(ii) Notwithstanding whether a long-term

renewable resources procurement plan has been approved, the Agency shall conduct an initial forward procurement for renewable energy credits from new utility-scale solar projects and brownfield site photovoltaic projects within one year after the effective date of this amendatory Act of the 99th General Assembly. For the purposes of this initial forward procurement, the Agency shall solicit 15-year contracts for delivery of 1,000,000 renewable energy credits delivered annually from new utility-scale solar projects and brownfield site photovoltaic projects to begin delivery on June 1, 2019, if available, but not later than June 1, 2021. The Agency may structure this initial procurement in one or more discrete procurement events. Payments to suppliers of renewable energy credits shall commence upon delivery. Renewable energy credits procured under this initial procurement shall be included in the Agency's long-term plan and shall apply to all renewable energy goals in this subsection (c).

(iii) Subsequent forward procurements for

utility-scale wind projects shall solicit at least 1,000,000 renewable energy credits delivered annually per procurement event and shall be planned, scheduled, and designed such that the cumulative amount of renewable energy credits delivered from all new wind projects in each delivery year shall not exceed the Agency's projection of the cumulative amount of renewable energy credits that will be delivered from all new photovoltaic projects, including utility-scale and distributed photovoltaic devices, in the same delivery year at the time scheduled for wind contract delivery.

(iv) If, at any time after the time set for

delivery of renewable energy credits pursuant to the initial procurements in items (i) and (ii) of this subparagraph (G), the cumulative amount of renewable energy credits projected to be delivered from all new wind projects in a given delivery year exceeds the cumulative amount of renewable energy credits projected to be delivered from all new photovoltaic projects in that delivery year by 200,000 or more renewable energy credits, then the Agency shall within 60 days adjust the procurement programs in the long-term renewable resources procurement plan to ensure that the projected cumulative amount of renewable energy credits to be delivered from all new wind projects does not exceed the projected cumulative amount of renewable energy credits to be delivered from all new photovoltaic projects by 200,000 or more renewable energy credits, provided that nothing in this Section shall preclude the projected cumulative amount of renewable energy credits to be delivered from all new photovoltaic projects from exceeding the projected cumulative amount of renewable energy credits to be delivered from all new wind projects in each delivery year and provided further that nothing in this item (iv) shall require the curtailment of an executed contract. The Agency shall update, on a quarterly basis, its projection of the renewable energy credits to be delivered from all projects in each delivery year. Notwithstanding anything to the contrary, the Agency may adjust the timing of procurement events conducted under this subparagraph (G). The long-term renewable resources procurement plan shall set forth the process by which the adjustments may be made.

(v) All procurements under this subparagraph

(G) shall comply with the geographic requirements in subparagraph (I) of this paragraph (1) and shall follow the procurement processes and procedures described in this Section and Section 16-111.5 of the Public Utilities Act to the extent practicable, and these processes and procedures may be expedited to accommodate the schedule established by this subparagraph (G).

(H) The procurement of renewable energy resources

for a given delivery year shall be reduced as described in this subparagraph (H) if an alternate retail electric supplier meets the requirements described in this subparagraph (H).

(i) Within 45 days after the effective date of

this amendatory Act of the 99th General Assembly, an alternative retail electric supplier or its successor shall submit an informational filing to the Illinois Commerce Commission certifying that, as of December 31, 2015, the alternative retail electric supplier owned one or more electric generating facilities that generates renewable energy resources as defined in Section 1-10 of this Act, provided that such facilities are not powered by wind or photovoltaics, and the facilities generate one renewable energy credit for each megawatthour of energy produced from the facility.

The informational filing shall identify each

facility that was eligible to satisfy the alternative retail electric supplier's obligations under Section 16-115D of the Public Utilities Act as described in this item (i).

(ii) For a given delivery year, the alternative

retail electric supplier may elect to supply its retail customers with renewable energy credits from the facility or facilities described in item (i) of this subparagraph (H) that continue to be owned by the alternative retail electric supplier.

(iii) The alternative retail electric supplier

shall notify the Agency and the applicable utility, no later than February 28 of the year preceding the applicable delivery year or 15 days after the effective date of this amendatory Act of the 99th General Assembly, whichever is later, of its election under item (ii) of this subparagraph (H) to supply renewable energy credits to retail customers of the utility. Such election shall identify the amount of renewable energy credits to be supplied by the alternative retail electric supplier to the utility's retail customers and the source of the renewable energy credits identified in the informational filing as described in item (i) of this subparagraph (H), subject to the following limitations:

For the delivery year beginning June 1, 2018,

the maximum amount of renewable energy credits to be supplied by an alternative retail electric supplier under this subparagraph (H) shall be 68% multiplied by 25% multiplied by 14.5% multiplied by the amount of metered electricity (megawatt-hours) delivered by the alternative retail electric supplier to Illinois retail customers during the delivery year ending May 31, 2016.

For delivery years beginning June 1, 2019 and

each year thereafter, the maximum amount of renewable energy credits to be supplied by an alternative retail electric supplier under this subparagraph (H) shall be 68% multiplied by 50% multiplied by 16% multiplied by the amount of metered electricity (megawatt-hours) delivered by the alternative retail electric supplier to Illinois retail customers during the delivery year ending May 31, 2016, provided that the 16% value shall increase by 1.5% each delivery year thereafter to 25% by the delivery year beginning June 1, 2025, and thereafter the 25% value shall apply to each delivery year.

For each delivery year, the total amount of

renewable energy credits supplied by all alternative retail electric suppliers under this subparagraph (H) shall not exceed 9% of the Illinois target renewable energy credit quantity. The Illinois target renewable energy credit quantity for the delivery year beginning June 1, 2018 is 14.5% multiplied by the total amount of metered electricity (megawatt-hours) delivered in the delivery year immediately preceding that delivery year, provided that the 14.5% shall increase by 1.5% each delivery year thereafter to 25% by the delivery year beginning June 1, 2025, and thereafter the 25% value shall apply to each delivery year.

If the requirements set forth in items (i)

through (iii) of this subparagraph (H) are met, the charges that would otherwise be applicable to the retail customers of the alternative retail electric supplier under paragraph (6) of this subsection (c) for the applicable delivery year shall be reduced by the ratio of the quantity of renewable energy credits supplied by the alternative retail electric supplier compared to that supplier's target renewable energy credit quantity. The supplier's target renewable energy credit quantity for the delivery year beginning June 1, 2018 is 14.5% multiplied by the total amount of metered electricity (megawatt-hours) delivered by the alternative retail supplier in that delivery year, provided that the 14.5% shall increase by 1.5% each delivery year thereafter to 25% by the delivery year beginning June 1, 2025, and thereafter the 25% value shall apply to each delivery year.

On or before April 1 of each year, the Agency

shall annually publish a report on its website that identifies the aggregate amount of renewable energy credits supplied by alternative retail electric suppliers under this subparagraph (H).

(I) The Agency shall design its long-term

renewable energy procurement plan to maximize the State's interest in the health, safety, and welfare of its residents, including but not limited to minimizing sulfur dioxide, nitrogen oxide, particulate matter and other pollution that adversely affects public health in this State, increasing fuel and resource diversity in this State, enhancing the reliability and resiliency of the electricity distribution system in this State, meeting goals to limit carbon dioxide emissions under federal or State law, and contributing to a cleaner and healthier environment for the citizens of this State. In order to further these legislative purposes, renewable energy credits shall be eligible to be counted toward the renewable energy requirements of this subsection (c) if they are generated from facilities located in this State. The Agency may qualify renewable energy credits from facilities located in states adjacent to Illinois if the generator demonstrates and the Agency determines that the operation of such facility or facilities will help promote the State's interest in the health, safety, and welfare of its residents based on the public interest criteria described above. To ensure that the public interest criteria are applied to the procurement and given full effect, the Agency's long-term procurement plan shall describe in detail how each public interest factor shall be considered and weighted for facilities located in states adjacent to Illinois.

(J) In order to promote the competitive

development of renewable energy resources in furtherance of the State's interest in the health, safety, and welfare of its residents, renewable energy credits shall not be eligible to be counted toward the renewable energy requirements of this subsection (c) if they are sourced from a generating unit whose costs were being recovered through rates regulated by this State or any other state or states on or after January 1, 2017. Each contract executed to purchase renewable energy credits under this subsection (c) shall provide for the contract's termination if the costs of the generating unit supplying the renewable energy credits subsequently begin to be recovered through rates regulated by this State or any other state or states; and each contract shall further provide that, in that event, the supplier of the credits must return 110% of all payments received under the contract. Amounts returned under the requirements of this subparagraph (J) shall be retained by the utility and all of these amounts shall be used for the procurement of additional renewable energy credits from new wind or new photovoltaic resources as defined in this subsection (c). The long-term plan shall provide that these renewable energy credits shall be procured in the next procurement event.

Notwithstanding the limitations of this subparagraph

(J), renewable energy credits sourced from generating units that are constructed, purchased, owned, or leased by an electric utility as part of an approved project, program, or pilot under Section 1-56 of this Act shall be eligible to be counted toward the renewable energy requirements of this subsection (c), regardless of how the costs of these units are recovered.

(K) The long-term renewable resources procurement

plan developed by the Agency in accordance with subparagraph (A) of this paragraph (1) shall include an Adjustable Block program for the procurement of renewable energy credits from new photovoltaic projects that are distributed renewable energy generation devices or new photovoltaic community renewable generation projects. The Adjustable Block program shall be designed to provide a transparent schedule of prices and quantities to enable the photovoltaic market to scale up and for renewable energy credit prices to adjust at a predictable rate over time. The prices set by the Adjustable Block program can be reflected as a set value or as the product of a formula.

The Adjustable Block program shall include for each

category of eligible projects: a schedule of standard block purchase prices to be offered; a series of steps, with associated nameplate capacity and purchase prices that adjust from step to step; and automatic opening of the next step as soon as the nameplate capacity and available purchase prices for an open step are fully committed or reserved. Only projects energized on or after June 1, 2017 shall be eligible for the Adjustable Block program. For each block group the Agency shall determine the number of blocks, the amount of generation capacity in each block, and the purchase price for each block, provided that the purchase price provided and the total amount of generation in all blocks for all block groups shall be sufficient to meet the goals in this subsection (c). The Agency may periodically review its prior decisions establishing the number of blocks, the amount of generation capacity in each block, and the purchase price for each block, and may propose, on an expedited basis, changes to these previously set values, including but not limited to redistributing these amounts and the available funds as necessary and appropriate, subject to Commission approval as part of the periodic plan revision process described in Section 16-111.5 of the Public Utilities Act. The Agency may define different block sizes, purchase prices, or other distinct terms and conditions for projects located in different utility service territories if the Agency deems it necessary to meet the goals in this subsection (c).

The Adjustable Block program shall include at least

the following block groups in at least the following amounts, which may be adjusted upon review by the Agency and approval by the Commission as described in this subparagraph (K):

(i) At least 25% from distributed renewable

energy generation devices with a nameplate capacity of no more than 10 kilowatts.

(ii) At least 25% from distributed renewable

energy generation devices with a nameplate capacity of more than 10 kilowatts and no more than 2,000 kilowatts. The Agency may create sub-categories within this category to account for the differences between projects for small commercial customers, large commercial customers, and public or non-profit customers.

(iii) At least 25% from photovoltaic community

renewable generation projects.

(iv) The remaining 25% shall be allocated as

specified by the Agency in the long-term renewable resources procurement plan.

The Adjustable Block program shall be designed to

ensure that renewable energy credits are procured from photovoltaic distributed renewable energy generation devices and new photovoltaic community renewable energy generation projects in diverse locations and are not concentrated in a few geographic areas.

(L) The procurement of photovoltaic renewable

energy credits under items (i) through (iv) of subparagraph (K) of this paragraph (1) shall be subject to the following contract and payment terms:

(i) The Agency shall procure contracts of at

least 15 years in length.

(ii) For those renewable energy credits that

qualify and are procured under item (i) of subparagraph (K) of this paragraph (1), the renewable energy credit purchase price shall be paid in full by the contracting utilities at the time that the facility producing the renewable energy credits is interconnected at the distribution system level of the utility and energized. The electric utility shall receive and retire all renewable energy credits generated by the project for the first 15 years of operation.

(iii) For those renewable energy credits

that qualify and are procured under item (ii) and (iii) of subparagraph (K) of this paragraph (1) and any additional categories of distributed generation included in the long-term renewable resources procurement plan and approved by the Commission, 20 percent of the renewable energy credit purchase price shall be paid by the contracting utilities at the time that the facility producing the renewable energy credits is interconnected at the distribution system level of the utility and energized. The remaining portion shall be paid ratably over the subsequent 4-year period. The electric utility shall receive and retire all renewable energy credits generated by the project for the first 15 years of operation.

(iv) Each contract shall include provisions to

ensure the delivery of the renewable energy credits for the full term of the contract.

(v) The utility shall be the counterparty to the

contracts executed under this subparagraph (L) that are approved by the Commission under the process described in Section 16-111.5 of the Public Utilities Act. No contract shall be executed for an amount that is less than one renewable energy credit per year.

(vi) If, at any time, approved applications for

the Adjustable Block program exceed funds collected by the electric utility or would cause the Agency to exceed the limitation described in subparagraph (E) of this paragraph (1) on the amount of renewable energy resources that may be procured, then the Agency shall consider future uncommitted funds to be reserved for these contracts on a first-come, first-served basis, with the delivery of renewable energy credits required beginning at the time that the reserved funds become available.

(vii) Nothing in this Section shall require

the utility to advance any payment or pay any amounts that exceed the actual amount of revenues collected by the utility under paragraph (6) of this subsection (c) and subsection (k) of Section 16-108 of the Public Utilities Act, and contracts executed under this Section shall expressly incorporate this limitation.

(M) The Agency shall be authorized to retain one or

more experts or expert consulting firms to develop, administer, implement, operate, and evaluate the Adjustable Block program described in subparagraph (K) of this paragraph (1), and the Agency shall retain the consultant or consultants in the same manner, to the extent practicable, as the Agency retains others to administer provisions of this Act, including, but not limited to, the procurement administrator. The selection of experts and expert consulting firms and the procurement process described in this subparagraph (M) are exempt from the requirements of Section 20-10 of the Illinois Procurement Code, under Section 20-10 of that Code. The Agency shall strive to minimize administrative expenses in the implementation of the Adjustable Block program.

The Agency and its consultant or consultants shall

monitor block activity, share program activity with stakeholders and conduct regularly scheduled meetings to discuss program activity and market conditions. If necessary, the Agency may make prospective administrative adjustments to the Adjustable Block program design, such as redistributing available funds or making adjustments to purchase prices as necessary to achieve the goals of this subsection (c). Program modifications to any price, capacity block, or other program element that do not deviate from the Commission's approved value by more than 25% shall take effect immediately and are not subject to Commission review and approval. Program modifications to any price, capacity block, or other program element that deviate more than 25% from the Commission's approved value must be approved by the Commission as a long-term plan amendment under Section 16-111.5 of the Public Utilities Act. The Agency shall consider stakeholder feedback when making adjustments to the Adjustable Block design and shall notify stakeholders in advance of any planned changes.

(N) The long-term renewable resources procurement

plan required by this subsection (c) shall include a community renewable generation program. The Agency shall establish the terms, conditions, and program requirements for community renewable generation projects with a goal to expand renewable energy generating facility access to a broader group of energy consumers, to ensure robust participation opportunities for residential and small commercial customers and those who cannot install renewable energy on their own properties. Any plan approved by the Commission shall allow subscriptions to community renewable generation projects to be portable and transferable. For purposes of this subparagraph (N), "portable" means that subscriptions may be retained by the subscriber even if the subscriber relocates or changes its address within the same utility service territory; and "transferable" means that a subscriber may assign or sell subscriptions to another person within the same utility service territory.

Electric utilities shall provide a monetary credit to

a subscriber's subsequent bill for service for the proportional output of a community renewable generation project attributable to that subscriber as specified in Section 16-107.5 of the Public Utilities Act.

The Agency shall purchase renewable energy credits

from subscribed shares of photovoltaic community renewable generation projects through the Adjustable Block program described in subparagraph (K) of this paragraph (1) or through the Illinois Solar for All Program described in Section 1-56 of this Act. The electric utility shall purchase any unsubscribed energy from community renewable generation projects that are Qualifying Facilities ("QF") under the electric utility's tariff for purchasing the output from QFs under Public Utilities Regulatory Policies Act of 1978.

The owners of and any subscribers to a community

renewable generation project shall not be considered public utilities or alternative retail electricity suppliers under the Public Utilities Act solely as a result of their interest in or subscription to a community renewable generation project and shall not be required to become an alternative retail electric supplier by participating in a community renewable generation project with a public utility.

(O) For the delivery year beginning June 1, 2018, the

long-term renewable resources procurement plan required by this subsection (c) shall provide for the Agency to procure contracts to continue offering the Illinois Solar for All Program described in subsection (b) of Section 1-56 of this Act, and the contracts approved by the Commission shall be executed by the utilities that are subject to this subsection (c). The long-term renewable resources procurement plan shall allocate 5% of the funds available under the plan for the applicable delivery year, or $10,000,000 per delivery year, whichever is greater, to fund the programs, and the plan shall determine the amount of funding to be apportioned to the programs identified in subsection (b) of Section 1-56 of this Act; provided that for the delivery years beginning June 1, 2017, June 1, 2021, and June 1, 2025, the long-term renewable resources procurement plan shall allocate 10% of the funds available under the plan for the applicable delivery year, or $20,000,000 per delivery year, whichever is greater, and $10,000,000 of such funds in such year shall be used by an electric utility that serves more than 3,000,000 retail customers in the State to implement a Commission-approved plan under Section 16-108.12 of the Public Utilities Act. In making the determinations required under this subparagraph (O), the Commission shall consider the experience and performance under the programs and any evaluation reports. The Commission shall also provide for an independent evaluation of those programs on a periodic basis that are funded under this subparagraph (O).

(2) (Blank).
(3) (Blank).
(4) The electric utility shall retire all renewable

energy credits used to comply with the standard.

(5) Beginning with the 2010 delivery year and ending

June 1, 2017, an electric utility subject to this subsection (c) shall apply the lesser of the maximum alternative compliance payment rate or the most recent estimated alternative compliance payment rate for its service territory for the corresponding compliance period, established pursuant to subsection (d) of Section 16-115D of the Public Utilities Act to its retail customers that take service pursuant to the electric utility's hourly pricing tariff or tariffs. The electric utility shall retain all amounts collected as a result of the application of the alternative compliance payment rate or rates to such customers, and, beginning in 2011, the utility shall include in the information provided under item (1) of subsection (d) of Section 16-111.5 of the Public Utilities Act the amounts collected under the alternative compliance payment rate or rates for the prior year ending May 31. Notwithstanding any limitation on the procurement of renewable energy resources imposed by item (2) of this subsection (c), the Agency shall increase its spending on the purchase of renewable energy resources to be procured by the electric utility for the next plan year by an amount equal to the amounts collected by the utility under the alternative compliance payment rate or rates in the prior year ending May 31.

(6) The electric utility shall be entitled to

recover all of its costs associated with the procurement of renewable energy credits under plans approved under this Section and Section 16-111.5 of the Public Utilities Act. These costs shall include associated reasonable expenses for implementing the procurement programs, including, but not limited to, the costs of administering and evaluating the Adjustable Block program, through an automatic adjustment clause tariff in accordance with subsection (k) of Section 16-108 of the Public Utilities Act.

(7) Renewable energy credits procured from new

photovoltaic projects or new distributed renewable energy generation devices under this Section after the effective date of this amendatory Act of the 99th General Assembly must be procured from devices installed by a qualified person in compliance with the requirements of Section 16-128A of the Public Utilities Act and any rules or regulations adopted thereunder.

In meeting the renewable energy requirements of this

subsection (c), to the extent feasible and consistent with State and federal law, the renewable energy credit procurements, Adjustable Block solar program, and community renewable generation program shall provide employment opportunities for all segments of the population and workforce, including minority-owned and female-owned business enterprises, and shall not, consistent with State and federal law, discriminate based on race or socioeconomic status.

(d) Clean coal portfolio standard.
(1) The procurement plans shall include electricity

generated using clean coal. Each utility shall enter into one or more sourcing agreements with the initial clean coal facility, as provided in paragraph (3) of this subsection (d), covering electricity generated by the initial clean coal facility representing at least 5% of each utility's total supply to serve the load of eligible retail customers in 2015 and each year thereafter, as described in paragraph (3) of this subsection (d), subject to the limits specified in paragraph (2) of this subsection (d). It is the goal of the State that by January 1, 2025, 25% of the electricity used in the State shall be generated by cost-effective clean coal facilities. For purposes of this subsection (d), "cost-effective" means that the expenditures pursuant to such sourcing agreements do not cause the limit stated in paragraph (2) of this subsection (d) to be exceeded and do not exceed cost-based benchmarks, which shall be developed to assess all expenditures pursuant to such sourcing agreements covering electricity generated by clean coal facilities, other than the initial clean coal facility, by the procurement administrator, in consultation with the Commission staff, Agency staff, and the procurement monitor and shall be subject to Commission review and approval.

A utility party to a sourcing agreement shall

immediately retire any emission credits that it receives in connection with the electricity covered by such agreement.

Utilities shall maintain adequate records documenting

the purchases under the sourcing agreement to comply with this subsection (d) and shall file an accounting with the load forecast that must be filed with the Agency by July 15 of each year, in accordance with subsection (d) of Section 16-111.5 of the Public Utilities Act.

A utility shall be deemed to have complied with the

clean coal portfolio standard specified in this subsection (d) if the utility enters into a sourcing agreement as required by this subsection (d).

(2) For purposes of this subsection (d), the

required execution of sourcing agreements with the initial clean coal facility for a particular year shall be measured as a percentage of the actual amount of electricity (megawatt-hours) supplied by the electric utility to eligible retail customers in the planning year ending immediately prior to the agreement's execution. For purposes of this subsection (d), the amount paid per kilowatthour means the total amount paid for electric service expressed on a per kilowatthour basis. For purposes of this subsection (d), the total amount paid for electric service includes without limitation amounts paid for supply, transmission, distribution, surcharges and add-on taxes.

Notwithstanding the requirements of this subsection

(d), the total amount paid under sourcing agreements with clean coal facilities pursuant to the procurement plan for any given year shall be reduced by an amount necessary to limit the annual estimated average net increase due to the costs of these resources included in the amounts paid by eligible retail customers in connection with electric service to:

(A) in 2010, no more than 0.5% of the amount paid

per kilowatthour by those customers during the year ending May 31, 2009;

(B) in 2011, the greater of an additional 0.5% of

the amount paid per kilowatthour by those customers during the year ending May 31, 2010 or 1% of the amount paid per kilowatthour by those customers during the year ending May 31, 2009;

(C) in 2012, the greater of an additional 0.5% of

the amount paid per kilowatthour by those customers during the year ending May 31, 2011 or 1.5% of the amount paid per kilowatthour by those customers during the year ending May 31, 2009;

(D) in 2013, the greater of an additional 0.5% of

the amount paid per kilowatthour by those customers during the year ending May 31, 2012 or 2% of the amount paid per kilowatthour by those customers during the year ending May 31, 2009; and

(E) thereafter, the total amount paid under

sourcing agreements with clean coal facilities pursuant to the procurement plan for any single year shall be reduced by an amount necessary to limit the estimated average net increase due to the cost of these resources included in the amounts paid by eligible retail customers in connection with electric service to no more than the greater of (i) 2.015% of the amount paid per kilowatthour by those customers during the year ending May 31, 2009 or (ii) the incremental amount per kilowatthour paid for these resources in 2013. These requirements may be altered only as provided by statute.

No later than June 30, 2015, the Commission shall

review the limitation on the total amount paid under sourcing agreements, if any, with clean coal facilities pursuant to this subsection (d) and report to the General Assembly its findings as to whether that limitation unduly constrains the amount of electricity generated by cost-effective clean coal facilities that is covered by sourcing agreements.

(3) Initial clean coal facility. In order to

promote development of clean coal facilities in Illinois, each electric utility subject to this Section shall execute a sourcing agreement to source electricity from a proposed clean coal facility in Illinois (the "initial clean coal facility") that will have a nameplate capacity of at least 500 MW when commercial operation commences, that has a final Clean Air Act permit on the effective date of this amendatory Act of the 95th General Assembly, and that will meet the definition of clean coal facility in Section 1-10 of this Act when commercial operation commences. The sourcing agreements with this initial clean coal facility shall be subject to both approval of the initial clean coal facility by the General Assembly and satisfaction of the requirements of paragraph (4) of this subsection (d) and shall be executed within 90 days after any such approval by the General Assembly. The Agency and the Commission shall have authority to inspect all books and records associated with the initial clean coal facility during the term of such a sourcing agreement. A utility's sourcing agreement for electricity produced by the initial clean coal facility shall include:

(A) a formula contractual price (the "contract

price") approved pursuant to paragraph (4) of this subsection (d), which shall:

(i) be determined using a cost of service

methodology employing either a level or deferred capital recovery component, based on a capital structure consisting of 45% equity and 55% debt, and a return on equity as may be approved by the Federal Energy Regulatory Commission, which in any case may not exceed the lower of 11.5% or the rate of return approved by the General Assembly pursuant to paragraph (4) of this subsection (d); and

(ii) provide that all miscellaneous net

revenue, including but not limited to net revenue from the sale of emission allowances, if any, substitute natural gas, if any, grants or other support provided by the State of Illinois or the United States Government, firm transmission rights, if any, by-products produced by the facility, energy or capacity derived from the facility and not covered by a sourcing agreement pursuant to paragraph (3) of this subsection (d) or item (5) of subsection (d) of Section 16-115 of the Public Utilities Act, whether generated from the synthesis gas derived from coal, from SNG, or from natural gas, shall be credited against the revenue requirement for this initial clean coal facility;

(B) power purchase provisions, which shall:
(i) provide that the utility party to such

sourcing agreement shall pay the contract price for electricity delivered under such sourcing agreement;

(ii) require delivery of electricity to the

regional transmission organization market of the utility that is party to such sourcing agreement;

(iii) require the utility party to such

sourcing agreement to buy from the initial clean coal facility in each hour an amount of energy equal to all clean coal energy made available from the initial clean coal facility during such hour times a fraction, the numerator of which is such utility's retail market sales of electricity (expressed in kilowatthours sold) in the State during the prior calendar month and the denominator of which is the total retail market sales of electricity (expressed in kilowatthours sold) in the State by utilities during such prior month and the sales of electricity (expressed in kilowatthours sold) in the State by alternative retail electric suppliers during such prior month that are subject to the requirements of this subsection (d) and paragraph (5) of subsection (d) of Section 16-115 of the Public Utilities Act, provided that the amount purchased by the utility in any year will be limited by paragraph (2) of this subsection (d); and

(iv) be considered pre-existing contracts in

such utility's procurement plans for eligible retail customers;

(C) contract for differences provisions, which

shall:

(i) require the utility party to such

sourcing agreement to contract with the initial clean coal facility in each hour with respect to an amount of energy equal to all clean coal energy made available from the initial clean coal facility during such hour times a fraction, the numerator of which is such utility's retail market sales of electricity (expressed in kilowatthours sold) in the utility's service territory in the State during the prior calendar month and the denominator of which is the total retail market sales of electricity (expressed in kilowatthours sold) in the State by utilities during such prior month and the sales of electricity (expressed in kilowatthours sold) in the State by alternative retail electric suppliers during such prior month that are subject to the requirements of this subsection (d) and paragraph (5) of subsection (d) of Section 16-115 of the Public Utilities Act, provided that the amount paid by the utility in any year will be limited by paragraph (2) of this subsection (d);

(ii) provide that the utility's payment

obligation in respect of the quantity of electricity determined pursuant to the preceding clause (i) shall be limited to an amount equal to (1) the difference between the contract price determined pursuant to subparagraph (A) of paragraph (3) of this subsection (d) and the day-ahead price for electricity delivered to the regional transmission organization market of the utility that is party to such sourcing agreement (or any successor delivery point at which such utility's supply obligations are financially settled on an hourly basis) (the "reference price") on the day preceding the day on which the electricity is delivered to the initial clean coal facility busbar, multiplied by (2) the quantity of electricity determined pursuant to the preceding clause (i); and

(iii) not require the utility to take

physical delivery of the electricity produced by the facility;

(D) general provisions, which shall:
(i) specify a term of no more than 30 years,

commencing on the commercial operation date of the facility;

(ii) provide that utilities shall maintain

adequate records documenting purchases under the sourcing agreements entered into to comply with this subsection (d) and shall file an accounting with the load forecast that must be filed with the Agency by July 15 of each year, in accordance with subsection (d) of Section 16-111.5 of the Public Utilities Act;

(iii) provide that all costs associated with

the initial clean coal facility will be periodically reported to the Federal Energy Regulatory Commission and to purchasers in accordance with applicable laws governing cost-based wholesale power contracts;

(iv) permit the Illinois Power Agency to

assume ownership of the initial clean coal facility, without monetary consideration and otherwise on reasonable terms acceptable to the Agency, if the Agency so requests no less than 3 years prior to the end of the stated contract term;

(v) require the owner of the initial clean

coal facility to provide documentation to the Commission each year, starting in the facility's first year of commercial operation, accurately reporting the quantity of carbon emissions from the facility that have been captured and sequestered and report any quantities of carbon released from the site or sites at which carbon emissions were sequestered in prior years, based on continuous monitoring of such sites. If, in any year after the first year of commercial operation, the owner of the facility fails to demonstrate that the initial clean coal facility captured and sequestered at least 50% of the total carbon emissions that the facility would otherwise emit or that sequestration of emissions from prior years has failed, resulting in the release of carbon dioxide into the atmosphere, the owner of the facility must offset excess emissions. Any such carbon offsets must be permanent, additional, verifiable, real, located within the State of Illinois, and legally and practicably enforceable. The cost of such offsets for the facility that are not recoverable shall not exceed $15 million in any given year. No costs of any such purchases of carbon offsets may be recovered from a utility or its customers. All carbon offsets purchased for this purpose and any carbon emission credits associated with sequestration of carbon from the facility must be permanently retired. The initial clean coal facility shall not forfeit its designation as a clean coal facility if the facility fails to fully comply with the applicable carbon sequestration requirements in any given year, provided the requisite offsets are purchased. However, the Attorney General, on behalf of the People of the State of Illinois, may specifically enforce the facility's sequestration requirement and the other terms of this contract provision. Compliance with the sequestration requirements and offset purchase requirements specified in paragraph (3) of this subsection (d) shall be reviewed annually by an independent expert retained by the owner of the initial clean coal facility, with the advance written approval of the Attorney General. The Commission may, in the course of the review specified in item (vii), reduce the allowable return on equity for the facility if the facility wilfully fails to comply with the carbon capture and sequestration requirements set forth in this item (v);

(vi) include limits on, and accordingly

provide for modification of, the amount the utility is required to source under the sourcing agreement consistent with paragraph (2) of this subsection (d);

(vii) require Commission review: (1) to

determine the justness, reasonableness, and prudence of the inputs to the formula referenced in subparagraphs (A)(i) through (A)(iii) of paragraph (3) of this subsection (d), prior to an adjustment in those inputs including, without limitation, the capital structure and return on equity, fuel costs, and other operations and maintenance costs and (2) to approve the costs to be passed through to customers under the sourcing agreement by which the utility satisfies its statutory obligations. Commission review shall occur no less than every 3 years, regardless of whether any adjustments have been proposed, and shall be completed within 9 months;

(viii) limit the utility's obligation to such

amount as the utility is allowed to recover through tariffs filed with the Commission, provided that neither the clean coal facility nor the utility waives any right to assert federal pre-emption or any other argument in response to a purported disallowance of recovery costs;

(ix) limit the utility's or alternative

retail electric supplier's obligation to incur any liability until such time as the facility is in commercial operation and generating power and energy and such power and energy is being delivered to the facility busbar;

(x) provide that the owner or owners of the

initial clean coal facility, which is the counterparty to such sourcing agreement, shall have the right from time to time to elect whether the obligations of the utility party thereto shall be governed by the power purchase provisions or the contract for differences provisions;

(xi) append documentation showing that the

formula rate and contract, insofar as they relate to the power purchase provisions, have been approved by the Federal Energy Regulatory Commission pursuant to Section 205 of the Federal Power Act;

(xii) provide that any changes to the terms

of the contract, insofar as such changes relate to the power purchase provisions, are subject to review under the public interest standard applied by the Federal Energy Regulatory Commission pursuant to Sections 205 and 206 of the Federal Power Act; and

(xiii) conform with customary lender

requirements in power purchase agreements used as the basis for financing non-utility generators.

(4) Effective date of sourcing agreements with the

initial clean coal facility.

Any proposed sourcing agreement with the initial

clean coal facility shall not become effective unless the following reports are prepared and submitted and authorizations and approvals obtained:

(i) Facility cost report. The owner of the

initial clean coal facility shall submit to the Commission, the Agency, and the General Assembly a front-end engineering and design study, a facility cost report, method of financing (including but not limited to structure and associated costs), and an operating and maintenance cost quote for the facility (collectively "facility cost report"), which shall be prepared in accordance with the requirements of this paragraph (4) of subsection (d) of this Section, and shall provide the Commission and the Agency access to the work papers, relied upon documents, and any other backup documentation related to the facility cost report.

(ii) Commission report. Within 6 months

following receipt of the facility cost report, the Commission, in consultation with the Agency, shall submit a report to the General Assembly setting forth its analysis of the facility cost report. Such report shall include, but not be limited to, a comparison of the costs associated with electricity generated by the initial clean coal facility to the costs associated with electricity generated by other types of generation facilities, an analysis of the rate impacts on residential and small business customers over the life of the sourcing agreements, and an analysis of the likelihood that the initial clean coal facility will commence commercial operation by and be delivering power to the facility's busbar by 2016. To assist in the preparation of its report, the Commission, in consultation with the Agency, may hire one or more experts or consultants, the costs of which shall be paid for by the owner of the initial clean coal facility. The Commission and Agency may begin the process of selecting such experts or consultants prior to receipt of the facility cost report.

(iii) General Assembly approval. The proposed

sourcing agreements shall not take effect unless, based on the facility cost report and the Commission's report, the General Assembly enacts authorizing legislation approving (A) the projected price, stated in cents per kilowatthour, to be charged for electricity generated by the initial clean coal facility, (B) the projected impact on residential and small business customers' bills over the life of the sourcing agreements, and (C) the maximum allowable return on equity for the project; and

(iv) Commission review. If the General Assembly

enacts authorizing legislation pursuant to subparagraph (iii) approving a sourcing agreement, the Commission shall, within 90 days of such enactment, complete a review of such sourcing agreement. During such time period, the Commission shall implement any directive of the General Assembly, resolve any disputes between the parties to the sourcing agreement concerning the terms of such agreement, approve the form of such agreement, and issue an order finding that the sourcing agreement is prudent and reasonable.

The facility cost report shall be prepared as

follows:

(A) The facility cost report shall be prepared

by duly licensed engineering and construction firms detailing the estimated capital costs payable to one or more contractors or suppliers for the engineering, procurement and construction of the components comprising the initial clean coal facility and the estimated costs of operation and maintenance of the facility. The facility cost report shall include:

(i) an estimate of the capital cost of the

core plant based on one or more front end engineering and design studies for the gasification island and related facilities. The core plant shall include all civil, structural, mechanical, electrical, control, and safety systems.

(ii) an estimate of the capital cost of the

balance of the plant, including any capital costs associated with sequestration of carbon dioxide emissions and all interconnects and interfaces required to operate the facility, such as transmission of electricity, construction or backfeed power supply, pipelines to transport substitute natural gas or carbon dioxide, potable water supply, natural gas supply, water supply, water discharge, landfill, access roads, and coal delivery.

The quoted construction costs shall be expressed

in nominal dollars as of the date that the quote is prepared and shall include capitalized financing costs during construction, taxes, insurance, and other owner's costs, and an assumed escalation in materials and labor beyond the date as of which the construction cost quote is expressed.

(B) The front end engineering and design study

for the gasification island and the cost study for the balance of plant shall include sufficient design work to permit quantification of major categories of materials, commodities and labor hours, and receipt of quotes from vendors of major equipment required to construct and operate the clean coal facility.

(C) The facility cost report shall also include

an operating and maintenance cost quote that will provide the estimated cost of delivered fuel, personnel, maintenance contracts, chemicals, catalysts, consumables, spares, and other fixed and variable operations and maintenance costs. The delivered fuel cost estimate will be provided by a recognized third party expert or experts in the fuel and transportation industries. The balance of the operating and maintenance cost quote, excluding delivered fuel costs, will be developed based on the inputs provided by duly licensed engineering and construction firms performing the construction cost quote, potential vendors under long-term service agreements and plant operating agreements, or recognized third party plant operator or operators.

The operating and maintenance cost quote

(including the cost of the front end engineering and design study) shall be expressed in nominal dollars as of the date that the quote is prepared and shall include taxes, insurance, and other owner's costs, and an assumed escalation in materials and labor beyond the date as of which the operating and maintenance cost quote is expressed.

(D) The facility cost report shall also include

an analysis of the initial clean coal facility's ability to deliver power and energy into the applicable regional transmission organization markets and an analysis of the expected capacity factor for the initial clean coal facility.

(E) Amounts paid to third parties unrelated to

the owner or owners of the initial clean coal facility to prepare the core plant construction cost quote, including the front end engineering and design study, and the operating and maintenance cost quote will be reimbursed through Coal Development Bonds.

(5) Re-powering and retrofitting coal-fired power

plants previously owned by Illinois utilities to qualify as clean coal facilities. During the 2009 procurement planning process and thereafter, the Agency and the Commission shall consider sourcing agreements covering electricity generated by power plants that were previously owned by Illinois utilities and that have been or will be converted into clean coal facilities, as defined by Section 1-10 of this Act. Pursuant to such procurement planning process, the owners of such facilities may propose to the Agency sourcing agreements with utilities and alternative retail electric suppliers required to comply with subsection (d) of this Section and item (5) of subsection (d) of Section 16-115 of the Public Utilities Act, covering electricity generated by such facilities. In the case of sourcing agreements that are power purchase agreements, the contract price for electricity sales shall be established on a cost of service basis. In the case of sourcing agreements that are contracts for differences, the contract price from which the reference price is subtracted shall be established on a cost of service basis. The Agency and the Commission may approve any such utility sourcing agreements that do not exceed cost-based benchmarks developed by the procurement administrator, in consultation with the Commission staff, Agency staff and the procurement monitor, subject to Commission review and approval. The Commission shall have authority to inspect all books and records associated with these clean coal facilities during the term of any such contract.

(6) Costs incurred under this subsection (d) or

pursuant to a contract entered into under this subsection (d) shall be deemed prudently incurred and reasonable in amount and the electric utility shall be entitled to full cost recovery pursuant to the tariffs filed with the Commission.

(d-5) Zero emission standard.
(1) Beginning with the delivery year commencing

on June 1, 2017, the Agency shall, for electric utilities that serve at least 100,000 retail customers in this State, procure contracts with zero emission facilities that are reasonably capable of generating cost-effective zero emission credits in an amount approximately equal to 16% of the actual amount of electricity delivered by each electric utility to retail customers in the State during calendar year 2014. For an electric utility serving fewer than 100,000 retail customers in this State that requested, under Section 16-111.5 of the Public Utilities Act, that the Agency procure power and energy for all or a portion of the utility's Illinois load for the delivery year commencing June 1, 2016, the Agency shall procure contracts with zero emission facilities that are reasonably capable of generating cost-effective zero emission credits in an amount approximately equal to 16% of the portion of power and energy to be procured by the Agency for the utility. The duration of the contracts procured under this subsection (d-5) shall be for a term of 10 years ending May 31, 2027. The quantity of zero emission credits to be procured under the contracts shall be all of the zero emission credits generated by the zero emission facility in each delivery year; however, if the zero emission facility is owned by more than one entity, then the quantity of zero emission credits to be procured under the contracts shall be the amount of zero emission credits that are generated from the portion of the zero emission facility that is owned by the winning supplier.

The 16% value identified in this paragraph (1) is the

average of the percentage targets in subparagraph (B) of paragraph (1) of subsection (c) of Section 1-75 of this Act for the 5 delivery years beginning June 1, 2017.

The procurement process shall be subject to the

following provisions:

(A) Those zero emission facilities that intend

to participate in the procurement shall submit to the Agency the following eligibility information for each zero emission facility on or before the date established by the Agency:

(i) the in-service date and remaining

useful life of the zero emission facility;

(ii) the amount of power generated

annually for each of the years 2005 through 2015, and the projected zero emission credits to be generated over the remaining useful life of the zero emission facility, which shall be used to determine the capability of each facility;

(iii) the annual zero emission facility

cost projections, expressed on a per megawatthour basis, over the next 6 delivery years, which shall include the following: operation and maintenance expenses; fully allocated overhead costs, which shall be allocated using the methodology developed by the Institute for Nuclear Power Operations; fuel expenditures; non-fuel capital expenditures; spent fuel expenditures; a return on working capital; the cost of operational and market risks that could be avoided by ceasing operation; and any other costs necessary for continued operations, provided that "necessary" means, for purposes of this item (iii), that the costs could reasonably be avoided only by ceasing operations of the zero emission facility; and

(iv) a commitment to continue operating,

for the duration of the contract or contracts executed under the procurement held under this subsection (d-5), the zero emission facility that produces the zero emission credits to be procured in the procurement.

The information described in item (iii) of this

subparagraph (A) may be submitted on a confidential basis and shall be treated and maintained by the Agency, the procurement administrator, and the Commission as confidential and proprietary and exempt from disclosure under subparagraphs (a) and (g) of paragraph (1) of Section 7 of the Freedom of Information Act. The Office of Attorney General shall have access to, and maintain the confidentiality of, such information pursuant to Section 6.5 of the Attorney General Act.

(B) The price for each zero emission credit

procured under this subsection (d-5) for each delivery year shall be in an amount that equals the Social Cost of Carbon, expressed on a price per megawatthour basis. However, to ensure that the procurement remains affordable to retail customers in this State if electricity prices increase, the price in an applicable delivery year shall be reduced below the Social Cost of Carbon by the amount ("Price Adjustment") by which the market price index for the applicable delivery year exceeds the baseline market price index for the consecutive 12-month period ending May 31, 2016. If the Price Adjustment is greater than or equal to the Social Cost of Carbon in an applicable delivery year, then no payments shall be due in that delivery year. The components of this calculation are defined as follows:

(i) Social Cost of Carbon: The Social

Cost of Carbon is $16.50 per megawatthour, which is based on the U.S. Interagency Working Group on Social Cost of Carbon's price in the August 2016 Technical Update using a 3% discount rate, adjusted for inflation for each year of the program. Beginning with the delivery year commencing June 1, 2023, the price per megawatthour shall increase by $1 per megawatthour, and continue to increase by an additional $1 per megawatthour each delivery year thereafter.

(ii) Baseline market price index: The

baseline market price index for the consecutive 12-month period ending May 31, 2016 is $31.40 per megawatthour, which is based on the sum of (aa) the average day-ahead energy price across all hours of such 12-month period at the PJM Interconnection LLC Northern Illinois Hub, (bb) 50% multiplied by the Base Residual Auction, or its successor, capacity price for the rest of the RTO zone group determined by PJM Interconnection LLC, divided by 24 hours per day, and (cc) 50% multiplied by the Planning Resource Auction, or its successor, capacity price for Zone 4 determined by the Midcontinent Independent System Operator, Inc., divided by 24 hours per day.

(iii) Market price index: The market

price index for a delivery year shall be the sum of projected energy prices and projected capacity prices determined as follows:

(aa) Projected energy prices: the

projected energy prices for the applicable delivery year shall be calculated once for the year using the forward market price for the PJM Interconnection, LLC Northern Illinois Hub. The forward market price shall be calculated as follows: the energy forward prices for each month of the applicable delivery year averaged for each trade date during the calendar year immediately preceding that delivery year to produce a single energy forward price for the delivery year. The forward market price calculation shall use data published by the Intercontinental Exchange, or its successor.

(bb) Projected capacity prices:
(I) For the delivery years

commencing June 1, 2017, June 1, 2018, and June 1, 2019, the projected capacity price shall be equal to the sum of (1) 50% multiplied by the Base Residual Auction, or its successor, price for the rest of the RTO zone group as determined by PJM Interconnection LLC, divided by 24 hours per day and, (2) 50% multiplied by the resource auction price determined in the resource auction administered by the Midcontinent Independent System Operator, Inc., in which the largest percentage of load cleared for Local Resource Zone 4, divided by 24 hours per day, and where such price is determined by the Midcontinent Independent System Operator, Inc.

(II) For the delivery year

commencing June 1, 2020, and each year thereafter, the projected capacity price shall be equal to the sum of (1) 50% multiplied by the Base Residual Auction, or its successor, price for the ComEd zone as determined by PJM Interconnection LLC, divided by 24 hours per day, and (2) 50% multiplied by the resource auction price determined in the resource auction administered by the Midcontinent Independent System Operator, Inc., in which the largest percentage of load cleared for Local Resource Zone 4, divided by 24 hours per day, and where such price is determined by the Midcontinent Independent System Operator, Inc.

For purposes of this subsection (d-5):
"Rest of the RTO" and "ComEd Zone" shall have

the meaning ascribed to them by PJM Interconnection, LLC.

"RTO" means regional transmission

organization.

(C) No later than 45 days after the

effective date of this amendatory Act of the 99th General Assembly, the Agency shall publish its proposed zero emission standard procurement plan. The plan shall be consistent with the provisions of this paragraph (1) and shall provide that winning bids shall be selected based on public interest criteria that include, but are not limited to, minimizing carbon dioxide emissions that result from electricity consumed in Illinois and minimizing sulfur dioxide, nitrogen oxide, and particulate matter emissions that adversely affect the citizens of this State. In particular, the selection of winning bids shall take into account the incremental environmental benefits resulting from the procurement, such as any existing environmental benefits that are preserved by the procurements held under this amendatory Act of the 99th General Assembly and would cease to exist if the procurements were not held, including the preservation of zero emission facilities. The plan shall also describe in detail how each public interest factor shall be considered and weighted in the bid selection process to ensure that the public interest criteria are applied to the procurement and given full effect.

For purposes of developing the plan, the Agency

shall consider any reports issued by a State agency, board, or commission under House Resolution 1146 of the 98th General Assembly and paragraph (4) of subsection (d) of Section 1-75 of this Act, as well as publicly available analyses and studies performed by or for regional transmission organizations that serve the State and their independent market monitors.

Upon publishing of the zero emission standard

procurement plan, copies of the plan shall be posted and made publicly available on the Agency's website. All interested parties shall have 10 days following the date of posting to provide comment to the Agency on the plan. All comments shall be posted to the Agency's website. Following the end of the comment period, but no more than 60 days later than the effective date of this amendatory Act of the 99th General Assembly, the Agency shall revise the plan as necessary based on the comments received and file its zero emission standard procurement plan with the Commission.

If the Commission determines that the plan will

result in the procurement of cost-effective zero emission credits, then the Commission shall, after notice and hearing, but no later than 45 days after the Agency filed the plan, approve the plan or approve with modification. For purposes of this subsection (d-5), "cost effective" means the projected costs of procuring zero emission credits from zero emission facilities do not cause the limit stated in paragraph (2) of this subsection to be exceeded.

(C-5) As part of the Commission's review and

acceptance or rejection of the procurement results, the Commission shall, in its public notice of successful bidders:

(i) identify how the winning bids satisfy

the public interest criteria described in subparagraph (C) of this paragraph (1) of minimizing carbon dioxide emissions that result from electricity consumed in Illinois and minimizing sulfur dioxide, nitrogen oxide, and particulate matter emissions that adversely affect the citizens of this State;

(ii) specifically address how the selection

of winning bids takes into account the incremental environmental benefits resulting from the procurement, including any existing environmental benefits that are preserved by the procurements held under this amendatory Act of the 99th General Assembly and would have ceased to exist if the procurements had not been held, such as the preservation of zero emission facilities;

(iii) quantify the environmental benefit of

preserving the resources identified in item (ii) of this subparagraph (C-5), including the following:

(aa) the value of avoided greenhouse gas

emissions measured as the product of the zero emission facilities' output over the contract term multiplied by the U.S. Environmental Protection Agency eGrid subregion carbon dioxide emission rate and the U.S. Interagency Working Group on Social Cost of Carbon's price in the August 2016 Technical Update using a 3% discount rate, adjusted for inflation for each delivery year; and

(bb) the costs of replacement with other

zero carbon dioxide resources, including wind and photovoltaic, based upon the simple average of the following:

(I) the price, or if there is more

than one price, the average of the prices, paid for renewable energy credits from new utility-scale wind projects in the procurement events specified in item (i) of subparagraph (G) of paragraph (1) of subsection (c) of Section 1-75 of this Act; and

(II) the price, or if there is more

than one price, the average of the prices, paid for renewable energy credits from new utility-scale solar projects and brownfield site photovoltaic projects in the procurement events specified in item (ii) of subparagraph (G) of paragraph (1) of subsection (c) of Section 1-75 of this Act and, after January 1, 2015, renewable energy credits from photovoltaic distributed generation projects in procurement events held under subsection (c) of Section 1-75 of this Act.

Each utility shall enter into binding contractual

arrangements with the winning suppliers.

The procurement described in this subsection

(d-5), including, but not limited to, the execution of all contracts procured, shall be completed no later than May 10, 2017. Based on the effective date of this amendatory Act of the 99th General Assembly, the Agency and Commission may, as appropriate, modify the various dates and timelines under this subparagraph and subparagraphs (C) and (D) of this paragraph (1). The procurement and plan approval processes required by this subsection (d-5) shall be conducted in conjunction with the procurement and plan approval processes required by subsection (c) of this Section and Section 16-111.5 of the Public Utilities Act, to the extent practicable. Notwithstanding whether a procurement event is conducted under Section 16-111.5 of the Public Utilities Act, the Agency shall immediately initiate a procurement process on the effective date of this amendatory Act of the 99th General Assembly.

(D) Following the procurement event described

in this paragraph (1) and consistent with subparagraph (B) of this paragraph (1), the Agency shall calculate the payments to be made under each contract for the next delivery year based on the market price index for that delivery year. The Agency shall publish the payment calculations no later than May 25, 2017 and every May 25 thereafter.

(E) Notwithstanding the requirements of this

subsection (d-5), the contracts executed under this subsection (d-5) shall provide that the zero emission facility may, as applicable, suspend or terminate performance under the contracts in the following instances:

(i) A zero emission facility shall be

excused from its performance under the contract for any cause beyond the control of the resource, including, but not restricted to, acts of God, flood, drought, earthquake, storm, fire, lightning, epidemic, war, riot, civil disturbance or disobedience, labor dispute, labor or material shortage, sabotage, acts of public enemy, explosions, orders, regulations or restrictions imposed by governmental, military, or lawfully established civilian authorities, which, in any of the foregoing cases, by exercise of commercially reasonable efforts the zero emission facility could not reasonably have been expected to avoid, and which, by the exercise of commercially reasonable efforts, it has been unable to overcome. In such event, the zero emission facility shall be excused from performance for the duration of the event, including, but not limited to, delivery of zero emission credits, and no payment shall be due to the zero emission facility during the duration of the event.

(ii) A zero emission facility shall be

permitted to terminate the contract if legislation is enacted into law by the General Assembly that imposes or authorizes a new tax, special assessment, or fee on the generation of electricity, the ownership or leasehold of a generating unit, or the privilege or occupation of such generation, ownership, or leasehold of generation units by a zero emission facility. However, the provisions of this item (ii) do not apply to any generally applicable tax, special assessment or fee, or requirements imposed by federal law.

(iii) A zero emission facility shall be

permitted to terminate the contract in the event that the resource requires capital expenditures in excess of $40,000,000 that were neither known nor reasonably foreseeable at the time it executed the contract and that a prudent owner or operator of such resource would not undertake.

(iv) A zero emission facility shall be

permitted to terminate the contract in the event the Nuclear Regulatory Commission terminates the resource's license.

(F) If the zero emission facility elects to

terminate a contract under this subparagraph (E, of this paragraph (1), then the Commission shall reopen the docket in which the Commission approved the zero emission standard procurement plan under subparagraph (C) of this paragraph (1) and, after notice and hearing, enter an order acknowledging the contract termination election if such termination is consistent with the provisions of this subsection (d-5).

(2) For purposes of this subsection (d-5), the

amount paid per kilowatthour means the total amount paid for electric service expressed on a per kilowatthour basis. For purposes of this subsection (d-5), the total amount paid for electric service includes, without limitation, amounts paid for supply, transmission, distribution, surcharges, and add-on taxes.

Notwithstanding the requirements of this subsection

(d-5), the contracts executed under this subsection (d-5) shall provide that the total of zero emission credits procured under a procurement plan shall be subject to the limitations of this paragraph (2). For each delivery year, the contractual volume receiving payments in such year shall be reduced for all retail customers based on the amount necessary to limit the net increase that delivery year to the costs of those credits included in the amounts paid by eligible retail customers in connection with electric service to no more than 1.65% of the amount paid per kilowatthour by eligible retail customers during the year ending May 31, 2009. The result of this computation shall apply to and reduce the procurement for all retail customers, and all those customers shall pay the same single, uniform cents per kilowatthour charge under subsection (k) of Section 16-108 of the Public Utilities Act. To arrive at a maximum dollar amount of zero emission credits to be paid for the particular delivery year, the resulting per kilowatthour amount shall be applied to the actual amount of kilowatthours of electricity delivered by the electric utility in the delivery year immediately prior to the procurement, to all retail customers in its service territory. Unpaid contractual volume for any delivery year shall be paid in any subsequent delivery year in which such payments can be made without exceeding the amount specified in this paragraph (2). The calculations required by this paragraph (2) shall be made only once for each procurement plan year. Once the determination as to the amount of zero emission credits to be paid is made based on the calculations set forth in this paragraph (2), no subsequent rate impact determinations shall be made and no adjustments to those contract amounts shall be allowed. All costs incurred under those contracts and in implementing this subsection (d-5) shall be recovered by the electric utility as provided in this Section.

No later than June 30, 2019, the Commission shall

review the limitation on the amount of zero emission credits procured under this subsection (d-5) and report to the General Assembly its findings as to whether that limitation unduly constrains the procurement of cost-effective zero emission credits.

(3) Six years after the execution of a contract

under this subsection (d-5), the Agency shall determine whether the actual zero emission credit payments received by the supplier over the 6-year period exceed the Average ZEC Payment. In addition, at the end of the term of a contract executed under this subsection (d-5), or at the time, if any, a zero emission facility's contract is terminated under subparagraph (E) of paragraph (1) of this subsection (d-5), then the Agency shall determine whether the actual zero emission credit payments received by the supplier over the term of the contract exceed the Average ZEC Payment, after taking into account any amounts previously credited back to the utility under this paragraph (3). If the Agency determines that the actual zero emission credit payments received by the supplier over the relevant period exceed the Average ZEC Payment, then the supplier shall credit the difference back to the utility. The amount of the credit shall be remitted to the applicable electric utility no later than 120 days after the Agency's determination, which the utility shall reflect as a credit on its retail customer bills as soon as practicable; however, the credit remitted to the utility shall not exceed the total amount of payments received by the facility under its contract.

For purposes of this Section, the Average ZEC Payment

shall be calculated by multiplying the quantity of zero emission credits delivered under the contract times the average contract price. The average contract price shall be determined by subtracting the amount calculated under subparagraph (B) of this paragraph (3) from the amount calculated under subparagraph (A) of this paragraph (3), as follows:

(A) The average of the Social Cost of Carbon, as

defined in subparagraph (B) of paragraph (1) of this subsection (d-5), during the term of the contract.

(B) The average of the market price indices, as

defined in subparagraph (B) of paragraph (1) of this subsection (d-5), during the term of the contract, minus the baseline market price index, as defined in subparagraph (B) of paragraph (1) of this subsection (d-5).

If the subtraction yields a negative number, then the Average ZEC Payment shall be zero.
(4) Cost-effective zero emission credits procured

from zero emission facilities shall satisfy the applicable definitions set forth in Section 1-10 of this Act.

(5) The electric utility shall retire all zero

emission credits used to comply with the requirements of this subsection (d-5).

(6) Electric utilities shall be entitled to recover

all of the costs associated with the procurement of zero emission credits through an automatic adjustment clause tariff in accordance with subsection (k) and (m) of Section 16-108 of the Public Utilities Act, and the contracts executed under this subsection (d-5) shall provide that the utilities' payment obligations under such contracts shall be reduced if an adjustment is required under subsection (m) of Section 16-108 of the Public Utilities Act.

(7) This subsection (d-5) shall become inoperative on

January 1, 2028.

(e) The draft procurement plans are subject to public comment, as required by Section 16-111.5 of the Public Utilities Act.
(f) The Agency shall submit the final procurement plan to the Commission. The Agency shall revise a procurement plan if the Commission determines that it does not meet the standards set forth in Section 16-111.5 of the Public Utilities Act.
(g) The Agency shall assess fees to each affected utility to recover the costs incurred in preparation of the annual procurement plan for the utility.
(h) The Agency shall assess fees to each bidder to recover the costs incurred in connection with a competitive procurement process.
(i) A renewable energy credit, carbon emission credit, or zero emission credit can only be used once to comply with a single portfolio or other standard as set forth in subsection (c), subsection (d), or subsection (d-5) of this Section, respectively. A renewable energy credit, carbon emission credit, or zero emission credit cannot be used to satisfy the requirements of more than one standard. If more than one type of credit is issued for the same megawatt hour of energy, only one credit can be used to satisfy the requirements of a single standard. After such use, the credit must be retired together with any other credits issued for the same megawatt hour of energy.
(Source: P.A. 98-463, eff. 8-16-13; 99-536, eff. 7-8-16; 99-906, eff. 6-1-17.)

(20 ILCS 3855/1-77)
Sec. 1-77. The Planning and Procurement Bureau; feedstock procurement administrator; qualified expert or expert consulting firm.
(a) The Planning and Procurement Bureau shall at least every 5 years beginning in 2015 develop feedstock procurement plans and conduct competitive feedstock procurement processes in accordance with the requirements of Section 1-78 of this Act.
(1) The Agency shall at least every 5 years beginning

in 2015 issue a request for qualifications for experts or expert consulting firms to develop the feedstock procurement plans in accordance with Section 1-78 of this Act. In order to qualify, an expert or expert consulting firm must have:

(A) direct previous experience assembling

large scale feedstock supply plans or portfolios for industrial customers;

(B) an advanced degree in economics,

mathematics, engineering, risk management, or a related area of study;

(C) ten years of experience in the energy

sector, including managing supply risk;

(D) expertise in wholesale feedstock markets,

which may be particularized to the specific type of feedstock to be purchased in that procurement event;

(E) expertise in credit protocols and

familiarity with contract protocols;

(F) adequate resources to perform and fulfill

the required functions and responsibilities; and

(G) the absence of a conflict of interest and

inappropriate bias for or against potential bidders or the affected clean coal SNG brownfield facility.

(2) The Agency shall at least every 5 years beginning

in 2015 issue a request for qualifications for a feedstock procurement administrator to conduct the competitive feedstock procurement processes in accordance with Section 1-78 of this Act. In order to qualify, an expert or expert consulting firm must have:

(A) direct previous experience administering

a large scale competitive feedstock procurement process;

(B) an advanced degree in economics,

mathematics, engineering, or a related area of study;

(C) ten years of experience in the energy

sector, including risk management experience;

(D) expertise in wholesale feedstock market

rules, which may be particularized to the specific type of feedstock to be purchased in that procurement event;

(E) expertise in credit and contract

protocols;

(F) adequate resources to perform and fulfill

the required functions and responsibilities; and

(G) the absence of a conflict of interest and

inappropriate bias for or against potential bidders or the affected clean coal SNG brownfield facility.

(3) The Agency shall provide the clean coal SNG

brownfield facility and other interested parties with the lists of qualified experts or expert consulting firms identified through the request for qualifications processes that are under consideration to develop the feedstock procurement plans and to serve as the feedstock procurement administrator. The Agency shall also provide the clean coal SNG brownfield facility and other interested parties with each qualified expert's or expert consulting firm's response to the request for qualifications. All information provided under this subparagraph (3) shall also be provided to the Commission. The Agency may provide by rule for fees associated with supplying the information to the clean coal SNG brownfield facility and other interested parties. The clean coal SNG brownfield facility and other interested parties must, within 5 business days after receiving the lists and information, notify the Agency in writing if they object to any experts or expert consulting firms on the lists. Objections shall be based on:

(A) failure to satisfy qualification

criteria;

(B) identification of a conflict of interest;

or

(C) evidence of inappropriate bias for or

against potential bidders or the clean coal SNG brownfield facility.

The Agency shall remove an expert or expert

consulting firm from the list within 10 days if there is a reasonable basis for an objection and provide the updated list to the clean coal SNG brownfield facility and other interested parties. If the Agency fails to remove an expert or expert consulting firm from a list, then an objecting party may seek review by the Commission within 5 days thereafter by filing a petition, and the Commission shall render a ruling on the petition within 10 days after the filing. There is no right of appeal of the Commission's ruling.

(4) The Agency shall, as needed, issue requests for

proposals to the qualified experts or expert consulting firms to develop a feedstock procurement plan for the clean coal SNG brownfield facility and to serve as feedstock procurement administrator.

(5) The Agency shall select an expert or expert

consulting firm to develop feedstock procurement plans based on the proposals submitted and shall award one-year contracts to those selected with an option for the Agency for a one-year renewal.

(6) The Agency shall select, with the approval of

the Commission, an expert or expert consulting firm to serve as feedstock procurement administrator based on the proposals submitted. If the Commission rejects the Agency's selection within 5 days after being notified of the Agency's selection, then the Agency shall submit another recommendation within 3 days after the Commission's rejection based on the proposals submitted. The Agency shall award at least a one-year contract to the expert or expert consulting firm selected with the Commission's approval with an option for the Agency for renewal for a term equal to the term of the contract.

(b) The experts or expert consulting firms retained by the Agency shall, as appropriate, prepare feedstock procurement plans and conduct a competitive feedstock procurement process as prescribed in Section 1-78 of this Act to ensure adequate, reliable, affordable feedstocks, taking into account any benefits of price stability, for the clean coal SNG brownfield facility.
(c) The draft procurement plans are subject to public comment pursuant to Section 1-78 of this Act.
(d) The Agency shall assess fees to each bidder to recover the costs incurred in connection with the competitive procurement process.
(Source: P.A. 97-96, eff. 7-13-11.)

(20 ILCS 3855/1-78)
Sec. 1-78. Feedstock procurement plan; feedstock procurement process.
(a) A feedstock procurement plan shall at least every 5 years beginning in 2015 be prepared for the clean coal SNG brownfield facility based on the clean coal SNG brownfield facility's projection of feedstock usage and ratios, and consistent with the applicable requirements of the Public Utilities Act and this Act. The plan shall specifically identify the wholesale feedstock products to be procured following plan approval and shall follow all the requirements set forth in this Act, the Public Utilities Act, and all applicable State and federal laws, statutes, rules, or regulations, as well as Commission orders. Nothing in this Section precludes consideration of contracts longer than 5 years and related forecast data. Any feedstock procurement occurring in accordance with this plan shall be competitively bid through a request for proposals process. Approval and implementation of the feedstock procurement plan shall be subject to review and approval by the Commission according to the provisions set forth in this Section. A feedstock procurement plan shall include each of the following components:
(1) Daily load analysis. This analysis shall

include:

(A) multi-year historical analysis of hourly

loads; and

(B) known or projected changes to future loads.
(2) Determination of the fuel specifications required

for the clean coal SNG brownfield facility, including:

(A) coal and petroleum coke mix, as set by the

clean coal SNG brownfield facility with coal comprising at least 50% of the total feedstock over the term of any sourcing agreement unless the facility reasonably determines that it is necessary to use additional petroleum coke to deliver additional consumer savings, in which case the facility shall use coal for at least 35% of the total feedstock over the term of any sourcing agreement;

(B) volume of each feedstock required;
(C) quality standards of each feedstock;
(D) delivery requirements, including cost

implications; and

(E) technical specifications of the clean coal

SNG brownfield facility for its feedstocks.

(b) The feedstock procurement process shall be administered by a feedstock procurement administrator and monitored by a feedstock procurement monitor.
(1) The feedstock procurement administrator shall:
(A) design the final feedstock procurement

process in accordance with subsection (d) of this Section following Commission approval of the feedstock procurement plan;

(B) develop feedstock benchmarks in accordance

with subsection (d)(3) to be used to evaluate bids; these benchmarks shall be submitted to the Commission for review and approval on a confidential basis prior to the feedstock procurement event;

(C) serve as the interface between the clean coal

SNG brownfield facility and coal and petroleum coke suppliers;

(D) manage the bidder prequalification and

registration process;

(E) obtain the facility's agreement to

the final form of all supply contracts and credit collateral agreements;

(F) administer the request for feedstock

proposals process;

(G) have the discretion to negotiate to

determine whether bidders are willing to lower the price of bids that meet the benchmarks approved by the Commission; any post-bid negotiations with bidders shall be limited to price only and shall be completed within 24 hours after opening the sealed bids and shall be conducted in a fair and unbiased manner; in conducting the negotiations, there shall be no disclosure of any information derived from proposals submitted by competing bidders; if information is disclosed to any bidder, it shall be provided to all competing bidders;

(H) maintain confidentiality of supplier and

bidding information in a manner consistent with all applicable laws, rules, regulations, and tariffs;

(I) submit a confidential report to the

Commission recommending acceptance or rejection of bids;

(J) notify the facility of contract

counterparties and contract specifics; and

(K) administer related contingency feedstock

procurement events.

(2) The feedstock procurement monitor, who shall be

retained by the Commission, shall:

(A) monitor interactions among the feedstock

procurement administrator, suppliers, and the facility;

(B) monitor and report to the Commission on the

progress of the feedstock procurement process;

(C) provide an independent, confidential report

to the Commission regarding the results of the feedstock procurement event;

(D) preserve the confidentiality of supplier and

bidding information in a manner consistent with all applicable laws, rules, regulations, and tariffs;

(E) provide expert advice to the Commission and

consult with the feedstock procurement administrator regarding issues related to feedstock procurement process design, rules, protocols, and policy-related matters;

(F) consult with the feedstock procurement

administrator regarding the development and use of benchmark criteria, standard form contracts, credit policies, and bid documents; and

(G) assess compliance with the procurement plans

approved by the Commission.

(c) The feedstock planning process shall be conducted as follows:
(1) Beginning in 2015, the clean coal SNG brownfield

facility shall annually provide a range of feedstock requirement forecasts to the Agency by May 15 of each year, or such other date as may be required by the Commission or Agency. The feedstock requirement forecasts shall cover the 5-year feedstock procurement planning period for the next feedstock procurement plan, or such other longer period that the Agency or the Commission may require and shall include daily data representing a high-load, low-load, and expected-load scenario for the load of the utilities required to enter into sourcing agreements with the clean coal SNG brownfield facility. The utility shall provide supporting data and assumptions for each of the scenarios.

(2) Beginning in 2015, the Agency shall at least

every 5 years prepare a feedstock procurement plan by June 15, or such other date as may be required by the Commission. The clean coal SNG brownfield facility also may submit a feedstock procurement plan. Each feedstock procurement plan shall identify the portfolio of feedstocks to be procured. Copies of each feedstock procurement plan shall be posted and made publicly available on the Agency's and Commission's websites, and copies of the Agency's feedstock procurement plan shall also be provided to the clean coal SNG brownfield facility. The clean coal SNG brownfield facility shall have 30 days following the date of posting to provide comment to the Agency on the feedstock procurement plan. Other interested entities also may comment on each feedstock procurement plan. All comments submitted to the Agency shall be specific, supported by data or other detailed analyses, and, if objecting to all or a portion of the feedstock procurement plan, accompanied by specific alternative wording or proposals. All comments shall be posted on the Agency's and Commission's websites. During this 30-day comment period, the Agency shall hold at least one public hearing for the purpose of receiving public comment on the procurement plan. Within 14 days following the end of the 30-day comment period, the clean coal SNG brownfield facility may revise its feedstock procurement plan, if any, and the Agency shall revise the feedstock procurement plan as necessary based on the comments received, and each shall file its feedstock procurement plan with the Commission, and post the feedstock procurement plan on the websites.

(3) Within 5 days after the filing of a feedstock

procurement plan, any person objecting to the feedstock procurement plan shall file an objection with the Commission. Within 10 days after the filing, the Commission shall determine whether a hearing is necessary. The Commission shall enter its order confirming or modifying a feedstock procurement plan within 90 days after the filing of the feedstock procurement plan by the Agency.

(4) The Commission shall approve a feedstock

procurement plan, including expressly the forecast used in the feedstock procurement plan, if the Commission determines that it will ensure adequate, reliable, and affordable feedstocks to the clean coal SNG brownfield facility at the lowest total cost over time, taking into account any benefits of price stability.

(d) The feedstock procurement process shall include each of the following components:
(1) Solicitation, prequalification, and registration

of bidders. The feedstock procurement administrator shall disseminate information to potential bidders to promote a feedstock procurement event, notify potential bidders that the feedstock procurement administrator may enter into a post-bid price negotiation with bidders that meet the applicable benchmarks, provide supply requirements, and otherwise explain the competitive feedstock procurement process. In addition to such other publication as the feedstock procurement administrator determines is appropriate, this information shall be posted on the Agency's and the Commission's websites. The feedstock procurement administrator shall also administer the prequalification process, including evaluation of creditworthiness, compliance with feedstock procurement rules, and agreement to the standard form contract developed pursuant to paragraph (2) of this subsection (d). The feedstock procurement administrator shall then identify and register bidders to participate in the feedstock procurement event.

(2) Standard contract forms and credit terms and

instruments. The feedstock procurement administrator, in consultation with the clean coal SNG brownfield facility, gas utilities, the Commission, and other interested parties and subject to Commission oversight, shall develop and provide standard contract forms for the supplier contracts that meet generally accepted industry practices. Standard credit terms and instruments that meet generally accepted industry practices shall be similarly developed. The feedstock procurement administrator shall make available to the Commission all written comments it receives on the contract forms, credit terms, or instruments. If the feedstock procurement administrator cannot reach agreement with the applicable clean coal SNG brownfield facility as to the contract terms and conditions, then the feedstock procurement administrator must notify the Commission of any disputed terms and the Commission shall resolve the dispute. The terms of the contracts shall not be subject to negotiation by winning bidders and the bidders must agree to the terms of the contract in advance so that winning bids are selected solely on the basis of price.

(3) Establishment of a market-based price benchmark.

As part of the development of the feedstock procurement process, the feedstock procurement administrator, in consultation with the Commission staff, Agency staff, and the feedstock procurement monitor, shall establish benchmarks for evaluating the final prices in the contracts for each of the feedstocks that will be procured through the feedstock procurement process. The benchmarks shall be based on price data for similar feedstocks for the same delivery period and same delivery hub or other delivery hubs after adjusting for that difference. The price benchmarks may also be adjusted to take into account differences between the information reflected in the underlying data sources and the specific feedstocks and gasification feedstock procurement process being used to procure for the clean coal SNG brownfield facility. The benchmarks shall be confidential but shall be provided to, and shall be subject to, the Commission's review and approval prior to a feedstock procurement event.

(4) Request for proposals. The feedstock procurement

administrator shall design and issue a request for proposals to supply coal or petroleum coke in accordance with the clean coal SNG brownfield facility's usage plan, as approved by the Commission. The request for proposals shall set forth a procedure for sealed, binding commitment bidding with pay-as-bid settlement, and provision for selection of bids on the basis of price.

(5) A plan for implementing contingencies in the

event of supplier default or failure of the feedstock procurement process to fully meet the expected feedstock requirement due to insufficient supplier participation, Commission rejection of results, or any other cause. The plan must be specific to the clean coal SNG brownfield facility's feedstock specifications and requirements.

The feedstock procurement process described in this subsection (d) is exempt from the requirements of the Illinois Procurement Code, pursuant to Section 20-10 of that Code.
(e) Within 2 business days after opening the sealed bids, the feedstock procurement administrator shall submit a confidential report to the Commission. The report shall contain the results of the bidding for each of the feedstock types along with the feedstock procurement administrator's recommendation for the acceptance and rejection of bids based on the price benchmark criteria and other factors observed in the process. The feedstock procurement monitor also shall submit a confidential report to the Commission within 2 business days after opening the sealed bids. The report shall contain the feedstock procurement monitor's assessment of bidder behavior in the process, as well as an assessment of the feedstock procurement administrator's compliance with the feedstock procurement process and rules. The Commission shall review the confidential reports submitted by the feedstock procurement administrator and feedstock procurement monitor and shall accept or reject the recommendations of the feedstock procurement administrator within 2 business days after receipt of the reports.
(f) Within 3 business days after the Commission decision approving the results of a feedstock procurement event, the clean coal SNG brownfield facility shall enter into binding contractual arrangements with the winning suppliers using standard form contracts.
(g) The names of the successful bidders and the amount of feedstock to be delivered for each contract type and for each contract term shall be made available to the public at the time of Commission approval of a feedstock procurement event. The Commission, the procurement monitor, the feedstock procurement administrator, the Agency, and all participants in the feedstock procurement process shall maintain the confidentiality of all other supplier and bidding information in a manner consistent with all applicable laws, rules, regulations, and tariffs. Confidential information, including the confidential reports submitted by the feedstock procurement administrator and feedstock procurement monitor pursuant to subsection (e) of this Section, shall not be publicly available or discoverable by any party in any proceeding absent a compelling demonstration of need. The reports shall not be admissible in any proceeding other than one for law enforcement purposes.
(h) Within 2 business days after a Commission decision approving the results of a feedstock procurement event or such other date as may be required by the Commission from time to time, the clean coal SNG brownfield facility shall file for informational purposes with the Commission its actual or estimated feedstock costs by utility customer reflecting the costs associated with the feedstock procurement.
(i) The clean coal SNG brownfield facility shall pay for reasonable costs incurred by the Agency in administering the feedstock procurement events, which costs shall be included in the actual delivered fuel costs of the clean coal SNG brownfield facility. The Agency shall determine the amount owed for each feedstock procurement event, and the clean coal SNG brownfield facility shall pay that amount to the Agency within 30 days after being informed by the Agency of the amount owed. Those funds shall be deposited into the Illinois Power Agency Operations Fund, pursuant to Section 1-55 of this Act, to be used to reimburse expenses related to the feedstock procurement.
(j) The Commission has the authority to adopt rules to carry out the provisions of this Section. For the public interest, safety, and welfare, the Commission also has the authority to adopt rules to carry out the provisions of this Section on an emergency basis.
(k) On or before April 1 of each year, the Commission may hold an informal hearing for the purpose of receiving comments on the prior year's feedstock procurement process and any recommendations for change.
(Source: P.A. 97-96, eff. 7-13-11.)

(20 ILCS 3855/1-80)
Sec. 1-80. Resource Development Bureau. Upon its establishment by the Agency, the Resource Development Bureau has the following duties and responsibilities:
(a) At the Agency's discretion, conduct feasibility

studies on the construction of any facility. Funding for a study shall come from either:

(i) fees assessed by the Agency on municipal

electric systems, governmental aggregators, unit or units of local government, or rural electric cooperatives requesting the feasibility study; or

(ii) an appropriation from the General Assembly.
(b) If the Agency undertakes the construction of a

facility, moneys generated from the sale of revenue bonds by the Authority for the facility shall be used to reimburse the source of the money used for the facility's feasibility study.

(c) The Agency may develop, finance, construct, or

operate electric generation and co-generation facilities that use indigenous coal or renewable resources, or both, financed with bonds issued by the Authority on behalf of the Agency. Any such facility that uses coal must be a clean coal facility and must be constructed in a location where the geology is suitable for carbon sequestration. The Agency may also develop, finance, construct, or operate a carbon sequestration facility.

(1) The Agency may enter into contractual

arrangements with private and public entities, including but not limited to municipal electric systems, governmental aggregators, and rural electric cooperatives, to plan, site, construct, improve, rehabilitate, and operate those electric generation and co-generation facilities. No contract shall be entered into by the Agency that would jeopardize the tax-exempt status of any bond issued in connection with a project for which the Agency entered into the contract.

(2) The Agency shall hold at least one public

hearing before entering into any such contractual arrangements. At least 30-days' notice of the hearing shall be given by publication once in each week during that period in 6 newspapers within the State, at least one of which has a circulation area that includes the location of the proposed facility.

(3) The first facility that the Agency develops,

finances, or constructs shall be a facility that uses coal produced in Illinois. The Agency may, however, also develop, finance, or construct renewable energy facilities after work on the first facility has commenced.

(4) The Agency may not develop, finance, or

construct a nuclear power plant.

(5) The Agency shall assess fees to applicants

seeking to partner with the Agency on projects.

(d) Use of electricity generated by the Agency's

facilities. The Agency may supply electricity produced by the Agency's facilities to municipal electric systems, governmental aggregators, or rural electric cooperatives in Illinois. The electricity shall be supplied at cost.

(1) Contracts to supply power and energy from the

Agency's facilities shall provide for the effectuation of the policies set forth in this Act.

(2) The contracts shall also provide that,

notwithstanding any provision in the Public Utilities Act, entities supplied with power and energy from an Agency facility shall supply the power and energy to retail customers at the same price paid to purchase power and energy from the Agency.

(e) Electric utilities shall not be required to purchase electricity directly or indirectly from facilities developed or sponsored by the Agency.
(f) The Agency may sell excess capacity and excess energy into the wholesale electric market at prevailing market rates; provided, however, the Agency may not sell excess capacity or excess energy through the procurement process described in Section 16-111.5 of the Public Utilities Act.
(g) The Agency shall not directly sell electric power and energy to retail customers. Nothing in this paragraph shall be construed to prohibit sales to municipal electric systems, governmental aggregators, or rural electric cooperatives.
(Source: P.A. 99-536, eff. 7-8-16.)

(20 ILCS 3855/1-85)
Sec. 1-85. Construction of facilities. The Agency may begin construction of a facility costing the Agency more than $100,000,000 only if the Agency demonstrates each of the following:
(a) After conducting a study, that the construction

and operation of the facility is feasible.

(b) That the project does not materially adversely

affect overall real property taxes in the taxing jurisdictions where the facility is to be located.

(c) That the Agency has received all required

federal, State, and local government licenses, permits, or approval for the facility.

(d) That the Agency has obtained binding written

commitments from municipal electric systems, governmental aggregators, or rural electric cooperatives constituting agreements to purchase, in the aggregate, at least 75% of the anticipated output of the facility for a time period long enough to ensure recovery of:

(1) all costs, including interest, amortization

charges, and reserve charges, sufficient to retire revenue bonds issued for costs incurred in connection with the development and construction of a facility; and

(2) all operating, capital, administrative, and

general expenses for the continued operation of the facility, including fiscal reserves, and any depreciation charges or costs.

(e) That the Agency has a reasonable plan to sell the

remaining anticipated output of the facility to municipal electric systems, governmental aggregators, or rural electric cooperatives.

(Source: P.A. 95-481, eff. 8-28-07.)

(20 ILCS 3855/1-86)
Sec. 1-86. General Assembly approval. For projects costing the Agency $1,000,000,000 or more, in addition to the provisions of Section 1-85, the General Assembly must adopt a joint resolution of the House of Representatives and the Senate approving the construction of the facility.
(Source: P.A. 95-481, eff. 8-28-07.)

(20 ILCS 3855/1-87)
Sec. 1-87. Management and operating agreements. For projects costing the Agency $1,000,000,000 or more, the Agency shall enter into management and operating agreements for the relevant facility or facilities. Solicitation for any such management and operating agreement shall be pursuant to a request for proposals. The agreements must comply with the Internal Revenue Code and its regulations and shall not jeopardize the tax-exempt status of any bond issued in connection with a project for which the Agency entered into the agreement.
(Source: P.A. 95-481, eff. 8-28-07.)

(20 ILCS 3855/1-90)
Sec. 1-90. Distribution and transmission facilities. The Agency shall not own or acquire distribution or transmission facilities except as necessary to connect an Agency facility to an electric transmission or distribution system.
(Source: P.A. 95-481, eff. 8-28-07.)

(20 ILCS 3855/1-92)
Sec. 1-92. Aggregation of electrical load by municipalities, townships, and counties.
(a) The corporate authorities of a municipality, township board, or county board of a county may adopt an ordinance under which it may aggregate in accordance with this Section residential and small commercial retail electrical loads located, respectively, within the municipality, the township, or the unincorporated areas of the county and, for that purpose, may solicit bids and enter into service agreements to facilitate for those loads the sale and purchase of electricity and related services and equipment.
The corporate authorities, township board, or county board may also exercise such authority jointly with any other municipality, township, or county. Two or more municipalities, townships, or counties, or a combination of both, may initiate a process jointly to authorize aggregation by a majority vote of each particular municipality, township, or county as required by this Section.
If the corporate authorities, township board, or the county board seek to operate the aggregation program as an opt-out program for residential and small commercial retail customers, then prior to the adoption of an ordinance with respect to aggregation of residential and small commercial retail electric loads, the corporate authorities of a municipality, the township board, or the county board of a county shall submit a referendum to its residents to determine whether or not the aggregation program shall operate as an opt-out program for residential and small commercial retail customers. Any county board that seeks to submit such a referendum to its residents shall do so only in unincorporated areas of the county where no electric aggregation ordinance has been adopted.
In addition to the notice and conduct requirements of the general election law, notice of the referendum shall state briefly the purpose of the referendum. The question of whether the corporate authorities, the township board, or the county board shall adopt an opt-out aggregation program for residential and small commercial retail customers shall be submitted to the electors of the municipality, township board, or county board at a regular election and approved by a majority of the electors voting on the question. The corporate authorities, township board, or county board must certify to the proper election authority, which must submit the question at an election in accordance with the Election Code.
The election authority must submit the question in substantially the following form:
Shall the (municipality, township, or county in which

the question is being voted upon) have the authority to arrange for the supply of electricity for its residential and small commercial retail customers who have not opted out of such program?

The election authority must record the votes as "Yes" or "No".
If a majority of the electors voting on the question vote in the affirmative, then the corporate authorities, township board, or county board may implement an opt-out aggregation program for residential and small commercial retail customers.
A referendum must pass in each particular municipality, township, or county that is engaged in the aggregation program. If the referendum fails, then the corporate authorities, township board, or county board shall operate the aggregation program as an opt-in program for residential and small commercial retail customers.
An ordinance under this Section shall specify whether the aggregation will occur only with the prior consent of each person owning, occupying, controlling, or using an electric load center proposed to be aggregated. Nothing in this Section, however, authorizes the aggregation of electric loads that are served or authorized to be served by an electric cooperative as defined by and pursuant to the Electric Supplier Act or loads served by a municipality that owns and operates its own electric distribution system. No aggregation shall take effect unless approved by a majority of the members of the corporate authority, township board, or county board voting upon the ordinance.
A governmental aggregator under this Section is not a public utility or an alternative retail electric supplier.
For purposes of this Section, "township" means the portion of a township that is an unincorporated portion of a county that is not otherwise a part of a municipality. In addition to such other limitations as are included in this Section, a township board shall only have authority to aggregate residential and small commercial customer loads in accordance with this Section if the county board of the county in which the township is located (i) is not also submitting a referendum to its residents at the same general election that the township board proposes to submit a referendum under this subsection (a), (ii) has not received authorization through passage of a referendum to operate an opt-out aggregation program for residential and small commercial retail customers under this subsection (a), and (iii) has not otherwise enacted an ordinance under this subsection (a) authorizing the operation of an opt-in aggregation program for residential and small commercial retail customers as described in this Section.
(b) Upon the applicable requisite authority under this Section, the corporate authorities, the township board, or the county board, with assistance from the Illinois Power Agency, shall develop a plan of operation and governance for the aggregation program so authorized. Before adopting a plan under this Section, the corporate authorities, township board, or county board shall hold at least 2 public hearings on the plan. Before the first hearing, the corporate authorities, township board, or county board shall publish notice of the hearings once a week for 2 consecutive weeks in a newspaper of general circulation in the jurisdiction. The notice shall summarize the plan and state the date, time, and location of each hearing. Any load aggregation plan established pursuant to this Section shall:
(1) provide for universal access to all applicable

residential customers and equitable treatment of applicable residential customers;

(2) describe demand management and energy efficiency

services to be provided to each class of customers; and

(3) meet any requirements established by law

concerning aggregated service offered pursuant to this Section.

(c) The process for soliciting bids for electricity and other related services and awarding proposed agreements for the purchase of electricity and other related services shall be conducted in the following order:
(1) The corporate authorities, township board, or

county board may solicit bids for electricity and other related services. The bid specifications may include a provision requiring the bidder to disclose the fuel type of electricity to be procured or generated on behalf of the aggregation program customers. The corporate authorities, township board, or county board may consider the proposed source of electricity to be procured or generated to be put into the grid on behalf of aggregation program customers in the competitive bidding process. The Agency and Commission may collaborate to issue joint guidance on voluntary uniform standards for bidder disclosures of the source of electricity to be procured or generated to be put into the grid on behalf of aggregation program customers.

(1.5) A township board shall request from the

electric utility those residential and small commercial customers within their aggregate area either by zip code or zip codes or other means as determined by the electric utility. The electric utility shall then provide to the township board the residential and small commercial customers, including the names and addresses of residential and small commercial customers, electronically. The township board shall be responsible for authenticating the residential and small commercial customers contained in this listing and providing edits of the data to affirm, add, or delete the residential and small commercial customers located within its jurisdiction. The township board shall provide the edited list to the electric utility in an electronic format or other means selected by the electric utility and certify that the information is accurate.

(2) Notwithstanding Section 16-122 of the Public

Utilities Act and Section 2HH of the Consumer Fraud and Deceptive Business Practices Act, an electric utility that provides residential and small commercial retail electric service in the aggregate area must, upon request of the corporate authorities, township board, or the county board in the aggregate area, submit to the requesting party, in an electronic format, those account numbers, names, and addresses of residential and small commercial retail customers in the aggregate area that are reflected in the electric utility's records at the time of the request; provided, however, that any township board has first provided an accurate customer list to the electric utility as provided for herein.

Any corporate authority, township board, or county board receiving customer information from an electric utility shall be subject to the limitations on the disclosure of the information described in Section 16-122 of the Public Utilities Act and Section 2HH of the Consumer Fraud and Deceptive Business Practices Act, and an electric utility shall not be held liable for any claims arising out of the provision of information pursuant to this item (2).
(d) If the corporate authorities, township board, or county board operate under an opt-in program for residential and small commercial retail customers, then the corporate authorities, township board, or county board shall comply with all of the following:
(1) Within 60 days after receiving the bids, the

corporate authorities, township board, or county board shall allow residential and small commercial retail customers to commit to the terms and conditions of a bid that has been selected by the corporate authorities, township board, or county board.

(2) If (A) the corporate authorities, township board,

or county board award proposed agreements for the purchase of electricity and other related services and (B) an agreement is reached between the corporate authorities, township board, or county board for those services, then customers committed to the terms and conditions according to item (1) of this subsection (d) shall be committed to the agreement.

(e) If the corporate authorities, township board, or county board operate as an opt-out program for residential and small commercial retail customers, then it shall be the duty of the aggregated entity to fully inform residential and small commercial retail customers in advance that they have the right to opt out of the aggregation program. The disclosure shall prominently state all charges to be made and shall include full disclosure of the cost to obtain service pursuant to Section 16-103 of the Public Utilities Act, how to access it, and the fact that it is available to them without penalty, if they are currently receiving service under that Section. The Illinois Power Agency shall furnish, without charge, to any citizen a list of all supply options available to them in a format that allows comparison of prices and products.
(f) Any person or entity retained by a municipality or county, or jointly by more than one such unit of local government, to provide input, guidance, or advice in the selection of an electricity supplier for an aggregation program shall disclose in writing to the involved units of local government the nature of any relationship through which the person or entity may receive, either directly or indirectly, commissions or other remuneration as a result of the selection of any particular electricity supplier. The written disclosure must be made prior to formal approval by the involved units of local government of any professional services agreement with the person or entity, or no later than October 1, 2012 with respect to any such professional services agreement entered into prior to the effective date of this amendatory Act of the 97th General Assembly. The disclosure shall cover all direct and indirect relationships through which commissions or remuneration may result, including the pooling of commissions or remuneration among multiple persons or entities, and shall identify all involved electricity suppliers. The disclosure requirements in this subsection (f) are to be liberally construed to ensure that the nature of financial interests are fully revealed, and these disclosure requirements shall apply regardless of whether the involved person or entity is licensed under Section 16-115C of the Public Utilities Act. Any person or entity that fails to make the disclosure required under this subsection (f) is liable to the involved units of local government in an amount equal to all compensation paid to such person or entity by the units of local government for the input, guidance, or advice in the selection of an electricity supplier, plus reasonable attorneys fees and court costs incurred by the units of local government in connection with obtaining such amount.
(g) The Illinois Power Agency shall provide assistance to municipalities, townships, counties, or associations working with municipalities to help complete the plan and bidding process.
(h) This Section does not prohibit municipalities or counties from entering into an intergovernmental agreement to aggregate residential and small commercial retail electric loads.
(Source: P.A. 97-338, eff. 8-12-11; 97-823, eff. 7-18-12; 97-1067, eff. 8-24-12; 98-404, eff. 1-1-14; 98-434, eff. 1-1-14; 98-463, eff. 8-16-13; 98-756, eff. 7-16-14.)

(20 ILCS 3855/1-95)
Sec. 1-95. Insurance. Upon the Authority's issuance of revenue bonds for an Agency facility, the Agency shall purchase an insurance policy to cover those construction and operation costs associated with the facility. The policy shall remain in effect for the time period under which the Agency may accrue any liabilities associated with the facility.
(Source: P.A. 95-481, eff. 8-28-07.)

(20 ILCS 3855/1-100)
Sec. 1-100. Timely payment to Agency. Any party receiving electricity shall make timely payment on all bills rendered by the Agency. Any violation of contractual terms by a party receiving electricity from an Agency facility is grounds for cancellation and termination of the contract.
(Source: P.A. 95-481, eff. 8-28-07.)

(20 ILCS 3855/1-105)
Sec. 1-105. Deposit of revenue. All revenue from contracts described in Section 1-80(d) shall be deposited into the Illinois Power Agency Facilities Fund.
(Source: P.A. 95-481, eff. 8-28-07.)

(20 ILCS 3855/1-110)
Sec. 1-110. State Police reimbursement. The Agency shall reimburse the Department of State Police for any expenses associated with security at facilities from the Illinois Power Agency Facilities Fund.
(Source: P.A. 95-481, eff. 8-28-07.)

(20 ILCS 3855/1-115)
Sec. 1-115. Revenue from real estate. All revenue from any sale, conveyance, lease, exchange, transfer, abandonment, or other disposition of real property shall be deposited into the Illinois Power Agency Facilities Fund.
(Source: P.A. 95-481, eff. 8-28-07.)

(20 ILCS 3855/1-120)
Sec. 1-120. Protection of confidential and proprietary information. The Agency shall provide adequate protection for confidential and proprietary information furnished, delivered, or filed by any person, corporation, or other entity.
(Source: P.A. 95-481, eff. 8-28-07.)

(20 ILCS 3855/1-125)
Sec. 1-125. Agency annual reports. By February 15 of each year, the Agency shall report annually to the Governor and the General Assembly on the operations and transactions of the Agency. The annual report shall include, but not be limited to, each of the following:
(1) The average quantity, price, and term of all

contracts for electricity procured under the procurement plans for electric utilities.

(2) (Blank).
(3) The quantity, price, and rate impact of all

energy efficiency and demand response measures purchased for electric utilities, and any measures included in the procurement plan pursuant to Section 16-111.5B of the Public Utilities Act.

(4) The amount of power and energy produced by each

Agency facility.

(5) The quantity of electricity supplied by each

Agency facility to municipal electric systems, governmental aggregators, or rural electric cooperatives in Illinois.

(6) The revenues as allocated by the Agency to each

facility.

(7) The costs as allocated by the Agency to each

facility.

(8) The accumulated depreciation for each facility.
(9) The status of any projects under development.
(10) Basic financial and operating information

specifically detailed for the reporting year and including, but not limited to, income and expense statements, balance sheets, and changes in financial position, all in accordance with generally accepted accounting principles, debt structure, and a summary of funds on a cash basis.

(11) The average quantity, price, contract type and

term, and rate impact of all renewable resources purchased under the electricity procurement plans for electric utilities.

(12) A comparison of the costs associated with the

Agency's procurement of renewable energy resources to (A) the Agency's costs associated with electricity generated by other types of generation facilities and (B) the benefits associated with the Agency's procurement of renewable energy resources.

(13) An analysis of the rate impacts associated with

the Illinois Power Agency's procurement of renewable resources, including, but not limited to, any long-term contracts, on the eligible retail customers of electric utilities. The analysis shall include the Agency's estimate of the total dollar impact that the Agency's procurement of renewable resources has had on the annual electricity bills of the customer classes that comprise each eligible retail customer class taking service from an electric utility.

(14) An analysis of how the operation of the

alternative compliance payment mechanism, any long-term contracts, or other aspects of the applicable renewable portfolio standards impacts the rates of customers of alternative retail electric suppliers.

(Source: P.A. 99-536, eff. 7-8-16.)

(20 ILCS 3855/1-127)
Sec. 1-127. Minority owned businesses, female owned businesses, and businesses owned by persons with disabilities; reports.
(a) The Director of the Illinois Power Agency, or his or her designee, when offering bids for professional services, shall conduct outreach to minority owned businesses, female owned businesses, and businesses owned by persons with disabilities. Outreach shall include, but is not limited to, advertisements in periodicals and newspapers, mailings, and other appropriate media.
(b) The Director or his or her designee shall, upon request, provide technical assistance to minority owned businesses, female owned businesses, and businesses owned by persons with disabilities seeking to do business with the Agency.
(c) The Director or his or her designee, upon request, shall conduct post-bid reviews with minority owned businesses, female owned businesses, and businesses owned by persons with disabilities whose bids were not selected by the Agency. Post-bid reviews shall provide a business with detailed and specific reasons why the bid of that business was rejected and concrete recommendations to improve its bid application on future Agency professional services opportunities.
(d) The Agency shall report annually to the Governor and the General Assembly by July 1. The report shall identify the businesses that have provided bids to offer professional services to the Agency and shall also include, but not be limited to, the following information:
(1) whether or not the businesses are minority owned

businesses, female owned businesses, or businesses owned by persons with disabilities;

(2) the percentage of professional service contracts

that were awarded to minority owned businesses, female owned businesses, and businesses owned by persons with disabilities as compared to other businesses; and

(3) the actions the Agency has undertaken to increase

the use of the minority owned businesses, female owned businesses, and businesses owned by persons with disabilities in professional service contracts.

(e) In this Section, "professional services" means services that use skills that are predominantly mental or intellectual, rather than physical or manual, including, but not limited to, accounting, architecture, consulting, engineering, finance, legal, and marketing. "Professional services" does not include bidders into the competitive procurement process pursuant to Section 16-111.5 of the Public Utilities Act.
(Source: P.A. 99-143, eff. 7-27-15.)

(20 ILCS 3855/1-130)
(Section scheduled to be repealed on January 1, 2019)
Sec. 1-130. Home rule preemption.
(a) The authorization to impose any new taxes or fees specifically related to the generation of electricity by, the capacity to generate electricity by, or the emissions into the atmosphere by electric generating facilities after the effective date of this Act is an exclusive power and function of the State. A home rule unit may not levy any new taxes or fees specifically related to the generation of electricity by, the capacity to generate electricity by, or the emissions into the atmosphere by electric generating facilities after the effective date of this Act. This Section is a denial and limitation on home rule powers and functions under subsection (g) of Section 6 of Article VII of the Illinois Constitution.
(b) This Section is repealed on January 1, 2019.
(Source: P.A. 95-481, eff. 8-28-07.)



Article 5 - Amendatory Provisions

(20 ILCS 3855/Art. 5 heading)



Article 99 - Severability and Effective Date

(20 ILCS 3855/Art. 99 heading)

(20 ILCS 3855/99-97)
Sec. 99-97. Severability. The provisions of this Act are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 95-481, eff. 8-28-07.)

(20 ILCS 3855/99-99)
Sec. 99-99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 95-481, eff. 8-28-07.)






20 ILCS 3860/ - Illinois Health Information Exchange and Technology Act.

(20 ILCS 3860/1)
(Section scheduled to be repealed on January 1, 2021)
Sec. 1. Short title. This Act may be cited as the Illinois Health Information Exchange and Technology Act.
(Source: P.A. 96-1331, eff. 7-27-10.)

(20 ILCS 3860/5)
(Section scheduled to be repealed on January 1, 2021)
Sec. 5. Purpose. Health information technology improves the quality of patient care, increases the efficiency of health care practices, improves safety, and reduces healthcare errors. The State of Illinois has an interest in encouraging the adoption of a health information system to improve the safety, quality, and value of health care, to protect and keep health information secure, and to use the health information exchange system to advance and meet population health goals. To ensure that the benefits of health information technology are available to the consumers of Illinois and to encourage greater patient participation in health care decisions, the State must provide a framework for the exchange of health information and encourage the widespread adoption of electronic health systems and the use of electronic health records among health care providers and patients. The creation of a State-level health information exchange system will allow, among other benefits, the widespread utilization of electronic health records by health care providers and patients in order to ensure that Illinois' health care providers can achieve the meaningful use of electronic records, as defined by federal law, and participate fully in the health information technology incentives available from the federal government under the Medicare and Medicaid programs.
(Source: P.A. 96-1331, eff. 7-27-10.)

(20 ILCS 3860/10)
(Section scheduled to be repealed on January 1, 2021)
Sec. 10. Creation of the Health Information Exchange Authority. There is hereby created the Illinois Health Information Exchange Authority ("Authority"), which is hereby constituted as an instrumentality and an administrative agency of the State of Illinois.
As part of its program to promote, develop, and sustain health information exchange at the State level, the Authority shall do the following:
(1) Establish the Illinois Health Information

Exchange ("ILHIE"), to promote and facilitate the sharing of health information among health care providers within Illinois and in other states. ILHIE shall be an entity operated by the Authority to serve as a State-level electronic medical records exchange providing for the transfer of health information, medical records, and other health data in a secure environment for the benefit of patient care, patient safety, reduction of duplicate medical tests, reduction of administrative costs, and any other benefits deemed appropriate by the Authority.

(2) Foster the widespread adoption of electronic

health records and participation in the ILHIE.

(Source: P.A. 96-1331, eff. 7-27-10.)

(20 ILCS 3860/15)
(Section scheduled to be repealed on January 1, 2021)
Sec. 15. Governance of the Illinois Health Information Exchange Authority.
(a) The Authority shall consist of and be governed by one Executive Director and 8 directors who are hereby authorized to carry out the provisions of this Act and to exercise the powers conferred under this Act.
(b) The Executive Director and 8 directors shall be appointed to 3-year staggered terms by the Governor with the advice and consent of the Senate. Of the members first appointed after the effective date of this Act, 3 shall be appointed for a term of one year, 3 shall be appointed for a term of 2 years, and 3 shall be appointed for a term of 3 years. The Executive Director and directors may serve successive terms and, in the event the term of the Executive Director or a director expires, he or she shall serve in the expired term until a new Executive Director or director is appointed and qualified. Vacancies shall be filled for the unexpired term in the same manner as original appointments. The Governor may remove a director or the Executive Director for incompetency, dereliction of duty, malfeasance, misfeasance, or nonfeasance in office or any other good cause. The Executive Director shall be compensated at an annual salary of 75% of the salary of the Governor.
(c) The Executive Director and directors shall be chosen with due regard to broad geographic representation and shall be representative of a broad spectrum of health care providers and stakeholders, including representatives from any of the following fields or groups: health care consumers, consumer advocates, physicians, physician assistants, nurses, hospitals, federally qualified health centers as defined in Section 1905(l)(2)(B) of the Social Security Act and any subsequent amendments thereto, health plans or third-party payors, employers, long-term care providers, pharmacists, State and local public health entities, outpatient diagnostic service providers, behavioral health providers, home health agency organizations, health professional schools in Illinois, health information technology, or health information research.
(d) The directors of the Illinois Department of Healthcare and Family Services, the Illinois Department of Public Health, and the Illinois Department of Insurance and the Secretary of the Illinois Department of Human Services, or their designees, and a designee of the Office of the Governor, shall serve as ex-officio members of the Authority.
(e) The Authority is authorized to conduct its business by a majority of the appointed members. The Authority may adopt bylaws in order to conduct meetings. The bylaws may permit the Authority to meet by telecommunication or electronic communication.
(f) The Authority shall appoint an Illinois Health Information Exchange Authority Advisory Committee ("Advisory Committee") with representation from any of the fields or groups listed in subsection (c) of this Section. The purpose of the Advisory Committee shall be to advise and provide recommendations to the Authority regarding the ILHIE. The Advisory Committee members shall serve 2-year terms. The Authority may establish other advisory committees and subcommittees to conduct the business of the Authority.
(g) Directors of the Authority, members of the Advisory Committee, and any other advisory committee and subcommittee members may be reimbursed for ordinary and contingent travel and meeting expenses for their service at the rate approved for State employee travel.
(Source: P.A. 99-581, eff. 1-1-17.)

(20 ILCS 3860/20)
(Section scheduled to be repealed on January 1, 2021)
Sec. 20. Powers and duties of the Illinois Health Information Exchange Authority. The Authority has the following powers, together with all powers incidental or necessary to accomplish the purposes of this Act:
(1) The Authority shall create and administer the

ILHIE using information systems and processes that are secure, are cost effective, and meet all other relevant privacy and security requirements under State and federal law.

(2) The Authority shall establish and adopt

standards and requirements for the use of health information and the requirements for participation in the ILHIE by persons or entities including, but not limited to, health care providers, payors, and local health information exchanges.

(3) The Authority shall establish minimum standards

for accessing the ILHIE to ensure that the appropriate security and privacy protections apply to health information, consistent with applicable federal and State standards and laws. The Authority shall have the power to suspend, limit, or terminate the right to participate in the ILHIE for non-compliance or failure to act, with respect to applicable standards and laws, in the best interests of patients, users of the ILHIE, or the public. The Authority may seek all remedies allowed by law to address any violation of the terms of participation in the ILHIE.

(4) The Authority shall identify barriers to the

adoption of electronic health records systems, including researching the rates and patterns of dissemination and use of electronic health record systems throughout the State. The Authority shall make the results of the research available on its website.

(5) The Authority shall prepare educational

materials and educate the general public on the benefits of electronic health records, the ILHIE, and the safeguards available to prevent unauthorized disclosure of health information.

(6) The Authority may appoint or designate an

institutional review board in accordance with federal and State law to review and approve requests for research in order to ensure compliance with standards and patient privacy and security protections as specified in paragraph (3) of this Section.

(7) The Authority may enter into all contracts and

agreements necessary or incidental to the performance of its powers under this Act. The Authority's expenditures of private funds are exempt from the Illinois Procurement Code, pursuant to Section 1-10 of that Act. Notwithstanding this exception, the Authority shall comply with the Business Enterprise for Minorities, Women, and Persons with Disabilities Act.

(8) The Authority may solicit and accept grants,

loans, contributions, or appropriations from any public or private source and may expend those moneys, through contracts, grants, loans, or agreements, on activities it considers suitable to the performance of its duties under this Act.

(9) The Authority may determine, charge, and

collect any fees, charges, costs, and expenses from any healthcare provider or entity in connection with its duties under this Act. Moneys collected under this paragraph (9) shall be deposited into the Health Information Exchange Fund.

(10) The Authority may, under the direction of the

Executive Director, employ and discharge staff, including administrative, technical, expert, professional, and legal staff, as is necessary or convenient to carry out the purposes of this Act. The Authority may establish and administer standards of classification regarding compensation, benefits, duties, performance, and tenure for that staff and may enter into contracts of employment with members of that staff for such periods and on such terms as the Authority deems desirable. All employees of the Authority are exempt from the Personnel Code as provided by Section 4 of the Personnel Code.

(11) The Authority shall consult and coordinate

with the Department of Public Health to further the Authority's collection of health information from health care providers for public health purposes. The collection of public health information shall include identifiable information for use by the Authority or other State agencies to comply with State and federal laws. Any identifiable information so collected shall be privileged and confidential in accordance with Sections 8-2101, 8-2102, 8-2103, 8-2104, and 8-2105 of the Code of Civil Procedure.

(12) All identified or deidentified health

information in the form of health data or medical records contained in, stored in, submitted to, transferred by, or released from the Illinois Health Information Exchange, and identified or deidentified health information in the form of health data and medical records of the Illinois Health Information Exchange in the possession of the Illinois Health Information Exchange Authority due to its administration of the Illinois Health Information Exchange, shall be exempt from inspection and copying under the Freedom of Information Act. The terms "identified" and "deidentified" shall be given the same meaning as in the Health Insurance Portability and Accountability Act of 1996, Public Law 104-191, or any subsequent amendments thereto, and any regulations promulgated thereunder.

(13) To address gaps in the adoption of, workforce

preparation for, and exchange of electronic health records that result in regional and socioeconomic disparities in the delivery of care, the Authority may evaluate such gaps and provide resources as available, giving priority to healthcare providers serving a significant percentage of Medicaid or uninsured patients and in medically underserved or rural areas.

(Source: P.A. 99-642, eff. 7-28-16; 100-391, eff. 8-25-17.)

(20 ILCS 3860/25)
(Section scheduled to be repealed on January 1, 2021)
Sec. 25. Health Information Exchange Fund.
(a) The Health Information Exchange Fund (the "Fund") is created as a separate fund outside the State treasury. Moneys in the Fund are not subject to appropriation by the General Assembly. The State Treasurer shall be ex-officio custodian of the Fund. Revenues arising from the operation and administration of the Authority and the ILHIE shall be deposited into the Fund. Fees, charges, State and federal moneys, grants, donations, gifts, interest, or other moneys shall be deposited into the Fund. "Private funds" means gifts, donations, and private grants.
(b) The Authority is authorized to spend moneys in the Fund on activities suitable to the performance of its duties as provided in Section 20 of this Act and authorized by this Act. Disbursements may be made from the Fund for purposes related to the operations and functions of the Authority and the ILHIE.
(c) The Illinois General Assembly may appropriate moneys to the Authority and the ILHIE, and those moneys shall be deposited into the Fund.
(d) The Fund is not subject to administrative charges or charge-backs, including but not limited to those authorized under Section 8h of the State Finance Act.
(e) The Authority's accounts and books shall be set up and maintained in accordance with the Office of the Comptroller's requirements, and the Authority's Executive Director shall be responsible for the approval of recording of receipts, approval of payments, and proper filing of required reports. The moneys held and made available by the Authority shall be subject to financial and compliance audits by the Auditor General in compliance with the Illinois State Auditing Act.
(Source: P.A. 96-1331, eff. 7-27-10.)

(20 ILCS 3860/30)
(Section scheduled to be repealed on January 1, 2021)
Sec. 30. Participation in health information systems maintained by State agencies.
(a) By no later than January 1, 2015, each State agency that implements, acquires, or upgrades health information technology systems shall use health information technology systems and products that meet minimum standards adopted by the Authority for accessing the ILHIE. State agencies that have health information which supports and develops the ILHIE shall provide access to patient-specific data to complete the patient record at the ILHIE. Notwithstanding any other provision of State law, the State agencies shall provide patient-specific data to the ILHIE.
(b) Participation in the ILHIE shall have no impact on the content of or use or disclosure of health information of patient participants that is held in locations other than the ILHIE. Nothing in this Act shall limit or change an entity's obligation to exchange health information in accordance with applicable federal and State laws and standards.
(Source: P.A. 96-1331, eff. 7-27-10.)

(20 ILCS 3860/35)
(Section scheduled to be repealed on January 1, 2021)
Sec. 35. Illinois Administrative Procedure Act. The provisions of the Illinois Administrative Procedure Act are hereby expressly adopted and shall apply to all administrative rules and procedures of the Authority, except that Section 5-35 of the Illinois Administrative Procedure Act relating to procedures for rulemaking does not apply to the adoption of any rule required by federal law when the Authority is precluded by that law from exercising any discretion regarding that rule.
(Source: P.A. 96-1331, eff. 7-27-10.)

(20 ILCS 3860/40)
(Section scheduled to be repealed on January 1, 2021)
Sec. 40. Reliance on data. Any health care provider who relies in good faith upon any information provided through the ILHIE in his, her, or its treatment of a patient shall be immune from criminal or civil liability or professional discipline arising from any damages caused by such good faith reliance. This immunity does not apply to acts or omissions constituting gross negligence or reckless, wanton, or intentional misconduct. Notwithstanding this provision, the Authority does not waive any immunities provided under State or federal law.
(Source: P.A. 98-1046, eff. 1-1-15.)

(20 ILCS 3860/900)
(Section scheduled to be repealed on January 1, 2021)
Sec. 900. (Amendatory provisions; text omitted).
(Source: P.A. 96-1331, eff. 7-27-10; text omitted.)

(20 ILCS 3860/905)
(Section scheduled to be repealed on January 1, 2021)
Sec. 905. (Amendatory provisions; text omitted).
(Source: P.A. 96-1331, eff. 7-27-10; text omitted.)

(20 ILCS 3860/910)
(Section scheduled to be repealed on January 1, 2021)
Sec. 910. (Amendatory provisions; text omitted).
(Source: P.A. 96-1331, eff. 7-27-10; text omitted.)

(20 ILCS 3860/995)
(Section scheduled to be repealed on January 1, 2021)
Sec. 995. Severability. If any provision of this Act or application thereof to any person or circumstance is held invalid, such invalidity does not affect other provisions or applications of this Act which can be given effect without the invalid application or provision, and to this end the provisions of this Act are declared to be severable.
(Source: P.A. 96-1331, eff. 7-27-10.)

(20 ILCS 3860/999)
(Section scheduled to be repealed on January 1, 2021)
Sec. 999. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 96-1331, eff. 7-27-10.)



20 ILCS 3903/ - Illinois African-American Family Commission Act.

(20 ILCS 3903/1)
Sec. 1. Short title. This Act may be cited as the Illinois African-American Family Commission Act.
(Source: P.A. 93-867, eff. 8-5-04.)

(20 ILCS 3903/5)
Sec. 5. Legislative findings. It is the policy of this State to promote family preservation and to preserve and strengthen families.
(a) Over 12 million people live in Illinois. African-Americans represent 15% of the population and 26% of the residents living in Cook County. Despite some progress over the last few decades, African-Americans in Illinois continue to lag behind other racial groups relative to indicators of well-being in education, employment, income, and health. According to the 2000 U.S. Census, just 26% of the African-American population over 25 years of age in Illinois completed their high school education; 6% held an associate's degree; less than 10% (9%) held a bachelor's degree; less than 5% (3%) held a master's degree; and less than one percent held either a professional (.8%) or doctoral (.4%) degree.
These levels of education attainment reflect more fundamental problems with retaining African-Americans in school. The Illinois State Board of Education reported that for the 2001-2002 school year, 36,373, or 6%, of students enrolled in public high schools dropped out. Thirty-nine percent of these students were African-Americans; 38% were White; 21% were Hispanic; and 2% were classified as Other.
Although African-Americans make up 18% of the high school population, they are disproportionately represented in the number of students who are suspended and expelled. In the 2001-2002 school year, 29,068 students were suspended from school. Forty-seven percent were White, 37% were African-American, 14% were Hispanic, and 1% were classified as Other. In regards to expulsions Statewide, the total number of high school students expelled was 1,651. Forty-three percent were African-American, 41% were White, 14% were Hispanic, and 2% were classified as Other. Within Chicago public schools, 448 students were expelled. Seventy-seven of these students were African-American; 27% were White; 14% were Hispanic; and 4% were classified as Other. The fact that African-Americans are more likely to be suspended or expelled from school also contributes to the high dropout rate among African-American high school students.
In addition to educational challenges, African-Americans face challenges in the areas of employment and income. In the year 2000, the unemployment rate for African-Americans age 16 years or older was 15% compared to only 6% for the total Illinois population. Moreover, the median household income of African-Americans in Illinois was $31,699 compared to $46,590 for the total Illinois population, and the percentage of African-American families below the poverty level in Illinois was 26% percent in 1999 compared to 10.7% for the total Illinois population in that same year.
Indicators of child welfare and criminal justice reveal still more challenges that African-American families face in Illinois. In 2000, African-American children represented 18% of children 18 years of age and under, but comprised 73% of children in substitute care. African-Americans are also overrepresented in the criminal justice population. Of the total Illinois adult inmate population in the year 2000, 65% were African-American. During this same time period, African-American youth represented 58% of the juvenile inmate population in Illinois.
While the leading causes of death among African-Americans are the same as those for the general population in Illinois, African-Americans have a higher rate of death per 100,000 residents. The rate of overall deaths per 100,000 residents among African-Americans in the year 2000 was 1,181; 847 for Whites; and 411 for those classified as Other. The rate of cancer-related deaths per 100,000 residents by racial or ethnic groups in 2000 was: 278 African-Americans; 206 Whites; and 110 of those classified as Other. The rate of diabetes-related deaths per 100,000 residents among African-Americans in 2000 was 41 compared to 23 for Whites and 13 for those classified as Other. The rate of deaths per 100,000 residents by heart disease among African-Americans in 2000 was 352 compared to 257 for Whites and 120 for those classified as Other. The rate of deaths per 100,000 residents by stroke among African-Americans in 2000 was 75; 60 for Whites; and 35 for those classified as Other.
African-Americans had higher rates of smoking and obesity than other racial groups in Illinois in 2001. African-Americans accounted for more of the new adult/adolescent AIDS cases, cumulative adult/adolescent AIDS cases, and number of people living with AIDS than other racial groups in Illinois in the year 2002. Still, 23% of uninsured persons in Illinois are African-American.
(b) The Illinois African-American Family Commission continues to be an essential key to promoting the preservation and strengthening of families. As of the effective date of this amendatory Act of the 98th General Assembly, just under 13 million people live in Illinois. African-Americans represent 15% of the population and 25% of the residents living in Cook County. Despite some progress over the last few decades, African-Americans in Illinois continue to lag behind other racial groups relative to indicators of well-being in education, employment, income, and health. According to the 2010 federal decennial census: just 28% of the African-American population over 25 years of age in Illinois completed their high school education; 36% had some college or an associate's degree; less than 12% held a bachelor's degree; less than 8% held either a graduate or professional degree.
These levels of education attainment reflect more fundamental problems with retaining African-Americans in school. The State Board of Education reported that for the 2010-2011 school year, 18,210, or 2.77%, of students enrolled in public high schools dropped out. 39.3% of these students were African-Americans; 32.6% were White; 24.2% were Hispanic; and 2% were classified as Other.
Although African-Americans make up 20% of the high school population, they are disproportionately represented in the number of students who are suspended and expelled. In the 2011-2012 school year, 29,928 students were suspended from school. 36% were White, 34% were African-American, 26% were Hispanic, and 4% were classified as Other. With regard to expulsions statewide, the total number of high school students expelled was 982. 37% were African-American, 41% were White, 21% were Hispanic, and 2% were classified as Other. Within Chicago public schools, 294 students were expelled. 80% of these students were African-American; none were White; 17% were Hispanic; and 3% were classified as Other. The fact that African-Americans are more likely to be suspended or expelled from school also contributes to the high dropout rate among African-American high school students.
In addition to educational challenges, African-Americans face challenges in the areas of employment and income. In the year 2010, the unemployment rate for African-Americans age 16 years or older was 16% compared to only 9% for the total Illinois population. Moreover, the median household income of African-Americans in Illinois was $34,874 compared to $60,433 for the total Illinois population, and the percentage of African-American families below the poverty level in Illinois was 32% percent in 2012 compared to 15% for the total Illinois population in that same year.
Indicators of child welfare and criminal justice reveal still more challenges that African-American families face in Illinois. In 2010, African-American children represented 14% of children 18 years of age and under, but comprised 56% of children in substitute care. African-Americans are also overrepresented in the criminal justice population. Of the total Illinois adult inmate population in the year 2012, 57% were African-American. During this same time period, African-American youth represented 66% of the juvenile inmate population in Illinois.
While the leading causes of death among African-Americans are the same as those for the general population in Illinois, African-Americans have a higher rate of death per 100,000 residents. The rate of overall deaths per 100,000 residents among African-Americans in the year 2010 was 898; 741 for Whites; and 458 for those classified as Other. The rate of cancer-related deaths per 100,000 residents by racial or ethnic groups in 2010 was 216 for African-Americans; 179 for Whites; and 124 for those classified as Other. The rate of diabetes-related deaths per 100,000 residents among African-Americans in 2010 was 114 compared to 66 for Whites and 75 for those classified as Other. The rate of deaths per 100,000 residents by heart disease among African-Americans in 2010 was 232 compared to 179 for Whites and 121 for those classified as Other. The rate of deaths per 100,000 residents by stroke among African-Americans in 2010 was 108; 73 for Whites; and 56 for those classified as Other.
African-Americans had higher rates of smoking and obesity than other racial groups in Illinois in 2013. African-Americans accounted for more of the new adult/adolescent AIDS cases, cumulative adult/adolescent AIDS cases, and number of people living with AIDS than other racial groups in Illinois in the year 2013. Still, 24% of uninsured persons in Illinois are African-American.
(c) These huge disparities in education, employment, income, child welfare, criminal justice, and health demonstrate the tremendous challenges facing the African-American family in Illinois. These challenges are severe. There is a need for government, child and family advocates, and other key stakeholders to create and implement public policies to address the health and social crises facing African-American families. The development of given solutions clearly transcends any one State agency and requires a coordinated effort. The Illinois African-American Family Commission shall assist State agencies with this task.
The African-American Family Commission was created in October 1994 by Executive Order to assist the Illinois Department of Children and Family Services in developing and implementing programs and public policies that affect the State's child welfare system. The Commission has a proven track record of bringing State agencies, community providers, and consumers together to address child welfare issues. The ability of the Commission to address the above-mentioned health issues, community factors, and the personal well-being of African-American families and children has been limited due to the Executive Order's focus on child welfare. It is apparent that broader issues of health, mental health, criminal justice, education, and economic development also directly affect the health and well-being of African-American families and children. Accordingly, the role of the Illinois African-American Family Commission is hereby expanded to encompass working relationships with every department, agency, and commission within State government if any of its activities impact African-American children and families. The focus of the Commission is hereby restructured and shall exist by legislative mandate to engage State agencies in its efforts to preserve and strengthen African-American families.
(Source: P.A. 98-693, eff. 1-1-15.)

(20 ILCS 3903/10)
Sec. 10. Illinois African-American Family Commission established. The African-American Family Commission shall be renamed and established as the Illinois African-American Family Commission.
(Source: P.A. 93-867, eff. 8-5-04.)

(20 ILCS 3903/15)
Sec. 15. Purpose and objectives.
(a) The purpose of the Illinois African-American Family Commission is to advise the Governor and General Assembly, as well as work directly with State agencies, to improve and expand existing policies, services, programs, and opportunities for African-American families. The Illinois African-American Family Commission shall guide the efforts of and collaborate with State agencies, including: the Department on Aging, the Department of Children and Family Services, the Department of Commerce and Economic Opportunity, the Department of Corrections, the Department of Human Services, the Department of Healthcare and Family Services, the Department of Public Health, the Department of Transportation, the Department of Employment Security, and others. This shall be achieved primarily by:
(1) monitoring and commenting on existing and

proposed legislation and programs designed to address the needs of African-Americans in Illinois;

(2) assisting State agencies in developing

programs, services, public policies, and research strategies that will expand and enhance the social and economic well-being of African-American children and families;

(3) facilitating the participation of and

representation of African-Americans in the development, implementation, and planning of policies, programs, and services; and

(4) promoting research efforts to document the impact

of policies and programs on African-American families.

The work of the Illinois African-American Family Commission shall include the use of existing reports, research and planning efforts, procedures, and programs.
(Source: P.A. 98-693, eff. 1-1-15.)

(20 ILCS 3903/20)
Sec. 20. Appointment; terms. The Illinois African-American Family Commission shall be comprised of 15 members.
For those seats on the Commission with terms that expire in 2015, and for subsequent appointments to those seats, the Governor, the President of the Senate, the Minority Leader of the Senate, the Speaker of the House of Representatives, and the Minority Leader of the House of Representatives shall each appoint one member to the Commission.
For those seats on the Commission with terms that expire in 2016, and for subsequent appointments to those seats, the Governor, the President of the Senate, the Minority Leader of the Senate, the Speaker of the House of Representatives, and the Minority Leader of the House of Representatives shall each appoint one member to the Commission.
For those seats on the Commission with terms that expire in 2017, and for subsequent appointments to those seats, the Governor shall appoint 5 members to the Commission.
Each member shall have a working knowledge of human services, community development, and economic public policies in Illinois. The Governor shall appoint the chairperson or chairpersons.
The members shall reflect regional representation to ensure that the needs of African-American families and children throughout the State of Illinois are met. The members shall be selected from a variety of disciplines. They shall be representative of a partnership and collaborative effort between public and private agencies, the business sector, and community-based human services organizations.
Members shall serve 3-year terms, except in the case of initial appointments. One-third of initially appointed members, as determined by lot, shall be appointed to 1-year terms; 1/3 shall be appointed to 2-year terms; and 1/3 shall be appointed to 3-year terms, so that the terms are staggered. Members will serve without compensation, but shall be reimbursed for Commission-related expenses.
The Department on Aging, the Department of Children and Family Services, the Department of Commerce and Economic Opportunity, the Department of Corrections, the Department of Human Services, the Department of Healthcare and Family Services, the Department of Public Health, the State Board of Education, the Board of Higher Education, the Illinois Community College Board, the Department of Human Rights, the Capital Development Board, the Department of Labor, and the Department of Transportation shall each appoint a liaison to serve ex-officio on the Commission. The Office of the Governor, in cooperation with the State agencies appointing liaisons to the Commission under this Section, shall provide administrative support to the Commission.
(Source: P.A. 98-693, eff. 1-1-15.)

(20 ILCS 3903/25)
Sec. 25. Funding. The African-American Family Commission may receive funding through appropriations available for its purposes made to the Department on Aging, the Department of Children and Family Services, the Department of Commerce and Economic Opportunity, the Department of Corrections, the Department of Human Services, the Department of Healthcare and Family Services, the Department of Public Health, the State Board of Education, the Board of Higher Education, the Illinois Community College Board, the Department of Human Rights, the Capital Development Board, the Department of Labor, and the Department of Transportation. The Commission may also receive and expend funding from federal and private sources, including gifts, donations, and private grants.
(Source: P.A. 98-693, eff. 1-1-15.)

(20 ILCS 3903/30)
Sec. 30. Reporting. The Illinois African-American Family Commission shall annually report to the Governor and the General Assembly on the Commission's progress toward its goals and objectives.
(Source: P.A. 93-867, eff. 8-5-04.)

(20 ILCS 3903/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 93-867, eff. 8-5-04.)



20 ILCS 3905/ - Alton Lake Heritage Parkway Corridor Law.

(20 ILCS 3905/1001) (from Ch. 105, par. 901)
Sec. 1001. This Article may be cited as the Alton Lake Heritage Parkway Corridor Law.
(Source: P.A. 88-274.)

(20 ILCS 3905/1002) (from Ch. 105, par. 902)
Sec. 1002. The Illinois General Assembly finds:
(a) that the Mississippi River from Alton to Grafton is recognized as the most beautiful portion of the entire River;
(b) that Alton Lake and the majestic limestone bluffs on this parkway corridor are irreplaceable assets;
(c) that the scenic, cultural, historical, geological, archaeological, ecological, and recreational resources in this part of the Mississippi River Valley are international attractions which should be more appreciated;
(d) that preservation of the Native American heritage in this area, especially remains and cemeteries (including mounds), must be assured;
(e) that public opinion is overwhelmingly in favor of preserving and protecting this scenic, natural, and cultural heritage;
(f) that the best interests of the State of Illinois will be served by this protection;
(g) that current procedures for this protection are inadequate; and
(h) that numerous State, federal, and private agencies are much interested in this parkway corridor.
(Source: P.A. 88-274.)

(20 ILCS 3905/1003) (from Ch. 105, par. 903)
Sec. 1003. The Alton Lake portion of the parkway corridor from Alton to Pere Marquette State Park (except the City of Grafton) is officially designated as the Alton Lake Heritage Parkway Corridor.
(Source: P.A. 88-274.)

(20 ILCS 3905/1004) (from Ch. 105, par. 904)
Sec. 1004. The State of Illinois, in carrying forward its duties to preserve or enhance the quality of this Parkway Corridor, may establish a program:
(a) to formulate and enforce meaningful scenic easements;
(b) to acquire, improve, maintain, manage, exchange, and consolidate available lands and easements and buildings for the best interests of the public; and
(c) to adopt rules and performance standards, and to require permits for the installation and operation of facilities within the Parkway Corridor. However, any rules and performance standards promulgated under this Section shall recognize the validity of existing institutions and commercial business interests and their successors located within the Parkway Corridor, shall not adversely affect or restrict the operations of these business interests or their successors within the existing business facilities, and shall not restrict ingress to and egress from these business interests or their successors subject to the authority of the Department of Transportation.
(Source: P.A. 88-274.)

(20 ILCS 3905/1005) (from Ch. 105, par. 905)
Sec. 1005. Advisory Commission. The State of Illinois, in carrying forward its duties to preserve or enhance the quality of this Parkway Corridor, shall establish the Alton Lake Heritage Parkway Advisory Commission. Beginning on January 1, 1994 (the effective date of Public Act 88-274), the Commission shall be known as, and its name shall be changed to, the Alton Lake Heritage Parkway Corridor Advisory Commission.
The Commission shall consist of 10 members, one each from Alton and Godfrey Townships in Madison County, one each from Quarry and Elsah Townships in Jersey County, one each from the cities of Alton, Elsah, and Grafton, one from the Village of Godfrey, and one each from Madison and Jersey Counties. The Supervisor of each Township, the Mayor of each municipality, and the County Board Chairman of each county shall appoint the members from their respective township, municipality, or county. The Mississippi River Parkway Advisory Council shall serve as a technical advisory body to the Commission.
The Commission will develop a land management plan that it will recommend to the General Assembly by November 1, 1992.
The plan shall be subject to a public informational meeting prior to it being sent to the General Assembly. Thereafter the Commission is authorized to facilitate, coordinate, make recommendations for implementing, and assist in implementing the land management plan in the parkway corridor and its viewshed, conservation, and open land-agricultural cores.
The Commission may raise, accept, and expend funds from public and private sources for the purpose of developing, facilitating and coordinating and making recommendations for the implementation of, and assisting in the implementation of, the land management plan in the parkway corridor.
Using funds that it receives as authorized by this Section, the Commission may select and contract with a multidiscipline design consultant to assist the Commission in the design and development of the parkway corridor.
The Commission is authorized to cooperate with not-for-profit corporations empowered to establish trusts to acquire and hold title to scenic easements and other interests in land for the purposes of this Article and implementation of the land management plan in the parkway corridor.
(Source: P.A. 100-201, eff. 8-18-17.)

(20 ILCS 3905/1006) (from Ch. 105, par. 906)
Sec. 1006. The State of Illinois may seek the cooperation and assistance of federal, State, regional, county, municipal, and other local agencies, commissions, or individuals in the protection, preservation, and enhancement of the Alton Lake Heritage Parkway Corridor. All State departments and agencies shall provide their cooperation and assistance upon request from the General Assembly.
(Source: P.A. 88-274.)



20 ILCS 3910/ - Anti-Crime Advisory Council Act.

(20 ILCS 3910/0.01) (from Ch. 38, par. 1300)
Sec. 0.01. Short title. This Act may be cited as the Anti-Crime Advisory Council Act.
(Source: P.A. 86-1324.)

(20 ILCS 3910/1) (from Ch. 38, par. 1301)
Sec. 1. Creation-Membership-Tenure-Vacancies. There is created the Illinois Anti-Crime Advisory Council, called the Council, consisting of 11 members. Of the 11 members, 4 shall be chosen from the General Assembly, 2 are to be Senators, 1 appointed by the President of the Senate and 1 by the Senate Minority Leader, and 2 are to be Representatives, 1 appointed by the Speaker of the House of Representatives and 1 by the House Minority Leader. The remaining 7 members shall be chosen as follows: 2 appointed by the President of the Senate and 1 by the Senate Minority Leader and 2 appointed by the Speaker of the House of Representatives and 1 by the House Minority Leader and 1 appointed by the Governor. Council members are to be appointed prior to July 1 of each odd-numbered year for a 2-year term commencing July 1, and until their respective successors are appointed and qualified, except that General Assembly members are to serve that term or until the termination of their legislative service, whichever first occurs. Vacancies are to be filled for the unexpired term in the same manner as original appointments. All appointments must be in writing and filed with the Secretary of State as a public record.
(Source: P.A. 83-829.)

(20 ILCS 3910/2) (from Ch. 38, par. 1302)
Sec. 2. Compensation. Members of the Council shall receive no compensation but shall be reimbursed for expenses necessarily incurred in the performance of their duties.
(Source: P.A. 83-829)

(20 ILCS 3910/3) (from Ch. 38, par. 1303)
Sec. 3. Meeting - Selection of chairman and vice-chairman - Quorum. The Council shall meet at least quarterly and at other times on call of the chairman or any 6 members at such place as shall be designated by the chairman. Notice of the time and place of each meeting shall be given by the secretary of the Council to each member at least 7 days prior to the date of the meeting.
The Council at its first meeting in each year shall select a chairman and vice-chairman from among its membership who shall serve until their successors are selected.
Six members of the Council shall constitute a quorum and a majority of a quorum shall have authority to act in any matter within the jurisdiction of the Council.
(Source: P.A. 83-829.)

(20 ILCS 3910/4) (from Ch. 38, par. 1304)
Sec. 4. Employees. The Council may, without regard to any law relating to public employment, employ a director and such stenographic staff and other assistants as it deems necessary.
(Source: P.A. 83-829.)

(20 ILCS 3910/5) (from Ch. 38, par. 1305)
Sec. 5. Duties. The Council shall have the following powers and duties:
(a) to advise and assist in the creation of local anti-crime programs, such as Crime Stoppers, We-Tip and similar programs designed to solve crimes;
(b) to foster the detection of crime and encourage persons through the program and otherwise to come forward with information about criminal activity;
(c) to encourage the news media to promote local anti-crime programs and to inform the public of the functions of the Council;
(d) to assist local anti-crime programs in channeling information reported to those programs concerning criminal activity to the appropriate law enforcement agencies;
(e) to assist local anti-crime programs in promoting the private funding of local anti-crime programs; and
(f) to assist drug alert programs such as D.A.R.E. and other drug alert programs or drug task forces composed of or created by State or local law enforcement agencies.
(Source: P.A. 90-775, eff. 1-1-99.)

(20 ILCS 3910/6) (from Ch. 38, par. 1306)
Sec. 6. Powers. The Council is empowered to prepare and cause to be printed any and all drafts of bills intended to carry out its recommendations, as well as any and all reports, memoranda or other papers necessary or incidental to the performance of its tasks. Its members, with a view to obtaining information and suggestions which will aid in the attainment of its objects, are authorized to visit and observe local anti-crime programs and to attend meetings of professional bodies and of associations and groups engaged in study or research other work relating to such local anti-crime programs.
(Source: P.A. 83-829.)

(20 ILCS 3910/7) (from Ch. 38, par. 1307)
Sec. 7. Definition. For the purposes of this Act, "local anti-crime program" means a plan established in various regions of this State which is designed to encourage the public to report incidences of crime to law enforcement agencies and to assist such agencies in the apprehension of criminal offenders. "Local anti-crime program" also means a drug alert program or drug task force composed of or created by local law enforcement agencies.
(Source: P.A. 90-775, eff. 1-1-99.)

(20 ILCS 3910/8) (from Ch. 38, par. 1308)
Sec. 8. Reports. The Council shall submit a report of the results of its study together with its recommendations and drafts of bills to each General Assembly within 30 days after the convening board.
(Source: P.A. 83-829.)



20 ILCS 3915/ - Arts Council Act.

(20 ILCS 3915/0.01) (from Ch. 127, par. 214.10)
Sec. 0.01. Short title. This Act may be cited as the Arts Council Act.
(Source: P.A. 86-1324.)

(20 ILCS 3915/1) (from Ch. 127, par. 214.11)
Sec. 1. Council created. There is created the Illinois Arts Council, an agency of the State of Illinois.
Until July 1, 2003 or when all of the new members to be initially appointed under this amendatory Act of the 93rd General Assembly have been appointed by the Governor, whichever occurs later, the Illinois Arts Council shall be composed of not less than 13 nor more than 35 members to be appointed by the Governor, one of whom shall be a senior citizen age 60 or over.
The term of each appointed member of the Council who is in office on June 30, 2003 shall terminate at the close of business on that date or when all of the new members to be initially appointed under this amendatory Act of the 93rd General Assembly have been appointed by the Governor, whichever occurs later.
Beginning on July 1, 2003 or when all of the new members to be initially appointed under this amendatory Act of the 93rd General Assembly have been appointed by the Governor, whichever occurs later, the Illinois Arts Council shall be composed of 21 members to be appointed by the Governor, one of whom shall be a senior citizen age 60 or over.
In making initial appointments pursuant to this amendatory Act of the 93rd General Assembly, the Governor shall designate approximately one-half of the members to serve for 2 years, and the balance of the members to serve for 4 years, each term of office to end on July 1. Thereafter all appointments shall be made for a 4 year term. The Governor shall designate the Chairman of the Council from among the members thereof.
(Source: P.A. 93-25, eff. 6-20-03; 93-283, eff. 7-22-03.)

(20 ILCS 3915/2) (from Ch. 127, par. 214.12)
Sec. 2. Expenses. No member may receive compensation for his services, but each member may be reimbursed for expenses incurred in the performance of his duties. A member of the Council who experiences a significant financial hardship due to the loss of income on days of attendance at meetings or while otherwise engaged in the business of the Council may be paid a hardship allowance, as determined by and subject to the approval of the Governor's Travel Control Board.
(Source: P.A. 93-283, eff. 7-22-03.)

(20 ILCS 3915/3) (from Ch. 127, par. 214.13)
Sec. 3. As soon as practicable after this Act becomes effective, the members shall meet and organize and designate, by majority vote, some person to act as Secretary, who shall keep a record of all proceedings. The Council shall act officially only in a meeting duly called by the Chairman or at a regular meeting fixed by resolution of the Council, adopted by majority vote.
(Source: Laws 1965, p. 1965.)

(20 ILCS 3915/4) (from Ch. 127, par. 214.14)
Sec. 4. The Council has the power and duty (a) to survey and assess the needs of the arts, both visual and performing, throughout the State; (b) to identify existing legislation, policies and programs which affect the arts and to evaluate their effectiveness; (c) to stimulate public understanding and recognition of the importance of cultural institutions in Illinois; (d) to promote an encouraging atmosphere for creative artists residing in Illinois; (e) to encourage the use of local resources for the development and support of the arts; and (f) to report to the Governor and to the General Assembly biennially, on or about the third Monday in January of each odd-numbered year, the results of and its recommendations based upon its investigations.
The requirement for reporting to the General Assembly shall be satisfied by filing copies of the report with the Speaker, the Minority Leader and the Clerk of the House of Representatives and the President, the Minority Leader and the Secretary of the Senate and the Legislative Research Unit, as required by Section 3.1 of "An Act to revise the law in relation to the General Assembly", approved February 25, 1874, as amended, and filing such additional copies with the State Government Report Distribution Center for the General Assembly as is required under paragraph (t) of Section 7 of the State Library Act.
(Source: P.A. 84-1438.)

(20 ILCS 3915/4.5)
Sec. 4.5. Arts and foreign language education grants. The Council has the authority as set forth in Section 2-3.65a of the School Code concerning the administration and award of grants.
(Source: P.A. 94-835, eff. 6-6-06.)

(20 ILCS 3915/5) (from Ch. 127, par. 214.15)
Sec. 5. The Council may accept offers of gifts or grants from the federal government, its agencies or officers, or from any person, firm or corporation of services, equipment, supplies, materials or funds and may expend such receipts on projects which it considers suitable to performance of its duties under this Act.
(Source: Laws 1965, p. 1965.)

(20 ILCS 3915/6) (from Ch. 127, par. 214.16)
Sec. 6. Employees; operational services.
(a) The Council may employ an executive director, a secretary, and such clerical, technical and other employees and assistants as it considers necessary for the proper transaction of its business.
(b) The Department of Central Management Services shall provide to the Illinois Arts Council the same type and level of services as it provides to other State agencies, including but not limited to office space, communications, facilities management, and any other operational services that the Department provides to other State offices and agencies, as necessary to fulfill the Council's statutory mandate.
(Source: P.A. 93-25, eff. 6-20-03; 93-283, eff. 7-22-03.)



20 ILCS 3921/ - Illinois Century Network Act.

(20 ILCS 3921/1)
Sec. 1. Short title. This Act may be cited as the Illinois Century Network Act.
(Source: P.A. 91-21, eff. 7-1-99.)

(20 ILCS 3921/5)
Sec. 5. Legislative findings and declarations. The General Assembly finds and declares:
(1) That computing and communications technologies

are essential for sustaining economic competitiveness and fostering the educational vitality of this State.

(2) That there is an established need for a

telecommunications infrastructure that will provide high-speed, reliable, and cost-effective digital connections throughout the State.

(3) That a network is required that will deliver

educational programs, advanced training, and access to the growing global wealth of information services to citizens in all parts of this State.

(Source: P.A. 91-21, eff. 7-1-99.)

(20 ILCS 3921/10)
Sec. 10. Illinois Century Network. The Illinois Century Network shall be a service creating and maintaining high speed telecommunications networks that provide reliable communication links to and among Illinois schools, institutions of higher education, libraries, museums, research institutions, State agencies, units of local government, and other local entities that provide services to Illinois citizens. The Illinois Century Network shall build on existing investments in networking schools, colleges, and universities, avoid duplication of future efforts, maintain sufficient capacity to meet the requirements of the participating institutions, and stay current with rapid developments in technology. The Illinois Century Network shall be capable of delivering state-of-the-art access to education, training, and electronic information and shall provide access to networking technologies for institutions located in even the most remote areas of this State.
(Source: P.A. 91-21, eff. 7-1-99; 92-691, eff. 7-18-02.)

(20 ILCS 3921/15)
Sec. 15. Management of the Illinois Century Network.
(a) Staffing and contractual services necessary to support the network's activities shall be governed by the Illinois Century Network Policy Committee. The committee shall include:
(1) 6 standing members as follows:
(i) the Illinois State Library Director or

designee;

(ii) the Illinois State Museum Director or

designee;

(iii) the Executive Director of the Board of

Higher Education or designee;

(iv) the Executive Director of the Illinois

Community College Board or designee;

(v) the State Board of Education State

Superintendent or designee; and

(vi) the Director of Central Management Services

or designee;

(2) up to 7 members who are appointed by the Governor

and who:

(i) have experience and background in private

K-12 education, private higher education, or who are from other participant constituents that are not already represented;

(ii) shall serve staggered terms up to 3 years as

designated by the Governor; and

(iii) shall serve until a successor is appointed

and qualified; and

(3) a Chairperson who is appointed by the Governor

and who shall serve a term of 2 years and until a successor is appointed and qualified.

(b) Illinois Century Network Policy Committee members shall serve without compensation but shall be entitled to reimbursement for reasonable expenses of travel for members who are required to travel for a distance greater than 20 miles to participate in business of the Illinois Century Network Policy Committee.
(Source: P.A. 98-719, eff. 1-1-15.)

(20 ILCS 3921/20)
Sec. 20. Illinois Century Network Policy Committee. The Illinois Century Network Policy Committee shall set general policies for the network. The Committee shall have the following additional duties and powers:
(1) to purchase, acquire, or receive equipment and

agreements or contracts for services for the benefit of the Illinois Century Network or its participants;

(2) to sell or convey equipment or services desirable

for Network operations to its participants at reasonable costs incurred in the acquisition of the equipment or services;

(3) to employ and fix the compensation for employees

as it deems reasonable to achieve the purposes of this Act;

(4) to establish and maintain petty cash funds as

provided in Section 13.3 of the State Finance Act;

(5) to make, amend, and repeal bylaws, rules,

regulations, and resolutions that are consistent with this Act;

(6) to make and execute all contracts and instruments

necessary or convenient to the exercise of its powers;

(7) to exclusively control and manage the Network and

all moneys that are donated, paid, or appropriated for the creation, improvement, and operation of the Network;

(8) to prepare and submit a budget for the necessary

and contingent operation expenses of the Network;

(9) to accept grants and funds from the federal and

state governments and any federal or state agency and to expend those moneys in accordance and in furtherance of the purposes of this Act;

(10) to enter into intergovernmental agreements with

other governmental entities, including but not limited to, the Board of Higher Education, the Illinois Community College Board, the State Board of Education, the Department of Central Management Services, and local education agencies, in order to implement and execute the powers and duties set forth in this Act;

(11) to acquire or procure telecommunications or

computer networks or related services, alone or in cooperation with other governmental or education entities, as may be of reasonable benefit to the Network or its participants for the general purposes set forth in this Act; and

(12) to receive assignment of ownership or management

rights and the use of telecommunications equipment and services owned or leased by the State of Illinois or other entities providing services to Illinois citizens for use in operation of Network programs and services.

(Source: P.A. 91-21, eff. 7-1-99; 92-691, eff. 7-18-02.)

(20 ILCS 3921/25)
Sec. 25. (Repealed).
(Source: P.A. 92-691, eff. 7-18-02. Repealed by P.A. 94-91, eff. 7-1-05.)

(20 ILCS 3921/99)
Sec. 99. Effective date. This Act takes effect July 1, 1999.
(Source: P.A. 91-21, eff. 7-1-99.)



20 ILCS 3929/ - Capital Punishment Reform Study Committee Act.

(20 ILCS 3929/1)
Sec. 1. Short title. This Act may be cited as the Capital Punishment Reform Study Committee Act.
(Source: P.A. 93-605, eff. 11-19-03.)

(20 ILCS 3929/2)
Sec. 2. Capital Punishment Reform Study Committee.
(a) There is created the Capital Punishment Reform Study Committee, hereinafter referred to as the Committee, consisting of 15 members appointed as follows:
(1) Three members appointed by the President of the

Senate;

(2) Two members appointed by the Minority Leader of

the Senate;

(3) Three members appointed by the Speaker of the

House of Representatives;

(4) Two members appointed by the Minority Leader of

the House of Representatives;

(5) One member appointed by the Attorney General;
(6) One member appointed by the Governor;
(7) One member appointed by the Cook County State's

Attorney;

(8) One member appointed by the Office of the Cook

County Public Defender;

(9) One member appointed by the Office of the State

Appellate Defender; and

(10) One member appointed by the office of the

State's Attorneys Appellate Prosecutor.

(b) The Committee shall study the impact of the various reforms to the capital punishment system enacted by the 93rd General Assembly and annually report to the General Assembly on the effects of these reforms. Each report shall include:
(1) The impact of the reforms on the issue of

uniformity and proportionality in the application of the death penalty including, but not limited to, the tracking of data related to whether the reforms have eliminated the statistically significant differences in sentencing related to the geographic location of the homicide and the race of the victim found by the Governor's Commission on Capital Punishment in its report issued on April 15, 2002.

(2) The implementation of training for police,

prosecutors, defense attorneys, and judges as recommended by the Governor's Commission on Capital Punishment.

(3) The impact of the various reforms on the quality

of evidence used during capital prosecutions.

(4) The quality of representation provided by defense

counsel to defendants in capital prosecutions.

(5) The impact of the various reforms on the costs

associated with the administration of the Illinois capital punishment system.

(c) The Committee shall hold hearings on a periodic basis to receive testimony from the public regarding the manner in which reforms have impacted the capital punishment system.
(d) The Committee shall submit its final report to the General Assembly no later than December 31, 2009.
(Source: P.A. 95-893, eff. 8-22-08.)

(20 ILCS 3929/5)
Sec. 5. (Amendatory provisions; text omitted).
(Source: P.A. 93-605, eff. 11-19-03.)

(20 ILCS 3929/6)
Sec. 6. (Amendatory provisions; text omitted).
(Source: P.A. 93-605, eff. 11-19-03.)

(20 ILCS 3929/10)
Sec. 10. (Amendatory provisions; text omitted).
(Source: P.A. 93-605, eff. 11-19-03.)

(20 ILCS 3929/15)
Sec. 15. (Amendatory provisions; text omitted).
(Source: P.A. 93-605, eff. 11-19-03.)

(20 ILCS 3929/20)
Sec. 20. (Amendatory provisions; text omitted).
(Source: P.A. 93-605, eff. 11-19-03.)

(20 ILCS 3929/25)
Sec. 25. (Amendatory provisions; text omitted).
(Source: P.A. 93-605, eff. 11-19-03.)

(20 ILCS 3929/90)
Sec. 90. (Amendatory provisions; text omitted).
(Source: P.A. 93-605, eff. 11-19-03.)

(20 ILCS 3929/95)
Sec. 95. Severability. The provisions of this Act are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 93-605, eff. 11-19-03.)

(20 ILCS 3929/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 93-605, eff. 11-19-03.)



20 ILCS 3930/ - Illinois Criminal Justice Information Act.

(20 ILCS 3930/1) (from Ch. 38, par. 210-1)
Sec. 1. Short Title. This Act shall be known and may be cited as the "Illinois Criminal Justice Information Act".
(Source: P.A. 82-1039.)

(20 ILCS 3930/2) (from Ch. 38, par. 210-2)
Sec. 2. Purpose of Act. The purpose of this Act is to coordinate the use of information in the criminal justice system; to promulgate effective criminal justice information policy; to encourage the improvement of criminal justice agency procedures and practices with respect to information; to provide new information technologies; to permit the evaluation of information practices and programs; to stimulate research and development of new methods and uses of criminal justice information for the improvement of the criminal justice system and the reduction of crime; to protect the integrity of criminal history record information, while protecting the citizen's right to privacy; and to coordinate statewide violence prevention efforts and develop a statewide plan that includes public health and public safety approaches to violence prevention in families, communities, and schools.
(Source: P.A. 97-1151, eff. 1-25-13.)

(20 ILCS 3930/3) (from Ch. 38, par. 210-3)
Sec. 3. Definitions. Whenever used in this Act, and for the purposes of this Act unless the context clearly denotes otherwise:
(a) The term "criminal justice system" includes all activities by public agencies pertaining to the prevention or reduction of crime or enforcement of the criminal law, and particularly, but without limitation, the prevention, detection, and investigation of crime; the apprehension of offenders; the protection of victims and witnesses; the administration of juvenile justice; the prosecution and defense of criminal cases; the trial, conviction, and sentencing of offenders; as well as the correction and rehabilitation of offenders, which includes imprisonment, probation, parole, aftercare release, and treatment.
(b) The term "Authority" means the Illinois Criminal Justice Information Authority created by this Act.
(c) The term "criminal justice information" means any and every type of information that is collected, transmitted, or maintained by the criminal justice system.
(d) The term "criminal history record information" means data identifiable to an individual, including information collected under Section 4.5 of the Criminal Identification Act, and consisting of descriptions or notations of arrests, detentions, indictments, informations, pre-trial proceedings, trials, or other formal events in the criminal justice system or descriptions or notations of criminal charges (including criminal violations of local municipal ordinances) and the nature of any disposition arising therefrom, including sentencing, court or correctional supervision, rehabilitation, and release. The term does not apply to statistical records and reports in which individuals are not identified and from which their identities are not ascertainable, or to information that is for criminal investigative or intelligence purposes.
(e) The term "unit of general local government" means any county, municipality or other general purpose political subdivision of this State.
(Source: P.A. 98-528, eff. 1-1-15; 98-558, eff. 1-1-14; 98-756, eff. 7-16-14.)

(20 ILCS 3930/4) (from Ch. 38, par. 210-4)
Sec. 4. Illinois Criminal Justice Information Authority; creation, membership, and meetings. There is created an Illinois Criminal Justice Information Authority consisting of 25 members. The membership of the Authority shall consist of the Illinois Attorney General, or his or her designee, the Director of Corrections, the Director of State Police, the Director of Public Health, the Director of Children and Family Services, the Sheriff of Cook County, the State's Attorney of Cook County, the clerk of the circuit court of Cook County, the President of the Cook County Board of Commissioners, the Superintendent of the Chicago Police Department, the Director of the Office of the State's Attorneys Appellate Prosecutor, the Executive Director of the Illinois Law Enforcement Training Standards Board, the State Appellate Defender, the Public Defender of Cook County, and the following additional members, each of whom shall be appointed by the Governor: a circuit court clerk, a sheriff, a State's Attorney of a county other than Cook, a Public Defender of a county other than Cook, a chief of police, and 6 members of the general public.
Members appointed on and after the effective date of this amendatory Act of the 98th General Assembly shall be confirmed by the Senate.
The Governor from time to time shall designate a Chairman of the Authority from the membership. All members of the Authority appointed by the Governor shall serve at the pleasure of the Governor for a term not to exceed 4 years. The initial appointed members of the Authority shall serve from January, 1983 until the third Monday in January, 1987 or until their successors are appointed.
The Authority shall meet at least quarterly, and all meetings of the Authority shall be called by the Chairman.
(Source: P.A. 97-1151, eff. 1-25-13; 98-955, eff. 8-15-14.)

(20 ILCS 3930/5) (from Ch. 38, par. 210-5)
Sec. 5. No Compensation - Expenses. Members of the Authority, other than the Chairman, shall serve without compensation. All members shall be reimbursed for reasonable expenses incurred in connection with their duties.
(Source: P.A. 82-1039.)

(20 ILCS 3930/6) (from Ch. 38, par. 210-6)
Sec. 6. Executive Director. The Governor shall appoint an Executive Director of the Authority with the advice and consent of the Senate. The Executive Director shall employ, in accordance with the provisions of the Illinois Personnel Code, such administrative, professional, clerical, and other personnel as may be required. The Executive Director may organize the staff of the Authority as he may deem appropriate.
(Source: P.A. 82-1039.)

(20 ILCS 3930/7) (from Ch. 38, par. 210-7)
Sec. 7. Powers and duties. The Authority shall have the following powers, duties, and responsibilities:
(a) To develop and operate comprehensive information

systems for the improvement and coordination of all aspects of law enforcement, prosecution, and corrections;

(b) To define, develop, evaluate, and correlate State

and local programs and projects associated with the improvement of law enforcement and the administration of criminal justice;

(c) To act as a central repository and clearing house

for federal, state, and local research studies, plans, projects, proposals, and other information relating to all aspects of criminal justice system improvement and to encourage educational programs for citizen support of State and local efforts to make such improvements;

(d) To undertake research studies to aid in

accomplishing its purposes;

(e) To monitor the operation of existing criminal

justice information systems in order to protect the constitutional rights and privacy of individuals about whom criminal history record information has been collected;

(f) To provide an effective administrative forum for

the protection of the rights of individuals concerning criminal history record information;

(g) To issue regulations, guidelines, and procedures

which ensure the privacy and security of criminal history record information consistent with State and federal laws;

(h) To act as the sole administrative appeal body in

the State of Illinois to conduct hearings and make final determinations concerning individual challenges to the completeness and accuracy of criminal history record information;

(i) To act as the sole, official, criminal justice

body in the State of Illinois to conduct annual and periodic audits of the procedures, policies, and practices of the State central repositories for criminal history record information to verify compliance with federal and state laws and regulations governing such information;

(j) To advise the Authority's Statistical Analysis

Center;

(k) To apply for, receive, establish priorities for,

allocate, disburse, and spend grants of funds that are made available by and received on or after January 1, 1983 from private sources or from the United States pursuant to the federal Crime Control Act of 1973, as amended, and similar federal legislation, and to enter into agreements with the United States government to further the purposes of this Act, or as may be required as a condition of obtaining federal funds;

(l) To receive, expend, and account for such funds of

the State of Illinois as may be made available to further the purposes of this Act;

(m) To enter into contracts and to cooperate with

units of general local government or combinations of such units, State agencies, and criminal justice system agencies of other states for the purpose of carrying out the duties of the Authority imposed by this Act or by the federal Crime Control Act of 1973, as amended;

(n) To enter into contracts and cooperate with units

of general local government outside of Illinois, other states' agencies, and private organizations outside of Illinois to provide computer software or design that has been developed for the Illinois criminal justice system, or to participate in the cooperative development or design of new software or systems to be used by the Illinois criminal justice system. Revenues received as a result of such arrangements shall be deposited in the Criminal Justice Information Systems Trust Fund;

(o) To establish general policies concerning criminal

justice information systems and to promulgate such rules, regulations, and procedures as are necessary to the operation of the Authority and to the uniform consideration of appeals and audits;

(p) To advise and to make recommendations to the

Governor and the General Assembly on policies relating to criminal justice information systems;

(q) To direct all other agencies under the

jurisdiction of the Governor to provide whatever assistance and information the Authority may lawfully require to carry out its functions;

(r) To exercise any other powers that are reasonable

and necessary to fulfill the responsibilities of the Authority under this Act and to comply with the requirements of applicable federal law or regulation;

(s) To exercise the rights, powers, and duties which

have been vested in the Authority by the Illinois Uniform Conviction Information Act;

(t) (Blank);
(u) To exercise the rights, powers, and duties vested

in the Authority by the Illinois Public Safety Agency Network Act;

(v) To provide technical assistance in the form of

training to local governmental entities within Illinois requesting such assistance for the purposes of procuring grants for gang intervention and gang prevention programs or other criminal justice programs from the United States Department of Justice;

(w) To conduct strategic planning and provide

technical assistance to implement comprehensive trauma recovery services for violent crime victims in underserved communities with high levels of violent crime, with the goal of providing a safe, community-based, culturally competent environment in which to access services necessary to facilitate recovery from the effects of chronic and repeat exposure to trauma. Services may include, but are not limited to, behavioral health treatment, financial recovery, family support and relocation assistance, and support in navigating the legal system; and

(x) To coordinate statewide violence prevention

efforts and assist in the implementation of trauma recovery centers and analyze trauma recovery services. The Authority shall develop, publish, and facilitate the implementation of a 4-year statewide violence prevention plan, which shall incorporate public health, public safety, victim services, and trauma recovery centers and services.

The requirement for reporting to the General Assembly shall be satisfied by filing copies of the report with the Speaker, the Minority Leader, and the Clerk of the House of Representatives, the President, the Minority Leader, and the Secretary of the Senate, and the Legislative Research Unit, as required by Section 3.1 of the General Assembly Organization Act, and filing such additional copies with the State Government Report Distribution Center for the General Assembly as is required under paragraph (t) of Section 7 of the State Library Act.
(Source: P.A. 99-938, eff. 1-1-18; 100-373, eff. 1-1-18; 100-575, eff. 1-8-18.)

(20 ILCS 3930/7.1)
Sec. 7.1. Sexual assault nurse examiner pilot program.
(a) Legislative findings and intent. The General Assembly finds that the compassionate treatment of sexual assault victims in hospital emergency rooms is necessary to help alleviate the suffering of sexual assault victims. The General Assembly also finds that the effective collection and presentation of forensic evidence in sexual assault cases is necessary to increase the success rate of prosecutions for sex crimes in Illinois.
The General Assembly intends to create a pilot program to establish 4 sexual assault nurse examiner (SANE) projects in the State of Illinois. For each project, specially trained sexual assault nurse examiners or specially trained sexual assault physician examiners will provide health assessments and collect forensic evidence from sexual assault victims in the emergency room. The sexual assault nurse examiners or sexual assault physician examiners will also testify to victims' injuries during criminal prosecutions.
(b) Definitions. In this Section:
(1) "Sexual assault nurse examiner" means a

registered nurse who has completed a sexual assault nurse examiner (SANE) training program that meets the Forensic Sexual Assault Nurse Examiner Education Guidelines established by the International Association of Forensic Nurses.

(2) "Sexual assault physician examiner" means a

physician licensed to practice medicine in all its branches who has completed a sexual assault nurse examiner (SANE) training program that meets the Forensic Sexual Assault Nurse Examiner Education Guidelines established by the International Association of Forensic Nurses.

(3) "Hospital" means a facility licensed by the

Department of Public Health under the Hospital Licensing Act or that meets both the definition of hospital and the exemption provisions of that Act.

(4) "Hospital emergency services" means the health

care delivered to outpatients within or under the care and supervision of personnel working in a designated emergency department or emergency room of a hospital.

(c) SANE pilot program. The Authority shall, subject to appropriation, establish a SANE pilot program to operate 4 pilot projects in Illinois. The projects shall be established in the emergency rooms of hospitals in 4 counties geographically distributed throughout the State. Hospitals located throughout the State may apply to the Authority to participate in the program. Each project must provide the following services:
(1) Compassionate health assessment and effective

forensic evidence collection for sexual assault victims by a trained sexual assault nurse examiner or sexual assault physician examiner in a hospital emergency room as part of the provision of hospital emergency services.

(2) Presentation of testimony regarding victims'

injuries during criminal prosecutions for sex offenses.

(d) Each of the SANE projects established under this pilot program must, at a minimum, meet the Sexual Assault Nurse Examiner Standards of Practice established by the International Association of Forensic Nurses.
(e) Each of the 4 pilot projects established by the Authority under this Section shall be in existence for a minimum of 3 years.
(f) Report. No later than 2 years after the establishment of pilot projects under this Section, the Authority must report to the General Assembly on the efficacy of SANE programs.
(g) Rules. The Authority shall adopt rules to implement this Section.
(Source: P.A. 91-529, eff. 1-1-00.)

(20 ILCS 3930/7.2)
Sec. 7.2. Custodial Interview Pilot Program.
(a) Legislative findings and intent. The General Assembly finds that technology has made it possible to electronically record custodial interviews of suspects during first degree murder investigations. This technology will protect law enforcement agencies against claims of abuse and coercion by suspects while providing a memorialized account of interviews at police stations. The technology will also provide a better means for courts to review confessions of suspects with direct evidence of demeanor, tone, manner, and content of statements. The General Assembly intends to create a Custodial Interview Pilot Program to establish 4 pilot programs at police stations in the State of Illinois. For each program, video and audio experts shall install equipment and train participating law enforcement agencies to electronically record custodial interviews at their respective police stations. Participating law enforcement agencies shall choose how to use the equipment in cooperation with the local State's Attorney's office. The participating law enforcement agencies may choose to electronically record interviews of suspects for offenses other than first degree murder if they adopt local protocols in cooperation with the local State's Attorney's office.
(b) Definitions. In this Section:
(1) "Electronically record" means to memorialize by

video and audio electronic equipment.

(2) "Custodial interviews" means interviews of

suspects during first degree murder investigations or other investigations established by local protocol by law enforcement authorities that take place at the police station.

(c) Custodial Interview Pilot Program. The Authority shall, subject to appropriation, establish a Custodial Interview Pilot Program to operate 4 custodial interview pilot programs. The programs shall be established in a police station in the County of Cook and in 3 other police stations geographically distributed throughout the State. Each participating law enforcement agency must:
(1) Promulgate procedures for recording custodial

interviews of suspects during first degree murder investigations by video and audio means.

(2) Promulgate procedures for maintaining and storing

video and audio recordings.

(d) Each of the 4 pilot programs established by the Authority shall be in existence for a minimum of 2 years after its establishment under this Act.
(e) Report. No later than one year after the establishment of pilot programs under this Section, the Authority must report to the General Assembly on the efficacy of the Custodial Interview Pilot Program.
(f) The Authority shall adopt rules in cooperation with the Illinois Department of State Police to implement this Section.
(Source: P.A. 93-605, eff. 11-19-03.)

(20 ILCS 3930/7.4)
Sec. 7.4. Inventory of paper systems. The Authority may conduct an inventory of law enforcement agencies, county sheriff's offices, clerks of the circuit court, or circuit clerks in this State that operate using a predominantly paper system.
(Source: P.A. 100-307, eff. 1-1-18.)

(20 ILCS 3930/7.5)
Sec. 7.5. Grants for electronic recording equipment.
(a) The Authority, from appropriations made to it for that purpose, shall make grants to local law enforcement agencies for the purpose of purchasing equipment for electronic recording of interrogations.
(b) The Authority shall promulgate rules to implement this Section.
(Source: P.A. 93-206, eff. 7-18-03; 93-517, eff. 8-6-03.)

(20 ILCS 3930/7.6)
Sec. 7.6. Capital Crimes Database.
(a) Subject to appropriation, a Capital Crimes Database shall be created within the Illinois Criminal Justice Information Authority (ICJIA).
(b) The ICJIA shall collect and retain in the Capital Crimes Database all information on the prosecution, pendency, and disposition of capital and capital eligible cases in Illinois. The Capital Crimes Database shall serve as a repository for all of the foregoing collected information.
(c) The ICJIA shall develop administrative rules to provide for the coordination and collection of information in the Capital Crimes Database.
(d) Agencies required to provide information on capital cases to the ICJIA, as the ICJIA may request, for the Capital Crimes Database shall include, but not be limited to:
(1) Office of the Attorney General.
(2) Illinois Department of Corrections.
(3) Illinois State Police.
(4) All county State's Attorneys.
(5) All county public defenders.
(6) Office of the State's Attorneys Appellate

Prosecutor.

(7) Office of the State Appellate Defender.
(e) Agencies requested to provide information on capital cases to the ICJIA for the Capital Crimes Database shall include, but not be limited to:
(1) Administrative Office of Illinois Courts.
(2) All county circuit court clerks.
(f) The ICJIA shall develop procedures and protocols for the submission of information relating to capital and capital eligible cases to the Database in conjunction with the agencies submitting information.
(Source: P.A. 95-688, eff. 10-23-07.)

(20 ILCS 3930/8) (from Ch. 38, par. 210-8)
Sec. 8. Criminal Justice Agency. The Authority shall be deemed a criminal justice agency under all federal and State laws and regulations, and as such shall have access to any information available to criminal justice agencies.
(Source: P.A. 82-1039.)

(20 ILCS 3930/9) (from Ch. 38, par. 210-9)
Sec. 9. Criminal Justice Information Systems Trust Fund. The special fund in the State Treasury known as the Criminal Justice Information Systems Trust Fund shall be funded in part from users' fees collected from criminal justice agencies that are the users of information systems developed and operated for them by the Authority. The users' fees shall be based on pro rated shares according to the share of operating cost that is attributed to each agency, as determined by the Authority. Prior to the effective date of the Illinois Public Safety Agency Network Act, the General Assembly shall make an appropriation from the Criminal Justice Information Systems Trust Fund for the operating expenses of the Authority incident to providing the services described in this Section. On and after the effective date of the Illinois Public Safety Agency Network Act, distributions from the Fund shall be made as provided in that Act.
(Source: P.A. 94-896, eff. 7-1-06.)

(20 ILCS 3930/9.1)
Sec. 9.1. Criminal Justice Information Projects Fund. The Criminal Justice Information Projects Fund is hereby created as a special fund in the State Treasury. Grants and other moneys obtained by the Authority from governmental entities (other than the federal government), private sources, and not-for-profit organizations for use in investigating criminal justice issues or undertaking other criminal justice information projects shall be deposited into the Fund. Moneys in the Fund may be used by the Authority, subject to appropriation, for undertaking such projects and for the operating and other expenses of the Authority incidental to those projects.
(Source: P.A. 88-538.)

(20 ILCS 3930/9.2)
Sec. 9.2. The Juvenile Accountability Incentive Block Grant Fund is hereby created as a special fund in the State treasury. Deposits to this Fund shall consist of receipts from the federal government under the Juvenile Accountability Incentive Block Grant program and interest earned from the investment of moneys in the Fund. Disbursements from the Fund shall be made, subject to appropriation, through fiscal year 2013 by the Illinois Criminal Justice Information Authority and beginning in fiscal year 2014 by the Department of Human Services in accordance with the guidelines established by the federal government for the Juvenile Accountability Incentive Block Grant Program. Specifically, the Fund may be used to provide financial support to State agencies (including the Illinois Criminal Justice Information Authority and the Department of Human Services) and units of local government and to pay the Authority's or Department's administrative costs associated with the Juvenile Accountability Incentive Block Grant Program.
(Source: P.A. 98-24, eff. 6-19-13.)

(20 ILCS 3930/9.3)
Sec. 9.3. The Prescription Pill and Drug Disposal Fund. The Prescription Pill and Drug Disposal Fund is created as a special fund in the State treasury. Moneys in the Fund shall be used for grants by the Illinois Criminal Justice Information Authority to local law enforcement agencies for the purpose of facilitating the collection, transportation, and incineration of pharmaceuticals from residential sources that are collected and transported by law enforcement agencies under Section 17.9A of the Environmental Protection Act; to municipalities or organizations that establish containers designated for the collection and disposal of unused controlled substances and conduct collection of unused controlled substances through mail-back programs; and for the publication or advertising of collection events or mail-back programs conducted by municipalities or organizations. Before awarding a grant from this Fund but no later than July 1, 2016, the Authority shall adopt rules that (i) specify the conditions under which grants will be awarded from this Fund and (ii) otherwise provide for the implementation and administration of the grant program created by this Section. Interest attributable to moneys in the Fund shall be paid into the Fund.
(Source: P.A. 99-480, eff. 9-9-15.)

(20 ILCS 3930/10) (from Ch. 38, par. 210-10)
Sec. 10. Supersedure and Transfer. The Illinois Criminal Justice Information Authority created by this Act supersedes and shall assume, exercise and administer all rights, powers, duties and responsibilities vested in the Illinois Law Enforcement Commission by "An Act creating an Illinois Law Enforcement Commission and defining its powers and duties", approved September 20, 1977, as amended, except:
(a) those rights, powers, duties and responsibilities created by that Act with respect to the operation or administration of juvenile justice programs pursuant to applicable State or federal laws or regulations; and
(b) the right, power, duty and responsibility to allocate, disburse and account for grants of funds actually received by the Illinois Law Enforcement Commission prior to January 1, 1983 from the United States pursuant to the federal Crime Control Act of 1973, as amended, or pursuant to other similar federal legislation.
The transfer to the Illinois Criminal Justice Information Authority of the rights, powers, duties and responsibilities of the Illinois Law Enforcement Commission as provided in this Section shall not be deemed to abolish or diminish the exercise, by the Illinois Law Enforcement Commission or as otherwise provided by law, of those rights, powers, duties and responsibilities described in paragraphs (a) and (b) of this Section which are not transferred to the Authority pursuant to this Section.
Personnel previously assigned to programs transferred pursuant to this Section from the Illinois Law Enforcement Commission to the Authority, other than the Executive Director of the Illinois Law Enforcement Commission, are hereby transferred to the Authority. Effective April 1, 1983, personnel of the Illinois Law Enforcement Commission previously assigned to the function and responsibility described in paragraph (b) above of this Section -- except such of those personnel who, immediately prior to April 1, 1983, were either performing such function and responsibility for the primary benefit of, or who were also assigned to the operation or administration of the juvenile justice programs referred to in paragraph (a) above of this Section -- shall be transferred to the Authority. The rights of the employees or the State under the "Personnel Code" or under any other contract or plan, however, shall not be affected thereby.
All books, records, papers, documents, real or personal property, unexpended appropriations and pending business in any way pertaining to the rights, powers, duties and responsibilities transferred by this Section shall be delivered and transferred to the Authority. Effective April 1, 1983, all books, records, papers, documents, real or personal property, unexpended appropriations, undisbursed grant moneys, if any, and pending business pertaining to the rights, powers, duties and responsibilities described in paragraph (b) of this Section -- except such of said items as pertain primarily to the juvenile justice programs referred to in paragraph (a) above of this Section -- shall be transferred to the Authority.
All rights, powers, duties and responsibilities transferred pursuant to this Act to the Illinois Criminal Justice Information Authority shall be vested in and shall be exercised by that Authority subject to the provisions of this Act. Each act done in the exercise of such rights, powers and duties shall be exercised by that Authority subject to the provisions of this Act. Each act done in the exercise of such rights, powers and duties shall have the same legal effect as if done by the Illinois Law Enforcement Commission or divisions, officers or employees thereof.
Every person or corporation shall be subject to the same obligations and duties and any penalties, civil or criminal, arising therefrom, and shall have the same rights arising from the exercise of such rights, powers and duties as if such rights, powers and duties had been exercised by the Illinois Law Enforcement Commission or divisions, officers or employees thereof.
Every officer and employee of the Illinois Criminal Justice Information Authority shall, for any offense, be subject to the same penalty or penalties, civil or criminal, as are prescribed by existing law for the same offense by any officer or employee whose powers or duties were transferred to him by this Act.
Whenever reports or notices are required to be made or given or paper or documents furnished or served by any person to or upon the Illinois Law Enforcement Commission or divisions, officers or employees thereof with respect to any rights, powers, duties or responsibilities transferred pursuant to this Act, the same shall be made, given, furnished or served in the same manner to or upon the Illinois Criminal Justice Information Authority.
This Act shall not affect any act done, ratified or cancelled or any right occurring or established or any action or proceeding had or commenced in an administrative, civil, or criminal cause before this Act takes effect; but such actions or proceedings may be prosecuted and continued by the Illinois Criminal Justice Information Authority.
No rule or regulation promulgated by the Illinois Law Enforcement Commission pursuant to an exercise of right, power or duty which has been transferred to the Illinois Criminal Justice Information Authority shall be affected by this Act, and all such rules and regulations shall become the rules and regulations of the Illinois Criminal Justice Information Authority.
(Source: P.A. 82-1039.)

(20 ILCS 3930/10.1)
Sec. 10.1. Transfer of Illinois Violence Prevention Authority.
(a) The Illinois Criminal Justice Information Authority, through its board, existing committees, and any committee or committees created on or after the effective date of this amendatory Act of the 97th General Assembly by law or pursuant to administrative rules of the Authority shall assume the powers, duties, rights, and responsibilities transferred from the Illinois Violence Prevention Authority to the Illinois Criminal Justice Information Authority on the effective date of this amendatory Act of the 97th General Assembly, including the powers, duties, rights, and responsibilities:
(1) to coordinate Statewide violence prevention

efforts and development of a Statewide plan that incorporates public health and public safety approaches to violence prevention in families, communities, and schools;

(2) to seek and receive funds that may be available

from private and public sources for violence prevention efforts;

(3) to distribute, pursuant to Authority rules and

subject to available appropriations and other funds received for the purposes of this Act or the Illinois Violence Prevention Act of 1995, grants to community and Statewide organizations, other units of local and State government, and public school districts that address violence prevention in a comprehensive and collaborative manner, including, but not limited to, (A) community-based youth violence prevention programs, such as mentoring programs, after-school programs, and job training or development programs, (B) programs for the implementation and evaluation of comprehensive school-based violence prevention programs from prekindergarten through 12th grade, (C) early childhood intervention programs designed to prevent violence and identify and serve young children and families at risk, (D) family violence and sexual assault prevention initiatives, (E) programs that integrate violence prevention initiatives with alcohol and substance abuse prevention efforts, (F) programs that integrate violence prevention services with health care provisions, and (G) programs to support innovative community policing or law enforcement approaches to violence prevention; and

(4) to provide technical assistance and training to

help build the capacity of communities, organizations, and systems to develop, implement, and evaluate violence prevention programs.

(b) As soon as practicable after the effective date of this amendatory Act of the 97th General Assembly, the personnel of the Illinois Violence Prevention Authority shall be transferred to the Illinois Criminal Justice Information Authority. The status and rights of those employees under the Personnel Code shall not be affected by the transfer. The rights of the employees and the State of Illinois and its agencies under the Personnel Code and applicable collective bargaining agreements or under any pension, retirement, or annuity plan shall not be affected by this amendatory Act.
(c) As soon as practicable after the effective date of this amendatory Act of the 97th General Assembly, all books, records, papers, documents, property (real and personal), contracts, causes of action, and pending business pertaining to the powers, duties, rights, and responsibilities transferred by this amendatory Act of the 97th General Assembly from the Illinois Violence Prevention Authority to the Illinois Criminal Justice Information Authority, including, but not limited to, material in electronic or magnetic format and necessary computer hardware and software, shall be transferred to the Illinois Criminal Justice Information Authority.
(d) As soon as practicable after the effective date of this amendatory Act of the 97th General Assembly, all unexpended appropriations and balances and other funds available for use by the Illinois Violence Prevention Authority shall be transferred for use by the Illinois Criminal Justice Information Authority. Unexpended balances so transferred shall be expended only for the purpose for which the appropriations were originally made.
(e) The powers, duties, rights, and responsibilities transferred from the Illinois Violence Prevention Authority by this amendatory Act of the 97th General Assembly shall be vested in and shall be exercised by the Illinois Criminal Justice Information Authority.
(f) Whenever reports or notices are now required to be made or given or papers or documents furnished or served by any person to or upon the Illinois Violence Prevention Authority in connection with any of the powers, duties, rights, and responsibilities transferred by this amendatory Act of the 97th General Assembly, the same shall be made, given, furnished, or served in the same manner to or upon the Illinois Criminal Justice Information Authority.
(g) This amendatory Act of the 97th General Assembly does not affect any act done, ratified, or canceled or any right occurring or established or any action or proceeding had or commenced in an administrative, civil, or criminal cause by the Illinois Violence Prevention Authority before this amendatory Act of the 97th General Assembly takes effect; such actions or proceedings may be prosecuted and continued by the Illinois Criminal Justice Information Authority.
(h) Any rules of the Illinois Violence Prevention Authority that relate to its powers, duties, rights, and responsibilities and are in full force on the effective date of this amendatory Act of the 97th General Assembly shall become the rules of the Illinois Criminal Justice Information Authority. This amendatory Act of the 97th General Assembly does not affect the legality of any such rules in the Illinois Administrative Code. Illinois Criminal Justice Information Authority rules shall control in instances where the rules overlap or are otherwise inconsistent.
Any proposed rules filed with the Secretary of State by the Illinois Violence Prevention Authority that are pending in the rulemaking process on the effective date of this amendatory Act of the 97th General Assembly and pertain to the powers, duties, rights, and responsibilities transferred, shall be deemed to have been filed by the Illinois Criminal Justice Information Authority. As soon as practicable after the effective date of this amendatory Act of the 97th General Assembly, the Illinois Criminal Justice Information Authority shall revise and clarify the rules transferred to it under this amendatory Act to reflect the reorganization of powers, duties, rights, and responsibilities affected by this amendatory Act, using the procedures for recodification of rules available under the Illinois Administrative Procedure Act, except that existing title, part, and section numbering for the affected rules may be retained. The Illinois Criminal Justice Information Authority may propose and adopt under the Illinois Administrative Procedure Act such other rules of the Illinois Violence Prevention Authority that will now be administered by the Illinois Criminal Justice Information Authority.
(i) To the extent that, prior to the effective date of this amendatory Act of the 97th General Assembly, the Executive Director of the Illinois Violence Prevention Authority had been empowered to prescribe rules with regard to the powers, duties, rights, and responsibilities of the Illinois Violence Prevention Authority, such duties shall be exercised solely by the Executive Director of the Illinois Criminal Justice Information Authority, beginning on the effective date of this amendatory Act of the 97th General Assembly.
(Source: P.A. 97-1151, eff. 1-25-13.)

(20 ILCS 3930/10.2)
Sec. 10.2. ICJIA Violence Prevention Fund.
(a) The ICJIA Violence Prevention Fund is hereby established as a special fund in the State Treasury into which funds received from private, state, or federal sources specifically for violence prevention may be deposited, and from which funds shall be appropriated to the Authority for the purpose of exercising the powers specified in items (1) through (4) of subsection (a) of Section 10.1 of this Act.
(b) The Fund is a continuation of the Violence Prevention Fund, which was created under Section 20 of the Illinois Violence Prevention Act and repealed by this amendatory Act of the 97th General Assembly.
(c) Unexpended balances transferred by this amendatory Act of the 97th General Assembly may be expended by the Authority but only for the purpose for which the appropriation was originally made.
(Source: P.A. 97-1151, eff. 1-25-13.)

(20 ILCS 3930/11) (from Ch. 38, par. 210-11)
Sec. 11. Other Functions. Effective April 1, 1983, if any of the functions relating to the rights, powers, duties and responsibilities described in paragraph (b) of Section 10 of this Act - other than such of said functions, if any, as pertain primarily to the juvenile justice programs referred to in paragraph (a) of Section 10 of this Act -- have not been fully completed and performed by the Illinois Law Enforcement Commission, the same shall be transferred to and assumed by the Authority.
(Source: P.A. 82-1039.)

(20 ILCS 3930/12) (from Ch. 38, par. 210-12)
Sec. 12. Administrative Action and Review. The Illinois Administrative Procedure Act, as amended, and the rules and regulations adopted thereunder shall apply to and govern all administrative actions taken by the Authority, where applicable, unless otherwise prescribed by this Act. Judicial review of final administrative decisions may be had in accordance with the Administrative Review Law, as now or hereafter amended.
(Source: P.A. 82-1039.)

(20 ILCS 3930/13) (from Ch. 38, par. 210-13)
Sec. 13. Construction of Act. This Act shall be liberally construed to achieve the purposes set forth in Section 2 of this Act.
Sections 1 through 13 of this Act shall in no respect be considered as a repeal of, nor, except as herein provided with respect to the transfer to the Authority of certain rights, powers, duties and responsibilities of the Illinois Law Enforcement Commission under "An Act creating an Illinois Law Enforcement Commission and defining its powers and duties", as a limitation of the provisions of any existing law of this State concerning law enforcement or criminal justice, but shall be construed as supplemental thereto.
(Source: P.A. 82-1039.)

(20 ILCS 3930/14) (from Ch. 38, par. 210-14)
Sec. 14. Illinois Law Enforcement Commission. Effective April 1, 1983:
(a) The position of Executive Director of the Illinois Law Enforcement Commission is abolished;
(b) The Illinois Law Enforcement Commission is abolished, and the terms and appointments of its members and Chairman are terminated; and
(c) "An Act creating an Illinois Law Enforcement Commission and defining its powers and duties", approved September 20, 1977, as now or hereafter amended, is repealed.
(Source: P.A. 98-756, eff. 7-16-14.)

(20 ILCS 3930/15)
(Section scheduled to be repealed on January 1, 2019)
Sec. 15. Sex Offenses and Sex Offender Registration Task Force.
(a) The General Assembly acknowledges that numerous criminal offenses that are categorized as sex offenses are serious crimes that affect some of the most vulnerable victims.
(1) The Sex Offender Database was created as a

statewide database for the purpose of making information regarding sex offenders publicly available so that victims may be aware of released offenders and law enforcement may have a tool to identify potential perpetrators of current offenses. In addition to the Registry, sex offenders may be subject to specific conditions and prohibitions for a period after the person's release from imprisonment that restricts where the person may reside, travel, and work.

(2) The General Assembly recognizes that the current

Sex Offender Database and sex offender restrictions do not assess or differentiate based upon the specific risks of each offender, potential threat to public safety, or an offender's likelihood of re-offending.

(3) The General Assembly believes that a Task Force

should be created to ensure that law enforcement and communities are able to identify high-risk sex offenders and focus on monitoring those offenders to protect victims, improve public safety, and maintain the seriousness of each offense.

(b) The Sex Offenses and Sex Offender Registration Task Force is hereby created.
(1) The Task Force shall examine current offenses

that require offenders to register as sex offenders, the current data and research regarding evidence based practices, the conditions, restrictions, and outcomes for registered sex offenders, and the registration process.

(2) The Task Force shall hold public hearings at the

call of the co-chairpersons to receive testimony from the public and make recommendations to the General Assembly regarding legislative changes to more effectively classify sex offenders based on their level of risk of re-offending, better direct resources to monitor the most violent and high risk offenders, and to ensure public safety.

(3) The Task Force shall be an independent Task Force

under the Illinois Criminal Justice Information Authority for administrative purposes, and shall consist of the following members:

(A) the Executive Director of the Illinois

Criminal Justice Information Authority;

(B) the Director of Corrections, or his or her

designee;

(B-5) the Director of Juvenile Justice, or his or

her designee;

(C) 2 members of the House of Representatives

appointed by the Speaker of the House of Representatives, one of whom shall serve as co-chairperson;

(D) 2 members of the Senate appointed by the

President of the Senate, one of whom shall serve as a co-chairperson;

(E) a member of the Senate appointed by the

Minority Leader of the Senate;

(F) a member of the House of Representatives

appointed by the Minority Leader of the House of Representatives;

(G) the Director of State Police, or his or her

designee;

(H) the Superintendent of the Chicago Police

Department, or his or her designee;

(I) the Chairperson of the Juvenile Justice

Commission, or his or her designee;

(J) a representative of a statewide organization

against sexual assault, appointed by the Executive Director of the Authority;

(K) 2 academics or researchers who have studied

issues related to adult sex offending, appointed by the Executive Director of the Authority;

(L) a representative of a legal organization that

works with adult sex offenders who focus on the collateral consequences of conviction and registration, appointed by the Executive Director of the Authority;

(M) a representative of a statewide organization

representing probation and court services agencies in this State, appointed by the Executive Director of the Authority;

(N) a representative of a statewide organization

representing Illinois sheriffs, appointed by the Executive Director of the Authority;

(O) a representative of a statewide organization

representing Illinois police chiefs, appointed by the Executive Director of the Authority;

(P) 2 State's Attorneys to be appointed by the

Executive Director of the Authority;

(Q) 2 treatment providers who specialize in adult

treatment appointed by the Executive Director of the Authority;

(R) a treatment provider who specializes in

working with victims of sex offenses, appointed by the Executive Director of the Authority;

(S) 2 representatives from community-based

organizations that work with adults convicted of sex offenses on re-entry appointed by the Executive Director of the Authority;

(T) a representative of a statewide organization

that represents or coordinates services for victims of sex offenses, appointed by the Executive Director of the Authority;

(U) a representative of a statewide organization

that represents or is comprised of individuals convicted as adults of a sex offense who are currently on a registry, appointed by the Executive Director of the Authority;

(V) a public defender to be appointed by the

Executive Director of the Authority; and

(W) an appellate defender to be appointed by the

Executive Director of the Authority.

(c) The Illinois Criminal Justice Information Authority may consult, contract, work in conjunction with, and obtain any information from any individual, agency, association, or research institution deemed appropriate by the Authority.
(d) The Task Force shall submit a written report of its findings and recommendations to the General Assembly on or before January 1, 2018.
(e) This Section is repealed on January 1, 2019.
(Source: P.A. 99-873, eff. 1-1-17.)



20 ILCS 3932/ - Deaf and Hard of Hearing Commission Act.

(20 ILCS 3932/1)
Sec. 1. Short title. This Act may be cited as the Deaf and Hard of Hearing Commission Act.
(Source: P.A. 89-680, eff. 1-1-97.)

(20 ILCS 3932/5)
Sec. 5. Definitions. As used in this Act, unless the context requires otherwise:
"Chairperson" means the Chairperson of the Deaf and Hard of Hearing Commission.
"Commission" means the Deaf and Hard of Hearing Commission.
"Director" means the Director of the Deaf and Hard of Hearing Commission.
"Vice-Chairperson" means the Vice-Chairperson of the Deaf and Hard of Hearing Commission.
(Source: P.A. 89-680, eff. 1-1-97.)

(20 ILCS 3932/10)
Sec. 10. Commission. The Deaf and Hard of Hearing Commission is created as an executive agency of State government. The Commission shall be composed of 11 members, governed by a chairperson, and headed by a director.
(Source: P.A. 89-680, eff. 1-1-97.)

(20 ILCS 3932/15)
Sec. 15. Commission membership.
(a) The Commission shall be composed of 11 voting members appointed by the Governor from residents of the State whose position, knowledge, or experience enables them to reasonably represent the concerns, needs, and recommendations of deaf or hard of hearing persons. At a minimum, 6 voting members of the Commission shall be persons who are deaf or hard of hearing. The Chairperson of the Commission shall be elected from the Commission's membership by a simple majority vote of the total membership of the Commission. The Vice-Chairperson of the Commission shall be elected from the Commission's membership by a simple majority vote of the total membership of the Commission.
(b) The Governor shall consider nominations made by advocacy groups for the deaf and hard of hearing and community-based organizations.
(c) Of the initial members appointed by the Governor, 3 shall be appointed to terms of one year, 4 shall be appointed to terms of 2 years, and 4 shall be appointed to terms of 3 years. Thereafter, all members shall be appointed for terms of 3 years. No member shall serve more than 2 consecutive terms. A member shall serve until his or her successor is appointed and qualified.
(d) Initial members' terms of office shall be chosen by lot at the initial meeting of the Commission.
(e) Vacancies in Commission membership shall be filled in the same manner as initial appointments. Appointments to fill vacancies occurring before the expiration of a term shall be for the remainder of the unexpired term.
(f) Members shall not receive compensation for their services but shall be reimbursed for their actual expenses incurred in the performance of their duties plus up to $50 per day for any actual loss of wages incurred in the performance of their duties.
(g) Total membership consists of the number of voting members, as defined in this Section, excluding any vacant positions. A quorum shall consist of a simple majority of total membership and shall be sufficient to conduct the transaction of business of the Commission unless stipulated otherwise in the by-laws of the Commission.
(h) The Commission shall meet at least quarterly.
(Source: P.A. 93-647, eff. 6-1-04.)

(20 ILCS 3932/20)
Sec. 20. Director. The Director of the Commission shall be hired, supervised, evaluated, and terminated by the Commission. The Director shall carry out the policies, programs, and activities of the Commission. The Director shall employ, in accordance with the provisions of the Illinois Personnel Code, manage, and organize the staff of the Commission as he or she deems appropriate.
(Source: P.A. 93-647, eff. 6-1-04.)

(20 ILCS 3932/25)
Sec. 25. Powers and duties of the Commission. The Commission shall be a coordinating and advocating body that acts on behalf of the interests of persons in Illinois who are deaf or hard of hearing, including children, adults, senior citizens, and those with any additional disability. The Commission shall submit an annual report of its activities to the Governor and the General Assembly on January 1st of each year. The Commission shall:
(1) Make available and provide an educational and

informational program through printed materials, workshop and training sessions, presentations, demonstrations, and public awareness events about hearing loss for citizens in Illinois and for public and private entities. The program shall include, but not be limited to, information concerning information and referral services, lending libraries, service and resource availability, the interpreter registry, accessibility and accommodation issues, assistive technology, empowerment issues, obligations of service providers and employers, educational options, and current federal and State statutes, regulations, and policies regarding hearing loss.

(2) Cooperate with public and private agencies and

local, State, and federal governments to coordinate programs for persons who are deaf or hard of hearing.

(3) Provide technical assistance, consultation, and

training support to start and enhance existing programs and services for persons who are deaf or hard of hearing.

(4) Evaluate and monitor State programs delivering

services to deaf and hard of hearing persons to determine their effectiveness; identify and promote new services or programs whenever necessary; and make recommendations to public officials about changes necessary to improve the quality and delivery of services, programs, and activities and about future financial support to continue existing programs and establish new programs.

(5) Monitor State funded programs delivering services

to persons who are deaf or hard of hearing to determine the extent that promised and mandated services are delivered.

(6) Review, evaluate, and participate in the

development of proposed and amended statutes, rules, regulations, and policies relating to services, programs, and activities for deaf and hard of hearing persons and make recommendations on existing statutes, rules, regulations, and policies to the Governor, General Assembly, and State agencies.

(7) Promote cooperation among State and local

agencies providing educational programs for deaf and hard of hearing individuals.

(8) Establish rules and regulations related to

evaluation, certification, licensure, and training standards of interpreters for deaf and hard of hearing persons.

(Source: P.A. 93-647, eff. 6-1-04.)

(20 ILCS 3932/30)
Sec. 30. Rules and regulations. The Commission shall promulgate rules and regulations to implement this Act in accordance with the Illinois Administrative Procedure Act.
(Source: P.A. 93-647, eff. 6-1-04.)

(20 ILCS 3932/905)
Sec. 905. (Amendatory provisions; text omitted).
(Source: P.A. 89-680, eff. 1-1-97; text omitted.)

(20 ILCS 3932/910)
Sec. 910. (Amendatory provisions; text omitted).
(Source: P.A. 89-680, eff. 1-1-97; text omitted.)

(20 ILCS 3932/999)
Sec. 999. Effective date. This Act takes effect January 1, 1997.
(Source: P.A. 89-680, eff. 1-1-97.)



20 ILCS 3933/ - Illinois Early Learning Council Act.

(20 ILCS 3933/1)
Sec. 1. Short title. This Act may be cited as the Illinois Early Learning Council Act.
(Source: P.A. 93-380, eff. 7-24-03.)

(20 ILCS 3933/5)
Sec. 5. Illinois Early Learning Council. The Illinois Early Learning Council is hereby created to coordinate existing programs and services for children from birth to 5 years of age in order to better meet the early learning needs of children and their families. The goal of the Council is to fulfill the vision of a statewide, high-quality, accessible, and comprehensive early learning system to benefit all young children whose parents choose it. The Council shall guide collaborative efforts to improve and expand upon existing early childhood programs and services, including those related to nutrition, nutrition education, and physical activity, in coordination with the Interagency Nutrition Council. This work shall include making use of existing reports, research, and planning efforts.
(Source: P.A. 93-380, eff. 7-24-03; 94-124, eff. 1-1-06.)

(20 ILCS 3933/10)
Sec. 10. Membership. The Illinois Early Learning Council shall include representation from both public and private organizations, and its membership shall reflect regional, racial, and cultural diversity to ensure representation of the needs of all Illinois children. One member shall be appointed by the President of the Senate, one member appointed by the Minority Leader of the Senate, one member appointed by the Speaker of the House of Representatives, one member appointed by the Minority Leader of the House of Representatives, and other members appointed by the Governor. The Governor's appointments shall include without limitation the following:
(1) A leader of stature from the Governor's office,

to serve as co-chairperson of the Council.

(2) The chief administrators of the following State

agencies: State Board of Education; Department of Human Services; Department of Children and Family Services; Department of Public Health; Department of Healthcare and Family Services; Board of Higher Education; and Illinois Community College Board.

(3) Local government stakeholders and nongovernment

stakeholders with an interest in early childhood care and education, including representation from the following private-sector fields and constituencies: early childhood education and development; child care; child advocacy; parenting support; local community collaborations among early care and education programs and services; maternal and child health; children with special needs; business; labor; and law enforcement. The Governor shall designate one of the members who is a nongovernment stakeholder to serve as co-chairperson.

In addition, the Governor shall request that the Region V office of the U.S. Department of Health and Human Services' Administration for Children and Families appoint a member to the Council to represent federal children's programs and services.
Members appointed by General Assembly members and members appointed by the Governor who are local government or nongovernment stakeholders shall serve 3-year terms, except that of the initial appointments, half of these members, as determined by lot, shall be appointed to 2-year terms so that terms are staggered. Members shall serve on a voluntary, unpaid basis.
(Source: P.A. 95-331, eff. 8-21-07.)

(20 ILCS 3933/15)
Sec. 15. Accountability. The Illinois Early Learning Council shall annually report to the Governor and General Assembly on the Council's progress towards its goals and objectives.
(Source: P.A. 93-380, eff. 7-24-03.)

(20 ILCS 3933/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 93-380, eff. 7-24-03.)



20 ILCS 3934/ - Electronic Health Records Taskforce Act.

(20 ILCS 3934/1)
Sec. 1. Short title. This Act may be cited as the Electronic Health Records Taskforce Act.
(Source: P.A. 94-646, eff. 8-22-05.)

(20 ILCS 3934/5)
Sec. 5. Electronic Health Records Taskforce established. There is hereby created the Electronic Health Records Taskforce, hereinafter referred to as the EHR Taskforce. The EHR Taskforce shall be convened by the Department of Public Health, in coordination with the Department of Public Aid and the Department of Human Services.
(Source: P.A. 94-646, eff. 8-22-05.)

(20 ILCS 3934/10)
Sec. 10. Taskforce duties; membership.
(a) The EHR Taskforce shall create a plan for the development and utilization of electronic health records (EHR) in the State in order to improve the quality of patient care, increase the efficiency of health care practice, improve safety, and reduce health care errors. The EHR plan shall provide policy guidance for application for federal, State, or private grants to phase in utilization of EHR by health care providers.
(b) The Taskforce shall include representatives of physicians, hospitals, pharmacies and long-term health care facilities, academic health care centers, payors, patients and consumers, and information technology providers.
(c) The Taskforce shall prepare and submit a report on the EHR plan to the General Assembly by December 31, 2006.
(Source: P.A. 94-646, eff. 8-22-05.)

(20 ILCS 3934/15)
Sec. 15. EHR plan. The EHR plan shall include, but not be limited to, a consideration of all of the following:
(1) key components of and standards for comprehensive

EHR systems for recording, storing, analyzing and accessing patient health information, assisting with health care decision-making and quality assurance, and providing for online health care;

(2) consistent data elements, definitions, and

formats that should be incorporated in EHR systems;

(3) analysis of costs and benefits in implementing

EHR by various types and sizes of health care providers;

(4) survey of equipment, technical assistance, and

resources that would be necessary to assist smaller health care providers with EHR implementation and utilization;

(5) standards, technology platforms, and issues

related to patient access to their individual medical and health data;

(6) a potential phase-in plan for implementing EHR by

health care providers throughout Illinois; and

(7) patient privacy, security, and compliance with

applicable rules set forth in the federal Health Insurance Portability and Accountability Act of 1996 (HIPAA).

(Source: P.A. 94-646, eff. 8-22-05.)

(20 ILCS 3934/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 94-646, eff. 8-22-05.)



20 ILCS 3935/ - Experimental Organ Transplantation Procedures Act.

(20 ILCS 3935/1) (from Ch. 111 1/2, par. 6601)
Sec. 1. This Act may be cited as the Experimental Organ Transplantation Procedures Act.
(Source: P.A. 86-1475.)

(20 ILCS 3935/2) (from Ch. 111 1/2, par. 6602)
Sec. 2. There is hereby created the Illinois Experimental Organ Transplantation Procedures Board, hereinafter referred to as the Board. The Board shall consist of 13 members to be appointed by the Governor as follows: 2 shall be the Deans or representatives of any 2 accredited medical schools within the State of Illinois, 2 shall be physicians who are distinguished transplant surgeons, and 9 shall be physicians who are licensed to practice medicine in all of its branches in Illinois and are knowledgeable about organ transplant procedures. The Board shall be associated with the Department of Public Health for administrative purposes only, and shall be an otherwise autonomous body not subject to the Director.
Initial members shall be appointed to the Board by the Governor as follows: 4 members to serve until July 1, 1986, and until their successors are appointed; 4 members to serve until July 1, 1987, and until their successors are appointed; and 4 members including one whom the Governor shall designate as Chairman to serve until July 1, 1988, and until their successors are appointed. The member appointed pursuant to this amendatory Act of 1985 shall serve until July 1, 1988, and until his successor is appointed. As terms of the Chairman and members so appointed expire, their successors shall be appointed for terms to expire the first day in July, 3 years thereafter, provided that they may serve until their successors are appointed.
A vacancy in the Board shall be filled for the unexpired term in the same manner as the original appointment.
Board members shall receive as compensation for their services $100 for each day they are in attendance at any official board meeting. They shall receive no other compensation for their services, but shall be reimbursed for necessary traveling and other reasonable expenses incurred in the performance of their official duties. The Board shall meet at the call of the Chairman, or any 3 members of the Board, upon delivery of written notice to the office of each member.
Seven members of the Board shall constitute a quorum for the transaction of any official business of the Board.
(Source: P.A. 84-988.)

(20 ILCS 3935/3) (from Ch. 111 1/2, par. 6603)
Sec. 3. The Board has the following powers and duties:
(a) to determine an individual applicant's clinical eligibility for a given viable experimental procedure, and to recommend to the Director of Public Health approval of the disbursement of appropriate funds therefor;
(b) to develop and disseminate to all Illinois hospitals appropriate protocols for the procurement, processing, distribution and use of human organs, tissues and other body parts, to provide guidance for persons and hospitals engaged in such activities, and to promote the availability of organ transplants in this State; and
(c) to establish such operating procedures, and promulgate such rules and regulations as it deems necessary to carry out the purposes of this Act.
(Source: P.A. 85-191.)

(20 ILCS 3935/4) (from Ch. 111 1/2, par. 6604)
Sec. 4. Determination of an individual transplant candidate's eligibility. (a) The Board shall have until June 30, 1985 to organize, establish all of the necessary criteria and operating procedures, and adopt such rules and regulations as it deems necessary to screen and act on such applications as it may receive under this Act.
(b) The Board shall begin screening applications nominating Illinois residents who are potential or actual organ transplant recipients after July 1, 1985, and who due to limitations, exclusions or gaps in their accident and health insurance or in federal, state, and local government medical assistance programs, might be eligible to receive benefits from funds appropriated to the Department of Public Health to cover part or all of the expenses involved in undergoing an experimental organ transplantation procedure. All such applications must be in such form and contain such information as the Board shall require, and must come directly from a teaching hospital or affiliated medical center with an established and proven experimental organ transplantation program which exists for the purpose of treatment of human subjects and which is formally affiliated with or part of a school whose graduates are eligible for examination for licensing pursuant to the statutes, rules and regulations administered by the Department of Professional Regulation and whose graduates, if licensed, are eligible for admission to the medical staff of an accredited hospital. In the application the teaching hospital or affiliated medical center must certify that the nominee is a viable candidate for an organ transplant procedure, and has been medically approved by their medical specialists in this field for this procedure. All tests and applicable work-ups necessary to support such conclusions shall have been completed at the time of the application at no cost to the State of Illinois, and the results of such tests and all other applicable medical records concerning the nominee shall be forwarded to the Board for the confidential use of its members and staff only. Such medical records shall not be public records, and shall be maintained as a separate part of each nominee's application file. Such records and deliberations of the Board shall be privileged and confidential in accordance with Sections 8-2101, 8-2102, 8-2103, 8-2104 and 8-2105 of the Code of Civil Procedure, as amended, and such applications, records and deliberations of the Board are exempt from the provisions of The Freedom of Information Act. The application and supporting records must document that the nominee was a legally domiciled resident of this State at the time the pathophysiological state necessitating the organ transplantation procedure was originally identified, and that the nominee continues to be legally domiciled in the State of Illinois.
(c) Screening of applications may be performed as often as necessary and may be performed by any 3 members of the Board.
(d) Those applications deemed eligible by the screening team shall be referred to the full Board for final determination as to eligibility for state benefits and for recommendation to the Director of Public Health as to the level of benefits the nominee shall receive. However, in emergency situations, a screening team may make a final determination as to eligibility for state benefits.
All benefits shall cover all or part of the actual costs of, rather than the billed charges for, the procedure, with no more than 10 percent of the award being allocated to professional fees.
(e) Any benefits which the Board recommends to be paid on behalf of an eligible nominee shall be supplemental to any health insurance benefits that individual is otherwise entitled to, and no state benefits shall be paid to a hospital or other provider until all other health insurance benefits for that individual have been exhausted.
(f) Whenever the Board recommends, and the Director of Public Health approves, payment of such benefits as are authorized by this Act or the rules and regulations promulgated hereunder shall be made from such appropriations as the General Assembly may provide for this purpose to the Department of Public Health. No one individual shall be eligible to receive more than a total of $200,000 under this Act.
The maximum level of payment recommended by the Board for live donor acquisition charges shall be $10,000. No payments shall be made for complications or follow-up hospitalization for a donor of an organ transplanted under this program.
(g) Meetings of the Board or any screening team for the purpose of reviewing or discussing applications are exempt from the Open Meetings Act; provided that those portions of meetings at which final determinations are made shall be public meetings.
(h) A transplantation institution located outside of the State of Illinois shall not be approved for participation under this program unless such institution is closer to the residence of the patient than is any approved Illinois institution, or unless the required procedure is offered at the out-of-state institution and the procedure is not approved at any institution located within the State.
(Source: P.A. 85-1209.)

(20 ILCS 3935/5) (from Ch. 111 1/2, par. 6605)
Sec. 5. The members, employees, advisors and consultants shall be indemnified for actions arising from their participation in the business and deliberations of the Board in accordance with the provisions of "An Act to provide for representation and indemnification in certain civil law suits", approved December 3, 1977, as amended. Such indemnification shall extend to and include situations wherein members of the Board cease approval of individual applications for transplantation because of notification by the Department of Public Health that funds available for payment for such transplants have been estimated to be exhausted.
(Source: P.A. 85-1244.)



20 ILCS 3945/ - Geriatric Medicine Assistance Act.

(20 ILCS 3945/1) (from Ch. 144, par. 2001)
Sec. 1. This Act shall be known and may be cited as the Geriatric Medicine Assistance Act.
(Source: P.A. 83-934.)

(20 ILCS 3945/2) (from Ch. 144, par. 2002)
Sec. 2. There is created the Geriatric Medicine Assistance Commission. The Commission shall receive and approve applications for grants from schools, recognized by the Department of Professional Regulation as being authorized to confer doctor of medicine, doctor of osteopathy, doctor of chiropractic or registered professional nursing degrees in the State, to help finance the establishment of geriatric medicine programs within such schools. In determining eligibility for grants, the Commission shall give preference to those programs which exhibit the greatest potential for directly benefiting the largest number of elderly citizens in the State. The Commission may not approve the application of any institution which is unable to demonstrate its current financial stability and reasonable prospects for future stability. No institution which fails to possess and maintain an open policy with respect to race, creed, color and sex as to admission of students, appointment of faculty and employment of staff shall be eligible for grants under this Act. The Commission shall establish such rules and standards as it deems necessary for the implementation of this Act.
The Commission shall be composed of 8 members selected as follows: 2 physicians licensed to practice under the Medical Practice Act of 1987 and specializing in geriatric medicine; a registered professional nurse licensed under the Nurse Practice Act and specializing in geriatric health care; 2 representatives of organizations interested in geriatric medicine or the care of the elderly; and 3 individuals 60 or older who are interested in geriatric health care or the care of the elderly. The members of the Commission shall be selected by the Governor from a list of recommendations submitted to him by organizations concerned with geriatric medicine or the care of the elderly.
The terms of the members of the Commission shall be 4 years, except that of the members initially appointed, 2 shall be designated to serve until January 1, 1986, 3 until January 1, 1988, and 2 until January 1, 1990. Members of the Commission shall receive no compensation, but shall be reimbursed for actual expenses incurred in carrying out their duties.
(Source: P.A. 95-639, eff. 10-5-07.)



20 ILCS 3948/ - Illinois Global Partnership Act.

(20 ILCS 3948/1)
Sec. 1. Short title. This Act may be cited as the Illinois Global Partnership Act.
(Source: P.A. 94-388, eff. 7-29-05.)

(20 ILCS 3948/5)
Sec. 5. Definitions. As used in this Act, unless the context requires otherwise:
"Board" means the board of directors of Illinois Global Partnership, Inc.
"IGP" or "Partnership" means Illinois Global Partnership, Inc., the not-for-profit entity incorporated as provided in this Act.
(Source: P.A. 94-388, eff. 7-29-05.)

(20 ILCS 3948/10)
Sec. 10. Findings; purpose. The General Assembly finds that it is important to encourage international business developments for Illinois companies and to encourage international tourism in Illinois by creating partnerships that open markets, by accessing customers, and by facilitating transactions. Therefore, the purpose of the Illinois Global Partnership, Inc., is to build Illinois' profile as a region prepared to do business with the world and as a world tourism destination. The Partnership shall encourage international business development for Illinois companies and international tourism by affecting policy and creating partnerships that open markets, access customers, and facilitate transactions.
(Source: P.A. 94-388, eff. 7-29-05.)

(20 ILCS 3948/15)
Sec. 15. Partnership established. A not-for-profit corporation to be known as "Illinois Global Partnership, Inc." is created. IGP shall be incorporated under the General Not for Profit Corporation Act of 1986 and shall be registered, incorporated, organized, and operated in compliance with the laws of this State. IGP shall not be a State agency. The General Assembly determines, however, that public policy dictates that IGP operate in the most open and accessible manner consistent with its public purpose. To this end, the General Assembly specifically declares that IGP and its board and advisory committee shall adopt and adhere to the provisions of the State Records Act, the Open Meetings Act, and the Freedom of Information Act.
IGP shall establish one or more corporate offices, at least one of which shall be located in Sangamon County.
(Source: P.A. 94-388, eff. 7-29-05.)

(20 ILCS 3948/20)
Sec. 20. Board of directors. IGP shall be governed by a board of directors. The IGP board of directors shall consist of 14 members. Five of the members shall be voting members appointed by the Governor with the advice and consent of the Senate. The Speaker and Minority Leader of the House of Representatives, the President and Minority Leader of the Senate, the Lieutenant Governor, the Director of Agriculture, the Director of Commerce and Economic Opportunity, the Chairperson of the Illinois Arts Council, and the Director of the Illinois Finance Authority, or the designee of each, shall be non-voting ex officio members.
Of the members appointed by the Governor, one member must have a background in agriculture, one member must have a background in manufacturing, and one member must have a background in international business relations.
Of the initial members appointed by the Governor, 3 members shall serve 4-year terms and 2 members shall serve 2-year terms as designated by the Governor. Thereafter, members appointed by the Governor shall serve 4-year terms. A vacancy among members appointed by the Governor shall be filled by appointment by the Governor for the remainder of the vacated term.
Members of the board shall receive no compensation but shall be reimbursed for expenses incurred in the performance of their duties.
The Governor shall designate the chairman of the board until a successor is designated. The board shall meet at the call of the chair.
No less than 90 days after a majority of the members of the board of directors of the IGP is appointed by the Governor, the board shall develop a policy adopted by resolution of the board stating the board's plan for the use of services provided by businesses owned by minorities, women, and persons with disabilities, as defined under the Business Enterprise for Minorities, Women, and Persons with Disabilities Act. The board shall provide a copy of this resolution to the Governor and the General Assembly upon its adoption.
On December 31 of each year, the board shall report to the General Assembly and the Governor regarding the use of services provided by businesses owned by minorities, women, and persons with disabilities, as defined under the Business Enterprise for Minorities, Women, and Persons with Disabilities Act.
(Source: P.A. 100-391, eff. 8-25-17.)

(20 ILCS 3948/25)
Sec. 25. Powers of IGP. IGP has the power to:
(1) Host monthly leadership forums to give small

groups of top business leaders the ability to interact with top federal, State, and local governmental officials.

(2) Manage trips to Washington, D.C., for key

business leaders, giving this group exposure to top policy makers in the federal administration and Congress.

(3) Manage trips to the State for members of

Congress and their staffs, giving this group exposure to Illinois businesses, research facilities, and other statewide highlights.

(4) Host monthly trade missions from international

companies, introducing these influential travelers to key leaders at Illinois businesses for the expressed purpose of building partnerships with suppliers and customers.

(5) Manage trips to other states and foreign

countries for Illinois business leaders to give them and their respective companies exposure to new and expanding markets.

(6) Manage meetings with prospective partners to

discuss products, markets, pricing, and other elements of the transaction.

(7) Attract international participation in high

profile Illinois projects.

(8) Make recommendations to the Governor and the

members of the General Assembly concerning the role the State performs in international business development.

(9) Assist Illinois businesses to engage in, expand,

and increase foreign trade.

(10) Establish or co-sponsor mentoring conferences,

using experienced manufacturing exporters, to explain and provide information to prospective export manufacturers and businesses concerning the process of exporting to both domestic and international opportunities.

(11) Provide technical assistance to prospective

export manufacturers and businesses seeking to establish domestic and international export opportunities.

(12) Coordinate with the Department of Commerce and

Economic Opportunity's Small Business Development Centers to link buyers with prospective export manufacturers and businesses.

(13) Promote, both domestically and abroad, products

made in Illinois in order to inform consumers and buyers of their high quality standards and craftsmanship.

(14) Develop an electronic data base to compile

information on international trade and investment activities in Illinois companies, provide access to research and business opportunities through external data bases, and connect this data base through international communication systems with appropriate domestic and worldwide networks users.

(15) Collect and distribute to foreign commercial

libraries directories, catalogs, brochures, and other information of value to foreign businesses considering doing business in this State.

(16) Establish an export finance awareness program to

provide information to banking organizations about methods used by banks to provide financing for businesses engaged in exporting and about other State and federal programs to promote and expedite export financing.

(17) Undertake a survey of Illinois' businesses to

identify exportable products and the businesses interested in exporting.

(18) In cooperation with the Department of

Agriculture, (i) provide assistance to those manufacturing and service companies that desire to export agricultural machinery, implements, equipment, other manufactured products, and professional services; (ii) encourage Illinois companies to initiate exporting or increase their export sales of agricultural and manufactured products; (iii) cooperate with agencies and instrumentalities of the federal government in trade development activities in overseas markets; (iv) conduct the necessary research within Illinois and in overseas markets in order to assist exporting companies; (v) promote the State of Illinois as a source of agricultural and manufactured products through information and promotion campaigns overseas; and (vi) conduct an information program for foreign buyers of Illinois agricultural and manufactured products.

(19) In cooperation with the Department of

Agriculture, establish overseas offices for (i) the promotion of the export of Illinois agricultural and manufactured products; (ii) representation of Illinois seaports; (iii) economic development; and (iv) tourism promotion and services.

(20) Charge fees for and recover the costs of its

services.

(21) Participate in the authority and responsibility

of the State's international tourism programs, initiatives, undertakings, and efforts. IGP and its board may exercise their powers and shall perform their duties in accordance with the fulfillment of IGP's responsibility for international tourism.

(22) Assume from the Department of Agriculture on

July 1, 2005, all contractual personnel, books, records, papers, documents, property both real and personal, and pending business in any way pertaining to the international functions of the Bureau of Marketing.

(Source: P.A. 94-388, eff. 7-29-05.)

(20 ILCS 3948/30)
Sec. 30. Powers of the board of directors. The board of directors shall have the power to:
(1) Secure funding for programs and activities of IGP

from federal, State, local, and private sources and from fees charged for services and published materials; solicit, receive, hold, invest, and administer any grant, payment, or gift of funds or property; and make expenditures consistent with the powers granted to it.

(2) Make and enter into contracts and other

instruments necessary or convenient for the exercise of its powers and functions.

(3) Sue and be sued, and appear and defend in all

actions and proceedings, in its corporate name to the same extent as a natural person.

(4) Adopt, use, and alter a common corporate seal for

IGP.

(5) Elect or appoint officers and agents as its

affairs require and allow them reasonable compensation.

(6) Adopt, amend, and repeal bylaws, not inconsistent

with the powers granted to it or the articles of incorporation, for the administration of the affairs of IGP and the exercise of its corporate powers.

(7) Acquire, enjoy, use, and dispose of patents,

copyrights, and trademarks and any licenses, royalties, and other rights or interests thereunder or therein.

(8) Do all acts and things necessary or convenient to

carry out the powers granted to it.

(Source: P.A. 94-388, eff. 7-29-05.)

(20 ILCS 3948/35)
Sec. 35. President. The board shall appoint a President, who is the chief executive officer of the board and of IGP. In addition to any other duties set forth in this Act, the President shall do the following:
(1) Direct and supervise the administrative affairs

and activities of the board and of IGP, in accordance with the board's rules and policies.

(2) Attend meetings of the board.
(3) Keep minutes of all proceedings of the board.
(4) Approve all accounts for salaries, per diem

payments, and allowable expenses of the board and IGP employees and consultants and approve all expenses incidental to the operation of the board and IGP.

(5) Report and make recommendations to the board on

the merits and status of any proposed facility.

(6) Perform any other duty that the board requires

for carrying out the provisions of this Act.

(Source: P.A. 94-388, eff. 7-29-05.)

(20 ILCS 3948/40)
Sec. 40. Advisory committee. An advisory committee is established for the benefit of IGP and its board of directors in the performance of their powers, duties, and functions under this Act. The board shall provide for the number, qualifications, and appointment of members of the advisory committee.
(Source: P.A. 94-388, eff. 7-29-05.)

(20 ILCS 3948/45)
Sec. 45. Employees. The Department of Agriculture may establish a lease agreement program under which IGP may hire any individual who, as of July 1, 2005, is employed by the Department of Agriculture or who, as of July 1, 2005, is employed by the Office of the Governor and has responsibilities specifically in support of an international trade or tourism program. Under the agreement, the employee shall retain his or her status as a State employee but shall work under the direct supervision of IGP. Retention of State employee status shall include the right to participate in the State Employees Retirement System. The Department of Central Management Services shall establish the terms and conditions of the lease agreements.
(Source: P.A. 94-388, eff. 7-29-05.)

(20 ILCS 3948/50)
Sec. 50. Finances; audits; annual report.
(a) IGP may accept funds, grants, gifts, and services from the government of the United States or its agencies, from this State or its departments, agencies, or instrumentalities, from any other governmental unit, and from private and civic sources for the purpose of funding any projects authorized by this Act. IGP may receive appropriations.
(b) Services of personnel, use of equipment and office space, and other necessary services may be accepted from members of the board as part of IGP's financial support.
(c) State funds appropriated for the operations and functions of IGP for fiscal year 2011 and each fiscal year thereafter should not exceed 60% of IGP's funding from all sources for the fiscal year.
(d) The board shall arrange for the annual financial audit of IGP by one or more independent certified public accountants in accordance with generally accepted accounting principles. The annual audit results shall be included in the annual report required under subsection (e).
(e) IGP shall report annually on its activities and finances to the Governor and the members of the General Assembly.
(f) Payments by the IGP to the Department of Agriculture as reimbursement for employee costs as provided in Section 45 and for proportionate lease payments for office space for employees shall be deposited into the Agricultural Premium Fund.
(Source: P.A. 94-388, eff. 7-29-05; 94-839, eff. 6-6-06.)

(20 ILCS 3948/55)
Sec. 55. Agriculture marketing. IGP has authority and responsibility with respect to:
(1) Marketing and promotion of Illinois

agricultural products.

(2) Consulting services and marketing information

for Illinois agribusinesses.

(3) Representing Illinois at trade shows and

seminars related to the State's agricultural exporting capabilities.

(Source: P.A. 94-388, eff. 7-29-05.)

(20 ILCS 3948/60)
Sec. 60. Other State programs. State executive branch agencies may consult with IGP before continuing or undertaking any international marketing program or programs authorized by law as of or after the effective date of this Act.
(Source: P.A. 94-388, eff. 7-29-05.)

(20 ILCS 3948/65)
Sec. 65. Conflicts of interests.
(a) None of the following shall have or acquire a grant from IGP, a contract for goods or services with IGP, or a direct interest in an IGP grant or IGP contract for goods or services: (i) a member of the IGP board of directors; (ii) the IGP executive director; (iii) an IGP employee; or (iv) the spouse of or immediate family residing with a person described in item (i), (ii), or (iii).
For the purposes of this subsection, a "direct interest" is the right or potential right to receive (1) more than 5% of the distributive income or ownership share of an IGP grantee or contractor or (2) in combination with a person described in items (i) through (iv) of this subsection, more than 7% of the distributive income or ownership share of an IGP grantee or contractor.
(b) None of the following shall solicit or accept a gift from a person or entity that has an IGP grant or that has a contract for goods or services with IGP: (i) a member of the IGP board of directors; (ii) the IGP executive director; (iii) an IGP employee; or (iv) the spouse of or immediate family residing with a person described in item (i), (ii), or (iii).
For the purposes of this subsection, "gift" has the same meaning as in Section 1-5 of the State Officials and Employees Ethics Act.
(c) Expenses related to travel in connection with IGP business by any of the following may not be paid or reimbursed by a person or entity that has an IGP grant or that has a contract for goods or services with IGP: (i) a member of the IGP board of directors; (ii) the IGP executive director; (iii) an IGP employee; or (iv) the spouse of or immediate family residing with a person described in item (i), (ii), or (iii).
(Source: P.A. 98-200, eff. 8-9-13.)

(20 ILCS 3948/70)
Sec. 70. Mission statement; strategic plan. Every 2 years, IGP shall develop a plan that states its mission and goals for the next 2 years and its strategy for their accomplishment. IGP shall revise and update the plan as necessary.
Beginning July 1, 2013, and annually thereafter, IGP shall file a copy of its current 2-year plan with the Governor and General Assembly, together with a report of IGP's progress in carrying out its plan.
(Source: P.A. 98-200, eff. 8-9-13.)

(20 ILCS 3948/90)
Sec. 90. Authority of DCEO. Nothing in this Act shall diminish the authority of the Department of Commerce and Economic Opportunity with respect to the Bureau of Tourism and the overseas offices of the Office of Trade and Investment.
(Source: P.A. 94-388, eff. 7-29-05.)

(20 ILCS 3948/97)
Sec. 97. Severability. The provisions of this Act are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 94-388, eff. 7-29-05.)

(20 ILCS 3948/99)
(This Act was approved by the Governor on July 29, 2005, so the actual effective date of this Act is July 29, 2005)
Sec. 99. Effective date. This Act takes effect July 1, 2005.
(Source: P.A. 94-388, eff. 7-29-05.)



20 ILCS 3950/ - Governor's Council on Health and Physical Fitness Act.

(20 ILCS 3950/1) (from Ch. 111 1/2, par. 2701)
Sec. 1. This Act may be cited as the Governor's Council on Health and Physical Fitness Act.
(Source: P.A. 90-420, eff. 1-1-98.)

(20 ILCS 3950/2) (from Ch. 111 1/2, par. 2702)
Sec. 2. There is created the Governor's Council on Health and Physical Fitness, hereafter referred to as the Council. The Council shall consist of no more than 50 residents of Illinois who have distinguished themselves in sports or who maintain an active concern for the health and physical well being of the citizens of Illinois. All the members of the Council shall be appointed by the Governor and shall serve terms on the Council at his pleasure without compensation. On the effective date of this amendatory Act of 1997, no more than 25 members of the Council shall be appointed to 2-year terms which shall expire on December 31, 1999 and no more than 25 members shall be appointed to 4-year terms which shall expire on December 31, 2001. On or after January 1, 2000, all successive appointments to the Council shall be for 4-year terms.
The Illinois Department of Public Health shall provide the Council with such administrative, technical and clerical support services as it may need to carry out its duties, including all filings necessary to transfer ownership of any copyright interests from the Illinois Governor's Health and Physical Fitness Council to the Governor's Physical Fitness and Sports Council.
The changes to this Act made by this amendatory Act of 1992 shall not affect (1) any proceeding commenced prior to the effective date of this amendatory Act to which the Council is a party; (2) the validity of any procedure, policy, or action of the Council that was adopted or taken prior to the effective date of this amendatory Act; nor (3) the term of service of any member of the Council. Any rules adopted under Section 7 of this Act are hereby repealed.
(Source: P.A. 90-420, eff. 1-1-98.)

(20 ILCS 3950/2.1) (from Ch. 111 1/2, par. 2702.1)
Sec. 2.1. The mission of the Council is to encourage Illinois citizens to participate more actively in health and fitness activities that will help them live healthier, happier and more productive lives.
(Source: P.A. 81-674.)

(20 ILCS 3950/3) (from Ch. 111 1/2, par. 2703)
Sec. 3. The Council members shall participate with the Governor in promoting and sponsoring sporting and physical fitness events in which the public participates. The Council members will lend their names and presence to such events in order that greater public participation may be gained.
(Source: P.A. 81-674.)

(20 ILCS 3950/4) (from Ch. 111 1/2, par. 2704)
Sec. 4. There is created the Governor's Health and Physical Fitness Advisory Committee, hereafter referred to as the Committee. The Committee shall consist of 13 members, including a senior citizen age 60 or over, 9 of whom shall be appointed by the Governor and shall be representative of physicians, pediatricians, coaches, athletic trainers, athletes, educators and such other persons or professions interested in the physical fitness of the citizens of Illinois as the Governor deems appropriate. Four members of the Committee shall be members of the General Assembly, with one appointed by the President and one by the Minority Leader of the Senate, and one by the Speaker of the House of Representatives and one by the Minority Leader thereof. All members of the Committee shall serve 2 year terms expiring on January 31 of each odd-numbered year, but shall continue to serve until their successors are appointed. Members of the Committee may be reappointed for additional terms. Vacancies shall be filled in the same manner as original appointments, and a vacancy occurs whenever a member of the General Assembly ceases to be a member of the house from which he was appointed. The Committee shall select from its membership a chairman and such other officers as it considers necessary. Members of the Committee shall serve without compensation but shall be reimbursed for actual expenses incurred in the performance of their duties. The Committee shall meet each calendar quarter. At least one of the quarterly meetings shall be in Springfield. The Committee may meet at additional times and places as the Governor or the Committee deem necessary. The Illinois Department of Public Health shall provide the Committee with such administrative, technical and clerical support services as it may need to carry out its duties.
(Source: P.A. 87-489; 87-860.)

(20 ILCS 3950/8)
Sec. 8. Standards of accreditation. The Governor's Council on Health and Physical Fitness shall establish, by rule, minimum standards for the accreditation of Coaches' Safety Orientation and Training Skills Programs and Officials' Safety Orientation and Training Skills Programs. The coaches' programs, at minimum, shall cover the medical, legal, and first aid aspects of coaching; training and conditioning of athletes; psychological aspects of coaching; and general coaching concepts. The officials' programs, at a minimum, shall cover the legal aspects of officiating; safety issues under the control of the official; and the rules of the game. Programs accredited by the Governor's Council on Health and Physical Fitness may be recognized by youth sports programs and organizations, municipalities, park districts, insurance carriers, and other organizations as acceptable standards for volunteer coaches and officials.
(Source: P.A. 90-420, eff. 1-1-98.)



20 ILCS 3953/ - Government Buildings Energy Cost Reduction Act of 1991.

(20 ILCS 3953/1) (from Ch. 96 1/2, par. 9801)
Sec. 1. Short title. This Act may be cited as the Government Buildings Energy Cost Reduction Act of 1991.
(Source: P.A. 87-852.)

(20 ILCS 3953/5) (from Ch. 96 1/2, par. 9805)
Sec. 5. Findings and declaration. The General Assembly finds that utility services and energy represent a significant and growing cost to the State and elsewhere in the public sector of Illinois; that opportunities exist to significantly reduce the operating costs of government buildings and other facilities in Illinois through the application of energy conservation measures; and that it is in the public interest to provide for the planning and technical analyses necessary for cost effective energy conservation measures and for additional and alternative methods of financing energy related improvements in such buildings and facilities.
It is therefore declared to be the policy of the State of Illinois to establish interagency and intergovernmental programs for the purpose of deploying cost effective energy conservation measures and technologies to minimize energy consumption and costs.
(Source: P.A. 87-852.)

(20 ILCS 3953/10) (from Ch. 96 1/2, par. 9810)
Sec. 10. Definitions. "Energy conservation project" and "project designed to reduce energy consumption and costs" mean any improvement, repair, alteration or betterment of any building or facility or any equipment, fixture or furnishing to be added to or used in any building or facility that the Director of Commerce and Economic Opportunity has determined will be a cost effective energy related project that will lower energy or utility costs in connection with the operation or maintenance of such building or facility, and will achieve energy cost savings sufficient to cover bond debt service and other project costs within 7 years from the date of project installation.
(Source: P.A. 94-793, eff. 5-19-06.)

(20 ILCS 3953/15) (from Ch. 96 1/2, par. 9815)
Sec. 15. Creation. There is created within State government the Interagency Energy Conservation Committee, hereinafter referred to as the Committee. The Committee shall be composed of the Secretary of Human Services and the Directors of the Department of Commerce and Economic Opportunity, the Department of Central Management Services, the Department of Corrections, the Illinois Board of Higher Education, and the Capital Development Board, or their designees. The Director of Commerce and Economic Opportunity shall serve as Committee chairman, and the Committee's necessary staff and resources shall be drawn from the Department of Commerce and Economic Opportunity.
(Source: P.A. 94-793, eff. 5-19-06.)

(20 ILCS 3953/20) (from Ch. 96 1/2, par. 9820)
Sec. 20. Powers and duties. The Interagency Energy Conservation Committee shall have the authority:
(a) To prepare an annual assessment of opportunities for energy cost reduction in State owned and leased buildings and facilities designated by the committee. Each assessment shall be completed by September 15 of each year, beginning in 1992, shall be available to the public and shall include:
(1) data on energy consumption and costs for each

State building and facility designated by the committee for the preceding 5 years and anticipated energy consumption and cost data projected for the next 3 years;

(2) energy conservation measures deployed in State

buildings and facilities designated by the committee during the preceding year;

(3) evaluation studies of the cost reductions and

other benefits realized through the deployment of such measures; and

(4) energy conservation opportunities (based on

audits, technical analyses or other methods of determining such opportunities) and associated energy saving operation and maintenance procedures and capital projects for each State building or facility designated by the committee.

(b) To conduct such surveys, audits, technical analyses and other research or investigations as may be necessary to support the preparation of the annual plan and the objectives of this Act.
(c) To review all proposed capital projects and energy cost operating budgets of State agencies designated by the committee and recommend energy conservation measures which would reduce operating costs in buildings or facilities affected by such capital projects.
(d) To develop, after study of existing or emerging energy conservation technologies, guidelines as may be necessary or desirable to further the objectives of this Act or to aid the work of the Committee.
(e) To provide, at the request of the Secretary of State, the Architect of the Capitol, or any other officer or entity of State government, technical and consultative assistance concerning energy cost management or conservation.
(f) To annually recommend to the Governor by November 15, beginning in 1992, specific operations and maintenance procedure modifications and capital projects for State owned and leased buildings and facilities designed to reduce energy consumption and costs.
(g) To issue a report to the Governor and General Assembly by March 31 of each odd-numbered year, beginning in 1993, describing the status of government building energy cost reduction and management efforts in the State, listing obstacles to building energy efficiency improvement together with related recommendations for statutory change, and identifying opportunities for public sector energy cost reductions not addressed by this Act or the programs developed pursuant hereto.
(Source: P.A. 93-632, eff. 2-1-04.)

(20 ILCS 3953/25)
Sec. 25. Fluorescent or LED lighting in State buildings. In order to reduce energy consumption, all buildings owned or leased by the State that are 1,000 square feet in size or larger shall, where practicable, use:
(1) Energy Star labeled light bulbs as defined by the

Energy Star Program of the United States Environmental Protection Agency;

(2) Light-emitting diode (LED) luminaires, lamps,

and systems whose efficacy (lumens per watt) and Color Rendering Index (CRI) meet the Department of Energy requirements for minimum luminaire efficacy and CRI for the Energy Star certification, as verified by an independent third-party testing laboratory that the federal Environmental Protection Agency Administrator and the Secretary of Energy determine conducts its tests according to the procedures and recommendations of the Illuminating Engineering Society of North America, even if the luminaires, lamps, and systems have not received such certification; or

(3) Any combination of (1) and (2).
Prior to implementing the use of Energy Star Light Bulbs, any building to which this Section applies may deplete the supply of non-Energy Star Light Bulbs it possesses on the effective date of this amendatory Act of the 95th General Assembly. Additionally, as most light bulbs contain mercury, all buildings to which this Section applies shall ensure the proper disposal of used light bulbs at a certified hazardous waste recycling facility.
Historic buildings that are listed on the Illinois Register of Historic Places, established pursuant to Section 6 of the Illinois Historic Preservation Act, are exempt from the requirements of this Section.
(Source: P.A. 95-104, eff. 1-1-08; 95-743, eff. 1-1-09.)

(20 ILCS 3953/60) (from Ch. 96 1/2, par. 9860)
Sec. 60. This Act takes effect upon becoming law.
(Source: P.A. 87-852.)



20 ILCS 3954/ - Green Governments Illinois Act.

(20 ILCS 3954/1)
Sec. 1. Short title. This Act may be cited as the Green Governments Illinois Act.
(Source: P.A. 95-657, eff. 10-10-07.)

(20 ILCS 3954/5)
Sec. 5. Findings and purpose. Daily government operations have an impact on environmental quality and use of natural resources, including the energy and water consumed, the solid waste generated, the buildings constructed, and the goods and services purchased. The purpose of this Act is to demonstrate the State's commitment to reducing negative environmental impacts, reducing greenhouse gases, and preserving resources for current and future generations. This Act will also strengthen the capacity of units of local government and educational institutions to transition to a more environmentally sustainable future.
(Source: P.A. 95-657, eff. 10-10-07.)

(20 ILCS 3954/10)
Sec. 10. Green Governments Coordinating Council; established. The Green Governments Coordinating Council is established. The purpose of the Council is to integrate more fully into the ongoing management systems, long-range planning, and daily operations of State agencies a number of cost-effective environmental sustainability measures that enhance health and safety, reduce the consumption of energy and fuels, conserve water, minimize emissions and reduce solid and hazardous wastes. The Council will also serve as a resource for units of local government and educational institutions, which includes all public and private school districts, regional offices of education, universities, and colleges.
(Source: P.A. 95-657, eff. 10-10-07.)

(20 ILCS 3954/15)
Sec. 15. Council membership and administrative support. Representatives from various State agencies and State universities with specific fiscal, procurement, educational, and environmental policy expertise shall comprise the Council. Until the effective date of this amendatory Act of the 97th General Assembly, the Lieutenant Governor is the chair of the Council. On and after the effective date of this amendatory Act of the 97th General Assembly, the Governor is the chair of the Council, and the Lieutenant Governor, or his or her designee, shall be a member of the council. The director or President, respectively, of each of the following State agencies and State universities, or his or her designee, is a member of the Council: the Department of Commerce and Economic Opportunity, the Environmental Protection Agency, the University of Illinois, the Department of Natural Resources, the Department of Central Management Services, the Governor's Office of Management and Budget, the Department of Agriculture, the Department of Transportation, the Department of Corrections, the Department of Human Services, the Department of Public Health, the State Board of Education, the Board of Higher Education, and the Capital Development Board.
The Office of the Governor shall provide administrative support to the Council. A minimum of one staff position in the Office of the Governor shall be dedicated to the Green Governments Illinois program.
(Source: P.A. 97-573, eff. 8-25-11; 98-346, eff. 8-14-13.)

(20 ILCS 3954/20)
Sec. 20. Responsibilities of the Council. The Council is responsible for the development and dissemination of programs, plans, and policies to reduce the environmental footprint of State government and for improving the implementation of greening the government initiatives in other institutions, thereby reducing costs to taxpayers and improving efficiency in operations. The Council shall convene on a quarterly basis and shall be responsible for the following:
(a) Establishing long-term environmental

sustainability goals that the State will strive to achieve within a period of 3, 5, and 10 years to improve the energy and environmental performance of State buildings, consistent with efficiency and economic objectives. These goals shall, at a minimum, include the following: broad-based performance goals for energy efficiency; use of renewable fuels; water conservation; green purchasing; paper consumption; and solid waste generation. These goals can be met through increased efficiency, operational changes, and improved maintenance and use of cost-effective alternative technologies, raw materials, and fuels.

The Council shall:
(1) communicate the environmental sustainability

goals to all State agencies;

(2) establish an electronic system to track and

report on environmental progress;

(3) monitor improvement activities; and
(4) propose new goals as appropriate.
(b) Coordinating an awards program that recognizes

units of State and local government and educational institutions for developing, adopting, and implementing innovative or exemplary environmental sustainability plans in conformance with this Act.

(c) Creating specific guidance materials for State

agencies, educational institutions, and units of local government on how to integrate environmental sustainability into existing management systems, planning, and operational practices, while still providing necessary services and ensuring efficient and effective operations. These guidance materials must include a list of environmental and energy best practices, case studies, policy language, model plans, and other resource information. These materials must be made available on a website devoted to the Green Governments Illinois program.

(d) Developing and implementing, to the extent

fiscally feasible, training programs designed to instill the importance and value of environmental sustainability.

(e) Providing new ways for State government to build

markets for environmentally preferable products and services without compromising price, competition, and availability. The Council shall initially focus on integrated pest management, bio-based products, recycled content paper, energy efficiency, renewable energy, alternative fuel vehicles, and green cleaning supplies. Within existing resources, and within 60 days after the effective date of this amendatory Act of the 96th General Assembly, the Department of Central Management Services, with the approval of the council, shall designate a single point of contact for State agencies, suppliers, and other interested parties to contact regarding environmentally preferable purchasing issues.

(f) Working collaboratively with State agencies,

units of local government, educational institutions, and the legislative branches of government to promote benchmarking, commissioning, and retro-commissioning to make government and institutional buildings more resource-efficient, energy efficient, and healthful public places.

(g) Reviewing budgetary policy and making

recommendations to the Governor on incentives for State agencies to undertake environmental improvements that result in long-term cost-savings, productivity enhancements, or other outcomes deemed appropriate to the State's sustainability goals.

(h) Reporting annually to the Governor and the

General Assembly on the results of environmental sustainability actions taken by State agencies, educational institutions and units of local government during the prior fiscal year. The report must include the environmental and economic benefits of the environmental sustainability actions, where feasible, the consumption of those actions, and provide recommendations for future environmental improvement activities during the following year. The report shall be filed by September 1, 2008, and November 1 of each subsequent year.

(h-5) Participating in the proposal review and

subgrant award processes conducted by the Department of Commerce and Economic Opportunity to distribute the portion of funds eligible for State government use under the federal Energy Independence and Security Act of 2007, H.R. 6, Title V, Subtitle E (Energy Efficiency and Conservation Block Grants). A designee of the Governor shall also participate in these processes, and no subgrant may be awarded unless the Governor's designee first approves that subgrant.

(i) The chairman of the Council shall determine

whether or not the I-Cycle program is operating effectively and make recommendations concerning management of the I-Cycle program. The chairman has the authority to dissolve the I-Cycle program if the program is found to be ineffective.

(Source: P.A. 95-657, eff. 10-10-07; 96-74, eff. 7-24-09.)

(20 ILCS 3954/25)
Sec. 25. Authority of the Council. To fulfill its functions, the Council has the authority to:
(1) Solicit and receive grants.
(2) Solicit, use, and publish advice and information

from non-governmental entities and experts to assist in the Council's duties.

(Source: P.A. 95-657, eff. 10-10-07.)

(20 ILCS 3954/30)
Sec. 30. Voluntary participation. Participation in the provisions of this Act by units of local government and educational institutions is voluntary.
(Source: P.A. 95-657, eff. 10-10-07.)

(20 ILCS 3954/35)
Sec. 35. Environmental Plans and Reporting.
(a) Each State agency shall submit an annual adopted environmental sustainability plan to the chairman of the Council for review and approval on or before April 1, 2008 and each April 1 thereafter.
On or before November 1, 2007, the Council shall prepare a downloadable plan template designed to provide a simple framework for the development of an environmental sustainability plan as required by this Act. The Council shall adopt procedures for reviewing and approving the plans, and make staff available during preparation of the plans to assist State agencies with their plan-writing efforts. The Council shall complete its plan review process on or before June 1, 2008. The sustainability plans shall be reviewed and updated periodically, but at least once every 3 years. Units of local government and educational institutions are encouraged to submit similar sustainability plans to the chairman of the Council for review and approval.
(b) On or before January 1, 2008, each State agency, using existing resources, shall form an internal environmental sustainability committee. The environmental sustainability committee shall (i) assess the environmental and resource use impacts of its major operational activities making environmental improvements, conserving resources, and reducing health risks; (ii) develop an annual environmental sustainability plan as required under this Act; and (iii) establish an ongoing process through which their sustainability efforts can be reviewed and improved upon. The committee shall focus on the most significant environmental and resource use impacts, examine the feasibility and cost-effectiveness of addressing these impacts, and prioritize their actions accordingly.
Where feasible, the committee shall quantify the specific impacts of major operational activities such as gallons of water used, pounds of solid waste generated, gallons of gasoline consumed, and dollars spent per year on electricity. The committee shall consist of representatives from different departments and program areas, including purchasing, maintenance, and facility management. A senior member of management shall be designated to coordinate environmental sustainability efforts of each committee. The coordinator shall provide information to agency facilities and staff, coordinate planning and reporting activities, and act as liaison to the Council. Where appropriate, State agencies may appoint facility coordinators in addition to the agency coordinator. Coordinators shall be given full management support and provided with the necessary resources to meet the goals of this Act.
(c) On or before July 1, 2008 and on or before September 1 of each subsequent year, each State agency shall submit to the chairman of the Council a report summarizing the progress made in implementing its annual environmental sustainability plan, including sustainability measures adopted and goals achieved. The information in this report shall encompass the previous fiscal year.
On or before June 1, 2008, the Council shall develop and adopt a reporting form to be used to comply with the provisions of this Section. Participating units of local government and educational institutions are encouraged to submit an annual progress report on or before September 1 of each year.
(d) State agencies shall be invited to participate in the Council's efforts to foster environmental sustainability practices throughout State government.
(e) The Council shall provide technical assistance to State agencies, units of local government, and educational institutions for the purpose of implementing the environmental sustainability planning requirement.
(f) The Council may establish criteria for exempting select State agencies from the environmental sustainability planning based on staff size, probable environmental impacts, and scope of operations.
(Source: P.A. 96-74, eff. 7-24-09; 97-573, eff. 8-25-11.)

(20 ILCS 3954/40)
Sec. 40. Inter-agency cooperation. The Council shall be entitled to and shall receive the cooperation of every administrator and employee of every State agency in fulfilling the Council's purpose and functions.
(Source: P.A. 95-657, eff. 10-10-07.)

(20 ILCS 3954/45)
Sec. 45. Green Governments Illinois website.
(a) The Green Governments Illinois staff member of the Governor's Office shall be responsible for establishing and maintaining an Internet website devoted to the Green Governments Illinois program.
(b) The content and capabilities of the website shall, at a minimum, include:
(1) (blank);
(2) (blank);
(3) viewable and downloadable plans and reports

submitted by the participating units of State and local government and educational institutions;

(4) a listing of sources of information on developing

environmental programs and Internet links, if available, to those sources;

(5) a listing of sources of funding for environmental

programs and Internet links, if available, to those sources;

(6) information on forming intergovernmental

agreements for the purpose of developing collaborative environmental plans between units of local government; and

(7) guidance materials to assist State agencies,

units of local government, and educational institutions in identifying environmental impacts and evaluating practical actions to prevent pollution and conserve resources.

(Source: P.A. 97-573, eff. 8-25-11.)

(20 ILCS 3954/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 95-657, eff. 10-10-07.)



20 ILCS 3955/ - Guardianship and Advocacy Act.

(20 ILCS 3955/1) (from Ch. 91 1/2, par. 701)
Sec. 1. This Act shall be known and may be cited as the Guardianship and Advocacy Act.
(Source: P.A. 80-1487.)

(20 ILCS 3955/2) (from Ch. 91 1/2, par. 702)
Sec. 2. As used in this Act, unless the context requires otherwise:
(a) "Authority" means a Human Rights Authority.
(b) "Commission" means the Guardianship and Advocacy Commission.
(c) "Director" means the Director of the Guardianship and Advocacy Commission.
(d) "Guardian" means a court appointed guardian or conservator.
(e) "Services" includes but is not limited to examination, diagnosis, evaluation, treatment, care, training, psychotherapy, pharmaceuticals, after-care, habilitation, and rehabilitation provided for an eligible person.
(f) "Person" means an individual, corporation, partnership, association, unincorporated organization, or a government or any subdivision, agency, or instrumentality thereof.
(g) "Eligible persons" means individuals who have received, are receiving, have requested, or may be in need of mental health services, or are "persons with a developmental disability" as defined in the federal Developmental Disabilities Services and Facilities Construction Act (Public Law 94-103, Title II), as now or hereafter amended, or "persons with disabilities" as defined in the Rehabilitation of Persons with Disabilities Act.
(h) "Rights" includes but is not limited to all rights, benefits, and privileges guaranteed by law, the Constitution of the State of Illinois, and the Constitution of the United States.
(i) "Legal Advocacy Service attorney" means an attorney employed by or under contract with the Legal Advocacy Service.
(j) "Service provider" means any public or private facility, center, hospital, clinic, program, or any other person devoted in whole or in part to providing services to eligible persons.
(k) "State Guardian" means the Office of State Guardian.
(l) "Ward" means a ward as defined by the Probate Act of 1975, as now or hereafter amended, who is at least 18 years of age.
(Source: P.A. 99-143, eff. 7-27-15.)

(20 ILCS 3955/3) (from Ch. 91 1/2, par. 703)
Sec. 3. The Guardianship and Advocacy Commission is hereby created as an executive agency of state government. The Legal Advocacy Service, Human Rights Authority and the Office of State Guardian shall be established as divisions of the Commission.
(Source: P.A. 80-1487.)

(20 ILCS 3955/4) (from Ch. 91 1/2, par. 704)
Sec. 4. (a) The Commission shall consist of 11 members, one of whom shall be a senior citizen age 60 or over, who shall be appointed by the Governor, taking into account the requirements of State and federal statutes, with the advice and consent of the Senate.
All appointments shall be filed with the Secretary of State by the appointing authority.
(b) The terms of the original members shall be 3 one year terms, 3 two year terms, and 3 three year terms, all terms to continue until a successor is appointed and qualified. The length of the terms of the original members shall be drawn by lot of the first meeting held by the Commission. The members first appointed under this amendatory Act of 1984 shall serve for a term of 3 years. Thereafter all terms shall be for 3 years, with each member serving no more than 2 consecutive terms. Vacancies in the membership are to be filled in the same manner as original appointments. Appointments to fill vacancies occurring before the expiration of a term are for the remainder of the unexpired term. A member of the Commission shall serve for a term ending on June 30 and until his successor is appointed and qualified.
(c) The Commission shall annually elect a Chairman and any other officers it deems necessary. The Commission shall meet at least once every 3 months with the times and places of meetings determined by the Chairman. Additional meetings may be called by the Chairman upon written notice 7 days before the meeting or by written petition of 5 members to the Chairman. Six members of the Commission constitute a quorum.
(d) Members of the Commission are not entitled to compensation but shall receive reimbursement for actual expenses incurred in the performance of their duties.
(Source: P.A. 83-1538.)

(20 ILCS 3955/5) (from Ch. 91 1/2, par. 705)
Sec. 5. (a) The Commission shall establish throughout the State such regions as it considers appropriate to effectuate the purposes of the Authority under this Act, taking into account the requirements of State and federal statutes; population; civic, health and social service boundaries; and other pertinent factors.
(b) The Commission shall act through its divisions as provided in this Act.
(c) The Commission shall establish general policy guidelines for the operation of the Legal Advocacy Service, Human Rights Authority and State Guardian in furtherance of this Act. Any action taken by a regional authority is subject to the review and approval of the Commission. The Commission, acting on a request from the Director, may disapprove any action of a regional authority, in which case the regional authority shall cease such action.
(d) The Commission shall hire a Director and staff to carry out the powers and duties of the Commission and its divisions pursuant to this Act and the rules and regulations promulgated by the Commission. All staff other than the Director shall be subject to the Personnel Code.
(e) The Commission shall review and evaluate the operations of the divisions.
(f) The Commission shall operate subject to the provisions of the Illinois Procurement Code.
(g) The Commission shall prepare its budget.
(h) The Commission shall prepare an annual report on its operations and submit the report to the Governor and the General Assembly.
The requirement for reporting to the General Assembly shall be satisfied by filing copies of the report with the Speaker, the Minority Leader and the Clerk of the House of Representatives and the President, the Minority Leader and the Secretary of the Senate and the Legislative Research Unit, as required by Section 3.1 of "An Act to revise the law in relation to the General Assembly", approved February 25, 1874, and filing such additional copies with the State Government Report Distribution Center for the General Assembly as is required under paragraph (t) of Section 7 of the State Library Act.
(i) The Commission shall establish rules and regulations for the conduct of the work of its divisions, including rules and regulations for the Legal Advocacy Service and the State Guardian in evaluating an eligible person's or ward's financial resources for the purpose of determining whether the eligible person or ward has the ability to pay for legal or guardianship services received. The determination of the eligible person's financial ability to pay for legal services shall be based upon the number of dependents in the eligible person's family unit and the income, liquid assets and necessary expenses, as prescribed by rule of the Commission of: (1) the eligible person; (2) the eligible person's spouse; and (3) the parents of minor eligible persons. The determination of a ward's ability to pay for guardianship services shall be based upon the ward's estate. An eligible person or ward found to have sufficient financial resources shall be required to pay the Commission in accordance with standards established by the Commission. No fees may be charged for legal services given unless the eligible person is given notice at the start of such services that such fees might be charged. No fees may be charged for guardianship services given unless the ward is given notice of the request for fees filed with the probate court and the court approves the amount of fees to be assessed. All fees collected shall be deposited with the State Treasurer and placed in the Guardianship and Advocacy Fund. The Commission shall establish rules and regulations regarding the procedures of appeal for clients prior to termination or suspension of legal services. Such rules and regulations shall include, but not be limited to, client notification procedures prior to the actual termination, the scope of issues subject to appeal, and procedures specifying when a final administrative decision is made.
(j) The Commission shall take such actions as it deems necessary and appropriate to receive private, federal and other public funds to help support the divisions and to safeguard the rights of eligible persons. Private funds and property may be accepted, held, maintained, administered and disposed of by the Commission, as trustee, for such purposes for the benefit of the People of the State of Illinois pursuant to the terms of the instrument granting the funds or property to the Commission.
(k) The Commission may expend funds under the State's plan to protect and advocate the rights of persons with a developmental disability established under the federal Developmental Disabilities Services and Facilities Construction Act (Public Law 94-103, Title II). If the Governor designates the Commission to be the organization or agency to provide the services called for in the State plan, the Commission shall make these protection and advocacy services available to persons with a developmental disability by referral or by contracting for these services to the extent practicable. If the Commission is unable to so make available such protection and advocacy services, it shall provide them through persons in its own employ.
(l) The Commission shall, to the extent funds are available, monitor issues concerning the rights of eligible persons and the care and treatment provided to those persons, including but not limited to the incidence of abuse or neglect of eligible persons. For purposes of that monitoring the Commission shall have access to reports of suspected abuse or neglect and information regarding the disposition of such reports, subject to the provisions of the Mental Health and Developmental Disabilities Confidentiality Act.
(Source: P.A. 96-271, eff. 1-1-10.)

(20 ILCS 3955/6) (from Ch. 91 1/2, par. 706)
Sec. 6. (a) The Commission may recommend to any State agency or service provider regulations or procedures for the purpose of safeguarding the rights of eligible persons. The State agency or service provider shall notify the Commission, within 60 days of the receipt of the recommendations, of the action taken thereon and the reason therefor. The Commission shall not make recommendations which interfere with the proper practice of medical or other professions.
(b) The Commission may recommend to the General Assembly legislation for the purpose of safeguarding the rights of eligible persons.
(c) The Commission may take any other action as may be reasonable to carry out the purposes of this Act.
(Source: P.A. 80-1487.)

(20 ILCS 3955/7) (from Ch. 91 1/2, par. 707)
Sec. 7. The Director shall carry out the policies and programs of the Commission and coordinate the activities of its divisions and may delegate to the Human Rights Authority Director any duties described in Sections 14, 15, and 16 of this Act.
(Source: P.A. 96-271, eff. 1-1-10.)

(20 ILCS 3955/8) (from Ch. 91 1/2, par. 708)
Sec. 8. The Director shall:
(1) Organize and administer programs to provide legal counsel and representation for eligible persons so as to ensure that their legal rights are protected;
(2) Examine and delineate the needs of eligible persons for legal counsel and representation and the resources necessary to meet those needs, subject to the approval of the Commission; and
(3) Institute or cause to be instituted such legal proceedings as may be necessary to enforce and give effect to any of the duties or powers of the Commission or its divisions.
(Source: P.A. 80-1487.)

(20 ILCS 3955/10) (from Ch. 91 1/2, par. 710)
Sec. 10. The Legal Advocacy Service shall:
(1) Make available legal counsel to eligible persons in judicial proceedings arising out of the "Mental Health and Developmental Disabilities Code", enacted by the Eightieth General Assembly, as now or hereafter amended, including but not limited to admission, civil commitment, legal competency and discharge;
(2) Make available or provide legal counsel and representation to eligible persons to enforce rights or duties arising out of any mental health or related laws, local, State or federal.
(Source: P.A. 80-1487.)

(20 ILCS 3955/11) (from Ch. 91 1/2, par. 711)
Sec. 11. The Legal Advocacy Service shall make available counsel for eligible persons by referral or by contracting for legal services to the extent practicable. The Legal Advocacy Service shall make a good faith effort to assist eligible persons to engage private counsel, and to contact private counsel for eligible persons whose disabilities limit their capacity to independently contact private counsel. If the Legal Advocacy Service is unable to so make available counsel, it shall provide attorneys in its own employ. Taking into consideration the availability of private counsel in the eligible person's local area, the Commission shall establish, by rule, the standards and procedures by which it will attempt to assist eligible persons to engage private counsel.
(Source: P.A. 84-1358.)

(20 ILCS 3955/12) (from Ch. 91 1/2, par. 712)
Sec. 12. A Legal Advocacy Service attorney shall:
(1) have ready access to view and copy all mental health records pertaining to his client, as provided in the "Mental Health and Developmental Disabilities Confidentiality Act", enacted by the Eightieth General Assembly, as now or hereafter amended, and such other records to which he is permitted access; and
(2) have the opportunity to consult with his client whenever necessary for the performance of his duties. Service providers shall provide adequate space and privacy for the purpose of attorney-client consultation. No attorney shall have the right to visit eligible persons or look at their records for the purpose of soliciting cases for representation.
(Source: P.A. 80-1487.)

(20 ILCS 3955/13) (from Ch. 91 1/2, par. 713)
Sec. 13. Nothing in this Act shall be construed to prohibit an eligible person from being represented by privately retained counsel or from waiving his right to an attorney in proceedings under the "Mental Health and Developmental Disabilities Code", approved by the Eightieth General Assembly, as now or hereafter amended, or as otherwise provided by law. If a Legal Advocacy Service attorney has been appointed by a court and the eligible person secures his own counsel, the court shall discharge the Legal Advocacy Service attorney.
(Source: P.A. 80-1487.)

(20 ILCS 3955/14) (from Ch. 91 1/2, par. 714)
Sec. 14. Each regional authority shall consist of the 9 members appointed by the Director, in accordance with this Section. Each regional authority shall include insofar as possible one professionally knowledgeable and broadly experienced employee or officer of a provider of each of the following services: mental health, developmental disabilities, and vocational rehabilitation. No other employee or officer of a service provider shall be appointed to a regional authority. In making appointments, the Director shall strive to ensure representation of minority groups and of eligible persons, and shall give due consideration to recommendations of persons and groups assisting eligible persons. The Director may remove for incompetence, neglect of duty, or malfeasance in office any member of a regional authority. All actions taken by the Director to appoint or remove members shall be reported to the Commission at the next scheduled Commission meeting.
Each regional authority shall annually elect a chairman and any other officers it deems necessary. Members of the regional authorities shall serve for a term of 3 years, except that the terms of the first appointees shall be as follows: 3 members serving for a 1 year term; 3 members serving for a 2 year term; and 3 members serving for a 3 year term. Assignment of terms of such first appointees shall be by lot. No member shall serve for more than 2 consecutive 3 year terms. Five members shall constitute a quorum.
Vacancies in the regional authorities shall be filled in the same manner as original appointments.
Members of the regional authorities shall serve without compensation but shall be reimbursed for actual expenses incurred in the performance of their duties.
Each regional authority shall meet not less than once every 2 months. Meetings may also be held upon call of the Regional Chairman or upon written request of any 5 members of the regional authority.
(Source: P.A. 96-271, eff. 1-1-10.)

(20 ILCS 3955/15) (from Ch. 91 1/2, par. 715)
Sec. 15. A regional authority which receives a complaint alleging that the rights of an eligible person have been violated in the region in which the authority sits, shall conduct an investigation unless it determines that the complaint is frivolous or beyond the scope of its authority or competence, or unless the Director finds that a conflict of interest exists and directs another regional authority to conduct the investigation. The authority shall inform the complainant whether it will conduct an investigation, and if not, the reason therefor. The authority may advise a complainant as to other remedies which may be available. Reassignments of investigations for conflicts of interest and refusals to investigate shall be reviewed and approved by the Director and the Director may seek direction from the Commission.
(Source: P.A. 96-271, eff. 1-1-10.)

(20 ILCS 3955/16) (from Ch. 91 1/2, par. 716)
Sec. 16. A regional authority may conduct investigations upon its own initiative if it has reason to believe that the rights of an eligible person have been violated in the region in which the authority sits, unless the Director finds that a conflict of interest exists and directs another regional authority to conduct the investigation.
(Source: P.A. 96-271, eff. 1-1-10.)

(20 ILCS 3955/17) (from Ch. 91 1/2, par. 717)
Sec. 17. In the course of an investigation, a regional authority may enter and inspect the premises of a service provider or State agency and question privately any person therein within reasonable limits and in a reasonable manner. Whenever possible, prior notice shall be given the parties regarding the nature, location, and persons involved in a particular investigation.
(Source: P.A. 80-1416.)

(20 ILCS 3955/18) (from Ch. 91 1/2, par. 718)
Sec. 18. In the course of an investigation, a regional authority may inspect and copy any materials relevant to the investigation in the possession of a service provider or state agency. However, a regional authority may not inspect or copy materials containing personally identifiable data which can not be removed without imposing an unreasonable burden on the service provider or State agency, except as provided herein. The regional authority shall give written notice to the person entitled to give consent for the identifiable eligible person under Section 5 of the "Mental Health and Developmental Disabilities Confidentiality Act", enacted by the Eightieth General Assembly, as now or hereafter amended, or under any other relevant law, that it is conducting an investigation and indicating the nature and purpose of the investigation and the need to inspect and copy materials containing data that identifies the eligible person. If the person notified objects in writing to such inspection and copying, the regional authority may not inspect or copy such materials. The service provider or State agency may not object on behalf of an eligible person.
(Source: P.A. 80-1487.)

(20 ILCS 3955/19) (from Ch. 91 1/2, par. 719)
Sec. 19. No regional authority may disclose to any person any materials which identify an eligible person unless the eligible person or legally authorized person consents to such disclosure, except if and to the extent that disclosure may be necessary for the appointment of a guardian for such eligible person.
(Source: P.A. 80-1487.)

(20 ILCS 3955/20) (from Ch. 91 1/2, par. 720)
Sec. 20. A regional authority may conduct hearings and compel by subpoena the attendance and testimony of such witnesses and the production of such materials as are necessary or desirable for its investigation.
(Source: P.A. 80-1487.)

(20 ILCS 3955/21) (from Ch. 91 1/2, par. 721)
Sec. 21. A regional authority may, subject to the provisions of the Open Meetings Act, conduct closed meetings and hearings when necessary to ensure confidentiality or to protect the rights of any eligible person or provider of services or other person. However, it shall make public a summary of business conducted during any such meeting or hearing. Such summary shall not contain personally identifiable data.
(Source: P.A. 96-271, eff. 1-1-10.)

(20 ILCS 3955/22) (from Ch. 91 1/2, par. 722)
Sec. 22. During the course of an investigation, the regional authority shall periodically inform the complainant, or provider and any eligible person involved of the status of the investigation.
(Source: P.A. 80-1487.)

(20 ILCS 3955/23) (from Ch. 91 1/2, par. 723)
Sec. 23. If a regional authority finds that:
A. a matter should be further considered;
B. an act investigated should be modified or cancelled;
C. a statute or regulation should be altered;
D. reasons should be given for an act; or
E. any other action should be taken;
it shall report its recommendations to the State agency, service provider or other person investigated. Such person investigated shall notify the regional authority, within 30 days of the receipt of such recommendations, of the action taken thereon and the reason therefor.
(Source: P.A. 80-1416.)

(20 ILCS 3955/24) (from Ch. 91 1/2, par. 724)
Sec. 24. If a regional authority determines that further action is required, it may refer a matter to the Commission or another division thereof, any federal, State or local agency or other persons, as it may deem appropriate and as approved by the Director.
(Source: P.A. 96-271, eff. 1-1-10.)

(20 ILCS 3955/25) (from Ch. 91 1/2, par. 725)
Sec. 25. Within 10 days of the completion of its investigation, the regional authority shall inform the complainant and the eligible person involved of the outcome of its investigation and of any action taken thereon.
(Source: P.A. 80-1487.)

(20 ILCS 3955/26) (from Ch. 91 1/2, par. 726)
Sec. 26. Subject to the provisions of Section 19, a regional authority may make public its findings and recommendations. It shall include in any such public statement any reply made by the State agency, service provider, or other person investigated. The provider or person shall have opportunity to review and object to any proposed public findings and recommendations. If the provider requests, the objections shall be included with public findings and recommendations issued by the regional authority in this matter.
(Source: P.A. 80-1416.)

(20 ILCS 3955/27) (from Ch. 91 1/2, par. 727)
Sec. 27. A regional authority may, by acting through the Director, propose to the Commission legislation for the purpose of safeguarding the rights of eligible persons.
(Source: P.A. 96-271, eff. 1-1-10.)

(20 ILCS 3955/28) (from Ch. 91 1/2, par. 728)
Sec. 28. A regional authority may take such other action as may be reasonable and appropriate to carry out the purposes of this Act.
(Source: P.A. 80-1416.)

(20 ILCS 3955/29) (from Ch. 91 1/2, par. 729)
Sec. 29. The procedures provided by Sections 15 through 28 are in addition to any other remedies which may be available to any party; and the failure to pursue or exhaust the procedures available herein or engage in the procedures available hereby shall not preclude the invocation of any remedy.
(Source: P.A. 80-1487.)

(20 ILCS 3955/30) (from Ch. 91 1/2, par. 730)
Sec. 30. When appointed by the court pursuant to the "Probate Act of 1975", approved August 7, 1975, as now or hereafter amended, the State Guardian shall serve as guardian, either plenary or limited; temporary guardian; testamentary guardian; or successor guardian; of the person or the estate, or both, of a ward. If nomination is testamentary the State Guardian shall be notified in writing at the time of the death of the testator. The Office of State Guardian may file a petition for its own appointment, or for the appointment of any other person, if the State Guardian determines that the filing of the petition may avoid the need for State guardianship. In addition, the State Guardian may assist the court, as the court may request, in proceedings for the appointment of a guardian and in the supervision of persons and agencies which have been appointed as guardians.
(Source: P.A. 89-396, eff. 8-20-95.)

(20 ILCS 3955/31) (from Ch. 91 1/2, par. 731)
Sec. 31. Appointment; availability of State Guardian; available private guardian. The State Guardian shall not be appointed if another suitable person is available and willing to accept the guardianship appointment. In all cases where a court appoints the State Guardian, the court shall indicate in the order appointing the guardian as a finding of fact that no other suitable and willing person could be found to accept the guardianship appointment. On and after the effective date of this amendatory Act of the 97th General Assembly, the court shall also indicate in the order, as a finding of fact, the reasons that the State Guardian appointment, rather than the appointment of another interested party, is required. This requirement shall be waived where the Office of State Guardian petitions for its own appointment as guardian.
(Source: P.A. 97-1093, eff. 1-1-13.)

(20 ILCS 3955/32) (from Ch. 91 1/2, par. 732)
Sec. 32. The State Guardian shall have the same powers and duties as a private guardian as provided in Article XIa of the Probate Act of 1975, approved August 7, 1975. The State Guardian shall not provide direct residential services to its wards. The State Guardian shall visit and consult with its wards at least four times a year for as long as the guardianship continues.
(Source: P.A. 80-1416.)

(20 ILCS 3955/33) (from Ch. 91 1/2, par. 733)
Sec. 33. The State Guardian may offer guidance and advice, without court appointment as guardian, to persons who request such assistance or to those on whose behalf such assistance is requested for the purpose of encouraging maximum self-reliance and independence of such persons and avoiding the need for appointment of a guardian.
(Source: P.A. 80-1416.)

(20 ILCS 3955/33.5)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 33.5. Guardianship training program. The State Guardian shall provide a training program that outlines the duties and responsibilities of guardians appointed under Article XIa of the Probate Act of 1975. The training program shall be offered to courts at no cost, and shall outline the responsibilities of a guardian and the rights of a person with a disability in a guardianship proceeding under Article XIa of the Probate Act of 1975. In developing the training program content, the State Guardian shall consult with the courts, State and national guardianship organizations, public guardians, advocacy organizations, and persons and family members with direct experience with adult guardianship. In the preparation and dissemination of training materials, the State Guardian shall give due consideration to making the training materials accessible to persons with disabilities.
(Source: P.A. 100-483, eff. 9-8-18.)

(20 ILCS 3955/34) (from Ch. 91 1/2, par. 734)
Sec. 34. A person, who in good faith, files a complaint or provides information to the Commission or any division thereof, including private citizens and employees of service providers, shall not be subject to any penalties, sanctions, or restrictions as a consequence of filing the complaint or providing the information.
(Source: P.A. 80-1416.)

(20 ILCS 3955/35) (from Ch. 91 1/2, par. 735)
Sec. 35. The annual appropriation for the Commission shall not exceed 1% of the total annual appropriation from the General Revenue Fund to the Department of Human Services for its ordinary and contingent expenses relating to mental health and developmental disabilities.
(Source: P.A. 89-507, eff. 7-1-97.)

(20 ILCS 3955/36) (from Ch. 91 1/2, par. 736)
Sec. 36. Rules and regulations adopted by the Commission pursuant to authority granted under this Act shall be subject to the provisions of the Illinois Administrative Procedure Act.
(Source: P.A. 84-1358.)



20 ILCS 3956/ - Human Services 211 Collaboration Board Act.

(20 ILCS 3956/1)
(For Act repeal see Section 90)
Sec. 1. Short title. This Act may be cited as the Human Services 211 Collaboration Board Act.
(Source: P.A. 93-613, eff. 11-18-03.)

(20 ILCS 3956/5)
(For Act repeal see Section 90)
Sec. 5. Definition. In this Act:
"Board" means the Human Services 211 Collaboration Board.
"Calling area" means a 3-digit area code.
"In-kind support" means non-cash goods or services received at an established fair market value.
(Source: P.A. 93-613, eff. 11-18-03.)

(20 ILCS 3956/10)
(For Act repeal see Section 90)
Sec. 10. Human Services 211 Collaboration Board.
(a) The Human Services 211 Collaboration Board is established to implement a non-emergency telephone number that will provide human services information concerning the availability of governmental and non-profit services and provide referrals to human services agencies, which may include referral to an appropriate web site. The Board shall consist of 9 members appointed by the Governor. The Governor shall appoint one representative of each of the following Offices and Departments as a member of the Board: the Office of the Governor, the Department of Human Services, the Department of Healthcare and Family Services, the Department of Public Health, the Department of Children and Family Services, the Department on Aging, the Department of Employment Security, the Department of Human Rights, and the Illinois Commerce Commission. The Governor shall designate one of the members as Chairperson. Members of the Board shall serve 3-year terms and may be reappointed to serve additional terms.
(b) The Board shall establish standards consistent with the standards established by the National 211 Collaborative and the Alliance of Information and Referral Systems for providing information about and referrals to human services agencies to 211 callers. The standards shall prescribe the technology or manner of delivering 211 calls and shall not exceed any requirements for 211 systems set by the Federal Communications Commission. The standards shall be consistent with the Americans with Disabilities Act, ensuring accessibility for users of Teletypewriters for the Deaf (TTY).
(Source: P.A. 94-427, eff. 1-1-06; 95-331, eff. 8-21-07.)

(20 ILCS 3956/10.5)
(For Act repeal see Section 90)
Sec. 10.5. Advisory panel. The Human Services 211 Collaborative Board advisory panel is created to advise the Board on the implementation and administration of this Act.
The panel shall consist of members appointed by the Governor. The Governor shall appoint one representative of each of the following Offices and Departments as a member of the advisory panel: the Office of the Governor, the Department of Human Services, the Department of Public Aid, the Department of Public Health, the Department of Children and Family Services, the Department on Aging, the Department of Employment Security, the Department of Human Rights, and the Illinois Commerce Commission. The Governor shall appoint up to 14 representatives of not-for-profit human services organizations in the State to the advisory panel. The Governor shall designate one of the members as chairperson. Members of the advisory panel shall serve 3-year terms and may be reappointed to serve additional terms.
(Source: P.A. 94-427, eff. 1-1-06.)

(20 ILCS 3956/15)
(For Act repeal see Section 90)
Sec. 15. Pilot project.
(a) The Board shall establish a pilot project to implement 211 as a human services information and referral number. The Board may award not less than 3 and not more than 6 grants to calling areas in various geographical areas of the State in order to establish pilot 211 systems. A calling area may not be awarded more than one grant under this Section.
(b) The Board shall establish eligibility criteria for the grants awarded under this Section.
The criteria shall:
(1) Require 211 providers to submit a request for

proposal to the Board based upon the standards adopted by the Board.

(2) Require 211 providers to submit signed, written

documentation of agreements with other human services providers and local governmental agencies reflecting collaboration within the calling area.

(3) Require 211 providers to submit evidence of their

ability to provide funding.

The Board shall award the grants based upon a 211 provider's documented ability to serve the selected calling area with high quality general information and referral services at a competitive cost.
(Source: P.A. 93-613, eff. 11-18-03.)

(20 ILCS 3956/20)
(For Act repeal see Section 90)
Sec. 20. Reports. The Board shall annually report to the Department of Human Services, the Governor, and the General Assembly on the use of 211 services in Illinois.
(Source: P.A. 93-613, eff. 11-18-03.)

(20 ILCS 3956/90)
(For Act repeal see Section 90)
Sec. 90. Repealer. This Act is repealed upon designation by the Secretary of Human Services that a lead entity is under contract with the Department of Human Services to carry out the provisions of the 2-1-1 Service Act. The Secretary shall designate that a lead entity is under contract with the Department of Human Services to carry out the provisions of the 2-1-1 Service Act by filing a statement with the Index Department of the Secretary of State.
(Source: P.A. 96-599, eff. 1-1-10.)

(20 ILCS 3956/99)
(For Act repeal see Section 90)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 93-613, eff. 11-18-03.)



20 ILCS 3958/ - I-FLY Act.

(20 ILCS 3958/1)
Sec. 1. Short title. This Act may be cited as the I-FLY Act.
(Source: P.A. 93-585, eff. 8-22-03.)

(20 ILCS 3958/5)
Sec. 5. Findings. The General Assembly finds that, in order to create, retain, and stabilize reliable air service to commercial service airports outside of Cook County, improve accessibility to business and industrial centers, augment the State's tourism industry, and encourage the development of facilities and support initiatives for community growth, cooperation between the State, airports, and communities is essential. The General Assembly further finds that a State grant program is the best method to achieve these ends.
(Source: P.A. 93-585, eff. 8-22-03.)

(20 ILCS 3958/10)
Sec. 10. Definitions. As used in this Act:
"Air carrier" means an entity that provides commercial passenger air transportation.
"Commission" means the Air Service Commission.
"Department" means the Department of Transportation.
(Source: P.A. 93-585, eff. 8-22-03; 94-839, eff. 6-6-06.)

(20 ILCS 3958/15)
Sec. 15. I-FLY Fund.
(a) The I-FLY Fund is created as a special fund in the State treasury. Moneys may be deposited into the Fund from: (1) appropriations made by the General Assembly and units of local government to the Fund, (2) federal moneys designated for the Fund, and (3) any grants or gifts designated for the Fund.
(b) The moneys in the Fund shall be used by the Department, subject to appropriation, for air carrier recruitment, retention program grants, planning grants, and Commission expenses.
(Source: P.A. 93-585, eff. 8-22-03; 94-839, eff. 6-6-06.)

(20 ILCS 3958/20)
Sec. 20. Air Service Commission. There is created the Air Service Commission. The Commission shall consist of 5 members, each of whom has airport management or air carrier experience, or both. The members shall be appointed by the Governor, with the advice and consent of the Senate, each one from a different geographical region of the State outside of Cook County. The Governor shall designate one of the members as the chairperson.
Members shall serve for a term of 4 years, except that, for the initial members appointed, one shall serve for a term of 5 years, one for a term of 4 years, one for a term of 3 years, one for a term of 2 years, and one for a term of one year. Initial terms shall commence on July 1, 2003. Each member shall serve until a successor is appointed and qualified. Vacancies shall be filled in the same manner as initial appointments. The members shall not receive a salary but shall be reimbursed for the necessary expenses incurred in the performance of their duties.
The Commission is authorized to do all things reasonable and necessary to accomplish the goals of the I-FLY Program in cooperation with the Department.
(Source: P.A. 93-585, eff. 8-22-03; 94-839, eff. 6-6-06.)

(20 ILCS 3958/25)
Sec. 25. I-FLY Program.
(a) The Department shall establish the I-FLY Program, in cooperation with the Commission. The Program shall consist of the following components:
(1) air carrier recruitment and retention grants as

described in subsection (c); and

(2) planning grants under subsection (d).
The Department may make grants under this Act only to airports that are located completely outside of Cook County.
(b) During any one-year period, an airport may receive a grant for only one of the 2 components specified in subsection (a).
(c) Air carrier recruitment and retention program grants.
(1) An airport may receive an air carrier recruitment

and retention program grant from the Department only if:

(A) it is capable of supporting takeoffs and

landings by aircraft that have at least 19 passenger seats or have made improvements or commitments to the Department to provide this capability; and

(B) it has a commitment from an air carrier to

start or continue air service to the community that the airport serves subject to financial support from the State and from the airport or unit of local government that the airport serves. The commitment must specify that the air carrier would not provide or continue to provide service to the community if financial assistance were not available.

(2) An application for an air carrier recruitment and

retention program grant must contain commitments from the airport or the unit of local government in which the airport is located as to the amount of the total project cost, the contribution from the unit of local government or airport, the method in which the contribution from the airport or unit of local government will be generated, and the requested State contribution.

(3) The air carrier recruitment and retention program

grant shall be used to guarantee the financial viability of air carriers providing reasonable air service at the airport. A grant under this subsection (c) to a particular airport may be in only one of the following 3 forms:

(A) A grant may be used to guarantee that an air

carrier shall receive an agreed amount of revenue per flight.

(B) A grant may be used to guarantee a reduced or

subsidized consumer ticket price.

(C) A grant may be used to guarantee a profit

goal established by the air carrier and airport.

(4) During the first year of a grant under this

subsection (c), the grant shall pay 80% of the total cost of the guarantee and the airport or unit of local government in which the airport is located shall pay 20% of the total cost of the guarantee. During the second year of a grant under this subsection (c), the grant shall pay 80% of the total cost of the guarantee and the airport or the unit of local government in which the airport is located shall pay 20% of the total cost of the guarantee. During the third year of a grant under this subsection (c), the grant shall pay 80% of the total cost of the guarantee and the airport or the unit of local government in which the airport is located shall pay 20% of the total cost of the guarantee.

(5) The total State funding for a grant under this

subsection (c) to a particular airport may not exceed $1,500,000 in any year.

(6) An airport that has received a 3-year grant under

this subsection (c) may apply for another grant for an additional 3-year period; however, the Department shall, in determining whether to make a grant for an additional 3-year period, give priority to other airports that have not previously received a grant under this subsection (c). The Department shall also give priority in making grants under this subsection (c) to airports at which the Department determines that a 3-year grant may result in the creation of stable and reliable commercial air service without an additional grant.

(d) Planning grants. An airport may apply for and receive a planning grant to conduct feasibility studies or business plans designed to study the recruitment, retention, or expansion of an air carrier at the airport. To be eligible for a grant under this subsection (d), the airport must have the potential for initial or expanded air service as the Department determines through its evaluation process. The grant shall pay 70% of the total cost of the feasibility studies or business plans and the airport or the unit of local government in which the airport is located shall pay 30% of the total cost of the feasibility studies or business plans. An airport may receive only one planning grant.
(Source: P.A. 98-674, eff. 6-30-14.)

(20 ILCS 3958/90)
Sec. 90. (Amendatory provisions; text omitted).
(Source: P.A. 93-585, eff. 8-22-03; text omitted.)

(20 ILCS 3958/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 93-585, eff. 8-22-03.)



20 ILCS 3960/ - Illinois Health Facilities Planning Act.

(20 ILCS 3960/1) (from Ch. 111 1/2, par. 1151)
(Section scheduled to be repealed on December 31, 2019)
Sec. 1. This Act shall be known and may be cited as the Illinois Health Facilities Planning Act.
(Source: P.A. 78-1156.)

(20 ILCS 3960/2) (from Ch. 111 1/2, par. 1152)
(Section scheduled to be repealed on December 31, 2019)
Sec. 2. Purpose of the Act. This Act shall establish a procedure (1) which requires a person establishing, constructing or modifying a health care facility, as herein defined, to have the qualifications, background, character and financial resources to adequately provide a proper service for the community; (2) that promotes the orderly and economic development of health care facilities in the State of Illinois that avoids unnecessary duplication of such facilities; and (3) that promotes planning for and development of health care facilities needed for comprehensive health care especially in areas where the health planning process has identified unmet needs.
The changes made to this Act by this amendatory Act of the 96th General Assembly are intended to accomplish the following objectives: to improve the financial ability of the public to obtain necessary health services; to establish an orderly and comprehensive health care delivery system that will guarantee the availability of quality health care to the general public; to maintain and improve the provision of essential health care services and increase the accessibility of those services to the medically underserved and indigent; to assure that the reduction and closure of health care services or facilities is performed in an orderly and timely manner, and that these actions are deemed to be in the best interests of the public; and to assess the financial burden to patients caused by unnecessary health care construction and modification. Evidence-based assessments, projections and decisions will be applied regarding capacity, quality, value and equity in the delivery of health care services in Illinois. The integrity of the Certificate of Need process is ensured through revised ethics and communications procedures. Cost containment and support for safety net services must continue to be central tenets of the Certificate of Need process.
(Source: P.A. 99-527, eff. 1-1-17.)

(20 ILCS 3960/3) (from Ch. 111 1/2, par. 1153)
(Text of Section before amendment by P.A. 100-518)
(Section scheduled to be repealed on December 31, 2019)
Sec. 3. Definitions. As used in this Act:
"Health care facilities" means and includes the following facilities, organizations, and related persons:
(1) An ambulatory surgical treatment center required

to be licensed pursuant to the Ambulatory Surgical Treatment Center Act.

(2) An institution, place, building, or agency

required to be licensed pursuant to the Hospital Licensing Act.

(3) Skilled and intermediate long term care

facilities licensed under the Nursing Home Care Act.

(A) If a demonstration project under the Nursing

Home Care Act applies for a certificate of need to convert to a nursing facility, it shall meet the licensure and certificate of need requirements in effect as of the date of application.

(B) Except as provided in item (A) of this

subsection, this Act does not apply to facilities granted waivers under Section 3-102.2 of the Nursing Home Care Act.

(3.5) Skilled and intermediate care facilities

licensed under the ID/DD Community Care Act or the MC/DD Act. No permit or exemption is required for a facility licensed under the ID/DD Community Care Act or the MC/DD Act prior to the reduction of the number of beds at a facility. If there is a total reduction of beds at a facility licensed under the ID/DD Community Care Act or the MC/DD Act, this is a discontinuation or closure of the facility. If a facility licensed under the ID/DD Community Care Act or the MC/DD Act reduces the number of beds or discontinues the facility, that facility must notify the Board as provided in Section 14.1 of this Act.

(3.7) Facilities licensed under the Specialized

Mental Health Rehabilitation Act of 2013.

(4) Hospitals, nursing homes, ambulatory surgical

treatment centers, or kidney disease treatment centers maintained by the State or any department or agency thereof.

(5) Kidney disease treatment centers, including a

free-standing hemodialysis unit required to be licensed under the End Stage Renal Disease Facility Act.

(A) This Act does not apply to a dialysis

facility that provides only dialysis training, support, and related services to individuals with end stage renal disease who have elected to receive home dialysis.

(B) This Act does not apply to a dialysis unit

located in a licensed nursing home that offers or provides dialysis-related services to residents with end stage renal disease who have elected to receive home dialysis within the nursing home.

(C) The Board, however, may require dialysis

facilities and licensed nursing homes under items (A) and (B) of this subsection to report statistical information on a quarterly basis to the Board to be used by the Board to conduct analyses on the need for proposed kidney disease treatment centers.

(6) An institution, place, building, or room used for

the performance of outpatient surgical procedures that is leased, owned, or operated by or on behalf of an out-of-state facility.

(7) An institution, place, building, or room used for

provision of a health care category of service, including, but not limited to, cardiac catheterization and open heart surgery.

(8) An institution, place, building, or room housing

major medical equipment used in the direct clinical diagnosis or treatment of patients, and whose project cost is in excess of the capital expenditure minimum.

"Health care facilities" does not include the following entities or facility transactions:
(1) Federally-owned facilities.
(2) Facilities used solely for healing by prayer or

spiritual means.

(3) An existing facility located on any campus

facility as defined in Section 5-5.8b of the Illinois Public Aid Code, provided that the campus facility encompasses 30 or more contiguous acres and that the new or renovated facility is intended for use by a licensed residential facility.

(4) Facilities licensed under the Supportive

Residences Licensing Act or the Assisted Living and Shared Housing Act.

(5) Facilities designated as supportive living

facilities that are in good standing with the program established under Section 5-5.01a of the Illinois Public Aid Code.

(6) Facilities established and operating under the

Alternative Health Care Delivery Act as a children's community-based health care center alternative health care model demonstration program or as an Alzheimer's Disease Management Center alternative health care model demonstration program.

(7) The closure of an entity or a portion of an

entity licensed under the Nursing Home Care Act, the Specialized Mental Health Rehabilitation Act of 2013, the ID/DD Community Care Act, or the MC/DD Act, with the exception of facilities operated by a county or Illinois Veterans Homes, that elect to convert, in whole or in part, to an assisted living or shared housing establishment licensed under the Assisted Living and Shared Housing Act and with the exception of a facility licensed under the Specialized Mental Health Rehabilitation Act of 2013 in connection with a proposal to close a facility and re-establish the facility in another location.

(8) Any change of ownership of a health care facility

that is licensed under the Nursing Home Care Act, the Specialized Mental Health Rehabilitation Act of 2013, the ID/DD Community Care Act, or the MC/DD Act, with the exception of facilities operated by a county or Illinois Veterans Homes. Changes of ownership of facilities licensed under the Nursing Home Care Act must meet the requirements set forth in Sections 3-101 through 3-119 of the Nursing Home Care Act.

With the exception of those health care facilities specifically included in this Section, nothing in this Act shall be intended to include facilities operated as a part of the practice of a physician or other licensed health care professional, whether practicing in his individual capacity or within the legal structure of any partnership, medical or professional corporation, or unincorporated medical or professional group. Further, this Act shall not apply to physicians or other licensed health care professional's practices where such practices are carried out in a portion of a health care facility under contract with such health care facility by a physician or by other licensed health care professionals, whether practicing in his individual capacity or within the legal structure of any partnership, medical or professional corporation, or unincorporated medical or professional groups, unless the entity constructs, modifies, or establishes a health care facility as specifically defined in this Section. This Act shall apply to construction or modification and to establishment by such health care facility of such contracted portion which is subject to facility licensing requirements, irrespective of the party responsible for such action or attendant financial obligation.
"Person" means any one or more natural persons, legal entities, governmental bodies other than federal, or any combination thereof.
"Consumer" means any person other than a person (a) whose major occupation currently involves or whose official capacity within the last 12 months has involved the providing, administering or financing of any type of health care facility, (b) who is engaged in health research or the teaching of health, (c) who has a material financial interest in any activity which involves the providing, administering or financing of any type of health care facility, or (d) who is or ever has been a member of the immediate family of the person defined by (a), (b), or (c).
"State Board" or "Board" means the Health Facilities and Services Review Board.
"Construction or modification" means the establishment, erection, building, alteration, reconstruction, modernization, improvement, extension, discontinuation, change of ownership, of or by a health care facility, or the purchase or acquisition by or through a health care facility of equipment or service for diagnostic or therapeutic purposes or for facility administration or operation, or any capital expenditure made by or on behalf of a health care facility which exceeds the capital expenditure minimum; however, any capital expenditure made by or on behalf of a health care facility for (i) the construction or modification of a facility licensed under the Assisted Living and Shared Housing Act or (ii) a conversion project undertaken in accordance with Section 30 of the Older Adult Services Act shall be excluded from any obligations under this Act.
"Establish" means the construction of a health care facility or the replacement of an existing facility on another site or the initiation of a category of service.
"Major medical equipment" means medical equipment which is used for the provision of medical and other health services and which costs in excess of the capital expenditure minimum, except that such term does not include medical equipment acquired by or on behalf of a clinical laboratory to provide clinical laboratory services if the clinical laboratory is independent of a physician's office and a hospital and it has been determined under Title XVIII of the Social Security Act to meet the requirements of paragraphs (10) and (11) of Section 1861(s) of such Act. In determining whether medical equipment has a value in excess of the capital expenditure minimum, the value of studies, surveys, designs, plans, working drawings, specifications, and other activities essential to the acquisition of such equipment shall be included.
"Capital Expenditure" means an expenditure: (A) made by or on behalf of a health care facility (as such a facility is defined in this Act); and (B) which under generally accepted accounting principles is not properly chargeable as an expense of operation and maintenance, or is made to obtain by lease or comparable arrangement any facility or part thereof or any equipment for a facility or part; and which exceeds the capital expenditure minimum.
For the purpose of this paragraph, the cost of any studies, surveys, designs, plans, working drawings, specifications, and other activities essential to the acquisition, improvement, expansion, or replacement of any plant or equipment with respect to which an expenditure is made shall be included in determining if such expenditure exceeds the capital expenditures minimum. Unless otherwise interdependent, or submitted as one project by the applicant, components of construction or modification undertaken by means of a single construction contract or financed through the issuance of a single debt instrument shall not be grouped together as one project. Donations of equipment or facilities to a health care facility which if acquired directly by such facility would be subject to review under this Act shall be considered capital expenditures, and a transfer of equipment or facilities for less than fair market value shall be considered a capital expenditure for purposes of this Act if a transfer of the equipment or facilities at fair market value would be subject to review.
"Capital expenditure minimum" means $11,500,000 for projects by hospital applicants, $6,500,000 for applicants for projects related to skilled and intermediate care long-term care facilities licensed under the Nursing Home Care Act, and $3,000,000 for projects by all other applicants, which shall be annually adjusted to reflect the increase in construction costs due to inflation, for major medical equipment and for all other capital expenditures.
"Non-clinical service area" means an area (i) for the benefit of the patients, visitors, staff, or employees of a health care facility and (ii) not directly related to the diagnosis, treatment, or rehabilitation of persons receiving services from the health care facility. "Non-clinical service areas" include, but are not limited to, chapels; gift shops; news stands; computer systems; tunnels, walkways, and elevators; telephone systems; projects to comply with life safety codes; educational facilities; student housing; patient, employee, staff, and visitor dining areas; administration and volunteer offices; modernization of structural components (such as roof replacement and masonry work); boiler repair or replacement; vehicle maintenance and storage facilities; parking facilities; mechanical systems for heating, ventilation, and air conditioning; loading docks; and repair or replacement of carpeting, tile, wall coverings, window coverings or treatments, or furniture. Solely for the purpose of this definition, "non-clinical service area" does not include health and fitness centers.
"Areawide" means a major area of the State delineated on a geographic, demographic, and functional basis for health planning and for health service and having within it one or more local areas for health planning and health service. The term "region", as contrasted with the term "subregion", and the word "area" may be used synonymously with the term "areawide".
"Local" means a subarea of a delineated major area that on a geographic, demographic, and functional basis may be considered to be part of such major area. The term "subregion" may be used synonymously with the term "local".
"Physician" means a person licensed to practice in accordance with the Medical Practice Act of 1987, as amended.
"Licensed health care professional" means a person licensed to practice a health profession under pertinent licensing statutes of the State of Illinois.
"Director" means the Director of the Illinois Department of Public Health.
"Agency" or "Department" means the Illinois Department of Public Health.
"Alternative health care model" means a facility or program authorized under the Alternative Health Care Delivery Act.
"Out-of-state facility" means a person that is both (i) licensed as a hospital or as an ambulatory surgery center under the laws of another state or that qualifies as a hospital or an ambulatory surgery center under regulations adopted pursuant to the Social Security Act and (ii) not licensed under the Ambulatory Surgical Treatment Center Act, the Hospital Licensing Act, or the Nursing Home Care Act. Affiliates of out-of-state facilities shall be considered out-of-state facilities. Affiliates of Illinois licensed health care facilities 100% owned by an Illinois licensed health care facility, its parent, or Illinois physicians licensed to practice medicine in all its branches shall not be considered out-of-state facilities. Nothing in this definition shall be construed to include an office or any part of an office of a physician licensed to practice medicine in all its branches in Illinois that is not required to be licensed under the Ambulatory Surgical Treatment Center Act.
"Change of ownership of a health care facility" means a change in the person who has ownership or control of a health care facility's physical plant and capital assets. A change in ownership is indicated by the following transactions: sale, transfer, acquisition, lease, change of sponsorship, or other means of transferring control.
"Related person" means any person that: (i) is at least 50% owned, directly or indirectly, by either the health care facility or a person owning, directly or indirectly, at least 50% of the health care facility; or (ii) owns, directly or indirectly, at least 50% of the health care facility.
"Charity care" means care provided by a health care facility for which the provider does not expect to receive payment from the patient or a third-party payer.
"Freestanding emergency center" means a facility subject to licensure under Section 32.5 of the Emergency Medical Services (EMS) Systems Act.
"Category of service" means a grouping by generic class of various types or levels of support functions, equipment, care, or treatment provided to patients or residents, including, but not limited to, classes such as medical-surgical, pediatrics, or cardiac catheterization. A category of service may include subcategories or levels of care that identify a particular degree or type of care within the category of service. Nothing in this definition shall be construed to include the practice of a physician or other licensed health care professional while functioning in an office providing for the care, diagnosis, or treatment of patients. A category of service that is subject to the Board's jurisdiction must be designated in rules adopted by the Board.
"State Board Staff Report" means the document that sets forth the review and findings of the State Board staff, as prescribed by the State Board, regarding applications subject to Board jurisdiction.
(Source: P.A. 98-414, eff. 1-1-14; 98-629, eff. 1-1-15; 98-651, eff. 6-16-14; 98-1086, eff. 8-26-14; 99-78, eff. 7-20-15; 99-180, eff. 7-29-15; 99-527, eff. 1-1-17.)

(Text of Section after amendment by P.A. 100-518)
(Section scheduled to be repealed on December 31, 2019)
Sec. 3. Definitions. As used in this Act:
"Health care facilities" means and includes the following facilities, organizations, and related persons:
(1) An ambulatory surgical treatment center required

to be licensed pursuant to the Ambulatory Surgical Treatment Center Act.

(2) An institution, place, building, or agency

required to be licensed pursuant to the Hospital Licensing Act.

(3) Skilled and intermediate long term care

facilities licensed under the Nursing Home Care Act.

(A) If a demonstration project under the Nursing

Home Care Act applies for a certificate of need to convert to a nursing facility, it shall meet the licensure and certificate of need requirements in effect as of the date of application.

(B) Except as provided in item (A) of this

subsection, this Act does not apply to facilities granted waivers under Section 3-102.2 of the Nursing Home Care Act.

(3.5) Skilled and intermediate care facilities

licensed under the ID/DD Community Care Act or the MC/DD Act. No permit or exemption is required for a facility licensed under the ID/DD Community Care Act or the MC/DD Act prior to the reduction of the number of beds at a facility. If there is a total reduction of beds at a facility licensed under the ID/DD Community Care Act or the MC/DD Act, this is a discontinuation or closure of the facility. If a facility licensed under the ID/DD Community Care Act or the MC/DD Act reduces the number of beds or discontinues the facility, that facility must notify the Board as provided in Section 14.1 of this Act.

(3.7) Facilities licensed under the Specialized

Mental Health Rehabilitation Act of 2013.

(4) Hospitals, nursing homes, ambulatory surgical

treatment centers, or kidney disease treatment centers maintained by the State or any department or agency thereof.

(5) Kidney disease treatment centers, including a

free-standing hemodialysis unit required to be licensed under the End Stage Renal Disease Facility Act.

(A) This Act does not apply to a dialysis

facility that provides only dialysis training, support, and related services to individuals with end stage renal disease who have elected to receive home dialysis.

(B) This Act does not apply to a dialysis unit

located in a licensed nursing home that offers or provides dialysis-related services to residents with end stage renal disease who have elected to receive home dialysis within the nursing home.

(C) The Board, however, may require dialysis

facilities and licensed nursing homes under items (A) and (B) of this subsection to report statistical information on a quarterly basis to the Board to be used by the Board to conduct analyses on the need for proposed kidney disease treatment centers.

(6) An institution, place, building, or room used for

the performance of outpatient surgical procedures that is leased, owned, or operated by or on behalf of an out-of-state facility.

(7) An institution, place, building, or room used for

provision of a health care category of service, including, but not limited to, cardiac catheterization and open heart surgery.

(8) An institution, place, building, or room housing

major medical equipment used in the direct clinical diagnosis or treatment of patients, and whose project cost is in excess of the capital expenditure minimum.

"Health care facilities" does not include the following entities or facility transactions:
(1) Federally-owned facilities.
(2) Facilities used solely for healing by prayer or

spiritual means.

(3) An existing facility located on any campus

facility as defined in Section 5-5.8b of the Illinois Public Aid Code, provided that the campus facility encompasses 30 or more contiguous acres and that the new or renovated facility is intended for use by a licensed residential facility.

(4) Facilities licensed under the Supportive

Residences Licensing Act or the Assisted Living and Shared Housing Act.

(5) Facilities designated as supportive living

facilities that are in good standing with the program established under Section 5-5.01a of the Illinois Public Aid Code.

(6) Facilities established and operating under the

Alternative Health Care Delivery Act as a children's community-based health care center alternative health care model demonstration program or as an Alzheimer's Disease Management Center alternative health care model demonstration program.

(7) The closure of an entity or a portion of an

entity licensed under the Nursing Home Care Act, the Specialized Mental Health Rehabilitation Act of 2013, the ID/DD Community Care Act, or the MC/DD Act, with the exception of facilities operated by a county or Illinois Veterans Homes, that elect to convert, in whole or in part, to an assisted living or shared housing establishment licensed under the Assisted Living and Shared Housing Act and with the exception of a facility licensed under the Specialized Mental Health Rehabilitation Act of 2013 in connection with a proposal to close a facility and re-establish the facility in another location.

(8) Any change of ownership of a health care facility

that is licensed under the Nursing Home Care Act, the Specialized Mental Health Rehabilitation Act of 2013, the ID/DD Community Care Act, or the MC/DD Act, with the exception of facilities operated by a county or Illinois Veterans Homes. Changes of ownership of facilities licensed under the Nursing Home Care Act must meet the requirements set forth in Sections 3-101 through 3-119 of the Nursing Home Care Act.

With the exception of those health care facilities specifically included in this Section, nothing in this Act shall be intended to include facilities operated as a part of the practice of a physician or other licensed health care professional, whether practicing in his individual capacity or within the legal structure of any partnership, medical or professional corporation, or unincorporated medical or professional group. Further, this Act shall not apply to physicians or other licensed health care professional's practices where such practices are carried out in a portion of a health care facility under contract with such health care facility by a physician or by other licensed health care professionals, whether practicing in his individual capacity or within the legal structure of any partnership, medical or professional corporation, or unincorporated medical or professional groups, unless the entity constructs, modifies, or establishes a health care facility as specifically defined in this Section. This Act shall apply to construction or modification and to establishment by such health care facility of such contracted portion which is subject to facility licensing requirements, irrespective of the party responsible for such action or attendant financial obligation.
"Person" means any one or more natural persons, legal entities, governmental bodies other than federal, or any combination thereof.
"Consumer" means any person other than a person (a) whose major occupation currently involves or whose official capacity within the last 12 months has involved the providing, administering or financing of any type of health care facility, (b) who is engaged in health research or the teaching of health, (c) who has a material financial interest in any activity which involves the providing, administering or financing of any type of health care facility, or (d) who is or ever has been a member of the immediate family of the person defined by (a), (b), or (c).
"State Board" or "Board" means the Health Facilities and Services Review Board.
"Construction or modification" means the establishment, erection, building, alteration, reconstruction, modernization, improvement, extension, discontinuation, change of ownership, of or by a health care facility, or the purchase or acquisition by or through a health care facility of equipment or service for diagnostic or therapeutic purposes or for facility administration or operation, or any capital expenditure made by or on behalf of a health care facility which exceeds the capital expenditure minimum; however, any capital expenditure made by or on behalf of a health care facility for (i) the construction or modification of a facility licensed under the Assisted Living and Shared Housing Act or (ii) a conversion project undertaken in accordance with Section 30 of the Older Adult Services Act shall be excluded from any obligations under this Act.
"Establish" means the construction of a health care facility or the replacement of an existing facility on another site or the initiation of a category of service.
"Major medical equipment" means medical equipment which is used for the provision of medical and other health services and which costs in excess of the capital expenditure minimum, except that such term does not include medical equipment acquired by or on behalf of a clinical laboratory to provide clinical laboratory services if the clinical laboratory is independent of a physician's office and a hospital and it has been determined under Title XVIII of the Social Security Act to meet the requirements of paragraphs (10) and (11) of Section 1861(s) of such Act. In determining whether medical equipment has a value in excess of the capital expenditure minimum, the value of studies, surveys, designs, plans, working drawings, specifications, and other activities essential to the acquisition of such equipment shall be included.
"Capital Expenditure" means an expenditure: (A) made by or on behalf of a health care facility (as such a facility is defined in this Act); and (B) which under generally accepted accounting principles is not properly chargeable as an expense of operation and maintenance, or is made to obtain by lease or comparable arrangement any facility or part thereof or any equipment for a facility or part; and which exceeds the capital expenditure minimum.
For the purpose of this paragraph, the cost of any studies, surveys, designs, plans, working drawings, specifications, and other activities essential to the acquisition, improvement, expansion, or replacement of any plant or equipment with respect to which an expenditure is made shall be included in determining if such expenditure exceeds the capital expenditures minimum. Unless otherwise interdependent, or submitted as one project by the applicant, components of construction or modification undertaken by means of a single construction contract or financed through the issuance of a single debt instrument shall not be grouped together as one project. Donations of equipment or facilities to a health care facility which if acquired directly by such facility would be subject to review under this Act shall be considered capital expenditures, and a transfer of equipment or facilities for less than fair market value shall be considered a capital expenditure for purposes of this Act if a transfer of the equipment or facilities at fair market value would be subject to review.
"Capital expenditure minimum" means $11,500,000 for projects by hospital applicants, $6,500,000 for applicants for projects related to skilled and intermediate care long-term care facilities licensed under the Nursing Home Care Act, and $3,000,000 for projects by all other applicants, which shall be annually adjusted to reflect the increase in construction costs due to inflation, for major medical equipment and for all other capital expenditures.
"Financial Commitment" means the commitment of at least 33% of total funds assigned to cover total project cost, which occurs by the actual expenditure of 33% or more of the total project cost or the commitment to expend 33% or more of the total project cost by signed contracts or other legal means.
"Non-clinical service area" means an area (i) for the benefit of the patients, visitors, staff, or employees of a health care facility and (ii) not directly related to the diagnosis, treatment, or rehabilitation of persons receiving services from the health care facility. "Non-clinical service areas" include, but are not limited to, chapels; gift shops; news stands; computer systems; tunnels, walkways, and elevators; telephone systems; projects to comply with life safety codes; educational facilities; student housing; patient, employee, staff, and visitor dining areas; administration and volunteer offices; modernization of structural components (such as roof replacement and masonry work); boiler repair or replacement; vehicle maintenance and storage facilities; parking facilities; mechanical systems for heating, ventilation, and air conditioning; loading docks; and repair or replacement of carpeting, tile, wall coverings, window coverings or treatments, or furniture. Solely for the purpose of this definition, "non-clinical service area" does not include health and fitness centers.
"Areawide" means a major area of the State delineated on a geographic, demographic, and functional basis for health planning and for health service and having within it one or more local areas for health planning and health service. The term "region", as contrasted with the term "subregion", and the word "area" may be used synonymously with the term "areawide".
"Local" means a subarea of a delineated major area that on a geographic, demographic, and functional basis may be considered to be part of such major area. The term "subregion" may be used synonymously with the term "local".
"Physician" means a person licensed to practice in accordance with the Medical Practice Act of 1987, as amended.
"Licensed health care professional" means a person licensed to practice a health profession under pertinent licensing statutes of the State of Illinois.
"Director" means the Director of the Illinois Department of Public Health.
"Agency" or "Department" means the Illinois Department of Public Health.
"Alternative health care model" means a facility or program authorized under the Alternative Health Care Delivery Act.
"Out-of-state facility" means a person that is both (i) licensed as a hospital or as an ambulatory surgery center under the laws of another state or that qualifies as a hospital or an ambulatory surgery center under regulations adopted pursuant to the Social Security Act and (ii) not licensed under the Ambulatory Surgical Treatment Center Act, the Hospital Licensing Act, or the Nursing Home Care Act. Affiliates of out-of-state facilities shall be considered out-of-state facilities. Affiliates of Illinois licensed health care facilities 100% owned by an Illinois licensed health care facility, its parent, or Illinois physicians licensed to practice medicine in all its branches shall not be considered out-of-state facilities. Nothing in this definition shall be construed to include an office or any part of an office of a physician licensed to practice medicine in all its branches in Illinois that is not required to be licensed under the Ambulatory Surgical Treatment Center Act.
"Change of ownership of a health care facility" means a change in the person who has ownership or control of a health care facility's physical plant and capital assets. A change in ownership is indicated by the following transactions: sale, transfer, acquisition, lease, change of sponsorship, or other means of transferring control.
"Related person" means any person that: (i) is at least 50% owned, directly or indirectly, by either the health care facility or a person owning, directly or indirectly, at least 50% of the health care facility; or (ii) owns, directly or indirectly, at least 50% of the health care facility.
"Charity care" means care provided by a health care facility for which the provider does not expect to receive payment from the patient or a third-party payer.
"Freestanding emergency center" means a facility subject to licensure under Section 32.5 of the Emergency Medical Services (EMS) Systems Act.
"Category of service" means a grouping by generic class of various types or levels of support functions, equipment, care, or treatment provided to patients or residents, including, but not limited to, classes such as medical-surgical, pediatrics, or cardiac catheterization. A category of service may include subcategories or levels of care that identify a particular degree or type of care within the category of service. Nothing in this definition shall be construed to include the practice of a physician or other licensed health care professional while functioning in an office providing for the care, diagnosis, or treatment of patients. A category of service that is subject to the Board's jurisdiction must be designated in rules adopted by the Board.
"State Board Staff Report" means the document that sets forth the review and findings of the State Board staff, as prescribed by the State Board, regarding applications subject to Board jurisdiction.
(Source: P.A. 99-78, eff. 7-20-15; 99-180, eff. 7-29-15; 99-527, eff. 1-1-17; 100-518, eff. 6-1-18.)

(20 ILCS 3960/3.1)
Sec. 3.1. (Repealed).
(Source: Repealed by P.A. 88-18.)

(20 ILCS 3960/3.5)
(Section scheduled to be repealed on August 9, 2018)
Sec. 3.5. Facilities maintained or operated by a State agency.
(a) Except for the requirements set forth in subsection (b), any construction, modification, establishment, or change in categories of service of a health care facility funded through an appropriation from the General Assembly and maintained or operated by a State agency is exempt from the requirements of this Act. A State agency is not exempt from this Act when that State agency discontinues a health care facility or category of service.
(b) A State agency must notify the Board in writing of any appropriation by the General Assembly for the construction, modification, establishment or change in categories of service, excluding discontinuations of a health care facility or categories of service, maintained or operated by the State. The State agency must include with the written notification the following information: (i) the estimated service capacity of the health care facility, (ii) the location of the project or the intended location if not identified by law, and (iii) the date the health care facility is estimated to be opened. The State agency must also notify the Board in writing when the facility has been licensed by the Department of Public Health or any other licensing body. The State agency shall submit to the Board, on behalf of the health care facility, any annual facility questionnaires as defined in Section 13 of this Act or any requests for information by the Board.
(c) This Section is repealed 5 years after the effective date of this amendatory Act of the 98th General Assembly.
(Source: P.A. 98-257, eff. 8-9-13.)

(20 ILCS 3960/4) (from Ch. 111 1/2, par. 1154)
(Section scheduled to be repealed on December 31, 2019)
Sec. 4. Health Facilities and Services Review Board; membership; appointment; term; compensation; quorum. Notwithstanding any other provision in this Section, members of the State Board holding office on the day before the effective date of this amendatory Act of the 96th General Assembly shall retain their authority.
(a) There is created the Health Facilities and Services Review Board, which shall perform the functions described in this Act. The Department shall provide operational support to the Board as necessary, including the provision of office space, supplies, and clerical, financial, and accounting services. The Board may contract for functions or operational support as needed. The Board may also contract with experts related to specific health services or facilities and create technical advisory panels to assist in the development of criteria, standards, and procedures used in the evaluation of applications for permit and exemption.
(b) Beginning March 1, 2010, the State Board shall consist of 9 voting members. All members shall be residents of Illinois and at least 4 shall reside outside the Chicago Metropolitan Statistical Area. Consideration shall be given to potential appointees who reflect the ethnic and cultural diversity of the State. Neither Board members nor Board staff shall be convicted felons or have pled guilty to a felony.
Each member shall have a reasonable knowledge of the practice, procedures and principles of the health care delivery system in Illinois, including at least 5 members who shall be knowledgeable about health care delivery systems, health systems planning, finance, or the management of health care facilities currently regulated under the Act. One member shall be a representative of a non-profit health care consumer advocacy organization. A spouse, parent, sibling, or child of a Board member cannot be an employee, agent, or under contract with services or facilities subject to the Act. Prior to appointment and in the course of service on the Board, members of the Board shall disclose the employment or other financial interest of any other relative of the member, if known, in service or facilities subject to the Act. Members of the Board shall declare any conflict of interest that may exist with respect to the status of those relatives and recuse themselves from voting on any issue for which a conflict of interest is declared. No person shall be appointed or continue to serve as a member of the State Board who is, or whose spouse, parent, sibling, or child is, a member of the Board of Directors of, has a financial interest in, or has a business relationship with a health care facility.
Notwithstanding any provision of this Section to the contrary, the term of office of each member of the State Board serving on the day before the effective date of this amendatory Act of the 96th General Assembly is abolished on the date upon which members of the 9-member Board, as established by this amendatory Act of the 96th General Assembly, have been appointed and can begin to take action as a Board. Members of the State Board serving on the day before the effective date of this amendatory Act of the 96th General Assembly may be reappointed to the 9-member Board. Prior to March 1, 2010, the Health Facilities Planning Board shall establish a plan to transition its powers and duties to the Health Facilities and Services Review Board.
(c) The State Board shall be appointed by the Governor, with the advice and consent of the Senate. Not more than 5 of the appointments shall be of the same political party at the time of the appointment.
The Secretary of Human Services, the Director of Healthcare and Family Services, and the Director of Public Health, or their designated representatives, shall serve as ex-officio, non-voting members of the State Board.
(d) Of those 9 members initially appointed by the Governor following the effective date of this amendatory Act of the 96th General Assembly, 3 shall serve for terms expiring July 1, 2011, 3 shall serve for terms expiring July 1, 2012, and 3 shall serve for terms expiring July 1, 2013. Thereafter, each appointed member shall hold office for a term of 3 years, provided that any member appointed to fill a vacancy occurring prior to the expiration of the term for which his or her predecessor was appointed shall be appointed for the remainder of such term and the term of office of each successor shall commence on July 1 of the year in which his predecessor's term expires. Each member appointed after the effective date of this amendatory Act of the 96th General Assembly shall hold office until his or her successor is appointed and qualified. The Governor may reappoint a member for additional terms, but no member shall serve more than 3 terms, subject to review and re-approval every 3 years.
(e) State Board members, while serving on business of the State Board, shall receive actual and necessary travel and subsistence expenses while so serving away from their places of residence. Until March 1, 2010, a member of the State Board who experiences a significant financial hardship due to the loss of income on days of attendance at meetings or while otherwise engaged in the business of the State Board may be paid a hardship allowance, as determined by and subject to the approval of the Governor's Travel Control Board.
(f) The Governor shall designate one of the members to serve as the Chairman of the Board, who shall be a person with expertise in health care delivery system planning, finance or management of health care facilities that are regulated under the Act. The Chairman shall annually review Board member performance and shall report the attendance record of each Board member to the General Assembly.
(g) The State Board, through the Chairman, shall prepare a separate and distinct budget approved by the General Assembly and shall hire and supervise its own professional staff responsible for carrying out the responsibilities of the Board.
(h) The State Board shall meet at least every 45 days, or as often as the Chairman of the State Board deems necessary, or upon the request of a majority of the members.
(i) Five members of the State Board shall constitute a quorum. The affirmative vote of 5 of the members of the State Board shall be necessary for any action requiring a vote to be taken by the State Board. A vacancy in the membership of the State Board shall not impair the right of a quorum to exercise all the rights and perform all the duties of the State Board as provided by this Act.
(j) A State Board member shall disqualify himself or herself from the consideration of any application for a permit or exemption in which the State Board member or the State Board member's spouse, parent, sibling, or child: (i) has an economic interest in the matter; or (ii) is employed by, serves as a consultant for, or is a member of the governing board of the applicant or a party opposing the application.
(k) The Chairman, Board members, and Board staff must comply with the Illinois Governmental Ethics Act.
(Source: P.A. 99-527, eff. 1-1-17.)

(20 ILCS 3960/4.1)
(Section scheduled to be repealed on December 31, 2019)
Sec. 4.1. Ethics laws.
(a) All State Board meetings are subject to the Open Meetings Act.
(b) The State Board is subject to the State Officials and Employees Ethics Act.
(Source: P.A. 95-331, eff. 8-21-07.)

(20 ILCS 3960/4.2)
(Text of Section before amendment by P.A. 100-518)
(Section scheduled to be repealed on December 31, 2019)
Sec. 4.2. Ex parte communications.
(a) Except in the disposition of matters that agencies are authorized by law to entertain or dispose of on an ex parte basis including, but not limited to rule making, the State Board, any State Board member, employee, or a hearing officer shall not engage in ex parte communication in connection with the substance of any formally filed application for a permit with any person or party or the representative of any party. This subsection (a) applies when the Board, member, employee, or hearing officer knows, or should know upon reasonable inquiry, that the application or exemption has been formally filed with the Board. Nothing in this Section shall prohibit staff members from providing technical assistance to applicants. Nothing in this Section shall prohibit staff from verifying or clarifying an applicant's information as it prepares the Board staff report. Once an application or exemption is filed and deemed complete, a written record of any communication between staff and an applicant shall be prepared by staff and made part of the public record, using a prescribed, standardized format, and shall be included in the application file.
(b) A State Board member or employee may communicate with other members or employees and any State Board member or hearing officer may have the aid and advice of one or more personal assistants.
(c) An ex parte communication received by the State Board, any State Board member, employee, or a hearing officer shall be made a part of the record of the matter, including all written communications, all written responses to the communications, and a memorandum stating the substance of all oral communications and all responses made and the identity of each person from whom the ex parte communication was received.
(d) "Ex parte communication" means a communication between a person who is not a State Board member or employee and a State Board member or employee that reflects on the substance of a pending or impending State Board proceeding and that takes place outside the record of the proceeding. Communications regarding matters of procedure and practice, such as the format of pleading, number of copies required, manner of service, and status of proceedings, are not considered ex parte communications. Technical assistance with respect to an application, not intended to influence any decision on the application, may be provided by employees to the applicant. Any assistance shall be documented in writing by the applicant and employees within 10 business days after the assistance is provided.
(e) For purposes of this Section, "employee" means a person the State Board or the Agency employs on a full-time, part-time, contract, or intern basis.
(f) The State Board, State Board member, or hearing examiner presiding over the proceeding, in the event of a violation of this Section, must take whatever action is necessary to ensure that the violation does not prejudice any party or adversely affect the fairness of the proceedings.
(g) Nothing in this Section shall be construed to prevent the State Board or any member of the State Board from consulting with the attorney for the State Board.
(Source: P.A. 96-31, eff. 6-30-09.)

(Text of Section after amendment by P.A. 100-518)
(Section scheduled to be repealed on December 31, 2019)
Sec. 4.2. Ex parte communications.
(a) Except in the disposition of matters that agencies are authorized by law to entertain or dispose of on an ex parte basis including, but not limited to rule making, the State Board, any State Board member, employee, or a hearing officer shall not engage in ex parte communication in connection with the substance of any formally filed application for a permit with any person or party or the representative of any party. This subsection (a) applies when the Board, member, employee, or hearing officer knows, or should know upon reasonable inquiry, that the application or exemption has been formally filed with the Board. Nothing in this Section shall prohibit staff members from providing technical assistance to applicants. Nothing in this Section shall prohibit staff from verifying or clarifying an applicant's information as it prepares the State Board Staff Report. Once an application or exemption is filed and deemed complete, a written record of any communication between staff and an applicant shall be prepared by staff and made part of the public record, using a prescribed, standardized format, and shall be included in the application file.
(b) A State Board member or employee may communicate with other members or employees and any State Board member or hearing officer may have the aid and advice of one or more personal assistants.
(c) An ex parte communication received by the State Board, any State Board member, employee, or a hearing officer shall be made a part of the record of the matter, including all written communications, all written responses to the communications, and a memorandum stating the substance of all oral communications and all responses made and the identity of each person from whom the ex parte communication was received.
(d) "Ex parte communication" means a communication between a person who is not a State Board member or employee and a State Board member or employee that reflects on the substance of a pending or impending State Board proceeding and that takes place outside the record of the proceeding. Communications regarding matters of procedure and practice, such as the format of pleading, number of copies required, manner of service, and status of proceedings, are not considered ex parte communications. Technical assistance with respect to an application, not intended to influence any decision on the application, may be provided by employees to the applicant. Any assistance shall be documented in writing by the applicant and employees within 10 business days after the assistance is provided.
(e) For purposes of this Section, "employee" means a person the State Board or the Agency employs on a full-time, part-time, contract, or intern basis.
(f) The State Board, State Board member, or hearing examiner presiding over the proceeding, in the event of a violation of this Section, must take whatever action is necessary to ensure that the violation does not prejudice any party or adversely affect the fairness of the proceedings.
(g) Nothing in this Section shall be construed to prevent the State Board or any member of the State Board from consulting with the attorney for the State Board.
(Source: P.A. 100-518, eff. 6-1-18.)

(20 ILCS 3960/5) (from Ch. 111 1/2, par. 1155)
(Text of Section before amendment by P.A. 100-518)
(Section scheduled to be repealed on December 31, 2019)
Sec. 5. Construction, modification, or establishment of health care facilities or acquisition of major medical equipment; permits or exemptions. No person shall construct, modify or establish a health care facility or acquire major medical equipment without first obtaining a permit or exemption from the State Board. The State Board shall not delegate to the staff of the State Board or any other person or entity the authority to grant permits or exemptions whenever the staff or other person or entity would be required to exercise any discretion affecting the decision to grant a permit or exemption. The State Board may, by rule, delegate authority to the Chairman to grant permits or exemptions when applications meet all of the State Board's review criteria and are unopposed.
A permit or exemption shall be obtained prior to the acquisition of major medical equipment or to the construction or modification of a health care facility which:
(a) requires a total capital expenditure in excess of

the capital expenditure minimum; or

(b) substantially changes the scope or changes the

functional operation of the facility; or

(c) changes the bed capacity of a health care

facility by increasing the total number of beds or by distributing beds among various categories of service or by relocating beds from one physical facility or site to another by more than 20 beds or more than 10% of total bed capacity as defined by the State Board, whichever is less, over a 2 year period.

A permit shall be valid only for the defined construction or modifications, site, amount and person named in the application for such permit and shall not be transferable or assignable. A permit shall be valid until such time as the project has been completed, provided that the project commences and proceeds to completion with due diligence by the completion date or extension date approved by the Board.
A permit holder must do the following: (i) submit the final completion and cost report for the project within 90 days after the approved project completion date or extension date and (ii) submit annual progress reports no earlier than 30 days before and no later than 30 days after each anniversary date of the Board's approval of the permit until the project is completed. To maintain a valid permit and to monitor progress toward project commencement and completion, routine post-permit reports shall be limited to annual progress reports and the final completion and cost report. Annual progress reports shall include information regarding the committed funds expended toward the approved project. If the project is not completed in one year, then, by the second annual report, the permit holder shall expend 33% or more of the total project cost or shall make a commitment to expend 33% or more of the total project cost by signed contracts or other legal means, and the report shall contain information regarding those expenditures or commitments. If the project is to be completed in one year, then the first annual report shall contain the expenditure commitment information for the total project cost. The State Board may extend the expenditure commitment period after considering a permit holder's showing of good cause and request for additional time to complete the project.
The Certificate of Need process required under this Act is designed to restrain rising health care costs by preventing unnecessary construction or modification of health care facilities. The Board must assure that the establishment, construction, or modification of a health care facility or the acquisition of major medical equipment is consistent with the public interest and that the proposed project is consistent with the orderly and economic development or acquisition of those facilities and equipment and is in accord with the standards, criteria, or plans of need adopted and approved by the Board. Board decisions regarding the construction of health care facilities must consider capacity, quality, value, and equity. Projects may deviate from the costs, fees, and expenses provided in their project cost information for the project's cost components, provided that the final total project cost does not exceed the approved permit amount. Project alterations shall not increase the total approved permit amount by more than the limit set forth under the Board's rules.
Major construction projects, for the purposes of this Act, shall include but are not limited to: projects for the construction of new buildings; additions to existing facilities; modernization projects whose cost is in excess of $1,000,000 or 10% of the facilities' operating revenue, whichever is less; and such other projects as the State Board shall define and prescribe pursuant to this Act.
The acquisition by any person of major medical equipment that will not be owned by or located in a health care facility and that will not be used to provide services to inpatients of a health care facility shall be exempt from review provided that a notice is filed in accordance with exemption requirements.
Notwithstanding any other provision of this Act, no permit or exemption is required for the construction or modification of a non-clinical service area of a health care facility.
(Source: P.A. 97-1115, eff. 8-27-12; 98-414, eff. 1-1-14.)

(Text of Section after amendment by P.A. 100-518)
(Section scheduled to be repealed on December 31, 2019)
Sec. 5. Construction, modification, or establishment of health care facilities or acquisition of major medical equipment; permits or exemptions. No person shall construct, modify or establish a health care facility or acquire major medical equipment without first obtaining a permit or exemption from the State Board. The State Board shall not delegate to the staff of the State Board or any other person or entity the authority to grant permits or exemptions whenever the staff or other person or entity would be required to exercise any discretion affecting the decision to grant a permit or exemption. The State Board may, by rule, delegate authority to the Chairman to grant permits or exemptions when applications meet all of the State Board's review criteria and are unopposed.
A permit or exemption shall be obtained prior to the acquisition of major medical equipment or to the construction or modification of a health care facility which:
(a) requires a total capital expenditure in excess of

the capital expenditure minimum; or

(b) substantially changes the scope or changes the

functional operation of the facility; or

(c) changes the bed capacity of a health care

facility by increasing the total number of beds or by distributing beds among various categories of service or by relocating beds from one physical facility or site to another by more than 20 beds or more than 10% of total bed capacity as defined by the State Board, whichever is less, over a 2 year period.

A permit shall be valid only for the defined construction or modifications, site, amount and person named in the application for such permit and shall not be transferable or assignable. A permit shall be valid until such time as the project has been completed, provided that the project commences and proceeds to completion with due diligence by the completion date or extension date approved by the Board.
A permit holder must do the following: (i) submit the final completion and cost report for the project within 90 days after the approved project completion date or extension date and (ii) submit annual progress reports no earlier than 30 days before and no later than 30 days after each anniversary date of the Board's approval of the permit until the project is completed. To maintain a valid permit and to monitor progress toward project commencement and completion, routine post-permit reports shall be limited to annual progress reports and the final completion and cost report. Annual progress reports shall include information regarding the committed funds expended toward the approved project. For projects to be completed in 12 months or less, the permit holder shall report financial commitment in the final completion and cost report. For projects to be completed between 12 to 24 months, the permit holder shall report financial commitment in the first annual report. For projects to be completed in more than 24 months, the permit holder shall report financial commitment in the second annual progress report. The report shall contain information regarding financial commitment expenditures or commitments. The State Board may extend the financial commitment period after considering a permit holder's showing of good cause and request for additional time to complete the project.
The Certificate of Need process required under this Act is designed to restrain rising health care costs by preventing unnecessary construction or modification of health care facilities. The Board must assure that the establishment, construction, or modification of a health care facility or the acquisition of major medical equipment is consistent with the public interest and that the proposed project is consistent with the orderly and economic development or acquisition of those facilities and equipment and is in accord with the standards, criteria, or plans of need adopted and approved by the Board. Board decisions regarding the construction of health care facilities must consider capacity, quality, value, and equity. Projects may deviate from the costs, fees, and expenses provided in their project cost information for the project's cost components, provided that the final total project cost does not exceed the approved permit amount. Project alterations shall not increase the total approved permit amount by more than the limit set forth under the Board's rules.
Major construction projects, for the purposes of this Act, shall include but are not limited to: projects for the construction of new buildings; additions to existing facilities; modernization projects whose cost is in excess of $1,000,000 or 10% of the facilities' operating revenue, whichever is less; and such other projects as the State Board shall define and prescribe pursuant to this Act.
The acquisition by any person of major medical equipment that will not be owned by or located in a health care facility and that will not be used to provide services to inpatients of a health care facility shall be exempt from review provided that a notice is filed in accordance with exemption requirements.
Notwithstanding any other provision of this Act, no permit or exemption is required for the construction or modification of a non-clinical service area of a health care facility.
(Source: P.A. 100-518, eff. 6-1-18.)

(20 ILCS 3960/5.1) (from Ch. 111 1/2, par. 1155.1)
(Section scheduled to be repealed on December 31, 2019)
Sec. 5.1. No person shall construct, modify, or establish a health care facility alternative health care model without first obtaining a permit from the State Board except as authorized by the provisions of the Alternative Health Care Delivery Act.
(Source: P.A. 87-1188; 88-490.)

(20 ILCS 3960/5.1a)
(Section scheduled to be repealed on December 31, 2019)
Sec. 5.1a. No person shall construct, modify, or establish a freestanding emergency center in Illinois, or acquire major medical equipment or make capital expenditures in relation to such a facility in excess of the capital expenditure minimum, as defined by this Act, without first obtaining a permit from the State Board in accordance with criteria, standards, and procedures adopted by the State Board for freestanding emergency centers that ensure the availability of and community access to essential emergency medical services.
(Source: P.A. 95-584, eff. 8-31-07.)

(20 ILCS 3960/5.2)
(Section scheduled to be repealed on December 31, 2019)
Sec. 5.2. After the effective date of this amendatory Act of the 91st General Assembly, no person shall establish, construct, or modify an institution, place, building, or room used for the performance of outpatient surgical procedures that is leased, owned, or operated by or on behalf of an out-of-state facility without first obtaining a permit from the State Board.
(Source: P.A. 91-782, eff. 6-9-00.)

(20 ILCS 3960/5.3)
(Section scheduled to be repealed on December 31, 2019)
Sec. 5.3. Annual report of capital expenditures.
(a) In addition to the State Board's authority to require reports, the State Board shall require each health care facility to submit an annual report of all capital expenditures in excess of $200,000 (which shall be annually adjusted to reflect the increase in construction costs due to inflation) made by the health care facility during the most recent year. This annual report shall consist of a brief description of the capital expenditure, the amount and method of financing the capital expenditure, the certificate of need project number if the project was reviewed, and the total amount of capital expenditures obligated for the year. Data collected from health care facilities pursuant to this Section shall not duplicate or overlap other data collected by the Department and must be collected as part of the State Board's Annual Questionnaires or supplements for health care facilities that report these data.
(b)(1) For the purposes of this subsection (b), "capital expenditures" means only expenditures required under subsection (a) for the erection, building, alteration, reconstruction, modernization, improvement, extension, or demolition of or by a hospital.
(2) If a hospital under the University of Illinois Hospital Act or Hospital Licensing Act that has more than 100 beds reports capital expenditures at or above the amount required under subsection (a), then the hospital shall also meet the reporting requirements under this subsection (b) for female-owned, minority-owned, veteran-owned, and small business enterprises with respect to those reported capital expenditures.
(3) Each hospital shall include the following information in its annual report:
(A) The hospital's capital expenditure spending goals

for female-owned, minority-owned, veteran-owned, and small business enterprises. These goals shall be expressed as a percentage of total capital expenditures reported by the hospital submitting the report.

(B) The hospital's actual capital expenditure

spending for female-owned, minority-owned, veteran-owned, and small business enterprises. These actual expenditures shall be expressed as a percentage of total capital expenditures reported by the hospital submitting the report. The report may include actual spending on female-owned, minority-owned, veteran-owned, and small business enterprises that is less than the capital expenditure threshold required to be reported under subsection (a) of this Section.

(C) The type or types of capital expenditure for

which the hospital shall be actively seeking supplier diversity in the next year.

(D) An outline of the plan developed to alert and

encourage female-owned, minority-owned, veteran-owned, and small business enterprises providing the type or types of services identified in subparagraph (C) to seek business from the hospital.

(E) An explanation of the challenges faced in finding

quality vendors and any suggestions for what the Health Facilities and Services Review Board could do to be helpful to identify those vendors.

(F) A list of the certifications the hospital

recognizes.

(G) The point of contact for any potential vendor who

wishes to do business with the hospital and an explanation of the process for a vendor to enroll with the hospital as a female-owned, minority-owned, veteran-owned, or small business enterprise.

(H) Any particular success stories to encourage other

hospitals to emulate best practices.

(4) A health care system may develop a system-wide annual report that includes all hospitals in order to comply with the requirements of this subsection (b). Each annual report shall include as much State-specific data as possible. If the submitting entity does not submit State-specific data, then the hospital shall include any national data it does have and explain why it could not submit State-specific data and how it intends to do so in future reports, if possible.
(5) Subject to appropriation, the Department of Central Management Services shall hold an annual workshop open to the public in 2017 and every year thereafter on the state of supplier diversity to collaboratively seek solutions to structural impediments to achieving stated goals, including testimony from subject matter experts.
(6) The Health Facilities and Services Review Board shall publish a database on its website of the point of contact for each hospital for supplier diversity, along with a list of certifications each hospital recognizes from the information submitted in each annual report. The Health Facilities and Services Review Board shall publish each annual report on its website and shall maintain each annual report for at least 5 years.
(7) Notwithstanding any other provision of law, the Health Facilities and Services Review Board shall not inquire about, review, obtain, or in any other way consider the information provided in this Section when reviewing an application for a permit or exemption or in taking any other action under this Act.
(8) The annual report required under this subsection (b) shall be submitted by each hospital for its fiscal years that begin at least 6 months after the effective date of this amendatory Act of the 99th General Assembly.
(Source: P.A. 98-1086, eff. 8-26-14; 99-767, eff. 8-12-16.)

(20 ILCS 3960/5.4)
(Text of Section before amendment by P.A. 100-518)
(Section scheduled to be repealed on December 31, 2019)
Sec. 5.4. Safety Net Impact Statement.
(a) General review criteria shall include a requirement that all health care facilities, with the exception of skilled and intermediate long-term care facilities licensed under the Nursing Home Care Act, provide a Safety Net Impact Statement, which shall be filed with an application for a substantive project or when the application proposes to discontinue a category of service.
(b) For the purposes of this Section, "safety net services" are services provided by health care providers or organizations that deliver health care services to persons with barriers to mainstream health care due to lack of insurance, inability to pay, special needs, ethnic or cultural characteristics, or geographic isolation. Safety net service providers include, but are not limited to, hospitals and private practice physicians that provide charity care, school-based health centers, migrant health clinics, rural health clinics, federally qualified health centers, community health centers, public health departments, and community mental health centers.
(c) As developed by the applicant, a Safety Net Impact Statement shall describe all of the following:
(1) The project's material impact, if any, on

essential safety net services in the community, to the extent that it is feasible for an applicant to have such knowledge.

(2) The project's impact on the ability of another

provider or health care system to cross-subsidize safety net services, if reasonably known to the applicant.

(3) How the discontinuation of a facility or service

might impact the remaining safety net providers in a given community, if reasonably known by the applicant.

(d) Safety Net Impact Statements shall also include all of the following:
(1) For the 3 fiscal years prior to the application,

a certification describing the amount of charity care provided by the applicant. The amount calculated by hospital applicants shall be in accordance with the reporting requirements for charity care reporting in the Illinois Community Benefits Act. Non-hospital applicants shall report charity care, at cost, in accordance with an appropriate methodology specified by the Board.

(2) For the 3 fiscal years prior to the application,

a certification of the amount of care provided to Medicaid patients. Hospital and non-hospital applicants shall provide Medicaid information in a manner consistent with the information reported each year to the State Board regarding "Inpatients and Outpatients Served by Payor Source" and "Inpatient and Outpatient Net Revenue by Payor Source" as required by the Board under Section 13 of this Act and published in the Annual Hospital Profile.

(3) Any information the applicant believes is

directly relevant to safety net services, including information regarding teaching, research, and any other service.

(e) The Board staff shall publish a notice, that an application accompanied by a Safety Net Impact Statement has been filed, in a newspaper having general circulation within the area affected by the application. If no newspaper has a general circulation within the county, the Board shall post the notice in 5 conspicuous places within the proposed area.
(f) Any person, community organization, provider, or health system or other entity wishing to comment upon or oppose the application may file a Safety Net Impact Statement Response with the Board, which shall provide additional information concerning a project's impact on safety net services in the community.
(g) Applicants shall be provided an opportunity to submit a reply to any Safety Net Impact Statement Response.
(h) The Board staff report shall include a statement as to whether a Safety Net Impact Statement was filed by the applicant and whether it included information on charity care, the amount of care provided to Medicaid patients, and information on teaching, research, or any other service provided by the applicant directly relevant to safety net services. The report shall also indicate the names of the parties submitting responses and the number of responses and replies, if any, that were filed.
(Source: P.A. 98-1086, eff. 8-26-14.)

(Text of Section after amendment by P.A. 100-518)
(Section scheduled to be repealed on December 31, 2019)
Sec. 5.4. Safety Net Impact Statement.
(a) General review criteria shall include a requirement that all health care facilities, with the exception of skilled and intermediate long-term care facilities licensed under the Nursing Home Care Act, provide a Safety Net Impact Statement, which shall be filed with an application for a substantive project or when the application proposes to discontinue a category of service.
(b) For the purposes of this Section, "safety net services" are services provided by health care providers or organizations that deliver health care services to persons with barriers to mainstream health care due to lack of insurance, inability to pay, special needs, ethnic or cultural characteristics, or geographic isolation. Safety net service providers include, but are not limited to, hospitals and private practice physicians that provide charity care, school-based health centers, migrant health clinics, rural health clinics, federally qualified health centers, community health centers, public health departments, and community mental health centers.
(c) As developed by the applicant, a Safety Net Impact Statement shall describe all of the following:
(1) The project's material impact, if any, on

essential safety net services in the community, to the extent that it is feasible for an applicant to have such knowledge.

(2) The project's impact on the ability of another

provider or health care system to cross-subsidize safety net services, if reasonably known to the applicant.

(3) How the discontinuation of a facility or service

might impact the remaining safety net providers in a given community, if reasonably known by the applicant.

(d) Safety Net Impact Statements shall also include all of the following:
(1) For the 3 fiscal years prior to the application,

a certification describing the amount of charity care provided by the applicant. The amount calculated by hospital applicants shall be in accordance with the reporting requirements for charity care reporting in the Illinois Community Benefits Act. Non-hospital applicants shall report charity care, at cost, in accordance with an appropriate methodology specified by the Board.

(2) For the 3 fiscal years prior to the application,

a certification of the amount of care provided to Medicaid patients. Hospital and non-hospital applicants shall provide Medicaid information in a manner consistent with the information reported each year to the State Board regarding "Inpatients and Outpatients Served by Payor Source" and "Inpatient and Outpatient Net Revenue by Payor Source" as required by the Board under Section 13 of this Act and published in the Annual Hospital Profile.

(3) Any information the applicant believes is

directly relevant to safety net services, including information regarding teaching, research, and any other service.

(e) The Board staff shall publish a notice, that an application accompanied by a Safety Net Impact Statement has been filed, in a newspaper having general circulation within the area affected by the application. If no newspaper has a general circulation within the county, the Board shall post the notice in 5 conspicuous places within the proposed area.
(f) Any person, community organization, provider, or health system or other entity wishing to comment upon or oppose the application may file a Safety Net Impact Statement Response with the Board, which shall provide additional information concerning a project's impact on safety net services in the community.
(g) Applicants shall be provided an opportunity to submit a reply to any Safety Net Impact Statement Response.
(h) The State Board Staff Report shall include a statement as to whether a Safety Net Impact Statement was filed by the applicant and whether it included information on charity care, the amount of care provided to Medicaid patients, and information on teaching, research, or any other service provided by the applicant directly relevant to safety net services. The report shall also indicate the names of the parties submitting responses and the number of responses and replies, if any, that were filed.
(Source: P.A. 100-518, eff. 6-1-18.)

(20 ILCS 3960/6) (from Ch. 111 1/2, par. 1156)
(Text of Section before amendment by P.A. 100-518)
(Section scheduled to be repealed on December 31, 2019)
Sec. 6. Application for permit or exemption; exemption regulations.
(a) An application for a permit or exemption shall be made to the State Board upon forms provided by the State Board. This application shall contain such information as the State Board deems necessary. The State Board shall not require an applicant to file a Letter of Intent before an application is filed. Such application shall include affirmative evidence on which the State Board or Chairman may make its decision on the approval or denial of the permit or exemption.
(b) The State Board shall establish by regulation the procedures and requirements regarding issuance of exemptions. An exemption shall be approved when information required by the Board by rule is submitted. Projects eligible for an exemption, rather than a permit, include, but are not limited to, change of ownership of a health care facility, discontinuation of a category of service, and discontinuation of a health care facility, other than a health care facility maintained by the State or any agency or department thereof or a nursing home maintained by a county. For a change of ownership of a health care facility, the State Board shall provide by rule for an expedited process for obtaining an exemption in accordance with Section 8.5 of this Act. In connection with a change of ownership, the State Board may approve the transfer of an existing permit without regard to whether the permit to be transferred has yet been obligated, except for permits establishing a new facility or a new category of service.
(c) All applications shall be signed by the applicant and shall be verified by any 2 officers thereof.
(c-5) Any written review or findings of the Board staff or any other reviewing organization under Section 8 concerning an application for a permit must be made available to the public at least 14 calendar days before the meeting of the State Board at which the review or findings are considered. The applicant and members of the public may submit, to the State Board, written responses regarding the facts set forth in the review or findings of the Board staff or reviewing organization. Members of the public shall have until 10 days before the meeting of the State Board to submit any written response concerning the Board staff's written review or findings. The Board staff may revise any findings to address corrections of factual errors cited in the public response. At the meeting, the State Board may, in its discretion, permit the submission of other additional written materials.
(d) Upon receipt of an application for a permit, the State Board shall approve and authorize the issuance of a permit if it finds (1) that the applicant is fit, willing, and able to provide a proper standard of health care service for the community with particular regard to the qualification, background and character of the applicant, (2) that economic feasibility is demonstrated in terms of effect on the existing and projected operating budget of the applicant and of the health care facility; in terms of the applicant's ability to establish and operate such facility in accordance with licensure regulations promulgated under pertinent state laws; and in terms of the projected impact on the total health care expenditures in the facility and community, (3) that safeguards are provided which assure that the establishment, construction or modification of the health care facility or acquisition of major medical equipment is consistent with the public interest, and (4) that the proposed project is consistent with the orderly and economic development of such facilities and equipment and is in accord with standards, criteria, or plans of need adopted and approved pursuant to the provisions of Section 12 of this Act.
(Source: P.A. 99-154, eff. 7-28-15.)

(Text of Section after amendment by P.A. 100-518)
(Section scheduled to be repealed on December 31, 2019)
Sec. 6. Application for permit or exemption; exemption regulations.
(a) An application for a permit or exemption shall be made to the State Board upon forms provided by the State Board. This application shall contain such information as the State Board deems necessary. The State Board shall not require an applicant to file a Letter of Intent before an application is filed. Such application shall include affirmative evidence on which the State Board or Chairman may make its decision on the approval or denial of the permit or exemption.
(b) The State Board shall establish by regulation the procedures and requirements regarding issuance of exemptions. An exemption shall be approved when information required by the Board by rule is submitted. Projects eligible for an exemption, rather than a permit, include, but are not limited to, change of ownership of a health care facility, discontinuation of a category of service, and discontinuation of a health care facility, other than a health care facility maintained by the State or any agency or department thereof or a nursing home maintained by a county. For a change of ownership of a health care facility, the State Board shall provide by rule for an expedited process for obtaining an exemption in accordance with Section 8.5 of this Act. In connection with a change of ownership, the State Board may approve the transfer of an existing permit without regard to whether the permit to be transferred has yet been obligated, except for permits establishing a new facility or a new category of service.
(c) All applications shall be signed by the applicant and shall be verified by any 2 officers thereof.
(c-5) Any written review or findings of the Board staff concerning an application for a permit must be made available to the public at least 14 calendar days before the meeting of the State Board at which the review or findings are considered. The applicant and members of the public may submit, to the State Board, written responses regarding the facts set forth in the review or findings of the Board staff or reviewing organization. Members of the public shall have until 10 days before the meeting of the State Board to submit any written response concerning the Board staff's written review or findings. The Board staff may revise any findings to address corrections of factual errors cited in the public response. At the meeting, the State Board may, in its discretion, permit the submission of other additional written materials.
(d) Upon receipt of an application for a permit, the State Board shall approve and authorize the issuance of a permit if it finds (1) that the applicant is fit, willing, and able to provide a proper standard of health care service for the community with particular regard to the qualification, background and character of the applicant, (2) that economic feasibility is demonstrated in terms of effect on the existing and projected operating budget of the applicant and of the health care facility; in terms of the applicant's ability to establish and operate such facility in accordance with licensure regulations promulgated under pertinent state laws; and in terms of the projected impact on the total health care expenditures in the facility and community, (3) that safeguards are provided which assure that the establishment, construction or modification of the health care facility or acquisition of major medical equipment is consistent with the public interest, and (4) that the proposed project is consistent with the orderly and economic development of such facilities and equipment and is in accord with standards, criteria, or plans of need adopted and approved pursuant to the provisions of Section 12 of this Act.
(Source: P.A. 99-154, eff. 7-28-15; 100-518, eff. 6-1-18.)

(20 ILCS 3960/6.01) (from Ch. 111 1/2, par. 1156.01)
Sec. 6.01. (Repealed).
(Source: P.A. 89-507, eff. 7-1-97. Repealed by P.A. 89-516, eff. 7-18-96.)

(20 ILCS 3960/6.1)
Sec. 6.1. (Repealed).
(Source: Repealed by P.A. 88-18.)

(20 ILCS 3960/6.2)
(Section scheduled to be repealed on December 31, 2019)
Sec. 6.2. Review of permits; State Board Staff Reports. Upon receipt of an application for a permit to establish, construct, or modify a health care facility, the State Board staff shall notify the applicant in writing within 10 working days either that the application is or is not complete. If the application is complete, the State Board staff shall notify the applicant of the beginning of the review process. If the application is not complete, the Board staff shall explain within the 10-day period why the application is incomplete.
The State Board staff shall afford a reasonable amount of time as established by the State Board, but not to exceed 120 days, for the review of the application. The 120-day period begins on the day the application is found to be substantially complete, as that term is defined by the State Board. During the 120-day period, the applicant may request an extension. An applicant may modify the application at any time before a final administrative decision has been made on the application.
The State Board staff shall submit its State Board Staff Report to the State Board for its decision-making regarding approval or denial of the permit.
When an application for a permit is initially reviewed by State Board staff, as provided in this Section, the State Board shall, upon request by the applicant or an interested person, afford an opportunity for a public hearing within a reasonable amount of time after receipt of the complete application, but not to exceed 90 days after receipt of the complete application. Notice of the hearing shall be made promptly, not less than 10 days before the hearing, by certified mail to the applicant and, not less than 10 days before the hearing, by publication in a newspaper of general circulation in the area or community to be affected. The hearing shall be held in the area or community in which the proposed project is to be located and shall be for the purpose of allowing the applicant and any interested person to present public testimony concerning the approval, denial, renewal, or revocation of the permit. All interested persons attending the hearing shall be given a reasonable opportunity to present their views or arguments in writing or orally, and a record of all of the testimony shall accompany any findings of the State Board staff. The State Board shall adopt reasonable rules and regulations governing the procedure and conduct of the hearings.
(Source: P.A. 98-1086, eff. 8-26-14; 99-114, eff. 7-23-15.)

(20 ILCS 3960/7) (from Ch. 111 1/2, par. 1157)
(Section scheduled to be repealed on December 31, 2019)
Sec. 7. The Director or the Chairman of the State Board may request the cooperation of county and multiple-county health departments, municipal boards of health, and other governmental and nongovernmental agencies in obtaining information and in conducting investigations relating to applications for permits.
(Source: P.A. 89-276, eff. 8-10-95.)

(20 ILCS 3960/8)
Sec. 8. (Repealed).
(Source: P.A. 88-18. Repealed by P.A. 96-31, eff. 6-30-09.)

(20 ILCS 3960/8.5)
(Section scheduled to be repealed on December 31, 2019)
Sec. 8.5. Certificate of exemption for change of ownership of a health care facility; discontinuation of a health care facility or category of service; public notice and public hearing.
(a) Upon a finding that an application for a change of ownership is complete, the State Board shall publish a legal notice on one day in a newspaper of general circulation in the area or community to be affected and afford the public an opportunity to request a hearing. If the application is for a facility located in a Metropolitan Statistical Area, an additional legal notice shall be published in a newspaper of limited circulation, if one exists, in the area in which the facility is located. If the newspaper of limited circulation is published on a daily basis, the additional legal notice shall be published on one day. The applicant shall pay the cost incurred by the Board in publishing the change of ownership notice in newspapers as required under this subsection. The legal notice shall also be posted on the Health Facilities and Services Review Board's web site and sent to the State Representative and State Senator of the district in which the health care facility is located. An application for change of ownership of a hospital shall not be deemed complete without a signed certification that for a period of 2 years after the change of ownership transaction is effective, the hospital will not adopt a charity care policy that is more restrictive than the policy in effect during the year prior to the transaction. An application for a change of ownership need not contain signed transaction documents so long as it includes the following key terms of the transaction: names and background of the parties; structure of the transaction; the person who will be the licensed or certified entity after the transaction; the ownership or membership interests in such licensed or certified entity both prior to and after the transaction; fair market value of assets to be transferred; and the purchase price or other form of consideration to be provided for those assets. The issuance of the certificate of exemption shall be contingent upon the applicant submitting a statement to the Board within 90 days after the closing date of the transaction, or such longer period as provided by the Board, certifying that the change of ownership has been completed in accordance with the key terms contained in the application. If such key terms of the transaction change, a new application shall be required.
Where a change of ownership is among related persons, and there are no other changes being proposed at the health care facility that would otherwise require a permit or exemption under this Act, the applicant shall submit an application consisting of a standard notice in a form set forth by the Board briefly explaining the reasons for the proposed change of ownership. Once such an application is submitted to the Board and reviewed by the Board staff, the Board Chair shall take action on an application for an exemption for a change of ownership among related persons within 45 days after the application has been deemed complete, provided the application meets the applicable standards under this Section. If the Board Chair has a conflict of interest or for other good cause, the Chair may request review by the Board. Notwithstanding any other provision of this Act, for purposes of this Section, a change of ownership among related persons means a transaction where the parties to the transaction are under common control or ownership before and after the transaction is completed.
Nothing in this Act shall be construed as authorizing the Board to impose any conditions, obligations, or limitations, other than those required by this Section, with respect to the issuance of an exemption for a change of ownership, including, but not limited to, the time period before which a subsequent change of ownership of the health care facility could be sought, or the commitment to continue to offer for a specified time period any services currently offered by the health care facility.
(a-3) Upon a finding that an application to close a health care facility is complete, the State Board shall publish a legal notice on 3 consecutive days in a newspaper of general circulation in the area or community to be affected and afford the public an opportunity to request a hearing. If the application is for a facility located in a Metropolitan Statistical Area, an additional legal notice shall be published in a newspaper of limited circulation, if one exists, in the area in which the facility is located. If the newspaper of limited circulation is published on a daily basis, the additional legal notice shall be published on 3 consecutive days. The legal notice shall also be posted on the Health Facilities and Services Review Board's web site and sent to the State Representative and State Senator of the district in which the health care facility is located. In addition, the health care facility shall provide notice of closure to the local media that the health care facility would routinely notify about facility events. No later than 90 days after a discontinuation of a health facility, the applicant must submit a statement to the State Board certifying that the discontinuation is complete.
(a-5) Upon a finding that an application to discontinue a category of service is complete and provides the requested information, as specified by the State Board, an exemption shall be issued. No later than 30 days after the issuance of the exemption, the health care facility must give written notice of the discontinuation of the category of service to the State Senator and State Representative serving the legislative district in which the health care facility is located. No later than 90 days after a discontinuation of a category of service, the applicant must submit a statement to the State Board certifying that the discontinuation is complete.
(b) If a public hearing is requested, it shall be held at least 15 days but no more than 30 days after the date of publication of the legal notice in the community in which the facility is located. The hearing shall be held in the affected area or community in a place of reasonable size and accessibility and a full and complete written transcript of the proceedings shall be made. All interested persons attending the hearing shall be given a reasonable opportunity to present their positions in writing or orally. The applicant shall provide a summary of the proposal for distribution at the public hearing.
(c) For the purposes of this Section "newspaper of limited circulation" means a newspaper intended to serve a particular or defined population of a specific geographic area within a Metropolitan Statistical Area such as a municipality, town, village, township, or community area, but does not include publications of professional and trade associations.
(Source: P.A. 99-154, eff. 7-28-15; 99-527, eff. 1-1-17; 99-551, eff. 7-15-16; 100-201, eff. 8-18-17.)

(20 ILCS 3960/9)
Sec. 9. (Repealed).
(Source: P.A. 81-149. Repealed by P.A. 96-31, eff. 6-30-09.)

(20 ILCS 3960/10) (from Ch. 111 1/2, par. 1160)
(Section scheduled to be repealed on December 31, 2019)
Sec. 10. Presenting information relevant to the approval of a permit or certificate or in opposition to the denial of the application; notice of outcome and review proceedings. When a motion by the State Board, to approve an application for a permit, fails to pass, or when a motion to deny an application for a permit is passed, the applicant or the holder of the permit, as the case may be, and such other parties as the State Board permits, will be given an opportunity to appear before the State Board and present such information as may be relevant to the approval of a permit or in opposition to the denial of the application.
Subsequent to an appearance by the applicant before the State Board or default of such opportunity to appear, a motion by the State Board to approve an application for a permit which fails to pass or a motion to deny an application for a permit which passes shall be considered denial of the application for a permit, as the case may be. Such action of denial or an action by the State Board to revoke a permit shall be communicated to the applicant or holder of the permit. Such person or organization shall be afforded an opportunity for a hearing before an administrative law judge, who is appointed by the Chairman of the State Board. A written notice of a request for such hearing shall be served upon the Chairman of the State Board within 30 days following notification of the decision of the State Board. The administrative law judge shall take actions necessary to ensure that the hearing is completed within a reasonable period of time, but not to exceed 120 days, except for delays or continuances agreed to by the person requesting the hearing. Following its consideration of the report of the hearing, or upon default of the party to the hearing, the State Board shall make its final determination, specifying its findings and conclusions within 90 days of receiving the written report of the hearing. A copy of such determination shall be sent by certified mail or served personally upon the party.
A full and complete record shall be kept of all proceedings, including the notice of hearing, complaint, and all other documents in the nature of pleadings, written motions filed in the proceedings, and the report and orders of the State Board or hearing officer. All testimony shall be reported but need not be transcribed unless the decision is appealed in accordance with the Administrative Review Law, as now or hereafter amended. A copy or copies of the transcript may be obtained by any interested party on payment of the cost of preparing such copy or copies.
The State Board or hearing officer shall upon its own or his motion, or on the written request of any party to the proceeding who has, in the State Board's or hearing officer's opinion, demonstrated the relevancy of such request to the outcome of the proceedings, issue subpoenas requiring the attendance and the giving of testimony by witnesses, and subpoenas duces tecum requiring the production of books, papers, records, or memoranda. The fees of witnesses for attendance and travel shall be the same as the fees of witnesses before the circuit court of this State.
When the witness is subpoenaed at the instance of the State Board, or its hearing officer, such fees shall be paid in the same manner as other expenses of the Board, and when the witness is subpoenaed at the instance of any other party to any such proceeding the State Board may, in accordance with its rules, require that the cost of service of the subpoena or subpoena duces tecum and the fee of the witness be borne by the party at whose instance the witness is summoned. In such case, the State Board in its discretion, may require a deposit to cover the cost of such service and witness fees. A subpoena or subpoena duces tecum so issued shall be served in the same manner as a subpoena issued out of a court.
Any circuit court of this State upon the application of the State Board or upon the application of any other party to the proceeding, may, in its discretion, compel the attendance of witnesses, the production of books, papers, records, or memoranda and the giving of testimony before it or its hearing officer conducting an investigation or holding a hearing authorized by this Act, by an attachment for contempt, or otherwise, in the same manner as production of evidence may be compelled before the court.
(Source: P.A. 98-1086, eff. 8-26-14; 99-527, eff. 1-1-17.)

(20 ILCS 3960/11) (from Ch. 111 1/2, par. 1161)
(Section scheduled to be repealed on December 31, 2019)
Sec. 11. Any person who is adversely affected by a final decision of the State Board may have such decision judicially reviewed. The provisions of the Administrative Review Law, as now or hereafter amended, and the rules adopted pursuant thereto shall apply to and govern all proceedings for the judicial review of final administrative decisions of the State Board. The term "administrative decisions" is as defined in Section 3-101 of the Code of Civil Procedure. In order to comply with subsection (b) of Section 3-108 of the Administrative Review Law of the Code of Civil Procedure, the State Board shall transcribe each State Board meeting using a certified court reporter. The transcript shall contain the record of the findings and decisions of the State Board.
(Source: P.A. 98-1086, eff. 8-26-14.)

(20 ILCS 3960/12) (from Ch. 111 1/2, par. 1162)
(Text of Section before amendment by P.A. 100-518)
(Section scheduled to be repealed on December 31, 2019)
Sec. 12. Powers and duties of State Board. For purposes of this Act, the State Board shall exercise the following powers and duties:
(1) Prescribe rules, regulations, standards, criteria, procedures or reviews which may vary according to the purpose for which a particular review is being conducted or the type of project reviewed and which are required to carry out the provisions and purposes of this Act. Policies and procedures of the State Board shall take into consideration the priorities and needs of medically underserved areas and other health care services, giving special consideration to the impact of projects on access to safety net services.
(2) Adopt procedures for public notice and hearing on all proposed rules, regulations, standards, criteria, and plans required to carry out the provisions of this Act.
(3) (Blank).
(4) Develop criteria and standards for health care facilities planning, conduct statewide inventories of health care facilities, maintain an updated inventory on the Board's web site reflecting the most recent bed and service changes and updated need determinations when new census data become available or new need formulae are adopted, and develop health care facility plans which shall be utilized in the review of applications for permit under this Act. Such health facility plans shall be coordinated by the Board with pertinent State Plans. Inventories pursuant to this Section of skilled or intermediate care facilities licensed under the Nursing Home Care Act, skilled or intermediate care facilities licensed under the ID/DD Community Care Act, skilled or intermediate care facilities licensed under the MC/DD Act, facilities licensed under the Specialized Mental Health Rehabilitation Act of 2013, or nursing homes licensed under the Hospital Licensing Act shall be conducted on an annual basis no later than July 1 of each year and shall include among the information requested a list of all services provided by a facility to its residents and to the community at large and differentiate between active and inactive beds.
In developing health care facility plans, the State Board shall consider, but shall not be limited to, the following:
(a) The size, composition and growth of the

population of the area to be served;

(b) The number of existing and planned facilities

offering similar programs;

(c) The extent of utilization of existing facilities;
(d) The availability of facilities which may serve as

alternatives or substitutes;

(e) The availability of personnel necessary to the

operation of the facility;

(f) Multi-institutional planning and the

establishment of multi-institutional systems where feasible;

(g) The financial and economic feasibility of

proposed construction or modification; and

(h) In the case of health care facilities established

by a religious body or denomination, the needs of the members of such religious body or denomination may be considered to be public need.

The health care facility plans which are developed and adopted in accordance with this Section shall form the basis for the plan of the State to deal most effectively with statewide health needs in regard to health care facilities.
(5) Coordinate with other state agencies having responsibilities affecting health care facilities, including those of licensure and cost reporting.
(6) Solicit, accept, hold and administer on behalf of the State any grants or bequests of money, securities or property for use by the State Board in the administration of this Act; and enter into contracts consistent with the appropriations for purposes enumerated in this Act.
(7) The State Board shall prescribe procedures for review, standards, and criteria which shall be utilized to make periodic reviews and determinations of the appropriateness of any existing health services being rendered by health care facilities subject to the Act. The State Board shall consider recommendations of the Board in making its determinations.
(8) Prescribe rules, regulations, standards, and criteria for the conduct of an expeditious review of applications for permits for projects of construction or modification of a health care facility, which projects are classified as emergency, substantive, or non-substantive in nature.
Six months after June 30, 2009 (the effective date of Public Act 96-31), substantive projects shall include no more than the following:
(a) Projects to construct (1) a new or replacement

facility located on a new site or (2) a replacement facility located on the same site as the original facility and the cost of the replacement facility exceeds the capital expenditure minimum, which shall be reviewed by the Board within 120 days;

(b) Projects proposing a (1) new service within an

existing healthcare facility or (2) discontinuation of a service within an existing healthcare facility, which shall be reviewed by the Board within 60 days; or

(c) Projects proposing a change in the bed capacity

of a health care facility by an increase in the total number of beds or by a redistribution of beds among various categories of service or by a relocation of beds from one physical facility or site to another by more than 20 beds or more than 10% of total bed capacity, as defined by the State Board, whichever is less, over a 2-year period.

The Chairman may approve applications for exemption that meet the criteria set forth in rules or refer them to the full Board. The Chairman may approve any unopposed application that meets all of the review criteria or refer them to the full Board.
Such rules shall not prevent the conduct of a public hearing upon the timely request of an interested party. Such reviews shall not exceed 60 days from the date the application is declared to be complete.
(9) Prescribe rules, regulations, standards, and criteria pertaining to the granting of permits for construction and modifications which are emergent in nature and must be undertaken immediately to prevent or correct structural deficiencies or hazardous conditions that may harm or injure persons using the facility, as defined in the rules and regulations of the State Board. This procedure is exempt from public hearing requirements of this Act.
(10) Prescribe rules, regulations, standards and criteria for the conduct of an expeditious review, not exceeding 60 days, of applications for permits for projects to construct or modify health care facilities which are needed for the care and treatment of persons who have acquired immunodeficiency syndrome (AIDS) or related conditions.
(10.5) Provide its rationale when voting on an item before it at a State Board meeting in order to comply with subsection (b) of Section 3-108 of the Code of Civil Procedure.
(11) Issue written decisions upon request of the applicant or an adversely affected party to the Board. Requests for a written decision shall be made within 15 days after the Board meeting in which a final decision has been made. A "final decision" for purposes of this Act is the decision to approve or deny an application, or take other actions permitted under this Act, at the time and date of the meeting that such action is scheduled by the Board. The transcript of the State Board meeting shall be incorporated into the Board's final decision. The staff of the Board shall prepare a written copy of the final decision and the Board shall approve a final copy for inclusion in the formal record. The Board shall consider, for approval, the written draft of the final decision no later than the next scheduled Board meeting. The written decision shall identify the applicable criteria and factors listed in this Act and the Board's regulations that were taken into consideration by the Board when coming to a final decision. If the Board denies or fails to approve an application for permit or exemption, the Board shall include in the final decision a detailed explanation as to why the application was denied and identify what specific criteria or standards the applicant did not fulfill.
(12) Require at least one of its members to participate in any public hearing, after the appointment of a majority of the members to the Board.
(13) Provide a mechanism for the public to comment on, and request changes to, draft rules and standards.
(14) Implement public information campaigns to regularly inform the general public about the opportunity for public hearings and public hearing procedures.
(15) Establish a separate set of rules and guidelines for long-term care that recognizes that nursing homes are a different business line and service model from other regulated facilities. An open and transparent process shall be developed that considers the following: how skilled nursing fits in the continuum of care with other care providers, modernization of nursing homes, establishment of more private rooms, development of alternative services, and current trends in long-term care services. The Chairman of the Board shall appoint a permanent Health Services Review Board Long-term Care Facility Advisory Subcommittee that shall develop and recommend to the Board the rules to be established by the Board under this paragraph (15). The Subcommittee shall also provide continuous review and commentary on policies and procedures relative to long-term care and the review of related projects. The Subcommittee shall make recommendations to the Board no later than January 1, 2016 and every January thereafter pursuant to the Subcommittee's responsibility for the continuous review and commentary on policies and procedures relative to long-term care. In consultation with other experts from the health field of long-term care, the Board and the Subcommittee shall study new approaches to the current bed need formula and Health Service Area boundaries to encourage flexibility and innovation in design models reflective of the changing long-term care marketplace and consumer preferences and submit its recommendations to the Chairman of the Board no later than January 1, 2017. The Subcommittee shall evaluate, and make recommendations to the State Board regarding, the buying, selling, and exchange of beds between long-term care facilities within a specified geographic area or drive time. The Board shall file the proposed related administrative rules for the separate rules and guidelines for long-term care required by this paragraph (15) by no later than September 30, 2011. The Subcommittee shall be provided a reasonable and timely opportunity to review and comment on any review, revision, or updating of the criteria, standards, procedures, and rules used to evaluate project applications as provided under Section 12.3 of this Act.
The Chairman of the Board shall appoint voting members of the Subcommittee, who shall serve for a period of 3 years, with one-third of the terms expiring each January, to be determined by lot. Appointees shall include, but not be limited to, recommendations from each of the 3 statewide long-term care associations, with an equal number to be appointed from each. Compliance with this provision shall be through the appointment and reappointment process. All appointees serving as of April 1, 2015 shall serve to the end of their term as determined by lot or until the appointee voluntarily resigns, whichever is earlier.
One representative from the Department of Public Health, the Department of Healthcare and Family Services, the Department on Aging, and the Department of Human Services may each serve as an ex-officio non-voting member of the Subcommittee. The Chairman of the Board shall select a Subcommittee Chair, who shall serve for a period of 3 years.
(16) Prescribe the format of the State Board Staff Report. A State Board Staff Report shall pertain to applications that include, but are not limited to, applications for permit or exemption, applications for permit renewal, applications for extension of the obligation period, applications requesting a declaratory ruling, or applications under the Health Care Worker Self-Referral Act. State Board Staff Reports shall compare applications to the relevant review criteria under the Board's rules.
(17) Establish a separate set of rules and guidelines for facilities licensed under the Specialized Mental Health Rehabilitation Act of 2013. An application for the re-establishment of a facility in connection with the relocation of the facility shall not be granted unless the applicant has a contractual relationship with at least one hospital to provide emergency and inpatient mental health services required by facility consumers, and at least one community mental health agency to provide oversight and assistance to facility consumers while living in the facility, and appropriate services, including case management, to assist them to prepare for discharge and reside stably in the community thereafter. No new facilities licensed under the Specialized Mental Health Rehabilitation Act of 2013 shall be established after June 16, 2014 (the effective date of Public Act 98-651) except in connection with the relocation of an existing facility to a new location. An application for a new location shall not be approved unless there are adequate community services accessible to the consumers within a reasonable distance, or by use of public transportation, so as to facilitate the goal of achieving maximum individual self-care and independence. At no time shall the total number of authorized beds under this Act in facilities licensed under the Specialized Mental Health Rehabilitation Act of 2013 exceed the number of authorized beds on June 16, 2014 (the effective date of Public Act 98-651).
(Source: P.A. 98-414, eff. 1-1-14; 98-463, eff. 8-16-13; 98-651, eff. 6-16-14; 98-1086, eff. 8-26-14; 99-78, eff. 7-20-15; 99-114, eff. 7-23-15; 99-180, eff. 7-29-15; 99-277, eff. 8-5-15; 99-527, eff. 1-1-17; 99-642, eff. 7-28-16.)

(Text of Section after amendment by P.A. 100-518)
(Section scheduled to be repealed on December 31, 2019)
Sec. 12. Powers and duties of State Board. For purposes of this Act, the State Board shall exercise the following powers and duties:
(1) Prescribe rules, regulations, standards, criteria, procedures or reviews which may vary according to the purpose for which a particular review is being conducted or the type of project reviewed and which are required to carry out the provisions and purposes of this Act. Policies and procedures of the State Board shall take into consideration the priorities and needs of medically underserved areas and other health care services, giving special consideration to the impact of projects on access to safety net services.
(2) Adopt procedures for public notice and hearing on all proposed rules, regulations, standards, criteria, and plans required to carry out the provisions of this Act.
(3) (Blank).
(4) Develop criteria and standards for health care facilities planning, conduct statewide inventories of health care facilities, maintain an updated inventory on the Board's web site reflecting the most recent bed and service changes and updated need determinations when new census data become available or new need formulae are adopted, and develop health care facility plans which shall be utilized in the review of applications for permit under this Act. Such health facility plans shall be coordinated by the Board with pertinent State Plans. Inventories pursuant to this Section of skilled or intermediate care facilities licensed under the Nursing Home Care Act, skilled or intermediate care facilities licensed under the ID/DD Community Care Act, skilled or intermediate care facilities licensed under the MC/DD Act, facilities licensed under the Specialized Mental Health Rehabilitation Act of 2013, or nursing homes licensed under the Hospital Licensing Act shall be conducted on an annual basis no later than July 1 of each year and shall include among the information requested a list of all services provided by a facility to its residents and to the community at large and differentiate between active and inactive beds.
In developing health care facility plans, the State Board shall consider, but shall not be limited to, the following:
(a) The size, composition and growth of the

population of the area to be served;

(b) The number of existing and planned facilities

offering similar programs;

(c) The extent of utilization of existing facilities;
(d) The availability of facilities which may serve as

alternatives or substitutes;

(e) The availability of personnel necessary to the

operation of the facility;

(f) Multi-institutional planning and the

establishment of multi-institutional systems where feasible;

(g) The financial and economic feasibility of

proposed construction or modification; and

(h) In the case of health care facilities established

by a religious body or denomination, the needs of the members of such religious body or denomination may be considered to be public need.

The health care facility plans which are developed and adopted in accordance with this Section shall form the basis for the plan of the State to deal most effectively with statewide health needs in regard to health care facilities.
(5) Coordinate with other state agencies having responsibilities affecting health care facilities, including those of licensure and cost reporting.
(6) Solicit, accept, hold and administer on behalf of the State any grants or bequests of money, securities or property for use by the State Board in the administration of this Act; and enter into contracts consistent with the appropriations for purposes enumerated in this Act.
(7) The State Board shall prescribe procedures for review, standards, and criteria which shall be utilized to make periodic reviews and determinations of the appropriateness of any existing health services being rendered by health care facilities subject to the Act. The State Board shall consider recommendations of the Board in making its determinations.
(8) Prescribe rules, regulations, standards, and criteria for the conduct of an expeditious review of applications for permits for projects of construction or modification of a health care facility, which projects are classified as emergency, substantive, or non-substantive in nature.
Six months after June 30, 2009 (the effective date of Public Act 96-31), substantive projects shall include no more than the following:
(a) Projects to construct (1) a new or replacement

facility located on a new site or (2) a replacement facility located on the same site as the original facility and the cost of the replacement facility exceeds the capital expenditure minimum, which shall be reviewed by the Board within 120 days;

(b) Projects proposing a (1) new service within an

existing healthcare facility or (2) discontinuation of a service within an existing healthcare facility, which shall be reviewed by the Board within 60 days; or

(c) Projects proposing a change in the bed capacity

of a health care facility by an increase in the total number of beds or by a redistribution of beds among various categories of service or by a relocation of beds from one physical facility or site to another by more than 20 beds or more than 10% of total bed capacity, as defined by the State Board, whichever is less, over a 2-year period.

The Chairman may approve applications for exemption that meet the criteria set forth in rules or refer them to the full Board. The Chairman may approve any unopposed application that meets all of the review criteria or refer them to the full Board.
Such rules shall not prevent the conduct of a public hearing upon the timely request of an interested party. Such reviews shall not exceed 60 days from the date the application is declared to be complete.
(9) Prescribe rules, regulations, standards, and criteria pertaining to the granting of permits for construction and modifications which are emergent in nature and must be undertaken immediately to prevent or correct structural deficiencies or hazardous conditions that may harm or injure persons using the facility, as defined in the rules and regulations of the State Board. This procedure is exempt from public hearing requirements of this Act.
(10) Prescribe rules, regulations, standards and criteria for the conduct of an expeditious review, not exceeding 60 days, of applications for permits for projects to construct or modify health care facilities which are needed for the care and treatment of persons who have acquired immunodeficiency syndrome (AIDS) or related conditions.
(10.5) Provide its rationale when voting on an item before it at a State Board meeting in order to comply with subsection (b) of Section 3-108 of the Code of Civil Procedure.
(11) Issue written decisions upon request of the applicant or an adversely affected party to the Board. Requests for a written decision shall be made within 15 days after the Board meeting in which a final decision has been made. A "final decision" for purposes of this Act is the decision to approve or deny an application, or take other actions permitted under this Act, at the time and date of the meeting that such action is scheduled by the Board. The transcript of the State Board meeting shall be incorporated into the Board's final decision. The staff of the Board shall prepare a written copy of the final decision and the Board shall approve a final copy for inclusion in the formal record. The Board shall consider, for approval, the written draft of the final decision no later than the next scheduled Board meeting. The written decision shall identify the applicable criteria and factors listed in this Act and the Board's regulations that were taken into consideration by the Board when coming to a final decision. If the Board denies or fails to approve an application for permit or exemption, the Board shall include in the final decision a detailed explanation as to why the application was denied and identify what specific criteria or standards the applicant did not fulfill.
(12) Require at least one of its members to participate in any public hearing, after the appointment of a majority of the members to the Board.
(13) Provide a mechanism for the public to comment on, and request changes to, draft rules and standards.
(14) Implement public information campaigns to regularly inform the general public about the opportunity for public hearings and public hearing procedures.
(15) Establish a separate set of rules and guidelines for long-term care that recognizes that nursing homes are a different business line and service model from other regulated facilities. An open and transparent process shall be developed that considers the following: how skilled nursing fits in the continuum of care with other care providers, modernization of nursing homes, establishment of more private rooms, development of alternative services, and current trends in long-term care services. The Chairman of the Board shall appoint a permanent Health Services Review Board Long-term Care Facility Advisory Subcommittee that shall develop and recommend to the Board the rules to be established by the Board under this paragraph (15). The Subcommittee shall also provide continuous review and commentary on policies and procedures relative to long-term care and the review of related projects. The Subcommittee shall make recommendations to the Board no later than January 1, 2016 and every January thereafter pursuant to the Subcommittee's responsibility for the continuous review and commentary on policies and procedures relative to long-term care. In consultation with other experts from the health field of long-term care, the Board and the Subcommittee shall study new approaches to the current bed need formula and Health Service Area boundaries to encourage flexibility and innovation in design models reflective of the changing long-term care marketplace and consumer preferences and submit its recommendations to the Chairman of the Board no later than January 1, 2017. The Subcommittee shall evaluate, and make recommendations to the State Board regarding, the buying, selling, and exchange of beds between long-term care facilities within a specified geographic area or drive time. The Board shall file the proposed related administrative rules for the separate rules and guidelines for long-term care required by this paragraph (15) by no later than September 30, 2011. The Subcommittee shall be provided a reasonable and timely opportunity to review and comment on any review, revision, or updating of the criteria, standards, procedures, and rules used to evaluate project applications as provided under Section 12.3 of this Act.
The Chairman of the Board shall appoint voting members of the Subcommittee, who shall serve for a period of 3 years, with one-third of the terms expiring each January, to be determined by lot. Appointees shall include, but not be limited to, recommendations from each of the 3 statewide long-term care associations, with an equal number to be appointed from each. Compliance with this provision shall be through the appointment and reappointment process. All appointees serving as of April 1, 2015 shall serve to the end of their term as determined by lot or until the appointee voluntarily resigns, whichever is earlier.
One representative from the Department of Public Health, the Department of Healthcare and Family Services, the Department on Aging, and the Department of Human Services may each serve as an ex-officio non-voting member of the Subcommittee. The Chairman of the Board shall select a Subcommittee Chair, who shall serve for a period of 3 years.
(16) Prescribe the format of the State Board Staff Report. A State Board Staff Report shall pertain to applications that include, but are not limited to, applications for permit or exemption, applications for permit renewal, applications for extension of the financial commitment period, applications requesting a declaratory ruling, or applications under the Health Care Worker Self-Referral Act. State Board Staff Reports shall compare applications to the relevant review criteria under the Board's rules.
(17) Establish a separate set of rules and guidelines for facilities licensed under the Specialized Mental Health Rehabilitation Act of 2013. An application for the re-establishment of a facility in connection with the relocation of the facility shall not be granted unless the applicant has a contractual relationship with at least one hospital to provide emergency and inpatient mental health services required by facility consumers, and at least one community mental health agency to provide oversight and assistance to facility consumers while living in the facility, and appropriate services, including case management, to assist them to prepare for discharge and reside stably in the community thereafter. No new facilities licensed under the Specialized Mental Health Rehabilitation Act of 2013 shall be established after June 16, 2014 (the effective date of Public Act 98-651) except in connection with the relocation of an existing facility to a new location. An application for a new location shall not be approved unless there are adequate community services accessible to the consumers within a reasonable distance, or by use of public transportation, so as to facilitate the goal of achieving maximum individual self-care and independence. At no time shall the total number of authorized beds under this Act in facilities licensed under the Specialized Mental Health Rehabilitation Act of 2013 exceed the number of authorized beds on June 16, 2014 (the effective date of Public Act 98-651).
(Source: P.A. 99-78, eff. 7-20-15; 99-114, eff. 7-23-15; 99-180, eff. 7-29-15; 99-277, eff. 8-5-15; 99-527, eff. 1-1-17; 99-642, eff. 7-28-16; 100-518, eff. 6-1-18.)

(20 ILCS 3960/12.1) (from Ch. 111 1/2, par. 1162.1)
(Section scheduled to be repealed on December 31, 2019)
Sec. 12.1. The State Board shall, by rule, define terms and set those conditions necessary to implement the Health Care Worker Self-Referral Act. The rules shall be promulgated and adopted exclusively and solely by the State Board.
(Source: P.A. 90-14, eff. 7-1-97.)

(20 ILCS 3960/12.2)
(Section scheduled to be repealed on December 31, 2019)
Sec. 12.2. Powers of the State Board staff. For purposes of this Act, the staff shall exercise the following powers and duties:
(1) Review applications for permits and exemptions in

accordance with the standards, criteria, and plans of need established by the State Board under this Act and certify its finding to the State Board.

(1.5) Post the following on the Board's web site:

relevant (i) rules, (ii) standards, (iii) criteria, (iv) State norms, (v) references used by Board staff in making determinations about whether application criteria are met, and (vi) notices of project-related filings, including notice of public comments related to the application.

(2) Charge and collect an amount determined by the

State Board and the staff to be reasonable fees for the processing of applications by the State Board. The State Board shall set the amounts by rule. Application fees for continuing care retirement communities, and other health care models that include regulated and unregulated components, shall apply only to those components subject to regulation under this Act. All fees and fines collected under the provisions of this Act shall be deposited into the Illinois Health Facilities Planning Fund to be used for the expenses of administering this Act.

(2.1) Publish the following reports on the State

Board website:

(A) An annual accounting, aggregated by category

and with names of parties redacted, of fees, fines, and other revenue collected as well as expenses incurred, in the administration of this Act.

(B) An annual report, with names of the parties

redacted, that summarizes all settlement agreements entered into with the State Board that resolve an alleged instance of noncompliance with State Board requirements under this Act.

(C) A monthly report that includes the status of

applications and recommendations regarding updates to the standard, criteria, or the health plan as appropriate.

(D) Board reports showing the degree to which an

application conforms to the review standards, a summation of relevant public testimony, and any additional information that staff wants to communicate.

(3) Coordinate with other State agencies having

responsibilities affecting health care facilities, including licensure and cost reporting agencies.

(Source: P.A. 98-1086, eff. 8-26-14; 99-527, eff. 1-1-17.)

(20 ILCS 3960/12.3)
(Section scheduled to be repealed on December 31, 2019)
Sec. 12.3. Revision of criteria, standards, and rules. At least every 2 years, the State Board shall review, revise, and update the criteria, standards, and rules used to evaluate applications for permit. The Board may appoint temporary advisory committees made up of experts with professional competence in the subject matter of the proposed standards or criteria to assist in the development of revisions to standards and criteria. In particular, the review of the criteria, standards, and rules shall consider:
(1) Whether the criteria and standards reflect

current industry standards and anticipated trends.

(2) Whether the criteria and standards can be reduced

or eliminated.

(3) Whether criteria and standards can be developed

to authorize the construction of unfinished space for future use when the ultimate need for such space can be reasonably projected.

(4) Whether the criteria and standards take into

account issues related to population growth and changing demographics in a community.

(5) Whether facility-defined service and planning

areas should be recognized.

(6) Whether categories of service that are subject to

review should be re-evaluated, including provisions related to structural, functional, and operational differences between long-term care facilities and acute care facilities and that allow routine changes of ownership, facility sales, and closure requests to be processed on a more timely basis.

(Source: P.A. 99-527, eff. 1-1-17.)

(20 ILCS 3960/12.4)
(Section scheduled to be repealed on December 31, 2019)
Sec. 12.4. Hospital reduction in health care services; notice. If a hospital reduces any of the Categories of Service as outlined in Title 77, Chapter II, Part 1110 in the Illinois Administrative Code, or any other service as defined by rule by the State Board, by 50% or more according to rules adopted by the State Board, then within 30 days after reducing the service, the hospital must give written notice of the reduction in service to the State Board, the Department of Public Health, and the State Senator and 2 State Representatives serving the legislative district in which the hospital is located. The State Board shall adopt rules to implement this Section, including rules that specify (i) how each health care service is defined, if not already defined in the State Board's rules, and (ii) what constitutes a reduction in service of 50% or more.
(Source: P.A. 93-940, eff. 1-1-05.)

(20 ILCS 3960/12.5)
(Section scheduled to be repealed on December 31, 2019)
Sec. 12.5. Update existing bed inventory and associated bed need projections. While the Task Force on Health Planning Reform will make long-term recommendations related to the method and formula for calculating the bed inventory and associated bed need projections, there is a current need for the bed inventory to be updated prior to the issuance of the recommendations of the Task Force. Therefore, the State Board shall immediately update the existing bed inventory and associated bed need projections required by Sections 12 and 12.3 of this Act, using the most recently published historical utilization data, 5-year population projections, and an appropriate migration factor for the medical-surgical and pediatric category of service which shall be no less than 50%. The State Board shall provide written documentation providing the methodology and rationale used to determine the appropriate migration factor.
(Source: P.A. 97-1115, eff. 8-27-12; 98-1086, eff. 8-26-14.)

(20 ILCS 3960/13) (from Ch. 111 1/2, par. 1163)
(Section scheduled to be repealed on December 31, 2019)
Sec. 13. Investigation of applications for permits and certificates of recognition. The State Board shall make or cause to be made such investigations as it deems necessary in connection with an application for a permit or an application for a certificate of recognition, or in connection with a determination of whether or not construction or modification which has been commenced is in accord with the permit issued by the State Board or whether construction or modification has been commenced without a permit having been obtained. The State Board may issue subpoenas duces tecum requiring the production of records and may administer oaths to such witnesses.
Any circuit court of this State, upon the application of the State Board or upon the application of any party to such proceedings, may, in its discretion, compel the attendance of witnesses, the production of books, papers, records, or memoranda and the giving of testimony before the State Board, by a proceeding as for contempt, or otherwise, in the same manner as production of evidence may be compelled before the court.
The State Board shall require all health facilities operating in this State to provide such reasonable reports at such times and containing such information as is needed by it to carry out the purposes and provisions of this Act. Prior to collecting information from health facilities, the State Board shall make reasonable efforts through a public process to consult with health facilities and associations that represent them to determine whether data and information requests will result in useful information for health planning, whether sufficient information is available from other sources, and whether data requested is routinely collected by health facilities and is available without retrospective record review. Data and information requests shall not impose undue paperwork burdens on health care facilities and personnel. Health facilities not complying with this requirement shall be reported to licensing, accrediting, certifying, or payment agencies as being in violation of State law. Health care facilities and other parties at interest shall have reasonable access, under rules established by the State Board, to all planning information submitted in accord with this Act pertaining to their area.
Among the reports to be required by the State Board are facility questionnaires for health care facilities licensed under the Ambulatory Surgical Treatment Center Act, the Hospital Licensing Act, the Nursing Home Care Act, the ID/DD Community Care Act, the MC/DD Act, the Specialized Mental Health Rehabilitation Act of 2013, or the End Stage Renal Disease Facility Act. These questionnaires shall be conducted on an annual basis and compiled by the State Board. For health care facilities licensed under the Nursing Home Care Act or the Specialized Mental Health Rehabilitation Act of 2013, these reports shall include, but not be limited to, the identification of specialty services provided by the facility to patients, residents, and the community at large. Annual reports for facilities licensed under the ID/DD Community Care Act and facilities licensed under the MC/DD Act shall be different from the annual reports required of other health care facilities and shall be specific to those facilities licensed under the ID/DD Community Care Act or the MC/DD Act. The Health Facilities and Services Review Board shall consult with associations representing facilities licensed under the ID/DD Community Care Act and associations representing facilities licensed under the MC/DD Act when developing the information requested in these annual reports. For health care facilities that contain long term care beds, the reports shall also include the number of staffed long term care beds, physical capacity for long term care beds at the facility, and long term care beds available for immediate occupancy. For purposes of this paragraph, "long term care beds" means beds (i) licensed under the Nursing Home Care Act, (ii) licensed under the ID/DD Community Care Act, (iii) licensed under the MC/DD Act, (iv) licensed under the Hospital Licensing Act, or (v) licensed under the Specialized Mental Health Rehabilitation Act of 2013 and certified as skilled nursing or nursing facility beds under Medicaid or Medicare.
(Source: P.A. 98-1086, eff. 8-26-14; 99-180, eff. 7-29-15.)

(20 ILCS 3960/13.1) (from Ch. 111 1/2, par. 1163.1)
(Section scheduled to be repealed on December 31, 2019)
Sec. 13.1. Any person establishing, constructing, or modifying a health care facility or portion thereof without obtaining a required permit, or in violation of the terms of the required permit, shall not be eligible to apply for any necessary operating licenses or be eligible for payment by any State agency for services rendered in that facility until the required permit is obtained.
(Source: P.A. 88-18.)

(20 ILCS 3960/14) (from Ch. 111 1/2, par. 1164)
(Section scheduled to be repealed on December 31, 2019)
Sec. 14. Any person acquiring major medical equipment or establishing, constructing or modifying a health care facility without a permit issued under this Act or in violation of the terms of such a permit is guilty of a business offense and may be fined up to $25,000. The State's Attorneys of the several counties or the Attorney General shall represent the People of the State of Illinois in proceedings under this Section. The prosecution of an offense under this Section shall not prohibit the imposition of any other sanction provided under this Act.
(Source: P.A. 88-18.)

(20 ILCS 3960/14.1)
(Section scheduled to be repealed on December 31, 2019)
Sec. 14.1. Denial of permit; other sanctions.
(a) The State Board may deny an application for a permit or may revoke or take other action as permitted by this Act with regard to a permit as the State Board deems appropriate, including the imposition of fines as set forth in this Section, for any one or a combination of the following:
(1) The acquisition of major medical equipment

without a permit or in violation of the terms of a permit.

(2) The establishment, construction, modification, or

change of ownership of a health care facility without a permit or exemption or in violation of the terms of a permit.

(3) The violation of any provision of this Act or any

rule adopted under this Act.

(4) The failure, by any person subject to this Act,

to provide information requested by the State Board or Agency within 30 days after a formal written request for the information.

(5) The failure to pay any fine imposed under this

Section within 30 days of its imposition.

(a-5) For facilities licensed under the ID/DD Community Care Act, no permit shall be denied on the basis of prior operator history, other than for actions specified under item (2), (4), or (5) of Section 3-117 of the ID/DD Community Care Act. For facilities licensed under the MC/DD Act, no permit shall be denied on the basis of prior operator history, other than for actions specified under item (2), (4), or (5) of Section 3-117 of the MC/DD Act. For facilities licensed under the Specialized Mental Health Rehabilitation Act of 2013, no permit shall be denied on the basis of prior operator history, other than for actions specified under subsections (a) and (b) of Section 4-109 of the Specialized Mental Health Rehabilitation Act of 2013. For facilities licensed under the Nursing Home Care Act, no permit shall be denied on the basis of prior operator history, other than for: (i) actions specified under item (2), (3), (4), (5), or (6) of Section 3-117 of the Nursing Home Care Act; (ii) actions specified under item (a)(6) of Section 3-119 of the Nursing Home Care Act; or (iii) actions within the preceding 5 years constituting a substantial and repeated failure to comply with the Nursing Home Care Act or the rules and regulations adopted by the Department under that Act. The State Board shall not deny a permit on account of any action described in this subsection (a-5) without also considering all such actions in the light of all relevant information available to the State Board, including whether the permit is sought to substantially comply with a mandatory or voluntary plan of correction associated with any action described in this subsection (a-5).
(b) Persons shall be subject to fines as follows:
(1) A permit holder who fails to comply with the

requirements of maintaining a valid permit shall be fined an amount not to exceed 1% of the approved permit amount plus an additional 1% of the approved permit amount for each 30-day period, or fraction thereof, that the violation continues.

(2) A permit holder who alters the scope of an

approved project or whose project costs exceed the allowable permit amount without first obtaining approval from the State Board shall be fined an amount not to exceed the sum of (i) the lesser of $25,000 or 2% of the approved permit amount and (ii) in those cases where the approved permit amount is exceeded by more than $1,000,000, an additional $20,000 for each $1,000,000, or fraction thereof, in excess of the approved permit amount.

(2.5) A permit holder who fails to comply with the

post-permit and reporting requirements set forth in Sections 5 and 8.5 shall be fined an amount not to exceed $10,000 plus an additional $10,000 for each 30-day period, or fraction thereof, that the violation continues. This fine shall continue to accrue until the date that (i) the post-permit requirements are met and the post-permit or post-exemption reports are received by the State Board or (ii) the matter is referred by the State Board to the State Board's legal counsel. The accrued fine is not waived by the permit holder submitting the required information and reports. Prior to any fine beginning to accrue, the Board shall notify, in writing, a permit holder of the due date for the post-permit and reporting requirements no later than 30 days before the due date for the requirements. This paragraph (2.5) takes effect 6 months after August 27, 2012 (the effective date of Public Act 97-1115).

(3) A person who acquires major medical equipment or

who establishes a category of service without first obtaining a permit or exemption, as the case may be, shall be fined an amount not to exceed $10,000 for each such acquisition or category of service established plus an additional $10,000 for each 30-day period, or fraction thereof, that the violation continues.

(4) A person who constructs, modifies, establishes,

or changes ownership of a health care facility without first obtaining a permit or exemption shall be fined an amount not to exceed $25,000 plus an additional $25,000 for each 30-day period, or fraction thereof, that the violation continues.

(5) A person who discontinues a health care facility

or a category of service without first obtaining a permit or exemption shall be fined an amount not to exceed $10,000 plus an additional $10,000 for each 30-day period, or fraction thereof, that the violation continues. For purposes of this subparagraph (5), facilities licensed under the Nursing Home Care Act, the ID/DD Community Care Act, or the MC/DD Act, with the exceptions of facilities operated by a county or Illinois Veterans Homes, are exempt from this permit requirement. However, facilities licensed under the Nursing Home Care Act, the ID/DD Community Care Act, or the MC/DD Act must comply with Section 3-423 of the Nursing Home Care Act, Section 3-423 of the ID/DD Community Care Act, or Section 3-423 of the MC/DD Act and must provide the Board and the Department of Human Services with 30 days' written notice of their intent to close. Facilities licensed under the ID/DD Community Care Act or the MC/DD Act also must provide the Board and the Department of Human Services with 30 days' written notice of their intent to reduce the number of beds for a facility.

(6) A person subject to this Act who fails to provide

information requested by the State Board or Agency within 30 days of a formal written request shall be fined an amount not to exceed $1,000 plus an additional $1,000 for each 30-day period, or fraction thereof, that the information is not received by the State Board or Agency.

(b-5) The State Board may accept in-kind services instead of or in combination with the imposition of a fine. This authorization is limited to cases where the non-compliant individual or entity has waived the right to an administrative hearing or opportunity to appear before the Board regarding the non-compliant matter.
(c) Before imposing any fine authorized under this Section, the State Board shall afford the person or permit holder, as the case may be, an appearance before the State Board and an opportunity for a hearing before a hearing officer appointed by the State Board. The hearing shall be conducted in accordance with Section 10. Requests for an appearance before the State Board must be made within 30 days after receiving notice that a fine will be imposed.
(d) All fines collected under this Act shall be transmitted to the State Treasurer, who shall deposit them into the Illinois Health Facilities Planning Fund.
(e) Fines imposed under this Section shall continue to accrue until: (i) the date that the matter is referred by the State Board to the Board's legal counsel; or (ii) the date that the health care facility becomes compliant with the Act, whichever is earlier.
(Source: P.A. 98-463, eff. 8-16-13; 99-114, eff. 7-23-15; 99-180, eff. 7-29-15; 99-527, eff. 1-1-17; 99-642, eff. 6-28-16.)

(20 ILCS 3960/15) (from Ch. 111 1/2, par. 1165)
(Section scheduled to be repealed on December 31, 2019)
Sec. 15. Notwithstanding the existence or pursuit of any other remedy, the State Board may, in the manner provided by law, upon the advice of the Attorney General who shall represent the State Board in the proceedings, maintain an action in the name of the State for injunction or other process against any person or governmental unit to restrain or prevent the acquisition of major medical equipment, or the establishment, construction or modification of a health care facility without the required permit, or to restrain or prevent the occupancy or utilization of the equipment acquired or facility which was constructed or modified without the required permit.
(Source: P.A. 98-1086, eff. 8-26-14.)

(20 ILCS 3960/15.1) (from Ch. 111 1/2, par. 1165.1)
(Section scheduled to be repealed on December 31, 2019)
Sec. 15.1. No individual who, as a member of the State Board, or as an employee of the State, shall, by reason of his performance of any duty, function, or activity required of, or authorized to be undertaken by this Act, be liable for the payment of damages under any law of the State, if he has acted within the scope of such duty, function, or activity, has exercised due care, and has acted, with respect to that performance, without malice toward any person affected by it.
(Source: P.A. 96-31, eff. 6-30-09.)

(20 ILCS 3960/15.5)
Sec. 15.5. (Repealed).
(Source: P.A. 95-771, eff. 7-31-08. Repealed by P.A. 96-31, eff. 6-30-09.)

(20 ILCS 3960/16) (from Ch. 111 1/2, par. 1166)
(Section scheduled to be repealed on December 31, 2019)
Sec. 16. If any provision of this Act or the application thereof to any person or circumstance shall be held invalid, such invalidity shall not affect the provisions or application of this Act which can be given effect without the invalid provision or application, and to this end the provisions of the Act are declared to be severable.
(Source: P.A. 78-1156.)

(20 ILCS 3960/17) (from Ch. 111 1/2, par. 1167)
(Section scheduled to be repealed on December 31, 2019)
Sec. 17. It is hereby specifically declared that the powers and functions exercised and performed by the State pursuant to this Act are exclusive to the State of Illinois and that these powers and functions shall not be exercised, either independently or concurrently, by any home rule unit.
(Source: P.A. 78-1156.)

(20 ILCS 3960/18) (from Ch. 111 1/2, par. 1168)
(Section scheduled to be repealed on December 31, 2019)
Sec. 18. The Illinois Administrative Procedure Act, as now or hereafter amended, is hereby expressly adopted and incorporated herein and shall apply to the State Board and the Agency as if all of the provisions of such Act were included in this Act; except that in case of a conflict between the Administrative Procedure Act and this Act the provisions of this Act shall control. This Section applies to the Agency and the State Board 6 months after the effective date of this amendatory Act of 1977.
(Source: P.A. 80-818.)

(20 ILCS 3960/19)
(Section scheduled to be repealed on December 31, 2019)
Sec. 19. Rules. The rules promulgated by the Agency under this Act that are in effect on the effective date of this amendatory Act of 1995, as contained in Title 77 of the Illinois Administrative Code, Chapter II, Parts 1100 through 1260, inclusive, shall be the rules of the State Board. Any proposed rule in the process of promulgation by the Agency on the effective date of this amendatory Act of 1995 shall be considered to be a rule proposed by the State Board and shall retain the same status in the promulgation process.
(Source: P.A. 89-276, eff. 8-10-95.)

(20 ILCS 3960/19.5)
(Section scheduled to be repealed on December 31, 2019 and as provided internally)
Sec. 19.5. Audit. Twenty-four months after the last member of the 9-member Board is appointed, as required under this amendatory Act of the 96th General Assembly, and 36 months thereafter, the Auditor General shall commence a performance audit of the State Board and the Certificate of Need processes to determine:
(1) (blank);
(2) whether changes to the Certificate of Need

processes are being implemented effectively, as well as their impact, if any, on access to safety net services; and

(3) whether fines and settlements are fair,

consistent, and in proportion to the degree of violations.

The Auditor General must report on the results of the audit to the General Assembly.
This Section is repealed when the Auditor General files his or her report with the General Assembly.
(Source: P.A. 99-527, eff. 1-1-17.)

(20 ILCS 3960/19.5.1)
(Section scheduled to be repealed on December 31, 2019)
Sec. 19.5.1. Applicability of changes made by this amendatory Act of the 97th General Assembly. The changes to this Act made by this amendatory Act of the 97th General Assembly apply only to applications or modifications to permit applications filed on or after the effective date of this amendatory Act of the 97th General Assembly.
(Source: P.A. 97-1115, eff. 8-27-12.)

(20 ILCS 3960/19.6)
(Section scheduled to be repealed on December 31, 2019)
Sec. 19.6. Repeal. This Act is repealed on December 31, 2019.
(Source: P.A. 95-1, eff. 3-30-07; 95-5, eff. 5-31-07; 95-771, eff. 7-31-08; 96-31, eff. 6-30-09.)



20 ILCS 3965/ - Illinois Economic Development Board Act.

(20 ILCS 3965/0.01) (from Ch. 127, par. 3950)
Sec. 0.01. Short title. This Act may be cited as the Illinois Economic Development Board Act.
(Source: P.A. 86-1475.)

(20 ILCS 3965/1) (from Ch. 127, par. 3951)
Sec. 1. The General Assembly finds that the Illinois economy, although diversifying, is shifting to a service-based economy and is still highly vulnerable to fluctuations in the national economy. Illinois' long-term economic development policy and current efforts to respond to an increasingly global economy would benefit from formal private sector analysis and input.
An essential first step to assist the Illinois economy in responding to changing global economic trends is to establish a public and private consensus on a long-term economic development strategy that recognizes both the competitive position and needs of our key businesses and industries and the need to establish new businesses and industries. A unique partnership between the private and public sectors can attract new businesses and encourage greater investment in Illinois.
(Source: P.A. 86-1430.)

(20 ILCS 3965/2) (from Ch. 127, par. 3952)
Sec. 2. The Illinois Economic Development Board, referred to in this Act as the board, is hereby created within the Department of Commerce and Economic Opportunity. The board is charged with the responsibility of assisting the Department with creating a long-term economic development strategy for the State, designed to spur economic growth, enhance opportunities for core Illinois industries, encourage new job creation and investment, that is consistent with the preservation of the State's quality of life and environment.
(Source: P.A. 94-793, eff. 5-19-06.)

(20 ILCS 3965/3) (from Ch. 127, par. 3953)
Sec. 3. The board shall be composed of citizens from both the private and public sectors who are actively engaged in organizations and businesses that support economic expansion, industry enhancement and job creation. The board shall be composed of the following persons:
(a) the Governor or his or her designee;
(b) four members of the General Assembly, one each

appointed by the President of the Senate, the Speaker of the House of Representatives, and the minority leaders of the Senate and House of Representatives;

(c) 20 members appointed by the Governor including

representatives of small business, minority owned companies, women owned companies, manufacturing, economic development professionals, and citizens at large.

(d) (blank);
(e) (blank);
(f) (blank);
(g) (blank);
(h) (blank);
(i) (blank);
(j) (blank);
(k) (blank);
(l) (blank);
(m) (blank).
The Director of Commerce and Economic Opportunity shall serve as an ex officio member of the board.
The Governor shall appoint the members of the board specified in subsection (c) of this Section, subject to the advice and consent of the Senate, within 30 days after the effective date of this Act. The first meeting of the board shall occur within 60 days after the effective date of this Act.
The Governor shall appoint a chairperson and a vice chairperson of the board. Members shall serve 2-year terms. The position of a legislative member shall become vacant if the member ceases to be a member of the General Assembly. A vacancy in a board position shall be filled by the original appointing authority.
The board shall include representation from each of the State's geographic areas.
The board shall meet quarterly or at the call of the chair and shall create subcommittees as needed to deal with specific issues and concerns. Members shall serve without compensation but may be reimbursed for expenses.
(Source: P.A. 94-793, eff. 5-19-06; 95-331, eff. 8-21-07.)

(20 ILCS 3965/4) (from Ch. 127, par. 3954)
Sec. 4. The board has the following responsibilities and powers:
(a) to secure and encourage substantial private sector, community and citizen support in the analysis of economic development opportunities and development of specific recommendations for economic growth;
(b) to assist the Department's research efforts to identify and analyze key businesses and industries to determine their potential for expansion, diversification and production of value-added goods;
(c) to propose an appropriate State role in new product development, venture capital formation and research and development;
(d) to evaluate the performance of existing State economic development efforts for consistency, effectiveness and coordination, as well as for their effect on job creation, and to evaluate the long-term benefits to the State of these efforts;
(e) to propose, along with other State, local and private groups, new methods to increase public and private partnerships to foster economic development efforts;
(f) assist the Department's efforts to develop a long-term economic development strategy based on consensus goals and principles, an in-depth analysis of market opportunities, private sector support and investment, and specific private and public economic development measures that have a substantial potential to increase employment;
(g) assist the Department's efforts to study the key components of the State's business climate as they relate to the long-term development strategy including, but not limited to, education and training, energy, existing environmental conditions, research and development, capital, land, transportation, advanced communications, taxes and regulations with an analysis of their linkages to the State's economy;
(h) to review the various economic development policy recommendations made by other agencies or organizations and recommend to the Governor and legislature those strategies, policies and programs it deems to be in the best interest of the State by January 1, 1991, and thereafter by January 1 of each year; and
(i) to make specific recommendations for the establishment of public-private cooperative efforts in economic development and State-local cooperative efforts, including, but not limited to, the need for establishing formal working relationships, whether by contract or otherwise, for purposes of engaging in joint, cooperative economic development activities.
(Source: P.A. 86-1430.)

(20 ILCS 3965/4.5)
Sec. 4.5. Additional duties. In addition to those duties granted under Section 4, the Illinois Economic Development Board shall:
(1) Establish a Business Investment Location

Development Committee for the purpose of making recommendations for designated economic development projects. At the request of the Board, the Director of Commerce and Economic Opportunity or his or her designee; the Director of the Governor's Office of Management and Budget, or his or her designee; the Director of Revenue, or his or her designee; the Director of Employment Security, or his or her designee; and an elected official of the affected locality, such as the chair of the county board or the mayor, may serve as members of the Committee to assist with its analysis and deliberations.

(2) Establish a Business Regulatory Review Committee

to generate private sector analysis, input, and guidance on methods of regulatory assistance and review. At the determination of the Board, individual small business owners and operators; national, State, and regional organizations representative of small firms; and representatives of existing State or regional councils of business may be designated as members of this Business Regulatory Review Committee.

(Source: P.A. 94-793, eff. 5-19-06.)

(20 ILCS 3965/5) (from Ch. 127, par. 3955)
Sec. 5. The Department's Economic Development and Research staffs will assist the board in its functions as it deems necessary in order to carry out its duties and responsibilities.
(Source: P.A. 86-1430.)

(20 ILCS 3965/6) (from Ch. 127, par. 3956)
Sec. 6. This Act shall take effect January 1, 1990.
(Source: P.A. 86-1430.)



20 ILCS 3966/ - Illinois Business Regulatory Review Act.

Article 5 - (This Article Is Compiled At 35 ILCS 10/)

(20 ILCS 3966/Art. 5 heading)



Article 10 - Amendatory Provisions; Text Omitted

(20 ILCS 3966/Art. 10 heading)



Article 15 - Illinois Business Regulatory Review Act

(20 ILCS 3966/Art. 15 heading)

(20 ILCS 3966/15-1)
Sec. 15-1. Short Title. This Article may be cited as the Illinois Business Regulatory Review Act.
(Source: P.A. 91-476, eff. 8-11-99.)

(20 ILCS 3966/15-5)
Sec. 15-5. Purpose. The General Assembly finds that small businesses and their growth are critical to the economic health of the State. Small businesses, more so than larger firms, often need assistance to negotiate through complex government forms, rules, and regulations. The current overall business climate of the State would be made more attractive and competitive and would otherwise benefit from reductions in unnecessarily burdensome rules and regulations. A formal method to generate private sector analysis, input, and guidance on methods of regulatory review for the Governor and executive agencies, the constitutional officers, and the General Assembly is needed for this purpose.
(Source: P.A. 91-476, eff. 8-11-99.)

(20 ILCS 3966/15-10)
Sec. 15-10. Illinois Economic Development Board responsibilities. In addition to its duties under the Civil Administrative Code of Illinois and the Illinois Economic Development Board Act, the Illinois Economic Development Board shall form a Business Regulatory Committee to generate private sector analysis, input, and guidance on methods of regulatory assistance and review.
(Source: P.A. 91-476, eff. 8-11-99.)

(20 ILCS 3966/15-15)
Sec. 15-15. Economic Development Board Regulatory Committee membership. Membership, composition, bylaws, and methods of operation of the Committee shall be determined by the Board. At the determination of the Board, individual small business owners and operators; national, State, and regional organizations representative of small firms; and representatives of existing State or regional councils of business may be designated as members of this Business Regulatory Committee.
(Source: P.A. 91-476, eff. 8-11-99.)

(20 ILCS 3966/15-20)
Sec. 15-20. Regulatory policy responsibilities of the Committee. In addition to those duties and responsibilities as directed by the Board, the Committee shall analyze, determine, and report to the Board, so that the Board may report to the Governor and executive agencies under the control of the Governor, the constitutional officers, and the General Assembly, overall methods of achieving greater small business impact of the regulatory process the following information:
(1) Identify specific ways in which existing

regulations and regulatory programs can be made more responsive and responsible to small business.

(2) Identify more effective ways of eliciting

participation from the private sector in efforts to simplify and clarify regulations so that they are not overly complex or burdensome.

(3) Provide suggestions for involving small business

owners and their representatives in the rulemaking process in a more meaningful way.

(4) Provide constructive suggestions for reducing

forms and paperwork particularly where they are duplicative, overly complicated, or otherwise burdensome for small business.

(5) Determine effective ways to communicate with

small business owners and to assist them in their understanding and implementation of complex regulations.

(6) Recommend non-punitive methods of ensuring

compliance with regulatory objectives or requirements including pre-inspection programs, advisory services, education and training, and industry self-regulation.

(Source: P.A. 91-476, eff. 8-11-99.)

(20 ILCS 3966/15-25)
Sec. 15-25. Regulatory review responsibilities of the Business Regulatory Review Committee. At the direction and request of the Board, the Committee shall review and analyze regulations and make specific recommendations, from the perspective of cost and benefit, reasonableness and common sense, and permissiveness of community economic growth and development, on the following:
(1) Selected regulatory topics to provide guidance to

State agencies regarding the formulation of and revision to specific rules and regulations.

(2) Existing and proposed rules and regulations for

the purpose of determining whether the rule is excessively burdensome or imposes undue hardship on those subject to the regulation.

(3) Whether the public benefit derived from a rule or

a proposed rule exceeds the increased public and private cost of complying with the rule being imposed.

(4) Less restrictive, less costly, or less burdensome

means to achieve the same result.

(Source: P.A. 91-476, eff. 8-11-99.)

(20 ILCS 3966/15-30)
Sec. 15-30. Advisory responsibilities of the Business Regulatory Review Committee. At the direction and request of the Board, the Committee shall provide the following advisory assistance:
(1) To advise the Office of the Governor regarding

agency rulemaking and to offer recommendations that improve the State rulemaking process, which may include alternative standards that might be set for enforcement by regulatory agencies.

(2) To advise the General Assembly about whether the

State should adopt small business regulatory enforcement fairness legislation modeled after the equivalent federal legislation and regarding how Illinois laws compare with those of other states and how Illinois might implement reforms adopting the better or best practices of these other states.

(3) To advise the Department of Commerce and Economic

Opportunity with the operations of the First Stop, small business regulatory review, and similar department programs.

(4) To advise relevant State agencies on the

formulation of federally required State rules.

(Source: P.A. 94-793, eff. 5-19-06.)

(20 ILCS 3966/15-35)
Sec. 15-35. Support for Committee. The Committee shall be provided staff support services by the Department of Commerce and Economic Opportunity, the Office of the Governor, and various regulatory agencies. Members of the Committee shall serve without compensation, but may be reimbursed for expenses.
(Source: P.A. 94-793, eff. 5-19-06.)

(20 ILCS 3966/15-105)
Sec. 15-105. (Amendatory provisions; text omitted).
(Source: P.A. 91-476, eff. 8-11-99; text omitted.)

(20 ILCS 3966/15-110)
Sec. 15-110. (Amendatory provisions; text omitted).
(Source: P.A. 91-476, eff. 8-11-99; text omitted.)

(20 ILCS 3966/15-115)
Sec. 15-115. (Amendatory provisions; text omitted).
(Source: P.A. 91-476, eff. 8-11-99; text omitted.)

(20 ILCS 3966/15-120)
Sec. 15-120. (Amendatory provisions; text omitted).
(Source: P.A. 91-476, eff. 8-11-99; text omitted.)



Article 20 - (This Article Is Compiled At 20 ILCS 695/)

(20 ILCS 3966/Art. 20 heading)



Article 999 - Effective Date

(20 ILCS 3966/Art. 999 heading)

(20 ILCS 3966/999-1)
Sec. 999-1. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 91-476, eff. 8-11-99.)






20 ILCS 3967/ - Illinois River Watershed Restoration Act.

(20 ILCS 3967/1)
Sec. 1. Short title. This Act may be cited as the Illinois River Watershed Restoration Act.
(Source: P.A. 90-120, eff. 7-16-97.)

(20 ILCS 3967/5)
Sec. 5. Legislative purpose. The restoration and conservation of the Illinois River Watershed is in the ecological and economic interests of the citizens of this State. It is further in the public interest to stimulate watershed management projects by local, State, and federal agencies, local communities, not-for-profit conservation organizations, and private landowners. It is the purpose of this Act to: create a group of leaders representing agriculture, business, conservation, and the environment to encourage the implementation of efforts to restore the Illinois River Watershed in accordance with the recommendations of the Office of the Lieutenant Governor's Integrated Management Plan for the Illinois River Watershed Technical Report (1997); to work with local communities to develop projects and regional strategies; and to make recommendations to appropriate State and federal agencies. This Act is not intended to dilute or replicate existing federal, State, or local programs.
(Source: P.A. 90-120, eff. 7-16-97.)

(20 ILCS 3967/10)
Sec. 10. Definitions. As used in this Act:
"Council" means the Illinois River Coordinating Council.
"Illinois River Watershed" or "watershed" means the lands that drain directly or through tributaries into the Illinois River, including but not limited to lands surrounding the Des Plaines River, Fox River, Kankakee River, La Moine River, Mackinaw River, Sangamon River, Spoon River, and Vermilion River.
(Source: P.A. 90-120, eff. 7-16-97.)

(20 ILCS 3967/15)
Sec. 15. Illinois River Coordinating Council.
(a) There is established the Illinois River Coordinating Council, consisting of 13 voting members to be appointed by the Governor. One member shall be the Lieutenant Governor who shall serve as a voting member and as chairperson of the Council. The Agency members of the Council shall include the Director, or his or her designee, of each of the following agencies: the Department of Agriculture, the Department of Commerce and Economic Opportunity, the Illinois Environmental Protection Agency, the Department of Natural Resources, and the Department of Transportation. In addition, the Council shall include one member representing Soil and Water Conservation Districts located within the Watershed of the Illinois River and its tributaries and 6 members representing local communities, not-for-profit organizations working to protect the Illinois River Watershed, business, agriculture, recreation, conservation, and the environment. The Governor may, at his or her discretion, appoint individuals representing federal agencies to serve as ex officio, non-voting members.
(b) Members of the Council shall serve 2-year terms, except that of the initial appointments, 5 members shall be appointed to serve 3-year terms and 4 members to serve one-year terms.
(c) The Council shall meet at least quarterly.
(d) The Office of the Lieutenant Governor shall be responsible for the operations of the Council. The Office may reimburse members of the Council for ordinary and contingent expenses incurred in the performance of Council duties.
(e) This Section is subject to the provisions of Section 405-500 of the Department of Central Management Services Law (20 ILCS 405/405-500).
(Source: P.A. 94-793, eff. 5-19-06.)

(20 ILCS 3967/20)
Sec. 20. Duties of the Council. The Council shall:
(1) periodically review activities and programs

administered by State and federal agencies that directly impact the Illinois River Watershed;

(2) work with local communities and organizations to

encourage partnerships that enhance awareness and capabilities to address watershed and water resource concerns and to encourage strategies that protect, restore, and expand critical habitats and soil conservation and water quality practices;

(3) work with State and federal agencies to optimize

the expenditure of funds affecting the Illinois River Watershed;

(4) advise and make recommendations to the Governor

and State agencies on ways to better coordinate the expenditure of appropriated funds affecting the Illinois River Watershed, including Illinois River 2020;

(5) encourage local communities to develop watershed

management plans to address stormwater, erosion, flooding, sedimentation, and pollution problems and shall encourage projects for the natural conveyance and storage of floodwaters, the enhancement of wildlife habitat and outdoor recreation opportunities, the recovery, management, and conservation of the Illinois River and its tributaries, the preservation of farmland, prairies, and forests, and the use of measurable economic development efforts that are compatible with the ecological health of the Watershed and this State;

(6) help identify possible sources of additional

funding for watershed management projects; and

(7) advise and make recommendations to the Governor

on funds and the priority of projects.

To the extent practical, the Council shall perform its duties in accordance with the Office of the Lieutenant Governor's Integrated Management Plan for the Illinois River Watershed Technical Report (1997).
(Source: P.A. 92-181, eff. 7-27-01.)

(20 ILCS 3967/25)
Sec. 25. Agency duties. State agencies represented on the Council shall provide to the Council, on request, information concerning agency programs and activities that impact the restoration of the Illinois River Watershed.
(Source: P.A. 90-120, eff. 7-16-97.)

(20 ILCS 3967/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 90-120, eff. 7-16-97.)



20 ILCS 3968/ - Interagency Coordinating Committee on Transportation Act.

(20 ILCS 3968/1)
Sec. 1. Short title. This Act may be cited as the Interagency Coordinating Committee on Transportation Act.
(Source: P.A. 93-185, eff. 7-11-03.)

(20 ILCS 3968/5)
Sec. 5. Findings; purpose. The General Assembly finds that safe, reliable, and convenient transportation to and from (i) work and related destinations such as child care and education, (ii) medical appointments and related destinations such as a pharmacy, and (iii) ancillary services necessary to the health, well-being, and independence of the family such as grocery shopping, adult day services, and pharmacy related services are extremely important in the ability to find and retain employment and insure the continued independence and well-being of all citizens of Illinois, particularly in the lower income sectors of the economy. For many people, these transportation needs are not met by existing mass transit. In a national survey by the University of Illinois at Chicago of over 500 riders of 23 federally funded community transportation projects under the Job Access and Reverse Commute (JARC) program across the nation, 68% of riders indicated that they would not be able to reach their employment without this service. Furthermore, the national evaluation of the JARC program by the General Accounting Office illustrates that 65% of all projects have extended existing fixed routes by schedule or location as well as created connections to existing services. This creates a need for innovative transportation to work strategies that fit within local circumstances in Illinois. Many localities around Illinois do not have the resources or the expertise to develop and support innovative transportation options. Localities need access to technical assistance both in designing programs and in accessing various sources of State and federal funds. Illinois also leaves substantial federal transportation funds unclaimed because of the failure to put forward projects to use the funds. Thus, Illinois would benefit from an Interagency Coordinating Committee to set priorities for improving access to transportation for the transportation disadvantaged. The General Accounting Office has found in its evaluation that interagency collaboration has informed transit agencies of how to better serve low-income communities by knowing where jobs are located and a system of supports are found. Illinois would also benefit from a unified State process to apply for federal transportation assistance for innovative transportation to work projects and strategies and for identifying the matching funds necessary to access that federal assistance. The purpose of this Act is to establish the Interagency Coordinating Committee on Transportation.
(Source: P.A. 93-185, eff. 7-11-03.)

(20 ILCS 3968/10)
Sec. 10. Definitions. As used in this Act:
(1) "Agency" means an official, commission, authority, council, department, committee, division, bureau, board, or any other unit or entity of the State, a municipality, a county, or other local governing body or a private not-for-profit transportation service providing agency.
(2) "Committee" means the Illinois Coordinating Committee on Transportation.
(3) "Coordination" means the arrangement for the provision of transportation services to the transportation disadvantaged in a manner that is cost-effective, efficient, and reduces fragmentation and duplication of services.
(4) "Transportation disadvantaged" means those persons who, because of physical or mental disability, income status, age, location of residence, or other reasons are unable to transport themselves or to purchase affordable transportation and are, therefore, dependent upon others to obtain access to health care, employment, education, shopping, social activities, or other life-sustaining activities.
(Source: P.A. 93-185, eff. 7-11-03.)

(20 ILCS 3968/15)
Sec. 15. Committee. The Illinois Coordinating Committee on Transportation is created and shall consist of the following members:
(1) The Governor or his or her designee.
(2) The Secretary of Transportation or his or her

designee.

(3) The Secretary of Human Services or his or her

designee.

(4) The Director of Aging or his or her designee.
(5) The Director of Healthcare and Family Services or

his or her designee.

(6) The Director of Commerce and Economic Opportunity

or his or her designee.

(7) A representative of the Illinois Rural Transit

Assistance Center.

(8) A person who is a member of a recognized

statewide organization representing older residents of Illinois.

(9) A representative of centers for independent

living.

(10) A representative of the Illinois Public

Transportation Association.

(11) A representative of an existing transportation

system that coordinates and provides transit services in a multi-county area for the Department of Transportation, Department of Human Services, Department of Commerce and Economic Opportunity, or Department on Aging.

(12) A representative of a statewide organization of

rehabilitation facilities or other providers of services for persons with one or more disabilities.

(13) A representative of a community-based

organization.

(14) A representative of the Department of Public

Health.

(15) A representative of the Rural Partners.
(16) The Director of Employment Security or his or

her designee.

(17) A representative of a statewide business

association.

(18) A representative of the Illinois Council on

Developmental Disabilities.

The Governor shall appoint the members of the Committee other than those named in paragraphs (1) through (6) and paragraph (16) of this Section. The Governor or his or her designee shall serve as chairperson of the Committee and shall convene the meetings of the Committee. The Secretary of Transportation and a representative of a community-based organization involved in transportation or their designees, shall serve as co-vice-chairpersons and shall be responsible for staff support for the committee.
(Source: P.A. 94-793, eff. 5-19-06; 95-331, eff. 8-21-07.)

(20 ILCS 3968/20)
Sec. 20. Duties of Committee. The Committee shall encourage the coordination of public and private transportation services, with priority given to services directed toward those populations who are currently not served or who are underserved by existing public transit.
The Committee shall seek innovative approaches to providing and funding local transportation services and offer their expertise to communities statewide. Specifically, the Committee shall:
(1) Coordinate a State process within federal guidelines to facilitate coordination of community-based transportation programs. This process should include: developing objectives for providing essential transportation services to the transportation disadvantaged; providing technical assistance to communities that are addressing transportation gaps that affect low-income populations; developing a process for requesting federal funds such as the Job Access and Reverse Commute (JARC) Grant program that is based on input from communities statewide; assisting communities in identifying funds from other available sources for projects that are not an eligible use of JARC funds; and developing a plan to identify and recruit potential stakeholders in future community transportation initiatives to the Committee.
(2) Develop goals and objectives to reduce duplication of services and achieve coverage that is as complete as possible.
(3) Serve as a clearinghouse for information about funding sources and innovations in serving the transportation disadvantaged.
(4) Submit a report, not later than February 1, 2006, to the Governor and the General Assembly that outlines the progress made by the Committee in performing its duties set forth in paragraphs (1) through (4) of this Section and makes recommendations for statutory and regulatory changes to promote coordination.
(Source: P.A. 93-185, eff. 7-11-03.)

(20 ILCS 3968/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 93-185, eff. 7-11-03.)



20 ILCS 3970/ - Interagency Coordinating Council Act.

(20 ILCS 3970/1) (from Ch. 127, par. 3831)
Sec. 1. This Act may be cited as the Interagency Coordinating Council Act.
(Source: P.A. 86-1218.)

(20 ILCS 3970/2) (from Ch. 127, par. 3832)
Sec. 2. Interagency Coordinating Council. There is hereby created an Interagency Coordinating Council which shall be composed of the Directors, or their designees, of the Illinois Department of Children and Family Services, Illinois Department of Commerce and Economic Opportunity, Illinois Department of Corrections, Illinois Department of Employment Security, and Illinois Department of Healthcare and Family Services; the Secretary of Human Services or his or her designee; the Executive Director, or a designee, of the Illinois Community College Board, the Board of Higher Education, and the Illinois Planning Council on Developmental Disabilities; the State Superintendent of Education, or a designee; and a designee representing the University of Illinois - Division of Specialized Care for Children. The Secretary of Human Services (or the member who is the designee for the Secretary of Human Services) and the State Superintendent of Education (or the member who is the designee for the State Superintendent of Education) shall be co-chairs of the Council. The co-chairs shall be responsible for ensuring that the functions described in Section 3 of this Act are carried out.
(Source: P.A. 94-793, eff. 5-19-06; 95-331, eff. 8-21-07.)

(20 ILCS 3970/3) (from Ch. 127, par. 3833)
Sec. 3. Scope and Functions. The Interagency Coordinating Council shall:
(a) gather and coordinate data on services for

secondary age youth with disabilities in transition from school to employment, post-secondary education and training, and community living;

(b) provide information, consultation, and technical

assistance to State and local agencies and local school districts involved in the delivery of services to youth with disabilities in transition from secondary school programs to employment and other post-secondary programs;

(c) assist State and local agencies and school

districts, through local transition planning committees, in establishing interagency agreements to assure the necessary services for efficient and appropriate transition from school to employment, post-secondary education and training, and community living;

(d) conduct an annual statewide evaluation of student

transition outcomes and needs from information collected from local transition planning committees, school districts, and other appropriate sources; indicators used to evaluate outcomes shall include (i) high school graduation or passage of high school equivalency testing, (ii) participation in post-secondary education, including continuing and adult education, (iii) involvement in integrated employment, supported employment, and work-based learning activities, including vocational training, and (iv) independent living, community participation, adult services, and other post-secondary activities; and

(e) provide periodic in-service training to consumers

in developing and improving awareness of transition services.

(Source: P.A. 98-718, eff. 1-1-15.)

(20 ILCS 3970/4) (from Ch. 127, par. 3834)
Sec. 4. Meetings. The Council shall meet at least quarterly, and at such other times at the call of the chair.
(Source: P.A. 86-1218.)

(20 ILCS 3970/5) (from Ch. 127, par. 3835)
Sec. 5. Annual Report. On or before March 1 of each year, the Council shall make a written report to the Governor and the General Assembly on its activities for the preceding fiscal year. The report shall also include its recommendations for administrative or legislative policies and programs which will enhance the delivery of transition services. In the 2007 report, the Council shall include recommendations for expanding the recruitment of students and school personnel into programs that provide the coursework for Learning Behavioral Specialist II-Transition Specialist certification.
(Source: P.A. 94-230, eff. 1-1-06.)

(20 ILCS 3970/8) (from Ch. 127, par. 3838)
Sec. 8. This Act takes effect upon becoming a law.
(Source: P.A. 86-1218.)



20 ILCS 3975/ - Illinois Workforce Innovation Board Act

(20 ILCS 3975/1) (from Ch. 48, par. 2101)
Sec. 1. Short title. This Act may be cited as the Illinois Workforce Innovation Board Act.
(Source: P.A. 100-477, eff. 9-8-17.)

(20 ILCS 3975/2) (from Ch. 48, par. 2102)
Sec. 2. (Repealed).
(Source: Repealed by P.A. 89-382, eff. 8-18-95.)

(20 ILCS 3975/2.5)
Sec. 2.5. Purpose.
(a) Beginning on the effective date of this amendatory Act of the 92nd General Assembly, the Illinois Human Resource Investment Council shall be known as the Illinois Workforce Investment Board. Beginning on the effective date of this amendatory Act of the 100th General Assembly, the Illinois Workforce Investment Board shall be known as the Illinois Workforce Innovation Board. The Illinois Workforce Innovation Board is the State advisory board pertaining to workforce preparation policy. The Board shall ensure that Illinois' workforce preparation services and programs are coordinated and integrated and shall measure and evaluate the overall performance and results of these programs. The Board shall further cooperation between government and the private sector to meet the workforce preparation needs of employers and workers in Illinois. The Board shall provide ongoing oversight of programs and needed information about the functioning of labor markets in Illinois.
(b) The Board shall help Illinois create and maintain a workforce with the skills and abilities that will keep the economy productive.
(c) The Board shall meet the requirements of the federal Workforce Innovation and Opportunity Act.
(Source: P.A. 100-477, eff. 9-8-17.)

(20 ILCS 3975/3) (from Ch. 48, par. 2103)
Sec. 3. Illinois Workforce Innovation Board.
(a) The Illinois Workforce Innovation Board shall include:
(1) the Governor;
(2) 2 members of the House of Representatives

appointed by the Speaker of the House and 2 members of the Senate appointed by the President of the Senate;

(3) for appointments made prior to the effective date

of this amendatory Act of the 100th General Assembly, persons appointed by the Governor, with the advice and consent of the Senate (except in the case of a person holding an office or employment described in subparagraph (F) when appointment to the office or employment requires the advice and consent of the Senate), from among the following:

(A) representatives of business in this State who

(i) are owners of businesses, chief executives or operating officers of businesses, or other business executives or employers with optimum policymaking or hiring authority, including members of local boards described in Section 117(b)(2)(A)(i) of the federal Workforce Investment Act of 1998; (ii) represent businesses with employment opportunities that reflect the employment opportunities in the State; and (iii) are appointed from among individuals nominated by State business organizations and business trade associations;

(B) chief elected officials from cities and

counties;

(C) representatives of labor organizations who

have been nominated by State labor federations;

(D) representatives of individuals or

organizations that have experience with youth activities;

(E) representatives of individuals or

organizations that have experience and expertise in the delivery of workforce investment activities, including chief executive officers of community colleges and community-based organizations within the State;

(F) the lead State agency officials with

responsibility for the programs and activities that are described in Section 121(b) of the federal Workforce Investment Act of 1998 and carried out by one-stop partners and, in any case in which no lead State agency official has responsibility for such a program, service, or activity, a representative in the State with expertise in such program, service, or activity; and

(G) any other representatives and State agency

officials that the Governor may appoint, including, but not limited to, one or more representatives of local public education, post-secondary institutions, secondary or post-secondary vocational education institutions, and community-based organizations; and

(4) for appointments made on or after the effective

date of this amendatory Act of the 100th General Assembly, persons appointed by the Governor in accordance with Section 101 of the federal Workforce Innovation and Opportunity Act, subject to the advice and consent of the Senate (except in the case of a person holding an office or employment with the Department of Commerce and Economic Opportunity, the Illinois Community College Board, the Department of Employment Security, or the Department of Human Services when appointment to the office or employment requires the consent of the Senate).

(b) (Blank).
(c) (Blank).
(d) The Governor shall select a chairperson as provided in the federal Workforce Innovation and Opportunity Act.
(d-5) (Blank).
(e) Except as otherwise provided in this subsection, this amendatory Act of the 92nd General Assembly does not affect the tenure of any member appointed to and serving on the Illinois Human Resource Investment Council on the effective date of this amendatory Act of the 92nd General Assembly. Members of the Board nominated for appointment in 2000, 2001, or 2002 shall serve for fixed and staggered terms, as designated by the Governor, expiring no later than July 1 of the second calendar year succeeding their respective appointments or until their successors are appointed and qualified. Members of the Board nominated for appointment after 2002 shall serve for terms expiring on July 1 of the second calendar year succeeding their respective appointments, or until their successors are appointed and qualified. A State official or employee serving on the Board under subparagraph (F) of paragraph (3) of subsection (a) by virtue of his or her State office or employment shall serve during the term of that office or employment. A vacancy is created in situations including, but not limited to, those in which an individual serving on the Board ceases to satisfy all of the requirements for appointment under the provision under which he or she was appointed. The Governor may at any time make appointments to fill vacancies for the balance of an unexpired term. Vacancies shall be filled in the same manner as the original appointment. Members shall serve without compensation, but shall be reimbursed for necessary expenses incurred in the performance of their duties.
(f) The Board shall meet at least 4 times per calendar year at times and in places that it deems necessary. The Board shall be subject to the Open Meetings Act and, to the extent required by that law, its meetings shall be publicly announced and open and accessible to the general public. The Board shall adopt any rules and operating procedures that it deems necessary to carry out its responsibilities under this Act and under the federal Workforce Innovation and Opportunity Act.
(Source: P.A. 100-477, eff. 9-8-17.)

(20 ILCS 3975/4) (from Ch. 48, par. 2104)
Sec. 4. (Repealed).
(Source: Repealed by P.A. 89-382, eff. 8-18-95.)

(20 ILCS 3975/4.5)
Sec. 4.5. Duties.
(a) The Board must perform all the functions of a state workforce innovation board under the federal Workforce Innovation and Opportunity Act, any amendments to that Act, and any other applicable federal statutes. The Board must also perform all other functions that are not inconsistent with the federal Workforce Innovation and Opportunity Act or this Act and that are assumed by the Board under its bylaws or assigned to it by the Governor.
(b) The Board must cooperate with the General Assembly and make recommendations to the Governor and the General Assembly concerning legislation necessary to improve upon statewide and local workforce development systems in order to increase occupational skill attainment, employment, retention, or earnings of participants and thereby improve the quality of the workforce, reduce welfare dependency, and enhance the productivity and competitiveness of the State. The Board must annually submit a report to the General Assembly on the progress of the State in achieving state performance measures under the federal Workforce Innovation and Opportunity Act, including information on the levels of performance achieved by the State with respect to the core indicators of performance and the customer satisfaction indicator under that Act. The report must include any other items that the Governor may be required to report to the Secretary of the United States Department of Labor.
(b-5) The Board shall implement a method for measuring the progress of the State's workforce development system by using benchmarks specified in the federal Workforce Innovation and Opportunity Act.
The Board shall identify the most significant early indicators for each benchmark, establish a mechanism to collect data and track the benchmarks on an annual basis, and then use the results to set goals for each benchmark, to inform planning, and to ensure the effective use of State resources.
(c) Nothing in this Act shall be construed to require or allow the Board to assume or supersede the statutory authority granted to, or impose any duties or requirements on, the State Board of Education, the Board of Higher Education, the Illinois Community College Board, any State agencies created under the Civil Administrative Code of Illinois, or any local education agencies.
(d) No actions taken by the Illinois Human Resource Investment Council before the effective date of this amendatory Act of the 92nd General Assembly and no rights, powers, duties, or obligations from those actions are impaired solely by this amendatory Act of the 92nd General Assembly. All actions taken by the Illinois Human Resource Investment Council before the effective date of this amendatory Act of the 92nd General Assembly are ratified and validated.
(Source: P.A. 100-477, eff. 9-8-17.)

(20 ILCS 3975/5) (from Ch. 48, par. 2105)
Sec. 5. Plans; expenditures. The plans and decisions of the Board shall be subject to approval by the Governor. All funds received by the State pursuant to the federal Job Training Partnership Act or the federal Workforce Innovation and Opportunity Act shall be expended only pursuant to appropriation.
(Source: P.A. 100-477, eff. 9-8-17.)

(20 ILCS 3975/6) (from Ch. 48, par. 2106)
Sec. 6. Programs and services, conflict of interest. In order to assure objective management and oversight, the Board shall not operate programs or provide services directly to eligible participants, but shall exist solely to plan, coordinate and monitor the provisions of such programs and services.
A member of the Board may not (1) vote on a matter under consideration by the Board that (a) regards the provision of services by the member or by an entity that the member represents or (b) would provide direct financial benefit to the member or the immediate family of the member or (2) engage in any other activity determined by the Governor to constitute a conflict of interest as specified in the State plan.
(Source: P.A. 100-477, eff. 9-8-17.)

(20 ILCS 3975/7) (from Ch. 48, par. 2107)
Sec. 7. Personnel. The Board is authorized to obtain the services of any professional, technical and clerical personnel that may be necessary to carry out its functions under this Act and under the federal Workforce Innovation and Opportunity Act.
(Source: P.A. 100-477, eff. 9-8-17.)

(20 ILCS 3975/7.2)
Sec. 7.2. Posting requirements; Department of Commerce and Economic Opportunity's website. On and after the effective date of this amendatory Act of the 97th General Assembly, the Illinois Workforce Innovation Board must annually submit to the Department of Commerce and Economic Opportunity the following information to be posted on the Department's official Internet website:
(1) All agendas and meeting minutes for meetings of

the Illinois Workforce Innovation Board.

(2) All line-item budgets for the local workforce

investment areas located within the State.

(3) A listing of all contracts and contract values

for all workforce development training and service providers.

The information required under this Section must be posted on the Department of Commerce and Economic Opportunity's Internet website no later than 30 days after the Department receives the information from the Illinois Workforce Innovation Board.
(Source: P.A. 100-477, eff. 9-8-17.)

(20 ILCS 3975/7.5)
Sec. 7.5. Procurement. The Illinois Workforce Innovation Board is subject to the Illinois Procurement Code, to the extent consistent with all applicable federal laws.
(Source: P.A. 100-477, eff. 9-8-17.)

(20 ILCS 3975/8) (from Ch. 48, par. 2108)
Sec. 8. Audits. The Illinois Workforce Innovation Board and any recipient of funds under this Act shall be subject to audits conducted by the Auditor General with respect to all funds appropriated for the purposes of this Act.
(Source: P.A. 100-477, eff. 9-8-17.)



20 ILCS 3980/ - Laboratory Review Board Act.

(20 ILCS 3980/1) (from Ch. 111 1/2, par. 8001)
Sec. 1. This Act shall be known and may be cited as the Laboratory Review Board Act.
(Source: P.A. 86-937.)

(20 ILCS 3980/2) (from Ch. 111 1/2, par. 8002)
Sec. 2. There is hereby created the Laboratory Review Board (hereinafter referred to as the Board), which shall consist of 7 persons, one each appointed by the Director of Agriculture, the Director of Natural Resources, the Secretary of Human Services, the Director of Public Health, the Director of State Police, the Director of the Environmental Protection Agency, and the Illinois Secretary of Transportation. Members of the Board shall serve at the pleasure of their appointing authorities.
(Source: P.A. 89-445, eff. 2-7-96; 89-507, eff. 7-1-97.)

(20 ILCS 3980/3) (from Ch. 111 1/2, par. 8003)
Sec. 3. (a) The Laboratory Review Board's jurisdiction shall extend to all laboratories operated by or for the executive departments of State government, but shall not extend to laboratories operated by public or private schools, colleges or universities. Nothing, however, shall prohibit the Board from entering into cooperative programs with laboratories outside its jurisdiction.
(b) With respect to the laboratories under its jurisdiction, the Board shall:
(1) examine ways to make more efficient use of the State's present laboratory equipment inventory, including sharing of facilities, personnel and equipment;
(2) examine ways to reduce laboratory backlogs;
(3) review and comment on the construction, expansion, or renovation of State laboratory facilities exceeding $250,000 and generally plan for future laboratory needs;
(4) review expenditures for private laboratory testing services which exceed $50,000 to determine whether State laboratories could more cost effectively provide the needed services;
(5) establish quality assurance requirements for such laboratories, including peer review procedures or other independent evaluation methods;
(6) facilitate the exchange of information among laboratories;
(7) develop alternatives for restructuring the State's decentralized laboratory system;
(8) conduct such other activities as may be necessary to provide for the safe and efficient operation of State laboratories.
(Source: P.A. 86-937.)

(20 ILCS 3980/4) (from Ch. 111 1/2, par. 8004)
Sec. 4. The Board shall establish a fee policy governing any charges to be collected for work done in laboratories under its jurisdiction. All such laboratories are hereby authorized to charge reasonable fees in accordance with the policy established by the Board. Such policy shall provide for the waiving of such fees in specified circumstances when it is in the best interest of the State to do so.
(Source: P.A. 86-937.)



20 ILCS 3983/ - Illinois Latino Family Commission Act.

(20 ILCS 3983/1)
Sec. 1. Short title. This Act may be cited as the Illinois Latino Family Commission Act.
(Source: P.A. 95-619, eff. 9-14-07.)

(20 ILCS 3983/5)
Sec. 5. Legislative findings. It is the policy of this State to promote family preservation and to strengthen families.
Latinos are well represented among the families of Illinois. The Illinois Latino population is the fifth largest in the nation. Over 14% of the estimated 12,000,000 people that live in Illinois are Latinos. According to the 2000 Census figures, more than 1,750,000 Latinos make Illinois their home. This figure represents a 69.2% increase from the 1990 Census figures compared to about 3.5% for non-Latinos. The Latino population explosion accounted for two-thirds of the total population change in Illinois and it is visible throughout the State.
In Cook County alone, the Latino population has increased to about 1,071,740. In the 6 county region including Cook County, nearly 69% of new residents were Hispanic. Roughly 23.7% of Kane County residents are Latino. In Lake County, Latinos make up 14.4% of the total county population.
Latinos are not only the fastest growing ethnic group in the State, they are also the youngest. The median age for Latinos in Illinois is 25, compared to 36 for non-Latinos. Despite unprecedented population growth, Latinos lag behind in major indicators of well-being relative to education, health, employment, and child welfare, as well as representation throughout the State. Moreover, Latino children and families present unique linguistic, cultural, and immigration issues for the State.
Latinos have a well-established presence in the child welfare system. Of the total 86,973 children that were reported abused or neglected in Fiscal Year 2001, about 8,442 or 9.7% were Hispanic children. About 25% of these hotline reports were indicated, for a total of 2,155 Latino children in Fiscal Year 2001. As of August 2003, there were about 1,367 open Latino child abuse cases in Illinois. This figure is only slightly lower than the 1,491 open Latino child cases reported for the previous fiscal year. Hispanic cases make up about 6% of all open child cases (excluding adoption assistance and home of parent living arrangement). Latino families receiving services make up about 16% of all intact family cases. It is estimated that between 60% and 80% of all Latino families involved with the Illinois Department of Children and Family Services (IDCFS) will need bilingual services at some point during the time their case is open. However, IDCFS struggles to meet the demand for bilingual services. There are similar examples throughout the State demonstrating that Illinois lacks a unified and comprehensive strategy for addressing the unique needs of Latino families.
Latino families remain outside of the margins of opportunities in the State. There are tremendous challenges faced by Latino families and children in the State. Clearly, the growing Latino presence demands that government, child and family advocates, and other key stakeholders come together to identify and implement policy strategies that can create an infrastructure of support for Latino families in the State. Building this needed infrastructure of policies must involve multiple State agencies. The Illinois Latino Family Commission shall lead the effort, advising the Governor and assisting State agencies with this task.
(Source: P.A. 100-201, eff. 8-18-17.)

(20 ILCS 3983/10)
Sec. 10. Established. The Illinois Latino Family Commission is established.
(Source: P.A. 95-619, eff. 9-14-07.)

(20 ILCS 3983/15)
Sec. 15. Purpose and objectives. The purpose of the Illinois Latino Family Commission is to advise the Governor and General Assembly, as well as work directly with State agencies to improve and expand existing policies, services, programs, and opportunities for Latino families. Subject to appropriation, the Illinois Latino Family Commission shall guide the efforts of and collaborate with State agencies, including: the Department on Aging, the Department of Children and Family Services, the Department of Commerce and Economic Opportunity, the Department of Corrections, the Department of Human Services, the Department of Public Aid, the Department of Public Health, the Department of Transportation, the Department of Employment Security, and others. This shall be achieved primarily by:
(1) monitoring and commenting on existing and

proposed legislation and programs designed to address the needs of Latinos in Illinois;

(2) assisting State agencies in developing programs,

services, public policies, and research strategies that will expand and enhance the social and economic well-being of Latino children and families;

(3) facilitating the participation and representation

of Latinos in the development, implementation, and planning of policies, programs, and services; and

(4) promoting research efforts to document the impact

of policies and programs on Latino families.

The work of the Illinois Latino Family Commission shall include the use of existing reports, research, and planning efforts, procedures, and programs.
(Source: P.A. 95-619, eff. 9-14-07; 95-876, eff. 8-21-08.)

(20 ILCS 3983/20)
Sec. 20. Appointment; terms. The Illinois Latino Family Commission shall be comprised of 15 members. The Governor, the President of the Senate, the Minority Leader of the Senate, the Speaker of the House of Representatives, and the Minority Leader of the House of Representatives shall each appoint 3 members to the Commission. Each member shall have working knowledge of human services, community development, and economic public policies in Illinois. The Governor shall appoint the chairperson or chairpersons.
The members shall reflect regional representation to ensure that the needs of Latino families and children throughout the State are met. The members shall be selected from a variety of disciplines. They shall represent a partnership and collaborative effort between public and private agencies, the business sector, and community-based human services organizations.
Members shall serve 3-year terms, except in the case of initial appointments. Five members, as determined by lot, shall be appointed to one-year terms; 5 members shall be appointed to 2-year terms; and 5 members shall be appointed to 3-year terms, so that the terms are staggered. Members shall serve without compensation, but shall be reimbursed for Commission-related expenses.
The Department on Aging, the Department of Children and Family Services, the Department of Commerce and Economic Opportunity, the Department of Corrections, the Department of Employment Security, the Department of Human Services, the Department of Healthcare and Family Services, the Department of Public Health, the Illinois State Board of Education, the Illinois State Board of Higher Education, the Illinois Community College Board, the Illinois Department of Human Rights, the Capital Development Board, the Department of Labor, and the Department of Transportation shall each appoint a liaison to serve ex-officio on the Commission. The Office of the Governor, in cooperation with the State agencies appointing liaisons to the Commission under this paragraph, shall provide administrative support to the Commission.
(Source: P.A. 98-32, eff. 1-1-14.)

(20 ILCS 3983/25)
Sec. 25. Funding. The Illinois Latino Family Commission may receive funding through specific appropriations available for its purposes made to the Department on Aging, the Department of Children and Family Services, the Department of Commerce and Economic Opportunity, the Department of Corrections, the Department of Human Services, the Department of Healthcare and Family Services, the Department of Public Health, the Illinois State Board of Education, the Illinois State Board of Higher Education, the Illinois Community College Board, the Illinois Department of Human Rights, the Capital Development Board, the Department of Labor, and the Department of Transportation. The funding allocation for the Commission shall be no less than $500,000.
(Source: P.A. 98-32, eff. 1-1-14.)

(20 ILCS 3983/30)
Sec. 30. Reporting. The Illinois Latino Family Commission shall annually report to the Governor and the General Assembly on the Commission's progress towards its goals and objectives.
(Source: P.A. 95-619, eff. 9-14-07.)

(20 ILCS 3983/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 95-619, eff. 9-14-07.)



20 ILCS 3985/ - Law Enforcement and Fire Fighting Medal of Honor Act.

Article 1 - Short Title

(20 ILCS 3985/Art. 1 heading)

(20 ILCS 3985/1001) (from Ch. 127, par. 3851-1)
Sec. 1001. This Act may be cited as the Law Enforcement and Fire Fighting Medal of Honor Act.
(Source: P.A. 86-1475.)



Article 2 - Law Enforcement Medal of Honor Committee

(20 ILCS 3985/Art. 2 heading)

(20 ILCS 3985/2001) (from Ch. 127, par. 3852-1)
Sec. 2001. There is created the Law Enforcement Medal of Honor Committee, referred to in this Article as the Committee. The Committee shall consist of the Director of the Department of State Police, the Superintendent of the Chicago Police Department, the Executive Director of the Illinois Law Enforcement Training Standards Board, and the following persons appointed by the Governor: a sheriff, a chief of police from other than Chicago, a representative of a statewide law enforcement officer organization and a retired Illinois law enforcement officer. Of the appointed members, the sheriff and police chief shall each serve a 2-year term and the organization representative and retired officer shall each serve a one-year term. The Governor shall appoint initial members within 3 months of the effective date of this Act.
Members of the Committee shall serve without compensation but shall be reimbursed for actual expenses incurred in the performance of their duties from funds appropriated to the Office of the Governor for such purpose.
(Source: P.A. 91-357, eff. 7-29-99.)

(20 ILCS 3985/2002) (from Ch. 127, par. 3852-2)
Sec. 2002. The Committee shall:
(a) develop an annual award program, including the creation of all necessary procedures, the identification of the criteria for selecting the recipient or recipients and the providing of the manner by which the Law Enforcement Medal of Honor is to be awarded;
(b) work with various law enforcement organizations in the State in order to create a cooperative effort in the development and implementation of the Law Enforcement Medal of Honor program, including the selection of an appropriate date or occasion when the Law Enforcement Medal of Honor should be awarded;
(c) design, develop and procure a Law Enforcement Medal of Honor to be awarded to those individuals who have been selected to receive the award.
(Source: P.A. 86-1230.)

(20 ILCS 3985/2003) (from Ch. 127, par. 3852-3)
Sec. 2003. When developing the standards and criteria for the Law Enforcement Medal of Honor Program, the Committee shall place an emphasis and priority upon consideration of those law enforcement officers who have been killed or seriously injured in the line of duty or who have displayed exceptional bravery or heroism while performing their duties as a law enforcement officer.
(Source: P.A. 86-1230.)



Article 3 - Fire Fighting Medal of Honor Committee

(20 ILCS 3985/Art. 3 heading)

(20 ILCS 3985/3001) (from Ch. 127, par. 3853-1)
Sec. 3001. There is created the Fire Fighting Medal of Honor Committee, referred to in this Article as the Committee. The Committee shall consist of the State Fire Marshal, the chief of the Chicago fire department and the following persons appointed by the Governor: 3 fire chiefs from other than Chicago, 3 representatives of statewide fire fighter organizations and 2 retired Illinois fire fighters. Of the appointed members, the fire chiefs shall each serve a 2-year term and the organization representatives and retired fire fighters shall each serve a one-year term. The Governor shall appoint initial members within 3 months of the effective date of this Act.
Members of the Committee shall serve without compensation but shall be reimbursed for actual expenses incurred in the performance of their duties from funds appropriated to the Office of the State Fire Marshal for such purpose.
(Source: P.A. 100-67, eff. 8-11-17.)

(20 ILCS 3985/3002) (from Ch. 127, par. 3853-2)
Sec. 3002. The Committee shall:
(a) develop an annual award program, including the creation of all necessary procedures, the identification of the criteria for selecting the recipient or recipients and the providing of the manner by which the Fire Fighting Medal of Honor is to be awarded;
(b) work with various fire fighting organizations in the State in order to create a cooperative effort in the development and implementation of the Fire Fighting Medal of Honor program, including the selection of an appropriate date or occasion when the Fire Fighting Medal of Honor should be awarded;
(c) design, develop and procure a Fire Fighting Medal of Honor to be awarded to those individuals who have been selected to receive the award.
(Source: P.A. 86-1230.)

(20 ILCS 3985/3003) (from Ch. 127, par. 3853-3)
Sec. 3003. When developing the standards and criteria for the Fire Fighting Medal of Honor program, the Committee shall place an emphasis and priority upon consideration of those fire fighters who have been killed or seriously injured in the line of duty or who have displayed exceptional bravery or heroism while performing their duties as a fire fighter.
(Source: P.A. 86-1230.)



Article 4 - Effective Date

(20 ILCS 3985/Art. 4 heading)

(20 ILCS 3985/4001) (from Ch. 127, par. 3854-1)
Sec. 4001. This Act takes effect upon becoming law.
(Source: P.A. 86-1230.)






20 ILCS 3987/ - Local Government Consolidation Commission Act of 2011.

(20 ILCS 3987/1)
Sec. 1. Short title. This Act may be cited as the Local Government Consolidation Commission Act of 2011.
(Source: P.A. 97-316, eff. 8-12-11.)

(20 ILCS 3987/5)
Sec. 5. Commission; creation; members. There is created a Local Government Consolidation Commission, to consist of 17 members, 3 to be members of the Senate appointed by the President of the Senate, 3 to be members of the Senate appointed by the Senate Minority Leader, 3 to be members of the House of Representatives appointed by the Speaker of the House, 3 to be members of the House of Representatives appointed by the House Minority Leader, and 5 to be citizens of the State appointed by the Governor as follows:
(1) one member selected from recommendations

provided by an association representing counties;

(2) one member selected from recommendations

provided by an association representing municipalities;

(3) one member selected from recommendations provided

by an association representing townships;

(4) one member selected from recommendations

provided by an association representing park districts; and

(5) one member who serves as an elected officer of a

local governmental entity in Illinois other than a county, municipality, township, or park district.

(Source: P.A. 97-316, eff. 8-12-11.)

(20 ILCS 3987/10)
Sec. 10. Study; recommendations. The Commission shall make a survey of the entire structure of local governments and of their organization, powers, jurisdiction, and functions. Among other things, and without limiting its activities, the Commission shall:
(1) Study all laws governing the organization,

powers, jurisdiction, and functions of local governments.

(2) Study the inter-relationships of local

governments to each other and to federal and State governments.

(3) Formulate specific recommendations for

legislation or constitutional amendments to (i) permit effective management of local affairs, (ii) encourage local policy decision making, (iii) reduce the multiplicity of local governments, (iv) eliminate overlapping and duplicating of unnecessary powers, (v) increase efficiency and economy in local governments, and (vi) allow optional forms of local governments and increase their authority for cooperation among the levels of government.

(Source: P.A. 97-316, eff. 8-12-11.)

(20 ILCS 3987/15)
Sec. 15. Meetings; officers. The members of the Commission shall meet and the Commission shall be organized within 90 days after the effective date of this Act, and shall at that time elect a chair from among the members. The Commission may adopt its own rules of procedure. The Commission may employ or use the services of specialists in public administration and governmental management and any other trained consultants, analysts, investigators, and assistants it may consider necessary, on either a full-time or a part-time basis. The Commission shall fix the compensation for any paid employees, which shall be paid from moneys appropriated to the Department of Commerce and Economic Opportunity for that purpose.
(Source: P.A. 97-316, eff. 8-12-11.)

(20 ILCS 3987/20)
Sec. 20. Compensation; expenses. The members of the Commission shall serve without compensation. The Department of Commerce and Economic Opportunity shall provide support for the Commission, and pay members' actual traveling and other expenses incurred in the performance of the duties of the Commission, from moneys appropriated to the Department for those purposes.
(Source: P.A. 97-316, eff. 8-12-11.)

(20 ILCS 3987/25)
Sec. 25. Report. The Commission shall render its final report to the General Assembly not later than September 30, 2013, setting out its findings and recommendations and proposing those measures it considers necessary to effect essential changes and improvements in the existing laws relating to any or all of the matters enumerated in Section 10 of this Act.
(Source: P.A. 97-316, eff. 8-12-11; 98-124, eff. 8-2-13.)

(20 ILCS 3987/30)
Sec. 30. The Local Government Consolidation Commission Act is repealed.
(Source: P.A. 97-316, eff. 8-12-11.)

(20 ILCS 3987/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 97-316, eff. 8-12-11.)



20 ILCS 3988/ - Local Legacy Act.

(20 ILCS 3988/1)
Sec. 1. Short title. This Act may be cited as the Local Legacy Act.
(Source: P.A. 93-328, eff. 1-1-04.)

(20 ILCS 3988/5)
Sec. 5. Policy.
(a) Illinois has a rich natural and cultural heritage. Whether historic sites, natural areas, rich farmland, or other prized resources, every county has treasures worth preserving for future generations.
(b) As counties and municipalities grow, they often do not have the opportunity to consider which resources are most important to them. Consequently, they may inadvertently imperil a historic structure, sever a potential natural corridor, or fragment farmland into small and unsustainable remnants.
(c) It is necessary and desirable to provide technical assistance and funding in the form of grants to encourage partnerships between counties and municipalities for the creation of an inventory of their natural areas, farmland, and cultural assets and to develop a Resource Protection Plan for protecting those areas.
(d) It is the purpose of this Act to promote voluntary county-municipal partnerships in every county by the year 2020 that will inventory resources, develop Resource Protection Plans, and implement their respective plans.
(Source: P.A. 93-328, eff. 1-1-04.)

(20 ILCS 3988/10)
Sec. 10. Definitions. In this Act:
"Board" means the Local Legacy Board created under this Act.
"Committee" means a Local Steering Committee established under this Act.
"Cultural resource" means a structure, building, district, or site that has aesthetic, architectural, cultural, archeological, or historical significance at the local, state, or national level.
"Farmland" means land devoted to agriculture or horticultural uses for the production of food (including grains, fruits, vegetables, dairy products, or mushrooms), fiber, floriculture, or forest products, or the raising of farm animals (including livestock, sheep, swine, horses, ponies, poultry, bees, or fish) or wildlife.
"Inventory" means a listing of a county's and its municipalities' natural areas, farmland, and cultural resources.
"Natural area" means an area of land or water that either retains or has recovered to a substantial degree its original natural or primeval character, though it need not be completely undisturbed, or has floral, faunal, ecological, geological, or archeological features of scientific, educational, recreational, scenic, or aesthetic interest.
"Program" means the Local Legacy Program.
"Resource", unless otherwise specified, means farmland, a natural area, or a cultural resource.
"Resource Protection Plan" means an integrated document that includes goals, policies, strategies, and procedures for preserving key farmland, natural areas, and cultural resources identified in a countywide inventory and adopted as provided in Section 30 of this Act.
(Source: P.A. 93-328, eff. 1-1-04.)

(20 ILCS 3988/15)
Sec. 15. The Local Legacy Board. The Local Legacy Board is created to administer the Program under this Act. The membership of the Board shall be composed of the Director of Natural Resources, the Director of Historic Preservation, and the Director of Agriculture, or their respective designees. The Board must choose a Chairperson to serve for 2 years on a rotating basis. All members must be present for the Board to conduct official business. The Departments must each furnish technical support to the Board.
The Board has those powers necessary to carry out the purposes of this Act, including, without limitation, the power to:
(1) employ agents and employees necessary to carry

out the purposes of this Act and fix their compensation, benefits, terms, and conditions of employment;

(2) adopt, alter and use a corporate seal;
(3) have an audit made of the accounts of any grantee

or any person or entity that receives funding under this Act;

(4) enforce the terms of any grant made under this

Act, whether in law or equity, or by any other legal means;

(5) prepare and submit a budget and request for

appropriations for the necessary and contingent operating expenses of the Board; and

(6) receive and accept, from any source, aid or

contributions of money, property, labor, or other items of value for furtherance of any of its purposes, subject to any conditions not inconsistent with this Act or with the laws of this State pertaining to those contributions, including, but not limited to, gifts, guarantees, or grants from any department, agency, or instrumentality of the United States of America.

The Board may adopt any rules, regulations, guidelines, and directives necessary to implement the Act, including guidelines for designing inventories so that they will be compatible with each other.
The Board must submit a report to the General Assembly and the Governor by January 1, 2005 and every 2 years thereafter regarding progress made towards accomplishing the purposes of this Act, except that beginning on the effective date of this amendatory Act of the 99th General Assembly, the Board shall submit a report only if significant progress has been made since the previous report.
(Source: P.A. 99-576, eff. 7-15-16.)

(20 ILCS 3988/20)
Sec. 20. Local Legacy Program. The Local Legacy Program is created. The Board shall determine the eligibility of county-municipal partnerships for funding under the Program. The purpose of the Program is to provide grants to counties and municipalities to (i) inventory their natural areas, farmland, and cultural resources; and (ii) develop Resource Protection Plans.
(Source: P.A. 93-328, eff. 1-1-04.)

(20 ILCS 3988/25)
Sec. 25. Local Steering Committee. Counties interested in assistance under this Act must form a steering committee consisting of 11 members in the following 3 categories chosen according to the following requirements:
(1) Three members of the county board appointed by

the county board chairperson with the advice and consent of the county board.

(2) Three elected municipal officials chosen by the

corporate authorities of those municipalities participating in the county-municipal partnership.

(3) Five public members who reside within the county

and are appointed by a majority vote of the county board members and elected municipal officials on the Local Steering Committee, with one each representing the following categories:

(a) Agriculture.
(b) Environment.
(c) Historic preservation.
(d) Construction or development.
(e) Citizen-at-large.
When the Committee is first established, one-third of the members of each category shall serve a term of one year; one-third shall serve a term of 2 years; and one-third shall serve a term of 3 years, except for the public members, one of whom will serve for one year, 2 of whom shall serve for 2 years, and 2 of whom will serve for 3 years. All subsequent members shall serve for a term of 3 years. A vacancy shall be filled in the same manner as an original appointment.
The Chairperson shall be chosen for a term of 2 years from among the members of the Committee by a majority vote of the Committee; all members of the Committee including the Chairperson have a vote.
The Committee shall adopt its own rules of operation.
(Source: P.A. 93-328, eff. 1-1-04.)

(20 ILCS 3988/30)
Sec. 30. Duties of the Local Steering Committee. The Local Steering Committee shall have the authority to apply for and receive grants to conduct an inventory and develop a Resource Protection Plan and to review all grant applications from units of local government before they are submitted to the Board.
The Local Steering Committee shall develop a strategy for conducting an inventory of natural areas, farmland, and cultural resources. The Committee shall determine which resources should be included in the inventory, the amount of financial and technical assistance needed from the State, what information is already available, who will conduct the inventory, how municipal and county efforts should be coordinated, and how to present the information so that it is compatible with inventories conducted by other county-municipal partnerships.
The Committee shall use the inventory as the basis for developing its Resource Protection Plan. Working with a professional planner or other resource specialist, the Committee shall develop criteria for prioritizing resources identified by the inventory. When prioritizing resources, the Committee shall analyze the threat to the resources using population projections, land use patterns, and development trends. Upon the approval of two-thirds of its members, with at least one member from each of the 3 categories voting in approval, the Committee shall recommend that the county board and the municipalities within the county adopt the Resource Protection Plan. Amendments to the Resource Protection Plan must be approved in the same manner. A local government may object to all or part of the Resource Protection Plan in writing. If a written objection is filed with the Committee, the portion of the Plan objected to shall not be effective within that local government's borders. The objecting local government may modify or withdraw its objection at any time.
(Source: P.A. 93-328, eff. 1-1-04.)

(20 ILCS 3988/35)
Sec. 35. Local Legacy Fund. The Local Legacy Fund is created as a special fund in the State treasury. Subject to appropriation, moneys shall be transferred into the Local Legacy Fund from the General Revenue Fund. All interest or other earnings that accrue from investment of the Local Legacy Fund moneys shall be credited to the Local Legacy Fund. The Local Legacy Fund shall be used by the Board to make grants to counties and municipalities for inventorying and planning for preservation of farmland, natural areas, and cultural resources.
(Source: P.A. 93-328, eff. 1-1-04.)

(20 ILCS 3988/40)
Sec. 40. Consideration of State grant awards. When approving grant awards under this Act, the Board or the State agency, as the case may be, shall give preferential consideration to counties and municipalities that have adopted Resource Protection Plans.
(Source: P.A. 93-328, eff. 1-1-04.)

(20 ILCS 3988/90)
Sec. 90. (Amendatory provisions; text omitted).
(Source: P.A. 93-328, eff. 1-1-04; text omitted.)



20 ILCS 3990/ - Illinois Manufacturing Technology Alliance Act.

(20 ILCS 3990/1) (from Ch. 48, par. 2601)
Sec. 1. Short title. This Act shall be known and may be cited as the "Illinois Manufacturing Technology Alliance Act".
(Source: P.A. 86-1015.)

(20 ILCS 3990/2) (from Ch. 48, par. 2602)
Sec. 2. Definitions. As used in this Act, unless the context otherwise requires:
"Alliance" means the Illinois Manufacturing Technology Alliance established pursuant to this Act;
"Board" means the Board of Directors of the Alliance;
"Executive Director" means the Executive Director of the Alliance;
"Director" means a member of the Board of Directors of the Alliance;
"Alliance Partner" means any manufacturing trade association designated as an Alliance Partner pursuant to agreement between the Alliance and such trade association;
"Funds" means the Illinois Manufacturing Technology Alliance Fund and the Alliance Fund established pursuant to this Act.
(Source: P.A. 86-1015.)

(20 ILCS 3990/3) (from Ch. 48, par. 2603)
Sec. 3. Establishment of the Alliance. A political subdivision, body politic and corporate to be known as the Illinois Manufacturing Technology Alliance is hereby established. The exercise by the Alliance of the powers conferred by law shall be an essential public function and shall be for the purpose of advancing the adoption and use of modern commercially available technologies by small and medium size Illinois manufacturers.
(Source: P.A. 86-1015.)

(20 ILCS 3990/4) (from Ch. 48, par. 2604)
Sec. 4. Board of Directors.
(a) The Illinois Manufacturing Technology Alliance shall be governed and operated by a Board of Directors consisting of 11 members: 5 public members who shall be representative of industries to be served by the Alliance; 2 public members who shall be researchers in manufacturing technologies; and 4 ex officio members who shall be the Director of Commerce and Economic Opportunity, the Chief Executive Officer of the Prairie State 2000 Authority, the Executive Director of the Board of Higher Education and the Executive Director of the Illinois Community College Board. An ex officio member may designate a representative to serve as a substitute when such member is unable to attend a meeting of the Board.
(b) The Governor, by and with the advice and consent of the Senate, shall appoint the 5 public members who are representative of industries to be served by the Alliance and the 2 public members who are researchers in manufacturing technologies. To the extent possible, 4 members of the 5 public members who are representatives of industries to be served by the Alliance shall be members of trade associations that are Alliance Partners.
A vacancy in the position of Board member shall occur upon resignation, death, conviction of a felony, or removal from office of a Director. The Governor may remove any public member from office on a formal finding of incompetence, neglect of duty or malfeasance in office. Within 30 days after the office of any appointed member becomes vacant for any reason, the Governor shall fill the vacancy for the unexpired term in the same manner as that in which appointments are made. If the Senate is not in session when the first appointments are made or when the Governor fills a vacancy, the Governor shall make temporary appointments until the next meeting of the Senate, when he shall nominate persons to be confirmed by the Senate.
(c) No more than 4 public members shall be of the same political party.
(d) Of those public members initially appointed to the Board, 4 Directors, no more than 2 of the same political party, shall be appointed to serve until July 1, 1993, and 3 Directors, not more than 2 of the same political party, shall be appointed to serve until July 1, 1991. Thereafter, each public member shall be appointed for a 4 year term, or until his successor is appointed and qualified. The terms of the public members initially appointed shall commence upon the appointment of all 7 public members.
(e) No public member may serve as a Director for an aggregate of more than 10 years.
(Source: P.A. 94-793, eff. 5-19-06.)

(20 ILCS 3990/5) (from Ch. 48, par. 2605)
Sec. 5. Meetings. (a) The Board of Directors shall meet no less than quarterly and may meet at other times in accordance with a schedule adopted by the Board. Special meetings of the Board may be held upon the call of the Chairman, issued in writing no less than 48 hours prior to the proposed day and hour of the Board meeting, or upon a request for a meeting presented in writing to the Chairman no less than 72 hours prior to the proposed day and hour of the Board meeting and signed by at least a majority of the Directors, whereupon the Chairman shall convene a meeting of the Board at the time and place stated in the request.
(b) A majority of all members of the Board shall constitute a quorum to transact business, but no vacancy shall impair the right of the remaining Directors to exercise all of the powers of the Board.
Except as otherwise provided in this Act, the affirmative vote of a majority of all Directors is necessary for approving any contract or agreement, adopting any rule, regulation or resolution, or taking any action required by this Act.
(Source: P.A. 86-1015.)

(20 ILCS 3990/6) (from Ch. 48, par. 2606)
Sec. 6. Compensation of Board of Directors. Members of the Board of Directors shall serve without compensation, but shall be entitled to reimbursement for necessary and actual expenses incurred in the discharge of their official duties.
(Source: P.A. 86-1015.)

(20 ILCS 3990/7) (from Ch. 48, par. 2607)
Sec. 7. Officers of the Alliance. (a) The Board of Directors shall elect a public member of the Board to serve as Chairman.
(b) The Board shall select a Treasurer and Secretary who shall serve at the pleasure of the Board and may but need not be Directors.
(c) The Board shall select an Executive Director who shall not be a Director of the Alliance and who shall serve at the pleasure of the Board. The Executive Director shall serve as the chief administrative and operating officer and shall manage the properties and activities of the Alliance and its employees, direct enforcement of all policies, rules, regulations and resolutions of the Board, and perform such other duties as may be prescribed from time to time by the Board. The Executive Director shall attend all meetings of the Board; however, no action of the Board shall be invalid because of the absence of the Executive Director from a meeting. The Board shall set the compensation of the Executive Director; however, such compensation shall be consistent with the compensation paid to similar appointed officers of the State of Illinois.
(Source: P.A. 86-1015.)

(20 ILCS 3990/8) (from Ch. 48, par. 2608)
Sec. 8. Oath of Office; Bond. Before entering upon the duties of their respective offices, the Chairman, Secretary, Treasurer and Executive Director shall take and subscribe to the constitutional oath of office, and the Alliance shall execute a bond on behalf of the Treasurer with corporate sureties to be approved by the Alliance. The bond shall be payable to the Alliance in whatever penal sum may be directed by the Alliance conditioned upon the faithful performance of the duties of the office and the payment of all money received by him according to law and the orders of the Alliance. The Alliance may, at any time, require a new bond to be executed with respect to the Treasurer in such penal sum as may then be determined by the Alliance.
The obligation of the sureties shall not extend to any loss sustained by the insolvency, failure or closing of any State or federally chartered financial institution wherein the Treasurer has deposited funds if the financial institution has been approved by the Alliance as a depository for these funds.
The oaths of office and the Treasurer's bond shall be filed in the principal office of the Alliance.
(Source: P.A. 86-1015.)

(20 ILCS 3990/9) (from Ch. 48, par. 2609)
Sec. 9. Personnel. (a) The Board shall appoint, retain and employ such persons as it deems necessary to achieve the purposes of this Act. The Board shall establish regulations to insure that discharge shall not be arbitrary and that hiring and promotion are based on merit. No unlawful discrimination, as defined by the Illinois Human Rights Act, shall be made in any term or aspect of employment nor shall any discrimination be made on a basis of political affiliation.
The Alliance shall be subject to the Illinois Human Rights Act and the remedies and procedures established thereunder. The Alliance shall develop an affirmative action program and file it with the Department of Human Rights to assure that the employment of applicants and treatment of employees are without unlawful discrimination. Such affirmative action program shall include provisions relating to hiring, upgrading, demotion, transfer, recruitment, recruitment advertising, selection for training and rates of pay or other forms of compensation.
(b) The Board shall organize the staff, assign their functions and duties, fix their compensation, benefits and conditions of employment, and regulate their travel.
(Source: P.A. 86-1015.)

(20 ILCS 3990/10) (from Ch. 48, par. 2610)
Sec. 10. General Powers and Duties of the Board. Except as otherwise limited by this Act, the Board shall have all powers necessary to meet its responsibilities and to carry out its purposes, including but not limited to the following powers:
(a) to sue and be sued;
(b) to enter into loans, contracts, agreements and leases in any matter connected with any of its corporate purposes and to invest its funds;
(c) to employ agents and employees and independent contractors necessary to carry out its purposes and to fix their compensation, benefits and terms and conditions of their employment;
(d) to have and use a common seal and to alter the same at pleasure;
(e) to adopt all necessary ordinances, resolutions, by-laws, rules and regulations for the conduct of its business and affairs;
(f) to exclusively control and manage the Alliance and all monies denoted, paid or appropriated for the relief or benefit of small and medium size Illinois manufacturers;
(g) to establish and operate programs consistent with or permitted by this Act for the benefit of small and medium size Illinois manufacturers;
(h) to undertake studies with respect to technological modernization of small and medium size manufacturers;
(i) to provide financial assistance to individual small or medium size manufacturers pursuant to the provisions of this Act;
(j) to produce and disseminate reports on appropriate applications in small or medium size manufacturing settings of specific kinds of commercially available machinery and equipment;
(k) to organize and operate educational seminars and trade shows pertaining to commercially available manufacturing technologies that are suitable for small or medium size firms;
(l) to support and promote from time to time the transfer of new and innovative technologies developed by Illinois-based institutions and companies to small and medium size Illinois manufacturers where such technologies have immediate commercial applications;
(m) to organize, develop and maintain a data base on all businesses within each industry that is served or is designated to be served by the Alliance;
(n) to monitor, review and evaluate annually the programs of the Alliance and to make recommendations to the Governor and the General Assembly regarding changes to this Act or other Acts to make improvements in the programs operated by the Alliance;
(o) to cause an annual audit of the accounts of the Alliance to be conducted pursuant to Section 14 of this Act. A copy of such audit shall be provided to the Auditor General if performed by persons other than the Auditor General. The Auditor General shall review all audits submitted and make such other investigations and audits when he deems necessary;
(p) to prepare and submit a budget and request for appropriations for the necessary and contingent operating expenses of the Alliance;
(q) to encourage participation in the programs sponsored by the Alliance by means of advertising, incentives and other marketing devices with special attention to geographic areas with high concentrations of businesses within designated industries;
(r) to accept appropriations, grants and funds from the federal and State governments and any agency thereof and expend these monies in accordance with, and in furtherance of, the purposes of this Act;
(s) to enter into intergovernmental agreements with other governmental entities;
(t) to issue an annual report and financial statement to the Governor, the President of the Senate, the Senate Minority Leader, the Speaker of the House of Representatives, the House Minority Leader, Alliance Partners and to the public on its activities for the previous year. Such annual report shall include measurement results testing the efficacy of programs operated by the Alliance; and
(u) to have and exercise all powers and be subject to all duties usually incident to boards of directors of corporations.
(Source: P.A. 86-1015.)

(20 ILCS 3990/11) (from Ch. 48, par. 2611)
Sec. 11. Alliance Partners. The Board may establish the Alliance Partners program. Any manufacturing trade association may join as an Alliance Partner pursuant to the terms of an agreement between such association and the Alliance. Such agreement shall include but shall not be limited to the following:
(1) the amount of money that such association shall contribute to the Funds;
(2) the timing of such contributions;
(3) the amounts of money that the Alliance shall allocate from funds received from the State of Illinois and from sources other than manufacturing trade associations;
(4) the services that shall be supported by the Funds in behalf of businesses operating within the industry served by such association; and
(5) the functions and services that shall be performed respectively by such association and by the Alliance.
(Source: P.A. 86-1015.)

(20 ILCS 3990/12) (from Ch. 48, par. 2612)
Sec. 12. Services Performed by the Alliance. (a) The Alliance may make grants or loans to eligible businesses for the purpose of advancing the adoption and use of modern available technologies by small and medium size Illinois manufacturers. Such financial assistance shall be used to pay for:
(1) individual and industry wide technology assessments;
(2) industrial and process engineering consultation;
(3) studies to determine the appropriate application of specific types of machinery and equipment;
(4) evaluations of vendor support programs;
(5) evaluations of specific vendor performances;
(6) post-installation evaluation of machinery and equipment;
(7) consultation with respect to the terms and conditions setting forth the expected performance of machinery and equipment to be purchased or leased by a business, the services to be provided by the vendor of such machinery or equipment, including maintenance, product improvements and training, and guarantees or warranties made by such vendor or by the manufacturer of such machinery and equipment; and
(8) such other services that will accomplish the purposes of this Act.
(b) Pursuant to procedures that it shall establish by rule, the Board shall review applications for funding and shall, in its sole judgment, make such grants or loans as it determines to the business, or to the consultant under contract to the business:
(1) upon the business demonstrating that it is unable to, or anticipates that it will be unable to, perform at a level that is no less than average for the industry; or
(2) upon the business demonstrating that it is at a competitive disadvantage to establishments within its industry located outside the State of Illinois or to establishments newly locating in Illinois; or
(3) upon the business demonstrating that it otherwise has a need to adopt new technologies.
All businesses receiving financial assistance from the Alliance must first demonstrate that receipt of such assistance is necessary to achieve the purposes of this Act and that other sources, including federal, State or locally administered programs, are not immediately available to the business.
(c) Not less than 1/2 of the monies paid from the Funds for grants or loans to businesses shall come from contributions made by trade associations; except that during the 18 months immediately following the effective date of this Act, the Alliance may make grants or loans to businesses from funds received from the State of Illinois notwithstanding the requirement that not less than 1/2 of the monies paid from the funds for grants or loans to businesses shall come from contributions made by trade associations.
(d) Any grant shall be made on such terms and conditions as the Board shall determine; provided, however, that no grant shall exceed 1/2 of the cost of eligible services received by the business or its agent. In determining the amount of a grant, the Board may consider whether the business requesting financial assistance is then paying dues to a manufacturing trade association that is an Alliance Partner; provided that a grant may not be for less than 1/3 of the cost of eligible services. Each grant shall require that not less than 25% of the amount shall be withheld until 30 days after the satisfactory completion of services for which the grant was made.
(e) Any loan shall be made on such terms and conditions as the Board shall determine, including terms and conditions with respect to interest rate and maturity of loan. In determining such interest rate and maturity, the Board may consider whether the business requesting financial assistance is then paying dues to a manufacturing trade association that is an Alliance Partner.
(f) The Alliance may not provide financial assistance for services that will be performed for a period greater than 18 months.
(g) No grant or loan made by the Board shall be used to pay for the purchase or lease of machinery or equipment.
(h) It is the intention of this Act that any grant or loan made by the Alliance shall not result in the termination or layoff of workers employed by any business receiving financial assistance, provided that such termination or layoff is not the fault of the worker. The Alliance shall establish agreements with and cooperate with other agencies of the State of Illinois, federal government or local government or private organizations that may assist in retraining workers affected by the introduction of new technologies into the business.
(Source: P.A. 86-1015.)

(20 ILCS 3990/13) (from Ch. 48, par. 2613)
Sec. 13. Finance. The Illinois Manufacturing Technology Alliance Fund is hereby created in the State Treasury and the Alliance Fund is hereby created outside the State Treasury. Monies appropriated by the General Assembly shall be held in the Illinois Manufacturing Technology Alliance Fund unless the Act making the appropriation specifically states that the monies are appropriated to the Alliance Fund. Monies received by the Alliance from an Alliance Partner shall be held in the Alliance Fund unless the terms of the contribution made by the Alliance Partner specifically states that the monies are to be deposited in the Illinois Manufacturing Technology Alliance Fund.
Monies held in the Alliance Fund may be disbursed from the Alliance Fund without appropriation by the General Assembly; however, use of the monies in the Alliance Fund may be limited by the terms and conditions set forth by the State or the Alliance Partner at the time such monies are conveyed to the Alliance, including any terms and conditions requiring that monies remaining in the Alliance Fund after a specified date be returned to the source of such monies.
All monies held in the Funds shall be available generally for expenditure by the Alliance for any purposes authorized by this Act. Monies held in the Alliance Fund may be invested pursuant to the provisions of "An Act relating to certain investments of public funds by public agencies", approved July 23, 1943, as amended.
(Source: P.A. 86-1015.)

(20 ILCS 3990/14) (from Ch. 48, par. 2614)
Sec. 14. Audits and Reports. The accounts and books of the Alliance, including its receipts, disbursements, contracts and other matters relating to its finance, operation and affairs shall be examined and audited annually by a firm of certified public accountants who shall certify their audit to the State Comptroller and Auditor General.
The Auditor General may from time to time perform an audit of the accounts and books of the Alliance, whereupon at such times the Alliance shall not be required to have an audit performed for the period examined by the Auditor General.
The accounts and books of the Alliance shall be kept in accordance with the procedures and accepted accounting practices established by the State Comptroller.
(Source: P.A. 86-1015.)

(20 ILCS 3990/15) (from Ch. 48, par. 2615)
Sec. 15. Relationship with other Agencies. The Alliance shall cooperate with the Department of Commerce and Economic Opportunity, the Board of Higher Education, the Illinois Community College Board, the Prairie State 2000 Authority and any other agency or authority of the State on any project or program that improves the competitiveness of small and medium size Illinois manufacturers. The policies and programs of the Alliance shall be consistent with economic development policies of this State.
(Source: P.A. 94-793, eff. 5-19-06.)



20 ILCS 4000/ - Minority Males Act.

(20 ILCS 4000/1) (from Ch. 127, par. 132.631)
Sec. 1. This Act may be cited as the Minority Males Act.
(Source: P.A. 86-1321.)

(20 ILCS 4000/2) (from Ch. 127, par. 132.632)
Sec. 2. The General Assembly declares that it is the public policy of this State to promote and encourage the economic and social development of minority males in this State.
(Source: P.A. 86-1321.)

(20 ILCS 4000/3) (from Ch. 127, par. 132.633)
Sec. 3. There shall be created a special task force to develop a plan to address the critical social and economical issues concerning minority males. The task force shall consist of 2 persons appointed by the President of the Senate, 2 persons appointed by the minority leader of the Senate, 2 persons appointed by the Speaker of the House of Representatives and 2 persons appointed by the minority leader of the House of Representatives, 5 public members who shall be community and civic leaders and representatives of the employment, criminal justice, education and health communities appointed by the Governor, 1 representative of the Citizens Council on Children, appointed by the Citizens Council on Children, and 1 representative of the Citizens Council on Economic Development, appointed by the Citizens Council on Economic Development.
(Source: P.A. 86-1321.)

(20 ILCS 4000/4) (from Ch. 127, par. 132.634)
Sec. 4. The task force shall deliver to the General Assembly before March 1, 1993, a written report of its findings, including initial recommendations for a solution to the social and economic status problems of African-American males.
(Source: P.A. 86-1321; 87-913.)

(20 ILCS 4000/5) (from Ch. 127, par. 132.635)
Sec. 5. The task force shall deliver to the General Assembly before October 1, 1991, a final written report of its conclusions and final recommendations for a solution to the social and economic status problems of African-American males.
(Source: P.A. 86-1321.)

(20 ILCS 4000/6) (from Ch. 127, par. 132.636)
Sec. 6. This Act shall take effect upon becoming a law.
(Source: P.A. 86-1321.)



20 ILCS 4003/ - Mississippi River Coordinating Council Act.

(20 ILCS 4003/1)
Sec. 1. Short title. This Act may be cited as the Mississippi River Coordinating Council Act.
(Source: P.A. 94-996, eff. 1-1-07.)

(20 ILCS 4003/5)
Sec. 5. Legislative Purpose. The Mississippi River is the primary water artery for the economic development of the United States. The restoration and conservation of the Mississippi River and its tributaries is in the economic and ecological interest of the citizens of this State. It is further in the public interest to establish, implement and monitor water management projects run by local, state, federal and not-for-profit entities.
(Source: P.A. 94-996, eff. 1-1-07.)

(20 ILCS 4003/10)
Sec. 10. Mississippi River Coordinating Council.
(a) There is established the Mississippi River Coordinating Council (Council), consisting of 16 voting members to be appointed by the Governor. One member shall be the Lieutenant Governor who shall serve as a voting member and as chairperson of the Council. The agency members of the Council shall include the Directors, or their designees, of the following: the Department of Agriculture, the Department of Commerce and Economic Opportunity, the Illinois Environmental Protection Agency, the Department of Natural Resources, the Historic Preservation Agency, and the Department of Transportation. In addition, the Council shall include one member representing Soil and Water Conservation Districts located in the proximity of the Mississippi River and its tributaries, and 8 members representing local communities, not-for-profit organizations working to protect the Mississippi River and its tributaries, businesses, agriculture, recreation, conservation, and the environment, 2 of which must reside within a county that is adjacent to the Mississippi River.
(b) The Governor may appoint, as ex-officio members, individuals representing the interests of the states who border the Mississippi River and individuals representing federal agencies.
(c) Members of the Council shall serve 2-year terms, except that of the initial appointments, 5 members shall be appointed to serve 3-year terms and 4 members to serve one-year terms.
(d) The Council shall meet at least quarterly.
(e) The Office of the Lieutenant Governor shall be responsible for the operations of the Council, including, without limitation, funding and oversight of the Council's activities. The Office may reimburse members of the Council for travel expenses.
(f) This Section is subject to the provisions of Section 405-500 of the Department of Central Management Services Law.
(g) The members of the Council shall appoint one member of the Council to serve as the Illinois representative to the National Mississippi River Parkway Commission.
(Source: P.A. 97-178, eff. 7-22-11.)

(20 ILCS 4003/15)
Sec. 15. Duties of the Council.
(a) The Council shall:
(1) periodically review activities and programs

administered by State and federal agencies that directly impact the Mississippi River and its tributaries;

(2) work with local communities and organizations

to encourage partnerships that enhance awareness and capabilities to address watershed and water resource concerns and to encourage strategies that protect, restore, and expand critical habitats and soil conservation and water quality practices;

(3) work with State and federal agencies to

optimize the expenditure of funds affecting the Mississippi River and its tributaries;

(4) advise and make recommendations to the Governor

and State agencies on ways to better coordinate the expenditure of appropriated funds affecting the Mississippi River and its tributaries;

(5) encourage local communities to develop water

management plans to address stormwater, erosion, flooding, sedimentation, and pollution problems and encourage projects for the natural conveyance and storage of floodwaters, the enhancement of wildlife habitat and outdoor recreation opportunities, the recovery, management, and conservation of the Mississippi River and its tributaries, the preservation of farmland, prairies, and forests, and the use of measurable economic development efforts that are compatible with the ecological health of the State; and

(6) help identify possible sources of additional

funding for Mississippi River water management projects and projects and activities related to the Great River Road, a national scenic and recreational highway.

(b) Subject to appropriation, the Council may pay for a membership to the National Mississippi River Commission.
(Source: P.A. 97-178, eff. 7-22-11.)

(20 ILCS 4003/20)
Sec. 20. Agency duties. State agencies represented on the Council shall provide to the Council, on request, information concerning agency programs, data, and activities that impact the restoration and preservation of the Mississippi River and its tributaries. The Secretary of Transportation, the Director of Agriculture, the Director of the Environmental Protection Agency, the Director of Historic Preservation, the Director of Natural Resources, and the Director of Commerce and Economic Opportunity shall each designate at least one employee from his or her respective agency to assist the Council.
(Source: P.A. 97-178, eff. 7-22-11.)



20 ILCS 4005/ - Illinois Motor Vehicle Theft Prevention Act.

(20 ILCS 4005/1) (from Ch. 95 1/2, par. 1301)
(Section scheduled to be repealed on January 1, 2025)
Sec. 1. This Act shall be known as the Illinois Motor Vehicle Theft Prevention and Insurance Verification Act.
(Source: P.A. 100-373, eff. 1-1-18.)

(20 ILCS 4005/2) (from Ch. 95 1/2, par. 1302)
(Section scheduled to be repealed on January 1, 2025)
Sec. 2. The purpose of this Act is to prevent, combat and reduce motor vehicle theft in Illinois; to improve and support motor vehicle theft law enforcement, prosecution and administration of motor vehicle theft and insurance verification laws by establishing statewide planning capabilities for and coordination of financial resources.
(Source: P.A. 100-373, eff. 1-1-18.)

(20 ILCS 4005/3) (from Ch. 95 1/2, par. 1303)
(Section scheduled to be repealed on January 1, 2025)
Sec. 3. As used in this Act:
(a) (Blank).
(b) "Council" means the Illinois Motor Vehicle Theft Prevention and Insurance Verification Council.
(b-2) "Director" means the Director of the Secretary of State Department of Police.
(b-5) "Police" means the Secretary of State Department of Police.
(b-7) "Secretary" means the Secretary of State.
(c) "Trust Fund" means the Motor Vehicle Theft Prevention and Insurance Verification Trust Fund.
(Source: P.A. 100-373, eff. 1-1-18.)

(20 ILCS 4005/4) (from Ch. 95 1/2, par. 1304)
(Section scheduled to be repealed on January 1, 2025)
Sec. 4. There is hereby created an Illinois Motor Vehicle Theft Prevention and Insurance Verification Council, which shall exercise its powers, duties and responsibilities. There shall be 11 members of the Council consisting of the Secretary of State or his designee, the Director of the Department of State Police, the State's Attorney of Cook County, the Superintendent of the Chicago Police Department, and the following 7 additional members, each of whom shall be appointed by the Secretary of State: a state's attorney of a county other than Cook, a chief executive law enforcement official from a jurisdiction other than the City of Chicago, 5 representatives of insurers authorized to write motor vehicle insurance in this State, all of whom shall be domiciled in this State.
The Director shall be the Chairman of the Council. All members of the Council appointed by the Secretary shall serve at the discretion of the Secretary for a term not to exceed 4 years. The Council shall meet at least quarterly.
(Source: P.A. 100-373, eff. 1-1-18.)

(20 ILCS 4005/5) (from Ch. 95 1/2, par. 1305)
(Section scheduled to be repealed on January 1, 2025)
Sec. 5. Members of the Council shall serve without compensation. All members shall be reimbursed for reasonable expenses incurred in connection with their duties.
(Source: P.A. 86-1408.)

(20 ILCS 4005/6) (from Ch. 95 1/2, par. 1306)
(Section scheduled to be repealed on January 1, 2025)
Sec. 6. The Secretary shall employ, in accordance with the provisions of the Illinois Personnel Code, such administrative, professional, clerical, and other personnel as may be required and may organize such staff as may be appropriate to effectuate the purposes of this Act.
(Source: P.A. 100-373, eff. 1-1-18.)

(20 ILCS 4005/7) (from Ch. 95 1/2, par. 1307)
(Section scheduled to be repealed on January 1, 2025)
Sec. 7. The Council shall have the following powers, duties and responsibilities:
(a) To apply for, solicit, receive, establish

priorities for, allocate, disburse, contract for, and spend funds that are made available to the Council from any source to effectuate the purposes of this Act.

(b) To make grants and to provide financial support

for federal and State agencies, units of local government, corporations, and neighborhood, community and business organizations to effectuate the purposes of this Act, to deter and investigate recyclable metal theft, and to law enforcement agencies to assist in the prosecution of recyclable metal theft.

(c) To assess the scope of the problem of motor

vehicle theft, including particular areas of the State where the problem is greatest and to conduct impact analyses of State and local criminal justice policies, programs, plans and methods for combating the problem.

(d) To develop and sponsor the implementation of

statewide plans and strategies to combat motor vehicle theft and to improve the administration of the motor vehicle theft laws and provide an effective forum for identification of critical problems associated with motor vehicle theft.

(e) To coordinate the development, adoption and

implementation of plans and strategies relating to interagency or intergovernmental cooperation with respect to motor vehicle theft law enforcement.

(f) To adopt rules or regulations necessary to ensure

that appropriate agencies, units of government, private organizations and combinations thereof are included in the development and implementation of strategies or plans adopted pursuant to this Act and to adopt rules or regulations as may otherwise be necessary to effectuate the purposes of this Act.

(g) To report annually, on or before January 1, 2019

to the Governor, General Assembly, and, upon request, to members of the general public on the Council's activities in the preceding year.

(h) To exercise any other powers that are reasonable,

necessary or convenient to fulfill its responsibilities, to carry out and to effectuate the objectives and purposes of the Council and the provisions of this Act, and to comply with the requirements of applicable federal or State laws, rules, or regulations; provided, however, that these powers shall not include the power to subpoena or arrest.

(i) To provide funding to the Secretary for the

creation, implementation, and maintenance of an electronic motor vehicle liability insurance policy verification program.

(Source: P.A. 100-373, eff. 1-1-18.)

(20 ILCS 4005/8) (from Ch. 95 1/2, par. 1308)
(Section scheduled to be repealed on January 1, 2025)
Sec. 8. (a) A special fund is created in the State Treasury known as the Motor Vehicle Theft Prevention and Insurance Verification Trust Fund, which shall be administered by the Secretary at the direction of the Council. All interest earned from the investment or deposit of monies accumulated in the Trust Fund shall, pursuant to Section 4.1 of the State Finance Act, be deposited in the Trust Fund.
(b) Money deposited in this Trust Fund shall not be considered general revenue of the State of Illinois.
(c) Money deposited in the Trust Fund shall be used only to enhance efforts to effectuate the purposes of this Act as determined by the Council and shall not be appropriated, loaned or in any manner transferred to the General Revenue Fund of the State of Illinois.
(d) Prior to April 1, 1991, and prior to April 1 of each year thereafter, each insurer engaged in writing private passenger motor vehicle insurance coverages which are included in Class 2 and Class 3 of Section 4 of the Illinois Insurance Code, as a condition of its authority to transact business in this State, may collect and shall pay into the Trust Fund an amount equal to $1.00, or a lesser amount determined by the Council, multiplied by the insurer's total earned car years of private passenger motor vehicle insurance policies providing physical damage insurance coverage written in this State during the preceding calendar year.
(e) Money in the Trust Fund shall be expended as follows:
(1) To pay the Secretary's costs to administer the

Council and the Trust Fund, but for this purpose in an amount not to exceed 10% in any one fiscal year of the amount collected pursuant to paragraph (d) of this Section in that same fiscal year.

(2) To achieve the purposes and objectives of this

Act, which may include, but not be limited to, the following:

(A) To provide financial support to law

enforcement and correctional agencies, prosecutors, and the judiciary for programs designed to reduce motor vehicle theft and to improve the administration of motor vehicle theft laws.

(B) To provide financial support for federal and

State agencies, units of local government, corporations and neighborhood, community or business organizations for programs designed to reduce motor vehicle theft and to improve the administration of motor vehicle theft laws.

(C) To provide financial support to conduct

programs designed to inform owners of motor vehicles about the financial and social costs of motor vehicle theft and to suggest to those owners methods for preventing motor vehicle theft.

(D) To provide financial support for plans,

programs and projects designed to achieve the purposes of this Act.

(3) To provide funding to the Secretary's Vehicle

Services Department for the creation, implementation, and maintenance of an electronic motor vehicle liability insurance policy verification program by allocating no more than 75% of each dollar collected for the first calendar year after the effective date of this amendatory Act of the 100th General Assembly and no more than 50% of each dollar collected for every other year after the first calendar year. The Secretary shall distribute the funds to the Vehicle Services Department at the beginning of each calendar year.

(f) Insurers contributing to the Trust Fund shall have a property interest in the unexpended money in the Trust Fund, which property interest shall not be retroactively changed or extinguished by the General Assembly.
(g) In the event the Trust Fund were to be discontinued or the Council were to be dissolved by act of the General Assembly or by operation of law, then, notwithstanding the provisions of Section 5 of the State Finance Act, any balance remaining therein shall be returned to the insurers writing private passenger motor vehicle insurance in proportion to their financial contributions to the Trust Fund and any assets of the Council shall be liquidated and returned in the same manner after deduction of administrative costs.
(Source: P.A. 100-373, eff. 1-1-18.)

(20 ILCS 4005/8.5)
(Section scheduled to be repealed on January 1, 2025)
Sec. 8.5. State Police Motor Vehicle Theft Prevention Trust Fund. The State Police Motor Vehicle Theft Prevention Trust Fund is created as a trust fund in the State treasury. The State Treasurer shall be the custodian of the Trust Fund. The Trust Fund is established to receive funds from the Illinois Motor Vehicle Theft Prevention and Insurance Verification Council. All interest earned from the investment or deposit of moneys accumulated in the Trust Fund shall be deposited into the Trust Fund. Moneys in the Trust Fund shall be used by the Department of State Police for motor vehicle theft prevention purposes.
(Source: P.A. 100-373, eff. 1-1-18.)

(20 ILCS 4005/9)
Sec. 9. (Amendatory provisions; text omitted).
(Source: P.A. 86-1408; text omitted.)

(20 ILCS 4005/10)
Sec. 10. (Amendatory provisions; text omitted).
(Source: P.A. 86-1408; text omitted.)

(20 ILCS 4005/11)
Sec. 11. (Amendatory provisions; text omitted).
(Source: P.A. 86-1408; text omitted.)

(20 ILCS 4005/12)
Sec. 12. Repeal. Sections 1 through 11 are repealed January 1, 2025.
(Source: P.A. 99-251, eff. 1-1-16; 100-373, eff. 1-1-18.)



20 ILCS 4007/ - Persons with Disabilities on State Agency Boards Act.

(20 ILCS 4007/1)
Sec. 1. Short title. This Act may be cited as the Persons with Disabilities on State Agency Boards Act.
(Source: P.A. 87-977.)

(20 ILCS 4007/5)
Sec. 5. Legislative findings. The General Assembly recognizes that many persons with disabilities and their families receive some level of support and services that are funded or administered by State human services agencies. The support and services are provided to persons with disabilities or their families, if appropriate, through arrangements with local community based vendors, organizations, or agencies. The General Assembly further recognizes that persons with disabilities who receive the services and support, directly or indirectly, are often not consulted for their perspectives, nor are their viewpoints sought regarding the efficiency, strengths, or weaknesses of the services and support. Various agencies in State government also promulgate standards that govern the administration or operation of the services and support. Seldom are persons with disabilities or their families involved in the development of standards that directly affect the quality of the services and support that they receive. In addition, there are legislative commissions that serve in an advisory capacity concerning the services provided to persons with disabilities and their families, whose membership does not include persons with disabilities and their families.
Therefore, the General Assembly finds that:
(a) Persons with disabilities and their families have a significant contribution to make in the decision making processes that shape the support and services they receive through State government.
(b) Persons with disabilities and their families should be provided with meaningful opportunities to contribute their perspectives through their experiences concerning issues relating to services, support, and standards that ultimately affect them.
(c) Services and support should be responsive and sensitive to the cultural, racial, age, language, and gender characteristics of persons with disabilities and their families.
(d) Meaningful opportunities to contribute their perspectives should provide adequate information, in a manner that facilitates and allows for participation by persons with disabilities and their families.
(Source: P.A. 87-977.)

(20 ILCS 4007/10)
Sec. 10. Definitions. As used in this Act, unless the context requires otherwise:
"Disability" means a physical or mental characteristic resulting from disease, injury, congenital condition of birth, or functional disorder, the history of such a characteristic, or the perception of such a characteristic, when the characteristic results in substantial functional limitations in 3 or more of the following areas of major life activity: self care, fine motor skills, mobility, vision, respiration, learning, work, receptive and expressive language (hearing and speaking), self direction, capacity for independent living, and economic sufficiency.
"State human services agency" means the following:
(1) The Citizens Council on Mental Health and

Developmental Disabilities created under Article 11A of the Legislative Commission Reorganization Act of 1984.

(2) Advisory councils created by the Department of

Human Rights under Section 7-107 of the Illinois Human Rights Act.

(3) The Guardianship and Advocacy Commission created

under the Guardianship and Advocacy Act.

(4) The Interagency Coordinating Council created

under the Interagency Coordinating Council Act.

(Source: P.A. 87-977.)

(20 ILCS 4007/15)
Sec. 15. Membership on boards. To ensure opportunities for participation by persons with disabilities and their families in the development of policies, support, and services that affect them:
(a) Persons with one or more disabilities, or members of their families, who receive the services and support shall be included in the membership of every State human service agency's advisory boards, committees, commissions, task forces, or ad hoc committees.
(b) Persons with one or more disabilities, or members of their families, shall be included in the membership of local community based agency governing boards that receive funds from State human services agencies to provide services and support to persons with disabilities and their families.
(c) Persons with one or more disabilities, or members of their families, shall be included in the membership of legislative commissions, boards, and assemblies whose purpose is to serve an advisory function concerning services to persons with disabilities.
(d) Persons with one or more disabilities, or members of their families, shall be included in the membership of any advisory committee, board, or commission whose mission or purpose is to establish eligibility criteria for services and support for persons with disabilities or to develop standards that govern the services and support funded or administered by State human services agencies.
(Source: P.A. 87-977.)

(20 ILCS 4007/49)
Sec. 49. This Act takes effect upon becoming law.
(Source: P.A. 87-977.)



20 ILCS 4010/ - Illinois Council on Developmental Disabilities Law.

(20 ILCS 4010/2001) (from Ch. 91 1/2, par. 1951)
Sec. 2001. Short title. This Article may be cited as the Illinois Council on Developmental Disabilities Law.
(Source: P.A. 91-798, eff. 7-9-00.)

(20 ILCS 4010/2002) (from Ch. 91 1/2, par. 1952)
Sec. 2002. Definitions. As used in this Article, unless the context requires otherwise:
(a) "Council" means the Illinois Council on Developmental Disabilities.
(b) "Chairperson" means the chairperson of the Illinois Council on Developmental Disabilities.
(c) "Director" means the director of the Illinois Council on Developmental Disabilities.
(d) "Developmental disability" means, in general, a severe chronic disability of an individual that:
(1) is attributable to a mental or physical

impairment or combination of mental and physical impairments;

(2) is manifested before the person attains age 22;
(3) is likely to continue indefinitely;
(4) results in substantial functional limitations in

3 or more of the following areas of major life activity: self care, receptive and expressive language, learning, mobility, self direction, capacity for independent living, and economic sufficiency; and

(5) reflects the person's need for a combination and

sequence of special interdisciplinary or generic services care, individualized supports, or other forms of assistance that are of life long or extended duration and are individually planned and coordinated.

When applied to infants and young children, an individual may be considered to have a "developmental disability" if the individual from birth to age 9, inclusive, has (i) a substantial developmental delay or specific congenital or acquired conditions and (ii) does not meet 3 or more of the criteria described in paragraphs (1) through (5) but who, without services and support, has a high probability of meeting those criteria later in life.
(Source: P.A. 91-798, eff. 7-9-00.)

(20 ILCS 4010/2003) (from Ch. 91 1/2, par. 1953)
Sec. 2003. Council. The Illinois Council on Developmental Disabilities is hereby created as an executive agency of State government. The Council shall be composed of 29 members, governed by a chairperson, and headed by a director. The functions of the council shall be as prescribed in Chapter 75 of Title 42 of the United States Code (42 U.S.C. 6000, et seq.), as now or hereafter amended, and in Section 2006 of this Article.
The Council shall receive and disburse funds authorized under Chapter 75 of Title 42 of the United States Code (42 U.S.C. 6000, et seq.), as now or hereafter amended.
(Source: P.A. 91-798, eff. 7-9-00.)

(20 ILCS 4010/2004) (from Ch. 91 1/2, par. 1954)
Sec. 2004. Council membership.
(a) The council shall be composed of 38 voting members, 27 of whom shall be appointed by the Governor from residents of the State so as to ensure that the membership reasonably represents consumers of services to persons with developmental disabilities.
(b) Eleven voting members shall be the Directors of Public Aid, Public Health, Aging, Children and Family Services, the Guardianship and Advocacy Commission, the State protection and advocacy agency, the State Board of Education, the Division of Specialized Care for Children of the University of Illinois, and the State University Affiliated Program, or their designees, plus the Secretary of Human Services (or his or her designee) and one additional representative of the Department of Human Services designated by the Secretary.
(c) Nineteen voting members shall be persons with developmental disabilities, parents or guardians of such persons, or immediate relatives or guardians of persons with mentally impairing developmental disabilities. None of these members shall be employees of a State agency which receives funds or provides services under the federal Developmental Disabilities Assistance and Bill of Rights Act Amendments of 1987, managing employees of any other entity which services funds or provides services under the federal Developmental Disabilities Assistance and Bill of Rights Act Amendments of 1987, or persons with an ownership or control interest in such an entity. Of these members:
(1) At least 6 shall be persons with developmental

disabilities and at least 6 shall be immediate relatives or guardians of persons with mentally impairing developmental disabilities; and

(2) One member shall be an immediate relative or

guardian of an institutionalized or previously institutionalized person with a developmental disability.

(d) Eight voting members shall be representatives of local agencies, nongovernmental agencies and groups concerned with services to persons with developmental disabilities.
(e) The Governor shall consider nominations made by advocacy and community-based organizations.
(f) Of the initial members appointed by the Governor, 8 shall be appointed for terms of one year, 9 shall be appointed for terms of 2 years, and 9 shall be appointed for terms of 3 years. Thereafter, all members shall be appointed for terms of 3 years. No member shall serve more than 2 successive terms.
(g) Individual terms of office shall be chosen by lot at the initial meeting of the council.
(h) Vacancies in the membership shall be filled in the same manner as initial appointments. Appointments to fill vacancies occurring before the expiration of a term shall be for the remainder of the unexpired term.
(i) Members shall not receive compensation for their services, but shall be reimbursed for their actual expenses plus up to $50 a day for any loss of wages incurred in the performance of their duties.
(j) Total membership consists of the number of voting members, as defined in this Section, excluding any vacant positions. A quorum shall consist of a simple majority of total membership and shall be sufficient to constitute the transaction of business of the council unless stipulated otherwise in the bylaws of the council.
(k) The council shall meet at least quarterly.
(l) The Director of the Governor's Office of Management and Budget, or his or her designee, shall serve as a nonvoting member of the council.
(Source: P.A. 94-793, eff. 5-19-06.)

(20 ILCS 4010/2004.5)
Sec. 2004.5. Council membership. The General Assembly intends that the reduction in the membership of the Council shall occur through attrition between the effective date of this amendatory Act of the 91st General Assembly and January 1, 2001. In the event that the terms of 10 voting members have not expired by January 1, 2001, members of the Council serving on that date shall continue to serve until their terms expire.
(a) The membership of the Council must reasonably represent the diversity of this State. Not less than 60% of the Council's membership must be individuals with developmental disabilities, parents or guardians of children with developmental disabilities, or immediate relatives or guardians of adults with developmental disabilities who cannot advocate for themselves.
The Council must also include representatives of State agencies that administer moneys under federal laws that relate to individuals with developmental disabilities; the State University Center for Excellence in Developmental Disabilities Education, Research, and Service; the State protection and advocacy system; and representatives of local and non-governmental agencies and private non-profit groups concerned with services for individuals with developmental disabilities. The members described in this paragraph must have sufficient authority to engage in policy-making, planning, and implementation on behalf of the department, agency, or program that they represent. Those members may not take part in any discussion of grants or contracts for which their departments, agencies, or programs are grantees, contractors, or applicants and must comply with any other relevant conflict of interest provisions in the Council's policies or bylaws.
(b) Seventeen voting members, appointed by the Governor, must be persons with developmental disabilities, parents or guardians of persons with developmental disabilities, or immediate relatives or guardians of persons with mentally-impairing developmental disabilities. None of these members may be employees of a State agency that receives funds or provides services under the federal Developmental Disabilities Assistance and Bill of Rights Act of 1996 (42 U.S.C. 6000 et seq.), as now or hereafter amended, managing employees of any other entity that receives moneys or provides services under the federal Developmental Disabilities Assistance and Bill of Rights Act of 1996 (42 U.S.C. 6000 et seq.), as now or hereafter amended, or persons with an ownership interest in or a controlling interest in such an entity. Of the members appointed under this subsection (b):
(1) at least 6 must be persons with developmental

disabilities;

(2) at least 6 must be parents, immediate relatives,

or guardians of children and adults with developmental disabilities, including individuals with mentally-impairing developmental disabilities who cannot advocate for themselves; and

(3) 5 members must be a combination of persons

described in paragraphs (1) and (2); at least one of whom must be (i) an immediate relative or guardian of an individual with a developmental disability who resides or who previously resided in an institution or (ii) an individual with a developmental disability who resides or who previously resided in an institution.

(c) Two voting members, appointed by the Governor, must be representatives of local and non-governmental agencies and private non-profit groups concerned with services for individuals with developmental disabilities.
(d) Nine voting members shall be the Director of Healthcare and Family Services, or his or her designee; the Director of Aging, or his or her designee; the Director of Children and Family Services, or his or her designee; a representative of the State Board of Education; a representative of the State protection and advocacy system; a representative of the State University Center for Excellence in Developmental Disabilities Education, Research, and Service; representatives of the Office of Developmental Disabilities and the Office of Community Health and Prevention of the Department of Human Services (as the State's lead agency for Title V of the Social Security Act, 42 U.S.C. 701 et seq.) designated by the Secretary of Human Services; and a representative of the State entity that administers federal moneys under the federal Rehabilitation Act.
(e) The Director of the Governor's Office of Management and Budget, or his or her designee, shall be a non-voting member of the Council.
(f) The Governor must provide for the timely rotation of members.
Appointments to the Council shall be for terms of 3 years. Appointments to fill vacancies occurring before the expiration of a term shall be for the remainder of the term. Members shall serve until their successors are appointed.
The Council, at the discretion of the Governor, may coordinate and provide recommendations for new members to the Governor based upon their review of the Council's composition and on input received from other organizations and individuals representing persons with developmental disabilities, including the non-State agency members of the Council. The Council must, at least once each year, advise the Governor on the Council's membership requirements and vacancies, including rotation requirements.
No member may serve for more than 2 successive terms.
(g) Members may not receive compensation for their services, but shall be reimbursed for their reasonable expenses plus up to $50 per day for any loss of wages incurred in the performance of their duties.
(h) The total membership of the Council consists of the number of voting members, as defined in this Section, excluding any vacant positions. A quorum is a simple majority of the total membership and is sufficient to constitute the transaction of the business of the Council unless otherwise stipulated in the bylaws of the Council.
(i) The Council must meet at least quarterly.
(Source: P.A. 94-793, eff. 5-19-06; 95-331, eff. 8-21-07.)

(20 ILCS 4010/2005) (from Ch. 91 1/2, par. 1955)
Sec. 2005. Chairperson; director. The chairperson of the council shall be appointed by the Governor to serve at the pleasure of the Governor. The director of the council shall be hired, supervised, evaluated, and terminated by the council.
(Source: P.A. 86-1190; 87-1158.)

(20 ILCS 4010/2006) (from Ch. 91 1/2, par. 1956)
Sec. 2006. Powers and duties of the Council. The Council shall serve as an advocate for all persons with developmental disabilities to assure that they participate in the design of and have access to needed community services, individualized supports, and other forms of assistance that promote self-determination, independence, productivity, and integration into the community. As such, the Council shall:
(a) Develop and implement the State plan required by Chapter 75 of Title 42 of the United States Code (42 U.S.C. 6000, et seq.), as now or hereafter amended.
(a-5) Implement the State plan by conducting and supporting advocacy, capacity building, and systemic change activities, including but not limited to the following:
(1) outreach activities to identify, assist, and

enable individuals with developmental disabilities and their families to obtain services, individualized supports, and other assistance;

(2) training for individuals with developmental

disabilities, their families, communities, and others regarding the support, services, and other assistance necessary to achieve the goals of integration, inclusion, productivity, and independence for persons with developmental disabilities;

(3) technical assistance to assist public and private

entities to achieve the goals of this Section;

(4) supporting and educating communities to assist

neighborhoods and communities in responding positively to individuals with developmental disabilities and their families and in offering access to and use of services, resources, and opportunities;

(5) inter-agency collaboration and coordination to

better serve, support, assist, or advocate for individuals with developmental disabilities and their families;

(6) coordination with other related councils,

committees, and programs;

(7) barrier elimination, systems design, and redesign

activities that enhance participation by individuals with developmental disabilities in their communities;

(8) providing policymakers with information from

Council-supported projects and activities in order to increase the ability of policymakers to offer opportunities to enhance or adapt generic or specialized services to individuals with developmental disabilities and their families;

(9) demonstration of new approaches to services and

support for people with developmental disabilities and their families that are part of an overall strategy for systemic change; and

(10) other advocacy, capacity building, and systemic

changes that promote a coordinated, consumer and family-centered and directed comprehensive system of community services.

(b) (Blank).
(c) Advise the principal State agencies that provide services or administer programs for persons with developmental disabilities, the General Assembly, and the Governor concerning the use of State and federal resources for persons with developmental disabilities, groups who are not adequately served by the system, the prevention of developmental disabilities, and other related matters.
(d) (Blank).
(e) Recommend and advocate for the adoption of public policies that will affect the State service system to support the independence, productivity, integration, and inclusion of persons with developmental disabilities.
(f) (Blank).
(g) Take any other actions as may be reasonable to carry out the purposes of this Article and Chapter 75 of Title 42 of the United States Code (42 U.S.C. 6000, et seq.), as now or hereafter amended.
The Council shall promulgate rules and regulations to implement this Article in accordance with the Illinois Administrative Procedure Act.
The Council shall have the cooperation of relevant State agencies in fulfilling its responsibilities.
(Source: P.A. 91-798, eff. 7-9-00.)

(20 ILCS 4010/2007) (from Ch. 91 1/2, par. 1957)
Sec. 2007. Powers and duties of the director. The director shall carry out the policies and programs of the council. As such, the director shall organize and administer the staff of the council to meet the requirements of Section 2006 of this Article.
(Source: P.A. 86-1190.)



20 ILCS 4024/ - Interstate Sex Offender Task Force Act.

(20 ILCS 4024/1)
Sec. 1. Short title. This Act may be cited as the Interstate Sex Offender Task Force Act.
(Source: P.A. 94-989, eff. 7-3-06.)

(20 ILCS 4024/5)
Sec. 5. Findings. The General Assembly finds as follows:
(1) That the protection of women and children from sexual assault is critically important.
(2) That every state in the nation has a sex offender registration law.
(3) That Illinois, as well as other states in the nation, including Iowa and Missouri, have laws restricting where convicted or registered sex offenders may reside.
(4) That the residency restrictions are not consistent between states.
(5) That the disparity in residency restrictions and registration requirements is of concern to communities and law enforcement in Illinois.
(6) That it would benefit Illinois, its citizens, and its border states, including Iowa and Missouri, for a task force to be created to analyze the impact of the disparity between states regarding registration requirements and residency restrictions on convicted or registered sex offenders, or both.
(Source: P.A. 94-989, eff. 7-3-06.)

(20 ILCS 4024/10)
Sec. 10. Interstate Sex Offender Task Force.
(a) The Interstate Sex Offender Task Force is created.
(b) The Interstate Sex Offender Task Force shall convene and initially meet not later than 30 days after the effective date of this Act and shall meet thereafter as frequently as necessary to carry out its duties as required by this Act.
(c) The Task Force shall consist of members representing the Illinois Department of Corrections, the Illinois State Police, the Office of the Illinois Attorney General, statewide sexual assault victim service providers, and such other criminal justice and law enforcement entities and organizations as deemed appropriate by the Illinois State Police.
(d) The Task Force shall coordinate its meetings and studies with such representatives of similar organizations in the other states as may be appropriate, including but not limited to those in Iowa, Wisconsin, Indiana, Kentucky, and Missouri.
(e) The Task Force shall examine the following:
(1) The systems of communication between states

regarding the interstate movement of registered sex offenders.

(2) The laws of Illinois and its border states that

restrict and affect where convicted or registered sex offenders may reside.

(3) The extent to which law enforcement resources are

affected by residency restrictions.

(4) The impact of residency restrictions on the

parole, mandatory supervised release, and probation systems in Illinois.

(f) The Illinois Department of Corrections shall provide staff and administrative support services to the Task Force.
(g) The Task Force shall report its findings and recommendations to the Governor, the Attorney General, and the General Assembly no later than January 1, 2007.
(Source: P.A. 94-989, eff. 7-3-06.)

(20 ILCS 4024/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 94-989, eff. 7-3-06.)



20 ILCS 4026/ - Sex Offender Management Board Act.

(20 ILCS 4026/1)
Sec. 1. Short title. This Act may be cited as the Sex Offender Management Board Act.
(Source: P.A. 90-133, eff. 7-22-97.)

(20 ILCS 4026/5)
Sec. 5. Legislative declaration. The General Assembly hereby declares that the comprehensive evaluation, treatment, and management of sex offenders who are subject to the supervision of the criminal or juvenile justice systems or mental health systems is necessary in order to work toward the elimination of recidivism by such offenders. Therefore, the General Assembly hereby creates a program which assists in the education and training of parole, probation, law enforcement, treatment providers and others involved in the management of sex offenders. This program will standardize the evaluation, treatment, and management of sex offenders at each stage of the criminal or juvenile justice systems or mental health systems so that those offenders will curtail recidivistic behavior and the protection of victims and potential victims will be enhanced. The General Assembly recognizes that some sex offenders cannot or will not respond to counseling and that, in creating the program described in this Act, the General Assembly does not intend to imply that all sex offenders can be successful in treatment.
(Source: P.A. 97-1098, eff. 1-1-13.)

(20 ILCS 4026/10)
Sec. 10. Definitions. In this Act, unless the context otherwise requires:
(a) "Board" means the Sex Offender Management Board created in Section 15.
(b) "Sex offender" means any person who is convicted or found delinquent in the State of Illinois, or under any substantially similar federal law or law of another state, of any sex offense or attempt of a sex offense as defined in subsection (c) of this Section, or any former statute of this State that defined a felony sex offense, or who has been declared as a sexually dangerous person under the Sexually Dangerous Persons Act or declared a sexually violent person under the Sexually Violent Persons Commitment Act, or any substantially similar federal law or law of another state.
(c) "Sex offense" means any felony or misdemeanor offense described in this subsection (c) as follows:
(1) indecent solicitation of a child, in violation of

Section 11-6 of the Criminal Code of 1961 or the Criminal Code of 2012;

(2) indecent solicitation of an adult, in violation

of Section 11-6.5 of the Criminal Code of 1961 or the Criminal Code of 2012;

(3) public indecency, in violation of Section 11-9 or

11-30 of the Criminal Code of 1961 or the Criminal Code of 2012;

(4) sexual exploitation of a child, in violation of

Section 11-9.1 of the Criminal Code of 1961 or the Criminal Code of 2012;

(5) sexual relations within families, in violation of

Section 11-11 of the Criminal Code of 1961 or the Criminal Code of 2012;

(6) promoting juvenile prostitution or soliciting for

a juvenile prostitute, in violation of Section 11-14.4 or 11-15.1 of the Criminal Code of 1961 or the Criminal Code of 2012;

(7) promoting juvenile prostitution or keeping a

place of juvenile prostitution, in violation of Section 11-14.4 or 11-17.1 of the Criminal Code of 1961 or the Criminal Code of 2012;

(8) patronizing a juvenile prostitute, in violation

of Section 11-18.1 of the Criminal Code of 1961 or the Criminal Code of 2012;

(9) promoting juvenile prostitution or juvenile

pimping, in violation of Section 11-14.4 or 11-19.1 of the Criminal Code of 1961 or the Criminal Code of 2012;

(10) promoting juvenile prostitution or exploitation

of a child, in violation of Section 11-14.4 or 11-19.2 of the Criminal Code of 1961 or the Criminal Code of 2012;

(11) child pornography, in violation of Section

11-20.1 of the Criminal Code of 1961 or the Criminal Code of 2012;

(11.5) aggravated child pornography, in violation of

Section 11-20.1B or 11-20.3 of the Criminal Code of 1961;

(12) harmful material, in violation of Section 11-21

of the Criminal Code of 1961 or the Criminal Code of 2012;

(13) criminal sexual assault, in violation of Section

11-1.20 or 12-13 of the Criminal Code of 1961 or the Criminal Code of 2012;

(13.5) grooming, in violation of Section 11-25 of the

Criminal Code of 1961 or the Criminal Code of 2012;

(14) aggravated criminal sexual assault, in violation

of Section 11-1.30 or 12-14 of the Criminal Code of 1961 or the Criminal Code of 2012;

(14.5) traveling to meet a minor or traveling to meet

a child, in violation of Section 11-26 of the Criminal Code of 1961 or the Criminal Code of 2012;

(15) predatory criminal sexual assault of a child, in

violation of Section 11-1.40 or 12-14.1 of the Criminal Code of 1961 or the Criminal Code of 2012;

(16) criminal sexual abuse, in violation of Section

11-1.50 or 12-15 of the Criminal Code of 1961 or the Criminal Code of 2012;

(17) aggravated criminal sexual abuse, in violation

of Section 11-1.60 or 12-16 of the Criminal Code of 1961 or the Criminal Code of 2012;

(18) ritualized abuse of a child, in violation of

Section 12-33 of the Criminal Code of 1961 or the Criminal Code of 2012;

(19) an attempt to commit any of the offenses

enumerated in this subsection (c); or

(20) any felony offense under Illinois law that is

sexually motivated.

(d) "Management" means treatment, and supervision of any sex offender that conforms to the standards created by the Board under Section 15.
(e) "Sexually motivated" means one or more of the facts of the underlying offense indicates conduct that is of a sexual nature or that shows an intent to engage in behavior of a sexual nature.
(f) "Sex offender evaluator" means a person licensed under the Sex Offender Evaluation and Treatment Provider Act to conduct sex offender evaluations.
(g) "Sex offender treatment provider" means a person licensed under the Sex Offender Evaluation and Treatment Provider Act to provide sex offender treatment services.
(h) "Associate sex offender provider" means a person licensed under the Sex Offender Evaluation and Treatment Provider Act to provide sex offender evaluations and to provide sex offender treatment under the supervision of a licensed sex offender evaluator or a licensed sex offender treatment provider.
(Source: P.A. 100-428, eff. 1-1-18.)

(20 ILCS 4026/15)
Sec. 15. Sex Offender Management Board; creation; duties.
(a) There is created the Sex Offender Management Board, which shall consist of 22 members. The membership of the Board shall consist of the following persons:
(1) One member appointed by the Governor representing

Probation Services based on the recommendation of the Illinois Probation and Court Services Association;

(2) One member appointed by the Governor representing

the Department of Corrections;

(3) One member appointed by the Governor representing

the Department of Juvenile Justice;

(4) One member appointed by the Governor representing

the Department of Human Services;

(5) One member appointed by the Governor representing

the Illinois State Police;

(6) One member appointed by the Governor representing

the Department of Children and Family Services;

(7) One member appointed by the Attorney General

representing the Office of the Attorney General;

(8) One member appointed by the Attorney General who

is a licensed mental health professional with documented expertise in the treatment of sex offenders;

(9) Two members appointed by the Attorney General who

are State's Attorneys or assistant State's Attorneys, one representing juvenile court matters and one representing felony court matters;

(10) One member being the Director of the

Administrative Office of the Illinois Courts or his or her designee;

(11) One member being the Cook County State's

Attorney or his or her designee;

(12) One member being the Director of the State's

Attorneys Appellate Prosecutor or his or her designee;

(13) One member being the Cook County Public Defender

or his or her designee;

(14) Two members appointed by the Governor who are

representatives of law enforcement, at least one officer with juvenile sex offender experience;

(15) Two members appointed by the Attorney General

who are recognized experts in the field of sexual assault and who can represent sexual assault victims and victims' rights organizations;

(16) One member being the State Appellate Defender or

his or her designee;

(17) One member appointed by the Governor being the

President of the Illinois Polygraph Society of his or her designee;

(18) One member being the Executive Director of the

Criminal Justice Information Authority or his or her designee; and

(19) One member appointed by the Governor being the

President of the Illinois Chapter of the Association for the Treatment of Sexual Abusers or his or her designee.

(b) The Governor and the Attorney General shall appoint a presiding officer for the Board from among the board members appointed under subsection (a) of this Section, which presiding officer shall serve at the pleasure of the Governor and the Attorney General.
(c) Each member of the Board shall demonstrate substantial expertise and experience in the field of sexual assault.
(d) (1) Any member of the Board created in subsection (a) of this Section who is appointed under paragraphs (1) through (7) of subsection (a) of this Section shall serve at the pleasure of the official who appointed that member, for a term of 5 years and may be reappointed. The members shall serve without additional compensation.
(2) Any member of the Board created in subsection (a) of this Section who is appointed under paragraphs (8) through (19) of subsection (a) of this Section shall serve for a term of 5 years and may be reappointed. However, the term of the member appointed under paragraph (8) of subsection (a) of this Section shall end on January 1, 2012. Within 30 days after January 1, 2012, the Attorney General shall appoint a member under paragraph (8) of subsection (a) of this Section to fill the vacancy created by this amendatory Act of the 97th General Assembly. A person who has previously served as a member of the Board may be reappointed. The term of the member representing the Illinois Principal Association ends on January 1, 2012. The members shall serve without compensation.
(3) The travel costs associated with membership on the Board created in subsection (a) of this Section may be reimbursed subject to availability of funds.
(e) (Blank).
(f) The Board shall carry out the following duties:
(1) The Board shall develop and prescribe

standardized procedures for the evaluation and management of the offender. Periodically, the Board shall review and modify as necessary the standardized procedures based upon current best practices.

(2) These standardized procedures that are based on

current best practices shall be utilized with offenders who are placed on probation, committed to the Department of Corrections, Department of Juvenile Justice, or Department of Human Services, or placed on mandatory supervised release or parole. The programs developed under this paragraph (f) shall be as flexible as possible so that the programs may be utilized by each offender to prevent the offender from harming victims and potential victims. The programs provide a continuum of evaluation and treatment for each offender as that offender proceeds through the justice system. Also, the programs shall be developed in such a manner that, to the extent possible, the programs may be accessed by all offenders in the justice system.

(2.5) Not later than July 1, 2013 and annually

thereafter, the Board shall provide trainings for agencies that provide supervision and management to sex offenders on best practices for the treatment, evaluation, and supervision of sex offenders. The training program may include other matters relevant to the supervision and management of sex offenders, including, but not limited to, legislative developments and national best practices models. The Board shall hold not less than 2 trainings per year. The Board may develop other training and education programs to promote the utilization of best practices for the effective management of sex offenders as it deems necessary.

(3) There is established the Sex Offender Management

Board Fund in the State Treasury into which funds received under any provision of law or from public or private sources shall be deposited, and from which funds shall be appropriated for the purposes set forth in Section 19 of this Act and the remainder shall be appropriated to the Sex Offender Management Board to carry out its duties and comply with the provisions of this Act.

(4) (Blank).
(g) The Board may promulgate rules as are necessary to carry out the duties of the Board.
(h) The Board and the individual members of the Board shall be immune from any liability, whether civil or criminal, for the good faith performance of the duties of the Board as specified in this Section.
(Source: P.A. 97-257, eff. 1-1-12; 97-1098, eff. 1-1-13.)

(20 ILCS 4026/16)
Sec. 16. Sex offender evaluation and identification required.
(a) Beginning on January 1, 2004, each felony sex offender who is to be considered for probation shall be required as part of the pre-sentence or social investigation to submit to an evaluation for treatment, an evaluation for risk, and procedures for monitoring of behavior to protect victims and potential victims pursuant to item (1) of subsection (f) of Section 15 of this Act.
(b) Beginning on January 1, 2014, the evaluation required by subsection (a) of this Section shall be by a sex offender evaluator or associate sex offender provider as defined in Section 10 of this Act and shall be at the expense of the person evaluated, based upon that person's ability to pay for such treatment.
(Source: P.A. 97-1098, eff. 1-1-13.)

(20 ILCS 4026/17)
Sec. 17. Sentencing of sex offenders; treatment based upon evaluation required.
(a) Each felony sex offender sentenced by the court for a sex offense shall be required as a part of any sentence to probation, conditional release, or periodic imprisonment to undergo treatment based upon the recommendations of the evaluation made pursuant to Section 16 or based upon any subsequent recommendations by the Administrative Office of the Illinois Courts or the county probation department, whichever is appropriate. Beginning on January 1, 2014, the treatment shall be with a sex offender treatment provider or associate sex offender provider as defined in Section 10 of this Act and at the offender's own expense based upon the offender's ability to pay for such treatment.
(b) Beginning on January 1, 2004, each sex offender placed on parole, aftercare release, or mandatory supervised release shall be required as a condition of parole or aftercare release to undergo treatment based upon any evaluation or subsequent reevaluation regarding such offender during the offender's incarceration or any period of parole or aftercare release. Beginning on January 1, 2014, the treatment shall be by a sex offender treatment provider or associate sex offender provider as defined in Section 10 of this Act and at the offender's expense based upon the offender's ability to pay for such treatment.
(Source: P.A. 98-558, eff. 1-1-14; 99-628, eff. 1-1-17.)

(20 ILCS 4026/18)
Sec. 18. Sex offender treatment contracts with providers. The county probation department or the Department of Human Services shall not employ or contract with and shall not allow a sex offender to employ or contract with any individual or entity to provide sex offender evaluation or treatment services pursuant to this Act unless the sex offender evaluation or treatment services provided are by a person licensed under the Sex Offender Evaluation and Treatment Provider Act pursuant to item (2) of subsection (f) of Section 15 of this Act.
(Source: P.A. 97-1098, eff. 1-1-13.)

(20 ILCS 4026/19)
Sec. 19. Sex Offender Management Board Fund. All unobligated and unexpended moneys remaining in the Sex Offender Management Board Fund on the effective date of this amendatory Act of the 97th General Assembly shall be transferred into the General Professions Dedicated Fund, a special fund in the State treasury, to be expended for use by the Department of Financial and Professional Regulation for the purpose of implementing the provisions of the Sex Offender Evaluation and Treatment Provider Act with the exception of $5,000 which shall remain in the Fund for use by the Board.
(a) The Sex Offender Management Board shall coordinate the expenditures of moneys from the Sex Offender Management Board Fund.
(b) (Blank).
(c) Monies expended for this Fund shall be used to comply with the provisions of this Act.
(d) Interest earned on monies deposited in this Fund may be used by the Board for its administrative costs and expenses.
(e) In addition to the funds provided by the sex offender, counties, or Departments providing treatment, the Board shall explore funding sources including but not limited to State, federal, and private funds.
(Source: P.A. 97-1098, eff. 1-1-13.)

(20 ILCS 4026/20)
Sec. 20. Report to the General Assembly. The Board shall submit an annual report to the General Assembly regarding the training and educational programs developed and presented under this Act.
(Source: P.A. 97-1098, eff. 1-1-13.)

(20 ILCS 4026/95)
Sec. 95. (Amendatory provisions; text omitted).
(Source: P.A. 90-133, eff. 7-22-97; text omitted.)

(20 ILCS 4026/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 90-133, eff. 7-22-97.)



20 ILCS 4028/ - Violence Prevention Task Force Act.

(20 ILCS 4028/1)
Sec. 1. Short title. This Act may be cited as the Violence Prevention Task Force Act.
(Source: P.A. 98-194, eff. 8-7-13.)

(20 ILCS 4028/5)
Sec. 5. Violence Prevention Task Force; members.
(a) There is created the Violence Prevention Task Force (hereinafter referred to as the Task Force) consisting of 6 members appointed as follows:
(1) one member of the Senate appointed by the

President of the Senate;

(2) one member of the Senate appointed by the

Minority Leader of the Senate;

(3) one member of the House of Representatives

appointed by the Speaker of the House of Representatives;

(4) one member of the House of Representatives

appointed by the Minority Leader of the House of Representatives; and

(5) 2 members appointed by the Governor, one of whom

shall be designated the chairperson by the Governor.

(b) The members of the Task Force shall serve without compensation but shall be reimbursed for their reasonable and necessary expenses from funds appropriated for that purpose.
(c) The Task Force may employ skilled experts with the approval of the chairperson, and shall receive the cooperation of those State agencies it deems appropriate to assist the Task Force in carrying out its duties.
(d) The Illinois African-American Family Commission, the Illinois Department of Public Health, and the Illinois Latino Family Commission shall provide administrative and other support to the Task Force.
(Source: P.A. 98-194, eff. 8-7-13; 98-756, eff. 7-16-14.)

(20 ILCS 4028/10)
Sec. 10. Violence Prevention Task Force; duties. The Task Force shall have the following duties:
(1) to increase awareness of resources, jobs, and

opportunities to prevent violence in this State;

(2) to assist violence prevention groups, religious

institutions, social lodges, community groups, block clubs, and other groups in providing safe havens for children, youth, young adults, and seniors;

(3) to create, develop, and implement recreational,

social, and educational initiatives for at-risk youth;

(4) to organize community mental health providers in

at-risk communities;

(5) to provide State resources to public schools to

assist with behavioral health; and

(6) to assist in providing jobs, resources, and

opportunities for at-risk youth so as to prevent them from committing crimes.

(Source: P.A. 98-194, eff. 8-7-13.)

(20 ILCS 4028/15)
Sec. 15. Report to the Governor and General Assembly. The Task Force shall report to the Governor and the General Assembly, by December 1 of each year, its activities for the previous year.
(Source: P.A. 98-194, eff. 8-7-13.)

(20 ILCS 4028/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 98-194, eff. 8-7-13.)



20 ILCS 4030/ - World's Fair Commission (1976) Act.

(20 ILCS 4030/0.01) (from Ch. 127, par. 167f9)
Sec. 0.01. Short title. This Act may be cited as the World's Fair Commission (1976) Act.
(Source: P.A. 86-1324.)

(20 ILCS 4030/1) (from Ch. 127, par. 167g)
Sec. 1.
There is created the Commission on the Chicago World's Fair of 1976, hereinafter called the Commission. The Commission shall consist of 3 members of the Senate to be appointed 2 by the President and 1 by the Minority Leader thereof and 3 members of the House of Representatives to be appointed 2 by the Speaker and 1 by the Minority Leader thereof and 4 citizens of the State of Illinois to be appointed, one each, by the President and the Minority Leader of the Senate and the Speaker and the Minority Leader of the House of Representatives. Vacancies in the Commission membership shall be filled in the same manner as original appointments are made. All members shall be appointed before September 1, 1963, and serve until July 1, 1965. New members shall be appointed bienially in the same manner and for the same terms, except that General Assembly members shall serve until their respective terms are over or until termination of their legislative service, whichever first occurs. Members of the Commission shall receive no compensation for their services, but shall receive only actual and necessary expenses incurred in the performance of their duties. The Commission shall select from among its members a Chairman.
(Source: P.A. 78-4.)

(20 ILCS 4030/2) (from Ch. 127, par. 167h)
Sec. 2. The Commission is authorized to co-operate with the Committee of 76, the City Council of the City of Chicago, the County Board of the County of Cook and with any and all other interested civic associations which are interested in the planning of a World's Fair to be held in Chicago in 1976 to commemorate the bicentennial anniversary of the signing of the Declaration of Independence.
(Source: Laws 1963, p. 3275.)

(20 ILCS 4030/3) (from Ch. 127, par. 167i)
Sec. 3. The Commission shall be authorized to employ a management engineering firm or other Fair Planning firm to conduct a survey for the purpose of laying the basis of the planning of a Fair to be held in Chicago in the year 1976.
(Source: Laws 1963, p. 3275.)

(20 ILCS 4030/4) (from Ch. 127, par. 167j)
Sec. 4. The Commission may appoint members of the Legislature or other citizens of Illinois to act as special study groups to operate under the direction of the Commission and such appointed members shall receive only actual and necessary expenses incurred in the performance of their duties.
(Source: Laws 1963, p. 3275.)

(20 ILCS 4030/5) (from Ch. 127, par. 167k)
Sec. 5. The Commission shall:
1. Consider and study the benefits to be derived from holding a World's Fair in Chicago in the year 1976 to commemorate the bicentennial anniversary of the signing of the Declaration of Independence and to prepare a survey or report which will serve as a basis for such a World's Fair in the event that approval of such World's Fair may be obtained from the United States Government.
2. The Commission shall make a detailed report of its findings and conclusions to the General Assembly not later than March 1 of each odd numbered year and shall submit recommendations for such legislation as it deems necessary.
(Source: Laws 1963, p. 3275.)

(20 ILCS 4030/7) (from Ch. 127, par. 167l)
Sec. 7. The Commission shall employ and fix the compensation of such employees and technical assistants as it deems necessary to carry out the purposes of this Act.
(Source: Laws 1963, p. 3275.)



20 ILCS 4040/ - Social Security Number Protection Task Force Act.

(20 ILCS 4040/1)
Sec. 1. Short title. This Act may be cited as the Social Security Number Protection Task Force Act.
(Source: P.A. 93-813, eff. 7-27-04.)

(20 ILCS 4040/5)
Sec. 5. Findings. The General Assembly finds as follows:
(1) Identity theft is a major and growing problem in

the United States and in Illinois.

(2) An individual's social security number is a

primary means of identifying the individual, and the unauthorized disclosure of the individual's social security number creates a substantial risk that the individual's identity may be stolen.

(3) Certain State officers and agencies require

individuals to disclose their social security numbers for various reasons, thus creating the potential for the theft of those individuals' identities if their social security numbers are further disclosed without authorization.

(4) The State should take all necessary steps to

ensure that the procedures used by its officers and agencies do not facilitate the theft of individuals' identities through the unauthorized disclosure of those individuals' social security numbers.

(Source: P.A. 93-813, eff. 7-27-04.)

(20 ILCS 4040/10)
Sec. 10. Social Security Number Protection Task Force.
(a) The Social Security Number Protection Task Force is created within the Office of the Attorney General. The Attorney General is responsible for administering the activities of the Task Force. The Task Force shall consist of the following members:
(1) Two members representing the House of

Representatives, appointed by the Speaker of the House of Representatives;

(2) Two members representing the House of

Representatives, appointed by the Minority Leader of the House of Representatives;

(3) Two members representing the Senate, appointed by

the President of the Senate;

(4) Two members representing the Senate, appointed by

the Minority Leader of the Senate;

(5) One member, who shall serve as the chairperson of

the Task Force, representing the Office of the Attorney General, appointed by the Attorney General;

(6) One member representing the Office of the

Secretary of State, appointed by the Secretary of State;

(7) One member representing the Office of the

Governor, appointed by the Governor;

(8) One member representing the Department of Natural

Resources, appointed by the Director of Natural Resources;

(9) One member representing the Department of

Healthcare and Family Services, appointed by the Director of Healthcare and Family Services;

(10) One member representing the Department of

Revenue, appointed by the Director of Revenue;

(11) One member representing the Department of State

Police, appointed by the Director of State Police;

(12) One member representing the Department of

Employment Security, appointed by the Director of Employment Security;

(13) One member representing the Illinois Courts,

appointed by the Director of the Administrative Office of Illinois Courts;

(14) One member representing the Department on

Aging, appointed by the Director of the Department on Aging;

(15) One member appointed by the Director of Central

Management Services;

(16) One member appointed by the Executive Director

of the Board of Higher Education;

(17) One member appointed by the Secretary of Human

Services;

(18) Three members appointed by the chairperson of

the Task Force, representing local-governmental organizations, who may include representatives of clerks of the circuit court, recorders of deeds, counties, and municipalities;

(19) One member representing the Office of the State

Comptroller, appointed by the Comptroller; and

(20) One member representing school administrators,

appointed by the State Superintendent of Education.

(b) The Task Force shall examine the procedures used by the State to protect an individual against the unauthorized disclosure of his or her social security number when the State requires the individual to provide his or her social security number to an officer or agency of the State.
(c) The Task Force shall report its findings and recommendations, including its recommendations concerning a unique identification number system under Section 15, to the Governor, the Attorney General, the Secretary of State, and the General Assembly no later than December 31 of each year.
(Source: P.A. 94-611, eff. 8-18-05; 95-331, eff. 8-21-07; 95-482, eff. 8-28-07.)

(20 ILCS 4040/15)
Sec. 15. Unique identification numbers.
(a) The Task Force shall explore the technical and procedural changes that are necessary in order to implement a unique identification number system to replace the use of social security numbers by State and local government agencies for identification and record-keeping purposes. The Task Force shall identify other states and local governments that have implemented a unique identification number system and make recommendations and devise procedures for creating a Statewide unique identification number program.
(b) The Task Force shall report its findings on unique identification numbers and recommendations to the Governor, the Attorney General, the Secretary of State, and the General Assembly, by December 31, 2007.
(Source: P.A. 95-482, eff. 8-28-07.)

(20 ILCS 4040/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 93-813, eff. 7-27-04.)



20 ILCS 4050/ - Hospital Basic Services Preservation Act.

(20 ILCS 4050/1)
(For Act Repeal see Section 30)
Sec. 1. Short title. This Act may be cited as the Hospital Basic Services Preservation Act.
(Source: P.A. 94-648, eff. 1-1-06.)

(20 ILCS 4050/5)
(For Act Repeal see Section 30)
Sec. 5. Definitions. As used in this Act:
"Basic services" means emergency room and obstetrical services provided within a hospital. "Basic services" is limited to the emergency and obstetric units and services provided by those units.
"Eligible expenses" means expenses for expanding obstetrical or emergency units, updating equipment, repairing essential equipment, and purchasing new equipment that will increase the quality of basic services provided. "Eligible expenses" does not include expenses related to cosmetic upgrades, staff expansion or salary, or structural expansion of any unit or department of a hospital other than obstetrical or emergency units.
"Essential community hospital provider" means a facility meeting criteria established by rule by the State Treasurer.
(Source: P.A. 94-648, eff. 1-1-06; 95-707, eff. 1-11-08.)

(20 ILCS 4050/7)
(For Act Repeal see Section 30)
Sec. 7. Hospital Basic Services Review Board.
(a) The Hospital Basic Services Review Board is created for the purpose of reviewing and recommending to the State Treasurer essential community hospitals seeking collateralization of basic service loans for eligible expenses related to completing, attaining, or upgrading basic services.
(b) The Board shall consist of 5 members as follows: one member appointed by the Governor; one member appointed by the Speaker of the House of Representatives; one member appointed by the President of the Senate; one member appointed by the Minority Leader of the House of Representatives; and one member appointed by the Minority Leader of the Senate. The members of the Board shall serve at the pleasure of their appointing authorities. Vacancies shall be filled in the same manner as the original appointment.
(c) The Department of Public Health shall provide staff assistance to the Board as is reasonably required in order for the Board to carry out its responsibilities.
(Source: P.A. 94-648, eff. 1-1-06.)

(20 ILCS 4050/10)
(For Act Repeal see Section 30)
Sec. 10. Hospital Basic Services Preservation Fund.
(a) There is created in the State treasury the Hospital Basic Services Preservation Fund. The Fund shall be administered by the State Treasurer to collateralize loans from financial institutions for capital projects necessary to maintain certain basic services required for the efficient and effective operation of essential community hospital providers who otherwise may not be able to meet financial institution credit standards for issuance of a standard commercial loan. The Fund shall consist of all public and private moneys donated or transferred to the Fund for the purpose of enabling essential community hospitals to continue to provide basic quality health care services that are subject to and meet standards of need under the Health Facilities Planning Act. All public funds deposited into the Fund shall be subject to appropriation by the General Assembly.
(b) If the State Treasurer determines that any public moneys in the Hospital Basic Services Preservation Fund are no longer necessary to collateralize loans from financial institutions under this Section, the Treasurer may transfer any unobligated and unexpended moneys from the Hospital Basic Services Preservation Fund into the General Revenue Fund. If all amounts from every collateralization of basic service loans from eligible expenses related to completing, attaining, or upgrading basic services under existing agreements have been returned to the Hospital Basic Services Preservation Fund and have been transferred by the State Treasurer into the General Revenue Fund, the Treasurer shall file with the Index Department of the Office of the Secretary of State a declaration to that effect and shall notify the Clerk of the House of Representatives, the Secretary of the Senate, and the Legislative Reference Bureau of the filing of the declaration. Upon such filing and notification, this Act is repealed as provided in Section 30 of this Act.
(Source: P.A. 98-438, eff. 8-16-13.)

(20 ILCS 4050/15)
(For Act Repeal see Section 30)
Sec. 15. Basic services loans.
(a) Essential community hospitals seeking collateralization of loans under this Act must apply to the Health Facilities and Services Review Board on a form prescribed by the Health Facilities and Services Review Board by rule. The Health Facilities and Services Review Board shall review the application and, if it approves the applicant's plan, shall forward the application and its approval to the Hospital Basic Services Review Board.
(b) Upon receipt of the applicant's application and approval from the Health Facilities and Services Review Board, the Hospital Basic Services Review Board shall request from the applicant and the applicant shall submit to the Hospital Basic Services Review Board all of the following information:
(1) A copy of the hospital's last audited financial

statement.

(2) The percentage of the hospital's patients each

year who are Medicaid patients.

(3) The percentage of the hospital's patients each

year who are Medicare patients.

(4) The percentage of the hospital's patients each

year who are uninsured.

(5) The percentage of services provided by the

hospital each year for which the hospital expected payment but for which no payment was received.

(6) Any other information required by the Hospital

Basic Services Review Board by rule.

The Hospital Basic Services Review Board shall review the applicant's original application, the approval of the Health Facilities and Services Review Board, and the information provided by the applicant to the Hospital Basic Services Review Board under this Section and make a recommendation to the State Treasurer to accept or deny the application.
(c) If the Hospital Basic Services Review Board recommends that the application be accepted, the State Treasurer may collateralize the applicant's basic service loan for eligible expenses related to completing, attaining, or upgrading basic services, including, but not limited to, delivery, installation, staff training, and other eligible expenses as defined by the State Treasurer by rule. The total cost for any one project to be undertaken by the applicants shall not exceed $10,000,000 and the amount of each basic services loan collateralized under this Act shall not exceed $5,000,000. Expenditures related to basic service loans shall not exceed the amount available in the Fund necessary to collateralize the loans. The terms of any basic services loan collateralized under this Act must be approved by the State Treasurer in accordance with standards established by the State Treasurer by rule.
(Source: P.A. 96-31, eff. 6-30-09.)

(20 ILCS 4050/20)
(For Act Repeal see Section 30)
Sec. 20. Responsibility of hospitals. Each hospital that receives a loan collateralized under this Act shall take the necessary measures, as defined by the State Treasurer by rule, to account for all moneys and to ensure that they are spent on the basic services for which the loan was approved.
(Source: P.A. 94-648, eff. 1-1-06; 95-707, eff. 1-11-08.)

(20 ILCS 4050/25)
(For Act Repeal see Section 30)
Sec. 25. Rules. The State Treasurer shall promulgate rules necessary for the administration of this Act.
(Source: P.A. 94-648, eff. 1-1-06.)

(20 ILCS 4050/30)
(For Act Repeal see Section 30)
Sec. 30. Repealer. This Act is repealed upon the occurrence of the conditions set forth in subsection (b) of Section 10 of this Act.
(Source: P.A. 98-438, eff. 8-16-13.)

(20 ILCS 4050/90)
Sec. 90. (Amendatory provisions; text omitted).
(Source: P.A. 94-648, eff. 1-1-06; text omitted.)



20 ILCS 4060/ - Wabash and Ohio Rivers Coordinating Council Act.

(20 ILCS 4060/1)
Sec. 1. Short title. This Act may be cited as the Wabash and Ohio Rivers Coordinating Council Act.
(Source: P.A. 95-132, eff. 1-1-08.)

(20 ILCS 4060/5)
Sec. 5. Legislative Purpose. The restoration and conservation of the Wabash and Ohio Rivers and their tributaries is in the economic and ecological interest of the citizens of this State. It is further in the public interest to establish, implement, and monitor water management projects run by local, State, federal and not for profit entities.
(Source: P.A. 95-132, eff. 1-1-08.)

(20 ILCS 4060/10)
Sec. 10. Wabash and Ohio Rivers Coordinating Council.
(a) There is established the Wabash and Ohio Rivers Coordinating Council (Council), consisting of 13 voting members. One member shall be the Lieutenant Governor who shall serve as a voting member and as chairperson of the Council. The Directors of the following agencies and departments, or their designees, shall serve as ex-officio voting members: the Department of Agriculture, the Department of Commerce and Economic Opportunity, the Illinois Environmental Protection Agency, the Department of Natural Resources, and the Department of Transportation. In addition, the Council shall include one member, appointed by the Governor, representing soil and water conservation districts located in the proximity of the Wabash and Ohio Rivers and its tributaries, and 6 members, appointed by the Governor, representing local communities and not-for-profit organizations working to protect the Wabash and Ohio Rivers and their tributaries, businesses, agriculture, recreation, conservation, and the environment.
(b) The Governor may appoint, as non-voting members, individuals representing the interests of the states that border the Wabash and Ohio Rivers and individuals representing federal agencies.
(c) The voting members of the Council who are appointed by the Governor shall serve 2-year terms, except that of the initial appointments, 3 members shall be appointed to serve 2-year terms and 4 members to serve one-year terms.
(d) The Council shall meet at least quarterly.
(e) The Office of the Lieutenant Governor shall be responsible for the operations of the Council, including, without limitation, funding and oversight of the Council's activities. Members of the Council shall serve without compensation, but may be reimbursed for necessary travel expenses.
(f) This Section is subject to the provisions of Section 405-500 of the Department of Central Management Services Law.
(Source: P.A. 95-132, eff. 1-1-08.)

(20 ILCS 4060/15)
Sec. 15. Duties of the Council. The Council shall do the following:
(1) periodically review activities and programs

administered by State and federal agencies that directly impact the Wabash and Ohio Rivers and their tributaries;

(2) work with local communities and organizations

to encourage partnerships that enhance awareness and capabilities to address watershed and water resource concerns and to encourage strategies that protect, restore, and expand critical habitats and soil conservation and water quality practices;

(3) work with State and federal agencies to

optimize the expenditure of funds affecting the Wabash and Ohio Rivers and their tributaries;

(4) advise and make recommendations to the Governor

and State agencies on ways to better coordinate the expenditure of appropriated funds affecting the Wabash and Ohio Rivers and their tributaries;

(5) encourage local communities to develop water

management plans to address stormwater, erosion, flooding, sedimentation, and pollution problems and encourage projects for the natural conveyance and storage of floodwaters, the enhancement of wildlife habitat and outdoor recreation opportunities, the recovery, management, and conservation of the Wabash and Ohio Rivers and their tributaries, the preservation of farmland, prairies, and forests, and the use of measurable economic development efforts that are compatible with the ecological health of the State; and

(6) help identify possible sources of additional

funding for Wabash and Ohio Rivers water management projects.

(Source: P.A. 95-132, eff. 1-1-08.)

(20 ILCS 4060/20)
Sec. 20. Agency duties. State agencies represented on the Council shall provide to the Council, on request, information concerning agency programs, data, and activities that impact the restoration and preservation of the Wabash and Ohio Rivers and their tributaries.
(Source: P.A. 95-132, eff. 1-1-08.)



20 ILCS 4065/ - Illinois Children's Savings Accounts Act.

(20 ILCS 4065/1)
Sec. 1. Short title. This Act may be cited as the Illinois Children's Savings Accounts Act.
(Source: P.A. 95-358, eff. 8-23-07.)

(20 ILCS 4065/5)
Sec. 5. Findings. The General Assembly finds that investments in children's education, homeownership, and small business development and entrepreneurship are made possible by family savings, but the family savings rate is at the lowest level since the Great Depression. Illinois has the lowest homeownership rate in the Midwest. Fewer than a third of Illinois households have a checking account, and fewer than 60% have a savings account. The rising cost of post-secondary education decreases access to higher education for low-income and moderate-income Illinoisans, and post-secondary education is beyond the reach of many Illinois families. Increasing the number of Illinois families saving for post-secondary education for their children will increase the number of children who will attain higher education, and increased educational attainment levels will generate a more competitive workforce, more jobs and innovation, more savings and investment, stronger communities, and a thriving State economy. The General Assembly also finds that a savings program tied to financial education can improve family financial responsibility and encourage saving for education, homeownership, small business, and entrepreneurship.
(Source: P.A. 95-358, eff. 8-23-07.)

(20 ILCS 4065/10)
Sec. 10. Public policy. It is the policy of the State to encourage families' savings, to increase families' financial knowledge, to promote higher educational aspiration and attainment, to encourage home ownership, to assist small business development, to promote job creation, to strengthen communities, and to increase asset building opportunities for all residents.
(Source: P.A. 95-358, eff. 8-23-07.)

(20 ILCS 4065/15)
Sec. 15. Children's Savings Account Task Force. There is hereby created a Children's Savings Account Task Force. The purpose of the task force shall be to review and make recommendations about children's savings account program options and to create a strategic implementation plan to create a savings account at birth for every child born in Illinois to Illinois residents. The task force shall consist of a maximum of 30 members, to be appointed within 60 days after the effective date of this Act. One member shall be appointed by the President of the Senate, one member appointed by the Senate Minority Leader, one member appointed by the Speaker of the House, one member appointed by the House Minority Leader, and one member representing the Office of the State Treasurer appointed by the State Treasurer. All other members shall be appointed by the Governor as follows:
(1) A member of the Governor's leadership staff.
(2) Public members with an interest in asset building

in Illinois, including a representative from each of the following types of organizations or entities:

(A) an operator of an individual development

account or matched savings and financial education program, or both;

(B) a grassroots organizing entity;
(C) a poverty law center;
(D) a service-based human rights provider

organization;

(E) a business association;
(F) a bankers' professional association;
(G) a child advocacy organization;
(H) a rural economic development entity;
(I) organized labor;
(J) a bank;
(K) a credit union; and
(L) an investment services provider.
In addition, the following officials shall serve as ex-officio members of the task force: (i) the State Treasurer or his or her designee; (ii) the State Superintendent of Education or his or her designee; (iii) the Secretary of Financial and Professional Regulation or his or her designee; (iv) the Director of Commerce and Economic Opportunity or his or her designee; (v) the Secretary of Human Services or his or her designee; (vi) the Director of Healthcare and Family Services or his or her designee; (vii) the Executive Director of the Board of Higher Education or his or her designee; (viii) the Executive Director of the Illinois Community College Board or his or her designee; and (ix) the Director of Children and Family Services or his or her designee. Representatives of the Office of the Governor and the Office of the State Treasurer shall serve as co-chairpersons of the task force. The Governor shall designate one of the public members to serve as a third co-chairperson.
The Office of the State Treasurer shall be responsible for administrative and logistical support of the task force, including coordination of task force member appointments, distribution of meeting notices and minutes, coordination of meeting logistics, providing a staff liaison to the task force, facilitation of public meetings, and drafting and filing of the final report. Task force members, or the staff liaison, or both may confer and collaborate with relevant State and national organizations with expertise in asset building, financial education, college savings, investing, home ownership, and small business development, including the Illinois Asset Building Group.
Goals of the program shall include increasing the levels of financial literacy and savings in the State, increasing the number of children in Illinois who own assets and who attend post-secondary education or training, purchase a home, or open a small business. The task force shall consider the following factors in its recommendations for the design of the program:
(1) return on investment, safety of the investment

and insurance for the account, ease of managing the account, and ease of making various forms of deposits;

(2) the impact on eligibility for student financial

aid, public assistance, and other public benefits, and taxation of the account earnings and distributions;

(3) the provision of financial education to children

and families, and access to additional financial services;

(4) restrictions on the withdrawal or distribution

prior to the child reaching age 18, portability of the account, and limits on permissible uses of the account;

(5) revenue sources for the initial deposit and any

savings match for deposits for children in low-income families;

(6) mechanisms for data collection and tracking; and
(7) all other factors that the task force deems

important to the program design.

The task force shall hold at least 4 public meetings at a variety of geographic locations throughout the State at times and places established by the task force. The purpose of the public meetings is to gather information from community residents and institutions, families with children, financial education providers, schools, and local financial services providers. The initial meeting of the task force shall be called by the co-chairs and held no later than 30 days after the task force members are appointed. The activities of the task force shall conclude no later than December 31, 2009.
(Source: P.A. 95-358, eff. 8-23-07; 96-329, eff. 8-11-09.)

(20 ILCS 4065/20)
Sec. 20. Report and implementation plan. The task force shall make a written report of its findings and recommendations, including a strategic implementation plan for an Illinois children's savings account program, as well as make any additional reports deemed necessary and appropriate to the Office of the State Treasurer no later than December 31, 2009. On or before February 1, 2010, the Office of the State Treasurer shall present all reports issued by the task force to the Governor and members of the General Assembly. The reports shall be made available to the public.
(Source: P.A. 95-358, eff. 8-23-07; 96-329, eff. 8-11-09.)

(20 ILCS 4065/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 95-358, eff. 8-23-07.)



20 ILCS 4070/ - Commission on Discrimination and Hate Crimes Act.

(20 ILCS 4070/1)
Sec. 1. Short title. This Act may be cited as the Commission on Discrimination and Hate Crimes Act.
(Source: P.A. 95-425, eff. 8-24-07.)

(20 ILCS 4070/5)
Sec. 5. Findings. The General Assembly finds as follows:
(1) The population and demographic makeup of the

State of Illinois make the appreciation, tolerance, and acceptance of diverse cultures imperative.

(2) No person or group of people should have to live

in fear because of their race, ethnicity, culture, sexual orientation, or religious beliefs.

(3) The manifestation of discrimination in the form

of violence has a negative impact not only on the victim, but also his or her community, and can have a lasting adverse effect on our society.

(4) Stereotypical thinking and biases still plague

our society.

(5) Illinois has a strong tradition of combating

discrimination and hate-based violence by statutorily addressing crimes such as aggravated battery, theft, criminal trespassing, disorderly conduct, and telephone harassment committed because of the victim's race, color, creed, religion, ancestry, gender, sexual orientation, or disability.

(6) We must continue to work to build a society that

is bias and hate free so that our children are protected against discrimination, punishment, and violence that are based on race, ethnicity, color, creed, religious belief, sexual orientation, or social status.

(Source: P.A. 95-425, eff. 8-24-07.)

(20 ILCS 4070/10)
Sec. 10. Establishment of Commission.
(a) The Commission on Discrimination and Hate Crimes is established. The Commission shall consist of a chairperson and 20 additional members appointed by the Governor with the advice and consent of the Senate. The membership may include, but is not limited to, persons who are active in and knowledgeable about the areas of law enforcement, the criminal and civil justice systems, education, human rights, business and industry, arts and culture, social services, and religion. Terms of the members shall be staggered so that 10 of the initial members shall serve until March 1, 2009, 10 of the initial members and the initial chairperson shall serve until March 1, 2011, and thereafter each member shall serve for a term of 4 years. Members shall serve until their successors are appointed and qualified. Any vacancy in the membership of the Council shall be filled by the Governor with the advice and consent of the Senate for the unexpired term. Members shall serve without compensation, but may be reimbursed for expenses.
(b) The Commission shall be provided assistance and necessary staff support services by the agencies of State government involved in the issues to be addressed by it.
(Source: P.A. 95-425, eff. 8-24-07.)

(20 ILCS 4070/15)
Sec. 15. Purposes of Commission. The purposes of the Commission include, but are not limited to, the following:
(1) To work in partnership with community leaders,

educators, religious leaders, social service agencies, elected officials, and the public to identify and uproot sources of discrimination and bias at the source.

(2) To work with local governments, law enforcement

officials and prosecutors, educators, and community organizations by assisting with the development of resources, training, and information that allow for a swift and efficient response to hate-motivated crimes and incidents.

(3) To work with educators throughout Illinois on

issues concerning discrimination and hate, teaching acceptance, and embracing diversity at academic institutions.

(4) To help ensure that this State's laws addressing

discrimination and hate-related violence are widely known and applied correctly to help eradicate and prevent crimes based on discrimination and intolerance.

(5) To make recommendations to the Governor and the

General Assembly for statutory and programmatic changes necessary to eliminate discrimination and hate-based violence.

(6) To help implement recommendations by working with

State agencies, the General Assembly, the business community, the social service community, and other organizations.

(Source: P.A. 95-425, eff. 8-24-07.)

(20 ILCS 4070/20)
Sec. 20. Annual report. The Commission shall submit a report to the Governor and the General Assembly by March 30 of each year.
(Source: P.A. 95-425, eff. 8-24-07.)

(20 ILCS 4070/25)
Sec. 25. Other laws. Nothing in this Act shall be construed to contravene any federal law or any other State law.
(Source: P.A. 95-425, eff. 8-24-07.)

(20 ILCS 4070/30)
Sec. 30. Effect on Executive Order. This Act supersedes Executive Order No. 8 (2005).
(Source: P.A. 95-425, eff. 8-24-07.)

(20 ILCS 4070/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 95-425, eff. 8-24-07.)



20 ILCS 4075/ - Commission on Children and Youth Act.

(20 ILCS 4075/1)
Sec. 1. Short title. This Act may be cited as the Commission on Children and Youth Act.
(Source: P.A. 95-781, eff. 8-5-08.)

(20 ILCS 4075/5)
Sec. 5. Legislative findings. The General Assembly finds that positive development opportunities for children and youth are an essential investment in the future well-being of our State. Over the past decade Illinois has invested significant resources in programs and services for children and youth in areas such as education, health care, delinquency prevention, and child welfare. Recent initiatives to expand health care and preschool for all children statewide are significant steps toward establishing Illinois as a national leader in providing foundational services to its youngest residents. These investments have supported important opportunities for healthy development, yet there continue to be unmet needs, service gaps, and other challenges facing children, youth and young adults across Illinois. It has been over 22 years since Illinois has had a commission to explore how the State serves its children and youth and allocates its resources in a manner that most effectively supports children and youth. Illinois is committed to being a model state in forging innovative life development opportunities for all children and youth and needs to develop a vision and strategic plan to achieve this goal.
(Source: P.A. 95-781, eff. 8-5-08.)

(20 ILCS 4075/10)
Sec. 10. Commission on Children and Youth. The Commission on Children and Youth is established. Under the leadership of the Office of the Governor, the Department of Human Services shall provide administrative support to the Commission, subject to appropriations. The purposes of the Commission are to (1) create a comprehensive 5-year strategic plan for providing services to children, youth and young adults ages birth to 24 in Illinois, (2) monitor the implementation of the strategic plan, and (3) review and, if deemed appropriate, revise the strategic plan.
(Source: P.A. 95-781, eff. 8-5-08.)

(20 ILCS 4075/15)
Sec. 15. Commission members; appointments. The Commission shall be composed of the following members, to be appointed within 60 days after the effective date of this Act:
(a) Four members of the General Assembly: 2 members of the Illinois Senate, one member appointed by the President of the Senate and one member appointed by the Senate Minority Leader; 2 members of the Illinois House of Representatives, one member appointed by the Speaker of the House and one member appointed by the House Minority Leader.
(b) A member of the Governor's leadership team appointed by the Governor, who shall serve as one of the co-chairs of the Commission.
(c) Up to 30 public members appointed by the Governor with demonstrated interest and expertise in children and youth across the major stages of child and adolescent development. Public members shall include rural, suburban and urban entities; direct service providers; child advocates; human rights organizations; faith-based service providers; philanthropic organizations that invest in children and youth; at least 3 parents of children under the age of 16; and at least 3 young people between the ages of 16 and 24. A second co-chair of the Commission shall be elected from among the public members of the Commission by the public members.
(d) The following shall serve as ex-officio members of the Commission: the Director of Children and Family Services or his or her designee; the Director of Commerce and Economic Opportunity or his or her designee; the Director of Corrections or his or her designee; the Director of Employment Security or his or her designee; the Director of Healthcare and Family Services or his or her designee; the Secretary of Human Services or his or her designee; the Director of Juvenile Justice or his or her designee; the Director of Public Health or his or her designee; the State Superintendent of Education or his or her designee; the Commissioner of the Chicago Department of Children and Youth Services or his or her designee; the Executive Director of the Illinois Violence Prevention Authority or his or her designee; the Chair of the Illinois African-American Family Commission or his or her designee; and the Chair of the Latino Family Commission or his or her designee. In addition, there shall be a representative of a local government entity coordinating services for children and youth and a representative of the Illinois Early Learning Council, to be chosen by the chairs.
(Source: P.A. 95-781, eff. 8-5-08.)

(20 ILCS 4075/20)
Sec. 20. Strategic plan; desired outcomes. The Commission shall develop a 5-year strategic plan that includes specific recommendations to enhance coordination of existing State programs and services and innovative strategies to achieve the following outcomes:
(1) Thriving: preventive health. All children and

youth should have access to adequate health care and be educated on healthy lifestyle choices to prevent future illness and disease.

(2) Learning: education completion. All children and

youth should have the opportunity to earn a high school diploma and should receive appropriate individualized supports when they face challenges in doing so.

(3) Working: workforce development. All children and

youth should have an opportunity for education, skill building, and work experience to prepare them for success in the workforce.

(4) Connecting: social and emotional development. All

children and youth should have opportunities to develop essential social and emotional skills that allow them to communicate effectively, resolve conflict, and manage stress.

(5) Leading: civic engagement. All children and youth

should have opportunities to build relationships with adults and their peers as well as cultivate leadership skills through service learning, mentoring, and other safe activities in their communities.

(Source: P.A. 95-781, eff. 8-5-08.)

(20 ILCS 4075/25)
Sec. 25. Strategic plan; responsibilities. The 5-year strategic plan shall be developed by the Commission in collaboration with other children and youth experts and service providers as needed. Commission members, Commission staff, or both may confer and collaborate with relevant State and national organizations with expertise in child and youth development. The Illinois Early Learning Council shall have primary responsibility for development of the strategic plan pertaining to children birth to 5 and shall collaborate with the Commission on creation of the final plan. The Commission may establish committees that address specific issues or populations and may appoint individuals with relevant expertise who are not appointed members of the Commission to serve on committees as needed.
(Source: P.A. 95-781, eff. 8-5-08.)

(20 ILCS 4075/30)
Sec. 30. Recommendations; factors. The Commission shall address all of the following factors in developing the 5-year strategic plan:
(1) Strategies to broaden access to programs and

services to youth up through age 24.

(2) Disparities in access and outcomes that may be

present based on racial, ethnic, geographic, gender, sexual orientation, disability, incarceration status, medically fragile health conditions, or other variables.

(3) The role of and supports for families and

communities in achieving successful outcomes for children, youth and young adults.

(4) Mechanisms for data collection and tracking that

integrate data across programs and funding streams when possible.

(5) All other factors the Commission deems relevant

to the positive development of children, youth and young adults.

(Source: P.A. 95-781, eff. 8-5-08.)

(20 ILCS 4075/35)
Sec. 35. Reporting; timelines. The Commission shall issue an interim report to the Governor and to the General Assembly on the Commission's activities on or before December 31, 2009. A draft strategic plan shall be submitted to the Governor and to the General Assembly on or before December 31, 2010. The final strategic plan shall be submitted to the Governor and to the General Assembly on or before June 1, 2011. Any subsequent revisions to the strategic plan shall be submitted to the Governor and to the General Assembly within 30 days after the revisions are approved by the Commission.
(Source: P.A. 95-781, eff. 8-5-08.)

(20 ILCS 4075/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 95-781, eff. 8-5-08.)



20 ILCS 4080/ - Commission on the Elimination of Poverty Act.

(20 ILCS 4080/1)
Sec. 1. Short title. This Act may be cited as the Commission on the Elimination of Poverty Act.
(Source: P.A. 95-833, eff. 8-15-08.)

(20 ILCS 4080/5)
Sec. 5. Legislative Findings. It is the goal of the State of Illinois that all people be free from poverty.
The preamble to the Constitution of the State of Illinois states that the elimination of poverty and inequality are among the core goals of our State government. The Illinois Human Rights Act states that the public policy of the State of Illinois is "to promote the public health, welfare and safety by protecting the interest of all people in Illinois in maintaining personal dignity, in realizing their full productive capacities, and in furthering their interests, rights and privileges as citizens of this State". The State of Illinois is a party to all international human rights treaties signed and ratified by the United States.
Illinois is one of the wealthiest states in the United States, yet it has one of the highest rates of poverty and extreme poverty in the Midwest. The poverty level in 2007 was $20,620 or less per year for a family of 4 and $10,310 or less per year for a family of 4 in extreme poverty. In 2006 just under 1,400,000 people residing in Illinois were living in poverty and over 687,000 people residing in Illinois were living in extreme poverty. There are people living in extreme poverty in every Illinois county.
Full participation in civic life cannot be achieved without those things that protect and preserve human dignity and make for a healthy life, including adequate nutrition and housing, meaningful work, safe communities, health care, and education.
Illinois has no comprehensive plan for the elimination of poverty.
(Source: P.A. 95-833, eff. 8-15-08.)

(20 ILCS 4080/10)
Sec. 10. Commission on the Elimination of Poverty. The Commission on the Elimination of Poverty is created. The purpose of the Commission is to comprehensively address poverty in Illinois consistent with international human rights standards. The initial goal of the Commission is to develop a poverty elimination strategic plan to reduce extreme poverty in Illinois by 50% or more by 2015. In developing the overall strategic plan, and in working toward the goal of reducing extreme poverty in Illinois by at least 50% by 2015, the Commission shall address, at a minimum, all of the following:
(1) Access to safe, decent and affordable housing.
(2) Access to adequate food and nutrition.
(3) Access to affordable and quality health care.
(4) Equal access to quality education and training.
(5) Dependable and affordable transportation.
(6) Access to quality and affordable child care.
(7) Opportunities to engage in meaningful and

sustainable work that pays a living wage.

(8) The availability of adequate income supports.
The strategic plan shall include specific policy and fiscal recommendations and a timeline for each stage of implementation for each recommendation. For each recommendation, the Commission shall identify in measurable terms the actual or potential impact. The Commission may review and may make comments and recommendations on existing or proposed programs, policies, administrative rules, and statutes that have an impact on poverty in Illinois and, in particular, people living in extreme poverty.
(Source: P.A. 95-833, eff. 8-15-08.)

(20 ILCS 4080/15)
Sec. 15. Members. The Commission on the Elimination of Poverty shall be composed of no more than 26 voting members including 2 members of the Illinois House of Representatives, one appointed by the Speaker of the House and one appointed by the House Minority Leader; 2 members of the Illinois Senate, one appointed by the Senate President and one appointed by the Senate Minority Leader; one representative of the Office of the Governor appointed by the Governor; one representative of the Office of the Lieutenant Governor appointed by the Lieutenant Governor; and 20 public members, 4 of whom shall be appointed by the Governor, 4 of whom shall be appointed by the Speaker of the House, 4 of whom shall be appointed by the House Minority Leader, 4 of whom shall be appointed by the Senate President, and 4 of whom shall be appointed by the Senate Minority Leader. It shall be determined by lot who will appoint which public members of the Commission. The public members shall include a representative of a service-based human rights organization; 2 representatives from anti-poverty organizations, including one that focuses on rural poverty; 2 individuals who have experienced extreme poverty; a representative of an organization that advocates for health care access, affordability and availability; a representative of an organization that advocates for persons with mental illness; a representative of an organization that advocates for children and youth; a representative of an organization that advocates for quality and equality in education; a representative of an organization that advocates for people who are homeless; a representative of a statewide anti-hunger organization; a person with a disability; a representative of an organization that advocates for persons with disabilities; a representative of an organization that advocates for immigrants; a representative of a statewide faith-based organization that provides direct social services in Illinois; a representative of an organization that advocates for economic security for women; a representative of an organization that advocates for older adults; a representative of a labor organization that represents primarily low and middle-income wage earners; a representative of a municipal or county government; and a representative of township government. The appointed members shall reflect the racial, gender, and geographic diversity of the State and shall include representation from regions of the State experiencing the highest rates of extreme poverty.
The following officials shall serve as ex-officio members: the Secretary of Human Services or his or her designee; the Director of Corrections or his or her designee; the Director of Healthcare and Family Services or his or her designee; the Director of Human Rights or his or her designee; the Director of Children and Family Services or his or her designee; the Director of Commerce and Economic Opportunity or his or her designee; the State Superintendent of Education or his or her designee; the Director of Aging or his or her designee; the Director of Public Health or his or her designee; and the Director of Employment Security or his or her designee. The State Workforce Innovation Board, the African-American Family Commission, and the Latino Family Commission shall each designate a liaison to serve ex-officio on the Commission.
Members shall serve without compensation, but, subject to the availability of funds, public members may be reimbursed for reasonable and necessary travel expenses connected to Commission business.
Commission members shall be appointed within 60 days after the effective date of this Act. The Commission shall hold its initial meeting within 30 days after at least 50% of the members have been appointed.
The representative of the Office of the Governor and the representative of a service-based human rights organization shall serve as co-chairs of the Commission.
At the first meeting of the Commission, the members shall select a 7-person Steering Committee that includes the co-chairs.
The Commission may establish committees that address specific issues or populations and may appoint individuals with relevant expertise who are not appointed members of the Commission to serve on committees as needed.
Subject to appropriation, the office of the Governor, or a designee of the Governor's choosing, shall provide administrative support to the Commission.
(Source: P.A. 100-477, eff. 9-8-17.)

(20 ILCS 4080/20)
Sec. 20. Meetings; reports. The full Commission shall meet at least annually. The Steering Committee shall meet at least quarterly. In addition, it may hold up to 4 public hearings to assist in the development of the strategic plan. The Commission shall also consider written comments for the purpose of developing the strategic plan.
The Commission shall issue an interim report on its activities and recommendations to the constitutional officers and to the General Assembly on or before December 1, 2009. The strategic plan shall be adopted by the Commission not later than April 1, 2010 and sent to the constitutional officers and to the General Assembly. Following the adoption of the strategic plan, the Commission shall continue to meet and issue annual reports by September 1st of each year after 2010 on the implementation of the strategic plan.
The Commission shall hold at least one public hearing prior to the issuance of each annual report.
(Source: P.A. 95-833, eff. 8-15-08; 96-64, eff. 7-23-09.)

(20 ILCS 4080/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 95-833, eff. 8-15-08.)



20 ILCS 4085/ - Commission to Study Disproportionate Justice Impact Act.

(20 ILCS 4085/1)
Sec. 1. Short title. This Act may be cited as the Commission to Study Disproportionate Justice Impact Act.
(Source: P.A. 95-995, eff. 6-1-09.)

(20 ILCS 4085/5)
Sec. 5. Purpose. There is created a Commission to Study Disproportionate Justice Impact. The Commission shall:
(1) study the nature and extent of the harm caused to

minority communities through the practical application of the violation and sentencing provisions of the Illinois Vehicle Code, the Criminal Code of 1961, the Cannabis Control Act, the Illinois Controlled Substances Act, the Methamphetamine Control and Community Protection Act, and the Unified Code of Corrections;

(2) develop specific findings on the nature and

extent of the harm caused to minority communities; and

(3) offer recommendations for legislation and policy

changes to address the disproportionate impact that even facially neutral laws can have on minority communities.

(Source: P.A. 95-995, eff. 6-1-09.)

(20 ILCS 4085/10)
Sec. 10. Composition. The Commission shall be composed of the following members:
(a) Two members of the Senate appointed by the Senate

President, one of whom the President shall designate to serve as co-chair, and two members of the Senate appointed by the Minority Leader of the Senate.

(b) Two members of the House of Representatives

appointed by the Speaker of the House of Representatives, one of whom the Speaker shall designate to serve as co-chair, and two members of the House of Representatives appointed by the Minority Leader of the House of Representatives.

(c) The following persons or their designees:
(1) the Attorney General,
(2) the Chief Judge of the Circuit Court of Cook

County,

(3) the Director of State Police,
(4) the Superintendent of the Chicago Police

Department,

(5) the sheriff of Cook County,
(6) the State Appellate Defender,
(7) the Cook County Public Defender,
(8) the Director of the Office of the State's

Attorneys Appellate Prosecutor,

(9) the Cook County State's Attorney,
(10) the Executive Director of the Criminal

Justice Information Authority,

(11) the Director of Corrections,
(12) the Director of Juvenile Justice, and
(13) the Executive Director of the Illinois

African-American Family Commission.

(d) The co-chairs may name up to 8 persons,

representing minority communities within Illinois, groups involved in the improvement of the administration of justice, behavioral health, criminal justice, law enforcement, and the rehabilitation of former inmates, community groups, and other interested parties.

(Source: P.A. 95-995, eff. 6-1-09.)

(20 ILCS 4085/15)
Sec. 15. Compensation; support. The members of the Commission shall serve without compensation, but may be reimbursed for reasonable expenses incurred as a result of their duties as members of the Commission from funds appropriated by the General Assembly for that purpose. The Center for Excellence in Criminal Justice at the Great Lakes Addiction Technology Transfer Center at Jane Addams College of Social Work at the University of Illinois at Chicago shall provide staff and administrative support services to the Commission.
(Source: P.A. 95-995, eff. 6-1-09.)

(20 ILCS 4085/20)
Sec. 20. Meetings; report. The Commission shall hold one or more public hearings, at which public testimony shall be heard. The Commission shall report its findings and recommendations to the General Assembly on or before December 31, 2010, after which the Commission shall dissolve.
(Source: P.A. 95-995, eff. 6-1-09; 96-1406, eff. 7-29-10.)



20 ILCS 4090/ - Illinois Plain Language Task Force Act.

(20 ILCS 4090/1)
Sec. 1. Short title. This Act may be cited as the Illinois Plain Language Task Force Act.
(Source: P.A. 96-350, eff. 8-13-09.)

(20 ILCS 4090/5)
Sec. 5. Purpose. The mission of the Illinois Plain Language Task Force is to conduct a study on, and to propose legislative measures designed to realize:
(1) the potential benefits of incorporating plain

language in State government documents, statutes, and contracts into which the State enters; and

(2) how plain language principles might be

incorporated into the statutes governing contracts among private parties so as to provide additional protections to Illinois consumers, to reduce litigation between private parties over the meaning of contractual terms, and to foster judicial economy.

(Source: P.A. 96-350, eff. 8-13-09.)

(20 ILCS 4090/10)
Sec. 10. Definition. As used in this Act:
"Plain language" has the same meaning ascribed to it in the Executive Memorandum of the President of the United States, mandating that Federal Agencies and Federal Administrative Rules employ plain language, issued June 1, 1998, namely that "plain language" documents have logical organization, easy-to-read design features, and use: (i) common, everyday words, except for necessary technical terms; (ii) "you" and other pronouns; (iii) the active voice; and (iv) short sentences.
(Source: P.A. 96-350, eff. 8-13-09.)

(20 ILCS 4090/15)
Sec. 15. Task Force.
(a) The Illinois Plain Language Task Force is hereby created. The Illinois Plain Language Task Force shall be chaired by the Governor or his or her designee and shall consist of the following members: one member appointed by the Illinois Attorney General; one member appointed by the Senate President; one member appointed by the Minority Leader of the Senate; one member appointed by the Speaker of the House; one member appointed by the Minority Leader of the House; and 3 members appointed by the Governor, one of whom represents the interests of the banking industry, one of whom represents the interests of the business community, and one of whom represents the interests of the consumers.
(b) Members of the Task Force must be appointed no later than 90 days after the effective date of this Act.
(c) If a vacancy occurs on the Task Force, it shall be filled according to the guidelines of the initial appointment.
(d) At the discretion of the chair, additional individuals may participate as non-voting members in the meetings of the Task Force.
(e) Members of the Illinois Plain Language Task Force shall serve without compensation. The Office of the Governor shall provide staff and administrative services to the Task Force.
(Source: P.A. 96-350, eff. 8-13-09.)

(20 ILCS 4090/20)
Sec. 20. Duties. Once all members have been appointed, the Task Force shall meet not less than once each quarter following the effective date of this Act to carry out the duties prescribed in this Act. An initial report delineating the Task Force's findings, conclusions, and recommendations shall be submitted to the Illinois General Assembly no later than 9 months after the effective date of this Act. Thereafter, the Task Force shall make periodic recommendations on its own motion or at the urging of the Illinois General Assembly.
(Source: P.A. 96-350, eff. 8-13-09.)

(20 ILCS 4090/25)
Sec. 25. Guidance. The Task Force shall be guided in its discussions on the subject of plain language by the guidelines for plain language drafting promulgated by the President of the United States on June 1, 1998, which accompanied his plain language Executive Memorandum issued on the same day.
(Source: P.A. 96-350, eff. 8-13-09.)

(20 ILCS 4090/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 96-350, eff. 8-13-09.)



20 ILCS 4095/ - Employment and Economic Opportunity for Persons with Disabilities Task Force Act.

(20 ILCS 4095/1)
Sec. 1. Short title. This Act may be cited as the Employment and Economic Opportunity for Persons with Disabilities Task Force Act.
(Source: P.A. 96-368, eff. 8-13-09.)

(20 ILCS 4095/5)
Sec. 5. Findings. The General Assembly finds as follows:
(1) That there are many qualified persons with

disabilities in Illinois who are unable to obtain competitive employment.

(2) That the unemployment rate for persons with

disabilities far exceeds the unemployment rate for persons without disabilities.

(3) That millions of federal and State dollars are

invested each year in education, training, supported employment, vocational training and other services related to the employment and training of persons with disabilities in Illinois without any significant gains in the rate of competitive employment for persons with disabilities.

(4) That there has been a history of barriers to

equal employment opportunity for persons with disabilities in Illinois, and those barriers continue to exist in the public and the private sectors.

(5) That it is in the best social and economic

interests of the State of Illinois to expand competitive employment and economic opportunity for persons with disabilities in Illinois.

(6) That competitive employment and other economic

opportunity for persons with disabilities will facilitate self-sufficiency and independent living for more persons with disabilities in Illinois.

(Source: P.A. 96-368, eff. 8-13-09.)

(20 ILCS 4095/10)
Sec. 10. Employment and Economic Opportunity for Persons with Disabilities Task Force.
(a) The Employment and Economic Opportunity for Persons with Disabilities Task Force is created.
(b) The Employment and Economic Opportunity for Persons with Disabilities Task Force shall be appointed and hold its first meeting within 90 days after the effective date of this Act, be convened by the Governor, and operate with administrative support from the Illinois Department of Human Services.
(c) The Task Force shall be comprised of the following representatives of State Government: a high-ranking member of the Governor's management team, designated by the Governor; representatives of each division of the Department of Human Services, designated by the Secretary of Human Services; the Director of Healthcare and Family Services, or his or her designee; the Director of Veterans' Affairs or his or her designee; the Director of Commerce and Economic Opportunity or his or her designee; the Director of Employment Security or his or her designee; the Executive Director of the Illinois Council on Developmental Disabilities or his or her designee; and the State Superintendent of Education or his or her designee.
(d) The Task Force shall also consist of no more than 15 public members who shall be appointed by the Governor and who represent the following constituencies: statewide organizations that advocate for persons with physical, developmental and psychiatric disabilities, entities with expertise in assistive technology devices and services for persons with disabilities, advocates for veterans with disabilities, centers for independent living, disability services providers, organized labor, higher education, the private sector business community, entities that provide employment and training services to persons with disabilities, and at least 5 persons who have a disability.
(e) The Task Force shall be co-chaired by the representative of the Governor and a public member who shall be chosen by the other public members of the Task Force.
(f) The Task Force members shall serve voluntarily and without compensation. Persons with disabilities serving on the Task Force shall be accommodated to enable them to fully participate in Task Force activities.
(g) The co-chairs of the Task Force shall extend an invitation to chairs and minority spokespersons of appropriate legislative committees to attend all meetings of the Task Force, and may invite other individuals who are not members of the Task Force to participate in subcommittees of the Task Force or to take part in discussions of topics for which those individuals have particular expertise.
(h) The Task Force shall coordinate its work with existing State advisory bodies whose work may include employment and economic opportunity for persons with disabilities.
(Source: P.A. 100-131, eff. 8-18-17.)

(20 ILCS 4095/15)
Sec. 15. Task Force Responsibilities. The Task Force shall analyze programs and policies of the State to determine what changes, modifications, and innovations may be necessary to remove barriers to competitive employment and economic opportunity for persons with disabilities, including barriers such as transportation, housing, program accessibility, and benefit structure. The Task Force shall also analyze State disability systems, including the mental health, developmental disabilities, veterans' assistance, workforce investment, and rehabilitation services systems, and their effect on employment of persons with disabilities. The Task Force shall review and analyze applicable research and policy studies, innovations used in other states, and any federal policy initiatives such as customized employment, and federal funding opportunities that would increase competitive employment and economic opportunity for persons with disabilities in Illinois.
(Source: P.A. 96-368, eff. 8-13-09.)

(20 ILCS 4095/20)
Sec. 20. Reporting. The Task Force shall make recommendations to the General Assembly and to the Governor, including legislative proposals, regulatory changes, systems changes, and budget initiatives, that would advance employment and economic opportunity for persons with disabilities in Illinois. The Task Force shall produce an annual report of its activities and recommendations that shall be issued no later than May 1st of each year, the first report being due no later than May 1, 2010.
(Source: P.A. 96-368, eff. 8-13-09.)

(20 ILCS 4095/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 96-368, eff. 8-13-09.)



20 ILCS 5000/ - Task Force on Inventorying Employment Restrictions Act.

(20 ILCS 5000/1)
Sec. 1. Short title. This Act may be cited as the Task Force on Inventorying Employment Restrictions Act.
(Source: P.A. 96-593, eff. 8-18-09.)

(20 ILCS 5000/5)
Sec. 5. Purpose. The General Assembly finds and declares that:
(1) public safety dictates the adoption of employment

restrictions to protect vulnerable populations, to prevent the risk of loss and liability, and to minimize the likelihood of harm to the public, fellow employees and customers;

(2) gainful employment after release from prison is

one of the critical elements necessary to achieve successful reentry after prison and that employment has been shown to reduce recidivism;

(3) to make our communities safer, public safety also

requires that employment opportunities not be so restricted that people with criminal records are unable to engage in gainful employment;

(4) many State laws and policies impose restrictions

on the employment of persons with criminal records including State government jobs, jobs in State-licensed, regulated and funded entities, and jobs requiring State certification;

(5) no comprehensive review of these restrictions has

been undertaken to evaluate whether the restrictions are substantially related to the safety, trust and responsibility required of the job or to the goal of furthering public safety;

(6) a less restrictive approach is preferred if it

both furthers public safety and preserves employment opportunities; and

(7) the State's agencies, boards, and commissions can

assume a leadership role in providing employment opportunities to people with criminal records by reviewing their employment policies and practices and identifying barriers to employment that can safely be removed to enable people with criminal records to demonstrate their rehabilitation.

(Source: P.A. 96-593, eff. 8-18-09.)

(20 ILCS 5000/10)
Sec. 10. Definitions. As used in this Act:
"State agencies" shall mean the following State agencies, boards, and commissions: Department on Aging, Department of Agriculture, Office of Appellate Defender, Office of the State's Attorneys Appellate Prosecutor, Illinois Arts Council, Office of the Attorney General, Auditor General, Capital Development Board, Department of Central Management Services, Department of Children and Family Services, Civil Service Commission, Illinois Department of Commerce and Economic Opportunity, Illinois Commerce Commission, Illinois Community College Board, State of Illinois Comprehensive Health Insurance Plan, Office of the Comptroller, Department of Corrections, Criminal Justice Information Authority, Illinois Council on Developmental Disabilities, Illinois Deaf and Hard of Hearing Commission, Commission on Discrimination and Hate Crimes, State Board of Education, Illinois Educational Labor Relations Board, State Board of Elections, Illinois Emergency Management Agency, Department of Employment Security, Environmental Protection Agency, Illinois State Fair, Illinois Finance Authority, Department of Financial and Professional Regulation, Office of the First Lady, Illinois Gaming Board, Office of the Governor, Guardianship and Advocacy Commission, Department of Healthcare and Family Services, Board of Higher Education, Historic Preservation Agency, Illinois Housing Development Authority, Illinois Human Rights Commission, Department of Human Rights, Department of Human Services, Illinois State Board of Investment, Department of Juvenile Justice, Office of the Lieutenant Governor, Department of Labor, Illinois Labor Relations Board, Illinois Law Enforcement Training Standards Board, Illinois Liquor Control Commission, Illinois Lottery, Governor's Office of Management and Budget, Illinois Medical District Commission, Department of Military Affairs, Department of Natural Resources, Pollution Control Board, Prairie State 2000 Authority, Property Tax Appeal Board, Department of Public Health, Illinois Prisoner Review Board, Illinois Racing Board, Department of Revenue, Office of the Secretary of State, State Fire Marshal, Illinois State Police, State Police Merit Board, State Retirement Systems, Office of the State Treasurer, State Universities Civil Service System, State Universities Retirement System, Illinois Student Assistance Commission, Illinois Supreme Court, Illinois Teachers' Retirement System, Illinois State Toll Highway Authority, Department of Transportation, Department of Veterans' Affairs, Governor's Office of Women's Affairs, and Illinois Workers' Compensation Commission.
(Source: P.A. 100-143, eff. 1-1-18.)

(20 ILCS 5000/15)
Sec. 15. Task Force.
(a) The Task Force on Inventorying Employment Restrictions is hereby created in the Illinois Criminal Justice Information Authority. The purpose of the Task Force is to review the statutes, administrative rules, policies and practices that restrict employment of persons with a criminal history, as set out in subsection (c) of this Section, and to report to the Governor and the General Assembly those employment restrictions and their impact on employment opportunities for people with criminal records. The report shall also identify any employment restrictions that are not reasonably related to public safety.
(b) Within 60 days after the effective date of this amendatory Act of the 97th General Assembly, the President of the Senate, the Speaker of the House of Representatives, the Minority Leader of the Senate, and the Minority Leader of the House of Representatives shall each appoint 2 members of the General Assembly to the Task Force. The term of office of any member of the public appointed by the President of the Senate, the Speaker of the House of Representatives, the Minority Leader of the Senate, or the Minority Leader of the House of Representatives serving on the effective date of this amendatory Act of the 97th General Assembly shall end on that date. The Governor shall appoint the Task Force chairperson. In addition, the Director or Secretary of each of the following, or his or her designee, are members: the Department of Human Services, the Department of Corrections, the Department of Commerce and Economic Opportunity, the Department of Children and Family Services, the Department of Human Rights, the Department of Central Management Services, the Department of Employment Security, the Department of Public Health, the Department of State Police, the Illinois State Board of Education, the Illinois Board of Higher Education, the Illinois Community College Board, and the Illinois Criminal Justice Information Authority. Members shall not receive compensation. The Illinois Criminal Justice Information Authority shall provide staff and other assistance to the Task Force.
(c) On or before November 1, 2011, all State agencies shall produce a report for the Task Force that describes the employment restrictions that are based on criminal records for each occupation under the agency's jurisdiction and that of its boards, if any, including, but not limited to, employment within the agency; employment in facilities licensed, regulated, supervised, or funded by the agency; employment pursuant to contracts with the agency; and employment in occupations that the agency licenses or provides certifications to practice. For each occupation subject to a criminal records-based restriction, the agency shall set forth the following:
(1) the job title, occupation, job classification, or

restricted place of employment, including the range of occupations affected in such places;

(2) the statute, regulation, policy, and procedure

that authorizes the restriction of applicants for employment and licensure, current employees, and current licenses;

(3) the substance and terms of the restriction, and
(A) if the statute, regulation, policy or

practice enumerates disqualifying offenses, a list of each disqualifying offense, the time limits for each offense, and the point in time when the time limit begins;

(B) if the statute, regulation, policy or

practice does not enumerate disqualifying offenses and instead provides for agency discretion in determining disqualifying offenses, the criteria the agency has adopted to apply the disqualification to individual cases. Restrictions based on agency discretion include, but are not limited to, restrictions based on an offense "related to" the practice of a given profession; an offense or act of "moral turpitude"; and an offense evincing a lack of "good moral character".

(4) the procedures used by the agency to identify an

individual's criminal history, including but not limited to disclosures on applications and background checks conducted by law enforcement or private entities;

(5) the procedures used by the agency to determine

and review whether an individual's criminal history disqualifies that individual;

(6) the year the restriction was adopted, and its

rationale;

(7) any exemption, waiver, or review mechanisms

available to seek relief from the disqualification based on a showing of rehabilitation or otherwise, including the terms of the mechanism, the nature of the relief it affords, and whether an administrative and judicial appeal is authorized;

(8) any statute, rule, policy and practice that

requires an individual convicted of a felony to have his civil rights restored to become qualified for the job; and 9 copies of the following documents:

(A) forms, applications, and instructions

provided to applicants and those denied or terminated from jobs or licenses based on their criminal record;

(B) forms, rules, and procedures that the agency

employs to provide notice of disqualification, to review applications subject to disqualification, and to provide for exemptions and appeals of disqualification;

(C) memos, guidance, instructions to staff,

scoring criteria and other materials used by the agency to evaluate the criminal histories of applicants, licensees, and employees; and

(D) forms and notices used to explain waiver,

exemption and appeals procedures for denial, suspensions and terminations of employment or licensure based on criminal history.

(d) Each State agency shall participate in a review to determine the impact of the employment restrictions based on criminal records and the effectiveness of existing case-by-case review mechanisms. The information required under this subsection (d) shall be limited to the data and information in the possession of the State agency on the effective date of this amendatory Act of the 97th General Assembly. With respect to compliance with the requirements of this subsection (d), a State agency is under no obligation to collect additional data or information. For each occupation under the agency's jurisdiction for which there are employment restrictions based on criminal records, each State agency must provide the Task Force with a report, on or before February 1, 2012, for the previous 2-year period, setting forth:
(1) the total number of people currently employed in

the occupation whose employment or licensure required criminal history disclosure, background checks or restrictions;

(2) the number and percentage of individuals who

underwent a criminal history background check;

(3) the number and percentage of individuals who were

merely required to disclose their criminal history without a criminal history background check;

(4) the number and percentage of individuals who were

found disqualified based on criminal history disclosure by the applicant;

(5) the number and percentage of individuals who were

found disqualified based on a criminal history background check;

(6) the number and percentage of individuals who

sought an exemption or waiver from the disqualification;

(7) the number and percentage of individuals who

sought an exemption or waiver who were subsequently granted the exemption or waiver at the first level of agency review (if multiple levels of review are available);

(8) the number and percentage of individuals who

sought an exemption or waiver who were subsequently granted the exemption or waiver at the next level of agency review (if multiple levels of review are available);

(9) the number and percentage of individuals who were

denied an exemption or waiver at the final level of agency review, and then sought review through an administrative appeal;

(10) the number and percentage of individuals who

were denied an exemption or waiver at the final level of agency review, and then sought review through an administrative appeal and were then found qualified after such a review;

(11) the number and percentage of individuals who

were found disqualified where no waiver or exemption process is available;

(12) the number and percentage of individuals who

were found disqualified where no waiver or exemption process is available and who sought administrative review and then were found qualified; and

(13) if the agency maintains records of active

licenses or certifications, the executive agency shall provide the total number of employees in occupations subject to criminal history restrictions.

(e) (Blank).
(f) The Task Force shall report to the Governor and the General Assembly its findings, including recommendations as to any employment restrictions that are not reasonably related to public safety, by July 1, 2013.
(Source: P.A. 96-593, eff. 8-18-09; 96-1360, eff. 7-28-10; 97-501, eff. 8-23-11; 97-1132, eff. 8-28-12.)

(20 ILCS 5000/20)
Sec. 20. Act subject to available resources. The provisions of this Act are subject to resources being made available to the Illinois Criminal Justice Information Authority to implement this Act.
(Source: P.A. 96-593, eff. 8-18-09; 96-1360, eff. 7-28-10.)

(20 ILCS 5000/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 96-593, eff. 8-18-09.)



20 ILCS 5010/ - Illinois Holocaust and Genocide Commission Act.

(20 ILCS 5010/1)
(Section scheduled to be repealed on January 1, 2021)
Sec. 1. Short title. This Act may be cited as the Illinois Holocaust and Genocide Commission Act.
(Source: P.A. 96-1063, eff. 1-1-11.)

(20 ILCS 5010/5)
(Section scheduled to be repealed on January 1, 2021)
Sec. 5. Definitions. In this Act:
"Commission" means the Illinois Holocaust and Genocide Commission.
"Genocide" means any of the following acts committed with intent to destroy, in whole or in part, a national, ethnic, racial, or religious group as such:
(1) killing members of the group;
(2) causing serious bodily or mental harm to members

of the group;

(3) deliberately inflicting on the group conditions

of life calculated to bring about the group's physical destruction in whole or in part;

(4) imposing measures intended to prevent births

within the group; or

(5) forcibly transferring children of the group to

another group.

"Holocaust" means the killing of approximately 6,000,000 Jews and millions of other persons during World War II by the National Socialist German Workers' Party (Nazis) and Nazi collaborators as part of a state-sponsored, systematic program of genocide and other actions of persecution, discrimination, violence, or other human rights violations committed by the Nazis and Nazi collaborators against those persons.
(Source: P.A. 96-1063, eff. 1-1-11.)

(20 ILCS 5010/10)
(Section scheduled to be repealed on January 1, 2021)
Sec. 10. Composition of the Commission.
(a) The Commission is composed of 22 members as follows:
(1) 19 public members appointed by the Governor, one

of whom shall be a student; and

(2) 3 ex officio members as follows:
(A) the State Superintendent of Education;
(B) the Executive Director of the Board of

Higher Education; and

(C) the Director of Veterans' Affairs.
(b) The President and Minority Leader of the Senate shall each designate a member or former member of the Senate and the Speaker and Minority Leader of the House of Representatives shall each designate a member or former member of the House of Representatives to advise the Commission.
(Source: P.A. 98-793, eff. 7-28-14; 99-642, eff. 7-28-16.)

(20 ILCS 5010/15)
(Section scheduled to be repealed on January 1, 2021)
Sec. 15. Public members; eligibility; appointment; vacancy.
(a) A person appointed as a public member of the Commission must be a resident of this State.
(b) Public members of the Commission must include:
(1) persons who have served prominently as leaders

of or spokespersons for public or private organizations that serve members of religious, ethnic, national heritage, or social groups that were subjected to the Holocaust or other genocides;

(2) persons who have significant professional

experience in the field of Holocaust or genocide education;

(3) persons who represent liberators of Holocaust or

other genocide victims; and

(4) persons who have demonstrated a significant,

particular interest in Holocaust or genocide education.

(c) Appointments of public members to the Commission shall be made:
(1) without regard to the race, color, disability,

sex, religion, age, or national origin of an appointee; and

(2) so that each geographic area of this State is

represented on the Commission.

(d) The original appointing authority shall fill any vacancy in an appointed position on the Commission for the unexpired portion of the term.
(Source: P.A. 96-1063, eff. 1-1-11.)

(20 ILCS 5010/20)
(Section scheduled to be repealed on January 1, 2021)
Sec. 20. Ex officio members; eligibility; designation of representative.
(a) An ex officio member of the Commission vacates the person's position on the Commission if the person ceases to hold the position that qualifies the person for service on the Commission.
(b) An ex officio member may designate a representative to serve on the Commission in the member's absence. A representative designated under this subsection must be an officer or employee of the State agency that employs the ex officio member or an individual with demonstrated expertise in the subject matter of the ex officio member's State agency.
(Source: P.A. 98-793, eff. 7-28-14.)

(20 ILCS 5010/25)
(Section scheduled to be repealed on January 1, 2021)
Sec. 25. Removal of a public member.
(a) It is a ground for removal of a public member from the Commission if the member:
(1) is ineligible for public membership under

Section 15(a);

(2) cannot because of illness or disability

discharge the member's duties for a substantial part of the term for which the member is appointed; or

(3) is absent from more than 3 consecutive regularly

scheduled Commission meetings that the member is eligible to attend during a calendar year unless the absence is excused by majority vote of the Commission.

(b) The validity of an action of the Commission is not affected by the fact that it is taken when a ground for removal of a Commission member exists.
(c) If a member of the Commission has knowledge that a potential ground for removal exists, the member shall notify the presiding officer of the Commission of the potential ground. The presiding officer shall then notify the Governor and the Attorney General that a potential ground for removal exists.
(Source: P.A. 96-1063, eff. 1-1-11.)

(20 ILCS 5010/30)
(Section scheduled to be repealed on January 1, 2021)
Sec. 30. Term of public member.
(a) A public member of the Commission serves a term of 4 years, except that the terms of the initial members shall expire on February 1, 2015. Following the expiration of the terms of the initial members of the Commission, the Governor may re-appoint initial members as follows:
(1) five members to terms that expire February 1,

2016;

(2) five members to terms that expire February 1,

2017; and

(3) five members to terms that expire February 1,

2018.

Notwithstanding subsection (c) of this Section, initial members re-appointed to terms that expire on February 1, 2016 or February 1, 2017 may be appointed to a 4-year term following expiration of their re-appointment.
(a-5) Public members of the Commission added under this amendatory Act of the 98th General Assembly shall serve 4-year terms.
(b) A public member is eligible for reappointment to another term or part of a term.
(c) A public member may not serve more than 2 consecutive full terms. For purposes of this prohibition, a member is considered to have served a full term only if the member has served more than half of a 4-year term.
(Source: P.A. 98-793, eff. 7-28-14.)

(20 ILCS 5010/35)
(Section scheduled to be repealed on January 1, 2021)
Sec. 35. Officers; subcommittees.
(a) The Governor shall designate a public member of the Commission as presiding officer to serve in that capacity at the pleasure of the Governor.
(b) The presiding officer of the Commission may appoint a subcommittee for any purpose consistent with the duties of the Commission under this Act.
(Source: P.A. 96-1063, eff. 1-1-11.)

(20 ILCS 5010/40)
(Section scheduled to be repealed on January 1, 2021)
Sec. 40. Compensation; expenses.
(a) A public member of the Commission is not entitled to compensation but is entitled to reimbursement for the travel expenses incurred by the member while transacting Commission business, as provided in Section 50.
(b) An ex officio member's service on the Commission is an additional duty of the underlying position that qualifies the member for service on the Commission. The entitlement of an ex officio member to compensation or to reimbursement for travel expenses incurred while transacting Commission business is governed by the law that applies to the member's service in that underlying position, and any payment to the member for either purpose must be made from an appropriation that may be used for the purpose and is available to the State agency that the member serves in that underlying position.
(Source: P.A. 96-1063, eff. 1-1-11.)

(20 ILCS 5010/45)
(Section scheduled to be repealed on January 1, 2021)
Sec. 45. Meetings; quorum; voting; public access.
(a) The Commission shall meet at least quarterly at the times and places in this State that the Commission designates.
(b) Seven voting members of the Commission constitute a quorum for transacting Commission business.
(c) An ex officio member of the Commission may not vote on Commission business.
(d) The Commission shall develop and implement policies that provide the public with a reasonable opportunity to appear before the Commission and speak on any issue under the jurisdiction of the Commission.
(Source: P.A. 96-1063, eff. 1-1-11.)

(20 ILCS 5010/55)
(Section scheduled to be repealed on January 1, 2021)
Sec. 55. General powers and duties of the Commission.
(a) The Commission shall:
(1) provide advice and assistance to public and

private elementary and secondary schools and institutions of higher education in this State regarding implementation of Holocaust and genocide courses of study and awareness programs;

(2) meet with appropriate representatives of public

and private organizations, including service organizations, to provide information on and to assist in planning, coordinating, or modifying Holocaust and genocide courses of study and awareness programs;

(3) determine which, if any, existing Holocaust or

other genocide memorials, exhibits, or other resources could be included in or used to support Holocaust and genocide courses of study and awareness programs;

(4) compile a list of volunteers, such as Holocaust

or other genocide survivors, liberators of concentration camps, scholars, and members of the clergy, who have agreed to share, in classrooms, seminars, exhibits, or workshops, their verifiable knowledge and experiences regarding the Holocaust or other genocide;

(5) coordinate events in this State memorializing

the Holocaust and other genocides on January 27, International Holocaust Remembrance Day, on the Days of Remembrance established by the United States Congress, or on any other day designated by the Commission for that purpose; and

(6) solicit volunteers to participate in

commemorative events designed to enhance public awareness of the continuing significance of the Holocaust and other genocides.

(b) In implementing subsection (a)(3), the Commission may contact and cooperate with:
(1) existing public or private Holocaust or other

genocide resource organizations, including the United States Holocaust Memorial Museum and the Illinois Holocaust Museum and Education Center;

(2) other museums, centers, and organizations based

in this State;

(3) the State Board of Education and the Board of

Higher Education; and

(4) members of the United States Congress and of the

Illinois General Assembly.

(c) The Commission shall adopt rules as necessary for its own procedures.
(d) The Commission may appoint advisory committees to advise the Commission.
(Source: P.A. 96-1063, eff. 1-1-11.)

(20 ILCS 5010/60)
(Section scheduled to be repealed on January 1, 2021)
Sec. 60. Funding.
(a) The Commission may accept monetary gifts and grants from any public or private source, to be held in a non-appropriated trust fund by the State Treasurer and expended solely for the use of the Commission in performing the Commission's powers and duties under this Act. The Commission may also accept in-kind gifts.
(b) The Department of Natural Resources may cooperate with and advise the Commission in regards to staffing and may support functions and activities of the Commission from moneys available to the Department that may be used for that purpose. The General Assembly may also specifically appropriate money to the Department to provide staff and to otherwise support functions and activities of the Illinois Holocaust and Genocide Commission.
(Source: P.A. 96-1063, eff. 1-1-11.)

(20 ILCS 5010/95)
(Section scheduled to be repealed on January 1, 2021)
Sec. 95. Repeal. This Act is repealed on January 1, 2021.
(Source: P.A. 96-1063, eff. 1-1-11.)



20 ILCS 5015/ - Commission to End Hunger Act.

(20 ILCS 5015/1)
Sec. 1. Short title. This Act may be cited as the Commission to End Hunger Act.
(Source: P.A. 96-1119, eff. 7-20-10.)

(20 ILCS 5015/5)
Sec. 5. Legislative findings. It is the goal of the State of Illinois that no man, woman, or child should ever be faced with hunger.
Despite being one of the wealthiest nations and the largest agricultural producer in the world, the United States is a country with pervasive hunger and Illinois is not exempt from this reality. In Illinois, hunger is less a story of starvation and more one of hunger and access, of individuals and families simply not having access to enough healthful, nutritious food. The number of families facing food emergencies is growing. Requests for emergency food assistance grew by an estimated 30 percent nationally in 2009 alone.
The United States Department of Agriculture (USDA), which defines food security as "access by all people at all times to enough nutritious food for an active, healthy life," also estimates that between 2006 and 2008, 11.1 percent of Illinois households experienced food insecurity. Nearly 1/3 of those households were considered very food insecure. It is important to note that the USDA numbers only reflect what was taking place between 2006 and 2008. Since then, the economy has significantly weakened, and there are likely many more people struggling with hunger than what the USDA report states.
When examining hunger in the region, participation levels in existing nutrition programs are an indicator of the level of need in the community. However, many nutrition programs are underutilized by the families and individuals that need them, so while examining program participation data, it is important to keep in mind that this likely underrepresents the true need in the community. It is estimated that only 79 percent of Illinoisans eligible for SNAP benefits were enrolled as of 2006.
The School Breakfast Program (School Breakfast) and the Summer Food Service Program (SFSP), two child-focused programs, are also underutilized. Illinois currently ranks 51st amongst all states and the District of Columbia in enrollment for free and reduced priced school breakfasts. Illinois earned this bottom ranking because less than 33% of eligible children (those who receive free and reduced lunch) are also accessing School Breakfast. According to a report released by the Food Research and Action Center (FRAC), increasing School Breakfast participation in Illinois to just 60% would yield an additional $42,655,714 in federal funds and would result in 189,668 more children receiving breakfast everyday. Likewise, increasing the participation rate in the SFSP to just 40% would result in Illinois receiving over $9.2 million in additional federal funds and in thousands of children continuing to have access to breakfast or lunch, or both, during the summer months.
Opportunities exist in several areas to eliminate barriers preventing individuals from accessing quality, nutritious food and achieving food security. Promoting health and wellness through nutrition education, coordination of services, and access to nutrition programs is one such opportunity that can help Illinois residents achieve food security. Establishing a statewide Commission to End Hunger will guarantee cross-collaboration among government entities and community partners and is essential to eliminating these barriers and ensuring that no man, woman, or child in Illinois should ever be faced with hunger.
(Source: P.A. 96-1119, eff. 7-20-10.)

(20 ILCS 5015/10)
Sec. 10. Creation of the Commission to End Hunger.
(a) The General Assembly authorizes the Department of Human Services to create the Commission to End Hunger.
(b) The purpose of the Commission to End Hunger shall be to develop an action plan every 2 years, review the progress of this plan, and ensure cross-collaboration among government entities and community partners toward the goal of ending hunger in Illinois.
(c) Key duties of the Commission shall include the following:
(1) Identify all funding sources which can be used

toward improving nutrition and ending hunger, for which the State has administrative control, and develop recommendations for future funding.

(2) Identify barriers to access and develop

sustainable policies and programs to address those barriers.

(3) Promote and facilitate public-private

partnerships.

(4) Develop benchmarks and set goals to indicate

success.

(5) Report to the Governor and the General Assembly

on progress.

(Source: P.A. 96-1119, eff. 7-20-10.)

(20 ILCS 5015/15)
Sec. 15. Members. The Commission to End Hunger shall be composed of no more than 21 voting members including 2 members of the Illinois House of Representatives, one appointed by the Speaker of the House and one appointed by the House Minority Leader; 2 members of the Illinois Senate, one appointed by the Senate President and one appointed by the Senate Minority Leader; one representative of the Office of the Governor appointed by the Governor; one representative of the Office of the Lieutenant Governor appointed by the Lieutenant Governor; and 15 public members, who shall be appointed by the Governor.
The public members shall include 2 representatives of food banks; 2 representatives from other community food assistance programs; a representative of a statewide organization focused on responding to hunger; a representative from an anti-poverty organization; a representative of an organization that serves or advocates for children and youth; a representative of an organization that serves or advocates for older adults; a representative of an organization that advocates for people who are homeless; a representative of an organization that serves or advocates for persons with disabilities; a representative of an organization that advocates for immigrants; a representative of a municipal or county government; and 3 at-large members. The appointed members shall reflect the racial, gender, and geographic diversity of the State and shall include representation from regions of the State.
The following officials shall serve as ex-officio members: the Secretary of Human Services or his or her designee; the State Superintendent of Education or his or her designee; the Director of Healthcare and Family Services or his or her designee; the Director of Children and Family Services or his or her designee; the Director of Aging or his or her designee; the Director of Natural Resources or his or her designee; and the Director of Agriculture or his or her designee. The African-American Family Commission, the Latino Family Commission, and the Local Food, Farms, and Jobs Council shall each designate a liaison to serve ex-officio on the Commission.
Members shall serve without compensation and are responsible for the cost of all reasonable and necessary travel expenses connected to Commission business, as the State of Illinois will not reimburse Commission members for these costs.
Commission members shall be appointed within 60 days after the effective date of this Act. The Commission shall hold their initial meetings within 60 days after at least 50% of the members have been appointed.
The representative of the Office of the Governor and a representative of a food bank shall serve as co-chairs of the Commission.
At the first meeting of the Commission, the members shall select a 5-person Steering Committee that includes the co-chairs.
The Commission may establish committees that address specific issues or populations and may appoint individuals with relevant expertise who are not appointed members of the Commission to serve on committees as needed.
The Office of the Governor, or a designee of the Governor's choosing, shall provide guidance to the Commission. Under the leadership of the Office of the Governor, subject to appropriation, the Department of Human Services shall also provide leadership to support the Commission. The Department of Human Services and the State of Illinois shall not incur any costs as a result of the creation of the Commission to End Hunger as the coordination of meetings, report preparation, and other related duties will be completed by a representative of a food bank that is serving as a co-chair of the Commission.
(Source: P.A. 96-1119, eff. 7-20-10; 97-419, eff. 8-16-11.)

(20 ILCS 5015/20)
Sec. 20. Meetings and reports. The full Commission shall meet at least twice annually. The Steering Committee shall meet at least quarterly.
The Commission shall issue an interim report on its activities and recommendations to the constitutional officers and to the General Assembly no later than 12 months from the date of the first Commission meeting.
A work plan shall be adopted by the Commission not later than 12 months from the date of the first Commission meeting and sent to the constitutional officers and to the General Assembly. Following the adoption of the initial work plan, the Commission shall continue to meet and issue annual reports regarding progress on the goal of ending hunger in Illinois and on the implementation of the work plan.
(Source: P.A. 96-1119, eff. 7-20-10.)

(20 ILCS 5015/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 96-1119, eff. 7-20-10.)



20 ILCS 5025/ - Racial and Ethnic Impact Research Task Force Act.

(20 ILCS 5025/1)
Sec. 1. Short title. This Act may be cited as the Racial and Ethnic Impact Research Task Force Act.
(Source: P.A. 97-433, eff. 8-16-11.)

(20 ILCS 5025/5)
Sec. 5. Purpose. The purpose of this Act is to determine a practical method for the standardized collection and analysis of data on the racial and ethnic identity of arrestees by State and local law enforcement agencies. The method shall be usable not only for the collection and analysis of data on the racial and ethnic identity of arrestees under current law, but also in predicting the likely racial and ethnic identity of arrestees under proposed changes to the Criminal Code of 1961, the Code of Criminal Procedure of 1963, and the Unified Code of Corrections.
(Source: P.A. 97-433, eff. 8-16-11.)

(20 ILCS 5025/10)
Sec. 10. Racial and Ethnic Impact Research Task Force. There is created the Racial and Ethnic Impact Research Task Force, composed of the following members:
(1) Two members of the Senate appointed by the Senate

President, one of whom the President shall designate to serve as co-chair, and 2 members of the Senate appointed by the Minority Leader of the Senate.

(2) Two members of the House of Representatives

appointed by the Speaker of the House of Representatives, one of whom the Speaker shall designate to serve as co-chair, and 2 members of the House of Representatives appointed by the Minority Leader of the House of Representatives.

(3) The following persons or their designees:
(A) the Attorney General,
(B) the Chief Judge of the Circuit Court of Cook

County,

(C) the Director of State Police,
(D) the Superintendent of the Chicago Police

Department,

(E) the Sheriff of Cook County,
(F) the State Appellate Defender,
(G) the Cook County Public Defender,
(H) the Director of the Office of the State's

Attorneys Appellate Prosecutor,

(I) the Cook County State's Attorney,
(J) the Executive Director of the Illinois

Criminal Justice Information Authority,

(K) the Director of Corrections,
(L) the Director of Juvenile Justice, and
(M) the Executive Director of the Illinois

African-American Family Commission.

(4) The co-chairs may name up to 8 persons,

representing minority communities within Illinois, groups involved in the improvement of the administration of justice, behavioral health, criminal justice, law enforcement, and the rehabilitation of former inmates, community groups, and other interested parties.

(Source: P.A. 97-433, eff. 8-16-11.)

(20 ILCS 5025/15)
Sec. 15. Compensation; support. The members of the Task Force shall serve without compensation, but may be reimbursed for reasonable expenses incurred as a result of their duties as members of the Task Force from funds appropriated by the General Assembly for that purpose. The Center for Excellence in Criminal Justice at the Great Lakes Addiction Technology Transfer Center at Jane Addams College of Social Work at the University of Illinois at Chicago shall provide staff and administrative support services to the Task Force.
(Source: P.A. 97-433, eff. 8-16-11.)

(20 ILCS 5025/20)
Sec. 20. Meetings; report. The Task Force shall hold one or more public hearings, at which public testimony shall be heard. The Task Force shall report its findings and recommendations to the General Assembly on or before July 1, 2012. The recommendations shall include, but are not limited to:
(1) identifying a practical method for the

standardized collection and analysis of data on the racial and ethnic identity of arrestees by State and local law enforcement agencies; and

(2) providing proposed legislation, drafted with the

assistance of the Legislative Reference Bureau, and using the identified practical method for the standardized collection and analysis of data on the racial and ethnic identity of arrestees by State and local law enforcement agencies, to create a Racial and Ethnic Impact Statement providing an analysis of the likely racial and ethnic identity of arrestees under proposed changes to the Criminal Code of 1961, the Code of Criminal Procedure of 1963, and the Unified Code of Corrections.

(Source: P.A. 97-433, eff. 8-16-11.)

(20 ILCS 5025/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 97-433, eff. 8-16-11.)



20 ILCS 5030/ - Illinois Sesquicentennial of the American Civil War Commission Act.

(20 ILCS 5030/1)
Sec. 1. Short title. This Act may be cited as the Illinois Sesquicentennial of the American Civil War Commission Act.
(Source: P.A. 97-548, eff. 8-25-11.)

(20 ILCS 5030/5)
Sec. 5. Purpose. The American Civil War was a defining experience in the development of the United States. There is a resurgence of interest in the Civil War as shown by the publication of many printed resources and the creation of many exhibits, reenactments, research organizations, Internet and multimedia resources, historic parks, and preservation associations focused on the Civil War.
The years 2011 through 2015 mark the sesquicentennial of active hostilities during the American Civil War (1861-1865). The sesquicentennial of the Civil War presents a significant opportunity for Americans to recall and reflect upon the Civil War and its legacy, in a spirit of rededication and reflection, and to appreciate the sacrifice that American military members have made and are currently making to insure our nation's freedom and liberty.
The State of Illinois, as the home of President Abraham Lincoln, played a unique role in the events surrounding the Civil War. Before the war, Lincoln had been a long-time advocate of abolition and helped to raise awareness regarding the hypocrisy that allowed slavery to exist in a nation founded on the principals that all men are created equal.
Lincoln's public remarks and speeches helped to define the issues of the Civil War. Lincoln's earliest public remarks following Stephen A. Douglas' speech on the Kansas-Nebraska Act, legislation repealing the Missouri Compromise that concerned the westward expansion of slavery, on October 16, 1854 in Peoria set the parameters of debate. In accepting his nomination as U.S. Senate nominee, Lincoln delivered his famous House Divided Speech from the Old State Capitol in Springfield on June 16, 1858. The 7 debates between Abraham Lincoln and Stephen A. Douglas in 1858 were also important in previewing the issues of the 1860 presidential race and the Civil War. The Lincoln-Douglas Debates took place across Illinois occurring on August 21 in Ottawa, August 27 in Freeport, September 15 in Jonesboro, September 18 in Charleston, October 7 in Galesburg, October 13 in Quincy, and October 15 in Alton.
As the home of President Abraham Lincoln, and the source of 256,297 Union officers and servicemen organized in 169 separate regiments, Illinois had a unique role in the Civil War. The contribution of almost 2,000 African-Americans, enrolled in Illinois Civil War regiments, demands special recognition. Although not offered the same opportunities for promotion as other soldiers of similar rank, African-American soldiers proved to be, by Lincoln's own testimony, a decisive element in the Union's victory.
After President Lincoln's assassination, his body was brought to the House Chambers of the Old State Capitol to lie in state. This event marked the nation's grief for President Lincoln and the over 660,000 American's who lost their lives fighting for both sides during the Civil War. Lincoln was later interred in the Lincoln Tomb State Historic Site, and his memory is preserved and celebrated in the State-operated Abraham Lincoln Presidential Library and Museum.
(Source: P.A. 97-548, eff. 8-25-11.)

(20 ILCS 5030/10)
Sec. 10. Composition of the Commission. The Commission is composed of 17 members as follows:
(1) One member of the House of Representatives

appointed by the Speaker of the House of Representatives, one member of the House of Representatives appointed by the Minority Leader of the House of Representatives, one member of the Senate appointed by the President of the Senate, and one member of the Senate appointed by the Minority Leader of the Senate;

(2) One member of the public appointed by the

Speaker of the House of Representatives, one member of the public appointed by the Minority Leader of the House of Representatives, one member of the public appointed by the President of the Senate, and one member of the public appointed by the Minority Leader of the Senate;

(3) 3 members of the public appointed by the

Governor, one of whom shall serve as the chairperson; and

(4) 6 ex officio members as follows:
(A) the Governor or his or her designee;
(B) the Director of Historic Preservation or his

or her designee;

(C) the Director of Natural Resources or his or

her designee;

(D) the Illinois State Historian or his or her

designee;

(E) the Director of the Lincoln Presidential

Library or his or her designee; and

(F) the Director of the Lincoln Home National

Historic Site or his or her designee.

(Source: P.A. 97-548, eff. 8-25-11.)

(20 ILCS 5030/15)
Sec. 15. Ex officio members. An ex officio member of the Commission vacates the person's position on the Commission if the person ceases to hold the position that qualifies the person for service on the Commission.
(Source: P.A. 97-548, eff. 8-25-11.)

(20 ILCS 5030/20)
Sec. 20. Compensation; expenses.
(a) A public member of the Commission is not entitled to compensation but is entitled to reimbursement for the travel expenses incurred by the member while transacting Commission business.
(b) An ex officio member's service on the Commission is an additional duty of the underlying position that qualifies the member for service on the Commission. The entitlement of an ex officio member to compensation or to reimbursement for travel expenses incurred while transacting Commission business is governed by the law that applies to the member's service in that underlying position, and any payment to the member for either purpose must be made from an appropriation that may be used for the purpose and is available to the State agency that the member serves in that underlying position.
(Source: P.A. 97-548, eff. 8-25-11.)

(20 ILCS 5030/25)
Sec. 25. Meetings; quorum; voting.
(a) The Commission shall meet at least quarterly at the times and places in this State that the Commission designates.
(b) A majority of the members of the Commission constitute a quorum for transacting Commission business.
(Source: P.A. 97-548, eff. 8-25-11.)

(20 ILCS 5030/30)
Sec. 30. General powers and duties of the Commission. The Commission shall:
(1) Work with the Illinois Historic Preservation

Agency to plan and sponsor official Illinois Civil War Sesquicentennial events, programs, and activities appropriate to commemorate the 150th Anniversary of the American Civil War.

(2) Encourage the development of programs designed to

involve all citizens in activities that commemorate the 150th Anniversary of the American Civil War.

(3) Work with the Illinois Historic Preservation

Agency to develop an official Illinois Civil War Sesquicentennial logo. Official Illinois Sesquicentennial events will be authorized to display this official logo as part of their public branding and identity.

(4) Work with the Illinois Historic Preservation

Agency to develop a website for the Commission with a link to the Illinois Historic Preservation Agency's existing website commemorating the 150th Anniversary of the Civil War.

(5) Prepare and submit a report to the Governor and

the General Assembly no later than October 31, 2011 and each October 31 thereafter through October 31, 2014 concerning the events for the next year.

(Source: P.A. 97-548, eff. 8-25-11.)

(20 ILCS 5030/35)
Sec. 35. Administrative support. Subject to appropriation, the Illinois Historic Preservation Agency shall provide administrative and other support to the Commission.
(Source: P.A. 97-548, eff. 8-25-11.)

(20 ILCS 5030/40)
Sec. 40. Funding. The Commission may accept monetary gifts and grants from any public or private source, to be held in a non-appropriated trust fund by the State Treasurer and expended solely for the use of the Commission in performing the Commission's powers and duties under this Act. The Commission may also accept in-kind gifts.
(Source: P.A. 97-548, eff. 8-25-11.)

(20 ILCS 5030/45)
Sec. 45. Dissolution of the Commission. The Commission shall be dissolved on December 31, 2015, and any assets remaining in the Commission's trust fund shall be deposited into the General Revenue Fund.
(Source: P.A. 97-548, eff. 8-25-11.)

(20 ILCS 5030/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 97-548, eff. 8-25-11.)



20 ILCS 5035/ - Illinois Human Services Commission Act.

(20 ILCS 5035/1)
Sec. 1. Short title. This Act may be cited as the Illinois Human Services Commission Act.
(Source: P.A. 97-1077, eff. 1-1-13.)

(20 ILCS 5035/5)
Sec. 5. Legislative findings. The General Assembly finds that:
(1) The State of Illinois depends upon public and private service providers to deliver many critical human services necessary to protect and enhance the welfare of its citizens, including its most vulnerable populations.
(2) The citizens of Illinois and their communities depend upon these services to protect public health, create individual and family well-being, improve public safety, revitalize local economies, and enhance learning.
(3) Human services play a vital role in every community and legislative district across the State, providing jobs and revenue in addition to services and supports to children and youth, families, workers, the elderly, people with disabilities, and other vulnerable populations.
(4) A strong and well-managed network of public and private human services is integral to the achievement of other State goals in the areas of health and wellness, educational outcomes, workforce development, and an improved business climate.
(5) A lack of adequate appropriations, clear goals, spending priorities, and measurable outcomes along with delays in payments, inadequate rates, duplicative reporting requirements, and other systemic barriers prevent private entities from achieving the goal of a strong and effective network of well-managed public and private service providers.
(6) The maintenance of a strong and well-managed network of human services requires a joint planning process that brings together public and private experts in human services to identify best practices and strategies.
(Source: P.A. 97-1077, eff. 1-1-13.)

(20 ILCS 5035/10)
Sec. 10. Illinois Human Services Commission. The Illinois Human Services Commission is created to undertake a systematic review of human services programs with the goal of ensuring their consistent delivery in the State.
(Source: P.A. 97-1077, eff. 1-1-13.)

(20 ILCS 5035/15)
Sec. 15. Duties.
(a) The Commission shall review all State human services programs and make recommendations for achieving a system that will provide for the efficient and effective delivery of high quality human services. These recommendations shall include the following elements:
(1) Ensuring adequate appropriations for the

provision of human services.

(2) Establishing processes for determining fair,

adequate, and timely reimbursement.

(3) Maintaining efficient management of publicly

funded programs and services.

(4) Implementing best practices within the human

services field.

(5) Creating outcome measures and accountability

mechanisms.

(6) Developing projections for future human services

needs based on demographic trends and other related variables.

(b) The Commission shall make best efforts to:
(1) Use existing reports, research, and planning

efforts and call for additional reports and research to support its work.

(2) Seek input from existing advisory councils and

task forces that address human services delivery, as well as other human services experts and the public at large, including one or more public hearings to take and consider public comment.

(3) Identify opportunities for increased efficiency

or cross-agency collaboration regarding human services delivery.

(Source: P.A. 97-1077, eff. 1-1-13.)

(20 ILCS 5035/20)
Sec. 20. Membership; appointments; meetings; support.
(a) The Commission shall include representation from both public and private organizations, and its membership shall reflect regional, racial, and cultural diversity to ensure representation of the needs of all Illinois citizens. Commission members shall include one member appointed by the President of the Senate, one member appointed by the Minority Leader of the Senate, one member appointed by the Speaker of the House of Representatives, one member appointed by the Minority Leader of the House of Representatives, and other members appointed by the Governor. The Governor's appointments shall include, without limitation, the following:
(1) A co-chair from the Office of the Governor and a

co-chair not employed by a governmental entity to represent the interests of nongovernmental organizations.

(2) Eight members of the General Assembly

representing each of the majority and minority caucuses of each chamber.

(3) The Directors or Secretaries of the following

State agencies or their designees:

(A) Department of Human Services.
(B) Department of Children and Family Services.
(C) Department of Healthcare and Family Services.
(D) State Board of Education.
(E) Department on Aging.
(F) Department of Juvenile Justice.
(G) Department of Corrections.
(H) Department of Public Health.
(4) Local government stakeholders and nongovernmental

stakeholders with an interest in human services, including representation among the following private-sector fields and constituencies:

(A) Early childhood education and development.
(B) Child care.
(C) Child welfare.
(D) Youth services.
(E) Developmental disabilities.
(F) Mental health.
(H) Employment and training.
(I) Sexual and domestic violence.
(J) Alcohol and substance abuse.
(K) Local community collaborations among human

services programs.

(L) Immigrant services.
(M) Affordable housing.
(N) Re-entry.
(O) Food and nutrition.
(P) Homelessness.
(Q) Older adults.
(R) Physical disabilities.
(S) Business.
(T) Philanthropy.
(U) Labor.
(V) Law enforcement.
(W) Maternal and child health.
(5) A representative of a maternal and child health

training program at a public university in the State.

(b) Members shall serve without compensation for the duration of the Commission.
(c) In the event of a vacancy, the appointment to fill the vacancy shall be made in the same manner as the original appointment.
(d) The Commission shall convene within 60 days after the effective date of this Act. The initial meeting of the Commission shall be convened by the co-chair selected by the Governor. Subsequent meetings shall convene at the call of the co-chairs. The Commission shall meet on a quarterly basis, or more often if necessary.
(e) The Department of Human Services shall provide administrative support to the Commission.
(Source: P.A. 97-1077, eff. 1-1-13.)

(20 ILCS 5035/25)
Sec. 25. Report. The Commission shall report to the Governor and the General Assembly on the Commission's progress toward its goals and objectives by June 30, 2013, and every June 30 thereafter.
(Source: P.A. 97-1077, eff. 1-1-13.)

(20 ILCS 5035/30)
Sec. 30. Transparency. In addition to whatever policies or procedures it may adopt, all operations of the Commission shall be subject to the provisions of the Freedom of Information Act and the Open Meetings Act. This Section shall not be construed so as to preclude other State laws from applying to the Commission and its activities.
(Source: P.A. 97-1077, eff. 1-1-13.)



20 ILCS 5040/ - Statewide Centralized Abuse, Neglect, Financial Exploitation, and Self-Neglect Hotline Act.

(20 ILCS 5040/1)
Sec. 1. Short title. This Act may be cited as the Statewide Centralized Abuse, Neglect, Financial Exploitation, and Self-Neglect Hotline Act.
(Source: P.A. 98-49, eff. 7-1-13.)

(20 ILCS 5040/5)
Sec. 5. Legislative findings. The General Assembly finds all of the following:
(a) Illinois' current investigatory system is decentralized, being comprised of different State agencies responsible for investigating abuse, neglect, financial exploitation, or self-neglect of different populations depending upon the age of the individual and the setting in which he or she resides.
(b) Each of the investigatory agencies has its own hotline to receive reports of abuse, neglect, financial exploitation, or self-neglect of the individuals and settings over which they have investigative authority.
(c) To ensure the safety and well-being of the individuals the investigatory system was designed to protect, it is a goal to develop a statewide centralized hotline to receive reports of abuse, neglect, financial exploitation, or self-neglect of adults with disabilities and older adults.
(Source: P.A. 98-49, eff. 7-1-13.)

(20 ILCS 5040/10)
Sec. 10. Exploratory committee for the Statewide Centralized Hotline. The Department on Aging shall, upon the effective date of this Act, act as the lead agency in convening an exploratory committee with the Department of Human Services and the Department of Public Health to determine how a centralized hotline will function and what types of funding, staffing, and training are required to support its operation. The Committee shall be composed of stakeholder representatives of all programs under consideration for inclusion in the Statewide Centralized Hotline, as well as representatives from each of the named agencies.
(Source: P.A. 98-49, eff. 7-1-13.)

(20 ILCS 5040/15)
Sec. 15. Committee responsibilities. The Committee shall carry out the following responsibilities:
(1) analyze the laws and regulations that establish

the respective agency hotlines;

(2) evaluate the respective agency phone systems to

determine necessary technology changes for a centralized hotline;

(3) gather information on the volume of calls

received by each agency;

(4) determine the exact process by which a call is

screened to ascertain where it should be directed; and

(5) establish the manner in which the confidentiality

of all complainant identities will be protected for purposes of any dissemination of records or other information outside agency personnel.

(Source: P.A. 98-49, eff. 7-1-13.)

(20 ILCS 5040/20)
Sec. 20. Committee report. The Committee shall issue a report with its findings and recommendations together with a budget proposal within 6 months after the effective date of this Act.
(Source: P.A. 98-49, eff. 7-1-13.)

(20 ILCS 5040/25)
Sec. 25. (Amendatory provisions; text omitted).
(Source: P.A. 98-49, eff. 7-1-13; text omitted.)

(20 ILCS 5040/30)
Sec. 30. (Amendatory provisions; text omitted).
(Source: P.A. 98-49, eff. 7-1-13; text omitted.)

(20 ILCS 5040/35)
Sec. 35. (Amendatory provisions; text omitted).
(Source: P.A. 98-49, eff. 7-1-13; text omitted.)

(20 ILCS 5040/40)
Sec. 40. (Amendatory provisions; text omitted).
(Source: P.A. 98-49, eff. 7-1-13; text omitted.)

(20 ILCS 5040/45)
Sec. 45. (Amendatory provisions; text omitted).
(Source: P.A. 98-49, eff. 7-1-13; text omitted.)

(20 ILCS 5040/50)
Sec. 50. The Abuse of Adults with Disabilities Intervention Act is repealed.
(Source: P.A. 98-49, eff. 7-1-13.)

(20 ILCS 5040/55)
Sec. 55. (Amendatory provisions; text omitted).
(Source: P.A. 98-49, eff. 7-1-13; text omitted.)

(20 ILCS 5040/60)
Sec. 60. (Amendatory provisions; text omitted).
(Source: P.A. 98-49, eff. 7-1-13; text omitted.)

(20 ILCS 5040/65)
Sec. 65. (Amendatory provisions; text omitted).
(Source: P.A. 98-49, eff. 7-1-13; text omitted.)

(20 ILCS 5040/70)
Sec. 70. (Amendatory provisions; text omitted).
(Source: P.A. 98-49, eff. 7-1-13; text omitted.)

(20 ILCS 5040/75)
Sec. 75. (Amendatory provisions; text omitted).
(Source: P.A. 98-49, eff. 7-1-13; text omitted.)

(20 ILCS 5040/80)
Sec. 80. (Amendatory provisions; text omitted).
(Source: P.A. 98-49, eff. 7-1-13; text omitted.)

(20 ILCS 5040/85)
Sec. 85. (Amendatory provisions; text omitted).
(Source: P.A. 98-49, eff. 7-1-13; text omitted.)

(20 ILCS 5040/90)
Sec. 90. (Amendatory provisions; text omitted).
(Source: P.A. 98-49, eff. 7-1-13; text omitted.)

(20 ILCS 5040/95)
Sec. 95. (Amendatory provisions; text omitted).
(Source: P.A. 98-49, eff. 7-1-13; text omitted.)

(20 ILCS 5040/100)
Sec. 100. (Amendatory provisions; text omitted).
(Source: P.A. 98-49, eff. 7-1-13; text omitted.)

(20 ILCS 5040/105)
Sec. 105. (Amendatory provisions; text omitted).
(Source: P.A. 98-49, eff. 7-1-13; text omitted.)

(20 ILCS 5040/110)
Sec. 110. (Amendatory provisions; text omitted).
(Source: P.A. 98-49, eff. 7-1-13; text omitted.)

(20 ILCS 5040/115)
Sec. 115. (Amendatory provisions; text omitted).
(Source: P.A. 98-49, eff. 7-1-13; text omitted.)

(20 ILCS 5040/120)
Sec. 120. (Amendatory provisions; text omitted).
(Source: P.A. 98-49, eff. 7-1-13; text omitted.)

(20 ILCS 5040/999)
Sec. 999. Effective date. This Act takes effect July 1, 2013, except the provisions adding Section 7.5 to the Elder Abuse and Neglect Act take effect on January 1, 2014.
(Source: P.A. 98-49, eff. 7-1-13.)



20 ILCS 5060/ - Women's Business Ownership Act of 2015.

(20 ILCS 5060/1)
Sec. 1. Short title. This Act may be cited as the Women's Business Ownership Act of 2015.
(Source: P.A. 99-233, eff. 8-3-15.)

(20 ILCS 5060/5)
Sec. 5. Women's Business Ownership Council. The Women's Business Ownership Council is created within the Department of Commerce and Economic Opportunity. The Council shall consist of 9 members, with 5 persons appointed by the Governor, one of whom shall be the Director of Commerce and Economic Opportunity or his or her designee, one person appointed by the President of the Senate, one person appointed by the Minority Leader of the Senate, one person appointed by the Speaker of the House of Representatives, and one person appointed by the Minority Leader of the House of Representatives.
Appointed members shall be uniquely qualified by education, professional knowledge, or experience to serve on the Council and shall reflect the ethnic, cultural, and geographic diversity of the State. Of the 9 members, at least 5 shall be women business owners. As used in this Act, "woman business owner" means a woman who is either:
(1) the principal of a company or business concern,

at least 51% of which is owned, operated, and controlled by women; or

(2) a senior officer or director of a company or

business concern who also has either:

(A) material responsibility for the daily

operations and management of the overall company or business concern; or

(B) material responsibility for the policy making

of the company or business concern.

Of the initial appointments, members shall be randomly assigned to staggered terms; 3 members shall be appointed for a term of 3 years, 3 members shall be appointed for a term of 2 years, and 3 members shall be appointed for a term of one year. Upon the expiration of each member's term, a successor shall be appointed for a term of 3 years. In the case of a vacancy in the office of any member, a successor shall be appointed for the remainder of the unexpired term by the person designated as responsible for making the appointment. No member shall serve more than 3 consecutive terms. Members shall serve without compensation but shall be reimbursed for expenses incurred in connection with the performance of their duties as members.
One of the members shall be designated as Chairperson by the Governor. In the event the Governor does not appoint the Chairperson within 60 days after the effective date of this Act, the Council shall convene and elect a Chairperson by a simple majority vote. Upon a vacancy in the position of Chairperson, the Governor shall have 30 days from the date of the resignation to appoint a new Chairperson. In the event the Governor does not appoint a new Chairperson within 30 days, the Council shall convene and elect a new Chairperson by a simple majority vote.
The first meeting of the Council shall be held within 90 days after the effective date of this Act. The Council shall meet quarterly and may hold other meetings on the call of the Chairperson. Five members shall constitute a quorum. The Council may adopt rules it deems necessary to govern its own procedures. The Department of Commerce and Economic Opportunity shall cooperate with the Council to fulfill the purposes of this Act and shall provide the Council with necessary staff and administrative support. The Council may apply for grants from the public and private sector and is authorized to accept grants, gifts, and donations, which shall be deposited into the Women's Business Ownership Fund.
(Source: P.A. 99-233, eff. 8-3-15.)

(20 ILCS 5060/10)
Sec. 10. Duties and responsibilities of the Council.
(a) The Council shall conduct hearings, as necessary, and issue an annual report to the Governor and the General Assembly regarding the status of women business owners within the State. In that regard, the Council shall review the following:
(1) The status of women-owned businesses statewide,

including progress made and barriers that remain, in order to assist these businesses to enter the mainstream of the Illinois economy.

(2) The role of State and local government in

assisting and promoting aid to, and the promotion of, women-owned businesses.

(3) Data collected by private and public sector

entities relating to women-owned businesses.

(4) Any other government initiatives that may exist

relating to women-owned businesses, including but not limited to those relating to State and local procurement.

(b) The Council shall recommend to the Governor and the General Assembly, on an annual basis, all of the following:
(1) New private sector initiatives that would provide

management and technical assistance to women-owned businesses.

(2) Ways to promote greater access to public and

private sector financing and procurement opportunities for these businesses.

(3) Detailed multi-year plans of action, with

specific goals and timetables, for both public and private sector actions needed to overcome discriminatory barriers to full participation in the economic mainstream.

(c) The Council may hold hearings, take testimony, and request information from State agencies.
(Source: P.A. 99-233, eff. 8-3-15.)

(20 ILCS 5060/15)
Sec. 15. The Women's Business Ownership Fund. The Women's Business Ownership Fund is created as a special fund in the State treasury. The Fund shall consist of all public and private moneys donated to further the work of the Council under this Act. All moneys deposited into the Fund shall be subject to appropriation by the General Assembly.
(Source: P.A. 99-233, eff. 8-3-15.)

(20 ILCS 5060/90)
Sec. 90. (Amendatory provisions; text omitted).
(Source: P.A. 99-233, eff. 8-3-15; text omitted.)

(20 ILCS 5060/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 99-233, eff. 8-3-15.)



20 ILCS 5070/ - Music Therapy Advisory Board Act.

(20 ILCS 5070/1)
Sec. 1. Short title. This Act may be cited as the Music Therapy Advisory Board Act.
(Source: P.A. 99-397, eff. 1-1-16.)

(20 ILCS 5070/5)
Sec. 5. Definitions. As used in this Act:
"Board" means the Music Therapy Advisory Board.
"Music therapist" means a person who is certified by the Certification Board for Music Therapists.
"Music therapy" means the clinical and evidence-based use of music interventions to accomplish individualized goals for people of all ages and ability levels within a therapeutic relationship by a credentialed professional who has completed an approved music therapy program. The music therapy interventions may include music improvisation, receptive music listening, song writing, lyric discussion, music and imagery, singing, music performance, learning through music, music combined with other arts, music-assisted relaxation, music-based patient education, electronic music technology, adapted music intervention, and movement to music. The term "music therapy" does not include the diagnosis or assessment of any physical, mental, or communication disorder.
"Department" means the Department of Financial and Professional Regulation.
"Secretary" means the Secretary of Financial and Professional Regulation or his or her designee.
(Source: P.A. 99-397, eff. 1-1-16.)

(20 ILCS 5070/10)
Sec. 10. Advisory board.
(a) There is created the Music Therapy Advisory Board within the Department. The Board shall consist of 7 members appointed by the Secretary for a term of 2 years. The Secretary shall make the appointments to the Board within 90 days after the effective date of this Act. The members of the Board shall represent different racial and ethnic backgrounds, reasonably reflect the different geographic areas in Illinois, and have the qualifications as follows:
(1) three members who currently serve as music

therapists in Illinois;

(2) one member who represents the Department;
(3) one member who is a licensed psychologist or

professional counselor in Illinois;

(4) one member who is a licensed social worker in

Illinois; and

(5) one representative of a community college,

university, or educational institution that provides training to music therapists.

(b) The members of the Board shall select a chairperson from the members of the Board. The Board shall consult with additional experts as needed. Four members constitute a quorum. The Board shall hold its first meeting within 30 days after the appointment of members by the Secretary. Members of the Board shall serve without compensation. The Department shall provide administrative and staff support to the Board. The meetings of the Board are subject to the provisions of the Open Meetings Act.
(c) The Board shall consider the core competencies of a music therapist, including skills and areas of knowledge that are essential to bringing about music therapy services to communities by qualified individuals. As relating to music therapy services, the core competencies for effective music therapists may include, but are not limited to:
(1) materials to educate the public concerning music

therapist licensure;

(2) the benefits of music therapy;
(3) the utilization of music therapy by individuals

and in facilities or institutional settings;

(4) culturally competent communication and care;
(5) music therapy for behavior change;
(6) support from the American Music Therapy

Association or any successor organization and the Certification Board for Music Therapists;

(7) clinical training; and
(8) education and continuing education requirements.
(Source: P.A. 99-397, eff. 1-1-16.)

(20 ILCS 5070/15)
Sec. 15. Report.
(a) The Board shall develop a report with its recommendations regarding the certification process for music therapists. The report shall be completed no later than 12 months after the first meeting of the Board. The report shall be submitted to all members of the Board, the Secretary, the Governor, the President of the Senate, the Minority Leader of the Senate, the Speaker of the House of Representatives, and the Minority Leader of the House of Representatives. The Department shall publish the report on its Internet website.
(b) The report shall at a minimum include the following:
(1) a summary of research regarding the best

practices, curriculum, and training programs for designing a certification program in this State for music therapists, including a consideration of a multi-tiered education or training system, statewide certification, non-certification degree-based levels of certification, support from the American Music Therapy Association and Certification Board for Music Therapists, and the requirements for experience-based certification;

(2) recommendations regarding certification and

renewal process for music therapists and a system of approval and accreditation for curriculum and training;

(3) recommendations for a proposed curriculum for

music therapists that ensures the content, methodology, development, and delivery of any proposed program is appropriately based on cultural, geographic, and other specialty needs and also reflects relevant responsibilities for music therapists; and

(4) recommendations for best practices for

reimbursement options and pathways through which secure funding for music therapists may be obtained.

(c) The Board shall advise the Department, the Governor, and the General Assembly on all matters that impact the effective work of music therapists.
(Source: P.A. 99-397, eff. 1-1-16.)



20 ILCS 5075/ - Opportunities for At-Risk Women Act.

(20 ILCS 5075/1)
Sec. 1. Short title. This Act may be cited as the Opportunities for At-Risk Women Act.
(Source: P.A. 99-416, eff. 1-1-16.)

(20 ILCS 5075/5)
Sec. 5. Task Force. There is created within the Department of Commerce and Economic Opportunity the Task Force on Opportunities for At-Risk Women, composed of the following members who shall be appointed within 60 days after the effective date of this amendatory Act of the 100th General Assembly:
(1) one member appointed by the Speaker of the House

of Representatives;

(2) one member appointed by the Minority Leader of

the House of Representatives;

(3) one member appointed by the President of the

Senate;

(4) one member appointed by the Minority Leader of

the Senate;

(5) the Secretary of State, or his or her designee;
(6) the Executive Director of the Criminal Justice

Information Authority, or his or her designee;

(7) the Director of the Department of Children and

Family Services, or his or her designee;

(8) the Director of the Department of Commerce and

Economic Opportunity, or his or her designee;

(9) the Director of the Department of Employment

Security, or his or her designee;

(10) the Director of the Department of Healthcare and

Family Services, or his or her designee;

(11) the Executive Director of the Community College

Board, or his or her designee;

(12) the Superintendent of the State Board of

Education, or his or her designee; and

(13) such other members as the Governor may appoint,

who shall be experts with the following backgrounds: educators, prison officials, 21st Century programmers or other after school tutoring programs that are implemented in other counties throughout Illinois, community organization service providers, local college personnel, healthcare personnel, housing authority personnel, and addiction and recovery personnel.

Members shall serve for 4-year terms and may be reappointed. Vacancies shall be filled by the respective appointing authorities for the remainder of the current term. Members shall serve without compensation but may be reimbursed for reasonable expenses from funds appropriated for that purpose.
Members shall elect from their number a chairperson, and such other officers as they may choose, for a 2-year term. The Task Force shall meet at the call of the chair, but not less than quarterly. The Department of Commerce and Economic Opportunity shall provide administrative support, technical assistance, meeting space, and funding to the Task Force.
(Source: P.A. 99-416, eff. 1-1-16; 100-295, eff. 8-24-17.)

(20 ILCS 5075/10)
Sec. 10. Duties of the Task Force.
(a) The Task Force shall strategize and design a plan for the Department of Commerce and Economic Opportunity to partner and outsource with State and local governmental agencies, companies, and organizations that aid in helping at-risk women and their families become successful productive citizens.
(b) This partnership will include material distribution of available resources offered in their communities as well as referrals to organizations and companies that provide necessary services to aide in their success. The following are targeted areas of assistance and outsourcing: housing assistance; educational information on enhancement and advancement; parenting and family bonding classes; financial education and literacy, including budgeting; quality afterschool programming, including tutoring; self-esteem and empowerment classes; healthy relationships classes for the entire family, including warning signs and appropriate handling of bullying; integrity classes; social etiquette classes; job preparedness workshops; temperament behavior classes, including anger management; addiction and recovery clinics, including referrals; health education classes; job training opportunities; and the expansion of Redeploy Illinois into Cook County.
(c) For the purposes of this Act, "at-risk women" means women who are at increased risk of incarceration because of poverty, abuse, addiction, financial challenges, illiteracy, or other causes. The term "at-risk women" may include, but shall not be limited to, women who have previously been incarcerated.
(Source: P.A. 99-416, eff. 1-1-16.)

(20 ILCS 5075/15)
Sec. 15. Annual report. On or before January 1, 2018, and on or before January 1 of each year thereafter, the Task Force shall report to the Governor and the General Assembly on its activities and shall include any recommendations for legislation or rulemaking to facilitate its work in the targeted areas of assistance and outsourcing.
(Source: P.A. 99-416, eff. 1-1-16; 100-295, eff. 8-24-17.)



20 ILCS 5080/ - Fair Practices in Contracting Task Force Act.

(20 ILCS 5080/1)
(Section scheduled to be repealed on January 2, 2019)
Sec. 1. Short title. This Act may be cited as the Fair Practices in Contracting Task Force Act.
(Source: P.A. 99-451, eff. 6-1-16.)

(20 ILCS 5080/5)
(Section scheduled to be repealed on January 2, 2019)
Sec. 5. Purpose and members.
(a) There is created the Fair Practices in Contracting Task Force to:
(1) thoroughly survey African-American-owned business

participation in State procurement;

(2) study African-American-owned subcontractors'

ability to be paid in a timely manner and the communication processes between subcontractors and prime contractors and the State;

(3) research solutions and methods to address the

disparity in procurement awards; and

(4) produce a final report summarizing the Task

Force's findings and detailing recommended statutory or constitutional strategies to recognize best practices.

(b) The Task Force shall consist of the following members:
(1) One member of the House of Representatives,

appointed by the Speaker of the House of Representatives;

(2) One member of the House of Representatives,

appointed by the Minority Leader of the House of Representatives;

(3) One member of the Senate, appointed by the

President of the Senate;

(4) One member of the Senate, appointed by the

Minority Leader of the Senate;

(5) Four members appointed by the Governor, 3 of whom

must be from the Department of Central Management Services, the Department of Transportation, or the Department of Healthcare and Family Services, and one of whom must be a member of the Illinois African-American Family Commission; and

(6) Four members of the public, representing

minority-owned businesses, appointed by the Governor.

(c) Members shall serve without compensation.
(Source: P.A. 99-451, eff. 6-1-16; 100-201, eff. 8-18-17.)

(20 ILCS 5080/10)
(Section scheduled to be repealed on January 2, 2019)
Sec. 10. Meetings.
(a) The Task Force shall hold its first meeting by March 1, 2016.
(b) The Department of Central Management Services shall assist the Task Force and provide administrative support, but shall have no hand in guiding its direction or ascertaining its results.
(c) The Task Force shall meet quarterly and report its findings to the General Assembly and the appropriate committees.
(d) The Task Force shall submit its final report to the General Assembly and the Governor no later than December 31, 2017.
(Source: P.A. 99-451, eff. 6-1-16.)

(20 ILCS 5080/15)
(Section scheduled to be repealed on January 2, 2019)
Sec. 15. Repeal date. This Act is repealed on January 2, 2019.
(Source: P.A. 99-451, eff. 6-1-16.)



20 ILCS 5085/ - Human Trafficking Task Force Act.

(20 ILCS 5085/1)
(Section scheduled to be repealed on July 1, 2018)
Sec. 1. Short title. This Act may be cited as the Human Trafficking Task Force Act.
(Source: P.A. 99-864, eff. 8-22-16.)

(20 ILCS 5085/5)
(Section scheduled to be repealed on July 1, 2018)
Sec. 5. Human Trafficking Task Force created. There is created the Human Trafficking Task Force to address the growing problem of human trafficking across this State. The Human Trafficking Task Force shall consist of the following persons:
(1) three members of the House of Representatives,

appointed by the Speaker of the House of Representatives;

(2) three members of the House of Representatives,

appointed by the Minority Leader of the House of Representatives;

(3) three members of the Senate, appointed by the

President of the Senate;

(4) three members of the Senate, appointed by the

Minority Leader of the Senate;

(5) one representative of the Chicago Regional Human

Trafficking Task Force, appointed by the Governor; and

(6) the Director of the Department of State Police,

or his or her designee.

Members of the Human Trafficking Task Force shall serve without compensation.
(Source: P.A. 99-864, eff. 8-22-16.)

(20 ILCS 5085/10)
(Section scheduled to be repealed on July 1, 2018)
Sec. 10. Administrative support. The Department of Children and Family Services shall provide administrative and other support to the Human Trafficking Task Force.
(Source: P.A. 99-864, eff. 8-22-16.)

(20 ILCS 5085/15)
(Section scheduled to be repealed on July 1, 2018)
Sec. 15. Duties of Human Trafficking Task Force. The Human Trafficking Task Force shall conduct a study on the human trafficking problem in this State and shall hold hearings in furtherance of:
(1) developing a State plan to address human

trafficking;

(2) implementing a system for the sharing of human

trafficking data between government agencies in a manner that ensures that the privacy of victims of human trafficking is protected and that data collection respects the privacy of victims of human trafficking;

(3) establishing policies to enable State government

to work with nongovernmental organizations and other elements of the private sector to prevent human trafficking and provide assistance to victims of human trafficking who are United States citizens or foreign nationals;

(4) evaluating various approaches used by state and

local governments to increase public awareness of human trafficking, including trafficking of United States citizens and foreign national victims;

(5) developing methods for protecting the rights of

victims of human trafficking, taking into account the need to consider the human rights and special needs of women and minors;

(6) evaluating the necessity of treating victims of

human trafficking as crime victims rather than criminals; and

(7) developing methods for promoting the safety of

victims of human trafficking.

(Source: P.A. 99-864, eff. 8-22-16.)

(20 ILCS 5085/20)
(Section scheduled to be repealed on July 1, 2018)
Sec. 20. Report. On or before June 30, 2018, the Human Trafficking Task Force shall report its findings and recommendations to the General Assembly, by filing copies of its report as provided in Section 3.1 of the General Assembly Organization Act, and to the Governor.
(Source: P.A. 99-864, eff. 8-22-16; 100-18, eff. 6-30-17.)

(20 ILCS 5085/25)
(Section scheduled to be repealed on July 1, 2018)
Sec. 25. Task force abolished; Act repealed. The Human Trafficking Task Force is abolished and this Act is repealed on July 1, 2018.
(Source: P.A. 99-864, eff. 8-22-16; 100-18, eff. 6-30-17.)

(20 ILCS 5085/99)
(Section scheduled to be repealed on July 1, 2018)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 99-864, eff. 8-22-16.)



20 ILCS 5095/ - Language Access to Government Services Task Force Act.

(20 ILCS 5095/1)
(Section scheduled to be repealed on December 31, 2018)
Sec. 1. Short title. This Act may be cited as the Language Access to Government Services Task Force Act.
(Source: P.A. 100-320, eff. 8-24-17.)

(20 ILCS 5095/5)
(Section scheduled to be repealed on December 31, 2018)
Sec. 5. Findings. The General Assembly finds the following:
(1) Nearly 10% of Illinois' population is limited

English proficient, giving Illinois the 5th largest limited English proficient population in the United States at over 1.1 million residents.

(2) Language barriers continue to exist for many

Illinois residents who are limited English proficient, and these barriers limit their ability to fully participate in civic life and maximize their economic productivity.

(3) Language barriers for limited English

proficient residents create very real challenges when trying to access information about available government services or an individual's legal rights or obligations under State and local laws.

(4) Title VI of the Civil Rights Act requires

program recipients of federal funds, such as certain State agencies, to take reasonable steps to ensure that limited English proficient persons have meaningful access to their programs and activities.

(5) The public safety, health, economic prosperity,

and general welfare of all Illinois residents is furthered by increasing language access to State programs and services.

(Source: P.A. 100-320, eff. 8-24-17.)

(20 ILCS 5095/10)
(Section scheduled to be repealed on December 31, 2018)
Sec. 10. The Language Access to Government Services Task Force.
(a) There is hereby created the Language Access to Government Services Task Force to study and reduce the language barriers existing among Illinois residents who are limited English proficient, and to maximize their ability to access government services and participate in civic discourse.
(b) The Task Force shall consist of the following members:
(1) one member of the Senate appointed by the

President of the Senate;

(2) one member of the Senate appointed by the

Minority Leader of the Senate;

(3) one member of the House of Representatives

appointed by the Speaker of the House of Representatives;

(4) one member of the House of Representatives

appointed by the Minority Leader of the House of Representatives;

(5) one member appointed by the Governor as a

representative of the Governor's Office;

(6) one member appointed by the Attorney General as

a representative of the Attorney General's Office;

(7) one member appointed by the Secretary of State

as a representative of the Secretary of State's Office;

(8) one member appointed by the Secretary of the

Illinois Department of Human Services as a representative of the Department of Human Services;

(9) five members appointed by the Governor, upon

recommendation of a non-profit organization that promotes civic engagement and advocates on behalf of immigrant communities through a coalition of member organizations that serve Latino, Asian, African, Arab, and European immigrants; and

(10) five members appointed by the Governor, upon

recommendation of a non-profit organization that promotes civic engagement among Asian American communities and advocates on behalf of Asian American communities through its Pan-Asian coalition.

(c) Members of the Task Force shall receive no compensation for serving as members, and shall be appointed within 30 days after the effective date of this Act and begin meeting no later than 30 days after the appointments are finalized, but shall hold its first meeting no later than September 1, 2017. In the event that any appointment required to be made by the Governor under paragraphs (9) and (10) of subsection (b) is not made within 30 days after the effective date of this Act, the Secretary of Human Services shall make such appointments within 15 days after the appointment deadline.
(d) The Task Force shall elect a chairperson from among its membership, and the Department of Human Services shall provide technical support and assistance to the Task Force and shall be responsible for administering its operations and ensuring that the requirements of this Act are met. The Task Force may otherwise consult with any persons or entities it deems necessary to carry out its purposes.
(Source: P.A. 100-320, eff. 8-24-17.)

(20 ILCS 5095/15)
(Section scheduled to be repealed on December 31, 2018)
Sec. 15. Duties of the Language Access to Government Services Task Force. The duties of the Task Force shall consist of the following:
(1) review existing language access laws or

ordinances in other parts of the country, including existing reports or academic publications on such laws or ordinances;

(2) evaluate their effectiveness in eliminating

language barriers for limited English proficient communities;

(3) consider any other available and relevant

information on language access issues in Illinois, including census data, community feedback, or surveys;

(4) identify and recommend specific best-practices

and provisions for a State language access law; and

(5) produce a final report summarizing the Task

Force's findings and detailing its specific recommendations for a State language access law and highlight any areas of major disagreement within the Task Force.

(Source: P.A. 100-320, eff. 8-24-17.)

(20 ILCS 5095/20)
(Section scheduled to be repealed on December 31, 2018)
Sec. 20. Report. The Task Force shall submit its final report with findings and recommendations to the General Assembly, the Governor, and the Attorney General on or before July 1, 2018.
(Source: P.A. 100-320, eff. 8-24-17.)

(20 ILCS 5095/25)
(Section scheduled to be repealed on December 31, 2018)
Sec. 25. Repeal. This Act is repealed on December 31, 2018.
(Source: P.A. 100-320, eff. 8-24-17.)

(20 ILCS 5095/100)
Sec. 100. (Amendatory provisions; text omitted).
(Source: P.A. 100-320, eff. 8-24-17; text omitted.)

(20 ILCS 5095/999)
(Section scheduled to be repealed on December 31, 2018)
Sec. 999. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 100-320, eff. 8-24-17.)



20 ILCS 5100/ - Illinois Complete Count Commission Act.

(20 ILCS 5100/1)
(Section scheduled to be repealed on June 30, 2021)
Sec. 1. Short title. This Act may be cited as the Illinois Complete Count Commission Act.
(Source: P.A. 100-390, eff. 8-25-17.)

(20 ILCS 5100/5)
(Section scheduled to be repealed on June 30, 2021)
Sec. 5. Commission; members; meetings.
(a) The Illinois Complete Count Commission is created, which shall consist of the following members:
(1) the President of the Senate or his or her

designee;

(2) the Speaker of the House of Representatives or

his or her designee;

(3) the Minority Leader of the Senate or his or her

designee;

(4) the Minority Leader of the House of

Representatives or his or her designee;

(5) the Mayor of Chicago or his or her designee;
(6) the Governor or his or her designee;
(7) the Secretary of State or his or her designee;
(8) the President of the Cook County Board or his or

her designee;

(9) three individuals representing units of local

government outside of the City of Chicago, reflecting the geographic diversity of the State, appointed by the Secretary of State;

(10) four individuals representing units of local

government outside of the City of Chicago, reflecting the geographic diversity of the State, appointed by the Governor;

(11) one representative each from four different

organizations representing the interests of minorities in the State appointed by the Secretary of State; and

(12) one representative each from three different

organizations representing the interests of business in the State, including one organization representing minority business interests appointed by the Governor.

(b) Members shall serve at the pleasure of their respective appointing official and vacancies shall be filled in the same manner as the initial appointment.
(c) The Secretary of State shall serve as chairperson of the Commission. The Commission shall meet at the call of the chair or upon request of any 10 members of the Commission.
(Source: P.A. 100-390, eff. 8-25-17.)

(20 ILCS 5100/10)
(Section scheduled to be repealed on June 30, 2021)
Sec. 10. Expenses; Director; Assistant Director.
(a) Members of the Commission shall receive no compensation, but may be reimbursed for expenses incurred in the course of their service to the Commission out of any moneys available for that purpose.
(b) The Commission may employ a Director and Assistant Director upon a two-thirds vote of the full membership of the Commission. The Director and Assistant Director may be compensated from moneys appropriated or available for that purpose.
(Source: P.A. 100-390, eff. 8-25-17.)

(20 ILCS 5100/15)
(Section scheduled to be repealed on June 30, 2021)
Sec. 15. Duties.
(a) The Commission shall develop, recommend, and assist in the administration of a census outreach strategy to encourage full participation in the 2020 federal decennial census of population required by Section 141 of Title 13 of the United States Code.
(b) The census outreach strategy shall include, but not be limited to, State agency initiatives to encourage participation in the 2020 Census, the establishment and support of school-based outreach programs, partnerships with non-profit community-based organizations, and a multi-lingual, multi-media campaign designed to ensure an accurate and complete count of Illinois' population.
(c) To assist in carrying out its duties, the Commission may create and appoint subcommittees as it deems appropriate and shall solicit participation from relevant experts and practitioners involved in census issues.
(Source: P.A. 100-390, eff. 8-25-17.)

(20 ILCS 5100/20)
(Section scheduled to be repealed on June 30, 2021)
Sec. 20. Coordination; support.
(a) The Illinois Complete Count Commission outreach strategy shall be coordinated through the Office of the Secretary of State which shall provide administrative support to the Commission and coordinate with all State agencies and constitutional officers, as well as units of local government, to identify effective methods of outreach to Illinoisans and to provide resources to ensure the outreach program is successful and that all Illinoisans are counted.
(b) All State agencies shall inform the Office of the Secretary of State of their designated census coordinator and cooperate with the Commission and provide support to the Commission. For the purposes of this Section, "State agencies" means any executive agency or department directly responsible to the Governor. Other entities of State government, including other constitutional officers, the offices of the legislative and judicial branches, and units of local government shall cooperate and provide all reasonable assistance to the Commission.
(Source: P.A. 100-390, eff. 8-25-17.)

(20 ILCS 5100/25)
(Section scheduled to be repealed on June 30, 2021)
Sec. 25. Reports. The Commission shall submit an interim report to the General Assembly by November 30, 2018, containing its recommended outreach strategy to encourage full participation and to avoid an undercount in the 2020 Census; thereafter, the Commission shall submit its final report to the General Assembly no later than June 30, 2019, specifying its recommended outreach strategy for implementation for the 2020 Census.
(Source: P.A. 100-390, eff. 8-25-17.)

(20 ILCS 5100/30)
(Section scheduled to be repealed on June 30, 2021)
Sec. 30. Repeal. This Act is repealed on June 30, 2021.
(Source: P.A. 100-390, eff. 8-25-17.)

(20 ILCS 5100/99)
(Section scheduled to be repealed on June 30, 2021)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 100-390, eff. 8-25-17.)



20 ILCS 5105/ - Mahomet Aquifer Protection Task Force Act.

(20 ILCS 5105/1)
(Section scheduled to be repealed on July 1, 2019)
Sec. 1. Short title. This Act may be cited as the Mahomet Aquifer Protection Task Force Act.
(Source: P.A. 100-403, eff. 8-25-17.)

(20 ILCS 5105/5)
(Section scheduled to be repealed on July 1, 2019)
Sec. 5. Mahomet Aquifer Protection Task Force created. There is created the Mahomet Aquifer Protection Task Force to address the issue of maintaining the clean drinking water of the Mahomet Aquifer, the principal aquifer in east-central Illinois. The Mahomet Aquifer Protection Task Force shall consist of the following persons:
(1) one member of the Senate, appointed by the

President of the Senate;

(2) one member of the House of Representatives,

appointed by the Speaker of the House of Representatives;

(3) one member of the Senate, appointed by the

Minority Leader of the Senate;

(4) one member of the House of Representatives,

appointed by the Minority Leader of the House of Representatives;

(5) one member representing the Illinois

Environmental Protection Agency, appointed by the Director of the Illinois Environmental Protection Agency;

(6) two members representing a national waste and

recycling organization, appointed by the Governor;

(7) one member representing a statewide environmental

organization, appointed by the Governor;

(8) three members representing a non-profit

consortium dedicated to the sustainability of the Mahomet Aquifer, appointed by the Governor;

(9) one member representing the Illinois State Water

Survey of the Prairie Research Institute of the University of Illinois at Urbana-Champaign, appointed by the Governor;

(10) one member representing a statewide association

representing the pipe trades, appointed by the Governor;

(11) one member representing the State's largest

general farm organization, appointed by the Governor;

(12) one member representing a statewide trade

association representing manufacturers, appointed by the Governor;

(13) one member representing a community health care

organization located over the Mahomet Aquifer, appointed by the Governor;

(14) seven members representing local government

bodies located over the Mahomet Aquifer, appointed by the Governor;

(15) one member representing a State labor

organization that represents employees in the solid waste, recycling, and related industries, appointed by the Governor; and

(16) one member representing a statewide business

association with a focus on environmental issues, appointed by the Governor.

Members shall be appointed within 90 days after the effective date of this Act. The members of the Mahomet Aquifer Protection Task Force shall serve without compensation.
(Source: P.A. 100-403, eff. 8-25-17.)

(20 ILCS 5105/10)
(Section scheduled to be repealed on July 1, 2019)
Sec. 10. Administrative support. The Illinois Environmental Protection Agency shall provide administrative and other support to the Mahomet Aquifer Protection Task Force.
(Source: P.A. 100-403, eff. 8-25-17.)

(20 ILCS 5105/15)
(Section scheduled to be repealed on July 1, 2019)
Sec. 15. Duties of Mahomet Aquifer Protection Task Force. The Mahomet Aquifer Protection Task Force shall conduct a study of the Mahomet Aquifer in furtherance of:
(1) developing a State plan to maintain the

groundwater quality of the Mahomet Aquifer;

(2) identifying potential and current contamination

threats to the water quality of the Mahomet Aquifer;

(3) identifying actions that might be taken to ensure

the long-term protection of the Mahomet Aquifer; and

(4) making legislative recommendations for future

protection of the Mahomet Aquifer.

(Source: P.A. 100-403, eff. 8-25-17.)

(20 ILCS 5105/20)
(Section scheduled to be repealed on July 1, 2019)
Sec. 20. Report. On or before July 1, 2018, the Mahomet Aquifer Protection Task Force shall report its findings and recommendations to the General Assembly, by filing copies of its report as provided in Section 3.1 of the General Assembly Organization Act, and to the Governor.
(Source: P.A. 100-403, eff. 8-25-17.)

(20 ILCS 5105/90)
(Section scheduled to be repealed on July 1, 2019)
Sec. 90. Expiration. This Act is repealed on July 1, 2019.
(Source: P.A. 100-403, eff. 8-25-17.)

(20 ILCS 5105/99)
(Section scheduled to be repealed on July 1, 2019)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 100-403, eff. 8-25-17.)



20 ILCS 5110/ - Illinois Muslim American Advisory Council Act.

(20 ILCS 5110/1)
Sec. 1. Short title. This Act may be cited as the Illinois Muslim American Advisory Council Act.
(Source: P.A. 100-459, eff. 8-25-17.)

(20 ILCS 5110/5)
Sec. 5. Findings and declaration of policy. The General Assembly hereby finds, determines, and declares:
(a) The State of Illinois is home to over 500,000

Muslims and over 300 mosques, representing various races and ethnicities, including but not limited to African Americans, West and East African Americans, South Asian Americans, Arab Americans, Latin Americans, and Caucasian Americans. They also represent a variety of professions, including, but not limited to, lawyers, business owners, professors, and community activists.

(b) Muslims are the third largest religious group in

the State of Illinois after Roman Catholics and independent Evangelical Christians.

(c) It is the public policy of the State of Illinois

to promote diversity and to ensure inclusion of all religious, racial, and ethnic groups within this State.

(Source: P.A. 100-459, eff. 8-25-17.)

(20 ILCS 5110/10)
Sec. 10. Definitions. As used in this Act:
"Council" means the Illinois Muslim American Advisory Council created by this Act.
"Muslim" means an individual who practices the religion of Islam.
(Source: P.A. 100-459, eff. 8-25-17.)

(20 ILCS 5110/15)
Sec. 15. The Illinois Muslim American Advisory Council. There is hereby created the Illinois Muslim American Advisory Council. The purpose of the Council is to advise the Governor and the General Assembly on policy issues impacting Muslim Americans and immigrants; to advance the role and civic participation of Muslim Americans in this State; to enhance trade and cooperation between Muslim-majority countries and this State; and to build relationships with and disseminate information to, in cooperation with State agencies, boards, and commissions, Muslim American and immigrant communities across this State.
(Source: P.A. 100-459, eff. 8-25-17.)

(20 ILCS 5110/20)
Sec. 20. Council members.
(a) The Council shall consist of 21 members. The Governor shall appoint one member to be the representative of the Office of the Governor. The Governor, the President of the Senate, the Speaker of the House of Representatives, the Minority Leader of the Senate, and the Minority Leader of the House of Representatives shall also each appoint 4 public members to the Council. The Governor shall select the chairperson of the Council from among the members.
(b) Appointing authorities shall ensure, to the maximum extent practicable, that the Council is diverse with respect to race, ethnicity, age, gender, and geography.
(c) Appointments to the Council shall be persons of recognized ability and experience in one or more of the following areas: higher education, business, international trade, law, social services, human services, immigration, refugee services, community development, or healthcare.
(d) Members of the Council shall serve 2-year terms. A member shall serve until his or her successor shall be appointed. Members of the Council shall not be entitled to compensation for their services as members.
(e) The following officials shall serve as ex-officio members: the Deputy Director of the Office of Trade and Investment within the Department of Commerce and Economic Opportunity, or his or her designee, and the Chief of the Bureau of Refugee and Immigrant Services within the Department of Human Services, or his or her designee. In addition, the Department on Aging, the Department of Children and Family Services, the Department of Healthcare and Family Services, the Department of Public Health, the Department of Central Management Services, the Board of Education, the Board of Higher Education, and the Community College Board shall each appoint a liaison to serve as an ex-officio member of the Council.
(f) The Council may establish committees that address certain issues, including, but not limited to, communications, economic development, and legislative affairs.
(g) The Office of the Governor shall provide administrative and technical support to the Council, including a staff member to serve as ethics officer.
(Source: P.A. 100-459, eff. 8-25-17.)

(20 ILCS 5110/25)
Sec. 25. Meetings. The Council shall meet at least once per month. In addition, the Council may hold up to 2 public hearings annually to assist in the development of policy recommendations to the Governor and the General Assembly. All meetings of the Council shall be conducted in accordance with the Open Meetings Act. Eleven members of the Council shall constitute a quorum.
(Source: P.A. 100-459, eff. 8-25-17.)

(20 ILCS 5110/30)
Sec. 30. Reports. The Council shall issue semi-annual reports on its policy recommendations by June 30th and December 31st of each year to the Governor and the General Assembly.
(Source: P.A. 100-459, eff. 8-25-17.)

(20 ILCS 5110/97)
Sec. 97. Severability. The provisions of this Act are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 100-459, eff. 8-25-17.)

(20 ILCS 5110/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 100-459, eff. 8-25-17.)



20 ILCS 5115/ - Protection of Individuals with Disabilities in the Criminal Justice System Task Force Act.

(20 ILCS 5115/1)
(Section scheduled to be repealed on June 30, 2018)
Sec. 1. Short title. This Act may be cited as the Protection of Individuals with Disabilities in the Criminal Justice System Task Force Act.
(Source: P.A. 100-481, eff. 9-8-17.)

(20 ILCS 5115/5)
(Section scheduled to be repealed on June 30, 2018)
Sec. 5. Protection of Individuals With Disabilities in the Criminal Justice System Task Force; members.
(a) There is created the Protection of Individuals with Disabilities in the Criminal Justice System Task Force ("Task Force") consisting of 24 members, one member appointed by the Attorney General, one liaison of the Office of the Governor and 14 other members appointed by the Governor, 2 circuit judges appointed by the Supreme Court, one member appointed by the State Treasurer, one member appointed by the Guardianship and Advocacy Commission, and 4 members of the General Assembly, one each appointed by the Speaker of the House of Representatives, the Minority Leader of the House of Representatives, the President of the Senate, and the Minority Leader of the Senate. The appointments shall be made within 90 days after the effective date of this Act.
(b) The members shall reflect the racial, ethnic, and geographic diversity and diversity of disabilities of this State and include:
(1) Circuit judges who preside over criminal cases;
(2) State's Attorneys;
(3) Public Defenders;
(4) representatives of organizations that

advocate for persons with developmental and intellectual disabilities;

(5) representatives of organizations that

advocate for persons with physical disabilities;

(6) representatives of organizations that

advocate for persons with mental illness;

(7) representatives of organizations that advocate

for adolescents and youth;

(8) a representative from the Guardianship and

Advocacy Commission;

(9) sheriffs or their designees;
(10) chiefs of municipal police departments or their

designees;

(11) individuals with disabilities;
(12) parents or guardians of individuals with

disabilities;

(13) community-based providers of services to persons

with disabilities; and

(14) a representative of a service coordination

agency.

(c) The following State officials shall serve as ex-officio members of the Task Force:
(1) a liaison of the Governor's Office;
(2) the Attorney General or his or her designee;
(3) the Director of State Police or his or her

designee;

(4) the Secretary of Human Services or his or her

designee;

(5) the Director of Corrections or his or her

designee;

(6) the Director of Juvenile Justice or his or her

designee;

(7) the Director of the Guardianship and Advocacy

Commission or his or her designee;

(8) the Director of the Illinois Criminal Justice

Information Authority or his or her designee; and

(9) the State Treasurer or his or her designee.
(d) The members of the Task Force shall serve without compensation.
(e) The Task Force members shall elect one of the appointed members to serve as a co-chair of the Task Force at the first meeting of the Task Force. The other co-chair shall be the liaison of the Governor's Office.
(f) The Guardianship and Advocacy Commission shall provide administrative and other support to the Task Force.
(Source: P.A. 100-481, eff. 9-8-17.)

(20 ILCS 5115/10)
(Section scheduled to be repealed on June 30, 2018)
Sec. 10. Task Force duties. The Task Force shall consider issues that affect adults and juveniles with disabilities with respect to their involvement with the police, detention and confinement in correctional facilities, representation by counsel, participation in the criminal justice system, communications with their families, awareness and accommodations for their disabilities, and concerns for the safety of the general public and individuals working in the criminal justice system. The Task Force shall make recommendations to the Governor and to the General Assembly regarding policies, procedures, legislation, and other actions that can be taken to protect the public safety and the well-being and rights of individuals with disabilities in the criminal justice system.
(Source: P.A. 100-481, eff. 9-8-17.)

(20 ILCS 5115/15)
(Section scheduled to be repealed on June 30, 2018)
Sec. 15. Meetings. The Task Force shall meet at least 4 times, with the first meeting taking place no later than 120 days after the effective date of this Act.
(Source: P.A. 100-481, eff. 9-8-17.)

(20 ILCS 5115/20)
(Section scheduled to be repealed on June 30, 2018)
Sec. 20. Report. The Task Force shall submit a report with its findings and recommendations to the Governor, the Attorney General, and to the General Assembly on or before March 31, 2018.
(Source: P.A. 100-481, eff. 9-8-17.)

(20 ILCS 5115/25)
(Section scheduled to be repealed on June 30, 2018)
Sec. 25. Repeal. This Act is repealed on June 30, 2018.
(Source: P.A. 100-481, eff. 9-8-17.)

(20 ILCS 5115/99)
(Section scheduled to be repealed on June 30, 2018)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 100-481, eff. 9-8-17.)



20 ILCS 5120/ - Flue Gas Desulfurization (FGD) Task Force Act.

(20 ILCS 5120/1)
(Section scheduled to be repealed on January 1, 2019)
Sec. 1. Short title. This Act may be cited as the Flue Gas Desulfurization (FGD) Task Force Act.
(Source: P.A. 100-499, eff. 9-8-17.)

(20 ILCS 5120/5)
(Section scheduled to be repealed on January 1, 2019)
Sec. 5. Definitions. As used in this Act:
"FGD" means flue gas desulfurization and other technologies that can be used to lower sulfur dioxide emissions.
"Task Force" means the FGD Task Force
(Source: P.A. 100-499, eff. 9-8-17.)

(20 ILCS 5120/10)
(Section scheduled to be repealed on January 1, 2019)
Sec. 10. The FGD Task Force.
(a) The FGD Task Force is hereby created to increase the amount of Illinois Basin coal use in generation units. The FGD Task Force shall identify and evaluate the costs, benefits, and barriers of new and modified FGD, or other post-combustion sulfur dioxide emission control technologies, and other capital improvements, that would be necessary for generation units to comply with the sulfur dioxide National Ambient Air Quality Standards (NAAQS) while improving the ability of those generation units to meet the effluent limitation guidelines (ELGs) for wastewater discharges and enhancing the marketability of the generation units' FGD byproducts.
(b) The membership of the Task Force shall be as follows:
(1) Two members of the Senate appointed by the

President of the Senate.

(2) Two members of the Senate appointed by the

Minority Leader of the Senate.

(3) Two members of the House of appointed by the

Speaker of the House of Representatives.

(4) Two members of the House of Representatives

appointed by the Minority Leader of the House of Representatives.

(5) Three members appointed by the Governor, two with

expertise in Illinois coal, coal mining, emission reduction, or energy production; and one representative of an electricity generator that owns multiple coal-fueled electric generation plants with FGD or similar technologies.

(6) The Director of Natural Resources, or his or her

designee.

(7) The Director of the Environmental Protection

Agency, or his or her designee.

(c) Task Force members shall serve without compensation but shall be reimbursed for travel expenses incurred in performing their duties.
(d) The Task Force shall report their findings and recommendations to the General Assembly by December 31, 2017.
(Source: P.A. 100-499, eff. 9-8-17.)

(20 ILCS 5120/15)
(Section scheduled to be repealed on January 1, 2019)
Sec. 15. Administrative support. The Department of Natural Resources and the Illinois Environmental Protection Agency shall provide administrative and other support to the Task Force.
(Source: P.A. 100-499, eff. 9-8-17.)

(20 ILCS 5120/20)
(Section scheduled to be repealed on January 1, 2019)
Sec. 20. Repeal. This Act is repealed on January 1, 2019.
(Source: P.A. 100-499, eff. 9-8-17.)

(20 ILCS 5120/99)
(Section scheduled to be repealed on January 1, 2019)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 100-499, eff. 9-8-17.)






Chapter 25 - LEGISLATURE

25 ILCS 5/ - General Assembly Organization Act.

(25 ILCS 5/0.01) (from Ch. 63, par. 0.01)
Sec. 0.01. Short title. This Act may be cited as the General Assembly Organization Act.
(Source: P.A. 86-1324.)

(25 ILCS 5/1) (from Ch. 63, par. 1)
Sec. 1. That the sessions of the General Assembly shall be held at the seat of government: Provided, that the Governor may convene the General Assembly at some other place when it is necessary, in case of pestilence or public danger.
(Source: R.S. 1874, p. 555.)

(25 ILCS 5/2) (from Ch. 63, par. 2)
Sec. 2. Every officer of each house of the General Assembly shall, before entering upon the duties of his office, take and subscribe the following oath, which shall be filed with the Secretary of State:
"I do solemnly swear (or affirm, as the case may be,) that I will support the constitution of the United States, and the constitution of the state of Illinois, and that I will faithfully discharge the duties of the office of .... according to the best of my ability."
(Source: R.S. 1874, p. 555.)

(25 ILCS 5/2a) (from Ch. 63, par. 2a)
Sec. 2a. Unless otherwise provided by law, whenever appointment to membership on any commission, comprised in whole or in part of members of the General Assembly, requires the concurrence or advice and consent of the Senate or of any committee thereof, and any original appointment has not been made or a vacancy exists after the sine die adjournment of the General Assembly, such original appointment may be made or such vacancy may be filled, without such concurrence or advice and consent, by the person or officer or chairman of the committee authorized to make the original appointment.
(Source: Laws 1957, p. 2253.)

(25 ILCS 5/3) (from Ch. 63, par. 3)
Sec. 3. The Secretary of the Senate and Clerk of the House of Representatives, at the close of each session of the General Assembly, shall deliver to the Secretary of State all books, bills, documents and papers in the possession of either branch of the General Assembly, correctly labeled, folded and classified, according to the subject matter of such documents respectively; and the Secretary of State shall preserve the same in his office.
(Source: P.A. 86-759.)

(25 ILCS 5/3.1) (from Ch. 63, par. 3.1)
Sec. 3.1. Whenever any law or resolution requires a report to the General Assembly, that reporting requirement shall be satisfied by filing one copy of the report with each of the following: the Speaker, the Minority Leader and the Clerk of the House of Representatives and the President, the Minority Leader and the Secretary of the Senate and the Legislative Research Unit. In addition, the reporting entity must make a copy of the report available for a reasonable time on its Internet site or on the Internet site of the public entity that hosts the reporting entity's World Wide Web page, if any. Additional copies shall be filed with the State Government Report Distribution Center for the General Assembly as required under paragraph (t) of Section 7 of the State Library Act.
(Source: P.A. 94-565, eff. 1-1-06.)

(25 ILCS 5/3.2)
Sec. 3.2. Prohibition on creating new units of local government. Until 4 years after the effective date of this amendatory Act of the 99th General Assembly, the General Assembly shall not enact any law creating any new unit of local government, including, but not limited to, the division of existing units of local government. This Section shall not apply to the creation of a new unit of local government from the consolidation of 2 or more pre-existing units of local government.
(Source: P.A. 99-353, eff. 1-1-16.)

(25 ILCS 5/4) (from Ch. 63, par. 4)
Sec. 4. The presiding officer of each house, and the chairman, or any member of any committee appointed by either house, or of a joint committee appointed by the two houses of the General Assembly, may administer oaths and affirmations to witnesses called before such house or committee for the purpose of giving evidence touching any matter or thing which may be under the consideration or investigation of such house or committee.
(Source: R.S. 1874, p. 555.)

(25 ILCS 5/5) (from Ch. 63, par. 5)
Sec. 5. In all cases of trials of impeachment, or other trials before the senate, the president, secretary, or any member of the senate, shall have power to administer oaths or affirmations to the members, witnesses, or any other person required to be sworn.
(Source: R.S. 1874, p. 555.)

(25 ILCS 5/6) (from Ch. 63, par. 6)
Sec. 6. Any person may be compelled, by subpoena, to appear and give testimony as a witness, and produce papers and documents before either house or a committee thereof, or a joint committee of both houses. The subpoena shall be signed by the presiding officer of the house or the chairman of the committee before whom the witness is to appear, and may be served in the same manner as subpoenas from courts. But the testimony of a witness examined and testifying before either house of the General Assembly, any committee of either house, or any joint committee of the two houses, shall not be used as evidence in any criminal proceedings against such witness in any court of justice: Provided, that no official paper or record produced by such witness on such examination shall be held or taken to be included within the privilege of such evidence so as to protect such witness from any criminal proceeding as aforesaid, and no witness shall hereafter be allowed to refuse to testify to any fact, or to produce any paper touching which he shall be examined by either house, or by any of the committees, for the reason that his testimony touching such fact, or the production of such paper, may tend to disgrace him or render him infamous: Provided, further, that nothing in this act shall be construed to exempt any witness from prosecution and punishment for perjury committed by him in testifying as aforesaid.
(Source: Laws 1965, p. 3551.)

(25 ILCS 5/7) (from Ch. 63, par. 7)
Sec. 7. Any witness neglecting or refusing to appear when duly subpoenaed, or to testify, or to produce papers and documents before a committee of either house, or a joint committee of both houses, may be arrested, by a warrant under the signature of the presiding officer of the house appointing the committee, or in case of a joint committee, under the signature of the presiding officer of either house, and taken before the house, and there compelled to give testimony or produce such papers and documents.
(Source: P.A. 84-550.)

(25 ILCS 5/8) (from Ch. 63, par. 8)
Sec. 8. Whoever, being served with a subpoena to appear as a witness, or to produce any paper or document before either house of the General Assembly, or any committee thereof, or a joint committee of both houses, shall neglect or refuse to so appear, or to produce any such paper or document, or having appeared either with or without subpoena, shall neglect or refuse to be sworn or to testify, or to produce any papers or documents when lawfully required so to do, shall be guilty of a petty offense. This Section shall not be construed to affect the right of either house of the General Assembly to compel the attendance of any person as a witness, or to punish for disorderly or contemptuous behavior in its presence.
(Source: P.A. 77-2520.)

(25 ILCS 5/9) (from Ch. 63, par. 9)
Sec. 9. The manner of effecting imprisonment of any person by either house for disorderly or contemptuous behavior in its presence, shall be by a warrant, under the signature of the presiding officer for the time being of the house ordering the imprisonment, countersigned by the acting secretary or clerk, running in the name of the People of the State of Illinois, and may be directed to the sergeant-at-arms or doorkeeper of the house, or to the sheriff of the county in which the General Assembly is convened, commanding him or her to commit the prisoner to the county jail, and deliver the prisoner to the keeper thereof, and the jailer to receive the prisoner into his or her custody and safely keep the prisoner for the time for which the prisoner is committed, or until the prisoner is duly discharged.
(Source: P.A. 84-550.)

(25 ILCS 5/10) (from Ch. 63, par. 10)
Sec. 10. If the person is committed for a refusal to answer any question put to him as a witness, or to obey an order of the house, the warrant may direct that the person be returned to the house at a time stated therein, not exceeding twenty-four hours from the time of commitment, or it may direct that he be imprisoned until he shall signify his willingness to obey the requirements of the house, at which time he shall be returned to the house by the person having him in custody: Provided, that no person shall be so held beyond the time of the adjournment of the General Assembly.
(Source: R.S. 1874, p. 555.)

(25 ILCS 5/11) (from Ch. 63, par. 11)
Sec. 11. The punishment of any person, by either house, for disorderly or contemptuous behavior in its presence, shall not be a bar to any other proceeding, civil or criminal, for the same offense.
(Source: R.S. 1874, p. 555.)

(25 ILCS 5/12) (from Ch. 63, par. 12)
Sec. 12. Whoever, by any noisy, disorderly or unseemly conduct, either in or about the state house or place where either house of the General Assembly is convened, disturbs the deliberations of either house, shall be guilty of a petty offense.
(Source: P.A. 77-2520.)

(25 ILCS 5/13) (from Ch. 63, par. 13)
Sec. 13. The sergeant-at-arms of the senate and his assistants, and the doorkeeper of the house of representatives and his assistants, shall serve such process and execute such orders as may be enjoined upon them by their respective houses, shall maintain order among spectators admitted into the rooms in which the respective houses hold their sessions, and take proper measures to prevent interruption of either house, and may arrest, with or without warrant, any person committing any offense created by this act, or by any law for the protection of the state house or any of its grounds or appurtenances, or guilty of any breach of the peace in or about the state house or public grounds connected therewith, and convey any such offender before the proper court for trial; and for such purpose they shall have the same authority as is granted to sheriffs.
(Source: P.A. 77-1257.)



25 ILCS 10/ - General Assembly Operations Act.

(25 ILCS 10/0.01) (from Ch. 63, par. 23.01)
Sec. 0.01. Short title. This Act may be cited as the General Assembly Operations Act.
(Source: P.A. 86-1324.)

(25 ILCS 10/1) (from Ch. 63, par. 23.1)
Sec. 1.
The Senate at the first regular session of each General Assembly shall elect the following officers: A President, a Secretary, an Assistant Secretary and a Sergeant-at-arms. The Secretary and Assistant Secretary shall not be of the same political party. The Senate shall fix the compensation of the Secretary, Assistant Secretary and Sergeant-at-arms. The Secretary, Assistant Secretary and Sergeant-at-arms shall be subject to removal or discharge by the Senate for inefficiency or neglect of duty. The House at the first regular session of each General Assembly shall elect the following officers: A presiding officer to be known as Speaker, a Chief Clerk, an Assistant Clerk and a Doorkeeper. The Chief Clerk and Assistant Clerk shall not be of the same political party. The House shall fix the compensation of the Chief Clerk, Assistant Clerk and Doorkeeper. The Chief Clerk, Assistant Clerk and Doorkeeper shall be subject to removal or discharge by the House for inefficiency or neglect of duty.
(Source: P.A. 78-10.)

(25 ILCS 10/2) (from Ch. 63, par. 23.2)
Sec. 2. The Speaker of the House and the President of the Senate, and the Chairman and members of the Senate Committee on Committees shall be considered as holding continuing offices until their respective successors are elected and qualified.
In the event of death or resignation of the Speaker of the House or of the President of the Senate after the sine die adjournment of the session of the General Assembly at which he was elected, the powers held by him shall pass respectively to the Majority Leader of the House of Representatives or to the Majority Leader of the Senate who, for the purposes of such powers shall be considered as holding continuing offices until his respective successors are elected and qualified.
(Source: P.A. 98-692, eff. 7-1-14.)

(25 ILCS 10/3) (from Ch. 63, par. 23.3)
Sec. 3.
At the convening of the House of Representatives and the Senate of each General Assembly the Secretary of State and the Governor, as required by the Constitution, shall call the House of Representatives and the Senate to order and shall preside until a Speaker and President are chosen and have taken their seats. For the purpose of the organization and operation of the House of Representatives, the rules adopted by and applicable to the regular session of the House of Representatives of the preceding General Assembly, insofar as such rules may be applicable, shall prevail and be the rules governing the House of Representatives of the General Assembly then convened, until such rules are changed or new rules adopted.
(Source: P.A. 78-10.)

(25 ILCS 10/4) (from Ch. 63, par. 23.4)
Sec. 4. Senate Operations Commission.
(a) There is created a Senate Operations Commission to consist of the following: The President of the Senate, 3 Assistant Majority Leaders, the Minority Leader, one Assistant Minority Leader, and one member of the Senate appointed by the President of the Senate. The Senate Operations Commission shall have the following powers and duties: Commission shall have responsibility for the operation of the Senate in relation to the Senate Chambers, Senate offices, committee rooms and all other rooms and physical facilities used by the Senate, all equipment, furniture, and supplies used by the Senate. The Commission shall have the authority to hire all professional staff and employees necessary for the proper operation of the Senate and authority to receive and expend appropriations for the purposes set forth in this Act whether the General Assembly be in session or not. Professional staff and employees may be employed as full-time employees, part-time employees, or contractual employees. The Secretary of the Senate shall serve as Secretary and Administrative Officer of the Commission. Pursuant to the policies and direction of the Commission, he shall have direct supervision of all equipment, furniture, and supplies used by the Senate.
(b) The Senate Operations Commission shall adopt and implement personnel policies for professional staff and employees under its jurisdiction and control as required by the State Officials and Employees Ethics Act.
(Source: P.A. 93-615, eff. 11-19-03.)

(25 ILCS 10/5) (from Ch. 63, par. 23.5)
Sec. 5. Speaker of the House; operations, employees, and expenditures.
(a) The Speaker of the House of Representatives shall have responsibility for the operation of the House in relation to the House Chambers, House offices, committee rooms and all other rooms and physical facilities used by the House, all equipment, furniture, and supplies used by the House. The Speaker of the House of Representatives shall have the authority to hire all professional staff and employees necessary for the proper operation of the House. Professional staff and employees may be employed as full-time employees, part-time employees, or contractual employees. The Speaker of the House of Representatives shall have the authority to receive and expend appropriations for the purposes set forth in this Act whether the General Assembly be in session or not.
(b) The Speaker of the House of Representatives shall adopt and implement personnel policies for professional staff and employees under his or her jurisdiction and control as required by the State Officials and Employees Ethics Act.
(Source: P.A. 93-615, eff. 11-19-03.)

(25 ILCS 10/6) (from Ch. 63, par. 23.6)
Sec. 6.
Expenditures by joint committees of the General Assembly are subject to the joint approval of the President of the Senate and the Speaker of the House of Representatives.
(Source: P.A. 78-679.)

(25 ILCS 10/10)
Sec. 10. General Assembly printing; session laws.
(a) Authority. Public printing for the use of either House of the General Assembly shall be subject to its control.
(b) Time of delivery. Daily calendars, journals, and other similar printing for which manuscript or copy is delivered to the Legislative Printing Unit by the clerical officer of either House shall be printed so as to permit delivery at any reasonable time required by the clerical officer. Any petition, bill, resolution, joint resolution, memorial, and similar manuscript or copy delivered to the Legislative Printing Unit by the clerical officer of either House shall be printed at any reasonable time required by that officer.
(c) Style. The manner, form, style, size, and arrangement of type used in printing the bills, resolutions, amendments, conference reports, and journals, including daily journals, of the General Assembly shall be as provided in the Rules of the General Assembly.
(d) Daily journal. The Clerk of the House of Representatives and the Secretary of the Senate shall each prepare and deliver to the Legislative Printing Unit, immediately after the close of each daily session, a printer's copy of the daily journal for their respective House.
(e) Daily and bound journals.
(1) Subscriptions. The Legislative Printing Unit

shall have printed the number of copies of the daily journal as may be requested by the clerical officer of each House. The Secretary of the Senate and the Clerk of the House of Representatives shall furnish a copy of each daily journal of their respective House to those persons who apply therefor upon payment of a reasonable subscription fee established separately by the Secretary of the Senate and the Clerk of the House for their respective House. Each subscriber shall specify at the time he or she subscribes the address where he or she wishes the journals mailed. The daily journals shall be furnished free of charge on a pickup basis to State offices and to the public as long as the supply lasts. The Secretary of the Senate and the Clerk of the House shall determine the number of journals available for pickup at their respective offices.

(2) Other copies. After the General Assembly

adjourns, the Clerk of the House and the Secretary of the Senate shall prepare and deliver to the Legislative Printing Unit a printer's copy of matter for the regular House and Senate journals, together with any matter, not previously printed in the daily journals, that is required by law, by order of either House, or by joint resolution to be printed in the journals. The Legislative Printing Unit shall have printed the number of copies of the bound journal as may be requested by the clerical officer of each House. A reasonable number of bound volumes of the journal of each House of the General Assembly shall be provided to State and local officers, boards, commissions, institutions, departments, agencies, and libraries requesting them through canvasses conducted separately by the Secretary of the Senate and the Clerk of the House. Reasonable fees established separately by the Secretary of the Senate and the Clerk of the House may be charged for bound volumes of the journal of each House of the General Assembly.

(f) Session laws. Immediately after the General Assembly adjourns, the Secretary of State shall prepare a printer's copy for the "Session Laws of Illinois" that shall set forth in full all Acts and joint resolutions passed by the General Assembly at the session just concluded and all executive orders of the Governor taking effect under Article V, Section 11 of the Constitution and the Executive Reorganization Implementation Act. At the time an enrolled law is filed with the Secretary of State, whether before or after the conclusion of the session in which it was passed, it shall be assigned a Public Act number, the first part of which shall be the number of the General Assembly followed by a dash and then a number showing the order in which that law was filed with the Secretary of State. The title page of each volume of the session laws shall contain the following: "Printed by the authority of the General Assembly of the State of Illinois". The laws shall be arranged by the Secretary of State and printed in the chronological order of Public Act numbers. At the end of each Act the dates when the Act was passed by the General Assembly and when the Act was approved by the Governor shall be stated. Any Act becoming law without the approval of the Governor shall be marked at its end in the session laws by the printed certificate of the Secretary of State. Executive orders taking effect under Article V, Section 11 of the Constitution and the Executive Reorganization Implementation Act shall be printed in chronological order of executive order number and shall state at the end of each executive order the date it was transmitted to the General Assembly and the date it takes effect. In the case of an amendatory Act, the changes made by the amendatory Act shall be indicated in the session laws in the following manner: (i) all new matter shall be underscored; and (ii) all matter deleted by the amendatory Act shall be shown crossed with a line. The Secretary of State shall prepare and furnish a table of contents and an index to each volume of the session laws.
(g) Distribution. The bound volumes of the session laws of the General Assembly or, upon agreement, an electronic copy of the bound volumes, shall be made available to the following:
(1) one copy of each to each State officer, board,

commission, institution, and department requesting a copy in accordance with a canvass conducted by the Secretary of State before the printing of the session laws except judges of the appellate courts and judges and associate judges of the circuit courts;

(2) 10 copies to the law library of the Supreme

Court; one copy each to the law libraries of the appellate courts; and one copy to each of the county law libraries or, in those counties without county law libraries, one copy to the clerk of the circuit court;

(3) one copy of each to each county clerk;
(4) 10 copies of each to the library of the

University of Illinois;

(5) 3 copies of each to the libraries of the

University of Illinois at Chicago, Southern Illinois University at Carbondale, Southern Illinois University at Edwardsville, Northern Illinois University, Western Illinois University, Eastern Illinois University, Illinois State University, Chicago State University, Northeastern Illinois University, Chicago Kent College of Law, DePaul University, John Marshall Law School, Loyola University, Northwestern University, Roosevelt University, and the University of Chicago;

(6) a number of copies sufficient for exchange

purposes to the Legislative Reference Bureau and the University of Illinois College of Law Library;

(7) a number of copies sufficient for public

libraries in the State to the State Library; and

(8) the remainder shall be retained for distribution

as the interests of the State may require to persons making application in writing or in person for the publication.

(h) Messages and reports. The following shall be printed in a quantity not to exceed the maximum stated in this subsection and bound and distributed at public expense:
(1) messages to the General Assembly by the Governor,

10,000 copies;

(2) the biennial report of the Lieutenant Governor,

1,000 copies;

(3) the biennial report of the Secretary of State,

3,000 copies;

(4) the biennial report of the State Comptroller,

5,000 copies;

(5) the biennial report of the State Treasurer, 3,000

copies;

(6) the annual report of the State Board of

Education, 6,000 copies; and

(7) the biennial report and annual opinions of the

Attorney General, 5,000 copies.

The reports of all other State officers, boards, commissions, institutions, and departments shall be printed, bound, and distributed at public expense in a number of copies determined from previous experience not to exceed the probable and reasonable demands of the State therefor. Any other report required by law to be made to the Governor shall, upon his or her order, be printed in the quantity ordered by the Governor, bound and distributed at public expense.
(Source: P.A. 98-1115, eff. 8-26-14.)

(25 ILCS 10/15)
Sec. 15. Loan or donation of presidential items. Notwithstanding any provision of law to the contrary, the Secretary of the Senate may loan or donate to a presidential library or museum any books, items, furniture, equipment, or other materials or property of former Illinois State Senator Barack Obama in the possession or control of the Senate on terms and conditions the Secretary of the Senate deems to be in the best interests of the State. Any such loan or donation shall be made in writing, a copy of which shall be filed with the Secretary of State and the Architect of the Capitol.
(Source: P.A. 98-1005, eff. 8-18-14.)



25 ILCS 15/ - Special Session Act.

(25 ILCS 15/0.01) (from Ch. 63, par. 190)
Sec. 0.01. Short title. This Act may be cited as the Special Session Act.
(Source: P.A. 86-1324.)

(25 ILCS 15/1) (from Ch. 63, par. 191)
Sec. 1.
A special session of the General Assembly may be convened at any time by a joint proclamation issued by the Speaker of the House of Representatives and the President of the Senate, stating the purpose of the session and the date and time for the session, and filed with the Secretary of State and by notice to the members as provided in Section 2. Only business encompassed by the purpose stated in the joint proclamation, together with any impeachments or confirmation of appointments, may be transacted at the special session.
(Source: P.A. 77-1783.)

(25 ILCS 15/2) (from Ch. 63, par. 192)
Sec. 2.
Upon the filing of a joint proclamation for a special session under Section 1, the Secretary of State shall, at least 4 days before the date set for the convening of that special session, send written notice by certified mail to each member of the General Assembly of the joint proclamation and the purpose, date, and time set for the convening of the special session. If the Speaker and President declare in the joint proclamation that a demonstrable emergency exists which requires immediate action by the General Assembly, the requirements of this section shall be suspended and the Secretary of State shall take whatever reasonable steps necessary to notify the members of the General Assembly of the date and time of the emergency special session.
(Source: P.A. 77-1783.)

(25 ILCS 15/3) (from Ch. 63, par. 193)
Sec. 3. Nothing in this Act affects the power of the Governor under Article IV, Section 5 of the Constitution of Illinois (1970) to call a special session. The Governor, when calling a special session, shall file the proclamation calling the session with the Secretary of State. The Secretary of State shall take whatever reasonable steps necessary to notify the members of the General Assembly of the date and time of the special session.
(Source: P.A. 84-1288.)



25 ILCS 20/ - House Voting Device Act.

(25 ILCS 20/0.01) (from Ch. 63, par. 100.9)
Sec. 0.01. Short title. This Act may be cited as the House Voting Device Act.
(Source: P.A. 86-1324.)

(25 ILCS 20/1) (from Ch. 63, par. 101)
Sec. 1. When a vote is being taken on any bill, resolution, motion or other proposition requiring the vote of the House of Representatives by means of the voting device in the House of Representatives no person other than a regularly qualified member of the House of Representatives shall at any time cause a vote to be recorded on such voting device whether by means of any voting switch or otherwise.
(Source: Laws 1951, p. 88.)

(25 ILCS 20/2) (from Ch. 63, par. 102)
Sec. 2. Whoever with malicious intent violates any provision of this Act shall be guilty of a Class B misdemeanor.
(Source: P.A. 77-2521.)

(25 ILCS 20/3) (from Ch. 63, par. 103)
Sec. 3. All complaints, complaining of the violation of terms of this Act must be filed in the circuit court of Sangamon County, Illinois, by the Speaker of the House of Representatives only after he has been authorized by a vote of 89 members of the House of Representatives.
(Source: Laws 1967, p. 3900.)



25 ILCS 25/ - Pre-Filing of Bills Act.

(25 ILCS 25/1) (from Ch. 63, par. 42.21)
Sec. 1. This Act shall be known and may be cited as the Pre-Filing of Bills Act.
(Source: Laws 1961, p. 3120.)

(25 ILCS 25/2) (from Ch. 63, par. 42.22)
Sec. 2. For the purpose of this Act the following terms have the meanings ascribed to them:
"Bill" means legislation drafted in the form of an act for introduction into either the House of Representatives or the Senate of the General Assembly.
"Opening day" means the day fixed by the Illinois Constitution for the convening of a regular session of the General Assembly.
"Filing period" means that period of time commencing November 30 next preceding opening day of the session for which the bill is filed under this Act and continuing up to but not including such opening day.
(Source: Laws 1961, p. 3120.)

(25 ILCS 25/3) (from Ch. 63, par. 42.23)
Sec. 3. A member of the Senate may file a bill by mail or in person, according to the appropriate rules of the Senate and after the bill has been approved as to form by the Legislative Reference Bureau, with the Secretary of the Senate at any time during the filing period. Upon receiving such bill, the Secretary of the Senate shall immediately cause such bill to be printed and made available to all members of the General Assembly and to the public according to the rules and practices in such matter of the General Assembly next preceding the one for which the bill is filed.
The Secretary of the Senate shall assign numbers to the bills in the order in which such bills are filed with him.
(Source: Laws 1967, p. 705.)

(25 ILCS 25/3.1) (from Ch. 63, par. 42.23-1)
Sec. 3.1. A member of the House of Representatives may file a bill by mail or in person, according to the appropriate rules of the House of Representatives and, after the bill has been approved as to form by the Legislative Reference Bureau, with the Clerk of the House at any time during the filing period. Upon receiving such bill, the Clerk of the House shall immediately cause such bill to be printed and made available to all members of the General Assembly and to the public according to the rules and practices in such matter of the General Assembly next preceding the one for which the bill is filed.
The Clerk of the House shall assign numbers to the bills in the order in which such bills are filed with him.
(Source: Laws 1967, p. 705.)

(25 ILCS 25/4) (from Ch. 63, par. 42.24)
Sec. 4. Bills filed during the filing period with the Secretary of the Senate or the Clerk of the House are deemed automatically introduced on the opening day of the General Assembly session which next succeeds the last day of the filing period for such bills.
(Source: Laws 1967, p. 66.)

(25 ILCS 25/5) (from Ch. 63, par. 42.25)
Sec. 5. The expenses of printing of bills pursuant to this Act shall be paid out of the regular appropriation of the Legislative Printing Unit.
(Source: P.A. 88-656, eff. 9-16-94.)



25 ILCS 30/ - Bill Synopsis Act.

(25 ILCS 30/0.01) (from Ch. 63, par. 42.50)
Sec. 0.01. Short title. This Act may be cited as the Bill Synopsis Act.
(Source: P.A. 86-1324.)

(25 ILCS 30/1) (from Ch. 63, par. 42.51)
Sec. 1. Each bill in the General Assembly, when printed, shall bear, at the top of the front page of the bill, a synopsis prepared by the Legislative Reference Bureau summarizing the substance of the bill.
(Source: Laws 1967, p. 705.)



25 ILCS 35/ - Bill Introduction and Duplication Act.

(25 ILCS 35/0.01) (from Ch. 63, par. 140)
Sec. 0.01. Short title. This Act may be cited as the Bill Introduction and Duplication Act.
(Source: P.A. 86-1324.)

(25 ILCS 35/1) (from Ch. 63, par. 141)
Sec. 1. No bill may be introduced in the General Assembly unless it meets the requirements of the appropriate Rules of the House of Representatives and the Senate.
(Source: P.A. 88-656, eff. 9-16-94.)

(25 ILCS 35/2) (from Ch. 63, par. 142)
Sec. 2. The duplication or reproduction of bills introduced in the General Assembly shall be in accordance with the Rules of the House of Representatives and the Senate.
(Source: P.A. 88-656, eff. 9-16-94.)



25 ILCS 40/ - Governor's Bill Action Report Act.

(25 ILCS 40/0.01) (from Ch. 63, par. 330)
Sec. 0.01. Short title. This Act may be cited as the Governor's Bill Action Report Act.
(Source: P.A. 86-1324.)

(25 ILCS 40/1) (from Ch. 63, par. 331)
Sec. 1.
The Governor shall report any action taken by him pursuant to paragraph (b), (d) or (e) of Section 9 of Article IV of the Constitution on any bill passed by the General Assembly to the Clerk of the House of Representatives and the Secretary of the Senate within 2 days after taking such action. The report shall specify the action taken and shall include a copy of the message from the Governor to the house of origin pertaining to the bill.
The Clerk of the House of Representatives and the Secretary of the Senate shall promptly distribute copies of such report and message to the members of the House of Representatives and Senate, respectively.
(Source: P.A. 77-1694.)

(25 ILCS 40/2) (from Ch. 63, par. 332)
Sec. 2.
This Act does not affect the time allowed the respective houses of the General Assembly to take action with respect to the Governor's action on any bill as set forth in paragraph (c) of Section 9 of Article IV of the Constitution.
(Source: P.A. 77-1694.)



25 ILCS 50/ - Fiscal Note Act.

(25 ILCS 50/0.01) (from Ch. 63, par. 42.30)
Sec. 0.01. Short title. This Act may be cited as the Fiscal Note Act.
(Source: P.A. 86-1324.)

(25 ILCS 50/1) (from Ch. 63, par. 42.31)
Sec. 1. Every bill, except those bills making a direct appropriation, (1) the purpose or effect of which is (i) to expend any State funds or to increase or decrease the revenues of the State, either directly or indirectly, or (ii) to require the expenditure of their own funds by, or to increase or decrease the revenues of, units of local government, school districts or community college districts, or to revise the distribution of State funds among units of local government, school districts, or community college districts, either directly or indirectly, or (2) that amends the Mental Health and Developmental Disabilities Code or the Developmental Disability and Mental Disability Services Act shall have prepared for it prior to second reading in the house of introduction a brief explanatory statement or note which, for a bill under item (1), shall include a reliable estimate of the anticipated change in State, local governmental, school district, or community college district expenditures or revenues under its provisions and, for a bill under item (2), shall include a reliable estimate of the fiscal impact of its provisions upon community agencies. For purposes of this Act, indirect revenues include, but are not limited to, increased tax revenues or other increased revenues resulting from economic development, job creation, or cost reduction. The statement or note shall also include an explanation of the methodology used to determine the estimated direct and indirect costs or estimated impact on community agencies. Any notes for bills having a fiscal impact on units of local government, school districts or community college districts shall include such cost estimates as may be required under the State Mandates Act.
If a bill authorizes capital expenditures or appropriates funds for capital expenditures, a statement shall be prepared by the Governor's Office of Management and Budget specifying by year any principal and interest payments required to finance such capital expenditures.
If a bill authorizes the issuance of bonds, a statement or note shall be prepared by the Governor's Office of Management and Budget specifying the estimated total principal and interest payments (assuming interest is paid at a fixed rate) if all of the bonds authorized were issued. The statement or note shall include the total principal on all other then-outstanding Bonds of the State.
These statements or notes shall be known as "fiscal notes".
(Source: P.A. 92-567, eff. 1-1-03; 93-839, eff. 7-30-04.)

(25 ILCS 50/2) (from Ch. 63, par. 42.32)
Sec. 2. The sponsor of each bill, referred to in Section 1, shall present a copy of the bill, with his request for a fiscal note, to the board, commission, department, agency, or other entity of the State which is to receive or expend the appropriation proposed or which is responsible for collection of the revenue proposed to be increased or decreased, or to be levied or provided for. The sponsor of a bill that amends the Mental Health and Developmental Disabilities Code or the Developmental Disability and Mental Disability Services Act shall present a copy of the bill, with his or her request for a fiscal note, to the Department of Human Services. The fiscal note shall be prepared by such board, commission, department, agency, or other entity and furnished to the sponsor of the bill within 5 calendar days thereafter; except that whenever, because of the complexity of the measure, additional time is required for preparation of the fiscal note, the board, commission, department, agency, or other entity may so inform the sponsor of the bill and he may approve an extension of the time within which the note is to be furnished, not to extend, however, beyond June 15, following the date of the request. Whenever any measure for which a fiscal note is required affects more than one State board, commission, department, agency, or other entity, the board, commission, department, agency, or other entity most affected by its provisions according to the sponsor shall be responsible for preparation of the fiscal note. Whenever any measure for which a fiscal note is required does not affect a specific board, commission, department, agency or other such entity, or does not amend the Mental Health and Developmental Disabilities Code or the Developmental Disability and Mental Disability Services Act, the sponsor of the measure shall be responsible for preparation of the fiscal note.
In the case of bills having a potential fiscal impact on units of local government, the fiscal note shall be prepared by the Department of Commerce and Economic Opportunity. In the case of bills having a potential fiscal impact on school districts, the fiscal note shall be prepared by the State Superintendent of Education. In the case of bills having a potential fiscal impact on community college districts, the fiscal note shall be prepared by the Illinois Community College Board.
(Source: P.A. 94-793, eff. 5-19-06.)

(25 ILCS 50/3) (from Ch. 63, par. 42.33)
Sec. 3. Whenever the sponsor of any measure is of the opinion that no fiscal note is necessary, any member of either house may thereafter request that a note be obtained, and in such case the matter shall be decided by majority vote of those present and voting in the house of which he is a member.
(Source: Laws 1965, p. 858.)

(25 ILCS 50/4) (from Ch. 63, par. 42.34)
Sec. 4. The note shall be factual in nature, as brief and concise as may be, and shall provide a reliable estimate in dollars and, in addition, it shall include both the immediate effect and, if determinable or reasonably foreseeable, the long range effect of the measure. If, after careful investigation, it is determined that no dollar estimate is possible, the note shall contain a statement to that effect, setting forth the reasons why no dollar estimate can be given. A brief summary or work sheet of computations used in arriving at fiscal note figures shall be included.
(Source: Laws 1965, p. 858.)

(25 ILCS 50/5) (from Ch. 63, par. 42.35)
Sec. 5. No comment or opinion shall be included in the fiscal note with regard to the merits of the measure for which the fiscal note is prepared; however, technical or mechanical defects may be noted. The work sheet shall include, insofar as practicable, a breakdown of the costs upon which any appropriation measure or measure which is expected to cause an expenditure of State, local governmental, school district, or community college district funds is based and the expectable direct or indirect increase or decrease in State, local governmental, school district, or community college district revenues, as the case may be, including but not necessarily limited to costs of personnel, materials and supplies and capital outlay. It shall also include such other information as is required by rules and regulations which may be promulgated by each house of the General Assembly with respect to the preparation of fiscal notes. The fiscal note shall be prepared in quintuplicate, and the name of the State board, commission, department, agency, or other entity preparing it shall appear at the end of the note and the original of both the work sheet and the fiscal note shall be signed by the head of the board, commission, department, agency, or other entity or by a responsible representative designated by him for the purpose.
(Source: P.A. 88-535.)

(25 ILCS 50/6) (from Ch. 63, par. 42.36)
Sec. 6. The fact that a fiscal note is prepared for any bill shall not preclude or restrict the appearance before any committee of the General Assembly of any official or authorized employee of any State board, commission, department, agency, or other entity who desires to be heard in support of or in opposition to the measure.
(Source: Laws 1965, p. 858.)

(25 ILCS 50/7) (from Ch. 63, par. 42.37)
Sec. 7. Whenever any committee of either house reports any bill with an amendment of such nature as will substantially affect the costs to or the revenues of the State, units of local government, school districts, or community college districts, as stated in the fiscal note attached to the measure at the time of its referral to the committee, there shall be included with the report of the committee a statement of the effect of the change proposed by the amendment reported if desired by a majority of the committee. In like manner, whenever any measure is amended on the floor of either house in such manner as to substantially affect the costs thereof or the revenues to be derived thereunder as stated in the fiscal note attached to the measure prior to such amendment, a majority of such house may propose that no action shall be taken upon the amendment until the sponsor of the amendment presents to the members a statement of the fiscal effect of his proposed amendment. Whenever an amendment to a bill, whether reported by a committee of either house or proposed upon the floor of either house, amends the Mental Health and Developmental Disabilities Code or the Developmental Disability and Mental Disability Services Act, no action shall be taken upon the amendment until the sponsor of the amendment presents to the members a statement prepared by the Department of Human Services of the fiscal effect of his or her proposed amendment upon community agencies.
(Source: P.A. 92-567, eff. 1-1-03.)

(25 ILCS 50/8) (from Ch. 63, par. 42.38)
Sec. 8.
The subject matter of bills submitted to boards, commissions, departments, agencies, or other entities for preparation of fiscal notes shall be kept in strict confidence and no information relating thereto or relating to the fiscal effect of any such measure shall be divulged by any official or employee thereof prior to its introduction in the General Assembly.
(Source: Laws 1965, p. 858.)

(25 ILCS 50/9) (from Ch. 63, par. 42.39)
Sec. 9. The provisions of this Act are severable and if any part or provision hereof shall be void the decision of the court so holding shall not affect or impair any of the remaining parts or provisions of the Act.
(Source: Laws 1965, p. 858.)



25 ILCS 55/ - Pension Impact Note Act.

(25 ILCS 55/1) (from Ch. 63, par. 42.41)
Sec. 1. This Act shall be known and may be cited as the Pension Impact Note Act.
(Source: P.A. 79-1397.)

(25 ILCS 55/2) (from Ch. 63, par. 42.42)
Sec. 2. Pension impact notes. The Commission on Government Forecasting and Accountability, hereafter in this Act referred to as the "Commission", shall prepare a written pension system impact note in relation to any bill introduced in either house of the General Assembly which proposes to amend, revise, or add to any provision of the Illinois Pension Code or the State Pension Funds Continuing Appropriation Act. Upon the introduction of any such bill, the Clerk of the House or the Secretary of the Senate shall forward the bill to the Commission, which shall prepare such a note within 7 calendar days after receiving the request. The bill shall be held on second reading until the note has been received.
Copies of each pension impact note shall be furnished by the Commission to the presiding officer of each house, the minority leader of each house, the Clerk of the House of Representatives, the Secretary of the Senate, the sponsor of the bill which is the subject of the note, the member, if any, who initiated the request for the note, the Chairman of the House Committee on Personnel and Pensions, and the Chairman of the Senate Committee on Insurance, Pensions and Licensed Activities.
(Source: P.A. 93-632, eff. 2-1-04; 93-1067, eff. 1-15-05.)

(25 ILCS 55/3) (from Ch. 63, par. 42.43)
Sec. 3. Content of pension impact note.
(a) The pension impact note shall be factual in nature, as brief and concise as may be, and shall provide a reliable estimate of the impact of the bill on any public pension systems to be effected by it, in dollars where appropriate, and, in addition, it shall include both the immediate effect and, if determinable or reasonably foreseeable, the long range effect of the measure. If, after careful investigation, it is determined that no dollar estimate is possible, the note shall contain a statement to that effect, setting forth the reasons why no dollar estimate can be given. A brief summary or work sheet of computations used in arriving at pension impact note figures shall be included.
(b) The pension impact note for any legislation or amendment that the Commission on Government Forecasting and Accountability determines would result in an increase in benefits or increased costs to a pension fund established under Article 3 or 4 of the Illinois Pension Code may demonstrate the fiscal impact of the legislation being considered on selected individual municipalities with such pension funds.
(Source: P.A. 95-950, eff. 8-29-08.)

(25 ILCS 55/4) (from Ch. 63, par. 42.44)
Sec. 4. The Commission may include in any pension impact note any comment or opinion which it deems appropriate with regard to the merits of the measure for which the note is prepared, including an analysis of the financial impact of the bill in relation to the Commission's recommended standards.
(Source: P.A. 79-1397.)

(25 ILCS 55/5) (from Ch. 63, par. 42.45)
Sec. 5. The fact that a pension impact note is prepared for any bill shall not preclude or restrict the appearance before any committee of the General Assembly of any official or authorized employee of any State board, commission, department, agency, or other entity who desires to be heard in support of or in opposition to the measure.
(Source: P.A. 79-1397.)

(25 ILCS 55/6) (from Ch. 63, par. 42.46)
Sec. 6. Whenever any committee of either house reports any bill with an amendment of such nature as will substantially affect the impact of the bill on public pension systems and whenever any bill is amended on the floor of either house in such manner as to substantially affect the impact of the bill on public pension systems, the Commission may, on its own initiative, or shall, within 7 days after a request by any member of the house by which the bill is then being considered, prepare a new or revised pension impact note in relation to the amended bill. If such a request is made, the bill shall be held on second reading until the note is received or the 7 day period has elapsed. Copies of each new or revised pension impact note shall be furnished to the persons named in Section 2.
(Source: P.A. 83-1257.)

(25 ILCS 55/7) (from Ch. 63, par. 42.47)
Sec. 7. The subject matter of bills submitted to the Commission for preparation of pension impact notes shall be kept in strict confidence and no information relating thereto or relating to the pension impact of any such measure shall be divulged by any official or employee of the Commission prior to its introduction in the General Assembly.
(Source: P.A. 79-1397.)



25 ILCS 60/ - Judicial Note Act.

(25 ILCS 60/0.01) (from Ch. 63, par. 42.60)
Sec. 0.01. Short title. This Act may be cited as the Judicial Note Act.
(Source: P.A. 86-1324.)

(25 ILCS 60/1) (from Ch. 63, par. 42.61)
Sec. 1.
Every bill, the purpose and effect of which is to increase or decrease the number of appellate judges, circuit judges, or associate circuit judges in the State, either directly or indirectly, shall have prepared for it prior to second reading in the house of introduction a brief explanatory statement of the need of a change in the number of judges in the particular county, circuit or district of the State. These statements shall be known as "judicial notes".
(Source: P.A. 77-1258.)

(25 ILCS 60/2) (from Ch. 63, par. 42.62)
Sec. 2. The sponsor of each bill referred to in Section 1 shall present a copy of the bill, with his requirements for a judicial note, to the Supreme Court. The judicial note shall be prepared by the Supreme Court and furnished to the sponsor of the bill within 5 calendar days thereafter; except that whenever, because of the complexity of the measure, additional time is required for the preparation of the judicial note the Supreme Court may so inform the sponsor of the bill and he may approve an extension of the time within which the note should be furnished, not to extend, however, beyond June 15 the odd numbered year following the date of request. Whenever any measure by which a judicial note is requested affects more than one county, circuit, or judicial district, such effect must be set forth in the judicial note.
(Source: P.A. 100-201, eff. 8-18-17.)

(25 ILCS 60/3) (from Ch. 63, par. 42.63)
Sec. 3.
Whenever the sponsor of any measure is of the opinion that no judicial note is necessary, any member of either house may thereafter request that a note be obtained, and in such case the matter shall be decided by majority vote of those present and voting in the house of which he is a member.
(Source: P.A. 76-1314.)

(25 ILCS 60/4) (from Ch. 63, par. 42.64)
Sec. 4.
The note shall be factual in nature, as brief and concise as may be, and shall provide a reliable estimate of the need of a decrease or increase of judges based upon population and case load of the particular county or counties, circuit or circuits, or judicial district or districts for which the change is required. If it is determined that such need can not be ascertained, the judicial note shall contain a statement to that effect, setting forth the reasons why a determination of need can not be given.
(Source: P.A. 77-1258.)

(25 ILCS 60/5) (from Ch. 63, par. 42.65)
Sec. 5. No comment or opinion shall be included in the judicial note with regard to the merits of the measure for which the judicial note is prepared; however, technical or mechanical defects may be noted. The judicial note shall be prepared in quintuplicate, and the name of the Supreme Court shall appear at the end of the note and the original of the judicial note shall be signed by a designee of the Supreme Court.
(Source: P.A. 84-1395.)

(25 ILCS 60/6) (from Ch. 63, par. 42.66)
Sec. 6.
The fact that a judicial note is prepared for any bill shall not preclude or restrict the appearance before any committee of the General Assembly of any official or authorized employee of any State board, commission, department, agency, or other entity who desires to be heard in support of or in opposition to the measure.
(Source: P.A. 76-1314.)

(25 ILCS 60/7) (from Ch. 63, par. 42.67)
Sec. 7. Whenever any committee of either house reports any bill with amendments of such a nature as will affect the number of judges in the State as stated in the judicial note relating to the measure at the time of its referral to the committee, there shall be included with the report of the committee a statement of the effect of the change proposed by the amendment reported as desired by a majority of the committee. In like manner, whenever any measure is amended on the floor of either house in such manner as to affect the number of judges in the State as stated in the judicial note relating to the measure prior to such amendment, a majority of such house may propose that no action shall be taken upon the amendment until the sponsor of the amendment shows to the members a statement of the judicial effect of his proposed amendment.
(Source: P.A. 97-813, eff. 7-13-12.)

(25 ILCS 60/8) (from Ch. 63, par. 42.68)
Sec. 8.
The provisions of this Act are severable and if any part or provision hereof shall be void the decision of the court so holding shall not affect or impair any of the remaining parts or provisions of the Act.
(Source: P.A. 76-1314.)



25 ILCS 65/ - State Debt Impact Note Act.

(25 ILCS 65/1) (from Ch. 63, par. 42.71)
Sec. 1. This Act shall be known and may be cited as the State Debt Impact Note Act.
(Source: P.A. 81-615.)

(25 ILCS 65/2) (from Ch. 63, par. 42.72)
Sec. 2. "Long-term debt authorization" means (1) dollar amount of bonds or other evidences of indebtedness which are secured by the full faith and credit of the State or are required to be repaid, directly or indirectly, from tax revenue and which can be sold in support of designated purposes by the State, any department, authority, public corporation or quasi-public corporation of the State, any State college or university, or any other public agency created by the State, not including units of local government or school districts; or
(2) the dollar amount of bond and other evidences of indebtedness which are not secured by the full faith and credit or tax revenue of the State nor required to be repaid, directly or indirectly, from tax revenue and which can be sold in support of designated purposes by the State, any department, authority, public corporation and quasi-public corporation of the State, the State colleges and universities, and any other public agency created by the State, not including units of local government or school districts.
(Source: P.A. 81-615.)

(25 ILCS 65/3) (from Ch. 63, par. 42.73)
Sec. 3. The Commission on Government Forecasting and Accountability shall prepare a written State Debt Impact Note in relation to any bill introduced in either house of the General Assembly which proposes to increase or add new long term debt authorization or would require, through appropriation, the use of bond financed funds. Upon the assignment of any such bill to Committee, the chairperson of the Committee on Assignments in the House of Representatives or the chairperson of the Committee on Assignment of Bills in the Senate shall forward the bill to the Commission on Government Forecasting and Accountability which shall prepare such a note within 7 calendar days after receiving the request and the bill shall be held on second reading until the note has been received, except that whenever, because of the complexity of the measure, additional time is required for preparation of the note, the Commission may so inform the sponsor of the bill, who may approve an extension of the time within which the note is to be furnished for an additional 7 calendar days. Copies of each State Debt Impact Note shall be furnished by the Commission to the presiding officer of each house, the minority leader of each house, the Clerk of the House of Representatives, the Secretary of the Senate, the sponsor of the bill which is the subject of the note, the member, if any, who initiated the request for the note, the Chairperson and Minority Spokespersons of the House and Senate Appropriations and Revenue Committees.
(Source: P.A. 93-1067, eff. 1-15-05.)

(25 ILCS 65/4) (from Ch. 63, par. 42.74)
Sec. 4. The State Debt Impact Note shall be factual in nature and as brief and concise as possible. For bills which would appropriate from bond funds, the note shall provide a reliable estimate of the impact of the bill on the State's debt service requirements; a description of the estimated useful life and intended use of the project; and maintenance and operating costs associated with the project. For bills which would add new or increase existing bond authorization levels the note shall assess current outstanding, unissued, and retired bond authorization levels and make reasonable projections of the cost associated with the retirement of the additional bonds. The estimated costs shall specify the estimated total principal and interest payments (assuming interest is paid at a fixed rate) if all of the Bonds authorized were issued. The statement or note shall include the total principal on all other then-outstanding Bonds of the State. A brief summary or work sheet of computations used in arriving at State Debt Impact Notes shall be attached.
(Source: P.A. 93-839, eff. 7-30-04.)

(25 ILCS 65/5) (from Ch. 63, par. 42.75)
Sec. 5. The Commission on Government Forecasting and Accountability may include in any State Debt Impact Note any comment or opinion which it deems appropriate with regard to the fiscal and financial impact of the measure for which the note is prepared.
(Source: P.A. 93-1067, eff. 1-15-05.)

(25 ILCS 65/6) (from Ch. 63, par. 42.76)
Sec. 6. The fact that a State Debt Impact Note is prepared for any bill shall not preclude or restrict the appearance before any committee of the General Assembly of any official or authorized employee of any State board, commission, department, agency or other entity who desires to be heard in support of or in opposition to the measure.
(Source: P.A. 81-615.)

(25 ILCS 65/7) (from Ch. 63, par. 42.77)
Sec. 7. Whenever any committee of either house reports any bill which is required by this Act to have a long-term debt note with an amendment or whenever any bill is amended on the floor of either house in such manner as to substantially affect the impact of the bill on the State's debt service capacity, the Commission on Government Forecasting and Accountability shall upon request by any member of the house by which the bill is being considered prepare a new or revised State Debt Impact Note in relation to the amended bill. Copies of each new or revised State Debt Impact Note shall be furnished to the persons named in Section 2.
Whenever any member of either House is of the opinion that a State Debt Impact Note should be prepared on any bill and such note has not been requested, the member may at any time before the bill is moved to third reading request that such a note be obtained, in which case the bill shall be submitted to the Commission on Government Forecasting and Accountability for preparation of the note. If the sponsor is of the opinion that a long-term debt note is not required, the matter shall be decided by majority vote of those present and voting in the House of which he is a member.
(Source: P.A. 93-1067, eff. 1-15-05.)

(25 ILCS 65/8) (from Ch. 63, par. 42.78)
Sec. 8. The subject matter of bills submitted to the Commission for preparation of State Debt Impact Notes shall be kept in strict confidence and no information relating thereto or relating to the State debt impact of any such measure shall be divulged by any official or employee of the Commission prior to its introduction in the General Assembly.
(Source: P.A. 81-615.)

(25 ILCS 65/9) (from Ch. 63, par. 42.79)
Sec. 9. The requirements imposed on bills by this Act shall be deemed to be procedural requirements for passage within the meaning of Section 8 of Article IV of the Constitution of Illinois, and the certification of the Speaker of the House and the President of the Senate shall be conclusive that a certified bill has met the requirements of this Act.
(Source: P.A. 81-615.)



25 ILCS 70/ - Correctional Budget and Impact Note Act.

(25 ILCS 70/1) (from Ch. 63, par. 42.81)
Sec. 1. This Act shall be known and may be cited as the Correctional Budget and Impact Note Act.
(Source: P.A. 83-1031.)

(25 ILCS 70/2) (from Ch. 63, par. 42.82)
Sec. 2. Budget impact note required.
(a) Every bill which creates a new criminal offense for which a sentence to the Department of Corrections may be imposed; or which enhances any class or category of offense to a higher grade or penalty for which a sentence to the Department of Corrections is authorized; or which requires a mandatory commitment to the Department of Corrections, shall have prepared for it prior to second reading in the house of introduction a brief explanatory statement or note which shall include a reliable estimate of the probable impact of such bill upon the overall resident population of the Department of Corrections and the probable impact which such bill will have upon the Department's annual budget.
(b) Every bill that (i) creates a new criminal offense for which a commitment to a juvenile detention facility, sentence of probation, intermediate sanctions, or community service may be imposed or (ii) enhances any class or category of offense to any grade or penalty for which adjudication, commitment, or disposition by a circuit court to the custody of a Probation and Court Services Department may result shall have prepared for it prior to second reading in the house of introduction a brief explanatory statement or note that shall include a reliable estimate of the probable impact of the bill upon the overall probation caseload Statewide and the probable impact the bill will have on staffing needs and upon the annual budgets of the Illinois Supreme Court and the counties of this State.
(Source: P.A. 89-198, eff. 7-21-95.)

(25 ILCS 70/3) (from Ch. 63, par. 42.83)
Sec. 3. Upon the request of the sponsor of any bill described in subsection (a) of Section 2, the Director of the Department of Corrections, or any person within the Department whom the Director may designate, shall prepare a written statement setting forth the information specified in subsection (a) of Section 2. Upon the request of the sponsor of any bill described in subsection (b) of Section 2, the Director of the Administrative Office of the Illinois Courts, or any person the Director may designate, shall prepare a written statement setting forth the information specified in subsection (b) of Section 2.
The statement prepared by the Director of Corrections or Director of Administrative Office of the Illinois Courts, as the case may be, shall be designated a Correctional Budget and Impact Note and shall be furnished to the sponsor within 10 calendar days thereafter, except that whenever, because of the complexity of the bill, additional time is required for the preparation of the note, the Department of Corrections or Administrative Office of the Illinois Courts may so notify the sponsor and request an extension of time not to exceed 5 additional days within which such note is to be furnished. Such extension shall not extend beyond May 15 following the date of the request.
(Source: P.A. 92-16, eff. 6-28-01.)

(25 ILCS 70/4) (from Ch. 63, par. 42.84)
Sec. 4. Whenever the sponsor of any measure is of the opinion that no Correctional Budget and Impact Note is necessary, any member of either house may thereafter request that a note be obtained, and in such case the matter shall be decided by a majority vote of those present and voting in the house of which he is a member.
(Source: P.A. 83-1031.)

(25 ILCS 70/5) (from Ch. 63, par. 42.85)
Sec. 5. The note shall be factual in nature, as brief and concise as may be, and shall provide as reliable an estimate, in terms of population and dollar impact, as is possible under the circumstances. The note shall include both the immediate effect, and if determinable or reasonably foreseeable, the long-range effect of the measure.
If, after careful investigation, it is determined that no population or dollar estimate is possible, the note shall contain a statement to that effect, setting forth the reasons why no such estimate can be given. A brief summary or work sheet of computations used in arriving at the Budget and Impact Note figures shall be supplied.
(Source: P.A. 90-655, eff. 7-30-98.)

(25 ILCS 70/6) (from Ch. 63, par. 42.86)
Sec. 6. No comment or opinion shall be included in the note with regard to the merits of the measure for which the note is prepared; however technical or mechanical defects may be noted.
The work sheet shall include, insofar as practicable, a breakdown of the costs upon which the note is based. Such breakdown shall include, but need not be limited to, costs of personnel, room and board, and capital outlay. The note shall also include such other information as is required by the rules and regulations which may be promulgated by each house of the General Assembly with respect to the preparation of such notes.
The note shall be prepared in quintuplicate and the original of both the note and the work sheet shall be signed by the Director of the Department of Corrections or such person as the Director may designate or by the Director of the Administrative Office of the Illinois Courts, or any person the Director may designate.
(Source: P.A. 89-198, eff. 7-21-95.)

(25 ILCS 70/7) (from Ch. 63, par. 42.87)
Sec. 7. The fact that a Correctional Budget and Impact Note is prepared for any bill shall not preclude or restrict the appearance before any committee of the General Assembly, of any official or authorized employee of any State board, commission, department, agency or other entity who desires to be heard in support of or in opposition to the measure.
(Source: P.A. 83-1031.)

(25 ILCS 70/8) (from Ch. 63, par. 42.88)
Sec. 8. Whenever any measure is amended on the floor of either house in such manner as to bring it within the description of bills set forth in Section 2 above, a majority of such house may propose that no action shall be taken upon the amendment until the sponsor of the amendment presents to the members a statement of the budget and population impact of his amendment, as required by this Act.
(Source: P.A. 83-1031.)

(25 ILCS 70/9) (from Ch. 63, par. 42.89)
Sec. 9. The subject matter of bills submitted to the Director of the Department of Corrections or the Director of the Administrative Office of the Illinois Courts shall be kept in strict confidence and no information relating thereto or relating to the budget or impact thereof shall be divulged by an official or employee of the Department or the Administrative Office of the Illinois Courts, except to the bill's sponsor or his designee, prior to the bill's introduction in the General Assembly.
(Source: P.A. 92-16, eff. 6-28-01.)



25 ILCS 75/ - Home Rule Note Act.

(25 ILCS 75/1) (from Ch. 63, par. 42.91-1)
Sec. 1. Short title. This Act may be cited as the Home Rule Note Act.
(Source: P.A. 87-229.)

(25 ILCS 75/5) (from Ch. 63, par. 42.91-5)
Sec. 5. Bills required to have home rule notes. Every bill that denies or limits any power or function of a home rule unit shall have prepared for it before second reading in the house of introduction a brief explanatory note that includes a reliable estimate of the probable impact of the bill on the powers and functions of home rule units.
(Source: P.A. 87-229.)

(25 ILCS 75/10) (from Ch. 63, par. 42.91-10)
Sec. 10. Preparation of the note. Upon the request of the sponsor of a bill described in Section 5, the Director of Commerce and Economic Opportunity or some person within the Department designated by the Director shall prepare a written note setting forth the information required by Section 5. The note shall be designated a home rule note and shall be furnished to the sponsor within 10 calendar days after the request, except that whenever, because of the complexity of the bill, additional time is required for the preparation of the note, the Department may so notify the sponsor and request an extension of time not to exceed 5 additional days within which to furnish the note. An extension may not, however, be beyond June 15 following the date of the request.
(Source: P.A. 94-793, eff. 5-19-06.)

(25 ILCS 75/15) (from Ch. 63, par. 42.91-15)
Sec. 15. Member's request for a note. If the sponsor of a bill is of the opinion that no home rule note is necessary, any member of either house may request that a note be obtained, and in that case the matter shall be decided by a majority vote of those present and voting in the house of which he or she is a member.
(Source: P.A. 87-229.)

(25 ILCS 75/20) (from Ch. 63, par. 42.91-20)
Sec. 20. Content of note. The note shall be factual, brief, and concise and shall provide as reliable an estimate of the bill's impact as is possible under the circumstances. The note shall include both the immediate effect and, if determinable or reasonably foreseeable, the long-range effect of the bill. If, after careful investigation, it is determined that no estimate is possible, the note shall contain a statement to that effect setting forth the reasons why no estimate can be given.
(Source: P.A. 87-229.)

(25 ILCS 75/25) (from Ch. 63, par. 42.91-25)
Sec. 25. Comments and information; signing. No comment or opinion shall be included in the note with regard to the merits of the bill for which the note is prepared, except that technical or mechanical defects may be noted. The note shall include all information that is required by the rules and regulations of each house of the General Assembly with respect to the preparation of home rule notes. The note shall be prepared in quintuplicate, and the original of the note shall be signed by the Director or a person designated by the Director.
(Source: P.A. 87-229.)

(25 ILCS 75/30) (from Ch. 63, par. 42.91-30)
Sec. 30. Right to be heard on bill. The fact that a home rule note is prepared for a bill does not preclude or restrict the appearance before any committee of the General Assembly of any official or authorized employee of any State board, commission, department, agency, or other entity that desires to be heard in support of or in opposition to the bill.
(Source: P.A. 87-229.)

(25 ILCS 75/35) (from Ch. 63, par. 42.91-35)
Sec. 35. Amendments. Whenever a bill is amended on the floor of either house in a manner as to bring it within the description of bills set forth in Section 5, a majority of that house may propose that no action be taken upon the amendment until the sponsor of the amendment presents a home rule note to the members.
(Source: P.A. 87-229.)

(25 ILCS 75/40) (from Ch. 63, par. 42.91-40)
Sec. 40. Confidentiality. The subject matter of bills submitted to the Director shall be kept in strict confidence by the Department of Commerce and Economic Opportunity, and no information relating to the bill or its home rule impact shall be divulged by any official or employee of the Department, except to the bill's sponsor or the sponsor's designee, before the bill's introduction in the General Assembly.
(Source: P.A. 94-793, eff. 5-19-06.)



25 ILCS 80/ - Balanced Budget Note Act.

(25 ILCS 80/1) (from Ch. 63, par. 42.93-1)
Sec. 1. This Act may be cited as the Balanced Budget Note Act.
(Source: P.A. 87-688.)

(25 ILCS 80/5) (from Ch. 63, par. 42.93-5)
Sec. 5. Supplemental Appropriation Bill Defined. For purposes of this Act, "supplemental appropriation bill" means any appropriation bill that is (a) introduced or amended (including any changes to legislation by means of the submission of a conference committee report) on or after July 1 of a fiscal year and (b) proposes (as introduced or as amended as the case may be) to authorize, increase, decrease, or reallocate any general funds appropriation for that same fiscal year. The general funds consist of the General Revenue Fund, the Common School Fund, the General Revenue Common School Special Account Fund, and the Education Assistance Fund.
(Source: P.A. 87-688.)

(25 ILCS 80/10) (from Ch. 63, par. 42.93-10)
Sec. 10. Responsibility for the Preparation and Filing of Balanced Budget Notes. A Balanced Budget Note shall be prepared and filed in writing for every supplemental appropriation bill. A Balanced Budget Note shall also be prepared and filed on any amendment to a supplemental appropriation bill or any amendment to a bill that would cause it to become a supplemental appropriation bill. The sponsor of a supplemental appropriation bill shall be responsible for the preparation and filing of the Balanced Budget Note upon the introduction of the bill. For any amendment to a supplemental appropriation bill or an amendment to another bill that would cause it to become a supplemental appropriation bill, the sponsor of the amendment shall be responsible for the preparation and filing of the Balanced Budget Note when the amendment is adopted. For any supplemental appropriation bill which is amended in an appropriations committee and is reported out of the committee, the sponsor of the bill shall be responsible for preparing and filing the Balanced Budget Note on the amended version of the bill. For any conference committee report on a supplemental appropriation bill, the conference committee shall be responsible for the preparation and filing of the Balanced Budget Note.
(Source: P.A. 87-688.)

(25 ILCS 80/15) (from Ch. 63, par. 42.93-15)
Sec. 15. Filing and Distribution of Balanced Budget Notes. Balanced Budget Notes shall be filed with the Clerk of the House for supplemental appropriation bills that are under consideration by the House of Representatives and with the Secretary of the Senate for supplemental appropriations bills that are under consideration by the Senate. The respective office shall apply a time stamp to each Balanced Budget Note it receives indicating the date and time that the Balanced Budget Note was filed. A copy of the Balanced Budget Note, clearly showing the date and time that the Note was filed, shall be immediately provided by the Clerk of the House or the Secretary of the Senate, as the case may be, to the Presiding Officer and the Minority Leader of the respective chamber, the Chair and Minority Spokesman of the appropriation committee to which the supplemental appropriation bill is currently assigned or to which the supplemental appropriation bill was originally assigned, the sponsor of the supplemental appropriation bill in that chamber, and, if different than the sponsor of the supplemental appropriation bill, the sponsor of the amendment.
(Source: P.A. 87-688.)

(25 ILCS 80/20) (from Ch. 63, par. 42.93-20)
Sec. 20. Note Contents. Balanced Budget Notes shall be factual in nature, concise and shall include a brief explanation of the nature of the measure and a reliable estimate of the measure's anticipated effect (in dollars) on the State budget for that fiscal year. The Note shall include both the immediate effect and, if determinable or reasonably foreseeable, the long-range effect of the measure. A brief summary or work sheet of computations used in arriving at figures contained in the Balanced Budget Note shall be included. Each Balanced Budget Note shall include a discussion of the proposed reduction in other appropriations or increases in State revenue that would allow the measure to be adopted without adversely affecting the State budget for that fiscal year.
If a supplemental appropriation bill appropriates money from a bond-financed fund or for the purpose of allowing the recipient agency to enter into an installment-purchase or lease-purchase agreement having a total principal value in excess of $250,000 or having a term in excess of five years, the Balanced Budget Note shall also include an estimated annual schedule of any principal and interest payments related to such appropriations.
(Source: P.A. 87-688.)

(25 ILCS 80/25) (from Ch. 63, par. 42.93-25)
Sec. 25. Severability. The provisions of this Act are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 87-688.)



25 ILCS 82/ - Housing Affordability Impact Note Act.

(25 ILCS 82/1)
Sec. 1. Short Title. This Act may be cited as the Housing Affordability Impact Note Act.
(Source: P.A. 87-1149.)

(25 ILCS 82/5)
Sec. 5. Applicability.
(a) Every bill, except those making a direct appropriation, the purpose or effect of which is to directly increase or decrease the cost of constructing, purchasing, owning or selling a single family residence shall have prepared for it, before second reading in the house of introduction, a brief explanatory statement or note that shall include a reliable estimate of the anticipated impact.
(b) Every proposed rule of an agency, the purpose or effect of which is to directly increase or decrease the cost of constructing, purchasing, owning, or selling a single family residence shall have prepared for it, before approval by the Joint Committee on Administrative Rules pursuant to the Illinois Administrative Procedure Act, a brief explanatory statement or note that shall include a reliable estimate of the anticipated impact. As used in this Act, "rule" and "agency" have the same meanings as in the Illinois Administrative Procedure Act.
(c) These statements or notes shall be known as housing affordability impact notes.
(Source: P.A. 87-1149; 88-61.)

(25 ILCS 82/10)
Sec. 10. Preparation. The sponsor of each bill, or the agency proposing a rule, to which Section 5 applies, shall present a copy of the bill or proposed rule, with the request for a housing affordability impact note, to the Illinois Housing Development Authority. The housing affordability impact note shall be prepared by the Illinois Housing Development Authority and submitted to the sponsor of the bill or the agency within 5 calendar days, except that whenever, because of the complexity of the measure, additional time is required for the preparation of the housing affordability impact note, the Illinois Housing Development Authority may inform the sponsor of the bill or the agency, and the sponsor or agency may approve an extension of the time within which the note is to be submitted, not to extend, however, beyond June 15, following the date of the request. The Illinois Housing Development Authority may seek assistance from a Statewide trade organization representing the real estate or home building industry in the preparation of a housing affordability impact note. If, in the opinion of the Illinois Housing Development Authority, there is insufficient information to prepare a reliable estimate of the anticipated impact, a statement to that effect can be filed and shall meet the requirements of this Act.
(Source: P.A. 100-201, eff. 8-18-17.)

(25 ILCS 82/15)
Sec. 15. Vote on necessity of housing affordability impact notes. Whenever the sponsor of any bill is of the opinion that no housing affordability impact note is required, any member of either house may request that a note be obtained, and in that case the applicability of this Act shall be decided by the majority of those present and voting in the house of which the sponsor is a member.
(Source: P.A. 87-1149.)

(25 ILCS 82/20)
Sec. 20. Requisites and contents. The note shall be factual in nature, as brief and concise as may be, and shall provide a reliable estimate in dollars, and, in addition, it shall include both the immediate effect and, if determinable or reasonably foreseeable, the long range effect of the measure. A housing affordability impact note shall be prepared on the basis of a single family residence and may include an estimate for a larger development as an analysis of the long range effect of a measure. If, after careful investigation, it is determined that no dollar estimate is possible, the note shall contain a statement to that effect, setting forth the reasons why no dollar estimate can be given. A brief summary or work sheet of computations used in arriving at housing affordability impact note figures shall be included.
(Source: P.A. 87-1149.)

(25 ILCS 82/25)
Sec. 25. Comment or opinion; technical or mechanical defects. No comment or opinion shall be included in the housing affordability impact note with regard to the merits of the measure for which the housing affordability impact note is prepared; however, technical or mechanical defects may be noted.
(Source: P.A. 87-1149.)

(25 ILCS 82/30)
Sec. 30. Appearance of State officials and employees in support or opposition of measure. The fact that a housing affordability impact note is prepared for any bill or proposed rule shall not preclude or restrict the appearance before any committee of the General Assembly, or before the Joint Committee on Administrative Rules, of any official or authorized employee of the Illinois Housing Development Authority who desires to be heard in support of or in opposition to the measure.
(Source: P.A. 87-1149; 88-61.)

(25 ILCS 82/35)
Sec. 35. Amendment of bill necessitating statement of fiscal effect of proposed amendment. Whenever any committee of either house reports any bill with an amendment that will substantially affect the figures stated in the housing affordability impact note attached to the measure at the time of its referral to the committee, there shall be included with the report of the committee a statement of the effect of the change proposed by the amendment reported if desired by a majority of the committee. Whenever any bill is amended on the floor of either house to substantially affect the figures as stated in the housing affordability impact note attached to the bill before the amendment, a majority of the members of that house may propose that no action shall be taken on the amendment until the sponsor of the amendment presents to the members a statement of the housing affordability impact of the proposed amendment.
(Source: P.A. 87-1149.)



25 ILCS 85/ - Legislative Commission Hearing Act.

(25 ILCS 85/0.01) (from Ch. 63, par. 13.01)
Sec. 0.01. Short title. This Act may be cited as the Legislative Commission Hearing Act.
(Source: P.A. 86-1324.)

(25 ILCS 85/1) (from Ch. 63, par. 13.1)
Sec. 1. Definitions.
As used in this Act, unless the context requires otherwise:
"Commission" means a special or interim committee or commission of the House of Representatives or the Senate, a joint committee or commission of the House of Representatives and the Senate, any committee or commission consisting of members of the General Assembly and of the public, or a duly authorized subcommittee of any of the foregoing, but shall not be construed to include any standing committee of either the House of Representatives or the Senate.
"Hearing" means any public or private meeting of a Commission for the purpose of hearing a witness testify under oath or affirmation.
"Public Hearing" means any hearing which is open to the public or any hearing in which the testimony is made available to the public.
"Private Hearing" means any hearing which is not public.
"Person" means an individual, corporation, partnership, association, organization or governmental agency.
(Source: Laws 1957, p. 2446.)

(25 ILCS 85/2) (from Ch. 63, par. 13.2)
Sec. 2. Statement of subject of investigation: service on witness.
No person shall be required to testify at a hearing unless two members of the Commission are present. No person shall be required to appear at any hearing or testify unless he has been personally served with (a) a copy of this Act and (b) a copy of the law or resolution authorizing the investigation.
(Source: Laws 1957, p. 2446.)

(25 ILCS 85/3) (from Ch. 63, par. 13.3)
Sec. 3. Right to counsel.
Any witness summoned to appear at a hearing shall have the right to be accompanied by counsel, who shall be permitted to advise and counsel the witness at any time.
(Source: Laws 1957, p. 2446.)

(25 ILCS 85/3.1) (from Ch. 63, par. 13.3a)
Sec. 3.1. Any witness who gives testimony at a hearing shall be paid the same fees for attendance and travel as are paid in civil cases before the circuit courts of this State. Such fees shall be paid when the witness is excused from further attendance.
(Source: Laws 1961, p. 3301.)

(25 ILCS 85/4) (from Ch. 63, par. 13.4)
Sec. 4. Record of proceedings.
An accurate record, which may be taken by tape recording or other appropriate means, may be kept of the proceedings of any hearing. Upon his written request to the chairman and at least one other member of the Commission, a witness shall be furnished at a reasonable charge with a transcript of the record insofar as it pertains to him or his testimony, if such record was taken at a public hearing, or, if taken at a private hearing, such record is subsequently used or referred to in a public hearing or becomes relevant in any proceeding to which the witness is a party. The record need not be transcribed or printed, except as herein provided, unless the Commission shall so determine.
(Source: Laws 1957, p. 2446.)

(25 ILCS 85/5) (from Ch. 63, par. 13.5)
Sec. 5. Rights of persons defamed.
Any witness or any other person whose name is mentioned or who is specifically identified at a public hearing and who reasonably believes that such mention or identification tends to defame him or otherwise adversely affect his reputation shall be afforded the following privileges to be exercised within a reasonable time: (a) To be furnished at a reasonable charge with a transcript of the record, if any has been kept, as it pertains to him taken at a public hearing, (b) to file with the Commission a written sworn statement (including exhibits thereto) relevant to the matter referred to in such mention or identification, and (c) if no record of the proceedings of a hearing has been kept, to file affidavits alleging the mention or identification and the party making such mention or identification wherein such witness or person believes he was defamed. Such statement shall be made a part of the record of the public hearing at which the witness believes himself to have been defamed.
In addition, such person may file with the chairman and at least one other member of the Commission a verified written request to appear personally before the Commission. If, on the basis of the aforementioned written sworn statement and the verified written request to be heard, the Commission believes that such person has a reasonable cause to be heard, it shall afford him the privilege of being heard.
(Source: Laws 1957, p. 2446.)



25 ILCS 90/ - General Assembly Appointments Act.

(25 ILCS 90/0.01) (from Ch. 63, par. 160)
Sec. 0.01. Short title. This Act may be cited as the General Assembly Appointments Act.
(Source: P.A. 86-1324.)

(25 ILCS 90/1) (from Ch. 63, par. 161)
Sec. 1. If any law requires the appointment of members of the General Assembly to any commission, committee, board, council or similar body, all appointments thereto, whether of such members or of other persons, must be made in writing by the appointing authority designated by law and filed with the Secretary of State as a public record.
(Source: Laws 1967, p. 3101.)



25 ILCS 95/ - General Assembly Appointing Authority Act.

(25 ILCS 95/0.01) (from Ch. 85, par. 40)
Sec. 0.01. Short title. This Act may be cited as the General Assembly Appointing Authority Act.
(Source: P.A. 86-1324.)

(25 ILCS 95/1) (from Ch. 85, par. 41)
Sec. 1.
In all cases in which any statute constitutes a group of members of the General Assembly as an appointing authority for the purpose of making appointments to the governing body of a unit of local government, the member of such appointing authority with the greatest seniority as a member of the General Assembly shall be responsible for organization of the appointing authority. In case of a tie, seniority shall be determined by lot.
(Source: P.A. 77-2464.)

(25 ILCS 95/2) (from Ch. 85, par. 42)
Sec. 2.
All agencies of this State are directed to furnish necessary services and facilities required by such appointing authorities. Records of appointing authorities shall be deposited with the Secretary of State.
(Source: P.A. 77-2464.)



25 ILCS 100/ - Debate Transcript Act.

(25 ILCS 100/0.01) (from Ch. 63, par. 200)
Sec. 0.01. Short title. This Act may be cited as the Debate Transcript Act.
(Source: P.A. 86-1324.)

(25 ILCS 100/1) (from Ch. 63, par. 201)
Sec. 1.
Each house of the General Assembly shall keep a transcript of its debates.
(Source: P.A. 78-1137.)

(25 ILCS 100/2) (from Ch. 63, par. 202)
Sec. 2.
The Clerk of the House of Representatives and the Secretary of the Senate shall file the transcripts of debates in their respective houses with the Secretary of State who shall maintain them as a public record and make them available for public inspection as provided in "The State Records Act", approved July 6, 1957, as amended.
(Source: P.A. 78-1137.)



25 ILCS 105/ - Legislative Materials Act.

(25 ILCS 105/0.01) (from Ch. 63, par. 800)
Sec. 0.01. Short title. This Act may be cited as the Legislative Materials Act.
(Source: P.A. 88-656, eff. 9-16-94.)

(25 ILCS 105/1) (from Ch. 63, par. 801)
Sec. 1. Fees.
(a) The Clerk of the House of Representatives may establish a schedule of reasonable fees to be charged for providing copies of daily and bound journals, committee documents, committee tape recordings, transcripts of committee proceedings, and committee notices, for providing copies of bills on a continuing or individual basis, and for providing tape recordings and transcripts of floor debates and other proceedings of the House.
(b) The Secretary of the Senate may establish a schedule of reasonable fees to be charged for providing copies of daily and bound journals, committee notices, for providing copies of bills on a continuing or individual basis, and for providing tape recordings and transcripts of floor debates and other proceedings of the Senate.
(c) The Clerk of the House of Representatives and the Secretary of the Senate may establish a schedule of reasonable fees to be charged for providing live audio of floor debates and other proceedings of the House of Representatives and the Senate. The Clerk and the Secretary shall have complete discretion over the distribution of live audio under this subsection (c), including discretion over the conditions under which live audio shall be distributed, except that live audio shall be distributed to the General Assembly and its staffs. Nothing in this subsection (c) shall be construed to create an obligation on the part of the Clerk or Secretary to provide live audio to any person or entity other than to the General Assembly and its staffs.
(c-5) The Clerk of the House of Representatives, to the extent authorized by the House Rules, may establish a schedule of reasonable fees to be charged to members for the preparation, filing, and reproduction of non-substantive resolutions.
(c-10) Through December 31, 2010, the Clerk of the House of Representatives may sell to a member of the House of Representatives one or more of the chairs that comprise member seating in the House chamber. The Clerk must charge the original cost of the chairs.
(c-15) Through December 31, 2010, the Secretary of the Senate may sell to a member of the Senate one or more of the chairs that comprise member seating in the Senate chamber. The Secretary must charge the original cost of the chairs.
(d) Receipts from all fees and charges established under this Section shall be deposited by the Clerk and the Secretary into the General Assembly Operations Revolving Fund, a special fund in the State treasury. Amounts in the Fund may be appropriated for the operations of the offices of the Clerk of the House of Representatives and the Secretary of the Senate, including the replacement of items sold under subsections (c-10) and (c-15).
(Source: P.A. 95-21, eff. 8-3-07.)



25 ILCS 110/ - Reports to Legislative Research Unit Act.

(25 ILCS 110/0.01) (from Ch. 63, par. 1050)
Sec. 0.01. Short title. This Act may be cited as the Reports to Legislative Research Unit Act.
(Source: P.A. 86-1324.)

(25 ILCS 110/1) (from Ch. 63, par. 1051)
Sec. 1. Reporting Appointments to Legislative Research Unit.
(a) As used in this Act, "separate or interagency board or commission" includes any body in the legislative, executive, or judicial branch of State government that contains any members other than those serving in a single State agency, and that is charged with policy-making or licensing functions or with making recommendations regarding such functions to any authority in State government. The term also includes any body, regardless of its level of government, to which any constitutional officer in the executive branch of State government makes an appointment. The term does not include any body whose members are elected by vote of the electors.
(b) Within 30 days after the effective date of this Act, or within 30 days after the creation of any separate or interagency board or commission, whichever is later, each appointing authority for that board or commission shall make an initial report in writing to the Legislative Research Unit. Each initial report shall contain the following information:
(1) The name of the board or commission, and a complete citation or copy of the statute, order, or other document creating it.
(2) An address and telephone number, if any, that can be used to communicate with the board or commission.
(3) For each person appointed by that appointing authority to the board or commission whose latest term has not expired: the name, mailing address, residence address, Representative District of residence, date of appointment, and expected expiration of latest term. At the request of the appointee, the report may in lieu of the appointee's residence address list the municipality, if any, and county in which the appointee resides. If an appointment requires confirmation, the report shall state the fact, and the appointing authority shall report the confirmation as a report of change under subsection (c). If the statute, order, or other document creating the board or commission imposes any qualification or background requirement on some but not all members of the board or commission, the report shall state which of such requirements each person appointed fulfills.
(c) Each appointing authority for a separate or interagency board or commission, within 15 days after any change in the information required by subsection (b) to be reported that concerns an appointee of that authority, shall report the change in writing to the Legislative Research Unit. Any such report concerning a new appointment shall list the name of the previous appointee, if any, who the new appointee replaces.
(Source: P.A. 86-591.)



25 ILCS 115/ - General Assembly Compensation Act.

(25 ILCS 115/0.01) (from Ch. 63, par. 13.9)
Sec. 0.01. Short title. This Act may be cited as the General Assembly Compensation Act.
(Source: P.A. 86-1324.)

(25 ILCS 115/1) (from Ch. 63, par. 14)
Sec. 1. Each member of the General Assembly shall receive an annual salary of $28,000 or as set by the Compensation Review Board, whichever is greater. The following named officers, committee chairmen and committee minority spokesmen shall receive additional amounts per year for their services as such officers, committee chairmen and committee minority spokesmen respectively, as set by the Compensation Review Board or, as follows, whichever is greater: Beginning the second Wednesday in January 1989, the Speaker and the minority leader of the House of Representatives and the President and the minority leader of the Senate, $16,000 each; the majority leader in the House of Representatives $13,500; 6 assistant majority leaders and 5 assistant minority leaders in the Senate, $12,000 each; 6 assistant majority leaders and 6 assistant minority leaders in the House of Representatives, $10,500 each; 2 Deputy Majority leaders in the House of Representatives $11,500 each; and 2 Deputy Minority leaders in the House of Representatives, $11,500 each; the majority caucus chairman and minority caucus chairman in the Senate, $12,000 each; and beginning the second Wednesday in January, 1989, the majority conference chairman and the minority conference chairman in the House of Representatives, $10,500 each; beginning the second Wednesday in January, 1989, the chairman and minority spokesman of each standing committee of the Senate, except the Rules Committee, the Committee on Committees, and the Committee on Assignment of Bills, $6,000 each; and beginning the second Wednesday in January, 1989, the chairman and minority spokesman of each standing and select committee of the House of Representatives, $6,000 each. A member who serves in more than one position as an officer, committee chairman, or committee minority spokesman shall receive only one additional amount based on the position paying the highest additional amount. The compensation provided for in this Section to be paid per year to members of the General Assembly, including the additional sums payable per year to officers of the General Assembly shall be paid in 12 equal monthly installments. The first such installment is payable on January 31, 1977. All subsequent equal monthly installments are payable on the last working day of the month. A member who has held office any part of a month is entitled to compensation for an entire month.
Mileage shall be paid at the rate of 20 cents per mile before January 9, 1985, and at the mileage allowance rate in effect under regulations promulgated pursuant to 5 U.S.C. 5707(b)(2) beginning January 9, 1985, for the number of actual highway miles necessarily and conveniently traveled by the most feasible route to be present upon convening of the sessions of the General Assembly by such member in each and every trip during each session in going to and returning from the seat of government, to be computed by the Comptroller. A member traveling by public transportation for such purposes, however, shall be paid his actual cost of that transportation instead of on the mileage rate if his cost of public transportation exceeds the amount to which he would be entitled on a mileage basis. No member may be paid, whether on a mileage basis or for actual costs of public transportation, for more than one such trip for each week the General Assembly is actually in session. Each member shall also receive an allowance of $36 per day for lodging and meals while in attendance at sessions of the General Assembly before January 9, 1985; beginning January 9, 1985, such food and lodging allowance shall be equal to the amount per day permitted to be deducted for such expenses under the Internal Revenue Code; however, beginning May 31, 1995, no allowance for food and lodging while in attendance at sessions is authorized for periods of time after the last day in May of each calendar year, except (i) if the General Assembly is convened in special session by either the Governor or the presiding officers of both houses, as provided by subsection (b) of Section 5 of Article IV of the Illinois Constitution or (ii) if the General Assembly is convened to consider bills vetoed, item vetoed, reduced, or returned with specific recommendations for change by the Governor as provided in Section 9 of Article IV of the Illinois Constitution. For fiscal year 2011 and for session days in fiscal years 2012, 2013, 2014, 2015, 2016, 2017, and 2018 only (i) the allowance for lodging and meals is $111 per day and (ii) mileage for automobile travel shall be reimbursed at a rate of $0.39 per mile.
Notwithstanding any other provision of law to the contrary, beginning in fiscal year 2012, travel reimbursement for General Assembly members on non-session days shall be calculated using the guidelines set forth by the Legislative Travel Control Board, except that fiscal year 2012, 2013, 2014, 2015, 2016, 2017, and 2018 mileage reimbursement is set at a rate of $0.39 per mile.
If a member dies having received only a portion of the amount payable as compensation, the unpaid balance shall be paid to the surviving spouse of such member, or, if there be none, to the estate of such member.
(Source: P.A. 99-355, eff. 8-13-15; 99-523, eff. 6-30-16; 100-25, eff. 7-26-17.)

(25 ILCS 115/1.1) (from Ch. 63, par. 14.1)
Sec. 1.1. For purposes of the computation of mileage to which a member is entitled under this Act and in all other instances where the determination of the residence of a member is relevant, each member of the General Assembly is deemed to be a resident of and to have his home in the legislative district which that member represents and from which that member has been elected or appointed to serve in the General Assembly.
(Source: P.A. 79-728.)

(25 ILCS 115/1.5)
Sec. 1.5. Fiscal year 2010 compensation. During the fiscal year beginning on July 1, 2009, every member of the General Assembly is required to forfeit 12 days of compensation. The State Comptroller shall deduct the equivalent of 1/261 of the annual compensation of each member from the compensation of that member in each month of the fiscal year. For purposes of this Section, annual compensation includes compensation paid to each member by the State for one year of service pursuant to Section 1, except any payments made for mileage and allowances for travel and meals. The forfeiture required by this Section is not considered a change in salary and shall not impact pension or other benefits provided to members of the General Assembly.
(Source: P.A. 96-45, eff. 7-15-09.)

(25 ILCS 115/1.6)
Sec. 1.6. FY11 furlough days. During the first 6 months of the fiscal year beginning July 1, 2010, every member of the 96th General Assembly is mandatorily required to forfeit 6 days of compensation. The State Comptroller shall deduct the equivalent of 1/261st of the annual salary of each member of the 96th General Assembly from the compensation of that member in each of the first 6 months of the fiscal year. During the second 6 months of the fiscal year beginning July 1, 2010, every member of the 97th General Assembly is mandatorily required to forfeit 6 days of compensation. The State Comptroller shall deduct the equivalent of 1/261st of the annual salary of each member of the 97th General Assembly from the compensation of that member in each of the second 6 months of the fiscal year. For purposes of this Section, annual compensation includes compensation paid to each member by the State for one year of service pursuant to Section 1, except any payments made for mileage and allowances for travel and meals. The forfeiture required by this Section is not considered a change in salary and shall not impact pension or other benefits provided to members of the General Assembly.
(Source: P.A. 96-958, eff. 7-1-10.)

(25 ILCS 115/1.7)
Sec. 1.7. FY12 furlough days. During each month of the fiscal year beginning July 1, 2011, every member of the 97th General Assembly is mandatorily required to forfeit one day of compensation. The State Comptroller shall deduct the equivalent of 1/261st of the annual salary of each member of the 97th General Assembly from the compensation of that member in each month of the fiscal year. For purposes of this Section, annual compensation includes compensation paid to each member by the State for one year of service pursuant to Section 1, except any payments made for mileage and allowances for travel and meals. The forfeiture required by this Section is not considered a change in salary and shall not impact pension or other benefits provided to members of the General Assembly.
(Source: P.A. 97-71, eff. 6-30-11.)

(25 ILCS 115/1.8)
Sec. 1.8. FY13 furlough days. During the first 6 months of the fiscal year beginning July 1, 2012, every member of the 97th General Assembly is mandatorily required to forfeit one day of compensation. The State Comptroller shall deduct the equivalent of 1/261st of the annual salary of each member of the 97th General Assembly from the compensation of that member in each of the first 6 months of the fiscal year. During the second 6 months of the fiscal year beginning July 1, 2012, every member of the 98th General Assembly is mandatorily required to forfeit one day of compensation. The State Comptroller shall deduct the equivalent of 1/261st of the annual salary of each member of the 98th General Assembly from the compensation of that member in each of the second 6 months of the fiscal year. For purposes of this Section, annual compensation includes compensation paid to each member by the State for one year of service pursuant to Section 1, except any payments made for mileage and allowances for travel and meals. The forfeiture required by this Section is not considered a change in salary and shall not impact pension or other benefits provided to members of the General Assembly.
(Source: P.A. 97-718, eff. 6-29-12.)

(25 ILCS 115/1.9)
Sec. 1.9. FY14 furlough days. During each month of the fiscal year beginning July 1, 2013, every member of the 98th General Assembly is mandatorily required to forfeit one day of compensation. The State Comptroller shall deduct the equivalent of 1/261st of the annual salary of each member of the 98th General Assembly from the compensation of that member in each month of the fiscal year. For purposes of this Section, annual compensation includes compensation paid to each member by the State for one year of service pursuant to Section 1, except any payments made for mileage and allowances for travel and meals. The forfeiture required by this Section is not considered a change in salary and shall not impact pension or other benefits provided to members of the General Assembly.
(Source: P.A. 98-30, eff. 6-24-13.)

(25 ILCS 115/2) (from Ch. 63, par. 15)
Sec. 2.
Such portion of the pay, allowances and mileage allowed to each member of the General Assembly shall be certified to by the President of the Senate and Speaker of the House of Representatives and entered upon the journals and published at the close of each session.
(Source: P.A. 77-2nd SS-3.)

(25 ILCS 115/4) (from Ch. 63, par. 15.1)
Sec. 4. Office allowance. Beginning July 1, 2001, each member of the House of Representatives is authorized to approve the expenditure of not more than $61,000 per year and each member of the Senate is authorized to approve the expenditure of not more than $73,000 per year to pay for "personal services", "contractual services", "commodities", "printing", "travel", "operation of automotive equipment", "telecommunications services", as defined in the State Finance Act, and the compensation of one or more legislative assistants authorized pursuant to this Section, in connection with his or her legislative duties and not in connection with any political campaign. On July 1, 2002 and on July 1 of each year thereafter, the amount authorized per year under this Section for each member of the Senate and each member of the House of Representatives shall be increased by a percentage increase equivalent to the lesser of (i) the increase in the designated cost of living index or (ii) 5%. The designated cost of living index is the index known as the "Employment Cost Index, Wages and Salaries, By Occupation and Industry Groups: State and Local Government Workers: Public Administration" as published by the Bureau of Labor Statistics of the U.S. Department of Labor for the calendar year immediately preceding the year of the respective July 1st increase date. The increase shall be added to the then current amount, and the adjusted amount so determined shall be the annual amount beginning July 1 of the increase year until July 1 of the next year. No increase under this provision shall be less than zero.
A member may purchase office equipment if the member certifies to the Secretary of the Senate or the Clerk of the House, as applicable, that the purchase price, whether paid in lump sum or installments, amounts to less than would be charged for renting or leasing the equipment over its anticipated useful life. All such equipment must be purchased through the Secretary of the Senate or the Clerk of the House, as applicable, for proper identification and verification of purchase.
Each member of the General Assembly is authorized to employ one or more legislative assistants, who shall be solely under the direction and control of that member, for the purpose of assisting the member in the performance of his or her official duties. A legislative assistant may be employed pursuant to this Section as a full-time employee, part-time employee, or contractual employee, at the discretion of the member. If employed as a State employee, a legislative assistant shall receive employment benefits on the same terms and conditions that apply to other employees of the General Assembly. Each member shall adopt and implement personnel policies for legislative assistants under his or her direction and control relating to work time requirements, documentation for reimbursement for travel on official State business, compensation, and the earning and accrual of State benefits for those legislative assistants who may be eligible to receive those benefits. The policies shall also require legislative assistants to periodically submit time sheets documenting, in quarter-hour increments, the time spent each day on official State business. The policies shall require the time sheets to be submitted on paper, electronically, or both and to be maintained in either paper or electronic format by the applicable fiscal office for a period of at least 2 years. Contractual employees may satisfy the time sheets requirement by complying with the terms of their contract, which shall provide for a means of compliance with this requirement. A member may satisfy the requirements of this paragraph by adopting and implementing the personnel policies promulgated by that member's legislative leader under the State Officials and Employees Ethics Act with respect to that member's legislative assistants.
As used in this Section the term "personal services" shall include contributions of the State under the Federal Insurance Contribution Act and under Article 14 of the Illinois Pension Code. As used in this Section the term "contractual services" shall not include improvements to real property unless those improvements are the obligation of the lessee under the lease agreement. Beginning July 1, 1989, as used in the Section, the term "travel" shall be limited to travel in connection with a member's legislative duties and not in connection with any political campaign. Beginning on the effective date of this amendatory Act of the 93rd General Assembly, as used in this Section, the term "printing" includes, but is not limited to, newsletters, brochures, certificates, congratulatory mailings, greeting or welcome messages, anniversary or birthday cards, and congratulations for prominent achievement cards. As used in this Section, the term "printing" includes fees for non-substantive resolutions charged by the Clerk of the House of Representatives under subsection (c-5) of Section 1 of the Legislative Materials Act. No newsletter or brochure that is paid for, in whole or in part, with funds provided under this Section may be printed or mailed during a period beginning February 1 of the year of a general primary election and ending the day after the general primary election and during a period beginning September 1 of the year of a general election and ending the day after the general election, except that such a newsletter or brochure may be mailed during those times if it is mailed to a constituent in response to that constituent's inquiry concerning the needs of that constituent or questions raised by that constituent. Nothing in this Section shall be construed to authorize expenditures for lodging and meals while a member is in attendance at sessions of the General Assembly.
Any utility bill for service provided to a member's district office for a period including portions of 2 consecutive fiscal years may be paid from funds appropriated for such expenditure in either fiscal year.
If a vacancy occurs in the office of Senator or Representative in the General Assembly, any office equipment in the possession of the vacating member shall transfer to the member's successor; if the successor does not want such equipment, it shall be transferred to the Secretary of the Senate or Clerk of the House of Representatives, as the case may be, and if not wanted by other members of the General Assembly then to the Department of Central Management Services for treatment as surplus property under the State Property Control Act. Each member, on or before June 30th of each year, shall conduct an inventory of all equipment purchased pursuant to this Act. Such inventory shall be filed with the Secretary of the Senate or the Clerk of the House, as the case may be. Whenever a vacancy occurs, the Secretary of the Senate or the Clerk of the House, as the case may be, shall conduct an inventory of equipment purchased.
In the event that a member leaves office during his or her term, any unexpended or unobligated portion of the allowance granted under this Section shall lapse. The vacating member's successor shall be granted an allowance in an amount, rounded to the nearest dollar, computed by dividing the annual allowance by 365 and multiplying the quotient by the number of days remaining in the fiscal year.
From any appropriation for the purposes of this Section for a fiscal year which overlaps 2 General Assemblies, no more than 1/2 of the annual allowance per member may be spent or encumbered by any member of either the outgoing or incoming General Assembly, except that any member of the incoming General Assembly who was a member of the outgoing General Assembly may encumber or spend any portion of his annual allowance within the fiscal year.
The appropriation for the annual allowances permitted by this Section shall be included in an appropriation to the President of the Senate and to the Speaker of the House of Representatives for their respective members. The President of the Senate and the Speaker of the House shall voucher for payment individual members' expenditures from their annual office allowances to the State Comptroller, subject to the authority of the Comptroller under Section 9 of the State Comptroller Act.
Nothing in this Section prohibits the expenditure of personal funds or the funds of a political committee controlled by an officeholder to defray the customary and reasonable expenses of an officeholder in connection with the performance of governmental and public service functions.
(Source: P.A. 95-6, eff. 6-20-07; 96-555, eff. 8-18-09; 96-886, eff. 1-1-11.)

(25 ILCS 115/4.1) (from Ch. 63, par. 15.2)
Sec. 4.1. Payment techniques and procedures shall be according to rules made by the Senate Committee on Assignment of Bills or the Rules Committee of the House, as the case may be.
(Source: P.A. 98-692, eff. 7-1-14.)

(25 ILCS 115/4.2) (from Ch. 63, par. 15.3)
Sec. 4.2. No authorization by any member of the General Assembly shall be made for any person who is the spouse, parent, grandparent, child, grandchild, aunt, uncle, niece, nephew, brother, sister, first cousin, brother-in-law, sister-in-law, mother-in-law, father-in-law, son-in-law, or daughter-in-law of the member authorizing payment.
(Source: P.A. 79-806; 79-1023; 79-1454.)



25 ILCS 120/ - Compensation Review Act.

(25 ILCS 120/1) (from Ch. 63, par. 901)
Sec. 1. This Act shall be known and may be cited as the "Compensation Review Act".
(Source: P.A. 83-1177.)

(25 ILCS 120/2)
Sec. 2. (Repealed).
(Source: P.A. 94-839, eff. 6-6-06. Repealed by P.A. 96-800, eff. 10-30-09.)

(25 ILCS 120/2.1)
Sec. 2.1. "Set by Compensation Review Board"; meaning. If salary or compensation is provided by law as set by the Compensation Review Board, then that means the salary or compensation in effect on the effective date of this amendatory Act of the 96th General Assembly or as otherwise provided in this Act.
(Source: P.A. 96-800, eff. 10-30-09; 97-813, eff. 7-13-12.)

(25 ILCS 120/3)
Sec. 3. (Repealed).
(Source: P.A. 83-1177. Repealed by P.A. 96-800, eff. 10-30-09.)

(25 ILCS 120/3.1)
Sec. 3.1. (Repealed).
(Source: P.A. 96-800, eff. 10-30-09. Repealed by P.A. 96-45, eff. 7-15-09.)

(25 ILCS 120/4)
Sec. 4. (Repealed).
(Source: P.A. 91-798, eff. 7-9-00. Repealed by P.A. 96-800, eff. 10-30-09.)

(25 ILCS 120/5)
Sec. 5. (Repealed).
(Source: P.A. 83-1177. Repealed by P.A. 96-800, eff. 10-30-09.)

(25 ILCS 120/5.5)
Sec. 5.5. FY03 COLA's prohibited. Notwithstanding any provision of this Act, any other law, or any resolution of the General Assembly to the contrary, members of the General Assembly, judges, other than the county supplement, State's attorneys, other than the county supplement, the elected constitutional officers of State government, and certain appointed officers of State government, including members of State departments, agencies, boards, and commissions whose annual compensation is determined by the Board, are prohibited from receiving and shall not receive any increase in compensation based on a cost of living adjustment, as authorized by Senate Joint Resolution 192 of the 86th General Assembly, for or during the fiscal year beginning July 1, 2002.
(Source: P.A. 92-607, eff. 6-28-02.)

(25 ILCS 120/5.6)
Sec. 5.6. FY10 COLA's prohibited. Notwithstanding any former or current provision of this Act, any other law, any report of the Compensation Review Board, or any resolution of the General Assembly to the contrary, members of the General Assembly, State's attorneys, other than the county supplement, the elected constitutional officers of State government, and certain appointed officers of State government, including members of State departments, agencies, boards, and commissions whose annual compensation was recommended or determined by the Compensation Review Board, are prohibited from receiving and shall not receive any increase in compensation that would otherwise apply based on a cost of living adjustment, as authorized by Senate Joint Resolution 192 of the 86th General Assembly, for or during the fiscal year beginning July 1, 2009.
(Source: P.A. 96-800, eff. 10-30-09; 96-958, eff. 7-1-10.)

(25 ILCS 120/5.7)
Sec. 5.7. FY11 COLA's prohibited. Notwithstanding any former or current provision of this Act, any other law, any report of the Compensation Review Board, or any resolution of the General Assembly to the contrary, members of the General Assembly, State's attorneys, other than the county supplement, elected executive branch constitutional officers of State government, and persons in certain appointed offices of State government, including the membership of State departments, agencies, boards, and commissions, whose annual compensation previously was recommended or determined by the Compensation Review Board, are prohibited from receiving and shall not receive any increase in compensation that would otherwise apply based on a cost of living adjustment, as authorized by Senate Joint Resolution 192 of the 86th General Assembly, for or during the fiscal year beginning July 1, 2010.
(Source: P.A. 96-958, eff. 7-1-10; 97-71, eff. 6-30-11.)

(25 ILCS 120/5.8)
Sec. 5.8. FY12 COLAs prohibited. Notwithstanding any former or current provision of this Act, any other law, any report of the Compensation Review Board, or any resolution of the General Assembly to the contrary, members of the General Assembly, State's attorneys, other than the county supplement, elected executive branch constitutional officers of State government, and persons in certain appointed offices of State government, including the membership of State departments, agencies, boards, and commissions, whose annual compensation previously was recommended or determined by the Compensation Review Board, are prohibited from receiving and shall not receive any increase in compensation that would otherwise apply based on a cost of living adjustment, as authorized by Senate Joint Resolution 192 of the 86th General Assembly, for or during the fiscal year beginning July 1, 2011.
(Source: P.A. 97-71, eff. 6-30-11; 98-30, eff. 6-24-13.)

(25 ILCS 120/5.9)
Sec. 5.9. FY13 COLAs prohibited. Notwithstanding any former or current provision of this Act, any other law, any report of the Compensation Review Board, or any resolution of the General Assembly to the contrary, members of the General Assembly, State's attorneys, other than the county supplement, elected executive branch constitutional officers of State government, and persons in certain appointed offices of State government, including the membership of State departments, agencies, boards, and commissions, whose annual compensation previously was recommended or determined by the Compensation Review Board, are prohibited from receiving and shall not receive any increase in compensation that would otherwise apply based on a cost of living adjustment, as authorized by Senate Joint Resolution 192 of the 86th General Assembly, for or during the fiscal year beginning July 1, 2012.
(Source: P.A. 97-718, eff. 6-29-12; 98-30, eff. 6-24-13.)

(25 ILCS 120/6)
Sec. 6. (Repealed).
(Source: P.A. 83-1177. Repealed by P.A. 96-800, eff. 10-30-09.)

(25 ILCS 120/6.1)
Sec. 6.1. FY14 COLAs prohibited. Notwithstanding any former or current provision of this Act, any other law, any report of the Compensation Review Board, or any resolution of the General Assembly to the contrary, members of the General Assembly, State's attorneys, other than the county supplement, elected executive branch constitutional officers of State government, and persons in certain appointed offices of State government, including the membership of State departments, agencies, boards, and commissions, whose annual compensation previously was recommended or determined by the Compensation Review Board, are prohibited from receiving and shall not receive any increase in compensation that would otherwise apply based on a cost of living adjustment, as authorized by Senate Joint Resolution 192 of the 86th General Assembly, for or during the fiscal year beginning July 1, 2013.
(Source: P.A. 98-30, eff. 6-24-13.)

(25 ILCS 120/6.2)
Sec. 6.2. FY15 COLAs prohibited. Notwithstanding any former or current provision of this Act, any other law, any report of the Compensation Review Board, or any resolution of the General Assembly to the contrary, members of the General Assembly, State's attorneys, other than the county supplement, elected executive branch constitutional officers of State government, and persons in certain appointed offices of State government, including the membership of State departments, agencies, boards, and commissions, whose annual compensation previously was recommended or determined by the Compensation Review Board, are prohibited from receiving and shall not receive any increase in compensation that would otherwise apply based on a cost of living adjustment, as authorized by Senate Joint Resolution 192 of the 86th General Assembly, for or during the fiscal year beginning July 1, 2014.
(Source: P.A. 98-682, eff. 6-30-14.)

(25 ILCS 120/6.3)
Sec. 6.3. FY16 COLAs prohibited. Notwithstanding any former or current provision of this Act, any other law, any report of the Compensation Review Board, or any resolution of the General Assembly to the contrary, members of the General Assembly, State's attorneys, other than the county supplement, elected executive branch constitutional officers of State government, and persons in certain appointed offices of State government, including the membership of State departments, agencies, boards, and commissions, whose annual compensation previously was recommended or determined by the Compensation Review Board, are prohibited from receiving and shall not receive any increase in compensation that would otherwise apply based on a cost of living adjustment, as authorized by Senate Joint Resolution 192 of the 86th General Assembly, for or during the fiscal year beginning July 1, 2015.
(Source: P.A. 99-355, eff. 8-13-15.)

(25 ILCS 120/6.4)
Sec. 6.4. FY17 COLAs prohibited. Notwithstanding any former or current provision of this Act, any other law, any report of the Compensation Review Board, or any resolution of the General Assembly to the contrary, members of the General Assembly, State's attorneys, other than the county supplement, elected executive branch constitutional officers of State government, and persons in certain appointed offices of State government, including the membership of State departments, agencies, boards, and commissions, whose annual compensation previously was recommended or determined by the Compensation Review Board, are prohibited from receiving and shall not receive any increase in compensation that would otherwise apply based on a cost of living adjustment, as authorized by Senate Joint Resolution 192 of the 86th General Assembly, for or during the fiscal year beginning July 1, 2016.
(Source: P.A. 99-523, eff. 6-30-16.)

(25 ILCS 120/6.5)
Sec. 6.5. FY18 COLAs prohibited. Notwithstanding any former or current provision of this Act, any other law, any report of the Compensation Review Board, or any resolution of the General Assembly to the contrary, members of the General Assembly, State's attorneys, other than the county supplement, elected executive branch constitutional officers of State government, and persons in certain appointed offices of State government, including the membership of State departments, agencies, boards, and commissions, whose annual compensation previously was recommended or determined by the Compensation Review Board, are prohibited from receiving and shall not receive any increase in compensation that would otherwise apply based on a cost of living adjustment, as authorized by Senate Joint Resolution 192 of the 86th General Assembly, for or during the fiscal year beginning July 1, 2017.
(Source: P.A. 100-25, eff. 7-26-17.)



25 ILCS 130/ - Legislative Commission Reorganization Act of 1984.

Article 1

(25 ILCS 130/Art. 1 heading)

(25 ILCS 130/1-1) (from Ch. 63, par. 1001-1)
Sec. 1-1. This Act shall be known and may be cited as the Legislative Commission Reorganization Act of 1984.
(Source: P.A. 83-1257.)

(25 ILCS 130/1-2) (from Ch. 63, par. 1001-2)
Sec. 1-2. The Joint Committee on Legislative Support Services, hereinafter called the "Joint Committee", is hereby created and shall be composed of the President and Minority Leader of the Senate and the Speaker and Minority Leader of the House of Representatives, all ex officio. Members shall serve without compensation but shall be reimbursed for their reasonable expenses incurred in the performance of their duties under this Act. The Joint Committee on Legislative Support Services shall meet quarterly and at such other times as it determines necessary to perform its functions under this Act. Any action taken by such Joint Committee shall require the affirmative vote of at least 3 of the 4 members. The Joint Committee may appoint, retain, employ and fix the compensation of any necessary professional, technical and secretarial staff. The staff shall not be subject to the Personnel Code, but the Joint Committee shall adopt rules establishing personnel policies, including affirmative action, to assure equality of employment opportunity.
(Source: P.A. 83-1539.)

(25 ILCS 130/1-3) (from Ch. 63, par. 1001-3)
Sec. 1-3. Legislative support services agencies. The Joint Committee on Legislative Support Services is responsible for establishing general policy and coordinating activities among the legislative support services agencies. The legislative support services agencies include the following:
(1) Joint Committee on Administrative Rules;
(2) Commission on Government Forecasting and Accountability;
(3) Legislative Information System;
(4) Legislative Reference Bureau;
(5) Legislative Audit Commission;
(6) Legislative Printing Unit;
(7) Legislative Research Unit; and
(8) Office of the Architect of the Capitol.
(Source: P.A. 93-632, eff. 2-1-04; 93-1067, eff. 1-15-05.)

(25 ILCS 130/1-4) (from Ch. 63, par. 1001-4)
Sec. 1-4. In addition to its general policy making and coordinating responsibilities for the legislative support services agencies, the Joint Committee on Legislative Support Services shall have the following powers and duties with respect to such agencies:
(1) To approve the executive director pursuant to Section 1-5(e);
(2) To establish uniform hiring practices and personnel procedures, including affirmative action, to assure equality of employment opportunity;
(3) To establish uniform contract procedures, including affirmative action, to assure equality in the awarding of contracts, and to maintain a list of all contracts entered into;
(4) To establish uniform travel regulations and approve all travel outside the State of Illinois;
(5) To coordinate all leases and rental of real property;
(6) Except as otherwise expressly provided by law, to coordinate and serve as the agency authorized to assign studies to be performed by any legislative support services agency. Any study requested by resolution or joint resolution of either house of the General Assembly shall be subject to the powers of the Joint Committee to allocate resources available to the General Assembly hereunder; provided, however, that nothing herein shall be construed to preclude the participation by public members in such studies or prohibit their reimbursement for reasonable and necessary expenses in connection therewith;
(7) To make recommendations to the General Assembly regarding the continuance of the various committees, boards and commissions that are the subject of the statutory provisions repealed March 31, 1985, under Article 11 of this Act;
(8) To assist the Auditor General as necessary to assure the orderly and efficient termination of the various committees, boards and commissions that are subject to Article 12 of this Act;
(9) To consider and make recommendations to the General Assembly regarding further reorganization of the legislative support services agencies, and other legislative committees, boards and commissions, as it may from time to time determine to be necessary;
(10) To consider and recommend a comprehensive transition plan for the legislative support services agencies, including but not limited to issues such as the consolidation of the organizational structure, centralization or decentralization of staff, appropriate level of member participation, guidelines for policy development, further reductions which may be necessary, and measures which can be taken to improve efficiency, and ensure accountability. To assist in such recommendations the Joint Committee may appoint an Advisory Group. Recommendations of the Joint Committee shall be reported to the members of the General Assembly no later than November 13, 1984. The requirement for reporting to the General Assembly shall be satisfied by filing copies of the report with the Speaker, the Minority Leader and the Clerk of the House of Representatives and the President, the Minority Leader and the Secretary of the Senate and the Legislative Research Unit, as required by Section 3.1 of the General Assembly Organization Act, and filing such additional copies with the State Government Report Distribution Center for the General Assembly as is required under paragraph (t) of Section 7 of the State Library Act;
(11) To contract for the establishment of child care services pursuant to the State Agency Employees Child Care Services Act; and
(12) To use funds appropriated from the General Assembly Computer Equipment Revolving Fund for the purchase of computer equipment for the General Assembly and for related expenses and for other operational purposes of the General Assembly in accordance with Section 6 of the Legislative Information System Act.
(Source: P.A. 91-357, eff. 7-29-99.)

(25 ILCS 130/1-5) (from Ch. 63, par. 1001-5)
Sec. 1-5. Composition of agencies; directors.
(a) The Boards of the Joint Committee on Administrative Rules, the Commission on Government Forecasting and Accountability, the Legislative Audit Committee, and the Legislative Research Unit shall each consist of 12 members of the General Assembly, of whom 3 shall be appointed by the President of the Senate, 3 shall be appointed by the Minority Leader of the Senate, 3 shall be appointed by the Speaker of the House of Representatives, and 3 shall be appointed by the Minority Leader of the House of Representatives. All appointments shall be in writing and filed with the Secretary of State as a public record.
Members shall serve a 2-year term, and must be appointed by the Joint Committee during the month of January in each odd-numbered year for terms beginning February 1. Any vacancy in an Agency shall be filled by appointment for the balance of the term in the same manner as the original appointment. A vacancy shall exist when a member no longer holds the elected legislative office held at the time of the appointment or at the termination of the member's legislative service.
During the month of February of each odd-numbered year, the Joint Committee on Legislative Support Services shall select from the members of the Board of each Agency 2 co-chairpersons and such other officers as the Joint Committee deems necessary. The co-chairpersons of each Board shall serve for a 2-year term, beginning February 1 of the odd-numbered year, and the 2 co-chairpersons shall not be members of or identified with the same house or the same political party.
Each Board shall meet twice annually or more often upon the call of the chair or any 9 members. A quorum of the Board shall consist of a majority of the appointed members.
(b) The Board of each of the following legislative support agencies shall consist of the Secretary and Assistant Secretary of the Senate and the Clerk and Assistant Clerk of the House of Representatives: the Legislative Information System, the Legislative Printing Unit, the Legislative Reference Bureau, and the Office of the Architect of the Capitol. The co-chairpersons of the Board of the Office of the Architect of the Capitol shall be the Secretary of the Senate and the Clerk of the House of Representatives, each ex officio.
The Chairperson of each of the other Boards shall be the member who is affiliated with the same caucus as the then serving Chairperson of the Joint Committee on Legislative Support Services. Each Board shall meet twice annually or more often upon the call of the chair or any 3 members. A quorum of the Board shall consist of a majority of the appointed members.
When the Board of the Office of the Architect of the Capitol has cast a tied vote concerning the design, implementation, or construction of a project within the legislative complex, as defined in Section 8A-15, the Architect of the Capitol may cast the tie-breaking vote.
(c) (Blank).
(d) Members of each Agency shall serve without compensation, but shall be reimbursed for expenses incurred in carrying out the duties of the Agency pursuant to rules and regulations adopted by the Joint Committee on Legislative Support Services.
(e) Beginning February 1, 1985, and every 2 years thereafter, the Joint Committee shall select an Executive Director who shall be the chief executive officer and staff director of each Agency. The Executive Director shall receive a salary as fixed by the Joint Committee and shall be authorized to employ and fix the compensation of necessary professional, technical and secretarial staff and prescribe their duties, sign contracts, and issue vouchers for the payment of obligations pursuant to rules and regulations adopted by the Joint Committee on Legislative Support Services. The Executive Director and other employees of the Agency shall not be subject to the Personnel Code.
The executive director of the Office of the Architect of the Capitol shall be known as the Architect of the Capitol.
(Source: P.A. 98-692, eff. 7-1-14.)

(25 ILCS 130/1-6) (from Ch. 63, par. 1001-6)
Sec. 1-6. (Repealed).
(Source: P.A. 83-1257. Repealed by P.A. 89-657, eff. 8-14-96.)



Article 2

(25 ILCS 130/Art. 2 heading)

(25 ILCS 130/2-1) (from Ch. 63, par. 1002-1)
Sec. 2-1. The Joint Committee on Administrative Rules is hereby established as a legislative support services agency. The Joint Committee on Administrative Rules is subject to the provisions of this Act and shall perform the powers and duties delegated to it under "The Illinois Administrative Procedure Act", as now or hereafter amended, and such other functions as may be provided by law.
(Source: P.A. 83-1257.)



Article 3

(25 ILCS 130/Art. 3 heading)

(25 ILCS 130/3-1) (from Ch. 63, par. 1003-1)
Sec. 3-1. The Commission on Government Forecasting and Accountability is hereby established as a legislative support services agency. The Commission is subject to the provisions of this Act and shall perform the powers and duties delegated to it under "An Act creating the Commission on Government Forecasting and Accountability", approved July 13, 1972, as amended, and such other functions as may be provided by law.
(Source: P.A. 93-1067, eff. 1-15-05.)



Article 3A

(25 ILCS 130/Art. 3A heading)

(25 ILCS 130/3A-1)
Sec. 3A-1. Commission on Government Forecasting and Accountability; pension laws.
(a) The Commission on Government Forecasting and Accountability shall have the powers, duties, and functions that may be provided by law.
(b) The Commission shall make a continuing study of the laws and practices pertaining to pensions and related retirement and disability benefits for persons in State or local government service and their survivors and dependents, shall evaluate existing laws and practices, and shall review and make recommendations on proposed changes to those laws and practices.
(c) The Commission shall be responsible for the preparation of Pension Impact Notes as provided in the Pension Impact Note Act.
(d) The Commission shall report to the General Assembly annually or as it deems necessary or useful on the results of its studies and the performance of its duties.
(e) The Commission may request assistance from any other entity as necessary or useful for the performance of its duties.
(f) For purposes of the Successor Agency Act and Section 9b of the State Finance Act, the Commission on Government Forecasting and Accountability is the successor to the Pension Laws Commission. The Commission on Government Forecasting and Accountability succeeds to and assumes all powers, duties, rights, responsibilities, personnel, assets, liabilities, and indebtedness of the Pension Laws Commission. Any reference in any law, rule, form, or other document to the Pension Laws Commission is deemed to be a reference to the Commission on Government Forecasting and Accountability.
(Source: P.A. 93-632, eff. 2-1-04; 93-1067, eff. 1-15-05.)



Article 4

(25 ILCS 130/Art. 4 heading)

(25 ILCS 130/4-1) (from Ch. 63, par. 1004-1)
Sec. 4-1. For purposes of the Successor Agency Act and Section 9b of the State Finance Act, the Legislative Research Unit is the successor to the Illinois Commission on Intergovernmental Cooperation. The Legislative Research Unit succeeds to and assumes all powers, duties, rights, responsibilities, personnel, assets, liabilities, and indebtedness of the Illinois Commission on Intergovernmental Cooperation. Any reference in any law, rule, form, or other document to the Illinois Commission on Intergovernmental Cooperation is deemed to be a reference to the Legislative Research Unit.
(Source: P.A. 93-632, eff. 2-1-04.)

(25 ILCS 130/4-2) (from Ch. 63, par. 1004-2)
Sec. 4-2. Intergovernmental functions. It shall be the function of the Legislative Research Unit:
(1) To carry forward the participation of this State

as a member of the Council of State Governments.

(2) To encourage and assist the legislative,

executive, administrative and judicial officials and employees of this State to develop and maintain friendly contact by correspondence, by conference, and otherwise, with officials and employees of the other States, of the Federal Government, and of local units of government.

(3) To endeavor to advance cooperation between this

State and other units of government whenever it seems advisable to do so by formulating proposals for, and by facilitating:

(a) The adoption of compacts.
(b) The enactment of uniform or reciprocal

statutes.

(c) The adoption of uniform or reciprocal

administrative rules and regulations.

(d) The informal cooperation of governmental

offices with one another.

(e) The personal cooperation of governmental

officials and employees with one another individually.

(f) The interchange and clearance of research and

information.

(g) Any other suitable process, and
(h) To do all such acts as will enable this State

to do its part in forming a more perfect union among the various governments in the United States and in developing the Council of State Governments for that purpose.

(Source: P.A. 93-632, eff. 2-1-04.)

(25 ILCS 130/4-2.1)
Sec. 4-2.1. Federal program functions. The Legislative Research Unit is established as the information center for the General Assembly in the field of federal-state relations and as State Central Information Reception Agency for the purpose of receiving information from federal agencies under the United States Office of Management and Budget circular A-98 and the United States Department of the Treasury Circular TC-1082 or any successor circulars promulgated under authority of the United States Inter-governmental Cooperation Act of 1968. Its powers and duties in this capacity include, but are not limited to:
(a) Compiling and maintaining current information on

available and pending federal aid programs for the use of the General Assembly and legislative agencies;

(b) Analyzing the relationship of federal aid

programs with state and locally financed programs, and assessing the impact of federal aid programs on the State generally;

(c) Reporting annually to the General Assembly on the

adequacy of programs financed by federal aid in the State, the types and nature of federal aid programs in which State agencies or local governments did not participate, and to make recommendations on such matters;

(d) Cooperating with the Governor's Office of

Management and Budget and with any State of Illinois offices located in Washington, D.C., in obtaining information concerning federal grant-in-aid legislation and proposals having an impact on the State of Illinois;

(e) Cooperating with the Governor's Office of

Management and Budget in developing forms and identifying number systems for the documentation of applications, awards, receipts and expenditures of federal funds by State agencies;

(f) Receiving from every State agency, other than

State colleges and universities, agencies of legislative and judicial branches of State government, and elected State executive officers not including the Governor, all applications for federal grants, contracts and agreements and notification of any awards of federal funds and any and all changes in the programs, in awards, in program duration, in schedule of fund receipts, and in estimated costs to the State of maintaining the program if and when federal assistance is terminated, or in direct and indirect costs, of any grant under which they are or expect to be receiving federal funds;

(g) Forwarding to the Governor's Office of Management

and Budget all documents received under paragraph (f) after assigning an appropriate, State application identifier number to all applications; and

(h) Reporting such information as is received under

subparagraph (f) to the President and Minority Leader of the Senate and the Speaker and Minority Leader of the House of Representatives and their respective appropriation staffs and to any member of the General Assembly on a monthly basis at the request of the member.

The State colleges and universities, the agencies of the legislative and judicial branches of State government, and the elected State executive officers, not including the Governor, shall submit to the Legislative Research Unit, in a manner prescribed by the Legislative Research Unit, summaries of applications for federal funds filed and grants of federal funds awarded.
(Source: P.A. 93-632, eff. 2-1-04.)

(25 ILCS 130/4-3) (from Ch. 63, par. 1004-3)
Sec. 4-3. The Legislative Research Unit shall establish such committees as it deems advisable, in order that they may confer and formulate proposals concerning effective means to secure intergovernmental harmony, and may perform other functions for the Unit in obedience to its decision. Subject to the approval of the Unit, the member or members of each such committee shall be appointed by the co-chairmen of the Unit. State officials or employees who are not members of the Unit may be appointed as members of any such committee, but private citizens holding no governmental position in this State shall not be eligible. The Unit may provide such other rules as it considers appropriate concerning the membership and the functioning of any such committee. The Unit may provide for advisory boards for itself and for its various committees, and may authorize private citizens to serve on such boards.
(Source: P.A. 93-632, eff. 2-1-04.)

(25 ILCS 130/4-4) (from Ch. 63, par. 1004-4)
Sec. 4-4. The General Assembly finds that the most efficient and productive use of federal block grant funds can be achieved through the coordinated efforts of the Legislature, the Executive, State and local agencies and private citizens. Such coordination is possible through the creation of an Advisory Committee on Block Grants empowered to review, analyze and make recommendations through the Legislative Research Unit to the General Assembly and the Governor on the use of federally funded block grants.
The Legislative Research Unit shall establish an Advisory Committee on Block Grants. The primary purpose of the Advisory Committee shall be the oversight of the distribution and use of federal block grant funds.
The Advisory Committee shall consist of 4 public members appointed by the Joint Committee on Legislative Support Services and the members of the Legislative Research Unit. A chairperson shall be chosen by the members of the Advisory Committee.
(Source: P.A. 93-632, eff. 2-1-04.)

(25 ILCS 130/4-5) (from Ch. 63, par. 1004-5)
Sec. 4-5. The Advisory Committee on Block Grants shall have the following powers and duties.
(1) To request for review and comment all federally required block grant reports and annual plans to ensure quality and consistency in State reporting and planning. Each annual block grant plan submitted for review and comment shall contain the names and affiliations of members of each State agency block grant advisory Committee and a statement of the written charge for that Committee. The annual block grant plan shall contain the significant issues that were debated at State agency block grant advisory Committee meetings and the positions taken on the issues.
Each plan shall also include information on the time and place that State agency hearings were held to review the plan.
Each State agency administering federal block grants shall make available to the Advisory Committee proposed annual block grant plans by March 15 of each year.
Each proposed annual plan shall contain the date, time and place of public hearings planned by the State agency and shall include the method of notifying the public of such hearings.
(2) To conduct public hearings on the intended use of the block grant funds by the various State agencies to ensure that the use is consistent with established State policy.
(3) To determine, through public hearings, statewide priorities for the use of individual block grant funds as well as block grant funds in total.
(4) To recommend to the General Assembly and the Governor, after appropriate hearings and on or before May 1 each year, State funding levels for programs within each of the federal block grants. In the event that funding levels for the overall block grant programs have not been made available by the federal government for the forthcoming fiscal year, the Advisory Committee on Block Grants shall provide percentage allocations for the various programs the committee has included within the program priorities for the individual block grants in lieu of recommended dollar allocations. The recommendations shall ensure that the maximum amount of funds estimated to be available to the State is set aside for program purposes and a minimum amount is set aside for administrative purposes.
(5) Following the initial submission of its recommendations to the General Assembly and Governor on May 1, to report to the House and Senate Appropriations Committees on a quarterly basis, and more frequently as they may request, changes in federal block grant program authorizations and funding levels which may require the General Assembly to adjust current year State appropriations.
(6) To monitor through public hearings the use of block grant funds to ensure compliance with the purposes included in State plans and recommended by the Governor in the State budget and approved by the General Assembly.
(7) To monitor future federal block grant initiatives in order to assess their impact on the delivery of State and local services and to recommend appropriate State action to the Governor and the General Assembly.
(8) To review and comment on all proposals for transfer of funds between or among the block grants as may be allowed by federal law. State agencies administering federal block grants shall give the Advisory Committee on Block Grants reasonable notice of any proposed transfer of funds between or among block grants and the reasons for the proposed transfers.
(Source: P.A. 83-1528.)

(25 ILCS 130/4-6) (from Ch. 63, par. 1004-6)
Sec. 4-6. It is the intention of the Illinois General Assembly that all hearings conducted pursuant to subsections (2), (3) and (4) of Section 4-5 shall meet the formal legislative hearing requirements which are mandated by federal law for any individual block grant program. However, this provision shall not preclude or preempt the Illinois General Assembly or any of its Committees from conducting hearings on the intended use and distribution of these or any other block grant funds.
(Source: P.A. 83-1257.)

(25 ILCS 130/4-7) (from Ch. 63, par. 1004-7)
Sec. 4-7. The Legislative Research Unit shall report to the Governor and to the Legislature within 15 days after the convening of each General Assembly, and at such other time as it deems appropriate. The members of all committees which it establishes shall serve without compensation for such service, but they shall be paid their necessary expenses in carrying out their obligations under this Act. The Unit may by contributions to the Council of State Governments, participate with other states in maintaining the said Council's district and central secretariats, and its other governmental services.
The requirement for reporting to the General Assembly shall be satisfied by filing copies of the report with the Speaker, the Minority Leader and the Clerk of the House of Representatives and the President, the Minority Leader and the Secretary of the Senate, and filing such additional copies with the State Government Report Distribution Center for the General Assembly as is required under paragraph (t) of Section 7 of the State Library Act.
(Source: P.A. 93-632, eff. 2-1-04.)

(25 ILCS 130/4-8) (from Ch. 63, par. 1004-8)
Sec. 4-8. The Council of State Governments is hereby declared to be a joint governmental agency of this State and of the other states which cooperate through it.
(Source: P.A. 83-1257.)

(25 ILCS 130/4-9) (from Ch. 63, par. 1004-9)
Sec. 4-9. Intergovernmental Cooperation Conference Fund.
(a) There is hereby created the Intergovernmental Cooperation Conference Fund, hereinafter called the "Fund". The Fund shall be outside the State treasury, but the State Treasurer shall act as ex-officio custodian of the Fund.
(b) The Legislative Research Unit may charge and collect fees from participants at conferences held in connection with the Unit's exercise of its powers and duties. The fees shall be charged in an amount calculated to cover the cost of the conferences and shall be deposited in the Fund.
(c) Monies in the Fund shall be used to pay the costs of the conferences. As soon as may be practicable after the close of business on June 30 of each year, the Unit shall notify the Comptroller of the amount remaining in the Fund which is not necessary to pay the expenses of conferences held during the expiring fiscal year. Such amount shall be transferred by the Comptroller and the Treasurer from the Fund to the General Revenue Fund. If, during any fiscal year, the monies in the Fund are insufficient to pay the costs of conferences held during that fiscal year, the difference shall be paid from other monies which may be available to the Commission.
(Source: P.A. 93-632, eff. 2-1-04.)



Article 5

(25 ILCS 130/Art. 5 heading)

(25 ILCS 130/5-1) (from Ch. 63, par. 1005-1)
Sec. 5-1. The Legislative Information System is hereby established as a legislative support services agency. The Legislative Information System is subject to the provisions of this Act and shall perform the powers and duties delegated to it under "An Act in relation to a Legislative Information System", approved September 16, 1977, as amended, and such other functions as may be provided by law.
(Source: P.A. 83-1257.)



Article 6

(25 ILCS 130/Art. 6 heading)

(25 ILCS 130/6-1) (from Ch. 63, par. 1006-1)
Sec. 6-1. The Legislative Reference Bureau is hereby established as a legislative support services agency. The Legislative Reference Bureau is subject to the provisions of this Act and shall perform the powers and duties delegated to it under "An Act to establish a joint legislative reference bureau and to define the powers and duties thereof", approved June 26, 1913, as amended, and such other functions as may be provided by law.
(Source: P.A. 83-1257.)



Article 7

(25 ILCS 130/Art. 7 heading)

(25 ILCS 130/7-1) (from Ch. 63, par. 1007-1)
Sec. 7-1. The Legislative Audit Commission is hereby established as a legislative support services agency. The Legislative Audit Commission is subject to the provisions of this Act and shall exercise the powers and duties delegated to it under "An Act to create the Legislative Audit Commission and to define its powers and duties", approved June 19, 1957, as amended, and such other functions as may be provided by law.
(Source: P.A. 83-1257.)



Article 8 - (Repealed)

(25 ILCS 130/Art. 8 heading)



Article 8A

(25 ILCS 130/Art. 8A heading)

(25 ILCS 130/8A-5)
Sec. 8A-5. Architect of the Capitol.
(a) The Architect of the Capitol must be an architect licensed under the Illinois Architecture Practice Act of 1989 and must have at least 5 years of experience in the field of architecture, historic preservation, or both.
(b) The offices of the Architect of the Capitol and his or her staff shall be located in Springfield, Illinois, in a building or facility occupied in whole or in part by the legislative branch.
(c) The Architect of the Capitol shall have the powers and duties provided by law and by the Board of the Office of the Architect of the Capitol.
(Source: P.A. 93-632, eff. 2-1-04.)

(25 ILCS 130/8A-10)
Sec. 8A-10. Capitol Historic Preservation Board.
(a) The Capitol Historic Preservation Board shall consist of 10 persons. One member shall be appointed by each of the following: the President and Minority Leader of the Senate, the Speaker and Minority Leader of the House of Representatives, the Governor, the Secretary of State, the Attorney General, the Chief Justice of the Illinois Supreme Court, and the Mayor of the City of Springfield. Knowledge and experience in the areas of architecture and historic preservation may be considered, in addition to other appropriate qualifications, in appointing members of the Board. In addition, the Executive Director of the Capital Development Board, ex officio, shall serve as a member.
(b) Appointed members of the Board shall serve 4-year terms, except that the members initially appointed by the President and Minority Leader of the Senate, the Speaker and Minority Leader of the House of Representatives, and the Governor shall serve 2-year terms. Members shall serve without compensation but shall be reimbursed for expenses incurred in the performance of their duties.
(c) The Capitol Historic Preservation Board shall serve as an advisory body to the Architect of the Capitol and shall perform such advisory functions as provided by law or requested by the Architect of the Capitol or the Board of the Office of the Architect of the Capitol.
(Source: P.A. 93-632, eff. 2-1-04.)

(25 ILCS 130/8A-15)
Sec. 8A-15. Master plan.
(a) The term "legislative complex" means (i) the buildings and facilities located in Springfield, Illinois, and occupied in whole or in part by the General Assembly or any of its support service agencies, (ii) the grounds, walkways, and tunnels surrounding or connected to those buildings and facilities, and (iii) the off-street parking areas serving those buildings and facilities.
(b) The Architect of the Capitol shall prepare and implement a long-range master plan of development for the State Capitol Building, the remaining portions of the legislative complex, and the land and State buildings and facilities within the area bounded by Washington, Third, Cook, and Pasfield Streets that addresses the improvement, construction, historic preservation, restoration, maintenance, repair, and landscaping needs of these State buildings and facilities and the land. The Architect of the Capitol shall submit the master plan to the Capitol Historic Preservation Board for its review and comment. The Board must confine its review and comment to those portions of the master plan that relate to areas other than the State Capitol Building. The Architect may incorporate suggestions of the Board into the master plan. The master plan must be submitted to and approved by the Board of the Office of the Architect of the Capitol before its implementation.
The Architect of the Capitol may change the master plan and shall submit changes in the master plan that relate to areas other than the State Capitol Building to the Capitol Historic Preservation Board for its review and comment. All changes in the master plan must be submitted to and approved by the Board of the Office of the Architect of the Capitol before implementation.
(c) The Architect of the Capitol must review the master plan every 5 years or at the direction of the Board of the Office of the Architect of the Capitol. Changes in the master plan resulting from this review must be made in accordance with the procedure provided in subsection (b).
(d) Notwithstanding any other law to the contrary, the Architect of the Capitol has the sole authority to contract for all materials and services necessary for the implementation of the master plan. The Architect (i) may comply with the procedures established by the Joint Committee on Legislative Support Services under Section 1-4 or (ii) upon approval of the Board of the Office of the Architect of the Capitol, may, but is not required to, comply with a portion or all of the Illinois Procurement Code when entering into contracts under this subsection. The Architect's compliance with the Illinois Procurement Code shall not be construed to subject the Architect or any other entity of the legislative branch to the Illinois Procurement Code with respect to any other contract.
The Architect may enter into agreements with other State agencies for the provision of materials or performance of services necessary for the implementation of the master plan.
State officers and agencies providing normal, day-to-day repair, maintenance, or landscaping or providing security, commissary, utility, parking, banking, tour guide, event scheduling, or other operational services for buildings and facilities within the legislative complex immediately prior to the effective date of this amendatory Act of the 93rd General Assembly shall continue to provide that normal, day-to-day repair, maintenance, or landscaping or those services on the same basis, whether by contract or employees, that the repair, maintenance, landscaping, or services were provided immediately prior to the effective date of this amendatory Act of the 93rd General Assembly, subject to the provisions of the master plan and as otherwise directed by the Architect of the Capitol.
(e) The Architect of the Capitol shall monitor construction, preservation, restoration, maintenance, repair, and landscaping work in the legislative complex and implementation of the master plan, as well as activities that alter the historic integrity of the legislative complex and the other land and State buildings and facilities in the master plan.
(Source: P.A. 98-692, eff. 7-1-14.)

(25 ILCS 130/8A-20)
Sec. 8A-20. Space allocation. The Architect of the Capitol has the power and duty, subject to direction by the Board of the Office of the Architect of the Capitol, to make space allocations for the use of the General Assembly and its related agencies.
(Source: P.A. 93-632, eff. 2-1-04.)

(25 ILCS 130/8A-25)
Sec. 8A-25. Historic items. In addition to any property control activities required by law, the Architect of the Capitol shall maintain an inventory and registry of all historic items in the legislative complex. The Architect may purchase or accept donations of historic items for use or display in the legislative complex.
(Source: P.A. 93-632, eff. 2-1-04.)

(25 ILCS 130/8A-30)
Sec. 8A-30. Acquisition of land; contract review. The Architect of the Capitol, upon the approval of the Board of the Office of the Architect of the Capitol, may acquire land in Springfield, Illinois, within the area bounded by Washington, Third, Cook, and Pasfield Streets for the purpose of providing space for the operation and expansion of the legislative complex or other State facilities. The Architect of the Capitol must review and either approve or disapprove all contracts for the repair, rehabilitation, construction, or alteration of all State buildings within the bounded area, except the Supreme Court Building and the Fourth District Appellate Court Building.
(Source: P.A. 93-632, eff. 2-1-04.)

(25 ILCS 130/8A-35)
Sec. 8A-35. Capitol Restoration Trust Fund; appropriations.
(a) The Capitol Restoration Trust Fund is created as a special fund within the State treasury. The Fund may accept deposits from any source, whether private or public, and may be appropriated only for the use of the Architect of the Capitol in the performance of his or her powers and duties. The Architect of the Capitol may seek private and public funds for deposit into the Capitol Restoration Trust Fund.
(b) The Architect of the Capitol shall submit all budget requests to implement the master plan that relate to areas of the legislative complex other than the State Capitol Building to the Capitol Historic Preservation Board for review and comment. The Architect of the Capitol shall submit all budget requests to the Board of the Office of the Architect of the Capitol for approval.
(Source: P.A. 93-632, eff. 2-1-04.)

(25 ILCS 130/8A-40)
Sec. 8A-40. Annual report. The Architect of the Capitol annually shall report to the Board of the Office of the Architect of the Capitol, the Capitol Historic Preservation Board, and the appointing authorities of the Capitol Historic Preservation Board. The report shall summarize (i) the master plan, (ii) the master plan projects completed since the previous annual report, (iii) the projects, and their estimated costs, proposed or approved for the next 5 years under the master plan, and (iv) the amount and sources of moneys deposited into the Capitol Restoration Trust Fund from sources other than the State since the previous annual report.
(Source: P.A. 93-632, eff. 2-1-04.)

(25 ILCS 130/8A-45)
Sec. 8A-45. State agency cooperation. The Architect of the Capitol may request and shall receive the cooperation of any State officer or agency in the performance of the Architect's powers and duties.
(Source: P.A. 93-632, eff. 2-1-04.)

(25 ILCS 130/8A-50)
Sec. 8A-50. Rules. The Architect of the Capitol may promulgate rules necessary for the performance of his or her powers and duties, subject to approval by the Board of the Office of the Architect of the Capitol.
(Source: P.A. 93-632, eff. 2-1-04.)

(25 ILCS 130/8A-55)
Sec. 8A-55. Successor agency. For purposes of the Successor Agency Act and Section 9b of the State Finance Act, the Office of the Architect of the Capitol is the successor to the Space Needs Commission. The Office of the Architect of the Capitol succeeds to and assumes all powers, duties, rights, responsibilities, personnel, assets, liabilities, and indebtedness of the Space Needs Commission. Any reference in any law, rule, form, or other document to the Space Needs Commission is deemed to be a reference to the Office of the Architect of the Capitol.
(Source: P.A. 93-632, eff. 2-1-04.)



Article 9

(25 ILCS 130/Art. 9 heading)

(25 ILCS 130/9-1) (from Ch. 63, par. 1009-1)
Sec. 9-1. The Legislative Printing Unit is hereby established as a legislative support services agency. The Legislative Printing Unit is subject to the provisions of this Act, and shall exercise the powers and duties delegated to it herein and such other functions as may be provided by law.
(Source: P.A. 83-1257.)

(25 ILCS 130/9-2) (from Ch. 63, par. 1009-2)
Sec. 9-2. The Legislative Printing Unit shall provide printing services to members of the General Assembly, legislative committees and commissions and other legislative agencies in accordance with policies established by the Joint Committee on Legislative Support Services and with reasonable rules promulgated by the Legislative Printing Unit. The Printing Unit may also provide emergency printing services to other State agencies subject to the prior approval of the Department of Central Management Services. The Legislative Printing Unit may make and collect reasonable charges for such services and shall pay any amounts so collected into the General Revenue Fund in the State Treasury.
(Source: P.A. 83-1257.)

(25 ILCS 130/9-2.5)
Sec. 9-2.5. Newsletters and brochures. The Legislative Printing Unit may not print for any member of the General Assembly any newsletters or brochures during the period beginning February 1 of the year of a general primary election and ending the day after the general primary election and during a period beginning September 1 of the year of a general election and ending the day after the general election. A member of the General Assembly may not mail, during a period beginning February 1 of the year of a general primary election and ending the day after the general primary election and during a period beginning September 1 of the year of a general election and ending the day after the general election, any newsletters or brochures that were printed, at any time, by the Legislative Printing Unit, except that such a newsletter or brochure may be mailed during those times if it is mailed to a constituent in response to that constituent's inquiry concerning the needs of that constituent or questions raised by that constituent.
(Source: P.A. 95-6, eff. 6-20-07; 96-886, eff. 1-1-11.)

(25 ILCS 130/9-3) (from Ch. 63, par. 1009-3)
Sec. 9-3. All paper purchased for printing purposes by the Legislative Printing Unit shall have 50% recycled content except when sufficient quantities are not available or cannot be provided in a timely manner as determined by the Executive Director of the Legislative Printing Unit.
(Source: P.A. 87-474.)



Article 10

(25 ILCS 130/Art. 10 heading)

(25 ILCS 130/10-1) (from Ch. 63, par. 1010-1)
Sec. 10-1. The Legislative Research Unit is hereby established as a legislative support services agency. The Legislative Research Unit is subject to the provisions of this Act, and shall exercise the powers and duties delegated to it herein and such other functions as may be provided by law.
(Source: P.A. 83-1257.)

(25 ILCS 130/10-2) (from Ch. 63, par. 1010-2)
Sec. 10-2. The Legislative Research Unit shall collect information concerning the government and general welfare of the State, examine the effects of constitutional provisions and previously enacted statutes, consider important issues of public policy and questions of state-wide interest, and perform research and provide information as may be requested by the members of the General Assembly or as the Joint Committee on Legislative Support Services considers necessary or desirable.
The Legislative Research Unit shall maintain an up-to-date computerized record of the information required to be reported to it by Section 1 of "An Act concerning State boards and commissions and amending a named Act", enacted by the 86th General Assembly, which information shall be a public record under The Freedom of Information Act. The Legislative Research Unit may prescribe forms for making initial reports and reports of change under that Section, and may request information to verify compliance with that Section.
(Source: P.A. 86-591.)

(25 ILCS 130/10-3) (from Ch. 63, par. 1010-3)
Sec. 10-3. The Legislative Research Unit may administer a legislative staff internship program in cooperation with a university in the State designated by the Legislative Research Unit.
(Source: P.A. 93-632, eff. 2-1-04.)

(25 ILCS 130/10-4) (from Ch. 63, par. 1010-4)
Sec. 10-4. The Legislative Research Unit, upon the recommendation of the sponsoring committee, shall recruit, select, appoint, fix the stipends of, and assign interns to appropriate officers and agencies of the General Assembly for the pursuit of education, study or research. Such persons shall be appointed for internships not to exceed 12 months.
(Source: P.A. 83-1257.)

(25 ILCS 130/10-5) (from Ch. 63, par. 1010-5)
Sec. 10-5. The Legislative Research Unit may accept monetary gifts or grants from a charitable foundation or from a professional association or from other reputable sources for the operation of a legislative staff internship program. Such gifts and grants may be held in trust by the Legislative Research Unit and expended for operating the program. Expenses of operating the program may also be paid out of funds appropriated to the Legislative Research Unit or to the General Assembly, its officers, committees or agencies.
(Source: P.A. 83-1257.)

(25 ILCS 130/10-6) (from Ch. 63, par. 1010-6)
Sec. 10-6. Each quarter of the calendar year the Legislative Research Unit shall prepare and provide to each member of the General Assembly abstracts and indexes of reports filed with it as reports to the General Assembly. With such abstracts and indexes the Legislative Research Unit shall include a convenient form by which each member of the General Assembly may request, from the State Government Report Distribution Center in the State Library, copies of such reports as the member may wish to receive. For the purpose of receiving reports filed under this Section the Legislative Research Unit shall succeed to the powers and duties formerly exercised by the Legislative Council.
(Source: P.A. 93-632, eff. 2-1-04.)



Article 11A - (Repealed)

(25 ILCS 130/Art. 11A heading)






25 ILCS 135/ - Legislative Reference Bureau Act.

(25 ILCS 135/0.01) (from Ch. 63, par. 24m)
Sec. 0.01. Short title. This Act may be cited as the Legislative Reference Bureau Act.
(Source: P.A. 86-1324.)

(25 ILCS 135/1) (from Ch. 63, par. 25)
Sec. 1. There is established a joint Legislative Reference Bureau, hereafter in this Act referred to as the "Bureau", as a legislative support services agency subject to the Legislative Commission Reorganization Act of 1984.
(Source: P.A. 83-1257.)

(25 ILCS 135/5) (from Ch. 63, par. 29)
Sec. 5. The reference bureau has the duties enumerated in Sections 5.01 through 5.07.
(Source: P.A. 83-1257.)

(25 ILCS 135/5.01) (from Ch. 63, par. 29.1)
Sec. 5.01. To establish in the State Capitol a reference bureau, which shall be open daily, except Saturdays, Sundays and legal holidays, and at other times when the General Assembly is in session, in which shall be collected and kept, in such manner as to be readily accessible, such laws, reports, books, periodicals, documents, catalogues, check-lists, digests, summaries of the laws of other states upon current legislation, and such other printed or written matter as may aid the members of the General Assembly in the performance of their official duties.
(Source: Laws 1965, p. 2527.)

(25 ILCS 135/5.02) (from Ch. 63, par. 29.2)
Sec. 5.02. Legislative Synopsis and Digest.
(a) The Legislative Reference Bureau shall collect, catalogue, classify, index, completely digest, topically index, and summarize all bills, resolutions, and orders introduced in each branch of the General Assembly, as well as related amendments, conference committee reports, and veto messages, as soon as practicable after they have been printed or otherwise published.
(b) The Digest shall be published online each week during the regular and special sessions of the General Assembly when practical. Cumulative editions of the Digest shall be published online and in printed form after the first year, and after adjournment sine die, of each General Assembly.
(c) The Legislative Reference Bureau shall furnish the printed cumulative edition of the Digest, without cost, as follows: 2 copies of the Digest to each member of the General Assembly, 1 copy to each elected State officer in the executive department, 40 copies to the Chief Clerk of the House of Representatives and 30 copies to the Secretary of the Senate for the use of the committee clerks and employees of the respective offices, 15 copies to the Legislative Research Unit, and the number of copies requested in writing by the President of the Senate, the Speaker of the House, the Minority Leader of the Senate, and the Minority Leader of the House.
(d) The Legislative Reference Bureau shall also furnish to each county clerk, without cost, one copy of the printed cumulative edition of the Digest for each 100,000 inhabitants or fraction thereof in his or her county according to the last preceding federal decennial census.
(d-5) Any person to whom a set number of copies of the printed cumulative edition is to be provided under subsection (c) or (d) may receive a lesser number of copies upon request.
(e) Upon receipt of an application from any other person, signed by the applicant and accompanied by the payment of a fee of $55, the Legislative Reference Bureau shall furnish to the applicant a copy of the printed cumulative edition of the Digest for the calendar year issued after receipt of the application.
(f) For the calendar year beginning January 1, 2018, and each calendar year thereafter, any person who receives one or more copies of the printed cumulative edition under subsection (c), (d), or (e) may, upon request, receive a set of the printed interim editions for that year. Requests for printed interim editions must be received before January 1 of the year to which the request applies.
(Source: P.A. 100-239, eff. 8-18-17.)

(25 ILCS 135/5.03) (from Ch. 63, par. 29.3)
Sec. 5.03. The reference bureau shall afford to any member of the General Assembly, upon his request, such legal assistance and information as may be practicable in the preparation of bills, memorials, resolutions, orders and amendments, alterations, changes thereto, and revisions and substitutes thereof, proposed to be introduced into the General Assembly by that member.
(Source: Laws 1965, p. 2527.)

(25 ILCS 135/5.04) (from Ch. 63, par. 29.4)
Sec. 5.04. Codification and revision of statutes.
(a) As soon as possible after the effective date of this amendatory Act of 1992, the Legislative Reference Bureau shall file with the Index Division of the Office of the Secretary of State, the General Assembly, the Governor, and the Supreme Court a compilation of the general Acts of Illinois. At that time and at any other time the Legislative Reference Bureau may file with the Index Division of the Office of the Secretary of State cross-reference tables comparing the compilation and the Illinois Revised Statutes. The Legislative Reference Bureau shall provide copies of the documents that are filed to each individual or entity that delivers a written request for copies to the Legislative Reference Bureau; the Legislative Reference Bureau, by resolution, may establish and charge a reasonable fee for providing copies. The compilation shall take effect on January 1, 1993. The compilation shall be cited as the "Illinois Compiled Statutes" or as "ILCS". The Illinois Compiled Statutes, including the statutes themselves and the organizational and numbering scheme, shall be an official compilation of the general Acts of Illinois and shall be entirely in the public domain for purposes of federal copyright law.
(b) The compilation document that is filed under subsection (a) shall divide the general Acts into major topic areas and into chapters within those areas; the document shall list the general Acts by title or short title, but need not contain the text of the statutes or specify individual Sections of Acts. Chapters shall be numbered. Each Act shall be assigned to a chapter and shall be ordered within that chapter. An Act prefix number shall be designated for each Act within each chapter. Chapters may be divided into subheadings. Citation to a section of ILCS shall be in the form "X ILCS Y/Z(A)", where X is the chapter number, Y is the Act prefix number, Z is the Section number of the Act, Y/Z is the section number in the chapter of ILCS, and A is the year of publication, if applicable.
(c) The Legislative Reference Bureau shall make additions, deletions, and changes to the organizational or numbering scheme of the Illinois Compiled Statutes by filing appropriate documents with the Index Division of the Office of the Secretary of State. The Legislative Reference Bureau shall also provide copies of the documents that are filed to each individual or entity that delivers a written request for copies to the Legislative Reference Bureau; the Legislative Reference Bureau, by resolution, may establish and charge a reasonable fee for providing copies. The additions, deletions, and changes to the organizational or numbering scheme of the Illinois Compiled Statutes shall take effect 30 days after filing with the Index Division.
(d) Omission of an effective Act or Section of an Act from ILCS does not alter the effectiveness of that Act or Section. Inclusion of a repealed Act or Section of an Act in ILCS does not affect the repeal of that Act or Section.
(e) In order to allow for an efficient transition to the organizational and numbering scheme of the Illinois Compiled Statutes, the State, units of local government, school districts, and other governmental entities may, for a reasonable period of time, continue to use forms, computer software, systems, and data, published rules, and any other electronically stored information and printed documents that contain references to the Illinois Revised Statutes. However, reports of criminal, traffic, and other offenses and violations that are part of a state-wide reporting system shall continue to be made by reference to the Illinois Revised Statutes until July 1, 1994, and on and after that date shall be made by reference to the Illinois Compiled Statutes, except that an earlier conversion date may be established by agreement among all of the following: the Supreme Court, the Secretary of State, the Director of State Police, the Circuit Clerk of Cook County, and the Circuit Clerk of DuPage County, or the designee of each. References to the Illinois Revised Statutes are deemed to be references to the corresponding provisions of the Illinois Compiled Statutes.
(f) The Legislative Reference Bureau, with the assistance of the Legislative Information System, shall make its electronically stored database of the statutes and the compilation available in an electronically stored medium to those who request it; the Legislative Reference Bureau, by resolution, shall establish and charge a reasonable fee for providing the information.
(g) Amounts received under this Section shall be deposited into the General Assembly Computer Equipment Revolving Fund.
(h) The Legislative Reference Bureau shall select subjects and chapters of the statutory law that it considers most in need of a revision and present to the next regular session of the General Assembly bills covering those revisions. In connection with those revisions, the Legislative Reference Bureau has full authority and responsibility to recommend the revision, simplification, and rearrangement of existing statutory law and the elimination from that law of obsolete, superseded, duplicated, and unconstitutional statutes or parts of statutes, but shall make no other changes in the substance of existing statutes, except to the extent those changes in substance are necessary for coherent revision, simplification, rearrangement, or elimination. Revisions reported to the General Assembly may be accompanied by explanatory statements of changes in existing statutes or parts of statutes that those revisions, if enacted, would effect.
(Source: P.A. 86-523; 87-1005.)

(25 ILCS 135/5.05) (from Ch. 63, par. 29.5)
Sec. 5.05. Case Report. The Legislative Reference Bureau shall review all reported decisions of Federal courts, the Illinois Supreme Court, and the Illinois Appellate Court that affect the interpretation of the Illinois Constitution or statutes and shall report the results of its research to the General Assembly by December 31 of each year. The report shall recommend any necessary technical corrections in the Illinois laws to comply with the decisions and may point out where substantive issues arise, without making any judgment on those issues. The requirement for reporting to the General Assembly shall be satisfied by filing copies of the report as required by Section 3.1 of the General Assembly Organization Act and paragraph (t) of Section 7 of the State Library Act.
(Source: P.A. 87-918.)

(25 ILCS 135/5.06) (from Ch. 63, par. 29.6)
Sec. 5.06. The reference bureau shall prepare bills for introduction to revise the existing statutory law to conform the statutes to any reorganization of the executive branch taking effect pursuant to executive order of the Governor under Article V, Section 11 of the Constitution and the Executive Reorganization Implementation Act. Such bills shall be prepared for introduction in the annual session of the General Assembly next occurring after a reorganization takes effect.
(Source: P.A. 81-984.)

(25 ILCS 135/5.07) (from Ch. 63, par. 29.7)
Sec. 5.07. Uniform State Laws. The Legislative Reference Bureau shall examine all subjects on which uniformity is desirable with the laws of other states to ascertain the best means to effect uniformity in the laws of the States. The Legislative Reference Bureau shall supervise the participation of the State of Illinois in the National Conference of Commissioners on Uniform State Laws. To represent the State of Illinois on the National Conference of Commissioners on Uniform State Laws, there shall be 9 persons: 5 persons appointed by the Governor and one each by the President of the Senate, the Senate Minority Leader, the Speaker of the House, and the House Minority Leader, who shall hold office for the term of 4 years, respectively, and until their successors are appointed, and the Executive Director of the Legislative Reference Bureau, who shall be an ex-officio member of the National Conference. The Legislative Reference Bureau shall report to the Governor by December 31 of each year, and the Governor shall submit the report to the General Assembly with his or her recommendations, if any, in reference to the report. The requirement for reporting to the General Assembly shall be satisfied by filing copies of the report as required by Section 3.1 of the General Assembly Organization Act and paragraph (t) of Section 7 of the State Library Act.
(Source: P.A. 87-918.)

(25 ILCS 135/6) (from Ch. 63, par. 30)
Sec. 6. The Architect of the Capitol shall provide the Legislative Reference Bureau with suitable offices in the legislative complex, as defined in the Legislative Commission Reorganization Act of 1984, convenient to the place of meeting of the General Assembly.
(Source: P.A. 93-632, eff. 2-1-04.)

(25 ILCS 135/7) (from Ch. 63, par. 31)
Sec. 7. The Secretary of State, as librarian of the State library, shall cooperate with the reference bureau and shall make the facilities of the State library accessible, so far as practicable, for the use of the reference bureau, and may loan to the reference bureau any books, periodicals, documents, reports or other printed or written matter belonging to the State library.
(Source: Laws 1967, p. 2612.)



25 ILCS 140/ - Statute Computerization Act.

(25 ILCS 140/0.01) (from Ch. 63, par. 150)
Sec. 0.01. Short title. This Act may be cited as the Statute Computerization Act.
(Source: P.A. 86-1324.)

(25 ILCS 140/1) (from Ch. 63, par. 151)
Sec. 1. The Executive Director of the Legislative Reference Bureau is authorized, subject to the provisions of the Legislative Commission Reorganization Act of 1984, to contract for the acquisition of an electronic data processing computer memory system containing the Illinois Revised Statutes and for the programming of a computer for the use thereof to obtain data therefrom and for the periodic revision of such memory system to keep it current with changes in the statutes.
(Source: P.A. 83-1257.)

(25 ILCS 140/2) (from Ch. 63, par. 152)
Sec. 2. The memory system shall be under the control of the Legislative Reference Bureau and may be used for the Legislative Reference Bureau, members and agencies of the General Assembly, and the Attorney General.
In addition, the Legislative Reference Bureau shall make the memory system available for use by the public or by governmental entities or agencies if:
(a) such availability in no way reduces the quality of service available to the Legislative Reference Bureau, members and agencies of the General Assembly, and the Attorney General;
(b) the Legislative Reference Bureau, by resolution adopts rules and conditions regarding the offering of such services and specifies the charges to be made therefor; and
(c) the Legislative Reference Bureau collects the appropriate charges for the services rendered and pays those amounts over to the State Treasurer for deposit in the State Treasury.
(Source: P.A. 84-824.)

(25 ILCS 140/4) (from Ch. 63, par. 154)
Sec. 4. "The Illinois Purchasing Act" is inapplicable to contracts under this Act. The Executive Director of the Legislative Reference Bureau may, in the performance of his functions under Section 1, contract with any organization having experience in preparing such electronic data processing computer memory systems in other states.
(Source: P.A. 83-1257.)



25 ILCS 145/ - Legislative Information System Act.

(25 ILCS 145/0.01) (from Ch. 63, par. 42.10)
Sec. 0.01. Short title. This Act may be cited as the Legislative Information System Act.
(Source: P.A. 86-1324.)

(25 ILCS 145/1) (from Ch. 63, par. 42.11)
Sec. 1. There is created the Legislative Information System, referred to in this Act as the "System", as a legislative support services agency subject to the Legislative Commission Reorganization Act of 1984.
(Source: P.A. 83-1257.)

(25 ILCS 145/4) (from Ch. 63, par. 42.14)
Sec. 4. The Architect of the Capitol shall furnish the System with suitable office space in the legislative complex, as defined in the Legislative Commission Reorganization Act of 1984, situated in a location convenient to the chambers of the Senate and the House of Representatives.
The Secretary of State shall, as State librarian, cooperate with the System by making accessible to the System the library collection and providing, on a loan basis, such books, periodicals and other materials as relate to the purposes of this Act.
(Source: P.A. 93-632, eff. 2-1-04.)

(25 ILCS 145/5) (from Ch. 63, par. 42.15)
Sec. 5. The System has the duties enumerated in the following Sections preceding Section 6.
(Source: P.A. 90-666, eff. 7-30-98.)

(25 ILCS 145/5.01) (from Ch. 63, par. 42.15-1)
Sec. 5.01. To establish offices of the System, to be open during normal business hours of State offices and at all times when either house of the General Assembly is in session and there to provide such written and printed materials and other services related to the purposes of this Act as the General Assembly may require.
(Source: P.A. 80-683.)

(25 ILCS 145/5.02) (from Ch. 63, par. 42.15-2)
Sec. 5.02. To review and coordinate the use of electronic data processing, microfilm or audiovisual techniques, or any combination thereof, for recording, storing, processing, transmitting, retrieving, reproducing or printing information for legislative purposes.
(Source: P.A. 80-683.)

(25 ILCS 145/5.03) (from Ch. 63, par. 42.15-3)
Sec. 5.03. To study and make recommendations concerning application of the techniques described in Section 5.02 to:
(a) the preparation, drafting and printing of bills, of amendments and resolutions and of other legislative documents;
(b) the performance of the enrolling and engrossing functions;
(c) compilation and publication of the session laws;
(d) preparation and publication of an official revision of the statutes;
(e) preparation and publication of legislative journals and calendars;
(f) preparation, retrieval and publication of legislative summaries, digests, synopses and status reports;
(g) the recording and reporting of the proceedings of legislative committees, boards, commissions and other bodies; and
(h) the accumulation and analysis of fiscal, economic, population, social and related data for legislative research purposes.
(Source: P.A. 80-683.)

(25 ILCS 145/5.04) (from Ch. 63, par. 42.15-4)
Sec. 5.04. To the extent of appropriations made for that purpose, to implement the recommendations made under Section 5.03.
(Source: P.A. 80-683.)

(25 ILCS 145/5.05) (from Ch. 63, par. 42.15-5)
Sec. 5.05. To provide such technical services, computer time, programming and systems, input-output devices and all necessary, related equipment, supplies and services as are required for data processing applications by the Legislative Reference Bureau, the Legislative Research Unit, the Clerk of the House of Representatives and the Secretary of the Senate in performing their respective duties for the General Assembly.
(Source: P.A. 84-1438.)

(25 ILCS 145/5.06) (from Ch. 63, par. 42.15-6)
Sec. 5.06. To the extent of appropriations made for that purpose, to provide other data processing services for the General Assembly and its committees, boards, bureaus and commissions.
(Source: P.A. 80-683.)

(25 ILCS 145/5.07) (from Ch. 63, par. 42.15-7)
Sec. 5.07. To make a biennial report to the General Assembly, by April 1 of each odd-numbered year, summarizing its accomplishments in the preceding 2 years and its recommendations, including any proposed legislation it considers necessary or desirable to effectuate the purposes of this Act.
The requirement for reporting to the General Assembly shall be satisfied by filing copies of the report with the Speaker, the Minority Leader and the Clerk of the House of Representatives and the President, the Minority Leader and the Secretary of the Senate and the Legislative Research Unit, as required by Section 3.1 of the General Assembly Organization Act, and filing such additional copies with the State Government Report Distribution Center for the General Assembly as is required under paragraph (t) of Section 7 of the State Library Act.
(Source: P.A. 93-632, eff. 2-1-04.)

(25 ILCS 145/5.08) (from Ch. 63, par. 42.15-8)
Sec. 5.08. The Legislative Information System shall maintain on its electronic data processing equipment the complete text of the Illinois Register and the Illinois Administrative Code created in compliance with the Illinois Administrative Procedure Act and cooperate with the Secretary of State and the Joint Committee on Administrative Rules in making such computerized information available for use in publication of the Illinois Register and Illinois Administrative Code. The System, upon consultation with the Secretary of State and the Joint Committee on Administrative Rules, shall make available for sale to those who request it, including public and governmental entities or agencies, the computerized information of the Illinois Register and the Illinois Administrative Code created in compliance with the codification system prescribed by Section 5-80 of the Illinois Administrative Procedure Act. Equipment, programs, training and support necessary to maintain this system shall be under the control of the Legislative Information System.
(Source: P.A. 88-45; 88-535.)

(25 ILCS 145/5.09)
Sec. 5.09. Public computer access; legislative information. To make available to the public all of the following information in electronic form:
(1) On or before July 1, 1999, the weekly schedule of

legislative floor sessions for each of the 2 houses of the General Assembly together with a list of matters pending before them and the weekly schedule of legislative committee hearings together with matters scheduled for their consideration.

(2) On or before July 1, 1999, a list of the

committees of the General Assembly and their members.

(3) On or before July 1, 1999, the text of each bill

and resolution introduced and of each engrossed, enrolled, and re-enrolled bill and resolution and the text of each adopted amendment and conference committee report.

(4) On or before July 1, 1999, a synopsis of items

specified in paragraph (3) of this Section, together with a summary of legislative and gubernatorial actions regarding each bill and resolution introduced.

(5) On or before July 1, 1999, the Rules of the House

and the Senate of the General Assembly.

(6) Before the conclusion of the Ninety-second

General Assembly, the text of Public Acts.

(7) Before the conclusion of the Ninety-second

General Assembly, the Illinois Compiled Statutes.

(8) Before the conclusion of the Ninety-second

General Assembly, the Constitution of the United States and the Constitution of the State of Illinois.

(9) Before the conclusion of the Ninety-second

General Assembly, the text of the Illinois Administrative Code.

(10) Before the conclusion of the Ninety-second

General Assembly, the most current issue of the Illinois Register published on or after the effective date of this amendatory Act of 1998.

(11) Any other information that the Joint Committee

on Legislative Support Services elects to make available.

The information shall be made available to the public through a website maintained by the System. The information may also be made available by any other means of access that would facilitate public access to the information.
Any documentation that describes the electronic digital formats of the information shall be made available through a website maintained by the System.
Personal information concerning a person who accesses this public information may be maintained only for the purpose of providing service to the person.
No fee or other charge may be imposed by the Legislative Information System as a condition of accessing the information, except that a reasonable fee may be charged for any customized services and shall be deposited into the General Assembly Computer Equipment Revolving Fund.
The electronic public access provided through the System's website shall be in addition to any other electronic or print distribution of the information.
Within one-year after the effective date of this amendatory Act of the 100th General Assembly, to the extent practicable, the System shall use a free translation tool to enable translation into multiple languages of the information made available to the public through the website maintained by the System. The translation tool shall, at a minimum, translate the following content on the website maintained by the System: the home page; information regarding the members of the House of Representatives and the Senate, including, but not limited to, each member's biography, committee assignments, and sponsored bills; information regarding the membership of, bills assigned to, and meeting schedules of each standing and special committee of the House of Representatives and the Senate; information on the procedural status of each bill and resolution, together with any amendments thereto, and appointment message filed in the House of Representatives or the Senate, including both general information and user-selected information (through the "My Legislation" function or otherwise), but not including the synopsis or text of any bill or resolution, or any amendment thereto, or any appointment message, Public Act, or Executive Order; information regarding previous General Assemblies, not including the synopsis or text of any bill or resolution, or any amendment thereto, or any appointment message, Public Act, or Executive Order; contact information for the General Assembly, legislative support service agencies, and other related offices in the Capitol Complex; and information regarding access for persons with disabilities. The System may, in its discretion, provide for additional content to be translated. The languages available for translation shall be those provided by the translation tool. Before a user accesses translated information, the System shall ensure that a disclaimer is first displayed, stating that: the translated information is offered as a convenience and should not be considered accurate as to the translation of the text in question; and the English language version is the official and authoritative version of the text in question.
No action taken under this Section shall be deemed to alter or relinquish any copyright or other proprietary interest or entitlement of the State of Illinois relating to any of the information made available under this Section.
The information shall be made available as provided in this Section in the shortest practicable time after it is publicly available in any other form; provided that the System may make information available under this Section only if the availability in no way reduces the quality and timeliness of service available to and required under this Act for legislative users and does not unduly burden the General Assembly or its support services agencies. Failure to provide information under this Section does not affect the validity of any action of the General Assembly. The General Assembly and the State of Illinois are not liable for the accuracy, availability, or use of the information provided under this Section.
(Source: P.A. 100-320, eff. 8-24-17.)

(25 ILCS 145/6) (from Ch. 63, par. 42.16)
Sec. 6. Computer systems; private use; charges. In addition to the information made available by the Legislative Information System under Section 5.09, the System may make the computer systems under its jurisdiction available for use by private persons or governmental entities or agencies, other than those legislative users specified in Section 5.06, if:
(a) such availability in no way reduces the quality of service available to and required under this Act for legislative users;
(b) the System, by resolution adopts rules and conditions regarding the offering of such services and specifies the charges to be made therefor. These charges may be based on usage of the services; and
(c) the System collects the appropriate charges for the services rendered. Those amounts shall be deposited in the General Assembly Computer Equipment Revolving Fund, a special fund which is hereby created in the State treasury. Monies in the Fund shall be appropriated to the Joint Committee on Legislative Support Services for the purchase of computer equipment for the General Assembly and for related expenses and for other operational purposes of the General Assembly.
(Source: P.A. 90-666, eff. 7-30-98.)

(25 ILCS 145/7) (from Ch. 63, par. 42.17)
Sec. 7. The System may request and shall be afforded the cooperation of all other State agencies, executive, legislative or judicial, in the gathering of information and its applications to accomplishing the purposes of this Act.
(Source: P.A. 80-683.)

(25 ILCS 145/8) (from Ch. 63, par. 42.18)
Sec. 8. The System may utilize the services of an advisory committee for conceptualization, design and implementation of applications considered or adopted by the System. The advisory committee shall be comprised of (a) 8 legislative staff assistants, 2 to be appointed by the Speaker of the House of Representatives, 2 by the Minority Leader thereof, 2 by the President of the Senate and 2 by the Minority Leader thereof, but at least one of the appointments by each legislative leader must be from the staff of legislative appropriation committees; (b) one professional staff member from the Legislative Reference Bureau, appointed by the Executive Director thereof; and one from the Legislative Research Unit, appointed by the Executive Director thereof; and (c) the Executive Director of the Legislative Information System, who shall serve as temporary chairman of the advisory committee until a permanent chairman is chosen from among its members. Members of the advisory committee shall have no vote on the Joint Committee.
(Source: P.A. 93-632, eff. 2-1-04.)



25 ILCS 150/ - Legislative Audit Commission Act.

(25 ILCS 150/0.01) (from Ch. 63, par. 103.9)
Sec. 0.01. Short title. This Act may be cited as the Legislative Audit Commission Act.
(Source: P.A. 86-1324.)

(25 ILCS 150/1) (from Ch. 63, par. 104)
Sec. 1. The Legislative Audit Commission, hereafter in this Act referred to as the "Commission", is hereby created as a legislative support services agency subject to the Legislative Commission Reorganization Act of 1984. The Commission shall ascertain facts, review reports and take action thereon, and make recommendations and reports to the General Assembly and to the houses thereof concerning the audit, revenues and expenditures of the State, its departments, subdivisions, and agencies whether created by the Constitution or otherwise, and such related matters as may be directed by the Joint Committee on Legislative Support Services. The Commission shall have continuing existence and may meet, act, and conduct its business at any place within this State, during the sessions of the General Assembly or any recess thereof, and in the interim periods between sessions.
(Source: P.A. 83-1257.)

(25 ILCS 150/3) (from Ch. 63, par. 106)
Sec. 3. The Commission shall receive the reports of the Auditor General and other financial statements and shall determine what remedial measures, if any, are needed, and whether special studies and investigations are necessary. If the Commission shall deem such studies and investigations to be necessary, the Commission may direct the Auditor General to undertake such studies or investigations.
When a disagreement between the Audit Commission and an agency under the Governor's jurisdiction arises in the process of the Audit Commission's review of audit reports relating to such agency, the Audit Commission shall promptly advise the Governor of such areas of disagreement. The Governor shall respond to the Audit Commission within a reasonable period of time, and in no event later than 60 days, expressing his views concerning such areas of disagreement and indicating the corrective action taken by his office with reference thereto or, if no action is taken, indicating the reasons therefor.
The Audit Commission also promptly shall advise all other responsible officials of the Executive, Judicial and Legislative branches of the State government of areas of disagreement arising in the process of the Commission's review of their respective audit reports. With reference to his particular office, each such responsible official shall respond to the Audit Commission within a reasonable period of time, and in no event later than 60 days, expressing his view concerning such areas of disagreement and indicating the corrective action taken with reference thereto or stating the reasons that no action has been taken.
The Commission shall report its activities to the General Assembly including such remedial measures as it deems to be necessary. The report of the Commission shall be made to the General Assembly not less often than annually and not later than March 1 in each year.
The requirement for reporting to the General Assembly shall be satisfied by filing copies of the report with the Speaker, the Minority Leader and the Clerk of the House of Representatives and the President, the Minority Leader and the Secretary of the Senate and the Legislative Research Unit, as required by Section 3.1 of "An Act to revise the law in relation to the General Assembly", approved February 25, 1874, as amended, and filing such additional copies with the State Government Report Distribution Center for the General Assembly as is required under paragraph (t) of Section 7 of the State Library Act.
In addition, the Commission has the powers and duties provided for in the "Illinois State Auditing Act", enacted by the 78th General Assembly, and, if the provisions of that Act are conflict with those of this Act, that Act prevails.
(Source: P.A. 84-1438.)

(25 ILCS 150/4) (from Ch. 63, par. 107)
Sec. 4. The presiding officer of the Commission or any person designated by him, upon majority vote of the Commission, may administer oaths or affirmations and summon and compel the attendance before the Commission and examine under oath any person connected either directly or indirectly with any transaction with State agencies or any other person having information regarding the conditions, affairs, management, administration or methods involved in such financial transactions or fiscal matters. The Commission may similarly require any person having in his possession any records, books, papers, contracts or other documents pertinent to such matters or transactions to surrender the same or to otherwise afford the Commission access thereto.
Should any person fail to obey the summons or refuse to surrender or afford access, without reasonable cause, to any of the above mentioned papers, records, books, contracts or other documents, the Commission may apply to the Circuit Court of the County in which any operation of the fiscal matter or financial transaction took place, and such Court, if it finds that the Commission has not exceeded its authority, may, by order duly entered, require the attendance of witnesses and the production of relevant books and papers required by the Commission in carrying out the purposes of the Act. Upon refusal or neglect to obey the order of the Court, the Court may compel obedience of such order by proceedings for contempt.
(Source: Laws 1957, p. 810.)

(25 ILCS 150/5) (from Ch. 63, par. 108)
Sec. 5. The permanent office of the Legislative Audit Commission shall be in the legislative complex, as defined in the Legislative Commission Reorganization Act of 1984, wherein the Architect of the Capitol shall provide suitable and sufficient offices.
(Source: P.A. 93-632, eff. 2-1-04.)

(25 ILCS 150/6) (from Ch. 63, par. 109)
Sec. 6. All books, papers, records and correspondence of the Legislative Audit Commission pertaining to its work are public records and shall be filed at its regularly maintained office, except:
(a) Papers or memoranda that are of no further use may be destroyed upon approval of the Legislative Audit Commission; and
(b) Papers, correspondence and memoranda pertaining to any audit or investigation not completed, when in the judgment of the Auditor General, disclosure of such papers, correspondence or memoranda will impede such audit or investigation; and
(c) Any record, document, or information, the disclosure of which is restricted by law, which shall not be available for public examination.
(Source: Laws 1957, p. 810.)



25 ILCS 155/ - Commission on Government Forecasting and Accountability Act.

(25 ILCS 155/1) (from Ch. 63, par. 341)
Sec. 1.
It is the continuing policy of the State in meeting the public needs to establish program priorities and to coordinate available resources to the end that the maximum benefits be produced efficiently and economically in a manner designed to encourage a strong, free enterprise economy in the State. To carry out this policy effectively, it is essential that the General Assembly be furnished with the most reliable and authoritative information available concerning economic developments and trends in this State and the operations of State Government.
(Source: P.A. 77-2054.)

(25 ILCS 155/2) (from Ch. 63, par. 342)
Sec. 2. The Commission on Government Forecasting and Accountability, hereafter in this Act referred to as the Commission, is created and is established as a legislative support services agency subject to the Legislative Commission Reorganization Act of 1984.
On January 15, 2005 (the effective date of Public Act 93-1067), the name of the Illinois Economic and Fiscal Commission is changed to the Commission on Government Forecasting and Accountability. References in any law, appropriation, rule, form, or other document to the Illinois Economic and Fiscal Commission are deemed, in appropriate contexts, to be references to the Commission on Government Forecasting and Accountability for all purposes. References in any law, appropriation, rule, form, or other document to the Executive Director of the Illinois Economic and Fiscal Commission are deemed, in appropriate contexts, to be references to the Executive Director of the Commission on Government Forecasting and Accountability for all purposes. For purposes of Section 9b of the State Finance Act, the Commission on Government Forecasting and Accountability is the successor to the Illinois Economic and Fiscal Commission.
(Source: P.A. 96-1000, eff. 7-2-10.)

(25 ILCS 155/3) (from Ch. 63, par. 343)
Sec. 3. The Commission shall:
(1) Study from time to time and report to the General

Assembly on economic development and trends in the State.

(2) Make such special economic and fiscal studies as

it deems appropriate or desirable or as the General Assembly may request.

(3) Based on its studies, recommend such State fiscal

and economic policies as it deems appropriate or desirable to improve the functioning of State government and the economy of the various regions within the State.

(4) Prepare annually a State economic report.
(5) Provide information for all appropriate

legislative organizations and personnel on economic trends in relation to long range planning and budgeting.

(6) Study and make such recommendations as it deems

appropriate to the General Assembly on local and regional economic and fiscal policy and on federal fiscal policy as it may affect Illinois.

(7) Review capital expenditures, appropriations and

authorizations for both the State's general obligation and revenue bonding authorities. At the direction of the Commission, specific reviews may include economic feasibility reviews of existing or proposed revenue bond projects to determine the accuracy of the original estimate of useful life of the projects, maintenance requirements and ability to meet debt service requirements through their operating expenses.

(8) Receive and review all executive agency and

revenue bonding authority annual and 3 year plans. The Commission shall prepare a consolidated review of these plans, an updated assessment of current State agency capital plans, a report on the outstanding and unissued bond authorizations, an evaluation of the State's ability to market further bond issues and shall submit them as the "Legislative Capital Plan Analysis" to the House and Senate Appropriations Committees at least once a year. The Commission shall annually submit to the General Assembly on the first Wednesday of April a report on the State's long-term capital needs, with particular emphasis upon and detail of the 5-year period in the immediate future.

(9) Study and make recommendations it deems

appropriate to the General Assembly on State bond financing, bondability guidelines, and debt management. At the direction of the Commission, specific studies and reviews may take into consideration short and long-run implications of State bonding and debt management policy.

(10) Comply with the provisions of the "State Debt

Impact Note Act" as now or hereafter amended.

(11) Comply with the provisions of the Pension Impact

Note Act, as now or hereafter amended.

(12) By August 1st of each year, the Commission must

prepare and cause to be published a summary report of State appropriations for the State fiscal year beginning the previous July 1st. The summary report must discuss major categories of appropriations, the issues the General Assembly faced in allocating appropriations, comparisons with appropriations for previous State fiscal years, and other matters helpful in providing the citizens of Illinois with an overall understanding of appropriations for that fiscal year. The summary report must be written in plain language and designed for readability. Publication must be in newspapers of general circulation in the various areas of the State to ensure distribution statewide. The summary report must also be published on the General Assembly's web site.

(13) Comply with the provisions of the State

Facilities Closure Act.

(14) For fiscal year 2012 and thereafter, develop a

3-year budget forecast for the State, including opportunities and threats concerning anticipated revenues and expenditures, with an appropriate level of detail.

The requirement for reporting to the General Assembly shall be satisfied by filing copies of the report with the Speaker, the Minority Leader and the Clerk of the House of Representatives and the President, the Minority Leader and the Secretary of the Senate and the Legislative Research Unit, as required by Section 3.1 of the General Assembly Organization Act, and filing such additional copies with the State Government Report Distribution Center for the General Assembly as is required under paragraph (t) of Section 7 of the State Library Act.
(Source: P.A. 96-958, eff. 7-1-10.)

(25 ILCS 155/4) (from Ch. 63, par. 344)
Sec. 4. (a) The Commission shall publish, at the convening of each regular session of the General Assembly, a report on the estimated income of the State from all applicable revenue sources for the next ensuing fiscal year and of any other funds estimated to be available for such fiscal year. The Commission, in its discretion, may consult with the Governor's Office of Management and Budget in preparing the report. On the third Wednesday in March after the session convenes, the Commission shall issue a revised and updated set of revenue figures reflecting the latest available information. The House and Senate by joint resolution shall adopt or modify such estimates as may be appropriate. The joint resolution shall constitute the General Assembly's estimate, under paragraph (b) of Section 2 of Article VIII of the Constitution, of the funds estimated to be available during the next fiscal year.
(b) On the third Wednesday in March, the Commission shall issue estimated:
(1) pension funding requirements under P.A. 86-273;

and

(2) liabilities of the State employee group health

insurance program.

These estimated costs shall be for the fiscal year beginning the following July 1.
(c) The requirement for reporting to the General Assembly shall be satisfied by filing copies of the report with the Speaker, the Minority Leader and the Clerk of the House of Representatives and the President, the Minority Leader and the Secretary of the Senate and the Legislative Research unit, as required by Section 3.1 of the General Assembly Organization Act, and filing such additional copies with the State Government Report Distribution Center for the General Assembly as is required under paragraph (t) of Section 7 of the State Library Act.
(Source: P.A. 96-958, eff. 7-1-10.)

(25 ILCS 155/6) (from Ch. 63, par. 346)
Sec. 6.
All State officers and agencies shall render to the Commission any assistance that may be required by the Commission for the purpose of preparing its reports and recommendations.
The Commission shall, to the fullest extent possible, utilize the services, facilities and information, including statistical information, of other government agencies and of private research agencies in order to avoid duplication of effort and expense.
(Source: P.A. 77-2054.)

(25 ILCS 155/6.1) (from Ch. 63, par. 346.1)
Sec. 6.1. In addition to its other responsibilities, the Commission shall exercise the powers and duties delegated to the State Employees' Group Insurance Advisory Commission prior to the effective date of this Act under the "State Employees Group Insurance Act of 1971".
(Source: P.A. 83-1257.)

(25 ILCS 155/6.2) (from Ch. 63, par. 346.2)
Sec. 6.2. Short title. This Act may be cited as the Commission on Government Forecasting and Accountability Act.
(Source: P.A. 93-632, eff. 2-1-04; 93-1067, eff. 1-15-05.)



25 ILCS 160/ - General Assembly Staff Assistants Act.

(25 ILCS 160/0.01) (from Ch. 63, par. 131.01)
Sec. 0.01. Short title. This Act may be cited as the General Assembly Staff Assistants Act.
(Source: P.A. 86-1324.)

(25 ILCS 160/1a) (from Ch. 63, par. 131.1)
Sec. 1a. Staff assistants; employment; allocation. There shall be such staff assistants for the General Assembly as necessary. Staff assistants may be employed as full-time employees, part-time employees, or contractual employees. Of the staff assistants so provided, one half the total number shall be for the Senate and one half for the House of Representatives. Of the assistants provided for the Senate, one half shall be designated by the President and one half by the minority leader. Of the assistants provided for the House of Representatives, one half shall be designated by the Speaker and one half by the minority leader.
(Source: P.A. 93-615, eff. 11-19-03.)

(25 ILCS 160/2) (from Ch. 63, par. 132)
Sec. 2. Staff assistants; assignments.
(a) During the period the General Assembly is in session, the staff assistants shall be assigned by the legislative leadership of the respective parties to perform research and render other assistance to the members of that party on such committees as may be designated.
(b) During the period when the General Assembly is not in session, the staff assistants shall perform such services as may be assigned by the President and Minority Leader of the Senate and the Speaker and Minority Leader of the House of Representatives.
(c) The President and Minority Leader of the Senate and the Speaker and Minority Leader of the House of Representatives shall each adopt and implement personnel policies for staff assistants under their respective jurisdiction and control as required by the State Officials and Employees Ethics Act.
(Source: P.A. 93-615, eff. 11-19-03.)



25 ILCS 165/ - National Conference of State Legislatures Act.

(25 ILCS 165/0.01) (from Ch. 63, par. 122.9)
Sec. 0.01. Short title. This Act may be cited as the National Conference of State Legislatures Act.
(Source: P.A. 86-1324.)

(25 ILCS 165/1) (from Ch. 63, par. 123)
Sec. 1. The Majority and Minority Leadership of the Senate and the House of Representatives, and members of appropriate legislative committees and commissions as determined by such leadership, may, annually, attend appropriate meetings of the National Conference of State Legislatures as representatives of the General Assembly of the State of Illinois, and may pay such annual membership fee as may be required to maintain membership in such organization.
(Source: P.A. 79-354.)



25 ILCS 170/ - Lobbyist Registration Act.

(25 ILCS 170/1) (from Ch. 63, par. 171)
Sec. 1. Short title. This Act shall be known as the Lobbyist Registration Act.
(Source: P.A. 76-1848.)

(25 ILCS 170/2) (from Ch. 63, par. 172)
Sec. 2. Definitions. As used in this Act, unless the context otherwise requires:
(a) "Person" means any individual, firm, partnership, committee, association, corporation, or any other organization or group of persons.
(b) "Expenditure" means a payment, distribution, loan, advance, deposit, or gift of money or anything of value, and includes a contract, promise, or agreement, whether or not legally enforceable, to make an expenditure, for the ultimate purpose of influencing executive, legislative, or administrative action, other than compensation as defined in subsection (d).
(c) "Official" means:
(1) the Governor, Lieutenant Governor, Secretary of

State, Attorney General, State Treasurer, and State Comptroller;

(2) Chiefs of Staff for officials described in item

(1);

(3) Cabinet members of any elected constitutional

officer, including Directors, Assistant Directors and Chief Legal Counsel or General Counsel;

(4) Members of the General Assembly; and
(5) Members of any board, commission, authority, or

task force of the State authorized or created by State law or by executive order of the Governor.

(d) "Compensation" means any money, thing of value or financial benefits received or to be received in return for services rendered or to be rendered, for lobbying as defined in subsection (e).
Monies paid to members of the General Assembly by the State as remuneration for performance of their Constitutional and statutory duties as members of the General Assembly shall not constitute compensation as defined by this Act.
(e) "Lobby" and "lobbying" means any communication with an official of the executive or legislative branch of State government as defined in subsection (c) for the ultimate purpose of influencing any executive, legislative, or administrative action.
(f) "Influencing" means any communication, action, reportable expenditure as prescribed in Section 6 or other means used to promote, support, affect, modify, oppose or delay any executive, legislative or administrative action or to promote goodwill with officials as defined in subsection (c).
(g) "Executive action" means the proposal, drafting, development, consideration, amendment, adoption, approval, promulgation, issuance, modification, rejection or postponement by a State entity of a rule, regulation, order, decision, determination, contractual arrangement, purchasing agreement or other quasi-legislative or quasi-judicial action or proceeding.
(h) "Legislative action" means the development, drafting, introduction, consideration, modification, adoption, rejection, review, enactment, or passage or defeat of any bill, amendment, resolution, report, nomination, administrative rule or other matter by either house of the General Assembly or a committee thereof, or by a legislator. Legislative action also means the action of the Governor in approving or vetoing any bill or portion thereof, and the action of the Governor or any agency in the development of a proposal for introduction in the legislature.
(i) "Administrative action" means the execution or rejection of any rule, regulation, legislative rule, standard, fee, rate, contractual arrangement, purchasing agreement or other delegated legislative or quasi-legislative action to be taken or withheld by any executive agency, department, board or commission of the State.
(j) "Lobbyist" means any natural person who undertakes to lobby State government as provided in subsection (e).
(k) "Lobbying entity" means any entity that hires, retains, employs, or compensates a natural person to lobby State government as provided in subsection (e).
(l) "Authorized agent" means the person designated by an entity or lobbyist registered under this Act as the person responsible for submission and retention of reports required under this Act.
(m) "Client" means any person or entity that provides compensation to a lobbyist to lobby State government as provided in subsection (e) of this Section.
(n) "Client registrant" means a client who is required to register under this Act.
(Source: P.A. 98-459, eff. 1-1-14.)

(25 ILCS 170/3) (from Ch. 63, par. 173)
Sec. 3. Persons required to register.
(a) Except as provided in Section 9, any natural person who, for compensation or otherwise, undertakes to lobby, or any person or entity who employs or compensates another person for the purposes of lobbying, shall register with the Secretary of State as provided in this Act, unless that person or entity qualifies for one or more of the following exemptions.
(1) Persons or entities who, for the purpose of

influencing any executive, legislative, or administrative action and who do not make expenditures that are reportable pursuant to Section 6, appear without compensation or promise thereof only as witnesses before committees of the House and Senate for the purpose of explaining or arguing for or against the passage of or action upon any legislation then pending before those committees, or who seek without compensation or promise thereof the approval or veto of any legislation by the Governor.

(1.4) A unit of local government or a school district.
(1.5) An elected or appointed official or an employee

of a unit of local government or school district who, in the scope of his or her public office or employment, seeks to influence executive, legislative, or administrative action exclusively on behalf of that unit of local government or school district.

(2) Persons or entities who own, publish, or are

employed by a newspaper or other regularly published periodical, or who own or are employed by a radio station, television station, or other bona fide news medium that in the ordinary course of business disseminates news, editorial or other comment, or paid advertisements that directly urge the passage or defeat of legislation. This exemption is not applicable to such an individual insofar as he or she receives additional compensation or expenses from some source other than the bona fide news medium for the purpose of influencing executive, legislative, or administrative action. This exemption does not apply to newspapers and periodicals owned by or published by trade associations and not-for-profit corporations engaged primarily in endeavors other than dissemination of news.

(3) Persons or entities performing professional

services in drafting bills or in advising and rendering opinions to clients as to the construction and effect of proposed or pending legislation when those professional services are not otherwise, directly or indirectly, connected with executive, legislative, or administrative action.

(4) Persons or entities who are employees of

departments, divisions, or agencies of State government and who appear before committees of the House and Senate for the purpose of explaining how the passage of or action upon any legislation then pending before those committees will affect those departments, divisions, or agencies of State government.

(5) Employees of the General Assembly, legislators,

legislative agencies, and legislative commissions who, in the course of their official duties only, engage in activities that otherwise qualify as lobbying.

(6) Persons or entities in possession of technical

skills and knowledge relevant to certain areas of executive, legislative, or administrative actions, whose skills and knowledge would be helpful to officials when considering those actions, whose activities are limited to making occasional appearances for or communicating on behalf of a registrant, and who do not make expenditures that are reportable pursuant to Section 6 even though receiving expense reimbursement for those occasional appearances.

(7) Any full-time employee of a bona fide church or

religious organization who represents that organization solely for the purpose of protecting the right of the members thereof to practice the religious doctrines of that church or religious organization, or any such bona fide church or religious organization.

(8) Persons or entities that receive no compensation

other than reimbursement for expenses of up to $500 per year while engaged in lobbying State government, unless those persons make expenditures that are reportable under Section 6.

(9) Any attorney or group or firm of attorneys in the

course of representing a client in any administrative or judicial proceeding, or any witness providing testimony in any administrative or judicial proceeding, in which ex parte communications are not allowed and who does not make expenditures that are reportable pursuant to Section 6.

(9.5) Any attorney or group or firm of attorneys in

the course of representing a client in an administrative or executive action involving a contractual or purchasing arrangement and who does not make expenditures that are reportable pursuant to Section 6.

(10) Persons or entities who, in the scope of their

employment as a vendor, offer or solicit an official for the purchase of any goods or services when (1) the solicitation is limited to either an oral inquiry or written advertisements and informative literature; or (2) the goods and services are subject to competitive bidding requirements of the Illinois Procurement Code; or (3) the goods and services are for sale at a cost not to exceed $5,000; and (4) the persons or entities do not make expenditures that are reportable under Section 6.

(b) It is a violation of this Act to engage in lobbying or to employ any person for the purpose of lobbying who is not registered with the Office of the Secretary of State, except upon condition that the person register and the person does in fact register within 2 business days after being employed or retained for lobbying services.
(c) The Secretary shall promulgate a rule establishing a list of the entities required to register under this Act, including the name of each board, commission, authority, or task force. The Secretary may require a person or entity claiming an exemption under this Section to certify the person or entity is not required to register under this Act. Nothing prohibits the Secretary from rejecting a certification and requiring a person or entity to register.
(Source: P.A. 96-555, eff. 1-1-10; 96-1358, eff. 7-28-10.)

(25 ILCS 170/3.1)
Sec. 3.1. Prohibition on serving on boards and commissions. Notwithstanding any other law of this State, on and after February 1, 2004, but not before that date, a person required to be registered under this Act, his or her spouse, and his or her immediate family members living with that person may not serve on a board, commission, authority, or task force authorized or created by State law or by executive order of the Governor; except that this restriction does not apply to any of the following:
(1) a registered lobbyist, his or her spouse, or any

immediate family member living with the registered lobbyist, who is serving in an elective public office, whether elected or appointed to fill a vacancy; and

(2) a registered lobbyist, his or her spouse, or any

immediate family member living with the registered lobbyist, who is serving on a State advisory body that makes nonbinding recommendations to an agency of State government but does not make binding recommendations or determinations or take any other substantive action.

(Source: P.A. 96-555, eff. 1-1-10; 96-1358, eff. 7-28-10.)

(25 ILCS 170/4)
Sec. 4. (Repealed).
(Source: P.A. 88-187. Repealed by P.A. 96-555, eff. 8-18-09.)

(25 ILCS 170/4.5)
Sec. 4.5. Ethics training. Each natural person required to register as a lobbyist under this Act must complete a program of ethics training provided by the Secretary of State. A natural person registered under this Act must complete the training program no later than 30 days after registration or renewal under this Act. If the Secretary of State uses the ethics training developed in accordance with Section 5-10 of the State Officials and Employees Ethics Act, that training must be expanded to include appropriate information about the requirements, responsibilities, and opportunities imposed by or arising under this Act, including reporting requirements.
The Secretary of State shall adopt rules for the implementation of this Section.
(Source: P.A. 96-555, eff. 1-1-10; 96-1358, eff. 7-28-10.)

(25 ILCS 170/4.7)
Sec. 4.7. Prohibition on sexual harassment.
(a) All persons have the right to work in an environment free from sexual harassment. All persons subject to this Act shall refrain from sexual harassment of any person.
(b) Beginning January 1, 2018, each natural person required to register as a lobbyist under this Act must complete, at least annually, a sexual harassment training program provided by the Secretary of State. A natural person registered under this Act must complete the training program no later than 30 days after registration or renewal under this Act. This requirement does not apply to a lobbying entity or a client that hires a lobbyist that (i) does not have employees of the lobbying entity or client registered as lobbyists, or (ii) does not have an actual presence in Illinois.
(c) No later than January 1, 2018, each natural person and any entity required to register under this Act shall have a written sexual harassment policy that shall include, at a minimum: (i) a prohibition on sexual harassment; (ii) details on how an individual can report an allegation of sexual harassment, including options for making a confidential report to a supervisor, ethics officer, Inspector General, or the Department of Human Rights; (iii) a prohibition on retaliation for reporting sexual harassment allegations, including availability of whistleblower protections under the State Officials and Employee Ethics Act, the Whistleblower Act, and the Illinois Human Rights Act; and (iv) the consequences of a violation of the prohibition on sexual harassment and the consequences for knowingly making a false report.
(d) For purposes of this Act, "sexual harassment" means any unwelcome sexual advances or requests for sexual favors or any conduct of a sexual nature when: (i) submission to such conduct is made either explicitly or implicitly a term or condition of an individual's employment; (ii) submission to or rejection of such conduct by an individual is used as the basis for employment decisions affecting such individual; or (iii) such conduct has the purpose or effect of substantially interfering with an individual's work performance or creating an intimidating, hostile, or offensive working environment. For the purposes of this definition, the phrase "working environment" is not limited to a physical location an employee is assigned to perform his or her duties and does not require an employment relationship.
(e) The Secretary of State shall adopt rules for the implementation of this Section. In order to provide for the expeditious and timely implementation of this Section, the Secretary of State shall adopt emergency rules under subsection (z) of Section 5-45 of the Illinois Administrative Procedure Act for the implementation of this Section no later than 60 days after the effective date of this amendatory Act of the 100th General Assembly.
(Source: P.A. 100-554, eff. 11-16-17.)

(25 ILCS 170/5)
Sec. 5. Lobbyist registration and disclosure. Every natural person and every entity required to register under this Act shall before any service is performed which requires the natural person or entity to register, but in any event not later than 2 business days after being employed or retained, file in the Office of the Secretary of State a statement in a format prescribed by the Secretary of State containing the following information with respect to each person or entity employing, retaining, or benefitting from the services of the natural person or entity required to register:
(a) The registrant's name, permanent address, e-mail

address, if any, fax number, if any, business telephone number, and temporary address, if the registrant has a temporary address while lobbying.

(a-5) If the registrant is an entity, the information

required under subsection (a) for each natural person associated with the registrant who will be lobbying, regardless of whether lobbying is a significant part of his or her duties.

(b) The name and address of the client or clients

employing or retaining the registrant to perform such services or on whose behalf the registrant appears. If the client employing or retaining the registrant is a client registrant, the statement shall also include the name and address of the client or clients of the client registrant on whose behalf the registrant will be or anticipates performing services.

(c) A brief description of the executive,

legislative, or administrative action in reference to which such service is to be rendered.

(c-5) Each executive and legislative branch agency

the registrant expects to lobby during the registration period.

(c-6) The nature of the client's business, by

indicating all of the following categories that apply: (1) banking and financial services, (2) manufacturing, (3) education, (4) environment, (5) healthcare, (6) insurance, (7) community interests, (8) labor, (9) public relations or advertising, (10) marketing or sales, (11) hospitality, (12) engineering, (13) information or technology products or services, (14) social services, (15) public utilities, (16) racing or wagering, (17) real estate or construction, (18) telecommunications, (19) trade or professional association, (20) travel or tourism, (21) transportation, (22) agriculture, and (23) other (setting forth the nature of that other business).

(d) A confirmation that the registrant has a sexual

harassment policy as required by Section 4.7, that such policy shall be made available to any individual within 2 business days upon written request (including electronic requests), that any person may contact the authorized agent of the registrant to report allegations of sexual harassment, and that the registrant recognizes the Inspector General has jurisdiction to review any allegations of sexual harassment alleged against the registrant or lobbyists hired by the registrant.

Every natural person and every entity required to register under this Act shall annually submit the registration required by this Section on or before each January 31. The registrant has a continuing duty to report any substantial change or addition to the information contained in the registration.
The Secretary of State shall make all filed statements and amendments to statements publicly available by means of a searchable database that is accessible through the World Wide Web. The Secretary of State shall provide all software necessary to comply with this provision to all natural persons and entities required to file. The Secretary of State shall implement a plan to provide computer access and assistance to natural persons and entities required to file electronically.
All natural persons and entities required to register under this Act shall remit a single, annual, and nonrefundable $300 registration fee. Each natural person required to register under this Act shall submit, on an annual basis, a picture of the registrant. A registrant may, in lieu of submitting a picture on an annual basis, authorize the Secretary of State to use any photo identification available in any database maintained by the Secretary of State for other purposes. Each registration fee collected for registrations on or after January 1, 2010 shall be deposited into the Lobbyist Registration Administration Fund for administration and enforcement of this Act.
(Source: P.A. 100-554, eff. 11-16-17.)

(25 ILCS 170/6) (from Ch. 63, par. 176)
Sec. 6. Reports.
(a) Lobbyist reports. Except as otherwise provided in this Section, every lobbyist registered under this Act who is solely employed by a lobbying entity shall file an affirmation, verified under oath pursuant to Section 1-109 of the Code of Civil Procedure, with the Secretary of State attesting to the accuracy of any reports filed pursuant to subsection (b) as those reports pertain to work performed by the lobbyist. Any lobbyist registered under this Act who is not solely employed by a lobbying entity shall personally file reports required of lobbying entities pursuant to subsection (b). A lobbyist may, if authorized so to do by a lobbying entity by whom he or she is employed or retained, file lobbying entity reports pursuant to subsection (b) provided that the lobbying entity may delegate the filing of the lobbying entity report to only one lobbyist in any reporting period.
(b) Lobbying entity reports. Every lobbying entity registered under this Act shall report expenditures related to lobbying. The report shall itemize each individual expenditure or transaction and shall include the name of the official on whose behalf the expenditure was made, the name of the client if the expenditure was made on behalf of a client, the total amount of the expenditure, a description of the expenditure, the vendor or purveyor to whom the expenditure was made (including the address or location of the expenditure), the date on which the expenditure occurred and the subject matter of the lobbying activity, if any. For those expenditures made on behalf of a client, if the client is a client registrant, the report shall also include the name and address of the client or clients of the client registrant or the official or officials on whose behalf the expenditure ultimately was made. Each expenditure required to be reported shall include all expenses made for or on behalf of an official or his or her immediate family member living with the official.
(b-1) The report shall include any change or addition to the client list information, required in Section 5 for registration, since the last report, including the names and addresses of all clients who retained the lobbying entity together with an itemized description for each client of the following: (1) lobbying regarding executive action, including the name of any executive agency lobbied and the subject matter; (2) lobbying regarding legislative action, including the General Assembly and any other agencies lobbied and the subject matter; and (3) lobbying regarding administrative action, including the agency lobbied and the subject matter. Registrants who made no reportable expenditures during a reporting period shall file a report stating that no expenditures were incurred.
(b-2) Expenditures attributable to lobbying officials shall be listed and reported according to the following categories:
(1) Travel and lodging on behalf of others,

including, but not limited to, all travel and living accommodations made for or on behalf of State officials during sessions of the General Assembly.

(2) Meals, beverages and other entertainment.
(3) Gifts (indicating which, if any, are on the basis

of personal friendship).

(4) Honoraria.
(5) Any other thing or service of value not listed

under categories (1) through (4), setting forth a description of the expenditure. The category travel and lodging includes, but is not limited to, all travel and living accommodations made for or on behalf of State officials in the State capital during sessions of the General Assembly.

(b-3) Expenditures incurred for hosting receptions, benefits and other large gatherings held for purposes of goodwill or otherwise to influence executive, legislative or administrative action to which there are 25 or more State officials invited shall be reported listing only the total amount of the expenditure, the date of the event, and the estimated number of officials in attendance.
(b-7) Matters excluded from reports. The following items need not be included in the report:
(1) Reasonable and bona fide expenditures made by the

registrant who is a member of a legislative or State study commission or committee while attending and participating in meetings and hearings of such commission or committee.

(2) Reasonable and bona fide expenditures made by the

registrant for personal sustenance, lodging, travel, office expenses and clerical or support staff.

(3) Salaries, fees, and other compensation paid to

the registrant for the purposes of lobbying.

(4) Any contributions required to be reported under

Article 9 of the Election Code.

(5) Expenditures made by a registrant on behalf of an

official that are returned or reimbursed prior to the deadline for submission of the report.

(c) A registrant who terminates employment or duties which required him to register under this Act shall give the Secretary of State, within 30 days after the date of such termination, written notice of such termination and shall include therewith a report of the expenditures described herein, covering the period of time since the filing of his last report to the date of termination of employment. Such notice and report shall be final and relieve such registrant of further reporting under this Act, unless and until he later takes employment or assumes duties requiring him to again register under this Act.
(d) Failure to file any such report within the time designated or the reporting of incomplete information shall constitute a violation of this Act.
A registrant shall preserve for a period of 2 years all receipts and records used in preparing reports under this Act.
(e) Within 30 days after a filing deadline or as provided by rule, the lobbyist shall notify each official on whose behalf an expenditure has been reported. Notification shall include the name of the registrant, the total amount of the expenditure, a description of the expenditure, the date on which the expenditure occurred, and the subject matter of the lobbying activity.
(f) A report for the period beginning January 1, 2010 and ending on June 30, 2010 shall be filed no later than July 15, 2010, and a report for the period beginning July 1, 2010 and ending on December 31, 2010 shall be filed no later than January 15, 2011. Beginning January 1, 2011, reports shall be filed semi-monthly as follows: (i) for the period beginning the first day of the month through the 15th day of the month, the report shall be filed no later than the 20th day of the month and (ii) for the period beginning on the 16th day of the month through the last day of the month, the report shall be filed no later than the 5th day of the following month. A report filed under this Act is due in the Office of the Secretary of State no later than the close of business on the date on which it is required to be filed.
(g) All reports filed under this Act shall be filed in a format or on forms prescribed by the Secretary of State.
(Source: P.A. 98-459, eff. 1-1-14.)

(25 ILCS 170/6.5)
Sec. 6.5. Expenditures on behalf of officials.
(a) A registrant that makes an expenditure on behalf of an official must inform the official in writing, contemporaneously with receipt of the expenditure, that the expenditure is a reportable expenditure pursuant to this Act and that the official will be included in the report submitted by the registrant in accordance with Section 6.
(b) Any official disclosed in a report submitted pursuant to Section 6 who did not receive the notification of the expenditure required by subsection (a) of this Section or who has returned or reimbursed the expenditure included in a report submitted pursuant to Section 6 may, at any time, contest the disclosure of an expenditure by submitting a letter to the registrant and the Secretary of State. The Secretary of State shall make the letter available to the public in the same manner as the report.
(Source: P.A. 96-1358, eff. 7-28-10.)

(25 ILCS 170/7) (from Ch. 63, par. 177)
Sec. 7. Duties of the Secretary of State.
(a) It shall be the duty of the Secretary of State to provide appropriate forms for the registration and reporting of information required by this Act and to keep such registrations and reports on file in his office for 3 years from the date of filing. He shall also provide and maintain a register with appropriate blanks and indexes so that the information required in Sections 5 and 6 of this Act may be accordingly entered. Such records shall be considered public information and open to public inspection.
(b) Within 5 business days after a filing deadline, the Secretary of State shall notify persons he determines are required to file but have failed to do so.
(c) The Secretary of State shall provide adequate software to the persons required to file under this Act, and all registrations, reports, statements, and amendments required to be filed shall be filed electronically. The Secretary of State shall promptly make all filed reports publicly available by means of a searchable database that is accessible through the World Wide Web. The Secretary of State shall provide all software necessary to comply with this provision to all persons required to file. The Secretary of State shall implement a plan to provide computer access and assistance to persons required to file electronically.
(d) The Secretary of State shall include registrants' pictures when publishing or posting on his or her website the information required in Section 5.
(e) The Secretary of State shall receive and investigate allegations of violations of this Act. Any employee of the Secretary of State who receives an allegation shall immediately transmit it to the Secretary of State Inspector General.
(Source: P.A. 96-555, eff. 1-1-10; 96-1358, eff. 7-28-10.)

(25 ILCS 170/8) (from Ch. 63, par. 178)
Sec. 8. Contingent fees prohibited. No person shall retain or employ another to lobby with respect to any legislative, executive, or administrative action for compensation contingent in whole or in part upon the outcome of the action and no person shall accept any such employment or render any such service for compensation contingent upon the outcome of the legislative, executive, or administrative action.
(Source: P.A. 93-889, eff. 8-9-04.)

(25 ILCS 170/9) (from Ch. 63, par. 179)
Sec. 9. Nothing in this Act shall be construed to infringe in any way the right of a citizen to lawfully petition a member of the General Assembly or any other public official as guaranteed in the Constitution of the State of Illinois.
(Source: P.A. 76-1848.)

(25 ILCS 170/10) (from Ch. 63, par. 180)
Sec. 10. Penalties.
(a) Any person who violates any of the provisions of this Act, except for a violation of Section 4.7 or paragraph (d) of Section 5, shall be guilty of a business offense and shall be fined not more than $10,000 for each violation. Every day that a report or registration is late shall constitute a separate violation. In determining the appropriate fine for each violation, the trier of fact shall consider the scope of the entire lobbying project, the nature of activities conducted during the time the person was in violation of this Act, and whether or not the violation was intentional or unreasonable.
(a-5) A violation of Section 4.7 or paragraph (d) of Section 5 shall be considered a violation of the State Officials and Employees Ethics Act, subject to the jurisdiction of the Executive Ethics Commission and to all penalties under Section 50-5 of the State Officials and Employees Ethics Act.
(b) In addition to the penalties provided for in subsections (a) and (a-5) of this Section, any person convicted of any violation of any provision of this Act is prohibited for a period of three years from the date of such conviction from lobbying.
(c) There is created in the State treasury a special fund to be known as the Lobbyist Registration Administration Fund. All fines collected in the enforcement of this Section shall be deposited into the Fund. These funds shall, subject to appropriation, be used by the Office of the Secretary of State for implementation and administration of this Act.
(Source: P.A. 100-554, eff. 11-16-17.)

(25 ILCS 170/11) (from Ch. 63, par. 181)
Sec. 11. Enforcement.
(a) The Secretary of State Inspector General appointed under Section 14 of the Secretary of State Act shall initiate investigations of violations of this Act upon receipt of credible evidence of a violation. If, upon conclusion of an investigation, the Inspector General reasonably believes a violation of this Act has occurred, the Inspector General shall provide the alleged violator with written notification of the alleged violation. Within 30 calendar days after receipt of the notification, the alleged violator shall submit a written response to the Inspector General. The response shall indicate whether the alleged violator (i) disputes the alleged violation, including any facts that reasonably prove the alleged violation did not violate the Act, or (ii) agrees to take action to correct the alleged violation within 30 calendar days, including a description of the action the alleged violator has taken or will take to correct the alleged violation. If the alleged violator disputes the alleged violation or fails to respond to the notification of the alleged violation, the Inspector General shall transmit the evidence to the appropriate State's Attorney or Attorney General. If the alleged violator agrees to take action to correct the alleged violation, the Inspector General shall make available to the public the notification from the Inspector General and the response from the alleged violator and shall not transmit the evidence to the appropriate State's Attorney or Attorney General. Nothing in this Act requires the Inspector General to notify an alleged violator of an ongoing investigation or to notify the alleged violator of a referral of any evidence to a law enforcement agency, a State's Attorney, or the Attorney General pursuant to subsection (c).
(b) Any violation of this Act may be prosecuted in the county where the offense is committed or in Sangamon County. In addition to the State's Attorney of the appropriate county, the Attorney General of Illinois also is authorized to prosecute any violation of this Act.
(c) Notwithstanding any other provision of this Act, the Inspector General may at any time refer evidence of a violation of State or federal law, in addition to a violation of this Act, to the appropriate law enforcement agency, State's Attorney, or Attorney General.
(Source: P.A. 96-555, eff. 1-1-10; 96-1358, eff. 7-28-10.)

(25 ILCS 170/11.2)
Sec. 11.2. Local regulation. A unit of local government or school district may adopt an ordinance or resolution regulating lobbying activities with that unit of local government or school district that imposes requirements similar to those imposed by this Act.
(Source: P.A. 88-187.)

(25 ILCS 170/11.3)
Sec. 11.3. Compensation from a State agency. It is a violation of this Act for a person registered or required to be registered under this Act to accept or agree to accept compensation from a State agency for the purpose of lobbying legislative action.
This Section does not apply to compensation (i) that is a portion of the salary of a full-time employee of a State agency whose responsibility or authority includes, but is not limited to, lobbying executive, legislative, or administrative action or (ii) to an individual who is contractually retained by a State agency that is not listed in Section 5-15 of the Civil Administrative Code of Illinois.
For the purpose of this Section, "State agency" is defined as in the Illinois State Auditing Act.
(Source: P.A. 96-555, eff. 1-1-10.)

(25 ILCS 170/12) (from Ch. 63, par. 182)
Sec. 12. Severability clause. If any section, subsection, sentence, clause or phrase of this Act is for any reason held to be unconstitutional, such decision shall not affect the validity of the remaining portions of this Act.
(Source: P.A. 76-1848.)






Chapter 30 - FINANCE

30 ILCS 5/ - Illinois State Auditing Act.

Article I - General Provisions

(30 ILCS 5/Art. I heading)

(30 ILCS 5/1-1) (from Ch. 15, par. 301-1)
Sec. 1-1. Short title.
This Act shall be known and may be cited as the Illinois State Auditing Act.
(Source: P.A. 78-884.)

(30 ILCS 5/1-2) (from Ch. 15, par. 301-2)
Sec. 1-2. Purpose and construction.
(a) This Act implements Article VIII, Section 3 of the Constitution, and shall be construed in furtherance of those provisions.
(b) This Act is intended to provide a comprehensive and thorough post audit of the obligation, expenditure, receipt and use of public funds of the State under the direction and control of the Auditor General, to the end that the government of the State of Illinois will be accountable to the General Assembly and the citizens and taxpayers, and to the end that the constitutional and statutory requirements governing state fiscal and financial operations will be enforced.
(c) This Act is intended to govern the Auditor General under the control and direction of the General Assembly. Neither the enactment of this Act nor any provision contained herein shall in any way derogate from the status of the Auditor General as a legislative officer of the State under the Constitution.
(Source: P.A. 78-884.)

(30 ILCS 5/1-3) (from Ch. 15, par. 301-3)
Sec. 1-3. Definitions.
For purposes of this Act, the terms defined in the succeeding Sections of this Article have the meanings ascribed to them in those Sections.
(Source: P.A. 78-884.)

(30 ILCS 5/1-4) (from Ch. 15, par. 301-4)
Sec. 1-4.
"Auditor General" means the officer appointed by the General Assembly pursuant to paragraph (a) of Section 3 of Article VIII of the Constitution.
(Source: P.A. 78-884.)

(30 ILCS 5/1-5) (from Ch. 15, par. 301-5)
Sec. 1-5. "Deputy Auditor General" means the officer or officers established in Section 2-8 of this Act.
(Source: P.A. 88-504.)

(30 ILCS 5/1-6) (from Ch. 15, par. 301-6)
Sec. 1-6. "Office of Auditor General" means, as the context may require, the Auditor General, any Deputy Auditor General and all employees and agents of the Auditor General, the equipment and facilities maintained by the Auditor General, and the records, files and work product of the Auditor General and those responsible to him.
(Source: P.A. 88-504.)

(30 ILCS 5/1-7) (from Ch. 15, par. 301-7)
Sec. 1-7.
"State agencies" means all officers, boards, commissions and agencies created by the Constitution, whether in the executive, legislative or judicial branch, but other than the circuit court; all officers, departments, boards, commissions, agencies, institutions, authorities, universities, bodies politic and corporate of the State; and administrative units or corporate outgrowths of the State government which are created by or pursuant to statute, other than units of local government and their officers, school districts and boards of election commissioners; all administrative units and corporate outgrowths of the above and as may be created by executive order of the Governor.
(Source: P.A. 78-884.)

(30 ILCS 5/1-8) (from Ch. 15, par. 301-8)
Sec. 1-8.
"Local government agencies" means school districts, units of local government and their officers, boards of election commissioners and the circuit courts, which obligate, receive or use public funds of the State.
(Source: P.A. 78-884.)

(30 ILCS 5/1-9) (from Ch. 15, par. 301-9)
Sec. 1-9.
"Private agencies" means persons, corporations, agencies, associations, institutions or other entities which are not governmental bodies but which obligate, receive or use public funds of the State by grant, appropriation or otherwise.
(Source: P.A. 78-884.)

(30 ILCS 5/1-10) (from Ch. 15, par. 301-10)
Sec. 1-10.
"Commission" means the Legislative Audit Commission.
(Source: P.A. 78-884.)

(30 ILCS 5/1-12) (from Ch. 15, par. 301-12)
Sec. 1-12. Post audit or audit. "Post audit" or "audit" means a post facto examination of books, documents, records, and other evidence relating to the obligation, receipt, expenditure or use of public funds of the State, including governmental operations relating to such obligation, receipt, expenditure, or use. A post audit is a financial audit, a compliance audit or other attestation engagement, or a performance audit, as those terms are defined in this Article, or some combination thereof.
(Source: P.A. 93-630, eff. 12-23-03.)

(30 ILCS 5/1-13) (from Ch. 15, par. 301-13)
Sec. 1-13. Compliance audit. "Compliance audit" means an attestation engagement that either examines, reviews, or entails performing agreed-upon procedures on a subject matter or an assertion about a subject matter and reporting on the results. The compliance audit, as appropriate, may address agency management representations, assertions, and supporting evidence regarding:
(a) whether the audited agency has obligated,

expended, received and used public funds of the State in accordance with the purpose for which such funds have been appropriated or otherwise authorized by law;

(b) whether the audited agency has obligated,

expended, received and used public funds of the State in accordance with any limitations, restrictions, conditions or mandatory directions imposed by law upon such obligation, expenditure, receipt or use;

(c) in the case of a State agency, whether the

audited agency has generally complied with applicable laws and regulations, including the State uniform accounting system, in its financial and fiscal operations;

(d) in the case of a State agency, whether the

records, books and accounts of the audited agency accurately reflect its financial and fiscal operations;

(e) in the case of a local or private agency, whether

the records, books and accounts of the audited agency fairly and accurately reflect its financial and fiscal operations relating to the obligation, receipt, expenditures and use of public funds of the State to the extent such operations must be reviewed to complete post audit determinations under paragraphs (a) and (b) of this Section;

(f) in the case of a State agency, whether the

audited agency is maintaining effective internal controls over revenues, obligations, expenditures, assets and liabilities;

(g) whether collections of State revenues and

receipts by the audited agency are in accordance with applicable laws and regulations and whether the accounting and record keeping of such revenues and receipts is fair, accurate and in accordance with law;

(h) in the case of a State agency, whether money or

negotiable securities or similar assets handled by the audited agency on behalf of the State or held in trust by the audited agency have been properly and legally administered, and whether the accounting and record keeping relating thereto is proper, accurate and in accordance with law; and

(i) whether financial, program and statistical

reports of the audited agency contain useful data and are fairly presented.

Compliance audits are to be performed in accordance with attestation standards issued by the American Institute of Certified Public Accountants (AICPA), related AICPA Statements on Standards for Attestation Engagements, and generally accepted government auditing standards (GAGAS) current at the time the audit is commenced.
(Source: P.A. 93-630, eff. 12-23-03.)

(30 ILCS 5/1-13.5)
Sec. 1-13.5. Financial audit. "Financial audit" means a post audit primarily concerned with providing reasonable assurance about whether financial statements are presented fairly in all material respects in conformity with generally accepted accounting principles (GAAP), or with a comprehensive basis of accounting other than GAAP. Other objectives of financial audits, which provide for different levels of assurance and entail various scopes of work, may include, as appropriate:
(1) providing special reports for specified elements,

accounts, or items of a financial statement;

(2) reviewing interim financial information;
(3) issuing letters for underwriters and certain

other requesting parties;

(4) reporting on the processing of transactions by

service organizations; and

(5) auditing compliance with regulations relating to

federal award expenditures and other governmental financial assistance in conjunction with or as a byproduct of a financial statement audit.

Financial audits are to be performed in accordance with generally accepted auditing standards issued by the American Institute of Certified Public Accountants (AICPA) for field work and reporting, generally accepted government auditing standards (GAGAS), and AICPA Statements on Auditing Standards (SAS) current at the time the audit is commenced.
(Source: P.A. 93-630, eff. 12-23-03.)

(30 ILCS 5/1-14) (from Ch. 15, par. 301-14)
Sec. 1-14. Performance audit. "Performance audit" means an objective and systematic examination of evidence in order to provide an independent assessment of the performance and management of a program against objective criteria. Performance audits provide information to improve program operations and facilitate decision-making by parties with responsibility to oversee or initiate corrective action, and improve public accountability.
Performance audits include management audits, which are also called economy and efficiency audits, and program audits. A program audit addresses the effectiveness of a program and typically measures the extent to which a program is achieving its goals and objectives. An economy and efficiency audit concerns whether an agency is acquiring, protecting, and using its resources in the most productive manner to achieve program objectives. Program audits and economy and efficiency audits may include an assessment of:
(1) the extent to which legislative, regulatory, or

organizational goals and objectives are being achieved;

(2) the relative ability of alternative approaches to

yield better program performance or eliminate factors that inhibit program effectiveness;

(3) the relative cost and benefits or cost

effectiveness of program performance;

(4) whether a program produced intended results or

produced effects that were not intended by the program's objectives;

(5) the extent to which programs duplicate, overlap,

or conflict with other related programs;

(6) whether the audited entity is following sound

procurement practices;

(7) the validity and reliability of performance

measures concerning program effectiveness and results or economy and efficiency; and

(8) the reliability, validity, or relevance of

financial information related to the performance of a program.

Performance audits may also encompass objectives related to internal control and compliance with legal or other requirements. Performance audits are to be performed in accordance with generally accepted government auditing standards (GAGAS) current at the time the audit is commenced.
(Source: P.A. 93-630, eff. 12-23-03.)

(30 ILCS 5/1-15) (from Ch. 15, par. 301-15)
Sec. 1-15. (Repealed).
(Source: P.A. 80-533. Repealed by P.A. 93-630, eff. 12-23-03.)

(30 ILCS 5/1-16) (from Ch. 15, par. 301-16)
Sec. 1-16. Special audit. "Special audit" means a financial audit, a compliance audit, or other attestation engagement of limited scope.
(Source: P.A. 93-630, eff. 12-23-03.)

(30 ILCS 5/1-17) (from Ch. 15, par. 301-17)
Sec. 1-17. "Investigation" means an inquiry into specified acts or allegations of impropriety, malfeasance, misfeasance or nonfeasance in the obligation, expenditure, receipt or use of public funds of the State, or into specified financial transactions or practices which may involve such impropriety, malfeasance, misfeasance or nonfeasance.
(Source: P.A. 88-113.)

(30 ILCS 5/1-18) (from Ch. 15, par. 301-18)
Sec. 1-18.
"Public funds of the State" has the meaning ascribed to that term in Article VIII of the Constitution.
(Source: P.A. 78-884.)

(30 ILCS 5/1-19) (from Ch. 15, par. 301-19)
Sec. 1-19.
"Constitution" means the Constitution of the State of Illinois of 1970.
(Source: P.A. 78-884.)

(30 ILCS 5/1-20) (from Ch. 15, par. 301-20)
Sec. 1-20.
"Agency" includes State agencies, local government agencies, and private agencies, unless the context clearly requires a different meaning.
(Source: P.A. 78-884.)



Article II - Auditor General

(30 ILCS 5/Art. II heading)

(30 ILCS 5/2-1) (from Ch. 15, par. 302-1)
Sec. 2-1. Qualifications.
The Auditor General must be a person qualified under the Constitution and determined by the General Assembly to be experienced and competent in governmental auditing, financial management, or government operation and knowledgeable in the subject of state government.
(Source: P.A. 78-884.)

(30 ILCS 5/2-2) (from Ch. 15, par. 302-2)
Sec. 2-2. Term of office.
The Auditor General shall serve for a term of 10 years, each Auditor General's term commencing with the effective date of his appointment. At the conclusion of his term, the Auditor General becomes Acting Auditor General, until the appointment and qualification of a successor. A partially completed term of an Auditor General is terminated upon the occurrence of a vacancy in that office.
(Source: P.A. 78-884.)

(30 ILCS 5/2-3) (from Ch. 15, par. 302-3)
Sec. 2-3. Appointment-Procedure.
(a) Except as may otherwise be provided by the Joint Rules of the General Assembly:
(1) Upon the creation of a vacancy in the office of Auditor General, the Commission shall diligently search out qualified candidates for the office and make recommendations to the General Assembly;
(2) The Auditor General shall be appointed by a joint resolution of the Senate and the House of Representatives, which may specify the date on which the appointment takes effect.
(b) A joint resolution, or other document as may be specified by the Joint Rules, appointing an Auditor General must be certified by the Speaker of the House and the President of the Senate as having been adopted by the affirmative vote of 3/5 of the members elected to each house, respectively, and be filed with the Secretary of State.
(c) An appointment of an Auditor General takes effect on the day the appointment is completed by the General Assembly, unless the appointment specifies a later date on which it is to become effective.
(Source: P.A. 78-884.)

(30 ILCS 5/2-4) (from Ch. 15, par. 302-4)
Sec. 2-4. Oath.
Each prospective Auditor General, before taking office, shall take and subscribe to the oath or affirmation prescribed by Section 3 of Article XIII of the Constitution, an executed copy of which shall be filed with the Secretary of State.
(Source: P.A. 78-884.)

(30 ILCS 5/2-5) (from Ch. 15, par. 302-5)
Sec. 2-5. Vacancy-Acting Auditor General.
(a) A vacancy in the office of Auditor General occurs upon:
(1) the death or resignation of the Auditor General;
(2) the disqualification of the Auditor General pursuant to Sections 1 or 2 of Article XIII of the Constitution;
(3) the removal of the Auditor General by the General Assembly; or
(4) the conclusion of the term of an Auditor General.
(b) When a vacancy in the office of Auditor General occurs, the Deputy Auditor General becomes Acting Auditor General, except when the former Auditor General serves as Acting Auditor General pursuant to Section 2-2.
(c) An Acting Auditor General may exercise all of the powers and shall have all of the duties of the Auditor General. An Acting Auditor General shall receive the compensation fixed by law for the Auditor General for as long as he holds that position.
(d) An Acting Auditor General serves at the pleasure of the General Assembly and of the Commission, either of which may remove him without cause. Removal by the General Assembly or the Commission of an Acting Auditor General who holds that position ex officio as Deputy Auditor General also operates to remove him from the office of Deputy Auditor General.
(Source: P.A. 78-884.)

(30 ILCS 5/2-6) (from Ch. 15, par. 302-6)
Sec. 2-6. Removal for cause.
(a) Cause for removal includes incompetence, neglect of duty, malfeasance in office, and violation of the prohibitions of Section 2-7 of this Act.
(b) Unless otherwise provided by the Joint Rules of the General Assembly, removal of an Auditor General shall be effected by joint resolution, setting out the cause for which removal is sought, and in each house, prior to any vote on removal, the Auditor General shall be provided a reasonable opportunity to appear before the house, or a committee thereof, to respond to the charges of cause in the removal resolution.
(Source: P.A. 78-884.)

(30 ILCS 5/2-7) (from Ch. 15, par. 302-7)
Sec. 2-7. Prohibitions.
Neither the Auditor General nor any Deputy Auditor General may:
(a) become a candidate for any elective public office;
(b) hold any other public office, by appointment or otherwise, except for appointments on governmental advisory boards or study commissions or as otherwise expressly authorized by law or by joint resolution or joint rule of the General Assembly;
(c) hold any other employment;
(d) be actively involved in the affairs of any political party;
(e) actively participate in any political campaign for any public office created by the Constitution or by any statute of the State of Illinois;
(f) actively participate in any campaign relating to a referendum or public question concerning the Constitution, the government of the State of Illinois or any local or private agency audited by the office of Auditor General during the preceding 4 years;
(g) hold any legal, equitable, creditor or debt interest in any partnership, firm or other entity which contracts with the office of Auditor General during his term or tenure;
(h) have any direct or indirect financial or economic interest in the transactions of any agency audited by the office of Auditor General during his term or tenure, but written disclosure of any such interest to the Commission and formal disqualification from participation in any post audit involving that agency may, with the approval of the Commission, constitute compliance with this paragraph if the interest is either insubstantial or results directly from an interest held before becoming Auditor General or Deputy Auditor General;
(i) conduct or supervise a post audit of any agency for which he was responsible or by which he was employed or with which he contracted during the preceding 4 years;
(j) make or report publicly any charges of nonfeasance or malfeasance in office of any public official or illegal conduct of any person unless he knows of reasonable grounds, based on accepted auditing and accounting standards, for such charges.
(Source: P.A. 88-504.)

(30 ILCS 5/2-8) (from Ch. 15, par. 302-8)
Sec. 2-8. Deputy Auditor General.
(a) There are created 2 positions of Deputy Auditor General. Each person appointed as a Deputy Auditor General shall be an officer in the office of Auditor General. Each Deputy Auditor General shall be appointed by the Auditor General, subject to the advice and consent of at least 3/5 of the membership of the Commission. Each Deputy Auditor General shall serve at the pleasure of the Auditor General.
(b) If there are vacancies in both offices of Deputy Auditor General at the same time there is a vacancy in the office of Auditor General, the Commission shall immediately appoint a Deputy Auditor General by a vote of at least 3/5 of its membership. The person so appointed as Deputy Auditor General may, but is not required to, be a certified public accountant. This paragraph does not apply, however, when the former Auditor General is serving as Acting Auditor General pursuant to Section 2-2.
(c) Each Deputy Auditor General shall perform the duties assigned by the Auditor General.
(d) The Auditor General shall dismiss a Deputy Auditor General for violation of any provision of Section 2-7.
(Source: P.A. 88-504.)

(30 ILCS 5/2-8.1)
Sec. 2-8.1. Actuarial Responsibilities.
(a) The Auditor General shall contract with or hire an actuary to serve as the State Actuary. The State Actuary shall be retained by, serve at the pleasure of, and be under the supervision of the Auditor General and shall be paid from appropriations to the office of the Auditor General. The State Actuary may be selected by the Auditor General without engaging in a competitive procurement process.
(b) The State Actuary shall:
(1) review assumptions and valuations prepared by

actuaries retained by the boards of trustees of the State-funded retirement systems;

(2) issue preliminary reports to the boards of

trustees of the State-funded retirement systems concerning proposed certifications of required State contributions submitted to the State Actuary by those boards;

(3) cooperate with the boards of trustees of the

State-funded retirement systems to identify recommended changes in actuarial assumptions that the boards must consider before finalizing their certifications of the required State contributions;

(4) conduct reviews of the actuarial practices of

the boards of trustees of the State-funded retirement systems;

(5) make additional reports as directed by joint

resolution of the General Assembly; and

(6) perform any other duties assigned by the Auditor

General, including, but not limited to, reviews of the actuarial practices of other entities.

(c) On or before January 1, 2013 and each January 1 thereafter, the Auditor General shall submit a written report to the General Assembly and Governor documenting the initial assumptions and valuations prepared by actuaries retained by the boards of trustees of the State-funded retirement systems, any changes recommended by the State Actuary in the actuarial assumptions, and the responses of each board to the State Actuary's recommendations.
(d) For the purposes of this Section, "State-funded retirement system" means a retirement system established pursuant to Article 2, 14, 15, 16, or 18 of the Illinois Pension Code.
(Source: P.A. 97-694, eff. 6-18-12.)

(30 ILCS 5/2-9) (from Ch. 15, par. 302-9)
Sec. 2-9. Office of Auditor General.
The Auditor General shall maintain his principal office in Springfield, and may maintain such other offices as may be necessary. The Auditor General may purchase or lease equipment and supplies as may be necessary to carry out his duties, and shall maintain records and files of the work of the office.
(Source: P.A. 78-884.)

(30 ILCS 5/2-10) (from Ch. 15, par. 302-10)
Sec. 2-10. Employees. (a) The Auditor General may hire employees as may be necessary and appropriate to carry out his duties. Employees of the Auditor General shall not be subject to the Personnel Code.
(b) The Auditor General shall fix the salaries of his employees.
(c) The Auditor General shall adopt rules establishing a general salary schedule according to a classification of employees, but subject to merit increases, which shall apply to all employees.
(d) The Auditor General may suspend or dismiss employees.
(e) The Auditor General shall adopt rules concerning conflicts of interest and involvement in public campaigns relating to audited agencies which shall apply to employees of the office.
(f) The Auditor General shall adopt rules establishing grounds for dismissal of employees, which shall include violation of the rules adopted under paragraph (e).
(Source: P.A. 80-533.)

(30 ILCS 5/2-11) (from Ch. 15, par. 302-11)
Sec. 2-11. Special assistant auditors.
(a) The Auditor General may contract with certified public accountants licensed in Illinois, qualified management consultants, attorneys licensed in Illinois, and other persons or firms necessary to carry out his duties. For the purpose of assisting in performance audits, the Auditor General may contract with any State agency. The Auditor General may contract with other governmental agencies for the conduct of joint audits of a State agency or a portion thereof.
(b) The Auditor General shall adopt rules establishing qualifications for nonlicensed persons with whom he may contract.
(c) The Auditor General may designate any person with whom he contracts as a special assistant auditor for the purpose of conducting a post audit or investigation under his supervision. The Auditor General may delegate his powers and authority respecting post audits and investigations to special assistant auditors other than the power of subpoena, but any delegation of authority to administer oaths or take depositions must be made in writing and limited to a particular audit or investigation.
(Source: P.A. 93-630, eff. 12-23-03.)

(30 ILCS 5/2-12) (from Ch. 15, par. 302-12)
Sec. 2-12. Rules. (a) The Auditor General may adopt rules governing the operation of the office as may be necessary or advisable in the execution of his duties, except on subjects where this Act requires or authorizes the adoption of regulations. Rules of the Auditor General must be consistent with this Act.
(b) Rules may be adopted, amended, or repealed by the Auditor General in accordance with The Illinois Administrative Procedure Act. The Auditor General shall file a copy of any proposed rule with the Commission, at least 30 days before its final adoption. After filing an adopted rule with the Secretary of State, the Auditor General shall immediately send a copy of the rule to the Commission.
(c) In addition to rules required by other provisions of this Act, the Auditor General shall adopt rules establishing:
(1) guidelines for the supervision and conduct of post audits, including allocation of supervisory responsibilities, procedures for examining and copying books, records, and documents, persons, procedures for questioning, procedures for taking depositions, and maintenance of records and working papers relating to post audits;
(2) qualifications and procedures for special assistant auditors and their appointment and contracts;
(3) guidelines for the use by employees and by authorized special assistant auditors of his authority to take depositions and administer oaths; and
(4) procedures for employees and special assistant auditors to secure his approval of a subpoena which may be desired by a person responsible for a post audit.
(Source: P.A. 82-368.)

(30 ILCS 5/2-13) (from Ch. 15, par. 302-13)
Sec. 2-13. Financial records-Audit of office.
(a) The Auditor General shall maintain an accounting system and books and records relating to the financial transactions of his office. All such systems, books and records shall comply with the requirements of law applicable to state agencies in the executive branch.
(b) The office of Auditor General shall be audited periodically as required or ordered by the Commission. The Auditor General, any Deputy Auditor General, and all employees of the office of Auditor General are prohibited from participating in any post audit of the office of Auditor General, except insofar as their cooperation or assistance may be requested by the person or firm making the audit.
(Source: P.A. 88-504.)

(30 ILCS 5/2-14) (from Ch. 15, par. 302-14)
Sec. 2-14. Salaries.
(a) The Auditor General shall receive an annual salary of $76,991 or as set by the Compensation Review Board, whichever is greater.
(b) Each Deputy Auditor General shall receive an annual salary of $71,576 or an amount set by the Compensation Review Board, whichever is greater. All changes in the salary of a Deputy Auditor General made by the Auditor General shall be subject to the approval of the Commission.
(c) The salaries provided for in this Act shall be paid from the State treasury on a monthly basis.
(Source: P.A. 87-1216; 88-504.)

(30 ILCS 5/2-15)
Sec. 2-15. Fraud hot line. The Office of the Auditor General shall operate a toll-free telephone hot line for the public to report allegations of fraud in the executive branch of State government. The Office may conduct audits concerning alleged fraud and, in appropriate circumstances, may refer allegations of fraud to law enforcement authorities or other governmental entities with jurisdiction over the alleged fraud. The Office shall adopt rules for the implementation of this Section.
(Source: P.A. 97-261, eff. 8-5-11.)

(30 ILCS 5/2-20)
Sec. 2-20. Certification of federal waivers and amendments to the Illinois Title XIX State plan.
(a) No later than August 1, 2012, the Department shall file a report with the Auditor General, the Governor, the Speaker of the House of Representatives, the Minority Leader of the House of Representatives, the Senate President, and the Senate Minority Leader listing any necessary amendment to the Illinois Title XIX State plan, federal waiver request, or State administrative rule required to implement this amendatory Act of the 97th General Assembly.
(b) No later than March 1, 2013, the Department shall provide evidence to the Auditor General that it has undertaken the required actions listed in the report required by subsection (a).
(c) No later than May 1, 2013, the Auditor General shall submit a report to the Governor, the Speaker of the House of Representatives, the Minority Leader of the House of Representatives, the Senate President, and the Senate Minority Leader as to whether the Department has undertaken the required actions listed in the report required by subsection (a).
(Source: P.A. 97-689, eff. 6-14-12.)

(30 ILCS 5/2-27)
Sec. 2-27. Certification of Community Care Program reform implementation.
(a) No later than July 1, 2013, the Department on Aging shall file a report with the Auditor General, the Governor, the Speaker of the House of Representatives, the Minority Leader of the House of Representatives, the President of the Senate, and the Minority Leader of the Senate listing any necessary amendment to the Illinois Title XIX State plan, any federal waiver request, any State administrative rule, or any State Policy changes and notifications required to implement this amendatory Act of the 98th General Assembly.
(b) No later than February 1, 2014, the Department on Aging shall provide evidence to the Auditor General that it has undertaken the required actions listed in the report required by subsection (a).
(c) No later than April 1, 2014, the Auditor General shall submit a report to the Governor, the Speaker of the House of Representatives, the Minority Leader of the House of Representatives, the President of the Senate, and the Minority Leader of the Senate as to whether the Department on Aging has undertaken the required actions listed in the report required by subsection (a).
(Source: P.A. 98-8, eff. 5-3-13.)



Article III - Audit Of Public Funds

(30 ILCS 5/Art. III heading)

(30 ILCS 5/3-1) (from Ch. 15, par. 303-1)
Sec. 3-1. Jurisdiction of Auditor General. The Auditor General has jurisdiction over all State agencies to make post audits and investigations authorized by or under this Act or the Constitution.
The Auditor General has jurisdiction over local government agencies and private agencies only:
(a) to make such post audits authorized by or under

this Act as are necessary and incidental to a post audit of a State agency or of a program administered by a State agency involving public funds of the State, but this jurisdiction does not include any authority to review local governmental agencies in the obligation, receipt, expenditure or use of public funds of the State that are granted without limitation or condition imposed by law, other than the general limitation that such funds be used for public purposes;

(b) to make investigations authorized by or under

this Act or the Constitution; and

(c) to make audits of the records of local government

agencies to verify actual costs of state-mandated programs when directed to do so by the Legislative Audit Commission at the request of the State Board of Appeals under the State Mandates Act.

In addition to the foregoing, the Auditor General may conduct an audit of the Metropolitan Pier and Exposition Authority, the Regional Transportation Authority, the Suburban Bus Division, the Commuter Rail Division and the Chicago Transit Authority and any other subsidized carrier when authorized by the Legislative Audit Commission. Such audit may be a financial, management or program audit, or any combination thereof.
The audit shall determine whether they are operating in accordance with all applicable laws and regulations. Subject to the limitations of this Act, the Legislative Audit Commission may by resolution specify additional determinations to be included in the scope of the audit.
In addition to the foregoing, the Auditor General must also conduct a financial audit of the Illinois Sports Facilities Authority's expenditures of public funds in connection with the reconstruction, renovation, remodeling, extension, or improvement of all or substantially all of any existing "facility", as that term is defined in the Illinois Sports Facilities Authority Act.
The Auditor General may also conduct an audit, when authorized by the Legislative Audit Commission, of any hospital which receives 10% or more of its gross revenues from payments from the State of Illinois, Department of Healthcare and Family Services (formerly Department of Public Aid), Medical Assistance Program.
The Auditor General is authorized to conduct financial and compliance audits of the Illinois Distance Learning Foundation and the Illinois Conservation Foundation.
As soon as practical after the effective date of this amendatory Act of 1995, the Auditor General shall conduct a compliance and management audit of the City of Chicago and any other entity with regard to the operation of Chicago O'Hare International Airport, Chicago Midway Airport and Merrill C. Meigs Field. The audit shall include, but not be limited to, an examination of revenues, expenses, and transfers of funds; purchasing and contracting policies and practices; staffing levels; and hiring practices and procedures. When completed, the audit required by this paragraph shall be distributed in accordance with Section 3-14.
The Auditor General shall conduct a financial and compliance and program audit of distributions from the Municipal Economic Development Fund during the immediately preceding calendar year pursuant to Section 8-403.1 of the Public Utilities Act at no cost to the city, village, or incorporated town that received the distributions.
The Auditor General must conduct an audit of the Health Facilities and Services Review Board pursuant to Section 19.5 of the Illinois Health Facilities Planning Act.
The Auditor General of the State of Illinois shall annually conduct or cause to be conducted a financial and compliance audit of the books and records of any county water commission organized pursuant to the Water Commission Act of 1985 and shall file a copy of the report of that audit with the Governor and the Legislative Audit Commission. The filed audit shall be open to the public for inspection. The cost of the audit shall be charged to the county water commission in accordance with Section 6z-27 of the State Finance Act. The county water commission shall make available to the Auditor General its books and records and any other documentation, whether in the possession of its trustees or other parties, necessary to conduct the audit required. These audit requirements apply only through July 1, 2007.
The Auditor General must conduct audits of the Rend Lake Conservancy District as provided in Section 25.5 of the River Conservancy Districts Act.
The Auditor General must conduct financial audits of the Southeastern Illinois Economic Development Authority as provided in Section 70 of the Southeastern Illinois Economic Development Authority Act.
The Auditor General shall conduct a compliance audit in accordance with subsections (d) and (f) of Section 30 of the Innovation Development and Economy Act.
(Source: P.A. 95-331, eff. 8-21-07; 96-31, eff. 6-30-09; 96-939, eff. 6-24-10.)

(30 ILCS 5/3-1.5)
(Section scheduled to be repealed on December 31, 2019)
Sec. 3-1.5. Metro East Police District. The Auditor General shall conduct audits as provided in Sections 10 and 15 of the Metro East Police District Act. This Section is repealed on December 31, 2019.
(Source: P.A. 97-971, eff. 1-1-13.)

(30 ILCS 5/3-1A) (from Ch. 15, par. 303-1A)
Sec. 3-1A. In addition to the regular audits required by this Act, the Auditor General shall have the power to audit, investigate and approve all spending during the period of July 1, 1984 through September 30, 1984, by those committees, boards and commissions subject to Article 12 of the Legislative Commission Reorganization Act of 1984 and during the period July 1, 1984 through March 31, 1985, by those committees, boards and agencies subject to Article 11 of such Act. The Auditor General shall certify his prior approval of such spending to the State Comptroller, and the State Comptroller shall refuse to issue any warrant for such spending until after the certification of the Auditor General is received. The Auditor General shall provide for the orderly and efficient termination of such committees, boards and commissions, and where necessary may request the assistance of the Joint Committee on Legislative Support Services in connection therewith.
(Source: P.A. 83-1257.)

(30 ILCS 5/3-2) (from Ch. 15, par. 303-2)
Sec. 3-2. Mandatory and directed post audits. The Auditor General shall conduct a financial audit, a compliance audit, or other attestation engagement, as is appropriate to the agency's operations under generally accepted government auditing standards, of each State agency except the Auditor General or his office at least once during every biennium, except as is otherwise provided in regulations adopted under Section 3-8. The general direction and supervision of the financial audit program may be delegated only to an individual who is a Certified Public Accountant and a payroll employee of the Office of the Auditor General. In the conduct of financial audits, compliance audits, and other attestation engagements, the Auditor General may inquire into and report upon matters properly within the scope of a performance audit, provided that such inquiry shall be limited to matters arising during the ordinary course of the financial audit.
In any year the Auditor General shall conduct any special audits as may be necessary to form an opinion on the financial statements of this State, as prepared by the Comptroller, and to certify that this presentation is in accordance with generally accepted accounting principles for government.
Simultaneously with the biennial compliance audit of the Department of Human Services, the Auditor General shall conduct a program audit of each facility under the jurisdiction of that Department that is described in Section 4 of the Mental Health and Developmental Disabilities Administrative Act. The program audit shall include an examination of the records of each facility concerning (i) reports of suspected abuse or neglect of any patient or resident of the facility and (ii) reports of violent acts against facility staff by patients or residents. The Auditor General shall report the findings of the program audit to the Governor and the General Assembly, including findings concerning patterns or trends relating to (i) abuse or neglect of facility patients and residents or (ii) violent acts against facility staff by patients or residents. However, for any year for which the Inspector General submits a report to the Governor and General Assembly as required under Section 6.7 of the Abused and Neglected Long Term Care Facility Residents Reporting Act, the Auditor General need not conduct the program audit otherwise required under this paragraph.
The Auditor General shall conduct a performance audit of a State agency when so directed by the Commission, or by either house of the General Assembly, in a resolution identifying the subject, parties and scope. Such a directing resolution may:
(a) require the Auditor General to examine and report

upon specific management efficiencies or cost effectiveness proposals specified therein;

(b) in the case of a program audit, set forth

specific program objectives, responsibilities or duties or may specify the program performance standards or program evaluation standards to be the basis of the program audit;

(c) be directed at particular procedures or functions

established by statute, by administrative regulation or by precedent; and

(d) require the Auditor General to examine and report

upon specific proposals relating to state programs specified in the resolution.

The Commission may by resolution clarify, further direct, or limit the scope of any audit directed by a resolution of the House or Senate, provided that any such action by the Commission must be consistent with the terms of the directing resolution.
(Source: P.A. 93-630, eff. 12-23-03; 94-347, eff. 7-28-05.)

(30 ILCS 5/3-2.1) (from Ch. 15, par. 303-2.1)
Sec. 3-2.1. Change over audit. The Auditor General shall conduct a change over audit of the State Treasurer's accounts at the conclusion of each term of office of the State Treasurer or, in the case of successive terms by a State Treasurer, at the conclusion of that State Treasurer's time in office.
(Source: P.A. 87-500.)

(30 ILCS 5/3-2.2)
Sec. 3-2.2. Compliance with the State Employment Records Act.
(a) The required compliance audit of each State agency shall include a determination of whether that agency has complied with the requirements of the State Employment Records Act.
(b) If the Auditor General determines that a State agency has materially failed to comply with the requirements of the State Employment Records Act, the State agency, within 30 days after release of the audit by the Auditor General, shall prepare and file with the Governor and the Office of the Secretary of State corrected reports covering the periods affected by the noncompliance.
(c) If, in the course of conducting an audit, the Auditor General or an agent or employee of the Auditor General discovers evidence of an apparent criminal violation of the State Employment Records Act, he or she shall promptly communicate that fact to the director or chief executive officer of the department or agency who shall forward the information to the appropriate policing body.
(Source: P.A. 89-670, eff. 8-14-96.)

(30 ILCS 5/3-2.3)
Sec. 3-2.3. Report on Chicago Transit Authority.
(a) No less than 60 days prior to the issuance of bonds or notes by the Chicago Transit Authority (referred to as the "Authority" in this Section) pursuant to Section 12c of the Metropolitan Transit Authority Act, the following documentation shall be submitted to the Auditor General and the Regional Transportation Authority:
(1) Retirement Plan Documentation. The Authority

shall submit a certification that:

(A) it is legally authorized to issue the bonds

or notes;

(B) scheduled annual payments of principal and

interest on the bonds and notes to be issued meet the requirements of Section 12c(b)(5) of the Metropolitan Transit Authority Act;

(C) no bond or note shall mature later than

December 31, 2040;

(D) after payment of costs of issuance and

necessary deposits to funds and accounts established with respect to debt service on the bonds or notes, the net bond and note proceeds (exclusive of any proceeds to be used to refund outstanding bonds or notes) will be deposited in the Retirement Plan for Chicago Transit Authority Employees and used only for the purposes required by Section 22-101 of the Illinois Pension Code; and

(E) it has entered into an intergovernmental

agreement with the City of Chicago under which the City of Chicago will provide financial assistance to the Authority in an amount equal to the net receipts, after fees for costs of collection, from a tax on the privilege of transferring title to real estate in the City of Chicago in an amount up to $1.50 per $500 of value or fraction thereof under the provisions of Section 8-3-19 of the Illinois Municipal Code, which agreement shall be for a term expiring no earlier than the final maturity of bonds or notes that it proposes to issue under Section 12c of the Metropolitan Transit Authority Act.

(2) The Board of Trustees of the Retirement Plan for

Chicago Transit Authority Employees shall submit a certification that the Retirement Plan for Chicago Transit Authority Employees is operating in accordance with all applicable legal and contractual requirements, including the following:

(A) the members of a new Board of Trustees have

been appointed according to the requirements of Section 22-101(b) of the Illinois Pension Code; and

(B) contribution levels for employees and the

Authority have been established according to the requirements of Section 22-101(d) of the Illinois Pension Code.

(3) Actuarial Report. The Board of Trustees of the

Retirement Plan for Chicago Transit Authority Employees shall submit an actuarial report prepared by an enrolled actuary setting forth:

(A) the method of valuation and the underlying

assumptions;

(B) a comparison of the debt service schedules of

the bonds or notes proposed to be issued to the Retirement Plan's current unfunded actuarial accrued liability amortization schedule, as required by Section 22-101(e) of the Illinois Pension Code, using the projected interest cost of the bond or note issue as the discount rate to calculate the estimated net present value savings;

(C) the amount of the estimated net present value

savings comparing the true interest cost of the bonds or notes with the actuarial investment return assumption of the Retirement Plan; and

(D) a certification that the net proceeds of the

bonds or notes, together with anticipated earnings on contributions and deposits, will be sufficient to reasonably conclude on an actuarial basis that the total retirement assets of the Retirement Plan will not be less than 90% of its liabilities by the end of fiscal year 2059.

(4) The Authority shall submit a financial analysis

prepared by an independent advisor. The financial analysis must include a determination that the issuance of bonds is in the best interest of the Retirement Plan for Chicago Transit Authority Employees and the Chicago Transit Authority. The independent advisor shall not act as underwriter or receive a legal, consulting, or other fee related to the issuance of any bond or notes issued by the Authority pursuant to Section 12c of the Metropolitan Transit Authority Act except compensation due for the preparation of the financial analysis.

(5) Retiree Health Care Trust Documentation. The

Authority shall submit a certification that:

(A) it is legally authorized to issue the bonds

or notes;

(B) scheduled annual payments of principal and

interest on the bonds and notes to be issued meets the requirements of Section 12c(b)(5) of the Metropolitan Transit Authority Act;

(C) no bond or note shall mature later than

December 31, 2040;

(D) after payment of costs of issuance and

necessary deposits to funds and accounts established with respect to debt service on the bonds or notes, the net bond and note proceeds (exclusive of any proceeds to be used to refund outstanding bonds or notes) will be deposited in the Retiree Health Care Trust and used only for the purposes required by Section 22-101B of the Illinois Pension Code; and

(E) it has entered into an intergovernmental

agreement with the City of Chicago under which the City of Chicago will provide financial assistance to the Authority in an amount equal to the net receipts, after fees for costs of collection, from a tax on the privilege of transferring title to real estate in the City of Chicago in an amount up to $1.50 per $500 of value or fraction thereof under the provisions of Section 8-3-19 of the Illinois Municipal Code, which agreement shall be for a term expiring no earlier than the final maturity of bonds or notes that it proposes to issue under Section 12c of the Metropolitan Transit Authority Act.

(6) The Board of Trustees of the Retiree Health Care

Trust shall submit a certification that the Retiree Health Care Trust has been established in accordance with all applicable legal requirements, including the following:

(A) the Retiree Health Care Trust has been

established and a Trust document is in effect to govern the Retiree Health Care Trust;

(B) the members of the Board of Trustees of the

Retiree Health Care Trust have been appointed according to the requirements of Section 22-101B(b)(1) of the Illinois Pension Code;

(C) a health care benefit program for eligible

retirees and their dependents and survivors has been established by the Board of Trustees according to the requirements of Section 22-101B(b)(2) of the Illinois Pension Code;

(D) contribution levels have been established for

retirees, dependents and survivors according to the requirements of Section 22-101B(b)(5) of the Illinois Pension Code; and

(E) contribution levels have been established for

employees of the Authority according to the requirements of Section 22-101B(b)(6) of the Illinois Pension Code.

(7) Actuarial Report. The Board of Trustees of the

Retiree Health Care Trust shall submit an actuarial report prepared by an enrolled actuary setting forth:

(A) the method of valuation and the underlying

assumptions;

(B) a comparison of the projected interest cost

of the bonds or notes proposed to be issued with the actuarial investment return assumption of the Retiree Health Care Trust; and

(C) a certification that the net proceeds of the

bonds or notes, together with anticipated earnings on contributions and deposits, will be sufficient to adequately fund the actuarial present value of projected benefits expected to be paid under the Retiree Health Care Trust, or a certification of the increases in contribution levels and decreases in benefit levels that would be required in order to cure any funding shortfall over a period of not more than 10 years.

(8) The Authority shall submit a financial analysis

prepared by an independent advisor. The financial analysis must include a determination that the issuance of bonds is in the best interest of the Retiree Health Care Trust and the Chicago Transit Authority. The independent advisor shall not act as underwriter or receive a legal, consulting, or other fee related to the issuance of any bond or notes issued by the Authority pursuant to Section 12c of the Metropolitan Transit Authority Act except compensation due for the preparation of the financial analysis.

(b) The Auditor General shall examine the information submitted pursuant to Section 3-2.3(a)(1) through (4) and submit a report to the General Assembly, the Legislative Audit Commission, the Governor, the Regional Transportation Authority and the Authority indicating whether (i) the required certifications by the Authority and the Board of Trustees of the Retirement Plan have been made, and (ii) the actuarial reports have been provided, the reports include all required information, the assumptions underlying those reports are not unreasonable in the aggregate, and the reports appear to comply with all pertinent professional standards, including those issued by the Actuarial Standards Board. The Auditor General shall submit such report no later than 60 days after receiving the information required to be submitted by the Authority and the Board of Trustees of the Retirement Plan. Any bonds or notes issued by the Authority under item (1) of subsection (b) of Section 12c of the Metropolitan Transit Authority Act shall be issued within 120 days after receiving such report from the Auditor General. The Authority may not issue bonds or notes until it receives the report from the Auditor General indicating the above requirements have been met.
(c) The Auditor General shall examine the information submitted pursuant to Section 3-2.3(a)(5) through (8) and submit a report to the General Assembly, the Legislative Audit Commission, the Governor, the Regional Transportation Authority and the Authority indicating whether (i) the required certifications by the Authority and the Board of Trustees of the Retiree Health Care Trust have been made, and (ii) the actuarial reports have been provided, the reports include all required information, the assumptions underlying those reports are not unreasonable in the aggregate, and the reports appear to comply with all pertinent professional standards, including those issued by the Actuarial Standards Board. The Auditor General shall submit such report no later than 60 days after receiving the information required to be submitted by the Authority and the Board of Trustees of the Retiree Health Care Trust. Any bonds or notes issued by the Authority under item (2) of subsection (b) of Section 12c of the Metropolitan Transit Authority Act shall be issued within 120 days after receiving such report from the Auditor General. The Authority may not issue bonds or notes until it receives a report from the Auditor General indicating the above requirements have been met.
(d) In fulfilling this duty, after receiving the information submitted pursuant to Section 3-2.3(a), the Auditor General may request additional information and support pertaining to the data and conclusions contained in the submitted documents and the Authority, the Board of Trustees of the Retirement Plan and the Board of Trustees of the Retiree Health Care Trust shall cooperate with the Auditor General and provide additional information as requested in a timely manner. The Auditor General may also request from the Regional Transportation Authority an analysis of the information submitted by the Authority relating to the sources of funds to be utilized for payment of the proposed bonds or notes of the Authority. The Auditor General's report shall not be in the nature of a post-audit or examination and shall not lead to the issuance of an opinion as that term is defined in generally accepted government auditing standards.
(e) Annual Retirement Plan Submission to Auditor General. The Board of Trustees of the Retirement Plan for Chicago Transit Authority Employees established by Section 22-101 of the Illinois Pension Code shall provide the following documents to the Auditor General annually no later than September 30:
(1) the most recent audit or examination of the

Retirement Plan;

(2) an annual statement containing the information

specified in Section 1A-109 of the Illinois Pension Code; and

(3) a complete actuarial statement applicable to the

prior plan year, which may be the annual report of an enrolled actuary retained by the Retirement Plan specified in Section 22-101(e) of the Illinois Pension Code.

The Auditor General shall annually examine the information provided pursuant to this subsection and shall submit a report of the analysis thereof to the General Assembly, including the report specified in Section 22-101(e) of the Illinois Pension Code.
(f) The Auditor General shall annually examine the information submitted pursuant to Section 22-101B(b)(3)(iii) of the Illinois Pension Code and shall prepare the determination specified in Section 22-101B(b)(3)(iv) of the Illinois Pension Code.
(g) In fulfilling the duties under Sections 3-2.3(e) and (f) the Auditor General may request additional information and support pertaining to the data and conclusions contained in the submitted documents and the Authority, the Board of Trustees of the Retirement Plan and the Board of Trustees of the Retiree Health Care Trust shall cooperate with the Auditor General and provide additional information as requested in a timely manner. The Auditor General's review shall not be in the nature of a post-audit or examination and shall not lead to the issuance of an opinion as that term is defined in generally accepted government auditing standards. Upon request of the Auditor General, the Commission on Government Forecasting and Accountability and the Public Pension Division of the Illinois Department of Financial and Professional Regulation shall cooperate with and assist the Auditor General in the conduct of his review.
(h) The Auditor General shall submit a bill to the Authority for costs associated with the examinations and reports specified in subsections (b) and (c) of this Section 3-2.3, which the Authority shall reimburse in a timely manner. The costs associated with the examinations and reports which are reimbursed by the Authority shall constitute a cost of issuance of the bonds or notes under Section 12c(b)(1) and (2) of the Metropolitan Transit Authority Act. The amount received shall be deposited into the fund or funds from which such costs were paid by the Auditor General. The Auditor General shall submit a bill to the Retirement Plan for Chicago Transit Authority Employees for costs associated with the examinations and reports specified in subsection (e) of this Section, which the Retirement Plan for Chicago Transit Authority Employees shall reimburse in a timely manner. The amount received shall be deposited into the fund or funds from which such costs were paid by the Auditor General. The Auditor General shall submit a bill to the Retiree Health Care Trust for costs associated with the determination specified in subsection (f) of this Section, which the Retiree Health Care Trust shall reimburse in a timely manner. The amount received shall be deposited into the fund or funds from which such costs were paid by the Auditor General.
(Source: P.A. 95-708, eff. 1-18-08.)

(30 ILCS 5/3-3) (from Ch. 15, par. 303-3)
Sec. 3-3. Discretionary audits. The Auditor General may initiate and conduct a special audit whenever he determines it to be in the public interest.
The Auditor General may initiate and conduct an economy and efficiency audit of a State agency or program whenever the findings of a post audit indicate that such an audit is advisable or in the public interest, if he has given the Commission at least 30 days' prior notice of his intention to conduct the audit and the Commission has not disapproved of that audit.
The Auditor General may, at any time, make informal inquiries of any agency concerning its obligation, receipt, expenditure or use of State funds, but such an inquiry may not be in the nature of an investigation or post audit.
(Source: P.A. 93-630, eff. 12-23-03.)

(30 ILCS 5/3-3A) (from Ch. 15, par. 303-3A)
Sec. 3-3A. Federal audits. The Auditor General may conduct, either as a separate post audit or as part of a related authorized post audit, an audit of federally funded programs or activities conducted by or through State agencies if the cost of the federal audit or the additional federal audit work is reimbursed to the State from federal funds or such audit is approved by the Commission.
Any audit effort conducted pursuant to this Section may be conducted only within the limitations and standards established by this Act or within the terms of regulations adopted pursuant to this Act. Such limitations and standards shall include the following:
(a) By November 1 of each fiscal year, any State agency which has received or expects to receive any federal funds from any source whatever for that fiscal year, whether by grant, gift, loan, setoff or otherwise, shall notify the Auditor General of the actual or estimated amount and federal agency source of said federal funds.
(b) The Auditor General shall determine the cost of auditing such federal funds under the Single Audit Act of 1984, as amended, or other applicable federal audit mandate, and shall communicate his cost determinations to the affected agencies. If any such agency disagrees with the Auditor General's cost determinations, it shall immediately inform the Auditor General thereof and the matter shall be referred to the Legislative Audit Commission, which shall promptly arbitrate the disagreement and determine a cost figure which shall be binding upon both the Auditor General and the affected agency.
(c) After the Auditor General completes a required federal audit, the auditee agency shall, in the manner determined by the Auditor General, remit the cost thereof from federal funds received, whether as part of the original monies or by subsequent reimbursement, up to the maximum amount determined pursuant to paragraph (b) above, for deposit into the General Revenue Fund.
(Source: P.A. 84-1017.)

(30 ILCS 5/3-4) (from Ch. 15, par. 303-4)
Sec. 3-4. Investigations.
The Auditor General shall make such investigations as are directed by either house of the General Assembly or by the Commission in a resolution specifying the acts, transactions or practices to be the subject of the investigation.
The resolution directing such an investigation may specify to whom the Auditor General shall make his findings and recommendations after the investigation and whether those findings and recommendations are to be made public.
Unless the resolution directing the investigation provides otherwise, the Auditor General shall direct and provide his findings and recommendations to the Commission, to the Governor, to the official in charge of each agency included in the investigation and to each person who was named individually as a subject of investigation by the directing resolution. No other publicity shall be given to the report and recommendations other than is provided by this paragraph.
The Auditor General may recommend to the Commission that an investigation be directed with regard to any matter which he believes to be in the public interest to investigate.
(Source: P.A. 78-884.)

(30 ILCS 5/3-5) (from Ch. 15, par. 303-5)
Sec. 3-5. Special studies for the General Assembly.
The Auditor General shall conduct special studies of the obligation, receipt, expenditure and use of public funds of the State at the request of the chairman and minority party spokesman of the appropriations committee of the Senate or the House of Representatives or of any joint committee established by the General Assembly which has been given jurisdiction to review such public funds. The "minority spokesman" means that member designated as such by the minority leader of the Senate or House of Representatives, as the case may be.
Special studies may not be in the nature of post audits or investigations, but may consist of:
(a) reviews and analyses of post audits and investigations previously completed by the Office of Auditor General;
(b) reviews and analyses of audits and financial or fiscal studies as they relate to public funds of the State; or
(c) reviews and analyses of reports and data in the State Comptroller's office and the State Treasurer's Office.
To the extent that manpower and funds are available to his office for that purpose, the Auditor General shall conduct special studies but shall afford them a lower priority than such post audits and investigations as are required or directed under this Act.
In connection with such special studies, the State Treasurer and the State Comptroller shall provide the Auditor General with such reports and data maintained by their offices as may be requested by the Auditor General and, at the request of the Auditor General, shall develop and provide such additional reports as are capable of being provided with data processing facilities ordinarily utilized by their offices. The costs of such additional reports shall be borne by the Treasurer or the Comptroller, as the case may be.
(Source: P.A. 78-884.)

(30 ILCS 5/3-5A)
Sec. 3-5A. (Repealed).
(Source: P.A. 89-70, eff. 6-30-95. Repealed internally, eff. 12-31-96.)

(30 ILCS 5/3-6) (from Ch. 15, par. 303-6)
Sec. 3-6. Audit Standards. The Auditor General may adopt regulations establishing post audit standards consistent with Sections 1-13, 1-13.5, and 1-14 of this Act and in accordance with generally accepted government auditing standards. The regulations may specify separate or particular standards applicable only to audits of federal grants, aid or trust funds administered by State agencies in order to comply with applicable federal regulations. Post audit standards established under this paragraph shall govern all post audits conducted by the Auditor General.
The Auditor General may adopt regulations making such standards applicable to financial audits, compliance audits, and other attestation engagements conducted by State agencies of local governmental agencies or private agencies which are grantees or recipients of public funds of the State or of federal funds not constituting public funds of the State through projects administered by that State agency. Notwithstanding any other statute to the contrary, those regulations shall govern the audits to which they are expressly applicable.
The Auditor General may make regulations providing for the ordinary use of compliance audits conducted by State agencies or by certified public accountants as part of financial audits, if such compliance audits comply with the standards and regulations applicable under this Act.
(Source: P.A. 93-630, eff. 12-23-03.)

(30 ILCS 5/3-7) (from Ch. 15, par. 303-7)
Sec. 3-7. Regulations - Procedure. (a) The Auditor General may adopt and repeal regulations or amend existing regulations as authorized by this Act with the prior approval of a majority of the members of the Commission in a record vote. Regulations of the Auditor General shall have the effect of law.
(b) To adopt, amend or repeal a regulation, the Auditor General shall issue a notice which sets forth a text of the proposed regulation or the old and new material of the proposed amendment, or the text of the provisions to be repealed. A copy of this notice shall be sent to each member of the Commission, each agency which has requested that it be sent such notices and any other persons the Auditor General deems advisable.
(c) In any action taken by the Auditor General to adopt, amend or revoke a regulation or any part thereof, the Auditor General shall provide a minimum comment period of at least 60 days before he submits his proposal to the Commission for their approval.
During this comment period, all interested persons may submit written comments, arguments or other submissions bearing on the Auditor General's proposed action. The Auditor General shall maintain a system to receive and evaluate such submissions. All submissions, evaluations and proposals shall be maintained as public records. The length of the comment period shall be indicated in the notice required by sub-section (b) of this Section and during this period, the Auditor General shall provide reasonable opportunity for consultation with any agency which requests a consultation at least 15 days before the close of the comment period.
(d) After the close of the comment period, the Auditor General shall evaluate all submissions and make any modifications to his proposal which he deems proper and then submit the proposed regulation, amendment or repeal, including any modifications, to the Commission with a summary of his evaluation and any explanation of changes from his original proposal at any regularly scheduled meeting of the Commission.
(e) Within 90 days after the Auditor General's submission to the Commission, the Commission shall act on the submission. The Auditor General shall be available to personally testify on his submission at any meeting in which the submission is considered. At any meeting where the submission is considered, the Auditor General, with the approval of the Commission, may make any modifications to his submission which he and the Commission deem advisable.
(f) After the Commission has approved the proposed regulation, amendment or repealer, the Auditor General shall adopt the regulation, amendment or repealer by filing a signed copy with the Secretary of State. The regulation, amendment or repealer shall become effective on the 10th day after being filed with the Secretary of State, unless a later effective date is specified by the Auditor General.
(g) The Auditor General may file as part of his regulations, upon his own approval only, the following:
(1) A description of his rule-making procedures for regulations.
(2) Tables of Contents, Indexes, Reference Tables and other matters to aid users in finding and using his regulations.
(3) Annotations, comments, historical perspectives and other materials to assist users in interpreting and understanding his regulations, or in identifying administrative and legal actions effecting his regulations.
At any meeting of the Commission, the Auditor General may propose corrections to regulations of a non-substantive technical nature which shall become effective upon approval by a majority record vote of the Commission and filing with the Secretary of State.
(Source: P.A. 82-368.)

(30 ILCS 5/3-8) (from Ch. 15, par. 303-8)
Sec. 3-8. Regulations. In addition to regulations otherwise required by this Act, the Auditor General shall adopt regulations governing:
(a) the maintenance, disposal and availability for copying of records, work papers and materials in the Office of Auditor General;
(b) procedures to be followed in the conduct of investigations by the Auditor General and standards for the delegation to persons who are not his employees of his authority to make investigations;
(c) consultation with heads of agencies concerning findings and recommendations in audit reports and investigation reports before the issuance of such reports; and
(d) opportunity for persons who may, individually, be the subject of a post audit report or an investigation report to respond to findings or recommendations in the report which pertain to them.
In addition to the authority otherwise provided by this Act, the Auditor General, with the approval of the Commission, or the Commission, upon a record vote of at least 3/5 of all its members, may adopt regulations providing for the mandatory financial audit of any specific State agency to be conducted annually.
(Source: P.A. 85-1299.)

(30 ILCS 5/3-8.5)
Sec. 3-8.5. Agency Fee Imposition Report Form.
(a) The Auditor General shall develop an Agency Fee Imposition Report Form to be used by all State agencies that impose and collect fees. The form shall provide for the reporting by State agencies of the following:
(1) A list and description of fees imposed by the

agency.

(2) The purpose of the fees.
(3) The statutory or other authority for the

imposition of the fees.

(4) The amount of revenue generated.
(5) The general population affected by the fee.
(6) The funds into which the fees are deposited.
(7) The use of the funds, if earmarked.
(8) The cost of administration and the degree to

which the goals of the program are met.

(b) The Auditor General shall issue the form required by this Section by February 1, 1995.
(Source: P.A. 88-660, eff. 9-16-94.)

(30 ILCS 5/3-9) (from Ch. 15, par. 303-9)
Sec. 3-9. Annual review of State accounting and pre-audit system. The Auditor General shall review, annually, the uniform State accounting system prescribed by the State Comptroller. The review shall include a review of the comments, findings and recommendations in audit reports and investigation reports and such other inquiry as the Auditor General considers advisable. The annual review shall be directed primarily at the operation of the accounting system in facilitating post audits.
The Auditor General shall review, annually, the operation of the pre-audit system in the office of the State Comptroller. This review shall include an analysis of the comments, findings and recommendations in audit reports and investigation reports and such other inquiries as the Auditor General considers advisable. The review shall be made in consultation with the State Comptroller.
The reviews made under this Section shall be included in the annual report of the Auditor General.
(Source: P.A. 84-832.)

(30 ILCS 5/3-11) (from Ch. 15, par. 303-11)
Sec. 3-11. Maintenance of records.
All records, files, work papers and other material maintained by the Auditor General shall be available for public inspection, except as otherwise provided by regulation or to the extent that information contained therein is made confidential or privileged by law.
The Auditor General shall adopt regulations governing the availability to the public and agencies of the records, files, work papers and other material that he maintains. Such regulations may bar the public disclosure of materials during the conduct of a post audit, investigation, special study or review pertaining to such materials or whenever the information contained in such materials is of a confidential nature according to standards established in those regulations.
Notwithstanding any regulation of the Auditor General, the Commission may order that a document, paper, file, record, work paper or other material be disclosed to the Commission or to the public.
All reports issued by the Auditor General shall be maintained permanently as a public record in the office of the Auditor General.
(Source: P.A. 78-884.)

(30 ILCS 5/3-12) (from Ch. 15, par. 303-12)
Sec. 3-12. Cooperation of State agencies. All State agencies and their officers and employees shall promptly comply with, and aid and assist the Auditor General in the exercise of his or her powers and duties under this Act and the regulations adopted pursuant to this Act.
At the request of the Auditor General, each State agency shall, without delay, make available to the Auditor General or his or her designated representative any record or information requested and shall provide for examination or copying all records, accounts, papers, reports, vouchers, correspondence, books and other documentation in the custody of that agency, including information stored in electronic data processing systems, which is related to or within the scope of any audit or investigation under this Act.
The Auditor General shall report to the Legislative Audit Commission, the Speaker of the House of Representatives and the President of the Senate each instance in which a State agency fails to cooperate promptly and fully with his or her office as required by this Section.
The Auditor General may institute and maintain any action or proceeding to secure compliance with this Act and the regulations adopted hereunder.
(Source: P.A. 83-345.)

(30 ILCS 5/3-13) (from Ch. 15, par. 303-13)
Sec. 3-13. Oaths, depositions and subpoenas. The Auditor General, or any person designated by him for that purpose, may administer oaths or affirmations and take the deposition or testimony of any person.
Subpoenas to compel the attendance of witnesses or the production of books, records, work papers or other documentation may be issued by the Auditor General in connection with any post audit or investigation authorized by or under this Act. Subpoenas must be signed personally by the Auditor General or by a Deputy Auditor General, and must pertain to information properly within the scope of the post audit or investigation.
If any person fails to obey a subpoena issued under this Section, the Auditor General may apply to any circuit court to secure compliance with the subpoena. The failure to comply with the order of the court issued in response thereto shall be punished as a contempt.
(Source: P.A. 88-504.)

(30 ILCS 5/3-14) (from Ch. 15, par. 303-14)
Sec. 3-14. Audit reports. Upon completion of any audit the Auditor General shall issue an audit report which shall include: a precise statement of the scope of the audit or review, a statement of the material findings resulting from the audit, a statement of the underlying cause, evaluative criteria used and the current and prospective significance thereof and a statement of explanation or rebuttal which may have been submitted by the agency audited relevant to the audit findings included in the report.
As part of this report the Auditor General shall prepare a signed digest of the legislatively significant matters of the report and, as may be applicable, a concise statement of (1) any actions taken or contemplated by persons or agencies subsequent to the completion of the audit but prior to the release of the report, which bear on matters in the report, (2) any actions the Auditor General considers necessary or desirable, and (3) any other information the Auditor General deems useful to the General Assembly in order to understand or act on any matters presented in the audit.
The Auditor General shall submit a copy of each audit report to the Commission, the Governor, the Speaker and minority leader of the House of Representatives and the President and minority leader of the Senate.
All audit reports shall be maintained in the Office of the Auditor General as a public record, subject to Section 3-11.
If the post audit of a State agency discloses an apparent violation of a penal statute or an apparent instance of misfeasance, malfeasance or nonfeasance, by any person, relating to the obligation, expenditure, receipt or use of public funds of the State, the Auditor General shall immediately make a written report to the Commission and the Governor stating that to be the case and setting forth the underlying facts that have led to that conclusion.
(Source: P.A. 82-368.)

(30 ILCS 5/3-15) (from Ch. 15, par. 303-15)
Sec. 3-15. Reports of Auditor General. By March 1, each year, the Auditor General shall submit to the Commission, the General Assembly and the Governor an annual report summarizing all audits, investigations and special studies made under this Act during the last preceding calendar year.
Once each 3 months, the Auditor General shall submit to the Commission a quarterly report concerning the operation of his office, including relevant fiscal and personnel matters, details of any contractual services utilized during that period, a summary of audits and studies still in process and such other information as the Commission requires.
The Auditor General shall prepare and distribute such other reports as may be required by the Commission.
All post audits directed by resolution of the House or Senate shall be reported to the members of the General Assembly, unless the directing resolution specifies otherwise.
The requirement for reporting to the General Assembly shall be satisfied by filing copies of the report with the Speaker, the Minority Leader and the Clerk of the House of Representatives and the President, the Minority Leader and the Secretary of the Senate and the Legislative Research Unit, as required by Section 3.1 of "An Act to revise the law in relation to the General Assembly", approved February 25, 1874, as amended, and filing such additional copies with the State Government Report Distribution Center for the General Assembly as is required under paragraph (t) of Section 7 of the State Library Act.
(Source: P.A. 84-1438.)

(30 ILCS 5/3-20)
Sec. 3-20. Spending limitation reports. The Auditor General shall issue reports in accordance with Section 201.5 of the Illinois Income Tax Act. This Section applies through June 30, 2015 or the effective date of a reduction in the rate of tax imposed by subsections (a) and (b) of Section 201 of the Illinois Income Tax Act pursuant to Section 201.5 of the Illinois Income Tax Act, whichever is earlier.
(Source: P.A. 96-1496, eff. 1-13-11.)



Article VI - Miscellaneous Provisions

(30 ILCS 5/Art. VI heading)

(30 ILCS 5/6-1) (from Ch. 15, par. 306-1)
Sec. 6-1. Effect on other laws. The powers and duties of the Auditor General under this Act and the system of audits established by this Act are in addition to any other powers, duties or audits required or authorized by law.
Where records or information are classified as confidential, by or pursuant to law, such records or information shall be disclosed to the Office of the Auditor General as necessary and to the extent required for the performance of an authorized post audit. However, only a payroll employee of the Office of the Auditor General, specifically designated in writing by the Auditor General, may receive confidential income tax records.
Confidential records or information disclosed to the Office of the Auditor General shall be subject to the same legal confidentiality and protective restrictions in the Office of the Auditor General as such records and information have in the hands of the official authorized custodian. Any penalties applicable to the officially authorized custodian or his employees for the violation of any confidentiality or protective restrictions applicable to such records or information shall also apply to the officers, employees and agents of the Office of the Auditor General.
The Office of the Auditor General may not publish any confidential information or records in any report, including data and statistics, if such information as published is directly or indirectly matchable to any individual.
Inside the Office of the Auditor General, confidential records or information may be used only for official purposes.
Any officer, employee, or agent of the Office of the Auditor General who violates any legal confidentiality or protective restriction governing any records or information shall be guilty of a Class A misdemeanor unless a greater penalty is otherwise provided by law.
Where this Act expressly governs or grants authority for regulations to govern other auditing procedures, this Act supersedes all other statutes to the contrary. To the extent that this Act conflicts with another statute, this Act prevails.
Except as provided in this Section, this Act does not supersede or repeal by implication any other statute.
(Source: P.A. 82-414.)

(30 ILCS 5/6-5) (from Ch. 15, par. 306-5)
Sec. 6-5. Effective date. This Act takes effect immediately upon its becoming a law.
(Source: P.A. 82-414.)






30 ILCS 10/ - Fiscal Control and Internal Auditing Act.

Article 1 - General Provisions

(30 ILCS 10/Art. 1 heading)

(30 ILCS 10/1001) (from Ch. 15, par. 1001)
Sec. 1001. Short title. This Act may be cited as the Fiscal Control and Internal Auditing Act.
(Source: P.A. 86-936.)

(30 ILCS 10/1002) (from Ch. 15, par. 1002)
Sec. 1002. Public policy. It is the policy of this State that the chief executive officer of every State agency is responsible for effectively and efficiently managing the agency and establishing and maintaining an effective system of internal control.
(Source: P.A. 86-936.)

(30 ILCS 10/1003) (from Ch. 15, par. 1003)
Sec. 1003. Definitions.
(a) "Designated State agencies" include the offices of the Secretary of State, the State Comptroller, the State Treasurer, and the Attorney General, the State Board of Education, the State colleges and universities, the Illinois Toll Highway Authority, the Illinois Housing Development Authority, the public retirement systems, the Illinois Student Assistance Commission, the Illinois Finance Authority, the Environmental Protection Agency, the Capital Development Board, the Department of Military Affairs, the State Fire Marshal, and each Department of State government created in Article 5, Section 5-15 of the Civil Administrative Code of Illinois.
(b) "State agency" means that term as defined in the Illinois State Auditing Act, as now or hereafter amended, except the judicial branch which shall be covered by subsection (c) of Section 2001 and Section 3004 of this Act.
(c) "Chief executive officer" includes, respectively, the Secretary of State, the State Comptroller, the State Treasurer, the Attorney General, the State Superintendent of Education, such chief executive officers as are designated by the governing board of each State college and university, the executive director of the Illinois Toll Highway Authority, and the executive director of the Illinois Housing Development Authority, as well as the chief executive officer of each designated other State agency.
(Source: P.A. 96-795, eff. 7-1-10 (see Section 5 of P.A. 96-793 for the effective date of changes made by P.A. 96-795).)



Article 2 - Internal Auditing

(30 ILCS 10/Art. 2 heading)

(30 ILCS 10/2001) (from Ch. 15, par. 2001)
Sec. 2001. Program of internal auditing.
(a) Each designated State agency as defined in Section 1003(a) shall maintain a full-time program of internal auditing. In the event that a designated State agency is merged, abolished, reorganized, or renamed, the successor State agency shall also be a designated State agency.
(a-5) Within 30 days after the effective date of this amendatory Act of the 96th General Assembly, each chief internal auditor transferred under Executive Order 2003-10 to the Department of Central Management Services shall be transferred to the auditor's designated State agency, and if an auditor does not have a designated State agency or has more than one designated State agency, then the chief executive officer of a State agency shall appoint such person as the chief internal auditor of a State agency. A chief internal auditor transferred under this amendatory Act of the 96th General Assembly shall be appointed to a 5-year term beginning on the effective date of this amendatory Act of the 96th General Assembly.
The rights of employees and of the State and its agencies under the Personnel Code and applicable collective bargaining agreements or under any pension retirement or annuity plan shall not be affected by this amendatory Act of the 96th General Assembly.
All books, records, papers, documents, property (real and personal), unexpended appropriations, and pending business pertaining to the functions transferred by this amendatory Act of the 96th General Assembly shall be delivered to the respective State agency pursuant to the direction of the chief executive officer of that State agency.
(b) The chief executive officer of a State agency is not relieved from the responsibility for maintaining an effective internal control system merely because that State agency is not designated and required to have a full-time program of internal auditing under this Act. Agencies which do not have full-time internal audit programs may have internal audits performed by the Department of Central Management Services.
(c) The Supreme Court will establish by its rulemaking authority or by administrative order a full-time program of internal auditing of State-funded activities of the judicial branch, which is consistent with the intent of this Article.
(Source: P.A. 96-795, eff. 7-1-10 (see Section 5 of P.A. 96-793 for the effective date of changes made by P.A. 96-795).)

(30 ILCS 10/2002) (from Ch. 15, par. 2002)
Sec. 2002. Qualifications of chief internal auditor.
(a) The chief executive officer of each designated State agency shall appoint a chief internal auditor with a bachelor's degree, who is either:
(1) a certified internal auditor by examination or a

certified public accountant and who has at least 4 years of progressively responsible professional auditing experience; or

(2) an auditor with at least 5 years of progressively

responsible professional auditing experience.

(b) The chief internal auditor shall report directly to the chief executive officer and shall have direct communications with the chief executive officer and the governing board, if applicable, in the exercise of auditing activities. All chief internal auditors and all full-time members of an internal audit staff shall be free of all operational duties.
(c) The chief internal auditor shall serve a 5-year term beginning on the date of the appointment. A chief internal auditor may be removed only for cause after a hearing before the Executive Ethics Commission concerning the removal. Any chief internal auditor who is appointed to replace a removed chief internal auditor may serve only until the expiration of the term of the removed chief internal auditor. The annual salary of a chief internal auditor cannot be diminished during the term of the chief internal auditor.
(Source: P.A. 96-795, eff. 7-1-10 (see Section 5 of P.A. 96-793 for the effective date of changes made by P.A. 96-795).)

(30 ILCS 10/2003) (from Ch. 15, par. 2003)
Sec. 2003. Internal auditing program requirements.
(a) The chief executive officer of each designated State agency shall ensure that the internal auditing program includes:
(1) A two-year plan, identifying audits scheduled for

the pending fiscal year, approved by the chief executive officer before the beginning of the fiscal year. By September 30 of each year the chief internal auditor shall submit to the chief executive officer a written report detailing how the audit plan for that year was carried out, the significant findings, and the extent to which recommended changes were implemented.

(2) Audits of major systems of internal accounting

and administrative control conducted on a periodic basis so that all major systems are reviewed at least once every 2 years. The audits must include testing of:

(A) the obligation, expenditure, receipt, and use

of public funds of the State and of funds held in trust to determine whether those activities are in accordance with applicable laws and regulations; and

(B) grants received or made by the designated

State agency to determine that the grants are monitored, administered, and accounted for in accordance with applicable laws and regulations.

(3) Reviews of the design of major new electronic

data processing systems and major modifications of those systems before their installation to ensure the systems provide for adequate audit trails and accountability.

(4) Special audits of operations, procedures,

programs, electronic data processing systems, and activities as directed by the chief executive officer or by the governing board, if applicable.

(b) Each chief internal auditor shall have, in addition to all other powers or duties authorized by law, required by professional ethics or standards, or assigned consistent with this Act, the powers necessary to carry out the duties required by this Act.
(Source: P.A. 86-936.)

(30 ILCS 10/2004) (from Ch. 15, par. 2004)
Sec. 2004. Consultations by internal auditor. Each chief internal auditor may consult with the Auditor General, the Department of Central Management Services, the Commission on Government Forecasting and Accountability, the appropriations committees of the General Assembly, the Governor's Office of Management and Budget, or the Internal Audit Advisory Board on matters affecting the duties or responsibilities of the chief internal auditor under this Act.
(Source: P.A. 93-1067, eff. 1-15-05.)

(30 ILCS 10/2005) (from Ch. 15, par. 2005)
Sec. 2005. Internal Audit Advisory Board.
(a) An 11 member Internal Audit Advisory Board is created.
(b) The composition of the Board shall be as follows:
(1) the chief internal auditor of the Department of

Central Management Services;

(2) the chief internal auditor of the Office of the

State Comptroller;

(3) the chief internal auditor of the Office of the

Secretary of State;

(4) the chief internal auditor of the Office of the

State Treasurer;

(5) the chief internal auditor of the Office of the

Attorney General; and

(6) 6 chief internal auditors appointed by the

Governor.

At least one of the members appointed by the Governor must be an employee of a State college or university or university governing board.
(c) The initial appointments by the Governor of the 6 chief internal auditors who shall be members of the Board shall be made before the next February 1 after the date this Act takes effect and shall be as follows: 2 appointments for three-year terms, 2 appointments for two-year terms, and 2 appointments for one-year terms. After the initial terms each member appointed by the Governor shall serve a three-year term.
(d) A vacancy shall exist whenever a member ceases to be employed in the position which qualified the member for appointment. Vacancies shall be filled in the same manner as the original appointment. Persons appointed to fill a vacancy shall serve the balance of the unexpired term.
(e) The Board shall select a chairman from its members, who shall serve for a one-year term as chairman. Board members shall receive no additional compensation for their services, but shall be reimbursed by their employing agency for expenses necessarily incurred in the performance of their duties as Board members.
(f) The Board shall be responsible for:
(1) promulgating a uniform set of professional

standards and a code of ethics (based on the standards and ethics of the Institute of Internal Auditors, the General Accounting Office, and other professional standards as applicable) to which all State internal auditors must adhere;

(2) serving as a clearinghouse for the correlation of

internal audit training needs and training designed to meet those needs; and

(3) coordinating peer review activities among the

State's internal audit units.

(Source: P.A. 86-936.)



Article 3 - Fiscal Controls

(30 ILCS 10/Art. 3 heading)

(30 ILCS 10/3001) (from Ch. 15, par. 3001)
Sec. 3001. Internal controls required. All State agencies shall establish and maintain a system, or systems, of internal fiscal and administrative controls, which shall provide assurance that:
(1) resources are utilized efficiently, effectively,

and in compliance with applicable law;

(2) obligations and costs are in compliance with

applicable law;

(3) funds, property, and other assets and resources

are safeguarded against waste, loss, unauthorized use, and misappropriation;

(4) revenues, expenditures, and transfers of assets,

resources, or funds applicable to operations are properly recorded and accounted for to permit the preparation of accounts and reliable financial and statistical reports and to maintain accountability over the State's resources; and

(5) funds held outside the State Treasury are

managed, used, and obtained in strict accordance with the terms of their enabling authorities and that no unauthorized funds exist.

(Source: P.A. 86-936.)

(30 ILCS 10/3002) (from Ch. 15, par. 3002)
Sec. 3002. Certification guidelines for chief executive officers.
(a) By the next March 1 after the date this Act takes effect, the Comptroller, in consultation with the Director of Central Management Services, shall establish guidelines for:
(1) the evaluation by State agencies of their systems

of internal fiscal and administrative controls to determine whether the systems comply with the requirements of Section 3001; and

(2) the certification by chief executive officers

required by Section 3003.

(b) The guidelines must be approved by the Legislative Audit Commission and may be modified, as needed, with the Commission's approval.
(Source: P.A. 86-936.)

(30 ILCS 10/3003) (from Ch. 15, par. 3003)
Sec. 3003. Certification by chief executive officers.
(a) By May 1 of each year, each chief executive officer of all State agencies shall, on the basis of an evaluation conducted in accordance with guidelines established under Section 3002, prepare and transmit to the Auditor General a certification that:
(1) the systems of internal fiscal and administrative

controls of the State agency fully comply with the requirements of this Act; or

(2) the systems of internal fiscal and administrative

controls of the State agency do not fully comply with the requirements of this Act.

(b) If the systems do not fully comply with the requirements of this Act, the certification shall include a report describing any material weaknesses in the systems of internal fiscal and administrative controls and the plans and schedule for correcting the weaknesses, or a statement of the reasons why the weaknesses cannot be corrected.
(Source: P.A. 86-936.)

(30 ILCS 10/3004) (from Ch. 15, par. 3004)
Sec. 3004. The Supreme Court will establish by its rulemaking authority or by administrative order procedures to annually assess the adequacy of internal controls for State-funded activities of the judicial branch, using procedures consistent with the intent of this Article.
(Source: P.A. 86-936.)






30 ILCS 15/ - Public Funds Statement Publication Act.

(30 ILCS 15/0.01) (from Ch. 102, par. 4.90)
Sec. 0.01. Short title. This Act may be cited as the Public Funds Statement Publication Act.
(Source: P.A. 86-1324.)

(30 ILCS 15/1) (from Ch. 102, par. 5)
Sec. 1. Except as provided in Section 2.1, each public officer, other than a state officer, (and other than a city or village treasurer or municipal officer who is required by Article 3 of the Illinois Municipal Code, approved May 29, 1961, as heretofore and hereafter amended, to file an annual report to the city council or board of trustees which report is required to be published, and other than a treasurer of a city, village or incorporated town, who is required to file an account with the municipal clerk, which account is published as required by "An Act in relation to the preparation, publication and filing of annual accounts of certain municipalities, the payment of tax monies to treasurers of certain municipalities, and providing penalties for violations thereof", approved August 15, 1961, as heretofore and hereafter amended), who, by virtue of his office receives for disbursement and disburses public funds in the discharge of governmental or municipal debts and liabilities, shall, at the expiration of each fiscal year, prepare a statement:
(1) Of all moneys received and from what sources

received, giving items, particulars and details;

(2) Except as provided in paragraph (3) of this

Section, of all moneys paid out where the total amount paid during the fiscal year exceeds $2,500 in the aggregate, giving the name of each individual to whom paid and the amount paid to each person;

(3) Of all monies paid out as compensation for

personal services, giving the name of each individual to whom paid and the total amount paid to each person, except that any public officer may elect to report the compensation for personal services of all personnel by name, listing each employee in one of the following categories:

(A) under $25,000.00;
(B) $25,000.00 to $49,999.99;
(C) $50,000.00 to $74,999.99;
(D) $75,000.00 to $99,999.99;
(E) $100,000.00 to $124,999.99; or
(F) $125,000.00 and over; and
(4) A summary statement of operations for all funds

and account groups.

Such statement shall be subscribed and sworn to by the public officer making such statement, and, within 6 months after the expiration of such fiscal year shall be filed in the office of the county clerk of the county in which such public officer resides.
(Source: P.A. 92-354, eff. 8-15-01; 92-582, eff. 7-1-02.)

(30 ILCS 15/2) (from Ch. 102, par. 6)
Sec. 2. Except as provided in Section 2.1, such public officer shall also, within 6 months after the expiration of such fiscal year, cause a true, complete and correct copy of such statement to be published one time in an English language newspaper published in the town, district or municipality in which such public officer holds his office, or, if no newspaper is published in such town, district or municipality, then in a newspaper printed in the English language published in the county in which such public officer holds his or her office. However, such publication requirement shall not apply to any county funds or county offices or funds or offices of other units of local government when an audit of such funds or offices has been made by a certified public accountant and a report of such audit has been filed with the appropriate county board or county clerk and a notice of the availability of the audit report has been published one time in an English language newspaper published in the town, district, or municipality in which that public officer holds his or her office, or, if no newspaper is published in such town, district, or municipality, then in a newspaper printed in the English language published in the county in which that public officer holds his or her office. The notice of availability shall include, at a minimum, the time period covered by the audit, the name of the firm conducting the audit, and the address and business hours of the location where the audit report may be publicly inspected.
(Source: P.A. 97-146, eff. 1-1-12.)

(30 ILCS 15/2.1) (from Ch. 102, par. 6.1)
Sec. 2.1. In any statement prepared and published under Sections 1 and 2 of this Act, no public officer may disclose the name or address of any person to whom child support or maintenance was paid in accordance with a court order requiring the withholding of child support or maintenance from an employee's wages.
(Source: P.A. 87-263.)

(30 ILCS 15/3) (from Ch. 102, par. 7)
Sec. 3. The publisher of the newspaper in which a copy of such statement is published shall, within ten days after the publication of such statement, file in the office of the county clerk a certificate of such publication with a printed copy of such statement attached, stating the number of times which the same shall have been published, and the dates of the first and last papers containing the same.
(Source: Laws 1919, p. 713.)

(30 ILCS 15/3a) (from Ch. 102, par. 7a)
Sec. 3a. In counties having a population of less than 500,000, if any such public officer in the discharge of his or her official duties, receives all or any part of his funds from the county collector, the county treasurer, or the township collector, and if the county treasurer determines, by reviewing documents filed with the county clerk under Section 3 of this Act, that the public officer has failed to comply with Section 2 of this Act, then the county treasurer shall withhold the payment to that public official of any and all funds until the public official has complied with Section 2 of this Act.
(Source: P.A. 95-367, eff. 8-23-07.)

(30 ILCS 15/4) (from Ch. 102, par. 8)
Sec. 4. The cost of such publication shall be paid out of the funds of the county, district, city, town, village or other body in which the officer holds office.
(Source: Laws 1927, p. 604.)

(30 ILCS 15/4a) (from Ch. 102, par. 8a)
Sec. 4a. The provisions of this Act do not apply to any school board or school district which is subject to the provisions of Section 10-17 of The School Code, as now or hereafter amended, nor shall any provisions of this Act apply to the treasurer or any other officer of any such school board or school district.
(Source: P.A. 84-225.)

(30 ILCS 15/5) (from Ch. 102, par. 9)
Sec. 5. Any public officer, or any publisher, subject to this Act, failing, neglecting or refusing to discharge any duty imposed upon him by this Act shall, for each offense, forfeit the sum of not less than $25 nor more than $500 to be recovered in a civil action in the name of the People of the State of Illinois for the use of any person who may sue for the same.
(Source: P.A. 79-1365; 79-1366.)

(30 ILCS 15/6) (from Ch. 102, par. 10)
Sec. 6. Misdemeanor-Sentence.
In addition to the sentences provided for in the foregoing section, any public officer, including any county collector or any county treasurer, or any publisher, subject to the provisions of this Act, failing, neglecting or refusing to discharge any duty imposed upon him by this Act shall be deemed guilty of a Class A misdemeanor.
(Source: P.A. 77-2830.)



30 ILCS 20/ - Public Funds Accounting Act.

(30 ILCS 20/0.01) (from Ch. 102, par. 19.9)
Sec. 0.01. Short title. This Act may be cited as the Public Funds Accounting Act.
(Source: P.A. 86-1324.)

(30 ILCS 20/1) (from Ch. 102, par. 20)
Sec. 1. It is hereby made the duty of all officers or agents of public or municipal bodies of this state, who receive any funds, monies, or other things of value, by virtue of their offices or positions, except treasurers, to keep an account of all such receipts, by entries on written or printed forms, to be provided for the purpose by the public bodies or municipalities by the authority of which their offices or positions are held. Said forms shall provide for an original and at least two copies of each entry, to be made by the same operation, and shall show the date and amount of each receipt, and the account for which the payment or delivery was made.
Each month's receipts shall be separately paid over or delivered to the treasurer not later than the middle of the next succeeding month, and therewith one copy of the record of receipts shall be delivered to the treasurer; provided that such receipts shall be paid and corresponding record of receipts shall be delivered oftener if required by the governing body of the public body concerned. A copy of said record shall be delivered to the governing body of the public body concerned, or to such officer thereof as may be directed by such governing body, not later than five days after the time required for the payment to the treasurer. One copy shall be retained by the officer or agent making the payment or report, as a permanent record.
All funds, monies, or other things of value, received by virtue of such office or position, shall be included in the first payment and report made under this act, itemized as near as may be in accordance with payments and reports made under this act. All such funds, monies, and things of value, shall be held by the treasurer, subject to the rights of all persons or public bodies therein, and shall be paid out, disbursed or delivered by the treasurer as provided by law.
(Source: Laws 1935, p. 1008.)

(30 ILCS 20/2) (from Ch. 102, par. 21)
Sec. 2. County treasurers and ex-officio county collectors of taxes and special assessments, in addition to present requirements, shall make a written report to the county boards of their respective counties quarterly, or oftener if so directed by the County Board in which shall be shown the total amount of cash on hand by funds, and the disbursements from each of the funds during the period covered by the report.
(Source: Laws 1963, p. 2782.)

(30 ILCS 20/3) (from Ch. 102, par. 22)
Sec. 3. It is hereby made the duty of all municipal or public bodies, whose officers or agents receive funds, monies, or other things of value, by virtue of their offices or positions, to provide the forms for the entry or recording of receipts and for the reports herein required.
(Source: Laws 1935, p. 1008.)

(30 ILCS 20/4) (from Ch. 102, par. 23)
Sec. 4. No funds, monies, or other things of value, in the hands of the treasurer of any public or municipal corporation, shall be paid out, disbursed or delivered, except upon warrant, draft, electronic funds transfer, or order signed and countersigned by the officers of the public or municipal corporation authorized to sign and countersign the same. Such funds may be disbursed by the treasurer, by check issued or signed by him or his authorized deputy. If required by statute, ordinance or resolution such check shall be countersigned by an officer or agent of the public or municipal corporation on whose behalf such disbursement is made. This provision shall apply to all treasurers, including county treasurers and ex-officio county collectors of taxes and special assessments, and to all payments, disbursements or deliveries, whether under the order of a court or otherwise.
(Source: P.A. 92-549, eff. 6-24-02.)

(30 ILCS 20/5) (from Ch. 102, par. 24)
Sec. 5. All records of receipts and disbursements by county treasurers and ex-officio county collectors, including paid or cancelled checks, warrants, orders, drafts or vouchers, and other evidences, shall be preserved and turned over to their successors in office: Provided, paid or cancelled checks, warrants, orders, drafts or vouchers, and other evidences, shall be arranged in the order of their dates, and under proper headings, and sealed. Such sealed packages shall be preserved in a public vault, or warehouse, and shall not be opened except in the presence or upon notice and an opportunity to be present to the officer, his agent or personal representative.
(Source: Laws 1935, p. 1008.)

(30 ILCS 20/6) (from Ch. 102, par. 25)
Sec. 6. The violation of any provision of this act is a petty offense, where the violation is neither intentional nor habitual. If the violation is intentional or habitual, it is a Class 4 felony.
(Source: P.A. 77-2830.)

(30 ILCS 20/7) (from Ch. 102, par. 26)
Sec. 7. The payments and the reports required by this act shall be public records and be subject to reasonable inspection by members of the public.
(Source: Laws 1935, p. 1008.)

(30 ILCS 20/8) (from Ch. 102, par. 27)
Sec. 8. Where officers are authorized by the constitution to retain their salaries out of the fees, perquisites and emoluments of their offices, this act shall apply only to the amount of such fees, perquisites and emoluments above the amount of said salaries.
(Source: Laws 1935, p. 1008.)

(30 ILCS 20/9) (from Ch. 102, par. 28)
Sec. 9. All ex-officers or ex-agents of public or municipal bodies of this state, within one month after this act is in force, who have not already accounted for and paid over or delivered to the treasurer funds, monies, or other things of value, received by virtue of their offices or positions, shall report and pay over or deliver the same as in this act is required by officers and agents, and under like penalties. All officers or agents, or ex-officers or ex-agents, and their sureties shall be relieved from all further responsibility in relation to all funds, monies, or other things of value, reported and paid over or delivered under the provisions of this act.
(Source: Laws 1935, p. 1008.)



30 ILCS 25/ - Public Accountability and Performance System Act.

Article 1 - (The Emergency Budget Implementation Act of Fiscal Year 2010 is compiled at 30 ILCS 186/)

(30 ILCS 25/Art. 1 heading)



Article 3 - The Public Accountability and Performance System Act

(30 ILCS 25/Art. 3 heading)

(30 ILCS 25/3-1)
Sec. 3-1. Short title. This Article may be cited as the Public Accountability and Performance System Act.
(Source: P.A. 96-45, eff. 7-15-09.)

(30 ILCS 25/3-5)
Sec. 3-5. Findings. The legislature finds that State agencies must continuously improve accountability and performance reporting concerning public programs. State agencies must improve their management of public programs in order to provide citizens with the most efficient and effective programs.
(Source: P.A. 96-45, eff. 7-15-09.)

(30 ILCS 25/3-10)
Sec. 3-10. Definitions. In this Article:
"State agency" has the same meaning as defined in Section 1-7 of the Illinois State Auditing Act.
"Quality management, accountability, and performance system" means a nationally recognized integrated, interdisciplinary system of measures, tools, and reports used to improve the performance of a work unit or organization.
(Source: P.A. 96-45, eff. 7-15-09.)

(30 ILCS 25/3-15)
Sec. 3-15. Performance system; requirements.
(a) State agencies may develop and implement a quality management, accountability, and performance system to improve the public services they provide. A quality management, accountability, and performance system shall:
(1) Use strategic business planning to establish

goals, objectives, and activities consistent with the priorities of government.

(2) Engage stakeholders and customers in

establishing service requirements and improving service delivery systems.

(3) Include clear and relevant measures for each

activity performed by the agency.

(4) Include performance goals for employees.
(5) Provide clear standards to evaluate the

effectiveness of agency programs and activities.

(6) Allocate resources based on strategies to improve

performance.

(b) A participating State agency shall conduct a yearly assessment of its quality management, accountability, and performance system.
(c) If the chief executive officer or any member of the governing board or authority of a participating State agency is appointed by the Governor, then the participating State agency shall report to the Governor on agency performance at least quarterly. The reports shall be posted on the website of the agency and the Governor.
(Source: P.A. 96-45, eff. 7-15-09.)

(30 ILCS 25/3-20)
Sec. 3-20. Independent assessment. A participating State agency may apply to a qualified organization for an independent assessment of its quality management, accountability, and performance system.
(Source: P.A. 96-45, eff. 7-15-09.)



Article 5 - Amendatory Provisions

(30 ILCS 25/Art. 5 heading)



Article 99 - Severability; Effective Date

(30 ILCS 25/Art. 99 heading)

(30 ILCS 25/99-95)
Sec. 99-95. Severability. The provisions of this Act are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 96-45, eff. 7-15-09.)

(30 ILCS 25/99-99)
Sec. 99-99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 96-45, eff. 7-15-09.)






30 ILCS 105/ - State Finance Act.

(30 ILCS 105/1) (from Ch. 127, par. 137)
Sec. 1. The fiscal year of this State shall commence July 1 and close June 30.
(Source: Laws 1951, p. 1231.)

(30 ILCS 105/1.1) (from Ch. 127, par. 137.1)
Sec. 1.1. This Act shall be known and may be cited as the "State Finance Act".
(Source: P.A. 86-109.)

(30 ILCS 105/2) (from Ch. 127, par. 138)
Sec. 2. Whenever the constitution or any statute, in term or effect, requires a report or account to be made or rendered by any officer, department, institution, board or commission for a year, such report or account, so far as it relates to receipts and disbursements of money, shall be for the preceding fiscal year, unless the calendar year be expressly mentioned.
(Source: Laws 1919, p. 946.)

(30 ILCS 105/3) (from Ch. 127, par. 139)
Sec. 3. (a) Except as otherwise provided in subsection (b), each officer of the executive department and all public institutions of the State shall, at least ten days preceding each regular session of the General Assembly, make and deliver to the Governor an annual report of their acts and doings, respectively, arranged so as to show the acts and doings of each for the fiscal year ending in the calendar year immediately preceding the calendar year in which that regular session of the General Assembly convenes.
(b) The University of Illinois shall, at least 10 days preceding each regular session of the General Assembly, make and deliver to the Governor an annual report of its acts and doings for the fiscal year ending in the calendar year immediately preceding the calendar year in which that regular session of the General Assembly convenes.
(Source: P.A. 90-372, eff. 7-1-98.)

(30 ILCS 105/3.5)
Sec. 3.5. (Repealed).
(Source: P.A. 89-233, eff. 1-1-96. Repealed by P.A. 89-657, eff. 8-14-96.)

(30 ILCS 105/4) (from Ch. 127, par. 140)
Sec. 4. All money, belonging to or for the use of the State, paid into the treasury thereof, not belonging to any special fund in the State treasury, shall constitute the general revenue fund.
(Source: Laws 1919, p. 946.)

(30 ILCS 105/4.1) (from Ch. 127, par. 140.1)
Sec. 4.1. (a) Whenever the State Treasurer or other State officer receives interest from the investment or deposit of moneys received by the State on account of taxes, fees, licenses or other governmental assessments imposed or levied by the State or any of its agencies or instrumentalities, the Treasurer shall direct the Comptroller to deposit such interest into the General Revenue Fund, except where by specific statutory provisions such interest is directed to be credited to and paid to a particular fund.
(b) In the event that the State Treasurer or other State officer invests or deposits moneys representing taxes, fees, licenses or other governmental assessments imposed or levied by a unit of local government or school district, the Treasurer shall direct the Comptroller to pay the interest on such moneys to the unit of local government or school district which imposed or levied the tax, fee, license or other governmental assessment, except where by specific statutory provisions such interest is directed to be credited to and paid to a particular fund. The Comptroller shall make such payment upon his determination that the payment is pursuant to law and authorized as provided in Section 9 of the State Comptroller Act.
(c) Whenever the State Treasurer pays interest pursuant to this Section, such interest shall be calculated and apportioned on the average daily balance of such monies as determined from the records of the Comptroller.
(Source: P.A. 84-1378.)

(30 ILCS 105/5) (from Ch. 127, par. 141)
Sec. 5. Special funds.
(a) There are special funds in the State Treasury designated as specified in the Sections which succeed this Section 5 and precede Section 6.
(b) Except as provided in the Illinois Motor Vehicle Theft Prevention and Insurance Verification Act, when any special fund in the State Treasury is discontinued by an Act of the General Assembly, any balance remaining therein on the effective date of such Act shall be transferred to the General Revenue Fund, or to such other fund as such Act shall provide. Warrants outstanding against such discontinued fund at the time of the transfer of any such balance therein shall be paid out of the fund to which the transfer was made.
(c) When any special fund in the State Treasury has been inactive for 18 months or longer, the fund is automatically terminated by operation of law and the balance remaining in such fund shall be transferred by the Comptroller to the General Revenue Fund. When a special fund has been terminated by operation of law as provided in this Section, the General Assembly shall repeal or amend all Sections of the statutes creating or otherwise referring to that fund.
The Comptroller shall be allowed the discretion to maintain or dissolve any federal trust fund which has been inactive for 18 months or longer.
(d) (Blank).
(e) (Blank).
(Source: P.A. 100-373, eff. 1-1-18.)

(30 ILCS 105/5.01) (from Ch. 127, par. 141.01)
Sec. 5.01. The Agricultural Premium Fund.
(Source: Laws 1919, p. 946.)

(30 ILCS 105/5.02) (from Ch. 127, par. 141.02)
Sec. 5.02. The Air Transportation Revolving Fund.
(Source: Laws 1919, p. 946.)

(30 ILCS 105/5.03) (from Ch. 127, par. 141.03)
Sec. 5.03. The Anti-Pollution Fund.
(Source: Laws 1919, p. 946.)

(30 ILCS 105/5.05)
Sec. 5.05. (Repealed).
(Source: Laws 1919, p. 946. Repealed by P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.06)
Sec. 5.06. (Repealed).
(Source: Laws 1919, p. 946. Repealed by P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.07) (from Ch. 127, par. 141.07)
Sec. 5.07. The Capital Development Fund.
(Source: Laws 1919, p. 946.)

(30 ILCS 105/5.09) (from Ch. 127, par. 141.09)
Sec. 5.09. The Coal Development Fund.
(Source: Laws 1919, p. 946.)

(30 ILCS 105/5.11) (from Ch. 127, par. 141.11)
Sec. 5.11. The Common School Fund.
(Source: P.A. 78-1297.)

(30 ILCS 105/5.12) (from Ch. 127, par. 141.12)
Sec. 5.12. (Repealed).
(Source: P.A. 100-23, eff. 7-6-17. Repealed internally, eff. 12-31-17.)

(30 ILCS 105/5.13) (from Ch. 127, par. 141.13)
Sec. 5.13. The Alcoholism and Substance Abuse Fund.
(Source: P.A. 83-969.)

(30 ILCS 105/5.15) (from Ch. 127, par. 141.15)
Sec. 5.15. The Downstate Public Transportation Fund.
(Source: Laws 1919, p. 946.)

(30 ILCS 105/5.16) (from Ch. 127, par. 141.16)
Sec. 5.16. The Drivers Education Fund.
(Source: Laws 1919, p. 946.)

(30 ILCS 105/5.17) (from Ch. 127, par. 141.17)
Sec. 5.17. The Fair and Exposition Fund.
(Source: Laws 1919, p. 946.)

(30 ILCS 105/5.20) (from Ch. 127, par. 141.20)
Sec. 5.20. The Fire Prevention Fund.
(Source: Laws 1919, p. 946.)

(30 ILCS 105/5.21) (from Ch. 127, par. 141.21)
Sec. 5.21. The Wildlife and Fish Fund.
(Source: P.A. 81-358.)

(30 ILCS 105/5.22) (from Ch. 127, par. 141.22)
Sec. 5.22. The Grade Crossing Protection Fund.
(Source: Laws 1919, p. 946.)

(30 ILCS 105/5.26) (from Ch. 127, par. 141.26)
Sec. 5.26. The Illinois Thoroughbred Breeders Fund.
(Source: P.A. 79-1185.)

(30 ILCS 105/5.26a) (from Ch. 127, par. 141.26a)
Sec. 5.26a. The Illinois Standardbred Breeders Fund.
(Source: P.A. 79-1185.)

(30 ILCS 105/5.26b) (from Ch. 127, par. 141.26b)
Sec. 5.26b. (Repealed).
(Source: P.A. 79-1185. Repealed by P.A. 91-40, eff. 1-1-00.)

(30 ILCS 105/5.27) (from Ch. 127, par. 141.27)
Sec. 5.27. The Quincy Veterans Home Fund.
(Source: P.A. 84-651.)

(30 ILCS 105/5.28) (from Ch. 127, par. 141.28)
Sec. 5.28. The Illinois Veterans' Rehabilitation Fund.
(Source: Laws 1919, p. 946.)

(30 ILCS 105/5.29) (from Ch. 127, par. 141.29)
Sec. 5.29. The Local Government Distributive Fund.
(Source: Laws 1919, p. 946.)

(30 ILCS 105/5.30) (from Ch. 127, par. 141.30)
Sec. 5.30. The Traffic and Criminal Conviction Surcharge Fund.
(Source: P.A. 82-739.)

(30 ILCS 105/5.32) (from Ch. 127, par. 141.32)
Sec. 5.32. The Mental Health Fund.
(Source: Laws 1919, p. 946.)

(30 ILCS 105/5.33)
Sec. 5.33. (Repealed).
(Source: Laws 1919, p. 946. Repealed by P.A. 94-91, eff. 7-1-05.)

(30 ILCS 105/5.34) (from Ch. 127, par. 141.34)
Sec. 5.34. The Motor Fuel Tax Fund.
(Source: Laws 1919, p. 946.)

(30 ILCS 105/5.35)
Sec. 5.35. (Repealed).
(Source: Laws 1919, p. 946. Repealed by P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.36)
Sec. 5.36. (Repealed).
(Source: Laws 1919, p. 946. Repealed by P.A. 99-933, eff. 1-27-17.)

(30 ILCS 105/5.37)
Sec. 5.37. (Repealed).
(Source: Laws 1919, p. 946. Repealed by P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.38) (from Ch. 127, par. 141.38)
Sec. 5.38. The Public Transportation Fund.
(Source: Laws 1919, p. 946.)

(30 ILCS 105/5.39) (from Ch. 127, par. 141.39)
Sec. 5.39. The Public Utility Fund.
(Source: Laws 1919, p. 946.)

(30 ILCS 105/5.42) (from Ch. 127, par. 141.42)
Sec. 5.42. The Road Fund.
(Source: Laws 1919, p. 946.)

(30 ILCS 105/5.43) (from Ch. 127, par. 141.43)
Sec. 5.43. The School Construction Fund.
(Source: Laws 1919, p. 946.)

(30 ILCS 105/5.47)
Sec. 5.47. (Repealed).
(Source: Laws 1919, p. 946. Repealed by P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.48) (from Ch. 127, par. 141.48)
Sec. 5.48. The State Boating Act Fund.
(Source: Laws 1919, p. 946.)

(30 ILCS 105/5.50) (from Ch. 127, par. 141.50)
Sec. 5.50. The State Garage Revolving Fund.
(Source: Laws 1919, p. 946.)

(30 ILCS 105/5.51)
Sec. 5.51. (Repealed).
(Source: Laws 1919, p. 946. Repealed by P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.52) (from Ch. 127, par. 141.52)
Sec. 5.52. The State Lottery Fund.
(Source: Laws 1919, p. 946.)

(30 ILCS 105/5.53) (from Ch. 127, par. 141.53)
Sec. 5.53. The State Parks Fund.
(Source: Laws 1919, p. 946.)

(30 ILCS 105/5.54) (from Ch. 127, par. 141.54)
Sec. 5.54. The State Pensions Fund.
(Source: Laws 1919, p. 946.)

(30 ILCS 105/5.55) (from Ch. 127, par. 141.55)
Sec. 5.55. The Technology Management Revolving Fund.
(Source: P.A. 100-23, eff. 7-6-17.)

(30 ILCS 105/5.59)
Sec. 5.59. (Repealed).
(Source: Laws 1919, p. 946. Repealed by P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.60)
Sec. 5.60. (Repealed).
(Source: Laws 1919, p. 946. Repealed by P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.62) (from Ch. 127, par. 141.62)
Sec. 5.62. The Working Capital Revolving Fund.
(Source: Laws 1919, p. 946.)

(30 ILCS 105/5.63) (from Ch. 127, par. 141.63)
Sec. 5.63. The Salmon Fund.
(Source: P.A. 79-187.)

(30 ILCS 105/5.65)
Sec. 5.65. (Repealed).
(Source: P.A. 79-1454. Repealed by P.A. 97-935, eff. 8-10-12.)

(30 ILCS 105/5.66) (from Ch. 127, par. 141.66)
Sec. 5.66. The Illinois State Medical Disciplinary Fund.
(Source: P.A. 79-1454.)

(30 ILCS 105/5.67) (from Ch. 127, par. 141.67)
Sec. 5.67. The Metropolitan Exposition, Auditorium and Office Building Fund.
(Source: P.A. 81-1509.)

(30 ILCS 105/5.69)
Sec. 5.69. (Repealed).
(Source: P.A. 80-1364. Repealed by P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.70) (from Ch. 127, par. 141.70)
Sec. 5.70. The Tourism Promotion Fund.
(Source: P.A. 80-1364.)

(30 ILCS 105/5.71) (from Ch. 127, par. 141.71)
Sec. 5.71. The State's Attorneys Appellate Prosecutor's County Fund.
(Source: P.A. 84-1062.)

(30 ILCS 105/5.72) (from Ch. 127, par. 141.72)
Sec. 5.72. The Cooperative Computer Center Revolving Fund.
(Source: P.A. 89-4, eff. 1-1-96.)

(30 ILCS 105/5.73) (from Ch. 127, par. 141.73)
Sec. 5.73. The State Employees Deferred Compensation Plan Fund.
(Source: P.A. 80-1364.)

(30 ILCS 105/5.74) (from Ch. 127, par. 141.74)
Sec. 5.74. The Local Initiative Fund.
(Source: P.A. 80-1302.)

(30 ILCS 105/5.75)
Sec. 5.75. (Repealed).
(Source: P.A. 80-1395. Repealed by P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.76)
Sec. 5.76. (Repealed).
(Source: P.A. 80-1395. Repealed by P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.78) (from Ch. 127, par. 141.78)
Sec. 5.78. The State Parking Facility Maintenance Fund.
(Source: P.A. 80-1511.)

(30 ILCS 105/5.79) (from Ch. 127, par. 141.79)
Sec. 5.79. The Bank and Trust Company Fund.
(Source: P.A. 81-131.)

(30 ILCS 105/5.80) (from Ch. 127, par. 141.80)
Sec. 5.80. The Personal Property Tax Replacement Fund.
(Source: P.A. 81-1stSS-I; 81-1509.)

(30 ILCS 105/5.81) (from Ch. 127, par. 141.81)
Sec. 5.81. The Dram Shop Fund.
(Source: P.A. 81-422; 81-1509.)

(30 ILCS 105/5.82) (from Ch. 127, par. 141.82)
Sec. 5.82. The Nuclear Safety Emergency Preparedness Fund.
(Source: P.A. 81-577; 81-1509.)

(30 ILCS 105/5.83) (from Ch. 127, par. 141.83)
Sec. 5.83. The Illinois State Dental Disciplinary Fund.
(Source: P.A. 81-766; 81-1509.)

(30 ILCS 105/5.84) (from Ch. 127, par. 141.84)
Sec. 5.84. The Hazardous Waste Fund.
(Source: P.A. 81-856; 81-1509.)

(30 ILCS 105/5.85) (from Ch. 127, par. 141.85)
Sec. 5.85. The Environmental Protection Trust Fund.
(Source: P.A. 81-951; 81-1509.)

(30 ILCS 105/5.86)
Sec. 5.86. (Repealed).
(Source: P.A. 86-590. Repealed by P.A. 97-72, eff. 7-1-11.)

(30 ILCS 105/5.87)
Sec. 5.87. (Repealed).
(Source: P.A. 83-1039. Repealed by P.A. 99-933, eff. 1-27-17.)

(30 ILCS 105/5.88) (from Ch. 127, par. 141.88)
Sec. 5.88. The Hazardous Waste Research Fund.
(Source: P.A. 81-1484.)

(30 ILCS 105/5.90)
Sec. 5.90. (Repealed).
(Source: P.A. 81-1550. Repealed by P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.92) (from Ch. 127, par. 141.92)
Sec. 5.92. The Snowmobile Trail Establishment Fund.
(Source: P.A. 82-195.)

(30 ILCS 105/5.93) (from Ch. 127, par. 141.93)
Sec. 5.93. The Continuing Legal Education Trust Fund.
(Source: P.A. 82-783.)

(30 ILCS 105/5.94) (from Ch. 127, par. 141.94)
Sec. 5.94. The Real Estate Research and Education Fund.
(Source: P.A. 82-783.)

(30 ILCS 105/5.95)
Sec. 5.95. The Asthma and Lung Research Fund.
(Source: P.A. 93-292, eff. 7-22-03.)

(30 ILCS 105/5.96) (from Ch. 127, par. 141.96)
Sec. 5.96. The Domestic Violence Shelter and Service Fund.
(Source: P.A. 82-783.)

(30 ILCS 105/5.98)
Sec. 5.98. The Real Estate License Administration Fund.
(Source: P.A. 99-933, eff. 1-27-17.)

(30 ILCS 105/5.99) (from Ch. 127, par. 141.99)
Sec. 5.99. The Drug Traffic Prevention Fund.
(Source: P.A. 82-783.)

(30 ILCS 105/5.102) (from Ch. 127, par. 141.102)
Sec. 5.102. The Criminal Justice Information Systems Trust Fund.
(Source: P.A. 82-1057.)

(30 ILCS 105/5.103) (from Ch. 127, par. 141.103)
Sec. 5.103. The Design Professionals Administration and Investigation Fund.
(Source: P.A. 82-1057.)

(30 ILCS 105/5.104) (from Ch. 127, par. 141.104)
Sec. 5.104. The Library Trust Fund.
(Source: P.A. 82-1057.)

(30 ILCS 105/5.106) (from Ch. 127, par. 141.106)
Sec. 5.106. The Intra-Agency Services Fund.
(Source: P.A. 82-1057.)

(30 ILCS 105/5.107) (from Ch. 127, par. 141.107)
Sec. 5.107. The State Surplus Property Revolving Fund.
(Source: P.A. 83-9.)

(30 ILCS 105/5.108) (from Ch. 127, par. 141.108)
Sec. 5.108. The State Construction Account Fund.
(Source: P.A. 83-1362.)

(30 ILCS 105/5.109) (from Ch. 127, par. 141.109)
Sec. 5.109. The Health Insurance Reserve Fund.
(Source: P.A. 83-1362.)

(30 ILCS 105/5.110)
Sec. 5.110. (Repealed).
(Source: P.A. 83-1362. Repealed by P.A. 94-91, eff. 7-1-05.)

(30 ILCS 105/5.111) (from Ch. 127, par. 141.111)
Sec. 5.111. The Metabolic Screening and Treatment Fund.
(Source: P.A. 83-1362.)

(30 ILCS 105/5.112) (from Ch. 127, par. 141.112)
Sec. 5.112. The State Police Services Fund.
(Source: P.A. 85-1042.)

(30 ILCS 105/5.113)
Sec. 5.113. (Repealed).
(Source: P.A. 83-1362. Repealed by P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.114) (from Ch. 127, par. 141.114)
Sec. 5.114. The Illinois Wildlife Preservation Fund.
(Source: P.A. 88-130.)

(30 ILCS 105/5.115) (from Ch. 127, par. 141.115)
Sec. 5.115. The Illinois Forestry Development Fund.
(Source: P.A. 83-1362.)

(30 ILCS 105/5.119) (from Ch. 127, par. 141.119)
Sec. 5.119. The Youth Drug Abuse Prevention Fund.
(Source: P.A. 87-342.)

(30 ILCS 105/5.120) (from Ch. 127, par. 141.120)
Sec. 5.120. Insurance Producer Administration Fund.
(Source: P.A. 83-1362.)

(30 ILCS 105/5.121)
Sec. 5.121. (Repealed).
(Source: P.A. 83-1362. Repealed by P.A. 99-933, eff. 1-27-17.)

(30 ILCS 105/5.122) (from Ch. 127, par. 141.122)
Sec. 5.122. The Senior Citizens Real Estate Deferred Tax Revolving Fund.
(Source: P.A. 83-1362.)

(30 ILCS 105/5.123) (from Ch. 127, par. 141.123)
Sec. 5.123. The Illinois National Guard Construction Fund.
(Source: P.A. 97-764, eff. 7-6-12.)

(30 ILCS 105/5.124) (from Ch. 127, par. 141.124)
Sec. 5.124. The Governor's Grant Fund.
(Source: P.A. 83-1362.)

(30 ILCS 105/5.125) (from Ch. 127, par. 141.125)
Sec. 5.125. The Lieutenant Governor's Grant Fund.
(Source: P.A. 83-1362.)

(30 ILCS 105/5.126) (from Ch. 127, par. 141.126)
Sec. 5.126. The Attorney General's Grant Fund.
(Source: P.A. 83-1362.)

(30 ILCS 105/5.127) (from Ch. 127, par. 141.127)
Sec. 5.127. The Secretary of State's Grant Fund.
(Source: P.A. 83-1362.)

(30 ILCS 105/5.130) (from Ch. 127, par. 141.130)
Sec. 5.130. The Violent Crime Victims Assistance Fund.
(Source: P.A. 83-1362.)

(30 ILCS 105/5.132) (from Ch. 127, par. 141.132)
Sec. 5.132. The Hearing Instrument Dispenser Examining and Disciplinary Fund.
(Source: P.A. 89-72, eff. 12-31-95.)

(30 ILCS 105/5.135) (from Ch. 127, par. 141.135)
Sec. 5.135. The Environmental Protection Permit and Inspection Fund.
(Source: P.A. 83-1362.)

(30 ILCS 105/5.136)
Sec. 5.136. The Low-Level Radioactive Waste Facility Development and Operation Fund.
(Source: P.A. 99-933, eff. 1-27-17.)

(30 ILCS 105/5.137)
Sec. 5.137. The Low-Level Radioactive Waste Facility Closure, Post-Closure Care and Compensation Fund.
(Source: P.A. 99-933, eff. 1-27-17.)

(30 ILCS 105/5.138) (from Ch. 127, par. 141.138)
Sec. 5.138. The Group Workers' Compensation Pool Insolvency Fund.
(Source: P.A. 91-757, eff. 1-1-01.)

(30 ILCS 105/5.139) (from Ch. 127, par. 141.139)
Sec. 5.139. The Coal Technology Development Assistance Fund.
(Source: P.A. 83-1362.)

(30 ILCS 105/5.140) (from Ch. 127, par. 141.140)
Sec. 5.140. The Preventive Health and Health Services Block Grant Fund.
(Source: P.A. 83-1362.)

(30 ILCS 105/5.141) (from Ch. 127, par. 141.141)
Sec. 5.141. The Maternal and Child Health Services Block Grant Fund.
(Source: P.A. 83-1362.)

(30 ILCS 105/5.142) (from Ch. 127, par. 141.142)
Sec. 5.142. The Low Income Home Energy Assistance Block Grant Fund.
(Source: P.A. 83-1362.)

(30 ILCS 105/5.143) (from Ch. 127, par. 141.143)
Sec. 5.143. The Community Development/Small Cities Block Grant Fund.
(Source: P.A. 83-1362.)

(30 ILCS 105/5.144) (from Ch. 127, par. 141.144)
Sec. 5.144. The Community Services Block Grant Fund.
(Source: P.A. 83-1362.)

(30 ILCS 105/5.145) (from Ch. 127, par. 141.145)
Sec. 5.145. The Community Mental Health Services Block Grant Fund.
(Source: P.A. 88-553.)

(30 ILCS 105/5.146) (from Ch. 127, par. 141.146)
Sec. 5.146. The Social Services Block Grant Fund.
(Source: P.A. 83-1528.)

(30 ILCS 105/5.147) (from Ch. 127, par. 141.147)
Sec. 5.147. The Child Abuse Prevention Fund.
(Source: P.A. 83-1362.)

(30 ILCS 105/5.148) (from Ch. 127, par. 141.148)
Sec. 5.148. The Build Illinois Fund.
(Source: P.A. 84-109.)

(30 ILCS 105/5.149) (from Ch. 127, par. 141.149)
Sec. 5.149. The Metropolitan Fair and Exposition Authority Improvement Bond Fund.
(Source: P.A. 83-1129.)

(30 ILCS 105/5.150) (from Ch. 127, par. 141.150)
Sec. 5.150. The Park and Conservation Fund.
(Source: P.A. 83-1129.)

(30 ILCS 105/5.151) (from Ch. 127, par. 141.151)
Sec. 5.151. The State Migratory Waterfowl Stamp Fund.
(Source: P.A. 83-1528.)

(30 ILCS 105/5.152) (from Ch. 127, par. 141.152)
Sec. 5.152. The Rail Freight Loan Repayment Fund.
(Source: P.A. 83-1528.)

(30 ILCS 105/5.153) (from Ch. 127, par. 141.153)
Sec. 5.153. The Illinois State Podiatric Disciplinary Fund.
(Source: P.A. 83-1528.)

(30 ILCS 105/5.154)
Sec. 5.154. (Repealed).
(Source: P.A. 83-1528. Repealed by P.A. 99-933, eff. 1-27-17.)

(30 ILCS 105/5.156) (from Ch. 127, par. 141.156)
Sec. 5.156. The Illinois Historic Sites Fund.
(Source: P.A. 83-1528.)

(30 ILCS 105/5.157) (from Ch. 127, par. 141.157)
Sec. 5.157. General Obligation Bond Retirement and Interest Fund.
(Source: P.A. 83-1539.)

(30 ILCS 105/5.158) (from Ch. 127, par. 141.158)
Sec. 5.158. The Adeline Jay Geo-Karis Illinois Beach Marina Fund.
(Source: P.A. 94-1042, eff. 7-24-06.)

(30 ILCS 105/5.159) (from Ch. 127, par. 141.159)
Sec. 5.159. The Build Illinois Bond Retirement and Interest Fund.
(Source: P.A. 84-1308.)

(30 ILCS 105/5.160) (from Ch. 127, par. 141.160)
Sec. 5.160. The Build Illinois Bond Fund.
(Source: P.A. 84-1308.)

(30 ILCS 105/5.161)
Sec. 5.161. (Repealed).
(Source: P.A. 84-1308. Repealed by P.A. 94-91, eff. 7-1-05.)

(30 ILCS 105/5.162) (from Ch. 127, par. 141.162)
Sec. 5.162. The Local Tourism Fund.
(Source: P.A. 84-1308.)

(30 ILCS 105/5.163) (from Ch. 127, par. 141.163)
Sec. 5.163. The Illinois Capital Revolving Loan Fund.
(Source: P.A. 84-1308.)

(30 ILCS 105/5.164) (from Ch. 127, par. 141.164)
Sec. 5.164. The Illinois Equity Fund.
(Source: P.A. 84-1308.)

(30 ILCS 105/5.165) (from Ch. 127, par. 141.165)
Sec. 5.165. The Large Business Attraction Fund.
(Source: P.A. 84-1308.)

(30 ILCS 105/5.168) (from Ch. 127, par. 141.168)
Sec. 5.168. The State Rail Freight Loan Repayment Fund.
(Source: P.A. 84-111; 84-292; 84-1308.)

(30 ILCS 105/5.169) (from Ch. 127, par. 141.169)
Sec. 5.169. The Natural Heritage Fund.
(Source: P.A. 84-1473.)

(30 ILCS 105/5.170) (from Ch. 127, par. 141.170)
Sec. 5.170. The Manteno Veterans Home Fund.
(Source: P.A. 84-1308.)

(30 ILCS 105/5.171) (from Ch. 127, par. 141.171)
Sec. 5.171. The Pesticide Control Fund.
(Source: P.A. 84-1308.)

(30 ILCS 105/5.172) (from Ch. 127, par. 141.172)
Sec. 5.172. The Missing and Exploited Children Trust Fund.
(Source: P.A. 84-1308.)

(30 ILCS 105/5.173) (from Ch. 127, par. 141.173)
Sec. 5.173. The Illinois State Pharmacy Disciplinary Fund.
(Source: P.A. 84-1308.)

(30 ILCS 105/5.175) (from Ch. 127, par. 141.175)
Sec. 5.175. The Cemetery Consumer Protection Fund.
(Source: P.A. 84-1308.)

(30 ILCS 105/5.176) (from Ch. 127, par. 141.176)
Sec. 5.176. The Illinois Civic Center Bond Fund.
(Source: P.A. 84-1308.)

(30 ILCS 105/5.177) (from Ch. 127, par. 141.177)
Sec. 5.177. The Illinois Civic Center Bond Retirement and Interest Fund.
(Source: P.A. 84-1308.)

(30 ILCS 105/5.178)
Sec. 5.178. (Repealed).
(Source: P.A. 84-1308. Repealed by P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.179) (from Ch. 127, par. 141.179)
Sec. 5.179. (Repealed).
(Source: P.A. 84-1308. Repealed by 90-14, eff. 7-1-97.)

(30 ILCS 105/5.180) (from Ch. 127, par. 141.180)
Sec. 5.180. The Alzheimer's Disease Research Fund.
(Source: P.A. 84-1308.)

(30 ILCS 105/5.181)
Sec. 5.181. (Repealed).
(Source: P.A. 84-1308. Repealed by P.A. 99-933, eff. 1-27-17.)

(30 ILCS 105/5.184) (from Ch. 127, par. 141.184)
Sec. 5.184. The Radiation Protection Fund.
(Source: P.A. 84-1308.)

(30 ILCS 105/5.186) (from Ch. 127, par. 141.186)
Sec. 5.186. The Transportation Regulatory Fund.
(Source: P.A. 84-1308.)

(30 ILCS 105/5.187)
Sec. 5.187. (Repealed).
(Source: P.A. 84-1308. Repealed by P.A. 99-933, eff. 1-27-17.)

(30 ILCS 105/5.188) (from Ch. 127, par. 141.188)
Sec. 5.188. Insurance Financial Regulation Fund.
(Source: P.A. 84-1308.)

(30 ILCS 105/5.189)
Sec. 5.189. The International and Promotional Fund.
(Source: P.A. 99-933, eff. 1-27-17.)

(30 ILCS 105/5.190)
Sec. 5.190. (Repealed).
(Source: P.A. 84-1308. Repealed by P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.191)
Sec. 5.191. (Repealed).
(Source: P.A. 84-1308. Repealed by P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.192) (from Ch. 127, par. 141.192)
Sec. 5.192. The Underground Storage Tank Fund.
(Source: P.A. 85-861.)

(30 ILCS 105/5.193)
Sec. 5.193. (Repealed).
(Source: P.A. 84-1308. Repealed by P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.195)
Sec. 5.195. (Repealed).
(Source: P.A. 84-1124. Repealed by P.A. 99-933, eff. 1-27-17.)

(30 ILCS 105/5.196) (from Ch. 127, par. 141.196)
Sec. 5.196. The Public Infrastructure Construction Loan Revolving Fund.
(Source: P.A. 84-1124.)

(30 ILCS 105/5.197)
Sec. 5.197. (Repealed).
(Source: P.A. 84-1438. Repealed by P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.198) (from Ch. 127, par. 141.198)
Sec. 5.198. (Repealed).
(Source: P.A. 84-1438. Repealed by P.A. 92-597, eff. 6-28-02.)

(30 ILCS 105/5.200)
Sec. 5.200. (Repealed).
(Source: P.A. 84-1438. Repealed by P.A. 99-933, eff. 1-27-17.)

(30 ILCS 105/5.201) (from Ch. 127, par. 141.201)
Sec. 5.201. The Illinois Gaming Law Enforcement Fund.
(Source: P.A. 84-1303; 84-1438.)

(30 ILCS 105/5.202) (from Ch. 127, par. 141.202)
Sec. 5.202. The Solid Waste Management Fund.
(Source: P.A. 84-1319; 84-1438.)

(30 ILCS 105/5.203) (from Ch. 127, par. 141.203)
Sec. 5.203. (Repealed).
(Source: P.A. 84-1438. Repealed by P.A. 92-298, eff. 8-9-01.)

(30 ILCS 105/5.204)
Sec. 5.204. (Repealed).
(Source: P.A. 88-380. Repealed by P.A. 99-933, eff. 1-27-17.)

(30 ILCS 105/5.205)
Sec. 5.205. (Repealed).
(Source: P.A. 84-1438. Repealed by P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.206)
Sec. 5.206. (Repealed).
(Source: P.A. 84-1438. Repealed by P.A. 98-63, eff. 7-9-13.)

(30 ILCS 105/5.207) (from Ch. 127, par. 141.207)
Sec. 5.207. The Illinois Sports Facilities Fund.
(Source: P.A. 84-1470.)

(30 ILCS 105/5.210)
Sec. 5.210. (Repealed).
(Source: P.A. 84-1470. Repealed by P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.211) (from Ch. 127, par. 141.211)
Sec. 5.211. (Repealed).
(Source: P.A. 85-293. Repealed by P.A. 91-40, eff. 1-1-00.)

(30 ILCS 105/5.212) (from Ch. 127, par. 141.212)
Sec. 5.212. The Professional Regulation Evidence Fund.
(Source: P.A. 85-4.)

(30 ILCS 105/5.213) (from Ch. 127, par. 141.213)
Sec. 5.213. The Illinois Health Facilities Planning Fund.
(Source: P.A. 85-1209.)

(30 ILCS 105/5.214) (from Ch. 127, par. 141.214)
Sec. 5.214. The Residential Finance Regulatory Fund.
(Source: P.A. 98-1081, eff. 1-1-15.)

(30 ILCS 105/5.215) (from Ch. 127, par. 141.215)
Sec. 5.215. The DCFS Children's Services Fund.
(Source: P.A. 85-1209.)

(30 ILCS 105/5.216) (from Ch. 127, par. 141.216)
Sec. 5.216. The Rural Diversification Revolving Fund.
(Source: P.A. 85-1209.)

(30 ILCS 105/5.218)
Sec. 5.218. (Repealed).
(Source: P.A. 85-1209. Repealed by P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.219)
Sec. 5.219. (Repealed).
(Source: P.A. 85-1209. Repealed by P.A. 94-91, eff. 7-1-05.)

(30 ILCS 105/5.220)
Sec. 5.220. (Repealed).
(Source: P.A. 85-1209. Repealed by P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.221) (from Ch. 127, par. 141.221)
Sec. 5.221. The Asbestos Abatement Fund.
(Source: P.A. 85-1209.)

(30 ILCS 105/5.222)
Sec. 5.222. (Repealed).
(Source: P.A. 85-1209. Repealed by P.A. 94-91, eff. 7-1-05.)

(30 ILCS 105/5.223) (from Ch. 127, par. 141.223)
Sec. 5.223. The Medicaid Fraud and Abuse Prevention Fund.
(Source: P.A. 85-1209.)

(30 ILCS 105/5.224) (from Ch. 127, par. 141.224)
Sec. 5.224. The Credit Union Fund.
(Source: P.A. 85-1209.)

(30 ILCS 105/5.225)
Sec. 5.225. (Repealed).
(Source: P.A. 85-1209. Repealed by P.A. 94-91, eff. 7-1-05.)

(30 ILCS 105/5.226) (from Ch. 127, par. 141.226)
Sec. 5.226. The Public Health Water Permit Fund.
(Source: P.A. 85-1209.)

(30 ILCS 105/5.227) (from Ch. 127, par. 141.227)
Sec. 5.227. The Optometric Licensing and Disciplinary Board Fund.
(Source: P.A. 89-702, eff. 7-1-97.)

(30 ILCS 105/5.228)
Sec. 5.228. (Repealed).
(Source: P.A. 85-1209. Repealed by P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.229) (from Ch. 127, par. 141.229)
Sec. 5.229. The Fish and Wildlife Endowment Fund.
(Source: P.A. 85-1209.)

(30 ILCS 105/5.230)
Sec. 5.230. (Repealed).
(Source: P.A. 85-1440. Repealed by P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.231) (from Ch. 127, par. 141.231)
Sec. 5.231. The Reinvest in Illinois Natural Resources Fund.
(Source: P.A. 85-1440.)

(30 ILCS 105/5.232)
Sec. 5.232. (Repealed).
(Source: P.A. 85-1209. Repealed by P.A. 99-933, eff. 1-27-17.)

(30 ILCS 105/5.233) (from Ch. 127, par. 141.233)
Sec. 5.233. The Nursing Dedicated and Professional Fund.
(Source: P.A. 85-1209.)

(30 ILCS 105/5.234) (from Ch. 127, par. 141.234)
Sec. 5.234. The Underground Resources Conservation Enforcement Fund.
(Source: P.A. 85-1209.)

(30 ILCS 105/5.235) (from Ch. 127, par. 141.235)
Sec. 5.235. The Mandatory Arbitration Fund.
(Source: P.A. 85-1209.)

(30 ILCS 105/5.236) (from Ch. 127, par. 141.236)
Sec. 5.236. The Obscenity Profits Forfeiture Fund.
(Source: P.A. 85-1209.)

(30 ILCS 105/5.237) (from Ch. 127, par. 141.237)
Sec. 5.237. (Repealed).
(Source: P.A. 95-726, eff. 6-30-08. Repealed internally, eff. 6-30-12.)

(30 ILCS 105/5.238) (from Ch. 127, par. 141.238)
Sec. 5.238. The Water Revolving Fund.
(Source: P.A. 91-52, eff. 6-30-99.)

(30 ILCS 105/5.239) (from Ch. 127, par. 141.239)
Sec. 5.239. The Illinois Tax Increment Fund.
(Source: P.A. 87-1258.)

(30 ILCS 105/5.240) (from Ch. 127, par. 141.240)
Sec. 5.240. The Local Government Tax Fund.
(Source: P.A. 91-51, eff. 6-30-99.)

(30 ILCS 105/5.241) (from Ch. 127, par. 141.241)
Sec. 5.241. The County and Mass Transit District Fund.
(Source: P.A. 91-51, eff. 6-30-99.)

(30 ILCS 105/5.242) (from Ch. 127, par. 141.242)
Sec. 5.242. The General Obligation Bond Rebate Fund.
(Source: P.A. 91-53, eff. 6-30-99.)

(30 ILCS 105/5.243) (from Ch. 127, par. 141.243)
Sec. 5.243. The LaSalle Veterans Home Fund.
(Source: P.A. 85-1440.)

(30 ILCS 105/5.244) (from Ch. 127, par. 141.244)
Sec. 5.244. The Anna Veterans Home Fund.
(Source: P.A. 85-1440.)

(30 ILCS 105/5.245)
Sec. 5.245. (Repealed).
(Source: P.A. 85-1440. Repealed by P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.246)
Sec. 5.246. (Repealed).
(Source: P.A. 85-1440. Repealed by P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.247) (from Ch. 127, par. 141.247)
Sec. 5.247. The Drunk and Drugged Driving Prevention Fund.
(Source: P.A. 85-1440.)

(30 ILCS 105/5.248) (from Ch. 127, par. 141.248)
Sec. 5.248. The Pollution Control Board Fund.
(Source: P.A. 85-1440.)

(30 ILCS 105/5.249) (from Ch. 127, par. 141.249)
Sec. 5.249. The Income Tax Refund Fund.
(Source: P.A. 85-1440.)

(30 ILCS 105/5.250) (from Ch. 127, par. 141.250)
Sec. 5.250. (Repealed).
(Source: P.A. 86-820. Repealed by P.A. 98-692, eff. 1-1-15; 98-822, eff. 1-1-15.)

(30 ILCS 105/5.251) (from Ch. 127, par. 141.251)
Sec. 5.251. The Securities Investors Education Fund.
(Source: P.A. 86-820.)

(30 ILCS 105/5.252) (from Ch. 127, par. 141.252)
Sec. 5.252. The County Option Motor Fuel Tax Fund.
(Source: P.A. 86-16.)

(30 ILCS 105/5.255) (from Ch. 127, par. 141.255)
Sec. 5.255. The Education Assistance Fund.
(Source: P.A. 86-18.)

(30 ILCS 105/5.257) (from Ch. 127, par. 141.257)
Sec. 5.257. The Facilities Management Revolving Fund.
(Source: P.A. 86-11; 86-1028.)

(30 ILCS 105/5.258) (from Ch. 127, par. 141.258)
Sec. 5.258. The IMSA Income Fund.
(Source: P.A. 86-109; 86-1028.)

(30 ILCS 105/5.259) (from Ch. 127, par. 141.259)
Sec. 5.259. The State Furbearer Fund.
(Source: P.A. 86-159; 86-1028; 86-1475; 87-1015.)

(30 ILCS 105/5.260) (from Ch. 127, par. 141.260)
Sec. 5.260. The Fertilizer Control Fund.
(Source: P.A. 86-232; 86-1028.)

(30 ILCS 105/5.261) (from Ch. 127, par. 141.261)
Sec. 5.261. The Illinois School Asbestos Abatement Fund.
(Source: P.A. 86-416; 86-1028.)

(30 ILCS 105/5.262) (from Ch. 127, par. 141.262)
Sec. 5.262. The Guardianship and Advocacy Fund.
(Source: P.A. 86-448; 86-1028; 86-1475.)

(30 ILCS 105/5.263) (from Ch. 127, par. 141.263)
Sec. 5.263. The Used Tire Management Fund.
(Source: P.A. 86-452; 86-1028.)

(30 ILCS 105/5.264)
Sec. 5.264. (Repealed).
(Source: P.A. 86-1028. Repealed by P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.265)
Sec. 5.265. (Repealed).
(Source: P.A. 86-1028. Repealed by P.A. 94-91, eff. 7-1-05.)

(30 ILCS 105/5.266) (from Ch. 127, par. 141.266)
Sec. 5.266. The Long Term Care Monitor/Receiver Fund.
(Source: P.A. 86-663; 86-1028.)

(30 ILCS 105/5.267) (from Ch. 127, par. 141.267)
Sec. 5.267. The Community Water Supply Laboratory Fund.
(Source: P.A. 86-670; 86-1028.)

(30 ILCS 105/5.268) (from Ch. 127, par. 141.268)
Sec. 5.268. The Illinois Underground Utility Facilities Damage Prevention Fund.
(Source: P.A. 86-674; 86-1028.)

(30 ILCS 105/5.269) (from Ch. 127, par. 141.269)
Sec. 5.269. The General Assembly Operations Revolving Fund.
(Source: P.A. 86-738; 86-1028.)

(30 ILCS 105/5.270) (from Ch. 127, par. 141.270)
Sec. 5.270. The CDLIS/AAMVAnet/NMVTIS Trust Fund (Commercial Driver's License Information System/American Association of Motor Vehicle Administrators network/National Motor Vehicle Title Information Service Trust Fund).
(Source: P.A. 98-177, eff. 1-1-14.)

(30 ILCS 105/5.271)
Sec. 5.271. (Repealed).
(Source: P.A. 86-1028. Repealed by P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.272)
Sec. 5.272. (Repealed).
(Source: P.A. 89-626, eff. 8-9-96. Repealed by P.A. 94-91, eff. 7-1-05.)

(30 ILCS 105/5.273) (from Ch. 127, par. 141.273)
Sec. 5.273. The Natural Areas Acquisition Fund.
(Source: P.A. 86-925; 86-1028.)

(30 ILCS 105/5.274) (from Ch. 127, par. 141.274)
Sec. 5.274. The Open Space Lands Acquisition and Development Fund.
(Source: P.A. 86-925; 86-1028.)

(30 ILCS 105/5.275) (from Ch. 127, par. 141.275)
Sec. 5.275. The Illinois Affordable Housing Trust Fund.
(Source: P.A. 86-925; 86-1028.)

(30 ILCS 105/5.276) (from Ch. 127, par. 141.276)
Sec. 5.276. The State and Local Sales Tax Reform Fund.
(Source: P.A. 86-928; 86-1028.)

(30 ILCS 105/5.277) (from Ch. 127, par. 141.277)
Sec. 5.277. The Regional Transportation Authority Occupation and Use Tax Replacement Fund.
(Source: P.A. 86-928; 86-1028.)

(30 ILCS 105/5.278) (from Ch. 127, par. 141.278)
Sec. 5.278. (Repealed).
(Source: P.A. 86-1028. Repealed by P.A. 91-255, eff. 1-2-00.)

(30 ILCS 105/5.279) (from Ch. 127, par. 141.279)
Sec. 5.279. The School District Emergency Financial Assistance Fund.
(Source: P.A. 86-954; 86-1028.)

(30 ILCS 105/5.280) (from Ch. 127, par. 141.280)
Sec. 5.280. The Assistance to the Homeless Fund.
(Source: P.A. 86-960; 86-1028.)

(30 ILCS 105/5.281)
Sec. 5.281. (Repealed).
(Source: P.A. 88-1028. Repealed by P.A. 99-933, eff. 1-27-17.)

(30 ILCS 105/5.282) (from Ch. 127, par. 141.282)
Sec. 5.282. The Youth Alcoholism and Substance Abuse Prevention Fund.
(Source: P.A. 86-983; 86-1028.)

(30 ILCS 105/5.283)
Sec. 5.283. (Repealed).
(Source: P.A. 86-1028. Repealed by P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.284) (from Ch. 127, par. 141.284)
Sec. 5.284. The Community Health Center Care Fund.
(Source: P.A. 86-996; 86-1028.)

(30 ILCS 105/5.285)
Sec. 5.285. (Repealed).
(Source: P.A. 86-1028. Repealed by P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.286) (from Ch. 127, par. 141.286)
Sec. 5.286. The State Gaming Fund.
(Source: P.A. 86-1029.)

(30 ILCS 105/5.287) (from Ch. 127, par. 141.287)
Sec. 5.287. The Natural Resources Fund.
(Source: P.A. 86-1174.)

(30 ILCS 105/5.289) (from Ch. 127, par. 141.289)
Sec. 5.289. The Plugging and Restoration Fund.
(Source: P.A. 86-1177; 86-1475.)

(30 ILCS 105/5.290) (from Ch. 127, par. 141.290)
Sec. 5.290. The County Juvenile Detention Center Revolving Loan Fund.
(Source: P.A. 86-1327; 86-1475.)

(30 ILCS 105/5.291) (from Ch. 127, par. 141.291)
Sec. 5.291. The State Crime Laboratory Fund.
(Source: P.A. 86-1399; 86-1475.)

(30 ILCS 105/5.292) (from Ch. 127, par. 141.292)
Sec. 5.292. The Registered Certified Public Accountants' Administration and Disciplinary Fund.
(Source: P.A. 86-1290.)

(30 ILCS 105/5.293) (from Ch. 127, par. 141.293)
Sec. 5.293. The Kankakee River Valley Area Airport Authority Bond Retirement and Interest Fund.
(Source: P.A. 86-1400; 86-1475.)

(30 ILCS 105/5.294)
Sec. 5.294. (Repealed).
(Source: P.A. 86-1475. Repealed by P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.295) (from Ch. 127, par. 141.295)
Sec. 5.295. The Motor Vehicle Theft Prevention and Insurance Verification Trust Fund.
(Source: P.A. 100-373, eff. 1-1-18.)

(30 ILCS 105/5.296)
Sec. 5.296. (Repealed).
(Source: P.A. 87-435. Repealed by P.A. 99-933, eff. 1-27-17.)

(30 ILCS 105/5.297) (from Ch. 127, par. 141.297)
Sec. 5.297. The General Assembly Computer Equipment Revolving Fund.
(Source: P.A. 86-1481; 87-435.)

(30 ILCS 105/5.298) (from Ch. 127, par. 141.298)
Sec. 5.298. The Minority and Female Business Enterprise Fund.
(Source: P.A. 86-1482; 87-435.)

(30 ILCS 105/5.299)
Sec. 5.299. (Repealed).
(Source: P.A. 88-380. Repealed by P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.300)
Sec. 5.300. (Repealed).
(Source: P.A. 87-13. Repealed by P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.301)
Sec. 5.301. (Repealed).
(Source: P.A. 87-13. Repealed by P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.302) (from Ch. 127, par. 141.302)
Sec. 5.302. The County Provider Trust Fund.
(Source: P.A. 87-13; 88-554, eff. 7-26-94.)

(30 ILCS 105/5.303)
Sec. 5.303. (Repealed).
(Source: P.A. 87-13. Repealed by P.A. 94-91, eff. 7-1-05.)

(30 ILCS 105/5.304)
Sec. 5.304. (Repealed).
(Source: P.A. 87-895. Repealed by P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.305) (from Ch. 127, par. 141.305)
Sec. 5.305. The State Pheasant Fund.
(Source: P.A. 87-135; 87-1015.)

(30 ILCS 105/5.306) (from Ch. 127, par. 141.306)
Sec. 5.306. The Child Labor and Day and Temporary Labor Services Enforcement Fund.
(Source: P.A. 92-783, eff. 1-1-03.)

(30 ILCS 105/5.307) (from Ch. 127, par. 141.307)
Sec. 5.307. The Lead Poisoning Screening, Prevention, and Abatement Fund.
(Source: P.A. 87-175; 87-895.)

(30 ILCS 105/5.308)
Sec. 5.308. (Repealed).
(Source: P.A. 87-895. Repealed by P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.309)
Sec. 5.309. (Repealed).
(Source: P.A. 87-895. Repealed by P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.310)
Sec. 5.310. (Repealed).
(Source: P.A. 87-895. Repealed by P.A. 99-933, eff. 1-27-17.)

(30 ILCS 105/5.311)
Sec. 5.311. (Repealed).
(Source: P.A. 87-895. Repealed by P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.312) (from Ch. 127, par. 141.312)
Sec. 5.312. The Securities Audit and Enforcement Fund.
(Source: P.A. 87-463; 87-895.)

(30 ILCS 105/5.313) (from Ch. 127, par. 141.313)
Sec. 5.313. Department of Business Services Special Operations Fund.
(Source: P.A. 91-463, eff. 1-1-00.)

(30 ILCS 105/5.314)
Sec. 5.314. (Repealed).
(Source: P.A. 87-895. Repealed by P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.315) (from Ch. 127, par. 141.315)
Sec. 5.315. The Tanning Facility Permit Fund.
(Source: P.A. 87-636; 87-895.)

(30 ILCS 105/5.316) (from Ch. 127, par. 141.316)
Sec. 5.316. The Special Education Medicaid Matching Fund.
(Source: P.A. 87-641; 87-895.)

(30 ILCS 105/5.317) (from Ch. 127, par. 141.317)
Sec. 5.317. The Whistleblower Reward and Protection Fund.
(Source: P.A. 87-662; 87-895.)

(30 ILCS 105/5.318) (from Ch. 127, par. 141.318)
Sec. 5.318. The Feed Control Fund.
(Source: P.A. 87-664; 87-895.)

(30 ILCS 105/5.319)
Sec. 5.319. (Repealed).
(Source: P.A. 87-895. Repealed by P.A. 94-91, eff. 7-1-05.)

(30 ILCS 105/5.320) (from Ch. 127, par. 141.320)
Sec. 5.320. The McCormick Place Expansion Project Fund.
(Source: P.A. 87-733; 87-895.)

(30 ILCS 105/5.321) (from Ch. 127, par. 141.321)
Sec. 5.321. The Illinois Charity Bureau Fund.
(Source: P.A. 90-469, eff. 8-17-97.)

(30 ILCS 105/5.322) (from Ch. 127, par. 141.322)
Sec. 5.322. The Drug Treatment Fund.
(Source: P.A. 87-765; 87-772; 87-895.)

(30 ILCS 105/5.323) (from Ch. 127, par. 141.323)
Sec. 5.323. (Repealed).
(Source: Repealed by P.A. 88-683.)

(30 ILCS 105/5.324) (from Ch. 127, par. 141.324)
Sec. 5.324. The Federal Support Agreement Revolving Fund.
(Source: P.A. 87-860; 88-45.)

(30 ILCS 105/5.325)
Sec. 5.325. The AFDC Opportunities Fund.
(Source: P.A. 87-860; 88-45.)

(30 ILCS 105/5.326)
Sec. 5.326. The Employment and Training Fund.
(Source: P.A. 87-860; 88-45.)

(30 ILCS 105/5.327)
Sec. 5.327. The Hospital Provider Fund.
(Source: P.A. 99-933, eff. 1-27-17.)

(30 ILCS 105/5.328)
Sec. 5.328. The Long-Term Care Provider Fund.
(Source: P.A. 87-861; 88-45.)

(30 ILCS 105/5.329)
Sec. 5.329. The Care Provider Fund for Persons with a Developmental Disability.
(Source: P.A. 87-861; 88-45; 88-380.)

(30 ILCS 105/5.330)
Sec. 5.330. (Repealed).
(Source: P.A. 87-873. Repealed by P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.331)
Sec. 5.331. The Tax Compliance and Administration Fund.
(Source: P.A. 87-879; 88-45.)

(30 ILCS 105/5.332)
Sec. 5.332. The Plumbing Licensure and Program Fund.
(Source: P.A. 87-885; 88-45.)

(30 ILCS 105/5.333)
Sec. 5.333. (Repealed).
(Source: P.A. 88-45. Repealed by P.A. 99-933, eff. 1-27-17.)

(30 ILCS 105/5.334)
Sec. 5.334. The Workers' Compensation Revolving Fund.
(Source: P.A. 87-955; 88-45.)

(30 ILCS 105/5.335)
Sec. 5.335. (Repealed).
(Source: P.A. 88-45. Repealed by P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.336)
Sec. 5.336. (Repealed).
(Source: P.A. 88-45. Repealed by P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.337)
Sec. 5.337. The Secretary of State Evidence Fund.
(Source: P.A. 87-993; 88-45.)

(30 ILCS 105/5.338)
Sec. 5.338. (Repealed).
(Source: P.A. 88-45; Repealed by P.A. 88-683.)

(30 ILCS 105/5.339)
Sec. 5.339. The Illinois Habitat Fund.
(Source: P.A. 87-1015; 88-45.)

(30 ILCS 105/5.340)
Sec. 5.340. The Illinois Community College Board Contracts and Grants Fund.
(Source: P.A. 87-1018; 88-45.)

(30 ILCS 105/5.341)
Sec. 5.341. (Repealed).
(Source: P.A. 88-45. Repealed by P.A. 94-91, eff. 7-1-05.)

(30 ILCS 105/5.342)
Sec. 5.342. The State Treasurer's Bank Services Trust Fund.
(Source: P.A. 87-1035; 88-45.)

(30 ILCS 105/5.343)
Sec. 5.343. The Corporate Franchise Tax Refund Fund.
(Source: P.A. 87-1061; 88-45.)

(30 ILCS 105/5.344)
Sec. 5.344. (Repealed).
(Source: P.A. 88-45. Repealed by P.A. 94-839, eff. 6-6-06.)

(30 ILCS 105/5.345)
Sec. 5.345. The Sexual Assault Services Fund.
(Source: P.A. 87-1072; 88-45.)

(30 ILCS 105/5.346)
Sec. 5.346. The Small Business Environmental Assistance Fund.
(Source: P.A. 87-1177; 88-45.)

(30 ILCS 105/5.347)
Sec. 5.347. The Regulatory Evaluation and Basic Enforcement Fund.
(Source: P.A. 87-1188; 88-45.)

(30 ILCS 105/5.348)
Sec. 5.348. The Appraisal Administration Fund.
(Source: P.A. 87-1212; 88-45.)

(30 ILCS 105/5.349)
Sec. 5.349. The Audit Expense Fund.
(Source: P.A. 87-1214; 88-45.)

(30 ILCS 105/5.350)
Sec. 5.350. The Trauma Center Fund.
(Source: P.A. 87-1229; 88-45; 88-670, eff. 12-2-94.)

(30 ILCS 105/5.351)
Sec. 5.351. (Repealed).
(Source: P.A. 88-45; Repealed by P.A. 88-683.)

(30 ILCS 105/5.352)
Sec. 5.352. The Food and Drug Safety Fund.
(Source: P.A. 87-1237; 88-45.)

(30 ILCS 105/5.353)
Sec. 5.353. The Home Rule Municipal Soft Drink Retailers' Occupation Tax Fund.
(Source: P.A. 88-507; 89-235, eff. 8-4-95.)

(30 ILCS 105/5.354) (from Ch. 127, par. 141.354)
Sec. 5.354. (Repealed).
(Source: P.A. 89-235, eff. 8-4-95. Repealed by P.A. 89-493, eff. 1-1-97.)

(30 ILCS 105/5.355)
Sec. 5.355. The Weights and Measures Fund.
(Source: P.A. 88-600, eff. 9-1-94; 89-235, eff. 8-4-95.)

(30 ILCS 105/5.356)
Sec. 5.356. (Repealed).
(Source: P.A. 89-235, eff. 8-4-95. Repealed by P.A. 89-282, eff. 8-10-95.)

(30 ILCS 105/5.360)
Sec. 5.360. (Repealed).
(Source: P.A. 88-670, eff. 12-2-94. Repealed by P.A. 92-790, eff. 8-6-02; 95-331, eff. 8-21-07.)

(30 ILCS 105/5.361)
Sec. 5.361. The Special Olympics Illinois Fund.
(Source: Repealed by P.A. 95-331, eff. 8-21-07. Reenacted and changed by P.A. 95-523, eff. 6-1-08.)

(30 ILCS 105/5.362)
Sec. 5.362. The Penny Severns Breast, Cervical, and Ovarian Cancer Research Fund.
(Source: P.A. 94-119, eff. 1-1-06.)

(30 ILCS 105/5.363)
Sec. 5.363. (Repealed).
(Source: P.A. 88-459. Repealed by P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.364)
Sec. 5.364. The Illinois State Fair Fund.
(Source: P.A. 88-5; 88-670, eff. 12-2-94.)

(30 ILCS 105/5.365)
Sec. 5.365. The Financial Institution Fund.
(Source: P.A. 88-13; 88-670, eff. 12-2-94.)

(30 ILCS 105/5.366)
Sec. 5.366. The Live and Learn Fund.
(Source: P.A. 88-78; 88-670, eff. 12-2-94.)

(30 ILCS 105/5.367)
Sec. 5.367. The Prevention and Treatment of Alcoholism and Substance Abuse Block Grant Fund.
(Source: P.A. 88-80; 88-670, eff. 12-2-94.)

(30 ILCS 105/5.368)
Sec. 5.368. The Group Home Loan Revolving Fund.
(Source: P.A. 88-80; 88-670, eff. 12-2-94.)

(30 ILCS 105/5.369)
Sec. 5.369. The Public Health Laboratory Services Revolving Fund.
(Source: P.A. 88-85; 88-670, eff. 12-2-94.)

(30 ILCS 105/5.370)
Sec. 5.370. The General Professions Dedicated Fund.
(Source: P.A. 88-91; 88-670, eff. 12-2-94.)

(30 ILCS 105/5.371)
Sec. 5.371. The Illinois Department of Agriculture Laboratory Services Revolving Fund.
(Source: P.A. 88-91; 88-670, eff. 12-2-94.)

(30 ILCS 105/5.372)
Sec. 5.372. The Military Affairs Trust Fund.
(Source: P.A. 88-183; 88-670, eff. 12-2-94.)

(30 ILCS 105/5.373)
Sec. 5.373. (Repealed).
(Source: P.A. 88-670, eff. 12-2-94. Repealed by P.A. 94-91, eff. 7-1-05.)

(30 ILCS 105/5.374)
Sec. 5.374. The Lobbyist Registration Administration Fund.
(Source: P.A. 88-187; 88-670, eff. 12-2-94.)

(30 ILCS 105/5.375)
Sec. 5.375. The Teacher Certificate Fee Revolving Fund.
(Source: P.A. 88-224; 88-670, eff. 12-2-94.)

(30 ILCS 105/5.376)
Sec. 5.376. The Rural/Downstate Health Access Fund.
(Source: P.A. 88-312; 88-670, eff. 12-2-94.)

(30 ILCS 105/5.377)
Sec. 5.377. (Repealed).
(Source: P.A. 88-670, eff. 12-2-94. Repealed by P.A. 89-282, eff. 8-10-95.)

(30 ILCS 105/5.378)
Sec. 5.378. (Repealed).
(Source: P.A. 88-670, eff. 12-2-94. Repealed by P.A. 99-933, eff. 1-27-17.)

(30 ILCS 105/5.379)
Sec. 5.379. The Economic Research and Information Fund.
(Source: P.A. 88-407; 88-670, eff. 12-2-94.)

(30 ILCS 105/5.380)
Sec. 5.380. (Repealed).
(Source: P.A. 88-670, eff. 12-2-94. Repealed by P.A. 98-78, eff. 7-15-13.)

(30 ILCS 105/5.381)
Sec. 5.381. (Repealed).
(Source: P.A. 88-670, eff. 12-2-94. Repealed by P.A. 89-282, eff. 8-10-95.)

(30 ILCS 105/5.382)
Sec. 5.382. The Landfill Closure and Post-Closure Fund.
(Source: P.A. 88-496; 88-670, eff. 12-2-94.)

(30 ILCS 105/5.383)
Sec. 5.383. The Subtitle D Management Fund.
(Source: P.A. 88-496; 88-670, eff. 12-2-94.)

(30 ILCS 105/5.384)
Sec. 5.384. The Facility Licensing Fund.
(Source: P.A. 88-535.)

(30 ILCS 105/5.385)
Sec. 5.385. The Criminal Justice Information Projects Fund.
(Source: P.A. 88-538; 88-670, eff. 12-2-94; 89-235, eff. 8-4-95.)

(30 ILCS 105/5.386)
Sec. 5.386. (Repealed).
(Source: P.A. 89-235, eff. 8-4-95. Repealed by P.A. 99-933, eff. 1-27-17.)

(30 ILCS 105/5.387)
Sec. 5.387. The University of Illinois Hospital Services Fund.
(Source: P.A. 88-554, eff. 7-26-94; 89-235, eff. 8-4-95.)

(30 ILCS 105/5.388)
Sec. 5.388. (Repealed).
(Source: P.A. 88-666. Repealed by P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.389)
Sec. 5.389. (Repealed).
(Source: P.A. 89-235, eff. 8-4-95. Repealed by P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.390)
Sec. 5.390. (Repealed).
(Source: P.A. 89-235, eff. 8-4-95. Repealed by P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.391)
Sec. 5.391. The Division of Corporations Registered Limited Liability Partnership Fund.
(Source: P.A. 88-573, eff. 8-11-94; 89-235, eff. 8-4-95.)

(30 ILCS 105/5.392)
Sec. 5.392. (Repealed).
(Source: P.A. 89-235, eff. 8-4-95. Repealed by P.A. 89-282, eff. 8-10-95.)

(30 ILCS 105/5.393)
Sec. 5.393. (Repealed).
(Source: P.A. 89-235, eff. 8-4-95. Repealed by P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.394)
Sec. 5.394. The Coal Mining Regulatory Fund.
(Source: P.A. 88-599, eff. 9-1-94; 89-235, eff. 8-4-95.)

(30 ILCS 105/5.395)
Sec. 5.395. The Explosives Regulatory Fund.
(Source: P.A. 88-599, eff. 9-1-94; 89-235, eff. 8-4-95.)

(30 ILCS 105/5.396)
Sec. 5.396. (Repealed).
(Source: P.A. 89-235, eff. 8-4-95. Repealed by P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.397)
Sec. 5.397. The Treasurer's Rental Fee Fund.
(Source: P.A. 88-640, eff. 7-1-95; 89-235, eff. 8-4-95.)

(30 ILCS 105/5.398)
Sec. 5.398. (Repealed).
(Source: P.A. 89-235, eff. 8-4-95. Repealed by P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.399)
Sec. 5.399. Clean Air Act Permit Fund.
(Source: P.A. 99-933, eff. 1-27-17.)

(30 ILCS 105/5.400)
Sec. 5.400. (Repealed).
(Source: P.A. 89-626, eff. 8-9-96. Repealed by P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.401)
Sec. 5.401. (Repealed).
(Source: P.A. 89-626, eff. 8-9-96. Repealed by P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.402)
Sec. 5.402. (Repealed).
(Source: P.A. 90-14, eff. 7-1-97. Repealed by P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.403)
Sec. 5.403. (Repealed).
(Source: P.A. 89-626, eff. 8-9-96. Repealed by P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.404)
Sec. 5.404. (Repealed).
(Source: P.A. 89-4, eff. 1-1-96. Repealed by P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.405)
Sec. 5.405. (Repealed).
(Source: P.A. 89-4, eff. 1-1-96. Repealed by P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.406)
Sec. 5.406. (Repealed).
(Source: P.A. 89-4, eff. 1-1-96. Repealed by P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.407)
Sec. 5.407. (Repealed).
(Source: P.A. 89-4, eff. 1-1-96. Repealed by P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.408)
Sec. 5.408. The Federal Financing Cost Reimbursement Fund.
(Source: P.A. 89-21, eff. 7-1-95; 89-626, 8-9-96.)

(30 ILCS 105/5.409)
Sec. 5.409. The Provider Inquiry Trust Fund.
(Source: P.A. 89-21, eff. 7-1-95.)

(30 ILCS 105/5.410)
Sec. 5.410. The Aggregate Operations Regulatory Fund.
(Source: P.A. 89-26, eff. 6-23-95; 89-626, eff. 8-9-96.)

(30 ILCS 105/5.411)
Sec. 5.411. The Partners for Conservation Fund.
(Source: P.A. 95-139, eff. 1-1-08.)

(30 ILCS 105/5.412)
Sec. 5.412. The Partners for Conservation Projects Fund.
(Source: P.A. 95-139, eff. 1-1-08.)

(30 ILCS 105/5.413)
Sec. 5.413. The State Police Vehicle Fund.
(Source: P.A. 89-54, eff. 6-30-95; 89-626, eff. 8-9-96.)

(30 ILCS 105/5.414)
Sec. 5.414. The State Police DUI Fund.
(Source: P.A. 91-822, eff. 6-13-00.)

(30 ILCS 105/5.415)
Sec. 5.415. The Family Responsibility Fund.
(Source: P.A. 89-92, eff. 7-1-96; 89-626, eff. 8-9-96.)

(30 ILCS 105/5.416)
Sec. 5.416. (Repealed).
(Source: P.A. 89-626, eff. 8-9-96. Repealed by P.A. 90-552, eff. 12-12-97.)

(30 ILCS 105/5.417)
Sec. 5.417. (Repealed).
(Source: P.A. 89-626, eff. 8-9-96. Repealed by P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.418)
Sec. 5.418. The Motor Vehicle Review Board Fund.
(Source: P.A. 89-145, eff. 7-14-95; 89-626, eff. 8-9-96.)

(30 ILCS 105/5.419)
Sec. 5.419. The EMS Assistance Fund.
(Source: P.A. 89-177, eff. 7-19-95; 89-626, eff. 8-9-96.)

(30 ILCS 105/5.420)
Sec. 5.420. The Professions Indirect Cost Fund.
(Source: P.A. 89-204, eff. 1-1-96; 89-626, eff. 8-9-96.)

(30 ILCS 105/5.421)
Sec. 5.421. The Secretary of State Special License Plate Fund.
(Source: P.A. 89-282, eff. 8-10-95; 89-626, eff. 8-9-96.)

(30 ILCS 105/5.422)
Sec. 5.422. (Repealed).
(Source: P.A. 89-626, eff. 8-9-96. Repealed by P.A. 91-833, eff. 1-1-01; 91-836, eff. 1-1-01.)

(30 ILCS 105/5.423)
Sec. 5.423. The Monetary Award Program Reserve Fund.
(Source: P.A. 89-330, eff. 8-17-95; 89-626, eff. 8-9-96.)

(30 ILCS 105/5.424)
Sec. 5.424. The ICJIA Violence Prevention Fund.
(Source: P.A. 97-1151, eff. 1-25-13.)

(30 ILCS 105/5.425)
Sec. 5.425. The Environmental Laboratory Certification Fund.
(Source: P.A. 89-368, eff. 1-1-96; 89-626, eff. 8-9-96.)

(30 ILCS 105/5.426)
Sec. 5.426. The Non-Home Rule Municipal Retailers' Occupation Tax Fund.
(Source: P.A. 89-399, eff. 8-20-95; 89-626, eff. 8-9-96.)

(30 ILCS 105/5.427)
Sec. 5.427. The Alternate Fuels Fund.
(Source: P.A. 89-410; 89-626, eff. 8-9-96.)

(30 ILCS 105/5.428)
Sec. 5.428. (Repealed).
(Source: P.A. 89-626, eff. 8-9-96. Repealed by P.A. 99-933, eff. 1-27-17.)

(30 ILCS 105/5.429)
Sec. 5.429. The State College and University Trust Fund.
(Source: P.A. 89-424, eff. 6-1-96; 89-626, eff. 8-9-96.)

(30 ILCS 105/5.430)
Sec. 5.430. The University Grant Fund.
(Source: P.A. 89-424, eff. 6-1-96; 89-626, eff. 8-9-96.)

(30 ILCS 105/5.431)
Sec. 5.431. (Repealed).
(Source: P.A. 89-626, eff. 8-9-96. Repealed by P.A. 99-933, eff. 1-27-17.)

(30 ILCS 105/5.432)
Sec. 5.432. (Repealed).
(Source: P.A. 90-14, eff. 7-1-97. Repealed by P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.433)
Sec. 5.433. (Repealed).
(Source: P.A. 90-14, eff. 7-1-97. Repealed by P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.434)
Sec. 5.434. (Repealed).
(Source: P.A. 89-621, eff. 1-1-97. Repealed by P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.435)
Sec. 5.435. The Illinois Fire Fighters' Memorial Fund.
(Source: P.A. 89-612, eff. 8-9-96; 90-14, eff. 7-1-97.)

(30 ILCS 105/5.436)
Sec. 5.436. The Livestock Management Facilities Fund.
(Source: P.A. 89-456, eff. 5-21-96; 90-14, eff. 7-1-97.)

(30 ILCS 105/5.437)
Sec. 5.437. The Alternative Compliance Market Account Fund.
(Source: P.A. 89-465, eff. 6-13-96; 90-14, eff. 7-1-97.)

(30 ILCS 105/5.438)
Sec. 5.438. (Repealed).
(Source: P.A. 90-14, eff. 7-1-97. Repealed by P.A. 99-576, eff. 7-15-16.)

(30 ILCS 105/5.439)
Sec. 5.439. (Repealed).
(Source: P.A. 90-14, eff. 7-1-97. Repealed by P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.440)
Sec. 5.440. The Secretary of State Special Services Fund.
(Source: P.A. 89-503, eff. 7-1-96; 90-14, eff. 7-1-97.)

(30 ILCS 105/5.441)
Sec. 5.441. (Repealed).
(Source: P.A. 90-14, eff. 7-1-97. Repealed by P.A. 97-689, eff. 7-1-12.)

(30 ILCS 105/5.442)
Sec. 5.442. (Repealed).
(Source: P.A. 90-14, eff. 7-1-97. Repealed by P.A. 97-689, eff. 7-1-12.)

(30 ILCS 105/5.443)
Sec. 5.443. The Comptroller's Administrative Fund.
(Source: P.A. 89-511, eff. 1-1-97; 89-615, eff. 8-9-96; 90-14, eff. 7-1-97.)

(30 ILCS 105/5.444)
Sec. 5.444. (Repealed).
(Source: P.A. 90-14, eff. 7-1-97. Repealed by P.A. 94-91, eff. 7-1-05.)

(30 ILCS 105/5.445)
Sec. 5.445. The Wildlife Prairie Park Fund.
(Source: P.A. 89-611, eff. 1-1-97; 90-14, eff. 7-1-97.)

(30 ILCS 105/5.446)
Sec. 5.446. The Master Mason Fund.
(Source: P.A. 89-620, eff. 1-1-97; 90-14, eff. 7-1-97.)

(30 ILCS 105/5.447)
Sec. 5.447. (Repealed).
(Source: P.A. 90-14, eff. 7-1-97. Repealed by P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.448)
Sec. 5.448. The Court of Claims Administration and Grant Fund.
(Source: P.A. 89-670, eff. 8-14-96; 90-14, eff. 7-1-97.)

(30 ILCS 105/5.449)
Sec. 5.449. (Repealed).
(Source: P.A. 90-9, eff. 7-1-97; 90-655, eff. 7-30-98. Repealed by P.A. 90-587, eff. 7-1-98.)

(30 ILCS 105/5.450)
Sec. 5.450. The Department of Corrections Reimbursement and Education Fund.
(Source: P.A. 90-9, eff. 7-1-97; 90-587, eff. 7-1-98; 90-655, eff. 7-30-98.)

(30 ILCS 105/5.451)
Sec. 5.451. The State Asset Forfeiture Fund.
(Source: P.A. 90-9, eff. 7-1-97; 90-655, eff. 7-30-98.)

(30 ILCS 105/5.452)
Sec. 5.452. The Federal Asset Forfeiture Fund.
(Source: P.A. 90-9, eff. 7-1-97.)

(30 ILCS 105/5.453)
Sec. 5.453. (Repealed).
(Source: P.A. 90-655, eff. 7-30-98. Repealed by P.A. 99-933, eff. 1-27-17.)

(30 ILCS 105/5.454)
Sec. 5.454. The Illinois Workers' Compensation Commission Operations Fund.
(Source: P.A. 93-721, eff. 1-1-05.)

(30 ILCS 105/5.455)
Sec. 5.455. The Brownfields Redevelopment Fund.
(Source: P.A. 90-123, eff. 7-21-97; 90-655, eff. 7-30-98.)

(30 ILCS 105/5.456)
Sec. 5.456. The LEADS Maintenance Fund.
(Source: P.A. 90-130, eff. 1-1-98; 90-655, eff. 7-30-98.)

(30 ILCS 105/5.457)
Sec. 5.457. The State Offender DNA Identification System Fund.
(Source: P.A. 90-130, eff. 1-1-98; 90-655, eff. 7-30-98.)

(30 ILCS 105/5.458)
Sec. 5.458. The Sex Offender Management Board Fund.
(Source: P.A. 90-133, eff. 7-22-97; 90-655, eff. 7-30-98.)

(30 ILCS 105/5.459)
Sec. 5.459. (Repealed).
(Source: P.A. 90-655, eff. 7-30-98. Repealed by P.A. 99-933, eff. 1-27-17.)

(30 ILCS 105/5.460)
Sec. 5.460. The Children's Cancer Fund.
(Source: P.A. 90-171, eff. 7-23-97; 90-655, eff. 7-30-98.)

(30 ILCS 105/5.461)
Sec. 5.461. (Repealed).
(Source: P.A. 90-655, eff. 7-30-98. Repealed by P.A. 99-933, eff. 1-27-17.)

(30 ILCS 105/5.462)
Sec. 5.462. The Sex Offender Registration Fund.
(Source: P.A. 90-193, eff. 7-24-97; 90-655, eff. 7-30-98.)

(30 ILCS 105/5.463)
Sec. 5.463. The Domestic Violence Abuser Services Fund.
(Source: P.A. 90-241, eff. 1-1-98; 90-655, eff. 7-30-98.)

(30 ILCS 105/5.464)
Sec. 5.464. Police Training Board Services Fund.
(Source: P.A. 90-259, eff. 7-30-97; 90-655, eff. 7-30-98.)

(30 ILCS 105/5.465)
Sec. 5.465. The Off-Highway Vehicle Trails Fund.
(Source: P.A. 90-287, eff. 1-1-98; 90-655, eff. 7-30-98.)

(30 ILCS 105/5.466)
Sec. 5.466. The Health Facility Plan Review Fund.
(Source: P.A. 90-327, eff. 8-8-97; 90-655, eff. 7-30-98.)

(30 ILCS 105/5.467)
Sec. 5.467. (Repealed).
(Source: P.A. 90-655, eff. 7-30-98. Repealed by P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.468)
Sec. 5.468. The Attorney General Court Ordered and Voluntary Compliance Payment Projects Fund.
(Source: P.A. 90-414, eff. 1-1-98; 90-655, eff. 7-30-98.)

(30 ILCS 105/5.469)
Sec. 5.469. (Repealed).
(Source: P.A. 90-655, eff. 7-30-98. Repealed by P.A. 94-91, eff. 7-1-05.)

(30 ILCS 105/5.470)
Sec. 5.470. The Temporary Relocation Expenses Revolving Grant Fund.
(Source: P.A. 90-464, eff. 8-17-97; 90-655, eff. 7-30-98.)

(30 ILCS 105/5.471)
Sec. 5.471. The Pawnbroker Regulation Fund.
(Source: P.A. 90-477, eff. 7-1-98; 90-655, eff. 7-30-98.)

(30 ILCS 105/5.472)
Sec. 5.472. The Drycleaner Environmental Response Trust Fund.
(Source: P.A. 90-502, eff. 8-19-97; 90-655, eff. 7-30-98.)

(30 ILCS 105/5.473)
Sec. 5.473. The Illinois and Michigan Canal Fund.
(Source: P.A. 90-527, eff. 11-13-97; 90-655, eff. 7-30-98.)

(30 ILCS 105/5.474)
Sec. 5.474. (Repealed).
(Source: P.A. 90-655, eff. 7-30-98. Repealed by P.A. 99-933, eff. 1-27-17.)

(30 ILCS 105/5.475)
Sec. 5.475. The Renewable Energy Resources Trust Fund.
(Source: P.A. 90-561, eff. 12-16-97; 90-655, eff. 7-30-98.)

(30 ILCS 105/5.476)
Sec. 5.476. The Energy Efficiency Trust Fund.
(Source: P.A. 90-561, eff. 12-16-97; 90-655, eff. 7-30-98.)

(30 ILCS 105/5.477)
Sec. 5.477. The Supplemental Low-Income Energy Assistance Fund.
(Source: P.A. 90-561, eff. 12-16-97; 90-655, eff. 7-30-98.)

(30 ILCS 105/5.480)
Sec. 5.480. The Juvenile Accountability Incentive Block Grant Fund.
(Source: P.A. 90-587, eff. 7-1-98; 91-357, eff. 7-29-99.)

(30 ILCS 105/5.481)
Sec. 5.481. The Juvenile Rehabilitation Services Medicaid Matching Fund.
(Source: P.A. 90-587, eff. 7-1-98.)

(30 ILCS 105/5.482)
Sec. 5.482. (Repealed).
(Source: P.A. 91-357, eff. 7-29-99. Repealed by P.A. 94-1085, eff. 1-19-07.)

(30 ILCS 105/5.483)
Sec. 5.483. (Repealed).
(Source: P.A. 91-357, eff. 7-29-99. Repealed by P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.484)
Sec. 5.484. The Mammogram Fund.
(Source: P.A. 90-675, eff. 1-1-99; 91-357, eff. 7-29-99.)

(30 ILCS 105/5.485)
Sec. 5.485. The Police Memorial Committee Fund.
(Source: P.A. 90-729, eff. 1-1-99; 91-357, eff. 7-29-99.)

(30 ILCS 105/5.486)
Sec. 5.486. (Repealed).
(Source: P.A. 91-357, eff. 7-29-99. Repealed by P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.487)
Sec. 5.487. The Foreign Language Interpreter Fund.
(Source: P.A. 90-771, eff. 1-1-99; 91-357, eff. 7-29-99.)

(30 ILCS 105/5.488)
Sec. 5.488. The Port Development Revolving Loan Fund.
(Source: P.A. 99-933, eff. 1-27-17.)

(30 ILCS 105/5.490)
Sec. 5.490. The Horse Racing Equity Fund.
(Source: P.A. 91-40, eff. 6-25-99; 92-16, eff. 6-28-01.)

(30 ILCS 105/5.491)
Sec. 5.491. The Illinois Racing Quarter Horse Breeders Fund.
(Source: P.A. 98-463, eff. 8-16-13.)

(30 ILCS 105/5.492)
Sec. 5.492. The Horse Racing Fund.
(Source: P.A. 91-40, eff. 6-25-99; 92-16, eff. 6-28-01.)

(30 ILCS 105/5.493)
Sec. 5.493. The Workforce, Technology, and Economic Development Fund.
(Source: P.A. 91-34, eff. 7-1-99; 92-16, eff. 6-28-01; 92-298, eff. 8-9-01.)

(30 ILCS 105/5.494)
Sec. 5.494. (Repealed).
(Source: P.A. 92-16, eff. 6-28-01. Repealed by P.A. 94-91, eff. 7-1-05.)

(30 ILCS 105/5.495)
Sec. 5.495. The Public Aid Recoveries Trust Fund.
(Source: P.A. 91-24, eff. 7-1-99.)

(30 ILCS 105/5.496)
Sec. 5.496. The DHS Recoveries Trust Fund.
(Source: P.A. 91-24, eff. 7-1-99.)

(30 ILCS 105/5.497)
Sec. 5.497. The Motor Vehicle License Plate Fund.
(Source: P.A. 91-37, eff. 7-1-99; 92-16, eff. 6-28-01.)

(30 ILCS 105/5.498)
Sec. 5.498. The Fund for Illinois' Future.
(Source: P.A. 91-38, eff. 6-15-99; 92-16, eff. 6-28-01.)

(30 ILCS 105/5.499)
Sec. 5.499. (Repealed).
(Source: P.A. 92-16, eff. 6-28-01. Repealed by P.A. 94-436, eff. 8-2-05.)

(30 ILCS 105/5.500)
Sec. 5.500. The School Infrastructure Fund.
(Source: P.A. 90-548, eff. 1-1-98.)

(30 ILCS 105/5.501)
Sec. 5.501. The School Technology Revolving Loan Fund.
(Source: P.A. 92-16, eff. 6-28-01.)

(30 ILCS 105/5.502)
Sec. 5.502. The Electronic Commerce Security Certification Fund.
(Source: P.A. 91-58, eff. 7-1-99; 92-16, eff. 6-28-01.)

(30 ILCS 105/5.503)
Sec. 5.503. The Prostate Cancer Research Fund.
(Source: P.A. 91-104, eff. 7-13-99; 92-16, eff. 6-28-01.)

(30 ILCS 105/5.504)
Sec. 5.504. (Repealed).
(Source: P.A. 92-16, eff. 6-28-01. Repealed internally, eff. 7-16-03.)

(30 ILCS 105/5.505)
Sec. 5.505. (Repealed).
(Source: P.A. 92-16, eff. 6-28-01. Repealed internally, eff. 7-16-03.)

(30 ILCS 105/5.506)
Sec. 5.506. (Repealed).
(Source: P.A. 92-16, eff. 6-28-01. Repealed internally, eff. 7-16-03.)

(30 ILCS 105/5.507)
Sec. 5.507. (Repealed).
(Source: P.A. 92-16, eff. 6-28-01. Repealed by P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.508)
Sec. 5.508. The Diesel Emissions Testing Fund.
(Source: P.A. 91-254, eff. 7-1-99; 92-16, eff. 6-28-01.)

(30 ILCS 105/5.509)
Sec. 5.509. The Death Certificate Surcharge Fund.
(Source: P.A. 91-382, eff. 7-30-99; 92-16, eff. 6-28-01.)

(30 ILCS 105/5.510)
Sec. 5.510. The Charter Schools Revolving Loan Fund.
(Source: P.A. 91-407, eff. 8-3-99; 92-16, eff. 6-28-01.)

(30 ILCS 105/5.511)
Sec. 5.511. The Illinois Adoption Registry and Medical Information Exchange Fund.
(Source: P.A. 91-417, eff. 1-1-00; 92-16, eff. 6-28-01.)

(30 ILCS 105/5.512)
Sec. 5.512. The Economic Development for a Growing Economy Fund.
(Source: P.A. 91-476, eff. 8-11-99; 92-16, eff. 6-28-01.)

(30 ILCS 105/5.513)
Sec. 5.513. (Repealed).
(Source: P.A. 92-16, eff. 6-28-01. Repealed by P.A. 94-91, eff. 7-1-05.)

(30 ILCS 105/5.514)
Sec. 5.514. The Motor Carrier Safety Inspection Fund.
(Source: P.A. 91-537, eff. 8-13-99; 92-16, eff. 6-28-01.)

(30 ILCS 105/5.515)
Sec. 5.515. The Airport Land Loan Revolving Fund.
(Source: P.A. 91-543, eff. 8-14-99; 92-16, eff. 6-28-01.)

(30 ILCS 105/5.516)
Sec. 5.516. (Repealed).
(Source: P.A. 92-16, eff. 6-28-01. Repealed by P.A. 99-933, eff. 1-27-17.)

(30 ILCS 105/5.517)
Sec. 5.517. (Repealed).
(Source: P.A. 92-16, eff. 6-28-01. Repealed by P.A. 94-91, eff. 7-1-05.)

(30 ILCS 105/5.518)
Sec. 5.518. The Capital Litigation Trust Fund.
(Source: P.A. 91-589, eff. 1-1-00; 92-16, eff. 6-28-01.)

(30 ILCS 105/5.519)
Sec. 5.519. (Repealed).
(Source: P.A. 92-16, eff. 6-28-01. Repealed by P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.520)
Sec. 5.520. (Repealed).
(Source: P.A. 92-16, eff. 6-28-01. Repealed by P.A. 99-933, eff. 1-27-17.)

(30 ILCS 105/5.521)
Sec. 5.521. (Repealed).
(Source: P.A. 92-16, eff. 6-28-01. Repealed by P.A. 99-933, eff. 1-27-17.)

(30 ILCS 105/5.522)
Sec. 5.522. (Repealed).
(Source: P.A. 92-16, eff. 6-28-01. Repealed by P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.523)
Sec. 5.523. The International Tourism Fund.
(Source: P.A. 91-604, eff. 8-16-99; 92-16, eff. 6-28-01.)

(30 ILCS 105/5.524)
Sec. 5.524. The NOx Trading System Fund.
(Source: P.A. 91-631, eff. 8-19-99; 92-16, eff. 6-28-01.)

(30 ILCS 105/5.525)
Sec. 5.525. (Repealed).
(Source: P.A. 92-16, eff. 6-28-01. Repealed by P.A. 97-297, eff. 1-1-12.)

(30 ILCS 105/5.526)
Sec. 5.526. The Insurance Premium Tax Refund Fund.
(Source: P.A. 91-643, eff. 8-20-99; 92-16, eff. 6-28-01.)

(30 ILCS 105/5.527)
Sec. 5.527. The Assisted Living and Shared Housing Regulatory Fund.
(Source: P.A. 91-656, eff. 1-1-01; 92-16, eff. 6-28-01.)

(30 ILCS 105/5.528)
Sec. 5.528. (Repealed).
(Source: P.A. 92-16, eff. 6-28-01. Repealed by P.A. 99-655, eff. 7-28-16; 99-933, eff. 1-27-17.)

(30 ILCS 105/5.529)
Sec. 5.529. The Statewide 9-1-1 Fund.
(Source: P.A. 99-6, eff. 1-1-16.)

(30 ILCS 105/5.530)
Sec. 5.530. The State Police Wireless Service Emergency Fund.
(Source: P.A. 91-660, eff. 12-22-99; 92-16, eff. 6-28-01.)

(30 ILCS 105/5.531)
Sec. 5.531. The Wireless Carrier Reimbursement Fund.
(Source: P.A. 91-660, eff. 12-22-99; 92-16, eff. 6-28-01.)

(30 ILCS 105/5.532)
Sec. 5.532. The Spinal Cord Injury Paralysis Cure Research Trust Fund.
(Source: P.A. 91-737, eff. 6-2-00; 92-16, eff. 6-28-01.)

(30 ILCS 105/5.533)
Sec. 5.533. (Repealed).
(Source: P.A. 92-16, eff. 6-28-01. Repealed by P.A. 99-933, eff. 1-27-17.)

(30 ILCS 105/5.534)
Sec. 5.534. The Organ Donor Awareness Fund.
(Source: P.A. 91-805, eff. 1-1-01; 92-16, eff. 6-28-01.)

(30 ILCS 105/5.535)
Sec. 5.535. (Repealed).
(Source: P.A. 92-16, eff. 6-28-01. Repealed by P.A. 99-933, eff. 1-27-17.)

(30 ILCS 105/5.536)
Sec. 5.536. (Repealed).
(Source: P.A. 92-16, eff. 6-28-01. Repealed by P.A. 99-576, eff. 7-15-16.)

(30 ILCS 105/5.540)
Sec. 5.540. The Tobacco Settlement Recovery Fund.
(Source: P.A. 91-646, eff. 11-19-99; 92-16, eff. 6-28-01.)

(30 ILCS 105/5.541)
Sec. 5.541. The Homeowners' Tax Relief Fund.
(Source: P.A. 91-703, eff. 5-16-00; 92-16, eff. 6-28-01.)

(30 ILCS 105/5.542)
Sec. 5.542. The Budget Stabilization Fund.
(Source: P.A. 91-703, eff. 5-16-00; 92-16, eff. 6-28-01.)

(30 ILCS 105/5.543)
Sec. 5.543. The Energy Infrastructure Fund.
(Source: P.A. 92-12, eff. 7-1-01; 92-651, eff. 7-11-02.)

(30 ILCS 105/5.544)
Sec. 5.544. The Energy Efficiency Investment Fund.
(Source: P.A. 92-12, eff. 6-30-01; 92-651, eff. 7-11-02.)

(30 ILCS 105/5.545)
Sec. 5.545. The Digital Divide Elimination Fund.
(Source: P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.546)
Sec. 5.546. The Digital Divide Elimination Infrastructure Fund.
(Source: P.A. 92-22, eff. 6-30-01; 92-651, eff. 7-11-02.)

(30 ILCS 105/5.547)
Sec. 5.547. The Medical Special Purposes Trust Fund.
(Source: P.A. 92-37, eff. 7-1-01; 92-651, eff. 7-11-02.)

(30 ILCS 105/5.548)
Sec. 5.548. The Child Support Administrative Fund.
(Source: P.A. 92-44, eff. 7-1-01; 92-651, eff. 7-11-02.)

(30 ILCS 105/5.549)
Sec. 5.549. (Repealed).
(Source: P.A. 92-10, eff. 6-11-01. Repealed by P.A. 97-689, eff. 7-1-12.)

(30 ILCS 105/5.550)
Sec. 5.550. The Drug Rebate Fund.
(Source: P.A. 92-10, eff. 6-11-01.)

(30 ILCS 105/5.551)
Sec. 5.551. (Repealed).
(Source: P.A. 92-10, eff. 6-11-01. Repealed by P.A. 99-933, eff. 1-27-17.)

(30 ILCS 105/5.552)
Sec. 5.552. The ICCB Adult Education Fund.
(Source: P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.553)
Sec. 5.553. The Medicaid Buy-In Program Revolving Fund.
(Source: P.A. 92-163, eff. 7-25-01; 92-651, eff. 7-11-02.)

(30 ILCS 105/5.554)
Sec. 5.554. (Repealed).
(Source: P.A. 92-651, eff. 7-11-02. Repealed by P.A. 99-576, eff. 7-15-16.)

(30 ILCS 105/5.555)
Sec. 5.555. (Repealed).
(Source: P.A. 92-651, eff. 7-11-02. Repealed by P.A. 99-933, eff. 1-27-17.)

(30 ILCS 105/5.556)
Sec. 5.556. The Statewide Economic Development Fund.
(Source: P.A. 92-208, eff. 8-2-01; 92-651, eff. 7-11-02.)

(30 ILCS 105/5.557)
Sec. 5.557. The Real Estate Audit Fund.
(Source: P.A. 92-217, eff. 8-2-01; 92-651, eff. 7-11-02.)

(30 ILCS 105/5.558)
Sec. 5.558. The Home Inspector Administration Fund.
(Source: P.A. 92-239, eff. 8-3-01; 92-651, eff. 7-11-02.)

(30 ILCS 105/5.559)
Sec. 5.559. (Repealed).
(Source: P.A. 92-651, eff. 7-11-02. Repealed by P.A. 99-933, eff. 1-27-17.)

(30 ILCS 105/5.560)
Sec. 5.560. The Illinois AgriFIRST Program Fund.
(Source: P.A. 92-346, eff. 8-14-01; 92-651, eff. 7-11-02.)

(30 ILCS 105/5.561)
Sec. 5.561. The Secretary of State DUI Administration Fund.
(Source: P.A. 92-418, eff. 8-17-01; 92-651, eff. 7-11-02.)

(30 ILCS 105/5.562)
Sec. 5.562. The Golden Apple Scholars of Illinois Fund.
(Source: P.A. 98-533, eff. 8-23-13.)

(30 ILCS 105/5.563)
Sec. 5.563. The Illinois Animal Abuse Fund.
(Source: P.A. 92-454, eff. 1-1-02; 92-651, eff. 7-11-02.)

(30 ILCS 105/5.564)
Sec. 5.564. The Marine Corps Scholarship Fund.
(Source: P.A. 92-467, eff. 1-1-02; 92-651, eff. 7-11-02.)

(30 ILCS 105/5.565)
Sec. 5.565. The Chicago and Northeast Illinois District Council of Carpenters Fund.
(Source: P.A. 92-477, eff. 1-1-02; 92-651, eff. 7-11-02.)

(30 ILCS 105/5.566)
Sec. 5.566. (Repealed).
(Source: P.A. 92-486, eff. 1-1-02; 92-651, eff. 7-11-02. Repealed by P.A. 92-715, eff. 7-23-02.)

(30 ILCS 105/5.567)
Sec. 5.567. The Secretary of State Police Services Fund.
(Source: P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.568)
Sec. 5.568. The Pet Population Control Fund.
(Source: P.A. 94-639, eff. 8-22-05.)

(30 ILCS 105/5.569)
Sec. 5.569. The National Guard and Naval Militia Grant Fund.
(Source: P.A. 94-1020, eff. 7-11-06.)

(30 ILCS 105/5.570)
Sec. 5.570. The Illinois Student Assistance Commission Contracts and Grants Fund.
(Source: P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.571)
Sec. 5.571. The Career and Technical Education Fund.
(Source: P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.572)
Sec. 5.572. The Presidential Library and Museum Operating Fund.
(Source: P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.573)
Sec. 5.573. The Medical Interagency Program Fund.
(Source: P.A. 97-48, eff. 6-28-11.)

(30 ILCS 105/5.574)
Sec. 5.574. The Transportation Safety Highway Hire-back Fund.
(Source: P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.575)
Sec. 5.575. (Repealed).
(Source: P.A. 95-331, eff. 8-21-07. Repealed by P.A. 99-933, eff. 1-27-17.)

(30 ILCS 105/5.576)
Sec. 5.576. (Repealed).
(Source: P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.577)
Sec. 5.577. The Hospice Fund.
(Source: P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.578)
Sec. 5.578. Lewis and Clark Bicentennial Fund.
(Source: P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.579)
Sec. 5.579. The Public Broadcasting Fund.
(Source: P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.580)
Sec. 5.580. The Park District Youth Program Fund.
(Source: P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.581)
Sec. 5.581. The Professional Sports Teams Education Fund.
(Source: P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.582)
Sec. 5.582. The Illinois Pan Hellenic Trust Fund.
(Source: P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.583)
Sec. 5.583. The September 11th Fund.
(Source: P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.584)
Sec. 5.584. The Illinois Route 66 Heritage Project Fund.
(Source: P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.585)
Sec. 5.585. The Stop Neuroblastoma Fund.
(Source: P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.586)
Sec. 5.586. The Lawyers' Assistance Program Fund.
(Source: P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.587)
Sec. 5.587. (Repealed).
(Source: P.A. 95-331, eff. 8-21-07. Repealed by P.A. 99-933, eff. 1-27-17.)

(30 ILCS 105/5.588)
Sec. 5.588. (Repealed).
(Source: P.A. 95-331, eff. 8-21-07. Repealed by P.A. 99-933, eff. 1-27-17.)

(30 ILCS 105/5.589)
Sec. 5.589. The Equity in Long-term Care Quality Fund.
(Source: P.A. 95-331, eff. 8-21-07; 96-1372, eff. 7-29-10.)

(30 ILCS 105/5.590)
Sec. 5.590. The End Stage Renal Disease Facility Licensing Fund.
(Source: P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.591)
Sec. 5.591. The Restricted Call Registry Fund.
(Source: P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.592)
Sec. 5.592. The Illinois Military Family Relief Fund.
(Source: P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.593)
Sec. 5.593. The Mid-Illinois Medical District Income Fund.
(Source: P.A. 95-331, eff. 8-21-07; 95-693, eff. 11-5-07.)

(30 ILCS 105/5.594)
Sec. 5.594. The Pension Contribution Fund.
(Source: P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.595)
Sec. 5.595. (Repealed).
(Source: P.A. 100-201, eff. 8-18-17. Repealed by P.A. 99-576, eff. 7-15-16.)

(30 ILCS 105/5.595a)
Sec. 5.595a. The Local Legacy Fund.
(Source: P.A. 100-201, eff. 8-18-17.)

(30 ILCS 105/5.596)
Sec. 5.596. The Emergency Public Health Fund.
(Source: P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.597)
Sec. 5.597. The Illinois Clean Water Fund.
(Source: P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.598)
Sec. 5.598. The Fire Truck Revolving Loan Fund.
(Source: P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.599)
Sec. 5.599. The Lou Gehrig's Disease (ALS) Research Fund.
(Source: P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.600)
Sec. 5.600. (Repealed).
(Source: P.A. 95-331, eff. 8-21-07. Repealed by P.A. 99-933, eff. 1-27-17.)

(30 ILCS 105/5.601)
Sec. 5.601. (Repealed).
(Source: P.A. 95-331, eff. 8-21-07. Repealed by P.A. 99-933, eff. 1-27-17.)

(30 ILCS 105/5.602)
Sec. 5.602. (Repealed).
(Source: P.A. 95-331, eff. 8-21-07. Repealed by P.A. 99-933, eff. 1-27-17.)

(30 ILCS 105/5.603)
Sec. 5.603. The Oil Spill Response Fund.
(Source: P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.604)
Sec. 5.604. (Repealed).
(Source: P.A. 95-331, eff. 8-21-07. Repealed by P.A. 98-463, eff. 8-16-13.)

(30 ILCS 105/5.605)
Sec. 5.605. The Good Samaritan Energy Trust Fund.
(Source: P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.606)
Sec. 5.606. The Leukemia Treatment and Education Fund.
(Source: P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.607)
Sec. 5.607. The State Library Fund.
(Source: P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.608)
Sec. 5.608. (Repealed).
(Source: P.A. 95-331, eff. 8-21-07. Repealed by P.A. 95-960, eff. 10-23-08.)

(30 ILCS 105/5.609)
Sec. 5.609. The Corporate Crime Fund.
(Source: P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.610)
Sec. 5.610. The TOMA Consumer Protection Fund.
(Source: P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.611)
Sec. 5.611. (Repealed).
(Source: P.A. 95-331, eff. 8-21-07. Repealed by P.A. 99-933, eff. 1-27-17.)

(30 ILCS 105/5.612)
Sec. 5.612. The Help Illinois Vote Fund.
(Source: P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.613)
Sec. 5.613. The Secretary of State Police DUI Fund.
(Source: P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.614)
Sec. 5.614. The I-FLY Fund.
(Source: P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.615)
Sec. 5.615. The Efficiency Initiatives Revolving Fund.
(Source: P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.616)
Sec. 5.616. ICCB Federal Trust Fund.
(Source: P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.617)
Sec. 5.617. (Repealed).
(Source: P.A. 95-331, eff. 8-21-07. Repealed by P.A. 99-933, eff. 1-27-17.)

(30 ILCS 105/5.618)
Sec. 5.618. The Tax Recovery Fund.
(Source: P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.619)
Sec. 5.619. The Capitol Restoration Trust Fund.
(Source: P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.620)
Sec. 5.620. (Repealed).
(Source: P.A. 95-331, eff. 8-21-07. Repealed by P.A. 95-859, eff. 8-19-08.)

(30 ILCS 105/5.621)
Sec. 5.621. The Health and Human Services Medicaid Trust Fund.
(Source: P.A. 93-659, eff. 2-3-04.)

(30 ILCS 105/5.622)
Sec. 5.622. The Medicaid Provider Relief Fund.
(Source: P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.623)
Sec. 5.623. The Illinois Veterans' Homes Fund.
(Source: P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.624)
Sec. 5.624. (Repealed).
(Source: P.A. 95-331, eff. 8-21-07. Repealed by P.A. 99-576, eff. 7-15-16.)

(30 ILCS 105/5.625)
Sec. 5.625. The Alzheimer's Disease Center Clinical Fund.
(Source: P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.626)
Sec. 5.626. The Alzheimer's Disease Center Expanded Clinical Fund.
(Source: P.A. 93-929, eff. 8-12-04.)

(30 ILCS 105/5.627)
Sec. 5.627. The Alzheimer's Disease Center Independent Clinical Fund.
(Source: P.A. 93-929, eff. 8-12-04.)

(30 ILCS 105/5.628)
Sec. 5.628. The Downtown Development and Improvement Fund.
(Source: P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.629)
Sec. 5.629. The Accessible Electronic Information Service Fund.
(Source: P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.630)
Sec. 5.630. (Repealed).
(Source: P.A. 95-331, eff. 8-21-07. Repealed by P.A. 96-302, eff. 1-1-10.)

(30 ILCS 105/5.631)
Sec. 5.631. The Professional Services Fund.
(Source: P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.632)
Sec. 5.632. The Safe Bottled Water Fund.
(Source: P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.633)
Sec. 5.633. The Food Animal Institute Fund.
(Source: P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.634)
Sec. 5.634. The Fire Sprinkler Dormitory Revolving Loan Fund.
(Source: P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.635)
Sec. 5.635. (Repealed).
(Source: P.A. 95-387, eff. 8-30-07. Repealed internally, eff. 8-31-10.)

(30 ILCS 105/5.636)
Sec. 5.636. (Repealed).
(Source: P.A. 95-331, eff. 8-21-07. Repealed by P.A. 99-933, eff. 1-27-17.)

(30 ILCS 105/5.637)
Sec. 5.637. The Arsonist Registration Fund.
(Source: P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.638)
Sec. 5.638. The Mental Health Transportation Fund.
(Source: P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.639)
Sec. 5.639. The Vince Demuzio Memorial Colon Cancer Fund.
(Source: P.A. 94-142, eff. 1-1-06; 95-331, eff. 8-21-07.)

(30 ILCS 105/5.640)
Sec. 5.640. The Heartsaver AED Fund.
(Source: P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/5.641)
Sec. 5.641. The Fund for Child Care for Deployed Military Personnel.
(Source: P.A. 94-35, eff. 6-15-05; 95-331, eff. 8-21-07.)

(30 ILCS 105/5.642)
Sec. 5.642. The State Board of Education Special Purpose Trust Fund.
(Source: P.A. 94-69, eff. 7-1-05; 95-331, eff. 8-21-07.)

(30 ILCS 105/5.643)
Sec. 5.643. The Epilepsy Treatment and Education Grants-in-Aid Fund.
(Source: P.A. 94-73, eff. 6-23-05; 95-331, eff. 8-21-07.)

(30 ILCS 105/5.644)
Sec. 5.644. The Diabetes Research Checkoff Fund.
(Source: P.A. 94-107, eff. 7-1-05; 95-331, eff. 8-21-07.)

(30 ILCS 105/5.645)
Sec. 5.645. The Rental Housing Support Program Fund.
(Source: P.A. 94-118, eff. 7-5-05; 95-331, eff. 8-21-07.)

(30 ILCS 105/5.646)
Sec. 5.646. The Carolyn Adams Ticket For The Cure Grant Fund.
(Source: P.A. 95-331, eff. 8-21-07; 96-1290, eff. 7-26-10.)

(30 ILCS 105/5.647)
Sec. 5.647. The Sarcoidosis Research Fund.
(Source: P.A. 94-141, eff. 1-1-06; 95-331, eff. 8-21-07.)

(30 ILCS 105/5.648)
Sec. 5.648. The Illinois AgrAbility Fund.
(Source: P.A. 94-216, eff. 7-14-05; 95-331, eff. 8-21-07.)

(30 ILCS 105/5.649)
Sec. 5.649. The Computer Investment Program Fund.
(Source: P.A. 94-262, eff. 1-1-06; 95-331, eff. 8-21-07.)

(30 ILCS 105/5.650)
Sec. 5.650. The Home Care Services Agency Licensure Fund.
(Source: P.A. 94-379, eff. 1-1-06.)

(30 ILCS 105/5.651)
Sec. 5.651. (Repealed).
(Source: P.A. 95-331, eff. 8-21-07. Repealed by P.A. 99-576, eff. 7-15-16.)

(30 ILCS 105/5.652)
Sec. 5.652. The ICCB Research and Technology Fund.
(Source: P.A. 100-417, eff. 8-25-17.)

(30 ILCS 105/5.653)
Sec. 5.653. The Autism Research Checkoff Fund.
(Source: P.A. 94-442, eff. 8-4-05; 95-331, eff. 8-21-07.)

(30 ILCS 105/5.654)
Sec. 5.654. (Repealed).
(Source: P.A. 95-331, eff. 8-21-07. Repealed internally, eff. 12-31-10.)

(30 ILCS 105/5.655)
Sec. 5.655. The Intercity Passenger Rail Fund.
(Source: P.A. 94-535, eff. 8-10-05; 95-331, eff. 8-21-07.)

(30 ILCS 105/5.656)
Sec. 5.656. The Methamphetamine Law Enforcement Fund.
(Source: P.A. 94-550, eff. 1-1-06; 95-331, eff. 8-21-07.)

(30 ILCS 105/5.657)
Sec. 5.657. The Illinois Veterans Assistance Fund.
(Source: P.A. 94-585, eff. 8-15-05; 95-331, eff. 8-21-07.)

(30 ILCS 105/5.658)
Sec. 5.658. The Blindness Prevention Fund.
(Source: P.A. 94-602, eff. 8-16-05; 95-331, eff. 8-21-07.)

(30 ILCS 105/5.659)
(For Section repeal see Section 30 of the Hospital Basic Services Preservation Act and Section 15 of P.A. 98-438)
Sec. 5.659. The Hospital Basic Services Preservation Fund.
(Source: P.A. 94-648, eff. 1-1-06; 95-331, eff. 8-21-07. Repealed by Section 15 of P.A. 98-438 upon the repeal of the Hospital Basic Services Preservation Fund Act as set forth in Section 30 of that Act.)

(30 ILCS 105/5.660)
Sec. 5.660. The Illinois Brain Tumor Research Fund.
(Source: P.A. 94-649, eff. 8-22-05; 95-331, eff. 8-21-07.)

(30 ILCS 105/5.661)
(This Section was added by P.A. 94-677, which has been held unconstitutional)
Sec. 5.661. The Sorry Works! Fund.
(Source: P.A. 94-677, eff. 8-25-05; 95-331, eff. 8-21-07.)

(30 ILCS 105/5.662)
Sec. 5.662. The Demutualization Trust Fund.
(Source: P.A. 94-686, eff. 11-2-05; 95-331, eff. 8-21-07.)

(30 ILCS 105/5.663)
Sec. 5.663. The Pension Stabilization Fund.
(Source: P.A. 94-839, eff. 6-6-06; 95-331, eff. 8-21-07; 95-876, eff. 8-21-08.)

(30 ILCS 105/5.664)
Sec. 5.664. The State Police Vehicle Maintenance Fund.
(Source: P.A. 94-839, eff. 6-6-06.)

(30 ILCS 105/5.665)
Sec. 5.665. (Repealed).
(Source: P.A. 95-331, eff. 8-21-07. Repealed by P.A. 99-576, eff. 7-15-16.)

(30 ILCS 105/5.666)
(Section scheduled to be repealed on July 1, 2026)
Sec. 5.666. The African-American HIV/AIDS Response Fund. This Section is repealed on July 1, 2026.
(Source: P.A. 99-54, eff. 1-1-16.)

(30 ILCS 105/5.667)
Sec. 5.667. The Ambulance Revolving Loan Fund.
(Source: P.A. 94-829, eff. 6-5-06; 95-331, eff. 8-21-07.)

(30 ILCS 105/5.668)
Sec. 5.668. The Financial Literacy Fund.
(Source: P.A. 94-929, eff. 6-26-06; 95-331, eff. 8-21-07.)

(30 ILCS 105/5.669)
Sec. 5.669. The Murderer and Violent Offender Against Youth Registration Fund.
(Source: P.A. 97-154, eff. 1-1-12.)

(30 ILCS 105/5.670)
Sec. 5.670. Law Enforcement Camera Grant Fund.
(Source: P.A. 94-987, eff. 6-30-06; 95-331, eff. 8-21-07.)

(30 ILCS 105/5.671)
Sec. 5.671. The Prisoner Review Board Vehicle and Equipment Fund.
(Source: P.A. 94-1009, eff. 1-1-07; 95-331, eff. 8-21-07.)

(30 ILCS 105/5.672)
Sec. 5.672. The Mid-America Medical District Income Fund.
(Source: P.A. 94-1036, eff. 1-1-07; 95-331, eff. 8-21-07.)

(30 ILCS 105/5.673)
Sec. 5.673. The Tattoo and Body Piercing Establishment Registration Fund.
(Source: P.A. 94-1040, eff. 7-1-07; 95-331, eff. 8-21-07.)

(30 ILCS 105/5.674)
Sec. 5.674. The Gaining Early Awareness and Readiness for Undergraduate Programs Fund.
(Source: P.A. 94-1043, eff. 7-24-06; 95-331, eff. 8-21-07.)

(30 ILCS 105/5.675)
Sec. 5.675. The Employee Classification Fund.
(Source: P.A. 95-26, eff. 1-1-08; 95-876, eff. 8-21-08; 96-328, eff. 8-11-09.)

(30 ILCS 105/5.676)
Sec. 5.676. The Monitoring Device Driving Permit Administration Fee Fund.
(Source: P.A. 95-400, eff. 1-1-09; 96-328, eff. 8-11-09.)

(30 ILCS 105/5.677)
Sec. 5.677. The Sheet Metal Workers International Association of Illinois Fund.
(Source: P.A. 95-531, eff. 1-1-08; 95-876, eff. 8-21-08; 96-328, eff. 8-11-09.)

(30 ILCS 105/5.678)
Sec. 5.678. The Agriculture in the Classroom Fund.
(Source: P.A. 95-94, eff. 8-13-07; 95-876, eff. 8-21-08; 96-328, eff. 8-11-09.)

(30 ILCS 105/5.679)
Sec. 5.679. The Autism Awareness Fund.
(Source: P.A. 95-226, eff. 1-1-08; 95-876, eff. 8-21-08.)

(30 ILCS 105/5.680)
Sec. 5.680. The Illinois Power Agency Operations Fund.
(Source: P.A. 95-481, eff. 8-28-07.)

(30 ILCS 105/5.681)
Sec. 5.681. The Illinois Power Agency Facilities Fund.
(Source: P.A. 95-481, eff. 8-28-07.)

(30 ILCS 105/5.682)
Sec. 5.682. The Illinois Power Agency Debt Service Fund.
(Source: P.A. 95-481, eff. 8-28-07.)

(30 ILCS 105/5.683)
Sec. 5.683. The Illinois Power Agency Trust Fund.
(Source: P.A. 95-481, eff. 8-28-07.)

(30 ILCS 105/5.684)
Sec. 5.684. The Boy Scout and Girl Scout Fund.
(Source: P.A. 95-320, eff. 1-1-08; 95-876, eff. 8-21-08.)

(30 ILCS 105/5.685)
Sec. 5.685. The Indigent BAIID Fund.
(Source: P.A. 95-400, eff. 1-1-09; 95-876, eff. 8-21-08.)

(30 ILCS 105/5.686)
Sec. 5.686. The Supreme Court Historic Preservation Fund.
(Source: P.A. 95-410, eff. 8-24-07; 95-876, eff. 8-21-08.)

(30 ILCS 105/5.687)
Sec. 5.687. The Lung Cancer Research Fund.
(Source: P.A. 95-434, eff. 8-27-07; 95-876, eff. 8-21-08.)

(30 ILCS 105/5.688)
Sec. 5.688. The Autoimmune Disease Research Fund.
(Source: P.A. 95-435, eff. 8-27-07; 95-876, eff. 8-21-08.)

(30 ILCS 105/5.689)
Sec. 5.689. The Illinois Professional Golfers Association Foundation Junior Golf Fund.
(Source: P.A. 95-444, eff. 8-27-07; 95-876, eff. 8-21-08.)

(30 ILCS 105/5.690)
Sec. 5.690. The Rotary Club Fund.
(Source: P.A. 95-523, eff. 6-1-08; 95-876, eff. 8-21-08.)

(30 ILCS 105/5.691)
Sec. 5.691. The Support Our Troops Fund.
(Source: P.A. 95-534, eff. 8-28-07; 95-876, eff. 8-21-08.)

(30 ILCS 105/5.692)
Sec. 5.692. The Ovarian Cancer Awareness Fund.
(Source: P.A. 95-552, eff. 8-30-07; 95-876, eff. 8-21-08.)

(30 ILCS 105/5.693)
Sec. 5.693. The Emerald Ash Borer Revolving Loan Fund.
(Source: P.A. 95-588, eff. 9-4-07; 95-876, eff. 8-21-08.)

(30 ILCS 105/5.694)
Sec. 5.694. The Sex Offender Investigation Fund.
(Source: P.A. 95-600, eff. 6-1-08; 95-876, eff. 8-21-08.)

(30 ILCS 105/5.695)
Sec. 5.695. The Interpreters for the Deaf Fund.
(Source: P.A. 95-617, eff. 9-12-07; 95-876, eff. 8-21-08.)

(30 ILCS 105/5.696)
Sec. 5.696. (Repealed).
(Source: P.A. 95-876, eff. 8-21-08. Repealed by P.A. 99-576, eff. 7-15-16.)

(30 ILCS 105/5.697)
Sec. 5.697. The Charitable Trust Stabilization Fund.
(Source: P.A. 95-655, eff. 6-1-08; 95-876, eff. 8-21-08.)

(30 ILCS 105/5.698)
Sec. 5.698. The Multiple Sclerosis Research Fund.
(Source: P.A. 95-673, eff. 10-11-07; 95-876, eff. 8-21-08.)

(30 ILCS 105/5.699)
Sec. 5.699. The Quality of Life Endowment Fund.
(Source: P.A. 95-674, eff. 10-11-07; 95-876, eff. 8-21-08.)

(30 ILCS 105/5.700)
Sec. 5.700. The Voters' Guide Fund.
(Source: P.A. 94-645, eff. 8-22-05.)

(30 ILCS 105/5.701)
Sec. 5.701. Comprehensive Regional Planning Fund.
(Source: P.A. 95-677, eff. 10-11-07; 95-876, eff. 8-21-08; 96-328, eff. 8-11-09.)

(30 ILCS 105/5.702)
Sec. 5.702. (Repealed).
(Source: P.A. 95-876, eff. 8-21-08. Repealed by P.A. 99-576, eff. 7-15-16.)

(30 ILCS 105/5.703)
Sec. 5.703. The Human Services Priority Capital Program Fund.
(Source: P.A. 95-707, eff. 1-11-08; 96-328, eff. 8-11-09.)

(30 ILCS 105/5.704)
Sec. 5.704. The Predatory Lending Database Program Fund.
(Source: P.A. 95-707, eff. 1-11-08; 96-328, eff. 8-11-09.)

(30 ILCS 105/5.705)
Sec. 5.705. The Secretary of State Identification Security and Theft Prevention Fund.
(Source: P.A. 95-707, eff. 1-11-08; 96-328, eff. 8-11-09.)

(30 ILCS 105/5.706)
Sec. 5.706. The Franchise Tax and License Fee Amnesty Administration Fund.
(Source: P.A. 95-707, eff. 1-11-08; 96-328, eff. 8-11-09.)

(30 ILCS 105/5.707)
Sec. 5.707. The Domestic Violence Fund.
(Source: P.A. 96-328, eff. 8-11-09; 97-4, eff. 5-31-11.)

(30 ILCS 105/5.708)
Sec. 5.708. The Downstate Transit Improvement Fund.
(Source: P.A. 95-708, eff. 1-18-08; 96-328, eff. 8-11-09.)

(30 ILCS 105/5.709)
Sec. 5.709. The Illinois Affordable Housing Capital Fund.
(Source: P.A. 95-710, eff. 6-1-08; 96-328, eff. 8-11-09.)

(30 ILCS 105/5.710)
Sec. 5.710. The Money Follows the Person Budget Transfer Fund.
(Source: P.A. 95-744, eff. 7-18-08; 96-328, eff. 8-11-09; 96-1000, eff. 7-2-10.)

(30 ILCS 105/5.711)
Sec. 5.711. (Repealed).
(Source: P.A. 96-328, eff. 8-11-09. Repealed by P.A. 96-688, eff. 8-25-09.)

(30 ILCS 105/5.712)
Sec. 5.712. (Repealed).
(Source: P.A. 96-328, eff. 8-11-09. Repealed by P.A. 97-901, eff. 1-1-13.)

(30 ILCS 105/5.713)
Sec. 5.713. Healthy Smiles Fund.
(Source: P.A. 95-940, eff. 8-29-08; 96-328, eff. 8-11-09.)

(30 ILCS 105/5.714)
Sec. 5.714. The Over Dimensional Load Police Escort Fund.
(Source: P.A. 95-787, eff. 1-1-09; 96-328, eff. 8-11-09.)

(30 ILCS 105/5.715)
Sec. 5.715. The Illinois Police Association Fund.
(Source: P.A. 95-795, eff. 1-1-09; 96-328, eff. 8-11-09.)

(30 ILCS 105/5.716)
(Section scheduled to be repealed on January 1, 2020)
Sec. 5.716. The Electronics Recycling Fund.
(Source: P.A. 95-959, eff. 9-17-08; 96-328, eff. 8-11-09. Repealed by P.A. 100-433, eff. 1-1-20.)

(30 ILCS 105/5.717)
Sec. 5.717. (Repealed).
(Source: P.A. 96-328, eff. 8-11-09. Repealed by P.A. 99-933, eff. 1-27-17.)

(30 ILCS 105/5.718)
Sec. 5.718. The FY09 Budget Relief Fund.
(Source: P.A. 95-1000, eff. 10-7-08; 96-328, eff. 8-11-09.)

(30 ILCS 105/5.719)
Sec. 5.719. The Private College Academic Quality Assurance Fund.
(Source: P.A. 96-1000, eff. 7-2-10; 97-333, eff. 8-12-11.)

(30 ILCS 105/5.720)
Sec. 5.720. The Academic Quality Assurance Fund.
(Source: P.A. 95-1046, eff. 3-27-09; 96-1000, eff. 7-2-10.)

(30 ILCS 105/5.721)
Sec. 5.721. (Repealed).
(Source: P.A. 96-1000, eff. 7-2-10. Repealed by P.A. 99-576, eff. 7-15-16.)

(30 ILCS 105/5.722)
Sec. 5.722. The Financial Institutions Settlement of 2008 Fund.
(Source: P.A. 95-1047, eff. 4-6-09; 96-1000, eff. 7-2-10.)

(30 ILCS 105/5.723)
Sec. 5.723. The Capital Projects Fund.
(Source: P.A. 96-34, eff. 7-13-09; 96-1000, eff. 7-2-10.)

(30 ILCS 105/5.724)
Sec. 5.724. The Local Government Video Gaming Distributive Fund.
(Source: P.A. 96-34, eff. 7-13-09; 96-1000, eff. 7-2-10.)

(30 ILCS 105/5.725)
Sec. 5.725. (Repealed).
(Source: P.A. 96-1000, eff. 7-2-10. Repealed by P.A. 99-576, eff. 7-15-16.)

(30 ILCS 105/5.726)
Sec. 5.726. (Repealed).
(Source: P.A. 96-1000, eff. 7-2-10. Repealed internally, eff. 7-1-11.)

(30 ILCS 105/5.727)
Sec. 5.727. The Fire Station Revolving Loan Fund.
(Source: P.A. 96-135, eff. 8-7-09; 96-1000, eff. 7-2-10.)

(30 ILCS 105/5.728)
Sec. 5.728. The Farm Fresh Schools Program Fund.
(Source: P.A. 96-153, eff. 1-1-10; 96-1000, eff. 7-2-10.)

(30 ILCS 105/5.729)
Sec. 5.729. The Illinois Power Agency Renewable Energy Resources Fund.
(Source: P.A. 96-159, eff. 8-10-09; 96-1000, eff. 7-2-10.)

(30 ILCS 105/5.730)
Sec. 5.730. The Hospital Stroke Care Fund.
(Source: P.A. 96-514, eff. 1-1-10; 96-1000, eff. 7-2-10.)

(30 ILCS 105/5.731)
Sec. 5.731. The Department of Human Rights Training and Development Fund.
(Source: P.A. 96-548, eff. 1-1-10; 96-1000, eff. 7-2-10.)

(30 ILCS 105/5.732)
Sec. 5.732. The Trucking Environmental and Education Fund.
(Source: P.A. 96-576, eff. 8-18-09; 96-1000, eff. 7-2-10.)

(30 ILCS 105/5.733)
Sec. 5.733. The Illinois EMS Memorial Scholarship and Training Fund.
(Source: P.A. 96-591, eff. 8-18-09; 96-1000, eff. 7-2-10.)

(30 ILCS 105/5.734)
Sec. 5.734. The 2-1-1 Account Fund.
(Source: P.A. 96-599, eff. 1-1-10; 96-1000, eff. 7-2-10.)

(30 ILCS 105/5.735)
Sec. 5.735. The Intermodal Facilities Promotion Fund.
(Source: P.A. 96-602, eff. 8-21-09; 96-1000, eff. 7-2-10.)

(30 ILCS 105/5.736)
Sec. 5.736. The Hunger Relief Fund.
(Source: P.A. 96-604, eff. 8-24-09; 96-1000, eff. 7-2-10.)

(30 ILCS 105/5.737)
Sec. 5.737. The Public Interest Attorney Loan Repayment Assistance Fund.
(Source: P.A. 96-615, eff. 1-1-10; 96-768, eff. 1-1-10; 96-1000, eff. 7-2-10.)

(30 ILCS 105/5.738)
Sec. 5.738. The Ex-Offender Fund.
(Source: P.A. 96-656, eff. 1-1-10; 96-1000, eff. 7-2-10.)

(30 ILCS 105/5.739)
Sec. 5.739. The Roadside Memorial Fund.
(Source: P.A. 96-667, eff. 8-25-09; 96-1000, eff. 7-2-10.)

(30 ILCS 105/5.740)
Sec. 5.740. The International Brotherhood of Teamsters Fund.
(Source: P.A. 96-687, eff. 1-1-10; 96-1000, eff. 7-2-10.)

(30 ILCS 105/5.741)
Sec. 5.741. The School Wind and Solar Generation Revolving Loan Fund.
(Source: P.A. 96-725, eff. 8-25-09; 96-1000, eff. 7-2-10.)

(30 ILCS 105/5.742)
Sec. 5.742. The Community Association Manager Licensing and Disciplinary Fund.
(Source: P.A. 96-726, eff. 7-1-10; 96-1000, eff. 7-2-10.)

(30 ILCS 105/5.743)
Sec. 5.743. The Private Sewage Disposal Program Fund.
(Source: P.A. 96-767, eff. 8-28-09; 96-1000, eff. 7-2-10.)

(30 ILCS 105/5.744)
Sec. 5.744. (Repealed).
(Source: P.A. 96-1000, eff. 7-2-10. Repealed by P.A. 99-576, eff. 7-15-16.)

(30 ILCS 105/5.745)
Sec. 5.745. The Department of Human Rights Special Fund.
(Source: P.A. 96-786, eff. 1-1-10; 96-1000, eff. 7-2-10.)

(30 ILCS 105/5.746)
Sec. 5.746. The United Auto Workers' Fund.
(Source: P.A. 96-687, eff. 1-1-10; 96-1000, eff. 7-2-10.)

(30 ILCS 105/5.747)
Sec. 5.747. Court of Claims Federal Grant Fund.
(Source: P.A. 96-45, eff. 7-15-09; 96-1000, eff. 7-2-10.)

(30 ILCS 105/5.748)
Sec. 5.748. The Crisis Nursery Fund.
(Source: P.A. 96-627, eff. 8-24-09; 96-1000, eff. 7-2-10.)

(30 ILCS 105/5.749)
Sec. 5.749. The Stretcher Van Licensure Fund.
(Source: P.A. 96-702, eff. 8-25-09; 96-1000, eff. 7-2-10.)

(30 ILCS 105/5.750)
Sec. 5.750. The Metropolitan Pier and Exposition Authority Incentive Fund.
(Source: P.A. 96-739, eff. 1-1-10; 96-1000, eff. 7-2-10.)

(30 ILCS 105/5.751)
Sec. 5.751. The Long Term Care Ombudsman Fund.
(Source: P.A. 96-758, eff. 8-25-09; 96-1000, eff. 7-2-10.)

(30 ILCS 105/5.752)
Sec. 5.752. (Repealed).
(Source: P.A. 96-1000, eff. 7-2-10. Repealed by P.A. 99-576, eff. 7-15-16.)

(30 ILCS 105/5.753)
Sec. 5.753. The Pre-need Funeral Consumer Protection Fund.
(Source: P.A. 96-879, eff. 2-2-10; 97-333, eff. 8-12-11.)

(30 ILCS 105/5.754)
Sec. 5.754. The Illiana Expressway Proceeds Fund.
(Source: P.A. 96-913, eff. 6-9-10; 97-333, eff. 8-12-11.)

(30 ILCS 105/5.755)
Sec. 5.755. The Healthcare Provider Relief Fund.
(Source: P.A. 96-820, eff. 11-18-09; 97-333, eff. 8-12-11; 97-813, eff. 7-13-12.)

(30 ILCS 105/5.756)
Sec. 5.756. The STAR Bonds Revenue Fund.
(Source: P.A. 96-939, eff. 6-24-10; 97-333, eff. 8-12-11.)

(30 ILCS 105/5.757)
Sec. 5.757. The Employment of Illinois Workers on Public Works Projects Fund.
(Source: P.A. 96-929, eff. 6-16-10; 97-333, eff. 8-12-11.)

(30 ILCS 105/5.758)
Sec. 5.758. STAR Bonds School Improvement and Operations Trust Fund.
(Source: P.A. 96-939, eff. 6-24-10.)

(30 ILCS 105/5.759)
Sec. 5.759. The Court of Claims Federal Recovery Victim Compensation Grant Fund.
(Source: P.A. 96-959, eff. 7-1-10; 97-333, eff. 8-12-11.)

(30 ILCS 105/5.760)
Sec. 5.760. The Share the Road Fund.
(Source: P.A. 96-1006, eff. 1-1-11; 97-333, eff. 8-12-11.)

(30 ILCS 105/5.761)
Sec. 5.761. The State's Attorneys Appellate Prosecutor Anti-Corruption Fund.
(Source: P.A. 96-1019, eff. 1-1-11; 97-333, eff. 8-12-11.)

(30 ILCS 105/5.762)
Sec. 5.762. The Farmers' Market Technology Improvement Fund.
(Source: P.A. 96-1088, eff. 7-19-10; 97-333, eff. 8-12-11.)

(30 ILCS 105/5.763)
Sec. 5.763. The Attorney General Sex Offender Awareness, Training, and Education Fund.
(Source: P.A. 96-1096, eff. 1-1-11; 97-333, eff. 8-12-11.)

(30 ILCS 105/5.764)
Sec. 5.764. The Fraternal Order of Police Fund.
(Source: P.A. 96-1240, eff. 7-23-10; 97-333, eff. 8-12-11.)

(30 ILCS 105/5.765)
Sec. 5.765. The Soil and Water Conservation District Fund.
(Source: P.A. 96-1377, eff. 1-1-11; 97-333, eff. 8-12-11.)

(30 ILCS 105/5.766)
Sec. 5.766. The Wage Theft Enforcement Fund.
(Source: P.A. 96-1407, eff. 1-1-11; 97-333, eff. 8-12-11.)

(30 ILCS 105/5.767)
Sec. 5.767. (Repealed).
(Source: P.A. 97-333, eff. 8-12-11. Repealed by P.A. 99-933, eff. 1-27-17.)

(30 ILCS 105/5.768)
Sec. 5.768. The Foreclosure Prevention Program Fund.
(Source: P.A. 96-1419, eff. 10-1-10; 97-333, eff. 8-12-11.)

(30 ILCS 105/5.769)
Sec. 5.769. The Debt Management Service Consumer Protection Fund.
(Source: P.A. 96-1420, eff. 8-3-10; 97-333, eff. 8-12-11.)

(30 ILCS 105/5.770)
Sec. 5.770. The 4-H Fund.
(Source: P.A. 96-1449, eff. 1-1-11; 97-333, eff. 8-12-11.)

(30 ILCS 105/5.771)
Sec. 5.771. The Money Laundering Asset Recovery Fund.
(Source: P.A. 96-1234, eff. 7-23-10; 97-333, eff. 8-12-11.)

(30 ILCS 105/5.772)
Sec. 5.772. The St. Jude Children's Research Fund.
(Source: P.A. 96-1377, eff. 1-1-11; 97-333, eff. 8-12-11.)

(30 ILCS 105/5.773)
Sec. 5.773. The Attorney General's State Projects and Court Ordered Distribution Fund.
(Source: P.A. 96-1379, eff. 7-29-10; 97-333, eff. 8-12-11.)

(30 ILCS 105/5.774)
Sec. 5.774. The Reciprocal Tax Collection Fund.
(Source: P.A. 96-1383, eff. 1-1-11; 97-333, eff. 8-12-11.)

(30 ILCS 105/5.775)
Sec. 5.775. The Cemetery Oversight Licensing and Disciplinary Fund.
(Source: P.A. 96-863, eff. 3-1-10.)

(30 ILCS 105/5.776)
Sec. 5.776. The Cemetery Relief Fund.
(Source: P.A. 96-863, eff. 3-1-10.)

(30 ILCS 105/5.777)
Sec. 5.777. The Convention Center Support Fund.
(Source: P.A. 96-898, eff. 5-27-10; 97-333, eff. 8-12-11.)

(30 ILCS 105/5.778)
Sec. 5.778. The State Police Operations Assistance Fund.
(Source: P.A. 96-1029, eff. 7-13-10; 97-333, eff. 8-12-11.)

(30 ILCS 105/5.779)
Sec. 5.779. The Property Tax Relief for Veterans with Disabilities Fund.
(Source: P.A. 99-143, eff. 7-27-15.)

(30 ILCS 105/5.780)
Sec. 5.780. The Abandoned Residential Property Municipality Relief Fund.
(Source: P.A. 96-1419, eff. 10-1-10; 97-333, eff. 8-12-11.)

(30 ILCS 105/5.781)
Sec. 5.781. The Debt Settlement Consumer Protection Fund.
(Source: P.A. 96-1420, eff. 8-3-10; 97-333, eff. 8-12-11.)

(30 ILCS 105/5.782)
Sec. 5.782. The Ducks Unlimited Fund.
(Source: P.A. 96-1449, eff. 1-1-11; 97-333, eff. 8-12-11.)

(30 ILCS 105/5.783)
Sec. 5.783. The State Police Streetgang-Related Crime Fund.
(Source: P.A. 96-1029, eff. 7-13-10; 97-333, eff. 8-12-11.)

(30 ILCS 105/5.784)
Sec. 5.784. (Repealed).
(Source: P.A. 97-333, eff. 8-12-11. Repealed by P.A. 99-576, eff. 7-15-16.)

(30 ILCS 105/5.785)
Sec. 5.785. (Repealed).
(Source: P.A. 97-333, eff. 8-12-11. Repealed by P.A. 99-576, eff. 7-15-16.)

(30 ILCS 105/5.786)
Sec. 5.786. The Fund for the Advancement of Education.
(Source: P.A. 96-1496, eff. 1-13-11; 97-813, eff. 7-13-12.)

(30 ILCS 105/5.787)
Sec. 5.787. The Commitment to Human Services Fund.
(Source: P.A. 96-1496, eff. 1-13-11; 97-813, eff. 7-13-12.)

(30 ILCS 105/5.788)
Sec. 5.788. The Chicago Police Memorial Foundation Fund.
(Source: P.A. 96-1547, eff. 3-10-11; 97-813, eff. 7-13-12.)

(30 ILCS 105/5.789)
Sec. 5.789. The Department of Human Services Community Services Fund.
(Source: P.A. 96-1530, eff. 2-16-11; 97-813, eff. 7-13-12.)

(30 ILCS 105/5.790)
Sec. 5.790. The Death Penalty Abolition Fund.
(Source: P.A. 96-1543, eff. 7-1-11; 97-813, eff. 7-13-12.)

(30 ILCS 105/5.791)
Sec. 5.791. The Conservation Police Operations Assistance Fund.
(Source: P.A. 97-46, eff. 7-1-12; 97-813, eff. 7-13-12.)

(30 ILCS 105/5.792)
Sec. 5.792. Attorney General Tobacco Fund. There is hereby created in the State treasury the Attorney General Tobacco Fund to be used, subject to appropriation, exclusively by the Attorney General for enforcement of the tobacco Master Settlement Agreement and for law enforcement activities of the Attorney General.
(Source: P.A. 97-72, eff. 7-1-11; 97-813, eff. 7-13-12.)

(30 ILCS 105/5.793)
Sec. 5.793. (Repealed).
(Source: P.A. 97-813, eff. 7-13-12. Repealed by P.A. 99-576, eff. 7-15-16.)

(30 ILCS 105/5.794)
Sec. 5.794. The Homeland Security Emergency Preparedness Fund.
(Source: P.A. 97-116, eff. 1-1-12; 97-813, eff. 7-13-12.)

(30 ILCS 105/5.795)
Sec. 5.795. The Athletics Supervision and Regulation Fund.
(Source: P.A. 97-119, eff. 7-14-11; 97-813, eff. 7-13-12.)

(30 ILCS 105/5.796)
Sec. 5.796. The State Charter School Commission Fund.
(Source: P.A. 97-152, eff. 7-20-11; 97-813, eff. 7-13-12.)

(30 ILCS 105/5.797)
Sec. 5.797. The Electronic Health Record Incentive Fund.
(Source: P.A. 97-169, eff. 7-22-11; 97-813, eff. 7-13-12.)

(30 ILCS 105/5.798)
Sec. 5.798. The Historic Property Administrative Fund.
(Source: P.A. 97-203, eff. 7-28-11; 97-813, eff. 7-13-12.)

(30 ILCS 105/5.799)
Sec. 5.799. The Octave Chanute Aerospace Heritage Fund.
(Source: P.A. 97-243, eff. 8-4-11; 97-813, eff. 7-13-12.)

(30 ILCS 105/5.800)
Sec. 5.800. The Roseland Community Medical District Income Fund.
(Source: P.A. 97-259, eff. 8-5-11; 97-813, eff. 7-13-12.)

(30 ILCS 105/5.801)
Sec. 5.801. The Illinois Department of Corrections Parole Division Offender Supervision Fund.
(Source: P.A. 97-262, eff. 8-5-11; 97-813, eff. 7-13-12.)

(30 ILCS 105/5.802)
Sec. 5.802. (Repealed).
(Source: P.A. 97-813, eff. 7-13-12. Repealed by P.A. 99-576, eff. 7-15-16.)

(30 ILCS 105/5.803)
Sec. 5.803. The Illinois Law Enforcement Alarm Systems Fund.
(Source: P.A. 97-453, eff. 8-19-11; 97-813, eff. 7-13-12.)

(30 ILCS 105/5.804)
Sec. 5.804. The Illinois State Crime Stoppers Association Fund.
(Source: P.A. 97-478, eff. 8-22-11; 97-813, eff. 7-13-12.)

(30 ILCS 105/5.805)
Sec. 5.805. The Savings Bank Regulatory Fund.
(Source: P.A. 97-492, eff. 1-1-12; 97-813, eff. 7-13-12; 98-1081, eff. 1-1-15.)

(30 ILCS 105/5.806)
Sec. 5.806. The Prescription Pill and Drug Disposal Fund.
(Source: P.A. 97-545, eff. 1-1-12; 97-813, eff. 7-13-12.)

(30 ILCS 105/5.807)
Sec. 5.807. The Illinois Main Street Fund.
(Source: P.A. 97-573, eff. 8-25-11; 97-813, eff. 7-13-12.)

(30 ILCS 105/5.808)
Sec. 5.808. The After-School Rescue Fund.
(Source: P.A. 97-478, eff. 8-22-11; 97-813, eff. 7-13-12.)

(30 ILCS 105/5.809)
Sec. 5.809. The Private Business and Vocational Schools Quality Assurance Fund.
(Source: P.A. 97-650, eff. 2-1-12.)

(30 ILCS 105/5.810)
Sec. 5.810. The Chicago Travel Industry Promotion Fund.
(Source: P.A. 97-617, eff. 10-26-11; 97-813, eff. 7-13-12.)

(30 ILCS 105/5.811)
Sec. 5.811. The Home Services Medicaid Trust Fund.
(Source: P.A. 97-732, eff. 6-30-12; 98-463, eff. 8-16-13.)

(30 ILCS 105/5.812)
Sec. 5.812. The Estate Tax Refund Fund.
(Source: P.A. 97-732, eff. 6-30-12; 98-463, eff. 8-16-13.)

(30 ILCS 105/5.813)
Sec. 5.813. The FY13/FY14 Backlog Payment Fund.
(Source: P.A. 97-732, eff. 6-30-12; 98-24, eff. 6-19-13; 98-463, eff. 8-16-13.)

(30 ILCS 105/5.814)
Sec. 5.814. The Municipal Wireless Service Emergency Fund.
(Source: P.A. 97-748, eff. 7-6-12; 98-463, eff. 8-16-13.)

(30 ILCS 105/5.815)
Sec. 5.815. The Illinois State Police Federal Projects Fund.
(Source: P.A. 97-826, eff. 7-18-12; 98-463, eff. 8-16-13.)

(30 ILCS 105/5.816)
Sec. 5.816. The Energy Efficiency Portfolio Standards Fund.
(Source: P.A. 97-841, eff. 7-20-12; 98-463, eff. 8-16-13.)

(30 ILCS 105/5.817)
Sec. 5.817. The Public-Private Partnerships for Transportation Fund.
(Source: P.A. 97-858, eff. 7-27-12; 98-463, eff. 8-16-13.)

(30 ILCS 105/5.818)
Sec. 5.818. The Food and Agricultural Research Fund.
(Source: P.A. 97-879, eff. 8-2-12; 98-463, eff. 8-16-13.)

(30 ILCS 105/5.819)
Sec. 5.819. The Sexual Assault Services and Prevention Fund.
(Source: P.A. 97-1035, eff. 1-1-13; 98-463, eff. 8-16-13.)

(30 ILCS 105/5.820)
Sec. 5.820. The State Police Merit Board Public Safety Fund.
(Source: P.A. 97-1051, eff. 1-1-13; 98-463, eff. 8-16-13.)

(30 ILCS 105/5.821)
Sec. 5.821. The Childhood Cancer Research Fund.
(Source: P.A. 97-1117, eff. 8-27-12; 98-463, eff. 8-16-13.)

(30 ILCS 105/5.822)
Sec. 5.822. The Illinois Independent Tax Tribunal Fund.
(Source: P.A. 97-1129, eff. 8-28-12; 98-463, eff. 8-16-13.)

(30 ILCS 105/5.823)
Sec. 5.823. The State Police Motor Vehicle Theft Prevention Trust Fund.
(Source: P.A. 97-826, eff. 7-18-12; 98-463, eff. 8-16-13.)

(30 ILCS 105/5.824)
Sec. 5.824. The Children's Wellness Charities Fund.
(Source: P.A. 97-1117, eff. 8-27-12; 98-463, eff. 8-16-13.)

(30 ILCS 105/5.825)
Sec. 5.825. The Housing for Families Fund.
(Source: P.A. 97-1117, eff. 8-27-12; 98-463, eff. 8-16-13.)

(30 ILCS 105/5.826)
Sec. 5.826. The Driver Services Administration Fund.
(Source: P.A. 97-1157, eff. 11-28-13; 98-756, eff. 7-16-14.)

(30 ILCS 105/5.827)
Sec. 5.827. The Illinois State Museum Fund.
(Source: P.A. 97-1136, eff. 1-1-13; 98-463, eff. 8-16-13; 98-756, eff. 7-16-14.)

(30 ILCS 105/5.828)
Sec. 5.828. The Illinois Fisheries Management Fund.
(Source: P.A. 97-1136, eff. 1-1-13; 98-463, eff. 8-16-13.)

(30 ILCS 105/5.829)
Sec. 5.829. The Riverfront Development Fund.
(Source: P.A. 98-109, eff. 7-25-13.)

(30 ILCS 105/5.830)
Sec. 5.830. The Chicago State University Education Improvement Fund.
(Source: P.A. 98-18, eff. 6-7-13; 98-756, eff. 7-16-14.)

(30 ILCS 105/5.831)
Sec. 5.831. The Foreclosure Prevention Program Graduated Fund.
(Source: P.A. 98-20, eff. 6-11-13; 98-756, eff. 7-16-14.)

(30 ILCS 105/5.832)
Sec. 5.832. The Oil and Gas Resource Management Fund.
(Source: P.A. 98-22, eff. 6-17-13; 98-756, eff. 7-16-14; 99-139, eff. 7-24-15.)

(30 ILCS 105/5.833)
Sec. 5.833. The Gang Crime Witness Protection Program Fund.
(Source: P.A. 98-58, eff. 7-8-13; 98-756, eff. 7-16-14.)

(30 ILCS 105/5.834)
Sec. 5.834. The Mental Health Reporting Fund.
(Source: P.A. 98-63, eff. 7-9-13; 98-756, eff. 7-16-14.)

(30 ILCS 105/5.835)
Sec. 5.835. The National Wild Turkey Federation Fund.
(Source: P.A. 98-66, eff. 1-1-14; 98-756, eff. 7-16-14.)

(30 ILCS 105/5.836)
Sec. 5.836. The Medicaid Research and Education Support Fund.
(Source: P.A. 98-104, eff. 7-22-13; 98-756, eff. 7-16-14.)

(30 ILCS 105/5.837)
Sec. 5.837. The South Suburban Airport Improvement Fund.
(Source: P.A. 98-109, eff. 7-25-13; 98-756, eff. 7-16-14.)

(30 ILCS 105/5.838)
Sec. 5.838. The Working Capital Revolving Loan Fund.
(Source: P.A. 98-117, eff. 7-30-13; 98-756, eff. 7-16-14.)

(30 ILCS 105/5.839)
Sec. 5.839. The Compassionate Use of Medical Cannabis Fund.
(Source: P.A. 98-122, eff. 1-1-14; 98-756, eff. 7-16-14.)

(30 ILCS 105/5.840)
Sec. 5.840. The Illinois Nurses Foundation Fund.
(Source: P.A. 98-150, eff. 1-1-14; 98-756, eff. 7-16-14.)

(30 ILCS 105/5.841)
Sec. 5.841. The American Red Cross Fund.
(Source: P.A. 98-151, eff. 1-1-14; 98-756, eff. 7-16-14.)

(30 ILCS 105/5.842)
Sec. 5.842. The Illinois Police Benevolent and Protective Association Fund.
(Source: P.A. 98-233, eff. 1-1-14; 98-756, eff. 7-16-14.)

(30 ILCS 105/5.843)
Sec. 5.843. The Alzheimer's Awareness Fund.
(Source: P.A. 98-259, eff. 1-1-14; 98-756, eff. 7-16-14.)

(30 ILCS 105/5.844)
Sec. 5.844. The Supreme Court Special Purposes Fund.
(Source: P.A. 98-324, eff. 10-1-13; 98-756, eff. 7-16-14.)

(30 ILCS 105/5.845)
Sec. 5.845. The Access to Justice Fund.
(Source: P.A. 98-351, eff. 8-15-13; 98-756, eff. 7-16-14.)

(30 ILCS 105/5.846)
Sec. 5.846. The Illinois Police K-9 Memorial Fund.
(Source: P.A. 98-360, eff. 1-1-14; 98-756, eff. 7-16-14.)

(30 ILCS 105/5.847)
Sec. 5.847. The Public Safety Diver Fund.
(Source: P.A. 98-376, eff. 1-1-14; 98-756, eff. 7-16-14.)

(30 ILCS 105/5.848)
Sec. 5.848. The Committed to a Cure Fund.
(Source: P.A. 98-382, eff. 1-1-14; 98-756, eff. 7-16-14.)

(30 ILCS 105/5.849)
Sec. 5.849. The Illinois Sheriffs' Association Scholarship and Training Fund.
(Source: P.A. 98-395, eff. 1-1-14; 98-756, eff. 7-16-14.)

(30 ILCS 105/5.850)
Sec. 5.850. The Illinois State Police Memorial Park Fund.
(Source: P.A. 98-469, eff. 8-16-13; 98-756, eff. 7-16-14.)

(30 ILCS 105/5.851)
Sec. 5.851. The Amusement Ride and Patron Safety Fund.
(Source: P.A. 98-541, eff. 8-23-13; 98-756, eff. 7-16-14.)

(30 ILCS 105/5.852)
Sec. 5.852. The State Police Firearm Services Fund.
(Source: P.A. 98-63, eff. 7-9-13; 98-756, eff. 7-16-14.)

(30 ILCS 105/5.853)
Sec. 5.853. The Curing Childhood Cancer Fund.
(Source: P.A. 98-66, eff. 1-1-14; 98-756, eff. 7-16-14.)

(30 ILCS 105/5.854)
Sec. 5.854. The South Suburban Brownfields Redevelopment Fund.
(Source: P.A. 98-109, eff. 7-25-13; 98-756, eff. 7-16-14.)

(30 ILCS 105/5.855)
Sec. 5.855. The Special Olympics Illinois and Special Children's Charities Fund.
(Source: P.A. 98-649, eff. 6-16-14; 99-78, eff. 7-20-15.)

(30 ILCS 105/5.856)
Sec. 5.856. The Supportive Living Facility Fund.
(Source: P.A. 98-651, eff. 6-16-14; 99-78, eff. 7-20-15.)

(30 ILCS 105/5.857)
(Section scheduled to be repealed on July 1, 2018)
Sec. 5.857. The Capital Development Board Revolving Fund. This Section is repealed July 1, 2018.
(Source: P.A. 99-78, eff. 7-20-15; 99-523, eff. 6-30-16; 100-23, eff. 7-6-17.)

(30 ILCS 105/5.858)
Sec. 5.858. The Hospital Licensure Fund.
(Source: P.A. 98-683, eff. 6-30-14; 99-78, eff. 7-20-15.)

(30 ILCS 105/5.859)
Sec. 5.859. The Illinois National Guard Billeting Fund.
(Source: P.A. 98-733, eff. 7-16-14; 99-78, eff. 7-20-15.)

(30 ILCS 105/5.860)
Sec. 5.860. The Job Opportunities for Qualified Applicants Enforcement Fund.
(Source: P.A. 98-774, eff. 1-1-15; 99-78, eff. 7-20-15.)

(30 ILCS 105/5.861)
Sec. 5.861. The Distance Learning Fund.
(Source: P.A. 98-792, eff. 1-1-15; 99-78, eff. 7-20-15.)

(30 ILCS 105/5.862)
Sec. 5.862. The State Treasurer's Administrative Fund.
(Source: P.A. 98-965, eff. 8-15-14; 99-78, eff. 7-20-15.)

(30 ILCS 105/5.863)
Sec. 5.863. The Stroke Data Collection Fund.
(Source: P.A. 98-1001, eff. 1-1-15; 99-78, eff. 7-20-15.)

(30 ILCS 105/5.864)
Sec. 5.864. The Natural Resources Restoration Trust Fund.
(Source: P.A. 98-1010, eff. 8-19-14; 99-78, eff. 7-20-15.)

(30 ILCS 105/5.865)
Sec. 5.865. The Specialized Services for Survivors of Human Trafficking Fund.
(Source: P.A. 98-1013, eff. 1-1-15; 99-78, eff. 7-20-15.)

(30 ILCS 105/5.866)
Sec. 5.866. The Illinois Telecommunications Access Corporation Fund.
(Source: P.A. 99-6, eff. 6-29-15; 99-642, eff. 7-28-16.)

(30 ILCS 105/5.867)
Sec. 5.867. The Illinois Secure Choice Administrative Fund.
(Source: P.A. 98-1150, eff. 6-1-15; 99-78, eff. 7-20-15; 99-642, eff. 7-28-16.)

(30 ILCS 105/5.868)
Sec. 5.868. The Illinois ABLE Accounts Administrative Fund.
(Source: P.A. 99-145, eff. 1-1-16; 99-642, eff. 7-28-16.)

(30 ILCS 105/5.869)
Sec. 5.869. The Women's Business Ownership Fund.
(Source: P.A. 99-233, eff. 8-3-15; 99-642, eff. 7-28-16.)

(30 ILCS 105/5.870)
Sec. 5.870. (Repealed).
(Source: P.A. 99-642, eff. 7-28-16. Repealed internally, eff. 12-31-17.)

(30 ILCS 105/5.871)
Sec. 5.871. The George Bailey Memorial Fund.
(Source: P.A. 99-455, eff. 1-1-16; 99-642, eff. 7-28-16.)

(30 ILCS 105/5.872)
Sec. 5.872. The Parity Education Fund.
(Source: P.A. 99-480, eff. 9-9-15; 99-642, eff. 7-28-16.)

(30 ILCS 105/5.873)
Sec. 5.873. The Autism Care Fund.
(Source: P.A. 99-423, eff. 8-20-15; 99-642, eff. 7-28-16.)

(30 ILCS 105/5.874)
Sec. 5.874. The Child Bereavement Fund.
(Source: P.A. 99-703, eff. 7-29-16; 100-201, eff. 8-18-17.)

(30 ILCS 105/5.876)
Sec. 5.876. The State Military Justice Fund.
(Source: P.A. 99-796, eff. 1-1-17; 100-201, eff. 8-18-17.)

(30 ILCS 105/5.875)
(Text of Section from P.A. 99-723 and 100-201)
Sec. 5.875. The Roadside Monarch Habitat Fund.
(Source: P.A. 99-723, eff. 8-5-16; 100-201, eff. 8-18-17.)

(Text of Section from P.A. 100-78)
Sec. 5.875. The Horsemen's Council of Illinois Fund.
(Source: P.A. 100-78, eff. 1-1-18.)

(30 ILCS 105/5.878)
(Text of Section from P.A. 99-928)
Sec. 5.878. The Healthy Local Food Incentives Fund.
(Source: P.A. 99-928, eff. 1-20-17.)

(Text of Section from P.A. 100-23)
Sec. 5.878. The Income Tax Bond Fund.
(Source: P.A. 100-23, eff. 7-6-17.)

(Text of Section from P.A. 100-60)
Sec. 5.878. The Prostate Cancer Awareness Fund.
(Source: P.A. 100-60, eff. 1-1-18.)

(Text of Section from P.A. 100-329)
Sec. 5.878. The Thriving Youth Income Tax Checkoff Fund.
(Source: P.A. 100-329, eff. 8-24-17.)

(Text of Section from P.A. 100-331)
Sec. 5.878. The Police Training Academy Job Training Program and Scholarship Fund.
(Source: P.A. 100-331, eff. 1-1-18.)

(Text of Section from P.A. 100-417)
Sec. 5.878. The BHE Data and Research Cost Recovery Fund.
(Source: P.A. 100-417, eff. 8-25-17.)

(Text of Section from P.A. 100-437)
Sec. 5.878. The Rental Purchase Agreement Tax Refund Fund.
(Source: P.A. 100-437, eff. 1-1-18.)

(30 ILCS 105/5d) (from Ch. 127, par. 141d)
Sec. 5d. Except as provided by Section 5e of this Act, the State Construction Account Fund shall be used exclusively for the construction, reconstruction and maintenance of the State maintained highway system. Except as provided by Section 5e of this Act, none of the money deposited in the State Construction Account Fund shall be used to pay the cost of administering the Motor Fuel Tax Law as now or hereafter amended, nor be appropriated for use by the Department of Transportation to pay the cost of its operations or administration, nor be used in any manner for the payment of regular or contractual employees of the State, nor be transferred or allocated by the Comptroller and Treasurer or be otherwise used, except for the sole purpose of construction, reconstruction and maintenance of the State maintained highway system as the Illinois General Assembly shall provide by appropriation from this fund. Beginning with the month immediately following the effective date of this amendatory Act of 1985, investment income which is attributable to the investment of moneys of the State Construction Account Fund shall be retained in that fund for the uses specified in this Section.
(Source: P.A. 84-431.)

(30 ILCS 105/5e) (from Ch. 127, par. 141e)
Sec. 5e. The Governor, in his discretion, when he deems it necessary for payments of the State's obligations, may authorize transfers from the Road Fund to the State Construction Account Fund. Any amount so transferred shall be retransferred from the State Construction Account Fund to the Road Fund by the end of the fiscal year in which the transfer was made. The transfers out of the Road Fund shall not exceed $35,000,000 in any fiscal year. No transfers from the Road Fund which impair the obligations of the State shall be authorized. The Comptroller and the Treasurer, upon receipt of authorization from the Governor, shall make transfers in accordance with this Section. In the event the Governor fails to authorize the retransfer into the Road Fund as required by this Section, the Comptroller and the Treasurer shall make such retransfer.
(Source: P.A. 84-431.)

(30 ILCS 105/5f) (from Ch. 127, par. 141f)
Sec. 5f. Within 10 days after the last day of each month, the Comptroller shall report to the Governor, the President and Minority Leader of the Senate and the Speaker and Minority Leader of the House of Representatives as to any transfers made between funds in the State Treasury during that month. Such report shall include, but shall not be limited to, the amount transferred from the Road Fund under Section 5e of this Act.
(Source: P.A. 84-431.)

(30 ILCS 105/5g) (from Ch. 127, par. 141g)
Sec. 5g. (a) After July 1, 1991, the General Assembly shall direct the transfer from the General Revenue Fund to the Road Fund of the sum of $36,000,000, or so much thereof as may be necessary, so that after such transfer the total expenditures for the fiscal year beginning July 1, 1990 for the Division of State Troopers from the Road Fund do not exceed the amount appropriated in fiscal year 1990 for the Division of State Troopers. Such transfers shall be completed no later than June 30, 1992.
(b) If the General Assembly has not completed the transfers required under subsection (a) of this Section on or before June 30, 1992, and if the General Revenue Fund balance is $250 million or greater on June 30, 1992 or June 30th of any year thereafter, on July 1 of the fiscal year immediately following the fiscal year which has a June 30th balance of $250 million or greater, the Comptroller shall order the transfer and the Treasurer shall transfer from the General Revenue Fund to the Road Fund one-twelfth of the amount remaining to be transferred on July 15, 1992, with such transfers continuing on the first of each month thereafter until the total transfers required to be made by this Section have been completed.
(Source: P.A. 86-1159; 87-860.)

(30 ILCS 105/5h)
Sec. 5h. Cash flow borrowing and general funds liquidity.
(a) In order to meet cash flow deficits and to maintain liquidity in the General Revenue Fund, the Healthcare Provider Relief Fund, and the Common School Fund, on and after July 1, 2010 and through June 30, 2011, the State Treasurer and the State Comptroller shall make transfers to the General Revenue Fund, the Healthcare Provider Relief Fund, or the Common School Fund, as directed by the Governor, out of special funds of the State, to the extent allowed by federal law. No transfer may be made from a fund under this Section that would have the effect of reducing the available balance in the fund to an amount less than the amount remaining unexpended and unreserved from the total appropriation from that fund estimated to be expended for that fiscal year. No such transfer may reduce the cumulative balance of all of the special funds of the State to an amount less than the total debt service payable during the 12 months immediately following the date of the transfer on any bonded indebtedness of the State and any certificates issued under the Short Term Borrowing Act. Notwithstanding any other provision of this Section, no such transfer may be made from any special fund that is exclusively collected by or appropriated to any other constitutional officer without the written approval of that constitutional officer.
(b) If moneys have been transferred to the General Revenue Fund, the Healthcare Provider Relief Fund, or the Common School Fund pursuant to subsection (a) of this Section, this amendatory Act of the 96th General Assembly shall constitute the irrevocable and continuing authority for and direction to the State Treasurer and State Comptroller to reimburse the funds of origin from the General Revenue Fund, the Healthcare Provider Relief Fund, or the Common School Fund, as appropriate, by transferring to the funds of origin, at such times and in such amounts as directed by the Governor when necessary to support appropriated expenditures from the funds, an amount equal to that transferred from them plus any interest that would have accrued thereon had the transfer not occurred, except that any moneys transferred pursuant to subsection (a) of this Section shall be repaid to the fund of origin within 18 months after the date on which they were borrowed.
(c) On the first day of each quarterly period in each fiscal year, until such time as a report indicates that all moneys borrowed and interest pursuant to this Section have been repaid, the Governor's Office of Management and Budget shall provide to the President and the Minority Leader of the Senate, the Speaker and the Minority Leader of the House of Representatives, and the Commission on Government Forecasting and Accountability a report on all transfers made pursuant to this Section in the prior quarterly period. The report must be provided in both written and electronic format. The report must include all of the following:
(1) The date each transfer was made.
(2) The amount of each transfer.
(3) In the case of a transfer from the General

Revenue Fund, the Healthcare Provider Relief Fund, or the Common School Fund to a fund of origin pursuant to subsection (b) of this Section, the amount of interest being paid to the fund of origin.

(4) The end of day balance of both the fund of

origin and the General Revenue Fund, the Healthcare Provider Relief Fund, or the Common School Fund, whichever the case may be, on the date the transfer was made.

(Source: P.A. 97-72, eff. 7-1-11 (see also P.A. 97-613 regarding effective date of P.A. 97-72); 98-44, eff. 6-28-13.)

(30 ILCS 105/5h.5)
Sec. 5h.5. Cash flow borrowing and general funds liquidity; Fiscal Year 2018.
(a) In order to meet cash flow deficits and to maintain liquidity in general funds and the Health Insurance Reserve Fund, on and after July 1, 2017 and through December 31, 2018, the State Treasurer and the State Comptroller, in consultation with the Governor's Office of Management and Budget, shall make transfers to general funds and the Health Insurance Reserve Fund, as directed by the State Comptroller, out of special funds of the State, to the extent allowed by federal law.
No such transfer may reduce the cumulative balance of all of the special funds of the State to an amount less than the total debt service payable during the 12 months immediately following the date of the transfer on any bonded indebtedness of the State and any certificates issued under the Short Term Borrowing Act. At no time shall the outstanding total transfers made from the special funds of the State to general funds and the Health Insurance Reserve Fund under this Section exceed $1,200,000,000; once the amount of $1,200,000,000 has been transferred from the special funds of the State to general funds and the Health Insurance Reserve Fund, additional transfers may be made from the special funds of the State to general funds and the Health Insurance Reserve Fund under this Section only to the extent that moneys have first been re-transferred from general funds and the Health Insurance Reserve Fund to those special funds of the State. Notwithstanding any other provision of this Section, no such transfer may be made from any special fund that is exclusively collected by or directly appropriated to any other constitutional officer without the written approval of that constitutional officer.
(b) If moneys have been transferred to general funds and the Health Insurance Reserve Fund pursuant to subsection (a) of this Section, this amendatory Act of the 100th General Assembly shall constitute the continuing authority for and direction to the State Treasurer and State Comptroller to reimburse the funds of origin from general funds by transferring to the funds of origin, at such times and in such amounts as directed by the Comptroller when necessary to support appropriated expenditures from the funds, an amount equal to that transferred from them plus any interest that would have accrued thereon had the transfer not occurred, except that any moneys transferred pursuant to subsection (a) of this Section shall be repaid to the fund of origin within 24 months after the date on which they were borrowed. When any of the funds from which moneys have been transferred pursuant to subsection (a) have insufficient cash from which the State Comptroller may make expenditures properly supported by appropriations from the fund, then the State Treasurer and State Comptroller shall transfer from general funds to the fund only such amount as is immediately necessary to satisfy outstanding expenditure obligations on a timely basis.
(c) On the first day of each quarterly period in each fiscal year, until such time as a report indicates that all moneys borrowed and interest pursuant to this Section have been repaid, the Comptroller shall provide to the President and the Minority Leader of the Senate, the Speaker and the Minority Leader of the House of Representatives, and the Commission on Government Forecasting and Accountability a report on all transfers made pursuant to this Section in the prior quarterly period. The report must be provided in electronic format. The report must include all of the following:
(1) the date each transfer was made;
(2) the amount of each transfer;
(3) in the case of a transfer from general funds to a

fund of origin pursuant to subsection (b) of this Section, the amount of interest being paid to the fund of origin; and

(4) the end of day balance of the fund of origin, the

general funds, and the Health Insurance Reserve Fund on the date the transfer was made.

(Source: P.A. 100-23, eff. 7-6-17.)

(30 ILCS 105/5i)
Sec. 5i. Transfers. Each year, the Governor's Office of Management and Budget shall, at the time set forth for the submission of the State budget under Section 50-5 of the State Budget Law, provide to the Chairperson and the Minority Spokesperson of each of the appropriations committees of the House of Representatives and the Senate a report of (i) all full fiscal year transfers from State general funds to any other special fund of the State in the previous fiscal year and during the current fiscal year to date, and (ii) all projected full fiscal year transfers from State general funds to those funds for the remainder of the current fiscal year and the next fiscal year, based on estimates prepared by the Governor's Office of Management and Budget. The report shall include a detailed summary of the estimates upon which the projected transfers are based. The report shall also indicate, for each transfer:
(1) whether or not there is statutory authority for

the transfer;

(2) if there is statutory authority for the

transfer, whether that statutory authority exists for the next fiscal year; and

(3) whether there is debt service associated with

the transfer.

The General Assembly shall consider the report in the appropriations process.
(Source: P.A. 98-24, eff. 6-19-13; 98-756, eff. 7-16-14.)

(30 ILCS 105/5j)
Sec. 5j. Closure of State mental health facilities or developmental disabilities facilities. Consistent with the provisions of Sections 4.4 and 4.5 of the Community Services Act, whenever a State mental health facility operated by the Department of Human Services or a State developmental disabilities facility operated by the Department of Human Services is closed, the Department of Human Services, at the direction of the Governor, shall transfer funds from the closed facility to the appropriate line item providing appropriation authority for the new venue of care to facilitate the transition of services to the new venue of care, provided that the new venue of care is a Department of Human Services funded provider or facility.
As used in this Section, the terms "mental health facility" and "developmental disabilities facility" have the meanings ascribed to those terms in the Mental Health and Developmental Disabilities Code.
(Source: P.A. 98-403, eff. 1-1-14; 98-756, eff. 7-16-14.)

(30 ILCS 105/5k)
Sec. 5k. Cash flow borrowing and general funds liquidity; FY15.
(a) In order to meet cash flow deficits and to maintain liquidity in the General Revenue Fund and the Health Insurance Reserve Fund, on and after July 1, 2014 and through June 30, 2015, the State Treasurer and the State Comptroller shall make transfers to the General Revenue Fund and the Health Insurance Reserve Fund, as directed by the Governor, out of special funds of the State, to the extent allowed by federal law. No such transfer may reduce the cumulative balance of all of the special funds of the State to an amount less than the total debt service payable during the 12 months immediately following the date of the transfer on any bonded indebtedness of the State and any certificates issued under the Short Term Borrowing Act. At no time shall the outstanding total transfers made from the special funds of the State to the General Revenue Fund and the Health Insurance Reserve Fund under this Section exceed $650,000,000; once the amount of $650,000,000 has been transferred from the special funds of the State to the General Revenue Fund and the Health Insurance Reserve Fund, additional transfers may be made from the special funds of the State to the General Revenue Fund and the Health Insurance Reserve Fund under this Section only to the extent that moneys have first been re-transferred from the General Revenue Fund and the Health Insurance Reserve Fund to those special funds of the State. Notwithstanding any other provision of this Section, no such transfer may be made from any special fund that is exclusively collected by or appropriated to any other constitutional officer without the written approval of that constitutional officer.
(b) If moneys have been transferred to the General Revenue Fund and the Health Insurance Reserve Fund pursuant to subsection (a) of this Section, this amendatory Act of the 98th General Assembly shall constitute the continuing authority for and direction to the State Treasurer and State Comptroller to reimburse the funds of origin from the General Revenue Fund by transferring to the funds of origin, at such times and in such amounts as directed by the Governor when necessary to support appropriated expenditures from the funds, an amount equal to that transferred from them plus any interest that would have accrued thereon had the transfer not occurred. When any of the funds from which moneys have been transferred pursuant to subsection (a) have insufficient cash from which the State Comptroller may make expenditures properly supported by appropriations from the fund, then the State Treasurer and State Comptroller shall transfer from the General Revenue Fund to the fund only such amount as is immediately necessary to satisfy outstanding expenditure obligations on a timely basis.
(c) On the first day of each quarterly period in each fiscal year, until such time as a report indicates that all moneys borrowed and interest pursuant to this Section have been repaid, the Governor's Office of Management and Budget shall provide to the President and the Minority Leader of the Senate, the Speaker and the Minority Leader of the House of Representatives, and the Commission on Government Forecasting and Accountability a report on all transfers made pursuant to this Section in the prior quarterly period. The report must be provided in electronic format. The report must include all of the following:
(1) The date each transfer was made.
(2) The amount of each transfer.
(3) In the case of a transfer from the General

Revenue Fund to a fund of origin pursuant to subsection (b) of this Section, the amount of interest being paid to the fund of origin.

(4) The end of day balance of the fund of origin,

the General Revenue Fund and the Health Insurance Reserve Fund on the date the transfer was made.

(Source: P.A. 98-682, eff. 6-30-14; 99-523, eff. 6-30-16.)

(30 ILCS 105/6) (from Ch. 127, par. 142)
Sec. 6. The gross or total proceeds, receipts and income of all lands leased by the Department of Corrections and of all industrial operations at the several State institutions and divisions under the direction and supervision of the Department of Corrections shall be covered into the State treasury into a state trust fund to be known as "The Working Capital Revolving Fund". "Industrial operations", as herein used, means and includes the operation of those State institutions producing, by the use of materials, supplies and labor, goods, or wares or merchandise to be sold.
(Source: P.A. 90-372, eff. 7-1-98.)

(30 ILCS 105/6a) (from Ch. 127, par. 142a)
Sec. 6a. (1) The following items of income received by the State Colleges and Universities under the jurisdiction of the Board of Governors of State Colleges and Universities for general operational and educational purposes shall be paid into the state treasury without delay and shall be covered into a special fund to be known as the Board of Governors of State Colleges and Universities Income Fund: (a) tuition, laboratory, library fees, and any interest which may be earned thereon not later than 20 days after receipt of the same without any deductions except for refunds to students for whom duplicate payment has been made and to students who have withdrawn after registration and who are entitled to such refunds; and (b) excess income from auxiliary enterprises and activities as provided in paragraph (2) of this Section, and all other income arising out of any activity or purpose not specified in paragraph (2) of this Section or in Section 6a-2 not later than 10 days after receipt of the same and without any deduction whatever. Such items of income shall be either paid into the State treasury or deposited into a college or university bank account within the time period established for like amounts in Section 2 of the State Officers and Employees Money Disposition Act; provided, that if deposited into a bank account, such items together with interest thereon shall be paid into the State treasury as provided in the preceding sentence. The General Assembly shall from time to time make appropriations payable from the Board of Governors of State Colleges and Universities Income Fund for the support and improvement of such State Colleges and Universities.
(2) The following items of income shall be retained by each such State College or University or by the Board of Governors of State Colleges and Universities in its own treasury: endowment funds, gifts, trust funds, and Federal aid; funds received in connection with contracts with governmental, public or private agencies or persons, for research or services including funds which are paid as reimbursement to the State College or University or to the Board of Governors of State Colleges and Universities and funds received in connection with its operation of research and high technology parks; funds received in connection with reserves authorized by Section 8a of "An Act to provide for the management, operation, control and maintenance of the State Colleges and Universities System", approved July 2, 1951, as amended; funds received in connection with the retention, receipt, assignment, license, sale or transfer of interests in, rights to, or income from discoveries, inventions, patents, or copyrightable works; funds retained by the State College or University under the authority of Section 6a-2, and funds received from the operation of student or staff residence facilities, student and staff medical and health programs, Union buildings, bookstores, farms, stores, and other auxiliary enterprises or activities which are self-supporting in whole or in part. Any income derived from such auxiliary enterprises or activities which is not necessary to their support, maintenance, or development shall not, however, be applied to any general operational or educational purpose but shall be paid into the State Treasury as provided in paragraph (1) of this Section.
Whenever such funds retained by each such State College or University or by the Board of Governors of State Colleges and Universities in its own treasury are deposited with a bank or savings and loan association and the amount of the deposit exceeds the amount of federal deposit insurance coverage, a bond or pledged securities shall be obtained. Only the types of securities which the State Treasurer may, in his discretion, accept for amounts not insured by the Federal Deposit Insurance Corporation or the Federal Savings and Loan Insurance Corporation under Section 11 of "An Act in relation to State moneys", approved June 28, 1919, as amended, may be accepted as pledged securities. The market value of the bond or pledged securities shall at all times be equal to or greater than the uninsured portion of the deposit.
(3) All monies received by the Cooperative Computer Center operated and maintained by Governors State University, in conjunction and pursuant to contracts with other State universities, shall be deposited in the Cooperative Computer Center Revolving Fund. The General Assembly shall from time to time make appropriations from the Cooperative Computer Center Revolving Fund to be used for expenditures incurred by the Cooperative Computer Center.
(4) The Auditor General shall audit or cause to be audited the above items of income and all other income and expenditures of such institutions.
(5) Beginning on January 1, 1996, the provisions of paragraphs (1) and (2) of this Section shall be superseded by Section 5-35 of the Chicago State University Law and Section 6a-1c of the State Finance Act with respect to Chicago State University; by Section 10-35 of the Eastern Illinois University Law and Section 6a-1d of the State Finance Act with respect to Eastern Illinois University; by Section 15-35 of the Governors State University Law and Section 6a-1e of the State Finance Act with respect to Governors State University; by Section 25-35 of the Northeastern Illinois University Law and Section 6a-1f of the State Finance Act with respect to Northeastern Illinois University; and by Section 35-35 of the Western Illinois University Law and Section 6a-1g of the State Finance Act with respect to Western Illinois University. On January 1, 1996, all items of income and other funds deposited, retained, or otherwise held under paragraphs (1) and (2) of this Section shall be transferred, appropriated, retained and used as provided by the provisions of law cited in this paragraph as superseding the provisions of paragraphs (1) and (2) of this Section.
(Source: P.A. 89-4, eff. 1-1-96.)

(30 ILCS 105/6a-1) (from Ch. 127, par. 142a1)
Sec. 6a-1. (1) Beginning on the effective date of this amendatory Act of 1996, the following items of income received by the Southern Illinois University for general operational and educational purposes shall be retained by the University in its own treasury and credited to an account known as the University Income Fund that it shall establish in its treasury for purposes of this paragraph: (a) tuition and laboratory fees not pledged to discharge obligations arising out of the issuance of revenue bonds, library fees, and all interest which may be earned thereon; and (b) excess income from auxiliary enterprises and activities as provided in paragraph (2) of this Section, and all other income arising out of any activity or purpose not specified in paragraph (2) of this Section or in Sections 6a-2 or 6a-3 upon receipt of the same without any deduction whatever. Such items of income shall be deposited into a college or university bank account within the time period established for like amounts in Section 2 of the State Officers and Employees Money Disposition Act. Within 10 days after the effective date of this amendatory Act of 1996, all moneys then remaining in the Southern Illinois University Income Fund heretofore established as a special fund in the State Treasury that were covered and paid into that fund by the University shall be repaid to the University upon the warrant of the State Comptroller, directed to the State Treasurer as an order to pay the sum required to be repaid under this paragraph and shown as due on the warrant. The University shall deposit the amount so repaid to it in a college or university bank account within the time period established for like amounts in Section 2 of the State Officers and Employees Money Disposition Act, to be credited to the University Income Fund established by the University in its own treasury for purposes of this paragraph. All moneys from time to time held in the University Income Fund in the treasury of the University shall be used by the University, pursuant to the order and direction of the Board of Trustees of the University, for the support and improvement of the University, except for amounts disbursed from that University Income Fund for refunds to students for whom duplicate payment has been made and to students who have withdrawn after registration and who are entitled to such refunds.
(2) The following items of income shall be retained by the University in its own treasury: endowment funds, gifts, trust funds, and Federal aid; funds received in connection with contracts with governmental, public, or private agencies or persons, for research or services including funds which are paid as reimbursement to the University; funds received in connection with reserves authorized by Section 8a of the Southern Illinois University Management Act; funds received in connection with its operation of medical research and high technology parks and with the retention, receipt, assignment, license, sale or transfer of interests in, rights to, or income from discoveries, inventions, patents, or copyrightable works; funds retained by the University under the authority of Sections 6a-2 and 6a-3; and funds received from the operation of student or staff residence facilities, student and staff medical and health programs, Union buildings, bookstores, farms, stores, and other auxiliary enterprises or activities which are self-supporting in whole or in part. Any income derived from such auxiliary enterprises or activities which is not necessary to their support, maintenance, or development shall not, however, be applied to any general operational or educational purposes but shall be retained by the University in its own treasury and credited to the University Income Fund that it shall establish in its treasury as provided in paragraph (1) of this Section.
Whenever such funds retained by the University in its own treasury are deposited with a bank or savings and loan association and the amount of the deposit exceeds the amount of federal deposit insurance coverage, a bond or pledged securities shall be obtained. Only the types of securities which the State Treasurer may, in his discretion, accept for amounts not insured by the Federal Deposit Insurance Corporation or the Federal Savings and Loan Insurance Corporation under Section 11 of the Deposit of State Moneys Act, may be accepted as pledged securities. The market value of the bond or pledged securities shall at all times be equal to or greater than the uninsured portion of the deposit.
The Auditor General shall audit or cause to be audited the above items of income and all other income and expenditures of such institution.
(Source: P.A. 89-602, eff. 8-2-96.)

(30 ILCS 105/6a-1a)
Sec. 6a-1a. (1) Beginning on the effective date of this amendatory Act of 1996, the following items of income received by Northern Illinois University for general operational and educational purposes shall be retained by the University in its own treasury and credited to an account known as the University Income Fund that it shall establish in its treasury for purposes of this paragraph: (a) tuition and laboratory fees not pledged to discharge obligations arising out of the issuance of revenue bonds, library fees, all any interest which may be earned thereon; and (b) excess income from auxiliary enterprises and activities as provided in paragraph (2) of this Section, and all other income arising out of any activity or purpose not specified in paragraph (2), (3), (4) or (5) of this Section upon receipt of the same without any deduction whatever. Within 10 days after the effective date of this amendatory Act of 1996, all moneys then held in the Northern Illinois University Income Fund established in the State Treasury that have been covered and paid into that fund by or on behalf of that University shall be repaid to the University upon the warrant of the State Comptroller, directed to the State Treasurer as an order to pay the sum required to be repaid under this paragraph and shown as due on the warrant. The University shall deposit the amount so repaid to it in a university bank account within the time period established for like amounts in Section 2 of the State Officers and Employees Money Disposition Act, to be credited to the University Income Fund established by the University in its own treasury for purposes of this paragraph. All moneys from time to time held in the University Income Fund in the treasury of the University shall be used by the University, pursuant to the order and direction of the Board of Trustees of the University, for the support and improvement of the University, except for amounts disbursed from that University Income Fund for refunds to students for whom duplicate payment has been made and to students who have withdrawn after registration and who are entitled to such refunds.
(2) The following items of income shall be retained by the University in its own treasury: endowment funds, gifts, trust funds, and Federal aid; funds received in connection with contracts with governmental, public, or private agencies or persons, for research or services including funds which are paid as reimbursement to the University; funds received in connection with reserves authorized by Section 30-60 of the Northern Illinois University Law; funds received in connection with its operation of research and high technology parks and with the retention, receipt, assignment, license, sale or transfer of interests in, rights to, or income from discoveries, inventions, patents, or copyrightable works; funds retained by the University under the authority of paragraph (3), (4) or (5) of this Section; and funds received from the operation of student or staff residence facilities, student and staff medical and health programs, Union buildings, bookstores, farms, stores, and other auxiliary enterprises or activities which are self-supporting in whole or in part. Any income derived from such auxiliary enterprises or activities which is not necessary to their support, maintenance, or development shall not, however, be applied to any general operational or educational purposes but shall be retained by the University in its own treasury and credited to the University Income Fund that it shall establish in its treasury as provided in paragraph (1) of this Section.
(3) The Board of Trustees of Northern Illinois University may retain in its treasury any funds derived from rentals, service charges and laboratory and building service charges or other sources, assessed or obtained for or arising out of the operation of any building or buildings or structure or structures and pledged to discharge obligations created in order to complete or operate such building or structure, or for the payment of revenue bonds issued for such University by the Teachers College Board, the Board of Governors of State Colleges and Universities, the Board of Regents, or the Board of Trustees of Northern Illinois University, such funds to be disbursed from time to time pursuant to the order and direction of the Board of Trustees of Northern Illinois University, and in accordance with any contracts, pledges, trusts or agreements heretofore made with respect thereto by the Teachers College Board, the Board of Governors of State Colleges and Universities or the Board of Regents, or hereafter made by the Board of Trustees of Northern Illinois University.
(4) The Board of Trustees of Northern Illinois University may also retain in its treasury, out of student fees and tuition, such sums annually as the Board determines are necessary to supplement revenue derived from any building or buildings constructed or acquired on or after the effective date of this amendatory Act of 1995, or to supplement revenues derived from any building or buildings having bonds outstanding thereon which bonds have heretofore been issued for the University by the Teachers College Board, the Board of Governors of State Colleges and Universities or the Board of Regents and which bonds are refunded under the provisions of the Act under which they were issued or under the provisions of any other law of this State authorizing the refunding of such bonds, and may pledge or by resolution may make a supplementary allocation of the funds so retained out of students' fees and tuition for the retirement of such bonds as may be issued under any such Act or law. Such funds as are so pledged shall annually be credited to the account to which the pledge applies. Such funds as are supplementarily allocated by Board resolution subsequent to the resolution creating the bonds shall be credited in accordance with the terms of the resolution making such supplementary allocation to the account to which the allocation applies. The Board may authorize such supplementation only after a determination by it that the maximum revenues which may reasonably and economically be derived from the operation of a building proposed to be constructed or acquired under the Act under which the bonds therefor are issued will be insufficient to meet the costs of operation and maintenance and to pay the principal of and interest on bonds so issued for such building, or after a determination by it that the maximum revenues which may reasonably and economically be derived from the operation of a building already constructed or acquired under the Act under which the bonds therefor were issued are or will be insufficient to meet the costs of operation and maintenance and to pay the principal of and interest on bonds issued for such building. In no event shall the supplementation from University income be in excess of an amount which, when added to the revenues to be derived from the operation of the building or buildings, will be sufficient to meet the annual debt service requirements on the bonds issued in respect to such building or buildings, the annual cost of maintenance or operation of such building or buildings, and to provide for such reserves, accounts or covenants which the resolution authorizing the issuing of such bonds may require.
(5) The Board of Trustees of Northern Illinois University may also retain in its treasury (a) all moneys received from the sale of all bonds issued under the Northern Illinois University Revenue Bond Law, (b) all fees, rentals and other charges from students, staff members and others using or being served by, or having the right to use or the right to be served by, or to operate any project acquired under the Northern Illinois University Revenue Bond Law, (c) all tuition, registration, matriculation, health, hospital, medical, laboratory, admission, student activities, student services, and all other fees collected from students matriculated, registered or otherwise enrolled at and attending the University pledged under the terms of any resolution authorizing bonds, or authorizing a supplemental allocation of fees for debt service of bonds theretofore issued pursuant to the Northern Illinois University Revenue Bond Law, and (d) all rentals from any facility or building acquired under the Northern Illinois University Revenue Bond Law and leased to the United States of America.
(6) Whenever funds retained by the University in its own treasury as provided in this Section are deposited with a bank or savings and loan association and the amount of the deposit exceeds the amount of federal deposit insurance coverage, a bond or pledged securities shall be obtained. Only the types of securities which the State Treasurer may, in his discretion, accept for amounts not insured by the Federal Deposit Insurance Corporation or the Federal Savings and Loan Insurance Corporation under Section 11 of the Deposit of State Moneys Act may be accepted as pledged securities. The market value of the bond or pledged securities shall at all times be equal to or greater than the uninsured portion of the deposit.
(7) The Auditor General shall audit or cause to be audited all items of income referred to in this Section and all other income and expenditures of the University.
(Source: P.A. 89-4, eff. 1-1-96; 89-602, eff. 8-2-96.)

(30 ILCS 105/6a-1b)
Sec. 6a-1b. (1) Beginning on the effective date of this amendatory Act of 1996, the following items of income received by Illinois State University for general operational and educational purposes shall be retained by the University in its own treasury and credited to an account known as the University Income Fund that it shall establish in its treasury for purposes of this paragraph: (a) tuition and laboratory fees not pledged to discharge obligations arising out of the issuance of revenue bonds, library fees, and all interest which may be earned thereon; and (b) excess income from auxiliary enterprises and activities as provided in paragraph (2) of this Section, and all other income arising out of any activity or purpose not specified in paragraph (2), (3), (4) or (5) of this Section upon receipt of the same without any deduction whatever. Within 10 days after the effective date of this amendatory Act of 1996, all moneys then held in the Illinois State University Income Fund established in the State Treasury that have been covered and paid into that fund by or on behalf of that University shall be repaid to the University upon the warrant of the State Comptroller, directed to the State Treasurer as an order to pay the sum required to be repaid under this paragraph and shown as due on the warrant. The University shall deposit the amount so repaid to it in a university bank account within the time period established for like amounts in Section 2 of the State Officers and Employees Money Disposition Act, to be credited to the University Income Fund established by the University in its own treasury for purposes of this paragraph. All moneys from time to time held in the University Income Fund in the treasury of the University shall be used by the University, pursuant to the order and direction of the Board of Trustees of the University, for the support and improvement of the University, except for amounts disbursed from that University Income Fund for refunds to students for whom duplicate payment has been made and to students who have withdrawn after registration and who are entitled to such refunds.
(2) The following items of income shall be retained by the University in its own treasury: endowment funds, gifts, trust funds, and Federal aid; funds received in connection with contracts with governmental, public, or private agencies or persons, for research or services including funds which are paid as reimbursement to the University; funds received in connection with reserves authorized by Section 20-60 of the Illinois State University Law; funds received in connection with its operation of research and high technology parks and with the retention, receipt, assignment, license, sale or transfer of interests in, rights to, or income from discoveries, inventions, patents, or copyrightable works; funds retained by the University under the authority of paragraph (3), (4) or (5) of this Section; and funds received from the operation of student or staff residence facilities, student and staff medical and health programs, Union buildings, bookstores, farms, stores, and other auxiliary enterprises or activities which are self-supporting in whole or in part. Any income derived from such auxiliary enterprises or activities which is not necessary to their support, maintenance, or development shall not, however, be applied to any general operational or educational purposes but shall be retained by the University in its own treasury and credited to the University Income Fund that it shall establish in its treasury as provided in paragraph (1) of this Section.
(3) The Board of Trustees of Illinois State University may retain in its treasury any funds derived from rentals, service charges and laboratory and building service charges or other sources, assessed or obtained for or arising out of the operation of any building or buildings or structure or structures and pledged to discharge obligations created in order to complete or operate such building or structure, or for the payment of revenue bonds issued for such University by the Teachers College Board, the Board of Governors of State Colleges and Universities, the Board of Regents, or the Board of Trustees of Illinois State University, such funds to be disbursed from time to time pursuant to the order and direction of the Board of Trustees of Northern Illinois University, and in accordance with any contracts, pledges, trusts or agreements heretofore made with respect thereto by the Teachers College Board, the Board of Governors of State Colleges and Universities or the Board of Regents, or hereafter made by the Board of Trustees of Illinois State University.
(4) The Board of Trustees of Illinois State University may also retain in its treasury, out of student fees and tuition, such sums annually as the Board determines are necessary to supplement revenue derived from any building or buildings constructed or acquired on or after the effective date of this amendatory Act of 1995, or to supplement revenues derived from any building or buildings having bonds outstanding thereon which bonds have heretofore been issued for the University by the Teachers College Board, the Board of Governors of State Colleges and Universities or the Board of Regents and which bonds are refunded under the provisions of the Act under which they were issued or under the provisions of any other law of this State authorizing the refunding of such bonds, and may pledge or by resolution may make a supplementary allocation of the funds so retained out of students' fees and tuition for the retirement of such bonds as may be issued under any such Act or law. Such funds as are so pledged shall annually be credited to the account to which the pledge applies. Such funds as are supplementarily allocated by Board resolution subsequent to the resolution creating the bonds shall be credited in accordance with the terms of the resolution making such supplementary allocation to the account to which the allocation applies. The Board may authorize such supplementation only after a determination by it that the maximum revenues which may reasonably and economically be derived from the operation of a building proposed to be constructed or acquired under the Act under which the bonds therefor are issued will be insufficient to meet the costs of operation and maintenance and to pay the principal of and interest on bonds so issued for such building, or after a determination by it that the maximum revenues which may reasonably and economically be derived from the operation of a building already constructed or acquired under the Act under which the bonds therefor were issued are or will be insufficient to meet the costs of operation and maintenance and to pay the principal of and interest on bonds issued for such building. In no event shall the supplementation from University income be in excess of an amount which, when added to the revenues to be derived from the operation of the building or buildings, will be sufficient to meet the annual debt service requirements on the bonds issued in respect to such building or buildings, the annual cost of maintenance or operation of such building or buildings, and to provide for such reserves, accounts or covenants which the resolution authorizing the issuing of such bonds may require.
(5) The Board of Trustees of Illinois State University may also retain in its treasury (a) all moneys received from the sale of all bonds issued under the Illinois State University Revenue Bond Law, (b) all fees, rentals and other charges from students, staff members and others using or being served by, or having the right to use or the right to be served by, or to operate any project acquired under the Illinois State University Revenue Bond Law, (c) all tuition, registration, matriculation, health, hospital, medical, laboratory, admission, student activities, student services, and all other fees collected from students matriculated, registered or otherwise enrolled at and attending the University pledged under the terms of any resolution authorizing bonds, or authorizing a supplemental allocation of fees for debt service of bonds theretofore issued pursuant to the Illinois State University Revenue Bond Law, and (d) all rentals from any facility or building acquired under the Illinois State University Revenue Bond Law and leased to the United States of America.
(6) Whenever funds retained by the University in its own treasury as provided in this Section are deposited with a bank or savings and loan association and the amount of the deposit exceeds the amount of federal deposit insurance coverage, a bond or pledged securities shall be obtained. Only the types of securities which the State Treasurer may, in his discretion, accept for amounts not insured by the Federal Deposit Insurance Corporation or the Federal Savings and Loan Insurance Corporation under Section 11 of the Deposit of State Moneys Act may be accepted as pledged securities. The market value of the bond or pledged securities shall at all times be equal to or greater than the uninsured portion of the deposit.
(7) The Auditor General shall audit or cause to be audited all items of income referred to in this Section and all other income and expenditures of the University.
(Source: P.A. 89-4, eff. 1-1-96; 89-602, eff. 8-2-96.)

(30 ILCS 105/6a-1c)
Sec. 6a-1c. (1) Beginning on the effective date of this amendatory Act of 1996, the following items of income received by Chicago State University for general operational and educational purposes shall be retained by the University in its own treasury and credited to an account known as the University Income Fund that it shall establish in its treasury for purposes of this paragraph: (a) tuition and laboratory fees not pledged to discharge obligations arising out of the issuance of revenue bonds, library fees, and all interest which may be earned thereon; and (b) excess income from auxiliary enterprises and activities as provided in paragraph (2) of this Section, and all other income arising out of any activity or purpose not specified in paragraph (2), (3), (4) or (5) of this Section upon receipt of the same without any deduction whatever. Within 10 days after the effective date of this amendatory Act of 1996, all moneys then held in the Chicago State University Income Fund established in the State Treasury that have been covered and paid into that fund by or on behalf of that University shall be repaid to the University upon the warrant of the State Comptroller, directed to the State Treasurer as an order to pay the sum required to be repaid under this paragraph and shown as due on the warrant. The University shall deposit the amount so repaid to it in a university bank account within the time period established for like amounts in Section 2 of the State Officers and Employees Money Disposition Act, to be credited to the University Income Fund established by the University in its own treasury for purposes of this paragraph. All moneys from time to time held in the University Income Fund in the treasury of the University shall be used by the University, pursuant to the order and direction of the Board of Trustees of the University, for the support and improvement of the University, except for amounts disbursed from that University Income Fund for refunds to students for whom duplicate payment has been made and to students who have withdrawn after registration and who are entitled to such refunds.
(2) The following items of income shall be retained by the University in its own treasury: endowment funds, gifts, trust funds, and Federal aid; funds received in connection with contracts with governmental, public, or private agencies or persons, for research or services including funds which are paid as reimbursement to the University; funds received in connection with reserves authorized by Section 5-60 of the Chicago State University Law; funds received in connection with its operation of research and high technology parks and with the retention, receipt, assignment, license, sale or transfer of interests in, rights to, or income from discoveries, inventions, patents, or copyrightable works; funds retained by the University under the authority of paragraph (3), (4) or (5) of this Section; and funds received from the operation of student or staff residence facilities, student and staff medical and health programs, Union buildings, bookstores, farms, stores, and other auxiliary enterprises or activities which are self-supporting in whole or in part. Any income derived from such auxiliary enterprises or activities which is not necessary to their support, maintenance, or development shall not, however, be applied to any general operational or educational purposes but shall be retained by the University in its own treasury and credited to the University Income Fund that it shall establish in its treasury as provided in paragraph (1) of this Section.
(3) The Board of Trustees of Chicago State University may retain in its treasury any funds derived from rentals, service charges and laboratory and building service charges or other sources, assessed or obtained for or arising out of the operation of any building or buildings or structure or structures and pledged to discharge obligations created in order to complete or operate such building or structure, or for the payment of revenue bonds issued for such University by the Teachers College Board, the Board of Governors of State Colleges and Universities or the Board of Trustees of Chicago State University, such funds to be disbursed from time to time pursuant to the order and direction of the Board of Trustees of Chicago State University, and in accordance with any contracts, pledges, trusts or agreements heretofore made with respect thereto by the Teachers College Board or the Board of Governors of State Colleges and Universities, or hereafter made by the Board of Trustees of Chicago State University.
(4) The Board of Trustees of Chicago State University may also retain in its treasury, out of student fees and tuition, such sums annually as the Board determines are necessary to supplement revenue derived from any building or buildings constructed or acquired on or after the effective date of this amendatory Act of 1995, or to supplement revenues derived from any building or buildings having bonds outstanding thereon which bonds have heretofore been issued for the University by the Teachers College Board or the Board of Governors of State Colleges and Universities and which bonds are refunded under the provisions of the Act under which they were issued or under the provisions of any other law of this State authorizing the refunding of such bonds, and may pledge or by resolution may make a supplementary allocation of the funds so retained out of students' fees and tuition for the retirement of such bonds as may be issued under any such Act or law. Such funds as are so pledged shall annually be credited to the account to which the pledge applies. Such funds as are supplementarily allocated by Board resolution subsequent to the resolution creating the bonds shall be credited in accordance with the terms of the resolution making such supplementary allocation to the account to which the allocation applies. The Board may authorize such supplementation only after a determination by it that the maximum revenues which may reasonably and economically be derived from the operation of a building proposed to be constructed or acquired under the Act under which the bonds therefor are issued will be insufficient to meet the costs of operation and maintenance and to pay the principal of and interest on bonds so issued for such building, or after a determination by it that the maximum revenues which may reasonably and economically be derived from the operation of a building already constructed or acquired under the Act under which the bonds therefor were issued are or will be insufficient to meet the costs of operation and maintenance and to pay the principal of and interest on bonds issued for such building. In no event shall the supplementation from University income be in excess of an amount which, when added to the revenues to be derived from the operation of the building or buildings, will be sufficient to meet the annual debt service requirements on the bonds issued in respect to such building or buildings, the annual cost of maintenance or operation of such building or buildings, and to provide for such reserves, accounts or covenants which the resolution authorizing the issuing of such bonds may require.
(5) The Board of Trustees of Chicago State University may also retain in its treasury (a) all moneys received from the sale of all bonds issued under the Chicago State University Revenue Bond Law, (b) all fees, rentals and other charges from students, staff members and others using or being served by, or having the right to use or the right to be served by, or to operate any project acquired under the Chicago State University Revenue Bond Law, (c) all tuition, registration, matriculation, health, hospital, medical, laboratory, admission, student activities, student services, and all other fees collected from students matriculated, registered or otherwise enrolled at and attending the University pledged under the terms of any resolution authorizing bonds, or authorizing a supplemental allocation of fees for debt service of bonds theretofore issued pursuant to the Chicago State University Revenue Bond Law, and (d) all rentals from any facility or building acquired under the Chicago State University Revenue Bond Law and leased to the United States of America.
(6) Whenever funds retained by the University in its own treasury as provided in this Section are deposited with a bank or savings and loan association and the amount of the deposit exceeds the amount of federal deposit insurance coverage, a bond or pledged securities shall be obtained. Only the types of securities which the State Treasurer may, in his discretion, accept for amounts not insured by the Federal Deposit Insurance Corporation or the Federal Savings and Loan Insurance Corporation under Section 11 of the Deposit of State Moneys Act may be accepted as pledged securities. The market value of the bond or pledged securities shall at all times be equal to or greater than the uninsured portion of the deposit.
(7) The Auditor General shall audit or cause to be audited all items of income referred to in this Section and all other income and expenditures of the University.
(Source: P.A. 89-4, eff. 1-1-96; 89-602, eff. 8-2-96.)

(30 ILCS 105/6a-1d)
Sec. 6a-1d. (1) Beginning on the effective date of this amendatory Act of 1996, the following items of income received by Eastern Illinois University for general operational and educational purposes shall be retained by the University in its own treasury and credited to an account known as the University Income Fund that it shall establish in its treasury for purposes of this paragraph: (a) tuition and laboratory fees not pledged to discharge obligations arising out of the issuance of revenue bonds, library fees, and all interest which may be earned thereon; and (b) excess income from auxiliary enterprises and activities as provided in paragraph (2) of this Section, and all other income arising out of any activity or purpose not specified in paragraph (2), (3), (4) or (5) of this Section upon receipt of the same without any deduction whatever. Within 10 days after the effective date of this amendatory Act of 1996, all moneys then held in the Eastern Illinois University Income Fund established in the State Treasury that have been covered and paid into that fund by or on behalf of that University shall be repaid to the University upon the warrant of the State Comptroller, directed to the State Treasurer as an order to pay the sum required to be repaid under this paragraph and shown as due on the warrant. The University shall deposit the amount so repaid to it in a university bank account within the time period established for like amounts in Section 2 of the State Officers and Employees Money Disposition Act, to be credited to the University Income Fund established by the University in its own treasury for purposes of this paragraph. All moneys from time to time held in the University Income Fund in the treasury of the University shall be used by the University, pursuant to the order and direction of the Board of Trustees of the University, for the support and improvement of the University, except for amounts disbursed from that University Income Fund for refunds to students for whom duplicate payment has been made and to students who have withdrawn after registration and who are entitled to such refunds.
(2) The following items of income shall be retained by the University in its own treasury: endowment funds, gifts, trust funds, and Federal aid; funds received in connection with contracts with governmental, public, or private agencies or persons, for research or services including funds which are paid as reimbursement to the University; funds received in connection with reserves authorized by Section 10-60 of the Eastern Illinois University Law; funds received in connection with its operation of research and high technology parks and with the retention, receipt, assignment, license, sale or transfer of interests in, rights to, or income from discoveries, inventions, patents, or copyrightable works; funds retained by the University under the authority of paragraph (3), (4) or (5) of this Section; and funds received from the operation of student or staff residence facilities, student and staff medical and health programs, Union buildings, bookstores, farms, stores, and other auxiliary enterprises or activities which are self-supporting in whole or in part. Any income derived from such auxiliary enterprises or activities which is not necessary to their support, maintenance, or development shall not, however, be applied to any general operational or educational purposes but shall be retained by the University in its own treasury and credited to the University Income Fund that it shall establish in its treasury as provided in paragraph (1) of this Section.
(3) The Board of Trustees of Eastern Illinois University may retain in its treasury any funds derived from rentals, service charges and laboratory and building service charges or other sources, assessed or obtained for or arising out of the operation of any building or buildings or structure or structures and pledged to discharge obligations created in order to complete or operate such building or structure, or for the payment of revenue bonds issued for such University by the Teachers College Board, the Board of Governors of State Colleges and Universities or the Board of Trustees of Eastern Illinois University, such funds to be disbursed from time to time pursuant to the order and direction of the Board of Trustees of Eastern Illinois University, and in accordance with any contracts, pledges, trusts or agreements heretofore made with respect thereto by the Teachers College Board or the Board of Governors of State Colleges and Universities, or hereafter made by the Board of Trustees of Eastern Illinois University.
(4) The Board of Trustees of Eastern Illinois University may also retain in its treasury, out of student fees and tuition, such sums annually as the Board determines are necessary to supplement revenue derived from any building or buildings constructed or acquired on or after the effective date of this amendatory Act of 1995, or to supplement revenues derived from any building or buildings having bonds outstanding thereon which bonds have heretofore been issued for the University by the Teachers College Board or the Board of Governors of State Colleges and Universities and which bonds are refunded under the provisions of the Act under which they were issued or under the provisions of any other law of this State authorizing the refunding of such bonds, and may pledge or by resolution may make a supplementary allocation of the funds so retained out of students' fees and tuition for the retirement of such bonds as may be issued under any such Act or law. Such funds as are so pledged shall annually be credited to the account to which the pledge applies. Such funds as are supplementarily allocated by Board resolution subsequent to the resolution creating the bonds shall be credited in accordance with the terms of the resolution making such supplementary allocation to the account to which the allocation applies. The Board may authorize such supplementation only after a determination by it that the maximum revenues which may reasonably and economically be derived from the operation of a building proposed to be constructed or acquired under the Act under which the bonds therefor are issued will be insufficient to meet the costs of operation and maintenance and to pay the principal of and interest on bonds so issued for such building, or after a determination by it that the maximum revenues which may reasonably and economically be derived from the operation of a building already constructed or acquired under the Act under which the bonds therefor were issued are or will be insufficient to meet the costs of operation and maintenance and to pay the principal of and interest on bonds issued for such building. In no event shall the supplementation from University income be in excess of an amount which, when added to the revenues to be derived from the operation of the building or buildings, will be sufficient to meet the annual debt service requirements on the bonds issued in respect to such building or buildings, the annual cost of maintenance or operation of such building or buildings, and to provide for such reserves, accounts or covenants which the resolution authorizing the issuing of such bonds may require.
(5) The Board of Trustees of Eastern Illinois University may also retain in its treasury (a) all moneys received from the sale of all bonds issued under the Eastern Illinois University Revenue Bond Law, (b) all fees, rentals and other charges from students, staff members and others using or being served by, or having the right to use or the right to be served by, or to operate any project acquired under the Eastern Illinois University Revenue Bond Law, (c) all tuition, registration, matriculation, health, hospital, medical, laboratory, admission, student activities, student services, and all other fees collected from students matriculated, registered or otherwise enrolled at and attending the University pledged under the terms of any resolution authorizing bonds, or authorizing a supplemental allocation of fees for debt service of bonds theretofore issued pursuant to the Eastern Illinois University Revenue Bond Law, and (d) all rentals from any facility or building acquired under the Eastern Illinois University Revenue Bond Law and leased to the United States of America.
(6) Whenever funds retained by the University in its own treasury as provided in this Section are deposited with a bank or savings and loan association and the amount of the deposit exceeds the amount of federal deposit insurance coverage, a bond or pledged securities shall be obtained. Only the types of securities which the State Treasurer may, in his discretion, accept for amounts not insured by the Federal Deposit Insurance Corporation or the Federal Savings and Loan Insurance Corporation under Section 11 of the Deposit of State Moneys Act may be accepted as pledged securities. The market value of the bond or pledged securities shall at all times be equal to or greater than the uninsured portion of the deposit.
(7) The Auditor General shall audit or cause to be audited all items of income referred to in this Section and all other income and expenditures of the University.
(Source: P.A. 89-4, eff. 1-1-96; 89-602, eff. 8-2-96.)

(30 ILCS 105/6a-1e)
Sec. 6a-1e. (1) Beginning on the effective date of this amendatory Act of 1996, the following items of income received by Governors State University for general operational and educational purposes shall be retained by the University in its own treasury and credited to an account known as the University Income Fund that it shall establish in its treasury for purposes of this paragraph: (a) tuition and laboratory fees not pledged to discharge obligations arising out of the issuance of revenue bonds, library fees, and all interest which may be earned thereon; and (b) excess income from auxiliary enterprises and activities as provided in paragraph (2) of this Section, and all other income arising out of any activity or purpose not specified in paragraph (2), (3), (4) or (5) of this Section upon receipt of the same without any deduction whatever. Within 10 days after the effective date of this amendatory Act of 1996, all moneys then held in the Governors State University Income Fund established in the State Treasury that have been covered and paid into that fund by or on behalf of that University shall be repaid to the University upon the warrant of the State Comptroller, directed to the State Treasurer as an order to pay the sum required to be repaid under this paragraph and shown as due on the warrant. The University shall deposit the amount so repaid to it in a university bank account within the time period established for like amounts in Section 2 of the State Officers and Employees Money Disposition Act, to be credited to the University Income Fund established by the University in its own treasury for purposes of this paragraph. All moneys from time to time held in the University Income Fund in the treasury of the University shall be used by the University, pursuant to the order and direction of the Board of Trustees of the University, for the support and improvement of the University, except for amounts disbursed from that University Income Fund for refunds to students for whom duplicate payment has been made and to students who have withdrawn after registration and who are entitled to such refunds.
(2) The following items of income shall be retained by the University in its own treasury: endowment funds, gifts, trust funds, and Federal aid; funds received in connection with contracts with governmental, public, or private agencies or persons, for research or services including funds which are paid as reimbursement to the University; funds received in connection with reserves authorized by Section 15-60 of the Governors State University Law; funds received in connection with its operation of research and high technology parks and with the retention, receipt, assignment, license, sale or transfer of interests in, rights to, or income from discoveries, inventions, patents, or copyrightable works; funds retained by the University under the authority of paragraph (3), (4) or (5) of this Section; and funds received from the operation of student or staff residence facilities, student and staff medical and health programs, Union buildings, bookstores, farms, stores, and other auxiliary enterprises or activities which are self-supporting in whole or in part. Any income derived from such auxiliary enterprises or activities which is not necessary to their support, maintenance, or development shall not, however, be applied to any general operational or educational purposes but shall be retained by the University in its own treasury and credited to the University Income Fund that it shall establish in its treasury as provided in paragraph (1) of this Section.
(3) The Board of Trustees of Governors State University may retain in its treasury any funds derived from rentals, service charges and laboratory and building service charges or other sources, assessed or obtained for or arising out of the operation of any building or buildings or structure or structures and pledged to discharge obligations created in order to complete or operate such building or structure, or for the payment of revenue bonds issued for such University by the Teachers College Board, the Board of Governors of State Colleges and Universities or the Board of Trustees of Governors State University, such funds to be disbursed from time to time pursuant to the order and direction of the Board of Trustees of Governors State University, and in accordance with any contracts, pledges, trusts or agreements heretofore made with respect thereto by the Teachers College Board or the Board of Governors of State Colleges and Universities, or hereafter made by the Board of Trustees of Governors State University.
(4) The Board of Trustees of Governors State University may also retain in its treasury, out of student fees and tuition, such sums annually as the Board determines are necessary to supplement revenue derived from any building or buildings constructed or acquired on or after the effective date of this amendatory Act of 1995, or to supplement revenues derived from any building or buildings having bonds outstanding thereon which bonds have heretofore been issued for the University by the Teachers College Board or the Board of Governors of State Colleges and Universities and which bonds are refunded under the provisions of the Act under which they were issued or under the provisions of any other law of this State authorizing the refunding of such bonds, and may pledge or by resolution may make a supplementary allocation of the funds so retained out of students' fees and tuition for the retirement of such bonds as may be issued under any such Act or law. Such funds as are so pledged shall annually be credited to the account to which the pledge applies. Such funds as are supplementarily allocated by Board resolution subsequent to the resolution creating the bonds shall be credited in accordance with the terms of the resolution making such supplementary allocation to the account to which the allocation applies. The Board may authorize such supplementation only after a determination by it that the maximum revenues which may reasonably and economically be derived from the operation of a building proposed to be constructed or acquired under the Act under which the bonds therefor are issued will be insufficient to meet the costs of operation and maintenance and to pay the principal of and interest on bonds so issued for such building, or after a determination by it that the maximum revenues which may reasonably and economically be derived from the operation of a building already constructed or acquired under the Act under which the bonds therefor were issued are or will be insufficient to meet the costs of operation and maintenance and to pay the principal of and interest on bonds issued for such building. In no event shall the supplementation from University income be in excess of an amount which, when added to the revenues to be derived from the operation of the building or buildings, will be sufficient to meet the annual debt service requirements on the bonds issued in respect to such building or buildings, the annual cost of maintenance or operation of such building or buildings, and to provide for such reserves, accounts or covenants which the resolution authorizing the issuing of such bonds may require.
(5) The Board of Trustees of Governors State University may also retain in its treasury (a) all moneys received from the sale of all bonds issued under the Governors State University Revenue Bond Law, (b) all fees, rentals and other charges from students, staff members and others using or being served by, or having the right to use or the right to be served by, or to operate any project acquired under the Governors State University Revenue Bond Law, (c) all tuition, registration, matriculation, health, hospital, medical, laboratory, admission, student activities, student services, and all other fees collected from students matriculated, registered or otherwise enrolled at and attending the University pledged under the terms of any resolution authorizing bonds, or authorizing a supplemental allocation of fees for debt service of bonds theretofore issued pursuant to the Governors State University Revenue Bond Law, and (d) all rentals from any facility or building acquired under the Governors State University Revenue Bond Law and leased to the United States of America.
(6) Whenever funds retained by the University in its own treasury as provided in this Section are deposited with a bank or savings and loan association and the amount of the deposit exceeds the amount of federal deposit insurance coverage, a bond or pledged securities shall be obtained. Only the types of securities which the State Treasurer may, in his discretion, accept for amounts not insured by the Federal Deposit Insurance Corporation or the Federal Savings and Loan Insurance Corporation under Section 11 of the Deposit of State Moneys Act may be accepted as pledged securities. The market value of the bond or pledged securities shall at all times be equal to or greater than the uninsured portion of the deposit.
(7) The Auditor General shall audit or cause to be audited all items of income referred to in this Section and all other income and expenditures of the University.
(Source: P.A. 89-4, eff. 1-1-96; 89-602, eff. 8-2-96.)

(30 ILCS 105/6a-1f)
Sec. 6a-1f. (1) Beginning on the effective date of this amendatory Act of 1996, the following items of income received by Northeastern Illinois University for general operational and educational purposes shall be retained by the University in its own treasury and credited to an account known as the University Income Fund that it shall establish in its treasury for purposes of this paragraph: (a) tuition and laboratory fees not pledged to discharge obligations arising out of the issuance of revenue bonds, library fees, and all interest which may be earned thereon; and (b) excess income from auxiliary enterprises and activities as provided in paragraph (2) of this Section, and all other income arising out of any activity or purpose not specified in paragraph (2), (3), (4) or (5) of this Section upon receipt of the same without any deduction whatever. Within 10 days after the effective date of this amendatory Act of 1996, all moneys then held in the Northeastern Illinois University Income Fund established in the State Treasury that have been covered and paid into that fund by or on behalf of that University shall be repaid to the University upon the warrant of the State Comptroller, directed to the State Treasurer as an order to pay the sum required to be repaid under this paragraph and shown as due on the warrant. The University shall deposit the amount so repaid to it in a university bank account within the time period established for like amounts in Section 2 of the State Officers and Employees Money Disposition Act, to be credited to the University Income Fund established by the University in its own treasury for purposes of this paragraph. All moneys from time to time held in the University Income Fund in the treasury of the University shall be used by the University, pursuant to the order and direction of the Board of Trustees of the University, for the support and improvement of the University, except for amounts disbursed from that University Income Fund for refunds to students for whom duplicate payment has been made and to students who have withdrawn after registration and who are entitled to such refunds.
(2) The following items of income shall be retained by the University in its own treasury: endowment funds, gifts, trust funds, and Federal aid; funds received in connection with contracts with governmental, public, or private agencies or persons, for research or services including funds which are paid as reimbursement to the University; funds received in connection with reserves authorized by Section 25-60 of the Northeastern Illinois University Law; funds received in connection with its operation of research and high technology parks and with the retention, receipt, assignment, license, sale or transfer of interests in, rights to, or income from discoveries, inventions, patents, or copyrightable works; funds retained by the University under the authority of paragraph (3), (4) or (5) of this Section; and funds received from the operation of student or staff residence facilities, student and staff medical and health programs, Union buildings, bookstores, farms, stores, and other auxiliary enterprises or activities which are self-supporting in whole or in part. Any income derived from such auxiliary enterprises or activities which is not necessary to their support, maintenance, or development shall not, however, be applied to any general operational or educational purposes but shall be retained by the University in its own treasury and credited to the University Income Fund that it shall establish in its treasury as provided in paragraph (1) of this Section.
(3) The Board of Trustees of Northeastern Illinois University may retain in its treasury any funds derived from rentals, service charges and laboratory and building service charges or other sources, assessed or obtained for or arising out of the operation of any building or buildings or structure or structures and pledged to discharge obligations created in order to complete or operate such building or structure, or for the payment of revenue bonds issued for such University by the Teachers College Board, the Board of Governors of State Colleges and Universities or the Board of Trustees of Northeastern Illinois University, such funds to be disbursed from time to time pursuant to the order and direction of the Board of Trustees of Northeastern Illinois University, and in accordance with any contracts, pledges, trusts or agreements heretofore made with respect thereto by the Teachers College Board or the Board of Governors of State Colleges and Universities, or hereafter made by the Board of Trustees of Northeastern Illinois University.
(4) The Board of Trustees of Northeastern Illinois University may also retain in its treasury, out of student fees and tuition, such sums annually as the Board determines are necessary to supplement revenue derived from any building or buildings constructed or acquired on or after the effective date of this amendatory Act of 1995, or to supplement revenues derived from any building or buildings having bonds outstanding thereon which bonds have heretofore been issued for the University by the Teachers College Board or the Board of Governors of State Colleges and Universities and which bonds are refunded under the provisions of the Act under which they were issued or under the provisions of any other law of this State authorizing the refunding of such bonds, and may pledge or by resolution may make a supplementary allocation of the funds so retained out of students' fees and tuition for the retirement of such bonds as may be issued under any such Act or law. Such funds as are so pledged shall annually be credited to the account to which the pledge applies. Such funds as are supplementarily allocated by Board resolution subsequent to the resolution creating the bonds shall be credited in accordance with the terms of the resolution making such supplementary allocation to the account to which the allocation applies. The Board may authorize such supplementation only after a determination by it that the maximum revenues which may reasonably and economically be derived from the operation of a building proposed to be constructed or acquired under the Act under which the bonds therefor are issued will be insufficient to meet the costs of operation and maintenance and to pay the principal of and interest on bonds so issued for such building, or after a determination by it that the maximum revenues which may reasonably and economically be derived from the operation of a building already constructed or acquired under the Act under which the bonds therefor were issued are or will be insufficient to meet the costs of operation and maintenance and to pay the principal of and interest on bonds issued for such building. In no event shall the supplementation from University income be in excess of an amount which, when added to the revenues to be derived from the operation of the building or buildings, will be sufficient to meet the annual debt service requirements on the bonds issued in respect to such building or buildings, the annual cost of maintenance or operation of such building or buildings, and to provide for such reserves, accounts or covenants which the resolution authorizing the issuing of such bonds may require.
(5) The Board of Trustees of Northeastern Illinois University may also retain in its treasury (a) all moneys received from the sale of all bonds issued under the Northeastern Illinois University Revenue Bond Law, (b) all fees, rentals and other charges from students, staff members and others using or being served by, or having the right to use or the right to be served by, or to operate any project acquired under the Northeastern Illinois University Revenue Bond Law, (c) all tuition, registration, matriculation, health, hospital, medical, laboratory, admission, student activities, student services, and all other fees collected from students matriculated, registered or otherwise enrolled at and attending the University pledged under the terms of any resolution authorizing bonds, or authorizing a supplemental allocation of fees for debt service of bonds theretofore issued pursuant to the Northeastern Illinois University Revenue Bond Law, and (d) all rentals from any facility or building acquired under the Northeastern Illinois University Revenue Bond Law and leased to the United States of America.
(6) Whenever funds retained by the University in its own treasury as provided in this Section are deposited with a bank or savings and loan association and the amount of the deposit exceeds the amount of federal deposit insurance coverage, a bond or pledged securities shall be obtained. Only the types of securities which the State Treasurer may, in his discretion, accept for amounts not insured by the Federal Deposit Insurance Corporation or the Federal Savings and Loan Insurance Corporation under Section 11 of the Deposit of State Moneys Act may be accepted as pledged securities. The market value of the bond or pledged securities shall at all times be equal to or greater than the uninsured portion of the deposit.
(7) The Auditor General shall audit or cause to be audited all items of income referred to in this Section and all other income and expenditures of the University.
(Source: P.A. 89-4, eff. 1-1-96; 89-602, eff. 8-2-96.)

(30 ILCS 105/6a-1g)
Sec. 6a-1g. (1) Beginning on the effective date of this amendatory Act of 1996, the following items of income received by Western Illinois University for general operational and educational purposes shall be retained by the University in its own treasury and credited to an account known as the University Income Fund that it shall establish in its treasury for purposes of this paragraph: (a) tuition and laboratory fees not pledged to discharge obligations arising out of the issuance of revenue bonds, library fees, and all interest which may be earned thereon; and (b) excess income from auxiliary enterprises and activities as provided in paragraph (2) of this Section, and all other income arising out of any activity or purpose not specified in paragraph (2), (3), (4) or (5) of this Section upon receipt of the same without any deduction whatever. Within 10 days after the effective date of this amendatory Act of 1996, all moneys then held in the Western Illinois University Income Fund established in the State Treasury that have been covered and paid into that fund by or on behalf of that University shall be repaid to the University upon the warrant of the State Comptroller, directed to the State Treasurer as an order to pay the sum required to be repaid under this paragraph and shown as due on the warrant. The University shall deposit the amount so repaid to it in a university bank account within the time period established for like amounts in Section 2 of the State Officers and Employees Money Disposition Act, to be credited to the University Income Fund established by the University in its own treasury for purposes of this paragraph. All moneys from time to time held in the University Income Fund in the treasury of the University shall be used by the University, pursuant to the order and direction of the Board of Trustees of the University, for the support and improvement of the University, except for amounts disbursed from that University Income Fund for refunds to students for whom duplicate payment has been made and to students who have withdrawn after registration and who are entitled to such refunds.
(2) The following items of income shall be retained by the University in its own treasury: endowment funds, gifts, trust funds, and Federal aid; funds received in connection with contracts with governmental, public, or private agencies or persons, for research or services including funds which are paid as reimbursement to the University; funds received in connection with reserves authorized by Section 35-60 of the Western Illinois University Law; funds received in connection with its operation of research and high technology parks and with the retention, receipt, assignment, license, sale or transfer of interests in, rights to, or income from discoveries, inventions, patents, or copyrightable works; funds retained by the University under the authority of paragraph (3), (4) or (5) of this Section; and funds received from the operation of student or staff residence facilities, student and staff medical and health programs, Union buildings, bookstores, farms, stores, and other auxiliary enterprises or activities which are self-supporting in whole or in part. Any income derived from such auxiliary enterprises or activities which is not necessary to their support, maintenance, or development shall not, however, be applied to any general operational or educational purposes but shall be retained by the University in its own treasury and credited to the University Income Fund that it shall establish in its treasury as provided in paragraph (1) of this Section.
(3) The Board of Trustees of Western Illinois University may retain in its treasury any funds derived from rentals, service charges and laboratory and building service charges or other sources, assessed or obtained for or arising out of the operation of any building or buildings or structure or structures and pledged to discharge obligations created in order to complete or operate such building or structure, or for the payment of revenue bonds issued for such University by the Teachers College Board, the Board of Governors of State Colleges and Universities or the Board of Trustees of Western Illinois University, such funds to be disbursed from time to time pursuant to the order and direction of the Board of Trustees of Western Illinois University, and in accordance with any contracts, pledges, trusts or agreements heretofore made with respect thereto by the Teachers College Board or the Board of Governors of State Colleges and Universities, or hereafter made by the Board of Trustees of Western Illinois University.
(4) The Board of Trustees of Western Illinois University may also retain in its treasury, out of student fees and tuition, such sums annually as the Board determines are necessary to supplement revenue derived from any building or buildings constructed or acquired on or after the effective date of this amendatory Act of 1995, or to supplement revenues derived from any building or buildings having bonds outstanding thereon which bonds have heretofore been issued for the University by the Teachers College Board or the Board of Governors of State Colleges and Universities and which bonds are refunded under the provisions of the Act under which they were issued or under the provisions of any other law of this State authorizing the refunding of such bonds, and may pledge or by resolution may make a supplementary allocation of the funds so retained out of students' fees and tuition for the retirement of such bonds as may be issued under any such Act or law. Such funds as are so pledged shall annually be credited to the account to which the pledge applies. Such funds as are supplementarily allocated by Board resolution subsequent to the resolution creating the bonds shall be credited in accordance with the terms of the resolution making such supplementary allocation to the account to which the allocation applies. The Board may authorize such supplementation only after a determination by it that the maximum revenues which may reasonably and economically be derived from the operation of a building proposed to be constructed or acquired under the Act under which the bonds therefor are issued will be insufficient to meet the costs of operation and maintenance and to pay the principal of and interest on bonds so issued for such building, or after a determination by it that the maximum revenues which may reasonably and economically be derived from the operation of a building already constructed or acquired under the Act under which the bonds therefor were issued are or will be insufficient to meet the costs of operation and maintenance and to pay the principal of and interest on bonds issued for such building. In no event shall the supplementation from University income be in excess of an amount which, when added to the revenues to be derived from the operation of the building or buildings, will be sufficient to meet the annual debt service requirements on the bonds issued in respect to such building or buildings, the annual cost of maintenance or operation of such building or buildings, and to provide for such reserves, accounts or covenants which the resolution authorizing the issuing of such bonds may require.
(5) The Board of Trustees of Western Illinois University may also retain in its treasury (a) all moneys received from the sale of all bonds issued under the Western Illinois University Revenue Bond Law, (b) all fees, rentals and other charges from students, staff members and others using or being served by, or having the right to use or the right to be served by, or to operate any project acquired under the Western Illinois University Revenue Bond Law, (c) all tuition, registration, matriculation, health, hospital, medical, laboratory, admission, student activities, student services, and all other fees collected from students matriculated, registered or otherwise enrolled at and attending the University pledged under the terms of any resolution authorizing bonds, or authorizing a supplemental allocation of fees for debt service of bonds theretofore issued pursuant to the Western Illinois University Revenue Bond Law, and (d) all rentals from any facility or building acquired under the Western Illinois University Revenue Bond Law and leased to the United States of America.
(6) Whenever funds retained by the University in its own treasury as provided in this Section are deposited with a bank or savings and loan association and the amount of the deposit exceeds the amount of federal deposit insurance coverage, a bond or pledged securities shall be obtained. Only the types of securities which the State Treasurer may, in his discretion, accept for amounts not insured by the Federal Deposit Insurance Corporation or the Federal Savings and Loan Insurance Corporation under Section 11 of the Deposit of State Moneys Act may be accepted as pledged securities. The market value of the bond or pledged securities shall at all times be equal to or greater than the uninsured portion of the deposit.
(7) The Auditor General shall audit or cause to be audited all items of income referred to in this Section and all other income and expenditures of the University.
(Source: P.A. 89-4, eff. 1-1-96; 89-602, eff. 8-2-96.)

(30 ILCS 105/6a-2) (from Ch. 127, par. 142a2)
Sec. 6a-2. Retention of certain funds by universities; use of funds; audit.
(a) Each University listed in Sections 6a or 6a-1 may retain in its treasury any funds derived from rentals, service charges and laboratory and building service charges or other sources, assessed or obtained for or arising out of the operation of any building or buildings or structure or structures and pledged to discharge obligations created in order to complete or operate such building or structure, or for the payment of revenue bonds issued under "An Act to authorize The Board of Trustees of Southern Illinois University to acquire, build, purchase, or otherwise construct, equip, complete, remodel, operate, control, and manage student residence halls, dormitories, dining halls, student union buildings, field houses, stadiums and other revenue-producing buildings, including sites therefor, for the Southern Illinois University, defining the duties of The Board of Trustees of Southern Illinois University with respect to operation and maintenance thereof, charging rates or fees for the use thereof, and providing for and authorizing the issuance of bonds for the purpose of defraying the cost of construction, acquisition or equipment of any such building or buildings payable from the revenues derived from the operation thereof, or, when authorized by The Board of Trustees, payable from such revenues as supplemented by University income authorized by law to be retained in the University treasury and applied to such purpose, and for the refunding of any such bonds, and authorizing investment in such bonds", approved June 30, 1949, as amended, or issued under the "Board of Governors of State Colleges and Universities Revenue Bond Act", approved May 8, 1947, as amended, as the case may be; and, to be disbursed from time to time pursuant to the order and direction of the Board of Trustees of Southern Illinois University or the Board of Governors of State Colleges and Universities, and in accordance with any contracts, pledges, trusts or agreements heretofore or hereafter made by the Board of Trustees or Board of Governors of State Colleges and Universities.
(b) The Board of Trustees of Southern Illinois University may also retain in its treasury, out of student fees and tuition, such sums annually as the Board determines are necessary to supplement revenue derived from any building or buildings constructed or acquired after July 1, 1957, or to supplement revenues derived from any building or buildings having bonds outstanding thereon which are refunded under the provisions of "An Act to authorize The Board of Trustees of Southern Illinois University to acquire, build, purchase, or otherwise construct, equip, complete, remodel, operate, control, and manage student residence halls, dormitories, dining halls, student union buildings, field houses, stadiums, and other revenue-producing buildings, including sites therefor, for the Southern Illinois University, defining the duties of The Board of Trustees of Southern Illinois University with respect to operation and maintenance thereof, charging rates or fees for the use thereof, and providing for and authorizing the issuance of bonds for the purpose of defraying the cost of construction, acquisition or equipment of any such building or buildings payable from the revenues derived from the operation thereof, or, when authorized by The Board of Trustees, payable from such revenues as supplemented by University income authorized by law to be retained in the University treasury and applied to such purpose, and for the refunding of any such bonds, and authorizing investment in such bonds", approved June 30, 1949, as amended, and pledge or by resolution make a supplementary allocation of the funds so retained out of students' fees and tuition for the retirement of such bonds as may be issued under such Act. Such funds as are so pledged shall annually be credited to the account to which the pledge applies. Such funds as are supplementarily allocated by Board resolution subsequent to the resolution creating the bonds shall be credited in accordance with the terms of the resolution making such supplementary allocation to the account to which the allocation applies. The Board may authorize such supplementation only after a determination by it that the maximum revenues which may reasonably and economically be derived from the operation of a building proposed to be constructed or acquired under the Act herein cited will be insufficient to meet the costs of operation and maintenance and to pay the principal of and interest on bonds issued for such building, or after a determination by it that the maximum revenues which may reasonably and economically be derived from the operation of a building already constructed or acquired under the Act are or will be insufficient to meet the costs of operation and maintenance and to pay the principal of and interest on bonds issued for such building. In no event shall the supplementation from University income be in excess of an amount which, when added to the revenues to be derived from the operation of the building or buildings, will be sufficient to meet the annual debt service requirements on the bonds issued in respect to such building or buildings, the annual cost of maintenance or operation of such building or buildings, and to provide for such reserves, accounts or covenants which the resolution authorizing the issuing of such bonds may require.
(c) The Auditor General shall audit or cause to be audited the above items of income and all other income and expenditures of such institutions.
(d) Beginning on January 1, 1996, the provisions of subsection (a) of this Section, insofar as they relate to the retention and use of any funds by or on behalf of the universities listed in Section 6a, shall be superseded by Section 5-35 of the Chicago State University Law and Section 6a-1c of the State Finance Act with respect to Chicago State University; by Section 10-35 of the Eastern Illinois University Law and Section 6a-1d of the State Finance Act with respect to Eastern Illinois University; by Section 15-35 of the Governors State University Law and Section 6a-1e of the State Finance Act with respect to Governors State University; by Section 25-35 of the Northeastern Illinois University Law and Section 6a-1f of the State Finance Act with respect to Northeastern Illinois University; and by Section 35-35 of the Western Illinois University Law and Section 6a-1g of the State Finance Act with respect to Western Illinois University. On January 1, 1996 all funds deposited, retained, or otherwise held under subsection (a) of this Section with respect to the universities listed in Section 6a shall be transferred, retained and held as provided by the provisions of law cited in this subsection (d) as superseding the provisions of subsection (a) of this Section, and in accordance with any contracts, pledges, trusts, or agreements heretofore made by the Teachers College Board or the Board of Governors of State Colleges and Universities, or hereafter made by the respective Boards of Trustees of the Universities named in this paragraph (d).
(Source: P.A. 89-4, eff. 1-1-96.)

(30 ILCS 105/6a-3) (from Ch. 127, par. 142a3)
Sec. 6a-3. The Board of Trustees of Southern Illinois University may retain in its treasury (a) all moneys received from the sale of all bonds issued under the Southern Illinois University Revenue Bond Act, (b) all fees, rentals and other charges from students, staff members and others using or being served by, or having the right to use or the right to be served by, or to operate any project acquired under the said Act, (c) all tuition, registration, matriculation, health, hospital, medical, laboratory, admission, student activities, student services, and all other fees collected from students matriculated, registered or otherwise enrolled at and attending the University pledged under the terms of any resolution authorizing bonds, or authorizing a supplemental allocation of fees for debt service of bonds theretofore issued, pursuant to the said Act, and (d) all rentals from any facility or building acquired under the said Act and leased to the United States of America.
The Auditor General shall audit or cause to be audited the above items of income and all other income and expenditures of such institution.
(Source: P.A. 76-1337.)

(30 ILCS 105/6a-4) (from Ch. 127, par. 142a4)
Sec. 6a-4. (1) The following items of income received by the Universities under the jurisdiction of the Board of Regents of the Regency Universities System for general operational and educational purposes shall be paid into the state treasury without delay and shall be covered into a special fund to be known as the Board of Regents Income Fund: (a) tuition, laboratory, library fees, and any interest which may be earned thereon not later than 20 days after receipt of the same without any deductions except for refunds to students for whom duplicate payment has been made and to students who have withdrawn after registration and who are entitled to such refunds; and (b) excess income from auxiliary enterprises and activities as provided in paragraph (2) of this Section, and all other income arising out of any activity or purpose not specified in paragraphs (2) and (3) not later than 10 days after receipt of the same and without any deduction whatever. Such items of income shall be either paid into the State treasury or deposited into a college or university bank account within the time period established for like amounts in Section 2 of the State Officers and Employees Money Disposition Act; provided, that if deposited into a bank account, such items together with interest thereon shall be paid into the State treasury as provided in the preceding sentence. The General Assembly shall from time to time make appropriations payable from the Board of Regents Income Fund for the support and improvement of such State Colleges and Universities.
(2) The following items of income shall be retained by each such State University or by the Board of Regents of the Regency Universities in its own treasury: endowment funds, gifts, trust funds, and Federal aid; funds received in connection with contracts with governmental, public or private agencies or persons, for research or services including funds which are paid as reimbursement to the State University or to the Board of Regents of the Regency Universities and funds received in connection with its operation of research and high technology parks; funds received in connection with reserves authorized by Section 8a of "An Act providing for the management, operation, control and maintenance of the Regency Universities System", approved May 11, 1967; funds received in connection with the retention, receipt, assignment, license, sale or transfer of interests in, rights to, or income from discoveries, inventions, patents, or copyrightable works; funds retained by the State University under the authority of paragraph (3) of this Section; and funds received from the operation of student or staff residence facilities, student and staff medical and health programs, Union buildings, bookstores, farms, stores, and other auxiliary enterprises or activities which are self-supporting in whole or in part. Any income derived from such auxiliary enterprises or activities which is not necessary to their support, maintenance, or development shall not, however, be applied to any general operational or educational purpose but shall be paid into the State Treasury as provided in paragraph (1) of this Section.
(3) Each such State University may retain in its Treasury any funds derived from rentals, service charges and laboratory and building service charges or other sources, assessed or obtained for or arising out of the operation of any building or buildings and pledged to discharge obligations created in order to complete or operate such building, or for the payment of revenue bonds issued for such university by the Teachers College Board, the Board of Governors of State Colleges and Universities, and the Board of Regents; and to be disbursed from time to time pursuant to the order and direction of the Board of Regents, and in accordance with any contracts, pledges, trusts or agreements heretofore made by the Teachers College Board or the Board of Governors of State Colleges and Universities, or hereafter made by the Board of Regents.
Whenever such funds retained by a State University or the Board of Regents in its own treasury are deposited with a bank or savings and loan association and the amount of the deposit exceeds the amount of federal deposit insurance coverage, a bond or pledged securities shall be obtained. Only the types of securities which the State Treasurer may, in his discretion, accept for amounts not insured by the Federal Deposit Insurance Corporation or the Federal Savings and Loan Insurance Corporation under Section 11 of "An Act in relation to State moneys", approved June 28, 1919, as amended, may be accepted as pledged securities. The market value of the bond or pledged securities shall at all times be equal to or greater than the uninsured portion of the deposit.
(4) The Auditor General shall audit or cause to be audited the above items of income and all other income and expenditures of such institutions.
(5) Beginning on July 1, 1995, the provisions of paragraphs (1), (2), and (3) of this Section as they relate to items of income and other funds held by or on behalf of the university formerly known as Sangamon State University and now a branch of the University of Illinois known as the University of Illinois at Springfield shall be superseded with respect to that University by Section 40-10 of the University of Illinois at Springfield Law and Sections 6d and 6g of the State Finance Act. On July 1, 1995, all items of income and other funds deposited, retained, or otherwise held by or on behalf of the university formerly known as Sangamon State University and now a branch of the University of Illinois known as the University of Illinois at Springfield under paragraphs (1) through (3) of this Section shall be transferred, appropriated, retained, and used as provided by the provisions of law cited in this paragraph (5) as superseding for such purposes the provisions of paragraphs (1) through (3) of this Section, and in accordance with any agreements heretofore made by the Board of Regents or hereafter made by the Board of Trustees of the University of Illinois.
(6) Beginning on January 1, 1996, the provisions of paragraphs (1), (2), and (3) of this Section as they relate to items of income and other funds held by or on behalf of Illinois State University and by or on behalf of Northern Illinois University shall be superseded by Section 20-35 of the Illinois State University Law and Section 6a-1b of the State Finance Act with respect to Illinois State University and by Section 30-35 of the Northern Illinois University Law and Section 6a-1a of the State Finance Act with respect to Northern Illinois University. On January 1, 1996, all items of income and other funds deposited, retained or otherwise held by or on behalf of Illinois State University and by or on behalf of Northern Illinois University under paragraphs (1) through (3) of this Section shall be transferred, appropriated, retained and used as provided by the provisions of law cited in this paragraph (6) as superseding for such purposes the provisions of paragraphs (1) through (3) of this Section, and in accordance with any contracts, pledges, trusts or agreements heretofore made by the Teachers College Board, the Board of Governors of State Colleges and Universities, or the Board of Regents, or hereafter made by the Board of Trustees of Illinois State University or the Board of Trustees of Northern Illinois University.
(Source: P.A. 89-4, eff. 7-1-95; 89-24, eff. 7-1-95.)

(30 ILCS 105/6a-5) (from Ch. 127, par. 142a5)
Sec. 6a-5. All moneys received by the Department of State Police in the form of donations, monetary gifts, or other financial assistance from private sources or individuals for the purposes of promoting and conducting programs or activities for the prevention or recovery of missing or exploited children shall be deposited into the Missing and Exploited Children Trust Fund. The Department may use those funds for activities or purposes to assist the Department in meeting its responsibilities relating to the Intergovernmental Missing Child Recovery Act of 1984, including the enforcement of laws relating to child exploitation, the investigation and prosecution of offenders of child exploitation laws, or for any other activity or purpose that will aid in the prevention of the exploitation of children or in the recovery of missing and exploited children, as deemed necessary by the Department. All monies expended by the Department shall be appropriated by the General Assembly.
(Source: P.A. 97-938, eff. 1-1-13.)

(30 ILCS 105/6a-6) (from Ch. 127, par. 142a6)
Sec. 6a-6. (1) Unless otherwise provided for in this Section, all items of income received by the Illinois Mathematics and Science Academy shall be deposited in a local clearing account paid into the State Treasury without delay and not later than 10 days after the receipt of such items of income. All such moneys shall be paid into a special fund in the State Treasury to be known as the "IMSA Income Fund". The General Assembly shall from time to time make appropriations payable from the IMSA Income Fund for the support and improvement of the academy.
(2) The following items of income shall be retained by the Illinois Mathematics and Science Academy in its own treasury: endowment funds, gifts, and trust funds; alumni dues and contributions; funds of any alumni association or organization, or any foundation related to the Academy; monies of the IMSA Fund for the Advancement of Education; funds received in connection with the retention, receipt, assignment, license, sale or transfer of interests in, rights to, or income from discoveries, inventions, patents, or copyrightable works; laboratory fees, fees for testing; supplementary food service fees received for payment to a food service vendor; refundable deposits; funds received from student or staff health programs; and moneys received for student athletics or student activities.
Whenever such funds retained by the Academy in its own treasury or held in a local clearing account are deposited with a bank or savings and loan association and the amount of the deposit exceeds the amount of federal deposit insurance coverage, a bond or pledged securities shall be obtained. Only the types of securities which the State treasurer may, in his discretion, accept for amounts not insured by the Federal Deposit Insurance Corporation or the Federal Savings and Loan Insurance Corporation under Section 11 of "An Act in relation to State moneys", approved June 28, 1919, as amended, may be accepted as pledged securities. The market value of the bond or pledged securities shall at all times be equal to or greater than the uninsured portion of the deposit.
(3) For purposes of implementing this Amendatory act of 1989, the Academy is authorized to transfer monies held in its treasury at the time of the effective date of this Act into the IMSA Income Fund in the State Treasury.
(4) The IMSA Special Purposes Trust Fund, held outside the State Treasury by the State Treasurer as ex officio custodian, shall receive the following items of income: federal aid and funds received in connection with contracts with governmental, public or private agencies or persons. Disbursements from this fund shall be by warrants drawn by the State Comptroller on receipt of vouchers duly executed and certified by the Illinois Mathematics and Science Academy.
All federal monies received as reimbursement for expenditures from the General Revenue Fund and that were made for the purposes authorized for expenditures from the IMSA Special Purposes Trust Fund shall be deposited by the Academy into the General Revenue Fund.
For purposes of implementing this amendatory Act of 1991, the Academy is authorized to transfer monies held in the IMSA Income Fund on the effective date of this amendatory Act of 1991 into the IMSA Special Purposes Trust Fund; provided, monies so transferred shall not exceed the amount that would be in the IMSA Special Purposes Trust Fund had such Fund been in existence when the monies were received.
(Source: P.A. 86-109; 87-142.)

(30 ILCS 105/6b) (from Ch. 127, par. 142b)
Sec. 6b. The gross or total proceeds, receipts and income of all the several State institutions, clinics, rehabilitation centers and services, except the Illinois Veterans Home at Quincy, derived from the Veterans' Administration for the care and treatment of veterans of World War I or World War II or those who served during the national emergency between June 25, 1950 and January 31, 1955, who are patients or residents in the State institutions, clinics, rehabilitation centers and services, shall be covered into the State treasury into the Mental Health Fund. Of the money in the United States Veterans' Bureau Fund on the effective date of this amendatory Act of 1977, $199,800 shall be transferred to the Quincy Veterans' Home Fund and the balance shall be transferred to the Mental Health Fund.
The gross receipts of the Department of Human Services relating to mental health and developmental disabilities that are obtained for services, commodities, equipment and personnel provided to other agencies and branches of State government, to units of local government, to the government of other states or to the federal government shall be deposited with the State Treasurer for deposit into the Mental Health Fund.
The gross receipts of the Department of Human Services relating to mental health and developmental disabilities that are obtained in connection with the retention, receipt, assignment, license, sale or transfer of interests in, rights to, or income from discoveries, inventions, patents, or copyrightable works to governmental, public or private agencies or persons including units, branches, or agencies of local, State, federal and foreign governments shall be deposited with the State Treasurer for deposit into the Mental Health Fund.
Remittances from or on behalf of licensed long-term care facilities through Department of Healthcare and Family Services (formerly Department of Public Aid) reimbursement and monies from other funds for Day Training Programs for clients with a developmental disability shall be deposited with the State Treasurer and placed in the Mental Health Fund.
(Source: P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/6b-1) (from Ch. 127, par. 142b1)
Sec. 6b-1. There shall be paid into the State Pensions Fund the funds and proceeds from the sale of abandoned property as provided in the Revised Uniform Unclaimed Property Act.
(Source: P.A. 100-22, eff. 1-1-18.)

(30 ILCS 105/6b-2) (from Ch. 127, par. 142b2)
Sec. 6b-2. The Department of Agriculture is authorized to establish and maintain a "Working Cash Account" to receive moneys obtained from the sale of pari-mutuel wagering tickets and to disburse moneys from such account as provided in this Section. The Department shall appoint a custodian who will be responsible for the "Working Cash Account" and who shall be bonded by a $100,000 penal bond made payable to the people of the State of Illinois, and shall establish accounting and reconciliation procedures to assure the safeguarding of these moneys.
Moneys in the Department of Agriculture's "Working Cash Account" shall be used only for the purposes of providing change for ticket windows, paying winning tickets, establishing the winning ticket reserve and purse fund as required by the "Illinois Racing Board", paying race purses, and paying Federal and State taxes in relation thereto. That portion of the income received not expended for uses as authorized shall within 10 days after receipt be paid into the Agricultural Premium Fund.
The Governor may request at the recommendation of the custodian of the "Working Cash Account" an amount of money not to exceed $50,000 be transferred from the Agricultural Premium Fund to the "Working Cash Account", to provide change for ticket windows, such transfer to be made within 30 days prior to a racing meet. The custodian shall within 2 working days after the close of a racing meet transfer the money used for change back to the Agricultural Premium Fund. The Department of Agriculture is authorized to pay from the Agricultural Premium Fund the annual license fee, the daily race fee, and other expenses such as track security, stewards, investigators and such other fees as required by the Illinois Racing Board connected with the holding of a racing meet.
The Auditor General shall audit or cause to be audited the above items of income and expenditures.
(Source: P.A. 84-1308.)

(30 ILCS 105/6b-3)
Sec. 6b-3. (Repealed).
(Source: P.A. 94-793, eff. 5-19-06. Repealed by P.A. 99-576, eff. 7-15-16.)

(30 ILCS 105/6b-4) (from Ch. 127, par. 142b4)
Sec. 6b-4. On the second Monday of every month, the Director of Public Health shall certify to the State Comptroller and the State Treasurer the amount generated by the issuance of commemorative birth certificates under subsection (14) of Section 25 of the Vital Records Act in excess of the costs incurred in issuing the documents. Within 15 days of receipt of the certification required by this Section, the State Comptroller and the State Treasurer shall transfer from the General Revenue Fund, one-half of the amount certified as being received from the issuance of commemorative birth certificates to the Child Abuse Prevention Fund and one-half of the amount to the Domestic Violence Shelter and Service Fund.
The State Treasurer shall deposit into the Domestic Violence Shelter and Service Fund each fine received from circuit clerks under Section 5-9-1.5 of the Unified Code of Corrections.
The State Treasurer shall deposit into the Sexual Assault Services Fund and the Domestic Violence Shelter and Service Fund each of those fines received from circuit clerks under Section 5-9-1.7 of the Unified Code of Corrections in accordance with the provisions of that Section.
(Source: P.A. 87-791; 87-1072.)

(30 ILCS 105/6c) (from Ch. 127, par. 142c)
Sec. 6c. All fees and other money received by the Division of Highways of the Department of Transportation shall, upon being paid into the State treasury, be placed in the road fund. After the effective date of this amendatory Act of 1980, investment income which is attributable to the investment of moneys of the road fund shall be retained in the road fund.
(Source: P.A. 81-1550.)

(30 ILCS 105/6c.1) (from Ch. 127, par. 142c.1)
Sec. 6c.1. All fees and other money received by the Department of Central Management Services incident to the operation of State garages shall be paid into the State Garage Revolving Fund. Any money received by a State agency from a third party as payment for damages to or destruction of a State vehicle may be deposited into the State Garage Revolving Fund or the fund from which payments were made for the purchase of the vehicle; however, the Department of Transportation is required to deposit such monies into the Road Fund if the damaged vehicle was acquired through a Road Fund appropriation.
(Source: P.A. 87-817.)

(30 ILCS 105/6d) (from Ch. 127, par. 142d)
Sec. 6d. University Income Fund; Retention by University; Audit.
(1) Beginning on the effective date of this amendatory Act of 1996, the following items of income, except as otherwise provided in Section 6g, received by the University of Illinois for general operational and educational purposes shall be retained by the University in its own treasury and credited to an account known as the University Income Fund that it shall establish in its treasury for purposes of this paragraph: (a) tuition, laboratory and library fees, and all interest which may be earned thereon; and (b) excess income from auxiliary enterprises and activities as provided in paragraph (2) of this Section, and all other income arising out of any activity or purpose not specified in paragraph (2) upon receipt of the same and without any deduction whatever. Such items shall be deposited into a college or university bank account within the time period established for like amounts in Section 2 of the State Officers and Employees Money Disposition Act. Within 10 days after the effective date of this amendatory Act of 1996, all moneys then remaining in the University Income Fund heretofore established as a special fund in the State Treasury that were covered and paid into that fund by the University shall be repaid to the University upon the warrant of the State Comptroller, directed to the State Treasurer as an order to pay the sum required to be repaid under this paragraph and shown as due on the warrant. The University shall deposit the amount so repaid to it in a college or university bank account within the time period established for like amounts in Section 2 of the State Officers and Employees Money Disposition Act, to be credited to the University Income Fund established by the University in its own treasury for purposes of this paragraph. All moneys from time to time held in the University Income Fund in the treasury of the University shall be used by the University, pursuant to the order and direction of the Board of Trustees of the University, for the support and improvement of the University, except for amounts disbursed from that University Income Fund for refunds to students for whom duplicate payment has been made and to students who have withdrawn after registration and who are entitled to such refunds.
(2) The following items of income shall be retained by the University in its own treasury: endowment funds, gifts, trust funds, and Federal aid; funds received in connection with contracts with governmental, public, or private agencies or persons, for research or services including funds which are paid as reimbursement to the University and funds received in connection with its operation of medical research and high technology parks; funds received in connection with the retention, receipt, assignment, license, sale or transfer of interests in, rights to, or income from discoveries, inventions, patents, or copyrightable works; funds retained by the University under the authority of Section 6g; and funds received from the operation of student or staff residence facilities, student and staff medical and health programs, Union buildings, bookstores, farms, stores, service activities, and other auxiliary enterprises or activities which are self-supporting in whole or in part; provided, that any income derived from such auxiliary enterprises or activities which is not necessary to their support, maintenance, or development shall not be applied to any general operational or educational purpose but shall be retained by the University in its own treasury and credited to the University Income Fund that it shall establish in its treasury as provided in paragraph (1) of this Section.
Whenever such funds retained by the University in its own treasury are deposited with a bank or savings and loan association and the amount of the deposit exceeds the amount of federal deposit insurance coverage, a bond or pledged securities shall be obtained. Only the types of securities which the State Treasurer may, in his discretion, accept for amounts not insured by the Federal Deposit Insurance Corporation or the Federal Savings and Loan Insurance Corporation under Section 11 of the Deposit of State Moneys Act may be accepted as pledged securities. The market value of the bond or pledged securities shall at all times be equal to or greater than the uninsured portion of the deposit.
The Auditor General shall audit or cause to be audited the above items of income and all other income and expenditures of such institution.
(Source: P.A. 89-602, eff. 8-2-96.)

(30 ILCS 105/6g) (from Ch. 127, par. 142g)
Sec. 6g. The University of Illinois may retain in its treasury, any funds derived from rentals, fees, service charges and laboratory and building service charges, or other sources, assessed or obtained for or arising out of the operation of any building, buildings, facility or facilities used or hereafter acquired and which shall be used to discharge obligations created for the construction, equipment, enlargement, improvement, completion, operation, control or management of any such building, buildings, facility or facilities or for the payment of revenue bonds issued under any laws now in force, or laws hereinafter enacted. Such funds shall be disbursed from time to time pursuant to the order and direction of the Board of Trustees of the University, and in accordance with any contracts, pledges, trusts or agreements heretofore or hereafter made by said Board of Trustees.
The University of Illinois may retain in its treasury any funds received in connection with contracts and grants for research at the Nuclear Physics Laboratory and funds which are paid as reimbursement to the University, and may pledge the funds so retained for the retirement of any bonds issued to finance the construction, equipment, enlargement, improvement, completion, operation, control, or management of the Nuclear Physics Laboratory, and may use the funds for the payment of revenue bonds issued under any laws now in force, or laws hereinafter enacted with respect to the Nuclear Physics Laboratory. The amount retained for this purpose shall not exceed the amount required in the bond obligation.
The University of Illinois may also retain in its treasury, out of student fees and tuition, such sums annually as the Board of Trustees determines will be necessary from time to time to supplement revenues derived from any revenue producing building, buildings, facility or facilities now used or hereafter acquired under the provisions of any laws now in force, or any laws hereinafter enacted, and pledge the sums so retained out of student fees and tuition for the retirement of any bonds issued to finance such buildings or facilities. Such funds so pledged shall be credited annually to any account to which such revenues are or may hereafter be pledged. The Board may authorize such supplementation at the time of issuance of any of its revenue bonds or at any time thereafter upon determination by it that the revenues derived from time to time from the operation of such building, buildings, facility or facilities will be insufficient to meet the costs of operation and maintenance and to pay the principal of and interest on bonds issued and payable separately or collectively from the income and revenue of such building, buildings, facility, facilities, or combination thereof. Such supplementation from University income shall not be in excess of an amount which, when added to the revenues to be derived from the operation of such building, buildings, facility or facilities will be sufficient to meet the annual debt service requirements on its revenue bonds issued in respect to any such building, buildings, facility or facilities, the annual costs of maintenance and operation of such building, buildings, facility or facilities, and to provide for any reserves, accounts or covenants which the resolution authorizing the issue of said bonds may require, plus such sums as the Board of Trustees shall have pledged to such bonds or shall determine shall be retained from year to year to assure adequate supplementation.
(Source: P.A. 85-723.)

(30 ILCS 105/6h) (from Ch. 127, par. 142h)
Sec. 6h. (Repealed).
(Source: P.A. 90-372, eff. 7-1-98. Repealed internally, eff. 7-1-98.)

(30 ILCS 105/6m) (from Ch. 127, par. 142m)
Sec. 6m. All fees and other moneys received by the Department of Transportation from any officer, department or agency of the State for providing air transportation to or for such officer, department or agency shall be paid into the Air Transportation Revolving Fund. The moneys in this fund shall be used by the Department of Transportation only for equipment, personnel, operational expenses and such other expenses as may be incidental to providing air transportation for officers, departments or agencies of the State Government.
(Source: P.A. 81-840.)

(30 ILCS 105/6p)
Sec. 6p. (Repealed).
(Source: P.A. 82-789. Repealed by P.A. 99-933, eff. 1-27-17.)

(30 ILCS 105/6p-1) (from Ch. 127, par. 142p1)
Sec. 6p-1. The Technology Management Revolving Fund (formerly known as the Statistical Services Revolving Fund) shall be initially financed by a transfer of funds from the General Revenue Fund. Thereafter, all fees and other monies received by the Department of Central Management Services in payment for statistical services rendered pursuant to Section 405-20 of the Department of Central Management Services Law (20 ILCS 405/405-20) shall be paid into the Technology Management Revolving Fund. On and after July 1, 2017, or after sufficient moneys have been received in the Communications Revolving Fund to pay all Fiscal Year 2017 obligations payable from the Fund, whichever is later, all fees and other moneys received by the Department of Central Management Services in payment for communications services rendered pursuant to the Department of Central Management Services Law of the Civil Administrative Code of Illinois or sale of surplus State communications equipment shall be paid into the Technology Management Revolving Fund. The money in this fund shall be used by the Department of Central Management Services as reimbursement for expenditures incurred in rendering statistical services and, beginning July 1, 2017, as reimbursement for expenditures incurred in relation to communications services.
(Source: P.A. 100-23, eff. 7-6-17.)

(30 ILCS 105/6p-2) (from Ch. 127, par. 142p2)
Sec. 6p-2. The Communications Revolving Fund shall be initially financed by a transfer of funds from the General Revenue Fund. Thereafter, through June 30, 2017, all fees and other monies received by the Department of Central Management Services in payment for communications services rendered pursuant to the Department of Central Management Services Law or sale of surplus State communications equipment shall be paid into the Communications Revolving Fund. Except as otherwise provided in this Section, the money in this fund shall be used by the Department of Central Management Services as reimbursement for expenditures incurred in relation to communications services.
On the effective date of this amendatory Act of the 93rd General Assembly, or as soon as practicable thereafter, the State Comptroller shall order transferred and the State Treasurer shall transfer $3,000,000 from the Communications Revolving Fund to the Emergency Public Health Fund to be used for the purposes specified in Section 55.6a of the Environmental Protection Act.
In addition to any other transfers that may be provided for by law, on July 1, 2011, or as soon thereafter as practical, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $5,000,000 from the General Revenue Fund to the Communications Revolving Fund.
Notwithstanding any other provision of law, in addition to any other transfers that may be provided by law, on July 1, 2017, or after sufficient moneys have been received in the Communications Revolving Fund to pay all Fiscal Year 2017 obligations payable from the Fund, whichever is later, the State Comptroller shall direct and the State Treasurer shall transfer the remaining balance from the Communications Revolving Fund into the Technology Management Revolving Fund. Upon completion of the transfer, any future deposits due to that Fund and any outstanding obligations or liabilities of that Fund pass to the Technology Management Revolving Fund.
(Source: P.A. 100-23, eff. 7-6-17.)

(30 ILCS 105/6p-3) (from Ch. 127, par. 142p3)
Sec. 6p-3. (a) The State Surplus Property Revolving Fund shall be initially financed by a transfer of funds from the General Revenue Fund. Thereafter all fees and other monies received by the Department of Central Management Services from the sale or transfer of surplus or transferable property pursuant to the "State Property Control Act" and "An Act to create and establish a State Agency for Federal Surplus Property, to prescribe its powers, duties and functions", approved August 2, 1965, as amended, shall be paid into the State Surplus Property Revolving Fund. Except as provided in paragraph (e) of this Section, the money in this fund shall be used by the Department of Central Management Services as reimbursement for expenditures incurred in relation to the sale of surplus or transferable property.
(b) If at the end of the lapse period the balance in the State Surplus Property Revolving Fund exceeds the amount of $1,000,000, all monies in excess of that amount shall be transferred and deposited into the General Revenue Fund.
(c) Provided, however, that the fund established by this Section shall contain a separate account for the deposit of all proceeds resulting from the sale of Federal surplus property, and the proceeds of this separate account shall be used solely to reimburse the Department of Central Management Services for expenditures incurred in relation to the sale of Federal surplus property.
(d) Any funds on deposit in the State Agency for Surplus Property Utilization Fund on the effective date of this amendatory Act of 1983 shall be transferred to the Federal account of the State Surplus Property Revolving Fund.
(e) (Blank).
(Source: P.A. 99-933, eff. 1-27-17.)

(30 ILCS 105/6p-4) (from Ch. 127, par. 142p4)
Sec. 6p-4. As soon as possible after the effective date of the Senior Citizens Real Estate Tax Deferral Act, the sum of $330,000 shall be transferred from the State Lottery Fund to the Senior Citizens Real Estate Deferred Tax Revolving Fund by the Comptroller and the State Treasurer. Additional funds, as may be necessary, may be appropriated from the General Revenue Fund. Thereafter all moneys received by the Department of Revenue in payment of deferred taxes and accrued interest, under Section 7 of the Senior Citizens Real Estate Tax Deferral Act, shall be paid into the Senior Citizens Real Estate Deferred Tax Revolving Fund. Appropriations from the Senior Citizens Real Estate Deferred Tax Revolving Fund shall only be made to the Department of Revenue for making payments to county collectors as provided in the Senior Citizens Real Estate Tax Deferral Act.
(Source: P.A. 83-1362.)

(30 ILCS 105/6p-5)
Sec. 6p-5. Efficiency Initiatives Revolving Fund. Amounts designated by the Director of Central Management Services and approved by the Governor as savings from the efficiency initiatives authorized by Section 405-292 of the Department of Central Management Services Law of the Civil Administrative Code of Illinois shall be paid into the Efficiency Initiatives Revolving Fund. State agencies shall pay these amounts into the Efficiency Initiatives Revolving Fund from the line item appropriations where the cost savings are anticipated to occur. The money in this fund shall be used by the Department for expenses incurred in connection with the efficiency initiatives authorized by Section 405-292 of the Department of Central Management Services Law of the Civil Administrative Code of Illinois or for payment of Facilities Management Revolving Fund billings issued to the Department, as authorized under Section 6z-65. On or before August 31, 2004, and each August 31 thereafter, the Department of Central Management Services shall transfer excess balances in the Efficiency Initiatives Revolving Fund to the General Revenue Fund. As used in this Section, "excess balances" means amounts in excess of the amount necessary to fund current and anticipated efficiency initiatives.
(Source: P.A. 93-25, eff. 6-20-03; 94-839, eff. 6-6-06.)

(30 ILCS 105/6p-6)
Sec. 6p-6. (Repealed).
(Source: P.A. 96-45, eff. 7-15-09. Repealed by P.A. 99-576, eff. 7-15-16.)

(30 ILCS 105/6p-7)
Sec. 6p-7. Court of Claims Federal Grant Fund. The Court of Claims Federal Grant Fund is created as a special fund in the State treasury. The Fund shall consist of federal Victims of Crime Act grant funds awarded to the Court of Claims from the U.S. Department of Justice, Office of Justice Programs, Office for Victims of Crime for the payment of claims pursuant to the Crime Victims Compensation Act (740 ILCS 45/). All moneys in the Fund shall be used for payment of claims pursuant to the Crime Victims Compensation Act (740 ILCS 45/). The General Assembly may appropriate moneys from the Court of Claims Federal Grant Fund to the Court of Claims for the purpose of payment of claims pursuant to the Crime Victims Compensation Act (740 ILCS 45/).
(Source: P.A. 96-45, eff. 7-15-09.)

(30 ILCS 105/6p-8)
Sec. 6p-8. Court of Claims Federal Recovery Victim Compensation Grant Fund. The Court of Claims Federal Recovery Victim Compensation Grant Fund is created as a special fund in the State treasury. The Fund shall consist of federal Victims of Crime Act grant funds awarded to the Court of Claims from the U.S. Department of Justice, Office of Justice Programs, Office for Victims of Crime for the payment of claims pursuant to the Crime Victims Compensation Act (740 ILCS 45/). All moneys in the Fund shall be used for payment of claims pursuant to the Crime Victims Compensation Act (740 ILCS 45/). The General Assembly may appropriate moneys from the Court of Claims Federal Recovery Victim Compensation Grant Fund to the Court of Claims for the purpose of payment of claims pursuant to the Crime Victims Compensation Act (740 ILCS 45/).
(Source: P.A. 96-959, eff. 7-1-10.)

(30 ILCS 105/6q)
Sec. 6q. (Repealed).
(Source: P.A. 85-1440. Repealed by P.A. 99-933, eff. 1-27-17.)

(30 ILCS 105/6r) (from Ch. 127, par. 142r)
Sec. 6r. All money received from the rental of land, buildings or improvements by the Department of Transportation under Section 4-201.16 of the Illinois Highway Code shall be remitted to the State Treasurer for payment into the Road Fund in the State treasury.
(Source: P.A. 80-1129.)

(30 ILCS 105/6t) (from Ch. 127, par. 142t)
Sec. 6t. The Capital Development Board Contributory Trust Fund is created and there shall be paid into the Capital Development Board Contributory Trust Fund the monies contributed by and received from Public Community College Districts, Elementary, Secondary, and Unit School Districts, and Vocational Education Facilities, provided, however, no monies shall be required from a participating Public Community College District, Elementary, Secondary, or Unit School District, or Vocational Education Facility more than 30 days prior to anticipated need under the particular contract for the Public Community College District, Elementary, Secondary, or Unit School District, or Vocational Education Facility. No monies in any fund in the State Treasury, nor any funds under the control or beneficial control of any state agency, university, college, department, commission, board or any other unit of state government shall be deposited, paid into, or by any other means caused to be placed into the Capital Development Board Contributory Trust Fund, except for federal funds, bid bond forfeitures, and insurance proceeds as provided for below.
There shall be paid into the Capital Development Board Contributory Trust Fund all federal funds to be utilized for the construction of capital projects under the jurisdiction of the Capital Development Board, and all proceeds resulting from such federal funds. All such funds shall be remitted to the Capital Development Board within 10 working days of their receipt by the receiving authority.
There shall also be paid into this Fund all monies designated as gifts, donations or charitable contributions which may be contributed by an individual or entity, whether public or private, for a specific capital improvement project.
There shall also be paid into this Fund all proceeds from bid bond forfeitures in connection with any project formally bid and awarded by the Capital Development Board.
There shall also be paid into this Fund all builders risk insurance policy proceeds and all other funds recovered from contractors, sureties, architects, material suppliers or other persons contracting with the Capital Development Board for capital improvement projects which are received by way of reimbursement for losses resulting from destruction of or damage to capital improvement projects while under construction by the Capital Development Board or received by way of settlement agreement or court order.
The monies in the Capital Development Board Contributory Trust Fund shall be expended only for actual contracts let, and then only for the specific project for which funds were received in accordance with the judgment of the Capital Development Board, compatible with the duties and obligations of the Capital Development Board in furtherance of the specific capital improvement for which such funds were received. Contributions, insured-loss reimbursements or other funds received as damages through settlement or judgement for damage, destruction or loss of capital improvement projects shall be expended for the repair of such projects; or if the projects have been or are being repaired before receipt of the funds, the funds may be used to repair other such capital improvement projects. Any funds not expended for a project within 36 months after the date received shall be paid into the General Obligation Bond Retirement and Interest Fund.
Contributions or insured-loss reimbursements not expended in furtherance of the project for which they were received within 36 months of the date received, shall be returned to the contributing party. Proceeds from builders risk insurance shall be expended only for the amelioration of damage arising from the incident for which the proceeds were paid to the State or the Capital Development Board Contributory Trust Fund. Any residual amounts remaining after the completion of such repairs, renovation, reconstruction or other work necessary to restore the capital improvement project to acceptable condition shall be returned to the proper fund or entity financing or contributing towards the cost of the capital improvement project. Such returns shall be made in amounts proportionate to the contributions made in furtherance of the project.
Any monies received as a gift, donation or charitable contribution for a specific capital improvement which have not been expended in furtherance of that project shall be returned to the contributing party after completion of the project or if the legislature fails to authorize the capital improvement.
The unused portion of any federal funds received for a capital improvement project which are not contributed, upon its completion, towards the cost of the project, shall remain in the Capital Development Board Contributory Trust Fund and shall be used for capital projects and for no other purpose, subject to appropriation and as directed by the Capital Development Board.
(Source: P.A. 100-23, eff. 7-6-17.)

(30 ILCS 105/6u) (from Ch. 127, par. 142u)
Sec. 6u. All money returned to the State Treasurer by the paying agent for any State bonds or interest coupons by reason of the failure of the holder to present such bonds or coupons for payment within 2 years after maturity shall be deposited in the Unclaimed Property Trust Fund. Upon the subsequent presentation for payment of any such bond or coupon for payment, payment shall be made from the Unclaimed Property Trust Fund.
The Treasurer shall transfer all unobligated and unexpended moneys remaining in the Matured Bond and Coupon Fund into the Unclaimed Property Trust Fund within 60 days after the effective date of this amendatory Act of the 97th General Assembly.
(Source: P.A. 97-935, eff. 8-10-12.)

(30 ILCS 105/6v) (from Ch. 127, par. 142v)
Sec. 6v. (Repealed).
(Source: P.A. 90-372, eff. 7-1-98. Repealed internally, eff. 7-1-98.)

(30 ILCS 105/6w) (from Ch. 127, par. 142w)
Sec. 6w. All monies received by the Cooperative Computer Center operated and maintained through Governors State University shall be paid into the Cooperative Computer Center Revolving Fund. No funds appropriated to the Board of Trustees of Governors State University shall be paid into the Cooperative Computer Center Revolving Fund unless those funds have been appropriated in a contractual services line item. The money in this Fund shall be used by the Cooperative Computer Center to provide services related to electronic data processing to any colleges and universities, public or private, or governmental agencies, or public or private not-for-profit agencies.
(Source: P.A. 89-4, eff. 1-1-96.)

(30 ILCS 105/6x) (from Ch. 127, par. 142x)
Sec. 6x. All monies deferred under The State Employees Deferred Compensation Plan shall be deposited in The State Employees Deferred Compensation Plan Fund on a temporary basis until such time as the Department of Central Management Services shall direct the disbursement of these monies. The Treasurer may invest such monies and shall credit this Fund with the accrued interest or income from investments, if any.
Moneys in the State Employees Deferred Compensation Plan Fund may be expended, subject to appropriation, for the payment or reimbursement of administrative expenses of the Plan, including the amortization of the development and establishment costs.
(Source: P.A. 82-789.)

(30 ILCS 105/6y) (from Ch. 127, par. 142y)
Sec. 6y. All monies received under Section 5-3 of "An Act relating to alcoholic liquors", approved January 31, 1934, as amended, shall be paid into the Dram Shop Fund.
(Source: P.A. 82-783.)

(30 ILCS 105/6z) (from Ch. 127, par. 142z)
Sec. 6z. All payments received from the Medical Center Commission for deposit into the Medical Center Commission Income Fund shall be expended only pursuant to appropriation. Such fund may be appropriated to the Commission for use in purchasing real estate.
(Source: P.A. 81-1495.)

(30 ILCS 105/6z-1) (from Ch. 127, par. 142z-1)
Sec. 6z-1. All payments received under the Public Works and Economic Development Act of 1965, as amended, 42 USC 3121 et seq., including the repayments of loans made under that Act, shall be deposited in the Federal Public Works and Economic Development Trust Fund.
(Source: P.A. 81-1550.)

(30 ILCS 105/6z-2) (from Ch. 127, par. 142z-2)
Sec. 6z-2. All moneys received pursuant to the federal Preventive Health and Health Services Block Grant shall be deposited into the Preventive Health and Health Services Block Grant Fund.
(Source: P.A. 83-1053.)

(30 ILCS 105/6z-3) (from Ch. 127, par. 142z-3)
Sec. 6z-3. All moneys received pursuant to the federal Maternal and Child Health Services Block Grant shall be deposited into the Maternal and Child Health Services Block Grant Fund.
(Source: P.A. 83-1053.)

(30 ILCS 105/6z-4) (from Ch. 127, par. 142z-4)
Sec. 6z-4. All moneys received pursuant to the federal Low Income Home Energy Assistance Block Grant shall be deposited into the Low Income Home Energy Assistance Block Grant Fund.
(Source: P.A. 83-1053.)

(30 ILCS 105/6z-5) (from Ch. 127, par. 142z-5)
Sec. 6z-5. All moneys received pursuant to the federal Community Development/Small Cities Block Grant shall be deposited into the Community Development/Small Cities Block Grant Fund.
(Source: P.A. 83-1053.)

(30 ILCS 105/6z-6) (from Ch. 127, par. 142z-6)
Sec. 6z-6. All moneys received pursuant to the federal Community Services Block Grant shall be deposited into the Community Services Block Grant Fund.
(Source: P.A. 83-1053.)

(30 ILCS 105/6z-7) (from Ch. 127, par. 142z-7)
Sec. 6z-7. All moneys received pursuant to the federal Community Mental Health Services Block Grant shall be deposited into the Community Mental Health Services Block Grant Fund.
Appropriations from the Community Mental Health Services Block Grant Fund shall be for objects and purposes in accord with the federal Alcohol, Drug Abuse and Mental Health Administration Reorganization Act (P.L. 102-321).
(Source: P.A. 88-553.)

(30 ILCS 105/6z-8) (from Ch. 127, par. 142z-8)
Sec. 6z-8. All moneys received pursuant to the federal Social Services Block Grant shall be deposited into the Social Services Block Grant Fund.
(Source: P.A. 83-1053.)

(30 ILCS 105/6z-8a) (from Ch. 127, par. 142z-8a)
Sec. 6z-8a. There is created in the State Treasury the Immigration Reform and Control Fund. All monies received from the federal government pursuant to the Immigration Reform and Control Act of 1986 shall be deposited into this Fund. All amounts received into the Immigration Reform and Control Fund as reimbursement for expenditures from the General Revenue Fund shall be transferred to the General Revenue Fund.
Except as provided in the foregoing paragraph, the monies in the Immigration Reform and Control Fund shall be subject to appropriation by the General Assembly for the purposes authorized pursuant to the Immigration Reform and Control Act of 1986. Such appropriations may be made to any State agency; provided, however, that no expenditure shall be made without the approval of the Department of Human Services.
(Source: P.A. 89-507, eff. 7-1-97.)

(30 ILCS 105/6z-9) (from Ch. 127, par. 142z-9)
Sec. 6z-9. (a) The Build Illinois Fund is created in the State Treasury. All tax revenues and other moneys from whatever source which by law are required to be deposited in the Build Illinois Fund shall be paid into the Build Illinois Fund upon their collection, payment or other receipt as provided by law, including the pledge set forth in Section 12 of the Build Illinois Bond Act. All tax revenues and other moneys paid into the Build Illinois Fund shall be promptly invested by the State Treasurer in accordance with law, and all interest or other earnings accruing or received thereon shall be credited to and paid into the Build Illinois Fund. No tax revenues or other moneys, interest or earnings paid into the Build Illinois Fund shall be transferred or allocated by the Comptroller or Treasurer to any other fund, nor shall the Governor authorize any such transfer or allocation, nor shall any tax revenues or other moneys, interest or earnings paid into the Build Illinois Fund be used, temporarily or otherwise, for interfund borrowing, or be otherwise used or appropriated, except as expressly authorized and provided in Section 8.25 of this Act for the sole purposes and subject to the priorities, limitations and conditions prescribed therein.
(b) The tax revenues and other moneys shall be paid into the Build Illinois Fund pursuant to Section 6z-17 of this Act, Section 28 of the Illinois Horse Racing Act of 1975, Section 9 of the Use Tax Act, Section 9 of the Service Use Tax Act, Section 9 of the Service Occupation Tax Act, Section 3 of the Retailers' Occupation Tax Act, Section 4.05 of the Chicago World's Fair - 1992 Authority Act, and Sections 3 and 6 of the Hotel Operators' Occupation Tax Act.
(Source: P.A. 100-201, eff. 8-18-17.)

(30 ILCS 105/6z-10) (from Ch. 127, par. 142z-10)
Sec. 6z-10. All monies received by the Department of Natural Resources from the operation of the marina to be located at Adeline Jay Geo-Karis Illinois Beach State Park and to be known as Adeline Jay Geo-Karis Illinois Beach Marina, including slip rentals, concession leases, and ground rents, shall be deposited into a special fund known as the Adeline Jay Geo-Karis Illinois Beach Marina Fund, which is hereby created in the State Treasury. All interest earned on monies in this Fund shall remain in the Fund.
(Source: P.A. 94-1042, eff. 7-24-06.)

(30 ILCS 105/6z-11) (from Ch. 127, par. 142z-11)
Sec. 6z-11. All moneys received by the Illinois Bank Examiners' Education Foundation pursuant to subsection (11) of Section 48 of the Illinois Banking Act shall be deposited into a special fund known as the Illinois Bank Examiners' Education Fund, which is hereby created in the State Treasury, or deposited into an account maintained in a commercial bank or corporate fiduciary in the name of the Illinois Bank Examiners' Education Foundation pursuant to the order and direction of the Board of Trustees of the Illinois Bank Examiners' Education Foundation. The Board of Trustees of the Illinois Bank Examiners' Education Foundation shall determine whether the Treasurer of the State of Illinois shall invest those moneys in the Public Treasurers' Investment Pool or in any other investment he is authorized to make, whether the Illinois State Board of Investment shall invest those moneys, or whether the moneys shall be placed on deposit at a commercial bank or corporate fiduciary. All interest or income earned on monies in Illinois Bank Examiners' Education Fund shall be deposited in the Fund.
Moneys in the Illinois Bank Examiners' Education Fund may be expended, subject to appropriation, or, if maintained on deposit at a commercial bank or corporate fiduciary, upon the order of the Board of Trustees of the Illinois Bank Examiners' Education Foundation, drawn by the treasurer of the Board of Trustees and countersigned by the secretary of the Board of Trustees for the payment of expenses of the Board of Trustees of the Illinois Bank Examiners' Education Foundation, administrative expenses of the Illinois Bank Examiners' Education Program, and expenses of the Illinois Bank Examiners' Education Program.
Whenever funds retained by the Illinois Bank Examiners' Education Foundation in its own treasury are deposited with a commercial bank or corporate fiduciary and the amount of the deposit exceeds the amount of federal deposit insurance coverage, a bond or pledged securities shall be obtained. Only the types of securities that the State Treasurer may, in his discretion, accept for amounts not insured by the Federal Deposit Insurance Corporation under Section 11 of the Deposit of State Moneys Act may be accepted as pledged securities. The market value of the bond or pledged securities shall at all times be equal to or greater than the uninsured portion of the deposit.
The Auditor General shall audit or cause to be audited the above items of income and all other income and expenditures of this Fund.
(Source: P.A. 90-372, eff. 7-1-98.)

(30 ILCS 105/6z-11.5)
Sec. 6z-11.5. Transfers to Illinois Department of Financial and Professional Regulation funds. On and after July 1, 2010 and through June 30, 2011, the Illinois Department of Financial and Professional Regulation may transfer moneys on deposit in the Illinois Bank Examiners' Education Fund to funds subject to the authority of the Illinois Department of Financial and Professional Regulation. The aggregate amount of funds transferred from the Fund shall not exceed $4,200,000, which is the projected fiscal year 2011 deficiency of funds required to satisfy expenditures properly supported by appropriations from the Savings and Residential Finance Regulatory Fund.
(Source: P.A. 96-954, eff. 7-1-10.)

(30 ILCS 105/6z-12) (from Ch. 127, par. 142z-12)
Sec. 6z-12. (Repealed).
(Source: P.A. 87-1248. Repealed by P.A. 92-597, eff. 6-28-02.)

(30 ILCS 105/6z-13) (from Ch. 127, par. 142z-13)
Sec. 6z-13. (Repealed).
(Source: P.A. 87-911. Repealed by P.A. 90-9, eff. 7-1-97.)

(30 ILCS 105/6z-14) (from Ch. 127, par. 142z-14)
Sec. 6z-14. The following items of income received by the University of Illinois from patents and copyrights of the Illinois Scientific Surveys shall be retained by the University of Illinois in its treasury: funds received in connection with the retention, receipt, assignment, license, sale or transfer of interests in, rights to or income from discoveries, inventions, patents or copyrightable works. All interest earned shall be deposited in the University of Illinois Income Fund. The University may use those moneys for the purpose of patenting or copyrighting discoveries, inventions or copyrightable works or supporting other programs of the Illinois Scientific Surveys.
(Source: P.A. 94-91, eff. 7-1-05; 95-728, eff. 7-1-08 - See Sec. 999.)

(30 ILCS 105/6z-15) (from Ch. 127, par. 142z-15)
Sec. 6z-15. All monies received as fees and civil penalties under the Illinois Oil and Gas Act shall be paid into the Underground Resources Conservation Enforcement Fund, a special fund in the State treasury which is hereby created. All earnings on monies in the Fund shall be deposited in the Fund. Monies in the fund shall be annually appropriated to the Department of Natural Resources for the enforcement of the laws of this State relating to oil and gas and of rules and regulations adopted by the Department pursuant to such law.
(Source: P.A. 89-445, eff. 2-7-96.)

(30 ILCS 105/6z-16) (from Ch. 127, par. 142z-16)
Sec. 6z-16. Illinois Tax Increment Fund.
(a) The Illinois Tax Increment Fund is hereby created in the State Treasury. All tax revenues which by law are required to be deposited in the Illinois Tax Increment Fund shall be paid into the Illinois Tax Increment Fund. All tax revenues paid into the Illinois Tax Increment Fund shall be promptly invested by the State Treasurer in accordance with law. Three percent of all deposits into the Illinois Tax Increment Fund shall be appropriated to the Illinois Department of Revenue to pay costs incurred by the Department in administering and enforcing the Tax Increment Allocation Redevelopment Act. Appropriations from the Illinois Tax Increment Fund shall also be made for proportional distributions to municipalities. If no appropriations are made during any fiscal year for distribution to municipalities, this Section shall constitute an irrevocable and continuing appropriation for the distribution of those funds, including those funds transferred under subsection (b) of this Section, in accordance with the provisions of the Tax Increment Allocation Redevelopment Act. Interest and other earnings accruing or received upon amounts in the Illinois Tax Increment Fund shall be credited to and paid into the Illinois Tax Increment Fund, and shall be used to pay amounts owing to eligible municipalities pursuant to Sections 11-74.4-8a and 11-74.4-3(i), but only to the extent there are not otherwise sufficient funds in such Illinois Tax Increment Fund to pay all amounts so due.
(b) Prior to January 31, 1993, the Comptroller and the Treasurer shall transfer $9,000,000 from the General Revenue Fund to the Illinois Tax Increment Fund for distribution to municipalities within 60 days after the effective date of this amendatory Act of 1993.
(c) Notwithstanding any other provision of law, on December 31, 2013, or as soon thereafter as practical, the State Comptroller shall direct and the State Treasurer shall transfer the remaining balance from the Illinois Tax Increment Fund into the General Revenue Fund. Upon completion of the transfers, the Illinois Tax Increment Fund is dissolved, and any future deposits due to that Fund and any outstanding obligations or liabilities of that Fund pass to the General Revenue Fund.
(Source: P.A. 98-24, eff. 6-19-13.)

(30 ILCS 105/6z-17) (from Ch. 127, par. 142z-17)
Sec. 6z-17. State and Local Sales Tax Reform Fund.
(a) After deducting the amount transferred to the Tax Compliance and Administration Fund under subsection (b), of the money paid into the State and Local Sales Tax Reform Fund: (i) subject to appropriation to the Department of Revenue, Municipalities having 1,000,000 or more inhabitants shall receive 20% and may expend such amount to fund and establish a program for developing and coordinating public and private resources targeted to meet the affordable housing needs of low-income and very low-income households within such municipality, (ii) 10% shall be transferred into the Regional Transportation Authority Occupation and Use Tax Replacement Fund, a special fund in the State treasury which is hereby created, (iii) until July 1, 2013, subject to appropriation to the Department of Transportation, the Madison County Mass Transit District shall receive .6%, and beginning on July 1, 2013, subject to appropriation to the Department of Revenue, 0.6% shall be distributed each month out of the Fund to the Madison County Mass Transit District, (iv) the following amounts, plus any cumulative deficiency in such transfers for prior months, shall be transferred monthly into the Build Illinois Fund and credited to the Build Illinois Bond Account therein:

Fiscal Year

Amount

1990

$2,700,000

1991

1,850,000

1992

2,750,000

1993

2,950,000

From Fiscal Year 1994 through Fiscal Year 2025 the transfer shall total $3,150,000 monthly, plus any cumulative deficiency in such transfers for prior months, and (v) the remainder of the money paid into the State and Local Sales Tax Reform Fund shall be transferred into the Local Government Distributive Fund and, except for municipalities with 1,000,000 or more inhabitants which shall receive no portion of such remainder, shall be distributed, subject to appropriation, in the manner provided by Section 2 of "An Act in relation to State revenue sharing with local government entities", approved July 31, 1969, as now or hereafter amended. Municipalities with more than 50,000 inhabitants according to the 1980 U.S. Census and located within the Metro East Mass Transit District receiving funds pursuant to provision (v) of this paragraph may expend such amounts to fund and establish a program for developing and coordinating public and private resources targeted to meet the affordable housing needs of low-income and very low-income households within such municipality.
(b) Beginning on the first day of the first calendar month to occur on or after the effective date of this amendatory Act of the 98th General Assembly, each month the Department of Revenue shall certify to the State Comptroller and the State Treasurer, and the State Comptroller shall order transferred and the State Treasurer shall transfer from the State and Local Sales Tax Reform Fund to the Tax Compliance and Administration Fund, an amount equal to 1/12 of 5% of 20% of the cash receipts collected during the preceding fiscal year by the Audit Bureau of the Department of Revenue under the Use Tax Act, the Service Use Tax Act, the Service Occupation Tax Act, the Retailers' Occupation Tax Act, and associated local occupation and use taxes administered by the Department. The amount distributed under subsection (a) each month shall first be reduced by the amount transferred to the Tax Compliance and Administration Fund under this subsection (b). Moneys transferred to the Tax Compliance and Administration Fund under this subsection (b) shall be used, subject to appropriation, to fund additional auditors and compliance personnel at the Department of Revenue.
(Source: P.A. 98-44, eff. 6-28-13; 98-1098, eff. 8-26-14.)

(30 ILCS 105/6z-18) (from Ch. 127, par. 142z-18)
Sec. 6z-18. A portion of the money paid into the Local Government Tax Fund from sales of food for human consumption which is to be consumed off the premises where it is sold (other than alcoholic beverages, soft drinks and food which has been prepared for immediate consumption) and prescription and nonprescription medicines, drugs, medical appliances and insulin, urine testing materials, syringes and needles used by diabetics, which occurred in municipalities, shall be distributed to each municipality based upon the sales which occurred in that municipality. The remainder shall be distributed to each county based upon the sales which occurred in the unincorporated area of that county.
A portion of the money paid into the Local Government Tax Fund from the 6.25% general use tax rate on the selling price of tangible personal property which is purchased outside Illinois at retail from a retailer and which is titled or registered by any agency of this State's government shall be distributed to municipalities as provided in this paragraph. Each municipality shall receive the amount attributable to sales for which Illinois addresses for titling or registration purposes are given as being in such municipality. The remainder of the money paid into the Local Government Tax Fund from such sales shall be distributed to counties. Each county shall receive the amount attributable to sales for which Illinois addresses for titling or registration purposes are given as being located in the unincorporated area of such county.
A portion of the money paid into the Local Government Tax Fund from the 6.25% general rate (and, beginning July 1, 2000 and through December 31, 2000, the 1.25% rate on motor fuel and gasohol, and beginning on August 6, 2010 through August 15, 2010, the 1.25% rate on sales tax holiday items) on sales subject to taxation under the Retailers' Occupation Tax Act and the Service Occupation Tax Act, which occurred in municipalities, shall be distributed to each municipality, based upon the sales which occurred in that municipality. The remainder shall be distributed to each county, based upon the sales which occurred in the unincorporated area of such county.
For the purpose of determining allocation to the local government unit, a retail sale by a producer of coal or other mineral mined in Illinois is a sale at retail at the place where the coal or other mineral mined in Illinois is extracted from the earth. This paragraph does not apply to coal or other mineral when it is delivered or shipped by the seller to the purchaser at a point outside Illinois so that the sale is exempt under the United States Constitution as a sale in interstate or foreign commerce.
Whenever the Department determines that a refund of money paid into the Local Government Tax Fund should be made to a claimant instead of issuing a credit memorandum, the Department shall notify the State Comptroller, who shall cause the order to be drawn for the amount specified, and to the person named, in such notification from the Department. Such refund shall be paid by the State Treasurer out of the Local Government Tax Fund.
As soon as possible after the first day of each month, beginning January 1, 2011, upon certification of the Department of Revenue, the Comptroller shall order transferred, and the Treasurer shall transfer, to the STAR Bonds Revenue Fund the local sales tax increment, as defined in the Innovation Development and Economy Act, collected during the second preceding calendar month for sales within a STAR bond district and deposited into the Local Government Tax Fund, less 3% of that amount, which shall be transferred into the Tax Compliance and Administration Fund and shall be used by the Department, subject to appropriation, to cover the costs of the Department in administering the Innovation Development and Economy Act.
After the monthly transfer to the STAR Bonds Revenue Fund, on or before the 25th day of each calendar month, the Department shall prepare and certify to the Comptroller the disbursement of stated sums of money to named municipalities and counties, the municipalities and counties to be those entitled to distribution of taxes or penalties paid to the Department during the second preceding calendar month. The amount to be paid to each municipality or county shall be the amount (not including credit memoranda) collected during the second preceding calendar month by the Department and paid into the Local Government Tax Fund, plus an amount the Department determines is necessary to offset any amounts which were erroneously paid to a different taxing body, and not including an amount equal to the amount of refunds made during the second preceding calendar month by the Department, and not including any amount which the Department determines is necessary to offset any amounts which are payable to a different taxing body but were erroneously paid to the municipality or county, and not including any amounts that are transferred to the STAR Bonds Revenue Fund. Within 10 days after receipt, by the Comptroller, of the disbursement certification to the municipalities and counties, provided for in this Section to be given to the Comptroller by the Department, the Comptroller shall cause the orders to be drawn for the respective amounts in accordance with the directions contained in such certification.
When certifying the amount of monthly disbursement to a municipality or county under this Section, the Department shall increase or decrease that amount by an amount necessary to offset any misallocation of previous disbursements. The offset amount shall be the amount erroneously disbursed within the 6 months preceding the time a misallocation is discovered.
The provisions directing the distributions from the special fund in the State Treasury provided for in this Section shall constitute an irrevocable and continuing appropriation of all amounts as provided herein. The State Treasurer and State Comptroller are hereby authorized to make distributions as provided in this Section.
In construing any development, redevelopment, annexation, preannexation or other lawful agreement in effect prior to September 1, 1990, which describes or refers to receipts from a county or municipal retailers' occupation tax, use tax or service occupation tax which now cannot be imposed, such description or reference shall be deemed to include the replacement revenue for such abolished taxes, distributed from the Local Government Tax Fund.
As soon as possible after the effective date of this amendatory Act of the 98th General Assembly, the State Comptroller shall order and the State Treasurer shall transfer $6,600,000 from the Local Government Tax Fund to the Illinois State Medical Disciplinary Fund.
(Source: P.A. 97-333, eff. 8-12-11; 98-3, eff. 3-8-13.)

(30 ILCS 105/6z-19) (from Ch. 127, par. 142z-19)
Sec. 6z-19. (Repealed).
(Source: P.A. 95-726, eff. 6-30-08. Repealed internally, eff. 6-30-12.)

(30 ILCS 105/6z-20) (from Ch. 127, par. 142z-20)
Sec. 6z-20. County and Mass Transit District Fund. Of the money received from the 6.25% general rate (and, beginning July 1, 2000 and through December 31, 2000, the 1.25% rate on motor fuel and gasohol, and beginning on August 6, 2010 through August 15, 2010, the 1.25% rate on sales tax holiday items) on sales subject to taxation under the Retailers' Occupation Tax Act and Service Occupation Tax Act and paid into the County and Mass Transit District Fund, distribution to the Regional Transportation Authority tax fund, created pursuant to Section 4.03 of the Regional Transportation Authority Act, for deposit therein shall be made based upon the retail sales occurring in a county having more than 3,000,000 inhabitants. The remainder shall be distributed to each county having 3,000,000 or fewer inhabitants based upon the retail sales occurring in each such county.
For the purpose of determining allocation to the local government unit, a retail sale by a producer of coal or other mineral mined in Illinois is a sale at retail at the place where the coal or other mineral mined in Illinois is extracted from the earth. This paragraph does not apply to coal or other mineral when it is delivered or shipped by the seller to the purchaser at a point outside Illinois so that the sale is exempt under the United States Constitution as a sale in interstate or foreign commerce.
Of the money received from the 6.25% general use tax rate on tangible personal property which is purchased outside Illinois at retail from a retailer and which is titled or registered by any agency of this State's government and paid into the County and Mass Transit District Fund, the amount for which Illinois addresses for titling or registration purposes are given as being in each county having more than 3,000,000 inhabitants shall be distributed into the Regional Transportation Authority tax fund, created pursuant to Section 4.03 of the Regional Transportation Authority Act. The remainder of the money paid from such sales shall be distributed to each county based on sales for which Illinois addresses for titling or registration purposes are given as being located in the county. Any money paid into the Regional Transportation Authority Occupation and Use Tax Replacement Fund from the County and Mass Transit District Fund prior to January 14, 1991, which has not been paid to the Authority prior to that date, shall be transferred to the Regional Transportation Authority tax fund.
Whenever the Department determines that a refund of money paid into the County and Mass Transit District Fund should be made to a claimant instead of issuing a credit memorandum, the Department shall notify the State Comptroller, who shall cause the order to be drawn for the amount specified, and to the person named, in such notification from the Department. Such refund shall be paid by the State Treasurer out of the County and Mass Transit District Fund.
As soon as possible after the first day of each month, beginning January 1, 2011, upon certification of the Department of Revenue, the Comptroller shall order transferred, and the Treasurer shall transfer, to the STAR Bonds Revenue Fund the local sales tax increment, as defined in the Innovation Development and Economy Act, collected during the second preceding calendar month for sales within a STAR bond district and deposited into the County and Mass Transit District Fund, less 3% of that amount, which shall be transferred into the Tax Compliance and Administration Fund and shall be used by the Department, subject to appropriation, to cover the costs of the Department in administering the Innovation Development and Economy Act.
After the monthly transfer to the STAR Bonds Revenue Fund, on or before the 25th day of each calendar month, the Department shall prepare and certify to the Comptroller the disbursement of stated sums of money to the Regional Transportation Authority and to named counties, the counties to be those entitled to distribution, as hereinabove provided, of taxes or penalties paid to the Department during the second preceding calendar month. The amount to be paid to the Regional Transportation Authority and each county having 3,000,000 or fewer inhabitants shall be the amount (not including credit memoranda) collected during the second preceding calendar month by the Department and paid into the County and Mass Transit District Fund, plus an amount the Department determines is necessary to offset any amounts which were erroneously paid to a different taxing body, and not including an amount equal to the amount of refunds made during the second preceding calendar month by the Department, and not including any amount which the Department determines is necessary to offset any amounts which were payable to a different taxing body but were erroneously paid to the Regional Transportation Authority or county, and not including any amounts that are transferred to the STAR Bonds Revenue Fund, less 2% of the amount to be paid to the Regional Transportation Authority, which shall be transferred into the Tax Compliance and Administration Fund. The Department, at the time of each monthly disbursement to the Regional Transportation Authority, shall prepare and certify to the State Comptroller the amount to be transferred into the Tax Compliance and Administration Fund under this Section. Within 10 days after receipt, by the Comptroller, of the disbursement certification to the Regional Transportation Authority, counties, and the Tax Compliance and Administration Fund provided for in this Section to be given to the Comptroller by the Department, the Comptroller shall cause the orders to be drawn for the respective amounts in accordance with the directions contained in such certification.
When certifying the amount of a monthly disbursement to the Regional Transportation Authority or to a county under this Section, the Department shall increase or decrease that amount by an amount necessary to offset any misallocation of previous disbursements. The offset amount shall be the amount erroneously disbursed within the 6 months preceding the time a misallocation is discovered.
The provisions directing the distributions from the special fund in the State Treasury provided for in this Section and from the Regional Transportation Authority tax fund created by Section 4.03 of the Regional Transportation Authority Act shall constitute an irrevocable and continuing appropriation of all amounts as provided herein. The State Treasurer and State Comptroller are hereby authorized to make distributions as provided in this Section.
In construing any development, redevelopment, annexation, preannexation or other lawful agreement in effect prior to September 1, 1990, which describes or refers to receipts from a county or municipal retailers' occupation tax, use tax or service occupation tax which now cannot be imposed, such description or reference shall be deemed to include the replacement revenue for such abolished taxes, distributed from the County and Mass Transit District Fund or Local Government Distributive Fund, as the case may be.
(Source: P.A. 100-23, eff. 7-6-17.)

(30 ILCS 105/6z-21) (from Ch. 127, par. 142z-21)
Sec. 6z-21. Education Assistance Fund; transfers to and from the Education Assistance Fund. All monies deposited into the Education Assistance Fund, a special fund in the State treasury which is hereby created, shall be appropriated to provide financial assistance for elementary and secondary education programs including, among others, distributions under Section 18-19 of The School Code, and for higher education programs. During fiscal years 2012 and 2013 only, the State Comptroller may order transferred and the State Treasurer may transfer from the General Revenue Fund to the Education Assistance Fund, or the State Comptroller may order transferred and the State Treasurer may transfer from the Education Assistance Fund to the General Revenue Fund, such amounts as may be required to honor the vouchers presented by the State Universities Retirement System, by a public institution of higher education, as defined in Section 1 of the Board of Higher Education Act, or by the State Board of Education pursuant to Sections 18-3, 18-4.3, 18-5, 18-6, and 18-7 of the School Code.
(Source: P.A. 97-732, eff. 6-30-12.)

(30 ILCS 105/6z-22) (from Ch. 127, par. 142z-22)
Sec. 6z-22. All fees or other monies received by the Guardianship and Advocacy Commission incident to the provision of legal or guardianship services to eligible persons or wards pursuant to subsection (i) of Section 5 of the Guardianship and Advocacy Act shall be paid into the Guardianship and Advocacy Fund.
Appropriations for the improvement, development, addition or expansion of legal and guardianship services for eligible persons or wards pursuant to Section 5 of the Guardianship and Advocacy Act or for the financing of any program designed to provide such improvement, development, addition or expansion of services or for expenses incurred in administering the Human Rights Authority, Legal Advocacy Service and Office of State Guardian are payable from the Guardianship and Advocacy Fund.
(Source: P.A. 86-448; 86-1028.)

(30 ILCS 105/6z-23) (from Ch. 127, par. 142z-23)
Sec. 6z-23. All monies received by the Secretary of State pursuant to paragraph (f) of Section 2-119 or subsection (d) of Section 3-113 of the Illinois Vehicle Code shall be deposited in the CDLIS/AAMVAnet/NMVTIS Trust Fund. The money in this Fund shall only be used by the Secretary of State to pay for (1) the enrollment of commercial drivers into the Commercial Driver License Information System (CDLIS), (2) network charges assessed Illinois by AAMVAnet, Inc., for motor vehicle and driver records data and information, (3) expenses (limited to equipment, maintenance, and software) related to the testing of applicants for commercial driver's licenses, (4) expenses related to participation in the National Motor Vehicle Title Information Service, and (5) any expenses related to vehicle registration or titling.
(Source: P.A. 98-177, eff. 1-1-14; 99-166, eff. 7-28-15.)

(30 ILCS 105/6z-24) (from Ch. 127, par. 142z-24)
Sec. 6z-24. There is created in the State Treasury the Special Education Medicaid Matching Fund. All monies received from the federal government due to expenditures by local education agencies for services authorized under Section 1903 of the Social Security Act, as amended, and for the administrative costs related thereto shall be deposited in the Special Education Medicaid Matching Fund. All monies received from the federal government due to expenditures by local education agencies for services authorized under Section 2105 of the Social Security Act, as amended, shall be deposited in the Special Education Medicaid Matching Fund.
The monies in the Special Education Medicaid Matching Fund shall be held subject to appropriation by the General Assembly to the State Board of Education or the Department of Healthcare and Family Services for distribution to school districts, pursuant to an interagency agreement between the Department of Healthcare and Family Services (formerly Illinois Department of Public Aid) and the State Board of Education or intergovernmental agreements between the Department of Healthcare and Family Services (formerly Illinois Department of Public Aid) and individual local education agencies for eligible claims under Titles XIX and XXI of the Social Security Act.
(Source: P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/6z-25) (from Ch. 127, par. 142z-25)
Sec. 6z-25. Federal HOME Investment Trust Fund. The Federal HOME Investment Trust Fund is created. All moneys received under the Federal HOME Investment Partnerships Act, including any interest earned and any repayments of loans under that Act, shall be deposited into the Federal HOME Investment Trust Fund.
(Source: P.A. 87-883; 88-45.)

(30 ILCS 105/6z-26)
Sec. 6z-26. The Financial Institution Fund. All moneys received by the Department of Financial and Professional Regulation under the Safety Deposit License Act, the Foreign Exchange License Act, the Pawners Societies Act, the Sale of Exchange Act, the Currency Exchange Act, the Sales Finance Agency Act, the Debt Management Service Act, the Consumer Installment Loan Act, the Illinois Development Credit Corporation Act, the Title Insurance Act, the Debt Settlement Consumer Protection Act, the Debt Management Service Consumer Protection Fund, and any other Act administered by the Department of Financial and Professional Regulation as the successor of the Department of Financial Institutions now or in the future (unless an Act specifically provides otherwise) shall be deposited in the Financial Institution Fund (hereinafter "Fund"), a special fund that is hereby created in the State Treasury.
Moneys in the Fund shall be used by the Department, subject to appropriation, for expenses incurred in administering the above named and referenced Acts.
The Comptroller and the State Treasurer shall transfer from the General Revenue Fund to the Fund any monies received by the Department after June 30, 1993, under any of the above named and referenced Acts that have been deposited in the General Revenue Fund.
As soon as possible after the end of each calendar year, the Comptroller shall compare the balance in the Fund at the end of the calendar year with the amount appropriated from the Fund for the fiscal year beginning on July 1 of that calendar year. If the balance in the Fund exceeds the amount appropriated, the Comptroller and the State Treasurer shall transfer from the Fund to the General Revenue Fund an amount equal to the difference between the balance in the Fund and the amount appropriated.
Nothing in this Section shall be construed to prohibit appropriations from the General Revenue Fund for expenses incurred in the administration of the above named and referenced Acts.
Moneys in the Fund may be transferred to the Professions Indirect Cost Fund, as authorized under Section 2105-300 of the Department of Professional Regulation Law of the Civil Administrative Code of Illinois.
(Source: P.A. 96-1420, eff. 8-3-10.)

(30 ILCS 105/6z-27)
Sec. 6z-27. All moneys in the Audit Expense Fund shall be transferred, appropriated and used only for the purposes authorized by, and subject to the limitations and conditions prescribed by, the State Auditing Act.
Within 30 days after the effective date of this amendatory Act of the 100th General Assembly, the State Comptroller shall order transferred and the State Treasurer shall transfer from the following funds moneys in the specified amounts for deposit into the Audit Expense Fund:
Agricultural Premium Fund..............................182,124
Assisted Living and Shared Housing Regulatory Fund.......1,631
Capital Development Board Revolving Fund.................8,023
Care Provider Fund for Persons with a
Developmental Disability............................17,737
Carolyn Adams Ticket for the Cure Grant Fund.............1,080
CDLIS/AAMVAnet/NMVTIS Trust Fund........................2,234
Chicago State University Education Improvement Fund......5,437
Child Support Administrative Fund.......................5,110
Common School Fund....................................312,638
Communications Revolving Fund..........................40,492
Community Mental Health Medicaid Trust Fund.............30,952
Death Certificate Surcharge Fund........................2,243
Death Penalty Abolition Fund............................8,367
Department of Business Services Special Operations Fund.11,982
Department of Human Services Community Services Fund....4,340
Downstate Public Transportation Fund....................6,600
Driver Services Administration Fund.....................2,644
Drivers Education Fund....................................517
Drug Rebate Fund.......................................17,541
Drug Treatment Fund......................................2,133
Drunk & Drugged Driving Prevention Fund...................874
Education Assistance Fund.............................894,514
Electronic Health Record Incentive Fund.................1,155
Emergency Public Health Fund............................9,025
EMS Assistance Fund.....................................3,705
Estate Tax Refund Fund..................................2,088
Facilities Management Revolving Fund....................92,392
Facility Licensing Fund.................................3,189
Fair & Exposition Fund.................................13,059
Federal High Speed Rail Trust Fund.......................9,168
Feed Control Fund......................................14,955
Fertilizer Control Fund.................................9,404
Fire Prevention Fund....................................4,146
Food and Drug Safety Fund...............................1,101
Fund for the Advancement of Education..................12,463
General Revenue Fund...............................17,653,153
Grade Crossing Protection Fund............................965
Hazardous Waste Research Fund.............................543
Health Facility Plan Review Fund........................3,704
Health and Human Services Medicaid Trust Fund..........16,996
Healthcare Provider Relief Fund.......................147,619
Home Care Services Agency Licensure Fund................3,285
Hospital Provider Fund.................................76,973
ICJIA Violence Prevention Fund..........................8,062
Illinois Affordable Housing Trust Fund..................6,878
Illinois Department of Agriculture Laboratory
Services Revolving Fund.............7,887
Illinois Health Facilities Planning Fund................4,816
IMSA Income Fund........................................6,876
Illinois School Asbestos Abatement Fund.................2,058
Illinois Standardbred Breeders Fund.....................1,381
Illinois State Fair Fund...............................94,229
Illinois Thoroughbred Breeders Fund.....................3,974
Illinois Veterans' Rehabilitation Fund..................1,308
Illinois Workers Compensation
Commission Operations Fund........................183,518
Income Tax Refund Fund.................................36,095
Lead Poisoning Screening, Prevention,
and Abatement Fund..................................3,311
Live and Learn Fund....................................22,956
Livestock Management Facilities Fund......................683
Lobbyist Registration Administration Fund...............1,057
Local Government Distributive Fund.....................26,025
Long Term Care
Monitor/Receiver Fund..............................63,014
Long Term Care Provider Fund...........................15,082
Mandatory Arbitration Fund..............................2,484
Medical Interagency Program Fund........................1,343
Mental Health Fund.......................................9,176
Metabolic Screening and Treatment Fund.................41,241
Monitoring Device Driving Permit
Administration Fee Fund.............................1,403
Motor Fuel Tax Fund....................................23,607
Motor Vehicle License Plate Fund.......................15,200
Motor Vehicle Theft
Prevention Trust Fund...............................4,803
Multiple Sclerosis Research Fund........................5,380
Nursing Dedicated and Professional Fund.................1,613
Partners for Conservation Fund..........................8,620
Personal Property Tax Replacement Fund..................23,828
Pesticide Control Fund.................................83,517
Pet Population Control Fund...............................526
Plumbing Licensure and Program Fund.....................5,148
Professional Services Fund..............................6,487
Public Health Laboratory
Services Revolving Fund............................11,242
Public Transportation Fund.............................16,112
Road Fund.............................................746,799
Regional Transportation Authority Occupation
and Use Tax Replacement Fund...............563
School Infrastructure Fund.............................17,532
Secretary of State DUI Administration Fund..............2,336
Secretary of State Identification Security
and Theft Prevention Fund..........................11,609
Secretary of State Special License Plate Fund ..........4,561
Secretary of State Special Services Fund...............24,693
Securities Audit and Enforcement Fund...................9,137
Special Education Medicaid Matching Fund................5,019
State and Local Sales Tax Reform Fund...................1,380
State Construction Account Fund........................27,323
State Gaming Fund......................................79,018
State Garage Revolving Fund............................15,516
State Lottery Fund....................................348,448
State Pensions Fund...................................500,000
State Surplus Property Revolving Fund...................2,025
State Treasurer's Bank Services Trust Fund................551
Statistical Services Revolving Fund....................63,131
Supreme Court Historic Preservation Fund...............33,226
Tattoo and Body Piercing
Establishment Registration Fund.......................812
Tobacco Settlement Recovery Fund........................23,084
Trauma Center Fund.....................................12,572
University of Illinois Hospital Services Fund...........4,260
Vehicle Inspection Fund.................................3,266
Weights and Measures Fund..............................72,488
Notwithstanding any provision of the law to the contrary, the General Assembly hereby authorizes the use of such funds for the purposes set forth in this Section.
These provisions do not apply to funds classified by the Comptroller as federal trust funds or State trust funds. The Audit Expense Fund may receive transfers from those trust funds only as directed herein, except where prohibited by the terms of the trust fund agreement. The Auditor General shall notify the trustees of those funds of the estimated cost of the audit to be incurred under the Illinois State Auditing Act for the fund. The trustees of those funds shall direct the State Comptroller and Treasurer to transfer the estimated amount to the Audit Expense Fund.
The Auditor General may bill entities that are not subject to the above transfer provisions, including private entities, related organizations and entities whose funds are locally-held, for the cost of audits, studies, and investigations incurred on their behalf. Any revenues received under this provision shall be deposited into the Audit Expense Fund.
In the event that moneys on deposit in any fund are unavailable, by reason of deficiency or any other reason preventing their lawful transfer, the State Comptroller shall order transferred and the State Treasurer shall transfer the amount deficient or otherwise unavailable from the General Revenue Fund for deposit into the Audit Expense Fund.
On or before December 1, 1992, and each December 1 thereafter, the Auditor General shall notify the Governor's Office of Management and Budget (formerly Bureau of the Budget) of the amount estimated to be necessary to pay for audits, studies, and investigations in accordance with the Illinois State Auditing Act during the next succeeding fiscal year for each State fund for which a transfer or reimbursement is anticipated.
Beginning with fiscal year 1994 and during each fiscal year thereafter, the Auditor General may direct the State Comptroller and Treasurer to transfer moneys from funds authorized by the General Assembly for that fund. In the event funds, including federal and State trust funds but excluding the General Revenue Fund, are transferred, during fiscal year 1994 and during each fiscal year thereafter, in excess of the amount to pay actual costs attributable to audits, studies, and investigations as permitted or required by the Illinois State Auditing Act or specific action of the General Assembly, the Auditor General shall, on September 30, or as soon thereafter as is practicable, direct the State Comptroller and Treasurer to transfer the excess amount back to the fund from which it was originally transferred.
(Source: P.A. 99-38, eff. 7-14-15; 99-523, eff. 6-30-16; 100-23, eff. 7-6-17.)

(30 ILCS 105/6z-27.1)
Sec. 6z-27.1. Transfer from Efficiency Initiative Fund. The sum of $750,000 is ordered transferred from the Efficiency Initiative Fund to the Comptroller's Administrative Fund to reimburse the Comptroller's office for costs and expenses incurred by that office in relation to efficiency initiatives and agency consolidation, reorganization, and restructuring pursuant to Section 405-292 of the Department of Central Management Services Law of the Civil Administrative Code of Illinois (20 ILCS 405/405-292).
(Source: P.A. 93-839, eff. 7-30-04.)

(30 ILCS 105/6z-29)
Sec. 6z-29. Municipal Vehicle Tax Liability Fund. There is hereby created in the State Treasury a special fund to be known as the Municipal Vehicle Tax Liability Fund. Monies will be deposited into the Fund from all municipal reimbursements and fees imposed and collected under subsection (g) of Section 3-704.1 of the Illinois Vehicle Code. Monies deposited into the fund shall, subject to appropriation, be used by the Office of the Secretary of State to administer the Municipal Vehicle Tax Liability Program created in Section 3-704.1 of the Illinois Vehicle Code.
(Source: P.A. 87-1249; 88-670, eff. 12-2-94.)

(30 ILCS 105/6z-30)
Sec. 6z-30. University of Illinois Hospital Services Fund.
(a) The University of Illinois Hospital Services Fund is created as a special fund in the State Treasury. The following moneys shall be deposited into the Fund:
(1) As soon as possible after the beginning of fiscal

year 2010, and in no event later than July 30, the State Comptroller and the State Treasurer shall automatically transfer $30,000,000 from the General Revenue Fund to the University of Illinois Hospital Services Fund.

(1.5) Starting in fiscal year 2011, and continuing

through fiscal year 2017, as soon as possible after the beginning of each fiscal year, and in no event later than July 30, the State Comptroller and the State Treasurer shall automatically transfer $45,000,000 from the General Revenue Fund to the University of Illinois Hospital Services Fund; except that, in fiscal year 2012 only, the State Comptroller and the State Treasurer shall transfer $90,000,000 from the General Revenue Fund to the University of Illinois Hospital Services Fund under this paragraph, and, in fiscal year 2013 only, the State Comptroller and the State Treasurer shall transfer no amounts from the General Revenue Fund to the University of Illinois Hospital Services Fund under this paragraph.

(1.7) Starting in fiscal year 2018, at the direction

of and upon notification from the Director of Healthcare and Family Services, the State Comptroller shall direct and the State Treasurer shall transfer an amount of at least $20,000,000 but not exceeding a total of $45,000,000 from the General Revenue Fund to the University of Illinois Hospital Services Fund in each fiscal year.

(2) All intergovernmental transfer payments to the

Department of Healthcare and Family Services by the University of Illinois made pursuant to an intergovernmental agreement under subsection (b) or (c) of Section 5A-3 of the Illinois Public Aid Code.

(3) All federal matching funds received by the

Department of Healthcare and Family Services (formerly Illinois Department of Public Aid) as a result of expenditures made by the Department that are attributable to moneys that were deposited in the Fund.

(4) All other moneys received for the Fund from any

other source, including interest earned thereon.

(b) Moneys in the fund may be used by the Department of Healthcare and Family Services, subject to appropriation and to an interagency agreement between that Department and the Board of Trustees of the University of Illinois, to reimburse the University of Illinois Hospital for hospital and pharmacy services, to reimburse practitioners who are employed by the University of Illinois, to reimburse other health care facilities and health plans operated by the University of Illinois, and to pass through to the University of Illinois federal financial participation earned by the State as a result of expenditures made by the University of Illinois.
(c) (Blank).
(Source: P.A. 100-23, eff. 7-6-17.)

(30 ILCS 105/6z-31)
Sec. 6z-31. Aggregate Operations Regulatory Fund; uses. All fees and penalties collected under the Surface-Mined Land Conservation and Reclamation Act and deposited into the Aggregate Operations Regulatory Fund, a special fund hereby created in the State treasury, shall be annually appropriated to the Department of Mines and Minerals for the implementation and enforcement of laws regulating aggregate mining operations and rules adopted by the Department under those laws. The Department may allocate some of these moneys for training required by regulation under Section 6.5 of the Surface-Mined Land Conservation and Reclamation Act. All earnings on moneys in the Fund shall be deposited into the Fund.
(Source: P.A. 89-26, eff. 6-23-95; 89-626, eff. 8-9-96.)

(30 ILCS 105/6z-32)
Sec. 6z-32. Partners for Planning and Conservation.
(a) The Partners for Conservation Fund (formerly known as the Conservation 2000 Fund) and the Partners for Conservation Projects Fund (formerly known as the Conservation 2000 Projects Fund) are created as special funds in the State Treasury. These funds shall be used to establish a comprehensive program to protect Illinois' natural resources through cooperative partnerships between State government and public and private landowners. Moneys in these Funds may be used, subject to appropriation, by the Department of Natural Resources, Environmental Protection Agency, and the Department of Agriculture for purposes relating to natural resource protection, planning, recreation, tourism, and compatible agricultural and economic development activities. Without limiting these general purposes, moneys in these Funds may be used, subject to appropriation, for the following specific purposes:
(1) To foster sustainable agriculture practices and

control soil erosion and sedimentation, including grants to Soil and Water Conservation Districts for conservation practice cost-share grants and for personnel, educational, and administrative expenses.

(2) To establish and protect a system of ecosystems

in public and private ownership through conservation easements, incentives to public and private landowners, natural resource restoration and preservation, water quality protection and improvement, land use and watershed planning, technical assistance and grants, and land acquisition provided these mechanisms are all voluntary on the part of the landowner and do not involve the use of eminent domain.

(3) To develop a systematic and long-term program to

effectively measure and monitor natural resources and ecological conditions through investments in technology and involvement of scientific experts.

(4) To initiate strategies to enhance, use, and

maintain Illinois' inland lakes through education, technical assistance, research, and financial incentives.

(5) To partner with private landowners and with units

of State, federal, and local government and with not-for-profit organizations in order to integrate State and federal programs with Illinois' natural resource protection and restoration efforts and to meet requirements to obtain federal and other funds for conservation or protection of natural resources.

(b) The State Comptroller and State Treasurer shall automatically transfer on the last day of each month, beginning on September 30, 1995 and ending on June 30, 2021, from the General Revenue Fund to the Partners for Conservation Fund, an amount equal to 1/10 of the amount set forth below in fiscal year 1996 and an amount equal to 1/12 of the amount set forth below in each of the other specified fiscal years:

Fiscal Year

Amount

1996

$ 3,500,000

1997

$ 9,000,000

1998

$10,000,000

1999

$11,000,000

2000

$12,500,000

2001 through 2004

$14,000,000

2005

$7,000,000

2006

$11,000,000

2007

$0

2008 through 2011

$14,000,000

2012

$12,200,000

2013 through 2017

$14,000,000

2018

$1,500,000

2019 through 2021

$14,000,000

(c) Notwithstanding any other provision of law to the contrary and in addition to any other transfers that may be provided for by law, on the last day of each month beginning on July 31, 2006 and ending on June 30, 2007, or as soon thereafter as may be practical, the State Comptroller shall direct and the State Treasurer shall transfer $1,000,000 from the Open Space Lands Acquisition and Development Fund to the Partners for Conservation Fund (formerly known as the Conservation 2000 Fund).
(d) There shall be deposited into the Partners for Conservation Projects Fund such bond proceeds and other moneys as may, from time to time, be provided by law.
(Source: P.A. 100-23, eff. 7-6-17.)

(30 ILCS 105/6z-33)
Sec. 6z-33. State Universities Athletic Capital Improvement Fund.
(a) The State Universities Athletic Capital Improvement Fund is created as a special fund in the State Treasury. Money shall be deposited into the Fund as provided by law.
(b) Money in the Fund may be used, subject to appropriation, by the Board of Higher Education for the purpose of making grants to public universities for capital improvements and renovations to their athletic facilities and for no other purpose. The Board of Higher Education shall establish priorities for the distribution and use of the money in the Fund. Money in the Fund may not be pledged for the repayment of bonds, notes, or other instruments of indebtedness or the interest thereon. Upon completion of a project, any money allocated or distributed from the Fund for that project which is in excess of the amount needed to complete the project shall be returned to the Fund.
(Source: P.A. 89-133, eff. 1-1-96; 89-626, eff. 8-9-96.)

(30 ILCS 105/6z-34)
Sec. 6z-34. Secretary of State Special Services Fund. There is created in the State Treasury a special fund to be known as the Secretary of State Special Services Fund. Moneys deposited into the Fund may, subject to appropriation, be used by the Secretary of State for any or all of the following purposes:
(1) For general automation efforts within operations

of the Office of Secretary of State.

(2) For technology applications in any form that will

enhance the operational capabilities of the Office of Secretary of State.

(3) To provide funds for any type of library grants

authorized and administered by the Secretary of State as State Librarian.

These funds are in addition to any other funds otherwise authorized to the Office of Secretary of State for like or similar purposes.
On August 15, 1997, all fiscal year 1997 receipts that exceed the amount of $15,000,000 shall be transferred from this Fund to the Technology Management Revolving Fund (formerly known as the Statistical Services Revolving Fund); on August 15, 1998 and each year thereafter through 2000, all receipts from the fiscal year ending on the previous June 30th that exceed the amount of $17,000,000 shall be transferred from this Fund to the Technology Management Revolving Fund (formerly known as the Statistical Services Revolving Fund); on August 15, 2001 and each year thereafter through 2002, all receipts from the fiscal year ending on the previous June 30th that exceed the amount of $19,000,000 shall be transferred from this Fund to the Technology Management Revolving Fund (formerly known as the Statistical Services Revolving Fund); and on August 15, 2003 and each year thereafter, all receipts from the fiscal year ending on the previous June 30th that exceed the amount of $33,000,000 shall be transferred from this Fund to the Technology Management Revolving Fund (formerly known as the Statistical Services Revolving Fund).
(Source: P.A. 100-23, eff. 7-6-17.)

(30 ILCS 105/6z-35)
Sec. 6z-35. There is hereby created in the State Treasury a special fund to be known as the Live and Learn Fund. The Comptroller and the Treasurer shall transfer $1,742,000 from the General Revenue Fund into the Live and Learn Fund each month. The first transfer shall be made 60 days after the effective date of this amendatory Act of 1993, with subsequent transfers occurring on the first of each month. Moneys deposited into the Fund may, subject to appropriation, be used by the Secretary of State for any or all of the following purposes:
(a) An organ donation awareness or education program.
(b) To provide additional funds for all types of

library grants as authorized and administered by the Secretary of State as State Librarian.

(Source: P.A. 88-78.)

(30 ILCS 105/6z-36)
Sec. 6z-36. Coal Mining Regulatory Fund; uses. All moneys collected as fees and civil penalties under the Surface Coal Mining Land Conservation and Reclamation Act, collected as fees under the Coal Mining Act, and collected as fees submitted to the Department of Natural Resources' analytical laboratory shall be deposited into the Coal Mining Regulatory Fund, a special fund in the State Treasury that is hereby created. All earnings on moneys in the Fund shall be deposited into the Fund. Moneys in the Fund shall be annually appropriated to the Department of Natural Resources for the enforcement of coal mining regulatory laws and rules adopted by the Department under those laws. The monies deposited into the Coal Mining Regulatory Fund under this Section shall not be subject to administrative charges or chargebacks unless otherwise authorized by this Act.
(Source: P.A. 97-1136, eff. 1-1-13.)

(30 ILCS 105/6z-37)
Sec. 6z-37. Explosives Regulatory Fund; uses. All moneys collected as fees under the Illinois Explosives Act and deposited into the Explosives Regulatory Fund, a special fund in the State Treasury that is hereby created, shall be annually appropriated to the Department of Natural Resources for the enforcement of laws regulating explosives and rules adopted by the Department under those laws. All earnings on moneys in the Fund shall be deposited into the Fund.
(Source: P.A. 88-599, eff. 9-1-94; 89-445, eff. 2-7-96.)

(30 ILCS 105/6z-38)
Sec. 6z-38. General Professions Dedicated Fund. The General Professions Dedicated Fund is created in the State treasury. Moneys in the Fund shall be invested and earnings on the investments shall be retained in the Fund. Moneys in the Fund shall be appropriated to the Department of Professional Regulation for the ordinary and contingent expenses of the Department, except for moneys transferred under Section 19 of the Sex Offender Management Board Act which shall be appropriated for the purpose of implementing the provisions of the Sex Offender Evaluation and Treatment Provider Act. Moneys in the Fund may be transferred to the Professions Indirect Cost Fund as authorized by Section 2105-300 of the Department of Professional Regulation Law (20 ILCS 2105/2105-300).
(Source: P.A. 97-1098, eff. 1-1-13.)

(30 ILCS 105/6z-39)
Sec. 6z-39. Federal Financing Cost Reimbursement Fund. The Governor's Office of Management and Budget shall be the State coordinator and representative with the United States Department of the Treasury for purposes of implementing the federal Cash Management Improvement Act of 1990.
The Governor's Office of Management and Budget shall: negotiate Treasury-State agreements; develop and file annual reports; establish the net State liability; determine State agency shares of the net State liability; direct State agencies to pay or transfer moneys into the Federal Financing Cost Reimbursement Fund; and initiate payments of the net State liability to the U.S. Treasury out of the Federal Financing Cost Reimbursement Fund. Agencies shall make payments or transfers to the Federal Financing Cost Reimbursement Fund as directed by the Governor's Office of Management and Budget and shall otherwise cooperate with the Governor's Office of Management and Budget to implement the federal Cash Management Improvement Act of 1990.
(Source: P.A. 94-793, eff. 5-19-06.)

(30 ILCS 105/6z-40)
Sec. 6z-40. Provider Inquiry Trust Fund. The Provider Inquiry Trust Fund is created as a special fund in the State treasury. Payments into the fund shall consist of fees or other moneys owed by providers of services or their agents, including other State agencies, for access to and utilization of Illinois Department of Public Aid eligibility files to verify eligibility of clients, bills for services, or other similar, related uses. Disbursements from the fund shall consist of payments to the Department of Central Management Services for communication and statistical services and for payments for administrative expenses incurred by the Illinois Department of Public Aid in the operation of the fund.
(Source: P.A. 94-91, eff. 7-1-05.)

(30 ILCS 105/6z-41)
Sec. 6z-41. Wildlife Prairie Park Fund. The Wildlife Prairie Park Fund is hereby created as an interest-bearing special fund in the State Treasury. Money in the Fund may be used, pursuant to appropriation, for the support and maintenance of the Hazel and Bill Rutherford Wildlife Prairie State Park, or as otherwise provided by law.
(Source: P.A. 92-170, eff. 7-26-01.)

(30 ILCS 105/6z-42)
Sec. 6z-42. (Repealed).
(Source: P.A. 90-553, eff. 6-1-98. Repealed by P.A. 99-933, eff. 1-27-17.)

(30 ILCS 105/6z-43)
Sec. 6z-43. Tobacco Settlement Recovery Fund.
(a) There is created in the State Treasury a special fund to be known as the Tobacco Settlement Recovery Fund, which shall contain 3 accounts: (i) the General Account, (ii) the Tobacco Settlement Bond Proceeds Account and (iii) the Tobacco Settlement Residual Account. There shall be deposited into the several accounts of the Tobacco Settlement Recovery Fund and the Attorney General Tobacco Fund all monies paid to the State pursuant to (1) the Master Settlement Agreement entered in the case of People of the State of Illinois v. Philip Morris, et al. (Circuit Court of Cook County, No. 96-L13146) and (2) any settlement with or judgment against any tobacco product manufacturer other than one participating in the Master Settlement Agreement in satisfaction of any released claim as defined in the Master Settlement Agreement, as well as any other monies as provided by law. Moneys shall be deposited into the Tobacco Settlement Bond Proceeds Account and the Tobacco Settlement Residual Account as provided by the terms of the Railsplitter Tobacco Settlement Authority Act, provided that an annual amount not less than $2,500,000, subject to appropriation, shall be deposited into the Attorney General Tobacco Fund for use only by the Attorney General's office. The scheduled $2,500,000 deposit into the Tobacco Settlement Residual Account for fiscal year 2011 should be transferred to the Attorney General Tobacco Fund in fiscal year 2012 as soon as this fund has been established. All other moneys available to be deposited into the Tobacco Settlement Recovery Fund shall be deposited into the General Account. An investment made from moneys credited to a specific account constitutes part of that account and such account shall be credited with all income from the investment of such moneys. The Treasurer may invest the moneys in the several accounts the Fund in the same manner, in the same types of investments, and subject to the same limitations provided in the Illinois Pension Code for the investment of pension funds other than those established under Article 3 or 4 of the Code. Notwithstanding the foregoing, to the extent necessary to preserve the tax-exempt status of any bonds issued pursuant to the Railsplitter Tobacco Settlement Authority Act, the interest on which is intended to be excludable from the gross income of the owners for federal income tax purposes, moneys on deposit in the Tobacco Settlement Bond Proceeds Account and the Tobacco Settlement Residual Account may be invested in obligations the interest upon which is tax-exempt under the provisions of Section 103 of the Internal Revenue Code of 1986, as now or hereafter amended, or any successor code or provision.
(b) Moneys on deposit in the Tobacco Settlement Bond Proceeds Account and the Tobacco Settlement Residual Account may be expended, subject to appropriation, for the purposes authorized in subsection (g) of Section 3-6 of the Railsplitter Tobacco Settlement Authority Act.
(c) As soon as may be practical after June 30, 2001, upon notification from and at the direction of the Governor, the State Comptroller shall direct and the State Treasurer shall transfer the unencumbered balance in the Tobacco Settlement Recovery Fund as of June 30, 2001, as determined by the Governor, into the Budget Stabilization Fund. The Treasurer may invest the moneys in the Budget Stabilization Fund in the same manner, in the same types of investments, and subject to the same limitations provided in the Illinois Pension Code for the investment of pension funds other than those established under Article 3 or 4 of the Code.
(d) All federal financial participation moneys received pursuant to expenditures from the Fund shall be deposited into the General Account.
(Source: P.A. 99-78, eff. 7-20-15.)

(30 ILCS 105/6z-45)
Sec. 6z-45. The School Infrastructure Fund.
(a) The School Infrastructure Fund is created as a special fund in the State Treasury.
In addition to any other deposits authorized by law, beginning January 1, 2000, on the first day of each month, or as soon thereafter as may be practical, the State Treasurer and State Comptroller shall transfer the sum of $5,000,000 from the General Revenue Fund to the School Infrastructure Fund, except that, notwithstanding any other provision of law, and in addition to any other transfers that may be provided for by law, before June 30, 2012, the Comptroller and the Treasurer shall transfer $45,000,000 from the General Revenue Fund into the School Infrastructure Fund, and, for fiscal year 2013 only, the Treasurer and the Comptroller shall transfer $1,250,000 from the General Revenue Fund to the School Infrastructure Fund on the first day of each month; provided, however, that no such transfers shall be made from July 1, 2001 through June 30, 2003.
(a-5) Money in the School Infrastructure Fund may be used to pay the expenses of the State Board of Education, the Governor's Office of Management and Budget, and the Capital Development Board in administering programs under the School Construction Law, the total expenses not to exceed $1,315,000 in any fiscal year.
(b) Subject to the transfer provisions set forth below, money in the School Infrastructure Fund shall, if and when the State of Illinois incurs any bonded indebtedness for the construction of school improvements under subsection (e) of Section 5 of the General Obligation Bond Act, be set aside and used for the purpose of paying and discharging annually the principal and interest on that bonded indebtedness then due and payable, and for no other purpose.
In addition to other transfers to the General Obligation Bond Retirement and Interest Fund made pursuant to Section 15 of the General Obligation Bond Act, upon each delivery of bonds issued for construction of school improvements under the School Construction Law, the State Comptroller shall compute and certify to the State Treasurer the total amount of principal of, interest on, and premium, if any, on such bonds during the then current and each succeeding fiscal year. With respect to the interest payable on variable rate bonds, such certifications shall be calculated at the maximum rate of interest that may be payable during the fiscal year, after taking into account any credits permitted in the related indenture or other instrument against the amount of such interest required to be appropriated for that period.
On or before the last day of each month, the State Treasurer and State Comptroller shall transfer from the School Infrastructure Fund to the General Obligation Bond Retirement and Interest Fund an amount sufficient to pay the aggregate of the principal of, interest on, and premium, if any, on the bonds payable on their next payment date, divided by the number of monthly transfers occurring between the last previous payment date (or the delivery date if no payment date has yet occurred) and the next succeeding payment date. Interest payable on variable rate bonds shall be calculated at the maximum rate of interest that may be payable for the relevant period, after taking into account any credits permitted in the related indenture or other instrument against the amount of such interest required to be appropriated for that period. Interest for which moneys have already been deposited into the capitalized interest account within the General Obligation Bond Retirement and Interest Fund shall not be included in the calculation of the amounts to be transferred under this subsection.
(b-5) The money deposited into the School Infrastructure Fund from transfers pursuant to subsections (c-30) and (c-35) of Section 13 of the Riverboat Gambling Act shall be applied, without further direction, as provided in subsection (b-3) of Section 5-35 of the School Construction Law.
(c) The surplus, if any, in the School Infrastructure Fund after payments made pursuant to subsections (a-5), (b), and (b-5) of this Section shall, subject to appropriation, be used as follows:
First - to make 3 payments to the School Technology Revolving Loan Fund as follows:
Transfer of $30,000,000 in fiscal year 1999;
Transfer of $20,000,000 in fiscal year 2000; and
Transfer of $10,000,000 in fiscal year 2001.
Second - to pay any amounts due for grants for school construction projects and debt service under the School Construction Law.
Third - to pay any amounts due for grants for school maintenance projects under the School Construction Law.
(Source: P.A. 100-23, eff. 7-6-17.)

(30 ILCS 105/6z-46)
Sec. 6z-46. The Right to Read Fund. The Right to Read Fund is created as a special fund in the State treasury. All gifts, donations, and charitable contributions that are contributed by any private individual or entity to the State Board of Education for the purpose of improving the reading of children in the public schools shall be deposited into the Right to Read Fund. All money in the Right to Read Fund shall be used, subject to appropriation by the General Assembly, by the State Board of Education for distribution to school districts for this purpose.
(Source: P.A. 90-757, eff. 8-14-98.)

(30 ILCS 105/6z-47)
Sec. 6z-47. Fund for Illinois' Future.
(a) The Fund for Illinois' Future is hereby created as a special fund in the State Treasury.
(b) Upon the effective date of this amendatory Act of the 91st General Assembly, or as soon as possible thereafter, the Comptroller shall order transferred and the Treasurer shall transfer $260,000,000 from the General Revenue Fund to the Fund for Illinois' Future.
On July 15, 2000, or as soon as possible thereafter, the Comptroller shall order transferred and the Treasurer shall transfer $260,000,000 from the General Revenue Fund to the Fund for Illinois' Future.
Revenues in the Fund for Illinois' Future shall include any other funds appropriated or transferred into the Fund.
(c) Moneys in the Fund for Illinois' Future may be appropriated for the making of grants and expenditures for planning, engineering, acquisition, construction, reconstruction, development, improvement, and extension of public infrastructure in the State of Illinois, including grants to local governments for public infrastructure, grants to public elementary and secondary school districts for public infrastructure, grants to universities, colleges, community colleges, and non-profit corporations for public infrastructure, and expenditures for public infrastructure of the State and other related purposes, including but not limited to expenditures for equipment, vehicles, community programs, and recreational facilities.
(Source: P.A. 91-38, eff. 6-15-99.)

(30 ILCS 105/6z-48)
Sec. 6z-48. Motor Vehicle License Plate Fund.
(a) The Motor Vehicle License Plate Fund is hereby created as a special fund in the State Treasury. The Fund shall consist of the deposits provided for in Section 2-119 of the Illinois Vehicle Code and any moneys appropriated to the Fund.
(b) The Motor Vehicle License Plate Fund shall be used, subject to appropriation, for the costs incident to providing new or replacement license plates for motor vehicles.
(Source: P.A. 93-32, eff. 7-1-03.)

(30 ILCS 105/6z-49)
Sec. 6z-49. Spinal Cord Injury Paralysis Cure Research Trust Fund. The Spinal Cord Injury Paralysis Cure Research Trust Fund is created as a special fund in the State treasury. In addition to any other amounts deposited into the Fund, there shall be deposited into the Fund all moneys donated to the State by private individuals or entities for purposes for which moneys in the Fund may be used as provided in this Section. Subject to appropriations, the Department of Public Health shall use moneys in the Fund to make grants to research facilities located in Illinois to conduct research to find a cure for spinal cord injury paralysis. The Department shall adopt rules necessary for making grants under this Section.
(Source: P.A. 91-737, eff. 6-2-00.)

(30 ILCS 105/6z-50)
Sec. 6z-50. (Repealed).
(Source: P.A. 91-737, eff. 6-2-00. Repealed by P.A. 99-933, eff. 1-27-17.)

(30 ILCS 105/6z-51)
Sec. 6z-51. Budget Stabilization Fund.
(a) The Budget Stabilization Fund, a special fund in the State Treasury, shall consist of moneys appropriated or transferred to that Fund, as provided in Section 6z-43 and as otherwise provided by law. All earnings on Budget Stabilization Fund investments shall be deposited into that Fund.
(b) The State Comptroller may direct the State Treasurer to transfer moneys from the Budget Stabilization Fund to the General Revenue Fund in order to meet cash flow deficits resulting from timing variations between disbursements and the receipt of funds within a fiscal year. Any moneys so borrowed in any fiscal year other than Fiscal Year 2011 shall be repaid by June 30 of the fiscal year in which they were borrowed. Any moneys so borrowed in Fiscal Year 2011 shall be repaid no later than July 15, 2011.
(c) During Fiscal Year 2017 only, amounts may be expended from the Budget Stabilization Fund only pursuant to specific authorization by appropriation. Any moneys expended pursuant to appropriation shall not be subject to repayment.
(Source: P.A. 99-523, eff. 6-30-16.)

(30 ILCS 105/6z-52)
Sec. 6z-52. Drug Rebate Fund.
(a) There is created in the State Treasury a special fund to be known as the Drug Rebate Fund.
(b) The Fund is created for the purpose of receiving and disbursing moneys in accordance with this Section. Disbursements from the Fund shall be made, subject to appropriation, only as follows:
(1) For payments for reimbursement or coverage for

prescription drugs and other pharmacy products provided to a recipient of medical assistance under the Illinois Public Aid Code, the Children's Health Insurance Program Act, the Covering ALL KIDS Health Insurance Act, and the Veterans' Health Insurance Program Act of 2008.

(1.5) For payments to managed care organizations as

defined in Section 5-30.1 of the Illinois Public Aid Code.

(2) For reimbursement of moneys collected by the

Department of Healthcare and Family Services (formerly Illinois Department of Public Aid) through error or mistake.

(3) For payments of any amounts that are reimbursable

to the federal government resulting from a payment into this Fund.

(4) For payments of operational and administrative

expenses related to providing and managing coverage for prescription drugs and other pharmacy products provided to a recipient of medical assistance under the Illinois Public Aid Code, the Children's Health Insurance Program Act, the Covering ALL KIDS Health Insurance Act, and the Veterans' Health Insurance Program Act of 2008.

(c) The Fund shall consist of the following:
(1) Upon notification from the Director of Healthcare

and Family Services, the Comptroller shall direct and the Treasurer shall transfer the net State share (disregarding the reduction in net State share attributable to the American Recovery and Reinvestment Act of 2009 or any other federal economic stimulus program) of all moneys received by the Department of Healthcare and Family Services (formerly Illinois Department of Public Aid) from drug rebate agreements with pharmaceutical manufacturers pursuant to Title XIX of the federal Social Security Act, including any portion of the balance in the Public Aid Recoveries Trust Fund on July 1, 2001 that is attributable to such receipts.

(2) All federal matching funds received by the

Illinois Department as a result of expenditures made by the Department that are attributable to moneys deposited in the Fund.

(3) Any premium collected by the Illinois Department

from participants under a waiver approved by the federal government relating to provision of pharmaceutical services.

(4) All other moneys received for the Fund from any

other source, including interest earned thereon.

(Source: P.A. 100-23, eff. 7-6-17.)

(30 ILCS 105/6z-53)
Sec. 6z-53. (Repealed).
(Source: P.A. 95-331, eff. 8-21-07. Repealed by P.A. 99-933, eff. 1-27-17.)

(30 ILCS 105/6z-54)
Sec. 6z-54. The Energy Infrastructure Fund.
(a) The Energy Infrastructure Fund is created as a special fund in the State treasury.
(b) Money in the Energy Infrastructure Fund shall, if and when the State of Illinois issues any bonded indebtedness for financial assistance to new electric generating facilities, as provided in Section 605-332 of the Department of Commerce and Economic Opportunity Law of the Civil Administrative Code of Illinois, be set aside and used for the purpose of paying and discharging annually the principal and interest on that bonded indebtedness then due and payable, and for no other purpose.
In addition to other transfers to the General Obligation Bond Retirement and Interest Fund made pursuant to Section 15 of the General Obligation Bond Act, upon each delivery of bonds issued for financial assistance to new electric generating facilities under Section 605-332 of the Department of Commerce and Economic Opportunity Law of the Civil Administrative Code of Illinois, the State Comptroller shall compute and certify to the State Treasurer the total amount of principal and interest, and premium, if any, on such bonds during the then current and each succeeding fiscal year. On or before the last day of each month, the State Treasurer and the State Comptroller shall transfer from the Energy Infrastructure Fund to the General Obligation Bond Retirement and Interest Fund an amount sufficient to pay the aggregate of the principal of, interest on, and premium, if any, on the bonds payable on their next payment date, divided by the number of monthly transfers occurring between the last previous payment date (or the delivery date if no payment date has yet occurred) and the next succeeding payment date.
(c) To the extent that moneys in the Energy Infrastructure Fund, in the opinion of the Governor and the Director of the Governor's Office of Management and Budget, are in excess of 125% of the maximum debt service in any fiscal year, such surplus shall, subject to appropriation, be used by the Department of Commerce and Economic Opportunity for financial assistance under other coal development programs administered by the Department, in accordance with the rules of the Department or for other State purposes subject to appropriation.
(Source: P.A. 94-793, eff. 5-19-06.)

(30 ILCS 105/6z-55)
Sec. 6z-55. Statewide Economic Development Fund. The Statewide Economic Development Fund is created as a special fund in the State treasury. Moneys in the Fund shall be used, subject to appropriation, for the purpose of statewide economic development activities or by the Illinois Emergency Management Agency for awarding grants to Illinois hospitals and health care facilities to provide for the health and security of Illinois residents.
(Source: P.A. 92-208, eff. 8-2-01; 92-597, eff. 6-28-02; 92-651, eff. 7-11-02.)

(30 ILCS 105/6z-56)
Sec. 6z-56. (Repealed).
(Source: P.A. 95-331, eff. 8-21-07. Repealed by P.A. 95-859, eff. 8-19-08.)

(30 ILCS 105/6z-57)
Sec. 6z-57. The Presidential Library and Museum Operating Fund.
(a) There is created in the State treasury a special fund to be known as the Presidential Library and Museum Operating Fund. All moneys received by the Abraham Lincoln Presidential Library and Museum from admission fees, retail sales, and registration fees from conferences and other educational programs shall be deposited into the Fund. In addition, money shall be deposited into the Fund as provided by law.
(b) Money in the Fund may be used, subject to appropriation, for the operational support of the Abraham Lincoln Presidential Library and Museum and for programs related to the Presidential Library and Museum at public institutions of higher education.
(c) The Presidential Library and Museum Operating Fund is not subject to administrative charges or charge-backs, including but not limited to those authorized under Section 8h of the State Finance Act.
(Source: P.A. 96-1312, eff. 7-27-10.)

(30 ILCS 105/6z-58)
Sec. 6z-58. The Medical Interagency Program Fund.
(a) There is created in the State treasury the Medical Interagency Program Fund. Interest earned by the Fund shall be credited to the Fund.
(b) The Fund is created for the purposes of receiving, investing, and distributing moneys in accordance with (i) an approved State plan or waiver under the Social Security Act and (ii) an interagency agreement between the Department of Healthcare and Family Services (formerly Department of Public Aid) and another agency of State government. The Fund shall consist of:
(1) All federal financial participation moneys

received pursuant to expenditures from the Fund; and

(2) All other moneys received by the Fund from any

source, including interest thereon.

(c) Subject to appropriation, the moneys in the Fund shall be disbursed for reimbursement of medical services and other costs associated with persons receiving such services:
(1) under programs administered by the Department of

Healthcare and Family Services (formerly Department of Public Aid); and

(2) pursuant to an interagency agreement, under

programs administered by another agency of State government.

(Source: P.A. 97-48, eff. 6-28-11.)

(30 ILCS 105/6z-59)
Sec. 6z-59. The Tax Recovery Fund. There is created in the State treasury the Tax Recovery Fund. Through December 31, 2020, all moneys received from the rental, authorized under Section 2705-555 of the Department of Transportation Law of the Civil Administrative Code of Illinois, of land, buildings, or improvements on property held for development of an airport in Will County by the Department of Transportation shall be remitted to the State Treasurer for payment into the Tax Recovery Fund. Subject to appropriation, the moneys in the Fund shall be expended with the following priority: (1) to compensate taxing districts for leasehold taxes then (2) to the General Revenue Fund less any money necessary to pay maintenance and repair costs for that real property. The tax compensation shall be determined in accordance with Sections 9-195 and 15-55 of the Property Tax Code. Expenditures for these purposes may be made by Department of Transportation without regard to the fiscal year in which tax compensation liability and property maintenance and repair costs were incurred. Unexpended moneys in the Fund shall not be transferred or allocated by the Comptroller or Treasurer to any other fund nor shall the Governor authorize the transfer or allocation of those moneys to any other fund. After December 31, 2020, all moneys received from the rental, authorized under Section 2705-555 of the Department of Transportation Law of the Civil Administrative Code of Illinois, of land, buildings, or improvements on property held for the development of an airport in Will County by the Department of Transportation shall not be remitted to the Tax Recovery Fund but shall instead be paid to the General Revenue Fund. The balance remaining in the Tax Recovery Fund on December 31, 2020 shall first be expended to compensate taxing districts for leasehold taxes for the 2020 tax assessment year, and then transferred to the General Revenue Fund for the purpose of debt service on State bonds issued to provide funds for airport land acquisition in Will County.
(Source: P.A. 96-192, eff. 8-10-09.)

(30 ILCS 105/6z-60)
Sec. 6z-60. Mid-Illinois Medical District Income Fund. All payments received from the Mid-Illinois Medical District Commission for deposit into the Mid-Illinois Medical District Income Fund shall be expended only pursuant to appropriation. Amounts in the Fund may be appropriated to the Commission for use in purchasing real estate.
(Source: P.A. 95-693, eff. 11-5-07.)

(30 ILCS 105/6z-61)
Sec. 6z-61. Transfers from Pension Contribution Fund.
(a) As soon as practicable after the effective date of this amendatory Act of the 93rd General Assembly, the State Comptroller shall direct and the State Treasurer shall transfer from the Pension Contribution Fund to the Teachers' Retirement System of Illinois an amount equal to the unexpended balance of the fiscal year 2004 appropriations to the System from the General Revenue Fund, the Education Assistance Fund, the Common School Fund, and the State Pensions Fund so that the amount received by the System in fiscal year 2004 is equal to the fiscal year 2004 certified contribution amount for the System as determined under Section 16-158 of the Illinois Pension Code.
(b) As soon as practicable after the effective date of this amendatory Act of the 93rd General Assembly, the State Comptroller shall direct and the State Treasurer shall transfer from the Pension Contribution Fund to the State Universities Retirement System an amount equal to the unexpended balance of the fiscal year 2004 appropriations to the System from the General Revenue Fund, the Education Assistance Fund, and the State Pensions Fund so that the amount received by the System in fiscal year 2004 is equal to the fiscal year 2004 certified contribution amount for the System as determined under Section 15-165 of the Illinois Pension Code.
(c) As soon as practicable after the effective date of this amendatory Act of the 93rd General Assembly, the State Comptroller shall direct and the State Treasurer shall transfer from the Pension Contribution Fund to the Judges Retirement System of Illinois an amount equal to the unexpended balance of the fiscal year 2004 appropriations to the System from the General Revenue Fund and the State Pensions Fund so that the amount received by the System in fiscal year 2004 is equal to the fiscal year 2004 certified contribution amount for the System as determined under Section 18-140 of the Illinois Pension Code.
(d) As soon as practicable after the effective date of this amendatory Act of the 93rd General Assembly, the State Comptroller shall direct and the State Treasurer shall transfer from the Pension Contribution Fund to the General Assembly Retirement System an amount equal to the unexpended balance of the fiscal year 2004 appropriations to the System from the General Revenue Fund and the State Pensions Fund so that the amount received by the System in fiscal year 2004 is equal to the fiscal year 2004 certified contribution amount for the System as determined under Section 2-134 of the Illinois Pension Code.
(e) As soon as practicable after the effective date of this amendatory Act of the 93rd General Assembly, and taking into consideration the transfers provided for by subsections (a), (b), (c), and (d), the State Comptroller shall direct and the State Treasurer shall transfer the remaining balance in the Pension Contribution Fund to the State Employees' Retirement System of Illinois.
(Source: P.A. 93-665, eff. 3-5-04.)

(30 ILCS 105/6z-62)
Sec. 6z-62. (Repealed).
(Source: P.A. 93-674, eff. 6-10-04. Repealed internally, eff. 6-30-05.)

(30 ILCS 105/6z-63)
Sec. 6z-63. The Professional Services Fund.
(a) The Professional Services Fund is created as a revolving fund in the State treasury. The following moneys shall be deposited into the Fund:
(1) amounts authorized for transfer to the Fund from

the General Revenue Fund and other State funds (except for funds classified by the Comptroller as federal trust funds or State trust funds) pursuant to State law or Executive Order;

(2) federal funds received by the Department of

Central Management Services (the "Department") as a result of expenditures from the Fund;

(3) interest earned on moneys in the Fund; and
(4) receipts or inter-fund transfers resulting from

billings issued by the Department to State agencies for the cost of professional services rendered by the Department that are not compensated through the specific fund transfers authorized by this Section.

(b) Moneys in the Fund may be used by the Department for reimbursement or payment for:
(1) providing professional services to State

agencies or other State entities;

(2) rendering other services to State agencies at the

Governor's direction or to other State entities upon agreement between the Director of Central Management Services and the appropriate official or governing body of the other State entity; or

(3) providing for payment of administrative and other

expenses incurred by the Department in providing professional services.

(c) State agencies or other State entities may direct the Comptroller to process inter-fund transfers or make payment through the voucher and warrant process to the Professional Services Fund in satisfaction of billings issued under subsection (a) of this Section.
(d) Reconciliation. For the fiscal year beginning on July 1, 2004 only, the Director of Central Management Services (the "Director") shall order that each State agency's payments and transfers made to the Fund be reconciled with actual Fund costs for professional services provided by the Department on no less than an annual basis. The Director may require reports from State agencies as deemed necessary to perform this reconciliation.
(e) The following amounts are authorized for transfer into the Professional Services Fund for the fiscal year beginning July 1, 2004:
General Revenue Fund............................$5,440,431
Road Fund.........................................$814,468
Motor Fuel Tax Fund...............................$263,500
Child Support Administrative Fund.................$234,013
Professions Indirect Cost Fund....................$276,800
Capital Development Board Revolving Fund..........$207,610
Bank & Trust Company Fund.........................$200,214
State Lottery Fund................................$193,691
Insurance Producer Administration Fund............$174,672
Insurance Financial Regulation Fund...............$168,327
Illinois Clean Water Fund.........................$124,675
Clean Air Act (CAA) Permit Fund....................$91,803
Statistical Services Revolving Fund................$90,959
Financial Institution Fund........................$109,428
Horse Racing Fund..................................$71,127
Health Insurance Reserve Fund......................$66,577
Solid Waste Management Fund........................$61,081
Guardianship and Advocacy Fund......................$1,068
Agricultural Premium Fund.............................$493
Wildlife and Fish Fund................................$247
Radiation Protection Fund..........................$33,277
Nuclear Safety Emergency Preparedness Fund.........$25,652
Tourism Promotion Fund.............................$6,814
All of these transfers shall be made on July 1, 2004, or as soon thereafter as practical. These transfers shall be made notwithstanding any other provision of State law to the contrary.
(e-5) Notwithstanding any other provision of State law to the contrary, on or after July 1, 2005 and through June 30, 2006, in addition to any other transfers that may be provided for by law, at the direction of and upon notification from the Director of Central Management Services, the State Comptroller shall direct and the State Treasurer shall transfer amounts into the Professional Services Fund from the designated funds not exceeding the following totals:
Food and Drug Safety Fund...........................$3,249
Financial Institution Fund.........................$12,942
General Professions Dedicated Fund..................$8,579
Illinois Department of Agriculture
Laboratory Services Revolving Fund............$1,963
Illinois Veterans' Rehabilitation Fund.............$11,275
State Boating Act Fund.............................$27,000
State Parks Fund...................................$22,007
Agricultural Premium Fund..........................$59,483
Fire Prevention Fund...............................$29,862
Mental Health Fund.................................$78,213
Illinois State Pharmacy Disciplinary Fund...........$2,744
Radiation Protection Fund..........................$16,034
Solid Waste Management Fund........................$37,669
Illinois Gaming Law Enforcement Fund................$7,260
Subtitle D Management Fund..........................$4,659
Illinois State Medical Disciplinary Fund............$8,602
Department of Children and
Family Services Training Fund..................$29,906
Facility Licensing Fund.............................$1,083
Youth Alcoholism and Substance
Abuse Prevention Fund...........................$2,783
Plugging and Restoration Fund.......................$1,105
State Crime Laboratory Fund.........................$1,353
Motor Vehicle Theft Prevention Trust Fund...........$9,190
Weights and Measures Fund...........................$4,932
Solid Waste Management Revolving
Loan Fund.......................................$2,735
Illinois School Asbestos Abatement Fund.............$2,166
Violence Prevention Fund............................$5,176
Capital Development Board Revolving Fund...........$14,777
DCFS Children's Services Fund...................$1,256,594
State Police DUI Fund...............................$1,434
Illinois Health Facilities Planning Fund............$3,191
Emergency Public Health Fund........................$7,996
Fair and Exposition Fund............................$3,732
Nursing Dedicated and Professional Fund.............$5,792
Optometric Licensing and Disciplinary Board Fund....$1,032
Underground Resources Conservation Enforcement Fund.$1,221
State Rail Freight Loan Repayment Fund..............$6,434
Drunk and Drugged Driving Prevention Fund...........$5,473
Illinois Affordable Housing Trust Fund............$118,222
Community Water Supply Laboratory Fund.............$10,021
Used Tire Management Fund..........................$17,524
Natural Areas Acquisition Fund.....................$15,501
Open Space Lands Acquisition
and Development Fund...........................$49,105
Working Capital Revolving Fund....................$126,344
State Garage Revolving Fund........................$92,513
Statistical Services Revolving Fund...............$181,949
Paper and Printing Revolving Fund...................$3,632
Air Transportation Revolving Fund...................$1,969
Communications Revolving Fund.....................$304,278
Environmental Laboratory Certification Fund.........$1,357
Public Health Laboratory Services Revolving Fund....$5,892
Provider Inquiry Trust Fund.........................$1,742
Lead Poisoning Screening,
Prevention, and Abatement Fund..................$8,200
Drug Treatment Fund................................$14,028
Feed Control Fund...................................$2,472
Plumbing Licensure and Program Fund.................$3,521
Insurance Premium Tax Refund Fund...................$7,872
Tax Compliance and Administration Fund..............$5,416
Appraisal Administration Fund.......................$2,924
Trauma Center Fund.................................$40,139
Alternate Fuels Fund................................$1,467
Illinois State Fair Fund...........................$13,844
State Asset Forfeiture Fund.........................$8,210
Federal Asset Forfeiture Fund.......................$6,471
Department of Corrections Reimbursement
and Education Fund.............................$78,965
Health Facility Plan Review Fund....................$3,444
LEADS Maintenance Fund..............................$6,075
State Offender DNA Identification
System Fund.....................................$1,712
Illinois Historic Sites Fund........................$4,511
Public Pension Regulation Fund......................$2,313
Workforce, Technology, and Economic
Development Fund................................$5,357
Renewable Energy Resources Trust Fund..............$29,920
Energy Efficiency Trust Fund........................$8,368
Pesticide Control Fund..............................$6,687
Conservation 2000 Fund.............................$30,764
Wireless Carrier Reimbursement Fund................$91,024
International Tourism Fund.........................$13,057
Public Transportation Fund........................$701,837
Horse Racing Fund..................................$18,589
Death Certificate Surcharge Fund....................$1,901
State Police Wireless Service
Emergency Fund..................................$1,012
Downstate Public Transportation Fund..............$112,085
Motor Carrier Safety Inspection Fund................$6,543
State Police Whistleblower Reward
and Protection Fund.............................$1,894
Illinois Standardbred Breeders Fund.................$4,412
Illinois Thoroughbred Breeders Fund.................$6,635
Illinois Clean Water Fund..........................$17,579
Independent Academic Medical Center Fund............$5,611
Child Support Administrative Fund.................$432,527
Corporate Headquarters Relocation
Assistance Fund.................................$4,047
Local Initiative Fund..............................$58,762
Tourism Promotion Fund.............................$88,072
Digital Divide Elimination Fund....................$11,593
Presidential Library and Museum Operating Fund......$4,624
Metro-East Public Transportation Fund..............$47,787
Medical Special Purposes Trust Fund................$11,779
Dram Shop Fund.....................................$11,317
Illinois State Dental Disciplinary Fund.............$1,986
Hazardous Waste Research Fund.......................$1,333
Real Estate License Administration Fund............$10,886
Traffic and Criminal Conviction
Surcharge Fund.................................$44,798
Criminal Justice Information
Systems Trust Fund..............................$5,693
Design Professionals Administration
and Investigation Fund..........................$2,036
State Surplus Property Revolving Fund...............$6,829
Illinois Forestry Development Fund..................$7,012
State Police Services Fund.........................$47,072
Youth Drug Abuse Prevention Fund....................$1,299
Metabolic Screening and Treatment Fund.............$15,947
Insurance Producer Administration Fund.............$30,870
Coal Technology Development Assistance Fund........$43,692
Rail Freight Loan Repayment Fund....................$1,016
Low-Level Radioactive Waste
Facility Development and Operation Fund.......$1,989
Environmental Protection Permit and Inspection Fund.$32,125
Park and Conservation Fund.........................$41,038
Local Tourism Fund.................................$34,492
Illinois Capital Revolving Loan Fund...............$10,624
Illinois Equity Fund................................$1,929
Large Business Attraction Fund......................$5,554
Illinois Beach Marina Fund..........................$5,053
International and Promotional Fund..................$1,466
Public Infrastructure Construction
Loan Revolving Fund.............................$3,111
Insurance Financial Regulation Fund................$42,575
Total $4,975,487
(e-7) Notwithstanding any other provision of State law to the contrary, on or after July 1, 2006 and through June 30, 2007, in addition to any other transfers that may be provided for by law, at the direction of and upon notification from the Director of Central Management Services, the State Comptroller shall direct and the State Treasurer shall transfer amounts into the Professional Services Fund from the designated funds not exceeding the following totals:
Food and Drug Safety Fund...........................$3,300
Financial Institution Fund.........................$13,000
General Professions Dedicated Fund..................$8,600
Illinois Department of Agriculture
Laboratory Services Revolving Fund..............$2,000
Illinois Veterans' Rehabilitation Fund.............$11,300
State Boating Act Fund.............................$27,200
State Parks Fund...................................$22,100
Agricultural Premium Fund..........................$59,800
Fire Prevention Fund...............................$30,000
Mental Health Fund.................................$78,700
Illinois State Pharmacy Disciplinary Fund...........$2,800
Radiation Protection Fund..........................$16,100
Solid Waste Management Fund........................$37,900
Illinois Gaming Law Enforcement Fund................$7,300
Subtitle D Management Fund..........................$4,700
Illinois State Medical Disciplinary Fund............$8,700
Facility Licensing Fund.............................$1,100
Youth Alcoholism and
Substance Abuse Prevention Fund.................$2,800
Plugging and Restoration Fund.......................$1,100
State Crime Laboratory Fund.........................$1,400
Motor Vehicle Theft Prevention Trust Fund...........$9,200
Weights and Measures Fund...........................$5,000
Illinois School Asbestos Abatement Fund.............$2,200
Violence Prevention Fund............................$5,200
Capital Development Board Revolving Fund...........$14,900
DCFS Children's Services Fund...................$1,294,000
State Police DUI Fund...............................$1,400
Illinois Health Facilities Planning Fund............$3,200
Emergency Public Health Fund........................$8,000
Fair and Exposition Fund............................$3,800
Nursing Dedicated and Professional Fund.............$5,800
Optometric Licensing and Disciplinary Board Fund....$1,000
Underground Resources Conservation
Enforcement Fund................................$1,200
State Rail Freight Loan Repayment Fund..............$6,500
Drunk and Drugged Driving Prevention Fund...........$5,500
Illinois Affordable Housing Trust Fund............$118,900
Community Water Supply Laboratory Fund.............$10,100
Used Tire Management Fund..........................$17,600
Natural Areas Acquisition Fund.....................$15,600
Open Space Lands Acquisition
and Development Fund...........................$49,400
Working Capital Revolving Fund....................$127,100
State Garage Revolving Fund........................$93,100
Statistical Services Revolving Fund...............$183,000
Paper and Printing Revolving Fund...................$3,700
Air Transportation Revolving Fund...................$2,000
Communications Revolving Fund.....................$306,100
Environmental Laboratory Certification Fund.........$1,400
Public Health Laboratory Services
Revolving Fund..................................$5,900
Provider Inquiry Trust Fund.........................$1,800
Lead Poisoning Screening, Prevention,
and Abatement Fund..............................$8,200
Drug Treatment Fund................................$14,100
Feed Control Fund...................................$2,500
Plumbing Licensure and Program Fund.................$3,500
Insurance Premium Tax Refund Fund...................$7,900
Tax Compliance and Administration Fund..............$5,400
Appraisal Administration Fund.......................$2,900
Trauma Center Fund.................................$40,400
Alternate Fuels Fund...............................$1,500
Illinois State Fair Fund...........................$13,900
State Asset Forfeiture Fund.........................$8,300
Department of Corrections
Reimbursement and Education Fund...............$79,400
Health Facility Plan Review Fund....................$3,500
LEADS Maintenance Fund..............................$6,100
State Offender DNA Identification System Fund.......$1,700
Illinois Historic Sites Fund........................$4,500
Public Pension Regulation Fund......................$2,300
Workforce, Technology, and Economic
Development Fund................................$5,400
Renewable Energy Resources Trust Fund..............$30,100
Energy Efficiency Trust Fund........................$8,400
Pesticide Control Fund..............................$6,700
Conservation 2000 Fund.............................$30,900
Wireless Carrier Reimbursement Fund................$91,600
International Tourism Fund.........................$13,100
Public Transportation Fund........................$705,900
Horse Racing Fund..................................$18,700
Death Certificate Surcharge Fund....................$1,900
State Police Wireless Service Emergency Fund........$1,000
Downstate Public Transportation Fund..............$112,700
Motor Carrier Safety Inspection Fund................$6,600
State Police Whistleblower
Reward and Protection Fund......................$1,900
Illinois Standardbred Breeders Fund.................$4,400
Illinois Thoroughbred Breeders Fund.................$6,700
Illinois Clean Water Fund..........................$17,700
Child Support Administrative Fund.................$435,100
Tourism Promotion Fund.............................$88,600
Digital Divide Elimination Fund....................$11,700
Presidential Library and Museum Operating Fund......$4,700
Metro-East Public Transportation Fund..............$48,100
Medical Special Purposes Trust Fund................$11,800
Dram Shop Fund.....................................$11,400
Illinois State Dental Disciplinary Fund.............$2,000
Hazardous Waste Research Fund.......................$1,300
Real Estate License Administration Fund............$10,900
Traffic and Criminal Conviction Surcharge Fund.....$45,100
Criminal Justice Information Systems Trust Fund.....$5,700
Design Professionals Administration
and Investigation Fund..........................$2,000
State Surplus Property Revolving Fund...............$6,900
State Police Services Fund.........................$47,300
Youth Drug Abuse Prevention Fund....................$1,300
Metabolic Screening and Treatment Fund.............$16,000
Insurance Producer Administration Fund.............$31,100
Coal Technology Development Assistance Fund........$43,900
Low-Level Radioactive Waste Facility
Development and Operation Fund..................$2,000
Environmental Protection Permit
and Inspection Fund............................$32,300
Park and Conservation Fund.........................$41,300
Local Tourism Fund.................................$34,700
Illinois Capital Revolving Loan Fund...............$10,700
Illinois Equity Fund................................$1,900
Large Business Attraction Fund......................$5,600
Illinois Beach Marina Fund..........................$5,100
International and Promotional Fund..................$1,500
Public Infrastructure Construction
Loan Revolving Fund.............................$3,100
Insurance Financial Regulation Fund...............$42,800
Total $4,918,200
(e-10) Notwithstanding any other provision of State law to the contrary and in addition to any other transfers that may be provided for by law, on the first day of each calendar quarter of the fiscal year beginning July 1, 2005, or as soon as may be practical thereafter, the State Comptroller shall direct and the State Treasurer shall transfer from each designated fund into the Professional Services Fund amounts equal to one-fourth of each of the following totals:
General Revenue Fund............................$4,440,000
Road Fund.......................................$5,324,411
Total $9,764,411
(e-15) Notwithstanding any other provision of State law to the contrary and in addition to any other transfers that may be provided for by law, the State Comptroller shall direct and the State Treasurer shall transfer from the funds specified into the Professional Services Fund according to the schedule specified herein as follows:
General Revenue Fund...........................$4,466,000
Road Fund......................................$5,355,500
Total $9,821,500
One-fourth of the specified amount shall be transferred on each of July 1 and October 1, 2006, or as soon as may be practical thereafter, and one-half of the specified amount shall be transferred on January 1, 2007, or as soon as may be practical thereafter.
(e-20) Notwithstanding any other provision of State law to the contrary, on or after July 1, 2010 and through June 30, 2011, in addition to any other transfers that may be provided for by law, at the direction of and upon notification from the Director of Central Management Services, the State Comptroller shall direct and the State Treasurer shall transfer amounts into the Professional Services Fund from the designated funds not exceeding the following totals:
Grade Crossing Protection Fund....................$55,300
Financial Institution Fund........................$10,000
General Professions Dedicated Fund................$11,600
Illinois Veterans' Rehabilitation Fund............$10,800
State Boating Act Fund............................$23,500
State Parks Fund..................................$21,200
Agricultural Premium Fund.........................$55,400
Fire Prevention Fund..............................$46,100
Mental Health Fund................................$45,200
Illinois State Pharmacy Disciplinary Fund............$300
Radiation Protection Fund.........................$12,900
Solid Waste Management Fund.......................$48,100
Illinois Gaming Law Enforcement Fund...............$2,900
Subtitle D Management Fund.........................$6,300
Illinois State Medical Disciplinary Fund...........$9,200
Weights and Measures Fund..........................$6,700
Violence Prevention Fund...........................$4,000
Capital Development Board Revolving Fund...........$7,900
DCFS Children's Services Fund....................$804,800
Illinois Health Facilities Planning Fund...........$4,000
Emergency Public Health Fund.......................$7,600
Nursing Dedicated and Professional Fund............$5,600
State Rail Freight Loan Repayment Fund.............$1,700
Drunk and Drugged Driving Prevention Fund..........$4,600
Community Water Supply Laboratory Fund.............$3,100
Used Tire Management Fund.........................$15,200
Natural Areas Acquisition Fund....................$33,400
Open Space Lands Acquisition
and Development Fund..........................$62,100
Working Capital Revolving Fund....................$91,700
State Garage Revolving Fund.......................$89,600
Statistical Services Revolving Fund..............$277,700
Communications Revolving Fund....................$248,100
Facilities Management Revolving Fund.............$472,600
Public Health Laboratory Services
Revolving Fund.................................$5,900
Lead Poisoning Screening, Prevention,
and Abatement Fund.............................$7,900
Drug Treatment Fund................................$8,700
Tax Compliance and Administration Fund.............$8,300
Trauma Center Fund................................$34,800
Illinois State Fair Fund..........................$12,700
Department of Corrections
Reimbursement and Education Fund..............$77,600
Illinois Historic Sites Fund.......................$4,200
Pesticide Control Fund.............................$7,000
Partners for Conservation Fund....................$25,000
International Tourism Fund........................$14,100
Horse Racing Fund.................................$14,800
Motor Carrier Safety Inspection Fund...............$4,500
Illinois Standardbred Breeders Fund................$3,400
Illinois Thoroughbred Breeders Fund................$5,200
Illinois Clean Water Fund.........................$19,400
Child Support Administrative Fund................$398,000
Tourism Promotion Fund............................$75,300
Digital Divide Elimination Fund...................$11,800
Presidential Library and Museum Operating Fund....$25,900
Medical Special Purposes Trust Fund...............$10,800
Dram Shop Fund....................................$12,700
Cycle Rider Safety Training Fund...................$7,100
State Police Services Fund........................$43,600
Metabolic Screening and Treatment Fund............$23,900
Insurance Producer Administration Fund............$16,800
Coal Technology Development Assistance Fund.......$43,700
Environmental Protection Permit
and Inspection Fund...........................$21,600
Park and Conservation Fund........................$38,100
Local Tourism Fund................................$31,800
Illinois Capital Revolving Loan Fund...............$5,800
Large Business Attraction Fund.......................$300
Adeline Jay Geo-Karis Illinois
Beach Marina Fund..............................$5,000
Insurance Financial Regulation Fund...............$23,000
Total $3,547,900
(e-25) Notwithstanding any other provision of State law to the contrary and in addition to any other transfers that may be provided for by law, the State Comptroller shall direct and the State Treasurer shall transfer from the funds specified into the Professional Services Fund according to the schedule specified as follows:
General Revenue Fund...........................$4,600,000
Road Fund......................................$4,852,500
Total $9,452,500
One fourth of the specified amount shall be transferred on each of July 1 and October 1, 2010, or as soon as may be practical thereafter, and one half of the specified amount shall be transferred on January 1, 2011, or as soon as may be practical thereafter.
(e-30) Notwithstanding any other provision of State law to the contrary and in addition to any other transfers that may be provided for by law, the State Comptroller shall direct and the State Treasurer shall transfer from the funds specified into the Professional Services Fund according to the schedule specified as follows:
General Revenue Fund...........................$4,600,000
One-fourth of the specified amount shall be transferred on each of July 1 and October 1, 2011, or as soon as may be practical thereafter, and one-half of the specified amount shall be transferred on January 1, 2012, or as soon as may be practical thereafter.
(e-35) Notwithstanding any other provision of State law to the contrary, on or after July 1, 2013 and through June 30, 2014, in addition to any other transfers that may be provided for by law, at the direction of and upon notification from the Director of Central Management Services, the State Comptroller shall direct and the State Treasurer shall transfer amounts into the Professional Services Fund from the designated funds not exceeding the following totals:
Financial Institution Fund.........................$2,500
General Professions Dedicated Fund.................$2,000
Illinois Veterans' Rehabilitation Fund..............$2,300
State Boating Act Fund..............................$5,500
State Parks Fund....................................$4,800
Agricultural Premium Fund...........................$9,900
Fire Prevention Fund...............................$10,300
Mental Health Fund.................................$14,000
Illinois State Pharmacy Disciplinary Fund............$600
Radiation Protection Fund...........................$3,400
Solid Waste Management Fund.........................$7,600
Illinois Gaming Law Enforcement Fund..................$800
Subtitle D Management Fund............................$700
Illinois State Medical Disciplinary Fund............$2,000
Weights and Measures Fund..........................$20,300
ICJIA Violence Prevention Fund........................$900
Capital Development Board Revolving Fund............$3,100
DCFS Children's Services Fund.....................$175,500
Illinois Health Facilities Planning Fund..............$800
Emergency Public Health Fund........................$1,400
Nursing Dedicated and Professional Fund.............$1,200
State Rail Freight Loan Repayment Fund..............$2,300
Drunk and Drugged Driving Prevention Fund.............$800
Community Water Supply Laboratory Fund................$500
Used Tire Management Fund..........................$2,700
Natural Areas Acquisition Fund......................$3,000
Open Space Lands Acquisition and Development Fund...$7,300
Working Capital Revolving Fund.....................$22,900
State Garage Revolving Fund........................$22,100
Statistical Services Revolving Fund................$67,100
Communications Revolving Fund......................$56,900
Facilities Management Revolving Fund...............$84,400
Public Health Laboratory Services Revolving Fund .....$300
Lead Poisoning Screening, Prevention, and
Abatement Fund..................................$1,300
Tax Compliance and Administration Fund..............$1,700
Illinois State Fair Fund............................$2,300
Department of Corrections Reimbursement
and Education Fund............................$14,700
Illinois Historic Sites Fund..........................$900
Pesticide Control Fund..............................$2,000
Partners for Conservation Fund......................$3,300
International Tourism Fund..........................$1,200
Horse Racing Fund...................................$3,100
Motor Carrier Safety Inspection Fund................$1,000
Illinois Thoroughbred Breeders Fund.................$1,000
Illinois Clean Water Fund...........................$7,400
Child Support Administrative Fund..................$82,100
Tourism Promotion Fund.............................$15,200
Presidential Library and Museum
Operating Fund..................................$4,600
Dram Shop Fund......................................$3,200
Cycle Rider Safety Training Fund....................$2,100
State Police Services Fund..........................$8,500
Metabolic Screening and Treatment Fund..............$6,000
Insurance Producer Administration Fund..............$6,700
Coal Technology Development Assistance Fund.........$6,900
Environmental Protection Permit
and Inspection Fund ............................$3,800
Park and Conservation Fund..........................$7,500
Local Tourism Fund..................................$5,100
Illinois Capital Revolving Loan Fund..................$400
Adeline Jay Geo-Karis Illinois
Beach Marina Fund ................................$500
Insurance Financial Regulation Fund.................$8,200
Total $740,600
(e-40) Notwithstanding any other provision of State law to the contrary and in addition to any other transfers that may be provided for by law, the State Comptroller shall direct and the State Treasurer shall transfer from the funds specified into the Professional Services Fund according to the schedule specified as follows:
General Revenue Fund............................$6,000,000
Road Fund.......................................$1,161,700
Total $7,161,700
(e-45) Notwithstanding any other provision of State law to the contrary, on or after July 1, 2014 and through June 30, 2015, in addition to any other transfers that may be provided for by law, at the direction of and upon notification from the Director of Central Management Services, the State Comptroller shall direct and the State Treasurer shall transfer amounts into the Professional Services Fund from the designated funds not exceeding the following totals:
Financial Institution Fund..........................$2,500
General Professions Dedicated Fund..................$2,000
Illinois Veterans' Rehabilitation Fund..............$2,300
State Boating Act Fund..............................$5,500
State Parks Fund....................................$4,800
Agricultural Premium Fund...........................$9,900
Fire Prevention Fund...............................$10,300
Mental Health Fund.................................$14,000
Illinois State Pharmacy Disciplinary Fund.............$600
Radiation Protection Fund...........................$3,400
Solid Waste Management Fund.........................$7,600
Illinois Gaming Law Enforcement Fund..................$800
Subtitle D Management Fund............................$700
Illinois State Medical Disciplinary Fund............$2,000
Weights and Measures Fund..........................$20,300
ICJIA Violence Prevention Fund........................$900
Capital Development Board Revolving Fund............$3,100
DCFS Children's Services Fund.....................$175,500
Illinois Health Facilities Planning Fund..............$800
Emergency Public Health Fund........................$1,400
Nursing Dedicated and Professional Fund.............$1,200
State Rail Freight Loan Repayment Fund..............$2,300
Drunk and Drugged Driving Prevention Fund.............$800
Community Water Supply Laboratory Fund................$500
Used Tire Management Fund...........................$2,700
Natural Areas Acquisition Fund......................$3,000
Open Space Lands Acquisition
and Development Fund............................$7,300
Working Capital Revolving Fund.....................$22,900
State Garage Revolving Fund........................$22,100
Statistical Services Revolving Fund................$67,100
Communications Revolving Fund......................$56,900
Facilities Management Revolving Fund...............$84,400
Public Health Laboratory Services
Revolving Fund....................................$300
Lead Poisoning Screening, Prevention,
and Abatement Fund..............................$1,300
Tax Compliance and Administration Fund..............$1,700
Illinois State Fair Fund............................$2,300
Department of Corrections
Reimbursement and Education Fund...............$14,700
Illinois Historic Sites Fund..........................$900
Pesticide Control Fund..............................$2,000
Partners for Conservation Fund......................$3,300
International Tourism Fund..........................$1,200
Horse Racing Fund...................................$3,100
Motor Carrier Safety Inspection Fund................$1,000
Illinois Thoroughbred Breeders Fund.................$1,000
Illinois Clean Water Fund...........................$7,400
Child Support Administrative Fund..................$82,100
Tourism Promotion Fund.............................$15,200
Presidential Library and Museum Operating Fund......$4,600
Dram Shop Fund......................................$3,200
Cycle Rider Safety Training Fund....................$2,100
State Police Services Fund..........................$8,500
Metabolic Screening and Treatment Fund.............$6,000
Insurance Producer Administration Fund..............$6,700
Coal Technology Development Assistance Fund.........$6,900
Environmental Protection Permit
and Inspection Fund.............................$3,800
Park and Conservation Fund..........................$7,500
Local Tourism Fund..................................$5,100
Illinois Capital Revolving Loan Fund..................$400
Adeline Jay Geo-Karis Illinois
Beach Marina Fund................................$500
Insurance Financial Regulation Fund.................$8,200
Total $740,600
(e-50) Notwithstanding any other provision of State law to the contrary and in addition to any other transfers that may be provided for by law, the State Comptroller shall direct and the State Treasurer shall transfer from the fund specified into the Professional Services Fund according to the schedule specified as follows:
Road Fund.......................................$1,161,700
One-fourth of the specified amount shall be transferred on each of July 1 and October 1, 2014, or as soon as may be practical thereafter, and one-half of the specified amount shall be transferred on January 1, 2015, or as soon as may be practical thereafter.
(f) The term "professional services" means services rendered on behalf of State agencies and other State entities pursuant to Section 405-293 of the Department of Central Management Services Law of the Civil Administrative Code of Illinois.
(Source: P.A. 97-641, eff. 12-19-11; 98-24, eff. 6-19-13; 98-674, eff. 6-30-14.)

(30 ILCS 105/6z-64)
Sec. 6z-64. The Workers' Compensation Revolving Fund.
(a) The Workers' Compensation Revolving Fund is created as a revolving fund, not subject to fiscal year limitations, in the State treasury. The following moneys shall be deposited into the Fund:
(1) amounts authorized for transfer to the Fund from

the General Revenue Fund and other State funds (except for funds classified by the Comptroller as federal trust funds or State trust funds) pursuant to State law or Executive Order;

(2) federal funds received by the Department of

Central Management Services (the "Department") as a result of expenditures from the Fund;

(3) interest earned on moneys in the Fund;
(4) receipts or inter-fund transfers resulting from

billings issued to State agencies and universities for the cost of workers' compensation services that are not compensated through the specific fund transfers authorized by this Section, if any;

(5) amounts received from a State agency or

university for workers' compensation payments for temporary total disability, as provided in Section 405-105 of the Department of Central Management Services Law of the Civil Administrative Code of Illinois; and

(6) amounts recovered through subrogation in workers'

compensation and workers' occupational disease cases.

(b) Moneys in the Fund may be used by the Department for reimbursement or payment for:
(1) providing workers' compensation services to

State agencies and State universities; or

(2) providing for payment of administrative and other

expenses (and, beginning January 1, 2013, fees and charges made pursuant to a contract with a private vendor) incurred in providing workers' compensation services. The Department, or any successor agency designated to enter into contracts with one or more private vendors for the administration of the workers' compensation program for State employees pursuant to subsection 10b of Section 405-105 of the Department of Central Management Services Law of the Civil Administrative Code of Illinois, is authorized to establish one or more special funds, as separate accounts provided by any bank or banks as defined by the Illinois Banking Act, any savings and loan association or associations as defined by the Illinois Savings and Loan Act of 1985, or any credit union as defined by the Illinois Credit Union Act, to be held by the Director outside of the State treasury, for the purpose of receiving the transfer of moneys from the Workers' Compensation Revolving Fund. The Department may promulgate rules further defining the methodology for the transfers. Any interest earned by moneys in the funds or accounts shall be deposited into the Workers' Compensation Revolving Fund. The transferred moneys, and interest accrued thereon, shall be used exclusively for transfers to contracted private vendors or their financial institutions for payments to workers' compensation claimants and providers for workers' compensation services, claims, and benefits pursuant to this Section and subsection 9 of Section 405-105 of the Department of Central Management Services Law of the Civil Administrative Code of Illinois. The transferred moneys, and interest accrued thereon, shall not be used for any other purpose including, but not limited to, reimbursement or payment of administrative fees due the contracted vendor pursuant to its contract or contracts with the Department.

(c) State agencies may direct the Comptroller to process inter-fund transfers or make payment through the voucher and warrant process to the Workers' Compensation Revolving Fund in satisfaction of billings issued under subsection (a) of this Section.
(d) Reconciliation. For the fiscal year beginning on July 1, 2004 only, the Director of Central Management Services (the "Director") shall order that each State agency's payments and transfers made to the Fund be reconciled with actual Fund costs for workers' compensation services provided by the Department and attributable to the State agency and relevant fund on no less than an annual basis. The Director may require reports from State agencies as deemed necessary to perform this reconciliation.
(d-5) Notwithstanding any other provision of State law to the contrary, on or after July 1, 2005 and until June 30, 2006, in addition to any other transfers that may be provided for by law, at the direction of and upon notification of the Director of Central Management Services, the State Comptroller shall direct and the State Treasurer shall transfer amounts into the Workers' Compensation Revolving Fund from the designated funds not exceeding the following totals:
Mental Health Fund.............................$17,694,000
Statistical Services Revolving Fund.............$1,252,600
Department of Corrections Reimbursement
and Education Fund..........................$1,198,600
Communications Revolving Fund.....................$535,400
Child Support Administrative Fund.................$441,900
Health Insurance Reserve Fund.....................$238,900
Fire Prevention Fund..............................$234,100
Park and Conservation Fund........................$142,000
Motor Fuel Tax Fund...............................$132,800
Illinois Workers' Compensation
Commission Operations Fund....................$123,900
State Boating Act Fund............................$112,300
Public Utility Fund...............................$106,500
State Lottery Fund................................$101,300
Traffic and Criminal Conviction
Surcharge Fund.................................$88,500
State Surplus Property Revolving Fund..............$82,700
Natural Areas Acquisition Fund.....................$65,600
Securities Audit and Enforcement Fund..............$65,200
Agricultural Premium Fund..........................$63,400
Capital Development Fund...........................$57,500
State Gaming Fund..................................$54,300
Underground Storage Tank Fund......................$53,700
Illinois State Medical Disciplinary Fund...........$53,000
Personal Property Tax Replacement Fund.............$53,000
General Professions Dedicated Fund................$51,900
Total $23,003,100
(d-10) Notwithstanding any other provision of State law to the contrary and in addition to any other transfers that may be provided for by law, on the first day of each calendar quarter of the fiscal year beginning July 1, 2005, or as soon as may be practical thereafter, the State Comptroller shall direct and the State Treasurer shall transfer from each designated fund into the Workers' Compensation Revolving Fund amounts equal to one-fourth of each of the following totals:
General Revenue Fund.......................... $34,000,000
Road Fund..................................... $25,987,000
Total $59,987,000
(d-12) Notwithstanding any other provision of State law to the contrary and in addition to any other transfers that may be provided for by law, on the effective date of this amendatory Act of the 94th General Assembly, or as soon as may be practical thereafter, the State Comptroller shall direct and the State Treasurer shall transfer from each designated fund into the Workers' Compensation Revolving Fund the following amounts:
General Revenue Fund...........................$10,000,000
Road Fund.......................................$5,000,000
Total $15,000,000
(d-15) Notwithstanding any other provision of State law to the contrary and in addition to any other transfers that may be provided for by law, on July 1, 2006, or as soon as may be practical thereafter, the State Comptroller shall direct and the State Treasurer shall transfer from each designated fund into the Workers' Compensation Revolving Fund the following amounts:
General Revenue Fund..........................$44,028,200
Road Fund.....................................$28,084,000
Total $72,112,200
(d-20) Notwithstanding any other provision of State law to the contrary, on or after July 1, 2006 and until June 30, 2007, in addition to any other transfers that may be provided for by law, at the direction of and upon notification of the Director of Central Management Services, the State Comptroller shall direct and the State Treasurer shall transfer amounts into the Workers' Compensation Revolving Fund from the designated funds not exceeding the following totals:
Mental Health Fund.............................$19,121,800
Statistical Services Revolving Fund.............$1,353,700
Department of Corrections Reimbursement
and Education Fund..........................$1,295,300
Communications Revolving Fund.....................$578,600
Child Support Administrative Fund.................$477,600
Health Insurance Reserve Fund.....................$258,200
Fire Prevention Fund..............................$253,000
Park and Conservation Fund........................$153,500
Motor Fuel Tax Fund...............................$143,500
Illinois Workers' Compensation
Commission Operations Fund....................$133,900
State Boating Act Fund............................$121,400
Public Utility Fund...............................$115,100
State Lottery Fund................................$109,500
Traffic and Criminal Conviction Surcharge Fund.....$95,700
State Surplus Property Revolving Fund..............$89,400
Natural Areas Acquisition Fund.....................$70,800
Securities Audit and Enforcement Fund..............$70,400
Agricultural Premium Fund..........................$68,500
State Gaming Fund..................................$58,600
Underground Storage Tank Fund......................$58,000
Illinois State Medical Disciplinary Fund...........$57,200
Personal Property Tax Replacement Fund.............$57,200
General Professions Dedicated Fund................$56,100
Total $24,797,000
(d-25) Notwithstanding any other provision of State law to the contrary and in addition to any other transfers that may be provided for by law, on July 1, 2009, or as soon as may be practical thereafter, the State Comptroller shall direct and the State Treasurer shall transfer from each designated fund into the Workers' Compensation Revolving Fund the following amounts:
General Revenue Fund..........................$55,000,000
Road Fund.....................................$34,803,000
Total $89,803,000
(d-30) Notwithstanding any other provision of State law to the contrary, on or after July 1, 2009 and until June 30, 2010, in addition to any other transfers that may be provided for by law, at the direction of and upon notification of the Director of Central Management Services, the State Comptroller shall direct and the State Treasurer shall transfer amounts into the Workers' Compensation Revolving Fund from the designated funds not exceeding the following totals:
Food and Drug Safety Fund..........................$13,900
Teacher Certificate Fee Revolving Fund..............$6,500
Transportation Regulatory Fund.....................$14,500
Financial Institution Fund.........................$25,200
General Professions Dedicated Fund.................$25,300
Illinois Veterans' Rehabilitation Fund.............$64,600
State Boating Act Fund............................$177,100
State Parks Fund..................................$104,300
Lobbyist Registration Administration Fund..........$14,400
Agricultural Premium Fund..........................$79,100
Fire Prevention Fund..............................$360,200
Mental Health Fund..............................$9,725,200
Illinois State Pharmacy Disciplinary Fund...........$5,600
Public Utility Fund................................$40,900
Radiation Protection Fund..........................$14,200
Firearm Owner's Notification Fund...................$1,300
Solid Waste Management Fund........................$74,100
Illinois Gaming Law Enforcement Fund...............$17,800
Subtitle D Management Fund.........................$14,100
Illinois State Medical Disciplinary Fund...........$26,500
Facility Licensing Fund............................$11,700
Plugging and Restoration Fund.......................$9,100
Explosives Regulatory Fund..........................$2,300
Aggregate Operations Regulatory Fund................$5,000
Coal Mining Regulatory Fund.........................$1,900
Registered Certified Public Accountants'
Administration and Disciplinary Fund............$1,500
Weights and Measures Fund..........................$56,100
Division of Corporations Registered
Limited Liability Partnership Fund..............$3,900
Illinois School Asbestos Abatement Fund............$14,000
Secretary of State Special License Plate Fund......$30,700
Capital Development Board Revolving Fund...........$27,000
DCFS Children's Services Fund......................$69,300
Asbestos Abatement Fund............................$17,200
Illinois Health Facilities Planning Fund...........$26,800
Emergency Public Health Fund........................$5,600
Nursing Dedicated and Professional Fund............$10,000
Optometric Licensing and Disciplinary
Board Fund......................................$1,600
Underground Resources Conservation
Enforcement Fund...............................$11,500
Drunk and Drugged Driving Prevention Fund..........$18,200
Long Term Care Monitor/Receiver Fund...............$35,400
Community Water Supply Laboratory Fund..............$5,600
Securities Investors Education Fund.................$2,000
Used Tire Management Fund..........................$32,400
Natural Areas Acquisition Fund....................$101,200
Open Space Lands Acquisition
and Development Fund...................$28,400
Working Capital Revolving Fund....................$489,100
State Garage Revolving Fund.......................$791,900
Statistical Services Revolving Fund.............$3,984,700
Communications Revolving Fund...................$1,432,800
Facilities Management Revolving Fund............$1,911,600
Professional Services Fund........................$483,600
Motor Vehicle Review Board Fund....................$15,000
Environmental Laboratory Certification Fund.........$3,000
Public Health Laboratory Services
Revolving Fund..................................$2,500
Lead Poisoning Screening, Prevention,
and Abatement Fund.............................$28,200
Securities Audit and Enforcement Fund.............$258,400
Department of Business Services
Special Operations Fund.......................$111,900
Feed Control Fund..................................$20,800
Tanning Facility Permit Fund........................$5,400
Plumbing Licensure and Program Fund................$24,400
Tax Compliance and Administration Fund.............$27,200
Appraisal Administration Fund.......................$2,400
Small Business Environmental Assistance Fund........$2,200
Illinois State Fair Fund...........................$31,400
Secretary of State Special Services Fund..........$317,600
Department of Corrections Reimbursement
and Education Fund............................$324,500
Health Facility Plan Review Fund...................$31,200
Illinois Historic Sites Fund.......................$11,500
Attorney General Court Ordered and Voluntary
Compliance Payment Projects Fund...............$18,500
Public Pension Regulation Fund......................$5,600
Illinois Charity Bureau Fund.......................$11,400
Renewable Energy Resources Trust Fund...............$6,700
Energy Efficiency Trust Fund........................$3,600
Pesticide Control Fund.............................$56,800
Attorney General Whistleblower Reward
and Protection Fund............................$14,200
Partners for Conservation Fund.....................$36,900
Capital Litigation Trust Fund.........................$800
Motor Vehicle License Plate Fund...................$99,700
Horse Racing Fund..................................$18,900
Death Certificate Surcharge Fund...................$12,800
Auction Regulation Administration Fund................$500
Motor Carrier Safety Inspection Fund...............$55,800
Assisted Living and Shared Housing
Regulatory Fund...................................$900
Illinois Thoroughbred Breeders Fund.................$9,200
Illinois Clean Water Fund..........................$42,300
Secretary of State DUI Administration Fund.........$16,100
Child Support Administrative Fund...............$1,037,900
Secretary of State Police Services Fund.............$1,200
Tourism Promotion Fund.............................$34,400
IMSA Income Fund...................................$12,700
Presidential Library and Museum Operating Fund.....$83,000
Dram Shop Fund.....................................$44,500
Illinois State Dental Disciplinary Fund.............$5,700
Cycle Rider Safety Training Fund....................$8,700
Traffic and Criminal Conviction Surcharge Fund....$106,100
Design Professionals Administration
and Investigation Fund..........................$4,500
State Police Services Fund........................$276,100
Metabolic Screening and Treatment Fund.............$90,800
Insurance Producer Administration Fund.............$45,600
Coal Technology Development Assistance Fund........$11,700
Hearing Instrument Dispenser Examining
and Disciplinary Fund...........................$1,900
Low-Level Radioactive Waste Facility
Development and Operation Fund..................$1,000
Environmental Protection Permit and
Inspection Fund................................$66,900
Park and Conservation Fund........................$199,300
Local Tourism Fund..................................$2,400
Illinois Capital Revolving Loan Fund...............$10,000
Large Business Attraction Fund........................$100
Adeline Jay Geo-Karis Illinois Beach
Marina Fund....................................$27,200
Public Infrastructure Construction
Loan Revolving Fund.............................$1,700
Insurance Financial Regulation Fund................$69,200
Total $24,197,800
(d-35) Notwithstanding any other provision of State law to the contrary and in addition to any other transfers that may be provided for by law, on July 1, 2010, or as soon as may be practical thereafter, the State Comptroller shall direct and the State Treasurer shall transfer from each designated fund into the Workers' Compensation Revolving Fund the following amounts:
General Revenue Fund..........................$55,000,000
Road Fund.....................................$50,955,300
Total $105,955,300
(d-40) Notwithstanding any other provision of State law to the contrary, on or after July 1, 2010 and until June 30, 2011, in addition to any other transfers that may be provided for by law, at the direction of and upon notification of the Director of Central Management Services, the State Comptroller shall direct and the State Treasurer shall transfer amounts into the Workers' Compensation Revolving Fund from the designated funds not exceeding the following totals:
Food and Drug Safety Fund..........................$8,700
Financial Institution Fund........................$44,500
General Professions Dedicated Fund................$51,400
Live and Learn Fund...............................$10,900
Illinois Veterans' Rehabilitation Fund...........$106,000
State Boating Act Fund...........................$288,200
State Parks Fund.................................$185,900
Wildlife and Fish Fund.........................$1,550,300
Lobbyist Registration Administration Fund.........$18,100
Agricultural Premium Fund........................$176,100
Mental Health Fund...............................$291,900
Firearm Owner's Notification Fund..................$2,300
Illinois Gaming Law Enforcement Fund..............$11,300
Illinois State Medical Disciplinary Fund..........$42,300
Facility Licensing Fund...........................$14,200
Plugging and Restoration Fund.....................$15,600
Explosives Regulatory Fund.........................$4,800
Aggregate Operations Regulatory Fund...............$6,000
Coal Mining Regulatory Fund........................$7,200
Registered Certified Public Accountants'
Administration and Disciplinary Fund...........$1,900
Weights and Measures Fund........................$105,200
Division of Corporations Registered
Limited Liability Partnership Fund.............$5,300
Illinois School Asbestos Abatement Fund...........$19,900
Secretary of State Special License Plate Fund.....$38,700
DCFS Children's Services Fund....................$123,100
Illinois Health Facilities Planning Fund..........$29,700
Emergency Public Health Fund.......................$6,800
Nursing Dedicated and Professional Fund...........$13,500
Optometric Licensing and Disciplinary
Board Fund.....................................$1,800
Underground Resources Conservation
Enforcement Fund..............................$16,500
Mandatory Arbitration Fund.........................$5,400
Drunk and Drugged Driving Prevention Fund.........$26,400
Long Term Care Monitor/Receiver Fund..............$43,800
Securities Investors Education Fund...............$28,500
Used Tire Management Fund..........................$6,300
Natural Areas Acquisition Fund...................$185,000
Open Space Lands Acquisition and
Development Fund..............................$46,800
Working Capital Revolving Fund...................$741,500
State Garage Revolving Fund......................$356,200
Statistical Services Revolving Fund............$1,775,900
Communications Revolving Fund....................$630,600
Facilities Management Revolving Fund.............$870,800
Professional Services Fund.......................$275,500
Motor Vehicle Review Board Fund...................$12,900
Public Health Laboratory Services
Revolving Fund.................................$5,300
Lead Poisoning Screening, Prevention,
and Abatement Fund............................$42,100
Securities Audit and Enforcement Fund............$162,700
Department of Business Services
Special Operations Fund......................$143,700
Feed Control Fund.................................$32,300
Tanning Facility Permit Fund.......................$3,900
Plumbing Licensure and Program Fund...............$32,600
Tax Compliance and Administration Fund............$48,400
Appraisal Administration Fund......................$3,600
Illinois State Fair Fund..........................$30,200
Secretary of State Special Services Fund.........$214,400
Department of Corrections Reimbursement
and Education Fund...........................$438,300
Health Facility Plan Review Fund..................$29,900
Public Pension Regulation Fund.....................$9,900
Pesticide Control Fund...........................$107,500
Partners for Conservation Fund...................$189,300
Motor Vehicle License Plate Fund.................$143,800
Horse Racing Fund.................................$20,900
Death Certificate Surcharge Fund..................$16,800
Auction Regulation Administration Fund.............$1,000
Motor Carrier Safety Inspection Fund..............$56,800
Assisted Living and Shared Housing
Regulatory Fund................................$2,200
Illinois Thoroughbred Breeders Fund...............$18,100
Secretary of State DUI Administration Fund........$19,800
Child Support Administrative Fund..............$1,809,500
Secretary of State Police Services Fund............$2,500
Medical Special Purposes Trust Fund...............$20,400
Dram Shop Fund....................................$57,200
Illinois State Dental Disciplinary Fund............$9,500
Cycle Rider Safety Training Fund..................$12,200
Traffic and Criminal Conviction Surcharge Fund...$128,900
Design Professionals Administration
and Investigation Fund.........................$7,300
State Police Services Fund.......................$335,700
Metabolic Screening and Treatment Fund............$81,600
Insurance Producer Administration Fund............$77,000
Hearing Instrument Dispenser Examining
and Disciplinary Fund..........................$1,900
Park and Conservation Fund.......................$361,500
Adeline Jay Geo-Karis Illinois Beach
Marina Fund...................................$42,800
Insurance Financial Regulation Fund..............$108,000
Total $13,033,200
(d-45) Notwithstanding any other provision of State law to the contrary and in addition to any other transfers that may be provided for by law, on July 1, 2011, or as soon as may be practical thereafter, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $45,000,000 from the General Revenue Fund into the Workers' Compensation Revolving Fund.
(d-50) Notwithstanding any other provision of State law to the contrary and in addition to any other transfers that may be provided for by law, on July 1, 2014, or as soon as may be practical thereafter, the State Comptroller shall direct and the State Treasurer shall transfer from the designated fund into the Workers' Compensation Revolving Fund the following amounts:
Road Fund......................................$19,714,700
(d-55) Notwithstanding any other provision of State law to the contrary, on or after July 1, 2014 and until June 30, 2015, in addition to any other transfers that may be provided for by law, at the direction of and upon notification of the Director of Central Management Services, the State Comptroller shall direct and the State Treasurer shall transfer amounts into the Workers' Compensation Revolving Fund from the designated funds not exceeding the following totals:
Food and Drug Safety Fund...........................$5,300
Teacher Certificate Fee Revolving Fund..............$2,100
Transportation Regulatory Fund......................$5,500
Financial Institution Fund.........................$28,400
General Professions Dedicated Fund.................$21,600
Illinois Veterans' Rehabilitation Fund.............$53,200
State Boating Act Fund............................$117,500
State Parks Fund...................................$82,400
Wildlife and Fish Fund............................$631,500
Lobbyist Registration Administration Fund..........$12,200
Agricultural Premium Fund..........................$43,400
Fire Prevention Fund..............................$194,800
Mental Health Fund................................$114,800
Illinois State Pharmacy Disciplinary Fund...........$6,700
Public Utility Fund................................$13,900
Radiation Protection Fund..........................$21,600
Firearm Owner's Notification Fund...................$3,100
Solid Waste Management Fund........................$76,300
Illinois Gaming Law Enforcement Fund................$7,500
Subtitle D Management Fund..........................$6,900
Illinois State Medical Disciplinary Fund...........$22,300
Facility Licensing Fund.............................$5,200
Plugging and Restoration Fund.......................$8,900
Explosives Regulatory Fund..........................$1,500
Aggregate Operations Regulatory Fund................$2,400
Coal Mining Regulatory Fund........................$49,400
Registered Certified Public Accountants'
Administration and Disciplinary Fund............$1,200
Weights and Measures Fund..........................$52,600
Division of Corporations Registered
Limited Liability Partnership Fund..............$1,800
Illinois School Asbestos Abatement Fund.............$4,600
Secretary of State Special License Plate Fund......$11,800
Capital Development Board Revolving Fund............$4,100
DCFS Children's Services Fund......................$63,500
Asbestos Abatement Fund.............................$6,400
Illinois Health Facilities Planning Fund...........$12,200
Emergency Public Health Fund........................$3,300
Nursing Dedicated and Professional Fund.............$9,200
Optometric Licensing and Disciplinary
Board Fund........................................$900
Underground Resources Conservation
Enforcement Fund..............................$10,500
Mandatory Arbitration Fund............................$600
Drunk and Drugged Driving Prevention Fund..........$11,600
Long Term Care Monitor/Receiver Fund...............$34,200
Community Water Supply Laboratory Fund..............$3,900
Securities Investors Education Fund.................$1,100
Used Tire Management Fund..........................$26,700
Natural Areas Acquisition Fund.....................$72,300
Open Space Lands Acquisition and
Development Fund...............................$20,500
Working Capital Revolving Fund...................$487,900
State Garage Revolving Fund.......................$197,300
Statistical Services Revolving Fund...............$812,500
Communications Revolving Fund.....................$317,000
Facilities Management Revolving Fund..............$400,700
Professional Services Fund.........................$71,100
Motor Vehicle Review Board Fund.....................$4,800
Environmental Laboratory Certification Fund.........$2,400
Lead Poisoning Screening, Prevention,
and Abatement Fund.............................$15,700
Securities Audit and Enforcement Fund.............$125,000
Department of Business Services
Special Operations Fund........................$60,000
Feed Control Fund..................................$19,600
Tanning Facility Permit Fund..........................$100
Plumbing Licensure and Program Fund................$12,000
Tax Compliance and Administration Fund.............$19,500
Appraisal Administration Fund.......................$2,400
Small Business Environmental Assistance Fund........$6,000
Illinois State Fair Fund..............................$700
Secretary of State Special Services Fund...........$90,800
Department of Corrections Reimbursement
and Education Fund............................$293,300
Health Facility Plan Review Fund...................$12,500
Illinois Historic Sites Fund.......................$19,000
Attorney General Court Ordered and Voluntary
Compliance Payment Projects Fund..............$17,900
Public Pension Regulation Fund......................$2,000
Illinois Charity Bureau Fund........................$4,000
Renewable Energy Resources Trust Fund...............$8,800
Energy Efficiency Trust Fund........................$5,200
Pesticide Control Fund.............................$52,900
Attorney General Whistleblower Reward
and Protection Fund............................$10,300
Partners for Conservation Fund.....................$37,700
Motor Vehicle License Plate Fund...................$11,500
Death Certificate Surcharge Fund....................$1,000
Motor Carrier Safety Inspection Fund...............$25,900
Assisted Living and Shared Housing
Regulatory Fund................................$2,300
Illinois Thoroughbred Breeders Fund.................$7,100
Illinois Clean Water Fund..........................$72,200
Secretary of State DUI Administration Fund..........$7,700
Child Support Administrative Fund.................$744,000
Secretary of State Police Services Fund...............$600
Tourism Promotion Fund.............................$98,100
IMSA Income Fund...................................$12,800
Presidential Library and Museum
Operating Fund................................$145,800
Dram Shop Fund.....................................$35,600
Illinois State Dental Disciplinary Fund.............$4,100
Cycle Rider Safety Training Fund....................$9,500
Traffic and Criminal Conviction Surcharge Fund.....$53,100
Design Professionals Administration
and Investigation Fund..........................$4,200
State Police Services Fund........................$123,100
Metabolic Screening and Treatment Fund.............$42,700
Insurance Producer Administration Fund.............$18,300
Coal Technology Development Assistance Fund........$22,500
Violent Crime Victims Assistance Fund...............$4,700
Hearing Instrument Dispenser Examining
and Disciplinary Fund.............................$500
Low-Level Radioactive Waste Facility
Development and Operation Fund..................$1,700
Environmental Protection Permit
and Inspection Fund............................$45,300
Park and Conservation Fund........................$165,700
Illinois Capital Revolving Loan Fund...............$14,800
Adeline Jay Geo-Karis Illinois Beach
Marina Fund.......................................$800
Insurance Financial Regulation Fund................$23,800
Total $6,699,900
(e) The term "workers' compensation services" means services, claims expenses, and related administrative costs incurred in performing the duties under Sections 405-105 and 405-411 of the Department of Central Management Services Law of the Civil Administrative Code of Illinois.
(Source: P.A. 97-641, eff. 12-19-11; 97-895, eff. 8-3-12; 98-307, eff. 8-12-13; 98-674, eff. 6-30-14.)

(30 ILCS 105/6z-65)
Sec. 6z-65. The Facilities Management Revolving Fund.
(a) The Facilities Management Revolving Fund is created as a revolving fund in the State treasury. The following moneys shall be deposited into the Fund:
(1) amounts authorized for transfer to the Fund from

the General Revenue Fund and other State funds (except for funds classified by the Comptroller as federal trust funds or State trust funds) pursuant to State law or Executive Order;

(2) federal funds received by the Department of

Central Management Services (the "Department") as a result of expenditures from the Fund;

(3) interest earned on moneys in the Fund;
(4) receipts or inter-fund transfers resulting from

billings issued by the Department to State agencies for the cost of facilities management services rendered by the Department, if any; and

(5) fees from the lease, rental, use, or occupancy of

State facilities managed, operated, or maintained by the Department.

(b) Moneys in the Fund may be used by the Department for reimbursement or payment for:
(1) the acquisition and operation of State

facilities, including, without limitation, rental or installment payments and interest, personal services, utilities, maintenance, and remodeling; or

(2) providing for payment of administrative and other

expenses incurred by the Department in providing facilities management services.

(c) State agencies may direct the Comptroller to process inter-fund transfers or make payment through the voucher and warrant process to the Facilities Management Revolving Fund in satisfaction of billings issued under subsection (a) of this Section.
(d) Reconciliation. For the fiscal year beginning July 1, 2004 only, the Director of Central Management Services (the "Director") shall order that each State agency's payments and transfers made to the Fund be reconciled with actual Fund costs for facilities management services provided by the Department on no less than an annual basis. The Director may require reports from State agencies as deemed necessary to perform this reconciliation.
(e) The term "facilities management services" means services performed by the Department in providing for the acquisition, occupancy, management, and operation of State owned and leased buildings, facilities, structures, grounds, or the real property under management of the Department.
(Source: P.A. 93-839, eff. 7-30-04; 94-91, eff. 7-1-05.)

(30 ILCS 105/6z-65.5)
Sec. 6z-65.5. SBE Federal Department of Education Fund. The SBE Federal Department of Education Fund is created as a federal trust fund in the State treasury. This fund is established to receive funds from the federal Department of Education, including non-indirect cost administrative funds recovered from federal programs, for the specific purposes established by the terms and conditions of federal awards. Moneys in the SBE Federal Department of Education Fund shall be used, subject to appropriation by the General Assembly, for grants and contracts to local education agencies, colleges and universities, and other State agencies and for administrative expenses of the State Board of Education. However, non-appropriated spending is allowed for the refund of unexpended grant moneys to the federal government. The SBE Federal Department of Education Fund shall serve as the successor fund to the National Center for Education Statistics Fund, and any balance remaining in the National Center for Education Statistics Fund on the effective date of this amendatory Act of the 94th General Assembly must be transferred to the SBE Federal Department of Education Fund by the State Treasurer. Any future deposits that would otherwise be made into the National Center for Education Statistics Fund must instead be made into the SBE Federal Department of Education Fund.
On or after July 1, 2007, the State Board of Education shall notify the State Comptroller of the amount of indirect federal funds in the SBE Federal Department of Education Fund to be transferred to the State Board of Education Special Purpose Trust Fund. The State Comptroller shall direct and the State Treasurer shall transfer this amount to the State Board of Education Special Purpose Trust Fund as soon as practical thereafter.
(Source: P.A. 94-69, eff. 7-1-05; 95-707, eff. 1-11-08.)

(30 ILCS 105/6z-66)
Sec. 6z-66. SBE Federal Agency Services Fund. The SBE Federal Agency Services Fund is created as a federal trust fund in the State treasury. This fund is established to receive funds from all federal departments and agencies except the Departments of Education and Agriculture (including among others the Departments of Health and Human Services, Defense, and Labor and the Corporation for National and Community Service), including non-indirect cost administrative funds recovered from federal programs, for the specific purposes established by the terms and conditions of federal awards. Moneys in the SBE Federal Agency Services Fund shall be used, subject to appropriation by the General Assembly, for grants and contracts to local education agencies, colleges and universities, and other State agencies and for administrative expenses of the State Board of Education. However, non-appropriated spending is allowed for the refund of unexpended grant moneys to the federal government. The SBE Federal Agency Services Fund shall serve as the successor fund to the SBE Department of Health and Human Services Fund, the SBE Federal Department of Labor Federal Trust Fund, and the SBE Federal National Community Service Fund; and any balance remaining in the SBE Department of Health and Human Services Fund, the SBE Federal Department of Labor Federal Trust Fund, or the SBE Federal National Community Service Fund on the effective date of this amendatory Act of the 94th General Assembly must be transferred to the SBE Federal Agency Services Fund by the State Treasurer. Any future deposits that would otherwise be made into the SBE Department of Health and Human Services Fund, the SBE Federal Department of Labor Federal Trust Fund, or the SBE Federal National Community Service Fund must instead be made into the SBE Federal Agency Services Fund.
On or after July 1, 2007, the State Board of Education shall notify the State Comptroller of the amount of indirect federal funds in the SBE Federal Agency Services Fund to be transferred to the State Board of Education Special Purpose Trust Fund. The State Comptroller shall direct and the State Treasurer shall transfer this amount to the State Board of Education Special Purpose Trust Fund as soon as practical thereafter.
(Source: P.A. 94-69, eff. 7-1-05; 95-707, eff. 1-11-08.)

(30 ILCS 105/6z-67)
Sec. 6z-67. SBE Federal Department of Agriculture Fund. The SBE Federal Department of Agriculture Fund is created as a federal trust fund in the State treasury. This fund is established to receive funds from the federal Department of Agriculture, including non-indirect cost administrative funds recovered from federal programs, for the specific purposes established by the terms and conditions of federal awards. Moneys in the SBE Federal Department of Agriculture Fund shall be used, subject to appropriation by the General Assembly, for grants and contracts to local education agencies, colleges and universities, and other State agencies and for administrative expenses of the State Board of Education. However, non-appropriated spending is allowed for the refund of unexpended grant moneys to the federal government.
On or after July 1, 2007, the State Board of Education shall notify the State Comptroller of the amount of indirect federal funds in the SBE Federal Department of Agriculture Fund to be transferred to the State Board of Education Special Purpose Trust Fund. The State Comptroller shall direct and the State Treasurer shall transfer this amount to the State Board of Education Special Purpose Trust Fund as soon as practical thereafter.
(Source: P.A. 94-69, eff. 7-1-05; 94-835, eff. 6-6-06; 95-707, eff. 1-11-08.)

(30 ILCS 105/6z-68)
Sec. 6z-68. The Intercity Passenger Rail Fund.
(a) The Intercity Passenger Rail Fund is created as a special fund in the State treasury. Moneys in the Fund may be used by the Department of Transportation, subject to appropriation, for the operation of intercity passenger rail services in the State through Amtrak or its successor.
Moneys received for the purposes of this Section, including, without limitation, income tax checkoff receipts and gifts, grants, and awards from any public or private entity, must be deposited into the Fund. Any interest earned on moneys in the Fund must be deposited into the Fund.
(b) At least one month before the beginning of each fiscal year, the chief operating officer of Amtrak or its successor must certify to the State Treasurer the number of Amtrak tickets sold at the State rate during that current fiscal year.
On the first day of that next fiscal year, or as soon thereafter as practical, the State Treasurer must transfer, from the General Revenue Fund to the Intercity Passenger Rail Fund, an amount equal to the tickets certified by the chief operating officer of Amtrak multiplied by $50.
(Source: P.A. 94-535, eff. 8-10-05.)

(30 ILCS 105/6z-69)
Sec. 6z-69. Comprehensive Regional Planning Fund.
(a) As soon as possible after July 1, 2007, and on each July 1 thereafter until July 1, 2010, the State Treasurer shall transfer $5,000,000 from the General Revenue Fund to the Comprehensive Regional Planning Fund.
(b) Subject to appropriation, the Illinois Department of Transportation shall make lump sum distributions from the Comprehensive Regional Planning Fund as soon as possible after each July 1 to the recipients and in the amounts specified in subsection (c). The recipients must use the moneys for comprehensive regional planning purposes.
(c) Each year's distribution under subsection (b) shall be as follows: (i) 70% to the Chicago Metropolitan Agency for Planning (CMAP); (ii) 25% to the State's other Metropolitan Planning Organizations (exclusive of CMAP), each Organization receiving a percentage equal to the percent its area population represents to the total population of the areas of all the State's Metropolitan Planning Organizations (exclusive of CMAP); and (iii) 5% to the State's Rural Planning Agencies, each Agency receiving a percentage equal to the percent its area population represents to the total population of the areas of all the State's Rural Planning Agencies.
(d) Notwithstanding any other provision of law, in addition to any other transfers that may be provided by law, on July 1, 2011, or as soon thereafter as practical, the State Comptroller shall direct and the State Treasurer shall transfer the remaining balance from the Comprehensive Regional Planning Fund into the General Revenue Fund. Upon completion of the transfers, the Comprehensive Regional Planning Fund is dissolved, and any future deposits due to that Fund and any outstanding obligations or liabilities of that Fund pass to the General Revenue Fund.
(Source: P.A. 96-328, eff. 8-11-09; 97-72, eff. 7-1-11.)

(30 ILCS 105/6z-70)
Sec. 6z-70. The Secretary of State Identification Security and Theft Prevention Fund.
(a) The Secretary of State Identification Security and Theft Prevention Fund is created as a special fund in the State treasury. The Fund shall consist of any fund transfers, grants, fees, or moneys from other sources received for the purpose of funding identification security and theft prevention measures.
(b) All moneys in the Secretary of State Identification Security and Theft Prevention Fund shall be used, subject to appropriation, for any costs related to implementing identification security and theft prevention measures.
(c) Notwithstanding any other provision of State law to the contrary, on or after July 1, 2007, and until June 30, 2008, in addition to any other transfers that may be provided for by law, at the direction of and upon notification of the Secretary of State, the State Comptroller shall direct and the State Treasurer shall transfer amounts into the Secretary of State Identification Security and Theft Prevention Fund from the designated funds not exceeding the following totals:
Lobbyist Registration Administration Fund........$100,000
Registered Limited Liability Partnership Fund.....$75,000
Securities Investors Education Fund..............$500,000
Securities Audit and Enforcement Fund..........$5,725,000
Department of Business Services
Special Operations Fund........................$3,000,000
Corporate Franchise Tax Refund Fund...........$3,000,000.
(d) Notwithstanding any other provision of State law to the contrary, on or after July 1, 2008, and until June 30, 2009, in addition to any other transfers that may be provided for by law, at the direction of and upon notification of the Secretary of State, the State Comptroller shall direct and the State Treasurer shall transfer amounts into the Secretary of State Identification Security and Theft Prevention Fund from the designated funds not exceeding the following totals:
Lobbyist Registration Administration Fund.........$100,000
Registered Limited Liability Partnership Fund......$75,000
Securities Investors Education Fund...............$500,000
Securities Audit and Enforcement Fund...........$5,725,000
Department of Business Services
Special Operations Fund....................$3,000,000
Corporate Franchise Tax Refund Fund.............$3,000,000
State Parking Facility Maintenance Fund..........$100,000
(e) Notwithstanding any other provision of State law to the contrary, on or after July 1, 2009, and until June 30, 2010, in addition to any other transfers that may be provided for by law, at the direction of and upon notification of the Secretary of State, the State Comptroller shall direct and the State Treasurer shall transfer amounts into the Secretary of State Identification Security and Theft Prevention Fund from the designated funds not exceeding the following totals:
Lobbyist Registration Administration Fund........$100,000
Registered Limited Liability Partnership Fund....$175,000
Securities Investors Education Fund..............$750,000
Securities Audit and Enforcement Fund............$750,000
Department of Business Services
Special Operations Fund....................$3,000,000
Corporate Franchise Tax Refund Fund............$3,000,000
State Parking Facility Maintenance Fund..........$100,000
(f) Notwithstanding any other provision of State law to the contrary, on or after July 1, 2010, and until June 30, 2011, in addition to any other transfers that may be provided for by law, at the direction of and upon notification of the Secretary of State, the State Comptroller shall direct and the State Treasurer shall transfer amounts into the Secretary of State Identification Security and Theft Prevention Fund from the designated funds not exceeding the following totals:
Registered Limited Liability Partnership Fund....$287,000
Securities Investors Education Board.............$750,000
Securities Audit and Enforcement Fund............$750,000
Department of Business Services Special
Operations Fund............................$3,000,000
Corporate Franchise Tax Refund Fund............$3,000,000
(g) Notwithstanding any other provision of State law to the contrary, on or after July 1, 2011, and until June 30, 2012, in addition to any other transfers that may be provided for by law, at the direction of and upon notification of the Secretary of State, the State Comptroller shall direct and the State Treasurer shall transfer amounts into the Secretary of State Identification Security and Theft Prevention Fund from the designated funds not exceeding the following totals:
Division of Corporations Registered
Limited Liability Partnership Fund............$287,000
Securities Investors Education Fund...............$750,000
Securities Audit and Enforcement Fund...........$3,500,000
Department of Business Services
Special Operations Fund.....................$3,000,000
Corporate Franchise Tax Refund Fund............$3,000,000
(h) Notwithstanding any other provision of State law to the contrary, on or after the effective date of this amendatory Act of the 98th General Assembly, and until June 30, 2014, in addition to any other transfers that may be provided for by law, at the direction of and upon notification from the Secretary of State, the State Comptroller shall direct and the State Treasurer shall transfer amounts into the Secretary of State Identification Security and Theft Prevention Fund from the designated funds not exceeding the following totals:
Division of Corporations Registered Limited
Liability Partnership Fund...................$287,000
Securities Investors Education Fund............$1,500,000
Department of Business Services Special
Operations Fund............................$3,000,000
Securities Audit and Enforcement Fund..........$3,500,000
Corporate Franchise Tax Refund Fund............$3,000,000
(i) Notwithstanding any other provision of State law to the contrary, on or after the effective date of this amendatory Act of the 98th General Assembly, and until June 30, 2015, in addition to any other transfers that may be provided for by law, at the direction of and upon notification of the Secretary of State, the State Comptroller shall direct and the State Treasurer shall transfer amounts into the Secretary of State Identification Security and Theft Prevention Fund from the designated funds not exceeding the following totals:
Division of Corporations Registered Limited
Liability Partnership Fund....................$287,000
Securities Investors Education Fund.............$1,500,000
Department of Business Services
Special Operations Fund.....................$3,000,000
Securities Audit and Enforcement Fund...........$3,500,000
Corporate Franchise Tax Refund Fund............$3,000,000
(j) Notwithstanding any other provision of State law to the contrary, on or after July 1, 2017, and until June 30, 2018, in addition to any other transfers that may be provided for by law, at the direction of and upon notification of the Secretary of State, the State Comptroller shall direct and the State Treasurer shall transfer amounts into the Secretary of State Identification Security and Theft Prevention Fund from the designated funds not exceeding the following totals:
Registered Limited Liability Partnership Fund.....$287,000
Securities Investors Education Fund.............$1,500,000
Department of Business Services Special
Operations Fund.............................$3,000,000
Securities Audit and Enforcement Fund...........$3,500,000
Corporate Franchise Tax Refund Fund............$3,000,000
(Source: P.A. 100-23, eff. 7-6-17.)

(30 ILCS 105/6z-71)
Sec. 6z-71. Human Services Priority Capital Program Fund. The Human Services Priority Capital Program Fund is created as a special fund in the State treasury. Subject to appropriation, the Department of Human Services shall use moneys in the Human Services Priority Capital Program Fund to make grants to the Illinois Facilities Fund, a not-for-profit corporation, to make long term below market rate loans to nonprofit human service providers working under contract to the State of Illinois to assist those providers in meeting their capital needs. The loans shall be for the purpose of such capital needs, including but not limited to special use facilities, requirements for serving persons with disabilities, the mentally ill, or substance abusers, and medical and technology equipment. Loan repayments shall be deposited into the Human Services Priority Capital Program Fund. Interest income may be used to cover expenses of the program. The Illinois Facilities Fund shall report to the Department of Human Services and the General Assembly by April 1, 2008, and again by April 1, 2009, as to the use and earnings of the program.
A portion of the proceeds from the sale of a mental health facility or developmental disabilities facility operated by the Department of Human Services may be deposited into the Fund and may be used for the purposes described in this Section.
(Source: P.A. 98-815, eff. 8-1-14; 99-143, eff. 7-27-15.)

(30 ILCS 105/6z-72)
Sec. 6z-72. Domestic Violence Fund. The Domestic Violence Fund is created as a special fund in the State treasury. Subject to appropriation and subject to approval by the Attorney General, the moneys in the Fund shall be paid as grants to public or private nonprofit agencies solely for the purposes of facilitating or providing free domestic violence legal advocacy, assistance, or services to married or formerly married victims of domestic violence related to order of protection proceedings, dissolution of marriage proceedings, declaration of invalidity of marriage proceedings, legal separation proceedings, child custody proceedings, visitation proceedings, or other proceedings for civil remedies for domestic violence. The Attorney General shall adopt rules concerning application for and disbursement of the moneys in the Fund.
(Source: P.A. 96-328, eff. 8-11-09; 97-4, eff. 5-31-11.)

(30 ILCS 105/6z-73)
Sec. 6z-73. Financial Institutions Settlement of 2008 Fund. The Financial Institutions Settlement of 2008 Fund is created as a nonappropriated trust fund to be held outside the State treasury, with the State Treasurer as custodian. Moneys in the Fund shall be used by the Comptroller solely for the purpose of payment of outstanding vouchers as of the effective date of this amendatory Act of the 95th General Assembly for expenses related to medical assistance under the Illinois Public Aid Code, the Children's Health Insurance Program Act, the Covering ALL KIDS Health Insurance Act, and the Senior Citizens and Disabled Persons Property Tax Relief and Pharmaceutical Assistance Act. The Department of Healthcare and Family Services must submit all necessary and proper documentation to the Comptroller for administration of this Fund.
(Source: P.A. 95-1047, eff. 4-6-09.)

(30 ILCS 105/6z-75)
Sec. 6z-75. The Illinois Power Agency Trust Fund.
(a) Creation. The Illinois Power Agency Trust Fund is created as a special fund in the State treasury. The State Treasurer shall be the custodian of the Fund. Amounts in the Fund, both principal and interest not appropriated, shall be invested as provided by law.
(b) Funding and investment.
(1) The Illinois Power Agency Trust Fund may accept,

receive, and administer any grants, loans, or other funds made available to it by any source. Any such funds received by the Fund shall not be considered income, but shall be added to the principal of the Fund.

(2) The investments of the Fund shall be managed by

the Illinois State Board of Investment, for the purpose of obtaining a total return on investments for the long term, as provided for under Article 22A of the Illinois Pension Code.

(c) Investment proceeds. Subject to the provisions of subsection (d) of this Section, the General Assembly may annually appropriate from the Illinois Power Agency Trust Fund to the Illinois Power Agency Operations Fund an amount calculated not to exceed 90% of the prior fiscal year's annual investment income earned by the Fund to the Illinois Power Agency. Any investment income not appropriated by the General Assembly in a given fiscal year shall be added to the principal of the Fund, and thereafter considered a part thereof and not subject to appropriation as income earned by the Fund.
(d) Expenditures.
(1) During Fiscal Year 2008 and Fiscal Year 2009, the

General Assembly shall not appropriate any of the investment income earned by the Illinois Power Agency Trust Fund to the Illinois Power Agency.

(2) During Fiscal Year 2010 and Fiscal Year 2011, the

General Assembly shall appropriate a portion of the investment income earned by the Illinois Power Agency Trust Fund to repay to the General Revenue Fund of the State of Illinois those amounts, if any, appropriated from the General Revenue Fund for the operation of the Illinois Power Agency during Fiscal Year 2008 and Fiscal Year 2009, so that at the end of Fiscal Year 2011, the entire amount, if any, appropriated from the General Revenue Fund for the operation of the Illinois Power Agency during Fiscal Year 2008 and Fiscal Year 2009 will be repaid in full to the General Revenue Fund.

(3) In Fiscal Year 2012 and thereafter, the General

Assembly shall consider the need to balance its appropriations from the investment income earned by the Fund with the need to provide for the growth of the principal of the Illinois Power Agency Trust Fund in order to ensure that the Fund is able to produce sufficient investment income to fund the operations of the Illinois Power Agency in future years.

(4) If the Illinois Power Agency shall cease

operations, then, unless otherwise provided for by law or appropriation, the principal and any investment income earned by the Fund shall be transferred into the Supplemental Low-Income Energy Assistance Program (LIHEAP) Fund under Section 13 of the Energy Assistance Act of 1989.

(e) Implementation. The provisions of this Section shall not be operative until the Illinois Power Agency Trust Fund has accumulated a principal balance of $25,000,000.
(Source: P.A. 99-536, eff. 7-8-16.)

(30 ILCS 105/6z-76)
Sec. 6z-76. (Repealed).
(Source: P.A. 96-1424, eff. 8-3-10. Repealed by P.A. 99-576, eff. 7-15-16.)

(30 ILCS 105/6z-77)
Sec. 6z-77. The Capital Projects Fund. The Capital Projects Fund is created as a special fund in the State Treasury. The State Comptroller and State Treasurer shall transfer from the Capital Projects Fund to the General Revenue Fund $61,294,550 on October 1, 2009, $122,589,100 on January 1, 2010, and $61,294,550 on April 1, 2010. Beginning on July 1, 2010, and on July 1 and January 1 of each year thereafter, the State Comptroller and State Treasurer shall transfer the sum of $122,589,100 from the Capital Projects Fund to the General Revenue Fund. Subject to appropriation, the Capital Projects Fund may be used only for capital projects and the payment of debt service on bonds issued for capital projects. All interest earned on moneys in the Fund shall be deposited into the Fund. The Fund shall not be subject to administrative charges or chargebacks, such as but not limited to those authorized under Section 8h.
(Source: P.A. 96-34, eff. 7-13-09.)

(30 ILCS 105/6z-78)
Sec. 6z-78. Capital Projects Fund; bonded indebtedness; transfers. Money in the Capital Projects Fund shall, if and when the State of Illinois incurs any bonded indebtedness using the bond authorizations enacted in Public Act 96-36, Public Act 96-1554, Public Act 97-771, and this amendatory Act of the 98th General Assembly, be set aside and used for the purpose of paying and discharging annually the principal and interest on that bonded indebtedness then due and payable.
In addition to other transfers to the General Obligation Bond Retirement and Interest Fund made pursuant to Section 15 of the General Obligation Bond Act, upon each delivery of general obligation bonds using bond authorizations enacted in Public Act 96-36, Public Act 96-1554, Public Act 97-771, and this amendatory Act of the 98th General Assembly the State Comptroller shall compute and certify to the State Treasurer the total amount of principal of, interest on, and premium, if any, on such bonds during the then current and each succeeding fiscal year. With respect to the interest payable on variable rate bonds, such certifications shall be calculated at the maximum rate of interest that may be payable during the fiscal year, after taking into account any credits permitted in the related indenture or other instrument against the amount of such interest required to be appropriated for the period.
(a) Except as provided for in subsection (b), on or before the last day of each month, the State Treasurer and State Comptroller shall transfer from the Capital Projects Fund to the General Obligation Bond Retirement and Interest Fund an amount sufficient to pay the aggregate of the principal of, interest on, and premium, if any, on the bonds payable on their next payment date, divided by the number of monthly transfers occurring between the last previous payment date (or the delivery date if no payment date has yet occurred) and the next succeeding payment date. Interest payable on variable rate bonds shall be calculated at the maximum rate of interest that may be payable for the relevant period, after taking into account any credits permitted in the related indenture or other instrument against the amount of such interest required to be appropriated for that period. Interest for which moneys have already been deposited into the capitalized interest account within the General Obligation Bond Retirement and Interest Fund shall not be included in the calculation of the amounts to be transferred under this subsection.
(b) On or before the last day of each month, the State Treasurer and State Comptroller shall transfer from the Capital Projects Fund to the General Obligation Bond Retirement and Interest Fund an amount sufficient to pay the aggregate of the principal of, interest on, and premium, if any, on the bonds issued prior to January 1, 2012 pursuant to Section 4(d) of the General Obligation Bond Act payable on their next payment date, divided by the number of monthly transfers occurring between the last previous payment date (or the delivery date if no payment date has yet occurred) and the next succeeding payment date. If the available balance in the Capital Projects Fund is not sufficient for the transfer required in this subsection, the State Treasurer and State Comptroller shall transfer the difference from the Road Fund to the General Obligation Bond Retirement and Interest Fund; except that such Road Fund transfers shall constitute a debt of the Capital Projects Fund which shall be repaid according to subsection (c). Interest payable on variable rate bonds shall be calculated at the maximum rate of interest that may be payable for the relevant period, after taking into account any credits permitted in the related indenture or other instrument against the amount of such interest required to be appropriated for that period. Interest for which moneys have already been deposited into the capitalized interest account within the General Obligation Bond Retirement and Interest Fund shall not be included in the calculation of the amounts to be transferred under this subsection.
(c) On the first day of any month when the Capital Projects Fund is carrying a debt to the Road Fund due to the provisions of subsection (b), the State Treasurer and State Comptroller shall transfer from the Capital Projects Fund to the Road Fund an amount sufficient to discharge that debt. These transfers to the Road Fund shall continue until the Capital Projects Fund has repaid to the Road Fund all transfers made from the Road Fund pursuant to subsection (b). Notwithstanding any other law to the contrary, transfers to the Road Fund from the Capital Projects Fund shall be made prior to any other expenditures or transfers out of the Capital Projects Fund.
(Source: P.A. 97-771, eff. 7-10-12; 98-94, eff. 7-17-13.)

(30 ILCS 105/6z-80)
Sec. 6z-80. (Repealed).
(Source: P.A. 96-7, eff. 4-3-09. Repealed by P.A. 99-576, eff. 7-15-16.)

(30 ILCS 105/6z-81)
Sec. 6z-81. Healthcare Provider Relief Fund.
(a) There is created in the State treasury a special fund to be known as the Healthcare Provider Relief Fund.
(b) The Fund is created for the purpose of receiving and disbursing moneys in accordance with this Section. Disbursements from the Fund shall be made only as follows:
(1) Subject to appropriation, for payment by the

Department of Healthcare and Family Services or by the Department of Human Services of medical bills and related expenses, including administrative expenses, for which the State is responsible under Titles XIX and XXI of the Social Security Act, the Illinois Public Aid Code, the Children's Health Insurance Program Act, the Covering ALL KIDS Health Insurance Act, and the Long Term Acute Care Hospital Quality Improvement Transfer Program Act.

(2) For repayment of funds borrowed from other

State funds or from outside sources, including interest thereon.

(3) For State fiscal years 2017 and 2018, for making

payments to the human poison control center pursuant to Section 12-4.105 of the Illinois Public Aid Code.

(c) The Fund shall consist of the following:
(1) Moneys received by the State from short-term

borrowing pursuant to the Short Term Borrowing Act on or after the effective date of this amendatory Act of the 96th General Assembly.

(2) All federal matching funds received by the

Illinois Department of Healthcare and Family Services as a result of expenditures made by the Department that are attributable to moneys deposited in the Fund.

(3) All federal matching funds received by the

Illinois Department of Healthcare and Family Services as a result of federal approval of Title XIX State plan amendment transmittal number 07-09.

(4) All other moneys received for the Fund from any

other source, including interest earned thereon.

(5) All federal matching funds received by the

Illinois Department of Healthcare and Family Services as a result of expenditures made by the Department for Medical Assistance from the General Revenue Fund, the Tobacco Settlement Recovery Fund, the Long-Term Care Provider Fund, and the Drug Rebate Fund related to individuals eligible for medical assistance pursuant to the Patient Protection and Affordable Care Act (P.L. 111-148) and Section 5-2 of the Illinois Public Aid Code.

(d) In addition to any other transfers that may be provided for by law, on the effective date of this amendatory Act of the 97th General Assembly, or as soon thereafter as practical, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $365,000,000 from the General Revenue Fund into the Healthcare Provider Relief Fund.
(e) In addition to any other transfers that may be provided for by law, on July 1, 2011, or as soon thereafter as practical, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $160,000,000 from the General Revenue Fund to the Healthcare Provider Relief Fund.
(f) Notwithstanding any other State law to the contrary, and in addition to any other transfers that may be provided for by law, the State Comptroller shall order transferred and the State Treasurer shall transfer $500,000,000 to the Healthcare Provider Relief Fund from the General Revenue Fund in equal monthly installments of $100,000,000, with the first transfer to be made on July 1, 2012, or as soon thereafter as practical, and with each of the remaining transfers to be made on August 1, 2012, September 1, 2012, October 1, 2012, and November 1, 2012, or as soon thereafter as practical. This transfer may assist the Department of Healthcare and Family Services in improving Medical Assistance bill processing timeframes or in meeting the possible requirements of Senate Bill 3397, or other similar legislation, of the 97th General Assembly should it become law.
(g) Notwithstanding any other State law to the contrary, and in addition to any other transfers that may be provided for by law, on July 1, 2013, or as soon thereafter as may be practical, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $601,000,000 from the General Revenue Fund to the Healthcare Provider Relief Fund.
(Source: P.A. 98-24, eff. 6-19-13; 98-463, eff. 8-16-13; 99-516, eff. 6-30-16.)

(30 ILCS 105/6z-82)
Sec. 6z-82. State Police Operations Assistance Fund.
(a) There is created in the State treasury a special fund known as the State Police Operations Assistance Fund. The Fund shall receive revenue pursuant to Section 27.3a of the Clerks of Courts Act. The Fund may also receive revenue from grants, donations, appropriations, and any other legal source.
(b) The Department of State Police may use moneys in the Fund to finance any of its lawful purposes or functions.
(c) Expenditures may be made from the Fund only as appropriated by the General Assembly by law.
(d) Investment income that is attributable to the investment of moneys in the Fund shall be retained in the Fund for the uses specified in this Section.
(e) The State Police Operations Assistance Fund shall not be subject to administrative chargebacks.
(f) Notwithstanding any other provision of State law to the contrary, on or after July 1, 2012, and until June 30, 2013, in addition to any other transfers that may be provided for by law, at the direction of and upon notification from the Director of State Police, the State Comptroller shall direct and the State Treasurer shall transfer amounts into the State Police Operations Assistance Fund from the designated funds not exceeding the following totals:
State Police Vehicle Fund......................$2,250,000
State Police Wireless Service
Emergency Fund.............................$2,500,000
State Police Services Fund.....................$3,500,000
(Source: P.A. 96-1029, eff. 7-13-10; 97-333, eff. 8-12-11; 97-732, eff. 6-30-12.)

(30 ILCS 105/6z-83)
Sec. 6z-83. The Property Tax Relief for Veterans with Disabilities Fund; creation. The Property Tax Relief for Veterans with Disabilities Fund is created as a special fund in the State treasury. Subject to appropriation, moneys in the Fund shall be used by the Department of Veterans' Affairs for the purpose of providing property tax relief to veterans with disabilities. The Department of Veterans' Affairs may adopt rules to implement this Section.
(Source: P.A. 99-143, eff. 7-27-15.)

(30 ILCS 105/6z-84)
Sec. 6z-84. (Repealed).
(Source: P.A. 97-333, eff. 8-12-11. Repealed by P.A. 99-576, eff. 7-15-16.)

(30 ILCS 105/6z-85)
Sec. 6z-85. The Fund for the Advancement of Education; creation. The Fund for the Advancement of Education is hereby created as a special fund in the State treasury. All moneys deposited into the fund shall be appropriated to provide financial assistance for education programs. Moneys appropriated from the Fund shall supplement and not supplant the current level of education funding.
(Source: P.A. 96-1496, eff. 1-13-11.)

(30 ILCS 105/6z-86)
Sec. 6z-86. The Commitment to Human Services Fund; uses. The Commitment to Human Services Fund is hereby created as a special fund in the State treasury. All moneys deposited into the fund shall be appropriated to provide financial assistance for community-based human service providers and for State funded human service programs. Moneys appropriated from the Fund shall supplement and not supplant the current level of human services funding.
(Source: P.A. 96-1496, eff. 1-13-11.)

(30 ILCS 105/6z-87)
Sec. 6z-87. Conservation Police Operations Assistance Fund.
(a) There is created in the State treasury a special fund known as the Conservation Police Operations Assistance Fund. The Fund shall receive revenue pursuant to Section 27.3a of the Clerks of Courts Act. The Fund may also receive revenue from grants, donations, appropriations, and any other legal source.
(b) The Department of Natural Resources may use moneys in the Fund to support any lawful operations of the Illinois Conservation Police.
(c) Expenditures may be made from the Fund only as appropriated by the General Assembly by law.
(d) Investment income that is attributable to the investment of moneys in the Fund shall be retained in the Fund for the uses specified in this Section.
(e) The Conservation Police Operations Assistance Fund shall not be subject to administrative chargebacks.
(Source: P.A. 97-46, eff. 7-1-12; 97-813, eff. 7-13-12.)

(30 ILCS 105/6z-88)
Sec. 6z-88. After-School Rescue Fund; creation. The After-School Rescue Fund is created as a special fund in the State treasury. Moneys in the Fund shall be used by the Illinois State Board of Education for the making of grants to at-risk schools for the promotion of extracurricular and after-school programs.
(Source: P.A. 97-478, eff. 8-22-11.)

(30 ILCS 105/6z-89)
Sec. 6z-89. (Repealed).
(Source: P.A. 97-813, eff. 7-13-12. Repealed by P.A. 99-576, eff. 7-15-16.)

(30 ILCS 105/6z-90)
Sec. 6z-90. (Repealed).
(Source: P.A. 97-813, eff. 7-13-12. Repealed by P.A. 99-576, eff. 7-15-16.)

(30 ILCS 105/6z-91)
Sec. 6z-91. Illinois Law Enforcement Alarm Systems Fund.
(a) There is created in the State treasury a special fund known as the Illinois Law Enforcement Alarm Systems (ILEAS) Fund. The Fund may also receive revenue from grants, donations, appropriations, and any other legal source.
(b) Moneys in the Fund may be used to finance support for law enforcement, airborne, and terrorism operations as approved by the ILEAS Executive Board with 33.3% of the revenue used for air support programs.
(c) Expenditures may be made from the Fund only as appropriated by the General Assembly by law.
(d) Investment income that is attributable to the investment of moneys in the Fund shall be retained in the Fund for the uses specified in this Section.
(e) The Illinois Law Enforcement Alarm Systems Fund shall not be subject to administrative chargebacks.
(Source: P.A. 97-453, eff. 8-19-11; 97-813, eff. 7-13-12.)

(30 ILCS 105/6z-92)
Sec. 6z-92. Illinois State Crime Stoppers Association Fund. The Illinois State Crime Stoppers Association Fund is created as a special fund in the State treasury. Subject to appropriation, the Fund shall be used by the Criminal Justice Information Authority to make grants to the Illinois State Crime Stoppers Association to enhance and develop Crime Stoppers programs in Illinois.
(Source: P.A. 97-478, eff. 8-22-11; 97-813, eff. 7-13-12.)

(30 ILCS 105/6z-93)
Sec. 6z-93. FY13/FY14 Backlog Payment Fund. The FY13/FY14 Backlog Payment Fund is created as a special fund in the State treasury. Beginning July 1, 2012 and on or before December 31, 2013, the State Comptroller shall direct and the State Treasurer shall transfer funds from the FY13/FY14 Backlog Payment Fund to the General Revenue Fund as needed for the payment of vouchers and transfers to other State funds obligated in State fiscal years 2012 and 2013, other than costs incurred for claims under the Medical Assistance Program.
(Source: P.A. 97-732, eff. 6-30-12; 98-24, eff. 6-19-13; 98-463, eff. 8-16-13.)

(30 ILCS 105/6z-94)
Sec. 6z-94. The Children's Wellness Charities Fund; creation. The Children's Wellness Charities Fund is created as a special fund in the State treasury. Moneys in the Fund shall be used by the Department of Human Services to make grants to public or private not-for-profit entities for the purpose of administering grants to children's health and well-being charities located in Illinois. For the purposes of this Section, "children's health and well-being charities" include, but are not limited to, charities that provide mobile care centers, free or low-cost lodging, or other services to assist children who are being treated for illnesses and their families. For the purposes of this Section, "mobile care center" means any vehicle built specifically for delivering pediatric health care services.
(Source: P.A. 97-1117, eff. 8-27-12.)

(30 ILCS 105/6z-95)
Sec. 6z-95. The Housing for Families Fund; creation. The Housing for Families Fund is created as a special fund in the State treasury. Moneys in the Fund shall be used by the Department of Human Services to make grants to public or private not-for-profit entities for the purpose of building new housing for low income, working poor, low credit, and no credit families and families with disabilities. For the purposes of this Section, "low income", "working poor", "families with disabilities", "low credit", and "no credit families" shall be defined by the Department of Human Services by rule.
(Source: P.A. 99-143, eff. 7-27-15.)

(30 ILCS 105/6z-96)
Sec. 6z-96. Energy Efficiency Portfolio Standards Fund.
(a) The Energy Efficiency Portfolio Standards Fund is created as a special fund in the State treasury. All moneys received by the Department of Commerce and Economic Opportunity under Sections 8-103 and 8-104 of the Public Utilities Act shall be deposited into the Energy Efficiency Portfolio Standards Fund. Subject to appropriation, moneys in the Energy Efficiency Portfolio Standards Fund may be used only for the purposes authorized by Sections 8-103 and 8-104 of the Public Utilities Act.
(b) As soon as possible after June 1, 2012, and in no event later than July 31, 2012, the Director of Commerce and Economic Opportunity shall certify the balance in the DCEO Energy Projects Fund, less any federal moneys and less any amounts obligated, and the State Comptroller shall transfer such amount from the DCEO Energy Projects Fund to the Energy Efficiency Portfolio Standards Fund.
(Source: P.A. 97-841, eff. 7-20-12; 98-463, eff. 8-16-13.)

(30 ILCS 105/6z-97)
Sec. 6z-97. Childhood Cancer Research Fund; creation. The Childhood Cancer Research Fund is created as a special fund in the State treasury. Moneys in the Fund shall be used by the Department of Public Health to make grants to public or private not-for-profit entities for the purpose of conducting childhood cancer research. For the purposes of this Section, "research" includes, but is not limited to, expenditures to develop and advance the understanding, techniques, and modalities effective in early detection, prevention, cure, screening, and treatment of childhood cancer and may include clinical trials. The grant funds may not be used for institutional overhead costs, indirect costs, other organizational levies, or costs of community-based support services.
(Source: P.A. 97-1117, eff. 8-27-12; 98-463, eff. 8-16-13.)

(30 ILCS 105/6z-98)
Sec. 6z-98. The Chicago State University Education Improvement Fund. The Chicago State University Education Improvement Fund is hereby created as a special fund in the State treasury. The moneys deposited into the Fund shall be used by Chicago State University, subject to appropriation, for expenses incurred by the University. All interest earned on moneys in the Fund shall remain in the Fund.
(Source: P.A. 98-18, eff. 6-7-13; 98-756, eff. 7-16-14.)

(30 ILCS 105/6z-99)
Sec. 6z-99. The Mental Health Reporting Fund.
(a) There is created in the State treasury a special fund known as the Mental Health Reporting Fund. The Fund shall receive revenue under the Firearm Concealed Carry Act. The Fund may also receive revenue from grants, pass-through grants, donations, appropriations, and any other legal source.
(b) The Department of State Police and Department of Human Services shall coordinate to use moneys in the Fund to finance their respective duties of collecting and reporting data on mental health records and ensuring that mental health firearm possession prohibitors are enforced as set forth under the Firearm Concealed Carry Act and the Firearm Owners Identification Card Act. Any surplus in the Fund beyond what is necessary to ensure compliance with mental health reporting under these Acts shall be used by the Department of Human Services for mental health treatment programs.
(c) Investment income that is attributable to the investment of moneys in the Fund shall be retained in the Fund for the uses specified in this Section.
(Source: P.A. 98-63, eff. 7-9-13; 98-756, eff. 7-16-14.)

(30 ILCS 105/6z-100)
(Section scheduled to be repealed on July 1, 2018)
Sec. 6z-100. Capital Development Board Revolving Fund; payments into and use. All monies received by the Capital Development Board for publications or copies issued by the Board, and all monies received for contract administration fees, charges, or reimbursements owing to the Board shall be deposited into a special fund known as the Capital Development Board Revolving Fund, which is hereby created in the State treasury. The monies in this Fund shall be used by the Capital Development Board, as appropriated, for expenditures for personal services, retirement, social security, contractual services, legal services, travel, commodities, printing, equipment, electronic data processing, or telecommunications. Unexpended moneys in the Fund shall not be transferred or allocated by the Comptroller or Treasurer to any other fund, nor shall the Governor authorize the transfer or allocation of those moneys to any other fund. This Section is repealed July 1, 2018.
(Source: P.A. 99-523, eff. 6-30-16; 100-23, eff. 7-6-17.)

(30 ILCS 105/6z-101)
Sec. 6z-101. The Grant Accountability and Transparency Fund.
(a) The Grant Accountability and Transparency Fund is hereby created in the State Treasury. The following moneys shall be deposited into the Fund:
(1) grants, awards, appropriations, cost sharings,

inter-fund transfers, gifts, and bequests from any source, public or private, in support of activities authorized under the Grant Accountability and Transparency Act;

(2) federal funds received as a result of cost

allocation or indirect cost reimbursements;

(3) interest earned on moneys in the Fund; and
(4) receipts or inter-fund transfers resulting from

billings issued by the Governor's Office of Management and Budget to State agencies for the costs of services rendered pursuant to the Grant Accountability and Transparency Act.

(b) State agencies may direct the Comptroller to process inter-fund transfers or make payment through the voucher and warrant process to the Grant Accountability and Transparency Fund in satisfaction of billings issued under subsection (a).
(c) Moneys in the Grant Accountability and Transparency Fund may be used by the Governor's Office of Management and Budget for costs in support of the implementation and administration of the Grant Accountability and Transparency Act and Budgeting for Results.
(d) The Governor's Office of Management and Budget may require reports from State agencies as deemed necessary to perform cost allocation reconciliations in connection with services provided and expenses incurred in the administration of the Grant Accountability and Transparency Act. In the event that, in any fiscal year, the payments or inter-fund transfers are in excess of the costs of services provided in that fiscal year, the Governor's Office of Management and Budget may use one or a combination of the following methods to return excess funds:
(1) order that the amounts owed by the State agency

in the following fiscal year be offset against such excess amount;

(2) direct the Comptroller to process an inter-fund

transfer; or

(3) make a refund payment.
(Source: P.A. 99-523, eff. 6-30-16.)

(30 ILCS 105/6z-102)
(Text of Section from P.A. 100-329)
Sec. 6z-102. Thriving Youth Income Tax Checkoff Fund; creation. The Thriving Youth Income Tax Checkoff Fund is created as a special fund in the State treasury. Moneys in the Fund shall be used by the Department of Human Services for the purpose of making grants to providers delivering non-Medicaid services for community-based youth programs in the State.
(Source: P.A. 100-329, eff. 8-24-17.)

(Text of Section from P.A. 100-331)
Sec. 6z-102. The Police Training Academy Job Training Program and Scholarship Fund.
(a) A Police Training Academy Job Training Program and Scholarship Fund is created as a special fund in the State treasury and shall be used to support program and scholarship activities of the police training academy job training and scholarship programs established under Section 22-83 of the School Code and Section 65.95 of the Higher Education Student Assistance Act. Moneys from fees, gifts, grants, and donations received by the State Board of Education and Illinois Student Assistance Commission for purposes of supporting these programs and scholarships shall be deposited into the Police Training Academy Job Training Program and Scholarship Fund.
(b) The State Board of Education; the Illinois Student Assistance Commission; and participating counties, school districts, and law enforcement partners may seek federal, State, and private funds to support the police training academy job training and scholarship programs established under Section 22-83 of the School Code and Section 65.95 of the Higher Education Student Assistance Act.
(Source: P.A. 100-331, eff. 1-1-18.)

(Text of Section from P.A. 100-437)
Sec. 6z-102. The Rental Purchase Agreement Tax Refund Fund.
(a) The Rental Purchase Agreement Tax Refund Fund is hereby created as a special fund in the State treasury. Moneys in the Fund shall be used by the Department of Revenue to pay refunds of Rental Purchase Agreement Tax in the manner provided in Section 6 of the Retailers' Occupation Tax Act and Section 19 of the Use Tax Act, as incorporated into Sections 10 and 15 of the Rental Purchase Agreement Tax Act.
(b) Moneys in the Rental Purchase Agreement Tax Refund Fund shall be expended exclusively for the purpose of paying refunds pursuant to this Section.
(c) The Director of Revenue shall order payment of refunds under this Section from the Rental Purchase Agreement Tax Refund Fund only to the extent that amounts collected pursuant to Sections 10 and 15 of the Rental Purchase Agreement Occupation and Use Tax Act have been deposited and retained in the Fund.
As soon as possible after the end of each fiscal year, the Director of Revenue shall order transferred, and the State Treasurer and State Comptroller shall transfer from the Rental Purchase Agreement Tax Refund Fund to the General Revenue Fund, any surplus remaining as of the end of such fiscal year.
This Section shall constitute an irrevocable and continuing appropriation from the Rental Purchase Agreement Tax Refund Fund for the purpose of paying refunds in accordance with the provisions of this Section.
(Source: P.A. 100-437, eff. 1-1-18.)

(30 ILCS 105/7) (from Ch. 127, par. 143)
Sec. 7. All appropriations, unless otherwise provided by law, shall be paid from the general revenue fund.
(Source: Laws 1933, p. 1091.)

(30 ILCS 105/8) (from Ch. 127, par. 144)
Sec. 8. Appropriations for all expenses incident to the Office of the State Fire Marshal and for all expenses incident to the Illinois Fire Service Institute are payable from the fire prevention fund. Expenses incident to the Office of the State Fire Marshal shall include payments for maintenance of the Chicago fire Department training program and expenses, facilities and structures directly incident thereto.
(Source: P.A. 82-706.)

(30 ILCS 105/8.1) (from Ch. 127, par. 144.1)
Sec. 8.1. (Repealed).
(Source: P.A. 90-372, eff. 7-1-98. Repealed internally, eff. 7-1-98.)

(30 ILCS 105/8.2) (from Ch. 127, par. 144.2)
Sec. 8.2. Appropriations for the distribution of the common school fund to the several counties and for the payment of expenses of regional superintendents of schools and the amount to be paid into the Illinois State teachers' pension and retirement fund and for the refund of excess taxes paid into the common school fund are payable from the common school fund.
(Source: P.A. 97-732, eff. 6-30-12.)

(30 ILCS 105/8.3) (from Ch. 127, par. 144.3)
Sec. 8.3. Money in the Road Fund shall, if and when the State of Illinois incurs any bonded indebtedness for the construction of permanent highways, be set aside and used for the purpose of paying and discharging annually the principal and interest on that bonded indebtedness then due and payable, and for no other purpose. The surplus, if any, in the Road Fund after the payment of principal and interest on that bonded indebtedness then annually due shall be used as follows:
first -- to pay the cost of administration of

Chapters 2 through 10 of the Illinois Vehicle Code, except the cost of administration of Articles I and II of Chapter 3 of that Code; and

secondly -- for expenses of the Department of

Transportation for construction, reconstruction, improvement, repair, maintenance, operation, and administration of highways in accordance with the provisions of laws relating thereto, or for any purpose related or incident to and connected therewith, including the separation of grades of those highways with railroads and with highways and including the payment of awards made by the Illinois Workers' Compensation Commission under the terms of the Workers' Compensation Act or Workers' Occupational Diseases Act for injury or death of an employee of the Division of Highways in the Department of Transportation; or for the acquisition of land and the erection of buildings for highway purposes, including the acquisition of highway right-of-way or for investigations to determine the reasonably anticipated future highway needs; or for making of surveys, plans, specifications and estimates for and in the construction and maintenance of flight strips and of highways necessary to provide access to military and naval reservations, to defense industries and defense-industry sites, and to the sources of raw materials and for replacing existing highways and highway connections shut off from general public use at military and naval reservations and defense-industry sites, or for the purchase of right-of-way, except that the State shall be reimbursed in full for any expense incurred in building the flight strips; or for the operating and maintaining of highway garages; or for patrolling and policing the public highways and conserving the peace; or for the operating expenses of the Department relating to the administration of public transportation programs; or, during fiscal year 2012 only, for the purposes of a grant not to exceed $8,500,000 to the Regional Transportation Authority on behalf of PACE for the purpose of ADA/Para-transit expenses; or, during fiscal year 2013 only, for the purposes of a grant not to exceed $3,825,000 to the Regional Transportation Authority on behalf of PACE for the purpose of ADA/Para-transit expenses; or, during fiscal year 2014 only, for the purposes of a grant not to exceed $3,825,000 to the Regional Transportation Authority on behalf of PACE for the purpose of ADA/Para-transit expenses; or, during fiscal year 2015 only, for the purposes of a grant not to exceed $3,825,000 to the Regional Transportation Authority on behalf of PACE for the purpose of ADA/Para-transit expenses; or, during fiscal year 2016 only, for the purposes of a grant not to exceed $3,825,000 to the Regional Transportation Authority on behalf of PACE for the purpose of ADA/Para-transit expenses; or, during fiscal year 2017 only, for the purposes of a grant not to exceed $3,825,000 to the Regional Transportation Authority on behalf of PACE for the purpose of ADA/Para-transit expenses; or for any of those purposes or any other purpose that may be provided by law.

Appropriations for any of those purposes are payable from the Road Fund. Appropriations may also be made from the Road Fund for the administrative expenses of any State agency that are related to motor vehicles or arise from the use of motor vehicles.
Beginning with fiscal year 1980 and thereafter, no Road Fund monies shall be appropriated to the following Departments or agencies of State government for administration, grants, or operations; but this limitation is not a restriction upon appropriating for those purposes any Road Fund monies that are eligible for federal reimbursement;
1. Department of Public Health;
2. Department of Transportation, only with respect to

subsidies for one-half fare Student Transportation and Reduced Fare for Elderly, except during fiscal year 2012 only when no more than $40,000,000 may be expended and except during fiscal year 2013 only when no more than $17,570,300 may be expended and except during fiscal year 2014 only when no more than $17,570,000 may be expended and except during fiscal year 2015 only when no more than $17,570,000 may be expended and except during fiscal year 2016 only when no more than $17,570,000 may be expended and except during fiscal year 2017 only when no more than $17,570,000 may be expended;

3. Department of Central Management Services, except

for expenditures incurred for group insurance premiums of appropriate personnel;

4. Judicial Systems and Agencies.
Beginning with fiscal year 1981 and thereafter, no Road Fund monies shall be appropriated to the following Departments or agencies of State government for administration, grants, or operations; but this limitation is not a restriction upon appropriating for those purposes any Road Fund monies that are eligible for federal reimbursement:
1. Department of State Police, except for

expenditures with respect to the Division of Operations;

2. Department of Transportation, only with respect to

Intercity Rail Subsidies, except during fiscal year 2012 only when no more than $40,000,000 may be expended and except during fiscal year 2013 only when no more than $26,000,000 may be expended and except during fiscal year 2014 only when no more than $38,000,000 may be expended and except during fiscal year 2015 only when no more than $42,000,000 may be expended and except during fiscal year 2016 only when no more than $38,300,000 may be expended and except during fiscal year 2017 only when no more than $50,000,000 may be expended and except during fiscal year 2018 only when no more than $52,000,000 may be expended, and Rail Freight Services.

Beginning with fiscal year 1982 and thereafter, no Road Fund monies shall be appropriated to the following Departments or agencies of State government for administration, grants, or operations; but this limitation is not a restriction upon appropriating for those purposes any Road Fund monies that are eligible for federal reimbursement: Department of Central Management Services, except for awards made by the Illinois Workers' Compensation Commission under the terms of the Workers' Compensation Act or Workers' Occupational Diseases Act for injury or death of an employee of the Division of Highways in the Department of Transportation.
Beginning with fiscal year 1984 and thereafter, no Road Fund monies shall be appropriated to the following Departments or agencies of State government for administration, grants, or operations; but this limitation is not a restriction upon appropriating for those purposes any Road Fund monies that are eligible for federal reimbursement:
1. Department of State Police, except not more than

40% of the funds appropriated for the Division of Operations;

2. State Officers.
Beginning with fiscal year 1984 and thereafter, no Road Fund monies shall be appropriated to any Department or agency of State government for administration, grants, or operations except as provided hereafter; but this limitation is not a restriction upon appropriating for those purposes any Road Fund monies that are eligible for federal reimbursement. It shall not be lawful to circumvent the above appropriation limitations by governmental reorganization or other methods. Appropriations shall be made from the Road Fund only in accordance with the provisions of this Section.
Money in the Road Fund shall, if and when the State of Illinois incurs any bonded indebtedness for the construction of permanent highways, be set aside and used for the purpose of paying and discharging during each fiscal year the principal and interest on that bonded indebtedness as it becomes due and payable as provided in the Transportation Bond Act, and for no other purpose. The surplus, if any, in the Road Fund after the payment of principal and interest on that bonded indebtedness then annually due shall be used as follows:
first -- to pay the cost of administration of

Chapters 2 through 10 of the Illinois Vehicle Code; and

secondly -- no Road Fund monies derived from fees,

excises, or license taxes relating to registration, operation and use of vehicles on public highways or to fuels used for the propulsion of those vehicles, shall be appropriated or expended other than for costs of administering the laws imposing those fees, excises, and license taxes, statutory refunds and adjustments allowed thereunder, administrative costs of the Department of Transportation, including, but not limited to, the operating expenses of the Department relating to the administration of public transportation programs, payment of debts and liabilities incurred in construction and reconstruction of public highways and bridges, acquisition of rights-of-way for and the cost of construction, reconstruction, maintenance, repair, and operation of public highways and bridges under the direction and supervision of the State, political subdivision, or municipality collecting those monies, or during fiscal year 2012 only for the purposes of a grant not to exceed $8,500,000 to the Regional Transportation Authority on behalf of PACE for the purpose of ADA/Para-transit expenses, or during fiscal year 2013 only for the purposes of a grant not to exceed $3,825,000 to the Regional Transportation Authority on behalf of PACE for the purpose of ADA/Para-transit expenses, or during fiscal year 2014 only for the purposes of a grant not to exceed $3,825,000 to the Regional Transportation Authority on behalf of PACE for the purpose of ADA/Para-transit expenses, or during fiscal year 2015 only for the purposes of a grant not to exceed $3,825,000 to the Regional Transportation Authority on behalf of PACE for the purpose of ADA/Para-transit expenses, or during fiscal year 2016 only for the purposes of a grant not to exceed $3,825,000 to the Regional Transportation Authority on behalf of PACE for the purpose of ADA/Para-transit expenses, or during fiscal year 2017 only for the purposes of a grant not to exceed $3,825,000 to the Regional Transportation Authority on behalf of PACE for the purpose of ADA/Para-transit expenses, and the costs for patrolling and policing the public highways (by State, political subdivision, or municipality collecting that money) for enforcement of traffic laws. The separation of grades of such highways with railroads and costs associated with protection of at-grade highway and railroad crossing shall also be permissible.

Appropriations for any of such purposes are payable from the Road Fund or the Grade Crossing Protection Fund as provided in Section 8 of the Motor Fuel Tax Law.
Except as provided in this paragraph, beginning with fiscal year 1991 and thereafter, no Road Fund monies shall be appropriated to the Department of State Police for the purposes of this Section in excess of its total fiscal year 1990 Road Fund appropriations for those purposes unless otherwise provided in Section 5g of this Act. For fiscal years 2003, 2004, 2005, 2006, and 2007 only, no Road Fund monies shall be appropriated to the Department of State Police for the purposes of this Section in excess of $97,310,000. For fiscal year 2008 only, no Road Fund monies shall be appropriated to the Department of State Police for the purposes of this Section in excess of $106,100,000. For fiscal year 2009 only, no Road Fund monies shall be appropriated to the Department of State Police for the purposes of this Section in excess of $114,700,000. Beginning in fiscal year 2010, no road fund moneys shall be appropriated to the Department of State Police. It shall not be lawful to circumvent this limitation on appropriations by governmental reorganization or other methods unless otherwise provided in Section 5g of this Act.
In fiscal year 1994, no Road Fund monies shall be appropriated to the Secretary of State for the purposes of this Section in excess of the total fiscal year 1991 Road Fund appropriations to the Secretary of State for those purposes, plus $9,800,000. It shall not be lawful to circumvent this limitation on appropriations by governmental reorganization or other method.
Beginning with fiscal year 1995 and thereafter, no Road Fund monies shall be appropriated to the Secretary of State for the purposes of this Section in excess of the total fiscal year 1994 Road Fund appropriations to the Secretary of State for those purposes. It shall not be lawful to circumvent this limitation on appropriations by governmental reorganization or other methods.
Beginning with fiscal year 2000, total Road Fund appropriations to the Secretary of State for the purposes of this Section shall not exceed the amounts specified for the following fiscal years:

Fiscal Year 2000

$80,500,000;

Fiscal Year 2001

$80,500,000;

Fiscal Year 2002

$80,500,000;

Fiscal Year 2003

$130,500,000;

Fiscal Year 2004

$130,500,000;

Fiscal Year 2005

$130,500,000;

Fiscal Year 2006

$130,500,000;

Fiscal Year 2007

$130,500,000;

Fiscal Year 2008

$130,500,000;

Fiscal Year 2009

$130,500,000.

For fiscal year 2010, no road fund moneys shall be appropriated to the Secretary of State.
Beginning in fiscal year 2011, moneys in the Road Fund shall be appropriated to the Secretary of State for the exclusive purpose of paying refunds due to overpayment of fees related to Chapter 3 of the Illinois Vehicle Code unless otherwise provided for by law.
It shall not be lawful to circumvent this limitation on appropriations by governmental reorganization or other methods.
No new program may be initiated in fiscal year 1991 and thereafter that is not consistent with the limitations imposed by this Section for fiscal year 1984 and thereafter, insofar as appropriation of Road Fund monies is concerned.
Nothing in this Section prohibits transfers from the Road Fund to the State Construction Account Fund under Section 5e of this Act; nor to the General Revenue Fund, as authorized by this amendatory Act of the 93rd General Assembly.
The additional amounts authorized for expenditure in this Section by Public Acts 92-0600, 93-0025, 93-0839, and 94-91 shall be repaid to the Road Fund from the General Revenue Fund in the next succeeding fiscal year that the General Revenue Fund has a positive budgetary balance, as determined by generally accepted accounting principles applicable to government.
The additional amounts authorized for expenditure by the Secretary of State and the Department of State Police in this Section by this amendatory Act of the 94th General Assembly shall be repaid to the Road Fund from the General Revenue Fund in the next succeeding fiscal year that the General Revenue Fund has a positive budgetary balance, as determined by generally accepted accounting principles applicable to government.
(Source: P.A. 99-523, eff. 6-30-16; 100-23, eff. 7-6-17.)

(30 ILCS 105/8.4a) (from Ch. 127, par. 144.4a)
Sec. 8.4a. Whenever an appropriation act provides that expenditures made pursuant to such appropriation are payable from 2 or more funds in specified proportions, the State Comptroller and State Treasurer shall record all such expenditures as having been made from the fund from which the greater proportion of the appropriations are payable or from the fund designated by the Comptroller if the appropriations are payable from 2 or more funds in equal proportions. Within the first 15 days of each calendar quarter, the Comptroller shall order the Treasurer to transfer to the fund from which expenditures were made, from the other fund or funds from which the particular appropriation is payable, the proportionate amount of the aggregate expenditures of such appropriation within the preceding calendar quarter, which is payable from such other fund or funds under the appropriation Act.
(Source: P.A. 79-1401.)

(30 ILCS 105/8.6) (from Ch. 127, par. 144.6)
Sec. 8.6. Appropriations for the operation and maintenance of State garages including the servicing and repair of all automotive equipment owned or controlled by the State of Illinois, the purchase of necessary supplies, equipment and accessories for automotive use, the purchase of public liability insurance covering drivers of motor vehicles owned or controlled by the State of Illinois, and all other expenses incident to the operation and maintenance of the State garages are payable from the State Garage Revolving Fund. Any money received by a State agency from a third party as payment for damages to or destruction of a State vehicle and deposited into the State Garage Revolving Fund shall be utilized by the Department of Central Management Services for the benefit of that agency to repair or replace, in whole or in part, the damaged vehicle. All contracts let under the provisions of this Act shall be awarded in accordance with the applicable requirements of the Illinois Purchasing Act.
(Source: P.A. 87-817.)

(30 ILCS 105/8.7)
Sec. 8.7. (Repealed).
(Source: P.A. 85-1197. Repealed by P.A. 99-933, eff. 1-27-17.)

(30 ILCS 105/8.8) (from Ch. 127, par. 144.8)
Sec. 8.8. Appropriations for the improvement, development, addition or expansion of services for the care, treatment, and training of persons who have intellectual disabilities or subject to involuntary admission under the Mental Health and Developmental Disabilities Code or for the financing of any program designed to provide such improvement, development, addition or expansion of services or for expenses associated with providing services to other units of government under Section 5-107.2 of the Mental Health and Developmental Disabilities Code, or other ordinary and contingent expenses of the Department of Human Services relating to mental health and developmental disabilities, are payable from the Mental Health Fund. However, no expenditures shall be made for the purchase, construction, lease, or rental of buildings for use as State-operated mental health or developmental disability facilities.
(Source: P.A. 99-143, eff. 7-27-15.)

(30 ILCS 105/8.8a) (from Ch. 127, par. 144.8a)
Sec. 8.8a. Appropriations for the sale or transfer of surplus or transferable property by the Department of Central Management Services, and for all other expenses incident to the handling, transportation, maintenance and storage of such surplus property, including personal services and contractual services connected therewith and for expenses incident to the establishment and operation of wastepaper recycling programs by the Department, are payable from the State Surplus Property Revolving Fund.
(Source: P.A. 85-1197.)

(30 ILCS 105/8.8b) (from Ch. 127, par. 144.8b)
Sec. 8.8b. Transfers from Grade Crossing Protection Fund. In addition to any other permitted use of moneys in the Fund, and notwithstanding any restriction on the use of the Fund, moneys in the Grade Crossing Protection Fund may be transferred to the General Revenue Fund as authorized by Public Act 87-14. The General Assembly finds that an excess of moneys existed in the Fund on July 30, 1991, and the Governor's order of July 30, 1991, requesting the Comptroller and Treasurer to transfer an amount from the Fund to the General Revenue Fund is hereby validated.
(Source: P.A. 90-372, eff. 7-1-98.)

(30 ILCS 105/8.10) (from Ch. 127, par. 144.10)
Sec. 8.10. Appropriations for the purses for certain Illinois State Fair races and certain Illinois county fair races established by Section 31 of the "Illinois Horse Racing Act of 1975", certified December 22, 1975, as amended, and the salaries of the investigators established by Section 33 of such Act are payable from the Illinois Standardbred Breeders Fund.
(Source: P.A. 83-333.)

(30 ILCS 105/8.11) (from Ch. 127, par. 144.11)
Sec. 8.11. Except as otherwise provided in this Section, appropriations from the State Parks Fund shall be made only to the Department of Natural Resources and shall, except for the additional moneys deposited under Section 805-550 of the Department of Natural Resources (Conservation) Law of the Civil Administrative Code of Illinois, be used only for the maintenance, development, operation, control and acquisition of State parks.
Revenues derived from the Illinois and Michigan Canal from the sale of Canal lands, lease of Canal lands, Canal concessions, and other Canal activities, which have been placed in the State Parks Fund may be appropriated to the Department of Natural Resources for that Department to use, either independently or in cooperation with any Department or Agency of the Federal or State Government or any political subdivision thereof for the development and management of the Canal and its adjacent lands as outlined in the master plan for such development and management.
(Source: P.A. 96-1160, eff. 1-1-11.)

(30 ILCS 105/8.12) (from Ch. 127, par. 144.12)
(Text of Section from P.A. 100-22)
Sec. 8.12. State Pensions Fund.
(a) The moneys in the State Pensions Fund shall be used exclusively for the administration of the Revised Uniform Unclaimed Property Act and for the expenses incurred by the Auditor General for administering the provisions of Section 2-8.1 of the Illinois State Auditing Act and for operational expenses of the Office of the State Treasurer and for the funding of the unfunded liabilities of the designated retirement systems. Beginning in State fiscal year 2018, payments to the designated retirement systems under this Section shall be in addition to, and not in lieu of, any State contributions required under the Illinois Pension Code.
"Designated retirement systems" means:
(1) the State Employees' Retirement System of

Illinois;

(2) the Teachers' Retirement System of the State of

Illinois;

(3) the State Universities Retirement System;
(4) the Judges Retirement System of Illinois; and
(5) the General Assembly Retirement System.
(b) Each year the General Assembly may make appropriations from the State Pensions Fund for the administration of the Revised Uniform Unclaimed Property Act.
(c) As soon as possible after the effective date of this amendatory Act of the 93rd General Assembly, the General Assembly shall appropriate from the State Pensions Fund (1) to the State Universities Retirement System the amount certified under Section 15-165 during the prior year, (2) to the Judges Retirement System of Illinois the amount certified under Section 18-140 during the prior year, and (3) to the General Assembly Retirement System the amount certified under Section 2-134 during the prior year as part of the required State contributions to each of those designated retirement systems; except that amounts appropriated under this subsection (c) in State fiscal year 2005 shall not reduce the amount in the State Pensions Fund below $5,000,000. If the amount in the State Pensions Fund does not exceed the sum of the amounts certified in Sections 15-165, 18-140, and 2-134 by at least $5,000,000, the amount paid to each designated retirement system under this subsection shall be reduced in proportion to the amount certified by each of those designated retirement systems.
(c-5) For fiscal years 2006 through 2017, the General Assembly shall appropriate from the State Pensions Fund to the State Universities Retirement System the amount estimated to be available during the fiscal year in the State Pensions Fund; provided, however, that the amounts appropriated under this subsection (c-5) shall not reduce the amount in the State Pensions Fund below $5,000,000.
(c-6) For fiscal year 2018 and each fiscal year thereafter, as soon as may be practical after any money is deposited into the State Pensions Fund from the Unclaimed Property Trust Fund, the State Treasurer shall apportion the deposited amount among the designated retirement systems as defined in subsection (a) to reduce their actuarial reserve deficiencies. The State Comptroller and State Treasurer shall pay the apportioned amounts to the designated retirement systems to fund the unfunded liabilities of the designated retirement systems. The amount apportioned to each designated retirement system shall constitute a portion of the amount estimated to be available for appropriation from the State Pensions Fund that is the same as that retirement system's portion of the total actual reserve deficiency of the systems, as determined annually by the Governor's Office of Management and Budget at the request of the State Treasurer. The amounts apportioned under this subsection shall not reduce the amount in the State Pensions Fund below $5,000,000.
(d) The Governor's Office of Management and Budget shall determine the individual and total reserve deficiencies of the designated retirement systems. For this purpose, the Governor's Office of Management and Budget shall utilize the latest available audit and actuarial reports of each of the retirement systems and the relevant reports and statistics of the Public Employee Pension Fund Division of the Department of Insurance.
(d-1) As soon as practicable after the effective date of this amendatory Act of the 93rd General Assembly, the Comptroller shall direct and the Treasurer shall transfer from the State Pensions Fund to the General Revenue Fund, as funds become available, a sum equal to the amounts that would have been paid from the State Pensions Fund to the Teachers' Retirement System of the State of Illinois, the State Universities Retirement System, the Judges Retirement System of Illinois, the General Assembly Retirement System, and the State Employees' Retirement System of Illinois after the effective date of this amendatory Act during the remainder of fiscal year 2004 to the designated retirement systems from the appropriations provided for in this Section if the transfers provided in Section 6z-61 had not occurred. The transfers described in this subsection (d-1) are to partially repay the General Revenue Fund for the costs associated with the bonds used to fund the moneys transferred to the designated retirement systems under Section 6z-61.
(e) The changes to this Section made by this amendatory Act of 1994 shall first apply to distributions from the Fund for State fiscal year 1996.
(Source: P.A. 99-8, eff. 7-9-15; 99-78, eff. 7-20-15; 99-523, eff. 6-30-16; 100-22, eff. 1-1-18.)

(Text of Section from P.A. 100-23)
Sec. 8.12. State Pensions Fund.
(a) The moneys in the State Pensions Fund shall be used exclusively for the administration of the Uniform Disposition of Unclaimed Property Act and for the expenses incurred by the Auditor General for administering the provisions of Section 2-8.1 of the Illinois State Auditing Act and for the funding of the unfunded liabilities of the designated retirement systems. Beginning in State fiscal year 2019, payments to the designated retirement systems under this Section shall be in addition to, and not in lieu of, any State contributions required under the Illinois Pension Code.
"Designated retirement systems" means:
(1) the State Employees' Retirement System of

Illinois;

(2) the Teachers' Retirement System of the State of

Illinois;

(3) the State Universities Retirement System;
(4) the Judges Retirement System of Illinois; and
(5) the General Assembly Retirement System.
(b) Each year the General Assembly may make appropriations from the State Pensions Fund for the administration of the Uniform Disposition of Unclaimed Property Act.
Each month, the Commissioner of the Office of Banks and Real Estate shall certify to the State Treasurer the actual expenditures that the Office of Banks and Real Estate incurred conducting unclaimed property examinations under the Uniform Disposition of Unclaimed Property Act during the immediately preceding month. Within a reasonable time following the acceptance of such certification by the State Treasurer, the State Treasurer shall pay from its appropriation from the State Pensions Fund to the Bank and Trust Company Fund, the Savings Bank Regulatory Fund, and the Residential Finance Regulatory Fund an amount equal to the expenditures incurred by each Fund for that month.
Each month, the Director of Financial Institutions shall certify to the State Treasurer the actual expenditures that the Department of Financial Institutions incurred conducting unclaimed property examinations under the Uniform Disposition of Unclaimed Property Act during the immediately preceding month. Within a reasonable time following the acceptance of such certification by the State Treasurer, the State Treasurer shall pay from its appropriation from the State Pensions Fund to the Financial Institution Fund and the Credit Union Fund an amount equal to the expenditures incurred by each Fund for that month.
(c) As soon as possible after the effective date of this amendatory Act of the 93rd General Assembly, the General Assembly shall appropriate from the State Pensions Fund (1) to the State Universities Retirement System the amount certified under Section 15-165 during the prior year, (2) to the Judges Retirement System of Illinois the amount certified under Section 18-140 during the prior year, and (3) to the General Assembly Retirement System the amount certified under Section 2-134 during the prior year as part of the required State contributions to each of those designated retirement systems; except that amounts appropriated under this subsection (c) in State fiscal year 2005 shall not reduce the amount in the State Pensions Fund below $5,000,000. If the amount in the State Pensions Fund does not exceed the sum of the amounts certified in Sections 15-165, 18-140, and 2-134 by at least $5,000,000, the amount paid to each designated retirement system under this subsection shall be reduced in proportion to the amount certified by each of those designated retirement systems.
(c-5) For fiscal years 2006 through 2018, the General Assembly shall appropriate from the State Pensions Fund to the State Universities Retirement System the amount estimated to be available during the fiscal year in the State Pensions Fund; provided, however, that the amounts appropriated under this subsection (c-5) shall not reduce the amount in the State Pensions Fund below $5,000,000.
(c-6) For fiscal year 2019 and each fiscal year thereafter, as soon as may be practical after any money is deposited into the State Pensions Fund from the Unclaimed Property Trust Fund, the State Treasurer shall apportion the deposited amount among the designated retirement systems as defined in subsection (a) to reduce their actuarial reserve deficiencies. The State Comptroller and State Treasurer shall pay the apportioned amounts to the designated retirement systems to fund the unfunded liabilities of the designated retirement systems. The amount apportioned to each designated retirement system shall constitute a portion of the amount estimated to be available for appropriation from the State Pensions Fund that is the same as that retirement system's portion of the total actual reserve deficiency of the systems, as determined annually by the Governor's Office of Management and Budget at the request of the State Treasurer. The amounts apportioned under this subsection shall not reduce the amount in the State Pensions Fund below $5,000,000.
(d) The Governor's Office of Management and Budget shall determine the individual and total reserve deficiencies of the designated retirement systems. For this purpose, the Governor's Office of Management and Budget shall utilize the latest available audit and actuarial reports of each of the retirement systems and the relevant reports and statistics of the Public Employee Pension Fund Division of the Department of Insurance.
(d-1) As soon as practicable after the effective date of this amendatory Act of the 93rd General Assembly, the Comptroller shall direct and the Treasurer shall transfer from the State Pensions Fund to the General Revenue Fund, as funds become available, a sum equal to the amounts that would have been paid from the State Pensions Fund to the Teachers' Retirement System of the State of Illinois, the State Universities Retirement System, the Judges Retirement System of Illinois, the General Assembly Retirement System, and the State Employees' Retirement System of Illinois after the effective date of this amendatory Act during the remainder of fiscal year 2004 to the designated retirement systems from the appropriations provided for in this Section if the transfers provided in Section 6z-61 had not occurred. The transfers described in this subsection (d-1) are to partially repay the General Revenue Fund for the costs associated with the bonds used to fund the moneys transferred to the designated retirement systems under Section 6z-61.
(e) The changes to this Section made by this amendatory Act of 1994 shall first apply to distributions from the Fund for State fiscal year 1996.
(Source: P.A. 99-8, eff. 7-9-15; 99-78, eff. 7-20-15; 99-523, eff. 6-30-16; 100-23, eff. 7-6-17.)

(30 ILCS 105/8.14) (from Ch. 127, par. 144.14)
Sec. 8.14. Appropriations from the Public Utility Fund shall be made only to the Illinois Commerce Commission for ordinary and contingent expenses of the Commission in the administration of the Public Utilities Act, in the administration of the Electric Supplier Act, and in the administration of the Illinois Gas Pipeline Safety Act; to the Department of Natural Resources for the purpose of conducting studies concerning environmental pollution problems caused or contributed to by public utilities and the means for eliminating or abating those problems, in accordance with the functions of the Department as specified in the Environmental Protection Act; and to the Department of Commerce and Economic Opportunity for administration of energy programs, including those specified in the Comprehensive Solar Energy Act of 1977 and the Illinois Coal and Energy Development Bond Act. No money shall be transferred from the Public Utility Fund to any other fund.
(Source: P.A. 94-793, eff. 5-19-06.)

(30 ILCS 105/8.14-1) (from Ch. 127, par. 144.14-1)
Sec. 8.14-1. Appropriations for equipment, personnel, operational expenses and such other expenses incident to providing air transportation for officers, departments or agencies of the State government may be payable from the Air Transportation Revolving Fund.
(Source: Laws 1968, p. 474.)

(30 ILCS 105/8.16)
Sec. 8.16. (Repealed).
(Source: P.A. 89-21, eff. 7-1-95. Repealed by P.A. 99-933, eff. 1-27-17.)

(30 ILCS 105/8.16a) (from Ch. 127, par. 144.16a)
Sec. 8.16a. Appropriations for the procurement, installation, retention, maintenance and operation of electronic data processing and information technology devices and software used by state agencies subject to Section 405-20 of the Department of Central Management Services Law (20 ILCS 405/405-20), the purchase of necessary supplies and equipment and accessories thereto, and all other expenses incident to the operation and maintenance of those electronic data processing and information technology devices and software are payable from the Technology Management Revolving Fund. However, no contract shall be entered into or obligation incurred for any expenditure from the Technology Management Revolving Fund until after the purpose and amount has been approved in writing by the Director of Central Management Services. Until there are sufficient funds in the Technology Management Revolving Fund (formerly known as the Statistical Services Revolving Fund) to carry out the purposes of this amendatory Act of 1965, however, the State agencies subject to that Section 405-20 shall, on written approval of the Director of Central Management Services, pay the cost of operating and maintaining electronic data processing systems from current appropriations as classified and standardized in the State Finance Act.
(Source: P.A. 100-23, eff. 7-6-17.)

(30 ILCS 105/8.16b) (from Ch. 127, par. 144.16b)
Sec. 8.16b. Appropriations for expenses related to communications services pursuant to the Civil Administrative Code of Illinois are payable from the Communications Revolving Fund. However, no contract shall be entered into or obligation incurred for any expenditure from the Communications Revolving Fund until after the purpose and amount has been approved in writing by the Director of Central Management Services.
(Source: P.A. 87-817.)

(30 ILCS 105/8.16c)
Sec. 8.16c. Appropriations related to efficiency initiatives. Appropriations for processing contracted assistance, the purchase of commodities and equipment, the retention of staff, and all other expenses incident to efficiency initiatives authorized by Section 405-292 of the Department of Central Management Services Law of the Civil Administrative Code of Illinois are payable from the Efficiency Initiatives Revolving Fund. Facilities Management Revolving Fund billings issued to the Department of Central Management Services, as authorized by Section 6z-65, are also payable from the Efficiency Initiatives Revolving Fund. Until there are sufficient funds in the Efficiency Initiatives Revolving Fund to carry out the purposes of this amendatory Act of the 93rd General Assembly, the State agencies subject to Section 405-292 of the Department of Central Management Services Law of the Civil Administrative Code of Illinois shall, on written approval of the Director of Central Management Services, pay the costs associated with the efficiency initiative authorized by that Section from current appropriations as if those expenses were duly incurred by the respective agencies.
(Source: P.A. 93-25, eff. 6-20-03; 94-839, eff. 6-6-06.)

(30 ILCS 105/8.19a) (from Ch. 127, par. 144.19a)
Sec. 8.19a. Appropriations shall be payable from the State Parking Facility Maintenance Fund for the maintenance of the State owned or operated parking facilities in Springfield.
(Source: P.A. 80-1511.)

(30 ILCS 105/8.20) (from Ch. 127, par. 144.20)
Sec. 8.20. Appropriations for the ordinary and contingent expenses of the Illinois Liquor Control Commission shall be paid from the Dram Shop Fund. Beginning June 30, 1990 and on June 30 of each subsequent year through June 29, 2003, any balance over $5,000,000 remaining in the Dram Shop Fund shall be credited to State liquor licensees and applied against their fees for State liquor licenses for the following year. The amount credited to each licensee shall be a proportion of the balance in the Dram Shop Fund that is the same as the proportion of the license fee paid by the licensee under Section 5-3 of the Liquor Control Act of 1934, as now or hereafter amended, for the period in which the balance was accumulated to the aggregate fees paid by all licensees during that period.
In addition to any other permitted use of moneys in the Fund, and notwithstanding any restriction on the use of the Fund, moneys in the Dram Shop Fund may be transferred to the General Revenue Fund as authorized by Public Act 87-14. The General Assembly finds that an excess of moneys existed in the Fund on July 30, 1991, and the Governor's order of July 30, 1991, requesting the Comptroller and Treasurer to transfer an amount from the Fund to the General Revenue Fund is hereby validated.
(Source: P.A. 93-22, eff. 6-20-03.)

(30 ILCS 105/8.21) (from Ch. 127, par. 144.21)
Sec. 8.21. (Repealed).
(Source: P.A. 90-372, eff. 7-1-98. Repealed internally, eff. 7-1-98.)

(30 ILCS 105/8.22) (from Ch. 127, par. 144.22)
Sec. 8.22. Appropriations for the ordinary and contingent expenses of the Department of Commerce and Economic Opportunity may be made from the Intra-Agency Services Fund, provided that the State Comptroller and the State Treasurer shall, within a reasonable time after July 1 of each year, upon the direction of the Governor, transfer from the Intra-Agency Services Fund to the General Revenue Fund such amounts as the Governor has determined to be in excess of the amount required to meet the obligations of the Intra-Agency Services Fund.
(Source: P.A. 94-793, eff. 5-19-06.)

(30 ILCS 105/8.23) (from Ch. 127, par. 144.23)
Sec. 8.23. Until October 30, 1983, all moneys held in the following Federal trust funds as of the effective date of this amendatory Act of 1982, for expenditures by the Department of Commerce and Community Affairs (now Department of Commerce and Economic Opportunity) for general administration, shall be transferred to the Intra-Agency Services Trust Fund by the State Comptroller and the State Treasurer at the direction of the Department and with the approval of the Governor:
(1) The Urban Planning Assistance Fund.
(2) The Economic Opportunity Fund.
(3) The Federal Labor Projects Fund.
(4) The Federal Industrial Services Fund.
(5) The Federal Energy Administration Fund.
(6) The Economic Development Services Fund.
(7) The Human Services Support Fund.
(8) The Local Government Affairs Federal Trust Fund.
(9) The Federal Moderate Rehabilitation Housing Fund.
(Source: P.A. 94-793, eff. 5-19-06.)

(30 ILCS 105/8.24)
Sec. 8.24. (Repealed).
(Source: P.A. 95-728, eff. 7-1-08. Repealed by P.A. 98-346, eff. 8-14-13.)

(30 ILCS 105/8.25) (from Ch. 127, par. 144.25)
Sec. 8.25. Build Illinois Fund; uses.
(A) All moneys in the Build Illinois Fund shall be transferred, appropriated, and used only for the purposes authorized by and subject to the limitations and conditions prescribed by this Section. There are established the following accounts in the Build Illinois Fund: the McCormick Place Account, the Build Illinois Bond Account, the Build Illinois Purposes Account, the Park and Conservation Fund Account, and the Tourism Advertising and Promotion Account. Amounts deposited into the Build Illinois Fund consisting of 1.55% before July 1, 1986, and 1.75% on and after July 1, 1986, of moneys received by the Department of Revenue under Section 9 of the Use Tax Act, Section 9 of the Service Use Tax Act, Section 9 of the Service Occupation Tax Act, and Section 3 of the Retailers' Occupation Tax Act, and all amounts deposited therein under Section 28 of the Illinois Horse Racing Act of 1975, Section 4.05 of the Chicago World's Fair - 1992 Authority Act, and Sections 3 and 6 of the Hotel Operators' Occupation Tax Act, shall be credited initially to the McCormick Place Account and all other amounts deposited into the Build Illinois Fund shall be credited initially to the Build Illinois Bond Account. Of the amounts initially so credited to the McCormick Place Account in each month, the amount that is to be transferred in that month to the Metropolitan Fair and Exposition Authority Improvement Bond Fund, as provided below, shall remain credited to the McCormick Place Account, and all amounts initially so credited in that month in excess thereof shall next be credited to the Build Illinois Bond Account. Of the amounts credited to the Build Illinois Bond Account in each month, the amount that is to be transferred in that month to the Build Illinois Bond Retirement and Interest Fund, as provided below, shall remain credited to the Build Illinois Bond Account, and all amounts so credited in each month in excess thereof shall next be credited monthly to the other accounts in the following order of priority: first, to the Build Illinois Purposes Account, (a) 1/12, or in the case of fiscal year 1986, 1/9, of the fiscal year amounts authorized to be transferred to the Build Illinois Purposes Fund as provided below plus (b) any cumulative deficiency in those transfers for prior months; second, 1/12 of $10,000,000, plus any cumulative deficiency in those transfers for prior months, to the Park and Conservation Fund Account; and third, to the General Revenue Fund in the State Treasury all amounts that remain in the Build Illinois Fund on the last day of each month and are not credited to any account in that Fund.
Transfers from the McCormick Place Account in the Build Illinois Fund shall be made as follows:
Beginning with fiscal year 1985 and continuing for each fiscal year thereafter, the Metropolitan Pier and Exposition Authority shall annually certify to the State Comptroller and State Treasurer the amount necessary and required during the fiscal year with respect to which the certification is made to pay the debt service requirements (including amounts to be paid with respect to arrangements to provide additional security or liquidity) on all outstanding bonds and notes, including refunding bonds (herein collectively referred to as bonds) of issues in the aggregate amount (excluding the amount of any refunding bonds issued by that Authority after January 1, 1986) of not more than $312,500,000 issued after July 1, 1984, by that Authority for the purposes specified in Sections 10.1 and 13.1 of the Metropolitan Pier and Exposition Authority Act. In each month of the fiscal year in which there are bonds outstanding with respect to which the annual certification is made, the Comptroller shall order transferred and the Treasurer shall transfer from the McCormick Place Account in the Build Illinois Fund to the Metropolitan Fair and Exposition Authority Improvement Bond Fund an amount equal to 150% of the certified amount for that fiscal year divided by the number of months during that fiscal year in which bonds of the Authority are outstanding, plus any cumulative deficiency in those transfers for prior months; provided, that the maximum amount that may be so transferred in fiscal year 1985 shall not exceed $15,000,000 or a lesser sum as is actually necessary and required to pay the debt service requirements for that fiscal year after giving effect to net operating revenues of that Authority available for that purpose as certified by that Authority, and provided further that the maximum amount that may be so transferred in fiscal year 1986 shall not exceed $30,000,000 and in each fiscal year thereafter shall not exceed $33,500,000 in any fiscal year or a lesser sum as is actually necessary and required to pay the debt service requirements for that fiscal year after giving effect to net operating revenues of that Authority available for that purpose as certified by that Authority.
When an amount equal to 100% of the aggregate amount of principal and interest in each fiscal year with respect to bonds issued after July 1, 1984, that by their terms are payable from the Metropolitan Fair and Exposition Authority Improvement Bond Fund, including under sinking fund requirements, has been so paid and deficiencies in reserves established from bond proceeds shall have been remedied, and at the time that those amounts have been transferred to the Authority as provided in Section 13.1 of the Metropolitan Pier and Exposition Authority Act, the remaining moneys, if any, deposited and to be deposited during each fiscal year to the Metropolitan Fair and Exposition Authority Improvement Bond Fund shall be transferred to the Metropolitan Fair and Exposition Authority Completion Note Subordinate Fund.
Transfers from the Build Illinois Bond Account in the Build Illinois Fund shall be made as follows:
Beginning with fiscal year 1986 and continuing for each fiscal year thereafter so long as limited obligation bonds of the State issued under the Build Illinois Bond Act remain outstanding, the Comptroller shall order transferred and the Treasurer shall transfer in each month, commencing in October, 1985, on the last day of that month, from the Build Illinois Bond Account to the Build Illinois Bond Retirement and Interest Fund in the State Treasury the amount required to be so transferred in that month under Section 13 of the Build Illinois Bond Act.
Transfers from the remaining accounts in the Build Illinois Fund shall be made in the following amounts and in the following order of priority:
Beginning with fiscal year 1986 and continuing each fiscal year thereafter, as soon as practicable after the first day of each month, commencing in October, 1985, the Comptroller shall order transferred and the Treasurer shall transfer from the Build Illinois Purposes Account in the Build Illinois Fund to the Build Illinois Purposes Fund 1/12th (or in the case of fiscal year 1986 1/9) of the amounts specified below for the following fiscal years:

Fiscal Year

Amount

1986

$35,000,000

1987

$45,000,000

1988

$50,000,000

1989

$55,000,000

1990

$55,000,000

1991

$50,000,000

1992

$16,200,000

1993

$16,200,000,

plus any cumulative deficiency in those transfers for prior months.
As soon as may be practicable after the first day of each month beginning after July 1, 1984, the Comptroller shall order transferred and the Treasurer shall transfer from the Park and Conservation Fund Account in the Build Illinois Fund to the Park and Conservation Fund 1/12 of $10,000,000, plus any cumulative deficiency in those transfers for prior months, for conservation and park purposes as enumerated in Section 805-420 of the Department of Natural Resources (Conservation) Law (20 ILCS 805/805-420), and to pay the debt service requirements on all outstanding bonds of an issue in the aggregate amount of not more than $40,000,000 issued after January 1, 1985, by the State of Illinois for the purposes specified in Section 3(c) of the Capital Development Bond Act of 1972, or for the same purposes as specified in any other State general obligation bond Act enacted after November 1, 1984. Transfers from the Park and Conservation Fund to the Capital Development Bond Retirement and Interest Fund to pay those debt service requirements shall be made in accordance with Section 8.25b of this Act.
All funds remaining in the Build Illinois Fund on the last day of any month and not credited to any account in that Fund shall be transferred by the State Treasurer to the General Revenue Fund.
(B) For the purpose of this Section, "cumulative deficiency" shall include all deficiencies in those transfers that have occurred since July 1, 1984, as specified in subsection (A) of this Section.
(C) In addition to any other permitted use of moneys in the Fund, and notwithstanding any restriction on the use of the Fund, moneys in the Park and Conservation Fund may be transferred to the General Revenue Fund as authorized by Public Act 87-14. The General Assembly finds that an excess of moneys existed in the Fund on July 30, 1991, and the Governor's order of July 30, 1991, requesting the Comptroller and Treasurer to transfer an amount from the Fund to the General Revenue Fund is hereby validated.
(D) (Blank).
(Source: P.A. 90-26, eff. 7-1-97; 90-372, eff. 7-1-98; 90-655, eff. 7-30-98; 91-239, eff. 1-1-00.)

(30 ILCS 105/8.25-2) (from Ch. 127, par. 144.25-2)
Sec. 8.25-2. Amounts in the City Tax Fund shall be transferred upon deposit therein to the City of Chicago.
(Source: P.A. 84-1470.)

(30 ILCS 105/8.25-4) (from Ch. 127, par. 144.25-4)
Sec. 8.25-4. All moneys in the Illinois Sports Facilities Fund are allocated to and shall be transferred, appropriated and used only for the purposes authorized by, and subject to, the limitations and conditions of this Section.
All moneys deposited pursuant to Section 13.1 of "An Act in relation to State revenue sharing with local governmental entities", as amended, and all moneys deposited with respect to the $5,000,000 deposit, but not the additional $8,000,000 advance applicable before July 1, 2001, or the Advance Amount applicable on and after that date, pursuant to Section 6 of "The Hotel Operators' Occupation Tax Act", as amended, into the Illinois Sports Facilities Fund shall be credited to the Subsidy Account within the Fund. All moneys deposited with respect to the additional $8,000,000 advance applicable before July 1, 2001, or the Advance Amount applicable on and after that date, but not the $5,000,000 deposit, pursuant to Section 6 of "The Hotel Operators' Occupation Tax Act", as amended, into the Illinois Sports Facilities Fund shall be credited to the Advance Account within the Fund.
Beginning with fiscal year 1989 and continuing for each fiscal year thereafter through and including fiscal year 2001, no less than 30 days before the beginning of such fiscal year (except as soon as may be practicable after the effective date of this amendatory Act of 1988 with respect to fiscal year 1989) the Chairman of the Illinois Sports Facilities Authority shall certify to the State Comptroller and the State Treasurer, without taking into account any revenues or receipts of the Authority, the lesser of (a) $18,000,000 and (b) the sum of (i) the amount anticipated to be required by the Authority during the fiscal year to pay principal of and interest on, and other payments relating to, its obligations issued or to be issued under Section 13 of the Illinois Sports Facilities Authority Act, including any deposits required to reserve funds created under any indenture or resolution authorizing issuance of the obligations and payments to providers of credit enhancement, (ii) the amount anticipated to be required by the Authority during the fiscal year to pay obligations under the provisions of any management agreement with respect to a facility or facilities owned by the Authority or of any assistance agreement with respect to any facility for which financial assistance is provided under the Illinois Sports Facilities Authority Act, and to pay other capital and operating expenses of the Authority during the fiscal year, including any deposits required to reserve funds created for repair and replacement of capital assets and to meet the obligations of the Authority under any management agreement or assistance agreement, and (iii) any amounts under (i) and (ii) above remaining unpaid from previous years.
Beginning with fiscal year 2002 and continuing for each fiscal year thereafter, no less than 30 days before the beginning of such fiscal year, the Chairman of the Illinois Sports Facilities Authority shall certify to the State Comptroller and the State Treasurer, without taking into account any revenues or receipts of the Authority, the lesser of (a) an amount equal to the sum of the Advance Amount plus $10,000,000 and (b) the sum of (i) the amount anticipated to be required by the Authority during the fiscal year to pay principal of and interest on, and other payments relating to, its obligations issued or to be issued under Section 13 of the Illinois Sports Facilities Authority Act, including any deposits required to reserve funds created under any indenture or resolution authorizing issuance of the obligations and payments to providers of credit enhancement, (ii) the amount anticipated to be required by the Authority during the fiscal year to pay obligations under the provisions of any management agreement with respect to a facility or facilities owned by the Authority or any assistance agreement with respect to any facility for which financial assistance is provided under the Illinois Sports Facilities Authority Act, and to pay other capital and operating expenses of the Authority during the fiscal year, including any deposits required to reserve funds created for repair and replacement of capital assets and to meet the obligations of the Authority under any management agreement or assistance agreement, and (iii) any amounts under (i) and (ii) above remaining unpaid from previous years.
A copy of any certification made by the Chairman under the preceding 2 paragraphs shall be filed with the Governor and the Mayor of the City of Chicago. The Chairman may file an amended certification from time to time.
Subject to sufficient appropriation by the General Assembly, beginning with July 1, 1988 and thereafter continuing on the first day of each month during each fiscal year through and including fiscal year 2001, the Comptroller shall order paid and the Treasurer shall pay to the Authority the amount in the Illinois Sports Facilities Fund until (x) the lesser of $10,000,000 or the amount appropriated for payment to the Authority from amounts credited to the Subsidy Account and (y) the lesser of $8,000,000 or the difference between the amount appropriated for payment to the Authority during the fiscal year and $10,000,000 has been paid from amounts credited to the Advance Account.
Subject to sufficient appropriation by the General Assembly, beginning with July 1, 2001, and thereafter continuing on the first day of each month during each fiscal year thereafter, the Comptroller shall order paid and the Treasurer shall pay to the Authority the amount in the Illinois Sports Facilities Fund until (x) the lesser of $10,000,000 or the amount appropriated for payment to the Authority from amounts credited to the Subsidy Account and (y) the lesser of the Advance Amount or the difference between the amount appropriated for payment to the Authority during the fiscal year and $10,000,000 has been paid from amounts credited to the Advance Account.
Provided that all amounts deposited in the Illinois Sports Facilities Fund and credited to the Subsidy Account, to the extent requested pursuant to the Chairman's certification, have been paid, on June 30, 1989, and on June 30 of each year thereafter, all amounts remaining in the Subsidy Account of the Illinois Sports Facilities Fund shall be transferred by the State Treasurer one-half to the General Revenue Fund in the State Treasury and one-half to the City Tax Fund. Provided that all amounts appropriated from the Illinois Sports Facilities Fund, to the extent requested pursuant to the Chairman's certification, have been paid, on June 30, 1989, and on June 30 of each year thereafter, all amounts remaining in the Advance Account of the Illinois Sports Facilities Fund shall be transferred by the State Treasurer to the General Revenue Fund in the State Treasury.
For purposes of this Section, the term "Advance Amount" means, for fiscal year 2002, $22,179,000, and for subsequent fiscal years through fiscal year 2032, 105.615% of the Advance Amount for the immediately preceding fiscal year, rounded up to the nearest $1,000.
(Source: P.A. 91-935, eff. 6-1-01.)

(30 ILCS 105/8.25b) (from Ch. 127, par. 144.25b)
Sec. 8.25b. Transfers from the Park and Conservation Fund. Beginning in fiscal year 1991 and thereafter for the next 21 fiscal years, the Comptroller shall order transferred and the Treasurer shall transfer, on the last day of each month of each fiscal year, from the Park and Conservation Fund to the General Obligation Bond Retirement and Interest Fund, 1/12 of the annual amount set forth below for such fiscal year, plus any cumulative deficiency in such transfers for prior months:

Fiscal Year

Annual Amount

1991

$3,800,000

1992

$4,500,000

1993

$6,500,000

1994

$8,000,000

1995

$9,400,000

1996

$10,100,000

1997

$10,700,000

each year thereafter

$10,700,000.

(Source: P.A. 89-626, eff. 8-9-96.)

(30 ILCS 105/8.25c) (from Ch. 127, par. 144.25c)
Sec. 8.25c. (a) Beginning in fiscal year 1991 and continuing through the third quarter of fiscal year 1993, the State Comptroller shall order transferred and the State Treasurer shall transfer from the Illinois Beach Marina Fund (now known as the Adeline Jay Geo-Karis Illinois Beach Marina Fund) to the General Revenue Fund 50% of the revenue deposited into the Illinois Beach Marina Fund. Beginning in the fourth quarter of fiscal year 1993 and thereafter until the sum of $31,200,000 is paid to the General Revenue Fund, the State Comptroller shall order transferred and the State Treasurer shall transfer from the Adeline Jay Geo-Karis Illinois Beach Marina Fund (formerly known as the Illinois Beach Marina Fund) to the General Revenue Fund 35% of revenue deposited into the Adeline Jay Geo-Karis Illinois Beach Marina Fund (formerly known as the Illinois Beach Marina Fund) in any fiscal year. In addition, beginning in fiscal year 1991 and thereafter until the sum of $8,000,000 is paid to the State Boating Act Fund the State Comptroller shall order transferred and the State Treasurer shall transfer from the Adeline Jay Geo-Karis Illinois Beach Marina Fund (formerly known as the Illinois Beach Marina Fund) to the State Boating Act Fund 15% of the revenue deposited into the Adeline Jay Geo-Karis Illinois Beach Marina Fund (formerly known as the Illinois Beach Marina Fund). Beginning in fiscal year 1992, the transfers from the Adeline Jay Geo-Karis Illinois Beach Marina Fund (formerly known as the Illinois Beach Marina Fund) to the State Boating Act Fund shall be made only at the direction of and in the amount authorized by the Department of Natural Resources. Moneys transferred under authorization of this Section to the State Boating Act Fund in fiscal year 1992 before the effective date of this amendatory Act of 1991 may be transferred to the Illinois Beach Marina Fund (now known as the Adeline Jay Geo-Karis Illinois Beach Marina Fund) at the direction of the Department of Natural Resources. The transfers required under this Section shall be made within 30 days after the end of each quarter based on the State Comptroller's record of receipts for the quarter. The initial transfers shall be made within 30 days after June 30, 1990 based on revenues received in the preceding quarter. Additional transfers in excess of the limits established under this Section may be authorized by the Department of Natural Resources for accelerated payback of the amount due.
(b) The Department may, subject to appropriations by the General Assembly, use moneys in the Adeline Jay Geo-Karis Illinois Beach Marina Fund (formerly known as the Illinois Beach Marina Fund) to pay for operation, maintenance, repairs, or improvements to the marina project; provided, however, that payment of the amounts due under the terms of subsection (a) shall have priority on all moneys deposited in this Fund.
(c) Moneys on deposit in excess of that needed for payments to the General Revenue Fund and the State Boating Act Fund and in excess of those moneys needed for the operation, maintenance, repairs, or improvements to the Adeline Jay Geo-Karis Illinois Beach Marina as determined by the Department of Natural Resources may be transferred at the discretion of the Department to the State Parks Fund.
(Source: P.A. 95-522, eff. 8-28-07; 96-1160, eff. 1-1-11.)

(30 ILCS 105/8.25d) (from Ch. 127, par. 144.25d)
Sec. 8.25d. Beginning in fiscal year 1987 and thereafter for the following 24 fiscal years, the Comptroller shall order transferred and the Treasurer shall transfer from the Fire Prevention Fund to the General Obligation Bond Retirement and Interest Fund the amount of $218,400 in equal semiannual installments of $109,200 payable on October 1 and April 1 of each fiscal year.
(Source: P.A. 84-1308.)

(30 ILCS 105/8.25e) (from Ch. 127, par. 144.25e)
Sec. 8.25e. (a) The State Comptroller and the State Treasurer shall automatically transfer on the first day of each month, beginning on February 1, 1988, from the General Revenue Fund to each of the funds then supplemented by the pari-mutuel tax pursuant to Section 28 of the Illinois Horse Racing Act of 1975, an amount equal to (i) the amount of pari-mutuel tax deposited into such fund during the month in fiscal year 1986 which corresponds to the month preceding such transfer, minus (ii) the amount of pari-mutuel tax (or the replacement transfer authorized by subsection (d) of Section 8g of this Act and subsection (d) of Section 28.1 of the Illinois Horse Racing Act of 1975) deposited into such fund during the month preceding such transfer; provided, however, that no transfer shall be made to a fund if such amount for that fund is equal to or less than zero and provided that no transfer shall be made to a fund in any fiscal year after the amount deposited into such fund exceeds the amount of pari-mutuel tax deposited into such fund during fiscal year 1986.
(b) The State Comptroller and the State Treasurer shall automatically transfer on the last day of each month, beginning on October 1, 1989 and ending on June 30, 2017, from the General Revenue Fund to the Metropolitan Exposition, Auditorium and Office Building Fund, the amount of $2,750,000 plus any cumulative deficiencies in such transfers for prior months, until the sum of $16,500,000 has been transferred for the fiscal year beginning July 1, 1989 and until the sum of $22,000,000 has been transferred for each fiscal year thereafter.
(b-5) The State Comptroller and the State Treasurer shall automatically transfer on the last day of each month, beginning on July 1, 2017, from the General Revenue Fund to the Metropolitan Exposition, Auditorium and Office Building Fund, the amount of $1,500,000 plus any cumulative deficiencies in such transfers for prior months, until the sum of $12,000,000 has been transferred for each fiscal year thereafter.
(c) After the transfer of funds from the Metropolitan Exposition, Auditorium and Office Building Fund to the Bond Retirement Fund pursuant to subsection (b) of Section 15 of the Metropolitan Civic Center Support Act, the State Comptroller and the State Treasurer shall automatically transfer on the last day of each month, beginning on October 1, 1989 and ending on June 30, 2017, from the Metropolitan Exposition, Auditorium and Office Building Fund to the Park and Conservation Fund the amount of $1,250,000 plus any cumulative deficiencies in such transfers for prior months, until the sum of $7,500,000 has been transferred for the fiscal year beginning July 1, 1989 and until the sum of $10,000,000 has been transferred for each fiscal year thereafter.
(Source: P.A. 100-23, eff. 7-6-17.)

(30 ILCS 105/8.25f) (from Ch. 127, par. 144.25f)
Sec. 8.25f. McCormick Place Expansion Project Fund.
(a) Deposits. The following amounts shall be deposited into the McCormick Place Expansion Project Fund in the State Treasury: (i) the moneys required to be deposited into the Fund under Section 9 of the Use Tax Act, Section 9 of the Service Occupation Tax Act, Section 9 of the Service Use Tax Act, and Section 3 of the Retailers' Occupation Tax Act and (ii) the moneys required to be deposited into the Fund under subsection (g) of Section 13 of the Metropolitan Pier and Exposition Authority Act. Notwithstanding the foregoing, the maximum amount that may be deposited into the McCormick Place Expansion Project Fund from item (i) shall not exceed the Total Deposit amounts with respect to the following fiscal years:

Fiscal Year

Total Deposit

1993

$0

1994

53,000,000

1995

58,000,000

1996

61,000,000

1997

64,000,000

1998

68,000,000

1999

71,000,000

2000

75,000,000

2001

80,000,000

2002

93,000,000

2003

99,000,000

2004

103,000,000

2005

108,000,000

2006

113,000,000

2007

119,000,000

2008

126,000,000

2009

132,000,000

2010

139,000,000

2011

146,000,000

2012

153,000,000

2013

161,000,000

2014

170,000,000

2015

179,000,000

2016

189,000,000

2017

199,000,000

2018

210,000,000

2019

221,000,000

2020

233,000,000

2021

246,000,000

2022

260,000,000

2023

275,000,000

2024

275,000,000

2025

275,000,000

2026

279,000,000

2027

292,000,000

2028

307,000,000

2029

322,000,000

2030

338,000,000

2031

350,000,000

2032

350,000,000

and

each fiscal year thereafter

that bonds are outstanding

under Section 13.2 of the

Metropolitan Pier and Exposition

Authority Act, but not after

fiscal year 2060.

Provided that all amounts deposited in the Fund and requested in the Authority's certificate have been paid to the Authority, all amounts remaining in the McCormick Place Expansion Project Fund on the last day of any month shall be transferred to the General Revenue Fund.
(b) Authority certificate. Beginning with fiscal year 1994 and continuing for each fiscal year thereafter, the Chairman of the Metropolitan Pier and Exposition Authority shall annually certify to the State Comptroller and the State Treasurer the amount necessary and required, during the fiscal year with respect to which the certification is made, to pay the debt service requirements (including amounts to be paid with respect to arrangements to provide additional security or liquidity) on all outstanding bonds and notes, including refunding bonds, (collectively referred to as "bonds") in an amount issued by the Authority pursuant to Section 13.2 of the Metropolitan Pier and Exposition Authority Act. The certificate may be amended from time to time as necessary.
(Source: P.A. 96-898, eff. 5-27-10.)

(30 ILCS 105/8.26) (from Ch. 127, par. 144.26)
Sec. 8.26. Appropriations for expenditures by the Department of Central Management Services for the self-insurance health plan authorized by the State Employees Group Insurance Act of 1971 are payable from the Health Insurance Reserve Fund.
(Source: P.A. 84-1126.)

(30 ILCS 105/8.26-1) (from Ch. 127, par. 144.26-1)
Sec. 8.26-1. Appropriations for the operation and acquisition of State buildings managed or operated by the Department of Central Management Services, including but not limited to acquisition costs, rental or installment payments and interest, personal services, utilities, maintenance and remodeling, are payable from the Facilities Management Revolving Fund.
(Source: P.A. 88-317.)

(30 ILCS 105/8.27) (from Ch. 127, par. 144.27)
Sec. 8.27. All receipts from federal financial participation in the Foster Care and Adoption Services program under Title IV-E of the federal Social Security Act, including receipts for related indirect costs, shall be deposited in the DCFS Children's Services Fund.
Beginning on the effective date of this amendatory Act of the 96th General Assembly, any funds paid to the State by the federal government under Title XIX and Title XXI of the Social Security Act for child welfare services delivered by community mental health providers, certified and paid as Medicaid providers by the Department of Children and Family Services, for child welfare services relating to Medicaid-eligible clients and families served consistent with the purposes of the Department of Children and Family Services, including services delivered as a result of the conversion of such providers from a comprehensive rate to a fee-for-service payment methodology, and any subsequent revenue maximization initiatives performed by such providers, and any interest earned thereon, shall be deposited directly into the DCFS Children's Services Fund. Such funds shall be used for the provision of child welfare services provided to eligible individuals identified by the Department of Children and Family Services. Child welfare services are defined in Section 5 of the Children and Family Services Act (20 ILCS 505/5).
Eighty percent of the federal funds received by the Illinois Department of Human Services under the Title IV-A Emergency Assistance program as reimbursement for expenditures made from the Illinois Department of Children and Family Services appropriations for the costs of services in behalf of Department of Children and Family Services clients shall be deposited into the DCFS Children's Services Fund.
All receipts from federal financial participation in the Child Welfare Services program under Title IV-B of the federal Social Security Act, including receipts for related indirect costs, shall be deposited into the DCFS Children's Services Fund for those moneys received as reimbursement for services provided on or after July 1, 1994.
In addition, as soon as may be practicable after the first day of November, 1994, the Department of Children and Family Services shall request the Comptroller to order transferred and the Treasurer shall transfer the unexpended balance of the Child Welfare Services Fund to the DCFS Children's Services Fund. Upon completion of the transfer, the Child Welfare Services Fund will be considered dissolved and any outstanding obligations or liabilities of that fund will pass to the DCFS Children's Services Fund.
For services provided on or after July 1, 2007, all federal funds received pursuant to the John H. Chafee Foster Care Independence Program shall be deposited into the DCFS Children's Services Fund.
Except as otherwise provided in this Section, moneys in the Fund may be used by the Department, pursuant to appropriation by the General Assembly, for the ordinary and contingent expenses of the Department.
In fiscal year 1988 and in each fiscal year thereafter through fiscal year 2000, the Comptroller shall order transferred and the Treasurer shall transfer an amount of $16,100,000 from the DCFS Children's Services Fund to the General Revenue Fund in the following manner: As soon as may be practicable after the 15th day of September, December, March and June, the Comptroller shall order transferred and the Treasurer shall transfer, to the extent that funds are available, 1/4 of $16,100,000, plus any cumulative deficiencies in such transfers for prior transfer dates during such fiscal year. In no event shall any such transfer reduce the available balance in the DCFS Children's Services Fund below $350,000.
In accordance with subsection (q) of Section 5 of the Children and Family Services Act, disbursements from individual children's accounts shall be deposited into the DCFS Children's Services Fund.
Receipts from public and unsolicited private grants, fees for training, and royalties earned from the publication of materials owned by or licensed to the Department of Children and Family Services shall be deposited into the DCFS Children's Services Fund.
As soon as may be practical after September 1, 2005, upon the request of the Department of Children and Family Services, the Comptroller shall order transferred and the Treasurer shall transfer the unexpended balance of the Department of Children and Family Services Training Fund into the DCFS Children's Services Fund. Upon completion of the transfer, the Department of Children and Family Services Training Fund is dissolved and any outstanding obligations or liabilities of that Fund pass to the DCFS Children's Services Fund.
(Source: P.A. 95-707, eff. 1-11-08; 96-1127, eff. 7-20-10.)

(30 ILCS 105/8.27a)
Sec. 8.27a. TANF funds; earned income tax credit. Funds from the federal Temporary Assistance for Needy Families block grant under Title IV-A of the federal Social Security Act designated by the Illinois Department of Human Services as reimbursement for expenditures made by the Illinois Department of Revenue for the refundable portion of the earned income tax credit shall be deposited into the Income Tax Refund Fund. Such deposits shall be made as needed on approximately the fifteenth calendar day of each month.
(Source: P.A. 93-653, eff. 1-8-04.)

(30 ILCS 105/8.28) (from Ch. 127, par. 144.28)
Sec. 8.28. Notwithstanding any provision of "An Act in relation to the payment and disposition of monies received by officers and employees of the State of Illinois by virtue of their office or employment", approved June 9, 1911, as amended, to the contrary, the State Treasurer pursuant to this Section is authorized during the pendency of litigation, with leave of court, to transfer monies held in the Protest Fund to the General Revenue Fund. In the event that the monies currently held in the Protest Fund pursuant to an order of the Circuit Court in the case styled as Goldberg et al. v. Johnson et al. (Cook Co. cause no. 85 CH 8081) are transferred to the General Revenue Fund, the State Treasurer is directed to make a complete accounting of the funds so transferred and of all taxes thereafter collected pursuant to Section 4 of the Telecommunications Excise Tax Act during the pendency of that cause. If a final, nonappealable order of a court of competent jurisdiction declares that Act void or unconstitutional, the General Assembly shall appropriate or transfer from the General Revenue Fund to the Protest Fund a sum equal to all of the taxes collected pursuant to Section 4 of the Telecommunications Excise Tax Act together with interest attributable thereto at the rate of 6% per year. If for any reason the General Assembly fails to make the appropriations or transfers necessary to pay the principal and interest due on account of such a judicial declaration, then this Section shall constitute an irrevocable and continuing appropriation of all amounts necessary for that purpose, and the irrevocable and continuing authority and direction to the State Treasurer and the Comptroller to make the required transfers, as directed by the Governor, out of and disbursements from the revenues and funds of the State.
(Source: P.A. 85-1209.)

(30 ILCS 105/8.29)
Sec. 8.29. (Repealed).
(Source: P.A. 85-1209. Repealed by P.A. 94-91, eff. 7-1-05.)

(30 ILCS 105/8.30) (from Ch. 127, par. 144.30)
Sec. 8.30. All moneys received from the issuance of Lifetime Hunting, Fishing or Sportsmen's Combination Licenses under Section 20-45 of the Fish and Aquatic Life Code shall be deposited into the Fish and Wildlife Endowment Fund. All interest earned and accrued from monies deposited in the Fish and Wildlife Endowment Fund shall be deposited monthly by the State Treasurer in the Fish and Wildlife Endowment Fund. The Treasurer upon request of the Director of the Department of Natural Resources from time to time may transfer amounts from the Fish and Wildlife Endowment Fund to the Wildlife and Fish Fund, but the annual transfers shall not exceed the annual interest accrued to the Fish and Wildlife Endowment Fund.
(Source: P.A. 89-445, eff. 2-7-96.)

(30 ILCS 105/8.31) (from Ch. 127, par. 144.31)
Sec. 8.31. All moneys in the Open Space Lands Acquisition and Development Fund shall be transferred, appropriated and used only for the purposes authorized by the Open Space Lands Acquisition and Development Act.
(Source: P.A. 86-925.)

(30 ILCS 105/8.32) (from Ch. 127, par. 144.32)
Sec. 8.32. All moneys received by the Minority and Women Business Enterprise Council, or by the Department of Central Management Services on behalf of the Council or the Department's Business Enterprise for Minorities, Women, and Persons with Disabilities Division, from grants, donations, seminar registration fees, and the sale of directories, lists and other such information, shall be deposited into the Minority and Female Business Enterprise Fund in the State treasury. Expenses of the Council or the Department's Business Enterprise for Minorities, Women, and Persons with Disabilities Division may be paid from this Fund.
(Source: P.A. 100-391, eff. 8-25-17.)

(30 ILCS 105/8.33) (from Ch. 127, par. 144.33)
Sec. 8.33. Expenses incident to leasing or use of State facilities.
(a) All expenses incident to the leasing or use of the State facilities listed in Section 405-315 of the Department of Central Management Services Law (20 ILCS 405/405-315) for lease or use terms not exceeding 30 days in length shall be payable from the Special Events Revolving Fund.
Expenses incident to the lease or use of the State facilities listed in Section 405-315 of the Department of Central Management Services Law (20 ILCS 405/405-315) shall include expenditures for additional commodities, equipment, furniture, improvements, personal services or other expenses required by the Department of Central Management Services to make such facilities available to the public and State employees.
(b) The Special Events Revolving Fund shall cease to exist on October 1, 2005. Any balance in the Fund as of that date shall be transferred to the Facilities Management Revolving Fund. Any moneys that otherwise would be paid into the Fund on or after that date shall be deposited into the Facilities Management Revolving Fund. Any disbursements on or after that date that otherwise would be made from the Fund shall be made from the Facilities Management Revolving Fund.
(Source: P.A. 94-91, eff. 7-1-05.)

(30 ILCS 105/8.34) (from Ch. 127, par. 144.34)
Sec. 8.34. Transfers into the Illinois Habitat Fund. Upon request of the Director of Natural Resources, the State Comptroller and the State Treasurer may transfer up to a total of $10,000,000 from the Park and Conservation Fund into the Illinois Habitat Endowment Trust Fund. Transfers authorized under this Section shall not exceed $2,500,000 in any one fiscal year.
(Source: P.A. 88-45; 89-445, eff. 2-7-96.)

(30 ILCS 105/8.35) (from Ch. 127, par. 144.35)
Sec. 8.35. Transfers out of the Illinois Habitat Fund. Upon the request of the Director of Natural Resources, the Comptroller and the State Treasurer may transfer moneys in the Illinois Habitat Fund from the sale of State Habitat Stamps and from interest earned to the Illinois Habitat Endowment Trust Fund.
(Source: P.A. 89-445, eff. 2-7-96.)

(30 ILCS 105/8.36)
Sec. 8.36. Airport Land Loan Revolving Fund. Appropriations for loans to public airport owners by the Department of Transportation pursuant to Section 34b of the Illinois Aeronautics Act shall be payable from the Airport Land Loan Revolving Fund.
(Source: P.A. 91-543, eff. 8-14-99; 92-16, eff. 6-28-01.)

(30 ILCS 105/8.37)
Sec. 8.37. State Police Wireless Service Emergency Fund.
(a) The State Police Wireless Service Emergency Fund is created as a special fund in the State Treasury.
(b) Grants or surcharge funds allocated to the Department of State Police from the Statewide 9-1-1 Fund shall be deposited into the State Police Wireless Service Emergency Fund and shall be used in accordance with Section 30 of the Emergency Telephone System Act.
(c) On July 1, 1999, the State Comptroller and State Treasurer shall transfer $1,300,000 from the General Revenue Fund to the State Police Wireless Service Emergency Fund. On June 30, 2003 the State Comptroller and State Treasurer shall transfer $1,300,000 from the State Police Wireless Service Emergency Fund to the General Revenue Fund.
(Source: P.A. 100-20, eff. 7-1-17.)

(30 ILCS 105/8.40)
Sec. 8.40. Infrastructure Task Force fee prohibition. A person who was a member of the Governor's Infrastructure Task Force on May 1, 1999, and any entity in which such a person has an ownership interest or distributive income share exceeding 5%, or an amount greater than 60% of the annual salary of the Governor, is prohibited from receiving any legal, banking, or consulting fee relating to the issuance of bonds or to other financing arrangements for projects arising from reports or recommendations made by that Task Force.
(Source: P.A. 91-39, eff. 6-15-99.)

(30 ILCS 105/8.41)
Sec. 8.41. Interfund transfers. In order to address the fiscal emergency resulting from shortfalls in revenue, the following transfers are authorized from the designated funds into the General Revenue Fund:

(1) The Securities Audit and Enforcement Fund.

$14,000,000

(2) The General Professions Dedicated Fund ..

$11,000,000

(3) The Underground Storage Tank Fund......

$12,000,000

(4) The Fire Prevention Fund............

$10,000,000

(5) The Grade Crossing Protection Fund.....

$9,000,000

(6) The Downstate Public Transportation Fund.

$10,000,000

(7) The Nursing Dedicated and Professional Fund.

$7,000,000

(8) The Traffic and Criminal Conviction Surcharge Fund.

$6,000,000

(9) The Renewable Energy Resources Trust Fund.

$5,000,000

(10) The School Technology Revolving Loan Fund.

$5,000,000

(11) The Audit Expense Fund............

$2,000,000

(12) The Conservation 2000 Fund..........

$8,000,000

(13) The Drivers Education Fund..........

$5,000,000

(14) The Motor Vehicle Theft Prevention Trust Fund.

$4,000,000

(15) The Park and Conservation Fund.......

$2,000,000

(16) The Insurance Producer Administration Fund.

$4,000,000

(17) The Agricultural Premium Fund........

$4,000,000

(18) The Health Facility Plan Review Fund...

$4,000,000

(19) The State Police Services Fund.......

$3,000,000

(20) The Savings and Residential Finance Regulatory Fund.

$1,750,000

(21) The Insurance Financial Regulation Fund.

$1,000,000

(22) The Real Estate License Administration Fund.

$250,000

(23) The Illinois Health Facilities Planning Fund.

$2,000,000

(24) The Natural Areas Acquisition Fund.....

$2,000,000

(25) The Appraisal Administration Fund.....

$2,000,000

(26) The Real Estate Recovery Fund........

$1,000,000

(27) The Open Space Lands Acquisition and Development Fund.

$29,000,000

(28) The Illinois Aquaculture Development Fund.

$1,000,000

All such transfers shall be made on July 1, 2002, or as soon thereafter as practical. These transfers may be made notwithstanding any other provision of law to the contrary.
(Source: P.A. 92-600, eff. 6-28-02.)

(30 ILCS 105/8.42)
Sec. 8.42. Interfund transfers. In order to address the fiscal emergency resulting from shortfalls in revenue, the following transfers are authorized from the designated funds into the General Revenue Fund:

ROAD FUND...........................

$50,000,000

MOTOR FUEL TAX FUND....................

$1,535,000

GRADE CROSSING PROTECTION FUND.............

$6,500,000

ILLINOIS AGRICULTURAL LOAN GUARANTEE FUND......

$2,500,000

ILLINOIS FARMER AND AGRIBUSINESS

LOAN GUARANTEE FUND....................

$1,500,000

TRANSPORTATION REGULATORY FUND.............

$2,000,000

PARK AND CONSERVATION FUND................

$1,000,000

DCFS CHILDREN'S SERVICES FUND..............

$1,000,000

TOBACCO SETTLEMENT RECOVERY FUND............

$50,000

AGGREGATE OPERATIONS REGULATORY FUND.........

$10,000

APPRAISAL ADMINISTRATION FUND..............

$10,000

AUCTION REGULATION ADMINISTRATION FUND........

$50,000

BANK AND TRUST COMPANY FUND...............

$640,000

CHILD LABOR AND DAY AND TEMPORARY

LABOR ENFORCEMENT FUND..................

$15,000

CHILD SUPPORT ADMINISTRATIVE FUND...........

$170,000

COAL MINING REGULATORY FUND...............

$80,000

COMMUNITY WATER SUPPLY LABORATORY FUND........

$500,000

COMPTROLLER'S ADMINISTRATIVE FUND...........

$50,000

CREDIT UNION FUND.....................

$500,000

CRIMINAL JUSTICE INFORMATION

SYSTEMS TRUST FUND....................

$300,000

DESIGN PROFESSIONALS ADMINISTRATION

AND INVESTIGATION FUND..................

$1,000,000

DIGITAL DIVIDE ELIMINATION

INFRASTRUCTURE FUND....................

$4,000,000

DRAM SHOP FUND.......................

$560,000

DRIVERS EDUCATION FUND..................

$2,500,000

EMERGENCY PLANNING AND TRAINING FUND.........

$50,000

ENERGY EFFICIENCY TRUST FUND..............

$1,000,000

EXPLOSIVES REGULATORY FUND................

$4,000

FINANCIAL INSTITUTION FUND................

$300,000

FIREARM OWNER'S NOTIFICATION FUND...........

$110,000

FOOD AND DRUG SAFETY FUND................

$500,000

GENERAL PROFESSIONS DEDICATED FUND..........

$1,000,000

HAZARDOUS WASTE FUND....................

$500,000

HORSE RACING FUND.....................

$630,000

ILLINOIS GAMING LAW ENFORCEMENT FUND.........

$200,000

ILLINOIS HISTORIC SITES FUND..............

$15,000

ILLINOIS SCHOOL ASBESTOS ABATEMENT FUND.......

$400,000

ILLINOIS STANDARDBRED BREEDERS FUND..........

$35,000

ILLINOIS STATE MEDICAL DISCIPLINARY FUND......

$1,500,000

ILLINOIS STATE PHARMACY DISCIPLINARY FUND......

$1,500,000

ILLINOIS TAX INCREMENT FUND...............

$20,000

INSURANCE FINANCIAL REGULATION FUND..........

$920,000

LANDFILL CLOSURE AND POST-CLOSURE FUND........

$250,000

MANDATORY ARBITRATION FUND................

$2,000,000

MEDICAID FRAUD AND ABUSE PREVENTION FUND......

$80,000

MENTAL HEALTH FUND.....................

$1,000,000

NEW TECHNOLOGY RECOVERY FUND..............

$1,000,000

NUCLEAR SAFETY EMERGENCY PREPAREDNESS FUND.....

$460,000

OPEN SPACE LANDS ACQUISITION

AND DEVELOPMENT FUND...................

$1,510,000

PLUGGING AND RESTORATION FUND..............

$120,000

PLUMBING LICENSURE AND PROGRAM FUND..........

$400,000

PUBLIC HEALTH WATER PERMIT FUND............

$90,000

PUBLIC UTILITY FUND....................

$2,000,000

RADIATION PROTECTION FUND................

$240,000

LOW-LEVEL RADIOACTIVE WASTE FACILITY

DEVELOPMENT AND OPERATION FUND............

$1,000,000

REAL ESTATE AUDIT FUND..................

$50,000

REAL ESTATE LICENSE ADMINISTRATION FUND.......

$750,000

REAL ESTATE RESEARCH AND EDUCATION FUND.......

$30,000

REGISTERED CERTIFIED PUBLIC ACCOUNTANTS'

ADMINISTRATION AND DISCIPLINARY FUND........

$1,000,000

RENEWABLE ENERGY RESOURCES TRUST FUND........

$3,000,000

SAVINGS AND RESIDENTIAL FINANCE

REGULATORY FUND......................

$850,000

SECURITIES AUDIT AND ENFORCEMENT FUND........

$2,000,000

STATE PARKS FUND......................

$593,000

STATE POLICE VEHICLE FUND................

$15,000

TAX COMPLIANCE AND ADMINISTRATION FUND........

$150,000

TOURISM PROMOTION FUND..................

$5,000,000

TRAFFIC AND CRIMINAL CONVICTION

SURCHARGE FUND.......................

$250,000

UNDERGROUND RESOURCES CONSERVATION

ENFORCEMENT FUND.....................

$100,000

UNDERGROUND STORAGE TANK FUND..............

$12,100,000

ILLINOIS CAPITAL REVOLVING LOAN FUND.........

$5,000,000

CONSERVATION 2000 FUND..................

$15,000

DEATH CERTIFICATE SURCHARGE FUND............

$1,500,000

ENERGY ASSISTANCE CONTRIBUTION FUND..........

$750,000

FAIR AND EXPOSITION FUND.................

$500,000

HOME INSPECTOR ADMINISTRATION FUND..........

$100,000

ILLINOIS AFFORDABLE HOUSING TRUST FUND........

$5,000,000

LARGE BUSINESS ATTRACTION FUND.............

$500,000

SCHOOL TECHNOLOGY REVOLVING LOAN FUND........

$6,000,000

SOLID WASTE MANAGEMENT REVOLVING LOAN FUND.....

$2,000,000

WIRELESS CARRIER REIMBURSEMENT FUND..........

$2,000,000

EPA STATE PROJECTS TRUST FUND..............

$150,000

ILLINOIS THOROUGHBRED

BREEDERS FUND.......................

$160,000

FIRE PREVENTION FUND....................

$2,000,000

MOTOR VEHICLE THEFT

PREVENTION TRUST FUND..................

$250,000

CAPITAL DEVELOPMENT BOARD

REVOLVING FUND.......................

$500,000

AUDIT EXPENSE FUND.....................

$1,000,000

OFF-HIGHWAY VEHICLE

TRAILS FUND.........................

$100,000

CYCLE RIDER SAFETY

TRAINING FUND.......................

$1,000,000

GANG CRIME WITNESS PROTECTION FUND..........

$46,000

MISSING AND EXPLOITED CHILDREN TRUST FUND......

$53,000

STATE POLICE VEHICLE FUND................

$86,000

SEX OFFENDER REGISTRATION FUND.............

$21,000

STATE POLICE WIRELESS SERVICE

EMERGENCY FUND.......................

$1,200,000

MEDICAID FRAUD AND ABUSE PREVENTION FUND......

$270,000

STATE CRIME LABORATORY FUND...............

$250,000

LEADS MAINTENANCE FUND..................

$180,000

STATE POLICE DUI FUND...................

$100,000

PETROLEUM VIOLATION FUND.................

$2,000,000

All such transfers shall be made on July 1, 2003, or as soon thereafter as practical. These transfers may be made notwithstanding any other provision of law to the contrary.
(Source: P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/8.43)
Sec. 8.43. Special fund transfers.
(a) In order to maintain the integrity of special funds and improve stability in the General Revenue Fund, the following transfers are authorized from the designated funds into the General Revenue Fund:
SECRETARY OF STATE SPECIAL LICENSE
PLATE FUND............................................$856,000
SECURITIES INVESTORS EDUCATION FUND .......$3,271,000
SECURITIES AUDIT & ENFORCEMENT FUND ......$17,014,000
DEPARTMENT OF BUSINESS SERVICES SPECIAL
OPERATIONS FUND.......................................$524,000
SECRETARY OF STATE SPECIAL SERVICES FUND..........$600,000
SECRETARY OF STATE DUI ADMINISTRATION FUND .......$582,000
FOOD & DRUG SAFETY FUND.....................$817,000
TRANSPORTATION REGULATORY FUND .................$2,379,000
FINANCIAL INSTITUTION FUND................$2,003,000
GENERAL PROFESSIONS DEDICATED FUND............$497,000
DRIVERS EDUCATION FUND ................$2,967,000
STATE BOATING ACT FUND ...............$1,072,000
AGRICULTURAL PREMIUM FUND ....................$7,777,000
PUBLIC UTILITY FUND ....................$8,202,000
RADIATION PROTECTION FUND .....................$750,000
SOLID WASTE MANAGEMENT FUND ...........$10,084,000
SUBTITLE D MANAGEMENT FUND .....................$3,006,000
PLUGGING AND RESTORATION FUND ....... $1,255,000
REGISTERED CERTIFIED PUBLIC ACCOUNTANTS
ADMINISTRATION AND DISCIPLINARY FUND ...............$819,000
WEIGHTS AND MEASURES FUND ................ $1,800,000
SOLID WASTE MANAGEMENT REVOLVING LOAN FUND........$647,000
RESPONSE CONTRACTORS INDEMNIFICATION FUND.........$107,000
CAPITAL DEVELOPMENT BOARD REVOLVING LOAN FUND...$1,229,000
PROFESSIONS INDIRECT COST FUND .................$39,000
ILLINOIS HEALTH FACILITIES PLANNING FUND ....$2,351,000
OPTOMETRIC LICENSING AND DISCIPLINARY
BOARD FUND..........................................$1,121,000
STATE RAIL FREIGHT LOAN REPAYMENT FUND ..$3,500,000
ILLINOIS TAX INCREMENT FUND ...............$1,500,000
USED TIRE MANAGEMENT FUND ....................$3,278,000
AUDIT EXPENSE FUND .......................$1,237,000
INSURANCE PREMIUM TAX REFUND FUND ..............$2,500,000
CORPORATE FRANCHISE TAX REFUND FUND ..........$1,650,000
TAX COMPLIANCE AND ADMINISTRATION FUND .........$9,513,000
APPRAISAL ADMINISTRATION FUND...................$1,107,000
STATE ASSET FORFEITURE FUND ......... $1,500,000
FEDERAL ASSET FORFEITURE FUND .............$3,943,000
DEPARTMENT OF CORRECTIONS REIMBURSEMENT
AND EDUCATION FUND.................................$14,500,000
LEADS MAINTENANCE FUND ....$2,000,000
STATE OFFENDER DNA IDENTIFICATION SYSTEM FUND.....$250,000
WORKFORCE, TECHNOLOGY, AND ECONOMIC
DEVELOPMENT FUND ..................................$267,819.60
RENEWABLE ENERGY RESOURCES TRUST FUND .$9,510,000
ENERGY EFFICIENCY TRUST FUND ..........$3,040,000
CONSERVATION 2000 FUND ................$7,439,000
HORSE RACING FUND ......................$2,500,000
STATE POLICE WIRELESS SERVICE EMERGENCY FUND .$500,000
WHISTLEBLOWER REWARD AND PROTECTION FUND ........$750,000
TOBACCO SETTLEMENT RECOVERY FUND ..............$19,300,000
PRESIDENTIAL LIBRARY AND MUSEUM FUND ...$500,000
MEDICAL SPECIAL PURPOSES TRUST FUND .......$967,000
DRAM SHOP FUND ................................$1,517,000
DESIGN PROFESSIONALS ADMINISTRATION AND
INVESTIGATION FUND .............................$1,172,000
ILLINOIS FORESTRY DEVELOPMENT FUND ......$1,257,000
STATE POLICE SERVICES FUND ......................$250,000
METABOLIC SCREENING AND TREATMENT FUND .....$3,435,000
INSURANCE PRODUCER ADMINISTRATION FUND ......$12,727,000
LOW-LEVEL RADIOACTIVE WASTE FACILITY
DEVELOPMENT AND OPERATION FUND .............$2,202,000
LOW-LEVEL RADIOACTIVE WASTE FACILITY CLOSURE,
POST-CLOSURE CARE AND COMPENSATION FUND ......$6,000,000
ENVIRONMENTAL PROTECTION PERMIT AND
INSPECTION FUND ................................$874,000
PARK AND CONSERVATION FUND .....................$1,000,000
PUBLIC INFRASTRUCTURE CONSTRUCTION LOAN
REVOLVING FUND ...................................$1,822,000
LOBBYIST REGISTRATION ADMINISTRATION FUND .......$327,000
DIVISION OF CORPORATIONS REGISTERED
LIMITED LIABILITY PARTNERSHIP FUND .............$356,000
WORKING CAPITAL REVOLVING FUND
(30 ILCS 105/6)....................................$12,000,000
All of these transfers shall be made on the effective date of this amendatory Act of the 93rd General Assembly, or as soon thereafter as practical. These transfers shall be made notwithstanding any other provision of State law to the contrary.
(b) On and after the effective date of this amendatory Act of the 93rd General Assembly through June 30, 2005, when any of the funds listed in subsection (a) have insufficient cash from which the State Comptroller may make expenditures properly supported by appropriations from the fund, then the State Treasurer and State Comptroller shall transfer from the General Revenue Fund to the fund only such amount as is immediately necessary to satisfy outstanding expenditure obligations on a timely basis, subject to the provisions of the State Prompt Payment Act. Any amounts transferred from the General Revenue Fund to a fund pursuant to this subsection (b) from time to time shall be re-transferred by the State Comptroller and the State Treasurer from the receiving fund into the General Revenue Fund as soon as and to the extent that deposits are made into or receipts are collected by the receiving fund. In all events, the full amounts of all transfers from the General Revenue Fund to receiving funds shall be re-transferred to the General Revenue Fund no later than June 30, 2005.
(c) The sum of $57,700,000 shall be transferred, pursuant to appropriation, from the State Pensions Fund to the designated retirement systems (as defined in Section 8.12 of the State Finance Act) on the effective date of this amendatory Act of the 93rd General Assembly, or as soon thereafter as practical. On April 16, 2005, or as soon thereafter as practical, there shall be transferred, pursuant to appropriation, from the State Pensions Fund to the designated retirement systems (as defined in Section 8.12 of the State Finance Act) the lesser of (i) an amount equal to the balance in the State Pensions Fund on April 16, 2005, minus an amount equal to 75% of the total amount of fiscal year 2005 appropriations from the State Pensions Fund that were appropriated to the State Treasurer for administration of the Uniform Disposition of Unclaimed Property Act or (ii) $35,000,000. These transfers are intended to be all or part of the transfer required under Section 8.12 of the State Finance Act for fiscal year 2005.
(d) The sum of $49,775,000 shall be transferred from the School Technology Revolving Loan Fund to the Common School Fund on the effective date of this amendatory Act of the 93rd General Assembly, or as soon thereafter as practical, notwithstanding any other provision of State law to the contrary.
(e) The sum of $80,000,000 shall be transferred from the General Revenue Fund to the State Pensions Fund on the effective date of this amendatory Act of the 93rd General Assembly, or as soon thereafter as practical.
(Source: P.A. 93-839, eff. 7-30-04; 94-839, eff. 6-6-06.)

(30 ILCS 105/8.44)
Sec. 8.44. Special fund transfers.
(a) In order to maintain the integrity of special funds and improve stability in the General Revenue Fund, the following transfers are authorized from the designated funds into the General Revenue Fund:
Aeronautics Fund........................................$2,186
Aggregate Operations Regulatory Fund...................$32,750
Agrichemical Incident Response Trust Fund.............$419,830
Agricultural Master Fund...............................$17,827
Air Transportation Revolving Fund.....................$181,478
Airport Land Loan Revolving Fund....................$1,669,970
Alternate Fuels Fund................................$1,056,833
Alternative Compliance Market Account Fund.............$53,120
Appraisal Administration Fund.........................$250,000
Armory Rental Fund....................................$111,538
Assisted Living and Shared Housing Regulatory Fund.....$24,493
Bank and Trust Company Fund.........................$3,800,000
Capital Development Board Revolving Fund..............$453,054
Care Provider Fund for Persons
with a Developmental Disability.....................$2,378,270
Charter Schools Revolving Loan Fund...................$650,721
Child Support Administrative Fund...................$1,117,266
Coal Mining Regulatory Fund...........................$127,583
Communications Revolving Fund......................$12,999,839
Community Health Center Care Fund.....................$104,480
Community Water Supply Laboratory Fund................$716,232
Continuing Legal Education Trust Fund..................$23,419
Corporate Franchise Tax Refund Fund...................$500,000
Court of Claims Administration and Grant Fund..........$24,949
Criminal Justice Information Projects Fund.............$18,212
DCFS Special Purposes Trust Fund.......................$77,835
Death Certificate Surcharge Fund....................$1,134,341
Department of Business Services
Special Operations Fund.............................$2,000,000
Department of Children and Family Services
Training Fund.......................................$1,408,106
Department of Corrections
Reimbursement and Education Fund....................$2,208,323
Department of Insurance State Trust Fund...............$18,009
Department of Labor Special State Trust Fund..........$359,895
Department on Aging State Projects Fund................$10,059
Design Professionals Administration
and Investigation Fund.................................$51,701
DHS Recoveries Trust Fund...........................$1,591,834
DHS State Projects Fund................................$89,917
Division of Corporations
Registered Limited Liability Partnership Fund.........$150,000
DNR Special Projects Fund.............................$301,649
Dram Shop Fund........................................$110,554
Drivers Education Fund.................................$30,152
Drug Rebate Fund...................................$17,315,821
Drug Traffic Prevention Fund...........................$22,123
Drug Treatment Fund...................................$160,030
Drunk and Drugged Driving Prevention Fund..............$51,220
Drycleaner Environmental Response Trust Fund........$1,137,971
DuQuoin State Fair Harness Racing Trust Fund............$3,368
Early Intervention Services Revolving Fund..........$1,044,935
Economic Research and Information Fund.................$49,005
Educational Labor Relations Board
Fair Share Trust Fund..................................$40,933
Efficiency Initiatives Revolving Fund...............$6,178,298
Emergency Planning and Training Fund...................$28,845
Emergency Public Health Fund..........................$139,997
Emergency Response Reimbursement Fund..................$15,873
EMS Assistance Fund....................................$40,923
Energy Assistance Contribution Fund....................$89,692
Energy Efficiency Trust Fund........................$1,300,938
Environmental Laboratory Certification Fund............$62,039
Environmental Protection Permit and Inspection Fund...$180,571
Environmental Protection Trust Fund.................$2,228,031
EPA Court Trust Fund..................................$338,646
EPA Special State Projects Trust Fund.................$284,263
Explosives Regulatory Fund.............................$23,125
Facilities Management Revolving Fund................$4,803,971
Facility Licensing Fund................................$22,958
Family Care Fund.......................................$22,585
Federal Asset Forfeiture Fund...........................$1,871
Feed Control Fund.....................................$478,234
Fertilizer Control Fund...............................$207,398
Financial Institution Fund..........................$2,448,690
Firearm Owner's Notification Fund.......................$3,960
Food and Drug Safety Fund.............................$421,401
General Professions Dedicated Fund..................$3,975,808
Good Samaritan Energy Trust Fund........................$7,191
Governor's Grant Fund...................................$1,592
Group Workers' Compensation Pool Insolvency Fund......$136,547
Guardianship and Advocacy Fund.........................$27,289
Hazardous Waste Occupational Licensing Fund............$14,939
Hazardous Waste Research Fund.........................$125,209
Health Facility Plan Review Fund......................$165,972
Hearing Instrument Dispenser
Examining and Disciplinary Fund.......................$102,842
Home Inspector Administration Fund....................$244,503
IEMA State Projects Fund...................................$13
Illinois Beach Marina Fund (now known as the Adeline Jay Geo-Karis Illinois Beach Marina Fund).$177,801
Illinois Capital Revolving Loan Fund................$4,024,106
Illinois Clean Water Fund...........................$1,835,796
Illinois Community College Board
Contracts and Grants Fund...................................$9
Illinois Department of Agriculture
Laboratory Services Revolving Fund....................$174,795
Illinois Equity Fund..................................$119,193
Illinois Executive Mansion Trust Fund..................$56,154
Illinois Forestry Development Fund..................$1,389,096
Illinois Future Teacher Corps Scholarship Fund..........$4,836
Illinois Gaming Law Enforcement Fund..................$650,646
Illinois Habitat Endowment Trust Fund...............$3,641,262
Illinois Health Facilities Planning Fund...............$23,066
Illinois Historic Sites Fund..........................$134,366
Illinois National Guard Armory Construction Fund.......$31,469
Illinois Rural Rehabilitation Fund......................$8,190
Illinois School Asbestos Abatement Fund...............$183,191
Illinois State Fair Fund...............................$50,176
Illinois State Podiatric Disciplinary Fund............$317,239
Illinois Student Assistance Commission
Contracts and Grants Fund...............................$5,589
Illinois Tourism Tax Fund.............................$647,749
Illinois Underground Utility Facilities
Damage Prevention Fund..................................$2,175
Illinois Veterans' Rehabilitation Fund................$218,940
Industrial Hygiene Regulatory and Enforcement Fund......$3,564
Innovations in Long-Term Care
Quality Demonstration Grants Fund.....................$565,494
Insurance Financial Regulation Fund...................$800,000
ISAC Accounts Receivable Fund..........................$26,374
ISBE GED Testing Fund.................................$146,196
ISBE Teacher Certificate Institute Fund...............$122,117
J.J. Wolf Memorial for Conservation Investigation Fund..$8,137
Kaskaskia Commons Permanent Fund.......................$79,813
Land Reclamation Fund..................................$30,582
Large Business Attraction Fund........................$340,777
Lawyers' Assistance Program Fund......................$198,207
LEADS Maintenance Fund.................................$76,981
Lieutenant Governor's Grant Fund..........................$188
Livestock Management Facilities Fund...................$47,800
Local Initiative Fund...............................$1,940,646
Local Tourism Fund....................................$132,876
Long Term Care Monitor/Receiver Fund..................$427,850
Monetary Award Program Reserve Fund...................$879,700
McCormick Place Expansion Project Fund......................$0
Medicaid Buy-In Program Revolving Fund................$318,894
Medicaid Fraud and Abuse Prevention Fund...............$60,306
Medical Special Purposes Trust Fund...................$930,668
Military Affairs Trust Fund............................$68,468
Motor Carrier Safety Inspection Fund..................$147,477
Motor Fuel and Petroleum Standards Fund................$19,673
Motor Vehicle Review Board Fund.......................$250,000
Motor Vehicle Theft Prevention Trust Fund...........$1,415,361
Narcotics Profit Forfeiture Fund.......................$39,379
Natural Heritage Endowment Trust Fund.................$557,264
Natural Heritage Fund...................................$3,336
Natural Resources Information Fund.....................$64,596
Natural Resources Restoration Trust Fund...............$63,002
Off-Highway Vehicle Trails Fund.......................$244,815
Oil Spill Response Fund...............................$167,547
Paper and Printing Revolving Fund......................$48,476
Park and Conservation Fund..........................$3,050,154
Pawnbroker Regulation Fund.............................$94,131
Pesticide Control Fund................................$420,223
Petroleum Resources Revolving Fund.....................$85,540
Police Training Board Services Fund.....................$1,540
Pollution Control Board Fund...........................$23,004
Pollution Control Board Trust Fund....................$410,651
Post Transplant Maintenance and Retention Fund.........$75,100
Presidential Library and Museum Operating Fund........$727,250
Professional Regulation Evidence Fund...................$2,817
Professional Services Fund.............................$46,222
Provider Inquiry Trust Fund...........................$207,098
Public Aid Recoveries Trust Fund....................$7,610,631
Public Health Laboratory Services Revolving Fund.......$92,276
Public Health Special State Projects Fund.............$816,202
Public Health Water Permit Fund........................$17,624
Public Infrastructure Construction
Loan Revolving Fund....................................$63,802
Public Pension Regulation Fund........................$222,433
Racing Board Fingerprint License Fund..................$16,835
Radiation Protection Fund.............................$212,010
Real Estate License Administration Fund.............$1,500,000
Regulatory Evaluation and Basic Enforcement Fund.......$64,221
Regulatory Fund........................................$55,246
Renewable Energy Resources Trust Fund..................$14,033
Response Contractors Indemnification Fund.................$126
Rural/Downstate Health Access Fund......................$4,644
Savings and Residential Finance Regulatory Fund.....$5,200,000
School District Emergency Financial Assistance Fund.$2,130,848
School Technology Revolving Loan Fund..................$19,158
Second Injury Fund....................................$151,493
Secretary of State Interagency Grant Fund..............$40,900
Secretary of State Special License Plate Fund.........$520,200
Secretary of State Special Services Fund............$2,500,000
Securities Audit and Enforcement Fund...............$3,400,000
Securities Investors Education Fund...................$100,000
Self-Insurers Administration Fund.....................$286,964
Sex Offender Registration Fund..........................$7,647
Sexual Assault Services Fund...........................$12,210
Small Business Environmental Assistance Fund...........$13,686
Snowmobile Trail Establishment Fund.....................$3,124
Solid Waste Management Fund.........................$6,587,173
Sports Facilities Tax Trust Fund....................$1,112,590
State Appellate Defender Special State Projects Fund...$23,820
State Asset Forfeiture Fund............................$71,988
State Boating Act Fund................................$401,824
State College and University Trust Fund...............$139,439
State Crime Laboratory Fund............................$44,965
State Fair Promotional Activities Fund..................$8,734
State Garage Revolving Fund...........................$639,662
State Offender DNA Identification System Fund..........$81,740
State Off-Set Claims Fund...........................$1,487,926
State Parks Fund....................................$1,045,889
State Police Motor Vehicle Theft Prevention Fund......$164,843
State Police Vehicle Fund..............................$22,899
State Police Whistleblower Reward and Protection Fund.$199,699
State Rail Freight Loan Repayment Fund..............$1,147,727
State Surplus Property Revolving Fund.................$388,284
State Whistleblower Reward and Protection Fund..........$1,592
State's Attorneys Appellate Prosecutor's County Fund...$70,101
Statewide Grand Jury Prosecution Fund...................$7,645
Statistical Services Revolving Fund.................$4,847,783
Subtitle D Management Fund............................$169,744
Tanning Facility Permit Fund...........................$64,571
Tax Compliance and Administration Fund................$429,377
Tax Recovery Fund.....................................$113,591
Teacher Certificate Fee Revolving Fund................$982,399
Toxic Pollution Prevention Fund........................$28,534
Underground Resources Conservation Enforcement Fund...$294,251
University Grant Fund..................................$23,881
Used Tire Management Fund...........................$1,918,500
Watershed Park Fund....................................$19,786
Weights and Measures Fund...........................$1,078,121
Workers' Compensation Benefit Trust Fund..............$266,574
Workers' Compensation Revolving Fund..................$520,285
Working Capital Revolving Fund......................$1,404,868
Youth Alcoholism and Substance Abuse Prevention Fund...$29,995
Youth Drug Abuse Prevention Fund........................$4,091
All of these transfers shall be made in equal quarterly installments with the first made on the effective date of this amendatory Act of the 94th General Assembly, or as soon thereafter as practical, and with the remaining transfers to be made on October 1, January 1, and April 1, or as soon thereafter as practical. These transfers shall be made notwithstanding any other provision of State law to the contrary.
The Governor may direct the State Comptroller and the State Treasurer to reverse the transfers previously authorized by statute to the General Revenue Fund and retransfer from the General Revenue Fund, if applicable, all or a portion of the transfers made pursuant to this subsection (a) to the following funds:
(1) the Drycleaner Environmental Response Trust Fund;
(2) the Educational Labor Relations Board Fair Share

Trust Fund;

(3) the Environmental Protection Trust Fund;
(4) the Facilities Management Revolving Fund;
(5) the Illinois Forestry Development Fund;
(6) the Illinois Habitat Endowment Trust Fund;
(7) the Innovations in Long-Term Care Quality

Demonstration Grants Fund;

(8) the Kaskaskia Commons Permanent Fund;
(9) the Land Reclamation Fund;
(10) the Lawyers' Assistance Program Fund;
(11) the Local Initiative Fund;
(12) the Petroleum Resources Revolving Fund;
(13) the Sports Facilities Tax Trust Fund;
(14) the State Garage Revolving Fund;
(15) the State Off-Set Claims Fund; and
(16) the DCFS Special Purposes Trust Fund.
(b) On and after the effective date of this amendatory Act of the 94th General Assembly through June 30, 2006, when any of the funds listed in subsection (a) have insufficient cash from which the State Comptroller may make expenditures properly supported by appropriations from the fund, then the State Treasurer and State Comptroller shall transfer from the General Revenue Fund to the fund only such amount as is immediately necessary to satisfy outstanding expenditure obligations on a timely basis, subject to the provisions of the State Prompt Payment Act. All or a portion of the amounts transferred from the General Revenue Fund to a fund pursuant to this subsection (b) from time to time may be re-transferred by the State Comptroller and the State Treasurer from the receiving fund into the General Revenue Fund as soon as and to the extent that deposits are made into or receipts are collected by the receiving fund.
(c) Notwithstanding any other provision of law, on July 1, 2005, or as soon thereafter as may be practical, the State Comptroller and the State Treasurer shall transfer $5,000,000 from the Communications Revolving Fund to the Hospital Basic Services Prevention Fund.
(Source: P.A. 94-91, eff. 7-1-05; 94-839, eff. 6-6-06; 94-1042, eff. 7-24-06; 95-331, eff. 8-21-07.)

(30 ILCS 105/8.45)
Sec. 8.45. Special fund transfers.
(a) In order to maintain the integrity of special funds and improve stability in the General Revenue Fund, the following transfers are authorized from the designated funds into the General Revenue Fund:
Food and Drug Safety Fund........................$421,000
Grade Crossing Prevention Fund.................$4,000,000
General Professions Dedicated Fund.............$5,000,000
Economic Research and Information Fund............$25,000
Illinois Department of Agriculture
Laboratory Services Revolving Fund...........$100,000
Drivers Education Fund...........................$900,000
State Parks Fund...............................$1,046,000
Illinois State Pharmacy Disciplinary Fund......$3,000,000
Public Utility Fund..............................$440,000
Solid Waste Management Fund......................$200,000
Illinois Gaming Law Enforcement Fund.............$652,000
Subtitle D Management Fund.......................$300,000
Community Health Center Care Fund................$100,000
School District Emergency Financial
Assistance Fund............................$1,325,000
Explosives Regulatory Fund........................$23,000
Aggregate Operations Regulatory Fund..............$33,000
Coal Mining Regulatory Fund.......................$50,000
Registered Certified Public Accountants'
Administration and Disciplinary Fund.......$1,000,000
Agrichemical Incident Response Trust Fund........$200,000
Motor Vehicle Theft Prevention Trust Fund........$500,000
Weights and Measures Fund........................$600,000
Division of Corporations Registered Limited
Liability Partnership Fund...................$555,000
Local Government Health Insurance
Reserve Fund...............................$1,000,000
IPTIP Administrative Trust Fund..................$700,000
Professions Indirect Cost Fund...................$500,000
State Police DUI Fund............................$150,000
Asbestos Abatement Fund..........................$500,000
Savings and Residential Finance
Regulatory Fund............................$6,000,000
Fair and Exposition Fund.........................$200,000
State Police Vehicle Fund........................$144,000
Department of Labor Special
State Trust Fund.............................$162,000
Nursing Dedicated and Professional Fund........$3,000,000
Underground Resources Conservation
Enforcement Fund.............................$100,000
Mandatory Arbitration Fund.......................$906,000
Income Tax Refund Fund........................$44,000,000
Long Term Care Monitor/Receiver Fund.............$300,000
Community Water Supply Laboratory Fund...........$200,000
Used Tire Management Fund......................$1,000,000
Natural Areas Acquisition Fund.................$5,000,000
State Garage Revolving Fund......................$691,300
Statistical Services Revolving Fund..............$231,600
Paper and Printing Revolving Fund..................$9,900
Air Transportation Revolving Fund................$100,000
Tax Recovery Fund................................$150,000
Communications Revolving Fund..................$1,076,800
Facilities Management Revolving Fund.............$111,900
Professional Services Fund.....................$1,064,800
Treasurer's Rental Fee Fund......................$100,000
Workers' Compensation Revolving Fund.............$530,800
Audit Expense Fund.............................$1,800,000
Securities Audit and Enforcement Fund............$695,000
Department of Business Services
Special Operations Fund....................$7,650,000
Innovations in Long-Term Care Quality
Demonstration Grants Fund....................$300,000
State Treasurer's Bank Services Trust Fund.....$5,000,000
Corporate Franchise Tax Refund Fund............$1,400,000
Tax Compliance and Administration Fund...........$429,400
Appraisal Administration Fund..................$1,000,000
Trauma Center Fund.............................$5,000,000
Public Aid Recoveries Trust Fund...............$8,611,000
State Asset Forfeiture Fund......................$250,000
Health Facility Plan Review Fund.................$166,000
LEADS Maintenance Fund............................$77,000
Illinois Historic Sites Fund.....................$134,400
Public Pension Regulation Fund....................$50,000
Pawnbroker Regulation Fund.......................$100,000
Charter Schools Revolving Loan Fund............$1,200,000
Attorney General Whistleblower
Reward and Protection Fund.................$1,000,000
Wireless Carrier Reimbursement Fund............$8,000,000
International Tourism Fund.....................$3,000,000
Real Estate Recovery Fund........................$200,000
Death Certificate Surcharge Fund...............$1,000,000
Auction Recovery Fund.............................$50,000
Motor Carrier Safety Inspection Fund.............$150,000
State Police Whistleblower Reward
and Protection Fund..........................$750,000
Post Transplant Maintenance and Retention Fund....$75,000
Tobacco Settlement Recovery Fund..............$19,900,000
Medicaid Buy-In Program Revolving Fund...........$319,000
Home Inspector Administration Fund...............$200,000
Tourism Promotion Fund.........................$4,000,000
Lawyers' Assistance Program Fund..................$67,200
Presidential Library and Museum
Operating Fund...............................$750,000
Dram Shop Fund...................................$112,000
Illinois State Dental Disciplinary Fund..........$250,000
Real Estate License Administration Fund........$5,000,000
Traffic and Criminal Conviction Surcharge Fund...$250,000
Design Professionals Administration
and Investigation Fund.......................$100,000
State Surplus Property Revolving Fund..............$6,300
State Police Services Fund.......................$200,000
Health Insurance Reserve Fund.................$21,000,000
DHS Recoveries Trust Fund......................$3,591,800
Insurance Producer Administration Fund.........$2,000,000
State Treasurer Court Ordered Escrow Fund........$250,000
Environmental Protection Permit and
Inspection Fund..............................$181,000
Illinois State Podiatric Disciplinary Fund.......$250,000
Illinois Beach Marina Fund.......................$100,000
International and Promotional Fund................$70,000
Insurance Financial Regulation Fund............$5,000,000
TOTAL $200,084,200
All of these transfers shall be made in equal quarterly installments with the first made on July 1, 2006, or as soon thereafter as practical, and with the remaining transfers to be made on October 1, January 1, and April 1, or as soon thereafter as practical. These transfers shall be made notwithstanding any other provision of State law to the contrary.
(b) On and after the effective date of this amendatory Act of the 94th General Assembly through June 30, 2007, when any of the funds listed in subsection (a) have insufficient cash from which the State Comptroller may make expenditures properly supported by appropriations from the fund, then the State Treasurer and State Comptroller shall transfer from the General Revenue Fund to the fund only such amount as is immediately necessary to satisfy outstanding expenditure obligations on a timely basis, subject to the provisions of the State Prompt Payment Act. All or a portion of the amounts transferred from the General Revenue Fund to a fund pursuant to this subsection (b) from time to time may be re-transferred by the State Comptroller and the State Treasurer from the receiving fund into the General Revenue Fund as soon as and to the extent that deposits are made into or receipts are collected by the receiving fund.
(Source: P.A. 94-839, eff. 6-6-06.)

(30 ILCS 105/8.46)
Sec. 8.46. Transfers to the FY09 Budget Relief Fund.
(a) The FY09 Budget Relief Fund is created as a special fund in the State Treasury. Amounts may be expended from the Fund only pursuant to specific authorization by appropriation.
(b) Notwithstanding any other State law to the contrary, the State Treasurer and State Comptroller are directed to transfer to the FY09 Budget Relief Fund the following amounts from the funds specified, in equal quarterly installments with the first made on the effective date of this amendatory Act of the 95th General Assembly, or as soon thereafter as practical, and with the remaining transfers to be made on October 1, 2008, January 1, 2009, and April 1, 2009, or as soon thereafter as practical:
FUND NAME AND NUMBER AMOUNT
Alternate Fuels Fund (0422)..........................2,000,000
Alternative Compliance Market Account Fund (0738)......200,000
Appraisal Administration Fund (0386)...................250,000
Asbestos Abatement Fund (0224).......................2,000,000
Assisted Living and Shared
Housing Regulatory Fund (0702).......................100,000
Whistleblower Reward and Protection Fund (0600)......8,250,000
Auction Recovery Fund (0643)...........................200,000
Auction Regulation Administration Fund (0641)..........500,000
Audit Expense Fund (0342)............................3,250,000
Build Illinois Capital Revolving Loan Fund (0973)....2,000,000
Capital Development Board Revolving Fund (0215)........250,000
Care Provider Fund for Persons
with a Developmental Disability Fund (0344)........1,000,000
Child Labor and Day and Temporary
Labor Services Enforcement Fund (0357)...............500,000
Child Support Administrative Fund (0757).............1,000,000
Community Water Supply Laboratory Fund (0288)..........200,000
Corporate Franchise Tax Refund Fund (0380).............200,000
Death Certificate Surcharge Fund (0635)................500,000
Department of Corrections Reimbursement
and Education Fund (0523)..........................1,500,000
Dram Shop Fund (0821)..................................500,000
Drivers Education Fund (0031)........................1,000,000
Drug Rebate Fund (0728)..............................3,000,000
Drycleaner Environmental Response Trust Fund (0548)..2,000,000
Energy Efficiency Trust Fund (0571)..................1,000,000
Environmental Protection Permit and
Inspection Fund (0944).............................1,500,000
Fair and Exposition Fund (0245)........................500,000
Federal Asset Forfeiture Fund (0520)...................500,000
Feed Control Fund (0369)...............................250,000
Fertilizer Control Fund (0290).........................250,000
Financial Institution Fund (0021)....................2,000,000
Fish and Wildlife Endowment Fund (0260)................500,000
Food and Drug Safety Fund (0014).......................250,000
Fund for Illinois' Future Fund (0611)...............10,000,000
General Professions Dedicated Fund (0022)............5,000,000
Group Workers' Compensation Pool
Insolvency Fund (0739)...............................250,000
Hazardous Waste Fund (0828)..........................1,000,000
Health and Human Services Medicaid Trust Fund (0365).5,000,000
Health Facility Plan Review Fund (0524)................500,000
Health Insurance Reserve Fund (0907).................5,000,000
Home Inspector Administration Fund (0746)..............500,000
Horse Racing Fund (0632)...............................250,000
Illinois Affordable Housing Trust Fund (0286)........2,000,000
Illinois Charity Bureau Fund (0549)....................200,000
Illinois Clean Water Fund (0731).....................5,000,000
Illinois Community College Board Contracts
and Grants Fund (0339)...............................250,000
Illinois Forestry Development Fund (0905)..............500,000
Illinois Habitat Fund (0391).........................1,000,000
Illinois Health Facilities Planning Fund (0238)......1,000,000
Illinois Historic Sites Fund (0538)....................250,000
Illinois State Dental Disciplinary Fund (0823).......1,000,000
Illinois State Medical Disciplinary Fund (0093)......5,000,000
Illinois State Pharmacy Disciplinary Fund (0057).......250,000
Illinois State Podiatric Disciplinary Fund (0954)......200,000
Illinois Tax Increment Fund (0281).....................250,000
Innovations in Long-term Care Quality
Demonstration Grants Fund (0371)...................1,000,000
Insurance Financial Regulation Fund (0997)...........5,000,000
Insurance Producer Administration Fund (0922)........3,000,000
International Tourism Fund (0621)....................5,000,000
Large Business Attraction Fund (0975)..................500,000
Law Enforcement Camera Grant Fund (0356)...............800,000
Lead Poisoning, Screening, Prevention,
and Abatement Fund (0360)............................250,000
Local Tourism Fund (0969)............................5,000,000
Long Term Care Monitor/Receiver Fund (0285)..........1,000,000
Low-Level Radioactive Waste Facility
Development and Operation Fund (0942)................250,000
Medicaid Buy-In Program Revolving Fund (0740)..........500,000
Medical Special Purpose Trust Fund (0808)..............500,000
Mental Health Fund (0050)............................5,000,000
Metabolic Screening and Treatment Fund (0920)..........500,000
Nuclear Safety Emergency Preparedness Fund (0796)....3,000,000
Nursing Dedicated and Professional Fund (0258).......2,000,000
Off-Highway Vehicle Trails Fund (0574).................250,000
Optometric Licensing and Disciplinary
Board Fund (0259)....................................200,000
Park and Conservation Fund (0962)....................2,000,000
Pesticide Control Fund (0576)..........................500,000
Pet Population Control Fund (0764).....................250,000
Plumbing Licensure and Program Fund (0372).............750,000
Presidential Library and Museum Operating Fund (0776)..500,000
Professions Indirect Cost Fund (0218)................2,000,000
Provider Inquiry Trust Fund (0341).....................250,000
Public Health Laboratory Services
Revolving Fund (0340)................................500,000
Public Infrastructure Construction
Loan Revolving Fund (0993).........................1,000,000
Public Pension Regulation Fund (0546)..................250,000
Public Utility Fund (0059)...........................5,000,000
Rail Freight Loan Repayment Fund (0936)..............1,000,000
Real Estate License Administration Fund (0850).......5,000,000
Registered Certified Public Accountants'
Administration and Disciplinary Fund (0151)..........500,000
Renewable Energy Resources Trust Fund (0564).........5,000,000
School Technology Revolving Loan Fund (0569)...........500,000
Solid Waste Management Fund (0078)...................2,000,000
State Asset Forfeiture Fund (0514)...................1,000,000
State Boating Act Fund (0039)..........................500,000
State Migratory Waterfowl Stamp Fund (0953)............500,000
State Offender DNA Identification System Fund (0537)...250,000
State Parks Fund (0040)................................250,000
State Pensions Fund (0054)...........................5,000,000
State Pheasant Fund (0353).............................250,000
State Police DUI Fund (0222)...........................250,000
State Police Services Fund (0906)....................6,000,000
State Police Whistleblower Reward
and Protection Fund (0705).........................2,000,000
State Police Wireless Service Emergency Fund (0637)..1,000,000
State Rail Freight Loan Repayment Fund (0265)........2,000,000
Subtitle D Management Fund (0089)......................250,000
Tax Compliance and Administration Fund (0384)..........250,000
Tax Recovery Fund (0310)...............................250,000
Teacher Certificate Fee Revolving Fund (0016)..........250,000
Tobacco Settlement Recovery Fund (0733)..............3,000,000
Tourism Promotion Fund (0763)........................5,000,000
Traffic and Criminal Conviction
Surcharge Fund (0879)..............................1,000,000
Transportation Regulatory Fund (0018)..................500,000
Trauma Center Fund (0397)............................2,000,000
Underground Resources Conservation
Enforcement Trust Fund (0261)........................200,000
Used Tire Management Fund (0294).....................1,000,000
Weights and Measures Fund (0163).....................1,000,000
Wildlife and Fish Fund (0041)........................5,000,000
Wireless Carrier Reimbursement Fund (0613)...........5,000,000
Petroleum Violation Fund (0900)......................1,000,000
Communications Revolving Fund (0312).................1,000,000
Facilities Management Revolving Fund (0314)..........1,000,000
Professional Services Fund (0317)....................2,000,000
State Garage Revolving Fund (0303)...................1,000,000
Statistical Services Revolving Fund (0304)...........2,000,000
Workers' Compensation Revolving Fund (0332)..........1,000,000
Working Capital Revolving Fund (0301)..................500,000
Abandoned Mined Lands Reclamation
Set Aside Fund (0257)..............................5,000,000
DHS Private Resources Fund (0690)......................500,000
DHS Recoveries Trust Fund (0921).....................1,000,000
DNR Special Projects Fund (0884).......................500,000
Early Intervention Services Revolving Fund (0502)....1,000,000
EPA Special State Projects Trust Fund (0074).........1,000,000
Environmental Protection Trust Fund (0845).............250,000
Land Reclamation Fund (0858)...........................250,000
Local Government Health Insurance
Reserve Fund (0193)................................1,000,000
Narcotics Profit Forfeiture Fund (0951)................250,000
Public Aid Recoveries Trust Fund (0421)..............3,000,000
Public Health Special State Projects Fund (0896).....3,000,000
CDB Contributory Trust Fund (0617)...................2,000,000
Department of Labor Special State Trust Fund (0251)....250,000
IPTIP Administrative Trust Fund (0195).................250,000
Illinois Agricultural Loan Guarantee Fund (0994).....2,000,000
Illinois Farmer and Agri-Business
Loan Guarantee Fund (0205).........................1,000,000
Illinois Habitat Endowment Trust Fund (0390).........2,000,000
Illinois Tourism Tax Fund (0452).......................250,000
Injured Workers' Benefit Fund (0179)...................500,000
Natural Heritage Endowment Trust Fund (0069)...........250,000
Pollution Control Board State Trust Fund (0207)........250,000
Real Estate Recovery Fund (0629).......................250,000
TOTAL 221,250,000
(c) On and after the effective date of this amendatory Act of the 95th General Assembly through June 30, 2009, when any of the funds listed in subsection (b) have insufficient cash from which the State Comptroller may make expenditures properly supported by appropriations from the fund, then the State Treasurer and State Comptroller shall transfer from the FY09 Budget Relief Fund to the fund only such amount as is immediately necessary to satisfy outstanding expenditure obligations on a timely basis, subject to the provisions of the State Prompt Payment Act. All or a portion of the amounts transferred from the FY09 Budget Relief Fund to a fund pursuant to this subsection (c) from time to time may be re-transferred by the State Comptroller and the State Treasurer from the receiving fund into the FY09 Budget Relief Fund as soon as and to the extent that deposits are made into or receipts are collected by the receiving fund.
(d) In addition to any other transfers that may be provided for by law, on December 1, 2010, or as soon thereafter as may be practical, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $500,000 from the FY09 Budget Relief Fund to the DHS Private Resources Fund.
(Source: P.A. 95-1000, eff. 10-7-08; 96-1503, eff. 1-27-11.)

(30 ILCS 105/8.47)
Sec. 8.47. Reversal of transfers; limitation on transfers from certain funds.
(a) (Blank).
(b) The transfers directed under subsection (a) of this Section were made under Public Act 95-1030, and it is not the intent of the General Assembly to duplicate those transfers.
(c) No further transfers shall be made from the funds listed in items (1) through (6) of subsection (b) of Section 8.48 of this Act to the FY09 Budget Relief Fund pursuant to subsection (b) or (c) of Section 8.46.
(Source: P.A. 96-160, eff. 8-10-09; 96-1053, eff. 7-14-10.)

(30 ILCS 105/8.48)
Sec. 8.48. Reversal of transfers; limitation on transfers from certain funds.
(a) Notwithstanding any State law to the contrary, on the effective date of this amendatory Act of the 96th General Assembly, the State Comptroller and the State Treasurer shall transfer to each of the following funds any amounts transferred from those funds to the FY09 Budget Relief Fund under subsection (b) or (c) of Section 8.46 prior to the effective date of this amendatory Act of the 96th General Assembly, as well as any interest accrued thereon since the date of the transfers:
(1) the Abandoned Mined Lands Reclamation Set

Aside Fund; and

(2) the Land Reclamation Fund.
On and after the effective date of this amendatory Act of the 96th General Assembly, no further transfers shall be made from the funds listed in items (1) and (2) of this subsection to the FY09 Budget Relief Fund pursuant to subsection (b) or (c) of Section 8.46.
(b) Notwithstanding any State law to the contrary, on the effective date of this amendatory Act of the 96th General Assembly, the State Comptroller and the State Treasurer shall transfer to each of the following funds any interest accrued on amounts transferred from those funds to the FY09 Budget Relief Fund under subsection (b) or (c) of Section 8.46 since the date of the transfers and prior to the effective date of this amendatory Act of the 96th General Assembly:
(1) the Wildlife and Fish Fund;
(2) the Fish and Wildlife Endowment Fund;
(3) the State Pheasant Fund;
(4) the Illinois Habitat Endowment Trust Fund;
(5) the Illinois Habitat Fund; and
(6) the State Migratory Waterfowl Stamp Fund.
On and after the effective date of this amendatory Act of the 96th General Assembly, no further transfers shall be made from the funds listed in items (1) through (6) of this subsection to the FY09 Budget Relief Fund pursuant to subsection (b) or (c) of Section 8.46.
(Source: P.A. 96-45, eff. 7-15-09.)

(30 ILCS 105/8.49)
Sec. 8.49. Special fund transfers.
(a) In order to maintain the integrity of special funds and improve stability in the General Revenue Fund, the following transfers are authorized from the designated funds into the General Revenue Fund:
Food and Drug Safety Fund...........................$6,800
Penny Severns Breast, Cervical, and
Ovarian Cancer Research Fund...................$33,300
Transportation Regulatory Fund..................$2,122,000
General Professions Dedicated Fund..............$3,511,900
Economic Research and Information Fund..............$1,120
Illinois Department of Agriculture
Laboratory Services Revolving Fund.............$12,825
Drivers Education Fund..........................$2,244,000
Aeronautics Fund...................................$25,360
Fire Prevention Fund...........................$10,400,000
Rural/Downstate Health Access Fund..................$1,700
Mental Health Fund.............................$24,560,000
Illinois State Pharmacy Disciplinary Fund.......$2,054,100
Public Utility Fund...............................$960,175
Alzheimer's Disease Research Fund.................$112,500
Radiation Protection Fund..........................$92,250
Natural Heritage Endowment Trust Fund.............$250,000
Firearm Owner's Notification Fund.................$256,400
EPA Special State Projects Trust Fund...........$3,760,000
Solid Waste Management Fund.....................$1,200,000
Illinois Gaming Law Enforcement Fund..............$141,000
Subtitle D Management Fund........................$375,000
Illinois State Medical Disciplinary Fund.......$11,277,200
Cemetery Consumer Protection Fund.................$658,000
Assistance to the Homeless Fund....................$13,800
Accessible Electronic Information
Service Fund...................................$10,000
CDLIS/AAMVAnet Trust Fund.........................$110,000
Comptroller's Audit Expense Revolving Fund.........$31,200
Community Health Center Care Fund.................$450,000
Safe Bottled Water Fund............................$15,000
Facility Licensing Fund...........................$363,600
Hansen-Therkelsen Memorial Deaf
Student College Fund..........................$503,700
Illinois Underground Utility Facilities
Damage Prevention Fund.........................$29,600
School District Emergency Financial
Assistance Fund.............................$2,059,200
Mental Health Transportation Fund.....................$859
Registered Certified Public Accountants'
Administration and Disciplinary Fund...........$34,600
State Crime Laboratory Fund.......................$142,880
Agrichemical Incident Response Trust Fund..........$80,000
General Assembly Computer Equipment
Revolving Fund................................$101,600
Weights and Measures Fund.........................$625,000
Illinois School Asbestos Abatement Fund...........$299,600
Injured Workers' Benefit Fund...................$3,290,560
Violence Prevention Fund...........................$79,500
Professional Regulation Evidence Fund...............$5,000
IPTIP Administrative Trust Fund...................$500,000
Diabetes Research Checkoff Fund.....................$8,800
Ticket For The Cure Fund........................$1,200,000
Capital Development Board Revolving Fund..........$346,000
Professions Indirect Cost Fund..................$2,144,500
State Police DUI Fund.............................$166,880
Medicaid Fraud and Abuse Prevention Fund...........$20,000
Illinois Health Facilities Planning Fund........$1,392,400
Emergency Public Health Fund......................$875,000
TOMA Consumer Protection Fund......................$50,000
ISAC Accounts Receivable Fund......................$24,240
Fair and Exposition Fund........................$1,257,920
Department of Labor Special State Trust Fund......$409,000
Public Health Water Permit Fund....................$24,500
Nursing Dedicated and Professional Fund.........$9,988,400
Optometric Licensing and Disciplinary
Board Fund....................................$995,800
Water Revolving Fund................................$4,960
Methamphetamine Law Enforcement Fund...............$50,000
Long Term Care Monitor/Receiver Fund............$1,700,000
Home Care Services Agency Licensure Fund...........$48,000
Community Water Supply Laboratory Fund............$600,000
Motor Fuel and Petroleum Standards Fund............$41,416
Fertilizer Control Fund...........................$162,520
Regulatory Fund...................................$307,824
Used Tire Management Fund.......................$8,853,552
Natural Areas Acquisition Fund..................$1,000,000
Working Capital Revolving Fund..................$6,450,000
Tax Recovery Fund..................................$29,680
Professional Services Fund......................$3,500,000
Treasurer's Rental Fee Fund.......................$155,000
Public Health Laboratory Services
Revolving Fund................................$450,000
Provider Inquiry Trust Fund.......................$200,000
Audit Expense Fund..............................$5,972,190
Law Enforcement Camera Grant Fund...............$2,631,840
Child Labor and Day and Temporary Labor
Services Enforcement Fund.....................$490,000
Lead Poisoning Screening, Prevention,
and Abatement Fund............................$100,000
Health and Human Services Medicaid
Trust Fund..................................$6,920,000
Prisoner Review Board Vehicle and
Equipment Fund................................$147,900
Drug Treatment Fund.............................$4,400,000
Feed Control Fund.................................$625,000
Tanning Facility Permit Fund.......................$20,000
Innovations in Long-Term Care Quality
Demonstration Grants Fund.....................$300,000
Plumbing Licensure and Program Fund.............$1,585,600
State Treasurer's Bank Services Trust Fund......$6,800,000
State Police Motor Vehicle Theft
Prevention Trust Fund..........................$46,500
Insurance Premium Tax Refund Fund..................$58,700
Appraisal Administration Fund.....................$378,400
Small Business Environmental Assistance Fund.......$24,080
Regulatory Evaluation and Basic
Enforcement Fund..............................$125,000
Gaining Early Awareness and Readiness
for Undergraduate Programs Fund................$15,000
Trauma Center Fund..............................$4,000,000
EMS Assistance Fund...............................$110,000
State College and University Trust Fund............$20,204
University Grant Fund...............................$5,608
DCEO Projects Fund..............................$1,000,000
Alternate Fuels Fund............................$2,000,000
Multiple Sclerosis Research Fund...................$27,200
Livestock Management Facilities Fund...............$81,920
Second Injury Fund................................$615,680
Agricultural Master Fund..........................$136,984
High Speed Internet Services and
Information Technology Fund.................$3,300,000
Illinois Tourism Tax Fund.........................$250,000
Human Services Priority Capital Program Fund....$7,378,400
Warrant Escheat Fund............................$1,394,161
State Asset Forfeiture Fund.......................$321,600
Police Training Board Services Fund.................$8,000
Federal Asset Forfeiture Fund.......................$1,760
Department of Corrections Reimbursement
and Education Fund............................$250,000
Health Facility Plan Review Fund................$1,543,600
Domestic Violence Abuser Services Fund.............$11,500
LEADS Maintenance Fund............................$166,800
State Offender DNA Identification
System Fund...................................$615,040
Illinois Historic Sites Fund......................$250,000
Comptroller's Administrative Fund.................$134,690
Workforce, Technology, and Economic
Development ................................$2,000,000
Pawnbroker Regulation Fund.........................$26,400
Renewable Energy Resources Trust Fund..........$13,408,328
Charter Schools Revolving Loan Fund................$82,000
School Technology Revolving Loan Fund...........$1,230,000
Energy Efficiency Trust Fund....................$1,490,000
Pesticide Control Fund............................$625,000
Juvenile Accountability Incentive Block
Grant Fund.................................... $10,000
Multiple Sclerosis Assistance Fund..................$8,000
Temporary Relocation Expenses Revolving
Grant Fund....................................$460,000
Partners for Conservation Fund..................$8,200,000
Fund For Illinois' Future.......................$3,000,000
Wireless Carrier Reimbursement Fund............$13,650,000
International Tourism Fund......................$5,043,344
Illinois Racing Quarterhorse Breeders Fund..........$1,448
Death Certificate Surcharge Fund..................$900,000
State Police Wireless Service
Emergency Fund..............................$1,329,280
Illinois Adoption Registry and
Medical Information Exchange Fund...............$8,400
Auction Regulation Administration Fund............$361,600
DHS State Projects Fund...........................$193,900
Auction Recovery Fund...............................$4,600
Motor Carrier Safety Inspection Fund..............$389,840
Coal Development Fund.............................$320,000
State Off-Set Claims Fund.........................$400,000
Illinois Student Assistance Commission
Contracts and Grants Fund.....................$128,850
DHS Private Resources Fund......................$1,000,000
Assisted Living and Shared Housing
Regulatory Fund...............................$122,400
State Police Whistleblower Reward
and Protection Fund.........................$3,900,000
Illinois Standardbred Breeders Fund...............$134,608
Post Transplant Maintenance and
Retention Fund.................................$85,800
Spinal Cord Injury Paralysis Cure
Research Trust Fund...........................$300,000
Organ Donor Awareness Fund........................$115,000
Community Mental Health Medicaid Trust Fund.....$1,030,900
Illinois Clean Water Fund.......................$8,649,600
Tobacco Settlement Recovery Fund...............$10,000,000
Alternative Compliance Market Account Fund..........$9,984
Group Workers' Compensation Pool
Insolvency Fund................................$42,800
Medicaid Buy-In Program Revolving Fund..........$1,000,000
Home Inspector Administration Fund..............$1,225,200
Real Estate Audit Fund..............................$1,200
Marine Corps Scholarship Fund......................$69,000
Tourism Promotion Fund.........................$30,000,000
Oil Spill Response Fund.............................$4,800
Presidential Library and Museum
Operating Fund................................$169,900
Nuclear Safety Emergency Preparedness Fund......$6,000,000
DCEO Energy Projects Fund.......................$2,176,200
Dram Shop Fund....................................$500,000
Illinois State Dental Disciplinary Fund...........$187,300
Hazardous Waste Fund..............................$800,000
Natural Resources Restoration Trust Fund............$7,700
State Fair Promotional Activities Fund..............$1,672
Continuing Legal Education Trust Fund..............$10,550
Environmental Protection Trust Fund...............$625,000
Real Estate Research and Education Fund.........$1,081,000
Federal Moderate Rehabilitation
Housing Fund...................................$44,960
Domestic Violence Shelter and Service Fund.........$55,800
Snowmobile Trail Establishment Fund.................$5,300
Drug Traffic Prevention Fund.......................$11,200
Traffic and Criminal Conviction
Surcharge Fund..............................$5,400,000
Design Professionals Administration
and Investigation Fund.........................$73,200
Public Health Special State Projects Fund.......$1,900,000
Petroleum Violation Fund............................$1,080
State Police Services Fund......................$7,082,080
Illinois Wildlife Preservation Fund.................$9,900
Youth Drug Abuse Prevention Fund..................$133,500
Insurance Producer Administration Fund.........$12,170,000
Coal Technology Development Assistance Fund.....$1,856,000
Child Abuse Prevention Fund.......................$250,000
Hearing Instrument Dispenser Examining
and Disciplinary Fund..........................$50,400
Low-Level Radioactive Waste Facility
Development and Operation Fund..............$1,000,000
Environmental Protection Permit and
Inspection Fund...............................$755,775
Landfill Closure and Post-Closure Fund..............$2,480
Narcotics Profit Forfeiture Fund...................$86,900
Illinois State Podiatric Disciplinary Fund........$200,000
Vehicle Inspection Fund.........................$5,000,000
Local Tourism Fund.............................$10,999,280
Illinois Capital Revolving Loan Fund............$3,856,904
Illinois Equity Fund................................$3,520
Large Business Attraction Fund.....................$13,560
International and Promotional Fund.................$42,040
Public Infrastructure Construction
Loan Revolving Fund.........................$2,811,232
Insurance Financial Regulation Fund.............$5,881,180
TOTAL $351,738,973
All of these transfers shall be made in equal quarterly installments with the first made on July 1, 2009, or as soon thereafter as practical, and with the remaining transfers to be made on October 1, January 1, and April 1, or as soon thereafter as practical. These transfers shall be made notwithstanding any other provision of State law to the contrary until June 30, 2010.
(b) On and after the effective date of this amendatory Act of the 96th General Assembly through June 30, 2010, when any of the funds listed in subsection (a) have insufficient cash from which the State Comptroller may make expenditures properly supported by appropriations from the fund, then the State Treasurer and State Comptroller shall transfer from the General Revenue Fund to the fund such amount as is immediately necessary to satisfy outstanding expenditure obligations on a timely basis, subject to the provisions of the State Prompt Payment Act.
(c) If the Director of the Governor's Office of Management and Budget determines that any transfer to the General Revenue Fund from a special fund under subsection (a) either (i) jeopardizes federal funding based on a written communication from a federal official or (ii) violates an order of a court of competent jurisdiction, then the Director may order the State Treasurer and State Comptroller, in writing, to transfer from the General Revenue Fund to that listed special fund all or part of the amounts transferred from that special fund under subsection (a).
(d) In addition to any other transfers that may be provided for by law, on December 1, 2010, or as soon thereafter as may be practical, the State Comptroller shall direct and the State Treasurer shall transfer the following amounts from the General Revenue Fund to the designated funds:
Hansen-Therkelsen Memorial Deaf Student
College Fund..................................$503,700
DHS Private Resources Fund.....................$1,000,000
(Source: P.A. 96-44, eff. 7-15-09; 96-45, eff. 7-15-09; 96-150, eff. 8-7-09; 96-1000, eff. 7-2-10; 96-1503, eff. 1-27-11; 97-641, eff. 12-19-11.)

(30 ILCS 105/8.50)
Sec. 8.50. Special fund transfers.
(a) In order to maintain the integrity of special funds and improve stability in the General Revenue Fund, the following transfers are authorized from the designated funds into the General Revenue Fund:
Road Fund.........................................$250,000,000
Motor Fuel Tax Fund................................$50,000,000
Food and Drug Safety Fund...........................$1,000,000
Teacher Certificate Fee Revolving Fund..............$5,000,000
Grade Crossing Protection Fund....................$10,000,000
Financial Institution Fund..........................$1,573,600
General Professions Dedicated Fund..................$2,000,000
Lobbyist Registration Administration Fund...........$1,000,000
Agricultural Premium Fund...........................$5,000,000
Fire Prevention Fund...............................$23,000,000
Illinois State Pharmacy Disciplinary Fund...........$2,700,000
Radiation Protection Fund...........................$1,500,000
Hospital Licensure Fund...............................$500,000
Underground Storage Tank Fund......................$20,000,000
Solid Waste Management Fund........................$15,000,000
Subtitle D Management Fund..........................$1,000,000
Illinois State Medical Disciplinary Fund...........$10,000,000
Facility Licensing Fund.............................$1,000,000
Registered Certified Public Accountants'
Administration and Disciplinary Fund............$6,100,000
Motor Vehicle Theft Prevention Fund.................$6,000,000
Weights and Measures Fund...........................$2,000,000
State and Local Sales Tax Reform Fund..............$40,000,000
County and Mass Transit District Fund..............$40,000,000
Local Government Tax Fund.........................$200,000,000
Illinois Fisheries Management Fund....................$500,000
Capital Development Board Revolving Fund...........$1,500,000
Intercity Passenger Rail Fund.........................$370,000
Illinois Health Facilities Planning Fund............$3,746,000
Emergency Public Health Fund..........................$500,000
TOMA Consumer Protection Fund.......................$1,500,000
Fair and Exposition Fund............................$1,000,000
State Police Vehicle Fund...........................$4,000,000
Nursing Dedicated and Professional Fund.............$5,000,000
Underground Resources Conservation Enforcement Fund...$500,000
State Rail Freight Loan Repayment Fund.............$10,000,000
Illinois Affordable Housing Trust Fund..............$6,000,000
Home Care Services Agency Licensure Fund............$1,000,000
Fertilizer Control Fund...............................$500,000
Securities Investors Education Fund.................$5,000,000
Used Tire Management Fund..........................$20,000,000
Natural Areas Acquisition Fund.....................$6,000,000
I-FLY Fund.........................................$1,545,000
Illinois Prescription Drug Discount Program Fund......$257,100
ICJIA Violence Prevention Special Projects Fund.....$3,000,000
Tattoo and Body Piercing
Establishment Registration Fund...................$250,000
Public Health Laboratory Services Revolving Fund......$500,000
Provider Inquiry Trust Fund.........................$1,300,000
Securities Audit and Enforcement Fund...............$4,000,000
Drug Treatment Fund.................................$1,000,000
Feed Control Fund...................................$1,000,000
Plumbing Licensure and Program Fund...................$200,000
Appraisal Administration Fund.........................$400,000
Trauma Center Fund..................................$7,000,000
Alternate Fuels Fund................................$1,500,000
Illinois State Fair Fund............................$1,000,000
Agricultural Master Fund..............................$400,000
Human Services Priority Capital Program Fund........$1,680,000
State Asset Forfeiture Fund...........................$250,000
Health Facility Plan Review Fund....................$1,000,000
Illinois Workers' Compensation
Commission Operations Fund.....................$10,000,000
Workforce, Technology, and Economic Development Fund..$300,000
Downstate Transit Improvement Fund.................$70,000,000
Renewable Energy Resources Trust Fund...............$3,000,000
Energy Efficiency Trust Fund........................$6,000,000
Pesticide Control Fund..............................$3,000,000
Partners for Conservation Fund......................$6,000,000
Wireless Service Emergency Fund.....................$7,500,000
Death Certificate Surcharge Fund....................$1,500,000
Illinois Adoption Registry and
Medical Information Exchange Fund.................$232,000
Fund for the Advancement of Education..............$25,000,000
Commitment to Human Services Fund..................$25,000,000
Illinois Standardbred Breeders Fund...................$250,000
Illinois Thoroughbred Breeders Fund...................$250,000
Spinal Cord Injury Paralysis
Cure Research Trust Fund........................$1,100,000
Medicaid Buy-In Program Revolving Fund..............$1,700,000
Home Inspector Administration Fund..................$1,000,000
Real Estate Audit Fund................................$193,600
Illinois AgriFIRST Program Fund.......................$204,000
Performance-enhancing Substance Testing Fund..........$365,000
Bank and Trust Company Fund........................$25,000,000
Natural Resources Restoration Trust Fund............$1,000,000
Illinois Power Agency Renewable
Energy Resources Fund.........................$98,000,000
Real Estate Research and Education Fund...............$500,000
Real Estate License Administration Fund............$30,000,000
Abandoned Residential Property
Municipality Relief Fund..........................$700,000
State Construction Account Fund....................$50,000,000
State Police Services Fund..........................$6,000,000
Metabolic Screening and Treatment Fund..............$5,000,000
Insurance Producer Administration Fund.............$70,313,800
Coal Technology Development Assistance Fund.........$3,000,000
Low-Level Radioactive Waste Facility Development
and Operation Fund................................$500,000
Low-Level Radioactive Waste Facility Closure,
Post-Closure Care and Compensation Fund...........$110,000
Illinois State Podiatric Disciplinary Fund............$200,000
Park and Conservation Fund.........................$15,000,000
Vehicle Inspection Fund.............................$8,000,000
Local Tourism Fund....................................$308,000
Illinois Capital Revolving Loan Fund................$5,000,000
Illinois Equity Fund..................................$500,000
Public Infrastructure Construction
Loan Revolving Fund.............................$9,000,000
Insurance Financial Regulation Fund................$23,598,000
Dram Shop Fund......................................$1,000,000
Illinois State Dental Disciplinary Fund.............$1,500,000
ISBE Teacher Certificate Institute Fund.............$1,800,000
Mental Health Fund..................................$3,000,000
Tobacco Settlement Recovery Fund....................$4,000,000
Public Health Special State Projects Fund...........$5,000,000
Total $1,318,396,100
(b) In order to maintain the integrity of special funds and improve stability in the General Obligation Bond Retirement and Interest Fund, the following transfer is authorized from the designated fund into the General Obligation Bond Retirement and Interest Fund:
Federal High Speed Rail Trust Fund.................$48,000,000
(c) On and after the effective date of this amendatory Act of the 99th General Assembly through the end of State fiscal year 2015, when any of the funds listed in subsection (a) has insufficient cash from which the State Comptroller may make expenditures properly supported by appropriations from the fund, then, at the direction of the Director of the Governor's Office of Management and Budget, the State Treasurer and State Comptroller shall transfer from the General Revenue Fund to the fund only such amount as is immediately necessary to satisfy outstanding expenditure obligations on a timely basis, subject to the provisions of the State Prompt Payment Act. All or a portion of the amounts transferred from the General Revenue Fund to a fund pursuant to this subsection (c) from time to time may be re-transferred by the State Comptroller and the State Treasurer from the receiving fund into the General Revenue Fund as soon as and to the extent that deposits are made into or receipts are collected by the receiving fund.
(d) The State Treasurer and State Comptroller shall transfer the amounts designated under subsections (a) and (b) of this Section as soon as may be practicable after receiving the direction to transfer from the Director of the Governor's Office of Management and Budget. If the Director of the Governor's Office of Management and Budget determines that any transfer authorized by this Section from a special fund under subsection (a) or (b) either (i) jeopardizes federal funding based on a written communication from a federal official or (ii) violates an order of a court of competent jurisdiction, then the Director may order the State Treasurer and State Comptroller, in writing, to (i) transfer from the General Revenue Fund to that listed special fund all or part of the amounts transferred from that special fund under subsection (a), or (ii) transfer from the General Obligation Bond Retirement and Interest Fund to that listed special fund all or part of the amounts transferred from that special fund under subsection (b).
(e) For the fourth quarter of State fiscal year 2015, the report filed under Section 7.2 of the Governor's Office of Management and Budget Act shall contain, in addition to the information otherwise required, information on all transfers made pursuant to this Section, including all of the following:
(1) The date each transfer was made.
(2) The amount of each transfer.
(3) In the case of a transfer from the General

Revenue Fund to a fund of origin pursuant to subsection (c) or (d) of this Section, the amount of such transfer and the date such transfer was made.

(4) The end of day balance of both the fund of

origin and the General Revenue Fund on the date the transfer was made.

(f) Notwithstanding any provision of law to the contrary, the transfers in this Section shall be made through the end of State fiscal year 2015.
(Source: P.A. 99-2, eff. 3-26-15.)

(30 ILCS 105/8.51)
Sec. 8.51. (Repealed).
(Source: P.A. 97-64, eff. 12-19-11. Repealed by P.A. 99-933, eff. 1-27-17.)

(30 ILCS 105/8.52)
Sec. 8.52. Special fund transfers.
(a) In order to maintain the integrity of special funds and improve stability in the General Revenue Fund, the Budget Stabilization Fund, the Healthcare Provider Relief Fund, and the Health Insurance Reserve Fund, the State Treasurer and the State Comptroller shall make transfers to the General Revenue Fund, the Budget Stabilization Fund, the Healthcare Provider Relief Fund, or the Health Insurance Reserve Fund, from time to time through June 30, 2018, in consultation with the Governor's Office of Management and Budget, in amounts not to exceed the total set forth below for each fund:
Abandoned Residential Property Municipality
Relief Fund.....................................$6,600,000
Aggregate Operations Regulatory Fund..................$500,000
Agricultural Master Fund..............................$900,000
Alternate Fuels Fund................................$1,300,000
Appraisal Administration Fund.........................$400,000
Bank and Trust Company Fund...........................$917,400
Care Provider Fund for Persons with a
Developmental Disability........................$1,000,000
Cemetery Oversight Licensing and Disciplinary Fund.$50,900
Clean Air Act Permit Fund.............................$911,600
Coal Technology Development Assistance Fund.........$9,500,000
Community Health Center Care Fund.....................$800,000
Compassionate Use of Medical Cannabis Fund..........$2,500,000
Conservation Police Operations Assistance Fund......$1,400,000
Credit Union Fund.....................................$176,200
Criminal Justice Information Projects Fund............$400,000
Death Certificate Surcharge Fund.......................$70,500
Death Penalty Abolition Fund.........................$309,800
Department of Corrections Reimbursement and
Education Fund....................................$180,000
Department of Human Rights Special Fund...............$100,000
DHS Private Resources Fund..........................$1,000,000
DHS Recoveries Trust Fund...........................$5,515,000
DHS Technology Initiative Fund......................$2,250,000
Digital Divide Elimination Fund.....................$1,347,000
Distance Learning Fund................................$180,000
Dram Shop Fund........................................$365,000
Drug Treatment Fund...................................$195,000
Drunk and Drugged Driving Prevention Fund..............$90,000
Early Intervention Services Revolving Fund..........$5,000,000
Economic Research and Information Fund.................$11,000
Electronics Recycling Fund............................$450,000
Energy Efficiency Trust Fund........................$7,600,000
Environmental Laboratory Certification Fund...........$200,000
Environmental Protection Permit and Inspection Fund.$461,800
Environmental Protection Trust Fund..................$265,000
Explosives Regulatory Fund............................$280,000
Feed Control Fund...................................$6,800,000
Fertilizer Control Fund.............................$4,100,000
Financial Institution Fund............................$328,200
Fire Prevention Fund...............................$10,000,000
Foreclosure Prevention Program Fund................$2,500,000
Foreclosure Prevention Program Graduated Fund.......$2,500,000
General Professions Dedicated Fund....................$612,700
Good Samaritan Energy Trust Fund.......................$29,000
Hazardous Waste Fund..................................$431,600
Health Facility Plan Review Fund.......................$78,200
Home Inspector Administration Fund....................$500,000
Horse Racing Fund.....................................$197,900
Hospital Licensure Fund.............................$1,000,000
Human Services Priority Capital Program Fund............$3,200
ICJIA Violence Prevention Special Projects Fund.......$100,000
Illinois Adoption Registry and Medical Information
Exchange Fund......................................$80,000
Illinois Affordable Housing Trust Fund..........$5,000,000
Illinois Capital Revolving Loan Fund................$1,263,000
Illinois Clean Water Fund..........................$4,400,000
Illinois Equity Fund..................................$535,000
Illinois Fisheries Management Fund..................$2,000,000
Illinois Forestry Development Fund....................$264,300
Illinois Gaming Law Enforcement Fund...................$62,000
Illinois Health Facilities Planning Fund............$2,500,000
Illinois National Guard Billeting Fund................$100,000
Illinois Standardbred Breeders Fund...................$500,000
Illinois State Dental Disciplinary Fund.............$1,500,000
Illinois State Medical Disciplinary Fund............$5,000,000
Illinois State Pharmacy Disciplinary Fund...........$2,000,000
Illinois State Podiatric Disciplinary Fund............$200,000
Illinois Thoroughbred Breeders Fund...................$500,000
Illinois Workers' Compensation Commission
Operations Fund................................$11,272,900
Insurance Financial Regulation Fund............$10,941,900
Insurance Producer Administration Fund.............$15,000,000
Intercity Passenger Rail Fund.........................$500,000
International and Promotional Fund.....................$37,000
Large Business Attraction Fund......................$1,562,000
Law Enforcement Camera Grant Fund...................$1,500,000
LEADS Maintenance Fund................................$118,900
Low-Level Radioactive Waste Facility Development
and Operation Fund..............................$1,300,000
Medicaid Buy-In Program Revolving Fund................$300,000
Mental Health Fund..................................$1,101,300
Mental Health Reporting Fund..........................$624,100
Metabolic Screening and Treatment Fund..............$5,000,000
Money Laundering Asset Recovery Fund...................$63,700
Motor Carrier Safety Inspection Fund..................$115,000
Motor Vehicle Theft Prevention Trust Fund...........$6,000,000
Natural Areas Acquisition Fund......................$2,000,000
Natural Resources Restoration Trust Fund............$2,100,000
Nuclear Safety Emergency Preparedness Fund..........$6,000,000
Nursing Dedicated and Professional Fund.............$5,000,000
Pesticide Control Fund................................$400,000
Plugging and Restoration Fund.......................$1,200,000
Plumbing Licensure and Program Fund....................$89,000
Pollution Control Board Fund..........................$300,000
Port Development Revolving Loan Fund..................$410,000
Prescription Pill and Drug Disposal Fund..............$250,000
Professions Indirect Cost Fund......................$1,409,500
Provider Inquiry Trust Fund...........................$500,000
Public Health Special State Projects Fund..........$10,000,000
Public Infrastructure Construction Loan
Revolving Fund..................................$1,500,000
Public Pension Regulation Fund........................$100,300
Quality of Life Endowment Fund........................$337,500
Radiation Protection Fund...........................$4,500,000
Rail Freight Loan Repayment Fund....................$1,000,000
Real Estate License Administration Fund.............$3,000,000
Real Estate Research and Education Fund...............$250,000
Registered Certified Public Accountants' Administration
and Disciplinary Fund...........................$1,500,000
Regulatory Evaluation and Basic Enforcement Fund......$150,000
Regulatory Fund.......................................$330,000
Renewable Energy Resources Trust Fund..............$12,000,000
Rental Housing Support Program Fund...................$760,000
Residential Finance Regulatory Fund...................$127,000
Roadside Memorial Fund...............................$200,000
Safe Bottled Water Fund...............................$150,000
School Technology Revolving Loan Fund...........$1,500,000
Sex Offender Registration Fund........................$100,000
Small Business Environmental Assistance Fund..........$294,000
Snowmobile Trail Establishment Fund...................$150,000
Solid Waste Management Fund........................$13,900,000
Spinal Cord Injury Paralysis Cure Research
Trust Fund........................................$300,000
State Asset Forfeiture Fund...........................$185,000
State Charter School Commission Fund..................$100,000
State Crime Laboratory Fund...........................$150,500
State Furbearer Fund..................................$200,000
State Offender DNA Identification System Fund..........$98,200
State Parks Fund......................................$662,000
State Police DUI Fund..................................$57,100
State Police Firearm Services Fund..................$7,200,000
State Police Merit Board Public Safety Fund............$58,200
State Police Operations Assistance Fund.............$1,022,000
State Police Services Fund..........................$3,500,000
State Police Whistleblower Reward and
Protection Fund...................................$625,700
State Rail Freight Loan Repayment Fund..........$6,000,000
Statewide 9-1-1 Fund................................$5,926,000
Subtitle D Management Fund..........................$1,000,000
Tax Compliance and Administration Fund..............$2,800,000
TOMA Consumer Protection Fund.........................$200,000
Tourism Promotion Fund..............................$5,000,000
Traffic and Criminal Conviction Surcharge Fund........$638,100
Trauma Center Fund..................................$3,000,000
Underground Resources Conservation
Enforcement Fund..................................$700,000
Used Tire Management Fund..........................$17,500,000
Weights and Measures Fund.............................$256,100
Wireless Carrier Reimbursement Fund...................$327,000
Workforce, Technology, and Economic
Development Fund...................................$65,000
Total $292,826,300
(b) On and after the effective date of this amendatory Act of the 100th General Assembly through the end of State fiscal year 2018, when any of the funds listed in subsection (a) has insufficient cash from which the State Comptroller may make expenditures properly supported by appropriations from the fund, then the State Treasurer and State Comptroller, in consultation with the Governor's Office of Management and Budget, shall transfer from the General Revenue Fund to the fund only such amount as is immediately necessary to satisfy outstanding expenditure obligations on a timely basis, subject to the provisions of the State Prompt Payment Act. All or a portion of the amounts transferred from the General Revenue Fund to a fund pursuant to this subsection (b) from time to time may be re-transferred by the State Comptroller and the State Treasurer from the receiving fund into the General Revenue Fund as soon as and to the extent that deposits are made into or receipts are collected by the receiving fund.
(c) The State Treasurer and State Comptroller shall transfer the amounts designated under subsection (a) of this Section as soon as may be practicable. If the Director of the Governor's Office of Management and Budget determines that any transfer authorized by this Section from a special fund under subsection (a) either (i) jeopardizes federal funding based on a written communication from a federal official or (ii) violates an order of a court of competent jurisdiction, then the Director may request the State Treasurer and State Comptroller, in writing, to transfer from the General Revenue Fund to that listed special fund all or part of the amounts transferred from that special fund under subsection (a).
(d) During State fiscal year 2018, the report filed under Section 7.2 of the Governor's Office of Management and Budget Act shall contain, in addition to the information otherwise required, information on all transfers made pursuant to this Section, including all of the following:
(1) The date each transfer was made.
(2) The amount of each transfer.
(3) In the case of a transfer from the General

Revenue Fund to a fund of origin pursuant to subsection (b) or (c), the amount of such transfer and the date such transfer was made.

(4) The end of day balance of both the fund of origin

and the receiving fund on the date the transfer was made.

(e) Notwithstanding any provision of law to the contrary, the transfers in this Section may be made through the end of State fiscal year 2018.
(Source: P.A. 100-23, eff. 7-6-17.)

(30 ILCS 105/8.55)
Sec. 8.55. Interfund transfers. On or after July 1, 2004 and until June 30, 2005, in addition to any other transfers that may be provided for by law, at the direction of and upon notification from the Director of Healthcare and Family Services (formerly Director of Public Aid), the State Comptroller shall direct and the State Treasurer shall transfer amounts into the General Revenue Fund from the designated funds not exceeding the following totals:
Hospital Provider Fund.........................$36,000,000
Health and Human Services Medicaid Trust Fund.$124,000,000.
Transfers of moneys under this Section may not exceed a total of $80,000,000 in any State fiscal year.
(Source: P.A. 93-841, eff. 7-30-04; 94-839, eff. 6-6-06.)

(30 ILCS 105/8.56)
Sec. 8.56. Motorcycle-only roadside checkpoints. A law enforcement agency of this State or a political subdivision of this State may not accept federal funding the purpose of which is to establish motorcycle-only roadside checkpoints.
(Source: P.A. 97-746, eff. 7-6-12.)

(30 ILCS 105/8a) (from Ch. 127, par. 144a)
Sec. 8a. Common School Fund; transfers to Common School Fund and Education Assistance Fund.
(a) Except as provided in subsection (b) of this Section and except as otherwise provided in this subsection (a) with respect to amounts transferred from the General Revenue Fund to the Common School Fund for distribution therefrom for the benefit of the Teachers' Retirement System of the State of Illinois and the Public School Teachers' Pension and Retirement Fund of Chicago:
(1) With respect to all school districts, for each

fiscal year before fiscal year 2009, other than fiscal year 1994, on or before the eleventh and twenty-first days of each of the months of August through the following July, at a time or times designated by the Governor, the State Treasurer and the State Comptroller shall transfer from the General Revenue Fund to the Common School Fund and Education Assistance Fund, as appropriate, 1/24 or so much thereof as may be necessary of the amount appropriated to the State Board of Education for distribution to all school districts from such Common School Fund and Education Assistance Fund, for the fiscal year, including interest on the School Fund proportionate for that distribution for such year.

(1.5) With respect to all school districts, for

fiscal year 2009 and each fiscal year thereafter, on or before the 11th and 21st days of each of the months of August through the following June, at a time or times designated by the Governor, the State Treasurer and the State Comptroller shall transfer from the General Revenue Fund to the Common School Fund and Education Assistance Fund, as appropriate, 1/22 or so much thereof as may be necessary of the amount appropriated to the State Board of Education for distribution to all school districts from the Common School Fund and Education Assistance Fund, for the fiscal year, including interest on the Common School Fund proportionate for that distribution for that year.

(2) With respect to all school districts, but for

fiscal year 1994 only, on the 11th day of August, 1993 and on or before the 11th and 21st days of each of the months of October, 1993 through July, 1994 at a time or times designated by the Governor, the State Treasurer and the State Comptroller shall transfer from the General Revenue Fund to the Common School Fund 1/24 or so much thereof as may be necessary of the amount appropriated to the State Board of Education for distribution to all school districts from such Common School Fund, for fiscal year 1994, including interest on the School Fund proportionate for that distribution for such year; and on or before the 21st day of August, 1993 at a time or times designated by the Governor, the State Treasurer and the State Comptroller shall transfer from the General Revenue Fund to the Common School Fund 3/24 or so much thereof as may be necessary of the amount appropriated to the State Board of Education for distribution to all school districts from the Common School Fund, for fiscal year 1994, including interest proportionate for that distribution on the School Fund for such fiscal year.

The amounts of the payments made in July of each year, if required: (i) shall be considered an outstanding liability as of the 30th day of June immediately preceding those July payments, within the meaning of Section 25 of this Act; (ii) shall be payable from the appropriation for the fiscal year that ended on that 30th day of June; and (iii) shall be considered payments for claims covering the school year that commenced during the immediately preceding calendar year.
Notwithstanding the foregoing provisions of this subsection, as soon as may be after the 10th and 20th days of each of the months of August through May, 1/24, and on or as soon as may be after the 10th and 20th days of June, 1/12 of the annual amount appropriated to the State Board of Education for distribution and payment during that fiscal year from the Common School Fund to and for the benefit of the Teachers' Retirement System of the State of Illinois (until the end of State fiscal year 1995) and the Public School Teachers' Pension and Retirement Fund of Chicago as provided by the Illinois Pension Code and Section 18-7 of the School Code, or so much thereof as may be necessary, shall be transferred by the State Treasurer and the State Comptroller from the General Revenue Fund to the Common School Fund to permit semi-monthly payments from the Common School Fund to and for the benefit of such teacher retirement systems as required by Section 18-7 of the School Code.
Notwithstanding the other provisions of this Section, on or as soon as may be after the 15th day of each month, beginning in July of 1995, 1/12 of the annual amount appropriated for that fiscal year from the Common School Fund to the Teachers' Retirement System of the State of Illinois (other than amounts appropriated under Section 1.1 of the State Pension Funds Continuing Appropriation Act), or so much thereof as may be necessary, shall be transferred by the State Treasurer and the State Comptroller from the General Revenue Fund to the Common School Fund to permit monthly payments from the Common School Fund to that retirement system in accordance with Section 16-158 of the Illinois Pension Code and Section 18-7 of the School Code, except that such transfers in fiscal year 2004 from the General Revenue Fund to the Common School Fund for the benefit of the Teachers' Retirement System of the State of Illinois shall be reduced in the aggregate by the State Comptroller and State Treasurer to adjust for the amount transferred to the Teachers' Retirement System of the State of Illinois pursuant to subsection (a) of Section 6z-61. Amounts appropriated to the Teachers' Retirement System of the State of Illinois under Section 1.1 of the State Pension Funds Continuing Appropriation Act shall be transferred by the State Treasurer and the State Comptroller from the General Revenue Fund to the Common School Fund as necessary to provide for the payment of vouchers drawn against those appropriations.
The Governor may notify the State Treasurer and the State Comptroller to transfer, at a time designated by the Governor, such additional amount as may be necessary to effect advance distribution to school districts of amounts that otherwise would be payable in the next month pursuant to Sections 18-8.05 through 18-9 of the School Code. The State Treasurer and the State Comptroller shall thereupon transfer such additional amount. The aggregate amount transferred from the General Revenue Fund to the Common School Fund in the eleven months beginning August 1 of any fiscal year shall not be in excess of the amount necessary for payment of claims certified by the State Superintendent of Education pursuant to the appropriation of the Common School Fund for that fiscal year. Notwithstanding the provisions of the first paragraph in this section, no transfer to effect an advance distribution shall be made in any month except on notification, as provided above, by the Governor.
The State Comptroller and State Treasurer shall transfer from the General Revenue Fund to the Common School Fund and the Education Assistance Fund such amounts as may be required to honor the vouchers presented by the State Board of Education pursuant to Sections 18-3, 18-4.3, 18-5, 18-6 and 18-7 of the School Code.
The State Comptroller shall report all transfers provided for in this Act to the President of the Senate, Minority Leader of the Senate, Speaker of the House, and Minority Leader of the House.
(b) On or before the 11th and 21st days of each of the months of June, 1982 through July, 1983, at a time or times designated by the Governor, the State Treasurer and the State Comptroller shall transfer from the General Revenue Fund to the Common School Fund 1/24 or so much thereof as may be necessary of the amount appropriated to the State Board of Education for distribution from such Common School Fund, for that same fiscal year, including interest on the School Fund for such year. The amounts of the payments in the months of July, 1982 and July, 1983 shall be considered an outstanding liability as of the 30th day of June immediately preceding such July payment, within the meaning of Section 25 of this Act, and shall be payable from the appropriation for the fiscal year which ended on such 30th day of June, and such July payments shall be considered payments for claims covering school years 1981-1982 and 1982-1983 respectively.
In the event the Governor makes notification to effect advanced distribution under the provisions of subsection (a) of this Section, the aggregate amount transferred from the General Revenue Fund to the Common School Fund in the 12 months beginning August 1, 1981 or the 12 months beginning August 1, 1982 shall not be in excess of the amount necessary for payment of claims certified by the State Superintendent of Education pursuant to the appropriation of the Common School Fund for the fiscal years commencing on the first of July of the years 1981 and 1982.
(Source: P.A. 94-1105, eff. 6-1-07; 95-835, eff. 8-15-08.)

(30 ILCS 105/8c) (from Ch. 127, par. 144c)
Sec. 8c. Appropriations for projects and activities authorized by The Build Illinois Act may be obligated and expended only with the written approval of the Governor in such amounts, at such times, and for such purposes as contemplated in such appropriations and in The Build Illinois Act.
(Source: P.A. 94-91, eff. 7-1-05.)

(30 ILCS 105/8d) (from Ch. 127, par. 144d)
Sec. 8d. Transfers between the Solid Waste Management Fund and the General Revenue Fund. As soon as may be practicable after August 1, 1986, the State Comptroller shall order transferred and the Treasurer shall transfer from the General Revenue Fund to the Solid Waste Management Fund the amount of $1,250,000. On April 15, 1987 and on the 15th day of each month thereafter, the Comptroller shall order transferred and the Treasurer shall transfer from the Solid Waste Management Fund to the General Revenue Fund the lesser of $500,000 or an amount equal to 50% of the money deposited into the Solid Waste Management Fund during the previous month. Once the cumulative amount transferred from the Solid Waste Management Fund to the General Revenue Fund reaches $1,250,000 such transfers shall cease.
In addition to any other permitted use of moneys in the Fund, and notwithstanding any restriction on the use of the Fund, moneys in the Solid Waste Management Fund may be transferred to the General Revenue Fund as authorized by Public Act 87-14. The General Assembly finds that an excess of moneys existed in the Fund on July 30, 1991, and the Governor's order of July 30, 1991, requesting the Comptroller and Treasurer to transfer an amount from the Fund to the General Revenue Fund is hereby validated.
(Source: P.A. 90-372, eff. 7-1-98.)

(30 ILCS 105/8e) (from Ch. 127, par. 144e)
Sec. 8e. Used Tire Management Fund. As soon as may be practicable after July 1, 1989, the State Comptroller shall order transferred and the Treasurer shall transfer from the General Revenue Fund to the Used Tire Management Fund the amount of $1,000,000. On June 15, 1990, and on the 15th day of each month thereafter, the Comptroller shall order transferred and the Treasurer shall transfer from the Used Tire Management Fund to the General Revenue Fund the lesser of $200,000 or an amount equal to 20% of the money deposited into the Used Tire Management Fund during the previous month. Once the cumulative amount transferred from the Used Tire Management Fund to the General Revenue Fund reaches $1,000,000, such transfers shall cease.
(Source: P.A. 86-452.)

(30 ILCS 105/8f)
Sec. 8f. Public Pension Regulation Fund. The Public Pension Regulation Fund is created in the State Treasury. Except as otherwise provided in the Illinois Pension Code, all money received by the Department of Financial and Professional Regulation, as successor to the Illinois Department of Insurance, under the Illinois Pension Code shall be paid into the Fund. The State Treasurer promptly shall invest the money in the Fund, and all earnings that accrue on the money in the Fund shall be credited to the Fund. No money may be transferred from this Fund to any other fund. The General Assembly may make appropriations from this Fund for the ordinary and contingent expenses of the Public Pension Division of the Illinois Department of Insurance.
(Source: P.A. 94-91, eff. 7-1-05; 95-950, eff. 8-29-08.)

(30 ILCS 105/8g)
(Text of Section from P.A. 100-23)
Sec. 8g. Fund transfers.
(a) In addition to any other transfers that may be provided for by law, as soon as may be practical after the effective date of this amendatory Act of the 91st General Assembly, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $10,000,000 from the General Revenue Fund to the Motor Vehicle License Plate Fund created by Senate Bill 1028 of the 91st General Assembly.
(b) In addition to any other transfers that may be provided for by law, as soon as may be practical after the effective date of this amendatory Act of the 91st General Assembly, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $25,000,000 from the General Revenue Fund to the Fund for Illinois' Future created by Senate Bill 1066 of the 91st General Assembly.
(c) In addition to any other transfers that may be provided for by law, on August 30 of each fiscal year's license period, the Illinois Liquor Control Commission shall direct and the State Comptroller and State Treasurer shall transfer from the General Revenue Fund to the Youth Alcoholism and Substance Abuse Prevention Fund an amount equal to the number of retail liquor licenses issued for that fiscal year multiplied by $50.
(d) The payments to programs required under subsection (d) of Section 28.1 of the Illinois Horse Racing Act of 1975 shall be made, pursuant to appropriation, from the special funds referred to in the statutes cited in that subsection, rather than directly from the General Revenue Fund.
Beginning January 1, 2000, on the first day of each month, or as soon as may be practical thereafter, the State Comptroller shall direct and the State Treasurer shall transfer from the General Revenue Fund to each of the special funds from which payments are to be made under subsection (d) of Section 28.1 of the Illinois Horse Racing Act of 1975 an amount equal to 1/12 of the annual amount required for those payments from that special fund, which annual amount shall not exceed the annual amount for those payments from that special fund for the calendar year 1998. The special funds to which transfers shall be made under this subsection (d) include, but are not necessarily limited to, the Agricultural Premium Fund; the Metropolitan Exposition, Auditorium and Office Building Fund; the Fair and Exposition Fund; the Illinois Standardbred Breeders Fund; the Illinois Thoroughbred Breeders Fund; and the Illinois Veterans' Rehabilitation Fund. Except for transfers attributable to prior fiscal years, during State fiscal year 2018 only, no transfers shall be made from the General Revenue Fund to the Agricultural Premium Fund, the Fair and Exposition Fund, the Illinois Standardbred Breeders Fund, or the Illinois Thoroughbred Breeders Fund.
(e) In addition to any other transfers that may be provided for by law, as soon as may be practical after the effective date of this amendatory Act of the 91st General Assembly, but in no event later than June 30, 2000, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $15,000,000 from the General Revenue Fund to the Fund for Illinois' Future.
(f) In addition to any other transfers that may be provided for by law, as soon as may be practical after the effective date of this amendatory Act of the 91st General Assembly, but in no event later than June 30, 2000, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $70,000,000 from the General Revenue Fund to the Long-Term Care Provider Fund.
(f-1) In fiscal year 2002, in addition to any other transfers that may be provided for by law, at the direction of and upon notification from the Governor, the State Comptroller shall direct and the State Treasurer shall transfer amounts not exceeding a total of $160,000,000 from the General Revenue Fund to the Long-Term Care Provider Fund.
(g) In addition to any other transfers that may be provided for by law, on July 1, 2001, or as soon thereafter as may be practical, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $1,200,000 from the General Revenue Fund to the Violence Prevention Fund.
(h) In each of fiscal years 2002 through 2004, but not thereafter, in addition to any other transfers that may be provided for by law, the State Comptroller shall direct and the State Treasurer shall transfer $5,000,000 from the General Revenue Fund to the Tourism Promotion Fund.
(i) On or after July 1, 2001 and until May 1, 2002, in addition to any other transfers that may be provided for by law, at the direction of and upon notification from the Governor, the State Comptroller shall direct and the State Treasurer shall transfer amounts not exceeding a total of $80,000,000 from the General Revenue Fund to the Tobacco Settlement Recovery Fund. Any amounts so transferred shall be re-transferred by the State Comptroller and the State Treasurer from the Tobacco Settlement Recovery Fund to the General Revenue Fund at the direction of and upon notification from the Governor, but in any event on or before June 30, 2002.
(i-1) On or after July 1, 2002 and until May 1, 2003, in addition to any other transfers that may be provided for by law, at the direction of and upon notification from the Governor, the State Comptroller shall direct and the State Treasurer shall transfer amounts not exceeding a total of $80,000,000 from the General Revenue Fund to the Tobacco Settlement Recovery Fund. Any amounts so transferred shall be re-transferred by the State Comptroller and the State Treasurer from the Tobacco Settlement Recovery Fund to the General Revenue Fund at the direction of and upon notification from the Governor, but in any event on or before June 30, 2003.
(j) On or after July 1, 2001 and no later than June 30, 2002, in addition to any other transfers that may be provided for by law, at the direction of and upon notification from the Governor, the State Comptroller shall direct and the State Treasurer shall transfer amounts not to exceed the following sums into the Statistical Services Revolving Fund:

From the General Revenue Fund...........

$8,450,000

From the Public Utility Fund............

1,700,000

From the Transportation Regulatory Fund.....

2,650,000

From the Title III Social Security and

Employment Fund....................

3,700,000

From the Professions Indirect Cost Fund.....

4,050,000

From the Underground Storage Tank Fund.....

550,000

From the Agricultural Premium Fund........

750,000

From the State Pensions Fund............

200,000

From the Road Fund..................

2,000,000

From the Health Facilities

Planning Fund.....................

1,000,000

From the Savings and Residential Finance

Regulatory Fund....................

130,800

From the Appraisal Administration Fund.....

28,600

From the Pawnbroker Regulation Fund.......

3,600

From the Auction Regulation

Administration Fund.................

35,800

From the Bank and Trust Company Fund......

634,800

From the Real Estate License

Administration Fund.................

313,600

(k) In addition to any other transfers that may be provided for by law, as soon as may be practical after the effective date of this amendatory Act of the 92nd General Assembly, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $2,000,000 from the General Revenue Fund to the Teachers Health Insurance Security Fund.
(k-1) In addition to any other transfers that may be provided for by law, on July 1, 2002, or as soon as may be practical thereafter, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $2,000,000 from the General Revenue Fund to the Teachers Health Insurance Security Fund.
(k-2) In addition to any other transfers that may be provided for by law, on July 1, 2003, or as soon as may be practical thereafter, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $2,000,000 from the General Revenue Fund to the Teachers Health Insurance Security Fund.
(k-3) On or after July 1, 2002 and no later than June 30, 2003, in addition to any other transfers that may be provided for by law, at the direction of and upon notification from the Governor, the State Comptroller shall direct and the State Treasurer shall transfer amounts not to exceed the following sums into the Statistical Services Revolving Fund:

Appraisal Administration Fund...........

$150,000

General Revenue Fund.................

10,440,000

Savings and Residential Finance

Regulatory Fund..................

200,000

State Pensions Fund..................

100,000

Bank and Trust Company Fund............

100,000

Professions Indirect Cost Fund..........

3,400,000

Public Utility Fund..................

2,081,200

Real Estate License Administration Fund.....

150,000

Title III Social Security and

Employment Fund..................

1,000,000

Transportation Regulatory Fund..........

3,052,100

Underground Storage Tank Fund...........

50,000

(l) In addition to any other transfers that may be provided for by law, on July 1, 2002, or as soon as may be practical thereafter, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $3,000,000 from the General Revenue Fund to the Presidential Library and Museum Operating Fund.
(m) In addition to any other transfers that may be provided for by law, on July 1, 2002 and on the effective date of this amendatory Act of the 93rd General Assembly, or as soon thereafter as may be practical, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $1,200,000 from the General Revenue Fund to the Violence Prevention Fund.
(n) In addition to any other transfers that may be provided for by law, on July 1, 2003, or as soon thereafter as may be practical, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $6,800,000 from the General Revenue Fund to the DHS Recoveries Trust Fund.
(o) On or after July 1, 2003, and no later than June 30, 2004, in addition to any other transfers that may be provided for by law, at the direction of and upon notification from the Governor, the State Comptroller shall direct and the State Treasurer shall transfer amounts not to exceed the following sums into the Vehicle Inspection Fund:

From the Underground Storage Tank Fund .....

$35,000,000.

(p) On or after July 1, 2003 and until May 1, 2004, in addition to any other transfers that may be provided for by law, at the direction of and upon notification from the Governor, the State Comptroller shall direct and the State Treasurer shall transfer amounts not exceeding a total of $80,000,000 from the General Revenue Fund to the Tobacco Settlement Recovery Fund. Any amounts so transferred shall be re-transferred from the Tobacco Settlement Recovery Fund to the General Revenue Fund at the direction of and upon notification from the Governor, but in any event on or before June 30, 2004.
(q) In addition to any other transfers that may be provided for by law, on July 1, 2003, or as soon as may be practical thereafter, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $5,000,000 from the General Revenue Fund to the Illinois Military Family Relief Fund.
(r) In addition to any other transfers that may be provided for by law, on July 1, 2003, or as soon as may be practical thereafter, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $1,922,000 from the General Revenue Fund to the Presidential Library and Museum Operating Fund.
(s) In addition to any other transfers that may be provided for by law, on or after July 1, 2003, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $4,800,000 from the Statewide Economic Development Fund to the General Revenue Fund.
(t) In addition to any other transfers that may be provided for by law, on or after July 1, 2003, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $50,000,000 from the General Revenue Fund to the Budget Stabilization Fund.
(u) On or after July 1, 2004 and until May 1, 2005, in addition to any other transfers that may be provided for by law, at the direction of and upon notification from the Governor, the State Comptroller shall direct and the State Treasurer shall transfer amounts not exceeding a total of $80,000,000 from the General Revenue Fund to the Tobacco Settlement Recovery Fund. Any amounts so transferred shall be retransferred by the State Comptroller and the State Treasurer from the Tobacco Settlement Recovery Fund to the General Revenue Fund at the direction of and upon notification from the Governor, but in any event on or before June 30, 2005.
(v) In addition to any other transfers that may be provided for by law, on July 1, 2004, or as soon thereafter as may be practical, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $1,200,000 from the General Revenue Fund to the Violence Prevention Fund.
(w) In addition to any other transfers that may be provided for by law, on July 1, 2004, or as soon thereafter as may be practical, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $6,445,000 from the General Revenue Fund to the Presidential Library and Museum Operating Fund.
(x) In addition to any other transfers that may be provided for by law, on January 15, 2005, or as soon thereafter as may be practical, the State Comptroller shall direct and the State Treasurer shall transfer to the General Revenue Fund the following sums:
From the State Crime Laboratory Fund, $200,000;
From the State Police Wireless Service Emergency

Fund, $200,000;

From the State Offender DNA Identification System

Fund, $800,000; and

From the State Police Whistleblower Reward and

Protection Fund, $500,000.

(y) Notwithstanding any other provision of law to the contrary, in addition to any other transfers that may be provided for by law on June 30, 2005, or as soon as may be practical thereafter, the State Comptroller shall direct and the State Treasurer shall transfer the remaining balance from the designated funds into the General Revenue Fund and any future deposits that would otherwise be made into these funds must instead be made into the General Revenue Fund:
(1) the Keep Illinois Beautiful Fund;
(2) the Metropolitan Fair and Exposition Authority

Reconstruction Fund;

(3) the New Technology Recovery Fund;
(4) the Illinois Rural Bond Bank Trust Fund;
(5) the ISBE School Bus Driver Permit Fund;
(6) the Solid Waste Management Revolving Loan Fund;
(7) the State Postsecondary Review Program Fund;
(8) the Tourism Attraction Development Matching

Grant Fund;

(9) the Patent and Copyright Fund;
(10) the Credit Enhancement Development Fund;
(11) the Community Mental Health and Developmental

Disabilities Services Provider Participation Fee Trust Fund;

(12) the Nursing Home Grant Assistance Fund;
(13) the By-product Material Safety Fund;
(14) the Illinois Student Assistance Commission

Higher EdNet Fund;

(15) the DORS State Project Fund;
(16) the School Technology Revolving Fund;
(17) the Energy Assistance Contribution Fund;
(18) the Illinois Building Commission Revolving Fund;
(19) the Illinois Aquaculture Development Fund;
(20) the Homelessness Prevention Fund;
(21) the DCFS Refugee Assistance Fund;
(22) the Illinois Century Network Special Purposes

Fund; and

(23) the Build Illinois Purposes Fund.
(z) In addition to any other transfers that may be provided for by law, on July 1, 2005, or as soon as may be practical thereafter, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $1,200,000 from the General Revenue Fund to the Violence Prevention Fund.
(aa) In addition to any other transfers that may be provided for by law, on July 1, 2005, or as soon as may be practical thereafter, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $9,000,000 from the General Revenue Fund to the Presidential Library and Museum Operating Fund.
(bb) In addition to any other transfers that may be provided for by law, on July 1, 2005, or as soon as may be practical thereafter, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $6,803,600 from the General Revenue Fund to the Securities Audit and Enforcement Fund.
(cc) In addition to any other transfers that may be provided for by law, on or after July 1, 2005 and until May 1, 2006, at the direction of and upon notification from the Governor, the State Comptroller shall direct and the State Treasurer shall transfer amounts not exceeding a total of $80,000,000 from the General Revenue Fund to the Tobacco Settlement Recovery Fund. Any amounts so transferred shall be re-transferred by the State Comptroller and the State Treasurer from the Tobacco Settlement Recovery Fund to the General Revenue Fund at the direction of and upon notification from the Governor, but in any event on or before June 30, 2006.
(dd) In addition to any other transfers that may be provided for by law, on April 1, 2005, or as soon thereafter as may be practical, at the direction of the Director of Public Aid (now Director of Healthcare and Family Services), the State Comptroller shall direct and the State Treasurer shall transfer from the Public Aid Recoveries Trust Fund amounts not to exceed $14,000,000 to the Community Mental Health Medicaid Trust Fund.
(ee) Notwithstanding any other provision of law, on July 1, 2006, or as soon thereafter as practical, the State Comptroller shall direct and the State Treasurer shall transfer the remaining balance from the Illinois Civic Center Bond Fund to the Illinois Civic Center Bond Retirement and Interest Fund.
(ff) In addition to any other transfers that may be provided for by law, on and after July 1, 2006 and until June 30, 2007, at the direction of and upon notification from the Director of the Governor's Office of Management and Budget, the State Comptroller shall direct and the State Treasurer shall transfer amounts not exceeding a total of $1,900,000 from the General Revenue Fund to the Illinois Capital Revolving Loan Fund.
(gg) In addition to any other transfers that may be provided for by law, on and after July 1, 2006 and until May 1, 2007, at the direction of and upon notification from the Governor, the State Comptroller shall direct and the State Treasurer shall transfer amounts not exceeding a total of $80,000,000 from the General Revenue Fund to the Tobacco Settlement Recovery Fund. Any amounts so transferred shall be retransferred by the State Comptroller and the State Treasurer from the Tobacco Settlement Recovery Fund to the General Revenue Fund at the direction of and upon notification from the Governor, but in any event on or before June 30, 2007.
(hh) In addition to any other transfers that may be provided for by law, on and after July 1, 2006 and until June 30, 2007, at the direction of and upon notification from the Governor, the State Comptroller shall direct and the State Treasurer shall transfer amounts from the Illinois Affordable Housing Trust Fund to the designated funds not exceeding the following amounts:
DCFS Children's Services Fund..................$2,200,000
Department of Corrections Reimbursement
and Education Fund.........................$1,500,000
Supplemental Low-Income Energy
Assistance Fund...............................$75,000
(ii) In addition to any other transfers that may be provided for by law, on or before August 31, 2006, the Governor and the State Comptroller may agree to transfer the surplus cash balance from the General Revenue Fund to the Budget Stabilization Fund and the Pension Stabilization Fund in equal proportions. The determination of the amount of the surplus cash balance shall be made by the Governor, with the concurrence of the State Comptroller, after taking into account the June 30, 2006 balances in the general funds and the actual or estimated spending from the general funds during the lapse period. Notwithstanding the foregoing, the maximum amount that may be transferred under this subsection (ii) is $50,000,000.
(jj) In addition to any other transfers that may be provided for by law, on July 1, 2006, or as soon thereafter as practical, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $8,250,000 from the General Revenue Fund to the Presidential Library and Museum Operating Fund.
(kk) In addition to any other transfers that may be provided for by law, on July 1, 2006, or as soon thereafter as practical, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $1,400,000 from the General Revenue Fund to the Violence Prevention Fund.
(ll) In addition to any other transfers that may be provided for by law, on the first day of each calendar quarter of the fiscal year beginning July 1, 2006, or as soon thereafter as practical, the State Comptroller shall direct and the State Treasurer shall transfer from the General Revenue Fund amounts equal to one-fourth of $20,000,000 to the Renewable Energy Resources Trust Fund.
(mm) In addition to any other transfers that may be provided for by law, on July 1, 2006, or as soon thereafter as practical, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $1,320,000 from the General Revenue Fund to the I-FLY Fund.
(nn) In addition to any other transfers that may be provided for by law, on July 1, 2006, or as soon thereafter as practical, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $3,000,000 from the General Revenue Fund to the African-American HIV/AIDS Response Fund.
(oo) In addition to any other transfers that may be provided for by law, on and after July 1, 2006 and until June 30, 2007, at the direction of and upon notification from the Governor, the State Comptroller shall direct and the State Treasurer shall transfer amounts identified as net receipts from the sale of all or part of the Illinois Student Assistance Commission loan portfolio from the Student Loan Operating Fund to the General Revenue Fund. The maximum amount that may be transferred pursuant to this Section is $38,800,000. In addition, no transfer may be made pursuant to this Section that would have the effect of reducing the available balance in the Student Loan Operating Fund to an amount less than the amount remaining unexpended and unreserved from the total appropriations from the Fund estimated to be expended for the fiscal year. The State Treasurer and Comptroller shall transfer the amounts designated under this Section as soon as may be practical after receiving the direction to transfer from the Governor.
(pp) In addition to any other transfers that may be provided for by law, on July 1, 2006, or as soon thereafter as practical, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $2,000,000 from the General Revenue Fund to the Illinois Veterans Assistance Fund.
(qq) In addition to any other transfers that may be provided for by law, on and after July 1, 2007 and until May 1, 2008, at the direction of and upon notification from the Governor, the State Comptroller shall direct and the State Treasurer shall transfer amounts not exceeding a total of $80,000,000 from the General Revenue Fund to the Tobacco Settlement Recovery Fund. Any amounts so transferred shall be retransferred by the State Comptroller and the State Treasurer from the Tobacco Settlement Recovery Fund to the General Revenue Fund at the direction of and upon notification from the Governor, but in any event on or before June 30, 2008.
(rr) In addition to any other transfers that may be provided for by law, on and after July 1, 2007 and until June 30, 2008, at the direction of and upon notification from the Governor, the State Comptroller shall direct and the State Treasurer shall transfer amounts from the Illinois Affordable Housing Trust Fund to the designated funds not exceeding the following amounts:
DCFS Children's Services Fund..................$2,200,000
Department of Corrections Reimbursement
and Education Fund.........................$1,500,000
Supplemental Low-Income Energy
Assistance Fund...............................$75,000
(ss) In addition to any other transfers that may be provided for by law, on July 1, 2007, or as soon thereafter as practical, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $8,250,000 from the General Revenue Fund to the Presidential Library and Museum Operating Fund.
(tt) In addition to any other transfers that may be provided for by law, on July 1, 2007, or as soon thereafter as practical, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $1,400,000 from the General Revenue Fund to the Violence Prevention Fund.
(uu) In addition to any other transfers that may be provided for by law, on July 1, 2007, or as soon thereafter as practical, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $1,320,000 from the General Revenue Fund to the I-FLY Fund.
(vv) In addition to any other transfers that may be provided for by law, on July 1, 2007, or as soon thereafter as practical, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $3,000,000 from the General Revenue Fund to the African-American HIV/AIDS Response Fund.
(ww) In addition to any other transfers that may be provided for by law, on July 1, 2007, or as soon thereafter as practical, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $3,500,000 from the General Revenue Fund to the Predatory Lending Database Program Fund.
(xx) In addition to any other transfers that may be provided for by law, on July 1, 2007, or as soon thereafter as practical, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $5,000,000 from the General Revenue Fund to the Digital Divide Elimination Fund.
(yy) In addition to any other transfers that may be provided for by law, on July 1, 2007, or as soon thereafter as practical, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $4,000,000 from the General Revenue Fund to the Digital Divide Elimination Infrastructure Fund.
(zz) In addition to any other transfers that may be provided for by law, on July 1, 2008, or as soon thereafter as practical, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $5,000,000 from the General Revenue Fund to the Digital Divide Elimination Fund.
(aaa) In addition to any other transfers that may be provided for by law, on and after July 1, 2008 and until May 1, 2009, at the direction of and upon notification from the Governor, the State Comptroller shall direct and the State Treasurer shall transfer amounts not exceeding a total of $80,000,000 from the General Revenue Fund to the Tobacco Settlement Recovery Fund. Any amounts so transferred shall be retransferred by the State Comptroller and the State Treasurer from the Tobacco Settlement Recovery Fund to the General Revenue Fund at the direction of and upon notification from the Governor, but in any event on or before June 30, 2009.
(bbb) In addition to any other transfers that may be provided for by law, on and after July 1, 2008 and until June 30, 2009, at the direction of and upon notification from the Governor, the State Comptroller shall direct and the State Treasurer shall transfer amounts from the Illinois Affordable Housing Trust Fund to the designated funds not exceeding the following amounts:
DCFS Children's Services Fund..............$2,200,000
Department of Corrections Reimbursement
and Education Fund.........................$1,500,000
Supplemental Low-Income Energy
Assistance Fund...............................$75,000
(ccc) In addition to any other transfers that may be provided for by law, on July 1, 2008, or as soon thereafter as practical, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $7,450,000 from the General Revenue Fund to the Presidential Library and Museum Operating Fund.
(ddd) In addition to any other transfers that may be provided for by law, on July 1, 2008, or as soon thereafter as practical, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $1,400,000 from the General Revenue Fund to the Violence Prevention Fund.
(eee) In addition to any other transfers that may be provided for by law, on July 1, 2009, or as soon thereafter as practical, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $5,000,000 from the General Revenue Fund to the Digital Divide Elimination Fund.
(fff) In addition to any other transfers that may be provided for by law, on and after July 1, 2009 and until May 1, 2010, at the direction of and upon notification from the Governor, the State Comptroller shall direct and the State Treasurer shall transfer amounts not exceeding a total of $80,000,000 from the General Revenue Fund to the Tobacco Settlement Recovery Fund. Any amounts so transferred shall be retransferred by the State Comptroller and the State Treasurer from the Tobacco Settlement Recovery Fund to the General Revenue Fund at the direction of and upon notification from the Governor, but in any event on or before June 30, 2010.
(ggg) In addition to any other transfers that may be provided for by law, on July 1, 2009, or as soon thereafter as practical, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $7,450,000 from the General Revenue Fund to the Presidential Library and Museum Operating Fund.
(hhh) In addition to any other transfers that may be provided for by law, on July 1, 2009, or as soon thereafter as practical, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $1,400,000 from the General Revenue Fund to the Violence Prevention Fund.
(iii) In addition to any other transfers that may be provided for by law, on July 1, 2009, or as soon thereafter as practical, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $100,000 from the General Revenue Fund to the Heartsaver AED Fund.
(jjj) In addition to any other transfers that may be provided for by law, on and after July 1, 2009 and until June 30, 2010, at the direction of and upon notification from the Governor, the State Comptroller shall direct and the State Treasurer shall transfer amounts not exceeding a total of $17,000,000 from the General Revenue Fund to the DCFS Children's Services Fund.
(lll) In addition to any other transfers that may be provided for by law, on July 1, 2009, or as soon thereafter as practical, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $5,000,000 from the General Revenue Fund to the Communications Revolving Fund.
(mmm) In addition to any other transfers that may be provided for by law, on July 1, 2009, or as soon thereafter as practical, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $9,700,000 from the General Revenue Fund to the Senior Citizens Real Estate Deferred Tax Revolving Fund.
(nnn) In addition to any other transfers that may be provided for by law, on July 1, 2009, or as soon thereafter as practical, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $565,000 from the FY09 Budget Relief Fund to the Horse Racing Fund.
(ooo) In addition to any other transfers that may be provided by law, on July 1, 2009, or as soon thereafter as practical, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $600,000 from the General Revenue Fund to the Temporary Relocation Expenses Revolving Fund.
(ppp) In addition to any other transfers that may be provided for by law, on July 1, 2010, or as soon thereafter as practical, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $5,000,000 from the General Revenue Fund to the Digital Divide Elimination Fund.
(qqq) In addition to any other transfers that may be provided for by law, on and after July 1, 2010 and until May 1, 2011, at the direction of and upon notification from the Governor, the State Comptroller shall direct and the State Treasurer shall transfer amounts not exceeding a total of $80,000,000 from the General Revenue Fund to the Tobacco Settlement Recovery Fund. Any amounts so transferred shall be retransferred by the State Comptroller and the State Treasurer from the Tobacco Settlement Recovery Fund to the General Revenue Fund at the direction of and upon notification from the Governor, but in any event on or before June 30, 2011.
(rrr) In addition to any other transfers that may be provided for by law, on July 1, 2010, or as soon thereafter as practical, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $6,675,000 from the General Revenue Fund to the Presidential Library and Museum Operating Fund.
(sss) In addition to any other transfers that may be provided for by law, on July 1, 2010, or as soon thereafter as practical, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $1,400,000 from the General Revenue Fund to the Violence Prevention Fund.
(ttt) In addition to any other transfers that may be provided for by law, on July 1, 2010, or as soon thereafter as practical, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $100,000 from the General Revenue Fund to the Heartsaver AED Fund.
(uuu) In addition to any other transfers that may be provided for by law, on July 1, 2010, or as soon thereafter as practical, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $5,000,000 from the General Revenue Fund to the Communications Revolving Fund.
(vvv) In addition to any other transfers that may be provided for by law, on July 1, 2010, or as soon thereafter as practical, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $3,000,000 from the General Revenue Fund to the Illinois Capital Revolving Loan Fund.
(www) In addition to any other transfers that may be provided for by law, on July 1, 2010, or as soon thereafter as practical, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $17,000,000 from the General Revenue Fund to the DCFS Children's Services Fund.
(xxx) In addition to any other transfers that may be provided for by law, on July 1, 2010, or as soon thereafter as practical, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $2,000,000 from the Digital Divide Elimination Infrastructure Fund, of which $1,000,000 shall go to the Workforce, Technology, and Economic Development Fund and $1,000,000 to the Public Utility Fund.
(yyy) In addition to any other transfers that may be provided for by law, on and after July 1, 2011 and until May 1, 2012, at the direction of and upon notification from the Governor, the State Comptroller shall direct and the State Treasurer shall transfer amounts not exceeding a total of $80,000,000 from the General Revenue Fund to the Tobacco Settlement Recovery Fund. Any amounts so transferred shall be retransferred by the State Comptroller and the State Treasurer from the Tobacco Settlement Recovery Fund to the General Revenue Fund at the direction of and upon notification from the Governor, but in any event on or before June 30, 2012.
(zzz) In addition to any other transfers that may be provided for by law, on July 1, 2011, or as soon thereafter as practical, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $1,000,000 from the General Revenue Fund to the Illinois Veterans Assistance Fund.
(aaaa) In addition to any other transfers that may be provided for by law, on July 1, 2011, or as soon thereafter as practical, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $8,000,000 from the General Revenue Fund to the Presidential Library and Museum Operating Fund.
(bbbb) In addition to any other transfers that may be provided for by law, on July 1, 2011, or as soon thereafter as practical, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $1,400,000 from the General Revenue Fund to the Violence Prevention Fund.
(cccc) In addition to any other transfers that may be provided for by law, on July 1, 2011, or as soon thereafter as practical, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $14,100,000 from the General Revenue Fund to the State Garage Revolving Fund.
(dddd) In addition to any other transfers that may be provided for by law, on July 1, 2011, or as soon thereafter as practical, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $4,000,000 from the General Revenue Fund to the Digital Divide Elimination Fund.
(eeee) In addition to any other transfers that may be provided for by law, on July 1, 2011, or as soon thereafter as practical, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $500,000 from the General Revenue Fund to the Senior Citizens Real Estate Deferred Tax Revolving Fund.
(Source: P.A. 99-933, eff. 1-27-17; 100-23, eff. 7-6-17.)

(Text of Section from P.A. 100-201)
Sec. 8g. Fund transfers.
(a) In addition to any other transfers that may be provided for by law, as soon as may be practical after June 9, 1999 (the effective date of Public Act 91-25), the State Comptroller shall direct and the State Treasurer shall transfer the sum of $10,000,000 from the General Revenue Fund to the Motor Vehicle License Plate Fund created by Public Act 91-37.
(b) In addition to any other transfers that may be provided for by law, as soon as may be practical after June 9, 1999 (the effective date of Public Act 91-25), the State Comptroller shall direct and the State Treasurer shall transfer the sum of $25,000,000 from the General Revenue Fund to the Fund for Illinois' Future created by Public Act 91-38.
(c) In addition to any other transfers that may be provided for by law, on August 30 of each fiscal year's license period, the Illinois Liquor Control Commission shall direct and the State Comptroller and State Treasurer shall transfer from the General Revenue Fund to the Youth Alcoholism and Substance Abuse Prevention Fund an amount equal to the number of retail liquor licenses issued for that fiscal year multiplied by $50.
(d) The payments to programs required under subsection (d) of Section 28.1 of the Illinois Horse Racing Act of 1975 shall be made, pursuant to appropriation, from the special funds referred to in the statutes cited in that subsection, rather than directly from the General Revenue Fund.
Beginning January 1, 2000, on the first day of each month, or as soon as may be practical thereafter, the State Comptroller shall direct and the State Treasurer shall transfer from the General Revenue Fund to each of the special funds from which payments are to be made under Section 28.1(d) of the Illinois Horse Racing Act of 1975 an amount equal to 1/12 of the annual amount required for those payments from that special fund, which annual amount shall not exceed the annual amount for those payments from that special fund for the calendar year 1998. The special funds to which transfers shall be made under this subsection (d) include, but are not necessarily limited to, the Agricultural Premium Fund; the Metropolitan Exposition, Auditorium and Office Building Fund; the Fair and Exposition Fund; the Illinois Standardbred Breeders Fund; the Illinois Thoroughbred Breeders Fund; and the Illinois Veterans' Rehabilitation Fund.
(e) In addition to any other transfers that may be provided for by law, as soon as may be practical after May 17, 2000 (the effective date of Public Act 91-704), but in no event later than June 30, 2000, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $15,000,000 from the General Revenue Fund to the Fund for Illinois' Future.
(f) In addition to any other transfers that may be provided for by law, as soon as may be practical after May 17, 2000 (the effective date of Public Act 91-704), but in no event later than June 30, 2000, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $70,000,000 from the General Revenue Fund to the Long-Term Care Provider Fund.
(f-1) In fiscal year 2002, in addition to any other transfers that may be provided for by law, at the direction of and upon notification from the Governor, the State Comptroller shall direct and the State Treasurer shall transfer amounts not exceeding a total of $160,000,000 from the General Revenue Fund to the Long-Term Care Provider Fund.
(g) In addition to any other transfers that may be provided for by law, on July 1, 2001, or as soon thereafter as may be practical, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $1,200,000 from the General Revenue Fund to the Violence Prevention Fund.
(h) In each of fiscal years 2002 through 2004, but not thereafter, in addition to any other transfers that may be provided for by law, the State Comptroller shall direct and the State Treasurer shall transfer $5,000,000 from the General Revenue Fund to the Tourism Promotion Fund.
(i) On or after July 1, 2001 and until May 1, 2002, in addition to any other transfers that may be provided for by law, at the direction of and upon notification from the Governor, the State Comptroller shall direct and the State Treasurer shall transfer amounts not exceeding a total of $80,000,000 from the General Revenue Fund to the Tobacco Settlement Recovery Fund. Any amounts so transferred shall be re-transferred by the State Comptroller and the State Treasurer from the Tobacco Settlement Recovery Fund to the General Revenue Fund at the direction of and upon notification from the Governor, but in any event on or before June 30, 2002.
(i-1) On or after July 1, 2002 and until May 1, 2003, in addition to any other transfers that may be provided for by law, at the direction of and upon notification from the Governor, the State Comptroller shall direct and the State Treasurer shall transfer amounts not exceeding a total of $80,000,000 from the General Revenue Fund to the Tobacco Settlement Recovery Fund. Any amounts so transferred shall be re-transferred by the State Comptroller and the State Treasurer from the Tobacco Settlement Recovery Fund to the General Revenue Fund at the direction of and upon notification from the Governor, but in any event on or before June 30, 2003.
(j) On or after July 1, 2001 and no later than June 30, 2002, in addition to any other transfers that may be provided for by law, at the direction of and upon notification from the Governor, the State Comptroller shall direct and the State Treasurer shall transfer amounts not to exceed the following sums into the Statistical Services Revolving Fund:

From the General Revenue Fund...........

$8,450,000

From the Public Utility Fund............

1,700,000

From the Transportation Regulatory Fund.....

2,650,000

From the Title III Social Security and

Employment Fund....................

3,700,000

From the Professions Indirect Cost Fund.....

4,050,000

From the Underground Storage Tank Fund.....

550,000

From the Agricultural Premium Fund........

750,000

From the State Pensions Fund............

200,000

From the Road Fund..................

2,000,000

From the Illinois Health Facilities

Planning Fund.....................

1,000,000

From the Savings and Residential Finance

Regulatory Fund....................

130,800

From the Appraisal Administration Fund.....

28,600

From the Pawnbroker Regulation Fund.......

3,600

From the Auction Regulation

Administration Fund.................

35,800

From the Bank and Trust Company Fund......

634,800

From the Real Estate License

Administration Fund.................

313,600

(k) In addition to any other transfers that may be provided for by law, as soon as may be practical after December 20, 2001 (the effective date of Public Act 92-505), the State Comptroller shall direct and the State Treasurer shall transfer the sum of $2,000,000 from the General Revenue Fund to the Teachers Health Insurance Security Fund.
(k-1) In addition to any other transfers that may be provided for by law, on July 1, 2002, or as soon as may be practical thereafter, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $2,000,000 from the General Revenue Fund to the Teachers Health Insurance Security Fund.
(k-2) In addition to any other transfers that may be provided for by law, on July 1, 2003, or as soon as may be practical thereafter, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $2,000,000 from the General Revenue Fund to the Teachers Health Insurance Security Fund.
(k-3) On or after July 1, 2002 and no later than June 30, 2003, in addition to any other transfers that may be provided for by law, at the direction of and upon notification from the Governor, the State Comptroller shall direct and the State Treasurer shall transfer amounts not to exceed the following sums into the Statistical Services Revolving Fund:

Appraisal Administration Fund...........

$150,000

General Revenue Fund.................

10,440,000

Savings and Residential Finance

Regulatory Fund..................

200,000

State Pensions Fund..................

100,000

Bank and Trust Company Fund............

100,000

Professions Indirect Cost Fund..........

3,400,000

Public Utility Fund..................

2,081,200

Real Estate License Administration Fund.....

150,000

Title III Social Security and

Employment Fund..................

1,000,000

Transportation Regulatory Fund..........

3,052,100

Underground Storage Tank Fund...........

50,000

(l) In addition to any other transfers that may be provided for by law, on July 1, 2002, or as soon as may be practical thereafter, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $3,000,000 from the General Revenue Fund to the Presidential Library and Museum Operating Fund.
(m) In addition to any other transfers that may be provided for by law, on July 1, 2002 and on January 8, 2004 (the effective date of Public Act 93-648), or as soon thereafter as may be practical, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $1,200,000 from the General Revenue Fund to the Violence Prevention Fund.
(n) In addition to any other transfers that may be provided for by law, on July 1, 2003, or as soon thereafter as may be practical, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $6,800,000 from the General Revenue Fund to the DHS Recoveries Trust Fund.
(o) On or after July 1, 2003, and no later than June 30, 2004, in addition to any other transfers that may be provided for by law, at the direction of and upon notification from the Governor, the State Comptroller shall direct and the State Treasurer shall transfer amounts not to exceed the following sums into the Vehicle Inspection Fund:

From the Underground Storage Tank Fund .....

$35,000,000.

(p) On or after July 1, 2003 and until May 1, 2004, in addition to any other transfers that may be provided for by law, at the direction of and upon notification from the Governor, the State Comptroller shall direct and the State Treasurer shall transfer amounts not exceeding a total of $80,000,000 from the General Revenue Fund to the Tobacco Settlement Recovery Fund. Any amounts so transferred shall be re-transferred from the Tobacco Settlement Recovery Fund to the General Revenue Fund at the direction of and upon notification from the Governor, but in any event on or before June 30, 2004.
(q) In addition to any other transfers that may be provided for by law, on July 1, 2003, or as soon as may be practical thereafter, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $5,000,000 from the General Revenue Fund to the Illinois Military Family Relief Fund.
(r) In addition to any other transfers that may be provided for by law, on July 1, 2003, or as soon as may be practical thereafter, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $1,922,000 from the General Revenue Fund to the Presidential Library and Museum Operating Fund.
(s) In addition to any other transfers that may be provided for by law, on or after July 1, 2003, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $4,800,000 from the Statewide Economic Development Fund to the General Revenue Fund.
(t) In addition to any other transfers that may be provided for by law, on or after July 1, 2003, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $50,000,000 from the General Revenue Fund to the Budget Stabilization Fund.
(u) On or after July 1, 2004 and until May 1, 2005, in addition to any other transfers that may be provided for by law, at the direction of and upon notification from the Governor, the State Comptroller shall direct and the State Treasurer shall transfer amounts not exceeding a total of $80,000,000 from the General Revenue Fund to the Tobacco Settlement Recovery Fund. Any amounts so transferred shall be retransferred by the State Comptroller and the State Treasurer from the Tobacco Settlement Recovery Fund to the General Revenue Fund at the direction of and upon notification from the Governor, but in any event on or before June 30, 2005.
(v) In addition to any other transfers that may be provided for by law, on July 1, 2004, or as soon thereafter as may be practical, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $1,200,000 from the General Revenue Fund to the Violence Prevention Fund.
(w) In addition to any other transfers that may be provided for by law, on July 1, 2004, or as soon thereafter as may be practical, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $6,445,000 from the General Revenue Fund to the Presidential Library and Museum Operating Fund.
(x) In addition to any other transfers that may be provided for by law, on January 15, 2005, or as soon thereafter as may be practical, the State Comptroller shall direct and the State Treasurer shall transfer to the General Revenue Fund the following sums:
From the State Crime Laboratory Fund, $200,000;
From the State Police Wireless Service Emergency

Fund, $200,000;

From the State Offender DNA Identification System

Fund, $800,000; and

From the State Police Whistleblower Reward and

Protection Fund, $500,000.

(y) Notwithstanding any other provision of law to the contrary, in addition to any other transfers that may be provided for by law on June 30, 2005, or as soon as may be practical thereafter, the State Comptroller shall direct and the State Treasurer shall transfer the remaining balance from the designated funds into the General Revenue Fund and any future deposits that would otherwise be made into these funds must instead be made into the General Revenue Fund:
(1) the Keep Illinois Beautiful Fund;
(2) the Metropolitan Fair and Exposition Authority

Reconstruction Fund;

(3) the New Technology Recovery Fund;
(4) the Illinois Rural Bond Bank Trust Fund;
(5) the ISBE School Bus Driver Permit Fund;
(6) the Solid Waste Management Revolving Loan Fund;
(7) the State Postsecondary Review Program Fund;
(8) the Tourism Attraction Development Matching

Grant Fund;

(9) the Patent and Copyright Fund;
(10) the Credit Enhancement Development Fund;
(11) the Community Mental Health and Developmental

Disabilities Services Provider Participation Fee Trust Fund;

(12) the Nursing Home Grant Assistance Fund;
(13) the By-product Material Safety Fund;
(14) the Illinois Student Assistance Commission

Higher EdNet Fund;

(15) the DORS State Project Fund;
(16) the School Technology Revolving Fund;
(17) the Energy Assistance Contribution Fund;
(18) the Illinois Building Commission Revolving Fund;
(19) the Illinois Aquaculture Development Fund;
(20) the Homelessness Prevention Fund;
(21) the DCFS Refugee Assistance Fund;
(22) the Illinois Century Network Special Purposes

Fund; and

(23) the Build Illinois Purposes Fund.
(z) In addition to any other transfers that may be provided for by law, on July 1, 2005, or as soon as may be practical thereafter, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $1,200,000 from the General Revenue Fund to the Violence Prevention Fund.
(aa) In addition to any other transfers that may be provided for by law, on July 1, 2005, or as soon as may be practical thereafter, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $9,000,000 from the General Revenue Fund to the Presidential Library and Museum Operating Fund.
(bb) In addition to any other transfers that may be provided for by law, on July 1, 2005, or as soon as may be practical thereafter, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $6,803,600 from the General Revenue Fund to the Securities Audit and Enforcement Fund.
(cc) In addition to any other transfers that may be provided for by law, on or after July 1, 2005 and until May 1, 2006, at the direction of and upon notification from the Governor, the State Comptroller shall direct and the State Treasurer shall transfer amounts not exceeding a total of $80,000,000 from the General Revenue Fund to the Tobacco Settlement Recovery Fund. Any amounts so transferred shall be re-transferred by the State Comptroller and the State Treasurer from the Tobacco Settlement Recovery Fund to the General Revenue Fund at the direction of and upon notification from the Governor, but in any event on or before June 30, 2006.
(dd) In addition to any other transfers that may be provided for by law, on April 1, 2005, or as soon thereafter as may be practical, at the direction of the Director of Public Aid (now Director of Healthcare and Family Services), the State Comptroller shall direct and the State Treasurer shall transfer from the Public Aid Recoveries Trust Fund amounts not to exceed $14,000,000 to the Community Mental Health Medicaid Trust Fund.
(ee) Notwithstanding any other provision of law, on July 1, 2006, or as soon thereafter as practical, the State Comptroller shall direct and the State Treasurer shall transfer the remaining balance from the Illinois Civic Center Bond Fund to the Illinois Civic Center Bond Retirement and Interest Fund.
(ff) In addition to any other transfers that may be provided for by law, on and after July 1, 2006 and until June 30, 2007, at the direction of and upon notification from the Director of the Governor's Office of Management and Budget, the State Comptroller shall direct and the State Treasurer shall transfer amounts not exceeding a total of $1,900,000 from the General Revenue Fund to the Illinois Capital Revolving Loan Fund.
(gg) In addition to any other transfers that may be provided for by law, on and after July 1, 2006 and until May 1, 2007, at the direction of and upon notification from the Governor, the State Comptroller shall direct and the State Treasurer shall transfer amounts not exceeding a total of $80,000,000 from the General Revenue Fund to the Tobacco Settlement Recovery Fund. Any amounts so transferred shall be retransferred by the State Comptroller and the State Treasurer from the Tobacco Settlement Recovery Fund to the General Revenue Fund at the direction of and upon notification from the Governor, but in any event on or before June 30, 2007.
(hh) In addition to any other transfers that may be provided for by law, on and after July 1, 2006 and until June 30, 2007, at the direction of and upon notification from the Governor, the State Comptroller shall direct and the State Treasurer shall transfer amounts from the Illinois Affordable Housing Trust Fund to the designated funds not exceeding the following amounts:
DCFS Children's Services Fund..................$2,200,000
Department of Corrections Reimbursement
and Education Fund.........................$1,500,000
Supplemental Low-Income Energy
Assistance Fund...............................$75,000
(ii) In addition to any other transfers that may be provided for by law, on or before August 31, 2006, the Governor and the State Comptroller may agree to transfer the surplus cash balance from the General Revenue Fund to the Budget Stabilization Fund and the Pension Stabilization Fund in equal proportions. The determination of the amount of the surplus cash balance shall be made by the Governor, with the concurrence of the State Comptroller, after taking into account the June 30, 2006 balances in the general funds and the actual or estimated spending from the general funds during the lapse period. Notwithstanding the foregoing, the maximum amount that may be transferred under this subsection (ii) is $50,000,000.
(jj) In addition to any other transfers that may be provided for by law, on July 1, 2006, or as soon thereafter as practical, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $8,250,000 from the General Revenue Fund to the Presidential Library and Museum Operating Fund.
(kk) In addition to any other transfers that may be provided for by law, on July 1, 2006, or as soon thereafter as practical, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $1,400,000 from the General Revenue Fund to the Violence Prevention Fund.
(ll) In addition to any other transfers that may be provided for by law, on the first day of each calendar quarter of the fiscal year beginning July 1, 2006, or as soon thereafter as practical, the State Comptroller shall direct and the State Treasurer shall transfer from the General Revenue Fund amounts equal to one-fourth of $20,000,000 to the Renewable Energy Resources Trust Fund.
(mm) In addition to any other transfers that may be provided for by law, on July 1, 2006, or as soon thereafter as practical, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $1,320,000 from the General Revenue Fund to the I-FLY Fund.
(nn) In addition to any other transfers that may be provided for by law, on July 1, 2006, or as soon thereafter as practical, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $3,000,000 from the General Revenue Fund to the African-American HIV/AIDS Response Fund.
(oo) In addition to any other transfers that may be provided for by law, on and after July 1, 2006 and until June 30, 2007, at the direction of and upon notification from the Governor, the State Comptroller shall direct and the State Treasurer shall transfer amounts identified as net receipts from the sale of all or part of the Illinois Student Assistance Commission loan portfolio from the Student Loan Operating Fund to the General Revenue Fund. The maximum amount that may be transferred pursuant to this Section is $38,800,000. In addition, no transfer may be made pursuant to this Section that would have the effect of reducing the available balance in the Student Loan Operating Fund to an amount less than the amount remaining unexpended and unreserved from the total appropriations from the Fund estimated to be expended for the fiscal year. The State Treasurer and Comptroller shall transfer the amounts designated under this Section as soon as may be practical after receiving the direction to transfer from the Governor.
(pp) In addition to any other transfers that may be provided for by law, on July 1, 2006, or as soon thereafter as practical, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $2,000,000 from the General Revenue Fund to the Illinois Veterans Assistance Fund.
(qq) In addition to any other transfers that may be provided for by law, on and after July 1, 2007 and until May 1, 2008, at the direction of and upon notification from the Governor, the State Comptroller shall direct and the State Treasurer shall transfer amounts not exceeding a total of $80,000,000 from the General Revenue Fund to the Tobacco Settlement Recovery Fund. Any amounts so transferred shall be retransferred by the State Comptroller and the State Treasurer from the Tobacco Settlement Recovery Fund to the General Revenue Fund at the direction of and upon notification from the Governor, but in any event on or before June 30, 2008.
(rr) In addition to any other transfers that may be provided for by law, on and after July 1, 2007 and until June 30, 2008, at the direction of and upon notification from the Governor, the State Comptroller shall direct and the State Treasurer shall transfer amounts from the Illinois Affordable Housing Trust Fund to the designated funds not exceeding the following amounts:
DCFS Children's Services Fund..................$2,200,000
Department of Corrections Reimbursement
and Education Fund.........................$1,500,000
Supplemental Low-Income Energy
Assistance Fund...............................$75,000
(ss) In addition to any other transfers that may be provided for by law, on July 1, 2007, or as soon thereafter as practical, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $8,250,000 from the General Revenue Fund to the Presidential Library and Museum Operating Fund.
(tt) In addition to any other transfers that may be provided for by law, on July 1, 2007, or as soon thereafter as practical, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $1,400,000 from the General Revenue Fund to the Violence Prevention Fund.
(uu) In addition to any other transfers that may be provided for by law, on July 1, 2007, or as soon thereafter as practical, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $1,320,000 from the General Revenue Fund to the I-FLY Fund.
(vv) In addition to any other transfers that may be provided for by law, on July 1, 2007, or as soon thereafter as practical, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $3,000,000 from the General Revenue Fund to the African-American HIV/AIDS Response Fund.
(ww) In addition to any other transfers that may be provided for by law, on July 1, 2007, or as soon thereafter as practical, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $3,500,000 from the General Revenue Fund to the Predatory Lending Database Program Fund.
(xx) In addition to any other transfers that may be provided for by law, on July 1, 2007, or as soon thereafter as practical, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $5,000,000 from the General Revenue Fund to the Digital Divide Elimination Fund.
(yy) In addition to any other transfers that may be provided for by law, on July 1, 2007, or as soon thereafter as practical, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $4,000,000 from the General Revenue Fund to the Digital Divide Elimination Infrastructure Fund.
(zz) In addition to any other transfers that may be provided for by law, on July 1, 2008, or as soon thereafter as practical, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $5,000,000 from the General Revenue Fund to the Digital Divide Elimination Fund.
(aaa) In addition to any other transfers that may be provided for by law, on and after July 1, 2008 and until May 1, 2009, at the direction of and upon notification from the Governor, the State Comptroller shall direct and the State Treasurer shall transfer amounts not exceeding a total of $80,000,000 from the General Revenue Fund to the Tobacco Settlement Recovery Fund. Any amounts so transferred shall be retransferred by the State Comptroller and the State Treasurer from the Tobacco Settlement Recovery Fund to the General Revenue Fund at the direction of and upon notification from the Governor, but in any event on or before June 30, 2009.
(bbb) In addition to any other transfers that may be provided for by law, on and after July 1, 2008 and until June 30, 2009, at the direction of and upon notification from the Governor, the State Comptroller shall direct and the State Treasurer shall transfer amounts from the Illinois Affordable Housing Trust Fund to the designated funds not exceeding the following amounts:
DCFS Children's Services Fund..............$2,200,000
Department of Corrections Reimbursement
and Education Fund.........................$1,500,000
Supplemental Low-Income Energy
Assistance Fund...............................$75,000
(ccc) In addition to any other transfers that may be provided for by law, on July 1, 2008, or as soon thereafter as practical, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $7,450,000 from the General Revenue Fund to the Presidential Library and Museum Operating Fund.
(ddd) In addition to any other transfers that may be provided for by law, on July 1, 2008, or as soon thereafter as practical, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $1,400,000 from the General Revenue Fund to the Violence Prevention Fund.
(eee) In addition to any other transfers that may be provided for by law, on July 1, 2009, or as soon thereafter as practical, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $5,000,000 from the General Revenue Fund to the Digital Divide Elimination Fund.
(fff) In addition to any other transfers that may be provided for by law, on and after July 1, 2009 and until May 1, 2010, at the direction of and upon notification from the Governor, the State Comptroller shall direct and the State Treasurer shall transfer amounts not exceeding a total of $80,000,000 from the General Revenue Fund to the Tobacco Settlement Recovery Fund. Any amounts so transferred shall be retransferred by the State Comptroller and the State Treasurer from the Tobacco Settlement Recovery Fund to the General Revenue Fund at the direction of and upon notification from the Governor, but in any event on or before June 30, 2010.
(ggg) In addition to any other transfers that may be provided for by law, on July 1, 2009, or as soon thereafter as practical, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $7,450,000 from the General Revenue Fund to the Presidential Library and Museum Operating Fund.
(hhh) In addition to any other transfers that may be provided for by law, on July 1, 2009, or as soon thereafter as practical, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $1,400,000 from the General Revenue Fund to the Violence Prevention Fund.
(iii) In addition to any other transfers that may be provided for by law, on July 1, 2009, or as soon thereafter as practical, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $100,000 from the General Revenue Fund to the Heartsaver AED Fund.
(jjj) In addition to any other transfers that may be provided for by law, on and after July 1, 2009 and until June 30, 2010, at the direction of and upon notification from the Governor, the State Comptroller shall direct and the State Treasurer shall transfer amounts not exceeding a total of $17,000,000 from the General Revenue Fund to the DCFS Children's Services Fund.
(lll) In addition to any other transfers that may be provided for by law, on July 1, 2009, or as soon thereafter as practical, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $5,000,000 from the General Revenue Fund to the Communications Revolving Fund.
(mmm) In addition to any other transfers that may be provided for by law, on July 1, 2009, or as soon thereafter as practical, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $9,700,000 from the General Revenue Fund to the Senior Citizens Real Estate Deferred Tax Revolving Fund.
(nnn) In addition to any other transfers that may be provided for by law, on July 1, 2009, or as soon thereafter as practical, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $565,000 from the FY09 Budget Relief Fund to the Horse Racing Fund.
(ooo) In addition to any other transfers that may be provided by law, on July 1, 2009, or as soon thereafter as practical, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $600,000 from the General Revenue Fund to the Temporary Relocation Expenses Revolving Fund.
(ppp) In addition to any other transfers that may be provided for by law, on July 1, 2010, or as soon thereafter as practical, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $5,000,000 from the General Revenue Fund to the Digital Divide Elimination Fund.
(qqq) In addition to any other transfers that may be provided for by law, on and after July 1, 2010 and until May 1, 2011, at the direction of and upon notification from the Governor, the State Comptroller shall direct and the State Treasurer shall transfer amounts not exceeding a total of $80,000,000 from the General Revenue Fund to the Tobacco Settlement Recovery Fund. Any amounts so transferred shall be retransferred by the State Comptroller and the State Treasurer from the Tobacco Settlement Recovery Fund to the General Revenue Fund at the direction of and upon notification from the Governor, but in any event on or before June 30, 2011.
(rrr) In addition to any other transfers that may be provided for by law, on July 1, 2010, or as soon thereafter as practical, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $6,675,000 from the General Revenue Fund to the Presidential Library and Museum Operating Fund.
(sss) In addition to any other transfers that may be provided for by law, on July 1, 2010, or as soon thereafter as practical, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $1,400,000 from the General Revenue Fund to the Violence Prevention Fund.
(ttt) In addition to any other transfers that may be provided for by law, on July 1, 2010, or as soon thereafter as practical, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $100,000 from the General Revenue Fund to the Heartsaver AED Fund.
(uuu) In addition to any other transfers that may be provided for by law, on July 1, 2010, or as soon thereafter as practical, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $5,000,000 from the General Revenue Fund to the Communications Revolving Fund.
(vvv) In addition to any other transfers that may be provided for by law, on July 1, 2010, or as soon thereafter as practical, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $3,000,000 from the General Revenue Fund to the Illinois Capital Revolving Loan Fund.
(www) In addition to any other transfers that may be provided for by law, on July 1, 2010, or as soon thereafter as practical, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $17,000,000 from the General Revenue Fund to the DCFS Children's Services Fund.
(xxx) In addition to any other transfers that may be provided for by law, on July 1, 2010, or as soon thereafter as practical, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $2,000,000 from the Digital Divide Elimination Infrastructure Fund, of which $1,000,000 shall go to the Workforce, Technology, and Economic Development Fund and $1,000,000 to the Public Utility Fund.
(yyy) In addition to any other transfers that may be provided for by law, on and after July 1, 2011 and until May 1, 2012, at the direction of and upon notification from the Governor, the State Comptroller shall direct and the State Treasurer shall transfer amounts not exceeding a total of $80,000,000 from the General Revenue Fund to the Tobacco Settlement Recovery Fund. Any amounts so transferred shall be retransferred by the State Comptroller and the State Treasurer from the Tobacco Settlement Recovery Fund to the General Revenue Fund at the direction of and upon notification from the Governor, but in any event on or before June 30, 2012.
(zzz) In addition to any other transfers that may be provided for by law, on July 1, 2011, or as soon thereafter as practical, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $1,000,000 from the General Revenue Fund to the Illinois Veterans Assistance Fund.
(aaaa) In addition to any other transfers that may be provided for by law, on July 1, 2011, or as soon thereafter as practical, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $8,000,000 from the General Revenue Fund to the Presidential Library and Museum Operating Fund.
(bbbb) In addition to any other transfers that may be provided for by law, on July 1, 2011, or as soon thereafter as practical, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $1,400,000 from the General Revenue Fund to the Violence Prevention Fund.
(cccc) In addition to any other transfers that may be provided for by law, on July 1, 2011, or as soon thereafter as practical, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $14,100,000 from the General Revenue Fund to the State Garage Revolving Fund.
(dddd) In addition to any other transfers that may be provided for by law, on July 1, 2011, or as soon thereafter as practical, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $4,000,000 from the General Revenue Fund to the Digital Divide Elimination Fund.
(eeee) In addition to any other transfers that may be provided for by law, on July 1, 2011, or as soon thereafter as practical, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $500,000 from the General Revenue Fund to the Senior Citizens Real Estate Deferred Tax Revolving Fund.
(Source: P.A. 100-201, eff. 8-18-17.)

(30 ILCS 105/8g-1)
Sec. 8g-1. Fund transfers.
(a) In addition to any other transfers that may be provided for by law, on and after July 1, 2012 and until May 1, 2013, at the direction of and upon notification from the Governor, the State Comptroller shall direct and the State Treasurer shall transfer amounts not exceeding a total of $80,000,000 from the General Revenue Fund to the Tobacco Settlement Recovery Fund. Any amounts so transferred shall be retransferred by the State Comptroller and the State Treasurer from the Tobacco Settlement Recovery Fund to the General Revenue Fund at the direction of and upon notification from the Governor, but in any event on or before June 30, 2013.
(b) In addition to any other transfers that may be provided for by law, on and after July 1, 2013 and until May 1, 2014, at the direction of and upon notification from the Governor, the State Comptroller shall direct and the State Treasurer shall transfer amounts not exceeding a total of $80,000,000 from the General Revenue Fund to the Tobacco Settlement Recovery Fund. Any amounts so transferred shall be retransferred by the State Comptroller and the State Treasurer from the Tobacco Settlement Recovery Fund to the General Revenue Fund at the direction of and upon notification from the Governor, but in any event on or before June 30, 2014.
(c) In addition to any other transfers that may be provided for by law, on July 1, 2013, or as soon thereafter as practical, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $1,400,000 from the General Revenue Fund to the ICJIA Violence Prevention Fund.
(d) In addition to any other transfers that may be provided for by law, on July 1, 2013, or as soon thereafter as practical, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $1,500,000 from the General Revenue Fund to the Illinois Veterans Assistance Fund.
(e) In addition to any other transfers that may be provided for by law, on July 1, 2013, or as soon thereafter as practical, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $500,000 from the General Revenue Fund to the Senior Citizens Real Estate Deferred Tax Revolving Fund.
(f) In addition to any other transfers that may be provided for by law, on July 1, 2013, or as soon thereafter as practical, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $4,000,000 from the General Revenue Fund to the Digital Divide Elimination Fund.
(g) In addition to any other transfers that may be provided for by law, on July 1, 2013, or as soon thereafter as practical, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $5,000,000 from the General Revenue Fund to the Communications Revolving Fund.
(h) In addition to any other transfers that may be provided for by law, on July 1, 2013, or as soon thereafter as practical, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $9,800,000 from the General Revenue Fund to the Presidential Library and Museum Operating Fund.
(i) In addition to any other transfers that may be provided for by law, on and after July 1, 2014 and until May 1, 2015, at the direction of and upon notification from the Governor, the State Comptroller shall direct and the State Treasurer shall transfer amounts not exceeding a total of $80,000,000 from the General Revenue Fund to the Tobacco Settlement Recovery Fund. Any amounts so transferred shall be retransferred by the State Comptroller and the State Treasurer from the Tobacco Settlement Recovery Fund to the General Revenue Fund at the direction of and upon notification from the Governor, but in any event on or before June 30, 2015.
(j) In addition to any other transfers that may be provided for by law, on July 1, 2014, or as soon thereafter as practical, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $10,000,000 from the General Revenue Fund to the Presidential Library and Museum Operating Fund.
(k) In addition to any other transfers that may be provided for by law, as soon as practical, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $500,000 from the General Revenue Fund to the Grant Accountability and Transparency Fund.
(Source: P.A. 100-23, eff. 7-6-17.)

(30 ILCS 105/8h)
Sec. 8h. Transfers to General Revenue Fund.
(a) Except as otherwise provided in this Section and Section 8n of this Act, and notwithstanding any other State law to the contrary, the Governor may, through June 30, 2007, from time to time direct the State Treasurer and Comptroller to transfer a specified sum from any fund held by the State Treasurer to the General Revenue Fund in order to help defray the State's operating costs for the fiscal year. The total transfer under this Section from any fund in any fiscal year shall not exceed the lesser of (i) 8% of the revenues to be deposited into the fund during that fiscal year or (ii) an amount that leaves a remaining fund balance of 25% of the July 1 fund balance of that fiscal year. In fiscal year 2005 only, prior to calculating the July 1, 2004 final balances, the Governor may calculate and direct the State Treasurer with the Comptroller to transfer additional amounts determined by applying the formula authorized in Public Act 93-839 to the funds balances on July 1, 2003. No transfer may be made from a fund under this Section that would have the effect of reducing the available balance in the fund to an amount less than the amount remaining unexpended and unreserved from the total appropriation from that fund estimated to be expended for that fiscal year. This Section does not apply to any funds that are restricted by federal law to a specific use, to any funds in the Motor Fuel Tax Fund, the Intercity Passenger Rail Fund, the Hospital Provider Fund, the Medicaid Provider Relief Fund, the Teacher Health Insurance Security Fund, the Voters' Guide Fund, the Foreign Language Interpreter Fund, the Lawyers' Assistance Program Fund, the Supreme Court Federal Projects Fund, the Supreme Court Special State Projects Fund, the Supplemental Low-Income Energy Assistance Fund, the Good Samaritan Energy Trust Fund, the Low-Level Radioactive Waste Facility Development and Operation Fund, the Horse Racing Equity Trust Fund, the Metabolic Screening and Treatment Fund, or the Hospital Basic Services Preservation Fund, or to any funds to which Section 70-50 of the Nurse Practice Act applies. No transfers may be made under this Section from the Pet Population Control Fund. Notwithstanding any other provision of this Section, for fiscal year 2004, the total transfer under this Section from the Road Fund or the State Construction Account Fund shall not exceed the lesser of (i) 5% of the revenues to be deposited into the fund during that fiscal year or (ii) 25% of the beginning balance in the fund. For fiscal year 2005 through fiscal year 2007, no amounts may be transferred under this Section from the Road Fund, the State Construction Account Fund, the Criminal Justice Information Systems Trust Fund, the Wireless Service Emergency Fund, or the Mandatory Arbitration Fund.
In determining the available balance in a fund, the Governor may include receipts, transfers into the fund, and other resources anticipated to be available in the fund in that fiscal year.
The State Treasurer and Comptroller shall transfer the amounts designated under this Section as soon as may be practicable after receiving the direction to transfer from the Governor.
(a-5) Transfers directed to be made under this Section on or before February 28, 2006 that are still pending on May 19, 2006 (the effective date of Public Act 94-774) shall be redirected as provided in Section 8n of this Act.
(b) This Section does not apply to: (i) the Carolyn Adams Ticket For The Cure Grant Fund; (ii) any fund established under the Community Senior Services and Resources Act; or (iii) on or after January 1, 2006 (the effective date of Public Act 94-511), the Child Labor and Day and Temporary Labor Services Enforcement Fund.
(c) This Section does not apply to the Demutualization Trust Fund established under the Uniform Disposition of Unclaimed Property Act.
(d) This Section does not apply to moneys set aside in the Illinois State Podiatric Disciplinary Fund for podiatric scholarships and residency programs under the Podiatric Scholarship and Residency Act.
(e) Subsection (a) does not apply to, and no transfer may be made under this Section from, the Pension Stabilization Fund.
(f) Subsection (a) does not apply to, and no transfer may be made under this Section from, the Illinois Power Agency Operations Fund, the Illinois Power Agency Facilities Fund, the Illinois Power Agency Debt Service Fund, and the Illinois Power Agency Trust Fund.
(g) This Section does not apply to the Veterans Service Organization Reimbursement Fund.
(h) This Section does not apply to the Supreme Court Historic Preservation Fund.
(i) This Section does not apply to, and no transfer may be made under this Section from, the Money Follows the Person Budget Transfer Fund.
(j) This Section does not apply to the Domestic Violence Shelter and Service Fund.
(k) This Section does not apply to the Illinois Historic Sites Fund and the Presidential Library and Museum Operating Fund.
(l) This Section does not apply to the Trucking Environmental and Education Fund.
(m) This Section does not apply to the Roadside Memorial Fund.
(n) This Section does not apply to the Department of Human Rights Special Fund.
(Source: P.A. 99-933, eff. 1-27-17.)

(30 ILCS 105/8i)
Sec. 8i. Transfers between the Communications Revolving Fund and the Illinois Military Family Relief Fund. The State Comptroller shall order transferred and the Treasurer shall transfer, on March 31, 2003 or as soon as practicable thereafter, the amount of $300,000 from the Communications Revolving Fund to the Illinois Military Family Relief Fund. Beginning on July 1, 2004, the State Comptroller shall order transferred and the Treasurer shall transfer, on the last day of each month, an amount equal to 50% of that day's beginning balance in the Illinois Military Family Relief Fund from the Illinois Military Family Relief Fund to the Communications Revolving Fund. These transfers shall continue until the cumulative total of transfers executed from the Illinois Military Family Relief Fund to the Communications Revolving Fund equals $300,000.
(Source: P.A. 95-331, eff. 8-21-07.)

(30 ILCS 105/8j)
Sec. 8j. Allocation and transfer of fee receipts to General Revenue Fund. Except as otherwise provided in this Section and Section 8n of this Act, and notwithstanding any other law to the contrary, additional amounts generated by the new and increased fees created or authorized by Public Acts 93-22, 93-23, 93-24, and 93-32 shall be allocated between the fund otherwise entitled to receive the fee and the General Revenue Fund by the Governor. In determining the amount of the allocation to the General Revenue Fund, the Governor shall calculate whether the available resources in the fund are sufficient to satisfy the unexpended and unreserved appropriations from the fund for the fiscal year.
In calculating the available resources in a fund, the Governor may include receipts, transfers into the fund, and other resources anticipated to be available in the fund in that fiscal year.
Upon determining the amount of an allocation to the General Revenue Fund under this Section, the Governor may direct the State Treasurer and Comptroller to transfer the amount of that allocation from the fund in which the fee amounts have been deposited to the General Revenue Fund; provided, however, that the Governor shall not direct the transfer of any amount that would have the effect of reducing the available resources in the fund to an amount less than the amount remaining unexpended and unreserved from the total appropriation from that fund for that fiscal year.
The State Treasurer and Comptroller shall transfer the amounts designated under this Section as soon as may be practicable after receiving the direction to transfer from the Governor.
This Section does not apply to the Demutualization Trust Fund established under the Uniform Disposition of Unclaimed Property Act.
Transfers directed to be made under this Section on or before February 28, 2006 that are still pending on the effective date of this amendatory Act of the 94th General Assembly shall be redirected as provided in Section 8n of this Act.
(Source: P.A. 93-25, eff. 6-20-03; 93-32, eff. 6-20-03; 94-686, eff. 11-2-05; 94-774, eff. 5-19-06.)

(30 ILCS 105/8k)
Sec. 8k. Interfund transfers from inactive funds. Notwithstanding any other provision of law to the contrary, on June 30, 2004, or as soon thereafter as may be practical, the State Comptroller shall direct and the State Treasurer shall transfer the remaining balance from the designated funds into the General Revenue Fund:
(1) the Grape and Wine Resources Fund; and
(2) the Statewide Economic Development Fund.
(Source: P.A. 93-839, eff. 7-30-04.)

(30 ILCS 105/8m)
Sec. 8m. Transfers from the Board of Higher Education State Projects Fund. On September 1, 2004, or as soon thereafter as may be practical, the Comptroller shall order and the Treasurer shall transfer remaining moneys in the Board of Higher Education State Projects Fund, certified by the Board of Higher Education to be attributable to the Illinois Century Network, into the Communications Revolving Fund.
(Source: P.A. 93-839, eff. 7-30-04.)

(30 ILCS 105/8n)
Sec. 8n. Redirected fund transfers.
(a) Transfers directed to be made under Section 8h of this Act on or before February 28, 2006 that are still pending on the effective date of this amendatory Act of the 94th General Assembly shall be redirected and completed as provided in subsections (c) and (d) of this Section.
(b) Transfers directed to be made under Section 8j of this Act on or before February 28, 2006 that are still pending on the effective date of this amendatory Act of the 94th General Assembly shall be redirected and completed as provided in subsections (c) and (d) of this Section.
(c) The first $250,000,000 of transfers that are subject to redirection under this Section shall be redirected as follows:
(1) one-third of each amount directed to be

transferred to the General Revenue Fund shall be transferred to the Drug Rebate Fund instead of the General Revenue Fund;

(2) one-third of each amount directed to be

transferred to the General Revenue Fund shall be transferred to the Hospital Provider Fund instead of the General Revenue Fund; and

(3) one-third of each amount directed to be

transferred to the General Revenue Fund shall be transferred to the Long-term Care Provider Fund instead of the General Revenue Fund.

If the aggregate amount of all transfers that are subject to redirection under this Section exceeds $250,000,000, the excess over that amount shall be transferred to the General Revenue Fund.
(d) All transfers redirected by this Section must be completed by the State Comptroller and State Treasurer within 7 days after the effective date of this amendatory Act of the 94th General Assembly.
(Source: P.A. 94-774, eff. 5-19-06.)

(30 ILCS 105/8o)
Sec. 8o. Transfer to the University of Illinois Income Fund.
(a) Immediately upon the effective date of this Section, the State Comptroller shall direct and the State Treasurer shall transfer $15,826,499 from the General Revenue Fund to the University of Illinois Income Fund.
(b) In addition to any other transfers that may be provided for by law, on the first day of each calendar quarter of the fiscal year beginning July 1, 2009, or as soon as may be practical thereafter, the State Comptroller shall direct and the State Treasurer shall transfer an amount equal to one-fourth of $15,826,499 from the General Revenue Fund to the University of Illinois Income Fund.
(c) In addition to any other transfers that may be provided for by law, on the first day of each calendar quarter of the fiscal year beginning July 1, 2010, or as soon as may be practical thereafter, the State Comptroller shall direct and the State Treasurer shall transfer an amount equal to one fourth of $15,826,499 from the General Revenue Fund to the University of Illinois Income Fund.
(d) In addition to any other transfers that may be provided for by law, on the first day of each calendar quarter of the fiscal year beginning July 1, 2011, or as soon as may be practical thereafter, the State Comptroller shall direct and the State Treasurer shall transfer an amount equal to one fourth of $15,826,499 from the General Revenue Fund to the University of Illinois Income Fund.
(Source: P.A. 96-45, eff. 7-15-09; 96-959, eff. 7-1-10; 97-641, eff. 12-19-11.)

(30 ILCS 105/8p)
Sec. 8p. State Police Streetgang-Related Crime Fund.
(a) The State Police Streetgang-Related Crime Fund is created as a special fund in the State treasury.
(b) All moneys collected and payable to the Department of State Police under Section 5-9-1.19 of the Unified Code of Corrections shall be deposited into the State Police Streetgang-Related Crime Fund and shall be appropriated to and administered by the Department of State Police for operations and initiatives to combat and prevent streetgang-related crime.
(c) The State Police Streetgang-Related Crime Fund shall not be subject to administrative chargebacks.
(Source: P.A. 96-1029, eff. 7-13-10.)

(30 ILCS 105/8q)
Sec. 8q. Illinois Department of Corrections Parole Division Offender Supervision Fund.
(a) The Illinois Department of Corrections Parole Division Offender Supervision Fund is created as a special fund in the State treasury.
(b) All moneys collected and payable to the Department of Corrections under Section 5-9-1.20 of the Unified Code of Corrections shall be deposited into the Illinois Department of Corrections Parole Division Offender Supervision Fund and shall be appropriated to and administered by the Department of Corrections for operations and initiatives to combat and supervise paroled offenders in the community.
(c) The Illinois Department of Corrections Parole Division Offender Supervision Fund shall not be subject to administrative chargebacks.
(Source: P.A. 97-262, eff. 8-5-11.)

(30 ILCS 105/8r)
Sec. 8r. Transfer to the Working Capital Revolving Loan Fund.
(a) Except as provided in subsection (b), upon the written request of the Secretary of Transportation, the State Comptroller shall order and the State Treasurer shall transfer amounts not to exceed $3,000,000 in aggregate during a fiscal year, for a period of 5 years, from the Road Fund to the Working Capital Revolving Loan Fund as requested by the Secretary of Transportation or as soon thereafter as may be practical.
(b) No transfer may be requested or ordered if the available balance in the Working Capital Revolving Loan Fund is equal to or greater than $6,000,000.
(Source: P.A. 98-117, eff. 7-30-13.)

(30 ILCS 105/9) (from Ch. 127, par. 145)
Sec. 9. (a) No disbursements from appropriations shall be made for rental or purchase of office or other space, buildings or land, except in pursuance of a written lease or purchase contract entered into by the proper State authority and the owner or authorized agent of the property. Such lease shall not exceed 5 years unless a greater term is authorized by law, but such lease may contain a renewal clause subject to acceptance by the State after that date or an option to purchase. Such purchase contract may provide for the title to the property to transfer immediately to the State or a trustee or nominee for the benefit of the State and for the consideration to be paid in installments to be made at stated intervals during a certain term not to exceed 30 years from the date of the contract and may provide for the payment of interest on the unpaid balance at a rate that does not exceed a rate determined by adding 3 percentage points to the annual yield on United States Treasury obligations of comparable maturity as most recently published in the Wall Street Journal at the time such contract is signed. Such lease or purchase contract shall be and shall recite that it is subject to termination and cancellation in any year for which the General Assembly fails to make an appropriation to pay the rent or purchase installments payable under the terms of such lease or purchase contract. Additionally such purchase contract shall specify that title to the office and storage space, buildings, land and other facilities being acquired under such a contract shall revert to the Seller in the event of the failure of the General Assembly to appropriate suitable funds. This limitation does not apply to leases for office or other space, buildings, or land, where such leases or purchase contracts contain a provision limiting the liability for the payment of the rental or installments thereunder solely to funds received from the Federal Government. A copy of each such lease or purchase contract shall be filed in the office of the Secretary of State within 15 days after execution.
(b) The State shall not enter into any third-party vendor or other arrangement relating to the issuance of certificates of participation or other forms of financing relating to the rental or purchase of office or other space, buildings, or land unless otherwise authorized by law.
(c) Amounts paid from appropriations for personal service of any officer or employee of the State, either temporary or regular, shall be considered as full payment for all services rendered between the dates specified in the payroll or other voucher and no additional sum shall be paid to such officer or employee from any lump sum appropriation, appropriation for extra help or other purpose or any accumulated balances in specific appropriations, which payments would constitute in fact an additional payment for work already performed and for which remuneration had already been made, except that wage payments made pursuant to the application of the prevailing rate principle or based upon the effective date of a collective bargaining agreement between the State, or a State agency and an employee group, or payment of funds as an adjustment to wages paid employees or officers of the State for the purpose of correcting a clerical or administrative error or oversight or pursuant to a backpay order issued by an appropriate State or federal administrative or judicial body or officer shall not be construed as an additional payment for work already performed.
(d) Disbursements from appropriations which are subject to the approval or certification of the Department of Central Management Services are subject to the following restrictions.
Payments for personal service except for positions specified in all appropriation Acts shall be made in conformity with schedules and amendments thereto submitted by the respective officers and approved by the Department of Central Management Services before becoming effective. Such schedules and amendments thereto may set up groups of employment showing the approximate number to be employed, with fixed or minimum and maximum salary rates.
This Section is subject to the provisions of Section 9.02.
(Source: P.A. 93-839, eff. 7-30-04.)

(30 ILCS 105/9a) (from Ch. 127, par. 145a)
Sec. 9a. (Repealed).
(Source: P.A. 82-789. Repealed by P.A. 89-657, eff. 8-14-96.)

(30 ILCS 105/9b) (from Ch. 127, par. 145a.1)
Sec. 9b. Whenever an appropriation is made to or for the use of any State officer, office, department, division, institution, commission, board or other agency and his or its functions are transferred to a successor, the appropriation or any unobligated part thereof shall be deemed to have been made to such successor to the same extent as if such successor were specifically named in the appropriation law. A change in the name or title of any of the above shall be deemed a transfer of functions to a successor.
(Source: Laws 1953, p. 769.)

(30 ILCS 105/9b-5)
Sec. 9b-5. Appropriations for capital projects.
(a) Notwithstanding any other law to the contrary, a construction agency, as defined in the Illinois Procurement Code, that has unobligated funds appropriated for capital projects relating to the legislative complex that it will not expend during the fiscal year may enter into an agreement with the Architect of the Capitol for the expenditure of the funds by the Architect of the Capitol on the improvement, construction, historic preservation, restoration, maintenance, repair, and landscaping of buildings and facilities within the legislative complex, as defined in Article 8A of the Legislative Commission Reorganization Act of 1984, during the fiscal year, including any lapse period, in which the funds were appropriated to the construction agency. The Architect of the Capitol shall file copies of the agreement with the State Comptroller and the State Treasurer.
(b) Funds subject to an agreement authorized by subsection (a) are deemed to have been appropriated to the Architect of the Capitol for the improvement, construction, historic preservation, restoration, maintenance, repair, and landscaping of buildings and facilities within the legislative complex, as defined in Article 8A of the Legislative Commission Reorganization Act of 1984, to the same extent as if the Architect of the Capitol and that purpose were specifically named in the appropriation law.
(Source: P.A. 93-632, eff. 2-1-04.)

(30 ILCS 105/9.02) (from Ch. 127, par. 145c)
Sec. 9.02. Vouchers; signature; delegation; electronic submission.
(a)(1) Any new contract or contract renewal in the amount of $250,000 or more in a fiscal year, or any order against a master contract in the amount of $250,000 or more in a fiscal year, or any contract amendment or change to an existing contract that increases the value of the contract to or by $250,000 or more in a fiscal year, shall be signed or approved in writing by the chief executive officer of the agency, and shall also be signed or approved in writing by the agency's chief legal counsel and chief fiscal officer. If the agency does not have a chief legal counsel or a chief fiscal officer, the chief executive officer of the agency shall designate in writing a senior executive as the individual responsible for signature or approval.
(2) No document identified in paragraph (1) may be filed with the Comptroller, nor may any authorization for payment pursuant to such documents be filed with the Comptroller, if the required signatures or approvals are lacking.
(3) Any person who, with knowledge the signatures or approvals required in paragraph (1) are lacking, either files or directs another to file documents or payment authorizations in violation of paragraph (2) shall be subject to discipline up to and including discharge.
(4) Procurements shall not be artificially divided so as to avoid the necessity of complying with paragraph (1).
(5) Each State agency shall develop and implement procedures to ensure the necessary signatures or approvals are obtained. Each State agency may establish, maintain and follow procedures that are more restrictive than those required herein.
(6) This subsection (a) applies to all State agencies as defined in Section 1-7 of the Illinois State Auditing Act, which includes without limitation the General Assembly and its agencies. For purposes of this subsection (a), in the case of the General Assembly, the "chief executive officer of the agency" means (i) the Senate Operations Commission for Senate general operations as provided in Section 4 of the General Assembly Operations Act, (ii) the Speaker of the House of Representatives for House general operations as provided in Section 5 of the General Assembly Operations Act, (iii) the Speaker of the House for majority leadership staff and operations, (iv) the Minority Leader of the House for minority leadership staff and operations, (v) the President of the Senate for majority leadership staff and operations, (vi) the Minority Leader of the Senate for minority staff and operations, and (vii) the Joint Committee on Legislative Support Services for the legislative support services agencies as provided in the Legislative Commission Reorganization Act of 1984.
(b)(1) Every voucher, as submitted by the agency or office in which it originates, shall bear (i) the signature of the officer responsible for approving and certifying vouchers under this Act and (ii) if authority to sign the responsible officer's name has been properly delegated, also the signature of the person actually signing the voucher.
(2) When an officer delegates authority to approve and certify vouchers, he shall send a copy of such authorization containing the signature of the person to whom delegation is made to each office that checks or approves such vouchers and to the State Comptroller. Such delegation may be general or limited. If the delegation is limited, the authorization shall designate the particular types of vouchers that the person is authorized to approve and certify.
(3) When any delegation of authority hereunder is revoked, a copy of the revocation of authority shall be sent to the Comptroller and to each office to which a copy of the authorization was sent.
The Comptroller may require State agencies to maintain signature documents and records of delegations of voucher signature authority and revocations of those delegations, instead of transmitting those documents to the Comptroller. The Comptroller may inspect such documents and records at any time.
(c) The Comptroller may authorize the submission of vouchers through electronic transmissions, on magnetic tape, or otherwise.
(Source: P.A. 89-360, eff. 8-17-95; 90-452, eff. 8-16-97.)

(30 ILCS 105/9.03) (from Ch. 127, par. 145d)
Sec. 9.03. The certification on every State payroll voucher shall be as follows:
"I certify that the employees named, their respective indicated positions and service times, and appropriation to be charged, as shown on the accompanying payroll sheets are true, complete, correct and according to the provisions of law; that such employees are involved in decision making or have direct line responsibility to a person who has decision making authority concerning the objectives, functions, goals and policies of the organizational unit for which the appropriation was made; that the results of the work performed by these employees and that substantially all of their working time is directly related to the objectives, functions, goals, and policies of the organizational unit for which the appropriation is made; that all working time was expended in the service of the State; and that the employees named are entitled to payment in the amounts indicated. If applicable, the reporting requirements of Section 5.1 of the Governor's Office of Management and Budget Act have been met.
______________________________ ____________________________
(Date) (Signature)"
For departments under the Civil Administrative Code, the foregoing certification shall be executed by the Chief Executive Officer of the department from whose appropriation the payment will be made or his designee, in addition to any other certifications or approvals which may be required by law.
The foregoing certification shall not be required for expenditures from amounts appropriated to the Comptroller for payment of the salaries of State officers.
(Source: P.A. 94-793, eff. 5-19-06.)

(30 ILCS 105/9.04) (from Ch. 127, par. 145e)
Sec. 9.04. The certification on behalf of the State agency on every State voucher for goods and services other than a payroll or travel voucher shall be as follows:
"I certify that the goods or services specified on this voucher were for the use of this agency and that the expenditure for such goods or services was authorized and lawfully incurred; that such goods or services meet all the required standards set forth in the purchase agreement or contract to which this voucher relates; and that the amount shown on this voucher is correct and is approved for payment. If applicable, the reporting requirements of Section 5.1 of the Governor's Office of Management and Budget Act have been met.
........................ ............................
(Date) (Signature)"
For departments under the Civil Administrative Code, the foregoing certification shall be executed by the Chief Executive Officer of the department from whose appropriation the payment will be made or his designee, in addition to any other certifications or approvals which may be required by law.
(Source: P.A. 94-793, eff. 5-19-06.)

(30 ILCS 105/9.05) (from Ch. 127, par. 145f)
Sec. 9.05. In the event that a voucher is submitted for advance payment of goods or services, the certification prescribed by Section 9.04 shall be made. In addition, the voucher shall state on its face that the goods or services are being procured pursuant to a formal, written contract the terms of which require advance payment. If it is not possible to execute a written contract, the voucher shall so state. The voucher shall also state that the contract requires the goods or services to be delivered or received prior to the expiration of the lapse period of the fiscal year to which the expenditures are charged, provided however, that such a statement shall not be required on vouchers submitted for periodical subscriptions or organizational memberships.
(Source: P.A. 82-790.)

(30 ILCS 105/9.06) (from Ch. 127, par. 145g)
Sec. 9.06. To execute knowingly and intentionally a false certification under Section 9.03 or 9.04 of this Act shall result in removal from office if done by an officer or discharge if done by an employee.
(Source: P.A. 82-790.)

(30 ILCS 105/9.07)
Sec. 9.07. Freeze; promotional expenditures. For a period of 2 years beginning on the effective date of this amendatory Act of the 96th General Assembly, no amounts from the General Revenue Fund may be expended for the following promotional items: calendars, pens, buttons, pins, magnets, and any other similar promotional items. This prohibition applies to expenditures by State agencies and also to expenditures by State grant recipients from grant moneys. Contracts entered into by the State before the effective date of this amendatory Act of the 96th General Assembly are exempt from the provisions of this Section.
(Source: P.A. 96-1456, eff. 8-20-10.)

(30 ILCS 105/9.08)
Sec. 9.08. State agency reports; bills held by the agency.
(a) Each State agency shall provide a report to the State Comptroller identifying: (i) current State liabilities held at the agency, by fund source; (ii) whether the liabilities are appropriated; and (iii) an estimate of interest penalties accrued under the State Prompt Payment Act under criteria prescribed by the State Comptroller. The report shall be provided monthly in a time and form prescribed by the State Comptroller in which the State Comptroller may provide a waiver to the monthly reporting requirement if a State agency does not have State liabilities.
(b) As soon as possible after receiving a report from a State agency under subsection (a) of this Section, the State Comptroller shall post on his or her public-facing website the amount reported by the State agency.
(c) For purposes of this Section, "State agency" means: all executive branch officers, boards, commissions and agencies created by the Constitution; all officers, departments, boards, commissions, agencies, institutions, authorities, universities, bodies politic and corporate of the State; and administrative units or corporate outgrowths of the State government which are created by or pursuant to statute, other than units of local government and their officers, school districts and boards of election commissioners; and all administrative units and corporate outgrowths of the above and as may be created by executive order of the Governor. "State agency" does not include any officer, department, board, commission, agency, unit, or authority of the legislative or judicial branch.
(Source: P.A. 100-552, eff. 1-1-18.)

(30 ILCS 105/10) (from Ch. 127, par. 146)
Sec. 10. When an appropriation has been made by the General Assembly for the ordinary and contingent expenses of the operation, maintenance and administration of the several offices, departments, institutions, boards, commissions and agencies of the State government, the State Comptroller shall draw his warrant on the State Treasurer for the payment of the same upon the presentation of itemized vouchers, issued, certified, and approved, as follows:
For appropriations to
(1) Elective State officers in the executive

Department, to be certified and approved by such officers, respectively;

(2) The Supreme Court, to be certified and approved

by the Chief Justice thereof;

(3) Appellate Court, to be certified and approved by

the Chief Justice of each judicial district;

(4) The State Senate, to be certified and approved by

the President;

(5) The House of Representatives, to be certified and

approved by the Speaker;

(6) The Auditor General, to be certified and approved

by the Auditor General;

(7) Clerks of courts, to be certified and approved by

the clerk incurring expenditures;

(8) The departments under the Civil Administrative

Code, to be certified and approved by the Director or Secretary of the Department;

(9) The University of Illinois, to be certified by

the president of the University;

(10) The State Universities Retirement System, to be

certified to by the President and Secretary of the Board of Trustees of the System;

(11) Illinois State University, to be certified to by

the president of that University;

(12) Northern Illinois University, to be certified to

by the president of that University;

(12a) Chicago State University, certified to by the

president of that University;

(12b) Eastern Illinois University, certified to by

the president of that University;

(12c) Governors State University, certified to by the

president of that University;

(12d) Northeastern Illinois University, certified to

by the president of that University;

(12e) Western Illinois University, certified to by

the president of that University;

(13) Southern Illinois University, to be certified to

by the President of the University;

(14) The Adjutant General, to be certified and

approved by the Adjutant General;

(15) The Illinois Legislative Investigating

Commission, to be certified and approved by its Chairman, or when it is organized with Co-Chairmen, by either of its Co-Chairmen;

(16) All other officers, boards, commissions and

agencies of the State government, certified and approved by such officer or by the president or chairman and secretary or by the executive officer of such board, commission or agency;

(17) Individuals, to be certified by such individuals;
(18) The farmers' institute, agricultural, livestock,

poultry, scientific, benevolent, and other private associations, or corporations of whatsoever nature, to be certified and approved by the president and secretary of such society.

Nothing contained in this Section shall be construed to amend or modify the "Personnel Code".
This Section is subject to Section 9.02.
(Source: P.A. 98-788, eff. 7-25-14.)

(30 ILCS 105/11) (from Ch. 127, par. 147)
Sec. 11. When an appropriation is made for the following fixed charges, the State Comptroller shall draw his warrant on the State Treasurer for the payment thereof, upon the presentation of itemized vouchers issued and certified as follows:
(1) For local improvements and special assessments, certified by the Attorney General;
(2) For conveying convicts to the penitentiary or reform school, certified by the sheriff performing such service;
(3) For conveying juvenile female offenders to the State Training School for Girls, and for conveying delinquent boys to the Illinois State Training School for Boys, certified by the person or officer performing such service;
(4) For the apprehension and delivery of fugitives from justice, certified by the Governor;
(5) For rewards for arrest of fugitives from justice, certified by the Governor;
(6) For the expenses of the transfer of insane persons to the Illinois Security Hospital, either from any of the other State institutions, or upon the order of mittimus of any of the several courts, certified by the person performing such service;
(7) For compensation for diseased animals condemned and destroyed by the State, certified by the Director of Agriculture.
In all other cases for the payment of fixed charges, the Comptroller shall draw his warrant on the State Treasurer for the payment of the amount due from the treasury.
This Section is subject to the provisions of Section 9.02.
(Source: P.A. 90-156, eff. 7-23-97.)

(30 ILCS 105/11.5)
Sec. 11.5. Agencies with procurement authority. If a State agency with authority over a procurement or category of procurements requires its written signature or written approval on contracts subject to that authority, the agency shall notify the State Comptroller in writing of this requirement. After receiving that notice, the State Comptroller shall neither file nor approve or issue a warrant under an affected contract, whether written or oral and regardless of the dollar amount involved, unless and until the contract has been signed or approved in writing by the agency with procurement authority.
(Source: P.A. 90-9, eff. 7-1-97.)

(30 ILCS 105/12) (from Ch. 127, par. 148)
Sec. 12. Each voucher for traveling expenses shall indicate the purpose of the travel as required by applicable travel regulations, shall be itemized and shall be accompanied by all receipts specified in the applicable travel regulations and by a certificate, signed by the person incurring such expense, certifying that the amount is correct and just; that the detailed items charged for subsistence were actually paid; that the expenses were occasioned by official business or unavoidable delays requiring the stay of such person at hotels for the time specified; that the journey was performed with all practicable dispatch by the shortest route usually traveled in the customary reasonable manner; and that such person has not been furnished with transportation or money in lieu thereof; for any part of the journey therein charged for.
Upon written approval by the Office of the Comptroller, a State agency may maintain the original travel voucher, the receipts, and the proof of the traveler's signature on the traveler's certification statement at the office of the State agency. However, nothing in this Section shall be construed to exempt a State agency from submitting a detailed travel voucher as prescribed by the Office of the Comptroller.
An information copy of each voucher covering a claim by a person subject to the official travel regulations promulgated under Section 12-2 for travel reimbursement involving an exception to the general restrictions of such travel regulations shall be filed with the applicable travel control board which shall consider these vouchers, or a report thereof, for approval. Amounts disbursed for travel reimbursement claims which are disapproved by the applicable travel control board shall be refunded by the traveler and deposited in the fund or account from which payment was made.
(Source: P.A. 97-932, eff. 8-10-12.)

(30 ILCS 105/12-1) (from Ch. 127, par. 148-1)
Sec. 12-1. Travel control boards.
(a) The following travel control boards are created with the members and jurisdiction set forth below:
(1) A Travel Control Board is created within the

Office of the Attorney General consisting of the Attorney General as chairman and 2 members of his supervisory staff appointed by him. The board shall have jurisdiction over travel by employees of the office.

(2) A Travel Control Board is created within the

Office of the State Comptroller consisting of the Comptroller as chairman and 2 members of his supervisory staff appointed by him. The board shall have jurisdiction over travel by employees of the office.

(3) The Higher Education Travel Control Board shall

consist of 11 members, one to be appointed by each of the following: the Board of Trustees of the University of Illinois, the Board of Trustees of Southern Illinois University, the Board of Trustees of Chicago State University, the Board of Trustees of Eastern Illinois University, the Board of Trustees of Governors State University, the Board of Trustees of Illinois State University, the Board of Trustees of Northeastern Illinois University, the Board of Trustees of Northern Illinois University, the Board of Trustees of Western Illinois University, the Illinois Community College Board and the Illinois Board of Higher Education. Each member shall be an officer, member or employee of the board making the appointment, or of an institution governed or maintained by such board. The board shall have jurisdiction over travel by the Board of Higher Education, the Board of Trustees of the University of Illinois, the Board of Trustees of Southern Illinois University, the Board of Trustees of Chicago State University, the Board of Trustees of Eastern Illinois University, the Board of Trustees of Governors State University, the Board of Trustees of Illinois State University, the Board of Trustees of Northeastern Illinois University, the Board of Trustees of Northern Illinois University, the Board of Trustees of Western Illinois University, the Illinois Community College Board, the State Community College of East St. Louis (abolished under Section 2-12.1 of the Public Community College Act), the Illinois State Scholarship Commission, the State Universities Retirement System, the University Civil Service Merit Board, the Board of Trustees of the Illinois Mathematics and Science Academy and all employees of the named Boards, Commission and System and of the institutions governed or maintained by the named Boards. The Higher Education Travel Control Board shall select a chairman from among its members.

(4) The Legislative Travel Control Board shall

consist of the following members serving ex-officio: The Auditor General as chairman, the President and the Minority Leader of the Senate and the Speaker and the Minority Leader of the House of Representatives. The board shall have jurisdiction over travel by employees of: the General Assembly, legislative boards and commissions, the Office of the Auditor General and all legislative agencies.

(5) A Travel Control Board is created within the

Office of the Lieutenant Governor consisting of the Lieutenant Governor as chairman and 2 members of his supervisory staff appointed by him. The board shall have jurisdiction over travel by employees of the office. The Travel Control Board within the office of the Lieutenant Governor is subject to the provisions of Section 405-500 of the Department of Central Management Services Law (20 ILCS 405/405-500).

(6) A Travel Control Board is created within the

Office of the Secretary of State consisting of the Secretary of State as chairman, and 2 members of his supervisory staff appointed by him. The board shall have jurisdiction over travel by employees of the office.

(7) A Travel Control Board is created within the

Judicial Branch consisting of a chairman and 2 members appointed by the Supreme Court. The board shall have jurisdiction over travel by personnel of the Judicial Branch, except the circuit courts and the judges.

(8) A Travel Control Board is created under the State

Board of Education, consisting of the State Superintendent of Education as chairman, and 2 members of his supervisory staff appointed by the State Board of Education. The Board shall have jurisdiction over travel by employees of the State Board of Education.

(9) A Travel Control Board is created within the

Office of the State Treasurer, consisting of the State Treasurer as chairman and 2 members of his supervisory staff appointed by him. The board shall have jurisdiction over travel by employees of the office.

(10) A Governor's Travel Control Board is created

consisting of the Governor ex-officio as chairman, and 2 members appointed by the Governor. The board shall have jurisdiction over travel by employees and officers of all State agencies as defined in the Illinois State Auditing Act, except for the following: judges, members of the General Assembly, elected constitutional officers of the State, the Auditor General, and personnel under the jurisdiction of another travel control board created by statute.

(a-5) The Commissioner of Banks and Real Estate, the Prisoner Review Board, and the State Fire Marshal shall submit to the Governor's Travel Control Board the quarterly reports required by regulation pertaining to their employees reimbursed for housing.
(b) Each travel control board created by this Section shall meet at the call of the chairman at least quarterly to review all vouchers, or a report thereof, for travel reimbursements involving an exception to the State Travel Regulations and Rates. Each travel control board shall prescribe the procedures for submission of an information copy of vouchers involving an exception to the general provisions established by the State Travel Regulations and Reimbursement Rates.
(c) Any chairman or member of a travel control board may, with the consent of the respective appointing official, designate a deputy to serve in his place at any or all meetings of the board. The designation shall be in writing and directed to the chairman of the board.
(d) No member of a travel control board may receive additional compensation for his service as a member.
(e) A report of the travel reimbursement claims reviewed by each travel control board shall be submitted to the Legislative Audit Commission at least once each quarter and that Commission shall comment on all such reports in its annual reports to the General Assembly.
(Source: P.A. 97-333, eff. 8-12-11.)

(30 ILCS 105/12-2) (from Ch. 127, par. 148-2)
Sec. 12-2. (a) The chairmen of the travel control boards established by Section 12-1, or their designees, shall together comprise the Travel Regulation Council. The Travel Regulation Council shall be chaired by the Director of Central Management Services, who shall be a nonvoting member of the Council, unless he is otherwise qualified to vote by virtue of being the designee of a voting member. No later than March 1, 1986, and at least biennially thereafter, the Council shall adopt State Travel Regulations and Reimbursement Rates which shall be applicable to all personnel subject to the jurisdiction of the travel control boards established by Section 12-1. An affirmative vote of a majority of the members of the Council shall be required to adopt regulations and reimbursement rates. If the Council fails to adopt regulations by March 1 of any odd-numbered year, the Director of Central Management Services shall adopt emergency regulations and reimbursement rates pursuant to the Illinois Administrative Procedure Act.
(b) Mileage for automobile travel shall be reimbursed at the allowance rate in effect under regulations promulgated pursuant to 5 U.S.C. 5707(b)(2). In the event the rate set under federal regulations increases or decreases during the course of the State's fiscal year, the effective date of the new rate shall be the effective date of the change in the federal rate.
(c) Rates for reimbursement of expenses other than mileage shall not exceed the actual cost of travel as determined by the United States Internal Revenue Service.
(d) Reimbursements to travelers shall be made pursuant to the rates and regulations applicable to the respective State agency as of the effective date of this amendatory Act, until the State Travel Regulations and Reimbursement Rates established by this Section are adopted and effective.
(e) Lodging in Cook County, Illinois and the District of Columbia shall be reimbursed at the maximum lodging rate in effect under regulations promulgated pursuant to 5 U.S.C. 5701-5709. For purposes of this subsection (e), the District of Columbia shall include the cities and counties included in the per diem locality of the District of Columbia, as defined by the regulations in effect promulgated pursuant to 5 U.S.C. 5701-5709. Individual travel control boards may set a lodging reimbursement rate more restrictive than the rate set forth in the federal regulations.
(Source: P.A. 96-240, eff. 1-1-10.)

(30 ILCS 105/12-3) (from Ch. 127, par. 148-3)
Sec. 12-3. Headquarters report. Each State agency, as defined by Section 1-7 of the Illinois State Auditing Act, shall file reports of all of its officers and employees for whom official headquarters have been designated at any location other than that at which their official duties require them to spend the largest part of their working time. The reports shall be filed with the Legislative Audit Commission no later than each July 15 for the period from January 1 through June 30 of that year and no later than each January 15 for the period from July 1 through December 31 of the preceding year. The report shall list, for each such officer or employee, the place designated as his or her official headquarters and the reason for that designation. If an agency has more than one facility or institution, the report shall indicate on its face to which facility or institution the data pertain. Agencies with no officers or employees in this status shall file negative reports. The Legislative Audit Commission shall comment on all such reports in its annual reports to the General Assembly.
(Source: P.A. 89-214, eff. 8-4-95.)

(30 ILCS 105/13) (from Ch. 127, par. 149)
(Text of Section WITH the changes made by P.A. 98-599, which has been held unconstitutional)
Sec. 13. The objects and purposes for which appropriations are made are classified and standardized by items as follows:
(1) Personal services;
(2) State contribution for employee group insurance;
(3) Contractual services;
(4) Travel;
(5) Commodities;
(6) Equipment;
(7) Permanent improvements;
(8) Land;
(9) Electronic Data Processing;
(10) Operation of automotive equipment;
(11) Telecommunications services;
(12) Contingencies;
(13) Reserve;
(14) Interest;
(15) Awards and Grants;
(16) Debt Retirement;
(17) Non-Cost Charges;
(18) State retirement contribution for annual normal cost;
(19) State retirement contribution for unfunded accrued liability;
(20) Purchase Contract for Real Estate.
When an appropriation is made to an officer, department, institution, board, commission or other agency, or to a private association or corporation, in one or more of the items above specified, such appropriation shall be construed in accordance with the definitions and limitations specified in this Act, unless the appropriation act otherwise provides.
An appropriation for a purpose other than one specified and defined in this Act may be made only as an additional, separate and distinct item, specifically stating the object and purpose thereof.
(Source: P.A. 98-599, eff. 6-1-14.)

(Text of Section WITHOUT the changes made by P.A. 98-599, which has been held unconstitutional)
Sec. 13. The objects and purposes for which appropriations are made are classified and standardized by items as follows:
(1) Personal services;
(2) State contribution for employee group insurance;
(3) Contractual services;
(4) Travel;
(5) Commodities;
(6) Equipment;
(7) Permanent improvements;
(8) Land;
(9) Electronic Data Processing;
(10) Operation of automotive equipment;
(11) Telecommunications services;
(12) Contingencies;
(13) Reserve;
(14) Interest;
(15) Awards and Grants;
(16) Debt Retirement;
(17) Non-Cost Charges;
(18) Purchase Contract for Real Estate.
When an appropriation is made to an officer, department, institution, board, commission or other agency, or to a private association or corporation, in one or more of the items above specified, such appropriation shall be construed in accordance with the definitions and limitations specified in this Act, unless the appropriation act otherwise provides.
An appropriation for a purpose other than one specified and defined in this Act may be made only as an additional, separate and distinct item, specifically stating the object and purpose thereof.
(Source: P.A. 84-263; 84-264.)

(30 ILCS 105/13.2) (from Ch. 127, par. 149.2)
(Text of Section from P.A. 100-23)
Sec. 13.2. Transfers among line item appropriations.
(a) Transfers among line item appropriations from the same treasury fund for the objects specified in this Section may be made in the manner provided in this Section when the balance remaining in one or more such line item appropriations is insufficient for the purpose for which the appropriation was made.
(a-1) No transfers may be made from one agency to another agency, nor may transfers be made from one institution of higher education to another institution of higher education except as provided by subsection (a-4).
(a-2) Except as otherwise provided in this Section, transfers may be made only among the objects of expenditure enumerated in this Section, except that no funds may be transferred from any appropriation for personal services, from any appropriation for State contributions to the State Employees' Retirement System, from any separate appropriation for employee retirement contributions paid by the employer, nor from any appropriation for State contribution for employee group insurance. During State fiscal year 2005, an agency may transfer amounts among its appropriations within the same treasury fund for personal services, employee retirement contributions paid by employer, and State Contributions to retirement systems; notwithstanding and in addition to the transfers authorized in subsection (c) of this Section, the fiscal year 2005 transfers authorized in this sentence may be made in an amount not to exceed 2% of the aggregate amount appropriated to an agency within the same treasury fund. During State fiscal year 2007, the Departments of Children and Family Services, Corrections, Human Services, and Juvenile Justice may transfer amounts among their respective appropriations within the same treasury fund for personal services, employee retirement contributions paid by employer, and State contributions to retirement systems. During State fiscal year 2010, the Department of Transportation may transfer amounts among their respective appropriations within the same treasury fund for personal services, employee retirement contributions paid by employer, and State contributions to retirement systems. During State fiscal years 2010 and 2014 only, an agency may transfer amounts among its respective appropriations within the same treasury fund for personal services, employee retirement contributions paid by employer, and State contributions to retirement systems. Notwithstanding, and in addition to, the transfers authorized in subsection (c) of this Section, these transfers may be made in an amount not to exceed 2% of the aggregate amount appropriated to an agency within the same treasury fund.
(a-2.5) During State fiscal year 2015 only, the State's Attorneys Appellate Prosecutor may transfer amounts among its respective appropriations contained in operational line items within the same treasury fund. Notwithstanding, and in addition to, the transfers authorized in subsection (c) of this Section, these transfers may be made in an amount not to exceed 4% of the aggregate amount appropriated to the State's Attorneys Appellate Prosecutor within the same treasury fund.
(a-3) Further, if an agency receives a separate appropriation for employee retirement contributions paid by the employer, any transfer by that agency into an appropriation for personal services must be accompanied by a corresponding transfer into the appropriation for employee retirement contributions paid by the employer, in an amount sufficient to meet the employer share of the employee contributions required to be remitted to the retirement system.
(a-4) Long-Term Care Rebalancing. The Governor may designate amounts set aside for institutional services appropriated from the General Revenue Fund or any other State fund that receives monies for long-term care services to be transferred to all State agencies responsible for the administration of community-based long-term care programs, including, but not limited to, community-based long-term care programs administered by the Department of Healthcare and Family Services, the Department of Human Services, and the Department on Aging, provided that the Director of Healthcare and Family Services first certifies that the amounts being transferred are necessary for the purpose of assisting persons in or at risk of being in institutional care to transition to community-based settings, including the financial data needed to prove the need for the transfer of funds. The total amounts transferred shall not exceed 4% in total of the amounts appropriated from the General Revenue Fund or any other State fund that receives monies for long-term care services for each fiscal year. A notice of the fund transfer must be made to the General Assembly and posted at a minimum on the Department of Healthcare and Family Services website, the Governor's Office of Management and Budget website, and any other website the Governor sees fit. These postings shall serve as notice to the General Assembly of the amounts to be transferred. Notice shall be given at least 30 days prior to transfer.
(b) In addition to the general transfer authority provided under subsection (c), the following agencies have the specific transfer authority granted in this subsection:
The Department of Healthcare and Family Services is authorized to make transfers representing savings attributable to not increasing grants due to the births of additional children from line items for payments of cash grants to line items for payments for employment and social services for the purposes outlined in subsection (f) of Section 4-2 of the Illinois Public Aid Code.
The Department of Children and Family Services is authorized to make transfers not exceeding 2% of the aggregate amount appropriated to it within the same treasury fund for the following line items among these same line items: Foster Home and Specialized Foster Care and Prevention, Institutions and Group Homes and Prevention, and Purchase of Adoption and Guardianship Services.
The Department on Aging is authorized to make transfers not exceeding 2% of the aggregate amount appropriated to it within the same treasury fund for the following Community Care Program line items among these same line items: purchase of services covered by the Community Care Program and Comprehensive Case Coordination.
The State Treasurer is authorized to make transfers among line item appropriations from the Capital Litigation Trust Fund, with respect to costs incurred in fiscal years 2002 and 2003 only, when the balance remaining in one or more such line item appropriations is insufficient for the purpose for which the appropriation was made, provided that no such transfer may be made unless the amount transferred is no longer required for the purpose for which that appropriation was made.
The State Board of Education is authorized to make transfers from line item appropriations within the same treasury fund for General State Aid and General State Aid - Hold Harmless, provided that no such transfer may be made unless the amount transferred is no longer required for the purpose for which that appropriation was made, to the line item appropriation for Transitional Assistance when the balance remaining in such line item appropriation is insufficient for the purpose for which the appropriation was made.
The State Board of Education is authorized to make transfers between the following line item appropriations within the same treasury fund: Disabled Student Services/Materials (Section 14-13.01 of the School Code), Disabled Student Transportation Reimbursement (Section 14-13.01 of the School Code), Disabled Student Tuition - Private Tuition (Section 14-7.02 of the School Code), Extraordinary Special Education (Section 14-7.02b of the School Code), Reimbursement for Free Lunch/Breakfast Program, Summer School Payments (Section 18-4.3 of the School Code), and Transportation - Regular/Vocational Reimbursement (Section 29-5 of the School Code). Such transfers shall be made only when the balance remaining in one or more such line item appropriations is insufficient for the purpose for which the appropriation was made and provided that no such transfer may be made unless the amount transferred is no longer required for the purpose for which that appropriation was made.
The Department of Healthcare and Family Services is authorized to make transfers not exceeding 4% of the aggregate amount appropriated to it, within the same treasury fund, among the various line items appropriated for Medical Assistance.
(c) The sum of such transfers for an agency in a fiscal year shall not exceed 2% of the aggregate amount appropriated to it within the same treasury fund for the following objects: Personal Services; Extra Help; Student and Inmate Compensation; State Contributions to Retirement Systems; State Contributions to Social Security; State Contribution for Employee Group Insurance; Contractual Services; Travel; Commodities; Printing; Equipment; Electronic Data Processing; Operation of Automotive Equipment; Telecommunications Services; Travel and Allowance for Committed, Paroled and Discharged Prisoners; Library Books; Federal Matching Grants for Student Loans; Refunds; Workers' Compensation, Occupational Disease, and Tort Claims; and, in appropriations to institutions of higher education, Awards and Grants. Notwithstanding the above, any amounts appropriated for payment of workers' compensation claims to an agency to which the authority to evaluate, administer and pay such claims has been delegated by the Department of Central Management Services may be transferred to any other expenditure object where such amounts exceed the amount necessary for the payment of such claims.
(c-1) Special provisions for State fiscal year 2003. Notwithstanding any other provision of this Section to the contrary, for State fiscal year 2003 only, transfers among line item appropriations to an agency from the same treasury fund may be made provided that the sum of such transfers for an agency in State fiscal year 2003 shall not exceed 3% of the aggregate amount appropriated to that State agency for State fiscal year 2003 for the following objects: personal services, except that no transfer may be approved which reduces the aggregate appropriations for personal services within an agency; extra help; student and inmate compensation; State contributions to retirement systems; State contributions to social security; State contributions for employee group insurance; contractual services; travel; commodities; printing; equipment; electronic data processing; operation of automotive equipment; telecommunications services; travel and allowance for committed, paroled, and discharged prisoners; library books; federal matching grants for student loans; refunds; workers' compensation, occupational disease, and tort claims; and, in appropriations to institutions of higher education, awards and grants.
(c-2) Special provisions for State fiscal year 2005. Notwithstanding subsections (a), (a-2), and (c), for State fiscal year 2005 only, transfers may be made among any line item appropriations from the same or any other treasury fund for any objects or purposes, without limitation, when the balance remaining in one or more such line item appropriations is insufficient for the purpose for which the appropriation was made, provided that the sum of those transfers by a State agency shall not exceed 4% of the aggregate amount appropriated to that State agency for fiscal year 2005.
(c-3) Special provisions for State fiscal year 2015. Notwithstanding any other provision of this Section, for State fiscal year 2015, transfers among line item appropriations to a State agency from the same State treasury fund may be made for operational or lump sum expenses only, provided that the sum of such transfers for a State agency in State fiscal year 2015 shall not exceed 4% of the aggregate amount appropriated to that State agency for operational or lump sum expenses for State fiscal year 2015. For the purpose of this subsection, "operational or lump sum expenses" includes the following objects: personal services; extra help; student and inmate compensation; State contributions to retirement systems; State contributions to social security; State contributions for employee group insurance; contractual services; travel; commodities; printing; equipment; electronic data processing; operation of automotive equipment; telecommunications services; travel and allowance for committed, paroled, and discharged prisoners; library books; federal matching grants for student loans; refunds; workers' compensation, occupational disease, and tort claims; lump sum and other purposes; and lump sum operations. For the purpose of this subsection (c-3), "State agency" does not include the Attorney General, the Secretary of State, the Comptroller, the Treasurer, or the legislative or judicial branches.
(c-4) Special provisions for State fiscal year 2018. Notwithstanding any other provision of this Section, for State fiscal year 2018, transfers among line item appropriations to a State agency from the same State treasury fund may be made for operational or lump sum expenses only, provided that the sum of such transfers for a State agency in State fiscal year 2018 shall not exceed 4% of the aggregate amount appropriated to that State agency for operational or lump sum expenses for State fiscal year 2018. For the purpose of this subsection (c-4), "operational or lump sum expenses" includes the following objects: personal services; extra help; student and inmate compensation; State contributions to retirement systems; State contributions to social security; State contributions for employee group insurance; contractual services; travel; commodities; printing; equipment; electronic data processing; operation of automotive equipment; telecommunications services; travel and allowance for committed, paroled, and discharged prisoners; library books; federal matching grants for student loans; refunds; workers' compensation, occupational disease, and tort claims; lump sum and other purposes; and lump sum operations. For the purpose of this subsection (c-4), "State agency" does not include the Attorney General, the Secretary of State, the Comptroller, the Treasurer, or the legislative or judicial branches.
(d) Transfers among appropriations made to agencies of the Legislative and Judicial departments and to the constitutionally elected officers in the Executive branch require the approval of the officer authorized in Section 10 of this Act to approve and certify vouchers. Transfers among appropriations made to the University of Illinois, Southern Illinois University, Chicago State University, Eastern Illinois University, Governors State University, Illinois State University, Northeastern Illinois University, Northern Illinois University, Western Illinois University, the Illinois Mathematics and Science Academy and the Board of Higher Education require the approval of the Board of Higher Education and the Governor. Transfers among appropriations to all other agencies require the approval of the Governor.
The officer responsible for approval shall certify that the transfer is necessary to carry out the programs and purposes for which the appropriations were made by the General Assembly and shall transmit to the State Comptroller a certified copy of the approval which shall set forth the specific amounts transferred so that the Comptroller may change his records accordingly. The Comptroller shall furnish the Governor with information copies of all transfers approved for agencies of the Legislative and Judicial departments and transfers approved by the constitutionally elected officials of the Executive branch other than the Governor, showing the amounts transferred and indicating the dates such changes were entered on the Comptroller's records.
(e) The State Board of Education, in consultation with the State Comptroller, may transfer line item appropriations for General State Aid between the Common School Fund and the Education Assistance Fund. With the advice and consent of the Governor's Office of Management and Budget, the State Board of Education, in consultation with the State Comptroller, may transfer line item appropriations between the General Revenue Fund and the Education Assistance Fund for the following programs:
(1) Disabled Student Personnel Reimbursement

(Section 14-13.01 of the School Code);

(2) Disabled Student Transportation Reimbursement

(subsection (b) of Section 14-13.01 of the School Code);

(3) Disabled Student Tuition - Private Tuition

(Section 14-7.02 of the School Code);

(4) Extraordinary Special Education (Section

14-7.02b of the School Code);

(5) Reimbursement for Free Lunch/Breakfast Programs;
(6) Summer School Payments (Section 18-4.3 of the

School Code);

(7) Transportation - Regular/Vocational

Reimbursement (Section 29-5 of the School Code);

(8) Regular Education Reimbursement (Section 18-3 of

the School Code); and

(9) Special Education Reimbursement (Section 14-7.03

of the School Code).

(Source: P.A. 99-2, eff. 3-26-15; 100-23, eff. 7-6-17.)

(Text of Section from P.A. 100-465)
Sec. 13.2. Transfers among line item appropriations.
(a) Transfers among line item appropriations from the same treasury fund for the objects specified in this Section may be made in the manner provided in this Section when the balance remaining in one or more such line item appropriations is insufficient for the purpose for which the appropriation was made.
(a-1) No transfers may be made from one agency to another agency, nor may transfers be made from one institution of higher education to another institution of higher education except as provided by subsection (a-4).
(a-2) Except as otherwise provided in this Section, transfers may be made only among the objects of expenditure enumerated in this Section, except that no funds may be transferred from any appropriation for personal services, from any appropriation for State contributions to the State Employees' Retirement System, from any separate appropriation for employee retirement contributions paid by the employer, nor from any appropriation for State contribution for employee group insurance. During State fiscal year 2005, an agency may transfer amounts among its appropriations within the same treasury fund for personal services, employee retirement contributions paid by employer, and State Contributions to retirement systems; notwithstanding and in addition to the transfers authorized in subsection (c) of this Section, the fiscal year 2005 transfers authorized in this sentence may be made in an amount not to exceed 2% of the aggregate amount appropriated to an agency within the same treasury fund. During State fiscal year 2007, the Departments of Children and Family Services, Corrections, Human Services, and Juvenile Justice may transfer amounts among their respective appropriations within the same treasury fund for personal services, employee retirement contributions paid by employer, and State contributions to retirement systems. During State fiscal year 2010, the Department of Transportation may transfer amounts among their respective appropriations within the same treasury fund for personal services, employee retirement contributions paid by employer, and State contributions to retirement systems. During State fiscal years 2010 and 2014 only, an agency may transfer amounts among its respective appropriations within the same treasury fund for personal services, employee retirement contributions paid by employer, and State contributions to retirement systems. Notwithstanding, and in addition to, the transfers authorized in subsection (c) of this Section, these transfers may be made in an amount not to exceed 2% of the aggregate amount appropriated to an agency within the same treasury fund.
(a-2.5) During State fiscal year 2015 only, the State's Attorneys Appellate Prosecutor may transfer amounts among its respective appropriations contained in operational line items within the same treasury fund. Notwithstanding, and in addition to, the transfers authorized in subsection (c) of this Section, these transfers may be made in an amount not to exceed 4% of the aggregate amount appropriated to the State's Attorneys Appellate Prosecutor within the same treasury fund.
(a-3) Further, if an agency receives a separate appropriation for employee retirement contributions paid by the employer, any transfer by that agency into an appropriation for personal services must be accompanied by a corresponding transfer into the appropriation for employee retirement contributions paid by the employer, in an amount sufficient to meet the employer share of the employee contributions required to be remitted to the retirement system.
(a-4) Long-Term Care Rebalancing. The Governor may designate amounts set aside for institutional services appropriated from the General Revenue Fund or any other State fund that receives monies for long-term care services to be transferred to all State agencies responsible for the administration of community-based long-term care programs, including, but not limited to, community-based long-term care programs administered by the Department of Healthcare and Family Services, the Department of Human Services, and the Department on Aging, provided that the Director of Healthcare and Family Services first certifies that the amounts being transferred are necessary for the purpose of assisting persons in or at risk of being in institutional care to transition to community-based settings, including the financial data needed to prove the need for the transfer of funds. The total amounts transferred shall not exceed 4% in total of the amounts appropriated from the General Revenue Fund or any other State fund that receives monies for long-term care services for each fiscal year. A notice of the fund transfer must be made to the General Assembly and posted at a minimum on the Department of Healthcare and Family Services website, the Governor's Office of Management and Budget website, and any other website the Governor sees fit. These postings shall serve as notice to the General Assembly of the amounts to be transferred. Notice shall be given at least 30 days prior to transfer.
(b) In addition to the general transfer authority provided under subsection (c), the following agencies have the specific transfer authority granted in this subsection:
The Department of Healthcare and Family Services is authorized to make transfers representing savings attributable to not increasing grants due to the births of additional children from line items for payments of cash grants to line items for payments for employment and social services for the purposes outlined in subsection (f) of Section 4-2 of the Illinois Public Aid Code.
The Department of Children and Family Services is authorized to make transfers not exceeding 2% of the aggregate amount appropriated to it within the same treasury fund for the following line items among these same line items: Foster Home and Specialized Foster Care and Prevention, Institutions and Group Homes and Prevention, and Purchase of Adoption and Guardianship Services.
The Department on Aging is authorized to make transfers not exceeding 2% of the aggregate amount appropriated to it within the same treasury fund for the following Community Care Program line items among these same line items: purchase of services covered by the Community Care Program and Comprehensive Case Coordination.
The State Treasurer is authorized to make transfers among line item appropriations from the Capital Litigation Trust Fund, with respect to costs incurred in fiscal years 2002 and 2003 only, when the balance remaining in one or more such line item appropriations is insufficient for the purpose for which the appropriation was made, provided that no such transfer may be made unless the amount transferred is no longer required for the purpose for which that appropriation was made.
The State Board of Education is authorized to make transfers from line item appropriations within the same treasury fund for General State Aid, General State Aid - Hold Harmless, and Evidence-Based Funding, provided that no such transfer may be made unless the amount transferred is no longer required for the purpose for which that appropriation was made, to the line item appropriation for Transitional Assistance when the balance remaining in such line item appropriation is insufficient for the purpose for which the appropriation was made.
The State Board of Education is authorized to make transfers between the following line item appropriations within the same treasury fund: Disabled Student Services/Materials (Section 14-13.01 of the School Code), Disabled Student Transportation Reimbursement (Section 14-13.01 of the School Code), Disabled Student Tuition - Private Tuition (Section 14-7.02 of the School Code), Extraordinary Special Education (Section 14-7.02b of the School Code), Reimbursement for Free Lunch/Breakfast Program, Summer School Payments (Section 18-4.3 of the School Code), and Transportation - Regular/Vocational Reimbursement (Section 29-5 of the School Code). Such transfers shall be made only when the balance remaining in one or more such line item appropriations is insufficient for the purpose for which the appropriation was made and provided that no such transfer may be made unless the amount transferred is no longer required for the purpose for which that appropriation was made.
The Department of Healthcare and Family Services is authorized to make transfers not exceeding 4% of the aggregate amount appropriated to it, within the same treasury fund, among the various line items appropriated for Medical Assistance.
(c) The sum of such transfers for an agency in a fiscal year shall not exceed 2% of the aggregate amount appropriated to it within the same treasury fund for the following objects: Personal Services; Extra Help; Student and Inmate Compensation; State Contributions to Retirement Systems; State Contributions to Social Security; State Contribution for Employee Group Insurance; Contractual Services; Travel; Commodities; Printing; Equipment; Electronic Data Processing; Operation of Automotive Equipment; Telecommunications Services; Travel and Allowance for Committed, Paroled and Discharged Prisoners; Library Books; Federal Matching Grants for Student Loans; Refunds; Workers' Compensation, Occupational Disease, and Tort Claims; and, in appropriations to institutions of higher education, Awards and Grants. Notwithstanding the above, any amounts appropriated for payment of workers' compensation claims to an agency to which the authority to evaluate, administer and pay such claims has been delegated by the Department of Central Management Services may be transferred to any other expenditure object where such amounts exceed the amount necessary for the payment of such claims.
(c-1) Special provisions for State fiscal year 2003. Notwithstanding any other provision of this Section to the contrary, for State fiscal year 2003 only, transfers among line item appropriations to an agency from the same treasury fund may be made provided that the sum of such transfers for an agency in State fiscal year 2003 shall not exceed 3% of the aggregate amount appropriated to that State agency for State fiscal year 2003 for the following objects: personal services, except that no transfer may be approved which reduces the aggregate appropriations for personal services within an agency; extra help; student and inmate compensation; State contributions to retirement systems; State contributions to social security; State contributions for employee group insurance; contractual services; travel; commodities; printing; equipment; electronic data processing; operation of automotive equipment; telecommunications services; travel and allowance for committed, paroled, and discharged prisoners; library books; federal matching grants for student loans; refunds; workers' compensation, occupational disease, and tort claims; and, in appropriations to institutions of higher education, awards and grants.
(c-2) Special provisions for State fiscal year 2005. Notwithstanding subsections (a), (a-2), and (c), for State fiscal year 2005 only, transfers may be made among any line item appropriations from the same or any other treasury fund for any objects or purposes, without limitation, when the balance remaining in one or more such line item appropriations is insufficient for the purpose for which the appropriation was made, provided that the sum of those transfers by a State agency shall not exceed 4% of the aggregate amount appropriated to that State agency for fiscal year 2005.
(c-3) Special provisions for State fiscal year 2015. Notwithstanding any other provision of this Section, for State fiscal year 2015, transfers among line item appropriations to a State agency from the same State treasury fund may be made for operational or lump sum expenses only, provided that the sum of such transfers for a State agency in State fiscal year 2015 shall not exceed 4% of the aggregate amount appropriated to that State agency for operational or lump sum expenses for State fiscal year 2015. For the purpose of this subsection, "operational or lump sum expenses" includes the following objects: personal services; extra help; student and inmate compensation; State contributions to retirement systems; State contributions to social security; State contributions for employee group insurance; contractual services; travel; commodities; printing; equipment; electronic data processing; operation of automotive equipment; telecommunications services; travel and allowance for committed, paroled, and discharged prisoners; library books; federal matching grants for student loans; refunds; workers' compensation, occupational disease, and tort claims; lump sum and other purposes; and lump sum operations. For the purpose of this subsection (c-3), "State agency" does not include the Attorney General, the Secretary of State, the Comptroller, the Treasurer, or the legislative or judicial branches.
(d) Transfers among appropriations made to agencies of the Legislative and Judicial departments and to the constitutionally elected officers in the Executive branch require the approval of the officer authorized in Section 10 of this Act to approve and certify vouchers. Transfers among appropriations made to the University of Illinois, Southern Illinois University, Chicago State University, Eastern Illinois University, Governors State University, Illinois State University, Northeastern Illinois University, Northern Illinois University, Western Illinois University, the Illinois Mathematics and Science Academy and the Board of Higher Education require the approval of the Board of Higher Education and the Governor. Transfers among appropriations to all other agencies require the approval of the Governor.
The officer responsible for approval shall certify that the transfer is necessary to carry out the programs and purposes for which the appropriations were made by the General Assembly and shall transmit to the State Comptroller a certified copy of the approval which shall set forth the specific amounts transferred so that the Comptroller may change his records accordingly. The Comptroller shall furnish the Governor with information copies of all transfers approved for agencies of the Legislative and Judicial departments and transfers approved by the constitutionally elected officials of the Executive branch other than the Governor, showing the amounts transferred and indicating the dates such changes were entered on the Comptroller's records.
(e) The State Board of Education, in consultation with the State Comptroller, may transfer line item appropriations for General State Aid or Evidence-Based Funding between the Common School Fund and the Education Assistance Fund. With the advice and consent of the Governor's Office of Management and Budget, the State Board of Education, in consultation with the State Comptroller, may transfer line item appropriations between the General Revenue Fund and the Education Assistance Fund for the following programs:
(1) Disabled Student Personnel Reimbursement

(Section 14-13.01 of the School Code);

(2) Disabled Student Transportation Reimbursement

(subsection (b) of Section 14-13.01 of the School Code);

(3) Disabled Student Tuition - Private Tuition

(Section 14-7.02 of the School Code);

(4) Extraordinary Special Education (Section

14-7.02b of the School Code);

(5) Reimbursement for Free Lunch/Breakfast Programs;
(6) Summer School Payments (Section 18-4.3 of the

School Code);

(7) Transportation - Regular/Vocational

Reimbursement (Section 29-5 of the School Code);

(8) Regular Education Reimbursement (Section 18-3 of

the School Code); and

(9) Special Education Reimbursement (Section 14-7.03

of the School Code).

(Source: P.A. 99-2, eff. 3-26-15; 100-465, eff. 8-31-17.)

(30 ILCS 105/13.3) (from Ch. 127, par. 149.3)
Sec. 13.3. Petty cash funds; purchasing cards.
(a) Any State agency may establish and maintain petty cash funds for the purpose of making change, purchasing items of small cost, payment of postage due, and for other nominal expenditures which cannot be administered economically and efficiently through customary procurement practices.
Petty cash funds may be established and maintained from moneys which are appropriated to the agency for Contractual Services. In the case of an agency which receives a single appropriation for its ordinary and contingent expenses, the agency may establish a petty cash fund from the appropriated funds.
Before the establishment of any petty cash fund, the agency shall submit to the State Comptroller a survey of the need for the fund. The survey shall also establish that sufficient internal accounting controls exist. The Comptroller shall investigate such need and if he determines that it exists and that adequate accounting controls exist, shall approve the establishment of the fund. The Comptroller shall have the power to revoke any approval previously made under this Section.
Petty cash funds established under this Section shall be operated and maintained on the imprest system and no fund shall exceed $1,000, except that the Department of Revenue may maintain a fund not exceeding $2,000 for each Department of Revenue facility and the Secretary of State may maintain a fund of not exceeding $2,000 for each Chicago Motor Vehicle Facility, each Springfield Public Service Facility, and the Motor Vehicle Facilities in Champaign, Decatur, Marion, Naperville, Peoria, Rockford, Granite City, Quincy, and Carbondale, to be used solely for the purpose of making change. Except for purchases made by procurement card as provided in subsection (b) of this Section, single transactions shall be limited to amounts less than $100, and all transactions occurring in the fund shall be reported and accounted for as may be provided in the uniform accounting system developed by the State Comptroller and the rules and regulations implementing that accounting system. All amounts in any such fund of less than $1,000 but over $100 shall be kept in a checking account in a bank, or savings and loan association or trust company which is insured by the United States government or any agency of the United States government, except that in funds maintained in each Department of Revenue Facility, Chicago Motor Vehicle Facilities, each Springfield Public Service Facility, and the Motor Vehicle Facilities in Champaign, Decatur, Marion, Naperville, Peoria, Rockford, Granite City, Quincy, and Carbondale, all amounts in the fund may be retained on the premises of such facilities.
No bank or savings and loan association shall receive public funds as permitted by this Section, unless it has complied with the requirements established pursuant to Section 6 of "An Act relating to certain investments of public funds by public agencies", approved July 23, 1943, as now or hereafter amended.
An internal audit shall be performed of any petty cash fund which receives reimbursements of more than $5,000 in a fiscal year.
Upon succession in the custodianship of any petty cash fund, both the former and successor custodians shall sign a statement, in triplicate, showing the exact status of the fund at the time of the transfer. The original copy shall be kept on file in the office wherein the fund exists, and each signer shall be entitled to retain one copy.
(b) The Comptroller may provide by rule for the use of purchasing cards by State agencies to pay for purchases that otherwise may be paid out of the agency's petty cash fund. Any rule adopted hereunder shall impose a single transaction limit, which shall not be greater than $500.
The rules of the Comptroller may include but shall not be limited to:
(1) standards for the issuance of purchasing cards to

State agencies based upon the best interests of the State;

(2) procedures for recording purchasing card

transactions within the State accounting system, which may provide for summary reporting;

(3) procedures for auditing purchasing card

transactions on a post-payment basis;

(4) standards for awarding contracts with a

purchasing card vendor to acquire purchasing cards for use by State agencies; and

(5) procedures for the Comptroller to charge against

State agency appropriations for payment of purchasing card expenditures without the use of the voucher and warrant system.

(c) As used in this Section, "State agency" means any department, officer, authority, public corporation, quasi-public corporation, commission, board, institution, State college or university, or other public agency created by the State, other than units of local government and school districts.
(Source: P.A. 98-496, eff. 1-1-14; 98-904, eff. 8-15-14.)

(30 ILCS 105/13.4) (from Ch. 127, par. 149.4)
Sec. 13.4. All appropriations recommended to the General Assembly by the Governor in the State Budget submitted pursuant to Section 50-5 of the State Budget Law (15 ILCS 20/50-5) shall be incorporated into and prepared as one or more appropriation bills which shall either be introduced in the General Assembly or submitted to the legislative leaders of both the Senate and the House of Representatives not later than 2 session days after the submission of the Governor's budget recommendations, as provided in Section 50-5 of the State Budget Law of the Civil Administrative Code of Illinois, immediately preceding the start of the fiscal year for which the Budget is recommended.
(Source: P.A. 93-662, eff. 2-11-04.)

(30 ILCS 105/13.5)
Sec. 13.5. Appropriations for education.
(a) Except for the State fiscal year beginning on July 1, 2009, State appropriations to the State Board of Education, the Board of Trustees of Southern Illinois University, the Board of Trustees of the University of Illinois, the Board of Trustees of Chicago State University, the Board of Trustees of Eastern Illinois University, the Board of Trustees of Illinois State University, the Board of Trustees of Governors State University, the Board of Trustees of Northeastern Illinois University, the Board of Trustees of Northern Illinois University, and the Board of Trustees of Western Illinois University for operations shall identify the amounts appropriated for personal services, State contributions to social security for Medicare, contractual services, travel, commodities, equipment, operation of automotive equipment, telecommunications, awards and grants, and permanent improvements.
(b) Within 120 days after the conclusion of each fiscal year, each State-supported institution of higher learning must provide, through the Illinois Board of Higher Education, a financial report to the Governor and General Assembly documenting the institution's revenues and expenditures of funds for that fiscal year ending June 30 for all funds.
(Source: P.A. 96-45, eff. 7-15-09.)

(30 ILCS 105/14) (from Ch. 127, par. 150)
Sec. 14. The item "personal services", when used in an appropriation Act, means the reward or recompense made for personal services rendered for the State by an officer or employee of the State or of an instrumentality thereof, or for the purpose of Section 14a of this Act, or any amount required or authorized to be deducted from the salary of any such person under the provisions of Section 30c of this Act, or any retirement or tax law, or both, or deductions from the salary of any such person under the Social Security Enabling Act or deductions from the salary of such person pursuant to the Voluntary Payroll Deductions Act of 1983.
If no home is furnished to a person who is a full-time chaplain employed by the State or a former full-time chaplain retired from State employment, 20% of the salary or pension paid to that person for his personal services to the State as chaplain are considered to be a rental allowance paid to him to rent or otherwise provide a home. This amendatory Act of 1973 applies to State salary amounts received after December 31, 1973.
When any appropriation payable from trust funds or federal funds includes an item for personal services but does not include a separate item for State contribution for employee group insurance, the State contribution for employee group insurance in relation to employees paid under that personal services line item shall also be payable under that personal services line item.
When any appropriation payable from trust funds or federal funds includes an item for personal services but does not include a separate item for employee retirement contributions paid by the employer, the State contribution for employee retirement contributions paid by the employer in relation to employees paid under that personal services line item shall also be payable under that personal services line item.
The item "personal services", when used in an appropriation Act, shall also mean and include a payment to a State retirement system by a State agency to discharge a debt arising from the over-refund to an employee of retirement contributions. The payment to a State retirement system authorized by this paragraph shall not be construed to release the employee from his or her obligation to return to the State the amount of the over-refund.
The item "personal services", when used in an appropriation Act, also includes a payment to reimburse the Department of Central Management Services for temporary total disability benefit payments in accordance with subdivision (9) of Section 405-105 of the Department of Central Management Services Law (20 ILCS 405/405-105).
Beginning July 1, 1993, the item "personal services" and related line items, when used in an appropriation Act or this Act, shall also mean and include back wage claims of State officers and employees to the extent those claims have not been satisfied from the back wage appropriation to the Department of Central Management Services in the preceding fiscal year, as provided in Section 14b of this Act and subdivision (13) of Section 405-105 of the Department of Central Management Services Law (20 ILCS 405/405-105).
The item "personal services", when used with respect to State police officers in an appropriation Act, also includes a payment for the burial expenses of a State police officer killed in the line of duty, made in accordance with Section 12.2 of the State Police Act and any rules adopted under that Section.
For State fiscal year 2005, the item "personal services", when used in an appropriation Act, also includes payments for employee retirement contributions paid by the employer.
(Source: P.A. 93-839, eff. 7-30-04.)

(30 ILCS 105/14.1) (from Ch. 127, par. 150.1)
Sec. 14.1. Appropriations for State contributions to the State Employees' Retirement System; payroll requirements.
(a) Appropriations for State contributions to the State Employees' Retirement System of Illinois shall be expended in the manner provided in this Section. Except as otherwise provided in subsections (a-1), (a-2), (a-3), and (a-4) at the time of each payment of salary to an employee under the personal services line item, payment shall be made to the State Employees' Retirement System, from the amount appropriated for State contributions to the State Employees' Retirement System, of an amount calculated at the rate certified for the applicable fiscal year by the Board of Trustees of the State Employees' Retirement System under Section 14-135.08 of the Illinois Pension Code. If a line item appropriation to an employer for this purpose is exhausted or is unavailable due to any limitation on appropriations that may apply, (including, but not limited to, limitations on appropriations from the Road Fund under Section 8.3 of the State Finance Act), the amounts shall be paid under the continuing appropriation for this purpose contained in the State Pension Funds Continuing Appropriation Act.
(a-1) Beginning on the effective date of this amendatory Act of the 93rd General Assembly through the payment of the final payroll from fiscal year 2004 appropriations, appropriations for State contributions to the State Employees' Retirement System of Illinois shall be expended in the manner provided in this subsection (a-1). At the time of each payment of salary to an employee under the personal services line item from a fund other than the General Revenue Fund, payment shall be made for deposit into the General Revenue Fund from the amount appropriated for State contributions to the State Employees' Retirement System of an amount calculated at the rate certified for fiscal year 2004 by the Board of Trustees of the State Employees' Retirement System under Section 14-135.08 of the Illinois Pension Code. This payment shall be made to the extent that a line item appropriation to an employer for this purpose is available or unexhausted. No payment from appropriations for State contributions shall be made in conjunction with payment of salary to an employee under the personal services line item from the General Revenue Fund.
(a-2) For fiscal year 2010 only, at the time of each payment of salary to an employee under the personal services line item from a fund other than the General Revenue Fund, payment shall be made for deposit into the State Employees' Retirement System of Illinois from the amount appropriated for State contributions to the State Employees' Retirement System of Illinois of an amount calculated at the rate certified for fiscal year 2010 by the Board of Trustees of the State Employees' Retirement System of Illinois under Section 14-135.08 of the Illinois Pension Code. This payment shall be made to the extent that a line item appropriation to an employer for this purpose is available or unexhausted. For fiscal year 2010 only, no payment from appropriations for State contributions shall be made in conjunction with payment of salary to an employee under the personal services line item from the General Revenue Fund.
(a-3) For fiscal year 2011 only, at the time of each payment of salary to an employee under the personal services line item from a fund other than the General Revenue Fund, payment shall be made for deposit into the State Employees' Retirement System of Illinois from the amount appropriated for State contributions to the State Employees' Retirement System of Illinois of an amount calculated at the rate certified for fiscal year 2011 by the Board of Trustees of the State Employees' Retirement System of Illinois under Section 14-135.08 of the Illinois Pension Code. This payment shall be made to the extent that a line item appropriation to an employer for this purpose is available or unexhausted. For fiscal year 2011 only, no payment from appropriations for State contributions shall be made in conjunction with payment of salary to an employee under the personal services line item from the General Revenue Fund.
(a-4) In fiscal years 2012 through 2018 only, at the time of each payment of salary to an employee under the personal services line item from a fund other than the General Revenue Fund, payment shall be made for deposit into the State Employees' Retirement System of Illinois from the amount appropriated for State contributions to the State Employees' Retirement System of Illinois of an amount calculated at the rate certified for the applicable fiscal year by the Board of Trustees of the State Employees' Retirement System of Illinois under Section 14-135.08 of the Illinois Pension Code. In fiscal years 2012 through 2018 only, no payment from appropriations for State contributions shall be made in conjunction with payment of salary to an employee under the personal services line item from the General Revenue Fund.
(b) Except during the period beginning on the effective date of this amendatory Act of the 93rd General Assembly and ending at the time of the payment of the final payroll from fiscal year 2004 appropriations, the State Comptroller shall not approve for payment any payroll voucher that (1) includes payments of salary to eligible employees in the State Employees' Retirement System of Illinois and (2) does not include the corresponding payment of State contributions to that retirement system at the full rate certified under Section 14-135.08 for that fiscal year for eligible employees, unless the balance in the fund on which the payroll voucher is drawn is insufficient to pay the total payroll voucher, or unavailable due to any limitation on appropriations that may apply, including, but not limited to, limitations on appropriations from the Road Fund under Section 8.3 of the State Finance Act. If the State Comptroller approves a payroll voucher under this Section for which the fund balance is insufficient to pay the full amount of the required State contribution to the State Employees' Retirement System, the Comptroller shall promptly so notify the Retirement System.
(b-1) For fiscal year 2010 and fiscal year 2011 only, the State Comptroller shall not approve for payment any non-General Revenue Fund payroll voucher that (1) includes payments of salary to eligible employees in the State Employees' Retirement System of Illinois and (2) does not include the corresponding payment of State contributions to that retirement system at the full rate certified under Section 14-135.08 for that fiscal year for eligible employees, unless the balance in the fund on which the payroll voucher is drawn is insufficient to pay the total payroll voucher, or unavailable due to any limitation on appropriations that may apply, including, but not limited to, limitations on appropriations from the Road Fund under Section 8.3 of the State Finance Act. If the State Comptroller approves a payroll voucher under this Section for which the fund balance is insufficient to pay the full amount of the required State contribution to the State Employees' Retirement System of Illinois, the Comptroller shall promptly so notify the retirement system.
(c) Notwithstanding any other provisions of law, beginning July 1, 2007, required State and employee contributions to the State Employees' Retirement System of Illinois relating to affected legislative staff employees shall be paid out of moneys appropriated for that purpose to the Commission on Government Forecasting and Accountability, rather than out of the lump-sum appropriations otherwise made for the payroll and other costs of those employees.
These payments must be made pursuant to payroll vouchers submitted by the employing entity as part of the regular payroll voucher process.
For the purpose of this subsection, "affected legislative staff employees" means legislative staff employees paid out of lump-sum appropriations made to the General Assembly, an Officer of the General Assembly, or the Senate Operations Commission, but does not include district-office staff or employees of legislative support services agencies.
(Source: P.A. 99-8, eff. 7-9-15; 99-523, eff. 6-30-16; 100-23, eff. 7-6-17.)

(30 ILCS 105/14.2)
Sec. 14.2. Fiscal year 2011 State officer compensation forfeiture.
(a) During the fiscal year beginning on July 1, 2010, each State officer listed in subsection (b) is required to forfeit one day of compensation each month. The State Comptroller shall deduct the equivalent of 1/261st of the annual compensation of each of those State officers that is paid from the General Revenue Fund from the compensation of that State officer in each month of the fiscal year. For purposes of this Section, annual compensation includes compensation paid to each of those State officers by the State for one year of service, except any payments made for mileage and allowances for travel and meals. The forfeiture required by this Section is not considered a change in salary and shall not impact pension or other benefits provided to those State officers.
(b) "State officers" for the purposes of subsection (a) are the following:
Governor
Lieutenant Governor
Secretary of State
Attorney General
Comptroller
State Treasurer
Department on Aging: Director
Department of Agriculture: Director and Assistant

Director

Department of Central Management Services: Director

and Assistant Directors

Department of Children and Family Services: Director
Department of Corrections: Director and Assistant

Director

Department of Commerce and Economic Opportunity:

Director and Assistant Director

Environmental Protection Agency: Director
Department of Financial and Professional Regulation:

Secretary and Directors

Department of Human Services: Secretary and Assistant

Secretaries

Department of Juvenile Justice: Director
Department of Labor: Director, Assistant Director,

Chief Factory Inspector, and Superintendent of Safety Inspection and Education

Department of State Police: Director and Assistant

Director

Department of Military Affairs: Adjutant General and

Chief Assistants to the Adjutant General

Department of Natural Resources: Director, Assistant

Director, Mine Officers, and Miners' Examining Officers

Illinois Labor Relations Board: Chairman, State Labor

Relations Board members, and Local Labor Relations Board members

Department of Healthcare and Family Services:

Director and Assistant Director

Department of Public Health: Director and Assistant

Director

Department of Revenue: Director and Assistant Director
Property Tax Appeal Board: Chairman and members
Department of Veterans' Affairs: Director and

Assistant Director

Civil Service Commission: Chairman and members
Commerce Commission: Chairman and members
State Board of Elections: Chairman, Vice-Chairman,

and members

Illinois Emergency Management Agency: Director and

Assistant Director

Department of Human Rights: Director
Human Rights Commission: Chairman and members
Illinois Workers' Compensation Commission: Chairman

and members

Liquor Control Commission: Chairman, members, and

Secretary

Executive Ethics Commission: members
Illinois Power Agency: Director
Pollution Control Board: Chairman and members
Prisoner Review Board: Chairman and members
Secretary of State Merit Commission: Chairman and

members

Educational Labor Relations Board: Chairman and

members

Department of Transportation: Secretary and Assistant

Secretary

Office of Small Business Utility Advocate: small

business utility advocate

Executive Inspector General for the Office of the

Governor

Executive Inspector General for the Office of the

Attorney General

Executive Inspector General for the Office of the

Secretary of State

Executive Inspector General for the Office of the

Comptroller

Executive Inspector General for the Office of the

Treasurer

Office of Auditor General: Auditor General and Deputy

Auditors General.

(Source: P.A. 96-958, eff. 7-1-10.)

(30 ILCS 105/14a) (from Ch. 127, par. 150a)
Sec. 14a. Payments for unused benefits; use of sick leave.
(a) Upon the death of a State employee, his or her estate is entitled to receive from the appropriation for personal services available for payment of his or her compensation such sum for accrued vacation period, accrued overtime, and accrued qualifying sick leave as would have been paid or allowed to such employee had he or she survived and terminated his or her employment.
The State Comptroller shall draw a warrant or warrants against the appropriation, upon receipt of a proper death certificate, payable to decedent's estate, or if no estate is opened, to the person or persons entitled thereto under Section 25-1 of the Probate Act of 1975 upon receipt of the affidavit referred to in that Section, for the sum due.
(b) The Department of Central Management Services shall prescribe by rule the method of computing the accrued vacation period and accrued overtime for all employees, including those not otherwise subject to its jurisdiction, and for the purposes of this Act the Department of Central Management Services may require such reports as it deems necessary. Accrued sick leave shall be computed as provided in subsection (f).
(c) Unless otherwise provided for in a collective bargaining agreement entered into under the Illinois Educational Labor Relations Act, upon the retirement or resignation of a State employee from State service, his or her accrued vacation, overtime, and qualifying sick leave shall be payable to the employee in a single lump sum payment. However, if the employee returns to employment in any capacity with the same agency or department within 30 days of the termination of his or her previous State employment, the employee must, as a condition of his or her new State employment, repay the lump sum amount within 30 days after his or her new State employment commences. The amount repaid shall be deposited into the fund from which the payment was made or the General Revenue Fund, and the accrued vacation, overtime and sick leave upon which the lump sum payment was based shall be credited to the account of the employee in accordance with the rules of the jurisdiction under which he or she is employed.
(d) Upon the movement of a State employee from a position subject to the Personnel Code to another State position not subject to the Personnel Code, or to a position subject to the Personnel Code from a State position not subject to the Personnel Code, or upon the movement of a State employee of an institution or agency subject to the State Universities Civil Service System from one such institution or agency to another such institution or agency, his or her accrued vacation, overtime and sick leave shall be credited to the employee's account in accordance with the rules of the jurisdiction to which the State employee moved. However, if the rules preclude crediting the State employee's total accrued vacation, overtime or sick leave to his or her account at the jurisdiction to which he or she is to move, the nontransferable accrued vacation, overtime, and qualifying sick leave shall be payable to the employee in a single lump sum payment by the jurisdiction from which he or she moved.
(e) Upon the death of a State employee or the retirement, indeterminate layoff or resignation of a State employee from State service, the employee's retirement or disability benefits shall be computed as if the employee had remained in the State employment at his or her most recent rate of compensation until his or her accumulated unused leave for vacation, overtime, sickness and personal business would have been exhausted. The employing agency shall certify, in writing to the employee, the unused leaves the employee has accrued. This certification may be held by the employee or forwarded to the retirement fund. Employing agencies not covered by the Personnel Code shall certify, in writing to the employee, the unused leaves the employee has accrued.
(f) Accrued sick leave shall be computed by multiplying 1/2 of the number of days of accumulated sick leave by the daily rate of compensation applicable to the employee at the time of his or her death, retirement, resignation, or other termination of service described in this Section.
The payment for qualifying accrued sick leave after the employee's death, retirement, resignation, or other termination of service provided by Public Act 83-976 shall be for sick leave days earned on or after January 1, 1984 and before January 1, 1998. Sick leave accumulated on or after January 1, 1998 is not compensable under this Section at the time of the employee's death, retirement, resignation, or other termination of service, but may be used to establish retirement system service credit as provided in the Illinois Pension Code.
The Department of Central Management Services shall prescribe by rule the method of computing the accrued sick leave days for all employees, including those not otherwise subject to its jurisdiction. Beginning January 1, 1998, sick leave used by an employee shall be charged against his or her accumulated sick leave in the following order: first, sick leave accumulated before January 1, 1984; then sick leave accumulated on or after January 1, 1998; and finally sick leave accumulated on or after January 1, 1984 but before January 1, 1998.
(Source: P.A. 93-448, eff. 8-6-03.)

(30 ILCS 105/14a.5)
Sec. 14a.5. Maximum incentive payments for early termination of State service.
(a) The Department of Central Management Services shall create, adopt by emergency rulemaking under the Illinois Administrative Procedure Act through the Joint Committee on Administrative Rules by October 1, 2004, and administer a program of incentive payments for early termination of State service. The program shall provide for the payment of a lump sum incentive to certain persons who terminate State employment on or after November 1, 2004 but on or before December 31, 2004. The lump sum payment to any individual under the program shall not exceed 25% of final monthly rate of pay for each completed year of State employment, nor shall it exceed the compensation earned by the individual during the 6 months immediately preceding his or her termination from State service, and is payable out of the personal services appropriation from which the employee's salary is paid. The rules of the program may limit the number of individuals listed under Section 14-108.5(b)(1) of the Illinois Pension Code who may participate in the program and shall specify how the lump sum amount will be determined and vouchered; provided, however, that all employees within the same title shall be provided lump sum amounts on the same terms, varying only due to their time of State service. The director or other head of a department shall limit the number of individuals listed under Section 14-108.5(b)(2) of the Illinois Pension Code who may participate in the program and shall specify the amount of the lump sum and how the lump sum amount will be determined and vouchered.
(b) In addition to the lump sum payment provided under subsection (a), the program may also provide for payment to participants or their health benefit coverage providers of an amount representing the net cost to the participating employee of his or her health benefit coverage under the State Employees Group Insurance Act of 1971 or applicable COBRA (Consolidated Omnibus Budget Reconciliation Act of 1985) insurance continuation provisions for up to 6 months immediately following termination of State service. The amount payable to any participant under this subsection shall not exceed $3,600 and is payable out of the personal services appropriation from which the employee's salary is paid. The program rules shall specify how the amount payable under this subsection will be determined and vouchered.
(c) The program authorized under this Section applies only to a person who (1) was an active employee of the State of Illinois on any day during June 2004 in a position listed in subsection (b) of Section 14-108.5 of the Illinois Pension Code and was continuously employed in a position listed in subsection (b) of Section 14-108.5 of the Illinois Pension Code on and after January 1, 2004, (2) applies in writing to the Department of Central Management Services, in the case of a person listed under Section 14-108.5(b)(1) of the Illinois Pension Code, or to the director or other head of the department at which he or she is employed, in the case of a person listed under Section 14-108.5(b)(2) of the Illinois Pension Code, on or before October 31, 2004, (3) does not accept an alternative retirement cancellation payment under Section 14-108.5 of the Illinois Pension Code, and (4) terminates his or her State employment on or before December 31, 2004.
(d) A participant in the program who returns to State employment (other than as an elected official or as a temporary employee for not more than 75 days per calendar year) thereby forfeits the incentive payments received under the program and must repay those amounts to the Department of Central Management Services, in the case of a person listed under Section 14-108.5(b)(1) of the Illinois Pension Code, or to the department at which he or she is employed, in the case of a person listed under Section 14-108.5(b)(2) of the Illinois Pension Code, within 60 days after his or her return to State employment.
(Source: P.A. 93-839, eff. 7-30-04.)

(30 ILCS 105/14b) (from Ch. 127, par. 150b)
Sec. 14b. Back wage claims. This Section applies beginning July 1, 1993.
(a) The Director of the Department of Central Management Services is authorized to pay any portion of a back wage claim of a State employee of the Office of the Governor or of a State department listed in Section 5-15 of the Departments of State Government Law (20 ILCS 5/5-15) that has not been satisfied from the Department's preceding fiscal year back wage claim appropriation, from the lapsed personal services line item and related line item appropriations of the Office of the Governor or the appropriate State department, payable from the General Revenue Fund. If any portion of the back wage claim still remains unsatisfied, the Director of the Department of Central Management Services is authorized to pay the unsatisfied portion from the lapsed personal services line item and related line item appropriations of the Department of Central Management Services, payable from the General Revenue Fund. The Director of the Department of Central Management Services is authorized to issue the necessary vouchers for payments under this subsection.
(b) The officer responsible for approving and certifying payroll vouchers of all State officers and of all State offices, agencies, boards or commissions not covered in subsection (a) is authorized to pay any portion of a back wage claim of a State officer or employee, that has not been satisfied from the Department of Central Management Services' preceding fiscal year back wage claim appropriation, from the lapsed personal services line item and related line item appropriations of the employing State office or agency, payable from the General Revenue Fund. If any portion of the back wage claim still remains unsatisfied, the Director of the Department of Central Management Services is authorized to pay the unsatisfied portion from the lapsed personal services line item and related line item appropriations of the Department of Central Management Services, payable from the General Revenue Fund. The certifying officer, or the Director of the Department of Central Management Services in the case of payment from lapsed Department appropriations, is authorized to issue the necessary vouchers for payments under this subsection.
(c) The Director of the Department of Central Management Services may promulgate rules governing all back wage claim matters.
(Source: P.A. 91-239, eff. 1-1-00.)

(30 ILCS 105/14c)
Sec. 14c. Prescription drug benefits. For contracts entered into on or after the effective date of this amendatory Act of the 93rd General Assembly, no appropriation may be expended for prescription drug benefits under the State Employees Group Insurance Act of 1971 unless the benefit program allows all prescription drug benefits to be provided on the same terms and conditions by any willing provider that is qualified for network participation and is authorized to dispense prescription drugs.
(Source: P.A. 93-839, eff. 7-30-04.)

(30 ILCS 105/15a) (from Ch. 127, par. 151a)
Sec. 15a. Contractual services. The item "contractual services", when used in an appropriation act, means and includes:
(a) Expenditures incident to the current conduct and

operation of an office, department, board, commission, institution or agency for postage and postal charges, surety bond premiums, publications, subscriptions, office conveniences and services, exclusive of commodities as herein defined;

(b) Expenditures for rental of property or equipment,

repair or maintenance of property or equipment including related supplies, equipment, materials, services, replacement fixtures and repair parts, utility services, professional or technical services, moving expenses incident to a new State employment, and transportation charges exclusive of "travel" as herein defined;

(c) Expenditures for the rental of lodgings in

Springfield, Illinois and for the payment of utilities used in connection with such lodgings for all elected State officials, who are required by Section 1, Article V of the Constitution of the State of Illinois to reside at the seat of government during their term of office;

(d) Expenditures pursuant to multi-year lease,

lease-purchase or installment purchase contracts for duplicating equipment authorized by Section 5.1 of the Illinois Purchasing Act;

(e) Expenditures of $5,000 or less per project for

improvements to real property which, except for the operation of this Section, would be classified as "permanent improvements" as defined in Section 21;

(f) Expenditures pursuant to multi-year lease,

lease-purchase or installment purchase contracts for land, permanent improvements or fixtures.

(g) Expenditures for facilities management,

communication, information technology, and professional services provided by the Department of Central Management Services pursuant to the Department of Central Management Services Law of the Civil Administrative Code of Illinois.

The item "contractual services" does not, however, include any expenditures included in "operation of automotive equipment" as defined in Section 24.2.
The item "contractual services" does not include any expenditures for professional, technical, or other services performed for a State agency under a contract executed after July 1, 1992 by a person who was formerly employed by that agency and has received any early retirement incentive under Section 14-108.3 or 16-133.3 of the Illinois Pension Code based on retirement before 1993, unless the official or employee executing the contract on behalf of the agency has certified that the person performing the services either (i) possesses unique expertise, or (ii) is essential to the operation of the agency. This certification must be filed with the Office of the Auditor General prior to the execution of the contract, and shall be made available by that Office for public inspection and copying. The item "contractual services" does not include any expenditures for professional, technical, or other services performed for a State agency under a contract executed after the effective date of this amendatory Act of the 92nd General Assembly by a person who has received any early retirement incentive under Section 14-108.3 or 16-133.3 of the Illinois Pension Code based on retirement in 2002 or later. A contract not payable from the contractual services item because of this paragraph shall not be payable from any other item of appropriation. For the purposes of this paragraph, the term "agency" includes all offices, boards, commissions, departments, agencies, and institutions of State government.
(Source: P.A. 94-91, eff. 7-1-05.)

(30 ILCS 105/15b) (from Ch. 127, par. 151b)
Sec. 15b. The item "commodities" when used in an appropriation Act, means and includes expenditures in connection with current operation for the purchase of articles of a consumable nature which show a material change or appreciable depreciation with first usage and equipment having a unit value not in any instance exceeding $100, but does not include any expenditure for library books, any expenditure for replacement fixtures or repair parts in connection with the repair and maintenance of property or equipment or expenditures included in "permanent improvements" as defined in Section 21, "operation of automotive equipment" as defined in Section 24.2, and "telecommunications services" as defined in Section 24.3.
(Source: P.A. 84-428.)

(30 ILCS 105/15c) (from Ch. 127, par. 151c)
Sec. 15c. The item "printing" when used in an appropriation Act means and includes expenditures for contracted services, materials and supplies where the principal function or purpose of the resulting product is the dissemination of printed information. These costs include all types of printing processes such as letterpress, offset and gravure, but not expenditures included in "commodities" as defined in Section 15b and "electronic data processing" as defined in Section 24.1.
(Source: P.A. 81-1192.)

(30 ILCS 105/16) (from Ch. 127, par. 152)
Sec. 16. The item "travel" when used in an appropriation act, shall include any expenditure directly incident to official travel by State officers, commission members and employees, wards or charges of the State, or youth in care as defined in Section 4d of the Children and Family Services Act, involving reimbursement to travelers, or direct payment to private agencies providing transportation or related services. Through June 30, 1994, the item "travel" may also include any expenditure to, or approved by, the Department of Central Management Services for video conferencing.
(Source: P.A. 100-159, eff. 8-18-17.)

(30 ILCS 105/20) (from Ch. 127, par. 156)
Sec. 20. The item "equipment," when used in an appropriation act, shall mean and include all expenditures for library books, and expenditures, having a unit value exceeding $100, for the acquisition, replacement or increase of visible tangible personal property of a non-consumable nature, including livestock, whether by purchase, lease-purchase or installment purchase contract. In addition, the "option price" under a bona fide lease with option to purchase is properly payable from the item "equipment".
The item "equipment" does not include expenditures pursuant to multi-year lease, lease-purchase or installment purchase contracts for duplicating equipment authorized by Section 5.1 of "The Illinois Purchasing Act", approved July 11, 1957, as now or hereafter amended, and does not include any expenditure in connection with the repair, maintenance or improvement of real property.
(Source: P.A. 84-428.)

(30 ILCS 105/21) (from Ch. 127, par. 157)
Sec. 21. The item "permanent improvements" when used in an appropriation act, shall mean and include expenditures for the acquisition, enlargement or improvement of existing buildings and structures (other than repairs), the erection or construction on land of any structure or work which constitutes a substantial addition to real estate, including the total cost thereof in labor, material, supplies, fixtures and any other costs or charges necessary or incident to the completion of the building or structure but not including equipment as herein defined or any expenditure for replacement fixtures or repair parts in connection with the repair and maintenance of property or equipment.
(Source: P.A. 84-428.)

(30 ILCS 105/22) (from Ch. 127, par. 158)
Sec. 22. The item "land" when used in an appropriation act, shall mean and include expenditures for the acquisition of real estate (or rights therein other than leasehold interests obtained through rental), and consequential damages to real estate occasioned by public improvements, whether obtained by purchase or by condemnation under the eminent domain laws of this State, and for expenses necessarily incidental to such purchase or condemnation.
(Source: Laws 1943, vol. 2, p. 368.)

(30 ILCS 105/23) (from Ch. 127, par. 159)
Sec. 23. The item "contingencies," when used in an appropriation act, shall include expenditures for purposes either not covered in any other item or for which the amount appropriated in such other item is or becomes insufficient.
When an appropriation to any department, office or institution for any specific purpose becomes insufficient, and it is deemed necessary to expend funds out of a contingency appropriation to such department, office or institution to provide for the insufficiency, the State Comptroller may, upon approval of the Governor, transfer from such contingency appropriation to the appropriation which is or becomes insufficient, such amount as may be required; provided, that transfers to be made from appropriations to elected constitutional State officers for contingencies and transfers to be made from appropriations to the board of trustees of the University of Illinois may be made by such officers or such board of trustees without the approval of the Governor.
(Source: P.A. 78-592.)

(30 ILCS 105/24) (from Ch. 127, par. 160)
Sec. 24. The item "reserve," when used in an appropriation act, shall include expenditures for public purposes which were unforeseen by the General Assembly.
(Source: Laws 1919, p. 946.)

(30 ILCS 105/24.1) (from Ch. 127, par. 160.1)
Sec. 24.1. The item "electronic data processing" means, and when used in an appropriation act, includes all expenditures incurred for the lease, rental or purchase of electronic data processing equipment and related devices, supplies, services, material and space therefor, and personal services needed, including expenditures for the acquisition of electronic data processing equipment under multi-year lease, lease-purchase or installment purchase contracts for terms of not more than 7 years. Funds appropriated for electronic data processing may be expended to pay any penalty resulting from the cancellation of a multi-year agreement or contract required because funds are not appropriated for the continuation of the multi-year agreement or contract.
(Source: P.A. 81-1134.)

(30 ILCS 105/24.2) (from Ch. 127, par. 160.2)
Sec. 24.2. The item "operation of automotive equipment", when used in an appropriation act, means and includes all expenditures incurred in the operation, maintenance and repair of automotive equipment, including expenditures for motor fuel, tires, oil, repair parts and other articles which, except for the operation of this section, would be classified as "commodities" or "contractual services", but not including expenditures for the purchase or rental of equipment.
(Source: P.A. 84-428.)

(30 ILCS 105/24.3) (from Ch. 127, par. 160.3)
Sec. 24.3. The item "telecommunication services", when used in an appropriation act, means and includes all expenditures incurred for the lease, rental or purchase of telecommunications interconnection facility equipment, supplies, maintenance, services and space therefore, and related personal services but not including personal services for the operation of single agency systems. Telecommunications services shall include but is not limited to the interconnection of educational television, radio and computers but shall not include the preparation of or the content of the subject matter transmitted. Telecommunications equipment includes telephone, radio, teletype, teletypewriter, computer and other voice, data, or video interconnection facility systems.
(Source: P.A. 76-2426.)

(30 ILCS 105/24.4) (from Ch. 127, par. 160.4)
Sec. 24.4. "Interest" means interest charges on State borrowings.
(Source: P.A. 82-325.)

(30 ILCS 105/24.5) (from Ch. 127, par. 160.5)
Sec. 24.5. "Awards and grants" includes payments for: awards and indemnities, pensions and annuities (other than amounts payable for personal services as defined in Section 14); shared revenue payments or grants to local governments or to quasi-public agencies; and gratuitous payments to, or charges incurred for the direct benefit of, natural persons who are not wards of the State or youth in care as defined in Section 4d of the Children and Family Services Act. Payments to any local government as reimbursement for costs incurred by it in performing an activity for which it is specifically by statute made an agent of the State shall be chargeable to and classified under the same item or account as though such costs were incurred directly by the State.
(Source: P.A. 100-159, eff. 8-18-17.)

(30 ILCS 105/24.6) (from Ch. 127, par. 160.6)
Sec. 24.6. "Debt retirement" means payments for the retirement of principal amounts of State borrowings.
(Source: P.A. 82-325.)

(30 ILCS 105/24.7) (from Ch. 127, par. 160.7)
Sec. 24.7. "Non-cost charges" includes charges incurred for the refund of taxes and deposits and any charges against an appropriation, other than for payments to a revolving fund of the State from another State fund, which do not diminish the aggregate total of funds and money of the State.
(Source: P.A. 82-325.)

(30 ILCS 105/24.8) (from Ch. 127, par. 160.8)
Sec. 24.8. For the purposes of Sections 15a through 21, the term "fixtures" shall mean any item of tangible personal property which is acquired with the intention of attaching it to real estate so that it becomes a part thereof.
(Source: P.A. 84-428.)

(30 ILCS 105/24.10)
Sec. 24.10. Reappropriation. A reappropriation is an appropriation that reestablishes expenditure authority for a prior year's appropriation.
(Source: P.A. 89-511, eff. 1-1-97.)

(30 ILCS 105/24.11)
Sec. 24.11. "State contributions to Employees' Retirement System" defined. The item "State contributions to Employees' Retirement System", when used in an appropriation Act, shall include an additional amount determined by the State Employees' Retirement System to be paid over by the State Employees' Retirement System to the General Obligation Bond Retirement and Interest Fund to be used to pay principal of and interest on those general obligation bonds due that fiscal year authorized by subsection (a) of Section 7.2 of the General Obligation Bond Act and issued to provide the proceeds deposited by the State with the State Employees' Retirement System in July 2003, representing deposits other than amounts reserved under subsection (c) of Section 7.2 of the General Obligation Bond Act.
(Source: P.A. 93-839, eff. 7-30-04.)

(30 ILCS 105/24.12)
(This Section was added by P.A. 98-599, which has been held unconstitutional)
Sec. 24.12. "State retirement contribution for annual normal cost" defined. The term "State retirement contribution for annual normal cost" means the portion of the total required State contribution to a retirement system for a fiscal year that represents the State's portion of the System's projected normal cost for that fiscal year, as determined and certified by the board of trustees of the retirement system in conformance with the applicable provisions of the Illinois Pension Code.
(Source: P.A. 98-599, eff. 6-1-14.)

(30 ILCS 105/24.13)
(This Section was added by P.A. 98-599, which has been held unconstitutional)
Sec. 24.13. "State retirement contribution for unfunded accrued liability" defined. The term "State retirement contribution for unfunded accrued liability" means the portion of the total required State contribution to a retirement system for a fiscal year that is not included in the State retirement contribution for annual normal cost.
(Source: P.A. 98-599, eff. 6-1-14.)

(30 ILCS 105/25) (from Ch. 127, par. 161)
Sec. 25. Fiscal year limitations.
(a) All appropriations shall be available for expenditure for the fiscal year or for a lesser period if the Act making that appropriation so specifies. A deficiency or emergency appropriation shall be available for expenditure only through June 30 of the year when the Act making that appropriation is enacted unless that Act otherwise provides.
(b) Outstanding liabilities as of June 30, payable from appropriations which have otherwise expired, may be paid out of the expiring appropriations during the 2-month period ending at the close of business on August 31. Any service involving professional or artistic skills or any personal services by an employee whose compensation is subject to income tax withholding must be performed as of June 30 of the fiscal year in order to be considered an "outstanding liability as of June 30" that is thereby eligible for payment out of the expiring appropriation.
(b-1) However, payment of tuition reimbursement claims under Section 14-7.03 or 18-3 of the School Code may be made by the State Board of Education from its appropriations for those respective purposes for any fiscal year, even though the claims reimbursed by the payment may be claims attributable to a prior fiscal year, and payments may be made at the direction of the State Superintendent of Education from the fund from which the appropriation is made without regard to any fiscal year limitations, except as required by subsection (j) of this Section. Beginning on June 30, 2021, payment of tuition reimbursement claims under Section 14-7.03 or 18-3 of the School Code as of June 30, payable from appropriations that have otherwise expired, may be paid out of the expiring appropriation during the 4-month period ending at the close of business on October 31.
(b-2) All outstanding liabilities as of June 30, 2010, payable from appropriations that would otherwise expire at the conclusion of the lapse period for fiscal year 2010, and interest penalties payable on those liabilities under the State Prompt Payment Act, may be paid out of the expiring appropriations until December 31, 2010, without regard to the fiscal year in which the payment is made, as long as vouchers for the liabilities are received by the Comptroller no later than August 31, 2010.
(b-2.5) All outstanding liabilities as of June 30, 2011, payable from appropriations that would otherwise expire at the conclusion of the lapse period for fiscal year 2011, and interest penalties payable on those liabilities under the State Prompt Payment Act, may be paid out of the expiring appropriations until December 31, 2011, without regard to the fiscal year in which the payment is made, as long as vouchers for the liabilities are received by the Comptroller no later than August 31, 2011.
(b-2.6) All outstanding liabilities as of June 30, 2012, payable from appropriations that would otherwise expire at the conclusion of the lapse period for fiscal year 2012, and interest penalties payable on those liabilities under the State Prompt Payment Act, may be paid out of the expiring appropriations until December 31, 2012, without regard to the fiscal year in which the payment is made, as long as vouchers for the liabilities are received by the Comptroller no later than August 31, 2012.
(b-2.6a) All outstanding liabilities as of June 30, 2017, payable from appropriations that would otherwise expire at the conclusion of the lapse period for fiscal year 2017, and interest penalties payable on those liabilities under the State Prompt Payment Act, may be paid out of the expiring appropriations until December 31, 2017, without regard to the fiscal year in which the payment is made, as long as vouchers for the liabilities are received by the Comptroller no later than September 30, 2017.
(b-2.7) For fiscal years 2012, 2013, and 2014, interest penalties payable under the State Prompt Payment Act associated with a voucher for which payment is issued after June 30 may be paid out of the next fiscal year's appropriation. The future year appropriation must be for the same purpose and from the same fund as the original payment. An interest penalty voucher submitted against a future year appropriation must be submitted within 60 days after the issuance of the associated voucher, and the Comptroller must issue the interest payment within 60 days after acceptance of the interest voucher.
(b-3) Medical payments may be made by the Department of Veterans' Affairs from its appropriations for those purposes for any fiscal year, without regard to the fact that the medical services being compensated for by such payment may have been rendered in a prior fiscal year, except as required by subsection (j) of this Section. Beginning on June 30, 2021, medical payments payable from appropriations that have otherwise expired may be paid out of the expiring appropriation during the 4-month period ending at the close of business on October 31.
(b-4) Medical payments and child care payments may be made by the Department of Human Services (as successor to the Department of Public Aid) from appropriations for those purposes for any fiscal year, without regard to the fact that the medical or child care services being compensated for by such payment may have been rendered in a prior fiscal year; and payments may be made at the direction of the Department of Healthcare and Family Services (or successor agency) from the Health Insurance Reserve Fund without regard to any fiscal year limitations, except as required by subsection (j) of this Section. Beginning on June 30, 2021, medical and child care payments made by the Department of Human Services and payments made at the discretion of the Department of Healthcare and Family Services (or successor agency) from the Health Insurance Reserve Fund and payable from appropriations that have otherwise expired may be paid out of the expiring appropriation during the 4-month period ending at the close of business on October 31.
(b-5) Medical payments may be made by the Department of Human Services from its appropriations relating to substance abuse treatment services for any fiscal year, without regard to the fact that the medical services being compensated for by such payment may have been rendered in a prior fiscal year, provided the payments are made on a fee-for-service basis consistent with requirements established for Medicaid reimbursement by the Department of Healthcare and Family Services, except as required by subsection (j) of this Section. Beginning on June 30, 2021, medical payments made by the Department of Human Services relating to substance abuse treatment services payable from appropriations that have otherwise expired may be paid out of the expiring appropriation during the 4-month period ending at the close of business on October 31.
(b-6) Additionally, payments may be made by the Department of Human Services from its appropriations, or any other State agency from its appropriations with the approval of the Department of Human Services, from the Immigration Reform and Control Fund for purposes authorized pursuant to the Immigration Reform and Control Act of 1986, without regard to any fiscal year limitations, except as required by subsection (j) of this Section. Beginning on June 30, 2021, payments made by the Department of Human Services from the Immigration Reform and Control Fund for purposes authorized pursuant to the Immigration Reform and Control Act of 1986 payable from appropriations that have otherwise expired may be paid out of the expiring appropriation during the 4-month period ending at the close of business on October 31.
(b-7) Payments may be made in accordance with a plan authorized by paragraph (11) or (12) of Section 405-105 of the Department of Central Management Services Law from appropriations for those payments without regard to fiscal year limitations.
(b-8) Reimbursements to eligible airport sponsors for the construction or upgrading of Automated Weather Observation Systems may be made by the Department of Transportation from appropriations for those purposes for any fiscal year, without regard to the fact that the qualification or obligation may have occurred in a prior fiscal year, provided that at the time the expenditure was made the project had been approved by the Department of Transportation prior to June 1, 2012 and, as a result of recent changes in federal funding formulas, can no longer receive federal reimbursement.
(b-9) Medical payments not exceeding $150,000,000 may be made by the Department on Aging from its appropriations relating to the Community Care Program for fiscal year 2014, without regard to the fact that the medical services being compensated for by such payment may have been rendered in a prior fiscal year, provided the payments are made on a fee-for-service basis consistent with requirements established for Medicaid reimbursement by the Department of Healthcare and Family Services, except as required by subsection (j) of this Section.
(c) Further, payments may be made by the Department of Public Health and the Department of Human Services (acting as successor to the Department of Public Health under the Department of Human Services Act) from their respective appropriations for grants for medical care to or on behalf of premature and high-mortality risk infants and their mothers and for grants for supplemental food supplies provided under the United States Department of Agriculture Women, Infants and Children Nutrition Program, for any fiscal year without regard to the fact that the services being compensated for by such payment may have been rendered in a prior fiscal year, except as required by subsection (j) of this Section. Beginning on June 30, 2021, payments made by the Department of Public Health and the Department of Human Services from their respective appropriations for grants for medical care to or on behalf of premature and high-mortality risk infants and their mothers and for grants for supplemental food supplies provided under the United States Department of Agriculture Women, Infants and Children Nutrition Program payable from appropriations that have otherwise expired may be paid out of the expiring appropriations during the 4-month period ending at the close of business on October 31.
(d) The Department of Public Health and the Department of Human Services (acting as successor to the Department of Public Health under the Department of Human Services Act) shall each annually submit to the State Comptroller, Senate President, Senate Minority Leader, Speaker of the House, House Minority Leader, and the respective Chairmen and Minority Spokesmen of the Appropriations Committees of the Senate and the House, on or before December 31, a report of fiscal year funds used to pay for services provided in any prior fiscal year. This report shall document by program or service category those expenditures from the most recently completed fiscal year used to pay for services provided in prior fiscal years.
(e) The Department of Healthcare and Family Services, the Department of Human Services (acting as successor to the Department of Public Aid), and the Department of Human Services making fee-for-service payments relating to substance abuse treatment services provided during a previous fiscal year shall each annually submit to the State Comptroller, Senate President, Senate Minority Leader, Speaker of the House, House Minority Leader, the respective Chairmen and Minority Spokesmen of the Appropriations Committees of the Senate and the House, on or before November 30, a report that shall document by program or service category those expenditures from the most recently completed fiscal year used to pay for (i) services provided in prior fiscal years and (ii) services for which claims were received in prior fiscal years.
(f) The Department of Human Services (as successor to the Department of Public Aid) shall annually submit to the State Comptroller, Senate President, Senate Minority Leader, Speaker of the House, House Minority Leader, and the respective Chairmen and Minority Spokesmen of the Appropriations Committees of the Senate and the House, on or before December 31, a report of fiscal year funds used to pay for services (other than medical care) provided in any prior fiscal year. This report shall document by program or service category those expenditures from the most recently completed fiscal year used to pay for services provided in prior fiscal years.
(g) In addition, each annual report required to be submitted by the Department of Healthcare and Family Services under subsection (e) shall include the following information with respect to the State's Medicaid program:
(1) Explanations of the exact causes of the variance

between the previous year's estimated and actual liabilities.

(2) Factors affecting the Department of Healthcare

and Family Services' liabilities, including but not limited to numbers of aid recipients, levels of medical service utilization by aid recipients, and inflation in the cost of medical services.

(3) The results of the Department's efforts to combat

fraud and abuse.

(h) As provided in Section 4 of the General Assembly Compensation Act, any utility bill for service provided to a General Assembly member's district office for a period including portions of 2 consecutive fiscal years may be paid from funds appropriated for such expenditure in either fiscal year.
(i) An agency which administers a fund classified by the Comptroller as an internal service fund may issue rules for:
(1) billing user agencies in advance for payments or

authorized inter-fund transfers based on estimated charges for goods or services;

(2) issuing credits, refunding through inter-fund

transfers, or reducing future inter-fund transfers during the subsequent fiscal year for all user agency payments or authorized inter-fund transfers received during the prior fiscal year which were in excess of the final amounts owed by the user agency for that period; and

(3) issuing catch-up billings to user agencies during

the subsequent fiscal year for amounts remaining due when payments or authorized inter-fund transfers received from the user agency during the prior fiscal year were less than the total amount owed for that period.

User agencies are authorized to reimburse internal service funds for catch-up billings by vouchers drawn against their respective appropriations for the fiscal year in which the catch-up billing was issued or by increasing an authorized inter-fund transfer during the current fiscal year. For the purposes of this Act, "inter-fund transfers" means transfers without the use of the voucher-warrant process, as authorized by Section 9.01 of the State Comptroller Act.
(i-1) Beginning on July 1, 2021, all outstanding liabilities, not payable during the 4-month lapse period as described in subsections (b-1), (b-3), (b-4), (b-5), (b-6), and (c) of this Section, that are made from appropriations for that purpose for any fiscal year, without regard to the fact that the services being compensated for by those payments may have been rendered in a prior fiscal year, are limited to only those claims that have been incurred but for which a proper bill or invoice as defined by the State Prompt Payment Act has not been received by September 30th following the end of the fiscal year in which the service was rendered.
(j) Notwithstanding any other provision of this Act, the aggregate amount of payments to be made without regard for fiscal year limitations as contained in subsections (b-1), (b-3), (b-4), (b-5), (b-6), and (c) of this Section, and determined by using Generally Accepted Accounting Principles, shall not exceed the following amounts:
(1) $6,000,000,000 for outstanding liabilities

related to fiscal year 2012;

(2) $5,300,000,000 for outstanding liabilities

related to fiscal year 2013;

(3) $4,600,000,000 for outstanding liabilities

related to fiscal year 2014;

(4) $4,000,000,000 for outstanding liabilities

related to fiscal year 2015;

(5) $3,300,000,000 for outstanding liabilities

related to fiscal year 2016;

(6) $2,600,000,000 for outstanding liabilities

related to fiscal year 2017;

(7) $2,000,000,000 for outstanding liabilities

related to fiscal year 2018;

(8) $1,300,000,000 for outstanding liabilities

related to fiscal year 2019;

(9) $600,000,000 for outstanding liabilities related

to fiscal year 2020; and

(10) $0 for outstanding liabilities related to fiscal

year 2021 and fiscal years thereafter.

(k) Department of Healthcare and Family Services Medical Assistance Payments.
(1) Definition of Medical Assistance.
For purposes of this subsection, the term

"Medical Assistance" shall include, but not necessarily be limited to, medical programs and services authorized under Titles XIX and XXI of the Social Security Act, the Illinois Public Aid Code, the Children's Health Insurance Program Act, the Covering ALL KIDS Health Insurance Act, the Long Term Acute Care Hospital Quality Improvement Transfer Program Act, and medical care to or on behalf of persons suffering from chronic renal disease, persons suffering from hemophilia, and victims of sexual assault.

(2) Limitations on Medical Assistance payments that

may be paid from future fiscal year appropriations.

(A) The maximum amounts of annual unpaid Medical

Assistance bills received and recorded by the Department of Healthcare and Family Services on or before June 30th of a particular fiscal year attributable in aggregate to the General Revenue Fund, Healthcare Provider Relief Fund, Tobacco Settlement Recovery Fund, Long-Term Care Provider Fund, and the Drug Rebate Fund that may be paid in total by the Department from future fiscal year Medical Assistance appropriations to those funds are: $700,000,000 for fiscal year 2013 and $100,000,000 for fiscal year 2014 and each fiscal year thereafter.

(B) Bills for Medical Assistance services

rendered in a particular fiscal year, but received and recorded by the Department of Healthcare and Family Services after June 30th of that fiscal year, may be paid from either appropriations for that fiscal year or future fiscal year appropriations for Medical Assistance. Such payments shall not be subject to the requirements of subparagraph (A).

(C) Medical Assistance bills received by the

Department of Healthcare and Family Services in a particular fiscal year, but subject to payment amount adjustments in a future fiscal year may be paid from a future fiscal year's appropriation for Medical Assistance. Such payments shall not be subject to the requirements of subparagraph (A).

(D) Medical Assistance payments made by the

Department of Healthcare and Family Services from funds other than those specifically referenced in subparagraph (A) may be made from appropriations for those purposes for any fiscal year without regard to the fact that the Medical Assistance services being compensated for by such payment may have been rendered in a prior fiscal year. Such payments shall not be subject to the requirements of subparagraph (A).

(3) Extended lapse period for Department of

Healthcare and Family Services Medical Assistance payments. Notwithstanding any other State law to the contrary, outstanding Department of Healthcare and Family Services Medical Assistance liabilities, as of June 30th, payable from appropriations which have otherwise expired, may be paid out of the expiring appropriations during the 6-month period ending at the close of business on December 31st.

(l) The changes to this Section made by Public Act 97-691 shall be effective for payment of Medical Assistance bills incurred in fiscal year 2013 and future fiscal years. The changes to this Section made by Public Act 97-691 shall not be applied to Medical Assistance bills incurred in fiscal year 2012 or prior fiscal years.
(m) The Comptroller must issue payments against outstanding liabilities that were received prior to the lapse period deadlines set forth in this Section as soon thereafter as practical, but no payment may be issued after the 4 months following the lapse period deadline without the signed authorization of the Comptroller and the Governor.
(Source: P.A. 100-23, eff. 7-6-17.)

(30 ILCS 105/25.2)
Sec. 25.2. Statutory mandates not designated in law as being subject to appropriation. Notwithstanding any law to the contrary, from the effective date of this Section through fiscal year 2015, with respect to any statutory mandate that is not designated in law as being subject to appropriation, if and only if the Governor determines that funds appropriated for such statutory mandates are insufficient to satisfy those mandates, the Governor may reduce the amount of funds appropriated for some or all of those statutory mandates in amounts he or she deems necessary to accommodate budgetary limitations while attempting to implement such mandates to the extent reasonably practical. The reduction shall become effective upon the Governor giving notice of the reduction to the Speaker of the House of Representatives, the President of the Senate, the Minority Leader of the House of Representatives, the Minority Leader of the Senate, the State Comptroller, the State Treasurer, and the Commission on Government Forecasting and Accountability. Nothing in this Section prohibits adjustments to the Governor's reduction by law.
(Source: P.A. 96-1496, eff. 1-13-11.)

(30 ILCS 105/25.5)
Sec. 25.5. FY2008 payment validation. All expenses lawfully incurred during July of 2007 under an appropriation or reappropriation included in Public Act 95-11 shall be paid by the State Comptroller and State Treasurer at the time and in the manner normally provided by law, notwithstanding that the appropriation under that Public Act may have expired prior to the actual date of payment due to the repeal of that Public Act. Any otherwise lawful action of the State Comptroller, the State Treasurer, or any public employee in the course of making payment in accordance with this Section is hereby validated.
(Source: P.A. 95-707, eff. 1-11-08.)

(30 ILCS 105/29a) (from Ch. 127, par. 165a)
Sec. 29a. The Department of Transportation is authorized to contract with any bank or banks in the State for the payment by such banks for the labor and services of day laborers engaged in State road construction and maintenance work and for emergency purchases in such work. Any such emergency purchase shall not be for an amount in excess of $25.00. Such bank or banks shall be reimbursed out of appropriations made to the department in accordance with the provisions of this Act, and shall be paid such reasonable compensation for its services as may be agreed on by the department and the bank.
Such payments by any bank shall be made only upon the authorization of some employe or agent of the department duly designated by it for this purpose. Such employe or agent shall be required to furnish to the department a bond, to be paid for by the department, in an amount equal to twice the total of such payments at any one time.
(Source: P.A. 81-840.)

(30 ILCS 105/30) (from Ch. 127, par. 166)
Sec. 30. No officer, institution, department, board or commission shall contract any indebtedness on behalf of the State, nor assume to bind the State in an amount in excess of the money appropriated, unless expressly authorized by law.
(Source: Laws 1919, p. 946.)

(30 ILCS 105/30c) (from Ch. 127, par. 166c)
Sec. 30c. The acceptance of a reduction in earnings or the foregoing of an increase in earnings by an employee in consideration for which an employer pays the amount of the adjustment in earnings to an insurance company or companies selected by the employer to be applied as a premium on an annuity contract, with or without incidental life insurance benefits, under which the employee's rights are non-forfeitable except for failure to pay future premiums may be permitted in the following cases:
(a) By any employer as defined in Section 15-106 of the "Illinois Pension Code", for any employee;
(b) By any Department as defined in Section 14-103.04 of the "Illinois Pension Code", for any employee;
(c) By the State Board of Education with the State Comptroller for any employee who is certified under the laws governing certification of teachers and is covered by the Teachers' Retirement System of the State of Illinois;
(d) By the State Board of Education with the Comptroller for any regional superintendent of schools or assistant regional superintendent of schools; or
(e) By the Department of Children and Family Services, the Department of Human Services, or the Department of Corrections, each with the Comptroller for any teacher at any of the institutions listed in Section 9 of the Children and Family Services Act, in Section 4 of the Mental Health and Developmental Disabilities Administrative Act, or in the Unified Code of Corrections.
The State may enter into agreements whereby individual employees elect to receive, in lieu of salary or wages, benefits which are not taxable under the federal Internal Revenue Code. Such agreements may include the acceptance of a reduction in earnings or the foregoing of an increase in earnings by an employee and the employer's payment of such amounts, as employer contributions, for benefits which the employee selects from a list of employee benefits offered by the employer.
The selection of the insurance company or companies, health care provider or organization and the purchase of the contracts shall not be subject to "The Illinois Purchasing Act".
Each employer, or Department, as specified in this Section, the Department of Children and Family Services with the Comptroller, the Department of Human Services with the Comptroller or the Department of Corrections with the Comptroller or the State Board of Education with the Comptroller, as the case may be, may adopt rules to implement this Act including, but not by way of limitation, (a) the method of filing an election to accept an adjustment in earnings and revocation of the election, (b) the effective date of an election, (c) changes in the amount of the adjustment in earnings, and (d) selection of the organization, company or companies from which contracts are to be purchased.
(Source: P.A. 89-507, eff. 7-1-97.)

(30 ILCS 105/34) (from Ch. 127, par. 167.02)
Sec. 34. All public funds received or held by any State agency as defined in Section 7 of the "State Comptroller Act" and not subject to appropriation, except funds required to be held or directly administered by a State agency pursuant to (a) any Act in relation to revenue bonds, (b) any bond indenture or other legally binding bond contract, (c) limitations legally imposed by the source of such funds, or (d) another statute, shall be paid over to the State treasurer within the time period established for like amounts in subsection (a) of Section 2 of the State Officers and Employees Money Disposition Act or within such other applicable period as may be specified in rules or regulations promulgated under subsection (b) of Section 2 of that Act and shall be held by the State treasurer in a special fund for such agency. The comptroller shall set up and maintain accounts for such funds as may be appropriate, in conformity with the "State Comptroller Act" and the rules and regulations adopted under that Act. Payments out of such funds shall be made by the treasurer only upon warrant drawn and presented by the comptroller in compliance with the "State Comptroller Act".
(Source: P.A. 85-1423.)

(30 ILCS 105/35) (from Ch. 127, par. 167.03)
Sec. 35. As used in this Section, "state agency" is defined as provided in the Illinois State Auditing Act, except that this Section does not apply to state colleges and universities, the Illinois Mathematics and Science Academy, and their respective governing boards.
When any State agency receives a grant or contract from another State agency from appropriated funds the recipient agency shall be restricted in the expenditure of these funds to the period during which the grantor agency was so restricted and to the terms and conditions under which such other agency received the appropriation, and to the terms, conditions and limitations of the appropriations to the other agency. No State agency may accept or expend funds under a grant or contract for any purpose, program or activity not within the scope of the agency's powers and duties under Illinois law.
(Source: P.A. 88-9.)

(30 ILCS 105/36) (from Ch. 127, par. 167.04)
Sec. 36. Contracts entered into by the Department of Central Management Services pursuant to Section 405-295 of the Department of Central Management Services Law (20 ILCS 405/405-295) may provide for payment to the vendor to be determined, wholly or partially, on demonstrated savings in energy consumption. Payments for such projects shall be paid by the agency or agencies that benefit from the project. Funds which otherwise would have been used to pay for utilities may be used to pay the costs associated with the energy savings project contract.
(Source: P.A. 91-239, eff. 1-1-00.)

(30 ILCS 105/40)
Sec. 40. Court orders and consent decrees. Before entering into a final consent decree or order, or before authorizing the amendment of a final consent decree or order, as part of a negotiated settlement or resolution of a class action lawsuit in which the State or an officer or agency of the State is a party defendant that, initially or in cumulative effect, may or will require or involve the appropriation or expenditure of $10,000,000 or more in State funds, the Attorney General shall notify the Speaker of the House of Representatives and the President of the Senate.
(Source: P.A. 89-645, eff. 1-1-97.)

(30 ILCS 105/45)
Sec. 45. Award of capital funds. Each award by grant or loan of State funds of $250,000 or more for capital construction costs or professional services is conditioned upon the recipient's written certification that the recipient shall comply with the business enterprise program practices for minority-owned businesses, women-owned businesses, and businesses owned by persons with disabilities of the Business Enterprise for Minorities, Women, and Persons with Disabilities Act (30 ILCS 575/) and the equal employment practices of Section 2-105 of the Illinois Human Rights Act (775 ILCS 5/2-105). This Section, however, does not apply to any grant or loan (i) for which a grant or loan agreement was executed before the effective date of this amendatory Act of the 96th General Assembly, (ii) for which prior-incurred costs are being reimbursed, or (iii) for a federally funded program under which the requirement of this Section would contravene federal law. Each recipient shall submit the written certification and business enterprise program plan for minority-owned businesses, women-owned businesses, and businesses owned by persons with disabilities before signing the relevant grant or loan agreement. Each grant or loan agreement shall include a provision that the grant or loan recipient agrees to comply with the provisions of the Business Enterprise for Minorities, Women, and Persons with Disabilities Act (30 ILCS 575/) and the equal employment practices of Section 2-105 of the Illinois Human Rights Act (775 ILCS 5/2-105).
Each business enterprise program plan shall apply only to the State-funded portion of the relevant capital project and must be in compliance with all certification and other requirements of the Business Enterprise for Minorities, Women, and Persons with Disabilities Act.
(Source: P.A. 100-391, eff. 8-25-17.)



30 ILCS 110/ - Gifts and Grants to Government Act.

(30 ILCS 110/0.01) (from Ch. 127, par. 168-80)
Sec. 0.01. Short title. This Act may be cited as the Gifts and Grants to Government Act.
(Source: P.A. 86-1324.)

(30 ILCS 110/1) (from Ch. 127, par. 168-81)
Sec. 1. The Governor, Lieutenant Governor, Attorney General, Secretary of State, Comptroller and Treasurer may accept monetary gifts or grants from any nongovernmental source, upon such terms and conditions as may be imposed, and may expend, subject to appropriation, such gifts or grants for any purpose necessary or desirable in the exercise of the powers or the performance of the duties of their offices.
(Source: P.A. 96-136, eff. 8-7-09.)

(30 ILCS 110/2) (from Ch. 127, par. 168-82)
Sec. 2. There is hereby created in the State Treasury the Governor's Grant Fund, the Lieutenant Governor's Grant Fund, the Attorney General's Grant Fund, the Secretary of State's Grant Fund, the Comptroller's Grant Fund and the Treasurer's Grant Fund. All moneys received pursuant to Section 1 of this Act shall be deposited into such funds and shall be appropriated therefrom only for the use of the office to which the gift or grant was made.
(Source: P.A. 85-1033.)

(30 ILCS 110/3) (from Ch. 127, par. 168-83)
Sec. 3. (a) The Governor may impose and collect reasonable fees for the use of the facilities and grounds of the Illinois Executive Mansion in Springfield and the Hayes Home on the DuQuoin State Fairgrounds. All such fees shall be deposited into the Illinois Executive Mansion Trust Fund.
(b) The Illinois Executive Mansion Trust Fund is created as a separate trust fund outside the State treasury whose funds are not subject to appropriation by the General Assembly, for the purposes of improving, restoring, maintaining, furnishing and operating the Illinois Executive Mansion and the Hayes Home, and for the furnishing of the official offices of the Governor located in the State Capitol in Springfield and the James R. Thompson Center in Chicago. The State Treasurer shall be custodian of the fund, ex officio, and shall invest moneys in the fund in the same manner and subject to the same restrictions as moneys in the State treasury and shall pay out the moneys in the fund as directed by the Governor for the purposes specified in this Section and for no other purpose.
(Source: P.A. 89-376, eff. 8-18-95.)



30 ILCS 115/ - State Revenue Sharing Act.

(30 ILCS 115/0.1) (from Ch. 85, par. 610)
Sec. 0.1. This Act shall be known and may be cited as the State Revenue Sharing Act.
(Source: P.A. 91-51, eff. 6-30-99.)

(30 ILCS 115/1) (from Ch. 85, par. 611)
Sec. 1. Local Government Distributive Fund. Through June 30, 1994, as soon as may be after the first day of each month the Department of Revenue shall certify to the Treasurer an amount equal to 1/12 of the net revenue realized from the tax imposed by subsections (a) and (b) of Section 201 of the Illinois Income Tax Act during the preceding month. Beginning July 1, 1994, and continuing through June 30, 1995, as soon as may be after the first day of each month, the Department of Revenue shall certify to the Treasurer an amount equal to 1/11 of the net revenue realized from the tax imposed by subsections (a) and (b) of Section 201 of the Illinois Income Tax Act during the preceding month. Beginning July 1, 1995, as soon as may be after the first day of each month, the Department of Revenue shall certify to the Treasurer an amount equal to the amounts calculated pursuant to subsection (b) of Section 901 of the Illinois Income Tax Act based on the net revenue realized from the tax imposed by subsections (a) and (b) of Section 201 of the Illinois Income Tax Act during the preceding month. Net revenue realized for a month shall be defined as the revenue from the tax imposed by subsections (a) and (b) of Section 201 of the Illinois Income Tax Act which is deposited in the General Revenue Fund, the Education Assistance Fund and the Income Tax Surcharge Local Government Distributive Fund during the month minus the amount paid out of the General Revenue Fund in State warrants during that same month as refunds to taxpayers for overpayment of liability under the tax imposed by subsections (a) and (b) of Section 201 of the Illinois Income Tax Act. Upon receipt of such certification, the Treasurer shall transfer from the General Revenue Fund to a special fund in the State treasury, to be known as the "Local Government Distributive Fund", the amount shown on such certification.
Beginning on the effective date of this amendatory Act of the 98th General Assembly, the Comptroller shall perform the transfers required by this Section no later than 60 days after he or she receives the certification from the Treasurer.
All amounts paid into the Local Government Distributive Fund in accordance with this Section and allocated pursuant to this Act are appropriated on a continuing basis.
(Source: P.A. 98-1052, eff. 8-26-14.)

(30 ILCS 115/1a) (from Ch. 85, par. 611a)
Sec. 1a. Income Tax Surcharge Local Government Distributive Fund. Beginning July 1, 1991, and continuing through January 31, 1993, of the amounts collected pursuant to subsections (a) and (b) of Section 201 of the Illinois Income Tax Act, minus deposits into the Income Tax Refund Fund, the Department shall deposit 3.0% into the Income Tax Surcharge Local Government Distributive Fund in the State Treasury. Beginning February 1, 1993 and continuing through June 30, 1993, of the amounts collected pursuant to subsections (a) and (b) of Section 201 of the Illinois Income Tax Act, minus deposits into the Income Tax Refund Fund, the Department shall deposit 4.4% into the Income Tax Surcharge Local Government Distributive Fund in the State Treasury. Beginning July 1, 1993, and continuing through June 30, 1994, of the amounts collected under subsections (a) and (b) of Section 201 of the Illinois Income Tax Act, minus deposits into the Income Tax Refund Fund, the Department shall deposit 1.475% into the Income Tax Surcharge Local Government Distributive Fund in the State Treasury.
(Source: P.A. 87-17; 87-860; 88-89.)

(30 ILCS 115/2) (from Ch. 85, par. 612)
Sec. 2. Allocation and Disbursement.
(a) As soon as may be after the first day of each month, the Department of Revenue shall allocate among the several municipalities and counties of this State the amount available in the Local Government Distributive Fund and in the Income Tax Surcharge Local Government Distributive Fund, determined as provided in Sections 1 and 1a above. Except as provided in Sections 13 and 13.1 of this Act, the Department shall then certify such allocations to the State Comptroller, who shall pay over to the several municipalities and counties the respective amounts allocated to them. The amount of such Funds allocable to each such municipality and county shall be in proportion to the number of individual residents of such municipality or county to the total population of the State, determined in each case on the basis of the latest census of the State, municipality or county conducted by the Federal government and certified by the Secretary of State and for annexations to municipalities, the latest Federal, State or municipal census of the annexed area which has been certified by the Department of Revenue. Allocations to the City of Chicago under this Section are subject to Section 6 of the Hotel Operators' Occupation Tax Act. For the purpose of this Section, the number of individual residents of a county shall be reduced by the number of individuals residing therein in municipalities, but the number of individual residents of the State, county and municipality shall reflect the latest census of any of them. The amounts transferred into the Local Government Distributive Fund pursuant to Section 9 of the Use Tax Act, Section 9 of the Service Use Tax Act, Section 9 of the Service Occupation Tax Act, and Section 3 of the Retailers' Occupation Tax Act, each as now or hereafter amended, pursuant to the amendments of such Sections by Public Act 85-1135, shall be distributed as provided in said Sections.
(b) It is the intent of the General Assembly that allocations made under this Section shall be made in a fair and equitable manner. Accordingly, the clerk of any municipality to which territory has been annexed, or from which territory has been disconnected, shall notify the Department of Revenue in writing of that annexation or disconnection and shall (1) state the number of residents within the territory that was annexed or disconnected, based on the last census conducted by the federal, State, or municipal government and certified by the Illinois Secretary of State, and (2) furnish therewith a certified copy of the plat of annexation or, in the case of disconnection, the ordinance, final judgment, or resolution of disconnection together with an accurate depiction of the territory disconnected. The county in which the annexed or disconnected territory is located shall verify that the number of residents stated on the written notice that is to be sent to the Department of Revenue is true and accurate. The verified statement of the county shall accompany the written notice. However, if the county does not respond to the municipality's request for verification within 30 days, this verification requirement shall be waived. The written notice shall be provided to the Department of Revenue (1) within 30 days after the effective date of this amendatory Act of the 96th General Assembly for disconnections occurring after January 1, 2007 and before the effective date of this amendatory Act of the 96th General Assembly or (2) within 30 days after the annexation or disconnection for annexations or disconnections occurring on or after the effective date of this amendatory Act of the 96th General Assembly. For purposes of this Section, a disconnection or annexation through court order is deemed to be effective 30 days after the entry of a final judgment order, unless stayed pending appeal. Thereafter, the monthly allocation made to the municipality and to any other municipality or county affected by the annexation or disconnection shall be adjusted in accordance with this Section to reflect the change in residency of the residents of the territory that was annexed or disconnected. The adjustment shall be made no later than 30 days after the Department of Revenue's receipt of the written notice of annexation or disconnection described in this Section.
(Source: P.A. 96-1040, eff. 7-14-10.)

(30 ILCS 115/3) (from Ch. 85, par. 613)
Sec. 3. Use of Fund. The amounts allocated and paid to the municipalities and counties of this State pursuant to the provisions of this Act shall be used solely for the general welfare of the people of the State of Illinois, including financial assistance to school districts, any part of which lie within the municipality or county, through unrestricted block grants for school purposes carried out within the municipality or county making the grant, and also including, but not limited to, mental health programs, wastewater projects, road and bridge construction and repair and social service programs.
(Source: P.A. 86-18.)

(30 ILCS 115/4) (from Ch. 85, par. 614)
Sec. 4. Municipality defined.
For purposes of this Act, the term "municipality" shall have the meaning prescribed by the Illinois Municipal Code.
(Source: P.A. 76-587.)

(30 ILCS 115/11) (from Ch. 85, par. 615)
Sec. 11.
Upon determination by the Department that an amount has been paid pursuant to this Act in excess of the amount to which the county, municipality or taxing district receiving such payment was entitled, the county, municipality or taxing district shall, upon demand by the Department, repay such amount. If such repayment is not made within a reasonable time, the Department shall withhold from future payments an amount equal to such overpayment. If the appropriation from which such payment was originally made has not lapsed, the Department shall redistribute the amount of such payment to the county, municipality or taxing district entitled thereto. If the appropriation has lapsed, the repayment shall be deposited in the General Revenue Fund in the State Treasury.
(Source: P.A. 77-1753.)

(30 ILCS 115/11.1)
Sec. 11.1. Funding of certain school districts.
(a) On July 1, 2016, or as soon as practical thereafter, the State Board of Education shall identify to the Department of Revenue school districts having Personal Property Tax Replacement Fund receipts totaling 15% or more of their total revenues in fiscal year 2015.
(b) In fiscal year 2017, any school district identified under subsection (a) shall receive, in addition to its annual distributions from the Personal Property Tax Replacement Fund, 7% of the total amount distributed to the school district from the Personal Property Tax Replacement Fund during fiscal year 2015, provided that the total amount of additional distributions under this Section shall not exceed $2,900,000. If the total additional distributions exceed $2,900,000, such distributions shall be calculated on a pro rata basis, based on the percentage of each district's total fiscal year 2015 revenues to the total fiscal year 2015 revenues of all districts qualifying for an additional distribution under this Section.
(Source: P.A. 99-523, eff. 6-30-16.)

(30 ILCS 115/12) (from Ch. 85, par. 616)
Sec. 12. Personal Property Tax Replacement Fund. There is hereby created the Personal Property Tax Replacement Fund, a special fund in the State Treasury into which shall be paid all revenue realized:
(a) all amounts realized from the additional personal property tax replacement income tax imposed by subsections (c) and (d) of Section 201 of the Illinois Income Tax Act, except for those amounts deposited into the Income Tax Refund Fund pursuant to subsection (c) of Section 901 of the Illinois Income Tax Act; and
(b) all amounts realized from the additional personal property replacement invested capital taxes imposed by Section 2a.1 of the Messages Tax Act, Section 2a.1 of the Gas Revenue Tax Act, Section 2a.1 of the Public Utilities Revenue Act, and Section 3 of the Water Company Invested Capital Tax Act, and amounts payable to the Department of Revenue under the Telecommunications Infrastructure Maintenance Fee Act.
As soon as may be after the end of each month, the Department of Revenue shall certify to the Treasurer and the Comptroller the amount of all refunds paid out of the General Revenue Fund through the preceding month on account of overpayment of liability on taxes paid into the Personal Property Tax Replacement Fund. Upon receipt of such certification, the Treasurer and the Comptroller shall transfer the amount so certified from the Personal Property Tax Replacement Fund into the General Revenue Fund.
The payments of revenue into the Personal Property Tax Replacement Fund shall be used exclusively for distribution to taxing districts, regional offices and officials, and local officials as provided in this Section and in the School Code, payment of the ordinary and contingent expenses of the Property Tax Appeal Board, payment of the expenses of the Department of Revenue incurred in administering the collection and distribution of monies paid into the Personal Property Tax Replacement Fund and transfers due to refunds to taxpayers for overpayment of liability for taxes paid into the Personal Property Tax Replacement Fund.
In addition, moneys in the Personal Property Tax Replacement Fund may be used to pay any of the following: (i) salary, stipends, and additional compensation as provided by law for chief election clerks, county clerks, and county recorders; (ii) costs associated with regional offices of education and educational service centers; (iii) reimbursements payable by the State Board of Elections under Section 4-25, 5-35, 6-71, 13-10, 13-10a, or 13-11 of the Election Code; (iv) expenses of the Illinois Educational Labor Relations Board; and (v) salary, personal services, and additional compensation as provided by law for court reporters under the Court Reporters Act.
As soon as may be after the effective date of this amendatory Act of 1980, the Department of Revenue shall certify to the Treasurer the amount of net replacement revenue paid into the General Revenue Fund prior to that effective date from the additional tax imposed by Section 2a.1 of the Messages Tax Act; Section 2a.1 of the Gas Revenue Tax Act; Section 2a.1 of the Public Utilities Revenue Act; Section 3 of the Water Company Invested Capital Tax Act; amounts collected by the Department of Revenue under the Telecommunications Infrastructure Maintenance Fee Act; and the additional personal property tax replacement income tax imposed by the Illinois Income Tax Act, as amended by Public Act 81-1st Special Session-1. Net replacement revenue shall be defined as the total amount paid into and remaining in the General Revenue Fund as a result of those Acts minus the amount outstanding and obligated from the General Revenue Fund in state vouchers or warrants prior to the effective date of this amendatory Act of 1980 as refunds to taxpayers for overpayment of liability under those Acts.
All interest earned by monies accumulated in the Personal Property Tax Replacement Fund shall be deposited in such Fund. All amounts allocated pursuant to this Section are appropriated on a continuing basis.
Prior to December 31, 1980, as soon as may be after the end of each quarter beginning with the quarter ending December 31, 1979, and on and after December 31, 1980, as soon as may be after January 1, March 1, April 1, May 1, July 1, August 1, October 1 and December 1 of each year, the Department of Revenue shall allocate to each taxing district as defined in Section 1-150 of the Property Tax Code, in accordance with the provisions of paragraph (2) of this Section the portion of the funds held in the Personal Property Tax Replacement Fund which is required to be distributed, as provided in paragraph (1), for each quarter. Provided, however, under no circumstances shall any taxing district during each of the first two years of distribution of the taxes imposed by this amendatory Act of 1979 be entitled to an annual allocation which is less than the funds such taxing district collected from the 1978 personal property tax. Provided further that under no circumstances shall any taxing district during the third year of distribution of the taxes imposed by this amendatory Act of 1979 receive less than 60% of the funds such taxing district collected from the 1978 personal property tax. In the event that the total of the allocations made as above provided for all taxing districts, during either of such 3 years, exceeds the amount available for distribution the allocation of each taxing district shall be proportionately reduced. Except as provided in Section 13 of this Act, the Department shall then certify, pursuant to appropriation, such allocations to the State Comptroller who shall pay over to the several taxing districts the respective amounts allocated to them.
Any township which receives an allocation based in whole or in part upon personal property taxes which it levied pursuant to Section 6-507 or 6-512 of the Illinois Highway Code and which was previously required to be paid over to a municipality shall immediately pay over to that municipality a proportionate share of the personal property replacement funds which such township receives.
Any municipality or township, other than a municipality with a population in excess of 500,000, which receives an allocation based in whole or in part on personal property taxes which it levied pursuant to Sections 3-1, 3-4 and 3-6 of the Illinois Local Library Act and which was previously required to be paid over to a public library shall immediately pay over to that library a proportionate share of the personal property tax replacement funds which such municipality or township receives; provided that if such a public library has converted to a library organized under The Illinois Public Library District Act, regardless of whether such conversion has occurred on, after or before January 1, 1988, such proportionate share shall be immediately paid over to the library district which maintains and operates the library. However, any library that has converted prior to January 1, 1988, and which hitherto has not received the personal property tax replacement funds, shall receive such funds commencing on January 1, 1988.
Any township which receives an allocation based in whole or in part on personal property taxes which it levied pursuant to Section 1c of the Public Graveyards Act and which taxes were previously required to be paid over to or used for such public cemetery or cemeteries shall immediately pay over to or use for such public cemetery or cemeteries a proportionate share of the personal property tax replacement funds which the township receives.
Any taxing district which receives an allocation based in whole or in part upon personal property taxes which it levied for another governmental body or school district in Cook County in 1976 or for another governmental body or school district in the remainder of the State in 1977 shall immediately pay over to that governmental body or school district the amount of personal property replacement funds which such governmental body or school district would receive directly under the provisions of paragraph (2) of this Section, had it levied its own taxes.
(1) The portion of the Personal Property Tax

Replacement Fund required to be distributed as of the time allocation is required to be made shall be the amount available in such Fund as of the time allocation is required to be made.

The amount available for distribution shall be the

total amount in the fund at such time minus the necessary administrative and other authorized expenses as limited by the appropriation and the amount determined by: (a) $2.8 million for fiscal year 1981; (b) for fiscal year 1982, .54% of the funds distributed from the fund during the preceding fiscal year; (c) for fiscal year 1983 through fiscal year 1988, .54% of the funds distributed from the fund during the preceding fiscal year less .02% of such fund for fiscal year 1983 and less .02% of such funds for each fiscal year thereafter; (d) for fiscal year 1989 through fiscal year 2011 no more than 105% of the actual administrative expenses of the prior fiscal year; (e) for fiscal year 2012 and beyond, a sufficient amount to pay (i) stipends, additional compensation, salary reimbursements, and other amounts directed to be paid out of this Fund for local officials as authorized or required by statute and (ii) no more than 105% of the actual administrative expenses of the prior fiscal year, including payment of the ordinary and contingent expenses of the Property Tax Appeal Board and payment of the expenses of the Department of Revenue incurred in administering the collection and distribution of moneys paid into the Fund; (f) for fiscal years 2012 and 2013 only, a sufficient amount to pay stipends, additional compensation, salary reimbursements, and other amounts directed to be paid out of this Fund for regional offices and officials as authorized or required by statute; or (g) for fiscal year 2018 only, a sufficient amount to pay amounts directed to be paid out of this Fund for public community college base operating grants and local health protection grants to certified local health departments as authorized or required by appropriation or statute. Such portion of the fund shall be determined after the transfer into the General Revenue Fund due to refunds, if any, paid from the General Revenue Fund during the preceding quarter. If at any time, for any reason, there is insufficient amount in the Personal Property Tax Replacement Fund for payments for regional offices and officials or local officials or payment of costs of administration or for transfers due to refunds at the end of any particular month, the amount of such insufficiency shall be carried over for the purposes of payments for regional offices and officials, local officials, transfers into the General Revenue Fund, and costs of administration to the following month or months. Net replacement revenue held, and defined above, shall be transferred by the Treasurer and Comptroller to the Personal Property Tax Replacement Fund within 10 days of such certification.

(2) Each quarterly allocation shall first be

apportioned in the following manner: 51.65% for taxing districts in Cook County and 48.35% for taxing districts in the remainder of the State.

The Personal Property Replacement Ratio of each taxing district outside Cook County shall be the ratio which the Tax Base of that taxing district bears to the Downstate Tax Base. The Tax Base of each taxing district outside of Cook County is the personal property tax collections for that taxing district for the 1977 tax year. The Downstate Tax Base is the personal property tax collections for all taxing districts in the State outside of Cook County for the 1977 tax year. The Department of Revenue shall have authority to review for accuracy and completeness the personal property tax collections for each taxing district outside Cook County for the 1977 tax year.
The Personal Property Replacement Ratio of each Cook County taxing district shall be the ratio which the Tax Base of that taxing district bears to the Cook County Tax Base. The Tax Base of each Cook County taxing district is the personal property tax collections for that taxing district for the 1976 tax year. The Cook County Tax Base is the personal property tax collections for all taxing districts in Cook County for the 1976 tax year. The Department of Revenue shall have authority to review for accuracy and completeness the personal property tax collections for each taxing district within Cook County for the 1976 tax year.
For all purposes of this Section 12, amounts paid to a taxing district for such tax years as may be applicable by a foreign corporation under the provisions of Section 7-202 of the Public Utilities Act, as amended, shall be deemed to be personal property taxes collected by such taxing district for such tax years as may be applicable. The Director shall determine from the Illinois Commerce Commission, for any tax year as may be applicable, the amounts so paid by any such foreign corporation to any and all taxing districts. The Illinois Commerce Commission shall furnish such information to the Director. For all purposes of this Section 12, the Director shall deem such amounts to be collected personal property taxes of each such taxing district for the applicable tax year or years.
Taxing districts located both in Cook County and in one or more other counties shall receive both a Cook County allocation and a Downstate allocation determined in the same way as all other taxing districts.
If any taxing district in existence on July 1, 1979 ceases to exist, or discontinues its operations, its Tax Base shall thereafter be deemed to be zero. If the powers, duties and obligations of the discontinued taxing district are assumed by another taxing district, the Tax Base of the discontinued taxing district shall be added to the Tax Base of the taxing district assuming such powers, duties and obligations.
If two or more taxing districts in existence on July 1, 1979, or a successor or successors thereto shall consolidate into one taxing district, the Tax Base of such consolidated taxing district shall be the sum of the Tax Bases of each of the taxing districts which have consolidated.
If a single taxing district in existence on July 1, 1979, or a successor or successors thereto shall be divided into two or more separate taxing districts, the tax base of the taxing district so divided shall be allocated to each of the resulting taxing districts in proportion to the then current equalized assessed value of each resulting taxing district.
If a portion of the territory of a taxing district is disconnected and annexed to another taxing district of the same type, the Tax Base of the taxing district from which disconnection was made shall be reduced in proportion to the then current equalized assessed value of the disconnected territory as compared with the then current equalized assessed value within the entire territory of the taxing district prior to disconnection, and the amount of such reduction shall be added to the Tax Base of the taxing district to which annexation is made.
If a community college district is created after July 1, 1979, beginning on the effective date of this amendatory Act of 1995, its Tax Base shall be 3.5% of the sum of the personal property tax collected for the 1977 tax year within the territorial jurisdiction of the district.
The amounts allocated and paid to taxing districts pursuant to the provisions of this amendatory Act of 1979 shall be deemed to be substitute revenues for the revenues derived from taxes imposed on personal property pursuant to the provisions of the "Revenue Act of 1939" or "An Act for the assessment and taxation of private car line companies", approved July 22, 1943, as amended, or Section 414 of the Illinois Insurance Code, prior to the abolition of such taxes and shall be used for the same purposes as the revenues derived from ad valorem taxes on real estate.
Monies received by any taxing districts from the Personal Property Tax Replacement Fund shall be first applied toward payment of the proportionate amount of debt service which was previously levied and collected from extensions against personal property on bonds outstanding as of December 31, 1978 and next applied toward payment of the proportionate share of the pension or retirement obligations of the taxing district which were previously levied and collected from extensions against personal property. For each such outstanding bond issue, the County Clerk shall determine the percentage of the debt service which was collected from extensions against real estate in the taxing district for 1978 taxes payable in 1979, as related to the total amount of such levies and collections from extensions against both real and personal property. For 1979 and subsequent years' taxes, the County Clerk shall levy and extend taxes against the real estate of each taxing district which will yield the said percentage or percentages of the debt service on such outstanding bonds. The balance of the amount necessary to fully pay such debt service shall constitute a first and prior lien upon the monies received by each such taxing district through the Personal Property Tax Replacement Fund and shall be first applied or set aside for such purpose. In counties having fewer than 3,000,000 inhabitants, the amendments to this paragraph as made by this amendatory Act of 1980 shall be first applicable to 1980 taxes to be collected in 1981.
(Source: P.A. 100-23, eff. 7-6-17.)

(30 ILCS 115/13) (from Ch. 85, par. 617)
Sec. 13. A county, municipality or any other taxing district under this Act, may direct that all or any specified amount due to such entity under this Act be paid directly into a designated escrow account established by such municipality, county or other taxing district to repay specific bonded indebtedness. A certified copy of an ordinance or resolution of the municipality, county or other taxing district directing such disposition shall be filed with the Department of Revenue whereupon the Department shall include such disposition in its certifications to the Comptroller pursuant to Sections 2 and 12 of this Act.
(Source: P.A. 84-853.)

(30 ILCS 115/13.1) (from Ch. 85, par. 617.1)
Sec. 13.1. For the sole purpose of providing funding for the Illinois Sports Facilities Fund, as soon as may be after the first day of each month and subsequent to the effective date of this amendatory Act of 1986, the Department shall first pay directly into the Illinois Sports Facilities Fund to be credited to the Subsidy Account, 1/8 of $5,000,000, plus any cumulative deficiencies in such payments for prior months, from the Local Government Distributive Fund, which is allocable to municipalities with a population in excess of 500,000. In no event shall an amount in excess of $5,000,000 be paid pursuant to this Section into the Illinois Sports Facilities Fund during any fiscal year.
(Source: P.A. 85-1034.)



30 ILCS 120/ - Agricultural Fair Act.

(30 ILCS 120/1) (from Ch. 85, par. 651)
Sec. 1. This Act may be cited as the Agricultural Fair Act.
(Source: P.A. 77-1208.)

(30 ILCS 120/2) (from Ch. 85, par. 652)
Sec. 2. When used in this Act,
"Department" means Department of Agriculture.
"County fair" means a fair sponsored by a fair association or agricultural society.
"Director" means the Director of the Department of Agriculture.
"Junior exhibitor" means an exhibitor whose age is within limits established by Department rule.
(Source: P.A. 91-934, eff. 6-1-01.)

(30 ILCS 120/3) (from Ch. 85, par. 653)
Sec. 3.
A county fair in order to be eligible to receive state funds from the Agricultural Premium Fund must have held annual fairs or have been organized for that purpose prior to July 1, 1971 and at that time be eligible to participate in programs under Section 28 of "An Act in relation to State finance".
If no county fair within a county meets the requirements set forth in this Section, the county board may by resolution designate an existing county fair to be the participant in such programs, and shall notify the Department of its action.
(Source: P.A. 77-1208.)

(30 ILCS 120/4) (from Ch. 85, par. 654)
Sec. 4. The Department has the power to make rules and regulations as may be necessary in order to carry out the provisions of this Act. The provisions of the rules and regulations shall not be inconsistent with the provisions of this Act.
(Source: P.A. 77-1208.)

(30 ILCS 120/5) (from Ch. 85, par. 655)
Sec. 5. To qualify for disbursements made by the Department from an appropriation made under provisions of this Act, each county fair should notify the Department in writing of its declaration of intent to participate by December 31 of the year preceding the year in which such distribution shall be made. The notification shall state the following: facts of its organization, location, officers, dates of exhibitions and approximate amount of premiums to be offered.
(Source: P.A. 91-934, eff. 6-1-01.)

(30 ILCS 120/6) (from Ch. 85, par. 656)
Sec. 6. After August 20, 1971, the General Assembly and the Director shall approve the organization of new county fairs that shall be established for the purpose of holding annual fairs, provided that an element of such approval shall be an appropriation in a separate bill authorizing such fairs' participation in the disbursements provided for in this Act.
(Source: P.A. 81-159.)

(30 ILCS 120/7) (from Ch. 85, par. 657)
Sec. 7.
The Department may deny any county fair participation in the programs provided in this Act for violation of any part of the Act and for failure to comply with the rules and regulations as provided for in this Act.
If a county fair eligible to participate in the appropriations made under this Act does not hold a fair for 2 consecutive years, unless failure to hold a county fair is due to an act of God or war, it shall be ineligible to participate in the programs provided in this Act until the county board designates it as the county fair in that county to be eligible to receive disbursements from an appropriation under this Act.
(Source: P.A. 77-1208.)

(30 ILCS 120/9) (from Ch. 85, par. 659)
Sec. 9. Premiums. The formulas for distributing monies from the Agricultural Premium Fund to eligible county fairs shall be contingent upon the following provisions:
(a) Of the total amount of premiums which are to be

paid to persons for exhibitions at its annual fair for the current year for exhibits of any events related to agriculture including horticulture, flora culture, poultry, livestock, light horses, harness-racing and running horse races, rodeos, and domestic and mechanical arts, no one department or class shall be paid premiums awarded in excess of 30% of the total premiums awarded by the county fair except those departments or classes limited to junior exhibitors. Harness horse races and running horse races shall be considered as one department.

(b) (Blank).
(c) A reasonable entry fee for all classes may be

charged which will not exceed the maximum limit as established by the Department.

(d) No part of any appropriation made for the benefit

of county fairs shall be used in payment for personnel or acts which are solely for the entertainment of persons attending the fair or for acts which have been hired or contracted for by the fair, except events related to agriculture, including tractor pulls, truck pulls, rodeos and other acts which may be exempt in the judgment of the Director.

(e) Prizes awarded for light horses, and for

harness-racing and running horses shall be payable from such appropriation.

(Source: P.A. 94-261, eff. 1-1-06.)

(30 ILCS 120/10) (from Ch. 85, par. 660)
Sec. 10. (a) Effective with fiscal year 1987, each county fair's authorized base shall be set at 66 2/3% of the approved amount of premium paid in either fiscal year 1984 or 1985, whichever year has the largest approved amount. The authorized base of the Gallatin, Montgomery and Massac county fairs for fiscal years 1987 and 1988 shall be $15,000 each. If there is a change in the appropriation, the Director shall allocate to each fair the same percentages of that appropriation as it received of the authorized bases for all fairs.
(b) The Department shall reimburse each eligible county fair as follows:
100% of the first $2,000 of approved premiums awarded at each eligible county fair;
85% of the next $2,000;
75% of the next $3,000;
65% of the next $3,000;
55% of the next $4,000; and
50% of the remaining premiums paid until the total reimbursement equals the authorized base amount for each fair.
(c) If, after all approved state aid claims are paid for the current year pursuant to subsection (b) of this Section, any amount remains in the appropriations for state aid, that remaining amount shall be distributed on a grant basis. If the total amount of excess approved state aid claims over the authorized base is equal to or less than the remaining amount appropriated for state aid, then each participating fair shall receive a grant equivalent to the excess of its approved claim over its authorized base. If the total amount of excess approved state aid claims exceeds the remaining monies appropriated for state aid, the grants shall be distributed to the participating fairs in proportion to the total amounts of their respective excess approved claims. If, after all approved claims are paid, any amount remains, that amount shall be distributed to all county fairs eligible under this Section in proportion to their total state aid claims. Fairs filing approved claims exceeding both their authorized base and the grant provided for in this subsection shall participate in the Growth Incentive Program set forth in Section 10.1.
Grant monies received by a county fair shall be used only for premiums, awards, judge's fees, and other expenses incurred by the fair which are directly related to the operation of the fair and approved by regulation of the Department. Each fair shall file with the Department a fiscal accounting of the expenditure of the grant monies received under this subsection each year at the same time it files its report under Section 12 in relation to the fair held in the next succeeding year.
Effective with fiscal year 1989 and each odd numbered fiscal year thereafter, the authorized base of all participating county fairs shall be adjusted by applying 66 2/3% to the amount of approved premiums paid in the highest of the previous 2 fiscal years.
(Source: P.A. 91-934, eff. 6-1-01.)

(30 ILCS 120/10.1) (from Ch. 85, par. 660.1)
Sec. 10.1. Fairs with approved state aid claims exceeding both their authorized base and the grant provided for in subsection (c) of Section 10 of this Act, hereinafter referred to as eligible claims, shall receive a special appropriation from the Growth Incentive Program as provided in this Section. If the total amount of eligible claims is equal to or less than the amount appropriated for the Growth Incentive Program, then each participating fair shall receive the amount of its eligible claim. Should the total amount of all such eligible claims exceed the monies appropriated for this program, the amount appropriated shall be distributed to the several participating fairs in proportion to the total amounts of their respective eligible claims. If, after all approved claims are paid, any amount remains in the special appropriation for this program, that remaining amount shall become a part of the grant program for all county fairs as provided for in subsection (c) of Section 10 of this Act.
(Source: P.A. 81-159.)

(30 ILCS 120/12) (from Ch. 85, par. 662)
Sec. 12. On or before October 15 of each year, the president and secretary of each county fair claiming state aid shall have postmarked to or shall file with the Department a fiscal accounting of the expenditure of the grant monies received under Section 10 and a sworn statement of the actual amount of cash premiums paid at the fair that year. The sworn statement shall state the following:
a) That all gambling and gambling devices which are

declared unlawful by laws of Illinois and the sale of alcoholic liquors other than beer have been prohibited and excluded from the grounds of the fair and from adjacent grounds under the fair's authority, during the fair and at all other times when the fair grounds or adjacent grounds are in the possession of and under the immediate control and supervision of the fair officials.

b) That all receipts from any source other than

admissions to the grandstand and entry fees for races, not necessary for the payment of labor and advertising, have been prorated among all other claims and expenses or that all other claims and expenses have been paid in full.

The statement shall correspond with the published offer of premiums, and shall be accompanied by an itemized list of all premiums paid upon the basis of the premiums provided, a copy of the published premium list of the fair, and a full statement of receipts and expenditures for the current year that has been duly verified by the president and secretary of the fair.
The Department may within the period not to exceed 30 days after a fair has filed its claim pay 75% of the fair's authorized base amount if the claim for premiums filed is equal to or exceeds such fair's authorized base for that year. If the claim filed is less than the fair's authorized base, the Department shall only pay 75% of the amount of the claim filed. Should the amount paid a fair exceed the amount authorized after the final audit of such claim, then the fair shall within 30 days after notice by the Department pay to the Department the difference between the amount received and the amount as approved for such fair in the final audit as long as funds are available.
(Source: P.A. 94-261, eff. 1-1-06.)

(30 ILCS 120/13) (from Ch. 85, par. 663)
Sec. 13. Rehabilitation. Except as otherwise allowed by the Director, to qualify for disbursements made by the Department from an appropriation made under the provisions of this Section, the land on which the fair is held must be owned by the county fair board participating in this disbursement or by a State, city, village, or county government body, or be held under a lease that is at least 20 years in duration, the terms of which require the lessee to have continuous possession of the land during every day of the lease period. No county fair shall qualify for disbursements made by the Department from an appropriation made under the provisions of this Section unless it shall have notified the Department in writing of its intent to participate prior to obligating any funds for which reimbursement will be requested. Each county fair shall be reimbursed annually for that part of the amount expended by the fair during the year for liability and casualty insurance, as provided in this Section, and the rehabilitation of its grounds, including major construction projects and minor maintenance and repair projects; as follows:
100% of the first $5,000 or any part thereof;
75% of the next $20,000 or any part thereof;
50% of the next $20,000 or any part thereof.
The lesser of either $20,000 or 50% of the amount received by a county fair pursuant to this Section may be expended for liability and casualty insurance.
If a county fair expends more than is needed in any year for approved projects to maximize State reimbursement under this Section and provides itemized receipts and other evidence of expenditures for that year, any excess may be carried over to the succeeding year. The amount carried over shall constitute a claim for reimbursement for a subsequent period not to exceed 7 years as long as funds are available.
Before June 30 of each year, the president and secretary of each county fair which has participated in this program shall file with the Department a sworn statement of the amount expended during the period July 1 to June 30 of the State's fiscal year, accompanied by itemized receipted bills and other evidence of expenditures. If the Department approves the claim, the State Comptroller is authorized and directed to draw a warrant payable from the Agricultural Premium Fund on the State Treasurer for the amount of the rehabilitation claims.
If after all claims are paid, there remains any amount of the appropriation for rehabilitation, the remaining amount shall be distributed as a grant to the participating fairs qualifying for the maximum reimbursement and shall be distributed to the eligible fairs on an equal basis not to exceed each eligible fair's pro rata share granted in this paragraph. A sworn statement of the amount expended accompanied by the itemized receipted bills as evidence of expenditure must be filed with the Department by June 30 of each year.
(Source: P.A. 94-261, eff. 1-1-06.)

(30 ILCS 120/14) (from Ch. 85, par. 664)
Sec. 14. 4-H.
(a) University of Illinois extension units that conduct at least one show or exhibition of the eligible members' project work approved by the State 4-H Office and that pay premium moneys, including $800 maximum in judges' fees, shall be eligible to participate in an appropriation made for this purpose by the General Assembly. As directed by the University, each county's extension leader shall report to the State 4-H Office the eligible number of members participating in the 4-H year. The University shall then file with the Bureau of County Fairs and Horse Racing an Accountability for Agricultural Premiums report certifying the number of eligible 4-H members. All appropriated moneys are to be fully expended as specified (see Part 260 Fairs Operating Under the Agricultural Fair Act Sec. 260.305). If moneys are not fully expended, they shall be returned to the Illinois Department of Agriculture, Bureau of County Fairs and Horse Racing. The provisions of this Section shall not apply to more than one show or exhibition per calendar year of any one class or type of project work. Based on each year's specified appropriation and as determined by the Department, the county or extension unit shall participate at a rate predetermined by the Bureau per eligible member for the year as recorded in the State 4-H Office.
(b) Premium payments. The extension leader of each county or unit shall certify to the State 4-H Officer under oath on a form furnished by the Department the projected amount to be paid out in premiums per exhibitor at the show or exhibition for the current fair season and the name of the officer or organization making those projections. The certification shall be based upon the certified number of eligible 4-H members from the previous 4-H year, reported to the Department as of December 31 of that year. Upon receipt of the certification the Department shall make payment to the officer or organization in accordance with the provisions of this Section.
(c) Reimbursement for judges' fees and ribbons. The extension leader of each county or unit shall certify to the State 4-H Officer under oath on a form furnished by the Department the amount paid out in judges' fees and ribbons at the show or exhibition for the current fair season and the name of the officer or organization making the payments. This certification shall be accompanied by itemized receipts as evidence of the certified amounts, and it must be filed with the Department before December 31 of each year. Upon receipt of the certification the Department shall reimburse the officer or organization making the payments in accordance with the provisions of this Section.
(d) Subject to continued appropriation and availability of cash. All extension publications stating that cash premiums will be awarded shall recite that awards are subject to modification or cancellation in any year for which the General Assembly fails to make an appropriation to fund the premiums.
(Source: P.A. 97-214, eff. 7-28-11.)

(30 ILCS 120/15) (from Ch. 85, par. 665)
Sec. 15. (Repealed).
(Source: P.A. 81-159. Repealed by P.A. 91-934, eff. 6-1-01.)

(30 ILCS 120/16) (from Ch. 85, par. 666)
Sec. 16. Agricultural education. Agricultural Education Section Fairs, which shall not be located in more than 25 sections, shall be organized and conducted under the supervision of the Department. The Department shall designate the sections of the State for Agricultural Education Fairs. These fairs shall participate in an appropriation at a rate designated by the Bureau that is in compliance with the current year's appropriation for each section holding an Agricultural Education Section Fair or Fairs during the current year.
Such monies are to be paid as premiums awarded to agricultural education students exhibiting livestock or agricultural products at the fair or fairs in the section in which the student resides. No premium shall be duplicated for any particular exhibition of livestock or agricultural products in the fair or fairs held in any one section.
Within 30 days after the close of the fair, a section fair manager as designated by the Department shall certify to the Department under oath on forms furnished by the Department a detailed report of premium awards showing all premiums awarded to agricultural education students at that fair. Warrants shall be issued by the State Comptroller payable to the agricultural education teacher or teachers on vouchers certified by the Department.
If after all approved claims are paid there remains any amount of the appropriation, the remaining portion shall be distributed equally among the participating agricultural education section fairs to be expended for the purposes set forth in this Section. A fiscal accounting of the expenditure of funds distributed under this paragraph shall be filed with the Department by each participating fair not later than one year after the date of its receipt of such funds.
(Source: P.A. 94-261, eff. 1-1-06.)

(30 ILCS 120/17) (from Ch. 85, par. 667)
Sec. 17. Fair and expositions. Any county fair eligible to participate in appropriations made from the Agricultural Premium Fund may elect instead in any odd numbered year to participate in the appropriation from the Fair and Exposition Fund. The Department must be notified of such election by January 1 of the year of participation in that fund. Any such election shall be binding for 4 calendar years. No county fair shall participate for the same calendar year in appropriations under both this Fund and the Agricultural Premium Fund.
In counties where a Fair and Exposition Authority participated in 1999, the Fair and Exposition Authority shall transfer all remaining funds to the county fair in such county within 30 days of the effective date of this amendatory Act of the 99th General Assembly. Upon the transfer of such funds to the county fair, the terms of the Authority's members shall terminate and the Authority shall cease to exist.
(Source: P.A. 99-183, eff. 7-29-15.)

(30 ILCS 120/18) (from Ch. 85, par. 668)
Sec. 18. Money shall be paid into the Fair and Exposition Fund by the Illinois Racing Board, as provided in Section 28 of the Illinois Horse Racing Act of 1975. The General Assembly shall from time to time make appropriations payable from such fund to the Department for distribution to county fairs. Such appropriations shall be distributed by the Department to county fairs which are eligible to participate in appropriations made from the Agricultural Premium Fund but which elect instead to participate in appropriations made from the Fair and Exposition Fund. If a county has more than one county fair, such fairs shall jointly elect to participate either in appropriations made from the Agricultural Premium Fund or in appropriations made from the Fair and Exposition Fund. All participating county fairs of the same county shall participate in the same appropriation. Except as otherwise allowed by the Director, a participant, to be eligible to expend moneys appropriated from the Fair and Exposition Fund for the purchase of new or additional land construction or maintenance of buildings, grounds, facilities, infrastructure, or any improvement to the grounds must hold the land on which such fair or exposition is to be conducted as a fee or under a lease of at least 20 years, the terms of which require the lessee to have continuous possession of the land during every day of the lease period, or must be owned by the fair association participating in this disbursement, by an agricultural society, or by a fair and exposition authority.
(Source: P.A. 99-183, eff. 7-29-15.)

(30 ILCS 120/19) (from Ch. 85, par. 669)
Sec. 19. Each year, beginning in State fiscal year 2001, each county fair or Fair and Exposition Authority that received moneys from the Fair and Exposition Fund during State fiscal year 2000 shall receive from that Fund an amount equal to that received in State fiscal year 2000. If an eligible county fair elects to begin participation in an appropriation from the Fair and Exposition Fund in State fiscal year 2001 or thereafter, an additional amount shall be appropriated not to exceed an amount equal to the number representing the last official census of that county multiplied by the amount determined by dividing the amount appropriated for State fiscal year 2000 by the total official census of those counties that participated in State fiscal year 2000, except that no county fair shall receive an amount greater than the largest amount received by a county fair or Fair and Exposition Authority in 2000. In the event a county has more than one fair participating in such appropriation, that county's share shall be divided equally among them.
(Source: P.A. 91-934, eff. 6-1-01.)

(30 ILCS 120/20) (from Ch. 85, par. 670)
Sec. 20. Appropriations made from the Fair and Exposition Fund may be used for financing agricultural, educational, trade and scientific exhibits; for premium and award purposes as set forth in subsections (a) through (e) of Section 9; and for other expenses incurred by the fair that are directly related to the operation of the fair and approved by rule by the Department if the participant holds the land on which the fair or exposition is conducted as a fee or is under a lease of at least 20 years (the terms of which require the lessee to have continuous possession of the land during every day of the lease period), or is owned by the fair association participating in this disbursement, by an agricultural society, or by a fair and exposition authority, except as otherwise allowed by the Director.
(Source: P.A. 94-261, eff. 1-1-06.)

(30 ILCS 120/21) (from Ch. 85, par. 671)
Sec. 21. (Repealed).
(Source: P.A. 87-1219. Repealed by P.A. 91-934, eff. 6-1-01.)

(30 ILCS 120/21.5)
Sec. 21.5. No county fair shall qualify for disbursements made by the Department from an appropriation made under the provisions of this Act unless it notifies the Department in writing of its declaration of intent to participate by December 31 of the year preceding the year in which such distribution shall be made. The notification shall state the following: the facts of its organization, location, officers, dates of exhibitions, approximate amount of premiums to be offered and the estimated amounts to be expended, and the purpose for the expenditures. Before the end of the calendar year following the expenditure, each participant receiving money shall make an accounting of it to the Director.
(Source: P.A. 91-934, eff. 6-1-01.)

(30 ILCS 120/22) (from Ch. 85, par. 672)
Sec. 22. No appropriation made under the provisions of this Act shall be used for the payment of the salary of any officer or employee of any fair.
(Source: P.A. 91-934, eff. 6-1-01.)



30 ILCS 122/ - Budget Stabilization Act.

(30 ILCS 122/1)
Sec. 1. Short title. This Act may be cited as the Budget Stabilization Act.
(Source: P.A. 93-660, eff. 7-1-04.)

(30 ILCS 122/5)
Sec. 5. Budget Stabilization Fund. The Budget Stabilization Fund is a special fund in the State treasury established for the purpose of reducing the need for future tax increases, maintaining the highest possible bond rating, reducing the need for short term borrowing, providing available resources to meet State obligations whenever casual deficits or failures in revenue occur, and providing the means of addressing budgetary shortfalls. In authorizing transfers from the Budget Stabilization Fund, whenever possible, priority consideration should be given to meeting obligations for secondary and elementary education, child care, and other programs that may provide a direct benefit to children.
(Source: P.A. 93-660, eff. 7-1-04.)

(30 ILCS 122/10)
Sec. 10. Budget limitations.
(a) Except as provided in subsection (b-5), in addition to Section 50-5 of the State Budget Law of the Civil Administrative Code of Illinois, the General Assembly's appropriations and transfers or diversions as required by law from general funds shall not exceed 99% of the estimated general funds revenues for the fiscal year when revenue estimates of the State's general funds revenues exceed the prior fiscal year's estimated general funds revenues by more than 4%.
(b) Except as provided in subsection (b-5), the General Assembly's appropriations and transfers or diversions as required by law from general funds shall not exceed 98% of the estimated general funds revenues for the fiscal year when revenue estimates of the State's general funds revenues exceed the prior fiscal year's estimated general funds revenues by more than 4% for 2 or more consecutive fiscal years.
(b-5) The limitations on appropriations and transfers or diversions set forth under subsections (a) and (b) do not apply for State fiscal year 2008.
(c) For the purpose of this Act, "estimated general funds revenues" include, for each budget year, all taxes, fees, and other revenues expected to be deposited into the State's general funds, including recurring transfers from other State funds into the general funds.
Year-over-year comparisons used to determine the percentage growth factor of estimated general funds revenues shall exclude the sum of the following: (i) expected revenues resulting from new taxes or fees or from tax or fee increases during the first year of the change, (ii) expected revenues resulting from one-time receipts or non-recurring transfers in, (iii) expected proceeds resulting from borrowing, and (iv) increases in federal grants that must be completely appropriated based on the terms of the grants.
(Source: P.A. 94-839, eff. 6-6-06; 95-707, eff. 1-11-08.)

(30 ILCS 122/15)
Sec. 15. Transfers to Budget Stabilization Fund. In furtherance of the State's objective for the Budget Stabilization Fund to have resources representing 5% of the State's annual general funds revenues:
(a) For each fiscal year when the General Assembly's appropriations and transfers or diversions as required by law from general funds do not exceed 99% of the estimated general funds revenues pursuant to subsection (a) of Section 10, the Comptroller shall transfer from the General Revenue Fund as provided by this Section a total amount equal to 0.5% of the estimated general funds revenues to the Budget Stabilization Fund.
(b) For each fiscal year when the General Assembly's appropriations and transfers or diversions as required by law from general funds do not exceed 98% of the estimated general funds revenues pursuant to subsection (b) of Section 10, the Comptroller shall transfer from the General Revenue Fund as provided by this Section a total amount equal to 1% of the estimated general funds revenues to the Budget Stabilization Fund.
(c) The Comptroller shall transfer 1/12 of the total amount to be transferred each fiscal year under this Section into the Budget Stabilization Fund on the first day of each month of that fiscal year or as soon thereafter as possible. The balance of the Budget Stabilization Fund shall not exceed 5% of the total of general funds revenues estimated for that fiscal year except as provided by subsection (d) of this Section.
(d) If the balance of the Budget Stabilization Fund exceeds 5% of the total general funds revenues estimated for that fiscal year, the additional transfers are not required unless there are outstanding liabilities under Section 25 of the State Finance Act from prior fiscal years. If there are such outstanding Section 25 liabilities, then the Comptroller shall continue to transfer 1/12 of the total amount identified for transfer to the Budget Stabilization Fund on the first day of each month of that fiscal year or as soon thereafter as possible to be reserved for those Section 25 liabilities. Nothing in this Act prohibits the General Assembly from appropriating additional moneys into the Budget Stabilization Fund.
(e) On or before August 31 of each fiscal year, the amount determined to be transferred to the Budget Stabilization Fund shall be reconciled to actual general funds revenues for that fiscal year. The final transfer for each fiscal year shall be adjusted so that the total amount transferred under this Section is equal to the percentage specified in subsection (a) or (b) of this Section, as applicable, based on actual general funds revenues calculated consistently with subsection (c) of Section 10 of this Act for each fiscal year.
(f) For the fiscal year beginning July 1, 2006 and for each fiscal year thereafter, the budget proposal to the General Assembly shall identify liabilities incurred in a prior fiscal year under Section 25 of the State Finance Act and the budget proposal shall provide funding as allowable pursuant to subsection (d) of this Section, if applicable.
(Source: P.A. 93-660, eff. 7-1-04; 94-839, eff. 6-6-06.)

(30 ILCS 122/20)
(Text of Section WITH the changes made by P.A. 98-599, which has been held unconstitutional)
Sec. 20. Pension Stabilization Fund.
(a) The Pension Stabilization Fund is hereby created as a special fund in the State treasury. Moneys in the fund shall be used for the sole purpose of making payments to the designated retirement systems as provided in Section 25.
(b) For each fiscal year through State fiscal year 2014, when the General Assembly's appropriations and transfers or diversions as required by law from general funds do not exceed 99% of the estimated general funds revenues pursuant to subsection (a) of Section 10, the Comptroller shall transfer from the General Revenue Fund as provided by this Section a total amount equal to 0.5% of the estimated general funds revenues to the Pension Stabilization Fund.
(c) For each fiscal year through State fiscal year 2014, when the General Assembly's appropriations and transfers or diversions as required by law from general funds do not exceed 98% of the estimated general funds revenues pursuant to subsection (b) of Section 10, the Comptroller shall transfer from the General Revenue Fund as provided by this Section a total amount equal to 1.0% of the estimated general funds revenues to the Pension Stabilization Fund.
(c-5) In addition to any other amounts required to be transferred under this Section, in State fiscal year 2016 and each fiscal year thereafter through State fiscal year 2045, or when each of the designated retirement systems, as defined in Section 25, has achieved 100% funding, whichever occurs first, the State Comptroller shall order transferred and the State Treasurer shall transfer from the General Revenue Fund to the Pension Stabilization Fund an amount equal to 10% of (1) the sum of the amounts certified by the designated retirement systems under subsection (a-5) of Section 2-134, subsection (a-10) of Section 14-135.08, subsection (a-10) of Section 15-165, and subsection (a-10) of Section 16-158 of this Code for that fiscal year minus (2) the sum of (i) the transfer required under subsection (c-10) of this Section for that fiscal year and (ii) the sum of the required State contributions certified by the retirement systems under subsection (a) of Section 2-134, subsection (a-5) of Section 14-135.08, subsection (a-5) of Section 15-165, and subsection (a-5) of Section 16-158 of this Code for that fiscal year. The transferred amount is intended to represent one-tenth of the annual savings to the State resulting from the enactment of this amendatory Act of the 98th General Assembly.
(c-10) In State fiscal year 2019, the State Comptroller shall order transferred and the State Treasurer shall transfer $364,000,000 from the General Revenue Fund to the Pension Stabilization Fund. In State fiscal year 2020 and each fiscal year thereafter until terminated under subsection (c-15), the State Comptroller shall order transferred and the State Treasurer shall transfer $1,000,000,000 from the General Revenue Fund to the Pension Stabilization Fund.
(c-15) The transfers made beginning in State fiscal year 2020 pursuant to subsection (c-10) of this Section shall terminate at the end of State fiscal year 2045 or when each of the designated retirement systems, as defined in Section 25, has achieved 100% funding, whichever occurs first.
(d) The Comptroller shall transfer 1/12 of the total amount to be transferred each fiscal year under this Section into the Pension Stabilization Fund on the first day of each month of that fiscal year or as soon thereafter as possible; except that the final transfer of the fiscal year shall be made as soon as practical after the August 31 following the end of the fiscal year.
Until State fiscal year 2015, before the final transfer for a fiscal year is made, the Comptroller shall reconcile the estimated general funds revenues used in calculating the other transfers under this Section for that fiscal year with the actual general funds revenues for that fiscal year. The final transfer for the fiscal year shall be adjusted so that the total amount transferred under this Section for that fiscal year is equal to the percentage specified in subsection (b) or (c) of this Section, whichever is applicable, of the actual general funds revenues for that fiscal year. The actual general funds revenues for the fiscal year shall be calculated in a manner consistent with subsection (c) of Section 10 of this Act.
(Source: P.A. 98-599, eff. 6-1-14.)

(Text of Section WITHOUT the changes made by P.A. 98-599, which has been held unconstitutional)
Sec. 20. Pension Stabilization Fund.
(a) The Pension Stabilization Fund is hereby created as a special fund in the State treasury. Moneys in the fund shall be used for the sole purpose of making payments to the designated retirement systems as provided in Section 25.
(b) For each fiscal year when the General Assembly's appropriations and transfers or diversions as required by law from general funds do not exceed 99% of the estimated general funds revenues pursuant to subsection (a) of Section 10, the Comptroller shall transfer from the General Revenue Fund as provided by this Section a total amount equal to 0.5% of the estimated general funds revenues to the Pension Stabilization Fund.
(c) For each fiscal year when the General Assembly's appropriations and transfers or diversions as required by law from general funds do not exceed 98% of the estimated general funds revenues pursuant to subsection (b) of Section 10, the Comptroller shall transfer from the General Revenue Fund as provided by this Section a total amount equal to 1.0% of the estimated general funds revenues to the Pension Stabilization Fund.
(d) The Comptroller shall transfer 1/12 of the total amount to be transferred each fiscal year under this Section into the Pension Stabilization Fund on the first day of each month of that fiscal year or as soon thereafter as possible; except that the final transfer of the fiscal year shall be made as soon as practical after the August 31 following the end of the fiscal year.
Before the final transfer for a fiscal year is made, the Comptroller shall reconcile the estimated general funds revenues used in calculating the other transfers under this Section for that fiscal year with the actual general funds revenues for that fiscal year. The final transfer for the fiscal year shall be adjusted so that the total amount transferred under this Section for that fiscal year is equal to the percentage specified in subsection (b) or (c) of this Section, whichever is applicable, of the actual general funds revenues for that fiscal year. The actual general funds revenues for the fiscal year shall be calculated in a manner consistent with subsection (c) of Section 10 of this Act.
(Source: P.A. 94-839, eff. 6-6-06.)

(30 ILCS 122/25)
(Text of Section WITH the changes made by P.A. 98-599, which has been held unconstitutional)
Sec. 25. Transfers from the Pension Stabilization Fund.
(a) As used in this Section, "designated retirement systems" means:
(1) the State Employees' Retirement System of

Illinois;

(2) the Teachers' Retirement System of the State of

Illinois;

(3) the State Universities Retirement System;
(4) the Judges Retirement System of Illinois; and
(5) the General Assembly Retirement System.
(b) As soon as may be practical after any money is deposited into the Pension Stabilization Fund, the State Comptroller shall apportion the deposited amount among the designated retirement systems and the State Comptroller and State Treasurer shall pay the apportioned amounts to the designated retirement systems. The amount deposited shall be apportioned among the designated retirement systems in the same proportion as their respective portions of the total actuarial reserve deficiency of the designated retirement systems, as most recently determined by the Governor's Office of Management and Budget. Amounts received by a designated retirement system under this Section shall be used for funding the unfunded liabilities of the retirement system. Payments under this Section are authorized by the continuing appropriation under Section 1.7 of the State Pension Funds Continuing Appropriation Act.
(c) At the request of the State Comptroller, the Governor's Office of Management and Budget shall determine the individual and total actuarial reserve deficiencies of the designated retirement systems. For this purpose, the Governor's Office of Management and Budget shall consider the latest available audit and actuarial reports of each of the retirement systems and the relevant reports and statistics of the Public Pension Division of the Department of Insurance.
(d) Payments to the designated retirement systems under this Section shall be in addition to, and not in lieu of, any State contributions required under Section 2-124, 14-131, 15-155, 16-158, or 18-131 of the Illinois Pension Code.
Payments to the designated retirement systems under this Section received after the effective date of this amendatory Act of the 98th General Assembly, and any investment earnings attributable to such payments, do not reduce and do not constitute payment of any portion of the required State contribution under Article 2, 14, 15, 16, or 18 of the Illinois Pension Code in the current fiscal year. Such amounts shall not reduce, and shall not be included in the calculation of, the required State contribution under Article 2, 14, 15, 16, or 18 of the Illinois Pension Code in any future fiscal year, until the designated retirement system has reached the targeted funding ratio as prescribed by law for that retirement system. Such payments may be invested in the same manner as other assets of the designated retirement system and shall be used in the calculation of the system's funding ratio for the purposes of this Section and Section 20 of this Act. Payments under this Section may be used for any associated administrative costs.
(Source: P.A. 98-599, eff. 6-1-14.)

(Text of Section WITHOUT the changes made by P.A. 98-599, which has been held unconstitutional)
Sec. 25. Transfers from the Pension Stabilization Fund.
(a) As used in this Section, "designated retirement systems" means:
(1) the State Employees' Retirement System of

Illinois;

(2) the Teachers' Retirement System of the State of

Illinois;

(3) the State Universities Retirement System;
(4) the Judges Retirement System of Illinois; and
(5) the General Assembly Retirement System.
(b) As soon as may be practical after any money is deposited into the Pension Stabilization Fund, the State Comptroller shall apportion the deposited amount among the designated retirement systems and the State Comptroller and State Treasurer shall pay the apportioned amounts to the designated retirement systems. The amount deposited shall be apportioned among the designated retirement systems in the same proportion as their respective portions of the total actuarial reserve deficiency of the designated retirement systems, as most recently determined by the Governor's Office of Management and Budget. Amounts received by a designated retirement system under this Section shall be used for funding the unfunded liabilities of the retirement system. Payments under this Section are authorized by the continuing appropriation under Section 1.7 of the State Pension Funds Continuing Appropriation Act.
(c) At the request of the State Comptroller, the Governor's Office of Management and Budget shall determine the individual and total actuarial reserve deficiencies of the designated retirement systems. For this purpose, the Governor's Office of Management and Budget shall consider the latest available audit and actuarial reports of each of the retirement systems and the relevant reports and statistics of the Public Pension Division of the Department of Financial and Professional Regulation.
(d) Payments to the designated retirement systems under this Section shall be in addition to, and not in lieu of, any State contributions required under Section 2-124, 14-131, 15-155, 16-158, or 18-131 of the Illinois Pension Code.
(Source: P.A. 94-839, eff. 6-6-06.)

(30 ILCS 122/90)
Sec. 90. (Amendatory provisions; text omitted).
(Source: P.A. 93-660, eff. 7-1-04.)

(30 ILCS 122/99)
Sec. 99. Effective date. This Act takes effect July 1, 2004.
(Source: P.A. 93-660, eff. 7-1-04.)



30 ILCS 125/ - Environmental Protection Trust Fund Act.

(30 ILCS 125/0.01) (from Ch. 111 1/2, par. 1060)
Sec. 0.01. Short title. This Act may be cited as the Environmental Protection Trust Fund Act.
(Source: P.A. 86-1324.)

(30 ILCS 125/1) (from Ch. 111 1/2, par. 1061)
Sec. 1. There is hereby created the Environmental Protection Trust Fund Commission to be composed of the following ex officio members: the Attorney General, the Director of Natural Resources, the Chairman of the Pollution Control Board, and the Director of the Environmental Protection Agency. Each member may designate a proxy to act in his stead. The Commission shall elect from its number a chairman and a majority of the Commissioners shall constitute a quorum for the conduct of business, the affirmative votes of at least 3 members being necessary for any action. Members of the Commission shall serve without compensation.
The Commission may accept, receive and administer on behalf of the State any grants, gifts, loans, or other funds made available to the Commission from any source for purposes of environmental protection and related enforcement programs. Any such funds received by the Commission under this Section shall be appropriated by the General Assembly, and shall be deposited in a trust fund designated as the Environmental Protection Trust Fund with the State Treasurer and held and disbursed by the State Treasurer in accordance with "An Act in relation to the receipt, custody, and disbursement of money allotted by the United States of America or any Agency thereof for the use in this State", approved July 3, 1939, as amended, provided that such monies shall be used only for the purposes for which they are contributed and any balance remaining shall be returned to the contributor, and provided further that such monies received from the United States of America or any Agency thereof may be used only if first appropriated by the General Assembly.
The Commission has the authority to approve grants from the Environmental Protection Trust Fund to the Office of the Attorney General, the Environmental Protection Agency, the Pollution Control Board or the Department of Natural Resources in order to carry out the provisions of this Section.
(Source: P.A. 89-445, eff. 2-7-96.)



30 ILCS 135/ - Fair and Exposition Transfer of Funds Act.

(30 ILCS 135/0.01) (from Ch. 127, par. 167f1.9)
Sec. 0.01. Short title. This Act may be cited as the Fair and Exposition Transfer of Funds Act.
(Source: P.A. 86-1324.)

(30 ILCS 135/1) (from Ch. 127, par. 167f2)
Sec. 1.
The State Comptroller and the State Treasurer shall from time to time, upon the direction of the Governor, transfer from the Fair and Exposition Fund to the Agricultural Premium Fund in the State treasury such amounts as the Governor determines are in excess of the amount required to meet the obligations of the Fair and Exposition Fund.
(Source: P.A. 78-592.)



30 ILCS 145/ - Heritage Preservation Act.

(30 ILCS 145/1) (from Ch. 127, par. 2651)
Sec. 1. This Act shall be known and may be cited as the Heritage Preservation Act.
(Source: P.A. 85-1192.)

(30 ILCS 145/2) (from Ch. 127, par. 2652)
Sec. 2. Each individual taxpayer required to file a return pursuant to the Illinois Income Tax Act desiring to contribute to the Heritage Preservation Fund may do so by stating the amount of such contribution (not less than $1) on such return. This Section shall not apply to an amended return.
(Source: P.A. 86-678.)

(30 ILCS 145/3) (from Ch. 127, par. 2653)
Sec. 3. (a) There is created the Heritage Preservation Fund, a special fund in the State Treasury.
(b) The Historic Preservation Agency shall deposit any donations received for heritage preservation purposes in the Heritage Preservation Fund.
(c) The General Assembly may appropriate monies from the Heritage Preservation Fund to the Historic Preservation Agency for the purposes of identifying, purchasing, restoring, preserving, protecting, collecting and interpreting the cultural and historical resources and heritage of the State and its people.
(Source: P.A. 86-678.)



30 ILCS 150/ - Natural Heritage Fund Act.

(30 ILCS 150/1) (from Ch. 105, par. 731)
Sec. 1. Short Title. This Article shall be known and may be cited as the "Natural Heritage Fund Act".
(Source: P.A. 84-1473.)

(30 ILCS 150/2) (from Ch. 105, par. 732)
Sec. 2. Definitions. As used in this Article, unless the context otherwise requires, the following terms shall have the meanings ascribed to them in this Section:
(a) "Department" means the Department of Natural Resources.
(b) "Director" means the Director of Natural Resources.
(c) "Natural heritage lands" means lands and waters dedicated as Nature Preserves in accordance with the Illinois Natural Areas Preservation Act and other lands and waters representing outstanding examples of native ecological communities or providing habitat for endangered or threatened species and so categorized by the Department in the Illinois Natural Areas Inventory or the Illinois Natural Heritage Database maintained by the Department.
(d) "Natural Heritage Fund" means the Natural Heritage Fund created in Section 4 of this Act and Section 5.169 of "An Act in relation to State finance", approved June 10, 1919, as amended.
(e) "Trust Fund" means the Natural Heritage Endowment Trust Fund created in Section 4 of this Article.
(Source: P.A. 89-445, eff. 2-7-96.)

(30 ILCS 150/3) (from Ch. 105, par. 733)
Sec. 3. Purpose. Illinois' natural heritage is the living landscape that greeted the pioneers who settled Illinois. It includes the native fauna and flora; natural ecosystems of forests, prairies and wetlands; and the land and water upon which a diverse array of plants, animals and habitats developed and survived, and which today provides habitat for various nongame species of wildlife.
It is the purpose of this Article to provide a stable and supplemental source of moneys to support activities and programs undertaken by the Department or other managers of natural heritage lands held in the public trust to preserve, protect and manage for future generations natural heritage lands held in the public trust.
(Source: P.A. 84-1473.)

(30 ILCS 150/4) (from Ch. 105, par. 734)
Sec. 4. The Natural Heritage Fund and the Natural Heritage Endowment Trust Fund. There is established the Natural Heritage Fund. The moneys in this fund shall be used, pursuant to appropriation, exclusively by the Department for the preservation and maintenance of natural heritage lands held in the public trust. The Natural Heritage Fund shall be financed through transfers of investment income earned by the Natural Heritage Endowment Trust Fund created herebelow.
The Natural Heritage Endowment Trust Fund (Trust Fund) is created as a trust fund in the State treasury. The Trust Fund shall be established in the form of an irrevocable trust in a depository bank with capital in surplus of at least $50,000,000 and approved by the State Treasurer. The Trust Fund shall be financed by a combination of private donations and by appropriations by the General Assembly. The Department may accept from all sources, contributions, grants, gifts, bequeaths, legacies of money and securities to be deposited into the Trust Fund. All deposits shall become part of the Trust Fund corpus. Moneys in the Trust Fund, are not subject to appropriation and shall be used solely to provide financing to the Natural Heritage Fund.
All gifts, grants, assets, funds, or moneys received by the Department under this Act shall be deposited and held in the Trust Fund by the State Treasurer as ex officio custodian separate and apart from all public moneys or funds of this State and shall be administered by the Director exclusively for the purposes set forth in this Act. All moneys in the Trust Fund shall be invested and reinvested by the State Treasurer. All interest accruing from these investments shall be deposited in the Trust Fund.
The Governor shall request and the General Assembly may appropriate funds to the Trust Fund up to an amount not to exceed a total of $2,500,000. Subject to appropriation, the Department shall pay into the Trust Fund at the end of each fiscal year the sum of $500,000 and such sum equal to the amount by which private contributions for the year exceed $500,000. Once the corpus of the Trust Fund has reached $5,000,000, any obligation of the State to provide State funds to the Trust Fund shall cease; however, additional private funds donated specifically to the Trust Fund shall be applied to the Trust Fund corpus.
(Source: P.A. 94-91, eff. 7-1-05.)

(30 ILCS 150/5) (from Ch. 105, par. 735)
Sec. 5. Interest proceeds. The Governor shall request and the General Assembly may annually appropriate from the Natural Heritage Fund an amount not to exceed the annual investment income earned by the Trust Fund to the Department and any portion of the investment income earned in preceding years that was not transferred for the purposes set forth in Section 4. Upon the Director's request, the Comptroller and the State Treasurer shall transfer amounts not to exceed the actual investment income earned from the Trust Fund to the Natural Heritage Fund from time to time as needed for expenditures from the Natural Heritage Fund in accordance with appropriations.
(Source: P.A. 100-201, eff. 8-18-17.)

(30 ILCS 150/6) (from Ch. 105, par. 736)
Sec. 6. Rules and Regulations. The Department shall have the authority to promulgate such rules and regulations as are necessary to carry out the purpose of this Article.
(Source: P.A. 84-111.)

(30 ILCS 150/7) (from Ch. 105, par. 737)
Sec. 7. Transfer of Funds. Any funds, including investment income, deposited into the Natural Heritage Endowment Trust Fund held by the State Treasurer prior to the effective date of this amendatory Act of 1992 shall be transferred by the Comptroller and the State Treasurer upon the Director's request into the Trust Fund created by Section 4 of this Act.
(Source: P.A. 87-1197.)

(30 ILCS 150/8) (from Ch. 105, par. 738)
Sec. 8. (Repealed).
(Source: P.A. 84-1473. Repealed by P.A. 92-850, eff. 8-26-02.)



30 ILCS 155/ - Illinois Non-Game Wildlife Protection Act.

(30 ILCS 155/1) (from Ch. 61, par. 401)
Sec. 1. This Act shall be known and may be cited as the "Illinois Non-Game Wildlife Protection Act".
(Source: P.A. 83-406.)

(30 ILCS 155/2) (from Ch. 61, par. 402)
Sec. 2. Legislative declaration. The General Assembly hereby declares that wildlife species which are not commonly pursued, killed, or consumed either for sport or profit, referred to in this Act as "non-game wildlife" have need of special protection and that it is in the public interest to preserve, protect, perpetuate, and enhance non-game wildlife and native plant resources of this State through preservation of a satisfactory environment and an ecological balance. The General Assembly specifically recognizes that such non-game wildlife includes protected wildlife and wildlife of specialized habitats, both terrestrial and aquatic types, and mollusks, crustaceans, and other invertebrates under the jurisdiction of the Department of Natural Resources. This Act is enacted to provide a means by which such protection may be financed through a voluntary check-off designation on State income tax return forms. The intent of the General Assembly is that this program of the income tax check-off is supplemental to any funding and in no way is intended to take the place of the funding that would otherwise be appropriated for this purpose.
(Source: P.A. 89-445, eff. 2-7-96.)

(30 ILCS 155/3) (from Ch. 61, par. 403)
Sec. 3. Each individual taxpayer required to file a return pursuant to the Illinois Income Tax Act desiring to contribute to The Illinois Wildlife Preservation Fund may do so by stating the amount of such contribution (not less than $1) on such return. This Section shall not apply to an amended return.
(Source: P.A. 88-130.)

(30 ILCS 155/4) (from Ch. 61, par. 404)
Sec. 4. (a) There is created the Illinois Wildlife Preservation Fund, a special fund in the State Treasury. The Department of Revenue shall determine annually the total amount contributed to such fund pursuant to this Act and shall notify the State Comptroller and the State Treasurer of such amount to be transferred to the Illinois Wildlife Preservation Fund, and upon receipt of such notification the State Comptroller shall transfer such amount.
(b) The Department of Natural Resources shall deposit any donations including federal reimbursements received for the purposes in the Illinois Wildlife Preservation Fund.
(c) The General Assembly may appropriate annually from the Illinois Wildlife Preservation Fund such monies credited to such fund from the check-off contribution system provided in this Act and from other funds received for the purposes of this Act, to the Department of Natural Resources to be used for the purposes of preserving, protecting, perpetuating and enhancing non-game wildlife in this State. Beginning with fiscal year 2006, 5% of the Illinois Wildlife Preservation Fund must be committed to or expended on grants by the Department of Natural Resources for the maintenance of wildlife rehabilitation facilities that take care of threatened or endangered species. For purposes of calculating the 5%, the amount in the Fund is exclusive of any federal funds deposited in or credited to the Fund or any amount deposited in the Fund under subsection (b) of Section 805-555 of the Department of Natural Resources (Conservation) Law. The Department shall establish criteria for the grants by rules adopted in accordance with the Illinois Administrative Procedure Act before January 1, 2006. However, no amount appropriated from the Illinois Wildlife Preservation Fund may be used by the Department of Natural Resources to exercise its power of eminent domain.
(Source: P.A. 97-1136, eff. 1-1-13.)



30 ILCS 160/ - Public Use Trust Act.

(30 ILCS 160/1) (from Ch. 127, par. 4001)
Sec. 1. This Act may be cited as the Public Use Trust Act.
(Source: P.A. 87-550.)

(30 ILCS 160/2) (from Ch. 127, par. 4002)
Sec. 2. (a) The Department of Agriculture, the Department of Natural Resources, and the Historic Preservation Agency have the power to enter into a trust agreement with a person or group of persons under which the State agency may receive or collect money or other property from the person or group of persons and may expend such money or property solely for a public purpose within the powers and duties of that State agency and stated in the trust agreement. The State agency shall be the trustee under any such trust agreement.
(b) Money or property received under a trust agreement shall not be deposited in the State treasury and is not subject to appropriation by the General Assembly, but shall be held and invested by the trustee separate and apart from the State treasury. The trustee shall invest money or property received under a trust agreement as provided for trustees under the Trusts and Trustees Act or as otherwise provided in the trust agreement.
(c) The trustee shall maintain detailed records of all receipts and disbursements in the same manner as required for trustees under the Trusts and Trustees Act. The trustee shall provide an annual accounting of all receipts, disbursements, and inventory to all donors to the trust and the Auditor General. The annual accounting shall be made available to any member of the public upon request.
(Source: P.A. 89-445, eff. 2-7-96.)

(30 ILCS 160/3) (from Ch. 127, par. 4003)
Sec. 3. The Auditor General shall audit every trust created under this Act from time to time as deemed necessary by the Auditor General. The State Comptroller shall prescribe any rules or guidelines deemed necessary for the administration, regulation, or operation of these trusts.
(Source: P.A. 87-550.)

(30 ILCS 160/4) (from Ch. 127, par. 4004)
Sec. 4. If a State agency listed in Section 2, as trustee, violates its fiduciary duty under the trust agreement, any person who is a party to the trust agreement may bring suit in circuit court to enforce the terms of the trust.
(Source: P.A. 87-550.)



30 ILCS 167/ - Tobacco Products Manufacturers' Escrow Enforcement Act of 2003.

(30 ILCS 167/1)
Sec. 1. Short title. This Act may be cited as the Tobacco Products Manufacturers' Escrow Enforcement Act of 2003.
(Source: P.A. 93-446, eff. 1-1-04.)

(30 ILCS 167/5)
Sec. 5. Findings; purpose. The General Assembly finds that violations of the Tobacco Product Manufacturers' Escrow Act threaten the integrity of the tobacco Master Settlement Agreement, the fiscal soundness of the State, and the public health. The General Assembly finds that enacting procedural enhancements will help prevent violations and aid the enforcement of the Tobacco Product Manufacturers' Escrow Act and thereby safeguard the Master Settlement Agreement, the fiscal soundness of the State, and the public health. The provisions of this Act are not intended to and shall not be interpreted to amend the Tobacco Product Manufacturers' Escrow Act.
(Source: P.A. 93-446, eff. 1-1-04.)

(30 ILCS 167/10)
Sec. 10. Definitions. As used in this Act:
"Brand family" means all styles of cigarettes sold under the same trade mark and differentiated from one another by means of additional modifiers or descriptors, including, but not limited to, menthol, lights, kings, and 100s and includes any brand name (alone or in conjunction with any other word) trademark, logo, symbol, motto, selling message, recognizable pattern of colors, or any other indicia of product identification identical or similar to, or identifiable with, a previously known brand of cigarettes.
"Cigarette" has the same meaning in Section 10 of the Escrow Act.
"Director" means the Director of Revenue.
"Distributor" has the same meaning prescribed in Section 1 of the Cigarette Tax Act, Section 1 of the Cigarette Use Tax Act, and, in addition, means a distributor of roll-your-own tobacco in accordance with Section 10-5 of the Tobacco Products Tax Act of 1995, as appropriate.
"Escrow Act" means the Tobacco Product Manufacturers' Escrow Act.
"Non-participating manufacturer" means any Tobacco Product Manufacturer that is not a participating manufacturer.
"Participating manufacturer" has the meaning given that term in Section II(jj) of the Master Settlement Agreement and all amendments thereto.
"Qualified escrow fund" has the same meaning as that term is defined in Section 10 of the Escrow Act.
"Tobacco product manufacturer" has the same meaning as that term is defined in Section 10 of the Escrow Act.
"Units sold" has the same meaning as that term is defined in Section 10 of the Escrow Act.
(Source: P.A. 93-446, eff. 1-1-04.)

(30 ILCS 167/15)
Sec. 15. Certifications; directory; tax stamps.
(a) Every tobacco product manufacturer whose cigarettes are sold in this State whether directly or through a distributor, retailer, or similar intermediary or intermediaries shall execute and deliver on a form prescribed by the Attorney General a certification to the Attorney General, no later than the thirtieth day of April each year, certifying under penalty of perjury that, as of the date of the certification, the tobacco product manufacturer either: (i) is a participating manufacturer and has generally performed its financial obligations under the Master Settlement Agreement; or (ii) is in full compliance with the Escrow Act, including all quarterly installment payments.
(1) A participating manufacturer shall include in its

certification a list of its brand families. The participating manufacturer shall update the list 30 days prior to any addition to or modification of its brand families by executing and delivering a supplemental certification to the Attorney General.

(2) A non-participating manufacturer shall include in

its certification a complete list of all of its brand families: (i) separately listing brand families of cigarettes and the number of units sold for each brand family that were sold in the State during the preceding calendar year; (ii) listing all of its brand families that have been sold in the State at any time during the current calendar year; (iii) indicating by an asterisk, any brand family sold in the State during the preceding calendar year that is no longer being sold in the State as of the date of the certification; and (iv) identifying by name and address any other manufacturer of the brand families in the preceding calendar year. The non-participating manufacturer shall update the list 30 days prior to any addition to or modification of its brand families by executing and delivering a supplemental certification to the Attorney General.

(3) In the case of a non-participating manufacturer,

the certification shall further certify:

(A) that the non-participating manufacturer is

registered to do business in this State or has appointed a resident agent for service of process and provided notice thereof as required by Section 20;

(B) that the non-participating manufacturer has

(i) established and continues to maintain a qualified escrow fund as that term is defined in Section 10 of the Escrow Act, and (ii) executed a qualified escrow agreement that has been reviewed and approved by the Attorney General and that governs the qualified escrow fund;

(C) that the non-participating manufacturer is in

full compliance with the Escrow Act and this Act, and any regulations promulgated pursuant thereto;

(D) the name, address and telephone number of the

financial institution where the non-participating manufacturer has established the qualified escrow fund required pursuant to Section 15 of the Escrow Act and all regulations promulgated thereto;

(E) the account number of the qualified escrow

fund and sub-account number for this State;

(F) the amount the non-participating manufacturer

placed in the fund for cigarettes sold in the State during the preceding calendar year, including the dates and amount of each deposit, and such evidence or verification as may be deemed necessary by the Attorney General to confirm the foregoing; and

(G) the amounts of and dates of any withdrawal or

transfer of funds the non-participating manufacturer made at any time from the fund or from any other qualified escrow fund into which it ever made escrow payments pursuant to Section 15 of the Escrow Act and all regulations promulgated thereto.

(4) A tobacco product manufacturer may not include a

brand family in its certification unless: (i) in the case of a participating manufacturer, the participating manufacturer affirms that the brand family is to be deemed to be its cigarettes for purposes of calculating its payments under the master settlement agreement for the relevant year, in the volume and shares determined pursuant to the master settlement agreement; and (ii) in the case of a non-participating manufacturer, the non-participating manufacturer affirms that the brand family is to be deemed to be its cigarettes for purposes of Section 15 of the Escrow Act.

Nothing in this Section shall be construed as

limiting or otherwise affecting the State's right to maintain that a brand family constitutes cigarettes of a different tobacco product manufacturer for purposes of calculating payments under the master settlement agreement or for purposes of Section 15 of the Escrow Act.

(5) The tobacco product manufacturers shall maintain

all invoices and documentation of sales and other information relied upon for certification for a period of 5 years, unless otherwise required by law to maintain them for a greater period of time.

(b) Not later than 6 months after the effective date of this Act, the Attorney General shall develop and make available for public inspection, through publishing on its website, a directory listing all tobacco product manufacturers that have provided current and accurate certifications conforming to the requirements of subsection (a) of Section 15 and all brand families that are listed in the certifications, except for the following:
(1) The Attorney General shall not include or retain

in the directory the name or brand families of any non-participating manufacturer that fails to provide the required certification or whose certification the Attorney General determines is not in compliance with subsections (a)(2) or (a)(3) of Section 15, unless the Attorney General has determined that the violation has been cured to the satisfaction of the Attorney General.

(2) Neither a tobacco product manufacturer nor brand

family shall be included or retained in the directory if the Attorney General concludes that: (i) in the case of a non-participating manufacturer all escrow payments required pursuant to Section 15 of the Escrow Act for any period for any brand family, whether or not listed by the non-participating manufacturer, have not been fully paid into a qualified escrow fund governed by a qualified escrow agreement that has been approved by the Attorney General; or (ii) all outstanding final judgments, including interest thereon, for violations of Section 15 of the Escrow Act have not been fully satisfied for that brand family and manufacturer.

(c) The Attorney General shall update the directory as necessary in order to correct mistakes and to add or remove a tobacco product manufacturer or brand families to keep the directory in conformity with the requirements of this Act.
(d) Every distributor shall provide and update as necessary an electronic mail address to the Attorney General for the purpose of receiving any notifications as may be required by this Act.
(e) It shall be unlawful for any person: (i) to affix a stamp to a package or other container of cigarettes of a tobacco product manufacturer or brand family not included in the directory; or (ii) to sell, offer for sale, or possess for sale in this State, or import for personal consumption in this State, cigarettes of a tobacco product manufacturer or brand family not included in the directory.
(Source: P.A. 93-446, eff. 1-1-04; 93-930, eff. 1-1-05; 94-575, eff. 8-12-05.)

(30 ILCS 167/20)
Sec. 20. Agent for service of process.
(a) Any non-resident or foreign non-participating manufacturer that has not registered to do business in this State as a foreign corporation or business entity shall, as a condition precedent to having its brand families listed or retained in the directory, appoint and continually engage without interruption the services of an agent in this State to act as agent for the service of process on whom all process, and any action or proceeding against it concerning or arising out of the enforcement of this Act and the Escrow Act, may be served in any manner authorized by law. The service shall constitute legal and valid service of process on the non-participating manufacturer. The non-participating manufacturer shall provide the name, address, phone number, and proof of the appointment and availability of the agent to and to the satisfaction of the Attorney General.
(b) The non-participating manufacturer shall provide notice to the Attorney General 30 calendar days prior to termination of the authority of an agent and shall further provide proof to the satisfaction of the Attorney General of the appointment of a new agent no less than 5 calendar days prior to the termination of an existing agent appointment. In the event an agent terminates an agency appointment, the non-participating manufacturer shall notify the Director and Attorney General of the termination within 5 calendar days and shall include proof to the satisfaction of the Attorney General of the appointment of a new agent.
(c) Any non-participating manufacturer whose products are sold in this State, without appointing or designating an agent as herein required shall be deemed to have appointed the Secretary of State as the agent and may be proceeded against in courts of this State by service of process upon the Secretary of State; however, the appointment of the Secretary of State as an agent shall not satisfy the condition precedent to having its brand families listed or retained in the directory.
(Source: P.A. 93-446, eff. 1-1-04; 94-575, eff. 8-12-05.)

(30 ILCS 167/25)
Sec. 25. Reporting of information; escrow installments.
(a) Not later than 20 days after the end of each calendar quarter, and more frequently if so directed by the Attorney General, each distributor shall submit the information as the Attorney General requires to facilitate compliance with this Act, including, but not limited to, a list by brand family of the total number of cigarettes or in the case of roll-your-own, the equivalent stick count for which the distributor affixed stamps during the previous calendar quarter or otherwise paid the tax due for these cigarettes. The distributor shall maintain, and make available to the Attorney General, all invoices and documentation of sales of all non-participating manufacturer cigarettes and any other information relied upon in reporting to the Attorney General for a period of 5 years.
(b) The Attorney General is authorized to disclose to the Director any information received under this Act for purposes of determining compliance with and enforcing the provisions of this Act. The Director and Attorney General shall share with each other the information received under this Act, and may share the information with other federal, State, or local agencies only for purposes of enforcement of this Act, the Escrow Act, or corresponding laws of other states. The Director and Attorney General shall also share with each other the information received under the Cigarette Tax Act, the Cigarette Use Tax Act, the Tobacco Products Tax Act of 1995, the Cigarette Machine Operators' Occupation Tax Act, and the Retailers' Occupation Tax Act for the purposes of enforcement of this Act and the Escrow Act.
(c) The Attorney General may require at any time, from the non-participating manufacturer, proof from the financial institution in which the manufacturer has established a qualified escrow fund for the purpose of compliance with the Escrow Act of the amount of money in the fund being held on behalf of the State and the dates of deposits, and listing the amounts of all withdrawals from the fund and the dates thereof.
(d) In addition to the information required to be submitted pursuant to this Act, the Attorney General may require a distributor or tobacco product manufacturer to submit any additional information including, but not limited to, samples of the packaging or labeling of each brand family, as is necessary to enable the Attorney General to determine whether a tobacco product manufacturer is in compliance with this Act.
(e) To promote compliance with the provisions of this Act, the Attorney General may promulgate regulations requiring a tobacco product manufacturer subject to the requirements of subsection (a)(2) of Section 15 to make the escrow deposits required in quarterly installments during the year in which the sales covered by the deposits are made. The Attorney General may require production of information sufficient to enable the Attorney General to determine the adequacy of the amount of the installment deposit.
(Source: P.A. 98-1163, eff. 1-9-15.)

(30 ILCS 167/30)
Sec. 30. Penalties and other remedies.
(a) In addition to or in lieu of any other civil or criminal remedy provided by law, upon a determination that a distributor has violated subsection (e) of Section 15 or any regulation adopted pursuant thereto, the Director may revoke or suspend the license of any distributor in the manner provided by Section 6 of the Cigarette Tax Act, Section 6 of the Cigarette Use Tax Act, or Section 10-25 of the Tobacco Products Tax Act of 1995, as appropriate. Each stamp affixed and each offer to sell cigarettes in violation of subsection (e) of Section 15 shall constitute a separate violation. For each violation, the Director may also impose a civil penalty in an amount not to exceed the greater of 500% of the retail value of the cigarettes sold or $5,000 upon a determination of violation of subsection (e) of Section 15 or any regulations adopted pursuant thereto.
(b) Any cigarettes that have been sold, offered for sale, or possessed for sale in this State, or imported for personal consumption in this State in violation of subsection (e) of Section 15 shall be subject to seizure and forfeiture as provided in Sections 18, 18a, and 20 of the Cigarette Tax Act and Sections 24, 25, 25a and 26 of the Cigarette Use Tax Act, and all cigarettes so seized and forfeited shall be destroyed and not resold.
(c) The Attorney General may seek an injunction to restrain a threatened or actual violation of subsection (e) of Section 15, subsection (a) of Section 25, or subsection (d) of Section 25 by a distributor and to compel the distributor to comply with such subsections. In any action brought pursuant to this Section, the State shall be entitled to recover the costs of investigation, costs of the action, and reasonable attorney fees.
(d) It shall be unlawful for a person to: (i) sell or distribute cigarettes; or (ii) acquire, hold, own, possess, transport, import, or cause to be imported cigarettes that the person knows or should know are intended for distribution or sale in the State in violation of subsection (e) of Section 15. A violation of this Section shall be a Class 2 felony.
(e) A person who violates subsection (e) of Section 15 engages in an unfair and deceptive trade practice in violation of the Uniform Deceptive Trade Practices Act.
(Source: P.A. 93-446, eff. 1-1-04; 93-930, eff. 1-1-05; 94-575, eff. 8-12-05.)

(30 ILCS 167/35)
Sec. 35. Miscellaneous provisions.
(a) Every final administrative decision of the Attorney General to not list or to remove from the directory a brand family or tobacco product manufacturer shall be subject to judicial review only under and in accordance with the Administrative Review Law. The provisions of the Administrative Review Law, and the rules adopted pursuant thereto, apply to and govern all proceedings for the judicial review of final administrative decisions of the Attorney General under this subsection. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
(b) No person shall be issued a license or granted a renewal of a license to act as a distributor unless the person has certified in writing, under penalty of perjury, that the person will comply fully with this Act.
(c) The Attorney General may promulgate rules necessary to effect the purposes of this Act.
(d) In any action brought by the State to enforce this Act, the State shall be entitled to recover the costs of investigation, expert witness fees, costs of the action, and reasonable attorney fees.
(e) If a court determines that a person has violated this Act, the court shall order any profits, gain, gross receipts, or other benefit from the violation to be disgorged and paid to the General Revenue Fund.
(f) Unless otherwise expressly provided the remedies or penalties provided by this Act are cumulative to each other and to the remedies or penalties available under all other laws of this State.
(Source: P.A. 93-446, eff. 1-1-04; 94-575, eff. 8-12-05.)

(30 ILCS 167/40)
Sec. 40. Severability.
(a) If any provision of this Act or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this Act that can be given effect without the invalid provision or application.
(b) If a court of competent jurisdiction finds that the provisions of this Act and of the Escrow Act conflict and cannot be harmonized, then the provisions of the Escrow Act shall control.
(c) If any Section, subsection, subdivision, paragraph, sentence, clause, or phrase of this Act (excluding the amendatory provisions of Section 300) causes the Escrow Act to no longer constitute a qualifying or model statute, as those terms are defined in the Master Settlement Agreement, then that portion of this Act shall not be valid.
(Source: P.A. 93-446, eff. 1-1-04.)

(30 ILCS 167/200)
Sec. 200. The Tobacco Products Manufacturers' Escrow Enforcement Act is repealed.
(Source: P.A. 93-446, eff. 1-1-04.)

(30 ILCS 167/300)
Sec. 300. (Amendatory provisions; text omitted).
(Source: P.A. 93-446, eff. 1-1-04; text omitted.)



30 ILCS 168/ - Tobacco Product Manufacturers' Escrow Act.

(30 ILCS 168/1)
Sec. 1. Short title. This Act may be cited as the Tobacco Product Manufacturers' Escrow Act.
(Source: P.A. 91-41, eff. 6-30-99.)

(30 ILCS 168/5)
Sec. 5. Findings and Purpose.
(a) Cigarette smoking presents serious public health concerns to the State of Illinois and to the citizens of the State. The Surgeon General has determined that smoking causes lung cancer, heart disease, and other serious diseases, and that there are hundreds of thousands of tobacco-related deaths in the United States each year. These diseases most often do not appear until many years after the person in question begins smoking.
(b) Cigarette smoking also presents serious financial concerns for the State of Illinois. Under certain health care programs, the State may have a legal obligation to provide medical assistance to eligible persons for health conditions associated with cigarette smoking, and those persons may have a legal entitlement to receive such medical assistance.
(c) Under these programs, the State pays millions of dollars each year to provide medical assistance for these persons for health conditions associated with cigarette smoking.
(d) It is the policy of the State of Illinois that financial burdens imposed on the State by cigarette smoking be borne by tobacco product manufacturers rather than by the State to the extent that such manufacturers either determine to enter into a settlement with the State or are found culpable by the courts.
(e) On November 23, 1998, leading United States tobacco product manufacturers entered into a settlement agreement, entitled the "Master Settlement Agreement", with the State of Illinois. The Master Settlement Agreement obligates these manufacturers, in return for a release of past, present, and certain future claims against them as described in the Agreement, to pay substantial sums to the State (tied in part to their volume of sales); to fund a national foundation devoted to the interests of public health; and to make substantial changes in their advertising and marketing practices and corporate culture, with the intention of reducing underage smoking.
(f) It would be contrary to the policy of the State of Illinois if tobacco product manufacturers who determine not to enter into such a settlement could use a resulting cost advantage to derive large, short-term profits in the years before liability may arise without ensuring that the State will have an eventual source of recovery from them if they are proven to have acted culpably. It is thus in the interest of the State of Illinois to require that such manufacturers establish a reserve fund to guarantee a source of compensation and to prevent such manufacturers from deriving large, short-term profits and then becoming judgment-proof before liability may arise.
(Source: P.A. 91-41, eff. 6-30-99.)

(30 ILCS 168/10)
Sec. 10. Definitions. As used in this Act:
"Adjusted for inflation" means increased in accordance with the formula for inflation adjustment set forth in Exhibit C to the Master Settlement Agreement.
"Affiliate" means a person who directly or indirectly owns or controls, is owned or controlled by, or is under common ownership or control with, another person. Solely for purposes of this definition, the terms "owns", "is owned", and "ownership" mean ownership of an equity interest, or the equivalent thereof, of 10% or more, and the term "person" means an individual, partnership, committee, association, corporation, or any other organization or group of persons.
"Allocable share" means Allocable Share as that term is defined in the Master Settlement Agreement.
"Cigarette" means any product that contains nicotine, is intended to be burned or heated under ordinary conditions of use, and consists of or contains:
(1) any roll of tobacco wrapped in paper or in any

substance not containing tobacco; or

(2) tobacco, in any form, that is functional in the

product, which, because of its appearance, the type of tobacco used in the filler, or its packaging and labeling, is likely to be offered to, or purchased by, consumers as a cigarette; or

(3) any roll of tobacco wrapped in any substance

containing tobacco which, because of its appearance, the type of tobacco used in the filler, or its packaging and labeling, is likely to be offered to, or purchased by, consumers as a cigarette described in item (1) of this definition.

"Cigarette" also means "roll-your-own" tobacco (i.e., any tobacco which, because of its appearance, type, packaging, or labeling is suitable for use and likely to be offered to, or purchased by, consumers as tobacco for making cigarettes). For purposes of this Act, 0.09 ounces of "roll-your-own" tobacco shall constitute one individual cigarette.
"Master Settlement Agreement" means the settlement agreement (and related documents) entered into on November 23, 1998 by the State of Illinois and leading United States tobacco product manufacturers.
"Qualified escrow fund" means an escrow arrangement with a federally or State chartered financial institution having no affiliation with any tobacco product manufacturer and having assets of at least $1,000,000,000 where such arrangement requires that such financial institution hold the escrowed funds' principal for the benefit of releasing parties and prohibits the tobacco product manufacturer placing the funds into escrow from using, accessing, or directing the use of the funds' principal except as consistent with subdivision (a)(2)(B) of Section 15 of this Act.
"Released claims" means Released Claims as that term is defined in the Master Settlement Agreement.
"Releasing parties" means Releasing Parties as that term is defined in the Master Settlement Agreement.
"Tobacco Product Manufacturer" means any entity that, after the effective date of this Act directly (and not exclusively through any affiliate):
(1) manufactures cigarettes anywhere that such

manufacturer intends to be sold in the United States, including cigarettes intended to be sold in the United States through an importer (except where such importer is an original participating manufacturer (as that term is defined in the Master Settlement Agreement) that will be responsible for the payments under the Master Settlement Agreement with respect to such cigarettes as a result of the provisions of subsection II(mm) of the Master Settlement Agreement and that pays the taxes specified in subsection II(z) of the Master Settlement Agreement, and provided that the manufacturer of such cigarettes does not market or advertise such cigarettes in the United States);

(2) is the first purchaser anywhere for resale in the

United States of cigarettes manufactured anywhere that the manufacturer does not intend to be sold in the United States; or

(3) becomes a successor of an entity described in

items (1) or (2).

"Tobacco Product Manufacturer" does not mean an affiliate of a tobacco product manufacturer unless the affiliate itself falls within any of items (1) through (3) of this definition.
"Units sold" means the number of individual cigarettes sold in the State of Illinois by the applicable tobacco product manufacturer (whether directly or through a distributor, retailer, or similar intermediary or intermediaries) during the year in question, as measured by excise taxes collected by the State on packs (or "roll-your-own" tobacco containers) bearing the excise tax stamp of the State. The Illinois Department of Revenue shall promulgate such rules as are necessary to ascertain the amount of State excise tax paid on the cigarettes of such tobacco product manufacturer for each year.
(Source: P.A. 91-41, eff. 6-30-99.)

(30 ILCS 168/15)
Sec. 15. Requirements.
(a) Any tobacco product manufacturer selling cigarettes to consumers within the State of Illinois (whether directly or through a distributor, retailer, or similar intermediary or intermediaries) after the effective date of this Act shall do one of the following:
(1) become a participating manufacturer (as that term

is defined in Section II(jj) of the Master Settlement Agreement) and generally perform its financial obligations under the Master Settlement Agreement; or

(2) (A) place into a qualified escrow fund by April

15 of the year following the year in question the following amounts (as such amounts are adjusted for inflation):

(i) For 1999: $0.0094241 per unit sold after

the effective date of this Act;

(ii) For 2000: $0.0104712 per unit sold;
(iii) For each of 2001 and 2002: $0.0136125

per unit sold;

(iv) For each of 2003 through 2006:

$0.0167539 per unit sold;

(v) For each of 2007 and each year

thereafter: $0.0188482 per unit sold.

(B) A tobacco product manufacturer that places

funds into escrow pursuant to subdivision (a)(2)(A) shall receive the interest or other appreciation on the funds as earned. The funds themselves shall be released from escrow only under the following circumstances:

(i) to pay a judgment or settlement on any

released claim brought against the tobacco product manufacturer by the State or any releasing party located or residing in the State. Funds shall be released from escrow under this subdivision (a)(2)(B)(i): (I) in the order in which they were placed into escrow; and (II) only to the extent and at the time necessary to make payments required under such judgment or settlement;

(ii) to the extent that a tobacco product

manufacturer establishes that the amount it was required to place into escrow on account of units sold in the State in a particular year was greater than the Master Settlement Agreement payments, as determined pursuant to Section IX(i) of that Agreement, including after final determination of all adjustments, that such manufacturer would have been required to make on account of such units sold had it been a Participating Manufacturer, the excess shall be released from escrow and revert back to such tobacco product manufacturer; or

(iii) to the extent not released from escrow

under subdivisions (a)(2)(B)(i) or (a)(2)(B)(ii), funds shall be released from escrow and revert back to such tobacco product manufacturer 25 years after the date on which they were placed into escrow.

(C) Each tobacco product manufacturer that elects

to place funds into escrow pursuant to this subdivision (a)(2) shall annually certify to the Attorney General that it is in compliance with this subdivision (a)(2). The Attorney General may bring a civil action on behalf of the State of Illinois against any tobacco product manufacturer that fails to place into escrow the funds required under this subdivision (a)(2). Any tobacco product manufacturer that fails in any year to place into escrow the funds required under this subdivision (a)(2) shall:

(i) be required within 15 days to place such

funds into escrow as shall bring it into compliance with this Section. The court, upon a finding of a violation of this subdivision (a)(2), may impose a civil penalty to be paid into the General Revenue Fund in an amount not to exceed 5% of the amount improperly withheld from escrow per day of the violation and in a total amount not to exceed 100% of the original amount improperly withheld from escrow;

(ii) in the case of a knowing violation, be

required within 15 days to place such funds into escrow as shall bring it into compliance with this Section. The court, upon a finding of a knowing violation of this subdivision (a)(2), may impose a civil penalty to be paid into the General Revenue Fund in an amount not to exceed 15% of the amount improperly withheld from escrow per day of the violation and in a total amount not to exceed 300% of the original amount improperly withheld from escrow; and

(iii) in the case of a second knowing

violation, be prohibited from selling cigarettes to consumers within the State of Illinois (whether directly or through a distributor, retailer, or similar intermediary) for a period not to exceed 2 years.

(b) Each failure to make an annual deposit required under this Section shall constitute a separate violation. If a tobacco product manufacturer is successfully prosecuted by the Attorney General for a violation of subdivision (a)(2), the tobacco product manufacturer must pay, in addition to any fine imposed by a court, the State's costs and attorney's fees incurred in the prosecution.
(Source: P.A. 93-446, eff. 1-1-04.)

(30 ILCS 168/20)
Sec. 20. If this amendatory Act of the 93rd General Assembly or any portion of the amendment to subdivision (2)(B)(ii) of subsection (a) of Section 15 made by this amendatory Act of the 93rd General Assembly is held by a court of competent jurisdiction to be unconstitutional, then such subdivision (2)(B)(ii) of subsection (a) of Section 15 shall be deemed to be repealed in its entirety. If subdivision (2)(B)(ii) of subsection (a) of Section 15 shall thereafter be held by a court of competent jurisdiction to be unconstitutional, then this amendatory Act of the 93rd General Assembly shall be deemed repealed and subdivision (2)(B)(ii) of subsection (a) of Section 15 shall be restored as if no such amendments had been made. Neither any holding of unconstitutionality nor the repeal of subdivision (2)(B)(ii) of subsection (a) of Section 15 shall affect, impair, or invalidate any other portion of Section 15 or the application of such Section to any other person or circumstance, and such remaining portions of Section 15 shall at all times continue in full force and effect.
(Source: P.A. 93-446, eff. 1-1-04.)

(30 ILCS 168/999)
Sec. 999. Effective Date. This Act takes effect upon becoming law.
(Source: P.A. 91-41, eff. 6-30-99.)



30 ILCS 171/ - Railsplitter Tobacco Settlement Authority Act.

Article 1 - Emergency Budget Act of Fiscal Year 2011

(30 ILCS 171/Art. 1 heading)



Article 3 - Railsplitter Tobacco Settlement Authority Act

(30 ILCS 171/Art. 3 heading)

(30 ILCS 171/3-1)
Sec. 3-1. Short title. This Act may be cited as the Railsplitter Tobacco Settlement Authority Act. References in the Article to "this Act" mean this Article.
(Source: P.A. 96-958, eff. 7-1-10.)

(30 ILCS 171/3-2)
Sec. 3-2. Definitions. In this Act words or terms shall have the following meanings unless the context or usage clearly indicates that another meaning is intended.
(a) "Authority" means the Railsplitter Tobacco Settlement Authority created and established pursuant to Section 3-4 of this Act.
(b) "Authorized officer" means any of the members of the Authority identified and described in Section 3-4 of this Act.
(c) "Bond" means any instrument evidencing the obligation to pay money authorized or issued by or on behalf of the Authority pursuant to the authorization granted by this Act, including without limitation, bonds, notes, or certificates.
(d) "Bondholder" means, in the case of a bond issued in registered form, the registered owner of the bond and otherwise, the owner of the bond.
(e) "Budget Director" means the Director of the Governor's Office of Management and Budget.
(f) "Consent Decree" means the Consent Decree and Final Judgment of the Circuit Court of Cook County, Illinois, dated December 8, 1998, as the same has been and may be corrected, amended or modified, in the action entitled People of the State of Illinois v. Philip Morris Incorporated, et al. (No. 96 L 13146).
(g) "Master Settlement Agreement" means the Master Settlement Agreement, dated November 23, 1998, among the attorneys general of 46 states, including the State of Illinois, the District of Columbia, the Commonwealth of Puerto Rico, Guam, the United States Virgin Islands, American Samoa and the Territory of the Northern Mariana Islands, on the one hand, and certain tobacco manufacturers, on the other hand, and the subject of the Consent Decree.
(h) "Master Settlement Escrow Agent" means the escrow agent under the Master Settlement Agreement.
(i) "Net proceeds of bonds" means the gross proceeds of the sale of bonds issued under Section 3-6 of this Act, less any amounts applied or to be applied to pay transaction and administrative expenses, including underwriting discount, and to fund any reserves deemed necessary or appropriate by the Authority, but does not include any investment earnings realized thereon.
(j) "Participating manufacturer" means a tobacco product manufacturer that is or becomes a signatory to the Master Settlement Agreement.
(k) "Pledged tobacco revenues" means the State's tobacco settlement revenues sold to the Authority pursuant to the sale agreement and pledged by the Authority for the payment of bonds and any related bond facility.
(l) "Qualifying statute" has the meaning given that term in the Master Settlement Agreement, constituting the Tobacco Product Manufacturers' Escrow Act.
(m) "Related bond facility" means any interest rate exchange or similar agreement or any bond insurance policy, letter of credit or other credit enhancement facility, liquidity facility, guaranteed investment or reinvestment agreement, or other similar agreement, arrangement or contract.
(n) "Residual interest in tobacco settlement revenues" means any tobacco settlement revenues determined as moneys are received, to be not required for the identified period in which revenues are received, to pay principal or interest on bonds or administrative or transaction expenses of the Authority or to fund reserves or other requirements relating to bonds issued or related bond facilities made under this Act.
(o) "Sale agreement" means any agreement authorized pursuant to this Act in which the State provides for the sale of all or a portion of the tobacco settlement revenues to the Authority.
(p) "State" means the State of Illinois.
(q) "State Finance Act" means the State Finance Act of the State, as amended (30 ILCS 105/1 et seq.).
(r) "Tobacco settlement bond proceeds account" means the Account by that name within the Tobacco Settlement Recovery Fund established under Section 6z-43(a) of the State Finance Act.
(s) "Tobacco Settlement Residual Account" means the Account by that name within the Tobacco Settlement Recovery Fund established under Section 6z-43(a) of the State Finance Act.
(t) "Tobacco settlement revenues" means all tobacco settlement payments received by the State on and after the effective date of this Act and required to be made, pursuant to the terms of the Master Settlement Agreement, by participating manufacturers and the State's rights to receive the tobacco settlement payments on and after the effective date of this Act, exclusive of any payments made with respect to liability to make those payments for calendar years completed before the effective date of this Act.
(Source: P.A. 96-958, eff. 7-1-10.)

(30 ILCS 171/3-3)
Sec. 3-3. Transfer and sale of State's right to tobacco settlement revenues. During fiscal years 2010 and 2011, the State may sell, convey, or otherwise transfer to the Authority the tobacco settlement revenues in exchange for the net proceeds of bonds and a right to the residual interest in tobacco settlement revenues. Unless otherwise directed by statute, the net proceeds of bonds shall be deposited in the Tobacco Settlement Bond Proceeds Account, and the residual interest in tobacco settlement revenues received by the State from time to time shall be deposited in the Tobacco Settlement Residual Account, in each case to be applied for the purposes and in the manner described in this Act and in Section 6z-43 of the State Finance Act.
Any sale, conveyance, or other transfer authorized by this Section shall be evidenced by an instrument or agreement in writing signed on behalf of the State by the Governor. A certified copy of the instrument or agreement shall be filed with the Governor, Comptroller, Treasurer, Budget Director, Speaker and Minority Leader of the House of Representatives, President and Minority Leader of the Senate, and the Commission on Government Forecasting and Accountability promptly upon execution and delivery thereof. The instrument or agreement may include an irrevocable direction to the Master Settlement Escrow Agent to pay all or a specified portion of the tobacco settlement revenues directly to or upon the order of the Authority, or to any escrow agent or any trustee under an indenture or other agreement securing any bonds issued or related bond facilities made under this Act. Upon execution and delivery of the sale agreement as provided in this Act, the sale, conveyance, or other transfer of the right to receive the tobacco settlement revenues, shall, for all purposes, be a true sale and absolute conveyance of all right, title, and interest therein and not as a pledge or other security interest for any borrowing, valid, binding, and enforceable in accordance with the terms thereof and such instrument or agreements and any related instrument, agreement, or other arrangement, including any pledge, grant of security interest, or other encumbrance made by Authority to secure any bonds issued by the Authority, and shall not be subject to disavowal, disaffirmance, cancellation, or avoidance by reason of insolvency of any party, lack of consideration, or any other fact, occurrence, or rule of law. On and after the effective date of the sale of any portion (including all) of the tobacco settlement revenues, the State shall have no right, title or interest in or to the portion of the tobacco settlement revenues sold, and the portion of the tobacco settlement revenues so sold shall be the property of the Authority, and shall be received, held and disbursed by the Authority in a trust fund outside the State treasury. Any portions of the tobacco settlement revenues sold and held in trust shall be invested in accordance with the Public Funds Investment Act.
The State may not transfer any right to those amounts received by the State which were deposited into the Disputed Payments Account or withheld in accordance with Section XI(f)(2) of the Master Settlement Agreement prior to the closing of any bonds issued pursuant to this Act.
The procedures and requirements set forth in this Section shall be the sole procedures and requirements applicable to the sale of the tobacco settlement revenues.
(Source: P.A. 96-958, eff. 7-1-10.)

(30 ILCS 171/3-4)
Sec. 3-4. Establishment and Powers of Authority. The Authority is hereby established as a special purpose corporation which shall be body corporate and politic of, but having a legal existence independent and separate from, the State and, accordingly, the assets, liabilities, and funds of the Authority shall be neither consolidated nor commingled with those of the State treasury. The Authority and its corporate existence shall continue until 6 months after all its liabilities have been met or otherwise discharged. Upon the termination of the existence of the Authority, all of its rights and property shall pass to and be vested in the State. The Authority shall be established for the express limited public purposes set forth in this Act, and no part of the net earnings of the Authority shall inure to any private individual.
The Authority shall be governed by a 3-member board consisting of the Budget Director and two other members appointed by the Governor. The powers of the Authority shall be subject to the terms, conditions, and limitations contained within this Act, and any applicable covenants or agreements of the Authority in any indenture or other agreement relating to any then outstanding bonds or related bond facilities. The Authority may enter into contracts regarding any matter connected with any corporate purpose within the objects and purposes of this Act. The members of the Authority and the Chief Financial Officer of the Authority shall receive no salary or other compensation, either direct or indirect, for serving as members of the Authority, other than reimbursement for actual and necessary expenses incurred in the performance of such person's duties. The Authority may elect one of its members as chairman, who shall sign instruments or agreements authorized by this Act on behalf of the Authority. The Authority may also appoint a Chief Financial Officer of the Authority who may or may not be a member of the Authority in order to provide financial analysis and advice regarding any transaction of the Authority. Notwithstanding the foregoing, the Authority shall not be authorized to make any covenant, pledge, promise or agreement purporting to bind the State with respect to tobacco settlement revenues, except as otherwise specifically authorized by this Act.
The Authority may not file a voluntary petition under or be or become a debtor or bankrupt under the federal bankruptcy code or any other federal or State bankruptcy, insolvency, or moratorium law or statute as may, from time to time, be in effect and neither any public officer nor any organization, entity, or other person shall authorize the Authority to be or become a debtor or bankrupt under the federal bankruptcy code or any other federal or State bankruptcy, insolvency, or moratorium law or statute, as may, from time to time be in effect.
The Authority may not guarantee the debts of another.
(Source: P.A. 96-958, eff. 7-1-10.)

(30 ILCS 171/3-5)
Sec. 3-5. Certain powers of the Authority. The Authority shall have the power to:
(1) sue and be sued;
(2) have a seal and alter the same at pleasure;
(3) make and alter by-laws for its organization and

internal management and make rules and regulations governing the use of its property and facilities;

(4) appoint by and with the consent of the Attorney

General, assistant attorneys for such Authority; those assistant attorneys shall be under the control, direction, and supervision of the Attorney General and shall serve at his or her pleasure;

(5) retain special counsel, subject to the approval

of the Attorney General, as needed from time to time, and fix their compensation, provided however, such special counsel shall be subject to the control, direction and supervision of the Attorney General and shall serve at his or her pleasure;

(6) make and execute contracts and all other

instruments necessary or convenient for the exercise of its powers and functions under this Section and to commence any action to protect or enforce any right conferred upon it by any law, contract, or other agreement, provided that any underwriter, financial advisor, bond counsel, or other professional providing services to the Authority may be selected pursuant to solicitations issued and completed by the Governor's Office of Management and Budget for those services;

(7) appoint officers and agents, prescribe their

duties and qualifications, fix their compensation and engage the services of private consultants and counsel on a contract basis for rendering professional and technical assistance and advice, provided that this shall not be construed to limit the authority of the Attorney General provided in Section 4 of the Attorney General Act;

(8) pay its operating expenses and its financing

costs, including its reasonable costs of issuance and sale and those of the Attorney General, if any, in a total amount not greater than 1% of the principal amount of the proceeds of the bond sale;

(9) borrow money in its name and issue negotiable

bonds and provide for the rights of the holders thereof as otherwise provided in this Act;

(10) procure insurance against any loss in

connection with its activities, properties, and assets in such amount and from such insurers as it deems desirable;

(11) invest any funds or other moneys under its

custody and control in investment securities or under any related bond facility;

(12) as security for the payment of the principal of

and interest on any bonds issued by it pursuant to this Act and any agreement made in connection therewith and for its obligations under any related bond facility, pledge all or any part of the tobacco settlement revenues;

(13) do any and all things necessary or convenient

to carry out its purposes and exercise the powers expressly given and granted in this Section.

(Source: P.A. 96-958, eff. 7-1-10.)

(30 ILCS 171/3-6)
Sec. 3-6. Bonds of the Authority.
(a) The Authority shall have power and is hereby authorized to issue bonds, in an amount no greater than $1,750,000,000, to provide sufficient funds for the purchase of all or a portion of the tobacco settlement revenues pursuant to Section 3-3 of this Act and the payment or provision for financing costs.
The issuance of bonds shall be authorized by a resolution of the Authority, adopted by a majority of the members of the Authority without further authorization or approval. The issue of the bonds of the Authority shall be special revenue obligations payable from and secured by a pledge of the pledged tobacco revenues, those proceeds of such bonds deposited in a reserve fund for the benefit of bondholders, and earnings on funds of the Authority, upon such terms and conditions as specified by the Authority in the resolution under which the bonds are issued or in a related trust indenture.
The Authority shall have the power and is hereby authorized from time to time to issue bonds, whenever it deems refunding expedient, to refund any outstanding bonds by the issuance of new bonds, provided that the refunding debt matures within the term of the bonds to be refunded. The refunding bonds may be exchanged for the bonds to be refunded or sold and the proceeds applied to the purchase, redemption, or payment of such bonds.
(b) The bonds of each issue shall be dated, shall bear interest (which may be includable in or excludable from the gross income of the owners for federal income tax purposes) at such fixed or variable rates, payable at or prior to maturity, and shall mature at such time or times, not more than 19 years after the date of issuance, as may be determined by the Authority and may be made redeemable before maturity, at the option of the Authority, at such price or prices and under such terms and conditions as may be fixed by the Authority. The principal and interest of such bonds may be made payable in any lawful medium. The resolution or the certificate of the officer of the Authority approving the issuance of the bonds shall determine the form of the bonds and the manner of execution of the bonds and shall fix the denomination or denominations of the bonds and the place or places of payment of principal and interest thereof, which may be at any bank or trust company within or outside the State. If any officer whose signature or a facsimile thereof appears on any bonds shall cease to be such officer before the delivery of such bonds, such signature or facsimile shall nevertheless be valid and sufficient for all purposes the same as if he had remained in office until such delivery.
(c) The Authority may sell such bonds pursuant to notice of sale and public bid or by negotiated sale in accordance with the corresponding procedures applicable to like sales of general obligation bonds under Section 11 of the General Obligation Bond Act. The proceeds of such bonds shall be disbursed for the purposes for which such bonds were issued under such restrictions as the sale agreement and the resolution authorizing the issuance of such bonds or the related trust indenture may provide. Such bonds shall be issued upon approval of the Authority and without any other approvals, filings, proceedings or the happening of any other conditions or things other than the approvals, findings, proceedings, conditions, and things that are specified and required by this Act.
(d) Any pledge made by the Authority shall be valid and binding at the time the pledge is made. The assets, property, revenues, reserves, or earnings so pledged shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the Authority, irrespective of whether such parties have notice thereof. Notwithstanding any other provision of law to the contrary, neither the resolution nor any indenture or other instrument by which a pledge is created or by which the Authority's interest in pledged assets, property, revenues, reserves, or earnings thereon is assigned need be filed, perfected or recorded in any public records in order to protect the pledge thereof or perfect the lien thereof as against third parties, except that a copy thereof shall be filed in the records of the Authority.
(e) Whether or not the bonds of the Authority are of such form and character as to be negotiable instruments under the terms of the Uniform Commercial Code, the bonds are hereby made negotiable instruments for all purposes, subject only to the provisions of the bonds for registration.
(f) At the sole discretion of the Authority, any bonds issued by the Authority and any related bond facility made under the provisions of this Act shall be secured by a resolution or trust indenture by and between the Authority and the indenture trustee, which may be any trust company or bank having the powers of a trust company, whether located within or outside the State. Such trust indenture or resolution providing for the issuance of such bonds shall, without limitation, (i) provide for the creation and maintenance of such reserves as the Authority shall determine to be proper; (ii) include covenants setting forth the duties of the Authority in relation to the bonds, the income of the Authority, the related sale agreement and the related tobacco settlement revenues; (iii) contain provisions relating to the prompt transfer of the residual interest upon receipt of the tobacco settlement revenues; (iv) contain provisions respecting the custody, safeguarding, and application of all moneys and securities; (v) contain such provisions for protecting and enforcing against the Authority or the State the rights and remedies (pursuant thereto and to the sale agreement) of the owners of the bonds and any provider of a related bond facility as may be reasonable and proper and not in violation of law; and (vi) contain such other provisions as the Authority may deem reasonable and proper for priorities and subordination among the owners of the bonds and providers of related bond facilities. Any reference in this Act to a resolution of the Authority shall include any trust indenture authorized thereby.
(g) The net proceeds of bonds and any earnings thereon shall never be pledged to, nor made available for, payment of the bonds or any interest or redemption price thereon or any other debt or obligation of the Authority. The net proceeds of bonds shall be deposited by the State in the Tobacco Settlement Bond Proceeds Account, and shall be used by the State (either directly or by reimbursement) for the payment of outstanding obligations of the General Revenue Fund or to supplement the Tobacco Settlement Residual Account to pay for appropriated obligations of the Tobacco Settlement Recovery Fund for State fiscal year 2011 through 2013. Any residual interest in tobacco settlement revenues shall be deposited in the Tobacco Settlement Residual Account, and shall be used by the State (either directly or by reimbursement) in accordance with Section 6z-43 of the State Finance Act for appropriated obligations of the Tobacco Settlement Recovery Fund. With respect to any bonds of the Authority, the interest on which is intended to be excludable from the gross income of the owners for federal income tax purposes, the Authority and the authorized officers may provide restrictions on the use of net proceeds of bonds and other amounts in the sale agreement or otherwise in a tax regulatory agreement only as necessary to assure such tax-exempt status.
(h) The Authority may enter into, amend, or terminate, as it determines to be necessary or appropriate, any related bond facility (i) to facilitate the issuance, sale, resale, purchase, repurchase, or payment of bonds, interest rate savings or market diversification, or the making or performance of swap contracts, including without limitation bond insurance, letters of credit and liquidity facilities, or (ii) to attempt to manage or hedge risk or achieve a desirable effective interest rate or cash flow. Such facility shall be made upon the terms and conditions established by the Authority, including without limitation provisions as to security, default, termination, payment, remedy, jurisdiction and consent to service of process.
(i) The Authority may enter into, amend, or terminate, as it deems to be necessary or appropriate, any related bond facility to place the obligations or investments of the Authority, as represented by the bonds or the investment of reserves securing the bonds or related bond facilities or other tobacco settlement revenues or its other assets, in whole or in part, on the interest rate, cash flow, or other basis approved by the Authority, which facility may include without limitation contracts commonly known as interest rate swap agreements, forward purchase contracts, or guaranteed investment contracts and futures or contracts providing for payments based on levels of, or changes in, interest rates. These contracts or arrangements may be entered into by the Authority in connection with, or incidental to, entering into, or maintaining any (i) agreement which secures bonds of the Authority or (ii) investment or contract providing for investment of reserves or similar facility guaranteeing an investment rate for a period of years not to exceed the underlying term of the bonds. The determination by the Authority that a related bond facility or the amendment or termination thereof is necessary or appropriate as aforesaid shall be conclusive. Any related bond facility may contain such provisions as to security, default, termination, payment, remedy, jurisdiction, and consent to service of process and other terms and conditions as determined by the Authority, after giving due consideration to the creditworthiness of the counterparty or other obligated party, including any rating by any nationally recognized rating agency, and any other criteria as may be appropriate.
(j) Bonds or any related bond facility may contain a recital that they are issued or executed, respectively, pursuant to this Act, which recital shall be conclusive evidence of their validity, respectively, and the regularity of the proceedings relating thereto.
(Source: P.A. 96-958, eff. 7-1-10.)

(30 ILCS 171/3-7)
Sec. 3-7. State not liable on bonds or related bond facilities. No bond or related bond facility shall constitute an indebtedness or an obligation of the State of Illinois or any subdivision thereof, within the purview of any constitutional or statutory limitation or provision or a charge against the general credit or taxing powers, if any, of any of them but shall be payable solely from pledged tobacco revenues. No owner of any bond or provider of any related bond facility shall have the right to compel the exercise of the taxing power of the State to pay any principal installment of, redemption premium, if any, or interest on the bonds or to make any payment due under any related bond facility.
(Source: P.A. 96-958, eff. 7-1-10.)

(30 ILCS 171/3-8)
Sec. 3-8. Agreement with the State.
(a) The State pledges and agrees with the Authority, and the owners of the bonds of the Authority in which the Authority has included such pledge and agreement, that the State shall (i) irrevocably direct the escrow agent under the Master Settlement Agreement to transfer all pledged tobacco revenues directly to the Authority or its assignee, (ii) enforce its right to collect all moneys due from the participating manufacturers under the Master Settlement Agreement and, in addition, shall diligently enforce the qualifying statute as contemplated in Section IX(d)(2)(B) of the Master Settlement Agreement against all nonparticipating manufacturers selling tobacco products in the State and that are not in compliance with the qualifying statute, in each case in the manner and to the extent deemed necessary in the judgment of and consistent with the discretion of the Attorney General of the State, provided, however, that the sale agreement shall provide (a) that the remedies available to the Authority and the bondholders for any breach of the pledges and agreements of the State set forth in this clause shall be limited to injunctive relief, and (b) that the State shall be deemed to have diligently enforced the qualifying statute so long as there has been no judicial determination by a court of competent jurisdiction in this State, in an action commenced by a participating tobacco manufacturer under the Master Settlement Agreement, that the State has failed to diligently enforce the qualifying statute for the purposes of Section IX(d)(2)(B) of the Master Settlement Agreement, (iii) in any materially adverse way, neither amend the Master Settlement Agreement nor the Consent Decree or take any other action that would (a) impair the Authority's right to receive pledged tobacco revenues, or (b) limit or alter the rights hereby vested in the Authority to fulfill the terms of its agreements with the bondholders, or (c) impair the rights and remedies of such bondholders or the security for such bonds until such bonds, together with the interest thereon and all costs and expenses in connection with any action or proceedings by or on behalf of such bondholders, are fully paid and discharged (provided, that nothing herein shall be construed to preclude the State's regulation of smoking, smoking cessation activities and laws, and taxation and regulation of the sale of cigarettes or the like or to restrict the right of the State to amend, modify, repeal, or otherwise alter statutes imposing or relating to the taxes), and (iv) not amend, supersede or repeal the Master Settlement Agreement or the qualifying statute in any way that would materially adversely affect the amount of any payment to, or the rights to such payments of, the Authority or such bondholders. This pledge and agreement may be included in the sale agreement and the Authority may include this pledge and agreement in any contract with the bondholders of the Authority.
(b) The provisions of this Act, the bonds issued pursuant to this Act, and the pledges and agreements by the State and the Authority to the bondholders shall not be interpreted or construed to limit or impair the authority or discretion of the Attorney General to administer and enforce provisions of the Master Settlement Agreement or to direct, control, and settle any litigation or arbitration proceeding arising from or relating to the Master Settlement Agreement.
(Source: P.A. 96-958, eff. 7-1-10.)

(30 ILCS 171/3-9)
Sec. 3-9. Enforcement of contract. The provisions of this Act and of any resolution or proceeding authorizing the issuance of bonds or a related bond facility shall constitute a contract with the holders of the bonds or the related bond facility, and the provisions thereof shall be enforceable either by mandamus or other proceeding in any Illinois court of competent jurisdiction to enforce and compel the performance of all duties required by this Act and by any resolution authorizing the issuance of bonds a related bond facility adopted in response hereto.
(Source: P.A. 96-958, eff. 7-1-10.)

(30 ILCS 171/3-10)
Sec. 3-10. Bonds as legal investments. The State and all counties, cities, villages, incorporated towns and other municipal corporations, political subdivisions and public bodies, and public officers of any thereof, all banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies, and other persons carrying on a banking business, all insurance companies, insurance associations, and other persons carrying on an insurance business, and all executors, administrators, guardians, trustees, and other fiduciaries may legally invest any sinking funds, moneys, or other funds belonging to them or within their control in any bonds issued pursuant to this Act, it being the purpose of this Section to authorize the investment in such bonds of all sinking, insurance, retirement, compensation, pension, and trust funds, whether owned or controlled by private or public persons or officers; provided, however, that nothing contained in this Section may be construed as relieving any person, firm, or corporation from any duty of exercising reasonable care in selecting securities for purchase or investment.
(Source: P.A. 96-958, eff. 7-1-10.)

(30 ILCS 171/3-12)
Sec. 3-12. Exemption from taxation. It is hereby determined that the creation of the Authority and the carrying out of its corporate purposes are in all respects for the benefit of the people of the State and are public purposes. Accordingly, the property of the Authority, its income and its operations shall be exempt from taxation. The Authority shall not be required to pay any fees, taxes or assessments of any kind, whether state or local, including, but not limited to, fees, taxes, ad valorem taxes on real property, sales taxes or other taxes, upon or with respect to any property owned by it or under its jurisdiction, control or supervision, or upon the uses thereof, or upon or with respect to its activities or operations in furtherance of the powers conferred upon it by this Act.
(Source: P.A. 96-958, eff. 7-1-10.)

(30 ILCS 171/3-13)
Sec. 3-13. Illinois State Auditing Act. The Auditor General shall conduct financial audits and program audits of the Authority, in accordance with the Illinois State Auditing Act.
(Source: P.A. 96-958, eff. 7-1-10.)

(30 ILCS 171/3-15)
Sec. 3-15. Supplemental nature of Act; construction and purpose. The powers conferred by this Act shall be in addition to and supplemental to the powers conferred by any other law, general or special, and may be exercised notwithstanding the provisions of any other such law. Insofar as the provisions of this Act are inconsistent with the provisions of any other law, general or special, the provisions of this Act shall be controlling.
(Source: P.A. 96-958, eff. 7-1-10.)

(30 ILCS 171/3-16)
Sec. 3-16. Severability. If any provision of this Act is held invalid, such provision shall be deemed to be excised and the invalidity thereof shall not affect any of the other provisions of this Act. If the application of any provision of this Act to any person or circumstance is held invalid, it shall not affect the application of such provision to such persons or circumstances other than those as to which it is held invalid.
(Source: P.A. 96-958, eff. 7-1-10.)



Article 5 - Amendatory Provisions

(30 ILCS 171/Art. 5 heading)



Article 25 - Additional Amendatory Provisions

(30 ILCS 171/Art. 25 heading)



Article 30 - General Assembly Per Diem

(30 ILCS 171/Art. 30 heading)



Article 35 - FY11 COLAS

(30 ILCS 171/Art. 35 heading)



Article 97 - Severability

(30 ILCS 171/Art. 97 heading)

(30 ILCS 171/97-1)
Sec. 97-1. Severability. The provisions of this Act are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 96-958, eff. 7-1-10.)



Article 99 - Effective Date

(30 ILCS 171/Art. 99 heading)

(30 ILCS 171/99-1)
Sec. 99-1. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 96-958, eff. 7-1-10.)






30 ILCS 175/ - United States Olympians Assistance Act.

(30 ILCS 175/1) (from Ch. 1, par. 7061)
Sec. 1. This Act may be cited as the United States Olympians Assistance Act.
(Source: P.A. 87-342.)

(30 ILCS 175/2) (from Ch. 1, par. 7062)
Sec. 2. The United States Olympians Assistance Fund is hereby created in the State Treasury. The General Assembly may appropriate funds in the United States Olympians Assistance Fund to the Department of Revenue. The Department of Revenue shall distribute any such appropriated funds to organizations operating in Illinois that are accredited by the United States Olympic Committee and devoted solely to assisting athletes to compete in and preparations for the 1992 Olympics and all future olympiads.
(Source: P.A. 87-342.)



30 ILCS 177/ - Transportation Development Partnership Act.

(30 ILCS 177/1)
Sec. 1. Short title. This Act may be cited as the Transportation Development Partnership Act.
(Source: P.A. 96-845, eff. 7-1-12.)

(30 ILCS 177/5)
Sec. 5. Transportation Development Partnership Trust Fund. The Transportation Development Partnership Trust Fund is created as a trust fund in the State treasury. The State Treasurer shall be the custodian of the Fund. If a county or an entity created by an intergovernmental agreement between 2 or more counties elects to participate under Section 5-1035.1 or 5-1006.5 of the Counties Code or designates funds by ordinance, the Department of Revenue shall transfer to the State Treasurer all or a portion of the taxes and penalties collected under the Special County Retailers Occupation Tax For Public Safety or Transportation and under the County Option Motor Fuel Tax or the funds designated by the county or entity by ordinance into the Transportation Development Partnership Trust Fund. The Department of Transportation shall maintain a separate account for each participating county or entity within the Fund. The Department of Transportation shall administer the Fund.
Moneys in the Fund shall be used for transportation-related projects. The Department of Transportation and participating counties or entities may, at the Secretary's discretion under agency procedures, enter into an intergovernmental agreement. The agreement shall at a minimum:
(1) Describe the project to be constructed from the

Department of Transportation's Multi-Year Highway Improvement Program.

(2) Provide that an eligible project cost a minimum

of $5,000,000.

(3) Provide that the county or entity must raise a

significant percentage, no less than the amount contributed by the State, of required federal matching funds.

(4) Provide that the Secretary of Transportation must

certify that the county or entity has transferred the required moneys to the Fund and the certification shall be transmitted to each county or entity no more than 30 days after the final deposit is made.

(5) Provide for the repayment, without interest, to

the county or entity of the moneys contributed by the county or entity to the Fund, less 10% of the aggregate funds contributed as matching funds and as federal funds.

(6) Provide that the repayment of the moneys

contributed by the county or the entity shall be made by the Department of Transportation no later than 10 years after the certification by the Secretary of Transportation that the money has been deposited by the county or entity into the Fund.

(Source: P.A. 96-845, eff. 7-1-12.)

(30 ILCS 177/10)
Sec. 10. (Amendatory provisions; text omitted).
(Source: P.A. 96-845, eff. 7-1-12; text omitted.)

(30 ILCS 177/99)
Sec. 99. Effective date. This Act takes effect July 1, 2012.
(Source: P.A. 96-845, eff. 7-1-12.)



30 ILCS 186/ - Emergency Budget Implementation Act of Fiscal Year 2010.

Article 1 - Emergency Budget Implementation Act of Fiscal Year 2010

(30 ILCS 186/Art. 1 heading)

(30 ILCS 186/1-1)
Sec. 1-1. Short title. This Act may be cited as the Emergency Budget Implementation Act of Fiscal Year 2010.
(Source: P.A. 96-45, eff. 7-15-09.)

(30 ILCS 186/1-5)
Sec. 1-5. Legislative intent. The General Assembly hereby finds and declares that the State is confronted with an unprecedented fiscal crisis. This Act is to be liberally construed and interpreted in a manner that allows the State to address the fiscal crisis for the fiscal year ending June 30, 2010.
(Source: P.A. 96-45, eff. 7-15-09.)

(30 ILCS 186/1-10)
Sec. 1-10. Designation of contingency reserves. The Governor may designate amounts to be set aside as a contingency reserve up to $1,100,000,000 from the amounts appropriated from the General Revenue Fund for State fiscal year 2010 to the executive branch of State government, including agencies, authorities, boards, commissions, and departments, except public universities, the community college system, the Illinois Student Assistance Commission, the Board of Higher Education, and the State Board of Education and all agencies, authorities, boards, commissions, and departments under the jurisdiction of the Attorney General, Secretary of State, Comptroller, or Treasurer.
(Source: P.A. 96-45, eff. 7-15-09.)

(30 ILCS 186/1-15)
Sec. 1-15. Transfers, obligations, encumbrances, expenditures, or other commitments. The amounts placed in contingency reserve shall not be transferred, obligated, encumbered, expended, or otherwise committed during fiscal year 2010 unless the State, by an Act of the 96th General Assembly, generates incremental revenues sufficient to support such transfers, obligations, encumbrances, expenditures, or other commitments.
(Source: P.A. 96-45, eff. 7-15-09.)

(30 ILCS 186/1-20)
Sec. 1-20. Authority to make reductions. Notwithstanding any other Act to the contrary, each State agency that is subject to contingency reserves under Section 1-10 is authorized to promulgate emergency rules pursuant to subsection (n) of Section 5-45 of the Illinois Administrative Procedure Act to limit, reduce, or adjust services, payment rates, expenditures, transfers of funds, and eligibility criteria as necessary to implement the fiscal year 2010 budget and any contingency reserves designated by the Governor, to the extent permitted by federal law. Any such adjustment, reduction, or limitation shall expire on July 1, 2010. Nothing in this Section shall require rulemaking if the limitation, reduction, or adjustment would otherwise be within the authority of the agency without rulemaking.
(Source: P.A. 96-45, eff. 7-15-09.)

(30 ILCS 186/1-25)
Sec. 1-25. (Repealed).
(Source: P.A. 96-45, eff. 7-15-09. Repealed internally, eff. 6-30-10.)



Article 3 - (The Public Accountability and Performance System Act is compiled at 30 ILCS 25/)

(30 ILCS 186/Art. 3 heading)



Article 5 - Amendatory Provisions

(30 ILCS 186/Art. 5 heading)



Article 99 - Severability; Effective Date

(30 ILCS 186/Art. 99 heading)

(30 ILCS 186/99-95)
Sec. 99-95. Severability. The provisions of this Act are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 96-45, eff. 7-15-09.)

(30 ILCS 186/99-99)
Sec. 99-99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 96-45, eff. 7-15-09.)






30 ILCS 188/ - FY2011 Budget Implementation (Finance) Act.

Article 1 - Short Title; Purpose

(30 ILCS 188/Art. 1 heading)

(30 ILCS 188/1-1)
Sec. 1-1. Short title. This Act may be cited as the FY2011 Budget Implementation (Finance) Act.
(Source: P.A. 96-959, eff. 7-1-10.)

(30 ILCS 188/1-5)
Sec. 1-5. Purpose. It is the purpose of this Act to make changes in State programs that are necessary to implement the Governor's Fiscal Year 2011 budget recommendations concerning finance.
(Source: P.A. 96-959, eff. 7-1-10.)

(30 ILCS 188/1-10)
Sec. 1-10. (Repealed).
(Source: P.A. 96-959, eff. 7-1-10. Repealed internally, eff. 6-30-11.)



Article 5 - Amendatory Provisions

(30 ILCS 188/Art. 5 heading)



Article 10 - Pension Contributions

(30 ILCS 188/Art. 10 heading)



Article 95 - Severability

(30 ILCS 188/Art. 95 heading)

(30 ILCS 188/95-95)
Sec. 95-95. Severability. The provisions of this Act are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 96-959, eff. 7-1-10.)



Article 99 - Effective Date

(30 ILCS 188/Art. 99 heading)

(30 ILCS 188/99-99)
Sec. 99-99. Effective date. This Act takes effect July 1, 2010.
(Source: P.A. 96-959, eff. 7-1-10.)






30 ILCS 190/ - Cash Management and Medicaid Maximization Act of 2011.

(30 ILCS 190/1)
Sec. 1. Short title. This Act may be cited as the Cash Management and Medicaid Maximization Act of 2011.
(Source: P.A. 97-506, eff. 8-23-11.)

(30 ILCS 190/5)
Sec. 5. Interfund transfers.
(a) Notwithstanding any other provision of State law to the contrary, on the effective date of this Act, or as soon thereafter as practical, for the purpose of accessing enhanced federal Medicaid matching funds that expire on June 30, 2011, on or after June 20, 2011 and no later than June 25, 2011 the Governor, the State Comptroller, and the State Treasurer shall transfer amounts into the Healthcare Provider Relief Fund from special funds of the State, excluding the Road Fund and the State Construction Account Fund, not to exceed $900,000,000.
(b) No transfer may be made from a special fund under this Section that would have the effect of reducing the available balance in the fund to an amount less than the amount remaining unexpended and unreserved from the total appropriation from that fund estimated to be expended for the months of July and August 2011. Notwithstanding any other provision of this Section, no such transfer may be made from any special fund that is exclusively collected by or appropriated to any other constitutional officer without the written approval of that constitutional officer. Any moneys transferred pursuant to this Act shall be repaid from the General Revenue Fund to the fund of origin by July 31, 2011.
(c) On and after the effective date of this Act through July 30, 2011, if any special fund utilized for the purpose of this Act has insufficient cash from which the State Comptroller may make expenditures properly supported by appropriations from the fund, then the Governor, the State Treasurer, and the State Comptroller shall transfer from the General Revenue Fund to the fund only such amount as is immediately necessary to satisfy outstanding expenditure obligations on a timely basis, subject to the provisions of the State Prompt Payment Act. All or a portion of the amounts transferred from the General Revenue Fund to a fund pursuant to this subsection (c) from time to time may be re-transferred by the Governor, the State Comptroller, and the State Treasurer from the receiving fund into the General Revenue Fund as soon as and to the extent that deposits are made into or receipts are collected by the receiving fund.
(d) By no later than July 30, 2011, any amounts transferred under the authority of this Section shall be transferred back and receipted by the General Revenue Fund. These transfers back to the funds of origin shall be made and receipted notwithstanding any other State law to the contrary.
(Source: P.A. 97-506, eff. 8-23-11.)

(30 ILCS 190/10)
Sec. 10. Interest payable to special funds. As soon as practical, after all amounts initially transferred under the authority of this Act from special funds of the State have been transferred back pursuant to Section 5 of this Act, the State Treasurer shall calculate the amounts of interest that would have accrued to those special funds if those transfers had not occurred and transfer those amounts from the General Revenue Fund to those special funds.
(Source: P.A. 97-506, eff. 8-23-11.)

(30 ILCS 190/15)
Sec. 15. Prohibition on payments to contractors. No fees or expenses shall be paid by the State to any contractual legal counsel, financial advisor, or other consultant or contractor in relation to the actions authorized pursuant to this Act.
(Source: P.A. 97-506, eff. 8-23-11.)

(30 ILCS 190/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 97-506, eff. 8-23-11.)



30 ILCS 205/ - Uncollected State Claims Act.

(30 ILCS 205/0.01) (from Ch. 15, par. 100)
Sec. 0.01. Short title. This Act may be cited as the Uncollected State Claims Act.
(Source: P.A. 86-1324.)

(30 ILCS 205/1) (from Ch. 15, par. 101)
Sec. 1.
As used in this Act, "State agency" means any office, officer, department, commission, board, bureau, division, school, college, university, institution or other agency or unit of the State government subject to audit by the State Comptroller or Auditor General of this State.
(Source: P.A. 78-592.)

(30 ILCS 205/2) (from Ch. 15, par. 102)
Sec. 2. (a) When any State agency is unable to collect any claim or account receivable of $1,000 or more due the agency after having pursued the procedure prescribed by law or applicable rules and regulations for the collection thereof or, if no procedure is so prescribed, then after having undertaken all reasonable and appropriate procedures available to the agency to effectuate collection, the State agency shall request the Attorney General to certify the claim or account receivable to be uncollectible.
(b) Each request to the Attorney General asking that a claim or account receivable of $1,000 or more be declared uncollectible shall be in a format prescribed by the Attorney General and shall include at a minimum the following information: debtor's name, debtor's social security number or comparable identifying number, debtor's last known address, nature of the debt, efforts made to collect the debt and the time period covered by those efforts, the age of the debt, the age of the debtor and the specific reason the State agency believes the debt to be uncollectible. Nothing in this provision should be interpreted as a limitation on the authority of the Attorney General to require additional information that he may find to be necessary to evaluate requests sent him pursuant to this provision.
(c) Claims or accounts receivable of less than $1,000 may be certified as uncollectible by the agency when the agency determines that further collection efforts are not in the best economic interest of the State. Such determination shall be made in accordance with rules of the Comptroller.
(d) If any item of information required by this provision or any item of additional information required by the Attorney General is not available, the State agency shall specifically so state in its request to the Attorney General asking that the debt be declared uncollectible.
(e) A State agency participating in a federal student loan program may remove student loans from its records by assigning or referring such student loans to the federal government for collection pursuant to the procedures prescribed by federal laws and regulations.
(f) Claims and receivables due from another State agency may be written off if the agency has pursued all reasonable means of collection and if the amount (1) is payable from an appropriation which has lapsed; (2) may not properly be charged against a current appropriation; and (3) was not originally payable from federal funds, a trust fund or locally held funds. Each agency which writes off claims or receivables pursuant to this subparagraph shall submit a listing of all such write-offs to the Comptroller within 60 days of taking such action.
(g) Debts certified as uncollectible may be reopened for collection by an agency upon the approval of the Attorney General.
(h) Agencies shall submit a list of debts certified as uncollectible to the Comptroller in the form and manner specified by the Comptroller. The Comptroller shall take reasonable steps to accept information on agency computer tapes.
(i) After compliance with all provisions of this Section, an agency may delete from its records debts certified as uncollectible as follows:
(1) When the debt is less than $1,000, immediately

upon certification by the agency;

(2) For debts of $1,000 or more that are less than 5

years old, when the agency determines pursuant to rules and regulations promulgated by the Comptroller that such deletion is in the best economic interest of the State;

(3) For debts of $1,000 or more, when the debt is

more than 5 years old or, in the case of a public university, more than 8 years old.

(j) The Attorney General shall report to the General Assembly by February 1 of each year the following:
(1) the total number and dollar amount of debts

referred to him for collection in the preceding calendar year;

(2) the total amount actually collected;
(3) the number of cases by agency.
(k) Each State agency shall report in its annual report the total amount and the number of claims due and payable to the State. Each agency shall also describe in its annual report the method used in collecting debts, whether by a private collection service or by the Attorney General.
(l) The provisions of Section 2505-250 of the Department of Revenue Law (20 ILCS 2505/2505-250) take precedence over the provisions of this Section.
(Source: P.A. 97-444, eff. 8-19-11.)

(30 ILCS 205/2.1)
Sec. 2.1. Sale of debts certified as uncollectible. After accounts have been certified by the Attorney General, or the State agency for accounts of less than $1,000, as uncollectible pursuant to this Act, the Department of Revenue may sell the debts to one or more outside private vendors. Sales shall be conducted under rules adopted by the Department of Revenue using a request for proposals procedure similar to that procedure under the Illinois Procurement Code. The outside private vendors shall remit to the Department of Revenue the purchase price for debts sold under this Section. The Department of Revenue shall deposit the money received under this Section into the General Revenue Fund. The State Comptroller shall provide the Department of Revenue with any information that the Department requests for the purpose of administering this Section. This Section does not apply to any tax debt owing to the Department of Revenue. This Section does not apply to (i) debts, in the case of a public university, when the debt is less than 8 years old; (ii) child support debts enforced by the Department of Healthcare and Family Services pursuant to Title IV-D of the federal Social Security Act and Article X of the Illinois Public Aid Code; and (iii) debts that are enforced by the Department of Employment Security and owed to any federal account, including but not limited to the Unemployment Trust Fund, and penalties and interest assessed under the Unemployment Insurance Act.
(Source: P.A. 96-1435, eff. 8-16-10; 97-444, eff. 8-19-11.)



30 ILCS 210/ - Illinois State Collection Act of 1986.

(30 ILCS 210/1) (from Ch. 15, par. 151)
Sec. 1. This Act shall be known and may be cited as the "Illinois State Collection Act of 1986".
(Source: P.A. 84-1344.)

(30 ILCS 210/2) (from Ch. 15, par. 152)
Sec. 2. This Act applies to all accounts or claims owed to "State agencies", as that term is defined in the Illinois State Auditing Act, except that the debt collection and write-off provisions of this Act shall not apply to the Illinois State Scholarship Commission in the administration of its student loan programs. To the extent that some other statute prescribes procedures for collection of particular types of accounts or claims owed to State agencies in conflict with the provisions of this Act, such other statute shall continue in full force and effect. The debt collection and write-off provisions of this Act may be utilized by the General Assembly, the Supreme Court and the several courts of this State, and the constitutionally elected State Officers, at their discretion. However reporting requirements established by the comptroller shall be followed by all State agencies. The provisions of this Act shall be utilized at all times by all departments, agencies, divisions, and offices under the jurisdiction of the Governor.
(Source: P.A. 85-814.)

(30 ILCS 210/3) (from Ch. 15, par. 153)
Sec. 3. Policy. It is hereby declared to be the public policy of this State to aggressively pursue the collection of accounts or claims due and payable to the State of Illinois through all reasonable means. To this end, this Act is supplementary to existing State laws prescribing the means of collection of amounts owing to the State of Illinois and nothing in this Act shall be construed to require compliance with the procedures set forth herein as a condition precedent to compliance with any other statute regulating or prescribing State collection procedures. Except as provided in Section 8, each State agency shall have the principal responsibility for the timely collection of accounts or claims owed to the State agency.
(Source: P.A. 89-511, eff. 1-1-97.)

(30 ILCS 210/4) (from Ch. 15, par. 154)
Sec. 4. (a) The Comptroller shall provide by rule appropriate procedures for State agencies to follow in establishing and recording within the State accounting system records of amounts owed to the State of Illinois. The rules of the Comptroller shall include, but are not limited to:
(1) the manner by which State agencies shall

recognize debts;

(2) systems to age accounts receivable of State

agencies;

(3) standards by which State agencies' claims may be

entered and removed from the Comptroller's Offset System authorized by Section 10.05 of the State Comptroller Act;

(4) accounting procedures for estimating the amount

of uncollectible receivables of State agencies; and

(5) accounting procedures for writing off bad debts

and uncollectible claims prior to referring them to the Department of Revenue Collections Bureau for collection.

(b) State agencies shall report to the Comptroller information concerning their accounts receivable and uncollectible claims in accordance with the rules of the Comptroller, which may provide for summary reporting. The Department of Revenue is exempt from the provisions of this subsection with regard to debts the confidentiality of which the Department of Revenue is required by law to maintain.
(c) The rules of the Comptroller authorized by this Section may specify varying procedures and forms of reporting dependent upon the nature and amount of the account receivable or uncollectible claim, the age of the debt, the probability of collection and such other factors that will increase the net benefit to the State of the collection effort.
(d) The Comptroller shall report annually by March 14, to the Governor and the General Assembly, the amount of all delinquent debt owed to each State agency as of December 31 of the previous calendar year.
(Source: P.A. 93-570, eff. 8-20-03.)

(30 ILCS 210/5) (from Ch. 15, par. 155)
Sec. 5. Rules; payment plans; offsets.
(a) Until July 1, 2004 for the Department of Public Aid and July 1, 2005 for Universities and all other State agencies, State agencies shall adopt rules establishing formal due dates for amounts owing to the State and for the referral of seriously past due accounts to private collection agencies, unless otherwise expressly provided by law or rule, except that on and after July 1, 2005, the Department of Employment Security may continue to refer to private collection agencies past due amounts that are exempt from subsection (g). Such procedures shall be established in accord with sound business practices.
(b) Until July 1, 2004 for the Department of Public Aid and July 1, 2005 for Universities and all other State agencies, agencies may enter deferred payment plans for debtors of the agency and documentation of this fact retained by the agency, where the deferred payment plan is likely to increase the net amount collected by the State, except that, on and after July 1, 2005, the Department of Employment Security may continue to enter deferred payment plans for debts that are exempt from subsection (g).
(c) Until July 1, 2004 for the Department of Public Aid and July 1, 2005 for Universities and all other State agencies, State agencies may use the Comptroller's Offset System provided in Section 10.05 of the State Comptroller Act for the collection of debts owed to the agency, except that, on and after July 1, 2005, the Department of Employment Security may continue to use the Comptroller's offset system to collect amounts that are exempt from subsection (g).
(c-1) All debts that exceed $250 and are more than 90 days past due shall be placed in the Comptroller's Offset System, unless (i) the State agency shall have entered into a deferred payment plan or demonstrates to the Comptroller's satisfaction that referral for offset is not cost effective; or (ii) the State agency is a university that elects to place in the Comptroller's Offset System only debts that exceed $1,000 and are more than 90 days past due. All debt, and maintenance of that debt, that is placed in the Comptroller's Offset System must be submitted electronically to the office of the Comptroller. Any exception to this requirement must be approved in writing by the Comptroller.
(c-2) Upon processing a deduction to satisfy a debt owed to a university or a State agency and placed in the Comptroller's Offset System in accordance with subsection (c-1), the Comptroller shall give written notice to the person subject to the offset. The notice shall inform the person that he or she may make a written protest to the Comptroller within 60 days after the Comptroller has given notice. The protest shall include the reason for contesting the deduction and any other information that will enable the Comptroller to determine the amount due and payable. If the person subject to the offset has not made a written protest within 60 days after the Comptroller has given notice, or if a final disposition is made concerning the deduction, the Comptroller shall pay the deduction to the university or the State agency.
(c-3) For a debt owed to a university or a State agency and placed in the Comptroller's Offset System in accordance with subsection (c-1), the Comptroller shall deduct, from a warrant or other payment, its processing charge and the amount certified as necessary to satisfy, in whole or in part, the debt owed to the university or the State agency. The Comptroller shall deduct a processing charge of up to $15 per transaction for each offset and such charges shall be deposited into the Comptroller Debt Recovery Trust Fund.
(c-4) If a State university withholds moneys from a university-funded payroll for a debt in accordance with this Act, the university may also withhold the processing charge identified in Section 10.05d of the State Comptroller Act and subsection (c-3) of Section 5 of the Illinois State Collection Act of 1986. Both amounts must be remitted to the Office of the Comptroller in a timely manner.
(d) State agencies shall develop internal procedures whereby agency initiated payments to its debtors may be offset without referral to the Comptroller's Offset System.
(e) State agencies or the Comptroller may remove claims from the Comptroller's Offset System, where such claims have been inactive for more than one year.
(f) State agencies may use the Comptroller's Offset System to determine if any State agency is attempting to collect debt from a contractor, bidder, or other proposed contracting party.
(g) Beginning July 1, 2004 for the Departments of Public Aid (now Healthcare and Family Services) and Employment Security and July 1, 2005 for Universities and other State agencies, State agencies shall refer to the Department of Revenue Debt Collection Bureau (the Bureau) all debt to the State, provided that the debt satisfies the requirements for referral of delinquent debt as established by rule by the Department of Revenue.
(h) The Department of Healthcare and Family Services shall be exempt from the requirements of this Section with regard to child support debts, the collection of which is governed by the requirements of Title IV, Part D of the federal Social Security Act. The Department of Healthcare and Family Services may refer child support debts to the Bureau, provided that the debt satisfies the requirements for referral of delinquent debt as established by rule by the Department of Revenue. The Bureau shall use all legal means available to collect child support debt, including those authorizing the Department of Revenue to collect debt and those authorizing the Department of Healthcare and Family Services to collect debt. All such referred debt shall remain an obligation under the Department of Healthcare and Family Services' Child Support Enforcement Program subject to the requirements of Title IV, Part D of the federal Social Security Act, including the continued use of federally mandated enforcement remedies and techniques by the Department of Healthcare and Family Services.
(h-1) The Department of Employment Security is exempt from subsection (g) with regard to debts to any federal account, including but not limited to the Unemployment Trust Fund, and penalties and interest assessed under the Unemployment Insurance Act. The Department of Employment Security may refer those debts to the Bureau, provided the debt satisfies the requirements for referral of delinquent debt as established by rule by the Department of Revenue. The Bureau shall use all legal means available to collect the debts, including those authorizing the Department of Revenue to collect debt and those authorizing the Department of Employment Security to collect debt. All referred debt shall remain an obligation to the account to which it is owed.
(i) All debt referred to the Bureau for collection shall remain the property of the referring agency. The Bureau shall collect debt on behalf of the referring agency using all legal means available, including those authorizing the Department of Revenue to collect debt and those authorizing the referring agency to collect debt.
(j) No debt secured by an interest in real property granted by the debtor in exchange for the creation of the debt shall be referred to the Bureau. The Bureau shall have no obligation to collect debts secured by an interest in real property.
(k) Beginning July 1, 2003, each agency shall collect and provide the Bureau information regarding the nature and details of its debt in such form and manner as the Department of Revenue shall require.
(l) For all debt accruing after July 1, 2003, each agency shall collect and transmit such debtor identification information as the Department of Revenue shall require.
(Source: P.A. 97-759, eff. 7-6-12; 98-1043, eff. 8-25-14.)

(30 ILCS 210/6) (from Ch. 15, par. 156)
Sec. 6. (Repealed).
(Source: P.A. 93-570, eff. 8-20-03. Repealed internally, eff. 7-1-04.)

(30 ILCS 210/7) (from Ch. 15, par. 157)
Sec. 7. Upon agreement of the Attorney General, the Bureau may contract for legal assistance in collecting past due accounts. Any contract entered into under this Section before the effective date of this amendatory Act of the 93rd General Assembly shall remain valid but may not be renewed.
(Source: P.A. 93-570, eff. 8-20-03.)

(30 ILCS 210/8)
Sec. 8. (Repealed).
(Source: P.A. 93-570, eff. 8-20-03. Repealed by P.A. 96-493, eff. 1-1-10.)

(30 ILCS 210/9)
(Section 9 as added by 96-1383 was renumbered as Section 10.1 in P.A. 97-333. Section 9 as added by 96-1435 was renumbered as Section 10.2 in P.A. 97-333.)
Sec. 9. (Amendatory provisions; text omitted).
(Source: P.A. 96-1383, eff. 1-1-11; 96-1435, eff. 8-16-10; text omitted.)

(30 ILCS 210/10)
Sec. 10. Department of Revenue Debt Collection Bureau to assume collection duties.
(a) The Department of Revenue's Debt Collection Bureau shall serve as the primary debt collecting entity for the State and in that role shall collect debts on behalf of agencies of the State. All debts owed the State of Illinois shall be referred to the Bureau, subject to such limitations as the Department of Revenue shall by rule establish. The Bureau shall utilize the Comptroller's offset system and private collection agencies, as well as its own collections personnel, and may use the offset system of the Department of the Treasury of the United States for the collection of State debt pursuant to Sections 10.05 and 10.05c of the State Comptroller Act and subsection (i-1) of Section 10 of the Illinois State Collection Act of 1986. The Bureau shall collect debt using all legal authority available to the Department of Revenue to collect debt and all legal authority available to the referring agency.
(b) The Bureau shall have the sole authority to let contracts with persons specializing in debt collection for the collection of debt referred to and accepted by the Bureau. Any contract with the debt collector shall specify that the collector's fee shall be on a contingency basis and that the debt collector shall not be entitled to collect a contingency fee for any debt collected through the efforts of any State offset system.
(c) The Department of Revenue shall adopt rules for the certification of debt from referring agencies and shall adopt rules for the certification of collection specialists to be employed by the Bureau.
(d) The Department of Revenue shall adopt rules for determining when a debt referred by an agency shall be deemed by the Bureau to be uncollectible.
(e) Once an agency's debt is deemed by the Bureau to be uncollectible, the Bureau shall return the debt to the referring agency which shall then write the debt off as uncollectible in accordance with the requirements of the Uncollected State Claims Act or return the debt to the Bureau for additional collection efforts. The Bureau shall refuse to accept debt that has been deemed uncollectible absent factual assertions from the referring agency that due to circumstances not known at the time the debt was deemed uncollectible that the debt is worthy of additional collection efforts.
(f) For each debt referred, the State agency shall retain all documents and records relating to or supporting the debt. In the event a debtor shall raise a reasonable doubt as to the validity of the debt, the Bureau may in its discretion refer the debt back to the referring agency for further review and recommendation.
(g) The Department of Healthcare and Family Services shall be exempt from the requirements of this Section with regard to child support debts, the collection of which is governed by the requirements of Title IV, Part D of the federal Social Security Act. The Department of Healthcare and Family Services may refer child support debts to the Bureau, provided that the debt satisfies the requirements for referral of delinquent debt as established by rule by the Department of Revenue. The Bureau shall use all legal means available to collect child support debt, including those authorizing the Department of Revenue to collect debt and those authorizing the Department of Healthcare and Family Services to collect debt. All such referred debt shall remain an obligation under the Department of Healthcare and Family Services' Child Support Enforcement Program subject to the requirements of Title IV, Part D of the federal Social Security Act, including the continued use of federally mandated enforcement remedies and techniques by the Department of Healthcare and Family Services.
(g-1) The Department of Employment Security is exempt from subsection (a) with regard to debts to any federal account, including but not limited to the Unemployment Trust Fund, and penalties and interest assessed under the Unemployment Insurance Act. The Department of Employment Security may refer those debts to the Bureau, provided the debt satisfies the requirements for referral of delinquent debt as established by rule by the Department of Revenue. The Bureau shall use all legal means available to collect the debts, including those authorizing the Department of Revenue to collect debt and those authorizing the Department of Employment Security to collect debt. All referred debt shall remain an obligation to the account to which it is owed.
(h) The Bureau may collect its costs of collecting debts on behalf of other State agencies from those agencies in a manner to be determined by the Director of Revenue, except that the Bureau shall not recover any such cost on any accounts referred by the General Assembly, the Supreme Court and other courts of this State, and the State executive branch constitutional officers. The provisions of this subsection do not apply to debt that is exempt from subsection (a) pursuant to subsection (g-1) or child support debt referred to the Bureau by the Department of Healthcare and Family Services (formerly Department of Public Aid) pursuant to this amendatory Act of the 93rd General Assembly. Collections arising from referrals from the Department of Healthcare and Family Services (formerly Department of Public Aid) shall be deposited into such fund or funds as the Department of Healthcare and Family Services shall direct, in accordance with the requirements of Title IV, Part D of the federal Social Security Act, applicable provisions of State law, and the rules of the Department of Healthcare and Family Services. Collections arising from referrals from the Department of Employment Security shall be deposited into the fund or funds that the Department of Employment Security shall direct, in accordance with the requirements of Section 3304(a)(3) of the federal Unemployment Tax Act, Section 303(a)(4) of the federal Social Security Act, and the Unemployment Insurance Act.
(i) The Attorney General and the State Comptroller may assist in the debt collection efforts of the Bureau, as requested by the Department of Revenue.
(i-1) The Department may enter into a reciprocal offset agreement with the Office of the State Comptroller and the Secretary of the Treasury of the United States, or his or her delegate, which provides for (i) the use of the Comptroller's offset system to offset State payments to collect federal nontax debts and for the Comptroller to charge a fee up to $25 per transaction for such offsets; and (ii) offsetting federal payments, as authorized by federal law, to collect State debts, State tax, and nontax obligations, and for the Comptroller to collect the offset cost from the Department of the Treasury of the United States to cover the full cost of offsets taken, to the extent allowed by federal law, or, if not allowed by federal law, from the debtor by offset of the overpayment. The agreement shall provide that the Department of the Treasury of the United States may deduct a fee from each administrative offset and State payment offset. Any offset fees collected by the Comptroller under this subsection for administrative offset or State payment offset shall be deposited into the Comptroller's Administrative Fund.
For purposes of this subsection, "administrative offset" is any offset of federal payments to collect State debts.
For purposes of this subsection, "State payment offset" is any offset of State payments to collect federal nontax debts.
(j) The Director of Revenue shall report annually to the General Assembly and State Comptroller upon the debt collection efforts of the Bureau. Each report shall include an analysis of the overdue debts owed to the State.
(k) The Department of Revenue shall adopt rules and procedures for the administration of this amendatory Act of the 93rd General Assembly. The rules shall be adopted under the Department of Revenue's emergency rulemaking authority within 90 days following the effective date of this amendatory Act of the 93rd General Assembly due to the budget crisis threatening the public interest.
(l) The Department of Revenue's Debt Collection Bureau's obligations under this Section 10 shall be subject to appropriation by the General Assembly.
(Source: P.A. 96-493, eff. 1-1-10; 96-1383, eff. 1-1-11; 97-269, eff. 12-16-11 (see Section 15 of P.A. 97-632 for the effective date of changes made by P.A. 97-269).)

(30 ILCS 210/10.1)
Sec. 10.1. Collection agency fees. Except where prohibited by federal law or regulation, in the case of any liability referred to a collection agency on or after July 1, 2010, any fee charged to the State by the collection agency (i) may not exceed 25% for a first placement of the underlying liability referred to the collection agency unless the liability is for a tax debt, (ii) is considered an additional liability owed to the State, (iii) is immediately subject to all collection procedures applicable to the liability referred to the collection agency, and (iv) must be separately stated in any statement or notice of the liability issued by the collection agency to the debtor. The fee limitations of this Section do not apply to a second, third, or subsequent placement or to litigation activities.
(Source: P.A. 96-1383, eff. 1-1-11; 97-333, eff. 8-12-11; 97-444, eff. 8-19-11.)

(30 ILCS 210/10.2)
Sec. 10.2. Deferral and compromise of past due debt.
(a) In this Section, "past due debt" means any debt owed to the State that has been outstanding for more than 12 months. "Past due debt" does not include any debt if any of the actions required under this Section would violate federal law or regulation.
(b) State agencies may enter into a deferred payment plan for the purpose of satisfying a past due debt. Except for a deferred payment plan entered into by any Illinois public university, as defined in Section 10 of the Illinois Prepaid Tuition Act, or by the Illinois Department of Transportation or for debts owed to the Illinois Department of Transportation for deposit into the Road Fund, the deferred payment plan must meet the following requirements:
(1) The term of the deferred payment plan may not

exceed 2 years.

(2) The first payment of the deferred payment plan

must be at least 10% of the total amount due.

(3) All subsequent monthly payments for the deferred

payment plan must be assessed as equal monthly principal payments, together with interest.

(4) The deferred payment plan must include interest

at a rate that is the same as the interest required under the State Prompt Payment Act.

(5) The deferred payment plan must be approved by the

Secretary or Director of the State agency.

(c) State agencies may compromise past due debts. Any action taken by a State agency to compromise a past due debt, other than an action taken by an Illinois public university, as defined in Section 10 of the Illinois Prepaid Tuition Act, to compromise past due debt, must meet the following requirements:
(1) The amount of the compromised debt shall be no

less than 80% of the total of the past due debt.

(2) Once a past due debt has been compromised, the

debtor must remit to the State agency the total amount of the compromised debt. However, the State agency may collect the compromised debt through a payment plan not to exceed 6 months. If the State agency accepts the compromised debt through a payment plan, then the compromised debt shall be subject to the same rate of interest as required under the State Prompt Payment Act.

(3) Before a State agency accepts a compromised debt,

the amount of the compromised debt must be approved by the Secretary or Director of the agency.

(d) State agencies may sell a past due debt to one or more outside private vendors. Sales shall be conducted under rules adopted by the Department of Revenue using a request for proposals procedure similar to that procedure under the Illinois Procurement Code. The outside private vendors shall remit to the State agency the purchase price for debts sold under this subsection.
(e) The State agency shall deposit all amounts received under this Section into the General Revenue Fund. For Illinois public universities, as defined in Section 10 of the Illinois Prepaid Tuition Act, the requirement of this subsection (e) applies to amounts received from the sale of past due debt and does not apply to amounts received under a deferred payment plan or a compromised debt payment plan.
(f) This Section does not apply to any tax debt owing to the Department of Revenue.
(g) This Section does not apply to child support debts enforced by the Department of Healthcare and Family Services pursuant to Title IV-D of the federal Social Security Act and Article X of the Illinois Public Aid Code.
(h) This Section does not apply to debts that are enforced by the Department of Employment Security and owed to any federal account, including but not limited to the Unemployment Trust Fund, and penalties and interest assessed under the Unemployment Insurance Act.
(Source: P.A. 96-1435, eff. 8-16-10; 97-333, eff. 8-12-11; 97-444, eff. 8-19-11.)



30 ILCS 212/ - State Treasurer's Bank Services Trust Fund Act.

(30 ILCS 212/1)
Sec. 1. Short title. This Act may be cited as the State Treasurer's Bank Services Trust Fund Act.
(Source: P.A. 87-1035.)

(30 ILCS 212/2)
Sec. 2. Policy. The State Treasurer has been granted authority to enter into banking service agreements with financial institutions to carry out his or her constitutional and statutory responsibilities. Public entities have traditionally paid for services rendered pursuant to such agreements through the deposit of funds in those institutions. This method of compensation is generally inefficient and may result in overcompensation of financial institutions. It is in the public interest to pay financial institutions at a level commensurate with the services provided.
(Source: P.A. 89-153, eff. 7-14-95.)

(30 ILCS 212/10)
Sec. 10. Creation of Fund. There is hereby created in the State treasury a special fund to be known as the State Treasurer's Bank Services Trust Fund. Moneys deposited in the Fund shall be used by the State Treasurer to pay the cost of the following banking services: processing of payments of taxes, fees, and other moneys due the State; transactional, technological, consultant, and legal service charges related to the investment or safekeeping of funds under the Treasurer's control; and the cost of paying bondholders and legal services under the State's general obligation bond program.
(Source: P.A. 98-909, eff. 8-15-14.)

(30 ILCS 212/15)
Sec. 15. Fund deposits and payments. The State Treasurer shall transfer each month from the General Revenue Fund to the State Treasurer's Bank Services Trust Fund one-twelfth of the amount appropriated annually by the General Assembly for this purpose. The Treasurer may waive the monthly transfer of funds from the General Revenue Fund to the State Treasurer's Bank Services Trust Fund if at any time he or she determines that the balance in the State Treasurer's Bank Services Trust Fund is adequate to pay outstanding obligations.
(Source: P.A. 89-153, eff. 7-14-95.)

(30 ILCS 212/25)
Sec. 25. This Act takes effect upon becoming law.
(Source: P.A. 87-1035.)



30 ILCS 215/ - Gifts to State for Charitable Use Act.

(30 ILCS 215/0.01) (from Ch. 23, par. 4000)
Sec. 0.01. Short title. This Act may be cited as the Gifts to State for Charitable Use Act.
(Source: P.A. 86-1324.)

(30 ILCS 215/1) (from Ch. 23, par. 4001)
Sec. 1. Whenever any grant, gift, donation or legacy of real or personal property has been or shall be, directly or indirectly, made to or for the use of the state or any state hospital for the mentally ill or mentally deficient, or other charitable or educational institution of the state, and the deed, will or other instrument by which such grant, gift, donation or legacy is made, declares that such property shall be held, managed, improved and invested or otherwise disposed of for the benefit of such institution or other charitable use, the title to such property may and shall be taken to be vested in the state for the use so expressed, and shall be held, managed, improved, invested or disposed of by the trustees of such institution, or other officers thereto duly authorized, in such manner as will best promote and carry into effect the purpose and intention of the person making such grant, gift, donation or legacy, as expressed in the instrument by which the same was or shall be so made.
(Source: P.A. 83-388.)



30 ILCS 220/ - Fees and Salaries Act. (Part 3) (Repealed by P.A. 89-233)

(30 ILCS 220/11) (from Ch. 53, par. 27)
Sec. 11. (Repealed; see 30 ILCS 105/3.5).
(Source: P.A. 88-634, eff. 9-9-94; Repealed by P.A. 89-233, eff. 1-1-96.)

(30 ILCS 220/12) (from Ch. 53, par. 28)
Sec. 12. (Repealed; see 705 ILCS 105/28).
(Source: P.A. 88-691, eff. 1-24-95; Repealed by P.A. 89-233, eff. 1-1-96.)

(30 ILCS 220/12.1) (from Ch. 53, par. 28.1)
Sec. 12.1. (Repealed; see 705 ILCS 105/29).
(Source: P.A. 86-1028; Repealed by P.A. 89-233, eff. 1-1-96.)



30 ILCS 225/ - Public Funds Deposit Act.

(30 ILCS 225/0.01) (from Ch. 102, par. 33.9)
Sec. 0.01. Short title. This Act may be cited as the Public Funds Deposit Act.
(Source: P.A. 86-1324.)

(30 ILCS 225/1) (from Ch. 102, par. 34)
Sec. 1. Deposits. Any treasurer or other custodian of public funds may deposit such funds in a savings and loan association, savings bank, or State or national bank in this State, or deposit those funds into demand deposit accounts in accordance with Section 6.5 of the Public Funds Investment Act. When such deposits become collected funds and are not needed for immediate disbursement, they shall be invested within 2 working days at prevailing rates or better. The treasurer or other custodian of public funds may require such bank, savings bank, or savings and loan association to deposit with him or her securities guaranteed by agencies and instrumentalities of the federal government equal in market value to the amount by which the funds deposited exceed the federally insured amount. Any treasurer or other custodian of public funds may accept as security for public funds deposited in such bank, savings bank, or savings and loan association any securities or other eligible collateral authorized by Sections 11 and 11.1 of the Deposit of State Moneys Act (15 ILCS 520/11 and 11.1) or Section 6 of the Public Funds Investment Act (30 ILCS 235/6). Such treasurer or other custodian is authorized to enter into an agreement with any such bank, savings bank, or savings and loan association, with any federally insured financial institution or trust company, or with any agency of the U.S. government relating to the deposit of such securities. Any such treasurer or other custodian shall be discharged from responsibility for any funds for which securities are so deposited with him or her, and the funds for which securities are so deposited shall not be subject to any otherwise applicable limitation as to amount.
No bank, savings bank, or savings and loan association shall receive public funds as permitted by this Section, unless it has complied with the requirements established pursuant to Section 6 of the Public Funds Investment Act or is otherwise exempt from compliance as authorized by Section 6.5 of that Act.
(Source: P.A. 98-703, eff. 7-7-14.)

(30 ILCS 225/2) (from Ch. 102, par. 35)
Sec. 2. Nothing in this Act shall be construed to preclude the deposit of public funds in accordance with any other Act applicable thereto or to subject any treasurer or other custodian to any liability to which he would not be subject in the absence of this Act.
(Source: Laws 1963, p. 1797.)



30 ILCS 230/ - State Officers and Employees Money Disposition Act.

(30 ILCS 230/1) (from Ch. 127, par. 170)
Sec. 1. Application of Act; exemptions. The officers of the Executive Department of the State Government, the Clerk of the Supreme Court, the Clerks of the Appellate Courts, the Departments of the State government created by the Civil Administrative Code of Illinois, and all other officers, boards, commissions, commissioners, departments, institutions, arms or agencies, or agents of the Executive Department of the State government except the University of Illinois, Southern Illinois University, Chicago State University, Eastern Illinois University, Governors State University, Illinois State University, Northeastern Illinois University, Northern Illinois University, Western Illinois University, the Cooperative Computer Center, and the Board of Trustees of the Illinois Bank Examiners' Education Foundation for moneys collected pursuant to subsection (11) of Section 48 of the Illinois Banking Act for purposes of the Illinois Bank Examiners' Education Program are subject to this Act. This Act shall not apply, however, to any of the following: (i) the receipt by any such officer of federal funds made available under such conditions as precluded the payment thereof into the State Treasury, (ii) (blank), (iii) the Director of Insurance in his capacity as rehabilitator or liquidator under Article XIII of the Illinois Insurance Code, (iv) funds received by the Illinois State Scholarship Commission from private firms employed by the State to collect delinquent amounts due and owing from a borrower on any loans guaranteed by such Commission under the Higher Education Student Assistance Law or on any "eligible loans" as that term is defined under the Education Loan Purchase Program Law, or (v) moneys collected on behalf of lessees of facilities of the Department of Agriculture located on the Illinois State Fairgrounds at Springfield and DuQuoin. This Section 1 shall not apply to the receipt of funds required to be deposited in the Industrial Project Fund pursuant to Section 12 of the Rehabilitation of Persons with Disabilities Act.
(Source: P.A. 99-143, eff. 7-27-15.)

(30 ILCS 230/2) (from Ch. 127, par. 171)
Sec. 2. Accounts of money received; payment into State treasury.
(a) Every officer, board, commission, commissioner, department, institution, arm or agency brought within the provisions of this Act by Section 1 shall keep in proper books a detailed itemized account of all moneys received for or on behalf of the State of Illinois, showing the date of receipt, the payor, and purpose and amount, and the date and manner of disbursement as hereinafter provided, and, unless a different time of payment is expressly provided by law or by rules or regulations promulgated under subsection (b) of this Section, shall pay into the State treasury the gross amount of money so received on the day of actual physical receipt with respect to any single item of receipt exceeding $10,000, within 24 hours of actual physical receipt with respect to an accumulation of receipts of $10,000 or more, or within 48 hours of actual physical receipt with respect to an accumulation of receipts exceeding $500 but less than $10,000, disregarding holidays, Saturdays and Sundays, after the receipt of same, without any deduction on account of salaries, fees, costs, charges, expenses or claims of any description whatever; provided that:
(1) the provisions of (i) Section 2505-475 of the

Department of Revenue Law (20 ILCS 2505/2505-475), (ii) any specific taxing statute authorizing a claim for credit procedure instead of the actual making of refunds, (iii) Section 505 of the Illinois Controlled Substances Act, (iv) Section 85 of the Methamphetamine Control and Community Protection Act, authorizing the Director of State Police to dispose of forfeited property, which includes the sale and disposition of the proceeds of the sale of forfeited property, and the Department of Central Management Services to be reimbursed for costs incurred with the sales of forfeited vehicles, boats or aircraft and to pay to bona fide or innocent purchasers, conditional sales vendors or mortgagees of such vehicles, boats or aircraft their interest in such vehicles, boats or aircraft, and (v) Section 6b-2 of the State Finance Act, establishing procedures for handling cash receipts from the sale of pari-mutuel wagering tickets, shall not be deemed to be in conflict with the requirements of this Section;

(2) any fees received by the State Registrar of Vital

Records pursuant to the Vital Records Act which are insufficient in amount may be returned by the Registrar as provided in that Act;

(3) any fees received by the Department of Public

Health under the Food Handling Regulation Enforcement Act that are submitted for renewal of an expired food service sanitation manager certificate may be returned by the Director as provided in that Act;

(3.5) the State Treasurer may permit the deduction of

fees by third-party unclaimed property examiners from the property recovered by the examiners for the State of Illinois during examinations of holders located outside the State under which the Office of the Treasurer has agreed to pay for the examinations based upon a percentage, in accordance with the Revised Uniform Unclaimed Property Act, of the property recovered during the examination; and

(4) if the amount of money received does not exceed

$500, such money may be retained and need not be paid into the State treasury until the total amount of money so received exceeds $500, or until the next succeeding 1st or 15th day of each month (or until the next business day if these days fall on Sunday or a holiday), whichever is earlier, at which earlier time such money shall be paid into the State treasury, except that if a local bank or savings and loan association account has been authorized by law, any balances shall be paid into the State treasury on Monday of each week if more than $500 is to be deposited in any fund.

Single items of receipt exceeding $10,000 received after 2 p.m. on a working day may be deemed to have been received on the next working day for purposes of fulfilling the requirement that the item be deposited on the day of actual physical receipt.
No money belonging to or left for the use of the State shall be expended or applied except in consequence of an appropriation made by law and upon the warrant of the State Comptroller. However, payments made by the Comptroller to persons by direct deposit need not be made upon the warrant of the Comptroller, but if not made upon a warrant, shall be made in accordance with Section 9.02 of the State Comptroller Act. All moneys so paid into the State treasury shall, unless required by some statute to be held in the State treasury in a separate or special fund, be covered into the General Revenue Fund in the State treasury. Moneys received in the form of checks, drafts or similar instruments shall be properly endorsed, if necessary, and delivered to the State Treasurer for collection. The State Treasurer shall remit such collected funds to the depositing officer, board, commission, commissioner, department, institution, arm or agency by Treasurers Draft or through electronic funds transfer. The draft or notification of the electronic funds transfer shall be provided to the State Comptroller to allow deposit into the appropriate fund.
(b) Different time periods for the payment of public funds into the State treasury or to the State Treasurer, in excess of the periods established in subsection (a) of this Section, but not in excess of 30 days after receipt of such funds, may be established and revised from time to time by rules or regulations promulgated jointly by the State Treasurer and the State Comptroller in accordance with the Illinois Administrative Procedure Act. The different time periods established by rule or regulation under this subsection may vary according to the nature and amounts of the funds received, the locations at which the funds are received, whether compliance with the deposit requirements specified in subsection (a) of this Section would be cost effective, and such other circumstances and conditions as the promulgating authorities consider to be appropriate. The Treasurer and the Comptroller shall review all such different time periods established pursuant to this subsection every 2 years from the establishment thereof and upon such review, unless it is determined that it is economically unfeasible for the agency to comply with the provisions of subsection (a), shall repeal such different time period.
(Source: P.A. 100-22, eff. 1-1-18.)

(30 ILCS 230/2a) (from Ch. 127, par. 172)
Sec. 2a. Every officer, board, commission, commissioner, department, institute, arm, or agency to whom or to which this Act applies is to notify the State Treasurer as to money paid to him, her, or it under protest as provided in Section 2a.1, and the Treasurer is to place the money in a special fund to be known as the protest fund. At the expiration of 30 days from the date of payment, the money is to be transferred from the protest fund to the appropriate fund in which it would have been placed had there been payment without protest unless the party making that payment under protest has filed a complaint and secured within that 30 days a temporary restraining order or a preliminary injunction, restraining the making of that transfer and unless, in addition, within that 30 days, a copy of the temporary restraining order or preliminary injunction has been served upon the State Treasurer and also upon the officer, board, commission, commissioner, department, institute, arm, or agency to whom or to which the payment under protest was made, in which case the payment and such other payments as are subsequently made under notice of protest, as provided in Section 2a.1, by the same person, the transfer of which payments is restrained by such temporary restraining order or preliminary injunction, are to be held in the protest fund until the final order or judgment of the court. The judicial remedy herein provided, however, relates only to questions which must be decided by the court in determining the proper disposition of the moneys paid under protest. Any authorized payment from the protest fund shall bear simple interest at a rate equal to the average of the weekly rates at issuance on 13-week U.S. Treasury Bills from the date of deposit into the protest fund to the date of disbursement from the protest fund. In cases involving temporary restraining orders or preliminary injunctions entered March 10, 1982, or thereafter, pursuant to this Section, when the party paying under protest fails in the protest action the State Treasurer shall determine if any moneys paid under protest were paid as a result of assessments under the following provisions: the Municipal Retailers' Occupation Tax Act, the Municipal Service Occupation Tax Act, the Municipal Use Tax Act, the Municipal Automobile Renting Occupation Tax Act, the Municipal Automobile Renting Use Tax Act, Section 8-11-9 of the Illinois Municipal Code, the Tourism, Conventions and Other Special Events Promotion Act of 1967, the County Automobile Renting Occupation Tax Act, the County Automobile Renting Use Tax Act, Section 5-1034 of the Counties Code, Section 5.01 of the Local Mass Transit District Act, the Downstate Public Transportation Act, Section 4.03 of the Regional Transportation Authority Act, subsections (c) and (d) of Section 201 of the Illinois Income Tax Act, Section 2a.1 of the Messages Tax Act, Section 2a.1 of the Gas Revenue Tax Act, Section 2a.1 of the Public Utilities Revenue Act, and the Water Company Invested Capital Tax Act. Any such moneys paid under protest shall bear simple interest at a rate equal to the average of the weekly rates at issuance on 13-week U.S. Treasury Bills from the date of deposit into the protest fund to the date of disbursement from the protest fund.
It is unlawful for the Clerk of a court, a bank or any person other than the State Treasurer to be appointed as trustee with respect to any purported payment under protest, or otherwise to be authorized by a court to hold any purported payment under protest, during the pendency of the litigation involving such purported payment under protest, it being the expressed intention of the General Assembly that no one is to act as custodian of any such purported payment under protest except the State Treasurer.
No payment under protest within the meaning of this Act has been made unless paid to an officer, board, commission, commissioner, department, institute, arm or agency brought within this Act by Section 1 and unless made in the form specified by Section 2a.1. No payment into court or to a circuit clerk or other court-appointed trustee is a payment under protest within the meaning of this Act.
(Source: P.A. 87-950.)

(30 ILCS 230/2a.1) (from Ch. 127, par. 172a)
Sec. 2a.1. Payment of money under protest to every officer, board, commission, commissioner, department, institute, arm or agency authorized to receive moneys for or on behalf of the State shall be noted by the payer as paid under protest as to each payment so made. In cases where a single remittance is made of an amount of money in excess of that so paid under protest, the particular amount paid under protest together with pertinent data descriptive of the suit or suits in relation to which such payment or payments are made and the amount allocable to each, shall be stated.
Notice of payment under protest shall be made in substantially the following form:

(30 ILCS 230/2A.2) (from Ch. 127, par. 172b)
Sec. 2A.2. No officer or employee of this State shall create or maintain or participate in a trust fund or bank or savings and loan association deposit of any money received by him by virtue of his office or employment except as provided by law. Any such officer or employee who on the effective date of this amendatory Act of 1961 has in his possession, or after such effective date receives, money under conditions which do not require payment thereof into the State Treasury, but which he is authorized by law to receive and hold in a trust fund or bank or savings and loan association deposit outside the State Treasury, shall immediately submit a report to the Auditor General identifying the trust fund or bank or savings and loan association deposit as well as the depository in which it is maintained.
If any such officer or employee receives or has in his possession money under conditions which do not require payment thereof into the State Treasury, and there is no trust fund or bank or savings and loan association deposit authorized by law for the receipt thereof, he may, upon the written approval of the Governor and the State Comptroller, establish a temporary trust fund or bank or savings and loan association deposit which shall be legal until the thirtieth day after the sine die adjournment of the next regular session of the General Assembly. A copy of such written approval shall immediately be forwarded by the Comptroller to the Auditor General.
As soon as the next regular session of the General Assembly has organized for the transaction of business, a complete report concerning each such temporary trust fund or bank or savings and loan association deposit shall be filed, by the State officer or employee having charge thereof, with the presiding officer of each house of the General Assembly. If such General Assembly does not, by law, authorize the continuance of the trust fund or bank or savings and loan association deposit so required to be reported, the money in such temporary trust fund or bank or savings and loan association deposit shall be deposited in the general revenue fund in the State Treasury.
(Source: P.A. 83-541.)

(30 ILCS 230/2a.3) (from Ch. 127, par. 172c)
Sec. 2a.3. Accounting and Deposit of Indirect Cost Recoveries. Every officer, board, commission, commissioners, department, institution, arm or agency to whom this Act applies which is eligible for indirect cost reimbursements shall make timely application for such reimbursements and shall maintain accurate records concerning the application for and the receipt, deposit and use of all indirect cost reimbursement under its control.
Any indirect cost reimbursements received by any officer, board, commission, commissioner, department, institute, arm, or agency shall within 30 days of the receipt of the reimbursement deposit the reimbursement to the fund from which the original expenditures were made which gave rise to the reimbursement unless deposit into another fund is required by law. If deposit to the original fund cannot be made or determined for any reason, then the reimbursement shall be deposited to the General Revenue Fund. The Comptroller shall, upon the request of an officer, board, commission, commissioner, department, institute, arm or agency, order the transfer of monies between funds held by the State Treasurer to effectuate the appropriate deposit of indirect cost reimbursements received pursuant to this Act. All deposits of indirect cost reimbursements shall be for the full amount received without diminution of any type whatsoever.
(Source: P.A. 84-803.)

(30 ILCS 230/2b) (from Ch. 127, par. 173)
Sec. 2b.
Any State officer or other person who wilfully violates any provision of this Act for which a penalty is not otherwise prescribed or who wilfully neglects and refuses to perform any duty imposed upon such person by the terms of this Act shall be guilty of a Class 4 felony.
(Source: P.A. 77-2601.)

(30 ILCS 230/2c) (from Ch. 127, par. 173a)
Sec. 2c. Every such officer, board, commission, commissioner, department, institution, arm or agency is authorized to demand and receive a bond and securities in amount and kind satisfactory to him from any bank or savings and loan association in which moneys held by such officer, board, commission, commissioner, department, institution, arm or agency for or on behalf of the State of Illinois, may be on deposit, such securities to be held by the officer, board, commission, commissioner, department, institution, arm or agency for the period that such moneys are so on deposit and then returned together with interest, dividends and other accruals to the bank or savings and loan association. The bond or undertaking and such securities shall be conditioned for the return of the moneys deposited in conformity with the terms of the deposit.
Whenever funds deposited with a bank or savings and loan association exceed the amount of federal deposit insurance coverage, a bond, pledged securities, or other eligible collateral shall be obtained. Only the types of securities or other eligible collateral which the State Treasurer may, in his or her discretion, accept for amounts not insured by the Federal Deposit Insurance Corporation or the Federal Savings and Loan Insurance Corporation under Section 11 of "An Act in relation to State moneys", approved June 28, 1919, as amended, may be accepted as pledged securities. The market value of the bond or pledged securities shall at all times be equal to or greater than the uninsured portion of the deposit unless the funds deposited are collateralized pursuant to a system established by the State Treasurer to aggregate permissible securities received as collateral from financial institutions in a collateral pool to secure State deposits of the institution that have pledged securities to the pool.
All securities deposited by a bank or savings and loan association under the provisions of this Section shall remain the property of the depositary and may be stamped by the depositary so as to indicate that such securities are deposited as collateral. Should the bank or savings and loan association fail or refuse to pay over the moneys, or any part thereof, deposited with it, the officer, board, commission, commissioner, department, institution, arm or agency may sell such securities upon giving 5 days notice to the depositary of his intention to so sell such securities. Such sale shall transfer absolute ownership of the securities so sold to the vendee thereof. The surplus, if any, over the amount due to the State and the expenses of the sale shall be paid to the bank or savings and loan association. Actions may be brought in the name of the People of the State of Illinois to enforce the claims of the State with respect to any securities deposited by a bank or savings and loan association.
No bank or savings and loan association shall receive public funds as permitted by this Section, unless it has complied with the requirements established pursuant to Section 6 of "An Act relating to certain investments of public funds by public agencies", approved July 23, 1943, as now or hereafter amended.
(Source: P.A. 93-561, eff. 1-1-04.)

(30 ILCS 230/2d) (from Ch. 127, par. 173b)
Sec. 2d. Every such bond and/or securities, either or both of them heretofore so received by any such officer, board, commission, commissioner, department, institution, arm or agency in the same manner as is provided in section 2c, is hereby validated to all intents and purposes as if received after the taking effect of this act.
(Source: Laws 1933, p. 1082.)

(30 ILCS 230/2e) (from Ch. 127, par. 173c)
Sec. 2e. (a) If moneys received by a State agency and deposited pursuant to this Act are determined to be subject to refund due to an overpayment or erroneous payment, the Comptroller, upon receipt of such documentation as he may require from the agency making the deposit, shall issue a refund from the fund into which the agency deposited such moneys in accordance with this Section.
(b) Refunds shall be made pursuant to this Section only on behalf of State agencies for which the General Assembly has not enacted a current fiscal year appropriation for refunds and only in an amount not to exceed $10,000 for each such agency for each fiscal year.
(c) For the purpose of making refunds in accordance with this Section, there are hereby appropriated to the Comptroller from the funds into which deposits are made pursuant to this Act on a continuing basis sums equal to amounts from time to time refunded pursuant to this Section.
(Source: P.A. 86-658.)

(30 ILCS 230/4) (from Ch. 127, par. 175)
Sec. 4.
The State Comptroller shall prescribe a uniform form and system of receipts for use when money is received for or on behalf of the State and it is the duty of all officers, boards, commissions, commissioners, departments, institutions, arms or agencies of the State government which are subject to the provisions of this Act to use only the uniform form and system of receipts so prescribed. The Comptroller shall at all times have the right to examine such of the books, documents, memoranda, files, papers and records of any officer, board, commission, commissioner, department or institution, receiving moneys as aforesaid as are necessary to verify the accuracy of the account required by section 2 of this Act to be kept.
(Source: P.A. 78-592.)

(30 ILCS 230/5) (from Ch. 127, par. 176)
Sec. 5. Any officer named herein, or any officer, or employee of any board, commission, commissioner, department or institution, receiving money, who shall wilfully fail or neglect to keep a detailed itemized account of all moneys received, as required by Sections 1 and 2 of this Act, or who shall make a false or fraudulent entry of the same, or who shall refuse to permit the State Comptroller to have free and unrestricted access to the books, documents, memoranda, papers, files, and records in his or her custody or possession, or who shall wilfully fail, neglect or refuse to file with the Comptroller the statement required by Section 2 of this Act, shall be guilty of a Class A misdemeanor.
(Source: P.A. 84-551.)

(30 ILCS 230/5a)
Sec. 5a. The Secretary of State shall deposit all fees into the funds specified in the statute imposing or authorizing the fee no more than 30 days after receipt of the fee by the Secretary of State.
(Source: P.A. 93-839, eff. 7-30-04.)

(30 ILCS 230/6) (from Ch. 127, par. 176a)
Sec. 6. This Act shall not apply to contributions or other moneys collected pursuant to the provisions of the Unemployment Insurance Act.
(Source: P.A. 91-357, eff. 7-29-99.)

(30 ILCS 230/6a) (from Ch. 127, par. 176a.1)
Sec. 6a. This Act shall be known and may be cited as the "State Officers and Employees Money Disposition Act".
(Source: P.A. 83-1362.)



30 ILCS 235/ - Public Funds Investment Act.

(30 ILCS 235/0.01) (from Ch. 85, par. 900)
Sec. 0.01. Short title. This Act may be cited as the Public Funds Investment Act.
(Source: P.A. 86-1324.)

(30 ILCS 235/1) (from Ch. 85, par. 901)
Sec. 1. The words "public funds", as used in this Act, mean current operating funds, special funds, interest and sinking funds, and funds of any kind or character belonging to or in the custody of any public agency.
The words "public agency", as used in this Act, mean the State of Illinois, the various counties, townships, cities, towns, villages, school districts, educational service regions, special road districts, public water supply districts, fire protection districts, drainage districts, levee districts, sewer districts, housing authorities, the Illinois Bank Examiners' Education Foundation, the Chicago Park District, and all other political corporations or subdivisions of the State of Illinois, now or hereafter created, whether herein specifically mentioned or not. This Act does not apply to the Illinois Prepaid Tuition Trust Fund, private funds collected by the Illinois Conservation Foundation, or pension funds or retirement systems established under the Illinois Pension Code, except as otherwise provided in that Code.
The words "governmental unit", as used in this Act, have the same meaning as in the Local Government Debt Reform Act.
(Source: P.A. 98-297, eff. 1-1-14.)

(30 ILCS 235/2) (from Ch. 85, par. 902)
Sec. 2. Authorized investments.
(a) Any public agency may invest any public funds as follows:
(1) in bonds, notes, certificates of indebtedness,

treasury bills or other securities now or hereafter issued, which are guaranteed by the full faith and credit of the United States of America as to principal and interest;

(2) in bonds, notes, debentures, or other similar

obligations of the United States of America, its agencies, and its instrumentalities;

(3) in interest-bearing savings accounts,

interest-bearing certificates of deposit or interest-bearing time deposits or any other investments constituting direct obligations of any bank as defined by the Illinois Banking Act;

(4) in short term obligations of corporations

organized in the United States with assets exceeding $500,000,000 if (i) such obligations are rated at the time of purchase at one of the 3 highest classifications established by at least 2 standard rating services and which mature not later than 270 days from the date of purchase, (ii) such purchases do not exceed 10% of the corporation's outstanding obligations and (iii) no more than one-third of the public agency's funds may be invested in short term obligations of corporations; or

(5) in money market mutual funds registered under the

Investment Company Act of 1940, provided that the portfolio of any such money market mutual fund is limited to obligations described in paragraph (1) or (2) of this subsection and to agreements to repurchase such obligations.

(a-1) In addition to any other investments authorized under this Act, a municipality, park district, forest preserve district, conservation district, county, or other governmental unit may invest its public funds in interest bearing bonds of any county, township, city, village, incorporated town, municipal corporation, or school district, of the State of Illinois, of any other state, or of any political subdivision or agency of the State of Illinois or of any other state, whether the interest earned thereon is taxable or tax-exempt under federal law. The bonds shall be registered in the name of the municipality, park district, forest preserve district, conservation district, county, or other governmental unit, or held under a custodial agreement at a bank. The bonds shall be rated at the time of purchase within the 4 highest general classifications established by a rating service of nationally recognized expertise in rating bonds of states and their political subdivisions.
(b) Investments may be made only in banks which are insured by the Federal Deposit Insurance Corporation. Any public agency may invest any public funds in short term discount obligations of the Federal National Mortgage Association or in shares or other forms of securities legally issuable by savings banks or savings and loan associations incorporated under the laws of this State or any other state or under the laws of the United States. Investments may be made only in those savings banks or savings and loan associations the shares, or investment certificates of which are insured by the Federal Deposit Insurance Corporation. Any such securities may be purchased at the offering or market price thereof at the time of such purchase. All such securities so purchased shall mature or be redeemable on a date or dates prior to the time when, in the judgment of such governing authority, the public funds so invested will be required for expenditure by such public agency or its governing authority. The expressed judgment of any such governing authority as to the time when any public funds will be required for expenditure or be redeemable is final and conclusive. Any public agency may invest any public funds in dividend-bearing share accounts, share certificate accounts or class of share accounts of a credit union chartered under the laws of this State or the laws of the United States; provided, however, the principal office of any such credit union must be located within the State of Illinois. Investments may be made only in those credit unions the accounts of which are insured by applicable law.
(c) For purposes of this Section, the term "agencies of the United States of America" includes: (i) the federal land banks, federal intermediate credit banks, banks for cooperative, federal farm credit banks, or any other entity authorized to issue debt obligations under the Farm Credit Act of 1971 (12 U.S.C. 2001 et seq.) and Acts amendatory thereto; (ii) the federal home loan banks and the federal home loan mortgage corporation; and (iii) any other agency created by Act of Congress.
(d) Except for pecuniary interests permitted under subsection (f) of Section 3-14-4 of the Illinois Municipal Code or under Section 3.2 of the Public Officer Prohibited Practices Act, no person acting as treasurer or financial officer or who is employed in any similar capacity by or for a public agency may do any of the following:
(1) have any interest, directly or indirectly, in any

investments in which the agency is authorized to invest.

(2) have any interest, directly or indirectly, in the

sellers, sponsors, or managers of those investments.

(3) receive, in any manner, compensation of any kind

from any investments in which the agency is authorized to invest.

(e) Any public agency may also invest any public funds in a Public Treasurers' Investment Pool created under Section 17 of the State Treasurer Act. Any public agency may also invest any public funds in a fund managed, operated, and administered by a bank, subsidiary of a bank, or subsidiary of a bank holding company or use the services of such an entity to hold and invest or advise regarding the investment of any public funds.
(f) To the extent a public agency has custody of funds not owned by it or another public agency and does not otherwise have authority to invest such funds, the public agency may invest such funds as if they were its own. Such funds must be released to the appropriate person at the earliest reasonable time, but in no case exceeding 31 days, after the private person becomes entitled to the receipt of them. All earnings accruing on any investments or deposits made pursuant to the provisions of this Act shall be credited to the public agency by or for which such investments or deposits were made, except as provided otherwise in Section 4.1 of the State Finance Act or the Local Governmental Tax Collection Act, and except where by specific statutory provisions such earnings are directed to be credited to and paid to a particular fund.
(g) A public agency may purchase or invest in repurchase agreements of government securities having the meaning set out in the Government Securities Act of 1986, as now or hereafter amended or succeeded, subject to the provisions of said Act and the regulations issued thereunder. The government securities, unless registered or inscribed in the name of the public agency, shall be purchased through banks or trust companies authorized to do business in the State of Illinois.
(h) Except for repurchase agreements of government securities which are subject to the Government Securities Act of 1986, as now or hereafter amended or succeeded, no public agency may purchase or invest in instruments which constitute repurchase agreements, and no financial institution may enter into such an agreement with or on behalf of any public agency unless the instrument and the transaction meet the following requirements:
(1) The securities, unless registered or inscribed in

the name of the public agency, are purchased through banks or trust companies authorized to do business in the State of Illinois.

(2) An authorized public officer after ascertaining

which firm will give the most favorable rate of interest, directs the custodial bank to "purchase" specified securities from a designated institution. The "custodial bank" is the bank or trust company, or agency of government, which acts for the public agency in connection with repurchase agreements involving the investment of funds by the public agency. The State Treasurer may act as custodial bank for public agencies executing repurchase agreements. To the extent the Treasurer acts in this capacity, he is hereby authorized to pass through to such public agencies any charges assessed by the Federal Reserve Bank.

(3) A custodial bank must be a member bank of the

Federal Reserve System or maintain accounts with member banks. All transfers of book-entry securities must be accomplished on a Reserve Bank's computer records through a member bank of the Federal Reserve System. These securities must be credited to the public agency on the records of the custodial bank and the transaction must be confirmed in writing to the public agency by the custodial bank.

(4) Trading partners shall be limited to banks or

trust companies authorized to do business in the State of Illinois or to registered primary reporting dealers.

(5) The security interest must be perfected.
(6) The public agency enters into a written master

repurchase agreement which outlines the basic responsibilities and liabilities of both buyer and seller.

(7) Agreements shall be for periods of 330 days or

less.

(8) The authorized public officer of the public

agency informs the custodial bank in writing of the maturity details of the repurchase agreement.

(9) The custodial bank must take delivery of and

maintain the securities in its custody for the account of the public agency and confirm the transaction in writing to the public agency. The Custodial Undertaking shall provide that the custodian takes possession of the securities exclusively for the public agency; that the securities are free of any claims against the trading partner; and any claims by the custodian are subordinate to the public agency's claims to rights to those securities.

(10) The obligations purchased by a public agency may

only be sold or presented for redemption or payment by the fiscal agent bank or trust company holding the obligations upon the written instruction of the public agency or officer authorized to make such investments.

(11) The custodial bank shall be liable to the public

agency for any monetary loss suffered by the public agency due to the failure of the custodial bank to take and maintain possession of such securities.

(i) Notwithstanding the foregoing restrictions on investment in instruments constituting repurchase agreements the Illinois Housing Development Authority may invest in, and any financial institution with capital of at least $250,000,000 may act as custodian for, instruments that constitute repurchase agreements, provided that the Illinois Housing Development Authority, in making each such investment, complies with the safety and soundness guidelines for engaging in repurchase transactions applicable to federally insured banks, savings banks, savings and loan associations or other depository institutions as set forth in the Federal Financial Institutions Examination Council Policy Statement Regarding Repurchase Agreements and any regulations issued, or which may be issued by the supervisory federal authority pertaining thereto and any amendments thereto; provided further that the securities shall be either (i) direct general obligations of, or obligations the payment of the principal of and/or interest on which are unconditionally guaranteed by, the United States of America or (ii) any obligations of any agency, corporation or subsidiary thereof controlled or supervised by and acting as an instrumentality of the United States Government pursuant to authority granted by the Congress of the United States and provided further that the security interest must be perfected by either the Illinois Housing Development Authority, its custodian or its agent receiving possession of the securities either physically or transferred through a nationally recognized book entry system.
(j) In addition to all other investments authorized under this Section, a community college district may invest public funds in any mutual funds that invest primarily in corporate investment grade or global government short term bonds. Purchases of mutual funds that invest primarily in global government short term bonds shall be limited to funds with assets of at least $100 million and that are rated at the time of purchase as one of the 10 highest classifications established by a recognized rating service. The investments shall be subject to approval by the local community college board of trustees. Each community college board of trustees shall develop a policy regarding the percentage of the college's investment portfolio that can be invested in such funds.
Nothing in this Section shall be construed to authorize an intergovernmental risk management entity to accept the deposit of public funds except for risk management purposes.
(Source: P.A. 97-129, eff. 7-14-11; 98-297, eff. 1-1-14; 98-390, eff. 8-16-13; 98-756, eff. 7-16-14.)

(30 ILCS 235/2.5)
Sec. 2.5. Investment policy.
(a) Investment of public funds by a public agency shall be governed by a written investment policy adopted by the public agency. The level of detail and complexity of the investment policy shall be appropriate to the nature of the funds, the purpose for the funds, and the amount of the public funds within the investment portfolio. The policy shall address safety of principal, liquidity of funds, and return on investment and shall require that the investment portfolio be structured in such manner as to provide sufficient liquidity to pay obligations as they come due. In addition, the investment policy shall include or address the following:
(1) a listing of authorized investments;
(2) a rule, such as the "prudent person rule",

establishing the standard of care that must be maintained by the persons investing the public funds;

(3) investment guidelines that are appropriate to the

nature of the funds, the purpose for the funds, and the amount of the public funds within the investment portfolio;

(4) a policy regarding diversification of the

investment portfolio that is appropriate to the nature of the funds, the purpose for the funds, and the amount of the public funds within the investment portfolio;

(5) guidelines regarding collateral requirements, if

any, for the deposit of public funds in a financial institution made pursuant to this Act, and, if applicable, guidelines for contractual arrangements for the custody and safekeeping of that collateral;

(6) a policy regarding the establishment of a system

of internal controls and written operational procedures designed to prevent losses of funds that might arise from fraud, employee error, misrepresentation by third parties, or imprudent actions by employees of the entity;

(7) identification of the chief investment officer

who is responsible for establishing the internal controls and written procedures for the operation of the investment program;

(8) performance measures that are appropriate to the

nature of the funds, the purpose for the funds, and the amount of the public funds within the investment portfolio;

(9) a policy regarding appropriate periodic review of

the investment portfolio, its effectiveness in meeting the public agency's needs for safety, liquidity, rate of return, and diversification, and its general performance;

(10) a policy establishing at least quarterly written

reports of investment activities by the public agency's chief financial officer for submission to the governing body and chief executive officer of the public agency. The reports shall include information regarding securities in the portfolio by class or type, book value, income earned, and market value as of the report date;

(11) a policy regarding the selection of investment

advisors, money managers, and financial institutions; and

(12) a policy regarding ethics and conflicts of

interest.

(b) For purposes of the State or a county, the investment policy shall be adopted by the elected treasurer and presented to the chief executive officer and the governing body. For purposes of any other public agency, the investment policy shall be adopted by the governing body of the public agency.
(c) The investment policy shall be made available to the public at the main administrative office of the public agency.
(d) The written investment policy required under this Section shall be developed and implemented by January 1, 2000.
(Source: P.A. 90-688, eff. 7-31-98.)

(30 ILCS 235/2.10)
Sec. 2.10. Unit of local government; deposit at reduced rate of interest. The treasurer of a unit of local government may, in his or her discretion, deposit public moneys of that unit of local government in a financial institution pursuant to an agreement that provides for a reduced rate of interest, provided that the institution agrees to expend an amount of money equal to the amount of the reduction for senior centers.
(Source: P.A. 93-246, eff. 7-22-03.)

(30 ILCS 235/3) (from Ch. 85, par. 903)
Sec. 3. If any securities, purchased under authority of Section 2 hereof, are issuable to a designated payee or to the order of a designated payee, then the public agency shall be so designated, and further, if such securities are purchased with money taken from a particular fund of a public agency, the name of such fund shall be added to that of such public agency. If any such securities are registerable, either as to principal or interest, or both, then such securities shall be so registered in the name of the public agency, and in the name of the fund to which they are to be credited.
(Source: Laws 1943, vol. 1, p. 951.)

(30 ILCS 235/4) (from Ch. 85, par. 904)
Sec. 4. All securities purchased under the authority of this Act shall be held for the benefit of the public agency which purchased them, and if purchased with money taken from a particular fund, such securities shall be credited to and deemed to be a part of such fund, and shall be held for the benefit thereof. All securities so purchased shall be deposited and held in a safe place by the person or persons having custody of the fund to which they are credited, and such person or persons are responsible upon his or their official bond or bonds for the safekeeping of all such securities. Any securities purchased by any such public agency under authority of this Act, may be sold at any time, at the then current market price thereof, by the governing authority of such public agency. Except as provided in Section 4.1 of "An Act in relation to State finance", all payments received as principal or interest, or otherwise, derived from any such securities shall be credited to the public agency and to the fund by or for which such securities were purchased.
(Source: P.A. 84-1378.)

(30 ILCS 235/5) (from Ch. 85, par. 905)
Sec. 5. This Act, without reference to any other statute, shall be deemed full and complete authority for the investment of public funds, as hereinabove provided, and shall be construed as an additional and alternative method therefor.
(Source: Laws 1943, vol. 1, p. 951.)

(30 ILCS 235/6) (from Ch. 85, par. 906)
Sec. 6. Report of financial institutions.
(a) No bank shall receive any public funds unless it has furnished the corporate authorities of a public agency submitting a deposit with copies of the last two sworn statements of resources and liabilities which the bank is required to furnish to the Commissioner of Banks and Real Estate or to the Comptroller of the Currency. Each bank designated as a depository for public funds shall, while acting as such depository, furnish the corporate authorities of a public agency with a copy of all statements of resources and liabilities which it is required to furnish to the Commissioner of Banks and Real Estate or to the Comptroller of the Currency; provided, that if such funds or moneys are deposited in a bank, the amount of all such deposits not collateralized or insured by an agency of the federal government shall not exceed 75% of the capital stock and surplus of such bank, and the corporate authorities of a public agency submitting a deposit shall not be discharged from responsibility for any funds or moneys deposited in any bank in excess of such limitation.
(b) No savings bank or savings and loan association shall receive public funds unless it has furnished the corporate authorities of a public agency submitting a deposit with copies of the last 2 sworn statements of resources and liabilities which the savings bank or savings and loan association is required to furnish to the Commissioner of Banks and Real Estate or the Federal Deposit Insurance Corporation. Each savings bank or savings and loan association designated as a depository for public funds shall, while acting as such depository, furnish the corporate authorities of a public agency with a copy of all statements of resources and liabilities which it is required to furnish to the Commissioner of Banks and Real Estate or the Federal Deposit Insurance Corporation; provided, that if such funds or moneys are deposited in a savings bank or savings and loan association, the amount of all such deposits not collateralized or insured by an agency of the federal government shall not exceed 75% of the net worth of such savings bank or savings and loan association as defined by the Federal Deposit Insurance Corporation, and the corporate authorities of a public agency submitting a deposit shall not be discharged from responsibility for any funds or moneys deposited in any savings bank or savings and loan association in excess of such limitation.
(c) No credit union shall receive public funds unless it has furnished the corporate authorities of a public agency submitting a share deposit with copies of the last two reports of examination prepared by or submitted to the Illinois Department of Financial Institutions or the National Credit Union Administration. Each credit union designated as a depository for public funds shall, while acting as such depository, furnish the corporate authorities of a public agency with a copy of all reports of examination prepared by or furnished to the Illinois Department of Financial Institutions or the National Credit Union Administration; provided that if such funds or moneys are invested in a credit union account, the amount of all such investments not collateralized or insured by an agency of the federal government or other approved share insurer shall not exceed 50% of the unimpaired capital and surplus of such credit union, which shall include shares, reserves and undivided earnings and the corporate authorities of a public agency making an investment shall not be discharged from responsibility for any funds or moneys invested in a credit union in excess of such limitation.
(d) Whenever a public agency deposits any public funds in a financial institution, the public agency may enter into an agreement with the financial institution requiring any funds not insured by the Federal Deposit Insurance Corporation or the National Credit Union Administration or other approved share insurer to be collateralized by any of the following classes of securities, provided there has been no default in the payment of principal or interest thereon:
(1) Bonds, notes, or other securities constituting

direct and general obligations of the United States, the bonds, notes, or other securities constituting the direct and general obligation of any agency or instrumentality of the United States, the interest and principal of which is unconditionally guaranteed by the United States, and bonds, notes, or other securities or evidence of indebtedness constituting the obligation of a U.S. agency or instrumentality.

(2) Direct and general obligation bonds of the State

of Illinois or of any other state of the United States.

(3) Revenue bonds of this State or any authority,

board, commission, or similar agency thereof.

(4) Direct and general obligation bonds of any city,

town, county, school district, or other taxing body of any state, the debt service of which is payable from general ad valorem taxes.

(5) Revenue bonds of any city, town, county, or

school district of the State of Illinois.

(6) Obligations issued, assumed, or guaranteed by the

International Finance Corporation, the principal of which is not amortized during the life of the obligation, but no such obligation shall be accepted at more than 90% of its market value.

(7) Illinois Affordable Housing Program Trust Fund

Bonds or Notes as defined in and issued pursuant to the Illinois Housing Development Act.

(8) In an amount equal to at least market value of

that amount of funds deposited exceeding the insurance limitation provided by the Federal Deposit Insurance Corporation or the National Credit Union Administration or other approved share insurer: (i) securities, (ii) mortgages, (iii) letters of credit issued by a Federal Home Loan Bank, or (iv) loans covered by a State Guarantee under the Illinois Farm Development Act, if that guarantee has been assumed by the Illinois Finance Authority under Section 845-75 of the Illinois Finance Authority Act, and loans covered by a State Guarantee under Article 830 of the Illinois Finance Authority Act.

(9) Certificates of deposit or share certificates

issued to the depository institution pledging them as security. The public agency may require security in the amount of 125% of the value of the public agency deposit. Such certificate of deposit or share certificate shall:

(i) be fully insured by the Federal Deposit

Insurance Corporation, the Federal Savings and Loan Insurance Corporation, or the National Credit Union Share Insurance Fund or issued by a depository institution which is rated within the 3 highest classifications established by at least one of the 2 standard rating services;

(ii) be issued by a financial institution having

assets of $15,000,000 or more; and

(iii) be issued by either a savings and loan

association having a capital to asset ratio of at least 2%, by a bank having a capital to asset ratio of at least 6% or by a credit union having a capital to asset ratio of at least 4%.

The depository institution shall effect the assignment of the certificate of deposit or share certificate to the public agency and shall agree that, in the event the issuer of the certificate fails to maintain the capital to asset ratio required by this Section, such certificate of deposit or share certificate shall be replaced by additional suitable security.
(e) The public agency may accept a system established by the State Treasurer to aggregate permissible securities received as collateral from financial institutions in a collateral pool to secure public deposits of the institutions that have pledged securities to the pool.
(f) The public agency may at any time declare any particular security ineligible to qualify as collateral when, in the public agency's judgment, it is deemed desirable to do so.
(g) Notwithstanding any other provision of this Section, as security a public agency may, at its discretion, accept a bond, executed by a company authorized to transact the kinds of business described in clause (g) of Section 4 of the Illinois Insurance Code, in an amount not less than the amount of the deposits required by this Section to be secured, payable to the public agency for the benefit of the People of the unit of government, in a form that is acceptable to the public agency.
(h) Paragraphs (a), (b), (c), (d), (e), (f), and (g) of this Section do not apply to the University of Illinois, Southern Illinois University, Chicago State University, Eastern Illinois University, Governors State University, Illinois State University, Northeastern Illinois University, Northern Illinois University, Western Illinois University, the Cooperative Computer Center and public community colleges.
(Source: P.A. 95-331, eff. 8-21-07.)

(30 ILCS 235/6.5)
Sec. 6.5. Federally insured deposits at Illinois financial institutions.
(a) Notwithstanding any other provision of this Act or any other statute, whenever a public agency invests public funds in an interest-bearing savings account, demand deposit account, interest-bearing certificate of deposit, or interest-bearing time deposit under Section 2 of this Act, the provisions of Section 6 of this Act and any other statutory requirements pertaining to the eligibility of a bank to receive or hold public deposits or to the pledging of collateral by a bank to secure public deposits do not apply to any bank receiving or holding all or part of the invested public funds if (i) the public agency initiates the investment at or through a bank located in Illinois and (ii) the invested public funds are at all times fully insured by an agency or instrumentality of the federal government.
(b) Nothing in this Section is intended to:
(1) prohibit a public agency from requiring the bank

at or through which the investment of public funds is initiated to provide the public agency with the information otherwise required by subsection (a), (b), or (c) of Section 6 of this Act as a condition of investing the public funds at or through that bank; or

(2) permit a bank to receive or hold public deposits

if that bank is prohibited from doing so by any rule, sanction, or order issued by a regulatory agency or by a court.

(c) For purposes of this Section, the term "bank" includes any person doing a banking business whether subject to the laws of this or any other jurisdiction.
(Source: P.A. 98-703, eff. 7-7-14; 98-756, eff. 7-16-14; 99-78, eff. 7-20-15.)

(30 ILCS 235/7) (from Ch. 85, par. 907)
Sec. 7. When investing or depositing public funds, each custodian shall, to the extent permitted by this Act and by the lawful and reasonable performance of his custodial duties, invest or deposit such funds with or in minority-owned financial institutions within this State.
(Source: P.A. 84-754.)

(30 ILCS 235/8)
Sec. 8. Consideration of financial institution's commitment to its community.
(a) In addition to any other requirements of this Act, a public agency is authorized to consider the financial institution's record and current level of financial commitment to its local community when deciding whether to deposit public funds in that financial institution. The public agency may consider factors including, but not necessarily limited to:
(1) for financial institutions subject to the federal

Community Reinvestment Act of 1977, the current and historical ratings that the financial institution has received, to the extent that those ratings are publicly available, under the federal Community Reinvestment Act of 1977;

(2) any changes in ownership, management, policies,

or practices of the financial institution that may affect the level of the financial institution's commitment to its community;

(3) the financial impact that the withdrawal or

denial of deposits of public funds might have on the financial institution;

(4) the financial impact to the public agency as a

result of withdrawing public funds or refusing to deposit additional public funds in the financial institution; and

(5) any additional burden on the resources of the

public agency that might result from ceasing to maintain deposits of public funds at the financial institution under consideration.

(b) Nothing in this Section shall be construed as authorizing the public agency to conduct an examination or investigation of a financial institution or to receive information that is not publicly available and the disclosure of which is otherwise prohibited by law.
(Source: P.A. 93-251, eff. 7-1-04.)

(30 ILCS 235/9)
Sec. 9. Municipal and county investment in not-for-profit community development financial institutions. Municipalities and counties may invest up to $250,000 per year in public funds in not-for-profit community development financial institutions across all institutions. These financial institutions must have at least $5,000,000 in net assets and have earned at least an "A" rating by an investment rating organization that primarily provides services for community development financial institutions. Investments made under this Section shall be made for a term and at a rate acceptable to the municipality or county and the municipality or county may set benchmarks in order to continue investing in the not-for-profit community development financial institution.
(Source: P.A. 99-676, eff. 7-29-16.)



30 ILCS 237/ - Accountability for the Investment of Public Funds Act.

(30 ILCS 237/1)
Sec. 1. Short title. This Act may be cited as the Accountability for the Investment of Public Funds Act.
(Source: P.A. 93-499, eff. 1-1-04.)

(30 ILCS 237/5)
Sec. 5. Definitions. As used in this Act:
"Public funds" means current operating funds, special funds, interest and sinking funds, and funds of any kind or character belonging to or in the custody of any State agency.
"State agency" means those entities included in the definition of "State agencies" in the Illinois State Auditing Act.
(Source: P.A. 93-499, eff. 1-1-04.)

(30 ILCS 237/10)
Sec. 10. Online information concerning investment of public funds. Each State agency shall make available on the Internet, and update at least monthly by the 15th of the month, sufficient information concerning the investment of any public funds held by that State agency to identify the following:
(1) the amount of funds held by that agency on the

last day of the preceding month or the average daily balance for the preceding month;

(2) the total monthly investment income and yield for

all funds invested by that agency;

(3) the asset allocation of the investments made by

that agency; and

(4) a complete listing of all approved depository

institutions, commercial paper issuers, and broker-dealers approved to do business with that agency.

(Source: P.A. 93-499, eff. 1-1-04.)

(30 ILCS 237/15)
Sec. 15. Information exempt from posting requirement. Nothing in this Act shall require a State agency to make information available on the Internet that is exempt from inspection and copying under the Freedom of Information Act.
(Source: P.A. 93-499, eff. 1-1-04.)



30 ILCS 240/ - Public Funds in Failed Banks Act.

(30 ILCS 240/0.01) (from Ch. 102, par. 18.9)
Sec. 0.01. Short title. This Act may be cited as the Public Funds in Failed Banks Act.
(Source: P.A. 86-1324.)

(30 ILCS 240/1) (from Ch. 102, par. 19)
Sec. 1. No action shall be brought nor shall any action lie against the treasurer or custodian of any public funds which have been, or hereafter may be, lawfully deposited in any bank which has closed or failed, or hereafter may close or fail, for the failure to pay over such funds, or any part thereof within a period of two years after such bank has failed or closed nor shall such treasurer or custodian be liable to pay over such funds, to the proper authorities during such period unless he has received payment of all, or a part of such funds, from the officials of such closed or failed bank or from the receiver therefor or from the sale or disposition of any securities pledged for the repayment of such funds, nor shall such treasurer or custodian be liable during such period for any greater sum than the amount or amounts he has received as such treasurer or custodian in the liquidation of such bank or the sale or disposition of such securities; provided that the provisions of this Act shall not apply to any such treasurer or custodian of public funds unless each of the sureties upon the bond of such treasurer or custodian shall consent thereto in writing. Such consent shall be and shall be construed and held to be the agreement of such surety that the provisions of this Act shall not operate as a release from or affect the condition of such bond but that such bond shall continue in full force and effect.
(Source: Laws 1931-32, First Spec.Sess., p. 61.)



30 ILCS 245/ - Payments for Governmental Services Act.

(30 ILCS 245/0.01) (from Ch. 102, par. 36)
Sec. 0.01. Short title. This Act may be cited as the Payments for Governmental Services Act.
(Source: P.A. 86-1324.)

(30 ILCS 245/1) (from Ch. 102, par. 37)
Sec. 1.
As used in this Act: (a) "Public official" means any person who occupies any office, position or employment in the government of the State of Illinois or any county, municipality or political subdivision thereof, or any school district, or special district, or any authority, commission, board, or any branch or agency of public service. The term includes persons either elected or appointed.
(b) "Instrument" means any item for the payment of money and includes, but is not limited to, drafts, checks, certificates of deposit, notes, and money orders.
(Source: P.A. 77-1860.)

(30 ILCS 245/2) (from Ch. 102, par. 38)
Sec. 2.
No public official shall specify, or suggest in any manner, that an instrument to be tendered in payment for governmental services, fees, or taxes should be made payable to a named person.
(Source: P.A. 78-442.)



30 ILCS 250/ - Tennessee Valley Authority Payment Act.

(30 ILCS 250/0.01) (from Ch. 120, par. 1600)
Sec. 0.01. Short title. This Act may be cited as the Tennessee Valley Authority Payment Act.
(Source: P.A. 86-1324.)

(30 ILCS 250/1) (from Ch. 120, par. 1601)
Sec. 1. Beginning October 1, 1981 and each October 1, thereafter 30% of the total annual fiscal year payment received by the State of Illinois from the Tennessee Valley Authority, pursuant to Section 13 of the Tennessee Valley Authority Act of 1933 (16 USCA 831, et seq.), as amended, shall be deposited in the General Revenue Fund. Seventy percent of such payment shall be divided among counties in Illinois in which the Tennessee Valley Authority has coal reserved. Moneys distributed to any such county shall be deposited in its general fund.
The payment to each county shall bear the same proportion to the total amount to be divided as the book value of Tennessee Valley Authority property in such county bears to the net book value of Tennessee Valley Authority property in all counties eligible to receive a share of the amount to be divided. Such distributions to the counties shall be made as soon as possible after October 1 of each year. Book values shall be determined as of the immediately preceding calendar year.
The changes made to this Section by this amendatory Act of the 97th General Assembly are declarative of existing law and are not a new enactment.
(Source: P.A. 97-35, eff. 6-28-11.)



30 ILCS 255/ - Federal Commodity Disbursement Act.

(30 ILCS 255/0.01) (from Ch. 127, par. 176a.9)
Sec. 0.01. Short title. This Act may be cited as the Federal Commodity Disbursement Act.
(Source: P.A. 86-1324.)

(30 ILCS 255/1) (from Ch. 127, par. 176b)
Sec. 1. The Governor may receive and disburse funds and commodities made available by the federal government, or any agency thereof. In any case where such funds or commodities are made available to the State but no designation has been made by the federal government, or agency thereof, of the officer, department or agency of this State who or which shall be the receiving agency, the Governor may make such designation, and thereupon such officer, department or agency shall be authorized to receive and expend such funds and commodities for the purpose or purposes for which they are made available providing such officer, department or agency complies with the applicable requirements of Section 5.1 of the Governor's Office of Management and Budget Act.
(Source: P.A. 94-793, eff. 5-19-06.)

(30 ILCS 255/2) (from Ch. 127, par. 176c)
Sec. 2. Any officer, department or agency of this State who or which shall be designated by the Governor as the State Agency for Surplus Property Utilization is authorized to promulgate regulations for the carrying out of its distribution of surplus funds and commodities. All fees and moneys collected or received by the employees or agents of the State officer or agency who or which is designated as the receiving agency shall be paid or turned over to and held by the State Treasurer as ex officio custodian thereof separate and apart from all public funds or moneys of this State and shall be known as the Federal account of the State Surplus Property Revolving Fund, to be administered by the designated State officer or agency. All disbursements from this fund shall be made only upon warrants of the State Comptroller drawn upon the Treasurer as custodian of this fund upon vouchers signed by the designated State officer or agency, and the Comptroller is hereby authorized to draw such warrants upon vouchers so signed. The Treasurer shall accept all warrants so signed and shall be released from liability for all payments made thereon.
(Source: P.A. 83-9.)



30 ILCS 260/ - State Employee Illinois Workers' Compensation Commission Awards Act.

(30 ILCS 260/0.01) (from Ch. 127, par. 179.9)
Sec. 0.01. Short title. This Act may be cited as the State Employee Illinois Workers' Compensation Commission Awards Act.
(Source: P.A. 93-721, eff. 1-1-05.)

(30 ILCS 260/3) (from Ch. 127, par. 180)
Sec. 3. Whenever the Illinois Workers' Compensation Commission or the Court of Claims makes an award under the terms of the Workers' Compensation Act or the Workers' Occupational Diseases Act for personal injuries or death of any State employee, and such award is approved by the Department of Central Management Services, such award shall be certified to the State Comptroller. Upon the approval of such award by the Department of Central Management Services, the Comptroller is directed to draw his warrant payable to the payee named, for the amount so certified, payable from the General Revenue Fund, except in cases of compensation of employees of the Division of Highways, Department of Transportation, which shall be paid from the Road Fund.
(Source: P.A. 93-721, eff. 1-1-05.)

(30 ILCS 260/4) (from Ch. 127, par. 181)
Sec. 4. In the event the award provides for payments in installments, the Illinois Workers' Compensation Commission or the clerk of the Court of Claims, as the case may be, shall furnish the State Comptroller and the Department of Central Management Services with a certified copy of such award and upon receipt thereof the Comptroller and the Department of Central Management Services shall pay such award at such intervals and in such amount as awarded.
(Source: P.A. 93-721, eff. 1-1-05.)

(30 ILCS 260/5) (from Ch. 127, par. 181a)
Sec. 5. Federal funds for compensation of certain State employees. The State Treasurer, ex officio, may receive from the Department of Healthcare and Family Services and the Department of Human Services (as successor to the Department of Public Aid) any moneys which either Department has received or shall receive from the federal government for the payment of compensation awards for injuries or death suffered by any person during the course of his or her employment by the Department of Healthcare and Family Services (formerly the State Department of Public Aid) or the County Department of Public Aid or the Department of Human Services (as successor to the Illinois Department of Public Aid) or upon any project entered into between the Department of Healthcare and Family Services (formerly the State Department of Public Aid) or the Department of Human Services (as successor to the Illinois Department of Public Aid) and any other department or agency of the State. Such moneys, or any part thereof may be paid over from time to time by the Department, to be held in trust by the Treasurer, ex officio, and disbursed by the Treasurer to the beneficiaries as directed by the Department.
(Source: P.A. 95-331, eff. 8-21-07.)



30 ILCS 265/ - Technology Development Act.

(30 ILCS 265/1)
Sec. 1. Short title. This Act may be cited as the Technology Development Act.
(Source: P.A. 92-851, eff. 8-26-02.)

(30 ILCS 265/5)
Sec. 5. Policy. The Illinois General Assembly finds that it is important for the State to encourage technology development in the State. The purpose of this Act is to attract, assist, and retain quality technology businesses in Illinois. The creation of the Technology Development Account will allow the State to bring together, and add to, Illinois' rich science, technology, and business communities.
(Source: P.A. 92-851, eff. 8-26-02.)

(30 ILCS 265/10)
Sec. 10. Technology Development Account.
(a) The State Treasurer may segregate a portion of the Treasurer's investment portfolio, that at no time shall be greater than 1% of the portfolio, in the Technology Development Account, an account that shall be maintained separately and apart from other moneys invested by the Treasurer. The Treasurer may make investments from the Account that help attract, assist, and retain quality technology businesses in Illinois. The earnings on the Account shall be accounted for separately from other investments made by the Treasurer.
(b) Moneys in the Account may be invested by the State Treasurer to provide venture capital to technology businesses seeking to locate, expand, or remain in Illinois by placing money with Illinois venture capital firms for investment by the venture capital firms in technology businesses. "Venture capital", as used in this Act, means equity financing that is provided for starting up, expanding, or relocating a company, or related purposes such as financing for seed capital, research and development, introduction of a product or process into the marketplace, or similar needs requiring risk capital. "Technology business", as used in this Act, means a company that has as its principal function the providing of services including computer, information transfer, communication, distribution, processing, administrative, laboratory, experimental, developmental, technical, testing services, manufacture of goods or materials, the processing of goods or materials by physical or chemical change, computer related activities, robotics, biological or pharmaceutical industrial activity, or technology oriented or emerging industrial activity. "Illinois venture capital firms", as used in this Act, means an entity that has a majority of its employees in Illinois or that has at least one managing partner domiciled in Illinois that has made significant capital investments in Illinois companies and that provides equity financing for starting up or expanding a company, or related purposes such as financing for seed capital, research and development, introduction of a product or process into the marketplace, or similar needs requiring risk capital.
(c) Any fund created by an Illinois venture capital firm in which the State Treasurer places money pursuant to this Act shall be required by the State Treasurer to seek investments in technology businesses seeking to locate, expand, or remain in Illinois.
(d) The investment of the State Treasurer in any fund created by an Illinois venture capital firm in which the State Treasurer places money pursuant to this Act shall not exceed 10% of the total investments in the fund.
(e) The State Treasurer shall not invest more than one-third of the Technology Development Account in any given calendar year.
(f) The Treasurer may deposit no more than 10% of the earnings of the investments in the Technology Development Account into the Technology Development Fund.
(Source: P.A. 94-395, eff. 8-1-05.)

(30 ILCS 265/11)
Sec. 11. Technology Development Account II.
(a) In addition to the amount provided in Section 10 of this Act, the State Treasurer may segregate a portion of the Treasurer's investment portfolio, that at no time shall be greater than 2% of the portfolio, in the Technology Development Account IIa ("TDA IIa"), an account that shall be maintained separately and apart from other moneys invested by the Treasurer. Distributions from the investments in TDA IIa may be reinvested into TDA IIa without being counted against the 2% cap. The Treasurer may make investments from TDA IIa that help attract, assist, and retain quality technology businesses in Illinois. The earnings on TDA IIa shall be accounted for separately from other investments made by the Treasurer.
(b) The Treasurer may solicit proposals from entities to manage and be the General Partner of a separate fund ("Technology Development Account IIb" or "TDA IIb") consisting of investments from private sector investors that must invest, at the direction of the Treasurer, in tandem with TDA IIa in a pro-rata portion. The Treasurer may enter into an agreement with the entity managing TDA IIb to advise on the investment strategy of TDA IIa and TDA IIb (collectively "Technology Development Account II" or "TDA II") and fulfill other mutually agreeable terms. Funds in TDA IIb shall be kept separate and apart from moneys in the State treasury.
(c) Moneys in TDA IIa may be invested by the State Treasurer to provide venture capital to technology businesses seeking to locate, expand, or remain in Illinois by placing money with Illinois venture capital firms for investment by the venture capital firms in technology businesses. "Venture capital", as used in this Section, means equity financing that is provided for starting up, expanding, or relocating a company, or related purposes such as financing for seed capital, research and development, introduction of a product or process into the marketplace, or similar needs requiring risk capital. "Technology business", as used in this Section, means a company that has as its principal function the providing of services, including computer, information transfer, communication, distribution, processing, administrative, laboratory, experimental, developmental, technical, or testing services, manufacture of goods or materials, the processing of goods or materials by physical or chemical change, computer related activities, robotics, biological or pharmaceutical industrial activity, or technology oriented or emerging industrial activity. "Illinois venture capital firm", as used in this Section, means an entity that has a majority of its employees in Illinois or that has at least one managing partner or member of the general partner domiciled in Illinois, and that provides equity financing for starting up or expanding a company, or related purposes such as financing for seed capital, research and development, introduction of a product or process into the marketplace, or similar needs requiring risk capital. "Illinois venture capital firm" may also mean an entity that has a track record of identifying, evaluating, and investing in Illinois companies and that provides equity financing for starting up or expanding a company, or related purposes such as financing for seed capital, research and development, introduction of a product or process into the marketplace, or similar needs requiring risk capital. For purposes of this Section, "track record" means having made, on average, at least one investment in an Illinois company in each of its funds if the Illinois venture capital firm has multiple funds or at least 2 investments in Illinois companies if the Illinois venture capital firm has only one fund. In no case shall more than 10% of the capital in the TDA IIa be invested in firms based outside of Illinois.
(d) Any fund created by an Illinois venture capital firm in which the State Treasurer places money pursuant to this Section shall be required by the State Treasurer to seek investments in technology businesses seeking to locate, expand, or remain in Illinois. Any fund created by an Illinois venture capital firm in which the State Treasurer places money under this Section ("TDA II-Recipient Fund") shall invest a minimum of twice (2x) the aggregate amount of investable capital that is received from the State Treasurer under this Section in Illinois companies during the life of the fund. "Illinois companies", as used in this Section, are companies that are headquartered or that otherwise have a significant presence in the State at the time of initial or follow-on investment. Investable capital is calculated as committed capital, as defined in the firm's applicable fund's governing documents, less related estimated fees and expenses to be incurred during the life of the fund.
Any TDA II-Recipient Fund shall also invest additional capital in Illinois companies during the life of the fund if, as determined by the fund's manager, the investment:
(1) is consistent with the firm's fiduciary

responsibility to its limited partners;

(2) is consistent with the fund manager's investment

strategy; and

(3) demonstrates the potential to create

risk-adjusted financial returns consistent with the fund manager's investment goals.

In addition to any reporting requirements set forth in Section 10 of this Act, any TDA II-Recipient Fund shall report the following additional information to the Treasurer on a quarterly basis for all investments:
(1) the names of portfolio companies invested in

during the applicable investment period;

(2) the addresses of reported portfolio companies;
(3) the date of the initial (and follow-on)

investment;

(4) the cost of the investment;
(5) the current fair market value of the investment;
(6) for Illinois companies, the number of Illinois

employees on the investment date; and

(7) for Illinois companies, the current number of

Illinois employees.

If, as of the earlier to occur of (i) the fourth year of the investment period of any TDA II-Recipient Fund or (ii) when that TDA II-Recipient Fund has drawn more than 60% of the investable capital of all limited partners, that TDA II-Recipient Fund has failed to invest the minimum amount required under this subsection (d) in Illinois companies, then the Treasurer shall deliver written notice to the manager of that fund seeking compliance with the minimum amount requirement under this subsection (d). If, after 180 days of delivery of notice, the TDA II-Recipient Fund has still failed to invest the minimum amount required under this subsection (d) in Illinois companies, then the Treasurer may elect, in writing, to terminate any further commitment to make capital contributions to that fund which otherwise would have been made under this Section.
(e) Notwithstanding the limitation found in subsection (d) of Section 10 of this Act, the investment of the State Treasurer in any fund created by an Illinois venture capital firm in which the State Treasurer places money pursuant to this Section shall not exceed 15% of the total investments in the fund.
(f) The State Treasurer shall not invest more than one-third of Technology Development Account II in any given calendar year. If in any calendar year less than one-third of Technology Development Account II is invested, 50% of the shortfall may be invested in the following calendar year in addition to the regular one-third investment.
(g) The Treasurer may deposit no more than 10% of the earnings of the investments in the Technology Development Account IIa into the Technology Development Fund.
(Source: P.A. 97-197, eff. 7-25-11.)

(30 ILCS 265/15)
Sec. 15. Rules. The State Treasurer may promulgate rules to implement this Act.
(Source: P.A. 92-851, eff. 8-26-02.)

(30 ILCS 265/20)
Sec. 20. Technology Development Fund. The Technology Development Fund is created as a special fund outside the State treasury with the State Treasurer as custodian. Moneys in the Fund may be used by the State Treasurer to pay expenses related to investments from the Technology Development Account. Moneys in the Fund in excess of those expenses may be provided as grants to Illinois schools to purchase computers and to upgrade technology.
(Source: P.A. 94-395, eff. 8-1-05.)

(30 ILCS 265/90)
Sec. 90. (Amendatory provisions; text omitted).
(Source: P.A. 92-851, eff. 8-26-02; text omitted.)

(30 ILCS 265/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 92-851, eff. 8-26-02.)



30 ILCS 305/ - Bond Authorization Act.

(30 ILCS 305/0.01) (from Ch. 17, par. 6600)
Sec. 0.01. Short title. This Act may be cited as the Bond Authorization Act.
(Source: P.A. 86-4.)

(30 ILCS 305/1) (from Ch. 17, par. 6601)
Sec. 1. (a) As used in this Act "public corporations" mean any body corporate organized by or pursuant to the laws of this State to carry out a public governmental or proprietary function, including, without limitation of the foregoing, the state, any school district, park district, city, village, incorporated town, county, drainage or any other type of district, commission, authority, university, public community college or any combination thereof, acting through the corporate authorities thereof.
(b) "Bonds" or "other evidences of indebtedness" mean any instrument providing for the payment of money executed by or on behalf of a public corporation or which the public corporation has assumed or agreed to pay, including, without limitation of the foregoing, bonds, notes, contracts, leases, certificates and tax anticipation warrants.
(Source: P.A. 82-622.)

(30 ILCS 305/2) (from Ch. 17, par. 6602)
Sec. 2. Notwithstanding the provisions of any other law to the contrary, any public corporation may agree or contract to pay interest on bonds or other evidences of indebtedness and tax anticipation warrants issued pursuant to law at an interest rate or rates not exceeding the greater of 9% per annum or 125% of the rate for the most recent date shown in the 20 G.O. Bonds Index of average municipal bond yields as published in the most recent edition of The Bond Buyer, published in New York, New York (or any successor publication or index, or if such publication or index is no longer published, then any index of long term municipal tax-exempt bond yields then selected by a governing body), at the time the contract is made for the sale of the bonds or other evidences of indebtedness or tax anticipation warrants. A contract is made with respect to notes or bonds when the public corporation is contractually obligated to issue notes, bonds, or other evidences of indebtedness or tax anticipation warrants to a purchaser who is contractually obligated to purchase them; and, with respect to bonds or notes bearing interest at a variable rate or subject to payment upon periodic demand or put or otherwise subject to remarketing by or for the public corporation, a contract is made on each date of change in the variable rate or such demand, put or remarketing. When bonds or other evidences of indebtedness or tax anticipation warrants are to be issued by a public corporation on a basis which is not tax-exempt under Section 103 of the Internal Revenue Code of 1986, as now or hereafter amended, or successor code or provision, then the interest rate or rates payable thereon shall be determined by substituting 13 1/2% for 9% and 200% for 125% in the first sentence of this Section.
These amendatory Acts of 1971, 1972, 1973, 1975, 1979, 1982, 1983, 1987 and 1988 are not limits upon any home rule unit.
This Act is not a limit with respect to any bonds, notes and other evidences of obligation for borrowed money issued by any public corporation and purchased or otherwise acquired by the Illinois Finance Authority, pursuant to the Illinois Finance Authority Act, and such bonds, notes and other evidences of obligation for borrowed money may bear interest at any rate or rates, and such rate or rates may be established by an index or formula which may be implemented or established by persons appointed or retained therefor, notwithstanding any other provision of law to the contrary.
(Source: P.A. 93-205, eff. 1-1-04.)

(30 ILCS 305/3) (from Ch. 17, par. 6603)
Sec. 3.
The provisions of this Act shall be cumulative and in addition to any powers or authority granted in any other laws of the State, and shall not be deemed to have repealed any provisions of existing laws.
(Source: P.A. 76-1971.)

(30 ILCS 305/5) (from Ch. 17, par. 6605)
Sec. 5. Industrial projects financed pursuant to "The Industrial Project Revenue Bond Act" under the "Illinois Municipal Code", approved May 29, 1961, as now or hereafter amended, and the "Industrial Building Revenue Bond Act", approved July 26, 1967, as now or hereafter amended, shall not be subject to the provisions of this Act. Obligations issued by the Illinois Housing Development Authority pursuant to any provision of the Illinois Housing Development Act, as now or hereafter amended, shall be subject to the provisions of this Act only to the extent expressly set forth in Section 16 of the Illinois Housing Development Act.
(Source: P.A. 86-1017.)

(30 ILCS 305/6) (from Ch. 17, par. 6606)
Sec. 6. Obligations issued to finance redevelopment projects pursuant to the Tax Increment Allocation Redevelopment Act shall not be subject to the provisions of this Act.
(Source: P.A. 84-1418.)

(30 ILCS 305/7) (from Ch. 17, par. 6607)
Sec. 7. Interest rate swaps. For purposes of this Section, terms are as defined in the Local Government Debt Reform Act. With respect to all or part of any currently outstanding or proposed issue of its bonds, a governmental unit whose aggregate principal amount of bonds outstanding or proposed exceeds $10,000,000 may, without prior appropriation, enter into agreements or contracts with any necessary or appropriate person (the counter party) that will have the benefit of providing to the governmental unit: (i) an interest rate basis, cash flow basis, or other basis different from that provided in the bonds for the payment of interest or (ii) with respect to a future delivery of bonds, one or more of a guaranteed interest rate, interest rate basis, cash flow basis, or purchase price. Such agreements or contracts include without limitation agreements or contracts commonly known as interest rate swap, collar, cap, or derivative agreements, forward payment conversion agreements, interest rate locks, forward bond purchase agreements, bond warrant agreements, or bond purchase option agreements and also include agreements or contracts providing for payments based on levels of or changes in interest rates, including a change in an interest rate index, to exchange cash flows or a series of payments, or to hedge payment, rate spread, or similar exposure (such agreements or contracts, collectively, being "swaps"). Without limiting other permitted terms which may be included in swaps, the following provisions may or, if hereinafter so required, shall apply:
(a) Payments made pursuant to a swap (the swap payments) which are to be made by the governmental unit may be paid by such governmental unit, without limitation, from proceeds of the bonds, including bonds for future delivery, identified to such swaps, or from bonds issued to refund such bonds, or from whatever enterprise revenues or revenue source, including taxes pledged or to be pledged to the payment of such bonds, which enterprise revenues or revenue source may be increased to make such swap payments, and swap payments to be received by the governmental unit, which may be periodic, up-front, or on termination, shall be used solely for and limited to any lawful corporate purpose of the governmental unit.
(b) Up-front or periodic net swap payments to be paid by the governmental unit under the swaps (the standard swap payments) shall be treated as interest for the purpose of calculating any interest rate limit applicable to the bonds, provided, however, that for purposes of making such standard swap payments only (and not with respect to the bonds so issued or to be issued), the bonds shall be deemed not exempt from income taxation under the Internal Revenue Code for purposes of State law, as contained in this Bond Authorization Act, relating to the permissible rate of interest to be borne thereon, and, provided further, that if payments of any standard swap payments are to be made by the governmental unit and the counterparty on different dates, the net effect of such payments for purposes of such interest rate limitation shall be determined using a true interest cost (yield) calculation.
(c) Any such agreement or contract and the swap payments to be made thereunder shall not be taken into account with respect to any debt limit applicable to the governmental unit.
(d) Swap payments upon the termination of any swap may be paid to a counterparty upon any terms customary for swaps, including, without limitation, provisions using market quotations available for giving the net benefit of the swap at the time of termination to the persons entitled thereto (viz., the governmental unit or the counterparty) or reasonable fair market value determinations of the value at termination made in good faith by either such persons.
(e) The term of the swap shall not exceed the term of any currently outstanding bonds identified to such swap or, for bonds to be delivered, not greater than 5 years plus the term of years proposed for such bonds to be delivered, but in no event longer than 40 years, plus, in each case, any time period necessary to cure any defaults under such swap.
(f) The choice of law for enforcement of swaps as to any counterparty may be made for any state of these United States, but the law which shall apply to the obligations of the governmental unit shall be the law of the State of Illinois, and jurisdiction to enforce the swaps as against the governmental units shall be exclusively in the courts of the State of Illinois or in the applicable federal court having jurisdiction and located within the State of Illinois.
(g) Governmental units, in entering into swaps, may not waive any sovereign immunities from time to time available under the laws of the State of Illinois as to jurisdiction, procedures, and remedies, but such swaps shall otherwise be fully enforceable as valid and binding contracts as and to the extent provided herein and by other applicable law.
(Source: P.A. 93-9, eff. 6-3-03.)



30 ILCS 310/ - Registered Bond Act.

(30 ILCS 310/1) (from Ch. 17, par. 6651)
Sec. 1. Title of Act. This Act shall be known and may be cited as the "Registered Bond Act".
(Source: P.A. 82-1059.)

(30 ILCS 310/2) (from Ch. 17, par. 6652)
Sec. 2. Definitions. As used in this Act, the following words or terms shall have the meanings set forth opposite each, unless the context clearly indicates another meaning is intended:
"Bonds" or "other evidences of indebtedness" mean any instrument providing for the payment of money executed by or on behalf of a public corporation or which the public corporation has assumed or agreed to pay, including, without limitation of the foregoing, bonds, notes, contracts, leases, certificates and tax anticipation warrants.
"Governing body" means the legislative body, council, board, commission or body, by whatever name it is known, having charge of the corporate affairs of a public corporation.
"Public corporations" mean any body corporate organized by or pursuant to the laws of this State to carry out a public governmental or proprietary function, including, without limitation of the foregoing, the state, any school district, park district, city, village, incorporated town, county, drainage or any other type of district, commission, authority, university, public community college or any combination thereof, acting through the corporate authorities thereof.
"Registered form" means bonds or other evidences of indebtedness issued (i) registered as to both principal and interest and which must be presented to the public corporation or its agent registrar for transfer or (ii) in registered form as required by Sections 103 or 103A of the Internal Revenue Code of 1954, as amended, or any successor provisions of the tax laws of the United States of America, which form may include bonds or other evidences of indebtedness issued wholly in book entry form.
(Source: P.A. 82-1059.)

(30 ILCS 310/3) (from Ch. 17, par. 6653)
Sec. 3. Findings. (a) The Tax Equity and Fiscal Responsibility Act of 1982 requires that certain obligations issued by a state or political subdivision thereof, in order for the interest thereon to be exempt from federal income taxes, be issued in registered form; and
(b) It is in the best interests of the citizens of this State that bonds or other evidences of indebtedness of public corporations be issuable in registered form to be sold at the lowest interest rate possible; and
(c) Various statutes pertaining to the issuance of bonds require or expressly provide only for the issuance of bonds in negotiable coupon form or other form not qualifying as registered form, and it is necessary to grant supplemental authority to issue such bonds in registered form.
(Source: P.A. 82-1059.)

(30 ILCS 310/4) (from Ch. 17, par. 6654)
Sec. 4. Bonds issuable in registered form. Any public corporation may issue in registered form any bonds or other evidences of indebtedness it is authorized to issue by applicable law. The power to issue bonds or other evidences of indebtedness in such form shall not be conditioned upon or limited to only those which must be issued in registered form to qualify for tax-exempt status.
(Source: P.A. 82-1059.)

(30 ILCS 310/5) (from Ch. 17, par. 6655)
Sec. 5. Other Acts and agreements. A public corporation may do or cause to be done all acts, or enter into all contracts, indentures and agreements, including, without limitation, trust or escrow agreements, agency agreements and registrar agreements and may expend such sums to effectuate same which are deemed necessary, appropriate, useful or advantageous to the issuance of bonds or other evidences of indebtedness in registered form by the governing body or by the executive officers authorized to issue bonds or other evidences of indebtedness of the public corporation.
(Source: P.A. 82-1059.)

(30 ILCS 310/6) (from Ch. 17, par. 6656)
Sec. 6. Construction of Act. The grant of authority contained in this Act is supplemental and in addition to all other power or authority granted to public corporations, shall be construed liberally and shall not be construed as a limitation of any power or authority otherwise granted.
(Source: P.A. 82-1059.)

(30 ILCS 310/7) (from Ch. 17, par. 6657)
Sec. 7. Effective date. This Act takes effect upon its becoming a law.
(Source: P.A. 82-1059.)



30 ILCS 315/ - Illinois Bond Replacement Act.

(30 ILCS 315/1) (from Ch. 17, par. 6701)
Sec. 1. This Act shall be known and may be cited as the Illinois Bond Replacement Act.
(Source: P.A. 77-205.)

(30 ILCS 315/2) (from Ch. 17, par. 6702)
Sec. 2. As used in this Act, unless the context otherwise requires: the terms described in Sections 2.01 through 2.05 have the meanings ascribed to them in those Sections.
(Source: P.A. 77-205.)

(30 ILCS 315/2.01) (from Ch. 17, par. 6703)
Sec. 2.01. "Bond" includes general obligation bonds, revenue bonds and refunding bonds heretofore or hereafter issued by the State of Illinois, or by any local governmental entity as well as any coupons issued in connection therewith.
(Source: P.A. 77-205.)

(30 ILCS 315/2.02) (from Ch. 17, par. 6704)
Sec. 2.02. "Local governmental entity" includes local public entities, as defined in Section 1-206 of the "Local Governmental and Governmental Employees Tort Immunity Act", and all other governmental bodies authorized by any Illinois law to issue bonds.
(Source: P.A. 77-205.)

(30 ILCS 315/2.03) (from Ch. 17, par. 6705)
Sec. 2.03. "Issuing authority" means the corporate authorities or governing body empowered or directed by Illinois law to issue bonds on behalf of the State of Illinois or a local governmental entity.
(Source: P.A. 77-205.)

(30 ILCS 315/2.04) (from Ch. 17, par. 6706)
Sec. 2.04. "Officer" means the person or persons designated by Illinois law to execute bonds.
(Source: P.A. 77-205.)

(30 ILCS 315/2.05) (from Ch. 17, par. 6707)
Sec. 2.05. "Replacement bond" means a bond and any coupons in connection therewith issued under this Act.
(Source: P.A. 77-205.)

(30 ILCS 315/3) (from Ch. 17, par. 6708)
Sec. 3. An issuing authority shall issue a replacement bond for an unmatured bond which has been lost, destroyed or defaced when furnished with:
(a) Proof of ownership;
(b) Proof of loss or destruction or, in the case of a defaced bond, the bond and any coupons issued in connection therewith;
(c) Adequate security to indemnify the issuing authority and the bank or banks at which the bond is payable against any loss they may suffer on account of such replacement bond; and
(d) Payment of the cost of preparation of the replacement bond.
(Source: P.A. 77-205.)

(30 ILCS 315/4) (from Ch. 17, par. 6709)
Sec. 4. Any replacement bond must:
(a) Be of the same form and tenor as the bond originally issued;
(b) Be executed by the same officer in the same manner and subject to the same formal requirements as those provided by law for the bond originally issued; and
(c) Bear an endorsement in substantially the following form:



30 ILCS 320/ - Uniform Facsimile Signature of Public Officials Act.

(30 ILCS 320/1) (from Ch. 102, par. 61)
Sec. 1. As used in this Act
(a) "Public Security" means a bond, note, certificate of indebtedness, or other obligation for the payment of money, issued by this State or by any of its departments, agencies, or other instrumentalities or by any of its public corporations, political subdivisions, municipal corporations, or other governmental units.
(b) "Instrument of Payment" means a check, draft, warrant, an order for the payment, delivery, or transfer of funds.
(c) "Authorized Officer" means any official of this State or any of its departments, agencies, or other instrumentalities or any of its public corporations, political subdivisions, municipal corporations, or other governmental units whose signature to a public security or instrument of payment is required or permitted.
(d) "Facsimile Signature" means a reproduction by engraving, imprinting, stamping, or other means of the manual signature of an authorized officer.
(Source: Laws 1959, p. 1497.)

(30 ILCS 320/2) (from Ch. 102, par. 62)
Sec. 2. Any authorized officer, after filing with the Secretary of State his manual signature certified by him under oath, may execute or cause to be executed with a facsimile signature in lieu of his manual signature:
(a) Any public security, provided that at least one signature required or permitted to be placed thereon shall be manually subscribed, and
(b) Any instrument of payment.
Any authorized officer may designate a deputy in writing manually to subscribe the signature of any authorized officer to any public security or to a certificate thereon to which the signature of the authorized officer is required to be manually subscribed. The written designation of the authorized officer shall be filed with the Secretary of State together with a manual signature, certified under oath, of the deputy designated to sign for the authorized officer.
Upon compliance with this Act by the authorized officer, his facsimile signature has the same legal effect as his manual signature.
(Source: Laws 1967, p. 2897.)

(30 ILCS 320/3) (from Ch. 102, par. 63)
Sec. 3. When the seal of this State or any of its departments, agencies, or other instrumentalities or of any of its public corporations, political subdivisions, municipal corporations, or other governmental units is required in the execution of a public security or instrument of payment, the authorized officer may cause the seal to be printed, engraved, stamped or otherwise placed in facsimile thereon. The facsimile seal has the same legal effect as the impression of the seal.
(Source: Laws 1959, p. 1497.)

(30 ILCS 320/4) (from Ch. 102, par. 64)
Sec. 4. Any person who with intent to defraud uses on a public security or an instrument of payment:
(a) A facsimile signature, or any reproduction of it, of any authorized officer, or
(b) Any facsimile seal, or any reproduction of it, of this state or any of its departments, agencies, or other instrumentalities or of any of its political subdivisions, municipal corporations, or other governmental units is guilty of a Class 2 felony.
(Source: P.A. 77-2551.)

(30 ILCS 320/5) (from Ch. 102, par. 65)
Sec. 5. This Act shall be so construed as to effectuate its general purpose to make uniform the law of those states which enact it.
(Source: Laws 1959, p. 1497.)

(30 ILCS 320/6) (from Ch. 102, par. 66)
Sec. 6. This Act may be known and cited as the "Uniform Facsimile Signature of Public Officials Act".
(Source: Laws 1959, p. 1497.)

(30 ILCS 320/7) (from Ch. 102, par. 67)
Sec. 7. If any provision of this Act or the application thereof to any person or circumstance is held invalid, the invalidity shall not affect other provisions or applications of the Act which can be given effect without the invalid provision or application, and to this end the provisions of this Act are severable.
(Source: Laws 1959, p. 1497.)

(30 ILCS 320/8) (from Ch. 102, par. 68)
Sec. 8. All acts and parts of acts inconsistent with the provisions of this Act are hereby repealed.
(Source: Laws 1959, p. 1497.)



30 ILCS 325/ - Fiscal Agent Designation Act.

(30 ILCS 325/0.01) (from Ch. 127, par. 320.9)
Sec. 0.01. Short title. This Act may be cited as the Fiscal Agent Designation Act.
(Source: P.A. 86-1324.)

(30 ILCS 325/1) (from Ch. 127, par. 321)
Sec. 1. The Building Bond Board created by the Educational Institution Bond Authorization Act and the Building Bond Board created by the Mental Health Institution Bond Act are each authorized to designate a fiscal or paying agent for the State of Illinois for bonds issued by the State of Illinois in accordance with the aforementioned Acts in the City of Chicago, Illinois, and in the Borough of Manhattan, New York City, New York, as well as the office of the State Treasurer.
(Source: P.A. 91-357, eff. 7-29-99.)



30 ILCS 330/ - General Obligation Bond Act.

(30 ILCS 330/1) (from Ch. 127, par. 651)
Sec. 1. Short Title. This Act shall be known and may be cited as the "General Obligation Bond Act".
(Source: P.A. 92-13, eff. 6-22-01.)

(30 ILCS 330/1.5)
Sec. 1.5. Re-enactment; findings; purpose; validation.
(a) The General Assembly finds and declares that:
(1) Article IV of Public Act 85-1135, effective July

28, 1988, contained provisions amending or creating Sections 2, 3, 16, and 20 of the General Obligation Bond Act, Section 5.242 of the State Finance Act, and Section 4 of the Baccalaureate Savings Act, all of which pertain to State general obligation bonds. These provisions (i) increased the total authorization for State of Illinois general obligation bonds and refunding bonds; (ii) increased the limits on the amount of State general obligation bond proceeds that may be used for various purposes; and (iii) created the General Obligation Bond Rebate Fund, authorized the transfer of money into that Fund, and provided an irrevocable continuing appropriation of amounts necessary to preserve the tax-free status of interest earned by owners of State general obligation bonds. Article IV also contained other provisions.

(2) Section 8 of Article III of Public Act 85-1135,

effective September 1, 1988, contained provisions amending Sections 2, 4, 11, and 13 of the Build Illinois Bond Act. These provisions (i) increased the total authorization for Build Illinois bonds; (ii) increased the limits on the amount of Build Illinois bond proceeds that may be used for public infrastructure purposes; and (iii) amended the Build Illinois bond repayment schedules.

(3) In addition, Public Act 85-1135 contained

provisions relating to tax reform and creating the Water Pollution Control Revolving Fund loan program.

(4) On August 26, 1998, the Cook County Circuit Court

entered an order in the case of Oak Park Arms Associates v. Whitley (No. 92 L 51045), in which it found that Public Act 85-1135 violates the single subject clause of the Illinois Constitution (Article IV, Section 8(d)). However, on December 7, 1998, the Circuit Court granted Defendant's motion to reconsider and dismissed the Plaintiff's Single Subject claim with prejudice. Nevertheless, the Circuit Court did not vacate its August 26, 1998 order declaring P.A. 85-1135 to be in violation of the Single Subject clause of the Illinois Constitution. In addition, the Plaintiffs have appealed the Circuit Court's dismissal of their Single Subject claim.

(5) The integrity of the State's contracts and bonds,

the protection of bondholders, and the State's continued ability to issue bonds and borrow money are of the greatest importance for the continued health, safety, and welfare of the people of this State.

(6) The programs and projects funded with the

proceeds of State general obligation bonds and Build Illinois bonds affect many areas of vital concern to the people of this State. The disruption of those programs could constitute a grave threat to the continued health, safety, and welfare of the people of this State.

(b) It is the purpose of this amendatory Act of 1999 to prevent or minimize any problems relating to State bonds that may result from challenges to the constitutional validity of Public Act 85-1135, by (1) re-enacting the Sections relating to State bonds that were included in Public Act 85-1135; (2) validating all Build Illinois bonds, State general obligation bonds, and refunding bonds issued pursuant to provisions contained in Public Act 85-1135; (3) affirming the State's obligations under those bonds and any contracts relating to them; and (4) validating all actions taken in reliance on the provisions contained in Public Act 85-1135 that relate to those bonds or their proceeds.
(c) This amendatory Act of 1999 re-enacts Sections 2, 3, 16, and 20 of the General Obligation Bond Act, Section 5.242 of the State Finance Act, Sections 2, 4, 11, and 13 of the Build Illinois Bond Act, and Section 4 of the Baccalaureate Savings Act, as they have been amended. This re-enactment is intended to remove any question as to the validity or content of those Sections; it is not intended to supersede any other Public Act that amends the text of a Section as set forth in this amendatory Act. The material is shown as existing text (i.e., without underscoring) because, as of the time this amendatory Act of 1999 was prepared, the legal challenge to P.A. 85-1135 under the Single Subject clause of the Illinois Constitution was dismissed with prejudice.
(d) The re-enactment by this amendatory Act of 1999 of certain Sections relating to State bonds that were enacted or amended by Public Act 85-1135 is not intended, and shall not be construed, to imply that P.A. 85-1135 is invalid or to limit or impair any legal argument concerning whether those provisions were substantially re-enacted by other Public Acts.
(e) All Build Illinois bonds, State general obligation bonds, and refunding bonds issued before the effective date of this amendatory Act of 1999 in reliance on or pursuant to the Sections re-enacted by this amendatory Act of 1999, as set forth in Public Act 85-1135 or as subsequently amended, are hereby validated. All obligations of the State arising under or in connection with those bonds are hereby affirmed.
(f) All otherwise lawful actions taken before the effective date of this amendatory Act of 1999 in reliance on or pursuant to the Sections re-enacted by this amendatory Act of 1999, as set forth in Public Act 85-1135 or as subsequently amended, by any officer, employee, or agency of State government or by any other person or entity, are hereby validated.
(g) This amendatory Act of 1999 applies, without limitation, to actions pending on or after the effective date of this amendatory Act.
(Source: P.A. 91-53, eff. 6-30-99.)

(30 ILCS 330/2) (from Ch. 127, par. 652)
Sec. 2. Authorization for Bonds. The State of Illinois is authorized to issue, sell and provide for the retirement of General Obligation Bonds of the State of Illinois for the categories and specific purposes expressed in Sections 2 through 8 of this Act, in the total amount of $55,917,925,743.
The bonds authorized in this Section 2 and in Section 16 of this Act are herein called "Bonds".
Of the total amount of Bonds authorized in this Act, up to $2,200,000,000 in aggregate original principal amount may be issued and sold in accordance with the Baccalaureate Savings Act in the form of General Obligation College Savings Bonds.
Of the total amount of Bonds authorized in this Act, up to $300,000,000 in aggregate original principal amount may be issued and sold in accordance with the Retirement Savings Act in the form of General Obligation Retirement Savings Bonds.
Of the total amount of Bonds authorized in this Act, the additional $10,000,000,000 authorized by Public Act 93-2, the $3,466,000,000 authorized by Public Act 96-43, and the $4,096,348,300 authorized by Public Act 96-1497 shall be used solely as provided in Section 7.2.
Of the total amount of Bonds authorized in this Act, the additional $6,000,000,000 authorized by this amendatory Act of the 100th General Assembly shall be used solely as provided in Section 7.6 and shall be issued by December 31, 2017.
The issuance and sale of Bonds pursuant to the General Obligation Bond Act is an economical and efficient method of financing the long-term capital needs of the State. This Act will permit the issuance of a multi-purpose General Obligation Bond with uniform terms and features. This will not only lower the cost of registration but also reduce the overall cost of issuing debt by improving the marketability of Illinois General Obligation Bonds.
(Source: P.A. 100-23, eff. 7-6-17.)

(30 ILCS 330/2.5)
(Text of Section from P.A. 100-23, Article 25, Section 25-5)
Sec. 2.5. Limitation on issuance of Bonds.
(a) Except as provided in subsection (b), no Bonds may be issued if, after the issuance, in the next State fiscal year after the issuance of the Bonds, the amount of debt service (including principal, whether payable at maturity or pursuant to mandatory sinking fund installments, and interest) on all then-outstanding Bonds, other than Bonds authorized by Public Act 96-43 and other than Bonds authorized by Public Act 96-1497, would exceed 7% of the aggregate appropriations from the general funds (which consist of the General Revenue Fund, the Common School Fund, the General Revenue Common School Special Account Fund, and the Education Assistance Fund) and the Road Fund for the fiscal year immediately prior to the fiscal year of the issuance.
(b) If the Comptroller and Treasurer each consent in writing, Bonds may be issued even if the issuance does not comply with subsection (a). In addition, $2,000,000,000 in Bonds for the purposes set forth in Sections 3, 4, 5, 6, and 7, and $2,000,000,000 in Refunding Bonds under Section 16, may be issued during State fiscal year 2017 without complying with subsection (a). In addition, $2,000,000,000 in Bonds for the purposes set forth in Sections 3, 4, 5, 6, and 7, and $2,000,000,000 in Refunding Bonds under Section 16, may be issued during State fiscal year 2018 without complying with subsection (a).
(Source: P.A. 99-523, eff. 6-30-16; 100-23, Article 25, Section 25-5, eff. 7-6-17.)

(Text of Section from P.A. 100-23, Article 75, Section 75-10)
Sec. 2.5. Limitation on issuance of Bonds.
(a) Except as provided in subsection (b), no Bonds may be issued if, after the issuance, in the next State fiscal year after the issuance of the Bonds, the amount of debt service (including principal, whether payable at maturity or pursuant to mandatory sinking fund installments, and interest) on all then-outstanding Bonds, other than (i) Bonds authorized by this amendatory Act of the 100th General Assembly, (ii) Bonds issued by Public Act 96-43, and (iii) Bonds authorized by Public Act 96-1497, would exceed 7% of the aggregate appropriations from the general funds (which consist of the General Revenue Fund, the Common School Fund, the General Revenue Common School Special Account Fund, and the Education Assistance Fund) and the Road Fund for the fiscal year immediately prior to the fiscal year of the issuance.
(b) If the Comptroller and Treasurer each consent in writing, Bonds may be issued even if the issuance does not comply with subsection (a). In addition, $2,000,000,000 in Bonds for the purposes set forth in Sections 3, 4, 5, 6, and 7, and $2,000,000,000 in Refunding Bonds under Section 16, may be issued during State fiscal year 2017 without complying with subsection (a).
(Source: P.A. 99-523, eff. 6-30-16; 100-23, Article 75, Section 75-10, eff. 7-6-17.)

(30 ILCS 330/3) (from Ch. 127, par. 653)
Sec. 3. Capital Facilities. The amount of $9,753,963,443 is authorized to be used for the acquisition, development, construction, reconstruction, improvement, financing, architectural planning and installation of capital facilities within the State, consisting of buildings, structures, durable equipment, land, interests in land, and the costs associated with the purchase and implementation of information technology, including but not limited to the purchase of hardware and software, for the following specific purposes:
(a) $3,393,228,000 for educational purposes by State

universities and colleges, the Illinois Community College Board created by the Public Community College Act and for grants to public community colleges as authorized by Sections 5-11 and 5-12 of the Public Community College Act;

(b) $1,648,420,000 for correctional purposes at State

prison and correctional centers;

(c) $599,183,000 for open spaces, recreational and

conservation purposes and the protection of land;

(d) $751,317,000 for child care facilities, mental

and public health facilities, and facilities for the care of veterans with disabilities and their spouses;

(e) $2,152,790,000 for use by the State, its

departments, authorities, public corporations, commissions and agencies;

(f) $818,100 for cargo handling facilities at port

districts and for breakwaters, including harbor entrances, at port districts in conjunction with facilities for small boats and pleasure crafts;

(g) $297,177,074 for water resource management

projects;

(h) $16,940,269 for the provision of facilities for

food production research and related instructional and public service activities at the State universities and public community colleges;

(i) $36,000,000 for grants by the Secretary of State,

as State Librarian, for central library facilities authorized by Section 8 of the Illinois Library System Act and for grants by the Capital Development Board to units of local government for public library facilities;

(j) $25,000,000 for the acquisition, development,

construction, reconstruction, improvement, financing, architectural planning and installation of capital facilities consisting of buildings, structures, durable equipment and land for grants to counties, municipalities or public building commissions with correctional facilities that do not comply with the minimum standards of the Department of Corrections under Section 3-15-2 of the Unified Code of Corrections;

(k) $5,000,000 for grants in fiscal year 1988 by the

Department of Conservation for improvement or expansion of aquarium facilities located on property owned by a park district;

(l) $599,590,000 to State agencies for grants to

local governments for the acquisition, financing, architectural planning, development, alteration, installation, and construction of capital facilities consisting of buildings, structures, durable equipment, and land; and

(m) $228,500,000 for the Illinois Open Land Trust

Program as defined by the Illinois Open Land Trust Act.

The amounts authorized above for capital facilities may be used for the acquisition, installation, alteration, construction, or reconstruction of capital facilities and for the purchase of equipment for the purpose of major capital improvements which will reduce energy consumption in State buildings or facilities.
(Source: P.A. 98-94, eff. 7-17-13; 99-143, eff. 7-27-15.)

(30 ILCS 330/4) (from Ch. 127, par. 654)
Sec. 4. Transportation. The amount of $15,948,199,000 is authorized for use by the Department of Transportation for the specific purpose of promoting and assuring rapid, efficient, and safe highway, air and mass transportation for the inhabitants of the State by providing monies, including the making of grants and loans, for the acquisition, construction, reconstruction, extension and improvement of the following transportation facilities and equipment, and for the acquisition of real property and interests in real property required or expected to be required in connection therewith as follows:
(a) $5,432,129,000 for State highways, arterial highways, freeways, roads, bridges, structures separating highways and railroads and roads, and bridges on roads maintained by counties, municipalities, townships or road districts for the following specific purposes:
(1) $3,330,000,000 for use statewide,
(2) $3,677,000 for use outside the Chicago urbanized

area,

(3) $7,543,000 for use within the Chicago urbanized

area,

(4) $13,060,600 for use within the City of Chicago,
(5) $58,987,500 for use within the counties of Cook,

DuPage, Kane, Lake, McHenry and Will,

(6) $18,860,900 for use outside the counties of Cook,

DuPage, Kane, Lake, McHenry and Will, and

(7) $2,000,000,000 for use on projects included in

either (i) the FY09-14 Proposed Highway Improvement Program as published by the Illinois Department of Transportation in May 2008 or (ii) the FY10-15 Proposed Highway Improvement Program to be published by the Illinois Department of Transportation in the spring of 2009; except that all projects must be maintenance projects for the existing State system with the goal of reaching 90% acceptable condition in the system statewide and further except that all projects must reflect the generally accepted historical distribution of projects throughout the State.

(b) $5,379,670,000 for rail facilities and for mass transit facilities, as defined in Section 2705-305 of the Department of Transportation Law (20 ILCS 2705/2705-305), including rapid transit, rail, bus and other equipment used in connection therewith by the State or any unit of local government, special transportation district, municipal corporation or other corporation or public authority authorized to provide and promote public transportation within the State or two or more of the foregoing jointly, for the following specific purposes:
(1) $4,283,870,000 statewide,
(2) $83,350,000 for use within the counties of Cook,

DuPage, Kane, Lake, McHenry and Will,

(3) $12,450,000 for use outside the counties of Cook,

DuPage, Kane, Lake, McHenry and Will, and

(4) $1,000,000,000 for use on projects that shall

reflect the generally accepted historical distribution of projects throughout the State.

(c) $482,600,000 for airport or aviation facilities and any equipment used in connection therewith, including engineering and land acquisition costs, by the State or any unit of local government, special transportation district, municipal corporation or other corporation or public authority authorized to provide public transportation within the State, or two or more of the foregoing acting jointly, and for the making of deposits into the Airport Land Loan Revolving Fund for loans to public airport owners pursuant to the Illinois Aeronautics Act.
(d) $4,653,800,000 for use statewide for State or local highways, arterial highways, freeways, roads, bridges, and structures separating highways and railroads and roads, and for grants to counties, municipalities, townships, or road districts for planning, engineering, acquisition, construction, reconstruction, development, improvement, extension, and all construction-related expenses of the public infrastructure and other transportation improvement projects which are related to economic development in the State of Illinois.
(Source: P.A. 97-771, eff. 7-10-12; 98-94, eff. 7-17-13; 98-781, eff. 7-22-14.)

(30 ILCS 330/5) (from Ch. 127, par. 655)
Sec. 5. School Construction.
(a) The amount of $58,450,000 is authorized to make grants to local school districts for the acquisition, development, construction, reconstruction, rehabilitation, improvement, financing, architectural planning and installation of capital facilities, including but not limited to those required for special education building projects provided for in Article 14 of The School Code, consisting of buildings, structures, and durable equipment, and for the acquisition and improvement of real property and interests in real property required, or expected to be required, in connection therewith.
(b) $22,550,000, or so much thereof as may be necessary, for grants to school districts for the making of principal and interest payments, required to be made, on bonds issued by such school districts after January 1, 1969, pursuant to any indenture, ordinance, resolution, agreement or contract to provide funds for the acquisition, development, construction, reconstruction, rehabilitation, improvement, architectural planning and installation of capital facilities consisting of buildings, structures, durable equipment and land for educational purposes or for lease payments required to be made by a school district for principal and interest payments on bonds issued by a Public Building Commission after January 1, 1969.
(c) $10,000,000 for grants to school districts for the acquisition, development, construction, reconstruction, rehabilitation, improvement, architectural planning and installation of capital facilities consisting of buildings structures, durable equipment and land for special education building projects.
(d) $9,000,000 for grants to school districts for the reconstruction, rehabilitation, improvement, financing and architectural planning of capital facilities, including construction at another location to replace such capital facilities, consisting of those public school buildings and temporary school facilities which, prior to January 1, 1984, were condemned by the regional superintendent under Section 3-14.22 of The School Code or by any State official having jurisdiction over building safety.
(e) $3,050,000,000 for grants to school districts for school improvement projects authorized by the School Construction Law. The bonds shall be sold in amounts not to exceed the following schedule, except any bonds not sold during one year shall be added to the bonds to be sold during the remainder of the schedule:
First year....................................$200,000,000
Second year...................................$450,000,000
Third year....................................$500,000,000
Fourth year...................................$500,000,000
Fifth year....................................$800,000,000
Sixth year and thereafter.....................$600,000,000
(f) $1,600,000,000 grants to school districts for school implemented projects authorized by the School Construction Law.
(Source: P.A. 98-94, eff. 7-17-13.)

(30 ILCS 330/6) (from Ch. 127, par. 656)
Sec. 6. Anti-Pollution.
(a) The amount of $443,215,000 is authorized for allocation by the Environmental Protection Agency for grants or loans to units of local government in such amounts, at such times and for such purpose as the Agency deems necessary or desirable for the planning, financing, and construction of municipal sewage treatment works and solid waste disposal facilities and for making of deposits into the Water Revolving Fund and the U.S. Environmental Protection Fund to provide assistance in accordance with the provisions of Title IV-A of the Environmental Protection Act.
(b) The amount of $236,500,000 is authorized for allocation by the Environmental Protection Agency for payment of claims submitted to the State and approved for payment under the Leaking Underground Storage Tank Program established in Title XVI of the Environmental Protection Act.
(Source: P.A. 98-94, eff. 7-17-13.)

(30 ILCS 330/7) (from Ch. 127, par. 657)
Sec. 7. Coal and Energy Development. The amount of $242,700,000 is authorized to be used by the Department of Commerce and Economic Opportunity (formerly Department of Commerce and Community Affairs) for coal and energy development purposes, pursuant to Sections 2, 3 and 3.1 of the Illinois Coal and Energy Development Bond Act, for the purposes specified in Section 8.1 of the Energy Conservation and Coal Development Act, for the purposes specified in Section 605-332 of the Department of Commerce and Economic Opportunity Law of the Civil Administrative Code of Illinois, and for the purpose of facility cost reports prepared pursuant to Sections 1-58 or 1-75(d)(4) of the Illinois Power Agency Act and for the purpose of development costs pursuant to Section 8.1 of the Energy Conservation and Coal Development Act. Of this amount:
(a) $143,500,000 is for the specific purposes of acquisition, development, construction, reconstruction, improvement, financing, architectural and technical planning and installation of capital facilities consisting of buildings, structures, durable equipment, and land for the purpose of capital development of coal resources within the State and for the purposes specified in Section 8.1 of the Energy Conservation and Coal Development Act;
(b) $35,000,000 is for the purposes specified in Section 8.1 of the Energy Conservation and Coal Development Act and making grants to generating stations and coal gasification facilities within the State of Illinois and to the owner of a generating station located in Illinois and having at least three coal-fired generating units with accredited summer capability greater than 500 megawatts each at such generating station as provided in Section 6 of that Bond Act;
(c) $13,200,000 is for research, development and demonstration of forms of energy other than that derived from coal, either on or off State property;
(d) $0 is for the purpose of providing financial assistance to new electric generating facilities as provided in Section 605-332 of the Department of Commerce and Economic Opportunity Law of the Civil Administrative Code of Illinois; and
(e) $51,000,000 is for the purpose of facility cost reports prepared for not more than one facility pursuant to Section 1-75(d)(4) of the Illinois Power Agency Act and not more than one facility pursuant to Section 1-58 of the Illinois Power Agency Act and for the purpose of up to $6,000,000 of development costs pursuant to Section 8.1 of the Energy Conservation and Coal Development Act.
(Source: P.A. 98-94, eff. 7-17-13; 98-781, eff. 7-22-14.)

(30 ILCS 330/7.2)
Sec. 7.2. State pension funding.
(a) The amount of $10,000,000,000 is authorized to be used for the purpose of making contributions to the designated retirement systems. For the purposes of this Section, "designated retirement systems" means the State Employees' Retirement System of Illinois; the Teachers' Retirement System of the State of Illinois; the State Universities Retirement System; the Judges Retirement System of Illinois; and the General Assembly Retirement System.
The amount of $3,466,000,000 of Bonds authorized by Public Act 96-43 is authorized to be used for the purpose of making a portion of the State's Fiscal Year 2010 required contributions to the designated retirement systems.
The amount of $4,096,348,300 of Bonds authorized by this amendatory Act of the 96th General Assembly is authorized to be used for the purpose of making a portion of the State's Fiscal Year 2011 required contributions to the designated retirement systems.
(b) The Pension Contribution Fund is created as a special fund in the State Treasury.
The proceeds of the additional $10,000,000,000 of Bonds authorized by Public Act 93-2, less the amounts authorized in the Bond Sale Order to be deposited directly into the capitalized interest account of the General Obligation Bond Retirement and Interest Fund or otherwise directly paid out for bond sale expenses under Section 8, shall be deposited into the Pension Contribution Fund and used as provided in this Section.
The proceeds of the additional $3,466,000,000 of Bonds authorized by Public Act 96-43, less the amounts directly paid out for bond sale expenses under Section 8, shall be deposited into the Pension Contribution Fund, and the Comptroller and the Treasurer shall, as soon as practical, (i) first, transfer from the Pension Contribution Fund to the General Revenue Fund or Common School Fund an amount equal to the amount of payments, if any, made to the designated retirement systems from the General Revenue Fund or Common School Fund in State fiscal year 2010 and (ii) second, make transfers from the Pension Contribution Fund to the designated retirement systems pursuant to Sections 2-124, 14-131, 15-155, 16-158, and 18-131 of the Illinois Pension Code.
The proceeds of the additional $4,096,348,300 of Bonds authorized by this amendatory Act of the 96th General Assembly, less the amounts directly paid out for bond sale expenses under Section 8, shall be deposited into the Pension Contribution Fund, and the Comptroller and the Treasurer shall, as soon as practical, (i) first, transfer from the Pension Contribution Fund to the General Revenue Fund or Common School Fund an amount equal to the amount of payments, if any, made to the designated retirement systems from the General Revenue Fund or Common School Fund in State fiscal year 2011 and (ii) second, make transfers from the Pension Contribution Fund to the designated retirement systems pursuant to Sections 2-124, 14-131, 15-155, 16-158, and 18-131 of the Illinois Pension Code.
(c) Of the amount of Bond proceeds from the bond sale authorized by Public Act 93-2 first deposited into the Pension Contribution Fund, there shall be reserved for transfers under this subsection the sum of $300,000,000, representing the required State contributions to the designated retirement systems for the last quarter of State fiscal year 2003, plus the sum of $1,860,000,000, representing the required State contributions to the designated retirement systems for State fiscal year 2004.
Upon the deposit of sufficient moneys from the bond sale authorized by Public Act 93-2 into the Pension Contribution Fund, the Comptroller and Treasurer shall immediately transfer the sum of $300,000,000 from the Pension Contribution Fund to the General Revenue Fund.
Whenever any payment of required State contributions for State fiscal year 2004 is made to one of the designated retirement systems, the Comptroller and Treasurer shall, as soon as practicable, transfer from the Pension Contribution Fund to the General Revenue Fund an amount equal to the amount of that payment to the designated retirement system. Beginning on the effective date of this amendatory Act of the 93rd General Assembly, the transfers from the Pension Contribution Fund to the General Revenue Fund shall be suspended until June 30, 2004, and the remaining balance in the Pension Contribution Fund shall be transferred directly to the designated retirement systems as provided in Section 6z-61 of the State Finance Act. On and after July 1, 2004, in the event that any amount is on deposit in the Pension Contribution Fund from time to time, the Comptroller and Treasurer shall continue to make such transfers based on fiscal year 2005 payments until the entire amount on deposit has been transferred.
(d) All amounts deposited into the Pension Contribution Fund, other than the amounts reserved for the transfers under subsection (c) from the bond sale authorized by Public Act 93-2, other than amounts deposited into the Pension Contribution Fund from the bond sale authorized by Public Act 96-43 and other than amounts deposited into the Pension Contribution Fund from the bond sale authorized by this amendatory Act of the 96th General Assembly, shall be appropriated to the designated retirement systems to reduce their actuarial reserve deficiencies. The amount of the appropriation to each designated retirement system shall constitute a portion of the total appropriation under this subsection that is the same as that retirement system's portion of the total actuarial reserve deficiency of the systems, as most recently determined by the Governor's Office of Management and Budget under Section 8.12 of the State Finance Act.
With respect to proceeds from the bond sale authorized by Public Act 93-2 only, within 15 days after any Bond proceeds in excess of the amounts initially reserved under subsection (c) are deposited into the Pension Contribution Fund, the Governor's Office of Management and Budget shall (i) allocate those proceeds among the designated retirement systems in proportion to their respective actuarial reserve deficiencies, as most recently determined under Section 8.12 of the State Finance Act, and (ii) certify those allocations to the designated retirement systems and the Comptroller.
Upon receiving certification of an allocation under this subsection, a designated retirement system shall submit to the Comptroller a voucher for the amount of its allocation. The voucher shall be paid out of the amount appropriated to that designated retirement system from the Pension Contribution Fund pursuant to this subsection.
(Source: P.A. 96-43, eff. 7-15-09; 96-1497, eff. 1-14-11.)

(30 ILCS 330/7.3)
Sec. 7.3. Medicaid enhancement funding. The amount of $250,000,000 is authorized to be issued only during fiscal year 2010 for the making of deposits into the Healthcare Provider Relief Fund for the exclusive purpose of funding Medicaid services subject to the enhanced federal participation due to expire on December 31, 2010. Notwithstanding this Act or any other law to the contrary, bonds issued under this Section must be payable within one year after their date of issuance.
(Source: P.A. 96-885, eff. 3-11-10.)

(30 ILCS 330/7.5)
Sec. 7.5. Tobacco securitization general obligation bonds. The amount of $750,000,000 is authorized to be issued only during fiscal year 2003 for the making of deposits of 50% of net proceeds to the General Revenue Fund to build the fiscal year ending general funds cash balance and to meet the ordinary and contingent expenses of the State and 50% of net proceeds to the Budget Stabilization Fund.
(Source: P.A. 92-596, eff. 6-28-02.)

(30 ILCS 330/7.6)
Sec. 7.6. Income Tax Proceed Bonds.
(a) As used in this Act, "Income Tax Proceed Bonds" means Bonds (i) authorized by this amendatory Act of the 100th General Assembly or any other Public Act of the 100th General Assembly authorizing the issuance of Income Tax Proceed Bonds and (ii) used for the payment of unpaid obligations of the State as incurred from time to time and as authorized by the General Assembly.
(b) Income Tax Proceed Bonds in the amount of $6,000,000,000 are hereby authorized to be used for the purpose of paying vouchers incurred by the State prior to July 1, 2017.
(c) The Income Tax Bond Fund is hereby created as a special fund in the State treasury. All moneys from the proceeds of the sale of the Income Tax Proceed Bonds, less the amounts authorized in the Bond Sale Order to be directly paid out for bond sale expenses under Section 8, shall be deposited into the Income Tax Bond Fund. All moneys in the Income Tax Bond Fund shall be used for the purpose of paying vouchers incurred by the State prior to July 1, 2017. For the purpose of paying such vouchers, the Comptroller has the authority to transfer moneys from the Income Tax Bond Fund to general funds and the Health Insurance Reserve Fund. "General funds" has the meaning provided in Section 50-40 of the State Budget Law.
(Source: P.A. 100-23, eff. 7-6-17.)

(30 ILCS 330/8) (from Ch. 127, par. 658)
Sec. 8. Bond sale expenses.
(a) An amount not to exceed 0.5 percent of the principal amount of the proceeds of sale of each bond sale is authorized to be used to pay the reasonable costs of issuance and sale, including, without limitation, underwriter's discounts and fees, but excluding bond insurance, of State of Illinois general obligation bonds authorized and sold pursuant to this Act, provided that no salaries of State employees or other State office operating expenses shall be paid out of non-appropriated proceeds, provided further that the percent shall be 1.0% for each sale of "Build America Bonds" or "Qualified School Construction Bonds" as defined in subsections (d) and (e) of Section 9, respectively. The Governor's Office of Management and Budget shall compile a summary of all costs of issuance on each sale (including both costs paid out of proceeds and those paid out of appropriated funds) and post that summary on its web site within 20 business days after the issuance of the Bonds. The summary shall include, as applicable, the respective percentages of participation and compensation of each underwriter that is a member of the underwriting syndicate, legal counsel, financial advisors, and other professionals for the bond issue and an identification of all costs of issuance paid to minority-owned businesses, women-owned businesses, and businesses owned by persons with disabilities. The terms "minority-owned businesses", "women-owned businesses", and "business owned by a person with a disability" have the meanings given to those terms in the Business Enterprise for Minorities, Women, and Persons with Disabilities Act. That posting shall be maintained on the web site for a period of at least 30 days. In addition, the Governor's Office of Management and Budget shall provide a written copy of each summary of costs to the Speaker and Minority Leader of the House of Representatives, the President and Minority Leader of the Senate, and the Commission on Government Forecasting and Accountability within 20 business days after each issuance of the Bonds. In addition, the Governor's Office of Management and Budget shall provide copies of all contracts under which any costs of issuance are paid or to be paid to the Commission on Government Forecasting and Accountability within 20 business days after the issuance of Bonds for which those costs are paid or to be paid. Instead of filing a second or subsequent copy of the same contract, the Governor's Office of Management and Budget may file a statement that specified costs are paid under specified contracts filed earlier with the Commission.
(b) The Director of the Governor's Office of Management and Budget shall not, in connection with the issuance of Bonds, contract with any underwriter, financial advisor, or attorney unless that underwriter, financial advisor, or attorney certifies that the underwriter, financial advisor, or attorney has not and will not pay a contingent fee, whether directly or indirectly, to a third party for having promoted the selection of the underwriter, financial advisor, or attorney for that contract. In the event that the Governor's Office of Management and Budget determines that an underwriter, financial advisor, or attorney has filed a false certification with respect to the payment of contingent fees, the Governor's Office of Management and Budget shall not contract with that underwriter, financial advisor, or attorney, or with any firm employing any person who signed false certifications, for a period of 2 calendar years, beginning with the date the determination is made. The validity of Bonds issued under such circumstances of violation pursuant to this Section shall not be affected.
(Source: P.A. 100-391, eff. 8-25-17.)

(30 ILCS 330/9) (from Ch. 127, par. 659)
(Text of Section from P.A. 100-23, Article 25, Section 25-5)
Sec. 9. Conditions for issuance and sale of Bonds - requirements for Bonds.
(a) Except as otherwise provided in this subsection, Bonds shall be issued and sold from time to time, in one or more series, in such amounts and at such prices as may be directed by the Governor, upon recommendation by the Director of the Governor's Office of Management and Budget. Bonds shall be in such form (either coupon, registered or book entry), in such denominations, payable within 25 years from their date, subject to such terms of redemption with or without premium, bear interest payable at such times and at such fixed or variable rate or rates, and be dated as shall be fixed and determined by the Director of the Governor's Office of Management and Budget in the order authorizing the issuance and sale of any series of Bonds, which order shall be approved by the Governor and is herein called a "Bond Sale Order"; provided however, that interest payable at fixed or variable rates shall not exceed that permitted in the Bond Authorization Act, as now or hereafter amended. Bonds shall be payable at such place or places, within or without the State of Illinois, and may be made registrable as to either principal or as to both principal and interest, as shall be specified in the Bond Sale Order. Bonds may be callable or subject to purchase and retirement or tender and remarketing as fixed and determined in the Bond Sale Order. Bonds, other than Bonds issued under Section 3 of this Act for the costs associated with the purchase and implementation of information technology, (i) except for refunding Bonds satisfying the requirements of Section 16 of this Act and sold during fiscal year 2009, 2010, 2011, 2017, or 2018 must be issued with principal or mandatory redemption amounts in equal amounts, with the first maturity issued occurring within the fiscal year in which the Bonds are issued or within the next succeeding fiscal year and (ii) must mature or be subject to mandatory redemption each fiscal year thereafter up to 25 years, except for refunding Bonds satisfying the requirements of Section 16 of this Act and sold during fiscal year 2009, 2010, or 2011 which must mature or be subject to mandatory redemption each fiscal year thereafter up to 16 years. Bonds issued under Section 3 of this Act for the costs associated with the purchase and implementation of information technology must be issued with principal or mandatory redemption amounts in equal amounts, with the first maturity issued occurring with the fiscal year in which the respective bonds are issued or with the next succeeding fiscal year, with the respective bonds issued maturing or subject to mandatory redemption each fiscal year thereafter up to 10 years. Notwithstanding any provision of this Act to the contrary, the Bonds authorized by Public Act 96-43 shall be payable within 5 years from their date and must be issued with principal or mandatory redemption amounts in equal amounts, with payment of principal or mandatory redemption beginning in the first fiscal year following the fiscal year in which the Bonds are issued.
Notwithstanding any provision of this Act to the contrary, the Bonds authorized by Public Act 96-1497 shall be payable within 8 years from their date and shall be issued with payment of maturing principal or scheduled mandatory redemptions in accordance with the following schedule, except the following amounts shall be prorated if less than the total additional amount of Bonds authorized by Public Act 96-1497 are issued:
Fiscal Year After Issuance Amount
1-2 $0
3 $110,712,120
4 $332,136,360
5 $664,272,720
6-8 $996,409,080
In the case of any series of Bonds bearing interest at a variable interest rate ("Variable Rate Bonds"), in lieu of determining the rate or rates at which such series of Variable Rate Bonds shall bear interest and the price or prices at which such Variable Rate Bonds shall be initially sold or remarketed (in the event of purchase and subsequent resale), the Bond Sale Order may provide that such interest rates and prices may vary from time to time depending on criteria established in such Bond Sale Order, which criteria may include, without limitation, references to indices or variations in interest rates as may, in the judgment of a remarketing agent, be necessary to cause Variable Rate Bonds of such series to be remarketable from time to time at a price equal to their principal amount, and may provide for appointment of a bank, trust company, investment bank, or other financial institution to serve as remarketing agent in that connection. The Bond Sale Order may provide that alternative interest rates or provisions for establishing alternative interest rates, different security or claim priorities, or different call or amortization provisions will apply during such times as Variable Rate Bonds of any series are held by a person providing credit or liquidity enhancement arrangements for such Bonds as authorized in subsection (b) of this Section. The Bond Sale Order may also provide for such variable interest rates to be established pursuant to a process generally known as an auction rate process and may provide for appointment of one or more financial institutions to serve as auction agents and broker-dealers in connection with the establishment of such interest rates and the sale and remarketing of such Bonds.
(b) In connection with the issuance of any series of Bonds, the State may enter into arrangements to provide additional security and liquidity for such Bonds, including, without limitation, bond or interest rate insurance or letters of credit, lines of credit, bond purchase contracts, or other arrangements whereby funds are made available to retire or purchase Bonds, thereby assuring the ability of owners of the Bonds to sell or redeem their Bonds. The State may enter into contracts and may agree to pay fees to persons providing such arrangements, but only under circumstances where the Director of the Governor's Office of Management and Budget certifies that he or she reasonably expects the total interest paid or to be paid on the Bonds, together with the fees for the arrangements (being treated as if interest), would not, taken together, cause the Bonds to bear interest, calculated to their stated maturity, at a rate in excess of the rate that the Bonds would bear in the absence of such arrangements.
The State may, with respect to Bonds issued or anticipated to be issued, participate in and enter into arrangements with respect to interest rate protection or exchange agreements, guarantees, or financial futures contracts for the purpose of limiting, reducing, or managing interest rate exposure. The authority granted under this paragraph, however, shall not increase the principal amount of Bonds authorized to be issued by law. The arrangements may be executed and delivered by the Director of the Governor's Office of Management and Budget on behalf of the State. Net payments for such arrangements shall constitute interest on the Bonds and shall be paid from the General Obligation Bond Retirement and Interest Fund. The Director of the Governor's Office of Management and Budget shall at least annually certify to the Governor and the State Comptroller his or her estimate of the amounts of such net payments to be included in the calculation of interest required to be paid by the State.
(c) Prior to the issuance of any Variable Rate Bonds pursuant to subsection (a), the Director of the Governor's Office of Management and Budget shall adopt an interest rate risk management policy providing that the amount of the State's variable rate exposure with respect to Bonds shall not exceed 20%. This policy shall remain in effect while any Bonds are outstanding and the issuance of Bonds shall be subject to the terms of such policy. The terms of this policy may be amended from time to time by the Director of the Governor's Office of Management and Budget but in no event shall any amendment cause the permitted level of the State's variable rate exposure with respect to Bonds to exceed 20%.
(d) "Build America Bonds" in this Section means Bonds authorized by Section 54AA of the Internal Revenue Code of 1986, as amended ("Internal Revenue Code"), and bonds issued from time to time to refund or continue to refund "Build America Bonds".
(e) Notwithstanding any other provision of this Section, Qualified School Construction Bonds shall be issued and sold from time to time, in one or more series, in such amounts and at such prices as may be directed by the Governor, upon recommendation by the Director of the Governor's Office of Management and Budget. Qualified School Construction Bonds shall be in such form (either coupon, registered or book entry), in such denominations, payable within 25 years from their date, subject to such terms of redemption with or without premium, and if the Qualified School Construction Bonds are issued with a supplemental coupon, bear interest payable at such times and at such fixed or variable rate or rates, and be dated as shall be fixed and determined by the Director of the Governor's Office of Management and Budget in the order authorizing the issuance and sale of any series of Qualified School Construction Bonds, which order shall be approved by the Governor and is herein called a "Bond Sale Order"; except that interest payable at fixed or variable rates, if any, shall not exceed that permitted in the Bond Authorization Act, as now or hereafter amended. Qualified School Construction Bonds shall be payable at such place or places, within or without the State of Illinois, and may be made registrable as to either principal or as to both principal and interest, as shall be specified in the Bond Sale Order. Qualified School Construction Bonds may be callable or subject to purchase and retirement or tender and remarketing as fixed and determined in the Bond Sale Order. Qualified School Construction Bonds must be issued with principal or mandatory redemption amounts or sinking fund payments into the General Obligation Bond Retirement and Interest Fund (or subaccount therefor) in equal amounts, with the first maturity issued, mandatory redemption payment or sinking fund payment occurring within the fiscal year in which the Qualified School Construction Bonds are issued or within the next succeeding fiscal year, with Qualified School Construction Bonds issued maturing or subject to mandatory redemption or with sinking fund payments thereof deposited each fiscal year thereafter up to 25 years. Sinking fund payments set forth in this subsection shall be permitted only to the extent authorized in Section 54F of the Internal Revenue Code or as otherwise determined by the Director of the Governor's Office of Management and Budget. "Qualified School Construction Bonds" in this subsection means Bonds authorized by Section 54F of the Internal Revenue Code and for bonds issued from time to time to refund or continue to refund such "Qualified School Construction Bonds".
(f) Beginning with the next issuance by the Governor's Office of Management and Budget to the Procurement Policy Board of a request for quotation for the purpose of formulating a new pool of qualified underwriting banks list, all entities responding to such a request for quotation for inclusion on that list shall provide a written report to the Governor's Office of Management and Budget and the Illinois Comptroller. The written report submitted to the Comptroller shall (i) be published on the Comptroller's Internet website and (ii) be used by the Governor's Office of Management and Budget for the purposes of scoring such a request for quotation. The written report, at a minimum, shall:
(1) disclose whether, within the past 3 months,

pursuant to its credit default swap market-making activities, the firm has entered into any State of Illinois credit default swaps ("CDS");

(2) include, in the event of State of Illinois CDS

activity, disclosure of the firm's cumulative notional volume of State of Illinois CDS trades and the firm's outstanding gross and net notional amount of State of Illinois CDS, as of the end of the current 3-month period;

(3) indicate, pursuant to the firm's proprietary

trading activities, disclosure of whether the firm, within the past 3 months, has entered into any proprietary trades for its own account in State of Illinois CDS;

(4) include, in the event of State of Illinois

proprietary trades, disclosure of the firm's outstanding gross and net notional amount of proprietary State of Illinois CDS and whether the net position is short or long credit protection, as of the end of the current 3-month period;

(5) list all time periods during the past 3 months

during which the firm held net long or net short State of Illinois CDS proprietary credit protection positions, the amount of such positions, and whether those positions were net long or net short credit protection positions; and

(6) indicate whether, within the previous 3 months,

the firm released any publicly available research or marketing reports that reference State of Illinois CDS and include those research or marketing reports as attachments.

(g) All entities included on a Governor's Office of Management and Budget's pool of qualified underwriting banks list shall, as soon as possible after March 18, 2011 (the effective date of Public Act 96-1554), but not later than January 21, 2011, and on a quarterly fiscal basis thereafter, provide a written report to the Governor's Office of Management and Budget and the Illinois Comptroller. The written reports submitted to the Comptroller shall be published on the Comptroller's Internet website. The written reports, at a minimum, shall:
(1) disclose whether, within the past 3 months,

pursuant to its credit default swap market-making activities, the firm has entered into any State of Illinois credit default swaps ("CDS");

(2) include, in the event of State of Illinois CDS

activity, disclosure of the firm's cumulative notional volume of State of Illinois CDS trades and the firm's outstanding gross and net notional amount of State of Illinois CDS, as of the end of the current 3-month period;

(3) indicate, pursuant to the firm's proprietary

trading activities, disclosure of whether the firm, within the past 3 months, has entered into any proprietary trades for its own account in State of Illinois CDS;

(4) include, in the event of State of Illinois

proprietary trades, disclosure of the firm's outstanding gross and net notional amount of proprietary State of Illinois CDS and whether the net position is short or long credit protection, as of the end of the current 3-month period;

(5) list all time periods during the past 3 months

during which the firm held net long or net short State of Illinois CDS proprietary credit protection positions, the amount of such positions, and whether those positions were net long or net short credit protection positions; and

(6) indicate whether, within the previous 3 months,

the firm released any publicly available research or marketing reports that reference State of Illinois CDS and include those research or marketing reports as attachments.

(Source: P.A. 99-523, eff. 6-30-16; 100-23, Article 25, Section 25-5, eff. 7-6-17.)

(Text of Section from P.A. 100-23, Article 75, Section 75-10)
Sec. 9. Conditions for issuance and sale of Bonds - requirements for Bonds.
(a) Except as otherwise provided in this subsection and subsection (h), Bonds shall be issued and sold from time to time, in one or more series, in such amounts and at such prices as may be directed by the Governor, upon recommendation by the Director of the Governor's Office of Management and Budget. Bonds shall be in such form (either coupon, registered or book entry), in such denominations, payable within 25 years from their date, subject to such terms of redemption with or without premium, bear interest payable at such times and at such fixed or variable rate or rates, and be dated as shall be fixed and determined by the Director of the Governor's Office of Management and Budget in the order authorizing the issuance and sale of any series of Bonds, which order shall be approved by the Governor and is herein called a "Bond Sale Order"; provided however, that interest payable at fixed or variable rates shall not exceed that permitted in the Bond Authorization Act, as now or hereafter amended. Bonds shall be payable at such place or places, within or without the State of Illinois, and may be made registrable as to either principal or as to both principal and interest, as shall be specified in the Bond Sale Order. Bonds may be callable or subject to purchase and retirement or tender and remarketing as fixed and determined in the Bond Sale Order. Bonds, other than Bonds issued under Section 3 of this Act for the costs associated with the purchase and implementation of information technology, (i) except for refunding Bonds satisfying the requirements of Section 16 of this Act and sold during fiscal year 2009, 2010, 2011, or 2017 must be issued with principal or mandatory redemption amounts in equal amounts, with the first maturity issued occurring within the fiscal year in which the Bonds are issued or within the next succeeding fiscal year and (ii) must mature or be subject to mandatory redemption each fiscal year thereafter up to 25 years, except for refunding Bonds satisfying the requirements of Section 16 of this Act and sold during fiscal year 2009, 2010, or 2011 which must mature or be subject to mandatory redemption each fiscal year thereafter up to 16 years. Bonds issued under Section 3 of this Act for the costs associated with the purchase and implementation of information technology must be issued with principal or mandatory redemption amounts in equal amounts, with the first maturity issued occurring with the fiscal year in which the respective bonds are issued or with the next succeeding fiscal year, with the respective bonds issued maturing or subject to mandatory redemption each fiscal year thereafter up to 10 years. Notwithstanding any provision of this Act to the contrary, the Bonds authorized by Public Act 96-43 shall be payable within 5 years from their date and must be issued with principal or mandatory redemption amounts in equal amounts, with payment of principal or mandatory redemption beginning in the first fiscal year following the fiscal year in which the Bonds are issued.
Notwithstanding any provision of this Act to the contrary, the Bonds authorized by Public Act 96-1497 shall be payable within 8 years from their date and shall be issued with payment of maturing principal or scheduled mandatory redemptions in accordance with the following schedule, except the following amounts shall be prorated if less than the total additional amount of Bonds authorized by Public Act 96-1497 are issued:
Fiscal Year After Issuance Amount
1-2 $0
3 $110,712,120
4 $332,136,360
5 $664,272,720
6-8 $996,409,080
Notwithstanding any provision of this Act to the contrary, Income Tax Proceed Bonds issued under Section 7.6 shall be payable 12 years from the date of sale and shall be issued with payment of principal or mandatory redemption.
In the case of any series of Bonds bearing interest at a variable interest rate ("Variable Rate Bonds"), in lieu of determining the rate or rates at which such series of Variable Rate Bonds shall bear interest and the price or prices at which such Variable Rate Bonds shall be initially sold or remarketed (in the event of purchase and subsequent resale), the Bond Sale Order may provide that such interest rates and prices may vary from time to time depending on criteria established in such Bond Sale Order, which criteria may include, without limitation, references to indices or variations in interest rates as may, in the judgment of a remarketing agent, be necessary to cause Variable Rate Bonds of such series to be remarketable from time to time at a price equal to their principal amount, and may provide for appointment of a bank, trust company, investment bank, or other financial institution to serve as remarketing agent in that connection. The Bond Sale Order may provide that alternative interest rates or provisions for establishing alternative interest rates, different security or claim priorities, or different call or amortization provisions will apply during such times as Variable Rate Bonds of any series are held by a person providing credit or liquidity enhancement arrangements for such Bonds as authorized in subsection (b) of this Section. The Bond Sale Order may also provide for such variable interest rates to be established pursuant to a process generally known as an auction rate process and may provide for appointment of one or more financial institutions to serve as auction agents and broker-dealers in connection with the establishment of such interest rates and the sale and remarketing of such Bonds.
(b) In connection with the issuance of any series of Bonds, the State may enter into arrangements to provide additional security and liquidity for such Bonds, including, without limitation, bond or interest rate insurance or letters of credit, lines of credit, bond purchase contracts, or other arrangements whereby funds are made available to retire or purchase Bonds, thereby assuring the ability of owners of the Bonds to sell or redeem their Bonds. The State may enter into contracts and may agree to pay fees to persons providing such arrangements, but only under circumstances where the Director of the Governor's Office of Management and Budget certifies that he or she reasonably expects the total interest paid or to be paid on the Bonds, together with the fees for the arrangements (being treated as if interest), would not, taken together, cause the Bonds to bear interest, calculated to their stated maturity, at a rate in excess of the rate that the Bonds would bear in the absence of such arrangements.
The State may, with respect to Bonds issued or anticipated to be issued, participate in and enter into arrangements with respect to interest rate protection or exchange agreements, guarantees, or financial futures contracts for the purpose of limiting, reducing, or managing interest rate exposure. The authority granted under this paragraph, however, shall not increase the principal amount of Bonds authorized to be issued by law. The arrangements may be executed and delivered by the Director of the Governor's Office of Management and Budget on behalf of the State. Net payments for such arrangements shall constitute interest on the Bonds and shall be paid from the General Obligation Bond Retirement and Interest Fund. The Director of the Governor's Office of Management and Budget shall at least annually certify to the Governor and the State Comptroller his or her estimate of the amounts of such net payments to be included in the calculation of interest required to be paid by the State.
(c) Prior to the issuance of any Variable Rate Bonds pursuant to subsection (a), the Director of the Governor's Office of Management and Budget shall adopt an interest rate risk management policy providing that the amount of the State's variable rate exposure with respect to Bonds shall not exceed 20%. This policy shall remain in effect while any Bonds are outstanding and the issuance of Bonds shall be subject to the terms of such policy. The terms of this policy may be amended from time to time by the Director of the Governor's Office of Management and Budget but in no event shall any amendment cause the permitted level of the State's variable rate exposure with respect to Bonds to exceed 20%.
(d) "Build America Bonds" in this Section means Bonds authorized by Section 54AA of the Internal Revenue Code of 1986, as amended ("Internal Revenue Code"), and bonds issued from time to time to refund or continue to refund "Build America Bonds".
(e) Notwithstanding any other provision of this Section, Qualified School Construction Bonds shall be issued and sold from time to time, in one or more series, in such amounts and at such prices as may be directed by the Governor, upon recommendation by the Director of the Governor's Office of Management and Budget. Qualified School Construction Bonds shall be in such form (either coupon, registered or book entry), in such denominations, payable within 25 years from their date, subject to such terms of redemption with or without premium, and if the Qualified School Construction Bonds are issued with a supplemental coupon, bear interest payable at such times and at such fixed or variable rate or rates, and be dated as shall be fixed and determined by the Director of the Governor's Office of Management and Budget in the order authorizing the issuance and sale of any series of Qualified School Construction Bonds, which order shall be approved by the Governor and is herein called a "Bond Sale Order"; except that interest payable at fixed or variable rates, if any, shall not exceed that permitted in the Bond Authorization Act, as now or hereafter amended. Qualified School Construction Bonds shall be payable at such place or places, within or without the State of Illinois, and may be made registrable as to either principal or as to both principal and interest, as shall be specified in the Bond Sale Order. Qualified School Construction Bonds may be callable or subject to purchase and retirement or tender and remarketing as fixed and determined in the Bond Sale Order. Qualified School Construction Bonds must be issued with principal or mandatory redemption amounts or sinking fund payments into the General Obligation Bond Retirement and Interest Fund (or subaccount therefor) in equal amounts, with the first maturity issued, mandatory redemption payment or sinking fund payment occurring within the fiscal year in which the Qualified School Construction Bonds are issued or within the next succeeding fiscal year, with Qualified School Construction Bonds issued maturing or subject to mandatory redemption or with sinking fund payments thereof deposited each fiscal year thereafter up to 25 years. Sinking fund payments set forth in this subsection shall be permitted only to the extent authorized in Section 54F of the Internal Revenue Code or as otherwise determined by the Director of the Governor's Office of Management and Budget. "Qualified School Construction Bonds" in this subsection means Bonds authorized by Section 54F of the Internal Revenue Code and for bonds issued from time to time to refund or continue to refund such "Qualified School Construction Bonds".
(f) Beginning with the next issuance by the Governor's Office of Management and Budget to the Procurement Policy Board of a request for quotation for the purpose of formulating a new pool of qualified underwriting banks list, all entities responding to such a request for quotation for inclusion on that list shall provide a written report to the Governor's Office of Management and Budget and the Illinois Comptroller. The written report submitted to the Comptroller shall (i) be published on the Comptroller's Internet website and (ii) be used by the Governor's Office of Management and Budget for the purposes of scoring such a request for quotation. The written report, at a minimum, shall:
(1) disclose whether, within the past 3 months,

pursuant to its credit default swap market-making activities, the firm has entered into any State of Illinois credit default swaps ("CDS");

(2) include, in the event of State of Illinois CDS

activity, disclosure of the firm's cumulative notional volume of State of Illinois CDS trades and the firm's outstanding gross and net notional amount of State of Illinois CDS, as of the end of the current 3-month period;

(3) indicate, pursuant to the firm's proprietary

trading activities, disclosure of whether the firm, within the past 3 months, has entered into any proprietary trades for its own account in State of Illinois CDS;

(4) include, in the event of State of Illinois

proprietary trades, disclosure of the firm's outstanding gross and net notional amount of proprietary State of Illinois CDS and whether the net position is short or long credit protection, as of the end of the current 3-month period;

(5) list all time periods during the past 3 months

during which the firm held net long or net short State of Illinois CDS proprietary credit protection positions, the amount of such positions, and whether those positions were net long or net short credit protection positions; and

(6) indicate whether, within the previous 3 months,

the firm released any publicly available research or marketing reports that reference State of Illinois CDS and include those research or marketing reports as attachments.

(g) All entities included on a Governor's Office of Management and Budget's pool of qualified underwriting banks list shall, as soon as possible after March 18, 2011 (the effective date of Public Act 96-1554), but not later than January 21, 2011, and on a quarterly fiscal basis thereafter, provide a written report to the Governor's Office of Management and Budget and the Illinois Comptroller. The written reports submitted to the Comptroller shall be published on the Comptroller's Internet website. The written reports, at a minimum, shall:
(1) disclose whether, within the past 3 months,

pursuant to its credit default swap market-making activities, the firm has entered into any State of Illinois credit default swaps ("CDS");

(2) include, in the event of State of Illinois CDS

activity, disclosure of the firm's cumulative notional volume of State of Illinois CDS trades and the firm's outstanding gross and net notional amount of State of Illinois CDS, as of the end of the current 3-month period;

(3) indicate, pursuant to the firm's proprietary

trading activities, disclosure of whether the firm, within the past 3 months, has entered into any proprietary trades for its own account in State of Illinois CDS;

(4) include, in the event of State of Illinois

proprietary trades, disclosure of the firm's outstanding gross and net notional amount of proprietary State of Illinois CDS and whether the net position is short or long credit protection, as of the end of the current 3-month period;

(5) list all time periods during the past 3 months

during which the firm held net long or net short State of Illinois CDS proprietary credit protection positions, the amount of such positions, and whether those positions were net long or net short credit protection positions; and

(6) indicate whether, within the previous 3 months,

the firm released any publicly available research or marketing reports that reference State of Illinois CDS and include those research or marketing reports as attachments.

(h) Notwithstanding any other provision of this Section, for purposes of maximizing market efficiencies and cost savings, Income Tax Proceed Bonds may be issued and sold from time to time, in one or more series, in such amounts and at such prices as may be directed by the Governor, upon recommendation by the Director of the Governor's Office of Management and Budget. Income Tax Proceed Bonds shall be in such form, either coupon, registered, or book entry, in such denominations, shall bear interest payable at such times and at such fixed or variable rate or rates, and be dated as shall be fixed and determined by the Director of the Governor's Office of Management and Budget in the order authorizing the issuance and sale of any series of Income Tax Proceed Bonds, which order shall be approved by the Governor and is herein called a "Bond Sale Order"; provided, however, that interest payable at fixed or variable rates shall not exceed that permitted in the Bond Authorization Act. Income Tax Proceed Bonds shall be payable at such place or places, within or without the State of Illinois, and may be made registrable as to either principal or as to both principal and interest, as shall be specified in the Bond Sale Order. Income Tax Proceed Bonds may be callable or subject to purchase and retirement or tender and remarketing as fixed and determined in the Bond Sale Order.
(Source: P.A. 99-523, eff. 6-30-16; 100-23, Article 75, Section 75-10, eff. 7-6-17.)

(30 ILCS 330/10) (from Ch. 127, par. 660)
Sec. 10. Execution of Bonds. Bonds shall be signed by the Governor and attested by Secretary of State under the printed facsimile seal of the State and countersigned by the State Treasurer by his manual signature or by his duly authorized deputy. If Bonds are issued in registered form pursuant to the Registered Bond Act, the signatures of the Governor, the Secretary of State and the State Treasurer may be printed facsimile signatures. Unless Bonds are issued in fully registered form, interest coupons with facsimile signatures of the Governor, Secretary of State and State Treasurer may be attached to the Bonds. The fact that an officer whose signature or facsimile thereof appears on a Bond or interest coupon no longer holds such office at the time the Bond or coupon is delivered shall not invalidate such Bond or interest coupon.
(Source: P.A. 83-1490.)

(30 ILCS 330/11) (from Ch. 127, par. 661)
(Text of Section from P.A. 100-23, Article 25, Section 25-5)
Sec. 11. Sale of Bonds. Except as otherwise provided in this Section, Bonds shall be sold from time to time pursuant to notice of sale and public bid or by negotiated sale in such amounts and at such times as is directed by the Governor, upon recommendation by the Director of the Governor's Office of Management and Budget. At least 25%, based on total principal amount, of all Bonds issued each fiscal year shall be sold pursuant to notice of sale and public bid. At all times during each fiscal year, no more than 75%, based on total principal amount, of the Bonds issued each fiscal year, shall have been sold by negotiated sale. Failure to satisfy the requirements in the preceding 2 sentences shall not affect the validity of any previously issued Bonds; provided that all Bonds authorized by Public Act 96-43 and Public Act 96-1497 shall not be included in determining compliance for any fiscal year with the requirements of the preceding 2 sentences; and further provided that refunding Bonds satisfying the requirements of Section 16 of this Act and sold during fiscal year 2009, 2010, 2011, 2017, or 2018 shall not be subject to the requirements in the preceding 2 sentences.
If any Bonds, including refunding Bonds, are to be sold by negotiated sale, the Director of the Governor's Office of Management and Budget shall comply with the competitive request for proposal process set forth in the Illinois Procurement Code and all other applicable requirements of that Code.
If Bonds are to be sold pursuant to notice of sale and public bid, the Director of the Governor's Office of Management and Budget may, from time to time, as Bonds are to be sold, advertise the sale of the Bonds in at least 2 daily newspapers, one of which is published in the City of Springfield and one in the City of Chicago. The sale of the Bonds shall also be advertised in the volume of the Illinois Procurement Bulletin that is published by the Department of Central Management Services, and shall be published once at least 10 days prior to the date fixed for the opening of the bids. The Director of the Governor's Office of Management and Budget may reschedule the date of sale upon the giving of such additional notice as the Director deems adequate to inform prospective bidders of such change; provided, however, that all other conditions of the sale shall continue as originally advertised.
Executed Bonds shall, upon payment therefor, be delivered to the purchaser, and the proceeds of Bonds shall be paid into the State Treasury as directed by Section 12 of this Act.
(Source: P.A. 99-523, eff. 6-30-16; 100-23, Article 25, Section 25-5, eff. 7-6-17.)

(Text of Section from P.A. 100-23, Article 75, Section 75-10)
Sec. 11. Sale of Bonds. Except as otherwise provided in this Section, Bonds shall be sold from time to time pursuant to notice of sale and public bid or by negotiated sale in such amounts and at such times as is directed by the Governor, upon recommendation by the Director of the Governor's Office of Management and Budget. At least 25%, based on total principal amount, of all Bonds issued each fiscal year shall be sold pursuant to notice of sale and public bid. At all times during each fiscal year, no more than 75%, based on total principal amount, of the Bonds issued each fiscal year, shall have been sold by negotiated sale. Failure to satisfy the requirements in the preceding 2 sentences shall not affect the validity of any previously issued Bonds; provided that all Bonds authorized by Public Act 96-43 and Public Act 96-1497 shall not be included in determining compliance for any fiscal year with the requirements of the preceding 2 sentences; and further provided that refunding Bonds satisfying the requirements of Section 16 of this Act and sold during fiscal year 2009, 2010, 2011, or 2017 shall not be subject to the requirements in the preceding 2 sentences.
If any Bonds, including refunding Bonds, are to be sold by negotiated sale, the Director of the Governor's Office of Management and Budget shall comply with the competitive request for proposal process set forth in the Illinois Procurement Code and all other applicable requirements of that Code.
If Bonds are to be sold pursuant to notice of sale and public bid, the Director of the Governor's Office of Management and Budget may, from time to time, as Bonds are to be sold, advertise the sale of the Bonds in at least 2 daily newspapers, one of which is published in the City of Springfield and one in the City of Chicago. The sale of the Bonds shall also be advertised in the volume of the Illinois Procurement Bulletin that is published by the Department of Central Management Services, and shall be published once at least 10 days prior to the date fixed for the opening of the bids. The Director of the Governor's Office of Management and Budget may reschedule the date of sale upon the giving of such additional notice as the Director deems adequate to inform prospective bidders of such change; provided, however, that all other conditions of the sale shall continue as originally advertised.
Executed Bonds shall, upon payment therefor, be delivered to the purchaser, and the proceeds of Bonds shall be paid into the State Treasury as directed by Section 12 of this Act.
All Income Tax Proceed Bonds shall comply with this Section. Notwithstanding anything to the contrary, however, for purposes of complying with this Section, Income Tax Proceed Bonds, regardless of the number of series or issuances sold thereunder, shall be considered a single issue or series. Furthermore, for purposes of complying with the competitive bidding requirements of this Section, the words "at all times" shall not apply to any such sale of the Income Tax Proceed Bonds. The Director of the Governor's Office of Management and Budget shall determine the time and manner of any competitive sale of the Income Tax Proceed Bonds; however, that sale shall under no circumstances take place later than 60 days after the State closes the sale of 75% of the Income Tax Proceed Bonds by negotiated sale.
(Source: P.A. 99-523, eff. 6-30-16; 100-23, Article 75, Section 75-10, eff. 7-6-17.)

(30 ILCS 330/12) (from Ch. 127, par. 662)
Sec. 12. Allocation of proceeds from sale of Bonds.
(a) Proceeds from the sale of Bonds, authorized by Section 3 of this Act, shall be deposited in the separate fund known as the Capital Development Fund.
(b) Proceeds from the sale of Bonds, authorized by paragraph (a) of Section 4 of this Act, shall be deposited in the separate fund known as the Transportation Bond, Series A Fund.
(c) Proceeds from the sale of Bonds, authorized by paragraphs (b) and (c) of Section 4 of this Act, shall be deposited in the separate fund known as the Transportation Bond, Series B Fund.
(c-1) Proceeds from the sale of Bonds, authorized by paragraph (d) of Section 4 of this Act, shall be deposited into the Transportation Bond Series D Fund, which is hereby created.
(d) Proceeds from the sale of Bonds, authorized by Section 5 of this Act, shall be deposited in the separate fund known as the School Construction Fund.
(e) Proceeds from the sale of Bonds, authorized by Section 6 of this Act, shall be deposited in the separate fund known as the Anti-Pollution Fund.
(f) Proceeds from the sale of Bonds, authorized by Section 7 of this Act, shall be deposited in the separate fund known as the Coal Development Fund.
(f-2) Proceeds from the sale of Bonds, authorized by Section 7.2 of this Act, shall be deposited as set forth in Section 7.2.
(f-5) Proceeds from the sale of Bonds, authorized by Section 7.5 of this Act, shall be deposited as set forth in Section 7.5.
(f-7) Proceeds from the sale of Bonds, authorized by Section 7.6 of this Act, shall be deposited as set forth in Section 7.6.
(g) Proceeds from the sale of Bonds, authorized by Section 8 of this Act, shall be deposited in the Capital Development Fund.
(h) Subsequent to the issuance of any Bonds for the purposes described in Sections 2 through 8 of this Act, the Governor and the Director of the Governor's Office of Management and Budget may provide for the reallocation of unspent proceeds of such Bonds to any other purposes authorized under said Sections of this Act, subject to the limitations on aggregate principal amounts contained therein. Upon any such reallocation, such unspent proceeds shall be transferred to the appropriate funds as determined by reference to paragraphs (a) through (g) of this Section.
(Source: P.A. 100-23, eff. 7-6-17.)

(30 ILCS 330/13) (from Ch. 127, par. 663)
Sec. 13. Appropriation of proceeds from sale of Bonds.
(a) At all times, the proceeds from the sale of Bonds issued pursuant to this Act are subject to appropriation by the General Assembly and, except as provided in Sections 7.2 and 7.6, may be obligated or expended only with the written approval of the Governor, in such amounts, at such times, and for such purposes as the respective State agencies, as defined in Section 1-7 of the Illinois State Auditing Act, as amended, deem necessary or desirable for the specific purposes contemplated in Sections 2 through 8 of this Act. Notwithstanding any other provision of this Act, proceeds from the sale of Bonds issued pursuant to this Act appropriated by the General Assembly to the Architect of the Capitol may be obligated or expended by the Architect of the Capitol without the written approval of the Governor.
(b) Proceeds from the sale of Bonds for the purpose of development of coal and alternative forms of energy shall be expended in such amounts and at such times as the Department of Commerce and Economic Opportunity, with the advice and recommendation of the Illinois Coal Development Board for coal development projects, may deem necessary and desirable for the specific purpose contemplated by Section 7 of this Act. In considering the approval of projects to be funded, the Department of Commerce and Economic Opportunity shall give special consideration to projects designed to remove sulfur and other pollutants in the preparation and utilization of coal, and in the use and operation of electric utility generating plants and industrial facilities which utilize Illinois coal as their primary source of fuel.
(c) Except as directed in subsection (c-1) or (c-2), any monies received by any officer or employee of the state representing a reimbursement of expenditures previously paid from general obligation bond proceeds shall be deposited into the General Obligation Bond Retirement and Interest Fund authorized in Section 14 of this Act.
(c-1) Any money received by the Department of Transportation as reimbursement for expenditures for high speed rail purposes pursuant to appropriations from the Transportation Bond, Series B Fund for (i) CREATE (Chicago Region Environmental and Transportation Efficiency), (ii) High Speed Rail, or (iii) AMTRAK projects authorized by the federal government under the provisions of the American Recovery and Reinvestment Act of 2009 or the Safe Accountable Flexible Efficient Transportation Equity Act-A Legacy for Users (SAFETEA-LU), or any successor federal transportation authorization Act, shall be deposited into the Federal High Speed Rail Trust Fund.
(c-2) Any money received by the Department of Transportation as reimbursement for expenditures for transit capital purposes pursuant to appropriations from the Transportation Bond, Series B Fund for projects authorized by the federal government under the provisions of the American Recovery and Reinvestment Act of 2009 or the Safe Accountable Flexible Efficient Transportation Equity Act-A Legacy for Users (SAFETEA-LU), or any successor federal transportation authorization Act, shall be deposited into the Federal Mass Transit Trust Fund.
(Source: P.A. 100-23, eff. 7-6-17.)

(30 ILCS 330/14) (from Ch. 127, par. 664)
Sec. 14. Repayment.
(a) To provide for the manner of repayment of Bonds, the Governor shall include an appropriation in each annual State Budget of monies in such amount as shall be necessary and sufficient, for the period covered by such budget, to pay the interest, as it shall accrue, on all Bonds issued under this Act, to pay and discharge the principal of such Bonds as shall, by their terms, fall due during such period, to pay a premium, if any, on Bonds to be redeemed prior to the maturity date, and to pay sinking fund payments in connection with Qualified School Construction Bonds authorized by subsection (e) of Section 9. Amounts included in such appropriations for the payment of interest on variable rate bonds shall be the maximum amounts of interest that may be payable for the period covered by the budget, after taking into account any credits permitted in the related indenture or other instrument against the amount of such interest required to be appropriated for such period. Amounts included in such appropriations for the payment of interest shall include the amounts certified by the Director of the Governor's Office of Management and Budget under subsection (b) of Section 9 of this Act.
(b) A separate fund in the State Treasury called the "General Obligation Bond Retirement and Interest Fund" is hereby created.
(c) The General Assembly shall annually make appropriations to pay the principal of, interest on, and premium, if any, on Bonds sold under this Act from the General Obligation Bond Retirement and Interest Fund. Amounts included in such appropriations for the payment of interest on variable rate bonds shall be the maximum amounts of interest that may be payable during the fiscal year, after taking into account any credits permitted in the related indenture or other instrument against the amount of such interest required to be appropriated for such period. Amounts included in such appropriations for the payment of interest shall include the amounts certified by the Director of the Governor's Office of Management and Budget under subsection (b) of Section 9 of this Act.
If for any reason there are insufficient funds in either the General Revenue Fund or the Road Fund to make transfers to the General Obligation Bond Retirement and Interest Fund as required by Section 15 of this Act, or if for any reason the General Assembly fails to make appropriations sufficient to pay the principal of, interest on, and premium, if any, on the Bonds, as the same by their terms shall become due, this Act shall constitute an irrevocable and continuing appropriation of all amounts necessary for that purpose, and the irrevocable and continuing authority for and direction to the State Treasurer and the Comptroller to make the necessary transfers, as directed by the Governor, out of and disbursements from the revenues and funds of the State.
(d) If, because of insufficient funds in either the General Revenue Fund or the Road Fund, monies have been transferred to the General Obligation Bond Retirement and Interest Fund, as required by subsection (c) of this Section, this Act shall constitute the irrevocable and continuing authority for and direction to the State Treasurer and Comptroller to reimburse these funds of the State from the General Revenue Fund or the Road Fund, as appropriate, by transferring, at such times and in such amounts, as directed by the Governor, an amount to these funds equal to that transferred from them.
(Source: P.A. 96-828, eff. 12-2-09.)

(30 ILCS 330/15) (from Ch. 127, par. 665)
Sec. 15. Computation of Principal and Interest; transfers.
(a) Upon each delivery of Bonds authorized to be issued under this Act, the Comptroller shall compute and certify to the Treasurer the total amount of principal of, interest on, and premium, if any, on Bonds issued that will be payable in order to retire such Bonds, the amount of principal of, interest on and premium, if any, on such Bonds that will be payable on each payment date according to the tenor of such Bonds during the then current and each succeeding fiscal year, and the amount of sinking fund payments needed to be deposited in connection with Qualified School Construction Bonds authorized by subsection (e) of Section 9. With respect to the interest payable on variable rate bonds, such certifications shall be calculated at the maximum rate of interest that may be payable during the fiscal year, after taking into account any credits permitted in the related indenture or other instrument against the amount of such interest required to be appropriated for such period pursuant to subsection (c) of Section 14 of this Act. With respect to the interest payable, such certifications shall include the amounts certified by the Director of the Governor's Office of Management and Budget under subsection (b) of Section 9 of this Act.
On or before the last day of each month the State Treasurer and Comptroller shall transfer from (1) the Road Fund with respect to Bonds issued under paragraph (a) of Section 4 of this Act, or Bonds issued under authorization in Public Act 98-781, or Bonds issued for the purpose of refunding such bonds, and from (2) the General Revenue Fund, with respect to all other Bonds issued under this Act, to the General Obligation Bond Retirement and Interest Fund an amount sufficient to pay the aggregate of the principal of, interest on, and premium, if any, on Bonds payable, by their terms on the next payment date divided by the number of full calendar months between the date of such Bonds and the first such payment date, and thereafter, divided by the number of months between each succeeding payment date after the first. Such computations and transfers shall be made for each series of Bonds issued and delivered. Interest payable on variable rate bonds shall be calculated at the maximum rate of interest that may be payable for the relevant period, after taking into account any credits permitted in the related indenture or other instrument against the amount of such interest required to be appropriated for such period pursuant to subsection (c) of Section 14 of this Act. Computations of interest shall include the amounts certified by the Director of the Governor's Office of Management and Budget under subsection (b) of Section 9 of this Act. Interest for which moneys have already been deposited into the capitalized interest account within the General Obligation Bond Retirement and Interest Fund shall not be included in the calculation of the amounts to be transferred under this subsection. Notwithstanding any other provision in this Section, the transfer provisions provided in this paragraph shall not apply to transfers made in fiscal year 2010 or fiscal year 2011 with respect to Bonds issued in fiscal year 2010 or fiscal year 2011 pursuant to Section 7.2 of this Act. In the case of transfers made in fiscal year 2010 or fiscal year 2011 with respect to the Bonds issued in fiscal year 2010 or fiscal year 2011 pursuant to Section 7.2 of this Act, on or before the 15th day of the month prior to the required debt service payment, the State Treasurer and Comptroller shall transfer from the General Revenue Fund to the General Obligation Bond Retirement and Interest Fund an amount sufficient to pay the aggregate of the principal of, interest on, and premium, if any, on the Bonds payable in that next month.
The transfer of monies herein and above directed is not required if monies in the General Obligation Bond Retirement and Interest Fund are more than the amount otherwise to be transferred as herein above provided, and if the Governor or his authorized representative notifies the State Treasurer and Comptroller of such fact in writing.
(b) After the effective date of this Act, the balance of, and monies directed to be included in the Capital Development Bond Retirement and Interest Fund, Anti-Pollution Bond Retirement and Interest Fund, Transportation Bond, Series A Retirement and Interest Fund, Transportation Bond, Series B Retirement and Interest Fund, and Coal Development Bond Retirement and Interest Fund shall be transferred to and deposited in the General Obligation Bond Retirement and Interest Fund. This Fund shall be used to make debt service payments on the State's general obligation Bonds heretofore issued which are now outstanding and payable from the Funds herein listed as well as on Bonds issued under this Act.
(c) The unused portion of federal funds received for a capital facilities project, as authorized by Section 3 of this Act, for which monies from the Capital Development Fund have been expended shall remain in the Capital Development Board Contributory Trust Fund and shall be used for capital projects and for no other purpose, subject to appropriation and as directed by the Capital Development Board. Any federal funds received as reimbursement for the completed construction of a capital facilities project, as authorized by Section 3 of this Act, for which monies from the Capital Development Fund have been expended shall be deposited in the General Obligation Bond Retirement and Interest Fund.
(Source: P.A. 100-23, eff. 7-6-17.)

(30 ILCS 330/15.5)
Sec. 15.5. Compliance with the Business Enterprise for Minorities, Women, and Persons with Disabilities Act. Notwithstanding any other provision of law, the Governor's Office of Management and Budget shall comply with the Business Enterprise for Minorities, Women, and Persons with Disabilities Act.
(Source: P.A. 100-391, eff. 8-25-17.)

(30 ILCS 330/16) (from Ch. 127, par. 666)
Sec. 16. Refunding Bonds. The State of Illinois is authorized to issue, sell, and provide for the retirement of General Obligation Bonds of the State of Illinois in the amount of $4,839,025,000, at any time and from time to time outstanding, for the purpose of refunding any State of Illinois general obligation Bonds then outstanding, including the payment of any redemption premium thereon, any reasonable expenses of such refunding, any interest accrued or to accrue to the earliest or any subsequent date of redemption or maturity of such outstanding Bonds and any interest to accrue to the first interest payment on the refunding Bonds; provided that all non-refunding Bonds in an issue that includes refunding Bonds shall mature no later than the final maturity date of Bonds being refunded; provided that no refunding Bonds shall be offered for sale unless the net present value of debt service savings to be achieved by the issuance of the refunding Bonds is 3% or more of the principal amount of the refunding Bonds to be issued; and further provided that, except for refunding Bonds sold in fiscal year 2009, 2010, 2011, 2017, or 2018, the maturities of the refunding Bonds shall not extend beyond the maturities of the Bonds they refund, so that for each fiscal year in the maturity schedule of a particular issue of refunding Bonds, the total amount of refunding principal maturing and redemption amounts due in that fiscal year and all prior fiscal years in that schedule shall be greater than or equal to the total amount of refunded principal and redemption amounts that had been due over that year and all prior fiscal years prior to the refunding.
The Governor shall notify the State Treasurer and Comptroller of such refunding. The proceeds received from the sale of refunding Bonds shall be used for the retirement at maturity or redemption of such outstanding Bonds on any maturity or redemption date and, pending such use, shall be placed in escrow, subject to such terms and conditions as shall be provided for in the Bond Sale Order relating to the Refunding Bonds. Proceeds not needed for deposit in an escrow account shall be deposited in the General Obligation Bond Retirement and Interest Fund. This Act shall constitute an irrevocable and continuing appropriation of all amounts necessary to establish an escrow account for the purpose of refunding outstanding general obligation Bonds and to pay the reasonable expenses of such refunding and of the issuance and sale of the refunding Bonds. Any such escrowed proceeds may be invested and reinvested in direct obligations of the United States of America, maturing at such time or times as shall be appropriate to assure the prompt payment, when due, of the principal of and interest and redemption premium, if any, on the refunded Bonds. After the terms of the escrow have been fully satisfied, any remaining balance of such proceeds and interest, income and profits earned or realized on the investments thereof shall be paid into the General Revenue Fund. The liability of the State upon the Bonds shall continue, provided that the holders thereof shall thereafter be entitled to payment only out of the moneys deposited in the escrow account.
Except as otherwise herein provided in this Section, such refunding Bonds shall in all other respects be subject to the terms and conditions of this Act.
(Source: P.A. 99-523, eff. 6-30-16; 100-23, eff. 7-6-17.)

(30 ILCS 330/17) (from Ch. 127, par. 667)
Sec. 17. Bonds as General Obligations of the State. All Bonds issued in accordance with the provisions of this Act shall be direct, general obligations of the State of Illinois and shall so state on the face thereof, and the full faith and credit of the State of Illinois are hereby pledged for the punctual payment of the interest thereon as the same shall become due and for the punctual payment of the principal thereof at maturity, or any earlier redemption date, and premium, if any, and the provisions of this Section shall be irrepealable until all such Bonds are paid in full as to both principal and interest.
(Source: P.A. 83-1490.)

(30 ILCS 330/18) (from Ch. 127, par. 668)
Sec. 18. Compel Payment-Remedies of Bondholders. If the State fails to pay the principal of or interest on any of the Bonds or premium, if any, as the same become due, a civil action to compel payment may be instituted in the Supreme Court of Illinois as a court of original jurisdiction by the holder or holders of the Bonds on which such default of payment exists. Delivery of a summons and a copy of the complaint to the Attorney General shall constitute sufficient service to give the Supreme Court of Illinois jurisdiction of the subject matter of such a suit and jurisdiction over the State and its officers named as defendants for the purpose of compelling such payment. Any case, controversy or cause of action concerning the validity of this Act relates to the revenue of the State of Illinois.
If the Supreme Court of Illinois denies the holder or holders of Bonds leave to file an original action in the Supreme Court, the bond holder or holders may bring the action in the Circuit Court of Sangamon County.
(Source: P.A. 83-1490.)

(30 ILCS 330/19) (from Ch. 127, par. 669)
Sec. 19. Investment of Money Not Needed for Current Expenditures - Application of Earnings. (a) The State Treasurer may, with the Governor's approval, invest and reinvest any money from the Capital Development Fund, the Transportation Bond, Series A Fund, the Transportation Bond, Series B Fund, the School Construction Fund, the Anti-Pollution Fund, the Coal Development Fund and the General Obligation Bond Retirement and Interest Fund, in the State Treasury, which is not needed for current expenditures due or about to become due from these funds.
(b) Monies received from the sale or redemption of investments from the Transportation Bond, Series A Fund shall be deposited by the State Treasurer in the Road Fund.
Monies received from the sale or redemption of investments from the Capital Development Fund, the Transportation Bond, Series B Fund, the School Construction Fund, the Anti-Pollution Fund, and the Coal Development Fund shall be deposited by the State Treasurer in the General Revenue Fund.
Monies from the sale or redemption of investments from the General Obligation Bond Retirement and Interest Fund shall be deposited in the General Obligation Bond Retirement and Interest Fund.
(c) Monies from the Capital Development Fund, the Transportation Bond, Series A Fund, the Transportation Bond, Series B Fund, the School Construction Fund, the Anti-Pollution Fund, and the Coal Development Fund may be invested as permitted in "AN ACT in relation to State moneys", approved June 28, 1919, as amended and in "AN ACT relating to certain investments of public funds by public agencies", approved July 23, 1943, as amended. Monies from the General Obligation Bond Retirement and Interest Fund may be invested in securities constituting direct obligations of the United States Government, or obligations, the principal of and interest on which are guaranteed by the United States Government, or certificates of deposit of any state or national bank or savings and loan association. For amounts not insured by the Federal Deposit Insurance Corporation or the Federal Savings and Loan Insurance Corporation, as security the State Treasurer shall accept securities constituting direct obligations of the United States Government, or obligations, the principal of and interest on which are guaranteed by the United States Government.
(d) Accrued interest paid to the State at the time of the delivery of the Bonds shall be deposited into the General Obligation Bond Retirement and Interest Fund in the State Treasury.
(Source: P.A. 84-1248; 84-1474.)

(30 ILCS 330/20) (from Ch. 127, par. 669a)
Sec. 20. A separate fund in the State treasury called the "General Obligation Bond Rebate Fund" is hereby created. The State Treasurer is hereby authorized to create such separate accounts within the General Obligation Bond Rebate Fund from time to time in connection with the issuance of Bonds pursuant to this Act and to transfer moneys to the General Obligation Bond Rebate Fund from the Funds described in subsection (a) of Section 19 of this Act at such times and in such amounts as shall be deemed necessary to preserve the exclusion of the interest earned by the owners of Bonds issued under this Act from the federal gross income of such owners. This Act shall constitute an irrevocable and continuing appropriation of all amounts necessary for the purpose described in this Section.
(Source: P.A. 91-53, eff. 6-30-99.)

(30 ILCS 330/21)
Sec. 21. Truth in borrowing disclosures.
(a) Within 20 business days after the issuance of any Bonds under this Act, the Director of the Governor's Office of Management and Budget shall publish a truth in borrowing disclosure that discloses the total principal and interest payments to be paid on the Bonds over the full stated term of the Bonds. The disclosure also shall include principal and interest payments to be made by each fiscal year over the full stated term of the Bonds and total principal and interest payments to be made by each fiscal year on all other outstanding Bonds issued under this Act over the full stated terms of those Bonds.
(b) Within 20 business days after the issuance of any refunding bonds under Section 16 of this Act, the Director of the Governor's Office of Management and Budget shall publish a truth in borrowing disclosure that discloses the estimated present-valued savings to be obtained through the refunding, in total and by each fiscal year that the refunding Bonds may be outstanding.
(c) The disclosures required in subsections (a) and (b) shall be published by posting the disclosures for no less than 30 days on the web site of the Governor's Office of Management and Budget and by providing the disclosures in written form to the Commission on Government Forecasting and Accountability. These disclosures shall be calculated assuming Bonds are not redeemed or refunded prior to their stated maturities. Amounts included in these disclosures as payment of interest on variable rate Bonds shall be computed at an interest rate equal to the rate at which the variable rate Bonds are first set upon issuance, plus 2.5%, after taking into account any credits permitted in the related indenture or other instrument against the amount of such interest for each fiscal year. Amounts included in these disclosures as payment of interest on variable rate Bonds shall include the amounts certified by the Director of the Governor's Office of Management and Budget under subsection (b) of Section 9 of this Act.
(Source: P.A. 93-839, eff. 7-30-04; 93-1067, eff. 1-15-05.)

(30 ILCS 330/27) (from Ch. 127, par. 670)
Sec. 27. This Act takes effect upon its becoming a law.
(Source: P.A. 83-1490.)



30 ILCS 335/ - General Obligation Bond Investment Act.

(30 ILCS 335/0.01) (from Ch. 127, par. 330)
Sec. 0.01. Short title. This Act may be cited as the General Obligation Bond Investment Act.
(Source: P.A. 86-1324.)

(30 ILCS 335/1) (from Ch. 127, par. 331)
Sec. 1. Counties, cities, villages, incorporate towns, and other municipal corporations, political subdivisions and public bodies, and public officers of any thereof, all banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies, insurance companies and associations, and all executors, administrators, guardians, trustees and other fiduciaries may legally invest any sinking funds, moneys or other funds belonging to them or within their control in any bonds issued pursuant to "An Act to authorize the issuance and sale of bonds of the State of Illinois for the purpose of obtaining funds to be used for making permanent improvements at educational institutions owned by this State and to provide for the payment of the principal of and interest upon said bonds", approved July 23, 1959, or "An Act to authorize the issuance and sale of bonds of the State of Illinois for the purpose of obtaining funds to be used for making permanent improvements at mental health and other public welfare institutions owned by the State and to provide for the payment of the principal of and interest upon such bonds", approved July 22, 1959, or any other general obligation bonds issued by the State of Illinois.
(Source: Laws 1963, p. 761.)

(30 ILCS 335/2) (from Ch. 127, par. 332)
Sec. 2. Nothing in this Act shall be construed as relieving any officer, person, firm or corporation from any duty of using reasonable care in selecting investments.
(Source: Laws 1963, p. 761.)



30 ILCS 340/ - Short Term Borrowing Act.

(30 ILCS 340/0.01) (from Ch. 120, par. 405H)
Sec. 0.01. Short title. This Act may be cited as the Short Term Borrowing Act.
(Source: P.A. 88-669, eff. 11-29-94; 93-1046, eff. 10-15-04.)

(30 ILCS 340/1) (from Ch. 120, par. 406)
Sec. 1. Cash flow borrowing. Whenever significant timing variations occur between disbursement and receipt of budgeted funds within a fiscal year, making it necessary to borrow in anticipation of revenues to be collected in a fiscal year, in order to meet the same, the Governor, Comptroller and Treasurer may contract debts, in an amount not exceeding 5% of the State's appropriations for that fiscal year, and moneys thus borrowed shall be applied to the purpose for which they were obtained, or to pay the debts thus created, and to no other purpose. All moneys so borrowed shall be repaid by the close of the fiscal year in which borrowed.
(Source: P.A. 88-669, eff. 11-29-94; 93-1046, eff. 10-15-04.)

(30 ILCS 340/1.1)
Sec. 1.1. Borrowing upon failures in revenue. Whenever failures in revenues of the State occur, in order to meet those failures, the Governor, Comptroller, and Treasurer may contract debts in an amount not exceeding 15% of the State's appropriations for that fiscal year. The moneys thus borrowed shall be applied to the purposes for which they were obtained, or to pay the debts thus created by the borrowing, and to no other purpose. Before incurring debt under this Section, the Governor shall give written notice to the Clerk of the House of Representatives, the Secretary of the Senate, and the Secretary of State setting forth the reasons for the proposed borrowing and the corrective measures recommended to restore the State's fiscal soundness. The notice shall be a public record and open for inspection at the offices of the Secretary of State during normal business hours. No debt may be incurred under this Section until 30 days after the notice is served. All moneys so borrowed shall be borrowed for no longer time than one year.
(Source: P.A. 88-669, eff. 11-29-94; 93-1046, eff. 10-15-04.)

(30 ILCS 340/2) (from Ch. 120, par. 407)
Sec. 2. Sale of certificates. For borrowing authorized under Sections 1 and 1.1 of this Act, certificates may be issued and sold from time to time, in one or more series, in amounts, at prices and at interest rates, all as directed by the Governor, Comptroller, and Treasurer. Bidders shall submit sealed bids to the Director of the Governor's Office of Management and Budget upon such terms as shall be approved by the Governor, Comptroller, and Treasurer after such notice as shall be determined to be reasonable by the Director of the Governor's Office of Management and Budget. The loan shall be awarded to the bidder offering the lowest effective rate of interest not exceeding the maximum rate authorized by the Bond Authorization Act as amended at the time of the making of the contract.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 88-669, eff. 11-29-94; 93-1046, eff. 10-15-04.)

(30 ILCS 340/3) (from Ch. 120, par. 408)
Sec. 3. There shall be prepared under the direction of the officers named in this Act such form of bonds or certificates as they shall deem advisable, which, when issued, shall be signed by the Governor, Comptroller and Treasurer, and shall be recorded by the Comptroller in a book to be kept by him or her for that purpose. The interest and principal of such loan shall be paid by the treasurer out of the General Obligation Bond Retirement and Interest Fund.
There is hereby appropriated out of any money in the Treasury a sum sufficient for the payment of the interest and principal of any debts contracted under this Act.
The Governor, Comptroller, and Treasurer are authorized to order pursuant to the proceedings authorizing those debts the transfer of any moneys on deposit in the treasury into the General Obligation Bond Retirement and Interest Fund at times and in amounts they deem necessary to provide for the payment of that interest and principal.
The Comptroller is hereby authorized and directed to draw his warrant on the State Treasurer for the amount of all such payments.
The directive authorizing borrowing under Section 1 or 1.1 of this Act shall set forth a pro forma cash flow statement that identifies estimated monthly receipts and expenditures with identification of sources for repaying the borrowed funds.
All proceeds from any borrowing under this Act received by the State on or after June 10, 2004 and before July 1, 2004 shall be deposited into the Medicaid Provider Relief Fund.
(Source: P.A. 88-669, eff. 11-29-94; 93-674, eff. 6-10-04; 93-1046, eff. 10-15-04.)



30 ILCS 345/ - Illinois Private Activity Bond Allocation Act.

(30 ILCS 345/1) (from Ch. 17, par. 6851)
Sec. 1. Short title. This Act shall be known and may be cited as the "Illinois Private Activity Bond Allocation Act".
(Source: P.A. 84-952.)

(30 ILCS 345/2) (from Ch. 17, par. 6852)
Sec. 2. Public policy. The General Assembly has determined that the federal government has imposed certain restrictions on the aggregate amount of private activity bonds, the interest on which is not included in federal gross income for purposes of federal income tax, which may be issued by the State, its agencies, instrumentalities and local governments, including home rule and non-home rule governments. It is necessary for the State to establish procedures in order to achieve marketability and to ensure the equitable issuance of such bonds. It is declared to be the purpose of this Act to establish the compliance provisions for the State and units of local government in the issuance of such private activity bonds.
(Source: P.A. 85-1141.)

(30 ILCS 345/3) (from Ch. 17, par. 6853)
Sec. 3. Definitions. (a) "Code" means the United States Internal Revenue Code of 1986, as now or hereafter amended.
(b) "Official action" means a resolution or ordinance authorizing the issuance or taking similar official action with respect to the issuance of private activity bonds.
(c) "Private activity bond" means (1) that term as defined in Section 141(a) of the Code, as a bond, note or other evidence of indebtedness, but only to the extent such bond, note or other evidence of indebtedness is subject to the volume cap described in Section 146 of the Code or (2) any bond, note or other evidence of indebtedness, but only to the extent such bond, note or other evidence of indebtedness is subject to the volume cap described in Section 146 of the Code.
(d) "State agency" means any State agency, commission, board, authority, or body politic and corporate of the State authorized by law to issue private activity bonds, other than a unit of local government or a home rule unit.
(e) "Unit of local government" means a municipality or county, other than a home rule unit.
(f) "Governor's office" shall mean any person or entity the Governor shall designate as the person or entity charged with the authority to allocate private activity bonds within the State volume cap limits among all the political subdivisions of the State.
(g) "Guidelines and Procedures" shall mean the written procedures issued by the Governor's Office under this Act, which shall govern and control the administration of the allocation process in accordance with the provisions of this Act.
(h) "Volume cap" means the total aggregate amount of private activity bonds that the State and its State agencies, units of local government and home rule units may issue in any calendar year under Section 146 of the Code, excluding any private activity bonds which may be issued pursuant to a valid carry-forward election under Section 103 of the Internal Revenue Code of 1954, as amended, or Section 146 of the Code.
(i) "State Agency Pool" shall be 50% of the volume cap as reduced by the aggregate share of volume cap for all home rule units as determined under Section 146 of the Code.
(j) "Local Government Pool" shall be 50% of the volume cap as reduced by the aggregate share of volume cap for all home rule units as determined under Section 146 of the Code.
(k) "Home rule unit" means a county or municipality which is a home rule unit as provided in Section 6 of Article VII of the Illinois Constitution of 1970.
(Source: P.A. 86-40.)

(30 ILCS 345/4) (from Ch. 17, par. 6854)
Sec. 4. State agency allocation. (a) The Governor's office may allocate volume cap among the State and the State agencies from the State Agency Pool for private activity bonds issued by the State and the State agencies under Section 146 of the Code.
(b) The State or any State agency which proposes to issue private activity bonds shall, prior to issuance, provide written notice to the Governor's office, and shall request approval of such bond issue from the Governor's office pursuant to the Guidelines and Procedures.
(c) Subject to compliance with all the requirements stated herein and to the extent the State Agency Pool is not exceeded, requests for allocation of volume cap shall be processed in the order in which they are received by the Governor's office.
(d) The State or a State agency which has received an allocation of volume cap from the Governor's Office under this Act may issue private activity bonds within such limit during the balance of the calendar year.
(e) The State or a State agency which has received an allocation of volume cap from the Governor's office may issue private activity bonds during a subsequent calendar year or years pursuant to a valid carry-forward election under Section 103 of the Internal Revenue Code of 1954, as amended, or Section 146(f) of the Code.
(Source: P.A. 85-1141.)

(30 ILCS 345/5) (from Ch. 17, par. 6855)
Sec. 5. Unit of local government allocation.
(a) No unit of local government shall issue any private activity bond, except in conformity with rules established by the Governor's office pursuant to this Act.
(b) The total volume cap available to all units of local government is hereby assigned to the Local Government Pool. The Local Government Pool for each calendar year shall be allocated by the Governor's office as follows:
(i) Any unit of local government may receive an

allocation of volume cap from the Local Government Pool by filing with the Governor's office a request for an allocation, together with a certified copy of the related official action, of the governing body of the local government. Upon receipt the Governor's office shall promptly determine the amount of the Local Government Pool remaining under this subsection (b), and shall allocate to such unit of local government the amount set forth in its official action (or such lesser amount as such unit of local government or person authorized to act on its behalf may request) unless the amount requested shall exceed the amount remaining in the Local Government Pool. All allocations made pursuant to this Section shall be valid for a period of 60 days. Any unit of local government to which an allocation has been made, and which has not issued its private activity bonds prior to the expiration of the allocation, may refile with the Governor's office seeking a new allocation under this Section.

(ii) In making such allocation, the Governor's office

shall consider only the dollar amount set forth in such request and the amount of the Local Government Pool remaining under this Section. No unit of local government may be granted more than 10% of the amount of total allocation initially available to units of local government for a single project.

(iii) All requests for an allocation shall be

processed in the order received by the Governor's office. It is the intention of this Act that allocation requests be made only within 60 days prior to the expected issuance of private activity bonds.

(iv) For each unit of local government making a

request for an allocation, a public official responsible for authorizing the issuance shall make a part of the request a certification that under penalty of perjury, to the best of the public official's knowledge, the issuance of the private activity bond was not made in consideration of any bribe, gift, gratuity or direct or indirect contribution to any political campaign.

(v) In the event any unit of local government has

issued private activity bonds prior to the effective date of this Act, the Governor's office, upon request made within 30 days after the effective date of this Act by any unit of local government, or any person authorized to act on its behalf, shall promptly allocate the amount requested to such applicant, with the same effect as if such allocation has been made prior to the issuance of such private activity bonds, unless such allocation shall exceed the Local Government Pool remaining under this Section.

(c) The amount of volume cap remaining in the Local Government Pool as of July 14 of each calendar year, shall be, on July 15, of each calendar year, reserved to the Governor's office for reallocation to the State, State agencies or units of local government applying under this Section. The amount of volume cap, the allocation of which has expired after July 14 of any calendar year, is reserved upon its expiration to the Governor's office for reallocation to the State, State agencies or units of local government applying under this Section. Requests for allocation of volume cap by the State, State agencies and units of local government under this subsection shall be processed as they are received by the Governor's office.
(d) The State or State agency which has received an allocation of volume cap from the Governor's office under this Section may issue private activity bonds within such limit during the balance of the calendar year or as provided in subsection (e) of Section 4 of this Act.
(Source: P.A. 89-460, eff. 5-24-96.)

(30 ILCS 345/6) (from Ch. 17, par. 6856)
Sec. 6. Voluntary Reallocations. The State, any State agency and the corporate authorities of any home rule unit, except as provided and limited in Section 6.1, may reallocate to any unit of local government, any home rule unit, the State or a State agency at any time all or any portion of its unused allocation of its volume cap, including any allocation available by reason of a valid carry-forward election under Sections 103 or 146 of the Code; provided, however, that any such reallocation is made in writing and a record of that reallocation is maintained by a home rule unit, unit of local government or State agency receiving the reallocation in its records for the term of all private activity bonds it issues for that calendar year to which such allocation applies, and that a notice of that reallocation is given to the Governor's office, pursuant to the guidelines and procedures.
(Source: P.A. 86-40.)

(30 ILCS 345/6.1) (from Ch. 17, par. 6856.1)
Sec. 6.1. (a) That portion of volume cap allocation remaining unused by a home rule unit, other than a municipality with over 2,000,000 inhabitants, as of May 1 of each calendar year, shall be, on June 1 of each calendar year, reserved to the Governor's office for reallocation pursuant to application as provided in this Section.
(b) During the period of June 1 through July 14 of each calendar year, the amount of unused volume cap allocation of home rule units shall be available for reallocation as follows: (i) 50% of such unused volume cap allocation shall be available for reallocation only among home rule units, other than a municipality with over 2,000,000 inhabitants, applying under this subsection, and (ii) 50% of such unused volume cap allocation shall be available for reallocation to the State or State agencies applying under this subsection. Requests for allocation by home rule units and State agencies, respectively, shall be processed in the order in which they are received by the Governor's office.
(c) After July 14 of each calendar year, the amount of unused volume cap allocation of home rule unit, other than a municipality with over 2,000,000 inhabitants, shall be available for reallocation among both home rule units, other than a municipality with over 2,000,000 inhabitants, and State agencies applying under this subsection. Requests for allocation by home rule units and State agencies shall be processed in the order in which they are received by the Governor's office.
(d) In making allocations under this Section, the Governor's office shall consider only the dollar amount set forth in the request and the amount of volume cap remaining under this Section. No home rule unit may be granted more than 10% of the amount of total allocation initially available for home rule units for a single project.
(e) All allocations to home rule units under this Section shall be valid until the earlier of a period of 60 days from the date of allocation or December 27 of the year of allocation. Any home rule unit to which an allocation has been made, and which has not issued its private activity bonds prior to the expiration of the allocation, may refile with the Governor's office seeking a new allocation under this Section.
(Source: P.A. 89-460, eff. 5-24-96.)

(30 ILCS 345/7) (from Ch. 17, par. 6857)
Sec. 7. Information reporting of private activity bond issuance. (a) Each State agency, unit of local government, and home rule unit or person authorized to act on its behalf shall, within 10 days after the issuance of any private activity bond, submit in written form the following information with the Governor's office: (a) the name of the issuer, (b) the principal amount of the issue, (c) the purpose for which such private activity bond is issued, (d) the amount, if any, used to refund any prior issue of private activity bond, and (e) such other information as shall be required in order to demonstrate conformity with this Act.
(b) The Governor's office shall maintain a central file of all private activity bonds issued in accordance with this Act. The file shall include all notices received by the Governor's office and all approvals and denials issued by the Governor's office. A cumulative total of the principal amount of private activity bonds issued shall be maintained on a calendar year basis.
(Source: P.A. 85-1141.)

(30 ILCS 345/7.5)
Sec. 7.5. Bond issuer; annual report. The issuer of bonds utilizing bond volume cap from the Local Government Pool and the State Agency Pool shall file, if the issuer utilized the bond volume cap for any housing purpose, an annual report with the Governor and the General Assembly. The annual report from each issuer must include, but is not limited to, the following information:
(1) For multifamily rental units:
(A) the total number of developments;
(B) the total number of units, by income levels

served;

(C) the total number of units targeted to each

particular underserved population addressed in the Annual Comprehensive Housing Plan; and

(D) any outreach efforts undertaken to serve the

targeted units.

(2) For single family homeownership units:
(A) the total number of loans and households who

achieved homeownership with issuer bond proceeds;

(B) the amounts of individual loans generated by

the bond proceeds;

(C) the actual and effective interest rates

offered to borrowers;

(D) the total number of assisted homeowners

identified as an underserved population addressed in the Annual Comprehensive Housing Plan, when available;

(E) the number of first-time homebuyers; and
(F) the number of assisted homeowners who

received any homeownership counseling.

(3) For all housing units:
(A) the percentage of bond proceeds used in

conjunction with the projects and loans;

(B) the total cost of issuance for the bonds

issued;

(C) the amount of bond proceeds, if any, used to

refund prior bonds; and

(D) the total amount of unused proceeds, if any,

at the time of the report.

The Governor and the General Assembly shall utilize information readily available through existing reporting requirements to report on the State Agency Pool.
(Source: P.A. 94-965, eff. 6-30-06.)

(30 ILCS 345/8) (from Ch. 17, par. 6858)
Sec. 8. Home rule units. Except as provided for voluntary transactions as permitted in Section 6, and except as required for the amount of volume cap allocation remaining unused as of May 31 of each year as provided in Section 6.1, nothing in this Act is intended to provide a formula for allocation of the volume cap for home rule units different from the allocation provided by the Code.
(Source: P.A. 86-40.)

(30 ILCS 345/9) (from Ch. 17, par. 6859)
Sec. 9. Mortgage Credit Certificates. Any allocation of volume cap for the issuance of private activity bonds constituting qualified mortgage bonds, within the meaning of Section 143 of the Code, shall, when made to an authorized issuer of qualified mortgage credit certificates within the meaning of Section 25 of the Code, include the authority of such issuer to elect not to issue such qualified mortgage bonds so as to entitle such issuer to issue such certificates pursuant to Section 25 of the Code. In addition, the ability to assign, reallocate or carry-forward any allocation of volume cap for the issuance of private activity bonds constituting qualified mortgage bonds shall include the authority to elect not to issue such qualified mortgage bonds from such assigned, reallocated or carry-forward allocation of volume cap so as to allow the issuance of qualified mortgage credit certificates.
(Source: P.A. 86-40.)



30 ILCS 346/ - Private Activity Bond Approval Act.

(30 ILCS 346/1)
Sec. 1. Short title. This Act may be cited as the Private Activity Bond Approval Act.
(Source: P.A. 96-1493, eff. 1-1-11.)

(30 ILCS 346/5)
Sec. 5. Public policy. It is the policy of this State that in order to maintain an effective system of monitoring the use of federal subsidies within the State, facilities within the State proposed to be financed with bonds issued by an issuer that does not have jurisdiction over the location of those facilities must receive prior approval from the Governor in accordance with this Act.
(Source: P.A. 96-1493, eff. 1-1-11.)

(30 ILCS 346/10)
Sec. 10. Definition. "Host approval" means an approval by an applicable elected representative of a governmental unit, for purposes of Section 147(f)(2)(A)(ii) of the Internal Revenue Code, having jurisdiction over the area in which a facility is located that is to be financed with bonds issued by an issuer that does not have jurisdiction over the location of the facility.
(Source: P.A. 96-1493, eff. 1-1-11.)

(30 ILCS 346/15)
Sec. 15. Qualifications for facility requiring host approval.
(a) Host approval shall not be granted unless and until the Governor has received the items and information listed in subsection (b) of this Section and has issued an approval as set forth in subsection (c) of this Section.
(b) The following items and information must be received by the Governor:
(1) a copy of the notice of public hearing pertaining

to the facilities;

(2) minutes or another official record of the public

hearing;

(3) the maximum stated principal amount of the bonds;
(4) a description of the facility, including its

location;

(5) a description of the plan of finance;
(6) the name of the issuer of the bonds; and
(7) the name of the initial owner or principal user

of the facility.

(c) If, and only if, the Governor determines that the facility and the items and information submitted under subsection (b) of this Section are consistent with the laws and public policy of the State and are in the best interest of the State, then the Governor shall issue a written approval under this Section authorizing the governmental unit to grant its host approval in its discretion.
(Source: P.A. 96-1493, eff. 1-1-11.)

(30 ILCS 346/99)
Sec. 99. Effective date. This Act takes effect January 1, 2011.
(Source: P.A. 96-1493, eff. 1-1-11.)



30 ILCS 350/ - Local Government Debt Reform Act.

(30 ILCS 350/1) (from Ch. 17, par. 6901)
Sec. 1. Short title. This Act shall be known and may be cited as the Local Government Debt Reform Act.
(Source: P.A. 85-1419.)

(30 ILCS 350/2) (from Ch. 17, par. 6902)
Sec. 2. Findings. The General Assembly finds: (a) There have been many and important changes in the market for and practices with respect to the issuance of bonds of local governmental units in recent years.
(b) Various provisions of the Illinois law are inconsistent and outdated.
(c) Many of these provisions result in additional costs for the citizens of the State of Illinois residing in local governmental units because of the sale and issuance of bonds at higher rates than would otherwise be necessary.
(d) The General Assembly deems it advisable and in the best interests of the residents of Illinois local governmental units to provide supplemental authority regarding the issuance and sale of bonds to accommodate such market practices and the provisions of current federal income tax law.
(Source: P.A. 85-1419.)

(30 ILCS 350/3) (from Ch. 17, par. 6903)
Sec. 3. Definitions. In this Act words or terms shall have the following meanings unless the context or usage clearly indicates that another meaning is intended.
(a) "Alternate bonds" means bonds issued in lieu of revenue bonds or payable from a revenue source as provided in Section 15.
(b) "Applicable law" means any provision of law, including this Act, authorizing governmental units to issue bonds.
(c) "Backdoor referendum" means the submission of a public question to the voters of a governmental unit, initiated by a petition of voters, residents or property owners of such governmental unit, to determine whether an action by the governing body of such governmental unit shall be effective, adopted or rejected.
(d) "Bond" means any instrument evidencing the obligation to pay money authorized or issued by or on behalf of a governmental unit under applicable law, including without limitation, bonds, notes, installment or financing contracts, leases, certificates, tax anticipation warrants or notes, vouchers, and any other evidences of indebtedness.
(e) "Debt service" on bonds means the amount of principal, interest and premium, if any, when due either at stated maturity or upon mandatory redemption.
(f) "Enterprise revenues" means the revenues of a utility or revenue producing enterprise from which revenue bonds may be payable.
(g) "General obligation bonds" means bonds of a governmental unit for the payment of which the governmental unit is empowered to levy ad valorem property taxes upon all taxable property in a governmental unit without limitation as to rate or amount.
(h) "Governing body" means the legislative body, council, board, commission, trustees, or any other body, by whatever name it is known, having charge of the corporate affairs of a governmental unit.
(h-5) "Governmental revenue source" means a revenue source that is either (1) federal or State funds that the governmental unit has received in some amount during each of the 3 fiscal years preceding the issuance of alternate bonds or (2) revenues to be received from another governmental unit under an intergovernmental cooperation agreement.
(i) "Governmental unit" means a county, township, municipality, municipal corporation, unit of local government, school district, special district, public corporation, body corporate and politic, forest preserve district, fire protection district, conservation district, park district, sanitary district, and all other local governmental agencies, including any entity created by intergovernmental agreement among any of the foregoing governmental units, but does not include any office, officer, department, division, bureau, board, commission, university, or similar agency of the State.
(j) "Ordinance" means an ordinance duly adopted by a governing body or, if appropriate under applicable law, a resolution so adopted.
(k) "Revenue bonds" means any bonds of a governmental unit other than general obligation bonds, but "revenue bonds" does include any debt authorized under Section 11-29.3-1 of the Illinois Municipal Code.
(l) "Revenue source" means a source of funds, other than enterprise revenues, received or available to be received by a governmental unit and available for any one or more of its corporate purposes.
(m) "Limited bonds" means bonds, excluding leases, notes, installment or financing contracts, certificates, tax anticipation warrants or notes, vouchers, and any other evidences of indebtedness, issued under Section 15.01 of this Act.
(Source: P.A. 92-879, eff. 1-13-03.)

(30 ILCS 350/4) (from Ch. 17, par. 6904)
Sec. 4. Powers supplemental. The provisions of this Act are intended to be supplemental and in addition to all other powers or authorities granted to any governmental unit, shall be construed liberally and shall not be construed as a limitation of any power or authority otherwise granted.
(Source: P.A. 85-1419.)

(30 ILCS 350/5) (from Ch. 17, par. 6905)
Sec. 5. Backdoor referendum procedure.
(a) Whenever applicable law provides that the authorization or the issuance of bonds, or the becoming effective of an ordinance providing for the authorization or issuance of bonds, may be subject to a backdoor referendum, the provisions of this Section may be used as an alternative to the specific procedures as otherwise set forth by applicable law.
(b) The governing body may adopt an authorizing ordinance describing briefly the authority under which bonds are proposed to be issued, the nature of the project or purpose to be financed, the estimated total costs of the project or purpose, including in such costs all items related to financing the project or purpose, and the maximum amount of bonds authorized to be issued to pay such costs. No further details or specifications are required in such authorizing ordinance. Such authorizing ordinance, along with any other notice as required by applicable law, including any notice as to the right of electors to file a petition and the number of voters required to sign any such petition, shall be published at least once in a newspaper of general circulation in the governmental unit. The governing body may, but is not required to, post the notice electronically on its World Wide Web pages. A petition may be filed after such publication or posting during the period as provided by applicable law; but upon the expiration of any such period without the filing of a petition meeting the requirements of the applicable law, the governing body shall be authorized to issue such bonds as if they had followed all necessary procedures set forth in such applicable law.
(c) If no petition meeting the requirements of applicable law is filed during the petition period, then the governing body may adopt additional ordinances or proceedings supplementing or amending the authorizing ordinance so long as the maximum amount of bonds as set forth in the authorizing ordinance is not exceeded and there is no material change in the project or purpose described in the authorizing ordinance. Such additional ordinances or proceedings shall in all instances become effective immediately without publication or posting or any further act or requirement. The authorizing ordinance, together with such additional ordinance or proceedings, shall constitute complete authority for the issuance of such bonds under applicable law.
(d) If applicable law provides that notice alone shall be given to commence a backdoor referendum, the notice shall be published at least once in a newspaper of general circulation in the governmental unit. The governing body may, but is not required to, post the notice electronically on its World Wide Web pages.
(Source: P.A. 91-868, eff. 6-22-00.)

(30 ILCS 350/5.5)
Sec. 5.5. Notices.
(a) Whenever applicable law requires notice in connection with the issuance of bonds, the notice shall be sufficient if the notice appears above the name or title of the person required to give the notice.
(b) Whenever applicable law requires any notice of a hearing or meeting held in connection with the issuance of bonds to be supplied to the members of the governing body or news media, such notice may be supplied by facsimile transmission (commonly referred to as fax) or electronic transmission (commonly referred to as e-mail).
(Source: P.A. 92-879, eff. 1-13-03.)

(30 ILCS 350/6) (from Ch. 17, par. 6906)
Sec. 6. Costs of project or purpose. Whenever a governmental unit is authorized by applicable law to issue bonds without referendum pursuant to authority granted or mandate imposed to pay for some public purpose or facility, the public corporation may add to the estimate of costs and include in the authorized amount for such bonds and pay from bond proceeds an amount to provide for expenses of issuing such bonds, including underwriter's spread and costs of bond insurance or other credit enhancement, and also an amount to pay capitalized interest and provide a reserve fund as otherwise permitted by this Act.
(Source: P.A. 85-1419.)

(30 ILCS 350/7) (from Ch. 17, par. 6907)
Sec. 7. Reserves. A governing body may provide for a reserve fund solely for the payment of the principal of and interest on bonds. Bond proceeds may be used to provide such reserve fund.
(Source: P.A. 85-1419.)

(30 ILCS 350/8) (from Ch. 17, par. 6908)
Sec. 8. Coverage covenant. A governing body is authorized and may covenant and contract with the holders of revenue bonds to levy, charge and collect moneys pledged as security for the payment of revenue bonds in amounts sufficient to provide for the prompt payment of debt service and to provide an additional amount of money as coverage computed as a percentage of the amount of debt service scheduled to be payable in any given year.
(Source: P.A. 85-1419.)

(30 ILCS 350/9) (from Ch. 17, par. 6909)
Sec. 9. Provisions for interest.
(a) The proceeds of bonds may be used to provide for the payment of interest upon such bonds for a period not to exceed the greater of 2 years or a period ending 6 months after the estimated date of completion of the acquisition and construction of the project or accomplishment of the purpose for which such bonds are issued.
(b) In addition it shall be lawful for the governing body of any governmental unit issuing bonds to appropriate money for the purpose of paying interest on such bonds during the period stated in subsection (a) of this Section. Such appropriation may be made in the ordinance authorizing such bonds and shall be fully effective upon the effective date of such ordinance without any further notice, publication or approval whatsoever.
(c) The governing body of any governmental unit may authorize the transfer of interest earned on any of the moneys of the governmental unit, including moneys set aside to pay debt service, into the fund of the governmental unit that is most in need of the interest. This subsection does not apply to any interest earned that has been earmarked or restricted by the governing body for a designated purpose. This subsection does not apply to any interest earned on any funds for the purpose of municipal retirement under the Illinois Pension Code and tort immunity under the Local Governmental and Governmental Employees Tort Immunity Act. Interest earned on those funds may be used only for the purposes authorized for the respective funds from which the interest earnings were derived.
(Source: P.A. 92-879, eff. 1-13-03.)

(30 ILCS 350/10) (from Ch. 17, par. 6910)
Sec. 10. General provisions. Bonds authorized by applicable law may be issued in one or more series, bear such date or dates, become due at such time or times within 40 years, except as expressly limited by applicable law, provided that notwithstanding any such express limitation bonds issued by Lockport High School, Township High School District 113, South Suburban Community College District No. 510, Elgin Community College District No. 509, or Kishwaukee Community College District No. 523 for the purpose of purchasing, constructing, or improving real property or paying claims against any such district incurred for the purpose of purchasing, constructing, or improving real property may become due within 25 years, bear interest payable at such intervals and at such rate or rates as authorized under applicable law, which rates may be fixed or variable, be in such denominations, be in such form, either coupon, registered or book-entry, carry such conversion, registration, and exchange privileges, be subject to defeasance upon such terms, have such rank or priority, be executed in such manner, be payable in such medium of payment at such place or places within or without the State of Illinois, make provision for a corporate trustee within or without the State with respect to such bonds, prescribe the rights, powers and duties thereof to be exercised for the benefit of the governmental unit and the protection of the bondholders, provide for the holding in trust, investment and use of moneys, funds and accounts held under an ordinance, provide for assignment of and direct payment of the moneys to pay such bonds or to be deposited into such funds or accounts directly to such trustee, be subject to such terms of redemption with or without premium, and be sold in such manner at private or public sale and at such price, all as the governing body shall determine. Whenever such bonds are sold at price less than par, they shall be sold at such price and bear interest at such rate or rates such that either the true interest cost (yield) or the net interest rate, as may be selected by the governing body, received upon the sale of such bonds does not exceed the maximum rate otherwise authorized by applicable law. Except for an ordinance required to be published by applicable law in connection with a backdoor referendum, any bond ordinance adopted by a governing body under applicable law shall, in all instances, become effective immediately without publication or posting or any further act or requirement.
(Source: P.A. 97-615, eff. 8-26-11; 98-36, eff. 6-28-13.)

(30 ILCS 350/11) (from Ch. 17, par. 6911)
Sec. 11. Refundings and redemption premiums. Bonds may be refunded or advance refunded upon such terms as the governing body may set in accordance with this Act, for such term of years, not in excess of the maximum term of years permitted by applicable law for the bonds to be refunded, and in such principal amount, all as may be deemed necessary by the governing body. Revenue bonds may be issued to refund general obligation bonds or alternate bonds issued under this Act. General obligation bonds shall not be issued to refund revenue bonds or alternate bonds except as expressly permitted by applicable law. Any redemption premium payable upon the redemption of bonds may be payable from the proceeds of refunding bonds which may be issued for the purpose of refunding such bonds, from any other lawfully available source or from both proceeds and such other sources.
(Source: P.A. 90-306, eff. 8-1-97.)

(30 ILCS 350/12) (from Ch. 17, par. 6912)
Sec. 12. Invest in tax-exempts; joint investments. In addition to the authority otherwise available to invest funds, a governing body may authorize and upon such authorization the treasurer of any governmental unit may (i) invest proceeds of bonds or money on deposit in any debt service or reserve fund or account relating to bonds in obligations the interest upon which is tax-exempt under the provisions of Section 103 of the Internal Revenue Code of 1986, as now or hereafter amended, or any successor code or provision, subject to such tax-exempt obligations being rated at the time of purchase within the 4 highest general classifications established by a rating service of nationally recognized expertise in rating bonds of states and the political subdivisions thereof and (ii) join with the treasurers of other governmental units for the purpose of jointly investing the funds of which the treasurer has custody.
(Source: P.A. 96-964, eff. 7-2-10.)

(30 ILCS 350/13) (from Ch. 17, par. 6913)
Sec. 13. Certain pledges. A governmental unit may pledge, as security for the payment of its bonds, (1) revenues derived from the operation of any utility system or revenue producing enterprise, (2) moneys deposited or to be deposited into any special fund of the governmental unit, (3) grants or other revenues or taxes expected to be received by the governmental unit from the State or federal government, including taxes imposed by the governmental unit pursuant to grant of authority by the State, such as sales or use taxes or utility taxes, (4) special assessments to be collected with respect to a local improvement financed with the proceeds of bonds, or (5) payments to be made by another governmental unit pursuant to a service, user or other similar agreement with such governmental unit.
Any such pledge made by a governmental unit shall be valid and binding from the time such pledge is made. The revenues, moneys and other funds so pledged and thereafter received by the governmental unit shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act; and, subject only to the provisions of prior agreements, the lien of such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the governmental unit irrespective of whether such parties have notice thereof. Pursuant to any such pledge, a governmental unit may bind itself to impose rates, charges or taxes to the fullest extent permitted by applicable law. No ordinance, resolution, trust agreement or other instrument by which such pledge is created need be filed or recorded except in the records of the governmental unit.
The State Treasurer, the State Comptroller, the Department of Revenue, the Department of Transportation, the State Superintendent of Education, or any Regional Superintendent of Schools shall deposit or cause to be deposited any amount of grants or other revenues or taxes expected to be received by a qualified governmental unit from that official or entity that have been pledged to the payment of bonds of the qualified governmental unit, in accordance with the authorization of the qualified governmental unit, directly into a designated escrow account established by the qualified governmental unit at a trust company or bank having trust powers. The ordinance authorizing that disposition shall, within 10 days after adoption by the governing body of the qualified governmental unit, be filed with the official or entity having custody of the pledged grants or other revenues or taxes.
For the purposes of this Section, "qualified governmental unit" means a governmental unit (i) that has issued not less than $6,000,000 principal amount of bonds, including the principal amount of bonds to be secured by the deposit into the designated escrow account, during the 24 months preceding the adoption of the ordinance authorizing the deposit, (ii) whose bonds secured by the deposit into the designated escrow account are rated without regard to any credit enhancement within the 3 highest general rating classifications established by a rating service of nationally recognized expertise in rating bonds of states and political subdivisions of states, (iii) that has received the Certificate of Achievement for Excellence in Financial Reporting from the Government Finance Officers Association or the equivalent award from the Association of School Business Officials International during the 24 months preceding the adoption of the ordinance authorizing the deposit, or (iv) that represents a population in excess of 300,000.
(Source: P.A. 91-868, eff. 6-22-00; 92-78, eff. 7-12-01.)

(30 ILCS 350/14) (from Ch. 17, par. 6914)
Sec. 14. Certain warrant provisions. Whenever applicable law permits a governmental unit to issue warrants in anticipation of taxes to be levied or other funds to be received, the governing body of such governmental unit may cause such warrants to have a specified due date reasonably calculated to be after the receipt of the taxes or other revenues anticipated, may designate and so cause such warrants to be general obligation bonds within the meaning of this Act, may provide for refunding warrants or general obligation bonds to refund such warrants should the taxes or other revenues to pay the same be delayed or insufficient to pay the same, and may provide for the separate levy of taxes, without limitation as to rate or amount, on all ad valorem taxable property within the governmental unit, to pay such warrants or refunding warrants or bonds. Nothing herein shall authorize the issuance of warrants in excess of the amount otherwise permitted by applicable law. The county collector shall deposit any amount of tax proceeds pledged to the payment of warrants of any governmental unit, in accordance with the authorization of such governmental unit, directly into a designated escrow account established by the governmental unit. The ordinance authorizing such disposition shall be filed with the county collector or collectors of the county or counties within which taxable property of the governmental unit is located. Warrants initially issued pursuant to this Act shall not be regarded as or included in any computation of indebtedness for the purpose of any statutory provision or limitation. General obligation bonds to refund warrants issued hereunder or refunding warrants may be issued without regard to existing indebtedness but upon being issued shall be included and regarded as indebtedness.
(Source: P.A. 85-1419.)

(30 ILCS 350/15) (from Ch. 17, par. 6915)
Sec. 15. Double-barrelled bonds. Whenever revenue bonds have been authorized to be issued pursuant to applicable law or whenever there exists for a governmental unit a revenue source, the procedures set forth in this Section may be used by a governing body. General obligation bonds may be issued in lieu of such revenue bonds as authorized, and general obligation bonds may be issued payable from any revenue source. Such general obligation bonds may be referred to as "alternate bonds". Alternate bonds may be issued without any referendum or backdoor referendum except as provided in this Section, upon the terms provided in Section 10 of this Act without reference to other provisions of law, but only upon the conditions provided in this Section. Alternate bonds shall not be regarded as or included in any computation of indebtedness for the purpose of any statutory provision or limitation except as expressly provided in this Section.
Such conditions are:
(a) Alternate bonds shall be issued for a lawful corporate purpose. If issued in lieu of revenue bonds, alternate bonds shall be issued for the purposes for which such revenue bonds shall have been authorized. If issued payable from a revenue source in the manner hereinafter provided, which revenue source is limited in its purposes or applications, then the alternate bonds shall be issued only for such limited purposes or applications. Alternate bonds may be issued payable from either enterprise revenues or revenue sources, or both.
(b) Alternate bonds shall be subject to backdoor referendum. The provisions of Section 5 of this Act shall apply to such backdoor referendum, together with the provisions hereof. The authorizing ordinance shall be published in a newspaper of general circulation in the governmental unit. Along with or as part of the authorizing ordinance, there shall be published a notice of (1) the specific number of voters required to sign a petition requesting that the issuance of the alternate bonds be submitted to referendum, (2) the time when such petition must be filed, (3) the date of the prospective referendum, and (4), with respect to authorizing ordinances adopted on or after January 1, 1991, a statement that identifies any revenue source that will be used to pay debt service on the alternate bonds. The clerk or secretary of the governmental unit shall make a petition form available to anyone requesting one.
Except as provided in the following paragraph, if no petition is filed with the clerk or secretary within 30 days of publication of the authorizing ordinance and notice, the alternate bonds shall be authorized to be issued. But if within this 30 days period, a petition is filed with such clerk or secretary signed by electors numbering the greater of (i) 7.5% of the registered voters in the governmental unit or (ii) 200 of those registered voters or 15% of those registered voters, whichever is less, asking that the issuance of such alternate bonds be submitted to referendum, the clerk or secretary shall certify such question for submission at an election held in accordance with the general election law.
Notwithstanding the previous paragraph, in governmental units with fewer than 500,000 inhabitants that propose to issue alternate bonds payable solely from enterprise revenues as defined under Section 3 of this Act, except for such alternate bonds that finance or refinance projects concerning public utilities, public streets and roads or public safety facilities, and related infrastructure and equipment, if no petition is filed with the clerk or secretary within 45 days of publication of the authorizing ordinance and notice, the alternate bonds shall be authorized to be issued. But if, within this 45-day period, a petition is filed with such clerk or secretary signed by the necessary number of electors, asking that the issuance of such alternate bonds be submitted to referendum, the clerk or secretary shall certify such question for submission at an election held in accordance with the general election law. For purposes of this paragraph, the necessary number of electors for a governmental unit with more than 4,000 registered voters is the lesser of (i) 5% of the registered voters or (ii) 5,000 registered voters; and the necessary number of electors for a governmental unit with 4,000 or fewer registered voters is the lesser of (i) 15% of the registered voters or (ii) 200 registered voters.
The question on the ballot shall include a statement of any revenue source that will be used to pay debt service on the alternate bonds. The alternate bonds shall be authorized to be issued if a majority of the votes cast on the question at such election are in favor thereof provided that notice of the bond referendum, if held before July 1, 1999, has been given in accordance with the provisions of Section 12-5 of the Election Code in effect at the time of the bond referendum, at least 10 and not more than 45 days before the date of the election, notwithstanding the time for publication otherwise imposed by Section 12-5. Notices required in connection with the submission of public questions on or after July 1, 1999 shall be as set forth in Section 12-5 of the Election Code. Backdoor referendum proceedings for bonds and alternate bonds to be issued in lieu of such bonds may be conducted at the same time.
(c) To the extent payable from enterprise revenues, such revenues shall have been determined by the governing body to be sufficient to provide for or pay in each year to final maturity of such alternate bonds all of the following: (1) costs of operation and maintenance of the utility or enterprise, but not including depreciation, (2) debt service on all outstanding revenue bonds payable from such enterprise revenues, (3) all amounts required to meet any fund or account requirements with respect to such outstanding revenue bonds, (4) other contractual or tort liability obligations, if any, payable from such enterprise revenues, and (5) in each year, an amount not less than 1.25 times debt service of all (i) alternate bonds payable from such enterprise revenues previously issued and outstanding and (ii) alternate bonds proposed to be issued. To the extent payable from one or more revenue sources, such sources shall have been determined by the governing body to provide in each year, an amount not less than 1.25 times debt service of all alternate bonds payable from such revenue sources previously issued and outstanding and alternate bonds proposed to be issued. The 1.25 figure in the preceding sentence shall be reduced to 1.10 if the revenue source is a governmental revenue source. The conditions enumerated in this subsection (c) need not be met for that amount of debt service provided for by the setting aside of proceeds of bonds or other moneys at the time of the delivery of such bonds.
(c-1) In the case of alternate bonds issued as variable rate bonds (including refunding bonds), debt service shall be projected based on the rate for the most recent date shown in the 20 G.O. Bond Index of average municipal bond yields as published in the most recent edition of The Bond Buyer published in New York, New York (or any successor publication or index, or if such publication or index is no longer published, then any index of long-term municipal tax-exempt bond yields selected by the governmental unit), as of the date of determination referred to in subsection (c) of this Section. Any interest or fees that may be payable to the provider of a letter of credit, line of credit, surety bond, bond insurance, or other credit enhancement relating to such alternate bonds and any fees that may be payable to any remarketing agent need not be taken into account for purposes of such projection. If the governmental unit enters into an agreement in connection with such alternate bonds at the time of issuance thereof pursuant to which the governmental unit agrees for a specified period of time to pay an amount calculated at an agreed-upon rate or index based on a notional amount and the other party agrees to pay the governmental unit an amount calculated at an agreed-upon rate or index based on such notional amount, interest shall be projected for such specified period of time on the basis of the agreed-upon rate payable by the governmental unit.
(d) The determination of the sufficiency of enterprise revenues or a revenue source, as applicable, shall be supported by reference to the most recent audit of the governmental unit, which shall be for a fiscal year ending not earlier than 18 months previous to the time of issuance of the alternate bonds. If such audit does not adequately show such enterprise revenues or revenue source, as applicable, or if such enterprise revenues or revenue source, as applicable, are shown to be insufficient, then the determination of sufficiency shall be supported by the report of an independent accountant or feasibility analyst, the latter having a national reputation for expertise in such matters, who is not otherwise involved in the project being financed or refinanced with the proceeds of the alternate bonds, demonstrating the sufficiency of such revenues and explaining, if appropriate, by what means the revenues will be greater than as shown in the audit. Whenever such sufficiency is demonstrated by reference to a schedule of higher rates or charges for enterprise revenues or a higher tax imposition for a revenue source, such higher rates, charges or taxes shall have been properly imposed by an ordinance adopted prior to the time of delivery of alternate bonds. The reference to and acceptance of an audit or report, as the case may be, and the determination of the governing body as to sufficiency of enterprise revenues or a revenue source shall be conclusive evidence that the conditions of this Section have been met and that the alternate bonds are valid.
(e) The enterprise revenues or revenue source, as applicable, shall be in fact pledged to the payment of the alternate bonds; and the governing body shall covenant, to the extent it is empowered to do so, to provide for, collect and apply such enterprise revenues or revenue source, as applicable, to the payment of the alternate bonds and the provision of not less than an additional .25 (or .10 for governmental revenue sources) times debt service. The pledge and establishment of rates or charges for enterprise revenues, or the imposition of taxes in a given rate or amount, as provided in this Section for alternate bonds, shall constitute a continuing obligation of the governmental unit with respect to such establishment or imposition and a continuing appropriation of the amounts received. All covenants relating to alternate bonds and the conditions and obligations imposed by this Section are enforceable by any bondholder of alternate bonds affected, any taxpayer of the governmental unit, and the People of the State of Illinois acting through the Attorney General or any designee, and in the event that any such action results in an order finding that the governmental unit has not properly set rates or charges or imposed taxes to the extent it is empowered to do so or collected and applied enterprise revenues or any revenue source, as applicable, as required by this Act, the plaintiff in any such action shall be awarded reasonable attorney's fees. The intent is that such enterprise revenues or revenue source, as applicable, shall be sufficient and shall be applied to the payment of debt service on such alternate bonds so that taxes need not be levied, or if levied need not be extended, for such payment. Nothing in this Section shall inhibit or restrict the authority of a governing body to determine the lien priority of any bonds, including alternate bonds, which may be issued with respect to any enterprise revenues or revenue source.
In the event that alternate bonds shall have been issued and taxes, other than a designated revenue source, shall have been extended pursuant to the general obligation, full faith and credit promise supporting such alternate bonds, then the amount of such alternate bonds then outstanding shall be included in the computation of indebtedness of the governmental unit for purposes of all statutory provisions or limitations until such time as an audit of the governmental unit shall show that the alternate bonds have been paid from the enterprise revenues or revenue source, as applicable, pledged thereto for a complete fiscal year.
Alternate bonds may be issued to refund or advance refund alternate bonds without meeting any of the conditions set forth in this Section, except that the term of the refunding bonds shall not be longer than the term of the refunded bonds and that the debt service payable in any year on the refunding bonds shall not exceed the debt service payable in such year on the refunded bonds.
Once issued, alternate bonds shall be and forever remain until paid or defeased the general obligation of the governmental unit, for the payment of which its full faith and credit are pledged, and shall be payable from the levy of taxes as is provided in this Act for general obligation bonds.
The changes made by this amendatory Act of 1990 do not affect the validity of bonds authorized before September 1, 1990.
(Source: P.A. 97-542, eff. 8-23-11; 98-203, eff. 1-1-14.)

(30 ILCS 350/15.01)
Sec. 15.01. Limited bonds. A governmental unit is authorized to issue limited bonds payable from the debt service extension base, as defined in the Property Tax Extension Limitation Law, as provided in this amendatory Act of 1995. Bonds authorized by Public Act 88-503 and issued under Section 20a of the Chicago Park District Act for aquarium or museum projects shall not be issued as limited bonds. A governmental unit issuing limited bonds authorized by this Section shall provide in the bond ordinance that the bonds are issued as limited bonds and are also issued pursuant to applicable law, other than this amendatory Act of 1995, enabling the governmental unit to issue bonds. This amendatory Act of 1995 shall not change the rate, amount, purposes, limitations, source of funds for payment of principal or interest, or method of payment or defeasance of the bonds that a governmental unit may issue under any applicable law; provided, that limited bonds that are otherwise to be issued as general obligation bonds may be payable solely from the debt service extension base. This amendatory Act of 1995 provides no additional authority to any governmental unit to issue bonds that the governmental unit is not otherwise authorized to issue by a law other than this amendatory Act of 1995.
(Source: P.A. 89-385, eff. 8-18-95; 89-449, eff. 6-1-96.)

(30 ILCS 350/16) (from Ch. 17, par. 6916)
Sec. 16. Levy for bonds. A governmental unit may levy a tax for the payment of principal of and interest on general obligation bonds or limited bonds at any time prior to March 1 of the calendar year during which the tax will be collected. The county clerk shall accept the filing of the ordinance levying such tax notwithstanding that such time is subsequent to the end of the calendar year next preceding the calendar year during which such tax will be collected. In extending taxes for general obligation bonds, the county clerk shall add to the levy for debt service on such bonds an amount sufficient, in view of all losses and delinquencies in tax collection, to produce tax receipts adequate for the prompt payment of such debt service.
(Source: P.A. 91-493, eff. 8-13-99.)

(30 ILCS 350/16.5)
Sec. 16.5. Proposition for bonds. For all elections held after July 1, 2000, the form of a proposition to authorize the issuance of bonds pursuant to either a referendum or backdoor referendum may be as set forth in this Section as an alternative to the form of proposition as otherwise set forth by applicable law. The proposition authorized by this Section shall be in substantially the following form:
Shall (name of governmental unit) (state purpose for

the bond issue) and issue its bonds to the amount of $ (state amount) for the purpose of paying the costs thereof?

If a school district expects to receive a school construction grant from the State of Illinois pursuant to the School Construction Law for a school construction project to be financed in part with proceeds of a bond authorized by referendum, then the form of proposition may at the option of the school district additionally contain substantially the following language:
(Name of school district) expects to receive a school

construction grant from the State of Illinois in the amount of $ (state amount) pursuant to the School Construction Law for the school construction project to be financed in part with proceeds of the bonds, based on (i) a grant entitlement from the State Board of Education and (ii) current recognized project costs determined by the Capital Development Board.

(Source: P.A. 91-868, eff. 6-22-00; 92-879, eff. 1-13-03.)

(30 ILCS 350/17) (from Ch. 17, par. 6917)
Sec. 17. Leases and installment contracts.
(a) Interest not debt; debt on leases and installment contracts. Interest on bonds shall not be included in any computation of indebtedness of a governmental unit for the purpose of any statutory provision or limitation. For bonds consisting of leases and installment or financing contracts, (1) that portion of payments made by a governmental unit under the terms of a bond designated as interest in the bond or the ordinance authorizing such bond shall be treated as interest for purposes of this Section (2) where portions of payments due under the terms of a bond have not been designated as interest in the bond or the ordinance authorizing such bond, and all or a portion of such payments is to be used for the payment of principal of and interest on other bonds of the governmental unit or bonds issued by another unit of local government, such as a public building commission, the payments equal to interest due on such corresponding bonds shall be treated as interest for purposes of this Section and (3) where portions of payments due under the terms of a bond have not been designated as interest in the bond or ordinance authorizing such bond and no portion of any such payment is to be used for the payment of principal of and interest on other bonds of the governmental unit or another unit of local government, a portion of each payment due under the terms of such bond shall be treated as interest for purposes of this Section; such portion shall be equal in amount to the interest that would have been paid on a notional obligation of the governmental unit (bearing interest at the highest rate permitted by law for bonds of the governmental unit at the time the bond was issued or, if no such limit existed, 12%) on which the payments of principal and interest were due at the same times and in the same amounts as payments are due under the terms of the bonds. The rule set forth in this Section shall be applicable to all interest no matter when earned or accrued or at what interval paid, and whether or not a bond bears interest which compounds at certain intervals. For purposes of bonds sold at amounts less than 95% of their stated value at maturity, interest for purposes of this Section includes the difference between the amount set forth on the face of the bond as the original principal amount and the bond's stated value at maturity.
This subsection may be made applicable to bonds issued prior to the effective date of this Act by passage of an ordinance to such effect by the governing body of a governmental unit.
(b) Purchase or lease of property. The governing body of each governmental unit may purchase or lease either real or personal property, including investments, investment agreements, or investment services, through agreements that provide that the consideration for the purchase or lease may be paid through installments made at stated intervals for a period of no more than 20 years or another period of time authorized by law, whichever is greater; provided, however, that investments, investment agreements, or investment services purchased in connection with a bond issue may be paid through installments made at stated intervals for a period of time not in excess of the maximum term of such bond issue. Each governmental unit may issue certificates evidencing the indebtedness incurred under the lease or agreement. The governing body may provide for the treasurer, comptroller, finance officer, or other officer of the governing body charged with financial administration to act as counter-party to any such lease or agreement, as nominee lessor or seller. When the lease or agreement is executed by the officer of the governmental unit authorized by the governing body to bind the governmental unit thereon by the execution thereof and is filed with and executed by the nominee lessor or seller, the lease or agreement shall be sufficiently executed so as to permit the governmental unit to issue certificates evidencing the indebtedness incurred under the lease or agreement. The certificates shall be valid whether or not an appropriation with respect thereto is included in any annual or supplemental budget adopted by the governmental unit. From time to time, as the governing body executes contracts for the purpose of acquiring and constructing the services or real or personal property that is a part of the subject of the lease or agreement, including financial, legal, architectural, and engineering services related to the lease or agreement, the governing body shall order the contracts filed with its nominee officer, and that officer shall identify the contracts to the lease or agreement; that identification shall permit the payment of the contract from the proceeds of the certificates; and the nominee officer shall duly apply or cause to be applied proceeds of the certificates to the payment of the contracts. The governing body of each governmental unit may sell, lease, convey, and reacquire either real or personal property, or any interest in real or personal property, upon any terms and conditions and in any manner, as the governing body shall determine, if the governmental unit will lease, acquire by purchase agreement, or otherwise reacquire the property, as authorized by this subsection or any other applicable law.
All indebtedness incurred under this subsection, when aggregated with the existing indebtedness of the governmental unit, may not exceed the debt limits provided by applicable law.
(Source: P.A. 91-493, eff. 8-13-99; 91-868, eff. 6-22-00; 92-879, eff. 1-13-03.)

(30 ILCS 350/17.5)
Sec. 17.5. Bond authorization by referendum.
(a) Whenever applicable law provides that the authorization of or the issuance of bonds is subject to either a referendum or backdoor referendum, the approval, once obtained, remains (i) for 5 years after the date of the referendum or (ii) for 3 years after the end of the petition period for a backdoor referendum. However, whenever the applicable law provides that the authorization of or the issuance of bonds under the Water Pollution Control Loan Program or the Public Water Supply Loan Program, under Title IV-A of the Environmental Protection Act, is subject to either a referendum or backdoor referendum, the approval, once obtained, remains (i) for 7 years after the date of the referendum or (ii) for 5 years after the end of the petition period for a backdoor referendum. In the case of bonds authorized to be issued under the Downstate Forest Preserve District Act and approved by Lake County voters in a November 2008 referendum or in the case of bonds authorized to be issued under the School Code and approved by voters of Sandoval Community Unit School District 501 in a March 2012 referendum, the approval, once obtained, remains for 10 years after the date of the referendum. In the case of bonds authorized to be issued under the Counties Code and approved by Jackson County voters in a 1994 referendum, of which less than $200,000 of the original bonds have been issued, and for which the purpose of the bonds is flooding prevention, the approval, once obtained, remains for 25 years after the date of the referendum.
(b) With respect to any bond approval under subsection (a), if, for any reason, the bonds are not issued because of a court action, then the time limits set forth under subsection (a) for the approval for the bonds is tolled during the time that the court action is pending. This subsection (b) applies to any bond issuance approved by referendum held on or after January 1, 2003 or by a backdoor referendum held on or after January 1, 2005.
(Source: P.A. 98-655, eff. 6-18-14; 99-926, eff. 1-20-17.)

(30 ILCS 350/18) (from Ch. 17, par. 6918)
Sec. 18. Recital. Bonds which are issued in part pursuant to this Act may contain a recital to that effect and any such recital shall be conclusive as against the governmental unit and the governing body thereof and any other person as to the validity of the bonds and as to their compliance with the provisions of this Act.
(Source: P.A. 85-1419.)



30 ILCS 352/ - Bond Issue Notification Act.

(30 ILCS 352/1)
Sec. 1. Short title. This Act may be cited as the Bond Issue Notification Act.
(Source: P.A. 89-655, eff. 1-1-97.)

(30 ILCS 352/5)
Sec. 5. Definitions. In this Act the following terms shall have the meanings as set forth in Section 3 of the Local Government Debt Reform Act: applicable law, backdoor referendum, general obligation bonds, governing body, governmental entity, limited bonds, and ordinance.
(Source: P.A. 89-655, eff. 1-1-97.)

(30 ILCS 352/10)
Sec. 10. Hearing requirements. Notwithstanding and in addition to any other law, before adopting an ordinance selling non-referendum general obligation bonds or limited bonds, the governing body of the governmental unit proposing to sell the bonds shall hold at least one public hearing concerning the governing body's intent to sell the bonds. The governing body or the presiding officer of the governing body shall set the date, time, and location of the hearing. The hearing may be part of a regularly scheduled meeting of the governing body.
(Source: P.A. 91-595, eff. 8-14-99.)

(30 ILCS 352/15)
Sec. 15. Notice requirement. The clerk or secretary of the governmental unit shall publish notice of the hearing at least once in a newspaper of general circulation in the governmental unit not less than 7 nor more than 30 days before the date of the hearing. The notice shall also be given by posting at least 48 hours before the hearing a copy of the notice at the principal office of the governing body or, if a principal office does not exist, then at the building in which the hearing is to be held. The notice, which shall appear above the name of the clerk or the secretary, shall be in substantially the following form:
The ...... (governmental entity) will hold a public

hearing on ... (date) at ... (time). The hearing will be held at .......... (location). The purpose of the hearing will be to receive public comments on the proposal to sell bonds in the amount of $.... (amount) for the purpose of ......... (state purpose).

(30 ILCS 352/20)
Sec. 20. Hearing. At the hearing required in Section 10, the governing body shall explain the reasons for the proposed bond issue and permit persons desiring to be heard an opportunity to present written or oral testimony within reasonable time limits. The hearing may be adjourned to another date without further notice other than a motion, to be entered upon the minutes of the governing body, fixing the time, place, and date of the reconvened hearing.
(Source: P.A. 89-655, eff. 1-1-97.)

(30 ILCS 352/21)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 21. Bond issues of school districts; hearings; disclosure.
(a) After January 1, 2018, before issuing bonds under Sections 19-2 through 19-7 of the School Code, a school district relying on an exception to the debt limitations in Section 19-1 of the School Code shall hold a hearing as required under this Act. In addition to any other publication or posting requirements, the school district shall post notice of the hearing on its website at least 10 days before the hearing.
(b) In addition to the information set forth in Section 15 of this Act, the notice required by this Section shall include the following information:
(1) a description of the project for which the bonds

will be issued;

(2) an estimate of the number of years during which

the bonds will be outstanding;

(3) an estimate of the total debt service to be paid

on the bonds, including principal, interest, and costs of issuing the bonds; and

(4) an estimate of the average annual property tax

needed to pay the principal of and interest on the bonds extendable against property containing a single family residence and having a fair market value of $100,000.

The notice shall state that the actual number of years during which the bonds will be outstanding, the actual total debt service to be paid on the bonds, and the actual average annual property tax to pay the principal of and interest on the bonds extendable against property containing a single family residence and having a fair market value of $100,000 are subject to change based on many factors, including market conditions at the time the bonds are sold. Any differences between the information set forth in the notice and the actual results at the time the bonds are sold shall not invalidate the hearing or the results of the referendum for the bonds.
(Source: P.A. 100-503, eff. 6-1-18.)

(30 ILCS 352/25)
Sec. 25. Restriction on ordinance passage. The governing body shall not adopt the ordinance selling the non-referendum general obligation bonds or limited bonds for a period of 7 days after the final adjournment of the public hearing held under this Act.
(Source: P.A. 89-655, eff. 1-1-97.)

(30 ILCS 352/30)
Sec. 30. Exemptions. Governmental units that are issuing either (i) refunding general obligation bonds, (ii) refunding limited bonds, or (iii) special service area bonds are not required to comply with the provisions of this Act.
(Source: P.A. 91-595, eff. 8-14-99.)

(30 ILCS 352/35)
Sec. 35. Health/Life Safety Code. If the Regional Superintendent of Schools having jurisdiction over a school district certifies to the school district and the State Board of Education that the work proposed for which the non-referendum general obligation bonds or limited bonds will be issued is work that is required in order to meet the minimum mandatory safety scores under the Health/Life Safety Code for Public Schools created pursuant to Section 2-3.12 of the School Code, the school district issuing the bonds is not required to comply with the provisions of this Act except that, for school districts exempt from Section 2-3.12 of the School Code, if the board of education of the school district certifies to the State Board of Education that the work proposed for which the non-referendum general obligation bonds or limited bonds will be issued is work that is required in order to implement a capital improvement program to provide for the health, life, and safety needs of the pupils, school personnel, and school district, the school district issuing the bonds is not required to comply with the provisions of this Act.
(Source: P.A. 89-655, eff. 1-1-97.)

(30 ILCS 352/40)
Sec. 40. Emergency situations. Governmental units that are issuing non-referendum general obligation bonds or limited bonds for the purpose of making improvements or restorations, the necessity for which is caused by any casualty, accident, or emergency, are not required to comply with the provisions of this Act. As used in this Section, "emergency" means a condition requiring immediate action to suppress or prevent the spread of disease or to prevent or remove imminent danger to persons or property.
(Source: P.A. 89-655, eff. 1-1-97.)

(30 ILCS 352/95)
Sec. 95. (Amendatory provisions; text omitted).
(Source: P.A. 89-655, eff. 1-1-97; text omitted.)

(30 ILCS 352/100)
Sec. 100. (Amendatory provisions; text omitted).
(Source: P.A. 89-655, eff. 1-1-97; text omitted.)

(30 ILCS 352/105)
Sec. 105. (Amendatory provisions; text omitted).
(Source: P.A. 89-655, eff. 1-1-97; text omitted.)



30 ILCS 355/ - Metropolitan Civic Center Support Act.

(30 ILCS 355/1) (from Ch. 85, par. 1391)
Sec. 1. This Act shall be known and may be cited as the Metropolitan Civic Center Support Act.
(Source: P.A. 76-2030.)

(30 ILCS 355/2) (from Ch. 85, par. 1392)
Sec. 2. When used in this Act:
"Authority" means the River Forest Metropolitan Exposition, Auditorium and Office Building Authority, the Village Board of Trustees of the Village of Rosemont for the sole purposes of rehabilitating, developing and making improvements to the O'Hare Exposition Center, or any Metropolitan Exposition Auditorium and Office Building Authority, Metropolitan Exposition and Auditorium Authority or Civic Center Authority created prior to the effective date of this amendatory Act of 1983 or hereafter created pursuant to the statutes of the State of Illinois, except those created pursuant to the Metropolitan Pier and Exposition Authority Act.
"Bonds" means any limited obligation revenue bonds issued by the Department before July 1, 1989 and by the Bureau (now Office) on or after July 1, 1989 pursuant to Section 7 of this Act.
"Bond Fund" means the Illinois Civic Center Bond Fund, as provided in this Act.
"Bond Retirement Fund" means the Illinois Civic Center Bond Retirement and Interest Fund, as provided in this Act.
"Bond Sale Order" means any order authorizing the issuance and sale of Bonds, which order shall be approved by the Director of the Governor's Office of Management and Budget.
"Budget Director" means the Director of the Governor's Office of Management and Budget.
"Bureau" means the Bureau of the Budget, (now Governor's Office of Management and Budget).
"Department" means the Department of Commerce and Economic Opportunity.
"Director" means the Director of Commerce and Economic Opportunity.
"Local Bonds" means any bonds subject to State Financial Support under subparagraph (i) of paragraph (b) of subsection (3) of Section 4 of this Act.
"MEAOB Fund" means the Metropolitan Exposition, Auditorium and Office Building Fund, as provided in this Act.
"Office" means the Governor's Office of Management and Budget.
"State Financial Support" means either the payment of debt service on bonds issued by an Authority or a unit of local government or the grant to an Authority of the proceeds of Bonds issued by the Department before July 1, 1989 and by the Bureau (now Office) on or after July 1, 1989, all in accordance with subsection (3) of Section 4 of this Act.
(Source: P.A. 94-793, eff. 5-19-06.)

(30 ILCS 355/3) (from Ch. 85, par. 1393)
Sec. 3. There is hereby created the Metropolitan Exposition, Auditorium and Office Building Fund in the State Treasury, into which shall be paid the proceeds of those taxes provided in Section 28 of the "Illinois Horse Racing Act" of 1975, certified December 22, 1975, as now or hereafter amended, and any other revenues, deposits, or transfers as provided by law.
(Source: P.A. 86-44.)

(30 ILCS 355/4) (from Ch. 85, par. 1394)
Sec. 4. Moneys will be committed and distributed from the MEAOB Fund in the following manner:
(1) Any Authority desiring to make application for financial support shall do so on forms and in the manner provided by the Department and accompanied by an economic feasibility report, an economic impact report, master building plan and design, documented evidence that the Authority has been created pursuant to law, a financial plan, and the required local share of total project costs, which local share shall include cash or pledges available on demand through construction in an amount equivalent to 10% of total project costs, and the sources of and procedures for obtaining such local share, including evidence that the local share was authorized at a public meeting. Local share may not include State funds provided to the Authority through grant or loan.
(2) (a) The application cycle for each program year is from July 1 to June 30.
(b) Only Authorities recognized by the Director as being created and organized prior to July 1 of a program year may apply for support in that year.
(c) An application must be submitted by August 1 to be considered in that year. An application submitted by August 1, 1990, that is not fully funded shall remain on file and shall constitute a continuing application for the following 4 program years ending on June 30, 1992, June 30, 1993, June 30, 1994, and June 30, 1995. An Authority must participate in a consultation with the Department prior to submitting an application.
(d) Applications shall be made available for public inspection by the Authority.
(e) The Department shall hold one or more hearings on the applications. Applications may be grouped for hearings.
(f) Applications may be divided into construction phases, but dividing the project into phases shall not imply subsequent approval of funding the delayed phases. Applications shall be limited to single or multi-purpose projects the primary function of which is to provide public entertainment, exhibitions or conventions or to provide parking facilities related thereto. Office facilities may be included as an incidental rather than a primary function of a project. If the Authority holds land or property not physically contiguous to the civic center property, the Authority may utilize such other lands or property for any facility administered by the Authority, and such facility may be included as an incidental function of a project. Notwithstanding the foregoing, an Authority created under the Metropolitan Civic Center Act with a population of less than 100,000, that before July 1, 1990, has received State financial support for 2 theatre renovation projects in 2 separate communities, may be eligible to seek State financial support for an agricultural center, university sports facility, and arena in cooperation with a State university created under the Regency Universities Act.
(g) The Director shall certify an application as eligible for State financial support if, in his judgment: (i) the application satisfies all conditions in subsection (1) of this Section; (ii) the application proposes a facility which accommodates a documented community need; (iii) the application shows evidence of community support; (iv) the application proposes a facility which can reasonably be expected to provide primary and secondary economic benefits in the metropolitan area of the Authority including such things as job creation, private investments and other benefits; and (v) the application proposes a facility the operational expenses of which are met by the Authority or through other means available to the Authority.
(h) The Director may deny all or a portion of an application and may deny certification to an applicant if in the judgment of the Director the applicant has failed to show that the project is economically feasible, or if the master building plan and design are incomplete or inadequate, or if the financial plan is inadequate. The submitted application will be competitively ranked: If, after funding the highest ranked applications, the amount available for certification by the Director, as determined by the written certification from the Budget Director pursuant to Section 4(4) of this Act, is insufficient to fund the next highest ranked project and the project cannot be separated into workable phases, the Director may select the next highest ranked project for which funds are sufficient.
(i) Upon completion of the application review the Director shall provide a list of applications approved and the amount approved, and a list of applications denied and the amount denied to each applicant.
(j) Applicants denied shall be provided with the reason for denial in writing.
(k) Applications not certified in one year may be resubmitted in another year, but no preference shall be given to resubmissions, unless the only reason for denial is lack of available State financial support.
(l) Applications certified prior to June 1, 1985, shall remain certified and eligible for State financial support during fiscal year 1986 after September 3, 1985. Applications received but not certified by the Department prior to June 1, 1985, may be certified during fiscal year 1986 after September 3, 1985 in accordance with statutory provisions in existence at the time the application was received. All such applications shall be given priority over applications subsequently received by the Department.
(3) (a) The Department shall establish for each applicant which has been certified by the Director as being eligible for State financial support a base sum equal to the lesser of:
(i) 75% of the total project costs as determined from

applicant's estimate.

(ii) .0310 times the total assessed valuation, as

equalized by the Department of Revenue, of all taxable property located within the metropolitan area of the Authority for the year 1975 or 1983, whichever is greater.

(iii) $20,000,000.
Notwithstanding the foregoing, an applicant with a facility with more than 400,000 square feet of exhibition space shall have a base sum of $15,000,000 in any event, and the applicant shall be eligible to receive up to $10,000,000 of its base sum in the fiscal year beginning July 1, 1990, and the balance of its base sum in the fiscal year beginning July 1, 1991. Notwithstanding the foregoing, an applicant that has received by July 1, 1990, the maximum amount of State financial support authorized under subsection (3)(a)(iii) of this Section shall receive additional State financial support as appropriated by the General Assembly.
(b) After this base sum has been established, the Department shall enter into an agreement with the Authority whereby the Department will agree to do one of the following:
(i) Subject to annual appropriation by the General

Assembly, to pay annually to the Authority from the MEAOB Fund (A) an amount equal to the interest and principal cost to the Authority of amortizing revenue bonds issued by the Authority in an amount equal to the base sum or (B) an amount equal to the interest and principal cost to a unit of local government of amortizing revenue or general obligation bonds issued by the unit of local government pursuant to an intergovernmental cooperation agreement with the Authority in an amount equal to the base sum. The amortization schedule for such revenue or general obligation bonds shall be determined by the Authority or the unit of local government and be approved by the Department; or

(ii) After September 3, 1985, to provide State

financial support from the issuance of Bonds pursuant to Section 7 of this Act, the proceeds of which shall be granted by the Department to the Authority in an amount equal to the base sum, subject to annual appropriation by the General Assembly. After September 3, 1985, newly certified applicants shall receive State financial support only in accordance with this subparagraph (ii).

The issuance of Bonds pursuant to Section 7 of this Act to provide State financial support, as provided in subparagraph (ii) above, shall be subject to the satisfaction of all the conditions contained in this Act required for the issuance of Bonds, including, without limitation, those conditions contained in Section 9. Any application certified by the Director as eligible for State financial support in one fiscal year, but for which State financial support is not provided during such fiscal year, shall continue to be certified as eligible for State financial support in subsequent fiscal years.
(4) Prior to July 1, 1989, the Director shall not certify an applicant Authority as eligible for State Financial Support unless he receives written certification from the Budget Director that the revenues for the last completed fiscal year paid into the MEAOB Fund equal or exceed 175% of the annual debt service required with respect to Bonds and Local Bonds for previously certified applications and the application then under consideration. For the fiscal year beginning July 1, 1989, and each fiscal year thereafter, the Director shall not certify an applicant Authority as eligible for State Financial Support unless he receives written certification from the Budget Director that the amount to be certified by the Director, when added to all other amounts previously certified by the Director and funded from the proceeds of Bonds, does not exceed the estimated proceeds available under this Act to fund civic center and library projects from the proceeds of Bonds to be issued and sold after July 1, 1989 pursuant to Section 7 of this Act. The total aggregate amount of principal issued and outstanding in Bonds and in Local Bonds subject to State financial support under subsection (3)(b) above at any given time for all Authorities shall not exceed the sum of $200,000,000. Bonds and Local Bonds (or portions thereof) for which there shall be delivered to an escrow agent or trustee for the benefit of the holders thereof either cash or a combination of cash and direct obligations of, or obligations the principal and interest on which are fully guaranteed by, the United States of America shall be deemed not to be outstanding for the purpose of any determination of, or certification relating to, debt service coverage required by this Act to the extent that the principal of, premium, if any, and interest on such bonds are payable from the amount so delivered and any income or increment to accrue thereon (without consideration of any reinvestment thereof). Bonds and Local Bonds (or portions thereof) for which there shall be delivered to an escrow agent or trustee for the benefit of the holders thereof either cash or a combination of cash and direct obligations of, or obligations the principal and interest on which are fully guaranteed by, the United States of America shall be deemed not to be outstanding for the purpose of any determination of, or certification relating to, the aggregate amount of Bonds and Local Bonds outstanding at any given time under this Act to the extent that the principal of and premium, if any, on such bonds are payable from the amount so delivered and any income or increment to accrue thereon (without consideration of any reinvestment thereof).
(Source: P.A. 91-357, eff. 7-29-99.)

(30 ILCS 355/5) (from Ch. 85, par. 1395)
Sec. 5. To the extent that moneys in the MEAOB Fund, in the opinion of the Governor and the Director of the Governor's Office of Management and Budget, are in excess of 125% of the maximum debt service in any fiscal year, the Governor shall notify the Comptroller and the State Treasurer of that fact, who upon receipt of such notification shall transfer the excess moneys from the MEAOB Fund to the General Revenue Fund.
(Source: P.A. 94-793, eff. 5-19-06.)

(30 ILCS 355/6) (from Ch. 85, par. 1396)
Sec. 6. Annual statements of assets and expenses and annual audit reports shall be submitted to the Department and to the Legislative Audit Commission by each Authority receiving or having received State financial support. Each Authority receiving or having received State financial support shall prepare an annual operating plan which details income and expenditures for the proposed budget year of the Authority. This plan shall contain the appropriate detail for the proposed budget year and a 3 year plan which will justify the project's ability to meet financial obligations by producing sufficient revenue and detailing depreciation and maintenance requirements. Such annual operating plan shall be submitted to the Department and to the Commission on Government Forecasting and Accountability no later than January 15th of each year.
(Source: P.A. 93-1067, eff. 1-15-05.)

(30 ILCS 355/7) (from Ch. 85, par. 1397)
Sec. 7. The Department before July 1, 1989 and the Bureau (now Office) on and after July 1, 1989 are authorized to issue and sell Bonds in the total amount outstanding at any given time of $200,000,000, herein called "Bonds". Bonds may be issued for advance refunding of any or all bonds issued prior to July 1, 1985 by an Authority or a unit of local government subject to repayment from State financial support pursuant to subparagraph (i) of paragraph (b) of subsection (3) of Section 4 of this Act and for the purpose of providing State financial support to Authorities pursuant to subparagraph (ii) of paragraph (b) of subsection (3) of Section 4 of this Act. Notwithstanding the foregoing, Bonds shall be issued in a total amount outstanding at any given time not to exceed $10,000,000, which amount is included within and is not in addition to the $200,000,000 bond authorization under this Section, for the purpose of making construction and improvement grants by the Secretary of State, as State Librarian, to public libraries and library systems, and the Secretary of State, as State Librarian, is authorized to make those grants from moneys appropriated for those purposes. In addition to the $200,000,000 of Bonds authorized above, bonds may be issued by the Bureau (now Office) on and after July 1, 1989 to refund or advance refund previously issued Bonds if the Budget Director determines that the refunding or advance refunding of Bonds results in debt service savings to the State measured on a present value basis.
(Source: P.A. 94-793, eff. 5-19-06.)

(30 ILCS 355/8) (from Ch. 85, par. 1397a)
Sec. 8. An amount necessary to pay the reasonable cost of each issuance and sale of Bonds authorized and sold pursuant to Section 7 of this Act is hereby authorized to be paid from the proceeds of each issue of Bonds. Such costs may include, but shall not be limited to, any one or more of the following: fees and expenses of trustees, depositaries, and paying agents; legal fees; rating agency fees; and the fees of any accountants or experts retained to verify the accuracy of mathematical computations or the adequacy of any deposits to reserve or escrow funds. Such costs also may include the costs of obtaining, from any department or agency of the United States or of the State of Illinois, or any private company or financial institution, any insurance, guaranty, or other credit-support instrument as to, or of, or for the payment or repayment of, interest on or principal of, or both, or premiums on any Bonds or any Local Bonds; and in that connection the Bond Sale Order for any issue of Bonds may authorize the Director or the Budget Director, as the case may be, to enter into any agreement, contract, or any other instrument whatsoever with respect to any such insurance, guaranty, or other credit-support instrument and to accept payment in such manner and form as provided therein, and to assign any such insurance, guaranty, or other credit-support instrument as security for such obligations.
(Source: P.A. 86-44.)

(30 ILCS 355/9) (from Ch. 85, par. 1397b)
Sec. 9. (a) Prior to July 1, 1989, Bonds shall be issued and sold from time to time in such amounts as directed by the Director with the approval of the Budget Director. The Budget Director shall withhold approval unless he is able to certify that revenues for the last completed fiscal year paid into the MEAOB Fund equal or exceed 175% of the annual debt service required with respect to bonds subject to State financial support under subparagraph (i) of paragraph (b) of subsection (3) of Section 4 of this Act plus, Bonds previously issued, and plus the Bonds proposed for issuance. No Bonds shall be issued without such prior certification in writing. After July 1, 1989, Bonds shall be issued and sold from time to time in such amounts as directed by the Budget Director. The Budget Director shall not issue and sell bonds unless he is able to certify for the fiscal year beginning July 1, 1989, or July 1, 1990, as the case may be, that revenues for the last completed fiscal year paid into the MEAOB Fund pursuant to subsection (a) of Section 8.25e of the State Finance Act and Section 28 of the Illinois Horse Racing Act of 1975 together with the amount to be deposited during such fiscal year pursuant to subsection (b) of Section 8.25e of the State Finance Act, and for the fiscal year beginning July 1, 1991 and for each fiscal year thereafter that revenues for the last completed fiscal year paid into the MEAOB Fund equal or exceed 200% of the annual debt service required with respect to bonds subject to State Financial Support under subparagraph (i) of paragraph (b) of subsection (3) of Section 4 of this Act, plus Bonds previously issued, and plus the Bonds prepared for issuance. No Bonds shall be issued without such prior certification in writing.
(b) Bonds shall be in such form, in such denominations, payable within 30 years from their date, bearing interest payable annually or semi-annually from their date at a rate that does not exceed that permitted in the Bond Authorization Act; provided, however, that if such Bonds are sold at a price less than par the net effective interest rate of the Bonds shall also not exceed that permitted, and shall be dated as shall be fixed and determined by the Director or the Budget Director, as the case may be, in the order authorizing the issuance and sale of Bonds, which order shall be approved by the Director or the Budget Director, as the case may be, and is herein called a "Bond Sale Order". Bonds shall be payable at such place or places within or without the State of Illinois, and may be made registrable as to either principal or as to both principal and interest, as shall be fixed and determined by the Director or the Budget Director, as the case may be, in the Bond Sale Order. Bonds may be callable as fixed and determined by the Director or the Budget Director, as the case may be, in the Bond Sale Order.
Bonds authorized under this Act shall be issued pursuant to a trust indenture executed and delivered on behalf of the State by the Director or the Budget Director, as the case may be, such trust indenture to be in substantially the form approved in the Bond Sale Order authorizing the issuance and Sale of the Bonds. A trust indenture shall be entered into with a bank or trust company in the State of Illinois designated by the Treasurer having trust powers and possessing capital and surplus of not less than $25,000,000. A trust indenture shall set forth the terms and conditions of the Bonds and provide for payment of and security for the Bonds, including the establishment and maintenance of debt service and reserve funds, and for other protections for holders of the Bonds. The term "reserve funds" as used in this Act shall include funds and accounts established under a trust indenture to provide for the payment of principal of and premium and interest on Bonds and to provide for fees of trustees, registrars, paying agents and other fiduciaries.
(Source: P.A. 86-44; 86-1017; 86-1475.)

(30 ILCS 355/10) (from Ch. 85, par. 1397c)
Sec. 10. Bonds shall be executed by the Director or the Budget Director, as the case may be, and attested by the Secretary of State and countersigned by the Treasurer. If Bonds are issued in registered form pursuant to the Registered Bond Act, each of the signatures may be printed facsimile signatures. The trust indenture may also require that each Bond be authenticated by the manual signature of the trustee thereunder. Unless Bonds are issued in fully registered form, interest coupons with facsimile signatures of the Director or the Budget Director, as the case may be, the Secretary of State, and the Treasurer may be attached to the Bonds. The fact that an officer whose signature or facsimile thereof appears on the Bond, interest coupon, indenture or agreement authorized under this Act no longer holds such office at the time the Bond, coupon, indenture or agreement is delivered shall not invalidate such Bond, coupon, indenture or agreement.
(Source: P.A. 86-44.)

(30 ILCS 355/11) (from Ch. 85, par. 1397d)
Sec. 11. Bonds shall be sold from time to time pursuant to advertised notice of sale and public bid or by negotiated sale at such price or prices as the Director or the Budget Director, as the case may be, shall, in his sole discretion, determine in order to market the Bonds in an economic, efficient manner. Executed Bonds shall, upon payment therefor, be delivered to the purchaser, and the proceeds of Bonds shall be paid into the State Treasury as directed by Section 12 of this Act. The Director or the Budget Director, as the case may be, is hereby authorized and directed to execute and deliver contracts of sale with underwriters and to execute and deliver such certificates, agreements and documents and to take such actions and do such things as shall be necessary or desirable to carry out the purposes of this Act.
(Source: P.A. 86-44.)

(30 ILCS 355/12) (from Ch. 85, par. 1397e)
Sec. 12. Proceeds from the sale of Bonds shall be deposited in a separate fund in the State Treasury known as the Illinois Civic Center Bond Fund and shall be expended only pursuant to appropriation by the General Assembly and pursuant to Section 13 of this Act. The General Assembly shall appropriate moneys from the Fund to the Secretary of State, as State Librarian, for the purpose of making grants by the Secretary of State, as State Librarian, under Section 7. Proceeds to be deposited into an advance refunding fund or any debt service or reserve funds as may be required under any trust indenture shall be paid from the Bond Fund to the trustee under the trust indenture specified in the Bond Sale Order at the time of the delivery of the Bonds. Proceeds to be used to pay expenses of issuance and sale shall be paid from the Bond Fund as directed in the Bond Sale Order.
(Source: P.A. 86-1414.)

(30 ILCS 355/13) (from Ch. 85, par. 1397f)
Sec. 13. The proceeds from the sale of Bonds issued pursuant to this Act to be deposited into advance refunding, debt service or reserve funds as may be required under any trust indenture are hereby appropriated and authorized to be expended as provided in this Act and in any trust indentures delivered pursuant to this Act. This Act shall constitute an irrevocable and continuing appropriation from the Bond Fund of all amounts necessary for such purposes and the irrevocable and continuing authority for and direction to the State Treasurer and the Comptroller to make the necessary transfers and deposits, as directed in the Bond Sale Order. All other proceeds are, at all times, subject to appropriation by the General Assembly and may be obligated or expended only with the written approval of the Governor in such amounts, at such times, and for such purposes as contemplated in such appropriations and in Section 7 of this Act.
(Source: P.A. 84-245.)

(30 ILCS 355/14) (from Ch. 85, par. 1397g)
Sec. 14. (a) To provide for the manner of repayment of Bonds, the Governor shall include an appropriation in each annual State Budget of monies in such amount as shall be necessary and sufficient, for the period covered by such budget, to pay the interest, as it shall accrue, on all Bonds issued under this Act, to pay and discharge the principal of such Bonds as shall, by their terms fall due during such period and to pay a premium, if any, on Bonds to be redeemed prior to the maturity date and to replenish any reserve fund as may be required under any trust indenture.
(b) A separate fund in the State Treasury called the "Illinois Civic Center Bond Retirement and Interest Fund" is hereby created.
(c) The Governor's Office of Management and Budget shall pay subject to annual appropriation by the General Assembly the principal of, interest on, and premium, if any, on Bonds sold under this Act from the Bond Retirement Fund.
(Source: P.A. 93-839, eff. 7-30-04.)

(30 ILCS 355/15) (from Ch. 85, par. 1397h)
Sec. 15. (a) Upon each delivery of Bonds authorized to be issued under this Act, the Comptroller shall compute and certify to the Treasurer the total amount of principal of and interest on Bonds issued that will be payable in order to retire such Bonds and the amount of principal of and interest on such Bonds that will be payable on each payment date according to the tenor of such Bonds during the then current and each succeeding fiscal year.
(b) On or before the last day of each month the Treasurer and Comptroller shall transfer from the MEAOB Fund to the Bond Retirement Fund an amount sufficient to pay the aggregate of the principal of, interest on, and premium, if any, on Bonds payable, by their terms on the next payment date divided by the number of full calendar months between the date of such Bonds and the first such payment date, and thereafter, divided by the number of months between each succeeding payment date after the first. Such computations and transfers shall be made for each series of Bonds issued and delivered; provided that in any fiscal year such transfers shall not exceed $19,000,000. The transfer of monies herein and above directed is not required if monies in the Bond Retirement Fund are more than the amount otherwise to be transferred as herein above provided, and if the Budget Director notifies the Treasurer and Comptroller of such fact.
(c) Nothing in this Section shall prohibit a transfer of funds from the MEAOB Fund to the General Revenue Fund in accordance with Section 5 of this Act.
(Source: P.A. 86-44.)

(30 ILCS 355/16) (from Ch. 85, par. 1397i)
Sec. 16. (a) All Bonds issued in accordance with this Act shall be direct, limited obligations of the State of Illinois payable solely from and secured by an irrevocable, first priority pledge of and lien on moneys on deposit in (i) the Bond Retirement Fund and (ii) any fund or account maintained pursuant to any trust indenture securing any Bonds to the extent so provided in such indenture; provided, however, that Bonds of any series may be secured on a parity basis with, or on a senior or junior basis with respect to, any other series of Bonds as provided in the Bond Sale Order and trust indenture relating to such series. The Bonds are not general obligations of the State of Illinois and are not secured by a pledge of the full faith and credit of the State of Illinois and the holders of Bonds may not require the levy or imposition of any taxes or the application of other State revenues or funds to the payment of Bonds. Each Bond shall describe the limited nature of the State's obligation on the face thereof.
(b) The Bonds shall be securities appropriate and acceptable for collateral as described in Section 6 of "An Act relating to certain investments of public funds by public agencies", approved July 23, 1943, as amended, or in any similar Act providing for the collateralization of public funds.
(Source: P.A. 84-245.)

(30 ILCS 355/17) (from Ch. 85, par. 1397j)
Sec. 17. If the State fails to pay the principal of or interest on any of the Bonds or premium, if any, as the same become due, a civil action to compel payment may be instituted in the Circuit Court of Sangamon County by the holder or holders of the Bonds on which such default of payment exists. Delivery of a summons and a copy of the complaint to the Attorney General shall constitute sufficient service to give the Circuit Court of Sangamon County jurisdiction of the subject matter of such a suit and jurisdiction over the State and its officers named as defendants for the purpose of compelling such payment.
(Source: P.A. 86-44.)

(30 ILCS 355/18) (from Ch. 85, par. 1397k)
Sec. 18. The State of Illinois irrevocably covenants and agrees with the holders of Bonds issued pursuant to this Act that the State will not limit or alter (a) the basis on which the taxes and revenues of the State are required to be collected and deposited in the MEAOB Fund and to be transferred from the MEAOB Fund; (b) the basis on which transfers of amounts credited to the MEAOB Fund are required to be made to the Bond Retirement Fund; (c) the purposes of the Bond Retirement Fund; or (d) the provisions of this Act or the provisions of "An Act in relation to State finance", approved June 10, 1919, as amended, so as to impair, in any of the foregoing respects, the obligations of contract incurred by the State in favor of the holders of Bonds issued under this Act. The covenant and agreement set forth in this Section may be included in any Bond Sale Order, trust indenture, agreement or Bond authorized under this Act.
(Source: P.A. 84-245.)

(30 ILCS 355/19)
Sec. 19. Annual payments of principal and interest; local option.
(a) If the State has issued its bonds pursuant to Section 7 of this Act on behalf of a local Civic Center Authority to help fund the construction of the Authority's facilities, if those bonds have been outstanding for at least 10 years, and if the board of trustees or the city council of the village or city where the Civic Center Authority is located makes a finding in a duly adopted ordinance that it is no longer feasible to operate or cause the facilities of the Authority to be operated in such a manner that, collectively, they will earn sufficient revenues for the Authority to pay all of its operating costs, then the board of trustees or city council may, at its option, apply to the State for relief from the terms of any and all Support Agreements between the State and the Authority.
(b) When applying to the State for relief from the terms of any such Support Agreement, the board of trustees or city council must enter into a written agreement with the State, Department of Commerce and Economic Opportunity, whereby the board of trustees or city council agrees to make the annual principal and interest payments on any and all outstanding bonds issued by the State on behalf of the village's or city's Civic Center Authority until all such outstanding bonds have been paid in full. In addition, the written agreement shall provide that the board of trustees or city council shall deposit the amount of each annual principal and interest payment on all such outstanding bonds with the State Treasurer's Office at least 30 days before the due date of all such annual payments. Upon the execution of such an agreement between the State of Illinois, Department of Commerce and Economic Opportunity, and the board of trustees or city council, the Board of the local Metropolitan Exposition, Auditorium and Office Building Authority of that village or city shall declare an abandonment of all of its facilities and activities, and the board of trustees or city council may adopt an ordinance dissolving its Civic Center Authority.
(Source: P.A. 96-1209, eff. 7-22-10.)



30 ILCS 365/ - Revenue Producing Commercial Paper Act.

(30 ILCS 365/1) (from Ch. 17, par. 6801)
Sec. 1. This Act shall be known and may be cited as the Revenue Producing Commercial Paper Act.
(Source: P.A. 83-1520.)

(30 ILCS 365/2) (from Ch. 17, par. 6802)
Sec. 2. For the purposes of this Act, unless the context otherwise requires, the terms used herein shall have the following meanings ascribed to them:
(a) "Interest-bearing commercial paper" means any interest-bearing negotiable instrument which meets the requirements of a commercial paper under Article 3 of the Uniform Commercial Code.
(b) "Unit of local government" shall have the meaning ascribed to it in Article VII, Section 1 of the Illinois Constitution.
(c) "School district" means any public school district organized under the School Code or prior law and includes any dual or unit school district, high school district, special charter district and non-high school district. "School district" also means any community college district organized under the Public Community College Act or prior law.
(d) "Governing board" means the corporate authorities of the municipality, county board, board of trustees, board of education, board of school directors, governing body of the special service area or other governing body of the unit of local government or school district.
(Source: P.A. 87-132.)

(30 ILCS 365/3) (from Ch. 17, par. 6803)
Sec. 3. Authority to issue paper. Whenever a unit of local government or school district is authorized by law to issue bonds or notes, such unit of local government or school district is hereby authorized to issue other forms of interest-bearing commercial paper or variable rate remarketable notes in lieu of such bonds or notes. The issuance of such other interest-bearing commercial paper shall be subject to restrictions and provisions applicable to the issuance of bonds or notes under the laws of this State. The governing board may designate the commercial paper issued under this Act to be in registered form or bearer form and may provide for payment by wire transfers or electronic funds transfer in accordance with the Electronic Fund Transfer Act. The authority granted by this Act to issue interest-bearing commercial paper shall not be construed to permit the issuing unit of local government or school district to increase or otherwise alter its debt limits.
(Source: P.A. 89-310, eff. 1-1-96.)



30 ILCS 370/ - Public Works Finance Act.

(30 ILCS 370/1) (from Ch. 29, par. 33a)
Sec. 1. In addition to the right, power and authority granted by any Act, all municipal corporations, political subdivisions and units of local government of this State (herein called municipalities) are authorized to apply for and accept grants and loans from and contract with the United States Government, the State of Illinois or any department, agency or instrumentality thereof as and when the same is created or empowered to act for the United States or the State of Illinois, for the purpose of aiding in financing the establishment, construction, improvement, extension, purchase or use of any public work project within the scope of or relating to the authorized corporate functions and operations or powers of the particular municipality and to sell or pledge therefor any securities which such municipality is authorized to issue. Such municipalities are authorized to pledge any revenue to be derived from any such public work projects and to issue bonds or special certificates payable solely out of the revenue derived from such projects.
Such municipalities are further authorized to apply for, accept, expend, recapture and otherwise utilize Urban Development Action Grant funds awarded under the Federal Housing and Community Development Act of 1977 (Public Law 95-128).
Such municipal corporations, political subdivisions and units of local government are further authorized to adopt supplemental appropriation ordinances making appropriation of any funds expected from any Federal or State grants or loans where such grants or loans are accepted after the adoption of the annual appropriations ordinance for the budget year.
(Source: P.A. 82-212.)

(30 ILCS 370/1.1) (from Ch. 29, par. 33a.1)
Sec. 1.1. Short title. This Act may be cited as the Public Works Finance Act.
(Source: P.A. 86-1324.)



30 ILCS 375/ - Local Government Debt Offering Act.

(30 ILCS 375/0.01) (from Ch. 85, par. 840)
Sec. 0.01. Short title. This Act may be cited as the Local Government Debt Offering Act.
(Source: P.A. 86-1324.)

(30 ILCS 375/1) (from Ch. 85, par. 841)
Sec. 1.
It is the intent of this Act to facilitate, through state technical and advisory assistance, the marketing of local government bonds and other long-term obligations at the lowest possible net interest cost.
(Source: P.A. 77-1504.)

(30 ILCS 375/2) (from Ch. 85, par. 842)
Sec. 2. (a) "Local government" means a county, city, village, town, township, school district, and other special-purpose district, authority, or public corporation within the state and authorized by the state to issue bonds and other long-term obligations.
(b) "Governing body" means the body or board charged with exercising the legislative authority of a local government.
(c) "Department" means the Department of Commerce and Economic Opportunity.
(d) "Chief financial officer" means the comptroller, treasurer, director of finance or other local government official charged with managing the fiscal affairs of a local government official charged with managing the fiscal affairs of a local government.
(e) "Bonds" means debt payable more than one year after date of issue or incurrence, issued pursuant to the laws authorizing local government borrowing.
(Source: P.A. 95-331, eff. 8-21-07.)

(30 ILCS 375/3) (from Ch. 85, par. 843)
Sec. 3.
The Department is authorized and directed to provide technical and advisory assistance regarding the issuance of long-term debt to those local governments whose governing bodies request such assistance. Such assistance shall include, but need not be limited to: (1) advice on the marketing of bonds by local governments, (2) advisory review of proposed local government debt issues, including the rendering of opinions as to their legality, (3) conduct of training courses in debt management for local financial officers, and (4) promotion of the use by local government of such tools for sound financial management as adequate systems of budgeting, accounting, auditing, and reporting.
(Source: P.A. 77-1504.)

(30 ILCS 375/4) (from Ch. 85, par. 844)
Sec. 4.
At the request of the governing body of any local government, the Department is authorized to review a proposed debt issue and to render an advisory opinion based upon the facts concerning the proposed issue. Any request for an advisory review shall be submitted to the Department in such form and with such information as the Department may require.
(Source: P.A. 77-1504.)

(30 ILCS 375/5) (from Ch. 85, par. 845)
Sec. 5.
At the request of the governing body of any local government, the Department is authorized to direct the State Treasurer to market such local government's security offerings by preparing bond issues for sale, advertising for sealed bids, receiving bids at its offices, and making the award to the bidder that offers the most favorable terms. The State Treasurer may, at his discretion, offer for concurrent sale the bonds of several local governments. State sale of a local security offering under this section shall in no way imply state guarantee of such debt issue.
(Source: P.A. 77-1504.)

(30 ILCS 375/6) (from Ch. 85, par. 846)
Sec. 6.
The Department shall have the following powers and duties:
(1) To require such reports from local governments as will enable it adequately to provide the technical and advisory assistance authorized by this act and to perform the regulatory functions required by the act. The reports shall provide the necessary information for a complete file on local government debt, which shall be kept open for public inspection at the Department office.
(2) To encourage, conduct or participate in training courses in debt and general fiscal management and procedures and practices for the benefit of local officials, and in connection therewith, to cooperate with associations of public officials, business and professional organizations, university faculties, or other specialists.
(3) To conduct studies in debt management, including ways and means of appraising the terms of alternative bids. The Department may employ expert consultants to assist in such studies.
(4) To employ or contract for the services of personnel necessary to carry out the provisions of this act, subject to the provisions of the Personnel Code.
(5) All departments, divisions, boards, bureaus, commissions, or other agencies of the state government shall provide such assistance and information as, not inconsistent with law, the Department may require to enable it to carry out its duties under this act.
(6) To compile and publish annually a report on its technical assistance and advisory activities. Such report shall include detailed information on local government long-term debt issued and retired during the previous fiscal year and outstanding at the close of the previous fiscal year, and such additional statistical data on local government finances that are obtained by the Department pursuant to paragraph (1) of this section.
(Source: P.A. 77-1504.)

(30 ILCS 375/7) (from Ch. 85, par. 847)
Sec. 7.
If any provision of this Act or application thereof to any person or circumstance is held invalid, such invalidity does not affect other provisions or applications of this Act which can be given without the invalid application or provision, and to this end the provisions of this Act are declared to be severable.
(Source: P.A. 77-1504.)

(30 ILCS 375/8) (from Ch. 85, par. 848)
Sec. 8.
This Act does not apply to any home rule unit.
(Source: P.A. 77-1504.)



30 ILCS 385/ - Motor Fuel Tax Fund Bond Act.

(30 ILCS 385/0.01) (from Ch. 121, par. 101-90)
Sec. 0.01. Short title. This Act may be cited as the Motor Fuel Tax Fund Bond Act.
(Source: P.A. 86-1324.)

(30 ILCS 385/1) (from Ch. 121, par. 102-1)
Sec. 1.
As used in this Act:
(a) "Governmental unit" means any county, township, road district, city, village or incorporated town.
(b) "Highway" means a highway as defined in the Illinois Highway Code.
(c) "Road District" means a road district as defined in the Illinois Highway Code.
(Source: P.A. 76-374.)

(30 ILCS 385/2) (from Ch. 121, par. 102-2)
Sec. 2. The governing body of a governmental unit may issue bonds of the governmental unit for the purpose of constructing or improving highways of the governmental unit. The governing body of the governmental unit, and in the case of townships and road districts only with written approval of their respective county engineers or superintendents of highways, and in the case of consolidated road districts only with written approval of their county boards, shall, before issuing such bonds, by resolution determine that it is necessary to issue bonds of the governmental unit for the purpose of constructing or improving particular highways, and specify the type of construction or improvements, the proposed width of the highways, together with an estimate of the cost of such construction or improvements and the amount of bonds to be issued.
(Source: P.A. 87-217.)

(30 ILCS 385/3) (from Ch. 121, par. 102-3)
Sec. 3. The governing body of the governmental unit shall issue the bonds of the governmental unit not exceeding the amount named in the resolution. Such bonds shall become due not more than 30 years after their date, shall be in denominations of $100 or any multiple thereof, and shall bear interest, at a rate not exceeding the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, for bonds issued before January 1, 1972 and at a rate not exceeding the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, for bonds issued after January 1, 1972, payable semiannually, as shall be determined by the governing body. Such bonds shall be sold in competitive bids; and the governing body may, if it is of the opinion that the bids are unsatisfactory, reject the bids and re-advertise and solicit other bids.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-4.)

(30 ILCS 385/4) (from Ch. 121, par. 102-4)
Sec. 4.
The bonds authorized by this Act shall be sold and the proceeds used solely for the specified purpose. At the time or before issuing any such bonds, the governing body shall adopt a resolution fixing the details of such bonds and providing for the payment of the principal and interest on such bonds as the same become due out of the motor fuel tax funds allotted to such governmental unit, subject to the approval of the Department of Transportation as provided in the Illinois Highway Code.
The proceeds received from the sale of the bonds shall be placed in a special fund in the governmental unit treasury to be designated as the "Bond Highway Fund" and thereafter in the annual appropriation bill appropriate from such fund such sum or sums as may be necessary to carry out the provisions of this Act.
(Source: P.A. 77-179.)



30 ILCS 390/ - School Construction Bond Act.

(30 ILCS 390/1) (from Ch. 122, par. 1201)
Sec. 1. This Act shall be known and may be cited as the "School Construction Bond Act".
(Source: P.A. 78-220.)

(30 ILCS 390/2) (from Ch. 122, par. 1202)
Sec. 2. The General Assembly has examined the long-term capital facility and land needs of the local school districts within the State of Illinois. The General Assembly also recognizes the State of Illinois' primary responsibility for financing the system of public education. The objective of this Act is to provide for capital facilities planning assistance and to provide such capital facilities consisting of buildings, structures, durable equipment and land as will permit the State's elementary, vocational and secondary schools to provide the People of Illinois with essential educational services and the issuance and sale of the Bonds in an economical and efficient method of financing such planning assistance, acquisitions, construction, development, reconstruction, rehabilitation, improvement, architectural planning and installation. This Act will also provide funds for making grants to school districts for debt service on bonds issued for such capital purposes after January 1, 1969. As used in this Act, "School District" means any school district or special charter district as defined in Section 1-3 of "The School Code" approved March 18, 1961, as amended.
(Source: P.A. 79-1480.)

(30 ILCS 390/3) (from Ch. 122, par. 1203)
Sec. 3. The State of Illinois is authorized to issue, sell and provide for the retirement of general obligation bonds of the State of Illinois in the amount of $330,000,000 hereinafter called the "Bonds", for the specific purpose of providing funds to make grants to local school districts for capital facilities program planning assistance and for the acquisition, development, construction, reconstruction, rehabilitation, improvement, financing, architectural planning and installation of capital facilities, including but not limited to those required for special education building projects provided for in Article 14 of The School Code, consisting of buildings, structures, and durable equipment and for the acquisition and improvement of real property and interests in real property required, or expected to be required, in connection therewith and for debt service on school district bonds issued for such purposes after January 1, 1969.
The proceeds from the sale of the Bonds shall be used in the following specific manner:
(a) $251,550,000, with the addition of such sums as may be authorized under Subsection (c) of this Section, for grants to school districts for capital facilities program planning assistance and for the acquisition, development, construction, reconstruction, rehabilitation improvement, architectural planning and installation of capital facilities consisting of buildings, structures, durable equipment and land for educational purposes; and
(b) $58,450,000, or so much thereof as may be necessary, for grants to school districts for the making of principal and interest payments, required to be made, on bonds issued by such school districts after January 1, 1969, pursuant to any indenture, ordinance, resolution, agreement or contract to provide funds for the acquisition, development, construction, reconstruction, rehabilitation, improvement, architectural planning and installation of capital facilities consisting of buildings, structures, durable equipment and land for educational purposes or for lease payments required to be made by a school district for principal and interest payments on bonds issued by a Public Building Commission after January 1, 1969; and
(c) $20,000,000 for reimbursements to school districts for the acquisition, development, construction, reconstruction, rehabilitation, improvement, architectural planning and installation of capital facilities consisting of buildings, structures, durable equipment and land for special education building projects as provided for in Article 14 of The School Code.
(d) If, in any fiscal year, the funds appropriated for grants to school districts under Subsection (b) of this Section are not needed in their entirety for the purpose of grants to school districts for debt service, the surplus funds may be used for grants to accomplish the purposes of Subsection (a) of this Section.
(Source: P.A. 84-832.)

(30 ILCS 390/4) (from Ch. 122, par. 1204)
Sec. 4. The Bonds shall be issued and sold from time to time in such amounts as directed by the Governor, upon recommendation by the Director of the Governor's Office of Management and Budget. The Bonds shall be serial bonds and shall be in such form, in the denomination of $5,000 or some multiple thereof, payable within 30 years from their date, bearing interest payable annually or semi-annually from their date at the rate of not more than 7% per annum, and be dated as shall be fixed and determined by the Director of the Governor's Office of Management and Budget in the order authorizing the issuance and sale of the Bonds, which order shall be approved by the Governor prior to the giving of notice of the sale of any of the Bonds. Said Bonds shall be payable as to both principal and interest at such place or places, within or without the State of Illinois, and may be made registrable as to either principal or as to both principal and interest, as shall be fixed and determined by the Director of the Governor's Office of Management and Budget in the order authorizing the issuance and sale of such Bonds. The Bonds may be callable as fixed and determined by the Director of the Governor's Office of Management and Budget in the order authorizing the issuance and sale of the Bonds; provided however, that the State shall not pay a premium of more than 3% of the principal of any Bonds so called.
(Source: P.A. 94-793, eff. 5-19-06.)

(30 ILCS 390/5) (from Ch. 122, par. 1205)
Sec. 5.
The Bonds shall be signed by the Governor and attested by the Secretary of State under the printed facsimile seal of the State and countersigned by the Treasurer by his manual signature or by his duly authorized deputy. The signatures of the Governor and the Secretary of State may be printed facsimile signatures. Interest coupons with facsimile signatures of the Governor, Secretary of State and Treasurer may be attached to the Bonds. The fact that an officer whose signature or facsimile thereof appears on a Bond or interest coupon no longer holds such office at the time the Bond or coupon is delivered shall not invalidate such Bond or interest coupon.
(Source: P.A. 78-220.)

(30 ILCS 390/6) (from Ch. 122, par. 1206)
Sec. 6. The Bonds shall be sold from time to time by the Director of the Governor's Office of Management and Budget to the highest and best bidders, for not less than their par value, upon sealed bids, at not exceeding the maximum interest rate fixed in the order authorizing the issuance of the Bonds, provided, that at no one time shall Bonds in excess of the amount of $150,000,000 be offered for sale. The right to reject any and all bids may be reserved. The Secretary of State shall, from time to time, as the Bonds are to be sold, advertise in at least two daily newspapers, one of which is published in the City of Springfield and one in the City of Chicago, for proposals to purchase the Bonds. Each of such advertisements for proposals shall be published once at least 10 days prior to the date of the opening of the bids. The executed Bonds shall, upon payment therefore, be delivered to the purchaser, and the proceeds of the Bonds shall be paid into the State Treasury. The proceeds of the Bonds shall be deposited in a separate fund known as the "School Construction Fund", which separate fund is hereby created.
(Source: P.A. 94-793, eff. 5-19-06.)

(30 ILCS 390/7) (from Ch. 122, par. 1207)
Sec. 7. At all times, the proceeds from the sale of the Bonds are subject to appropriation by the General Assembly to the Capital Development Board or its successor, or, for the 1976 and 1977 fiscal years only, to the State Board of Education for reimbursements for special education building purposes. Proceeds from the sale of Bonds which are appropriated to the Capital Development Board may be expended, with approval of the Governor, in such amounts and at such times as the Capital Development Board deems necessary or desirable for the specific purposes contemplated by this Act. Proceeds from the sale of Bonds which are appropriated to the State Board of Education for the 1976 and 1977 fiscal years only for reimbursements for special education building purposes may be expended in such amounts and at such times as the State Board of Education deems necessary or desirable.
(Source: P.A. 79-1480.)

(30 ILCS 390/8) (from Ch. 122, par. 1208)
Sec. 8. The Treasurer may, with the approval of the Governor, invest and reinvest any money in the School Construction Fund in the State Treasury which, in the opinion of the Governor communicated in writing to the Treasurer, is not needed for current expenditures due or about to become due from such funds. Such investments shall be made at the existing market price and in any event not to exceed 102% or par plus accrued interest, in obligations, the principal of and interest on which is guaranteed by the United States Government, or any certificates of deposit of any savings and loan association or State or national bank which are fully secured by obligations, the principal of and interest on which is guaranteed by the United States Government or secured by bonds of this State or any of its units of local government, school districts, or public community college districts or municipal bonds of other states, or bonds, notes or debentures of the Illinois Building Authority, Illinois Toll Highway Authority, or Illinois Housing Development Authority. Securities of other states and their political subdivisions shall not be accepted at an amount exceeding 90% of their market value. All securities shall be subject to acceptance only upon the approval of the Treasurer. The cost price of all such obligations shall be considered as cash in the custody of the Treasurer, and such obligations shall be conveyed at cost price as cash by the Treasurer to his successor. The money in the School Construction Fund in the form of such obligations shall be set up by the Treasurer as separate accounts and shown distinctly in every report issued by him regarding fund balances. All earnings received upon any such investment shall be paid into the School Construction Bond Retirement and Interest Fund. All of the monies other than accrued interest received from the sale of redemption of such investments shall be replaced by the Treasurer in the funds from which the money was removed for such investment.
No bank or savings and loan association shall receive public funds as permitted by this Section, unless it has complied with the requirements established pursuant to Section 6 of "An Act relating to certain investments of public funds by public agencies", approved July 23, 1943, as now or hereafter amended.
(Source: P.A. 83-541.)

(30 ILCS 390/9) (from Ch. 122, par. 1209)
Sec. 9.
To provide for the manner of repayment of the Bonds, the Governor shall include an appropriation in each annual State Budget of monies in such amount as shall be necessary and sufficient, for the period covered by such budget, to pay the interest, as it shall accrue, on all Bonds issued under this Act and also to pay and discharge the principal of the Bonds as shall by their terms fall due during such period. A separate fund in the State Treasury called the "School Construction Bond Retirement and Interest Fund" is hereby created. The General Assembly shall make appropriations to pay the principal of and interest on the Bonds from the School Construction Bond Retirement and Interest Fund. If for any reason the General Assembly fails to make appropriations of amounts sufficient for the State to pay the principal of and interest on the Bonds as the same shall by the terms of the Bonds become due, this Act shall constitute an irrevocable and continuing appropriation of all amounts necessary for that purpose, and the irrevocable and continuing authority for and direction to the Comptroller and to the Treasurer of the State to make the necessary transfers out of and disbursements from the revenues and funds of the State available for that purpose.
(Source: P.A. 78-3rd S.S.-24.)

(30 ILCS 390/10) (from Ch. 122, par. 1210)
Sec. 10.
All Bonds issued in accordance with the provisions of this Act shall be direct, general obligations of the State of Illinois and shall so state on the face thereof, and the full faith and credit of the State of Illinois are hereby pledged for the punctual payment of the interest thereon as the same shall become due and for the punctual payment of the principal thereof at maturity, and the provisions of this Section shall be irrepealable until all such Bonds are paid in full as to both principal and interest.
(Source: P.A. 78-220.)

(30 ILCS 390/11) (from Ch. 122, par. 1211)
Sec. 11. If the State fails to pay the principal of or interest on any of the Bonds as the same become due, a civil action to compel payment may be instituted in the Supreme Court of Illinois as a court of original jurisdiction by the holder or holders of the Bonds on which such default of payment exists. Delivery of a summons and a copy of the complaint to the Attorney General shall constitute sufficient service to give the Supreme Court of Illinois jurisdiction of the subject matter of such a suit and jurisdiction over the State and its officers named as defendants for the purpose of compelling such payment. Any case, controversy or cause of action concerning the validity of this Act relates to the revenue of the State of Illinois.
If the Supreme Court of Illinois denies the holder or holders of bonds leave to file an original action in the Supreme Court, the bond holder or holders may bring the action in the Circuit Court of Sangamon County.
(Source: P.A. 79-1363.)

(30 ILCS 390/12) (from Ch. 122, par. 1212)
Sec. 12. Upon each delivery of Bonds authorized to be issued under this Act, the Comptroller shall compute and certify to the State Treasurer the total amount of principal of and interest on the Bonds issued that will be payable in order to retire such Bonds and the amount of principal of and interest on such Bonds that will be payable on each payment date according to the tenure of such Bonds during the then current and each succeeding fiscal year. On or before the last day of the month preceding each payment date, the Treasurer and the Comptroller shall transfer from the General Revenue Fund in the State Treasury to the School Construction Bond Retirement and Interest Fund a sum of money, appropriated for such purpose, so such Fund contains an amount equal to the aggregate of the amount of principal of and interest on the Bonds payable by the terms of the Bonds on the next payment date. Such computations and transfers shall be made for each series of the Bonds issued and delivered. The transfer of monies herein above directed is not required if monies in the School Construction Bond Retirement and Interest Fund received from other sources are more than the amount otherwise to be transferred as hereinabove provided, and if the Governor notifies the Comptroller and the Treasurer of such fact.
(Source: P.A. 83-1280.)

(30 ILCS 390/13) (from Ch. 122, par. 1213)
Sec. 13.
The State of Illinois is authorized, from time to time as the Governor shall determine, to issue, sell and provide for the retirement of Bonds of the State of Illinois for the sole purpose of refunding all or any portion of the principal of the Bonds; provided that such refunding bonds shall mature no later than the final maturity date of the Bonds being refunded. Such refunding bonds shall in all other respects be subject to the terms and conditions of Sections 4, 5, 7, 8, 9, 10, 11 and 12 of this Act. The principal amount of any such refunding bonds shall not exceed 103% of the principal amount of the Bonds refunded with the proceeds of such refunding Bonds.
(Source: P.A. 78-220.)

(30 ILCS 390/14) (from Ch. 122, par. 1214)
Sec. 14.
If any Section, sentence, or clause of this Act is for any reason held invalid or to be unconstitutional, such decision shall not affect the validity of the remaining portions of this Act.
(Source: P.A. 78-220.)

(30 ILCS 390/15) (from Ch. 122, par. 1215)
Sec. 15. After December 1, 1984 no additional bonds shall be issued or sold pursuant to this Act; instead all State of Illinois general obligation bonds shall be issued and sold pursuant to the "General Obligation Bond Act".
(Source: P.A. 83-1490.)



30 ILCS 395/ - Educational Institution Bond Authorization Act.

(30 ILCS 395/0.01) (from Ch. 127, par. 306.9)
Sec. 0.01. Short title. This Act may be cited as the Educational Institution Bond Authorization Act.
(Source: P.A. 86-1324.)

(30 ILCS 395/1) (from Ch. 127, par. 307)
Sec. 1. The State of Illinois is authorized to issue and sell and provide for the retirement of bonds of the State of Illinois to the amount of $195,000,000 for the purpose of providing funds in order to relieve overcrowded conditions by making permanent improvements at educational institutions owned by this State which are now under the jurisdiction, management and control of the Board of Trustees of the University of Illinois, the Board of Trustees of Southern Illinois University, the Board of Trustees of Chicago State University, the Board of Trustees of Eastern Illinois University, the Board of Trustees of Governors State University, the Board of Trustees of Illinois State University, the Board of Trustees of Northeastern Illinois University, the Board of Trustees of Northern Illinois University, and the Board of Trustees of Western Illinois University.
(Source: P.A. 89-4, eff. 1-1-96.)

(30 ILCS 395/2) (from Ch. 127, par. 308)
Sec. 2. The Building Bond Board hereinafter called the Board is created to consist of the Governor, the State Treasurer and the Attorney General. The issuance, sale and retirement of bonds authorized by this Act shall be under the general supervision and control of the Board.
The bonds shall bear interest, payable annually, from their date, at the rate of not more than the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract. They shall be serial bonds and be dated, issued and sold from time to time in such amounts as may be necessary to provide sufficient money to make improvements provided for in this Act. Each bond shall be in the denomination of $1000.00 or some multiple thereof, and shall be made payable within 25 years from its date. These bonds shall be signed by the Governor and attested by the Secretary of State under the seal of the State and countersigned by the State Treasurer. The signatures of the Governor and the Secretary of State may be lithographed facsimile signatures. Interest coupons with lithographed facsimile signatures of the Governor, Secretary of State and State Treasurer may be attached to the bonds. The fact that an officer whose signature or facsimile thereof appears on a bond or interest coupon no longer holds such office at the time the bond or coupon is delivered shall not invalidate such bond or interest coupon.
Pending the preparation and execution of any such bonds, temporary bonds may be issued with or without interest coupons. The bonds shall be sold to the highest and best bidders, for not less than their par value, upon sealed bids. The Board shall, from time to time as bonds are to be sold, advertise in at least 2 daily newspapers one of which is published in the City of Springfield and one in the City of Chicago for proposals to purchase the bonds. Each of such advertisements for proposals shall be published at least 10 days prior to the date of the opening of the bids. The Board may reserve the right to reject any and all bids. The bonds may, at the request of owners, be registered with the Secretary of State. The bonds shall be deposited with the State Treasurer and when sold the proceeds of the bonds shall be paid into the State treasury and kept in a separate fund which shall be known as the Universities Building Fund, which separate fund is hereby created.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-4.)

(30 ILCS 395/3) (from Ch. 127, par. 309)
Sec. 3. The proceeds from the sale of bonds issued pursuant to this Act shall be used for making permanent improvements at State institutions.
As used in this Act, the term "permanent improvements" means and includes construction of buildings, enlargement and rehabilitation of existing buildings, with fixed equipment installed; preparation of plans and specifications therefor; land acquisition; landscaping and construction of sidewalks, roads, driveways and parking space; and all other things necessary for completion of construction of buildings and grounds in connection therewith.
(Source: Laws 1959, p. 2237.)

(30 ILCS 395/4) (from Ch. 127, par. 310)
Sec. 4. The State Treasurer may, with the approval of the Governor, invest and reinvest, at the existing market price and in any event not to exceed 102% of par plus accrued interest, any money in the Universities Building Fund in the State treasury which, in the opinion of the Governor communicated in writing to the State Treasurer, is not needed for current expenditures due or about to become due from such fund, in obligations of the United States Government maturing not more than one year after the date of purchase. The cost price of all such obligations shall be considered as cash in the custody of the State Treasurer and such obligations shall be conveyed at cost price as cash by the State Treasurer to his successor. The money in the Universities Building Fund in the form of such obligations shall be set up by the State Treasurer as a separate account of such fund and shown distinctly in every report issued by him regarding fund balances.
All earnings accruing upon such investment shall be paid into the Universities Building Bond Retirement and Interest Fund in the State treasury, which separate fund in the State treasury is hereby created. All of the moneys received from the sale or redemption of such obligations of the United States Government shall be replaced in the Universities Building Fund.
(Source: Laws 1959, p. 2237.)

(30 ILCS 395/5) (from Ch. 127, par. 311)
Sec. 5. To the extent that funds are available in the General Revenue Fund of the State, the General Assembly is authorized to direct the transfer, from time to time, from the General Revenue Fund to the Universities Building Bond Retirement and Interest Fund of sufficient money to pay the principal of and interest on the bonds provided for by this Act, as the same become due, and to the extent such transfer of funds is authorized by the General Assembly for that purpose, the taxes levied for the payment of the principal of and interest on said bonds as provided by Section 6 of this Act shall be abated.
(Source: Laws 1959, p. 2237.)

(30 ILCS 395/6) (from Ch. 127, par. 312)
Sec. 6. Each year, after this Act becomes fully operative, and until all of the bonds issued as herein provided have been retired, there is levied a direct annual tax upon all real and personal property in this State subject to taxation for such amount as shall be necessary and sufficient to pay the interest annually, as it shall accrue, on all bonds issued under the provisions of this Act and also to pay and discharge the principal of such bonds at par value, as such bonds fall due; and the amounts of such direct annual tax shall be appropriated for that specific purpose.
The proceeds of this tax shall be paid into the Universities Building Bond Retirement and Interest Fund in the State treasury.
The required rate of such direct annual tax shall be fixed each year by the officers charged by law with fixing the rate for State taxes on the valuation of real and personal property in this State subject to taxation in accordance with the provisions of the statutes in such cases: provided, however, that if money has been transferred from the General Revenue Fund to the Universities Building Bond Retirement and Interest Fund for the same purpose for which said direct annual tax is levied and imposed then said officers shall in fixing the rate of said direct annual tax make proper allowance in the amount of money so transferred in reduction of the tax levied under this Section and the tax levied under this Section shall be abated in that amount.
(Source: Laws 1959, p. 2237.)

(30 ILCS 395/10) (from Ch. 127, par. 313)
Sec. 10. This Act shall go into full force and effect upon receiving at the general election at which it is submitted the majority of votes required by the Constitution. The provisions of this Act for the payment of the principal of said bonds at maturity and of the interest thereon annually, as it shall accrue, by authorizing the General Assembly to direct the transfer of funds in the General Revenue Fund to the Universities Building Bond Retirement and Interest Fund for that purpose and by the direct annual tax upon real and personal property which has been levied and imposed herein for that purpose, shall be irrepealable until such debt and interest is paid in full, and for the making of such payments the faith of the State of Illinois is hereby pledged.
(Source: P.A. 81-1489.)



30 ILCS 400/ - Mental Health Institution Bond Act.

(30 ILCS 400/0.01) (from Ch. 127, par. 313.9)
Sec. 0.01. Short title. This Act may be cited as the Mental Health Institution Bond Act.
(Source: P.A. 86-1324.)

(30 ILCS 400/1) (from Ch. 127, par. 314)
Sec. 1. The State of Illinois is authorized to issue and sell and provide for the retirement of bonds of the State of Illinois to the amount of $150,000,000 for the purpose of providing funds in order to relieve overcrowded conditions by making permanent improvements at mental health and other public welfare institutions owned by this State which are now under the jurisdiction, management and control of the Department of Public Welfare.
(Source: Laws 1959, p. 2068.)

(30 ILCS 400/2) (from Ch. 127, par. 315)
Sec. 2. The Building Bond Board, hereinafter called the Board, is created to consist of the Governor, the State Treasurer and the Attorney General. The issuance, sale and retirement of bonds authorized by this Act shall be under the general supervision and control of the Board.
The bonds shall bear interest, payable annually, from their date, at the rate of not more than the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract. They shall be serial bonds and be dated, issued and sold from time to time in such amounts as may be necessary to provide sufficient money to make improvements provided for in this Act. Each bond shall be in the denomination of $1000.00 or some multiple thereof, and shall be made payable within 25 years from its date. These bonds shall be signed by the Governor and attested by the Secretary of State under the seal of the State and countersigned by the State Treasurer. The signatures of the Governor and the Secretary of State may be lithographed facsimile signatures. Interest coupons with lithographed facsimile signatures of the Governor, Secretary of State and State Treasurer may be attached to the bonds. The fact that an officer whose signature or facsimile thereof appears on a bond or interest coupon no longer holds such office at the time the bond or coupon is delivered shall not invalidate such bond or interest coupon.
Pending the preparation and execution of any such bonds, temporary bonds may be issued with or without interest coupons. The bonds shall be sold to the highest and best bidders, for not less than their par value, upon sealed bids. The Board shall, from time to time as bonds are to be sold, advertise in at least 2 daily newspapers one of which is published in the City of Springfield and one in the City of Chicago for proposals to purchase the bonds. Each of such advertisements for proposals shall be published at least 10 days prior to the date of the opening of the bids. The Board may reserve the right to reject any and all bids. The bonds may, at the request of owners, be registered with the Secretary of State. The bonds shall be deposited with the State Treasurer and when sold the proceeds of the bonds shall be paid into the State treasury and kept in a separate fund which shall be known as the Public Welfare Building Fund, which separate fund is hereby created.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-4.)

(30 ILCS 400/3) (from Ch. 127, par. 316)
Sec. 3. The proceeds from the sale of bonds issued pursuant to this Act shall be used for making permanent improvements at State owned mental health and other public welfare institutions.
As used in this Act, the term "permanent improvements" means and includes construction of buildings, enlargement and rehabilitation of existing buildings, with fixed equipment installed; preparation of plans and specifications therefor; land acquisition; landscaping and construction of sidewalks, roads, driveways and parking space; and all other things necessary for completion of construction of buildings and grounds in connection therewith.
(Source: Laws 1959, p. 2068.)

(30 ILCS 400/4) (from Ch. 127, par. 317)
Sec. 4. The State Treasurer may, with the approval of the Governor, invest and reinvest, at the existing market price and in any event not to exceed 102% of par plus accrued interest, any money in the Public Welfare Building Fund in the State treasury which, in the opinion of the Governor communicated in writing to the State Treasurer, is not needed for current expenditures due or about to become due from such fund, in obligations of the United States Government maturing not more than one year after the date of purchase. The cost price of all such obligations shall be considered as cash in the custody of the State Treasurer and such obligations shall be conveyed at cost price as cash by the State Treasurer to his successor. The money in the Public Welfare Building Fund in the form of such obligations shall be set up by the State Treasurer as a separate account of such fund and shown distinctly in every report issued by him regarding fund balances.
All earnings accruing upon such investment shall be paid into the Public Welfare Building Bond Retirement and Interest Fund in the State treasury, which separate fund in the State treasury is hereby created. All of the moneys received from the sale or redemption of such obligations of the United States Government shall be replaced in the Public Welfare Building Fund.
(Source: Laws 1959, p. 2068.)

(30 ILCS 400/5) (from Ch. 127, par. 318)
Sec. 5. To the extent that funds are available in the General Revenue Fund of the State, the General Assembly is authorized to direct the transfer, from time to time, from the General Revenue Fund to the Public Welfare Building Bond Retirement and Interest Fund of sufficient money to pay the principal of and interest on the bonds provided for by this Act, as the same become due, and to the extent such transfer of funds is authorized by the General Assembly for that purpose, the taxes levied for the payment of the principal of and interest on said bonds as provided by Section 6 of this Act shall be abated.
(Source: Laws 1959, p. 2068.)

(30 ILCS 400/6) (from Ch. 127, par. 319)
Sec. 6. Each year, after this Act becomes fully operative, and until all of the bonds issued as provided in this Act have been retired, there is levied a direct annual tax upon all real and personal property in this State subject to taxation of such amount as shall be necessary and sufficient to pay the interest annually as it shall accrue, on all bonds issued under the provisions of this Act and also to pay and discharge the principal of such bonds at par value, as such bonds fall due; and the amounts of such direct annual tax shall be appropriated for that specific purpose.
The proceeds of this tax shall be paid into the Public Welfare Building Bond Retirement and Interest Fund in the State treasury.
The required rate of such direct annual tax shall be fixed each year by the officers charged by law with fixing the rate for State taxes on the valuation of real and personal property in this State subject to taxation in accordance with the provisions of the statutes in such cases: provided, however, that if money has been transferred from the General Revenue Fund to the Public Welfare Building Bond Retirement and Interest Fund for the same purpose for which said direct annual tax is levied and imposed then said officers shall in fixing the rate of said direct annual tax make proper allowance in the amount of money so transferred in reduction of the tax levied under this Section and the tax levied under this Section shall be abated in that amount.
(Source: Laws 1959, p. 2068.)

(30 ILCS 400/10) (from Ch. 127, par. 320)
Sec. 10. This Act shall go into full force and effect upon receiving at the general election at which it is submitted the majority of votes required by the Constitution. The provisions of this Act for the payment of the principal of said bonds at maturity and of the interest thereon annually, as it shall accrue, by authorizing the General Assembly to direct the transfer of funds in the General Revenue Fund to the Public Welfare Building Bond Retirement and Interest Fund for that purpose and by the direct annual tax upon real and personal property which has been levied and imposed herein for that purpose, shall be irrepealable until such debt and interest is paid in full, and for the making of such payments the faith of the State of Illinois is hereby pledged.
(Source: P.A. 81-1489.)



30 ILCS 405/ - Anti-Pollution Bond Act.

(30 ILCS 405/1) (from Ch. 127, par. 451)
Sec. 1.
This Act shall be known and may be cited as the "Anti-Pollution Bond Act".
(Source: P.A. 76-2460.)

(30 ILCS 405/2) (from Ch. 127, par. 452)
Sec. 2. The State of Illinois is authorized to issue and sell and provide for the retirement of bonds of the State of Illinois to the amount of $599,000,000 for the purpose of providing funds for use in this State for the protection of the environment through the control of water pollution.
(Source: P.A. 83-1490.)

(30 ILCS 405/3) (from Ch. 127, par. 453)
Sec. 3. The issuance, sale and retirement of bonds authorized by this Act shall be under the general supervision and control of the Environmental Protection Agency, hereinafter called the "Agency", created by the "Environmental Protection Act", enacted by the 76th General Assembly.
The bonds shall bear interest payable annually or semi-annually, from their date, at the rate of not more than 7% per annum. The bonds shall be serial bonds and be dated, issued and sold from time to time in such amounts as may be necessary to provide funds for the protection of environment within this State as provided by Section 4 of this Act. Each bond shall be in the denomination of $1,000 or some multiple thereof, and shall be made payable within 25 years from its date. These bonds shall be signed by the Governor and attested by the Secretary of State under the seal of the State and countersigned by the State Treasurer or by his duly authorized deputy. The signatures of the Governor and the Secretary of State may be lithographed facsimile signatures. Interest coupons with lithographed facsimile signatures of the Governor, Secretary of State and State Treasurer may be attached to the bonds. The fact that an officer whose signature or facsimile thereof appears on a bond or interest coupon no longer holds such office at the time the bond or coupon is delivered shall not invalidate such bond or interest coupon.
Pending the preparation and execution of any such bonds, temporary bonds may be issued with or without interest coupons. The bonds shall be sold to the highest and best bidders, for not less than their par value, upon sealed bids. The Agency shall, from time to time as the bonds are to be sold, advertise in at least 2 daily newspapers, one of which is published in the City of Springfield and one in the City of Chicago, for proposals to purchase the bonds. Each of such advertisements for proposals shall be published at least 10 days prior to the date of the opening of the bids. The Agency may reserve the right to reject any and all bids. The bonds may be made registerable as to principal with the State Treasurer. The bonds shall be deposited with the State Treasurer, and when sold the proceeds of the bonds shall be paid into the State Treasury and kept in a separate fund which shall be known as the Anti-Pollution Fund, which separate fund is hereby created.
(Source: P.A. 79-1.)

(30 ILCS 405/4) (from Ch. 127, par. 454)
Sec. 4. (a) The proceeds from the sale of bonds issued pursuant to this Act shall be used by and under the direction of the Environmental Protection Agency, or any successor agency, subject to appropriation by the General Assembly, in such amounts, at such times and for such purpose as the Agency deems necessary or desirable for the planning, financing and construction of municipal sewage treatment works and solid waste disposal facilities.
(b) Subject to paragraph (a) the proceeds of the sale of such bonds shall be used for the rehabilitation and replacement of a structurally unsound interceptor sewer which presents an imminent health hazard, and emergency action is necessary to restore the integrity of the sewer in order to preserve the public health and safety. In determining whether to use the proceeds from the sale of bonds as provided in this paragraph, the Environmental Protection Agency shall assure that the sewer replacement project meets the following requirements:
(1) The sewer facility should have exceeded its useful life, defined as:
(i) 50 years - for wastewater conveyance structure.
(ii) 30-50 years - for other structures (treatment plant related).
(iii) 15-20 years - for process equipment.
(iv) 10-15 years - for auxiliary equipment.
(2) The sewer facility is a primary intercepting or outfall sewer necessary to the integrity and performance of the wastewater disposal system serving the community.
(3) The sewer facility requires major rehabilitation or replacement to maintain its integrity and performance.
(4) The sewer serves the wastewater disposal needs of a significant portion of at least 2 separate units of local government or political jurisdictions.
(5) The sewer serves an area in excess of 2,000 acres and supports a population of not less than 15,000 people.
(6) The majority of the sewer's length underlies a state or federal highway and threatens the use of such highway.
(7) The sewer's collapse would threaten the safety and well-being of both the residential and transient population of the community.
(8) A sewer system evaluation survey has been completed which identifies the major rehabilitation need associated with the sewer facility.
(Source: P.A. 82-383.)

(30 ILCS 405/4a) (from Ch. 127, par. 454a)
Sec. 4a. (Repealed).
(Source: P.A. 81-1111. Repealed by P.A. 92-790, eff. 8-6-02.)

(30 ILCS 405/5) (from Ch. 127, par. 455)
Sec. 5.
The State Treasurer may, with the approval of the Governor, invest and reinvest, at the existing market price and in any event not to exceed 102% of par plus accrued interest, any money in the Anti-Pollution Fund in the State treasury which, in the opinion of the Governor communicated in writing to the State Treasurer, is not needed for current expenditures due or about to become due from such fund, in direct and general obligations of the United States Government. The cost price of all such obligations shall be considered as cash in the custody of the State Treasurer, and such obligations shall be conveyed at cost price as cash by the State Treasurer to his successor. The money in the Anti-Pollution Fund in the form of such obligations shall be set up by the State Treasurer as a separate account of such fund and shown distinctly in every report issued by him regarding fund balances.
All earnings accruing upon any such investment shall be paid into the Anti-Pollution Bond Retirement and Interest Fund. All of the moneys received from the sale or redemption of such investments shall be replaced in the Anti-Pollution Fund.
(Source: P.A. 76-2460.)

(30 ILCS 405/6) (from Ch. 127, par. 456)
Sec. 6.
To the extent that funds are available in the General Revenue Fund of the State, the General Assembly is authorized to direct the transfer, from time to time from the General Revenue Fund to the Anti-Pollution Bond Retirement and Interest Fund which separate fund in the State treasury is hereby created which when added to money received by such fund from other sources will be sufficient to pay the principal of and interest on the bonds provided for by this Act, as the same become due, and to the extent such transfer of funds is authorized by the General Assembly for that purpose, the taxes levied for the payment of the principal of and interest on such bonds as provided by Section 7 of this Act shall be abated.
(Source: P.A. 76-2460.)

(30 ILCS 405/7) (from Ch. 127, par. 457)
Sec. 7.
Each year, after this Act becomes fully operative, and until all of the bonds issued as herein provided have been retired, there is levied a direct annual tax upon all real and personal property in this State subject to taxation for such amount as shall be necessary and sufficient to pay the interest, as it shall accrue, on all bonds issued under this Act and also to pay and discharge the principal of such bonds at par value, as such bonds fall due; and the amounts of such direct annual tax shall be appropriated for that specific purpose.
The proceeds of this tax shall be paid into the Anti-Pollution Bond Retirement and Interest Fund in the State treasury.
The required rate of direct annual tax shall be fixed each year by the officers charged by law with fixing the rate for State taxes on the valuation of real and personal property in this State subject to taxation in accordance with the provisions of the statutes in such cases. If, however, money has been transferred from the General Revenue Fund to the Anti-Pollution Bond Retirement and Interest Fund for the same purpose for which this direct annual tax is levied and imposed, such officers shall in fixing the rate of the direct annual tax make proper allowance in the amount of money so transferred and funds received from other sources in reduction of the tax levied under this Section, and the tax levied under this Section shall be abated in that amount.
(Source: P.A. 76-2460.)

(30 ILCS 405/8) (from Ch. 127, par. 458)
Sec. 8. The proposition of whether this Act shall take effect, a debt of $750,000,000 be contracted, bonds be issued to that amount and the principal of such bonds be paid within 25 years of their date and the interest thereon be paid as it accrues by levying and imposing a direct annual tax and by authorizing the General Assembly to transfer money in the General Revenue Fund to the Anti-Pollution Bond Retirement and Interest Fund therefor, shall be submitted to the People of the State of Illinois at the general election to be held on Tuesday next after the first Monday of November, 1970, on a ballot to be substantially in the following form:
--------------------------------------------------------------
Shall the Anti-Pollution Bond Act
enacted by the 76th General Assembly,
become effective and the State of Illinois
contract a debt of $750,000,000
and issue bonds to that amount as
provided in such Act, for the purpose of
planning, financing and constructing of
municipal sewage treatment works YES
and solid waste disposal facilities,
and to the extent that funds are
available in the General Revenue Fund
of the State shall the General
Assembly be authorized to direct the
transfer of funds from time to time
from that Fund to the Anti-Pollution --------------------
Bond Retirement and Interest Fund
sufficient to pay the principal of
and interest on the bonds provided for
by that Act, and to the extent that said
funds are insufficient to pay the
interest and discharge the principal
of such bonds, shall the State of
Illinois levy annually a direct tax NO
sufficient to pay the interest on and
discharge said principal with the
appropriate officers fixing the rate of
that direct annual tax, making proper
allowance for the amount of money so
transferred in reduction of the taxes to be
levied and abate such tax in that amount?
--------------------------------------------------------------
Such ballot shall be separate from all others used at such election, and shall be printed on paper that is white in color.
Notice of the submission of the proposition shall be given by the various county clerks, the ballots canvassed and returned, abstracts of the vote made and submitted, the votes canvassed and declaration of the result made in the same manner as is provided by Sections 3, 5, 6 and 7 of "An Act to provide the manner of proposing amendments to the constitution, and submitting the same to the electors of this State", approved March 14, 1877, as amended, in case of the submission of a proposed constitutional amendment.
(Source: P.A. 76-2460.)

(30 ILCS 405/9) (from Ch. 127, par. 459)
Sec. 9.
The Secretary of State shall cause publication of this Act to be made, once each week, for 3 months at least before the vote of the people is taken on this Act, in at least 2 daily newspapers, one of which shall be published in the City of Springfield and the other in the City of Chicago. The Secretary of State may make additional publications in other counties as in the case of a constitutional amendment.
(Source: P.A. 76-2460.)

(30 ILCS 405/10) (from Ch. 127, par. 460)
Sec. 10.
If any section, sentence or clause of this Act is for any reason held invalid or to be unconstitutional, such decision shall not affect the validity of the remaining portions of this Act.
(Source: P.A. 76-2460.)

(30 ILCS 405/11) (from Ch. 127, par. 461)
Sec. 11. This Act shall go into full force and effect upon receiving at the general election at which it is submitted the majority of votes required by the Constitution. The provisions of this Act for the payment of the principal of such bonds at maturity and of the interest thereon annually or semi-annually, as it shall accrue, by authorizing the General Assembly to direct the transfer of funds in the General Revenue Fund to the Anti-Pollution Bond Retirement and Interest Fund for that purpose and by the direct annual tax upon real and personal property which has been levied and imposed herein for that purpose, shall be irrepealable until such debt and interest is paid in full, and for the making of such payments the full faith and credit of the State of Illinois is hereby pledged.
(Source: P.A. 81-1489.)

(30 ILCS 405/11.1) (from Ch. 127, par. 462)
Sec. 11.1. After December 1, 1984 no additional bonds shall be issued or sold pursuant to this Act; instead all State of Illinois general obligation bonds shall be issued and sold pursuant to the "General Obligation Bond Act."
(Source: P.A. 83-1490.)

(30 ILCS 405/13) (from Ch. 127, par. 463)
Sec. 13.
The "Pure Waters Development Act", approved August 14, 1967; the "Resource Development Bond Act", approved August 14, 1967; "An Act creating the Pure Waters Board and defining its powers and duties", approved August 14, 1967, and the "Natural Resources Development Bond Act", approved July 30, 1968, are repealed.
(Source: P.A. 76-2460.)



30 ILCS 410/ - Anti-Pollution Bond Fund Transfer Act.

(30 ILCS 410/0.01) (from Ch. 127, par. 463.9)
Sec. 0.01. Short title. This Act may be cited as the Anti-Pollution Bond Fund Transfer Act.
(Source: P.A. 86-1324.)

(30 ILCS 410/1) (from Ch. 127, par. 464)
Sec. 1. Upon each delivery of bonds authorized to be issued under the "Anti-Pollution Bond Act," approved July 2, 1970, the Comptroller shall compute and certify to the State Treasurer the total amount of principal of and interest on the bonds issued that will be payable in order to retire such bonds and the amount of principal of and interest on such bonds that will be payable on each payment date according to the tenor of such bonds during the then current and each succeeding fiscal year.
On the last day of each month, commencing with the month in which such bonds are issued and delivered, and appropriation has been made for payment of principal and interest for any such bonds, the State Treasurer and the Comptroller shall transfer from the general revenue fund in the State Treasury to the Anti-Pollution Bond Retirement and Interest Fund in the State Treasury a sum of money equal to the result of the amount of principal of and interest on such bonds payable on the next payment date divided by the number of full calendar months between the date of such bond and the first such payment date, and thereafter divided by the number of months between each succeeding payment date after the first.
Such computations and transfers shall be made for each time any such bonds are issued and delivered.
The transfer from the General Revenue Fund hereinabove directed is not required if monies in the Anti-Pollution Bond Retirement and Interest Fund received as interest derived from investments and other sources are more than the amount otherwise to be transferred as hereinabove provided, and if the Governor notifies the Comptroller and the State Treasurer of such fact.
(Source: P.A. 83-1280.)



30 ILCS 415/ - Transportation Bond Act.

(30 ILCS 415/1) (from Ch. 127, par. 701)
Sec. 1.
This Act shall be known and may be cited as the "Transportation Bond Act".
(Source: P.A. 77-150.)

(30 ILCS 415/2) (from Ch. 127, par. 702)
Sec. 2. The State of Illinois is authorized to issue, sell and provide for the retirement of bonds of the State of Illinois in the amount of $1,729,000,000, hereinafter called the "Bonds", for the specific purpose of promoting and assuring rapid, efficient, and safe highway, air and mass transportation for the inhabitants of the State by providing monies, including the making of grants and loans, to be used for the acquisition, construction, reconstruction, extension and improvement of the following transportation facilities and equipment and for the acquisition of real property and interests in real property required or expected to be required in connection therewith, and within the limitations set forth in Section 5.1 of this Act for the specific purpose set forth in Section 2(b) (2) and (3) of this Act:
(a) (1) the acquisition, construction, reconstruction, extension and improvement of State highways, arterial highways, freeways, roads, structures separating highways and railroads and bridges; and
(2) the repair and reconstruction of bridges on roads maintained by counties, municipalities, townships or road districts;
(b) (1) the acquisition, construction, extension, reconstruction and improvement of mass transportation facilities including rapid transit, rail, bus and other equipment used in connection therewith by the State or any unit of local government, special transportation district, municipal corporation or other corporation or public authority authorized to provide and promote public transportation within the State or two or more of the foregoing acting jointly; and
(2) for the purpose of providing immediate relief from existing or impending inability to meet principal and interest payments and thereby aiding in achieving the maximum benefit for the public from the transportation capital improvement program, to provide funds for any payments required to be made for principal of and interest on bonds, certificates, equipment trust certificates or other evidences of indebtedness issued or guaranteed prior to the passage of this Act by the State or any unit of local government, special transportation district, municipal corporation or other corporation or public authority authorized to provide public transportation within the State, or two or more of the foregoing acting jointly, pursuant to any indenture, ordinance, resolution, agreement or contract to obtain and finance transportation facilities; and,
(3) for the purpose of reimbursing the General Revenue Fund for monies paid from the General Revenue Fund after passage of this Act for the purpose described in Section 2(b) (2).
(c) the acquisition, construction, extension, reconstruction, and improvement of airport or aviation facilities and any equipment used in connection therewith, including reimbursement for certain engineering and land acquisition costs as provided in Section 34a of the "Illinois Aeronautics Act", approved July 24, 1945, as amended, by the State or any unit of local government, special transportation district, municipal corporation or other corporation or public authority authorized to provide public transportation within the State or two or more of the foregoing acting jointly.
$1,326,000,000 of the Bonds will be used for State highway acquisition, construction, reconstruction, extension and improvement as specifically described herein, hereinafter called the "Transportation Bonds, Series A". $363,000,000 of the Bonds will be used for the mass transportation purposes specifically described herein and $40,000,000 of the Bonds will be used for the aviation purposes specifically described herein, such $403,000,000 of Bonds collectively hereinafter called the "Transportation Bonds, Series B".
The $75,000,000 authorized for mass transportation purposes by this amendatory Act of 1973 shall be used for the acquisition of mass transportation equipment including rail and bus, and other equipment used in connection therewith for the area comprising the counties of DuPage, Kane, Lake, McHenry and Will, and that portion of the County of Cook outside the City of Chicago, as determined by the Regional Transportation Authority established pursuant to "The Regional Transportation Authority Act", enacted by the 78th General Assembly. The proceeds of the sale of such bonds shall be expended only to, or with the approval of, such Authority. Nothing in this paragraph prohibits that Authority from using or approving the use of such proceeds for purposes of acquisition of mass transportation equipment for use between such area and other areas.
Of the Bonds authorized to be used for highway purposes, the proceeds of $14,965,100 of such bonds shall be used by the Department of Transportation for the purpose of the repair and reconstruction of unsafe and substandard bridges on roads maintained by counties, municipalities, townships and road districts under the Illinois Highway Code and the proceeds of $12,000,000 of such bonds shall be used by the Department of Transportation for the same purposes as provided in Sections 6-902 through 6-905 of the Illinois Highway Code.
Of the Bonds authorized to be sold for highway purposes, the proceeds of $36,939,400 of the Bonds shall be used for such purposes within the City of Chicago, the proceeds of $42,457,000 of the Bonds shall be used for such purposes in the Chicago urbanized area, the proceeds of $46,359,000 of the bonds shall be used for such purposes outside the Chicago urbanized area, the proceeds of $142,105,500 of the Bonds shall be used for such purposes within the Counties of Cook, DuPage, Kane, Lake, McHenry and Will, the proceeds of $181,139,100 of the Bonds shall be used for such purposes within the Counties of the State outside the Counties of Cook, DuPage, Kane, Lake, McHenry and Will.
Of the $106,000,000 of Bonds authorized to be sold for mass transportation purposes by this amendatory Act of 1979, $98,000,000 of the Bonds shall be used for such purposes within the Counties of Cook, DuPage, Kane, Lake, McHenry and Will and the proceeds of $8,000,000 of the Bonds shall be used for such purposes within the Counties of the State outside the Counties of Cook, DuPage, Kane, Lake, McHenry and Will.
(Source: P.A. 86-453.)

(30 ILCS 415/3) (from Ch. 127, par. 703)
Sec. 3.
The Bonds shall bear interest payable annually or semi-annually, from their date, at the rate of not more than 7% per annum. The Bonds shall be serial bonds and be dated, issued and sold by the Governor, from time to time, in such amounts as may be necessary to provide funds for the specific purposes contemplated by Section 2 of this Act. Each Bond shall be in the denomination of $5,000 or some multiple thereof, and shall be made payable within not more than 30 years from its date as the Governor shall determine. These Bonds shall be signed by the Governor and attested by the Secretary of State under the printed facsimile seal of the State and countersigned by the State Treasurer by his manual signature or by his duly authorized deputy. The signatures of the Governor and the Secretary of State may be printed facsimile signatures. Interest coupons with printed facsimile signatures of the Governor, Secretary of State and State Treasurer may be attached to the Bonds. The fact that an officer whose signature or facsimile thereof appears on a Bond or interest coupon no longer holds such office at the time the Bond or coupon is delivered shall not invalidate such Bond or interest coupon.
(Source: P.A. 77-150.)

(30 ILCS 415/4) (from Ch. 127, par. 704)
Sec. 4.
The Bonds shall be sold to the highest and best bidders, for not less than their par value, upon sealed bids, from time to time, as the Governor shall direct. The Governor may reserve the right to reject any and all bids. The Secretary of State shall, from time to time, as the Bonds are to be sold, advertise in at least two daily newspapers, one of which is published in the City of Springfield and one in the City of Chicago, for proposals to purchase the Bonds. Each of such advertisements for proposals shall be published once at least 10 days prior to the date of the opening of the bids. All or any part of the Bonds may be made registerable as to principal with the State Treasurer. The Bonds may be callable as determined by the Governor; provided however, that the State shall not pay a premium of more than 3% of the principal of any Bonds so called. The Bonds shall be deposited with the State Treasurer, and upon delivery of the Bonds to the purchaser, the proceeds of the Bonds shall be paid into the State Treasury. The proceeds of the Transportation Bonds, Series A shall be kept in a separate fund known as the "Transportation Bond, Series A Fund", which separate fund is hereby created. The proceeds of the Transportation Bonds, Series B shall be kept in a separate fund known as the "Transportation Bond, Series B Fund", which separate fund is hereby created.
(Source: P.A. 77-150.)

(30 ILCS 415/5) (from Ch. 127, par. 705)
Sec. 5. Prior to January 1, 1972, the proceeds from the sale of the Bonds shall be used by and under the direction of the Department of Aeronautics, the Department of Commerce and Community Affairs (now Department of Commerce and Economic Opportunity) and the Department of Public Works and Buildings, and thereafter such department or agency as shall be designated by law, subject to appropriation by the General Assembly, in such amounts and at such times as the respective department deems necessary or desirable for the purposes provided by Section 2 of this Act.
(Source: P.A. 94-793, eff. 5-19-06.)

(30 ILCS 415/5.1) (from Ch. 127, par. 705.1)
Sec. 5.1.
Not more than $32,000,000 of the proceeds from the sale of the Bonds shall be used for payments pursuant to any indenture, ordinance, resolution, agreement or contract adopted or entered into prior to the passage of this Act to finance transportation facilities, and to reimburse the General Revenue Fund, as provided in Section 2(b) (2) and (3). No Bond proceeds shall be subject to appropriation for such purposes by the General Assembly after June 30, 1972.
(Source: P.A. 77-150.)

(30 ILCS 415/6) (from Ch. 127, par. 706)
Sec. 6. The State Treasurer may, with the approval of the Governor, invest and reinvest, at the existing market price and in any event not to exceed 102% of par plus accrued interest, in obligations, the principal of and interest on which is guaranteed by the United States Government, or any certificates of deposit of any savings and loan association or any State or national bank which are fully secured by obligations, the principal of and interest on which is guaranteed by the United States Government, any money in the Transportation Bond, Series A Fund or the Transportation Bond, Series B Fund in the State Treasury which, in the opinion of the Governor communicated in writing to the State Treasurer, is not needed for current expenditures due or about to become due from such funds. The cost price of all such obligations shall be considered as cash in the custody of the State Treasurer, and such obligations shall be conveyed at cost price as cash by the State Treasurer to his successor. The money in the Transportation Bond, Series A Fund and in the Transportation Bond, Series B Fund in the form of such obligations shall be set up by the State Treasurer as separate accounts and shown distinctly in every report issued by him regarding fund balances. Earnings received on investments of the Transportation Bond, Series A Fund shall be paid into the Road Fund. All other earnings received upon any such investment shall be paid into the General Revenue Fund. All of the monies other than accrued interest received from the sale or redemption of such investments shall be replaced by the State Treasurer in the fund from which the money was removed for such investment.
No bank or savings and loan association shall receive public funds as permitted by this Section, unless it has complied with the requirements established pursuant to Section 6 of "An Act relating to certain investments of public funds by public agencies", approved July 23, 1943, as now or hereafter amended.
(Source: P.A. 83-541.)

(30 ILCS 415/7) (from Ch. 127, par. 707)
Sec. 7.
The Governor shall include an appropriation in each annual State budget of monies in such amount as shall be necessary and sufficient, for the period covered by such budget, to pay the interest, as it shall accrue, on all Bonds issued under this Act and also to pay and discharge the principal of such of the Bonds as shall fall due during such period. To provide for the manner of repayment of the Transportation Bonds, Series A, a separate fund in the State Treasury called the "Transportation Bond, Series A Retirement and Interest Fund" is hereby created. The General Assembly shall annually make appropriations for monies to pay the principal of and interest on the Transportation Bonds, Series A from the Transportation Bond, Series A Retirement and Interest Fund and shall direct the transfer from time to time of monies from the Road Fund to the Transportation Bond, Series A Retirement and Interest Fund, an amount which shall be sufficient to pay the principal of and interest on the Transportation Bonds, Series A as the same become due. If there are insufficient funds in the Road Fund to pay the principal of and interest on the Transportation Bonds, Series A, as the same become due, the General Assembly shall direct the transfer from time to time of monies from the General Revenue Fund to the Transportation Bond, Series A Retirement and Interest Fund to the extent such transfer of monies is necessary to pay the principal of and interest on such Transportation Bonds, Series A which could not be paid by monies transferred from the Road Fund. To provide for the manner of repayment of the Transportation Bonds, Series B a separate fund in the State Treasury called the "Transportation Bond, Series B Retirement and Interest Fund" is hereby created. The General Assembly shall make appropriations for monies to pay the principal of and interest on the Transportation Bonds, Series B from the Transportation Bond, Series B Retirement and Interest Fund and shall direct the transfer from time to time of monies from the General Revenue Fund to the Transportation Bond, Series B Retirement and Interest Fund, an amount which shall be sufficient to pay the principal of and interest on the Transportation Bonds, Series B as the same become due.
If for any reason the General Assembly fails to make appropriations for or transfers to the said Transportation Bond, Series A Retirement and Interest Fund and the Transportation Bond, Series B Retirement and Interest Fund, as the case may be, of amounts sufficient for the State to pay the principal of and interest on the Bonds as the same become due, this Act shall constitute an irrevocable and continuing appropriation of all amounts necessary for that purpose, and the irrevocable and continuing authority for and direction to the Auditor of Public Accounts, or Comptroller as his successor, and to the Treasurer of the State to make the necessary transfers out of and disbursements from the revenues and funds of the State for that purpose.
All Bonds issued in accordance with the provisions of this Act shall be direct, general obligations of the State of Illinois and shall so state on the face thereof, and the full faith and credit of the State of Illinois are hereby pledged for the punctual payment of the interest thereon as the same shall become due and for the punctual payment of the principal thereof at maturity, and the provisions of this Section shall be irrepealable until all such Bonds are paid in full as to both principal and interest.
(Source: P.A. 77-150.)

(30 ILCS 415/8) (from Ch. 127, par. 708)
Sec. 8.
If the State fails to pay the principal of or interest on the Bonds as the same become due, a civil action to compel payment may be instituted in the Supreme Court of Illinois as a court of original jurisdiction by the holder or holders of the Bonds in respect of which such failure exists. Delivery of the summons and a copy of the complaint to the Attorney General or leaving them at his office in the capital with his assistant or clerk shall constitute good and sufficient service to give the Supreme Court of Illinois jurisdiction of the subject matter of such a suit of the State and its officer or officers named as defendants for the purpose of compelling such payment. Any case or cause of action concerning the validity of this Act relates to the revenue of the State of Illinois.
(Source: P.A. 77-150.)

(30 ILCS 415/9) (from Ch. 127, par. 709)
Sec. 9. Upon each delivery of the Bonds authorized to be issued under this Act, the Comptroller shall compute and certify to the State Treasurer the total amount of principal of and interest on the Bonds issued that will be payable in order to retire such Bonds and the amount of principal of and interest on such Bonds that will be payable on each payment date according to the tenor of such Bonds during the then current and each succeeding fiscal year.
On the last day of each month, commencing with the month in which the Transportation Bonds, Series A are issued and delivered, the State Treasurer and the Auditor of Public Accounts, or Comptroller as his successor, shall transfer from the Road Fund in the State Treasury, or the General Revenue Fund as provided in Section 7 of this Act, to the Transportation Bond, Series A Retirement and Interest Fund a sum of money, appropriated for such purpose, equal to the result of the amount of principal of and interest on the Transportation Bonds, Series A payable on the next payment date divided by the number of full calendar months between the date of such Transportation Bonds, Series A and the first such payment date, and thereafter divided by the number of months between each succeeding payment date after the first. On the last day of each month, commencing with the month in which the Transportation Bonds, Series B are issued and delivered, the State Treasurer and the Auditor of Public Accounts, or Comptroller as his successor, shall transfer from the General Revenue Fund in the State Treasury to the Transportation Bond, Series B Retirement and Interest Fund in the State Treasury a sum of money, appropriated for such purpose, equal to the result of the amount of principal of and interest on the Transportation Bonds, Series B payable on the next payment date divided by the number of full calendar months between the date of such Transportation Bonds, Series B and the first such payment date, and thereafter divided by the number of months between each succeeding payment date after the first.
Such computations and transfers shall be made when a series of such Bonds is issued and delivered.
The transfer of monies hereinabove directed is not required if monies in the Transportation Bond, Series A Retirement and Interest Fund, or the Transportation Bond, Series B Retirement and Interest Fund, as the case may be, are more than the amount otherwise to be transferred as hereinabove provided, and if the Governor notifies the Auditor of Public Accounts, or Comptroller as his successor, and the State Treasurer of such fact.
(Source: P.A. 83-1280.)

(30 ILCS 415/10) (from Ch. 127, par. 710)
Sec. 10.
The State of Illinois is authorized from time to time to issue, sell and provide for the retirement of bonds of the State of Illinois for the sole purpose of refunding all or any portion of the principal of the Bonds; provided that such refunding bonds shall mature within the terms of the Bonds. Such refunding bonds shall in all other respects be subject to the terms and conditions of Sections 3, 4, 6, 7, 8 and 9 of this Act. The principal amount of any such refunding bonds shall not exceed 103% of the principal amount of the Bonds refunded with the proceeds of such refunding bonds.
(Source: P.A. 77-150.)

(30 ILCS 415/11) (from Ch. 127, par. 711)
Sec. 11.
If any section, sentence, or clause of this Act is for any reason held invalid or to be unconstitutional, such decision shall not affect the validity of the remaining portions of this Act.
(Source: P.A. 77-150.)

(30 ILCS 415/11.1) (from Ch. 127, par. 712)
Sec. 11.1. After December 1, 1984, no additional bonds shall be issued or sold pursuant to this Act; instead all State of Illinois general obligation bonds shall be issued and sold pursuant to the "General Obligation Bond Act".
(Source: P.A. 83-1490.)



30 ILCS 420/ - Capital Development Bond Act of 1972.

(30 ILCS 420/1) (from Ch. 127, par. 751)
Sec. 1.
This Act shall be known and may be cited as the "Capital Development Bond Act of 1972".
(Source: P.A. 77-1916.)

(30 ILCS 420/2) (from Ch. 127, par. 752)
Sec. 2. The General Assembly has examined the long-term capital facility and land needs of the State of Illinois, its departments, authorities, public corporations, commissions, boards, agencies and universities, colleges and community colleges and of its elementary, vocational and secondary schools. The objective of this Act is to provide for efficient and economic financing, development, acquisition, construction, reconstruction, improvement, architectural planning and installation of such capital facilities consisting of buildings, structures, equipment and land. Such capital facilities consisting of buildings, structures, durable equipment and land will permit the State, its departments, authorities, public corporations, commissions, boards, agencies and universities, colleges and community colleges and its elementary, vocational and secondary schools to provide the People of Illinois with essential governmental services and the issuance and sale of the Bonds is an economical and efficient method of financing such acquisition, construction, development, reconstruction, improvement, architectural planning and installation. The General Assembly has also examined the long-term needs of the People of Illinois for adequate open spaces, water resources facilities, health services facilities and recreational and conservation facilities and has determined that the acquisition, protection, development and financing of such open spaces, water resource facilities, health services facilities and recreational and conservation facilities is in the public interest.
(Source: P.A. 79-620.)

(30 ILCS 420/3) (from Ch. 127, par. 753)
Sec. 3. The State of Illinois is authorized to issue, sell and provide for the retirement of general obligation bonds of the State of Illinois in the amount of $1,737,000,000 hereinafter called the "Bonds", for the specific purpose of providing funds for the acquisition, development, construction, reconstruction, improvement, financing, architectural planning and installation of capital facilities consisting of buildings, structures, and durable equipment and for the acquisition and improvement of real property and interests in real property required, or expected to be required, in connection therewith and for the acquisition, protection and development of natural resources, including water related resources, within the State of Illinois for open spaces, water resource management, recreational and conservation purposes, all within the State of Illinois.
The Bonds shall be used in the following specific manner:
(a) $636,697,287 for the acquisition, development, construction, reconstruction, improvement, financing, architectural planning and installation of capital facilities consisting of buildings, structures, durable equipment and land for educational purposes by State universities and colleges, the Illinois Community College Board created by "An Act in relation to the establishment, operation and maintenance of public community colleges", approved July 15, 1965, as amended and by the School Building Commission created by "An Act to provide for the acquisition, construction, rental, and disposition of buildings used for school purposes", approved June 21, 1957, as amended, or its successor, all within the State of Illinois, and for grants to public community colleges as authorized by Section 5-11 of the Public Community College Act; and for the acquisition, development, construction, reconstruction rehabilitation, improvement, architectural planning and installation of capital facilities consisting of durable movable equipment, including antennas and structures necessarily relating thereto, for the Board of Governors of State Colleges and Universities to construct educational television facilities, which educational television facilities may be located upon land or structures not owned by the State providing that the Board of Governors has at least a 25-year lease for the use of such non-state owned land or structures, which lease may contain a provision making it subject to annual appropriations by the General Assembly;
(b) $323,000,000 for the acquisition, development, construction, reconstruction, improvement, financing, architectural planning and installation of capital facilities consisting of buildings, structures, durable equipment and land for correctional purposes at State prisons and correctional centers, all within the State of Illinois;
(c) $157,020,000 for the acquisition, development, construction, reconstruction, improvement, financing, architectural planning and installation of capital facilities consisting of buildings, structures, durable equipment, and land for open spaces, recreational and conservation purposes and the protection of land, all within the State of Illinois;
(d) $146,580,000 for the acquisition, development, construction, reconstruction, improvement, financing, architectural planning and installation of capital facilities consisting of buildings, structures, durable equipment and land for child care facilities, mental and public health facilities, and facilities for the care of veterans with disabilities and their spouses, all within the State of Illinois;
(e) $348,846,200 for the acquisition, development, construction, reconstruction, improvement, financing, architectural planning and installation of capital facilities consisting of buildings, structures, durable equipment and land for use by the State, its departments, authorities, public corporations, commissions and agencies;
(f) To reimburse the Illinois Building Authority created by "An Act to create the Illinois Building Authority and to define its powers and duties", as approved August 15, 1961, as amended, for any and all costs and expenses incurred, and to be incurred, by the Illinois Building Authority in connection with the acquisition, construction, development, reconstruction, improvement, planning, installation and financing of capital facilities consisting of buildings, structures, equipment and land as enumerated in subsections (a) through (e) hereof, and in connection therewith to acquire from the Illinois Building Authority any such capital facilities; provided, however, that nothing in this subparagraph shall be construed to require or permit the acquisition of facilities financed by the Illinois Building authority through the issuance of bonds;
(g) $24,853,800 for the acquisition, development, construction, reconstruction, improvement, financing, architectural planning and installation of buildings, structures, durable equipment, and land for:
(1) Cargo handling facilities for use by port districts, and
(2) Breakwaters, including harbor entrances incident thereto, for use by port districts in conjunction with facilities for small boats and pleasure craft;
(h) $39,900,000 for the acquisition, development, construction, reconstruction, modification, financing, architectural planning and installation of capital facilities consisting of buildings, structures, durable equipment and land for water resource management projects, all within the State of Illinois;
(i) $9,852,713 for the acquisition, development, construction, reconstruction, improvement, financing, architectural planning and installation of capital facilities consisting of buildings, structures, durable equipment and land for educational purposes by nonprofit, nonpublic health service educational institutions;
(j) $48,000,000 for the acquisition, development, construction, reconstruction, improvement, financing, architectural planning and installation of capital facilities consisting of buildings, structures, durable equipment and land for the provision of facilities for food production research and related instructional and public service activities at the State universities and public community colleges, all within the State of Illinois;
(k) $2,250,000 for grants by the Secretary of State, as State Librarian, for the construction, acquisition, development, reconstruction and improvement of central library facilities authorized under Section 8 of "The Illinois Library System Act", as amended.
(Source: P.A. 99-143, eff. 7-27-15.)

(30 ILCS 420/4) (from Ch. 127, par. 754)
Sec. 4. The Bonds shall be issued and sold from time to time in such amounts as directed by the Governor, upon recommendation by the Director of the Governor's Office of Management and Budget. The Bonds shall be serial bonds and shall be in such form, in the denomination of $5,000 or some multiple thereof, payable within thirty (30) years from their date, bearing interest payable annually or semiannually from their date at the rate of not more than seven per cent (7%) per annum, and be dated as shall be fixed and determined by the Director of the Governor's Office of Management and Budget in the order authorizing the issuance and sale of the Bonds, which order shall be approved by the Governor prior to the giving of notice of the sale of any of the Bonds. Said Bonds shall be payable as to both principal and interest at such place or places, within or without the State of Illinois, and may be made registrable as to either principal or as to both principal and interest, as shall be fixed and determined by the Director of the Governor's Office of Management and Budget in the order authorizing the issuance and sale of such Bonds. The Bonds may be callable as fixed and determined by the Director of the Governor's Office of Management and Budget in the order authorizing the issuance and sale of the Bonds; provided however, that the State shall not pay a premium of more than 3% of the principal of any Bonds so called.
(Source: P.A. 94-793, eff. 5-19-06.)

(30 ILCS 420/5) (from Ch. 127, par. 755)
Sec. 5.
The Bonds shall be signed by the Governor and attested by the Secretary of State under the printed facsimile seal of the State and countersigned by the Treasurer by his manual signature or by his duly authorized deputy. The signatures of the Governor and the Secretary of State may be printed facsimile signatures. Interest coupons with facsimile signatures of the Governor, Secretary of State and Treasurer may be attached to the Bonds. The fact that an officer whose signature or facsimile thereof appears on a Bond or interest coupon no longer holds such office at the time the Bond or coupon is delivered shall not invalidate such Bond or interest coupon.
(Source: P.A. 77-1916.)

(30 ILCS 420/6) (from Ch. 127, par. 756)
Sec. 6. The Bonds shall be sold from time to time by the Director of the Governor's Office of Management and Budget to the highest and best bidders, for not less than their par value, upon sealed bids, at not exceeding the maximum interest rate fixed in the order authorizing the issuance of the Bonds, provided, that at no one time shall Bonds in excess of the amount of $150,000,000 be offered for sale. The right to reject any and all bids may be reserved. The Secretary of State shall, from time to time, as the Bonds are to be sold, advertise in at least two daily newspapers, one of which is published in the City of Springfield and one in the City of Chicago, for proposals to purchase the Bonds. Each of such advertisements for proposals shall be published once at least 10 days prior to the date of the opening of the bids. The executed Bonds shall, upon payment therefor, be delivered to the purchaser, and the proceeds of the Bonds shall be paid into the State Treasury. The proceeds of the Bonds shall be deposited in a separate fund known as the "Capital Development Fund", which separate fund is hereby created.
(Source: P.A. 94-793, eff. 5-19-06.)

(30 ILCS 420/7) (from Ch. 127, par. 757)
Sec. 7. At all times, the proceeds from the sale of the Bonds are subject to appropriation by the General Assembly and may be expended, with approval of the Governor, in such amounts and at such times as the respective department, authority, public corporation, commission, board, agency, university or college deems necessary or desirable for the specific purposes contemplated by this Act. Provided, however, the first proceeds from the sale of the Bonds shall be used for the purposes stated in Section 3 (f) of this Act, and further provided that any proceeds from the sale of Bonds to be used for the purposes stated in Section 3(i) of this Act shall be appropriated to the Board of Higher Education for further distribution to eligible institutions only in accordance with the provisions of the "Health Services Education Grants Act", approved July 7, 1970, as now or hereafter amended. Proceeds can be used to initiate only those projects which can be totally completed with unused bond authorization as found in Section 3 of this Act.
(Source: P.A. 80-476.)

(30 ILCS 420/8) (from Ch. 127, par. 758)
Sec. 8. The Treasurer may, with the approval of the Governor, invest and reinvest any money in the Capital Development Fund in the State Treasury which, in the opinion of the Governor communicated in writing to the Treasurer, is not needed for current expenditures due or about to become due from such funds. Such investments shall be made at the existing market price and in any event not to exceed 102% of par plus accrued interest, in obligations, the principal of and interest on which is guaranteed by the United States Government, or any certificates of deposit of any savings and loan association or any State or national bank which are fully secured by obligations, the principal of and interest on which is guaranteed by the United States Government or secured by bonds of this State or any of its units of local government, school districts, or public community college districts or municipal bonds of other states, or bonds, notes or debentures of the Illinois Building Authority, Illinois Toll Highway Authority, or Illinois Housing Development Authority. Securities of other states and their political subdivisions shall not be accepted at an amount exceeding ninety percent (90%) of their market value. All securities shall be subject to acceptance only upon the approval of the Treasurer. The cost price of all such obligations shall be considered as cash in the custody of the Treasurer, and such obligations shall be conveyed at cost price as cash by the Treasurer to his Successor. The money in the Capital Development Fund in the form of such obligations shall be set up by the Treasurer as separate accounts and shown distinctly in every report issued by him regarding fund balances. All earnings received upon any such investment shall be paid into the Capital Development Bond Retirement and Interest Fund. All of the monies other than accrued interest received from the sale of redemption of such investments shall be replaced by the Treasurer in the funds from which the money was removed for such investment.
No bank or savings and loan association shall receive public funds as permitted by this Section, unless it has complied with the requirements established pursuant to Section 6 of "An Act relating to certain investments of public funds by public agencies", approved July 23, 1943, as now or hereafter amended.
(Source: P.A. 83-541.)

(30 ILCS 420/9) (from Ch. 127, par. 759)
Sec. 9.
To provide for the manner of repayment of the Bonds, the Governor shall include an appropriation in each annual State Budget of monies in such amount as shall be necessary and sufficient, for the period covered by such budget, to pay the interest, as it shall accrue, on all Bonds issued under this Act and also to pay and discharge the principal of the Bonds as shall by their terms fall due during such period. A separate fund in the State Treasury called the "Capital Development Bond Retirement and Interest Fund" is hereby created. The General Assembly shall make appropriations to pay the principal of and interest on the Bonds from the Capital Development Bond Retirement and Interest Fund. If for any reason the General Assembly fails to make appropriations of amounts sufficient for the State to pay the principal of and interest on the Bonds as the same shall by the terms of the Bonds become due, this Act shall constitute an irrevocable and continuing appropriation of all amounts necessary for that purpose, and the irrevocable and continuing authority for and direction to the Comptroller and to the Treasurer of the State to make the necessary transfers out of and disbursements from the revenues and funds of the State available for that purpose.
(Source: P.A. 77-1916.)

(30 ILCS 420/9a) (from Ch. 127, par. 759a)
Sec. 9a. The unused portion of federal funds received for a capital improvement project for which moneys from the Capital Development Fund have been expended shall remain in the Capital Development Board Contributory Trust Fund and shall be used for capital projects and for no other purpose, subject to appropriation and as directed by the Capital Development Board. Any federal funds received as reimbursement for the completed construction of a capital improvement project for which moneys from the Capital Development Fund have been expended shall be deposited in the Capital Development Bond Retirement and Interest Fund.
(Source: P.A. 98-245, eff. 1-1-14.)

(30 ILCS 420/10) (from Ch. 127, par. 760)
Sec. 10.
All Bonds issued in accordance with the provisions of this Act shall be direct, general obligations of the State of Illinois and shall so state on the face thereof, and the full faith and credit of the State of Illinois are hereby pledged for the punctual payment of the interest thereon as the same shall become due and for the punctual payment of the principal thereof at maturity, and the provisions of this Section shall be irrepealable until all such Bonds are paid in full as to both principal and interest.
(Source: P.A. 77-1916.)

(30 ILCS 420/11) (from Ch. 127, par. 761)
Sec. 11.
If the State fails to pay the principal of or interest on any of the Bonds as the same become due, a civil action to compel payment may be instituted in the Supreme Court of Illinois as a court of original jurisdiction by the holder or holders of the Bonds on which such default of payment exists. Delivery of a summons and a copy of the complaint to the Attorney General shall constitute sufficient service to give the Supreme Court of Illinois jurisdiction of the subject matter of such a suit and jurisdiction over the State and its officers named as defendants for the purpose of compelling such payment. Any case, controversy or cause of action concerning the validity of this Act relates to the revenue of the State of Illinois.
(Source: P.A. 77-1916.)

(30 ILCS 420/12) (from Ch. 127, par. 762)
Sec. 12. Upon each delivery of Bonds authorized to be issued under this Act, the Comptroller shall compute and certify to the State Treasurer the total amount of principal of and interest on the Bonds issued that will be payable in order to retire such Bonds and the amount of principal of and interest on such Bonds that will be payable on each payment date according to the tenor of such Bonds during the then current and each succeeding fiscal year. On or before the last day of the month preceding each payment date, the Treasurer and the Comptroller shall transfer from the General Revenue Fund in the State Treasury to the Capital Development Bond Retirement and Interest Fund a sum of money, appropriated for such purpose, so such Fund contains an amount equal to the aggregate of the amount of principal of and interest on the Bonds payable by the terms of the Bonds on the next payment date. Such computations and transfers shall be made for each series of the Bonds issued and delivered. The transfer of monies hereinabove directed is not required if monies in the Capital Development Bond Retirement and Interest Fund received from other sources are more than the amount otherwise to be transferred as hereinabove provided, and if the Governor notifies the Comptroller and the Treasurer of such fact.
(Source: P.A. 83-1280.)

(30 ILCS 420/13) (from Ch. 127, par. 763)
Sec. 13.
The State of Illinois is authorized, from time to time as the Governor shall determine, to issue, sell and provide for the retirement of Bonds of the State of Illinois for the sole purpose of refunding all or any portion of the principal of the Bonds; provided that such refunding bonds shall mature no later than the final maturity date of the Bonds being refunded. Such refunding bonds shall in all other respects be subject to the terms and conditions of Sections 4, 5, 7, 8, 9, 10, 11, and 12 of this Act. The principal amount of any such refunding bonds shall not exceed 103% of the principal amount of the Bonds refunded with the proceeds of such refunding bonds.
(Source: P.A. 77-1916.)

(30 ILCS 420/14) (from Ch. 127, par. 764)
Sec. 14.
If any section, sentence, or clause of this Act is for any reason held invalid or to be unconstitutional, such decision shall not affect the validity of the remaining portions of this Act.
(Source: P.A. 77-1916.)

(30 ILCS 420/15) (from Ch. 127, par. 765)
Sec. 15. This Act takes effect immediately upon its becoming law.
(Source: P.A. 77-1916.)

(30 ILCS 420/16) (from Ch. 127, par. 766)
Sec. 16. After December 1, 1984 no additional bonds shall be issued or sold pursuant to this Act; instead all State of Illinois general obligation bonds shall be issued and sold pursuant to the "General Obligation Bond Act".
(Source: P.A. 83-1490.)



30 ILCS 425/ - Build Illinois Bond Act.

(30 ILCS 425/1) (from Ch. 127, par. 2801)
Sec. 1. Short Title. This Article (herein the "Act") shall be known and may be cited as the "Build Illinois Bond Act".
(Source: P.A. 84-111.)

(30 ILCS 425/2) (from Ch. 127, par. 2802)
Sec. 2. Authorization for Bonds. The State of Illinois is authorized to issue, sell and provide for the retirement of limited obligation bonds, notes and other evidences of indebtedness of the State of Illinois in the total principal amount of $6,246,009,000 herein called "Bonds". Such authorized amount of Bonds shall be reduced from time to time by amounts, if any, which are equal to the moneys received by the Department of Revenue in any fiscal year pursuant to Section 3-1001 of the "Illinois Vehicle Code", as amended, in excess of the Annual Specified Amount (as defined in Section 3 of the "Retailers' Occupation Tax Act", as amended) and transferred at the end of such fiscal year from the General Revenue Fund to the Build Illinois Purposes Fund (now abolished) as provided in Section 3-1001 of said Code; provided, however, that no such reduction shall affect the validity or enforceability of any Bonds issued prior to such reduction. Such amount of authorized Bonds shall be exclusive of any refunding Bonds issued pursuant to Section 15 of this Act and exclusive of any Bonds issued pursuant to this Section which are redeemed, purchased, advance refunded, or defeased in accordance with paragraph (f) of Section 4 of this Act. Bonds shall be issued for the categories and specific purposes expressed in Section 4 of this Act.
(Source: P.A. 98-94, eff. 7-17-13.)

(30 ILCS 425/3) (from Ch. 127, par. 2803)
Sec. 3. Findings. The General Assembly hereby makes the following findings and determinations:
(a) The issuance and sale of Bonds pursuant to this Act is an economical and efficient method of financing long-term capital needs, including certain of the purposes of the State, as set forth in Section 4 hereof.
(b) This Act will permit the issuance of Bonds, from time to time, for various purposes and with varying terms, features and conditions in order to enhance marketability and lower interest costs incurred by the State. Subsection (a) of Section 6 of this Act authorizes the issuance, from time to time, of Bonds in one or more series, in such principal amounts, bearing interest at such fixed rates or variable rates and having such other terms and provisions as designated State officers may fix and determine pursuant to the authority delegated under this Act. Subsection (b) of Section 6 of this Act authorizes, in connection with the issuance of and as security for any series of Bonds, the purchase of bond or interest rate insurance, the establishment of credit and liquidity enhancement arrangements with financial institutions, and participation in interest rate swaps or guarantee agreements or other arrangements to limit interest rate risk.
(c) The financing of the facilities and other purposes described in Section 4 of this Act through the issuance of Bonds will involve numerous expenditures over extended periods of time, all of which expenditures shall be made only pursuant to and in conformity with appropriations from Bond proceeds by the General Assembly prior to the making of such expenditures.
(d) Determinations with respect to (i) advantageous timing and amounts of such expenditures for particular approved facilities or purposes, (ii) establishing an advantageous mix of short-term and long-term debt instruments under bond market conditions prevailing from time to time, and (iii) specific allocations of Bond proceeds to particular facilities and purposes should be based upon financial, engineering and construction management judgments made from time to time.
(e) The State's ability to issue Bonds from time to time, without further action by the General Assembly, in separate series, in various principal amounts and with various interest rates, maturities, redemption provisions and other terms will enhance the State's opportunities to obtain such financing as needed, upon favorable terms.
In order to provide for flexibility in meeting the financial, engineering and construction needs of the State and its agencies and departments and in order to provide continuing and adequate financing for the aforesaid purposes on favorable terms, the delegations of authority to the Governor, the Director of the Governor's Office of Management and Budget, the State Comptroller, the State Treasurer and other officers of the State which are contained in this Act are necessary and desirable because this General Assembly cannot itself as understandingly, advantageously, expeditiously or conveniently exercise such authority and make such specific determinations.
(Source: P.A. 93-839, eff. 7-30-04.)

(30 ILCS 425/4) (from Ch. 127, par. 2804)
Sec. 4. Purposes of Bonds. Bonds shall be issued for the following purposes and in the approximate amounts as set forth below:
(a) $3,222,800,000 for the expenses of issuance and sale of Bonds, including bond discounts, and for planning, engineering, acquisition, construction, reconstruction, development, improvement and extension of the public infrastructure in the State of Illinois, including: the making of loans or grants to local governments for waste disposal systems, water and sewer line extensions and water distribution and purification facilities, rail or air or water port improvements, gas and electric utility extensions, publicly owned industrial and commercial sites, buildings used for public administration purposes and other public infrastructure capital improvements; the making of loans or grants to units of local government for financing and construction of wastewater facilities, including grants to serve unincorporated areas; refinancing or retiring bonds issued between January 1, 1987 and January 1, 1990 by home rule municipalities, debt service on which is provided from a tax imposed by home rule municipalities prior to January 1, 1990 on the sale of food and drugs pursuant to Section 8-11-1 of the Home Rule Municipal Retailers' Occupation Tax Act or Section 8-11-5 of the Home Rule Municipal Service Occupation Tax Act; the making of deposits not to exceed $70,000,000 in the aggregate into the Water Pollution Control Revolving Fund to provide assistance in accordance with the provisions of Title IV-A of the Environmental Protection Act; the planning, engineering, acquisition, construction, reconstruction, alteration, expansion, extension and improvement of highways, bridges, structures separating highways and railroads, rest areas, interchanges, access roads to and from any State or local highway and other transportation improvement projects which are related to economic development activities; the making of loans or grants for planning, engineering, rehabilitation, improvement or construction of rail and transit facilities; the planning, engineering, acquisition, construction, reconstruction and improvement of watershed, drainage, flood control, recreation and related improvements and facilities, including expenses related to land and easement acquisition, relocation, control structures, channel work and clearing and appurtenant work; the making of grants for improvement and development of zoos and park district field houses and related structures; and the making of grants for improvement and development of Navy Pier and related structures.
(b) $849,000,000 for fostering economic development and increased employment and the well being of the citizens of Illinois, including: the making of grants for improvement and development of McCormick Place and related structures; the planning and construction of a microelectronics research center, including the planning, engineering, construction, improvement, renovation and acquisition of buildings, equipment and related utility support systems; the making of loans to businesses and investments in small businesses; acquiring real properties for industrial or commercial site development; acquiring, rehabilitating and reconveying industrial and commercial properties for the purpose of expanding employment and encouraging private and other public sector investment in the economy of Illinois; the payment of expenses associated with siting the Superconducting Super Collider Particle Accelerator in Illinois and with its acquisition, construction, maintenance, operation, promotion and support; the making of loans for the planning, engineering, acquisition, construction, improvement and conversion of facilities and equipment which will foster the use of Illinois coal; the payment of expenses associated with the promotion, establishment, acquisition and operation of small business incubator facilities and agribusiness research facilities, including the lease, purchase, renovation, planning, engineering, construction and maintenance of buildings, utility support systems and equipment designated for such purposes and the establishment and maintenance of centralized support services within such facilities; and the making of grants or loans to units of local government for Urban Development Action Grant and Housing Partnership programs.
(c) $1,944,058,100 for the development and improvement of educational, scientific, technical and vocational programs and facilities and the expansion of health and human services for all citizens of Illinois, including: the making of construction and improvement grants and loans to public libraries and library systems; the making of grants and loans for planning, engineering, acquisition and construction of a new State central library in Springfield; the planning, engineering, acquisition and construction of an animal and dairy sciences facility; the planning, engineering, acquisition and construction of a campus and all related buildings, facilities, equipment and materials for Richland Community College; the acquisition, rehabilitation and installation of equipment and materials for scientific and historical surveys; the making of grants or loans for distribution to eligible vocational education instructional programs for the upgrading of vocational education programs, school shops and laboratories, including the acquisition, rehabilitation and installation of technical equipment and materials; the making of grants or loans for distribution to eligible local educational agencies for the upgrading of math and science instructional programs, including the acquisition of instructional equipment and materials; miscellaneous capital improvements for universities and community colleges including the planning, engineering, construction, reconstruction, remodeling, improvement, repair and installation of capital facilities and costs of planning, supplies, equipment, materials, services, and all other required expenses; the making of grants or loans for repair, renovation and miscellaneous capital improvements for privately operated colleges and universities and community colleges, including the planning, engineering, acquisition, construction, reconstruction, remodeling, improvement, repair and installation of capital facilities and costs of planning, supplies, equipment, materials, services, and all other required expenses; and the making of grants or loans for distribution to local governments for hospital and other health care facilities including the planning, engineering, acquisition, construction, reconstruction, remodeling, improvement, repair and installation of capital facilities and costs of planning, supplies, equipment, materials, services and all other required expenses.
(d) $230,150,900 for protection, preservation, restoration and conservation of environmental and natural resources, including: the making of grants to soil and water conservation districts for the planning and implementation of conservation practices and for funding contracts with the Soil Conservation Service for watershed planning; the making of grants to units of local government for the capital development and improvement of recreation areas, including planning and engineering costs, sewer projects, including planning and engineering costs and water projects, including planning and engineering costs, and for the acquisition of open space lands, including the acquisition of easements and other property interests of less than fee simple ownership; the acquisition and related costs and development and management of natural heritage lands, including natural areas and areas providing habitat for endangered species and nongame wildlife, and buffer area lands; the acquisition and related costs and development and management of habitat lands, including forest, wildlife habitat and wetlands; and the removal and disposition of hazardous substances, including the cost of project management, equipment, laboratory analysis, and contractual services necessary for preventative and corrective actions related to the preservation, restoration and conservation of the environment, including deposits not to exceed $60,000,000 in the aggregate into the Hazardous Waste Fund and the Brownfields Redevelopment Fund for improvements in accordance with the provisions of Titles V and XVII of the Environmental Protection Act.
(e) The amount specified in paragraph (a) above shall include an amount necessary to pay reasonable expenses of each issuance and sale of the Bonds, as specified in the related Bond Sale Order (hereinafter defined).
(f) Any unexpended proceeds from any sale of Bonds which are held in the Build Illinois Bond Fund may be used to redeem, purchase, advance refund, or defease any Bonds outstanding.
(Source: P.A. 98-94, eff. 7-17-13.)

(30 ILCS 425/4.1)
Sec. 4.1. Re-authorization of deposits into the Water Pollution Control Revolving Fund. The making of deposits into the Water Pollution Control Revolving Fund (now known as the Water Revolving Fund) to provide assistance in accordance with the provisions of Title IV-A of the Environmental Protection Act, in an aggregate amount not to exceed $70,000,000, which was originally authorized in Section 4 of this Act by Public Act 85-1135, is hereby re-authorized.
(Source: P.A. 91-52, eff. 6-30-99.)

(30 ILCS 425/5) (from Ch. 127, par. 2805)
Sec. 5. Bond sale expenses.
(a) An amount not to exceed 0.5% of the principal amount of the proceeds of the sale of each bond sale is authorized to be used to pay reasonable costs of each issuance and sale of Bonds authorized and sold pursuant to this Act, including, without limitation, underwriter's discounts and fees, but excluding bond insurance, advertising, printing, bond rating, travel of outside vendors, security, delivery, legal and financial advisory services, initial fees of trustees, registrars, paying agents and other fiduciaries, initial costs of credit or liquidity enhancement arrangements, initial fees of indexing and remarketing agents, and initial costs of interest rate swaps, guarantees or arrangements to limit interest rate risk, as determined in the related Bond Sale Order, from the proceeds of each Bond sale, provided that no salaries of State employees or other State office operating expenses shall be paid out of non-appropriated proceeds, and provided further that the percent shall be 1.0% for each sale of "Build America Bonds" as defined in subsection (c) of Section 6. The Governor's Office of Management and Budget shall compile a summary of all costs of issuance on each sale (including both costs paid out of proceeds and those paid out of appropriated funds) and post that summary on its web site within 20 business days after the issuance of the bonds. That posting shall be maintained on the web site for a period of at least 30 days. In addition, the Governor's Office of Management and Budget shall provide a written copy of each summary of costs to the Speaker and Minority Leader of the House of Representatives, the President and Minority Leader of the Senate, and the Commission on Government Forecasting and Accountability within 20 business days after each issuance of the bonds. This summary shall include, as applicable, the respective percentage of participation and compensation of each underwriter that is a member of the underwriting syndicate, legal counsel, financial advisors, and other professionals for the Bond issue, and an identification of all costs of issuance paid to minority-owned businesses, women-owned businesses, and businesses owned by persons with disabilities. The terms "minority-owned businesses", "women-owned businesses", and "business owned by a person with a disability" have the meanings given to those terms in the Business Enterprise for Minorities, Women, and Persons with Disabilities Act. In addition, the Governor's Office of Management and Budget shall provide copies of all contracts under which any costs of issuance are paid or to be paid to the Commission on Government Forecasting and Accountability within 20 business days after the issuance of Bonds for which those costs are paid or to be paid. Instead of filing a second or subsequent copy of the same contract, the Governor's Office of Management and Budget may file a statement that specified costs are paid under specified contracts filed earlier with the Commission.
(b) The Director of the Governor's Office of Management and Budget shall not, in connection with the issuance of Bonds, contract with any underwriter, financial advisor, or attorney unless that underwriter, financial advisor, or attorney certifies that the underwriter, financial advisor, or attorney has not and will not pay a contingent fee, whether directly or indirectly, to any third party for having promoted the selection of the underwriter, financial advisor, or attorney for that contract. In the event that the Governor's Office of Management and Budget determines that an underwriter, financial advisor, or attorney has filed a false certification with respect to the payment of contingent fees, the Governor's Office of Management and Budget shall not contract with that underwriter, financial advisor, or attorney, or with any firm employing any person who signed false certifications, for a period of 2 calendar years, beginning with the date the determination is made. The validity of Bonds issued under such circumstances of violation pursuant to this Section shall not be affected.
(Source: P.A. 100-391, eff. 8-25-17.)

(30 ILCS 425/6) (from Ch. 127, par. 2806)
Sec. 6. Conditions for Issuance and Sale of Bonds - Requirements for Bonds - Master and Supplemental Indentures - Credit and Liquidity Enhancement.
(a) Bonds shall be issued and sold from time to time, in one or more series, in such amounts and at such prices as directed by the Governor, upon recommendation by the Director of the Governor's Office of Management and Budget. Bonds shall be payable only from the specific sources and secured in the manner provided in this Act. Bonds shall be in such form, in such denominations, mature on such dates within 25 years from their date of issuance, be subject to optional or mandatory redemption, bear interest payable at such times and at such rate or rates, fixed or variable, and be dated as shall be fixed and determined by the Director of the Governor's Office of Management and Budget in an order authorizing the issuance and sale of any series of Bonds, which order shall be approved by the Governor and is herein called a "Bond Sale Order"; provided, however, that interest payable at fixed rates shall not exceed that permitted in "An Act to authorize public corporations to issue bonds, other evidences of indebtedness and tax anticipation warrants subject to interest rate limitations set forth therein", approved May 26, 1970, as now or hereafter amended, and interest payable at variable rates shall not exceed the maximum rate permitted in the Bond Sale Order. Said Bonds shall be payable at such place or places, within or without the State of Illinois, and may be made registrable as to either principal only or as to both principal and interest, as shall be specified in the Bond Sale Order. Bonds may be callable or subject to purchase and retirement or remarketing as fixed and determined in the Bond Sale Order. Bonds (i) except for refunding Bonds satisfying the requirements of Section 15 of this Act and sold during fiscal year 2009, 2010, 2011, 2017, or 2018, must be issued with principal or mandatory redemption amounts in equal amounts, with the first maturity issued occurring within the fiscal year in which the Bonds are issued or within the next succeeding fiscal year and (ii) must mature or be subject to mandatory redemption each fiscal year thereafter up to 25 years, except for refunding Bonds satisfying the requirements of Section 15 of this Act and sold during fiscal year 2009, 2010, or 2011 which must mature or be subject to mandatory redemption each fiscal year thereafter up to 16 years.
All Bonds authorized under this Act shall be issued pursuant to a master trust indenture ("Master Indenture") executed and delivered on behalf of the State by the Director of the Governor's Office of Management and Budget, such Master Indenture to be in substantially the form approved in the Bond Sale Order authorizing the issuance and sale of the initial series of Bonds issued under this Act. Such initial series of Bonds may, and each subsequent series of Bonds shall, also be issued pursuant to a supplemental trust indenture ("Supplemental Indenture") executed and delivered on behalf of the State by the Director of the Governor's Office of Management and Budget, each such Supplemental Indenture to be in substantially the form approved in the Bond Sale Order relating to such series. The Master Indenture and any Supplemental Indenture shall be entered into with a bank or trust company in the State of Illinois having trust powers and possessing capital and surplus of not less than $100,000,000. Such indentures shall set forth the terms and conditions of the Bonds and provide for payment of and security for the Bonds, including the establishment and maintenance of debt service and reserve funds, and for other protections for holders of the Bonds. The term "reserve funds" as used in this Act shall include funds and accounts established under indentures to provide for the payment of principal of and premium and interest on Bonds, to provide for the purchase, retirement or defeasance of Bonds, to provide for fees of trustees, registrars, paying agents and other fiduciaries and to provide for payment of costs of and debt service payable in respect of credit or liquidity enhancement arrangements, interest rate swaps or guarantees or financial futures contracts and indexing and remarketing agents' services.
In the case of any series of Bonds bearing interest at a variable interest rate ("Variable Rate Bonds"), in lieu of determining the rate or rates at which such series of Variable Rate Bonds shall bear interest and the price or prices at which such Variable Rate Bonds shall be initially sold or remarketed (in the event of purchase and subsequent resale), the Bond Sale Order may provide that such interest rates and prices may vary from time to time depending on criteria established in such Bond Sale Order, which criteria may include, without limitation, references to indices or variations in interest rates as may, in the judgment of a remarketing agent, be necessary to cause Bonds of such series to be remarketable from time to time at a price equal to their principal amount (or compound accreted value in the case of original issue discount Bonds), and may provide for appointment of indexing agents and a bank, trust company, investment bank or other financial institution to serve as remarketing agent in that connection. The Bond Sale Order may provide that alternative interest rates or provisions for establishing alternative interest rates, different security or claim priorities or different call or amortization provisions will apply during such times as Bonds of any series are held by a person providing credit or liquidity enhancement arrangements for such Bonds as authorized in subsection (b) of Section 6 of this Act.
(b) In connection with the issuance of any series of Bonds, the State may enter into arrangements to provide additional security and liquidity for such Bonds, including, without limitation, bond or interest rate insurance or letters of credit, lines of credit, bond purchase contracts or other arrangements whereby funds are made available to retire or purchase Bonds, thereby assuring the ability of owners of the Bonds to sell or redeem their Bonds. The State may enter into contracts and may agree to pay fees to persons providing such arrangements, but only under circumstances where the Director of the Bureau of the Budget (now Governor's Office of Management and Budget) certifies that he reasonably expects the total interest paid or to be paid on the Bonds, together with the fees for the arrangements (being treated as if interest), would not, taken together, cause the Bonds to bear interest, calculated to their stated maturity, at a rate in excess of the rate which the Bonds would bear in the absence of such arrangements. Any bonds, notes or other evidences of indebtedness issued pursuant to any such arrangements for the purpose of retiring and discharging outstanding Bonds shall constitute refunding Bonds under Section 15 of this Act. The State may participate in and enter into arrangements with respect to interest rate swaps or guarantees or financial futures contracts for the purpose of limiting or restricting interest rate risk; provided that such arrangements shall be made with or executed through banks having capital and surplus of not less than $100,000,000 or insurance companies holding the highest policyholder rating accorded insurers by A.M. Best & Co. or any comparable rating service or government bond dealers reporting to, trading with, and recognized as primary dealers by a Federal Reserve Bank and having capital and surplus of not less than $100,000,000, or other persons whose debt securities are rated in the highest long-term categories by both Moody's Investors' Services, Inc. and Standard & Poor's Corporation. Agreements incorporating any of the foregoing arrangements may be executed and delivered by the Director of the Governor's Office of Management and Budget on behalf of the State in substantially the form approved in the Bond Sale Order relating to such Bonds.
(c) "Build America Bonds" in this Section means Bonds authorized by Section 54AA of the Internal Revenue Code of 1986, as amended ("Internal Revenue Code"), and bonds issued from time to time to refund or continue to refund "Build America Bonds".
(Source: P.A. 99-523, eff. 6-30-16; 100-23, eff. 7-6-17.)

(30 ILCS 425/7) (from Ch. 127, par. 2807)
Sec. 7. Execution of Bonds. Bonds shall be signed by the Governor and attested by the Secretary of State under the printed facsimile seal of the State and countersigned by the State Treasurer by his manual signature or by his duly authorized deputy. If Bonds are issued in registered form pursuant to the Registered Bond Act, the signatures of the Governor, the Secretary of State and the State Treasurer may be printed facsimile signatures. The Master Indenture or any Supplemental Indenture may also require that each Bond be authenticated by the manual signature of the trustee thereunder or of a registrar or paying agent. Unless Bonds are issued in fully registered form, interest coupons with facsimile signatures of the Governor, Secretary of State and State Treasurer may be attached to the Bonds. The fact that an officer whose signature or facsimile thereof appears on a Bond, interest coupon, indenture or agreement authorized under this Act no longer holds such office at the time the Bond, coupon, indenture or agreement is delivered shall not invalidate such Bond, coupon, indenture or agreement.
(Source: P.A. 84-111.)

(30 ILCS 425/8) (from Ch. 127, par. 2808)
Sec. 8. Sale of Bonds. Bonds, except as otherwise provided in this Section, shall be sold from time to time pursuant to notice of sale and public bid or by negotiated sale in such amounts and at such times as are directed by the Governor, upon recommendation by the Director of the Governor's Office of Management and Budget. At least 25%, based on total principal amount, of all Bonds issued each fiscal year shall be sold pursuant to notice of sale and public bid. At all times during each fiscal year, no more than 75%, based on total principal amount, of the Bonds issued each fiscal year shall have been sold by negotiated sale. Failure to satisfy the requirements in the preceding 2 sentences shall not affect the validity of any previously issued Bonds; and further provided that refunding Bonds satisfying the requirements of Section 15 of this Act and sold during fiscal year 2009, 2010, 2011, 2017, or 2018 shall not be subject to the requirements in the preceding 2 sentences.
If any Bonds are to be sold pursuant to notice of sale and public bid, the Director of the Governor's Office of Management and Budget shall comply with the competitive request for proposal process set forth in the Illinois Procurement Code and all other applicable requirements of that Code.
If Bonds are to be sold pursuant to notice of sale and public bid, the Director of the Governor's Office of Management and Budget may, from time to time, as Bonds are to be sold, advertise the sale of the Bonds in at least 2 daily newspapers, one of which is published in the City of Springfield and one in the City of Chicago. The sale of the Bonds shall also be advertised in the volume of the Illinois Procurement Bulletin that is published by the Department of Central Management Services, and shall be published once at least 10 days prior to the date fixed for the opening of the bids. The Director of the Governor's Office of Management and Budget may reschedule the date of sale upon the giving of such additional notice as the Director deems adequate to inform prospective bidders of the change; provided, however, that all other conditions of the sale shall continue as originally advertised. Executed Bonds shall, upon payment therefor, be delivered to the purchaser, and the proceeds of Bonds shall be paid into the State Treasury as directed by Section 9 of this Act. The Governor or the Director of the Governor's Office of Management and Budget is hereby authorized and directed to execute and deliver contracts of sale with underwriters and to execute and deliver such certificates, indentures, agreements and documents, including any supplements or amendments thereto, and to take such actions and do such things as shall be necessary or desirable to carry out the purposes of this Act. Any action authorized or permitted to be taken by the Director of the Governor's Office of Management and Budget pursuant to this Act is hereby authorized to be taken by any person specifically designated by the Governor to take such action in a certificate signed by the Governor and filed with the Secretary of State.
(Source: P.A. 99-523, eff. 6-30-16; 100-23, eff. 7-6-17.)

(30 ILCS 425/8.3)
Sec. 8.3. Compliance with the Business Enterprise for Minorities, Women, and Persons with Disabilities Act. Notwithstanding any other provision of law, the Governor's Office of Management and Budget shall comply with the Business Enterprise for Minorities, Women, and Persons with Disabilities Act.
(Source: P.A. 100-391, eff. 8-25-17.)

(30 ILCS 425/8.5)
Sec. 8.5. Truth in borrowing disclosures.
(a) Within 20 business days after the issuance of any Bonds under this Act, the Director of the Governor's Office of Management and Budget shall publish a truth in borrowing disclosure that discloses the total principal and interest payments to be paid on the Bonds over the full stated term of the Bonds. The disclosure also shall include principal and interest payments to be made by each fiscal year over the full stated term of the Bonds and total principal and interest payments to be made by each fiscal year on all other outstanding Bonds issued under this Act over the full stated terms of those Bonds.
(b) Within 20 business days after the issuance of any refunding bonds under Section 15 of this Act, the Director of the Governor's Office of Management and Budget shall publish a truth in borrowing disclosure that discloses the estimated present-valued savings to be obtained through the refunding, in total and by each fiscal year that the refunding Bonds may be outstanding.
(c) The disclosures required in subsections (a) and (b) shall be published by posting the disclosures for no less than 30 days on the web site of the Governor's Office of Management and Budget and by providing the disclosures in written form to the Commission on Government Forecasting and Accountability. These disclosures shall be calculated assuming Bonds are not redeemed or refunded prior to their stated maturities. Amounts included in these disclosures as payment of interest on variable rate Bonds shall be computed at an interest rate equal to the rate at which the variable rate Bonds are first set upon issuance, plus 2.5%, after taking into account any credits permitted in the related indenture or other instrument against the amount of such interest for each fiscal year. Amounts included in these disclosures as payments of interest shall include those amounts paid pursuant to arrangements authorized pursuant to subsection (b) of Section 6 of this Act.
(Source: P.A. 93-839, eff. 7-30-04; 93-1067, eff. 1-15-05.)

(30 ILCS 425/9) (from Ch. 127, par. 2809)
Sec. 9. Allocation of Proceeds from Sale of Bonds. Proceeds from the sale of Bonds (other than refunding Bonds) shall be deposited in the separate fund in the State Treasury known as the Build Illinois Bond Fund and shall be expended only pursuant to appropriation by the General Assembly. Proceeds to be deposited into any debt service or reserve funds as may be required under any trust indenture shall be paid from the Build Illinois Bond Fund to the trustee under the trust indenture specified in the Bond Sale Order at the time of the delivery of the Bonds as directed in the Bond Sale Order. Accrued interest paid to the State at the time of the delivery of any series of Bonds shall be deposited into the Build Illinois Bond Retirement and Interest Fund in the State Treasury and shall be paid immediately from that Fund to the trustee under the trust indenture specified in the Bond Sale Order.
(Source: P.A. 93-839, eff. 7-30-04.)

(30 ILCS 425/10) (from Ch. 127, par. 2810)
Sec. 10. Appropriation of Proceeds from Sale of Bonds. Accrued interest paid to the State at the time of the delivery of any series of Bonds and any other proceeds from the sale of Bonds issued pursuant to this Act to make deposits into debt service or reserve funds as may be required under any trust indenture are hereby appropriated and authorized to be expended as provided in this Act and in any trust indentures delivered pursuant to this Act. This Act shall constitute an irrevocable and continuing appropriation of all amounts necessary for such purposes and the irrevocable and continuing authority for and direction to the State Treasurer and the Comptroller to make the necessary transfers and deposits, as directed in the Bond Sale Order. All other proceeds are, at all times, subject to appropriation by the General Assembly and may be obligated or expended only with the written approval of the Governor in such amounts, at such times, and for such purposes as contemplated in such appropriations and in Section 4 of this Act.
(Source: P.A. 86-44.)

(30 ILCS 425/11) (from Ch. 127, par. 2811)
Sec. 11. Repayment.
(a) To provide for the repayment of Bonds and required deposits into reserve funds required to be maintained as security for the Bonds, the Governor shall include an appropriation in each annual State Budget of moneys in the following amounts for the following fiscal years 1986 through 1993:

Fiscal Year

Amount Appropriated

1986

$15,000,000

1987

$25,000,000

1988

$40,000,000

1989

$54,000,000

1990

$ 85,400,000

1991

$133,600,000

1992

$164,400,000

1993

$188,900,000

To provide for the repayment of Bonds in fiscal years 1994 and thereafter, the Governor shall include an appropriation in each annual State Budget of moneys in such amount as shall be necessary and sufficient, for the period covered by such Budget, to pay the interest, as it shall accrue, on all Bonds issued under this Act, to pay and discharge the principal of such Bonds, including any sinking fund redemptions, as shall fall due during such period, to pay the premium, if any, on Bonds to be redeemed prior to maturity and to make required deposits to any reserve funds required to be maintained as security for Bonds or for the purpose of retiring or defeasing Bonds, including any replenishments in the event of deficiencies in any reserve funds; provided, however, that amounts included in such appropriations for payment of interest on Variable Rate Bonds shall be the maximum amounts of interest which may be payable for the period covered by such Budget after taking into account any credits permitted in the related indenture against the amount of such interest required to be appropriated for such period; and, further provided that such appropriated amount shall not be less than the Annual Specified Amount (as defined in Section 3 of the "Retailers' Occupation Tax Act", as amended) for any such fiscal year.
(b) A separate fund in the State Treasury called the "Build Illinois Bond Retirement and Interest Fund" is hereby created.
(c) The General Assembly shall annually make appropriations to pay the principal of and interest and premium, if any, on the Bonds sold under this Act and to make required deposits into reserve funds required to be maintained as security for the Bonds from the Build Illinois Bond Retirement and Interest Fund in the following amounts for the following fiscal years 1986 through 1993:

Fiscal Year

Amount Appropriated

1986

$15,000,000

1987

$25,000,000

1988

$40,000,000

1989

$54,000,000

1990

$ 85,400,000

1991

$133,600,000

1992

$164,400,000

1993

$188,900,000

To provide for the repayment of the Bonds and required reserve fund deposits in fiscal years 1994 and thereafter the General Assembly shall annually make appropriations from the Build Illinois Bond Retirement and Interest Fund in such amounts as shall be necessary and sufficient to pay the principal of, premium, if any, and interest on the Bonds coming due in each such fiscal year, including any sinking fund redemptions, and to make required deposits to reserve funds for the purpose of securing Bonds or retiring or defeasing Bonds, including replenishment of any deficiencies therein; provided, however, that amounts included in such appropriations for payment of interest on Variable Rate Bonds shall be the maximum amounts of interest which may be payable during such fiscal year after taking into account any credits permitted in the related indenture against the amount of such interest required to be appropriated for such period; and, further provided, that such appropriated amount shall not be less than the Annual Specified Amount for any such fiscal year. If for any reason the State Treasurer and Comptroller fail to (i) credit amounts to the Build Illinois Bond Account (the "Build Illinois Bond Account") in the Build Illinois Fund in the State Treasury created under Section 6z-9 of "An Act in relation to State finance", approved June 10, 1919, as amended, (the "Finance Act") as required by Sections 6z-9 and 8.25 of the Finance Act or (ii) make transfers to the Build Illinois Bond Retirement and Interest Fund from the Build Illinois Bond Account as required by Section 8.25 of the Finance Act or (iii) make payments from the Build Illinois Bond Retirement and Interest Fund to the trustee under the Master Indenture as required by Section 13 of this Act, or if for any reason the General Assembly fails to make appropriations from the Build Illinois Bond Retirement and Interest Fund sufficient to pay the principal of and interest and premium, if any, on the Bonds, as the same by their terms shall become due, and to make required deposits into reserve funds required to be maintained as security for the Bonds or to retire or defease Bonds, including replenishment of any deficiencies, this Act shall constitute an irrevocable and continuing appropriation of all amounts necessary for all of the above purposes, and the irrevocable and continuing authority for and direction to the State Treasurer and the Comptroller to make the necessary transfers and deposits, as directed by the Governor, from the sources specified in Sections 6z-9 and 8.25 of the Finance Act to the Build Illinois Bond Account and from the Build Illinois Bond Account to the Build Illinois Bond Retirement and Interest Fund and to make the necessary payments from the Build Illinois Bond Retirement and Interest Fund to the trustee under the Master Indenture.
(Source: P.A. 91-53, eff. 6-30-99.)

(30 ILCS 425/12) (from Ch. 127, par. 2812)
Sec. 12. Bonds as Limited Obligations of the State. The Governor, on behalf of the State, is authorized to direct the trustee under the Master Indenture securing the outstanding Bonds to pay to the General Revenue Fund on June 15, 1994, and each June 15th thereafter, all of the moneys on deposit in the General Reserve Fund held under the Master Indenture for the purpose of making distributive school aid payments in accordance with Section 18-11 of the School Code; provided that such direction shall be in compliance with the Master Indenture. All Bonds issued in accordance with this Act shall be direct, limited obligations of the State of Illinois payable solely from and secured by an irrevocable, first priority pledge of and lien on moneys on deposit in (a) the Build Illinois Bond Retirement and Interest Fund and (b) any fund or account maintained pursuant to any trust indenture securing any Bonds to the extent so provided in such indenture; provided, however, that Bonds of any series may be secured on a parity basis with, or on a senior or junior basis with respect to, any other series of Bonds as provided in the Bond Sale Order and trust indenture relating to such series. The State of Illinois hereby pledges the tax revenues and other moneys from whatever source which by law are required to be deposited into the Build Illinois Fund for the purposes of making transfers to and payments from the Build Illinois Bond Retirement and Interest Fund as required by Sections 6z-9 and 8.25 of the Finance Act, such pledge constituting a first and prior claim against and charge on such tax revenues and other moneys. The Bonds are not general obligations of the State and are not secured by a pledge of the full faith and credit of the State and, except as specifically provided in this Act and Sections 6z-9 and 8.25 of the Finance Act, the holders of Bonds may not require the levy or imposition of any taxes or the application of other State revenues or funds to the payment of Bonds. Each Bond shall describe the limited nature of the State's obligation on the face thereof. The Bonds shall be securities appropriate and acceptable for collateral as described in Section 6 of "An Act relating to certain investments of public funds by public agencies", approved July 23, 1943, as amended, or in any similar act providing for the collateralization of public funds.
The Bonds are hereby made securities in which all public officers and bodies of the State and all political subdivisions of the State and other persons carrying on an insurance business, all banks, bankers, trust companies, saving banks and savings associations, including savings and loan associations, building and loan associations, investment companies and other persons carrying on a banking business, all credit unions, pension funds, administrators, and guardians who are now or may hereafter be authorized to invest in bonds or in other obligations of the State, may properly and legally invest funds, including capital, in their control or belonging to them. The Bonds are also hereby made securities which may be deposited with and may be received by all public officers and bodies of the State and all political subdivisions of the State and public corporations for any purpose for which the deposit of bonds or other obligations of the State is now or may hereafter be authorized.
(Source: P.A. 87-14; 87-860; 88-85.)

(30 ILCS 425/13) (from Ch. 127, par. 2813)
Sec. 13. Computation of Principal and Interest; Transfer from Build Illinois Bond Account; Payment from Build Illinois Bond Retirement and Interest Fund. Upon each delivery of Bonds authorized to be issued under this Act, the trustee under the Master Indenture shall compute and certify to the Director of the Governor's Office of Management and Budget, the Comptroller and the Treasurer (a) the total amount of the principal of and the interest and the premium, if any, on the Bonds then being issued and on Bonds previously issued and outstanding that will be payable in order to retire such Bonds at their stated maturities or mandatory sinking fund payment dates and (b) the amount of principal of and interest and premium, if any, on such Bonds that will be payable on each principal, interest and mandatory sinking fund payment date according to the tenor of such Bonds during the then current and each succeeding fiscal year. Such certifications shall include with respect to interest payable on Variable Rate Bonds the maximum amount of interest which may be payable for the relevant period after taking into account any credits permitted in the related indenture against the amount of such interest required to be appropriated for such period pursuant to subsection (c) of Section 11 of this Act.
On or before June 20, 1993 and on or before each June 20 thereafter so long as Bonds remain outstanding, the trustee under the Master Indenture shall deliver to the Director of the Governor's Office of Management and Budget (formerly Bureau of the Budget), the Comptroller and the Treasurer a certificate setting forth the "Certified Annual Debt Service Requirement" (hereinafter defined) for the next succeeding fiscal year. If Bonds are issued subsequent to the delivery of any such certificate, upon the issuance of such Bonds the trustee under the Master Indenture shall deliver a supplemental certificate setting forth the revisions, if any, in the Certified Annual Debt Service Requirement resulting from the issuance of such Bonds. The "Certified Annual Debt Service Requirement" for any fiscal year shall be an amount equal to (a) the aggregate amount of principal, interest and premium, if any, payable on outstanding Bonds during such fiscal year plus (b) the amount required to be deposited into any reserve fund securing such Bonds or for the purpose of retiring or defeasing such Bonds plus (c) the amount of any deficiencies in required transfers of amounts described in clauses (a) and (b) for any prior fiscal year, minus (d) the amount, if any, of such interest to be paid from Bond proceeds on deposit under any indenture; provided, however, that interest payable on Variable Rate Bonds shall be calculated at the maximum rate of interest which may be payable during such fiscal year after taking into account any credits permitted in the related indenture against the amount of such interest required to be appropriated for such period pursuant to subsection (c) of Section 11 of this Act.
In each month during fiscal years 1986 through 1993, the State Treasurer and Comptroller shall transfer, on the last day of such month, from the Build Illinois Bond Account to the Build Illinois Bond Retirement and Interest Fund and shall make payment from the Build Illinois Bond Retirement and Interest Fund to the trustee under the Master Indenture of an amount equal to 1/12 of 150% of the amount set forth below for each such fiscal year, plus any cumulative deficiency in such transfers and payments for prior months; provided that such transfers shall commence in October, 1985 and such amounts for fiscal year 1986 shall equal 1/9 of 150% of the amount set forth below for such fiscal year:

Fiscal Year

Amount

1986

$15,000,000

1987

$25,000,000

1988

$40,000,000

1989

$54,000,000

1990

$85,400,000

1991

$133,600,000

1992

$164,400,000

1993

$188,900,000

provided that payments of such amounts from the Build Illinois Bond Retirement and Interest Fund to the trustee under the Master Indenture shall commence on the last day of the month in which Bonds are initially issued under this Act; and, further provided, that the first such payment to said trustee shall equal the entire amount then on deposit in the Build Illinois Bond Retirement and Interest Fund; and, further provided, that the aggregate amount of transfers and payments for any such fiscal year shall not exceed the amount set forth above for such fiscal year.
In each month in which Bonds are outstanding during fiscal year 1994 and each fiscal year thereafter, the State Treasurer and Comptroller shall transfer, on the last day of such month, (i) with respect to Bonds constituting bonds issued pursuant to the bond authorization enacted pursuant to this amendatory Act of the 96th General Assembly (and any refunding Bonds issued to refund such Bonds), first from the Capital Projects Fund and second, if needed, from the Build Illinois Bond Account and (ii) with respect to all other Bonds not described in clause (i), from the Build Illinois Bond Account, in each case, to the Build Illinois Bond Retirement and Interest Fund and shall make payment from the Build Illinois Bond Retirement and Interest Fund to the trustee under the Master Indenture of an amount equal to the greater of (a) 1/12th of 150% of the Certified Annual Debt Service Requirement or (b) the Tax Act Amount (as defined in Section 3 of the "Retailers' Occupation Tax Act", as amended) deposited in the Build Illinois Bond Account during such month, plus any cumulative deficiency in such transfers and payments for prior months; provided that such transfers and payments for any such fiscal year shall not exceed the greater of (a) the Certified Annual Debt Service Requirement or (b) the Tax Act Amount.
(Source: P.A. 96-36, eff. 7-13-09.)

(30 ILCS 425/14) (from Ch. 127, par. 2814)
Sec. 14. State Covenant. The State of Illinois irrevocably covenants and agrees with the holders of Bonds issued pursuant to this Act that the State will not limit or alter (a) the basis on which the taxes and revenues of the State are required to be collected and deposited in the Build Illinois Fund created under "An Act in relation to State finance", approved June 10, 1919, as amended, pursuant to Section 6z-9 of that Act and to be credited to and transferred from the Build Illinois Bond Account pursuant to Section 8.25 of that Act; (b) the basis on which transfers of amounts credited to the Build Illinois Bond Account are required to be made to the Build Illinois Bond Retirement and Interest Fund; (c) the purposes of the Build Illinois Bond Retirement and Interest Fund; or (d) the provisions of this Section 14, or of Sections 11, 12 and 13 of this Act or the provisions of Sections 6z-9 or 8.25 of "An Act in relation to State finance", approved June 10, 1919, as amended, so as to impair, in any of the foregoing respects, the obligations of contract incurred by the State in favor of the holders of Bonds issued under this Act. The covenant and agreement set forth in this Section may be included in any Bond Sale Order, trust indenture, agreement or Bond authorized under this Act.
(Source: P.A. 84-111.)

(30 ILCS 425/15) (from Ch. 127, par. 2815)
Sec. 15. Refunding Bonds. Refunding Bonds are hereby authorized for the purpose of refunding any outstanding Bonds, including the payment of any redemption premium thereon, any reasonable expenses of such refunding, and any interest accrued or to accrue to the earliest or any subsequent date of redemption or maturity of outstanding Bonds; provided that all non-refunding Bonds in an issue that includes refunding Bonds shall mature no later than the final maturity date of Bonds being refunded; provided that no refunding Bonds shall be offered for sale unless the net present value of debt service savings to be achieved by the issuance of the refunding Bonds is 3% or more of the principal amount of the refunding Bonds to be issued; and further provided that, except for refunding Bonds sold in fiscal year 2009, 2010, 2011, 2017, or 2018, the maturities of the refunding Bonds shall not extend beyond the maturities of the Bonds they refund, so that for each fiscal year in the maturity schedule of a particular issue of refunding Bonds, the total amount of refunding principal maturing and redemption amounts due in that fiscal year and all prior fiscal years in that schedule shall be greater than or equal to the total amount of refunded principal and redemption amounts that had been due over that year and all prior fiscal years prior to the refunding.
Refunding Bonds may be sold in such amounts and at such times, as directed by the Governor upon recommendation by the Director of the Governor's Office of Management and Budget. The Governor shall notify the State Treasurer and Comptroller of such refunding. The proceeds received from the sale of refunding Bonds shall be used for the retirement at maturity or redemption of such outstanding Bonds on any maturity or redemption date and, pending such use, shall be placed in escrow, subject to such terms and conditions as shall be provided for in the Bond Sale Order relating to the refunding Bonds. This Act shall constitute an irrevocable and continuing appropriation of all amounts necessary to establish an escrow account for the purpose of refunding outstanding Bonds and to pay the reasonable expenses of such refunding and of the issuance and sale of the refunding Bonds. Any such escrowed proceeds may be invested and reinvested in direct obligations of the United States of America, maturing at such time or times as shall be appropriate to assure the prompt payment, when due, of the principal of and interest and redemption premium, if any, on the refunded Bonds. After the terms of the escrow have been fully satisfied, any remaining balance of such proceeds and interest, income and profits earned or realized on the investments thereof shall be paid into the General Revenue Fund. The liability of the State upon the refunded Bonds shall continue, provided that the holders thereof shall thereafter be entitled to payment only out of the moneys deposited in the escrow account and the refunded Bonds shall be deemed paid, discharged and no longer to be outstanding.
Except as otherwise herein provided in this Section, such refunding Bonds shall in all other respects be issued pursuant to and subject to the terms and conditions of this Act and shall be secured by and payable from only the funds and sources which are provided under this Act.
(Source: P.A. 99-523, eff. 6-30-16; 100-23, eff. 7-6-17.)

(30 ILCS 425/16) (from Ch. 127, par. 2816)
Sec. 16. Compel Payment - Remedies of Bondholders. If the State fails to pay the principal of or interest on any of the Bonds or premium, if any, as the same become due, a civil action to compel payment may be instituted in the Supreme Court of Illinois as a court of original jurisdiction by the holder or holders of the Bonds on which such default of payment exists or by an indenture trustee acting on behalf of such holders. Delivery of a summons and a copy of the complaint to the Attorney General shall constitute sufficient service to give the Supreme Court of Illinois jurisdiction of the subject matter of such a suit and jurisdiction over the State and its officers named as defendants for the purpose of compelling such payment. Any case, controversy or cause of action concerning the validity of this Act relates to the revenue of the State of Illinois.
If the Supreme Court of Illinois denies the holder or holders of Bonds or an indenture trustee acting on their behalf leave to file an original action in the Supreme Court, the Bond holder or holders or such indenture trustee may bring the action in the Circuit Court of Sangamon County.
(Source: P.A. 84-111.)

(30 ILCS 425/17) (from Ch. 127, par. 2817)
Sec. 17. Investment of Money Not Needed for Current Expenditures - Application of Earnings.
(a) The State Treasurer may, with the Governor's approval, invest and reinvest any moneys on deposit in the Build Illinois Bond Fund and the Build Illinois Bond Retirement and Interest Fund in the State Treasury which are not needed for current expenditures due or about to become due from such funds. Earnings or interest income from investments in the Build Illinois Bond Fund shall be deposited by the State Treasurer in the General Revenue Fund. Earnings or interest income from investments in the Build Illinois Bond Retirement and Interest Fund shall be deposited in the Build Illinois Bond Retirement and Interest Fund. Upon the direction of the Governor or his authorized representative, the State Treasurer and Comptroller shall transfer from the Build Illinois Bond Retirement and Interest Fund all such earnings or interest income derived from investments in the Build Illinois Bond Retirement and Interest Fund to the trustee under the Master Indenture.
(b) Moneys in the Build Illinois Bond Fund may be invested as permitted in "An Act in relation to State moneys", approved June 28, 1919, as amended, and in "An Act relating to certain investments of public funds by public agencies", approved July 23, 1943, as amended. Moneys on deposit in the Build Illinois Bond Retirement and Interest Fund may be invested in securities constituting direct obligations of the United States Government, or in obligations the principal of and interest on which are guaranteed by the United States Government, or in certificates of deposit of any state or national bank which are fully secured by obligations of, or guaranteed as to principal and interest by, the United States Government. Moneys on deposit with indenture trustees shall be invested in accordance with the above laws and the provisions of the respective indentures.
(Source: P.A. 98-674, eff. 6-30-14.)



30 ILCS 430/ - Retirement Savings Act.

(30 ILCS 430/1) (from Ch. 127, par. 3751)
Sec. 1. This Act may be cited as the Retirement Savings Act.
(Source: P.A. 86-892.)

(30 ILCS 430/2) (from Ch. 127, par. 3752)
Sec. 2. (a) The General Assembly hereby finds and declares that: (1) the citizens of Illinois have a right to retirement incomes that allow them to live in comfort, dignity, and security; (2) the usefulness of the Individual Retirement Account in providing retirement benefits has been narrowed significantly by recent changes in tax laws; (3) the ability to invest in one's future and save for retirement is of benefit to not only the individual but to the economy as a whole; and (4) a federally tax-exempt investment program for retirement would ultimately benefit all citizens of Illinois.
(b) It is the purpose of this Retirement Savings Act to provide a suitable investment vehicle for Illinois residents to achieve a dignified retirement. It is the intent of this Act to provide to the State of Illinois an alternative low cost method of borrowing, within the purposes authorized in the General Obligation Bond Act, as now or hereafter amended, and which accomplishes these retirement objectives.
(Source: P.A. 86-892.)

(30 ILCS 430/3) (from Ch. 127, par. 3753)
Sec. 3. For the purposes of this Act, the term "retirement savings bonds" means general obligation bonds of the State issued under the General Obligation Bond Act, as now or hereafter amended, in accordance with this Act and designated as General Obligation Retirement Savings Bonds.
(Source: P.A. 86-892.)

(30 ILCS 430/4) (from Ch. 127, par. 3754)
Sec. 4. In order to provide investors with investment alternatives suitable for retirement purposes, and in furtherance of the public policy of this Act, bonds authorized by the provisions of the General Obligation Bond Act, as now or hereafter amended, in a total aggregate principal amount not to exceed $300,000,000, may be issued and sold from time to time, and as often as practicable, as Retirement Savings Bonds in such amounts as directed by the Governor, upon recommendation by the Director of the Governor's Office of Management and Budget. Bonds to be issued and sold as Retirement Savings Bonds shall be designated by the Governor and the Director of the Governor's Office of Management and Budget as "General Obligation Retirement Savings Bonds" in the proceedings authorizing the issuance of such Bonds, and shall be subject to all of the terms and provisions of the General Obligation Bond Act, as now or hereafter amended, except that Retirement Savings Bonds may bear interest payable at such time or times and may be sold at such prices and in such manner as may be determined by the Governor and the Director of the Governor's Office of Management and Budget. If Retirement Savings Bonds are sold at public sale, the public sale procedures shall be as set forth in Section 11 of the General Obligation Bond Act, as now or hereafter amended. Retirement Savings Bonds may be sold at negotiated sale if the Director of the Governor's Office of Management and Budget determines that a negotiated sale will result in either a more efficient and economic sale of such Bonds or greater access to such Bonds by investors who are residents of the State of Illinois. If any Retirement Savings Bonds are sold at a negotiated sale, the underwriter or underwriters to which such Bonds are sold shall (a) have an established retail presence in the State of Illinois or (b) in the judgment of the Director of the Governor's Office of Management and Budget, have sufficient capability to make a broad distribution of such Bonds to investors resident in the State of Illinois. In determining the aggregate original principal amount of Retirement Savings Bonds that has been issued pursuant to this Act, the aggregate original principal amount of such Bonds issued and sold shall be taken into account. Any bond issued under this Act may be payable in one payment on a fixed date, or as determined appropriate by the Governor and Director of the Governor's Office of Management and Budget.
(Source: P.A. 94-793, eff. 5-19-06.)

(30 ILCS 430/5) (from Ch. 127, par. 3755)
Sec. 5. Security of Retirement Savings Bonds. Any Retirement Savings Bonds issued under the General Obligation Bond Act, as now or hereafter amended, in accordance with this Act shall be direct, general obligations of the State of Illinois and subject to repayment as provided in the General Obligation Bond Act, as now or hereafter amended; however in the proceedings of the Governor and the Director of the Governor's Office of Management and Budget authorizing the issuance of Retirement Savings Bonds, such officials may covenant on behalf of the State with or for the benefit of the holders of such Bonds as to all matters deemed advisable by such officials, including the terms and conditions for creating and maintaining sinking funds, reserve funds and such other special funds as may be created in such proceedings, separate and apart from all other funds and accounts of the State, and such officials may make such other covenants as may be deemed necessary or desirable to assure the prompt payment of the principal of and interest on such Bonds. The transfers to and appropriations from the General Obligation Bond Retirement and Interest Fund required by the General Obligation Bond Act, as now or hereafter amended, shall be made to and from any fund or funds created pursuant to this Section for the payment of the principal of and interest on any Retirement Savings Bonds.
(Source: P.A. 94-793, eff. 5-19-06.)

(30 ILCS 430/6) (from Ch. 127, par. 3756)
Sec. 6. Compel payment; remedies of bondholders. If the State fails to pay the principal of or interest on any Retirement Savings Bonds or premium, if any, as the same become due, or shall fail to make any required monthly transfer of funds to provide for the payment of such principal, interest or premium, a civil action to compel payment may be instituted in the Supreme Court of Illinois as a court of original jurisdiction by the holder or holders of the Retirement Savings Bonds with respect to which such default of payment or failure to make a required transfer exists. Delivery of a summons and a copy of the complaint to the Attorney General shall constitute sufficient service to give the Supreme Court of Illinois jurisdiction of the subject matter of such suit and jurisdiction over the State and its officers named as defendants for the purpose of compelling such payment or transfer. Any case, controversy or cause of action concerning the validity of this Act relates to the revenue of the State of Illinois.
If the Supreme Court of Illinois denies the holder or holders of Bonds leave to file an original action in the Supreme Court, the bond holder or holders may bring the action in the Circuit Court of Sangamon County.
(Source: P.A. 86-892.)

(30 ILCS 430/7) (from Ch. 127, par. 3757)
Sec. 7. In order to carry out the purposes of this Act, the Governor and Director of the Governor's Office of Management and Budget may include within the proceedings authorizing the issuance of such Bonds, provisions or features deemed complementary to the purposes herein and to make such Bonds attractive to investors saving for retirement purposes. Such features, in the opinion of the Director of the Governor's Office of Management and Budget, shall not adversely impact the State's cost of funds.
Since this type of retirement savings bond may not be appropriate for all persons, any advertisements regarding the sale of such Bonds, including bond prospectuses shall include statements to the effect that (a) these bonds may not be suitable for all investors and, (b) prior to purchase, it is recommended that all investors consult with a qualified advisor regarding the suitability of the bonds as investments for retirement purposes.
(Source: P.A. 94-793, eff. 5-19-06.)



30 ILCS 435/ - Human Services Provider Bond Reserve Payment Act.

(30 ILCS 435/1)
Sec. 1. Short title. This Act may be cited as the Human Services Provider Bond Reserve Payment Act.
(Source: P.A. 88-117.)

(30 ILCS 435/5)
Sec. 5. Purpose. It is the purpose of this Act to enable human service providers to obtain long-term funding on more favorable terms by providing a mechanism whereby payments may be paid by the State directly to a trustee to replenish a reserve fund.
(Source: P.A. 88-117.)

(30 ILCS 435/10)
Sec. 10. Definitions. For the purposes of this Act:
(a) "Service provider" means any nongovernmental entity, either for-profit or not-for-profit, that enters into a contract with a State agency under which the entity is paid or reimbursed by the State for providing human services to persons in Illinois.
(b) "State agency" means the Department of Healthcare and Family Services (formerly Department of Public Aid), the Department of Public Health, the Department of Children and Family Services, the Department of Human Services, and any other department or agency of State government that enters into contracts with service providers under which the provider is paid or reimbursed by the State for providing human services to persons in Illinois.
(c) "Covered bond issue" means revenue bonds (i) that are issued by any agency of State or local government within this State, including without limitation bonds issued by the Illinois Finance Authority, (ii) that are to be directly or indirectly paid, in whole or in part, from payments due to a service provider under a human services contract with a State agency, and (iii) for which a debt service reserve or other reserve fund has been established, under the control of a named trustee, that the service provider is required to replenish in the event that moneys from the reserve fund are used to make payments of principal or interest on the bonds.
(Source: P.A. 95-331, eff. 8-21-07.)

(30 ILCS 435/15)
Sec. 15. Provider contracts. A State agency may include a provision authorizing payment to a bond trustee in accordance with Section 20 in any new or renewed contract with a service provider under which the provider is paid or reimbursed by the State for providing human services to persons in Illinois. At the request of a service provider, a State agency may agree to amend an existing human services contract to authorize payment to a bond trustee in accordance with Section 20.
(Source: P.A. 88-117.)

(30 ILCS 435/20)
Sec. 20. Payment to bond trustee.
(a) If authorized in the contract between a State agency and a service provider, whenever the service provider is required to replenish the reserve fund established under a covered bond issue, the trustee of the reserve fund shall certify to the affected State agency the amount required to meet the service provider's obligation. The certification must specifically identify:
(1) the covered bond issue involved;
(2) the name, address, and source of authority of the

trustee;

(3) the name and address of the service provider;
(4) the contract between the service provider and the

State agency; and

(5) the amount that the service provider is required

to pay into the reserve fund.

The certification must also include provisions requiring a refund to the State agency, or to the service provider if so directed by the State agency, of any surplus amount received by the bond trustee from the State agency.
(b) Beginning with the next contract payment date occurring at least 15 days after a certification that complies with subsection (a) has been received by a State agency, the State agency shall direct the payment of any money that is due and payable to the service provider under the contract for principal and interest, up to the amount specified in the certification, directly to the bond trustee to replenish the reserve fund. The State agency shall authorize payment, and the State Comptroller shall make the payment to the bond trustee, or if necessary to the provider in care of the trustee. Any amount due the service provider in excess of the amount certified shall be payable directly to the service provider. This Act does not require the State to alter its payment schedule.
(Source: P.A. 88-117.)

(30 ILCS 435/25)
Sec. 25. Report. By November 1 of each year, every State agency shall report to the Governor's Office of Management and Budget and the Auditor General any direct payment to a bond paying agent made by the agency under this Act during the previous fiscal year.
(Source: P.A. 94-793, eff. 5-19-06.)

(30 ILCS 435/99)
Sec. 99. This Act takes effect upon becoming law.
(Source: P.A. 88-117.)



30 ILCS 440/ - Illinois Unemployment Insurance Trust Fund Financing Act.

(30 ILCS 440/1)
Sec. 1. Short title. This Act may be cited as the Illinois Unemployment Insurance Trust Fund Financing Act.
(Source: P.A. 93-634, eff. 1-1-04.)

(30 ILCS 440/2)
Sec. 2. Findings and Declaration of Policy. It is hereby found and declared that:
A. It is an essential governmental function to

maintain funds in an amount sufficient to pay unemployment benefits when due;

B. At the time of the enactment of this Act,

unemployment benefits payments are made from Illinois' account in the Unemployment Trust Fund of the United States Treasury and are funded by employer contributions;

C. At the time of the enactment of this Act,

borrowing from the Federal government is the only option available to obtain sufficient funds to pay benefits when the balance in Illinois' account in the Unemployment Trust Fund of the United States Treasury is insufficient to make necessary payments;

D. Alternative methods of replenishing Illinois'

account in the Unemployment Trust Fund of the United States Treasury may reduce the costs of providing unemployment benefits and employers' cost of doing business in the State;

E. It is in the State's best interests to authorize

the issuance of bonds when appropriate for the purpose of continuing the unemployment insurance program at the lowest possible cost to the State and employers in Illinois; and

F. It is the public policy of this State to promote

and encourage the full participation of female- and minority-owned firms with regard to bonds issued by State departments, agencies, and authorities. The Director shall, therefore, ensure that the process for procuring contracts with regard to Bonds includes outreach to female- and minority-owned firms and gives due consideration to those firms in the selection and approval of any contracts with any parties necessary to issue Bonds.

(Source: P.A. 93-634, eff. 1-1-04.)

(30 ILCS 440/3)
Sec. 3. Definitions. For purposes of this Act:
A. "Act" shall mean the Illinois Unemployment Insurance Trust Fund Financing Act.
B. "Benefits" shall have the meaning provided in the Unemployment Insurance Act.
C. "Bond" means any type of revenue obligation, including, without limitation, fixed rate, variable rate, auction rate or similar bond, note, certificate, or other instrument, including, without limitation, an interest rate exchange agreement, an interest rate lock agreement, a currency exchange agreement, a forward payment conversion agreement, an agreement to provide payments based on levels of or changes in interest rates or currency exchange rates, an agreement to exchange cash flows or a series of payments, an option, put, or call to hedge payment, currency, interest rate, or other exposure, payable from and secured by a pledge of Fund Building Receipts collected pursuant to the Unemployment Insurance Act, and all interest and other earnings upon such amounts held in the Master Bond Fund, to the extent provided in the proceedings authorizing the obligation.
D. "Bond Administrative Expenses" means expenses and fees incurred to administer and issue, upon a conversion of any of the Bonds from one mode to another and from taxable to tax-exempt, the Bonds issued pursuant to this Act, including fees for paying agents, trustees, financial advisors, underwriters, remarketing agents, attorneys and for other professional services necessary to ensure compliance with applicable state or federal law.
E. "Bond Obligations" means the principal of a Bond and any premium and interest on a Bond issued pursuant to this Act, together with any amount owed under a related Credit Agreement.
F. "Credit Agreement" means, without limitation, a loan agreement, a revolving credit agreement, an agreement establishing a line of credit, a letter of credit, notes, municipal bond insurance, standby bond purchase agreements, surety bonds, remarketing agreements and the like, by which the Department may borrow funds to pay or redeem or purchase and hold its bonds, agreements for the purchase or remarketing of bonds or any other agreement that enhances the marketability, security, or creditworthiness of a Bond issued under this Act.
1. Such Credit Agreement shall provide the following:
a. The choice of law for the obligations of a

financial provider may be made for any state of these United States, but the law which shall apply to the Bonds shall be the law of the State of Illinois, and jurisdiction to enforce such Credit Agreement as against the Department shall be exclusively in the courts of the State of Illinois or in the applicable federal court having jurisdiction and located within the State of Illinois.

b. Any such Credit Agreement shall be fully

enforceable as a valid and binding contract as and to the extent provided by applicable law.

2. Without limiting the foregoing, such Credit

Agreement, may include any of the following:

a. Interest rates on the Bonds may vary from time

to time depending upon criteria established by the Director, which may include, without limitation:

(i) A variation in interest rates as may be

necessary to cause the Bonds to be remarketed from time to time at a price equal to their principal amount plus any accrued interest;

(ii) Rates set by auctions; or
(iii) Rates set by formula.
b. A national banking association, bank, trust

company, investment banker or other financial institution may be appointed to serve as a remarketing agent in that connection, and such remarketing agent may be delegated authority by the Department to determine interest rates in accordance with criteria established by the Department.

c. Alternative interest rates or provisions may

apply during such times as the Bonds are held by the financial providers or similar persons or entities providing a Credit Agreement for those Bonds and, during such times, the interest on the Bonds may be deemed not exempt from income taxation under the Internal Revenue Code for purposes of State law, as contained in the Bond Authorization Act, relating to the permissible rate of interest to be borne thereon.

d. Fees may be paid to the financial providers or

similar persons or entities providing a Credit Agreement, including all reasonably related costs, including therein costs of enforcement and litigation (all such fees and costs being financial provider payments) and financial provider payments may be paid, without limitation, from proceeds of the Bonds being the subject of such agreements, or from Bonds issued to refund such Bonds, provided that such financial provider payments shall be made subordinate to the payments on the Bonds.

e. The Bonds need not be held in physical form by

the financial providers or similar persons or entities providing a Credit Agreement when providing funds to purchase or carry the Bonds from others but may be represented in uncertificated form in the Credit Agreement.

f. The debt or obligation of the Department

represented by a Bond tendered for purchase to or otherwise made available to the Department thereupon acquired by either the Department or a financial provider shall not be deemed to be extinguished for purposes of State law until cancelled by the Department or its agent.

g. Such Credit Agreement may provide for

acceleration of the principal amounts due on the Bonds.

G. "Department" means the Illinois Department of Employment Security.
H. "Director" means the Director of the Illinois Department of Employment Security.
I. "Fund Building Rates" are those rates imposed pursuant to Section 1506.3 of the Unemployment Insurance Act.
J. "Fund Building Receipts" shall have the meaning provided in the Unemployment Insurance Act and includes earnings on such receipts.
K. "Master Bond Fund" shall mean, for any particular issuance of Bonds under this Act, the fund established for the deposit of Fund Building Receipts upon or prior to the issuance of Bonds under this Act, and during the time that any Bonds are outstanding under this Act and from which the payment of Bond Obligations and the related Bond Administrative Expenses incurred in connection with such Bonds shall be made. That portion of the Master Bond Fund containing the Required Fund Building Receipts Amount shall be irrevocably pledged to the timely payment of Bond Obligations and Bond Administrative Expenses due on any Bonds issued pursuant to this Act and any Credit Agreement entered in connection with the Bonds. The Master Bond Fund shall be held separate and apart from all other State funds. Moneys in the Master Bond Fund shall not be commingled with other State funds, but they shall be deposited as required by law and maintained in a separate account on the books of a savings and loan association, bank or other qualified financial institution. All interest earnings on amounts within the Master Bond Fund shall accrue to the Master Bond Fund. The Master Bond Fund may include such funds and accounts as are necessary for the deposit of bond proceeds, Fund Building Receipts, payment of principal, interest, administrative expenses, costs of issuance, in the case of bonds which are exempt from Federal taxation, rebate payments, and such other funds and accounts which may be necessary for the implementation and administration of this Act. The Director shall be liable on her or his general official bond for the faithful performance of her or his duties as custodian of the Master Bond Fund. Such liability on her or his official bond shall exist in addition to the liability upon any separate bond given by her or him. All sums recovered for losses sustained by the Master Bond Fund shall be deposited into the Fund.
The Director shall report quarterly in writing to the Employment Security Advisory Board concerning the actual and anticipated deposits into and expenditures and transfers made from the Master Bond Fund. Notwithstanding any other provision to the contrary, no report is required under this subsection K if (i) the Master Bond Fund held a net balance of zero as of the close of the immediately preceding calendar quarter, (ii) there have been no deposits into the Master Bond Fund within any of the immediately preceding 4 calendar quarters, and (iii) there have been no expenditures or transfers from the Master Bond Fund within any of the immediately preceding 4 calendar quarters.
L. "Required Fund Building Receipts Amount" means the aggregate amount of Fund Building Receipts required to be maintained in the Master Bond Fund as set forth in Section 4I of this Act.
(Source: P.A. 97-621, eff. 11-18-11.)

(30 ILCS 440/4)
Sec. 4. Authority to Issue Revenue Bonds.
A. The Department shall have the continuing power to borrow money for the purpose of carrying out the following:
1. To reduce or avoid the need to borrow or obtain a

federal advance under Section 1201, et seq., of the Social Security Act (42 U.S.C. Section 1321), as amended, or any similar federal law; or

2. To refinance a previous advance received by the

Department with respect to the payment of Benefits; or

3. To refinance, purchase, redeem, refund, advance

refund or defease (including, any combination of the foregoing) any outstanding Bonds issued pursuant to this Act; or

4. To fund a surplus in Illinois' account in the

Unemployment Trust Fund of the United States Treasury.

Paragraphs 1, 2 and 4 are inoperative on and after January 1, 2022.
B. As evidence of the obligation of the Department to repay money borrowed for the purposes set forth in Section 4A above, the Department may issue and dispose of its interest bearing revenue Bonds and may also, from time-to-time, issue and dispose of its interest bearing revenue Bonds to purchase, redeem, refund, advance refund or defease (including, any combination of the foregoing) any Bonds at maturity or pursuant to redemption provisions or at any time before maturity. The Director, in consultation with the Department's Employment Security Advisory Board, shall have the power to direct that the Bonds be issued. Bonds may be issued in one or more series and under terms and conditions as needed in furtherance of the purposes of this Act. The Illinois Finance Authority shall provide any technical, legal, or administrative services if and when requested by the Director and the Employment Security Advisory Board with regard to the issuance of Bonds. The Governor's Office of Management and Budget may, upon the written request of the Director, issue the bonds authorized pursuant to this Act on behalf of the Department and, for that purpose, may retain such underwriters, financial advisors, and counsel as may be appropriate from the Office's then-existing roster of prequalified vendors. Such Bonds shall be issued in the name of the State of Illinois for the benefit of the Department and shall be executed by the Director. In case any Director whose signature appears on any Bond ceases (after attaching his or her signature) to hold that office, her or his signature shall nevertheless be valid and effective for all purposes.
C. No Bonds shall be issued without the Director's written certification that, based upon a reasonable financial analysis, the issuance of Bonds is reasonably expected to:
(i) Result in a savings to the State as compared to

the cost of borrowing or obtaining an advance under Section 1201, et seq., Social Security Act (42 U.S.C. Section 1321), as amended, or any similar federal law;

(ii) Result in terms which are advantageous to the

State through refunding, advance refunding or other similar restructuring of outstanding Bonds;

(iii) Allow the State to avoid an anticipated

deficiency in the State's account in the Unemployment Trust Fund of the United States Treasury by funding a surplus in the State's account in the Unemployment Trust Fund of the United States Treasury; or

(iv) Prevent the reduction of the employer credit

provided under Section 3302 of the Federal Unemployment Tax Act with respect to employers subject to the Unemployment Insurance Act.

D. All such Bonds shall be payable from Fund Building Receipts. Bonds may also be paid from (i) to the extent allowable by law, from monies in the State's account in the Unemployment Trust Fund of the United States Treasury; and (ii) to the extent allowable by law, a federal advance under Section 1201, et seq., of the Social Security Act (42 U.S.C. Section 1321); and (iii) proceeds of Bonds and receipts from related credit and exchange agreements to the extent allowed by this Act and applicable legal requirements.
E. The maximum principal amount of the Bonds, when combined with the outstanding principal of all other Bonds issued pursuant to this Act, shall not at any time exceed $2,400,000,000, excluding all of the outstanding principal of any other Bonds issued pursuant to this Act for which payment has been irrevocably provided by refunding or other manner of defeasance. It is the intent of this Act that the outstanding Bond authorization limits provided for in this Section 4E shall be revolving in nature, such that the amount of Bonds outstanding that are not refunded or otherwise defeased shall be included in determining the maximum amount of Bonds authorized to be issued pursuant to the Act.
F. Such Bonds and refunding Bonds issued pursuant to this Act may bear such date or dates, may mature at such time or times not exceeding 10 years from their respective dates of issuance, and may bear interest at such rate or rates not exceeding the maximum rate authorized by the Bond Authorization Act, as amended and in effect at the time of the issuance of the Bonds.
G. The Department may enter into a Credit Agreement pertaining to the issuance of the Bonds, upon terms which are not inconsistent with this Act and any other laws, provided that the term of such Credit Agreement shall not exceed the term of the Bonds, plus any time period necessary to cure any defaults under such Credit Agreement.
H. Interest earnings paid to holders of the Bonds shall not be exempt from income taxes imposed by the State.
I. While any Bond Obligations are outstanding or anticipated to come due as a result of Bonds expected to be issued in either or both of the 2 immediately succeeding calendar quarters, the Department shall collect and deposit Fund Building Receipts into the Master Bond Fund in an amount necessary to satisfy the Required Fund Building Receipts Amount prior to expending Fund Building Receipts for any other purpose. The Required Fund Building Receipts Amount shall be that amount necessary to ensure the marketability of the Bonds, which shall be specified in the Bond Sale Order executed by the Director in connection with the issuance of the Bonds.
J. Holders of the Bonds shall have a first and priority claim on all Fund Building Receipts in the Master Bond Fund in parity with all other holders of the Bonds, provided that such claim may be subordinated to the provider of any Credit Agreement for any of the Bonds.
K. To the extent that Fund Building Receipts in the Master Bond Fund are not otherwise needed to satisfy the requirements of this Act and the instruments authorizing the issuance of the Bonds, such monies shall be used by the Department, in such amounts as determined by the Director to do any one or a combination of the following:
1. To purchase, refinance, redeem, refund, advance

refund or defease (or any combination of the foregoing) outstanding Bonds, to the extent such action is legally available and does not impair the tax exempt status of any of the Bonds which are, in fact, exempt from Federal income taxation; or

2. As a deposit in the State's account in the

Unemployment Trust Fund of the United States Treasury; or

3. As a deposit into the Special Programs Fund

provided for under Section 2107 of the Unemployment Insurance Act.

L. The Director shall determine the method of sale, type of bond, bond form, redemption provisions and other terms of the Bonds that, in the Director's judgment, best achieve the purposes of this Act and effect the borrowing at the lowest practicable cost, provided that those determinations are not inconsistent with this Act or other applicable legal requirements. Those determinations shall be set forth in a document entitled "Bond Sale Order" acceptable, in form and substance, to the attorney or attorneys acting as bond counsel for the Bonds in connection with the rendering of opinions necessary for the issuance of the Bonds and executed by the Director.
(Source: P.A. 96-30, eff. 6-30-09; 97-621, eff. 11-18-11.)

(30 ILCS 440/5)
Sec. 5. Bond Proceeds.
A. The proceeds of any Bonds issued pursuant to this Act, including investment income thereon, shall be held in trust in the Master Bond Fund for the following purpose and in such amounts as determined by the Director:
1. Paying the principal and interest on any

outstanding federal advance received by the Department under Section 1201, et seq., of the Social Security Act (42 U.S.C. Section 1321), as amended, or any similar federal law;

2. Being deposited into the State's account in the

Unemployment Trust Fund of the United States Treasury for the purpose of: (i) avoiding anticipated deficiencies in that account or (ii) funding a surplus in that account, when doing either (i) or (ii) will result in a savings to the State or employers or both;

3. Paying the costs of issuing or refinancing any

such Bonds;

4. Providing an appropriate reserve for any such

Bonds to the extent that the Department determines that an appropriate reserve is warranted; and

5. Paying capitalized interest on the Bonds for the

period determined necessary by the Department, not to exceed 2 years.

B. Excess Bond proceeds remaining available after the payments and deposits required pursuant to Section 5A1 through 5A5 above have been made, may be used in the following manner as determined by the Director:
1. To purchase, redeem or defease outstanding Bonds,

to the extent such action is legally available and does not impair the tax-exempt status of any of the Bonds which are, in fact, tax-exempt; or

2. To pay any scheduled interest payment or payments

due on any outstanding Bonds; or

3. Deposited in the State's account in the

Unemployment Trust Fund of the United States Treasury.

(Source: P.A. 93-634, eff. 1-1-04.)

(30 ILCS 440/6)
Sec. 6. Bonds Not A Pledge of the State.
A. Any Bonds issued under this Act, and any related Credit Agreement, are not a pledge of the faith and credit or moral obligation of the State or any State agency or political subdivision of the State. All Bonds, Bond Obligations and payment obligations deriving from any Credit Agreement are payable solely as provided in Section 4D.
B. Any Bonds and any related Credit Agreement issued under this Act must contain a conspicuous statement to the effect that:
1. Neither the State, nor any State agency, political

corporation, or political subdivision of the State, is obligated to pay the principal of or interest on the Bonds except as provided by this Act; and

2. Neither the faith and credit of the State or any

State agency, political corporation, or political subdivision of the State, nor the moral obligation of any of them, is pledged to the payment of the principal of or interest on the Bonds.

(Source: P.A. 93-634, eff. 1-1-04.)

(30 ILCS 440/7)
Sec. 7. State Not to Impair Bond Obligations. While Bonds under this Act are outstanding, the State irrevocably pledges and covenants that it shall not:
A. Take action to limit or restrict the rights of the Department to fulfill its responsibilities to pay Bond Obligations, Bond Administrative Expenses or otherwise comply with instruments entered by the Department pertaining to the issuance of the Bonds;
B. In any way impair the rights and remedies of the holders of the Bonds until the Bonds are fully discharged; or
C. Reduce:
1. The Fund Building Rates below the levels in

existence effective January 1, 2012;

2. The maximum amount includable as wages pursuant to

Section 235 of the Unemployment Insurance Act below the levels in existence effective January 1, 2012; and

3. The Solvency Adjustments imposed pursuant to

Section 1400.1 of the Unemployment Insurance Act below the levels in existence effective January 1, 2012.

(Source: P.A. 97-621, eff. 11-18-11.)

(30 ILCS 440/8)
Sec. 8. Continuing appropriation. This Act shall constitute an irrevocable and continuing appropriation of all amounts necessary in respect to use of Fund Building Receipts and Bond Proceeds for purposes specified in this Act, including, without limitation, for the provision for payment of principal and interest on the Bonds and other amounts due in connection with the issuance of the Bonds pursuant to this Act, to the fullest extent such appropriation is required.
(Source: P.A. 95-331, eff. 8-21-07.)

(30 ILCS 440/9)
Sec. 9. Director's Supplemental Authority. The Director, on behalf of the Department, is authorized to enter into the covenants and agreements required by this Act, make any determinations, calculations, rules or other promulgations required by this Act and engage or hire the necessary attorneys, financial advisors, consultants, verification agents, trustees, underwriters, remarketing agents and other professionals necessary to carry out the purposes and intent of this Act, unless otherwise expressly specified or required under this Act.
(Source: P.A. 93-634, eff. 1-1-04.)

(30 ILCS 440/10)
Sec. 10. No Personal Liability. No director, officer or employee of the Department or the State shall be personally liable as a result of exercising the rights and responsibilities granted under this Act.
(Source: P.A. 93-634, eff. 1-1-04.)

(30 ILCS 440/11)
Sec. 11. Omnibus Bonds Acts. With respect to instruments for the payment of money issued under this Act, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Omnibus Bond Acts, (ii) that the provisions of this Act are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Act within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Omnibus Bond Acts.
(Source: P.A. 93-634, eff. 1-1-04.)

(30 ILCS 440/12)
Sec. 12. Mandatory Provisions. The provisions of this Act are mandatory and not directory.
(Source: P.A. 93-634, eff. 1-1-04.)

(30 ILCS 440/13)
Sec. 13. Severability and inseverability. If any provision of this Act or its application to any person or circumstance is held invalid, the invalidity of that provision or application does not affect other provisions or applications of the Act that can be given effect without the invalid provision or application, except that this Act is inseverable to the extent that if all or any substantial and material part of Sections 1 through 12 are held invalid, then the entire Act (including both new and amendatory provisions) is invalid.
(Source: P.A. 93-634, eff. 1-1-04.)

(30 ILCS 440/13.1)
Sec. 13.1. (Amendatory provisions; text omitted).
(Source: P.A. 93-634, eff. 1-1-04.)

(30 ILCS 440/13.2)
Sec. 13.2. (Amendatory provisions; text omitted).
(Source: P.A. 93-634, eff. 1-1-04.)

(30 ILCS 440/13.3)
Sec. 13.3. (Amendatory provisions; text omitted).
(Source: P.A. 93-634, eff. 1-1-04.)

(30 ILCS 440/13.4)
Sec. 13.4. The Unemployment Insurance Act is amended by repealing Sections 1506.4 and 2104.
(Source: P.A. 93-634, eff. 1-1-04.)

(30 ILCS 440/14)
Sec. 14. Effective Date. This Act takes effect on January 1, 2004.
(Source: P.A. 93-634, eff. 1-1-04.)



30 ILCS 500/ - Illinois Procurement Code.

Article 1 - General Provisions

(30 ILCS 500/Art. 1 heading)

(30 ILCS 500/1-1)
Sec. 1-1. Short title. This Act may be cited as the Illinois Procurement Code.
(Source: P.A. 90-572, eff. date - See Sec. 99-5.)

(30 ILCS 500/1-5)
Sec. 1-5. Public policy. It is the purpose of this Code and is declared to be the policy of the State that the principles of competitive bidding and economical procurement practices shall be applicable to all purchases and contracts by or for any State agency.
(Source: P.A. 90-572, eff. date - See Sec. 99-5.)

(30 ILCS 500/1-10)
Sec. 1-10. Application.
(a) This Code applies only to procurements for which bidders, offerors, potential contractors, or contractors were first solicited on or after July 1, 1998. This Code shall not be construed to affect or impair any contract, or any provision of a contract, entered into based on a solicitation prior to the implementation date of this Code as described in Article 99, including but not limited to any covenant entered into with respect to any revenue bonds or similar instruments. All procurements for which contracts are solicited between the effective date of Articles 50 and 99 and July 1, 1998 shall be substantially in accordance with this Code and its intent.
(b) This Code shall apply regardless of the source of the funds with which the contracts are paid, including federal assistance moneys. Except as specifically provided in this Code, this Code shall not apply to:
(1) Contracts between the State and its political

subdivisions or other governments, or between State governmental bodies.

(2) Grants, except for the filing requirements of

Section 20-80.

(3) Purchase of care.
(4) Hiring of an individual as employee and not as an

independent contractor, whether pursuant to an employment code or policy or by contract directly with that individual.

(5) Collective bargaining contracts.
(6) Purchase of real estate, except that notice of

this type of contract with a value of more than $25,000 must be published in the Procurement Bulletin within 10 calendar days after the deed is recorded in the county of jurisdiction. The notice shall identify the real estate purchased, the names of all parties to the contract, the value of the contract, and the effective date of the contract.

(7) Contracts necessary to prepare for anticipated

litigation, enforcement actions, or investigations, provided that the chief legal counsel to the Governor shall give his or her prior approval when the procuring agency is one subject to the jurisdiction of the Governor, and provided that the chief legal counsel of any other procuring entity subject to this Code shall give his or her prior approval when the procuring entity is not one subject to the jurisdiction of the Governor.

(8) (Blank).
(9) Procurement expenditures by the Illinois

Conservation Foundation when only private funds are used.

(10) (Blank).
(11) Public-private agreements entered into according

to the procurement requirements of Section 20 of the Public-Private Partnerships for Transportation Act and design-build agreements entered into according to the procurement requirements of Section 25 of the Public-Private Partnerships for Transportation Act.

(12) Contracts for legal, financial, and other

professional and artistic services entered into on or before December 31, 2018 by the Illinois Finance Authority in which the State of Illinois is not obligated. Such contracts shall be awarded through a competitive process authorized by the Board of the Illinois Finance Authority and are subject to Sections 5-30, 20-160, 50-13, 50-20, 50-35, and 50-37 of this Code, as well as the final approval by the Board of the Illinois Finance Authority of the terms of the contract.

(13) Contracts for services, commodities, and

equipment to support the delivery of timely forensic science services in consultation with and subject to the approval of the Chief Procurement Officer as provided in subsection (d) of Section 5-4-3a of the Unified Code of Corrections, except for the requirements of Sections 20-60, 20-65, 20-70, and 20-160 and Article 50 of this Code; however, the Chief Procurement Officer may, in writing with justification, waive any certification required under Article 50 of this Code. For any contracts for services which are currently provided by members of a collective bargaining agreement, the applicable terms of the collective bargaining agreement concerning subcontracting shall be followed.

On and after January 1, 2019, this paragraph (13),

except for this sentence, is inoperative.

(14) Contracts for participation expenditures

required by a domestic or international trade show or exhibition of an exhibitor, member, or sponsor.

(15) Contracts with a railroad or utility that

requires the State to reimburse the railroad or utilities for the relocation of utilities for construction or other public purpose. Contracts included within this paragraph (15) shall include, but not be limited to, those associated with: relocations, crossings, installations, and maintenance. For the purposes of this paragraph (15), "railroad" means any form of non-highway ground transportation that runs on rails or electromagnetic guideways and "utility" means: (1) public utilities as defined in Section 3-105 of the Public Utilities Act, (2) telecommunications carriers as defined in Section 13-202 of the Public Utilities Act, (3) electric cooperatives as defined in Section 3.4 of the Electric Supplier Act, (4) telephone or telecommunications cooperatives as defined in Section 13-212 of the Public Utilities Act, (5) rural water or waste water systems with 10,000 connections or less, (6) a holder as defined in Section 21-201 of the Public Utilities Act, and (7) municipalities owning or operating utility systems consisting of public utilities as that term is defined in Section 11-117-2 of the Illinois Municipal Code.

Notwithstanding any other provision of law, for contracts entered into on or after October 1, 2017 under an exemption provided in any paragraph of this subsection (b), except paragraph (1), (2), or (5), each State agency shall post to the appropriate procurement bulletin the name of the contractor, a description of the supply or service provided, the total amount of the contract, the term of the contract, and the exception to the Code utilized. The chief procurement officer shall submit a report to the Governor and General Assembly no later than November 1 of each year that shall include, at a minimum, an annual summary of the monthly information reported to the chief procurement officer.
(c) This Code does not apply to the electric power procurement process provided for under Section 1-75 of the Illinois Power Agency Act and Section 16-111.5 of the Public Utilities Act.
(d) Except for Section 20-160 and Article 50 of this Code, and as expressly required by Section 9.1 of the Illinois Lottery Law, the provisions of this Code do not apply to the procurement process provided for under Section 9.1 of the Illinois Lottery Law.
(e) This Code does not apply to the process used by the Capital Development Board to retain a person or entity to assist the Capital Development Board with its duties related to the determination of costs of a clean coal SNG brownfield facility, as defined by Section 1-10 of the Illinois Power Agency Act, as required in subsection (h-3) of Section 9-220 of the Public Utilities Act, including calculating the range of capital costs, the range of operating and maintenance costs, or the sequestration costs or monitoring the construction of clean coal SNG brownfield facility for the full duration of construction.
(f) (Blank).
(g) (Blank).
(h) This Code does not apply to the process to procure or contracts entered into in accordance with Sections 11-5.2 and 11-5.3 of the Illinois Public Aid Code.
(i) Each chief procurement officer may access records necessary to review whether a contract, purchase, or other expenditure is or is not subject to the provisions of this Code, unless such records would be subject to attorney-client privilege.
(j) This Code does not apply to the process used by the Capital Development Board to retain an artist or work or works of art as required in Section 14 of the Capital Development Board Act.
(k) This Code does not apply to the process to procure contracts, or contracts entered into, by the State Board of Elections or the State Electoral Board for hearing officers appointed pursuant to the Election Code.
(l) This Code does not apply to the processes used by the Illinois Student Assistance Commission to procure supplies and services paid for from the private funds of the Illinois Prepaid Tuition Fund. As used in this subsection (l), "private funds" means funds derived from deposits paid into the Illinois Prepaid Tuition Trust Fund and the earnings thereon.
(Source: P.A. 99-801, eff. 1-1-17; 100-43, eff. 8-9-17.)

(30 ILCS 500/1-11)
Sec. 1-11. Applicability of certain Public Acts. The changes made to this Code by Public Act 96-793, Public Act 96-795, and this amendatory Act of the 96th General Assembly apply to those procurements for which bidders, offerors, vendors, potential contractors, or contractors were first solicited on or after July 1, 2010.
(Source: P.A. 98-1076, eff. 1-1-15.)

(30 ILCS 500/1-12)
Sec. 1-12. Applicability to artistic or musical services.
(a) This Code shall not apply to procurement expenditures necessary to provide artistic or musical services, performances, or theatrical productions held at a venue operated or leased by a State agency.
(b) Notice of each contract entered into by a State agency that is related to the procurement of goods and services identified in this Section shall be published in the Illinois Procurement Bulletin within 14 calendar days after contract execution. The chief procurement officer shall prescribe the form and content of the notice. Each State agency shall provide the chief procurement officer, on a monthly basis, in the form and content prescribed by the chief procurement officer, a report of contracts that are related to the procurement of supplies and services identified in this Section. At a minimum, this report shall include the name of the contractor, a description of the supply or service provided, the total amount of the contract, the term of the contract, and the exception to the Code utilized. A copy of any or all of these contracts shall be made available to the chief procurement officer immediately upon request. The chief procurement officer shall submit a report to the Governor and General Assembly no later than November 1 of each year that shall include, at a minimum, an annual summary of the monthly information reported to the chief procurement officer.
(c) (Blank).
(d) The General Assembly finds and declares that:
(1) This amendatory Act of the 100th General Assembly

manifests the intention of the General Assembly to remove the repeal of this Section.

(2) This Section was originally enacted to protect,

promote, and preserve the general welfare. Any construction of this Section that results in the repeal of this Section on December 31, 2016 would be inconsistent with the manifest intent of the General Assembly and repugnant to the context of this Code.

It is hereby declared to have been the intent of the General Assembly that this Section not be subject to repeal on December 31, 2016.
This Section shall be deemed to have been in continuous effect since August 3, 2012 (the effective date of Public Act 97-895), and it shall continue to be in effect henceforward until it is otherwise lawfully repealed. All previously enacted amendments to this Section taking effect on or after December 31, 2016, are hereby validated.
All actions taken in reliance on or pursuant to this Section in the procurement of artistic or musical services are hereby validated.
In order to ensure the continuing effectiveness of this Section, it is set forth in full and re-enacted by this amendatory Act of the 100th General Assembly. This re-enactment is intended as a continuation of this Section. It is not intended to supersede any amendment to this Section that is enacted by the 100th General Assembly.
In this amendatory Act of the 100th General Assembly, the base text of this Section is set forth as amended by Public Act 98-1076. Striking and underscoring is used only to show changes being made to the base text.
This Section applies to all procurements made on or before the effective date of this amendatory Act of the 100th General Assembly.
(Source: P.A. 100-43, eff. 8-9-17.)

(30 ILCS 500/1-13)
Sec. 1-13. Applicability to public institutions of higher education.
(a) This Code shall apply to public institutions of higher education, regardless of the source of the funds with which contracts are paid, except as provided in this Section.
(b) Except as provided in this Section, this Code shall not apply to procurements made by or on behalf of public institutions of higher education for any of the following:
(1) Memberships in professional, academic, research,

or athletic organizations on behalf of a public institution of higher education, an employee of a public institution of higher education, or a student at a public institution of higher education.

(2) Procurement expenditures for events or activities

paid for exclusively by revenues generated by the event or activity, gifts or donations for the event or activity, private grants, or any combination thereof.

(3) Procurement expenditures for events or activities

for which the use of specific potential contractors is mandated or identified by the sponsor of the event or activity, provided that the sponsor is providing a majority of the funding for the event or activity.

(4) Procurement expenditures necessary to provide

athletic, artistic or musical services, performances, events, or productions by or for a public institution of higher education.

(5) Procurement expenditures for periodicals, books,

subscriptions, database licenses, and other publications procured for use by a university library or academic department, except for expenditures related to procuring textbooks for student use or materials for resale or rental.

(6) Procurement expenditures for placement of

students in externships, practicums, field experiences, and for medical residencies and rotations.

(7) Contracts for programming and broadcast license

rights for university-operated radio and television stations.

(8) Procurement expenditures necessary to perform

sponsored research and other sponsored activities under grants and contracts funded by the sponsor or by sources other than State appropriations.

(9) Contracts with a foreign entity for research or

educational activities, provided that the foreign entity either does not maintain an office in the United States or is the sole source of the service or product.

Notice of each contract entered into by a public institution of higher education that is related to the procurement of goods and services identified in items (1) through (9) of this subsection shall be published in the Procurement Bulletin within 14 calendar days after contract execution. The Chief Procurement Officer shall prescribe the form and content of the notice. Each public institution of higher education shall provide the Chief Procurement Officer, on a monthly basis, in the form and content prescribed by the Chief Procurement Officer, a report of contracts that are related to the procurement of goods and services identified in this subsection. At a minimum, this report shall include the name of the contractor, a description of the supply or service provided, the total amount of the contract, the term of the contract, and the exception to the Code utilized. A copy of any or all of these contracts shall be made available to the Chief Procurement Officer immediately upon request. The Chief Procurement Officer shall submit a report to the Governor and General Assembly no later than November 1 of each year that shall include, at a minimum, an annual summary of the monthly information reported to the Chief Procurement Officer.
(b-5) Except as provided in this subsection, the provisions of this Code shall not apply to contracts for medical supplies, and to contracts for medical services necessary for the delivery of care and treatment at medical, dental, or veterinary teaching facilities utilized by Southern Illinois University or the University of Illinois and at any university-operated health care center or dispensary that provides care, treatment, and medications for students, faculty and staff. Other supplies and services needed for these teaching facilities shall be subject to the jurisdiction of the Chief Procurement Officer for Public Institutions of Higher Education who may establish expedited procurement procedures and may waive or modify certification, contract, hearing, process and registration requirements required by the Code. All procurements made under this subsection shall be documented and may require publication in the Illinois Procurement Bulletin.
(c) Procurements made by or on behalf of public institutions of higher education for the fulfillment of a grant shall be made in accordance with the requirements of this Code to the extent practical.
Upon the written request of a public institution of higher education, the Chief Procurement Officer may waive contract, registration, certification, and hearing requirements of this Code if, based on the item to be procured or the terms of a grant, compliance is impractical. The public institution of higher education shall provide the Chief Procurement Officer with specific reasons for the waiver, including the necessity of contracting with a particular potential contractor, and shall certify that an effort was made in good faith to comply with the provisions of this Code. The Chief Procurement Officer shall provide written justification for any waivers. By November 1 of each year, the Chief Procurement Officer shall file a report with the General Assembly identifying each contract approved with waivers and providing the justification given for any waivers for each of those contracts. Notice of each waiver made under this subsection shall be published in the Procurement Bulletin within 14 calendar days after contract execution. The Chief Procurement Officer shall prescribe the form and content of the notice.
(d) Notwithstanding this Section, a waiver of the registration requirements of Section 20-160 does not permit a business entity and any affiliated entities or affiliated persons to make campaign contributions if otherwise prohibited by Section 50-37. The total amount of contracts awarded in accordance with this Section shall be included in determining the aggregate amount of contracts or pending bids of a business entity and any affiliated entities or affiliated persons.
(e) Notwithstanding subsection (e) of Section 50-10.5 of this Code, the Chief Procurement Officer, with the approval of the Executive Ethics Commission, may permit a public institution of higher education to accept a bid or enter into a contract with a business that assisted the public institution of higher education in determining whether there is a need for a contract or assisted in reviewing, drafting, or preparing documents related to a bid or contract, provided that the bid or contract is essential to research administered by the public institution of higher education and it is in the best interest of the public institution of higher education to accept the bid or contract. For purposes of this subsection, "business" includes all individuals with whom a business is affiliated, including, but not limited to, any officer, agent, employee, consultant, independent contractor, director, partner, manager, or shareholder of a business. The Executive Ethics Commission may promulgate rules and regulations for the implementation and administration of the provisions of this subsection (e).
(f) As used in this Section:
"Grant" means non-appropriated funding provided by a federal or private entity to support a project or program administered by a public institution of higher education and any non-appropriated funding provided to a sub-recipient of the grant.
"Public institution of higher education" means Chicago State University, Eastern Illinois University, Governors State University, Illinois State University, Northeastern Illinois University, Northern Illinois University, Southern Illinois University, University of Illinois, Western Illinois University, and, for purposes of this Code only, the Illinois Mathematics and Science Academy.
(g) (Blank).
(h) The General Assembly finds and declares that:
(1) Public Act 98-1076, which took effect on January

1, 2015, changed the repeal date set for this Section from December 31, 2014 to December 31, 2016.

(2) The Statute on Statutes sets forth general rules

on the repeal of statutes and the construction of multiple amendments, but Section 1 of that Act also states that these rules will not be observed when the result would be "inconsistent with the manifest intent of the General Assembly or repugnant to the context of the statute".

(3) This amendatory Act of the 100th General Assembly

manifests the intention of the General Assembly to remove the repeal of this Section.

(4) This Section was originally enacted to protect,

promote, and preserve the general welfare. Any construction of this Section that results in the repeal of this Section on December 31, 2014 would be inconsistent with the manifest intent of the General Assembly and repugnant to the context of this Code.

It is hereby declared to have been the intent of the General Assembly that this Section not be subject to repeal on December 31, 2014.
This Section shall be deemed to have been in continuous effect since December 20, 2011 (the effective date of Public Act 97-643), and it shall continue to be in effect henceforward until it is otherwise lawfully repealed. All previously enacted amendments to this Section taking effect on or after December 31, 2014, are hereby validated.
All actions taken in reliance on or pursuant to this Section by any public institution of higher education, person, or entity are hereby validated.
In order to ensure the continuing effectiveness of this Section, it is set forth in full and re-enacted by this amendatory Act of the 100th General Assembly. This re-enactment is intended as a continuation of this Section. It is not intended to supersede any amendment to this Section that is enacted by the 100th General Assembly.
In this amendatory Act of the 100th General Assembly, the base text of the reenacted Section is set forth as amended by Public Act 98-1076. Striking and underscoring is used only to show changes being made to the base text.
This Section applies to all procurements made on or before the effective date of this amendatory Act of the 100th General Assembly.
(Source: P.A. 100-43, eff. 8-9-17.)

(30 ILCS 500/1-15)
Sec. 1-15. Definitions. For the purposes of this Code, the words set forth in the following Sections of this Article have the meanings set forth in those Sections.
(Source: P.A. 90-572, eff. 2-6-98.)

(30 ILCS 500/1-15.01)
Sec. 1-15.01. Bid. "Bid" means the response submitted by a bidder in a competitive sealed bidding process, to an invitation for bid, or to a multi-step sealed bidding process.
(Source: P.A. 98-1076, eff. 1-1-15.)

(30 ILCS 500/1-15.02)
Sec. 1-15.02. Bidder. "Bidder" means one who submits a response in a competitive sealed bidding process, to an invitation for bid, or to a multi-step sealed bidding process.
(Source: P.A. 98-1076, eff. 1-1-15.)

(30 ILCS 500/1-15.03)
Sec. 1-15.03. (Repealed).
(Source: P.A. 90-572, eff. 2-6-98. Repealed by P.A. 96-795, eff. 7-1-10.)

(30 ILCS 500/1-15.05)
Sec. 1-15.05. Board. "Board" means the Procurement Policy Board.
(Source: P.A. 90-572, eff. 2-6-98.)

(30 ILCS 500/1-15.10)
Sec. 1-15.10. Business. "Business" means any corporation, partnership, individual, sole proprietorship, joint stock company, joint venture, or other private legal entity.
(Source: P.A. 90-572, eff. 2-6-98.)

(30 ILCS 500/1-15.12)
Sec. 1-15.12. Change order. "Change order" means a change in a contract term, other than as specifically provided for in the contract, which authorizes or necessitates any increase or decrease in the cost of the contract or the time for completion for procurements subject to the jurisdiction of the chief procurement officers appointed pursuant to Section 10-20.
(Source: P.A. 98-1076, eff. 1-1-15.)

(30 ILCS 500/1-15.13)
Sec. 1-15.13. Chief Procurement Office. "Chief Procurement Office" means the offices to which the chief procurement officers are appointed pursuant to Section 10-20.
(Source: P.A. 98-1076, eff. 1-1-15.)

(30 ILCS 500/1-15.15)
Sec. 1-15.15. Chief Procurement Officer. "Chief Procurement Officer" means any of the 4 persons appointed or approved by a majority of the members of the Executive Ethics Commission:
(1) for procurements for construction and

construction-related services committed by law to the jurisdiction or responsibility of the Capital Development Board, the independent chief procurement officer appointed by a majority of the members of the Executive Ethics Commission.

(2) for procurements for all construction,

construction-related services, operation of any facility, and the provision of any construction or construction-related service or activity committed by law to the jurisdiction or responsibility of the Illinois Department of Transportation, including the direct or reimbursable expenditure of all federal funds for which the Department of Transportation is responsible or accountable for the use thereof in accordance with federal law, regulation, or procedure, the independent chief procurement officer appointed by the Secretary of Transportation with the consent of the majority of the members of the Executive Ethics Commission.

(3) for all procurements made by a public institution

of higher education, the independent chief procurement officer appointed by a majority of the members of the Executive Ethics Commission.

(4) (Blank).
(5) for all other procurements, the independent chief

procurement officer appointed by a majority of the members of the Executive Ethics Commission.

(Source: P.A. 95-481, eff. 8-28-07; 96-795, eff. 7-1-10 (see Section 5 of P.A. 96-793 for the effective date of changes made by P.A. 96-795); 96-920, eff. 7-1-10.)

(30 ILCS 500/1-15.17)
Sec. 1-15.17. Contractor. "Contractor" means any person having a contract with a State agency as defined in Section 1-15.30.
(Source: P.A. 98-1076, eff. 1-1-15.)

(30 ILCS 500/1-15.20)
Sec. 1-15.20. Construction, construction-related, and construction support services. "Construction" means building, altering, repairing, improving, or demolishing any public structure or building, or making improvements of any kind to public real property. Construction does not include the routine operation, routine repair, or routine maintenance of existing structures, buildings, or real property.
"Construction-related services" means those services including construction design, layout, inspection, support, feasibility or location study, research, development, planning, or other investigative study undertaken by a construction agency concerning construction or potential construction.
"Construction support" means all equipment, supplies, and services that are necessary to the operation of a construction agency's construction program. "Construction support" does not include construction-related services.
(Source: P.A. 100-43, eff. 8-9-17.)

(30 ILCS 500/1-15.25)
Sec. 1-15.25. Construction agency. "Construction agency" means the Capital Development Board for construction or remodeling of State-owned facilities; the Illinois Department of Transportation for construction or maintenance of roads, highways, bridges, and airports; the Illinois Toll Highway Authority for construction or maintenance of toll highways; the Illinois Power Agency for construction, maintenance, and expansion of Agency-owned facilities, as defined in Section 1-10 of the Illinois Power Agency Act; and any other State agency entering into construction contracts as authorized by law or by delegation from the chief procurement officer.
(Source: P.A. 95-481, eff. 8-28-07.)

(30 ILCS 500/1-15.30)
Sec. 1-15.30. Contract. "Contract" means all types of State agreements, regardless of what they may be called, for the procurement, use, or disposal of supplies, services, professional or artistic services, or construction or for leases of real property where the State is the lessee, or capital improvements, and including renewals, master contracts, contracts for financing through use of installment or lease-purchase arrangements, renegotiated contracts, amendments to contracts, and change orders.
(Source: P.A. 98-1076, eff. 1-1-15.)

(30 ILCS 500/1-15.35)
Sec. 1-15.35. Cost-reimbursement contract. "Cost-reimbursement contract" means a contract under which a contractor is reimbursed for costs that are allowable and allocable in accordance with the contract terms and the provisions of this Code, and a fee, if any.
(Source: P.A. 90-572, eff. 2-6-98.)

(30 ILCS 500/1-15.40)
Sec. 1-15.40. Electronic procurement. "Electronic procurement" means conducting all or some of the procurement function over the Internet.
(Source: P.A. 100-43, eff. 8-9-17.)

(30 ILCS 500/1-15.42)
Sec. 1-15.42. Grant. "Grant" means the furnishing by the State of assistance, whether financial or otherwise, to any person to support a program authorized by law. It does not include an award the primary purpose of which is to procure an end product for the direct benefit or use of the State agency making the grant, whether in the form of goods, services, or construction. A contract that results from such an award is not a grant and is subject to this Code.
(Source: P.A. 90-572, eff. 2-6-98.)

(30 ILCS 500/1-15.45)
Sec. 1-15.45. Invitation for bids. "Invitation for bids" means the process by which a purchasing agency requests information from bidders, including all documents, whether attached or incorporated by reference, used for soliciting bids.
(Source: P.A. 90-572, eff. 2-6-98.)

(30 ILCS 500/1-15.47)
Sec. 1-15.47. Master contract. "Master contract" means a definite quantity, indefinite quantity, or requirements contract awarded in accordance with this Code, against which subsequent orders may be placed to meet the needs of a State purchasing entity. A master contract may be for use by a single State purchasing entity or for multiple State purchasing entities and other entities as authorized under the Governmental Joint Purchasing Act.
(Source: P.A. 100-43, eff. 8-9-17.)

(30 ILCS 500/1-15.48)
Sec. 1-15.48. Multiple award. "Multiple award" means an award that is made to 2 or more bidders or offerors for similar supplies, services, or construction-related services.
(Source: P.A. 100-43, eff. 8-9-17.)

(30 ILCS 500/1-15.49)
Sec. 1-15.49. No-cost contract. "No-cost contract" means a contract in which the State of Illinois does not make a payment to or receive a payment from the vendor, but the vendor has the contractual authority to charge an entity other than the State of Illinois for supplies or services at the State's contracted rate to fulfill the State's mandated requirements.
(Source: P.A. 100-43, eff. 8-9-17.)

(30 ILCS 500/1-15.50)
Sec. 1-15.50. Negotiation. "Negotiation" means the process of selecting a contractor other than by competitive sealed bids, multi-step sealed bidding, or competitive sealed proposals, whereby a purchasing agency can establish any and all terms and conditions of a procurement contract by discussion with one or more potential contractors.
(Source: P.A. 98-1076, eff. 1-1-15.)

(30 ILCS 500/1-15.51)
Sec. 1-15.51. Offer. "Offer" means a response submitted by an offeror in a competitive sealed proposal process or to a request for proposal.
(Source: P.A. 98-1076, eff. 1-1-15.)

(30 ILCS 500/1-15.52)
Sec. 1-15.52. Offeror. "Offeror" means any person who submits a proposal in response to a competitive sealed proposal process or a request for proposals.
(Source: P.A. 98-1076, eff. 1-1-15.)

(30 ILCS 500/1-15.55)
Sec. 1-15.55. Person. "Person" means any business, public or private corporation, partnership, individual, union, committee, club, unincorporated association or other organization or group of individuals, or other legal entity.
(Source: P.A. 90-572, eff. 2-6-98.)

(30 ILCS 500/1-15.60)
Sec. 1-15.60. Professional and artistic services. "Professional and artistic services" means those services provided under contract to a State agency by a person or business, acting as an independent contractor, qualified by education, experience, and technical ability.
(Source: P.A. 90-572, eff. 2-6-98.)

(30 ILCS 500/1-15.65)
Sec. 1-15.65. Purchase description. "Purchase description" means the words used in a solicitation to describe the supplies, services, professional or artistic services, or construction to be procured or real property or capital improvements to be leased and includes specifications attached to or made a part of the solicitation.
(Source: P.A. 90-572, eff. 2-6-98.)

(30 ILCS 500/1-15.68)
Sec. 1-15.68. Purchase of care. "Purchase of care" means a contract with a person for the furnishing of medical, educational, psychiatric, vocational, rehabilitative, social, or human services directly to a recipient of a State aid program.
(Source: P.A. 90-572, eff. 2-6-98.)

(30 ILCS 500/1-15.70)
Sec. 1-15.70. Purchasing agency. "Purchasing agency" means a State agency that enters into a contract at the direction of a State purchasing officer authorized by a chief procurement officer or a chief procurement officer.
(Source: P.A. 96-795, eff. 7-1-10 (see Section 5 of P.A. 96-793 for the effective date of changes made by P.A. 96-795).)

(30 ILCS 500/1-15.75)
Sec. 1-15.75. Request for proposals. "Request for proposals" means the process by which a purchasing agency requests information from offerors, including all documents, whether attached or incorporated by reference, used for soliciting proposals.
(Source: P.A. 90-572, eff. 2-6-98.)

(30 ILCS 500/1-15.80)
Sec. 1-15.80. Responsible bidder, potential contractor, or offeror. "Responsible bidder, potential contractor, or offeror" means a person who has the capability in all respects to perform fully the contract requirements and the integrity and reliability that will assure good faith performance. A responsible bidder or offeror shall not include a business or other entity that does not exist as a legal entity at the time a bid or offer is submitted for a State contract.
(Source: P.A. 98-1076, eff. 1-1-15.)

(30 ILCS 500/1-15.85)
Sec. 1-15.85. Responsive bidder. "Responsive bidder" means a person who has submitted a bid that conforms in all material respects to the invitation for bids.
(Source: P.A. 90-572, eff. 2-6-98.)

(30 ILCS 500/1-15.86)
Sec. 1-15.86. Responsive offeror. "Responsive offeror" means a person who has submitted an offer that conforms in all material respects to the request for proposals.
(Source: P.A. 98-1076, eff. 1-1-15.)

(30 ILCS 500/1-15.90)
Sec. 1-15.90. Services. "Services" means the furnishing of labor, time, or effort by a contractor, not involving the delivery of a specific end product other than reports or supplies that are incidental to the required performance.
(Source: P.A. 90-572, eff. 2-6-98.)

(30 ILCS 500/1-15.93)
(Section scheduled to be repealed on January 1, 2020)
Sec. 1-15.93. Single prime. "Single prime" means the design-bid-build procurement delivery method for a building construction project in which the Capital Development Board is the construction agency procuring 2 or more subdivisions of work enumerated in paragraphs (1) through (5) of subsection (a) of Section 30-30 of this Code under a single contract. This Section is repealed on January 1, 2020.
(Source: P.A. 99-257, eff. 8-4-15.)

(30 ILCS 500/1-15.95)
Sec. 1-15.95. Specifications. "Specifications" means any description, provision, or requirement pertaining to the physical or functional characteristics or of the nature of a supply, service, or other item to be procured under a contract. Specifications may include a description of any requirement for inspecting, testing, or preparing a supply, service, professional or artistic service, construction, or other item for delivery.
(Source: P.A. 90-572, eff. 2-6-98.)

(30 ILCS 500/1-15.100)
Sec. 1-15.100. State agency. "State agency" means and includes all boards, commissions, agencies, institutions, authorities, and bodies politic and corporate of the State, created by or in accordance with the constitution or statute, of the executive branch of State government and does include colleges, universities, and institutions under the jurisdiction of the governing boards of the University of Illinois, Southern Illinois University, Illinois State University, Eastern Illinois University, Northern Illinois University, Western Illinois University, Chicago State University, Governor State University, Northeastern Illinois University, and the Board of Higher Education. However, this term does not apply to public employee retirement systems or investment boards that are subject to fiduciary duties imposed by the Illinois Pension Code or to the University of Illinois Foundation. "State agency" does not include units of local government, school districts, community colleges under the Public Community College Act, and the Illinois Comprehensive Health Insurance Board.
(Source: P.A. 90-572, eff. 2-6-98.)

(30 ILCS 500/1-15.105)
Sec. 1-15.105. State purchasing officer. "State purchasing officer" means a person appointed by any of the chief procurement officers to exercise the procurement authority created by this Code or by rule.
(Source: P.A. 90-572, eff. 2-6-98.)

(30 ILCS 500/1-15.107)
Sec. 1-15.107. Subcontract. "Subcontract" means a contract between a person and a person who has a contract subject to this Code, pursuant to which the subcontractor provides to the contractor, or, if the contract price exceeds $50,000, another subcontractor, some or all of the goods, services, real property, remuneration, or other monetary forms of consideration that are the subject of the primary contract and includes, among other things, subleases from a lessee of a State agency. For purposes of this Code, a "subcontract" does not include purchases of goods or supplies that are incidental to the performance of a contract by a person who has a contract subject to this Code.
(Source: P.A. 97-895, eff. 8-3-12; 98-1076, eff. 1-1-15.)

(30 ILCS 500/1-15.108)
Sec. 1-15.108. Subcontractor. "Subcontractor" means a person or entity that enters into a contractual agreement with a total value of $50,000 or more with a person or entity who has a contract subject to this Code pursuant to which the person or entity provides some or all of the goods, services, real property, remuneration, or other monetary forms of consideration that are the subject of the primary State contract, including subleases from a lessee of a State contract. For purposes of this Code, a person or entity is not a "subcontractor" if that person only provides goods or supplies that are incidental to the performance of a contract by a person who has a contract subject to this Code.
(Source: P.A. 97-895, eff. 8-3-12; 98-1076, eff. 1-1-15.)

(30 ILCS 500/1-15.110)
Sec. 1-15.110. Supplies. "Supplies" means all personal property, including but not limited to equipment, materials, printing, and insurance, and the financing of those supplies that can be procured regularly or are available on the commercial market.
(Source: P.A. 98-1076, eff. 1-1-15.)

(30 ILCS 500/1-15.111)
Sec. 1-15.111. Supplier. "Supplier" means any person or entity providing supplies, including, but not limited to, equipment, materials, printing, and insurance, and the financing of those supplies that can be procured regularly or are available on the commercial market.
(Source: P.A. 98-1076, eff. 1-1-15.)

(30 ILCS 500/1-15.115)
Sec. 1-15.115. Using agency. "Using agency" means a State agency that uses items procured under this Code.
(Source: P.A. 90-572, eff. 2-6-98.)

(30 ILCS 500/1-15.120)
Sec. 1-15.120. Expatriated entity. "Expatriated entity" means a foreign incorporated entity which is treated as an inverted domestic corporation under subsection (b) of Section 835 of the Homeland Security Act of 2002, 6 U.S.C. 395(b), or any subsidiary of such an entity. The Federal regulations found at 26 CFR 1.7874-3 may be used to determine when 6 U.S.C. 395(b)(3) applies.
(Source: P.A. 100-551, eff. 1-1-18.)

(30 ILCS 500/1-25)
Sec. 1-25. Property rights. No person shall have any right to a specific contract with the State unless that person has a contract that has been signed by an officer or employee of the purchasing agency with appropriate signature authority. The State shall be under no obligation to issue an award or execute a contract.
(Source: P.A. 90-572, eff. date - See Sec. 99-5.)

(30 ILCS 500/1-30)
Sec. 1-30. Applicability to Constitutional Officers and the Legislative and Judicial Branches.
(a) The constitutional officers shall procure their needs in a manner substantially in accordance with the requirements of this Code and shall promulgate rules no less restrictive than the requirements of this Code.
(b) The legislative and judicial branches are exempt from this Code. The legislative and judicial branches shall make procurements in accordance with rules promulgated to meet their needs. Procurement rules promulgated by the legislative and judicial branches may incorporate provisions of this Code.
(Source: P.A. 90-572, eff. date - See Sec. 99-5.)



Article 5 - Policy Organization

(30 ILCS 500/Art. 5 heading)

(30 ILCS 500/5-5)
Sec. 5-5. Procurement Policy Board.
(a) Creation. There is created a Procurement Policy Board, an agency of the State of Illinois.
(b) Authority and duties. The Board shall have the authority and responsibility to review, comment upon, and recommend, consistent with this Code, rules and practices governing the procurement, management, control, and disposal of supplies, services, professional or artistic services, construction, and real property and capital improvement leases procured by the State. The Board shall also have the authority to recommend a program for professional development and provide opportunities for training in procurement practices and policies to chief procurement officers and their staffs in order to ensure that all procurement is conducted in an efficient, professional, and appropriately transparent manner.
Upon a three-fifths vote of its members, the Board may review a contract. Upon a three-fifths vote of its members, the Board may propose procurement rules for consideration by chief procurement officers. These proposals shall be published in each volume of the Procurement Bulletin. Except as otherwise provided by law, the Board shall act upon the vote of a majority of its members who have been appointed and are serving.
(b-5) Reviews, studies, and hearings. The Board may review, study, and hold public hearings concerning the implementation and administration of this Code. Each chief procurement officer, State purchasing officer, procurement compliance monitor, and State agency shall cooperate with the Board, provide information to the Board, and be responsive to the Board in the Board's conduct of its reviews, studies, and hearings.
(c) Members. The Board shall consist of 5 members appointed one each by the 4 legislative leaders and the Governor. Each member shall have demonstrated sufficient business or professional experience in the area of procurement to perform the functions of the Board. No member may be a member of the General Assembly.
(d) Terms. Of the initial appointees, the Governor shall designate one member, as Chairman, to serve a one-year term, the President of the Senate and the Speaker of the House shall each appoint one member to serve 3-year terms, and the Minority Leader of the House and the Minority Leader of the Senate shall each appoint one member to serve 2-year terms. Subsequent terms shall be 4 years. Members may be reappointed for succeeding terms.
(e) Reimbursement. Members shall receive no compensation but shall be reimbursed for any expenses reasonably incurred in the performance of their duties.
(f) Staff support. Upon a three-fifths vote of its members, the Board may employ an executive director. Subject to appropriation, the Board also may employ a reasonable and necessary number of staff persons.
(g) Meetings. Meetings of the Board may be conducted telephonically, electronically, or through the use of other telecommunications. Written minutes of such meetings shall be created and available for public inspection and copying.
(h) Procurement recommendations. Upon a three-fifths vote of its members, the Board may review a proposal, bid, or contract and issue a recommendation to void a contract or reject a proposal or bid based on any violation of this Code or the existence of a conflict of interest as described in subsections (b) and (d) of Section 50-35. A chief procurement officer or State purchasing officer shall notify the Board if an alleged conflict of interest or violation of the Code is identified, discovered, or reasonably suspected to exist. Any person or entity may notify the Board of an alleged conflict of interest or violation of the Code. A recommendation of the Board shall be delivered to the appropriate chief procurement officer and Executive Ethics Commission within 7 calendar days and must be published in the next volume of the Procurement Bulletin. In the event that an alleged conflict of interest or violation of the Code that was not originally disclosed with the bid, offer, or proposal is identified and filed with the Board, the Board shall provide written notice of the alleged conflict of interest or violation to the bidder, offeror, potential contractor, contractor, or subcontractor on that contract. If the alleged conflict of interest or violation is by the subcontractor, written notice shall also be provided to the bidder, offeror, potential contractor, or contractor. The bidder, offeror, potential contractor, contractor, or subcontractor shall have 15 calendar days to provide a written response to the notice, and a hearing before the Board on the alleged conflict of interest or violation shall be held upon request by the bidder, offeror, potential contractor, contractor, or subcontractor. The requested hearing date and time shall be determined by the Board, but in no event shall the hearing occur later than 15 calendar days after the date of the request.
(i) After providing notice and a hearing as required by subsection (h), the Board shall refer any alleged violations of this Code to the Executive Inspector General in addition to or instead of issuing a recommendation to void a contract.
(j) Response. Each State agency shall respond promptly in writing to all inquiries and comments of the Procurement Policy Board.
(Source: P.A. 100-43, eff. 8-9-17.)

(30 ILCS 500/5-23)
Sec. 5-23. Interests of Board members. Members of the Procurement Policy Board employed by or holding an interest in an entity doing business with or attempting to do business with the State of Illinois do not, by their service on the Board, preclude that entity from doing business with or attempting to do business with the State.
(Source: P.A. 90-572, eff. date - See Sec. 99-5.)

(30 ILCS 500/5-25)
Sec. 5-25. Rulemaking authority; agency policy; agency response.
(a) Rulemaking. A chief procurement officer authorized to make procurements under this Code shall have the authority to promulgate rules to carry out that authority. The rulemaking on specific procurement topics mentioned in specific Sections of this Code shall not be construed as prohibiting or limiting rulemaking on other procurement topics.
All rules shall be promulgated in accordance with the Illinois Administrative Procedure Act. Contractual provisions, specifications, and procurement descriptions are not rules and are not subject to the Illinois Administrative Procedure Act. All rules other than those promulgated by the Board shall be presented in writing to the Board for review and comment. The Board shall express their opinions and recommendations in writing. The proposed rules and recommendations shall be made available for public review. The rules shall also be approved by the Joint Committee on Administrative Rules.
(b) Policy. Each chief procurement officer shall promptly notify the Procurement Policy Board in writing of any proposed new procurement rule or policy or any proposed change in an existing procurement rule or policy.
(c) Response. Each State agency must respond promptly in writing to all inquiries and comments of the Procurement Policy Board.
(Source: P.A. 98-1076, eff. 1-1-15.)

(30 ILCS 500/5-30)
Sec. 5-30. Proposed contracts; Procurement Policy Board.
(a) Except as provided in subsection (c), within 14 calendar days after notice of the awarding or letting of a contract has appeared in the Procurement Bulletin in accordance with subsection (b) of Section 15-25, the Board may request in writing from the contracting agency and the contracting agency shall promptly, but in no event later than 7 calendar days after receipt of the request, provide to the Board, by electronic or other means satisfactory to the Board, documentation in the possession of the contracting agency concerning the proposed contract. Nothing in this subsection is intended to waive or abrogate any privilege or right of confidentiality authorized by law.
(b) No contract subject to this Section may be entered into until the 14-day period described in subsection (a) has expired, unless the contracting agency requests in writing that the Board waive the period and the Board grants the waiver in writing.
(c) This Section does not apply to (i) contracts entered into under this Code for small and emergency procurements as those procurements are defined in Article 20 and (ii) contracts for professional and artistic services that are nonrenewable, one year or less in duration, and have a value of less than $20,000. If requested in writing by the Board, however, the contracting agency must promptly, but in no event later than 10 calendar days after receipt of the request, transmit to the Board a copy of the contract for an emergency procurement and documentation in the possession of the contracting agency concerning the contract.
(Source: P.A. 100-43, eff. 8-9-17.)



Article 10 - Appointments

(30 ILCS 500/Art. 10 heading)

(30 ILCS 500/10-5)
Sec. 10-5. Exercise of procurement authority. The chief procurement officer shall exercise all procurement authority created by this Code. The State purchasing officers appointed under this Code shall exercise procurement authority at the direction of their respective chief procurement officer. Decisions of a State purchasing officer are subject to review by the respective chief procurement officer.
(Source: P.A. 96-795, eff. 7-1-10 (see Section 5 of P.A. 96-793 for the effective date of changes made by P.A. 96-795).)

(30 ILCS 500/10-10)
Sec. 10-10. Independent State purchasing officers.
(a) The chief procurement officer shall appoint a State purchasing officer for each agency that the chief procurement officer is responsible for under Section 1-15.15. A State purchasing officer shall be located in the State agency that the officer serves but shall report to his or her respective chief procurement officer. The State purchasing officer shall have direct communication with agency staff assigned to assist with any procurement process. At the direction of his or her respective chief procurement officer, a State purchasing officer shall have the authority to (i) review any contract or contract amendment prior to execution to ensure that applicable procurement and contracting standards were followed and (ii) approve or reject contracts for a purchasing agency. If the State purchasing officer provides written approval of the contract, the head of the applicable State agency shall have the authority to sign and enter into that contract. All actions of a State purchasing officer are subject to review by a chief procurement officer in accordance with procedures and policies established by the chief procurement officer.
(a-5) A State purchasing officer may (i) attend any procurement meetings; (ii) access any records or files related to procurement; (iii) submit reports to the chief procurement officer on procurement issues; (iv) ensure the State agency is maintaining appropriate records; and (v) ensure transparency of the procurement process.
(a-10) If a State purchasing officer is aware of misconduct, waste, or inefficiency with respect to State procurement, the State purchasing officer shall advise the State agency of the issue in writing. If the State agency does not correct the issue, the State purchasing officer shall report the problem, in writing, to the chief procurement officer and appropriate Inspector General.
(b) In addition to any other requirement or qualification required by State law, within 30 months after appointment, a State purchasing officer must be a Certified Professional Public Buyer or a Certified Public Purchasing Officer, pursuant to certification by the Universal Public Purchasing Certification Council or the Institute for Supply Management. A State purchasing officer shall serve a term of 5 years beginning on the date of the officer's appointment. A State purchasing officer shall have an office located in the State agency that the officer serves but shall report to the chief procurement officer. A State purchasing officer may be removed by a chief procurement officer for cause after a hearing by the Executive Ethics Commission. The chief procurement officer or executive officer of the State agency housing the State purchasing officer may institute a complaint against the State purchasing officer by filing such a complaint with the Commission and the Commission shall have a public hearing based on the complaint. The State purchasing officer, chief procurement officer, and executive officer of the State agency shall receive notice of the hearing and shall be permitted to present their respective arguments on the complaint. After the hearing, the Commission shall make a non-binding recommendation on whether the State purchasing officer shall be removed. The salary of a State purchasing officer shall be established by the chief procurement officer and may not be diminished during the officer's term. In the absence of an appointed State purchasing officer, the applicable chief procurement officer shall exercise the procurement authority created by this Code and may appoint a temporary acting State purchasing officer.
(c) Each State purchasing officer owes a fiduciary duty to the State.
(Source: P.A. 100-43, eff. 8-9-17.)

(30 ILCS 500/10-15)
Sec. 10-15. Procurement compliance monitors.
(a) The Executive Ethics Commission may appoint procurement compliance monitors to oversee and review the procurement processes. Each procurement compliance monitor shall serve a term of 5 years beginning on the date of the officer's appointment. Each procurement compliance monitor appointed pursuant to this Section and serving a 5-year term on the effective date of this amendatory Act of the 100th General Assembly shall report to the chief procurement officer in the performance of his or her duties until the expiration of the monitor's term. The compliance monitor shall have direct communications with the executive officer of a State agency in exercising duties. A procurement compliance monitor may be removed only for cause after a hearing by the Executive Ethics Commission. The appropriate chief procurement officer or executive officer of the State agency served by the procurement compliance monitor may institute a complaint against the procurement compliance monitor with the Commission and the Commission shall hold a public hearing based on the complaint. The procurement compliance monitor, State purchasing officer, appropriate chief procurement officer, and executive officer of the State agency shall receive notice of the hearing and shall be permitted to present their respective arguments on the complaint. After the hearing, the Commission shall determine whether the procurement compliance monitor shall be removed. The salary of a procurement compliance monitor shall be established by the Executive Ethics Commission and may not be diminished during the officer's term.
(b) The procurement compliance monitor shall: (i) review any procurement, contract, or contract amendment as directed by the Executive Ethics Commission or a chief procurement officer; and (ii) report any findings of the review, in writing, to the Commission, the affected agency, the chief procurement officer responsible for the affected agency, and any entity requesting the review. The procurement compliance monitor may: (i) review each contract or contract amendment prior to execution to ensure that applicable procurement and contracting standards were followed; (ii) attend any procurement meetings; (iii) access any records or files related to procurement; (iv) issue reports to the chief procurement officer on procurement issues that present issues or that have not been corrected after consultation with appropriate State officials; (v) ensure the State agency is maintaining appropriate records; and (vi) ensure transparency of the procurement process.
(c) If the procurement compliance monitor is aware of misconduct, waste, or inefficiency with respect to State procurement, the procurement compliance monitor shall advise the State agency of the issue in writing. If the State agency does not correct the issue, the monitor shall report the problem, in writing, to the chief procurement officer and Inspector General.
(d) Each procurement compliance monitor owes a fiduciary duty to the State.
(Source: P.A. 100-43, eff. 8-9-17.)

(30 ILCS 500/10-20)
Sec. 10-20. Independent chief procurement officers.
(a) Appointment. Within 60 calendar days after the effective date of this amendatory Act of the 96th General Assembly, the Executive Ethics Commission, with the advice and consent of the Senate shall appoint or approve 4 chief procurement officers, one for each of the following categories:
(1) for procurements for construction and

construction-related services committed by law to the jurisdiction or responsibility of the Capital Development Board;

(2) for procurements for all construction,

construction-related services, operation of any facility, and the provision of any service or activity committed by law to the jurisdiction or responsibility of the Illinois Department of Transportation, including the direct or reimbursable expenditure of all federal funds for which the Department of Transportation is responsible or accountable for the use thereof in accordance with federal law, regulation, or procedure, the chief procurement officer recommended for approval under this item appointed by the Secretary of Transportation after consent by the Executive Ethics Commission;

(3) for all procurements made by a public institution

of higher education; and

(4) for all other procurement needs of State

agencies.

A chief procurement officer shall be responsible to the Executive Ethics Commission but must be located within the agency that the officer provides with procurement services. The chief procurement officer for higher education shall have an office located within the Board of Higher Education, unless otherwise designated by the Executive Ethics Commission. The chief procurement officer for all other procurement needs of the State shall have an office located within the Department of Central Management Services, unless otherwise designated by the Executive Ethics Commission.
(b) Terms and independence. Each chief procurement officer appointed under this Section shall serve for a term of 5 years beginning on the date of the officer's appointment. The chief procurement officer may be removed for cause after a hearing by the Executive Ethics Commission. The Governor or the director of a State agency directly responsible to the Governor may institute a complaint against the officer by filing such complaint with the Commission. The Commission shall have a hearing based on the complaint. The officer and the complainant shall receive reasonable notice of the hearing and shall be permitted to present their respective arguments on the complaint. After the hearing, the Commission shall make a finding on the complaint and may take disciplinary action, including but not limited to removal of the officer.
The salary of a chief procurement officer shall be established by the Executive Ethics Commission and may not be diminished during the officer's term. The salary may not exceed the salary of the director of a State agency for which the officer serves as chief procurement officer.
(c) Qualifications. In addition to any other requirement or qualification required by State law, each chief procurement officer must within 12 months of employment be a Certified Professional Public Buyer or a Certified Public Purchasing Officer, pursuant to certification by the Universal Public Purchasing Certification Council, and must reside in Illinois.
(d) Fiduciary duty. Each chief procurement officer owes a fiduciary duty to the State.
(e) Vacancy. In case of a vacancy in one or more of the offices of a chief procurement officer under this Section during the recess of the Senate, the Executive Ethics Commission shall make a temporary appointment until the next meeting of the Senate, when the Executive Ethics Commission shall nominate some person to fill the office, and any person so nominated who is confirmed by the Senate shall hold office during the remainder of the term and until his or her successor is appointed and qualified. If the Senate is not in session at the time this amendatory Act of the 96th General Assembly takes effect, the Executive Ethics Commission shall make a temporary appointment as in the case of a vacancy.
(f) (Blank).
(g) (Blank).
(Source: P.A. 98-1076, eff. 1-1-15.)

(30 ILCS 500/10-25)
Sec. 10-25. (Repealed).
(Source: P.A. 96-795, eff. 7-1-10 (see Section 5 of P.A. 96-793 for the effective date of P.A. 96-795). Repealed internally, eff. 1-10-11.)

(30 ILCS 500/10-30)
Sec. 10-30. Fiduciary duty. Each chief procurement officer, State purchasing officer, and procurement compliance monitor owe a fiduciary duty to the State.
(Source: P.A. 100-43, eff. 8-9-17.)



Article 15 - Procurement Information

(30 ILCS 500/Art. 15 heading)

(30 ILCS 500/15-1)
Sec. 15-1. Publisher. Each chief procurement officer, in consultation with the agencies under his or her jurisdiction, possesses the rights to and is the authority responsible for publishing its volume of the Illinois Procurement Bulletin.
Each volume of the Illinois Procurement Bulletin shall be available electronically and may be available in print. References in this Code to the publication and distribution of the Illinois Procurement Bulletin include both its print and electronic formats.
(Source: P.A. 97-895, eff. 8-3-12.)

(30 ILCS 500/15-10)
Sec. 15-10. Contents. The Illinois Procurement Bulletin shall contain notices and other information required by this Code or by rules promulgated under this Code to be published in the Illinois Procurement Bulletin. Each volume shall include a comprehensive index of its contents.
(Source: P.A. 90-572, eff. date - See Sec. 99-5.)

(30 ILCS 500/15-15)
Sec. 15-15. Publication. All volumes of the Illinois Procurement Bulletin shall be published at least once per month. Any volume, including volumes available in print format, shall be available through subscription for a minimal fee not exceeding publication and distribution costs. The Illinois Procurement Bulletin shall be distributed free to public libraries within Illinois and electronically to any entity that has subscribed on the publishing entity's website.
(Source: P.A. 96-1444, eff. 8-20-10.)

(30 ILCS 500/15-20)
Sec. 15-20. Qualified bidders or offerors. Subscription to the Illinois Procurement Bulletin shall not be required to qualify as a bidder or offeror under this Code.
(Source: P.A. 98-1076, eff. 1-1-15.)

(30 ILCS 500/15-25)
(Text of Section from P.A. 100-43)
Sec. 15-25. Bulletin content.
(a) Invitations for bids. Notice of each and every contract that is offered, including renegotiated contracts and change orders, shall be published in the Bulletin. The applicable chief procurement officer may provide by rule an organized format for the publication of this information, but in any case it must include at least the date first offered, the date submission of offers is due, the location that offers are to be submitted to, the purchasing State agency, the responsible State purchasing officer, a brief purchase description, the method of source selection, information of how to obtain a comprehensive purchase description and any disclosure and contract forms, and encouragement to potential contractors to hire qualified veterans, as defined by Section 45-67 of this Code, and qualified Illinois minorities, women, persons with disabilities, and residents discharged from any Illinois adult correctional center.
(a-5) All businesses listed on the Illinois Unified Certification Program Disadvantaged Business Enterprise Directory, the Business Enterprise Program of the Department of Central Management Services, and any small business database created pursuant to Section 45-45 of this Code shall be furnished written instructions and information on how to register for the Illinois Procurement Bulletin. This information shall be provided to each business within 30 calendar days after the business's notice of certification or qualification.
(b) Contracts let. Notice of each and every contract that is let, including renegotiated contracts and change orders, shall be issued electronically to those bidders submitting responses to the solicitations, inclusive of the unsuccessful bidders, immediately upon contract let. Failure of any chief procurement officer to give such notice shall result in tolling the time for filing a bid protest up to 7 calendar days.
For purposes of this subsection (b), "contracts let" means a construction agency's act of advertising an invitation for bids for one or more construction projects.
(b-5) Contracts awarded. Notice of each and every contract that is awarded, including renegotiated contracts and change orders, shall be issued electronically to the successful responsible bidder, offeror, or contractor and published in the Bulletin. The applicable chief procurement officer may provide by rule an organized format for the publication of this information, but in any case it must include at least all of the information specified in subsection (a) as well as the name of the successful responsible bidder, offeror, the contract price, the number of unsuccessful bidders or offerors and any other disclosure specified in any Section of this Code. This notice must be posted in the online electronic Bulletin prior to execution of the contract.
For purposes of this subsection (b-5), "contract award" means the determination that a particular bidder or offeror has been selected from among other bidders or offerors to receive a contract, subject to the successful completion of final negotiations. "Contract award" is evidenced by the posting of a Notice of Award or a Notice of Intent to Award to the respective volume of the Illinois Procurement Bulletin.
(c) Emergency purchase disclosure. Any chief procurement officer or State purchasing officer exercising emergency purchase authority under this Code shall publish a written description and reasons and the total cost, if known, or an estimate if unknown and the name of the responsible chief procurement officer and State purchasing officer, and the business or person contracted with for all emergency purchases in the Bulletin. This notice must be posted in the online electronic Bulletin no later than 5 calendar days after the contract is awarded. Notice of a hearing to extend an emergency contract must be posted in the online electronic Procurement Bulletin no later than 14 calendar days prior to the hearing.
(c-5) Business Enterprise Program report. Each purchasing agency shall, with the assistance of the applicable chief procurement officer, post in the online electronic Bulletin a copy of its annual report of utilization of businesses owned by minorities, females, and persons with disabilities as submitted to the Business Enterprise Council for Minorities, Females, and Persons with Disabilities pursuant to Section 6(c) of the Business Enterprise for Minorities, Females, and Persons with Disabilities Act within 10 calendar days after its submission of its report to the Council.
(c-10) Renewals. Notice of each contract renewal shall be posted in the Bulletin within 14 calendar days of the determination to execute a renewal of the contract. The notice shall include at least all of the information required in subsection (a) or (b), as applicable.
(c-15) Sole source procurements. Before entering into a sole source contract, a chief procurement officer exercising sole source procurement authority under this Code shall publish a written description of intent to enter into a sole source contract along with a description of the item to be procured and the intended sole source contractor. This notice must be posted in the online electronic Procurement Bulletin before a sole source contract is awarded and at least 14 calendar days before the hearing required by Section 20-25.
(d) Other required disclosure. The applicable chief procurement officer shall provide by rule for the organized publication of all other disclosure required in other Sections of this Code in a timely manner.
(e) The changes to subsections (b), (c), (c-5), (c-10), and (c-15) of this Section made by this amendatory Act of the 96th General Assembly apply to reports submitted, offers made, and notices on contracts executed on or after its effective date.
(f) Each chief procurement officer shall, in consultation with the agencies under his or her jurisdiction, provide the Procurement Policy Board with the information and resources necessary, and in a manner, to effectuate the purpose of this amendatory Act of the 96th General Assembly.
(Source: P.A. 100-43, eff. 8-9-17.)

(Text of Section from P.A. 100-391)
Sec. 15-25. Bulletin content.
(a) Invitations for bids. Notice of each and every contract that is offered, including renegotiated contracts and change orders, shall be published in the Bulletin. All businesses listed on the Department of Transportation Disadvantaged Business Enterprise Directory, the Department of Central Management Services Business Enterprise Program, and the Chief Procurement Office's Small Business Vendors Directory shall be furnished written instructions and information on how to register on each Procurement Bulletin maintained by the State. Such information shall be provided to each business within 30 calendar days after the business' notice of certification. The applicable chief procurement officer may provide by rule an organized format for the publication of this information, but in any case it must include at least the date first offered, the date submission of offers is due, the location that offers are to be submitted to, the purchasing State agency, the responsible State purchasing officer, a brief purchase description, the method of source selection, information of how to obtain a comprehensive purchase description and any disclosure and contract forms, and encouragement to potential contractors to hire qualified veterans, as defined by Section 45-67 of this Code, and qualified Illinois minorities, women, persons with disabilities, and residents discharged from any Illinois adult correctional center.
(b) Contracts let. Notice of each and every contract that is let, including renegotiated contracts and change orders, shall be issued electronically to those bidders submitting responses to the solicitations, inclusive of the unsuccessful bidders, immediately upon contract let. Failure of any chief procurement officer to give such notice shall result in tolling the time for filing a bid protest up to 7 calendar days.
For purposes of this subsection (b), "contracts let" means a construction agency's act of advertising an invitation for bids for one or more construction projects.
(b-5) Contracts awarded. Notice of each and every contract that is awarded, including renegotiated contracts and change orders, shall be issued electronically to the successful responsible bidder, offeror, or contractor and published in the next available subsequent Bulletin. The applicable chief procurement officer may provide by rule an organized format for the publication of this information, but in any case it must include at least all of the information specified in subsection (a) as well as the name of the successful responsible bidder, offeror, the contract price, the number of unsuccessful bidders or offerors and any other disclosure specified in any Section of this Code. This notice must be posted in the online electronic Bulletin prior to execution of the contract.
For purposes of this subsection (b-5), "contract award" means the determination that a particular bidder or offeror has been selected from among other bidders or offerors to receive a contract, subject to the successful completion of final negotiations. "Contract award" is evidenced by the posting of a Notice of Award or a Notice of Intent to Award to the respective volume of the Illinois Procurement Bulletin.
(c) Emergency purchase disclosure. Any chief procurement officer or State purchasing officer exercising emergency purchase authority under this Code shall publish a written description and reasons and the total cost, if known, or an estimate if unknown and the name of the responsible chief procurement officer and State purchasing officer, and the business or person contracted with for all emergency purchases in the next timely, practicable Bulletin. This notice must be posted in the online electronic Bulletin no later than 5 calendar days after the contract is awarded. Notice of a hearing to extend an emergency contract must be posted in the online electronic Procurement Bulletin no later than 14 calendar days prior to the hearing.
(c-5) Business Enterprise Program report. Each purchasing agency shall, with the assistance of the applicable chief procurement officer, post in the online electronic Bulletin a copy of its annual report of utilization of businesses owned by minorities, women, and persons with disabilities as submitted to the Business Enterprise Council for Minorities, Women, and Persons with Disabilities pursuant to Section 6(c) of the Business Enterprise for Minorities, Women, and Persons with Disabilities Act within 10 calendar days after its submission of its report to the Council.
(c-10) Renewals. Notice of each contract renewal shall be posted in the online electronic Bulletin within 14 calendar days of the determination to renew the contract and the next available subsequent Bulletin. The notice shall include at least all of the information required in subsection (b).
(c-15) Sole source procurements. Before entering into a sole source contract, a chief procurement officer exercising sole source procurement authority under this Code shall publish a written description of intent to enter into a sole source contract along with a description of the item to be procured and the intended sole source contractor. This notice must be posted in the online electronic Procurement Bulletin before a sole source contract is awarded and at least 14 calendar days before the hearing required by Section 20-25.
(d) Other required disclosure. The applicable chief procurement officer shall provide by rule for the organized publication of all other disclosure required in other Sections of this Code in a timely manner.
(e) The changes to subsections (b), (c), (c-5), (c-10), and (c-15) of this Section made by this amendatory Act of the 96th General Assembly apply to reports submitted, offers made, and notices on contracts executed on or after its effective date.
(f) Each chief procurement officer shall, in consultation with the agencies under his or her jurisdiction, provide the Procurement Policy Board with the information and resources necessary, and in a manner, to effectuate the purpose of this amendatory Act of the 96th General Assembly.
(Source: P.A. 100-391, eff. 8-25-17.)

(30 ILCS 500/15-30)
Sec. 15-30. Electronic Bulletin clearinghouse.
(a) The Procurement Policy Board shall maintain on its official website a searchable database containing all information required to be included in the Illinois Procurement Bulletin under subsections (b), (c), (c-10), and (c-15) of Section 15-25 and all information required to be disclosed under Section 50-41. The posting of procurement information on the website is subject to the same posting requirements as the online electronic Bulletin.
(b) For the purposes of this Section, searchable means searchable and sortable by awarded bidder, offeror, potential contractor, or contractor, for emergency purchases, business or person contracted with; the contract price or total cost; the service or supply; the purchasing State agency; and the date first offered or announced.
(c) The applicable chief procurement officer shall provide the Procurement Policy Board the information and resources necessary, and in a manner, to effectuate the purpose of this Section.
(Source: P.A. 100-43, eff. 8-9-17.)

(30 ILCS 500/15-35)
Sec. 15-35. Vendor portal. Each chief procurement officer may, in consultation with the agencies under his or her jurisdiction and the Procurement Policy Board, establish a vendor portal. The vendor portal shall allow a potential vendor to provide certifications, disclosures, registrations, and other documentation needed to do business with a State agency in advance of any particular procurement. A potential vendor who registers with the vendor portal and provides this information may submit its registration number, with a confirmation that the portal information remains current, as part of its response to a competitive selection or a contracting process, rather than submit the same information in full. One or more chief procurement officers may jointly operate a vendor portal if a single portal would better serve the needs of the State agencies and the vendor community. A chief procurement officer may accept, for use on procurements and contracts under his or her jurisdiction, the registration from another chief procurement officer's vendor portal. This Section applies notwithstanding any laws to the contrary except for later enacted laws that specifically refer to this Section.
Nothing in this Section shall preclude a State agency from implementing its own pre-qualification, certification, disclosure, and registration requirements necessary to conduct and manage its program operation.
This Section does not apply to any contract for any project as to which federal funds are available for expenditure when its provisions may be in conflict with federal law or federal regulation.
(Source: P.A. 97-895, eff. 8-3-12; 98-1076, eff. 1-1-15.)

(30 ILCS 500/15-40)
Sec. 15-40. Method of notices and reports. Notices and reports required by any Section of this Code may be made by either paper or electronic means.
(Source: P.A. 98-1076, eff. 1-1-15.)

(30 ILCS 500/15-45)
Sec. 15-45. Computation of days. The time within which any act provided in this Code is to be done shall be computed by excluding the first day and including the last, unless the last day is Saturday or Sunday or is a holiday, and then it shall also be excluded. If the day succeeding a Saturday, Sunday, or holiday is also a holiday, a Saturday, or a Sunday, then that succeeding day shall also be excluded. For the purposes of this Code, "holiday" means: New Year's Day; Dr. Martin Luther King, Jr.'s Birthday; Lincoln's Birthday; President's Day; Memorial Day; Independence Day; Labor Day; Columbus Day; Veterans' Day; Thanksgiving Day; Christmas Day; and any other day from time to time declared by the President of the United States or the Governor of Illinois to be a day during which the agencies of the State of Illinois that are ordinarily open to do business with the public shall be closed for business.
(Source: P.A. 98-1076, eff. 1-1-15.)



Article 20 - Source Selection and Contract Formation

(30 ILCS 500/Art. 20 heading)

(30 ILCS 500/20-5)
Sec. 20-5. Method of source selection. Unless otherwise authorized by law, all State contracts shall be awarded by competitive sealed bidding, in accordance with Section 20-10, except as provided in Sections 20-15, 20-20, 20-25, 20-30, 20-35, 30-15, and 40-20. The chief procurement officers appointed pursuant to Section 10-20 may determine the method of solicitation and contract for all procurements pursuant to this Code.
(Source: P.A. 98-1076, eff. 1-1-15.)

(30 ILCS 500/20-10)
(Text of Section from P.A. 96-159, 96-588, 97-96, 97-895, 98-1076, 99-906 and 100-43)
Sec. 20-10. Competitive sealed bidding; reverse auction.
(a) Conditions for use. All contracts shall be awarded by competitive sealed bidding except as otherwise provided in Section 20-5.
(b) Invitation for bids. An invitation for bids shall be issued and shall include a purchase description and the material contractual terms and conditions applicable to the procurement.
(c) Public notice. Public notice of the invitation for bids shall be published in the Illinois Procurement Bulletin at least 14 calendar days before the date set in the invitation for the opening of bids.
(d) Bid opening. Bids shall be opened publicly or through an electronic procurement system in the presence of one or more witnesses at the time and place designated in the invitation for bids. The name of each bidder, the amount of each bid, and other relevant information as may be specified by rule shall be recorded. After the award of the contract, the winning bid and the record of each unsuccessful bid shall be open to public inspection.
(e) Bid acceptance and bid evaluation. Bids shall be unconditionally accepted without alteration or correction, except as authorized in this Code. Bids shall be evaluated based on the requirements set forth in the invitation for bids, which may include criteria to determine acceptability such as inspection, testing, quality, workmanship, delivery, and suitability for a particular purpose. Those criteria that will affect the bid price and be considered in evaluation for award, such as discounts, transportation costs, and total or life cycle costs, shall be objectively measurable. The invitation for bids shall set forth the evaluation criteria to be used.
(f) Correction or withdrawal of bids. Correction or withdrawal of inadvertently erroneous bids before or after award, or cancellation of awards of contracts based on bid mistakes, shall be permitted in accordance with rules. After bid opening, no changes in bid prices or other provisions of bids prejudicial to the interest of the State or fair competition shall be permitted. All decisions to permit the correction or withdrawal of bids based on bid mistakes shall be supported by written determination made by a State purchasing officer.
(g) Award. The contract shall be awarded with reasonable promptness by written notice to the lowest responsible and responsive bidder whose bid meets the requirements and criteria set forth in the invitation for bids, except when a State purchasing officer determines it is not in the best interest of the State and by written explanation determines another bidder shall receive the award. The explanation shall appear in the appropriate volume of the Illinois Procurement Bulletin. The written explanation must include:
(1) a description of the agency's needs;
(2) a determination that the anticipated cost will be

fair and reasonable;

(3) a listing of all responsible and responsive

bidders; and

(4) the name of the bidder selected, the total

contract price, and the reasons for selecting that bidder.

Each chief procurement officer may adopt guidelines to implement the requirements of this subsection (g).
The written explanation shall be filed with the Legislative Audit Commission and the Procurement Policy Board, and be made available for inspection by the public, within 30 calendar days after the agency's decision to award the contract.
(h) Multi-step sealed bidding. When it is considered impracticable to initially prepare a purchase description to support an award based on price, an invitation for bids may be issued requesting the submission of unpriced offers to be followed by an invitation for bids limited to those bidders whose offers have been qualified under the criteria set forth in the first solicitation.
(i) Alternative procedures. Notwithstanding any other provision of this Act to the contrary, the Director of the Illinois Power Agency may create alternative bidding procedures to be used in procuring professional services under Section 1-56, subsections (a) and (c) of Section 1-75 and subsection (d) of Section 1-78 of the Illinois Power Agency Act and Section 16-111.5(c) of the Public Utilities Act and to procure renewable energy resources under Section 1-56 of the Illinois Power Agency Act. These alternative procedures shall be set forth together with the other criteria contained in the invitation for bids, and shall appear in the appropriate volume of the Illinois Procurement Bulletin.
(j) Reverse auction. Notwithstanding any other provision of this Section and in accordance with rules adopted by the chief procurement officer, that chief procurement officer may procure supplies or services through a competitive electronic auction bidding process after the chief procurement officer determines that the use of such a process will be in the best interest of the State. The chief procurement officer shall publish that determination in his or her next volume of the Illinois Procurement Bulletin.
An invitation for bids shall be issued and shall include (i) a procurement description, (ii) all contractual terms, whenever practical, and (iii) conditions applicable to the procurement, including a notice that bids will be received in an electronic auction manner.
Public notice of the invitation for bids shall be given in the same manner as provided in subsection (c).
Bids shall be accepted electronically at the time and in the manner designated in the invitation for bids. During the auction, a bidder's price shall be disclosed to other bidders. Bidders shall have the opportunity to reduce their bid prices during the auction. At the conclusion of the auction, the record of the bid prices received and the name of each bidder shall be open to public inspection.
After the auction period has terminated, withdrawal of bids shall be permitted as provided in subsection (f).
The contract shall be awarded within 60 calendar days after the auction by written notice to the lowest responsible bidder, or all bids shall be rejected except as otherwise provided in this Code. Extensions of the date for the award may be made by mutual written consent of the State purchasing officer and the lowest responsible bidder.
This subsection does not apply to (i) procurements of professional and artistic services, (ii) telecommunications services, communication services, and information services, and (iii) contracts for construction projects, including design professional services.
(Source: P.A. 99-906, eff. 6-1-17; 100-43, eff. 8-9-17.)

(Text of Section from P.A. 96-159, 96-795, 97-96, 97-895, 98-1076, 99-906, and 100-43)
Sec. 20-10. Competitive sealed bidding; reverse auction.
(a) Conditions for use. All contracts shall be awarded by competitive sealed bidding except as otherwise provided in Section 20-5.
(b) Invitation for bids. An invitation for bids shall be issued and shall include a purchase description and the material contractual terms and conditions applicable to the procurement.
(c) Public notice. Public notice of the invitation for bids shall be published in the Illinois Procurement Bulletin at least 14 calendar days before the date set in the invitation for the opening of bids.
(d) Bid opening. Bids shall be opened publicly or through an electronic procurement system in the presence of one or more witnesses at the time and place designated in the invitation for bids. The name of each bidder, the amount of each bid, and other relevant information as may be specified by rule shall be recorded. After the award of the contract, the winning bid and the record of each unsuccessful bid shall be open to public inspection.
(e) Bid acceptance and bid evaluation. Bids shall be unconditionally accepted without alteration or correction, except as authorized in this Code. Bids shall be evaluated based on the requirements set forth in the invitation for bids, which may include criteria to determine acceptability such as inspection, testing, quality, workmanship, delivery, and suitability for a particular purpose. Those criteria that will affect the bid price and be considered in evaluation for award, such as discounts, transportation costs, and total or life cycle costs, shall be objectively measurable. The invitation for bids shall set forth the evaluation criteria to be used.
(f) Correction or withdrawal of bids. Correction or withdrawal of inadvertently erroneous bids before or after award, or cancellation of awards of contracts based on bid mistakes, shall be permitted in accordance with rules. After bid opening, no changes in bid prices or other provisions of bids prejudicial to the interest of the State or fair competition shall be permitted. All decisions to permit the correction or withdrawal of bids based on bid mistakes shall be supported by written determination made by a State purchasing officer.
(g) Award. The contract shall be awarded with reasonable promptness by written notice to the lowest responsible and responsive bidder whose bid meets the requirements and criteria set forth in the invitation for bids, except when a State purchasing officer determines it is not in the best interest of the State and by written explanation determines another bidder shall receive the award. The explanation shall appear in the appropriate volume of the Illinois Procurement Bulletin. The written explanation must include:
(1) a description of the agency's needs;
(2) a determination that the anticipated cost will be

fair and reasonable;

(3) a listing of all responsible and responsive

bidders; and

(4) the name of the bidder selected, the total

contract price, and the reasons for selecting that bidder.

Each chief procurement officer may adopt guidelines to implement the requirements of this subsection (g).
The written explanation shall be filed with the Legislative Audit Commission and the Procurement Policy Board, and be made available for inspection by the public, within 30 days after the agency's decision to award the contract.
(h) Multi-step sealed bidding. When it is considered impracticable to initially prepare a purchase description to support an award based on price, an invitation for bids may be issued requesting the submission of unpriced offers to be followed by an invitation for bids limited to those bidders whose offers have been qualified under the criteria set forth in the first solicitation.
(i) Alternative procedures. Notwithstanding any other provision of this Act to the contrary, the Director of the Illinois Power Agency may create alternative bidding procedures to be used in procuring professional services under subsections (a) and (c) of Section 1-75 and subsection (d) of Section 1-78 of the Illinois Power Agency Act and Section 16-111.5(c) of the Public Utilities Act and to procure renewable energy resources under Section 1-56 of the Illinois Power Agency Act. These alternative procedures shall be set forth together with the other criteria contained in the invitation for bids, and shall appear in the appropriate volume of the Illinois Procurement Bulletin.
(j) Reverse auction. Notwithstanding any other provision of this Section and in accordance with rules adopted by the chief procurement officer, that chief procurement officer may procure supplies or services through a competitive electronic auction bidding process after the chief procurement officer determines that the use of such a process will be in the best interest of the State. The chief procurement officer shall publish that determination in his or her next volume of the Illinois Procurement Bulletin.
An invitation for bids shall be issued and shall include (i) a procurement description, (ii) all contractual terms, whenever practical, and (iii) conditions applicable to the procurement, including a notice that bids will be received in an electronic auction manner.
Public notice of the invitation for bids shall be given in the same manner as provided in subsection (c).
Bids shall be accepted electronically at the time and in the manner designated in the invitation for bids. During the auction, a bidder's price shall be disclosed to other bidders. Bidders shall have the opportunity to reduce their bid prices during the auction. At the conclusion of the auction, the record of the bid prices received and the name of each bidder shall be open to public inspection.
After the auction period has terminated, withdrawal of bids shall be permitted as provided in subsection (f).
The contract shall be awarded within 60 calendar days after the auction by written notice to the lowest responsible bidder, or all bids shall be rejected except as otherwise provided in this Code. Extensions of the date for the award may be made by mutual written consent of the State purchasing officer and the lowest responsible bidder.
This subsection does not apply to (i) procurements of professional and artistic services, (ii) telecommunications services, communication services, and information services, and (iii) contracts for construction projects, including design professional services.
(Source: P.A. 99-906, eff. 6-1-17; 100-43, eff. 8-9-17.)

(30 ILCS 500/20-15)
Sec. 20-15. Competitive sealed proposals.
(a) Conditions for use. When provided under this Code or under rules, or when the purchasing agency determines in writing that the use of competitive sealed bidding is either not practicable or not advantageous to the State, a contract may be entered into by competitive sealed proposals.
(b) Request for proposals. Proposals shall be solicited through a request for proposals.
(c) Public notice. Public notice of the request for proposals shall be published in the Illinois Procurement Bulletin at least 14 calendar days before the date set in the invitation for the opening of proposals.
(d) Receipt of proposals. Proposals shall be opened publicly or via an electronic procurement system in the presence of one or more witnesses at the time and place designated in the request for proposals, but proposals shall be opened in a manner to avoid disclosure of contents to competing offerors during the process of negotiation. A record of proposals shall be prepared and shall be open for public inspection after contract award.
(e) Evaluation factors. The requests for proposals shall state the relative importance of price and other evaluation factors. Proposals shall be submitted in 2 parts: the first, covering items except price; and the second, covering price. The first part of all proposals shall be evaluated and ranked independently of the second part of all proposals.
(f) Discussion with responsible offerors and revisions of offers or proposals. As provided in the request for proposals and under rules, discussions may be conducted with responsible offerors who submit offers or proposals determined to be reasonably susceptible of being selected for award for the purpose of clarifying and assuring full understanding of and responsiveness to the solicitation requirements. Those offerors shall be accorded fair and equal treatment with respect to any opportunity for discussion and revision of proposals. Revisions may be permitted after submission and before award for the purpose of obtaining best and final offers. In conducting discussions there shall be no disclosure of any information derived from proposals submitted by competing offerors. If information is disclosed to any offeror, it shall be provided to all competing offerors.
(g) Award. Awards shall be made to the responsible offeror whose proposal is determined in writing to be the most advantageous to the State, taking into consideration price and the evaluation factors set forth in the request for proposals. The contract file shall contain the basis on which the award is made.
(Source: P.A. 100-43, eff. 8-9-17.)

(30 ILCS 500/20-20)
Sec. 20-20. Small purchases.
(a) Amount. Any individual procurement of supplies or services not exceeding $100,000 and any procurement of construction not exceeding $100,000, or any individual procurement of professional or artistic services not exceeding $100,000 may be made without competitive source selection. Procurements shall not be artificially divided so as to constitute a small purchase under this Section. Any procurement of construction not exceeding $100,000 may be made by an alternative competitive source selection. The construction agency shall establish rules for an alternative competitive source selection process. This Section does not apply to construction-related professional services contracts awarded in accordance with the provisions of the Architectural, Engineering, and Land Surveying Qualifications Based Selection Act.
(b) Adjustment. Each July 1, the small purchase maximum established in subsection (a) shall be adjusted for inflation as determined by the Consumer Price Index for All Urban Consumers as determined by the United States Department of Labor and rounded to the nearest $100.
(c) Based upon rules proposed by the Board and rules promulgated by the chief procurement officers, the small purchase maximum established in subsection (a) may be modified.
(Source: P.A. 100-43, eff. 8-9-17.)

(30 ILCS 500/20-25)
Sec. 20-25. Sole source procurements.
(a) In accordance with standards set by rule, contracts may be awarded without use of the specified method of source selection when there is only one economically feasible source for the item. A State contract may be awarded as a sole source contract unless an interested party submits a written request for a public hearing at which the chief procurement officer and purchasing agency present written justification for the procurement method. Any interested party may present testimony. A sole source contract where a hearing was requested by an interested party may be awarded after the hearing is conducted with the approval of the chief procurement officer.
(b) This Section may not be used as a basis for amending a contract for professional or artistic services if the amendment would result in an increase in the amount paid under the contract of more than 5% of the initial award, or would extend the contract term beyond the time reasonably needed for a competitive procurement, not to exceed 2 months.
(c) Notice of intent to enter into a sole source contract shall be provided to the Procurement Policy Board and published in the online electronic Bulletin at least 14 calendar days before the public hearing required in subsection (a). The notice shall include the sole source procurement justification form prescribed by the Board, a description of the item to be procured, the intended sole source contractor, and the date, time, and location of the public hearing. A copy of the notice and all documents provided at the hearing shall be included in the subsequent Procurement Bulletin.
(d) By August 1 each year, each chief procurement officer shall file a report with the General Assembly identifying each contract the officer sought under the sole source procurement method and providing the justification given for seeking sole source as the procurement method for each of those contracts.
(Source: P.A. 100-43, eff. 8-9-17.)

(30 ILCS 500/20-30)
Sec. 20-30. Emergency purchases.
(a) Conditions for use. In accordance with standards set by rule, a purchasing agency may make emergency procurements without competitive sealed bidding or prior notice when there exists a threat to public health or public safety, or when immediate expenditure is necessary for repairs to State property in order to protect against further loss of or damage to State property, to prevent or minimize serious disruption in critical State services that affect health, safety, or collection of substantial State revenues, or to ensure the integrity of State records; provided, however, that the term of the emergency purchase shall be limited to the time reasonably needed for a competitive procurement, not to exceed 90 calendar days. A contract may be extended beyond 90 calendar days if the chief procurement officer determines additional time is necessary and that the contract scope and duration are limited to the emergency. Prior to execution of the extension, the chief procurement officer must hold a public hearing and provide written justification for all emergency contracts. Members of the public may present testimony. Emergency procurements shall be made with as much competition as is practicable under the circumstances. A written description of the basis for the emergency and reasons for the selection of the particular contractor shall be included in the contract file.
(b) Notice. Notice of all emergency procurements shall be provided to the Procurement Policy Board and published in the online electronic Bulletin no later than 5 calendar days after the contract is awarded. Notice of intent to extend an emergency contract shall be provided to the Procurement Policy Board and published in the online electronic Bulletin at least 14 calendar days before the public hearing. Notice shall include at least a description of the need for the emergency purchase, the contractor, and if applicable, the date, time, and location of the public hearing. A copy of this notice and all documents provided at the hearing shall be included in the subsequent Procurement Bulletin. Before the next appropriate volume of the Illinois Procurement Bulletin, the purchasing agency shall publish in the Illinois Procurement Bulletin a copy of each written description and reasons and the total cost of each emergency procurement made during the previous month. When only an estimate of the total cost is known at the time of publication, the estimate shall be identified as an estimate and published. When the actual total cost is determined, it shall also be published in like manner before the 10th day of the next succeeding month.
(c) Statements. A chief procurement officer making a procurement under this Section shall file statements with the Procurement Policy Board and the Auditor General within 10 calendar days after the procurement setting forth the amount expended, the name of the contractor involved, and the conditions and circumstances requiring the emergency procurement. When only an estimate of the cost is available within 10 calendar days after the procurement, the actual cost shall be reported immediately after it is determined. At the end of each fiscal quarter, the Auditor General shall file with the Legislative Audit Commission and the Governor a complete listing of all emergency procurements reported during that fiscal quarter. The Legislative Audit Commission shall review the emergency procurements so reported and, in its annual reports, advise the General Assembly of procurements that appear to constitute an abuse of this Section.
(d) Quick purchases. The chief procurement officer may promulgate rules extending the circumstances by which a purchasing agency may make purchases under this Section, including but not limited to the procurement of items available at a discount for a limited period of time.
(e) The changes to this Section made by this amendatory Act of the 96th General Assembly apply to procurements executed on or after its effective date.
(Source: P.A. 100-43, eff. 8-9-17.)

(30 ILCS 500/20-35)
Sec. 20-35. Competitive selection procedures.
(a) Conditions for use. The services specified in Article 35 shall be procured in accordance with this Section, except as authorized under Sections 20-25 and 20-30 of this Article.
(b) Statement of qualifications. Respondents shall submit statements of qualifications and expressions of interest. The chief procurement officer shall specify a uniform format for statements of qualifications. Persons may amend these statements at any time by filing a new statement.
(c) Public announcement and form of request for proposals. Public notice of the need for the procurement shall be given in the form of a request for proposals and published in the Illinois Procurement Bulletin at least 14 calendar days before the date set in the request for proposals for the opening of proposals. The request for proposals shall describe the services required, list the type of information and data required of each respondent, and state the relative importance of particular qualifications.
(d) Discussions. The purchasing agency may conduct discussions with any respondent who has submitted a response to determine the respondent's qualifications for further consideration. Discussions shall not disclose any information derived from proposals submitted by other respondents.
(e) Award. Award shall be made to the respondent determined in writing by the purchasing agency to be best qualified based on the evaluation factors set forth in the request for proposals and negotiation of compensation determined to be fair and reasonable.
(Source: P.A. 98-1076, eff. 1-1-15.)

(30 ILCS 500/20-40)
Sec. 20-40. Cancellation of invitations for bids or requests for proposals. An invitation for bids, a request for proposals, or any other solicitation may be cancelled without penalty, or any and all bids, offers, proposals, or any other solicitation may be rejected in whole or in part as may be specified in the solicitation, when it is in the best interests of the State in accordance with rules. The reasons for cancellation or rejection shall be made part of the contract file.
(Source: P.A. 98-1076, eff. 1-1-15.)

(30 ILCS 500/20-43)
Sec. 20-43. Bidder or offeror authorized to transact business or conduct affairs in Illinois. In addition to meeting any other requirement of law or rule, a person (other than an individual acting as a sole proprietor) may qualify as a bidder or offeror under this Code only if the person is a legal entity prior to submitting the bid, offer, or proposal. The legal entity must be authorized to transact business or conduct affairs in Illinois prior to execution of the contract. This Section shall not apply to construction contracts that are subject to the requirements of Sections 30-20 and 33-10 of this Code. The pre-qualification requirements of Sections 30-20 and 33-10 of this Code shall include the requirement that the bidder be registered with the Secretary of State.
(Source: P.A. 100-43, eff. 8-9-17.)

(30 ILCS 500/20-45)
Sec. 20-45. Prequalification of suppliers. The chief procurement officer shall promulgate rules for the development of prequalified supplier lists for appropriate categories of purchases and the annual updating of those lists.
(Source: P.A. 90-572, eff. date - See Sec. 99-5.)

(30 ILCS 500/20-50)
Sec. 20-50. Specifications. Specifications shall be prepared in accordance with consistent standards that are promulgated by the chief procurement officer and reviewed by the Board and the Joint Committee on Administrative Rules. Those standards shall include a prohibition against the use of brand-name only products, except for products intended for retail sale or as specified by rule. All specifications shall seek to promote overall economy for the purposes intended and encourage competition in satisfying the State's needs and shall not be unduly restrictive.
A solicitation or specification for a contract or a contract, including but not limited to of a college, university, or institution under the jurisdiction of a governing board listed in Section 1-15.100, may not require, stipulate, suggest, or encourage a monetary or other financial contribution or donation, cash bonus or incentive, economic investment, or other prohibited conduct as an explicit or implied term or condition for awarding or completing the contract. The contract, solicitation, or specification also may not include a requirement that an individual or individuals employed by such a college, university, or institution receive a consulting contract for professional services.
As used in this Section, "prohibited conduct" includes requested payments or other consideration by a third party to the university or State agency that is not part of the solicitation or that is unrelated to the subject matter or purpose of the solicitation. "Prohibited conduct" does not include a payment from the vendor that is supported by additional consideration (such as exclusive rights to sell items or rights to advertise), other than the consideration of the State's awarding a contract to purchase of goods and services.
(Source: P.A. 98-1076, eff. 1-1-15.)

(30 ILCS 500/20-55)
Sec. 20-55. Types of contracts. Subject to the limitations of this Section and unless otherwise authorized by law, any type of contract that will promote the best interests of the State may be used, except that cost-plus-a-percentage-of-cost contracts are prohibited. A cost-reimbursement contract may be used only when a determination is made in writing that a cost-reimbursement contract is likely to be less costly to the State than any other type or that it is impracticable to obtain the item required except under that type of contract. The general form of contracts shall be determined by the chief procurement officer.
(Source: P.A. 90-572, eff. date - See Sec. 99-5.)

(30 ILCS 500/20-60)
Sec. 20-60. Duration of contracts.
(a) Maximum duration. A contract may be entered into for any period of time deemed to be in the best interests of the State but not exceeding 10 years inclusive, beginning January 1, 2010, of proposed contract renewals. The length of a lease for real property or capital improvements shall be in accordance with the provisions of Section 40-25. The length of energy conservation program contracts or energy savings contracts or leases shall be in accordance with the provisions of Section 25-45. A contract for bond or mortgage insurance awarded by the Illinois Housing Development Authority, however, may be entered into for any period of time less than or equal to the maximum period of time that the subject bond or mortgage may remain outstanding.
(b) Subject to appropriation. All contracts made or entered into shall recite that they are subject to termination and cancellation in any year for which the General Assembly fails to make an appropriation to make payments under the terms of the contract.
(c) The chief procurement officer shall file a proposed extension or renewal of a contract with the Procurement Policy Board prior to entering into any extension or renewal if the cost associated with the extension or renewal exceeds $249,999. The Procurement Policy Board may object to the proposed extension or renewal within 30 calendar days and require a hearing before the Board prior to entering into the extension or renewal. If the Procurement Policy Board does not object within 30 calendar days or takes affirmative action to recommend the extension or renewal, the chief procurement officer may enter into the extension or renewal of a contract. This subsection does not apply to any emergency procurement, any procurement under Article 40, or any procurement exempted by Section 1-10(b) of this Code. If any State agency contract is paid for in whole or in part with federal-aid funds, grants, or loans and the provisions of this subsection would result in the loss of those federal-aid funds, grants, or loans, then the contract is exempt from the provisions of this subsection in order to remain eligible for those federal-aid funds, grants, or loans, and the State agency shall file notice of this exemption with the Procurement Policy Board prior to entering into the proposed extension or renewal. Nothing in this subsection permits a chief procurement officer to enter into an extension or renewal in violation of subsection (a). By August 1 each year, the Procurement Policy Board shall file a report with the General Assembly identifying for the previous fiscal year (i) the proposed extensions or renewals that were filed with the Board and whether the Board objected and (ii) the contracts exempt from this subsection.
(Source: P.A. 100-23, eff. 7-6-17.)

(30 ILCS 500/20-65)
Sec. 20-65. Right to audit records.
(a) Maintenance of books and records. Every contract and subcontract shall require the contractor or subcontractor, as applicable, to maintain books and records relating to the performance of the contract or subcontract and necessary to support amounts charged to the State under the contract or subcontract. The books and records shall be maintained by the contractor for a period of 3 years from the later of the date of final payment under the contract or completion of the contract and by the subcontractor for a period of 3 years from the later of the date of final payment under the subcontract or completion of the subcontract. However, the 3-year period shall be extended for the duration of any audit in progress at the time of that period's expiration.
(b) Audit. Every contract and subcontract shall provide that all books and records required to be maintained under subsection (a) shall be available for review and audit by the Auditor General, chief procurement officer, internal auditor, and the purchasing agency. Every contract and subcontract shall require the contractor and subcontractor, as applicable, to cooperate fully with any audit.
(c) Failure to maintain books and records. Failure to maintain the books and records required by this Section shall establish a presumption in favor of the State for the recovery of any funds paid by the State for which required books and records are not available.
(Source: P.A. 96-795, eff. 7-1-10 (see Section 5 of P.A. 96-793 for the effective date of changes made by P.A. 96-795).)

(30 ILCS 500/20-70)
Sec. 20-70. Finality of determinations. Except as otherwise provided in this Code, determinations made by a chief procurement officer, State purchasing officer, or a purchasing agency under this Code are final and conclusive unless they are clearly erroneous, arbitrary, capricious, or contrary to law.
(Source: P.A. 96-795, eff. 7-1-10 (see Section 5 of P.A. 96-793 for the effective date of changes made by P.A. 96-795).)

(30 ILCS 500/20-75)
Sec. 20-75. Disputes and protests. The chief procurement officers shall by rule establish procedures to be followed in resolving protested solicitations and awards and contract controversies, for debarment or suspension of contractors, and for resolving other procurement-related disputes.
(Source: P.A. 96-795, eff. 7-1-10 (see Section 5 of P.A. 96-793 for the effective date of changes made by P.A. 96-795).)

(30 ILCS 500/20-80)
Sec. 20-80. Contract files.
(a) Written determinations. All written determinations required under this Article shall be placed in the contract file maintained by the chief procurement officer.
(b) Filing with Comptroller. Whenever a grant, defined pursuant to accounting standards established by the Comptroller, or a contract liability, except for: (1) contracts paid from personal services, or (2) contracts between the State and its employees to defer compensation in accordance with Article 24 of the Illinois Pension Code, exceeding $20,000 is incurred by any State agency, a copy of the contract, purchase order, grant, or lease shall be filed with the Comptroller within 30 calendar days thereafter. Beginning January 1, 2013, the Comptroller may require that contracts and grants required to be filed with the Comptroller under this Section shall be filed electronically, unless the agency is incapable of filing the contract or grant electronically because it does not possess the necessary technology or equipment. Any State agency that is incapable of electronically filing its contracts or grants shall submit a written statement to the Governor and to the Comptroller attesting to the reasons for its inability to comply. This statement shall include a discussion of what the State agency needs in order to effectively comply with this Section. Prior to requiring electronic filing, the Comptroller shall consult with the Governor as to the feasibility of establishing mutually agreeable technical standards for the electronic document imaging, storage, and transfer of contracts and grants, taking into consideration the technology available to that agency, best practices, and the technological capabilities of State agencies. Nothing in this amendatory Act of the 97th General Assembly shall be construed to impede the implementation of an Enterprise Resource Planning (ERP) system. For each State contract for supplies or services awarded on or after July 1, 2010, the contracting agency shall provide the applicable rate and unit of measurement of the supplies or services on the contract obligation document as required by the Comptroller. If the contract obligation document that is submitted to the Comptroller contains the rate and unit of measurement of the supplies or services, the Comptroller shall provide that information on his or her official website. Any cancellation or modification to any such contract liability shall be filed with the Comptroller within 30 calendar days of its execution.
(c) Late filing affidavit. When a contract, purchase order, grant, or lease required to be filed by this Section has not been filed within 30 calendar days of execution, the Comptroller shall refuse to issue a warrant for payment thereunder until the agency files with the Comptroller the contract, purchase order, grant, or lease and an affidavit, signed by the chief executive officer of the agency or his or her designee, setting forth an explanation of why the contract liability was not filed within 30 calendar days of execution. A copy of this affidavit shall be filed with the Auditor General.
(d) Timely execution of contracts. Except as set forth in subsection (b) of this Section, no voucher shall be submitted to the Comptroller for a warrant to be drawn for the payment of money from the State treasury or from other funds held by the State Treasurer on account of any contract unless the contract is reduced to writing before the services are performed and filed with the Comptroller. Contractors shall not be paid for any supplies that were received or services that were rendered before the contract was reduced to writing and signed by all necessary parties. A chief procurement officer may request an exception to this subsection by submitting a written statement to the Comptroller and Treasurer setting forth the circumstances and reasons why the contract could not be reduced to writing before the supplies were received or services were performed. A waiver of this subsection must be approved by the Comptroller and Treasurer. This Section shall not apply to emergency purchases if notice of the emergency purchase is filed with the Procurement Policy Board and published in the Bulletin as required by this Code.
(e) Method of source selection. When a contract is filed with the Comptroller under this Section, the Comptroller's file shall identify the method of source selection used in obtaining the contract.
(Source: P.A. 100-43, eff. 8-9-17.)

(30 ILCS 500/20-85)
Sec. 20-85. Federal requirements. A State agency receiving federal-aid funds, grants, or loans shall have authority to adopt its procedures, rules, project statements, drawings, maps, surveys, plans, specifications, contract terms, estimates, bid forms, bond forms, and other documents or practices to comply with the regulations, policies, and procedures of the designated authority, administration, or department of the United States, in order to remain eligible for such federal-aid funds, grants, or loans.
(Source: P.A. 90-572, eff. date - See Sec. 99-5.)

(30 ILCS 500/20-90)
Sec. 20-90. Foreign country procurements. Procurements to meet the needs of State offices located in foreign countries shall comply with the provisions of this Code to the extent practical.
(Source: P.A. 90-572, eff. date - See Sec. 99-5.)

(30 ILCS 500/20-95)
Sec. 20-95. Donations. Nothing in this Code or in the rules promulgated under this Code shall prevent any State agency from complying with the terms and conditions of any grant, gift, or bequest that calls for the procurement of a particular good or service or the use of a particular vendor, provided that the grant, gift, or bequest provides majority funding for the contract.
(Source: P.A. 98-1076, eff. 1-1-15.)

(30 ILCS 500/20-105)
Sec. 20-105. State agency printing. All books, pamphlets, documents, and reports published through or by the State of Illinois or any State agency, board, or commission shall have printed thereon "Printed by authority of the State of Illinois", the date of each publication, the number of copies printed, and the printing order number. Each using agency shall be responsible for ascertaining the compliance of printing materials procured by or for it with this Section. No printing or reproduction contract shall be let and no printing or reproduction shall be accomplished when that wording does not appear on the material to be printed or reproduced. No publication may have written, stamped, or printed on it, or attached to it, "Compliments of ........ (naming a person)" or any words of similar import.
This Section does not apply to the printing by a public institution of higher education of material not paid for in any portion from funds appropriated by the General Assembly, printing that is performed by a university unit, or printing that is performed in conjunction with contracts referenced in subsection (b)(1) of Section 1-10.
(Source: P.A. 95-75, eff. 8-13-07.)

(30 ILCS 500/20-110)
Sec. 20-110. Printing cost offsets. The chief procurement officer may promulgate rules permitting the exchange of advertising rights in or receipt of free copies of printed products procured under this Article as a means of reducing printing costs. The rules shall specify the appropriate method of source selection to be used to competitively acquire printing cost offsets.
(Source: P.A. 90-572, eff. date - See Sec. 99-5.)

(30 ILCS 500/20-120)
Sec. 20-120. Subcontractors.
(a) Any contract granted under this Code shall state whether the services of a subcontractor will be used. The contract shall include the names and addresses of all known subcontractors with subcontracts with an annual value of more than $50,000, the general type of work to be performed by these subcontractors, and the expected amount of money each will receive under the contract. Upon the request of the chief procurement officer appointed pursuant to paragraph (2) of subsection (a) of Section 10-20, the contractor shall provide the chief procurement officer a copy of a subcontract so identified within 15 calendar days after the request is made. A subcontractor, or contractor on behalf of a subcontractor, may identify information that is deemed proprietary or confidential. If the chief procurement officer determines the information is not relevant to the primary contract, the chief procurement officer may excuse the inclusion of the information. If the chief procurement officer determines the information is proprietary or could harm the business interest of the subcontractor, the chief procurement officer may, in his or her discretion, redact the information. Redacted information shall not become part of the public record.
(b) If at any time during the term of a contract, a contractor adds or changes any subcontractors, he or she shall promptly notify, in writing, the chief procurement officer, State purchasing officer, or their designee of the names and addresses of each new or replaced subcontractor and the general type of work to be performed. Upon the request of the chief procurement officer appointed pursuant to paragraph (2) of subsection (a) of Section 10-20, the contractor shall provide the chief procurement officer a copy of any new or amended subcontract so identified within 15 calendar days after the request is made.
(c) In addition to any other requirements of this Code, a subcontract subject to this Section must include all of the subcontractor's certifications required by Article 50 of the Code.
(d) This Section applies to procurements solicited on or after the effective date of this amendatory Act of the 96th General Assembly. The changes made to this Section by this amendatory Act of the 97th General Assembly apply to procurements solicited on or after the effective date of this amendatory Act of the 97th General Assembly.
(Source: P.A. 97-895, eff. 8-3-12; 98-1076, eff. 1-1-15.)

(30 ILCS 500/20-150)
Sec. 20-150. Proposed contracts; Procurement Policy Board. This Article is subject to Section 5-30 of this Code.
(Source: P.A. 93-839, eff. 7-30-04.)

(30 ILCS 500/20-155)
Sec. 20-155. Solicitation and contract documents.
(a) Each chief procurement officer appointed pursuant to Section 10-20 shall have the sole authority in their respective jurisdiction to develop and distribute uniform documents for the solicitation, review, and acceptance of all bids, offers, and responses and the award of contracts pursuant to this Code. If a chief procurement officer appointed pursuant to Section 10-20 exercises the authority to develop and distribute uniform documents for the solicitation, review and acceptance of all bids, offers and responses and the award of contracts, then the State agency shall use the uniform documents.
(b) After award of a contract and subject to provisions of the Freedom of Information Act, the procuring agency shall make available for public inspection and copying all pre-award, post-award, administration, and close-out documents relating to that particular contract.
(c) A procurement file shall be maintained for all contracts, regardless of the method of procurement. The procurement file shall contain the basis on which the award is made, all submitted bids and proposals, all evaluation materials, score sheets and all other documentation related to or prepared in conjunction with evaluation, negotiation, and the award process. The procurement file shall contain a written determination, signed by the chief procurement officer or State purchasing officer, setting forth the reasoning for the contract award decision. The procurement file shall not include trade secrets or other competitively sensitive, confidential, or proprietary information. The procurement file shall be open to public inspection within 7 calendar days following award of the contract.
(Source: P.A. 97-895, eff. 8-3-12; 98-1076, eff. 1-1-15.)

(30 ILCS 500/20-160)
Sec. 20-160. Business entities; certification; registration with the State Board of Elections.
(a) For purposes of this Section, the terms "business entity", "contract", "State contract", "contract with a State agency", "State agency", "affiliated entity", and "affiliated person" have the meanings ascribed to those terms in Section 50-37.
(b) Every bid and offer submitted to and every contract executed by the State on or after January 1, 2009 (the effective date of Public Act 95-971) and every submission to a vendor portal shall contain (1) a certification by the bidder, offeror, vendor, or contractor that either (i) the bidder, offeror, vendor, or contractor is not required to register as a business entity with the State Board of Elections pursuant to this Section or (ii) the bidder, offeror, vendor, or contractor has registered as a business entity with the State Board of Elections and acknowledges a continuing duty to update the registration and (2) a statement that the contract is voidable under Section 50-60 for the bidder's, offeror's, vendor's, or contractor's failure to comply with this Section.
(c) Each business entity (i) whose aggregate bids and proposals on State contracts annually total more than $50,000, (ii) whose aggregate bids and proposals on State contracts combined with the business entity's aggregate annual total value of State contracts exceed $50,000, or (iii) whose contracts with State agencies, in the aggregate, annually total more than $50,000 shall register with the State Board of Elections in accordance with Section 9-35 of the Election Code. A business entity required to register under this subsection due to item (i) or (ii) has a continuing duty to ensure that the registration is accurate during the period beginning on the date of registration and ending on the day after the date the contract is awarded; any change in information must be reported to the State Board of Elections 5 business days following such change or no later than a day before the contract is awarded, whichever date is earlier. A business entity required to register under this subsection due to item (iii) has a continuing duty to ensure that the registration is accurate in accordance with subsection (e).
(d) Any business entity, not required under subsection (c) to register, whose aggregate bids and proposals on State contracts annually total more than $50,000, or whose aggregate bids and proposals on State contracts combined with the business entity's aggregate annual total value of State contracts exceed $50,000, shall register with the State Board of Elections in accordance with Section 9-35 of the Election Code prior to submitting to a State agency the bid or proposal whose value causes the business entity to fall within the monetary description of this subsection. A business entity required to register under this subsection has a continuing duty to ensure that the registration is accurate during the period beginning on the date of registration and ending on the day after the date the contract is awarded. Any change in information must be reported to the State Board of Elections within 5 business days following such change or no later than a day before the contract is awarded, whichever date is earlier.
(e) A business entity whose contracts with State agencies, in the aggregate, annually total more than $50,000 must maintain its registration under this Section and has a continuing duty to ensure that the registration is accurate for the duration of the term of office of the incumbent officeholder awarding the contracts or for a period of 2 years following the expiration or termination of the contracts, whichever is longer. A business entity, required to register under this subsection, has a continuing duty to report any changes on a quarterly basis to the State Board of Elections within 14 calendar days following the last day of January, April, July, and October of each year. Any update pursuant to this paragraph that is received beyond that date is presumed late and the civil penalty authorized by subsection (e) of Section 9-35 of the Election Code (10 ILCS 5/9-35) may be assessed.
Also, if a business entity required to register under this subsection has a pending bid or offer, any change in information shall be reported to the State Board of Elections within 7 calendar days following such change or no later than a day before the contract is awarded, whichever date is earlier.
(f) A business entity's continuing duty under this Section to ensure the accuracy of its registration includes the requirement that the business entity notify the State Board of Elections of any change in information, including but not limited to changes of affiliated entities or affiliated persons.
(g) For any bid or offer for a contract with a State agency by a business entity required to register under this Section, the chief procurement officer shall verify that the business entity is required to register under this Section and is in compliance with the registration requirements on the date the bid or offer is due. A chief procurement officer shall not accept a bid or offer if the business entity is not in compliance with the registration requirements as of the date bids or offers are due. Upon discovery of noncompliance with this Section, if the bidder or offeror made a good faith effort to comply with registration efforts prior to the date the bid or offer is due, a chief procurement officer may provide the bidder or offeror 5 business days to achieve compliance. A chief procurement officer may extend the time to prove compliance by as long as necessary in the event that there is a failure within the State Board of Election's registration system.
(h) A registration, and any changes to a registration, must include the business entity's verification of accuracy and subjects the business entity to the penalties of the laws of this State for perjury.
In addition to any penalty under Section 9-35 of the Election Code, intentional, willful, or material failure to disclose information required for registration shall render the contract, bid, offer, or other procurement relationship voidable by the chief procurement officer if he or she deems it to be in the best interest of the State of Illinois.
(i) This Section applies regardless of the method of source selection used in awarding the contract.
(Source: P.A. 100-43, eff. 8-9-17.)

(30 ILCS 500/20-165)
Sec. 20-165. Compliance with Transportation Sustainability Procurement Program Act. When procuring freight, small package delivery, and other forms of cargo shipping and transportation services, appropriate weight shall be given to the requirements of the Transportation Sustainability Procurement Program Act.
(Source: P.A. 98-348, eff. 8-14-13.)



Article 25 - Supplies and Services (Excluding Professional Or Artistic)

(30 ILCS 500/Art. 25 heading)

(30 ILCS 500/25-5)
Sec. 25-5. Applicability. All contracts for supplies and services, excluding professional or artistic services, shall be procured in accordance with the provisions of this Article.
(Source: P.A. 90-572, eff. date - See Sec. 99-5.)

(30 ILCS 500/25-10)
Sec. 25-10. Authority. State purchasing officers shall have the authority to procure supplies and services, except as that authority may be limited by the chief procurement officer.
(Source: P.A. 90-572, eff. date - See Sec. 99-5.)

(30 ILCS 500/25-15)
Sec. 25-15. Method of source selection.
(a) Competitive sealed bidding. Except as provided in subsection (b) and Sections 20-20, 20-25, and 20-30, all State contracts for supplies and services shall be awarded by competitive sealed bidding in accordance with Section 20-10.
(b) Other methods. The chief procurement officer may establish by rule (i) categories of purchases, including non-governmental joint purchases, that may be made without competitive sealed bidding and (ii) the most competitive alternate method of source selection that shall be used for each category of purchase.
(Source: P.A. 90-572, eff. date - See Sec. 99-5.)

(30 ILCS 500/25-30)
Sec. 25-30. More favorable terms. A supply or service contract may include, if determined by a State purchasing officer to be in the best interests of the State, a clause requiring that if more favorable terms are granted by the contractor to any similar state or local governmental agency in any state in a contemporaneous agreement let under the same or similar financial terms and circumstances for comparable supplies or services, the more favorable terms shall be applicable under the contract.
(Source: P.A. 90-572, eff. date - See Sec. 99-5.)

(30 ILCS 500/25-35)
Sec. 25-35. Purchase of coal and postage stamps.
(a) Delivery of necessary supplies. To avoid interruption or impediment of delivery of necessary supplies, commodities, and coal, State purchasing officers may approve a State agency's purchases of or contracts for supplies and commodities after April 30 of a fiscal year when delivery of the supplies and commodities is to be made after June 30 of that fiscal year and payment for which is to be made from appropriations for the next fiscal year.
(b) Postage. All postage stamps purchased from State funds must be perforated for identification purposes. A General Assembly member may furnish the U.S. Post Office with a warrant so as to allow for the creation or continuation of a bulk rate mailing fund in the name of the General Assembly member or may furnish a postage meter company or post office with a warrant so as to facilitate the purchase of a postage meter and its stamps. Any postage meter so purchased must also contain a stamp that shall state "Official State Mail".
(Source: P.A. 100-43, eff. 8-9-17.)

(30 ILCS 500/25-45)
Sec. 25-45. Energy conservation program contracts; energy savings contracts or leases.
(a) For the purposes of this Section, an "energy savings contract or lease" means a contract or lease for an improvement, repair, alteration, betterment, equipment, fixture, or furnishing that is designed to reduce energy consumption or operating costs, and that includes an agreement that payments, except obligations on termination of the contract or lease before its expiration, shall be made over time and that savings are guaranteed to the extent practicable to pay for the cost of the improvement, repair, alteration, betterment, equipment, fixture, or furnishing.
(b) State purchasing officers may enter into energy conservation program contracts or energy savings contracts or leases that provide for utility cost savings. Notwithstanding any other law to the contrary, energy savings contracts or leases may include an alternative financing or lease to purchase option.
(c) Energy conservation program contracts or energy savings contracts and leases may entered into for a period of time deemed to be in the best interest of the State but not exceeding 15 years inclusive of proposed contract or lease renewals.
(d) The chief procurement officer shall promulgate and adopt rules for the implementation of this Section.
(Source: P.A. 100-23, eff. 7-6-17.)

(30 ILCS 500/25-55)
Sec. 25-55. Annual reports. Every printed annual report produced by a State agency shall bear a statement indicating whether it was printed by the State of Illinois or by contract and indicating the printing cost per copy and the number of copies printed. The Department of Central Management Services shall prepare and submit to the General Assembly on the fourth Wednesday of January in each year a report setting forth with respect to each State agency for the calendar year immediately preceding the calendar year in which the report is filed the total quantity of annual reports printed, the total cost, and the cost per copy and the cost per page of the annual report of the State agency printed during the calendar year covered by the report.
(Source: P.A. 90-572, eff. date - See Sec. 99-5.)

(30 ILCS 500/25-60)
Sec. 25-60. Prevailing wage requirements.
(a) All services furnished under service contracts of $2,000 or more or $200 or more per month and under printing contracts shall be subject to the following prevailing wage requirements:
(1) Not less than the general prevailing wage rate of

hourly wages for work of a similar character in the locality in which the work is produced shall be paid by the successful bidder, offeror, or potential contractor to its employees who perform the work on the State contracts. The bidder, offeror, potential contractor, or contractor in order to be considered to be a responsible bidder, offeror, potential contractor, or contractor for the purposes of this Code, shall certify to the purchasing agency that wages to be paid to its employees are no less, and fringe benefits and working conditions of employees are not less favorable, than those prevailing in the locality where the contract is to be performed. Prevailing wages and working conditions shall be determined by the Director of the Illinois Department of Labor.

(2) Whenever a collective bargaining agreement is in

effect between an employer, other than a governmental body, and service or printing employees as defined in this Section who are represented by a responsible organization that is in no way influenced or controlled by the management, that agreement and its provisions shall be considered as conditions prevalent in that locality and shall be the minimum requirements taken into consideration by the Director of Labor.

(b) As used in this Section, "services" means janitorial cleaning services, window cleaning services, building and grounds services, site technician services, natural resources services, food services, and security services. "Printing" means and includes all processes and operations involved in printing, including but not limited to letterpress, offset, and gravure processes, the multilith method, photographic or other duplicating process, the operations of composition, platemaking, presswork, and binding, and the end products of those processes, methods, and operations. As used in this Code "printing" does not include photocopiers used in the course of normal business activities, photographic equipment used for geographic mapping, or printed matter that is commonly available to the general public from contractor inventory.
(c) The terms "general prevailing rate of hourly wages", "general prevailing rate of wages", or "prevailing rate of wages" when used in this Section mean the hourly cash wages plus fringe benefits for health and welfare, insurance, vacations, and pensions paid generally, in the locality in which the work is being performed, to employees engaged in work of a similar character.
(d) "Locality" shall have the meaning established by rule.
(e) This Section does not apply to services furnished under contracts for professional or artistic services.
(f) This Section does not apply to vocational programs of training for persons with physical or mental disabilities or to sheltered workshops for persons with severe disabilities.
(Source: P.A. 98-1076, eff. 1-1-15; 99-143, eff. 7-27-15.)

(30 ILCS 500/25-65)
Sec. 25-65. Contracts performed outside the United States. Prior to contracting or as a requirement of solicitation of any State contracts for services as defined in Section 1-15.90, whichever is appropriate, potential contractors shall disclose in a statement of work where services will be performed under that contract, including any subcontracts, and whether any services under that contract, including any subcontracts, are anticipated to be performed outside the United States.
In awarding the contract or evaluating the bid or offer, the chief procurement officer may consider such disclosure and the economic impact to the State of Illinois and its residents.
If the chief procurement officer awards a contract to a vendor based upon disclosure that work will be performed in the United States and during the term of the contract the contractor or a subcontractor proceeds to shift work outside of the United States, the contractor shall be deemed in breach of contract, unless the chief procurement officer shall have first determined in writing that circumstances require the shift of work or that termination of the contract would not be in the State's best interest.
Nothing in this Section is intended to contravene any existing treaty, law, agreement, or regulation of the United States.
The chief procurement officer appointed pursuant to paragraph (4) of subsection (a) of Section 10-20 shall prepare and deliver to the General Assembly, no later than September 1, 2015, a report on the impact of outsourcing services for State agencies subject to the jurisdiction of the chief procurement officer. The report shall include the State's cost of procurement and shall identify those contracts where it was disclosed that services were provided outside of the United States, including a description and value of those services. Each State agency subject to the jurisdiction of the chief procurement officer appointed pursuant to paragraph (4) of subsection (a) of Section 10-20 must provide the chief procurement officer the information necessary to comply with this Section on or before June 1, 2015. The requirement for reporting to the General Assembly shall be satisfied by filing copies of the report in the manner provided by Section 3.1 of the General Assembly Organization Act.
(Source: P.A. 98-1076, eff. 1-1-15.)

(30 ILCS 500/25-70)
Sec. 25-70. Electronic mail service; spam free. Electronic mail service providers that provide electronic mail service under State contracts awarded on or after the effective date of this amendatory Act of the 94th General Assembly must take measures reasonably designed to provide a service that is free of unsolicited electronic mail advertisements (sometimes known as "spam"). The electronic mail service provider is responsible for using software filters or other means to accomplish the requirements of this Section. In this Section, the terms "electronic mail service provider" and "unsolicited electronic mail advertisement" have the same meanings as those terms are defined in the Electronic Mail Act (815 ILCS 511/).
(Source: P.A. 94-413, eff. 1-1-06.)

(30 ILCS 500/25-75)
Sec. 25-75. Purchase of motor vehicles.
(a) Beginning on the effective date of this amendatory Act of the 94th General Assembly, all gasoline-powered vehicles purchased from State funds must be flexible fuel vehicles. Beginning July 1, 2007, all gasoline-powered vehicles purchased from State funds must be flexible fuel or fuel efficient hybrid vehicles. For purposes of this Section, "flexible fuel vehicles" are automobiles or light trucks that operate on either gasoline or E-85 (85% ethanol, 15% gasoline) fuel and "Fuel efficient hybrid vehicles" are automobiles or light trucks that use a gasoline or diesel engine and an electric motor to provide power and gain at least a 20% increase in combined US-EPA city-highway fuel economy over the equivalent or most-similar conventionally-powered model.
(b) On and after the effective date of this amendatory Act of the 94th General Assembly, any vehicle purchased from State funds that is fueled by diesel fuel shall be certified by the manufacturer to run on 5% biodiesel (B5) fuel.
(b-5) On and after January 1, 2016, 15% of passenger vehicles, other than Department of Corrections vehicles, Secretary of State vehicles (except for mid-sized sedans), and Department of State Police patrol vehicles, purchased with State funds shall be vehicles fueled by electricity, electricity and gasohol (hybrids or plug-in hybrids), compressed natural gas, liquid petroleum gas, or liquid natural gas, including dedicated or non-dedicated fuel type vehicles.
(c) The Chief Procurement Officer may determine that certain vehicle procurements are exempt from this Section based on intended use or other reasonable considerations such as health and safety of Illinois citizens.
(Source: P.A. 98-442, eff. 1-1-14; 98-759, eff. 7-16-14; 99-406, eff. 1-1-16.)

(30 ILCS 500/25-80)
Sec. 25-80. Successor contractor. All service contracts shall include a clause requiring the bidder or offeror, in order to be considered a responsible bidder or offeror for the purposes of this Code, to certify to the purchasing agency (i) that it shall offer to assume the collective bargaining obligations of the prior employer, including any existing collective bargaining agreement with the bargaining representative of any existing collective bargaining unit or units performing substantially similar work to the services covered by the contract subject to its bid or offer, and (ii) that it shall offer employment to all employees currently employed in any existing bargaining unit performing substantially similar work that will be performed by the successor vendor.
This Section does not apply to heating and air conditioning service contracts, plumbing service contracts, and electrical service contracts.
(Source: P.A. 98-1076, eff. 1-1-15.)

(30 ILCS 500/25-85)
(Section scheduled to be repealed on January 1, 2021)
Sec. 25-85. Best value procurement.
(a) This Section shall apply only to purchases of heavy mobile fleet vehicles and off-road construction equipment procured by or on behalf of:
(1) institutions of higher education;
(2) the Department of Agriculture;
(3) the Department of Transportation; and
(4) the Department of Natural Resources.
(b) As used in this Section, "best value procurement" means a contract award determined by objective criteria related to price, features, functions, and life-cycle costs that may include the following:
(1) total cost of ownership, including warranty,

under which all repair costs are borne solely by the warranty provider; repair costs; maintenance costs; fuel consumption; and salvage value;

(2) product performance, productivity, and safety

standards;

(3) the supplier's ability to perform to the

contract requirements; and

(4) environmental benefits, including reduction of

greenhouse gas emissions, reduction of air pollutant emissions, or reduction of toxic or hazardous materials.

(c) The department or institution may enter into a contract for heavy mobile fleet vehicles and off-road construction equipment for use by the department or institution by means of best value procurement, using specifications and criteria developed in consultation with the Chief Procurement Officer of each designated department or institution and conducted in accordance with Section 20-15 of this Code.
(d) In addition to disclosure of the minimum requirements for qualification, the solicitation document shall specify which business performance measures, in addition to price, shall be given a weighted value. The solicitation shall include a scoring method based on those factors and price in determining the successful offeror. Any evaluation and scoring method shall ensure substantial weight is given to the contract price.
(e) Upon written request of any person who has submitted an offer, notice of the award shall be posted in a public place in the offices of the department or institution at least 24 hours before executing the contract or purchase order. If, before making an award, any offeror who has submitted a bid files a protest with the department or institution against the awarding of the contract or purchase order on the ground that his or her offer should have been selected in accordance with the selection criteria in the solicitation document, the contract or purchase order shall not be awarded until either the protest has been withdrawn or the appropriate Chief Procurement Officer has made a final decision as to the action to be taken relative to the protest. Within 10 days after filing a protest, the protesting offeror shall file with the Chief Procurement Officer a full and complete written statement specifying in detail the ground of the protest and the facts in support thereof.
(f) The total annual value of vehicles and equipment purchased through best value procurement pursuant to this Section shall be limited to $20,000,000 per each department or institution.
(g) Best value procurement shall only be used on procurements first solicited on or before June 30, 2020.
(h) On or before January 1, 2021, the Chief Procurement Officer of each designated department or institution shall prepare an evaluation of the best value procurement pilot program authorized by this Section, including a recommendation on whether or not the process should be continued. The evaluation shall be posted in the applicable volume or volumes of the Illinois Procurement Bulletin on or before January 1, 2021.
(i) This Section is repealed on January 1, 2021.
(Source: P.A. 100-43, eff. 8-9-17.)

(30 ILCS 500/25-200)
Sec. 25-200. Proposed contracts; Procurement Policy Board. This Article is subject to Section 5-30 of this Code.
(Source: P.A. 93-839, eff. 7-30-04.)

(30 ILCS 500/25-205)
Sec. 25-205. Procurement of health benefits for Medicare-primary members and their dependents. The Department of Central Management Services, in consultation with and subject to the approval of the Chief Procurement Officer, shall contract or make otherwise available a program of group health benefits for Medicare-primary members and their Medicare-primary dependents. The Director may procure a single contract or multiple contracts that provide a program of group health benefits that is comparable in stability and continuity of coverage, care, and services to the program of health benefits offered to other members and their dependents under the State Employees Group Insurance Act of 1971. The Department of Central Management Services shall provide administrative support and provide consultation to assist with the procurement. The initial procurement is not subject to the provisions of this Code, except for Sections 20-60, 20-65, 20-70, and 20-160, and Article 50, provided that the Chief Procurement Officer may, in writing with justification, waive any certification required under Article 50.
(Source: P.A. 98-19, eff. 6-10-13.)



Article 30 - Construction and Construction-Related Professional Services

(30 ILCS 500/Art. 30 heading)

(30 ILCS 500/30-5)
Sec. 30-5. Applicability. Construction and construction-related professional services shall be procured in accordance with this Article.
(Source: P.A. 90-572, eff. date - See Sec. 99-5.)

(30 ILCS 500/30-10)
Sec. 30-10. Authority. Construction agencies shall have the authority to procure construction and construction-related professional services.
(Source: P.A. 90-572, eff. date - See Sec. 99-5.)

(30 ILCS 500/30-15)
Sec. 30-15. Method of source selection.
(a) Competitive sealed bidding. Except as provided in subsections (b), (c), and (d) and Sections 20-20, 20-25, and 20-30, all State construction contracts shall be procured by competitive sealed bidding in accordance with Section 20-10.
(b) Other methods. The Capital Development Board shall establish by rule construction purchases that may be made without competitive sealed bidding and the most competitive alternate method of source selection that shall be used.
(c) Construction-related professional services. All construction-related professional services contracts shall be awarded in accordance with the provisions of the Architectural, Engineering, and Land Surveying Qualifications Based Selection Act. "Professional services" means those services within the scope of the practice of architecture, professional engineering, structural engineering, or registered land surveying, as defined by the laws of this State.
(d) Correctional facilities. Remodeling and rehabilitation projects at correctional facilities under $25,000 funded from the General Revenue Fund are exempt from the provisions of this Article. The Department of Corrections may use inmate labor for the remodeling or rehabilitation of correctional facilities on those projects under $25,000 funded from the General Revenue Fund.
(Source: P.A. 90-572, eff. date - See Sec. 99-5.)

(30 ILCS 500/30-20)
Sec. 30-20. Prequalification.
(a) The Capital Development Board shall promulgate rules for the development of prequalified supplier lists for construction and construction-related professional services and the periodic updating of those lists. Construction and construction-related professional services contracts over $25,000 may be awarded to any qualified suppliers.
(b) The Illinois Power Agency shall promulgate rules for the development of prequalified supplier lists for construction and construction-related professional services and the periodic updating of those lists. Construction and construction related professional services contracts over $25,000 may be awarded to any qualified suppliers, pursuant to a competitive bidding process.
(Source: P.A. 95-481, eff. 8-28-07.)

(30 ILCS 500/30-22)
Sec. 30-22. Construction contracts; responsible bidder requirements. To be considered a responsible bidder on a construction contract for purposes of this Code, a bidder must comply with all of the following requirements and must present satisfactory evidence of that compliance to the appropriate construction agency:
(1) The bidder must comply with all applicable laws

concerning the bidder's entitlement to conduct business in Illinois.

(2) The bidder must comply with all applicable

provisions of the Prevailing Wage Act.

(3) The bidder must comply with Subchapter VI ("Equal

Employment Opportunities") of Chapter 21 of Title 42 of the United States Code (42 U.S.C. 2000e and following) and with Federal Executive Order No. 11246 as amended by Executive Order No. 11375.

(4) The bidder must have a valid Federal Employer

Identification Number or, if an individual, a valid Social Security Number.

(5) The bidder must have a valid certificate of

insurance showing the following coverages: general liability, professional liability, product liability, workers' compensation, completed operations, hazardous occupation, and automobile.

(6) The bidder and all bidder's subcontractors must

participate in applicable apprenticeship and training programs approved by and registered with the United States Department of Labor's Bureau of Apprenticeship and Training.

(7) For contracts with the Illinois Power Agency, the

Director of the Illinois Power Agency may establish additional requirements for responsible bidders. These additional requirements, if established, shall be set forth together with the other criteria contained in the invitation for bids, and shall appear in the appropriate volume of the Illinois Procurement Bulletin.

(8) The bidder must certify that the bidder will

maintain an Illinois office as the primary place of employment for persons employed in the construction authorized by the contract.

The provisions of this Section shall not apply to federally funded construction projects if such application would jeopardize the receipt or use of federal funds in support of such a project.
(Source: P.A. 97-369, eff. 8-15-11; 98-1076, eff. 1-1-15.)

(30 ILCS 500/30-25)
Sec. 30-25. Retention of a percentage of contract price. Whenever any contract entered into by a construction agency for the repair, remodeling, renovation, or construction of a building or structure, for the construction or maintenance of a highway, as those terms are defined in Article 2 of the Illinois Highway Code, for the construction or maintenance of facilities as that term is defined under Section 1-10 of the Illinois Power Agency Act, or for the reclamation of abandoned lands as those terms are defined in Article I of the Abandoned Mined Lands and Water Reclamation Act provides for the retention of a percentage of the contract price until final completion and acceptance of the work, upon the request of the contractor and with the approval of the construction agency the amount so retained may be deposited under a trust agreement with an Illinois bank or financial institution of the contractor's choice and subject to the approval of the construction agency. The contractor shall receive any interest on the deposited amount. Upon application by the contractor, the trust agreement must contain, at a minimum, the following provisions:
(1) the amount to be deposited subject to the trust;
(2) the terms and conditions of payment in case of

default by the contractor;

(3) the termination of the trust agreement upon

completion of the contract; and

(4) the contractor shall be responsible for obtaining

the written consent of the bank trustee and for any costs or service fees.

The trust agreement may, at the discretion of the construction agency and upon request of the contractor, become effective at the time of the first partial payment in accordance with existing statutes and rules.
(Source: P.A. 95-481, eff. 8-28-07.)

(30 ILCS 500/30-30)
Sec. 30-30. Design-bid-build construction.
(a) The provisions of this subsection are operative through December 31, 2019.
For building construction contracts in excess of $250,000, separate specifications may be prepared for all equipment, labor, and materials in connection with the following 5 subdivisions of the work to be performed:
(1) plumbing;
(2) heating, piping, refrigeration, and automatic

temperature control systems, including the testing and balancing of those systems;

(3) ventilating and distribution systems for

conditioned air, including the testing and balancing of those systems;

(4) electric wiring; and
(5) general contract work.
The specifications may be so drawn as to permit separate and independent bidding upon each of the 5 subdivisions of work. All contracts awarded for any part thereof may award the 5 subdivisions of work separately to responsible and reliable persons, firms, or corporations engaged in these classes of work. The contracts, at the discretion of the construction agency, may be assigned to the successful bidder on the general contract work or to the successful bidder on the subdivision of work designated by the construction agency before the bidding as the prime subdivision of work, provided that all payments will be made directly to the contractors for the 5 subdivisions of work upon compliance with the conditions of the contract.
Beginning on the effective date of this amendatory Act of the 99th General Assembly and through December 31, 2019, for single prime projects: (i) the bid of the successful low bidder shall identify the name of the subcontractor, if any, and the bid proposal costs for each of the 5 subdivisions of work set forth in this Section; (ii) the contract entered into with the successful bidder shall provide that no identified subcontractor may be terminated without the written consent of the Capital Development Board; (iii) the contract shall comply with the disadvantaged business practices of the Business Enterprise for Minorities, Women, and Persons with Disabilities Act and the equal employment practices of Section 2-105 of the Illinois Human Rights Act; (iv) the Capital Development Board shall submit a quarterly report to the Procurement Policy Board with information on the general scope, project budget, and established Business Enterprise Program goals for any single prime procurement bid in the previous 3 months with a total construction cost valued at $10,000,000 or less; and (v) the Capital Development Board shall submit an annual report to the General Assembly and Governor on the bidding, award, and performance of all single prime projects.
For building construction projects with a total construction cost valued at $5,000,000 or less, the Capital Development Board shall not use the single prime procurement delivery method for more than 50% of the total number of projects bid for each fiscal year. Any project with a total construction cost valued greater than $5,000,000 may be bid using single prime at the discretion of the Executive Director of the Capital Development Board.
Beginning on the effective date of this amendatory Act of the 99th General Assembly and through December 31, 2017, the Capital Development Board shall, on a weekly basis: review the projects that have been designed, and approved to bid; and, for every fifth determination to use the single prime procurement delivery method for a project under $10,000,000, submit to the Procurement Policy Board a written notice of its intent to use the single prime method on the project. The notice shall include the reasons for using the single prime method and an explanation of why the use of that method is in the best interest of the State. The Capital Development Board shall post the notice on its online procurement webpage and on the online Procurement Bulletin at least 3 business days following submission. The Procurement Policy Board shall review and provide its decision on the use of the single prime method for every fifth use of the single prime procurement delivery method for a project under $10,000,000 within 7 business days of receipt of the notice from the Capital Development Board. Approval by the Procurement Policy Board shall not be unreasonably withheld and shall be provided unless the Procurement Policy Board finds that the use of the single prime method is not in the best interest of the State. Any decision by the Procurement Policy Board to disapprove the use of the single prime method shall be made in writing to the Capital Development Board, posted on the online Procurement Bulletin, and shall state the reasons why the single prime method was disapproved and why it is not in the best interest of the State.
(b) The provisions of this subsection are operative on and after January 1, 2020. For building construction contracts in excess of $250,000, separate specifications shall be prepared for all equipment, labor, and materials in connection with the following 5 subdivisions of the work to be performed:
(1) plumbing;
(2) heating, piping, refrigeration, and automatic

temperature control systems, including the testing and balancing of those systems;

(3) ventilating and distribution systems for

conditioned air, including the testing and balancing of those systems;

(4) electric wiring; and
(5) general contract work.
The specifications must be so drawn as to permit separate and independent bidding upon each of the 5 subdivisions of work. All contracts awarded for any part thereof shall award the 5 subdivisions of work separately to responsible and reliable persons, firms, or corporations engaged in these classes of work. The contracts, at the discretion of the construction agency, may be assigned to the successful bidder on the general contract work or to the successful bidder on the subdivision of work designated by the construction agency before the bidding as the prime subdivision of work, provided that all payments will be made directly to the contractors for the 5 subdivisions of work upon compliance with the conditions of the contract.
(Source: P.A. 99-257, eff. 8-4-15; 100-391, eff. 8-25-17.)

(30 ILCS 500/30-35)
Sec. 30-35. Expenditure in excess of contract price.
(a) Germaneness. No funds in excess of the contract price may be obligated or expended unless the additional work to be performed or materials to be furnished is germane to the original contract. Even if germane to the original contract, no additional expenditures or obligations may, in their total combined amounts, be in excess of the percentages of the original contract amount set forth in subsection (b) unless they have received the prior written approval of the construction agency. In the event that the total of the combined additional expenditures or obligations exceeds the percentages of the original contract amount set forth in subsection (b), the construction agency shall investigate all the additional expenditures or obligations in excess of the original contract amount and shall in writing approve or disapprove subsequent expenditures or obligations and state in detail the reasons for the approval or disapproval.
(b) Written determination required. When the contract amount is no more than $75,000, the percentage shall be 9% (maximum $6,750). When the contract amount is between $75,001 and $200,000, the percentage shall be 7% of the amount above $75,000 plus $6,750, but not to exceed 7% of $200,000 (maximum $14,000). When the contract amount is between $200,001 and $500,000, the percentage shall be 5% of the amount above $200,000 plus $14,000, but not to exceed 5% of $500,000 (maximum $25,000). When the contract amount is in excess of $500,000, the percentage shall be 3% of the amount above $500,000 plus $25,000.
(Source: P.A. 90-572, eff. date - See Sec. 99-5.)

(30 ILCS 500/30-43)
Sec. 30-43. (Repealed).
(Source: P.A. 92-11, eff. 6-11-01. Repealed by P.A. 93-632, eff. 2-1-04.)

(30 ILCS 500/30-45)
Sec. 30-45. Other Acts. This Article is subject to applicable provisions of the following Acts:
(1) the Prevailing Wage Act;
(2) the Public Construction Bond Act;
(3) the Public Works Employment Discrimination Act;
(4) the Public Works Preference Act (repealed on June

16, 2010 by Public Act 96-929);

(5) the Employment of Illinois Workers on Public

Works Act;

(6) the Public Contract Fraud Act;
(7) the Illinois Construction Evaluation Act; and
(8) the Project Labor Agreements Act.
(Source: P.A. 97-199, eff. 7-27-11; 97-333, eff. 8-12-11.)

(30 ILCS 500/30-50)
Sec. 30-50. Mobilization payments.
(a) As used in this Section, "mobilization payment" means an advance payment for the preparatory work and operations necessary for the movement of personnel, equipment, supplies, and incidentals to a project site and for all other work or operations that must be performed or costs incurred when beginning work on a project.
(b) When a contract under this Code entered into by the Department of Transportation provides for mobilization payments and the contractor is using the services of a subcontractor, the subcontract shall include terms requiring mobilization payments be made to the subcontractor.
Mobilization payments to a subcontractor shall be made on a tiered system based on the initial value of the subcontract:

Subcontract value

Mobilization percentage

Less than $10,000

25%

$10,000-$19,999

20%

$20,000-$39,999

18%

$40,000-$59,999

16%

$60,000-$79,999

14%

$80,000-$99,999

12%

$100,000-$249,999

10%

$250,000-$499,999

9%

$500,000-$750,000

8%

Over $750,000

7%

(c) This Section only applies to contracts entered into by the Department of Transportation.
(Source: P.A. 100-333, eff. 1-1-18.)

(30 ILCS 500/30-150)
Sec. 30-150. Proposed contracts; Procurement Policy Board. This Article is subject to Section 5-30 of this Code.
(Source: P.A. 93-839, eff. 7-30-04.)



Article 33 - Construction Management Services

(30 ILCS 500/Art. 33 heading)

(30 ILCS 500/33-5)
Sec. 33-5. Definitions. In this Article:
"Construction management services" includes:
(1) services provided in the planning and

pre-construction phases of a construction project including, but not limited to, consulting with, advising, assisting, and making recommendations to the Capital Development Board and architect, engineer, or licensed land surveyor on all aspects of planning for project construction; reviewing all plans and specifications as they are being developed and making recommendations with respect to construction feasibility, availability of material and labor, time requirements for procurement and construction, and projected costs; making, reviewing, and refining budget estimates based on the Board's program and other available information; making recommendations to the Board and the architect or engineer regarding the division of work in the plans and specifications to facilitate the bidding and awarding of contracts; soliciting the interest of capable contractors and taking bids on the project; analyzing the bids received; and preparing and maintaining a progress schedule during the design phase of the project and preparation of a proposed construction schedule; and

(2) services provided in the construction phase of

the project including, but not limited to, maintaining competent supervisory staff to coordinate and provide general direction of the work and progress of the contractors on the project; directing the work as it is being performed for general conformance with working drawings and specifications; establishing procedures for coordinating among the Board, architect or engineer, contractors, and construction manager with respect to all aspects of the project and implementing those procedures; maintaining job site records and making appropriate progress reports; implementing labor policy in conformance with the requirements of the public owner; reviewing the safety and equal opportunity programs of each contractor for conformance with the public owner's policy and making recommendations; reviewing and processing all applications for payment by involved contractors and material suppliers in accordance with the terms of the contract; making recommendations and processing requests for changes in the work and maintaining records of change orders; scheduling and conducting job meetings to ensure orderly progress of the work; developing and monitoring a project progress schedule, coordinating and expediting the work of all contractors and providing periodic status reports to the owner and the architect or engineer; and establishing and maintaining a cost control system and conducting meetings to review costs.

"Construction manager" means any individual, sole proprietorship, firm, partnership, corporation, or other legal entity providing construction management services for the Board and prequalified by the State in accordance with 30 ILCS 500/33-10.
"Board" means the Capital Development Board.
(Source: P.A. 94-532, eff. 8-10-05.)

(30 ILCS 500/33-10)
Sec. 33-10. Prequalification. The Board shall establish procedures to prequalify firms seeking to provide construction management services or may use prequalification lists from other State agencies to meet the requirements of this Section.
(Source: P.A. 94-532, eff. 8-10-05.)

(30 ILCS 500/33-15)
Sec. 33-15. Public notice. Whenever a project requiring construction management services is proposed for a State agency, the Board shall provide no less than a 14-day advance notice published in a request for proposals setting forth the projects and services to be procured. The request for proposals shall be mailed to each firm that is prequalified under Section 33-10. The request for proposals shall include a description of each project and shall state the time and place for interested firms to submit a letter of interest and, if required by the request for proposals, a statement of qualifications.
(Source: P.A. 94-532, eff. 8-10-05.)

(30 ILCS 500/33-20)
Sec. 33-20. Evaluation procedure. The Board shall evaluate the construction managers submitting letters of interest and other prequalified construction managers, taking into account qualifications; and the Board may consider, but shall not be limited to considering, ability of personnel, past record and experience, performance data on file, willingness to meet time requirements, location, workload of the construction manager, and any other qualifications-based factors as the Board may determine in writing are applicable. The Board may conduct discussions with and require public presentations by construction managers deemed to be the most qualified regarding their qualifications, approach to the project, and ability to furnish the required services.
The Board shall establish a committee to select construction managers to provide construction management services. A selection committee may include at least one public member. The public member may not be employed or associated with any firm holding a contract with the Board nor may the public member's firm be considered for a contract with that Board while he or she is serving as a public member of the committee.
In no case shall the Board, prior to selecting a construction manager for negotiation under Section 33-30, seek formal or informal submission of verbal or written estimates of costs or proposals in terms of dollars, hours required, percentage of construction cost, or any other measure of compensation.
(Source: P.A. 94-532, eff. 8-10-05.)

(30 ILCS 500/33-25)
Sec. 33-25. Selection Procedure. On the basis of evaluations, discussions, and any presentations, the Board shall select no less than 3 firms it determines to be qualified to provide services for the project and rank them in order of qualifications to provide services regarding the specific project. The Board shall then contract at a fair and reasonable compensation. If fewer than 3 firms submit letters of interest and the Board determines that one or both of those firms are so qualified, the Board may proceed to negotiate a contract under Section 33-30. The decision of the Board shall be final and binding.
(Source: P.A. 94-532, eff. 8-10-05.)

(30 ILCS 500/33-30)
Sec. 33-30. Contract Negotiation.
(a) The Board shall prepare a written description of the scope of the proposed services to be used as a basis for negotiations and shall negotiate a contract with the highest ranked construction management firm at compensation that the Board determines in writing to be fair and reasonable. In making this decision, the Board shall take into account the estimated value, scope, complexity, and nature of the services to be rendered. In no case may the Board establish a payment formula designed to eliminate firms from contention or restrict competition or negotiation of fees.
(b) If the Board is unable to negotiate a satisfactory contract with the firm that is highest ranked, negotiations with that firm shall be terminated. The Board shall then begin negotiations with the firm that is next highest ranked. If the Board is unable to negotiate a satisfactory contract with that firm, negotiations with that firm shall be terminated. The Board shall then begin negotiations with the firm that is next highest ranked.
(c) If the Board is unable to negotiate a satisfactory contract with any of the selected firms, the Board shall re-evaluate the construction management services requested, including the estimated value, scope, complexity, and fee requirements. The Board shall then compile a list of not less than 3 prequalified firms and proceed in accordance with the provisions of this Act.
(Source: P.A. 94-532, eff. 8-10-05.)

(30 ILCS 500/33-35)
Sec. 33-35. Small Contracts. The provisions of Sections 33-20, 33-25, and 33-30 do not apply to construction management contracts of less than $25,000.
(Source: P.A. 94-532, eff. 8-10-05.)

(30 ILCS 500/33-40)
Sec. 33-40. Emergency services. Sections 33-20, 33-25, and 33-30 do not apply in the procurement of construction management services by the Board (i) when the Board determines in writing that it is in the best interest of the State to proceed with the immediate selection of a firm or (ii) in emergencies when immediate services are necessary to protect the public health and safety, including, but not limited to, earthquake, tornado, storm, or natural or man-made disaster.
(Source: P.A. 94-532, eff. 8-10-05.)

(30 ILCS 500/33-45)
Sec. 33-45. Firm performance evaluation. The Board shall evaluate the performance of each firm upon completion of a contract. That evaluation shall be made available to the firm and the firm may submit a written response, with the evaluation and response retained solely by the Board. The evaluation and response shall not be made available to any other person or firm and is exempt from disclosure under the Freedom of Information Act. The evaluation shall be based on the terms identified in the construction manager's contract.
(Source: P.A. 94-532, eff. 8-10-05.)

(30 ILCS 500/33-50)
Sec. 33-50. Duties of construction manager; additional requirements for persons performing construction work.
(a) Upon the award of a construction management services contract, a construction manager must contract with the Board to furnish his or her skill and judgment in cooperation with, and reliance upon, the services of the project architect or engineer. The construction manager must furnish business administration, management of the construction process, and other specified services to the Board and must perform his or her obligations in an expeditious and economical manner consistent with the interest of the Board. If it is in the State's best interest, the construction manager may provide or perform basic services for which reimbursement is provided in the general conditions to the construction management services contract.
(b) The actual construction work on the project must be awarded to contractors under this Code. The Capital Development Board may further separate additional divisions of work under this Article. This subsection is subject to the applicable provisions of the following Acts:
(1) the Prevailing Wage Act;
(2) the Public Construction Bond Act;
(3) the Public Works Employment Discrimination Act;
(4) the Public Works Preference Act (repealed on June

16, 2010 by Public Act 96-929);

(5) the Employment of Illinois Workers on Public

Works Act;

(6) the Public Contract Fraud Act;
(7) the Illinois Construction Evaluation Act; and
(8) the Illinois Architecture Practice Act of 1989,

the Professional Engineering Practice Act of 1989, the Illinois Professional Land Surveyor Act of 1989, and the Structural Engineering Practice Act of 1989.

(Source: P.A. 97-333, eff. 8-12-11.)

(30 ILCS 500/33-55)
Sec. 33-55. Prohibited conduct. No construction management services contract may be awarded by the Board on a negotiated basis as provided in this Article if the construction manager or an entity that controls, is controlled by, or shares common ownership or control with the construction manager (i) guarantees, warrants, or otherwise assumes financial responsibility for the work of others on the project; (ii) provides the Board with a guaranteed maximum price for the work of others on the project; or (iii) furnishes or guarantees a performance or payment bond for other contractors on the project. In any such case, the contract for construction management services must be let by competitive bidding as in the case of contracts for construction work.
(Source: P.A. 94-532, eff. 8-10-05.)



Article 35 - Procurement of Professional and Artistic Services

(30 ILCS 500/Art. 35 heading)

(30 ILCS 500/35-5)
Sec. 35-5. Application. All professional and artistic services shall be procured in accordance with the provisions of this Article.
(Source: P.A. 90-572, eff. date - See Sec. 99-5.)

(30 ILCS 500/35-10)
Sec. 35-10. Authority. Each State purchasing officer, under the supervision of his or her respective chief procurement officer, has the authority to select, according to the provisions of this Article, his or her own professional and artistic services.
(Source: P.A. 90-572, eff. date - See Sec. 99-5.)

(30 ILCS 500/35-15)
Sec. 35-15. Prequalification.
(a) The chief procurement officer for matters other than construction and the higher education chief procurement officer shall each develop appropriate and reasonable prequalification standards and categories of professional and artistic services.
(b) The prequalifications and categorizations shall be submitted to the Procurement Policy Board and published for public comment prior to their submission to the Joint Committee on Administrative Rules for approval.
(c) The chief procurement officer for matters other than construction and the higher education chief procurement officer shall each also assemble and maintain a comprehensive list of prequalified and categorized businesses and persons.
(d) Prequalification shall not be used to bar or prevent any qualified business or person from bidding or responding to invitations for bid or requests for proposal.
(Source: P.A. 100-43, eff. 8-9-17.)

(30 ILCS 500/35-20)
Sec. 35-20. Uniformity in procurement.
(a) The chief procurement officer for matters other than construction and the higher education chief procurement officer shall each develop, cause to be printed, and distribute uniform documents for the solicitation, review, and acceptance of all professional and artistic services.
(b) All chief procurement officers, State purchasing officers, and their designees shall use the appropriate uniform procedures and forms specified in this Code for all professional and artistic services.
(c) These forms shall include in detail, in writing, at least:
(1) a description of the goal to be achieved;
(2) the services to be performed;
(3) the need for the service;
(4) the qualifications that are necessary; and
(5) a plan for post-performance review.
(Source: P.A. 95-481, eff. 8-28-07; 96-920, eff. 7-1-10.)

(30 ILCS 500/35-25)
Sec. 35-25. Uniformity in contract.
(a) The chief procurement officer for matters other than construction and the higher education chief procurement officer shall each develop, cause to be printed, and distribute uniform documents for the contracting of professional and artistic services.
(b) All chief procurement officers, State purchasing officers, and their designees shall use the appropriate uniform contracts and forms in contracting for all professional and artistic services.
(c) These contracts and forms shall include in detail, in writing, at least:
(1) the detail listed in subsection (c) of Section

35-20;

(2) the duration of the contract, with a schedule of

delivery, when applicable;

(3) the method for charging and measuring cost

(hourly, per day, etc.);

(4) the rate of remuneration; and
(5) the maximum price.
(Source: P.A. 95-481, eff. 8-28-07; 96-920, eff. 7-1-10.)

(30 ILCS 500/35-30)
Sec. 35-30. Awards.
(a) All State contracts for professional and artistic services, except as provided in this Section, shall be awarded using the competitive request for proposal process outlined in this Section.
(b) For each contract offered, the chief procurement officer, State purchasing officer, or his or her designee shall use the appropriate standard solicitation forms available from the chief procurement officer for matters other than construction or the higher education chief procurement officer.
(c) Prepared forms shall be submitted to the chief procurement officer for matters other than construction or the higher education chief procurement officer, whichever is appropriate, for publication in its Illinois Procurement Bulletin and circulation to the chief procurement officer for matters other than construction or the higher education chief procurement officer's list of prequalified vendors. Notice of the offer or request for proposal shall appear at least 14 calendar days before the response to the offer is due.
(d) All interested respondents shall return their responses to the chief procurement officer for matters other than construction or the higher education chief procurement officer, whichever is appropriate, which shall open and record them. The chief procurement officer for matters other than construction or higher education chief procurement officer then shall forward the responses, together with any information it has available about the qualifications and other State work of the respondents.
(e) After evaluation, ranking, and selection, the responsible chief procurement officer, State purchasing officer, or his or her designee shall notify the chief procurement officer for matters other than construction or the higher education chief procurement officer, whichever is appropriate, of the successful respondent and shall forward a copy of the signed contract for the chief procurement officer for matters other than construction or higher education chief procurement officer's file. The chief procurement officer for matters other than construction or higher education chief procurement officer shall publish the names of the responsible procurement decision-maker, the agency letting the contract, the successful respondent, a contract reference, and value of the let contract in the next appropriate volume of the Illinois Procurement Bulletin.
(f) For all professional and artistic contracts with annualized value that exceeds $100,000, evaluation and ranking by price are required. Any chief procurement officer or State purchasing officer, but not their designees, may select a respondent other than the lowest respondent by price. In any case, when the contract exceeds the $100,000 threshold and the lowest respondent is not selected, the chief procurement officer or the State purchasing officer shall forward together with the contract notice of who the low respondent by price was and a written decision as to why another was selected to the chief procurement officer for matters other than construction or the higher education chief procurement officer, whichever is appropriate. The chief procurement officer for matters other than construction or higher education chief procurement officer shall publish as provided in subsection (e) of Section 35-30, but shall include notice of the chief procurement officer's or State purchasing officer's written decision.
(g) The chief procurement officer for matters other than construction and higher education chief procurement officer may each refine, but not contradict, this Section by promulgating rules for submission to the Procurement Policy Board and then to the Joint Committee on Administrative Rules. Any refinement shall be based on the principles and procedures of the federal Architect-Engineer Selection Law, Public Law 92-582 Brooks Act, and the Architectural, Engineering, and Land Surveying Qualifications Based Selection Act; except that pricing shall be an integral part of the selection process.
(Source: P.A. 100-43, eff. 8-9-17.)

(30 ILCS 500/35-35)
Sec. 35-35. Exceptions.
(a) Exceptions to Section 35-30 are allowed for sole source procurements, emergency procurements, and at the discretion of the chief procurement officer or the State purchasing officer, but not their designees, for professional and artistic contracts that are nonrenewable, one year or less in duration, and have a value of less than $100,000.
(b) All exceptions granted under this Article must still be submitted to the chief procurement officer for matters other than construction or the higher education chief procurement officer, whichever is appropriate, and published as provided for in subsection (f) of Section 35-30, shall name the authorizing chief procurement officer or State purchasing officer, and shall include a brief explanation of the reason for the exception.
(Source: P.A. 100-43, eff. 8-9-17.)

(30 ILCS 500/35-40)
Sec. 35-40. Subcontractors.
(a) Any contract granted under this Article shall state whether the services of a subcontractor will be used. The contract shall include the names and addresses of all subcontractors with an annual value of more than $50,000, the general type of work to be performed by these subcontractors, and the expected amount of money each will receive under the contract. Upon the request of the chief procurement officer appointed pursuant to paragraph (2) of subsection (a) of Section 10-20, the contractor shall provide the chief procurement officer a copy of a subcontract so identified within 15 calendar days after the request is made. A subcontractor, or contractor on behalf of a subcontractor, may identify information that is deemed proprietary or confidential. If the chief procurement officer determines the information is not relevant to the primary contract, the chief procurement officer may excuse the inclusion of the information. If the chief procurement officer determines the information is proprietary or could harm the business interest of the subcontractor, the chief procurement officer may, in his or her discretion, redact the information. Redacted information shall not become part of the public record.
(b) If at any time during the term of a contract, a contractor adds or changes any subcontractors, he or she shall promptly notify, in writing, the chief procurement officer for matters other than construction or the higher education chief procurement officer, whichever is appropriate, and the responsible State purchasing officer, or their designee of the names and addresses and the expected amount of money each new or replaced subcontractor will receive. Upon request of the chief procurement officer appointed pursuant to paragraph (2) of subsection (a) of Section 10-20, the contractor shall provide the chief procurement officer a copy of any new or amended subcontract so identified within 15 calendar days after the request is made.
(c) In addition to any other requirements of this Code, a subcontract subject to this Section must include all of the subcontractor's certifications required by Article 50 of this Code.
(d) For purposes of this Section, the changes made by this amendatory Act of the 98th General Assembly apply to procurements solicited on or after the effective date of this amendatory Act of the 98th General Assembly.
(Source: P.A. 98-1076, eff. 1-1-15.)

(30 ILCS 500/35-150)
Sec. 35-150. Proposed contracts; Procurement Policy Board. This Article is subject to Section 5-30 of this Code.
(Source: P.A. 93-839, eff. 7-30-04.)



Article 40 - Real Property and Capital Improvement Leases

(30 ILCS 500/Art. 40 heading)

(30 ILCS 500/40-5)
Sec. 40-5. Applicability. All leases for real property or capital improvements, including office and storage space, buildings, and other facilities for State agencies where the State is the lessee, shall be procured in accordance with the provisions of this Article. All State agencies, with the exception of public institutions of higher education, shall, in consultation with the Department of Central Management Services, evaluate the State's existing lease portfolio prior to engaging in a procurement for real property or capital improvements.
(Source: P.A. 98-1076, eff. 1-1-15.)

(30 ILCS 500/40-10)
Sec. 40-10. Authority. State purchasing officers shall have the authority to procure leases for real property or capital improvements.
(Source: P.A. 90-572, eff. date - See Sec. 99-5.)

(30 ILCS 500/40-15)
Sec. 40-15. Method of source selection.
(a) Request for information. Except as provided in subsections (b) and (c), all State contracts for leases of real property or capital improvements shall be awarded by a request for information process in accordance with Section 40-20.
(b) Other methods. A request for information process need not be used in procuring any of the following leases:
(1) Property of less than 10,000 square feet with

rent of less than $100,000 per year.

(2) (Blank).
(3) Duration of less than one year that cannot be

renewed.

(4) Specialized space available at only one location.
(5) Renewal or extension of a lease; provided that:

(i) the chief procurement officer determines in writing that the renewal or extension is in the best interest of the State; (ii) the chief procurement officer submits his or her written determination and the renewal or extension to the Board; (iii) the Board does not object in writing to the renewal or extension within 30 calendar days after its submission; and (iv) the chief procurement officer publishes the renewal or extension in the appropriate volume of the Procurement Bulletin.

(c) Leases with governmental units. Leases with other governmental units may be negotiated without using the request for information process when deemed by the chief procurement officer to be in the best interest of the State.
(Source: P.A. 98-1076, eff. 1-1-15.)

(30 ILCS 500/40-20)
Sec. 40-20. Request for information.
(a) Conditions for use. Leases shall be procured by request for information except as otherwise provided in Section 40-15.
(b) Form. A request for information shall be issued and shall include:
(1) the type of property to be leased;
(2) the proposed uses of the property;
(3) the duration of the lease;
(4) the preferred location of the property; and
(5) a general description of the configuration

desired.

(c) Public notice. Public notice of the request for information for the availability of real property to lease shall be published in the appropriate volume of the Illinois Procurement Bulletin at least 14 calendar days before the date set forth in the request for receipt of responses and shall also be published in similar manner in a newspaper of general circulation in the community or communities where the using agency is seeking space.
(d) Response. The request for information response shall consist of written information sufficient to show that the respondent can meet minimum criteria set forth in the request. State purchasing officers may enter into discussions with respondents for the purpose of clarifying State needs and the information supplied by the respondents. On the basis of the information supplied and discussions, if any, a State purchasing officer shall make a written determination identifying the responses that meet the minimum criteria set forth in the request for information. Negotiations shall be entered into with all qualified respondents for the purpose of securing a lease that is in the best interest of the State. A written report of the negotiations shall be retained in the lease files and shall include the reasons for the final selection. All leases shall be reduced to writing; one copy shall be filed with the Comptroller in accordance with the provisions of Section 20-80, and one copy shall be filed with the Board.
When the lowest response by price is not selected, the State purchasing officer shall forward to the chief procurement officer, along with the lease, notice of the identity of the lowest respondent by price and written reasons for the selection of a different response. The chief procurement officer shall publish the written reasons in the next volume of the Illinois Procurement Bulletin.
(e) Board review. Upon receipt of (1) any proposed lease of real property of 10,000 or more square feet or (2) any proposed lease of real property with annual rent payments of $100,000 or more, the Procurement Policy Board shall have 30 calendar days to review the proposed lease. If the Board does not object in writing within 30 calendar days, then the proposed lease shall become effective according to its terms as submitted. The leasing agency shall make any and all materials available to the Board to assist in the review process.
(Source: P.A. 98-1076, eff. 1-1-15.)

(30 ILCS 500/40-25)
Sec. 40-25. Length of leases.
(a) Maximum term. Leases shall be for a term not to exceed 10 years inclusive, beginning January, 1, 2010, of proposed contract renewals and shall include a termination option in favor of the State after 5 years. The length of energy conservation program contracts or energy savings contracts or leases shall be in accordance with the provisions of Section 25-45.
(b) Renewal. Leases may include a renewal option. An option to renew may be exercised only when a State purchasing officer determines in writing that renewal is in the best interest of the State and notice of the exercise of the option is published in the appropriate volume of the Procurement Bulletin at least 60 calendar days prior to the exercise of the option.
(c) Subject to appropriation. All leases shall recite that they are subject to termination and cancellation in any year for which the General Assembly fails to make an appropriation to make payments under the terms of the lease.
(d) Holdover. Beginning January 1, 2010, no lease may continue on a month-to-month or other holdover basis for a total of more than 6 months. Beginning July 1, 2010, the Comptroller shall withhold payment of leases beyond this holdover period.
(Source: P.A. 100-23, eff. 7-6-17.)

(30 ILCS 500/40-30)
Sec. 40-30. Purchase option. Leases of all space in entire, free-standing buildings shall include an option to purchase exercisable by the State, unless the purchasing officer determines that inclusion of such purchase option is not in the State's best interest and makes that determination in writing along with the reasons for making that determination and publishes the written determination in the appropriate volume of the Illinois Procurement Bulletin. Leases from governmental units and not-for-profit entities are exempt from the requirements of this Section.
(Source: P.A. 100-43, eff. 8-9-17; 100-201, eff. 8-18-17.)

(30 ILCS 500/40-35)
Sec. 40-35. Rent without occupancy. Except when deemed by the Board to be in the best interest of the State, no State agency may incur rental obligations before occupying the space rented.
(Source: P.A. 90-572, eff. date - See Sec. 99-5.)

(30 ILCS 500/40-40)
Sec. 40-40. Local site preferences. Upon the request of the chief executive officer of a unit of local government, leasing preferences may be given to sites located in enterprise zones, tax increment districts, or redevelopment districts.
(Source: P.A. 90-572, eff. date - See Sec. 99-5.)

(30 ILCS 500/40-45)
Sec. 40-45. Leases exempt from Article. A lease entered into by the State under Section 7.4 of the State Property Control Act is not subject to the provisions of this Article.
(Source: P.A. 93-19, eff. 6-20-03.)

(30 ILCS 500/40-46)
Sec. 40-46. Leases exempt from Article. A lease entered into under Section 7.5 of the State Property Control Act is not subject to the provisions of this Article.
(Source: P.A. 93-19, eff. 6-20-03.)

(30 ILCS 500/40-55)
Sec. 40-55. Lessor's failure to make improvements. Each lease must provide for actual or liquidated damages upon the lessor's failure to make improvements agreed upon in the lease. The actual or liquidated damages shall consist of a reduction in lease payments equal to the corresponding percentage of the improvement value to the lease value. The actual or liquidated damages shall continue until the lessor complies with the lease and the improvements are certified by the chief procurement officer and the leasing State agency.
(Source: P.A. 98-1076, eff. 1-1-15.)

(30 ILCS 500/40-150)
Sec. 40-150. Proposed contracts; Procurement Policy Board. This Article is subject to Section 5-30 of this Code.
(Source: P.A. 93-839, eff. 7-30-04.)



Article 45 - Preferences

(30 ILCS 500/Art. 45 heading)

(30 ILCS 500/45-5)
Sec. 45-5. Procurement preferences. To promote business and employment opportunities in Illinois, procurement preferences are established and shall be applicable to any procurement made under this Code.
(Source: P.A. 90-572, eff. date - See Sec. 99-5.)

(30 ILCS 500/45-10)
Sec. 45-10. Resident bidders and offerors.
(a) Amount of preference. When a contract is to be awarded to the lowest responsible bidder or offeror, a resident bidder or offeror shall be allowed a preference as against a non-resident bidder or offeror from any state that gives or requires a preference to bidders or offerors from that state. The preference shall be equal to the preference given or required by the state of the non-resident bidder or offeror. Further, if only non-resident bidders or offerors are bidding, the purchasing agency is within its right to specify that Illinois labor and manufacturing locations be used as a part of the manufacturing process, if applicable. This specification may be negotiated as part of the solicitation process.
(b) Residency. A resident bidder or offeror is a person authorized to transact business in this State and having a bona fide establishment for transacting business within this State where it was actually transacting business on the date when any bid for a public contract is first advertised or announced. A resident bidder or offeror includes a foreign corporation duly authorized to transact business in this State that has a bona fide establishment for transacting business within this State where it was actually transacting business on the date when any bid for a public contract is first advertised or announced.
(c) Federal funds. This Section does not apply to any contract for any project as to which federal funds are available for expenditure when its provisions may be in conflict with federal law or federal regulation.
(Source: P.A. 98-1076, eff. 1-1-15.)

(30 ILCS 500/45-15)
Sec. 45-15. Soybean oil-based ink and vegetable oil-based ink.
(a) As used in this Section:
"Digital printing" means a printing method which includes, but is not limited to, the electrostatic process of transferring ink or toner to a substrate. This process may involve the use of photo imaging plates, photoreceptor drums, or belts which hold an electrostatic charge. "Digital printing" is also defined as a process of transferring ink through a print head directly to a substrate, as is done with ink-jet printers.
"Offset printing" means lithography, flexography, gravure, or letterpress. "Offset printing" involves the process of transferring ink through static or fixed image plates using an impact method of pressing ink into a substrate.
(b) Contracts requiring the procurement of offset printing services shall specify the use of soybean oil-based ink or vegetable oil-based ink unless a State purchasing officer determines that another type of ink is required to assure high quality and reasonable pricing of the printed product.
This Section does not apply to digital printing services.
(Source: P.A. 100-43, eff. 8-9-17.)

(30 ILCS 500/45-20)
Sec. 45-20. Recycled supplies. When a public contract is to be awarded to the lowest responsible bidder or offeror, an otherwise qualified bidder or offeror who will fulfill the contract through the use of products made of recycled supplies shall be given preference over other bidders or offerors unable to do so, provided that the cost included in the bid of supplies is equal or less than other bids or offers, unless the use of the product constitutes an undue practical hardship.
This Section applies to bid opportunities posted to the Illinois Procurement Bulletin on or after January 1, 2016.
Nothing in this Section shall be construed to apply to a construction agency for the purposes of procuring construction and construction-related services.
(Source: P.A. 98-1076, eff. 1-1-15; 99-428, eff. 8-21-15.)

(30 ILCS 500/45-25)
Sec. 45-25. Recyclable supplies. All supplies purchased for use by State agencies must be recyclable paper unless a recyclable substitute cannot be used to meet the requirements of the State agencies or would constitute an undue economic or practical hardship.
(Source: P.A. 96-197, eff. 1-1-10.)

(30 ILCS 500/45-26)
Sec. 45-26. Environmentally preferable procurement.
(a) Definitions. For the purposes of this Section:
(1) "Supplies" means all personal property, including

but not limited to equipment, materials, printing, and insurance, and the financing of those supplies.

(2) "Services" means the furnishing of labor, time,

or effort by a contractor, not involving the delivery of a specific end product other than reports or supplies that are incidental to the required performance.

(3) "Environmentally preferable supplies" means

supplies that are less harmful to the natural environment and human health than substantially similar supplies for the same purpose. Attributes of environmentally preferable supplies include, but are not limited to, the following:

(i) made of recycled materials, to the

maximum extent feasible;

(ii) not containing, emitting, or producing

toxic substances;

(iii) constituted so as to minimize the

production of waste; and

(iv) constituted so as to conserve energy and

water resources over the course of production, transport, intended use, and disposal.

(4) "Environmentally preferable services" means

services that are less harmful to the natural environment and human health than substantially similar services for the same purpose. Attributes of "environmentally preferable services" include, but are not limited to, the following:

(i) use of supplies made of recycled

materials, to the maximum extent feasible;

(ii) use of supplies that do not contain,

emit, or produce toxic substances;

(iii) employment of methods that minimize the

production of waste; and

(iv) employment of methods that conserve

energy and water resources or use energy and water resources more efficiently than substantially similar methods.

(b) Award of contracts for environmentally preferable supplies or services. Notwithstanding any rule, regulation, statute, order, or policy of any kind, with the exceptions of Sections 45-20 and 45-25 of this Code, State agencies shall contract for supplies and services that are environmentally preferable.
If, however, contracting for an environmentally preferable supply or service would impose an undue economic or practical hardship on the contracting State agency, or if an environmentally preferable supply or service cannot be used to meet the requirements of the State agency, then the State agency need not contract for an environmentally preferable supply or service. Specifications for contracts, at the discretion of the contracting State agency, may include a price preference of up to 10% for environmentally preferable supplies or services.
(Source: P.A. 96-197, eff. 1-1-10.)

(30 ILCS 500/45-30)
Sec. 45-30. Illinois Correctional Industries. Notwithstanding anything to the contrary in other law, each chief procurement officer appointed pursuant to Section 10-20 shall, in consultation with Illinois Correctional Industries, a division of the Illinois Department of Corrections (referred to as the "Illinois Correctional Industries" or "ICI") determine for all State agencies under their respective jurisdictions which articles, materials, industry related services, food stuffs, and finished goods that are produced or manufactured by persons confined in institutions and facilities of the Department of Corrections who are participating in Illinois Correctional Industries programs shall be purchased from Illinois Correctional Industries. Each chief procurement officer appointed pursuant to Section 10-20 shall develop and distribute to the appropriate purchasing and using agencies a listing of all Illinois Correctional Industries products and procedures for implementing this Section.
(Source: P.A. 100-43, eff. 8-9-17.)

(30 ILCS 500/45-35)
Sec. 45-35. Not-for-profit agencies for persons with significant disabilities.
(a) Qualification. Supplies and services may be procured without advertising or calling for bids from any qualified not-for-profit agency for persons with significant disabilities that:
(1) complies with Illinois laws governing private

not-for-profit organizations;

(2) is certified as a work center by the Wage and

Hour Division of the United States Department of Labor or is an accredited vocational program that provides transition services to youth between the ages of 14 1/2 and 22 in accordance with individualized education plans under Section 14-8.03 of the School Code and that provides residential services at a child care institution, as defined under Section 2.06 of the Child Care Act of 1969, or at a group home, as defined under Section 2.16 of the Child Care Act of 1969; and

(3) is accredited by a nationally-recognized

accrediting organization or certified as a developmental training provider by the Department of Human Services.

(b) Participation. To participate, the not-for-profit agency must have indicated an interest in providing the supplies and services, must meet the specifications and needs of the using agency, and must set a fair and reasonable price.
(c) Committee. There is created within the Department of Central Management Services a committee to facilitate the purchase of products and services of persons with a significant physical, developmental, or mental disability or a combination of any of those disabilities who cannot engage in normal competitive employment due to the significant disability or combination of those disabilities. This committee is called the State Use Committee. The State Use Committee shall consist of the Director of the Department of Central Management Services or his or her designee, the Director of the Department of Human Services or his or her designee, one public member representing private business who is knowledgeable of the employment needs and concerns of persons with developmental disabilities, one public member representing private business who is knowledgeable of the needs and concerns of rehabilitation facilities, one public member who is knowledgeable of the employment needs and concerns of persons with developmental disabilities, one public member who is knowledgeable of the needs and concerns of rehabilitation facilities, and 2 public members from a statewide association that represents community-based rehabilitation facilities, all appointed by the Governor. The public members shall serve 2 year terms, commencing upon appointment and every 2 years thereafter. A public member may be reappointed, and vacancies shall be filled by appointment for the completion of the term. In the event there is a vacancy on the State Use Committee, the Governor must make an appointment to fill that vacancy within 30 calendar days after the notice of vacancy. The members shall serve without compensation but shall be reimbursed for expenses at a rate equal to that of State employees on a per diem basis by the Department of Central Management Services. All members shall be entitled to vote on issues before the State Use Committee.
The State Use Committee shall have the following powers and duties:
(1) To request from any State agency information as

to product specification and service requirements in order to carry out its purpose.

(2) To meet quarterly or more often as necessary to

carry out its purposes.

(3) To request a quarterly report from each

participating qualified not-for-profit agency for persons with significant disabilities describing the volume of sales for each product or service sold under this Section.

(4) To prepare a report for the Governor and General

Assembly no later than December 31 of each year. The requirement for reporting to the General Assembly shall be satisfied by following the procedures set forth in Section 3.1 of the General Assembly Organization Act.

(5) To prepare a publication that lists all supplies

and services currently available from any qualified not-for-profit agency for persons with significant disabilities. This list and any revisions shall be distributed to all purchasing agencies.

(6) To encourage diversity in supplies and services

provided by qualified not-for-profit agencies for persons with significant disabilities and discourage unnecessary duplication or competition among not-for-profit agencies.

(7) To develop guidelines to be followed by

qualifying agencies for participation under the provisions of this Section. Guidelines shall include a list of national accrediting organizations which satisfy the requirements of item (3) of subsection (a) of this Section. The guidelines shall be developed within 6 months after the effective date of this Code and made available on a nondiscriminatory basis to all qualifying agencies. The new guidelines required under this item (7) by this amendatory Act of the 100th General Assembly shall be developed within 6 months after the effective date of this amendatory Act of the 100th General Assembly and made available on a non-discriminatory basis to all qualifying not-for-profit agencies.

(8) To review all pricing submitted under the

provisions of this Section and may approve a proposed agreement for supplies or services where the price submitted is fair and reasonable.

(9) To, not less than every 3 years, adopt a

strategic plan for increasing the number of products and services purchased from qualified not-for-profit agencies for persons with significant disabilities, including the feasibility of developing mandatory set-aside contracts.

(c-5) Conditions for Use. Each chief procurement officer shall, in consultation with the State Use Committee, determine which articles, materials, services, food stuffs, and supplies that are produced, manufactured, or provided by persons with significant disabilities in qualified not-for-profit agencies shall be given preference by purchasing agencies procuring those items.
(d) (Blank).
(e) Subcontracts. Subcontracts shall be permitted for agreements authorized under this Section. For the purposes of this subsection (e), "subcontract" means any acquisition from another source of supplies, not including raw materials, or services required by a qualified not-for-profit agency to provide the supplies or services that are the subject of the contract between the State and the qualified not-for-profit agency.
The State Use Committee shall develop guidelines to be followed by qualified not-for-profit agencies when seeking and establishing subcontracts with other persons or not-for-profit agencies in order to fulfill State contract requirements. These guidelines shall include the following:
(i) The State Use Committee must approve all

subcontracts and substantive amendments to subcontracts prior to execution or amendment of the subcontract.

(ii) A qualified not-for-profit agency shall not

enter into a subcontract, or any combination of subcontracts, to fulfill an entire requirement, contract, or order without written State Use Committee approval.

(iii) A qualified not-for-profit agency shall make

reasonable efforts to utilize subcontracts with other not-for-profit agencies for persons with significant disabilities.

(iv) For any subcontract not currently performed by a

qualified not-for-profit agency, the primary qualified not-for-profit agency must provide to the State Use Committee the following: (A) a written explanation as to why the subcontract is not performed by a qualified not-for-profit agency, and (B) a written plan to transfer the subcontract to a qualified not-for-profit agency, as reasonable.

(Source: P.A. 100-203, eff. 8-18-17.)

(30 ILCS 500/45-40)
Sec. 45-40. Gas mileage.
(a) Specification. Contracts for the purchase or lease of new passenger automobiles, other than station wagons, vans, four-wheel drive vehicles, emergency vehicles, and police and fire vehicles, shall specify the procurement of a model that, according to the most current mileage study published by the U.S. Environmental Protection Agency, can achieve at least the minimum average fuel economy in miles per gallon imposed upon manufacturers of vehicles under Title V of The Motor Vehicle Information and Cost Savings Act.
(b) Exemptions. The State purchasing officer may exempt procurements from the requirement of subsection (a) when there is a demonstrated need, submitted in writing, for an automobile that does not meet the minimum average fuel economy standards. The chief procurement officer shall promulgate rules for determining need consistent with the intent of this Section.
(Source: P.A. 90-572, eff. date - See Sec. 99-5.)

(30 ILCS 500/45-45)
(Text of Section from P.A. 100-43)
Sec. 45-45. Small businesses.
(a) Set-asides. Each chief procurement officer has authority to designate as small business set-asides a fair proportion of construction, supply, and service contracts for award to small businesses in Illinois. Advertisements for bids or offers for those contracts shall specify designation as small business set-asides. In awarding the contracts, only bids or offers from qualified small businesses shall be considered.
(b) Small business. "Small business" means a business that is independently owned and operated and that is not dominant in its field of operation. The chief procurement officer shall establish a detailed definition by rule, using in addition to the foregoing criteria other criteria, including the number of employees and the dollar volume of business. When computing the size status of a potential contractor, annual sales and receipts of the potential contractor and all of its affiliates shall be included. The maximum number of employees and the maximum dollar volume that a small business may have under the rules promulgated by the chief procurement officer may vary from industry to industry to the extent necessary to reflect differing characteristics of those industries, subject to the following limitations:
(1) No wholesale business is a small business if its

annual sales for its most recently completed fiscal year exceed $13,000,000.

(2) No retail business or business selling services

is a small business if its annual sales and receipts exceed $8,000,000.

(3) No manufacturing business is a small business if

it employs more than 250 persons.

(4) No construction business is a small business if

its annual sales and receipts exceed $14,000,000.

(c) Fair proportion. For the purpose of subsection (a), for State agencies of the executive branch, a fair proportion of construction contracts shall be no less than 25% nor more than 40% of the annual total contracts for construction.
(d) Withdrawal of designation. A small business set-aside designation may be withdrawn by the purchasing agency when deemed in the best interests of the State. Upon withdrawal, all bids or offers shall be rejected, and the bidders or offerors shall be notified of the reason for rejection. The contract shall then be awarded in accordance with this Code without the designation of small business set-aside.
(e) Small business specialist. Each chief procurement officer shall designate one or more individuals to serve as its small business specialist. The small business specialists shall collectively work together to accomplish the following duties:
(1) Compiling and maintaining a comprehensive list of

potential small contractors. In this duty, he or she shall cooperate with the Federal Small Business Administration in locating potential sources for various products and services.

(2) Assisting small businesses in complying with the

procedures for bidding on State contracts.

(3) Examining requests from State agencies for the

purchase of property or services to help determine which invitations to bid are to be designated small business set-asides.

(4) Making recommendations to the chief procurement

officer for the simplification of specifications and terms in order to increase the opportunities for small business participation.

(5) Assisting in investigations by purchasing

agencies to determine the responsibility of bidders or offerors on small business set-asides.

(f) Small business annual report. Each small business specialist designated under subsection (e) shall annually before November 1 report in writing to the General Assembly concerning the awarding of contracts to small businesses. The report shall include the total value of awards made in the preceding fiscal year under the designation of small business set-aside. The report shall also include the total value of awards made to businesses owned by minorities, females, and persons with disabilities, as defined in the Business Enterprise for Minorities, Females, and Persons with Disabilities Act, in the preceding fiscal year under the designation of small business set-aside.
The requirement for reporting to the General Assembly shall be satisfied by filing copies of the report as required by Section 3.1 of the General Assembly Organization Act.
(Source: P.A. 100-43, eff. 8-9-17.)

(Text of Section from P.A. 100-391)
Sec. 45-45. Small businesses.
(a) Set-asides. Each chief procurement officer has authority to designate as small business set-asides a fair proportion of construction, supply, and service contracts for award to small businesses in Illinois. Advertisements for bids or offers for those contracts shall specify designation as small business set-asides. In awarding the contracts, only bids or offers from qualified small businesses shall be considered.
(b) Small business. "Small business" means a business that is independently owned and operated and that is not dominant in its field of operation. The chief procurement officer shall establish a detailed definition by rule, using in addition to the foregoing criteria other criteria, including the number of employees and the dollar volume of business. When computing the size status of a potential contractor, annual sales and receipts of the potential contractor and all of its affiliates shall be included. The maximum number of employees and the maximum dollar volume that a small business may have under the rules promulgated by the chief procurement officer may vary from industry to industry to the extent necessary to reflect differing characteristics of those industries, subject to the following limitations:
(1) No wholesale business is a small business if its

annual sales for its most recently completed fiscal year exceed $13,000,000.

(2) No retail business or business selling services

is a small business if its annual sales and receipts exceed $8,000,000.

(3) No manufacturing business is a small business if

it employs more than 250 persons.

(4) No construction business is a small business if

its annual sales and receipts exceed $14,000,000.

(c) Fair proportion. For the purpose of subsection (a), for State agencies of the executive branch, a fair proportion of construction contracts shall be no less than 25% nor more than 40% of the annual total contracts for construction.
(d) Withdrawal of designation. A small business set-aside designation may be withdrawn by the purchasing agency when deemed in the best interests of the State. Upon withdrawal, all bids or offers shall be rejected, and the bidders or offerors shall be notified of the reason for rejection. The contract shall then be awarded in accordance with this Code without the designation of small business set-aside.
(e) Small business specialist. The chief procurement officer shall designate a State purchasing officer who will be responsible for engaging an experienced contract negotiator to serve as its small business specialist, whose duties shall include:
(1) Compiling and maintaining a comprehensive list of

potential small contractors. In this duty, he or she shall cooperate with the Federal Small Business Administration in locating potential sources for various products and services.

(2) Assisting small businesses in complying with the

procedures for bidding on State contracts.

(3) Examining requests from State agencies for the

purchase of property or services to help determine which invitations to bid are to be designated small business set-asides.

(4) Making recommendations to the chief procurement

officer for the simplification of specifications and terms in order to increase the opportunities for small business participation.

(5) Assisting in investigations by purchasing

agencies to determine the responsibility of bidders or offerors on small business set-asides.

(f) Small business annual report. The State purchasing officer designated under subsection (e) shall annually before December 1 report in writing to the General Assembly concerning the awarding of contracts to small businesses. The report shall include the total value of awards made in the preceding fiscal year under the designation of small business set-aside. The report shall also include the total value of awards made to businesses owned by minorities, women, and persons with disabilities, as defined in the Business Enterprise for Minorities, Women, and Persons with Disabilities Act, in the preceding fiscal year under the designation of small business set-aside.
The requirement for reporting to the General Assembly shall be satisfied by filing copies of the report as required by Section 3.1 of the General Assembly Organization Act.
(Source: P.A. 100-391, eff. 8-25-17.)

(30 ILCS 500/45-50)
Sec. 45-50. Illinois agricultural products. In awarding contracts requiring the procurement of agricultural products, preference may be given to an otherwise qualified bidder or offeror who will fulfill the contract through the use of agricultural products grown in Illinois.
(Source: P.A. 90-572, eff. date - See Sec. 99-5.)

(30 ILCS 500/45-55)
Sec. 45-55. Corn-based plastics. In awarding contracts requiring the procurement of plastic products, preference may be given to an otherwise qualified bidder or offeror who will fulfill the contract through the use of plastic products made from Illinois corn by-products.
(Source: P.A. 90-572, eff. date - See Sec. 99-5.)

(30 ILCS 500/45-57)
(Text of Section from P.A. 100-43)
Sec. 45-57. Veterans.
(a) Set-aside goal. It is the goal of the State to promote and encourage the continued economic development of small businesses owned and controlled by qualified veterans and that qualified service-disabled veteran-owned small businesses (referred to as SDVOSB) and veteran-owned small businesses (referred to as VOSB) participate in the State's procurement process as both prime contractors and subcontractors. Not less than 3% of the total dollar amount of State contracts, as defined by the Director of Central Management Services, shall be established as a goal to be awarded to SDVOSB and VOSB. That portion of a contract under which the contractor subcontracts with a SDVOSB or VOSB may be counted toward the goal of this subsection. The Department of Central Management Services shall adopt rules to implement compliance with this subsection by all State agencies.
(b) Fiscal year reports. By each November 1, each chief procurement officer shall report to the Department of Central Management Services on all of the following for the immediately preceding fiscal year, and by each March 1 the Department of Central Management Services shall compile and report that information to the General Assembly:
(1) The total number of VOSB, and the number of

SDVOSB, who submitted bids for contracts under this Code.

(2) The total number of VOSB, and the number of

SDVOSB, who entered into contracts with the State under this Code and the total value of those contracts.

(c) Yearly review and recommendations. Each year, each chief procurement officer shall review the progress of all State agencies under its jurisdiction in meeting the goal described in subsection (a), with input from statewide veterans' service organizations and from the business community, including businesses owned by qualified veterans, and shall make recommendations to be included in the Department of Central Management Services' report to the General Assembly regarding continuation, increases, or decreases of the percentage goal. The recommendations shall be based upon the number of businesses that are owned by qualified veterans and on the continued need to encourage and promote businesses owned by qualified veterans.
(d) Governor's recommendations. To assist the State in reaching the goal described in subsection (a), the Governor shall recommend to the General Assembly changes in programs to assist businesses owned by qualified veterans.
(e) Definitions. As used in this Section:
"Armed forces of the United States" means the United States Army, Navy, Air Force, Marine Corps, Coast Guard, or service in active duty as defined under 38 U.S.C. Section 101. Service in the Merchant Marine that constitutes active duty under Section 401 of federal Public Act 95-202 shall also be considered service in the armed forces for purposes of this Section.
"Certification" means a determination made by the Illinois Department of Veterans' Affairs and the Department of Central Management Services that a business entity is a qualified service-disabled veteran-owned small business or a qualified veteran-owned small business for whatever purpose. A SDVOSB or VOSB owned and controlled by females, minorities, or persons with disabilities, as those terms are defined in Section 2 of the Business Enterprise for Minorities, Females, and Persons with Disabilities Act, may also select and designate whether that business is to be certified as a "female-owned business", "minority-owned business", or "business owned by a person with a disability", as defined in Section 2 of the Business Enterprise for Minorities, Females, and Persons with Disabilities Act.
"Control" means the exclusive, ultimate, majority, or sole control of the business, including but not limited to capital investment and all other financial matters, property, acquisitions, contract negotiations, legal matters, officer-director-employee selection and comprehensive hiring, operation responsibilities, cost-control matters, income and dividend matters, financial transactions, and rights of other shareholders or joint partners. Control shall be real, substantial, and continuing, not pro forma. Control shall include the power to direct or cause the direction of the management and policies of the business and to make the day-to-day as well as major decisions in matters of policy, management, and operations. Control shall be exemplified by possessing the requisite knowledge and expertise to run the particular business, and control shall not include simple majority or absentee ownership.
"Qualified service-disabled veteran" means a veteran who has been found to have 10% or more service-connected disability by the United States Department of Veterans Affairs or the United States Department of Defense.
"Qualified service-disabled veteran-owned small business" or "SDVOSB" means a small business (i) that is at least 51% owned by one or more qualified service-disabled veterans living in Illinois or, in the case of a corporation, at least 51% of the stock of which is owned by one or more qualified service-disabled veterans living in Illinois; (ii) that has its home office in Illinois; and (iii) for which items (i) and (ii) are factually verified annually by the Department of Central Management Services.
"Qualified veteran-owned small business" or "VOSB" means a small business (i) that is at least 51% owned by one or more qualified veterans living in Illinois or, in the case of a corporation, at least 51% of the stock of which is owned by one or more qualified veterans living in Illinois; (ii) that has its home office in Illinois; and (iii) for which items (i) and (ii) are factually verified annually by the Department of Central Management Services.
"Service-connected disability" means a disability incurred in the line of duty in the active military, naval, or air service as described in 38 U.S.C. 101(16).
"Small business" means a business that has annual gross sales of less than $75,000,000 as evidenced by the federal income tax return of the business. A firm with gross sales in excess of this cap may apply to the Department of Central Management Services for certification for a particular contract if the firm can demonstrate that the contract would have significant impact on SDVOSB or VOSB as suppliers or subcontractors or in employment of veterans or service-disabled veterans.
"State agency" has the meaning provided in Section 1-15.100 of this Code.
"Time of hostilities with a foreign country" means any period of time in the past, present, or future during which a declaration of war by the United States Congress has been or is in effect or during which an emergency condition has been or is in effect that is recognized by the issuance of a Presidential proclamation or a Presidential executive order and in which the armed forces expeditionary medal or other campaign service medals are awarded according to Presidential executive order.
"Veteran" means a person who (i) has been a member of the armed forces of the United States or, while a citizen of the United States, was a member of the armed forces of allies of the United States in time of hostilities with a foreign country and (ii) has served under one or more of the following conditions: (a) the veteran served a total of at least 6 months; (b) the veteran served for the duration of hostilities regardless of the length of the engagement; (c) the veteran was discharged on the basis of hardship; or (d) the veteran was released from active duty because of a service connected disability and was discharged under honorable conditions.
(f) Certification program. The Illinois Department of Veterans' Affairs and the Department of Central Management Services shall work together to devise a certification procedure to assure that businesses taking advantage of this Section are legitimately classified as qualified service-disabled veteran-owned small businesses or qualified veteran-owned small businesses.
(g) Penalties.
(1) Administrative penalties. The chief procurement

officers appointed pursuant to Section 10-20 shall suspend any person who commits a violation of Section 17-10.3 or subsection (d) of Section 33E-6 of the Criminal Code of 2012 relating to this Section from bidding on, or participating as a contractor, subcontractor, or supplier in, any State contract or project for a period of not less than 3 years, and, if the person is certified as a service-disabled veteran-owned small business or a veteran-owned small business, then the Department shall revoke the business's certification for a period of not less than 3 years. An additional or subsequent violation shall extend the periods of suspension and revocation for a period of not less than 5 years. The suspension and revocation shall apply to the principals of the business and any subsequent business formed or financed by, or affiliated with, those principals.

(2) Reports of violations. Each State agency shall

report any alleged violation of Section 17-10.3 or subsection (d) of Section 33E-6 of the Criminal Code of 2012 relating to this Section to the chief procurement officers appointed pursuant to Section 10-20. The chief procurement officers appointed pursuant to Section 10-20 shall subsequently report all such alleged violations to the Attorney General, who shall determine whether to bring a civil action against any person for the violation.

(3) List of suspended persons. The chief procurement

officers appointed pursuant to Section 10-20 shall monitor the status of all reported violations of Section 17-10.3 or subsection (d) of Section 33E-6 of the Criminal Code of 1961 or the Criminal Code of 2012 relating to this Section and shall maintain and make available to all State agencies a central listing of all persons that committed violations resulting in suspension.

(4) Use of suspended persons. During the period of a

person's suspension under paragraph (1) of this subsection, a State agency shall not enter into any contract with that person or with any contractor using the services of that person as a subcontractor.

(5) Duty to check list. Each State agency shall

check the central listing provided by the chief procurement officers appointed pursuant to Section 10-20 under paragraph (3) of this subsection to verify that a person being awarded a contract by that State agency, or to be used as a subcontractor or supplier on a contract being awarded by that State agency, is not under suspension pursuant to paragraph (1) of this subsection.

(Source: P.A. 100-43, eff. 8-9-17.)

(Text of Section from P.A. 100-391)
Sec. 45-57. Veterans.
(a) Set-aside goal. It is the goal of the State to promote and encourage the continued economic development of small businesses owned and controlled by qualified veterans and that qualified service-disabled veteran-owned small businesses (referred to as SDVOSB) and veteran-owned small businesses (referred to as VOSB) participate in the State's procurement process as both prime contractors and subcontractors. Not less than 3% of the total dollar amount of State contracts, as defined by the Director of Central Management Services, shall be established as a goal to be awarded to SDVOSB and VOSB. That portion of a contract under which the contractor subcontracts with a SDVOSB or VOSB may be counted toward the goal of this subsection. The Department of Central Management Services shall adopt rules to implement compliance with this subsection by all State agencies.
(b) Fiscal year reports. By each September 1, each chief procurement officer shall report to the Department of Central Management Services on all of the following for the immediately preceding fiscal year, and by each March 1 the Department of Central Management Services shall compile and report that information to the General Assembly:
(1) The total number of VOSB, and the number of

SDVOSB, who submitted bids for contracts under this Code.

(2) The total number of VOSB, and the number of

SDVOSB, who entered into contracts with the State under this Code and the total value of those contracts.

(c) Yearly review and recommendations. Each year, each chief procurement officer shall review the progress of all State agencies under its jurisdiction in meeting the goal described in subsection (a), with input from statewide veterans' service organizations and from the business community, including businesses owned by qualified veterans, and shall make recommendations to be included in the Department of Central Management Services' report to the General Assembly regarding continuation, increases, or decreases of the percentage goal. The recommendations shall be based upon the number of businesses that are owned by qualified veterans and on the continued need to encourage and promote businesses owned by qualified veterans.
(d) Governor's recommendations. To assist the State in reaching the goal described in subsection (a), the Governor shall recommend to the General Assembly changes in programs to assist businesses owned by qualified veterans.
(e) Definitions. As used in this Section:
"Armed forces of the United States" means the United States Army, Navy, Air Force, Marine Corps, Coast Guard, or service in active duty as defined under 38 U.S.C. Section 101. Service in the Merchant Marine that constitutes active duty under Section 401 of federal Public Act 95-202 shall also be considered service in the armed forces for purposes of this Section.
"Certification" means a determination made by the Illinois Department of Veterans' Affairs and the Department of Central Management Services that a business entity is a qualified service-disabled veteran-owned small business or a qualified veteran-owned small business for whatever purpose. A SDVOSB or VOSB owned and controlled by women, minorities, or persons with disabilities, as those terms are defined in Section 2 of the Business Enterprise for Minorities, Women, and Persons with Disabilities Act, may also select and designate whether that business is to be certified as a "women-owned business", "minority-owned business", or "business owned by a person with a disability", as defined in Section 2 of the Business Enterprise for Minorities, Women, and Persons with Disabilities Act.
"Control" means the exclusive, ultimate, majority, or sole control of the business, including but not limited to capital investment and all other financial matters, property, acquisitions, contract negotiations, legal matters, officer-director-employee selection and comprehensive hiring, operation responsibilities, cost-control matters, income and dividend matters, financial transactions, and rights of other shareholders or joint partners. Control shall be real, substantial, and continuing, not pro forma. Control shall include the power to direct or cause the direction of the management and policies of the business and to make the day-to-day as well as major decisions in matters of policy, management, and operations. Control shall be exemplified by possessing the requisite knowledge and expertise to run the particular business, and control shall not include simple majority or absentee ownership.
"Qualified service-disabled veteran" means a veteran who has been found to have 10% or more service-connected disability by the United States Department of Veterans Affairs or the United States Department of Defense.
"Qualified service-disabled veteran-owned small business" or "SDVOSB" means a small business (i) that is at least 51% owned by one or more qualified service-disabled veterans living in Illinois or, in the case of a corporation, at least 51% of the stock of which is owned by one or more qualified service-disabled veterans living in Illinois; (ii) that has its home office in Illinois; and (iii) for which items (i) and (ii) are factually verified annually by the Department of Central Management Services.
"Qualified veteran-owned small business" or "VOSB" means a small business (i) that is at least 51% owned by one or more qualified veterans living in Illinois or, in the case of a corporation, at least 51% of the stock of which is owned by one or more qualified veterans living in Illinois; (ii) that has its home office in Illinois; and (iii) for which items (i) and (ii) are factually verified annually by the Department of Central Management Services.
"Service-connected disability" means a disability incurred in the line of duty in the active military, naval, or air service as described in 38 U.S.C. 101(16).
"Small business" means a business that has annual gross sales of less than $75,000,000 as evidenced by the federal income tax return of the business. A firm with gross sales in excess of this cap may apply to the Department of Central Management Services for certification for a particular contract if the firm can demonstrate that the contract would have significant impact on SDVOSB or VOSB as suppliers or subcontractors or in employment of veterans or service-disabled veterans.
"State agency" has the same meaning as in Section 2 of the Business Enterprise for Minorities, Women, and Persons with Disabilities Act.
"Time of hostilities with a foreign country" means any period of time in the past, present, or future during which a declaration of war by the United States Congress has been or is in effect or during which an emergency condition has been or is in effect that is recognized by the issuance of a Presidential proclamation or a Presidential executive order and in which the armed forces expeditionary medal or other campaign service medals are awarded according to Presidential executive order.
"Veteran" means a person who (i) has been a member of the armed forces of the United States or, while a citizen of the United States, was a member of the armed forces of allies of the United States in time of hostilities with a foreign country and (ii) has served under one or more of the following conditions: (a) the veteran served a total of at least 6 months; (b) the veteran served for the duration of hostilities regardless of the length of the engagement; (c) the veteran was discharged on the basis of hardship; or (d) the veteran was released from active duty because of a service connected disability and was discharged under honorable conditions.
(f) Certification program. The Illinois Department of Veterans' Affairs and the Department of Central Management Services shall work together to devise a certification procedure to assure that businesses taking advantage of this Section are legitimately classified as qualified service-disabled veteran-owned small businesses or qualified veteran-owned small businesses.
(g) Penalties.
(1) Administrative penalties. The chief procurement

officers appointed pursuant to Section 10-20 shall suspend any person who commits a violation of Section 17-10.3 or subsection (d) of Section 33E-6 of the Criminal Code of 2012 relating to this Section from bidding on, or participating as a contractor, subcontractor, or supplier in, any State contract or project for a period of not less than 3 years, and, if the person is certified as a service-disabled veteran-owned small business or a veteran-owned small business, then the Department shall revoke the business's certification for a period of not less than 3 years. An additional or subsequent violation shall extend the periods of suspension and revocation for a period of not less than 5 years. The suspension and revocation shall apply to the principals of the business and any subsequent business formed or financed by, or affiliated with, those principals.

(2) Reports of violations. Each State agency shall

report any alleged violation of Section 17-10.3 or subsection (d) of Section 33E-6 of the Criminal Code of 2012 relating to this Section to the chief procurement officers appointed pursuant to Section 10-20. The chief procurement officers appointed pursuant to Section 10-20 shall subsequently report all such alleged violations to the Attorney General, who shall determine whether to bring a civil action against any person for the violation.

(3) List of suspended persons. The chief procurement

officers appointed pursuant to Section 10-20 shall monitor the status of all reported violations of Section 17-10.3 or subsection (d) of Section 33E-6 of the Criminal Code of 1961 or the Criminal Code of 2012 relating to this Section and shall maintain and make available to all State agencies a central listing of all persons that committed violations resulting in suspension.

(4) Use of suspended persons. During the period of a

person's suspension under paragraph (1) of this subsection, a State agency shall not enter into any contract with that person or with any contractor using the services of that person as a subcontractor.

(5) Duty to check list. Each State agency shall

check the central listing provided by the chief procurement officers appointed pursuant to Section 10-20 under paragraph (3) of this subsection to verify that a person being awarded a contract by that State agency, or to be used as a subcontractor or supplier on a contract being awarded by that State agency, is not under suspension pursuant to paragraph (1) of this subsection.

(Source: P.A. 100-391, eff. 8-25-17.)

(30 ILCS 500/45-60)
Sec. 45-60. Vehicles powered by agricultural commodity-based fuel. In awarding contracts requiring the procurement of vehicles, preference may be given to an otherwise qualified bidder or offeror who will fulfill the contract through the use of vehicles powered by ethanol produced from Illinois corn or biodiesel fuels produced from Illinois soybeans.
(Source: P.A. 90-572, eff. date - See Sec. 99-5.)

(30 ILCS 500/45-65)
Sec. 45-65. Additional preferences. This Code is subject to applicable provisions of:
(1) the Public Purchases in Other States Act;
(2) the Illinois Mined Coal Act;
(3) the Steel Products Procurement Act;
(4) the Veterans Preference Act;
(5) the Business Enterprise for Minorities, Women,

and Persons with Disabilities Act; and

(6) the Procurement of Domestic Products Act.
(Source: P.A. 100-391, eff. 8-25-17.)

(30 ILCS 500/45-67)
Sec. 45-67. Encouragement to hire qualified veterans. A chief procurement officer may, as part of any solicitation, encourage potential contractors to consider hiring qualified veterans and to notify them of any available financial incentives or other advantages associated with hiring such persons. In establishing internal guidelines in furtherance of this Section, the Department of Central Management Services may work with an interagency advisory committee consisting of representatives from the Department of Veterans' Affairs, the Department of Employment Security, the Department of Commerce and Economic Opportunity, and the Department of Revenue and consisting of 8 members of the General Assembly, 2 of whom are appointed by the Speaker of the House of Representatives, 2 of whom are appointed by the President of the Senate, 2 of whom are appointed by the Minority Leader of the House of Representatives, and 2 of whom are appointed by the Minority Leader of the Senate.
For the purposes of this Section, "qualified veteran" means an Illinois resident who: (i) was a member of the Armed Forces of the United States, a member of the Illinois National Guard, or a member of any reserve component of the Armed Forces of the United States; (ii) served on active duty in connection with Operation Desert Storm, Operation Enduring Freedom, or Operation Iraqi Freedom; and (iii) was honorably discharged.
The Department of Central Management Services must report to the Governor and to the General Assembly by December 31 of each year on the activities undertaken by chief procurement officers and the Department of Central Management Services to encourage potential contractors to consider hiring qualified veterans. The report must include the number of vendors who have hired qualified veterans.
(Source: P.A. 100-143, eff. 1-1-18; 100-201, eff. 8-18-17.)

(30 ILCS 500/45-70)
Sec. 45-70. Encouragement to hire ex-offenders. A chief procurement officer may, as part of any solicitation, encourage potential contractors to consider hiring Illinois residents discharged from any Illinois adult correctional center, in appropriate circumstances, and to notify them of any available financial incentives or other advantages associated with hiring such persons. In establishing internal guidelines in furtherance of this Section, the Department of Central Management Services may work with an interagency advisory committee consisting of representatives from the Department of Corrections, the Department of Employment Security, the Department of Juvenile Justice, the Department of Commerce and Economic Opportunity, and the Department of Revenue and consisting of 8 members of the General Assembly, 2 of whom are appointed by the Speaker of the House of Representatives, 2 of whom are appointed by the President of the Senate, 2 of whom are appointed by the Minority Leader of the House of Representatives, and 2 of whom are appointed by the Minority Leader of the Senate.
The Department of Central Management Services must report to the Governor and to the General Assembly by December 31 of each year on the activities undertaken by chief procurement officers and the Department of Central Management Services to encourage potential contractors to consider hiring Illinois residents who have been discharged from an Illinois adult correctional center. The report must include the number of vendors who have hired Illinois residents who have been discharged from any Illinois adult correctional center.
(Source: P.A. 98-1076, eff. 1-1-15.)

(30 ILCS 500/45-75)
Sec. 45-75. Biobased products. When a State contract is to be awarded to the lowest responsible bidder, an otherwise qualified bidder who will fulfill the contract through the use of biobased products may be given preference over other bidders unable to do so, provided that the cost included in the bid of biobased products is not more than 5% greater than the cost of products that are not biobased.
For the purpose of this Section, a biobased product is defined as in the federal Biobased Products Preferred Procurement Program.
This Section does not apply to contracts for construction projects awarded by the Capital Development Board or the Department of Transportation.
(Source: P.A. 95-71, eff. 1-1-08; 95-876, eff. 8-21-08.)

(30 ILCS 500/45-80)
Sec. 45-80. Historic area preference. State agencies with responsibilities for leasing, acquiring, or maintaining State facilities shall take all reasonable steps to minimize any regulations, policies, and procedures that impede the goals of Section 17 of the Capital Development Board Act.
(Source: P.A. 95-101, eff. 8-13-07; 95-876, eff. 8-21-08.)

(30 ILCS 500/45-90)
Sec. 45-90. Small business contracts.
(a) Not less than 10% of the total dollar amount of State contracts shall be established as a goal to be awarded as a contract or subcontract to small businesses.
(b) The percentage in subsection (a) relates to the total dollar amount of State contracts during each State fiscal year, calculated by examining independently each type of contract for each State official or agency which lets such contracts.
(c) Each State agency shall file with its chief procurement officer an annual compliance plan which shall outline the goals for contracting with small businesses for the then-current fiscal year, the manner in which the agency intends to reach these goals, and a timetable for reaching these goals. The chief procurement officer shall review and approve the plan of the agency and may reject any plan that does not comply with this Section.
(d) Each State agency shall file with its chief procurement officer an annual report of its utilization of small businesses during the preceding fiscal year, including lapse period spending and a mid-fiscal year report of its utilization to date for the then-current fiscal year. The reports shall include a self-evaluation of the efforts of the State official or agency to meet its goals.
(e) The chief procurement officers shall make public presentations, at least once a year, directed at providing information to small businesses about the contracting process and how to apply for contracts or subcontracts.
(f) Each chief procurement officer shall file, no later than November 1 of each year, an annual report with the Governor and the General Assembly that shall include, but need not be limited to, the following:
(1) a summary of the number of contracts awarded and

the average contract amount by each State official or agency; and

(2) an analysis of the level of overall goal

achievement concerning purchases from small businesses.

(g) Each chief procurement officer may adopt rules to implement and administer this Section.
(Source: P.A. 100-43, eff. 8-9-17.)



Article 50 - Procurement Ethics and Disclosure

(30 ILCS 500/Art. 50 heading)

(30 ILCS 500/50-1)
Sec. 50-1. Purpose. It is the express duty of all chief procurement officers, State purchasing officers, and their designees to maximize the value of the expenditure of public moneys in procuring goods, services, and contracts for the State of Illinois and to act in a manner that maintains the integrity and public trust of State government. In discharging this duty, they are charged to use all available information, reasonable efforts, and reasonable actions to protect, safeguard, and maintain the procurement process of the State of Illinois.
(Source: P.A. 90-572, eff. 2-6-98.)

(30 ILCS 500/50-2)
Sec. 50-2. Continuing disclosure; false certification. Every person that has entered into a contract for more than one year in duration for the initial term or for any renewal term shall certify, by January 1 of each fiscal year covered by the contract after the initial fiscal year, to the chief procurement officer or, if the procurement is under the authority of a chief procurement officer, the applicable procurement officer of any changes that affect its ability to satisfy the requirements of this Article pertaining to eligibility for a contract award. If a contractor or subcontractor continues to meet all requirements of this Article, it shall not be required to submit any certification or if the work under the contract has been substantially completed before contract expiration but the contract has not yet expired. If a contractor or subcontractor is not able to truthfully certify that it continues to meet all requirements, it shall provide with its certification a detailed explanation of the circumstances leading to the change in certification status. A contractor or subcontractor that makes a false statement material to any given certification required under this Article is, in addition to any other penalties or consequences prescribed by law, subject to liability under the Illinois False Claims Act for submission of a false claim.
(Source: P.A. 100-43, eff. 8-9-17.)

(30 ILCS 500/50-5)
Sec. 50-5. Bribery.
(a) Prohibition. No person or business shall be awarded a contract or subcontract under this Code who:
(1) has been convicted under the laws of Illinois or

any other state of bribery or attempting to bribe an officer or employee of the State of Illinois or any other state in that officer's or employee's official capacity; or

(2) has made an admission of guilt of that conduct

that is a matter of record but has not been prosecuted for that conduct.

(b) Businesses. No business shall be barred from contracting with any unit of State or local government, or subcontracting under such a contract, as a result of a conviction under this Section of any employee or agent of the business if the employee or agent is no longer employed by the business and:
(1) the business has been finally adjudicated not

guilty; or

(2) the business demonstrates to the governmental

entity with which it seeks to contract or which is a signatory to the contract to which the subcontract relates, and that entity finds that the commission of the offense was not authorized, requested, commanded, or performed by a director, officer, or high managerial agent on behalf of the business as provided in paragraph (2) of subsection (a) of Section 5-4 of the Criminal Code of 2012.

(c) Conduct on behalf of business. For purposes of this Section, when an official, agent, or employee of a business committed the bribery or attempted bribery on behalf of the business and in accordance with the direction or authorization of a responsible official of the business, the business shall be chargeable with the conduct.
(d) Certification. Every bid or offer submitted to every contract executed by the State, every subcontract subject to Section 20-120 of this Code, and every vendor's submission to a vendor portal shall contain a certification by the bidder, offeror, potential contractor, contractor, or the subcontractor, respectively, that the bidder, offeror, potential contractor, contractor or subcontractor is not barred from being awarded a contract or subcontract under this Section and acknowledges that the chief procurement officer may declare the related contract void if any certifications required by this Section are false. If the false certification is made by a subcontractor, then the contractor's submitted bid or offer and the executed contract may not be declared void, unless the contractor refuses to terminate the subcontract upon the State's request after a finding that the subcontract's certification was false. A bidder, offeror, potential contractor, contractor, or subcontractor who makes a false statement, material to the certification, commits a Class 3 felony.
(Source: P.A. 97-895, eff. 8-3-12; 97-1150, eff. 1-25-13; 98-1076, eff. 1-1-15.)

(30 ILCS 500/50-10)
Sec. 50-10. Felons.
(a) Unless otherwise provided, no person or business convicted of a felony shall do business with the State of Illinois or any State agency, or enter into a subcontract, from the date of conviction until 5 years after the date of completion of the sentence for that felony, unless no person held responsible by a prosecutorial office for the facts upon which the conviction was based continues to have any involvement with the business.
For purposes of this subsection (a), "completion of sentence" means completion of all sentencing related to the felony conviction or admission and includes, but is not limited to, the following: incarceration, mandatory supervised release, probation, work release, house arrest, or commitment to a mental facility.
(b) Every bid or offer submitted to the State, every contract executed by the State, every subcontract subject to Section 20-120 of this Code, and every vendor's submission to a vendor portal shall contain a certification by the bidder, offeror, potential contractor, contractor, or subcontractor, respectively, that the bidder, offeror, potential contractor, contractor, or subcontractor is not barred from being awarded a contract or subcontract under this Section and acknowledges that the chief procurement officer may declare the related contract void if any of the certifications required by this Section are false. If the false certification is made by a subcontractor, then the contractor's submitted bid or offer and the executed contract may not be declared void, unless the contractor refuses to terminate the subcontract upon the State's request after a finding that the subcontract's certification was false.
(Source: P.A. 100-43, eff. 8-9-17.)

(30 ILCS 500/50-10.5)
Sec. 50-10.5. Prohibited bidders, offerors, potential contractors, and contractors.
(a) Unless otherwise provided, no business shall bid, offer, enter into a contract or subcontract under this Code, or make a submission to a vendor portal if the business or any officer, director, partner, or other managerial agent of the business has been convicted of a felony under the Sarbanes-Oxley Act of 2002 or a Class 3 or Class 2 felony under the Illinois Securities Law of 1953 for a period of 5 years from the date of conviction.
(b) Every bid and offer submitted to the State, every contract executed by the State, every vendor's submission to a vendor portal, and every subcontract subject to Section 20-120 of this Code shall contain a certification by the bidder, offeror, potential contractor, contractor, or subcontractor, respectively, that the bidder, offeror, potential contractor, contractor, or subcontractor is not barred from being awarded a contract or subcontract under this Section and acknowledges that the chief procurement officer shall declare the related contract void if any of the certifications completed pursuant to this subsection (b) are false. If the false certification is made by a subcontractor, then the contractor's submitted bid or offer and the executed contract may not be declared void, unless the contractor refuses to terminate the subcontract upon the State's request after a finding that the subcontract's certification was false.
(c) If a business is not a natural person, the prohibition in subsection (a) applies only if:
(1) the business itself is convicted of a felony

referenced in subsection (a); or

(2) the business is ordered to pay punitive damages

based on the conduct of any officer, director, partner, or other managerial agent who has been convicted of a felony referenced in subsection (a).

(d) A natural person who is convicted of a felony referenced in subsection (a) remains subject to Section 50-10.
(e) No person or business shall bid, offer, make a submission to a vendor portal, or enter into a contract under this Code if the person or business assisted an employee of the State of Illinois, who, by the nature of his or her duties, has the authority to participate personally and substantially in the decision to award a State contract, by reviewing, drafting, directing, or preparing any invitation for bids, a request for proposal, or request for information or provided similar assistance except as part of a publicly issued opportunity to review drafts of all or part of these documents.
This subsection does not prohibit a person or business from submitting a bid or offer or entering into a contract if the person or business: (i) initiates a communication with an employee to provide general information about products, services, or industry best practices, (ii) responds to a communication initiated by an employee of the State for the purposes of providing information to evaluate new products, trends, services, or technologies, or (iii) asks for clarification regarding a solicitation, so long as there is no competitive advantage to the person or business and the question and answer, if material, are posted to the Illinois Procurement Bulletin as an addendum to the solicitation.
Nothing in this Section prohibits a vendor developing technology, goods, or services from bidding or offering to supply that technology or those goods or services if the subject demonstrated to the State represents industry trends and innovation and is not specifically designed to meet the State's needs.
Nothing in this Section prohibits a person performing construction-related services from initiating contact with a business that performs construction for the purpose of obtaining market costs or production time to determine the estimated costs to complete the construction project.
For purposes of this subsection (e), "business" includes all individuals with whom a business is affiliated, including, but not limited to, any officer, agent, employee, consultant, independent contractor, director, partner, or manager of a business.
No person or business shall submit specifications to a State agency unless requested to do so by an employee of the State. No person or business who contracts with a State agency to write specifications for a particular procurement need shall submit a bid or proposal or receive a contract for that procurement need.
(Source: P.A. 100-43, eff. 8-9-17.)

(30 ILCS 500/50-11)
Sec. 50-11. Debt delinquency.
(a) No person shall submit a bid or offer for, enter into a contract or subcontract under this Code, or make a submission to a vendor portal if that person knows or should know that he or she or any affiliate is delinquent in the payment of any debt to the State, unless the person or affiliate has entered into a deferred payment plan to pay off the debt. For purposes of this Section, the phrase "delinquent in the payment of any debt" shall be determined by the Debt Collection Bureau. For purposes of this Section, the term "affiliate" means any entity that (1) directly, indirectly, or constructively controls another entity, (2) is directly, indirectly, or constructively controlled by another entity, or (3) is subject to the control of a common entity. For purposes of this subsection (a), a person controls an entity if the person owns, directly or individually, more than 10% of the voting securities of that entity. As used in this subsection (a), the term "voting security" means a security that (1) confers upon the holder the right to vote for the election of members of the board of directors or similar governing body of the business or (2) is convertible into, or entitles the holder to receive upon its exercise, a security that confers such a right to vote. A general partnership interest is a voting security.
(b) Every bid and offer submitted to the State, every vendor's submission to a vendor portal, every contract executed by the State and every subcontract subject to Section 20-120 of this Code shall contain a certification by the bidder, offeror, potential contractor, contractor, or subcontractor, respectively, that the bidder, offeror, respondent, potential contractor, contractor or the subcontractor and its affiliate is not barred from being awarded a contract or subcontract under this Section and acknowledges that the chief procurement officer may declare the related contract void if any of the certifications completed pursuant to this subsection (b) are false. If the false certification is made by a subcontractor, then the contractor's submitted bid or offer and the executed contract may not be declared void, unless the contractor refuses to terminate the subcontract upon the State's request after a finding that the subcontract's certification was false.
(Source: P.A. 97-895, eff. 8-3-12; 98-1076, eff. 1-1-15.)

(30 ILCS 500/50-12)
Sec. 50-12. Collection and remittance of Illinois Use Tax.
(a) No person shall enter into a contract with a State agency or enter into a subcontract under this Code unless the person and all affiliates of the person collect and remit Illinois Use Tax on all sales of tangible personal property into the State of Illinois in accordance with the provisions of the Illinois Use Tax Act regardless of whether the person or affiliate is a "retailer maintaining a place of business within this State" as defined in Section 2 of the Use Tax Act. For purposes of this Section, the term "affiliate" means any entity that (1) directly, indirectly, or constructively controls another entity, (2) is directly, indirectly, or constructively controlled by another entity, or (3) is subject to the control of a common entity. For purposes of this subsection (a), an entity controls another entity if it owns, directly or individually, more than 10% of the voting securities of that entity. As used in this subsection (a), the term "voting security" means a security that (1) confers upon the holder the right to vote for the election of members of the board of directors or similar governing body of the business or (2) is convertible into, or entitles the holder to receive upon its exercise, a security that confers such a right to vote. A general partnership interest is a voting security.
(b) Every bid and offer submitted to the State, every submission to a vendor portal, every contract executed by the State and every subcontract subject to Section 20-120 of this Code shall contain a certification by the bidder, offeror, potential contractor, contractor, or subcontractor, respectively, that the bidder, offeror, respondent, potential contractor, contractor, or subcontractor is not barred from bidding for or entering into a contract under subsection (a) of this Section and acknowledges that the chief procurement officer may declare the related contract void if any of the certifications completed pursuant to this subsection (b) are false. If the false certification is made by a subcontractor, then the contractor's submitted bid or offer and the executed contract may not be declared void, unless the contractor refuses to terminate the subcontract upon the State's request after a finding that the subcontract's certification was false.
(Source: P.A. 97-895, eff. 8-3-12; 98-1076, eff. 1-1-15.)

(30 ILCS 500/50-13)
Sec. 50-13. Conflicts of interest.
(a) Prohibition. It is unlawful for any person holding an elective office in this State, holding a seat in the General Assembly, or appointed to or employed in any of the offices or agencies of State government and who receives compensation for such employment in excess of 60% of the salary of the Governor of the State of Illinois, or who is an officer or employee of the Capital Development Board or the Illinois Toll Highway Authority, or who is the spouse or minor child of any such person to have or acquire any contract, or any direct pecuniary interest in any contract therein, whether for stationery, printing, paper, or any services, materials, or supplies, that will be wholly or partially satisfied by the payment of funds appropriated by the General Assembly of the State of Illinois or in any contract of the Capital Development Board or the Illinois Toll Highway Authority.
(b) Interests. It is unlawful for any firm, partnership, association, or corporation, in which any person listed in subsection (a) is entitled to receive (i) more than 7 1/2% of the total distributable income or (ii) an amount in excess of the salary of the Governor, to have or acquire any such contract or direct pecuniary interest therein.
(c) Combined interests. It is unlawful for any firm, partnership, association, or corporation, in which any person listed in subsection (a) together with his or her spouse or minor children is entitled to receive (i) more than 15%, in the aggregate, of the total distributable income or (ii) an amount in excess of 2 times the salary of the Governor, to have or acquire any such contract or direct pecuniary interest therein.
(c-5) Appointees and firms. In addition to any provisions of this Code, the interests of certain appointees and their firms are subject to Section 3A-35 of the Illinois Governmental Ethics Act.
(d) Securities. Nothing in this Section invalidates the provisions of any bond or other security previously offered or to be offered for sale or sold by or for the State of Illinois.
(e) Prior interests. This Section does not affect the validity of any contract made between the State and an officer or employee of the State or member of the General Assembly, his or her spouse, minor child, or other immediate family member living in his or her residence or any combination of those persons if that contract was in existence before his or her election or employment as an officer, member, or employee. The contract is voidable, however, if it cannot be completed within 365 calendar days after the officer, member, or employee takes office or is employed.
(f) Exceptions.
(1) Public aid payments. This Section does not apply

to payments made for a public aid recipient.

(2) Teaching. This Section does not apply to a

contract for personal services as a teacher or school administrator between a member of the General Assembly or his or her spouse, or a State officer or employee or his or her spouse, and any school district, public community college district, the University of Illinois, Southern Illinois University, Illinois State University, Eastern Illinois University, Northern Illinois University, Western Illinois University, Chicago State University, Governor State University, or Northeastern Illinois University.

(3) Ministerial duties. This Section does not apply

to a contract for personal services of a wholly ministerial character, including but not limited to services as a laborer, clerk, typist, stenographer, page, bookkeeper, receptionist, or telephone switchboard operator, made by a spouse or minor child of an elective or appointive State officer or employee or of a member of the General Assembly.

(4) Child and family services. This Section does not

apply to payments made to a member of the General Assembly, a State officer or employee, his or her spouse or minor child acting as a foster parent, homemaker, advocate, or volunteer for or in behalf of a child or family served by the Department of Children and Family Services.

(5) Licensed professionals. Contracts with licensed

professionals, provided they are competitively bid or part of a reimbursement program for specific, customary goods and services through the Department of Children and Family Services, the Department of Human Services, the Department of Healthcare and Family Services, the Department of Public Health, or the Department on Aging.

(g) Penalty. A person convicted of a violation of this Section is guilty of a business offense and shall be fined not less than $1,000 nor more than $5,000.
(Source: P.A. 98-1076, eff. 1-1-15.)

(30 ILCS 500/50-14)
Sec. 50-14. Environmental Protection Act violations.
(a) Unless otherwise provided, no person or business found by a court or the Pollution Control Board to have committed a willful or knowing violation of the Environmental Protection Act shall do business with the State of Illinois or any State agency or enter into a subcontract that is subject to this Code from the date of the order containing the finding of violation until 5 years after that date, unless the person or business can show that no person involved in the violation continues to have any involvement with the business.
(b) A person or business otherwise barred from doing business with the State of Illinois or any State agency or subcontracting under this Code by subsection (a) may be allowed to do business with the State of Illinois or any State agency if it is shown that there is no practicable alternative to the State to contracting with that person or business.
(c) Every bid or offer submitted to the State, every contract executed by the State, every submission to a vendor portal, and every subcontract subject to Section 20-120 of this Code shall contain a certification by the bidder, offeror, potential contractor, contractor, or subcontractor, respectively, that the bidder, offeror, potential contractor, contractor, or subcontractor is not barred from being awarded a contract or subcontract under this Section and acknowledges that the contracting State agency may declare the related contract void if any of the certifications completed pursuant to this subsection (c) are false. If the false certification is made by a subcontractor, then the contractor's submitted bid or offer and the executed contract may not be declared void, unless the contractor refuses to terminate the subcontract upon the State's request after a finding that the subcontract's certification was false.
(Source: P.A. 97-895, eff. 8-3-12; 98-1076, eff. 1-1-15.)

(30 ILCS 500/50-14.5)
Sec. 50-14.5. Lead Poisoning Prevention Act violations. Owners of residential buildings who have committed a willful or knowing violation of the Lead Poisoning Prevention Act are prohibited from doing business with the State of Illinois or any State agency, or subcontracting under this Code, until the violation is mitigated.
(Source: P.A. 96-795, eff. 7-1-10 (see Section 5 of P.A. 96-793 for the effective date of changes made by P.A. 96-795).)

(30 ILCS 500/50-15)
Sec. 50-15. Negotiations.
(a) It is unlawful for any person employed in or on a continual contractual relationship with any of the offices or agencies of State government to participate in contract negotiations on behalf of that office or agency with any firm, partnership, association, or corporation with whom that person has a contract for future employment or is negotiating concerning possible future employment.
(b) Any person convicted of a violation of this Section is guilty of a business offense and shall be fined not less than $1,000 nor more than $5,000.
(Source: P.A. 90-572, eff. 2-6-98.)

(30 ILCS 500/50-17)
Sec. 50-17. Expatriated entities.
(a) Except as provided in subsection (b) of this Section, no business or member of a unitary business group, as defined in the Illinois Income Tax Act, shall submit a bid for or enter into a contract with a State agency under this Code if that business or any member of the unitary business group is an expatriated entity.
(b) An expatriated entity or a member of a unitary business group with an expatriated entity as a member may submit a bid for or enter into a contract with a State agency under this Code if the appropriate chief procurement officer determines that either of the following apply:
(1) the contract is awarded as a sole source

procurement under Section 20-25 of this Code, provided that the appropriate chief procurement officer (i) includes in the notice of intent to enter into a sole source contract a prominent statement that the intended sole source contractor is an expatriated entity and (ii) holds a public hearing at which the chief procurement officer and purchasing agency present written justification for the use of a sole source contract with an expatriated entity and any member of the public may present testimony; or

(2) the purchase is of pharmaceutical products,

drugs, biologics, vaccines, medical supplies, or devices used to provide medical and health care or treat disease or used in medical or research diagnostic tests, and medical nutritionals regulated by the Food and Drug Administration under the Federal Food, Drug, and Cosmetic Act.

(Source: P.A. 100-551, eff. 1-1-18.)

(30 ILCS 500/50-20)
Sec. 50-20. Exemptions. The appropriate chief procurement officer may file a request with the Executive Ethics Commission to exempt named individuals from the prohibitions of Section 50-13 when, in his or her judgment, the public interest in having the individual in the service of the State outweighs the public policy evidenced in that Section. The Executive Ethics Commission may grant an exemption after a public hearing at which any person may present testimony. The chief procurement officer shall publish notice of the date, time, and location of the hearing in the online electronic Bulletin at least 14 calendar days prior to the hearing and provide notice to the individual subject to the waiver and the Procurement Policy Board. The Executive Ethics Commission shall also provide public notice of the date, time, and location of the hearing on its website. If the Commission grants an exemption, the exemption is effective only if it is filed with the Secretary of State and the Comptroller prior to the execution of any contract and includes a statement setting forth the name of the individual and all the pertinent facts that would make that Section applicable, setting forth the reason for the exemption, and declaring the individual exempted from that Section. Notice of each exemption shall be published in the Illinois Procurement Bulletin. A contract for which a waiver has been issued but has not been filed in accordance with this Section is voidable by the State. The changes to this Section made by this amendatory Act of the 96th General Assembly shall apply to exemptions granted on or after its effective date.
(Source: P.A. 98-1076, eff. 1-1-15.)

(30 ILCS 500/50-21)
Sec. 50-21. Bond issuances.
(a) A State agency shall not enter into a contract with respect to the issuance of bonds or other securities by the State or a State agency with any entity that uses an independent consultant.
As used in this subsection, "independent consultant" means a person used by the entity to obtain or retain securities business through direct or indirect communication by the person with a State official or employee on behalf of the entity when the communication is undertaken by the person in exchange for or with the understanding of receiving payment from the entity or another person. "Independent consultant" does not include (i) a finance professional employed by the entity or (ii) a person whose sole basis of compensation from the entity is the actual provision of legal, accounting, or engineering advice, services, or assistance in connection with the securities business that the entity seeks to obtain or retain.
(b) Prior to entering into a contract with a State agency with respect to the issuance of bonds or other securities by the State or a State agency, a contracting party subject to the Municipal Securities Rulemaking Board's Rule G-37, or a successor rule, shall include a certification that the contracting entity is and shall remain for the duration of the contract in compliance with the Rule's requirements for reporting political contributions. Subsequent failure to remain in compliance shall make the contract voidable by the State.
(c) If a federal agency finds that an entity has knowingly violated in Illinois the Municipal Securities Rulemaking Board's Rule G-37 (or any successor rule) with respect to the making of prohibited political contributions or payments, then the chief procurement officer shall impose a penalty that is at least twice the fine assessed against that entity by the federal agency. The chief procurement officer shall also bar that entity from participating in any State agency contract with respect to the issuance of bonds or other securities for a period of one year. The one-year period shall begin upon the expiration of any debarment period imposed by a federal agency. If no debarment is imposed by a federal agency, then the one-year period shall begin on the date the chief procurement officer is advised of the violation.
If a federal agency finds that an entity has knowingly violated in Illinois the Municipal Securities Rulemaking Board's Rule G-38 (or any successor rule) with respect to the prohibition on obtaining or retaining municipal securities business, then the chief procurement officer shall bar that entity from participating in any State agency contract with respect to the issuance of bonds or other securities for a period of one year. The one-year period shall begin upon the expiration of any debarment period imposed by a federal agency. If no debarment is imposed by a federal agency, then the one-year period shall begin on the date the chief procurement officer is advised of the violation.
(d) Nothing in this Section shall be construed to apply retroactively, but shall apply prospectively on and after the effective date of this amendatory Act of the 96th General Assembly.
(Source: P.A. 96-795, eff. 7-1-10 (see Section 5 of P.A. 96-793 for the effective date of P.A. 96-795).)

(30 ILCS 500/50-25)
Sec. 50-25. Inducement. Any person who offers or pays any money or other valuable thing to any person to induce him or her not to provide a submission to a vendor portal, bid, or submit an offer for a State contract or as recompense for not having bid on or submitted an offer for a State contract or provided a submission to a vendor portal is guilty of a Class 4 felony. Any person who accepts any money or other valuable thing for not bidding or submitting an offer for a State contract, not making a submission to a vendor portal, or who withholds a bid, offer, or submission to vendor portal in consideration of the promise for the payment of money or other valuable thing is guilty of a Class 4 felony.
(Source: P.A. 98-1076, eff. 1-1-15.)

(30 ILCS 500/50-30)
Sec. 50-30. Revolving door prohibition.
(a) Chief procurement officers, State purchasing officers, procurement compliance monitors, their designees whose principal duties are directly related to State procurement, and executive officers confirmed by the Senate are expressly prohibited for a period of 2 years after terminating an affected position from engaging in any procurement activity relating to the State agency most recently employing them in an affected position for a period of at least 6 months. The prohibition includes but is not limited to: lobbying the procurement process; specifying; bidding; proposing bid, proposal, or contract documents; on their own behalf or on behalf of any firm, partnership, association, or corporation. This subsection applies only to persons who terminate an affected position on or after January 15, 1999.
(b) In addition to any other provisions of this Code, employment of former State employees is subject to the State Officials and Employees Ethics Act.
(Source: P.A. 96-795, eff. 7-1-10 (see Section 5 of P.A. 96-793 for the effective date of changes made by P.A. 96-795).)

(30 ILCS 500/50-35)
Sec. 50-35. Financial disclosure and potential conflicts of interest.
(a) All bids and offers from responsive bidders, offerors, vendors, or contractors with an annual value of more than $50,000, and all submissions to a vendor portal, shall be accompanied by disclosure of the financial interests of the bidder, offeror, potential contractor, or contractor and each subcontractor to be used. In addition, all subcontracts identified as provided by Section 20-120 of this Code with an annual value of more than $50,000 shall be accompanied by disclosure of the financial interests of each subcontractor. The financial disclosure of each successful bidder, offeror, potential contractor, or contractor and its subcontractors shall be incorporated as a material term of the contract and shall become part of the publicly available contract or procurement file maintained by the appropriate chief procurement officer. Each disclosure under this Section shall be signed and made under penalty of perjury by an authorized officer or employee on behalf of the bidder, offeror, potential contractor, contractor, or subcontractor, and must be filed with the Procurement Policy Board.
(b) Disclosure shall include any ownership or distributive income share that is in excess of 5%, or an amount greater than 60% of the annual salary of the Governor, of the disclosing entity or its parent entity, whichever is less, unless the bidder, offeror, potential contractor, contractor, or subcontractor (i) is a publicly traded entity subject to Federal 10K reporting, in which case it may submit its 10K disclosure in place of the prescribed disclosure, or (ii) is a privately held entity that is exempt from Federal 10k reporting but has more than 100 shareholders, in which case it may submit the information that Federal 10k reporting companies are required to report under 17 CFR 229.401 and list the names of any person or entity holding any ownership share that is in excess of 5% in place of the prescribed disclosure. The form of disclosure shall be prescribed by the applicable chief procurement officer and must include at least the names, addresses, and dollar or proportionate share of ownership of each person identified in this Section, their instrument of ownership or beneficial relationship, and notice of any potential conflict of interest resulting from the current ownership or beneficial relationship of each individual identified in this Section having in addition any of the following relationships:
(1) State employment, currently or in the previous 3

years, including contractual employment of services.

(2) State employment of spouse, father, mother, son,

or daughter, including contractual employment for services in the previous 2 years.

(3) Elective status; the holding of elective office

of the State of Illinois, the government of the United States, any unit of local government authorized by the Constitution of the State of Illinois or the statutes of the State of Illinois currently or in the previous 3 years.

(4) Relationship to anyone holding elective office

currently or in the previous 2 years; spouse, father, mother, son, or daughter.

(5) Appointive office; the holding of any appointive

government office of the State of Illinois, the United States of America, or any unit of local government authorized by the Constitution of the State of Illinois or the statutes of the State of Illinois, which office entitles the holder to compensation in excess of expenses incurred in the discharge of that office currently or in the previous 3 years.

(6) Relationship to anyone holding appointive office

currently or in the previous 2 years; spouse, father, mother, son, or daughter.

(7) Employment, currently or in the previous 3 years,

as or by any registered lobbyist of the State government.

(8) Relationship to anyone who is or was a registered

lobbyist in the previous 2 years; spouse, father, mother, son, or daughter.

(9) Compensated employment, currently or in the

previous 3 years, by any registered election or re-election committee registered with the Secretary of State or any county clerk in the State of Illinois, or any political action committee registered with either the Secretary of State or the Federal Board of Elections.

(10) Relationship to anyone; spouse, father, mother,

son, or daughter; who is or was a compensated employee in the last 2 years of any registered election or re-election committee registered with the Secretary of State or any county clerk in the State of Illinois, or any political action committee registered with either the Secretary of State or the Federal Board of Elections.

(b-1) The disclosure required under this Section must also include the name and address of each lobbyist required to register under the Lobbyist Registration Act and other agent of the bidder, offeror, potential contractor, contractor, or subcontractor who is not identified under subsections (a) and (b) and who has communicated, is communicating, or may communicate with any State officer or employee concerning the bid or offer. The disclosure under this subsection is a continuing obligation and must be promptly supplemented for accuracy throughout the process and throughout the term of the contract if the bid or offer is successful.
(b-2) The disclosure required under this Section must also include, for each of the persons identified in subsection (b) or (b-1), each of the following that occurred within the previous 10 years: suspension or debarment from contracting with any governmental entity; professional licensure discipline; bankruptcies; adverse civil judgments and administrative findings; and criminal felony convictions. The disclosure under this subsection is a continuing obligation and must be promptly supplemented for accuracy throughout the process and throughout the term of the contract if the bid or offer is successful.
(c) The disclosure in subsection (b) is not intended to prohibit or prevent any contract. The disclosure is meant to fully and publicly disclose any potential conflict to the chief procurement officers, State purchasing officers, their designees, and executive officers so they may adequately discharge their duty to protect the State.
(d) When a potential for a conflict of interest is identified, discovered, or reasonably suspected, the chief procurement officer or State procurement officer shall send the contract to the Procurement Policy Board. In accordance with the objectives of subsection (c), if the Procurement Policy Board finds evidence of a potential conflict of interest not originally disclosed by the bidder, offeror, potential contractor, contractor, or subcontractor, the Board shall provide written notice to the bidder, offeror, potential contractor, contractor, or subcontractor that is identified, discovered, or reasonably suspected of having a potential conflict of interest. The bidder, offeror, potential contractor, contractor, or subcontractor shall have 15 calendar days to respond in writing to the Board, and a hearing before the Board will be granted upon request by the bidder, offeror, potential contractor, contractor, or subcontractor, at a date and time to be determined by the Board, but which in no event shall occur later than 15 calendar days after the date of the request. Upon consideration, the Board shall recommend, in writing, whether to allow or void the contract, bid, offer, or subcontract weighing the best interest of the State of Illinois. All recommendations shall be submitted to the Executive Ethics Commission. The Executive Ethics Commission must hold a public hearing within 30 calendar days after receiving the Board's recommendation if the Procurement Policy Board makes a recommendation to (i) void a contract or (ii) void a bid or offer and the chief procurement officer selected or intends to award the contract to the bidder, offeror, or potential contractor. A chief procurement officer is prohibited from awarding a contract before a hearing if the Board recommendation does not support a bid or offer. The recommendation and proceedings of any hearing, if applicable, shall be available to the public.
(e) These thresholds and disclosure do not relieve the chief procurement officer, the State purchasing officer, or their designees from reasonable care and diligence for any contract, bid, offer, or submission to a vendor portal. The chief procurement officer, the State purchasing officer, or their designees shall be responsible for using any reasonably known and publicly available information to discover any undisclosed potential conflict of interest and act to protect the best interest of the State of Illinois.
(f) Inadvertent or accidental failure to fully disclose shall render the contract, bid, offer, proposal, subcontract, or relationship voidable by the chief procurement officer if he or she deems it in the best interest of the State of Illinois and, at his or her discretion, may be cause for barring from future contracts, bids, offers, proposals, subcontracts, or relationships with the State for a period of up to 2 years.
(g) Intentional, willful, or material failure to disclose shall render the contract, bid, offer, proposal, subcontract, or relationship voidable by the chief procurement officer if he or she deems it in the best interest of the State of Illinois and shall result in debarment from future contracts, bids, offers, proposals, subcontracts, or relationships for a period of not less than 2 years and not more than 10 years. Reinstatement after 2 years and before 10 years must be reviewed and commented on in writing by the Governor of the State of Illinois, or by an executive ethics board or commission he or she might designate. The comment shall be returned to the responsible chief procurement officer who must rule in writing whether and when to reinstate.
(h) In addition, all disclosures shall note any other current or pending contracts, bids, offers, proposals, subcontracts, leases, or other ongoing procurement relationships the bidder, offeror, potential contractor, contractor, or subcontractor has with any other unit of State government and shall clearly identify the unit and the contract, offer, proposal, lease, or other relationship.
(i) The bidder, offeror, potential contractor, or contractor has a continuing obligation to supplement the disclosure required by this Section throughout the bidding process during the term of any contract, and during the vendor portal registration process.
(Source: P.A. 97-490, eff. 8-22-11; 97-895, eff. 8-3-12; 98-1076, eff. 1-1-15.)

(30 ILCS 500/50-36)
Sec. 50-36. Disclosure of business in Iran.
(a) As used in this Section:
"Business operations" means engaging in commerce in any form in Iran, including, but not limited to, acquiring, developing, maintaining, owning, selling, possessing, leasing, or operating equipment, facilities, personnel, products, services, personal property, real property, or any other apparatus of business or commerce.
"Company" means any sole proprietorship, organization, association, corporation, partnership, joint venture, limited partnership, limited liability partnership, limited liability company, or other entity or business association, including all wholly owned subsidiaries, majority-owned subsidiaries, parent companies, or affiliates of those entities or business associations, that exists for the purpose of making profit.
"Mineral-extraction activities" include exploring, extracting, processing, transporting, or wholesale selling or trading of elemental minerals or associated metal alloys or oxides (ore), including gold, copper, chromium, chromite, diamonds, iron, iron ore, silver, tungsten, uranium, and zinc.
"Oil-related activities" include, but are not limited to, owning rights to oil blocks; exporting, extracting, producing, refining, processing, exploring for, transporting, selling, or trading of oil; and constructing, maintaining, or operating a pipeline, refinery, or other oil-field infrastructure. The mere retail sale of gasoline and related consumer products is not considered an oil-related activity.
"Petroleum resources" means petroleum, petroleum byproducts, or natural gas.
"Substantial action" means adopting, publicizing, and implementing a formal plan to cease scrutinized business operations within one year and to refrain from any such new business operations.
(b) Each bid or offer submitted for a State contract, other than a small purchase defined in Section 20-20, shall include a disclosure of whether or not the bidder, offeror, or any of its corporate parents or subsidiaries, within the 24 months before submission of the bid or offer had business operations that involved contracts with or provision of supplies or services to the Government of Iran, companies in which the Government of Iran has any direct or indirect equity share, consortiums or projects commissioned by the Government of Iran, or companies involved in consortiums or projects commissioned by the Government of Iran and:
(1) more than 10% of the company's revenues produced

in or assets located in Iran involve oil-related activities or mineral-extraction activities; less than 75% of the company's revenues produced in or assets located in Iran involve contracts with or provision of oil-related or mineral-extraction products or services to the Government of Iran or a project or consortium created exclusively by that government; and the company has failed to take substantial action; or

(2) the company has, on or after August 5, 1996, made

an investment of $20 million or more, or any combination of investments of at least $10 million each that in the aggregate equals or exceeds $20 million in any 12-month period, that directly or significantly contributes to the enhancement of Iran's ability to develop petroleum resources of Iran.

(c) A bid or offer that does not include the disclosure required by subsection (b) may be given a period after the bid or offer is submitted to cure non-disclosure. A chief procurement officer may consider the disclosure when evaluating the bid or offer or awarding the contract.
(d) Each chief procurement officer shall provide the State Comptroller with the name of each entity disclosed under subsection (b) as doing business or having done business in Iran. The State Comptroller shall post that information on his or her official website.
(Source: P.A. 98-1076, eff. 1-1-15.)

(30 ILCS 500/50-37)
Sec. 50-37. Prohibition of political contributions.
(a) As used in this Section:
The terms "contract", "State contract", and "contract

with a State agency" each mean any contract, as defined in this Code, between a business entity and a State agency let or awarded pursuant to this Code. The terms "contract", "State contract", and "contract with a State agency" do not include cost reimbursement contracts; purchase of care agreements as defined in Section 1-15.68 of this Code; contracts for projects eligible for full or partial federal-aid funding reimbursements authorized by the Federal Highway Administration; grants, including but are not limited to grants for job training or transportation; and grants, loans, or tax credit agreements for economic development purposes.

"Contribution" means a contribution as defined in

Section 9-1.4 of the Election Code.

"Declared candidate" means a person who has filed a

statement of candidacy and petition for nomination or election in the principal office of the State Board of Elections.

"State agency" means and includes all boards,

commissions, agencies, institutions, authorities, and bodies politic and corporate of the State, created by or in accordance with the Illinois Constitution or State statute, of the executive branch of State government and does include colleges, universities, public employee retirement systems, and institutions under the jurisdiction of the governing boards of the University of Illinois, Southern Illinois University, Illinois State University, Eastern Illinois University, Northern Illinois University, Western Illinois University, Chicago State University, Governors State University, Northeastern Illinois University, and the Illinois Board of Higher Education.

"Officeholder" means the Governor, Lieutenant

Governor, Attorney General, Secretary of State, Comptroller, or Treasurer. The Governor shall be considered the officeholder responsible for awarding all contracts by all officers and employees of, and potential contractors and others doing business with, executive branch State agencies under the jurisdiction of the Executive Ethics Commission and not within the jurisdiction of the Attorney General, the Secretary of State, the Comptroller, or the Treasurer.

"Sponsoring entity" means a sponsoring entity as

defined in Section 9-3 of the Election Code.

"Affiliated person" means (i) any person with any

ownership interest or distributive share of the bidding or contracting business entity in excess of 7.5%, (ii) executive employees of the bidding or contracting business entity, and (iii) the spouse of any such persons. "Affiliated person" does not include a person prohibited by federal law from making contributions or expenditures in connection with a federal, state, or local election.

"Affiliated entity" means (i) any corporate parent

and each operating subsidiary of the bidding or contracting business entity, (ii) each operating subsidiary of the corporate parent of the bidding or contracting business entity, (iii) any organization recognized by the United States Internal Revenue Service as a tax-exempt organization described in Section 501(c) of the Internal Revenue Code of 1986 (or any successor provision of federal tax law) established by the bidding or contracting business entity, any affiliated entity of that business entity, or any affiliated person of that business entity, or (iv) any political committee for which the bidding or contracting business entity, or any 501(c) organization described in item (iii) related to that business entity, is the sponsoring entity. "Affiliated entity" does not include an entity prohibited by federal law from making contributions or expenditures in connection with a federal, state, or local election.

"Business entity" means any entity doing business for

profit, whether organized as a corporation, partnership, sole proprietorship, limited liability company or partnership, or otherwise.

"Executive employee" means (i) the President,

Chairman, or Chief Executive Officer of a business entity and any other individual that fulfills equivalent duties as the President, Chairman of the Board, or Chief Executive Officer of a business entity; and (ii) any employee of a business entity whose compensation is determined directly, in whole or in part, by the award or payment of contracts by a State agency to the entity employing the employee. A regular salary that is paid irrespective of the award or payment of a contract with a State agency shall not constitute "compensation" under item (ii) of this definition. "Executive employee" does not include any person prohibited by federal law from making contributions or expenditures in connection with a federal, state, or local election.

(b) Any business entity whose contracts with State agencies, in the aggregate, annually total more than $50,000, and any affiliated entities or affiliated persons of such business entity, are prohibited from making any contributions to any political committees established to promote the candidacy of (i) the officeholder responsible for awarding the contracts or (ii) any other declared candidate for that office. This prohibition shall be effective for the duration of the term of office of the incumbent officeholder awarding the contracts or for a period of 2 years following the expiration or termination of the contracts, whichever is longer.
(c) Any business entity whose aggregate pending bids and offers on State contracts total more than $50,000, or whose aggregate pending bids and offers on State contracts combined with the business entity's aggregate annual total value of State contracts exceed $50,000, and any affiliated entities or affiliated persons of such business entity, are prohibited from making any contributions to any political committee established to promote the candidacy of the officeholder responsible for awarding the contract on which the business entity has submitted a bid or offer during the period beginning on the date the invitation for bids, request for proposals, or any other procurement opportunity is issued and ending on the day after the date the contract is awarded.
(c-5) For the purposes of the prohibitions under subsections (b) and (c) of this Section, (i) any contribution made to a political committee established to promote the candidacy of the Governor or a declared candidate for the office of Governor shall also be considered as having been made to a political committee established to promote the candidacy of the Lieutenant Governor, in the case of the Governor, or the declared candidate for Lieutenant Governor having filed a joint petition, or write-in declaration of intent, with the declared candidate for Governor, as applicable, and (ii) any contribution made to a political committee established to promote the candidacy of the Lieutenant Governor or a declared candidate for the office of Lieutenant Governor shall also be considered as having been made to a political committee established to promote the candidacy of the Governor, in the case of the Lieutenant Governor, or the declared candidate for Governor having filed a joint petition, or write-in declaration of intent, with the declared candidate for Lieutenant Governor, as applicable.
(d) All contracts between State agencies and a business entity that violate subsection (b) or (c) shall be voidable under Section 50-60. If a business entity violates subsection (b) 3 or more times within a 36-month period, then all contracts between State agencies and that business entity shall be void, and that business entity shall not bid or respond to any invitation to bid or request for proposals from any State agency or otherwise enter into any contract with any State agency for 3 years from the date of the last violation. A notice of each violation and the penalty imposed shall be published in both the Procurement Bulletin and the Illinois Register.
(e) Any political committee that has received a contribution in violation of subsection (b) or (c) shall pay an amount equal to the value of the contribution to the State no more than 30 calendar days after notice of the violation concerning the contribution appears in the Illinois Register. Payments received by the State pursuant to this subsection shall be deposited into the general revenue fund.
(Source: P.A. 97-411, eff. 8-16-11; 98-1076, eff. 1-1-15.)

(30 ILCS 500/50-38)
Sec. 50-38. Lobbying restrictions.
(a) A person or business that is let or awarded a contract is not entitled to receive any payment, compensation, or other remuneration from the State to compensate the person or business for any expenses related to travel, lodging, or meals that are paid by the person or business to any officer, agent, employee, consultant, independent contractor, director, partner, manager, or shareholder.
(b) Any bidder, offeror, potential contractor, or contractor on a State contract that hires a person required to register under the Lobbyist Registration Act to assist in obtaining a contract shall (i) disclose all costs, fees, compensation, reimbursements, and other remunerations paid or to be paid to the lobbyist related to the contract, (ii) not bill or otherwise cause the State of Illinois to pay for any of the lobbyist's costs, fees, compensation, reimbursements, or other remuneration, and (iii) sign a verification certifying that none of the lobbyist's costs, fees, compensation, reimbursements, or other remuneration were billed to the State. This information, along with all supporting documents, shall be filed with the agency awarding the contract and with the Secretary of State. The chief procurement officer shall post this information, together with the contract award notice, in the online Procurement Bulletin.
(c) Ban on contingency fee. No person or entity shall retain a person or entity required to register under the Lobbyist Registration Act to attempt to influence the outcome of a procurement decision made under this Code for compensation contingent in whole or in part upon the decision or procurement. Any person who violates this subsection is guilty of a business offense and shall be fined not more than $10,000.
(Source: P.A. 98-1076, eff. 1-1-15.)

(30 ILCS 500/50-39)
Sec. 50-39. Procurement communications reporting requirement.
(a) Any written or oral communication received by a State employee who, by the nature of his or her duties, has the authority to participate personally and substantially in the decision to award a State contract and that imparts or requests material information or makes a material argument regarding potential action concerning an active procurement matter, including, but not limited to, an application, a contract, or a project, shall be reported to the Procurement Policy Board, and, with respect to the Illinois Power Agency, by the initiator of the communication, and may be reported also by the recipient.
Any person communicating orally, in writing, electronically, or otherwise with the Director or any person employed by, or associated with, the Illinois Power Agency to impart, solicit, or transfer any information related to the content of any power procurement plan, the manner of conducting any power procurement process, the procurement of any power supply, or the method or structure of contracting with power suppliers must disclose to the Procurement Policy Board the full nature, content, and extent of any such communication in writing by submitting a report with the following information:
(1) The names of any party to the communication.
(2) The date on which the communication occurred.
(3) The time at which the communication occurred.
(4) The duration of the communication.
(5) The method (written, oral, etc.) of the

communication.

(6) A summary of the substantive content of the

communication.

These communications do not include the following: (i) statements by a person publicly made in a public forum; (ii) statements regarding matters of procedure and practice, such as format, the number of copies required, the manner of filing, and the status of a matter; (iii) statements made by a State employee of the agency to the agency head or other employees of that agency, to the employees of the Executive Ethics Commission, or to an employee of another State agency who, through the communication, is either (a) exercising his or her experience or expertise in the subject matter of the particular procurement in the normal course of business, for official purposes, and at the initiation of the purchasing agency or the appropriate State purchasing officer, or (b) exercising oversight, supervisory, or management authority over the procurement in the normal course of business and as part of official responsibilities; (iv) unsolicited communications providing general information about products, services, or industry best practices before those products or services become involved in a procurement matter; (v) communications received in response to procurement solicitations, including, but not limited to, vendor responses to a request for information, request for proposal, request for qualifications, invitation for bid, or a small purchase, sole source, or emergency solicitation, or questions and answers posted to the Illinois Procurement Bulletin to supplement the procurement action, provided that the communications are made in accordance with the instructions contained in the procurement solicitation, procedures, or guidelines; (vi) communications that are privileged, protected, or confidential under law; and (vii) communications that are part of a formal procurement process as set out by statute, rule, or the solicitation, guidelines, or procedures, including, but not limited to, the posting of procurement opportunities, the process for approving a procurement business case or its equivalent, fiscal approval, submission of bids, the finalizing of contract terms and conditions with an awardee or apparent awardee, and similar formal procurement processes. The provisions of this Section shall not apply to communications regarding the administration and implementation of an existing contract, except communications regarding change orders or the renewal or extension of a contract.
The reporting requirement does not apply to any communication asking for clarification regarding a contract solicitation so long as there is no competitive advantage to the person or business and the question and answer, if material, are posted to the Illinois Procurement Bulletin as an addendum to the contract solicitation.
(b) The report required by subsection (a) shall be submitted monthly and include at least the following: (i) the date and time of each communication; (ii) the identity of each person from whom the written or oral communication was received, the individual or entity represented by that person, and any action the person requested or recommended; (iii) the identity and job title of the person to whom each communication was made; (iv) if a response is made, the identity and job title of the person making each response; (v) a detailed summary of the points made by each person involved in the communication; (vi) the duration of the communication; (vii) the location or locations of all persons involved in the communication and, if the communication occurred by telephone, the telephone numbers for the callers and recipients of the communication; and (viii) any other pertinent information. No trade secrets or other proprietary or confidential information shall be included in any communication reported to the Procurement Policy Board.
(c) Additionally, when an oral communication made by a person required to register under the Lobbyist Registration Act is received by a State employee that is covered under this Section, all individuals who initiate or participate in the oral communication shall submit a written report to that State employee that memorializes the communication and includes, but is not limited to, the items listed in subsection (b).
(d) The Procurement Policy Board shall make each report submitted pursuant to this Section available on its website within 7 calendar days after its receipt of the report. The Procurement Policy Board may promulgate rules to ensure compliance with this Section.
(e) The reporting requirements shall also be conveyed through ethics training under the State Officials and Employees Ethics Act. An employee who knowingly and intentionally violates this Section shall be subject to suspension or discharge. The Executive Ethics Commission shall promulgate rules, including emergency rules, to implement this Section.
(f) This Section becomes operative on January 1, 2011.
(g) For purposes of this Section:
"Active procurement matter" means a procurement process beginning with requisition or determination of need by an agency and continuing through the publication of an award notice or other completion of a final procurement action, the resolution of any protests, and the expiration of any protest or Procurement Policy Board review period, if applicable. "Active procurement matter" also includes communications relating to change orders, renewals, or extensions.
"Material information" means information that a reasonable person would deem important in determining his or her course of action and pertains to significant issues, including, but not limited to, price, quantity, and terms of payment or performance.
"Material argument" means a communication that a reasonable person would believe was made for the purpose of influencing a decision relating to a procurement matter. "Material argument" does not include general information about products, services, or industry best practices or a response to a communication initiated by an employee of the State for the purposes of providing information to evaluate new products, trends, services, or technologies.
(Source: P.A. 100-43, eff. 8-9-17.)

(30 ILCS 500/50-40)
Sec. 50-40. Reporting and anticompetitive practices. When, for any reason, any vendor, bidder, offeror, potential contractor, contractor, chief procurement officer, State purchasing officer, designee, elected official, or State employee suspects collusion or other anticompetitive practice among any bidders, offerors, potential contractors, contractors, or employees of the State, a notice of the relevant facts shall be transmitted to the appropriate Inspector General, the Attorney General, and the chief procurement officer.
(Source: P.A. 100-43, eff. 8-9-17.)

(30 ILCS 500/50-45)
Sec. 50-45. Confidentiality. Any chief procurement officer, State purchasing officer, designee, executive officer, or State employee who willfully uses or allows the use of specifications, competitive solicitation documents, proprietary competitive information, contracts, or selection information to compromise the fairness or integrity of the procurement or contract process shall be subject to immediate dismissal, regardless of the Personnel Code, any contract, or any collective bargaining agreement, and may in addition be subject to criminal prosecution.
(Source: P.A. 100-43, eff. 8-9-17.)

(30 ILCS 500/50-50)
Sec. 50-50. Insider information. It is unlawful for any current or former elected or appointed State official or State employee to knowingly use confidential information available only by virtue of that office or employment for actual or anticipated gain for themselves or another person.
(Source: P.A. 90-572, eff. 2-6-98.)

(30 ILCS 500/50-55)
Sec. 50-55. Supply inventory. Every State agency shall inventory or stock no more than a 12-month need of equipment, supplies, commodities, articles, and other items, except as otherwise authorized by the State agency's regulations. Every State agency shall periodically review its inventory to ensure compliance with this Section. If, upon review, an agency determines it has more than a 12-month supply of any equipment, supplies, commodities, or other items, the agency shall undertake transfers of the oversupplied items or other action necessary to maintain compliance with this Section. This Section shall not apply to lifesaving medications, mechanical spare parts, and items for which the supplier requires a minimum order stipulation.
(Source: P.A. 90-572, eff. 2-6-98.)

(30 ILCS 500/50-60)
Sec. 50-60. Voidable contracts.
(a) If any contract or amendment thereto is entered into or purchase or expenditure of funds is made at any time in violation of this Code or any other law, the contract or amendment thereto may be declared void by the chief procurement officer or may be ratified and affirmed, provided the chief procurement officer determines that ratification is in the best interests of the State. If the contract is ratified and affirmed, it shall be without prejudice to the State's rights to any appropriate damages.
(b) If, during the term of a contract, the chief procurement officer determines that the contractor is delinquent in the payment of debt as set forth in Section 50-11 of this Code, the chief procurement officer may declare the contract void if it determines that voiding the contract is in the best interests of the State. The Debt Collection Bureau shall adopt rules for the implementation of this subsection (b).
(c) If, during the term of a contract, the chief procurement officer determines that the contractor is in violation of Section 50-10.5 of this Code, the chief procurement officer shall declare the contract void.
(d) If, during the term of a contract, the contracting agency learns from an annual certification or otherwise determines that the contractor no longer qualifies to enter into State contracts by reason of Section 50-5, 50-10, 50-12, 50-14, or 50-14.5 of this Article, the chief procurement officer may declare the contract void if it determines that voiding the contract is in the best interests of the State.
(e) If, during the term of a contract, the chief procurement officer learns from an annual certification or otherwise determines that a subcontractor subject to Section 20-120 no longer qualifies to enter into State contracts by reason of Section 50-5, 50-10, 50-10.5, 50-11, 50-12, 50-14, or 50-14.5 of this Article, the chief procurement officer may declare the related contract void if it determines that voiding the contract is in the best interests of the State. However, the related contract shall not be declared void unless the contractor refuses to terminate the subcontract upon the State's request after a finding that the subcontractor no longer qualifies to enter into State contracts by reason of one of the Sections listed in this subsection.
(f) The changes to this Section made by Public Act 96-795 apply to actions taken by the chief procurement officer on or after July 1, 2010.
(Source: P.A. 96-493, eff. 1-1-10; 96-795, eff. 7-1-10 (see Section 5 of P.A. 96-793 for the effective date of changes made by P.A. 96-795); 96-1000, eff. 7-2-10; 97-895, eff. 8-3-12.)

(30 ILCS 500/50-65)
Sec. 50-65. Suspension. Any contractor or subcontractor may be suspended for violation of this Code or for failure to conform to specifications or terms of delivery. Suspension shall be for cause and may be for a period of up to 10 years at the discretion of the applicable chief procurement officer. Contractors or subcontractors may be debarred in accordance with rules promulgated by the chief procurement officer or as otherwise provided by law.
(Source: P.A. 96-795, eff. 7-1-10 (see Section 5 of P.A. 96-793 for the effective date of changes made by P.A. 96-795).)

(30 ILCS 500/50-70)
Sec. 50-70. Additional provisions. This Code is subject to applicable provisions of the following Acts:
(1) Article 33E of the Criminal Code of 2012;
(2) the Illinois Human Rights Act;
(3) the Discriminatory Club Act;
(4) the Illinois Governmental Ethics Act;
(5) the State Prompt Payment Act;
(6) the Public Officer Prohibited Activities Act;
(7) the Drug Free Workplace Act;
(8) the Illinois Power Agency Act;
(9) the Employee Classification Act;
(10) the State Officials and Employees Ethics Act;

and

(11) the Department of Employment Security Law.
(Source: P.A. 97-1150, eff. 1-25-13; 98-1076, eff. 1-1-15.)

(30 ILCS 500/50-75)
Sec. 50-75. Other violations.
(a) Any chief procurement officer, State purchasing officer, or designee who willfully violates or allows the violation of this Code shall be subject to immediate dismissal, regardless of the Personnel Code, any contract, or any collective bargaining agreement.
(b) Except as otherwise provided in this Code, whoever violates this Code or the rules promulgated under it is guilty of a Class A misdemeanor.
(Source: P.A. 90-572, eff. 2-6-98.)



Article 53 - Concessions

(30 ILCS 500/Art. 53 heading)

(30 ILCS 500/53-10)
Sec. 53-10. Concessions and leases of State property and no-cost contracts.
(a) Except for property under the jurisdiction of a public institution of higher education, concessions, including the assignment, license, sale, or transfer of interests in or rights to discoveries, inventions, patents, or copyrightable works, may be entered into by the State agency with jurisdiction over the property, whether tangible or intangible.
(b) Except for property under the jurisdiction of a public institution of higher education, all leases of State property and concessions shall be reduced to writing and shall be awarded under the provisions of Article 20, except that the contract shall be awarded to the highest bidder or best bidder or offeror when the State receives a lease payment, a percentage of sales from the lessee, or in-kind support from the lessee based on the return to the State.
(c) Except for property under the jurisdiction of a public institution of higher education, all no-cost procurements shall be reduced to writing and shall be awarded under the provisions of Article 20 of this Code. All awards of no-cost procurements shall identify the estimated business value to the lessee and the value to the State.
(Source: P.A. 100-43, eff. 8-9-17.)

(30 ILCS 500/53-20)
Sec. 53-20. Contract duration and terms. Except for property under the jurisdiction of a public institution of higher education, the duration and terms of concessions and leases of State property shall be in accordance with this Code or other applicable law.
(Source: P.A. 90-572, eff. date - See Sec. 99-5.)

(30 ILCS 500/53-25)
Sec. 53-25. Public institutions of higher education.
(a) Each public institution of higher education may enter into concessions, including the assignment, license, sale, or transfer of interests in or rights to discoveries, inventions, patents, or copyrightable works, for property, whether tangible or intangible, over which it has jurisdiction. Concessions shall be reduced to writing and shall be awarded at the discretion of the institution with jurisdiction over the property. Notice of the award of a concession shall be published in the higher education volume of the Illinois Procurement Bulletin.
(b) The duration and terms of concessions and leases for personal property shall be at the discretion of the institution with jurisdiction over the property.
(c) Notwithstanding any other provision of law, if the Illinois Finance Authority issues bonds for the financing of buildings, structures, or facilities that are determined by the governing board of a public institution of higher education to be either required by or necessary for the use or benefit of that public institution of higher education, then the duration of any lease for real property entered into by that public institution of higher education, as lessee or lessor, in connection with the issuance of those bonds shall be at the discretion of that public institution of higher education.
(Source: P.A. 98-90, eff. 7-15-13.)

(30 ILCS 500/53-30)
Sec. 53-30. Illinois State Toll Highway Authority. The Illinois State Toll Highway Authority may enter into contracts, leases, licenses, or agreements for a term not to exceed 25 years that relate to the grant of concessions or the leasing of any part of a toll highway for motor fuel service stations and facilities, garages, stores, or restaurants. Nothing in this Section shall be construed to apply to properties in which the Illinois State Toll Highway Authority is the lessee.
(Source: P.A. 91-684, eff. 1-26-00.)

(30 ILCS 500/53-150)
Sec. 53-150. Proposed contracts; Procurement Policy Board. This Article is subject to Section 5-30 of this Code.
(Source: P.A. 93-839, eff. 7-30-04.)



Article 55 - Miscellaneous Provisions

(30 ILCS 500/Art. 55 heading)

(30 ILCS 500/55-5)
Sec. 55-5. References to repealed provisions. After the effective date of this Act, all references to the provisions of law repealed by this Act shall be construed, where necessary and appropriate, as references to the Illinois Procurement Code.
(Source: P.A. 90-572, eff. date - See Sec. 99-5.)

(30 ILCS 500/55-10)
Sec. 55-10. Exclusive exercise of powers. On and after 120 calendar days following the effective date of this Act, the powers granted under this Code shall be exercised exclusively as granted under this Code, and no State agency may concurrently exercise any such power, unless specifically authorized otherwise by a later enacted law. This Code is not intended to impair any contract entered into before the effective date of this Act.
(Source: P.A. 98-1076, eff. 1-1-15.)

(30 ILCS 500/55-15)
Sec. 55-15. Severability. If any provision of this Code or any application of it to any person or circumstance is held invalid, that invalidity shall not affect other provisions or applications of this Code that can be given effect without the invalid provision or application, and to this end the provisions of this Code are declared to be severable.
(Source: P.A. 90-572, eff. date - See Sec. 99-5.)

(30 ILCS 500/55-20)
Sec. 55-20. Contracts for food donation. After the effective date of this amendatory Act of the 99th General Assembly, a public entity shall not enter into a contract to purchase food with a bidder or offeror if the bidder's or offeror's contract terms prohibit the public entity from donating food to food banks, including, but not limited to, homeless shelters, food pantries, and soup kitchens.
(Source: P.A. 99-552, eff. 7-15-16.)



Article 95 - Amendatory And Repealing Provisions

(30 ILCS 500/Art. 95 heading)

(30 ILCS 500/95-5)
Sec. 95-5. (Amendatory provisions; text omitted).
(Source: P.A. 90-572, eff. date - See Sec. 99-5; text omitted.)

(30 ILCS 500/95-10)
Sec. 95-10. The State Comptroller Act is amended by repealing Sections 11 and 15.
(Source: P.A. 90-572, eff. date - See Sec. 99-5.)

(30 ILCS 500/95-15)
Sec. 95-15. The Civil Administrative Code of Illinois is amended by repealing Sections 29, 30, 35.7b, 67.01, and 67.04.
(Source: P.A. 90-572, eff. date - See Sec. 99-5.)

(30 ILCS 500/95-17)
Sec. 95-17. (Amendatory provisions; text omitted).
(Source: P.A. 90-572, eff. date - See Sec. 99-5; text omitted.)

(30 ILCS 500/95-20)
Sec. 95-20. The Public Employment Office Act is amended by repealing Section 13.
(Source: P.A. 90-572, eff. date - See Sec. 99-5.)

(30 ILCS 500/95-22)
Sec. 95-22. (Amendatory provisions; text omitted).
(Source: P.A. 90-572, eff. date - See Sec. 99-5; text omitted.)

(30 ILCS 500/95-25)
Sec. 95-25. The Illinois Purchasing Act is repealed.
(Source: P.A. 90-572, eff. date - See Sec. 99-5.)

(30 ILCS 500/95-30)
Sec. 95-30. The State Paper Purchasing Act is repealed.
(Source: P.A. 90-572, eff. date - See Sec. 99-5.)

(30 ILCS 500/95-35)
Sec. 95-35. (Amendatory provisions; text omitted).
(Source: P.A. 90-572, eff. date - See Sec. 99-5; text omitted.)

(30 ILCS 500/95-37)
Sec. 95-37. The Real Estate Leasing Act is repealed.
(Source: P.A. 90-572, eff. date - See Sec. 99-5.)

(30 ILCS 500/95-40)
Sec. 95-40. The State Vehicle Mileage Act is repealed.
(Source: P.A. 90-572, eff. date - See Sec. 99-5.)



Article 99 - Effective Date

(30 ILCS 500/Art. 99 heading)

(30 ILCS 500/99-5)
Sec. 99-5. Effective date and transition. This Article, Sections 1-15 through 1-15.115 of Article 1, and Article 50 take effect upon becoming law. Articles 1 through 45 and 53 through 95 take effect January 1, 1998, solely for the purpose of allowing the promulgation of rules to implement the Illinois Procurement Code. The Procurement Policy Board established in Article 5 may be appointed as of January 1, 1998, and until July 1, 1998, shall act only to review proposed purchasing rules. Articles 1 through 45 and 53 through 95 for all other purposes take effect on July 1, 1998.
(Source: P.A. 90-572, eff. 2-6-98.)






30 ILCS 517/ - Procurement of Domestic Products Act.

(30 ILCS 517/1)
Sec. 1. Short title. This Act may be cited as the Procurement of Domestic Products Act.
(Source: P.A. 93-954, eff. 1-1-05.)

(30 ILCS 517/5)
Sec. 5. Definitions. As used in this Act:
"Manufactured in the United States" means, in the case of assembled articles, materials, or supplies, that design, final assembly, processing, packaging, testing, or other process that adds value, quality, or reliability occurs in the United States.
"Procured products" means assembled articles, materials, or supplies purchased by a State agency.
"Purchasing agency" means a State agency.
"State agency" means each agency, department, authority, board, or commission of the executive branch of State government, including each university, whether created by statute or by executive order of the Governor.
"United States" means the United States and any place subject to the jurisdiction of the United States.
(Source: P.A. 98-463, eff. 8-16-13.)

(30 ILCS 517/10)
Sec. 10. United States products. Each purchasing agency making purchases of procured products shall promote the purchase of and give preference to manufactured articles, materials, and supplies that have been manufactured in the United States. Procured products manufactured in the United States shall be specified and purchased unless the purchasing agency determines that any of the following applies:
(1) The procured products are not manufactured in the

United States in reasonably available quantities.

(2) The price of the procured products manufactured

in the United States exceeds by an unreasonable amount the price of available and comparable procured products manufactured outside the United States.

(3) The quality of the procured products manufactured

in the United States is substantially less than the quality of the comparably priced, available, and comparable procured products manufactured outside the United States.

(4) The purchase of the procured products

manufactured outside the United States better serves the public interest by helping to protect or save life, property, or the environment.

(5) The purchase of the procured products is made in

conjunction with contracts or offerings of telecommunications, fire suppression, security systems, communications services, Internet services, or information services.

(6) The purchase is of pharmaceutical products,

drugs, biologics, vaccines, medical devices used to provide medical and health care or treat disease or used in medical or research diagnostic tests, and medical nutritionals regulated by the Food and Drug Administration under the federal Food, Drug and Cosmetic Act.

In determining the price of procured products for purposes of this Section, consideration shall be given to the life-cycle cost, including maintenance and repair of those procured products.
(Source: P.A. 93-954, eff. 1-1-05; 94-540, eff. 1-1-06.)

(30 ILCS 517/15)
Sec. 15. Contracts; prequalification.
(a) Each contract awarded by a purchasing agency on or after the effective date of this Act through the use of the preference required under Section 10 shall contain the contractor's certification that procured products provided pursuant to the contract or a subcontract shall be manufactured in the United States.
(b) Chief procurement officers, as provided in Section 20-45 of the Illinois Procurement Code, and the Capital Development Board, as provided in Section 30-20 of the Illinois Procurement Code, must promulgate rules for prequalification of suppliers and contractors under this Section.
(Source: P.A. 93-954, eff. 1-1-05; 94-540, eff. 1-1-06.)

(30 ILCS 517/20)
Sec. 20. Federal and State law.
(a) Nothing in this Act is intended to contravene any existing treaty, law, agreement, or regulation of the United States. Contracts entered into in accordance with any treaty, law, agreement, or regulation of the United States shall not be in violation of this Act to the extent of that accordance. No preference shall be granted under this Act if that preference would contravene any treaty, law, agreement, or regulation of the United States.
(b) The preference required by this Act is in addition to any other preference afforded by State law.
(Source: P.A. 93-954, eff. 1-1-05.)

(30 ILCS 517/25)
Sec. 25. Penalties. If a contractor is awarded a contract through the use of a preference under this Act and knowingly supplies procured products under that contract that are not manufactured in the United States, then (i) the contractor is barred from obtaining any State contract for a period of 5 years after the violation is discovered by the purchasing agency, (ii) the purchasing agency may void the contract, and (iii) the purchasing agency may recover damages in a civil action in an amount 3 times the value of the preference.
(Source: P.A. 93-954, eff. 1-1-05; 94-540, eff. 1-1-06.)

(30 ILCS 517/30)
Sec. 30. Capital Development Board; exemption. The Capital Development Board (CDB) is exempt from the requirements of this Act with respect to a specific project if (i) CDB determines that the project is too complex for the 5 major construction building trades to identify the numerous individual procured products required for the project or (ii) CDB determines that procured products required for the project are too numerous or complex to be able to efficiently assess the sites where manufactured.
(Source: P.A. 93-954, eff. 1-1-05; 94-540, eff. 1-1-06.)

(30 ILCS 517/90)
Sec. 90. (Amendatory provisions; text omitted).
(Source: P.A. 93-954, eff. 1-1-05; text omitted.)



30 ILCS 520/ - Public Purchases in Other States Act.

(30 ILCS 520/0.01) (from Ch. 29, par. 39.9)
Sec. 0.01. Short title. This Act may be cited as the Public Purchases in Other States Act.
(Source: P.A. 86-1324.)

(30 ILCS 520/1) (from Ch. 29, par. 40)
Sec. 1. The term "institution," as used in this Act, means all institutions maintained by the State or any political subdivision thereof or municipal corporation therein, including municipally-owned public utility plants.
(Source: Laws 1939, p. 1155.)

(30 ILCS 520/2) (from Ch. 29, par. 41)
Sec. 2. The board of trustees or other officer or officers in charge of every institution in the State of Illinois, which is supported in whole or in part by public funds, who are authorized or required to purchase commodities for use in the operation of any such institution, shall, in purchasing such commodities from vendors in any other state, give preference to vendors in those states whose preference laws do not prohibit the purchase by the public institutions of such states of commodities grown or produced in Illinois.
(Source: Laws 1939, p. 1155.)

(30 ILCS 520/3) (from Ch. 29, par. 42)
Sec. 3.
Any trustee or officer who violates any provision of this Act shall be guilty of a petty offense.
(Source: P.A. 77-2368.)



30 ILCS 525/ - Governmental Joint Purchasing Act.

(30 ILCS 525/0.01) (from Ch. 85, par. 1600)
Sec. 0.01. Short title. This Act may be cited as the Governmental Joint Purchasing Act.
(Source: P.A. 86-1324.)

(30 ILCS 525/1) (from Ch. 85, par. 1601)
Sec. 1. Definitions. For the purposes of this Act,
"Governmental unit" means State of Illinois, any State agency as defined in Section 1-15.100 of the Illinois Procurement Code, officers of the State of Illinois, any public authority which has the power to tax, or any other public entity created by statute.
"Master contract" means a definite quantity or indefinite quantity contract awarded pursuant to this Act against which subsequent orders may be placed to meet the needs of a governmental unit or qualified not-for-profit agency.
"Multiple award" means an award that is made to 2 or more bidders or offerors for similar supplies or services.
(Source: P.A. 100-43, eff. 8-9-17.)

(30 ILCS 525/1.1)
Sec. 1.1. Joint purchasing programs. Each chief procurement officer may establish a joint purchasing program and a cooperative purchasing program.
(Source: P.A. 100-43, eff. 8-9-17.)

(30 ILCS 525/2) (from Ch. 85, par. 1602)
Sec. 2. Joint purchasing authority.
(a) Any governmental unit, except a governmental unit subject to the jurisdiction of a chief procurement officer established in Section 10-20 of the Illinois Procurement Code, may purchase personal property, supplies and services jointly with one or more other governmental units. All such joint purchases shall be by competitive solicitation as provided in Section 4, except as otherwise provided in this Act. The provisions of any other acts under which a governmental unit operates which refer to purchases and procedures in connection therewith shall be superseded by the provisions of this Act when the governmental units are exercising the joint powers created by this Act.
(a-5) For purchases made by a governmental unit subject to the jurisdiction of a chief procurement officer established in Section 10-20 of the Illinois Procurement Code, the applicable chief procurement officer established in Section 10-20 of the Illinois Procurement Code may authorize the purchase of supplies and services jointly with a governmental unit of this State, governmental entity of another state, or with a consortium of governmental entities of one or more other states, except as otherwise provided in this Act. Subject to provisions of the joint purchasing solicitation, the appropriate chief procurement officer may designate the resulting contract as available to governmental units in Illinois.
(a-10) Each chief procurement officer appointed pursuant to Section 10-20 of the Illinois Procurement Code, with joint agreement of the respective agency or institution, may authorize the purchase or lease of supplies and services which have been procured through a competitive process by a federal agency; a consortium of governmental, educational, medical, research, or similar entities; or a group purchasing organization of which the chief procurement officer or State agency is a member or affiliate, including, without limitation, any purchasing entity operating under the federal General Services Administration, the Higher Education Cooperation Act, and the Midwestern Higher Education Compact Act. Each applicable chief procurement officer may authorize purchases and contracts which have been procured through other methods of procurement if each chief procurement officer determines it is in the best interests of the State, considering a recommendation by their respective agencies or institutions. The chief procurement officer may establish detailed rules, policies, and procedures for use of these cooperative contracts. Notice of award shall be published by the chief procurement officer in the Illinois Procurement Bulletin at least prior to use of the contract. Each chief procurement officer shall submit to the General Assembly by November 1 of each year a report of procurements made under this subsection (a-10).
(b) Any not-for-profit agency that qualifies under Section 45-35 of the Illinois Procurement Code and that either (1) acts pursuant to a board established by or controlled by a unit of local government or (2) receives grant funds from the State or from a unit of local government, shall be eligible to participate in contracts established by the State.
(c) For governmental units subject to the jurisdiction of a chief procurement officer established in Section 10-20 of the Illinois Procurement Code, if any contract or amendment to a contract is entered into or purchase or expenditure of funds is made at any time in violation of this Act or any other law, the contract or amendment may be declared void by the chief procurement officer or may be ratified and affirmed, if the chief procurement officer determines that ratification is in the best interests of the governmental unit. If the contract or amendment is ratified and affirmed, it shall be without prejudice to the governmental unit's rights to any appropriate damages.
(d) This Section does not apply to construction-related professional services contracts awarded in accordance with the provisions of the Architectural, Engineering, and Land Surveying Qualifications Based Selection Act.
(Source: P.A. 100-43, eff. 8-9-17.)

(30 ILCS 525/3) (from Ch. 85, par. 1603)
Sec. 3. Conduct of competitive procurement. Under any agreement of governmental units that desire to make joint purchases pursuant to subsection (a) of Section 2, one of the governmental units shall conduct the competitive procurement process. Where the State of Illinois is a party to the joint purchase agreement, the appropriate chief procurement officer shall conduct or authorize the competitive procurement process. Expenses of such competitive procurement process may be shared by the participating governmental units in proportion to the amount of personal property, supplies or services each unit purchases.
When the State of Illinois is a party to the joint purchase agreement pursuant to subsection (a) of Section 2, the acceptance of responses to the competitive procurement process shall be in accordance with the Illinois Procurement Code and rules promulgated under that Code. When the State of Illinois is not a party to the joint purchase agreement, the acceptance of responses to the competitive procurement process shall be governed by the agreement.
When the State of Illinois is a party to a joint purchase agreement pursuant to subsection (a-5) of Section 2, the State may act as the lead state or as a participant state. When the State of Illinois is the lead state, all such joint purchases shall be conducted in accordance with the Illinois Procurement Code. When the State of Illinois is the lead state, a multiple award is allowed. When Illinois is a participant state, all such joint purchases shall be conducted in accordance with the procurement laws of the lead state; provided that all such joint procurements must be by competitive solicitation process. All resulting awards shall be published in the appropriate volume of the Illinois Procurement Bulletin as may be required by Illinois law governing award of Illinois State contracts. Contracts resulting from a joint purchase shall contain all provisions required by Illinois law and rule.
The supplies or services involved shall be distributed or rendered directly to each governmental unit taking part in the purchase. The person selling the personal property, supplies or services may bill each governmental unit separately for its proportionate share of the cost of the personal property, supplies or services purchased.
The credit or liability of each governmental unit shall remain separate and distinct. Disputes between contractors and governmental units or qualified not-for-profit agencies shall be resolved between the immediate parties.
(Source: P.A. 100-43, eff. 8-9-17.)

(30 ILCS 525/4) (from Ch. 85, par. 1604)
Sec. 4. Bids, offers, and small purchases. The purchases of all personal property, supplies and services under this Act, except for small purchases, shall be based on competitive solicitations unless, for purchases made pursuant to subsection (a) of Section 2 of this Act, it is the determination of the applicable chief procurement officer that it is impractical to obtain competition. Purchases pursuant to this Section shall follow the same procedures used for competitive solicitations made pursuant to the Illinois Procurement Code when the State is a party to the joint purchase. For purchases made pursuant to subsection (a) of Section 2 of this Act where the applicable chief procurement officer makes the determination that it is impractical to obtain competition, purchases shall either follow the same procedure used for sole source procurements in Section 20-25 of the Illinois Procurement Code or the same procedure used for emergency purchases in Section 20-30 of the Illinois Procurement Code. For purchases pursuant to subsection (a) of Section 2, bids and offers shall be solicited by public notice inserted at least once in a newspaper of general circulation in one of the counties where the materials are to be used and at least 5 calendar days before the final date of submitting bids or offers, except as otherwise provided in this Section. Where the State of Illinois is a party to the joint purchase agreement, public notice soliciting the bids or offers shall be published in the appropriate volume of the Illinois Procurement Bulletin. Such notice shall include a general description of the supplies or services to be purchased and shall state where specifications may be obtained and the time and place for the opening of bids and offers. The governmental unit conducting the competitive procurement process may also solicit sealed bids or offers by sending requests by mail to potential contractors and by posting notices on a public bulletin board in its office. Small purchases pursuant to this Section shall follow the same procedure used for small purchases in Section 20-20 of the Illinois Procurement Code.
All purchases, orders or contracts shall be awarded to the lowest responsible bidder or highest-ranked offeror, taking into consideration the qualities of the articles or services supplied, their conformity with the specifications, their suitability to the requirements of the participating governmental units and the delivery terms.
Where the State of Illinois is not a party, all bids or offers may be rejected and new bids or offers solicited if one or more of the participating governmental units believes the public interest may be served thereby. Each bid or offer, with the name of the bidder or offeror, shall be entered on a record, which record with the successful bid or offer, indicated thereon shall, after the award of the purchase or order or contract, be open to public inspection. A copy of all contracts shall be filed with the purchasing office or clerk or secretary of each participating governmental unit.
(Source: P.A. 100-43, eff. 8-9-17.)

(30 ILCS 525/4.05)
Sec. 4.05. Other methods of joint purchases.
(a) It may be determined that it is impractical to obtain competition because either (i) there is only one economically-feasible source for the item or (ii) there is a threat to public health or public safety, or when immediate expenditure is necessary to prevent or minimize serious disruption in critical State services that affect health, safety, or collection of substantial State revenues, or to ensure the integrity of State records.
(b) When the State of Illinois is a party to the joint purchase agreement, the applicable chief procurement officer shall make a determination whether (i) there is only one economically feasible source for the item or (ii) that there exists a threat to public health or public safety or that immediate expenditure is necessary to prevent or minimize serious disruption in critical State services.
(c) When there is only one economically feasible source for the item, the chief procurement officer may authorize a sole economically-feasible source contract. When there exists a threat to public health or public safety or when immediate expenditure is necessary to prevent or minimize serious disruption in critical State services, the chief procurement officer may authorize an emergency procurement without competitive sealed bidding or competitive sealed proposals or prior notice.
(d) All joint purchases made pursuant to this Section shall follow the same procedures for sole source contracts in the Illinois Procurement Code when the chief procurement officer determines there is only one economically-feasible source for the item. All joint purchases made pursuant to this Section shall follow the same procedures for emergency purchases in the Illinois Procurement Code when the chief procurement officer determines immediate expenditure is necessary to prevent or minimize serious disruption in critical State services that affect health, safety, or collection of substantial State revenues, or to ensure the integrity of State records.
(e) Each chief procurement officer shall submit to the General Assembly by November 1 of each year a report of procurements made under this Section.
(Source: P.A. 100-43, eff. 8-9-17.)

(30 ILCS 525/4.1) (from Ch. 85, par. 1604.1)
Sec. 4.1. Purchases made pursuant to this Act shall be made in compliance with the "Local Government Prompt Payment Act", approved by the Eighty-fourth General Assembly.
(Source: P.A. 84-731.)

(30 ILCS 525/4.2) (from Ch. 85, par. 1604.2)
Sec. 4.2. Any governmental unit may, without violating any bidding requirement otherwise applicable to it, procure supplies and services under any contract let by the State pursuant to lawful procurement procedures. Purchases made by the State of Illinois must be approved or authorized by the appropriate chief procurement officer.
(Source: P.A. 100-43, eff. 8-9-17.)

(30 ILCS 525/5) (from Ch. 85, par. 1605)
Sec. 5. The provisions of this Act shall not apply to public utility services.
(Source: Laws 1961, p. 3382.)

(30 ILCS 525/6) (from Ch. 85, par. 1606)
Sec. 6.
The powers and authority conferred by this Act shall be construed as in addition and supplemental to powers or authority conferred by any other law and nothing in this Act shall be construed as limiting any other powers or authority of any public agency.
(Source: P.A. 76-641.)



30 ILCS 530/ - Transportation Sustainability Procurement Program Act.

(30 ILCS 530/1)
Sec. 1. Short title. This Act shall be cited as the Transportation Sustainability Procurement Program Act.
(Source: P.A. 98-348, eff. 8-14-13.)

(30 ILCS 530/5)
Sec. 5. Legislative purpose. It is the purpose of this Act and the policy of this State to provide the structure and criteria necessary to ensure that the State processes for procuring freight, small package delivery, and other forms of cargo transport and shipping services take into consideration not only cost and quality, but also vendors' commitment to, and execution of, best environmental practices.
(Source: P.A. 98-348, eff. 8-14-13.)

(30 ILCS 530/10)
Sec. 10. Contracts for the procurement of freight, small package delivery, and other cargo shipping and transportation services.
(a) The State's Chief Procurement Officers shall, in consultation with the Illinois Environmental Protection Agency, develop a sustainability program for the State's procurement of shipping and transportation services for freight, small package delivery, and other forms of cargo.
(b) State contracts for the procurement of freight, small package delivery, and other cargo shipping and transportation services shall require providers to report, using generally accepted reporting protocols adopted by the Agency for that purpose:
(1) the amount of energy the service provider

consumed to provide those services to the State and the amount of associated greenhouse gas emissions, including energy use and greenhouse gases emitted as a result of the provider's use of electricity in its facilities;

(2) the energy use and greenhouse gas emissions by

the service provider's subcontractors in the performance of those services.

(c) The State's solicitation for the procurement of freight, small package delivery, and other cargo shipping and transportation services shall be subject to the Illinois Procurement Code and shall:
(1) specify how the bidder will report its energy use

and associated greenhouse gas emissions under the contract; and

(2) call for bidders to disclose in their responses

to the solicitation:

(A) measures they use to reduce vehicle engine

idling;

(B) their use of multi-modal transportation, such

as rail, trucks, or air transport, and how the use of those types of transportation is anticipated to reduce costs for the State;

(C) the extent of their use of (i) cleaner, less

expensive fuels as an alternative to petroleum or (ii) more efficient vehicle propulsion systems;

(D) the level of transparency of the provider's

reporting under subsection (b), and what independent verification and assurance measures exist for this reporting;

(E) their use of speed governors on heavy trucks;
(F) their use of recyclable packaging;
(G) measures of their network efficiency,

including the in-vehicle use of telematics or other related technologies that provide for improved vehicle and network optimization and efficiencies;

(H) their energy intensity per unit of output

delivered;

(I) how they will advance the environmental goals

of the State; and

(J) opportunities to effectively neutralize the

greenhouse gas emissions reported under subsection (b).

(d) In selecting providers for such services, the State, as part of a best value analysis of the responses to the State's solicitation:
(1) shall give appropriate weight to the disclosures

in subdivision (c)(2) of this Section;

(2) shall give appropriate weight to the price and

quality of the services being offered; and

(3) may accept from the service provider an optional

offer at a reasonable cost of carbon neutral shipping in which the provider calculates the direct and indirect greenhouse gas emissions of the provider that are specified under subsection (b) above, and obtains independently verified carbon credits to offset those emissions and then retires the carbon credits.

(e) The Chief Procurement Officer identified under item (5) of Section 1-15.15 of the Illinois Procurement Code shall adopt rules to encourage all State agencies to use the least costly level of service or mode of transport (while distinguishing between express or air versus ground delivery) that can achieve on-time delivery for the product being transported and delivered.
(Source: P.A. 98-348, eff. 8-14-13.)

(30 ILCS 530/90)
Sec. 90. (Amendatory provisions; text omitted).
(Source: P.A. 98-348, eff. 8-14-13; text omitted.)

(30 ILCS 530/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 98-348, eff. 8-14-13.)



30 ILCS 535/ - Architectural, Engineering, and Land Surveying Qualifications Based Selection Act.

(30 ILCS 535/1) (from Ch. 127, par. 4151-1)
Sec. 1. Short title. This Act may be cited as the Architectural, Engineering, and Land Surveying Qualifications Based Selection Act.
(Source: P.A. 87-673.)

(30 ILCS 535/5) (from Ch. 127, par. 4151-5)
Sec. 5. State policy on procurement of architectural, engineering, and land surveying services. It is the policy of State agencies of this State to publicly announce all requirements for architectural, engineering, and land surveying services, to procure these services on the basis of demonstrated competence and qualifications, to negotiate contracts at fair and reasonable prices, and to authorize the Department of Professional Regulation to enforce the provisions of Section 65 of this Act.
(Source: P.A. 87-673.)

(30 ILCS 535/10) (from Ch. 127, par. 4151-10)
Sec. 10. Federal requirements. In the procurement of architectural, engineering, and land surveying services and in the awarding of contracts, a State agency may comply with federal law and regulations including, but not limited to, Public Law 92-582 (Federal Architect-Engineer Selection Law, Brooks Law, 40 U.S.C. 541) and take all necessary steps to adapt its rules, specifications, policies, and procedures accordingly to remain eligible for federal aid.
(Source: P.A. 87-673.)

(30 ILCS 535/15) (from Ch. 127, par. 4151-15)
Sec. 15. Definitions. As used in this Act:
"Architectural services" means any professional service as defined in Section 5 of the Illinois Architecture Practice Act of 1989.
"Engineering services" means any professional service as defined in Section 4 of the Professional Engineering Practice Act of 1989 or Section 5 of the Structural Engineering Practice Act of 1989.
"Firm" means any individual, sole proprietorship, firm, partnership, corporation, association, or other legal entity permitted by law to practice the profession of architecture, engineering, or land surveying and provide those services.
"Land surveying services" means any professional service as defined in Section 5 of the Illinois Professional Land Surveyor Act of 1989.
"Project" means any capital improvement project or any design, study, plan, survey, or new or existing program activity of a State agency, including development of new or existing programs that require architectural, engineering, or land surveying services.
"State agency" means any department, commission, council, board, bureau, committee, institution, agency, university, government corporation, authority, or other establishment or official of this State.
(Source: P.A. 91-91, eff. 1-1-00.)

(30 ILCS 535/20) (from Ch. 127, par. 4151-20)
Sec. 20. Prequalification. A State agency shall establish procedures to prequalify firms seeking to provide architectural, engineering, and land surveying services or may use prequalification lists from other State agencies to meet the requirements of this Section.
(Source: P.A. 87-673.)

(30 ILCS 535/25) (from Ch. 127, par. 4151-25)
Sec. 25. Public notice. Whenever a project requiring architectural, engineering, or land surveying services is proposed for a State agency, the State agency shall provide no less than a 14 day advance notice published in a professional services bulletin or advertised within the official State newspaper setting forth the projects and services to be procured. The professional services bulletin shall be available electronically and may be available in print. The professional services bulletin shall include a description of each project and shall state the time and place for interested firms to submit a letter of interest and, if required by the public notice, a statement of qualifications.
(Source: P.A. 92-345, eff. 8-10-01.)

(30 ILCS 535/30) (from Ch. 127, par. 4151-30)
Sec. 30. Evaluation procedure. A State agency shall evaluate the firms submitting letters of interest and other prequalified firms, taking into account qualifications; and the State agency may consider, but shall not be limited to considering, ability of professional personnel, past record and experience, performance data on file, willingness to meet time requirements, location, workload of the firm and any other qualifications based factors as the State agency may determine in writing are applicable. The State agency may conduct discussions with and require public presentations by firms deemed to be the most qualified regarding their qualifications, approach to the project and ability to furnish the required services.
A State agency shall establish a committee to select firms to provide architectural, engineering, and land surveying services. A selection committee may include at least one public member nominated by a statewide association of the profession affected. The public member may not be employed or associated with any firm holding a contract with the State agency nor may the public member's firm be considered for a contract with that State agency while he or she is serving as a public member of the committee.
In addition, the Department of Transportation may appoint public members to selection committees that represent the geographic, ethnic, and cultural diversity of the population of the State, including persons nominated by associations representing minority and female-owned business associations. Public members shall be licensed in or have received a degree from an accredited college or university in one of the professions affected and shall not be employed by, associated with, or have an ownership interest in any firm holding or seeking to hold a contract while serving as a public member of the committee.
In no case shall a State agency, prior to selecting a firm for negotiation under Section 40, seek formal or informal submission of verbal or written estimates of costs or proposals in terms of dollars, hours required, percentage of construction cost, or any other measure of compensation.
(Source: P.A. 96-37, eff. 7-13-09; 96-849, eff. 12-23-09.)

(30 ILCS 535/35) (from Ch. 127, par. 4151-35)
Sec. 35. Selection procedure. On the basis of evaluations, discussions, and any presentations, the State agency shall select no less than 3 firms it determines to be qualified to provide services for the project and rank them in order of qualifications to provide services regarding the specific project. The State agency shall then contact the firm ranked most preferred to negotiate a contract at a fair and reasonable compensation. If fewer than 3 firms submit letters of interest and the State agency determines that one or both of those firms are so qualified, the State agency may proceed to negotiate a contract under Section 40. The decision of the State agency shall be final and binding.
(Source: P.A. 87-673.)

(30 ILCS 535/40) (from Ch. 127, par. 4151-40)
Sec. 40. Contract negotiation.
(a) The State agency shall prepare a written description of the scope of the proposed services to be used as a basis for negotiations and shall negotiate a contract with the highest qualified firm at compensation that the State agency determines in writing to be fair and reasonable. In making this decision, the State agency shall take into account the estimated value, scope, complexity, and professional nature of the services to be rendered. In no case may a State agency establish a maximum overhead rate or other payment formula designed to eliminate firms from contention or restrict competition or negotiation of fees.
(b) If the State agency is unable to negotiate a satisfactory contract with the firm that is most preferred, negotiations with that firm shall be terminated. The State agency shall then begin negotiations with the firm that is next preferred. If the State agency is unable to negotiate a satisfactory contract with that firm, negotiations with that firm shall be terminated. The State agency shall then begin negotiations with the firm that is next preferred.
(c) If the State agency is unable to negotiate a satisfactory contract with any of the selected firms, the State agency shall re-evaluate the architectural, engineering, or land surveying services requested, including the estimated value, scope, complexity, and fee requirements. The State agency shall then compile a second list of not less than 3 qualified firms and proceed in accordance with the provisions of this Act.
(d) A firm negotiating a contract with a State agency shall negotiate subcontracts for architectural, engineering, and land surveying services at compensation that the firm determines in writing to be fair and reasonable based upon a written description of the scope of the proposed services.
(Source: P.A. 87-673.)

(30 ILCS 535/45) (from Ch. 127, par. 4151-45)
Sec. 45. Small contracts. The provisions of Sections 25, 30, and 35 do not apply to architectural, engineering, and land surveying contracts with an estimated basic professional services fee of less than $25,000.
(Source: P.A. 92-861, eff. 1-3-03.)

(30 ILCS 535/50) (from Ch. 127, par. 4151-50)
Sec. 50. Emergency services. Sections 25, 30, and 35 do not apply in the procurement of architectural, engineering, and land surveying services by State agencies (i) when an agency determines in writing that it is in the best interest of the State to proceed with the immediate selection of a firm or (ii) in emergencies when immediate services are necessary to protect the public health and safety, including, but not limited to, earthquake, tornado, storm, or natural or man-made disaster.
(Source: P.A. 87-673.)

(30 ILCS 535/55) (from Ch. 127, par. 4151-55)
Sec. 55. Firm performance evaluation. Each State agency shall evaluate the performance of each firm upon completion of a contract. That evaluation shall be made available to the firm who may submit a written response, with the evaluation and response retained solely by the agency. The evaluation and response shall not be made available to any other person or firm and is exempt from disclosure under the Freedom of Information Act.
(Source: P.A. 87-673.)

(30 ILCS 535/60) (from Ch. 127, par. 4151-60)
Sec. 60. Certificate of compliance. Each contract for architectural, engineering, and land surveying services by a State agency shall contain a certificate signed by a representative of the State agency and the firm that the provisions of this Act were complied with.
(Source: P.A. 87-673.)

(30 ILCS 535/65) (from Ch. 127, par. 4151-65)
Sec. 65. Scope. No person, corporation, or partnership licensed or registered under the Illinois Architecture Practice Act of 1989, the Professional Engineering Practice Act of 1989, the Structural Engineering Practice Act of 1989, or the Illinois Professional Land Surveyor Act of 1989 shall engage in any act or conduct, or be a party to any contract, or agreement, in violation of the provisions of this Act.
(Source: P.A. 91-91, eff. 1-1-00.)

(30 ILCS 535/70) (from Ch. 127, par. 4151-70)
Sec. 70. Enforcement. Any contract or agreement made in violation of this Act after the effective date of this Act, except a supplement or extension of an existing contract, is void and unenforceable, and the Comptroller and Treasurer of the State of Illinois shall not process any payment claims or checks for any contract or agreement made in violation of this Act.
(Source: P.A. 87-673.)

(30 ILCS 535/75) (from Ch. 127, par. 4151-75)
Sec. 75. Nothing in this Act shall be deemed to prohibit a State agency from contracting for a design/build project.
(Source: P.A. 87-673.)

(30 ILCS 535/80) (from Ch. 127, par. 4151-80)
Sec. 80. Affirmative action. Nothing in this Act shall be deemed to prohibit or restrict agencies from establishing or maintaining affirmative action contracting goals for minorities or women, or small business setaside programs, now or hereafter established by law, rules and regulations, or executive order.
(Source: P.A. 87-673.)



30 ILCS 537/ - Design-Build Procurement Act.

(30 ILCS 537/1)
(Section scheduled to be repealed on July 1, 2019)
Sec. 1. Short title. This Act may be cited as the Design-Build Procurement Act.
(Source: P.A. 94-716, eff. 12-13-05.)

(30 ILCS 537/5)
(Section scheduled to be repealed on July 1, 2019)
Sec. 5. Legislative policy. It is the intent of the General Assembly that the Capital Development Board be allowed to use the design-build delivery method for public projects if it is shown to be in the State's best interest for that particular project. It shall be the policy of the Capital Development Board in the procurement of design-build services to publicly announce all requirements for design-build services and to procure these services on the basis of demonstrated competence and qualifications and with due regard for the principles of competitive selection.
The Capital Development Board shall, prior to issuing requests for proposals, promulgate and publish procedures for the solicitation and award of contracts pursuant to this Act.
The Capital Development Board shall, for each public project or projects permitted under this Act, make a written determination, including a description as to the particular advantages of the design-build procurement method, that it is in the best interests of this State to enter into a design-build contract for the project or projects. In making that determination, the following factors shall be considered:
(1) The probability that the design-build procurement

method will be in the best interests of the State by providing a material savings of time or cost over the design-bid-build or other delivery system.

(2) The type and size of the project and its

suitability to the design-build procurement method.

(3) The ability of the State construction agency to

define and provide comprehensive scope and performance criteria for the project.

No State construction agency may use a design-build procurement method unless the agency determines in writing that the project will comply with the disadvantaged business and equal employment practices of the State as established in the Business Enterprise for Minorities, Women, and Persons with Disabilities Act and Section 2-105 of the Illinois Human Rights Act.
The Capital Development Board shall within 15 days after the initial determination provide an advisory copy to the Procurement Policy Board and maintain the full record of determination for 5 years.
(Source: P.A. 100-391, eff. 8-25-17.)

(30 ILCS 537/10)
(Section scheduled to be repealed on July 1, 2019)
Sec. 10. Definitions. As used in this Act:
"State construction agency" means the Capital Development Board.
"Delivery system" means the design and construction approach used to develop and construct a project.
"Design-bid-build" means the traditional delivery system used on public projects in this State that incorporates the Architectural, Engineering, and Land Surveying Qualification Based Selection Act (30 ILCS 535/) and the principles of competitive selection in the Illinois Procurement Code (30 ILCS 500/).
"Design-build" means a delivery system that provides responsibility within a single contract for the furnishing of architecture, engineering, land surveying and related services as required, and the labor, materials, equipment, and other construction services for the project.
"Design-build contract" means a contract for a public project under this Act between the State construction agency and a design-build entity to furnish architecture, engineering, land surveying, and related services as required, and to furnish the labor, materials, equipment, and other construction services for the project. The design-build contract may be conditioned upon subsequent refinements in scope and price and may allow the State construction agency to make modifications in the project scope without invalidating the design-build contract.
"Design-build entity" means any individual, sole proprietorship, firm, partnership, joint venture, corporation, professional corporation, or other entity that proposes to design and construct any public project under this Act. A design-build entity and associated design-build professionals shall conduct themselves in accordance with the laws of this State and the related provisions of the Illinois Administrative Code, as referenced by the licensed design professionals Acts of this State.
"Design professional" means any individual, sole proprietorship, firm, partnership, joint venture, corporation, professional corporation, or other entity that offers services under the Illinois Architecture Practice Act of 1989 (225 ILCS 305/), the Professional Engineering Practice Act of 1989 (225 ILCS 325/), the Structural Engineering Licensing Act of 1989 (225 ILCS 340/), or the Illinois Professional Land Surveyor Act of 1989 (225 ILCS 330/).
"Evaluation criteria" means the requirements for the separate phases of the selection process as defined in this Act and may include the specialized experience, technical qualifications and competence, capacity to perform, past performance, experience with similar projects, assignment of personnel to the project, and other appropriate factors. Price may not be used as a factor in the evaluation of Phase I proposals.
"Proposal" means the offer to enter into a design-build contract as submitted by a design-build entity in accordance with this Act.
"Request for proposal" means the document used by the State construction agency to solicit proposals for a design-build contract.
"Scope and performance criteria" means the requirements for the public project, including but not limited to, the intended usage, capacity, size, scope, quality and performance standards, life-cycle costs, and other programmatic criteria that are expressed in performance-oriented and quantifiable specifications and drawings that can be reasonably inferred and are suited to allow a design-build entity to develop a proposal.
(Source: P.A. 94-716, eff. 12-13-05.)

(30 ILCS 537/15)
(Section scheduled to be repealed on July 1, 2019)
Sec. 15. Solicitation of proposals.
(a) When the State construction agency elects to use the design-build delivery method, it must issue a notice of intent to receive requests for proposals for the project at least 14 days before issuing the request for the proposal. The State construction agency must publish the advance notice in the official procurement bulletin of the State or the professional services bulletin of the State construction agency, if any. The agency is encouraged to use publication of the notice in related construction industry service publications. A brief description of the proposed procurement must be included in the notice. The State construction agency must provide a copy of the request for proposal to any party requesting a copy.
(b) The request for proposal shall be prepared for each project and must contain, without limitation, the following information:
(1) The name of the State construction agency.
(2) A preliminary schedule for the completion of the

contract.

(3) The proposed budget for the project, the source

of funds, and the currently available funds at the time the request for proposal is submitted.

(4) Prequalification criteria for design-build

entities wishing to submit proposals. The State construction agency shall include, at a minimum, its normal prequalification, licensing, registration, and other requirements, but nothing contained herein precludes the use of additional prequalification criteria by the State construction agency.

(5) Material requirements of the contract, including

but not limited to, the proposed terms and conditions, required performance and payment bonds, insurance, and the entity's plan to comply with the utilization goals for business enterprises established in the Business Enterprise for Minorities, Women, and Persons with Disabilities Act, and with Section 2-105 of the Illinois Human Rights Act.

(6) The performance criteria.
(7) The evaluation criteria for each phase of the

solicitation.

(8) The number of entities that will be considered

for the technical and cost evaluation phase.

(c) The State construction agency may include any other relevant information that it chooses to supply. The design-build entity shall be entitled to rely upon the accuracy of this documentation in the development of its proposal.
(d) The date that proposals are due must be at least 21 calendar days after the date of the issuance of the request for proposal. In the event the cost of the project is estimated to exceed $10 million, then the proposal due date must be at least 28 calendar days after the date of the issuance of the request for proposal. The State construction agency shall include in the request for proposal a minimum of 30 days to develop the Phase II submissions after the selection of entities from the Phase I evaluation is completed.
(Source: P.A. 100-391, eff. 8-25-17.)

(30 ILCS 537/20)
(Section scheduled to be repealed on July 1, 2019)
Sec. 20. Development of scope and performance criteria.
(a) The State construction agency shall develop, with the assistance of a licensed design professional, a request for proposal, which shall include scope and performance criteria. The scope and performance criteria must be in sufficient detail and contain adequate information to reasonably apprise the qualified design-build entities of the State construction agency's overall programmatic needs and goals, including criteria and preliminary design plans, general budget parameters, schedule, and delivery requirements.
(b) Each request for proposal shall also include a description of the level of design to be provided in the proposals. This description must include the scope and type of renderings, drawings, and specifications that, at a minimum, will be required by the State construction agency to be produced by the design-build entities.
(c) The scope and performance criteria shall be prepared by a design professional who is an employee of the State construction agency, or the State construction agency may contract with an independent design professional selected under the Architectural, Engineering and Land Surveying Qualification Based Selection Act (30 ILCS 535/) to provide these services.
(d) The design professional that prepares the scope and performance criteria is prohibited from participating in any design-build entity proposal for the project.
(Source: P.A. 94-716, eff. 12-13-05.)

(30 ILCS 537/25)
(Section scheduled to be repealed on July 1, 2019)
Sec. 25. Selection committee.
(a) When the State construction agency elects to use the design-build delivery method, it shall establish a committee to evaluate and select the design-build entity. The committee, under the discretion of the State construction agency, shall consist of at least 5 but no more than 7 members and shall include at least one licensed design professional and 2 members of the public. Public members may not be employed or associated with any firm holding a contract with the State construction agency. Within 30 days of receiving notice, one public member shall be nominated by associations representing the general design or construction industry and one member shall be nominated by associations that represent minority or female-owned design or construction industry businesses. If either group fails to nominate a suitable candidate within the 30-day period, the State construction agency shall nominate an appropriate public member.
(b) The members of the selection committee must certify for each request for proposal that no conflict of interest exists between the members and the design-build entities submitting proposals. If a conflict is discovered before proposals are reviewed, the member must be replaced before any review of proposals.
If a conflict is discovered after proposals are reviewed, the member with the conflict shall be removed and the committee may continue with only one public member.
If at least 5 members remain, the remaining committee members may complete the selection process.
(Source: P.A. 98-572, eff. 1-1-14.)

(30 ILCS 537/30)
(Section scheduled to be repealed on July 1, 2019)
Sec. 30. Procedures for Selection.
(a) The State construction agency must use a two-phase procedure for the selection of the successful design-build entity. Phase I of the procedure will evaluate and shortlist the design-build entities based on qualifications, and Phase II will evaluate the technical and cost proposals.
(b) The State construction agency shall include in the request for proposal the evaluating factors to be used in Phase I. These factors are in addition to any prequalification requirements of design-build entities that the agency has set forth. Each request for proposal shall establish the relative importance assigned to each evaluation factor and subfactor, including any weighting of criteria to be employed by the State construction agency. The State construction agency must maintain a record of the evaluation scoring to be disclosed in event of a protest regarding the solicitation.
The State construction agency shall include the following criteria in every Phase I evaluation of design-build entities: (1) experience of personnel; (2) successful experience with similar project types; (3) financial capability; (4) timeliness of past performance; (5) experience with similarly sized projects; (6) successful reference checks of the firm; (7) commitment to assign personnel for the duration of the project and qualifications of the entity's consultants; and (8) ability or past performance in meeting or exhausting good faith efforts to meet the utilization goals for business enterprises established in the Business Enterprise for Minorities, Women, and Persons with Disabilities Act and with Section 2-105 of the Illinois Human Rights Act. The State construction agency may include any additional relevant criteria in Phase I that it deems necessary for a proper qualification review.
The State construction agency may not consider any design-build entity for evaluation or award if the entity has any pecuniary interest in the project or has other relationships or circumstances, including but not limited to, long-term leasehold, mutual performance, or development contracts with the State construction agency, that may give the design-build entity a financial or tangible advantage over other design-build entities in the preparation, evaluation, or performance of the design-build contract or that create the appearance of impropriety. No proposal shall be considered that does not include an entity's plan to comply with the requirements established in the Business Enterprise for Minorities, Women, and Persons with Disabilities Act, for both the design and construction areas of performance, and with Section 2-105 of the Illinois Human Rights Act.
Upon completion of the qualifications evaluation, the State construction agency shall create a shortlist of the most highly qualified design-build entities. The State construction agency, in its discretion, is not required to shortlist the maximum number of entities as identified for Phase II evaluation, provided however, no less than 2 design-build entities nor more than 6 are selected to submit Phase II proposals.
The State construction agency shall notify the entities selected for the shortlist in writing. This notification shall commence the period for the preparation of the Phase II technical and cost evaluations. The State construction agency must allow sufficient time for the shortlist entities to prepare their Phase II submittals considering the scope and detail requested by the State agency.
(c) The State construction agency shall include in the request for proposal the evaluating factors to be used in the technical and cost submission components of Phase II. Each request for proposal shall establish, for both the technical and cost submission components of Phase II, the relative importance assigned to each evaluation factor and subfactor, including any weighting of criteria to be employed by the State construction agency. The State construction agency must maintain a record of the evaluation scoring to be disclosed in event of a protest regarding the solicitation.
The State construction agency shall include the following criteria in every Phase II technical evaluation of design-build entities: (1) compliance with objectives of the project; (2) compliance of proposed services to the request for proposal requirements; (3) quality of products or materials proposed; (4) quality of design parameters; (5) design concepts; (6) innovation in meeting the scope and performance criteria; and (7) constructability of the proposed project. The State construction agency may include any additional relevant technical evaluation factors it deems necessary for proper selection.
The State construction agency shall include the following criteria in every Phase II cost evaluation: the total project cost, the construction costs, and the time of completion. The State construction agency may include any additional relevant technical evaluation factors it deems necessary for proper selection. The total project cost criteria weighing factor shall be 25%.
The State construction agency shall directly employ or retain a licensed design professional to evaluate the technical and cost submissions to determine if the technical submissions are in accordance with generally accepted industry standards.
Upon completion of the technical submissions and cost submissions evaluation, the State construction agency may award the design-build contract to the highest overall ranked entity.
(Source: P.A. 100-391, eff. 8-25-17.)

(30 ILCS 537/35)
(Section scheduled to be repealed on July 1, 2019)
Sec. 35. Small projects. In any case where the total overall cost of the project is estimated to be less than $10 million, the State construction agency may combine the two-phase procedure for selection described in Section 30 into one combined step, provided that all the requirements of evaluation are performed in accordance with Section 30.
(Source: P.A. 94-716, eff. 12-13-05.)

(30 ILCS 537/40)
(Section scheduled to be repealed on July 1, 2019)
Sec. 40. Submission of proposals. Proposals must be properly identified and sealed. Proposals may not be reviewed until after the deadline for submission has passed as set forth in the request for proposals. All design-build entities submitting proposals shall be disclosed after the deadline for submission, and all design-build entities who are selected for Phase II evaluation shall also be disclosed at the time of that determination.
Proposals shall include a bid bond in the form and security as designated in the request for proposals. Proposals shall also contain a separate sealed envelope with the cost information within the overall proposal submission. Proposals shall include a list of all design professionals and other entities as defined in Section 30-30 of the Illinois Procurement Code to which any work may be subcontracted during the performance of the contract. Any entity that will perform any of the 5 subdivisions of work defined in Section 30-30 of the Illinois Procurement Code must meet prequalification standards of the State construction agency.
Proposals must meet all material requirements of the request for proposal or they may be rejected as non-responsive. The State construction agency shall have the right to reject any and all proposals.
The drawings and specifications of the proposal shall remain the property of the design-build entity.
The State construction agency shall review the proposals for compliance with the performance criteria and evaluation factors.
Proposals may be withdrawn prior to evaluation for any cause. After evaluation begins by the State construction agency, clear and convincing evidence of error is required for withdrawal.
(Source: P.A. 94-716, eff. 12-13-05.)

(30 ILCS 537/45)
(Section scheduled to be repealed on July 1, 2019)
Sec. 45. Award. The State construction agency may award the contract to the highest overall ranked entity. Notice of award shall be made in writing. Unsuccessful entities shall also be notified in writing. The State construction agency may not request a best and final offer after the receipt of proposals. The State construction agency may negotiate with the selected design-build entity after award but prior to contract execution for the purpose of securing better terms than originally proposed, provided that the salient features of the request for proposal are not diminished.
(Source: P.A. 94-716, eff. 12-13-05.)

(30 ILCS 537/46)
(Section scheduled to be repealed on July 1, 2019)
Sec. 46. Reports and evaluation. At the end of every 6 month period following the contract award, and again prior to final contract payout and closure, a selected design-build entity shall detail, in a written report submitted to the State agency, its efforts and success in implementing the entity's plan to comply with the utilization goals for business enterprises established in the Business Enterprise for Minorities, Women, and Persons with Disabilities Act and the provisions of Section 2-105 of the Illinois Human Rights Act. If the entity's performance in implementing the plan falls short of the performance measures and outcomes set forth in the plans submitted by the entity during the proposal process, the entity shall, in a detailed written report, inform the General Assembly and the Governor whether and to what degree each design-build contract authorized under this Act promoted the utilization goals for business enterprises established in the Business Enterprise for Minorities, Women, and Persons with Disabilities Act and the provisions of Section 2-105 of the Illinois Human Rights Act.
(Source: P.A. 100-391, eff. 8-25-17.)

(30 ILCS 537/50)
(Section scheduled to be repealed on July 1, 2019)
Sec. 50. Administrative Procedure Act. The Illinois Administrative Procedure Act (5 ILCS 100/) applies to all administrative rules and procedures of the State construction agency under this Act except that nothing herein shall be construed to render any prequalification or other responsibility criteria as a "license" or "licensing" under that Act.
(Source: P.A. 94-716, eff. 12-13-05.)

(30 ILCS 537/53)
(Section scheduled to be repealed on July 1, 2019)
Sec. 53. Federal requirements. In the procurement of design-build contracts, the State construction agency shall comply with federal law and regulations and take all necessary steps to adapt their rules, policies, and procedures to remain eligible for federal aid.
(Source: P.A. 94-716, eff. 12-13-05.)

(30 ILCS 537/90)
(Section scheduled to be repealed on July 1, 2019)
Sec. 90. Repealer. This Act is repealed on July 1, 2019.
(Source: P.A. 98-572, eff. 1-1-14.)

(30 ILCS 537/95)
(Section scheduled to be repealed on July 1, 2019)
Sec. 95. Severability. The provisions of this Act are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 94-716, eff. 12-13-05.)

(30 ILCS 537/99)
(Section scheduled to be repealed on July 1, 2019)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 94-716, eff. 12-13-05.)



30 ILCS 540/ - State Prompt Payment Act.

(30 ILCS 540/0.01) (from Ch. 127, par. 132.400)
Sec. 0.01. Short title. This Act may be cited as the State Prompt Payment Act.
(Source: P.A. 86-1324.)

(30 ILCS 540/1) (from Ch. 127, par. 132.401)
Sec. 1. This Act applies to any State official or agency authorized to provide for payment from State funds, by virtue of any appropriation of the General Assembly, for goods or services furnished to the State.
For purposes of this Act, "goods or services furnished to the State" include but are not limited to (i) covered health care provided to eligible members and their covered dependents in accordance with the State Employees Group Insurance Act of 1971, including coverage through a physician-owned health maintenance organization under Section 6.1 of that Act, (ii) prevention, intervention, or treatment services and supports for persons with developmental disabilities, mental health services, alcohol and substance abuse services, rehabilitation services, and early intervention services provided by a vendor, and (iii) prevention, intervention, or treatment services and supports for youth provided by a vendor by virtue of a contractual grant agreement. For the purposes of items (ii) and (iii), a vendor includes but is not limited to sellers of goods and services, including community-based organizations that are licensed to provide prevention, intervention, or treatment services and supports for persons with developmental disabilities, mental illness, and substance abuse problems, or that provides prevention, intervention, or treatment services and supports for youth.
For the purposes of this Act, "appropriate State official or agency" is defined as the Director or Chief Executive or his designee of that State agency or department or facility of such agency or department. With respect to covered health care provided to eligible members and their dependents in accordance with the State Employees Group Insurance Act of 1971, "appropriate State official or agency" also includes an administrator of a program of health benefits under that Act.
As used in this Act, "eligible member" means a member who is eligible for health benefits under the State Employees Group Insurance Act of 1971, and "member" and "dependent" have the meanings ascribed to those terms in that Act.
As used in this Act, "a proper bill or invoice" means a bill or invoice, including, but not limited to, an invoice issued under a contractual grant agreement, that includes the information necessary for processing the payment as may be specified by a State agency and in rules adopted in accordance with this Act.
(Source: P.A. 100-549, eff. 1-1-18.)

(30 ILCS 540/2) (from Ch. 127, par. 132.402)
Sec. 2. (Repealed).
(Source: Repealed by P.A. 87-1232.)

(30 ILCS 540/2.1) (from Ch. 127, par. 132.402.1)
Sec. 2.1. (Repealed).
(Source: Repealed by P.A. 87-1232.)

(30 ILCS 540/3) (from Ch. 127, par. 132.403)
Sec. 3. (Repealed).
(Source: Repealed by P.A. 87-1232.)

(30 ILCS 540/3-1) (from Ch. 127, par. 132.403-1)
Sec. 3-1. The Illinois Court of Claims shall, in its investigation of payments due claimants, provide for interest penalties as prescribed in this Act; however, interest penalties in claims pursuant to the Line of Duty Compensation Act shall be paid in accordance with subsection (3) of Section 24 of the Court of Claims Act.
(Source: P.A. 95-928, eff. 8-26-08.)

(30 ILCS 540/3-2)
Sec. 3-2. Beginning July 1, 1993, in any instance where a State official or agency is late in payment of a vendor's bill or invoice for goods or services furnished to the State, as defined in Section 1, properly approved in accordance with rules promulgated under Section 3-3, the State official or agency shall pay interest to the vendor in accordance with the following:
(1) Any bill, except a bill submitted under Article V

of the Illinois Public Aid Code and except as provided under paragraph (1.05) of this Section, approved for payment under this Section must be paid or the payment issued to the payee within 60 days of receipt of a proper bill or invoice. If payment is not issued to the payee within this 60-day period, an interest penalty of 1.0% of any amount approved and unpaid shall be added for each month or fraction thereof after the end of this 60-day period, until final payment is made. Any bill, except a bill for pharmacy or nursing facility services or goods, and except as provided under paragraph (1.05) of this Section, submitted under Article V of the Illinois Public Aid Code approved for payment under this Section must be paid or the payment issued to the payee within 60 days after receipt of a proper bill or invoice, and, if payment is not issued to the payee within this 60-day period, an interest penalty of 2.0% of any amount approved and unpaid shall be added for each month or fraction thereof after the end of this 60-day period, until final payment is made. Any bill for pharmacy or nursing facility services or goods submitted under Article V of the Illinois Public Aid Code, except as provided under paragraph (1.05) of this Section, and approved for payment under this Section must be paid or the payment issued to the payee within 60 days of receipt of a proper bill or invoice. If payment is not issued to the payee within this 60-day period, an interest penalty of 1.0% of any amount approved and unpaid shall be added for each month or fraction thereof after the end of this 60-day period, until final payment is made.

(1.05) For State fiscal year 2012 and future fiscal

years, any bill approved for payment under this Section must be paid or the payment issued to the payee within 90 days of receipt of a proper bill or invoice. If payment is not issued to the payee within this 90-day period, an interest penalty of 1.0% of any amount approved and unpaid shall be added for each month, or 0.033% (one-thirtieth of one percent) of any amount approved and unpaid for each day, after the end of this 90-day period, until final payment is made.

(1.1) A State agency shall review in a timely manner

each bill or invoice after its receipt. If the State agency determines that the bill or invoice contains a defect making it unable to process the payment request, the agency shall notify the vendor requesting payment as soon as possible after discovering the defect pursuant to rules promulgated under Section 3-3; provided, however, that the notice for construction related bills or invoices must be given not later than 30 days after the bill or invoice was first submitted. The notice shall identify the defect and any additional information necessary to correct the defect. If one or more items on a construction related bill or invoice are disapproved, but not the entire bill or invoice, then the portion that is not disapproved shall be paid.

(2) Where a State official or agency is late in

payment of a vendor's bill or invoice properly approved in accordance with this Act, and different late payment terms are not reduced to writing as a contractual agreement, the State official or agency shall automatically pay interest penalties required by this Section amounting to $50 or more to the appropriate vendor. Each agency shall be responsible for determining whether an interest penalty is owed and for paying the interest to the vendor. Except as provided in paragraph (4), an individual interest payment amounting to $5 or less shall not be paid by the State. Interest due to a vendor that amounts to greater than $5 and less than $50 shall not be paid but shall be accrued until all interest due the vendor for all similar warrants exceeds $50, at which time the accrued interest shall be payable and interest will begin accruing again, except that interest accrued as of the end of the fiscal year that does not exceed $50 shall be payable at that time. In the event an individual has paid a vendor for services in advance, the provisions of this Section shall apply until payment is made to that individual.

(3) The provisions of Public Act 96-1501 reducing the

interest rate on pharmacy claims under Article V of the Illinois Public Aid Code to 1.0% per month shall apply to any pharmacy bills for services and goods under Article V of the Illinois Public Aid Code received on or after the date 60 days before January 25, 2011 (the effective date of Public Act 96-1501) except as provided under paragraph (1.05) of this Section.

(4) Interest amounting to less than $5 shall not be

paid by the State, except for claims (i) to the Department of Healthcare and Family Services or the Department of Human Services, (ii) pursuant to Article V of the Illinois Public Aid Code, the Covering ALL KIDS Health Insurance Act, or the Children's Health Insurance Program Act, and (iii) made (A) by pharmacies for prescriptive services or (B) by any federally qualified health center for prescriptive services or any other services.

(Source: P.A. 96-555, eff. 8-18-09; 96-802, eff. 1-1-10; 96-959, eff. 7-1-10; 96-1000, eff. 7-2-10; 96-1501, eff. 1-25-11; 96-1530, eff. 2-16-11; 97-72, eff. 7-1-11; 97-74, eff. 6-30-11; 97-348, eff. 8-12-11; 97-813, eff. 7-13-12; 97-932, eff. 8-10-12; 97-1142, eff. 12-28-12.)

(30 ILCS 540/3-2.1)
Sec. 3-2.1. Interest penalty report. The State Comptroller, in conjunction with the Department of Central Management Services, shall submit a report to the General Assembly no later than January 31, 2011. The report shall include the following information, which shall be broken down by State agency and vendor:
(1) the number and total dollar amount of interest

penalty payment vouchers submitted to the Comptroller's office on or after August 18, 2009 and before January 1, 2011 for interest payments of less than $5;

(2) the number and total dollar amount of interest

penalty payment vouchers submitted to the Comptroller's office on or after August 18, 2009 and before January 1, 2011 for interest payments of at least $5 but less than $50; the report shall indicate the number and total dollar amount of (i) those paid automatically and (ii) those initiated by written request of the vendor; and

(3) the aggregate cost of processing the interest

penalty payment vouchers referenced in items (1) and (2).

The report shall also include recommendations regarding establishing a minimum threshold for payment of interest penalties to vendors and increased efficiencies, including, but not limited to, consolidation of multiple payments to the same vendor.
(Source: P.A. 96-959, eff. 7-1-10; 96-1000, eff. 7-2-10.)

(30 ILCS 540/3-2.5)
Sec. 3-2.5. Advance payment reimbursement and interest. If a vendor provides goods or services to an individual and requires that individual to pay all or part of the cost of the goods or services in advance of the vendor being paid for those goods or services by the State, then the amount of the individual's advance payment, and any interest under this Act attributable to the advance payment, that is paid by the State to the vendor is the property of the individual and, to the extent received by the vendor, must be promptly disbursed by the vendor to that individual.
(Source: P.A. 96-1085, eff. 1-1-11.)

(30 ILCS 540/3-3) (from Ch. 127, par. 132.403-3)
Sec. 3-3. The State Comptroller and the Department of Central Management Services shall jointly promulgate rules and policies to govern the uniform application of this Act. These rules and policies shall include procedures and time frames for approving a bill or invoice from a vendor for goods or services furnished to the State. These rules and policies shall provide for procedures and time frames applicable to payment plans as may be agreed upon between State agencies and vendors. These rules and policies shall be binding on all officials and agencies under this Act's jurisdiction. These rules and policies may be made effective no earlier than July 1, 1993.
(Source: P.A. 92-384, eff. 7-1-02.)

(30 ILCS 540/3-4)
Sec. 3-4. The State Comptroller must specify the manner in which State agencies shall record interest penalty payments made under this Act. The State Comptroller may require vouchers submitted for payment, including submission by electronic or other means approved by the Comptroller, to indicate the appropriate date from which interest penalties may be calculated as required under this Act.
(Source: P.A. 92-384, eff. 7-1-02.)

(30 ILCS 540/3-5)
Sec. 3-5. Budget Stabilization Fund; insufficient appropriation. If an agency incurs an interest liability under this Act that is ordinarily payable from the Budget Stabilization Fund, but the agency has insufficient appropriation authority from the Budget Stabilization Fund to make the interest payment at the time the interest payment is due, the agency is authorized to pay the interest from its available appropriations from the General Revenue Fund.
(Source: P.A. 100-23, eff. 7-6-17.)

(30 ILCS 540/4) (from Ch. 127, par. 132.404)
Sec. 4. Nothing in this Act shall be construed to deprive the Comptroller of his power to examine vouchers as specified in the State Comptroller Act.
(Source: P.A. 92-384, eff. 7-1-02.)

(30 ILCS 540/5) (from Ch. 127, par. 132.405)
Sec. 5. The State remittance shall indicate that payment of interest may be available for failure to comply with this Act.
(Source: P.A. 92-384, eff. 7-1-02.)

(30 ILCS 540/6) (from Ch. 127, par. 132.406)
Sec. 6. A State official or agency may not request any vendor or contractor to waive his rights, under this Act, to recover a penalty for late payment as a condition of, or inducement to enter into, any contract for goods or services.
(Source: P.A. 87-773.)

(30 ILCS 540/7) (from Ch. 127, par. 132.407)
(Text of Section from P.A. 100-43)
Sec. 7. Payments to subcontractors and material suppliers.
(a) When a State official or agency responsible for administering a contract submits a voucher to the Comptroller for payment to a contractor, that State official or agency shall promptly make available electronically the voucher number, the date of the voucher, and the amount of the voucher. The State official or agency responsible for administering the contract shall provide subcontractors and material suppliers, known to the State official or agency, with instructions on how to access the electronic information.
(a-5) When a contractor receives any payment, the contractor shall pay each subcontractor and material supplier in proportion to the work completed by each subcontractor and material supplier its application or pay estimate, plus interest received under this Act. When a contractor receives any payment, the contractor shall pay each lower-tiered subcontractor and material supplier and each subcontractor and material supplier shall make payment to its own respective subcontractors and material suppliers. If the contractor receives less than the full payment due under the public construction contract, the contractor shall be obligated to disburse on a pro rata basis those funds received, plus interest received under this Act, with the contractor, subcontractors and material suppliers each receiving a prorated portion based on the amount of payment each has earned. When, however, the State official or agency does not release the full payment due under the contract because there are specific areas of work or materials the State agency or official has determined are not suitable for payment, then those specific subcontractors or material suppliers involved shall not be paid for that portion of work rejected or deemed not suitable for payment and all other subcontractors and suppliers shall be paid based upon the amount of payment each has earned, plus interest received under this Act.
(a-10) For construction contracts with the Department of Transportation, the contractor, subcontractor, or material supplier, regardless of tier, shall not offset, decrease, or diminish payment or payments that are due to its subcontractors or material suppliers without reasonable cause.
A contractor, who refuses to make prompt payment, in whole or in part, shall provide to the subcontractor or material supplier and the public owner or its agent, a written notice of that refusal. The written notice shall be made by a contractor no later than 5 calendar days after payment is received by the contractor. The written notice shall identify the Department of Transportation's contract, any subcontract or material purchase agreement, a detailed reason for refusal, the value of the payment to be withheld, and the specific remedial actions required of the subcontractor or material supplier so that payment may be made. Written notice of refusal may be given in a form and method which is acceptable to the parties and public owner.
(b) If the contractor, without reasonable cause, fails to make full payment of amounts due under subsection (a) to its subcontractors and material suppliers within 15 calendar days after receipt of payment from the State official or agency, the contractor shall pay to its subcontractors and material suppliers, in addition to the payment due them, interest in the amount of 2% per month, calculated from the expiration of the 15-day period until fully paid. This subsection shall further apply to any payments made by subcontractors and material suppliers to their subcontractors and material suppliers and to all payments made to lower tier subcontractors and material suppliers throughout the contracting chain.
(1) If a contractor, without reasonable cause, fails

to make payment in full as provided in subsection (a-5) within 15 calendar days after receipt of payment under the public construction contract, any subcontractor or material supplier to whom payments are owed may file a written notice and request for administrative hearing with the State official or agency setting forth the amount owed by the contractor and the contractor's failure to timely pay the amount owed. The written notice and request for administrative hearing shall identify the public construction contract, the contractor, and the amount owed, and shall contain a sworn statement or attestation to verify the accuracy of the notice. The notice and request for administrative hearing shall be filed with the State official for the public construction contract, with a copy of the notice concurrently provided to the contractor. Notice to the State official may be made by certified or registered mail, messenger service, or personal service, and must include proof of delivery to the State official.

(2) The State official or agency, within 15 calendar

days after receipt of a subcontractor's or material supplier's written notice and request for administrative hearing, shall hold a hearing convened by an administrative law judge to determine whether the contractor withheld payment, without reasonable cause, from the subcontractors or material suppliers and what amount, if any, is due to the subcontractors or material suppliers, and the reasonable cause or causes asserted by the contractor. The State official or agency shall provide appropriate notice to the parties of the date, time, and location of the hearing. Each contractor, subcontractor, or material supplier has the right to be represented by counsel at a hearing and to cross-examine witnesses and challenge documents. Upon the request of the subcontractor or material supplier and a showing of good cause, reasonable continuances may be granted by the administrative law judge.

(3) Upon a finding by the administrative law judge

that the contractor failed to make payment in full, without reasonable cause, as provided in subsection (a-10), then the administrative law judge shall, in writing, order the contractor to pay the amount owed to the subcontractors or material suppliers plus interest within 15 calendar days after the order.

(4) If a contractor fails to make full payment as

ordered under paragraph (3) of this subsection (b) within 15 days after the administrative law judge's order, then the contractor shall be barred from entering into a State public construction contract for a period of one year beginning on the date of the administrative law judge's order.

(5) If, on 2 or more occasions within a

3-calendar-year period, there is a finding by an administrative law judge that the contractor failed to make payment in full, without reasonable cause, and a written order was issued to a contractor under paragraph (3) of this subsection (b), then the contractor shall be barred from entering into a State public construction contract for a period of 6 months beginning on the date of the administrative law judge's second written order, even if the payments required under the orders were made in full.

(6) If a contractor fails to make full payment as

ordered under paragraph (4) of this subsection (b), the subcontractor or material supplier may, within 30 days of the date of that order, petition the State agency for an order for reasonable attorney's fees and costs incurred in the prosecution of the action under this subsection (b). Upon that petition and taking of additional evidence, as may be required, the administrative law judge may issue a supplemental order directing the contractor to pay those reasonable attorney's fees and costs.

(7) The written order of the administrative law judge

shall be final and appealable under the Administrative Review Law.

(c) This Section shall not be construed to in any manner diminish, negate, or interfere with the contractor-subcontractor or contractor-material supplier relationship or commercially useful function.
(d) This Section shall not preclude, bar, or stay the rights, remedies, and defenses available to the parties by way of the operation of their contract, purchase agreement, the Mechanics Lien Act, or the Public Construction Bond Act.
(e) State officials and agencies may adopt rules as may be deemed necessary in order to establish the formal procedures required under this Section.
(f) As used in this Section:
"Payment" means the discharge of an obligation in money or other valuable consideration or thing delivered in full or partial satisfaction of an obligation to pay. "Payment" shall include interest paid pursuant to this Act.
"Reasonable cause" may include, but is not limited to, unsatisfactory workmanship or materials; failure to provide documentation required by the contract, subcontract, or material purchase agreement; claims made against the Department of Transportation or the subcontractor pursuant to subsection (c) of Section 23 of the Mechanics Lien Act or the Public Construction Bond Act; judgments, levies, garnishments, or other court-ordered assessments or offsets in favor of the Department of Transportation or other State agency entered against a subcontractor or material supplier. "Reasonable cause" does not include payments issued to the contractor that create a negative or reduced valuation pay application or pay estimate due to a reduction of contract quantities or work not performed or provided by the subcontractor or material supplier; the interception or withholding of funds for reasons not related to the subcontractor's or material supplier's work on the contract; anticipated claims or assessments of third parties not a party related to the contract or subcontract; asserted claims or assessments of third parties that are not authorized by court order, administrative tribunal, or statute. "Reasonable cause" further does not include the withholding, offset, or reduction of payment, in whole or in part, due to the assessment of liquidated damages or penalties assessed by the Department of Transportation against the contractor, unless the subcontractor's performance or supplied materials were the sole and proximate cause of the liquidated damage or penalty.
(Source: P.A. 100-43, eff. 8-9-17.)

(Text of Section from P.A. 100-376)
Sec. 7. Payments to subcontractors and material suppliers.
(a) When a State official or agency responsible for administering a contract submits a voucher to the Comptroller for payment to a contractor, that State official or agency shall promptly make available electronically the voucher number, the date of the voucher, and the amount of the voucher. The State official or agency responsible for administering the contract shall provide subcontractors and material suppliers, known to the State official or agency, with instructions on how to access the electronic information.
(a-5) When a contractor receives any payment, the contractor shall pay each subcontractor and material supplier in proportion to the work completed by each subcontractor and material supplier its application or pay estimate, plus interest received under this Act. When a contractor receives any payment, the contractor shall pay each lower-tiered subcontractor and material supplier and each subcontractor and material supplier shall make payment to its own respective subcontractors and material suppliers. If the contractor receives less than the full payment due under the public construction contract, the contractor shall be obligated to disburse on a pro rata basis those funds received, plus interest received under this Act, with the contractor, subcontractors and material suppliers each receiving a prorated portion based on the amount of payment each has earned. When, however, the State official or agency does not release the full payment due under the contract because there are specific areas of work or materials the State agency or official has determined are not suitable for payment, then those specific subcontractors or material suppliers involved shall not be paid for that portion of work rejected or deemed not suitable for payment and all other subcontractors and suppliers shall be paid based upon the amount of payment each has earned, plus interest received under this Act.
(a-10) For construction contracts with the Department of Transportation, the contractor, subcontractor, or material supplier, regardless of tier, shall not offset, decrease, or diminish payment or payments that are due to its subcontractors or material suppliers without reasonable cause.
A contractor, who refuses to make prompt payment, in whole or in part, shall provide to the subcontractor or material supplier and the public owner or its agent, a written notice of that refusal. The written notice shall be made by a contractor no later than 5 calendar days after payment is received by the contractor. The written notice shall identify the Department of Transportation's contract, any subcontract or material purchase agreement, a detailed reason for refusal, the value of the payment to be withheld, and the specific remedial actions required of the subcontractor or material supplier so that payment may be made. Written notice of refusal may be given in a form and method which is acceptable to the parties and public owner.
(b) If the contractor, without reasonable cause, fails to make full payment of amounts due under subsection (a) to its subcontractors and material suppliers within 15 calendar days after receipt of payment from the State official or agency, the contractor shall pay to its subcontractors and material suppliers, in addition to the payment due them, interest in the amount of 2% per month, calculated from the expiration of the 15-day period until fully paid. This subsection shall further apply to any payments made by subcontractors and material suppliers to their subcontractors and material suppliers and to all payments made to lower tier subcontractors and material suppliers throughout the contracting chain.
(1) If a contractor, without reasonable cause, fails

to make payment in full as provided in subsection (a-5) within 15 calendar days after receipt of payment under the public construction contract, any subcontractor or material supplier to whom payments are owed may file a written notice and request for administrative hearing with the State official or agency setting forth the amount owed by the contractor and the contractor's failure to timely pay the amount owed. The written notice and request for administrative hearing shall identify the public construction contract, the contractor, and the amount owed, and shall contain a sworn statement or attestation to verify the accuracy of the notice. The notice and request for administrative hearing shall be filed with the State official for the public construction contract, with a copy of the notice concurrently provided to the contractor. Notice to the State official may be made by certified or registered mail, messenger service, or personal service, and must include proof of delivery to the State official.

(2) The State official or agency, within 15 calendar

days after receipt of a subcontractor's or material supplier's written notice and request for administrative hearing, shall hold a hearing convened by an administrative law judge to determine whether the contractor withheld payment, without reasonable cause, from the subcontractors or material suppliers and what amount, if any, is due to the subcontractors or material suppliers, and the reasonable cause or causes asserted by the contractor. The State official or agency shall provide appropriate notice to the parties of the date, time, and location of the hearing. Each contractor, subcontractor, or material supplier has the right to be represented by counsel at a hearing and to cross-examine witnesses and challenge documents. Upon the request of the subcontractor or material supplier and a showing of good cause, reasonable continuances may be granted by the administrative law judge.

(3) Upon a finding by the administrative law judge

that the contractor failed to make payment in full, without reasonable cause, as provided in subsection (a-10), then the administrative law judge shall, in writing, order the contractor to pay the amount owed to the subcontractors or material suppliers plus interest within 15 calendar days after the order.

(4) If a contractor fails to make full payment as

ordered under paragraph (3) of this subsection (b) within 15 days after the administrative law judge's order, then the contractor shall be barred from entering into a State public construction contract for a period of one year beginning on the date of the administrative law judge's order.

(5) If, on 2 or more occasions within a

3-calendar-year period, there is a finding by an administrative law judge that the contractor failed to make payment in full, without reasonable cause, and a written order was issued to a contractor under paragraph (3) of this subsection (b), then the contractor shall be barred from entering into a State public construction contract for a period of 6 months beginning on the date of the administrative law judge's second written order, even if the payments required under the orders were made in full.

(6) If a contractor fails to make full payment as

ordered under paragraph (4) of this subsection (b), the subcontractor or material supplier may, within 30 days of the date of that order, petition the State agency for an order for reasonable attorney's fees and costs incurred in the prosecution of the action under this subsection (b). Upon that petition and taking of additional evidence, as may be required, the administrative law judge may issue a supplemental order directing the contractor to pay those reasonable attorney's fees and costs.

(7) The written order of the administrative law judge

shall be final and appealable under the Administrative Review Law.

(c) This Section shall not be construed to in any manner diminish, negate, or interfere with the contractor-subcontractor or contractor-material supplier relationship or commercially useful function.
(d) This Section shall not preclude, bar, or stay the rights, remedies, and defenses available to the parties by way of the operation of their contract, purchase agreement, the Mechanics Lien Act, or the Public Construction Bond Act.
(e) State officials and agencies may adopt rules as may be deemed necessary in order to establish the formal procedures required under this Section.
(f) As used in this Section,
"Payment" means the discharge of an obligation in money or other valuable consideration or thing delivered in full or partial satisfaction of an obligation to pay. "Payment" shall include interest paid pursuant to this Act.
"Reasonable cause" may include, but is not limited to, unsatisfactory workmanship or materials; failure to provide documentation required by the contract, subcontract, or material purchase agreement; claims made against the Department of Transportation or the subcontractor pursuant to subsection (c) of Section 23 of the Mechanics Lien Act or the Public Construction Bond Act; judgments, levies, garnishments, or other court-ordered assessments or offsets in favor of the Department of Transportation or other State agency entered against a subcontractor or material supplier. "Reasonable cause" does not include payments issued to the contractor that create a negative or reduced valuation pay application or pay estimate due to a reduction of contract quantities or work not performed or provided by the subcontractor or material supplier; the interception or withholding of funds for reasons not related to the subcontractor's or material supplier's work on the contract; anticipated claims or assessments of third parties not a party related to the contract or subcontract; asserted claims or assessments of third parties that are not authorized by court order, administrative tribunal, or statute. "Reasonable cause" further does not include the withholding, offset, or reduction of payment, in whole or in part, due to the assessment of liquidated damages or penalties assessed by the Department of Transportation against the contractor, unless the subcontractor's performance or supplied materials were the sole and proximate cause of the liquidated damage or penalty.
(Source: P.A. 100-376, eff. 1-1-18.)



30 ILCS 545/ - Public Contract Fraud Act.

(30 ILCS 545/0.01) (from Ch. 127, par. 132.50)
Sec. 0.01. Short title. This Act may be cited as the Public Contract Fraud Act.
(Source: P.A. 86-1324.)

(30 ILCS 545/1) (from Ch. 127, par. 132.51)
Sec. 1. Whenever the General Assembly shall pass any enactment for the construction or repair or any public work or improvement, of the state, of any character or name whatsoever, and the said enactment, shall have become a law, and plans, specifications and estimates for the construction or repair of said public work or improvement have been submitted to and approved by the authorities designated in said law, and an appropriation has been made to defray the estimated expense thereof; any person or persons, commissioner or commissioners, or other officer or officers, entrusted with the execution of said public work or improvement, who shall so change, alter or modify, or permit or connive at such change, alteration or modification by any person or persons under his or their direction or control, directly or indirectly, so as to incur a greater cost and expense in the construction or repair of such public work or improvement, than was specified by the law authorizing it, and the appropriation made in pursuance thereof, shall be deemed guilty of a Class A misdemeanor.
(Source: P.A. 77-2596.)

(30 ILCS 545/2) (from Ch. 127, par. 132.52)
Sec. 2. Spending money without obtaining title to land; approval of title by Attorney General.
(a) Except as otherwise provided in Section 2 of the Superconducting Super Collider Act or for projects constructed under the Bikeway Act, any person or persons, commissioner or commissioners, or other officer or officers, entrusted with the construction or repair of any public work or improvement, as set forth in Section 1, who shall expend or cause to be expended upon such public work or improvement, the whole or any part of the moneys appropriated therefor, or who shall commence work, or in any way authorize work to be commenced, thereon, without first having obtained a title, by purchase, donation, condemnation or otherwise, to all lands needed for such public work or improvement, running to the People of the State of Illinois; such title to be approved by the Attorney General, and his approval certified by the Secretary of State and placed on record in his office, shall be deemed guilty of a Class A misdemeanor.
(b) Approval of title by the Attorney General for all lands needed for a public work or improvement shall not be required as established under subsection (a) of this Section and the State Comptroller may draw warrant in payment of consideration for all such lands without requiring approval of title by the Attorney General if consideration to be paid does not exceed $10,000 and the title acquired for such lands is for:
(1) a fee simple title or easement acquired by the

State for highway right-of-way; or

(2) an acquisition of rights or easements of access,

crossing, light, air or view to, from or over a freeway vested in abutting property; or

(3) a fee simple title or easement used to place

utility lines and connect a permanent public work or improvement owned by the State to main utility lines; or

(4) for the purpose of flood relief or other water

resource projects.

(c) This Section does not apply to any otherwise lawful expenditures for the construction, completion, remodeling, maintenance and equipment of buildings and other facilities made in connection with and upon premises owned by the Illinois Building Authority, nor shall this Section apply to improvements to real estate leased by any State agency as defined in the Illinois State Auditing Act, provided the leasehold improvements were contracted for by an agency with leasing authority and in compliance with the rules and regulations promulgated by such agency for that purpose.
(Source: P.A. 88-676, eff. 12-14-94; 89-78, eff. 6-30-95.)

(30 ILCS 545/3) (from Ch. 127, par. 132.53)
Sec. 3. Any person or persons, commissioner or commissioners, or other officer or officers, as aforesaid, may be prosecuted in any circuit court of this state, on complaint of 2 or more reputable citizens being filed in the office of the clerk of said court; such complaint to be verified by affidavits.
(Source: Laws 1965, p. 3749.)

(30 ILCS 545/4) (from Ch. 127, par. 132.54)
Sec. 4. It shall be the duty of the State's attorney of the county in which such complaint and affidavits are filed, to present the same to the grand jury, next constituted for such court after the filing thereof, and if said grand jury shall indict the person or persons so complained of it shall further be the duty of said State's attorney to prosecute and try the alleged offender or offenders.
(Source: Laws 1933, p. 475.)



30 ILCS 550/ - Public Construction Bond Act.

(30 ILCS 550/0.01) (from Ch. 29, par. 14.9)
Sec. 0.01. Short title. This Act may be cited as the Public Construction Bond Act.
(Source: P.A. 86-1324.)

(30 ILCS 550/1) (from Ch. 29, par. 15)
Sec. 1. Except as otherwise provided by this Act, all officials, boards, commissions, or agents of this State, or of any political subdivision thereof, in making contracts for public work of any kind costing over $50,000 to be performed for the State, or of any political subdivision thereof, shall require every contractor for the work to furnish, supply and deliver a bond to the State, or to the political subdivision thereof entering into the contract, as the case may be, with good and sufficient sureties. The surety on the bond shall be a company that is licensed by the Department of Insurance authorizing it to execute surety bonds and the company shall have a financial strength rating of at least A- as rated by A.M. Best Company, Inc., Moody's Investors Service, Standard & Poor's Corporation, or a similar rating agency. The amount of the bond shall be fixed by the officials, boards, commissions, commissioners or agents, and the bond, among other conditions, shall be conditioned for the completion of the contract, for the payment of material used in the work and for all labor performed in the work, whether by subcontractor or otherwise.
If the contract is for emergency repairs as provided in the Illinois Procurement Code, proof of payment for all labor, materials, apparatus, fixtures, and machinery may be furnished in lieu of the bond required by this Section.
Each such bond is deemed to contain the following provisions whether such provisions are inserted in such bond or not:
"The principal and sureties on this bond agree that all the undertakings, covenants, terms, conditions and agreements of the contract or contracts entered into between the principal and the State or any political subdivision thereof will be performed and fulfilled and to pay all persons, firms and corporations having contracts with the principal or with subcontractors, all just claims due them under the provisions of such contracts for labor performed or materials furnished in the performance of the contract on account of which this bond is given, when such claims are not satisfied out of the contract price of the contract on account of which this bond is given, after final settlement between the officer, board, commission or agent of the State or of any political subdivision thereof and the principal has been made.".
Each bond securing contracts between the Capital Development Board or any board of a public institution of higher education and a contractor shall contain the following provisions, whether the provisions are inserted in the bond or not:
"Upon the default of the principal with respect to undertakings, covenants, terms, conditions, and agreements, the termination of the contractor's right to proceed with the work, and written notice of that default and termination by the State or any political subdivision to the surety ("Notice"), the surety shall promptly remedy the default by taking one of the following actions:
(1) The surety shall complete the work pursuant to a

written takeover agreement, using a completing contractor jointly selected by the surety and the State or any political subdivision; or

(2) The surety shall pay a sum of money to the

obligee, up to the penal sum of the bond, that represents the reasonable cost to complete the work that exceeds the unpaid balance of the contract sum.

The surety shall respond to the Notice within 15 working days of receipt indicating the course of action that it intends to take or advising that it requires more time to investigate the default and select a course of action. If the surety requires more than 15 working days to investigate the default and select a course of action or if the surety elects to complete the work with a completing contractor that is not prepared to commence performance within 15 working days after receipt of Notice, and if the State or any political subdivision determines it is in the best interest of the State to maintain the progress of the work, the State or any political subdivision may continue to work until the completing contractor is prepared to commence performance. Unless otherwise agreed to by the procuring agency, in no case may the surety take longer than 30 working days to advise the State or political subdivision on the course of action it intends to take. The surety shall be liable for reasonable costs incurred by the State or any political subdivision to maintain the progress to the extent the costs exceed the unpaid balance of the contract sum, subject to the penal sum of the bond.".
The surety bond required by this Section may be acquired from the company, agent or broker of the contractor's choice. The bond and sureties shall be subject to the right of reasonable approval or disapproval, including suspension, by the State or political subdivision thereof concerned. In the case of State construction contracts, a contractor shall not be required to post a cash bond or letter of credit in addition to or as a substitute for the surety bond required by this Section.
When other than motor fuel tax funds, federal-aid funds, or other funds received from the State are used, a political subdivision may allow the contractor to provide a non-diminishing irrevocable bank letter of credit, in lieu of the bond required by this Section, on contracts under $100,000 to comply with the requirements of this Section. Any such bank letter of credit shall contain all provisions required for bonds by this Section.
(Source: P.A. 98-216, eff. 8-9-13; 98-1018, eff. 8-22-14.)

(30 ILCS 550/1.5)
Sec. 1.5. Public private agreements. This Act applies to any public private agreement entered into under the Public Private Agreements for the Illiana Expressway Act or the Public-Private Agreements for the South Suburban Airport Act.
(Source: P.A. 98-109, eff. 7-25-13.)

(30 ILCS 550/1.7)
Sec. 1.7. Public-private agreements. This Act applies to any public-private agreement entered into under the Public-Private Partnerships for Transportation Act.
(Source: P.A. 97-502, eff. 8-23-11.)

(30 ILCS 550/2) (from Ch. 29, par. 16)
Sec. 2. Every person furnishing material or performing labor, either as an individual or as a sub-contractor, hereinafter referred to as Claimant, for any contractor, with the State, or a political subdivision thereof where bond or letter of credit shall be executed as provided in this Act, shall have the right to sue on such bond or letter of credit in the name of the State, or the political subdivision thereof entering into such contract, as the case may be, for his use and benefit, and in such suit the plaintiff shall file a copy of such bond or letter of credit, certified by the party or parties in whose charge such bond or letter of credit shall be, which copy shall, unless execution thereof be denied under oath, be prima facie evidence of the execution and delivery of the original; provided, however, that this Act shall not be taken to in any way make the State, or the political subdivision thereof entering into such contract, as the case may be, liable to such sub-contractor, materialman or laborer to any greater extent than it was liable under the law as it stood before the adoption of this Act.
Provided, however, that any Claimant having a claim for labor and material furnished to the State shall have no such right of action unless it shall have filed a verified notice of said claim with the officer, board, bureau or department awarding the contract, within 180 days after the date of the last item of work or the furnishing of the last item of materials, and shall have furnished a copy of such verified notice to the contractor within 10 days of the filing of the notice with the agency awarding the contract.
When any Claimant has a claim for labor and material furnished to a political subdivision, the Claimant shall have no right of action unless it shall have filed a verified notice of that claim with the Clerk or Secretary of the political subdivision within 180 days after the date of the last item of work or furnishing of the last item of materials, and shall have filed a copy of that verified notice upon the contractor in a like manner as provided herein within 10 days after the filing of the notice with the Clerk or Secretary.
The Claimant may file said verified notice by using personal service or by depositing the verified notice in the United States Mail, postage prepaid, certified or restricted delivery return receipt requested limited to addressee only. The verified notice shall be deemed filed on the date personal service occurs or the date when the verified notice is mailed in the form and manner provided in this Section.
The claim shall be verified and shall contain (1) the name and address of the claimant; the business address of the Claimant within this State and if the Claimant shall be a foreign corporation having no place of business within the State, the notice shall state the principal place of business of said corporation and in the case of a partnership, the notice shall state the names and residences of each of the partners; (2) the name of the contractor for the government; (3) the name of the person, firm or corporation by whom the Claimant was employed or to whom he or it furnished materials; (4) a brief description of the public improvement; (5) a description of the Claimant's contract as it pertains to the public improvement, describing the work done by the Claimant and stating the total amount due and unpaid as of the date of verified notice.
No defect in the notice herein provided for shall deprive the Claimant of his right of action under this article unless it shall affirmatively appear that such defect has prejudiced the rights of an interested party asserting the same.
Provided, further, that no action shall be brought later than one year after the date of the furnishing of the last item of work or materials by the Claimant. Such action shall be brought only in the circuit court of this State in the judicial circuit in which the contract is to be performed.
The remedy provided in this Section is in addition to and independent of any other rights and remedies provided at law or in equity. A waiver of rights under the Mechanics Lien Act shall not constitute a waiver of rights under this Section unless specifically stated in the waiver.
(Source: P.A. 99-673, eff. 1-1-17.)

(30 ILCS 550/3)
Sec. 3. Builder or developer cash bond or other surety.
(a) A county or municipality may not require a cash bond, irrevocable letter of credit, surety bond, or letter of commitment issued by a bank, savings and loan association, surety, or insurance company from a builder or developer to guarantee completion of a project improvement when the builder or developer has filed with the county or municipal clerk a current, irrevocable letter of credit, surety bond, or letter of commitment issued by a bank, savings and loan association, surety, or insurance company, deemed good and sufficient by the county or municipality accepting such security, in an amount equal to or greater than 110% of the amount of the bid on each project improvement. A builder or developer has the option to utilize a cash bond, irrevocable letter of credit, surety bond, or letter of commitment, issued by a bank, savings and loan association, surety, or insurance company, deemed good and sufficient by the county or municipality, to satisfy any cash bond requirement established by a county or municipality. Except for a municipality or county with a population of 1,000,000 or more, the county or municipality must approve and deem a surety or insurance company good and sufficient for the purposes set forth in this Section if the surety or insurance company is authorized by the Illinois Department of Insurance to sell and issue sureties in the State of Illinois.
(b) If a county or municipality receives a cash bond, irrevocable letter of credit, or surety bond from a builder or developer to guarantee completion of a project improvement, the county or municipality shall (i) register the bond under the address of the project and the construction permit number and (ii) give the builder or developer a receipt for the bond. The county or municipality shall establish and maintain a separate account for all cash bonds received from builders and developers to guarantee completion of a project improvement.
(c) The county or municipality shall refund a cash bond to a builder or developer, or release the irrevocable letter of credit or surety bond, within 60 days after the builder or developer notifies the county or municipality in writing of the completion of the project improvement for which the bond was required. For these purposes, "completion" means that the county or municipality has determined that the project improvement for which the bond was required is complete or a licensed engineer or licensed architect has certified to the builder or developer and the county or municipality that the project improvement has been completed to the applicable codes and ordinances. The county or municipality shall pay interest to the builder or developer, beginning 60 days after the builder or developer notifies the county or municipality in writing of the completion of the project improvement, on any bond not refunded to a builder or developer, at the rate of 1% per month.
(d) A home rule county or municipality may not require or maintain cash bonds, irrevocable letters of credit, surety bonds, or letters of commitment issued by a bank, savings and loan association, surety, or insurance company from builders or developers in a manner inconsistent with this Section. This Section supersedes and controls over other provisions of the Counties Code or Illinois Municipal Code as they apply to and guarantee completion of a project improvement that is required by the county or municipality, regardless of whether the project improvement is a condition of annexation agreements. This Section is a denial and limitation under subsection (i) of Section 6 of Article VII of the Illinois Constitution on the concurrent exercise by a home rule county or municipality of powers and functions exercised by the State.
(Source: P.A. 96-1000, eff. 7-2-10.)



30 ILCS 555/ - Illinois Mined Coal Act.

(30 ILCS 555/0.01) (from Ch. 29, par. 35.9)
Sec. 0.01. Short title. This Act may be cited as the Illinois Mined Coal Act.
(Source: P.A. 86-1324.)

(30 ILCS 555/1) (from Ch. 29, par. 36)
Sec. 1. The board of trustees or other officer in charge of every institution in the State of Illinois which is supported in whole or in part by public funds or which is owned by any municipal corporation or political subdivision of this State, who are authorized and required to purchase coal for fuel purposes in the operation of any such institution, shall be required to purchase and use coal which is mined in the State of Illinois, if the cost of coal mined in the State of Illinois is not more than ten per cent (10%) greater than the cost of coal mined in any other State or States, including the cost of transportation.
(Source: Laws 1937, p. 1207.)

(30 ILCS 555/2) (from Ch. 29, par. 37)
Sec. 2. The term "institution" as used in this Act shall mean all institutions maintained by the State or by any municipal corporation or political subdivision thereof, including municipally owned public utility plants.
(Source: Laws 1937, p. 1207.)

(30 ILCS 555/3) (from Ch. 29, par. 38)
Sec. 3.
Any trustee or officer who shall violate any of the provisions of this Act shall be deemed guilty of a petty offense.
(Source: P.A. 77-2367.)

(30 ILCS 555/4) (from Ch. 29, par. 39)
Sec. 4. The Department of Natural Resources shall, upon its own motion or upon complaint, investigate any violations of this Act. If after any such investigation such Department is satisfied that any of the provisions of this Act have been violated, it shall institute proceedings for the prosecution of such violators in the circuit court.
(Source: P.A. 89-445, eff. 2-7-96.)



30 ILCS 557/ - Public Construction Contract Act.

(30 ILCS 557/1)
Sec. 1. Short title. This Act may be cited as the Public Construction Contract Act.
(Source: P.A. 91-647, eff. 11-30-99.)

(30 ILCS 557/5)
Sec. 5. Definitions. As used in this Act:
"Contractor" means a person who contracts with a governmental entity to improve real property or to perform or manage construction. "Contractor" does not mean a person licensed under the Illinois Architecture Practice Act of 1989, the Illinois Professional Land Surveyor Act of 1989, or the Professional Engineering Practice Act of 1989.
"Governmental entity" means a county, a municipality, a township, a public educational institution, a special district, or any political subdivision thereof. "Governmental entity" does not include the Metropolitan Water Reclamation District.
"Improve" means to build, alter, repair, or demolish an improvement on, connected with, or beneath the surface of any real property; to excavate, clear, grade, fill, or landscape any real property; to construct driveways or roadways; or to perform labor on improvements.
"Improvement" includes, but is not limited to, all or any part of any building, structure, erection, alteration, demolition, excavation, clearing, grading, filling, landscaping, trees, shrubbery, driveways, or roadways on real property.
"Person" means an individual, corporation, partnership, association, governmental entity, or any other legal entity.
"Real property" means the real estate that is improved, including, but not limited to, lands, leaseholds, tenements, hereditaments, and improvements placed on the real estate.
(Source: P.A. 91-647, eff. 11-30-99.)

(30 ILCS 557/10)
Sec. 10. Contract requirements. If a contract between a contractor and a governmental entity for an improvement exceeds $75,000, all of the following provisions apply to that contract:
(1) If a contractor discovers one or both of the following physical conditions at the surface or subsurface of the site, the contractor must notify the governmental entity of the condition, in writing, before disturbing the condition:
(A) A subsurface or latent physical condition at the

site differing materially from conditions indicated in the contract.

(B) An unknown physical condition at the site of an

unusual nature differing materially from the conditions ordinarily encountered and generally recognized as inhering in work of the kind provided for in the contract.

(2) If the governmental entity receives notice from the contractor under subdivision (1), the governmental entity must promptly investigate the physical condition.
(3) If the governmental entity determines that the physical condition (i) does materially differ from the conditions indicated in the contract or ordinarily encountered in the work of the kind provided for in the contract and (ii) will cause an increase or decrease in the costs or time needed to perform the contract, the governmental entity must make an equitable adjustment to and modify the contract in writing.
(4) The contractor may not make a claim for additional costs or time because of a physical condition at the site, unless the contractor has provided notice to the governmental entity under subdivision (1).
(5) The contractor may not make a claim for an adjustment after the contractor has received a final payment under the contract.
(Source: P.A. 91-647, eff. 11-30-99.)

(30 ILCS 557/15)
Sec. 15. Arbitration. A contractor and governmental entity may, by mutual agreement, arbitrate the contractor's entitlement to recover the actual increase in contract time or costs incurred because of a physical condition at the site. The judgment rendered may be entered in any court having jurisdiction over the matter.
(Source: P.A. 91-647, eff. 11-30-99.)

(30 ILCS 557/20)
Sec. 20. Incorporation into contract. The provisions of Section 10 of this Act are incorporated into and considered a part of every contract for improvements between a contractor and governmental entity.
(Source: P.A. 91-647, eff. 11-30-99.)

(30 ILCS 557/25)
Sec. 25. Limitation. Nothing in this Act limits the rights or remedies otherwise available to a contractor or governmental entity under any other law or under the Constitution of the State of Illinois.
(Source: P.A. 91-647, eff. 11-30-99.)

(30 ILCS 557/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 91-647, eff. 11-30-99.)



30 ILCS 561/ - Airport and Correctional Facility Land Disclosure Act.

(30 ILCS 561/1)
Sec. 1. Short title. This Act may be cited as the Airport and Correctional Facility Land Disclosure Act.
(Source: P.A. 92-294, eff. 8-9-01.)

(30 ILCS 561/5)
Sec. 5. Disclosure required. Neither the State nor any unit of local government may enter into any agreement or understanding for the use or acquisition of land that is intended to be used or acquired for airport purposes or for a correctional facility unless full disclosure of all beneficial interests in the land is made under this Act.
(Source: P.A. 92-294, eff. 8-9-01.)

(30 ILCS 561/10)
Sec. 10. Beneficial interests. Each holder of any beneficial interest in the land, including without limitation beneficial interests in a land trust, must be disclosed, including both individuals and other entities. If any beneficial interest is held by an entity, other than an entity whose shares are publicly traded, and not by an individual, then all the holders of any beneficial interest in that entity must be disclosed. This requirement continues at each level of holders of beneficial interests until all beneficial interests of all individuals in all entities, other than entities whose shares are publicly traded, have been disclosed.
(Source: P.A. 92-294, eff. 8-9-01.)

(30 ILCS 561/15)
Sec. 15. Written statement. Disclosure must be made by a written statement filed with the appropriate State agency or unit of local government contemporaneously with the execution of the agreement or understanding. Each individual and entity must be disclosed by name and address and by a description of the interest held, including the percentage interest in the land held by the individual or entity. The statement must be verified, subject to penalty of perjury, by the individual who holds the greatest percentage of beneficial interest in the land.
(Source: P.A. 92-294, eff. 8-9-01.)

(30 ILCS 561/20)
Sec. 20. Recordation. The State agency or unit of local government must file the statement of record with the recorder of each county in which any part of the land is located within 3 business days after the statement is filed with the State agency or unit of local government.
(Source: P.A. 92-294, eff. 8-9-01.)

(30 ILCS 561/25)
Sec. 25. Agreements and understandings void. Any agreement or understanding in violation of this Act is void.
(Source: P.A. 92-294, eff. 8-9-01.)

(30 ILCS 561/30)
Sec. 30. Other disclosure requirements. The disclosure required under this Act is in addition to, and not in lieu of, any other disclosure required by law.
(Source: P.A. 92-294, eff. 8-9-01.)

(30 ILCS 561/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 92-294, eff. 8-9-01.)



30 ILCS 562/ - State Real Property Leasing Act.

(30 ILCS 562/1)
Sec. 1. Short title. This Act may be cited as the State Real Property Leasing Act.
(Source: P.A. 88-676, eff. 12-14-94.)

(30 ILCS 562/1.5)
Sec. 1.5. Leasing to tax delinquents prohibited. A State agency shall not lease any real property to a person who is delinquent in paying any real property taxes on a leasehold estate under Section 9-195 of the Property Tax Code. If a State agency receives notice that a lessee of property under the agency's control is delinquent in paying property taxes, the agency shall notify the lessee that the lessee has 60 days to pay the delinquent taxes, plus penalties and interest, if any, or the lease shall be terminated. If the lessee fails to submit proof to the agency that the lessee has paid the taxes, penalties, and interest, the agency shall terminate the lease. A person whose lease was terminated under this Section is not allowed to lease State-owned real property or bid on a lease for State-owned real property for a period of 2 years after the termination of the lease.
Within 60 days after entering into an agreement to lease State-owned real property, the State agency leasing the State-owned real property shall notify the county clerk of the county in which the real property is located of the name and mailing address of the lessee.
(Source: P.A. 92-651, eff. 7-11-02.)

(30 ILCS 562/5)
Sec. 5. (Amendatory provisions; text omitted).
(Source: P.A. 88-676, eff. 12-14-94; text omitted.)

(30 ILCS 562/10)
Sec. 10. (Amendatory provisions; text omitted).
(Source: P.A. 88-676, eff. 12-14-94; text omitted.)

(30 ILCS 562/15)
Sec. 15. (Amendatory provisions; text omitted).
(Source: P.A. 88-676, eff. 12-14-94; text omitted.)

(30 ILCS 562/17)
Sec. 17. (Amendatory provisions; text omitted).
(Source: P.A. 88-676, eff. 12-14-94; text omitted.)

(30 ILCS 562/20)
Sec. 20. (Amendatory provisions; text omitted).
(Source: P.A. 88-676, eff. 12-14-94; text omitted.)

(30 ILCS 562/22)
Sec. 22. (Amendatory provisions; text omitted).
(Source: P.A. 88-676, eff. 12-14-94; text omitted.)

(30 ILCS 562/25)
Sec. 25. (Amendatory provisions; text omitted).
(Source: P.A. 88-676, eff. 12-14-94; text omitted.)

(30 ILCS 562/30)
Sec. 30. (Amendatory provisions; text omitted).
(Source: P.A. 88-676, eff. 12-14-94; text omitted.)

(30 ILCS 562/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 88-676, eff. 12-14-94.)



30 ILCS 565/ - Steel Products Procurement Act.

(30 ILCS 565/1) (from Ch. 48, par. 1801)
Sec. 1. This Act shall be known and may be cited as the "Steel Products Procurement Act".
(Source: P.A. 83-1030.)

(30 ILCS 565/2) (from Ch. 48, par. 1802)
Sec. 2. It is hereby found and declared by the Illinois General Assembly that
(1) The production of steel products provides the jobs and family incomes of hundreds of thousands of people in this State and, in turn, the jobs and family incomes of millions of persons in the United States;
(2) The taxes paid to the State and its political subdivisions by employers and employees engaged in the production and sale of steel products are a large source of public revenues in the State;
(3) The economy and general welfare of this State and its people, as well as the economy and general welfare of the United States, are inseparably related to the preservation and development of industry in this State, as well as all the other states of this nation.
The General Assembly therefore declares it to be the policy of the State of Illinois that all public officers and agencies should aid and promote the economy of the State and the United States by specifying steel products produced in the United States in all contracts for construction, reconstruction, repair, improvement or maintenance of public works.
(Source: P.A. 83-1030.)

(30 ILCS 565/3) (from Ch. 48, par. 1803)
Sec. 3. For the purposes of this Act, the following words have the meanings ascribed to them in this Section unless the context clearly requires otherwise.
(a) "Public agency" means the State of Illinois, its departments, agencies, boards, commissions and institutions, and all units of local government, including school districts.
(b) "United States" means the United States and any place subject to the jurisdiction thereof.
(c) "Steel products" means products rolled, formed, shaped, drawn, extruded, forged, cast, fabricated, or otherwise similarly processed, or processed by a combination of two or more such operations, from steel made in the United States by the open hearth, basic oxygen, electric furnace, Bessemer or other steel making process.
(Source: P.A. 83-1030.)

(30 ILCS 565/4) (from Ch. 48, par. 1804)
Sec. 4. Each contract for the construction, reconstruction, alteration, repair, improvement or maintenance of public works made by a public agency shall contain a provision that steel products used or supplied in the performance of that contract or any subcontract thereto shall be manufactured or produced in the United States.
The provisions of this Section shall not apply:
(1) Where the contract involves an expenditure of less than $500.
(2) Where the executive head of the public agency certifies in writing that (a) the specified products are not manufactured or produced in the United States in sufficient quantities to meet the agency's requirements or cannot be manufactured or produced in the United States within the necessary time in sufficient quantities to meet the agency's requirements, or (b) obtaining the specified products, manufactured or produced in the United States would increase the cost of the contract by more than 10%.
(3) When its application is not in the public interest.
(Source: P.A. 83-1030.)

(30 ILCS 565/5) (from Ch. 48, par. 1805)
Sec. 5. No public agency may authorize, provide for or make any payment to any vendor or contractor upon any contract in violation of Section 4. It shall be a business offense for any vendor or contractor to knowingly enter into any contract in violation of Section 4 or to knowingly violate contract provisions required by Section 4. Each such violation shall subject the violator to a fine of the greater of $5,000 or the payment price received by him as a result of such violation. The Attorney General is authorized to file and prosecute a complaint in the circuit court of any county in which the contract was in whole or in part executed or performed.
(Source: P.A. 83-1030.)

(30 ILCS 565/6) (from Ch. 48, par. 1806)
Sec. 6. This Act shall apply only to contracts and subcontracts entered into after the effective date of this Act, and shall not limit the use or supply of steel products purchased or leased prior to the effective date of this Act.
(Source: P.A. 83-1030.)

(30 ILCS 565/7) (from Ch. 48, par. 1807)
Sec. 7. Nothing in this Act is intended to contravene any existing treaty, law, agreement or regulation of the United States. Contracts entered into in accordance with an existing treaty, law, agreement or regulation of the United States shall not be in violation of this Act to the extent of such accordance.
(Source: P.A. 83-1030.)



30 ILCS 570/ - Employment of Illinois Workers on Public Works Act.

(30 ILCS 570/0.01) (from Ch. 48, par. 2200)
Sec. 0.01. Short title. This Article 2 may be cited as the Employment of Illinois Workers on Public Works Act. In this Article 2, references to this Act mean this Article 2.
(Source: P.A. 96-929, eff. 6-16-10.)

(30 ILCS 570/1) (from Ch. 48, par. 2201)
Sec. 1. Definitions. For the purposes of this Act, the following words have the meanings ascribed to them in this Section.
(1) "Illinois laborer" refers to any person who has resided in Illinois for at least 30 days and intends to become or remain an Illinois resident.
(2) "A period of excessive unemployment" means any month immediately following 2 consecutive calendar months during which the level of unemployment in the State of Illinois has exceeded 5% as measured by the United States Bureau of Labor Statistics in its monthly publication of employment and unemployment figures.
(3) "Hazardous waste" has the definition ascribed to it in Section 3.220 of the Illinois Environmental Protection Act, approved June 29, 1970, as amended.
(4) "Interested party" means a person or entity with an interest in compliance with this Act.
(5) "Entity" means any sole proprietor, partnership, firm, corporation, limited liability company, association, or other business enterprise; however, the term "entity" does not include (i) the State of Illinois or its officers, agencies, or political subdivisions or (ii) the federal government.
(6) "Public works" means any fixed work construction or improvement for the State of Illinois or any political subdivision of the State if that fixed work construction or improvement is funded or financed in whole or in part with State funds or funds administered by the State of Illinois.
(Source: P.A. 96-929, eff. 6-16-10.)

(30 ILCS 570/1.1) (from Ch. 48, par. 2201.1)
Sec. 1.1. Findings. The General Assembly finds and declares that unemployment in the Illinois construction industry has traditionally tended to be higher in those counties which border upon other states. Further, the General Assembly finds and declares that the over-utilization of out-of-state laborers on public works projects or improvements for the State of Illinois or any political subdivision, municipal corporation or other governmental units thereof is a contributing factor to higher levels of unemployment both in the border counties and throughout Illinois. It is the public policy of this State and the objective of this Act to promote the general welfare of the people of this State by ensuring that Illinois laborers are utilized to the greatest extent possible on public works projects or improvements for the State of Illinois or any political subdivision, municipal corporation or other governmental units thereof. To this end, this Act shall be liberally construed to effectuate its purpose.
(Source: P.A. 96-929, eff. 6-16-10.)

(30 ILCS 570/2) (from Ch. 48, par. 2202)
Sec. 2. Applicability. This Act applies to all labor on public works projects or improvements, including projects involving the clean-up and on-site disposal of hazardous waste, but excluding emergency response or immediate removal activities, whether skilled, semi-skilled or unskilled, whether manual or non-manual.
(Source: P.A. 96-929, eff. 6-16-10.)

(30 ILCS 570/2.5)
Sec. 2.5. Public private agreements. This Act applies to any public private agreement entered into under the Public Private Agreements for the Illiana Expressway Act and the Public-Private Agreements for the South Suburban Airport Act.
(Source: P.A. 98-109, eff. 7-25-13.)

(30 ILCS 570/2.7)
Sec. 2.7. Public-private agreements. This Act applies to any public-private agreement entered into under the Public-Private Partnerships for Transportation Act.
(Source: P.A. 97-502, eff. 8-23-11.)

(30 ILCS 570/3) (from Ch. 48, par. 2203)
Sec. 3. Employment of Illinois laborers. Whenever there is a period of excessive unemployment in Illinois, if a person or entity is charged with the duty, either by law or contract, of (1) constructing or building any public works, as defined in this Act, or (2) the clean-up and on-site disposal of hazardous waste for the State of Illinois or any political subdivision of the State, and that clean-up or on-site disposal is funded or financed in whole or in part with State funds or funds administered by the State of Illinois, then that person or entity shall employ at least 90% Illinois laborers on such project. Any public works project financed in whole or in part by federal funds administered by the State of Illinois is covered under the provisions of this Act, to the extent permitted by any applicable federal law or regulation. Every public works contract let by any such person shall contain a provision requiring that such labor be used: Provided, that other laborers may be used when Illinois laborers as defined in this Act are not available, or are incapable of performing the particular type of work involved, if so certified by the contractor and approved by the contracting officer.
(Source: P.A. 96-929, eff. 6-16-10.)

(30 ILCS 570/4) (from Ch. 48, par. 2204)
Sec. 4. Non-resident executive and technical experts. Every contractor on a public works project or improvement or hazardous waste clean-up and on-site disposal project in this State may place on such work no more than 3, or 6 in the case of a hazardous waste clean-up and on-site disposal project, of his regularly employed non-resident executive and technical experts, even though they do not qualify as Illinois laborers as defined in Section 1 of this Act.
(Source: P.A. 96-929, eff. 6-16-10.)

(30 ILCS 570/5) (from Ch. 48, par. 2205)
Sec. 5. Expenditure of federal funds.
(a) In all contracts involving the expenditure of federal aid funds in relation to a public works project or improvement, this Act shall not be enforced in such manner as to conflict with any federal statutes or rules and regulations.
(b) When federal expenditures are used in combination with State expenditures for clean-up and on-site disposal of hazardous waste, it shall be the responsibility of the Illinois Environmental Protection Agency to notify, with respect to such project, any Illinois hazardous waste cleanup contractor who has requested such notification of the date when bids will be accepted for such projects and the requirements necessary to successfully compete for such projects.
(Source: P.A. 96-929, eff. 6-16-10.)

(30 ILCS 570/6) (from Ch. 48, par. 2206)
Sec. 6. Penalties. Any person or entity that violates the provisions of this Act is subject to a civil penalty in an amount not to exceed $1,000 for each violation found in the first investigation by the Department, not to exceed $5,000 for each violation found in the second investigation by the Department, and not to exceed $15,000 for a third or subsequent violation found in any subsequent investigation by the Department. Each violation of this Act for each worker and for each day the violation continues constitutes a separate and distinct violation. In determining the amount of the penalty, the Department shall consider the appropriateness of the penalty to the person or entity charged, upon determination of the gravity of the violations. The collection of these penalties shall be enforced in a civil action brought by the Attorney General on behalf of the Department.
(Source: P.A. 96-929, eff. 6-16-10.)

(30 ILCS 570/7) (from Ch. 48, par. 2207)
Sec. 7. Enforcement. It is the duty of the Department of Labor to enforce the provisions of this Act. The Department has the power to conduct investigations in connection with the administration and enforcement of this Act, and any investigator with the Department is authorized to visit and inspect, at all reasonable times, any places covered by this Act and is authorized to inspect, at all reasonable times, documents related to the determination of whether a violation of the Act exists. The Department may compel, by subpoena, the attendance and testimony of witnesses and the production of books, payrolls, records, papers, and other evidence in any investigation and may administer oaths to witnesses. The Department of Labor, as represented by the Attorney General, is empowered to: (i) issue and cause to be served on any person or entity an order to cease and desist from further violation of this Act, (ii) take affirmative or other action as deemed reasonable to eliminate the effect of the violation, (iii) collect any civil penalties assessed by the Department pursuant to Section 6 of this Act, and (iv) sue for injunctive relief against the awarding of any contract or the continuation of any work under any contract for public works or improvements or for the clean-up and on-site disposal of hazardous waste at a time when the provisions of this Act are not being met.
(Source: P.A. 96-929, eff. 6-16-10.)

(30 ILCS 570/7.05)
Sec. 7.05. Review. Any party seeking review of the Department's determination may file a written request for an informal conference. The request must be received by the Department within 15 calendar days after the date of issuance of the Department's determination. During the conference, the party seeking review may present written or oral information and arguments as to why the Department's determination should be amended or vacated. The Department shall consider the information and arguments presented and issue a written decision advising all parties of the outcome of the conference.
(Source: P.A. 96-929, eff. 6-16-10.)

(30 ILCS 570/7.10)
Sec. 7.10. Employment of Illinois Workers on Public Works Projects Fund. All moneys received by the Department as civil penalties under this Act shall be deposited into the Employment of Illinois Workers on Public Works Projects Fund and shall be used, subject to appropriation by the General Assembly, by the Department for administration, investigation, and other expenses incurred in carrying out its powers and duties under this Act. The Department shall hire as many investigators and other personnel as may be necessary to carry out the purposes of this Act. Any moneys in the Fund at the end of a fiscal year in excess of those moneys necessary for the Department to carry out its powers and duties under this Act shall be available for appropriation to the Department for the next fiscal year for any of the Department's duties.
(Source: P.A. 96-929, eff. 6-16-10.)

(30 ILCS 570/7.15)
Sec. 7.15. Private right of action.
(a) Any interested party or person aggrieved by a violation of this Act or any rule adopted under this Act may file suit in circuit court, in the county where the alleged offense occurred or where any party to the action resides, without regard to exhaustion of any alternative administrative remedies provided in this Act. Actions may only be brought (i) 30 days or more after a complaint has been filed with the Department of Labor by any interested party or person aggrieved by a violation of this Act or (ii) any time after the filing of a complaint if the Department of Labor notifies any interested party or person aggrieved by a violation of this Act that the Department will not proceed with the complaint. Actions may be brought by one or more persons or entities for and on behalf of themselves and other persons or entities similarly situated. A person or entity whose rights have been violated under this Act is entitled to collect:
(1) attorney's fees and costs; and
(2) compensatory damages in an amount not to exceed

$500 for each violation of this Act or any rule adopted under this Act. Each violation of this Act for each worker and for each day the violation continues constitutes a separate and distinct violation.

(b) The right of an interested party or aggrieved person to bring an action under this Section terminates upon the passing of 3 years from the date of completion and acceptance of the public works project in question.
(Source: P.A. 96-929, eff. 6-16-10.)

(30 ILCS 570/7.20)
Sec. 7.20. Rulemaking. The Department may adopt reasonable rules to implement and administer this Act. For purposes of this Act, the General Assembly finds that the adoption of rules to implement this Act is deemed an emergency and necessary for the public interest and welfare.
(Source: P.A. 96-929, eff. 6-16-10.)



30 ILCS 571/ - Project Labor Agreements Act.

(30 ILCS 571/1)
Sec. 1. Short title. This Act may be cited as the Project Labor Agreements Act.
(Source: P.A. 97-199, eff. 7-27-11.)

(30 ILCS 571/5)
Sec. 5. Findings.
(a) The State of Illinois has a compelling interest in awarding public works contracts so as to ensure the highest standards of quality and efficiency at the lowest responsible cost.
(b) A project labor agreement, which is a form of pre-hire collective bargaining agreement covering all terms and conditions of employment on a specific project, can ensure the highest standards of quality and efficiency at the lowest responsible cost on appropriate public works projects.
(c) The State of Illinois has a compelling interest that a highly skilled workforce be employed on public works projects to ensure lower costs over the lifetime of the completed project for building, repairs, and maintenance.
(d) Project labor agreements provide the State of Illinois with a guarantee that public works projects will be completed with highly skilled workers.
(e) Project labor agreements provide for peaceful, orderly, and mutually binding procedures for resolving labor issues without labor disruption, preventing significant lost-time on construction projects.
(f) Project labor agreements allow public agencies to predict more accurately the actual cost of the public works project.
(g) The use of project labor agreements can be of particular benefit to complex construction projects.
(Source: P.A. 97-199, eff. 7-27-11; 97-813, eff. 7-13-12.)

(30 ILCS 571/10)
Sec. 10. Public works projects. On a project-by-project basis, a State department, agency, authority, board, or instrumentality that is under the control of the Governor shall include a project labor agreement on a public works project when that department, agency, authority, board, or instrumentality has determined that the agreement advances the State's interests of cost, efficiency, quality, safety, timeliness, skilled labor force, labor stability, or the State's policy to advance minority-owned and women-owned businesses and minority and female employment. For purposes of this Act, any corrective action performed pursuant to Title XVI of the Environmental Protection Act for which payment from the Underground Storage Tank Fund is requested shall be considered a public works project.
(Source: P.A. 97-199, eff. 7-27-11; 98-109, eff. 7-25-13.)

(30 ILCS 571/15)
Sec. 15. Public works projects funded with federal funds. When it has been determined that a project labor agreement is appropriate, and in furtherance of the President's Executive Order 13502, the State department, agency, authority, board, or instrumentality responsible for awarding the project may include a project labor agreement on a public works project funded in whole or in part with federal funds.
(Source: P.A. 97-199, eff. 7-27-11.)

(30 ILCS 571/20)
Sec. 20. Negotiation of agreement. When it has been determined that a project labor agreement is appropriate for a particular public works project, the State department, agency, authority, board, or instrumentality responsible for awarding the project shall in good faith negotiate a project labor agreement with labor organizations engaged in the construction industry. If the State department, agency, authority, board, or instrumentality and the labor organizations engaged in the construction industry ("the parties") cannot agree to the terms of the project labor agreement, the Governor shall appoint a designee to assist the parties in reaching an agreement.
(Source: P.A. 97-199, eff. 7-27-11.)

(30 ILCS 571/25)
Sec. 25. Contents of agreement. Pursuant to this Act, any project labor agreement shall:
(a) Set forth effective, immediate, and mutually

binding procedures for resolving jurisdictional labor disputes and grievances arising before the completion of work.

(b) Contain guarantees against strikes, lockouts, or

similar actions.

(c) Ensure a reliable source of skilled and

experienced labor.

(d) For minorities and women as defined under the

Business Enterprise for Minorities, Women, and Persons with Disabilities Act, set forth goals for apprenticeship hours to be performed by minorities and women and set forth goals for total hours to be performed by underrepresented minorities and women.

(e) Permit the selection of the lowest qualified

responsible bidder, without regard to union or non-union status at other construction sites.

(f) Bind all contractors and subcontractors on the

public works project through the inclusion of appropriate bid specifications in all relevant bid documents.

(g) Include such other terms as the parties deem

appropriate.

(Source: P.A. 100-391, eff. 8-25-17.)

(30 ILCS 571/30)
Sec. 30. Publicly disclosed finding. Any decision to use a project labor agreement in connection with a public works project by a State department, agency, authority, board, or instrumentality shall be supported by a written, publicly disclosed finding by the department, agency, authority, board, or instrumentality, setting forth the justification for use of the project labor agreement.
(Source: P.A. 97-199, eff. 7-27-11.)

(30 ILCS 571/35)
Sec. 35. Compliance. All State departments, agencies, authorities, boards, and instrumentalities shall ensure that all public works projects are implemented in a manner consistent with the terms of this Act and are in full compliance with all statutes, regulations, and Executive Orders.
(Source: P.A. 97-199, eff. 7-27-11.)

(30 ILCS 571/37)
Sec. 37. Quarterly report; annual report. A State department, agency, authority, board, or instrumentality that has a project labor agreement in connection with a public works project shall prepare a quarterly report that includes workforce participation under the agreement by minorities and women as defined under the Business Enterprise for Minorities, Women, and Persons with Disabilities Act. These reports shall be submitted to the Illinois Department of Labor. The Illinois Department of Labor shall submit to the General Assembly and the Governor an annual report that details the number of minorities and women employed under all public labor agreements within the State.
(Source: P.A. 100-391, eff. 8-25-17.)

(30 ILCS 571/40)
Sec. 40. Severability. Nothing in this Act shall be construed to contravene any state or federal law or to jeopardize the State's entitlement to federal funding. If any provision of this Act or its application to any person or circumstance is held invalid by any court of competent jurisdiction, this invalidity does not affect any other provision or application of this Act that can be given effect without the invalid provision or application. To achieve this purpose, the provisions of this Act are declared to be severable.
(Source: P.A. 97-199, eff. 7-27-11.)

(30 ILCS 571/45)
Sec. 45. (Amendatory provisions; text omitted).
(Source: P.A. 97-199, eff. 7-27-11; text omitted.)

(30 ILCS 571/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 97-199, eff. 7-27-11.)



30 ILCS 575/ - Business Enterprise for Minorities, Women, and Persons with Disabilities Act.

(30 ILCS 575/0.01) (from Ch. 127, par. 132.600)
(Section scheduled to be repealed on June 30, 2020)
Sec. 0.01. Short title. This Act may be cited as the Business Enterprise for Minorities, Women, and Persons with Disabilities Act.
(Source: P.A. 100-391, eff. 8-25-17.)

(30 ILCS 575/1) (from Ch. 127, par. 132.601)
(Section scheduled to be repealed on June 30, 2020)
Sec. 1. Purpose. The State of Illinois declares that it is the public policy of the State to promote and encourage the continuing economic development of minority-owned and women-owned and operated businesses and that minority-owned and women-owned and operated businesses participate in the State's procurement process as both prime and subcontractors. The State of Illinois has observed that the goals established in this Act have served to increase the participation of minority and women businesses in contracts awarded by the State. The State hereby declares that the adoption of this amendatory Act of 1989 shall serve the State's continuing interest in promoting open access in the awarding of State contracts to disadvantaged small business enterprises victimized by discriminatory practices. Furthermore, after reviewing evidence of the high level of attainment of the 10% minimum goals established under this Act, and, after considering evidence that minority and women businesses, as established in 1982, constituted and continue to constitute more than 10% of the businesses operating in this State, the State declares that the continuation of such 10% minimum goals under this amendatory Act of 1989 is a narrowly tailored means of promoting open access and thus the further growth and development of minority and women businesses.
The State of Illinois further declares that it is the public policy of this State to promote and encourage the continuous economic development of businesses owned by persons with disabilities and a 2% contracting goal is a narrowly tailored means of promoting open access and thus the further growth and development of those businesses.
(Source: P.A. 100-391, eff. 8-25-17.)

(30 ILCS 575/2)
(Section scheduled to be repealed on June 30, 2020)
Sec. 2. Definitions.
(A) For the purpose of this Act, the following terms shall have the following definitions:
(1) "Minority person" shall mean a person who is a

citizen or lawful permanent resident of the United States and who is any of the following:

(a) American Indian or Alaska Native (a person

having origins in any of the original peoples of North and South America, including Central America, and who maintains tribal affiliation or community attachment).

(b) Asian (a person having origins in any of the

original peoples of the Far East, Southeast Asia, or the Indian subcontinent, including, but not limited to, Cambodia, China, India, Japan, Korea, Malaysia, Pakistan, the Philippine Islands, Thailand, and Vietnam).

(c) Black or African American (a person having

origins in any of the black racial groups of Africa). Terms such as "Haitian" or "Negro" can be used in addition to "Black or African American".

(d) Hispanic or Latino (a person of Cuban,

Mexican, Puerto Rican, South or Central American, or other Spanish culture or origin, regardless of race).

(e) Native Hawaiian or Other Pacific Islander (a

person having origins in any of the original peoples of Hawaii, Guam, Samoa, or other Pacific Islands).

(2) "Woman" shall mean a person who is a citizen or

lawful permanent resident of the United States and who is of the female gender.

(2.05) "Person with a disability" means a person who

is a citizen or lawful resident of the United States and is a person qualifying as a person with a disability under subdivision (2.1) of this subsection (A).

(2.1) "Person with a disability" means a person with

a severe physical or mental disability that:

(a) results from:
amputation,
arthritis,
autism,
blindness,
burn injury,
cancer,
cerebral palsy,
Crohn's disease,
cystic fibrosis,
deafness,
head injury,
heart disease,
hemiplegia,
hemophilia,
respiratory or pulmonary dysfunction,
an intellectual disability,
mental illness,
multiple sclerosis,
muscular dystrophy,
musculoskeletal disorders,
neurological disorders, including stroke and

epilepsy,

paraplegia,
quadriplegia and other spinal cord conditions,
sickle cell anemia,
ulcerative colitis,
specific learning disabilities, or
end stage renal failure disease; and
(b) substantially limits one or more of the

person's major life activities.

Another disability or combination of disabilities may

also be considered as a severe disability for the purposes of item (a) of this subdivision (2.1) if it is determined by an evaluation of rehabilitation potential to cause a comparable degree of substantial functional limitation similar to the specific list of disabilities listed in item (a) of this subdivision (2.1).

(3) "Minority-owned business" means a business which

is at least 51% owned by one or more minority persons, or in the case of a corporation, at least 51% of the stock in which is owned by one or more minority persons; and the management and daily business operations of which are controlled by one or more of the minority individuals who own it.

(4) "Women-owned business" means a business which is

at least 51% owned by one or more women, or, in the case of a corporation, at least 51% of the stock in which is owned by one or more women; and the management and daily business operations of which are controlled by one or more of the women who own it.

(4.1) "Business owned by a person with a disability"

means a business that is at least 51% owned by one or more persons with a disability and the management and daily business operations of which are controlled by one or more of the persons with disabilities who own it. A not-for-profit agency for persons with disabilities that is exempt from taxation under Section 501 of the Internal Revenue Code of 1986 is also considered a "business owned by a person with a disability".

(4.2) "Council" means the Business Enterprise Council

for Minorities, Women, and Persons with Disabilities created under Section 5 of this Act.

(5) "State contracts" means all contracts entered

into by the State, any agency or department thereof, or any public institution of higher education, including community college districts, regardless of the source of the funds with which the contracts are paid, which are not subject to federal reimbursement. "State contracts" does not include contracts awarded by a retirement system, pension fund, or investment board subject to Section 1-109.1 of the Illinois Pension Code. This definition shall control over any existing definition under this Act or applicable administrative rule.

"State construction contracts" means all State

contracts entered into by a State agency or public institution of higher education for the repair, remodeling, renovation or construction of a building or structure, or for the construction or maintenance of a highway defined in Article 2 of the Illinois Highway Code.

(6) "State agencies" shall mean all departments,

officers, boards, commissions, institutions and bodies politic and corporate of the State, but does not include the Board of Trustees of the University of Illinois, the Board of Trustees of Southern Illinois University, the Board of Trustees of Chicago State University, the Board of Trustees of Eastern Illinois University, the Board of Trustees of Governors State University, the Board of Trustees of Illinois State University, the Board of Trustees of Northeastern Illinois University, the Board of Trustees of Northern Illinois University, the Board of Trustees of Western Illinois University, municipalities or other local governmental units, or other State constitutional officers.

(7) "Public institutions of higher education" means

the University of Illinois, Southern Illinois University, Chicago State University, Eastern Illinois University, Governors State University, Illinois State University, Northeastern Illinois University, Northern Illinois University, Western Illinois University, the public community colleges of the State, and any other public universities, colleges, and community colleges now or hereafter established or authorized by the General Assembly.

(8) "Certification" means a determination made by

the Council or by one delegated authority from the Council to make certifications, or by a State agency with statutory authority to make such a certification, that a business entity is a business owned by a minority, woman, or person with a disability for whatever purpose. A business owned and controlled by women shall be certified as a "woman-owned business". A business owned and controlled by women who are also minorities shall be certified as both a "women-owned business" and a "minority-owned business".

(9) "Control" means the exclusive or ultimate and

sole control of the business including, but not limited to, capital investment and all other financial matters, property, acquisitions, contract negotiations, legal matters, officer-director-employee selection and comprehensive hiring, operating responsibilities, cost-control matters, income and dividend matters, financial transactions and rights of other shareholders or joint partners. Control shall be real, substantial and continuing, not pro forma. Control shall include the power to direct or cause the direction of the management and policies of the business and to make the day-to-day as well as major decisions in matters of policy, management and operations. Control shall be exemplified by possessing the requisite knowledge and expertise to run the particular business and control shall not include simple majority or absentee ownership.

(10) "Business" means a business that has annual

gross sales of less than $75,000,000 as evidenced by the federal income tax return of the business. A firm with gross sales in excess of this cap may apply to the Council for certification for a particular contract if the firm can demonstrate that the contract would have significant impact on businesses owned by minorities, women, or persons with disabilities as suppliers or subcontractors or in employment of minorities, women, or persons with disabilities.

(11) "Utilization plan" means a form and additional

documentations included in all bids or proposals that demonstrates a vendor's proposed utilization of vendors certified by the Business Enterprise Program to meet the targeted goal. The utilization plan shall demonstrate that the Vendor has either: (1) met the entire contract goal or (2) requested a full or partial waiver and made good faith efforts towards meeting the goal.

(12) "Business Enterprise Program" means the Business

Enterprise Program of the Department of Central Management Services.

(B) When a business is owned at least 51% by any combination of minority persons, women, or persons with disabilities, even though none of the 3 classes alone holds at least a 51% interest, the ownership requirement for purposes of this Act is considered to be met. The certification category for the business is that of the class holding the largest ownership interest in the business. If 2 or more classes have equal ownership interests, the certification category shall be determined by the business.
(Source: P.A. 99-143, eff. 7-27-15; 99-462, eff. 8-25-15; 99-642, eff. 7-28-16; 100-391, eff. 8-25-17.)

(30 ILCS 575/2.5)
(Section scheduled to be repealed on June 30, 2020)
Sec. 2.5. Public private agreements. This Act applies to any public private agreement entered into under the Public Private Agreements for the Illiana Expressway Act and the Public-Private Agreements for the South Suburban Airport Act.
(Source: P.A. 98-109, eff. 7-25-13.)

(30 ILCS 575/2.7)
(Section scheduled to be repealed on June 30, 2020)
Sec. 2.7. Public-private agreements. This Act applies to any public-private agreement entered into under the Public-Private Partnerships for Transportation Act.
(Source: P.A. 97-502, eff. 8-23-11.)

(30 ILCS 575/3) (from Ch. 127, par. 132.603)
(Section scheduled to be repealed on June 30, 2020)
Sec. 3. Implementation and applicability. This Act shall be applied to all State agencies and public institutions of higher education.
(Source: P.A. 99-462, eff. 8-25-15.)

(30 ILCS 575/4) (from Ch. 127, par. 132.604)
(Section scheduled to be repealed on June 30, 2020)
Sec. 4. Award of State contracts.
(a) Except as provided in subsections (b) and (c), not less than 20% of the total dollar amount of State contracts, as defined by the Secretary of the Council and approved by the Council, shall be established as an aspirational goal to be awarded to businesses owned by minorities, women, and persons with disabilities; provided, however, that of the total amount of all State contracts awarded to businesses owned by minorities, women, and persons with disabilities pursuant to this Section, contracts representing at least 11% shall be awarded to businesses owned by minorities, contracts representing at least 7% shall be awarded to women-owned businesses, and contracts representing at least 2% shall be awarded to businesses owned by persons with disabilities.
The above percentage relates to the total dollar amount of State contracts during each State fiscal year, calculated by examining independently each type of contract for each agency or public institutions of higher education which lets such contracts. Only that percentage of arrangements which represents the participation of businesses owned by minorities, women, and persons with disabilities on such contracts shall be included.
(b) In the case of State construction contracts, the provisions of subsection (a) requiring a portion of State contracts to be awarded to businesses owned and controlled by persons with disabilities do not apply. The following aspirational goals are established for State construction contracts: not less than 20% of the total dollar amount of State construction contracts is established as a goal to be awarded to minority-owned and women-owned businesses.
(c) In the case of all work undertaken by the University of Illinois related to the planning, organization, and staging of the games, the University of Illinois shall establish a goal of awarding not less than 25% of the annual dollar value of all contracts, purchase orders, and other agreements (collectively referred to as "the contracts") to minority-owned businesses or businesses owned by a person with a disability and 5% of the annual dollar value the contracts to women-owned businesses. For purposes of this subsection, the term "games" has the meaning set forth in the Olympic Games and Paralympic Games (2016) Law.
(d) Within one year after April 28, 2009 (the effective date of Public Act 96-8), the Department of Central Management Services shall conduct a social scientific study that measures the impact of discrimination on minority and women business development in Illinois. Within 18 months after April 28, 2009 (the effective date of Public Act 96-8), the Department shall issue a report of its findings and any recommendations on whether to adjust the goals for minority and women participation established in this Act. Copies of this report and the social scientific study shall be filed with the Governor and the General Assembly.
(e) Except as permitted under this Act or as otherwise mandated by federal law or regulation, those who submit bids or proposals for State contracts subject to the provisions of this Act, whose bids or proposals are successful and include a utilization plan but that fail to meet the goals set forth in subsection (b) of this Section, shall be notified of that deficiency and shall be afforded a period not to exceed 10 calendar days from the date of notification to cure that deficiency in the bid or proposal. The deficiency in the bid or proposal may only be cured by contracting with additional subcontractors who are owned by minorities or women, but in no case shall an identified subcontractor with a certification made pursuant to this Act be terminated from the contract without the written consent of the State agency or public institution of higher education entering into the contract.
(f) Non-construction solicitations that include Business Enterprise Program participation goals shall require bidders and offerors to include utilization plans. Utilization plans are due at the time of bid or offer submission. Failure to complete and include a utilization plan, including documentation demonstrating good faith effort when requesting a waiver, shall render the bid or offer non-responsive.
(Source: P.A. 99-462, eff. 8-25-15; 99-514, eff. 6-30-16; 100-391, eff. 8-25-17.)

(30 ILCS 575/4f)
(Section scheduled to be repealed on June 30, 2020)
Sec. 4f. Award of State contracts.
(1) It is hereby declared to be the public policy of the State of Illinois to promote and encourage each State agency and public institution of higher education to use businesses owned by minorities, women, and persons with disabilities in the area of goods and services, including, but not limited to, insurance services, investment management services, information technology services, accounting services, architectural and engineering services, and legal services. Furthermore, each State agency and public institution of higher education shall utilize such firms to the greatest extent feasible within the bounds of financial and fiduciary prudence, and take affirmative steps to remove any barriers to the full participation of such firms in the procurement and contracting opportunities afforded.
(a) When a State agency or public institution of

higher education, other than a community college, awards a contract for insurance services, for each State agency or public institution of higher education, it shall be the aspirational goal to use insurance brokers owned by minorities, women, and persons with disabilities as defined by this Act, for not less than 20% of the total annual premiums or fees.

(b) When a State agency or public institution of

higher education, other than a community college, awards a contract for investment services, for each State agency or public institution of higher education, it shall be the aspirational goal to use emerging investment managers owned by minorities, women, and persons with disabilities as defined by this Act, for not less than 20% of the total funds under management. Furthermore, it is the aspirational goal that not less than 20% of the direct asset managers of the State funds be minorities, women, and persons with disabilities.

(c) When a State agency or public institution of

higher education, other than a community college, awards contracts for information technology services, accounting services, architectural and engineering services, and legal services, for each State agency and public institution of higher education, it shall be the aspirational goal to use such firms owned by minorities, women, and persons with disabilities as defined by this Act and lawyers who are minorities, women, and persons with disabilities as defined by this Act, for not less than 20% of the total dollar amount of State contracts.

(d) When a community college awards a contract for

insurance services, investment services, information technology services, accounting services, architectural and engineering services, and legal services, it shall be the aspirational goal of each community college to use businesses owned by minorities, women, and persons with disabilities as defined in this Act for not less than 20% of the total amount spent on contracts for these services collectively. When a community college awards contracts for investment services, contracts awarded to investment managers who are not emerging investment managers as defined in this Act shall not be considered businesses owned by minorities, women, or persons with disabilities for the purposes of this Section.

(2) As used in this Section:
"Accounting services" means the measurement,

processing and communication of financial information about economic entities including, but is not limited to, financial accounting, management accounting, auditing, cost containment and auditing services, taxation and accounting information systems.

"Architectural and engineering services" means

professional services of an architectural or engineering nature, or incidental services, that members of the architectural and engineering professions, and individuals in their employ, may logically or justifiably perform, including studies, investigations, surveying and mapping, tests, evaluations, consultations, comprehensive planning, program management, conceptual designs, plans and specifications, value engineering, construction phase services, soils engineering, drawing reviews, preparation of operating and maintenance manuals, and other related services.

"Emerging investment manager" means an investment

manager or claims consultant having assets under management below $10 billion or otherwise adjudicating claims.

"Information technology services" means, but is not

limited to, specialized technology-oriented solutions by combining the processes and functions of software, hardware, networks, telecommunications, web designers, cloud developing resellers, and electronics.

"Insurance broker" means an insurance brokerage firm,

claims administrator, or both, that procures, places all lines of insurance, or administers claims with annual premiums or fees of at least $5,000,000 but not more than $10,000,000.

"Legal services" means work performed by a lawyer

including, but not limited to, contracts in anticipation of litigation, enforcement actions, or investigations.

(3) Each State agency and public institution of higher education shall adopt policies that identify its plan and implementation procedures for increasing the use of service firms owned by minorities, women, and persons with disabilities.
(4) Except as provided in subsection (5), the Council shall file no later than March 1 of each year an annual report to the Governor and the General Assembly. The report filed with the General Assembly shall be filed as required in Section 3.1 of the General Assembly Organization Act. This report shall: (i) identify the service firms used by each State agency and public institution of higher education, (ii) identify the actions it has undertaken to increase the use of service firms owned by minorities, women, and persons with disabilities, including encouraging non-minority-owned firms to use other service firms owned by minorities, women, and persons with disabilities as subcontractors when the opportunities arise, (iii) state any recommendations made by the Council to each State agency and public institution of higher education to increase participation by the use of service firms owned by minorities, women, and persons with disabilities, and (iv) include the following:
(A) For insurance services: the names of the

insurance brokers or claims consultants used, the total of risk managed by each State agency and public institution of higher education by insurance brokers, the total commissions, fees paid, or both, the lines or insurance policies placed, and the amount of premiums placed; and the percentage of the risk managed by insurance brokers, the percentage of total commission, fees paid, or both, the lines or insurance policies placed, and the amount of premiums placed with each by the insurance brokers owned by minorities, women, and persons with disabilities by each State agency and public institution of higher education.

(B) For investment management services: the names of

the investment managers used, the total funds under management of investment managers; the total commissions, fees paid, or both; the total and percentage of funds under management of emerging investment managers owned by minorities, women, and persons with disabilities, including the total and percentage of total commissions, fees paid, or both by each State agency and public institution of higher education.

(C) The names of service firms, the percentage and

total dollar amount paid for professional services by category by each State agency and public institution of higher education.

(D) The names of service firms, the percentage and

total dollar amount paid for services by category to firms owned by minorities, women, and persons with disabilities by each State agency and public institution of higher education.

(E) The total number of contracts awarded for

services by category and the total number of contracts awarded to firms owned by minorities, women, and persons with disabilities by each State agency and public institution of higher education.

(5) For community college districts, the Business Enterprise Council shall only report the following information for each community college district: (i) the name of the community colleges in the district, (ii) the name and contact information of a person at each community college appointed to be the single point of contact for vendors owned by minorities, women, or persons with disabilities, (iii) the policy of the community college district concerning certified vendors, (iv) the certifications recognized by the community college district for determining whether a business is owned or controlled by a minority, woman, or person with a disability, (v) outreach efforts conducted by the community college district to increase the use of certified vendors, (vi) the total expenditures by the community college district in the prior fiscal year in the divisions of work specified in paragraphs (a), (b), and (c) of subsection (1) of this Section and the amount paid to certified vendors in those divisions of work, and (vii) the total number of contracts entered into for the divisions of work specified in paragraphs (a), (b), and (c) of subsection (1) of this Section and the total number of contracts awarded to certified vendors providing these services to the community college district. The Business Enterprise Council shall not make any utilization reports under this Act for community college districts for Fiscal Year 2015 and Fiscal Year 2016, but shall make the report required by this subsection for Fiscal Year 2017 and for each fiscal year thereafter. The Business Enterprise Council shall report the information in items (i), (ii), (iii), and (iv) of this subsection beginning in September of 2016. The Business Enterprise Council may collect the data needed to make its report from the Illinois Community College Board.
(6) The status of the utilization of services shall be discussed at each of the regularly scheduled Business Enterprise Council meetings. Time shall be allotted for the Council to receive, review, and discuss the progress of the use of service firms owned by minorities, women, and persons with disabilities by each State agency and public institution of higher education; and any evidence regarding past or present racial, ethnic, or gender-based discrimination which directly impacts a State agency or public institution of higher education contracting with such firms. If after reviewing such evidence the Council finds that there is or has been such discrimination against a specific group, race or sex, the Council shall establish sheltered markets or adjust existing sheltered markets tailored to address the Council's specific findings for the divisions of work specified in paragraphs (a), (b), and (c) of subsection (1) of this Section.
(Source: P.A. 99-462, eff. 8-25-15; 99-642, eff. 7-28-16; 100-391, eff. 8-25-17.)

(30 ILCS 575/5) (from Ch. 127, par. 132.605)
(Section scheduled to be repealed on June 30, 2020)
Sec. 5. Business Enterprise Council.
(1) To help implement, monitor and enforce the goals of this Act, there is created the Business Enterprise Council for Minorities, Women, and Persons with Disabilities, hereinafter referred to as the Council, composed of the Secretary of Human Services and the Directors of the Department of Human Rights, the Department of Commerce and Economic Opportunity, the Department of Central Management Services, the Department of Transportation and the Capital Development Board, or their duly appointed representatives. Ten individuals representing businesses that are minority-owned or women-owned or owned by persons with disabilities, 2 individuals representing the business community, and a representative of public institutions of higher education shall be appointed by the Governor. These members shall serve 2 year terms and shall be eligible for reappointment. Any vacancy occurring on the Council shall also be filled by the Governor. Any member appointed to fill a vacancy occurring prior to the expiration of the term for which his predecessor was appointed shall be appointed for the remainder of such term. Members of the Council shall serve without compensation but shall be reimbursed for any ordinary and necessary expenses incurred in the performance of their duties.
The Director of the Department of Central Management Services shall serve as the Council chairperson and shall select, subject to approval of the council, a Secretary responsible for the operation of the program who shall serve as the Division Manager of the Business Enterprise for Minorities, Women, and Persons with Disabilities Division of the Department of Central Management Services.
The Director of each State agency and the chief executive officer of each public institutions of higher education shall appoint a liaison to the Council. The liaison shall be responsible for submitting to the Council any reports and documents necessary under this Act.
(2) The Council's authority and responsibility shall be to:
(a) Devise a certification procedure to assure that

businesses taking advantage of this Act are legitimately classified as businesses owned by minorities, women, or persons with disabilities.

(b) Maintain a list of all businesses legitimately

classified as businesses owned by minorities, women, or persons with disabilities to provide to State agencies and public institutions of higher education.

(c) Review rules and regulations for the

implementation of the program for businesses owned by minorities, women, and persons with disabilities.

(d) Review compliance plans submitted by each State

agency and public institutions of higher education pursuant to this Act.

(e) Make annual reports as provided in Section 8f to

the Governor and the General Assembly on the status of the program.

(f) Serve as a central clearinghouse for information

on State contracts, including the maintenance of a list of all pending State contracts upon which businesses owned by minorities, women, and persons with disabilities may bid. At the Council's discretion, maintenance of the list may include 24-hour electronic access to the list along with the bid and application information.

(g) Establish a toll free telephone number to

facilitate information requests concerning the certification process and pending contracts.

(3) No premium bond rate of a surety company for a bond required of a business owned by a minority, woman, or person with a disability bidding for a State contract shall be higher than the lowest rate charged by that surety company for a similar bond in the same classification of work that would be written for a business not owned by a minority, woman, or person with a disability.
(4) Any Council member who has direct financial or personal interest in any measure pending before the Council shall disclose this fact to the Council and refrain from participating in the determination upon such measure.
(5) The Secretary shall have the following duties and responsibilities:
(a) To be responsible for the day-to-day operation of

the Council.

(b) To serve as a coordinator for all of the State's

programs for businesses owned by minorities, women, and persons with disabilities and as the information and referral center for all State initiatives for businesses owned by minorities, women, and persons with disabilities.

(c) To establish an enforcement procedure whereby the

Council may recommend to the appropriate State legal officer that the State exercise its legal remedies which shall include (1) termination of the contract involved, (2) prohibition of participation by the respondent in public contracts for a period not to exceed 3 years, (3) imposition of a penalty not to exceed any profit acquired as a result of violation, or (4) any combination thereof. Such procedures shall require prior approval by Council.

(d) To devise appropriate policies, regulations and

procedures for including participation by businesses owned by minorities, women, and persons with disabilities as prime contractors including, but not limited to, (i) encouraging the inclusions of qualified businesses owned by minorities, women, and persons with disabilities on solicitation lists, (ii) investigating the potential of blanket bonding programs for small construction jobs, (iii) investigating and making recommendations concerning the use of the sheltered market process.

(e) To devise procedures for the waiver of the

participation goals in appropriate circumstances.

(f) To accept donations and, with the approval of the

Council or the Director of Central Management Services, grants related to the purposes of this Act; to conduct seminars related to the purpose of this Act and to charge reasonable registration fees; and to sell directories, vendor lists and other such information to interested parties, except that forms necessary to become eligible for the program shall be provided free of charge to a business or individual applying for the program.

(Source: P.A. 99-462, eff. 8-25-15; 100-391, eff. 8-25-17.)

(30 ILCS 575/6) (from Ch. 127, par. 132.606)
(Section scheduled to be repealed on June 30, 2020)
Sec. 6. Agency compliance plans. Each State agency and public institutions of higher education under the jurisdiction of this Act shall file with the Council an annual compliance plan which shall outline the goals of the State agency or public institutions of higher education for contracting with businesses owned by minorities, women, and persons with disabilities for the then current fiscal year, the manner in which the agency intends to reach these goals and a timetable for reaching these goals. The Council shall review and approve the plan of each State agency and public institutions of higher education and may reject any plan that does not comply with this Act or any rules or regulations promulgated pursuant to this Act.
(a) The compliance plan shall also include, but not be limited to, (1) a policy statement, signed by the State agency or public institution of higher education head, expressing a commitment to encourage the use of businesses owned by minorities, women, and persons with disabilities, (2) the designation of the liaison officer provided for in Section 5 of this Act, (3) procedures to distribute to potential contractors and vendors the list of all businesses legitimately classified as businesses owned by minorities, women, and persons with disabilities and so certified under this Act, (4) procedures to set separate contract goals on specific prime contracts and purchase orders with subcontracting possibilities based upon the type of work or services and subcontractor availability, (5) procedures to assure that contractors and vendors make good faith efforts to meet contract goals, (6) procedures for contract goal exemption, modification and waiver, and (7) the delineation of separate contract goals for businesses owned by minorities, women, and persons with disabilities.
(b) Approval of the compliance plans shall include such delegation of responsibilities to the requesting State agency or public institution of higher education as the Council deems necessary and appropriate to fulfill the purpose of this Act. Such responsibilities may include, but need not be limited to those outlined in subsections (1), (2) and (3) of Section 7, paragraph (a) of Section 8, and Section 8a of this Act.
(c) Each State agency and public institution of higher education under the jurisdiction of this Act shall file with the Council an annual report of its utilization of businesses owned by minorities, women, and persons with disabilities during the preceding fiscal year including lapse period spending and a mid-fiscal year report of its utilization to date for the then current fiscal year. The reports shall include a self-evaluation of the efforts of the State agency or public institution of higher education to meet its goals under the Act.
(d) Notwithstanding any provisions to the contrary in this Act, any State agency or public institution of higher education which administers a construction program, for which federal law or regulations establish standards and procedures for the utilization of minority-owned and women-owned businesses and disadvantaged businesses, shall implement a disadvantaged business enterprise program to include minority-owned and women-owned businesses and disadvantaged businesses, using the federal standards and procedures for the establishment of goals and utilization procedures for the State-funded, as well as the federally assisted, portions of the program. In such cases, these goals shall not exceed those established pursuant to the relevant federal statutes or regulations. Notwithstanding the provisions of Section 8b, the Illinois Department of Transportation is authorized to establish sheltered markets for the State-funded portions of the program consistent with federal law and regulations. Additionally, a compliance plan which is filed by such State agency or public institution of higher education pursuant to this Act, which incorporates equivalent terms and conditions of its federally-approved compliance plan, shall be deemed approved under this Act.
(Source: P.A. 99-462, eff. 8-25-15; 100-391, eff. 8-25-17.)

(30 ILCS 575/6a) (from Ch. 127, par. 132.606a)
(Section scheduled to be repealed on June 30, 2020)
Sec. 6a. Notice of contracts to Council. Except in case of emergency as defined in the Illinois Procurement Code, or as authorized by rule promulgated by the Department of Central Management Services, each agency and public institution of higher education under the jurisdiction of this Act shall notify the Secretary of the Council of proposed contracts for professional and artistic services and provide the information in the form and detail as required by rule promulgated by the Department of Central Management Services. Notification may be made through direct written communication to the Secretary to be received at least 14 days before execution of the contract (or the solicitation response date, if applicable). The agency or public institution of higher education must consider any vendor referred by the Secretary before execution of the contract. The provisions of this Section shall not apply to any State agency or public institution of higher education that has awarded contracts for professional and artistic services to businesses owned by minorities, women, and persons with disabilities totaling in the aggregate $40,000,000 or more during the preceding fiscal year.
(Source: P.A. 99-462, eff. 8-25-15; 100-391, eff. 8-25-17.)

(30 ILCS 575/7) (from Ch. 127, par. 132.607)
(Section scheduled to be repealed on June 30, 2020)
Sec. 7. Exemptions; waivers; publication of data.
(1) Individual contract exemptions. The Council, on its own initiative or at the request of the affected agency, public institution of higher education, or recipient of a grant or loan of State funds of $250,000 or more complying with Section 45 of the State Finance Act, may permit an individual contract or contract package, (related contracts being bid or awarded simultaneously for the same project or improvements) be made wholly or partially exempt from State contracting goals for businesses owned by minorities, women, and persons with disabilities prior to the advertisement for bids or solicitation of proposals whenever there has been a determination, reduced to writing and based on the best information available at the time of the determination, that there is an insufficient number of businesses owned by minorities, women, and persons with disabilities to ensure adequate competition and an expectation of reasonable prices on bids or proposals solicited for the individual contract or contract package in question.
(2) Class exemptions.
(a) Creation. The Council, on its own initiative or

at the request of the affected agency or public institution of higher education, may permit an entire class of contracts be made exempt from State contracting goals for businesses owned by minorities, women, and persons with disabilities whenever there has been a determination, reduced to writing and based on the best information available at the time of the determination, that there is an insufficient number of qualified businesses owned by minorities, women, and persons with disabilities to ensure adequate competition and an expectation of reasonable prices on bids or proposals within that class.

(b) Limitation. Any such class exemption shall not

be permitted for a period of more than one year at a time.

(3) Waivers. Where a particular contract requires a contractor to meet a goal established pursuant to this Act, the contractor shall have the right to request a waiver from such requirements. The Council shall grant the waiver where the contractor demonstrates that there has been made a good faith effort to comply with the goals for participation by businesses owned by minorities, women, and persons with disabilities.
(4) Conflict with other laws. In the event that any State contract, which otherwise would be subject to the provisions of this Act, is or becomes subject to federal laws or regulations which conflict with the provisions of this Act or actions of the State taken pursuant hereto, the provisions of the federal laws or regulations shall apply and the contract shall be interpreted and enforced accordingly.
(5) Each chief procurement officer, as defined in the Illinois Procurement Code, shall maintain on his or her official Internet website a database of waivers granted under this Section with respect to contracts under his or her jurisdiction. The database, which shall be updated periodically as necessary, shall be searchable by contractor name and by contracting State agency.
(6) Each chief procurement officer, as defined by the Illinois Procurement Code, shall maintain on its website a list of all firms that have been prohibited from bidding, offering, or entering into a contract with the State of Illinois as a result of violations of this Act.
Each public notice required by law of the award of a State contract shall include for each bid or offer submitted for that contract the following: (i) the bidder's or offeror's name, (ii) the bid amount, (iii) the name or names of the certified firms identified in the bidder's or offeror's submitted utilization plan, and (iv) the bid's amount and percentage of the contract awarded to businesses owned by minorities, women, and persons with disabilities identified in the utilization plan.
(Source: P.A. 99-462, eff. 8-25-15; 100-391, eff. 8-25-17.)

(30 ILCS 575/8) (from Ch. 127, par. 132.608)
(Section scheduled to be repealed on June 30, 2020)
Sec. 8. Enforcement.
(1) The Council shall make such findings, recommendations and proposals to the Governor as are necessary and appropriate to enforce this Act. If, as a result of its monitoring activities, the Council determines that its goals and policies are not being met by any State agency or public institution of higher education, the Council may recommend any or all of the following actions:
(a) Establish enforcement procedures whereby the

Council may recommend to the appropriate State agency, public institutions of higher education, or law enforcement officer that legal or administrative remedies be initiated for violations of contract provisions or rules issued hereunder or by a contracting State agency or public institutions of higher education. State agencies and public institutions of higher education shall be authorized to adopt remedies for such violations which shall include (1) termination of the contract involved, (2) prohibition of participation of the respondents in public contracts for a period not to exceed one year, (3) imposition of a penalty not to exceed any profit acquired as a result of violation, or (4) any combination thereof.

(b) If the Council concludes that a compliance plan

submitted under Section 6 is unlikely to produce the participation goals for businesses owned by minorities, women, and persons with disabilities within the then current fiscal year, the Council may recommend that the State agency or public institution of higher education revise its plan to provide additional opportunities for participation by businesses owned by minorities, women, and persons with disabilities. Such recommended revisions may include, but shall not be limited to, the following:

(i) assurances of stronger and better focused

solicitation efforts to obtain more businesses owned by minorities, women, and persons with disabilities as potential sources of supply;

(ii) division of job or project requirements,

when economically feasible, into tasks or quantities to permit participation of businesses owned by minorities, women, and persons with disabilities;

(iii) elimination of extended experience or

capitalization requirements, when programmatically feasible, to permit participation of businesses owned by minorities, women, and persons with disabilities;

(iv) identification of specific proposed

contracts as particularly attractive or appropriate for participation by businesses owned by minorities, women, and persons with disabilities, such identification to result from and be coupled with the efforts of subparagraphs (i) through (iii);

(v) implementation of those regulations

established for the use of the sheltered market process.

(2) State agencies and public institutions of higher education shall review a vendor's compliance with its utilization plan and the terms of its contract. Without limitation, a vendor's failure to comply with its contractual commitments as contained in the utilization plan; failure to cooperate in providing information regarding its compliance with its utilization plan; or the provision of false or misleading information or statements concerning compliance, certification status, or eligibility of the Business Enterprise Program-certified vendor, good faith efforts, or any other material fact or representation shall constitute a material breach of the contract and entitle the State agency or public institution of higher education to declare a default, terminate the contract, or exercise those remedies provided for in the contract, at law, or in equity.
(3) A vendor shall be in breach of the contract and may be subject to penalties for failure to meet contract goals established under this Act, unless the vendor can show that it made good faith efforts to meet the contract goals.
(Source: P.A. 99-462, eff. 8-25-15; 100-391, eff. 8-25-17.)

(30 ILCS 575/8a) (from Ch. 127, par. 132.608a)
(Section scheduled to be repealed on June 30, 2020)
Sec. 8a. Advance and progress payments. Any contract awarded to a business owned by a minority, woman, or person with a disability pursuant to this Act may contain a provision for advance or progress payments, or both, except that a State construction contract awarded to a minority-owned or women-owned business pursuant to this Act may contain a provision for progress payments but may not contain a provision for advance payments.
(Source: P.A. 100-391, eff. 8-25-17.)

(30 ILCS 575/8b) (from Ch. 127, par. 132.608b)
(Section scheduled to be repealed on June 30, 2020)
Sec. 8b. Scheduled council meetings; sheltered market. The Council shall conduct regular meetings to carry out its responsibilities under this Act. At each of the regularly scheduled meetings, time shall be allocated for the Council to receive, review and discuss any evidence regarding past or present racial, ethnic or gender based discrimination which directly impacts State contracting with businesses owned by minorities, women, and persons with disabilities. If after reviewing such evidence the Council finds that there is or has been such discrimination against a specific group, race or sex, the Council shall establish sheltered markets or adjust existing sheltered markets tailored to address the Council's specific findings.
"Sheltered market" shall mean a procurement procedure whereby certain contracts are selected and specifically set aside for businesses owned by minorities, women, and persons with disabilities on a competitive bid or negotiated basis.
As part of the annual report which the Council must file pursuant to paragraph (e) of subsection (2) of Section 5, the Council shall report on any findings made pursuant to this Section.
(Source: P.A. 100-391, eff. 8-25-17.)

(30 ILCS 575/8c) (from Ch. 127, par. 132.608c)
(Section scheduled to be repealed on June 30, 2020)
Sec. 8c. Recommended rules and regulations for the establishment and continuation of narrowly tailored sheltered markets under Section 8b shall be approved by the Council prior to submission by the Department of Central Management Services to the Joint Committee on Administrative Rules. These rules shall include but not be limited to agency goals, waivers and procedures for use of sheltered markets.
(Source: P.A. 86-269; 86-270.)

(30 ILCS 575/8d) (from Ch. 127, par. 132.608d)
(Section scheduled to be repealed on June 30, 2020)
Sec. 8d. In the event any proceeding is commenced against any State employee alleging deprivation of a civil or constitutional right under State or federal law arising out of any act or omission occurring within the scope of the enforcement of this Act, the Attorney General shall upon timely and appropriate notice in accordance with "An Act to provide for representation and indemnification in certain civil law suits", approved December 3, 1977, as now or hereafter amended, appear on behalf of such employee and defend the action. The State shall indemnify the State employee for any damages awarded and court costs and attorneys' fees assessed as part of any final and unreversed judgment or shall pay such judgment. All other provisions of "An Act to provide for representation and indemnification in certain civil law suits", approved December 3, 1977, as now or hereafter amended, shall apply to the representation and indemnification provided for in this Section.
(Source: P.A. 86-269; 86-270.)

(30 ILCS 575/8e) (from Ch. 127, par. 132.608e)
(Section scheduled to be repealed on June 30, 2020)
Sec. 8e. The proceeds of a contract awarded under this Act may be assigned to secure financing necessary to enable performance of the contract.
(Source: P.A. 87-369.)

(30 ILCS 575/8f)
(Section scheduled to be repealed on June 30, 2020)
Sec. 8f. Annual report. The Council shall file no later than March 1 of each year, an annual report that shall detail the level of achievement toward the goals specified in this Act over the 3 most recent fiscal years. The annual report shall include, but need not be limited to the following:
(1) a summary detailing expenditures subject to the

goals, the actual goals specified, and the goals attained by each State agency and public institution of higher education;

(2) a summary of the number of contracts awarded and

the average contract amount by each State agency and public institution of higher education;

(3) an analysis of the level of overall goal

achievement concerning purchases from minority-owned businesses, women-owned businesses, and businesses owned by persons with disabilities;

(4) an analysis of the number of businesses owned by

minorities, women, and persons with disabilities that are certified under the program as well as the number of those businesses that received State procurement contracts; and

(5) a summary of the number of contracts awarded to

businesses with annual gross sales of less than $1,000,000; of $1,000,000 or more, but less than $5,000,000; of $5,000,000 or more, but less than $10,000,000; and of $10,000,000 or more.

(Source: P.A. 99-462, eff. 8-25-15; 100-391, eff. 8-25-17.)

(30 ILCS 575/8g)
(Text of Section from P.A. 100-43)
(Section scheduled to be repealed on June 30, 2020)
Sec. 8g. Special Committee on Minority, Female, Persons with Disabilities, and Veterans Contracting.
(a) There is created a Special Committee on Minority, Female, Persons with Disabilities, and Veterans Contracting under the Council. The Special Committee shall review Illinois' procurement laws regarding contracting with minority-owned businesses, female-owned businesses, businesses owned by persons with disabilities, and veteran-owned businesses to determine what changes should be made to increase participation of these businesses in State procurements.
(b) The Special Committee shall consist of the following members:
(1) 3 persons each to be appointed by the Speaker of

the House of Representatives, the Minority Leader of the House of Representatives, the President of the Senate, and the Minority Leader of the Senate; only one Special Committee member of each appointee under this paragraph may be a current member of the General Assembly;

(2) the Director of Central Management Services, or

his or her designee;

(3) the chairperson of the Council, or his or her

designee; and

(4) each chief procurement officer.
(c) The Special Committee shall conduct at least 3 hearings, with at least one hearing in Springfield and one in Chicago. Each hearing shall be open to the public and notice of the hearings shall be posted on the websites of the Procurement Policy Board, the Department of Central Management Services, and the General Assembly at least 6 days prior to the hearing.
(Source: P.A. 100-43, eff. 8-9-17.)

(Text of Section from P.A. 100-391)
(Section scheduled to be repealed on June 30, 2020)
Sec. 8g. Business Enterprise Program Council reports.
(a) The Department of Central Management Services shall provide a report to the Council identifying all State agency non-construction solicitations that exceed $20,000,000 and that have less than a 20% established goal prior to publication.
(b) The Department of Central Management Services shall provide a report to the Council identifying all State agency non-construction awards that exceed $20,000,000. The report shall contain the following: (i) the name of the awardee; (ii) the total bid amount; (iii) the established Business Enterprise Program goal; (iv) the dollar amount and percentage of participation by businesses owned by minorities, women, and persons with disabilities; and (v) the names of the certified firms identified in the utilization plan.
(Source: P.A. 100-391, eff. 8-25-17.)

(30 ILCS 575/8h)
(Section scheduled to be repealed on June 30, 2020)
Sec. 8h. Encouragement for telecom and communications entities to submit supplier diversity reports.
(1) The following entities that do business in Illinois or serve Illinois customers shall be subject to this Section:
(i) all local exchange telecommunications carriers

with at least 35,000 subscriber access lines;

(ii) cable and video providers, as defined in Section

21-20l of the Public Utilities Act;

(iii) interconnected VoIP providers, as defined in

Section 13-235 of the Public Utilities Act;

(iv) wireless service providers;
(v) broadband internet access services providers; and
(vi) any other entity that provides messaging, voice,

or video services via the Internet or a social media platform.

(2) Each entity subject to this Section may submit to the Illinois Commerce Commission and the Business Enterprise Council an annual report by April 15, 20l8, and every April 15 thereafter, which provides, for the previous calendar year, information and data on diversity goals, and progress toward achieving those goals, by certified businesses owned by minorities, women, persons with disabilities, and service-disabled veterans, provided that if the entity does not track such information and data for businesses owned by service-disabled veterans, the entity may provide information and data for businesses owned by veterans.
The diversity report shall include the following:
(i) Overall annual spending on all such certified

businesses.

(ii) A narrative description of the entity's supplier

diversity goals and plans for meeting those goals.

(iii) The entity's best estimate of its annual

spending in professional services and spending with certified businesses owned by minorities, women, persons with disabilities, and service-disabled veterans (or veterans, if the reporting entity does not track spending with service-disabled veterans), including, but not limited to, the following professional services categories: accounting; architecture and engineering; consulting; information technology; insurance; financial, legal, and marketing services; and other professional services. The diversity report shall also include the entity's overall annual spending in the listed professional service categories. For the diversity reports due on April 15, 2018 and April 15, 2019, the information on annual spending with certified businesses for professional services required by this Section may be provided for all professional services on an aggregated basis.

(iv) Beginning with the diversity report due on April

15, 2020, the total number and percentage of women and minorities that provided services for each construction project in the State.

An entity subject to this Section which is part of an affiliated group of entities may provide information for the affiliated group as a whole.
(3) Any entity that is subject to this Section that does not submit a report shall be reported by the Business Enterprise Council to each chief procurement officer. Upon receiving a report from the Business Enterprise Council, the chief procurement officer may prohibit any entities that do not submit a report from bidding on State contracts for a period of one year beginning the first day of the following fiscal year and post on its respective bulletin the names of all entities that fail to comply with the provisions of this Section.
(4) A vendor may appeal any of the actions taken pursuant to this Section in the same manner as a vendor denied certification, by following the appeal procedures in the administrative rules created pursuant to this Act.
(Source: P.A. 100-391, eff. 8-25-17.)

(30 ILCS 575/8i)
(Section scheduled to be repealed on June 30, 2020)
Sec. 8i. Renewals. State agencies and public institutions of higher education shall:
(a) review all existing contracts prior to the time

of renewal to determine if the contract goal is being met by the prime vendor;

(b) review all existing contracts prior to the time

of renewal to determine if the contract goal should be increased based upon market conditions and availability of firms certified pursuant to this Act;

(c) review existing contracts with no contract goal

to determine if a goal can be established; if it is determined that a contract goal can be established, the State agency or public institution of higher education shall encourage the prime vendor to amend the contract to include the contract goal; a prime contractor shall be required to complete a utilization plan to demonstrate how it intends to meet the contract goal; and

(d) review renewals at least 6 months prior to

renewal to allow adequate time to rebid if it is determined that the prime contractor has not demonstrated good faith efforts towards meeting the contract goal.

All renewals shall be subject to any amendments made to this Act, or amendments made to any administrative rules adopted under this Act, that become effective prior to the date of renewal.
The requirements of this Section shall not apply to construction and construction-related services procurements.
This Section is operative on and after January 1, 2018.
(Source: P.A. 100-391, eff. 8-25-17.)

(30 ILCS 575/9) (from Ch. 127, par. 132.609)
(Section scheduled to be repealed on June 30, 2020)
Sec. 9. This Act is repealed June 30, 2020.
(Source: P.A. 99-514, eff. 6-30-16.)



30 ILCS 577/ - State Construction Minority and Female Building Trades Act.

Article 1 - Uncodified Provisions

(30 ILCS 577/Art. 1 heading)



Article 5 - Amendatory Provisions

(30 ILCS 577/Art. 5 heading)



Article 10 - (The Community Health Center Construction Act is compiled at 30 ILCS 766/)

(30 ILCS 577/Art. 10 heading)



Article 15 - (The Public Library Construction Act is compiled at 30 ILCS 767/)

(30 ILCS 577/Art. 15 heading)



Artilce 20 - (The Park and Recreational Facility Construction Act is compiled at 30 ILCS 768/)

(30 ILCS 577/Art. 20 heading)



Article 25 - (The Private Colleges and Universities Capital Distribution Formula Act is compiled at 30 ILCS 769/)

(30 ILCS 577/Art. 25 heading)



Article 30 - Amendatory Provisions

(30 ILCS 577/Art. 30 heading)



Article 35 - The State Construction Minority and Female Building Trades Act

(30 ILCS 577/Art. 35 heading)

(30 ILCS 577/35-1)
Sec. 35-1. Short title. This Article may be cited as the State Construction Minority and Female Building Trades Act.
(Source: P.A. 96-37, eff. 7-13-09.)

(30 ILCS 577/35-5)
Sec. 35-5. Definitions. For the purposes of this Article:
"Under-represented minority" means a person who is any of the following:
(1) American Indian or Alaska Native (a person having

origins in any of the original peoples of North and South America, including Central America, and who maintains tribal affiliation or community attachment).

(2) Asian (a person having origins in any of the

original peoples of the Far East, Southeast Asia, or the Indian subcontinent, including, but not limited to, Cambodia, China, India, Japan, Korea, Malaysia, Pakistan, the Philippine Islands, Thailand, and Vietnam).

(3) Black or African American (a person having

origins in any of the black racial groups of Africa). Terms such as "Haitian" or "Negro" can be used in addition to "Black or African American".

(4) Hispanic or Latino (a person of Cuban, Mexican,

Puerto Rican, South or Central American, or other Spanish culture or origin, regardless of race).

(5) Native Hawaiian or Other Pacific Islander (a

person having origins in any of the original peoples of Hawaii, Guam, Samoa, or other Pacific Islands).

"Construction" means any constructing, altering, reconstructing, repairing, rehabilitating, refinishing, refurbishing, remodeling, remediating, renovating, custom fabricating, maintenance, landscaping, improving, wrecking, painting, decorating, demolishing, and adding to or subtracting from any building, structure, highway, roadway, street, bridge, alley, sewer, ditch, sewage disposal plant, water works, parking facility, railroad, excavation or other structure, project, development, real property or improvement, or to do any part thereof, whether or not the performance of the work herein described involves the addition to, or fabrication into, any structure, project, development, real property or improvement herein described of any material or article of merchandise. Construction shall also include moving construction related materials on the job site to or from the job site.
(Source: P.A. 96-37, eff. 7-13-09; 97-396, eff. 1-1-12.)

(30 ILCS 577/35-10)
Sec. 35-10. Apprenticeship reports. Each labor organization and other entity in Illinois with one or more apprenticeship programs for construction trades, whether or not recognized and certified by the United States Department of Labor, Bureau of Apprenticeship and Training, must report to the Illinois Department of Labor the information required to be reported to the Bureau of Apprenticeship and Training by labor organizations with recognized and certified apprenticeship programs that lists the race, gender, ethnicity, and national origin of apprentices in that labor organization or entity. The information must be submitted to the Illinois Department of Labor as provided by rules adopted by the Department. For labor organizations with recognized and certified apprentice programs, the reporting requirement of this Section may be met by providing the Illinois Department of Labor, on a schedule adopted by the Department by rule, copies of the reports submitted to the Bureau of Apprenticeship and Training. Failure to submit this report is a violation of this Act.
(Source: P.A. 99-584, eff. 1-1-17.)

(30 ILCS 577/35-11)
Sec. 35-11. Penalties. If the Department of Labor determines that an entity has violated Section 35-10 of this Act, it shall provide the entity reasonable notice of noncompliance for a first violation and inform the entity that it has 45 days to provide the information required under Section 35-10 of this Act without penalty. If the first violation is not remedied within 45 days' notice, the entity shall be subject to a civil penalty not to exceed $100 for each day after the 45th day following notice that the entity is in violation of this Act.
For a second violation, the entity shall be subject to a civil penalty not to exceed $250 for each day that the entity is in violation of this Act.
For any violation by an entity after the second violation, the entity shall be subject to a civil penalty not to exceed $500 for each day that the entity is in violation of this Act.
In determining the amount of a penalty, the Director shall consider the appropriateness of the penalty to the entity.
(Source: P.A. 99-584, eff. 1-1-17.)

(30 ILCS 577/35-15)
Sec. 35-15. Compilation of building trade data. By March 1 of each year, the Illinois Department of Labor shall publish and make available on its official website a report compiling and summarizing demographic trends in the State's building trades apprenticeship programs, with particular attention to race, gender, ethnicity, and national origin of apprentices in labor organizations and other entities in Illinois based on the information submitted to the Department under Section 35-10.
(Source: P.A. 96-37, eff. 7-13-09.)

(30 ILCS 577/35-20)
Sec. 35-20. Construction employment initiative.
(a) Each fiscal year, the Department of Commerce and Economic Opportunity shall identify construction projects that are:
(1) funded by the State or the American Recovery and

Reinvestment Act or funded in part by the State and in part by the American Recovery and Reinvestment Act;

(2) equal to or greater than $5,000,000 in total

value; and

(3) located in or within 5 miles of Cook County,

Aurora, Elgin, Joliet, Kankakee, Peoria, Decatur, Champaign-Urbana, Springfield, East St. Louis, Rockford, Waukegan, or Cairo.

In addition, the Director of Commerce and Economic Opportunity may designate any other construction project as a construction employment initiative project if the local available workforce is sufficient to meet the goals of this Section.
(b) Not less than 20% of the total apprenticeship hours performed on projects identified pursuant to subsection (a) is established as a goal of those projects to be completed by members of minority groups currently under-represented in skilled building trades.
(c) Not less than 10% of the total apprenticeship hours performed on projects identified pursuant to subsection (a) is established as a goal of those projects to be performed by women. A woman who is also a member of a minority group shall be designated to one category or the other by the Department of Commerce and Economic Opportunity for purposes of this subsection and subsection (b).
(d) An advisory committee for the purposes of this Section is established as follows:
(1) Eight members appointed 2 each by the President

and Minority Leader of the Senate and the Speaker and Minority Leader of the House of Representatives.

(2) The Director of Commerce and Economic

Opportunity, or his or her designee.

(3) The Illinois Secretary of Transportation, or his

or her designee.

(4) The executive director of the Capital Development

Board, or his or her designee.

(5) Three members representing building trades labor

organizations, appointed by the Governor.

(6) One member representing vertical construction,

appointed by the Governor.

(7) One member representing road builders, appointed

by the Governor.

(8) One member representing an association of

African-American owned construction companies, appointed by the Governor.

(9) One member representing an association of Latino

owned construction companies, appointed by the Governor.

(10) One member representing an association of women

in the building trades, appointed by the Governor.

(11) One member representing an association of

female-owned construction companies, appointed by the Governor.

The Department of Commerce and Economic Opportunity shall provide administrative support staff for the advisory committee.
(Source: P.A. 96-37, eff. 7-13-09.)



Article 40 - (The Urban Weatherization Initiative Act is compiled at 30 ILCS 738/)

(30 ILCS 577/Art. 40 heading)



Article 45 - Amendatory Provisions

(30 ILCS 577/Art. 45 heading)



Article 50 - Amendatory Provisions

(30 ILCS 577/Art. 50 heading)



Article 55 - Amendatory Provisions

(30 ILCS 577/Art. 55 heading)



Article 60 - Amendatory and Uncodified Provisions

(30 ILCS 577/Art. 60 heading)



Article 65 - Amendatory Provisions

(30 ILCS 577/Art. 65 heading)



Article 70 - Amendatory and Uncodified Provisions

(30 ILCS 577/Art. 70 heading)



Article 75 - Amendatory Provisions

(30 ILCS 577/Art. 75 heading)



Article 80 - Amendatory and Uncodified Provisions

(30 ILCS 577/Art. 80 heading)



Article 85 - Amendatory Provisions

(30 ILCS 577/Art. 85 heading)



Article 99 - Effective Date

(30 ILCS 577/Art. 99 heading)

(30 ILCS 577/99-99)
Sec. 99-99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 96-37, eff. 7-13-09.)






30 ILCS 580/ - Drug Free Workplace Act.

(30 ILCS 580/1) (from Ch. 127, par. 132.311)
Sec. 1. This Act shall be known and may be cited as the Drug Free Workplace Act.
(Source: P.A. 86-1459.)

(30 ILCS 580/2) (from Ch. 127, par. 132.312)
Sec. 2. As used in this Act:
(a) "Drug free workplace" means a site for the performance of work done in connection with a specific grant or contract of an entity whose employees are prohibited from engaging in the unlawful manufacture, distribution, dispensation, possession, or use of a controlled substance in accordance with the requirements of this Act.
(b) "Employee" means an employee of a grantee or contractor directly engaged in the specific performance of work pursuant to the provisions of a grant or contract with the State, except that for the purpose of determining the number of employees of a grantee or a contractor under subsections (f) and (g) of this Section, an "employee" shall include any employee of the contractor or grantee.
(c) "Controlled substance" means a controlled substance as defined in the Illinois Controlled Substances Act or cannabis as defined in the Cannabis Control Act.
(d) "Conviction" means a finding of guilt, including a plea of nolo contendere, or imposition of sentence, or both, by any judicial body charged with determining violations of the Federal or State criminal drug statutes.
(e) "Criminal drug statute" means a criminal statute involving manufacture, distribution, dispensation, use, or possession of any controlled substance.
(f) "Grantee" means a corporation, partnership, or other entity with 25 or more employees at the time of issuing the grant, or a department, division, or other unit thereof, directly responsible for the specific performance under a grant of $5,000 or more from the State. For purposes of this Act, "grantee" does not include corporations, partnerships, or other entities that receive public funds in connection with the WIC Vendor Management Act; medical assistance reimbursements to pharmacies for prescribed drugs and reimbursements for durable medical supplies covered under Article V of the Illinois Public Aid Code; the vendor's discount for collection of use and occupation taxes pursuant to the Use Tax Act, the Service Use Tax Act, the Service Occupation Tax Act, or the Retailers' Occupation Tax Act; the Superfund program contained in the Illinois Environmental Protection Act; the lease or rental of real property; or grants or loans made for the purpose of solid waste management or reduction. The term "grantee" does not include subcontractors of a grantee. The term "grantee" does not include a railroad that is subject to a federally mandated drug testing program.
(g) "Contractor" means a corporation, partnership, or other entity with 25 or more employees at the time of letting the contract, or a department, division, or unit thereof, directly responsible for the specific performance under a contract of $5,000 or more. For purposes of this Act, "contractor" does not include corporations, partnerships, or other entities that receive public funds in connection with the WIC Vendor Management Act; medical assistance reimbursements to pharmacies for prescribed drugs and reimbursements for durable medical supplies covered under Article V of the Illinois Public Aid Code; the vendor's discount for collection of use and occupation taxes pursuant to the Use Tax Act, the Service Use Tax Act, the Service Occupation Tax Act, or the Retailers' Occupation Tax Act; the Superfund program contained in the Illinois Environmental Protection Act; the lease or rental of real property; or grants or loans made for the purpose of solid waste management or reduction. The term "contractor" does not include subcontractors of a contractor. The term "contractor" does not include a railroad that is subject to a federally mandated drug testing program.
(h) "State" means all officers, boards, commissions, and agencies created by the Constitution, whether in the executive, legislative, or judicial branch; all officers, departments, boards, commissions, agencies, institutions, authorities, universities, bodies politic and corporate of the State; or administrative units or corporate outgrowths of the State government which are created by or pursuant to statute.
(Source: P.A. 86-1459.)

(30 ILCS 580/3) (from Ch. 127, par. 132.313)
Sec. 3. Contracts and grants. No grantee or contractor shall receive a grant or be considered for the purposes of being awarded a contract for the procurement of any property or services from the State unless that grantee or contractor has certified to the granting or contracting agency that it will provide a drug free workplace by:
(a) Publishing a statement:
(1) Notifying employees that the unlawful

manufacture, distribution, dispensation, possession, or use of a controlled substance, including cannabis, is prohibited in the grantee's or contractor's workplace.

(2) Specifying the actions that will be taken against

employees for violations of such prohibition.

(3) Notifying the employee that, as a condition of

employment on such contract or grant, the employee will:

(A) abide by the terms of the statement; and
(B) notify the employer of any criminal drug

statute conviction for a violation occurring in the workplace no later than 5 days after such conviction.

(b) Establishing a drug free awareness program to inform employees about:
(1) the dangers of drug abuse in the workplace;
(2) the grantee's or contractor's policy of

maintaining a drug free workplace;

(3) any available drug counseling, rehabilitation,

and employee assistance programs; and

(4) the penalties that may be imposed upon employees

for drug violations.

(c) Making it a requirement to give a copy of the statement required by subsection (a) to each employee engaged in the performance of the contract or grant and to post the statement in a prominent place in the workplace.
(d) Notifying the contracting or granting agency within 10 days after receiving notice under part (B) of paragraph (3) of subsection (a) from an employee or otherwise receiving actual notice of such conviction.
(e) Imposing a sanction on, or requiring the satisfactory participation in a drug abuse assistance or rehabilitation program by, any employee who is so convicted, as required by Section 5.
(f) Assisting employees in selecting a course of action in the event drug counseling, treatment, and rehabilitation is required and indicating that a trained referral team is in place.
(g) Making a good faith effort to continue to maintain a drug free workplace through implementation of this Section.
(Source: P.A. 86-1459.)

(30 ILCS 580/4) (from Ch. 127, par. 132.314)
Sec. 4. Requirement for individuals. The State shall not enter into a contract for more than $5,000 or make a grant of more than $5,000 with any individual unless the contract or grant includes a certification by the individual that the individual will not engage in the unlawful manufacture, distribution, dispensation, possession, or use of a controlled substance in the performance of the contract.
(Source: P.A. 86-1459.)

(30 ILCS 580/5) (from Ch. 127, par. 132.315)
Sec. 5. Employee sanctions and remedies. A grantee or contractor shall, within 30 days after receiving notice from an employee of a conviction of a violation of a criminal drug statute occurring in the workplace:
(a) Take appropriate personnel action against such employee up to and including termination; or
(b) Require the employee to satisfactorily participate in a drug abuse assistance or rehabilitation program approved for such purposes by a federal, State, or local health, law enforcement, or other appropriate agency.
(Source: P.A. 86-1459.)

(30 ILCS 580/6) (from Ch. 127, par. 132.316)
Sec. 6. Suspension, termination or debarment of the contractor or grantee. Each contract or grant awarded by the State shall be subject to suspension of payments or termination, or both, and the contractor or grantee thereunder or the individual who entered the contract with or received the grant from the State shall be subject to suspension or debarment in accordance with the requirements of this Section if the head of the agency determines that:
(a) the contractor, grantee, or individual has made a

false certification under Section 3 or 4;

(b) the contractor or grantee violates such

certification by failing to carry out the requirements of Section 3;

(c) the contractor or grantee does not take

appropriate remedial action against employees convicted on drug offenses as specified in Section 5; or

(d) such a number of employees of the contractor or

grantee have been convicted of violations of criminal drug statutes for violations occurring in the workplace as to indicate that the contractor or grant recipient has failed to make a good faith effort to provide a drug free workplace as required by this Act.

(Source: P.A. 86-1459; 87-895.)

(30 ILCS 580/7) (from Ch. 127, par. 132.317)
Sec. 7. Suspension, termination or debarment proceedings. Any determination proceedings for suspension of payments, termination, or debarment pursuant to this Act shall be conducted in accordance with The Illinois Administrative Procedure Act.
(Source: P.A. 86-1459.)

(30 ILCS 580/8) (from Ch. 127, par. 132.318)
Sec. 8. Effect of debarment. Upon issuance of any final decision under this Act requiring debarment of a contractor, grantee or individual, such contractor, grantee or individual shall be ineligible for award of any contract or grant by the State for at least one year but not more than 5 years, as specified in the decision.
(Source: P.A. 86-1459.)

(30 ILCS 580/9) (from Ch. 127, par. 132.319)
Sec. 9. Waiver. A termination, suspension of payments, or suspension or debarment under this Act may be waived by the head of an agency with respect to a particular contract or grant if the head of the agency determines that suspension of payments, termination of the contract or grant, or suspension or debarment of the contractor, grantee, or individual, as the case may be, would severely disrupt the operation of such agency to the detriment of the general public or would not be in the public interest.
(Source: P.A. 86-1459.)

(30 ILCS 580/10) (from Ch. 127, par. 132.320)
Sec. 10. At the time of entering into a contract or issuing a grant that results in the application of this Act, the State agency letting the contract or issuing the grant must notify the corporation, partnership, or other entity with 25 or more employees or the department, division, or unit of the corporation, partnership, or other entity of the application of this Act and of the necessity of compliance.
(Source: P.A. 86-1459.)

(30 ILCS 580/11) (from Ch. 127, par. 132.321)
Sec. 11. Any actions undertaken by a contractor or grantee in compliance with this Act and in establishing a drug-free workplace shall create a rebuttable presumption of good faith compliance with this Act and shall not be considered a violation of the Illinois Human Rights Act.
(Source: P.A. 86-1459.)



30 ILCS 582/ - International Anti-Boycott Certification Act.

(30 ILCS 582/1)
Sec. 1. Short title. This Act may be cited as the International Anti-Boycott Certification Act.
(Source: P.A. 88-671, eff. 12-14-94.)

(30 ILCS 582/5)
Sec. 5. State contracts. Every contract entered into by the State of Illinois for the manufacture, furnishing, or purchasing of supplies, material, or equipment or for the furnishing of work, labor, or services, in an amount exceeding the threshold for small purchases according to the purchasing laws of this State or $10,000, whichever is less, shall contain certification, as a material condition of the contract, by which the contractor agrees that neither the contractor nor any substantially-owned affiliated company is participating or shall participate in an international boycott in violation of the provisions of the U.S. Export Administration Act of 1979 or the regulations of the U.S. Department of Commerce promulgated under that Act.
(Source: P.A. 91-357, eff. 7-29-99.)

(30 ILCS 582/10)
Sec. 10. Failure to comply. The State agency with jurisdiction over procurement of any contract entered into by the State of Illinois may, at its option, forfeit or void any contract for failure to comply with the provisions of this Act.
(Source: P.A. 88-671, eff. 12-14-94.)

(30 ILCS 582/15)
Sec. 15. Impairment. Nothing in this Act shall operate to impair any existing contract, except that any renewal, amendment, or modification of a contract occurring on or after the effective date of this Act shall be subject to the conditions specified in the Act.
(Source: P.A. 88-671, eff. 12-14-94.)

(30 ILCS 582/20)
Sec. 20. Rules. The Department of Central Management Services may issue rules and regulations for the implementation of this Act, except that the Department of Transportation may issue rules and regulations to implement this Act solely for contracts over which it has jurisdiction.
(Source: P.A. 88-671, eff. 12-14-94.)

(30 ILCS 582/99)
Sec. 99. This Act takes effect upon becoming law.
(Source: P.A. 88-671, eff. 12-14-94.)



30 ILCS 583/ - State Prohibition of Goods from Forced Labor Act.

(30 ILCS 583/1)
Sec. 1. Short title. This Act may be cited as the State Prohibition of Goods from Forced Labor Act.
(Source: P.A. 93-307, eff. 1-1-04.)

(30 ILCS 583/5)
Sec. 5. Policy. The General Assembly hereby finds and declares as follows:
(a) The people of Illinois do not support the import of any goods made by forced, convict, or indentured labor, not only because it is a cruel suppression of the human right of free labor and employment practices, but also because it creates an unfair trade advantage for the forced, convict, or indentured labor country.
(b) The federal Tariff Act of 1930, while prohibiting the importation of any goods produced in whole or in part by forced, convict, or indentured labor, does not require importers to provide certificates of origin at the time of importation to affirm and guarantee no forced, convict, or indentured labor content.
(c) The federal Tariff Act of 1930 also does not require the United States Customs Service to have an active, self-initiated foreign surveillance program of detecting forced, convict, or indentured labor-made goods and preventing their entry into the United States, but relies primarily upon complaints made by the public or other interested groups.
(d) The State of Illinois wholeheartedly supports the prohibition on imports produced in whole or in part by forced, convict, or indentured labor and shall not knowingly acquire any of those goods.
(Source: P.A. 93-307, eff. 1-1-04.)

(30 ILCS 583/10)
Sec. 10. Contract certification.
(a) Every contract entered into by any State agency for the procurement of equipment, materials, or supplies, other than procurement related to a public works contract, must specify that no foreign-made equipment, materials, or supplies furnished to the State under the contract may be produced in whole or in part by forced labor, convict labor, or indentured labor under penal sanction. The contractor must agree to comply with this provision of the contract.
(b) Any contractor contracting with the State who knew that the foreign-made equipment, materials, or supplies furnished to the State were produced in whole or part by forced labor, convict labor, or indentured labor under penal sanction, when entering into a contract under subsection (a), may, subject to subsection (c), have any or all of the following sanctions imposed:
(1) The contract under which the prohibited

equipment, materials, or supplies were provided may be voided at the option of the State agency to which the equipment, materials, or supplies were provided.

(2) The contractor may be assessed a penalty which

must be the greater of $1,000 or an amount equaling 20% of the value of the equipment, materials, or supplies that the State agency demonstrates were produced in whole or in part by forced labor, convict labor, or indentured labor under penal sanction and that were supplied to the State agency under the contract.

(3) The contractor may be suspended from bidding on a

State contract for a period not to exceed 360 days.

Any moneys collected under this subsection shall be deposited into the General Revenue Fund.
(c) When imposing the sanctions described in subsection (b), the contracting agency must notify the contractor of the right to a hearing if requested within 15 days after the date of the notice. The hearing must be before an administrative law judge according to the Illinois Administrative Procedure Act. The administrative law judge must consider any measures the contractor has taken to ensure compliance with this Section and may waive any or all of the sanctions if it is determined that the contractor has acted in good faith.
The agency must be assessed the cost of the administrative hearing, unless the agency has prevailed in the hearing, in which case the contractor shall be assessed the cost of the hearing.
(d) Any State agency that investigates a complaint against a contractor for violation of this Section must limit its investigation to evaluating the information provided by the person or entity submitting the complaint and the information provided by the contractor.
(e) For purposes of this Section, the term "forced labor" has the same meaning as in the federal Tariff Act of 1930.
(Source: P.A. 93-307, eff. 1-1-04.)



30 ILCS 584/ - State Prohibition of Goods from Child Labor Act.

(30 ILCS 584/1)
Sec. 1. Short title. This Act may be cited as the State Prohibition of Goods from Child Labor Act.
(Source: P.A. 94-264, eff. 7-19-05.)

(30 ILCS 584/5)
Sec. 5. Policy. The General Assembly hereby finds and declares as follows:
(a) The people of Illinois do not support the import of any goods made by child labor, not only because it is a cruel suppression of the human rights of children, but also because it creates an unfair trade advantage for the child labor country.
(b) Current trade regulations do not require importers to provide certificates of origin at the time of importation to affirm and guarantee no child labor content.
(c) Federal law also does not require the United States Customs Service to have an active, self-initiated foreign surveillance program of detecting child labor-made goods and preventing their entry into the United States.
(d) The State of Illinois wholeheartedly condemns the importation of goods made in whole or in part by child labor and shall not knowingly acquire any of those goods.
(Source: P.A. 94-264, eff. 7-19-05.)

(30 ILCS 584/10)
Sec. 10. Contract certification.
(a) Every contract entered into by any State agency for the procurement of equipment, materials, or supplies, other than procurement related to a public works contract, must specify that no foreign-made equipment, materials, or supplies furnished to the State under the contract may be produced in whole or in part by the labor of any child under the age of 12. The contractor must agree to comply with this provision of the contract.
(b) Any contractor contracting with the State who knew that the foreign-made equipment, materials, or supplies furnished to the State were produced in whole or part by the labor of any child under the age of 12 when entering into a contract under subsection (a), may, subject to subsection (c), have any or all of the following sanctions imposed:
(1) The contract under which the prohibited

equipment, materials, or supplies were provided may be voided at the option of the State agency to which the equipment, materials, or supplies were provided.

(2) The contractor may be assessed a penalty which

must be the greater of $1,000 or an amount equaling 20% of the value of the equipment, materials, or supplies that the State agency demonstrates were produced in whole or in part by child labor and that were supplied to the State agency under the contract.

(3) The contractor may be suspended from bidding on a

State contract for a period not to exceed 360 days.

Any moneys collected under this subsection shall be deposited into the General Revenue Fund.
(c) When imposing the sanctions described in subsection (b), the contracting agency must notify the contractor of the right to a hearing if requested within 15 days after the date of the notice. The hearing must be before an administrative law judge according to the Illinois Administrative Procedure Act. The administrative law judge must consider any measures the contractor has taken to ensure compliance with this Section and may waive any or all of the sanctions if it is determined that the contractor has acted in good faith.
The agency must be assessed the cost of the administrative hearing, unless the agency has prevailed in the hearing, in which case the contractor shall be assessed the cost of the hearing.
(d) Any State agency that investigates a complaint against a contractor for violation of this Section must limit its investigation to evaluating the information provided by the person or entity submitting the complaint and the information provided by the contractor.
(Source: P.A. 94-264, eff. 7-19-05.)

(30 ILCS 584/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 94-264, eff. 7-19-05.)



30 ILCS 585/ - Data Processing Confidentiality Act.

(30 ILCS 585/0.01) (from Ch. 127, par. 2900)
Sec. 0.01. Short title. This Act may be cited as the Data Processing Confidentiality Act.
(Source: P.A. 86-1324.)

(30 ILCS 585/1) (from Ch. 127, par. 2901)
Sec. 1. Whenever any State agency governed by confidentiality requirements as to information in its possession gives, contracts out, or otherwise transmits such information in a form suitable for electronic data processing to any contractor, electronic data processing center, or other user outside such agency, for any purpose whatsoever, such agency shall notify the receiver of such data in writing of the agency's confidentiality requirements, including any penalties provided for their violation.
(Source: P.A. 84-347.)

(30 ILCS 585/2) (from Ch. 127, par. 2902)
Sec. 2. It shall thereupon become the duty of the individual or entity who receives such data for electronic processing or storage to keep or use the same pursuant to the confidentiality requirements of the transmitting agency, and any receiver who violates them shall be subject to the same penalty as any officer or employee of such agency would incur for their violation.
(Source: P.A. 84-347.)



30 ILCS 587/ - Information Technology Accessibility Act.

(30 ILCS 587/1)
Sec. 1. Short title. This Act may be cited as the Information Technology Accessibility Act.
(Source: P.A. 95-307, eff. 8-20-07.)

(30 ILCS 587/5)
Sec. 5. Findings; policy.
(a) The Legislature finds that:
(1) The advent of the information age throughout the

United States and around the world has resulted in dramatic increases in the importance of information technology in employment, education, and the receipt of services.

(2) While information technology is increasingly

being used as a means of providing information, communications, and services, the State is not consistently or cost-effectively ensuring that these technologies are accessible to individuals with disabilities.

(3) The lack of accessible information technology can

prevent individuals with disabilities from participating on equal terms in crucial areas of life, such as education and employment.

(4) Techniques and products exist that can ensure

that information technology can be made accessible to individuals with disabilities in consistent and cost-effective manners.

(5) By proactively addressing accessibility in its

information technology development and procurement processes, the State can cost-effectively ensure that its information technology will be accessible to individuals with disabilities.

(b) It is the policy of the State of Illinois that information technology developed, purchased, or provided by the State is accessible to individuals with disabilities.
(Source: P.A. 95-307, eff. 8-20-07.)

(30 ILCS 587/10)
Sec. 10. Definitions. As used in this Act:
"Accessibility" means the ability to receive, use, and manipulate data and operate controls included in electronic and information technology in a manner equivalent to that of individuals who do not have disabilities.
"Electronic and information technology" means electronic information, software, systems, and equipment used in the creation, manipulation, storage, display, or transmission of data, including internet and intranet systems, software applications, operating systems, video and multimedia, telecommunications products, kiosks, information transaction machines, copiers, printers, and desktop and portable computers.
"Individuals with disabilities" means individuals with impairments that limit their ability to use information technology. This includes, but is not limited to, individuals with low vision, blindness, hardness of hearing, deafness, limited use of their hands, no use of their hands, or other similar impairments.
"State entity" means the executive, legislative, and judicial branches of State of Illinois, including its departments, divisions, agencies, constitutional offices, public bodies, and public universities. The term does not include units of local government, school districts, or community colleges.
(Source: P.A. 95-307, eff. 8-20-07.)

(30 ILCS 587/15)
Sec. 15. Development of standards. Not later than 6 months after the effective date of this Act, the Department of Human Services shall develop and publish accessibility standards for electronic and information technology for State entities. The Secretary of Human Services shall convene a working group of appropriate State entity representatives, stakeholders, and other appropriate individuals and officials to advise and assist the Department in this process. The standards shall address, at a minimum, the following:
(1) functional performance criteria and technical

requirements for accessibility;

(2) recommendations for procurement language that can

be incorporated into existing State procurement processes to ensure compliance with accessibility standards; and

(3) recommendations for planning, reporting,

monitoring, and enforcement of the accessibility standards by State entities.

(Source: P.A. 95-307, eff. 8-20-07.)

(30 ILCS 587/20)
Sec. 20. Implementation of standards. Not later than 6 months after the development and publication of accessibility standards by the Department of Human Services, the Director of Central Management Services and each State entity shall review the standards and make revisions to existing procurement or development rules, policies, and procedures under their control to incorporate the standards. The accessibility standards shall apply to electronic and information technology developed or procured by a State entity, or to substantial modifications made to electronic and information technology by a State entity, after the Department of Central Management Services and other State entities incorporate the accessibility standards into their procurement policies and procedures. The accessibility standards shall not require (i) the installation of specific accessibility-related software or peripheral devices at a workstation of an employee who is not an individual with a disability or (ii) equipment made available for access at a location where the electronic and information technology is not customarily available to the public.
(Source: P.A. 95-307, eff. 8-20-07.)

(30 ILCS 587/25)
Sec. 25. Review and amendment of standards. The Department of Human Services shall, at a minimum, review the accessibility standards every 3 years after the date of initial publication and, as appropriate, amend the standards to reflect technological advances or changes in electronic and information technology. The Secretary of Human Services may convene a working group of appropriate State entity representatives, stakeholders, and other appropriate individuals and officials to advise and assist in the process of reviewing and amending the standards. Within 6 months after the publication by the Department of Human Services of amendments to the standards, the Director of Central Management Services and other State entities shall review the amended standards and make any necessary changes to their existing procurement policies and procedures to incorporate amendments to the accessibility standards into their procurement policies and procedures. The amended accessibility standards shall apply to electronic and information technology developed or procured by a State entity, or to substantial modifications made to electronic and information technology by a State entity, after the Department of Central Management Services and other State entities incorporate the amended accessibility standards into their procurement policies and procedures.
(Source: P.A. 95-307, eff. 8-20-07.)

(30 ILCS 587/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 95-307, eff. 8-20-07.)



30 ILCS 590/ - State Agency Employees Child Care Services Act.

(30 ILCS 590/1) (from Ch. 127, par. 3001)
Sec. 1. This Act shall be known and may be cited as the "State Agency Employees Child Care Services Act".
(Source: P.A. 84-652.)

(30 ILCS 590/2) (from Ch. 127, par. 3002)
Sec. 2. In this Act, unless the context otherwise requires, the following terms shall have the meanings ascribed to them:
1. "Department" means the Department of Central Management Services.
2. "State agency" means all departments, officers, commissions, boards, institutions and bodies politic and corporate of the State, including the offices of Clerk of the Supreme Court and Clerks of the Appellate Courts, the several courts of the State and the legislature, its committees or commissions.
3. "Child care services" means day care home or center services as defined by the Child Care Act of 1969.
(Source: P.A. 84-652.)

(30 ILCS 590/3) (from Ch. 127, par. 3003)
Sec. 3. The Department may authorize a State agency to contract for the provision of child care services for its employees. The Department may, in accordance with established rules, allow day care centers to operate in State-owned or leased facilities. Such facilities shall be primarily for use by State employees but use by non-employees may be allowed.
Where a State agency enters into a contract to construct, acquire or lease all or a substantial portion of a building, in which more than 50 persons shall be employed, other than a renewal of an existing lease, after July 1, 1990, and where a need has been demonstrated, according to Section 4 of this Act, on-site child care services shall be provided for State employees.
The Department shall implement this Act and shall promulgate all rules and regulations necessary for this purpose. By April 1, 1991, the Department shall propose rules setting forth the standards and criteria, including need and feasibility, for determining if on-site child care services shall be provided. The Department shall consult with the Department of Children and Family Services in defining standards for child care service centers established pursuant to this Act to ensure compliance with the Child Care Act of 1969. The Department shall establish a schedule of fees that shall be charged to employees of State agencies who may obtain child care services under this Act. Such schedule shall be established so that charges for service are based on the actual cost of care. Except as otherwise provided by law for employees who may qualify for public assistance or social services due to indigency or family circumstance, each employee obtaining child care services under this Act shall be responsible for full payment of such charges. The Department shall report, on or before December 31 of each year, to the Governor and the members of the General Assembly, on the feasibility and implementation of a plan for the provision of comprehensive child care services.
(Source: P.A. 86-1482.)

(30 ILCS 590/4) (from Ch. 127, par. 3004)
Sec. 4. Prior to receiving authorization from the Department to contract for child care services, a State agency shall demonstrate a need for such services. Proof of need submitted to the Department may include a survey of agency employees as well as a determination of the availability of child care services under such agency, through other State agencies, or in the community. The Department may also require submission of a feasibility, design and implementation plan, which takes into consideration similar needs and services of other State agencies.
The Department shall assist any State agency authorized to procure child care services in the preparation of a request for proposals, in order to assure that the services provided address the specific needs of the agency personnel.
Any State agency authorized by the Department to contract for child care services shall have the sole responsibility for choosing the successful bidder and overseeing the operation of its child care service program within the guidelines established by the Department. The Department shall promulgate rules pursuant to the Illinois Administrative Procedure Act which detail the specific standards to be used by the Director of any State agency in the selection of a vendor of child care services.
The State agency's contract shall provide for the establishment of or arrangement for the use of a licensed day care center or a licensed day care agency, as defined in the Child Care Act of 1969.
State agencies with similar needs, or those with small employee populations may group together to establish need and contract for the provision of child care services.
(Source: P.A. 85-1337; 86-1482.)

(30 ILCS 590/5) (from Ch. 127, par. 3005)
Sec. 5. The General Assembly, through the Joint Committee on Legislative Support Services, may contract for the establishment of child care services, which may also serve as a prototype or model of such services for other state agencies. Such a center shall use a schedule of fees and charges established by the Department under Section 3 of this Act. Such a center may also be used for the conduct of research on child development, day care standards, the effect of employer-assisted child care on employee morale and productivity or other subjects as determined by the Joint Committee on Legislative Support Services, in consultation with the Department of Children and Family Services.
(Source: P.A. 84-652.)



30 ILCS 595/ - Local Food, Farms, and Jobs Act.

(30 ILCS 595/1)
Sec. 1. Short title. This Act may be cited as the "Local Food, Farms, and Jobs Act".
(Source: P.A. 96-579, eff. 8-18-09.)

(30 ILCS 595/5)
Sec. 5. Definitions. "Local farm or food products" are products grown, processed, packaged, and distributed by Illinois citizens or businesses located wholly within the borders of Illinois.
(Source: P.A. 96-579, eff. 8-18-09.)

(30 ILCS 595/10)
Sec. 10. Procurement goals for local farm or food products.
(a) In order to create, strengthen, and expand local farm and food economies throughout Illinois, it shall be the goal of this State that 20% of all food and food products purchased by State agencies and State-owned facilities, including, without limitation, facilities for persons with mental health and developmental disabilities, correctional facilities, and public universities, shall, by 2020, be local farm or food products.
(b) The Local Food, Farms, and Jobs Council established under this Act shall support and encourage that 10% of food and food products purchased by entities funded in part or in whole by State dollars, which spend more than $25,000 per year on food or food products for its students, residents, or clients, including, without limitation, public schools, child care facilities, after-school programs, and hospitals, shall, by 2020, be local farm or food products.
(c) To meet the goals set forth in this Section, when a State contract for purchase of food or food products is to be awarded to the lowest responsible bidder, an otherwise qualified bidder who will fulfill the contract through the use of local farm or food products may be given preference over other bidders, provided that the cost included in the bid of local farm or food products is not more than 10% greater than the cost included in a bid that is not for local farm or food products.
(d) All State agencies and State-owned facilities that purchase food and food products shall, with the assistance of the Local Food, Farms, and Jobs Council, develop a system for (i) identifying the percentage of local farm or food products purchased for fiscal year 2011 as the baseline; and (ii) tracking and reporting local farm or food products purchases on an annual basis.
(Source: P.A. 96-579, eff. 8-18-09.)

(30 ILCS 595/15)
Sec. 15. Creation of the Local Food, Farms, and Jobs Council.
(a) The General Assembly authorizes the Department of Agriculture, in accordance with Section 10 of the State Agency Entity Creation Act, to create the Local Food, Farms, and Jobs Council.
(b) The purpose of the Local Food, Farms, and Jobs Council shall be to facilitate the growth of an Illinois-based local farm and food product economy that revitalizes rural and urban communities, promotes healthy eating with access to fresh foods, creates jobs, ensures a readily available supply of safe food in an emergency event, and supports economic growth through making local farm or food products available to all Illinois citizens.
(Source: P.A. 96-579, eff. 8-18-09.)

(30 ILCS 595/20)
Sec. 20. Responsibilities of the Local Food, Farms, and Jobs Council. The responsibilities of the Local Food, Farms, and Jobs Council include, but are not limited to, the following:
(a) To assist State agencies, State-owned facilities,

and other entities with the purchase of local farm or food products and with tracking and reporting of such purchases in order to meet the goals established in Section 10 of this Act.

(b) To assist local farm and food entrepreneurs to

identify and secure necessary resources and equipment to begin, maintain, and expand projects and networks necessary for the development of local farm or food products; provided, however, that it is the intent of this Act that the Local Food, Farms, and Jobs Council will facilitate program start-ups and then relinquish rights, benefits, and control within a reasonably short duration of time.

(c) To facilitate the building of infrastructure,

including aggregation, processing, storage, packaging, and distribution facilities necessary to move local farm or food products to local and other markets.

(d) To support and expand programs that recruit,

train, and provide technical assistance to Illinois farmers and residents in order to encourage the production of local farm or food products.

(e) To coordinate interagency policies, initiatives,

and procedures promoting local farm and food products in Illinois communities, by working with and involving State, federal, and local agencies, as well as community based organizations, educational institutions, and trade organizations in executing the purposes of this Act.

(f) To facilitate the elimination of legal barriers

hindering the development of a local farm and food economy by working with federal, State, and local public health agencies, other agencies and applicable entities, and the Illinois Attorney General to create consistent and compatible regulations for the production, storage, distribution, and marketing of local farm or food products.

(g) To facilitate the use of public lands for growing

local farm or food products by working with governmental entities at the local, State, and federal levels.

(h) To set annual goals for all purchases of local

farm or food products by Illinois residents and to monitor the development and expansion of a local farm and food economy through data collection, tracking, measurement, analysis, and reporting on progress made in an annual report to the Illinois General Assembly.

(i) (Blank).
(j) To initiate and facilitate public awareness

campaigns about the economic benefits of a local farm and food economy.

(Source: P.A. 99-653, eff. 1-1-17.)

(30 ILCS 595/25)
Sec. 25. Governance of the Local Food, Farms, and Jobs Council.
(a) The Local Food, Farms, and Jobs Council shall be governed by a 20-member board of directors, which shall be comprised of the following:
(1) one representative each from the Department of

Agriculture; the Department of Public Health; the Illinois Finance Authority; the Office of the State Treasurer; an agency tasked with responsibilities over economic or workforce development;

(2) one agricultural specialist from the University

of Illinois Extension;

(3) one representative of the State's largest general

farm organization;

(4) thirteen representatives, each of whom shall

represent at least one of the following interests, and each interest shall be represented by at least one representative:

(A) local farm or food product farmers

representing different sectors, including, but not limited to, dairy, meat, vegetable, and grain;

(B) local farm or food product producers

representing different flower, fruit, viticulture, aquaculture, forestry, seeds, fiber, ornamental, or other specialty crop sectors;

(C) local farm or food product processors or

distributors, preferentially those operating cooperatively or under local ownership;

(D) not-for-profit educational organizations that

specialize in supporting and expanding local farm or food product networks;

(E) local farm or food product retailers;
(F) municipalities in the State actively engaged

in the development of local farm or food products;

(G) banking, investment, or philanthropic

communities with expertise in financing or supporting local foods production and infrastructure;

(H) community-based organizations focusing on

access to local farm or food products;

(I) restaurants or food service businesses,

schools, or institutions that use or seek to increase and promote use of local foods; and

(J) employees working for businesses in the food

system.

(b) The 15 non-state governmental board members shall be appointed by the Governor to 3-year staggered terms as determined by the Governor. Persons may be nominated by organizations representing the sectors outlined in subsection (a) of this Section. Vacancies shall be filled by the Governor.
(c) The Local Food, Farms, and Jobs Council may apply for and establish a not for profit corporation under the General Not For Profit Corporation Act of 1986.
(d) The board of directors shall have all the rights, titles, powers, privileges, and obligations provided for in the General Not For Profit Corporation Act of 1986. It shall elect its presiding officers from among its members and may elect or appoint an executive committee, other committees, and subcommittees to conduct the business of the organization.
(e) The Local Food, Farms, and Jobs Council may solicit grants, loans, and contributions from public or private sources and may enter into any contracts, grants, loans, or agreements with respect to the use of such funds to execute the purposes of this Act. No debt or obligation of the Local Food, Farms, and Jobs Council shall become the debt or obligation of the State.
(f) The Local Food, Farms, and Jobs Council shall not be considered a State Agency, and its funds shall be considered private funds and held in an appropriate account outside of the State Treasury. Private funds collected by the Local Food, Farms, and Jobs Council are not subject to the Public Funds Investment Act. Local Food, Farms, and Jobs Council procurement is exempt from the Illinois Procurement Code. The treasurer of Local Food, Farms, and Jobs Council funds shall be custodian of all Local Food, Farms, and Jobs Council funds. The Local Food, Farms, and Jobs Council and its officers shall be responsible for the approval of recording of receipts, approval of payments, and the proper filing of required reports. The Local Food, Farms, and Jobs Council's records shall be audited annually by an independent auditor who is a certified public accountant and has been selected by the Board. An annual report shall also be compiled by the Board. Both the annual report and the annual audit shall be filed with any public agency providing funds to the Local Food, Farms, and Jobs Council and be made available to the public.
(g) Subject to the availability of public or private funds, the board of directors may employ an executive director, treasurer, other staff, or independent contractors necessary to execute the purposes of this Act, and it may fix the compensation, benefits, terms, and conditions of those persons' employment.
(h) The State Governmental agencies represented on the board of directors may re-direct existing staff, as appropriations permit; assist in executing the purposes of this Act; and provide office space, meeting space, and other research and communication services as appropriate.
(i) The Local Food, Farms, and Jobs Council may be assisted in carrying out its functions by personnel of the Department of Agriculture. The Department shall provide reasonable assistance to the Local Food, Farms, and Jobs Council to help it achieve its purposes.
(Source: P.A. 99-653, eff. 1-1-17.)

(30 ILCS 595/30)
Sec. 30. Farm-school database. The Department of Agriculture shall establish, and make available on its website, a geo-coded electronic database to facilitate the purchase of fresh produce and food products by schools. The database shall be developed jointly with the Local Food, Farms, and Jobs Council and, at a minimum, contain the information necessary for (i) schools to identify and contact agricultural producers that are interested in supplying schools in the State with fresh produce and food products and (ii) agricultural producers of fresh produce and food products to identify schools in the State that are interested in purchasing those products. The Department of Agriculture shall adopt rules necessary to implement this Section. The Department of Agriculture shall also solicit federal and State funding for the purpose of implementing this program. The requirement of the Department to establish, and make available on its website, this database shall become effective once the Department has secured all of the additional federal or State funding necessary to implement this program.
(Source: P.A. 96-1095, eff. 1-1-11.)

(30 ILCS 595/80)
Sec. 80. (Amendatory provisions; text omitted).
(Source: P.A. 96-579, eff. 8-18-09; text omitted.)

(30 ILCS 595/97)
Sec. 97. Severability. The provisions of this Act are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 96-579, eff. 8-18-09.)

(30 ILCS 595/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 96-579, eff. 8-18-09.)



30 ILCS 596/ - Social Services Contract Notice Act.

(30 ILCS 596/1)
Sec. 1. Short title. This Act may be cited as the Social Services Contract Notice Act.
(Source: P.A. 100-153, eff. 8-18-17.)

(30 ILCS 596/5)
Sec. 5. Purpose and policy.
(a) Recognizing that the loss of vital social services causes turmoil and harm for the people of our State, the General Assembly supports: responsible fiscal foresight and planning to prevent such losses, advance notice to the public when losses to vital services are unavoidable, and addressing uncertainty in the State's contracting practices, all of which affect service providers' fiscal stability, employment capacity, and economic contributions to the State.
(b) It is the purpose of this Act and is declared to be the policy of the State that the principles of fair and responsible business practices shall be applicable to provider agencies delivering social services on behalf of the State; and that Illinoisans shall be advised in advance of service reductions to programs that are designed to ensure the health, safety, education, or welfare of Illinois residents.
(Source: P.A. 100-153, eff. 8-18-17.)

(30 ILCS 596/10)
Sec. 10. Definitions. As used in this Act:
(a) "Authorized service provider" means a non-governmental entity responsible for providing services on behalf of the State of Illinois under a contract with a State agency.
(b) "Contract" means all types of State agreements for social service delivery, regardless of what they may be called, including grants, fee-for-service, fixed rate, cost-reimbursement, purchase of care, renewals, and amendments. It does not include agreements procured for goods.
(c) "Direct services" means those services that are provided on behalf of Illinois residents by an authorized service provider.
(d) "Reduction of contract" means a decrease in the defined or estimated contract value. This is not inclusive of adjustments made by the State through the generally accepted accounting principles (GAAP) reconciliation process, under the Illinois Grant Funds Recovery Act, or on account of the service provider's underutilization of contract value, as determined by the State.
(e) "Social services" or "services" means direct services that are provided by a State agency through a grant awarded to or service agreement or contract with an authorized service provider and that are designed to ensure the health, safety, education, or welfare of Illinois residents.
(f) "State agency" means:
(1) the Department on Aging or its successor agency;
(2) the Department of Children and Family Services or

its successor agency;

(3) the Department of Healthcare and Family Services

or its successor agency;

(4) the Department of Human Services or its successor

agency;

(5) the Department of Public Health or its successor

agency;

(6) the Department of Corrections or its successor

agency;

(7) the Department of Juvenile Justice or its

successor agency;

(8) the Illinois Criminal Justice Information

Authority or its successor agency;

(9) the Illinois State Board of Education or its

successor agency;

(10) the Illinois Community College Board or its

successor agency;

(11) the Illinois Housing Development Authority or

its successor agency;

(12) the Department of Employment Security or its

successor agency;

(13) the Department of Veterans' Affairs or its

successor agency;

(14) the Department of Military Affairs or its

successor agency;

(15) the Illinois Emergency Management Agency or its

successor agency;

(16) the Department of Commerce and Economic

Opportunity or its successor agency;

(17) any commission, board, or authority within the

State agencies or successor agencies listed in this Section; or

(18) any State agency, or its successor agency,

designated to enter into contracts with one or more authorized service providers on behalf of a State agency subject to this Act.

(Source: P.A. 100-153, eff. 8-18-17.)

(30 ILCS 596/15)
Sec. 15. Application.
(a) This Act applies only to non-governmental service providers who deliver social services designed to ensure the health, safety, education, or welfare of Illinois residents on behalf of the State through grants, contracts, or agreements with State agencies. This Act does not apply to:
(1) Grants, contracts, or agreements with State

agencies for the primary purpose of delivering or producing goods on behalf of the State.

(2) Contracts between the State and its political

subdivisions or other governments or between State governmental bodies.

(3) Modifications to contractor payment by the State

resulting from the GAAP reconciliation process, the Illinois Grant Funds Recovery Act, or the service provider's underutilization of contract value, as determined by the State.

(b) This Act applies regardless of the source of the funds with which the grants, contracts, or agreements are paid, including federal assistance moneys.
(Source: P.A. 100-153, eff. 8-18-17.)

(30 ILCS 596/20)
Sec. 20. Reduction of contract.
(a) Any contract between a State agency and an authorized service provider for the provision of social services may be terminated, suspended, or reduced by either party to the contract for any or no reason upon 30 days prior written notice to the other party.
(b) A written notice issued by a State agency pursuant to subsection (a) shall include the date upon which the authorized service provider must submit its final invoice to the State agency for payment of services rendered.
(c) Notwithstanding subsections (a) and (b), the State agency may, upon written notice, immediately terminate a contract for social services if the authorized service provider has made material misrepresentations or material omissions explicitly prohibited under State contracting requirements.
(d) Nothing in this Section affects the parties' ability to immediately terminate a contract for breach of contract or if the actions or inactions of the service provider, its agents, employees, or subcontractors have caused, or reasonably could cause, jeopardy to health, safety, or property.
(e) This Section applies to agreements or contracts executed on or after the effective date of this Act.
(Source: P.A. 100-153, eff. 8-18-17.)

(30 ILCS 596/25)
Sec. 25. Notice.
(a) If a State agency that provides social services to Illinois residents through a contract with an authorized service provider intends to suspend, terminate, or reduce the amount of one or more contracts for a particular social services program due to the failure of appropriation or a reduction in the amount of available funds to support the program, the State agency shall notify the Governor, the Speaker of the House of Representatives, the Minority Leader of the House of Representatives, the President of the Senate, and the Minority Leader of the Senate in writing of its intent to suspend, terminate, or reduce one or more contracts. Such notice shall be provided no less than 45 days before the State agency suspends, terminates, or reduces the contract and must include the level of appropriations required to prevent any suspension, termination, or reduction.
(b) This Section applies to contracts entered before, on, or after the effective date of this Act.
(c) Failure of a State agency to submit notice to the General Assembly as required under this Section shall not prevent termination, suspension, or reduction of a contract entered into prior to the effective date of this Act.
(Source: P.A. 100-153, eff. 8-18-17.)

(30 ILCS 596/30)
Sec. 30. Waiver. The requirements of this Act may not be waived by agreement.
(Source: P.A. 100-153, eff. 8-18-17.)

(30 ILCS 596/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 100-153, eff. 8-18-17.)



30 ILCS 605/ - State Property Control Act.

(30 ILCS 605/1) (from Ch. 127, par. 133b1)
Sec. 1. The following words and phrases as used in this Act, unless a different meaning is required by the context, have the meanings as set forth in Sections 1.01 to 1.06, inclusive.
(Source: P.A. 77-2466.)

(30 ILCS 605/1.01) (from Ch. 127, par. 133b2)
Sec. 1.01. "Responsible officer" means and includes all elective State officers; directors of the executive code departments; presidents of universities and colleges; chairmen of executive boards, bureaus, and commissions; and all other officers in charge of the property of the State of Illinois, including subordinates of responsible officers deputized by them to carry out some or all of their duties under this Act.
(Source: P.A. 82-1047.)

(30 ILCS 605/1.02) (from Ch. 127, par. 133b3)
Sec. 1.02. "Property" means State owned property and includes all real estate, with the exception of rights of way for State water resource and highway improvements, traffic signs and traffic signals, and with the exception of common school property; and all tangible personal property with the exception of properties specifically exempted by the administrator, provided that any property originally classified as real property which has been detached from its structure shall be classified as personal property.
"Property" does not include property owned by the Illinois Medical District Commission and leased or occupied by others for purposes permitted under the Illinois Medical District Act. "Property" also does not include property owned and held by the Illinois Medical District Commission for redevelopment.
"Property" does not include property described under Section 5 of Public Act 92-371 with respect to depositing the net proceeds from the sale or exchange of the property as provided in Section 10 of that Act.
"Property" does not include that property described under Section 5 of Public Act 94-405.
"Property" does not include real property owned or operated by the Illinois Power Agency or any electricity generated on that real property or by the Agency. For purposes of this subsection only, "real property" includes any interest in land, all buildings and improvements located thereon, and all fixtures and equipment used or designed for the production and transmission of electricity located thereon.
(Source: P.A. 94-405, eff. 8-2-05; 95-331, eff. 8-21-07; 95-481, eff. 8-28-07.)

(30 ILCS 605/1.03) (from Ch. 127, par. 133b4)
Sec. 1.03. "Administrator" means the Director of the Department of Central Management Services.
(Source: P.A. 82-789.)

(30 ILCS 605/1.04) (from Ch. 127, par. 133b4.1)
Sec. 1.04. "Transferable property" means and includes all tangible personal property belonging to the State of Illinois in the possession, custody or control of any responsible officer or agency, which is not needed or usable by said officer or agency, including all excess, surplus, or scrap materials; provided, however, that "textbooks" as defined in Section 18-17 of the School Code shall not constitute transferable property after those textbooks have been on loan pursuant to that Section for a period of 5 years or more.
(Source: P.A. 86-1288.)

(30 ILCS 605/1.05) (from Ch. 127, par. 133b4.2)
Sec. 1.05. "Agency" means and includes any State officer, executive code department, institution, university, college, board, bureau, commission, or other administrative unit of the State government or any State Constitutional Convention.
(Source: P.A. 82-1047.)

(30 ILCS 605/1.06) (from Ch. 127, par. 133b4.3)
Sec. 1.06.
"Local governmental unit" means any unit of local government as defined in Section 1 of Article VII of the Illinois Constitution and includes school districts.
(Source: P.A. 77-2466.)

(30 ILCS 605/2) (from Ch. 127, par. 133b5)
Sec. 2. This Act shall be known and may be cited as the "State Property Control Act".
(Source: Laws 1955, p. 34.)

(30 ILCS 605/3) (from Ch. 127, par. 133b6)
Sec. 3. The administrator shall have full responsibility and authority for the administration of this Act.
(Source: Laws 1949, p. 1582.)

(30 ILCS 605/4) (from Ch. 127, par. 133b7)
Sec. 4. Every responsible officer of the State government shall be accountable to the administrator for the supervision, control and inventory of all property under his jurisdiction, provided that each responsible officer may, with the consent of the administrator, deputize one or more subordinates to carry out some or all of said responsible officer's duties under this Act.
(Source: Laws 1955, p. 34.)

(30 ILCS 605/5) (from Ch. 127, par. 133b8)
Sec. 5. The administrator may adopt and cause to be published a standard code concerning the classification, description and identification marking of all properties.
(Source: Laws 1955, p. 34.)

(30 ILCS 605/6) (from Ch. 127, par. 133b9)
Sec. 6. The administrator is authorized to make such reasonable rules and regulations as may be necessary for the enforcement of this Act and the purposes sought to be obtained therein. All such rules and regulations shall be certified, published and filed with the Secretary of State as provided by the Administrative Rules Act and shall include the provisions as set forth in Sections 6.01 to 6.10 inclusive.
(Source: Laws 1955, p. 34.)

(30 ILCS 605/6.01) (from Ch. 127, par. 133b9.1)
Sec. 6.01. A master record of all items of real property, including a description of buildings and improvements thereon, shall be maintained by the administrator. Each responsible officer shall each month report to the administrator on forms furnished by the latter on all changes, additions, deletions and other transactions affecting the master record of real property maintained by the administrator. The reports shall include all fixtures which have become personal property because of detachment from buildings or structures during the month preceding, and any other information required by the administrator. The reports required by this Section may, in the discretion of the administrator and the responsible officer, be destroyed after the items listed therein have been recorded on the master record required in this Section.
(Source: P.A. 84-349.)

(30 ILCS 605/6.02) (from Ch. 127, par. 133b9.2)
Sec. 6.02. Each responsible officer shall maintain a permanent record of all items of property under his jurisdiction and control, provided the administrator may exempt tangible personal property of nominal value or in the nature of consumable supplies, or both; and provided further that "textbooks" as defined in Section 18-17 of The School Code shall be exempted by the administrator after those textbooks have been on loan pursuant to that Section for a period of 5 years or more. The listing shall include all property being acquired under agreements which are required by the State Comptroller to be capitalized for inclusion in the statewide financial statements. Each responsible officer shall submit a listing of the permanent record at least annually to the administrator in such format as the administrator shall require. The record may be submitted in either hard copy or computer readable form. The administrator may require more frequent submissions when in the opinion of the administrator the agency records are not sufficiently reliable to justify annual submissions.
As used in this Section, "nominal value" means the value of an item is $1,000 or less. For the purposes of this definition, the value of the item shall reflect its depreciated value, as determined by the administrator. The administrator may by rule set the threshold for "nominal value" at a higher amount. Nothing in this definition shall be construed as relieving responsible officers of the duty to reasonably ensure that State property is not subject to theft.
(Source: P.A. 100-193, eff. 1-1-18.)

(30 ILCS 605/6.03) (from Ch. 127, par. 133b9.3)
Sec. 6.03. The record for each item of property shall contain such information as will in the discretion of the administrator provide for the proper identification thereof.
(Source: Laws 1955, p. 34.)

(30 ILCS 605/6.04) (from Ch. 127, par. 133b9.4)
Sec. 6.04. Annually, and upon at least 30 days notice, the administrator may require each responsible officer to make, or cause to be made, an actual physical inventory check of all items of property not of nominal value, as that term is defined in Section 6.02 of this Act, under his jurisdiction and control and said inventory shall be certified to the administrator with a full accounting of all errors or exceptions reported therein.
(Source: P.A. 100-193, eff. 1-1-18.)

(30 ILCS 605/7) (from Ch. 127, par. 133b10)
Sec. 7. Disposition of transferable property.
(a) Except as provided in subsection (c), whenever a responsible officer considers it advantageous to the State to dispose of transferable property by trading it in for credit on a replacement of like nature, the responsible officer shall report the trade-in and replacement to the administrator on forms furnished by the latter. The exchange, trade or transfer of "textbooks" as defined in Section 18-17 of the School Code between schools or school districts pursuant to regulations adopted by the State Board of Education under that Section shall not constitute a disposition of transferable property within the meaning of this Section, even though such exchange, trade or transfer occurs within 5 years after the textbooks are first provided for loan pursuant to Section 18-17 of the School Code.
(b) Except as provided in subsection (c), whenever it is deemed necessary to dispose of any item of transferable property, the administrator shall proceed to dispose of the property by sale or scrapping as the case may be, in whatever manner he considers most advantageous and most profitable to the State. Items of transferable property which would ordinarily be scrapped and disposed of by burning or by burial in a landfill may be examined and a determination made whether the property should be recycled. This determination and any sale of recyclable property shall be in accordance with rules promulgated by the Administrator.
When the administrator determines that property is to be disposed of by sale, he shall offer it first to the municipalities, counties, and school districts of the State and to charitable, not-for-profit educational and public health organizations, including but not limited to medical institutions, clinics, hospitals, health centers, schools, colleges, universities, child care centers, museums, nursing homes, programs for the elderly, food banks, State Use Sheltered Workshops and the Boy and Girl Scouts of America, for purchase at an appraised value. Notice of inspection or viewing dates and property lists shall be distributed in the manner provided in rules and regulations promulgated by the Administrator for that purpose.
Electronic data processing equipment purchased and charged to appropriations may, at the discretion of the administrator, be sold, pursuant to contracts entered into by the Director of Central Management Services or the heads of agencies exempt from "The Illinois Purchasing Act". However such equipment shall not be sold at prices less than the purchase cost thereof or depreciated value as determined by the administrator. No sale of the electronic data processing equipment and lease to the State by the purchaser of such equipment shall be made under this Act unless the Director of Central Management Services finds that such contracts are financially advantageous to the State.
Disposition of other transferable property by sale, except sales directly to local governmental units, school districts, and not-for-profit educational, charitable and public health organizations, shall be subject to the following minimum conditions:
(1) The administrator shall cause the property to be

advertised for sale to the highest responsible bidder, stating time, place, and terms of such sale at least 7 days prior to the time of sale and at least once in a newspaper having a general circulation in the county where the property is to be sold.

(2) If no acceptable bids are received, the

administrator may then sell the property in whatever manner he considers most advantageous and most profitable to the State.

(c) Notwithstanding any other provision of this Act, an agency covered by this Act may transfer books, serial publications, or other library materials that are transferable property, or that have been withdrawn from the agency's library collection through a regular collection evaluation process, to any of the following entities:
(1) Another agency covered by this Act located in

Illinois.

(2) A State supported university library located in

Illinois.

(3) A tax-supported public library located in

Illinois, including a library established by a public library district.

(4) A library system organized under the Illinois

Library System Act or any library located in Illinois that is a member of such a system.

(5) A non-profit agency, located in or outside

Illinois.

A transfer of property under this subsection is not subject to the requirements of subsection (a) or (b).
In addition, an agency covered by this Act may sell or exchange books, serial publications, and other library materials that have been withdrawn from its library collection through a regular collection evaluation process. Those items may be sold to the public at library book sales or to book dealers or may be offered through exchange to book dealers or other organizations. Revenues generated from the sale of withdrawn items shall be retained by the agency in a separate account to be used solely for the purchase of library materials; except that in the case of the State Library, revenues from the sale of withdrawn items shall be deposited into the State Library Fund to be used for the purposes stated in Section 25 of the State Library Act.
For purposes of this subsection (c), "library materials" means physical entities of any substance that serve as carriers of information, including, without limitation, books, serial publications, periodicals, microforms, graphics, audio or video recordings, and machine readable data files.
(Source: P.A. 96-498, eff. 8-14-09.)

(30 ILCS 605/7a)
Sec. 7a. Surplus furniture. It is declared to be the public policy of this State, and the General Assembly determines, that it is in the best interest of the people of this State to expend the least amount of funds possible on the purchase of furniture.
Agencies that desire to purchase new furniture shall first check with the administrator if any of the surplus furniture under the administrator's control can be used in place of new furniture. If an agency finds that it is unable to use the surplus property, the agency shall file an affidavit with the administrator prior to any purchase, specifying the types of new furniture to be bought, the quantities of each type of new furniture, the cost per type, and the total cost per category. The affidavit shall also clearly state why the furniture must be purchased new as opposed to obtained from the administrator's surplus. The affidavits shall be made available by the administrator for public inspection and copying.
This Section applies only to the purchase of an item of furniture with a purchase price of $500 or more.
(Source: P.A. 88-515; 88-656, eff. 9-16-94.)

(30 ILCS 605/7b)
Sec. 7b. Maintenance and operation of State Police vehicles. All proceeds received by the Department of Central Management Services under this Act from the sale of vehicles operated by the Department of State Police, except for a $500 handling fee to be retained by the Department of Central Management Services for each vehicle sold, shall be deposited into the State Police Vehicle Maintenance Fund. However, in lieu of the $500 handling fee as provided by this paragraph, the Department of Central Management Services shall retain all proceeds from the sale of any vehicle for which $500 or a lesser amount is collected.
The State Police Vehicle Maintenance Fund is created as a special fund in the State treasury. All moneys in the State Police Vehicle Maintenance Fund, subject to appropriation, shall be used by the Department of State Police for the maintenance and operation of vehicles for that Department.
(Source: P.A. 94-839, eff. 6-6-06.)

(30 ILCS 605/7c)
Sec. 7c. Acquisition of State Police vehicles. The State Police Vehicle Fund is created as a special fund in the State treasury. The Fund shall consist of fees received pursuant to Section 16-104c of the Illinois Vehicle Code. All moneys in the Fund, subject to appropriation, shall be used by the Department of State Police:
(1) for the acquisition of vehicles for that

Department; or

(2) for debt service on bonds issued to finance the

acquisition of vehicles for that Department.

(Source: P.A. 94-839, eff. 6-6-06.)

(30 ILCS 605/7d)
Sec. 7d. Donated property. Notwithstanding any other provision of this Act, the Department of Veterans' Affairs may transfer any property under $100 in value that was donated to the Department for the explicit benefit of the residents of facilities operated by the Department under the Nursing Home Care Act to any civic organization.
(Source: P.A. 97-398, eff. 8-16-11.)

(30 ILCS 605/7.1) (from Ch. 127, par. 133b10.1)
Sec. 7.1. (a) Except as otherwise provided by law, all surplus real property held by the State of Illinois shall be disposed of by the administrator as provided in this Section. "Surplus real property," as used in this Section, means any real property to which the State holds fee simple title or lesser interest, and is vacant, unoccupied or unused and which has no foreseeable use by the owning agency.
(b) All responsible officers shall submit an Annual Real Property Utilization Report to the Administrator, or annual update of such report, on forms required by the Administrator, by July 31 of each year. The Administrator may require such documentation as he deems reasonably necessary in connection with this Report, and shall require that such Report include the following information:
(1) A legal description of all real property owned by the State under the control of the responsible officer.
(2) A description of the use of the real property listed under (1).
(3) A list of any improvements made to such real property during the previous year.
(4) The dates on which the State first acquired its interest in such real property, and the purchase price and source of the funds used to acquire the property.
(5) Plans for the future use of currently unused real property.
(6) A declaration of any surplus real property. On or before October 31 of each year the Administrator shall furnish copies of each responsible officer's report along with a list of surplus property indexed by legislative district to the General Assembly.
This report shall be filed with the Speaker, the Minority Leader and the Clerk of the House of Representatives and the President, the Minority Leader and the Secretary of the Senate and shall be duplicated and made available to the members of the General Assembly for evaluation by such members for possible liquidation of unused public property at public sale.
(c) Following receipt of the Annual Real Property Utilization Report required under paragraph (b), the Administrator shall notify all State agencies by October 31 of all declared surplus real property. Any State agency may submit a written request to the Administrator, within 60 days of the date of such notification, to have control of surplus real property transferred to that agency. Such request must indicate the reason for the transfer and the intended use to be made of such surplus real property. The Administrator may deny any or all such requests by a State agency or agencies if the Administrator determines that it is more advantageous to the State to dispose of the surplus real property under paragraph (d). In case requests for the same surplus real property are received from more than one State agency, the Administrator shall weigh the benefits to the State and determine to which agency, if any, to transfer control of such property. The Administrator shall coordinate the use and disposal of State surplus real property with any State space utilization program.
(d) Any surplus real property which is not transferred to the control of another State agency under paragraph (c) shall be disposed of by the Administrator. No appraisal is required if during his initial survey of surplus real property the Administrator determines such property has a fair market value of less than $5,000. If the value of such property is determined by the Administrator in his initial survey to be $5,000 or more, then the Administrator shall obtain 3 appraisals of such real property, one of which shall be performed by an appraiser residing in the county in which said surplus real property is located. The average of these 3 appraisals, plus the costs of obtaining the appraisals, shall represent the fair market value of the surplus real property. No surplus real property may be conveyed by the Administrator for less than the fair market value. Prior to offering the surplus real property for sale to the public the Administrator shall give notice in writing of the existence and fair market value of the surplus real property to the governing bodies of the county and of all cities, villages and incorporated towns in the county in which such real property is located. Any such governing body may exercise its option to acquire the surplus real property for the fair market value within 60 days of the notice. After the 60 day period has passed, the Administrator may sell the surplus real property by public auction following notice of such sale by publication on 3 separate days not less than 15 nor more than 30 days prior to the sale in the State newspaper and in a newspaper having general circulation in the county in which the surplus real property is located. The Administrator shall post "For Sale" signs of a conspicuous nature on such surplus real property offered for sale to the public. If no acceptable offers for the surplus real property are received, the Administrator may have new appraisals of such property made. The Administrator shall have all power necessary to convey surplus real property under this Section. All moneys received for the sale of surplus real property shall be deposited in the General Revenue Fund, except that:
(1) Where moneys expended for the acquisition of such

real property were from a special fund which is still a special fund in the State treasury, this special fund shall be reimbursed in the amount of the original expenditure and any amount in excess thereof shall be deposited in the General Revenue Fund.

(2) Whenever a State mental health facility operated

by the Department of Human Services is closed and the real estate on which the facility is located is sold by the State, the net proceeds of the sale of the real estate shall be deposited into the Community Mental Health Medicaid Trust Fund.

(3) Whenever a State developmental disabilities

facility operated by the Department of Human Services is closed and the real estate on which the facility is located is sold by the State, the net proceeds of the sale of the real estate shall be deposited into the Community Developmental Disability Services Medicaid Trust Fund.

The Administrator shall have authority to order such surveys, abstracts of title, or commitments for title insurance as may, in his reasonable discretion, be deemed necessary to demonstrate to prospective purchasers or bidders good and marketable title in any property offered for sale pursuant to this Section. Unless otherwise specifically authorized by the General Assembly, all conveyances of property made by the Administrator shall be by quit claim deed.
(e) The Administrator shall submit an annual report on or before February 1 to the Governor and the General Assembly containing a detailed statement of surplus real property either transferred or conveyed under this Section.
(Source: P.A. 96-527, eff. 1-1-10; 96-660, eff. 8-25-09; 96-1000, eff. 7-2-10.)

(30 ILCS 605/7.2) (from Ch. 127, par. 133b10.2)
Sec. 7.2. The Administrator, subject to the following conditions, shall have the authority to grant easements to public utilities.
For purposes of this Act "public utility" means and includes every corporation, company, association, joint stock company or association, firm, partnership, individual, or other organization, their levees, trustees, or receiver appointed by any court whatsoever that owns, controls, operates, or manages, within this State, directly or indirectly, for public use, any plant, equipment, or property used or to be used for or in connection with, or owns or controls any franchise, license, permit, or right to engage in:
a. the transportation of persons or property;
b. the transmission of telegraph or telephone messages between points within this State;
c. the production, storage, transmission, role, delivery, or furnishing of heat, cold, light, power, electricity, or water;
d. the disposal of sewerage; or
e. the conveyance of oil or gas by pipe line.
A. Whenever any public utility makes an application for a grant of an easement in, over, or upon real property of the State of Illinois for purposes of locating and maintaining such utility, the Administrator, with the consent of the agency having jurisdiction over the real property, may grant such easement. The Administrator shall determine whether or not such is adverse to the interests of the State of Illinois and shall impose such limitations on the grant as may be deemed necessary to protect the interests of the State of Illinois. Such grant may be made with or without consideration.
B. The instrument granting the easement shall provide for termination upon:
1. A failure to comply with any term or condition of the grant; or
2. A nonuse of the easement for a consecutive 2 year period for the purpose granted; or
3. An abandonment of the easement.
Written notice of such termination shall be given to the grantee effective on the date of such notice.
C. The authority granted by this Section shall be in addition to, and shall not affect or be subject to any law regarding granting of easements on State lands.
(Source: P.A. 82-1047.)

(30 ILCS 605/7.3) (from Ch. 127, par. 133b10.3)
Sec. 7.3. The Administrator shall have charge of all transferable property and shall have authority to take possession and control of such property in order to transfer or assign any such property to any other State agency that has need or use for such property or to dispose of said property in accordance with Section 7 of this Act.
The Administrator may not dispose of a transferable airplane by sale until he or she determines that (i) the agency no longer has a need for the airplane, (ii) the airplane will not be used as a trade-in on another aircraft, and (iii) no public university or college in Illinois that offers courses in aviation, flight training, or other subjects involving knowledge of the workings of an airplane has listed the need for an airplane as provided in this Section.
Responsible officers shall periodically report all transferable property at locations under their jurisdictions to the Administrator. The Administrator shall review such reports and arrange for physical examination of said property if necessary to determine if said items of transferable property should be transferred to another State agency, transferred to a central warehouse, or disposed of. The Administrator shall advise responsible officers of the results of these reviews as necessary.
The staff under the jurisdiction of the Administrator shall review as necessary State agencies' inventories for potential items of transferable property. If in the opinion of the Administrator's staff, any property appears to be transferable, the Administrator shall notify the responsible officer of his determination. The executive head of the agency holding the property in question may appeal the determination in writing to the Administrator.
The Administrator will review the determination in accordance with rules and procedures established pursuant to Section 5 of this Act.
The Administrator shall maintain lists of transferable property and of State agency needs for such property and will transfer where appropriate listed transferable property to agencies listing their needs for such property as detailed by their responsible officers. The Administrator must give priority for transfer of an airplane, that is not to be used as a trade-in, to a public university or college in Illinois that offers courses in aviation, flight training, or other subjects involving knowledge of the workings of an airplane and that has listed the need for an airplane.
(Source: P.A. 91-432, eff. 1-1-00.)

(30 ILCS 605/7.4)
Sec. 7.4. James R. Thompson Center; Elgin Mental Health Center.
(a) Notwithstanding any other provision of this Act or any other law to the contrary, the administrator is authorized under this Section to dispose of or mortgage (i) the James R. Thompson Center located in Chicago, Illinois and (ii) the Elgin Mental Health Center and surrounding land located at 750 S. State Street, Elgin, Illinois in any of the following ways:
(1) The administrator may sell the property as

provided in subsection (b).

(2) The administrator may sell the property as

provided in subsection (b), and the administrator may immediately thereafter enter into a leaseback or other agreement that directly or indirectly gives the State a right to use, control, and possess the property. Notwithstanding any other provision of law, a lease entered into by the administrator under this subdivision (a)(2) may last for any period not exceeding 99 years.

(3) The administrator may enter into a mortgage

agreement, using the property as collateral, to receive a loan or a line of credit based on the equity available in the property. Any loan obtained or line of credit established under this subdivision (a)(3) must require repayment in full in 20 years or less.

(b) The administrator shall obtain 3 appraisals of the real property transferred under subdivision (a)(1) or (a)(2) of this Section, one of which shall be performed by an appraiser residing in the county in which the real property is located. The average of these 3 appraisals, plus the costs of obtaining the appraisals, shall represent the fair market value of the real property. No property may be conveyed under subdivision (a)(1) or (a)(2) of this Section by the administrator for less than the fair market value. The administrator may sell the real property by public auction following notice of the sale by publication on 3 separate days not less than 15 nor more than 30 days prior to the sale in a daily newspaper having general circulation in the county in which the real property is located. If no acceptable offers for the real property are received, the administrator may have new appraisals of the property made. The administrator shall have all power necessary to convey real property under subdivision (a)(1) or (a)(2) of this Section.
The administrator shall have authority to order such surveys, abstracts of title, or commitments for title insurance as may, in his or her reasonable discretion, be deemed necessary to demonstrate to prospective purchasers, bidders, or mortgagees good and marketable title in any property offered for sale or mortgage under this Section. Unless otherwise specifically authorized by the General Assembly, all conveyances of property made by the administrator under subdivision (a)(1) or (a)(2) of this Section shall be by quit claim deed.
(c) All moneys received from the sale or mortgage of real property under this Section shall be deposited into the General Revenue Fund.
(d) The administrator is authorized to enter into any agreements and execute any documents necessary to exercise the authority granted by this Section.
(e) Any agreement to dispose of or mortgage (i) the James R. Thompson Center located in Chicago, Illinois or (ii) the Elgin Mental Health Center and surrounding land located at 750 S. State Street, Elgin, Illinois pursuant to the authority granted by this Section must be entered into no later than one year after the effective date of this amendatory Act of the 93rd General Assembly.
(Source: P.A. 93-19, eff. 6-20-03.)

(30 ILCS 605/7.5)
Sec. 7.5. Illinois State Toll Highway Authority headquarters.
(a) Notwithstanding any other provision of this Act or any other law to the contrary, the Illinois State Toll Highway Authority, as set forth in items (1) through (3), is authorized under this Section to dispose of or mortgage the Illinois State Toll Highway Authority headquarters building and surrounding land, located at 2700 Ogden Avenue, Downers Grove, Illinois in any of the following ways:
(1) The Authority may sell the property as provided

in subsection (b).

(2) The Authority may sell the property as provided

in subsection (b) and may immediately thereafter enter into a leaseback or other agreement that directly or indirectly gives the State or the Authority a right to use, control, and possess the property. Notwithstanding any other provision of law, a lease entered into under this subdivision (a)(2) may last for any period not exceeding 99 years.

(3) The Authority may enter into a mortgage

agreement, using the property as collateral, to receive a loan or a line of credit based on the equity available in the property. Any loan obtained or line of credit established under this subdivision (a)(3) must require repayment in full in 20 years or less.

(b) The Illinois State Toll Highway Authority shall obtain 3 appraisals of the real property transferred under subdivision (a)(1) or (a)(2) of this Section, one of which shall be performed by an appraiser residing in the county in which the real property is located. The average of these 3 appraisals, plus the costs of obtaining the appraisals, shall represent the fair market value of the real property. No property may be conveyed under subdivision (a)(1) or (a)(2) of this Section by the Authority for less than the fair market value. The Authority may sell the real property by public auction following notice of the sale by publication on 3 separate days not less than 15 nor more than 30 days prior to the sale in a daily newspaper having general circulation in the county in which the real property is located. If no acceptable offers for the real property are received, the Authority may have new appraisals of the property made. The Authority shall have all power necessary to convey real property under subdivision (a)(1) or (a)(2) of this Section.
The Illinois State Toll Highway Authority shall have authority to order such surveys, abstracts of title, or commitments for title insurance as may, in his or her reasonable discretion, be deemed necessary to demonstrate to prospective purchasers, bidders, or mortgagees good and marketable title in any property offered for sale or mortgage under this Section. Unless otherwise specifically authorized by the General Assembly, all conveyances of property made by the Authority under subdivision (a)(1) or (a)(2) of this Section shall be by quit claim deed.
(c) All moneys received from the sale or mortgage of real property under this Section shall be deposited into the General Revenue Fund.
(d) The Authority is authorized to enter into any agreements and execute any documents necessary to exercise the authority granted by this Section.
(e) Any agreement to dispose of or mortgage the Illinois State Toll Highway Authority headquarters building and surrounding land located at 2700 Ogden Avenue, Downers Grove, Illinois pursuant to the authority granted by this Section must be entered into no later than one year after the effective date of this amendatory Act of the 93rd General Assembly.
(f) The provisions of this Section apply and control notwithstanding any other provision of this Act or any other law to the contrary.
(Source: P.A. 93-19, eff. 6-20-03.)

(30 ILCS 605/7.6)
Sec. 7.6. Illinois Public Safety Agency Network. Notwithstanding any other provision of this Act or any other law to the contrary, the administrator and the Illinois Criminal Justice Information Authority are authorized under this Section to transfer to the Illinois Public Safety Agency Network, from the Illinois Criminal Justice Information Authority, all contractual personnel, books, records, papers, documents, property, both real and personal, and pending business in any way pertaining to the operations of the ALERTS, ALECS, and PIMS systems managed by the Authority including, but not limited to, radio frequencies, licenses, software, hardware, IP addresses, proprietary information, code, and other required information and elements necessary for the successful operation, future development, and transition of the systems.
(Source: P.A. 94-896, eff. 7-1-06.)

(30 ILCS 605/8) (from Ch. 127, par. 133b11)
Sec. 8. The administrator shall, upon request from a local governmental unit, make available information as provided in Section 7 of this Act. The administrator may transfer or assign transferable property as provided in Section 7.3 of this Act or make direct sales to local governmental units, but no transfer, assignment or sale may be made to a local governmental unit without giving preference to an agency. No local governmental unit receiving property under this Section may dispose of that property except (a) to another local governmental unit, (b) as a trade-in on like property or (c) with the written approval of the administrator.
(Source: P.A. 82-1047.)

(30 ILCS 605/8.1) (from Ch. 127, par. 133b11.1)
Sec. 8.1. Notwithstanding any other provision of this Act, the Administrator shall operate a clearinghouse for the exchange of laboratory equipment. All responsible officers shall, and any other source may, contribute to the clearinghouse any laboratory equipment which is transferable within the meaning of this Act. The Administrator shall supply lists of the contributed equipment to State agencies, State-supported colleges and universities, school districts and community colleges which may, in that order, select such equipment. The Administrator may make such reasonable rules and regulations as are necessary to achieve the purpose of this Section and to coordinate the duties imposed by this Section with those imposed elsewhere in this Act upon him and the responsible officers.
(Source: P.A. 84-389.)

(30 ILCS 605/8.2)
Sec. 8.2. Zeller Mental Health Center.
(a) Notwithstanding any other provision of this Act or any other law to the contrary, the administrator is authorized under this Section to sell the property formerly known as the George A. Zeller Mental Health Center located at 5407 North University Street, Peoria, Illinois to the property's current occupant, Illinois Central College, at a value of not less than the 2002 appraised value as determined by an independent appraiser selected by the Department of Central Management Services, adjusted by any customary amounts in commercial real estate transactions of this type, as negotiated and agreed upon by the Department of Central Management Services.
(b) The first $1,200,000 of the moneys received from the sale of real property under this Section shall be deposited into the Mental Health Transportation Fund. The balance of the moneys received from the sale of real property under this Section shall be deposited into the General Revenue Fund.
(c) The Mental Health Transportation Fund is created as a special fund in the State treasury. Subject to appropriation, moneys in the Fund shall be used by the Department of Human Services to pay for the costs of appropriately transporting and arranging the transportation of mental health patients to mental health facilities as well as transporting these patients between these facilities.
(d) Any agreement to sell the property formerly known as the George A. Zeller Mental Health Center under this Section shall be entered into no later than one year after the effective date of this amendatory Act of the 93rd General Assembly.
(Source: P.A. 93-1034, eff. 9-3-04.)

(30 ILCS 605/8.3)
Sec. 8.3. John J. Madden Mental Health Center.
(a) Notwithstanding any other provision of this Act or any other law to the contrary, the administrator is authorized under this Section to sell all or any part, from time to time, of the property in Cook County known as the John J. Madden Mental Health Center, if ever it is declared no longer needed by the Secretary of Human Services, to Loyola University Medical Center at its fair market value as determined under subsection (b).
(b) The administrator shall obtain 3 appraisals of property to be sold under subsection (a). Each appraiser must be licensed under the Real Estate Appraiser Licensing Act of 2002, or a successor Act. At least 2 of the appraisals must be performed by appraisers residing in Cook County. The average of these 3 appraisals, plus the cost of obtaining the appraisals, shall represent the fair market value of the property to be sold.
(c) Neither all nor any part of the property may be sold or leased to any other party by the administrator or by any other State officer or agency, at any time, unless it has first been offered for sale to Loyola University Medical Center as provided in this Section.
(Source: P.A. 94-1107, eff. 2-16-07.)

(30 ILCS 605/9) (from Ch. 127, par. 133b12)
Sec. 9.
Any responsible officer, person or employee of the State government who violates any of the provisions, rules, regulations, directions and orders as set forth in this Act shall be guilty of a Class B misdemeanor.
(Source: P.A. 77-2598.)

(30 ILCS 605/12) (from Ch. 127, par. 133b13)
Sec. 12. The provisions of "The Illinois Administrative Procedure Act", as now or hereafter amended, are hereby expressly adopted and incorporated herein as though a part of this Act, and shall apply to all administrative rules and procedures of the administrator under this Act.
(Source: P.A. 80-1168.)

(30 ILCS 605/15)
Sec. 15. Items sold to General Assembly members. This Act does not apply to items sold to General Assembly members under subsections (c-10) and (c-15) of Section 1 of the Legislative Materials Act.
(Source: P.A. 92-11, eff. 6-11-01.)



30 ILCS 608/ - State Facilities Closure Act.

Article I - Uncodified Provisions

(30 ILCS 608/Art. I heading)



Article 5 - State Facilities Closure Act

(30 ILCS 608/Art. 5 heading)

(30 ILCS 608/5-1)
Sec. 5-1. Short title. This Article may be cited as the State Facilities Closure Act. All references in this Article to "this Act" mean this Article.
(Source: P.A. 95-331, eff. 8-21-07.)

(30 ILCS 608/5-5)
Sec. 5-5. Definitions. In this Act:
"Commission" means the Commission on Government Forecasting and Accountability.
"State facility" means any facility (i) that is owned and operated by the State or leased and operated by the State and (ii) that is the primary stationary work location for 25 or more State employees. "State facility" does not include any facility under the jurisdiction of the legislative branch, including the Auditor General, or the judicial branch.
(Source: P.A. 93-839, eff. 7-30-04; 93-1067, eff. 1-15-05.)

(30 ILCS 608/5-10)
Sec. 5-10. Facility closure process.
(a) Before a State facility may be closed, the State executive branch officer with jurisdiction over the facility shall file notice of the proposed closure with the Commission. The notice must be filed within 2 days after the first public announcement of any planned or proposed closure. Within 10 days after it receives notice of the proposed closure, the Commission, in its discretion, may require the State executive branch officer with jurisdiction over the facility to file a recommendation for the closure of the facility with the Commission. In the case of a proposed closure of: (i) a prison, youth center, work camp, or work release center operated by the Department of Corrections; (ii) a school, mental health center, or center for persons with developmental disabilities operated by the Department of Human Services; or (iii) a residential facility operated by the Department of Veterans' Affairs, the Commission must require the executive branch officers to file a recommendation for closure. The recommendation must be filed within 30 days after the Commission delivers the request for recommendation to the State executive branch officer. The recommendation must include, but is not limited to, the following:
(1) the location and identity of the State facility

proposed to be closed;

(2) the number of employees for which the State

facility is the primary stationary work location and the effect of the closure of the facility on those employees;

(3) the location or locations to which the functions

and employees of the State facility would be moved;

(4) the availability and condition of land and

facilities at both the existing location and any potential locations;

(5) the ability to accommodate the functions and

employees at the existing and at any potential locations;

(6) the cost of operations of the State facility and

at any potential locations and any other related budgetary impacts;

(7) the economic impact on existing communities in

the vicinity of the State facility and any potential facility;

(8) the ability of the existing and any potential

community's infrastructure to support the functions and employees;

(9) the impact on State services delivered at the

existing location, in direct relation to the State services expected to be delivered at any potential locations; and

(10) the environmental impact, including the impact

of costs related to potential environmental restoration, waste management, and environmental compliance activities.

(b) If a recommendation is required by the Commission, a 30-day public comment period must follow the filing of the recommendation. The Commission, in its discretion, may conduct one or more public hearings on the recommendation. In the case of a proposed closure of: (i) a prison, youth center, work camp, or work release center operated by the Department of Corrections; (ii) a school, mental health center, or center for persons with developmental disabilities operated by the Department of Human Services; or (iii) a residential facility operated by the Department of Veterans' Affairs, the Commission must conduct one or more public hearings on the recommendation. Public hearings conducted by the Commission shall be conducted no later than 35 days after the filing of the recommendation. At least one of the public hearings on the recommendation shall be held at a convenient location within 25 miles of the facility for which closure is recommended. The Commission shall provide reasonable notice of the comment period and of any public hearings to the public and to units of local government and school districts that are located within 25 miles of the facility.
(c) Within 50 days after the State executive branch officer files the required recommendation, the Commission shall issue an advisory opinion on that recommendation. The Commission shall file the advisory opinion with the appropriate State executive branch officer, the Governor, the General Assembly, and the Index Department of the Office of the Secretary of State and shall make copies of the advisory opinion available to the public upon request.
(d) No action may be taken to implement the recommendation for closure of a State facility until 50 days after the filing of any required recommendation.
(e) The requirements of this Section do not apply if all of the functions and employees of a State facility are relocated to another State facility that is within 10 miles of the closed facility.
(Source: P.A. 99-143, eff. 7-27-15.)



Article 10 - Amendatory Provisions

(30 ILCS 608/Art. 10 heading)



Article 99 - Closed meetings (Text omitted); Severability; Effective Date

(30 ILCS 608/Art. 99 heading)

(30 ILCS 608/99-995)
Sec. 99-995. Closed meetings; vote requirement. (Text omitted).
(Source: P.A. 93-839, eff. 7-30-04; 93-1067, eff. 1-15-05; text omitted.)

(30 ILCS 608/99-997)
Sec. 99-997. Severability. The provisions of this Act are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 93-839, eff. 7-30-04.)

(30 ILCS 608/99-999)
Sec. 99-999. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 93-839, eff. 7-30-04.)






30 ILCS 610/ - State Vehicle Identification Act.

(30 ILCS 610/0.01) (from Ch. 127, par. 133e)
Sec. 0.01. Short title. This Act may be cited as the State Vehicle Identification Act.
(Source: P.A. 86-1324.)

(30 ILCS 610/1) (from Ch. 127, par. 133e1)
Sec. 1. For the purposes of this Act: "Department" means the Department of Central Management Services or other agency succeeding to the operation and administration of the state garages;
"Vehicle" means any motor vehicle belonging to the State of Illinois or any agency, board, commission, branch or department thereof or controlled thereby, including automobiles, motorcycles, trucks and other types of automotive equipment.
(Source: P.A. 82-789.)

(30 ILCS 610/2) (from Ch. 127, par. 133e2)
Sec. 2. All vehicles not exempt from identification by Section 4 of this Act shall be identified by a special registration plate.
(Source: P.A. 83-449.)

(30 ILCS 610/3) (from Ch. 127, par. 133e3)
Sec. 3. Every agency, board, commission, branch or department of this State or controlled by officers of this State, possessing, operating or controlling vehicles shall insure that such vehicles are properly identified by affixing the special registration plate at the first registration period following the effective date of this amendatory Act of 1979. Such agencies, boards, commissions, branches and departments shall arrange for the replacement of missing registration plates when necessary in order that vehicles at all times be clearly identified as belonging to the State of Illinois.
(Source: P.A. 81-449.)

(30 ILCS 610/4) (from Ch. 127, par. 133e4)
Sec. 4. This Act shall not apply to vehicles used by elective State officers, by executive heads of State agencies and departments, by presidents of colleges or universities placed under control of officers of this State, or by any employee of a State agency or department in the performance of investigative services exclusively when the executive head thereof has requested an exception in writing, and such exception has been approved in writing by the Department, on the basis that the identification would hamper the individual employee in the routine performance of his investigative duties. A record, open to public inspection, shall be kept by the Department of all such exceptions approved by it.
This Act shall not apply to vehicles assigned to the use of the Department of State Police and the Division of Law Enforcement of the Department of Natural Resources, and the executive heads thereof shall have within their discretion determination of the type of markings or identification, if any, to be affixed to vehicles assigned to said Department or Division nor shall this Act apply to vehicles assigned to the use of Secretary of State police officers.
(Source: P.A. 89-445, eff. 2-7-96.)



30 ILCS 617/ - State Vehicle Use Act.

(30 ILCS 617/1)
Sec. 1. Short title. This Act may be cited as the State Vehicle Use Act.
(Source: P.A. 97-922, eff. 1-1-13.)

(30 ILCS 617/5)
Sec. 5. Definitions. As used in this Act:
"Constitutional officers" means the officers created under Article V of the Illinois Constitution.
"Department" means the Department of Central Management Services.
"Division of Vehicles" means the Division of Vehicles within the Department of Central Management Services.
"State agency" means all departments, officers, commissions, boards, institutions, and bodies politic and corporate of the State. "State agency" does not include the judicial branch, including, without limitation, the several courts of the State, the offices of the clerk of the supreme court and the clerks of the appellate court, and the Administrative Office of the Illinois Courts, the legislature or its committees or commissions, or units of local government.
"Vehicle" means any motor vehicle belonging to the State of Illinois or any agency, board, commission, branch, or department thereof or controlled thereby, including automobiles, motorcycles, trucks, and other types of automotive equipment.
(Source: P.A. 97-922, eff. 1-1-13.)

(30 ILCS 617/10)
Sec. 10. Vehicle use officer; vehicle use policy.
(a) Each State agency shall designate a vehicle use officer to monitor the use of State-owned vehicles by that State agency.
(b) Each State agency, with the assistance of the vehicle use officer, shall draft a vehicle use policy. All vehicle use policies, other than those drafted by a constitutional officer, shall be submitted to the Division of Vehicles within the Department of Central Management Services and shall be made publicly available on the Department's official Internet website. A vehicle use officer for a constitutional officer shall make the vehicle use policy publicly available on the constitutional officer's official Internet website. A vehicle use policy shall include the following:
(1) a policy concerning take-home vehicles, including

requirements for emergency use of take-home vehicles and restrictions on the use of take-home vehicles solely for commuting; and

(2) procedures regarding daily vehicle use logs and

mileage recording.

(Source: P.A. 97-922, eff. 1-1-13.)

(30 ILCS 617/20)
Sec. 20. Mileage reimbursement. For cases in which a State employee would otherwise use a State-owned vehicle but uses his or her own vehicle instead, a State agency may reimburse a State employee for automobile travel expenses in accordance with the State Travel Regulations and Reimbursement Rates adopted under Section 12-2 of the State Finance Act.
(Source: P.A. 97-922, eff. 1-1-13.)

(30 ILCS 617/25)
Sec. 25. (Amendatory provisions; text omitted).
(Source: P.A. 97-922, eff. 1-1-13; text omitted.)

(30 ILCS 617/99)
Sec. 99. Effective date. This Act takes effect January 1, 2013.
(Source: P.A. 97-922, eff. 1-1-13.)



30 ILCS 705/ - Illinois Grant Funds Recovery Act.

(30 ILCS 705/1) (from Ch. 127, par. 2301)
Sec. 1. Short Title. This Act may be cited as the "Illinois Grant Funds Recovery Act".
(Source: P.A. 83-640.)

(30 ILCS 705/2) (from Ch. 127, par. 2302)
Sec. 2. Definitions. The following terms when used in this Act shall have the meanings ascribed to them in this Section:
(a) "Grantor agency" is any agency of State government which dispenses grant funds.
(b) "Grant funds" are any public funds dispensed by a grantor agency to any person or entity for obligation, expenditure, or use by that person or entity for a specific purpose or purposes. Funds disbursed by the State Comptroller pursuant to an appropriation made by the General Assembly to a named entity or person are not grant funds for purposes of this Act. Funds disbursed in accordance with a fee for service purchase of care contract are not grant funds for purposes of this Act.
Neither the method by which funds are dispensed whether by contract, agreement, grant subsidy, letter of credit, or any other method nor the purpose for which the funds are used can change the character of funds which otherwise would be considered grant funds as defined in this Section.
(c) "Grantee" means the person or entity which may use grant funds.
(d) "Institution of higher education" means any institution which is authorized to grant degrees within the State of Illinois.
(Source: P.A. 86-602.)

(30 ILCS 705/3) (from Ch. 127, par. 2303)
Sec. 3. Application. Except as otherwise provided by this Section, all grant funds are subject to the provisions of this Act. This Act does not empower any grantor agency to make grants.
This Act does not apply to grant funds that are granted without limitation or condition imposed by law, other than the general limitation that such funds be used for public purposes.
This Act does not apply to funds disbursed pursuant to a statutory formula for distribution.
This Act does not apply to grants made pursuant to Sections 1.25 and 3.31 of "An Act making appropriations to various agencies", Public Act 84-110, approved July 25, 1985.
This Act does not apply to funds disbursed pursuant to a contract between the Department of Transportation and any other highway authority for the purposes set forth in Section 4-409 of the Illinois Highway Code or any airport owner, operator, or controller as set forth in Section 34 of the Illinois Aeronautics Act.
(Source: P.A. 96-1487, eff. 12-30-10.)

(30 ILCS 705/4) (from Ch. 127, par. 2304)
Sec. 4. Grant Application and Agreement Requirements.
(a) Any person or organization, public or private, desiring to receive grant funds must submit a grant application to the appropriate grantor agency. Applications for grant funds shall be made on prescribed forms developed by the grantor agency, and shall include, without being limited to, the following provisions:
(1) the name, address, chief officers, and general

description of the applicant;

(2) a general description of the program, project, or

use for which grant funding is requested;

(3) such plans, equipment lists, and other documents

as may be required to show the type, structure, and general character of the program, project, or use for which grant funding is requested;

(4) cost estimates of developing, constructing,

operating, or completing the program, project, or use for which grant funding is requested; and

(5) a program of proposed expenditures for the grant

funds.

(b) Grant funds may not be used except pursuant to a written grant agreement, and any disbursement of grant funds without a grant agreement is void. At a minimum, a grant agreement must:
(1) describe the purpose of the grant and be signed

by the grantor agency making the grant and all grantees of the grant;

(2) specify how payments shall be made, what

constitutes permissible expenditure of the grant funds, and the financial controls applicable to the grant, including, for those grants in excess of $25,000, the filing of quarterly reports describing the progress of the program, project, or use and the expenditure of the grant funds related thereto;

(3) specify the period of time for which the grant is

valid and, subject to the limitation of Section 5, the period of time during which grant funds may be expended by the grantee;

(4) contain a provision that any grantees receiving

grant funds are required to permit the grantor agency, the Auditor General, or the Attorney General to inspect and audit any books, records, or papers related to the program, project, or use for which grant funds were provided;

(5) contain a provision that all funds remaining at

the end of the grant agreement or at the expiration of the period of time grant funds are available for expenditure or obligation by the grantee shall be returned to the State within 45 days; and

(6) contain a provision in which the grantee

certifies under oath that all information in the grant agreement is true and correct to the best of the grantee's knowledge, information, and belief; that the funds shall be used only for the purposes described in the grant agreement; and that the award of grant funds is conditioned upon such certification.

(Source: P.A. 96-795, eff. 7-1-10 (see Section 5 of P.A. 96-793 for the effective date of changes made by P.A. 96-795).)

(30 ILCS 705/4.1)
Sec. 4.1. Grant Fund Distribution Suspension. Grantor agencies may withhold or suspend the distribution of grant funds for failure to file required reports.
(Source: P.A. 96-795, eff. 7-1-10 (see Section 5 of P.A. 96-793 for the effective date of P.A. 96-795).)

(30 ILCS 705/4.2)
Sec. 4.2. (Repealed).
(Source: P.A. 98-674, eff. 6-30-14. Repealed by P.A. 98-706, eff. 7-16-14.)

(30 ILCS 705/4.3)
Sec. 4.3. Prohibition on use of grant funds for prohibited political activities.
(a) For the purposes of this Section, "prohibited political activity" has the meaning established in Section 1-5 of the State Officials and Employees Ethics Act.
(b) Grantees and employees of grantees shall not knowingly use grant funds, or goods or services purchased with grant funds, to engage, either directly or indirectly, in a prohibited political activity.
(c) Grantees and employees of grantees shall not be knowingly compensated from grant funds for time spent engaging in a prohibited political activity.
(d) Nothing in this Section shall prohibit any 501(c)(3) or 501(c)(4) organization receiving a grant from the State from engaging in any federally permissible activity regarding advocacy, indirect and direct lobbying, and political activity, provided that the specific funds acquired by a grant from the State shall not be knowingly used for those activities that are permitted by federal law but prohibited by this Section.
(e) A grantee who knowingly violates this Section is guilty of a business offense and is subject to a fine of up to $5,000.
(Source: P.A. 98-588, eff. 1-1-14.)

(30 ILCS 705/5) (from Ch. 127, par. 2305)
Sec. 5. Time limit on expenditure of grant funds. Subject to the restriction of Section 35 of the State Finance Act, no grant funds may be made available for expenditure by a grantee for a period longer than 2 years, except where such grant funds are disbursed in reimbursement of costs previously incurred by the grantee and except as otherwise provided in subsection (d) of Section 5-200 of the School Construction Law. Any grant funds not expended or legally obligated by the end of the grant agreement, or during the time limitation to grant fund expenditures set forth in this Section, must be returned to the grantor agency within 45 days, if the funds are not already on deposit with the grantor agency or the State Treasurer. Such returned funds shall be deposited into the fund from which the original grant disbursement to the grantee was made.
(Source: P.A. 99-606, eff. 7-22-16.)

(30 ILCS 705/6) (from Ch. 127, par. 2306)
Sec. 6. Recovery of Grant Funds. Any grant funds which have been misspent or are being improperly held are subject to recovery by the grantor agency which made the grant or alternatively by the Attorney General. The grantor agency making the grant shall take affirmative and timely action to recover all misspent or improperly held grant funds. In order to effectuate the recovery of such grant funds, the grantor agency making the grant is authorized to use any one or a combination of the following:
(a) offset against existing grants of, or future grants to be made by, the grantor agency making the recovery;
(b) authorize the offset from existing grants or grants to be made by other grantor agencies;
(c) authorize the Comptroller to offset any payment from any funds administered by the Comptroller for payment to the grantee, including, but not limited to, distributions of appropriated funds and payment of refunds;
(d) initiate any debt collection method authorized by law to any private person; or
(e) remove the grantee from any of the grantor agency's programs and forbid the grantee's participation in any such future grant programs for a period not to exceed 2 years.
The provisions of this Section are subject to Section 14.
(Source: P.A. 87-1262.)

(30 ILCS 705/7) (from Ch. 127, par. 2307)
Sec. 7. Informal Hearing. Whenever a grantor agency believes that grant funds are subject to recovery, the grantor agency shall provide the grantee the opportunity for at least one informal hearing to determine the facts and issues and to resolve any conflicts as amicably as possible before taking any formal recovery actions.
(Source: P.A. 83-640.)

(30 ILCS 705/8) (from Ch. 127, par. 2308)
Sec. 8. Formal Procedures for Recovery. (a) If a grantor agency determines that certain grant funds are to be recovered, then, prior to taking any action to recover the grant funds, the grantor agency shall provide the grantee of the funds a written notice of the intended recovery. This notice shall identify the funds and the amount to be recovered and the specific facts which permit recovery.
(b) A grantee shall have 35 days from the receipt of the notice required in paragraph (a) of this Section to request a hearing to show why recovery is not justified or proper.
(c) If a grantee requests a hearing pursuant to paragraph (b) of this Section, then:
(1) the grantor agency shall hold a hearing at which the grantee (or his representative) may present evidence and witnesses to show why recovery should not be permitted; and
(2) after the conclusion of the hearing, the grantor agency shall issue a written final recovery order and send a copy of the order to the grantee.
(d) A grantee may seek judicial review of any final recovery order, pursuant to the provisions of the Administrative Review Law.
(e) If a grantee requests a hearing pursuant to paragraph (b) of this Section then the grantor agency may not take any action of recovery until at least 35 days after the grantor agency has issued a final recovery order pursuant to the requirements of paragraph (c) of this Section.
If a grantee does not request a hearing as permitted in paragraph (b) of this Section, then the grantor agency may proceed with recovery of the grant funds identified in the notice issued pursuant to the requirements of paragraph (a) of this Section, at any time after the expiration of the 35-day request period established in paragraph (b) of this Section.
(f) Any notice or mailing required or permitted by this Section shall be deemed received 5 days after the notice or mailing is deposited in the United States mail, properly addressed with the grantee's current business address and with sufficient U.S. postage affixed.
(Source: P.A. 83-640.)

(30 ILCS 705/9) (from Ch. 127, par. 2309)
Sec. 9. Recovery of Grant Funds by Attorney General. Except as otherwise provided by Section 14, the Attorney General, on his own volition, may act to recover any grant funds which have been misapplied or are being improperly held and, when doing so, has all the powers of collection established in this Act in addition to any other powers authorized by law or the Constitution.
(Source: P.A. 87-1262.)

(30 ILCS 705/10) (from Ch. 127, par. 2310)
Sec. 10. Interest on Grant Funds. All interest earned on grant funds held by a grantee shall become part of the grant principal when earned and be treated accordingly for all purposes, unless the grant agreement provides otherwise.
The grantor agency may provide in the grant agreement that interest earned on grant funds may be retained by the grantee when the cost of accounting for the interest or allocating the interest to principal is significant in terms of the amount of interest to be received.
When the grantor agency is granting funds made available from the federal government or other third party sources, and such funds require or permit different treatment of interest which the grantee may earn on the grant funds, the grantor agency may provide in the grant agreement that such earned interest may be treated as required or permitted by the source of the funds.
However, any interest earned on grant funds subject to the grant agreement held after the expiration of the period of time specified in Section 4 shall become a part of the grant principal and shall be so treated for all purposes.
(Source: P.A. 85-1214.)

(30 ILCS 705/11) (from Ch. 127, par. 2311)
Sec. 11. Accounting Requirements. Each grantee is under an affirmative duty to keep proper, complete and accurate accounting records of all grant funds the grantee administers.
(Source: P.A. 83-640.)

(30 ILCS 705/12) (from Ch. 127, par. 2312)
Sec. 12. Subgrant of Grant Funds. If any person or entity that obtains grant funds dispenses any part or all of those funds to another person or entity for obligation, expenditure or use by that other person or entity for a specific purpose or purposes, then those funds so dispensed shall be treated as grant funds.
(Source: P.A. 83-640.)

(30 ILCS 705/13) (from Ch. 127, par. 2313)
Sec. 13. Notwithstanding the requirements of any other State law or regulation, an institution of higher education which conducts annual audits of its own operations may elect to fulfill any audit requirements with respect to any or all State grants which it receives by having such audit conducted at the time of its own annual audit at its own cost.
The institution of higher education shall make such election at the time that it receives each grant. The institution of higher education shall not be required to elect that all State grants be included in its annual audit. Such election may be for either financial or compliance audits, or both. In the event of such election, such audits shall fulfill the audit requirements of the applicable State law or regulation authorizing such grants except for the reporting dates required for such audits. Such audits shall be conducted in accordance with generally accepted auditing standards by licensed Certified Public Accountants permitted to perform audits under the Illinois Public Accounting Act.
The provisions of this Section do not limit the authority of any State agency to conduct, or enter into contracts for the conduct of, audits and evaluations of State grant programs, nor limit the authority of the Auditor General. Such State agency shall fund the cost of any such additional audits.
(Source: P.A. 94-465, eff. 8-4-05.)

(30 ILCS 705/14) (from Ch. 127, par. 2314)
Sec. 14. Nonrecovery of Grant Funds. Notwithstanding any other provisions of this Act, the State Board of Education is authorized to forgo any action to recover from the Regional Office of Education of Champaign-Ford Counties and from any school district situated in that educational service region any State grant funds, not exceeding $18,000 in the aggregate, that were dispensed during the 1990-1991 and 1991-1992 school years by the State Board of Education as the grantor agency to that educational service region or any school district therein as a grantee or subgrantee and that were used for any purpose or purposes other than the purpose or purposes for which the grants were made. If the State Board of Education determines to forgo any action to recover State grant funds under the authority of this Section, the Attorney General shall not act to recover those grant funds from the grantee or subgrantee, and all liability or other obligation of the Regional Office of Education of Champaign-Ford Counties and any school district therein as the grantee or subgrantee of those State grant funds to repay the same shall be deemed unenforceable by operation of law.
(Source: P.A. 87-1262.)

(30 ILCS 705/15)
Sec. 15. (Repealed).
(Source: P.A. 98-47, eff. 7-1-13. Repealed internally, eff. 4-1-14.)

(30 ILCS 705/15.1)
(Section scheduled to be repealed on July 1, 2019)
Sec. 15.1. Illinois Single Audit Commission.
(a) There is created the Illinois Single Audit Commission. The Commission shall assist the Governor's Office of Management and Budget in creating its annual report under Section 90 of the Grant Accountability and Transparency Act.
(b) The Commission shall be comprised of one representative from each of the following grant-making agencies who is an expert in grants subject matter, and who shall be appointed by the Governor, one of whom shall be designated as Chairperson: Department on Aging; Department of Children and Family Services; Department of Healthcare and Family Services; Department of Human Services; Department of Public Health; Criminal Justice Information Authority; Department of Commerce and Economic Opportunity; Department of Transportation; Illinois State Board of Education; Illinois Student Assistance Commission; Department of Agriculture; Environmental Protection Agency; and Department of Natural Resources.
(c) The Governor may, as he or she deems necessary or appropriate, designate representatives of additional State agencies with grant-making authority to serve as members of the Commission.
(d) The Governor may appoint a total of 4 representatives of community organizations, providers, or associations who are experts in grants subject matter to serve as members of the Commission.
(e) The Governor may appoint a total of 3 representatives of public institutions of higher education who are experts in grants subject matter to serve as members of the Commission.
(f) Should any of the State agencies listed in subsection (b) of this Section deem that additional representation by community organizations, providers, or associations is necessary or appropriate, and the Commission as a whole is in concurrence with this decision, the State agency or agencies may appoint additional members; provided, however, that no more than a total of 4 such additional members may be appointed to the Commission.
(g) The Commission shall also include: a representative of the Governor's Office of Management and Budget, appointed by the Governor; 4 members of the General Assembly, one from the House of Representatives Democratic Caucus, one from the House of Representatives Republican Caucus, one from the Senate Democratic Caucus, and one from the Senate Republican Caucus, all of whom shall be appointed by the Governor.
(h) The Co-chairpersons of the relevant subcommittees within the Management Initiative Improvement Committee under Section 1-37b of the Department of Human Services Act may be included as members of the Commission if the Commission deems their inclusion necessary for the coordination of its efforts.
(i) The Commission shall provide advice and technical assistance to the Governor's Office of Management and Budget in connection with the rules drafted pursuant to the Grant Accountability and Transparency Act.
(j) This Section is repealed on July 1, 2019.
(Source: P.A. 98-706, eff. 7-16-14.)

(30 ILCS 705/16)
Sec. 16. Supersession. On and after July 1, 2015, in the event of a conflict with the Grant Accountability and Transparency Act, the Grant Accountability and Transparency Act shall control.
(Source: P.A. 98-706, eff. 7-16-14.)



30 ILCS 707/ - Grant Information Collection Act.

(30 ILCS 707/1)
Sec. 1. Short title. This Act may be cited as the Grant Information Collection Act.
(Source: P.A. 98-589, eff. 1-1-14.)

(30 ILCS 707/5)
Sec. 5. Definitions. For the purposes of this Act, unless the context otherwise requires:
"Grant funds" means any public funds dispensed by a grantor agency to any person or entity for obligation, expenditure, or use by that person or entity for a specific purpose or purposes and any funds disbursed by the State Comptroller pursuant to an appropriation made by the General Assembly to a named entity or person. Funds disbursed in accordance with a fee for service purchase of care contract are not grant funds for purposes of this Act.
Neither the method by which funds are dispensed, whether by contract, agreement, grant subsidy, letter of credit, or any other method, nor the purpose for which the funds are used can change the character of funds which otherwise would be considered grant funds as defined in this Section.
"Grantee" means the person or entity which may use grant funds.
"Grantor agency" means a State agency that dispenses grant funds.
"State agency" means State-supported universities and colleges and any department, office, commission, board, or authority within the Executive Department, other than the Office of the Lieutenant Governor, the Office of the Attorney General, the Office of the Secretary of State, the Office of the Comptroller, or the Office of the Treasurer.
(Source: P.A. 98-589, eff. 1-1-14.)

(30 ILCS 707/10)
Sec. 10. Grant information collection. The Chief Information Officer of the State, as designated by the Governor, shall coordinate with each State agency to develop, with any existing or newly available resources and technology, appropriate systems to accurately report data containing financial information. These systems shall include a module that is specific to the management and administration of grant funds.
Each grantor agency that is authorized to award grant funds to an entity other than the State of Illinois shall coordinate with the Chief Information Officer of the State to provide for the publication, at data.illinois.gov or any other publicly accessible website designated by the Chief Information Officer, of data sets containing information regarding awards of grant funds that the grantor agency has made during the previous fiscal year. Data sets shall be published on at least a quarterly basis and shall include, at a minimum, the following:
(1) the name of the grantor agency;
(2) the name and postal zip code of the grantee;
(3) a short description of the purpose of the award

of grant funds;

(4) the amount of each award of grant funds;
(5) the date of each award of grant funds; and
(6) the duration of each award of grant funds.
In addition, each grantor agency shall make best efforts, with available resources and technology, to make available in the data sets any other data that is relevant to its award of grant funds.
Data not subject to the requirements of this Section include data to which a State agency may deny access pursuant to any provision of a federal, State, or local law, rule, or regulation.
(Source: P.A. 98-589, eff. 1-1-14.)



30 ILCS 708/ - Grant Accountability and Transparency Act.

(30 ILCS 708/1)
(Section scheduled to be repealed on July 16, 2020)
Sec. 1. Short title. This Act may be cited as the Grant Accountability and Transparency Act.
(Source: P.A. 98-706, eff. 7-16-14.)

(30 ILCS 708/5)
(Section scheduled to be repealed on July 16, 2020)
Sec. 5. Legislative intent.
(a) This Act, which is the product of the work of the Illinois Single Audit Commission, created by Public Act 98-47, is intended to comply with the General Assembly's directives to (1) develop a coordinated, non-redundant process for the provision of effective and efficient oversight of the selection and monitoring of grant recipients, thereby ensuring quality programs and limiting fraud, waste, and abuse, and (2) define the purpose, scope, applicability, and responsibilities in the life cycle of a grant.
(b) This Act is intended to increase the accountability and transparency in the use of grant funds from whatever source and to reduce administrative burdens on both State agencies and grantees by adopting federal guidance and regulations applicable to such grant funds; specifically, the Uniform Administrative Requirements, Cost Principles, and Audit Requirements for Federal Awards ("Uniform Guidance"), codified at 2 CFR 200.
(c) This Act is consistent with the State's focus on improving performance and outcomes while ensuring transparency and the financial integrity of taxpayer dollars through such initiatives as the Management Improvement Initiative Committee created by Section 1-37a of the Department of Human Services Act, the State prioritized goals created under Section 50-25 of the State Budget Law (also known as "Budgeting for Results"), and the Grant Information Collection Act.
(d) This Act is not intended to affect the provisions of the Illinois State Auditing Act and does not address the external audit function of the Auditor General.
(Source: P.A. 98-706, eff. 7-16-14.)

(30 ILCS 708/10)
(Section scheduled to be repealed on July 16, 2020)
Sec. 10. Purpose. The purpose of this Act is to establish uniform administrative requirements, cost principles, and audit requirements for State and federal pass-through awards to non-federal entities. State awarding agencies shall not impose additional or inconsistent requirements, except as provided in 2 CFR 200.102, unless specifically required by State or federal statute. This Act and the rules adopted under this Act do not apply to private awards.
This Act and the rules adopted under this Act provide the basis for a systematic and periodic collection and uniform submission to the Governor's Office of Management and Budget of information of all State and federal financial assistance programs by State grant-making agencies. This Act also establishes policies related to the delivery of this information to the public, including through the use of electronic media.
(Source: P.A. 98-706, eff. 7-16-14.)

(30 ILCS 708/15)
(Section scheduled to be repealed on July 16, 2020)
Sec. 15. Definitions. As used in this Act:
"Allowable cost" means a cost allowable to a project if:
(1) the costs are reasonable and necessary for the

performance of the award;

(2) the costs are allocable to the specific project;
(3) the costs are treated consistently in like

circumstances to both federally-financed and other activities of the non-federal entity;

(4) the costs conform to any limitations of the cost

principles or the sponsored agreement;

(5) the costs are accorded consistent treatment; a

cost may not be assigned to a State or federal award as a direct cost if any other cost incurred for the same purpose in like circumstances has been allocated to the award as an indirect cost;

(6) the costs are determined to be in accordance with

generally accepted accounting principles;

(7) the costs are not included as a cost or used to

meet federal cost-sharing or matching requirements of any other program in either the current or prior period;

(8) the costs of one State or federal grant are not

used to meet the match requirements of another State or federal grant; and

(9) the costs are adequately documented.
"Auditee" means any non-federal entity that expends State or federal awards that must be audited.
"Auditor" means an auditor who is a public accountant or a federal, State, or local government audit organization that meets the general standards specified in generally-accepted government auditing standards. "Auditor" does not include internal auditors of nonprofit organizations.
"Auditor General" means the Auditor General of the State of Illinois.
"Award" means financial assistance that provides support or stimulation to accomplish a public purpose. "Awards" include grants and other agreements in the form of money, or property in lieu of money, by the State or federal government to an eligible recipient. "Award" does not include: technical assistance that provides services instead of money; other assistance in the form of loans, loan guarantees, interest subsidies, or insurance; direct payments of any kind to individuals; or contracts that must be entered into and administered under State or federal procurement laws and regulations.
"Budget" means the financial plan for the project or program that the awarding agency or pass-through entity approves during the award process or in subsequent amendments to the award. It may include the State or federal and non-federal share or only the State or federal share, as determined by the awarding agency or pass-through entity.
"Catalog of Federal Domestic Assistance" or "CFDA" means a database that helps the federal government track all programs it has domestically funded.
"Catalog of Federal Domestic Assistance number" or "CFDA number" means the number assigned to a federal program in the CFDA.
"Catalog of State Financial Assistance" means the single, authoritative, statewide, comprehensive source document of State financial assistance program information maintained by the Governor's Office of Management and Budget.
"Catalog of State Financial Assistance Number" means the number assigned to a State program in the Catalog of State Financial Assistance. The first 3 digits represent the State agency number and the last 4 digits represent the program.
"Cluster of programs" means a grouping of closely related programs that share common compliance requirements. The types of clusters of programs are research and development, student financial aid, and other clusters. A "cluster of programs" shall be considered as one program for determining major programs and, with the exception of research and development, whether a program-specific audit may be elected.
"Cognizant agency for audit" means the federal agency designated to carry out the responsibilities described in 2 CFR 200.513(a).
"Contract" means a legal instrument by which a non-federal entity purchases property or services needed to carry out the project or program under an award. "Contract" does not include a legal instrument, even if the non-federal entity considers it a contract, when the substance of the transaction meets the definition of an award or subaward.
"Contractor" means an entity that receives a contract.
"Cooperative agreement" means a legal instrument of financial assistance between an awarding agency or pass-through entity and a non-federal entity that:
(1) is used to enter into a relationship with the

principal purpose of transferring anything of value from the awarding agency or pass-through entity to the non-federal entity to carry out a public purpose authorized by law, but is not used to acquire property or services for the awarding agency's or pass-through entity's direct benefit or use; and

(2) is distinguished from a grant in that it provides

for substantial involvement between the awarding agency or pass-through entity and the non-federal entity in carrying out the activity contemplated by the award.

"Cooperative agreement" does not include a cooperative research and development agreement, nor an agreement that provides only direct cash assistance to an individual, a subsidy, a loan, a loan guarantee, or insurance.
"Corrective action" means action taken by the auditee that (i) corrects identified deficiencies, (ii) produces recommended improvements, or (iii) demonstrates that audit findings are either invalid or do not warrant auditee action.
"Cost objective" means a program, function, activity, award, organizational subdivision, contract, or work unit for which cost data is desired and for which provision is made to accumulate and measure the cost of processes, products, jobs, and capital projects. A "cost objective" may be a major function of the non-federal entity, a particular service or project, an award, or an indirect cost activity.
"Cost sharing" means the portion of project costs not paid by State or federal funds, unless otherwise authorized by statute.
"Development" is the systematic use of knowledge and understanding gained from research directed toward the production of useful materials, devices, systems, or methods, including design and development of prototypes and processes.
"Data Universal Numbering System number" means the 9-digit number established and assigned by Dun and Bradstreet, Inc. to uniquely identify entities and, under federal law, is required for non-federal entities to apply for, receive, and report on a federal award.
"Direct costs" means costs that can be identified specifically with a particular final cost objective, such as a State or federal or federal pass-through award or a particular sponsored project, an instructional activity, or any other institutional activity, or that can be directly assigned to such activities relatively easily with a high degree of accuracy.
"Equipment" means tangible personal property (including information technology systems) having a useful life of more than one year and a per-unit acquisition cost that equals or exceeds the lesser of the capitalization level established by the non-federal entity for financial statement purposes, or $5,000.
"Executive branch" means that branch of State government that is under the jurisdiction of the Governor.
"Federal agency" has the meaning provided for "agency" under 5 U.S.C. 551(1) together with the meaning provided for "agency" by 5 U.S.C. 552(f).
"Federal award" means:
(1) the federal financial assistance that a

non-federal entity receives directly from a federal awarding agency or indirectly from a pass-through entity;

(2) the cost-reimbursement contract under the Federal

Acquisition Regulations that a non-federal entity receives directly from a federal awarding agency or indirectly from a pass-through entity; or

(3) the instrument setting forth the terms and

conditions when the instrument is the grant agreement, cooperative agreement, other agreement for assistance covered in paragraph (b) of 20 CFR 200.40, or the cost-reimbursement contract awarded under the Federal Acquisition Regulations.

"Federal award" does not include other contracts that a federal agency uses to buy goods or services from a contractor or a contract to operate federal government owned, contractor-operated facilities.
"Federal awarding agency" means the federal agency that provides a federal award directly to a non-federal entity.
"Federal interest" means, for purposes of 2 CFR 200.329 or when used in connection with the acquisition or improvement of real property, equipment, or supplies under a federal award, the dollar amount that is the product of the federal share of total project costs and current fair market value of the property, improvements, or both, to the extent the costs of acquiring or improving the property were included as project costs.
"Federal program" means any of the following:
(1) All federal awards which are assigned a single

number in the CFDA.

(2) When no CFDA number is assigned, all federal

awards to non-federal entities from the same agency made for the same purpose should be combined and considered one program.

(3) Notwithstanding paragraphs (1) and (2) of this

definition, a cluster of programs. The types of clusters of programs are:

(A) research and development;
(B) student financial aid; and
(C) "other clusters", as described in the

definition of "cluster of programs".

"Federal share" means the portion of the total project costs that are paid by federal funds.
"Final cost objective" means a cost objective which has allocated to it both direct and indirect costs and, in the non-federal entity's accumulation system, is one of the final accumulation points, such as a particular award, internal project, or other direct activity of a non-federal entity.
"Financial assistance" means the following:
(1) For grants and cooperative agreements, "financial

assistance" means assistance that non-federal entities receive or administer in the form of:

(A) grants;
(B) cooperative agreements;
(C) non-cash contributions or donations of

property, including donated surplus property;

(D) direct appropriations;
(E) food commodities; and
(F) other financial assistance, except assistance

listed in paragraph (2) of this definition.

(2) "Financial assistance" includes assistance that

non-federal entities receive or administer in the form of loans, loan guarantees, interest subsidies, and insurance.

(3) "Financial assistance" does not include amounts

received as reimbursement for services rendered to individuals.

"Fixed amount awards" means a type of grant agreement under which the awarding agency or pass-through entity provides a specific level of support without regard to actual costs incurred under the award. "Fixed amount awards" reduce some of the administrative burden and record-keeping requirements for both the non-federal entity and awarding agency or pass-through entity. Accountability is based primarily on performance and results.
"Foreign public entity" means:
(1) a foreign government or foreign governmental

entity;

(2) a public international organization that is

entitled to enjoy privileges, exemptions, and immunities as an international organization under the International Organizations Immunities Act (22 U.S.C. 288-288f);

(3) an entity owned, in whole or in part, or

controlled by a foreign government; or

(4) any other entity consisting wholly or partially

of one or more foreign governments or foreign governmental entities.

"Foreign organization" means an entity that is:
(1) a public or private organization located in a

country other than the United States and its territories that are subject to the laws of the country in which it is located, irrespective of the citizenship of project staff or place of performance;

(2) a private nongovernmental organization located in

a country other than the United States that solicits and receives cash contributions from the general public;

(3) a charitable organization located in a country

other than the United States that is nonprofit and tax exempt under the laws of its country of domicile and operation, but is not a university, college, accredited degree-granting institution of education, private foundation, hospital, organization engaged exclusively in research or scientific activities, church, synagogue, mosque, or other similar entity organized primarily for religious purposes; or

(4) an organization located in a country other than

the United States not recognized as a Foreign Public Entity.

"Generally Accepted Accounting Principles" has the meaning provided in accounting standards issued by the Government Accounting Standards Board and the Financial Accounting Standards Board.
"Generally Accepted Government Auditing Standards" means generally accepted government auditing standards issued by the Comptroller General of the United States that are applicable to financial audits.
"Grant agreement" means a legal instrument of financial assistance between an awarding agency or pass-through entity and a non-federal entity that:
(1) is used to enter into a relationship, the

principal purpose of which is to transfer anything of value from the awarding agency or pass-through entity to the non-federal entity to carry out a public purpose authorized by law and not to acquire property or services for the awarding agency or pass-through entity's direct benefit or use; and

(2) is distinguished from a cooperative agreement in

that it does not provide for substantial involvement between the awarding agency or pass-through entity and the non-federal entity in carrying out the activity contemplated by the award.

"Grant agreement" does not include an agreement that provides only direct cash assistance to an individual, a subsidy, a loan, a loan guarantee, or insurance.
"Grant application" means a specified form that is completed by a non-federal entity in connection with a request for a specific funding opportunity or a request for financial support of a project or activity.
"Hospital" means a facility licensed as a hospital under the law of any state or a facility operated as a hospital by the United States, a state, or a subdivision of a state.
"Illinois Debarred and Suspended List" means the list maintained by the Governor's Office of Management and Budget that contains the names of those individuals and entities that are ineligible, either temporarily or permanently, from receiving an award of grant funds from the State.
"Indian tribe" (or "federally recognized Indian tribe") means any Indian tribe, band, nation, or other organized group or community, including any Alaska Native village or regional or village corporation as defined in or established pursuant to the federal Alaska Native Claims Settlement Act (43 U.S.C. 1601, et seq.) that is recognized as eligible for the special programs and services provided by the United States to Indians because of their status as Indians under 25 U.S.C. 450b(e), as set forth in the annually published Bureau of Indian Affairs list of Indian Entities Recognized and Eligible to Receive Services.
"Indirect cost" means those costs incurred for a common or joint purpose benefitting more than one cost objective and not readily assignable to the cost objectives specifically benefitted without effort disproportionate to the results achieved.
"Inspector General" means the Office of the Executive Inspector General for Executive branch agencies.
"Loan" means a State or federal loan or loan guarantee received or administered by a non-federal entity. "Loan" does not include a "program income" as defined in 2 CFR 200.80.
"Loan guarantee" means any State or federal government guarantee, insurance, or other pledge with respect to the payment of all or a part of the principal or interest on any debt obligation of a non-federal borrower to a non-federal lender, but does not include the insurance of deposits, shares, or other withdrawable accounts in financial institutions.
"Local government" has the meaning provided for the term "units of local government" under Section 1 of Article VII of the Illinois Constitution and includes school districts.
"Major program" means a federal program determined by the auditor to be a major program in accordance with 2 CFR 200.518 or a program identified as a major program by a federal awarding agency or pass-through entity in accordance with 2 CFR 200.503(e).
"Non-federal entity" means a state, local government, Indian tribe, institution of higher education, or organization, whether nonprofit or for-profit, that carries out a State or federal award as a recipient or subrecipient.
"Nonprofit organization" means any corporation, trust, association, cooperative, or other organization, not including institutions of higher education, that:
(1) is operated primarily for scientific,

educational, service, charitable, or similar purposes in the public interest;

(2) is not organized primarily for profit; and
(3) uses net proceeds to maintain, improve, or expand

the operations of the organization.

"Obligations", when used in connection with a non-federal entity's utilization of funds under an award, means orders placed for property and services, contracts and subawards made, and similar transactions during a given period that require payment by the non-federal entity during the same or a future period.
"Office of Management and Budget" means the Office of Management and Budget of the Executive Office of the President.
"Other clusters" has the meaning provided by the federal Office of Management and Budget in the compliance supplement or has the meaning as it is designated by a state for federal awards the state provides to its subrecipients that meet the definition of a cluster of programs. When designating an "other cluster", a state must identify the federal awards included in the cluster and advise the subrecipients of compliance requirements applicable to the cluster.
"Oversight agency for audit" means the federal awarding agency that provides the predominant amount of funding directly to a non-federal entity not assigned a cognizant agency for audit. When there is no direct funding, the awarding agency that is the predominant source of pass-through funding must assume the oversight responsibilities. The duties of the oversight agency for audit and the process for any reassignments are described in 2 CFR 200.513(b).
"Pass-through entity" means a non-federal entity that provides a subaward to a subrecipient to carry out part of a program.
"Private award" means an award from a person or entity other than a State or federal entity. Private awards are not subject to the provisions of this Act.
"Property" means real property or personal property.
"Project cost" means total allowable costs incurred under an award and all required cost sharing and voluntary committed cost sharing, including third-party contributions.
"Public institutions of higher education" has the meaning provided in Section 1 of the Board of Higher Education Act.
"Recipient" means a non-federal entity that receives an award directly from an awarding agency to carry out an activity under a program. "Recipient" does not include subrecipients.
"Research and Development" means all research activities, both basic and applied, and all development activities that are performed by non-federal entities.
"Single Audit Act" means the federal Single Audit Act Amendments of 1996 (31 U.S.C. 7501-7507).
"State agency" means an Executive branch agency. For purposes of this Act, "State agency" does not include public institutions of higher education.
"State award" means the financial assistance that a non-federal entity receives from the State and that is funded with either State funds or federal funds; in the latter case, the State is acting as a pass-through entity.
"State awarding agency" means a State agency that provides an award to a non-federal entity.
"State grant-making agency" has the same meaning as "State awarding agency".
"State interest" means the acquisition or improvement of real property, equipment, or supplies under a State award, the dollar amount that is the product of the State share of the total project costs and current fair market value of the property, improvements, or both, to the extent the costs of acquiring or improving the property were included as project costs.
"State program" means any of the following:
(1) All State awards which are assigned a single

number in the Catalog of State Financial Assistance.

(2) When no Catalog of State Financial Assistance

number is assigned, all State awards to non-federal entities from the same agency made for the same purpose are considered one program.

(3) A cluster of programs as defined in this Section.
"State share" means the portion of the total project costs that are paid by State funds.
"Student Financial Aid" means federal awards under those programs of general student assistance, such as those authorized by Title IV of the Higher Education Act of 1965, as amended (20 U.S.C. 1070-1099d), that are administered by the United States Department of Education and similar programs provided by other federal agencies. "Student Financial Aid" does not include federal awards under programs that provide fellowships or similar federal awards to students on a competitive basis or for specified studies or research.
"Subaward" means a State or federal award provided by a pass-through entity to a subrecipient for the subrecipient to carry out part of a federal award received by the pass-through entity. "Subaward" does not include payments to a contractor or payments to an individual that is a beneficiary of a federal program. A "subaward" may be provided through any form of legal agreement, including an agreement that the pass-through entity considers a contract.
"Subrecipient" means a non-federal entity that receives a State or federal subaward from a pass-through entity to carry out part of a federal program. "Subrecipient" does not include an individual that is a beneficiary of such program. A "subrecipient" may also be a recipient of other State or federal awards directly from a State or federal awarding agency.
"Suspension" means a post-award action by the State or federal agency or pass-through entity that temporarily withdraws the State or federal agency's or pass-through entity's financial assistance sponsorship under an award, pending corrective action by the recipient or subrecipient or pending a decision to terminate the award.
"Uniform Administrative Requirements, Costs Principles, and Audit Requirements for Federal Awards" means those rules applicable to grants contained in 2 CFR 200.
"Voluntary committed cost sharing" means cost sharing specifically pledged on a voluntary basis in the proposal's budget or the award on the part of the non-federal entity and that becomes a binding requirement of the award.
(Source: P.A. 98-706, eff. 7-16-14.)

(30 ILCS 708/20)
(Section scheduled to be repealed on July 16, 2020)
Sec. 20. Adoption of federal rules applicable to grants.
(a) On or before July 1, 2016, the Governor's Office of Management and Budget, with the advice and technical assistance of the Illinois Single Audit Commission, shall adopt rules which adopt the Uniform Guidance at 2 CFR 200. The rules, which shall apply to all State and federal pass-through awards effective on and after July 1, 2016, shall include the following:
(1) Administrative requirements. In accordance with

Subparts B through D of 2 CFR 200, the rules shall set forth the uniform administrative requirements for grant and cooperative agreements, including the requirements for the management by State awarding agencies of federal grant programs before State and federal pass-through awards have been made and requirements that State awarding agencies may impose on non-federal entities in State and federal pass-through awards.

(2) Cost principles. In accordance with Subpart E of

2 CFR 200, the rules shall establish principles for determining the allowable costs incurred by non-federal entities under State and federal pass-through awards. The principles are intended for cost determination, but are not intended to identify the circumstances or dictate the extent of State or federal pass-through participation in financing a particular program or project. The principles shall provide that State and federal awards bear their fair share of cost recognized under these principles, except where restricted or prohibited by State or federal law.

(3) Audit and single audit requirements and audit

follow-up. In accordance with Subpart F of 2 CFR 200 and the federal Single Audit Act Amendments of 1996, the rules shall set forth standards to obtain consistency and uniformity among State and federal pass-through awarding agencies for the audit of non-federal entities expending State and federal awards. These provisions shall also set forth the policies and procedures for State and federal pass-through entities when using the results of these audits.

The provisions of this item (3) do not apply to

for-profit subrecipients because for-profit subrecipients are not subject to the requirements of OMB Circular A-133, Audits of States, Local and Non-Profit Organizations. Audits of for-profit subrecipients must be conducted pursuant to a Program Audit Guide issued by the Federal awarding agency. If a Program Audit Guide is not available, the State awarding agency must prepare a Program Audit Guide in accordance with the OMB Circular A-133 Compliance Supplement. For-profit entities are subject to all other general administrative requirements and cost principles applicable to grants.

(b) This Act addresses only State and federal pass-through auditing functions and does not address the external audit function of the Auditor General.
(c) For public institutions of higher education, the provisions of this Section apply only to awards funded by State appropriations and federal pass-through awards from a State agency to public institutions of higher education. Federal pass-through awards from a State agency to public institutions of higher education are governed by and must comply with federal guidelines under 2 CFR 200.
(d) The State grant-making agency is responsible for establishing requirements, as necessary, to ensure compliance by for-profit subrecipients. The agreement with the for-profit subrecipient shall describe the applicable compliance requirements and the for-profit subrecipient's compliance responsibility. Methods to ensure compliance for State and federal pass-through awards made to for-profit subrecipients shall include pre-award, audits, monitoring during the agreement, and post-award audits. The Governor's Office of Management and Budget shall provide such advice and technical assistance to the State grant-making agency as is necessary or indicated.
(Source: P.A. 98-706, eff. 7-16-14; 99-523, eff. 6-30-16.)

(30 ILCS 708/25)
(Section scheduled to be repealed on July 16, 2020)
Sec. 25. Supplemental rules. On or before July 1, 2017, the Governor's Office of Management and Budget, with the advice and technical assistance of the Illinois Single Audit Commission, shall adopt supplemental rules pertaining to the following:
(1) Criteria to define mandatory formula-based grants

and discretionary grants.

(2) The award of one-year grants for new applicants.
(3) The award of competitive grants in 3-year terms

(one-year initial terms with the option to renew for up to 2 additional years) to coincide with the federal award.

(4) The issuance of grants, including:
(A) public notice of announcements of funding

opportunities;

(B) the development of uniform grant

applications;

(C) State agency review of merit of proposals and

risk posed by applicants;

(D) specific conditions for individual recipients

(requiring the use of a fiscal agent and additional corrective conditions);

(E) certifications and representations;
(F) pre-award costs;
(G) performance measures and statewide

prioritized goals under Section 50-25 of the State Budget Law of the Civil Administrative Code of Illinois, commonly referred to as "Budgeting for Results"; and

(H) for mandatory formula grants, the merit of

the proposal and the risk posed should result in additional reporting, monitoring, or measures such as reimbursement-basis only.

(5) The development of uniform budget requirements,

which shall include:

(A) mandatory submission of budgets as part of

the grant application process;

(B) mandatory requirements regarding contents of

the budget including, at a minimum, common detail line items specified under guidelines issued by the Governor's Office of Management and Budget;

(C) a requirement that the budget allow

flexibility to add lines describing costs that are common for the services provided as outlined in the grant application;

(D) a requirement that the budget include

information necessary for analyzing cost and performance for use in Budgeting for Results; and

(E) caps on the amount of salaries that may be

charged to grants based on the limitations imposed by federal agencies.

(6) The development of pre-qualification requirements

for applicants, including the fiscal condition of the organization and the provision of the following information:

(A) organization name;
(B) Federal Employee Identification Number;
(C) Data Universal Numbering System (DUNS)

number;

(D) fiscal condition;
(E) whether the applicant is in good standing

with the Secretary of State;

(F) past performance in administering grants;
(G) whether the applicant is or has ever been on

the Debarred and Suspended List maintained by the Governor's Office of Management and Budget;

(H) whether the applicant is or has ever been on

the federal Excluded Parties List; and

(I) whether the applicant is or has ever been on

the Sanctioned Party List maintained by the Illinois Department of Healthcare and Family Services.

Nothing in this Act affects the provisions of the Fiscal Control and Internal Auditing Act nor the requirement that the management of each State agency is responsible for maintaining effective internal controls under that Act.
For public institutions of higher education, the provisions of this Section apply only to awards funded by State appropriations and federal pass-through awards from a State agency to public institutions of higher education.
(Source: P.A. 98-706, eff. 7-16-14; 99-523, eff. 6-30-16.)

(30 ILCS 708/30)
(Section scheduled to be repealed on July 16, 2020)
Sec. 30. Catalog of State Financial Assistance. The Catalog of State Financial Assistance is a single, authoritative, statewide, comprehensive source document of State financial assistance program information. The Catalog shall contain, at a minimum, the following information:
(1) An introductory section that contains Catalog

highlights, an explanation of how to use the Catalog, an explanation of the Catalog and its contents, and suggested grant proposal writing methods and grant application procedures.

(2) A comprehensive indexing system that

categorizes programs by issuing agency, eligible applicant, application deadlines, function, popular name, and subject area.

(3) Comprehensive appendices showing State

assistance programs that require coordination through this Act and regulatory, legislative, and Executive Order authority for each program, commonly used abbreviations and acronyms, agency regional and local office addresses, and sources of additional information.

(4) A list of programs that have been added to or

deleted from the Catalog and the various program numbers and title changes.

(5) Program number, title, and popular name, if

applicable.

(6) The name of the State department or agency or

independent agency and primary organization sub-unit administering the program.

(7) The enabling legislation, including popular

name of the Act, titles and Sections, Public Act number, and citation to the Illinois Compiled Statutes.

(8) The type or types of financial and nonfinancial

assistance offered by the program.

(9) Uses and restrictions placed upon the program.
(10) Eligibility requirements, including applicant

eligibility criteria, beneficiary eligibility criteria, and required credentials and documentation.

(11) Objectives and goals of the program.
(12) Information regarding application and award

processing; application deadlines; range of approval or disapproval time; appeal procedure; and availability of a renewal or extension of assistance.

(13) Assistance considerations, including an

explanation of the award formula, matching requirements, and the length and time phasing of the assistance.

(14) Post-assistance requirements, including any

reports, audits, and records that may be required.

(15) Program accomplishments (where available)

describing quantitative measures of program performance.

(16) Regulations, guidelines, and literature

containing citations to the Illinois Administrative Code, the Code of Federal Regulations, and other pertinent informational materials.

(17) The names, telephone numbers, and e-mail

addresses of persons to be contacted for detailed program information at the headquarters, regional, and local levels.

(Source: P.A. 98-706, eff. 7-16-14.)

(30 ILCS 708/35)
(Section scheduled to be repealed on July 16, 2020)
Sec. 35. Conflicts of interest. The Governor's Office of Management and Budget shall adopt rules regarding conflict of interest policies for awards. A non-federal entity must disclose in writing any potential conflict of interest to the pass-through entity in accordance with applicable awarding agency policy.
(Source: P.A. 98-706, eff. 7-16-14.)

(30 ILCS 708/40)
(Section scheduled to be repealed on July 16, 2020)
Sec. 40. Mandatory disclosures. The Governor's Office of Management and Budget, with the advice and technical assistance of the Illinois Single Audit Commission, shall adopt rules requiring that the applicant for an award disclose, in a timely manner and in writing to the pass-through entity, all violations of State or federal criminal law involving fraud, bribery, or gratuity violations potentially affecting the award. Failure to make the required disclosures may result in any of the following remedial actions:
(1) The temporary withholding of cash payments

pending correction of the deficiency by the awarding agency or non-federal entity or more severe enforcement action by the pass-through entity.

(2) Disallowance of (that is, denial of both use of

funds and any applicable matching credit for) all or part of the cost of the activity or action not in compliance.

(3) Whole or partial suspension or termination of the

award.

(4) Initiation of suspension or debarment proceedings

as authorized under rules adopted under subsection (a) of Section 20 of this Act and awarding agency regulations (or, in the case of a pass-through entity, recommendation that such a proceeding be initiated by the awarding agency).

(5) Withholding further awards for the project or

program.

(6) Taking any other remedial action that may be

legally available.

(Source: P.A. 98-706, eff. 7-16-14.)

(30 ILCS 708/45)
(Section scheduled to be repealed on July 16, 2020)
Sec. 45. Applicability.
(a) The requirements established under this Act apply to State grant-making agencies that make State and federal pass-through awards to non-federal entities. These requirements apply to all costs related to State and federal pass-through awards. The requirements established under this Act do not apply to private awards.
(a-5) Nothing in this Act shall prohibit the use of State funds for purposes of federal match or maintenance of effort.
(b) The terms and conditions of State, federal, and pass-through awards apply to subawards and subrecipients unless a particular Section of this Act or the terms and conditions of the State or federal award specifically indicate otherwise. Non-federal entities shall comply with requirements of this Act regardless of whether the non-federal entity is a recipient or subrecipient of a State or federal pass-through award. Pass-through entities shall comply with the requirements set forth under the rules adopted under subsection (a) of Section 20 of this Act, but not to any requirements in this Act directed towards State or federal awarding agencies, unless the requirements of the State or federal awards indicate otherwise.
When a non-federal entity is awarded a cost-reimbursement contract, only 2 CFR 200.330 through 200.332 are incorporated by reference into the contract. However, when the Cost Accounting Standards are applicable to the contract, they take precedence over the requirements of this Act unless they are in conflict with Subpart F of 2 CFR 200. In addition, costs that are made unallowable under 10 U.S.C. 2324(e) and 41 U.S.C. 4304(a), as described in the Federal Acquisition Regulations, subpart 31.2 and subpart 31.603, are always unallowable. For requirements other than those covered in Subpart D of 2 CFR 200.330 through 200.332, the terms of the contract and the Federal Acquisition Regulations apply.
With the exception of Subpart F of 2 CFR 200, which is required by the Single Audit Act, in any circumstances where the provisions of federal statutes or regulations differ from the provisions of this Act, the provision of the federal statutes or regulations govern. This includes, for agreements with Indian tribes, the provisions of the Indian Self-Determination and Education and Assistance Act, as amended, 25 U.S.C. 450-458ddd-2.
(c) State grant-making agencies may apply subparts A through E of 2 CFR 200 to for-profit entities, foreign public entities, or foreign organizations, except where the awarding agency determines that the application of these subparts would be inconsistent with the international obligations of the United States or the statute or regulations of a foreign government.
(d) Except for 2 CFR 200.202 and 200.330 through 200.332, the requirements in Subparts C, D, and E of 2 CFR 200 do not apply to the following programs:
(1) The block grant awards authorized by the Omnibus

Budget Reconciliation Act of 1981 (including Community Services; Preventive Health and Health Services; Alcohol, Drug Abuse, and Mental Health Services; Maternal and Child Health Services; Social Services; Low-Income Home Energy Assistance; States' Program of Community Development Block Grant Awards for Small Cities; and Elementary and Secondary Education, other than programs administered by the Secretary of Education under Title V, Subtitle D, Chapter 2, Section 583 - the Secretary's discretionary award program) and both the Alcohol and Drug Abuse Treatment and Rehabilitation Block Grant Award (42 U.S.C. 300x-21 to 300x-35 and 42 U.S.C. 300x-51 to 300x-64) and the Mental Health Service for the Homeless Block Grant Award (42 U.S.C. 300x to 300x-9) under the Public Health Services Act.

(2) Federal awards to local education agencies under

20 U.S.C. 7702 through 7703b (portions of the Impact Aid program).

(3) Payments under the Department of Veterans

Affairs' State Home Per Diem Program (38 U.S.C. 1741).

(4) Federal awards authorized under the Child Care

and Development Block Grant Act of 1990, as amended, including the following:

(A) Child Care and Development Block Grant (42

U.S.C. 9858).

(B) Child Care Mandatory and Matching Funds of

the Child Care and Development Fund (42 U.S.C. 9858).

(e) Except for the 2 CFR 200.202 requirement to provide public notice of federal financial assistance programs, the guidance in Subpart C Pre-federal Award Requirements and Contents of Federal Awards does not apply to the following programs:
(1) Entitlement federal awards to carry out the

following programs of the Social Security Act:

(A) Temporary Assistance to Needy Families (Title

IV-A of the Social Security Act, 42 U.S.C. 601-619);

(B) Child Support Enforcement and Establishment

of Paternity (Title IV-D of the Social Security Act, 42 U.S.C. 651-669b);

(C) Foster Care and Adoption Assistance (Title

IV-E of the Act, 42 U.S.C. 670-679c);

(D) Aid to the Aged, Blind, and Disabled (Titles

I, X, XIV, and XVI - AABD of the Act, as amended); and

(E) Medical Assistance (Medicaid) (42 U.S.C.

1396-1396w-5), not including the State Medicaid Fraud Control program authorized by Section 1903(a)(6)(B) of the Social Security Act (42 U.S.C. 1396b(a)(6)(B)).

(2) A federal award for an experimental, pilot, or

demonstration project that is also supported by a federal award listed in paragraph (1) of subsection (e) of this Section.

(3) Federal awards under subsection 412(e) of the

Immigration and Nationality Act of 1965 and Section 501(a) of the Refugee Education Assistance Act of 1980 for cash assistance, medical assistance, and supplemental security income benefits to refugees and entrants and the administrative costs of providing the assistance and benefits under 8 U.S.C. 1522(e).

(4) Entitlement awards under the following programs

of The National School Lunch Act:

(A) National School Lunch Program (42 U.S.C.

1753);

(B) Commodity Assistance (42 U.S.C. 1755);
(C) Special Meal Assistance (42 U.S.C. 1759a);
(D) Summer Food Service Program for Children (42

U.S.C. 1761); and

(E) Child and Adult Care Food Program (42 U.S.C.

1766).

(5) Entitlement awards under the following programs

of The Child Nutrition Act of 1966:

(A) Special Milk Program (42 U.S.C. 1772);
(B) School Breakfast Program (42 U.S.C. 1773);

and

(C) State Administrative Expenses (42 U.S.C.

1776).

(6) Entitlement awards for State Administrative

Expenses under The Food and Nutrition Act of 2008 (7 U.S.C. 2025).

(7) Non-discretionary federal awards under the

following non-entitlement programs:

(A) Special Supplemental Nutrition Program for

Women, Infants and Children under the Child Nutrition Act of 1966 (42 U.S.C. 1786);

(B) The Emergency Food Assistance Programs

(Emergency Food Assistance Act of 1983) (7 U.S.C. 7501); and

(C) Commodity Supplemental Food Program (7 U.S.C.

612c).

(f) For public institutions of higher education, the provisions of this Act apply only to awards funded by State appropriations and federal pass-through awards from a State agency to public institutions of higher education.
(g) Each grant-making agency shall enhance its processes to monitor and address noncompliance with reporting requirements and with program performance standards. Where applicable, the process may include a corrective action plan. The monitoring process shall include a plan for tracking and documenting performance-based contracting decisions.
(Source: P.A. 98-706, eff. 7-16-14.)

(30 ILCS 708/50)
(Section scheduled to be repealed on July 16, 2020)
Sec. 50. State grant-making agency responsibilities.
(a) The specific requirements and responsibilities of State grant-making agencies and non-federal entities are set forth in this Act. State agencies making State awards to non-federal entities must adopt by rule the language in 2 CFR 200, Subpart C through Subpart F unless different provisions are required by law.
(b) Each State grant-making agency shall appoint a Chief Accountability Officer who shall serve as a liaison to the Grant Accountability and Transparency Unit and who shall be responsible for the State agency's implementation of and compliance with the rules.
(c) In order to effectively measure the performance of its recipients and subrecipients, each State grant-making agency shall:
(1) require its recipients and subrecipients to

relate financial data to performance accomplishments of the award and, when applicable, must require recipients and subrecipients to provide cost information to demonstrate cost-effective practices. The recipient's and subrecipient's performance should be measured in a way that will help the State agency to improve program outcomes, share lessons learned, and spread the adoption of promising practices; and

(2) provide recipients and subrecipients with clear

performance goals, indicators, and milestones and must establish performance reporting frequency and content to not only allow the State agency to understand the recipient's progress, but also to facilitate identification of promising practices among recipients and subrecipients and build the evidence upon which the State agency's program and performance decisions are made.

(d) The Governor's Office of Management and Budget shall provide such advice and technical assistance to the State grant-making agencies as is necessary or indicated in order to ensure compliance with this Act.
(Source: P.A. 98-706, eff. 7-16-14.)

(30 ILCS 708/55)
(Section scheduled to be repealed on July 16, 2020)
Sec. 55. The Governor's Office of Management and Budget responsibilities.
(a) The Governor's Office of Management and Budget shall:
(1) provide technical assistance and interpretations

of policy requirements in order to ensure effective and efficient implementation of this Act by State grant-making agencies; and

(2) have authority to approve any exceptions to the

requirements of this Act and shall adopt rules governing the criteria to be considered when an exception is requested; exceptions shall only be made in particular cases where adequate justification is presented.

(b) The Governor's Office of Management and Budget shall, on or before July 1, 2016, establish a centralized unit within the Governor's Office of Management and Budget. The centralized unit shall be known as the Grant Accountability and Transparency Unit and shall be funded with a portion of the administrative funds provided under existing and future State and federal pass-through grants. The amounts charged will be allocated based on the actual cost of the services provided to State grant-making agencies and public institutions of higher education in accordance with the applicable federal cost principles contained in 2 CFR 200 and this Act will not cause the reduction in the amount of any State or federal grant awards that have been or will be directed towards State agencies or public institutions of higher education.
(Source: P.A. 98-706, eff. 7-16-14; 99-523, eff. 6-30-16.)

(30 ILCS 708/60)
(Section scheduled to be repealed on July 16, 2020)
Sec. 60. Grant Accountability and Transparency Unit responsibilities.
(a) The Grant Accountability and Transparency Unit within the Governor's Office of Management and Budget shall be responsible for:
(1) The development of minimum requirements

applicable to the staff of grant applicants to manage and execute grant awards for programmatic and administrative purposes, including grant management specialists with:

(A) general and technical competencies;
(B) programmatic expertise;
(C) fiscal expertise and systems necessary to

adequately account for the source and application of grant funds for each program; and

(D) knowledge of compliance requirements.
(2) The development of minimum training requirements,

including annual training requirements.

(3) Accurate, current, and complete disclosure of the

financial results of each funded award, as set forth in the financial monitoring and reporting Section of 2 CFR 200.

(4) Development of criteria for requiring the

retention of a fiscal agent and for becoming a fiscal agent.

(5) Development of disclosure requirements in the

grant application pertaining to:

(A) related-party status between grantees and

grant-making agencies;

(B) past employment of applicant officers and

grant managers;

(C) disclosure of current or past employment of

members of immediate family; and

(D) disclosure of senior management of grantee

organization and their relationships with contracted vendors.

(6) Implementation of rules prohibiting a grantee

from charging any cost allocable to a particular award or cost objective to other State or federal awards to overcome fund deficiencies, to avoid restrictions imposed by law or terms of the federal awards, or for other reasons.

(7) Implementation of rules prohibiting a non-federal

entity from earning or keeping any profit resulting from State or federal financial assistance, unless prior approval has been obtained from the Governor's Office of Management and Budget and is expressly authorized by the terms and conditions of the award.

(8) Maintenance of an Illinois Debarred and Suspended

List that contains the names of those individuals and entities that are ineligible, either temporarily or permanently, to receive an award of grant funds from the State.

(9) Ensuring the adoption of standardized rules for

the implementation of this Act by State grant-making agencies. The Grant Accountability and Transparency Unit shall provide such advice and technical assistance to the State grant-making agencies as is necessary or indicated in order to ensure compliance with this Act.

(10) Coordination of financial and Single Audit

reviews.

(11) Coordination of on-site reviews of grantees

and subrecipients.

(12) Maintenance of the Catalog of State Financial

Assistance, which shall be posted on an Internet website maintained by the Governor's Office of Management and Budget that is available to the public.

(b) The Grant Accountability and Transparency Unit shall have no power or authority regarding the approval, disapproval, management, or oversight of grants entered into or awarded by a State agency or by a public institution of higher education. The power or authority existing under law to grant or award grants by a State agency or by a public institution of higher education shall remain with that State agency or public institution of higher education. The Unit shall be responsible for reviewing and approving amendments to the Administrative Code proposed by State grant agencies in connection with the implementation of this Act and shall be responsible for establishing standardized policies and procedures for State grant-making agencies in order to ensure compliance with the Uniform Administrative Requirements, Cost Principles and Audit Requirements for Federal Awards set forth in 2 CFR Part 200, all of which must be adhered to by the State grant-making agencies throughout the life cycle of the grant.
(c) The powers and functions of grant making by State agencies or public institutions of higher education may not be transferred to, nor may prior grant approval be transferred to, any other person, office, or entity within the executive branch of State government.
(Source: P.A. 98-706, eff. 7-16-14.)

(30 ILCS 708/65)
(Section scheduled to be repealed on July 16, 2020)
Sec. 65. Audit requirements.
(a) The standards set forth in Subpart F of 2 CFR 200 and any other standards that apply directly to State or federal agencies shall apply to audits of fiscal years beginning on or after December 26, 2014.
(b) Books and records must be available for review or audit by appropriate officials of the pass-through entity, and the agency, the Auditor General, the Inspector General, appropriate officials of the agency, and the federal Government Accountability Office.
(c) The Governor's Office of Management and Budget, with the advice and technical assistance of the Illinois Single Audit Commission, shall adopt rules for audits of grants from a State or federal pass-through entity that are not subject to the Single Audit Act because the amount of the federal award is less than $750,000 or the subrecipient is an exempt entity and that are reasonably consistent with 2 CFR 200.
(d) This Act does not affect the provisions of the Illinois State Auditing Act and does not address the external audit function of the Auditor General.
(Source: P.A. 98-706, eff. 7-16-14.)

(30 ILCS 708/70)
(Section scheduled to be repealed on July 16, 2020)
Sec. 70. Review date. The Governor's Office of Management and Budget shall review this Act at least once every 5 years after December 26, 2014 in conjunction with the federal review of the Uniform Administrative Requirements, Cost Principles, and Audit Requirements for Federal Awards as required by 2 CFR 200.109 in order to determine whether any existing rules need to be revised or new rules adopted.
(Source: P.A. 98-706, eff. 7-16-14.)

(30 ILCS 708/75)
(Section scheduled to be repealed on July 16, 2020)
Sec. 75. State program exceptions.
(a) With the exception of the audit requirements set forth in 2 CFR 200.102, exceptions may be allowed for classes of State or federal pass-through awards or non-federal entities subject to the requirements of this Act when such exceptions are not prohibited by State or federal law. However, in the interest of maximum uniformity, exceptions from the requirements of this Act shall be permitted only in unusual or exceptional circumstances.
(b) The Governor's Office of Management and Budget, with the advice and technical assistance of the Illinois Single Audit Commission, shall adopt rules governing the criteria that shall be used to determine when an exception may be issued. The Governor's Office of Management and Budget shall publish any allowed exceptions in the Catalog of State Financial Assistance within 30 days of the exception being allowed.
(Source: P.A. 100-201, eff. 8-18-17.)

(30 ILCS 708/80)
(Section scheduled to be repealed on July 16, 2020)
Sec. 80. Supersession. On and after July 1, 2015, in the event of a conflict with the Grant Funds Recovery Act, the provisions of this Act shall control.
(Source: P.A. 98-706, eff. 7-16-14.)

(30 ILCS 708/85)
(Section scheduled to be repealed on July 16, 2020)
Sec. 85. Implementation date. The Governor's Office of Management and Budget shall adopt all rules required under this Act on or before July 1, 2017.
(Source: P.A. 98-706, eff. 7-16-14; 99-523, eff. 6-30-16.)

(30 ILCS 708/90)
(Section scheduled to be repealed on July 16, 2020)
Sec. 90. Agency implementation. All State grant-making agencies shall implement the rules issued by the Governor's Office of Management and Budget on or before July 1, 2017. The standards set forth in this Act, which affect administration of State and federal pass-through awards issued by State grant-making agencies, become effective once implemented by State grant-making agencies. State grant-making agencies shall implement the policies and procedures applicable to State and federal pass-through awards by adopting rules for non-federal entities by December 31, 2017 that shall take effect for fiscal years on and after December 26, 2014, unless different provisions are required by State or federal statute or federal rule.
(Source: P.A. 98-706, eff. 7-16-14; 99-523, eff. 6-30-16.)

(30 ILCS 708/95)
(Section scheduled to be repealed on July 16, 2020)
Sec. 95. Annual report. Effective January 1, 2016 and each January 1 thereafter, the Governor's Office of Management and Budget, in conjunction with the Illinois Single Audit Commission, shall submit to the Governor and the General Assembly a report that demonstrates the efficiencies, cost savings, and reductions in fraud, waste, and abuse as a result of the implementation of this Act and the rules adopted by the Governor's Office of Management and Budget in accordance with the provisions of this Act. The report shall include, but not be limited to:
(1) the number of entities placed on the Illinois

Debarred and Suspended List;

(2) any savings realized as a result of the

implementation of this Act;

(3) any reduction in the number of duplicative

audits;

(4) the number of persons trained to assist grantees

and subrecipients; and

(5) the number of grantees and subrecipients to whom

a fiscal agent was assigned.

(Source: P.A. 98-706, eff. 7-16-14.)

(30 ILCS 708/100)
(Section scheduled to be repealed on July 16, 2020)
Sec. 100. Repeal. This Act is repealed on July 16, 2020.
(Source: P.A. 98-706, eff. 7-16-14; 99-523, eff. 6-30-16.)

(30 ILCS 708/505)
Sec. 505. (Amendatory provisions; text omitted).
(Source: P.A. 98-706, eff. 7-16-14; text omitted.)

(30 ILCS 708/510)
(Section scheduled to be repealed on July 16, 2020)
Sec. 510. The Illinois Grant Funds Recovery Act is amended by repealing Section 4.2.
(Source: P.A. 98-706, eff. 7-16-14.)

(30 ILCS 708/515)
Sec. 515. (Amendatory provisions; text omitted).
(Source: P.A. 98-706, eff. 7-16-14; text omitted.)

(30 ILCS 708/997)
(Section scheduled to be repealed on July 16, 2020)
Sec. 997. Severability. The provisions of this Act are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 98-706, eff. 7-16-14.)

(30 ILCS 708/999)
(Section scheduled to be repealed on July 16, 2020)
Sec. 999. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 98-706, eff. 7-16-14.)



30 ILCS 710/ - Rural Economic Development Act.

Article I - General Provisions

(30 ILCS 710/Art. I heading)

(30 ILCS 710/1-1) (from Ch. 5, par. 2201-1)
Sec. 1-1. This Act shall be known and may be cited as the "Rural Economic Development Act".
(Source: P.A. 84-1452.)



Article II - Rural Energy Conservation Act

(30 ILCS 710/Art. II heading)

(30 ILCS 710/2-1) (from Ch. 5, par. 2202-1)
Sec. 2-1. This Article shall be known and may be cited as the "Rural Energy Conservation Act".
(Source: P.A. 84-1452.)

(30 ILCS 710/2-2) (from Ch. 5, par. 2202-2)
Sec. 2-2. The Department of Commerce and Economic Opportunity shall administer programs providing financial assistance in the form of interest subsidies or other forms as allowed by federal law or regulation, court order, or federal administrative order, to individuals and small businesses in rural areas served by rural electric cooperatives for weatherization and energy conservation purposes.
For purposes of this Act, weatherization shall include, but not be limited to, insulation, caulking, or weather stripping, adding storm doors or storm windows, repairing or replacing broken windows or doors, cleaning and minor repairs of heating systems, and installation of set-back thermostats.
The Department of Commerce and Economic Opportunity shall administer the interest subsidy program directed to assist individual consumers. The financial assistance for individuals shall not exceed $2,000 and may be extended to individuals whose household gross income does not exceed 150 percent of the area median income as defined by the U.S. Department of Housing and Urban Development.
Each Department administering a program under this Section shall develop the application procedures and terms of the assistance. Each Department shall make use of existing administrative procedures where such procedures are applicable.
(Source: P.A. 94-793, eff. 5-19-06.)

(30 ILCS 710/2-3) (from Ch. 5, par. 2202-3)
Sec. 2-3. The Department of Commerce and Economic Opportunity shall administer a program demonstrating various alternative energy or energy conservation technologies appropriate for the rural areas of the State. Alternative energy shall include, but not be limited to, solar heating and cooling systems, photovoltaic systems, bioconversion, geothermal recycling and reuse of waste heat or energy, utilization of methane gas derived from industrial and agricultural by-products and other technologies identified by the Department.
(Source: P.A. 94-793, eff. 5-19-06.)

(30 ILCS 710/2-4) (from Ch. 5, par. 2202-4)
Sec. 2-4. The Department of Commerce and Economic Opportunity shall provide educational materials, information and technical assistance to support energy conservation education programs designed to assist Illinois' rural population in dealing with economic problems due to high energy costs.
(Source: P.A. 94-793, eff. 5-19-06.)



Article III - Regional Correctional Facilities Act

(30 ILCS 710/Art. III heading)

(30 ILCS 710/3-1) (from Ch. 5, par. 2203-1)
Sec. 3-1. This Article shall be known and may be cited as the "Regional Correctional Facilities Act".
(Source: P.A. 84-1452.)

(30 ILCS 710/3-2) (from Ch. 5, par. 2203-2)
Sec. 3-2. For the purposes of this Article only, unless the context otherwise requires, the terms used herein shall have the following meanings:
(a) "Board" means any Regional Correctional Facilities Advisory Board established pursuant to this Act.
(b) "Department" means the Department of Corrections.
(c) "Regional Correctional Facilities" means detention facilities used by two or more counties.
(Source: P.A. 84-1452.)

(30 ILCS 710/3-3) (from Ch. 5, par. 2203-3)
Sec. 3-3. For the purpose of more effectively protecting society and to promote efficiency and economy in the delivery of correctional services, the Director of the Department of Corrections is hereby authorized to make grants to assist counties in the construction of county based regional facilities for the detention or confinement of persons convicted of crime or adjudicated delinquent.
(Source: P.A. 84-1452.)

(30 ILCS 710/3-4) (from Ch. 5, par. 2203-4)
Sec. 3-4. Two or more contiguous counties, having an aggregate population of 30,000 or more persons or comprising all the counties within a region designated pursuant to "An Act to provide for regional planning and for the creation, organization and powers of regional planning commissions", approved June 25, 1929, as amended, situated within the same region designated pursuant to that Act, may qualify for a grant as provided in Section 3-3 by the enactment of appropriate resolutions creating and establishing a regional correctional facilities advisory board, designating the officer or agency to be responsible for administering grant funds, and providing a comprehensive plan for the construction and operation of a corrections facility described in Section 3-3, and providing for centralized administration and control of such correction facility described in Section 3-3.
(Source: P.A. 84-1452.)

(30 ILCS 710/3-5) (from Ch. 5, par. 2203-5)
Sec. 3-5. Any group of counties which receives a grant under the provisions of this Act may (a) acquire by any lawful means, including purchase, lease or transfer of custodial control, the lands, buildings and equipment necessary and incident to the construction of the facility receiving a grant under this Act, (b) determine and establish the administrative structure best suited to the efficient operation of the correctional facility described in Section 3-3, and (c) employ an executive director and any other officers and employees as deemed necessary for the operation of the correctional facility awarded a grant under this Act.
(Source: P.A. 84-1452.)

(30 ILCS 710/3-6) (from Ch. 5, par. 2203-6)
Sec. 3-6. Any group of counties receiving a grant under the provisions of this Act may, through their governing bodies, use unexpended funds, accept gifts, grants and subsidies from any lawful source, and apply for and accept federal funds.
(Source: P.A. 84-1452.)

(30 ILCS 710/3-7) (from Ch. 5, par. 2203-7)
Sec. 3-7. No county or group of counties electing to construct a correctional facility pursuant to this Act shall be eligible for the grant herein provided unless and until its comprehensive plan shall have been approved by the Department. The Department shall, pursuant to The Illinois Administrative Procedure Act, promulgate rules establishing standards of eligibility for counties to receive grants under this Act.
(Source: P.A. 84-1452.)

(30 ILCS 710/3-8) (from Ch. 5, par. 2203-8)
Sec. 3-8. (a) The regional correctional facilities advisory board established pursuant to this Act shall consist of a single member from each of the participating counties.
(b) Each member of the board shall be appointed by his respective county board and shall serve for a term of two years from the date of his appointment, and shall remain in office until his successor is duly appointed. The board may elect its own officers.
(c) The board shall make formal recommendations to the county boards at least annually concerning the operation of the regional correctional facilities under its jurisdiction.
(d) All proceedings of the board and any committee or other subgroup of the board shall be open to the public.
(Source: P.A. 84-1452.)

(30 ILCS 710/3-9) (from Ch. 5, par. 2203-9)
Sec. 3-9. The Department shall make grants to assist counties in the construction of regional corrections facilities pursuant to Section 3-15-2 of the Unified Code of Corrections.
(Source: P.A. 84-1452.)






30 ILCS 715/ - Intergovernmental Drug Laws Enforcement Act.

(30 ILCS 715/1) (from Ch. 56 1/2, par. 1701)
Sec. 1. This Act shall be known and may be cited as the "Intergovernmental Drug Laws Enforcement Act".
(Source: P.A. 80-617.)

(30 ILCS 715/2) (from Ch. 56 1/2, par. 1702)
Sec. 2. As used in this Act, unless the context otherwise requires, the terms specified in Sections 2.01 through 2.05 have the meanings ascribed to them in those Sections.
(Source: P.A. 91-357, eff. 7-29-99.)

(30 ILCS 715/2.01) (from Ch. 56 1/2, par. 1702.01)
Sec. 2.01. "Department" means the Department of State Police and "Director" means the Director of State Police.
(Source: P.A. 84-25.)

(30 ILCS 715/2.02) (from Ch. 56 1/2, par. 1702.02)
Sec. 2.02. "Metropolitan Enforcement Group" or "MEG" means a combination of units of local government established under this Act to enforce the drug laws of this State.
(Source: P.A. 80-617.)

(30 ILCS 715/2.03) (from Ch. 56 1/2, par. 1702.03)
Sec. 2.03. "Unit of local government" is defined as in Article VII, Section 1 of the Constitution, and includes both home rule units and units which are not home rule units.
(Source: P.A. 80-617.)

(30 ILCS 715/2.04) (from Ch. 56 1/2, par. 1702.04)
Sec. 2.04. "Drug laws" means all laws regulating the production, sale, prescribing, manufacturing, administering, transporting, having in possession, dispensing, delivering, distributing or use of "controlled substances", as defined in the Illinois Controlled Substances Act, and "cannabis", as defined in the Cannabis Control Act.
(Source: P.A. 80-617.)

(30 ILCS 715/2.05)
Sec. 2.05. Streetgang related.
"Streetgang related" has the meaning ascribed to it in Section 10 of the Illinois Streetgang Terrorism Omnibus Prevention Act.
(Source: P.A. 88-677, eff. 12-15-94.)

(30 ILCS 715/3) (from Ch. 56 1/2, par. 1703)
Sec. 3. A Metropolitan Enforcement Group which meets the minimum criteria established in this Section is eligible to receive State grants to help defray the costs of operation. To be eligible a MEG must:
(1) Be established and operating pursuant to

intergovernmental contracts written and executed in conformity with the Intergovernmental Cooperation Act, and involve 2 or more units of local government.

(2) Establish a MEG Policy Board composed of an

elected official, or his designee, and the chief law enforcement officer, or his designee, from each participating unit of local government to oversee the operations of the MEG and make such reports to the Department of State Police as the Department may require.

(3) Designate a single appropriate elected official

of a participating unit of local government to act as the financial officer of the MEG for all participating units of local government and to receive funds for the operation of the MEG.

(4) Limit its operations to enforcement of drug laws;

enforcement of Sections 24-2.1, 24-2.2, 24-3, 24-3.1, 24-3.3, 24-3.4, 24-4, and 24-5 and subsections 24-1(a)(4), 24-1(a)(6), 24-1(a)(7), 24-1(a)(9), 24-1(a)(10), and 24-1(c) of the Criminal Code of 2012; and the investigation of streetgang related offenses.

(5) Cooperate with the Department of State Police in

order to assure compliance with this Act and to enable the Department to fulfill its duties under this Act, and supply the Department with all information the Department deems necessary therefor.

(6) Receive funding of at least 50% of the total

operating budget of the MEG from the participating units of local government.

(Source: P.A. 97-1150, eff. 1-25-13.)

(30 ILCS 715/4) (from Ch. 56 1/2, par. 1704)
Sec. 4. The Department of State Police shall monitor the operations of all MEG units and determine their eligibility to receive State grants under this Act. From the moneys appropriated annually by the General Assembly for this purpose, the Director shall determine and certify to the Comptroller the amount of the grant to be made to each designated MEG financial officer. The amount of the State grant which a MEG may receive hereunder may not exceed 50% of the total operating budget of that MEG.
(Source: P.A. 84-25.)

(30 ILCS 715/5) (from Ch. 56 1/2, par. 1705)
Sec. 5. The Department of State Police shall coordinate the operations of all MEG units and may establish such reasonable rules and regulations and conduct those investigations the Director deems necessary to carry out its duties under this Act, including the establishment of forms for reporting by each MEG to the Department.
(Source: P.A. 84-25.)

(30 ILCS 715/5.1) (from Ch. 56 1/2, par. 1705.1)
Sec. 5.1. The Director may assign the functions and duties created under this Act to be administered by the Department of State Police, Division of Investigation.
(Source: P.A. 84-25.)

(30 ILCS 715/6) (from Ch. 56 1/2, par. 1706)
Sec. 6. The Director shall report annually, no later than February 1, to the Governor and the General Assembly on the operations of the Metropolitan Enforcement Groups, including a breakdown of the appropriation for the current fiscal year indicating the amount of the State grant each MEG received or will receive.
The requirement for reporting to the General Assembly shall be satisfied by filing copies of the report with the Speaker, the Minority Leader and the Clerk of the House of Representatives and the President, the Minority Leader and the Secretary of the Senate and the Legislative Research Unit, as required by Section 3.1 of "An Act to revise the law in relation to the General Assembly", approved February 25, 1874, as amended, and filing such additional copies with the State Government Report Distribution Center for the General Assembly as is required under paragraph (t) of Section 7 of the State Library Act.
(Source: P.A. 84-1438.)



30 ILCS 720/ - Industrial Development Assistance Law.

(30 ILCS 720/1) (from Ch. 85, par. 891)
Sec. 1. Short title. This Act shall be known and may be cited as the "Industrial Development Assistance Law."
(Source: P.A. 76-1961.)

(30 ILCS 720/2) (from Ch. 85, par. 892)
Sec. 2. Declaration of policy. The General Assembly finds and declares as follows:
(A) That the health, safety, morals and general welfare of the people of this State are directly dependent upon the continual encouragement, development, growth and expansion of business, industry and commerce within the State.
(B) That unemployment, the spread of indigency, the heavy burden of public assistance and unemployment compensation can best be avoided by the promotion, attraction, stimulation, development and expansion of business, industry and commerce in the State.
Therefore, it is declared to be the policy of this State to promote the health, safety, morals and general welfare of its inhabitants through its Department of Commerce and Economic Opportunity by means of grants to be made to industrial development agencies which are or may be engaged in planning and promoting programs designed to stimulate the establishment of new or enlarged industrial, commercial and manufacturing enterprises within the counties served by such agencies.
(Source: P.A. 94-793, eff. 5-19-06.)

(30 ILCS 720/3) (from Ch. 85, par. 893)
Sec. 3. Definitions. "Department" means the Department of Commerce and Economic Opportunity.
"Governing bodies" means, as to any county, municipality or township, the body empowered to enact ordinances or to adopt resolutions for the governance of such county, municipality or township.
"Industrial development agency" means any nonprofit corporation, organization, association or agency which shall be designated by proper resolution of the governing body of any county, concurred in by resolution of the governing bodies of municipalities or townships within said county having in the aggregate over 50% of the population of said county, as determined by the last preceding decennial United States Census, as the agency authorized to make application to and receive grants from the Department of Commerce and Economic Opportunity for the purposes specified in this Act. Any two or more counties may, by the procedures provided in this Act, designate a single industrial development agency to represent such counties for the purposes of this Act.
(Source: P.A. 94-793, eff. 5-19-06.)

(30 ILCS 720/4) (from Ch. 85, par. 894)
Sec. 4. Recognition of industrial development agencies. The Department, upon receipt of certified copies of such resolutions as may be necessary to satisfy it that an industrial development agency has been duly chosen to act within a particular county, shall recognize such industrial development agency as the sole such agency within such county for the purposes of this Act.
(Source: P.A. 76-1961.)

(30 ILCS 720/5) (from Ch. 85, par. 895)
Sec. 5. Applications for and approval of grants to industrial development agencies. The Department is authorized to make grants to recognized industrial development agencies, to assist such agencies in the financing of their operational costs for the purposes of making studies, surveys and investigations, the compilation of data and statistics and in the carrying out of planning and promotional programs; but before any such grant may be made,
(A) The industrial development agency shall have made application to the Department for such grant, and shall have therein set forth the studies proposed to be made, the statistics, data and surveys proposed to be completed, and the program proposed to be undertaken for the purpose of encouraging and stimulating industrial development in the county. The application shall further state, under oath or affirmation, with evidence thereof satisfactory to the department, the amount of funds held by or committed or subscribed to the industrial development agency for application to the purposes herein described and the amount of the grant for which application is made; and
(B) The Department, after review of the application, if satisfied that the program of the industrial development agency appears to be in accord with the purposes of this Act, shall authorize the making of a matching grant to such industrial development agency equal to funds of the agency allocated by it to the program described in its application; but such State grant shall not exceed an amount equal to one-twentieth of one dollar for each inhabitant of the county or counties represented by such agency as determined by the last preceding decennial United States Census.
(Source: P.A. 76-1961.)

(30 ILCS 720/6) (from Ch. 85, par. 896)
Sec. 6. Payment of grants to industrial development agencies. Upon approval of each application and the making of a grant by the department in accordance therewith, the department shall give notice to the particular industrial development agency of such approval and grant, and shall direct the industrial development agency to proceed with its proposed promotional program as described in its application and to use therefor funds allocated by the industrial development agency for such purpose. Upon the furnishing of satisfactory evidence to the department, on a quarterly basis, that the particular industrial development agency has so proceeded, the grant allocated to such industrial development agency shall be paid over on such basis to the industrial development agency by the department.
(Source: P.A. 76-1961.)

(30 ILCS 720/7) (from Ch. 85, par. 897)
Sec. 7. Rules and regulations of the department. In order to effectuate and enforce the provisions of this Act, the Department is authorized to promulgate necessary rules and regulations and prescribe procedures in order to assure compliance by industrial development agencies in carrying out the purposes for which grants may be made hereunder.
(Source: P.A. 76-1961.)

(30 ILCS 720/8) (from Ch. 85, par. 898)
Sec. 8. Cooperation with other agencies. The Department is directed to administer this industrial development assistance program with such flexibility as to permit full cooperation between the State and Federal governments, or any subdivision, agency or instrumentality, corporate or otherwise, of either of them, so as to bring about as effective and economical an industrial development program as possible.
(Source: P.A. 76-1961.)



30 ILCS 725/ - Comprehensive Solar Energy Act of 1977.

(30 ILCS 725/1) (from Ch. 96 1/2, par. 7301)
Sec. 1. Title. This Act may be cited as the Comprehensive Solar Energy Act of 1977.
(Source: P.A. 86-1475.)

(30 ILCS 725/1.1) (from Ch. 96 1/2, par. 7302)
Sec. 1.1. Legislative Findings. The General Assembly finds:
(a) that the public health, safety, and welfare of the People of the State of Illinois require that an adequate supply of energy be made available to them at all times;
(b) that at the present time existing energy sources are becoming more limited;
(c) that it is the responsibility of the State government to encourage the use of alternative renewable energy sources;
(d) that solar energy systems are an effective and feasible means of reducing the dependence of the State government and the People of the State on non-State energy sources and of conserving valuable fossil fuel and other non-renewable energy sources; and
(e) that it is in the public interest to define solar energy systems, demonstrate solar energy feasibility, apply incentives for using solar energy, educate the public on solar feasibility, study solar energy application, and coordinate governmental programs affecting solar energy.
(Source: P.A. 91-357, eff. 7-29-99.)

(30 ILCS 725/1.2) (from Ch. 96 1/2, par. 7303)
Sec. 1.2. Definitions. As used in this Act:
(a) "Solar energy" means radiant energy received from the sun at wave lengths suitable for heat transfer, photosynthetic use, or photovoltaic use.
(b) "Solar collector" means
(1) an assembly, structure, or design, including

passive elements, used for gathering, concentrating, or absorbing direct or indirect solar energy, specially designed for holding a substantial amount of useful thermal energy and to transfer that energy to a gas, solid, or liquid or to use that energy directly; or

(2) a mechanism that absorbs solar energy and

converts it into electricity; or

(3) a mechanism or process used for gathering solar

energy through wind or thermal gradients; or

(4) a component used to transfer thermal energy to a

gas, solid, or liquid, or to convert it into electricity.

(c) "Solar storage mechanism" means equipment or elements (such as piping and transfer mechanisms, containers, heat exchangers, or controls thereof, and gases, solids, liquids, or combinations thereof) that are utilized for storing solar energy, gathered by a solar collector, for subsequent use.
(d) "Solar energy system" means
(1)(a) a complete assembly, structure, or design of

a solar collector, or a solar storage mechanism, which uses solar energy for generating electricity or for heating or cooling gases, solids, liquids, or other materials;

(b) the design, materials, or elements of a system

and its maintenance, operation, and labor components, and the necessary components, if any, of supplemental conventional energy systems designed or constructed to interface with a solar energy system; and

(c) any legal, financial, or institutional orders,

certificates, or mechanisms, including easements, leases, and agreements, required to ensure continued access to solar energy, its source, or its use in a solar energy system, and including monitoring and educational elements of a demonstration project.

(2) "Solar energy system" does not include
(a) distribution equipment that is equally usable

in a conventional energy system except for such components of such equipment as are necessary for meeting the requirements of efficient solar energy utilization; and

(b) components of a solar energy system that

serve structural, insulating, protective, shading, aesthetic, or other non-solar energy utilization purposes, as defined in the regulations of the Department; and

(c) any facilities of a public utility used to

transmit or distribute gas or electricity.

(e) "Solar skyspace" means
(1) The maximum three dimensional space extending

from a solar energy collector to all positions of the sun necessary for efficient use of the collector.

(2) Where a solar energy system is used for heating

purposes only, "solar skyspace" means the maximum three dimensional space extending from a solar energy collector to all positions of the sun between 9 a.m. and 3 p.m. Local Apparent Time from September 22 through March 22 of each year.

(3) Where a solar energy system is used for cooling

purposes only, "solar skyspace" means the maximum three dimensional space extending from a solar energy collector to all positions of the sun between 8 a.m. and 4 p.m. Local Apparent Time from March 23 through September 21.

(f) "Solar skyspace easement" means
(1) a right, whether or not stated in the form of a

restriction, easement, covenant, or condition, in any deed, will, or other instrument executed by or on behalf of any owner of land or solar skyspace or in any order of taking, appropriate to protect the solar skyspace of a solar collector at a particularly described location to forbid or limit any or all of the following where detrimental to access to solar energy.

(a) structures on or above ground;
(b) vegetation on or above the ground; or
(c) other activity;
(2) and which shall specifically describe a solar

skyspace in three dimensional terms in which the activity, structures, or vegetation are forbidden or limited or in which such an easement shall set performance criteria for adequate collection of solar energy at a particular location.

(g) "Conventional energy system" shall mean an energy system utilizing fossil fuel, nuclear or hydroelectric energy and the components of such system, including transmission lines, burners, furnaces, tanks, boilers, related controls, distribution systems, room or area units and other components.
(h) "Supplemental conventional energy system" shall mean a conventional energy system utilized for providing energy in conjunction with a solar energy system that provides not less than ten percent of the energy for the particular end use. "Supplemental conventional energy system" does not include any facilities of a public utility used to produce, transmit, distribute or store gas or electricity.
(i) "Joint solar energy system" shall mean a solar energy system that supplies energy for structures or processes on more than one lot or in more than one condominium unit or leasehold, but not to the general public and involving at least two owners or users.
(j) "Unit of local government" shall mean county, municipality, township, special districts, including school districts, and units designated as units of local government by law, which exercise limited governmental powers.
(k) "Department" means the Illinois Department of Commerce and Economic Opportunity or its successor agency.
(l) "Public energy supplier" shall mean
(1) A public utility as defined in an Act concerning

Public Utilities, approved June 29, 1921, as amended; or

(2) A public utility that is owned or operated by any

political subdivision or municipal corporation of this State, or owned by such political subdivision or municipal corporation and operated by any of its lessees or operating agents; or

(3) An electric cooperative as defined in Section

10.19 of An Act concerning Public Utilities, approved June 29, 1921, as amended.

(m) "Energy use sites" shall mean sites where energy is or may be used or consumed for generating electricity or for heating or cooling gases, solids, liquids, or other materials and where solar energy may be used cost effectively, as defined in the regulations of the Department, consistent with the purposes of this Act.
(Source: P.A. 94-793, eff. 5-19-06.)

(30 ILCS 725/2.1) (from Ch. 96 1/2, par. 7304)
Sec. 2.1. Delegation of Authority.
(a) There is created the Illinois Comprehensive Solar Energy Program, hereinafter referred to as the Program, elements of which are specified in Sections 2.1 through 8.2 of this Act.
(b) Primary authority and responsibility for the supervision and implementation of the Program is vested in the Department.
(c) The Director of the Department shall carry out the Program and shall accept, receive, expend, and administer for the benefit of the People of this State any gifts, grants, legacies, or other funds or monies made available from either public or private sources.
(d) The Department shall acquire and collect information; shall represent the State before all agencies, governmental bodies, or commissions; and shall promulgate necessary regulations.
(Source: P.A. 91-357, eff. 7-29-99.)

(30 ILCS 725/2.2) (from Ch. 96 1/2, par. 7305)
Sec. 2.2. Cooperation with Other Entities. The Department shall make full use of the resources and facilities of and cooperate with existing state agencies, commissions, private and public academic institutions, business, civic, professional and industrial entities, and units of local government in carrying out the purposes of this Act.
(Source: P.A. 82-592.)

(30 ILCS 725/2.3) (from Ch. 96 1/2, par. 7306)
Sec. 2.3. Public Access to Department Files, Records, and Information. All files, records, data, and other information of the Department regarding solar energy systems shall be open and available to reasonable public inspection, use, and copying, except for confidential or proprietary information, as defined in the regulations of the Department, and internal communications within the Department or between the Department and other state agencies and units of local government.
(Source: P.A. 82-592.)

(30 ILCS 725/3.1) (from Ch. 96 1/2, par. 7307)
Sec. 3.1. Demonstration Projects. The Department shall prepare a plan for instituting a variety of solar energy system demonstration projects in public and private buildings or for public and private use throughout the state and prior to implementation shall make such plan available to the Energy Resources Commission.
(Source: P.A. 82-592.)

(30 ILCS 725/4.1) (from Ch. 96 1/2, par. 7308)
Sec. 4.1. Incentive Program. The Department may conduct policy studies in conjunction with appropriate state agencies. The Department, in cooperation with appropriate state agencies, shall develop an incentive program for encouraging the construction and use of cost effective solar energy systems within this state. The Department shall make recommendations concerning findings to the Illinois Commerce Commission. The incentive program shall include:
(a) Study of laws, regulations, ordinances, rules and plans for the purpose of determining the extent to which such laws, regulations, ordinances, rules and plans inhibit or encourage the use of solar energy systems;
(b) Study of the market penetration of solar energy system; and
(c) Study of solar skyspace protection.
(Source: P.A. 84-617.)

(30 ILCS 725/5.1) (from Ch. 96 1/2, par. 7309)
Sec. 5.1. Assistance Program. Pursuant to the authority delegated the Department by Section 2.1 hereof, the Department may provide upon request whatever assistance the Department determines to be appropriate in the circumstances and consistent with the purposes of this Act.
(Source: P.A. 82-592.)

(30 ILCS 725/6.1) (from Ch. 96 1/2, par. 7310)
Sec. 6.1. Public Education. The Department may, in cooperation with other state agencies, units of local government, and other institutions, plan, prepare, and develop educational programs for the public regarding the use, impact on, and relation of solar energy systems to users, producers, and suppliers of energy, financial institutions, governmental energy programs and policies, the use of our natural resources and the environment, and other such matters.
(Source: P.A. 82-592.)

(30 ILCS 725/6.2) (from Ch. 96 1/2, par. 7311)
Sec. 6.2. Coordination with Educational Bodies. To the fullest extent feasible, the Department shall leave the responsibility for actually implementing and carrying out the solar energy educational plan's school programs to existing state agencies, units of local government, and other institutions already having authority for educating the public or certain portions of the public.
(Source: P.A. 82-592.)

(30 ILCS 725/7.1) (from Ch. 96 1/2, par. 7312)
Sec. 7.1. Study of Public Energy Suppliers and Solar Energy. The Department may conduct policy studies pertaining to this Section in cooperation with appropriate State agencies. The Department shall, in cooperation with the Illinois Commerce Commission, study the relationship between public energy suppliers and the use of solar energy systems and shall make recommendations concerning its findings to the General Assembly along with any appropriate legislative recommendations. The studies shall determine ways in which to:
(a) Integrate the supply of conventional energy as supplemental energy for solar energy systems at reasonable rates and under reasonable conditions of service; and
(b) Minimize the economic and load impact on public energy suppliers of the use of solar energy systems.
(Source: P.A. 84-617.)

(30 ILCS 725/7.2) (from Ch. 96 1/2, par. 7313)
Sec. 7.2. Study Design. The study authorized in Section 7.1 shall consider:
(a) Rate schedule design to encourage the use of solar energy systems, and to provide supplemental conventional energy at reasonable rates;
(b) Mechanisms that can be used to reduce the cost of supplemental energy supply to users of solar energy systems; and
(c) Criteria for the selection of power plant sites that consider the potential use of solar energy systems as a part of the load forecast projections in the services area of public energy suppliers.
(Source: P.A. 80-430.)

(30 ILCS 725/7.3) (from Ch. 96 1/2, par. 7314)
Sec. 7.3. Study of Solar Energy System Regulation. The Department shall, in cooperation with the Illinois Commerce Commission, study the proper enforcement and regulatory mechanisms for use of joint solar energy systems and for public energy supplier provision of solar energy systems, and shall make recommendations concerning its findings to the General Assembly. Study of joint solar energy systems shall consider:
(a) Costs of the regulatory system and the size of the user;
(b) Need for use of the power of eminent domain;
(c) Rate regulation; and
(d) Effects on service areas, costs of provision of service, and other characteristics of the existing public energy supplier in the area so as to prevent undue economic hardship to the public energy supplier and its customers and to encourage solar energy use.
(Source: P.A. 84-617.)

(30 ILCS 725/7.4) (from Ch. 96 1/2, par. 7315)
Sec. 7.4. Provision of Solar Energy Systems by Public Energy Suppliers. The funding and provision of solar energy systems shall be a valid service and purpose of a public energy supplier within its service area, as defined in Section 3.17 of the Electric Supplier Act, except that no individual, corporation, institution or unit of government shall be barred from funding or providing a solar energy system within the service area of any public energy supplier. For the purpose of this Act, the term "service area" shall apply to gas suppliers.
(Source: P.A. 80-430.)

(30 ILCS 725/8.1) (from Ch. 96 1/2, par. 7316)
Sec. 8.1. Funding. For carrying out the purposes of this Act and the Program described herein, the Department shall utilize such funds as are provided to it from any source subject to appropriation.
(Source: P.A. 82-592.)

(30 ILCS 725/8.2) (from Ch. 96 1/2, par. 7317)
Sec. 8.2. (a) Any purchaser of a solar energy system may apply to the Department for a refund of 20%, but no more than $1,000, of the total cost of the design, construction, equipment and installation of the system if:
(1) the installation of the system was completed after December 31, 1985 and before January 1, 1988;
(2) the system is installed on the person's property within this State; and
(3) the system is certified by the Department pursuant to this Section.
(b) Claims for refunds shall be made on forms provided by the Department. No more than one claim, other than an amended claim, may be made by a person during any calendar year. No claim under this Section may be allowed for costs incurred more than 2 years before the claim is filed.
(c) The Department shall promulgate such rules and regulations as are necessary to carry out the provisions of this Act.
(d) Any person who, with the intent to defraud, submits any false information to the Department in connection with a claim under this Section is guilty of a Class A misdemeanor.
(e) The refund program shall be operated by the Department only when the Department receives State appropriations, or grants, or funds from other sources which may be used for the purposes of this Act.
(Source: P.A. 84-1308.)



30 ILCS 730/ - Illinois Coal Technology Development Assistance Act.

(30 ILCS 730/1) (from Ch. 96 1/2, par. 8201)
Sec. 1. This Act shall be known and may be cited as the "Illinois Coal Technology Development Assistance Act".
(Source: P.A. 83-1024.)

(30 ILCS 730/2) (from Ch. 96 1/2, par. 8202)
Sec. 2. As used in this Act:
(a) "coal" or "coal resources" means Illinois coal or coal products extracted from the ground or reclaimed from the waste material produced by coal extraction operations;
(b) "coal demonstration and commercialization" means projects for the construction and operation of facilities to prove the scientific and engineering validity or the commercial application of a coal extraction, preparation, combustion, gasification, liquefaction or other synthetic process, environmental control, or transportation method;
(c) "coal research" means scientific investigations conducted for the purpose of increasing the utilization of coal resources and includes investigations in the areas of extraction, preparation, characterization, combustion, gasification, liquefaction and other synthetic processes, environmental control, marketing, transportation, procurement of sites, and environmental impacts;
(d) "Fund" means the Coal Technology Development Assistance Fund;
(e) "Board" means the Illinois Coal Development Board or its successor;
(f) "Department" means the Department of Commerce and Economic Opportunity;
(g) "public awareness and education" means programs of education, curriculum development, public service announcements, informational advertising and informing the news media on issues related to the use of Illinois coal, the coal industry and related developments. Public awareness and education shall be directed toward school age residents of the State, the citizens of the State and other interested parties.
(Source: P.A. 94-793, eff. 5-19-06.)

(30 ILCS 730/3) (from Ch. 96 1/2, par. 8203)
Sec. 3. Transfers to Coal Technology Development Assistance Fund. As soon as may be practicable after the first day of each month, the Department of Revenue shall certify to the Treasurer an amount equal to 1/64 of the revenue realized from the tax imposed by the Electricity Excise Tax Law, Section 2 of the Public Utilities Revenue Act, Section 2 of the Messages Tax Act, and Section 2 of the Gas Revenue Tax Act, during the preceding month. Upon receipt of the certification, the Treasurer shall transfer the amount shown on such certification from the General Revenue Fund to the Coal Technology Development Assistance Fund, which is hereby created as a special fund in the State treasury, except that no transfer shall be made in any month in which the Fund has reached the following balance:
(1) $7,000,000 during fiscal year 1994.
(2) $8,500,000 during fiscal year 1995.
(3) $10,000,000 during fiscal years 1996 and 1997.
(4) During fiscal year 1998 through fiscal year 2004,

an amount equal to the sum of $10,000,000 plus additional moneys deposited into the Coal Technology Development Assistance Fund from the Renewable Energy Resources and Coal Technology Development Assistance Charge under Section 6.5 of the Renewable Energy, Energy Efficiency, and Coal Resources Development Law of 1997.

(5) During fiscal year 2005, an amount equal to the

sum of $7,000,000 plus additional moneys deposited into the Coal Technology Development Assistance Fund from the Renewable Energy Resources and Coal Technology Development Assistance Charge under Section 6.5 of the Renewable Energy, Energy Efficiency, and Coal Resources Development Law of 1997.

(6) During fiscal year 2006 and each fiscal year

thereafter, an amount equal to the sum of $10,000,000 plus additional moneys deposited into the Coal Technology Development Assistance Fund from the Renewable Energy Resources and Coal Technology Development Assistance Charge under Section 6.5 of the Renewable Energy, Energy Efficiency, and Coal Resources Development Law of 1997.

(Source: P.A. 99-78, eff. 7-20-15.)

(30 ILCS 730/4) (from Ch. 96 1/2, par. 8204)
Sec. 4. Expenditures from Coal Technology Development Assistance Fund.
(a) The contents of the Coal Technology Development Assistance Fund may be expended, subject to appropriation by the General Assembly, in such amounts and at such times as the Department, with the advice and recommendation of the Board, may deem necessary or desirable for the purposes of this Act.
(b) The Department shall develop a written plan containing measurable 3-year and 10-year goals and objectives in regard to the funding of coal research and coal demonstration and commercialization projects, and programs designed to preserve and enhance markets for Illinois coal. In developing these goals and objectives, the Department shall consider and determine the appropriate balance for the achievement of near-term and long-term goals and objectives and of ensuring the timely commercial application of cost-effective technologies or energy and chemical production processes or systems utilizing coal. The Department shall develop the initial goals and objectives no later than December 1, 1993, and develop revised goals and objectives no later than July 1 annually thereafter.
(c) (Blank).
(d) Subject to appropriation, the Department of Natural Resources may use moneys in the Coal Technology Development Assistance Fund to administer its responsibilities under the Surface Coal Mining Land Conservation and Reclamation Act.
(Source: P.A. 99-523, eff. 6-30-16.)

(30 ILCS 730/5) (from Ch. 96 1/2, par. 8205)
Sec. 5. The Department shall have the following powers and duties:
(a) To solicit, accept and approve or disapprove applications for financial support of coal research projects and coal demonstration and commercialization projects.
(b) To enter into contracts with business, industrial, university, governmental or other qualified individuals or organizations to carry out programs to increase public awareness and education concerning Illinois coal, to implement coal research and coal demonstration and commercialization projects, and to carry out programs designed to preserve and enhance markets for Illinois coal.
(c) To make a reasonable attempt, before initiating any projects under this Act, to avoid duplication of support for previous or ongoing activities, or projects that would be more appropriately funded under the Illinois Coal and Energy Development Bond Act.
(d) To seek, accept and expend gifts or grants in any form, from any public agency or any other source, for the purposes of this Act.
(e) To adopt, amend and repeal rules, regulations and guidelines to implement and administer this Act.
(Source: P.A. 89-499, eff. 6-28-96.)

(30 ILCS 730/6) (from Ch. 96 1/2, par. 8206)
Sec. 6. Coal demonstration and commercialization project. No expenditure from the Fund may be made for any coal demonstration and commercialization project until it has been approved by the Department with the advice and recommendation of the Board.
All coal research projects shall be submitted to the Department, with the advice and recommendation of the Illinois Coal Development Board, for approval as provided in Section 8 of the Energy Conservation and Coal Development Act.
(Source: P.A. 90-348, eff. 1-1-98.)



30 ILCS 732/ - Community Behavioral Health Center Infrastructure Act.

(30 ILCS 732/1)
Sec. 1. Short title. This Act may be cited as the Community Behavioral Health Center Infrastructure Act.
(Source: P.A. 96-1380, eff. 7-29-10.)

(30 ILCS 732/5)
Sec. 5. Definitions. In this Act:
"Behavioral health center site" means a physical site where a community behavioral health center shall provide behavioral healthcare services linked to a particular Department-contracted community behavioral healthcare provider, from which this provider delivers a Department-funded service and has the following characteristics:
(i) The site must be owned, leased, or otherwise

controlled by a Department-funded provider.

(ii) A Department-funded provider may have multiple

service sites.

(iii) A Department-funded provider may provide both

Medicaid and non-Medicaid services for which they are certified or approved at a certified site.

"Board" means the Capital Development Board.
"Community behavioral healthcare provider" includes, but is not limited to, Department-contracted prevention, intervention, or treatment care providers of services and supports for persons with mental health services, alcohol and substance abuse services, rehabilitation services, and early intervention services provided by a vendor.
For the purposes of this definition, "vendor" includes, but is not limited to, community providers, including community-based organizations that are licensed to provide prevention, intervention, or treatment services and support for persons with mental illness or substance abuse problems in this State, that comply with applicable federal, State, and local rules and statutes, including, but not limited to, the following:
(A) Federal requirements:
(1) Block Grants for Community Mental Health

Services, Subpart I & III, Part B, Title XIX, P.H.S. Act/45 C.F.R. Part 96.

(2) Medicaid (42 U.S.C.A. 1396 (1996)).
(3) 42 C.F.R. 440 (Services: General Provision)

and 456 (Utilization Control) (1996).

(4) Health Insurance Portability and

Accountability Act (HIPAA) as specified in 45 C.F.R. Section 160.310.

(5) The Substance Abuse Prevention Block Grant

Regulations (45 C.F.R. Part 96).

(6) Program Fraud Civil Remedies Act of 1986 (45

C.F.R. Part 79).

(7) Federal regulations regarding Opioid

Maintenance Therapy (21 C.F.R. 29) (21 C.F.R. 1301-1307 (D.E.A.)).

(8) Federal regulations regarding Diagnostic,

Screening, Prevention, and Rehabilitation Services (Medicaid) (42 C.F.R. 440.130).

(9) Charitable Choice: Providers that qualify as

religious organizations under 42 C.F.R. 54.2(b), who comply with the Charitable Choice Regulations as set forth in 42 C.F.R. 54.1 et seq. with regard to funds provided directly to pay for substance abuse prevention and treatment services.

(B) State requirements:
(1) 59 Ill. Admin. Code 50, Office of Inspector

General Investigations of Alleged Abuse or Neglect in State-Operated Facilities and Community Agencies.

(2) 59 Ill. Admin. Code 51, Office of Inspector

General Adults with Disabilities Project.

(3) 59 Ill. Admin. Code 103, Grants.
(4) 59 Ill. Admin. Code 115, Standards and

Licensure Requirements for Community-Integrated Living Arrangements.

(5) 59 Ill. Admin. Code 117, Family Assistance

and Home-Based Support Programs for Persons with Mental Disabilities.

(6) 59 Ill. Admin. Code 125, Recipient

Discharge/Linkage/Aftercare.

(7) 59 Ill. Admin. Code 131, Children's Mental

Health Screening, Assessment and Supportive Services Program.

(8) 59 Ill. Admin. Code 132, Medicaid Community

Mental Health Services Program.

(9) 59 Ill. Admin. Code 135, Individual Care

Grants for Mentally Ill Children.

(10) 89 Ill. Admin. Code 140, Medical Payment.
(11) 89 Ill. Admin. Code 140.642, Screening

Assessment for Nursing Facility and Alternative Residential Settings and Services.

(12) 89 Ill. Admin. Code 507, Audit Requirements

of Illinois Department of Human Services.

(13) 89 Ill. Admin. Code 509,

Fiscal/Administrative Recordkeeping and Requirements.

(14) 89 Ill. Admin. Code 511, Grants and Grant

Funds Recovery.

(15) 77 Ill. Admin. Code, Parts 2030, 2060, and

2090.

(16) Title 77 Illinois Administrative Code:
(a) Part 630: Maternal and Child Health

Services Code.

(b) Part 635: Family Planning Services Code.
(c) Part 672: WIC Vendor Management Code.
(d) Part 2030: Award and Monitoring of Funds.
(e) Part 2200: School Based/Linked Health

Centers.

(17) Title 89 Illinois Administrative Code:
(a) Part 130.200: Administration of Social

Service Programs, Domestic Violence Shelter and Service Programs.

(b) Part 310: Delivery of Youth Services

Funded by the Department of Human Services.

(c) Part 313: Community Services.
(d) Part 334: Administration and Funding of

Community-Based Services to Youth.

(e) Part 500: Early Intervention Program.
(f) Part 501: Partner Abuse Intervention.
(g) Part 507: Audit Requirements of DHS.
(h) Part 509: Fiscal/Administrative

Recordkeeping and Requirements.

(i) Part 511: Grants and Grant Funds Recovery.
(18) State statutes:
(a) The Mental Health and Developmental

Disabilities Code.

(b) The Community Services Act.
(c) The Mental Health and Developmental

Disabilities Confidentiality Act.

(d) The Alcoholism and Other Drug Abuse and

Dependency Act.

(e) The Early Intervention Services System

Act.

(f) The Children and Family Services Act.
(g) The Illinois Commission on Volunteerism

and Community Services Act.

(h) The Department of Human Services Act.
(i) The Domestic Violence Shelters Act.
(j) The Illinois Youthbuild Act.
(k) The Civil Administrative Code of Illinois.
(l) The Illinois Grant Funds Recovery Act.
(m) The Child Care Act of 1969.
(n) The Solicitation for Charity Act.
(o) The Illinois Public Aid Code (305 ILCS

5/9-1, 12-4.5 through 12-4.7, and 12-13).

(p) The Abused and Neglected Child Reporting

Act.

(q) The Charitable Trust Act.
(r) The Illinois Alcoholism and Other Drug

Dependency Act.

(C) The Provider shall be in compliance with all

applicable requirements for services and service reporting as specified in the following Department manuals or handbooks:

(1) DHS/DMH Provider Manual.
(2) DHS Mental Health CSA Program Manual.
(3) DHS/DMH PAS/MH Manual.
(4) Community Forensic Services Handbook.
(5) Community Mental Health Service Definitions

and Reimbursement Guide.

(6) DHS/DMH Collaborative Provider Manual.
(7) Handbook for Providers of Screening

Assessment and Support Services, Chapter CMH-200 Policy and Procedures For Screening, Assessment and Support Services.

(8) DHS DASA:
(a) Contractual Policy Manual.
(b) Medicaid Handbook.
(c) DARTS Manual.
(9) DASA Best Practice Program Guidelines for

Specific Populations.

(10) DASA Contract Program Manual.
"Community behavioral healthcare services" means any of the following:
(i) Behavioral health services, including, but not

limited to, prevention, intervention, or treatment care services and support for eligible persons provided by a vendor of the Department.

(ii) Referrals to providers of medical services and

other health-related services, including substance abuse and mental health services.

(iii) Patient case management services, including

counseling, referral, and follow-up services, and other services designed to assist community behavioral health center patients in establishing eligibility for and gaining access to federal, State, and local programs that provide or financially support the provision of medical, social, educational, or other related services.

(iv) Services that enable individuals to use the

services of the behavioral health center including outreach and transportation services and, if a substantial number of the individuals in the population are of limited English-speaking ability, the services of appropriate personnel fluent in the language spoken by a predominant number of those individuals.

(v) Education of patients and the general population

served by the community behavioral health center regarding the availability and proper use of behavioral health services.

(vi) Additional behavioral healthcare services

consisting of services that are appropriate to meet the health needs of the population served by the behavioral health center involved and that may include housing assistance.

"Department" means the Department of Human Services.
"Uninsured population" means persons who do not own private healthcare insurance, are not part of a group insurance plan, and are not eligible for any State or federal government-sponsored healthcare program.
(Source: P.A. 96-1380, eff. 7-29-10.)

(30 ILCS 732/10)
Sec. 10. Operation of the grant program. The Department, in consultation with the Board, shall establish the Community Behavioral Health Center Infrastructure Grant Program and may make grants to eligible community providers subject to appropriations out of funds reserved for capital improvements or expenditures as provided for in this Act. The Program shall operate in a manner so that the estimated cost of the Program during the fiscal year will not exceed the total appropriation for the Program. The grants shall be for the purpose of constructing or renovating new community behavioral health center sites, renovating existing community behavioral health center sites, and purchasing equipment to provide community behavioral healthcare services to medically underserved populations or areas or providing community behavioral healthcare services to the uninsured population of this State.
(Source: P.A. 96-1380, eff. 7-29-10.)

(30 ILCS 732/15)
Sec. 15. Eligibility for grant. To be eligible for a grant under this Act, a recipient must be a community behavioral healthcare provider as defined in Section 5 of this Act.
(Source: P.A. 96-1380, eff. 7-29-10.)

(30 ILCS 732/20)
Sec. 20. Use of grant moneys. A recipient of a grant under this Act may use the grant moneys to do any one or more of the following:
(1) Purchase equipment.
(2) Acquire a new physical location for the purpose

of delivering community behavioral healthcare services.

(3) Construct or renovate new or existing community

behavioral health center sites.

(Source: P.A. 96-1380, eff. 7-29-10.)

(30 ILCS 732/25)
Sec. 25. Reporting. Within 60 days after the first year of a grant under this Act, the grant recipient must submit a progress report to the Department. The Department may assist each grant recipient in meeting the goals and objectives stated in the original grant proposal submitted by the recipient, including that grant moneys are being used for appropriate purposes, and that residents of the community are being served by the new community behavioral health center sites established with grant moneys.
(Source: P.A. 96-1380, eff. 7-29-10.)

(30 ILCS 732/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 96-1380, eff. 7-29-10.)



30 ILCS 735/ - Urban and Community Forestry Assistance Act.

(30 ILCS 735/1) (from Ch. 96 1/2, par. 9301)
Sec. 1. Short title. This Act may be cited as the Urban and Community Forestry Assistance Act.
(Source: P.A. 89-172, eff. 1-1-96.)

(30 ILCS 735/2) (from Ch. 96 1/2, par. 9302)
Sec. 2. Definitions. As used in this Act, unless the context otherwise requires, the following terms have the meanings ascribed to them in this Section:
"Applicant" means a unit of local government. An Illinois chartered not-for-profit corporation as defined in the General Not-For-Profit Corporation Act of 1986 can be a co-applicant with a unit of local government.
"Department" means the Department of Natural Resources.
"Director" means the Director of Natural Resources.
"Urban/Community Forestry Proposal" means a written proposal documenting proposed action to be implemented to complete a specific project approved by the Department under this Act.
"Urban/Community Forestry Management Plan" means a comprehensive document used to guide urban/community forestry management decisions. It contains information on history, policy, budget, inventory analysis of the forest ecosystem resources and management prescriptions, and other information prescribed by rules promulgated by the Department.
(Source: P.A. 89-172, eff. 1-1-96; 89-445, eff. 2-7-96.)

(30 ILCS 735/3) (from Ch. 96 1/2, par. 9303)
Sec. 3. Administration of Act; rules. The Department of Natural Resources shall administer this Act and shall promulgate and periodically update rules and regulations for that purpose.
(Source: P.A. 89-172, eff. 1-1-96; 89-445, eff. 2-7-96.)

(30 ILCS 735/4) (from Ch. 96 1/2, par. 9304)
Sec. 4. Duties of Department. The Department shall:
(a) Promote the development of plans and programs for the establishment, management, and conservation of the urban/community forest with units of local government.
(b) Provide technical assistance, planning, and analysis for projects related to urban/community forestry.
(c) Seek and review for approval acceptable Urban/Community Forestry Proposals submitted by applicants within the State.
(d) Provide assistance to units of local government and to grant recipients regarding urban/community forest management, such as tree care, disease and insect problems, and tree planting and maintenance.
(e) Provide information to the Illinois Council on Forestry Development and other appropriate agencies and units of government with regard to urban/community forestry.
(Source: P.A. 89-172, eff. 1-1-96.)

(30 ILCS 735/5) (from Ch. 96 1/2, par. 9305)
Sec. 5. Application for assistance; forestry plan.
(a) Applicants may submit an Urban/Community Forestry Proposal for assistance under the provisions of this Act.
(b) Requests for grant assistance shall include, but not be limited to, those activities that will implement a portion of the applicant's forestry program or forestry management plan or will lead to the development of a forestry management plan for the unit of local government.
(c) Multiple applicants may apply jointly for assistance under this Act.
(d) The Department shall evaluate the application and notify the applicant of the qualification or non-qualification of the application. The evaluation shall consider, among other factors, the effect of the proposal on each of the following:
(1) The facilitation of improvements to the quality

of the environment in forests and green space areas within the applicant's jurisdiction through the improved management and preservation of the urban/community forest resources for the common good, health, welfare, and safety of the citizens of this State.

(2) The creation of employment opportunities in tree

maintenance and related urban/community forestry activities.

(3) Maximizing the potential of tree and vegetative

cover in reducing energy consumption.

(4) The establishment and commitment to the

management and improvement of the forest resources of the community.

(5) An increased public awareness.
(6) Increased participation of local citizenry and

volunteers.

(Source: P.A. 89-172, eff. 1-1-96.)

(30 ILCS 735/6) (from Ch. 96 1/2, par. 9306)
Sec. 6. Grants; sources and amounts. Urban/Community Forestry Assistance Grants shall be made available from appropriations from the General Revenue Fund, Illinois Forestry Development Fund, or other sources as appropriated by the General Assembly. The grants shall be limited to projects for which the applicant will provide at least 50% of the cost. A single grant to a unit of local government shall not exceed 5% of the amount allocated for the grant program by the Department in the current fiscal year. The Department shall seek and obtain the advice of the Forestry Development Council with respect to awarding grants under this Section.
In the event that any of the municipality's contribution to the payment of the cost of the program is to be made by contribution of in kind service, the application shall set forth in detail how such contribution will be made.
Units of local government may delegate program administration, including the receipt and expenditure of funds, to special boards by ordinance.
(Source: P.A. 91-157, eff. 7-16-99.)

(30 ILCS 735/7) (from Ch. 96 1/2, par. 9307)
Sec. 7. Audit. All records, receipts, expenditures, and program activities of an applicant are subject to audit by the Department.
(Source: P.A. 89-172, eff. 1-1-96.)



30 ILCS 737/ - Green Neighborhood Grant Act.

(30 ILCS 737/1)
Sec. 1. Short title. This Act may be cited as the Green Neighborhood Grant Act.
(Source: P.A. 95-325, eff. 8-21-07.)

(30 ILCS 737/5)
Sec. 5. Eligibility. A private development is eligible for a Green Neighborhood Award Grant if the private development:
(1) achieves certification under nationally

recognized and accepted Leadership in Energy and Environmental Design for Neighborhood Development ("LEED-ND") green building and sensible growth guidelines, standards, or systems; and

(2) is selected under Section 10 by the Department of

Commerce and Economic Opportunity.

(Source: P.A. 95-325, eff. 8-21-07.)

(30 ILCS 737/10)
Sec. 10. Grant proposals. By December 31, 2008, and each December 31 thereafter, the Department of Commerce and Economic Opportunity may, subject to appropriation, issue a request for proposals from model private developments that have been designated by the U.S. Green Building Council, the Congress for the New Urbanism, and the National Resources Defense Council as achieving LEED-ND certification. Subject to appropriation, the Department may offer no more than 3 Green Neighborhood Award Grants for the reimbursement of up to 1.5% of the total development cost of the selected projects. No more than one of the 3 eligible Green Neighborhood Award Grants may be set aside for an applicant from a municipality with a residential population greater than 1,000,000.
(Source: P.A. 95-325, eff. 8-21-07.)

(30 ILCS 737/15)
Sec. 15. Implementing rules. The Department of Commerce and Economic Opportunity shall have the authority to adopt rules to implement this Act.
(Source: P.A. 95-325, eff. 8-21-07.)

(30 ILCS 737/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 95-325, eff. 8-21-07.)



30 ILCS 738/ - Urban Weatherization Initiative Act.

Article 1 - Uncodified Provisions

(30 ILCS 738/Art. 1 heading)



Article 5 - Amendatory Provisions

(30 ILCS 738/Art. 5 heading)



Article 10 - (The Community Health Center Construction Act is compiled at 30 ILCS 766/)

(30 ILCS 738/Art. 10 heading)



Article 15 - (The Public Library Construction Act is compiled at 30 ILCS 767/)

(30 ILCS 738/Art. 15 heading)



Article 20 - (The Park and Recreational Facility Construction Act is compiled at 30 ILCS 768/)

(30 ILCS 738/Art. 20 heading)



Article 25 - (The Private Colleges and Universities Capital Distribution Formula Act is compiled at 30 ILCS 769/)

(30 ILCS 738/Art. 25 heading)



Article 30 - Amendatory Provisions

(30 ILCS 738/Art. 30 heading)



Article 35 - (The State Construction Minority and Female Building Trades Act is compiled at 30 ILCS 577/)

(30 ILCS 738/Art. 35 heading)



Article 40 - The Urban Weatherization Initiative Act

(30 ILCS 738/Art. 40 heading)

(30 ILCS 738/40-1)
Sec. 40-1. Short title. This Article may be cited as the Urban Weatherization Initiative Act.
(Source: P.A. 96-37, eff. 7-13-09.)

(30 ILCS 738/40-5)
Sec. 40-5. Definitions. As used in this Article:
"Board" means the Weatherization Initiative Board.
"Department" means the Department of Commerce and Economic Opportunity.
"Initiative" means the Urban Weatherization Initiative.
"Urban metropolitan area" means a municipality with a population of 5,000 or more or a township with a population of 5,000 or more.
(Source: P.A. 96-37, eff. 7-13-09.)

(30 ILCS 738/40-10)
Sec. 40-10. Urban Weatherization Initiative established; purpose.
(a) The Urban Weatherization Initiative is created. The Initiative shall be administered by the Department of Commerce and Economic Opportunity in consultation with other appropriate State agencies and overseen by the Weatherization Initiative Board.
(b) The purpose of the Urban Weatherization Initiative is to promote the State's interest in reducing the impact of high energy costs on low-income households. The Initiative seeks to increase employment and entrepreneurship opportunities through the installation and manufacturing of low-cost weatherization materials. In particular, the Initiative is intended to weatherize owner-occupied, single family homes and multi-family (6 units or fewer) housing in census tracts with high rates of unemployment, underemployment, and poverty and to ensure that residents of those communities are able to access the work as a local employment engine. The Initiative also seeks to implement outreach strategies to increase awareness of cost savings and job training services associated with the program.
(Source: P.A. 96-37, eff. 7-13-09.)

(30 ILCS 738/40-15)
Sec. 40-15. Grants. The Department is authorized to make payments for grants awarded pursuant to this Article. These grants shall be paid out of moneys appropriated for that purpose from the Build Illinois Bond Fund.
(Source: P.A. 96-37, eff. 7-13-09.)

(30 ILCS 738/40-20)
Sec. 40-20. Award of grants.
(a) The Department shall award grants under this Article using a competitive request-for-proposal process administered by the Department and overseen by the Board. No more than 2% of funds used for grants may be retained by the Department for administrative costs, program evaluation, and technical assistance activities.
(b) The Department must award grants competitively in accordance with the priorities described in this Article. Grants must be awarded in support of the implementation, expansion, or implementation and expansion of weatherization and job training programs consistent with the priorities described in this Article. Strategies for grant use include, but are not limited to, the following:
(1) Repair or replacement of inefficient heating and

cooling units.

(2) Addressing of air infiltration with weather

stripping, caulking, thresholds, minor repairs to walls, roofs, ceilings, and floors, and window and door replacement.

(3) Repair or replacement of water heaters.
(4) Pipe, duct, or pipe and duct insulation.
(c) Portions of grant funds may be used for:
(1) Work-aligned training in weatherization skill

sets, including skills necessary for career advancement in the energy efficiency field.

(2) Basic skills training, including soft-skill

training, and other workforce development services, including mentoring, job development, support services, transportation assistance, and wage subsidies tied to training and employment in weatherization.

(d) All grant applicants must include a comprehensive plan for local community engagement. Grant recipients may devote a portion of awarded funds to conduct outreach activities designed to assure that eligible households and relevant workforce populations are made aware of the opportunities available under this Article. A portion of outreach activities must occur in convenient, local intake centers, including but not limited to churches, local schools, and community centers.
(e) Any private, public, and non-profit entities that provide, or demonstrate desire and ability to provide, weatherization services that act to decrease the impact of energy costs on low-income areas and incorporate an effective local employment strategy are eligible grant applicants.
(f) For grant recipients, maximum per unit expenditure shall not exceed $6,500.
(g) A grant recipient may not be awarded grants totaling more than $500,000 per fiscal year.
(h) A grant recipient may not use more than 15% of its total grant amount for administrative expenses.
(Source: P.A. 96-37, eff. 7-13-09.)

(30 ILCS 738/40-25)
Sec. 40-25. Targets. The Department shall award grants under this Article using the following target areas and populations, and the Board shall monitor the application of these targets to the awarding of grants:
(1) Census tracts in urban metropolitan areas where

20% or more of the population is living in poverty and that suffer from disproportionately high rates of unemployment, underemployment, and poverty as defined by the 2000 Census.

(2) Areas with high concentrations of families with

income equal to or less than 60% of the Area Median Income.

(3) Areas with the highest energy costs in relation

to income.

(Source: P.A. 96-37, eff. 7-13-09.)

(30 ILCS 738/40-30)
Sec. 40-30. Priority grants. In awarding grants, the Department must give priority to grant applications that demonstrate collaboration among local weatherization agencies, educational institutions, workforce stakeholders, and community organizations, especially those located in communities with high rates of unemployment, underemployment, and poverty.
(Source: P.A. 96-37, eff. 7-13-09.)

(30 ILCS 738/40-35)
Sec. 40-35. Quarterly reports. Grant recipients must submit quarterly reports of their grant activities to the Department in accordance with rules adopted under this Article.
(Source: P.A. 96-37, eff. 7-13-09.)

(30 ILCS 738/40-40)
Sec. 40-40. Weatherization Initiative Board.
(a) The Weatherization Initiative Board is created within the Department. The Board must approve or deny all grants from the Fund.
(a-5) Notwithstanding any other provision of this Article, the Board has the authority to direct the Department to authorize the awarding of grants to applicants serving areas or populations not included in the target areas and populations set forth in Section 40-25 if the Board determines that there are special circumstances involving the areas or populations served by the applicant.
(b) The Board shall consist of 5 voting members appointed by the Governor with the advice and consent of the Senate. The initial members shall have terms as follows as designated by the Governor: one for one year, one for 2 years, one for 3 years, one for 4 years, and one for 5 years, or until a successor is appointed and qualified. Thereafter, members shall serve 5-year terms or until a successor is appointed and qualified. The voting members shall elect a voting member to serve as chair for a one-year term. Vacancies shall be filled in the same manner for the balance of a term.
(c) The Board shall also have 4 non-voting ex officio members appointed as follows: one Representative appointed by the Speaker of the House, one Representative appointed by the House Minority Leader, one Senator appointed by the President of the Senate, and one Senator appointed by the Senate Minority Leader, each to serve at the pleasure of the appointing authority.
(d) Members shall receive no compensation, but may be reimbursed for necessary expenses from appropriations to the Department available for that purpose.
(e) The Board may adopt rules under the Illinois Administrative Procedure Act.
(f) A quorum of the Board is at least 3 voting members, and the affirmative vote of at least 3 voting members is required for Board decisions and adoption of rules.
(g) The Department shall provide staff and administrative assistance to the Board.
(h) By December 31 of each year, the Board shall file an annual report with the Governor and the General Assembly concerning the Initiative, grants awarded, and grantees and making recommendations for any changes needed to enhance the effectiveness of the Initiative.
(Source: P.A. 96-37, eff. 7-13-09.)

(30 ILCS 738/40-45)
Sec. 40-45. Emergency rules. The Department and the Board shall exercise emergency rulemaking authority under the Illinois Administrative Procedure Act to adopt necessary emergency rules for the implementation of this Article.
(Source: P.A. 96-37, eff. 7-13-09.)



Article 45 - Amendatory Provisions

(30 ILCS 738/Art. 45 heading)



Article 50 - Amendatory Provisions

(30 ILCS 738/Art. 50 heading)



Article 55 - Amendatory Provisions

(30 ILCS 738/Art. 55 heading)



Article 60 - Amendatory and Uncodified Provisions

(30 ILCS 738/Art. 60 heading)



Article 65 - Amendatory Provisions

(30 ILCS 738/Art. 65 heading)



Article 70 - Amendatory and Uncodified Provisions

(30 ILCS 738/Art. 70 heading)



Article 75 - Amendatory Provisions

(30 ILCS 738/Art. 75 heading)



Article 80 - Amendatory and Uncodified Provisions

(30 ILCS 738/Art. 80 heading)



Article 85 - Amendatory Provisions

(30 ILCS 738/Art. 85 heading)



Article 99 - Effective Date

(30 ILCS 738/Art. 99 heading)

(30 ILCS 738/99-99)
Sec. 99-99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 96-37, eff. 7-13-09.)






30 ILCS 740/ - Downstate Public Transportation Act.

Article I - Title, Findings And Purposes

(30 ILCS 740/Art. I heading)

(30 ILCS 740/1-1) (from Ch. 111 2/3, par. 661)
Sec. 1-1. This Act shall be known and may be cited as the "Downstate Public Transportation Act".
(Source: P.A. 82-783.)

(30 ILCS 740/1-2) (from Ch. 111 2/3, par. 661.01)
Sec. 1-2. (1) The General Assembly finds:
(a) that the predominant part of the State's

population is located in its rapidly expanding metropolitan and urban areas;

(b) that the welfare and vitality of urban areas and

the satisfactory movement of people and goods within such areas are being jeopardized by the deterioration or inadequate provision of urban transportation facilities and services and the intensification of traffic congestion; and

(c) that State financial assistance for the

development of efficient and coordinated mass transportation systems is essential to the solution of these urban problems.

(2) The purposes of this Act are:
(a) to assist in the development of improved mass

transportation systems; and

(b) to provide assistance to participants in

financing such systems as provided in Section 7 of Article XIII of the Constitution.

(Source: P.A. 98-463, eff. 8-16-13.)



Article II - Downstate Public Transportation Assistance

(30 ILCS 740/Art. II heading)

(30 ILCS 740/2-1) (from Ch. 111 2/3, par. 662)
Sec. 2-1. As used in this Article, unless the context clearly requires otherwise, the following words and phrases have the meanings ascribed to them in Sections 2-2.01 through 2-2.07.
(Source: P.A. 82-783.)

(30 ILCS 740/2-2.01) (from Ch. 111 2/3, par. 662.01)
Sec. 2-2.01. "Department" means the Illinois Department of Transportation.
(Source: P.A. 82-783.)

(30 ILCS 740/2-2.02) (from Ch. 111 2/3, par. 662.02)
Sec. 2-2.02. "Participant" means:
(1) a city, village, or incorporated town, a county, or a local mass transit district organized under the Local Mass Transit District Act (a) serving an urbanized area of over 50,000 population or (b) serving a nonurbanized area; or
(2) any Metro-East Transit District established pursuant to Section 3 of the Local Mass Transit District Act and serving one or more of the Counties of Madison, Monroe, and St. Clair during Fiscal Year 1989, all located outside the boundaries of the Regional Transportation Authority as established pursuant to the Regional Transportation Authority Act.
(Source: P.A. 94-70, eff. 6-22-05.)

(30 ILCS 740/2-2.03) (from Ch. 111 2/3, par. 662.03)
Sec. 2-2.03. "Operating deficits" means the amount by which eligible operating expenses exceed revenue from fares, reduced fare reimbursements, rental of properties, advertising, and any other amounts collected and received by a provider of public transportation, which, under standard accounting practices, are properly classified as operating revenue or operating income attributable to providing public transportation and revenue from any federal financial assistance received by the participant to defray operating expenses or deficits. For purposes of determining operating deficits, local effort from local taxes or its equivalent shall not be included as operating revenue or operating income. Provided, however, under the provisions of this Act with respect to any operating deficit incurred by any Metro-East Transit District participant, such operating deficits shall be limited solely to those arising out of operations within the State of Illinois.
(Source: P.A. 86-590.)

(30 ILCS 740/2-2.04) (from Ch. 111 2/3, par. 662.04)
Sec. 2-2.04. "Eligible operating expenses" means all expenses required for public transportation, including employee wages and benefits, materials, fuels, supplies, rental of facilities, taxes other than income taxes, payment made for debt service (including principal and interest) on publicly owned equipment or facilities, and any other expenditure which is an operating expense according to standard accounting practices for the providing of public transportation. Eligible operating expenses shall not include allowances: (a) for depreciation whether funded or unfunded; (b) for amortization of any intangible costs; (c) for debt service on capital acquired with the assistance of capital grant funds provided by the State of Illinois; (d) for profits or return on investment; (e) for excessive payment to associated entities; (f) for Comprehensive Employment Training Act expenses; (g) for costs reimbursed under Sections 6 and 8 of the "Urban Mass Transportation Act of 1964", as amended; (h) for entertainment expenses; (i) for charter expenses; (j) for fines and penalties; (k) for charitable donations; (l) for interest expense on long term borrowing and debt retirement other than on publicly owned equipment or facilities; (m) for income taxes; or (n) for such other expenses as the Department may determine consistent with federal Department of Transportation regulations or requirements. In consultation with participants, the Department shall, by October 2008, promulgate or update rules, pursuant to the Illinois Administrative Procedure Act, concerning eligible expenses to ensure consistent application of the Act, and the Department shall provide written copies of those rules to all eligible recipients. The Department shall review this process in the same manner no less frequently than every 5 years.
With respect to participants other than any Metro-East Transit District participant and those receiving federal research development and demonstration funds pursuant to Section 6 of the "Urban Mass Transportation Act of 1964", as amended, during the fiscal year ending June 30, 1979, the maximum eligible operating expenses for any such participant in any fiscal year after Fiscal Year 1980 shall be the amount appropriated for such participant for the fiscal year ending June 30, 1980, plus in each year a 10% increase over the maximum established for the preceding fiscal year. For Fiscal Year 1980 the maximum eligible operating expenses for any such participant shall be the amount of projected operating expenses upon which the appropriation for such participant for Fiscal Year 1980 is based.
With respect to participants receiving federal research development and demonstration operating assistance funds for operating assistance pursuant to Section 6 of the "Urban Mass Transportation Act of 1964", as amended, during the fiscal year ending June 30, 1979, the maximum eligible operating expenses for any such participant in any fiscal year after Fiscal Year 1980 shall not exceed such participant's eligible operating expenses for the fiscal year ending June 30, 1980, plus in each year a 10% increase over the maximum established for the preceding fiscal year. For Fiscal Year 1980, the maximum eligible operating expenses for any such participant shall be the eligible operating expenses incurred during such fiscal year, or projected operating expenses upon which the appropriation for such participant for the Fiscal Year 1980 is based; whichever is less.
With respect to all participants other than any Metro-East Transit District participant, the maximum eligible operating expenses for any such participant in any fiscal year after Fiscal Year 1985 (except Fiscal Year 2008 and Fiscal Year 2009) shall be the amount appropriated for such participant for the fiscal year ending June 30, 1985, plus in each year a 10% increase over the maximum established for the preceding year. For Fiscal Year 1985, the maximum eligible operating expenses for any such participant shall be the amount of projected operating expenses upon which the appropriation for such participant for Fiscal Year 1985 is based.
With respect to any mass transit district participant that has increased its district boundaries by annexing counties since 1998 and is maintaining a level of local financial support, including all income and revenues, equal to or greater than the level in the State fiscal year ending June 30, 2001, the maximum eligible operating expenses for any State fiscal year after 2002 (except State fiscal years 2006 through 2009) shall be the amount appropriated for that participant for the State fiscal year ending June 30, 2002, plus, in each State fiscal year, a 10% increase over the preceding State fiscal year. For State fiscal year 2002, the maximum eligible operating expenses for any such participant shall be the amount of projected operating expenses upon which the appropriation for that participant for State fiscal year 2002 is based. For that participant, eligible operating expenses for State fiscal year 2002 in excess of the eligible operating expenses for the State fiscal year ending June 30, 2001, plus 10%, must be attributed to the provision of services in the newly annexed counties.
With respect to a participant that receives an initial appropriation in State fiscal year 2002 or thereafter, the maximum eligible operating expenses for any State fiscal year after 2003 (except State fiscal years 2006 through 2009) shall be the amount appropriated for that participant for the State fiscal year in which it received its initial appropriation, plus, in each year, a 10% increase over the preceding year. For the initial State fiscal year in which a participant received an appropriation, the maximum eligible operating expenses for any such participant shall be the amount of projected operating expenses upon which the appropriation for that participant for that State fiscal year is based.
With respect to the District serving primarily the counties of Monroe and St. Clair, beginning July 1, 2005, the St. Clair County Transit District shall no longer be included for new appropriation funding purposes as part of the Metro-East Public Transportation Fund and instead shall be included for new appropriation funding purposes as part of the Downstate Public Transportation Fund; provided, however, that nothing herein shall alter the eligibility of that District for previously appropriated funds to which it would otherwise be entitled.
With respect to the District serving primarily Madison County, beginning July 1, 2008, the Madison County Transit District shall no longer be included for new appropriation funding purposes as part of the Metro-East Public Transportation Fund and instead shall be included for new appropriation funding purposes as part of the Downstate Public Transportation Fund; provided, however, that nothing herein shall alter the eligibility of that District for previously appropriated funds to which it would otherwise be entitled.
With respect to the fiscal year beginning July 1, 2007, and thereafter, the following shall be included for new appropriation funding purposes as part of the Downstate Public Transportation Fund: Bond County; Bureau County; Coles County; Edgar County; Stephenson County and the City of Freeport; Henry County; Jo Daviess County; Kankakee and McLean Counties; Peoria County; Piatt County; Shelby County; Tazewell and Woodford Counties; Vermilion County; Williamson County; and Kendall County.
(Source: P.A. 94-70, eff. 6-22-05; 95-708, eff. 1-18-08.)

(30 ILCS 740/2-2.05) (from Ch. 111 2/3, par. 662.05)
Sec. 2-2.05. "Public Transportation" means the transportation or conveyance of persons by means available to the general public including groups of the general public with special needs
(1) within the urbanized area or
(2) in the nonurbanized areas within the service area of each participant as approved by the Department, except for transportation by automobiles not used for conveyance of the general public as passengers.
Service in a participant's service area may be provided by either (i) another eligible participant through an intergovernmental agreement, (ii) a private for-profit operator through a third party contract, or (iii) a private non-profit operator through a pass through agreement or third party contract.
(Source: P.A. 94-70, eff. 6-22-05.)

(30 ILCS 740/2-2.06) (from Ch. 111 2/3, par. 662.06)
Sec. 2-2.06. "Fiscal year" means the fiscal year of the State of Illinois from July 1 to the next succeeding June 30 unless the intention is clearly stated to mean another fiscal year.
(Source: P.A. 82-783.)

(30 ILCS 740/2-2.07) (from Ch. 111 2/3, par. 662.07)
Sec. 2-2.07. "Rural Transportation Assistance - Demonstration Project" means the provision of public transportation service to rural areas in Illinois, designated by the Department, which are not within the boundaries of a participant, for the purpose of providing such service on a regular and continuing basis to the general public with special needs in the rural areas throughout the State.
(Source: P.A. 82-783.)

(30 ILCS 740/2-3) (from Ch. 111 2/3, par. 663)
(Text of Section from P.A. 100-23)
Sec. 2-3. (a) As soon as possible after the first day of each month, beginning July 1, 1984, upon certification of the Department of Revenue, the Comptroller shall order transferred, and the Treasurer shall transfer, from the General Revenue Fund to a special fund in the State Treasury which is hereby created, to be known as the "Downstate Public Transportation Fund", an amount equal to 2/32 (beginning July 1, 2005, 3/32) of the net revenue realized from the "Retailers' Occupation Tax Act", as now or hereafter amended, the "Service Occupation Tax Act", as now or hereafter amended, the "Use Tax Act", as now or hereafter amended, and the "Service Use Tax Act", as now or hereafter amended, from persons incurring municipal or county retailers' or service occupation tax liability for the benefit of any municipality or county located wholly within the boundaries of each participant other than any Metro-East Transit District participant certified pursuant to subsection (c) of this Section during the preceding month, except that the Department shall pay into the Downstate Public Transportation Fund 2/32 (beginning July 1, 2005, 3/32) of 80% of the net revenue realized under the State tax Acts named above within any municipality or county located wholly within the boundaries of each participant, other than any Metro-East participant, for tax periods beginning on or after January 1, 1990. Net revenue realized for a month shall be the revenue collected by the State pursuant to such Acts during the previous month from persons incurring municipal or county retailers' or service occupation tax liability for the benefit of any municipality or county located wholly within the boundaries of a participant, less the amount paid out during that same month as refunds or credit memoranda to taxpayers for overpayment of liability under such Acts for the benefit of any municipality or county located wholly within the boundaries of a participant.
Notwithstanding any provision of law to the contrary, beginning on the effective date of this amendatory Act of the 100th General Assembly, those amounts required under this subsection (a) to be transferred by the Treasurer into the Downstate Public Transportation Fund from the General Revenue Fund shall be directly deposited into the Downstate Public Transportation Fund as the revenues are realized from the taxes indicated.
(b) As soon as possible after the first day of each month, beginning July 1, 1989, upon certification of the Department of Revenue, the Comptroller shall order transferred, and the Treasurer shall transfer, from the General Revenue Fund to a special fund in the State Treasury which is hereby created, to be known as the "Metro-East Public Transportation Fund", an amount equal to 2/32 of the net revenue realized, as above, from within the boundaries of Madison, Monroe, and St. Clair Counties, except that the Department shall pay into the Metro-East Public Transportation Fund 2/32 of 80% of the net revenue realized under the State tax Acts specified in subsection (a) of this Section within the boundaries of Madison, Monroe and St. Clair Counties for tax periods beginning on or after January 1, 1990. A local match equivalent to an amount which could be raised by a tax levy at the rate of .05% on the assessed value of property within the boundaries of Madison County is required annually to cause a total of 2/32 of the net revenue to be deposited in the Metro-East Public Transportation Fund. Failure to raise the required local match annually shall result in only 1/32 being deposited into the Metro-East Public Transportation Fund after July 1, 1989, or 1/32 of 80% of the net revenue realized for tax periods beginning on or after January 1, 1990.
(b-5) As soon as possible after the first day of each month, beginning July 1, 2005, upon certification of the Department of Revenue, the Comptroller shall order transferred, and the Treasurer shall transfer, from the General Revenue Fund to the Downstate Public Transportation Fund, an amount equal to 3/32 of 80% of the net revenue realized from within the boundaries of Monroe and St. Clair Counties under the State Tax Acts specified in subsection (a) of this Section and provided further that, beginning July 1, 2005, the provisions of subsection (b) shall no longer apply with respect to such tax receipts from Monroe and St. Clair Counties.
Notwithstanding any provision of law to the contrary, beginning on the effective date of this amendatory Act of the 100th General Assembly, those amounts required under this subsection (b-5) to be transferred by the Treasurer into the Downstate Public Transportation Fund from the General Revenue Fund shall be directly deposited into the Downstate Public Transportation Fund as the revenues are realized from the taxes indicated.
(b-6) As soon as possible after the first day of each month, beginning July 1, 2008, upon certification by the Department of Revenue, the Comptroller shall order transferred and the Treasurer shall transfer, from the General Revenue Fund to the Downstate Public Transportation Fund, an amount equal to 3/32 of 80% of the net revenue realized from within the boundaries of Madison County under the State Tax Acts specified in subsection (a) of this Section and provided further that, beginning July 1, 2008, the provisions of subsection (b) shall no longer apply with respect to such tax receipts from Madison County.
Notwithstanding any provision of law to the contrary, beginning on the effective date of this amendatory Act of the 100th General Assembly, those amounts required under this subsection (b-6) to be transferred by the Treasurer into the Downstate Public Transportation Fund from the General Revenue Fund shall be directly deposited into the Downstate Public Transportation Fund as the revenues are realized from the taxes indicated.
(c) The Department shall certify to the Department of Revenue the eligible participants under this Article and the territorial boundaries of such participants for the purposes of the Department of Revenue in subsections (a) and (b) of this Section.
(d) For the purposes of this Article, beginning in fiscal year 2009 the General Assembly shall appropriate an amount from the Downstate Public Transportation Fund equal to the sum total funds projected to be paid to the participants pursuant to Section 2-7. If the General Assembly fails to make appropriations sufficient to cover the amounts projected to be paid pursuant to Section 2-7, this Act shall constitute an irrevocable and continuing appropriation from the Downstate Public Transportation Fund of all amounts necessary for those purposes.
(e) Notwithstanding anything in this Section to the contrary, amounts transferred from the General Revenue Fund to the Downstate Public Transportation Fund pursuant to this Section shall not exceed $169,000,000 in State fiscal year 2012.
(f) For State fiscal year 2018 only, notwithstanding any provision of law to the contrary, the total amount of revenue and deposits under this Section attributable to revenues realized during State fiscal year 2018 shall be reduced by 10%.
(Source: P.A. 100-23, eff. 7-6-17.)

(Text of Section from P.A. 100-363)
Sec. 2-3. (a) As soon as possible after the first day of each month, beginning July 1, 1984, upon certification of the Department of Revenue, the Comptroller shall order transferred, and the Treasurer shall transfer, from the General Revenue Fund to a special fund in the State Treasury which is hereby created, to be known as the "Downstate Public Transportation Fund", an amount equal to 2/32 (beginning July 1, 2005, 3/32) of the net revenue realized from the "Retailers' Occupation Tax Act", as now or hereafter amended, the "Service Occupation Tax Act", as now or hereafter amended, the "Use Tax Act", as now or hereafter amended, and the "Service Use Tax Act", as now or hereafter amended, from persons incurring municipal or county retailers' or service occupation tax liability for the benefit of any municipality or county located wholly within the boundaries of each participant other than any Metro-East Transit District participant certified pursuant to subsection (c) of this Section during the preceding month, except that the Department shall pay into the Downstate Public Transportation Fund 2/32 (beginning July 1, 2005, 3/32) of 80% of the net revenue realized under the State tax Acts named above within any municipality or county located wholly within the boundaries of each participant, other than any Metro-East participant, for tax periods beginning on or after January 1, 1990. Net revenue realized for a month shall be the revenue collected by the State pursuant to such Acts during the previous month from persons incurring municipal or county retailers' or service occupation tax liability for the benefit of any municipality or county located wholly within the boundaries of a participant, less the amount paid out during that same month as refunds or credit memoranda to taxpayers for overpayment of liability under such Acts for the benefit of any municipality or county located wholly within the boundaries of a participant.
(b) As soon as possible after the first day of each month, beginning July 1, 1989, upon certification of the Department of Revenue, the Comptroller shall order transferred, and the Treasurer shall transfer, from the General Revenue Fund to a special fund in the State Treasury which is hereby created, to be known as the "Metro-East Public Transportation Fund", an amount equal to 2/32 of the net revenue realized, as above, from within the boundaries of Madison, Monroe, and St. Clair Counties, except that the Department shall pay into the Metro-East Public Transportation Fund 2/32 of 80% of the net revenue realized under the State tax Acts specified in subsection (a) of this Section within the boundaries of Madison, Monroe and St. Clair Counties for tax periods beginning on or after January 1, 1990. A local match equivalent to an amount which could be raised by a tax levy at the rate of .05% on the assessed value of property within the boundaries of Madison County is required annually to cause a total of 2/32 of the net revenue to be deposited in the Metro-East Public Transportation Fund. Failure to raise the required local match annually shall result in only 1/32 being deposited into the Metro-East Public Transportation Fund after July 1, 1989, or 1/32 of 80% of the net revenue realized for tax periods beginning on or after January 1, 1990.
(b-5) As soon as possible after the first day of each month, beginning July 1, 2005, upon certification of the Department of Revenue, the Comptroller shall order transferred, and the Treasurer shall transfer, from the General Revenue Fund to the Downstate Public Transportation Fund, an amount equal to 3/32 of 80% of the net revenue realized from within the boundaries of Monroe and St. Clair Counties under the State Tax Acts specified in subsection (a) of this Section and provided further that, beginning July 1, 2005, the provisions of subsection (b) shall no longer apply with respect to such tax receipts from Monroe and St. Clair Counties.
(b-6) As soon as possible after the first day of each month, beginning July 1, 2008, upon certification by the Department of Revenue, the Comptroller shall order transferred and the Treasurer shall transfer, from the General Revenue Fund to the Downstate Public Transportation Fund, an amount equal to 3/32 of 80% of the net revenue realized from within the boundaries of Madison County under the State Tax Acts specified in subsection (a) of this Section and provided further that, beginning July 1, 2008, the provisions of subsection (b) shall no longer apply with respect to such tax receipts from Madison County.
(b-7) Beginning July 1, 2018, notwithstanding the other provisions of this Section, instead of the Comptroller making monthly transfers from the General Revenue Fund to the Downstate Public Transportation Fund, the Department of Revenue shall deposit the designated fraction of the net revenue realized from collections under the Retailers' Occupation Tax Act, the Service Occupation Tax Act, the Use Tax Act, and the Service Use Tax Act directly into the Downstate Public Transportation Fund.
(c) The Department shall certify to the Department of Revenue the eligible participants under this Article and the territorial boundaries of such participants for the purposes of the Department of Revenue in subsections (a) and (b) of this Section.
(d) For the purposes of this Article, beginning in fiscal year 2009 the General Assembly shall appropriate an amount from the Downstate Public Transportation Fund equal to the sum total funds projected to be paid to the participants pursuant to Section 2-7. If the General Assembly fails to make appropriations sufficient to cover the amounts projected to be paid pursuant to Section 2-7, this Act shall constitute an irrevocable and continuing appropriation from the Downstate Public Transportation Fund of all amounts necessary for those purposes.
(e) Notwithstanding anything in this Section to the contrary, amounts transferred from the General Revenue Fund to the Downstate Public Transportation Fund pursuant to this Section shall not exceed $169,000,000 in State fiscal year 2012.
(Source: P.A. 100-363, eff. 7-1-18.)

(30 ILCS 740/2-4) (from Ch. 111 2/3, par. 664)
Sec. 2-4. The Department shall establish forms for the reporting of projected and actual operating deficits and expenses and other required information by the participants, and has the power to promulgate rules and regulations for the filing of such reports within the limitations set out in Sections 2-5, 2-6 and 2-7.
(Source: P.A. 82-783.)

(30 ILCS 740/2-5) (from Ch. 111 2/3, par. 665)
Sec. 2-5. Each participant making application for grants pursuant to this Article shall submit to the Department at the time of making such application, on forms provided by the Department: (a) an estimate of projected operating deficits and a separate statement of eligible operating expenses and an estimate of all projected operating income or revenues; and (b) a program of proposed expenditures; all such submittals to be for the period of such grant. The program of proposed expenditures shall be directly related to the operation, maintenance or improvement of an existing system of public transportation serving the residents of the participant, and shall include the proposed expenditures for eligible operating expenses.
For Fiscal Year 1980 grant applications shall be submitted to the Department within 60 days of the effective date of this amendatory Act of 1979. Beginning with Fiscal Year 1981 and thereafter, grant applications shall be submitted to the Department by April 1 of the preceding fiscal year.
(Source: P.A. 82-783.)

(30 ILCS 740/2-5.1)
Sec. 2-5.1. Additional requirements.
(a) Any unit of local government that becomes a participant on or after the effective date of this amendatory Act of the 94th General Assembly shall, in addition to any other requirements under this Article, meet all of the following requirements when applying for grants under this Article:
(1) The grant application must demonstrate the

participant's plan to provide general public transportation with an emphasis on persons with disabilities and elderly and economically disadvantaged populations.

(2) The grant application must demonstrate the

participant's plan for interagency coordination that, at a minimum, allows the participation of all State-funded and federally-funded agencies and programs with transportation needs in the proposed service area in the development of the applicant's public transportation program.

(3) Any participant serving a nonurbanized area that

is not receiving Federal Section 5311 funding must meet the operating and safety compliance requirements as set forth in that federal program.

(4) The participant is required to hold public

hearings to allow comment on the proposed service plan in all municipalities with populations of 1,500 inhabitants or more within the proposed service area.

(b) Service extensions by any participant after July 1, 2005 by either annexation or intergovernmental agreement must meet the 4 requirements of subsection (a).
(c) In order to receive funding, the Department shall certify that the participant has met the requirements of this Section. Funding priority shall be given to service extension, multi-county, and multi-jurisdictional projects.
(d) The Department shall develop an annual application process for existing or potential participants to request an initial appropriation or an appropriation exceeding the formula amount found in subsection (b-10) of Section 2-7 for funding service in new areas in the next fiscal year. The application shall include, but not be limited to, a description of the new service area, proposed service in the new area, and a budget for providing existing and new service. The Department shall review the application for reasonableness and compliance with the requirements of this Section, and, if it approves the application, shall recommend to the Governor an appropriation for the next fiscal year in an amount sufficient to provide 65% of projected eligible operating expenses associated with a new participant's service area or the portion of an existing participant's service area that has been expanded by annexation or intergovernmental agreement. The recommended appropriation for the next fiscal year may exceed the formula amount found in subsection (b-10) of Section 2-7.
(Source: P.A. 99-143, eff. 7-27-15.)

(30 ILCS 740/2-6) (from Ch. 111 2/3, par. 666)
Sec. 2-6. Allocation of funds.
(a) With respect to all participants other than any Metro-East Transit District participant, the Department shall allocate the funds to be made available to each participant under this Article for the following fiscal year and shall notify the chief official of each participant not later than the first day of the fiscal year of this amount. For Fiscal Year 1975, notification shall be made not later than January 1, 1975, of the amount of such allocation. In determining the allocation for each participant, the Department shall estimate the funds available to the participant from the Downstate Public Transportation Fund for the purposes of this Article during the succeeding fiscal year, and shall allocate to each participant the amount attributable to it which shall be the amount paid into the Downstate Public Transportation Fund under Section 2-3 from within its boundaries. Said allocations may be exceeded for participants receiving assistance equal to one-third of their eligible operating expenses, only if an allocation is less than one-third of such participant's eligible operating expenses, provided, however, that no other participant is denied its one-third of eligible operating expenses. Beginning in Fiscal Year 1997, said allocation may be exceeded for participants receiving assistance equal to the percentage of their eligible operating expenses provided for in paragraph (b) of Section 2-7, only if allocation is less than the percentage of such participant's eligible operating expenses provided for in paragraph (b) of Section 2-7, provided however, that no other participant is denied its percentage of eligible operating expenses.
(b) With regard to any Metro-East Transit District organized under the Local Mass Transit District Act and serving one or more of the Counties of Madison, Monroe and St. Clair during Fiscal Year 1989, the Department shall allocate the funds to be made available to each participant for the following and succeeding fiscal years and shall notify the chief official of each participant not later than the first day of the fiscal year of this amount. Beginning July 1, 2005, and ending June 30, 2008, the Department shall allocate the amount paid into the Metro-East Public Transportation Fund to the District serving primarily the County of Madison.
(Source: P.A. 94-70, eff. 6-22-05; 95-708, eff. 1-18-08.)

(30 ILCS 740/2-7) (from Ch. 111 2/3, par. 667)
Sec. 2-7. Quarterly reports; annual audit.
(a) Any Metro-East Transit District participant shall, no later than 60 days following the end of each quarter of any fiscal year, file with the Department on forms provided by the Department for that purpose, a report of the actual operating deficit experienced during that quarter. The Department shall, upon receipt of the quarterly report, determine whether the operating deficits were incurred in conformity with the program of proposed expenditures approved by the Department pursuant to Section 2-11. Any Metro-East District may either monthly or quarterly for any fiscal year file a request for the participant's eligible share, as allocated in accordance with Section 2-6, of the amounts transferred into the Metro-East Public Transportation Fund.
(b) Each participant other than any Metro-East Transit District participant shall, 30 days before the end of each quarter, file with the Department on forms provided by the Department for such purposes a report of the projected eligible operating expenses to be incurred in the next quarter and 30 days before the third and fourth quarters of any fiscal year a statement of actual eligible operating expenses incurred in the preceding quarters. Except as otherwise provided in subsection (b-5), within 45 days of receipt by the Department of such quarterly report, the Comptroller shall order paid and the Treasurer shall pay from the Downstate Public Transportation Fund to each participant an amount equal to one-third of such participant's eligible operating expenses; provided, however, that in Fiscal Year 1997, the amount paid to each participant from the Downstate Public Transportation Fund shall be an amount equal to 47% of such participant's eligible operating expenses and shall be increased to 49% in Fiscal Year 1998, 51% in Fiscal Year 1999, 53% in Fiscal Year 2000, 55% in Fiscal Years 2001 through 2007, and 65% in Fiscal Year 2008 and thereafter; however, in any year that a participant receives funding under subsection (i) of Section 2705-305 of the Department of Transportation Law (20 ILCS 2705/2705-305), that participant shall be eligible only for assistance equal to the following percentage of its eligible operating expenses: 42% in Fiscal Year 1997, 44% in Fiscal Year 1998, 46% in Fiscal Year 1999, 48% in Fiscal Year 2000, and 50% in Fiscal Year 2001 and thereafter. Any such payment for the third and fourth quarters of any fiscal year shall be adjusted to reflect actual eligible operating expenses for preceding quarters of such fiscal year. However, no participant shall receive an amount less than that which was received in the immediate prior year, provided in the event of a shortfall in the fund those participants receiving less than their full allocation pursuant to Section 2-6 of this Article shall be the first participants to receive an amount not less than that received in the immediate prior year.
(b-5) (Blank.)
(b-10) On July 1, 2008, each participant shall receive an appropriation in an amount equal to 65% of its fiscal year 2008 eligible operating expenses adjusted by the annual 10% increase required by Section 2-2.04 of this Act. In no case shall any participant receive an appropriation that is less than its fiscal year 2008 appropriation. Every fiscal year thereafter, each participant's appropriation shall increase by 10% over the appropriation established for the preceding fiscal year as required by Section 2-2.04 of this Act.
(b-15) Beginning on July 1, 2007, and for each fiscal year thereafter, each participant shall maintain a minimum local share contribution (from farebox and all other local revenues) equal to the actual amount provided in Fiscal Year 2006 or, for new recipients, an amount equivalent to the local share provided in the first year of participation. The local share contribution shall be reduced by an amount equal to the total amount of lost revenue for services provided under Section 2-15.2 and Section 2-15.3 of this Act.
(b-20) Any participant in the Downstate Public Transportation Fund may use State operating assistance pursuant to this Section to provide transportation services within any county that is contiguous to its territorial boundaries as defined by the Department and subject to Departmental approval. Any such contiguous-area service provided by a participant after July 1, 2007 must meet the requirements of subsection (a) of Section 2-5.1.
(c) No later than 180 days following the last day of the Fiscal Year each participant shall provide the Department with an audit prepared by a Certified Public Accountant covering that Fiscal Year. For those participants other than a Metro-East Transit District, any discrepancy between the grants paid and the percentage of the eligible operating expenses provided for by paragraph (b) of this Section shall be reconciled by appropriate payment or credit. In the case of any Metro-East Transit District, any amount of payments from the Metro-East Public Transportation Fund which exceed the eligible deficit of the participant shall be reconciled by appropriate payment or credit.
(Source: P.A. 94-70, eff. 6-22-05; 95-708, eff. 1-18-08; 95-906, eff. 8-26-08.)

(30 ILCS 740/2-9) (from Ch. 111 2/3, par. 669)
Sec. 2-9. Each program of proposed expenditures shall, in the case of a system of public transportation owned and operated by a participant, undertake to meet operating deficits directly. Grants to a participant may be made for services provided through purchase of service agreements with a provider of public transportation services.
(Source: P.A. 82-783.)

(30 ILCS 740/2-10) (from Ch. 111 2/3, par. 670)
Sec. 2-10. Cooperative projects. Nothing in this Act shall prohibit any participant from including in a program of proposed expenditures funding for a portion of a cooperative public transportation project or purpose, the total cost of which is shared among one or more other participants or other financial contributors, as long as the residents of the participant are served by any such project or purpose.
(Source: P.A. 82-783.)

(30 ILCS 740/2-11) (from Ch. 111 2/3, par. 671)
Sec. 2-11. The Department shall review and approve or disapprove within 45 days of receipt each program of proposed expenditures submitted by any participant pursuant to the provisions of Section 2-5. The Department may disapprove a program of proposed expenditures or portions thereof only for the following reasons:
(a) A finding that expenditures are proposed for projects or purposes which are not in compliance with Section 2-5; or
(b) A finding that expenditures are proposed for projects or purposes which are in conflict with established comprehensive transportation plans for a participant or a region of which it is a part; or
(c) In Fiscal Year 1980, with regard to the participants which have not received State operating assistance prior to the effective date of this amendatory Act of 1979, a finding by the Department that a proposed program submitted by such participant or any portion thereof is not in the public interest in that levels or kinds of service proposed exceeds the reasonable needs of the community served by such participant as demonstrated in the transportation development plan for such community or other studies and information available to the Department.
(Source: P.A. 82-783.)

(30 ILCS 740/2-12) (from Ch. 111 2/3, par. 672)
Sec. 2-12. Disapproval of program. Upon disapproval of any program of proposed expenditures, the Department shall so notify the chief official of the participant having submitted such program, setting forth in detail the reasons for such disapproval. Thereupon, any such participant shall have 45 days from the date of receipt of such notice of disapproval by the Department to submit to the Department one or more amended programs of proposed expenditures.
(Source: P.A. 82-783.)

(30 ILCS 740/2-13) (from Ch. 111 2/3, par. 673)
Sec. 2-13. Review of amended programs. The Department shall review each amended program of proposed expenditures submitted to it pursuant to the provisions of Section 2-12 and may disapprove any such amended program of proposed expenditures only for the reasons and in the same fashion set forth in Section 2-11.
(Source: P.A. 82-783.)

(30 ILCS 740/2-14) (from Ch. 111 2/3, par. 674)
Sec. 2-14. Grants. (a) Upon a determination by the Department that any initial or amended program of proposed expenditures is in compliance with the provisions of this Act, and upon approval thereof, the Department shall enter into one or more grant agreements with and shall make grants to that participant as necessary to implement the adopted program of expenditures.
(b) All grants by the Department pursuant to this Act shall be administered upon such conditions as the Secretary of Transportation shall determine, consistent with the provisions and purpose of this Act.
(Source: P.A. 82-783.)

(30 ILCS 740/2-15) (from Ch. 111 2/3, par. 675.1)
Sec. 2-15. Residual fund balance.
(a) Except as otherwise provided in this Section, all funds which remain in the Downstate Public Transportation Fund or the Metro-East Public Transportation Fund after the payment of the fourth quarterly payment to participants other than Metro-East Transit District participants and the last monthly payment to Metro-East Transit participants in each fiscal year shall be transferred (i) to the General Revenue Fund through fiscal year 2008 and (ii) to the Downstate Transit Improvement Fund for fiscal year 2009 and each fiscal year thereafter. Transfers shall be made no later than 90 days following the end of such fiscal year. Beginning fiscal year 2010, all moneys each year in the Downstate Transit Improvement Fund, held solely for the benefit of the participants in the Downstate Public Transportation Fund and shall be appropriated to the Department to make competitive capital grants to the participants of the respective funds. However, such amount as the Department determines to be necessary for (1) allocation to participants for the purposes of Section 2-7 for the first quarter of the succeeding fiscal year and (2) an amount equal to 2% of the total allocations to participants in the fiscal year just ended to be used for the purpose of audit adjustments shall be retained in such Funds to be used by the Department for such purposes.
(b) Notwithstanding any other provision of law, in addition to any other transfers that may be provided by law, on July 1, 2011, or as soon thereafter as practical, the State Comptroller shall direct and the State Treasurer shall transfer the remaining balance from the Metro East Public Transportation Fund into the General Revenue Fund. Upon completion of the transfers, the Metro East Public Transportation Fund is dissolved, and any future deposits due to that Fund and any outstanding obligations or liabilities of that Fund pass to the General Revenue Fund.
(Source: P.A. 97-72, eff. 7-1-11.)

(30 ILCS 740/2-15.1) (from Ch. 111 2/3, par. 676)
Sec. 2-15.1. Beginning July 1, 1992, every participant, as defined in Section 2-2.02 (1)(a), shall require all gasoline burning motor vehicles operated under its jurisdiction to use, if capable, fuel containing ethanol blended gasoline.
(Source: P.A. 87-373.)

(30 ILCS 740/2-15.2)
Sec. 2-15.2. Free services; eligibility.
(a) Notwithstanding any law to the contrary, no later than 60 days following the effective date of this amendatory Act of the 95th General Assembly and until subsection (b) is implemented, any fixed route public transportation services provided by, or under grant or purchase of service contracts of, every participant, as defined in Section 2-2.02 (1)(a), shall be provided without charge to all senior citizen residents of the participant aged 65 and older, under such conditions as shall be prescribed by the participant.
(b) Notwithstanding any law to the contrary, no later than 180 days following the effective date of this amendatory Act of the 96th General Assembly, any fixed route public transportation services provided by, or under grant or purchase of service contracts of, every participant, as defined in Section 2-2.02 (1)(a), shall be provided without charge to senior citizens aged 65 and older who meet the income eligibility limitation set forth in subsection (a-5) of Section 4 of the Senior Citizens and Persons with Disabilities Property Tax Relief Act, under such conditions as shall be prescribed by the participant. The Department on Aging shall furnish all information reasonably necessary to determine eligibility, including updated lists of individuals who are eligible for services without charge under this Section. Nothing in this Section shall relieve the participant from providing reduced fares as may be required by federal law.
(Source: P.A. 99-143, eff. 7-27-15.)

(30 ILCS 740/2-15.3)
Sec. 2-15.3. Transit services for individuals with disabilities. Notwithstanding any law to the contrary, no later than 60 days following the effective date of this amendatory Act of the 95th General Assembly, all fixed route public transportation services provided by, or under grant or purchase of service contract of, any participant shall be provided without charge to all persons with disabilities who meet the income eligibility limitation set forth in subsection (a-5) of Section 4 of the Senior Citizens and Persons with Disabilities Property Tax Relief Act, under such procedures as shall be prescribed by the participant. The Department on Aging shall furnish all information reasonably necessary to determine eligibility, including updated lists of individuals who are eligible for services without charge under this Section.
(Source: P.A. 99-143, eff. 7-27-15.)

(30 ILCS 740/2-16) (from Ch. 111 2/3, par. 677)
Sec. 2-16. (a) Pursuant to appropriation therefor, the Department may enter into grant agreements with and make grants to counties and any private nonprofit corporation providing public transportation services and receiving Rural Highway Public Transportation Demonstration Program Funds from the federal Department of Transportation during the Fiscal Year ending June 30, 1979, for operating deficits incurred in providing public transportation to rural areas. Such program of grants shall be known as the Rural Highway Public Transportation Assistance-Demonstration Project. Grants made pursuant to this Section shall be made only in connection with grants from the Federal government or any department or agency thereof.
(b) No grants may be made by the Department pursuant to this Section for costs incurred for providing public transportation services, routes or projects prior to July 1, 1979.
(c) No county board or private nonprofit corporation shall be reimbursed for public transportation operations which interfere with or which are in competition with existing public transportation service.
(Source: P.A. 82-783.)

(30 ILCS 740/2-17) (from Ch. 111 2/3, par. 678)
Sec. 2-17. County authorization to provide public transportation and to apply for grants in connection therewith. (a) Any county or counties may, by ordinance, operate or otherwise provide for public transportation within such county or counties. In order to so provide for such public transportation, any county or counties may enter into agreements with any individual, corporation or other person or private or public entity to operate or otherwise assist in the provision of such public transportation services. Upon the execution of an agreement for the operation of such public transportation, the operator shall file 3 copies of such agreement certified by the clerk of the county executing the same with the Illinois Commerce Commission. Thereafter the Illinois Commerce Commission shall enter an order directing compliance by the operator with the provisions of Sections 55a and 55b of "An Act concerning public utilities", approved June 28, 1921, as amended.
(b) Any county may apply for, accept and expend grants, loans or other funds from the State of Illinois or any department or agency thereof, from any unit of local government, from the federal government or any department or agency thereof, or from any other person or entity, for use in connection with any public transportation provided pursuant to this Section.
(Source: P.A. 82-783.)

(30 ILCS 740/2-18) (from Ch. 111 2/3, par. 680)
Sec. 2-18. Exemption from regulation. Rural transportation assistance-demonstration projects shall not be subject to regulation by the Illinois Commerce Commission except as provided by paragraph (a) of Section 2-17 of this Act.
(Source: P.A. 82-783.)



Article III - Nonurbanized Area Public Transportation Assistance

(30 ILCS 740/Art. III heading)

(30 ILCS 740/3-1) (from Ch. 111 2/3, par. 681)
Sec. 3-1. As used in this Article, unless the context clearly requires otherwise, the following words and phrases have the meanings ascribed to them in Sections 3-1.01 through 3-1.09.
(Source: P.A. 83-1471.)

(30 ILCS 740/3-1.01) (from Ch. 111 2/3, par. 682)
Sec. 3-1.01. "Department" means the Illinois Department of Transportation.
(Source: P.A. 82-783.)

(30 ILCS 740/3-1.02) (from Ch. 111 2/3, par. 683)
Sec. 3-1.02. "Participant" means any county located outside the boundaries of the Regional Transportation Authority as established under the Regional Transportation Authority Act and outside the Bi-State Metropolitan Development District established under an Act approved July 26, 1949, except that beginning, July 1, 1987 the counties within the boundaries of the Bi-State Metropolitan Development District may be eligible for capital assistance only, or within such county any municipality with 20,000 or more population that is not included in an urbanized area or the boundaries of a local mass transit district; or within such county any municipality with 20,000 or less population receiving State mass transportation operating assistance under the Downstate Public Transportation Act during Fiscal Year 1979; or within such county or counties a local mass transit district organized under the local Mass Transit District Act which is not included in an urbanized area or the boundaries of a local mass transit district which includes an urbanized area; provided, however, that no such entity shall be eligible to participate unless it agrees to adhere to the regulations and requirements of the Secretary of Transportation of the federal Department of Transportation affecting Section 18 assistance or any other conditions as deemed reasonable and necessary by the Illinois Department of Transportation.
(Source: P.A. 87-1235.)

(30 ILCS 740/3-1.03) (from Ch. 111 2/3, par. 684)
Sec. 3-1.03. "Operating deficits" means the amount by which eligible operating expenses exceed revenues from nonreimbursable fares, rental of properties, advertising, and any other amounts collected or received in the process of providing public transportation under this Article which, under standard accounting practices for the providing of public transportation are properly classified as operating revenue or operating income attributable to providing public transportation under this Article. For purposes of determining operating deficits, operating revenue or operating income shall not include such funds as the Department may determine consistent with federal Department of Transportation regulations and requirements affecting Section 18.
(Source: P.A. 82-783.)

(30 ILCS 740/3-1.04) (from Ch. 111 2/3, par. 685)
Sec. 3-1.04. "Eligible operating expenses" means those expenses required to provide public transportation, including drivers wages and benefits, mechanics wages and benefits, contract maintenance services, materials and supplies directly related to transit and maintenance of vehicles, fuels and lubricants, rentals or leases of vehicles, taxes other than income taxes, payment made for debt service (including principal and interest) on publicly owned equipment and facilities, and any other expenditure which is an operating expense according to standard accounting practices for the providing of public transportation and which is not defined as an "eligible administrative expense" by Section 3-1.09 of this Article.
"Eligible operating expenses" shall not include allowances: (a) for depreciation whether funded or unfunded; (b) for amortization of any intangible costs; (c) for debt service on capital acquired with the assistance of capital grant funds provided by the State of Illinois; (d) for profits or return on investments; (e) for excessive payment to associated entities; (f) for cost reimbursed under Sections 6 and 8 of the "Urban Mass Transportation Act of 1964", as amended; (g) for entertainment expenses; (h) for charter expenses; (i) for fines and penalties; (j) for charitable donations; (k) for interest expense on long term borrowing and debt retirement other than on publicly owned equipment or facilities; (l) for income taxes; (m) for expenses defined as "eligible administrative expenses" in Section 3-1.09 of this Article; or (n) for such other expenses as the Department may determine consistent with federal Department of Transportation regulations and requirements.
(Source: P.A. 91-357, eff. 7-29-99.)

(30 ILCS 740/3-1.05) (from Ch. 111 2/3, par. 686)
Sec. 3-1.05. "Public Transportation" means the transportation or conveyance of persons within nonurbanized areas within the service area of each participant as approved by the Department by means available to the general public or groups of the general public with special needs.
(Source: P.A. 82-783.)

(30 ILCS 740/3-1.06) (from Ch. 111 2/3, par. 687)
Sec. 3-1.06. "Fiscal Year" means the fiscal year of the State of Illinois from July 1 to the next succeeding June 30 unless the intention is clearly stated to mean another fiscal year.
(Source: P.A. 82-783.)

(30 ILCS 740/3-1.07) (from Ch. 111 2/3, par. 688)
Sec. 3-1.07. "Section 18" means Section 18 of the "Urban Mass Transportation Act of 1964", as amended.
(Source: P.A. 82-783.)

(30 ILCS 740/3-1.08) (from Ch. 111 2/3, par. 689)
Sec. 3-1.08. "Capital expenses" means any expenditure of monies for equipment or facilities necessary for provision of public transportation services.
(Source: P.A. 82-783.)

(30 ILCS 740/3-1.09) (from Ch. 111 2/3, par. 689.1)
Sec. 3-1.09. "Eligible administrative expenses" means those expenses required to provide public transportation, other than those defined as "eligible operating expenses" in Section 3-1.04 of this Act, including, but not limited to, general, administrative and overhead costs such as salaries of the project director, office personnel such as secretary and bookkeeper, office supplies, facilities, rental, insurance, marketing, and interest on short-term loans for operating assistance. "Eligible administrative expenses" shall not include allowances: (a) for depreciation whether funded or unfunded; (b) for amortization of any intangible costs; (c) for debt service on capital acquired with the assistance of capital grant funds provided by the State of Illinois; (d) for profits or return on investments; (e) for excessive payment to associated entities; (f) for costs reimbursed under Sections 6 and 8 of the "Urban Mass Transportation Act of 1964", as amended; (g) for entertainment expenses; (h) for charter expenses; (i) for fines and penalties; (j) for charitable donations; (k) for interest expense on long term borrowing and debt retirement other than on publicly owned equipment or facilities; (l) for income taxes; (m) for those expenses defined as "eligible operating expenses" under Section 3-1.04 of this Article; or (n) for such other expenses as the Department may determine consistent with federal Department of Transportation regulations and requirements.
(Source: P.A. 91-357, eff. 7-29-99.)

(30 ILCS 740/3-2) (from Ch. 111 2/3, par. 690)
Sec. 3-2. The Department shall establish forms for the reporting of projected and actual operating deficits, operating expenses and administrative expenses and expenses and other required information by the participants, and has the power to promulgate rules and regulations implementing this Article.
(Source: P.A. 83-1471.)

(30 ILCS 740/3-3) (from Ch. 111 2/3, par. 691)
Sec. 3-3. Each participant applying for a grant pursuant to this Article shall submit a formal application to the Department on forms provided by the Department. An application for operating assistance shall include: (a) an estimate of projected administrative expenses; (b) an estimate of projected operating deficits (including a separate statement of eligible operating expenses and an estimate of all projected operating income or revenues); (c) a program of proposed expenditures; (d) a certification to the Department by the participant that it will supply or cause to be supplied funds, which together with funds made available under this Article will be sufficient to meet the total eligible operating expenses and (e) such other information, undertakings and representations as the Department may require. An application for capital assistance shall include: (a) a description of the project for which the capital expenditure is to be made, including the estimated costs for such project; (b) a certification by the participant that it will supply or cause to be supplied funds, which together with funds made available under this Article, will be sufficient to meet the total project cost; and (c) such other information, undertakings and representations as the Department may require.
For Fiscal Year 1980 preliminary grant requests containing such information as the Department may require shall be submitted to the Department within 30 days after the promulgation of rules and regulations implementing the nonurbanized area public transportation assistance program. Formal application shall be submitted to the Department in accordance with dates established by the Department and published in such rules and regulations. For Fiscal Year 1981 and thereafter a preliminary request shall be submitted no later than April 1 of the year immediately preceding such Fiscal Year. Formal application shall be submitted to the Department by July 1 of such year.
(Source: P.A. 83-1471.)

(30 ILCS 740/3-4) (from Ch. 111 2/3, par. 692)
Sec. 3-4. The Department is authorized to receive Section 18 funds and to make grants for operating and capital assistance to participants which are eligible to receive such funds. Such grants shall not exceed funds to be made available to the State from the federal government for such purposes. Of funds appropriated in any fiscal year for participants which are not eligible for assistance under Article II of this Act, the Department shall apportion 75% of such funds among regions established by the Department. Such distribution shall be calculated on the basis of nonurbanized area population located outside of the boundaries of eligible participants under Article II of this Act, square miles of land, and the percentage of transportation of disadvantaged persons.
Grants of the funds apportioned may be made for operating assistance to participants within any region in an aggregate amount not to exceed the amount apportioned to such region. Grants of funds not apportioned may be made for operating or capital assistance for participants in any region.
(Source: P.A. 82-783.)

(30 ILCS 740/3-5) (from Ch. 111 2/3, par. 693)
Sec. 3-5. Each participant receiving operating assistance shall, no later than 30 days following the end of each quarter of any Fiscal Year, file with the Department on forms provided by the Department for that purpose, a report of the actual operating deficit and actual eligible administrative expenses experienced during that quarter. The Department shall, upon receipt of the quarterly report, and upon determining that such operating deficits and eligible administrative expenses were incurred in conformity with the program of proposed expenditures approved by the Department pursuant to Section 3-8, pay to the participant such portion as may be determined under Section 3-9.
(Source: P.A. 83-1471.)

(30 ILCS 740/3-6) (from Ch. 111 2/3, par. 694)
Sec. 3-6. Each program of proposed expenditures shall, in the case of a system of public transportation owned and operated by a participant, undertake to meet operating deficits and eligible administrative expenses directly. Grants may be made for services provided through purchase of service agreements with a provider of public transportation services.
(Source: P.A. 83-1471.)

(30 ILCS 740/3-7) (from Ch. 111 2/3, par. 695)
Sec. 3-7. Nothing in this Article shall prohibit any participant from including in a program of proposed expenditures and eligible administrative expenses funding for a portion of a cooperative public transportation project or purpose, the total cost of which is shared among one or more other participants or other financial contributors.
(Source: P.A. 83-1471.)

(30 ILCS 740/3-8) (from Ch. 111 2/3, par. 696)
Sec. 3-8. The Department shall review and approve or disapprove within 60 days of receipt, each formal application submitted by any participant under Section 3-3. The Department shall consider the following factors in its review of any application:
(a) the level of need for the proposed project;
(b) the fiscal, managerial and operating capability of the proposed operator of the service; and
(c) the amount apportioned to the region.
If more than one application is received from within one county, the Department may require the submittal of a joint application.
(Source: P.A. 82-783.)

(30 ILCS 740/3-9) (from Ch. 111 2/3, par. 697)
Sec. 3-9. (a) Upon a determination by the Department that a proposed project is in compliance with the provisions of this Article, and upon approval thereof by the Department and the federal Department of Transportation, the Department shall enter into one or more grant agreements with and shall make grants to that participant as necessary to implement the adopted project.
(b) All grants by the Department pursuant to this Article shall be administered upon such conditions as the Secretary of Transportation shall determine, consistent with the provisions and purposes of this Article and consistent with Section 18 and the federal Department of Transportation regulations and requirements thereunder.
The Department may make grants to any participant for an amount not to exceed 50% of the projected operating deficit, 80% of the projected eligible administrative expenses and/or 80% of any proposed capital expenditure upon the participant paying or committing for payment funds which, together with funds available under this Article, will be sufficient to meet the total eligible operating expenses or the total project costs, as the case may be, as set forth in the Agreement between the Department and the participant.
(c) Payment and/or reimbursement for services provided by a participant shall not exceed the difference between the total of eligible operating expense plus the eligible administrative expenses for the service and the amounts received by the participant for such services from any other source.
(d) In addition to the grant of Section 18 moneys provided for in subsection (b) above, the Department shall make grants from State moneys to any participant who is eligible to receive federal operating assistance funds under Section 18, in an amount not to exceed 25% of its operating deficit, excepting those participants eligible to receive funds under Article II of the Downstate Public Transportation Act during fiscal year 1990 or any year thereafter.
(Source: P.A. 86-1005.)

(30 ILCS 740/3-10) (from Ch. 111 2/3, par. 698)
Sec. 3-10. This Article is repealed June 30, 1983, or at such time as Section 18 funds cease to be available to the State from the federal government, whichever is later.
(Source: P.A. 82-783.)



Article IV - Urbanized Area Public Transportation Assistance

(30 ILCS 740/Art. IV heading)

(30 ILCS 740/4-1) (from Ch. 111 2/3, par. 699)
Sec. 4-1. As used in this Article, unless the context clearly requires otherwise, the following words and phrases have the meanings ascribed to them in Section 4-1.1 through 4-1.12.
(Source: P.A. 86-16.)

(30 ILCS 740/4-1.1) (from Ch. 111 2/3, par. 699.1)
Sec. 4-1.1. "Department" means the Illinois Department of Transportation.
(Source: P.A. 86-16.)

(30 ILCS 740/4-1.2) (from Ch. 111 2/3, par. 699.2)
Sec. 4-1.2. "Secretary" means the Illinois Secretary of Transportation.
(Source: P.A. 86-16.)

(30 ILCS 740/4-1.3) (from Ch. 111 2/3, par. 699.3)
Sec. 4-1.3. "Public transportation" means the transportation or conveyance of persons by means available to the general public including groups of the general public with special needs (1) within the urbanized area, or (2) in the nonurbanized areas within the service area of each participant as approved by the Department, except for transportation by automobiles not used for conveyance of the general public as passengers.
(Source: P.A. 86-16.)

(30 ILCS 740/4-1.4) (from Ch. 111 2/3, par. 699.4)
Sec. 4-1.4. "Fiscal year" means the fiscal year of the State of Illinois from July 1 to the next succeeding June 30 unless the intention is clearly stated to mean another fiscal year.
(Source: P.A. 86-16.)

(30 ILCS 740/4-1.5) (from Ch. 111 2/3, par. 699.5)
Sec. 4-1.5. "Federal fiscal year" means the fiscal year of the U.S. Department of Transportation from October 1 to the next succeeding September 30.
(Source: P.A. 86-16.)

(30 ILCS 740/4-1.6) (from Ch. 111 2/3, par. 699.6)
Sec. 4-1.6. "UMTA Section 9" means Section 9 of the federal Urban Mass Transportation Act of 1964, as now or hereafter amended.
(Source: P.A. 86-16.)

(30 ILCS 740/4-1.7) (from Ch. 111 2/3, par. 699.7)
Sec. 4-1.7. "Participant" means (1) a city, village or incorporated town, or a local mass transit district organized under the Local Mass Transit District Act, that is named as a designated recipient by the Governor, or is eligible to receive federal UMTA Section 9 funds, or (2) the recipient designated by the Governor within the Bi-State Metropolitan Development District; provided that such entity is all located outside the boundaries of the Regional Transportation Authority as established pursuant to the Regional Transportation Authority Act, as amended, and has formally requested to participate in the program defined in this Article. However, no such entity shall be eligible to participate unless it agrees to adhere to the regulations and requirements of the Secretary of Transportation of the federal Department of Transportation affecting UMTA Section 9 assistance or any other conditions that are deemed reasonable and necessary by the Illinois Department of Transportation.
(Source: P.A. 86-16.)

(30 ILCS 740/4-1.8) (from Ch. 111 2/3, par. 699.8)
Sec. 4-1.8. "Eligible grant activities" means operating deficits, or the planning, acquisition, construction, improvement and operating costs of facilities, equipment and associated capital maintenance items used in mass transportation service, including crime prevention and security, which may be acquired through either lease or purchase; and other expenditures which the Department determines to be consistent with federal Department of Transportation regulations and requirements.
(Source: P.A. 86-16.)

(30 ILCS 740/4-1.9) (from Ch. 111 2/3, par. 699.9)
Sec. 4-1.9. "Transportation improvement program" means a staged, multiyear program of capital and operating assistance projects which meets federal requirements implementing the transportation planning process.
(Source: P.A. 86-16.)

(30 ILCS 740/4-1.10) (from Ch. 111 2/3, par. 699.10)
Sec. 4-1.10. "Eligible operating expenses" means direct labor, material and overhead expenses incurred on an accrual basis by an operator to provide mass transportation service in the urbanized area during one local fiscal year, including expenses for contractual services directly incident to the management and operation of transportation services, which are not otherwise reimbursed, and any expenditure which is an operating expense according to standard accounting practices for the providing of public transportation and which the Secretary may determine, consistent with federal Department of Transportation regulations and requirements.
(Source: P.A. 86-16.)

(30 ILCS 740/4-1.11) (from Ch. 111 2/3, par. 699.11)
Sec. 4-1.11. "Operating revenues" means income from nonreimbursable fares, rental of properties, advertising, local and state funds contributed to meet eligible operating expenses, and any other amounts collected or received in the process of providing public transportation under this Article, and any revenue which is an operating revenue according to standard accounting practices for the providing of public transportation and which the Secretary may determine, consistent with the federal Department of Transportation regulations and requirements.
(Source: P.A. 86-16.)

(30 ILCS 740/4-1.12) (from Ch. 111 2/3, par. 699.12)
Sec. 4-1.12. "Operating deficits" means the amount by which eligible operating expenses exceed eligible operating revenues. For purposes of determining operating deficits, such funds shall be included which the Department may determine, consistent with federal Department of Transportation or other applicable federal regulations and requirements affecting UMTA Section 9.
(Source: P.A. 86-16.)

(30 ILCS 740/4-2) (from Ch. 111 2/3, par. 699.13)
Sec. 4-2. (a) The Department is authorized to receive UMTA Section 9 funds and to make grants for eligible grant activities to participants which are eligible to receive such funds in accordance with federal regulations and requirements affecting UMTA Section 9. Such grants shall not exceed the funds to be made available to the State from the federal government for such purposes.
(b) The Department shall establish forms for the submittal of applications, and the reporting of projected and actual eligible grant activities and other required information by the participants, and may promulgate rules and regulations implementing this Article.
(c) Each participant applying for a grant pursuant to this Article shall submit a formal application to the Department. An application for assistance shall include all information which is required under the federal regulations and requirements affecting UMTA Section 9 assistance. For federal fiscal year 1991 and thereafter, an operating assistance application shall be submitted no later than April 1 of the year immediately preceding such fiscal year. An approved Transportation Improvement Program shall be submitted to the Department by July 1 of such year.
(d) Each participant shall undertake to meet operating deficits directly. Nothing in this Article shall prohibit any participant from including, in a program of proposed expenditures, funding for a portion of a cooperative public transportation project or purpose, the total cost of which is shared among one or more other participants or other financial contributors.
(Source: P.A. 86-16.)

(30 ILCS 740/4-3) (from Ch. 111 2/3, par. 699.14)
Sec. 4-3. (a) Upon determining (1) that a participant's proposed project is in compliance with the provisions of this Article, (2) that the proposed project or purpose is not in conflict with established comprehensive transportation plans for a participant or a region of which it is a part, and (3) the amount of available funds, the Department shall enter into one or more grant agreements with and shall make grants to that participant as necessary to implement the adopted project.
(b) All grants by the Department pursuant to this Article shall be administered upon such conditions as the Secretary shall determine, consistent with the provisions and purposes of this Article and consistent with UMTA Section 9 and the federal Department of Transportation regulations and requirements thereunder.
(Source: P.A. 86-16.)

(30 ILCS 740/4-4) (from Ch. 111 2/3, par. 699.15)
Sec. 4-4. (a) The Department may make grants to any participant for an amount not to exceed the authorized percentage of eligible grant activity expenditures as set forth in UMTA Section 9, upon the participant paying or committing for payment funds which, together with funds available under this Article, will be sufficient to meet the total eligible expenditures, as set forth in the agreement between the Department and the participant.
(b) Grant payment and reimbursement shall not exceed the difference between the total of eligible expenses for the project and the amounts received by the participant for such project from any other source.
(c) Each participant receiving operating assistance shall, no later than 30 days following the end of each quarter of each federal fiscal year, file with the Department on forms determined by the Department a report of actual operating revenues and expenses experienced during that quarter, and a narrative report of other eligible grant activities up to the end of that quarter. The Department shall, upon receipt of the quarterly report, pay to the participant such portion of its operating deficits as the Department determines to have been incurred in conformity with this Section.
(Source: P.A. 86-16.)

(30 ILCS 740/4-5) (from Ch. 111 2/3, par. 699.16)
Sec. 4-5. The grant program established under this Article shall be terminated when UMTA Section 9 funds cease to be available to the State from the federal government.
(Source: P.A. 86-16.)






30 ILCS 743/ - Intermodal Facilities Promotion Act.

(30 ILCS 743/1)
Sec. 1. Short title. This Act may be cited as the Intermodal Facilities Promotion Act.
(Source: P.A. 96-602, eff. 8-21-09.)

(30 ILCS 743/5)
Sec. 5. Purpose. The General Assembly has determined that it is in the interest of the State of Illinois to promote development that will protect, promote, and improve freight rail systems and their intermodal connections in Illinois and encourage the efficient development of those facilities.
(Source: P.A. 96-602, eff. 8-21-09.)

(30 ILCS 743/10)
Sec. 10. Definitions. As used in this Act:
"Agreement" means the agreement between an eligible developer and the Department under the provisions of Section 30 of this Act.
"Department" means the Department of Commerce and Economic Opportunity.
"Director" means the Director of Commerce and Economic Opportunity.
"Eligible developer" means an individual, partnership, corporation, or other entity that develops an intermodal terminal facility in the City of Joliet.
"Eligible employer" means an individual, partnership, corporation, or other entity that employs full-time employees at an intermodal terminal facility in the City of Joliet.
"Full-time employee" means an individual who is employed for consideration for at least 35 hours each week or who renders any other standard of service generally accepted by industry custom or practice as full-time employment. An individual for whom a W-2 is issued by a Professional Employer Organization (PEO) is a full-time employee if employed in the service of the eligible employer for consideration for at least 35 hours each week or who renders any other standard of service generally accepted by industry custom or practice as full-time employment.
"Incremental income tax" means the total amount withheld from the compensation of new employees under Article 7 of the Illinois Income Tax Act arising from employment by an eligible employer.
"Infrastructure" means roads, access roads, streets, bridges, sidewalks, water and sewer line extensions, water distribution and purification facilities, waste disposal systems, sewage treatment facilities, stormwater drainage and retention facilities, gas and electric utility line extensions, or other improvements that are essential to the development of the project that is the subject of an agreement.
"Intermodal terminal facility" means a cohesively planned project consisting of at least 2,000 acres of land, improvements to that land, equipment, and appliances necessary for the receipt and transfer of goods between one mode of transportation and another and for the assembly and storage of those goods.
"New employee" means a full-time employee first employed by an eligible employer in the project that is the subject of an agreement between the Department and an eligible developer and who is hired after the eligible developer enters into the agreement, but does not include:
(1) an employee of the eligible employer who performs

a job that (i) existed for at least 6 months before the employee was hired and (ii) was previously performed by another employee;

(2) an employee of the eligible employer who was

previously employed in Illinois by a related member of the eligible employer and whose employment was shifted to the eligible employer after the eligible employer entered into the agreement; or

(3) a child, grandchild, parent, or spouse, other

than a spouse who is legally separated from the individual, of any individual who has a direct or an indirect ownership interest of at least 5% in the profits, capital, or value of the eligible employer.

Notwithstanding item (2) of this definition, an employee may be considered a new employee under the agreement if the employee performs a job that was previously performed by an employee who was:
(A) treated under the agreement as a new employee;

and

(B) promoted by the eligible employer to another job.
Notwithstanding any provision to the contrary, an employee employed in a part of the project that lies within a business district created pursuant to Division 74.3 of Article 11 of the Illinois Municipal Code or a redevelopment project area created pursuant to the Tax Increment Allocation Redevelopment Act shall not be considered a new employee.
"Professional Employer Organization" (PEO) means an employee leasing company, as defined in Section 206.1(A)(2) of the Illinois Unemployment Insurance Act.
"Related member" means a person or entity that, with respect to the eligible employer during any portion of the taxable year, is any one of the following:
(1) an individual stockholder, if the stockholder and

the members of the stockholder's family (as defined in Section 318 of the Internal Revenue Code) own directly, indirectly, beneficially, or constructively, in the aggregate, at least 50% of the value of the eligible employer's outstanding stock;

(2) a partnership, estate, or trust and any partner

or beneficiary, if the partnership, estate, or trust, and its partners or beneficiaries own directly, indirectly, or beneficially, or constructively, in the aggregate, at least 50% of the profits, capital, stock, or value of the eligible employer;

(3) a corporation, and any party related to the

corporation in a manner that would require an attribution of stock from the corporation to the party or from the party to the corporation under the attribution rules of Section 318 of the Internal Revenue Code, if the taxpayer owns directly, indirectly, beneficially, or constructively at least 50% of the value of the corporation's outstanding stock;

(4) a corporation and any party related to that

corporation in a manner that would require an attribution of stock from the corporation to the party or from the party to the corporation under the attribution rules of Section 318 of the Internal Revenue Code, if the corporation and all such related parties own in the aggregate at least 50% of the profits, capital, stock, or value of the eligible employer; or

(5) a person to or from whom there is attribution of

stock ownership in accordance with Section 1563(e) of the Internal Revenue Code, except, for purposes of determining whether a person is a related member under this definition, 20% shall be substituted for 5% wherever 5% appears in Section 1563(e) of the Internal Revenue Code.

(Source: P.A. 96-602, eff. 8-21-09.)

(30 ILCS 743/15)
Sec. 15. Intermodal Facilities Promotion Fund. The Intermodal Facilities Promotion Fund is created as a special fund in the State treasury. As soon as possible, upon certification of the Department of Revenue following review of the amounts contained in the quarter annual report required under paragraph (4) of Section 30, the Comptroller shall order transferred and the Treasurer shall transfer from the General Revenue Fund to the Intermodal Facilities Promotion Fund an amount equal to the incremental income tax for the previous month attributable to a project that is the subject of an agreement.
(Source: P.A. 96-602, eff. 8-21-09.)

(30 ILCS 743/20)
Sec. 20. Grants from the Intermodal Facilities Promotion Fund. In State fiscal years 2010 through 2016, all moneys in the Intermodal Facilities Promotion Fund, held solely for the benefit of eligible developers, shall be appropriated to the Department to make infrastructure grants to eligible developers pursuant to agreements.
(Source: P.A. 96-602, eff. 8-21-09.)

(30 ILCS 743/25)
Sec. 25. Limitation on grant amounts. The total amount of a grant to an eligible developer shall not exceed the lesser of:
(1) $3,000,000 in each State fiscal year; or
(2) the total amount of infrastructure costs incurred

by the eligible developer with respect to a project that is the subject of an agreement.

No eligible developer shall receive moneys that are attributable to a project that is not the subject of the developer's agreement with the Department.
(Source: P.A. 96-602, eff. 8-21-09.)

(30 ILCS 743/30)
Sec. 30. Agreements with applicants. The Department shall enter into an agreement with an eligible developer who is entitled to grants under this Act. The agreement must include all of the following:
(1) A detailed description of the project that is the

subject of the agreement, including the location of the project, the number of jobs created by the project, and project costs. For purposes of this subsection, "project costs" includes the cost of the project incurred or to be incurred by the eligible developer, including infrastructure costs, but excludes the value of State or local incentives, including tax increment financing and deductions, credits, or exemptions afforded to an employer located in an enterprise zone.

(2) A requirement that the eligible developer shall

maintain operations at the project location, stated as a minimum number of years not to exceed 10 years.

(3) A specific method for determining the number of

new employees attributable to the project.

(4) A requirement that the eligible developer shall

report on a quarter annual basis to the Department and the Department of Revenue the number of new employees and the incremental income tax withheld in connection with the new employees.

(5) A provision authorizing the Department to verify

with the Department of Revenue the amounts reported under paragraph (4).

(6) A provision authorizing the Department of Revenue

to audit the information reported under paragraph (4).

(Source: P.A. 96-602, eff. 8-21-09.)

(30 ILCS 743/35)
Sec. 35. Rules. The Department and the Department of Revenue may promulgate rules necessary to implement this Act.
(Source: P.A. 96-602, eff. 8-21-09.)

(30 ILCS 743/90)
Sec. 90. (Amendatory provisions; text omitted).
(Source: P.A. 96-602, eff. 8-21-09; text omitted.)

(30 ILCS 743/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 96-602, eff. 8-21-09.)



30 ILCS 745/ - Public Radio and Television Grant Act.

(30 ILCS 745/0.01) (from Ch. 127, par. 1550)
Sec. 0.01. Short title. This Act may be cited as the Public Radio and Television Grant Act.
(Source: P.A. 86-1324.)

(30 ILCS 745/1) (from Ch. 127, par. 1551)
Sec. 1. Definitions. As used in this Act, unless the context otherwise requires:
"Illinois public radio station" or "radio station" means a non-commercial public radio broadcasting station licensed as such by the Federal Communications Commission, or authorized under a program test authority by the Federal Communications Commission, which operates from a community located in this State, and meets the minimum criteria for receipt of Community Service Grants set by the Corporation for Public Broadcasting; and
"Illinois public television station" or "television station" means a non-commercial public television broadcasting station licensed as such by the Federal Communications Commission, or authorized under a program test authority by the Federal Communications Commission, which operates from a community located in this State, and meets the minimum criteria for receipt of Community Service Grants set by the Corporation for Public Broadcasting.
"Eligible station" means a public radio or television station as defined hereinabove which had been in full-time operation and has met the minimum grant criteria of the Corporation for Public Broadcasting before applying for a grant under this Act.
In the event the Corporation for Public Broadcasting should cease to exist, or its Community Service Grant program should terminate, or the eligibility criteria for grants under the Community Service Grant program shall be lowered, then the criteria for eligibility for such grants which were extant on the effective date of this Act shall prevail for purposes of this Act.
"Station" unless otherwise qualified, means any eligible radio or television station.
"Actual operating cost" means the total sum expended for the operations and maintenance of an Illinois public radio or television station.
(Source: P.A. 88-494.)

(30 ILCS 745/2) (from Ch. 127, par. 1552)
Sec. 2. Certification process. Each eligible station shall certify to the Illinois Arts Council, in such form and at such time as the Council shall require, its actual operating cost for the prior fiscal year. Upon acceptance by the Illinois Arts Council, such certification shall constitute the basis for grants provided under this Act.
(Source: P.A. 91-25, eff. 6-9-99.)

(30 ILCS 745/3) (from Ch. 127, par. 1553)
Sec. 3. Allocation of Funds. Funds appropriated for the purpose of making grants to stations under this Act shall be divided into 2 grant pools, with 75% of such appropriated funds constituting a grant pool for public television stations and 25% of such appropriated funds constituting a grant pool for public radio stations.
(Source: P.A. 84-1040.)

(30 ILCS 745/4) (from Ch. 127, par. 1554)
Sec. 4. Basic Grants. Each eligible station shall receive an annual basic service grant in an amount equal to 30% of the grant pool for which it is eligible divided by the number of eligible stations.
(Source: P.A. 84-1040.)

(30 ILCS 745/5) (from Ch. 127, par. 1555)
Sec. 5. Operating Grants. Each eligible station shall receive an annual operating support grant amounting to a pro-rata share of 70% of the grant pool for which it is eligible. This share shall bear the same ratio to 70% of the grant pool from which it came as the station's actual operating cost bore in the previous fiscal year to the aggregate of such actual operating cost for all eligible stations for that year.
(Source: P.A. 84-1040.)

(30 ILCS 745/6) (from Ch. 127, par. 1556)
Sec. 6. Grant Limitations. Notwithstanding any other provision of this Act, no station shall in any year be allocated funds under this Act in excess of one-half of its actual operating cost for the prior fiscal year. Those funds not obligated by virtue of this limitation shall be distributed to the remaining stations in accordance with the provisions of Section 5 of this Act.
Notwithstanding any other provision of this Act, no station shall be allocated more than 60% of all funds in its grant pool. Those funds not obligated by virtue of this limitation shall be distributed to the remaining eligible stations in accordance with the provisions of Section 5 of this Act.
(Source: P.A. 84-1040.)

(30 ILCS 745/7) (from Ch. 127, par. 1557)
Sec. 7. Required Assurances. Each eligible station and its station licensee shall certify to the Illinois Arts Council when applying for grant funds under this Act that any funds received pursuant to the provisions of this Act shall not supplant or cause to be reduced any other sources of funding for such stations, and will be used solely for the benefit of a public broadcasting station and not for general institutional overhead or parent organization expenses.
(Source: P.A. 91-25, eff. 6-9-99.)

(30 ILCS 745/8) (from Ch. 127, par. 1558)
Sec. 8. Illinois Public Broadcasting Council. There is hereby created a public corporation to be called the Illinois Public Broadcasting Council whose directors shall consist of one representative of each station eligible to receive grants under this Act. This Corporation shall function under such bylaws as shall be written by its initial directors and amended from time to time, provided, however, that such bylaws shall be in conformity with the applicable laws of the State of Illinois.
(Source: P.A. 84-1040.)

(30 ILCS 745/9) (from Ch. 127, par. 1559)
Sec. 9. Powers and Duties. The Illinois Public Broadcasting Council shall have power to accept grants or appropriations from the Federal government or the State, or any agency or instrumentality thereof to be used for the purchase of equipment for the exclusive use by the members of the Illinois Public Broadcasting Council as its Directors shall determine, and for the production and distribution of programming to the people of the State of Illinois as its Directors shall determine. Nothing in this Act shall preclude the Illinois Public Broadcasting Council from utilizing such equipment for the generation of revenue for the support of Illinois public broadcasting activities, nor shall the Illinois Public Broadcasting Council be precluded from raising funds from other sources for the support of its activities.
(Source: P.A. 84-1040.)



30 ILCS 750/ - Build Illinois Act.

Article 1

(30 ILCS 750/Art. 1 heading)

(30 ILCS 750/1-1) (from Ch. 127, par. 2701-1)
Sec. 1-1. This Act may be cited as the Build Illinois Act.
(Source: P.A. 86-1475.)

(30 ILCS 750/1-2) (from Ch. 127, par. 2701-2)
Sec. 1-2. Findings and declaration of policy. The General Assembly hereby finds, determines and declares:
(a) That Illinois is a State of diversified economic strength;
(b) That the economic strength and climate of Illinois derives from and depends upon a sound and modernized infrastructure, strong and effective educational programs and facilities and a clean and well cared for environment;
(c) That Illinois' economy is, however, in a state of transition, which transition in turn presents a unique opportunity for the State to act on its growth and development;
(d) That full and continued growth and development of Illinois' economy is vital for Illinois if this State is to move forward aggressively and to build on State and national recovery thereby ensuring the continued growth and development of Illinois' advantages and opportunities to its citizens and its business community;
(e) That in order to cultivate this strong economic growth and development in Illinois it is necessary to proceed with a plan which improves the Illinois business climate so as to encourage Illinois business to expand as well as attract new businesses, which creates and expands job and job training opportunities, which offers managerial, technical and financial assistance to small businesses; and which works in a cooperative venture and spirit with Illinois' business, labor, local government and educational communities;
(f) That the State has a responsibility to create a beneficial climate for new and improved job opportunities for its citizens by encouraging the development of commercial businesses and industrial and manufacturing plants in Illinois, particularly within labor surplus areas;
(g) That the State has a responsibility to its citizens to ensure that Illinois captures the advantages and opportunities made possible by scientific and technological innovation;
(h) That vigorous economic growth in the State requires responsible and balanced stewardship of the State's environmental and natural resources and protection of the public health, with particular emphasis on management of hazardous waste and wastewater discharges as well as chemical safety by industrial and municipal facilities, for in a clean and safe Illinois economic growth can be encouraged and sustained in a manner which guarantees a healthy and prosperous future for Illinois citizens;
(i) That a sound and comprehensive system of State and local parks, recreational and nature areas is important to the overall quality of life in Illinois, thereby facilitating the attraction of new businesses and the retention of existing businesses within the State of Illinois;
(j) That the colleges and universities of Illinois are an important resource and partner to government and industry in fostering economic development in Illinois and that the research strengths of the State's colleges and universities should be utilized to assist in the continued development of Illinois' economy, particularly in view of the growing role of innovative and rapidly changing science and technology, which science and technology is becoming an ever increasing part of the future economic base of this State and the nation;
(k) That additional revenues must be made available to the General Revenue Fund in order for the State to establish the financing necessary to achieve the purposes of this Act through an economical, balanced pay-as-you-go and limited obligation bond program, without diminishing the State's ability to meet its other responsibilities.
(Source: P.A. 84-109.)

(30 ILCS 750/1-3) (from Ch. 127, par. 2701-3)
Sec. 1-3. The following agencies, boards and entities of State government may expend appropriations for the purposes contained in this Act: Department of Natural Resources; Department of Agriculture; Illinois Finance Authority; Capital Development Board; Department of Transportation; Department of Central Management Services; Illinois Arts Council; Environmental Protection Agency; Historic Preservation Agency; State Board of Higher Education; the Metropolitan Pier and Exposition Authority; State Board of Education; Illinois Community College Board; Board of Trustees of the University of Illinois; Board of Trustees of Chicago State University; Board of Trustees of Eastern Illinois University; Board of Trustees of Governors State University; Board of Trustees of Illinois State University; Board of Trustees of Northeastern Illinois University; Board of Trustees of Northern Illinois University; Board of Trustees of Western Illinois University; and Board of Trustees of Southern Illinois University.
(Source: P.A. 93-205, eff. 1-1-04.)



Article 2

(30 ILCS 750/Art. 2 heading)

(30 ILCS 750/2-1) (from Ch. 127, par. 2702-1)
Sec. 2-1. (Repealed).
(Source: P.A. 84-109. Repealed by P.A. 89-445, eff. 2-7-96.)

(30 ILCS 750/2-2) (from Ch. 127, par. 2702-2)
Sec. 2-2. The rights of way and easements acquired shall not exceed the amount of land or interests in land necessary to reasonably accommodate the construction, maintenance and operation of a Superconducting Super Collider.
(Source: P.A. 84-109.)

(30 ILCS 750/2-3) (from Ch. 127, par. 2702-3)
Sec. 2-3. The Department of Natural Resources is authorized to lease, sell, give, donate, convey or otherwise transfer the property acquired under this Act to the United States Department of Energy for the purpose of the construction, maintenance and operation of a Superconducting Super Collider.
No conveyance of real property or instrument transferring property by the Department of Natural Resources to the United States Department of Energy, shall be executed without the prior written approval of the Governor.
(Source: P.A. 89-445, eff. 2-7-96.)



Article 3

(30 ILCS 750/Art. 3 heading)

(30 ILCS 750/3-1) (from Ch. 127, par. 2703-1)
Sec. 3-1. This Article shall be known and may be cited as the "Illinois Hazardous and Solid Waste Recycling and Treatment Act".
(Source: P.A. 84-109.)

(30 ILCS 750/3-2) (from Ch. 127, par. 2703-2)
Sec. 3-2. Findings and purpose. (a) The General Assembly finds:
(1) that the land disposal of hazardous and solid wastes poses a threat to human health and the environment and that the disposal of such wastes in landfills is not the safest and most environmentally sound method of managing wastes;
(2) that whenever possible, hazardous and solid wastes should be recycled, reclaimed, reused or treated to be detoxified; and
(3) that although many methods for the recycling and treatment of hazardous and solid wastes currently exist, new technologies are being developed and should be promoted.
(b) It is the purpose of this Article to establish a grant and loan program to foster the development of new hazardous waste recycling and treatment technologies and to provide incentives for the use and commercialization of such technologies.
(Source: P.A. 84-109.)

(30 ILCS 750/3-3) (from Ch. 127, par. 2703-3)
Sec. 3-3. Definitions. For the purposes of this Article:
"Department" means the Department of Natural Resources.
"Hazardous waste" means a waste, or combination of wastes, which because of its quantity, concentration, or physical, chemical, or infectious characteristics may cause or significantly contribute to an increase in mortality or an increase in serious, irreversible, or incapacitating reversible, illness; or pose a substantial present or potential hazard to human health or the environment when improperly treated, stored, transported or disposed of, or otherwise managed, and which has been identified, by characteristics or listing, as hazardous pursuant to Section 3001 of the Resource Conservation and Recovery Act of 1976, or pursuant to Pollution Control Board regulations.
"Municipal waste" means garbage, general household, institutional and commercial waste, industrial lunchroom or office waste, landscape waste, and construction and demolition debris.
"Recycling, reclamation or reuse" means a method, technique, or process designed to remove any contaminant from waste so as to render the waste reusable.
"Solid waste" means "waste" as defined in the Environmental Protection Act.
"Treatment" means any method, technique or process, including neutralization, designed to change the physical, chemical, or biological character or composition of any waste so as to neutralize it or render it nonhazardous, safer for transport, amenable for recovery, amenable for storage, or reduced in volume. "Treatment" includes any activity or processing designed to change the physical form or chemical composition of hazardous waste so as to render it nonhazardous.
(Source: P.A. 89-445, eff. 2-7-96.)

(30 ILCS 750/3-4) (from Ch. 127, par. 2703-4)
Sec. 3-4. Program. The Department of Natural Resources shall administer the Illinois Hazardous and Solid Waste Recycling and Treatment Program. The purpose of the program shall be to increase the environmentally sound management of hazardous and solid waste in Illinois. To this end, the Department shall operate a research grant and operating loan program to partially finance projects to develop and commercialize new and developing methods of recycling and treating hazardous and solid wastes.
The Department shall make grants available to universities, research centers and businesses located in Illinois to fund projects to develop new methods for the recycling, reclamation, reuse and treatment of hazardous wastes that are not currently widely in commercial use.
The Department shall make below market rate loans available to Illinois businesses to fund a portion of projects to institute the use of new and developing hazardous waste recycling and treatment technologies on a commercial scale.
The Department shall make below market rate loans available to Illinois businesses to fund a portion of projects to directly increase the market capacity for recycled solid wastes by industrial facilities.
(Source: P.A. 89-445, eff. 2-7-96.)

(30 ILCS 750/3-5) (from Ch. 127, par. 2703-5)
Sec. 3-5. Grant and Loan Applications. Applications for the grant and loan funding made available under this Article shall be made on prescribed forms developed by the Department which shall include, without being limited to, the following provisions:
(1) the name, address, chief officers and general description of the applicant;
(2) a general description of the hazardous or solid waste research or development project for which funding is requested;
(3) such plans, equipment lists and other documents as may be required to show the type, structure and general character of the project;
(4) costs estimates of developing, constructing, and completing the project;
(5) in the case of a loan project, a general description of the financing plan for the project.
(Source: P.A. 84-109.)

(30 ILCS 750/3-6) (from Ch. 127, par. 2703-6)
Sec. 3-6. Evaluation of Applications. The Department shall evaluate applications for research grants and loans based on, but not limited to, the following criteria:
(1) the technical merits of the proposed project, including the feasibility and the probable degree of success of the proposed waste recycling or treatment methods.
(2) the expected environmental benefits of the proposed project, including the degree to which the toxicity of the waste materials is expected to be reduced.
(3) the likelihood of any adverse environmental outcomes.
(4) the potential of the proposed project to aid compliance with the requirements of the Environmental Protection Act. Weight shall be given to projects which will foster compliance with subsection (h) of Section 39 of the Environmental Protection Act, which prohibits the land disposal of hazardous wastes under certain conditions.
(5) in the case of a loan project, the percentage of the total project cost the State is asked to finance. Weight shall be given to projects which maximize the use of private funds or funds from other public sources.
(Source: P.A. 84-109.)

(30 ILCS 750/3-7) (from Ch. 127, par. 2703-7)
Sec. 3-7. Powers and Duties. The Department shall have the following powers and duties:
(1) To make grants and loans to, and accept guarantees from, universities, research institutions and businesses for the purposes of this Article. Any loan or series of loans shall be limited to an amount not to exceed $2,500,000 or 50% of the total project cost, whichever is less.
(2) To establish such interest rates, terms of repayment and other terms and conditions regarding loans made pursuant to this Act as the Department shall deem necessary or appropriate to protect the public interest and carry out the purposes of this Article.
(3) To accept grants, loans or appropriations from the federal government or any private entity to be used for purposes similar to this program and to enter into contracts and agreements in connection with such grants, loans or appropriations.
(4) To adopt such rules and regulations as are necessary for the administration of this Article.
(Source: P.A. 91-357, eff. 7-29-99.)

(30 ILCS 750/3-8) (from Ch. 127, par. 2703-8)
Sec. 3-8. There is hereby created in the State Treasury the Hazardous and Solid Waste Recycling and Treatment Fund. The Department is authorized to use monies deposited in the Fund, subject to appropriation, expressly for the purpose of administering the research grant and revolving loan program established pursuant to this Article. The Department is authorized to accept any grants, repayment of interest and principal on loans, reimbursements or other things of value from the federal government or from any other institution, person or corporation, public or private, for deposit in the Fund. Any monies collected as a result of foreclosure of loans or other financing agreements, or the violation of any terms thereof, under this program shall also be deposited in the Fund.
(Source: P.A. 84-109.)



Article 8

(30 ILCS 750/Art. 8 heading)

(30 ILCS 750/8-1) (from Ch. 127, par. 2708-1)
Sec. 8-1. Short Title. This Article shall be known and may be cited as the "Public Infrastructure Loan and Grant Programs Act".
(Source: P.A. 88-453.)

(30 ILCS 750/8-2) (from Ch. 127, par. 2708-2)
Sec. 8-2. Definitions. As used in this Article:
(a) "Department" means the Illinois Department of Commerce and Economic Opportunity.
(b) "Local government" means any unit of local government as defined in Article VII, Section 1 of the 1970 Illinois Constitution.
(c) "Business retention, development or expansion project" means the expansion of an existing, for-profit commercial, industrial, manufacturing, scientific, agricultural or service business within Illinois, or the establishment of a new such business on a site within Illinois, so long as the business to be established is not relocating from another site within the State, unless the relocation of such a business will result in a substantial increase in employment or retention of an existing such business.
(d) "Public infrastructure" means local roads and streets, access roads, bridges, and sidewalks; waste disposal systems; water and sewer line extensions and water distribution and purification facilities, and sewage treatment facilities; rail or air or water port improvements; gas and electric utility facilities; transit capital facilities; development and improvement of publicly owned industrial and commercial sites, or other public capital improvements which are an essential precondition to a business retention, development or expansion project for the purposes of the Business Development Public Infrastructure Loan and Grant Program. "Public Infrastructure" also means capital acquisitions, construction, and improvements to other local facilities and sites, and associated permanent furnishings and equipment that are a necessary precondition to local health, safety and economic development for purposes of the Affordable Financing of Public Infrastructure Loan and Grant Program.
(e) "Local public entity" means any entity as defined by Section 1-206 of the Local Governmental and Governmental Employees Tort Immunity Act.
(f) "Medical facility" and "public health clinic" mean any entity as defined by subsections (a) and (c), respectively, of Section 6-101 of the Local Governmental and Governmental Employees Tort Immunity Act.
(Source: P.A. 94-793, eff. 5-19-06.)

(30 ILCS 750/8-3) (from Ch. 127, par. 2708-3)
Sec. 8-3. Powers of the Department. The Department has the power to:
(a) provide business development public infrastructure loans or grants from appropriations from the Build Illinois Bond Fund, the Fund for Illinois' Future, and the Public Infrastructure Construction Loan Fund to local governments to provide or improve a community's public infrastructure so as to create or retain private sector jobs pursuant to the provisions of this Article;
(b) provide affordable financing of public infrastructure loans and grants to, or on behalf of, local governments, local public entities, medical facilities, and public health clinics from appropriations from the Public Infrastructure Construction Loan Fund for the purpose of assisting with the financing, or application and access to financing, of a community's public infrastructure necessary to health, safety, and economic development;
(c) enter into agreements, accept funds or grants, and engage in cooperation with agencies of the federal government, or state or local governments to carry out the purposes of this Article, and to use funds appropriated pursuant to this Article to participate in federal infrastructure loan and grant programs upon such terms and conditions as may be established by the federal government;
(d) establish application, notification, contract, and other procedures, rules, or regulations deemed necessary and appropriate to carry out the provisions of this Article;
(e) coordinate assistance under this program with activities of the Illinois Finance Authority in order to maximize the effectiveness and efficiency of State development programs;
(f) coordinate assistance under the Affordable Financing of Public Infrastructure Loan and Grant Program with the activities of the Illinois Finance Authority, Illinois Housing Development Authority, Illinois Environmental Protection Agency, and other federal and State programs and entities providing financing assistance to communities for public health, safety, and economic development infrastructure;
(f-5) provide staff, administration, and related support required to manage the programs authorized under this Article and pay for the staffing, administration, and related support from the Public Infrastructure Construction Loan Revolving Fund;
(g) exercise such other powers as are necessary or incidental to the foregoing.
(Source: P.A. 93-205 (Sections 890-10, 890-34, and 890-43), eff. 1-1-04; 94-91, eff. 7-1-05.)

(30 ILCS 750/8-4) (from Ch. 127, par. 2708-4)
Sec. 8-4. Business Development Public Infrastructure Loans and Grants.
(a) The Department is authorized to provide loans, on an interest-free or below market rate basis, or grants to local governments in the State for the purpose of assisting in financing the cost of acquisition, construction, reconstruction, replacement, repair, rehabilitation, alteration, expansion, extension or improvement of public infrastructure.
(b) Grants and loans are authorized for purposes designated in this Section, but only when the applicant local government demonstrates to the Department that it is unable to finance the public infrastructure improvement solely from local public or private revenue sources or funds.
(c) Public infrastructure financing under this Section shall be used only where it can be shown that a business development, retention or expansion project on account of which such financing is being sought will substantially increase employment or retain a substantial number of jobs. The Department shall not make a loan or grant unless the application includes convincing evidence that a specific private business development, retention or expansion project is ready to occur and will only occur if the loan or grant is made.
(d) In addition to establishing the essential need for financing of infrastructure to support a business development, retention or expansion project, the applicant shall be required to clearly document the employment that will occur or be retained as a result of the project, the additional non-state financial resources that will be used, and the overall financing need that exists within the locality.
(e) The Department shall make the determination to provide public infrastructure financing to local governments on the basis of criteria established by the Department.
(Source: P.A. 88-453.)

(30 ILCS 750/8-5) (from Ch. 127, par. 2708-5)
Sec. 8-5. Application Procedures for Business Development Public Infrastructure Loans and Grants. Application for funds shall be made in the form and manner as the Department shall prescribe. Each application shall address, at a minimum, the following criteria:
(a) The essential need, which must be clearly documented, for the public infrastructure financing in order to secure a business development, retention or expansion project within the community.
(b) The applicant's financing capability and its ability to pay for, or secure the payment of, part or all of the proposed public infrastructure improvements, and the local government's tax effort, as shown by local tax rates relative to other local governments of the same type in the State.
(c) Local financing mechanisms available to help pay for the costs of the public infrastructure project, including, but not limited to, local revenue bonds, special service area tax proceeds, local user charges, or applicable federal loans or grants.
(d) Clear documentation that there will be a significant increase in employment or a significant number of jobs retained as a result of the business development, retention or expansion project, including assurances from the firm undertaking the project relating to the number and type of jobs to be created or retained.
(e) The proposed public infrastructure improvements, which shall be described in detail and which shall include a showing of their relationship to existing public property and capital improvement plans, as well as the pending business development or expansion project.
(f) Documentation that the public infrastructure financing will provide a reasonable return, either through repayment of funds loaned through the program or new or retained personnel or business income.
(g) Details regarding the firm undertaking the business development, retention or expansion project, including the company's history, future market prospects, actual and pro forma income statements, employment projections, and related details. Documentary materials or data regarding the firm or its commercial or financial information shall be deemed confidential and shall not be deemed public records; provided, however, that information pertaining to the ownership of the firm shall not be exempt under this Section from public disclosure.
(h) Certification that the project is a business development, retention or expansion project as defined herein.
(i) Certification that the community has a multi-year capital improvement program, updated annually, which includes listings of specific capital projects and specifies all sources of funds for each project, and which is based on economic analysis of the costs and benefits of each project and an analysis of the implications of each project for operating, maintenance and repair costs, and shows each year what past projects have been completed, which are pending, and which have been dropped from the capital plan.
(Source: P.A. 88-453.)

(30 ILCS 750/8-6) (from Ch. 127, par. 2708-6)
Sec. 8-6. Business Development Public Infrastructure Loan and Grant Conditions. Business Development Public Infrastructure loans and grants awarded by the Department are subject to the following conditions:
(a) Financial assistance through the loans or grants must be used for public infrastructure capital improvement projects.
(b) On Business Development Public Infrastructure loans, the Department shall determine the interest rate, if any, which the loans shall bear. The Department shall set the terms and conditions for repayment of the loans. The repayment period of loans shall not exceed 20 years.
(c) Repayments of principal and interest on loans made and any funds collected because of a default or failure to comply with the terms or conditions of a loan under this program shall be paid into the Public Infrastructure Construction Loan Revolving Fund.
(d) The Department may take whatever actions are necessary or appropriate to protect the State's interest in the event of default, foreclosure or noncompliance with the terms and conditions of the loans or grants provided under this Article, including the power to sell, dispose, lease or rent, upon terms and conditions deemed to be appropriate by the Department, real or personal property which the Department may receive as a result thereof.
(Source: P.A. 88-453.)

(30 ILCS 750/8-7) (from Ch. 127, par. 2708-7)
Sec. 8-7. Public Infrastructure Construction Loan Revolving Fund. (a) There is hereby created within the State Treasury the Public Infrastructure Construction Loan Revolving Fund ("Fund"). The Department shall have the authority to make expenditures from the Fund, pursuant to appropriations in furtherance of the purposes of this Article. The State Treasurer shall be custodian of the Fund and may invest such funds in securities constituting direct obligations of the United States Government, or in obligations the principal of and interest on which are guaranteed by the United States Government, or in certificates of deposit of any State or national bank which are fully secured by obligations guaranteed as to principal and interest by the United States Government.
(b) There shall be deposited in the Fund such amounts, including but not limited to:
(i) All receipts, including principal and interest payments and royalties, from any loan agreement made from the Fund or pursuant to this Article entered into by the Department;
(ii) All proceeds of assets of whatever nature received by the Department as a result of default or delinquency with respect to loan agreements made from the Fund or from direct appropriations by the General Assembly, including proceeds from the sale, disposal, lease or rental of real or personal property which the Department may receive as a result thereof;
(iii) Any appropriations, grants or gifts made to the Fund;
(iv) Any income received from interest on investments of moneys in the Fund.
(Source: P.A. 84-109.)

(30 ILCS 750/8-8) (from Ch. 127, par. 2708-8)
Sec. 8-8. Confidentiality. Any documentary materials or data made or received by any member, agent, or employee of the Department, to the extent that such material or data consist of trade secrets, or commercial or financial information regarding the operation of any business conducted by a beneficiary or recipient of any form of assistance which the Department is empowered to render under this Article, or regarding the competitive position of such business in a particular field of endeavor, shall be deemed to be confidential and shall not be deemed public records; provided that information relating to the ownership of such recipient or beneficiary shall not be exempt under this Section from public disclosure requirements.
(Source: P.A. 84-109.)

(30 ILCS 750/8-9) (from Ch. 127, par. 2708-9)
Sec. 8-9. Federal Programs. The Department is authorized to accept and expend federal monies pursuant to this Article except that the terms and conditions hereunder which are inconsistent with or prohibited by the federal authorization under which such monies are made available shall not apply with respect to the expenditures of such monies.
(Source: P.A. 84-109.)

(30 ILCS 750/8-10)
Sec. 8-10. Affordable Financing of Public Infrastructure Loans and Grants.
(a) The Department is authorized to provide loans or grants to or on behalf of local governments, local public entities, local medical facilities, and local public health clinics for the purpose of making affordable the financing of local public infrastructure improvements under the following conditions:
(1) Where the Department has determined that no other

source of affordable financing of the public infrastructure improvement project is available, Affordable Financing of Public Infrastructure loans may be provided as the sole financing source, except that no individual loan shall exceed $100,000.

(2) Where the Department has determined that other

sources of financing of the public infrastructure improvement project are available, Affordable Financing of Public Infrastructure loans and grants may be provided to or on behalf of those projects for the purposes of facilitating access to, or reducing the financing costs of other sources through leveraging, credit enhancement, participations, and financing cost subsidies.

(b) The Department is authorized to provide small project Affordable Financing of Public Infrastructure loans. The Department shall determine the interest rate, if any, which the loans shall bear. The repayment period for small project loans shall not exceed 10 years. No small project loan shall exceed $100,000 in principal amount. The Department shall not exceed $5,000,000 in total small project loan balances outstanding at any time. The Department is authorized to enter into cooperative agreements with other State government public infrastructure financing entities for the purpose of reliance upon their application, credit review, security, and loan closing procedures for individual small project loans. Small project Affordable Financing of Public Infrastructure loans may be provided under the following conditions:
(1) As the sole financing source when the Department

has determined that no other affordable financing source is available for projects that are necessary to local community health, safety, and economic development;

(2) As partial project financing in satisfaction of

other financing source match requirements, to finance feasibility study and other project development costs necessary to accessing other financing, and to otherwise service financing gaps necessary to project feasibility.

(c) The Department is authorized to provide Affordable Financing of Public Infrastructure interest subsidy grants to local governments, local public entities, local medical facilities, and public health clinics having successfully applied for public infrastructure project loan financing from other State and federal financing programs and intermediaries. The Department shall only provide public infrastructure interest subsidy grants to or on behalf of projects where it has been determined that the interest subsidy is warranted to make the total project's financing affordable.
(d) The Department is authorized to provide small project Affordable Financing of Public Infrastructure grants to local governments, local public entities, local medical facilities, and public health clinics of up to 25% of the project costs where the Department has determined that affordable financing is available for the balance of the project cost, but not for the amount to be subject to the small project Affordable Financing of Public Infrastructure grant. No small project grant shall exceed $100,000. The Department shall not award more than $500,000 per fiscal year in small project grants.
(e) The Department is authorized to provide Affordable Financing of Public Infrastructure Credit Enhancement loans and grants to State public infrastructure financing intermediaries on behalf of local governments, local public entities, local medical facilities, and local public health clinics. Affordable Financing of Public Infrastructure Credit Enhancement loans and grants may be awarded to State public infrastructure financing intermediaries for the purpose of purchasing letters of credit and other forms of credit enhancements to allow the State public infrastructure financing intermediary to expand the pool of financing, or reduce the cost of financing available to local governments, local public entities, local medical facilities, and local public health clinics to finance public infrastructure projects necessary to local health, safety, and economic development. The Department shall not award an amount of Affordable Financing of Public Infrastructure Credit Enhancement grants which combined with the total of outstanding Affordable Financing of Public Infrastructure Credit Enhancement loans exceeds $1,000,000 at any time.
(f) The Department is authorized to provide Affordable Financing of Public Infrastructure Funding Reserve grants for the purpose of leveraging access to, and financing costs of, funding available through other State public infrastructure financing intermediaries. Affordable Financing of Public Infrastructure Funding Reserve grants may only be awarded to State public infrastructure financing intermediaries authorized to provide financing to local governments, local public entities, local medical facilities, or local public health clinics for the purposes of public infrastructure projects necessary to community health, safety, and economic development. The proceeds of Affordable Financing of Public Infrastructure Funding Reserve grants may only be used by State public infrastructure financing intermediaries to establish loss reserve funds intended to leverage access and financing costs of the public infrastructure financing available for community public infrastructure projects. Loss reserve funds shall be established pursuant to a trust indenture executed for that purpose by the grantee financing intermediary with a bank or trust company in the State of Illinois designated by the Treasurer having trust powers and possessing capital and surplus of not less than $25,000,000. The trust indenture shall limit the uses of the reserve fund to the payment of realized losses experienced in the State public infrastructure financing intermediary's community public infrastructure financing program as shall be specified in the grant award and for the fees and other costs of administering the loss reserve fund trust. Loss reserve fund trusts funded from Affordable Financing of Public Infrastructure Funding Reserve grants awarded by the Department shall not exceed 25% of the total public infrastructure financing made available by the State public infrastructure financing intermediary intended to be subject to the loss reserve fund. The Department shall not in total award Affordable Financing of Public Infrastructure Funding Reserve grants in excess of $1,000,000.
(Source: P.A. 88-453; 89-262, eff. 8-10-95.)

(30 ILCS 750/8-11)
Sec. 8-11. Application Procedures for Affordable Financing of Public Infrastructure Loans and Grants. Application for funds shall be made in the form and manner as the Department shall prescribe. Each application shall address, at a minimum, the following criteria:
(a) The essential need, which must be clearly documented, for the public infrastructure financing in order to secure a health, safety or economic development project within the community.
(b) The applicant's financing capability and its ability to pay for, or secure the payment of, part or all of the proposed public infrastructure improvements, and the local government's tax effort, as shown by local tax rates relative to other local governments of the same type in the State.
(c) Local financing mechanisms available to help pay for the costs of the public infrastructure project, including, but not limited to, local revenue bonds, special service area tax proceeds, local user charges, or applicable federal loans or grants.
(d) The proposed public infrastructure improvements, which shall be described in detail and which shall include a showing of their relationship to existing public property and capital improvement plans, as well as the pending health, safety or economic development project.
(e) Certification that the project is a health, safety or economic development project as defined in this Article.
(f) (Blank).
(Source: P.A. 88-453; 89-262, eff. 8-10-95.)

(30 ILCS 750/8-12)
Sec. 8-12. Affordable Financing of Public Infrastructure Loan and Grant Conditions. Affordable Financing of Public Infrastructure loans and grants awarded by the Department are subject to the following conditions:
(a) Financial assistance through the loans or grants must be used for the purposes specified in Section 8-10.
(b) On Affordable Financing of Public Infrastructure loans, the Department shall determine the interest rate, if any, that the loans shall bear. The Department shall set the terms and conditions for repayment of the loans. The repayment period of loans shall not exceed 20 years.
(c) Repayments of principal and interest on loans made and any funds collected because of a default or failure to comply with the terms or conditions of a loan under this program shall be paid into the Public Infrastructure Construction Loan Revolving Fund.
(d) The Department may take whatever actions are necessary or appropriate to protect the State's interest in the event of default, foreclosure or noncompliance with the terms and conditions of the loans or grants provided under this Article, including the power to sell, dispose, lease or rent, upon terms and conditions deemed to be appropriate by the Department, real or personal property that the Department may receive as a result thereof.
(Source: P.A. 88-453.)



Article 9

(30 ILCS 750/Art. 9 heading)

(30 ILCS 750/9-1) (from Ch. 127, par. 2709-1)
Sec. 9-1. This Article shall be known and may be cited as the "Small Business Development Act".
(Source: P.A. 84-109.)

(30 ILCS 750/9-2) (from Ch. 127, par. 2709-2)
Sec. 9-2. Definitions. The following terms, whenever used or referred to in this Article, shall have the following meanings ascribed to them, except where the context clearly requires otherwise:
(a) "Financial intermediary" means a community development corporation, a state development credit corporation, a development authority authorized to do business by an act of this State, or other public or private financing institution approved by the Department whose purpose includes financing, promoting, or encouraging economic development.
(b) "Participating lender" means any trust company, bank, savings bank, credit union, merchant bank, investment bank, broker, investment trust, pension fund, building and loan association, savings and loan association, insurance company, venture capital company or other institution approved by the Department which assumes a portion of the financing for a business project.
(c) "Department" means the Illinois Department of Commerce and Economic Opportunity.
(d) "Small business" means any for-profit business in Illinois including, but not limited to, any sole proprietorship, partnership, corporation, joint venture, association or cooperative, which has, including its affiliates, less than 500 full time employees, or is determined by the Department to be not dominant in its field.
Business concerns are affiliates of one another when either directly or indirectly (i) one concern controls or has the power to control the other, or (ii) a third party or parties controls or has the power to control both. Control can be exercised through common ownership, common management and contractual relationships.
(e) "Qualified security" means any note, stock, convertible security, treasury stock, bond, debenture, evidence of indebtedness, limited partnership interest, certificate of interest or participation in any profit-sharing agreement, preorganization certificate or subscription, transferable share, investment contract, certificate of deposit for a security, certificate of interest or participation in a patent or application therefor, or in royalty or other payments under such a patent or application, or, in general, any interest or instrument commonly known as a "security" or any certificate for, receipt for, guarantee of, or option, warrant or right to subscribe to or purchase any of the foregoing, but not including any instrument which contains voting rights or can be converted to contain voting rights in the possession of the Department.
(f) "Loan agreement" means an agreement or contract to provide a loan or accept a mortgage or to purchase qualified securities or other means whereby financial aid is made available to a start-up, expanding, or mature, moderate risk small business.
(g) "Loan" means a loan or acceptance of a mortgage or the purchase of qualified securities or other means whereby financial aid is made to a start-up, expanding, or mature, moderate risk small business.
(h) "Equity investment agreement" means an agreement or contract to provide a loan or accept a mortgage or to purchase qualified securities or other means whereby financial aid is made available to or on behalf of a young, high risk, technology based small business.
(i) "Equity investment" means a loan or acceptance of a mortgage or the purchase of qualified securities or other means whereby financial aid is made to or on behalf of a young, high risk, technology based small business.
(j) "Project" means any specific economic development activity of a commercial, industrial, manufacturing, agricultural, scientific, service or other business, the result of which is expected to yield an increase in or retention of jobs or the modernization or improvement of competitiveness of firms and may include working capital financing, the purchase or lease of machinery and equipment, or the lease or purchase of real property but does not include refinancing current debt.
(k) "Technical assistance agreement" means an agreement or contract or other means whereby financial aid is made available to not-for-profit organizations for the purposes outlined in Section 9-6 of this Article.
(l) "Financial intermediary agreement" means an agreement or contract to provide a loan, investment, or other financial aid to a financial intermediary for the purposes outlined in Section 9-4.4 of this Article.
(m) "Equity intermediary agreement" means an agreement or contract to provide a loan, investment, or other financial aid to a financial intermediary for the purposes outlined in Section 9-5.3 of this Article.
(n) "Other investor" means a venture capital organization or association; an investment partnership, trust or bank; an individual, accounting partnership or corporation that invests funds, or any other entity which provides debt or equity financing for a business project.
(o) "Veteran" means an Illinois resident who has served as a member of the United States Armed Forces on active duty or State active duty, a member of the Illinois National Guard, or a member of the United States Reserve Forces and who has received an honorable discharge.
(Source: P.A. 96-1106, eff. 7-19-10.)

(30 ILCS 750/9-3) (from Ch. 127, par. 2709-3)
(Text of Section from P.A. 99-933)
Sec. 9-3. Powers and duties. The Department has the power:
(a) To make loans or equity investments to small businesses, and to make loans or grants or investments to or through financial intermediaries. The loans and investments shall be made from appropriations from the Build Illinois Bond Fund, Illinois Capital Revolving Loan Fund or Illinois Equity Fund for the purpose of promoting the creation or retention of jobs within small businesses or to modernize or maintain competitiveness of firms in Illinois. The grants shall be made from appropriations from the Build Illinois Bond Fund or Illinois Capital Revolving Loan Fund for the purpose of technical assistance.
(b) To make loans to or investments in businesses that have received federal Phase I Small Business Innovation Research grants as a bridge while awaiting federal Phase II Small Business Innovation Research grant funds.
(c) To enter into interagency agreements, accept funds or grants, and engage in cooperation with agencies of the federal government, local units of government, universities, research foundations, political subdivisions of the State, financial intermediaries, and regional economic development corporations or organizations for the purposes of carrying out this Article.
(d) To enter into contracts, financial intermediary agreements, or any other agreements or contracts with financial intermediaries necessary or desirable to further the purposes of this Article. Any such agreement or contract may include, without limitation, terms and provisions including, but not limited to loan documentation, review and approval procedures, organization and servicing rights, and default conditions.
(e) To fix, determine, charge and collect any premiums, fees, charges, costs and expenses, including without limitation, any application fees, commitment fees, program fees, financing charges, collection fees, training fees, or publication fees in connection with its activities under this Article and to accept from any source any gifts, donations, or contributions of money, property, labor, or other things of value to be held, used, and applied to carry out the purposes of this Article. All fees, charges, collections, gifts, donations, or other contributions shall be deposited into the Illinois Capital Revolving Loan Fund.
(f) To establish application, notification, contract, and other forms, procedures, rules or regulations deemed necessary and appropriate.
(g) To consent, subject to the provisions of any contract with another person, whenever it deems it necessary or desirable in the fulfillment of the purposes of this Article, to the modification or restructuring of any financial intermediary agreement, loan agreement or any equity investment agreement to which the Department is a party.
(h) To take whatever actions are necessary or appropriate to protect the State's interest in the event of bankruptcy, default, foreclosure, or noncompliance with the terms and conditions of financial assistance or participation provided hereunder or to otherwise protect or affect the State's interest, including the power to sell, dispose, lease or rent, upon terms and conditions determined by the Director to be appropriate, real or personal property which the Department may receive as a result thereof.
(i) To deposit any "Qualified Securities" which have been received by the Department as the result of any financial intermediary agreement, loan, or equity investment agreement executed in the carrying out of this Act, with the Office of the State Treasurer and held by that office until agreement to transfer such qualified security shall be certified by the Director of Commerce and Economic Opportunity.
(j) To assist small businesses that seek to apply for public or private capital in preparing the application and to supply them with grant information, plans, reports, assistance, or advice on development finance and to assist financial intermediaries and participating lenders to build capacity to make debt or equity investments through conferences, workshops, seminars, publications, or any other media.
(k) To provide for staff, administration, and related support required to manage the programs authorized under this Article and pay for staffing and administration from the Illinois Capital Revolving Loan Fund, as appropriated by the General Assembly. Administration responsibilities may include, but are not limited to, research and identification of credit disadvantaged groups; design of comprehensive statewide capital access plans and programs addressing capital gap and capital marketplace structure and information barriers; direction, management, and control of specific projects; and communicate and cooperation with public development finance organizations and private debt and equity sources.
(l) To exercise such other powers as are necessary or incidental to the foregoing.
(Source: P.A. 99-933, eff. 1-27-17.)

(Text of Section from P.A. 100-377)
Sec. 9-3. Powers and duties. The Department has the power:
(a) To make loans or equity investments to small businesses, and to make loans or grants or investments to or through financial intermediaries. The loans and investments shall be made from appropriations from the Build Illinois Bond Fund, Illinois Capital Revolving Loan Fund, State Small Business Credit Initiative Fund, or Illinois Equity Revolving Fund for the purpose of promoting the creation or retention of jobs within small businesses or to modernize or maintain competitiveness of firms in Illinois. The grants shall be made from appropriations from the Build Illinois Bond Fund or Illinois Capital Revolving Loan Fund for the purpose of technical assistance.
(b) To make loans to or investments in businesses that have received federal Phase I Small Business Innovation Research grants as a bridge while awaiting federal Phase II Small Business Innovation Research grant funds.
(c) To enter into interagency agreements, accept funds or grants, and engage in cooperation with agencies of the federal government, local units of government, universities, research foundations, political subdivisions of the State, financial intermediaries, and regional economic development corporations or organizations for the purposes of carrying out this Article.
(d) To enter into contracts, financial intermediary agreements, or any other agreements or contracts with financial intermediaries necessary or desirable to further the purposes of this Article. Any such agreement or contract may include, without limitation, terms and provisions including, but not limited to loan documentation, review and approval procedures, organization and servicing rights, and default conditions.
(e) To fix, determine, charge and collect any premiums, fees, charges, costs and expenses, including without limitation, any application fees, commitment fees, program fees, financing charges, collection fees, training fees, or publication fees in connection with its activities under this Article and to accept from any source any gifts, donations, or contributions of money, property, labor, or other things of value to be held, used, and applied to carry out the purposes of this Article. All fees, charges, collections, gifts, donations, or other contributions shall be deposited into the Illinois Capital Revolving Loan Fund, or the State Small Business Credit Initiative Fund.
(f) To establish application, notification, contract, and other forms, procedures, rules or regulations deemed necessary and appropriate.
(g) To consent, subject to the provisions of any contract with another person, whenever it deems it necessary or desirable in the fulfillment of the purposes of this Article, to the modification or restructuring of any financial intermediary agreement, loan agreement or any equity investment agreement to which the Department is a party.
(h) To take whatever actions are necessary or appropriate to protect the State's interest in the event of bankruptcy, default, foreclosure, or noncompliance with the terms and conditions of financial assistance or participation provided hereunder or to otherwise protect or affect the State's interest, including the power to sell, dispose, lease or rent, upon terms and conditions determined by the Director to be appropriate, real or personal property which the Department may receive as a result thereof.
(i) To deposit any "Qualified Securities" which have been received by the Department as the result of any financial intermediary agreement, loan, or equity investment agreement executed in the carrying out of this Act, with the Office of the State Treasurer and held by that office until agreement to transfer such qualified security shall be certified by the Director of Commerce and Economic Opportunity.
(j) To assist small businesses that seek to apply for public or private capital in preparing the application and to supply them with grant information, plans, reports, assistance, or advice on development finance and to assist financial intermediaries and participating lenders to build capacity to make debt or equity investments through conferences, workshops, seminars, publications, or any other media.
(k) To provide for staff, administration, and related support required to manage the programs authorized under this Article and pay for staffing and administration from the Illinois Capital Revolving Loan Fund, or the State Small Business Credit Initiative Fund, as appropriated by the General Assembly. Administration responsibilities may include, but are not limited to, research and identification of credit disadvantaged groups; design of comprehensive statewide capital access plans and programs addressing capital gap and capital marketplace structure and information barriers; direction, management, and control of specific projects; and communicate and cooperation with public development finance organizations and private debt and equity sources.
(l) To exercise such other powers as are necessary or incidental to the foregoing.
(Source: P.A. 100-377, eff. 8-25-17.)

(30 ILCS 750/9-4) (from Ch. 127, par. 2709-4)
Sec. 9-4. Intermediary agreements and loans. Any loan made pursuant to this Article shall:
(a) Be made only if a participating lender or other

investor also provides a portion of the financing with respect to the project. The participating lender's or other investor's risk assumption may be in the form of a loan, letter of credit, guarantee, loan participation, bond purchase, or any other form approved by the Department;

(b) Finance no more than the lesser of 25% of the

total amount of any single project, or $2,000,000 for any single project, unless such limitations are waived by the Director, upon a finding that such waiver is appropriate to accomplish the purposes of this Article;

(c) Be made only if the Department determines, on the

basis of all information available to it, that the project would not be undertaken unless the loan is provided;

(d) Be protected by security which may include, as

available, first or second mortgage positions on real or personal property, royalty payments on sales of products or services, or any other security satisfactory to the Department to secure payment of the loan agreement. Personal notes or guarantees may be required from persons owning more than 20 percent of the small business;

(e) Be in such amount and form and contain such terms

and provisions with respect to property insurance, repairs, alterations, payment of taxes and assessments, delinquency charges, default remedies, additional security, and other matters as the Department shall determine adequate to protect the public interest;

(f) Be made to a business approved by the Department

as responsible and creditworthy;

(g) Be reviewed by the credit review committee

established by the Department pursuant to this Article;

(h) Be made only after the Department has made a

determination that the loan agreement will cause a project to be undertaken which has the potential to create or retain substantial employment or to modernize or improve the competitiveness of the firm in relation to the amount of the loan;

(i) Be made with businesses that have certified the

project is a new plant start-up, modernization, or expansion or a new venture opportunity and is not relocation of an existing business from another site within the State unless that relocation results in substantial employment growth.

(Source: P.A. 100-377, eff. 8-25-17.)

(30 ILCS 750/9-4.1) (from Ch. 127, par. 2709-4.1)
Sec. 9-4.1. Applications for loans. All applications for loans to small businesses shall be submitted to the Department on forms and subject to filing fees prescribed by the Department. The Department shall conduct such investigation and obtain such information concerning the application as it considers necessary and diligent. Complete applications received by the Department shall be forwarded to a credit review committee consisting of persons experienced in business financing, and the Director of the Governor's Office of Management and Budget or his designee, for a review and report concerning the advisability of approving the proposed loan. The review and report shall include facts about the company's history, job opportunities, stability of employment, past and present condition and structure, actual and pro-forma income statements, present and future market prospects and management qualifications, and any other facts deemed material to the financing request. The report shall include a reasoned opinion as to whether providing the financing would tend to fulfill the purposes of the Article. The report shall be advisory in nature only. The credit review committee shall be of such composition, act for such time, and have such powers as shall be specified by the Department.
After consideration of such report and after such other action as is deemed appropriate, the Department shall approve or deny the application. If the Department approves the application, its approval shall specify the amount of funds to be provided by the Department loan agreement provisions. The business applicant shall be promptly notified of such action by the Department.
(Source: P.A. 94-793, eff. 5-19-06.)

(30 ILCS 750/9-4.2) (from Ch. 127, par. 2709-4.2)
Sec. 9-4.2. Illinois Capital Revolving Loan Fund.
(a) There is hereby created the Illinois Capital Revolving Loan Fund, hereafter referred to in this Article as the "Capital Fund" to be held as a separate fund within the State Treasury.
The purpose of the Capital Fund is to finance intermediary agreements, administration, technical assistance agreements, loans, grants, or investments in Illinois. In addition, funds may be used for a one time transfer in fiscal year 1994, not to exceed the amounts appropriated, to the Public Infrastructure Construction Loan Revolving Fund for grants and loans pursuant to the Public Infrastructure Loan and Grant Program Act. Investments, administration, grants, and financial aid shall be used for the purposes set for in this Article. Loan financing will be in the form of loan agreements pursuant to the terms and conditions set forth in this Article. All loans shall be conditioned on the project receiving financing from participating lenders or other investors. Loan proceeds shall be available for project costs, except for debt refinancing.
(b) There shall be deposited in the Capital Fund such amounts, including but not limited to:
(i) All receipts, including dividends, principal and

interest payments and royalties, from any applicable loan, intermediary, or technical assistance agreement made from the Capital Fund or from direct appropriations from the Build Illinois Bond Fund or the Build Illinois Purposes Fund (now abolished) or the General Revenue Fund by the General Assembly entered into by the Department;

(ii) All proceeds of assets of whatever nature

received by the Department as a result of default or delinquency with respect to loan agreements made from the Capital Fund or from direct appropriations by the General Assembly, including proceeds from the sale, disposal, lease or rental of real or personal property which the Department may receive as a result thereof;

(iii) Any appropriations, grants or gifts made to the

Capital Fund;

(iv) Any income received from interest on investments

of moneys in the Capital Fund;

(v) All moneys resulting from the collection of

premiums, fees, charges, costs, and expenses in connection with the Capital Fund as described in subsection (e) of Section 9-3.

(c) The Treasurer may invest moneys in the Capital Fund in securities constituting obligations of the United States Government, or in obligations the principal of and interest on which are guaranteed by the United States Government, in obligations the principal of and interest on which are guaranteed by the United States Government, or in certificates of deposit of any State or national bank which are fully secured by obligations guaranteed as to principal and interest by the United States Government.
(Source: P.A. 100-377, eff. 8-25-17.)

(30 ILCS 750/9-4.2a)
Sec. 9-4.2a. Rural micro-business loans.
(a) In order to increase the growth of small rural businesses, the rural micro-business loan program is created and shall be administered by the Department of Commerce and Economic Opportunity. This program shall help small businesses that lack sufficient collateral or equity access funds at competitive terms to help create or retain jobs, modernize equipment or facilities, and maintain their competitiveness.
(b) In the making of loans for rural micro-businesses, as defined below, the Department is authorized to employ different criteria in lieu of the general provisions of subsections (b), (d), (e), (f), (h), and (i) of Section 9-4. The Department shall adopt rules for the administration of this program.
For purposes of this Section, "rural micro-business" means a business that: (i) employs 5 or fewer full-time employees, including the owner if the owner is an employee, and (ii) is based on the production, processing, or marketing of agricultural products, forest products, cottage and craft products, or tourism.
(c) The Department shall determine by rule the amount, term, interest rate, and allowable uses of loans awarded under this program, except that:
(1) The loan shall not exceed $25,000 or 50% of the

business project costs, unless the Director of the Department determines that a waiver of these limits is required to meet the purposes of this Act.

(2) The loan shall only be made if the Department

determines that the number of jobs to be created or retained by the business is reasonable in relation to the loan funds requested.

(3) The borrower shall provide a written statement of

the funds required to establish or support the business and shall provide equity capital in an amount equal to 10% of the first $10,000 of the required funds and equity capital, other loans, or leveraged capital, or any combination thereof, in an amount equal to 50% of any additional required funds.

(4) The loan shall be in a principal amount and form

and contain terms and provisions with respect to security, insurance, reporting, delinquency charges, default remedies, and other matters that the Department determines are appropriate to protect the public interest and are consistent with the purposes of this Section. The terms and provisions may be less than required for similar loans not covered by this Section.

(5) The Department shall award no less than 80% of

the amount available for this program for loans to businesses that are located in counties with a population of 100,000 or less.

(Source: P.A. 94-392, eff. 8-1-05.)

(30 ILCS 750/9-4.3) (from Ch. 127, par. 2709-4.3)
Sec. 9-4.3. Minority, veteran, female and disability loans.
(a) In the making of loans for minority, veteran, female or disability small businesses, as defined below, the Department is authorized to employ different criteria in lieu of the general provisions of subsections (b), (d), (e), (f), (h), and (i) of Section 9-4.
Minority, veteran, female or disability small businesses, for the purpose of this Section, shall be defined as small businesses that are, in the Department's judgment, at least 51% owned and managed by one or more persons who are minority or female or who have a disability or who are veterans.
(b) Loans made pursuant to this Section:
(1) Shall not exceed $400,000 or 50% of the business

project costs unless the Director of the Department determines that a waiver of these limits is required to meet the purposes of this Act.

(2) Shall only be made if, in the Department's

judgment, the number of jobs to be created or retained is reasonable in relation to the loan funds requested.

(3) Shall be protected by security. Financial

assistance may be secured by first, second or subordinate mortgage positions on real or personal property, by royalty payments, by personal notes or guarantees, or by any other security satisfactory to the Department to secure repayment. Security valuation requirements, as determined by the Department, for the purposes of this Section, may be less than required for similar loans not covered by this Section, provided the applicants demonstrate adequate business experience, entrepreneurial training or combination thereof, as determined by the Department.

(4) Shall be in such principal amount and form and

contain such terms and provisions with respect to security, insurance, reporting, delinquency charges, default remedies, and other matters as the Department shall determine appropriate to protect the public interest and consistent with the purposes of this Section. The terms and provisions may be less than required for similar loans not covered by this Section.

(Source: P.A. 99-143, eff. 7-27-15; 100-377, eff. 8-25-17.)

(30 ILCS 750/9-4.4)
Sec. 9-4.4. Financial intermediary agreements.
(a) The Department is authorized to exercise its powers and duties set forth in this Article through various financial intermediary agreements to assist young firms, including business start-ups and micro-enterprises; mature firms, including industrial expansions, modernizations, or environmental upgrades; and other targeted credit disadvantaged firms identified by the Department.
(b) A financial intermediary agreement may include, but is not limited to, participation agreements in which the Department purchases an undivided interest in an otherwise qualifying loan made by a participating lender; seed financing or capitalization of revolving pools of money for lending or investing in third parties; financial aid for one or more credit enhancement pools of political subdivisions of the State; or financial aid for loan loss reserve accounts or certificates, provided the loss reserve accounts or certificates are established pursuant to a trust indenture executed for that purpose by a financial intermediary with a bank or trust company in the State of Illinois designated by the State Treasurer having trust powers.
(Source: P.A. 88-422.)

(30 ILCS 750/9-4.5)
Sec. 9-4.5. Community economic development project.
(a) The Department shall establish a comprehensive community economic development project. The project shall provide technical assistance to 5 communities for the following purposes:
(1) To develop a comprehensive understanding of the

community.

(2) To plan for industrial retention and development.
(3) To establish an early warning network to warn of

potential business closings.

(4) To provide on-going technical assistance in areas

including, but not limited to, succession planning; acquisition of companies by local entrepreneurs, with special encouragement for minorities, women, and groups of employees; job training; and technology improvement.

(b) The Department shall select the communities that participate in the project through a competitive process open to all communities in Illinois. For purposes of this Section, "community" includes municipalities, other units of local government, and neighborhoods and regions within municipalities or other units of local government. Community direction of the project and the capacity of the community to fulfill project goals established by the Department shall be prerequisites for participation. The Department shall issue rules establishing the competitive process.
(Source: P.A. 88-191; 88-670, eff. 12-2-94.)

(30 ILCS 750/9-4.6)
Sec. 9-4.6. Financial intermediary applications.
(a) Before implementing any financial intermediary program component, the Department may establish rules including, but not limited to, application, review, and approval procedures; form of documentation, servicing, and default conditions; the disposition of any assets remaining, subsequent to or resulting from an intermediary agreement; and procedures, forms, and manner or approval of third party applications.
(b) Applications for funds for financial intermediary agreements may include, but shall not be limited to, history and mission of the applicant; needs to be served, which shall be consistent with the purpose of this Article; products, services, and results expected from the effort; staffing, management, and operational procedures; and budget request and capitalization of the effort.
(c) The Department shall review the intermediary applications to determine the viability of the applicant, the consistency of the proposed project with the purposes of this Article, the economy benefits expected to be derived therefrom, the prospects for continuation of the project after Departmental assistance has been provided, and other issues that may be considered necessary.
(d) As a part of an intermediary agreement, the Department may provide for, and the Department is authorized to rely upon, the financial intermediary to undertake on behalf of the State the review and approval of the credit, collateral security, and documentation; determination of eligibility; the collection and use of fees, premiums, or charges; the organization, servicing, and disbursement of financial assistance; and any other purposes and activities that the Department determines to be reasonable, appropriate, and consistent with the purposes of this Article.
(e) The Department shall require as a condition of an intermediary agreement that the financial intermediary cause to be prepared at least annual transaction reports detailing the activities of the program including, the number and type of firms and amount of financing provided.
(Source: P.A. 88-422; 88-670, eff. 12-2-94.)

(30 ILCS 750/9-4.7)
Sec. 9-4.7. Military Reservist Business Assistance Loan Program.
(a) As used in this Section:
"Period of military conflict" means (i) a period of war declared by Congress; (ii) a period of national emergency declared by Congress or by the President; or (iii) a period in which a member of a reserve component of the armed forces of the United States is ordered to active duty pursuant to Section 12304 of Title 10 of the United States Code.
"Owner" means a person with at least a 20% ownership interest in a small business.
"Key employee" means an individual who is employed by a small business and whose managerial or technical expertise is critical to the successful day-to-day operation of the business.
"Small business" means a business with 50 or fewer employees.
"Substantial economic injury" means an economic harm to a small business that results in the inability of the small business to (i) meet its obligations as they mature; (ii) pay its ordinary and necessary operating expenses; or (iii) market, produce, or provide a product or service.
(b) In the making of military reservist business assistance loans, the Department is authorized to employ different criteria in lieu of the general provisions of subsections (b), (d), (e), (f), (h), and (i) of Section 9-4.
(c) From funds appropriated for that purpose, the Department shall administer a Military Reservist Business Assistance Loan Program. The Director shall make loans to small businesses (i) that lose an owner or a key employee due to a period of military conflict and (ii) that will experience substantial economic injury as a result of the loss of that owner or key employee.
(d) The Department may accept grants, loans, or appropriations from the federal government or from any private entity to be used for the purposes of this program and may enter into contracts and agreements in connection with those grants, loans, or appropriations.
(e) Loans made pursuant to this Section:
(1) Shall not exceed $150,000.
(2) Shall have an interest rate below the market rate

loan percent.

(3) Shall have repayment terms determined by the

Department and that do not exceed 30 years.

(4) Shall be protected by security. Financial

assistance may be secured by first, second, or subordinate mortgage positions on real or personal property, by royalty payments, by personal notes or guarantees, or by any other security satisfactory to the Department to secure repayment. Security valuation requirements, as determined by the Department, for the purposes of this Section, may be less than required for similar loans not covered by this Section, provided the applicant demonstrates adequate business experience, entrepreneurial training, or a combination thereof, as determined by the Department.

(5) Shall be in the principal amount and form and

contain the terms and provisions with respect to security, insurance, reporting, delinquency charges, default remedies, and other matters that the Department determines are appropriate to protect the public interest and consistent with the purposes of this Section.

(f) The Department shall not award any loan under this Section to: (i) a small business or subsidiary of that business that has already been awarded a loan under this Section within the same fiscal year; or (ii) a small business that was awarded a loan under this Section on which the balance remains unpaid.
(g) Within 30 days after the owner or key employee returns to non-active duty status, arrangements shall be made for the repayment of the loan.
(Source: P.A. 94-485, eff. 8-8-05.)

(30 ILCS 750/9-4.8)
Sec. 9-4.8. State Small Business Credit Initiative Fund.
(a) There is hereby created the State Small Business Credit Initiative Fund, also referred to in this Article as the "SSBCI Fund", as a special fund in the State treasury.
The purpose of the SSBCI Fund is to finance intermediary agreements, administration, technical assistance agreements, loans, grants, or investments in Illinois. Investments, administration grants, and financial aid shall be used for the purposes set forth in this Article. Loan financing shall be in the form of loan agreements pursuant to the terms and conditions set forth in this Article. All loans shall be conditioned on the project receiving financing from participating lenders or other investors.
(b) The following amounts shall be deposited into the SSBCI Fund:
(1) all receipts, including dividends, principal and

interest payments, and royalties, from any applicable loan, intermediary, or technical assistance agreement made from the SSBCI Fund or from direct appropriations from the Build Illinois Bond Fund or the General Revenue Fund by the General Assembly entered into by the Department;

(2) all proceeds of assets of whatever nature

received by the Department as a result of default or delinquency with respect to a loan agreement made from the SSBCI Fund or from direct appropriations by the General Assembly, including proceeds from the sale, disposal, lease, or rental of real or personal property that the Department may receive as a result thereof;

(3) any appropriations, grants, or gifts made to the

SSBCI Fund;

(4) any income received from interest on investments

of moneys in the SSBCI Fund;

(5) all moneys resulting from the collection of

premiums, fees charges, costs, and expenses described in subsection (e) of Section 9-3.

(c) The Treasurer may invest moneys in the SSBCI Fund in securities constituting obligations of the United States Government, or in obligations the principal of and interest on which are guaranteed by the United States Government, or in certificates of deposit of any State or national bank which are fully-secured by obligations guaranteed as to principal and interest by the United States Government.
(Source: P.A. 100-377, eff. 8-25-17.)

(30 ILCS 750/9-5) (from Ch. 127, par. 2709-5)
Sec. 9-5. Equity Investments. Any equity investment shall:
(a) Be made only if a participating lender or other investor also provides a portion of the financing with respect to the project. The participating lender's or other investor's financing may be in the form of an equity position, convertible debt, convertible preferred stock, loan, letter of credit, guarantee, bond purchase or any other form approved by the Department;
(b) Finance no more than the lesser of 33 1/3% of the total amount of any single project or $250,000 for any single project unless such limitations are waived by the Director upon a finding that such waiver is appropriate to accomplish the purposes of this Article;
(c) Be made only if the Department determines, on the basis of all the information available to it, that the project would not be undertaken unless the equity investment is provided;
(d) Be protected by adequate security on equity investment agreements issued by the Department. Equity investment agreements may be secured by first or second mortgage positions on real or personal property, by royalty payments, by personal notes or guarantees, or by any other security satisfactory to the Department to secure payment of the equity investment;
(e) Be in such principal amount and form, and contain such terms and provisions with respect to the property insurance, repairs, alterations, payment of taxes and assessments, delinquency charges, default remedies, additional security and other matters as the Department shall determine adequate to protect the public interest;
(f) Be made to an eligible small business approved by the Department as responsible and creditworthy;
(g) Be reviewed by the credit review committee established by the Department pursuant to this Article;
(h) Be made only after the Department has made a determination that the loan or investment agreement will cause a project to be undertaken which has the potential to create substantial employment in relation to the principal amount of the loan or investment;
(i) Be made for a small business that has certified the project is a new plant start-up or expansion or a new venture opportunity and is not an area relocation of an existing business from another site within Illinois unless that relocation provides substantial employment growth;
(j) Be made for a small business which agrees: to at all times keep proper books of record and account in accordance with generally accepted accounting principles consistently applied, and agree that the Department is authorized to make or cause to be made, in such manner and at such times as the Department may reasonably require but subject to Section 9-8 of this Act, (i) inspection and audits of any books, records and papers in the custody or control of the small business or others, relating to the small business's financial or business conditions, including without limitation the making of copies thereof and extracts therefrom, and (ii) inspection and appraisals of any of the small business's assets, authorizations to all federal, State and municipal authorities and officials to furnish reports of examinations, records and other information relating to the conditions and affairs of the small business and any information from reports, returns, files and records of such authorities upon written request to the small business by the Department;
(k) Be made only to a small business which agrees that if at any time after the Department has made an equity investment, whatever the reason for such event and whether it shall be voluntary or involuntary or be effected by operation of law or pursuant to any court or any order, rule or regulation of any governmental or non-governmental body the small business shall (a) commence a voluntary case under the federal bankruptcy laws (as now or hereafter in effect), (b) file a petition seeking to take advantage of any other laws, domestic or foreign, relating to bankruptcy, insolvency, reorganization, composition, winding up or adjustment of debts, (c) consent to or fail to contest in a timely and appropriate manner any petition filed against it in an involuntary case under such bankruptcy or similar laws, (d) apply for or consent to, or fail to contest in a timely and appropriate manner, the appointment of, or the taking of possession by, a receiver, custodian, trustee or liquidator of itself or of a substantial part of its property, (e) admit in writing its inability to pay, or generally not be paying, its debts as they become due, (f) make a general assignment for the benefit of creditors; then, and in every such event, in the case of any of the events specified in clauses (a) through (f) above, without any notice to the small business or any other act by the Department, the small business (or an entity acting on its behalf) shall immediately become obligated to purchase or redeem, and the Department shall immediately become obligated to sell or surrender for redemption, all such shares from the Department.
(Source: P.A. 84-1124.)

(30 ILCS 750/9-5.1) (from Ch. 127, par. 2709-5.1)
Sec. 9-5.1. Applications for Illinois Equity Investments.
(a) All applications for the Illinois Equity Investments to or on behalf of small businesses shall be submitted to the Department on forms and subject to filing fees prescribed by the Department. For business project applications, the Department shall conduct such investigation and obtain such information concerning the application as it deems necessary and diligent. Complete applications received by the Department shall be forwarded to an outside credit review committee consisting of persons experienced in new venture equity financing and the Director of the Governor's Office of Management and Budget, or his or her designee, for small business for a review and report concerning the advisability of approving the proposed investment. The review and report shall include facts about the company's history, job opportunities, stability of employment, past and present condition and structure, actual and pro-forma income statements, present and future market prospects and management qualifications, and any other facts deemed material to the financing request. The report shall be advisory in nature only and shall include a reasoned opinion as to whether providing the financing would tend to fulfill this purpose of the Act. Except for the Director of the Governor's Office of Management and Budget or his or her designee, the Department may utilize the services of existing outside organizations as the credit review committee.
(b) For equity intermediary agreements, applications may include, but shall not be limited to, history and mission of the applicant; needs to be served, which shall be consistent with the purpose of this subsection; products, services, and results expected from the effort; staffing, management, and operational procedures; and budget request and capitalization of the effort. The Department shall review the intermediary applications to determine the viability of the applicant, the consistency of the proposed project with the purposes of this Article, the economic benefits expected to be derived therefrom, the prospects for continuation of the project after Departmental assistance has been provided, and other issues that may be considered necessary.
(c) The Department shall, on the basis of the application, the report of the credit review committee, and any other appropriate information, prepare a report concerning the credit-worthiness of the proposed borrower or intermediary, the financial commitment of the participating lender or other investor, the manner in which the proposed small business or intermediary project will advance the economy of the State, and the soundness of the proposed equity investment or intermediary agreement.
After consideration of such report and after such other action as it deems appropriate, the Department shall approve or deny the application. If the Department approves the application, its approval shall specify the amount of funds to be provided and the Department equity investment agreement provisions. The small business or intermediary applicant shall be promptly notified of such action by the Department.
(Source: P.A. 94-793, eff. 5-19-06.)

(30 ILCS 750/9-5.2) (from Ch. 127, par. 2709-5.2)
Sec. 9-5.2. Illinois Equity Fund.
(a) There is created the Illinois Equity Fund, to be held as a separate fund within the State Treasury. The purpose of the Illinois Equity Fund is to make equity investments in Illinois. All financing will be done in conjunction with participating lenders or other investors. Investment proceeds may be directed to working capital expenses associated with the introduction of new technical products or services of individual business projects or may be used for equity finance pools operated by intermediaries.
(b) There shall be deposited in the Illinois Equity Fund such amounts, including but not limited to:
(i) All receipts including dividends, principal and

interest payments, royalties, or other return on investment from any applicable loan made from the Illinois Equity Fund, from direct appropriations by the General Assembly from the Build Illinois Fund or the Build Illinois Purposes Fund (now abolished), or from intermediary agreements made from the Illinois Equity Fund entered into by the Department;

(ii) All proceeds of assets of whatever nature

received by the Department as a result of default or delinquency with respect to loan agreements made from the Illinois Equity Fund, or from direct appropriations by the General Assembly including proceeds from the sale, disposal, lease or rental of real or personal property which the Department may receive as a result thereof;

(iii) any appropriations, grants or gifts made to the

Illinois Equity Fund;

(iv) any income received from interest on investments

of moneys in the Illinois Equity Fund.

(c) The Treasurer may invest moneys in the Illinois Equity Fund in securities constituting direct obligations of the United States Government, or in obligations the principal of and interest on which are guaranteed by the United States Government, or in certificates of deposit of any State or national bank which are fully secured by obligations guaranteed as to principal and interest by the United States Government.
(Source: P.A. 99-933, eff. 1-27-17.)

(30 ILCS 750/9-5.3)
Sec. 9-5.3. Equity intermediary agreements.
(a) The Department is authorized to exercise its powers and duties set forth in this Article through equity intermediary agreements to assist young, high risk, technology based firms, including business start-ups.
(b) An equity intermediary agreement may include seed financing or capitalization of one or more equity investment pools managed by a financial intermediary, provided that the assistance is used for investing in third parties.
(c) The Department is authorized to rely upon the financial intermediary to determine the portion of the equity investment requirements of the third party recipient to be financed and upon the documentation and analysis standards of the intermediary instead of the requirements of subsection (b) of Section 9-5.1, provided that other organizations have contributed substantially to the capitalization of the equity pool.
(Source: P.A. 88-422.)

(30 ILCS 750/9-6) (from Ch. 127, par. 2709-6)
Sec. 9-6. Technical Assistance Grants. Any grant made pursuant to this Article shall:
(a) Be made only if a recipient not-for-profit organization also provides a portion of the financing with respect to the technical assistance project. The participating not-for-profit organization's financing may be in the form of cash or in-kind services or any other form approved by the Department;
(b) Be made only if the Department determines, on the basis of all information available to it, that the technical assistance project would not be undertaken unless the grant is provided;
(c) Be made only after the Department has made a determination that the grant will cause a technical assistance project to be undertaken which has the potential to improve the capital marketplace structure or to reduce information barriers that are impediments to the flow of capital.
(Source: P.A. 88-422.)

(30 ILCS 750/9-6.1) (from Ch. 127, par. 2709-6.1)
Sec. 9-6.1. Applications for grants.
(a) All applications for grants to not-for-profit organizations shall be submitted to the Department on forms prescribed by the Department. The Department shall conduct such investigation and obtain such information concerning the application as it deems necessary and diligent.
(b) Each application shall at minimum address the proposed work plans, timelines, objectives, and results of the project, the persons responsible for administering the effort, the costs of completing the proposed effort, and other documentation that may be necessary.
(c) After conducting the investigation and after such other action as is deemed appropriate, including determination that a not-for-profit organization's proposed project is in compliance with the provisions of this Article and subsection, the Department shall approve or deny the application. If the Department approves the application, its approval shall specify the amount of grants to be provided by the Department. The applicant shall be promptly notified of such action by the Department.
(d) The Department shall establish reporting mechanisms and other informational requirements of the participants to track performance of eligible grant activities, report actual operating expenses, and provide a narrative report of eligible grant activities and accomplishments.
(Source: P.A. 88-422.)

(30 ILCS 750/9-7) (from Ch. 127, par. 2709-7)
Sec. 9-7. Hold Harmless. Nothing in this Article shall be construed as creating any rights of a competitor of an approved borrower or any applicant whose application is denied by the Department to challenge any application which is accepted by the Department and any loan or other agreement executed in connection therewith.
(Source: P.A. 84-109.)

(30 ILCS 750/9-8) (from Ch. 127, par. 2709-8)
Sec. 9-8. Confidentiality. Any documentary materials or data made or received by any member, agent or employee of the Department, to the extent that such material or data consists of trade secrets, commercial, or financial information regarding the operation of any enterprise conducted by an applicant for, or a recipient of, any form of assistance which the Department is empowered to render under this Article, or regarding the competitive position of such enterprise in a particular field of endeavor, shall be deemed to be confidential and shall not be deemed public records; provided, however, that if the Department purchases a qualified security from such enterprise, the commercial and financial information, excluding trade secrets, shall be deemed to become a public record of the Department after the expiration of three years from the later of the date of purchase of such qualified security or the date of receipt of such information by the Department to the extent that such information is available to the holder of such qualified security.
(Source: P.A. 88-422.)

(30 ILCS 750/9-9) (from Ch. 127, par. 2709-9)
Sec. 9-9. Annual Report. On January 1 of each year, the Department shall report on its operations of the Illinois Capital Revolving Loan Fund and the Illinois Equity Fund for the preceding fiscal year to the Governor and the General Assembly.
(Source: P.A. 84-109.)

(30 ILCS 750/9-10) (from Ch. 127, par. 2709-10)
Sec. 9-10. Federal Programs. The Department is authorized to accept and expend federal monies pursuant to this Article except that the terms and conditions hereunder which are inconsistent with or prohibited by the federal authorization under which such monies are made available shall not apply with respect to the expenditure of such monies.
(Source: P.A. 84-109.)

(30 ILCS 750/9-11)
Sec. 9-11. Port Development Revolving Loan Program.
(1) There is created in the State Treasury the Port Development Revolving Loan Fund, referred to in this Section as the Fund. Moneys in the Fund may be appropriated for the purposes of the Port Development Revolving Loan Program created by this Section to be administered by the Department of Commerce and Economic Opportunity in order to facilitate and enhance the utilization of Illinois' navigable waterways or the development of inland intermodal freight facilities or both. The Department may adopt rules for the administration of the Program.
The General Assembly may make appropriations for the purposes of the Program. Repayment of loans made to individual port districts shall be paid back into the Fund to establish an ongoing revolving loan fund to facilitate continuing port development activities in the State.
(2) Loan funds from the Program shall be made available to Illinois port districts on a competitive basis. In order to obtain assistance under the Program, a port district must submit a comprehensive application to the Department for consideration.
Projects eligible for funding under the Program must be intermodal facilities and within the scope of powers and responsibilities as granted in each port district's enabling legislation. Loan funds shall not be used for working capital or administrative purposes by the port district.
(3) The maximum amount which may be loaned from the Program to fund any one project is $3,000,000. Program funds may be used for up to 50% of an individual project financing. The balance of financing for an individual project must be secured by the respective district.
The maximum loan term shall be for 20 years with an interest rate of 5% per annum. Principal and interest payments shall be made on a semi-annual basis.
(4) In order to receive a loan from the Program, a port district must:
(a) demonstrate that the proposed project shall

generate sufficient revenue to support amortization of the loan and be willing to pledge revenues from the project to loan repayment or

(b) demonstrate that the port district can

financially support debt service payments through general revenue sources of the port district and pledge the full faith and credit of the port district to loan repayment.

In order to achieve the requirement of paragraph (a) of this subsection (4), the port district may use guarantees provided under facility operating agreements or guaranteed facility use agreements from private concerns to demonstrate loan repayment ability.
Certain infrastructure facilities developed under the Program may be general use public facilities where there is not a definitive and guaranteed revenue stream to support the project, nevertheless the facilities are important to facilitate overall long term port development objectives. In such cases, the full faith and credit of the port district may be used as loan collateral.
(5) A loan agreement shall be executed between the port district and the State stipulating all of the terms and conditions of the loan. The Department shall release funds on a reimbursement basis for eligible costs of the project as incurred. The port district shall certify to the Department that expenses incurred during construction are in accordance with plans and specifications as approved by the Department. Funds may be drawn once per month during construction of the project.
(6) The loan agreement shall contain customary and usual loan default provisions in the event the port district fails to make the required payments. The loan agreement shall stipulate the State's recourse in curing any default.
In the event a port district becomes delinquent in payments to the State, that port district shall not be eligible for any future loans until the delinquency is remedied.
(7) Individual port district project applications shall include the following:
(a) Statement of purpose. A description of the

project shall be submitted along with the project's anticipated overall effect on meeting port district objectives.

(b) Project impact. The anticipated net effects of

the project shall be enumerated. These impacts may include the economic impact to the State, employment impact, intermodal freight impacts, and environmental impacts.

(c) Cost estimates and preliminary project layout.

The overall project development cost estimate and general site and or facility drawings.

(d) Proposed loan amount. A statement as to the

amount proposed from the Program and the port district's intentions as to the source of other financing for the project.

(e) Business Proforma. A detailed business proforma

must be supplied which estimates facility/project revenues as well as operating costs and debt service.

(f) Loan collateral and guarantees. The port

district's intentions as to how it intends to collateralize the loan amount, including third party guarantees, pledging of project and facility revenue, or pledging general revenues of the district.

(8) The Department shall annually invite Illinois port districts to submit projects for consideration under the Program. The Department shall perform a cost/benefit analysis of each project to determine if a project meets minimum requirements for eligibility. Those applications which meet minimum criteria shall then be ranked by the overall net positive impact on the State.
(a) Minimum criteria shall include:
(i) positive cost/benefit ratio;
(ii) demonstrated economic feasibility of the

project; and

(iii) the ability of the port district to repay

the loan.

(b) Ranking criteria may include:
(i) a cost/benefit ratio of project in relation

to other projects;

(ii) product tonnage to be handled;
(iii) product value to be handled;
(iv) soundness of business proposition;
(v) positive intermodal impacts of Illinois

transportation system;

(vi) meets overall State transportation

objectives;

(vii) economic impact to the State; or
(viii) environmental benefits of the project.
Projects shall be selected according to their ranking up to the limit of available funds. Selected projects shall be invited to submit detailed plans, specifications, operating agreements, environmental clearances, evidence of property title, and other documentation as necessitated by the project. When the Department determines all necessary requirements are met and the remainder of the project financing is available, a loan agreement shall be executed and project development may commence.
(Source: P.A. 94-793, eff. 5-19-06.)



Article 10

(30 ILCS 750/Art. 10 heading)

(30 ILCS 750/10-1) (from Ch. 127, par. 2710-1)
Sec. 10-1. This Article shall be known and may be cited as the "Large Business Development Act".
(Source: P.A. 84-109.)

(30 ILCS 750/10-2) (from Ch. 127, par. 2710-2)
Sec. 10-2. Definitions. Unless the context clearly requires otherwise:
(a) "Financial institution" means a trust company, a bank, a savings bank, a credit union, an investment bank, a broker, an investment trust, a pension fund, a building and loan association, a savings and loan association, an insurance company or any venture capital company which is authorized to do business in the State.
(b) "Participating lender" means any trust company, bank, savings bank, credit union, investment bank, broker, investment trust, pension fund, building and loan association, savings and loan association, insurance company or venture capital company approved by the Department which assumes a portion of the financing for a business project.
(c) "Department" means the Illinois Department of Commerce and Economic Opportunity.
(d) "Business" means a for-profit, legal entity in Illinois including, but not limited to, any sole proprietorship, partnership, corporation, joint venture, association or cooperative.
(e) "Loan" means an agreement or contract to provide a loan or other financial aid to a business.
(f) "Project" means any specific economic development activity of a commercial, industrial, manufacturing, agricultural, scientific, service or other business, the result of which yields an increase in jobs and may include the purchase or lease of machinery and equipment, the lease or purchase of real property or funds for infrastructure necessitated by site preparation, building construction or related purposes but does not include refinancing current debt.
(g) "Fund" means the Large Business Attraction Fund created in Section 10-4.
(Source: P.A. 94-793, eff. 5-19-06.)

(30 ILCS 750/10-3) (from Ch. 127, par. 2710-3)
Sec. 10-3. Powers and Duties. The Department has the power to:
(a) Provide loans from the Build Illinois Bond Fund, the Fund for Illinois' Future, or the Large Business Attraction Fund to a business undertaking a project and accept mortgages or other evidences of indebtedness or security of such business.
(b) Provide grants from the Build Illinois Bond Fund, the Fund for Illinois' Future, or the Large Business Attraction Fund to or for the direct benefit of a business undertaking a project. Any such grant shall (i) be made and used only for the purpose of assisting the financing of the business for the project in order to reduce the cost of financing to the business, (ii) be made only if a participating lender, or other funding source including the applicant, also provides a portion of the financing with respect to the project, and only if the Department determines, on the basis of all the information available to it, that the project would not be undertaken in Illinois unless the grant is provided, (iii) provide no more than 25% of the total dollar amount of any single project cost and be approved for amounts from the Fund not to exceed $500,000 for any single project, unless waived by the Director upon a finding that such waiver is appropriate to accomplish the purpose of this Article, (iv) be made only after the Department has determined that the grant will cause a project to be undertaken which has the potential to create substantial employment in relation to the amount of the grant, and (v) be made with a business that has certified the project is a new plant start-up or expansion and is not a relocation of an existing business from another site in Illinois unless that relocation results in substantial employment growth.
(c) Enter into agreements, accept funds or grants and cooperate with agencies of the federal government, local units of government and local regional economic development corporations or organizations for the purposes of carrying out this Article.
(d) Enter into contracts, letters of credit or any other agreements or contracts with financial institutions necessary or desirable to carry out the purposes of this Article. Any such agreement or contract may include, without limitation, terms and provisions relating to a specific project such as loan documentation, review and approval procedures, organization and servicing rights, default conditions and other program aspects.
(e) Fix, determine, charge and collect any premiums, fees, charges, costs and expenses, including application fees, commitment fees, program fees, financing charges or publication fees in connection with its activities under this Article.
(f) Establish application, notification, contract and other procedures, rules or regulations deemed necessary and appropriate.
(g) Subject to the provisions of any contract with another person and consent to the modification or restructuring of any loan agreement to which the Department is a party.
(h) Take any actions which are necessary or appropriate to protect the State's interest in the event of bankruptcy, default, foreclosure or noncompliance with the terms and conditions of financial assistance or participation provided under this Article, including the power to sell, dispose, lease or rent, upon terms and conditions determined by the Director to be appropriate, real or personal property which the Department may receive as a result thereof.
(i) Acquire and accept by gift, grant, purchase or otherwise, but not by condemnation, fee simple title, or such lesser interest as may be desired, in land, and to improve or arrange for the improvement of such land for industrial or commercial site development purposes, and to lease or convey such land, or interest in land, so acquired and so improved, including sale and conveyance subject to a mortgage, for such price, upon such terms and at such time as the Department may determine, provided that prior to exercising its authority under this subsection, the Director shall find that other means of financing and developing any such project are not reasonably available and that such action is consistent with the purposes and policies of this Article.
(j) Provide grants from the Build Illinois Bond Fund to municipalities and counties to demolish abandoned buildings pursuant to Section 11-31-1 of the Illinois Municipal Code or Section 5-1080 of the Counties Code, for the purpose of making unimproved land available for purchase by businesses for economic development. Such grants shall be provided only when: (1) the owner of property on which the abandoned building is situated has entered into a contract to sell such property; (2) the Department has determined that the grant will be used to cause a project to be undertaken which will result in the creation of employment; (3) the business which has entered into a contract to purchase the property has certified that it will use the property for a project which is a new plant start-up or expansion or a new venture opportunity and is not a relocation of an existing business from another site within the State unless that relocation results in substantial employment growth. If a municipality or county receives grants under this paragraph, it shall file a notice of lien against the owner or owners of such demolished buildings to recover the costs and expenses incurred in the demolition of such buildings pursuant to Section 11-31-1 of the Illinois Municipal Code or Section 5-1080 of the Counties Code. All such costs and expenses recovered by the county or municipality shall be paid to the Department for deposit in the Build Illinois Purposes Account. Priority shall be given to enterprise zones or those areas with high unemployment whose tax base is adversely impacted by the closing of existing factories.
(j-5) A business accepting a grant or loan under this Article shall provide the Department with quarterly reports detailing financial and performance information as requested by the Department during the grant or loan period.
(k) Exercise such other powers as are necessary or incidental to the foregoing.
(Source: P.A. 96-1429, eff. 1-1-11.)

(30 ILCS 750/10-4) (from Ch. 127, par. 2710-4)
Sec. 10-4. Loans. Any loan made under this Article shall:
(a) Be made only if a participating lender or other funding source, including the applicant, also provides a portion of the financing with respect to the project and only if the Department determines, on the basis of all the information available to it, that the project would not be undertaken in Illinois unless the loan is provided. The other risk assumption may be in the form of a loan, letter of credit, guarantee, loan participation, bond purchase, direct cash payment, or other form approved by the Department.
(b) Finance no more than 25% of the total amount of any single project and be approved for amounts from the Fund not to exceed $2,000,000 for any single project, unless waived by the Director upon a finding that a waiver is appropriate to accomplish the purposes of this Article.
(c) Be protected by adequate security satisfactory to the Department to secure payment of the loan agreement.
(d) Be in a principal amount and form and contain terms and provisions with respect to property insurance, repairs, alterations, payment of taxes and assessments, delinquency charges, default remedies, additional security, and other matters as the Department shall determine adequate to protect the public interest.
(e) Include provisions to call the loan agreement as due and payable if the project is not completed, if the project fails to generate anticipated employment opportunities, or if the business ceases to operate the project.
(f) Be made only after the Department has determined that the loan will cause a project to be undertaken that has the potential to create substantial employment in relation to the principal amount of the loan.
(g) Be made with a business that has certified the project is a new plant start-up or expansion and is not a relocation of an existing business from another site in Illinois unless that relocation results in substantial employment growth.
(h) All receipts, including principal and interest payments, royalties, or other payments, paid to the Department because of any loan made under this Article and all proceeds of assets of whatever nature received by the Department as a result of default and delinquency with respect to loans made under this Article, including proceeds from the sale, disposal, lease, or rental of real or personal property that the Department may receive as a result of a default or delinquency, shall be deposited into the Large Business Attraction Fund.
(Source: P.A. 91-34, eff. 7-1-99.)

(30 ILCS 750/10-5) (from Ch. 127, par. 2710-5)
Sec. 10-5. Loan Applications. Applications for loans shall be submitted to the Department on forms and subject to filing fees prescribed by the Department. The Department shall not be prohibited from soliciting such applications. The Department shall conduct such investigation and obtain such information concerning the business as is necessary and diligent to complete a loan agreement. The Department's investigation shall include facts about the company's history, job opportunities, stability of employment, past and present condition and structure, actual and pro-forma income statements, present and future market prospects and management qualifications and any other aspects material to the financing request.
After consideration of such data and after such other action as is deemed appropriate, the Department shall approve or deny the application. If the Department approves the application, its approval shall specify the amount of funds to be provided and the loan agreement provisions. The business shall be promptly notified of such action by the Department.
(Source: P.A. 84-109.)

(30 ILCS 750/10-6) (from Ch. 127, par. 2710-6)
Sec. 10-6. Large Business Attraction Fund.
(a) There is created the Large Business Attraction Fund to be held as part of the State Treasury. The Department is authorized to make loans from the Fund for the purposes established under this Article. The State Treasurer shall have custody of the Fund and may invest in securities constituting direct obligations of the United States Government, in obligations the principal of and interest on which are guaranteed by the United States Government, or in certificates of deposit of any State or national bank that are fully secured by obligations guaranteed as to principal and interest by the United States Government. The purpose of the Fund is to offer loans to finance large firms considering the location of a proposed plant in the State and to provide financing to carry out the purposes and provisions of paragraph (h) of Section 10-3. Financing shall be in the form of a loan, mortgage, or other debt instrument. All loans shall be conditioned on the project receiving financing from participating lenders or other sources. Loan proceeds shall be available for project costs associated with an expansion of business capacity and employment, except for debt refinancing. Targeted companies for the program shall primarily consist of established industrial and service companies with proven records of earnings that will sell their product to markets beyond Illinois and have proven multistate location options. New ventures shall be considered only if the entity is protected with adequate security with regard to its financing and operation. The limitations and conditions with respect to the use of this Fund shall not apply in carrying out the purposes and provisions of paragraph (h) of Section 10-3.
(b) Deposits into the Fund shall include, but are not limited to:
(1) Any appropriations, grants, or gifts made to the

Fund.

(2) Any income received from interest on investments

of amounts from the Fund not currently needed to meet the obligations of the Fund.

(c) The State Comptroller and the State Treasurer shall from time to time, upon the written direction of the Governor, transfer from the Fund to the General Revenue Fund those amounts that the Governor determines are in excess of the amounts required to meet the obligations of the Fund.
(Source: P.A. 90-372, eff. 7-1-98.)

(30 ILCS 750/10-7) (from Ch. 127, par. 2710-7)
Sec. 10-7. Construction. Nothing in this Article shall be construed as creating any rights of a competitor of an approved borrower or any applicant whose application is denied by the Department to challenge any application which is accepted by the Department and any loan or other agreement executed in connection therewith.
(Source: P.A. 84-109.)

(30 ILCS 750/10-8) (from Ch. 127, par. 2710-8)
Sec. 10-8. Confidentiality. Any documentary materials or data made or received by any member, agent or employee of the Department shall be deemed to be confidential and shall not be deemed public records to the extent that such materials or data consist of trade secrets, commercial or financial information regarding the operation of any business conducted by an applicant for or recipient of any form of assistance under this Article or information regarding the competitive position of such business in a particular field of endeavor.
(Source: P.A. 84-109.)

(30 ILCS 750/10-9) (from Ch. 127, par. 2710-9)
Sec. 10-9. Report. On January 1 of each year, the Department shall report on its operation of the Fund for the preceding fiscal year to the Governor and the General Assembly.
(Source: P.A. 84-109.)

(30 ILCS 750/10-10) (from Ch. 127, par. 2710-10)
Sec. 10-10. Federal Programs. The Department is authorized to accept and expend federal monies pursuant to this Article except that terms and conditions hereunder which are inconsistent with or prohibited by the federal authorization under which such monies are made available shall not apply with respect to the expenditure of such monies.
(Source: P.A. 84-109.)



Article 11

(30 ILCS 750/Art. 11 heading)

(30 ILCS 750/11-1) (from Ch. 127, par. 2711-1)
Sec. 11-1. Short Title. This Article shall be known and may be cited as the "Illinois Small Business Incubator Act".
(Source: P.A. 84-109.)

(30 ILCS 750/11-2) (from Ch. 127, par. 2711-2)
Sec. 11-2. Definitions. As used in this Article:
(a) "Small business incubator" or "Incubator" means a property described in Sections 11-7 and 11-8.
(b) "Community Advisory Board" or "Board" means a board created pursuant to Section 11-4.
(c) "Department" means the Illinois Department of Commerce and Economic Opportunity.
(d) "Educational institution" means a local school district, a private junior college or university, or a State supported community college or university within the State.
(e) "Local governmental unit" means a county, township, city, village or incorporated town within this State.
(f) "Non-profit organization" means local chambers of commerce, business and economic development corporations and associations, and such other similar organizations so designated by the Department.
(g) "Sponsor" means an educational institution, local governmental unit or non-profit organization which receives Department funds under this Article.
(h) "Costs of establishment" means the actual costs of acquisition, whether by lease, purchase or other devices, and of construction and renovation of the incubator.
(i) "Costs of administration" means the costs of wages or salary for the incubator manager and related clerical and administrative costs.
(Source: P.A. 94-793, eff. 5-19-06.)

(30 ILCS 750/11-3) (from Ch. 127, par. 2711-3)
Sec. 11-3. Incubator Benefits. A small business incubator shall provide the following benefits to its tenants:
(a) Physical space within the incubator;
(b) Business and management assistance, agreed upon by the sponsor and the Department, which may include access to local experts in professional areas such as bookkeeping, legal services, accounting, financing, product marketing, engineering and other business support services;
(c) Facility services, agreed upon by the sponsor and the Department, available within the incubator which may include but are not limited to typing and reception; cleaning and building security; conference, laboratory and library facilities; and duplicating machines, computers and other electronic equipment; and
(d) As determined by the sponsor, certain professional services which focus on but are not limited to: information on government small business regulations; basic management skills; detailed advertising, promotion, marketing and sales information; control of inventory levels; recruitment of employees; labor relations; and financial counseling in areas such as venture capital, risk management, taxes, insurance and qualifying for government small business loans.
(Source: P.A. 84-109.)

(30 ILCS 750/11-4) (from Ch. 127, par. 2711-4)
Sec. 11-4. Community Advisory Board. (a) A local governmental unit, non-profit organization or educational institution that desires to have an unoccupied or nearly unoccupied building or site designated, in whole or in part, as a small business incubator shall appoint, in conjunction with local governmental units, educational institutions, private individuals or organizations or other entities that agree to contribute monetarily or in-kind to the incubator, a Community Advisory Board to perform the duties required of the Board by this Article.
(b) A local governmental unit, non-profit organization or educational institution may designate the board of an existing, consenting economic development entity, such as a local development corporation or a chamber of commerce, as the Community Advisory Board.
(c) The Community Advisory Board shall be of a size that the appointing body determines to be appropriate. The members of the Community Advisory Board shall consist of representatives from key segments of the community, including but not limited to government, finance, business, labor and education. The Board shall elect from its members a chairperson.
(d) An existing board of an economic development entity designated as a Community Advisory Board pursuant to subsection (b) must meet the composition requirements of subsection (c).
(e) Community Advisory Board members shall serve without compensation and shall serve at the pleasure of the appointing body or until the Community Advisory Board's task is completed, whichever occurs first.
(Source: P.A. 84-109.)

(30 ILCS 750/11-5) (from Ch. 127, par. 2711-5)
Sec. 11-5. Board duties.
(a) Upon appointment, the Community Advisory Board shall:
(1) identify the property under consideration for

designation as a small business incubator;

(2) market the concept of a small business incubator

in the surrounding area;

(3) solicit the views of the community concerning the

designation of the property under consideration as a small business incubator;

(4) identify probable tenants for the small business

incubator; and

(5) obtain commitments from persons, organizations,

businesses, local governmental units or other sources for a share of those costs not covered by rental fees or grants and for other types of incubator support.

(b) If, after performing the duties required by subsection (a), the Board determines that a designation of the property under consideration as a small business incubator is desirable and possible, the Board shall notify the Department of its intent to conduct a feasibility study.
(Source: P.A. 84-109.)

(30 ILCS 750/11-6) (from Ch. 127, par. 2711-6)
Sec. 11-6. Feasibility Study and Petition. (a) After filing a notice with the Department pursuant to Section 11-5, the Community Advisory Board, with the advice of the Department, shall conduct, complete and deliver to the Department, within time lines given by the Department, an in-depth incubator feasibility study. The study shall include but not be limited to all of the following factors:
(1) Costs of establishment of the incubator such as necessary lease, purchase, renovation or construction costs associated with the site and structures;
(2) Estimated costs of maintenance of the site and structures including utility costs and costs of financing;
(3) Estimated wage and salary rates for the incubator manager and related administrative costs;
(4) Estimated costs of providing incubator benefits identified in Section 11-3;
(5) Estimated income from the incubator including the estimated rental fees collected from lessees within the incubator, the estimated annual local cash subsidies, the value of in-kind services, the value of anticipated grants from other sources and the amount of Department funds requested;
(6) Prospects of attracting suitable businesses to the incubator and the ability of the community to develop and market the incubator; and
(7) The ability of the community to provide necessary support for the incubator, including but not limited to technical assistance and training, assistance in attracting employees, assistance in locating prospective tenants and assistance in business start-up financing.
(b) If, after performing the duties required by subsection (a), the Board determines that a designation of the property under consideration as a small business incubator is desirable, the Board shall transmit a completed copy of the feasibility study to the Department along with a petition from the local governmental unit, non-profit organization or educational institution requesting designation of the incubator.
(Source: P.A. 84-1124.)

(30 ILCS 750/11-7) (from Ch. 127, par. 2711-7)
Sec. 11-7. Government or Non-Profit Organization Sponsored Incubator.
(a) In designating small business incubators sponsored by a unit of local government or non-profit organization, priority shall be given to those proposals that the Department determines:
(1) Are sponsored by a local governmental unit or

non-profit organization which agrees to contribute monetarily or in-kind;

(2) Consist of an unoccupied or nearly unoccupied

building or group of buildings on a contiguous site, an unimproved or partially improved site, or an existing incubator facility;

(3) Have a financial commitment of at least 50% of

the projected costs for the establishment and administration of a building in a manner suitable for occupancy by small firms;

(4) Have a financial commitment for the projected

unreimbursed costs of maintenance of the incubator for the first 3 years; unreimbursed costs of maintenance meaning total operating costs, excluding costs of administration, less rental receipts;

(5) Are supported by local representatives of

business, labor and education;

(6) Will generate a significant number of jobs;
(7) Will provide the benefits and services identified

in Section 11-3, including mechanisms to provide detailed management assistance to start-up firms; and

(8) Include local funding commitments to assist in

the financing of start-up firms.

(b) During the first 5 years of operation of an incubator designated pursuant to subsection (a) the Department may provide funding, subject to appropriation, for no more than 50% of the costs of establishment and administration and development and operation.
(c) The Department may provide ongoing funding for an incubator located in an area that qualifies for assistance under the Financially Distressed City Law.
(Source: P.A. 87-558.)

(30 ILCS 750/11-8) (from Ch. 127, par. 2711-8)
Sec. 11-8. Educational institution sponsored incubator.
(a) In designating small business incubators sponsored by an educational institution, priority shall be given to those proposals the Department determines:
(1) are sponsored by an educational institution which

agrees to contribute monetarily or in kind;

(2) consist of an existing incubator facility, an

unoccupied or nearly unoccupied building or group of buildings on a contiguous site or unoccupied or nearly unoccupied property or unimproved or partially improved site in close proximity to the sponsoring educational institution;

(3) have a financial commitment of at least 25% of

the projected costs for the establishment and administration of a site in a manner appropriate for commercial or industrial use by advanced technology firms, including the costs of necessary laboratory structures and establishing a structure suitable for occupancy by small and medium sized advanced technology firms;

(4) have a financial commitment for the unreimbursed

costs of maintenance of the incubator for the first 3 years; unreimbursed costs of maintenance meaning total operating costs, excluding costs of administration, less rental receipts;

(5) are supported by local representatives of

business, labor and government;

(6) will generate a significant number of jobs;
(7) will provide the benefits and services identified

in Section 11-3, including mechanisms to provide detailed management assistance to start-up firms; and

(8) include local funding commitments to assist in

the financing of start-up firms.

(b) During the first 3 years of operation of an incubator designated pursuant to subsection (a), the Department may provide funding subject to appropriation, for not more than 75% of the costs of establishment and administration and development and operation.
(Source: P.A. 84-1124.)

(30 ILCS 750/11-9) (from Ch. 127, par. 2711-9)
Sec. 11-9. Department Decision. (a) The Department may designate unoccupied or nearly unoccupied properties as small business incubators for the purpose of encouraging and assisting the establishment and expansion of small businesses within this State. Designation of properties as small business incubators shall be made only upon Department receipt of a petition and feasibility study pursuant to this Article.
(b) Within 45 calendar days after receipt of the feasibility study and petition, the Department shall notify the Board of its decision to designate or withhold designation based upon the study and the criteria set forth in this Article. If the Department does not designate the property as a small business incubator, the Department shall set forth the reasons for its decision in its notification to the Board. A Board receiving a negative response may reapply for designation of the property when circumstances which led to its initial rejection have been remedied.
(c) The Department shall administer State funding for the incubators it designates. The funding may be provided in the form of a grant or an interest free or below market rate loan. The repayment of a loan may be deferred or waived by the Department so long as the incubator continues to operate. The Department shall not provide any State funding under this Article to a designated small business incubator after the incubator's first 3 years of operation.
(d) The level of funding provided to a designated incubator shall be based in part on the ability of the incubator to generate adequate financing for small businesses entering the incubator, on the potential of the incubator to create new jobs, on the amount of matching community resources provided to support the incubator and on related factors.
(e) The total amount of principal and interest due on any Department loan to an incubator shall be amortized over the life of the incubator or a maximum of 15 years.
(Source: P.A. 84-1124.)

(30 ILCS 750/11-10) (from Ch. 127, par. 2711-10)
Sec. 11-10. Community Funding. A local governmental unit, educational institution or other community organization, public or private, singly or cooperatively, shall participate in the initial funding and in the maintenance of any facility that a sponsor requests to have designated as a small business incubator. The funding shall be in an amount sufficient to cover the costs of establishment, administration and maintenance that are not covered by rental fees or Department funds. The community shall provide funding assistance to the incubator as long as the facility needs such assistance to operate properly.
(Source: P.A. 84-109.)

(30 ILCS 750/11-11) (from Ch. 127, par. 2711-11)
Sec. 11-11. Operation of the Incubator. (a) The sponsor of a small business incubator or its agent may hold title to the incubator facility or may lease the property from the titleholder.
(b) Except as provided in subsection (c), designation of a building or site as a small business incubator shall remain in effect for 15 years unless otherwise agreed to at any time during the period of designation by the Department and the sponsor.
(c) The titleholder of a building or site designated as a small business incubator who desires to have the building or site returned to its previous use before the expiration of the 15 year designation shall notify the sponsor 5 years before the time the building will be needed. The sponsor shall notify the Department and shall publicize the closing date of the incubator, the lessees of the incubator and to the community.
(d) The local governmental unit, non-profit organization or educational institution providing the feasibility study and petition to create an incubator shall provide for the continual operation of the incubator and may enter into agreements with public or private entities or with the Community Advisory Board to recommend potential applicants pursuant to Sections 11-12 and 11-13 or to provide small business incubator services pursuant to Section 11-3.
(e) The incubator sponsor may reserve a reasonable portion of the incubator facility for related public purposes such as laboratory or research facilities or offices of the incubator manager.
(f) The incubator sponsor shall report in writing at least annually to the Department on the activities of the small business incubator. The report shall include the balance sheet and profit and loss statement of the incubator; the name of each applicant it rejects and the reasons for the rejection; the name of each applicant it favorably evaluates, a description of the applicant's business and the number and types of jobs created; and the types of services provided within the incubator and other economic benefits.
(Source: P.A. 84-109.)

(30 ILCS 750/11-12) (from Ch. 127, par. 2711-12)
Sec. 11-12. Small Business Applications. When a building is designated as a small business incubator, the incubator sponsor may begin accepting applications from persons desiring to start or expand a small business and to locate that business within a small business incubator. The application form, subject to the approval of the Department, shall request information pertaining to:
(a) The type of business that the applicant wishes to start or expand;
(b) An estimate of the number of employees the applicant will need in order to start or expand the business and a 2 year projection of future employment;
(c) The skill and educational level of the employees that the applicant plans to hire;
(d) The ability of the applicant to start or operate a successful business;
(e) A general statement as to why the applicant wishes to be accepted into the small business incubator;
(f) A signed statement by the applicant that he or she understands and accepts the obligations placed upon him or her under Section 11-14; and
(g) Information that the applicant considers to be of a proprietary nature and that he or she does not want to be made public.
(Source: P.A. 84-109.)

(30 ILCS 750/11-13) (from Ch. 127, par. 2711-13)
Sec. 11-13. Evaluation of Applicants. (a) The incubator sponsor shall evaluate all applicants who want to start or expand a small business and to locate within the small business incubator. The evaluation of applicants shall be based upon, but not be limited to, all of the following factors:
(1) The likelihood that the business will be profitable;
(2) Whether the product to be manufactured or the service to be rendered would be new or improved;
(3) Whether the potential market for the product or service is regional, statewide or national;
(4) The likelihood that the business will generate a significant number of new jobs and not eliminate existing community or area jobs;
(5) Certification that the business is a new plant start-up or new venture opportunity and is not an area or regional relocation of an existing business, unless that relocation results in substantial growth of the business;
(6) The likelihood that the business will be substantially aided by its location in the small business incubator.
(b) The incubator sponsor shall forward to each local governmental unit, educational institution or other agency that has agreed to contribute monetarily or in-kind to the incubator, and to each applicant for incubator space that it favorably evaluates, notification of its decision and whether space exists.
(c) The incubator sponsor shall notify each applicant it rejects and shall provide the reasons for the rejection.
(Source: P.A. 84-109.)

(30 ILCS 750/11-14) (from Ch. 127, par. 2711-14)
Sec. 11-14. Lessee Responsibilities. A business which leases space within a designated incubator shall do all of the following:
(a) Pay rent determined by the incubator sponsor. The sponsor may agree to have the rent for a predetermined number of months payable at a later date by which time the business is expected to have received committed starting capital.
(b) Pay utilities and other associated costs determined by the sponsor.
(c) Make every effort to relocate to a permanent location not later than 36 months after entering a small business incubator. A business may request suspension of this requirement for periods of not more than 12 months at a time. The sponsor may suspend the requirement for 12 months at a time upon a determination that a business still requires the services of the incubator.
(Source: P.A. 84-109.)

(30 ILCS 750/11-15) (from Ch. 127, par. 2711-15)
Sec. 11-15. Department responsibilities. The Department shall work closely with the designated small business incubators, offering advice and assistance when possible, and shall promote, through advertising and other appropriate means, the concept, benefits and availability of small business incubators. The Department shall cooperate with the Community Advisory Boards, local governmental units, non-profit organizations and educational institutions to effectuate the purposes of this Article. The Department, if it finds that a Community Advisory Board or sponsor of an incubator is not operating in compliance with this Article, may withdraw State funding from the incubator. The Department shall report each January 1 to the Governor and the committees of the Senate and House of Representatives responsible for economic development as to the operations of the preceding fiscal year and the implementation of this Article. This shall include information relating to the number of applicants accepted into small business incubators, the number of small businesses in operation at the time of the report, and the structure and operations characteristics of each incubator.
(Source: P.A. 84-109.)

(30 ILCS 750/11-16) (from Ch. 127, par. 2711-16)
Sec. 11-16. Open Meetings and Confidentiality. (a) Except as provided in subsection (c), the business of the Community Advisory Board or the incubator sponsor or its agent with respect to meeting the requirements of this Article shall be conducted in compliance with the Open Meetings Act. Public notice of the time, date and place of meetings shall be given in the manner required by the Open Meetings Act.
(b) Except as provided in subsection (c), any written materials prepared, owned, used, possessed by or retained by the Community Advisory Board or the sponsor or its agent in the performance of an official function shall be made available to the public in compliance with The Freedom of Information Act.
(c) The Community Advisory Board or the sponsor or its agent shall not disclose, either orally or in writing, matters of a proprietary nature such as commercial or financial information, trade secrets and confidential personal information without the consent of the party submitting the information.
(Source: P.A. 84-109.)

(30 ILCS 750/11-17) (from Ch. 127, par. 2711-17)
Sec. 11-17. Federal Programs. The Department is authorized to accept and expend federal monies pursuant to this Article except that the terms and conditions hereunder which are inconsistent with or prohibited by the federal authorization under which such monies are made available shall not apply with respect to the expenditures of such monies.
(Source: P.A. 84-109.)



Article 23

(30 ILCS 750/Art. 23 heading)

(30 ILCS 750/23-1) (from Ch. 127, par. 2723-1)
Sec. 23-1. Wages of laborers, mechanics and other workers employed on all "public works" projects undertaken pursuant to contracts financed with appropriations from the Build Illinois Bond Fund or the Build Illinois Purposes Fund shall be subject to the provisions of the Prevailing Wage Act.
(Source: P.A. 86-1475.)






30 ILCS 757/ - Community Youth Employment Act.

(30 ILCS 757/1)
Sec. 1. Short title. This Act may be cited as the Community Youth Employment Act.
(Source: P.A. 96-1225, eff. 7-23-10.)

(30 ILCS 757/5)
Sec. 5. Program; eligibility. Subject to appropriation, the Department of Commerce and Economic Opportunity shall administer a competitive grant program that will provide 5,000 youths with stipends or wages, or both, and supervision for up to a 10-week summer work period. The grants shall be awarded only to summer programs, of no more than 100 youths, that:
(1) are created and administered by a

community-based organization, not-for-profit organization, educational institution, or governmental entity in Illinois;

(2) employ low-income youths in Illinois between the

ages of 14 and 21; and

(3) involve age-appropriate, ability-appropriate, and

experience-appropriate:

(A) job training;
(B) life skills;
(C) education counseling;
(D) work readiness skills; or
(E) supervised meaningful work experience

projects.

(Source: P.A. 96-1225, eff. 7-23-10.)

(30 ILCS 757/10)
Sec. 10. Eligible costs. Grant money awarded under this Act shall be used as follows:
(1) a stipend of $7.50 per hour for learning

activities and at least minimum wage for meaningful work experience for a maximum of 200 hours per participating youth, to be paid over a 10-week period;

(2) to provide salary for supervisors for each

summer program;

(3) supportive services, including but not limited to

transportation and child care; and

(4) a 10% overhead, per summer program, to provide

for insurance and business necessities.

(Source: P.A. 96-1225, eff. 7-23-10.)

(30 ILCS 757/15)
Sec. 15. Grantee responsibilities. Any entity receiving a grant under this Act must provide services to the youths receiving stipends or wages, or both, under this Act. In providing the following services, the entity must expend, out of the entity's budget, at least 20% of any amount awarded in paragraphs (2) through (4) of Section 10 to provide for services under this Section. The services provided must include:
(1) job assessment services;
(2) recreation services;
(3) job placement services; or
(4) administration of this youth program.
(Source: P.A. 96-1225, eff. 7-23-10.)

(30 ILCS 757/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 96-1225, eff. 7-23-10.)



30 ILCS 760/ - Business Economic Support Act.

(30 ILCS 760/1) (from Ch. 48, par. 2701)
Sec. 1. Short title. This Act may be cited as the Business Economic Support Act.
(Source: P.A. 87-130.)

(30 ILCS 760/5) (from Ch. 48, par. 2705)
Sec. 5. Creation or loss of jobs.
(a) Before a State agency or a unit of local government grants economic development incentives to a private entity, the State agency or unit of local government shall make an advance estimate of the number of jobs to be retained, created, or lost because of the incentives. If the incentives are granted, the State agency or unit of local government shall at least annually compile statistics on the actual number of jobs retained, created, or lost because of the incentives. The initial estimate and the annual statistics shall be reported to the Governor and the General Assembly.
(b) When jobs are lost as a result of State or local economic development incentives, the State shall consider various forms of economic assistance to the displaced workers.
(Source: P.A. 87-130.)

(30 ILCS 760/10) (from Ch. 48, par. 2710)
Sec. 10. Restriction on transfer of land or equipment. A private entity that has utilized direct State or local economic development financial assistance to purchase or finance real or personal property may not transfer or assign any interest in that property while the State agency or unit of local government that provided the financial assistance retains collateral, security, or any other property interest in that property, unless otherwise authorized in writing by that State agency or unit of local government that granted the financial assistance.
(Source: P.A. 87-130.)

(30 ILCS 760/15) (from Ch. 48, par. 2715)
Sec. 15. Notice of closing.
(a) A private entity required to provide notice under the federal Worker Adjustment and Retraining Notification Act and receiving State or local economic development incentives for doing or continuing to do business in this State, in addition to the notice required under the federal law, shall also provide at the same time a copy of that federal notice to the Governor, the Speaker and Minority Leader of the House of Representatives, the President and Minority Leader of the Senate, and the Mayor of each municipality where the private entity has locations in this State.
(b) If a private entity receiving State or local economic development incentives does not give the notice required by subsection (a), then all or part of the State or local economic development incentives may be terminated and the due date of all or part of any indebtedness to the State or unit of local government may be accelerated by notice to the private entity.
(c) At the time a private entity begins to receive State or local economic development incentives, it shall be advised in writing of the requirements of this Section by the State or local government unit. No private entity shall be penalized by the failure of the State or local government unit to provide timely notice.
(d) This Section applies to economic development incentives provided after the effective date of this Act.
(Source: P.A. 87-130.)



30 ILCS 764/ - Park and Recreational Facility Construction Act of 2009.

Article 1 - Short Title; Purpose

(30 ILCS 764/Art. 1 heading)



Article 5 - Amendatory Provisions

(30 ILCS 764/Art. 5 heading)



Article 10 - Park and Recreational Facility Construction Act of 2009

(30 ILCS 764/Art. 10 heading)

(30 ILCS 764/10-1)
Sec. 10-1. Short title. This Act may be cited as the Park and Recreational Facility Construction Act of 2009. References in this Article to "this Act" mean this Article.
(Source: P.A. 96-820, eff. 11-18-09.)

(30 ILCS 764/10-5)
Sec. 10-5. Definitions. As used in this Act:
"Department" means the Department of Natural Resources.
"Applicant" means a local government that files an application for grant under this Act.
"Director" means the Director of Natural Resources.
"Local government" includes counties, townships, municipalities, park districts, conservation districts, forest preserve districts, river conservancy districts, and any other unit of local government empowered to expend public funds for the acquisition and development of land for public outdoor park, recreation, or conservation purposes.
"Disadvantaged" means an eligible local government located within a Standard Metropolitan Statistical Area (SMSA) with a per capita equalized assessed valuation (EAV) less than 60% of the State average and more than 15% of the population below the national poverty level and not containing a University in the community, or a unit of government located outside an SMSA with an EAV less than 50% of the State average and more than 20% of its population below the poverty level and not containing a University in the community.
"Park or recreation unit construction project" means the acquisition, development, construction, reconstruction, rehabilitation, improvement, architectural planning, and installation, of (i) capital facilities consisting of buildings, structures, and land for park or recreation purposes and (ii) open spaces and natural areas, as those terms are defined in Section 10 of the Illinois Open Land Trust Act.
(Source: P.A. 96-820, eff. 11-18-09.)

(30 ILCS 764/10-10)
Sec. 10-10. Grant awards. The Department is authorized to make grants for park or recreation unit construction projects with funds appropriated for that purpose from the Build Illinois Bond Fund.
No single construction project may be eligible to receive more than 10% of the amount so appropriated for any fiscal year, and no more than 10% of the total appropriation may be committed or expended on any one construction project described in an application under this Act.
Of the total amount of funds for construction projects awarded statewide, 20% shall be awarded to the Chicago Park District, provided that the Chicago Park District complies with the provisions of this Act, and 80% shall be awarded to local government units outside of the City of Chicago.
Any local government awarded a construction project grant under this Act shall be eligible for State funding assistance up to 75% of the approved project costs. Those local governments defined as "disadvantaged" shall be eligible for up to 90% State funding assistance, provided that no more than 10% of the amount so appropriated in any fiscal year under this Act is made available for such local governments.
No grant funds awarded by the Department pursuant to this Act shall be used for operational costs.
(Source: P.A. 96-820, eff. 11-18-09.)

(30 ILCS 764/10-15)
Sec. 10-15. Grants. Any local government may apply to the Department for a grant under this Act. An application must be in writing and contain a narrative description of the project, the legal description of the open lands to be acquired or used for the capital development project, a current appraisal performed by an Illinois licensed appraiser showing the fair market value of those lands to be acquired, the estimated project cost, identification of a source of continuous funding sufficient to maintain the new facilities to be created by capital development, the amount of the project cost the applicant proposes to provide, and such other information as required by the Department.
(Source: P.A. 96-820, eff. 11-18-09.)

(30 ILCS 764/10-20)
Sec. 10-20. Priorities for projects. In considering applications for grants under this Act, the Department shall give priority to projects that will provide the greatest benefit to the residents of the State, based upon criteria established by the Department in rules promulgated pursuant to this Act which reflect the useful life of existing facilities and improvements, address public health and safety needs, correct accessibility deficiencies, and reflect outdoor recreation needs and priorities, including handicap-accessible playground equipment, such as ramped, ground-level play features, accessible swings, wheelchair accessible tables, adjustable equipment, universally accessible swings, and transfer platforms, identified through the Department's Statewide Comprehensive Outdoor Recreation Plan (SCORP) Program. The Department shall prioritize projects that create parks universally designed to meet everyone's needs, ages, and mobility and where all equipment, and the park itself, is handicap-accessible over projects that would create parks where only some equipment, or only the park itself, is handicap-accessible.
(Source: P.A. 99-391, eff. 1-1-16; 100-381, eff. 8-25-17.)

(30 ILCS 764/10-25)
Sec. 10-25. Consideration of applications. The Department shall consider all applications for grants filed prior to a deadline established by the Department for a fiscal year before awarding any grants for that year. The Department shall evaluate those applications that have been timely filed in accordance with the rules promulgated by the Department pursuant to and consistent with the provisions of this Act.
(Source: P.A. 96-820, eff. 11-18-09.)

(30 ILCS 764/10-30)
Sec. 10-30. Supervision of park or recreation unit construction projects. The Department shall exercise general supervision over park or recreation unit construction projects financed pursuant to this Act. No project may be disapproved by the Department solely due to a park or recreation unit's selection of an architect or engineer.
(Source: P.A. 96-820, eff. 11-18-09.)

(30 ILCS 764/10-35)
Sec. 10-35. Limitation of grant award period. No grant awarded pursuant to this Act shall have an initial term exceeding 3 years beginning on the date of first execution of the grant agreement by the Department. Each local government awarded a grant under this Act may apply for one-year extensions of the grant term if unforeseen and uncontrollable delays in construction are experienced and documented. The grantee must provide written documentation to the Department that significant progress has been made toward completing the construction project and must provide a reasonable estimate of additional time needed for completion before an extension will be considered. If a construction project is terminated by the Department, unexpended funds may be used by the Department subject to appropriation.
(Source: P.A. 96-820, eff. 11-18-09.)

(30 ILCS 764/10-40)
Sec. 10-40. Rules. The Department shall promulgate such rules as it deems necessary for carrying out its responsibilities under the provisions of this Act.
(Source: P.A. 96-820, eff. 11-18-09.)

(30 ILCS 764/10-45)
Sec. 10-45. Progress reports. Progress reports on the implementation and development of this Act shall be filed no later than January 15 of every odd-numbered year with the Governor and the General Assembly until such time as funds are no longer appropriated for this program. Reports shall include a statement of goals and objectives and quantifiable support documentation as expenditures, allocation of funds by location, including performance and measurement criteria sufficient to enable the Governor and General Assembly to properly evaluate and review program effectiveness.
(Source: P.A. 96-820, eff. 11-18-09.)



Article 99 - Effective Date

(30 ILCS 764/Art. 99 heading)

(30 ILCS 764/99-99)
Sec. 99-99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 96-820, eff. 11-18-09.)






30 ILCS 765/ - Illinois Equal Justice Act.

(30 ILCS 765/1) (from Ch. 5, par. 2050-1)
Sec. 1. Short title. This Act may be cited as the Illinois Equal Justice Act.
(Source: P.A. 91-584, eff. 1-1-00.)

(30 ILCS 765/5) (from Ch. 5, par. 2050-5)
Sec. 5. Legislative findings. The General Assembly finds:
(a) Equal justice is a basic right that is fundamental to democracy in this State, and the integrity of this State and this State's justice system depends on protecting and enforcing the rights of all people.
(b) This State's residents must have information about self-help processes and available remedies.
(c) The justice system must work with social services providers, government agencies, and community leaders to promote approaches to preventing and resolving legal difficulties.
(d) The maintenance, operation, and fairness of the courts are significantly enhanced when all parties have access to basic legal information, information about the court system, and information about alternative methods of dispute resolution and other alternatives to the legal system. Individuals unable to obtain this information who are also unable to obtain legal representation cause all parties in the court system to experience backlogs and delays, often resulting in multiple court appearances, or lengthier court appearances, or both, than would otherwise be necessary for all parties. When all parties have access to basic legal information, information about the court system, and information about alternatives to the legal system, the parties may proceed in a more productive and efficient manner, thereby reducing the number of cases the courts must manage and reducing unnecessary backlogs and delays in the court system.
(e) The resolution of disputes can be costly and time-consuming in the context of a formal judicial proceeding. Mediation of disputes has a potential for efficiently reducing the volume of cases in the court system in this State. There is a compelling need for dispute resolution centers to divert some matters from the court system.
(f) The courts of Illinois are backlogged with both pre-judgment and post-judgment civil cases that require numerous court appearances and lengthy hearings caused in part by individuals who are not represented by legal counsel. The resolution of these cases often results in the unrepresented party not following the court procedures and orders, causing multiple court proceedings. Providing legal representation to the indigent party in civil cases has a great potential for efficiently reducing the volume of matters that burden the court system in this State. Not-for-profit legal services organizations make a substantial contribution to the expeditious operation and maintenance of the courts in civil cases.
(g) Equal justice is an integral part of the general public welfare.
(h) The collection and distribution of funds under this Act promotes equal justice, is in the public interest, and enhances the administration of justice and the courts.
(i) The use of the funds for the purposes prescribed by this Act is consistent with the essential functions of the courts.
(Source: P.A. 91-584, eff. 1-1-00.)

(30 ILCS 765/10) (from Ch. 5, par. 2050-10)
Sec. 10. Definitions. For the purposes of this Act:
"Foundation" means the Illinois Equal Justice Foundation, a not-for-profit corporation created by the Illinois State Bar Association and the Chicago Bar Association.
"Legal information center" means a center in a judicial circuit of this State operated by a not-for-profit corporation that is tax exempt from the payment of federal taxes under Section 501(c)(3) of the Internal Revenue Code and that serves as an information center for persons considering use of the judicial system in that judicial circuit. Information available at each legal information center may include, but not be limited to, information about the organization of the court system, applicable court procedures, how to obtain legal representation, alternatives to the court system such as mediation or social services, the applicable substantive law, self-help packets explaining the court procedures and applicable law in a particular substantive area, and available self-help assistance desks.
"Regional legal services hotline" means a program in this State operated by a not-for-profit corporation that is tax exempt from the payment of federal taxes under Section 501(c)(3) of the Internal Revenue Code and that (i) provides assistance to legal information centers and this State's residents, and supplements legal information centers by providing information to legal information centers and this State's residents that includes, but is not limited to, information about the organization of the court system, applicable court procedures, how to obtain legal representation, alternatives to the court system such as mediation or social services, the applicable substantive law, self-help packets explaining the court procedures and applicable law in a particular substantive area, and available self-help assistance desks and (ii) coordinates and provides assistance to civil legal services providers operating in this State by providing coordinated intake and referral services.
"Self-help assistance desk" means a program operated by a not-for-profit corporation that is tax exempt from the payment of federal taxes under Section 501(c)(3) of the Internal Revenue Code and that provides legal information and advice about a particular substantive area of the law to litigants or potential litigants in non-criminal or traffic matters who are unable to obtain or do not have legal representation for a dispute involving that substantive area of the law.
"Dispute resolution center" means a not-for-profit organization that is exempt from the payment of federal taxes pursuant to Section 501(c)(3) of the Internal Revenue Code and that is organized to provide mediation services at no charge to disputants who agree to use its services. Disputes handled by a dispute resolution center may include, but not be limited to, disputes referred from the court system.
"Mediation" means a voluntary process in which an impartial mediator actively assists disputants in identifying and clarifying issues of concern and in designing and agreeing to solutions for those issues.
"Mediator" means a person who has received at least 30 hours of training in the areas of negotiation, nonverbal communication, agreement writing, neutrality, and ethics.
"Civil legal services" means legal representation or advice in non-criminal matters provided to eligible clients.
"Civil legal services provider" means a not-for-profit corporation that (i) is exempt from the payment of federal income tax pursuant to Section 501(c)(3) of the Internal Revenue Code, (ii) is established for the purpose of providing legal services that include civil legal services, and (iii) either (A) employs 4 or more full-time attorneys who are licensed to practice law in the State of Illinois and who directly provide civil legal services or (B) provides civil legal services through an organized panel of pro bono attorneys.
"Eligible client" means an individual, not a business entity, who is involved in a non-criminal or traffic matter, who has been found financially eligible for civil legal services by a civil legal services provider, and who has an annual income that does not exceed 150% of the prevailing poverty guidelines issued by the United States Department of Health and Human Services.
"Pro bono attorney" means an attorney who is self-employed, or employed by an entity other than a civil legal services provider, and who represents eligible clients without charge under the auspices of a civil legal services provider.
"Recipient" means a legal information center, regional legal services hotline, self-help assistance desk, dispute resolution center, or qualified civil legal services provider receiving moneys under this Act.
"Qualified civil legal services provider" means a civil legal services provider that (i) makes financial eligibility determinations before providing civil legal services; (ii) has demonstrated its commitment to the provision of high quality civil legal services to clients and has operated for at least 2 years; and (iii) received and expended cash funds in Illinois in the previous fiscal year in the amount of at least $200,000 for the provision of civil legal services.
(Source: P.A. 91-584, eff. 1-1-00.)

(30 ILCS 765/15) (from Ch. 5, par. 2050-15)
Sec. 15. Foundation; distribution of funds to legal information centers, regional legal services hotlines, dispute resolution centers, self-help assistance desks, or civil legal services providers.
(a) The Foundation shall establish and administer the Illinois Equal Justice Fund. The Fund consists of all moneys remitted to the Foundation under the terms of this Act. The Foundation must deposit all moneys received under this Act into interest-bearing accounts. Administration and distribution of these funds by the Foundation does not alter their character as public funds or alter the fiduciary responsibilities attendant to the administration of public funds.
(b) The Foundation may annually retain a portion of the amounts it receives under this Section, not to exceed 5% of the amounts received by the Foundation under this Act, to reimburse the Foundation for the actual cost of administering grants and making the distributions required under this Act during that year.
(c) The distribution of moneys available after administrative costs shall be made by the Foundation in the following manner:
(1) The Foundation shall distribute moneys to legal

information centers that have demonstrated or demonstrate an ability to provide the services described in Section 10 of this Act and that otherwise comply with the requirements of this Act with the objective that one or more legal information centers will be operated in each judicial circuit of this State.

(2) The Foundation shall distribute funds to regional

legal services hotlines that have demonstrated or demonstrate an ability to provide the services described in Section 10 of this Act and that otherwise comply with the requirements of this Act.

(3) The Foundation shall distribute funds to

self-help assistance desks that have demonstrated or demonstrate an ability to provide the services described in Section 10 of this Act and that otherwise comply with the requirements of this Act.

(4) The Foundation shall distribute funds to dispute

resolution centers that have demonstrated or demonstrate compliance with the requirements of Section 5 of the Illinois Not-For-Profit Dispute Resolution Center Act.

(5) The Foundation shall distribute funds to

qualified civil legal services providers operating in one or more counties within this State. The Foundation shall determine the amounts to be distributed to each qualified civil legal services provider based upon the following criteria:

(A) the number of eligible clients served and the

nature of the civil legal services caseload of each qualified civil legal services provider compared to all other qualified civil legal services providers in this State;

(B) the qualified civil legal services provider's

satisfactory compliance with Section 50 of this Act; and

(C) the qualified civil legal services provider's

general compliance with the following standards:

(i) the quality, feasibility, and

cost-effectiveness of the civil legal services provider's legal services as evidenced by, among other things, the experience of the civil legal services provider's staff with the delivery of the type of legal assistance contemplated under the proposal; compatibility with the American Bar Association's Standards for Providers of Civil Legal Services for the Poor, where applicable; the civil legal services provider's compliance experience with other funding sources or regulatory agencies, including but not limited to federal or State agencies, bar associations or foundations, courts, IOLTA programs, and private foundations; the reputations of the civil legal services provider's principals and key staff; and the civil legal services provider's capacity to ensure continuity in representation of eligible clients with pending matters, including pending matters referred from other legal services providers;

(ii) the civil legal services provider's

knowledge of the various components of the legal services delivery system in the State and its willingness to coordinate with them as appropriate, including its capacity to:

(I) develop and increase resources from

funds other than those provided under this Act; and

(II) cooperate with State and local bar

associations, private attorneys, and pro bono programs to increase the involvement of private attorneys in the delivery of legal assistance and the availability of pro bono legal services to eligible clients; and

(iii) the civil legal services provider's

knowledge and willingness to cooperate with other civil legal services providers, community groups, public interest organizations, and human services providers in a manner that is consistent with the Illinois Rules of Professional Conduct.

(d) The Foundation must give annual notice of the amount of moneys available for distribution; the procedure by which legal information centers, regional legal services hotlines, dispute resolution centers, self-help assistance desks, and qualified civil legal services providers can apply for moneys; and the schedule for review and distribution of moneys under this Act.
(e) The governing board of the Foundation may adopt regulations and procedures necessary to implement and enforce this Act and to ensure that the moneys allocated under this Act are used to provide services to persons in accordance with the terms of this Act.
In adopting the regulations, the governing board must comply with the following procedures:
(1) the governing board must publish a preliminary

draft of the regulations and procedures that must be distributed, together with notice of the comment period, to members of the Foundation, potential recipients of moneys, and other interested parties that the Foundation considers appropriate; and

(2) the governing board must allow a reasonable time

period for affected and interested parties to present written comment regarding the proposed regulations and procedures before the governing board adopts final regulations and procedures.

(f) The Foundation shall make payments to recipients on a calendar-year basis in quarterly installments.
(Source: P.A. 91-584, eff. 1-1-00.)

(30 ILCS 765/20) (from Ch. 5, par. 2050-20)
Sec. 20. Other powers.
(a) The Foundation may make, enter into, and execute contracts, agreements, leases, and other instruments with any person, including without limitation any federal, State, or local governmental agency, and may take other actions that may be necessary or convenient to accomplish any purpose authorized by this Act.
(b) The Foundation may also undertake directly, or by grant or contract, the following activities to assist legal information centers, regional legal services hotlines, dispute resolution centers, self-help assistance desks, and qualified civil legal services providers:
(1) provide research, training, and technical

assistance; and

(2) serve as a clearinghouse for information.
(Source: P.A. 91-584, eff. 1-1-00.)

(30 ILCS 765/25) (from Ch. 5, par. 2050-25)
Sec. 25. Acceptance of funds. The Foundation has the authority to receive and accept any and all grants, loans, subsidies, matching funds, reimbursements, federal grant moneys, fees for services, and other things of value from the federal or State government or any agency of any other state or from any institution, person, firm, or corporation, public or private, to be used to carry out the purposes of this Act.
(Source: P.A. 91-584, eff. 1-1-00.)

(30 ILCS 765/30) (from Ch. 5, par. 2050-30)
Sec. 30. (Repealed).
(Source: P.A. 87-123. Repealed by P.A. 91-584, eff. 1-1-00.)

(30 ILCS 765/35) (from Ch. 5, par. 2050-35)
Sec. 35. Reports.
(a) Each recipient of moneys under this Act must annually submit a report to the Foundation. This report must include (i) either (A) an audit of the funds received from the Foundation by a certified public accountant or (B) a fiscal review approved by the Foundation setting forth the manner and amount of expenditures made with the funds received from the Foundation and (ii) a description of the programs on which they were expended. The reports are public records available for inspection upon request.
(b) The governing board of the Foundation must prepare an annual report to the Governor, the President of the Senate, the Minority Leader of the Senate, the Speaker of the House of Representatives, the Minority Leader of the House of Representatives, and the Justices of the Illinois Supreme Court. The report must include (i) a statement of the total receipts and a breakdown by source during each of the previous 2 calendar years, (ii) a list of the names and addresses of the recipients that are currently receiving funds and that received funds in the previous year and the amounts committed to recipients for the current year and paid in the previous year, (iii) a breakdown of the amounts paid during the previous year to recipients and the amounts committed to each recipient for the current year, (iv) a breakdown of the Foundation's costs in administering the Fund, and (v) a statement of the Fund balance at the start and at the close of the previous calendar-year and the interest earned during the previous calendar-year. The report must include any notices the Foundation issued denying applications for moneys under this Act. The report, in its entirety, is a public record, and the Foundation and the Governor shall make the report available for inspection upon request.
(Source: P.A. 91-584, eff. 1-1-00.)

(30 ILCS 765/40)
Sec. 40. Limitations on use of funds. No funds made available to a recipient may be used for the purpose of (i) lobbying; (ii) encouraging political activities, labor or anti-labor activities, boycotts, picketing, strikes, or demonstrations; or (iii) investigative or legal compliance activities unrelated to a pending dispute. A recipient may not use funds received under this Act to file an individual action or class action under the Migrant and Seasonal Agricultural Worker Protection Act (29 U.S.C. 1801 and following) or other labor laws.
(Source: P.A. 91-584, eff. 1-1-00.)

(30 ILCS 765/45)
Sec. 45. Responsibilities of recipients. With respect to the provision of services funded under this Act, each recipient shall ensure the following:
(1) the maintenance of quality service and, where applicable, compliance with the Illinois Rules of Professional Conduct; and
(2) compliance with this Act in the expenditure of funds.
(Source: P.A. 91-584, eff. 1-1-00.)

(30 ILCS 765/50)
Sec. 50. Termination of funds; procedures.
(a) The Foundation may suspend or terminate funds it has authorized under this Act upon its determination that a recipient is not operating in compliance with the requirements of this Act.
(b) An action by the Foundation proposing to suspend or to terminate an existing grant of funds under this Act may not become final until the recipient has been afforded notice of the proposed action and the opportunity to be heard in accordance with the procedures established by the Foundation.
(Source: P.A. 91-584, eff. 1-1-00.)



30 ILCS 766/ - Community Health Center Construction Act.

Article 1 - Uncodified Provisions

(30 ILCS 766/Art. 1 heading)



Article 5 - Amendatory Provisions

(30 ILCS 766/Art. 5 heading)



Article 10 - Community Health Center Construction Act

(30 ILCS 766/Art. 10 heading)

(30 ILCS 766/10-1)
Sec. 10-1. Short title. This Article may be cited as the Community Health Center Construction Act, and references in this Article to "this Act" mean this Article.
(Source: P.A. 96-37, eff. 7-13-09.)

(30 ILCS 766/10-5)
Sec. 10-5. Definitions. In this Act:
"Board" means the Illinois Capital Development Board.
"Community health center site" means a new physical site where a community health center will provide primary health care services either to a medically underserved population or area or to the uninsured population of this State.
"Community provider" means a Federally Qualified Health Center (FQHC) or FQHC Look-Alike (Community Health Center or health center), designated as such by the Secretary of the United States Department of Health and Human Services, that operates at least one federally designated primary health care delivery site in the State of Illinois.
"Department" means the Illinois Department of Public Health.
"Medically underserved area" means an urban or rural area designated by the Secretary of the United States Department of Health and Human Services as an area with a shortage of personal health services.
"Medically underserved population" means (i) the population of an urban or rural area designated by the Secretary of the United States Department of Health and Human Services as an area with a shortage of personal health services or (ii) a population group designated by the Secretary as having a shortage of those services.
"Primary health care services" means the following:
(1) Basic health services consisting of the following:
(A) Health services related to family medicine,

internal medicine, pediatrics, obstetrics, or gynecology that are furnished by physicians and, if appropriate, physician assistants, nurse practitioners, and nurse midwives.

(B) Diagnostic laboratory and radiologic services.
(C) Preventive health services, including the

following:

(i) Prenatal and perinatal services.
(ii) Screenings for breast, ovarian, and

cervical cancer.

(iii) Well-child services.
(iv) Immunizations against

vaccine-preventable diseases.

(v) Screenings for elevated blood lead

levels, communicable diseases, and cholesterol.

(vi) Pediatric eye, ear, and dental

screenings to determine the need for vision and hearing correction and dental care.

(vii) Voluntary family planning services.
(viii) Preventive dental services.
(D) Emergency medical services.
(E) Pharmaceutical services as appropriate for

particular health centers.

(2) Referrals to providers of medical services and

other health-related services (including substance abuse and mental health services).

(3) Patient case management services (including

counseling, referral, and follow-up services) and other services designed to assist health center patients in establishing eligibility for and gaining access to federal, State, and local programs that provide or financially support the provision of medical, social, educational, or other related services.

(4) Services that enable individuals to use the

services of the health center (including outreach and transportation services and, if a substantial number of the individuals in the population are of limited English-speaking ability, the services of appropriate personnel fluent in the language spoken by a predominant number of those individuals).

(5) Education of patients and the general population

served by the health center regarding the availability and proper use of health services.

(6) Additional health services consisting of services

that are appropriate to meet the health needs of the population served by the health center involved and that may include the following:

(A) Environmental health services, including the

following:

(i) Detection and alleviation of unhealthful

conditions associated with water supply.

(ii) Sewage treatment.
(iii) Solid waste disposal.
(iv) Detection and alleviation of rodent and

parasite infestation.

(v) Field sanitation.
(vi) Housing.
(vii) Other environmental factors related to

health.

(B) Special occupation-related health services

for migratory and seasonal agricultural workers, including the following:

(i) Screening for and control of infectious

diseases, including parasitic diseases.

(ii) Injury prevention programs, which may

include prevention of exposure to unsafe levels of agricultural chemicals, including pesticides.

"Uninsured population" means persons who do not own private health care insurance, are not part of a group insurance plan, and are not eligible for any State or federal government-sponsored health care program.
(Source: P.A. 96-37, eff. 7-13-09.)

(30 ILCS 766/10-10)
Sec. 10-10. Operation of the grant program.
(a) The Board, in consultation with the Department, shall establish the Community Health Center Construction Grant Program and may make grants to eligible community providers subject to appropriations out of funds reserved for capital improvements or expenditures as provided for in this Act. The Program shall operate in a manner so that the estimated cost of the Program during the fiscal year will not exceed the total appropriation for the Program. The grants shall be for the purpose of constructing or renovating new community health center sites, renovating existing community health center sites, and purchasing equipment to provide primary health care services to medically underserved populations or areas as defined in Section 10-5 of this Act or providing primary health care services to the uninsured population of Illinois.
(b) A recipient of a grant to establish a new community health center site must add each such site to the recipient's established service area for the purpose of extending federal FQHC or FQHC Look-Alike status to the new site in accordance with federal regulations.
(Source: P.A. 96-37, eff. 7-13-09.)

(30 ILCS 766/10-15)
Sec. 10-15. Eligibility for grant. To be eligible for a grant under this Act, a recipient must be a community provider as defined in Section 10-5 of this Act.
(Source: P.A. 96-37, eff. 7-13-09.)

(30 ILCS 766/10-20)
Sec. 10-20. Use of grant moneys. A recipient of a grant under this Act may use the grant moneys to do any one or more of the following:
(1) Purchase equipment.
(2) Acquire a new physical location for the purpose

of delivering primary health care services.

(3) Construct or renovate new or existing community

health center sites.

(Source: P.A. 96-37, eff. 7-13-09.)

(30 ILCS 766/10-25)
Sec. 10-25. Reporting. Within 60 days after the first year of a grant under this Act, the grant recipient must submit a progress report to the Department. The Department may assist each grant recipient in meeting the goals and objectives stated in the original grant proposal submitted by the recipient, that grant moneys are being used for appropriate purposes, and that residents of the community are being served by the new community health center sites established with grant moneys.
(Source: P.A. 96-37, eff. 7-13-09.)



Article 15 - (The Public Library Construction Act is compiled at 30 ILCS 767/)

(30 ILCS 766/Art. 15 heading)



Article 20 - (The Park and Recreational Facility Construction Act is compiled at 30 ILCS 768/)

(30 ILCS 766/Art. 20 heading)



Article 25 - (The Private Colleges and Universities Capital Distribution Formula Act is compiled at 30 ILCS 769/)

(30 ILCS 766/Art. 25 heading)



Article 30 - Amendatory Provisions

(30 ILCS 766/Art. 30 heading)



Article 35 - (The State Construction Minority and Female Building Trades Act is compiled at 30 ILCS 577/)

(30 ILCS 766/Art. 35 heading)



Article 40 - (The Urban Weatherization Initiative Act is compiled at 30 ILCS 738/)

(30 ILCS 766/Art. 40 heading)



Article 45 - Amendatory Provisions

(30 ILCS 766/Art. 45 heading)



Article 50 - Amendatory Provisions

(30 ILCS 766/Art. 50 heading)



Article 55 - Amendatory Provisions

(30 ILCS 766/Art. 55 heading)



Article 60 - Amendatory and Uncodified Provisions

(30 ILCS 766/Art. 60 heading)



Article 65 - Amendatory Provisions

(30 ILCS 766/Art. 65 heading)



Article 70 - Amendatory and Uncodified Provisions

(30 ILCS 766/Art. 70 heading)



Article 75 - Amendatory Provisions

(30 ILCS 766/Art. 75 heading)



Article 80 - Amendatory and Uncodified Provisions

(30 ILCS 766/Art. 80 heading)



Article 85 - Amendatory Provisions

(30 ILCS 766/Art. 85 heading)



Article 99 - Effective Date

(30 ILCS 766/Art. 99 heading)

(30 ILCS 766/99-99)
Sec. 99-99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 96-37, eff. 7-13-09.)






30 ILCS 767/ - Public Library Construction Act.

Article 1 - Uncodified Provisions

(30 ILCS 767/Art. 1 heading)



Article 5 - Amendatory Provisions

(30 ILCS 767/Art. 5 heading)



Article 10 - (The Community Health Center Act is compiled at 30 ILCS 766/)

(30 ILCS 767/Art. 10 heading)



Article 15 - The Public Library Construction Act

(30 ILCS 767/Art. 15 heading)

(30 ILCS 767/15-1)
Sec. 15-1. Short title. This Article may be cited as the Public Library Construction Act, and references in this Article to "this Act" mean this Article.
(Source: P.A. 96-37, eff. 7-13-09.)

(30 ILCS 767/15-5)
Sec. 15-5. Definitions. As used in this Act:
"Grant index" means a figure for each public library equal to one minus the ratio of the public library's equalized assessed valuation per capita to the equalized assessed valuation per capita of the public library located at the 90th percentile for all public libraries in the State. The grant index shall be no less than 0.35 and no greater than 0.75 for each public library; provided that the grant index for public libraries whose equalized assessed valuation per capita is at the 99th percentile and above for all public libraries in the State shall be 0.00.
"Public library" means the governmental unit of any free and public library (i) established under the Illinois Local Library Act, the Public Library District Act of 1991, the Illinois Library System Act, or the Village Library Act or (ii) maintained and operated by a unit of local government. "Public library" does not include any private library.
"Public library construction project" means the acquisition, development, construction, reconstruction, rehabilitation, improvement, architectural planning, installation, maintenance, and upkeep of capital facilities consisting of buildings, structures, durable equipment, and land for public library purposes.
(Source: P.A. 96-37, eff. 7-13-09.)

(30 ILCS 767/15-10)
Sec. 15-10. Grant awards. The Secretary of State is authorized to make grants to public libraries for public library construction projects with funds appropriated for that purpose from the Build Illinois Bond Fund.
(Source: P.A. 96-37, eff. 7-13-09.)

(30 ILCS 767/15-15)
Sec. 15-15. Grants. The Secretary of State is authorized to determine grant eligibility for public library construction projects and shall determine the priority order for public library construction project grants to be made by the Secretary of State. When a grant eligibility has been determined for a public library construction project, the Secretary of State shall notify the public library of the dollar amount of the public library construction project's cost that the public library will be required to finance with non-grant funds in order to qualify to receive a public library construction project grant under this Act from the Secretary of State. The Secretary of State shall thereafter determine whether a grant shall be made.
(Source: P.A. 96-37, eff. 7-13-09.)

(30 ILCS 767/15-20)
Sec. 15-20. Grant application; public library facilities plan. Public libraries shall apply to the Secretary of State for public library construction project grants. Public libraries filing grant applications shall submit to the Secretary of State a public library facilities plan that shall include, but not be limited to, an assessment of present and future public library facility needs as required by present and anticipated public library programming, the availability of local financial resources including current revenues, fund balances, and unused bonding capacity, a fiscal plan for meeting present and anticipated debt service obligations, and a maintenance plan and schedule that contain necessary assurances that new, renovated, and existing facilities are being or will be properly maintained. The Secretary of State shall review and approve public library facilities plans prior to determining eligibility and authorizing grants. Each public library that is determined to be eligible shall annually update its public library facilities plan and submit the revised plan to the Secretary of State for approval.
(Source: P.A. 96-37, eff. 7-13-09.)

(30 ILCS 767/15-25)
Sec. 15-25. Eligibility and project standards.
(a) The Secretary of State shall establish eligibility standards for public library construction project grants and approve a public library's eligibility for a public library construction project grant pursuant to the established standards. These standards shall include minimum service population requirements for construction project grants.
(b) The Secretary of State shall establish project standards for all public library construction project grants provided pursuant to this Act. These standards shall include the determination of recognized project costs that shall be eligible for State financial assistance and enrichment costs that shall not be eligible for State financial assistance.
(Source: P.A. 96-37, eff. 7-13-09.)

(30 ILCS 767/15-30)
Sec. 15-30. Priority of public library construction projects. The Secretary of State shall develop standards for the determination of priority needs concerning public library construction projects based upon approved public library facilities plans. These standards shall call for prioritization based on the degree of need and project type in the following order:
(1) Replacement or reconstruction of public library

facilities destroyed or damaged by flood, tornado, fire, earthquake, or other disasters, either man-made or produced by nature;

(2) Projects designed to address population growth or

to replace aging public library facilities;

(3) Replacement or reconstruction of public library

facilities determined to be severe and continuing health or life safety hazards;

(4) Alterations necessary to provide accessibility

for qualified individuals with disabilities; and

(5) Other unique solutions to facility needs.
(Source: P.A. 96-37, eff. 7-13-09.)

(30 ILCS 767/15-35)
Sec. 15-35. Public library construction project grant amounts; permitted use; prohibited use.
(a) The product of the public library's grant index and the recognized project cost, as determined by the Secretary of State, for an approved public library construction project shall equal the amount of the grant the Secretary of State shall provide to the eligible public library. The grant index shall not be used in cases where the General Assembly and the Governor approve appropriations designated for specifically identified public library construction projects.
(b) In each fiscal year in which public library construction project grants are awarded, of the total amount awarded statewide, 20% shall be awarded to the Chicago Public Library System, provided that the Chicago Public Library System complies with the provisions of this Act, and 80% shall be awarded to public libraries outside of the City of Chicago.
(c) No portion of a public library construction project grant awarded by the Secretary of State shall be used by a public library for any on-going operational costs.
(Source: P.A. 96-37, eff. 7-13-09.)

(30 ILCS 767/15-37)
Sec. 15-37. Carry over projects. If a public library has been determined eligible for a public library construction project, has arranged and approved all local financing, and is eligible to receive a public library construction project grant award in any fiscal year, but does not receive such award in that year due to lack of adequate appropriations, those public library construction projects shall continue to be considered for grant awards for the following fiscal year.
(Source: P.A. 96-37, eff. 7-13-09.)

(30 ILCS 767/15-40)
Sec. 15-40. Supervision of public library construction projects. The Secretary of State shall exercise general supervision over public library construction projects financed pursuant to this Act. Public libraries, however, must be allowed to choose the architect and engineer for their public library construction projects, and no project may be disapproved by the Secretary of State solely due to a public library's selection of an architect or engineer.
(Source: P.A. 96-37, eff. 7-13-09.)

(30 ILCS 767/15-50)
Sec. 15-50. Referendum requirements. After the Secretary of State has approved all or part of a public library's application and made a determination of eligibility for a public library construction project grant, the governing body of the public library shall submit the project or the financing of the project to a referendum when the referendum is required by law.
(Source: P.A. 96-37, eff. 7-13-09.)

(30 ILCS 767/15-55)
Sec. 15-55. Rules. The Secretary of State shall promulgate such rules as it deems necessary for carrying out its responsibilities under the provisions of this Act.
(Source: P.A. 96-37, eff. 7-13-09.)

(30 ILCS 767/15-60)
Sec. 15-60. Public library capital needs assessment. The Secretary of State shall file with the General Assembly a comprehensive assessment report of the capital needs of all public libraries in this State before January 1, 2010 and every 2 years thereafter. This assessment shall include, without limitation, an analysis of the 5 categories of capital needs prioritized in Section 15-30 of this Act.
(Source: P.A. 96-37, eff. 7-13-09.)



Article 20 - (The Park and Recreational Facility Construction Act is compiled at 30 ILCS 768/)

(30 ILCS 767/Art. 20 heading)



Article 25 - (The Private Colleges and Universities Capital Distribution Formula Act is compiled at 30 ILCS 769/)

(30 ILCS 767/Art. 25 heading)



Article 30 - Amendatory Provisions

(30 ILCS 767/Art. 30 heading)



Article 35 - (The State Construction Minority and Female Building Trades Act is compiled at 30 ILCS 577/)

(30 ILCS 767/Art. 35 heading)



Article 40 - (The Urban Weatherization Initiative Act is compiled at 30 ILCS 738/)

(30 ILCS 767/Art. 40 heading)



Article 45 - Amendatory Provisions

(30 ILCS 767/Art. 45 heading)



Article 50 - Amendatory Provisions

(30 ILCS 767/Art. 50 heading)



Article 55 - Amendatory Provisions

(30 ILCS 767/Art. 55 heading)



Article 60 - Amendatory and Uncodified Provisions

(30 ILCS 767/Art. 60 heading)



Article 65 - Amendatory Provisions

(30 ILCS 767/Art. 65 heading)



Article 70 - Amendatory and Uncodified Provisions

(30 ILCS 767/Art. 70 heading)



Article 75 - Amendatory Provisions

(30 ILCS 767/Art. 75 heading)



Article 80 - Amendatory and Uncodified Provisions

(30 ILCS 767/Art. 80 heading)



Article 85 - Amendatory Provisions

(30 ILCS 767/Art. 85 heading)



Article 99 - Effective date

(30 ILCS 767/Art. 99 heading)

(30 ILCS 767/99-99)
Sec. 99-99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 96-37, eff. 7-13-09.)






30 ILCS 769/ - Private Colleges and Universities Capital Distribution Formula Act.

Article 1 - Uncodified Provisions

(30 ILCS 769/Art. 1 heading)



Article 5 - Amendatory Provisions

(30 ILCS 769/Art. 5 heading)



Article 10 - (The Community Health Center Construction Act is compiled at 30 ILCS 766/)

(30 ILCS 769/Art. 10 heading)



Article 15 - (The Public Library Construction Act is compiled at 30 ILCS 767/)

(30 ILCS 769/Art. 15 heading)



Article 20 - (The Park and Recreational Facility Construction Act is compiled at 30 ILCS 768/)

(30 ILCS 769/Art. 20 heading)



Article 25 - The Private Colleges and Universities Capital Distribution Formula Act

(30 ILCS 769/Art. 25 heading)

(30 ILCS 769/25-1)
Sec. 25-1. Short title. This Article may be cited as the Private Colleges and Universities Capital Distribution Formula Act, and references in this Article to "this Act" mean this Article.
(Source: P.A. 96-37, eff. 7-13-09.)

(30 ILCS 769/25-5)
Sec. 25-5. Definitions. In this Act:
"Independent colleges" means non-public, non-profit colleges and universities based in Illinois. The term does not include any institution that primarily or exclusively provided online education services as of the fall 2008 term.
"FTE" means full-time equivalent enrollment based on Fall 2008 Final full-time equivalent enrollment according to the Illinois Board of Higher Education.
(Source: P.A. 96-37, eff. 7-13-09.)

(30 ILCS 769/25-10)
Sec. 25-10. Distribution. This Act creates a distribution formula for funds appropriated from the Build Illinois Bond Fund to the Capital Development Board for the Illinois Board of Higher Education for grants to various private colleges and universities.
Funds appropriated for this purpose shall be distributed by the Illinois Board of Higher Education through a formula to independent colleges that have been given operational approval by the Illinois Board of Higher Education as of the Fall 2008 term. The distribution formula shall have 2 components: a base grant portion of the appropriation and an FTE grant portion of the appropriation. Each independent college shall be awarded both a base grant portion of the appropriation and an FTE grant portion of the appropriation.
The Illinois Board of Higher Education shall distribute moneys appropriated for this purpose to independent colleges based on the following base grant criteria: for each independent college reporting between 1 and 200 FTE a base grant of $200,000 shall be awarded; for each independent college reporting between 201 and 500 FTE a base grant of $1,000,000 shall be awarded; for each independent college reporting between 501 and 4,000 FTE a base grant of $2,000,000 shall be awarded; and for each independent college reporting 4,001 or more FTE a base grant of $5,000,000 shall be awarded.
The remainder of the moneys appropriated for this purpose shall be distributed by the Illinois Board of Higher Education to each independent college on a per capita basis as determined by the independent college's FTE as reported by the Illinois Board of Higher Education's most recent fall FTE report.
Each independent college shall have up to 10 years from the date of appropriation to access and utilize its awarded amounts. If any independent college does not utilize its full award or a portion thereof after 10 years, the remaining funds shall be re-distributed to other independent colleges on an FTE basis.
(Source: P.A. 98-674, eff. 6-30-14.)

(30 ILCS 769/25-15)
Sec. 25-15. Transfer of funds to another independent college.
(a) If an institution received a grant under this Article and subsequently fails to meet the definition of "independent college", the remaining funds shall be re-distributed as provided in Section 25-10, unless the campus or facilities for which the grant was given are operated by another institution that qualifies as an independent college under this Article.
(b) If the facilities of a former independent college are operated by another entity that qualifies as an independent college as provided in subsection (a) of this Section, then the entire balance of the grant provided under this Article remaining on the date the former independent college ceased operations, including any amount that had been withheld after the former independent college ceased operations, shall be transferred to the successor independent college for the purpose of operating those facilities for the duration of the grant.
(c) In the event that, on or before the effective date of this amendatory Act of the 98th General Assembly, the remaining funds have been re-allocated or re-distributed to other independent colleges, or the Illinois Board of Higher Education has planned for the remaining funds to be re-allocated or re-distributed to other independent colleges, before the 5-year period provided under this Act for the utilization of funds has ended, any funds so re-allocated or re-distributed shall be deducted from future allocations to those other independent colleges and re-allocated or re-distributed to the initial institution or the successor entity operating the facilities of the original institution if: (i) the institution that failed to meet the definition of "independent college" once again meets the definition of "independent college" before the 5-year period has expired; or (ii) the facility or facilities of the former independent college are operated by another entity that qualifies as an independent college before the 5-year period has expired.
(Source: P.A. 98-715, eff. 7-16-14.)



Article 30 - Amendatory Provisions

(30 ILCS 769/Art. 30 heading)



Article 35 - (The State Construction Minority and Female Building Trades Act is compiled at 30 ILCS 577/)

(30 ILCS 769/Art. 35 heading)



Article 40 - Amendatory Provisions

(30 ILCS 769/Art. 40 heading)



Article 45 - Amendatory Provisions

(30 ILCS 769/Art. 45 heading)



Article 50 - Amendatory Provisions

(30 ILCS 769/Art. 50 heading)



Article 55 - Amendatory Provisions

(30 ILCS 769/Art. 55 heading)



Article 60 - Amendatory and Uncodified Provisions

(30 ILCS 769/Art. 60 heading)



Article 65 - Amendatory Provisions

(30 ILCS 769/Art. 65 heading)



Article 70 - Amendatory and Uncodified Provisions

(30 ILCS 769/Art. 70 heading)



Article 75 - Amendatory Provisions

(30 ILCS 769/Art. 75 heading)



Article 80 - Amendatory and Uncodified Provisions

(30 ILCS 769/Art. 80 heading)



Article 85 - Amendatory Provisions

(30 ILCS 769/Art. 85 heading)



Article 90 - Effective Date

(30 ILCS 769/Art. 99 heading)

(30 ILCS 769/99-99)
Sec. 99-99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 96-37, eff. 7-13-09.)






30 ILCS 770/ - Employee Wellness Program Grant Act.

(30 ILCS 770/1)
Sec. 1. Short title. This Act may be cited as the Employee Wellness Program Grant Act.
(Source: P.A. 88-312.)

(30 ILCS 770/5)
Sec. 5. Legislative findings. The General Assembly finds that lifestyle factors contribute to more than half of all deaths in this State. These health risk factors include the following: smoking, obesity, stress, nutrition, blood pressure, and alcohol and drug use.
The citizens of this State should be encouraged to adopt lifestyles that lead to wellness. The State can help provide that encouragement by promoting the adoption of wellness programs in the workplace. The benefits of these programs include the following: better health, reduced absenteeism, higher morale, health care cost savings, increased job satisfaction and productivity, and decreased workers' compensation claims.
(Source: P.A. 88-312.)

(30 ILCS 770/10)
Sec. 10. Definition. As used in this Act, "Department" means the Illinois Department of Public Health.
(Source: P.A. 88-312.)

(30 ILCS 770/15)
Sec. 15. Grants for employee wellness programs.
(a) Contingent upon specific appropriation, the Department shall make grants to employers in this State to assist those employers in providing one or more of the following health promotion or wellness services to their employees to reduce the prevalence of health risk factors for their employees:
(1) Aerobic exercise.
(2) Alcohol and substance abuse education.
(3) Blood cholesterol screening.
(4) Fitness and exercise testing.
(5) Health risk appraisals.
(6) Blood pressure screening and education.
(7) Internal evaluation and monitoring.
(8) Nutrition education.
(9) Program planning.
(10) Safety belt education.
(11) Smoking cessation.
(12) Stress management.
(13) Weight loss.
(14) Woman's health education.
(15) Informational campaigns (only with other

services).

(16) Stress analysis screening.
(b) Grants shall be made under this Section only to employers that employ fewer than 500 persons in this State. In addition, the Department, in making grants, shall give special consideration to employers and programs that meet one or more of the following criteria:
(1) The employer is less likely to start programs

offering health promotion or wellness services without financial or technical assistance.

(2) The employer wants to do or has done program

planning.

(3) The employer has recently begun offering wellness

activities for its employees.

(4) The employer has employee groups that are at

higher risk for premature death and disability.

(5) The program addresses 2 or more of the health

risk factors described in Section 5.

(6) The program is conducted by 2 or more employers

or employee organizations.

(c) Programs funded under this Act may provide services to employees, dependents of employees, and retired employees.
(d) The Department shall accept applications for grants under this Act from employers according to procedures established by the Department in rules.
(Source: P.A. 88-312; 89-692, eff. 12-31-96.)

(30 ILCS 770/20)
Sec. 20. List of service providers. The Department shall develop a list of providers of health promotion and wellness services authorized under Section 15 and shall endeavor to make employers in this State aware of those service providers.
(Source: P.A. 88-312.)

(30 ILCS 770/25)
Sec. 25. Rules. The Department shall adopt all rules necessary and appropriate to implement this Act.
(Source: P.A. 88-312.)

(30 ILCS 770/30)
Sec. 30. (Amendatory provisions; text omitted).
(Source: P.A. 88-312; text omitted.)

(30 ILCS 770/35)
Sec. 35. (Amendatory provisions; text omitted).
(Source: P.A. 88-312; text omitted.)

(30 ILCS 770/40)
Sec. 40. (Amendatory provisions; text omitted).
(Source: P.A. 88-312; text omitted.)

(30 ILCS 770/45)
Sec. 45. (Amendatory provisions; text omitted).
(Source: P.A. 88-312; text omitted.)

(30 ILCS 770/99)
Sec. 99. This Act takes effect upon becoming law.
(Source: P.A. 88-312.)



30 ILCS 772/ - Equity in Long-term Care Quality Act.

(30 ILCS 772/1)
Sec. 1. Short title. This Act may be cited as the Equity in Long-term Care Quality Act.
(Source: P.A. 96-1372, eff. 7-29-10.)

(30 ILCS 772/5)
Sec. 5. Grant program. The Director of Public Health shall establish a long-term care grant program that brings the best practices and innovation in long-term care and services to residents of facilities licensed under the Nursing Home Care Act, and facilities that are in receivership, that are in areas the Director has determined are without access to high-quality nursing home care.
(Source: P.A. 96-1372, eff. 7-29-10.)

(30 ILCS 772/10)
Sec. 10. Eligibility for grant. Initial grants may be made only to assist residents of facilities licensed under the Nursing Home Care Act that are in areas the Director has determined are without access to high-quality nursing home care and either:
(1) (A) are in receivership, are under the control of

a temporary manager, or are being assisted by an independent consultant; and (B) have a receiver, temporary manager, or independent consultant who (i) has demonstrated experience in initiating or continuing best practices and innovation in nursing home care and services and (ii) has a commitment of long-term cooperation and assistance from facilities licensed under the Nursing Home Care Act that have a history of providing high-quality nursing home care and services that reflect best practices and innovation; or

(2) within the preceding 2 years, were acquired or

opened by an owner who has demonstrated experience in initiating or continuing best practices and innovation in nursing home care and services and has a commitment of long-term cooperation and assistance from facilities licensed under the Nursing Home Care Act that have a history of providing high-quality nursing home care and services that reflect best practices and innovation.

The grant must be used to bring, or assist in bringing, high-quality nursing home care to the residents of the facility within a realistic time frame. Grants may be for more than one year.
A grant application submitted by a receiver and initially given to a receiver may subsequently be given to a new owner of the facility, if the owner:
(1) Agrees to comply with the requirements of the

original grant and with the plan submitted by the receiver for continuing and increasing adherence to best practices in providing high-quality nursing home care, or submits another realistic plan that would achieve the same end as the receiver's plan.

(2) Has demonstrated experience in initiating or

continuing best practices and innovation in nursing home care and services, and has a commitment of long-term cooperation and assistance (to be provided without compensation) from facilities licensed under the Nursing Home Care Act that have a history of providing high-quality nursing home care and services that reflect best practices and innovation.

(Source: P.A. 96-1372, eff. 7-29-10.)

(30 ILCS 772/15)
Sec. 15. Equity in Long-term Care Quality Fund.
(a) There is created in the State treasury a special fund to be known as the Equity in Long-term Care Quality Fund. Grants shall be funded using federal civil monetary penalties collected and deposited into the Long Term Care Monitor/Receiver Fund established under the Nursing Home Care Act. Subject to appropriation, moneys in the Fund shall be used to improve the quality of nursing home care in areas without access to high-quality long-term care. Interest earned on moneys in the Fund shall be deposited into the Fund.
(b) The Department may use no more than 10% of the moneys deposited into the Fund in any year to administer the program established by the Fund and to implement the requirements of the Nursing Home Care Act with respect to distressed facilities.
(Source: P.A. 96-1372, eff. 7-29-10.)

(30 ILCS 772/20)
Sec. 20. Award of grants.
(a) Applications for grants must be made in a manner prescribed by the Director of Public Health by rule. Expenditures made in a manner with any grant, and the results therefrom, shall be included (if applicable) in the reports filed by the receiver with the court and shall be reported to the Department in a manner prescribed by rule and by the contract entered into by the grant recipient with the Department. An applicant for a grant shall submit to the Department, and (if applicable) to the court, a specific plan for continuing and increasing adherence to best practices in providing high-quality nursing home care once the grant has ended.
(b) The applications must be reviewed and recommended by a commission composed of 5 representatives chosen from recommendations made by organizations representing long-term care facilities in Illinois, a citizen member from AARP, one representative from an advocacy organization for persons with disabilities, one representative from the statewide ombudsman organization, one representative from academia, one representative from a nursing home residents' advocacy organization, one representative from an organization with expertise in improving the access of persons in medically underserved areas to high-quality medical care, at least 2 experts in accounting or finance, the Director of Public Health, the Director of Aging, and one representative selected by the leader of each legislative caucus. With the exception of legislative members, members shall be appointed by the Director of Public Health.
(c) The Director shall award grants based on the recommendations of the commission and after a thorough review of the compliance history of the applicants.
(Source: P.A. 96-1372, eff. 7-29-10.)

(30 ILCS 772/95)
Sec. 95. (Amendatory provisions; text omitted).
(Source: P.A. 92-784, eff. 8-6-02; text omitted.)

(30 ILCS 772/300)
Sec. 300. (Amendatory provisions; text omitted).
(Source: P.A. 92-784, eff. 8-6-02; text omitted.)

(30 ILCS 772/999)
Sec. 999. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 92-784, eff. 8-6-02.)



30 ILCS 780/ - Eliminate the Digital Divide Law.

Article 1 - Short Title (Uncodified Provisions; Text Omitted)

(30 ILCS 780/Art. 1 heading)



Article 5 - Eliminate The Digital Divide Law

(30 ILCS 780/Art. 5 heading)

(30 ILCS 780/5-1)
Sec. 5-1. Short title. This Article may be cited as the Eliminate the Digital Divide Law.
(Source: P.A. 91-704, eff. 7-1-00.)

(30 ILCS 780/5-3)
Sec. 5-3. Statement of legislative findings and purposes. The General Assembly finds that the growth of high technology industry, including computers, the Internet, and advanced telecommunications, has created a division in society. Those who are able to master the tools of the new digital technology and have access to the technology have benefited in the form of improved employment possibilities and a higher standard of life. Those who are unfamiliar with the new technologies, or do not have access to them, are increasingly constrained to marginal employment and a standard of living near the poverty level. This "digital divide" parallels existing economic, racial, and gender divisions in society, with the more privileged members of society having much greater opportunity to benefit from the new technologies than those who are less favorably situated. It is the purpose of this Law to establish educational and economic development initiatives that will bridge the digital divide, making possible a society in which all individuals can benefit from the opportunities provided by the new technologies.
(Source: P.A. 91-704, eff. 7-1-00.)

(30 ILCS 780/5-5)
Sec. 5-5. Definitions; descriptions. As used in this Article:
"Community-based organization" means a private not-for-profit organization that is located in an Illinois community and that provides services to citizens within that community and the surrounding area.
"Senior citizen home" means an Illinois-based residential facility for people who are over the age of 65. The term "senior citizen home" includes, but is not limited to, convalescent homes, long-term care facilities, assistive living facilities, and nursing homes.
"Community technology centers" provide computer access and educational services using information technology. Community technology centers are diverse in the populations they serve and programs they offer, but similar in that they provide technology access to individuals, communities, and populations that typically would not otherwise have places to use computer and telecommunications technologies.
"Department" means the Department of Commerce and Economic Opportunity.
"National school lunch program" means a program administered by the U.S. Department of Agriculture and state agencies that provides free or reduced price lunches to economically disadvantaged children. A child whose family income is between 130% and 185% of applicable family size income levels contained in the nonfarm poverty guidelines prescribed by the Office of Management and Budget is eligible for a reduced price lunch. A child whose family income is 130% or less of applicable family size income levels contained in the nonfarm income poverty guidelines prescribed by the Office of Management and Budget is eligible for a free lunch.
"Telecommunications services" provided by telecommunications carriers include all commercially available telecommunications services in addition to all reasonable charges that are incurred by taking such services, such as state and federal taxes.
"Other special services" provided by telecommunications carriers include Internet access and installation and maintenance of internal connections in addition to all reasonable charges that are incurred by taking such services, such as state and federal taxes.
(Source: P.A. 94-793, eff. 5-19-06; 95-740, eff. 1-1-09.)

(30 ILCS 780/5-20)
Sec. 5-20. Digital Divide Elimination Fund. The Digital Divide Elimination Fund is created as a special fund in the State treasury. All moneys in the Fund shall be used, subject to appropriation by the General Assembly, by the Department for grants made under Section 5-30 of this Act.
(Source: P.A. 92-22, eff. 6-30-01.)

(30 ILCS 780/5-30)
Sec. 5-30. Community Technology Center Grant Program.
(a) Subject to appropriation, the Department shall administer the Community Technology Center Grant Program under which the Department shall make grants in accordance with this Article for planning, establishment, administration, and expansion of Community Technology Centers and for assisting public hospitals, libraries, and park districts in eliminating the digital divide. The purposes of the grants shall include, but not be limited to, volunteer recruitment and management, training and instruction, infrastructure, and related goods and services, including case management, administration, personal information management, and outcome-tracking tools and software for the purposes of reporting to the Department and for enabling participation in digital government and consumer services programs, for Community Technology Centers and public hospitals, libraries, and park districts. No Community Technology Center may receive a grant of more than $75,000 under this Section in a particular fiscal year.
(b) Public hospitals, libraries, park districts, and State educational agencies, local educational agencies, institutions of higher education, senior citizen homes, and other public and private nonprofit or for-profit agencies and organizations are eligible to receive grants under this Program, provided that a local educational agency or public or private educational agency or organization must, in order to be eligible to receive grants under this Program, provide computer access and educational services using information technology to the public at one or more of its educational buildings or facilities at least 12 hours each week. A group of eligible entities is also eligible to receive a grant if the group follows the procedures for group applications in 34 CFR 75.127-129 of the Education Department General Administrative Regulations.
To be eligible to apply for a grant, a Community Technology Center must serve a community in which not less than 40% of the students are eligible for a free or reduced price lunch under the national school lunch program or in which not less than 30% of the students are eligible for a free lunch under the national school lunch program; however, if funding is insufficient to approve all grant applications for a particular fiscal year, the Department may impose a higher minimum percentage threshold for that fiscal year. Determinations of communities and determinations of the percentage of students in a community who are eligible for a free or reduced price lunch under the national school lunch program shall be in accordance with rules adopted by the Department.
Any entities that have received a Community Technology Center grant under the federal Community Technology Centers Program are also eligible to apply for grants under this Program.
The Department shall provide assistance to Community Technology Centers in making those determinations for purposes of applying for grants.
The Department shall encourage Community Technology Centers to participate in public and private computer hardware equipment recycling initiatives that provide computers at reduced or no cost to low-income families, including programs authorized by the State Property Control Act. On an annual basis, the Department must provide the Director of Central Management Services with a list of Community Technology Centers that have applied to the Department for funding as potential recipients of surplus State-owned computer hardware equipment under programs authorized by the State Property Control Act.
(c) Grant applications shall be submitted to the Department on a schedule of one or more deadlines established by the Department by rule.
(d) The Department shall adopt rules setting forth the required form and contents of grant applications.
(e) There is created the Digital Divide Elimination Advisory Committee. The advisory committee shall consist of 7 members appointed one each by the Governor, the President of the Senate, the Senate Minority Leader, the Speaker of the House, and the House Minority Leader, and 2 appointed by the Director of Commerce and Economic Opportunity, one of whom shall be a representative of the telecommunications industry and one of whom shall represent community technology centers. The members of the advisory committee shall receive no compensation for their services as members of the advisory committee but may be reimbursed for their actual expenses incurred in serving on the advisory committee. The Digital Divide Elimination Advisory Committee shall advise the Department in establishing criteria and priorities for identifying recipients of grants under this Act. The advisory committee shall obtain advice from the technology industry regarding current technological standards. The advisory committee shall seek any available federal funding.
(f) There is created the Digital Divide Elimination Working Group. The Working Group shall consist of the Director of Commerce and Economic Opportunity, or his or her designee, the Director of Central Management Services, or his or her designee, and the Executive Director of the Illinois Commerce Commission, or his or her designee. The Director of Commerce and Economic Opportunity, or his or her designee, shall serve as chair of the Working Group. The Working Group shall consult with the members of the Digital Divide Elimination Advisory Committee and may consult with various groups including, but not limited to, telecommunications providers, telecommunications-related technology producers and service providers, community technology providers, community and consumer organizations, businesses and business organizations, and federal government agencies.
(g) Duties of the Digital Divide Elimination Working Group include all of the following:
(1) Undertaking a thorough review of grant programs

available through the federal government, local agencies, telecommunications providers, and business and charitable entities for the purpose of identifying appropriate sources of revenues for the Digital Divide Elimination Fund and attempting to update available grants on a regular basis.

(2) Researching and cataloging programs designed to

advance digital literacy and computer access that are available through the federal government, local agencies, telecommunications providers, and business and charitable entities and attempting to update available programs on a regular basis.

(3) Presenting the information compiled from items

(1) and (2) to the Department of Commerce and Economic Opportunity, which shall serve as a single point of contact for applying for funding for the Digital Divide Elimination Fund and for distributing information to the public regarding all programs designed to advance digital literacy and computer access.

(Source: P.A. 94-734, eff. 4-28-06; 95-740, eff. 1-1-09.)

(30 ILCS 780/5-35)
Sec. 5-35. Resale; Community Technology Centers.
(a) Products and services purchased by Community Technology Centers with grant funds may not be sold, resold, or transferred in consideration of money or any other thing of value except with the prior approval of the Department.
(b) This prohibition on resale shall not bar Community Technology Centers from charging fees for education or workforce preparation courses. There is no prohibition on the resale of products or services that are not purchased with grant funds.
(Source: P.A. 91-704, eff. 7-1-00.)

(30 ILCS 780/5-40)
Sec. 5-40. Auditing; records; Community Technology Centers.
(a) Community Technology Centers shall be required to maintain for expenditures made under this Article any procurement records required by the Department. Community Technology Centers shall produce those records at the request of the Department, any auditor appointed by the State, or any State officer or agency entitled to inspect the records.
(b) Community Technology Centers shall be subject to random compliance audits to evaluate what products and services they are purchasing and how the products and services are being used.
(Source: P.A. 91-704, eff. 7-1-00.)

(30 ILCS 780/5-45)
Sec. 5-45. Statewide Community Technology Center Network.
(a) Subject to appropriation, the Department shall expend not more than $100,000 in fiscal year 2001 to establish and administer a Statewide Community Technology Center Network to assist in local and regional planning under this Article.
(b) Subject to appropriation, the Department may expend not more than $100,000 in fiscal year 2006 and each fiscal year thereafter to establish and administer a Statewide Community Technology Center Network to assist in local and regional planning and revenue development and outreach under this Article.
(Source: P.A. 94-734, eff. 4-28-06.)

(30 ILCS 780/5-50)
Sec. 5-50. Computer Investment Program.
(a) Subject to appropriation, the Department may administer the Computer Investment Program under which the Department may assist low-income families in 5 digital divide impacted communities in the State, as determined by the Department, in reimbursing a portion of the cost for a recently purchased new or used home computer.
(b) The grant awarded by the Department shall not exceed $225 per applicant.
(c) The applicant must show proof of purchase for the computer in the form of a store receipt.
(d) The Department shall prepare a store verification form that must be filled out at the time of purchase by a store manager or assistant manager. This form must be submitted to the Department as part of the grant application.
(e) To be eligible to apply for a grant under this Act, an applicant must have a child that:
(1) is enrolled in a public school in which not less

than 40% of the students are eligible for a free or reduced price lunch under the national school lunch program, or in which not less than 30% of the students are eligible for a free lunch under the national school lunch program in this State;

(2) receives free or reduced school lunch under the

national school lunch program;

(3) has a passing grade point average;
(4) has a good attendance record;
(5) has resided in this State for a minimum of 6

months; and

(6) completes a basic computer course at one of the

community technology centers designated by the Department.

(f) The Department shall adopt rules to implement and administer the Program.
(Source: P.A. 94-262, eff. 1-1-06.)

(30 ILCS 780/5-55)
Sec. 5-55. Computer Investment Program Fund. The Computer Investment Program Fund is created as a special fund in the State treasury. All moneys in the Fund shall be used, subject to appropriation by the General Assembly, by the Department for grants made under Section 5-50 of this Act.
(Source: P.A. 94-262, eff. 1-1-06.)

(30 ILCS 780/5-105)
Sec. 5-105. Rules. The Department may adopt any rules that are necessary and appropriate to carry out this Article.
(Source: P.A. 91-704, eff. 7-1-00.)



Article 10 - (Amendatory Provisions; Text Omitted)

(30 ILCS 780/Art. 10 heading)



Article 99 - Effective Date

(30 ILCS 780/Art. 99 heading)

(30 ILCS 780/99-1)
Sec. 99-1. Effective date. This Act takes effect July 1, 2000, except that this Section and the changes to Section 8g of the State Finance Act take effect upon becoming law.
(Source: P.A. 91-704, eff. 5-17-00.)






30 ILCS 785/ - Inclusion of Women and Minorities in Clinical Research Act.

(30 ILCS 785/1)
Sec. 1. Short title. This Act may be cited as the Inclusion of Women and Minorities in Clinical Research Act.
(Source: P.A. 93-514, eff. 1-1-04.)

(30 ILCS 785/5)
Sec. 5. Definitions. In this Act:
"Grantee" means any qualified public, private, or not-for-profit agency or individual, including, but not limited to, a college, university, hospital, laboratory, research institution, local health department, voluntary health agency, health maintenance organization, corporation, student, fellow, or entrepreneur, conducting clinical research using State funds. A grantee may also be a corporation that is headquartered in Illinois and that conducts research using State funds.
"Minority group" means a group that is a readily identifiable subset of the U.S. population that is distinguished by racial, ethnic, or cultural heritage and that is made up of persons who are any of the following:
(1) American Indian or Alaska Native (a person having

origins in any of the original peoples of North and South America, including Central America, and who maintains tribal affiliation or community attachment).

(2) Asian (a person having origins in any of the

original peoples of the Far East, Southeast Asia, or the Indian subcontinent, including, but not limited to, Cambodia, China, India, Japan, Korea, Malaysia, Pakistan, the Philippine Islands, Thailand, and Vietnam).

(3) Black or African American (a person having

origins in any of the black racial groups of Africa). Terms such as "Haitian" or "Negro" can be used in addition to "Black or African American".

(4) Hispanic or Latino (a person of Cuban, Mexican,

Puerto Rican, South or Central American, or other Spanish culture or origin, regardless of race).

(5) Native Hawaiian or Other Pacific Islander (a

person having origins in any of the original peoples of Hawaii, Guam, Samoa, or other Pacific Islands).

"Project of clinical research" includes a clinical trial.
(Source: P.A. 97-396, eff. 1-1-12.)

(30 ILCS 785/10)
Sec. 10. Inclusion of women and minorities. Except as provided in Section 15 or 30, in conducting or supporting a project of clinical research, a grantee must do all of the following:
(1) Ensure that women, including, but not limited to,

women over the age of 40 years, are included as subjects in each research project.

(2) Ensure that members of minority groups are

included as subjects in each research project.

(3) Conduct or support outreach programs for the

recruitment of women and members of minority groups as subjects in projects of clinical research.

(4) Comply with the National Institutes of Health

Guidelines on the Inclusion of Women and Minorities in Clinical Research.

(Source: P.A. 93-514, eff. 1-1-04; 93-787, eff. 1-1-05.)

(30 ILCS 785/15)
Sec. 15. Exceptions. The requirements established in Sections 10 and 25 regarding women and members of minority groups do not apply to a project of clinical research if the inclusion of women and members of minority groups as subjects in the project is inappropriate because of either of the following:
(1) The health and safety of the subjects.
(2) The purpose of the research.
(Source: P.A. 93-514, eff. 1-1-04.)

(30 ILCS 785/20)
Sec. 20. Manner of conducting trial. In a clinical trial in which women or members of minority groups will be included as subjects as required under Section 10, a grantee must ensure that the trial is designed and carried out in a manner sufficient to provide for a valid analysis of whether the variables being studied in the trial affect women or members of minority groups, as the case may be, differently than other subjects in the trial.
(Source: P.A. 93-514, eff. 1-1-04.)

(30 ILCS 785/25)
Sec. 25. Grantee bound by terms of Act. In any grant, or in any contract by a grantee under a grant, the grantee or contracting party must acknowledge, agree to, and be bound by the terms of this Act.
(Source: P.A. 93-514, eff. 1-1-04.)

(30 ILCS 785/30)
Sec. 30. Grantee's compliance with 2000 National Institutes of Health guidelines. If a grantee is in compliance with the 2000 National Institutes of Health guidelines, the grantee shall be deemed to be in compliance with this Act.
(Source: P.A. 93-514, eff. 1-1-04.)



30 ILCS 790/ - Charitable Trust Stabilization Act.

(30 ILCS 790/1)
Sec. 1. Short title. This Act may be cited as the Charitable Trust Stabilization Act.
(Source: P.A. 95-655, eff. 6-1-08.)

(30 ILCS 790/5)
Sec. 5. The Charitable Trust Stabilization Fund.
(a) The Charitable Trust Stabilization Fund is created as a special fund in the State treasury. From appropriations from the Fund, upon recommendation from the Charitable Trust Stabilization Committee, the State Treasurer may make grants to public and private entities in the State for the purposes set forth under subsection (b). Special attention shall be given to public and private entities with operating budgets of less than $1,000,000 that are located within a depressed area, as defined under Section 3 of the Illinois Enterprise Zone Act, and preferences for recommending grants to the State Treasurer may be given to these entities by the Committee. Moneys received for the purposes of this Section, including, without limitation, fees collected under subsection (m) of Section 115.10 of the General Not For Profit Corporation Act of 1986 and appropriations, gifts, grants, and awards from any public or private entity, must be deposited into the Fund. Any interest earnings that are attributable to moneys in the Fund must be deposited into the Fund.
(b) Moneys in the Fund may be used only for the following purposes:
(1) (blank);
(2) (blank);
(3) grants for the start-up or operational purposes

of participating organizations; and

(4) the administration of the Fund and this Act.
(c) Moneys in the Fund must be allocated as follows:
(1) 20% of the amount deposited into the Fund in the

fiscal year must be set aside for the operating budget of the Fund for the next fiscal year, but the operating budget of the Fund may not exceed $4,000,000 in any fiscal year;

(2) 50% must be available for the purposes set forth

under subsection (b); and

(3) 30% must be invested for the purpose of earning

interest or other investment income.

(d) As soon as practical after the effective date of this Act, the State Treasurer must transfer the amount of $1,000,000 from the General Revenue Fund to the Charitable Trust Stabilization Fund. On the June 30 that occurs in the third year after the transfer to the Charitable Trust Stabilization Fund, the Treasurer must transfer the amount of $1,000,000 from the Charitable Trust Stabilization Fund to the General Revenue Fund. If, on that date, less than $1,000,000 is available for transfer, then the Treasurer must transfer the remaining balance of the Charitable Trust Stabilization Fund to the General Revenue Fund, and on each June 30 thereafter must transfer any balance in the Charitable Trust Stabilization Fund to the General Revenue Fund until the aggregate amount of $1,000,000 has been transferred.
(Source: P.A. 97-274, eff. 8-8-11.)

(30 ILCS 790/10)
Sec. 10. The Charitable Trust Stabilization Committee.
(a) The Charitable Trust Stabilization Committee is created. The Committee consists of the following members:
(1) the Attorney General or his or her designee, who

shall serve as co-chair of the Committee;

(2) a member that represents the Office of the State

Treasurer that is appointed by the Treasurer, who shall serve as co-chair of the Committee;

(3) the Lieutenant Governor or his or her designee;
(4) the Director of Commerce and Economic Opportunity

or his or her designee;

(5) the chief executive officer of the Division of

Financial Institutions in the Department of Financial and Professional Regulation or his or her designee; and

(6) six private citizens, who shall serve a term of 6

years, appointed by the State Treasurer with advice and consent of the Senate.

(b) The State Treasurer shall adopt rules, including procedures and criteria for grant awards. The Committee must meet at least once each calendar quarter, and it may establish committees and officers as it deems necessary. For purposes of Committee meetings, a quorum is a majority of the members. Meetings of the Committee are subject to the Open Meetings Act. The Committee must afford an opportunity for public comment at each of its meetings.
(c) Committee members shall serve without compensation, but may be reimbursed for their reasonable travel expenses from funds available for that purpose. The Office of the State Treasurer shall, subject to appropriation, provide staff and administrative support services to the Committee.
(d) The State Treasurer shall administer the Charitable Trust Stabilization Fund.
The State Treasurer may transfer all or a portion of the balance of the fund to a third-party administrator to fulfill the mission of the Committee and the purposes of the fund in accordance with this Act and in compliance with Section 5(c) of this Act.
(Source: P.A. 99-78, eff. 7-20-15.)

(30 ILCS 790/15)
Sec. 15. Grant eligibility. To be eligible to receive a grant under this Act, an organization must be a community-based organization or other not-for-profit entity that:
(1) is a not-for-profit corporation that is exempt

from federal income taxation under Section 501(c)(3) of the federal Internal Revenue Code of 1986;

(2) is organized under the General Not for Profit

Corporation Act of 1986 for the purpose of providing charitable services to the community; and

(3) complies with the provisions of the Charitable

Trust Act.

(Source: P.A. 95-655, eff. 6-1-08.)

(30 ILCS 790/20)
Sec. 20. Permissive application. The grant program under this Act is permissive and is subject to appropriation by the General Assembly.
(Source: P.A. 95-655, eff. 6-1-08.)

(30 ILCS 790/90)
Sec. 90. (Amendatory provisions; text omitted).
(Source: P.A. 95-655, eff. 6-1-08; text omitted.)

(30 ILCS 790/95)
Sec. 95. (Amendatory provisions; text omitted).
(Source: P.A. 95-655, eff. 6-1-08; text omitted.)



30 ILCS 805/ - State Mandates Act.

(30 ILCS 805/1) (from Ch. 85, par. 2201)
Sec. 1. Short Title. This Act may be cited as the State Mandates Act.
(Source: P.A. 86-1475.)

(30 ILCS 805/2) (from Ch. 85, par. 2202)
Sec. 2. Findings and Purpose. (a) The General Assembly finds that preceding actions of the State government in specifying the manner, standards, and conditions under which public services are rendered to citizens by the political subdivisions of this State on occasion have not resulted in equitable relationships between the State government and its local political subdivisions. Some of these actions have dealt in detail with the internal management of local governments, others have specified the establishment of new services and facilities without providing any new revenue sources or any financial participation by the State in meeting the additional costs; still others have specified the adoption of higher service standards without a full assessment of the impact upon local expenditures and tax rates.
(b) It is the purpose of this Act:
(1) to provide for the collection and periodic publication of information on existing and future State and federal mandates;
(2) to enunciate policies, criteria and procedures to govern any future State-initiated specification of local government services, standards and employment conditions that has the effect of necessitating increased local government expenditures in such a way as to accommodate the constitutional obligations of the State government in addressing problems of State-wide concern, while avoiding the imposition of State standards upon essentially local responsibilities without appropriate reimbursement or other appropriate fiscal participation on the part of the State government; and
(3) to provide for a review of existing mandates and an identification of the nature and magnitude of corrective action needed to produce a consistent and equitable framework of State-local relations regarding mandated services, standards, and expenditures.
(Source: P.A. 81-1114; 81-1115.)

(30 ILCS 805/3) (from Ch. 85, par. 2203)
Sec. 3. Definition. As used in this Act:
(a) "Local government" means a municipality, county, township, other unit of local government, school district, or community college district.
(b) "State mandate" means any State-initiated statutory or executive action that requires a local government to establish, expand or modify its activities in such a way as to necessitate additional expenditures from local revenues, excluding any order issued by a court other than any order enforcing such statutory or executive action. State mandates may be reimbursable or nonreimbursable as provided in this Act. However, where the General Assembly enacts legislation to comply with a federal mandate, the State shall be exempt from the requirement of reimbursing for the cost of the mandated program.
(c) "Local government organization and structure mandate" means a State mandate concerning such matters as (1) the form of local government and the adoption and revision of statutes on the organization of local government; (2) the establishment of multi-county districts, councils of governments, or other forms and structures for interlocal cooperation and coordination; (3) the holding of local elections; (4) the designation of public officers, and their duties, powers and responsibilities; and (5) the prescription of administrative practices and procedures for local governing bodies.
(d) "Due process mandate" means a State mandate concerning such matters as the (1) administration of justice; (2) notification and conduct of public hearings; (3) procedures for administrative and judicial review of actions taken by local governing bodies and (4) protection of the public from malfeasance, misfeasance, or nonfeasance by local government officials.
(e) "Benefit spillover" means the process of accrual of social or other benefits from a governmental service to jurisdictions adjacent to or beyond the jurisdiction providing the service.
(f) "Service mandate" means a State mandate as to creation or expansion of governmental services or delivery standards therefor and those applicable to services having substantial benefit spillover and consequently being wider than local concern. For purposes of this Act, applicable services include but are not limited to (1) elementary and secondary education, (2) community colleges, (3) public health, (4) hospitals, (5) public assistance, (6) air pollution control, (7) water pollution control, (8) solid waste treatment and disposal. A State mandate that expands the duties of a public official by requiring the provision of additional services is a "service mandate" rather than a "local government organization and structure mandate".
(g) "Tax exemption mandate" means a State mandate that exempts privately owned property or other specified items from the local tax base, such as (1) exemption of business inventories from the local property tax base, and (2) exemption of food or medicine from the local "sales" tax.
(h) "Personnel mandate" means a State mandate concerning or affecting local government (1) salaries and wages; (2) employee qualifications and training (except when any civil service commission, professional licensing board, or personnel board or agency established by State law sets and administers standards relative to merit-based recruitment or candidates for employment or conducts and grades examinations and rates candidates in order of their relative excellence for purposes of making appointments or promotions to positions in the competitive division of the classified service of the public employer served by such commission, board, or agency); (3) hours, location of employment, and other working conditions; and (4) fringe benefits including insurance, health, medical care, retirement and other benefits.
(Source: P.A. 81-1562.)

(30 ILCS 805/4) (from Ch. 85, par. 2204)
Sec. 4. Collection and maintenance of information concerning state mandates.
(a) The Department of Commerce and Economic Opportunity, hereafter referred to as the Department, shall be responsible for:
(1) Collecting and maintaining information on State

mandates, including information required for effective implementation of the provisions of this Act.

(2) Reviewing local government applications for

reimbursement submitted under this Act in cases in which the General Assembly has appropriated funds to reimburse local governments for costs associated with the implementation of a State mandate. In cases in which there is no appropriation for reimbursement, upon a request for determination of a mandate by a unit of local government, or more than one unit of local government filing a single request, other than a school district or a community college district, the Department shall determine whether a Public Act constitutes a mandate and, if so, the Statewide cost of implementation.

(3) Hearing complaints or suggestions from local

governments and other affected organizations as to existing or proposed State mandates.

(4) Reporting each year to the Governor and the

General Assembly regarding the administration of provisions of this Act and changes proposed to this Act.

The Legislative Research Unit shall conduct public hearings as needed to review the information collected and the recommendations made by the Department under this subsection (a). The Department shall cooperate fully with the Legislative Research Unit, providing any information, supporting documentation and other assistance required by the Legislative Research Unit to facilitate the conduct of the hearing.
(b) Within 2 years following the effective date of this Act, the Department shall collect and tabulate relevant information as to the nature and scope of each existing State mandate, including but not necessarily limited to (i) identity of type of local government and local government agency or official to whom the mandate is directed; (ii) whether or not an identifiable local direct cost is necessitated by the mandate and the estimated annual amount; (iii) extent of State financial participation, if any, in meeting identifiable costs; (iv) State agency, if any, charged with supervising the implementation of the mandate; and (v) a brief description of the mandate and a citation of its origin in statute or regulation.
(c) The resulting information from subsection (b) shall be published in a catalog available to members of the General Assembly, State and local officials, and interested citizens. As new mandates are enacted they shall be added to the catalog, and each January 31 the Department shall list each new mandate enacted at the preceding session of the General Assembly, and the estimated additional identifiable direct costs, if any imposed upon local governments. A revised version of the catalog shall be published every 2 years beginning with the publication date of the first catalog.
(d) Failure of the General Assembly to appropriate adequate funds for reimbursement as required by this Act shall not relieve the Department of Commerce and Economic Opportunity from its obligations under this Section.
(Source: P.A. 93-632, eff. 2-1-04.)

(30 ILCS 805/5) (from Ch. 85, par. 2205)
Sec. 5. Specification of State Policy Objective. (a) After the effective date of this Act, any executive order or administrative rule that creates or enlarges a mandate as defined in subsection (b) of Section 3 of this Act shall have prepared for it a Statement of Statewide policy objectives that require or justify the imposition of the proposed requirements upon local government and the extent to which such policy objectives cannot be achieved in the absence of such proposed requirements. The Statement of Statewide policy objectives for an executive order shall be filed with the executive order with the Secretary of State. The Statement of Statewide policy objectives for an administrative rule shall be published with the rule in the Illinois Register as provided in the Illinois Administrative Procedure Act.
As used in this Section, "rule" has the meaning provided for it in Section 1-70 of the Illinois Administrative Procedure Act.
(b) If the Statement of Statewide policy objectives is incorporated in the order or rule instead of being set out separately it need not be published otherwise.
(Source: P.A. 88-45.)

(30 ILCS 805/6) (from Ch. 85, par. 2206)
Sec. 6. State Reimbursement to Local Government For Increased Costs Arising From Certain Mandates. (a) Any increased costs accruing to local governments as a direct result of mandates dealing with the organization and structure of local government or due process mandates, as defined in subsections (c) and (d), respectively, of Section 3 above, are not reimbursable by the State.
(b) At least 50%, but not more than 100% of the increase in costs of a local government directly attributable to a service mandate as defined in subsection (f) of Section 3 enacted by the General Assembly or established administratively after the effective date of this Act shall be reimbursed by the State unless there is in existence at the time of such enactment a program of State aid for the service affected by the mandate whereunder the non-local share for any participating local government is 50% or greater and where the increased costs arising under the mandate constitute allowable expenditures under the aid program. Where all or part of the increased costs are met through federal or other external aid, only the net increase to the local government shall be included in the base against which the amount of State reimbursement is to be computed.
(c) 100% of the loss in revenue of a local government directly attributable to a mandated classification or exemption of property for purposes of ad valorem real property taxation enacted after the effective date of this Act shall be reimbursed by the State. The loss of revenue does not include potential revenue from property of a type which was not being assessed and taxed on January 1, 1980.
(d) Except for a State mandate that affects personnel qualifications for local employees, the salaries and wages of which are financed under a State program, and except as provided in subsection (e) below, any personnel mandate as defined in subsection (h) of Section 3 above enacted by the General Assembly or established administratively after the effective date of this Act shall be reimbursed by the State to the extent of increased costs incurred by local governments directly attributable to such mandate.
(e) All of the increased costs of a local government directly attributable to a mandated increase in public employee retirement benefits which is enacted after the effective date of this Act and which has the effect of elevating retirement benefits of local government employees shall be reimbursed by the State; except that any increased costs of a local government attributable to Public Act 83-152, 83-374, 83-375, 83-528, 83-558, 83-661, 83-664, 83-737, 83-772, 83-773, 83-780, 83-792, 83-793, 83-802, 83-810, 83-812, 83-823, 83-827 or 83-869 are not reimbursable by the State.
(f) After the effective date of this Act, any bill filed and any amended bill that creates or enlarges a State mandate of the type specified in subsections (f), (g) and (h) of Section 3, shall have provided and identified for it an appropriation of an amount necessary to provide the reimbursement specified above unless a statement, stating the specific reasons for such exclusion is set out in the bill or amendment as provided in subsection (a) of Section 8.
(g) If a local government or combination of local governments has been providing a service at its option which is subsequently mandated by the State, the State shall pay them for the subsequent costs of such program and the local government or governments shall proportionately reduce its or their property tax extensions by the amount that the State payment replaces property tax revenues which were being expended on such service. However, for purposes of calculating a school district's State aid, no district's operating tax rate shall be decreased as a result of reimbursement under this Act.
(h) Any increased costs accruing to a local government as a direct result of the requirements of the Steel Products Procurement Act are not reimbursable by the State.
(Source: P.A. 83-1362.)

(30 ILCS 805/7) (from Ch. 85, par. 2207)
Sec. 7. Review of existing mandates.
(a) Beginning with the 2019 catalog and every other year thereafter, concurrently with, or within 3 months subsequent to the publication of a catalog of State mandates as prescribed in subsection (b) of Section 4, the Department shall submit to the Governor and the General Assembly a review and report on mandates enacted in the previous 2 years and remaining in effect at the time of submittal of the report. The Department may fulfill its responsibilities for compiling the report by entering into a contract for service.
Beginning with the 2017 catalog and every 10 years thereafter, concurrently with, or within 3 months subsequent to the publication of a catalog of State mandates as prescribed in subsection (b) of Section 4, the Department shall submit to the Governor and the General Assembly a review and report on all effective mandates at the time of submittal of the reports.
(b) The report shall include for each mandate the factual information specified in subsection (b) of Section 4 for the catalog. The report may also include the following: (1) extent to which the enactment of the mandate was requested, supported, encouraged or opposed by local governments or their respective organization; (2) whether the mandate continues to meet a Statewide policy objective or has achieved the initial policy intent in whole or in part; (3) amendments if any are required to make the mandate more effective; (4) whether the mandate should be retained or rescinded; (5) whether State financial participation in helping meet the identifiable increased local costs arising from the mandate should be initiated, and if so, recommended ratios and phasing-in schedules; (6) any other information or recommendations which the Department considers pertinent; (7) any comments about the mandate submitted by affected units of government; and (8) a statewide cost of compliance estimate.
(c) The appropriate committee of each house of the General Assembly shall review the report and shall initiate such legislation or other action as it deems necessary.
The requirement for reporting to the General Assembly shall be satisfied by filing copies of the report with the Speaker, the Minority Leader and the Clerk of the House of Representatives and the President, the Minority Leader, the Secretary of the Senate, the members of the committees required to review the report under subsection (c) and the Legislative Research Unit, as required by Section 3.1 of the General Assembly Organization Act, and filing such additional copies with the State Government Report Distribution Center for the General Assembly as is required under paragraph (t) of Section 7 of the State Library Act.
(Source: P.A. 99-789, eff. 8-12-16; 100-201, eff. 8-18-17; 100-242, eff. 1-1-18.)

(30 ILCS 805/8) (from Ch. 85, par. 2208)
Sec. 8. Exclusions, reimbursement application, review, appeals, and adjudication.
(a) Exclusions: Any of the following circumstances inherent to, or associated with, a mandate shall exclude the State from reimbursement liability under this Act. If the mandate (1) accommodates a request from local governments or organizations thereof; (2) imposes additional duties of a nature which can be carried out by existing staff and procedures at no appreciable net cost increase; (3) creates additional costs but also provides offsetting savings resulting in no aggregate increase in net costs; (4) imposes a cost that is wholly or largely recovered from Federal, State or other external financial aid; (5) imposes additional annual net costs of less than $1,000 for each of the several local governments affected or less than $50,000, in the aggregate, for all local governments affected.
The failure of the General Assembly to make necessary appropriations shall relieve the local government of the obligation to implement any service mandates, tax exemption mandates, and personnel mandates, as specified in Section 6, subsections (b), (c), (d) and (e), unless the exclusion provided for in this Section are explicitly stated in the Act establishing the mandate. In the event that funding is not provided for a State-mandated program by the General Assembly, the local government may implement or continue the program upon approval of its governing body. If the local government approves the program and funding is subsequently provided, the State shall reimburse the local governments only for costs incurred subsequent to the funding.
(b) Reimbursement Estimation and Appropriation Procedure.
(1) When a bill is introduced in the General

Assembly, the Legislative Reference Bureau, hereafter referred to as the Bureau, shall determine whether such bill may require reimbursement to local governments pursuant to this Act. The Bureau shall make such determination known in the Legislative Synopsis and Digest.

In making the determination required by this

subsection (b) the Bureau shall disregard any provision in a bill which would make inoperative the reimbursement requirements of Section 6 above, including an express exclusion of the applicability of this Act, and shall make the determination irrespective of any such provision.

(2) Any bill or amended bill which creates or expands

a State mandate shall be subject to the provisions of "An Act requiring fiscal notes in relation to certain bills", approved June 4, 1965, as amended. The fiscal notes for such bills or amended bills shall include estimates of the costs to local government and the costs of any reimbursement required under this Act. In the case of bills having a potential fiscal impact on units of local government, the fiscal note shall be prepared by the Department. In the case of bills having a potential fiscal impact on school districts, the fiscal note shall be prepared by the State Superintendent of Education. In the case of bills having a potential fiscal impact on community college districts, the fiscal note shall be prepared by the Illinois Community College Board. Such fiscal note shall accompany the bill that requires State reimbursement and shall be prepared prior to any final action on such a bill by the assigned committee. However, if a fiscal note is not filed by the appropriate agency within 30 days of introduction of a bill, the bill can be heard in committee and advanced to the order of second reading. The bill shall then remain on second reading until a fiscal note is filed. A bill discharged from committee shall also remain on second reading until a fiscal note is provided by the appropriate agency.

(3) The estimate required by paragraph (2) above,

shall include the amount estimated to be required during the first fiscal year of a bill's operation in order to reimburse local governments pursuant to Section 6, for costs mandated by such bill. In the event that the effective date of such a bill is not the first day of the fiscal year the estimate shall also include the amount estimated to be required for reimbursement for the next following full fiscal year.

(4) For the initial fiscal year, reimbursement funds

shall be provided as follows: (i) any statute mandating such costs shall have a companion appropriation bill, and (ii) any executive order mandating such costs shall be accompanied by a bill to appropriate the funds therefor, or, alternatively an appropriation for such funds shall be included in the executive budget for the next following fiscal year.

In subsequent fiscal years appropriations for such

costs shall be included in the Governor's budget or supplemental appropriation bills.

(c) Reimbursement Application and Disbursement Procedure.
(1) For the initial fiscal year during which

reimbursement is authorized, each local government, or more than one local government wishing to join in filing a single claim, believing itself to be entitled to reimbursement under this Act shall submit to the Department, State Superintendent of Education or Illinois Community College Board within 60 days of the effective date of the mandate a claim for reimbursement accompanied by its estimate of the increased costs required by the mandate for the balance of the fiscal year. The Department, State Superintendent of Education or Illinois Community College Board shall review such claim and estimate, shall apportion the claim into 3 equal installments and shall direct the Comptroller to pay the installments at equal intervals throughout the remainder of the fiscal year from the funds appropriated for such purposes, provided that the Department, State Superintendent of Education or Illinois Community College Board may (i) audit the records of any local government to verify the actual amount of the mandated cost, and (ii) reduce any claim determined to be excessive or unreasonable.

(2) For the subsequent fiscal years, local

governments shall submit claims as specified above on or before October 1 of each year. The Department, State Superintendent of Education or Illinois Community College Board shall apportion the claims into 3 equal installments and shall direct the Comptroller to pay the first installment upon approval of the claims, with subsequent installments to follow on January 1 and March 1, such claims to be paid from funds appropriated therefor, provided that the Department, State Superintendent of Education or Illinois Community College Board (i) may audit the records of any local governments to verify the actual amount of the mandated cost, (ii) may reduce any claim, determined to be excessive or unreasonable, and (iii) shall adjust the payment to correct for any underpayments or overpayments which occurred in the previous fiscal year.

(3) Any funds received by a local government pursuant

to this Act may be used for any public purpose.

If the funds appropriated for reimbursement of the

costs of local government resulting from the creation or expansion of a State mandate are less than the total of the approved claims, the amount appropriated shall be prorated among the local governments having approved claims.

(d) Appeals and Adjudication.
(1) Local governments may appeal determinations made

by State agencies acting pursuant to subsection (c) above. The appeal must be submitted to the State Mandates Board of Review created by Section 9.1 of this Act within 60 days following the date of receipt of the determination being appealed. The appeal must include evidence as to the extent to which the mandate has been carried out in an effective manner and executed without recourse to standards of staffing or expenditure higher than specified in the mandatory statute, if such standards are specified in the statute. The State Mandates Board of Review, after reviewing the evidence submitted to it, may increase or reduce the amount of a reimbursement claim. The decision of the State Mandates Board of Review shall be final subject to judicial review. However, if sufficient funds have not been appropriated, the Department shall notify the General Assembly of such cost, and appropriations for such costs shall be included in a supplemental appropriation bill.

(2) A local government may also appeal directly to

the State Mandates Board of Review in those situations in which the Department of Commerce and Economic Opportunity does not act upon the local government's application for reimbursement or request for mandate determination submitted under this Act. The appeal must include evidence that the application for reimbursement or request for mandate determination was properly filed and should have been reviewed by the Department.

An appeal may be made to the Board if the Department

does not respond to a local government's application for reimbursement or request for mandate determination within 120 days after filing the application or request. In no case, however, may an appeal be brought more than one year after the application or request is filed with the Department.

(Source: P.A. 94-793, eff. 5-19-06.)

(30 ILCS 805/8.1) (from Ch. 85, par. 2208.1)
Sec. 8.1. The following mandate is exempt from this Act: The homestead exemption set forth in Section 15-175 of the Property Tax Code.
(Source: P.A. 87-748; 88-670, eff. 12-2-94.)

(30 ILCS 805/8.2) (from Ch. 85, par. 2208.2)
Sec. 8.2. Exempt mandate. Notwithstanding Sections 6 and 8 of this Act, no reimbursement by the State is required for the implementation of any mandate created by the Senior Citizens Homestead Exemption under Section 15-170 of the Property Tax Code.
(Source: P.A. 93-511, eff. 8-11-03.)

(30 ILCS 805/8.3) (from Ch. 85, par. 2208.3)
Sec. 8.3. The following mandate is exempt from this Act: The homestead improvement exemption set forth in Section 19.23-3 of the Revenue Act of 1939 or its successor provisions in Section 15-180 of the Property Tax Code.
(Source: P.A. 88-670, eff. 12-2-94.)

(30 ILCS 805/8.4) (from Ch. 85, par. 2208.4)
Sec. 8.4. The following mandate is exempt from this Act: The exemption from occupation and use taxes of personal property purchased from a teacher-sponsored student organization affiliated with an elementary or secondary school located in Illinois, as provided in "An Act in relation to occupation and use taxes imposed on personal property sold by student organizations in elementary and secondary schools", approved September 14, 1983 (P.A. 83-327).
(Source: P.A. 83-1362.)

(30 ILCS 805/8.5) (from Ch. 85, par. 2208.5)
Sec. 8.5. The following mandate is exempt from this Act: The property tax exemption for not-for-profit Health Maintenance Organizations set forth in Section 15-65 of the Property Tax Code.
(Source: P.A. 88-670, eff. 12-2-94.)

(30 ILCS 805/8.6) (from Ch. 85, par. 2208.6)
Sec. 8.6. The following mandate is exempt from this Act: The limitation set forth in Section 20g-4 of the "Revenue Act of 1939", as now or hereafter amended, with respect to the assessed valuation of certain platted and subdivided lands in counties containing less than 2,000,000 inhabitants (now Section 10-30 of the Property Tax Code).
(Source: P.A. 88-670, eff. 12-2-94.)

(30 ILCS 805/8.7) (from Ch. 85, par. 2208.7)
Sec. 8.7. Notwithstanding the provisions of Sections 6 and 8 of this Act, no reimbursement by the State shall be required for the implementation of any mandate created by Public Act 83-1365.
(Source: P.A. 83-1528.)

(30 ILCS 805/8.8) (from Ch. 85, par. 2208.8)
Sec. 8.8. Notwithstanding the provisions of Sections 6 and 8 of this Act, no reimbursement by the State shall be required for the implementation of any mandate created by Public Act 83-1377.
(Source: P.A. 83-1528.)

(30 ILCS 805/8.9) (from Ch. 85, par. 2208.9)
Sec. 8.9. Notwithstanding the provisions of Sections 6 and 8 of this Act, no reimbursement by the State shall be required for the implementation of any mandate created by Public Acts 84-11, 84-159, 84-1010, 84-1028 and 84-1104.
(Source: P.A. 84-1308.)

(30 ILCS 805/8.10) (from Ch. 85, par. 2208.10)
Sec. 8.10. Notwithstanding the provisions of Sections 6 and 8 of this Act, no reimbursement by the State shall be required for the implementation of any mandate created by Public Act 84-1472.
(Source: P.A. 85-293.)

(30 ILCS 805/8.11) (from Ch. 85, par. 2208.11)
Sec. 8.11. Notwithstanding the provisions of Sections 6 and 8 of this Act, no reimbursement by the State shall be required for the implementation of any mandate created by Public Act 85-903, 85-941, 85-964 or 85-1008.
(Source: P.A. 85-1209.)

(30 ILCS 805/8.12) (from Ch. 85, par. 2208.12)
Sec. 8.12. Notwithstanding the provisions of Sections 6 and 8 of this Act, no reimbursement by the State shall be required for the implementation of any mandate created by Public Act 85-1418.
(Source: P.A. 86-820.)

(30 ILCS 805/8.13) (from Ch. 85, par. 2208.13)
Sec. 8.13. Notwithstanding Sections 6 and 8 of this Act, no reimbursement by the State is required for the implementation of any mandate created by Section 5 of Public Act 85-1393, by Section 0.3 of P.A. 86-1027, or by Public Act 86-110, 86-179, 86-272, 86-273, 86-311, 86-474, 86-482 or 86-1025.
(Source: P.A. 86-110; 86-179; 86-272; 86-273; 86-311; 86-474; 86-482; 86-1025; 86-1027; 86-1028; 86-1475.)

(30 ILCS 805/8.14) (from Ch. 85, par. 2208.14)
Sec. 8.14. Notwithstanding the provisions of Sections 6 and 8 of this Act, no reimbursement by the State shall be required for the implementation of any mandate created by Public Act 86-1386, 86-1395, 86-1401, 86-1444, 86-1477 or 86-1488.
(Source: P.A. 86-1386; 86-1395; 86-1401; 86-1444; 86-1475; 86-1477; 86-1488; 87-435.)

(30 ILCS 805/8.15) (from Ch. 85, par. 2208.15)
Sec. 8.15. Notwithstanding Sections 6 and 8 of this Act, no reimbursement by the State is required for the implementation of any mandate created by Section 20-15 of the Property Tax Code or by Public Act 87-17, 87-652, 87-762, or 87-794.
(Source: P.A. 87-14; 87-652; 87-762; 87-794; 87-818; 87-895; 88-670, eff. 12-2-94.)

(30 ILCS 805/8.16) (from Ch. 85, par. 2208.16)
Sec. 8.16. Notwithstanding Sections 6 and 8 of this Act, no reimbursement by the State is required for the implementation of any mandate created by Public Act 87-849, 87-850, 87-894, or 87-1265.
(Source: P.A. 87-849; 87-850; 87-894; 87-895; 87-1265; 88-45.)

(30 ILCS 805/8.17)
Sec. 8.17. Notwithstanding the provisions of Sections 6 and 8 of this Act, no reimbursement by the State shall be required for the implementation of any mandate created by Public Acts 88-511 or 88-528, Section 50 of Public Act 88-85, Article 6 of Public Act 88-89, or Article 1 of Public Act 88-116.
(Source: P.A. 88-85; 88-89; 88-116; 88-511; 88-528; 88-670, eff. 12-2-94.)

(30 ILCS 805/8.18)
Sec. 8.18. Exempt mandate. Notwithstanding Sections 6 and 8 of this Act, no reimbursement by the State is required for the implementation of any mandate created by Public Act 88-535 or 88-669.
(Source: P.A. 88-535; 88-669, eff. 11-29-94; 89-235, eff. 8-4-95.)

(30 ILCS 805/8.19)
Sec. 8.19. Exempt mandate. Notwithstanding Sections 6 and 8 of this Act, no reimbursement by the State is required for the implementation of any mandate created by Public Act 89-1, 89-12, 89-15, 89-21, 89-25, 89-52, 89-126, 89-136, 89-246, 89-325, 89-349, 89-385, or 89-408.
(Source: P.A. 89-1, eff. 2-12-95; 89-12, eff. 4-20-95; 89-15, eff. 5-30-95; 89-21, eff. 6-6-95; 89-25, eff. 6-21-95; 89-52, eff. 6-30-95; 89-126, eff. 7-11-95; 89-136, eff. 7-14-95; 89-246, eff. 8-4-95; 89-325, eff. 1-1-96; 89-349, eff. 8-17-95; 89-385, eff. 8-18-95; 89-408, eff. 11-15-95; 89-626, eff. 8-9-96.)

(30 ILCS 805/8.20)
Sec. 8.20. Exempt mandates. Notwithstanding Sections 6 and 8 of this Act, no reimbursement by the State is required for the implementation of any mandate created by Public Act 89-510, 89-513, 89-514, 89-606, 89-617, 89-643, 89-671, 89-683, 89-690, or 89-705.
(Source: P.A. 89-510, eff. 7-11-96; 89-513, eff. 9-15-96; 89-514, eff. 7-17-96; 89-606, eff. 1-1-97; 89-617, eff. 9-1-96; 89-643, eff. 8-9-96; 89-671, eff. 8-14-96; 89-683, eff. 6-1-97; 89-690, eff. 6-1-97; 89-705, eff. 1-31-97; 90-14, eff. 7-1-97.)

(30 ILCS 805/8.21)
Sec. 8.21. Exempt mandate. Notwithstanding Sections 6 and 8 of this Act, no reimbursement by the State is required for the implementation of any mandate created by Public Act 89-705, 89-718, 90-4, 90-7, 90-27, 9-28, 90-31, 90-32, 90-186, 90-204, 90-258, 90-288, 90-350, 90-448, 90-460, 90-497, 90-511, 90-524, 90-531, 90-535, or 90-551.
(Source: P.A. 90-4, eff. 3-7-97; 90-7, eff. 6-10-97; 90-27, eff. 1-1-98; 90-31, eff. 6-27-97; 90-32, eff. 6-27-97; 90-186, eff. 7-24-97; 90-204, eff. 7-25-97; 90-258, eff. 7-30-97; 90-288, eff. 8-1-97; 90-350, eff, 1-1-98; 90-448, eff. 8-16-97; 90-460, eff. 8-17-97; 90-497, eff. 8-18-97; 90-511, eff. 8-22-97; 90-524, eff. 1-1-98; 90-531, eff. 1-1-98; 90-535, eff. 11-14-97; 90-551, eff. 12-12-97; 90-655, eff. 7-30-98; 91-357, eff. 7-29-99.)

(30 ILCS 805/8.22)
Sec. 8.22. Exempt mandate. Notwithstanding Sections 6 and 8 of this Act, no reimbursement by the State is required for the implementation of any mandate created by Public Act 90-525, 90-568, 90-576, 90-582, 90-679, 90-737, 90-741, or 90-766.
(Source: P.A. 90-568, eff. 1-1-99; 90-576, eff. 3-31-98; 90-582, eff. 5-27-98; 90-679, eff. 7-31-98; 90-737, eff. 1-1-99; 90-741, eff. 1-1-99; 90-766, eff. 8-14-98; 90-807, eff. 12-2-98; 91-357, eff. 7-29-99.)

(30 ILCS 805/8.23)
Sec. 8.23. Exempt mandates.
(a) Notwithstanding Sections 6 and 8 of this Act, no reimbursement by the State is required for the implementation of any mandate created by Public Act 91-17, 91-56, 91-254, 91-401, 91-466, 91-474, 91-478, 91-486, 91-523, 91-578, 91-617, 91-635, or 91-651.
(b) Notwithstanding Sections 6 and 8 of this Act and except for the payment provided in subsection (k) of Section 21-14 of the School Code, no reimbursement by the State is required for the implementation of any mandate created by Public Act 91-102.
(Source: P.A. 91-17, eff. 6-4-99; 91-56, eff. 6-30-99; 91-102, eff. 7-12-99; 91-254, eff. 7-1-00; 91-401, eff. 1-1-00; 91-466, eff. 8-6-99; 91-474, eff. 11-1-99; 91-478, eff. 11-1-99; 91-486, eff. 1-1-00; 91-523, eff. 1-1-00; 91-578, eff. 8-14-99; 91-617, eff. 1-1-00; 91-635, eff. 8-20-99; 91-651, eff. 1-1-00; 92-16, eff. 6-28-01.)

(30 ILCS 805/8.24)
Sec. 8.24. Exempt mandate. Notwithstanding Sections 6 and 8 of this Act, no reimbursement by the State is required for the implementation of any mandate created by Public Act 91-699, 91-722, 91-834, 91-852, 91-870, 91-885, 91-887, 91-897, 91-939, or 91-954.
(Source: P.A. 91-699, eff. 1-1-01; 91-722, eff. 6-2-00; 91-834, eff. 1-1-01; 91-852, eff. 6-22-00; 91-870, eff. 6-22-00; 91-885, eff. 7-6-00; 91-887, eff. 7-6-00; 91-897, eff. 7-6-00; 91-939, eff. 2-1-01; 91-954, eff. 1-1-02; 92-16, eff. 6-28-01; 92-651, eff. 7-11-02.)

(30 ILCS 805/8.25)
Sec. 8.25. Exempt mandate. Notwithstanding Sections 6 and 8 of this Act, no reimbursement by the State is required for the implementation of any mandate created by Public Act 92-36, 92-50, 92-52, 92-53, 92-166, 92-281, 92-382, 92-388, 92-416, 92-424, or 92-465.
(Source: P.A. 95-331, eff. 8-21-07.)

(30 ILCS 805/8.26)
Sec. 8.26. Exempt mandate. Notwithstanding Sections 6 and 8 of this Act, no reimbursement by the State is required for the implementation of any mandate created by Public Act 92-505, 92-533, 92-599, 92-602, 92-609, 92-616, 92-631, 92-705, 92-733, 92-767, 92-779, 92-844, or 92-846.
(Source: P.A. 95-331, eff. 8-21-07.)

(30 ILCS 805/8.27)
Sec. 8.27. Exempt mandate.
(a) Notwithstanding Sections 6 and 8 of this Act, no reimbursement by the State is required for the implementation of any mandate created by Public Act 93-3, 93-19, 93-42, 93-119, 93-123, 93-146, 93-206, 93-209, 93-226, 93-282, 93-314, 93-334, 93-377, 93-378, 93-409, 93-411, 93-517, 93-538, 93-574, or 93-633.
(b) Notwithstanding Sections 6 and 8 of this Act, no reimbursement by the State is required for the implementation of any mandate created by Section 25.5 of the River Conservancy Districts Act.
(c) Notwithstanding Sections 6 and 8 of this Act, no reimbursement by the State is required for the implementation of any mandate created by the Public Works Contract Change Order Act.
(Source: P.A. 95-331, eff. 8-21-07.)

(30 ILCS 805/8.28)
Sec. 8.28. Exempt mandate.
(a) Notwithstanding Sections 6 and 8 of this Act, no reimbursement by the State is required for the implementation of any mandate created by Public Act 93-654, 93-677, 93-679, 93-689, 93-734, 93-753, 93-910, 93-917, 93-1036, 93-1038, 93-1079, or 93-1090.
(b) Notwithstanding Sections 6 and 8 of this Act, no reimbursement by the State is required for the implementation of any mandate created by the Senior Citizens Assessment Freeze Homestead Exemption under Section 15-172 of the Property Tax Code, the General Homestead Exemption under Section 15-175 of the Property Tax Code, the alternative General Homestead Exemption under Section 15-176 of the Property Tax Code, the Homestead Improvements Exemption under Section 15-180 of the Property Tax Code, and by Public Act 93-715.
(Source: P.A. 95-331, eff. 8-21-07.)

(30 ILCS 805/8.29)
Sec. 8.29. Exempt mandate. Notwithstanding Sections 6 and 8 of this Act, no reimbursement by the State is required for the implementation of any mandate created by Public Act 94-4, 94-210, 94-234, 94-354, 94-478, 94-576, 94-600, 94-612, 94-621, 94-624, 94-639, 94-645, 94-712, 94-714, 94-719, or 94-724.
(Source: P.A. 94-4, eff. 6-1-05; 94-210, eff. 7-14-05; 94-234, eff. 7-1-06; 94-354, eff. 1-1-06; 94-478, eff. 8-5-05; 94-576, eff. 8-12-05; 94-600, eff. 8-16-05; 94-612, eff. 8-18-05; 94-621, eff. 8-18-05; 94-624, eff. 8-18-05; 94-639, eff. 8-22-05; 94-645, eff. 8-22-05; 94-712, eff. 6-1-06; 94-714, eff. 7-1-06; 94-719, eff. 1-6-06; 94-724, eff. 1-20-06; 95-331, eff. 8-21-07.)

(30 ILCS 805/8.30)
Sec. 8.30. Exempt mandate.
(a) Notwithstanding Sections 6 and 8 of this Act, no reimbursement by the State is required for the implementation of any mandate created by Public Act 94-750, 94-792, 94-794, 94-806, 94-823, 94-834, 94-856, 94-875, 94-933, 94-1055, 94-1074, or 94-1111.
(b) Notwithstanding Sections 6 and 8 of this Act, no reimbursement by the State is required for the implementation of any mandate created by the Volunteer Emergency Worker Higher Education Protection Act.
(Source: P.A. 94-750, eff. 5-9-06; 94-792, eff. 5-19-06; 94-794, eff. 5-22-06; 94-806, eff. 1-1-07; 94-823, eff. 1-1-07; 94-834, eff. 6-6-06; 94-856, eff. 6-15-06; 94-875, eff. 7-1-06; 94-933, eff. 6-26-06; 94-957, eff. 7-1-06; 94-1055, eff. 1-1-07; 94-1074, eff. 12-26-06; 94-1111, eff. 2-27-07; 95-331, eff. 8-21-07; 95-876, eff. 8-21-08.)

(30 ILCS 805/8.31)
Sec. 8.31. Exempt mandate.
(a) Notwithstanding Sections 6 and 8 of this Act, no reimbursement by the State is required for the implementation of any mandate created by Public Act 95-9, 95-17, 95-148, 95-151, 95-194, 95-232, 95-241, 95-279, 95-349, 95-369, 95-483, 95-486, 95-504, 95-521, 95-530, 95-586, 95-644, 95-654, 95-671, 95-677, 95-681, or 95-764.
(b) Notwithstanding Sections 6 and 8 of this Act, no reimbursement by the State is required for the implementation of any mandate created by the Green Cleaning Schools Act.
(Source: P.A. 95-9, eff. 6-30-07; 95-17, eff. 1-1-08; 95-84, eff. 8-13-07; 95-148, eff. 8-14-07; 95-151, eff. 8-14-07; 95-194, eff. 1-1-08; 95-232, eff. 8-16-07; 95-241, eff. 8-17-07; 95-279, eff. 1-1-08; 95-349, eff. 8-23-07; 95-369, eff. 8-23-07; 95-483, eff. 8-28-07; 95-486, eff. 8-28-07; 95-504, eff. 8-28-07; 95-521, eff. 8-28-07; 95-530, eff. 8-28-07; 95-586, eff. 8-31-07; 95-644, eff. 10-12-07; 95-654, eff. 1-1-08; 95-671, eff. 1-1-08; 95-677, eff. 10-11-07; 95-681, eff. 10-11-07; 95-764, eff. 1-1-09; 95-876, eff. 8-21-08; 96-328, eff. 8-11-09.)

(30 ILCS 805/8.32)
Sec. 8.32. Exempt mandate. Notwithstanding Sections 6 and 8 of this Act, no reimbursement by the State is required for the implementation of any mandate created by Public Act 95-741, 95-812, 95-875, 95-910, 95-950, 95-978, 95-1015, 95-1036, 95-1049, or 95-1056.
(Source: P.A. 95-741, eff. 7-18-08; 95-812, eff. 8-13-08; 95-875, eff. 1-1-09; 95-910, eff. 8-26-08; 95-950, eff. 8-29-08; 95-978, eff. 1-1-09; 95-1015, eff. 12-15-08; 95-1036, eff. 2-17-09; 95-1049, eff. 1-1-10; 95-1056, eff. 4-10-09; 96-328, eff. 8-11-09; 96-1000, eff. 7-2-10.)

(30 ILCS 805/8.33)
Sec. 8.33. Exempt mandate.
(a) Notwithstanding the provisions of Sections 6 and 8 of this Act, no reimbursement by the State is required for the implementation of Section 5-42 of the Olympic Games and Paralympic Games (2016) Law.
(b) Notwithstanding Sections 6 and 8 of this Act, no reimbursement by the State is required for the implementation of any mandate created by Public Act 96-139, 96-251, 96-260, 96-285, 96-297, 96-299, 96-343, 96-357, 96-410, 96-429, 96-494, 96-505, 96-621, 96-650, 96-727, 96-745, 96-749, 96-775, 96-841, or 96-843.
(c) Notwithstanding Sections 6 and 8 of this Act, no reimbursement by the State is required for the implementation of any mandate created by the Identity Protection Act.
(Source: P.A. 96-7, eff. 4-3-09; 96-139, eff. 1-1-10; 96-251, eff. 8-11-09; 96-260, eff. 8-11-09; 96-285, eff. 8-11-09; 96-297, eff. 8-11-09; 96-299, eff. 8-11-09; 96-343, eff. 8-11-09; 96-357, eff. 8-13-09; 96-410, eff. 7-1-10; 96-429, eff. 8-13-09; 96-494, eff. 8-14-09; 96-505, eff. 8-14-09; 96-621, eff. 1-1-10; 96-650, eff. 1-1-10; 96-727, eff. 8-25-09; 96-745, eff. 8-25-09; 96-749, eff. 1-1-10; 96-775, eff. 8-28-09; 96-841, eff. 12-23-09; 96-843, eff. 6-1-10; 96-874, eff. 6-1-10; 96-1000, eff. 7-2-10; 97-333, eff. 8-12-11.)

(30 ILCS 805/8.34)
Sec. 8.34. Exempt mandate. Notwithstanding Sections 6 and 8 of this Act, no reimbursement by the State is required for the implementation of any mandate created by Public Act 96-889, 96-952, 96-961, 96-1046, 96-1084, 96-1140, 96-1215, 96-1248, 96-1252, 96-1254, 96-1258, 96-1260, 96-1425, 96-1485, or 96-1536.
(Source: P.A. 96-889, eff. 1-1-11; 96-952, eff. 6-28-10; 96-961, eff. 7-2-10; 96-1046, eff. 7-14-10; 96-1084, eff. 7-16-10; 96-1140, eff. 7-21-10; 96-1215, eff. 7-22-10; 96-1248, eff. 7-23-10; 96-1252, eff. 7-23-10; 96-1254, eff. 7-23-10; 96-1258, eff. 7-23-10; 96-1260, eff. 7-23-10; 96-1425, eff. 1-1-11; 96-1485, eff. 12-1-10; incorporates 96-1536, eff. 3-4-11; 97-813, eff. 7-13-12.)

(30 ILCS 805/8.35)
Sec. 8.35. Exempt mandate. Notwithstanding Sections 6 and 8 of this Act, no reimbursement by the State is required for the implementation of any mandate created by Public Act 97-30, 97-87, 97-99, 97-272, 97-319, 97-326, 97-328, 97-415, or 97-609.
(Source: P.A. 96-1536, eff. 3-4-11; 97-30, eff. 7-1-11; 97-87, eff. 7-8-11; 97-99, eff. 1-1-12; 97-272, eff. 8-8-11; 97-319, eff. 1-1-12; 97-326, eff. 8-12-11; 97-328, eff. 8-12-11; 97-415, eff. 8-16-11; 97-609, eff. 1-1-12; 97-813, eff. 7-13-12.)

(30 ILCS 805/8.36)
Sec. 8.36. Exempt mandate. Notwithstanding Sections 6 and 8 of this Act, no reimbursement by the State is required for the implementation of any mandate created by Public Act 97-716, 97-854, 97-894, 97-912, 97-933, or 97-976.
(Source: P.A. 97-716, eff. 6-29-12; 97-854, eff. 7-26-12; 97-894, eff. 8-3-12; 97-912, eff. 8-8-12; 97-933, eff. 8-10-12; 97-976, eff. 1-1-13; 98-463, eff. 8-16-13.)

(30 ILCS 805/8.37)
(P.A. 98-599 has been held unconstitutional)
Sec. 8.37. Exempt mandate. Notwithstanding Sections 6 and 8 of this Act, no reimbursement by the State is required for the implementation of any mandate created by Public Act 98-218, 98-389, 98-391, 98-427, 98-599, or 98-622.
(Source: P.A. 98-218, eff. 8-9-13; 98-389, eff. 8-16-13; 98-391, eff. 8-16-13; 98-427, eff. 8-16-13; 98-599, eff. 6-1-14; 98-622, eff. 6-1-14; 98-756, eff. 7-16-14.)

(30 ILCS 805/8.38)
Sec. 8.38. Exempt mandate. Notwithstanding Sections 6 and 8 of this Act, no reimbursement by the State is required for the implementation of any mandate created by Public Act 98-641, 98-666, 98-729, 98-930, or 98-1027.
(Source: P.A. 98-641, eff. 6-9-14; 98-666, eff. 1-1-15; 98-729, eff. 7-26-14; 98-930, eff. 1-1-15; 98-1027, eff. 1-1-15; 99-78, eff. 7-20-15.)

(30 ILCS 805/8.39)
Sec. 8.39. Exempt mandate.
(a) Notwithstanding Sections 6 and 8 of this Act, no reimbursement by the State is required for the implementation of any mandate created by Public Act 99-176, 99-180, 99-228, or 99-466.
(b) Notwithstanding Sections 6 and 8 of this Act, no reimbursement by the State is required for the implementation of any mandate created by the Student Transfer Achievement Reform Act.
(Source: P.A. 99-176, eff. 7-29-15; 99-180, eff. 7-29-15; 99-228, eff. 1-1-16; 99-316, eff. 1-1-16; 99-466, eff. 8-26-15; 99-642, eff. 7-28-16.)

(30 ILCS 805/8.40)
Sec. 8.40. Exempt mandate.
(a) Notwithstanding Sections 6 and 8 of this Act, no reimbursement by the State is required for the implementation of any mandate created by Public Act 99-683, 99-745, or 99-905.
(b) Notwithstanding Sections 6 and 8 of this Act, no reimbursement by the State is required for the implementation of any mandate created by Section 40 of the State Police Act and Section 10.19 of the Illinois Police Training Act.
(Source: P.A. 99-683, eff. 7-29-16; 99-711, eff. 1-1-17; 99-745, eff. 8-5-16; 99-905, eff. 11-29-16; 100-201, eff. 8-18-17.)

(30 ILCS 805/8.41)
Sec. 8.41. Exempt mandate. Notwithstanding Sections 6 and 8 of this Act, no reimbursement by the State is required for the implementation of any mandate created by this amendatory Act of the 100th General Assembly.
(Source: P.A. 100-23, eff. 7-6-17; 100-239, eff. 8-18-17; 100-281, eff. 8-24-17; 100-455, eff. 8-25-17; 100-544, eff. 11-8-17.)

(30 ILCS 805/9.1) (from Ch. 85, par. 2209.1)
Sec. 9.1. State Mandates Board of Review. Beginning January 1, 1992 there shall be created the State Mandates Board of Review which shall consist of 5 members. The members of the Board shall be appointed as follows: 2 members shall be appointed by the State Comptroller and 3 members shall be appointed by the Governor, all by and with the advice and consent of the Senate. Members shall serve for terms of 2 years ending on June 30 of odd numbered years. The members shall choose a chairman at their first meeting. The members shall receive reimbursement for expenses.
The Board shall hear appeals from local governments pursuant to this Act. The Board shall, by rule, prescribe the procedures for bringing appeals before it. The Board may apply to the Legislative Audit Commission to direct the Auditor General to audit the records of the local government to verify the actual costs of the state-mandated programs. If, after hearing the evidence, the Board approves any additional reimbursement for such local government, the chairman of the State Mandates Board of Review shall notify the agency responsible for distributing those funds and that agency shall direct the Comptroller to disburse such funds, subject to available appropriation.
The Board shall issue an annual report to the General Assembly which shall include a description of all appeals heard by the Board and any recommendations made by the Board during the preceding year.
(Source: P.A. 87-748.)

(30 ILCS 805/10) (from Ch. 85, par. 2210)
Sec. 10. This Act takes effect January 1, 1981 and applies to administrative rules adopted on or after that date, to executive orders filed on or after that date, and to legislation in the 82nd General Assembly and subsequent General Assemblies.
(Source: P.A. 81-1562.)






Chapter 35 - REVENUE

35 ILCS 5/ - Illinois Income Tax Act.

Article 1 - Short Title And Construction

(35 ILCS 5/Art. 1 heading)

(35 ILCS 5/101) (from Ch. 120, par. 1-101)
Sec. 101. Short Title. This Act shall be known and may be cited as the "Illinois Income Tax Act."
(Source: P.A. 76-261.)

(35 ILCS 5/102) (from Ch. 120, par. 1-102)
Sec. 102. Construction.
Except as otherwise expressly provided or clearly appearing from the context, any term used in this Act shall have the same meaning as when used in a comparable context in the United States Internal Revenue Code of 1954 or any successor law or laws relating to federal income taxes and other provisions of the statutes of the United States relating to federal income taxes as such Code, laws and statutes are in effect for the taxable year.
(Source: P.A. 77-726.)

(35 ILCS 5/103) (from Ch. 120, par. 1-103)
Sec. 103. Renumbered Internal Revenue Code Provisions. If a provision of the United States Internal Revenue Code is specifically mentioned by number in a provision of this Act and if after the effective date of the legislation that established such reference the Internal Revenue Code provision thus referred to is, by amendment, renumbered without any other change whatever being made to it, then the provision of this Act containing such reference shall be construed as though the renumbering of the provision of the United States Internal Revenue Code had not occurred.
(Source: P.A. 86-678.)



Article 2 - Tax Imposed

(35 ILCS 5/Art. 2 heading)

(35 ILCS 5/201) (from Ch. 120, par. 2-201)
Sec. 201. Tax imposed.
(a) In general. A tax measured by net income is hereby imposed on every individual, corporation, trust and estate for each taxable year ending after July 31, 1969 on the privilege of earning or receiving income in or as a resident of this State. Such tax shall be in addition to all other occupation or privilege taxes imposed by this State or by any municipal corporation or political subdivision thereof.
(b) Rates. The tax imposed by subsection (a) of this Section shall be determined as follows, except as adjusted by subsection (d-1):
(1) In the case of an individual, trust or estate,

for taxable years ending prior to July 1, 1989, an amount equal to 2 1/2% of the taxpayer's net income for the taxable year.

(2) In the case of an individual, trust or estate,

for taxable years beginning prior to July 1, 1989 and ending after June 30, 1989, an amount equal to the sum of (i) 2 1/2% of the taxpayer's net income for the period prior to July 1, 1989, as calculated under Section 202.3, and (ii) 3% of the taxpayer's net income for the period after June 30, 1989, as calculated under Section 202.3.

(3) In the case of an individual, trust or estate,

for taxable years beginning after June 30, 1989, and ending prior to January 1, 2011, an amount equal to 3% of the taxpayer's net income for the taxable year.

(4) In the case of an individual, trust, or estate,

for taxable years beginning prior to January 1, 2011, and ending after December 31, 2010, an amount equal to the sum of (i) 3% of the taxpayer's net income for the period prior to January 1, 2011, as calculated under Section 202.5, and (ii) 5% of the taxpayer's net income for the period after December 31, 2010, as calculated under Section 202.5.

(5) In the case of an individual, trust, or estate,

for taxable years beginning on or after January 1, 2011, and ending prior to January 1, 2015, an amount equal to 5% of the taxpayer's net income for the taxable year.

(5.1) In the case of an individual, trust, or estate,

for taxable years beginning prior to January 1, 2015, and ending after December 31, 2014, an amount equal to the sum of (i) 5% of the taxpayer's net income for the period prior to January 1, 2015, as calculated under Section 202.5, and (ii) 3.75% of the taxpayer's net income for the period after December 31, 2014, as calculated under Section 202.5.

(5.2) In the case of an individual, trust, or estate,

for taxable years beginning on or after January 1, 2015, and ending prior to July 1, 2017, an amount equal to 3.75% of the taxpayer's net income for the taxable year.

(5.3) In the case of an individual, trust, or estate,

for taxable years beginning prior to July 1, 2017, and ending after June 30, 2017, an amount equal to the sum of (i) 3.75% of the taxpayer's net income for the period prior to July 1, 2017, as calculated under Section 202.5, and (ii) 4.95% of the taxpayer's net income for the period after June 30, 2017, as calculated under Section 202.5.

(5.4) In the case of an individual, trust, or estate,

for taxable years beginning on or after July 1, 2017, an amount equal to 4.95% of the taxpayer's net income for the taxable year.

(6) In the case of a corporation, for taxable years

ending prior to July 1, 1989, an amount equal to 4% of the taxpayer's net income for the taxable year.

(7) In the case of a corporation, for taxable years

beginning prior to July 1, 1989 and ending after June 30, 1989, an amount equal to the sum of (i) 4% of the taxpayer's net income for the period prior to July 1, 1989, as calculated under Section 202.3, and (ii) 4.8% of the taxpayer's net income for the period after June 30, 1989, as calculated under Section 202.3.

(8) In the case of a corporation, for taxable years

beginning after June 30, 1989, and ending prior to January 1, 2011, an amount equal to 4.8% of the taxpayer's net income for the taxable year.

(9) In the case of a corporation, for taxable years

beginning prior to January 1, 2011, and ending after December 31, 2010, an amount equal to the sum of (i) 4.8% of the taxpayer's net income for the period prior to January 1, 2011, as calculated under Section 202.5, and (ii) 7% of the taxpayer's net income for the period after December 31, 2010, as calculated under Section 202.5.

(10) In the case of a corporation, for taxable years

beginning on or after January 1, 2011, and ending prior to January 1, 2015, an amount equal to 7% of the taxpayer's net income for the taxable year.

(11) In the case of a corporation, for taxable years

beginning prior to January 1, 2015, and ending after December 31, 2014, an amount equal to the sum of (i) 7% of the taxpayer's net income for the period prior to January 1, 2015, as calculated under Section 202.5, and (ii) 5.25% of the taxpayer's net income for the period after December 31, 2014, as calculated under Section 202.5.

(12) In the case of a corporation, for taxable years

beginning on or after January 1, 2015, and ending prior to July 1, 2017, an amount equal to 5.25% of the taxpayer's net income for the taxable year.

(13) In the case of a corporation, for taxable years

beginning prior to July 1, 2017, and ending after June 30, 2017, an amount equal to the sum of (i) 5.25% of the taxpayer's net income for the period prior to July 1, 2017, as calculated under Section 202.5, and (ii) 7% of the taxpayer's net income for the period after June 30, 2017, as calculated under Section 202.5.

(14) In the case of a corporation, for taxable years

beginning on or after July 1, 2017, an amount equal to 7% of the taxpayer's net income for the taxable year.

The rates under this subsection (b) are subject to the provisions of Section 201.5.
(c) Personal Property Tax Replacement Income Tax. Beginning on July 1, 1979 and thereafter, in addition to such income tax, there is also hereby imposed the Personal Property Tax Replacement Income Tax measured by net income on every corporation (including Subchapter S corporations), partnership and trust, for each taxable year ending after June 30, 1979. Such taxes are imposed on the privilege of earning or receiving income in or as a resident of this State. The Personal Property Tax Replacement Income Tax shall be in addition to the income tax imposed by subsections (a) and (b) of this Section and in addition to all other occupation or privilege taxes imposed by this State or by any municipal corporation or political subdivision thereof.
(d) Additional Personal Property Tax Replacement Income Tax Rates. The personal property tax replacement income tax imposed by this subsection and subsection (c) of this Section in the case of a corporation, other than a Subchapter S corporation and except as adjusted by subsection (d-1), shall be an additional amount equal to 2.85% of such taxpayer's net income for the taxable year, except that beginning on January 1, 1981, and thereafter, the rate of 2.85% specified in this subsection shall be reduced to 2.5%, and in the case of a partnership, trust or a Subchapter S corporation shall be an additional amount equal to 1.5% of such taxpayer's net income for the taxable year.
(d-1) Rate reduction for certain foreign insurers. In the case of a foreign insurer, as defined by Section 35A-5 of the Illinois Insurance Code, whose state or country of domicile imposes on insurers domiciled in Illinois a retaliatory tax (excluding any insurer whose premiums from reinsurance assumed are 50% or more of its total insurance premiums as determined under paragraph (2) of subsection (b) of Section 304, except that for purposes of this determination premiums from reinsurance do not include premiums from inter-affiliate reinsurance arrangements), beginning with taxable years ending on or after December 31, 1999, the sum of the rates of tax imposed by subsections (b) and (d) shall be reduced (but not increased) to the rate at which the total amount of tax imposed under this Act, net of all credits allowed under this Act, shall equal (i) the total amount of tax that would be imposed on the foreign insurer's net income allocable to Illinois for the taxable year by such foreign insurer's state or country of domicile if that net income were subject to all income taxes and taxes measured by net income imposed by such foreign insurer's state or country of domicile, net of all credits allowed or (ii) a rate of zero if no such tax is imposed on such income by the foreign insurer's state of domicile. For the purposes of this subsection (d-1), an inter-affiliate includes a mutual insurer under common management.
(1) For the purposes of subsection (d-1), in no event

shall the sum of the rates of tax imposed by subsections (b) and (d) be reduced below the rate at which the sum of:

(A) the total amount of tax imposed on such

foreign insurer under this Act for a taxable year, net of all credits allowed under this Act, plus

(B) the privilege tax imposed by Section 409 of

the Illinois Insurance Code, the fire insurance company tax imposed by Section 12 of the Fire Investigation Act, and the fire department taxes imposed under Section 11-10-1 of the Illinois Municipal Code,

equals 1.25% for taxable years ending prior to December

31, 2003, or 1.75% for taxable years ending on or after December 31, 2003, of the net taxable premiums written for the taxable year, as described by subsection (1) of Section 409 of the Illinois Insurance Code. This paragraph will in no event increase the rates imposed under subsections (b) and (d).

(2) Any reduction in the rates of tax imposed by this

subsection shall be applied first against the rates imposed by subsection (b) and only after the tax imposed by subsection (a) net of all credits allowed under this Section other than the credit allowed under subsection (i) has been reduced to zero, against the rates imposed by subsection (d).

This subsection (d-1) is exempt from the provisions of Section 250.
(e) Investment credit. A taxpayer shall be allowed a credit against the Personal Property Tax Replacement Income Tax for investment in qualified property.
(1) A taxpayer shall be allowed a credit equal to .5%

of the basis of qualified property placed in service during the taxable year, provided such property is placed in service on or after July 1, 1984. There shall be allowed an additional credit equal to .5% of the basis of qualified property placed in service during the taxable year, provided such property is placed in service on or after July 1, 1986, and the taxpayer's base employment within Illinois has increased by 1% or more over the preceding year as determined by the taxpayer's employment records filed with the Illinois Department of Employment Security. Taxpayers who are new to Illinois shall be deemed to have met the 1% growth in base employment for the first year in which they file employment records with the Illinois Department of Employment Security. The provisions added to this Section by Public Act 85-1200 (and restored by Public Act 87-895) shall be construed as declaratory of existing law and not as a new enactment. If, in any year, the increase in base employment within Illinois over the preceding year is less than 1%, the additional credit shall be limited to that percentage times a fraction, the numerator of which is .5% and the denominator of which is 1%, but shall not exceed .5%. The investment credit shall not be allowed to the extent that it would reduce a taxpayer's liability in any tax year below zero, nor may any credit for qualified property be allowed for any year other than the year in which the property was placed in service in Illinois. For tax years ending on or after December 31, 1987, and on or before December 31, 1988, the credit shall be allowed for the tax year in which the property is placed in service, or, if the amount of the credit exceeds the tax liability for that year, whether it exceeds the original liability or the liability as later amended, such excess may be carried forward and applied to the tax liability of the 5 taxable years following the excess credit years if the taxpayer (i) makes investments which cause the creation of a minimum of 2,000 full-time equivalent jobs in Illinois, (ii) is located in an enterprise zone established pursuant to the Illinois Enterprise Zone Act and (iii) is certified by the Department of Commerce and Community Affairs (now Department of Commerce and Economic Opportunity) as complying with the requirements specified in clause (i) and (ii) by July 1, 1986. The Department of Commerce and Community Affairs (now Department of Commerce and Economic Opportunity) shall notify the Department of Revenue of all such certifications immediately. For tax years ending after December 31, 1988, the credit shall be allowed for the tax year in which the property is placed in service, or, if the amount of the credit exceeds the tax liability for that year, whether it exceeds the original liability or the liability as later amended, such excess may be carried forward and applied to the tax liability of the 5 taxable years following the excess credit years. The credit shall be applied to the earliest year for which there is a liability. If there is credit from more than one tax year that is available to offset a liability, earlier credit shall be applied first.

(2) The term "qualified property" means property

which:

(A) is tangible, whether new or used, including

buildings and structural components of buildings and signs that are real property, but not including land or improvements to real property that are not a structural component of a building such as landscaping, sewer lines, local access roads, fencing, parking lots, and other appurtenances;

(B) is depreciable pursuant to Section 167 of the

Internal Revenue Code, except that "3-year property" as defined in Section 168(c)(2)(A) of that Code is not eligible for the credit provided by this subsection (e);

(C) is acquired by purchase as defined in Section

179(d) of the Internal Revenue Code;

(D) is used in Illinois by a taxpayer who is

primarily engaged in manufacturing, or in mining coal or fluorite, or in retailing, or was placed in service on or after July 1, 2006 in a River Edge Redevelopment Zone established pursuant to the River Edge Redevelopment Zone Act; and

(E) has not previously been used in Illinois in

such a manner and by such a person as would qualify for the credit provided by this subsection (e) or subsection (f).

(3) For purposes of this subsection (e),

"manufacturing" means the material staging and production of tangible personal property by procedures commonly regarded as manufacturing, processing, fabrication, or assembling which changes some existing material into new shapes, new qualities, or new combinations. For purposes of this subsection (e) the term "mining" shall have the same meaning as the term "mining" in Section 613(c) of the Internal Revenue Code. For purposes of this subsection (e), the term "retailing" means the sale of tangible personal property for use or consumption and not for resale, or services rendered in conjunction with the sale of tangible personal property for use or consumption and not for resale. For purposes of this subsection (e), "tangible personal property" has the same meaning as when that term is used in the Retailers' Occupation Tax Act, and, for taxable years ending after December 31, 2008, does not include the generation, transmission, or distribution of electricity.

(4) The basis of qualified property shall be the

basis used to compute the depreciation deduction for federal income tax purposes.

(5) If the basis of the property for federal income

tax depreciation purposes is increased after it has been placed in service in Illinois by the taxpayer, the amount of such increase shall be deemed property placed in service on the date of such increase in basis.

(6) The term "placed in service" shall have the same

meaning as under Section 46 of the Internal Revenue Code.

(7) If during any taxable year, any property ceases

to be qualified property in the hands of the taxpayer within 48 months after being placed in service, or the situs of any qualified property is moved outside Illinois within 48 months after being placed in service, the Personal Property Tax Replacement Income Tax for such taxable year shall be increased. Such increase shall be determined by (i) recomputing the investment credit which would have been allowed for the year in which credit for such property was originally allowed by eliminating such property from such computation and, (ii) subtracting such recomputed credit from the amount of credit previously allowed. For the purposes of this paragraph (7), a reduction of the basis of qualified property resulting from a redetermination of the purchase price shall be deemed a disposition of qualified property to the extent of such reduction.

(8) Unless the investment credit is extended by law,

the basis of qualified property shall not include costs incurred after December 31, 2018, except for costs incurred pursuant to a binding contract entered into on or before December 31, 2018.

(9) Each taxable year ending before December 31,

2000, a partnership may elect to pass through to its partners the credits to which the partnership is entitled under this subsection (e) for the taxable year. A partner may use the credit allocated to him or her under this paragraph only against the tax imposed in subsections (c) and (d) of this Section. If the partnership makes that election, those credits shall be allocated among the partners in the partnership in accordance with the rules set forth in Section 704(b) of the Internal Revenue Code, and the rules promulgated under that Section, and the allocated amount of the credits shall be allowed to the partners for that taxable year. The partnership shall make this election on its Personal Property Tax Replacement Income Tax return for that taxable year. The election to pass through the credits shall be irrevocable.

For taxable years ending on or after December 31,

2000, a partner that qualifies its partnership for a subtraction under subparagraph (I) of paragraph (2) of subsection (d) of Section 203 or a shareholder that qualifies a Subchapter S corporation for a subtraction under subparagraph (S) of paragraph (2) of subsection (b) of Section 203 shall be allowed a credit under this subsection (e) equal to its share of the credit earned under this subsection (e) during the taxable year by the partnership or Subchapter S corporation, determined in accordance with the determination of income and distributive share of income under Sections 702 and 704 and Subchapter S of the Internal Revenue Code. This paragraph is exempt from the provisions of Section 250.

(f) Investment credit; Enterprise Zone; River Edge Redevelopment Zone.
(1) A taxpayer shall be allowed a credit against the

tax imposed by subsections (a) and (b) of this Section for investment in qualified property which is placed in service in an Enterprise Zone created pursuant to the Illinois Enterprise Zone Act or, for property placed in service on or after July 1, 2006, a River Edge Redevelopment Zone established pursuant to the River Edge Redevelopment Zone Act. For partners, shareholders of Subchapter S corporations, and owners of limited liability companies, if the liability company is treated as a partnership for purposes of federal and State income taxation, there shall be allowed a credit under this subsection (f) to be determined in accordance with the determination of income and distributive share of income under Sections 702 and 704 and Subchapter S of the Internal Revenue Code. The credit shall be .5% of the basis for such property. The credit shall be available only in the taxable year in which the property is placed in service in the Enterprise Zone or River Edge Redevelopment Zone and shall not be allowed to the extent that it would reduce a taxpayer's liability for the tax imposed by subsections (a) and (b) of this Section to below zero. For tax years ending on or after December 31, 1985, the credit shall be allowed for the tax year in which the property is placed in service, or, if the amount of the credit exceeds the tax liability for that year, whether it exceeds the original liability or the liability as later amended, such excess may be carried forward and applied to the tax liability of the 5 taxable years following the excess credit year. The credit shall be applied to the earliest year for which there is a liability. If there is credit from more than one tax year that is available to offset a liability, the credit accruing first in time shall be applied first.

(2) The term qualified property means property which:
(A) is tangible, whether new or used, including

buildings and structural components of buildings;

(B) is depreciable pursuant to Section 167 of the

Internal Revenue Code, except that "3-year property" as defined in Section 168(c)(2)(A) of that Code is not eligible for the credit provided by this subsection (f);

(C) is acquired by purchase as defined in Section

179(d) of the Internal Revenue Code;

(D) is used in the Enterprise Zone or River Edge

Redevelopment Zone by the taxpayer; and

(E) has not been previously used in Illinois in

such a manner and by such a person as would qualify for the credit provided by this subsection (f) or subsection (e).

(3) The basis of qualified property shall be the

basis used to compute the depreciation deduction for federal income tax purposes.

(4) If the basis of the property for federal income

tax depreciation purposes is increased after it has been placed in service in the Enterprise Zone or River Edge Redevelopment Zone by the taxpayer, the amount of such increase shall be deemed property placed in service on the date of such increase in basis.

(5) The term "placed in service" shall have the same

meaning as under Section 46 of the Internal Revenue Code.

(6) If during any taxable year, any property ceases

to be qualified property in the hands of the taxpayer within 48 months after being placed in service, or the situs of any qualified property is moved outside the Enterprise Zone or River Edge Redevelopment Zone within 48 months after being placed in service, the tax imposed under subsections (a) and (b) of this Section for such taxable year shall be increased. Such increase shall be determined by (i) recomputing the investment credit which would have been allowed for the year in which credit for such property was originally allowed by eliminating such property from such computation, and (ii) subtracting such recomputed credit from the amount of credit previously allowed. For the purposes of this paragraph (6), a reduction of the basis of qualified property resulting from a redetermination of the purchase price shall be deemed a disposition of qualified property to the extent of such reduction.

(7) There shall be allowed an additional credit equal

to 0.5% of the basis of qualified property placed in service during the taxable year in a River Edge Redevelopment Zone, provided such property is placed in service on or after July 1, 2006, and the taxpayer's base employment within Illinois has increased by 1% or more over the preceding year as determined by the taxpayer's employment records filed with the Illinois Department of Employment Security. Taxpayers who are new to Illinois shall be deemed to have met the 1% growth in base employment for the first year in which they file employment records with the Illinois Department of Employment Security. If, in any year, the increase in base employment within Illinois over the preceding year is less than 1%, the additional credit shall be limited to that percentage times a fraction, the numerator of which is 0.5% and the denominator of which is 1%, but shall not exceed 0.5%.

(g) (Blank).
(h) Investment credit; High Impact Business.
(1) Subject to subsections (b) and (b-5) of Section

5.5 of the Illinois Enterprise Zone Act, a taxpayer shall be allowed a credit against the tax imposed by subsections (a) and (b) of this Section for investment in qualified property which is placed in service by a Department of Commerce and Economic Opportunity designated High Impact Business. The credit shall be .5% of the basis for such property. The credit shall not be available (i) until the minimum investments in qualified property set forth in subdivision (a)(3)(A) of Section 5.5 of the Illinois Enterprise Zone Act have been satisfied or (ii) until the time authorized in subsection (b-5) of the Illinois Enterprise Zone Act for entities designated as High Impact Businesses under subdivisions (a)(3)(B), (a)(3)(C), and (a)(3)(D) of Section 5.5 of the Illinois Enterprise Zone Act, and shall not be allowed to the extent that it would reduce a taxpayer's liability for the tax imposed by subsections (a) and (b) of this Section to below zero. The credit applicable to such investments shall be taken in the taxable year in which such investments have been completed. The credit for additional investments beyond the minimum investment by a designated high impact business authorized under subdivision (a)(3)(A) of Section 5.5 of the Illinois Enterprise Zone Act shall be available only in the taxable year in which the property is placed in service and shall not be allowed to the extent that it would reduce a taxpayer's liability for the tax imposed by subsections (a) and (b) of this Section to below zero. For tax years ending on or after December 31, 1987, the credit shall be allowed for the tax year in which the property is placed in service, or, if the amount of the credit exceeds the tax liability for that year, whether it exceeds the original liability or the liability as later amended, such excess may be carried forward and applied to the tax liability of the 5 taxable years following the excess credit year. The credit shall be applied to the earliest year for which there is a liability. If there is credit from more than one tax year that is available to offset a liability, the credit accruing first in time shall be applied first.

Changes made in this subdivision (h)(1) by Public Act

88-670 restore changes made by Public Act 85-1182 and reflect existing law.

(2) The term qualified property means property which:
(A) is tangible, whether new or used, including

buildings and structural components of buildings;

(B) is depreciable pursuant to Section 167 of the

Internal Revenue Code, except that "3-year property" as defined in Section 168(c)(2)(A) of that Code is not eligible for the credit provided by this subsection (h);

(C) is acquired by purchase as defined in Section

179(d) of the Internal Revenue Code; and

(D) is not eligible for the Enterprise Zone

Investment Credit provided by subsection (f) of this Section.

(3) The basis of qualified property shall be the

basis used to compute the depreciation deduction for federal income tax purposes.

(4) If the basis of the property for federal income

tax depreciation purposes is increased after it has been placed in service in a federally designated Foreign Trade Zone or Sub-Zone located in Illinois by the taxpayer, the amount of such increase shall be deemed property placed in service on the date of such increase in basis.

(5) The term "placed in service" shall have the same

meaning as under Section 46 of the Internal Revenue Code.

(6) If during any taxable year ending on or before

December 31, 1996, any property ceases to be qualified property in the hands of the taxpayer within 48 months after being placed in service, or the situs of any qualified property is moved outside Illinois within 48 months after being placed in service, the tax imposed under subsections (a) and (b) of this Section for such taxable year shall be increased. Such increase shall be determined by (i) recomputing the investment credit which would have been allowed for the year in which credit for such property was originally allowed by eliminating such property from such computation, and (ii) subtracting such recomputed credit from the amount of credit previously allowed. For the purposes of this paragraph (6), a reduction of the basis of qualified property resulting from a redetermination of the purchase price shall be deemed a disposition of qualified property to the extent of such reduction.

(7) Beginning with tax years ending after December

31, 1996, if a taxpayer qualifies for the credit under this subsection (h) and thereby is granted a tax abatement and the taxpayer relocates its entire facility in violation of the explicit terms and length of the contract under Section 18-183 of the Property Tax Code, the tax imposed under subsections (a) and (b) of this Section shall be increased for the taxable year in which the taxpayer relocated its facility by an amount equal to the amount of credit received by the taxpayer under this subsection (h).

(i) Credit for Personal Property Tax Replacement Income Tax. For tax years ending prior to December 31, 2003, a credit shall be allowed against the tax imposed by subsections (a) and (b) of this Section for the tax imposed by subsections (c) and (d) of this Section. This credit shall be computed by multiplying the tax imposed by subsections (c) and (d) of this Section by a fraction, the numerator of which is base income allocable to Illinois and the denominator of which is Illinois base income, and further multiplying the product by the tax rate imposed by subsections (a) and (b) of this Section.
Any credit earned on or after December 31, 1986 under this subsection which is unused in the year the credit is computed because it exceeds the tax liability imposed by subsections (a) and (b) for that year (whether it exceeds the original liability or the liability as later amended) may be carried forward and applied to the tax liability imposed by subsections (a) and (b) of the 5 taxable years following the excess credit year, provided that no credit may be carried forward to any year ending on or after December 31, 2003. This credit shall be applied first to the earliest year for which there is a liability. If there is a credit under this subsection from more than one tax year that is available to offset a liability the earliest credit arising under this subsection shall be applied first.
If, during any taxable year ending on or after December 31, 1986, the tax imposed by subsections (c) and (d) of this Section for which a taxpayer has claimed a credit under this subsection (i) is reduced, the amount of credit for such tax shall also be reduced. Such reduction shall be determined by recomputing the credit to take into account the reduced tax imposed by subsections (c) and (d). If any portion of the reduced amount of credit has been carried to a different taxable year, an amended return shall be filed for such taxable year to reduce the amount of credit claimed.
(j) Training expense credit. Beginning with tax years ending on or after December 31, 1986 and prior to December 31, 2003, a taxpayer shall be allowed a credit against the tax imposed by subsections (a) and (b) under this Section for all amounts paid or accrued, on behalf of all persons employed by the taxpayer in Illinois or Illinois residents employed outside of Illinois by a taxpayer, for educational or vocational training in semi-technical or technical fields or semi-skilled or skilled fields, which were deducted from gross income in the computation of taxable income. The credit against the tax imposed by subsections (a) and (b) shall be 1.6% of such training expenses. For partners, shareholders of subchapter S corporations, and owners of limited liability companies, if the liability company is treated as a partnership for purposes of federal and State income taxation, there shall be allowed a credit under this subsection (j) to be determined in accordance with the determination of income and distributive share of income under Sections 702 and 704 and subchapter S of the Internal Revenue Code.
Any credit allowed under this subsection which is unused in the year the credit is earned may be carried forward to each of the 5 taxable years following the year for which the credit is first computed until it is used. This credit shall be applied first to the earliest year for which there is a liability. If there is a credit under this subsection from more than one tax year that is available to offset a liability the earliest credit arising under this subsection shall be applied first. No carryforward credit may be claimed in any tax year ending on or after December 31, 2003.
(k) Research and development credit. For tax years ending after July 1, 1990 and prior to December 31, 2003, and beginning again for tax years ending on or after December 31, 2004, and ending prior to January 1, 2022, a taxpayer shall be allowed a credit against the tax imposed by subsections (a) and (b) of this Section for increasing research activities in this State. The credit allowed against the tax imposed by subsections (a) and (b) shall be equal to 6 1/2% of the qualifying expenditures for increasing research activities in this State. For partners, shareholders of subchapter S corporations, and owners of limited liability companies, if the liability company is treated as a partnership for purposes of federal and State income taxation, there shall be allowed a credit under this subsection to be determined in accordance with the determination of income and distributive share of income under Sections 702 and 704 and subchapter S of the Internal Revenue Code.
For purposes of this subsection, "qualifying expenditures" means the qualifying expenditures as defined for the federal credit for increasing research activities which would be allowable under Section 41 of the Internal Revenue Code and which are conducted in this State, "qualifying expenditures for increasing research activities in this State" means the excess of qualifying expenditures for the taxable year in which incurred over qualifying expenditures for the base period, "qualifying expenditures for the base period" means the average of the qualifying expenditures for each year in the base period, and "base period" means the 3 taxable years immediately preceding the taxable year for which the determination is being made.
Any credit in excess of the tax liability for the taxable year may be carried forward. A taxpayer may elect to have the unused credit shown on its final completed return carried over as a credit against the tax liability for the following 5 taxable years or until it has been fully used, whichever occurs first; provided that no credit earned in a tax year ending prior to December 31, 2003 may be carried forward to any year ending on or after December 31, 2003.
If an unused credit is carried forward to a given year from 2 or more earlier years, that credit arising in the earliest year will be applied first against the tax liability for the given year. If a tax liability for the given year still remains, the credit from the next earliest year will then be applied, and so on, until all credits have been used or no tax liability for the given year remains. Any remaining unused credit or credits then will be carried forward to the next following year in which a tax liability is incurred, except that no credit can be carried forward to a year which is more than 5 years after the year in which the expense for which the credit is given was incurred.
No inference shall be drawn from this amendatory Act of the 91st General Assembly in construing this Section for taxable years beginning before January 1, 1999.
It is the intent of the General Assembly that the research and development credit under this subsection (k) shall apply continuously for all tax years ending on or after December 31, 2004 and ending prior to January 1, 2022, including, but not limited to, the period beginning on January 1, 2016 and ending on the effective date of this amendatory Act of the 100th General Assembly. All actions taken in reliance on the continuation of the credit under this subsection (k) by any taxpayer are hereby validated.
(l) Environmental Remediation Tax Credit.
(i) For tax years ending after December 31, 1997 and

on or before December 31, 2001, a taxpayer shall be allowed a credit against the tax imposed by subsections (a) and (b) of this Section for certain amounts paid for unreimbursed eligible remediation costs, as specified in this subsection. For purposes of this Section, "unreimbursed eligible remediation costs" means costs approved by the Illinois Environmental Protection Agency ("Agency") under Section 58.14 of the Environmental Protection Act that were paid in performing environmental remediation at a site for which a No Further Remediation Letter was issued by the Agency and recorded under Section 58.10 of the Environmental Protection Act. The credit must be claimed for the taxable year in which Agency approval of the eligible remediation costs is granted. The credit is not available to any taxpayer if the taxpayer or any related party caused or contributed to, in any material respect, a release of regulated substances on, in, or under the site that was identified and addressed by the remedial action pursuant to the Site Remediation Program of the Environmental Protection Act. After the Pollution Control Board rules are adopted pursuant to the Illinois Administrative Procedure Act for the administration and enforcement of Section 58.9 of the Environmental Protection Act, determinations as to credit availability for purposes of this Section shall be made consistent with those rules. For purposes of this Section, "taxpayer" includes a person whose tax attributes the taxpayer has succeeded to under Section 381 of the Internal Revenue Code and "related party" includes the persons disallowed a deduction for losses by paragraphs (b), (c), and (f)(1) of Section 267 of the Internal Revenue Code by virtue of being a related taxpayer, as well as any of its partners. The credit allowed against the tax imposed by subsections (a) and (b) shall be equal to 25% of the unreimbursed eligible remediation costs in excess of $100,000 per site, except that the $100,000 threshold shall not apply to any site contained in an enterprise zone as determined by the Department of Commerce and Community Affairs (now Department of Commerce and Economic Opportunity). The total credit allowed shall not exceed $40,000 per year with a maximum total of $150,000 per site. For partners and shareholders of subchapter S corporations, there shall be allowed a credit under this subsection to be determined in accordance with the determination of income and distributive share of income under Sections 702 and 704 and subchapter S of the Internal Revenue Code.

(ii) A credit allowed under this subsection that is

unused in the year the credit is earned may be carried forward to each of the 5 taxable years following the year for which the credit is first earned until it is used. The term "unused credit" does not include any amounts of unreimbursed eligible remediation costs in excess of the maximum credit per site authorized under paragraph (i). This credit shall be applied first to the earliest year for which there is a liability. If there is a credit under this subsection from more than one tax year that is available to offset a liability, the earliest credit arising under this subsection shall be applied first. A credit allowed under this subsection may be sold to a buyer as part of a sale of all or part of the remediation site for which the credit was granted. The purchaser of a remediation site and the tax credit shall succeed to the unused credit and remaining carry-forward period of the seller. To perfect the transfer, the assignor shall record the transfer in the chain of title for the site and provide written notice to the Director of the Illinois Department of Revenue of the assignor's intent to sell the remediation site and the amount of the tax credit to be transferred as a portion of the sale. In no event may a credit be transferred to any taxpayer if the taxpayer or a related party would not be eligible under the provisions of subsection (i).

(iii) For purposes of this Section, the term "site"

shall have the same meaning as under Section 58.2 of the Environmental Protection Act.

(m) Education expense credit. Beginning with tax years ending after December 31, 1999, a taxpayer who is the custodian of one or more qualifying pupils shall be allowed a credit against the tax imposed by subsections (a) and (b) of this Section for qualified education expenses incurred on behalf of the qualifying pupils. The credit shall be equal to 25% of qualified education expenses, but in no event may the total credit under this subsection claimed by a family that is the custodian of qualifying pupils exceed (i) $500 for tax years ending prior to December 31, 2017, and (ii) $750 for tax years ending on or after December 31, 2017. In no event shall a credit under this subsection reduce the taxpayer's liability under this Act to less than zero. Notwithstanding any other provision of law, for taxable years beginning on or after January 1, 2017, no taxpayer may claim a credit under this subsection (m) if the taxpayer's adjusted gross income for the taxable year exceeds (i) $500,000, in the case of spouses filing a joint federal tax return or (ii) $250,000, in the case of all other taxpayers. This subsection is exempt from the provisions of Section 250 of this Act.
For purposes of this subsection:
"Qualifying pupils" means individuals who (i) are residents of the State of Illinois, (ii) are under the age of 21 at the close of the school year for which a credit is sought, and (iii) during the school year for which a credit is sought were full-time pupils enrolled in a kindergarten through twelfth grade education program at any school, as defined in this subsection.
"Qualified education expense" means the amount incurred on behalf of a qualifying pupil in excess of $250 for tuition, book fees, and lab fees at the school in which the pupil is enrolled during the regular school year.
"School" means any public or nonpublic elementary or secondary school in Illinois that is in compliance with Title VI of the Civil Rights Act of 1964 and attendance at which satisfies the requirements of Section 26-1 of the School Code, except that nothing shall be construed to require a child to attend any particular public or nonpublic school to qualify for the credit under this Section.
"Custodian" means, with respect to qualifying pupils, an Illinois resident who is a parent, the parents, a legal guardian, or the legal guardians of the qualifying pupils.
(n) River Edge Redevelopment Zone site remediation tax credit.
(i) For tax years ending on or after December 31,

2006, a taxpayer shall be allowed a credit against the tax imposed by subsections (a) and (b) of this Section for certain amounts paid for unreimbursed eligible remediation costs, as specified in this subsection. For purposes of this Section, "unreimbursed eligible remediation costs" means costs approved by the Illinois Environmental Protection Agency ("Agency") under Section 58.14a of the Environmental Protection Act that were paid in performing environmental remediation at a site within a River Edge Redevelopment Zone for which a No Further Remediation Letter was issued by the Agency and recorded under Section 58.10 of the Environmental Protection Act. The credit must be claimed for the taxable year in which Agency approval of the eligible remediation costs is granted. The credit is not available to any taxpayer if the taxpayer or any related party caused or contributed to, in any material respect, a release of regulated substances on, in, or under the site that was identified and addressed by the remedial action pursuant to the Site Remediation Program of the Environmental Protection Act. Determinations as to credit availability for purposes of this Section shall be made consistent with rules adopted by the Pollution Control Board pursuant to the Illinois Administrative Procedure Act for the administration and enforcement of Section 58.9 of the Environmental Protection Act. For purposes of this Section, "taxpayer" includes a person whose tax attributes the taxpayer has succeeded to under Section 381 of the Internal Revenue Code and "related party" includes the persons disallowed a deduction for losses by paragraphs (b), (c), and (f)(1) of Section 267 of the Internal Revenue Code by virtue of being a related taxpayer, as well as any of its partners. The credit allowed against the tax imposed by subsections (a) and (b) shall be equal to 25% of the unreimbursed eligible remediation costs in excess of $100,000 per site.

(ii) A credit allowed under this subsection that is

unused in the year the credit is earned may be carried forward to each of the 5 taxable years following the year for which the credit is first earned until it is used. This credit shall be applied first to the earliest year for which there is a liability. If there is a credit under this subsection from more than one tax year that is available to offset a liability, the earliest credit arising under this subsection shall be applied first. A credit allowed under this subsection may be sold to a buyer as part of a sale of all or part of the remediation site for which the credit was granted. The purchaser of a remediation site and the tax credit shall succeed to the unused credit and remaining carry-forward period of the seller. To perfect the transfer, the assignor shall record the transfer in the chain of title for the site and provide written notice to the Director of the Illinois Department of Revenue of the assignor's intent to sell the remediation site and the amount of the tax credit to be transferred as a portion of the sale. In no event may a credit be transferred to any taxpayer if the taxpayer or a related party would not be eligible under the provisions of subsection (i).

(iii) For purposes of this Section, the term "site"

shall have the same meaning as under Section 58.2 of the Environmental Protection Act.

(o) For each of taxable years during the Compassionate Use of Medical Cannabis Pilot Program, a surcharge is imposed on all taxpayers on income arising from the sale or exchange of capital assets, depreciable business property, real property used in the trade or business, and Section 197 intangibles of an organization registrant under the Compassionate Use of Medical Cannabis Pilot Program Act. The amount of the surcharge is equal to the amount of federal income tax liability for the taxable year attributable to those sales and exchanges. The surcharge imposed does not apply if:
(1) the medical cannabis cultivation center

registration, medical cannabis dispensary registration, or the property of a registration is transferred as a result of any of the following:

(A) bankruptcy, a receivership, or a debt

adjustment initiated by or against the initial registration or the substantial owners of the initial registration;

(B) cancellation, revocation, or termination of

any registration by the Illinois Department of Public Health;

(C) a determination by the Illinois Department of

Public Health that transfer of the registration is in the best interests of Illinois qualifying patients as defined by the Compassionate Use of Medical Cannabis Pilot Program Act;

(D) the death of an owner of the equity interest

in a registrant;

(E) the acquisition of a controlling interest in

the stock or substantially all of the assets of a publicly traded company;

(F) a transfer by a parent company to a wholly

owned subsidiary; or

(G) the transfer or sale to or by one person to

another person where both persons were initial owners of the registration when the registration was issued; or

(2) the cannabis cultivation center registration,

medical cannabis dispensary registration, or the controlling interest in a registrant's property is transferred in a transaction to lineal descendants in which no gain or loss is recognized or as a result of a transaction in accordance with Section 351 of the Internal Revenue Code in which no gain or loss is recognized.

(Source: P.A. 100-22, eff. 7-6-17.)

(35 ILCS 5/201.5)
Sec. 201.5. State spending limitation and tax reduction.
(a) If, beginning in State fiscal year 2012 and continuing through State fiscal year 2015, State spending for any fiscal year exceeds the State spending limitation set forth in subsection (b) of this Section, then the tax rates set forth in subsection (b) of Section 201 of this Act shall be reduced, according to the procedures set forth in this Section, to 3% of the taxpayer's net income for individuals, trusts, and estates and to 4.8% of the taxpayer's net income for corporations. For all taxable years following the taxable year in which the rate has been reduced pursuant to this Section, the tax rate set forth in subsection (b) of Section 201 of this Act shall be 3% of the taxpayer's net income for individuals, trusts, and estates and 4.8% of the taxpayer's net income for corporations.
(b) The State spending limitation for fiscal years 2012 through 2015 shall be as follows: (i) for fiscal year 2012, $36,818,000,000; (ii) for fiscal year 2013, $37,554,000,000; (iii) for fiscal year 2014, $38,305,000,000; and (iv) for fiscal year 2015, $39,072,000,000.
(c) Notwithstanding any other provision of law to the contrary, the Auditor General shall examine each Public Act authorizing State spending from State general funds and prepare a report no later than 30 days after receiving notification of the Public Act from the Secretary of State or 60 days after the effective date of the Public Act, whichever is earlier. The Auditor General shall file the report with the Secretary of State and copies with the Governor, the State Treasurer, the State Comptroller, the Senate, and the House of Representatives. The report shall indicate: (i) the amount of State spending set forth in the applicable Public Act; (ii) the total amount of State spending authorized by law for the applicable fiscal year as of the date of the report; and (iii) whether State spending exceeds the State spending limitation set forth in subsection (b). The Auditor General may examine multiple Public Acts in one consolidated report, provided that each Public Act is examined within the time period mandated by this subsection (c). The Auditor General shall issue reports in accordance with this Section through June 30, 2015 or the effective date of a reduction in the rate of tax imposed by subsections (a) and (b) of Section 201 of this Act pursuant to this Section, whichever is earlier.
At the request of the Auditor General, each State agency shall, without delay, make available to the Auditor General or his or her designated representative any record or information requested and shall provide for examination or copying all records, accounts, papers, reports, vouchers, correspondence, books and other documentation in the custody of that agency, including information stored in electronic data processing systems, which is related to or within the scope of a report prepared under this Section. The Auditor General shall report to the Governor each instance in which a State agency fails to cooperate promptly and fully with his or her office as required by this Section.
The Auditor General's report shall not be in the nature of a post-audit or examination and shall not lead to the issuance of an opinion as that term is defined in generally accepted government auditing standards.
(d) If the Auditor General reports that State spending has exceeded the State spending limitation set forth in subsection (b) and if the Governor has not been presented with a bill or bills passed by the General Assembly to reduce State spending to a level that does not exceed the State spending limitation within 45 calendar days of receipt of the Auditor General's report, then the Governor may, for the purpose of reducing State spending to a level that does not exceed the State spending limitation set forth in subsection (b), designate amounts to be set aside as a reserve from the amounts appropriated from the State general funds for all boards, commissions, agencies, institutions, authorities, colleges, universities, and bodies politic and corporate of the State, but not other constitutional officers, the legislative or judicial branch, the office of the Executive Inspector General, or the Executive Ethics Commission. Such a designation must be made within 15 calendar days after the end of that 45-day period. If the Governor designates amounts to be set aside as a reserve, the Governor shall give notice of the designation to the Auditor General, the State Treasurer, the State Comptroller, the Senate, and the House of Representatives. The amounts placed in reserves shall not be transferred, obligated, encumbered, expended, or otherwise committed unless so authorized by law. Any amount placed in reserves is not State spending and shall not be considered when calculating the total amount of State spending. Any Public Act authorizing the use of amounts placed in reserve by the Governor is considered State spending, unless such Public Act authorizes the use of amounts placed in reserves in response to a fiscal emergency under subsection (g).
(e) If the Auditor General reports under subsection (c) that State spending has exceeded the State spending limitation set forth in subsection (b), then the Auditor General shall issue a supplemental report no sooner than the 61st day and no later than the 65th day after issuing the report pursuant to subsection (c). The supplemental report shall: (i) summarize details of actions taken by the General Assembly and the Governor after the issuance of the initial report to reduce State spending, if any, (ii) indicate whether the level of State spending has changed since the initial report, and (iii) indicate whether State spending exceeds the State spending limitation. The Auditor General shall file the report with the Secretary of State and copies with the Governor, the State Treasurer, the State Comptroller, the Senate, and the House of Representatives. If the supplemental report of the Auditor General provides that State spending exceeds the State spending limitation, then the rate of tax imposed by subsections (a) and (b) of Section 201 is reduced as provided in this Section beginning on the first day of the first month to occur not less than 30 days after issuance of the supplemental report.
(f) For any taxable year in which the rates of tax have been reduced under this Section, the tax imposed by subsections (a) and (b) of Section 201 shall be determined as follows:
(1) In the case of an individual, trust, or estate,

the tax shall be imposed in an amount equal to the sum of (i) the rate applicable to the taxpayer under subsection (b) of Section 201 (without regard to the provisions of this Section) times the taxpayer's net income for any portion of the taxable year prior to the effective date of the reduction and (ii) 3% of the taxpayer's net income for any portion of the taxable year on or after the effective date of the reduction.

(2) In the case of a corporation, the tax shall be

imposed in an amount equal to the sum of (i) the rate applicable to the taxpayer under subsection (b) of Section 201 (without regard to the provisions of this Section) times the taxpayer's net income for any portion of the taxable year prior to the effective date of the reduction and (ii) 4.8% of the taxpayer's net income for any portion of the taxable year on or after the effective date of the reduction.

(3) For any taxpayer for whom the rate has been

reduced under this Section for a portion of a taxable year, the taxpayer shall determine the net income for each portion of the taxable year following the rules set forth in Section 202.5 of this Act, using the effective date of the rate reduction rather than the January 1 dates found in that Section, and the day before the effective date of the rate reduction rather than the December 31 dates found in that Section.

(4) If the rate applicable to the taxpayer under

subsection (b) of Section 201 (without regard to the provisions of this Section) changes during a portion of the taxable year to which that rate is applied under paragraphs (1) or (2) of this subsection (f), the tax for that portion of the taxable year for purposes of paragraph (1) or (2) of this subsection (f) shall be determined as if that portion of the taxable year were a separate taxable year, following the rules set forth in Section 202.5 of this Act. If the taxpayer elects to follow the rules set forth in subsection (b) of Section 202.5, the taxpayer shall follow the rules set forth in subsection (b) of Section 202.5 for all purposes of this Section for that taxable year.

(g) Notwithstanding the State spending limitation set forth in subsection (b) of this Section, the Governor may declare a fiscal emergency by filing a declaration with the Secretary of State and copies with the State Treasurer, the State Comptroller, the Senate, and the House of Representatives. The declaration must be limited to only one State fiscal year, set forth compelling reasons for declaring a fiscal emergency, and request a specific dollar amount. Unless, within 10 calendar days of receipt of the Governor's declaration, the State Comptroller or State Treasurer notifies the Senate and the House of Representatives that he or she does not concur in the Governor's declaration, State spending authorized by law to address the fiscal emergency in an amount no greater than the dollar amount specified in the declaration shall not be considered "State spending" for purposes of the State spending limitation.
(h) As used in this Section:
"State general funds" means the General Revenue Fund, the Common School Fund, the General Revenue Common School Special Account Fund, the Education Assistance Fund, and the Budget Stabilization Fund.
"State spending" means (i) the total amount authorized for spending by appropriation or statutory transfer from the State general funds in the applicable fiscal year, and (ii) any amounts the Governor places in reserves in accordance with subsection (d) that are subsequently released from reserves following authorization by a Public Act. For the purpose of this definition, "appropriation" means authority to spend money from a State general fund for a specific amount, purpose, and time period, including any supplemental appropriation or continuing appropriation, but does not include reappropriations from a previous fiscal year. For the purpose of this definition, "statutory transfer" means authority to transfer funds from one State general fund to any other fund in the State treasury, but does not include transfers made from one State general fund to another State general fund.
"State spending limitation" means the amount described in subsection (b) of this Section for the applicable fiscal year.
(Source: P.A. 96-1496, eff. 1-13-11; 97-813, eff. 7-13-12.)

(35 ILCS 5/202) (from Ch. 120, par. 2-202)
Sec. 202. Net Income Defined. In general. For purposes of this Act, a taxpayer's net income for a taxable year shall be that portion of his base income for such year which is allocable to this State under the provisions of Article 3, less the standard exemption allowed by Section 204 and the deduction allowed by Section 207.
(Source: P.A. 92-846, eff. 8-23-02.)

(35 ILCS 5/202.3) (from Ch. 120, par. 2-202.3)
Sec. 202.3. Net income attributable to the period prior to July 1, 1989 and net income attributable to the period after June 30, 1989. (a) In general. With respect to the taxable year of a taxpayer beginning prior to July 1, 1989 and ending after June 30, 1989, net income for the period after June 30, 1989 shall be that amount which bears the same ratio to the taxpayer's net income for the entire taxable year as the number of days in such year after June 30, 1989 bears to the total number of days in such year, and the net income for the period prior to July 1, 1989 shall be that amount which bears the same ratio to the taxpayer's net income for the entire taxable year as the number of days in such year prior to July 1, 1989 bears to the total number of days in such year.
(b) Election to attribute income and deduction items specifically to the respective portions of a taxable year prior to July 1, 1989 and after June 30, 1989. In the case of a taxpayer with a taxable year beginning prior to July 1, 1989 and ending after June 30, 1989, the taxpayer may elect, in lieu of the procedure established in subsection (a) of this Section, to determine net income on a specific accounting basis for the 2 portions of his taxable year:
(i) from the beginning of the taxable year through June 30, 1989, and
(ii) from July 1, 1989 through the end of the taxable year.
If the taxpayer elects specific accounting under this subsection, there shall be taken into account in computing base income for each of the 2 portions of the taxable year only those items earned, received, paid, incurred or accrued in each such period. The standard exemption provided by Section 204 shall be divided between the respective periods in amounts which bear the same ratio to the total exemption allowable under Section 204 (determined without regard to this Section) as the total number of days in each such period bears to the total number of days in the taxable year. The election provided by this subsection shall be made in such manner and at such time as the Department may by forms or regulations prescribe, but shall be made not later than the due date (including any extensions thereof) for the filing of the return for the taxable year, and shall be irrevocable.
(Source: P.A. 86-18.)

(35 ILCS 5/202.4)
Sec. 202.4. (Repealed).
(Source: Repealed by P.A. 88-89.)

(35 ILCS 5/202.5)
Sec. 202.5. Net income attributable to the period beginning prior to the first day of a month and ending after the last day of the preceding month.
(a) In general. With respect to the taxable year of a taxpayer beginning prior to the first day of a month and ending after the last day of the preceding month, net income for the period after the last day of the preceding month, is that amount that bears the same ratio to the taxpayer's net income for the entire taxable year as the number of days in that taxable year after the last day of the preceding month bears to the total number of days in that taxable year, and the net income for the period prior to the first day of the month is that amount that bears the same ratio to the taxpayer's net income for the entire taxable year as the number of days in that taxable year prior to the first day of the month bears to the total number of days in that taxable year.
(b) Election to attribute income and deduction items specifically to the respective portions of a taxable year prior to the first day of a month and ending after the last day of the preceding month. In the case of a taxpayer with a taxable year beginning prior to the first day of a month and ending after the last day of the preceding month, the taxpayer may elect, instead of the procedure established in subsection (a) of this Section, to determine net income on a specific accounting basis for the 2 portions of the taxable year:
(1) from the beginning of the taxable year through

the last day of that apportionment period; and

(2) from the first day of the next apportionment

period through the end of the taxable year.

The election provided by this subsection must be made in the form and manner that the Department requires by rule, and must be made no later than the due date (including any extensions thereof) for the filing of the return for the taxable year, and is irrevocable.
(c) If the taxpayer elects specific accounting under subsection (b):
(1) there shall be taken into account in computing

base income for each of the 2 portions of the taxable year only those items earned, received, paid, incurred or accrued in each such period;

(2) for purposes of apportioning business income of

the taxpayer, the provisions in Article 3 shall be applied on the basis of the taxpayer's full taxable year, without regard to this Section;

(3) the exemption provided by Section 204 shall be

divided between the respective periods in amounts which bear the same ratio to the total exemption allowable under Section 204 (determined without regard to this Section) as the total number of days in each period bears to the total number of days in the taxable year;

(4) for purposes of this subsection, net income may

not be negative for either of the two portions of the taxable year and positive for the other; if net income for one portion of the taxable year would be positive and net income for the other portion would otherwise be negative, the net income for the entire taxable year shall be attributed to the portion of the taxable year with positive net income and the net income for the other portion of the taxable year shall be zero; and

(5) the net loss carryforward deduction for the

taxable year under Section 207 may not exceed combined net income of both portions of the taxable year, and shall be used against the net income of the portion of the taxable year from the beginning of the taxable year through the last day of the preceding month before any remaining amount is used against the net income of the latter portion of the taxable year.

(Source: P.A. 100-22, eff. 7-6-17.)

(35 ILCS 5/203) (from Ch. 120, par. 2-203)
Sec. 203. Base income defined.
(a) Individuals.
(1) In general. In the case of an individual, base

income means an amount equal to the taxpayer's adjusted gross income for the taxable year as modified by paragraph (2).

(2) Modifications. The adjusted gross income

referred to in paragraph (1) shall be modified by adding thereto the sum of the following amounts:

(A) An amount equal to all amounts paid or

accrued to the taxpayer as interest or dividends during the taxable year to the extent excluded from gross income in the computation of adjusted gross income, except stock dividends of qualified public utilities described in Section 305(e) of the Internal Revenue Code;

(B) An amount equal to the amount of tax imposed

by this Act to the extent deducted from gross income in the computation of adjusted gross income for the taxable year;

(C) An amount equal to the amount received during

the taxable year as a recovery or refund of real property taxes paid with respect to the taxpayer's principal residence under the Revenue Act of 1939 and for which a deduction was previously taken under subparagraph (L) of this paragraph (2) prior to July 1, 1991, the retrospective application date of Article 4 of Public Act 87-17. In the case of multi-unit or multi-use structures and farm dwellings, the taxes on the taxpayer's principal residence shall be that portion of the total taxes for the entire property which is attributable to such principal residence;

(D) An amount equal to the amount of the capital

gain deduction allowable under the Internal Revenue Code, to the extent deducted from gross income in the computation of adjusted gross income;

(D-5) An amount, to the extent not included in

adjusted gross income, equal to the amount of money withdrawn by the taxpayer in the taxable year from a medical care savings account and the interest earned on the account in the taxable year of a withdrawal pursuant to subsection (b) of Section 20 of the Medical Care Savings Account Act or subsection (b) of Section 20 of the Medical Care Savings Account Act of 2000;

(D-10) For taxable years ending after December

31, 1997, an amount equal to any eligible remediation costs that the individual deducted in computing adjusted gross income and for which the individual claims a credit under subsection (l) of Section 201;

(D-15) For taxable years 2001 and thereafter, an

amount equal to the bonus depreciation deduction taken on the taxpayer's federal income tax return for the taxable year under subsection (k) of Section 168 of the Internal Revenue Code;

(D-16) If the taxpayer sells, transfers,

abandons, or otherwise disposes of property for which the taxpayer was required in any taxable year to make an addition modification under subparagraph (D-15), then an amount equal to the aggregate amount of the deductions taken in all taxable years under subparagraph (Z) with respect to that property.

If the taxpayer continues to own property through

the last day of the last tax year for which the taxpayer may claim a depreciation deduction for federal income tax purposes and for which the taxpayer was allowed in any taxable year to make a subtraction modification under subparagraph (Z), then an amount equal to that subtraction modification.

The taxpayer is required to make the addition

modification under this subparagraph only once with respect to any one piece of property;

(D-17) An amount equal to the amount otherwise

allowed as a deduction in computing base income for interest paid, accrued, or incurred, directly or indirectly, (i) for taxable years ending on or after December 31, 2004, to a foreign person who would be a member of the same unitary business group but for the fact that foreign person's business activity outside the United States is 80% or more of the foreign person's total business activity and (ii) for taxable years ending on or after December 31, 2008, to a person who would be a member of the same unitary business group but for the fact that the person is prohibited under Section 1501(a)(27) from being included in the unitary business group because he or she is ordinarily required to apportion business income under different subsections of Section 304. The addition modification required by this subparagraph shall be reduced to the extent that dividends were included in base income of the unitary group for the same taxable year and received by the taxpayer or by a member of the taxpayer's unitary business group (including amounts included in gross income under Sections 951 through 964 of the Internal Revenue Code and amounts included in gross income under Section 78 of the Internal Revenue Code) with respect to the stock of the same person to whom the interest was paid, accrued, or incurred.

This paragraph shall not apply to the following:
(i) an item of interest paid, accrued, or

incurred, directly or indirectly, to a person who is subject in a foreign country or state, other than a state which requires mandatory unitary reporting, to a tax on or measured by net income with respect to such interest; or

(ii) an item of interest paid, accrued, or

incurred, directly or indirectly, to a person if the taxpayer can establish, based on a preponderance of the evidence, both of the following:

(a) the person, during the same taxable

year, paid, accrued, or incurred, the interest to a person that is not a related member, and

(b) the transaction giving rise to the

interest expense between the taxpayer and the person did not have as a principal purpose the avoidance of Illinois income tax, and is paid pursuant to a contract or agreement that reflects an arm's-length interest rate and terms; or

(iii) the taxpayer can establish, based on

clear and convincing evidence, that the interest paid, accrued, or incurred relates to a contract or agreement entered into at arm's-length rates and terms and the principal purpose for the payment is not federal or Illinois tax avoidance; or

(iv) an item of interest paid, accrued, or

incurred, directly or indirectly, to a person if the taxpayer establishes by clear and convincing evidence that the adjustments are unreasonable; or if the taxpayer and the Director agree in writing to the application or use of an alternative method of apportionment under Section 304(f).

Nothing in this subsection shall preclude the

Director from making any other adjustment otherwise allowed under Section 404 of this Act for any tax year beginning after the effective date of this amendment provided such adjustment is made pursuant to regulation adopted by the Department and such regulations provide methods and standards by which the Department will utilize its authority under Section 404 of this Act;

(D-18) An amount equal to the amount of

intangible expenses and costs otherwise allowed as a deduction in computing base income, and that were paid, accrued, or incurred, directly or indirectly, (i) for taxable years ending on or after December 31, 2004, to a foreign person who would be a member of the same unitary business group but for the fact that the foreign person's business activity outside the United States is 80% or more of that person's total business activity and (ii) for taxable years ending on or after December 31, 2008, to a person who would be a member of the same unitary business group but for the fact that the person is prohibited under Section 1501(a)(27) from being included in the unitary business group because he or she is ordinarily required to apportion business income under different subsections of Section 304. The addition modification required by this subparagraph shall be reduced to the extent that dividends were included in base income of the unitary group for the same taxable year and received by the taxpayer or by a member of the taxpayer's unitary business group (including amounts included in gross income under Sections 951 through 964 of the Internal Revenue Code and amounts included in gross income under Section 78 of the Internal Revenue Code) with respect to the stock of the same person to whom the intangible expenses and costs were directly or indirectly paid, incurred, or accrued. The preceding sentence does not apply to the extent that the same dividends caused a reduction to the addition modification required under Section 203(a)(2)(D-17) of this Act. As used in this subparagraph, the term "intangible expenses and costs" includes (1) expenses, losses, and costs for, or related to, the direct or indirect acquisition, use, maintenance or management, ownership, sale, exchange, or any other disposition of intangible property; (2) losses incurred, directly or indirectly, from factoring transactions or discounting transactions; (3) royalty, patent, technical, and copyright fees; (4) licensing fees; and (5) other similar expenses and costs. For purposes of this subparagraph, "intangible property" includes patents, patent applications, trade names, trademarks, service marks, copyrights, mask works, trade secrets, and similar types of intangible assets.

This paragraph shall not apply to the following:
(i) any item of intangible expenses

or costs paid, accrued, or incurred, directly or indirectly, from a transaction with a person who is subject in a foreign country or state, other than a state which requires mandatory unitary reporting, to a tax on or measured by net income with respect to such item; or

(ii) any item of intangible expense or

cost paid, accrued, or incurred, directly or indirectly, if the taxpayer can establish, based on a preponderance of the evidence, both of the following:

(a) the person during the same taxable

year paid, accrued, or incurred, the intangible expense or cost to a person that is not a related member, and

(b) the transaction giving rise to the

intangible expense or cost between the taxpayer and the person did not have as a principal purpose the avoidance of Illinois income tax, and is paid pursuant to a contract or agreement that reflects arm's-length terms; or

(iii) any item of intangible expense or

cost paid, accrued, or incurred, directly or indirectly, from a transaction with a person if the taxpayer establishes by clear and convincing evidence, that the adjustments are unreasonable; or if the taxpayer and the Director agree in writing to the application or use of an alternative method of apportionment under Section 304(f);

Nothing in this subsection shall preclude the

Director from making any other adjustment otherwise allowed under Section 404 of this Act for any tax year beginning after the effective date of this amendment provided such adjustment is made pursuant to regulation adopted by the Department and such regulations provide methods and standards by which the Department will utilize its authority under Section 404 of this Act;

(D-19) For taxable years ending on or after

December 31, 2008, an amount equal to the amount of insurance premium expenses and costs otherwise allowed as a deduction in computing base income, and that were paid, accrued, or incurred, directly or indirectly, to a person who would be a member of the same unitary business group but for the fact that the person is prohibited under Section 1501(a)(27) from being included in the unitary business group because he or she is ordinarily required to apportion business income under different subsections of Section 304. The addition modification required by this subparagraph shall be reduced to the extent that dividends were included in base income of the unitary group for the same taxable year and received by the taxpayer or by a member of the taxpayer's unitary business group (including amounts included in gross income under Sections 951 through 964 of the Internal Revenue Code and amounts included in gross income under Section 78 of the Internal Revenue Code) with respect to the stock of the same person to whom the premiums and costs were directly or indirectly paid, incurred, or accrued. The preceding sentence does not apply to the extent that the same dividends caused a reduction to the addition modification required under Section 203(a)(2)(D-17) or Section 203(a)(2)(D-18) of this Act.

(D-20) For taxable years beginning on or after

January 1, 2002 and ending on or before December 31, 2006, in the case of a distribution from a qualified tuition program under Section 529 of the Internal Revenue Code, other than (i) a distribution from a College Savings Pool created under Section 16.5 of the State Treasurer Act or (ii) a distribution from the Illinois Prepaid Tuition Trust Fund, an amount equal to the amount excluded from gross income under Section 529(c)(3)(B). For taxable years beginning on or after January 1, 2007, in the case of a distribution from a qualified tuition program under Section 529 of the Internal Revenue Code, other than (i) a distribution from a College Savings Pool created under Section 16.5 of the State Treasurer Act, (ii) a distribution from the Illinois Prepaid Tuition Trust Fund, or (iii) a distribution from a qualified tuition program under Section 529 of the Internal Revenue Code that (I) adopts and determines that its offering materials comply with the College Savings Plans Network's disclosure principles and (II) has made reasonable efforts to inform in-state residents of the existence of in-state qualified tuition programs by informing Illinois residents directly and, where applicable, to inform financial intermediaries distributing the program to inform in-state residents of the existence of in-state qualified tuition programs at least annually, an amount equal to the amount excluded from gross income under Section 529(c)(3)(B).

For the purposes of this subparagraph (D-20), a

qualified tuition program has made reasonable efforts if it makes disclosures (which may use the term "in-state program" or "in-state plan" and need not specifically refer to Illinois or its qualified programs by name) (i) directly to prospective participants in its offering materials or makes a public disclosure, such as a website posting; and (ii) where applicable, to intermediaries selling the out-of-state program in the same manner that the out-of-state program distributes its offering materials;

(D-21) For taxable years beginning on or after

January 1, 2007, in the case of transfer of moneys from a qualified tuition program under Section 529 of the Internal Revenue Code that is administered by the State to an out-of-state program, an amount equal to the amount of moneys previously deducted from base income under subsection (a)(2)(Y) of this Section;

(D-22) For taxable years beginning on or after

January 1, 2009, in the case of a nonqualified withdrawal or refund of moneys from a qualified tuition program under Section 529 of the Internal Revenue Code administered by the State that is not used for qualified expenses at an eligible education institution, an amount equal to the contribution component of the nonqualified withdrawal or refund that was previously deducted from base income under subsection (a)(2)(y) of this Section, provided that the withdrawal or refund did not result from the beneficiary's death or disability;

(D-23) An amount equal to the credit allowable

to the taxpayer under Section 218(a) of this Act, determined without regard to Section 218(c) of this Act;

(D-24) For taxable years ending on or after

December 31, 2017, an amount equal to the deduction allowed under Section 199 of the Internal Revenue Code for the taxable year;

and by deducting from the total so obtained the sum of

the following amounts:

(E) For taxable years ending before December 31,

2001, any amount included in such total in respect of any compensation (including but not limited to any compensation paid or accrued to a serviceman while a prisoner of war or missing in action) paid to a resident by reason of being on active duty in the Armed Forces of the United States and in respect of any compensation paid or accrued to a resident who as a governmental employee was a prisoner of war or missing in action, and in respect of any compensation paid to a resident in 1971 or thereafter for annual training performed pursuant to Sections 502 and 503, Title 32, United States Code as a member of the Illinois National Guard or, beginning with taxable years ending on or after December 31, 2007, the National Guard of any other state. For taxable years ending on or after December 31, 2001, any amount included in such total in respect of any compensation (including but not limited to any compensation paid or accrued to a serviceman while a prisoner of war or missing in action) paid to a resident by reason of being a member of any component of the Armed Forces of the United States and in respect of any compensation paid or accrued to a resident who as a governmental employee was a prisoner of war or missing in action, and in respect of any compensation paid to a resident in 2001 or thereafter by reason of being a member of the Illinois National Guard or, beginning with taxable years ending on or after December 31, 2007, the National Guard of any other state. The provisions of this subparagraph (E) are exempt from the provisions of Section 250;

(F) An amount equal to all amounts included in

such total pursuant to the provisions of Sections 402(a), 402(c), 403(a), 403(b), 406(a), 407(a), and 408 of the Internal Revenue Code, or included in such total as distributions under the provisions of any retirement or disability plan for employees of any governmental agency or unit, or retirement payments to retired partners, which payments are excluded in computing net earnings from self employment by Section 1402 of the Internal Revenue Code and regulations adopted pursuant thereto;

(G) The valuation limitation amount;
(H) An amount equal to the amount of any tax

imposed by this Act which was refunded to the taxpayer and included in such total for the taxable year;

(I) An amount equal to all amounts included in

such total pursuant to the provisions of Section 111 of the Internal Revenue Code as a recovery of items previously deducted from adjusted gross income in the computation of taxable income;

(J) An amount equal to those dividends included

in such total which were paid by a corporation which conducts business operations in a River Edge Redevelopment Zone or zones created under the River Edge Redevelopment Zone Act, and conducts substantially all of its operations in a River Edge Redevelopment Zone or zones. This subparagraph (J) is exempt from the provisions of Section 250;

(K) An amount equal to those dividends included

in such total that were paid by a corporation that conducts business operations in a federally designated Foreign Trade Zone or Sub-Zone and that is designated a High Impact Business located in Illinois; provided that dividends eligible for the deduction provided in subparagraph (J) of paragraph (2) of this subsection shall not be eligible for the deduction provided under this subparagraph (K);

(L) For taxable years ending after December 31,

1983, an amount equal to all social security benefits and railroad retirement benefits included in such total pursuant to Sections 72(r) and 86 of the Internal Revenue Code;

(M) With the exception of any amounts subtracted

under subparagraph (N), an amount equal to the sum of all amounts disallowed as deductions by (i) Sections 171(a) (2), and 265(2) of the Internal Revenue Code, and all amounts of expenses allocable to interest and disallowed as deductions by Section 265(1) of the Internal Revenue Code; and (ii) for taxable years ending on or after August 13, 1999, Sections 171(a)(2), 265, 280C, and 832(b)(5)(B)(i) of the Internal Revenue Code, plus, for taxable years ending on or after December 31, 2011, Section 45G(e)(3) of the Internal Revenue Code and, for taxable years ending on or after December 31, 2008, any amount included in gross income under Section 87 of the Internal Revenue Code; the provisions of this subparagraph are exempt from the provisions of Section 250;

(N) An amount equal to all amounts included in

such total which are exempt from taxation by this State either by reason of its statutes or Constitution or by reason of the Constitution, treaties or statutes of the United States; provided that, in the case of any statute of this State that exempts income derived from bonds or other obligations from the tax imposed under this Act, the amount exempted shall be the interest net of bond premium amortization;

(O) An amount equal to any contribution made to a

job training project established pursuant to the Tax Increment Allocation Redevelopment Act;

(P) An amount equal to the amount of the

deduction used to compute the federal income tax credit for restoration of substantial amounts held under claim of right for the taxable year pursuant to Section 1341 of the Internal Revenue Code or of any itemized deduction taken from adjusted gross income in the computation of taxable income for restoration of substantial amounts held under claim of right for the taxable year;

(Q) An amount equal to any amounts included in

such total, received by the taxpayer as an acceleration in the payment of life, endowment or annuity benefits in advance of the time they would otherwise be payable as an indemnity for a terminal illness;

(R) An amount equal to the amount of any federal

or State bonus paid to veterans of the Persian Gulf War;

(S) An amount, to the extent included in adjusted

gross income, equal to the amount of a contribution made in the taxable year on behalf of the taxpayer to a medical care savings account established under the Medical Care Savings Account Act or the Medical Care Savings Account Act of 2000 to the extent the contribution is accepted by the account administrator as provided in that Act;

(T) An amount, to the extent included in adjusted

gross income, equal to the amount of interest earned in the taxable year on a medical care savings account established under the Medical Care Savings Account Act or the Medical Care Savings Account Act of 2000 on behalf of the taxpayer, other than interest added pursuant to item (D-5) of this paragraph (2);

(U) For one taxable year beginning on or after

January 1, 1994, an amount equal to the total amount of tax imposed and paid under subsections (a) and (b) of Section 201 of this Act on grant amounts received by the taxpayer under the Nursing Home Grant Assistance Act during the taxpayer's taxable years 1992 and 1993;

(V) Beginning with tax years ending on or after

December 31, 1995 and ending with tax years ending on or before December 31, 2004, an amount equal to the amount paid by a taxpayer who is a self-employed taxpayer, a partner of a partnership, or a shareholder in a Subchapter S corporation for health insurance or long-term care insurance for that taxpayer or that taxpayer's spouse or dependents, to the extent that the amount paid for that health insurance or long-term care insurance may be deducted under Section 213 of the Internal Revenue Code, has not been deducted on the federal income tax return of the taxpayer, and does not exceed the taxable income attributable to that taxpayer's income, self-employment income, or Subchapter S corporation income; except that no deduction shall be allowed under this item (V) if the taxpayer is eligible to participate in any health insurance or long-term care insurance plan of an employer of the taxpayer or the taxpayer's spouse. The amount of the health insurance and long-term care insurance subtracted under this item (V) shall be determined by multiplying total health insurance and long-term care insurance premiums paid by the taxpayer times a number that represents the fractional percentage of eligible medical expenses under Section 213 of the Internal Revenue Code of 1986 not actually deducted on the taxpayer's federal income tax return;

(W) For taxable years beginning on or after

January 1, 1998, all amounts included in the taxpayer's federal gross income in the taxable year from amounts converted from a regular IRA to a Roth IRA. This paragraph is exempt from the provisions of Section 250;

(X) For taxable year 1999 and thereafter, an

amount equal to the amount of any (i) distributions, to the extent includible in gross income for federal income tax purposes, made to the taxpayer because of his or her status as a victim of persecution for racial or religious reasons by Nazi Germany or any other Axis regime or as an heir of the victim and (ii) items of income, to the extent includible in gross income for federal income tax purposes, attributable to, derived from or in any way related to assets stolen from, hidden from, or otherwise lost to a victim of persecution for racial or religious reasons by Nazi Germany or any other Axis regime immediately prior to, during, and immediately after World War II, including, but not limited to, interest on the proceeds receivable as insurance under policies issued to a victim of persecution for racial or religious reasons by Nazi Germany or any other Axis regime by European insurance companies immediately prior to and during World War II; provided, however, this subtraction from federal adjusted gross income does not apply to assets acquired with such assets or with the proceeds from the sale of such assets; provided, further, this paragraph shall only apply to a taxpayer who was the first recipient of such assets after their recovery and who is a victim of persecution for racial or religious reasons by Nazi Germany or any other Axis regime or as an heir of the victim. The amount of and the eligibility for any public assistance, benefit, or similar entitlement is not affected by the inclusion of items (i) and (ii) of this paragraph in gross income for federal income tax purposes. This paragraph is exempt from the provisions of Section 250;

(Y) For taxable years beginning on or after

January 1, 2002 and ending on or before December 31, 2004, moneys contributed in the taxable year to a College Savings Pool account under Section 16.5 of the State Treasurer Act, except that amounts excluded from gross income under Section 529(c)(3)(C)(i) of the Internal Revenue Code shall not be considered moneys contributed under this subparagraph (Y). For taxable years beginning on or after January 1, 2005, a maximum of $10,000 contributed in the taxable year to (i) a College Savings Pool account under Section 16.5 of the State Treasurer Act or (ii) the Illinois Prepaid Tuition Trust Fund, except that amounts excluded from gross income under Section 529(c)(3)(C)(i) of the Internal Revenue Code shall not be considered moneys contributed under this subparagraph (Y). For purposes of this subparagraph, contributions made by an employer on behalf of an employee, or matching contributions made by an employee, shall be treated as made by the employee. This subparagraph (Y) is exempt from the provisions of Section 250;

(Z) For taxable years 2001 and thereafter, for

the taxable year in which the bonus depreciation deduction is taken on the taxpayer's federal income tax return under subsection (k) of Section 168 of the Internal Revenue Code and for each applicable taxable year thereafter, an amount equal to "x", where:

(1) "y" equals the amount of the depreciation

deduction taken for the taxable year on the taxpayer's federal income tax return on property for which the bonus depreciation deduction was taken in any year under subsection (k) of Section 168 of the Internal Revenue Code, but not including the bonus depreciation deduction;

(2) for taxable years ending on or before

December 31, 2005, "x" equals "y" multiplied by 30 and then divided by 70 (or "y" multiplied by 0.429); and

(3) for taxable years ending after December

31, 2005:

(i) for property on which a bonus

depreciation deduction of 30% of the adjusted basis was taken, "x" equals "y" multiplied by 30 and then divided by 70 (or "y" multiplied by 0.429); and

(ii) for property on which a bonus

depreciation deduction of 50% of the adjusted basis was taken, "x" equals "y" multiplied by 1.0.

The aggregate amount deducted under this

subparagraph in all taxable years for any one piece of property may not exceed the amount of the bonus depreciation deduction taken on that property on the taxpayer's federal income tax return under subsection (k) of Section 168 of the Internal Revenue Code. This subparagraph (Z) is exempt from the provisions of Section 250;

(AA) If the taxpayer sells, transfers, abandons,

or otherwise disposes of property for which the taxpayer was required in any taxable year to make an addition modification under subparagraph (D-15), then an amount equal to that addition modification.

If the taxpayer continues to own property through

the last day of the last tax year for which the taxpayer may claim a depreciation deduction for federal income tax purposes and for which the taxpayer was required in any taxable year to make an addition modification under subparagraph (D-15), then an amount equal to that addition modification.

The taxpayer is allowed to take the deduction

under this subparagraph only once with respect to any one piece of property.

This subparagraph (AA) is exempt from the

provisions of Section 250;

(BB) Any amount included in adjusted gross

income, other than salary, received by a driver in a ridesharing arrangement using a motor vehicle;

(CC) The amount of (i) any interest income (net

of the deductions allocable thereto) taken into account for the taxable year with respect to a transaction with a taxpayer that is required to make an addition modification with respect to such transaction under Section 203(a)(2)(D-17), 203(b)(2)(E-12), 203(c)(2)(G-12), or 203(d)(2)(D-7), but not to exceed the amount of that addition modification, and (ii) any income from intangible property (net of the deductions allocable thereto) taken into account for the taxable year with respect to a transaction with a taxpayer that is required to make an addition modification with respect to such transaction under Section 203(a)(2)(D-18), 203(b)(2)(E-13), 203(c)(2)(G-13), or 203(d)(2)(D-8), but not to exceed the amount of that addition modification. This subparagraph (CC) is exempt from the provisions of Section 250;

(DD) An amount equal to the interest income taken

into account for the taxable year (net of the deductions allocable thereto) with respect to transactions with (i) a foreign person who would be a member of the taxpayer's unitary business group but for the fact that the foreign person's business activity outside the United States is 80% or more of that person's total business activity and (ii) for taxable years ending on or after December 31, 2008, to a person who would be a member of the same unitary business group but for the fact that the person is prohibited under Section 1501(a)(27) from being included in the unitary business group because he or she is ordinarily required to apportion business income under different subsections of Section 304, but not to exceed the addition modification required to be made for the same taxable year under Section 203(a)(2)(D-17) for interest paid, accrued, or incurred, directly or indirectly, to the same person. This subparagraph (DD) is exempt from the provisions of Section 250;

(EE) An amount equal to the income from

intangible property taken into account for the taxable year (net of the deductions allocable thereto) with respect to transactions with (i) a foreign person who would be a member of the taxpayer's unitary business group but for the fact that the foreign person's business activity outside the United States is 80% or more of that person's total business activity and (ii) for taxable years ending on or after December 31, 2008, to a person who would be a member of the same unitary business group but for the fact that the person is prohibited under Section 1501(a)(27) from being included in the unitary business group because he or she is ordinarily required to apportion business income under different subsections of Section 304, but not to exceed the addition modification required to be made for the same taxable year under Section 203(a)(2)(D-18) for intangible expenses and costs paid, accrued, or incurred, directly or indirectly, to the same foreign person. This subparagraph (EE) is exempt from the provisions of Section 250;

(FF) An amount equal to any amount awarded to the

taxpayer during the taxable year by the Court of Claims under subsection (c) of Section 8 of the Court of Claims Act for time unjustly served in a State prison. This subparagraph (FF) is exempt from the provisions of Section 250; and

(GG) For taxable years ending on or after

December 31, 2011, in the case of a taxpayer who was required to add back any insurance premiums under Section 203(a)(2)(D-19), such taxpayer may elect to subtract that part of a reimbursement received from the insurance company equal to the amount of the expense or loss (including expenses incurred by the insurance company) that would have been taken into account as a deduction for federal income tax purposes if the expense or loss had been uninsured. If a taxpayer makes the election provided for by this subparagraph (GG), the insurer to which the premiums were paid must add back to income the amount subtracted by the taxpayer pursuant to this subparagraph (GG). This subparagraph (GG) is exempt from the provisions of Section 250.

(b) Corporations.
(1) In general. In the case of a corporation, base

income means an amount equal to the taxpayer's taxable income for the taxable year as modified by paragraph (2).

(2) Modifications. The taxable income referred to in

paragraph (1) shall be modified by adding thereto the sum of the following amounts:

(A) An amount equal to all amounts paid or

accrued to the taxpayer as interest and all distributions received from regulated investment companies during the taxable year to the extent excluded from gross income in the computation of taxable income;

(B) An amount equal to the amount of tax imposed

by this Act to the extent deducted from gross income in the computation of taxable income for the taxable year;

(C) In the case of a regulated investment

company, an amount equal to the excess of (i) the net long-term capital gain for the taxable year, over (ii) the amount of the capital gain dividends designated as such in accordance with Section 852(b)(3)(C) of the Internal Revenue Code and any amount designated under Section 852(b)(3)(D) of the Internal Revenue Code, attributable to the taxable year (this amendatory Act of 1995 (Public Act 89-89) is declarative of existing law and is not a new enactment);

(D) The amount of any net operating loss

deduction taken in arriving at taxable income, other than a net operating loss carried forward from a taxable year ending prior to December 31, 1986;

(E) For taxable years in which a net operating

loss carryback or carryforward from a taxable year ending prior to December 31, 1986 is an element of taxable income under paragraph (1) of subsection (e) or subparagraph (E) of paragraph (2) of subsection (e), the amount by which addition modifications other than those provided by this subparagraph (E) exceeded subtraction modifications in such earlier taxable year, with the following limitations applied in the order that they are listed:

(i) the addition modification relating to the

net operating loss carried back or forward to the taxable year from any taxable year ending prior to December 31, 1986 shall be reduced by the amount of addition modification under this subparagraph (E) which related to that net operating loss and which was taken into account in calculating the base income of an earlier taxable year, and

(ii) the addition modification relating to

the net operating loss carried back or forward to the taxable year from any taxable year ending prior to December 31, 1986 shall not exceed the amount of such carryback or carryforward;

For taxable years in which there is a net

operating loss carryback or carryforward from more than one other taxable year ending prior to December 31, 1986, the addition modification provided in this subparagraph (E) shall be the sum of the amounts computed independently under the preceding provisions of this subparagraph (E) for each such taxable year;

(E-5) For taxable years ending after December 31,

1997, an amount equal to any eligible remediation costs that the corporation deducted in computing adjusted gross income and for which the corporation claims a credit under subsection (l) of Section 201;

(E-10) For taxable years 2001 and thereafter, an

amount equal to the bonus depreciation deduction taken on the taxpayer's federal income tax return for the taxable year under subsection (k) of Section 168 of the Internal Revenue Code;

(E-11) If the taxpayer sells, transfers,

abandons, or otherwise disposes of property for which the taxpayer was required in any taxable year to make an addition modification under subparagraph (E-10), then an amount equal to the aggregate amount of the deductions taken in all taxable years under subparagraph (T) with respect to that property.

If the taxpayer continues to own property through

the last day of the last tax year for which the taxpayer may claim a depreciation deduction for federal income tax purposes and for which the taxpayer was allowed in any taxable year to make a subtraction modification under subparagraph (T), then an amount equal to that subtraction modification.

The taxpayer is required to make the addition

modification under this subparagraph only once with respect to any one piece of property;

(E-12) An amount equal to the amount otherwise

allowed as a deduction in computing base income for interest paid, accrued, or incurred, directly or indirectly, (i) for taxable years ending on or after December 31, 2004, to a foreign person who would be a member of the same unitary business group but for the fact the foreign person's business activity outside the United States is 80% or more of the foreign person's total business activity and (ii) for taxable years ending on or after December 31, 2008, to a person who would be a member of the same unitary business group but for the fact that the person is prohibited under Section 1501(a)(27) from being included in the unitary business group because he or she is ordinarily required to apportion business income under different subsections of Section 304. The addition modification required by this subparagraph shall be reduced to the extent that dividends were included in base income of the unitary group for the same taxable year and received by the taxpayer or by a member of the taxpayer's unitary business group (including amounts included in gross income pursuant to Sections 951 through 964 of the Internal Revenue Code and amounts included in gross income under Section 78 of the Internal Revenue Code) with respect to the stock of the same person to whom the interest was paid, accrued, or incurred.

This paragraph shall not apply to the following:
(i) an item of interest paid, accrued, or

incurred, directly or indirectly, to a person who is subject in a foreign country or state, other than a state which requires mandatory unitary reporting, to a tax on or measured by net income with respect to such interest; or

(ii) an item of interest paid, accrued, or

incurred, directly or indirectly, to a person if the taxpayer can establish, based on a preponderance of the evidence, both of the following:

(a) the person, during the same taxable

year, paid, accrued, or incurred, the interest to a person that is not a related member, and

(b) the transaction giving rise to the

interest expense between the taxpayer and the person did not have as a principal purpose the avoidance of Illinois income tax, and is paid pursuant to a contract or agreement that reflects an arm's-length interest rate and terms; or

(iii) the taxpayer can establish, based on

clear and convincing evidence, that the interest paid, accrued, or incurred relates to a contract or agreement entered into at arm's-length rates and terms and the principal purpose for the payment is not federal or Illinois tax avoidance; or

(iv) an item of interest paid, accrued, or

incurred, directly or indirectly, to a person if the taxpayer establishes by clear and convincing evidence that the adjustments are unreasonable; or if the taxpayer and the Director agree in writing to the application or use of an alternative method of apportionment under Section 304(f).

Nothing in this subsection shall preclude the

Director from making any other adjustment otherwise allowed under Section 404 of this Act for any tax year beginning after the effective date of this amendment provided such adjustment is made pursuant to regulation adopted by the Department and such regulations provide methods and standards by which the Department will utilize its authority under Section 404 of this Act;

(E-13) An amount equal to the amount of

intangible expenses and costs otherwise allowed as a deduction in computing base income, and that were paid, accrued, or incurred, directly or indirectly, (i) for taxable years ending on or after December 31, 2004, to a foreign person who would be a member of the same unitary business group but for the fact that the foreign person's business activity outside the United States is 80% or more of that person's total business activity and (ii) for taxable years ending on or after December 31, 2008, to a person who would be a member of the same unitary business group but for the fact that the person is prohibited under Section 1501(a)(27) from being included in the unitary business group because he or she is ordinarily required to apportion business income under different subsections of Section 304. The addition modification required by this subparagraph shall be reduced to the extent that dividends were included in base income of the unitary group for the same taxable year and received by the taxpayer or by a member of the taxpayer's unitary business group (including amounts included in gross income pursuant to Sections 951 through 964 of the Internal Revenue Code and amounts included in gross income under Section 78 of the Internal Revenue Code) with respect to the stock of the same person to whom the intangible expenses and costs were directly or indirectly paid, incurred, or accrued. The preceding sentence shall not apply to the extent that the same dividends caused a reduction to the addition modification required under Section 203(b)(2)(E-12) of this Act. As used in this subparagraph, the term "intangible expenses and costs" includes (1) expenses, losses, and costs for, or related to, the direct or indirect acquisition, use, maintenance or management, ownership, sale, exchange, or any other disposition of intangible property; (2) losses incurred, directly or indirectly, from factoring transactions or discounting transactions; (3) royalty, patent, technical, and copyright fees; (4) licensing fees; and (5) other similar expenses and costs. For purposes of this subparagraph, "intangible property" includes patents, patent applications, trade names, trademarks, service marks, copyrights, mask works, trade secrets, and similar types of intangible assets.

This paragraph shall not apply to the following:
(i) any item of intangible expenses

or costs paid, accrued, or incurred, directly or indirectly, from a transaction with a person who is subject in a foreign country or state, other than a state which requires mandatory unitary reporting, to a tax on or measured by net income with respect to such item; or

(ii) any item of intangible expense or

cost paid, accrued, or incurred, directly or indirectly, if the taxpayer can establish, based on a preponderance of the evidence, both of the following:

(a) the person during the same taxable

year paid, accrued, or incurred, the intangible expense or cost to a person that is not a related member, and

(b) the transaction giving rise to the

intangible expense or cost between the taxpayer and the person did not have as a principal purpose the avoidance of Illinois income tax, and is paid pursuant to a contract or agreement that reflects arm's-length terms; or

(iii) any item of intangible expense or

cost paid, accrued, or incurred, directly or indirectly, from a transaction with a person if the taxpayer establishes by clear and convincing evidence, that the adjustments are unreasonable; or if the taxpayer and the Director agree in writing to the application or use of an alternative method of apportionment under Section 304(f);

Nothing in this subsection shall preclude the

Director from making any other adjustment otherwise allowed under Section 404 of this Act for any tax year beginning after the effective date of this amendment provided such adjustment is made pursuant to regulation adopted by the Department and such regulations provide methods and standards by which the Department will utilize its authority under Section 404 of this Act;

(E-14) For taxable years ending on or after

December 31, 2008, an amount equal to the amount of insurance premium expenses and costs otherwise allowed as a deduction in computing base income, and that were paid, accrued, or incurred, directly or indirectly, to a person who would be a member of the same unitary business group but for the fact that the person is prohibited under Section 1501(a)(27) from being included in the unitary business group because he or she is ordinarily required to apportion business income under different subsections of Section 304. The addition modification required by this subparagraph shall be reduced to the extent that dividends were included in base income of the unitary group for the same taxable year and received by the taxpayer or by a member of the taxpayer's unitary business group (including amounts included in gross income under Sections 951 through 964 of the Internal Revenue Code and amounts included in gross income under Section 78 of the Internal Revenue Code) with respect to the stock of the same person to whom the premiums and costs were directly or indirectly paid, incurred, or accrued. The preceding sentence does not apply to the extent that the same dividends caused a reduction to the addition modification required under Section 203(b)(2)(E-12) or Section 203(b)(2)(E-13) of this Act;

(E-15) For taxable years beginning after December

31, 2008, any deduction for dividends paid by a captive real estate investment trust that is allowed to a real estate investment trust under Section 857(b)(2)(B) of the Internal Revenue Code for dividends paid;

(E-16) An amount equal to the credit allowable

to the taxpayer under Section 218(a) of this Act, determined without regard to Section 218(c) of this Act;

(E-17) For taxable years ending on or after

December 31, 2017, an amount equal to the deduction allowed under Section 199 of the Internal Revenue Code for the taxable year;

and by deducting from the total so obtained the sum of

the following amounts:

(F) An amount equal to the amount of any tax

imposed by this Act which was refunded to the taxpayer and included in such total for the taxable year;

(G) An amount equal to any amount included in

such total under Section 78 of the Internal Revenue Code;

(H) In the case of a regulated investment

company, an amount equal to the amount of exempt interest dividends as defined in subsection (b) (5) of Section 852 of the Internal Revenue Code, paid to shareholders for the taxable year;

(I) With the exception of any amounts subtracted

under subparagraph (J), an amount equal to the sum of all amounts disallowed as deductions by (i) Sections 171(a) (2), and 265(a)(2) and amounts disallowed as interest expense by Section 291(a)(3) of the Internal Revenue Code, and all amounts of expenses allocable to interest and disallowed as deductions by Section 265(a)(1) of the Internal Revenue Code; and (ii) for taxable years ending on or after August 13, 1999, Sections 171(a)(2), 265, 280C, 291(a)(3), and 832(b)(5)(B)(i) of the Internal Revenue Code, plus, for tax years ending on or after December 31, 2011, amounts disallowed as deductions by Section 45G(e)(3) of the Internal Revenue Code and, for taxable years ending on or after December 31, 2008, any amount included in gross income under Section 87 of the Internal Revenue Code and the policyholders' share of tax-exempt interest of a life insurance company under Section 807(a)(2)(B) of the Internal Revenue Code (in the case of a life insurance company with gross income from a decrease in reserves for the tax year) or Section 807(b)(1)(B) of the Internal Revenue Code (in the case of a life insurance company allowed a deduction for an increase in reserves for the tax year); the provisions of this subparagraph are exempt from the provisions of Section 250;

(J) An amount equal to all amounts included in

such total which are exempt from taxation by this State either by reason of its statutes or Constitution or by reason of the Constitution, treaties or statutes of the United States; provided that, in the case of any statute of this State that exempts income derived from bonds or other obligations from the tax imposed under this Act, the amount exempted shall be the interest net of bond premium amortization;

(K) An amount equal to those dividends included

in such total which were paid by a corporation which conducts business operations in a River Edge Redevelopment Zone or zones created under the River Edge Redevelopment Zone Act and conducts substantially all of its operations in a River Edge Redevelopment Zone or zones. This subparagraph (K) is exempt from the provisions of Section 250;

(L) An amount equal to those dividends included

in such total that were paid by a corporation that conducts business operations in a federally designated Foreign Trade Zone or Sub-Zone and that is designated a High Impact Business located in Illinois; provided that dividends eligible for the deduction provided in subparagraph (K) of paragraph 2 of this subsection shall not be eligible for the deduction provided under this subparagraph (L);

(M) For any taxpayer that is a financial

organization within the meaning of Section 304(c) of this Act, an amount included in such total as interest income from a loan or loans made by such taxpayer to a borrower, to the extent that such a loan is secured by property which is eligible for the River Edge Redevelopment Zone Investment Credit. To determine the portion of a loan or loans that is secured by property eligible for a Section 201(f) investment credit to the borrower, the entire principal amount of the loan or loans between the taxpayer and the borrower should be divided into the basis of the Section 201(f) investment credit property which secures the loan or loans, using for this purpose the original basis of such property on the date that it was placed in service in the River Edge Redevelopment Zone. The subtraction modification available to taxpayer in any year under this subsection shall be that portion of the total interest paid by the borrower with respect to such loan attributable to the eligible property as calculated under the previous sentence. This subparagraph (M) is exempt from the provisions of Section 250;

(M-1) For any taxpayer that is a financial

organization within the meaning of Section 304(c) of this Act, an amount included in such total as interest income from a loan or loans made by such taxpayer to a borrower, to the extent that such a loan is secured by property which is eligible for the High Impact Business Investment Credit. To determine the portion of a loan or loans that is secured by property eligible for a Section 201(h) investment credit to the borrower, the entire principal amount of the loan or loans between the taxpayer and the borrower should be divided into the basis of the Section 201(h) investment credit property which secures the loan or loans, using for this purpose the original basis of such property on the date that it was placed in service in a federally designated Foreign Trade Zone or Sub-Zone located in Illinois. No taxpayer that is eligible for the deduction provided in subparagraph (M) of paragraph (2) of this subsection shall be eligible for the deduction provided under this subparagraph (M-1). The subtraction modification available to taxpayers in any year under this subsection shall be that portion of the total interest paid by the borrower with respect to such loan attributable to the eligible property as calculated under the previous sentence;

(N) Two times any contribution made during the

taxable year to a designated zone organization to the extent that the contribution (i) qualifies as a charitable contribution under subsection (c) of Section 170 of the Internal Revenue Code and (ii) must, by its terms, be used for a project approved by the Department of Commerce and Economic Opportunity under Section 11 of the Illinois Enterprise Zone Act or under Section 10-10 of the River Edge Redevelopment Zone Act. This subparagraph (N) is exempt from the provisions of Section 250;

(O) An amount equal to: (i) 85% for taxable years

ending on or before December 31, 1992, or, a percentage equal to the percentage allowable under Section 243(a)(1) of the Internal Revenue Code of 1986 for taxable years ending after December 31, 1992, of the amount by which dividends included in taxable income and received from a corporation that is not created or organized under the laws of the United States or any state or political subdivision thereof, including, for taxable years ending on or after December 31, 1988, dividends received or deemed received or paid or deemed paid under Sections 951 through 965 of the Internal Revenue Code, exceed the amount of the modification provided under subparagraph (G) of paragraph (2) of this subsection (b) which is related to such dividends, and including, for taxable years ending on or after December 31, 2008, dividends received from a captive real estate investment trust; plus (ii) 100% of the amount by which dividends, included in taxable income and received, including, for taxable years ending on or after December 31, 1988, dividends received or deemed received or paid or deemed paid under Sections 951 through 964 of the Internal Revenue Code and including, for taxable years ending on or after December 31, 2008, dividends received from a captive real estate investment trust, from any such corporation specified in clause (i) that would but for the provisions of Section 1504 (b) (3) of the Internal Revenue Code be treated as a member of the affiliated group which includes the dividend recipient, exceed the amount of the modification provided under subparagraph (G) of paragraph (2) of this subsection (b) which is related to such dividends. This subparagraph (O) is exempt from the provisions of Section 250 of this Act;

(P) An amount equal to any contribution made to a

job training project established pursuant to the Tax Increment Allocation Redevelopment Act;

(Q) An amount equal to the amount of the

deduction used to compute the federal income tax credit for restoration of substantial amounts held under claim of right for the taxable year pursuant to Section 1341 of the Internal Revenue Code;

(R) On and after July 20, 1999, in the case of an

attorney-in-fact with respect to whom an interinsurer or a reciprocal insurer has made the election under Section 835 of the Internal Revenue Code, 26 U.S.C. 835, an amount equal to the excess, if any, of the amounts paid or incurred by that interinsurer or reciprocal insurer in the taxable year to the attorney-in-fact over the deduction allowed to that interinsurer or reciprocal insurer with respect to the attorney-in-fact under Section 835(b) of the Internal Revenue Code for the taxable year; the provisions of this subparagraph are exempt from the provisions of Section 250;

(S) For taxable years ending on or after December

31, 1997, in the case of a Subchapter S corporation, an amount equal to all amounts of income allocable to a shareholder subject to the Personal Property Tax Replacement Income Tax imposed by subsections (c) and (d) of Section 201 of this Act, including amounts allocable to organizations exempt from federal income tax by reason of Section 501(a) of the Internal Revenue Code. This subparagraph (S) is exempt from the provisions of Section 250;

(T) For taxable years 2001 and thereafter, for

the taxable year in which the bonus depreciation deduction is taken on the taxpayer's federal income tax return under subsection (k) of Section 168 of the Internal Revenue Code and for each applicable taxable year thereafter, an amount equal to "x", where:

(1) "y" equals the amount of the depreciation

deduction taken for the taxable year on the taxpayer's federal income tax return on property for which the bonus depreciation deduction was taken in any year under subsection (k) of Section 168 of the Internal Revenue Code, but not including the bonus depreciation deduction;

(2) for taxable years ending on or before

December 31, 2005, "x" equals "y" multiplied by 30 and then divided by 70 (or "y" multiplied by 0.429); and

(3) for taxable years ending after December

31, 2005:

(i) for property on which a bonus

depreciation deduction of 30% of the adjusted basis was taken, "x" equals "y" multiplied by 30 and then divided by 70 (or "y" multiplied by 0.429); and

(ii) for property on which a bonus

depreciation deduction of 50% of the adjusted basis was taken, "x" equals "y" multiplied by 1.0.

The aggregate amount deducted under this

subparagraph in all taxable years for any one piece of property may not exceed the amount of the bonus depreciation deduction taken on that property on the taxpayer's federal income tax return under subsection (k) of Section 168 of the Internal Revenue Code. This subparagraph (T) is exempt from the provisions of Section 250;

(U) If the taxpayer sells, transfers, abandons,

or otherwise disposes of property for which the taxpayer was required in any taxable year to make an addition modification under subparagraph (E-10), then an amount equal to that addition modification.

If the taxpayer continues to own property through

the last day of the last tax year for which the taxpayer may claim a depreciation deduction for federal income tax purposes and for which the taxpayer was required in any taxable year to make an addition modification under subparagraph (E-10), then an amount equal to that addition modification.

The taxpayer is allowed to take the deduction

under this subparagraph only once with respect to any one piece of property.

This subparagraph (U) is exempt from the

provisions of Section 250;

(V) The amount of: (i) any interest income (net

of the deductions allocable thereto) taken into account for the taxable year with respect to a transaction with a taxpayer that is required to make an addition modification with respect to such transaction under Section 203(a)(2)(D-17), 203(b)(2)(E-12), 203(c)(2)(G-12), or 203(d)(2)(D-7), but not to exceed the amount of such addition modification, (ii) any income from intangible property (net of the deductions allocable thereto) taken into account for the taxable year with respect to a transaction with a taxpayer that is required to make an addition modification with respect to such transaction under Section 203(a)(2)(D-18), 203(b)(2)(E-13), 203(c)(2)(G-13), or 203(d)(2)(D-8), but not to exceed the amount of such addition modification, and (iii) any insurance premium income (net of deductions allocable thereto) taken into account for the taxable year with respect to a transaction with a taxpayer that is required to make an addition modification with respect to such transaction under Section 203(a)(2)(D-19), Section 203(b)(2)(E-14), Section 203(c)(2)(G-14), or Section 203(d)(2)(D-9), but not to exceed the amount of that addition modification. This subparagraph (V) is exempt from the provisions of Section 250;

(W) An amount equal to the interest income taken

into account for the taxable year (net of the deductions allocable thereto) with respect to transactions with (i) a foreign person who would be a member of the taxpayer's unitary business group but for the fact that the foreign person's business activity outside the United States is 80% or more of that person's total business activity and (ii) for taxable years ending on or after December 31, 2008, to a person who would be a member of the same unitary business group but for the fact that the person is prohibited under Section 1501(a)(27) from being included in the unitary business group because he or she is ordinarily required to apportion business income under different subsections of Section 304, but not to exceed the addition modification required to be made for the same taxable year under Section 203(b)(2)(E-12) for interest paid, accrued, or incurred, directly or indirectly, to the same person. This subparagraph (W) is exempt from the provisions of Section 250;

(X) An amount equal to the income from intangible

property taken into account for the taxable year (net of the deductions allocable thereto) with respect to transactions with (i) a foreign person who would be a member of the taxpayer's unitary business group but for the fact that the foreign person's business activity outside the United States is 80% or more of that person's total business activity and (ii) for taxable years ending on or after December 31, 2008, to a person who would be a member of the same unitary business group but for the fact that the person is prohibited under Section 1501(a)(27) from being included in the unitary business group because he or she is ordinarily required to apportion business income under different subsections of Section 304, but not to exceed the addition modification required to be made for the same taxable year under Section 203(b)(2)(E-13) for intangible expenses and costs paid, accrued, or incurred, directly or indirectly, to the same foreign person. This subparagraph (X) is exempt from the provisions of Section 250;

(Y) For taxable years ending on or after December

31, 2011, in the case of a taxpayer who was required to add back any insurance premiums under Section 203(b)(2)(E-14), such taxpayer may elect to subtract that part of a reimbursement received from the insurance company equal to the amount of the expense or loss (including expenses incurred by the insurance company) that would have been taken into account as a deduction for federal income tax purposes if the expense or loss had been uninsured. If a taxpayer makes the election provided for by this subparagraph (Y), the insurer to which the premiums were paid must add back to income the amount subtracted by the taxpayer pursuant to this subparagraph (Y). This subparagraph (Y) is exempt from the provisions of Section 250; and

(Z) The difference between the nondeductible

controlled foreign corporation dividends under Section 965(e)(3) of the Internal Revenue Code over the taxable income of the taxpayer, computed without regard to Section 965(e)(2)(A) of the Internal Revenue Code, and without regard to any net operating loss deduction. This subparagraph (Z) is exempt from the provisions of Section 250.

(3) Special rule. For purposes of paragraph (2) (A),

"gross income" in the case of a life insurance company, for tax years ending on and after December 31, 1994, and prior to December 31, 2011, shall mean the gross investment income for the taxable year and, for tax years ending on or after December 31, 2011, shall mean all amounts included in life insurance gross income under Section 803(a)(3) of the Internal Revenue Code.

(c) Trusts and estates.
(1) In general. In the case of a trust or estate,

base income means an amount equal to the taxpayer's taxable income for the taxable year as modified by paragraph (2).

(2) Modifications. Subject to the provisions of

paragraph (3), the taxable income referred to in paragraph (1) shall be modified by adding thereto the sum of the following amounts:

(A) An amount equal to all amounts paid or

accrued to the taxpayer as interest or dividends during the taxable year to the extent excluded from gross income in the computation of taxable income;

(B) In the case of (i) an estate, $600; (ii) a

trust which, under its governing instrument, is required to distribute all of its income currently, $300; and (iii) any other trust, $100, but in each such case, only to the extent such amount was deducted in the computation of taxable income;

(C) An amount equal to the amount of tax imposed

by this Act to the extent deducted from gross income in the computation of taxable income for the taxable year;

(D) The amount of any net operating loss

deduction taken in arriving at taxable income, other than a net operating loss carried forward from a taxable year ending prior to December 31, 1986;

(E) For taxable years in which a net operating

loss carryback or carryforward from a taxable year ending prior to December 31, 1986 is an element of taxable income under paragraph (1) of subsection (e) or subparagraph (E) of paragraph (2) of subsection (e), the amount by which addition modifications other than those provided by this subparagraph (E) exceeded subtraction modifications in such taxable year, with the following limitations applied in the order that they are listed:

(i) the addition modification relating to the

net operating loss carried back or forward to the taxable year from any taxable year ending prior to December 31, 1986 shall be reduced by the amount of addition modification under this subparagraph (E) which related to that net operating loss and which was taken into account in calculating the base income of an earlier taxable year, and

(ii) the addition modification relating to

the net operating loss carried back or forward to the taxable year from any taxable year ending prior to December 31, 1986 shall not exceed the amount of such carryback or carryforward;

For taxable years in which there is a net

operating loss carryback or carryforward from more than one other taxable year ending prior to December 31, 1986, the addition modification provided in this subparagraph (E) shall be the sum of the amounts computed independently under the preceding provisions of this subparagraph (E) for each such taxable year;

(F) For taxable years ending on or after January

1, 1989, an amount equal to the tax deducted pursuant to Section 164 of the Internal Revenue Code if the trust or estate is claiming the same tax for purposes of the Illinois foreign tax credit under Section 601 of this Act;

(G) An amount equal to the amount of the capital

gain deduction allowable under the Internal Revenue Code, to the extent deducted from gross income in the computation of taxable income;

(G-5) For taxable years ending after December 31,

1997, an amount equal to any eligible remediation costs that the trust or estate deducted in computing adjusted gross income and for which the trust or estate claims a credit under subsection (l) of Section 201;

(G-10) For taxable years 2001 and thereafter, an

amount equal to the bonus depreciation deduction taken on the taxpayer's federal income tax return for the taxable year under subsection (k) of Section 168 of the Internal Revenue Code; and

(G-11) If the taxpayer sells, transfers,

abandons, or otherwise disposes of property for which the taxpayer was required in any taxable year to make an addition modification under subparagraph (G-10), then an amount equal to the aggregate amount of the deductions taken in all taxable years under subparagraph (R) with respect to that property.

If the taxpayer continues to own property through

the last day of the last tax year for which the taxpayer may claim a depreciation deduction for federal income tax purposes and for which the taxpayer was allowed in any taxable year to make a subtraction modification under subparagraph (R), then an amount equal to that subtraction modification.

The taxpayer is required to make the addition

modification under this subparagraph only once with respect to any one piece of property;

(G-12) An amount equal to the amount otherwise

allowed as a deduction in computing base income for interest paid, accrued, or incurred, directly or indirectly, (i) for taxable years ending on or after December 31, 2004, to a foreign person who would be a member of the same unitary business group but for the fact that the foreign person's business activity outside the United States is 80% or more of the foreign person's total business activity and (ii) for taxable years ending on or after December 31, 2008, to a person who would be a member of the same unitary business group but for the fact that the person is prohibited under Section 1501(a)(27) from being included in the unitary business group because he or she is ordinarily required to apportion business income under different subsections of Section 304. The addition modification required by this subparagraph shall be reduced to the extent that dividends were included in base income of the unitary group for the same taxable year and received by the taxpayer or by a member of the taxpayer's unitary business group (including amounts included in gross income pursuant to Sections 951 through 964 of the Internal Revenue Code and amounts included in gross income under Section 78 of the Internal Revenue Code) with respect to the stock of the same person to whom the interest was paid, accrued, or incurred.

This paragraph shall not apply to the following:
(i) an item of interest paid, accrued, or

incurred, directly or indirectly, to a person who is subject in a foreign country or state, other than a state which requires mandatory unitary reporting, to a tax on or measured by net income with respect to such interest; or

(ii) an item of interest paid, accrued, or

incurred, directly or indirectly, to a person if the taxpayer can establish, based on a preponderance of the evidence, both of the following:

(a) the person, during the same taxable

year, paid, accrued, or incurred, the interest to a person that is not a related member, and

(b) the transaction giving rise to the

interest expense between the taxpayer and the person did not have as a principal purpose the avoidance of Illinois income tax, and is paid pursuant to a contract or agreement that reflects an arm's-length interest rate and terms; or

(iii) the taxpayer can establish, based on

clear and convincing evidence, that the interest paid, accrued, or incurred relates to a contract or agreement entered into at arm's-length rates and terms and the principal purpose for the payment is not federal or Illinois tax avoidance; or

(iv) an item of interest paid, accrued, or

incurred, directly or indirectly, to a person if the taxpayer establishes by clear and convincing evidence that the adjustments are unreasonable; or if the taxpayer and the Director agree in writing to the application or use of an alternative method of apportionment under Section 304(f).

Nothing in this subsection shall preclude the

Director from making any other adjustment otherwise allowed under Section 404 of this Act for any tax year beginning after the effective date of this amendment provided such adjustment is made pursuant to regulation adopted by the Department and such regulations provide methods and standards by which the Department will utilize its authority under Section 404 of this Act;

(G-13) An amount equal to the amount of

intangible expenses and costs otherwise allowed as a deduction in computing base income, and that were paid, accrued, or incurred, directly or indirectly, (i) for taxable years ending on or after December 31, 2004, to a foreign person who would be a member of the same unitary business group but for the fact that the foreign person's business activity outside the United States is 80% or more of that person's total business activity and (ii) for taxable years ending on or after December 31, 2008, to a person who would be a member of the same unitary business group but for the fact that the person is prohibited under Section 1501(a)(27) from being included in the unitary business group because he or she is ordinarily required to apportion business income under different subsections of Section 304. The addition modification required by this subparagraph shall be reduced to the extent that dividends were included in base income of the unitary group for the same taxable year and received by the taxpayer or by a member of the taxpayer's unitary business group (including amounts included in gross income pursuant to Sections 951 through 964 of the Internal Revenue Code and amounts included in gross income under Section 78 of the Internal Revenue Code) with respect to the stock of the same person to whom the intangible expenses and costs were directly or indirectly paid, incurred, or accrued. The preceding sentence shall not apply to the extent that the same dividends caused a reduction to the addition modification required under Section 203(c)(2)(G-12) of this Act. As used in this subparagraph, the term "intangible expenses and costs" includes: (1) expenses, losses, and costs for or related to the direct or indirect acquisition, use, maintenance or management, ownership, sale, exchange, or any other disposition of intangible property; (2) losses incurred, directly or indirectly, from factoring transactions or discounting transactions; (3) royalty, patent, technical, and copyright fees; (4) licensing fees; and (5) other similar expenses and costs. For purposes of this subparagraph, "intangible property" includes patents, patent applications, trade names, trademarks, service marks, copyrights, mask works, trade secrets, and similar types of intangible assets.

This paragraph shall not apply to the following:
(i) any item of intangible expenses

or costs paid, accrued, or incurred, directly or indirectly, from a transaction with a person who is subject in a foreign country or state, other than a state which requires mandatory unitary reporting, to a tax on or measured by net income with respect to such item; or

(ii) any item of intangible expense or

cost paid, accrued, or incurred, directly or indirectly, if the taxpayer can establish, based on a preponderance of the evidence, both of the following:

(a) the person during the same taxable

year paid, accrued, or incurred, the intangible expense or cost to a person that is not a related member, and

(b) the transaction giving rise to the

intangible expense or cost between the taxpayer and the person did not have as a principal purpose the avoidance of Illinois income tax, and is paid pursuant to a contract or agreement that reflects arm's-length terms; or

(iii) any item of intangible expense or

cost paid, accrued, or incurred, directly or indirectly, from a transaction with a person if the taxpayer establishes by clear and convincing evidence, that the adjustments are unreasonable; or if the taxpayer and the Director agree in writing to the application or use of an alternative method of apportionment under Section 304(f);

Nothing in this subsection shall preclude the

Director from making any other adjustment otherwise allowed under Section 404 of this Act for any tax year beginning after the effective date of this amendment provided such adjustment is made pursuant to regulation adopted by the Department and such regulations provide methods and standards by which the Department will utilize its authority under Section 404 of this Act;

(G-14) For taxable years ending on or after

December 31, 2008, an amount equal to the amount of insurance premium expenses and costs otherwise allowed as a deduction in computing base income, and that were paid, accrued, or incurred, directly or indirectly, to a person who would be a member of the same unitary business group but for the fact that the person is prohibited under Section 1501(a)(27) from being included in the unitary business group because he or she is ordinarily required to apportion business income under different subsections of Section 304. The addition modification required by this subparagraph shall be reduced to the extent that dividends were included in base income of the unitary group for the same taxable year and received by the taxpayer or by a member of the taxpayer's unitary business group (including amounts included in gross income under Sections 951 through 964 of the Internal Revenue Code and amounts included in gross income under Section 78 of the Internal Revenue Code) with respect to the stock of the same person to whom the premiums and costs were directly or indirectly paid, incurred, or accrued. The preceding sentence does not apply to the extent that the same dividends caused a reduction to the addition modification required under Section 203(c)(2)(G-12) or Section 203(c)(2)(G-13) of this Act;

(G-15) An amount equal to the credit allowable

to the taxpayer under Section 218(a) of this Act, determined without regard to Section 218(c) of this Act;

(G-16) For taxable years ending on or after

December 31, 2017, an amount equal to the deduction allowed under Section 199 of the Internal Revenue Code for the taxable year;

and by deducting from the total so obtained the sum of

the following amounts:

(H) An amount equal to all amounts included in

such total pursuant to the provisions of Sections 402(a), 402(c), 403(a), 403(b), 406(a), 407(a) and 408 of the Internal Revenue Code or included in such total as distributions under the provisions of any retirement or disability plan for employees of any governmental agency or unit, or retirement payments to retired partners, which payments are excluded in computing net earnings from self employment by Section 1402 of the Internal Revenue Code and regulations adopted pursuant thereto;

(I) The valuation limitation amount;
(J) An amount equal to the amount of any tax

imposed by this Act which was refunded to the taxpayer and included in such total for the taxable year;

(K) An amount equal to all amounts included in

taxable income as modified by subparagraphs (A), (B), (C), (D), (E), (F) and (G) which are exempt from taxation by this State either by reason of its statutes or Constitution or by reason of the Constitution, treaties or statutes of the United States; provided that, in the case of any statute of this State that exempts income derived from bonds or other obligations from the tax imposed under this Act, the amount exempted shall be the interest net of bond premium amortization;

(L) With the exception of any amounts subtracted

under subparagraph (K), an amount equal to the sum of all amounts disallowed as deductions by (i) Sections 171(a) (2) and 265(a)(2) of the Internal Revenue Code, and all amounts of expenses allocable to interest and disallowed as deductions by Section 265(1) of the Internal Revenue Code; and (ii) for taxable years ending on or after August 13, 1999, Sections 171(a)(2), 265, 280C, and 832(b)(5)(B)(i) of the Internal Revenue Code, plus, (iii) for taxable years ending on or after December 31, 2011, Section 45G(e)(3) of the Internal Revenue Code and, for taxable years ending on or after December 31, 2008, any amount included in gross income under Section 87 of the Internal Revenue Code; the provisions of this subparagraph are exempt from the provisions of Section 250;

(M) An amount equal to those dividends included

in such total which were paid by a corporation which conducts business operations in a River Edge Redevelopment Zone or zones created under the River Edge Redevelopment Zone Act and conducts substantially all of its operations in a River Edge Redevelopment Zone or zones. This subparagraph (M) is exempt from the provisions of Section 250;

(N) An amount equal to any contribution made to a

job training project established pursuant to the Tax Increment Allocation Redevelopment Act;

(O) An amount equal to those dividends included

in such total that were paid by a corporation that conducts business operations in a federally designated Foreign Trade Zone or Sub-Zone and that is designated a High Impact Business located in Illinois; provided that dividends eligible for the deduction provided in subparagraph (M) of paragraph (2) of this subsection shall not be eligible for the deduction provided under this subparagraph (O);

(P) An amount equal to the amount of the

deduction used to compute the federal income tax credit for restoration of substantial amounts held under claim of right for the taxable year pursuant to Section 1341 of the Internal Revenue Code;

(Q) For taxable year 1999 and thereafter, an

amount equal to the amount of any (i) distributions, to the extent includible in gross income for federal income tax purposes, made to the taxpayer because of his or her status as a victim of persecution for racial or religious reasons by Nazi Germany or any other Axis regime or as an heir of the victim and (ii) items of income, to the extent includible in gross income for federal income tax purposes, attributable to, derived from or in any way related to assets stolen from, hidden from, or otherwise lost to a victim of persecution for racial or religious reasons by Nazi Germany or any other Axis regime immediately prior to, during, and immediately after World War II, including, but not limited to, interest on the proceeds receivable as insurance under policies issued to a victim of persecution for racial or religious reasons by Nazi Germany or any other Axis regime by European insurance companies immediately prior to and during World War II; provided, however, this subtraction from federal adjusted gross income does not apply to assets acquired with such assets or with the proceeds from the sale of such assets; provided, further, this paragraph shall only apply to a taxpayer who was the first recipient of such assets after their recovery and who is a victim of persecution for racial or religious reasons by Nazi Germany or any other Axis regime or as an heir of the victim. The amount of and the eligibility for any public assistance, benefit, or similar entitlement is not affected by the inclusion of items (i) and (ii) of this paragraph in gross income for federal income tax purposes. This paragraph is exempt from the provisions of Section 250;

(R) For taxable years 2001 and thereafter, for

the taxable year in which the bonus depreciation deduction is taken on the taxpayer's federal income tax return under subsection (k) of Section 168 of the Internal Revenue Code and for each applicable taxable year thereafter, an amount equal to "x", where:

(1) "y" equals the amount of the depreciation

deduction taken for the taxable year on the taxpayer's federal income tax return on property for which the bonus depreciation deduction was taken in any year under subsection (k) of Section 168 of the Internal Revenue Code, but not including the bonus depreciation deduction;

(2) for taxable years ending on or before

December 31, 2005, "x" equals "y" multiplied by 30 and then divided by 70 (or "y" multiplied by 0.429); and

(3) for taxable years ending after December

31, 2005:

(i) for property on which a bonus

depreciation deduction of 30% of the adjusted basis was taken, "x" equals "y" multiplied by 30 and then divided by 70 (or "y" multiplied by 0.429); and

(ii) for property on which a bonus

depreciation deduction of 50% of the adjusted basis was taken, "x" equals "y" multiplied by 1.0.

The aggregate amount deducted under this

subparagraph in all taxable years for any one piece of property may not exceed the amount of the bonus depreciation deduction taken on that property on the taxpayer's federal income tax return under subsection (k) of Section 168 of the Internal Revenue Code. This subparagraph (R) is exempt from the provisions of Section 250;

(S) If the taxpayer sells, transfers, abandons,

or otherwise disposes of property for which the taxpayer was required in any taxable year to make an addition modification under subparagraph (G-10), then an amount equal to that addition modification.

If the taxpayer continues to own property through

the last day of the last tax year for which the taxpayer may claim a depreciation deduction for federal income tax purposes and for which the taxpayer was required in any taxable year to make an addition modification under subparagraph (G-10), then an amount equal to that addition modification.

The taxpayer is allowed to take the deduction

under this subparagraph only once with respect to any one piece of property.

This subparagraph (S) is exempt from the

provisions of Section 250;

(T) The amount of (i) any interest income (net of

the deductions allocable thereto) taken into account for the taxable year with respect to a transaction with a taxpayer that is required to make an addition modification with respect to such transaction under Section 203(a)(2)(D-17), 203(b)(2)(E-12), 203(c)(2)(G-12), or 203(d)(2)(D-7), but not to exceed the amount of such addition modification and (ii) any income from intangible property (net of the deductions allocable thereto) taken into account for the taxable year with respect to a transaction with a taxpayer that is required to make an addition modification with respect to such transaction under Section 203(a)(2)(D-18), 203(b)(2)(E-13), 203(c)(2)(G-13), or 203(d)(2)(D-8), but not to exceed the amount of such addition modification. This subparagraph (T) is exempt from the provisions of Section 250;

(U) An amount equal to the interest income taken

into account for the taxable year (net of the deductions allocable thereto) with respect to transactions with (i) a foreign person who would be a member of the taxpayer's unitary business group but for the fact the foreign person's business activity outside the United States is 80% or more of that person's total business activity and (ii) for taxable years ending on or after December 31, 2008, to a person who would be a member of the same unitary business group but for the fact that the person is prohibited under Section 1501(a)(27) from being included in the unitary business group because he or she is ordinarily required to apportion business income under different subsections of Section 304, but not to exceed the addition modification required to be made for the same taxable year under Section 203(c)(2)(G-12) for interest paid, accrued, or incurred, directly or indirectly, to the same person. This subparagraph (U) is exempt from the provisions of Section 250;

(V) An amount equal to the income from intangible

property taken into account for the taxable year (net of the deductions allocable thereto) with respect to transactions with (i) a foreign person who would be a member of the taxpayer's unitary business group but for the fact that the foreign person's business activity outside the United States is 80% or more of that person's total business activity and (ii) for taxable years ending on or after December 31, 2008, to a person who would be a member of the same unitary business group but for the fact that the person is prohibited under Section 1501(a)(27) from being included in the unitary business group because he or she is ordinarily required to apportion business income under different subsections of Section 304, but not to exceed the addition modification required to be made for the same taxable year under Section 203(c)(2)(G-13) for intangible expenses and costs paid, accrued, or incurred, directly or indirectly, to the same foreign person. This subparagraph (V) is exempt from the provisions of Section 250;

(W) in the case of an estate, an amount equal to

all amounts included in such total pursuant to the provisions of Section 111 of the Internal Revenue Code as a recovery of items previously deducted by the decedent from adjusted gross income in the computation of taxable income. This subparagraph (W) is exempt from Section 250;

(X) an amount equal to the refund included in

such total of any tax deducted for federal income tax purposes, to the extent that deduction was added back under subparagraph (F). This subparagraph (X) is exempt from the provisions of Section 250; and

(Y) For taxable years ending on or after December

31, 2011, in the case of a taxpayer who was required to add back any insurance premiums under Section 203(c)(2)(G-14), such taxpayer may elect to subtract that part of a reimbursement received from the insurance company equal to the amount of the expense or loss (including expenses incurred by the insurance company) that would have been taken into account as a deduction for federal income tax purposes if the expense or loss had been uninsured. If a taxpayer makes the election provided for by this subparagraph (Y), the insurer to which the premiums were paid must add back to income the amount subtracted by the taxpayer pursuant to this subparagraph (Y). This subparagraph (Y) is exempt from the provisions of Section 250.

(3) Limitation. The amount of any modification

otherwise required under this subsection shall, under regulations prescribed by the Department, be adjusted by any amounts included therein which were properly paid, credited, or required to be distributed, or permanently set aside for charitable purposes pursuant to Internal Revenue Code Section 642(c) during the taxable year.

(d) Partnerships.
(1) In general. In the case of a partnership, base

income means an amount equal to the taxpayer's taxable income for the taxable year as modified by paragraph (2).

(2) Modifications. The taxable income referred to in

paragraph (1) shall be modified by adding thereto the sum of the following amounts:

(A) An amount equal to all amounts paid or

accrued to the taxpayer as interest or dividends during the taxable year to the extent excluded from gross income in the computation of taxable income;

(B) An amount equal to the amount of tax imposed

by this Act to the extent deducted from gross income for the taxable year;

(C) The amount of deductions allowed to the

partnership pursuant to Section 707 (c) of the Internal Revenue Code in calculating its taxable income;

(D) An amount equal to the amount of the capital

gain deduction allowable under the Internal Revenue Code, to the extent deducted from gross income in the computation of taxable income;

(D-5) For taxable years 2001 and thereafter, an

amount equal to the bonus depreciation deduction taken on the taxpayer's federal income tax return for the taxable year under subsection (k) of Section 168 of the Internal Revenue Code;

(D-6) If the taxpayer sells, transfers, abandons,

or otherwise disposes of property for which the taxpayer was required in any taxable year to make an addition modification under subparagraph (D-5), then an amount equal to the aggregate amount of the deductions taken in all taxable years under subparagraph (O) with respect to that property.

If the taxpayer continues to own property through

the last day of the last tax year for which the taxpayer may claim a depreciation deduction for federal income tax purposes and for which the taxpayer was allowed in any taxable year to make a subtraction modification under subparagraph (O), then an amount equal to that subtraction modification.

The taxpayer is required to make the addition

modification under this subparagraph only once with respect to any one piece of property;

(D-7) An amount equal to the amount otherwise

allowed as a deduction in computing base income for interest paid, accrued, or incurred, directly or indirectly, (i) for taxable years ending on or after December 31, 2004, to a foreign person who would be a member of the same unitary business group but for the fact the foreign person's business activity outside the United States is 80% or more of the foreign person's total business activity and (ii) for taxable years ending on or after December 31, 2008, to a person who would be a member of the same unitary business group but for the fact that the person is prohibited under Section 1501(a)(27) from being included in the unitary business group because he or she is ordinarily required to apportion business income under different subsections of Section 304. The addition modification required by this subparagraph shall be reduced to the extent that dividends were included in base income of the unitary group for the same taxable year and received by the taxpayer or by a member of the taxpayer's unitary business group (including amounts included in gross income pursuant to Sections 951 through 964 of the Internal Revenue Code and amounts included in gross income under Section 78 of the Internal Revenue Code) with respect to the stock of the same person to whom the interest was paid, accrued, or incurred.

This paragraph shall not apply to the following:
(i) an item of interest paid, accrued, or

incurred, directly or indirectly, to a person who is subject in a foreign country or state, other than a state which requires mandatory unitary reporting, to a tax on or measured by net income with respect to such interest; or

(ii) an item of interest paid, accrued, or

incurred, directly or indirectly, to a person if the taxpayer can establish, based on a preponderance of the evidence, both of the following:

(a) the person, during the same taxable

year, paid, accrued, or incurred, the interest to a person that is not a related member, and

(b) the transaction giving rise to the

interest expense between the taxpayer and the person did not have as a principal purpose the avoidance of Illinois income tax, and is paid pursuant to a contract or agreement that reflects an arm's-length interest rate and terms; or

(iii) the taxpayer can establish, based on

clear and convincing evidence, that the interest paid, accrued, or incurred relates to a contract or agreement entered into at arm's-length rates and terms and the principal purpose for the payment is not federal or Illinois tax avoidance; or

(iv) an item of interest paid, accrued, or

incurred, directly or indirectly, to a person if the taxpayer establishes by clear and convincing evidence that the adjustments are unreasonable; or if the taxpayer and the Director agree in writing to the application or use of an alternative method of apportionment under Section 304(f).

Nothing in this subsection shall preclude the

Director from making any other adjustment otherwise allowed under Section 404 of this Act for any tax year beginning after the effective date of this amendment provided such adjustment is made pursuant to regulation adopted by the Department and such regulations provide methods and standards by which the Department will utilize its authority under Section 404 of this Act; and

(D-8) An amount equal to the amount of intangible

expenses and costs otherwise allowed as a deduction in computing base income, and that were paid, accrued, or incurred, directly or indirectly, (i) for taxable years ending on or after December 31, 2004, to a foreign person who would be a member of the same unitary business group but for the fact that the foreign person's business activity outside the United States is 80% or more of that person's total business activity and (ii) for taxable years ending on or after December 31, 2008, to a person who would be a member of the same unitary business group but for the fact that the person is prohibited under Section 1501(a)(27) from being included in the unitary business group because he or she is ordinarily required to apportion business income under different subsections of Section 304. The addition modification required by this subparagraph shall be reduced to the extent that dividends were included in base income of the unitary group for the same taxable year and received by the taxpayer or by a member of the taxpayer's unitary business group (including amounts included in gross income pursuant to Sections 951 through 964 of the Internal Revenue Code and amounts included in gross income under Section 78 of the Internal Revenue Code) with respect to the stock of the same person to whom the intangible expenses and costs were directly or indirectly paid, incurred or accrued. The preceding sentence shall not apply to the extent that the same dividends caused a reduction to the addition modification required under Section 203(d)(2)(D-7) of this Act. As used in this subparagraph, the term "intangible expenses and costs" includes (1) expenses, losses, and costs for, or related to, the direct or indirect acquisition, use, maintenance or management, ownership, sale, exchange, or any other disposition of intangible property; (2) losses incurred, directly or indirectly, from factoring transactions or discounting transactions; (3) royalty, patent, technical, and copyright fees; (4) licensing fees; and (5) other similar expenses and costs. For purposes of this subparagraph, "intangible property" includes patents, patent applications, trade names, trademarks, service marks, copyrights, mask works, trade secrets, and similar types of intangible assets;

This paragraph shall not apply to the following:
(i) any item of intangible expenses

or costs paid, accrued, or incurred, directly or indirectly, from a transaction with a person who is subject in a foreign country or state, other than a state which requires mandatory unitary reporting, to a tax on or measured by net income with respect to such item; or

(ii) any item of intangible expense or

cost paid, accrued, or incurred, directly or indirectly, if the taxpayer can establish, based on a preponderance of the evidence, both of the following:

(a) the person during the same taxable

year paid, accrued, or incurred, the intangible expense or cost to a person that is not a related member, and

(b) the transaction giving rise to the

intangible expense or cost between the taxpayer and the person did not have as a principal purpose the avoidance of Illinois income tax, and is paid pursuant to a contract or agreement that reflects arm's-length terms; or

(iii) any item of intangible expense or

cost paid, accrued, or incurred, directly or indirectly, from a transaction with a person if the taxpayer establishes by clear and convincing evidence, that the adjustments are unreasonable; or if the taxpayer and the Director agree in writing to the application or use of an alternative method of apportionment under Section 304(f);

Nothing in this subsection shall preclude the

Director from making any other adjustment otherwise allowed under Section 404 of this Act for any tax year beginning after the effective date of this amendment provided such adjustment is made pursuant to regulation adopted by the Department and such regulations provide methods and standards by which the Department will utilize its authority under Section 404 of this Act;

(D-9) For taxable years ending on or after

December 31, 2008, an amount equal to the amount of insurance premium expenses and costs otherwise allowed as a deduction in computing base income, and that were paid, accrued, or incurred, directly or indirectly, to a person who would be a member of the same unitary business group but for the fact that the person is prohibited under Section 1501(a)(27) from being included in the unitary business group because he or she is ordinarily required to apportion business income under different subsections of Section 304. The addition modification required by this subparagraph shall be reduced to the extent that dividends were included in base income of the unitary group for the same taxable year and received by the taxpayer or by a member of the taxpayer's unitary business group (including amounts included in gross income under Sections 951 through 964 of the Internal Revenue Code and amounts included in gross income under Section 78 of the Internal Revenue Code) with respect to the stock of the same person to whom the premiums and costs were directly or indirectly paid, incurred, or accrued. The preceding sentence does not apply to the extent that the same dividends caused a reduction to the addition modification required under Section 203(d)(2)(D-7) or Section 203(d)(2)(D-8) of this Act;

(D-10) An amount equal to the credit allowable to

the taxpayer under Section 218(a) of this Act, determined without regard to Section 218(c) of this Act;

(D-11) For taxable years ending on or after

December 31, 2017, an amount equal to the deduction allowed under Section 199 of the Internal Revenue Code for the taxable year;

and by deducting from the total so obtained the following

amounts:

(E) The valuation limitation amount;
(F) An amount equal to the amount of any tax

imposed by this Act which was refunded to the taxpayer and included in such total for the taxable year;

(G) An amount equal to all amounts included in

taxable income as modified by subparagraphs (A), (B), (C) and (D) which are exempt from taxation by this State either by reason of its statutes or Constitution or by reason of the Constitution, treaties or statutes of the United States; provided that, in the case of any statute of this State that exempts income derived from bonds or other obligations from the tax imposed under this Act, the amount exempted shall be the interest net of bond premium amortization;

(H) Any income of the partnership which

constitutes personal service income as defined in Section 1348 (b) (1) of the Internal Revenue Code (as in effect December 31, 1981) or a reasonable allowance for compensation paid or accrued for services rendered by partners to the partnership, whichever is greater; this subparagraph (H) is exempt from the provisions of Section 250;

(I) An amount equal to all amounts of income

distributable to an entity subject to the Personal Property Tax Replacement Income Tax imposed by subsections (c) and (d) of Section 201 of this Act including amounts distributable to organizations exempt from federal income tax by reason of Section 501(a) of the Internal Revenue Code; this subparagraph (I) is exempt from the provisions of Section 250;

(J) With the exception of any amounts subtracted

under subparagraph (G), an amount equal to the sum of all amounts disallowed as deductions by (i) Sections 171(a) (2), and 265(2) of the Internal Revenue Code, and all amounts of expenses allocable to interest and disallowed as deductions by Section 265(1) of the Internal Revenue Code; and (ii) for taxable years ending on or after August 13, 1999, Sections 171(a)(2), 265, 280C, and 832(b)(5)(B)(i) of the Internal Revenue Code, plus, (iii) for taxable years ending on or after December 31, 2011, Section 45G(e)(3) of the Internal Revenue Code and, for taxable years ending on or after December 31, 2008, any amount included in gross income under Section 87 of the Internal Revenue Code; the provisions of this subparagraph are exempt from the provisions of Section 250;

(K) An amount equal to those dividends included

in such total which were paid by a corporation which conducts business operations in a River Edge Redevelopment Zone or zones created under the River Edge Redevelopment Zone Act and conducts substantially all of its operations from a River Edge Redevelopment Zone or zones. This subparagraph (K) is exempt from the provisions of Section 250;

(L) An amount equal to any contribution made to a

job training project established pursuant to the Real Property Tax Increment Allocation Redevelopment Act;

(M) An amount equal to those dividends included

in such total that were paid by a corporation that conducts business operations in a federally designated Foreign Trade Zone or Sub-Zone and that is designated a High Impact Business located in Illinois; provided that dividends eligible for the deduction provided in subparagraph (K) of paragraph (2) of this subsection shall not be eligible for the deduction provided under this subparagraph (M);

(N) An amount equal to the amount of the

deduction used to compute the federal income tax credit for restoration of substantial amounts held under claim of right for the taxable year pursuant to Section 1341 of the Internal Revenue Code;

(O) For taxable years 2001 and thereafter, for

the taxable year in which the bonus depreciation deduction is taken on the taxpayer's federal income tax return under subsection (k) of Section 168 of the Internal Revenue Code and for each applicable taxable year thereafter, an amount equal to "x", where:

(1) "y" equals the amount of the depreciation

deduction taken for the taxable year on the taxpayer's federal income tax return on property for which the bonus depreciation deduction was taken in any year under subsection (k) of Section 168 of the Internal Revenue Code, but not including the bonus depreciation deduction;

(2) for taxable years ending on or before

December 31, 2005, "x" equals "y" multiplied by 30 and then divided by 70 (or "y" multiplied by 0.429); and

(3) for taxable years ending after December

31, 2005:

(i) for property on which a bonus

depreciation deduction of 30% of the adjusted basis was taken, "x" equals "y" multiplied by 30 and then divided by 70 (or "y" multiplied by 0.429); and

(ii) for property on which a bonus

depreciation deduction of 50% of the adjusted basis was taken, "x" equals "y" multiplied by 1.0.

The aggregate amount deducted under this

subparagraph in all taxable years for any one piece of property may not exceed the amount of the bonus depreciation deduction taken on that property on the taxpayer's federal income tax return under subsection (k) of Section 168 of the Internal Revenue Code. This subparagraph (O) is exempt from the provisions of Section 250;

(P) If the taxpayer sells, transfers, abandons,

or otherwise disposes of property for which the taxpayer was required in any taxable year to make an addition modification under subparagraph (D-5), then an amount equal to that addition modification.

If the taxpayer continues to own property through

the last day of the last tax year for which the taxpayer may claim a depreciation deduction for federal income tax purposes and for which the taxpayer was required in any taxable year to make an addition modification under subparagraph (D-5), then an amount equal to that addition modification.

The taxpayer is allowed to take the deduction

under this subparagraph only once with respect to any one piece of property.

This subparagraph (P) is exempt from the

provisions of Section 250;

(Q) The amount of (i) any interest income (net of

the deductions allocable thereto) taken into account for the taxable year with respect to a transaction with a taxpayer that is required to make an addition modification with respect to such transaction under Section 203(a)(2)(D-17), 203(b)(2)(E-12), 203(c)(2)(G-12), or 203(d)(2)(D-7), but not to exceed the amount of such addition modification and (ii) any income from intangible property (net of the deductions allocable thereto) taken into account for the taxable year with respect to a transaction with a taxpayer that is required to make an addition modification with respect to such transaction under Section 203(a)(2)(D-18), 203(b)(2)(E-13), 203(c)(2)(G-13), or 203(d)(2)(D-8), but not to exceed the amount of such addition modification. This subparagraph (Q) is exempt from Section 250;

(R) An amount equal to the interest income taken

into account for the taxable year (net of the deductions allocable thereto) with respect to transactions with (i) a foreign person who would be a member of the taxpayer's unitary business group but for the fact that the foreign person's business activity outside the United States is 80% or more of that person's total business activity and (ii) for taxable years ending on or after December 31, 2008, to a person who would be a member of the same unitary business group but for the fact that the person is prohibited under Section 1501(a)(27) from being included in the unitary business group because he or she is ordinarily required to apportion business income under different subsections of Section 304, but not to exceed the addition modification required to be made for the same taxable year under Section 203(d)(2)(D-7) for interest paid, accrued, or incurred, directly or indirectly, to the same person. This subparagraph (R) is exempt from Section 250;

(S) An amount equal to the income from intangible

property taken into account for the taxable year (net of the deductions allocable thereto) with respect to transactions with (i) a foreign person who would be a member of the taxpayer's unitary business group but for the fact that the foreign person's business activity outside the United States is 80% or more of that person's total business activity and (ii) for taxable years ending on or after December 31, 2008, to a person who would be a member of the same unitary business group but for the fact that the person is prohibited under Section 1501(a)(27) from being included in the unitary business group because he or she is ordinarily required to apportion business income under different subsections of Section 304, but not to exceed the addition modification required to be made for the same taxable year under Section 203(d)(2)(D-8) for intangible expenses and costs paid, accrued, or incurred, directly or indirectly, to the same person. This subparagraph (S) is exempt from Section 250; and

(T) For taxable years ending on or after

December 31, 2011, in the case of a taxpayer who was required to add back any insurance premiums under Section 203(d)(2)(D-9), such taxpayer may elect to subtract that part of a reimbursement received from the insurance company equal to the amount of the expense or loss (including expenses incurred by the insurance company) that would have been taken into account as a deduction for federal income tax purposes if the expense or loss had been uninsured. If a taxpayer makes the election provided for by this subparagraph (T), the insurer to which the premiums were paid must add back to income the amount subtracted by the taxpayer pursuant to this subparagraph (T). This subparagraph (T) is exempt from the provisions of Section 250.

(e) Gross income; adjusted gross income; taxable income.
(1) In general. Subject to the provisions of

paragraph (2) and subsection (b) (3), for purposes of this Section and Section 803(e), a taxpayer's gross income, adjusted gross income, or taxable income for the taxable year shall mean the amount of gross income, adjusted gross income or taxable income properly reportable for federal income tax purposes for the taxable year under the provisions of the Internal Revenue Code. Taxable income may be less than zero. However, for taxable years ending on or after December 31, 1986, net operating loss carryforwards from taxable years ending prior to December 31, 1986, may not exceed the sum of federal taxable income for the taxable year before net operating loss deduction, plus the excess of addition modifications over subtraction modifications for the taxable year. For taxable years ending prior to December 31, 1986, taxable income may never be an amount in excess of the net operating loss for the taxable year as defined in subsections (c) and (d) of Section 172 of the Internal Revenue Code, provided that when taxable income of a corporation (other than a Subchapter S corporation), trust, or estate is less than zero and addition modifications, other than those provided by subparagraph (E) of paragraph (2) of subsection (b) for corporations or subparagraph (E) of paragraph (2) of subsection (c) for trusts and estates, exceed subtraction modifications, an addition modification must be made under those subparagraphs for any other taxable year to which the taxable income less than zero (net operating loss) is applied under Section 172 of the Internal Revenue Code or under subparagraph (E) of paragraph (2) of this subsection (e) applied in conjunction with Section 172 of the Internal Revenue Code.

(2) Special rule. For purposes of paragraph (1) of

this subsection, the taxable income properly reportable for federal income tax purposes shall mean:

(A) Certain life insurance companies. In the

case of a life insurance company subject to the tax imposed by Section 801 of the Internal Revenue Code, life insurance company taxable income, plus the amount of distribution from pre-1984 policyholder surplus accounts as calculated under Section 815a of the Internal Revenue Code;

(B) Certain other insurance companies. In the

case of mutual insurance companies subject to the tax imposed by Section 831 of the Internal Revenue Code, insurance company taxable income;

(C) Regulated investment companies. In the case

of a regulated investment company subject to the tax imposed by Section 852 of the Internal Revenue Code, investment company taxable income;

(D) Real estate investment trusts. In the case

of a real estate investment trust subject to the tax imposed by Section 857 of the Internal Revenue Code, real estate investment trust taxable income;

(E) Consolidated corporations. In the case of a

corporation which is a member of an affiliated group of corporations filing a consolidated income tax return for the taxable year for federal income tax purposes, taxable income determined as if such corporation had filed a separate return for federal income tax purposes for the taxable year and each preceding taxable year for which it was a member of an affiliated group. For purposes of this subparagraph, the taxpayer's separate taxable income shall be determined as if the election provided by Section 243(b) (2) of the Internal Revenue Code had been in effect for all such years;

(F) Cooperatives. In the case of a cooperative

corporation or association, the taxable income of such organization determined in accordance with the provisions of Section 1381 through 1388 of the Internal Revenue Code, but without regard to the prohibition against offsetting losses from patronage activities against income from nonpatronage activities; except that a cooperative corporation or association may make an election to follow its federal income tax treatment of patronage losses and nonpatronage losses. In the event such election is made, such losses shall be computed and carried over in a manner consistent with subsection (a) of Section 207 of this Act and apportioned by the apportionment factor reported by the cooperative on its Illinois income tax return filed for the taxable year in which the losses are incurred. The election shall be effective for all taxable years with original returns due on or after the date of the election. In addition, the cooperative may file an amended return or returns, as allowed under this Act, to provide that the election shall be effective for losses incurred or carried forward for taxable years occurring prior to the date of the election. Once made, the election may only be revoked upon approval of the Director. The Department shall adopt rules setting forth requirements for documenting the elections and any resulting Illinois net loss and the standards to be used by the Director in evaluating requests to revoke elections. Public Act 96-932 is declaratory of existing law;

(G) Subchapter S corporations. In the case of:

(i) a Subchapter S corporation for which there is in effect an election for the taxable year under Section 1362 of the Internal Revenue Code, the taxable income of such corporation determined in accordance with Section 1363(b) of the Internal Revenue Code, except that taxable income shall take into account those items which are required by Section 1363(b)(1) of the Internal Revenue Code to be separately stated; and (ii) a Subchapter S corporation for which there is in effect a federal election to opt out of the provisions of the Subchapter S Revision Act of 1982 and have applied instead the prior federal Subchapter S rules as in effect on July 1, 1982, the taxable income of such corporation determined in accordance with the federal Subchapter S rules as in effect on July 1, 1982; and

(H) Partnerships. In the case of a partnership,

taxable income determined in accordance with Section 703 of the Internal Revenue Code, except that taxable income shall take into account those items which are required by Section 703(a)(1) to be separately stated but which would be taken into account by an individual in calculating his taxable income.

(3) Recapture of business expenses on disposition of

asset or business. Notwithstanding any other law to the contrary, if in prior years income from an asset or business has been classified as business income and in a later year is demonstrated to be non-business income, then all expenses, without limitation, deducted in such later year and in the 2 immediately preceding taxable years related to that asset or business that generated the non-business income shall be added back and recaptured as business income in the year of the disposition of the asset or business. Such amount shall be apportioned to Illinois using the greater of the apportionment fraction computed for the business under Section 304 of this Act for the taxable year or the average of the apportionment fractions computed for the business under Section 304 of this Act for the taxable year and for the 2 immediately preceding taxable years.

(f) Valuation limitation amount.
(1) In general. The valuation limitation amount

referred to in subsections (a) (2) (G), (c) (2) (I) and (d)(2) (E) is an amount equal to:

(A) The sum of the pre-August 1, 1969

appreciation amounts (to the extent consisting of gain reportable under the provisions of Section 1245 or 1250 of the Internal Revenue Code) for all property in respect of which such gain was reported for the taxable year; plus

(B) The lesser of (i) the sum of the pre-August

1, 1969 appreciation amounts (to the extent consisting of capital gain) for all property in respect of which such gain was reported for federal income tax purposes for the taxable year, or (ii) the net capital gain for the taxable year, reduced in either case by any amount of such gain included in the amount determined under subsection (a) (2) (F) or (c) (2) (H).

(2) Pre-August 1, 1969 appreciation amount.
(A) If the fair market value of property referred

to in paragraph (1) was readily ascertainable on August 1, 1969, the pre-August 1, 1969 appreciation amount for such property is the lesser of (i) the excess of such fair market value over the taxpayer's basis (for determining gain) for such property on that date (determined under the Internal Revenue Code as in effect on that date), or (ii) the total gain realized and reportable for federal income tax purposes in respect of the sale, exchange or other disposition of such property.

(B) If the fair market value of property referred

to in paragraph (1) was not readily ascertainable on August 1, 1969, the pre-August 1, 1969 appreciation amount for such property is that amount which bears the same ratio to the total gain reported in respect of the property for federal income tax purposes for the taxable year, as the number of full calendar months in that part of the taxpayer's holding period for the property ending July 31, 1969 bears to the number of full calendar months in the taxpayer's entire holding period for the property.

(C) The Department shall prescribe such

regulations as may be necessary to carry out the purposes of this paragraph.

(g) Double deductions. Unless specifically provided otherwise, nothing in this Section shall permit the same item to be deducted more than once.

(h) Legislative intention. Except as expressly provided by this Section there shall be no modifications or limitations on the amounts of income, gain, loss or deduction taken into account in determining gross income, adjusted gross income or taxable income for federal income tax purposes for the taxable year, or in the amount of such items entering into the computation of base income and net income under this Act for such taxable year, whether in respect of property values as of August 1, 1969 or otherwise.
(Source: P.A. 100-22, eff. 7-6-17.)

(35 ILCS 5/204) (from Ch. 120, par. 2-204)
Sec. 204. Standard exemption.
(a) Allowance of exemption. In computing net income under this Act, there shall be allowed as an exemption the sum of the amounts determined under subsections (b), (c) and (d), multiplied by a fraction the numerator of which is the amount of the taxpayer's base income allocable to this State for the taxable year and the denominator of which is the taxpayer's total base income for the taxable year.
(b) Basic amount. For the purpose of subsection (a) of this Section, except as provided by subsection (a) of Section 205 and in this subsection, each taxpayer shall be allowed a basic amount of $1000, except that for corporations the basic amount shall be zero for tax years ending on or after December 31, 2003, and for individuals the basic amount shall be:
(1) for taxable years ending on or after December 31,

1998 and prior to December 31, 1999, $1,300;

(2) for taxable years ending on or after December 31,

1999 and prior to December 31, 2000, $1,650;

(3) for taxable years ending on or after December 31,

2000 and prior to December 31, 2012, $2,000;

(4) for taxable years ending on or after December 31,

2012 and prior to December 31, 2013, $2,050;

(5) for taxable years ending on or after December

31, 2013, $2,050 plus the cost-of-living adjustment under subsection (d-5).

For taxable years ending on or after December 31, 1992, a taxpayer whose Illinois base income exceeds the basic amount and who is claimed as a dependent on another person's tax return under the Internal Revenue Code shall not be allowed any basic amount under this subsection.
(c) Additional amount for individuals. In the case of an individual taxpayer, there shall be allowed for the purpose of subsection (a), in addition to the basic amount provided by subsection (b), an additional exemption equal to the basic amount for each exemption in excess of one allowable to such individual taxpayer for the taxable year under Section 151 of the Internal Revenue Code.
(d) Additional exemptions for an individual taxpayer and his or her spouse. In the case of an individual taxpayer and his or her spouse, he or she shall each be allowed additional exemptions as follows:
(1) Additional exemption for taxpayer or spouse 65

years of age or older.

(A) For taxpayer. An additional exemption of

$1,000 for the taxpayer if he or she has attained the age of 65 before the end of the taxable year.

(B) For spouse when a joint return is not filed.

An additional exemption of $1,000 for the spouse of the taxpayer if a joint return is not made by the taxpayer and his spouse, and if the spouse has attained the age of 65 before the end of such taxable year, and, for the calendar year in which the taxable year of the taxpayer begins, has no gross income and is not the dependent of another taxpayer.

(2) Additional exemption for blindness of taxpayer or

spouse.

(A) For taxpayer. An additional exemption of

$1,000 for the taxpayer if he or she is blind at the end of the taxable year.

(B) For spouse when a joint return is not filed.

An additional exemption of $1,000 for the spouse of the taxpayer if a separate return is made by the taxpayer, and if the spouse is blind and, for the calendar year in which the taxable year of the taxpayer begins, has no gross income and is not the dependent of another taxpayer. For purposes of this paragraph, the determination of whether the spouse is blind shall be made as of the end of the taxable year of the taxpayer; except that if the spouse dies during such taxable year such determination shall be made as of the time of such death.

(C) Blindness defined. For purposes of this

subsection, an individual is blind only if his or her central visual acuity does not exceed 20/200 in the better eye with correcting lenses, or if his or her visual acuity is greater than 20/200 but is accompanied by a limitation in the fields of vision such that the widest diameter of the visual fields subtends an angle no greater than 20 degrees.

(d-5) Cost-of-living adjustment. For purposes of item (5) of subsection (b), the cost-of-living adjustment for any calendar year and for taxable years ending prior to the end of the subsequent calendar year is equal to $2,050 times the percentage (if any) by which:
(1) the Consumer Price Index for the preceding

calendar year, exceeds

(2) the Consumer Price Index for the calendar year

2011.

The Consumer Price Index for any calendar year is the average of the Consumer Price Index as of the close of the 12-month period ending on August 31 of that calendar year.
The term "Consumer Price Index" means the last Consumer Price Index for All Urban Consumers published by the United States Department of Labor or any successor agency.
If any cost-of-living adjustment is not a multiple of $25, that adjustment shall be rounded to the next lowest multiple of $25.
(e) Cross reference. See Article 3 for the manner of determining base income allocable to this State.
(f) Application of Section 250. Section 250 does not apply to the amendments to this Section made by Public Act 90-613.
(g) Notwithstanding any other provision of law, for taxable years beginning on or after January 1, 2017, no taxpayer may claim an exemption under this Section if the taxpayer's adjusted gross income for the taxable year exceeds (i) $500,000, in the case of spouses filing a joint federal tax return or (ii) $250,000, in the case of all other taxpayers.
(Source: P.A. 100-22, eff. 7-6-17.)

(35 ILCS 5/205) (from Ch. 120, par. 2-205)
Sec. 205. Exempt organizations.
(a) Charitable, etc. organizations. The base income of an organization which is exempt from the federal income tax by reason of the Internal Revenue Code shall not be determined under section 203 of this Act, but shall be its unrelated business taxable income as determined under section 512 of the Internal Revenue Code, without any deduction for the tax imposed by this Act. The standard exemption provided by section 204 of this Act shall not be allowed in determining the net income of an organization to which this subsection applies.
(b) Partnerships. A partnership as such shall not be subject to the tax imposed by subsection 201 (a) and (b) of this Act, but shall be subject to the replacement tax imposed by subsection 201 (c) and (d) of this Act and shall compute its base income as described in subsection (d) of Section 203 of this Act. For taxable years ending on or after December 31, 2004, an investment partnership, as defined in Section 1501(a)(11.5) of this Act, shall not be subject to the tax imposed by subsections (c) and (d) of Section 201 of this Act. A partnership shall file such returns and other information at such time and in such manner as may be required under Article 5 of this Act. The partners in a partnership shall be liable for the replacement tax imposed by subsection 201 (c) and (d) of this Act on such partnership, to the extent such tax is not paid by the partnership, as provided under the laws of Illinois governing the liability of partners for the obligations of a partnership. Persons carrying on business as partners shall be liable for the tax imposed by subsection 201 (a) and (b) of this Act only in their separate or individual capacities.
(c) Subchapter S corporations. A Subchapter S corporation shall not be subject to the tax imposed by subsection 201 (a) and (b) of this Act but shall be subject to the replacement tax imposed by subsection 201 (c) and (d) of this Act and shall file such returns and other information at such time and in such manner as may be required under Article 5 of this Act.
(d) Combat zone, terrorist attack, and certain other deaths. An individual relieved from the federal income tax for any taxable year by reason of section 692 of the Internal Revenue Code shall not be subject to the tax imposed by this Act for such taxable year.
(e) Certain trusts. A common trust fund described in Section 584 of the Internal Revenue Code, and any other trust to the extent that the grantor is treated as the owner thereof under sections 671 through 678 of the Internal Revenue Code shall not be subject to the tax imposed by this Act.
(f) Certain business activities. A person not otherwise subject to the tax imposed by this Act shall not become subject to the tax imposed by this Act by reason of:
(1) that person's ownership of tangible personal

property located at the premises of a printer in this State with which the person has contracted for printing, or

(2) activities of the person's employees or agents

located solely at the premises of a printer and related to quality control, distribution, or printing services performed by a printer in the State with which the person has contracted for printing.

(g) A nonprofit risk organization that holds a certificate of authority under Article VIID of the Illinois Insurance Code is exempt from the tax imposed under this Act with respect to its activities or operations in furtherance of the powers conferred upon it under that Article VIID of the Illinois Insurance Code.
(Source: P.A. 97-507, eff. 8-23-11.)

(35 ILCS 5/206) (from Ch. 120, par. 2-206)
Sec. 206. Tax credits for coal research and coal utilization equipment.
(a) Until January 1, 2005, each corporation subject to this Act shall be entitled to a credit against the tax imposed by subsections (a) and (b) of Section 201 in an amount equal to 20% of the amount donated to the Illinois Center for Research on Sulfur in Coal.
(b) Until January 1, 2005, each corporation subject to this Act shall be entitled to a credit against the tax imposed by subsections (a) and (b) of Section 201 in an amount equal to 5% of the amount spent during the taxable year by the corporation on equipment purchased for the purpose of maintaining or increasing the use of Illinois coal at any Illinois facility owned, leased or operated by the corporation. Such equipment shall be limited to direct coal combustion equipment and pollution control equipment necessary thereto. For purposes of this credit, the amount spent on qualifying equipment shall be defined as the basis of the equipment used to compute the depreciation deduction for federal income tax purposes.
For tax years ending on or after December 31, 1987, the credit shall be allowed for the tax year in which the amount is donated or the equipment purchased is placed in service, or, if the amount of the credit exceeds the tax liability for that year, whether it exceeds the original liability or the liability as later amended, such excess may be carried forward and applied to the tax liability of the 5 taxable years following the excess credit years. The credit shall be applied to the earliest year for which there is a liability. If there is credit from more than one tax year that is available to offset a liability, earlier credit shall be applied first.
(Source: P.A. 88-599, eff. 9-1-94.)

(35 ILCS 5/207) (from Ch. 120, par. 2-207)
Sec. 207. Net Losses.
(a) If after applying all of the (i) modifications provided for in paragraph (2) of Section 203(b), paragraph (2) of Section 203(c) and paragraph (2) of Section 203(d) and (ii) the allocation and apportionment provisions of Article 3 of this Act and subsection (c) of this Section, the taxpayer's net income results in a loss;
(1) for any taxable year ending prior to December 31,

1999, such loss shall be allowed as a carryover or carryback deduction in the manner allowed under Section 172 of the Internal Revenue Code;

(2) for any taxable year ending on or after December

31, 1999 and prior to December 31, 2003, such loss shall be allowed as a carryback to each of the 2 taxable years preceding the taxable year of such loss and shall be a net operating loss carryover to each of the 20 taxable years following the taxable year of such loss; and

(3) for any taxable year ending on or after December

31, 2003, such loss shall be allowed as a net operating loss carryover to each of the 12 taxable years following the taxable year of such loss, except as provided in subsection (d).

(a-5) Election to relinquish carryback and order of application of losses.
(A) For losses incurred in tax years ending prior

to December 31, 2003, the taxpayer may elect to relinquish the entire carryback period with respect to such loss. Such election shall be made in the form and manner prescribed by the Department and shall be made by the due date (including extensions of time) for filing the taxpayer's return for the taxable year in which such loss is incurred, and such election, once made, shall be irrevocable.

(B) The entire amount of such loss shall be

carried to the earliest taxable year to which such loss may be carried. The amount of such loss which shall be carried to each of the other taxable years shall be the excess, if any, of the amount of such loss over the sum of the deductions for carryback or carryover of such loss allowable for each of the prior taxable years to which such loss may be carried.

(b) Any loss determined under subsection (a) of this Section must be carried back or carried forward in the same manner for purposes of subsections (a) and (b) of Section 201 of this Act as for purposes of subsections (c) and (d) of Section 201 of this Act.
(c) Notwithstanding any other provision of this Act, for each taxable year ending on or after December 31, 2008, for purposes of computing the loss for the taxable year under subsection (a) of this Section and the deduction taken into account for the taxable year for a net operating loss carryover under paragraphs (1), (2), and (3) of subsection (a) of this Section, the loss and net operating loss carryover shall be reduced in an amount equal to the reduction to the net operating loss and net operating loss carryover to the taxable year, respectively, required under Section 108(b)(2)(A) of the Internal Revenue Code, multiplied by a fraction, the numerator of which is the amount of discharge of indebtedness income that is excluded from gross income for the taxable year (but only if the taxable year ends on or after December 31, 2008) under Section 108(a) of the Internal Revenue Code and that would have been allocated and apportioned to this State under Article 3 of this Act but for that exclusion, and the denominator of which is the total amount of discharge of indebtedness income excluded from gross income under Section 108(a) of the Internal Revenue Code for the taxable year. The reduction required under this subsection (c) shall be made after the determination of Illinois net income for the taxable year in which the indebtedness is discharged.
(d) In the case of a corporation (other than a Subchapter S corporation), no carryover deduction shall be allowed under this Section for any taxable year ending after December 31, 2010 and prior to December 31, 2012, and no carryover deduction shall exceed $100,000 for any taxable year ending on or after December 31, 2012 and prior to December 31, 2014; provided that, for purposes of determining the taxable years to which a net loss may be carried under subsection (a) of this Section, no taxable year for which a deduction is disallowed under this subsection, or for which the deduction would exceed $100,000 if not for this subsection, shall be counted.
(e) In the case of a residual interest holder in a real estate mortgage investment conduit subject to Section 860E of the Internal Revenue Code, the net loss in subsection (a) shall be equal to:
(1) the amount computed under subsection (a),

without regard to this subsection (e), or if that amount is positive, zero;

(2) minus an amount equal to the amount computed

under subsection (a), without regard to this subsection (e), minus the amount that would be computed under subsection (a) if the taxpayer's federal taxable income were computed without regard to Section 860E of the Internal Revenue Code and without regard to this subsection (e).

The modification in this subsection (e) is exempt from the provisions of Section 250.
(Source: P.A. 96-1496, eff. 1-13-11; 97-507, eff. 8-23-11; 97-636, eff. 6-1-12.)

(35 ILCS 5/208) (from Ch. 120, par. 2-208)
Sec. 208. Tax credit for residential real property taxes. Beginning with tax years ending on or after December 31, 1991, every individual taxpayer shall be entitled to a tax credit equal to 5% of real property taxes paid by such taxpayer during the taxable year on the principal residence of the taxpayer. In the case of multi-unit or multi-use structures and farm dwellings, the taxes on the taxpayer's principal residence shall be that portion of the total taxes which is attributable to such principal residence. Notwithstanding any other provision of law, for taxable years beginning on or after January 1, 2017, no taxpayer may claim a credit under this Section if the taxpayer's adjusted gross income for the taxable year exceeds (i) $500,000, in the case of spouses filing a joint federal tax return, or (ii) $250,000, in the case of all other taxpayers.
(Source: P.A. 100-22, eff. 7-6-17.)

(35 ILCS 5/208.1)
Sec. 208.1. Homeowners' Tax Relief rebate.
(a) The Department shall pay a rebate to taxpayers in the amount of the Illinois income tax credit allowed under Section 208 with respect to the taxpayer's 1999 Illinois income tax return for residential real property taxes paid on the principal residence of the taxpayer. The rebate shall not, however, exceed $300 per principal residence. The rebate shall be paid to all eligible taxpayers who have filed a 1999 Illinois income tax return on or before October 17, 2000.
(b) Before June 30, 2000, the Comptroller shall order transferred and the Treasurer shall transfer $280,000,000 from the Tobacco Settlement Recovery Fund to the Homeowners' Tax Relief Fund, a special fund in the State Treasury. Subject to appropriation, the Department shall make the rebate payments out of the Homeowners' Tax Relief Fund.
(c) The Department shall certify the names of the taxpayers whose returns were filed on or before July 17, 2000 and the rebate amounts to the Comptroller by August 15, 2000. The Comptroller shall mail the rebate warrants to these taxpayers by October 17, 2000.
(d) The Department shall certify the names of the taxpayers whose returns were filed after July 17, 2000 and on or before October 17, 2000 and the rebate amounts to the Comptroller by November 17, 2000. The Comptroller shall mail the rebate warrants to these taxpayers by December 15, 2000.
(e) Any unencumbered amount in the Homeowners' Tax Relief Fund on January 1, 2001 shall be transferred to the Budget Stabilization Fund, a special fund in the State Treasury, and any amount remaining in the Homeowners' Tax Relief Fund on July 1, 2001 shall be transferred to the Budget Stabilization Fund.
(Source: P.A. 91-703, eff. 5-16-00.)

(35 ILCS 5/209)
Sec. 209. Tax Credit for "TECH-PREP" youth vocational programs.
(a) Beginning with tax years ending on or after June 30, 1995, every taxpayer who is primarily engaged in manufacturing is allowed a credit against the tax imposed by subsections (a) and (b) of Section 201 in an amount equal to 20% of the taxpayer's direct payroll expenditures for which a credit has not already been claimed under subsection (j) of Section 201 of this Act, in the tax year for which the credit is claimed, for cooperative secondary school youth vocational programs in Illinois which are certified as qualifying TECH-PREP programs by the State Board of Education because the programs prepare students to be technically skilled workers and meet the performance standards of business and industry and the admission standards of higher education. The credit may also be claimed for personal services rendered to the taxpayer by a TECH-PREP student or instructor (i) which would be subject to the provisions of Article 7 of this Act if the student or instructor was an employee of the taxpayer and (ii) for which no credit under this Section is claimed by another taxpayer.
(b) If the amount of the credit exceeds the tax liability for the year, the excess may be carried forward and applied to the tax liability of the 2 taxable years following the excess credit year. The credit shall be applied to the earliest year for which there is a tax liability. If there are credits from more than one tax year that are available to offset a liability, the earlier credit shall be applied first.
(c) A taxpayer claiming the credit provided by this Section shall maintain and record such information regarding its participation in a qualifying TECH-PREP program as the Department may require by regulation. When claiming the credit provided by this Section, the taxpayer shall provide such information regarding the taxpayer's participation in a qualifying TECH-PREP program as the Department of Revenue may require by regulation.
(d) This Section does not apply to those programs with national standards that have been or in the future are approved by the U.S. Department of Labor, Bureau of Apprenticeship Training or any federal agency succeeding to the responsibilities of that Bureau.
(Source: P.A. 92-846, eff. 8-23-02.)

(35 ILCS 5/210)
Sec. 210. Dependent care assistance program tax credit.
(a) Beginning with tax years ending on or after June 30, 1995, each taxpayer who is primarily engaged in manufacturing is entitled to a credit against the tax imposed by subsections (a) and (b) of Section 201 in an amount equal to 5% of the amount of expenditures by the taxpayer in the tax year for which the credit is claimed, reported pursuant to Section 129(d)(7) of the Internal Revenue Code, to provide in the Illinois premises of the taxpayer's workplace an on-site facility dependent care assistance program under Section 129 of the Internal Revenue Code.
(b) If the amount of credit exceeds the tax liability for the year, the excess may be carried forward and applied to the tax liability of the 2 taxable years following the excess credit year. The credit shall be applied to the earliest year for which there is a tax liability. If there are credits from more than one tax year that are available to offset a liability, the earlier credit shall be applied first.
(c) A taxpayer claiming the credit provided by this Section shall maintain and record such information as the Department may require by regulation regarding the dependent care assistance program for which credit is claimed. When claiming the credit provided by this Section, the taxpayer shall provide such information regarding the taxpayer's provision of a dependent care assistance program under Section 129 of the Internal Revenue Code.
(Source: P.A. 88-505.)

(35 ILCS 5/210.5)
Sec. 210.5. Tax credit for employee child care.
(a) Each corporate taxpayer is entitled to a credit against the tax imposed by subsections (a) and (b) of Section 201 in an amount equal to (i) for taxable years ending on or after December 31, 2000 and on or before December 31, 2004 and for taxable years ending on or after December 31, 2007, 30% of the start-up costs expended by the corporate taxpayer to provide a child care facility for the children of its employees and (ii) for taxable years ending on or after December 31, 2000, 5% of the annual amount paid by the corporate taxpayer in providing the child care facility for the children of its employees. The provisions of Section 250 do not apply to the credits allowed under this Section. If the 5% credit authorized under item (ii) of this subsection is claimed, the 5% credit authorized under Section 210 cannot also be claimed.
To receive the tax credit under this Section a corporate taxpayer may either independently provide and operate a child care facility for the children of its employees or it may join in a partnership with one or more other corporations to jointly provide and operate a child care facility for the children of employees of the corporations in the partnership.
(b) The tax credit may not reduce the taxpayer's liability to less than zero. If the amount of the tax credit exceeds the tax liability for the year, the excess may be carried forward and applied to the tax liability of the 5 taxable years following the excess credit year. The credit must be applied to the earliest year for which there is a tax liability. If there are credits from more than one tax year that are available to offset a liability, then the earlier credit must be applied first.
(c) As used in this Section, "start-up costs" means planning, site-preparation, construction, renovation, or acquisition of a child care facility. As used in this Section, "child care facility" is limited to a child care facility located in Illinois.
(d) A corporate taxpayer claiming the credit provided by this Section shall maintain and record such information as the Department may require by rule regarding the child care facility for which the credit is claimed.
(Source: P.A. 95-648, eff. 10-11-07.)

(35 ILCS 5/211)
Sec. 211. Economic Development for a Growing Economy Tax Credit. For tax years beginning on or after January 1, 1999, a Taxpayer who has entered into an Agreement under the Economic Development for a Growing Economy Tax Credit Act is entitled to a credit against the taxes imposed under subsections (a) and (b) of Section 201 of this Act in an amount to be determined in the Agreement. If the Taxpayer is a partnership or Subchapter S corporation, the credit shall be allowed to the partners or shareholders in accordance with the determination of income and distributive share of income under Sections 702 and 704 and subchapter S of the Internal Revenue Code. The Department, in cooperation with the Department of Commerce and Economic Opportunity, shall prescribe rules to enforce and administer the provisions of this Section. This Section is exempt from the provisions of Section 250 of this Act.
The credit shall be subject to the conditions set forth in the Agreement and the following limitations:
(1) The tax credit shall not exceed the Incremental

Income Tax (as defined in Section 5-5 of the Economic Development for a Growing Economy Tax Credit Act) with respect to the project.

(2) The amount of the credit allowed during the tax

year plus the sum of all amounts allowed in prior years shall not exceed 100% of the aggregate amount expended by the Taxpayer during all prior tax years on approved costs defined by Agreement.

(3) The amount of the credit shall be determined on

an annual basis. Except as applied in a carryover year pursuant to Section 211(4) of this Act, the credit may not be applied against any State income tax liability in more than 10 taxable years; provided, however, that (i) an eligible business certified by the Department of Commerce and Economic Opportunity under the Corporate Headquarters Relocation Act may not apply the credit against any of its State income tax liability in more than 15 taxable years and (ii) credits allowed to that eligible business are subject to the conditions and requirements set forth in Sections 5-35 and 5-45 of the Economic Development for a Growing Economy Tax Credit Act.

(4) The credit may not exceed the amount of taxes

imposed pursuant to subsections (a) and (b) of Section 201 of this Act. Any credit that is unused in the year the credit is computed may be carried forward and applied to the tax liability of the 5 taxable years following the excess credit year. The credit shall be applied to the earliest year for which there is a tax liability. If there are credits from more than one tax year that are available to offset a liability, the earlier credit shall be applied first.

(5) No credit shall be allowed with respect to any

Agreement for any taxable year ending after the Noncompliance Date. Upon receiving notification by the Department of Commerce and Economic Opportunity of the noncompliance of a Taxpayer with an Agreement, the Department shall notify the Taxpayer that no credit is allowed with respect to that Agreement for any taxable year ending after the Noncompliance Date, as stated in such notification. If any credit has been allowed with respect to an Agreement for a taxable year ending after the Noncompliance Date for that Agreement, any refund paid to the Taxpayer for that taxable year shall, to the extent of that credit allowed, be an erroneous refund within the meaning of Section 912 of this Act.

(6) For purposes of this Section, the terms

"Agreement", "Incremental Income Tax", and "Noncompliance Date" have the same meaning as when used in the Economic Development for a Growing Economy Tax Credit Act.

(Source: P.A. 94-793, eff. 5-19-06.)

(35 ILCS 5/212)
Sec. 212. Earned income tax credit.
(a) With respect to the federal earned income tax credit allowed for the taxable year under Section 32 of the federal Internal Revenue Code, 26 U.S.C. 32, each individual taxpayer is entitled to a credit against the tax imposed by subsections (a) and (b) of Section 201 in an amount equal to (i) 5% of the federal tax credit for each taxable year beginning on or after January 1, 2000 and ending prior to December 31, 2012, (ii) 7.5% of the federal tax credit for each taxable year beginning on or after January 1, 2012 and ending prior to December 31, 2013, (iii) 10% of the federal tax credit for each taxable year beginning on or after January 1, 2013 and beginning prior to January 1, 2017, (iv) 14% of the federal tax credit for each taxable year beginning on or after January 1, 2017 and beginning prior to January 1, 2018, and (v) 18% of the federal tax credit for each taxable year beginning on or after January 1, 2018.
For a non-resident or part-year resident, the amount of the credit under this Section shall be in proportion to the amount of income attributable to this State.
(b) For taxable years beginning before January 1, 2003, in no event shall a credit under this Section reduce the taxpayer's liability to less than zero. For each taxable year beginning on or after January 1, 2003, if the amount of the credit exceeds the income tax liability for the applicable tax year, then the excess credit shall be refunded to the taxpayer. The amount of a refund shall not be included in the taxpayer's income or resources for the purposes of determining eligibility or benefit level in any means-tested benefit program administered by a governmental entity unless required by federal law.
(c) This Section is exempt from the provisions of Section 250.
(Source: P.A. 100-22, eff. 7-6-17.)

(35 ILCS 5/213)
Sec. 213. Film production services credit. For tax years beginning on or after January 1, 2004, a taxpayer who has been awarded a tax credit under the Film Production Services Tax Credit Act or under the Film Production Services Tax Credit Act of 2008 is entitled to a credit against the taxes imposed under subsections (a) and (b) of Section 201 of this Act in an amount determined by the Department of Commerce and Economic Opportunity under those Acts. If the taxpayer is a partnership or Subchapter S corporation, the credit is allowed to the partners or shareholders in accordance with the determination of income and distributive share of income under Sections 702 and 704 and Subchapter S of the Internal Revenue Code.
A transfer of this credit may be made by the taxpayer earning the credit within one year after the credit is awarded in accordance with rules adopted by the Department of Commerce and Economic Opportunity.
The Department, in cooperation with the Department of Commerce and Economic Opportunity, must prescribe rules to enforce and administer the provisions of this Section. This Section is exempt from the provisions of Section 250 of this Act.
The credit may not be carried back. If the amount of the credit exceeds the tax liability for the year, the excess may be carried forward and applied to the tax liability of the 5 taxable years following the excess credit year. The credit shall be applied to the earliest year for which there is a tax liability. If there are credits from more than one tax year that are available to offset a liability, the earlier credit shall be applied first. In no event shall a credit under this Section reduce the taxpayer's liability to less than zero.
(Source: P.A. 94-171, eff. 7-11-05; 95-720, eff. 5-27-08.)

(35 ILCS 5/214)
Sec. 214. Tax credit for affordable housing donations.
(a) Beginning with taxable years ending on or after December 31, 2001 and until the taxable year ending on December 31, 2021, a taxpayer who makes a donation under Section 7.28 of the Illinois Housing Development Act is entitled to a credit against the tax imposed by subsections (a) and (b) of Section 201 in an amount equal to 50% of the value of the donation. Partners, shareholders of subchapter S corporations, and owners of limited liability companies (if the limited liability company is treated as a partnership for purposes of federal and State income taxation) are entitled to a credit under this Section to be determined in accordance with the determination of income and distributive share of income under Sections 702 and 703 and subchapter S of the Internal Revenue Code. Persons or entities not subject to the tax imposed by subsections (a) and (b) of Section 201 and who make a donation under Section 7.28 of the Illinois Housing Development Act are entitled to a credit as described in this subsection and may transfer that credit as described in subsection (c).
(b) If the amount of the credit exceeds the tax liability for the year, the excess may be carried forward and applied to the tax liability of the 5 taxable years following the excess credit year. The tax credit shall be applied to the earliest year for which there is a tax liability. If there are credits for more than one year that are available to offset a liability, the earlier credit shall be applied first.
(c) The transfer of the tax credit allowed under this Section may be made (i) to the purchaser of land that has been designated solely for affordable housing projects in accordance with the Illinois Housing Development Act or (ii) to another donor who has also made a donation in accordance with Section 7.28 of the Illinois Housing Development Act.
(d) A taxpayer claiming the credit provided by this Section must maintain and record any information that the Department may require by regulation regarding the project for which the credit is claimed. When claiming the credit provided by this Section, the taxpayer must provide information regarding the taxpayer's donation to the project under the Illinois Housing Development Act.
(Source: P.A. 99-915, eff. 12-20-16.)

(35 ILCS 5/215)
Sec. 215. (Repealed).
(Source: P.A. 93-23, eff. 6-20-03. Repealed by P.A. 93-1033, eff. 9-3-04.)

(35 ILCS 5/216)
Sec. 216. Credit for wages paid to ex-felons.
(a) For each taxable year beginning on or after January 1, 2007, each taxpayer is entitled to a credit against the tax imposed by subsections (a) and (b) of Section 201 of this Act in an amount equal to 5% of qualified wages paid by the taxpayer during the taxable year to one or more Illinois residents who are qualified ex-offenders. The total credit allowed to a taxpayer with respect to each qualified ex-offender may not exceed $1,500 for all taxable years. For partners, shareholders of Subchapter S corporations, and owners of limited liability companies, if the liability company is treated as a partnership for purposes of federal and State income taxation, there shall be allowed a credit under this Section to be determined in accordance with the determination of income and distributive share of income under Sections 702 and 704 and Subchapter S of the Internal Revenue Code.
(b) For purposes of this Section, "qualified wages":
(1) includes only wages that are subject to federal

unemployment tax under Section 3306 of the Internal Revenue Code, without regard to any dollar limitation contained in that Section;

(2) does not include any amounts paid or incurred by

an employer for any period to any qualified ex-offender for whom the employer receives federally funded payments for on-the-job training of that qualified ex-offender for that period; and

(3) includes only wages attributable to service

rendered during the one-year period beginning with the day the qualified ex-offender begins work for the employer.

If the taxpayer has received any payment from a program established under Section 482(e)(1) of the federal Social Security Act with respect to a qualified ex-offender, then, for purposes of calculating the credit under this Section, the amount of the qualified wages paid to that qualified ex-offender must be reduced by the amount of the payment.
(c) For purposes of this Section, "qualified ex-offender" means any person who:
(1) has been convicted of a crime in this State or of

an offense in any other jurisdiction, not including any offense or attempted offense that would subject a person to registration under the Sex Offender Registration Act;

(2) was sentenced to a period of incarceration in an

Illinois adult correctional center; and

(3) was hired by the taxpayer within 3 years after

being released from an Illinois adult correctional center.

(d) In no event shall a credit under this Section reduce the taxpayer's liability to less than zero. If the amount of the credit exceeds the tax liability for the year, the excess may be carried forward and applied to the tax liability of the 5 taxable years following the excess credit year. The tax credit shall be applied to the earliest year for which there is a tax liability. If there are credits for more than one year that are available to offset a liability, the earlier credit shall be applied first.
(e) This Section is exempt from the provisions of Section 250.
(Source: P.A. 98-165, eff. 8-5-13.)

(35 ILCS 5/217)
Sec. 217. Credit for wages paid to qualified veterans.
(a) For each taxable year beginning on or after January 1, 2007 and ending on or before December 30, 2010, each taxpayer is entitled to a credit against the tax imposed by subsections (a) and (b) of Section 201 of this Act in an amount equal to 5%, but in no event to exceed $600, of the gross wages paid by the taxpayer to a qualified veteran in the course of that veteran's sustained employment during the taxable year. For each taxable year beginning on or after January 1, 2010, each taxpayer is entitled to a credit against the tax imposed by subsections (a) and (b) of Section 201 of this Act in an amount equal to 10%, but in no event to exceed $1,200, of the gross wages paid by the taxpayer to a qualified veteran in the course of that veteran's sustained employment during the taxable year. For partners, shareholders of Subchapter S corporations, and owners of limited liability companies, if the liability company is treated as a partnership for purposes of federal and State income taxation, there shall be allowed a credit under this Section to be determined in accordance with the determination of income and distributive share of income under Sections 702 and 704 and Subchapter S of the Internal Revenue Code.
(b) For purposes of this Section:
"Qualified veteran" means an Illinois resident who: (i) was a member of the Armed Forces of the United States, a member of the Illinois National Guard, or a member of any reserve component of the Armed Forces of the United States; (ii) served on active duty in connection with Operation Desert Storm, Operation Enduring Freedom, or Operation Iraqi Freedom; (iii) has provided, to the taxpayer, documentation showing that he or she was honorably discharged; and (iv) was initially hired by the taxpayer on or after January 1, 2007.
"Sustained employment" means a period of employment that is not less than 185 days during the taxable year.
(c) In no event shall a credit under this Section reduce the taxpayer's liability to less than zero. If the amount of the credit exceeds the tax liability for the year, the excess may be carried forward and applied to the tax liability of the 5 taxable years following the excess credit year. The tax credit shall be applied to the earliest year for which there is a tax liability. If there are credits for more than one year that are available to offset a liability, the earlier credit shall be applied first.
(d) A taxpayer who claims a credit under this Section for a taxable year with respect to a veteran shall not be allowed a credit under Section 217.1 of this Act with respect to the same veteran for that taxable year.
(Source: P.A. 96-101, eff. 1-1-10; 97-767, eff. 7-9-12.)

(35 ILCS 5/217.1)
Sec. 217.1. Credit for wages paid to qualified unemployed veterans.
(a) For each taxable year ending on or after December 31, 2012 and on or before December 31, 2016, each taxpayer is entitled to a credit against the tax imposed by subsections (a) and (b) of Section 201 of this Act in the amount equal to 20%, but in no event to exceed $5,000, of the gross wages paid by the taxpayer to a qualified veteran in the course of that veteran's sustained employment during each taxable year ending on or after the date of hire by the taxpayer if that veteran was unemployed for an aggregate period of 4 weeks or more during the 6-week period ending on the Saturday immediately preceding the date he or she was hired by the taxpayer. For partners, shareholders of Subchapter S corporations, and owners of limited liability companies, if the liability company is treated as a partnership for the purposes of federal and State income taxation, there shall be allowed a credit under this Section to be determined in accordance with the determination of income and distributive share of income under Sections 702 and 704 and Subchapter S of the Internal Revenue Code.
(b) For the purposes of this Section:
"Qualified veteran" means an Illinois resident who: (i) was a member of the Armed Forces of the United States, a member of the Illinois National Guard, or a member of any reserve component of the Armed Forces of the United States; (ii) served on active duty on or after September 11, 2001; (iii) has provided, to the taxpayer, documentation showing that he or she was honorably discharged; and (iv) was initially hired by the taxpayer on or after June 1, 2012.
"Sustained employment" means (i) a period of employment that is not less than 185 days following the date of hire or (ii) in the case of a veteran who was unemployed for an aggregate period of 6 months or more during the one-year period ending on the date the veteran was hired by the taxpayer, a period of employment that is more than 30 days following the date of hire. The period of sustained employment may be completed after the end of the taxable year in which the veteran is hired.
A veteran is "unemployed" for a week if he or she (i) has received unemployment benefits (as defined in Section 202 of the Unemployment Insurance Act, including but not limited to federally funded unemployment benefits) for the week, or (ii) has not been employed since being honorably discharged.
(c) In no event shall a credit under this Section reduce a taxpayer's liability to less than zero. If the amount of credit exceeds the tax liability for the year, the excess may be carried forward and applied to the tax liability for the 5 taxable years following the excess credit year. The tax credit shall be applied to the earliest year for which there is a tax liability. If there are credits for more than one year that are available to offset liability, the earlier credit shall be applied first.
(d) A taxpayer who claims a credit under this Section for a taxable year with respect to a veteran shall not be allowed a credit under Section 217 of this Act with respect to the same veteran for that taxable year.
(Source: P.A. 97-767, eff. 7-9-12.)

(35 ILCS 5/218)
Sec. 218. Credit for student-assistance contributions.
(a) For taxable years ending on or after December 31, 2009 and on or before December 30, 2020, each taxpayer who, during the taxable year, makes a contribution (i) to a specified individual College Savings Pool Account under Section 16.5 of the State Treasurer Act or (ii) to the Illinois Prepaid Tuition Trust Fund in an amount matching a contribution made in the same taxable year by an employee of the taxpayer to that Account or Fund is entitled to a credit against the tax imposed under subsections (a) and (b) of Section 201 in an amount equal to 25% of that matching contribution, but not to exceed $500 per contributing employee per taxable year.
(b) For partners, shareholders of Subchapter S corporations, and owners of limited liability companies, if the liability company is treated as a partnership for purposes of federal and State income taxation, there is allowed a credit under this Section to be determined in accordance with the determination of income and distributive share of income under Sections 702 and 704 and Subchapter S of the Internal Revenue Code.
(c) The credit may not be carried back. If the amount of the credit exceeds the tax liability for the year, the excess may be carried forward and applied to the tax liability of the 5 taxable years following the excess credit year. The tax credit shall be applied to the earliest year for which there is a tax liability. If there are credits for more than one year that are available to offset a liability, the earlier credit shall be applied first.
(d) A taxpayer claiming the credit under this Section must maintain and record any information that the Illinois Student Assistance Commission, the Office of the State Treasurer, or the Department may require regarding the matching contribution for which the credit is claimed.
(Source: P.A. 96-198, eff. 8-10-09.)

(35 ILCS 5/219)
Sec. 219. Historic preservation credit. For tax years beginning on or after January 1, 2010 and ending on or before December 31, 2015, a taxpayer who qualifies for a credit under the Historic Preservation Tax Credit Pilot Program Act is entitled to a credit against the taxes imposed under subsections (a) and (b) of Section 201 of this Act as provided in that Act. If the taxpayer is a partnership or Subchapter S corporation, the credit shall be allowed to the partners or shareholders in accordance with the determination of income and distributive share of income under Sections 702 and 704 and Subchapter S of the Internal Revenue Code.
If the amount of any tax credit awarded under this Section exceeds the qualified taxpayer's income tax liability for the year in which the qualified rehabilitation plan was placed in service, the excess amount may be carried forward or back as provided in the Historic Preservation Tax Credit Pilot Program Act.
(Source: P.A. 96-933, eff. 6-21-10.)

(35 ILCS 5/220)
Sec. 220. Angel investment credit.
(a) As used in this Section:
"Applicant" means a corporation, partnership, limited liability company, or a natural person that makes an investment in a qualified new business venture. The term "applicant" does not include a corporation, partnership, limited liability company, or a natural person who has a direct or indirect ownership interest of at least 51% in the profits, capital, or value of the investment or a related member.
"Claimant" means an applicant certified by the Department who files a claim for a credit under this Section.
"Department" means the Department of Commerce and Economic Opportunity.
"Investment" means money (or its equivalent) given to a qualified new business venture, at a risk of loss, in consideration for an equity interest of the qualified new business venture. The Department may adopt rules to permit certain forms of contingent equity investments to be considered eligible for a tax credit under this Section.
"Qualified new business venture" means a business that is registered with the Department under this Section.
"Related member" means a person that, with respect to the applicant, is any one of the following:
(1) An individual, if the individual and the members

of the individual's family (as defined in Section 318 of the Internal Revenue Code) own directly, indirectly, beneficially, or constructively, in the aggregate, at least 50% of the value of the outstanding profits, capital, stock, or other ownership interest in the applicant.

(2) A partnership, estate, or trust and any partner

or beneficiary, if the partnership, estate, or trust and its partners or beneficiaries own directly, indirectly, beneficially, or constructively, in the aggregate, at least 50% of the profits, capital, stock, or other ownership interest in the applicant.

(3) A corporation, and any party related to the

corporation in a manner that would require an attribution of stock from the corporation under the attribution rules of Section 318 of the Internal Revenue Code, if the applicant and any other related member own, in the aggregate, directly, indirectly, beneficially, or constructively, at least 50% of the value of the corporation's outstanding stock.

(4) A corporation and any party related to that

corporation in a manner that would require an attribution of stock from the corporation to the party or from the party to the corporation under the attribution rules of Section 318 of the Internal Revenue Code, if the corporation and all such related parties own, in the aggregate, at least 50% of the profits, capital, stock, or other ownership interest in the applicant.

(5) A person to or from whom there is attribution of

stock ownership in accordance with Section 1563(e) of the Internal Revenue Code, except that for purposes of determining whether a person is a related member under this paragraph, "20%" shall be substituted for "5%" whenever "5%" appears in Section 1563(e) of the Internal Revenue Code.

(b) For taxable years beginning after December 31, 2010, and ending on or before December 31, 2021, subject to the limitations provided in this Section, a claimant may claim, as a credit against the tax imposed under subsections (a) and (b) of Section 201 of this Act, an amount equal to 25% of the claimant's investment made directly in a qualified new business venture. In order for an investment in a qualified new business venture to be eligible for tax credits, the business must have applied for and received certification under subsection (e) for the taxable year in which the investment was made prior to the date on which the investment was made. The credit under this Section may not exceed the taxpayer's Illinois income tax liability for the taxable year. If the amount of the credit exceeds the tax liability for the year, the excess may be carried forward and applied to the tax liability of the 5 taxable years following the excess credit year. The credit shall be applied to the earliest year for which there is a tax liability. If there are credits from more than one tax year that are available to offset a liability, the earlier credit shall be applied first. In the case of a partnership or Subchapter S Corporation, the credit is allowed to the partners or shareholders in accordance with the determination of income and distributive share of income under Sections 702 and 704 and Subchapter S of the Internal Revenue Code.
(c) The minimum amount an applicant must invest in any single qualified new business venture in order to be eligible for a credit under this Section is $10,000. The maximum amount of an applicant's total investment made in any single qualified new business venture that may be used as the basis for a credit under this Section is $2,000,000.
(d) The Department shall implement a program to certify an applicant for an angel investment credit. Upon satisfactory review, the Department shall issue a tax credit certificate stating the amount of the tax credit to which the applicant is entitled. The Department shall annually certify that: (i) each qualified new business venture that receives an angel investment under this Section has maintained a minimum employment threshold, as defined by rule, in the State (and continues to maintain a minimum employment threshold in the State for a period of no less than 3 years from the issue date of the last tax credit certificate issued by the Department with respect to such business pursuant to this Section); and (ii) the claimant's investment has been made and remains, except in the event of a qualifying liquidity event, in the qualified new business venture for no less than 3 years.
If an investment for which a claimant is allowed a credit under subsection (b) is held by the claimant for less than 3 years, other than as a result of a permitted sale of the investment to person who is not a related member, the claimant shall pay to the Department of Revenue, in the manner prescribed by the Department of Revenue, the aggregate amount of the disqualified credits that the claimant received related to the subject investment.
If the Department determines that a qualified new business venture failed to maintain a minimum employment threshold in the State through the date which is 3 years from the issue date of the last tax credit certificate issued by the Department with respect to the subject business pursuant to this Section, the claimant or claimants shall pay to the Department of Revenue, in the manner prescribed by the Department of Revenue, the aggregate amount of the disqualified credits that claimant or claimants received related to investments in that business.
(e) The Department shall implement a program to register qualified new business ventures for purposes of this Section. A business desiring registration under this Section shall be required to submit a full and complete application to the Department. A submitted application shall be effective only for the taxable year in which it is submitted, and a business desiring registration under this Section shall be required to submit a separate application in and for each taxable year for which the business desires registration. Further, if at any time prior to the acceptance of an application for registration under this Section by the Department one or more events occurs which makes the information provided in that application materially false or incomplete (in whole or in part), the business shall promptly notify the Department of the same. Any failure of a business to promptly provide the foregoing information to the Department may, at the discretion of the Department, result in a revocation of a previously approved application for that business, or disqualification of the business from future registration under this Section, or both. The Department may register the business only if all of the following conditions are satisfied:
(1) it has its principal place of business in this

State;

(2) at least 51% of the employees employed by the

business are employed in this State;

(3) the business has the potential for increasing

jobs in this State, increasing capital investment in this State, or both, as determined by the Department, and either of the following apply:

(A) it is principally engaged in innovation in

any of the following: manufacturing; biotechnology; nanotechnology; communications; agricultural sciences; clean energy creation or storage technology; processing or assembling products, including medical devices, pharmaceuticals, computer software, computer hardware, semiconductors, other innovative technology products, or other products that are produced using manufacturing methods that are enabled by applying proprietary technology; or providing services that are enabled by applying proprietary technology; or

(B) it is undertaking pre-commercialization

activity related to proprietary technology that includes conducting research, developing a new product or business process, or developing a service that is principally reliant on applying proprietary technology;

(4) it is not principally engaged in real estate

development, insurance, banking, lending, lobbying, political consulting, professional services provided by attorneys, accountants, business consultants, physicians, or health care consultants, wholesale or retail trade, leisure, hospitality, transportation, or construction, except construction of power production plants that derive energy from a renewable energy resource, as defined in Section 1 of the Illinois Power Agency Act;

(5) at the time it is first certified:
(A) it has fewer than 100 employees;
(B) it has been in operation in Illinois for not

more than 10 consecutive years prior to the year of certification; and

(C) it has received not more than $10,000,000 in

aggregate investments;

(5.1) it agrees to maintain a minimum employment

threshold in the State of Illinois prior to the date which is 3 years from the issue date of the last tax credit certificate issued by the Department with respect to that business pursuant to this Section;

(6) (blank); and
(7) it has received not more than $4,000,000 in

investments that qualified for tax credits under this Section.

(f) The Department, in consultation with the Department of Revenue, shall adopt rules to administer this Section. The aggregate amount of the tax credits that may be claimed under this Section for investments made in qualified new business ventures shall be limited at $10,000,000 per calendar year, of which $500,000 shall be reserved for investments made in qualified new business ventures which are "minority owned businesses", "female owned businesses", or "businesses owned by a person with a disability" (as those terms are used and defined in the Business Enterprise for Minorities, Females, and Persons with Disabilities Act), and an additional $500,000 shall be reserved for investments made in qualified new business ventures with their principal place of business in counties with a population of not more than 250,000. The foregoing annual allowable amounts shall be allocated by the Department, on a per calendar quarter basis and prior to the commencement of each calendar year, in such proportion as determined by the Department, provided that: (i) the amount initially allocated by the Department for any one calendar quarter shall not exceed 35% of the total allowable amount; and (ii) any portion of the allocated allowable amount remaining unused as of the end of any of the first 2 calendar quarters of a given calendar year shall be rolled into, and added to, the total allocated amount for the next available calendar quarter.
(g) A claimant may not sell or otherwise transfer a credit awarded under this Section to another person.
(h) On or before March 1 of each year, the Department shall report to the Governor and to the General Assembly on the tax credit certificates awarded under this Section for the prior calendar year.
(1) This report must include, for each tax credit

certificate awarded:

(A) the name of the claimant and the amount of

credit awarded or allocated to that claimant;

(B) the name and address (including the county)

of the qualified new business venture that received the investment giving rise to the credit, the North American Industry Classification System (NAICS) code applicable to that qualified new business venture, and the number of employees of the qualified new business venture; and

(C) the date of approval by the Department of

each claimant's tax credit certificate.

(2) The report must also include:
(A) the total number of applicants and the total

number of claimants, including the amount of each tax credit certificate awarded to a claimant under this Section in the prior calendar year;

(B) the total number of applications from

businesses seeking registration under this Section, the total number of new qualified business ventures registered by the Department, and the aggregate amount of investment upon which tax credit certificates were issued in the prior calendar year; and

(C) the total amount of tax credit certificates

sought by applicants, the amount of each tax credit certificate issued to a claimant, the aggregate amount of all tax credit certificates issued in the prior calendar year and the aggregate amount of tax credit certificates issued as authorized under this Section for all calendar years.

(i) For each business seeking registration under this Section after December 31, 2016, the Department shall require the business to include in its application the North American Industry Classification System (NAICS) code applicable to the business and the number of employees of the business at the time of application. Each business registered by the Department as a qualified new business venture that receives an investment giving rise to the issuance of a tax credit certificate pursuant to this Section shall, for each of the 3 years following the issue date of the last tax credit certificate issued by the Department with respect to such business pursuant to this Section, report to the Department the following:
(1) the number of employees and the location at which

those employees are employed, both as of the end of each year;

(2) the amount of additional new capital investment

raised as of the end of each year, if any; and

(3) the terms of any liquidity event occurring during

such year; for the purposes of this Section, a "liquidity event" means any event that would be considered an exit for an illiquid investment, including any event that allows the equity holders of the business (or any material portion thereof) to cash out some or all of their respective equity interests.

(Source: P.A. 100-328, eff. 1-1-18.)

(35 ILCS 5/221)
Sec. 221. Rehabilitation costs; qualified historic properties; River Edge Redevelopment Zone.
(a) For taxable years beginning on or after January 1, 2012 and ending prior to January 1, 2022, there shall be allowed a tax credit against the tax imposed by subsections (a) and (b) of Section 201 in an amount equal to 25% of qualified expenditures incurred by a qualified taxpayer during the taxable year in the restoration and preservation of a qualified historic structure located in a River Edge Redevelopment Zone pursuant to a qualified rehabilitation plan, provided that the total amount of such expenditures (i) must equal $5,000 or more and (ii) must exceed 50% of the purchase price of the property.
(b) To obtain a tax credit pursuant to this Section, the taxpayer must apply with the Department of Commerce and Economic Opportunity. The Department of Commerce and Economic Opportunity, in consultation with the Historic Preservation Agency, shall determine the amount of eligible rehabilitation costs and expenses. The Historic Preservation Agency shall determine whether the rehabilitation is consistent with the standards of the Secretary of the United States Department of the Interior for rehabilitation. Upon completion and review of the project, the Department of Commerce and Economic Opportunity shall issue a certificate in the amount of the eligible credits. At the time the certificate is issued, an issuance fee up to the maximum amount of 2% of the amount of the credits issued by the certificate may be collected from the applicant to administer the provisions of this Section. If collected, this issuance fee shall be deposited into the Historic Property Administrative Fund, a special fund created in the State treasury. Subject to appropriation, moneys in the Historic Property Administrative Fund shall be evenly divided between the Department of Commerce and Economic Opportunity and the Historic Preservation Agency to reimburse the Department of Commerce and Economic Opportunity and the Historic Preservation Agency for the costs associated with administering this Section. The taxpayer must attach the certificate to the tax return on which the credits are to be claimed. The Department of Commerce and Economic Opportunity may adopt rules to implement this Section.
(c) The tax credit under this Section may not reduce the taxpayer's liability to less than zero.
(d) As used in this Section, the following terms have the following meanings.
"Qualified expenditure" means all the costs and expenses defined as qualified rehabilitation expenditures under Section 47 of the federal Internal Revenue Code that were incurred in connection with a qualified historic structure.
"Qualified historic structure" means a certified historic structure as defined under Section 47(c)(3) of the federal Internal Revenue Code.
"Qualified rehabilitation plan" means a project that is approved by the Historic Preservation Agency as being consistent with the standards in effect on the effective date of this amendatory Act of the 97th General Assembly for rehabilitation as adopted by the federal Secretary of the Interior.
"Qualified taxpayer" means the owner of the qualified historic structure or any other person who qualifies for the federal rehabilitation credit allowed by Section 47 of the federal Internal Revenue Code with respect to that qualified historic structure. Partners, shareholders of subchapter S corporations, and owners of limited liability companies (if the limited liability company is treated as a partnership for purposes of federal and State income taxation) are entitled to a credit under this Section to be determined in accordance with the determination of income and distributive share of income under Sections 702 and 703 and subchapter S of the Internal Revenue Code, provided that credits granted to a partnership, a limited liability company taxed as a partnership, or other multiple owners of property shall be passed through to the partners, members, or owners respectively on a pro rata basis or pursuant to an executed agreement among the partners, members, or owners documenting any alternate distribution method.
(Source: P.A. 99-914, eff. 12-20-16; 100-236, eff. 8-18-17.)

(35 ILCS 5/222)
Sec. 222. Live theater production credit.
(a) For tax years beginning on or after January 1, 2012 and beginning prior to January 1, 2022, a taxpayer who has received a tax credit award under the Live Theater Production Tax Credit Act is entitled to a credit against the taxes imposed under subsections (a) and (b) of Section 201 of this Act in an amount determined under that Act by the Department of Commerce and Economic Opportunity.
(b) If the taxpayer is a partnership, limited liability partnership, limited liability company, or Subchapter S corporation, the tax credit award is allowed to the partners, unit holders, or shareholders in accordance with the determination of income and distributive share of income under Sections 702 and 704 and Subchapter S of the Internal Revenue Code.
(c) A sale, assignment, or transfer of the tax credit award may be made by the taxpayer earning the credit within one year after the credit is awarded in accordance with rules adopted by the Department of Commerce and Economic Opportunity.
(d) The Department of Revenue, in cooperation with the Department of Commerce and Economic Opportunity, shall adopt rules to enforce and administer the provisions of this Section.
(e) The tax credit award may not be carried back. If the amount of the credit exceeds the tax liability for the year, the excess may be carried forward and applied to the tax liability of the 5 tax years following the excess credit year. The tax credit award shall be applied to the earliest year for which there is a tax liability. If there are credits from more than one tax year that are available to offset liability, the earlier credit shall be applied first. In no event may a credit under this Section reduce the taxpayer's liability to less than zero.
(Source: P.A. 100-415, eff. 1-1-18.)

(35 ILCS 5/223)
Sec. 223. Hospital credit.
(a) For tax years ending on or after December 31, 2012, a taxpayer that is the owner of a hospital licensed under the Hospital Licensing Act, but not including an organization that is exempt from federal income taxes under the Internal Revenue Code, is entitled to a credit against the taxes imposed under subsections (a) and (b) of Section 201 of this Act in an amount equal to the lesser of the amount of real property taxes paid during the tax year on real property used for hospital purposes during the prior tax year or the cost of free or discounted services provided during the tax year pursuant to the hospital's charitable financial assistance policy, measured at cost.
(b) If the taxpayer is a partnership or Subchapter S corporation, the credit is allowed to the partners or shareholders in accordance with the determination of income and distributive share of income under Sections 702 and 704 and Subchapter S of the Internal Revenue Code. A transfer of this credit may be made by the taxpayer earning the credit within one year after the credit is earned in accordance with rules adopted by the Department. The Department shall prescribe rules to enforce and administer provisions of this Section. If the amount of the credit exceeds the tax liability for the year, then the excess credit may be carried forward and applied to the tax liability of the 5 taxable years following the excess credit year. The credit shall be applied to the earliest year for which there is a tax liability. If there are credits from more than one tax year that are available to offset a liability, the earlier credit shall be applied first. In no event shall a credit under this Section reduce the taxpayer's liability to less than zero.
(Source: P.A. 97-688, eff. 6-14-12.)

(35 ILCS 5/224)
Sec. 224. Invest in Kids credit.
(a) For taxable years beginning on or after January 1, 2018 and ending before January 1, 2023, each taxpayer for whom a tax credit has been awarded by the Department under the Invest in Kids Act is entitled to a credit against the tax imposed under subsections (a) and (b) of Section 201 of this Act in an amount equal to the amount awarded under the Invest in Kids Act.
(b) For partners, shareholders of subchapter S corporations, and owners of limited liability companies, if the liability company is treated as a partnership for purposes of federal and State income taxation, the credit under this Section shall be determined in accordance with the determination of income and distributive share of income under Sections 702 and 704 and subchapter S of the Internal Revenue Code.
(c) The credit may not be carried back and may not reduce the taxpayer's liability to less than zero. If the amount of the credit exceeds the tax liability for the year, the excess may be carried forward and applied to the tax liability of the 5 taxable years following the excess credit year. The tax credit shall be applied to the earliest year for which there is a tax liability. If there are credits for more than one year that are available to offset the liability, the earlier credit shall be applied first.
(d) A tax credit awarded by the Department under the Invest in Kids Act may not be claimed for any qualified contribution for which the taxpayer claims a federal income tax deduction.
(Source: P.A. 100-465, eff. 8-31-17.)

(35 ILCS 5/225)
Sec. 225. Credit for instructional materials and supplies. For taxable years beginning on and after January 1, 2017, a taxpayer shall be allowed a credit in the amount paid by the taxpayer during the taxable year for instructional materials and supplies with respect to classroom based instruction in a qualified school, or $250, whichever is less, provided that the taxpayer is a teacher, instructor, counselor, principal, or aide in a qualified school for at least 900 hours during a school year.
The credit may not be carried back and may not reduce the taxpayer's liability to less than zero. If the amount of the credit exceeds the tax liability for the year, the excess may be carried forward and applied to the tax liability of the 5 taxable years following the excess credit year. The tax credit shall be applied to the earliest year for which there is a tax liability. If there are credits for more than one year that are available to offset a liability, the earlier credit shall be applied first.
For purposes of this Section, the term "materials and supplies" means amounts paid for instructional materials or supplies that are designated for classroom use in any qualified school. For purposes of this Section, the term "qualified school" means a public school or non-public school located in Illinois.
This Section is exempt from the provisions of Section 250.
(Source: P.A. 100-22, eff. 7-6-17.)

(35 ILCS 5/226)
Sec. 226. Natural disaster credit.
(a) For taxable years that begin on or after January 1, 2017 and begin prior to January 1, 2018, each taxpayer who owns qualified real property located in a county in Illinois that was declared a State disaster area by the Governor due to flooding in 2017 is entitled to a credit against the taxes imposed by subsections (a) and (b) of Section 201 of this Act in an amount equal to the lesser of $750 or the deduction allowed (whether or not the taxpayer determines taxable income under subsection (b) of Section 63 of the Internal Revenue Code) with respect to the qualified property under Section 165 of the Internal Revenue Code, determined without regard to the limitations imposed under subsection (h) of that Section. The township assessor or, if the township assessor is unable, the chief county assessment officer of the county in which the property is located, shall issue a certificate to the taxpayer identifying the taxpayer's property as damaged as a result of the natural disaster. The certificate shall include the name and address of the property owner, as well as the property index number or permanent index number (PIN) of the damaged property. The taxpayer shall attach a copy of such certificate to the taxpayer's return for the taxable year for which the credit is allowed.
(b) In no event shall a credit under this Section reduce a taxpayer's liability to less than zero. If the amount of credit exceeds the tax liability for the year, the excess may be carried forward and applied to the tax liability for the 5 taxable years following the excess credit year. The tax credit shall be applied to the earliest year for which there is a tax liability. If there are credits for more than one year that are available to offset liability, the earlier credit shall be applied first.
(c) If the taxpayer is a partnership or Subchapter S corporation, the credit shall be allowed to the partners or shareholders in accordance with the determination of income and distributive share of income under Sections 702 and 704 and Subchapter S of the Internal Revenue Code.
(d) A taxpayer is not entitled to the credit under this Section if the taxpayer receives a Natural Disaster Homestead Exemption under Section 15-173 of the Property Tax Code with respect to the qualified real property as a result of the natural disaster.
(e) The township assessor or, if the township assessor is unable to certify, the chief county assessment officer of the county in which the property is located, shall certify to the Department a listing of the properties located within the county that have been damaged as a result of the natural disaster (including the name and address of the property owner and the property index number or permanent index number (PIN) of each damage property).
(f) As used in this Section:
(1) "Qualified real property" means real property

that is: (i) the taxpayer's principal residence or owned by a small business; (ii) damaged during the taxable year as a result of a disaster; and (iii) not used in a rental or leasing business.

(2) "Small business" has the meaning given to that

term in Section 1-75 of the Illinois Administrative Procedure Act.

(Source: P.A. 100-555, eff. 11-16-17.)

(35 ILCS 5/245)
Sec. 245. (Repealed).
(Source: P.A. 90-553, eff. 6-1-98. Repealed by P.A. 99-933, eff. 1-27-17.)

(35 ILCS 5/250)
Sec. 250. Sunset of exemptions, credits, and deductions.
(a) The application of every exemption, credit, and deduction against tax imposed by this Act that becomes law after the effective date of this amendatory Act of 1994 shall be limited by a reasonable and appropriate sunset date. A taxpayer is not entitled to take the exemption, credit, or deduction for tax years beginning on or after the sunset date. Except as provided in subsection (b) of this Section, if a reasonable and appropriate sunset date is not specified in the Public Act that creates the exemption, credit, or deduction, a taxpayer shall not be entitled to take the exemption, credit, or deduction for tax years beginning on or after 5 years after the effective date of the Public Act creating the exemption, credit, or deduction and thereafter; provided, however, that in the case of any Public Act authorizing the issuance of tax-exempt obligations that does not specify a sunset date for the exemption or deduction of income derived from the obligations, the exemption or deduction shall not terminate until after the obligations have been paid by the issuer.
(b) Notwithstanding the provisions of subsection (a) of this Section, the sunset date of any exemption, credit, or deduction that is scheduled to expire in 2011, 2012, or 2013 by operation of this Section shall be extended by 5 years.
(Source: P.A. 97-636, eff. 6-1-12.)



Article 3 - Allocation And Apportionment Of Base Income

(35 ILCS 5/Art. 3 heading)

(35 ILCS 5/301) (from Ch. 120, par. 3-301)
Sec. 301. General Rule.
(a) Residents. All items of income or deduction which were taken into account in the computation of base income for the taxable year by a resident shall be allocated to this State.
(b) Part-year residents. All items of income or deduction which were taken into account in the computation of base income for the taxable year by a part-year resident shall, for that part of the year the part-year resident was a resident of this State, be allocated to this State and, for the remaining part of the year, be allocated to this State only to the extent provided by Section 302, 303 or 304 (relating to compensation, nonbusiness income and business income, respectively).
(c) Other persons.
(1) In general. Any item of income or deduction which

was taken into account in the computation of base income for the taxable year by any person other than a resident and which is referred to in Section 302, 303 or 304 (relating to compensation, nonbusiness income and business income, respectively) shall be allocated to this State only to the extent provided by such section.

(2) Unspecified items. Any item of income or

deduction which was taken into account in the computation of base income for the taxable year by any person other than a resident and which is not otherwise specifically allocated or apportioned pursuant to Section 302, 303 or 304 (including, without limitation, interest, dividends, items of income taken into account under the provisions of Sections 401 through 425 of the Internal Revenue Code, and benefit payments received by a beneficiary of a supplemental unemployment benefit trust which is referred to in Section 501(c)(17) of the Internal Revenue Code):

(A) in the case of an individual, trust, or

estate, shall not be allocated to this State; and

(B) in the case of a corporation or a

partnership, shall be allocated to this State if the taxpayer had its commercial domicile in this State at the time such item was paid, incurred or accrued.

(Source: P.A. 90-491, eff. 1-1-98; 90-562, eff. 12-16-97.)

(35 ILCS 5/302) (from Ch. 120, par. 3-302)
Sec. 302. Compensation paid to nonresidents.
(a) In general. All items of compensation paid in this State (as determined under Section 304(a)(2)(B)) to an individual who is a nonresident at the time of such payment and all items of deduction directly allocable thereto, shall be allocated to this State.
(b) Reciprocal exemption. The Director may enter into an agreement with the taxing authorities of any state which imposes a tax on or measured by income to provide that compensation paid in such state to residents of this State shall be exempt from such tax; in such case, any compensation paid in this State to residents of such state shall not be allocated to this State. All reciprocal agreements shall be subject to the requirements of Section 2505-575 of the Department of Revenue Law (20 ILCS 2505/2505-575).
(c) Cross references.
(1) For allocation of amounts received by

nonresidents from certain employee trusts, see Section 301(b)(2).

(2) For allocation of compensation by residents, see

Section 301(a).

(Source: P.A. 90-491, eff. 1-1-98; 91-239, eff. 1-1-00.)

(35 ILCS 5/303) (from Ch. 120, par. 3-303)
Sec. 303. (a) In general. Any item of capital gain or loss, and any item of income from rents or royalties from real or tangible personal property, interest, dividends, and patent or copyright royalties, and prizes awarded under the Illinois Lottery Law, to the extent such item constitutes nonbusiness income, together with any item of deduction directly allocable thereto, shall be allocated by any person other than a resident as provided in this Section.
(b) Capital gains and losses.
(1) Real property. Capital gains and losses from

sales or exchanges of real property are allocable to this State if the property is located in this State.

(2) Tangible personal property. Capital gains and

losses from sales or exchanges of tangible personal property are allocable to this State if, at the time of such sale or exchange:

(A) The property had its situs in this State; or
(B) The taxpayer had its commercial domicile in

this State and was not taxable in the state in which the property had its situs.

(3) Intangibles. Capital gains and losses from sales

or exchanges of intangible personal property are allocable to this State if the taxpayer had its commercial domicile in this State at the time of such sale or exchange.

(c) Rents and royalties.
(1) Real property. Rents and royalties from real

property are allocable to this State if the property is located in this State.

(2) Tangible personal property. Rents and royalties

from tangible personal property are allocable to this State:

(A) If and to the extent that the property is

utilized in this State; or

(B) In their entirety if, at the time such rents

or royalties were paid or accrued, the taxpayer had its commercial domicile in this State and was not organized under the laws of or taxable with respect to such rents or royalties in the state in which the property was utilized. The extent of utilization of tangible personal property in a state is determined by multiplying the rents or royalties derived from such property by a fraction, the numerator of which is the number of days of physical location of the property in the state during the rental or royalty period in the taxable year and the denominator of which is the number of days of physical location of the property everywhere during all rental or royalty periods in the taxable year. If the physical location of the property during the rental or royalty period is unknown or unascertainable by the taxpayer, tangible personal property is utilized in the state in which the property was located at the time the rental or royalty payer obtained possession.

(d) Patent and copyright royalties.
(1) Allocation. Patent and copyright royalties are

allocable to this State:

(A) If and to the extent that the patent or

copyright is utilized by the payer in this State; or

(B) If and to the extent that the patent or

copyright is utilized by the payer in a state in which the taxpayer is not taxable with respect to such royalties and, at the time such royalties were paid or accrued, the taxpayer had its commercial domicile in this State.

(2) Utilization.
(A) A patent is utilized in a state to the extent

that it is employed in production, fabrication, manufacturing or other processing in the state or to the extent that a patented product is produced in the state. If the basis of receipts from patent royalties does not permit allocation to states or if the accounting procedures do not reflect states of utilization, the patent is utilized in this State if the taxpayer has its commercial domicile in this State.

(B) A copyright is utilized in a state to the

extent that printing or other publication originates in the state. If the basis of receipts from copyright royalties does not permit allocation to states or if the accounting procedures do not reflect states of utilization, the copyright is utilized in this State if the taxpayer has its commercial domicile in this State.

(e) Illinois lottery prizes. Prizes awarded under the Illinois Lottery Law are allocable to this State. Payments received in taxable years ending on or after December 31, 2013, from the assignment of a prize under Section 13.1 of the Illinois Lottery Law are allocable to this State.
(e-5) Unemployment benefits. Unemployment benefits paid by the Illinois Department of Employment Security are allocable to this State.
(f) Taxability in other state. For purposes of allocation of income pursuant to this Section, a taxpayer is taxable in another state if:
(1) In that state he is subject to a net income tax,

a franchise tax measured by net income, a franchise tax for the privilege of doing business, or a corporate stock tax; or

(2) That state has jurisdiction to subject the

taxpayer to a net income tax regardless of whether, in fact, the state does or does not.

(g) Cross references.
(1) For allocation of interest and dividends by

persons other than residents, see Section 301(c)(2).

(2) For allocation of nonbusiness income by

residents, see Section 301(a).

(Source: P.A. 97-709, eff. 7-1-12; 98-496, eff. 1-1-14.)

(35 ILCS 5/304) (from Ch. 120, par. 3-304)
Sec. 304. Business income of persons other than residents.
(a) In general. The business income of a person other than a resident shall be allocated to this State if such person's business income is derived solely from this State. If a person other than a resident derives business income from this State and one or more other states, then, for tax years ending on or before December 30, 1998, and except as otherwise provided by this Section, such person's business income shall be apportioned to this State by multiplying the income by a fraction, the numerator of which is the sum of the property factor (if any), the payroll factor (if any) and 200% of the sales factor (if any), and the denominator of which is 4 reduced by the number of factors other than the sales factor which have a denominator of zero and by an additional 2 if the sales factor has a denominator of zero. For tax years ending on or after December 31, 1998, and except as otherwise provided by this Section, persons other than residents who derive business income from this State and one or more other states shall compute their apportionment factor by weighting their property, payroll, and sales factors as provided in subsection (h) of this Section.
(1) Property factor.
(A) The property factor is a fraction, the numerator

of which is the average value of the person's real and tangible personal property owned or rented and used in the trade or business in this State during the taxable year and the denominator of which is the average value of all the person's real and tangible personal property owned or rented and used in the trade or business during the taxable year.

(B) Property owned by the person is valued at its

original cost. Property rented by the person is valued at 8 times the net annual rental rate. Net annual rental rate is the annual rental rate paid by the person less any annual rental rate received by the person from sub-rentals.

(C) The average value of property shall be determined

by averaging the values at the beginning and ending of the taxable year but the Director may require the averaging of monthly values during the taxable year if reasonably required to reflect properly the average value of the person's property.

(2) Payroll factor.
(A) The payroll factor is a fraction, the numerator

of which is the total amount paid in this State during the taxable year by the person for compensation, and the denominator of which is the total compensation paid everywhere during the taxable year.

(B) Compensation is paid in this State if:
(i) The individual's service is performed

entirely within this State;

(ii) The individual's service is performed both

within and without this State, but the service performed without this State is incidental to the individual's service performed within this State; or

(iii) Some of the service is performed within

this State and either the base of operations, or if there is no base of operations, the place from which the service is directed or controlled is within this State, or the base of operations or the place from which the service is directed or controlled is not in any state in which some part of the service is performed, but the individual's residence is in this State.

(iv) Compensation paid to nonresident

professional athletes.

(a) General. The Illinois source income of a

nonresident individual who is a member of a professional athletic team includes the portion of the individual's total compensation for services performed as a member of a professional athletic team during the taxable year which the number of duty days spent within this State performing services for the team in any manner during the taxable year bears to the total number of duty days spent both within and without this State during the taxable year.

(b) Travel days. Travel days that do not involve

either a game, practice, team meeting, or other similar team event are not considered duty days spent in this State. However, such travel days are considered in the total duty days spent both within and without this State.

(c) Definitions. For purposes of this subpart

(iv):

(1) The term "professional athletic team"

includes, but is not limited to, any professional baseball, basketball, football, soccer, or hockey team.

(2) The term "member of a professional

athletic team" includes those employees who are active players, players on the disabled list, and any other persons required to travel and who travel with and perform services on behalf of a professional athletic team on a regular basis. This includes, but is not limited to, coaches, managers, and trainers.

(3) Except as provided in items (C) and (D)

of this subpart (3), the term "duty days" means all days during the taxable year from the beginning of the professional athletic team's official pre-season training period through the last game in which the team competes or is scheduled to compete. Duty days shall be counted for the year in which they occur, including where a team's official pre-season training period through the last game in which the team competes or is scheduled to compete, occurs during more than one tax year.

(A) Duty days shall also include days on

which a member of a professional athletic team performs service for a team on a date that does not fall within the foregoing period (e.g., participation in instructional leagues, the "All Star Game", or promotional "caravans"). Performing a service for a professional athletic team includes conducting training and rehabilitation activities, when such activities are conducted at team facilities.

(B) Also included in duty days are game

days, practice days, days spent at team meetings, promotional caravans, preseason training camps, and days served with the team through all post-season games in which the team competes or is scheduled to compete.

(C) Duty days for any person who joins a

team during the period from the beginning of the professional athletic team's official pre-season training period through the last game in which the team competes, or is scheduled to compete, shall begin on the day that person joins the team. Conversely, duty days for any person who leaves a team during this period shall end on the day that person leaves the team. Where a person switches teams during a taxable year, a separate duty-day calculation shall be made for the period the person was with each team.

(D) Days for which a member of a

professional athletic team is not compensated and is not performing services for the team in any manner, including days when such member of a professional athletic team has been suspended without pay and prohibited from performing any services for the team, shall not be treated as duty days.

(E) Days for which a member of a

professional athletic team is on the disabled list and does not conduct rehabilitation activities at facilities of the team, and is not otherwise performing services for the team in Illinois, shall not be considered duty days spent in this State. All days on the disabled list, however, are considered to be included in total duty days spent both within and without this State.

(4) The term "total compensation for services

performed as a member of a professional athletic team" means the total compensation received during the taxable year for services performed:

(A) from the beginning of the official

pre-season training period through the last game in which the team competes or is scheduled to compete during that taxable year; and

(B) during the taxable year on a date

which does not fall within the foregoing period (e.g., participation in instructional leagues, the "All Star Game", or promotional caravans).

This compensation shall include, but is not

limited to, salaries, wages, bonuses as described in this subpart, and any other type of compensation paid during the taxable year to a member of a professional athletic team for services performed in that year. This compensation does not include strike benefits, severance pay, termination pay, contract or option year buy-out payments, expansion or relocation payments, or any other payments not related to services performed for the team.

For purposes of this subparagraph, "bonuses"

included in "total compensation for services performed as a member of a professional athletic team" subject to the allocation described in Section 302(c)(1) are: bonuses earned as a result of play (i.e., performance bonuses) during the season, including bonuses paid for championship, playoff or "bowl" games played by a team, or for selection to all-star league or other honorary positions; and bonuses paid for signing a contract, unless the payment of the signing bonus is not conditional upon the signee playing any games for the team or performing any subsequent services for the team or even making the team, the signing bonus is payable separately from the salary and any other compensation, and the signing bonus is nonrefundable.

(3) Sales factor.
(A) The sales factor is a fraction, the numerator of

which is the total sales of the person in this State during the taxable year, and the denominator of which is the total sales of the person everywhere during the taxable year.

(B) Sales of tangible personal property are in this

State if:

(i) The property is delivered or shipped to a

purchaser, other than the United States government, within this State regardless of the f. o. b. point or other conditions of the sale; or

(ii) The property is shipped from an office,

store, warehouse, factory or other place of storage in this State and either the purchaser is the United States government or the person is not taxable in the state of the purchaser; provided, however, that premises owned or leased by a person who has independently contracted with the seller for the printing of newspapers, periodicals or books shall not be deemed to be an office, store, warehouse, factory or other place of storage for purposes of this Section. Sales of tangible personal property are not in this State if the seller and purchaser would be members of the same unitary business group but for the fact that either the seller or purchaser is a person with 80% or more of total business activity outside of the United States and the property is purchased for resale.

(B-1) Patents, copyrights, trademarks, and similar

items of intangible personal property.

(i) Gross receipts from the licensing, sale, or

other disposition of a patent, copyright, trademark, or similar item of intangible personal property, other than gross receipts governed by paragraph (B-7) of this item (3), are in this State to the extent the item is utilized in this State during the year the gross receipts are included in gross income.

(ii) Place of utilization.
(I) A patent is utilized in a state to the

extent that it is employed in production, fabrication, manufacturing, or other processing in the state or to the extent that a patented product is produced in the state. If a patent is utilized in more than one state, the extent to which it is utilized in any one state shall be a fraction equal to the gross receipts of the licensee or purchaser from sales or leases of items produced, fabricated, manufactured, or processed within that state using the patent and of patented items produced within that state, divided by the total of such gross receipts for all states in which the patent is utilized.

(II) A copyright is utilized in a state to

the extent that printing or other publication originates in the state. If a copyright is utilized in more than one state, the extent to which it is utilized in any one state shall be a fraction equal to the gross receipts from sales or licenses of materials printed or published in that state divided by the total of such gross receipts for all states in which the copyright is utilized.

(III) Trademarks and other items of

intangible personal property governed by this paragraph (B-1) are utilized in the state in which the commercial domicile of the licensee or purchaser is located.

(iii) If the state of utilization of an item of

property governed by this paragraph (B-1) cannot be determined from the taxpayer's books and records or from the books and records of any person related to the taxpayer within the meaning of Section 267(b) of the Internal Revenue Code, 26 U.S.C. 267, the gross receipts attributable to that item shall be excluded from both the numerator and the denominator of the sales factor.

(B-2) Gross receipts from the license, sale, or other

disposition of patents, copyrights, trademarks, and similar items of intangible personal property, other than gross receipts governed by paragraph (B-7) of this item (3), may be included in the numerator or denominator of the sales factor only if gross receipts from licenses, sales, or other disposition of such items comprise more than 50% of the taxpayer's total gross receipts included in gross income during the tax year and during each of the 2 immediately preceding tax years; provided that, when a taxpayer is a member of a unitary business group, such determination shall be made on the basis of the gross receipts of the entire unitary business group.

(B-5) For taxable years ending on or after December

31, 2008, except as provided in subsections (ii) through (vii), receipts from the sale of telecommunications service or mobile telecommunications service are in this State if the customer's service address is in this State.

(i) For purposes of this subparagraph (B-5), the

following terms have the following meanings:

"Ancillary services" means services that are

associated with or incidental to the provision of "telecommunications services", including but not limited to "detailed telecommunications billing", "directory assistance", "vertical service", and "voice mail services".

"Air-to-Ground Radiotelephone service" means a

radio service, as that term is defined in 47 CFR 22.99, in which common carriers are authorized to offer and provide radio telecommunications service for hire to subscribers in aircraft.

"Call-by-call Basis" means any method of charging

for telecommunications services where the price is measured by individual calls.

"Communications Channel" means a physical or

virtual path of communications over which signals are transmitted between or among customer channel termination points.

"Conference bridging service" means an "ancillary

service" that links two or more participants of an audio or video conference call and may include the provision of a telephone number. "Conference bridging service" does not include the "telecommunications services" used to reach the conference bridge.

"Customer Channel Termination Point" means the

location where the customer either inputs or receives the communications.

"Detailed telecommunications billing service"

means an "ancillary service" of separately stating information pertaining to individual calls on a customer's billing statement.

"Directory assistance" means an "ancillary

service" of providing telephone number information, and/or address information.

"Home service provider" means the facilities

based carrier or reseller with which the customer contracts for the provision of mobile telecommunications services.

"Mobile telecommunications service" means

commercial mobile radio service, as defined in Section 20.3 of Title 47 of the Code of Federal Regulations as in effect on June 1, 1999.

"Place of primary use" means the street address

representative of where the customer's use of the telecommunications service primarily occurs, which must be the residential street address or the primary business street address of the customer. In the case of mobile telecommunications services, "place of primary use" must be within the licensed service area of the home service provider.

"Post-paid telecommunication service" means the

telecommunications service obtained by making a payment on a call-by-call basis either through the use of a credit card or payment mechanism such as a bank card, travel card, credit card, or debit card, or by charge made to a telephone number which is not associated with the origination or termination of the telecommunications service. A post-paid calling service includes telecommunications service, except a prepaid wireless calling service, that would be a prepaid calling service except it is not exclusively a telecommunication service.

"Prepaid telecommunication service" means the

right to access exclusively telecommunications services, which must be paid for in advance and which enables the origination of calls using an access number or authorization code, whether manually or electronically dialed, and that is sold in predetermined units or dollars of which the number declines with use in a known amount.

"Prepaid Mobile telecommunication service" means

a telecommunications service that provides the right to utilize mobile wireless service as well as other non-telecommunication services, including but not limited to ancillary services, which must be paid for in advance that is sold in predetermined units or dollars of which the number declines with use in a known amount.

"Private communication service" means a

telecommunication service that entitles the customer to exclusive or priority use of a communications channel or group of channels between or among termination points, regardless of the manner in which such channel or channels are connected, and includes switching capacity, extension lines, stations, and any other associated services that are provided in connection with the use of such channel or channels.

"Service address" means:
(a) The location of the telecommunications

equipment to which a customer's call is charged and from which the call originates or terminates, regardless of where the call is billed or paid;

(b) If the location in line (a) is not known,

service address means the origination point of the signal of the telecommunications services first identified by either the seller's telecommunications system or in information received by the seller from its service provider where the system used to transport such signals is not that of the seller; and

(c) If the locations in line (a) and line (b)

are not known, the service address means the location of the customer's place of primary use.

"Telecommunications service" means the electronic

transmission, conveyance, or routing of voice, data, audio, video, or any other information or signals to a point, or between or among points. The term "telecommunications service" includes such transmission, conveyance, or routing in which computer processing applications are used to act on the form, code or protocol of the content for purposes of transmission, conveyance or routing without regard to whether such service is referred to as voice over Internet protocol services or is classified by the Federal Communications Commission as enhanced or value added. "Telecommunications service" does not include:

(a) Data processing and information services

that allow data to be generated, acquired, stored, processed, or retrieved and delivered by an electronic transmission to a purchaser when such purchaser's primary purpose for the underlying transaction is the processed data or information;

(b) Installation or maintenance of wiring or

equipment on a customer's premises;

(c) Tangible personal property;
(d) Advertising, including but not limited to

directory advertising;

(e) Billing and collection services provided

to third parties;

(f) Internet access service;
(g) Radio and television audio and video

programming services, regardless of the medium, including the furnishing of transmission, conveyance and routing of such services by the programming service provider. Radio and television audio and video programming services shall include but not be limited to cable service as defined in 47 USC 522(6) and audio and video programming services delivered by commercial mobile radio service providers, as defined in 47 CFR 20.3;

(h) "Ancillary services"; or
(i) Digital products "delivered

electronically", including but not limited to software, music, video, reading materials or ring tones.

"Vertical service" means an "ancillary service"

that is offered in connection with one or more "telecommunications services", which offers advanced calling features that allow customers to identify callers and to manage multiple calls and call connections, including "conference bridging services".

"Voice mail service" means an "ancillary service"

that enables the customer to store, send or receive recorded messages. "Voice mail service" does not include any "vertical services" that the customer may be required to have in order to utilize the "voice mail service".

(ii) Receipts from the sale of telecommunications

service sold on an individual call-by-call basis are in this State if either of the following applies:

(a) The call both originates and terminates

in this State.

(b) The call either originates or terminates

in this State and the service address is located in this State.

(iii) Receipts from the sale of postpaid

telecommunications service at retail are in this State if the origination point of the telecommunication signal, as first identified by the service provider's telecommunication system or as identified by information received by the seller from its service provider if the system used to transport telecommunication signals is not the seller's, is located in this State.

(iv) Receipts from the sale of prepaid

telecommunications service or prepaid mobile telecommunications service at retail are in this State if the purchaser obtains the prepaid card or similar means of conveyance at a location in this State. Receipts from recharging a prepaid telecommunications service or mobile telecommunications service is in this State if the purchaser's billing information indicates a location in this State.

(v) Receipts from the sale of private

communication services are in this State as follows:

(a) 100% of receipts from charges imposed at

each channel termination point in this State.

(b) 100% of receipts from charges for the

total channel mileage between each channel termination point in this State.

(c) 50% of the total receipts from charges

for service segments when those segments are between 2 customer channel termination points, 1 of which is located in this State and the other is located outside of this State, which segments are separately charged.

(d) The receipts from charges for service

segments with a channel termination point located in this State and in two or more other states, and which segments are not separately billed, are in this State based on a percentage determined by dividing the number of customer channel termination points in this State by the total number of customer channel termination points.

(vi) Receipts from charges for ancillary services

for telecommunications service sold to customers at retail are in this State if the customer's primary place of use of telecommunications services associated with those ancillary services is in this State. If the seller of those ancillary services cannot determine where the associated telecommunications are located, then the ancillary services shall be based on the location of the purchaser.

(vii) Receipts to access a carrier's network or

from the sale of telecommunication services or ancillary services for resale are in this State as follows:

(a) 100% of the receipts from access fees

attributable to intrastate telecommunications service that both originates and terminates in this State.

(b) 50% of the receipts from access fees

attributable to interstate telecommunications service if the interstate call either originates or terminates in this State.

(c) 100% of the receipts from interstate end

user access line charges, if the customer's service address is in this State. As used in this subdivision, "interstate end user access line charges" includes, but is not limited to, the surcharge approved by the federal communications commission and levied pursuant to 47 CFR 69.

(d) Gross receipts from sales of

telecommunication services or from ancillary services for telecommunications services sold to other telecommunication service providers for resale shall be sourced to this State using the apportionment concepts used for non-resale receipts of telecommunications services if the information is readily available to make that determination. If the information is not readily available, then the taxpayer may use any other reasonable and consistent method.

(B-7) For taxable years ending on or after December

31, 2008, receipts from the sale of broadcasting services are in this State if the broadcasting services are received in this State. For purposes of this paragraph (B-7), the following terms have the following meanings:

"Advertising revenue" means consideration

received by the taxpayer in exchange for broadcasting services or allowing the broadcasting of commercials or announcements in connection with the broadcasting of film or radio programming, from sponsorships of the programming, or from product placements in the programming.

"Audience factor" means the ratio that the

audience or subscribers located in this State of a station, a network, or a cable system bears to the total audience or total subscribers for that station, network, or cable system. The audience factor for film or radio programming shall be determined by reference to the books and records of the taxpayer or by reference to published rating statistics provided the method used by the taxpayer is consistently used from year to year for this purpose and fairly represents the taxpayer's activity in this State.

"Broadcast" or "broadcasting" or "broadcasting

services" means the transmission or provision of film or radio programming, whether through the public airwaves, by cable, by direct or indirect satellite transmission, or by any other means of communication, either through a station, a network, or a cable system.

"Film" or "film programming" means the broadcast

on television of any and all performances, events, or productions, including but not limited to news, sporting events, plays, stories, or other literary, commercial, educational, or artistic works, either live or through the use of video tape, disc, or any other type of format or medium. Each episode of a series of films produced for television shall constitute separate "film" notwithstanding that the series relates to the same principal subject and is produced during one or more tax periods.

"Radio" or "radio programming" means the

broadcast on radio of any and all performances, events, or productions, including but not limited to news, sporting events, plays, stories, or other literary, commercial, educational, or artistic works, either live or through the use of an audio tape, disc, or any other format or medium. Each episode in a series of radio programming produced for radio broadcast shall constitute a separate "radio programming" notwithstanding that the series relates to the same principal subject and is produced during one or more tax periods.

(i) In the case of advertising revenue from

broadcasting, the customer is the advertiser and the service is received in this State if the commercial domicile of the advertiser is in this State.

(ii) In the case where film or radio

programming is broadcast by a station, a network, or a cable system for a fee or other remuneration received from the recipient of the broadcast, the portion of the service that is received in this State is measured by the portion of the recipients of the broadcast located in this State. Accordingly, the fee or other remuneration for such service that is included in the Illinois numerator of the sales factor is the total of those fees or other remuneration received from recipients in Illinois. For purposes of this paragraph, a taxpayer may determine the location of the recipients of its broadcast using the address of the recipient shown in its contracts with the recipient or using the billing address of the recipient in the taxpayer's records.

(iii) In the case where film or radio

programming is broadcast by a station, a network, or a cable system for a fee or other remuneration from the person providing the programming, the portion of the broadcast service that is received by such station, network, or cable system in this State is measured by the portion of recipients of the broadcast located in this State. Accordingly, the amount of revenue related to such an arrangement that is included in the Illinois numerator of the sales factor is the total fee or other total remuneration from the person providing the programming related to that broadcast multiplied by the Illinois audience factor for that broadcast.

(iv) In the case where film or radio

programming is provided by a taxpayer that is a network or station to a customer for broadcast in exchange for a fee or other remuneration from that customer the broadcasting service is received at the location of the office of the customer from which the services were ordered in the regular course of the customer's trade or business. Accordingly, in such a case the revenue derived by the taxpayer that is included in the taxpayer's Illinois numerator of the sales factor is the revenue from such customers who receive the broadcasting service in Illinois.

(v) In the case where film or radio

programming is provided by a taxpayer that is not a network or station to another person for broadcasting in exchange for a fee or other remuneration from that person, the broadcasting service is received at the location of the office of the customer from which the services were ordered in the regular course of the customer's trade or business. Accordingly, in such a case the revenue derived by the taxpayer that is included in the taxpayer's Illinois numerator of the sales factor is the revenue from such customers who receive the broadcasting service in Illinois.

(B-8) Gross receipts from winnings under the Illinois

Lottery Law from the assignment of a prize under Section 13.1 of the Illinois Lottery Law are received in this State. This paragraph (B-8) applies only to taxable years ending on or after December 31, 2013.

(C) For taxable years ending before December 31,

2008, sales, other than sales governed by paragraphs (B), (B-1), (B-2), and (B-8) are in this State if:

(i) The income-producing activity is performed in

this State; or

(ii) The income-producing activity is performed

both within and without this State and a greater proportion of the income-producing activity is performed within this State than without this State, based on performance costs.

(C-5) For taxable years ending on or after December

31, 2008, sales, other than sales governed by paragraphs (B), (B-1), (B-2), (B-5), and (B-7), are in this State if any of the following criteria are met:

(i) Sales from the sale or lease of real property

are in this State if the property is located in this State.

(ii) Sales from the lease or rental of tangible

personal property are in this State if the property is located in this State during the rental period. Sales from the lease or rental of tangible personal property that is characteristically moving property, including, but not limited to, motor vehicles, rolling stock, aircraft, vessels, or mobile equipment are in this State to the extent that the property is used in this State.

(iii) In the case of interest, net gains (but not

less than zero) and other items of income from intangible personal property, the sale is in this State if:

(a) in the case of a taxpayer who is a dealer

in the item of intangible personal property within the meaning of Section 475 of the Internal Revenue Code, the income or gain is received from a customer in this State. For purposes of this subparagraph, a customer is in this State if the customer is an individual, trust or estate who is a resident of this State and, for all other customers, if the customer's commercial domicile is in this State. Unless the dealer has actual knowledge of the residence or commercial domicile of a customer during a taxable year, the customer shall be deemed to be a customer in this State if the billing address of the customer, as shown in the records of the dealer, is in this State; or

(b) in all other cases, if the

income-producing activity of the taxpayer is performed in this State or, if the income-producing activity of the taxpayer is performed both within and without this State, if a greater proportion of the income-producing activity of the taxpayer is performed within this State than in any other state, based on performance costs.

(iv) Sales of services are in this State if the

services are received in this State. For the purposes of this section, gross receipts from the performance of services provided to a corporation, partnership, or trust may only be attributed to a state where that corporation, partnership, or trust has a fixed place of business. If the state where the services are received is not readily determinable or is a state where the corporation, partnership, or trust receiving the service does not have a fixed place of business, the services shall be deemed to be received at the location of the office of the customer from which the services were ordered in the regular course of the customer's trade or business. If the ordering office cannot be determined, the services shall be deemed to be received at the office of the customer to which the services are billed. If the taxpayer is not taxable in the state in which the services are received, the sale must be excluded from both the numerator and the denominator of the sales factor. The Department shall adopt rules prescribing where specific types of service are received, including, but not limited to, publishing, and utility service.

(D) For taxable years ending on or after December 31,

1995, the following items of income shall not be included in the numerator or denominator of the sales factor: dividends; amounts included under Section 78 of the Internal Revenue Code; and Subpart F income as defined in Section 952 of the Internal Revenue Code. No inference shall be drawn from the enactment of this paragraph (D) in construing this Section for taxable years ending before December 31, 1995.

(E) Paragraphs (B-1) and (B-2) shall apply to tax

years ending on or after December 31, 1999, provided that a taxpayer may elect to apply the provisions of these paragraphs to prior tax years. Such election shall be made in the form and manner prescribed by the Department, shall be irrevocable, and shall apply to all tax years; provided that, if a taxpayer's Illinois income tax liability for any tax year, as assessed under Section 903 prior to January 1, 1999, was computed in a manner contrary to the provisions of paragraphs (B-1) or (B-2), no refund shall be payable to the taxpayer for that tax year to the extent such refund is the result of applying the provisions of paragraph (B-1) or (B-2) retroactively. In the case of a unitary business group, such election shall apply to all members of such group for every tax year such group is in existence, but shall not apply to any taxpayer for any period during which that taxpayer is not a member of such group.

(b) Insurance companies.
(1) In general. Except as otherwise provided by

paragraph (2), business income of an insurance company for a taxable year shall be apportioned to this State by multiplying such income by a fraction, the numerator of which is the direct premiums written for insurance upon property or risk in this State, and the denominator of which is the direct premiums written for insurance upon property or risk everywhere. For purposes of this subsection, the term "direct premiums written" means the total amount of direct premiums written, assessments and annuity considerations as reported for the taxable year on the annual statement filed by the company with the Illinois Director of Insurance in the form approved by the National Convention of Insurance Commissioners or such other form as may be prescribed in lieu thereof.

(2) Reinsurance. If the principal source of premiums

written by an insurance company consists of premiums for reinsurance accepted by it, the business income of such company shall be apportioned to this State by multiplying such income by a fraction, the numerator of which is the sum of (i) direct premiums written for insurance upon property or risk in this State, plus (ii) premiums written for reinsurance accepted in respect of property or risk in this State, and the denominator of which is the sum of (iii) direct premiums written for insurance upon property or risk everywhere, plus (iv) premiums written for reinsurance accepted in respect of property or risk everywhere. For purposes of this paragraph, premiums written for reinsurance accepted in respect of property or risk in this State, whether or not otherwise determinable, may, at the election of the company, be determined on the basis of the proportion which premiums written for reinsurance accepted from companies commercially domiciled in Illinois bears to premiums written for reinsurance accepted from all sources, or, alternatively, in the proportion which the sum of the direct premiums written for insurance upon property or risk in this State by each ceding company from which reinsurance is accepted bears to the sum of the total direct premiums written by each such ceding company for the taxable year. The election made by a company under this paragraph for its first taxable year ending on or after December 31, 2011, shall be binding for that company for that taxable year and for all subsequent taxable years, and may be altered only with the written permission of the Department, which shall not be unreasonably withheld.

(c) Financial organizations.
(1) In general. For taxable years ending before

December 31, 2008, business income of a financial organization shall be apportioned to this State by multiplying such income by a fraction, the numerator of which is its business income from sources within this State, and the denominator of which is its business income from all sources. For the purposes of this subsection, the business income of a financial organization from sources within this State is the sum of the amounts referred to in subparagraphs (A) through (E) following, but excluding the adjusted income of an international banking facility as determined in paragraph (2):

(A) Fees, commissions or other compensation for

financial services rendered within this State;

(B) Gross profits from trading in stocks, bonds

or other securities managed within this State;

(C) Dividends, and interest from Illinois

customers, which are received within this State;

(D) Interest charged to customers at places of

business maintained within this State for carrying debit balances of margin accounts, without deduction of any costs incurred in carrying such accounts; and

(E) Any other gross income resulting from the

operation as a financial organization within this State. In computing the amounts referred to in paragraphs (A) through (E) of this subsection, any amount received by a member of an affiliated group (determined under Section 1504(a) of the Internal Revenue Code but without reference to whether any such corporation is an "includible corporation" under Section 1504(b) of the Internal Revenue Code) from another member of such group shall be included only to the extent such amount exceeds expenses of the recipient directly related thereto.

(2) International Banking Facility. For taxable years

ending before December 31, 2008:

(A) Adjusted Income. The adjusted income of an

international banking facility is its income reduced by the amount of the floor amount.

(B) Floor Amount. The floor amount shall be the

amount, if any, determined by multiplying the income of the international banking facility by a fraction, not greater than one, which is determined as follows:

(i) The numerator shall be:
The average aggregate, determined on a

quarterly basis, of the financial organization's loans to banks in foreign countries, to foreign domiciled borrowers (except where secured primarily by real estate) and to foreign governments and other foreign official institutions, as reported for its branches, agencies and offices within the state on its "Consolidated Report of Condition", Schedule A, Lines 2.c., 5.b., and 7.a., which was filed with the Federal Deposit Insurance Corporation and other regulatory authorities, for the year 1980, minus

The average aggregate, determined on a

quarterly basis, of such loans (other than loans of an international banking facility), as reported by the financial institution for its branches, agencies and offices within the state, on the corresponding Schedule and lines of the Consolidated Report of Condition for the current taxable year, provided, however, that in no case shall the amount determined in this clause (the subtrahend) exceed the amount determined in the preceding clause (the minuend); and

(ii) the denominator shall be the average

aggregate, determined on a quarterly basis, of the international banking facility's loans to banks in foreign countries, to foreign domiciled borrowers (except where secured primarily by real estate) and to foreign governments and other foreign official institutions, which were recorded in its financial accounts for the current taxable year.

(C) Change to Consolidated Report of Condition

and in Qualification. In the event the Consolidated Report of Condition which is filed with the Federal Deposit Insurance Corporation and other regulatory authorities is altered so that the information required for determining the floor amount is not found on Schedule A, lines 2.c., 5.b. and 7.a., the financial institution shall notify the Department and the Department may, by regulations or otherwise, prescribe or authorize the use of an alternative source for such information. The financial institution shall also notify the Department should its international banking facility fail to qualify as such, in whole or in part, or should there be any amendment or change to the Consolidated Report of Condition, as originally filed, to the extent such amendment or change alters the information used in determining the floor amount.

(3) For taxable years ending on or after December 31,

2008, the business income of a financial organization shall be apportioned to this State by multiplying such income by a fraction, the numerator of which is its gross receipts from sources in this State or otherwise attributable to this State's marketplace and the denominator of which is its gross receipts everywhere during the taxable year. "Gross receipts" for purposes of this subparagraph (3) means gross income, including net taxable gain on disposition of assets, including securities and money market instruments, when derived from transactions and activities in the regular course of the financial organization's trade or business. The following examples are illustrative:

(i) Receipts from the lease or rental of real or

tangible personal property are in this State if the property is located in this State during the rental period. Receipts from the lease or rental of tangible personal property that is characteristically moving property, including, but not limited to, motor vehicles, rolling stock, aircraft, vessels, or mobile equipment are from sources in this State to the extent that the property is used in this State.

(ii) Interest income, commissions, fees, gains on

disposition, and other receipts from assets in the nature of loans that are secured primarily by real estate or tangible personal property are from sources in this State if the security is located in this State.

(iii) Interest income, commissions, fees, gains

on disposition, and other receipts from consumer loans that are not secured by real or tangible personal property are from sources in this State if the debtor is a resident of this State.

(iv) Interest income, commissions, fees, gains on

disposition, and other receipts from commercial loans and installment obligations that are not secured by real or tangible personal property are from sources in this State if the proceeds of the loan are to be applied in this State. If it cannot be determined where the funds are to be applied, the income and receipts are from sources in this State if the office of the borrower from which the loan was negotiated in the regular course of business is located in this State. If the location of this office cannot be determined, the income and receipts shall be excluded from the numerator and denominator of the sales factor.

(v) Interest income, fees, gains on disposition,

service charges, merchant discount income, and other receipts from credit card receivables are from sources in this State if the card charges are regularly billed to a customer in this State.

(vi) Receipts from the performance of services,

including, but not limited to, fiduciary, advisory, and brokerage services, are in this State if the services are received in this State within the meaning of subparagraph (a)(3)(C-5)(iv) of this Section.

(vii) Receipts from the issuance of travelers

checks and money orders are from sources in this State if the checks and money orders are issued from a location within this State.

(viii) Receipts from investment assets and

activities and trading assets and activities are included in the receipts factor as follows:

(1) Interest, dividends, net gains (but not

less than zero) and other income from investment assets and activities from trading assets and activities shall be included in the receipts factor. Investment assets and activities and trading assets and activities include but are not limited to: investment securities; trading account assets; federal funds; securities purchased and sold under agreements to resell or repurchase; options; futures contracts; forward contracts; notional principal contracts such as swaps; equities; and foreign currency transactions. With respect to the investment and trading assets and activities described in subparagraphs (A) and (B) of this paragraph, the receipts factor shall include the amounts described in such subparagraphs.

(A) The receipts factor shall include the

amount by which interest from federal funds sold and securities purchased under resale agreements exceeds interest expense on federal funds purchased and securities sold under repurchase agreements.

(B) The receipts factor shall include the

amount by which interest, dividends, gains and other income from trading assets and activities, including but not limited to assets and activities in the matched book, in the arbitrage book, and foreign currency transactions, exceed amounts paid in lieu of interest, amounts paid in lieu of dividends, and losses from such assets and activities.

(2) The numerator of the receipts factor

includes interest, dividends, net gains (but not less than zero), and other income from investment assets and activities and from trading assets and activities described in paragraph (1) of this subsection that are attributable to this State.

(A) The amount of interest, dividends,

net gains (but not less than zero), and other income from investment assets and activities in the investment account to be attributed to this State and included in the numerator is determined by multiplying all such income from such assets and activities by a fraction, the numerator of which is the gross income from such assets and activities which are properly assigned to a fixed place of business of the taxpayer within this State and the denominator of which is the gross income from all such assets and activities.

(B) The amount of interest from federal

funds sold and purchased and from securities purchased under resale agreements and securities sold under repurchase agreements attributable to this State and included in the numerator is determined by multiplying the amount described in subparagraph (A) of paragraph (1) of this subsection from such funds and such securities by a fraction, the numerator of which is the gross income from such funds and such securities which are properly assigned to a fixed place of business of the taxpayer within this State and the denominator of which is the gross income from all such funds and such securities.

(C) The amount of interest, dividends,

gains, and other income from trading assets and activities, including but not limited to assets and activities in the matched book, in the arbitrage book and foreign currency transactions (but excluding amounts described in subparagraphs (A) or (B) of this paragraph), attributable to this State and included in the numerator is determined by multiplying the amount described in subparagraph (B) of paragraph (1) of this subsection by a fraction, the numerator of which is the gross income from such trading assets and activities which are properly assigned to a fixed place of business of the taxpayer within this State and the denominator of which is the gross income from all such assets and activities.

(D) Properly assigned, for purposes of

this paragraph (2) of this subsection, means the investment or trading asset or activity is assigned to the fixed place of business with which it has a preponderance of substantive contacts. An investment or trading asset or activity assigned by the taxpayer to a fixed place of business without the State shall be presumed to have been properly assigned if:

(i) the taxpayer has assigned, in the

regular course of its business, such asset or activity on its records to a fixed place of business consistent with federal or state regulatory requirements;

(ii) such assignment on its records

is based upon substantive contacts of the asset or activity to such fixed place of business; and

(iii) the taxpayer uses such records

reflecting assignment of such assets or activities for the filing of all state and local tax returns for which an assignment of such assets or activities to a fixed place of business is required.

(E) The presumption of proper assignment

of an investment or trading asset or activity provided in subparagraph (D) of paragraph (2) of this subsection may be rebutted upon a showing by the Department, supported by a preponderance of the evidence, that the preponderance of substantive contacts regarding such asset or activity did not occur at the fixed place of business to which it was assigned on the taxpayer's records. If the fixed place of business that has a preponderance of substantive contacts cannot be determined for an investment or trading asset or activity to which the presumption in subparagraph (D) of paragraph (2) of this subsection does not apply or with respect to which that presumption has been rebutted, that asset or activity is properly assigned to the state in which the taxpayer's commercial domicile is located. For purposes of this subparagraph (E), it shall be presumed, subject to rebuttal, that taxpayer's commercial domicile is in the state of the United States or the District of Columbia to which the greatest number of employees are regularly connected with the management of the investment or trading income or out of which they are working, irrespective of where the services of such employees are performed, as of the last day of the taxable year.

(4) (Blank).
(5) (Blank).
(c-1) Federally regulated exchanges. For taxable years ending on or after December 31, 2012, business income of a federally regulated exchange shall, at the option of the federally regulated exchange, be apportioned to this State by multiplying such income by a fraction, the numerator of which is its business income from sources within this State, and the denominator of which is its business income from all sources. For purposes of this subsection, the business income within this State of a federally regulated exchange is the sum of the following:
(1) Receipts attributable to transactions executed

on a physical trading floor if that physical trading floor is located in this State.

(2) Receipts attributable to all other matching,

execution, or clearing transactions, including without limitation receipts from the provision of matching, execution, or clearing services to another entity, multiplied by (i) for taxable years ending on or after December 31, 2012 but before December 31, 2013, 63.77%; and (ii) for taxable years ending on or after December 31, 2013, 27.54%.

(3) All other receipts not governed by subparagraphs

(1) or (2) of this subsection (c-1), to the extent the receipts would be characterized as "sales in this State" under item (3) of subsection (a) of this Section.

"Federally regulated exchange" means (i) a "registered entity" within the meaning of 7 U.S.C. Section 1a(40)(A), (B), or (C), (ii) an "exchange" or "clearing agency" within the meaning of 15 U.S.C. Section 78c (a)(1) or (23), (iii) any such entities regulated under any successor regulatory structure to the foregoing, and (iv) all taxpayers who are members of the same unitary business group as a federally regulated exchange, determined without regard to the prohibition in Section 1501(a)(27) of this Act against including in a unitary business group taxpayers who are ordinarily required to apportion business income under different subsections of this Section; provided that this subparagraph (iv) shall apply only if 50% or more of the business receipts of the unitary business group determined by application of this subparagraph (iv) for the taxable year are attributable to the matching, execution, or clearing of transactions conducted by an entity described in subparagraph (i), (ii), or (iii) of this paragraph.
In no event shall the Illinois apportionment percentage computed in accordance with this subsection (c-1) for any taxpayer for any tax year be less than the Illinois apportionment percentage computed under this subsection (c-1) for that taxpayer for the first full tax year ending on or after December 31, 2013 for which this subsection (c-1) applied to the taxpayer.
(d) Transportation services. For taxable years ending before December 31, 2008, business income derived from furnishing transportation services shall be apportioned to this State in accordance with paragraphs (1) and (2):
(1) Such business income (other than that derived

from transportation by pipeline) shall be apportioned to this State by multiplying such income by a fraction, the numerator of which is the revenue miles of the person in this State, and the denominator of which is the revenue miles of the person everywhere. For purposes of this paragraph, a revenue mile is the transportation of 1 passenger or 1 net ton of freight the distance of 1 mile for a consideration. Where a person is engaged in the transportation of both passengers and freight, the fraction above referred to shall be determined by means of an average of the passenger revenue mile fraction and the freight revenue mile fraction, weighted to reflect the person's

(A) relative railway operating income from total

passenger and total freight service, as reported to the Interstate Commerce Commission, in the case of transportation by railroad, and

(B) relative gross receipts from passenger and

freight transportation, in case of transportation other than by railroad.

(2) Such business income derived from transportation

by pipeline shall be apportioned to this State by multiplying such income by a fraction, the numerator of which is the revenue miles of the person in this State, and the denominator of which is the revenue miles of the person everywhere. For the purposes of this paragraph, a revenue mile is the transportation by pipeline of 1 barrel of oil, 1,000 cubic feet of gas, or of any specified quantity of any other substance, the distance of 1 mile for a consideration.

(3) For taxable years ending on or after December 31,

2008, business income derived from providing transportation services other than airline services shall be apportioned to this State by using a fraction, (a) the numerator of which shall be (i) all receipts from any movement or shipment of people, goods, mail, oil, gas, or any other substance (other than by airline) that both originates and terminates in this State, plus (ii) that portion of the person's gross receipts from movements or shipments of people, goods, mail, oil, gas, or any other substance (other than by airline) that originates in one state or jurisdiction and terminates in another state or jurisdiction, that is determined by the ratio that the miles traveled in this State bears to total miles everywhere and (b) the denominator of which shall be all revenue derived from the movement or shipment of people, goods, mail, oil, gas, or any other substance (other than by airline). Where a taxpayer is engaged in the transportation of both passengers and freight, the fraction above referred to shall first be determined separately for passenger miles and freight miles. Then an average of the passenger miles fraction and the freight miles fraction shall be weighted to reflect the taxpayer's:

(A) relative railway operating income from total

passenger and total freight service, as reported to the Surface Transportation Board, in the case of transportation by railroad; and

(B) relative gross receipts from passenger and

freight transportation, in case of transportation other than by railroad.

(4) For taxable years ending on or after December 31,

2008, business income derived from furnishing airline transportation services shall be apportioned to this State by multiplying such income by a fraction, the numerator of which is the revenue miles of the person in this State, and the denominator of which is the revenue miles of the person everywhere. For purposes of this paragraph, a revenue mile is the transportation of one passenger or one net ton of freight the distance of one mile for a consideration. If a person is engaged in the transportation of both passengers and freight, the fraction above referred to shall be determined by means of an average of the passenger revenue mile fraction and the freight revenue mile fraction, weighted to reflect the person's relative gross receipts from passenger and freight airline transportation.

(e) Combined apportionment. Where 2 or more persons are engaged in a unitary business as described in subsection (a)(27) of Section 1501, a part of which is conducted in this State by one or more members of the group, the business income attributable to this State by any such member or members shall be apportioned by means of the combined apportionment method.
(f) Alternative allocation. If the allocation and apportionment provisions of subsections (a) through (e) and of subsection (h) do not, for taxable years ending before December 31, 2008, fairly represent the extent of a person's business activity in this State, or, for taxable years ending on or after December 31, 2008, fairly represent the market for the person's goods, services, or other sources of business income, the person may petition for, or the Director may, without a petition, permit or require, in respect of all or any part of the person's business activity, if reasonable:
(1) Separate accounting;
(2) The exclusion of any one or more factors;
(3) The inclusion of one or more additional factors

which will fairly represent the person's business activities or market in this State; or

(4) The employment of any other method to effectuate

an equitable allocation and apportionment of the person's business income.

(g) Cross reference. For allocation of business income by residents, see Section 301(a).
(h) For tax years ending on or after December 31, 1998, the apportionment factor of persons who apportion their business income to this State under subsection (a) shall be equal to:
(1) for tax years ending on or after December 31,

1998 and before December 31, 1999, 16 2/3% of the property factor plus 16 2/3% of the payroll factor plus 66 2/3% of the sales factor;

(2) for tax years ending on or after December 31,

1999 and before December 31, 2000, 8 1/3% of the property factor plus 8 1/3% of the payroll factor plus 83 1/3% of the sales factor;

(3) for tax years ending on or after December 31,

2000, the sales factor.

If, in any tax year ending on or after December 31, 1998 and before December 31, 2000, the denominator of the payroll, property, or sales factor is zero, the apportionment factor computed in paragraph (1) or (2) of this subsection for that year shall be divided by an amount equal to 100% minus the percentage weight given to each factor whose denominator is equal to zero.
(Source: P.A. 99-642, eff. 7-28-16; 100-201, eff. 8-18-17.)

(35 ILCS 5/305) (from Ch. 120, par. 3-305)
Sec. 305. Allocation of Partnership Income by partnerships and partners other than residents.
(a) Allocation of partnership business income by partners other than residents. The respective shares of partners other than residents in so much of the business income of the partnership as is allocated or apportioned to this State in the possession of the partnership shall be taken into account by such partners pro rata in accordance with their respective distributive shares of such partnership income for the partnership's taxable year and allocated to this State.
(b) Allocation of partnership nonbusiness income by partners other than residents. The respective shares of partners other than residents in the items of partnership income and deduction not taken into account in computing the business income of a partnership shall be taken into account by such partners pro rata in accordance with their respective distributive shares of such partnership income for the partnership's taxable year, and allocated as if such items had been paid, incurred or accrued directly to such partners in their separate capacities.
(c) Allocation or apportionment of base income by partnership. Base income of a partnership shall be allocated or apportioned to this State pursuant to Article 3, in the same manner as it is allocated or apportioned for any other nonresident.
(c-5) Taxable income of an investment partnership, as defined in Section 1501(a)(11.5) of this Act, that is distributable to a nonresident partner shall be treated as nonbusiness income and shall be allocated to the partner's state of residence (in the case of an individual) or commercial domicile (in the case of any other person). However, any income distributable to a nonresident partner shall be treated as business income and apportioned as if such income had been received directly by the partner if the partner has made an election under Section 1501(a)(1) of this Act to treat all income as business income or if such income is from investment activity:
(1) that is directly or integrally related to any

other business activity conducted in this State by the nonresident partner (or any member of that partner's unitary business group);

(2) that serves an operational function to any other

business activity of the nonresident partner (or any member of that partner's unitary business group) in this State; or

(3) where assets of the investment partnership were

acquired with working capital from a trade or business activity conducted in this State in which the nonresident partner (or any member of that partner's unitary business group) owns an interest.

(d) Cross reference. For allocation of partnership income or deductions by residents, see Section 301(a).
(Source: P.A. 93-840, eff. 7-30-04.)

(35 ILCS 5/306) (from Ch. 120, par. 3-306)
Sec. 306. Allocation or apportionment of income by estates and trusts.
The items of income and deduction taken into account by an estate or trust in computing its base income for a taxable year shall be allocated or apportioned to this State to the extent provided by Sections 301 through 304 and, to the extent properly paid, credited or required to be distributed to beneficiaries for such taxable year, shall be deemed to have been so paid, credited or distributed pro rata.
(Source: P.A. 76-2402.)

(35 ILCS 5/307) (from Ch. 120, par. 3-307)
Sec. 307. Allocation of income by estate or trust beneficiaries other than residents. (a) Allocation of business income by beneficiaries other than residents. To the extent the business income of an estate or trust allocated or apportioned to this State in the possession of the estate or trust is deemed to have been paid, credited or distributed by the estate or trust under Section 306, the respective shares of beneficiaries of the estate or trust, other than residents, in such business income shall be taken into account by such beneficiaries in proportion to their respective shares of the distributable net income of the estate or trust for its taxable year and allocated to this State.
(b) Allocation of nonbusiness income by beneficiaries other than residents. To the extent items of estate or trust income and deduction not taken into account in computing the business income of an estate or trust are deemed to have been paid, credited or distributed by the estate or trust under Section 306, the respective shares of beneficiaries of the estate or trust, other than residents, in such items shall be taken into account by such beneficiaries in proportion to their respective shares of the distributable net income of the estate or trust for its taxable year, and allocated as if such items had been paid, incurred or accrued directly to such beneficiaries in their separate capacities.
(c) Accumulation and capital gain distributions. In the event that, in any taxable year of a trust, the trust makes an accumulation distribution or a capital gain distribution (both as defined in Section 665 of the Internal Revenue Code), the total of the amounts which are included in the income of each beneficiary of such trust, other than a resident, under Sections 668 and 669 of the Internal Revenue Code shall be allocated to this State to the extent that the items of income included in such distribution were allocated or apportioned to this State in the hands of the trust.
(d) Cross references. (1) For allocation of amounts received by nonresidents from certain employee trusts, see Section 301 (b) (2).
(2) For allocation of estate or trust income or deductions by residents, see Section 301 (a).
(Source: P.A. 84-550.)

(35 ILCS 5/308) (from Ch. 120, par. 3-308)
Sec. 308. Allocation of Subchapter S Corporation Income by Subchapter S Corporations and Shareholders Other Than Residents. (a) Allocation of Subchapter S corporation business income by shareholders other than residents. The respective shares of shareholders other than residents in so much of the business income of the Subchapter S corporation as is allocated or apportioned to this State in the hands of the Subchapter S corporation shall be taken into account by such shareholder pro rata in accordance with the requirements of Section 1366 of the Internal Revenue Code for the Subchapter S corporation's taxable year and allocated to this State.
(b) Allocation of Subchapter S corporation nonbusiness income by shareholders other than residents. The respective share of shareholders other than residents in the items of Subchapter S corporation income and deduction not taken into account in computing the business income of the Subchapter S corporation shall be taken into account by such shareholders pro rata in accordance with the requirements of Section 1366 of the Internal Revenue Code for the corporation's taxable year, and allocated as if such items had been paid, incurred or accrued directly to such shareholders in their separate capacities.
(c) Allocation or apportionment of base income by the Subchapter S corporation. Base income of a Subchapter S corporation shall be allocated or apportioned to this State pursuant to this Article 3 in the same manner as it is allocated or apportioned for any other nonresident.
(d) This Section shall not apply to any corporation for which there is in effect a federal election to opt out of the provisions of the Subchapter S Revision Act of 1982 and have applied instead the prior federal Subchapter S rules as in effect on July 1, 1982.
(Source: P.A. 83-1352.)



Article 4 - Accounting

(35 ILCS 5/Art. 4 heading)

(35 ILCS 5/401) (from Ch. 120, par. 4-401)
Sec. 401. Taxable Year.
(a) In general. For purposes of the tax imposed by this Act, the taxable year of a person shall be the same as the taxable year of such person for federal income tax purposes. The taxable year of any person required to file a return under this Act but not under the Internal Revenue Code shall be his annual accounting period if it is a fiscal or calendar year, and in all other cases shall be the calendar year.
(b) Change in taxable year. If the taxable year of a person is changed for federal income tax purposes, the taxable year of such person for purposes of the tax imposed by this Act shall be similarly changed. In the case of a taxable year for a period of less than 12 months, the standard exemption allowed under section 204 shall be prorated on the basis of the number of days in such year to 365.
(c) Termination of taxable year for jeopardy. Notwithstanding the provisions of subsections (a) and (b), if the Department terminates the taxable year of a taxpayer under section 1102 (relating to tax in jeopardy), the tax shall be computed for the period determined by such action.
(Source: P.A. 76-261.)

(35 ILCS 5/402) (from Ch. 120, par. 4-402)
Sec. 402. Methods of Accounting.
(a) Same as federal. For purposes of the tax imposed by this Act, a person's method of accounting shall be the same as such person's method of accounting for federal income tax purposes. If no method of accounting has been regularly used by such person, base and net income for purposes of this Act shall be computed under such method as in the opinion of the Department fairly reflects income.
(b) Change of accounting method. If a person's method of accounting is changed for federal income tax purposes, for purposes of this Act it shall be similarly changed.
(Source: P.A. 76-261.)

(35 ILCS 5/403) (from Ch. 120, par. 4-403)
Sec. 403. Effect of Determination for Federal Purposes. (a) Reporting. To the extent not inconsistent with the provisions of this Act or forms or regulations prescribed by the Department, each person making a return under this Act shall take into account the items of income, deduction and exclusion on such return in the same manner and amounts as reflected in such person's federal income tax return for the same taxable year.
(b) Adjustment. A final determination pursuant to the Internal Revenue Code adjusting any item or items of income, deduction or exclusion for any taxable year shall be correct for purposes of this Act to the extent such item or items enter into the determination of base income.
(c) Identification of differences. To the extent required by forms or regulations prescribed by the Department, any person making a return under this Act may be required to indicate the item or items of income, deduction and exclusion which would enter into the determination of base income if this Act were amended to incorporate the Internal Revenue Code as amended and in effect for such taxable year.
(Source: P.A. 81-1405.)

(35 ILCS 5/404) (from Ch. 120, par. 4-404)
Sec. 404. Reallocation of Items.
(a) If it appears to the Director that any agreement, understanding or arrangement exists between any persons which causes any person's base income allocable to this State to be improperly or inaccurately reflected, the Director may adjust such items of income and deduction, and any factor taken into account in allocating income to this State, to such extent as may reasonably be required to determine the base income of such person properly allocable to this State.
(b) The Director may not make an adjustment to base income under this Section that has the same effect as retroactively applying any amendments to this Act made by Public Act 93-0840, Public Act 95-0233, or Public Act 95-0707.
(Source: P.A. 95-948, eff. 8-29-08.)

(35 ILCS 5/405)
Sec. 405. Carryovers in certain acquisitions.
(a) In the case of the acquisition of assets of a corporation by another corporation described in Section 381(a) of the Internal Revenue Code, the acquiring corporation shall succeed to and take into account, as of the close of the day of distribution or transfer, all Article 2 credits and net losses under Section 207 of the corporation from which the assets were acquired.
(b) In the case of the acquisition of assets of a partnership by another partnership in a transaction in which the acquiring partnership is considered to be a continuation of the partnership from which the assets were acquired under the provisions of Section 708 of the Internal Revenue Code and any regulations promulgated under that Section, the acquiring partnership shall succeed to and take into account, as of the close of the day of distribution or transfer, all Article 2 credits and net losses under Section 207 of the partnership from which the assets were acquired.
(b-5) No limitation under Section 382 of the Internal Revenue Code or the separate return limitation year regulations promulgated under Section 1502 of the Internal Revenue Code shall apply to the carryover of any Article 2 credit or net loss allowable under Section 207.
(c) The provisions of this amendatory Act of the 91st General Assembly shall apply to all acquisitions occurring in taxable years ending on or after December 31, 1986; provided that if a taxpayer's Illinois income tax liability for any taxable year, as assessed under Section 903 prior to January 1, 1999, was computed without taking into account all of the Article 2 credits and net losses under Section 207 as allowed by this Section:
(1) no refund shall be payable to the taxpayer for

that taxable year as the result of allowing any portion of the Article 2 credits or net losses under Section 207 that were not taken into account in computing the tax assessed prior to January 1, 1999;

(2) any deficiency which has not been paid may be

reduced (but not below zero) by the allowance of some or all of the Article 2 credits or net losses under Section 207 that were not taken into account in computing the tax assessed prior to January 1, 1999; and

(3) in the case of any Article 2 credit or net loss

under Section 207 that, pursuant to this subsection (c), could not be taken into account either in computing the tax assessed prior to January 1, 1999 for a taxable year or in reducing a deficiency for that taxable year under paragraph (2) of subsection (c), the allowance of such credit or loss in any other taxable year shall not be denied on the grounds that such credit or loss should properly have been claimed in that taxable year under subsection (a) or (b).

(Source: P.A. 91-541, eff. 8-13-99; 91-913, eff. 1-1-01.)



Article 5 - Records, Returns And Notices

(35 ILCS 5/Art. 5 heading)

(35 ILCS 5/501) (from Ch. 120, par. 5-501)
Sec. 501. Notice or Regulations Requiring Records, Statements and Special Returns.
(a) In general. Every person liable for any tax imposed by this Act shall keep such records, render such statements, make such returns and notices, and comply with such rules and regulations as the Department may from time to time prescribe. Whenever in the judgment of the Director it is necessary, he may require any person, by notice served upon such person or by regulations, to make such returns and notices, render such statements, or keep such records, as the Director deems sufficient to show whether or not such person is liable for tax under this Act.
(b) Reportable transactions. For each taxable year in which a taxpayer is required to make a disclosure statement under Treasury Regulations Section 1.6011-4 (26 CFR 1.6011-4) (including any taxpayer that is a member of a consolidated group required to make such disclosure) with respect to a reportable transaction (including a listed transaction) in which the taxpayer participated in a taxable year for which a return is required under Section 502 of this Act, such taxpayer shall file a copy of such disclosure with the Department. Disclosure under this subsection is required to be made by any taxpayer that is a member of a unitary business group that includes any person required to make a disclosure statement under Treasury Regulations Section 1.6011-4. Disclosure under this subsection is required with respect to any transaction entered into after February 28, 2000 that becomes a listed transaction at any time, and shall be made in the manner prescribed by the Department. With respect to transactions in which the taxpayer participated for taxable years ending before December 31, 2004, disclosure shall be made by the due date (including extensions) of the first return required under Section 502 of this Act due after the effective date of this amendatory Act of the 93rd General Assembly. With respect to transactions in which the taxpayer participated for taxable years ending on and after December 31, 2004, disclosure shall be made in the time and manner prescribed in Treasury Regulations Section 1.6011-4(e). Notwithstanding the above, no disclosure is required for transactions entered into after February 28, 2000 and before January 1, 2005 (i) if the taxpayer has filed an amended Illinois income tax return which reverses the tax benefits of the potential tax avoidance transaction, or (ii) as a result of a federal audit the Internal Revenue Service has determined the tax treatment of the transaction and an Illinois amended return has been filed to reflect the federal treatment.
(Source: P.A. 93-840, eff. 7-30-04.)

(35 ILCS 5/502) (from Ch. 120, par. 5-502)
Sec. 502. Returns and notices.
(a) In general. A return with respect to the taxes imposed by this Act shall be made by every person for any taxable year:
(1) for which such person is liable for a tax imposed

by this Act, or

(2) in the case of a resident or in the case of a

corporation which is qualified to do business in this State, for which such person is required to make a federal income tax return, regardless of whether such person is liable for a tax imposed by this Act. However, this paragraph shall not require a resident to make a return if such person has an Illinois base income of the basic amount in Section 204(b) or less and is either claimed as a dependent on another person's tax return under the Internal Revenue Code, or is claimed as a dependent on another person's tax return under this Act.

Notwithstanding the provisions of paragraph (1), a nonresident (other than, for taxable years ending on or after December 31, 2011, a nonresident required to withhold tax under Section 709.5) whose Illinois income tax liability under subsections (a), (b), (c), and (d) of Section 201 of this Act is paid in full after taking into account the credits allowed under subsection (f) of this Section or allowed under Section 709.5 of this Act shall not be required to file a return under this subsection (a).
(b) Fiduciaries and receivers.
(1) Decedents. If an individual is deceased, any

return or notice required of such individual under this Act shall be made by his executor, administrator, or other person charged with the property of such decedent.

(2) Individuals under a disability. If an individual

is unable to make a return or notice required under this Act, the return or notice required of such individual shall be made by his duly authorized agent, guardian, fiduciary or other person charged with the care of the person or property of such individual.

(3) Estates and trusts. Returns or notices required

of an estate or a trust shall be made by the fiduciary thereof.

(4) Receivers, trustees and assignees for

corporations. In a case where a receiver, trustee in bankruptcy, or assignee, by order of a court of competent jurisdiction, by operation of law, or otherwise, has possession of or holds title to all or substantially all the property or business of a corporation, whether or not such property or business is being operated, such receiver, trustee, or assignee shall make the returns and notices required of such corporation in the same manner and form as corporations are required to make such returns and notices.

(c) Joint returns by husband and wife.
(1) Except as provided in paragraph (3):
(A) if a husband and wife file a joint federal

income tax return for a taxable year ending before December 31, 2009, they shall file a joint return under this Act for such taxable year and their liabilities shall be joint and several;

(B) if a husband and wife file a joint federal

income tax return for a taxable year ending on or after December 31, 2009, they may elect to file separate returns under this Act for such taxable year. The election under this paragraph must be made on or before the due date (including extensions) of the return and, once made, shall be irrevocable. If no election is timely made under this paragraph for a taxable year:

(i) the couple must file a joint return under

this Act for such taxable year,

(ii) their liabilities shall be joint and

several, and

(iii) any overpayment for that taxable year

may be withheld under Section 909 of this Act or under Section 2505-275 of the Civil Administrative Code of Illinois and applied against a debt of either spouse without regard to the amount of the overpayment attributable to the other spouse; and

(C) if the federal income tax liability of either

spouse is determined on a separate federal income tax return, they shall file separate returns under this Act.

(2) If neither spouse is required to file a federal

income tax return and either or both are required to file a return under this Act, they may elect to file separate or joint returns and pursuant to such election their liabilities shall be separate or joint and several.

(3) If either husband or wife is a resident and the

other is a nonresident, they shall file separate returns in this State on such forms as may be required by the Department in which event their tax liabilities shall be separate; but if they file a joint federal income tax return for a taxable year, they may elect to determine their joint net income and file a joint return for that taxable year under the provisions of paragraph (1) of this subsection as if both were residents and in such case, their liabilities shall be joint and several.

(4) Innocent spouses.
(A) However, for tax liabilities arising and paid

prior to August 13, 1999, an innocent spouse shall be relieved of liability for tax (including interest and penalties) for any taxable year for which a joint return has been made, upon submission of proof that the Internal Revenue Service has made a determination under Section 6013(e) of the Internal Revenue Code, for the same taxable year, which determination relieved the spouse from liability for federal income taxes. If there is no federal income tax liability at issue for the same taxable year, the Department shall rely on the provisions of Section 6013(e) to determine whether the person requesting innocent spouse abatement of tax, penalty, and interest is entitled to that relief.

(B) For tax liabilities arising on and after

August 13, 1999 or which arose prior to that date, but remain unpaid as of that date, if an individual who filed a joint return for any taxable year has made an election under this paragraph, the individual's liability for any tax shown on the joint return shall not exceed the individual's separate return amount and the individual's liability for any deficiency assessed for that taxable year shall not exceed the portion of the deficiency properly allocable to the individual. For purposes of this paragraph:

(i) An election properly made pursuant to

Section 6015 of the Internal Revenue Code shall constitute an election under this paragraph, provided that the election shall not be effective until the individual has notified the Department of the election in the form and manner prescribed by the Department.

(ii) If no election has been made under

Section 6015, the individual may make an election under this paragraph in the form and manner prescribed by the Department, provided that no election may be made if the Department finds that assets were transferred between individuals filing a joint return as part of a scheme by such individuals to avoid payment of Illinois income tax and the election shall not eliminate the individual's liability for any portion of a deficiency attributable to an error on the return of which the individual had actual knowledge as of the date of filing.

(iii) In determining the separate return

amount or portion of any deficiency attributable to an individual, the Department shall follow the provisions in subsections (c) and (d) of Section 6015 of the Internal Revenue Code.

(iv) In determining the validity of an

individual's election under subparagraph (ii) and in determining an electing individual's separate return amount or portion of any deficiency under subparagraph (iii), any determination made by the Secretary of the Treasury, by the United States Tax Court on petition for review of a determination by the Secretary of the Treasury, or on appeal from the United States Tax Court under Section 6015 of the Internal Revenue Code regarding criteria for eligibility or under subsection (d) of Section 6015 of the Internal Revenue Code regarding the allocation of any item of income, deduction, payment, or credit between an individual making the federal election and that individual's spouse shall be conclusively presumed to be correct. With respect to any item that is not the subject of a determination by the Secretary of the Treasury or the federal courts, in any proceeding involving this subsection, the individual making the election shall have the burden of proof with respect to any item except that the Department shall have the burden of proof with respect to items in subdivision (ii).

(v) Any election made by an individual under

this subsection shall apply to all years for which that individual and the spouse named in the election have filed a joint return.

(vi) After receiving a notice that the

federal election has been made or after receiving an election under subdivision (ii), the Department shall take no collection action against the electing individual for any liability arising from a joint return covered by the election until the Department has notified the electing individual in writing that the election is invalid or of the portion of the liability the Department has allocated to the electing individual. Within 60 days (150 days if the individual is outside the United States) after the issuance of such notification, the individual may file a written protest of the denial of the election or of the Department's determination of the liability allocated to him or her and shall be granted a hearing within the Department under the provisions of Section 908. If a protest is filed, the Department shall take no collection action against the electing individual until the decision regarding the protest has become final under subsection (d) of Section 908 or, if administrative review of the Department's decision is requested under Section 1201, until the decision of the court becomes final.

(d) Partnerships. Every partnership having any base income allocable to this State in accordance with section 305(c) shall retain information concerning all items of income, gain, loss and deduction; the names and addresses of all of the partners, or names and addresses of members of a limited liability company, or other persons who would be entitled to share in the base income of the partnership if distributed; the amount of the distributive share of each; and such other pertinent information as the Department may by forms or regulations prescribe. The partnership shall make that information available to the Department when requested by the Department.
(e) For taxable years ending on or after December 31, 1985, and before December 31, 1993, taxpayers that are corporations (other than Subchapter S corporations) having the same taxable year and that are members of the same unitary business group may elect to be treated as one taxpayer for purposes of any original return, amended return which includes the same taxpayers of the unitary group which joined in the election to file the original return, extension, claim for refund, assessment, collection and payment and determination of the group's tax liability under this Act. This subsection (e) does not permit the election to be made for some, but not all, of the purposes enumerated above. For taxable years ending on or after December 31, 1987, corporate members (other than Subchapter S corporations) of the same unitary business group making this subsection (e) election are not required to have the same taxable year.
For taxable years ending on or after December 31, 1993, taxpayers that are corporations (other than Subchapter S corporations) and that are members of the same unitary business group shall be treated as one taxpayer for purposes of any original return, amended return which includes the same taxpayers of the unitary group which joined in filing the original return, extension, claim for refund, assessment, collection and payment and determination of the group's tax liability under this Act.
(f) For taxable years ending prior to December 31, 2014, the Department may promulgate regulations to permit nonresident individual partners of the same partnership, nonresident Subchapter S corporation shareholders of the same Subchapter S corporation, and nonresident individuals transacting an insurance business in Illinois under a Lloyds plan of operation, and nonresident individual members of the same limited liability company that is treated as a partnership under Section 1501 (a)(16) of this Act, to file composite individual income tax returns reflecting the composite income of such individuals allocable to Illinois and to make composite individual income tax payments. For taxable years ending prior to December 31, 2014, the Department may by regulation also permit such composite returns to include the income tax owed by Illinois residents attributable to their income from partnerships, Subchapter S corporations, insurance businesses organized under a Lloyds plan of operation, or limited liability companies that are treated as partnership under Section 1501(a)(16) of this Act, in which case such Illinois residents will be permitted to claim credits on their individual returns for their shares of the composite tax payments. This paragraph of subsection (f) applies to taxable years ending on or after December 31, 1987 and ending prior to December 31, 2014.
For taxable years ending on or after December 31, 1999, the Department may, by regulation, permit any persons transacting an insurance business organized under a Lloyds plan of operation to file composite returns reflecting the income of such persons allocable to Illinois and the tax rates applicable to such persons under Section 201 and to make composite tax payments and shall, by regulation, also provide that the income and apportionment factors attributable to the transaction of an insurance business organized under a Lloyds plan of operation by any person joining in the filing of a composite return shall, for purposes of allocating and apportioning income under Article 3 of this Act and computing net income under Section 202 of this Act, be excluded from any other income and apportionment factors of that person or of any unitary business group, as defined in subdivision (a)(27) of Section 1501, to which that person may belong.
For taxable years ending on or after December 31, 2008, every nonresident shall be allowed a credit against his or her liability under subsections (a) and (b) of Section 201 for any amount of tax reported on a composite return and paid on his or her behalf under this subsection (f). Residents (other than persons transacting an insurance business organized under a Lloyds plan of operation) may claim a credit for taxes reported on a composite return and paid on their behalf under this subsection (f) only as permitted by the Department by rule.
(f-5) For taxable years ending on or after December 31, 2008, the Department may adopt rules to provide that, when a partnership or Subchapter S corporation has made an error in determining the amount of any item of income, deduction, addition, subtraction, or credit required to be reported on its return that affects the liability imposed under this Act on a partner or shareholder, the partnership or Subchapter S corporation may report the changes in liabilities of its partners or shareholders and claim a refund of the resulting overpayments, or pay the resulting underpayments, on behalf of its partners and shareholders.
(g) The Department may adopt rules to authorize the electronic filing of any return required to be filed under this Section.
(Source: P.A. 97-507, eff. 8-23-11; 98-478, eff. 1-1-14.)

(35 ILCS 5/502.1)
Sec. 502.1. Use tax. Beginning with taxable years ending on or after December 31, 2010, individual purchasers with an annual use tax liability that does not exceed $600 may, in lieu of the filing and payment requirements of Section 10 of the Use Tax Act, file and pay in compliance with this Section.
Beginning with taxable years ending on or after December 31, 2010, the Department shall print on its standard individual income tax form a provision indicating that if the taxpayer's annual individual use tax liability does not exceed $600, he or she may report and pay individual use tax liability at the same time as his or her individual income tax liability. If the taxpayer elects to report and pay his or her individual use tax liability at the same time as his or her standard individual income tax liability in accordance with this Section, then the use tax shown due on the return may be (i) treated as being due at the same time as the income tax obligation, (ii) assessed, collected, and deposited in the same manner as income taxes, and (iii) treated as an income tax liability for all purposes.
The individual income tax return instructions shall include information explaining the tax imposed under the Use Tax Act and informing taxpayers how to report and pay their use tax obligations, including specific information on how to report and pay individual use tax at the same time as the individual income tax return is filed.
This Section shall not apply to any amended return.
(Source: P.A. 96-1388, eff. 7-29-10.)

(35 ILCS 5/503) (from Ch. 120, par. 5-503)
Sec. 503. Signing of returns and notices.
(a) Signature presumed authentic. The fact that an individual's name is signed to a return or notice shall be prima facie evidence for all purposes that such document was actually signed by such individual. If a return is prepared by an income tax return preparer for a taxpayer, that preparer shall sign the return as the preparer of that return and include his or her PTIN, as defined in the State Tax Preparer Oversight Act, on the return. If a return is transmitted to the Department electronically, the Department may presume that the electronic return originator has obtained and is transmitting a valid signature document pursuant to the rules promulgated by the Department for the electronic filing of tax returns, or the Department may authorize electronic return originators to maintain the signature documents and associated documentation, subject to the Department's right of inspection at any time without notice, rather than transmitting those documents to the Department, and the Department may process the return.
(b) Corporations. A return or notice required of a corporation shall be signed by the president, vice-president, treasurer or any other officer duly authorized so to act or, in the case of a limited liability company, by a manager or member. In the case of a return or notice made for a corporation by a fiduciary pursuant to the provisions of Section 502(b)(4), such fiduciary shall sign such document. The fact that an individual's name is signed to a return or notice shall be prima facie evidence that such individual is authorized to sign such document on behalf of the corporation.
(c) Partnerships. A return or notice of a partnership shall be signed by any one of the partners or, in the case of a limited liability company, by a manager or member. The fact that a partner's name is signed to a return or notice shall be prima facie evidence that such individual is authorized to sign such document on behalf of the partnership or limited liability company.
(d) Joint fiduciaries. A return or notice signed by one of two or more joint fiduciaries will comply with the requirements of this Act. The fact that a fiduciary's name is signed to such document shall be prima facie evidence that such fiduciary is authorized to sign such document on behalf of the person from whom it is required.
(e) Failure to sign a return. If a taxpayer fails to sign a return within 30 days after proper notice and demand for signature by the Department, the return shall be considered valid and any amount shown to be due on the return shall be deemed assessed. Any overpayment of tax shown on the face of an unsigned return shall be considered forfeited if after notice and demand for signature by the Department the taxpayer fails to provide a signature and 3 years have passed from the date the return was filed. An overpayment of tax refunded to a taxpayer whose return was filed electronically shall be considered an erroneous refund under Section 912 of this Act if, after proper notice and demand by the Department, the taxpayer fails to provide a required signature document. A notice and demand for signature in the case of a return reflecting an overpayment may be made by first class mail. This subsection (e) shall apply to all returns filed pursuant to the Illinois Income Tax Act since 1969.
(Source: P.A. 99-641, eff. 1-1-17.)

(35 ILCS 5/504) (from Ch. 120, par. 5-504)
Sec. 504. Verification. Each return or notice required to be filed under this Act shall contain or be verified by a written declaration that it is made under the penalties of perjury. A taxpayer's signing a fraudulent return under this Act is perjury, as defined in Section 32-2 of the Criminal Code of 2012.
(Source: P.A. 97-1150, eff. 1-25-13.)

(35 ILCS 5/505) (from Ch. 120, par. 5-505)
Sec. 505. Time and Place for Filing Returns. (a) In general. Returns required by this Act shall be filed at such place as the Department may by regulations prescribe.
(1) Corporations. Except as provided in paragraph (3), corporate returns shall be filed on or before the 15th day of the third month following the close of the taxable year, unless, subject to the provisions of Section 602, the Director grants an extension or extensions of time (not to exceed 6 months in the aggregate) for such filing, or unless the income or loss of a taxpayer is reported for federal purposes on a return with a due date later than the 15th day of the third month following the close of the taxable year, in which case the same due date shall apply to the corresponding Illinois return.
(2) Individuals, partnerships and fiduciaries. Except as provided in paragraph (3), individual, partnership and fiduciary returns shall be filed on or before the 15th day of the fourth month following the close of the taxable year, unless, subject to the provisions of Section 602, the Director grants an extension or extensions of time (not to exceed 6 months in the aggregate) for such filing, except that a final return of a decedent shall be filed at the time (including any extensions thereof) it would have been due if the decedent had not died.
(3) Certain Exempt Organizations. Organizations which are exempt from the Federal income tax by reason of Section 501(a) of the Internal Revenue Code who determine base income for a taxable year under subsection (a) of Section 205 (other than an employees' trust described in Section 401(a) of the Internal Revenue Code), shall file returns required by this Act on or before the 15th day of the 5th month following the close of the taxable year, unless, subject to the provisions of Section 602, the Director grants an extension or extensions of time (not to exceed 6 months in the aggregate) for such filing.
(b) Extension of time for filing federal return. When the taxpayer has been granted an extension or extensions of time within which to file his federal income tax return for any taxable year, the filing of a copy of such extension or extensions with the Department shall automatically extend the due date of the return with respect to the tax imposed by this Act for an equivalent period (plus an additional month beyond the federal extension in the case of corporations) if the requirements of Section 602 are met.
(c) Extension of time for filing when abroad. If an individual is living or traveling outside the United States and Puerto Rico on the 15th day of the 4th month following the close of his taxable year ending on or after December 31, 1983, the return required to be filed under Section 502 of this Act relative to that taxable year shall, in no event, be due prior to the 15th day of the 6th month following the close of that taxable year. In the case of a joint return filed in accordance with Section 502(c), the 2 month extension provided for in this subsection (c) is available if either spouse is living or traveling outside the United States and Puerto Rico on the 15th day of the 4th month following the close of the taxable year ending on or after December 31, 1983. Nothing in this subsection (c) shall be construed to extend the time in which the individual must pay the tax due under Section 601(a).
(Source: P.A. 84-1400.)

(35 ILCS 5/506) (from Ch. 120, par. 5-506)
Sec. 506. Federal Returns.
(a) In general. Any person required to make a return for a taxable year under this Act may, at any time that a deficiency could be assessed or a refund claimed under this Act in respect of any item reported or properly reportable on such return or any amendment thereof, be required to furnish to the Department a true and correct copy of any return which may pertain to such item and which was filed by such person under the provisions of the Internal Revenue Code.
(b) Changes affecting federal income tax. A person shall notify the Department if:
(1) the taxable income, any item of income or

deduction, the income tax liability, or any tax credit reported in an original or amended federal income tax return of that person for any year or as determined by the Internal Revenue Service or the courts is altered by amendment of such return or as a result of any other recomputation or redetermination of federal taxable income or loss, and such alteration reflects a change or settlement with respect to any item or items, affecting the computation of such person's net income, net loss, or of any credit provided by Article 2 of this Act for any year under this Act, or in the number of personal exemptions allowable to such person under Section 151 of the Internal Revenue Code, or

(2) the amount of tax required to be withheld by that

person from compensation paid to employees and required to be reported by that person on a federal return is altered by amendment of the return or by any other recomputation or redetermination that is agreed to or finally determined on or after January 1, 2003, and the alteration affects the amount of compensation subject to withholding by that person under Section 701 of this Act.

Such notification shall be in the form of an amended return or such other form as the Department may by regulations prescribe, shall contain the person's name and address and such other information as the Department may by regulations prescribe, shall be signed by such person or his duly authorized representative, and shall be filed not later than 120 days after such alteration has been agreed to or finally determined for federal income tax purposes or any federal income tax deficiency or refund, tentative carryback adjustment, abatement or credit resulting therefrom has been assessed or paid, whichever shall first occur.
(Source: P.A. 97-507, eff. 8-23-11.)

(35 ILCS 5/506.5)
Sec. 506.5. Returns based on substitute W-2 forms. For a taxpayer who has received wages from an employer in Illinois, loses or was not provided a W-2 form, is unable to obtain a duplicate W-2 form from the employer, and subsequently obtains a substitute W-2 form from the Internal Revenue Service, it shall be presumed that tax was withheld under Article 7 of this Act in an appropriate amount based on the number of withholding exemptions used to determine the federal income tax withholding for the taxpayer if (i) the substitute W-2 form indicates the appropriate amount of federal taxes withheld, (ii) the taxpayer files a copy of the substitute W-2 form with his or her Illinois income tax return, and (iii) the taxpayer provides a mailing address to which any correspondence or refund, if any, may be sent.
(Source: P.A. 94-1074, eff. 12-26-06.)

(35 ILCS 5/507) (from Ch. 120, par. 5-507)
Sec. 507. (Repealed).
(Source: P.A. 92-84, eff. 7-1-02. Repealed internally, eff. 7-1-02.)

(35 ILCS 5/507A) (from Ch. 120, par. 5-507A)
Sec. 507A. (Repealed).
(Source: P.A. 92-84, eff. 7-1-02. Repealed internally, eff. 7-1-02.)

(35 ILCS 5/507B) (from Ch. 120, par. 5-507B)
Sec. 507B. (Repealed).
(Source: P.A. 92-84, eff. 7-1-02. Repealed internally, eff. 7-1-02.)

(35 ILCS 5/507C) (from Ch. 120, par. 5-507C)
Sec. 507C. (Repealed).
(Source: P.A. 92-84, eff. 7-1-02. Repealed internally, eff. 7-1-02.)

(35 ILCS 5/507D) (from Ch. 120, par. 5-507D)
Sec. 507D. (Repealed).
(Source: P.A. 92-84, eff. 7-1-02. Repealed internally, eff. 7-1-02, and by P.A. 92-790, eff. 8-6-02.)

(35 ILCS 5/507E) (from Ch. 120, par. 5-507E)
Sec. 507E. (Repealed).
(Source: P.A. 92-84, eff. 7-1-02. Repealed internally, eff. 7-1-02.)

(35 ILCS 5/507F) (from Ch. 120, par. 5-507F)
Sec. 507F. (Repealed).
(Source: P.A. 92-84, eff. 7-1-02. Repealed internally, eff. 7-1-02.)

(35 ILCS 5/507G) (from Ch. 120, par. 5-507G)
Sec. 507G. (Repealed).
(Source: P.A. 92-84, eff. 7-1-02. Repealed internally, eff. 7-1-02.)

(35 ILCS 5/507H) (from Ch. 120, par. 5-507H)
Sec. 507H. (Repealed).
(Source: P.A. 92-84, eff. 7-1-02. Repealed internally, eff. 7-1-02.)

(35 ILCS 5/507I) (from Ch. 120, par. 5-507I)
Sec. 507I. (Repealed).
(Source: P.A. 92-84, eff. 7-1-02. Repealed internally, eff. 7-1-02.)

(35 ILCS 5/507J)
Sec. 507J. (Repealed).
(Source: P.A. 92-84, eff. 7-1-02. Repealed internally, eff. 7-1-02.)

(35 ILCS 5/507K)
Sec. 507K. (Repealed).
(Source: P.A. 92-84, eff. 7-1-02. Repealed internally, eff. 7-1-02.)

(35 ILCS 5/507L)
Sec. 507L. Penny Severns Breast, Cervical, and Ovarian Cancer Research Fund checkoff. Beginning with taxable years ending on December 31, 1999, the Department shall print on its standard individual income tax form a provision indicating that if the taxpayer wishes to contribute to the Penny Severns Breast, Cervical, and Ovarian Cancer Research Fund as authorized by this amendatory Act of the 91st General Assembly, he or she may do so by stating the amount of the contribution (not less than $1) on the return and that the contribution will reduce the taxpayer's refund or increase the amount of the payment to accompany the return. Failure to remit any amount of increased payment shall reduce the contribution accordingly. This Section shall not apply to an amended return.
(Source: P.A. 99-933, eff. 1-27-17.)

(35 ILCS 5/507M)
Sec. 507M. (Repealed).
(Source: P.A. 92-84, eff. 7-1-02. Repealed internally, eff. 7-1-02.)

(35 ILCS 5/507N)
Sec. 507N. (Repealed).
(Source: P.A. 92-84, eff. 7-1-02. Repealed internally, eff. 7-1-02.)

(35 ILCS 5/507O)
Sec. 507O. (Repealed).
(Source: P.A. 92-84, eff. 7-1-02. Repealed internally, eff. 7-1-02.)

(35 ILCS 5/507P)
Sec. 507P. (Repealed).
(Source: P.A. 92-84, eff. 7-1-02. Repealed internally, eff. 7-1-02.)

(35 ILCS 5/507Q)
Sec. 507Q. (Repealed).
(Source: P.A. 89-324, eff. 8-13-95. Repealed by P.A. 91-833, eff. 1-1-01; 91-836, eff. 1-1-01.)

(35 ILCS 5/507R)
Sec. 507R. (Repealed).
(Source: P.A. 92-84, eff. 7-1-02. Repealed internally, eff. 7-1-02.)

(35 ILCS 5/507S)
Sec. 507S. (Repealed).
(Source: P.A. 92-84, eff. 7-1-02. Repealed internally, eff. 7-1-02.)

(35 ILCS 5/507T)
Sec. 507T. (Repealed).
(Source: P.A. 92-84, eff. 7-1-02. Repealed internally, eff. 7-1-02.)

(35 ILCS 5/507U)
Sec. 507U. Prostate Cancer Research Fund checkoff. The Department shall print on its standard individual income tax form a provision indicating that if the taxpayer wishes to contribute to the Prostate Cancer Research Fund, as authorized by this amendatory Act of the 91st General Assembly, he or she may do so by stating the amount of the contribution (not less than $1) on the return and that the contribution will reduce the taxpayer's refund or increase the amount of payment to accompany the return. Failure to remit any amount of increased payment shall reduce the contribution accordingly. This Section shall not apply to any amended return.
(Source: P.A. 91-104, eff. 7-13-99.)

(35 ILCS 5/507V)
Sec. 507V. (Repealed).
(Source: P.A. 92-651, eff. 7-11-02. Repealed by P.A. 99-933, eff. 1-27-17.)

(35 ILCS 5/507W)
Sec. 507W. (Repealed).
(Source: P.A. 92-651, eff. 7-11-02. Repealed by P.A. 99-576, eff. 7-15-16.)

(35 ILCS 5/507X)
Sec. 507X. (Repealed).
(Source: P.A. 95-331, eff. 8-21-07. Repealed by P.A. 99-933, eff. 1-27-17.)

(35 ILCS 5/507Y)
Sec. 507Y. The Illinois Military Family Relief checkoff. Beginning with taxable years ending on or after December 31, 2003, the Department shall print on its standard individual income tax form a provision indicating that if the taxpayer wishes to contribute to the Illinois Military Family Relief Fund, as authorized by this amendatory Act of the 92nd General Assembly, he or she may do so by stating the amount of the contribution (not less than $1) on the return and that the contribution will reduce the taxpayer's refund or increase the amount of payment to accompany the return. Failure to remit any amount of increased payment shall reduce the contribution accordingly. This Section shall not apply to any amended return.
(Source: P.A. 95-331, eff. 8-21-07.)

(35 ILCS 5/507Z)
Sec. 507Z. (Repealed).
(Source: P.A. 93-131, eff. 7-10-03. Repealed by P.A. 99-933, eff. 1-27-17.)

(35 ILCS 5/507AA)
Sec. 507AA. The Lou Gehrig's Disease (ALS) Research Fund checkoff. Beginning with the taxable year ending on December 31, 2003, the Department shall print on its standard individual income tax form a provision indicating that if the taxpayer wishes to contribute to the Lou Gehrig's Disease (ALS) Research Fund, as authorized by this amendatory Act of the 93rd General Assembly, he or she may do so by stating the amount of the contribution (not less than $1) on the return and that the contribution will reduce the taxpayer's refund or increase the amount of payment to accompany the return. Failure to remit any amount of increased payment shall reduce the contribution accordingly. This Section shall not apply to any amended return.
(Source: P.A. 95-331, eff. 8-21-07.)

(35 ILCS 5/507BB)
Sec. 507BB. Asthma and Lung Research checkoff. The Department must print on its standard individual income tax form a provision indicating that if the taxpayer wishes to contribute to the Asthma and Lung Research Fund, as authorized by this amendatory Act of the 93rd General Assembly, he or she may do so by stating the amount of the contribution (not less than $1) on the return and that the contribution will reduce the taxpayer's refund or increase the amount of payment to accompany the return. Failure to remit any amount of increased payment reduces the contribution accordingly. This Section does not apply to an amended return.
(Source: P.A. 95-331, eff. 8-21-07.)

(35 ILCS 5/507CC)
Sec. 507CC. The Leukemia Treatment and Education checkoff. The Department shall print on its standard individual income tax form a provision indicating that if the taxpayer wishes to contribute to the Leukemia Treatment and Education Fund, as authorized by this amendatory Act of the 93rd General Assembly, he or she may do so be stating the amount of the contribution (not less than $1) on the return and that the contribution will reduce the taxpayer's refund or increase the amount of payment to accompany the return. Failure to remit any amount of increased payment shall reduce the contribution accordingly. This Section shall not apply to any amended return.
(Source: P.A. 95-331, eff. 8-21-07.)

(35 ILCS 5/507DD)
Sec. 507DD. The Illinois Veterans' Homes Fund checkoff. For taxable years ending on or after December 31, 2004, the Department shall print on its standard individual income tax form a provision indicating that if the taxpayer wishes to contribute to the Illinois Veterans' Homes Fund, as authorized by this amendatory Act of the 93rd General Assembly, he or she may do so by stating the amount of the contribution (not less than $1) on the return and that the contribution will reduce the taxpayer's refund or increase the amount of payment to accompany the return. Failure to remit any amount of increased payment shall reduce the contribution accordingly. This Section shall not apply to any amended return.
(Source: P.A. 93-776, eff. 7-21-04.)

(35 ILCS 5/507EE)
Sec. 507EE. (Repealed).
(Source: P.A. 95-331, eff. 8-21-07. Repealed by P.A. 99-933, eff. 1-27-17.)

(35 ILCS 5/507FF)
Sec. 507FF. Epilepsy Treatment and Education Grants-in-Aid Fund checkoff. The Department must print on its standard individual income tax form a provision indicating that if the taxpayer wishes to contribute to the Epilepsy Treatment and Education Grants-in-Aid Fund, as authorized by Public Act 94-73, he or she may do so by stating the amount of the contribution (not less than $1) on the return and that the contribution will reduce the taxpayer's refund or increase the amount of payment to accompany the return. Failure to remit any amount of increased payment reduces the contribution accordingly. This Section does not apply to any amended return.
(Source: P.A. 94-73, eff. 6-23-05; 95-331, eff. 8-21-07.)

(35 ILCS 5/507GG)
Sec. 507GG. Diabetes Research Checkoff Fund checkoff. For taxable years ending on or after December 31, 2005, the Department must print on its standard individual income tax form a provision indicating that if the taxpayer wishes to contribute to the Diabetes Research Checkoff Fund, as authorized by Public Act 94-107, he or she may do so by stating the amount of the contribution (not less than $1) on the return and that the contribution will reduce the taxpayer's refund or increase the amount of payment to accompany the return. Failure to remit any amount of increased payment shall reduce the contribution accordingly. This Section does not apply to any amended return.
(Source: P.A. 100-201, eff. 8-18-17.)

(35 ILCS 5/507HH)
Sec. 507HH. Sarcoidosis Research Fund checkoff. The Department shall print on its standard individual income tax form a provision indicating that if the taxpayer wishes to contribute to the Sarcoidosis Research Fund, as authorized by Public Act 94-141, he or she may do so by stating the amount of the contribution (not less than $1) on the return and that the contribution will reduce the taxpayer's refund or increase the amount of payment to accompany the return. Failure to remit any amount of increased payment shall reduce the contribution accordingly. This Section shall not apply to any amended return.
(Source: P.A. 94-141, eff. 1-1-06; 95-331, eff. 8-21-07.)

(35 ILCS 5/507II)
Sec. 507II. The Vince Demuzio Memorial Colon Cancer Fund checkoff. For taxable years ending on or after December 31, 2005, the Department must print on its standard individual income tax form a provision indicating that if the taxpayer wishes to contribute to the Vince Demuzio Memorial Colon Cancer Fund, as authorized by Public Act 94-142, he or she may do so by stating the amount of the contribution (not less than $1) on the return and that the contribution will reduce the taxpayer's refund or increase the amount of payment to accompany the return. Failure to remit any amount of increased payment shall reduce the contribution accordingly. This Section does not apply to any amended return.
(Source: P.A. 94-142, eff. 1-1-06; 95-331, eff. 8-21-07.)

(35 ILCS 5/507JJ)
Sec. 507JJ. The Autism Research Checkoff Fund checkoff. For taxable years ending on or after December 31, 2005, the Department must print on its standard individual income tax form a provision indicating that if the taxpayer wishes to contribute to the Autism Research Checkoff Fund, as authorized by Public Act 94-442, he or she may do so by stating the amount of the contribution (not less than $1) on the return and that the contribution will reduce the taxpayer's refund or increase the amount of payment to accompany the return. Failure to remit any amount of increased payment shall reduce the contribution accordingly. This Section does not apply to any amended return.
(Source: P.A. 98-463, eff. 8-16-13.)

(35 ILCS 5/507KK)
Sec. 507KK. Blindness Prevention Fund checkoff. For taxable years ending on or after December 31, 2005, the Department shall print on its standard individual income tax form a provision indicating that if the taxpayer wishes to contribute to the Blindness Prevention Fund, as authorized by Public Act 94-602, he or she may do so by stating the amount of the contribution (not less than $1) on the return and that the contribution will reduce the taxpayer's refund or increase the amount of payment to accompany the return. Failure to remit any amount of increased payment shall reduce the contribution accordingly. This Section shall not apply to any amended return.
(Source: P.A. 94-602, eff. 8-16-05; 95-331, eff. 8-21-07.)

(35 ILCS 5/507LL)
Sec. 507LL. The Illinois Brain Tumor Research checkoff. For taxable years ending on or after December 31, 2005, the Department shall print on its standard individual income tax form a provision indicating that if the taxpayer wishes to contribute to the Illinois Brain Tumor Research Fund, as authorized by Public Act 94-649, he or she may do so by stating the amount of the contribution (not less than $1) on the return and that the contribution will reduce the taxpayer's refund or increase the amount of payment to accompany the return. Failure to remit any amount of increased payment shall reduce the contribution accordingly. This Section shall not apply to any amended return.
(Source: P.A. 94-649, eff. 8-22-05; 95-331, eff. 8-21-07.)

(35 ILCS 5/507MM)
Sec. 507MM. (Repealed).
(Source: P.A. 94-773, eff. 5-18-06. Repealed by P.A. 99-933, eff. 1-27-17.)

(35 ILCS 5/507NN)
Sec. 507NN. (Repealed).
(Source: P.A. 95-331, eff. 8-21-07. Repealed by P.A. 99-933, eff. 1-27-17.)

(35 ILCS 5/507OO)
Sec. 507OO. (Renumbered).
(Source: Renumbered by P.A. 95-876, eff. 8-21-08.)

(35 ILCS 5/507PP)
Sec. 507PP. The lung cancer research checkoff. For taxable years ending on or after December 31, 2007, the Department shall print, on its standard individual income tax form, a provision indicating that, if the taxpayer wishes to contribute to the Lung Cancer Research Fund, as authorized by this amendatory Act of the 95th General Assembly, then he or she may do so by stating the amount of the contribution (not less than $1) on the return and indicating that the contribution will reduce the taxpayer's refund or increase the amount of payment to accompany the return. The taxpayer's failure to remit any amount of the increased payment reduces the contribution accordingly. This Section does not apply to any amended return.
(Source: P.A. 95-434, eff. 8-27-07; 95-876, eff. 8-21-08; 96-328, eff. 8-11-09.)

(35 ILCS 5/507QQ)
Sec. 507QQ. The autoimmune disease research checkoff. For taxable years ending on or after December 31, 2007, the Department shall print, on its standard individual income tax form, a provision indicating that, if the taxpayer wishes to contribute to the Autoimmune Disease Research Fund, as authorized by this amendatory Act of the 95th General Assembly, then he or she may do so by stating the amount of the contribution (not less than $1) on the return and indicating that the contribution will reduce the taxpayer's refund or increase the amount of payment to accompany the return. The taxpayer's failure to remit any amount of the increased payment reduces the contribution accordingly. This Section does not apply to any amended return.
(Source: P.A. 95-435, eff. 8-27-07; 95-876, eff. 8-21-08.)

(35 ILCS 5/507RR)
Sec. 507RR. (Repealed).
(Source: P.A. 96-328, eff. 8-11-09. Repealed by P.A. 99-933, eff. 1-27-17.)

(35 ILCS 5/507SS)
Sec. 507SS. The hunger relief checkoff. For taxable years ending on or after December 31, 2009, the Department shall print, on its standard individual income tax form, a provision indicating that, if the taxpayer wishes to contribute to the Hunger Relief Fund, as authorized by Public Act 96-604, then he or she may do so by stating the amount of the contribution (not less than $1) on the return and indicating that the contribution will reduce the taxpayer's refund or increase the amount of payment to accompany the return. The taxpayer's failure to remit any amount of the increased payment reduces the contribution accordingly. This Section does not apply to any amended return.
(Source: P.A. 96-604, eff. 8-24-09; 96-1000, eff. 7-2-10.)

(35 ILCS 5/507TT)
Sec. 507TT. The crisis nursery checkoff. For taxable years ending on or after December 31, 2009, the Department shall print, on its standard individual income tax form, a provision indicating that, if the taxpayer wishes to contribute to the Crisis Nursery Fund, as authorized by Public Act 96-627, then he or she may do so by stating the amount of the contribution (not less than $1) on the return and indicating that the contribution will reduce the taxpayer's refund or increase the amount of payment to accompany the return. The taxpayer's failure to remit any amount of the increased payment reduces the contribution accordingly. This Section does not apply to any amended return.
(Source: P.A. 96-627, eff. 8-24-09; 96-1000, eff. 7-2-10.)

(35 ILCS 5/507UU)
Sec. 507UU. (Repealed).
(Source: P.A. 96-1424, eff. 8-3-10. Repealed by P.A. 99-576, eff. 7-15-16.)

(35 ILCS 5/507VV)
Sec. 507VV. (Repealed).
(Source: P.A. 96-1424, eff. 8-3-10. Repealed by P.A. 99-576, eff. 7-15-16.)

(35 ILCS 5/507WW)
Sec. 507WW. (Repealed).
(Source: P.A. 96-1424, eff. 8-3-10. Repealed by P.A. 99-933, eff. 1-27-17.)

(35 ILCS 5/507XX)
Sec. 507XX. The property tax relief checkoff for veterans with disabilities. For taxable years ending on or after December 31, 2010, the Department shall print, on its standard individual income tax form, a provision indicating that, if the taxpayer wishes to contribute to the Property Tax Relief for Veterans with Disabilities Fund, as authorized by this amendatory Act of the 96th General Assembly, then he or she may do so by stating the amount of the contribution (not less than $1) on the return and indicating that the contribution will reduce the taxpayer's refund or increase the amount of payment to accompany the return. The taxpayer's failure to remit any amount of the increased payment reduces the contribution accordingly. This Section does not apply to any amended return.
(Source: P.A. 99-143, eff. 7-27-15.)

(35 ILCS 5/507YY)
Sec. 507YY. Crime Stoppers checkoff. For taxable years ending on or after December 31, 2011, the Department shall print, on its standard individual income tax form, a provision indicating that, if the taxpayer wishes to contribute to the Illinois State Crime Stoppers Association Fund, as authorized by this amendatory Act of the 97th General Assembly, then he or she may do so by stating the amount of the contribution (not less than $1) on the return and indicating that the contribution will reduce the taxpayer's refund or increase the amount of payment to accompany the return. The taxpayer's failure to remit any amount of the increased payment reduces the contribution accordingly. This Section does not apply to any amended return.
(Source: P.A. 97-478, eff. 8-22-11.)

(35 ILCS 5/507ZZ)
Sec. 507ZZ. After-School Rescue Fund checkoff. For taxable years ending on or after December 31, 2011, the Department must print on its standard individual income tax form a provision (i) indicating that if the taxpayer wishes to contribute to the After-School Rescue Fund, as authorized by this amendatory Act of the 97th General Assembly, he or she may do so by stating the amount of the contribution (not less than $1) on the return and (ii) stating that the contribution will reduce the taxpayer's refund or increase the amount of payment to accompany the return. Failure to remit any amount of increased payment shall reduce the contribution accordingly. This Section does not apply to any amended return.
(Source: P.A. 97-478, eff. 8-22-11.)

(35 ILCS 5/507AAA)
Sec. 507AAA. The Childhood Cancer Research Fund checkoff. For taxable years ending on or after December 31, 2012, the Department shall print, on its standard individual income tax form, a provision indicating that, if the taxpayer wishes to contribute to the Childhood Cancer Research Fund, as authorized by this amendatory Act of the 97th General Assembly, then he or she may do so by stating the amount of the contribution (not less than $1) on the return and indicating that the contribution will reduce the taxpayer's refund or increase the amount of payment to accompany the return. The taxpayer's failure to remit any amount of the increased payment reduces the contribution accordingly. This Section does not apply to any amended return.
(Source: P.A. 97-1117, eff. 8-27-12.)

(35 ILCS 5/507BBB)
Sec. 507BBB. The Children's Wellness Charities Fund checkoff. For taxable years ending on or after December 31, 2012, the Department shall print, on its standard individual income tax form, a provision indicating that, if the taxpayer wishes to contribute to the Children's Wellness Charities Fund, as authorized by this amendatory Act of the 97th General Assembly, then he or she may do so by stating the amount of the contribution (not less than $1) on the return and indicating that the contribution will reduce the taxpayer's refund or increase the amount of payment to accompany the return. The taxpayer's failure to remit any amount of the increased payment reduces the contribution accordingly. This Section does not apply to any amended return.
(Source: P.A. 97-1117, eff. 8-27-12.)

(35 ILCS 5/507CCC)
Sec. 507CCC. The Housing for Families Fund checkoff. For taxable years ending on or after December 31, 2012, the Department shall print, on its standard individual income tax form, a provision indicating that, if the taxpayer wishes to contribute to the Housing for Families Fund, as authorized by this amendatory Act of the 97th General Assembly, then he or she may do so by stating the amount of the contribution (not less than $1) on the return and indicating that the contribution will reduce the taxpayer's refund or increase the amount of payment to accompany the return. The taxpayer's failure to remit any amount of the increased payment reduces the contribution accordingly. This Section does not apply to any amended return.
(Source: P.A. 97-1117, eff. 8-27-12.)

(35 ILCS 5/507DDD)
Sec. 507DDD. Special Olympics Illinois and Special Children's Checkoff. For taxable years beginning on or after January 1, 2015, the Department shall print on its standard individual income tax form a provision indicating that if the taxpayer wishes to contribute to the Special Olympics Illinois and Special Children's Charities Checkoff Fund as authorized by Public Act 99-423, he or she may do so by stating the amount of the contribution (not less than $1) on the return and that the contribution will reduce the taxpayer's refund or increase the amount of payment to accompany the return. Failure to remit any amount of increased payment shall reduce the contribution accordingly. This Section shall not apply to an amended return. For the purpose of this Section, the Department of Revenue must distribute the moneys as provided in subsection 21.9(b) of the Illinois Lottery Law: (i) 75% of the moneys to Special Olympics Illinois to support the statewide training, competitions, and programs for future Special Olympics athletes; and (ii) 25% of the moneys to Special Children's Charities to support the City of Chicago-wide training, competitions, and programs for future Special Olympics athletes.
(Source: P.A. 99-423, eff. 8-20-15; 99-642, eff. 7-28-16.)

(35 ILCS 5/507EEE)
Sec. 507EEE. (Repealed).
(Source: P.A. 99-423, eff. 8-20-15. Repealed internally, eff. 12-31-17.)

(35 ILCS 5/507FFF)
Sec. 507FFF. Autism Care Fund checkoff. For taxable years ending on or after December 31, 2015, the Department must print on its standard individual income tax form a provision (i) indicating that if the taxpayer wishes to contribute to the Autism Care Fund, a special fund created in the State treasury, for the purpose of donating to the Autism Society of Illinois, as authorized by this amendatory Act of the 99th General Assembly, he or she may do so by stating the amount of the contribution (not less than $1) on the return and (ii) stating that the contribution will reduce the taxpayer's refund or increase the amount of payment to accompany the return. Failure to remit any amount of increased payment shall reduce the contribution accordingly. Notwithstanding any other provision of law, moneys deposited into the Autism Care Fund from contributions under this Section shall be used by the Department of Human Services to make grants to the Autism Society of Illinois. This Section does not apply to any amended return.
(Source: P.A. 99-423, eff. 8-20-15.)

(35 ILCS 5/507GGG)
Sec. 507GGG. Thriving Youth checkoff. For taxable years ending on or after December 31, 2017, the Department must print on its standard individual income tax form a provision (i) indicating that if the taxpayer wishes to contribute to the Thriving Youth Income Tax Checkoff Fund, as authorized by this amendatory Act of the 100th General Assembly, he or she may do so by stating the amount of the contribution (not less than $1) on the return and (ii) stating that the contribution will reduce the taxpayer's refund or increase the amount of payment to accompany the return. Failure to remit any amount of increased payment shall reduce the contribution accordingly. This Section does not apply to any amended return.
(Source: P.A. 100-329, eff. 8-24-17.)

(35 ILCS 5/507HHH)
Sec. 507HHH. Illinois Police Memorial checkoff.
(a) For taxable years ending on or after December 31, 2017, the Department must print on its standard individual income tax form a provision (i) indicating that if the taxpayer wishes to contribute to the Criminal Justice Information Projects Fund, as authorized by this amendatory Act of the 100th General Assembly, he or she may do so by stating the amount of the contribution (not less than $1) on the return and (ii) stating that the contribution will reduce the taxpayer's refund or increase the amount of payment to accompany the return. Failure to remit any amount of increased payment shall reduce the contribution accordingly. This Section does not apply to any amended return.
(b) Moneys deposited into the Criminal Justice Information Projects Fund under this Section shall be distributed equally, as soon as practical but at least on a monthly basis, to the Chicago Police Memorial Foundation Fund, the Police Memorial Committee Fund, and the Illinois State Police Memorial Park Fund. Moneys transferred to the funds shall be used, subject to appropriation, to fund grants for building and maintaining memorials and parks; holding annual memorial commemorations; giving scholarships to children of officers killed or catastrophically injured in the line of duty, or those interested in pursuing a career in law enforcement; and providing financial assistance to police officers and their families when a police officer is killed or injured in the line of duty.
(Source: P.A. 100-329, eff. 8-24-17.)

(35 ILCS 5/508) (from Ch. 120, par. 5-508)
Sec. 508. The Department shall determine on October 1 of each year the total amount contributed to the Child Abuse Prevention Fund pursuant to this Act and shall notify the State Comptroller and the State Treasurer of such amount to be transferred to the Child Abuse Prevention Fund, and upon receipt of such notification the State Treasurer and Comptroller shall transfer such amount.
(Source: P.A. 85-731.)

(35 ILCS 5/509) (from Ch. 120, par. 5-509)
Sec. 509. Tax checkoff explanations.
(a) All individual income tax return forms shall contain appropriate explanations and spaces to enable the taxpayers to designate contributions to the funds to which contributions may be made under this Article 5.
(b) Each form shall contain a statement that the contributions will reduce the taxpayer's refund or increase the amount of payment to accompany the return. Failure to remit any amount of increased payment shall reduce the contribution accordingly.
(c) If, on October 1 of any year, the total contributions to any one of the funds made under this Article 5 do not equal $100,000 or more, the explanations and spaces for designating contributions to the fund shall be removed from the individual income tax return forms for the following and all subsequent years and all subsequent contributions to the fund shall be refunded to the taxpayer. This contribution requirement does not apply to the Diabetes Research Checkoff Fund checkoff contained in Section 507GG of this Act.
(d) Notwithstanding any other provision of law, the Department shall include the Hunger Relief Fund checkoff established under Section 507SS on the individual income tax form for the taxable year beginning on January 1, 2012. If, on October 1, 2013, or on October 1 of any subsequent year, the total contributions to the Hunger Relief Fund checkoff do not equal $100,000 or more, the explanations and spaces for designating contributions to the fund shall be removed from the individual income tax return forms for the following and all subsequent years and all subsequent contributions to the fund shall be refunded to the taxpayer.
(Source: P.A. 96-328, eff. 8-11-09; 97-1117, eff. 8-27-12.)

(35 ILCS 5/509.1)
Sec. 509.1. Removal of excess tax-checkoff funds. Notwithstanding any provisions of this Act to the contrary, beginning on the effective date of this amendatory Act of the 95th General Assembly, there may not be more than 15 tax-checkoff funds contained on the individual tax return form at any one time. Each year, the Department shall determine whether the sum of (i) the number of new tax-checkoff funds created by the General Assembly during that year plus (ii) the number of tax-checkoff funds that collected at least $100,000 during the previous year exceeds 15. If so, then the Department shall remove a number of tax-checkoff funds that were on the return during the previous year that is equal to the sum of items (i) and (ii) minus 15, starting with the tax-checkoff fund that received the least amount of contributions and working upward until a sufficient number of funds have been removed. The Hunger Relief Fund checkoff established under Section 507SS shall be included among the 15 tax-checkoff funds as provided in subsection (d) of Section 509 of this Act.
For taxable years ending on or after December 31, 2012, the Diabetes Research Checkoff Fund checkoff contained in Section 507GG of this Act shall be included on the individual tax return form notwithstanding the provisions of this Section. The Diabetes Research Checkoff Fund checkoff shall not be included when calculating the 15 tax-checkoff fund limitation set forth in this Section.
(Source: P.A. 97-1117, eff. 8-27-12.)

(35 ILCS 5/510) (from Ch. 120, par. 5-510)
Sec. 510. Determination of amounts contributed. The Department shall determine the total amount contributed to each of the funds under this Article 5 and shall notify the State Comptroller and the State Treasurer of the amounts to be transferred from the General Revenue Fund to each fund, and upon receipt of such notification the State Treasurer and Comptroller shall transfer the amounts.
(Source: P.A. 95-331, eff. 8-21-07; 95-434, eff. 8-27-07; 95-435, eff. 8-27-07; 95-940, eff. 8-29-08; 96-328, eff. 8-11-09.)

(35 ILCS 5/511) (from Ch. 120, par. 5-511)
Sec. 511. Unless the Department is contesting an individual income tax refund due to any taxpayer, the Department shall provide the Comptroller with authorization for such refund to the taxpayer within 120 days of the date on which the return is received by the Department, as long as there are available funds from which to pay such refunds.
(Source: P.A. 84-1079.)

(35 ILCS 5/512) (from Ch. 120, par. 5-512)
Sec. 512. (a) All individual income tax return forms for tax years ending December 31, 1986 through December 30, 1995 shall contain an appropriate space in which the taxpayer must indicate either (i) the name and number of the high school district in which they reside on the date such return is filed, or (ii) the name and number of the unit school district in which they reside on the date such return is filed. Failure of the taxpayer to insert such information shall not invalidate the return.
(b) For all tax years ending December 31, 1995 and thereafter, the Department shall provide the State Board of Education with information on individual income tax receipts by school district from the data collected by the Geographic Information System maintained by the Department.
(Source: P.A. 89-21, eff. 7-1-95.)

(35 ILCS 5/516) (from Ch. 120, par. 5-516)
Sec. 516. The Department shall print on its standard individual income tax form a provision indicating that if the taxpayer wishes to contribute to the Assistance to the Homeless Fund created by this amendatory Act of 1989, he or she may do so by stating the amount of such contribution (not less than $1) on such return and that such contributions will reduce the taxpayer's refund or increase the amount of payment to accompany the return. Failure to remit any amount of increased payment shall reduce the contribution accordingly. This Section shall not apply to an amended return.
(Source: P.A. 86-960.)



Article 6 - Payments

(35 ILCS 5/Art. 6 heading)

(35 ILCS 5/601) (from Ch. 120, par. 6-601)
Sec. 601. Payment on Due Date of Return.
(a) In general. Every taxpayer required to file a return under this Act shall, without assessment, notice or demand, pay any tax due thereon to the Department, at the place fixed for filing, on or before the date fixed for filing such return (determined without regard to any extension of time for filing the return) pursuant to regulations prescribed by the Department. If, however, the due date for payment of a taxpayer's federal income tax liability for a tax year (as provided in the Internal Revenue Code or by Treasury regulation, or as extended by the Internal Revenue Service) is later than the date fixed for filing the taxpayer's Illinois income tax return for that tax year, the Department may, by rule, prescribe a due date for payment that is not later than the due date for payment of the taxpayer's federal income tax liability. For purposes of the Illinois Administrative Procedure Act, the adoption of rules to prescribe a later due date for payment shall be deemed an emergency and necessary for the public interest, safety, and welfare.
(b) Amount payable. In making payment as provided in this section there shall remain payable only the balance of such tax remaining due after giving effect to the following:
(1) Withheld tax. Any amount withheld during any

calendar year pursuant to Article 7 from compensation paid to a taxpayer shall be deemed to have been paid on account of any tax imposed by subsections 201(a) and (b) of this Act on such taxpayer for his taxable year beginning in such calendar year. If more than one taxable year begins in a calendar year, such amount shall be deemed to have been paid on account of such tax for the last taxable year so beginning.

(2) Estimated and tentative tax payments. Any amount

of estimated tax paid by a taxpayer pursuant to Article 8 for a taxable year shall be deemed to have been paid on account of the tax imposed by this Act for such taxable year.

(3) Foreign tax. The aggregate amount of tax which is

imposed upon or measured by income and which is paid by a resident for a taxable year to another state or states on income which is also subject to the tax imposed by subsections 201(a) and (b) of this Act shall be credited against the tax imposed by subsections 201(a) and (b) otherwise due under this Act for such taxable year. For taxable years ending prior to December 31, 2009, the aggregate credit provided under this paragraph shall not exceed that amount which bears the same ratio to the tax imposed by subsections 201(a) and (b) otherwise due under this Act as the amount of the taxpayer's base income subject to tax both by such other state or states and by this State bears to his total base income subject to tax by this State for the taxable year. For taxable years ending on or after December 31, 2009, the credit provided under this paragraph for tax paid to other states shall not exceed that amount which bears the same ratio to the tax imposed by subsections 201(a) and (b) otherwise due under this Act as the amount of the taxpayer's base income that would be allocated or apportioned to other states if all other states had adopted the provisions in Article 3 of this Act bears to the taxpayer's total base income subject to tax by this State for the taxable year. The credit provided by this paragraph shall not be allowed if any creditable tax was deducted in determining base income for the taxable year. Any person claiming such credit shall attach a statement in support thereof and shall notify the Director of any refund or reductions in the amount of tax claimed as a credit hereunder all in such manner and at such time as the Department shall by regulations prescribe.

(4) Accumulation and capital gain distributions. If

the net income of a taxpayer includes amounts included in his base income by reason of Section 667 of the Internal Revenue Code (relating to accumulation and capital gain distributions by a trust, respectively), the tax imposed on such taxpayer by this Act shall be credited with his pro rata portion of the taxes imposed by this Act on such trust for preceding taxable years which would not have been payable for such preceding years if the trust had in fact made distributions to its beneficiaries at the times and in the amounts specified in Sections 666 and 669 of the Internal Revenue Code. The credit provided by this paragraph shall not reduce the tax otherwise due from the taxpayer to an amount less than that which would be due if the amounts included by reason of Section 667 of the Internal Revenue Code were excluded from his or her base income.

(c) Cross reference. For application against tax due of overpayments of tax for a prior year, see Section 909.
(Source: P.A. 96-468, eff. 8-14-09; 97-507, eff. 8-23-11.)

(35 ILCS 5/601.1) (Ch. 120, par. 6-601.1)
Sec. 601.1. Payment by electronic funds transfer.
(a) Beginning on October 1, 1993, a taxpayer who has an average monthly tax liability of $150,000 or more under Article 7 of this Act shall make all payments required by rules of the Department by electronic funds transfer. Beginning October 1, 1993, a taxpayer who has an average quarterly estimated tax payment obligation of $450,000 or more under Article 8 of this Act shall make all payments required by rules of the Department by electronic funds transfer. Beginning on October 1, 1994, a taxpayer who has an average monthly tax liability of $100,000 or more under Article 7 of this Act shall make all payments required by rules of the Department by electronic funds transfer. Beginning October 1, 1994, a taxpayer who has an average quarterly estimated tax payment obligation of $300,000 or more under Article 8 of this Act shall make all payments required by rules of the Department by electronic funds transfer. Beginning on October 1, 1995, a taxpayer who has an average monthly tax liability of $50,000 or more under Article 7 of this Act shall make all payments required by rules of the Department by electronic funds transfer. Beginning October 1, 1995, a taxpayer who has an average quarterly estimated tax payment obligation of $150,000 or more under Article 8 of this Act shall make all payments required by rules of the Department by electronic funds transfer. Beginning on October 1, 2000, and for all liability periods thereafter, a taxpayer who has an average annual tax liability of $200,000 or more under Article 7 of this Act shall make all payments required by rules of the Department by electronic funds transfer. Beginning October 1, 2000, a taxpayer who has an average quarterly estimated tax payment obligation of $50,000 or more under Article 8 of this Act shall make all payments required by rules of the Department by electronic funds transfer. Beginning on October 1, 2002, a taxpayer who has a tax liability in the amount set forth in subsection (b) of Section 2505-210 of the Department of Revenue Law shall make all payments required by rules of the Department by electronic funds transfer. Beginning on October 1, 2002, a taxpayer who has a tax liability in the amount set forth in subsection (b) of Section 2505-210 of the Department of Revenue Law shall make all payments required by rules of the Department by electronic funds transfer.
(b) Any taxpayer who is not required to make payments by electronic funds transfer may make payments by electronic funds transfer with the permission of the Department.
(c) All taxpayers required to make payments by electronic funds transfer and any taxpayers who wish to voluntarily make payments by electronic funds transfer shall make those payments in the manner authorized by the Department.
(d) The Department shall notify all taxpayers required to make payments by electronic funds transfer. All taxpayers notified by the Department shall make payments by electronic funds transfer for a minimum of one year beginning on October 1. In determining the threshold amounts under subsection (a), the Department shall calculate the averages as follows:
(1) the total liability under Article 7 for the

preceding tax year (and, prior to October 1, 2000, divided by 12); or

(2) for purposes of estimated payments under Article

8, the total tax obligation of the taxpayer for the previous tax year divided by 4.

(e) The Department shall adopt such rules as are necessary to effectuate a program of electronic funds transfer and the requirements of this Section.
(Source: P.A. 91-541, eff. 8-13-99; 92-492, eff. 1-1-02; 92-846, eff. 8-23-02.)

(35 ILCS 5/602) (from Ch. 120, par. 6-602)
Sec. 602. Tentative Payments.
(a) In general. Pursuant to Section 505, the Department may promulgate regulations to provide automatic extensions of the time for filing a return. In connection with any other extension provided under Section 505 of the time for filing a return, the taxpayer shall file a tentative tax return and pay, on or before the date prescribed by law for the filing of such return (determined without regard to any extensions of time for such filing), the amount properly estimated as his tax for the taxable year.
(b) Interest and Penalty. Interest and penalty on any amount of tax due and unpaid for the period of any extension shall be payable as provided by the Uniform Penalty and Interest Act. However, if the taxpayer is a member, or, in the case of a joint return, the spouse of a member, of the United States Armed Forces serving in a combat zone and subject to a filing extension in accordance with a proclamation by the President of the United States pursuant to Section 7508 of the Internal Revenue Code, no interest or penalty shall be applicable for the taxable year ending on and after December 31, 1990.
(Source: P.A. 87-205; 87-339; 87-895.)

(35 ILCS 5/603) (from Ch. 120, par. 6-603)
Sec. 603. (Repealed).
(Source: Repealed by P.A. 88-195.)

(35 ILCS 5/604) (from Ch. 120, par. 6-604)
Sec. 604. Any payment to the Department which is made by a check or money order not payable to the Department shall, within 15 days after receipt thereof, be returned by the Department to the taxpayer who submitted such check or money order or, if the amount of payment is equal to the amount owed to the State of Illinois, the Department may deposit such check.
(Source: P.A. 86-977.)

(35 ILCS 5/605) (from Ch. 120, par. 6-605)
Sec. 605. The Department may adopt rules and regulations for payment of taxes due under this Act by credit card only when the Department is not required to pay a discount fee charged by the credit card issuer.
(Source: P.A. 87-1175; 87-1189.)

(35 ILCS 5/606)
Sec. 606. EDGE payment. A payment includes a payment provided for in subsection (g) of Section 5-15 of the Economic Development for a Growing Economy Tax Credit Act.
(Source: P.A. 96-836, eff. 12-16-09; 96-1000, eff. 7-2-10.)



Article 7 - Withholding Tax

(35 ILCS 5/Art. 7 heading)

(35 ILCS 5/701) (from Ch. 120, par. 7-701)
Sec. 701. Requirement and Amount of Withholding.
(a) In General. Every employer maintaining an office or transacting business within this State and required under the provisions of the Internal Revenue Code to withhold a tax on:
(1) compensation paid in this State (as determined

under Section 304(a)(2)(B) to an individual; or

(2) payments described in subsection (b) shall deduct

and withhold from such compensation for each payroll period (as defined in Section 3401 of the Internal Revenue Code) an amount equal to the amount by which such individual's compensation exceeds the proportionate part of this withholding exemption (computed as provided in Section 702) attributable to the payroll period for which such compensation is payable multiplied by a percentage equal to the percentage tax rate for individuals provided in subsection (b) of Section 201.

(b) Payment to Residents. Any payment (including compensation, but not including a payment from which withholding is required under Section 710 of this Act) to a resident by a payor maintaining an office or transacting business within this State (including any agency, officer, or employee of this State or of any political subdivision of this State) and on which withholding of tax is required under the provisions of the Internal Revenue Code shall be deemed to be compensation paid in this State by an employer to an employee for the purposes of Article 7 and Section 601(b)(1) to the extent such payment is included in the recipient's base income and not subjected to withholding by another state. Notwithstanding any other provision to the contrary, no amount shall be withheld from unemployment insurance benefit payments made to an individual pursuant to the Unemployment Insurance Act unless the individual has voluntarily elected the withholding pursuant to rules promulgated by the Director of Employment Security.
(c) Special Definitions. Withholding shall be considered required under the provisions of the Internal Revenue Code to the extent the Internal Revenue Code either requires withholding or allows for voluntary withholding the payor and recipient have entered into such a voluntary withholding agreement. For the purposes of Article 7 and Section 1002(c) the term "employer" includes any payor who is required to withhold tax pursuant to this Section.
(d) Reciprocal Exemption. The Director may enter into an agreement with the taxing authorities of any state which imposes a tax on or measured by income to provide that compensation paid in such state to residents of this State shall be exempt from withholding of such tax; in such case, any compensation paid in this State to residents of such state shall be exempt from withholding. All reciprocal agreements shall be subject to the requirements of Section 2505-575 of the Department of Revenue Law (20 ILCS 2505/2505-575).
(e) Notwithstanding subsection (a)(2) of this Section, no withholding is required on payments for which withholding is required under Section 3405 or 3406 of the Internal Revenue Code.
(Source: P.A. 97-507, eff. 8-23-11; 98-496, eff. 1-1-14.)

(35 ILCS 5/702) (from Ch. 120, par. 7-702)
Sec. 702. Amount Exempt from Withholding. For purposes of this Section an employee shall be entitled to a withholding exemption in an amount equal to the basic amount in Section 204(b) for each personal or dependent exemption which he is entitled to claim on his federal return pursuant to Section 151 of the Internal Revenue Code; plus an allowance equal to $1,000 for each $1,000 he is entitled to deduct from gross income in arriving at adjusted gross income pursuant to Section 62 of the Internal Revenue Code; plus an additional allowance equal to $1,000 for each $1,000 eligible for subtraction on his Illinois income tax return as Illinois real estate taxes paid during the taxable year; or in any lesser amount claimed by him. Every employee shall furnish to his employer such information as is required for the employer to make an accurate withholding under this Act. The employer may rely on this information for withholding purposes. If any employee fails or refuses to furnish such information, the employer shall withhold the full rate of tax from the employee's total compensation.
(Source: P.A. 97-507, eff. 8-23-11.)

(35 ILCS 5/703) (from Ch. 120, par. 7-703)
Sec. 703. Information statement. Every employer required to deduct and withhold tax under this Act from compensation of an employee, or who would have been required so to deduct and withhold tax if the employee's withholding exemption were not in excess of the basic amount in Section 204(b), shall furnish in duplicate to each such employee in respect of the compensation paid by such employer to such employee during the calendar year on or before January 31 of the succeeding year, or, if his employment is terminated before the close of such calendar year, on the date on which the last payment of compensation is made, a written statement in such form as the Department may by regulation prescribe showing the amount of compensation paid by the employer to the employee, the amount deducted and withheld as tax, and such other information as the Department shall prescribe. A copy of such statement shall be filed by the employee with his return for his taxable year to which it relates (as determined under Section 601(b)(1)).
(Source: P.A. 97-507, eff. 8-23-11.)

(35 ILCS 5/704) (from Ch. 120, par. 7-704)
Sec. 704. Employer's Return and Payment of Tax Withheld.
(a) In general, every employer who deducts and withholds or is required to deduct and withhold tax under this Act prior to January 1, 2008, shall make such payments and returns as provided in this Section.
(b) Quarter Monthly Payments: Returns. Every employer who deducts and withholds or is required to deduct and withhold tax under this Act shall, on or before the third banking day following the close of a quarter monthly period, pay to the Department or to a depositary designated by the Department, pursuant to regulations prescribed by the Department, the taxes so required to be deducted and withheld, whenever the aggregate amount withheld by such employer (together with amounts previously withheld and not paid to the Department) exceeds $1,000. For purposes of this Section, Saturdays, Sundays, legal holidays and local bank holidays are not banking days. A quarter monthly period, for purposes of this subsection, ends on the 7th, 15th, 22nd and last day of each calendar month. Every such employer shall for each calendar quarter, on or before the last day of the first month following the close of such quarter, and for the calendar year, on or before January 31 of the succeeding calendar year, make a return with respect to such taxes in such form and manner as the Department may by regulations prescribe, and pay to the Department or to a depositary designated by the Department all withheld taxes not previously paid to the Department.
(c) Monthly Payments: Returns. Every employer required to deduct and withhold tax under this Act shall, on or before the 15th day of the second and third months of each calendar quarter, and on or before the last day of the month following the last month of each such quarter, pay to the Department or to a depositary designated by the Department, pursuant to regulations prescribed by the Department, the taxes so required to be deducted and withheld, whenever the aggregate amount withheld by such employer (together with amounts previously withheld and not paid to the Department) exceeds $500 but does not exceed $1,000. Every such employer shall for each calendar quarter, on or before the last day of the first month following the close of such quarter, and for the calendar year, on or before January 31 of the succeeding calendar year, make a return with respect to such taxes in such form and manner as the Department may by regulations prescribe, and pay to the Department or to a depositary designated by the Department all withheld taxes not previously paid to the Department.
(d) Annual Payments: Returns. Where the amount of compensation paid by an employer is not sufficient to require the withholding of tax from the compensation of any of its employees (or where the aggregate amount withheld is less than $500), the Department may by regulation permit such employer to file only an annual return and to pay the taxes required to be deducted and withheld at the time of filing such annual return.
(e) Annual Return. The Department may, as it deems appropriate, prescribe by regulation for the filing of annual returns in lieu of quarterly returns described in subsections (b) and (c).
(e-5) Annual Return and Payment. On and after January 1, 1998, notwithstanding subsections (b) through (d) of this Section, every employer who deducts and withholds or is required to deduct and withhold tax from a person engaged in domestic service employment, as that term is defined in Section 3510 of the Internal Revenue Code, may comply with the requirements of this Section by filing an annual return and paying the taxes required to be deducted and withheld on or before the 15th day of the fourth month following the close of the employer's taxable year. The annual return may be submitted with the employer's individual income tax return.
(f) Magnetic Media Filing. Forms W-2 that, pursuant to the Internal Revenue Code and regulations promulgated thereunder, are required to be submitted to the Internal Revenue Service on magnetic media, must also be submitted to the Department on magnetic media for Illinois purposes, if required by the Department.
(Source: P.A. 95-8, eff. 6-29-07.)

(35 ILCS 5/704A)
(Text of Section from P.A. 100-303)
Sec. 704A. Employer's return and payment of tax withheld.
(a) In general, every employer who deducts and withholds or is required to deduct and withhold tax under this Act on or after January 1, 2008 shall make those payments and returns as provided in this Section.
(b) Returns. Every employer shall, in the form and manner required by the Department, make returns with respect to taxes withheld or required to be withheld under this Article 7 for each quarter beginning on or after January 1, 2008, on or before the last day of the first month following the close of that quarter.
(c) Payments. With respect to amounts withheld or required to be withheld on or after January 1, 2008:
(1) Semi-weekly payments. For each calendar year,

each employer who withheld or was required to withhold more than $12,000 during the one-year period ending on June 30 of the immediately preceding calendar year, payment must be made:

(A) on or before each Friday of the calendar

year, for taxes withheld or required to be withheld on the immediately preceding Saturday, Sunday, Monday, or Tuesday;

(B) on or before each Wednesday of the calendar

year, for taxes withheld or required to be withheld on the immediately preceding Wednesday, Thursday, or Friday.

Beginning with calendar year 2011, payments made

under this paragraph (1) of subsection (c) must be made by electronic funds transfer.

(2) Semi-weekly payments. Any employer who withholds

or is required to withhold more than $12,000 in any quarter of a calendar year is required to make payments on the dates set forth under item (1) of this subsection (c) for each remaining quarter of that calendar year and for the subsequent calendar year.

(3) Monthly payments. Each employer, other than an

employer described in items (1) or (2) of this subsection, shall pay to the Department, on or before the 15th day of each month the taxes withheld or required to be withheld during the immediately preceding month.

(4) Payments with returns. Each employer shall pay to

the Department, on or before the due date for each return required to be filed under this Section, any tax withheld or required to be withheld during the period for which the return is due and not previously paid to the Department.

(d) Regulatory authority. The Department may, by rule:
(1) Permit employers, in lieu of the requirements of

subsections (b) and (c), to file annual returns due on or before January 31 of the year for taxes withheld or required to be withheld during the previous calendar year and, if the aggregate amounts required to be withheld by the employer under this Article 7 (other than amounts required to be withheld under Section 709.5) do not exceed $1,000 for the previous calendar year, to pay the taxes required to be shown on each such return no later than the due date for such return.

(2) Provide that any payment required to be made

under subsection (c)(1) or (c)(2) is deemed to be timely to the extent paid by electronic funds transfer on or before the due date for deposit of federal income taxes withheld from, or federal employment taxes due with respect to, the wages from which the Illinois taxes were withheld.

(3) Designate one or more depositories to which

payment of taxes required to be withheld under this Article 7 must be paid by some or all employers.

(4) Increase the threshold dollar amounts at which

employers are required to make semi-weekly payments under subsection (c)(1) or (c)(2).

(e) Annual return and payment. Every employer who deducts and withholds or is required to deduct and withhold tax from a person engaged in domestic service employment, as that term is defined in Section 3510 of the Internal Revenue Code, may comply with the requirements of this Section with respect to such employees by filing an annual return and paying the taxes required to be deducted and withheld on or before the 15th day of the fourth month following the close of the employer's taxable year. The Department may allow the employer's return to be submitted with the employer's individual income tax return or to be submitted with a return due from the employer under Section 1400.2 of the Unemployment Insurance Act.
(f) Magnetic media and electronic filing.
With respect to taxes withheld in calendar years prior to 2017, any W-2 Form that, under the Internal Revenue Code and regulations promulgated thereunder, is required to be submitted to the Internal Revenue Service on magnetic media or electronically must also be submitted to the Department on magnetic media or electronically for Illinois purposes, if required by the Department.
With respect to taxes withheld in 2017 and subsequent calendar years, the Department may, by rule, require that any return (including any amended return) under this Section and any W-2 Form that is required to be submitted to the Department must be submitted on magnetic media or electronically.
The due date for submitting W-2 Forms shall be as prescribed by the Department by rule.
(g) For amounts deducted or withheld after December 31, 2009, a taxpayer who makes an election under subsection (f) of Section 5-15 of the Economic Development for a Growing Economy Tax Credit Act for a taxable year shall be allowed a credit against payments due under this Section for amounts withheld during the first calendar year beginning after the end of that taxable year equal to the amount of the credit for the incremental income tax attributable to full-time employees of the taxpayer awarded to the taxpayer by the Department of Commerce and Economic Opportunity under the Economic Development for a Growing Economy Tax Credit Act for the taxable year and credits not previously claimed and allowed to be carried forward under Section 211(4) of this Act as provided in subsection (f) of Section 5-15 of the Economic Development for a Growing Economy Tax Credit Act. The credit or credits may not reduce the taxpayer's obligation for any payment due under this Section to less than zero. If the amount of the credit or credits exceeds the total payments due under this Section with respect to amounts withheld during the calendar year, the excess may be carried forward and applied against the taxpayer's liability under this Section in the succeeding calendar years as allowed to be carried forward under paragraph (4) of Section 211 of this Act. The credit or credits shall be applied to the earliest year for which there is a tax liability. If there are credits from more than one taxable year that are available to offset a liability, the earlier credit shall be applied first. Each employer who deducts and withholds or is required to deduct and withhold tax under this Act and who retains income tax withholdings under subsection (f) of Section 5-15 of the Economic Development for a Growing Economy Tax Credit Act must make a return with respect to such taxes and retained amounts in the form and manner that the Department, by rule, requires and pay to the Department or to a depositary designated by the Department those withheld taxes not retained by the taxpayer. For purposes of this subsection (g), the term taxpayer shall include taxpayer and members of the taxpayer's unitary business group as defined under paragraph (27) of subsection (a) of Section 1501 of this Act. This Section is exempt from the provisions of Section 250 of this Act.
(h) An employer may claim a credit against payments due under this Section for amounts withheld during the first calendar year ending after the date on which a tax credit certificate was issued under Section 35 of the Small Business Job Creation Tax Credit Act. The credit shall be equal to the amount shown on the certificate, but may not reduce the taxpayer's obligation for any payment due under this Section to less than zero. If the amount of the credit exceeds the total payments due under this Section with respect to amounts withheld during the calendar year, the excess may be carried forward and applied against the taxpayer's liability under this Section in the 5 succeeding calendar years. The credit shall be applied to the earliest year for which there is a tax liability. If there are credits from more than one calendar year that are available to offset a liability, the earlier credit shall be applied first. This Section is exempt from the provisions of Section 250 of this Act.
(Source: P.A. 100-303, eff. 8-24-17.)

(Text of Section from P.A. 100-511)
Sec. 704A. Employer's return and payment of tax withheld.
(a) In general, every employer who deducts and withholds or is required to deduct and withhold tax under this Act on or after January 1, 2008 shall make those payments and returns as provided in this Section.
(b) Returns. Every employer shall, in the form and manner required by the Department, make returns with respect to taxes withheld or required to be withheld under this Article 7 for each quarter beginning on or after January 1, 2008, on or before the last day of the first month following the close of that quarter.
(c) Payments. With respect to amounts withheld or required to be withheld on or after January 1, 2008:
(1) Semi-weekly payments. For each calendar year,

each employer who withheld or was required to withhold more than $12,000 during the one-year period ending on June 30 of the immediately preceding calendar year, payment must be made:

(A) on or before each Friday of the calendar

year, for taxes withheld or required to be withheld on the immediately preceding Saturday, Sunday, Monday, or Tuesday;

(B) on or before each Wednesday of the calendar

year, for taxes withheld or required to be withheld on the immediately preceding Wednesday, Thursday, or Friday.

Beginning with calendar year 2011, payments made

under this paragraph (1) of subsection (c) must be made by electronic funds transfer.

(2) Semi-weekly payments. Any employer who withholds

or is required to withhold more than $12,000 in any quarter of a calendar year is required to make payments on the dates set forth under item (1) of this subsection (c) for each remaining quarter of that calendar year and for the subsequent calendar year.

(3) Monthly payments. Each employer, other than an

employer described in items (1) or (2) of this subsection, shall pay to the Department, on or before the 15th day of each month the taxes withheld or required to be withheld during the immediately preceding month.

(4) Payments with returns. Each employer shall pay to

the Department, on or before the due date for each return required to be filed under this Section, any tax withheld or required to be withheld during the period for which the return is due and not previously paid to the Department.

(d) Regulatory authority. The Department may, by rule:
(1) Permit employers, in lieu of the requirements of

subsections (b) and (c), to file annual returns due on or before January 31 of the year for taxes withheld or required to be withheld during the previous calendar year and, if the aggregate amounts required to be withheld by the employer under this Article 7 (other than amounts required to be withheld under Section 709.5) do not exceed $1,000 for the previous calendar year, to pay the taxes required to be shown on each such return no later than the due date for such return.

(2) Provide that any payment required to be made

under subsection (c)(1) or (c)(2) is deemed to be timely to the extent paid by electronic funds transfer on or before the due date for deposit of federal income taxes withheld from, or federal employment taxes due with respect to, the wages from which the Illinois taxes were withheld.

(3) Designate one or more depositories to which

payment of taxes required to be withheld under this Article 7 must be paid by some or all employers.

(4) Increase the threshold dollar amounts at which

employers are required to make semi-weekly payments under subsection (c)(1) or (c)(2).

(e) Annual return and payment. Every employer who deducts and withholds or is required to deduct and withhold tax from a person engaged in domestic service employment, as that term is defined in Section 3510 of the Internal Revenue Code, may comply with the requirements of this Section with respect to such employees by filing an annual return and paying the taxes required to be deducted and withheld on or before the 15th day of the fourth month following the close of the employer's taxable year. The Department may allow the employer's return to be submitted with the employer's individual income tax return or to be submitted with a return due from the employer under Section 1400.2 of the Unemployment Insurance Act.
(f) Magnetic media and electronic filing. Any W-2 Form that, under the Internal Revenue Code and regulations promulgated thereunder, is required to be submitted to the Internal Revenue Service on magnetic media or electronically must also be submitted to the Department on magnetic media or electronically for Illinois purposes, if required by the Department.
(g) For amounts deducted or withheld after December 31, 2009, a taxpayer who makes an election under subsection (f) of Section 5-15 of the Economic Development for a Growing Economy Tax Credit Act for a taxable year shall be allowed a credit against payments due under this Section for amounts withheld during the first calendar year beginning after the end of that taxable year equal to the amount of the credit for the incremental income tax attributable to full-time employees of the taxpayer awarded to the taxpayer by the Department of Commerce and Economic Opportunity under the Economic Development for a Growing Economy Tax Credit Act for the taxable year and credits not previously claimed and allowed to be carried forward under Section 211(4) of this Act as provided in subsection (f) of Section 5-15 of the Economic Development for a Growing Economy Tax Credit Act. The credit or credits may not reduce the taxpayer's obligation for any payment due under this Section to less than zero. If the amount of the credit or credits exceeds the total payments due under this Section with respect to amounts withheld during the calendar year, the excess may be carried forward and applied against the taxpayer's liability under this Section in the succeeding calendar years as allowed to be carried forward under paragraph (4) of Section 211 of this Act. The credit or credits shall be applied to the earliest year for which there is a tax liability. If there are credits from more than one taxable year that are available to offset a liability, the earlier credit shall be applied first. Each employer who deducts and withholds or is required to deduct and withhold tax under this Act and who retains income tax withholdings under subsection (f) of Section 5-15 of the Economic Development for a Growing Economy Tax Credit Act must make a return with respect to such taxes and retained amounts in the form and manner that the Department, by rule, requires and pay to the Department or to a depositary designated by the Department those withheld taxes not retained by the taxpayer. For purposes of this subsection (g), the term taxpayer shall include taxpayer and members of the taxpayer's unitary business group as defined under paragraph (27) of subsection (a) of Section 1501 of this Act. This Section is exempt from the provisions of Section 250 of this Act. No credit awarded under the Economic Development for a Growing Economy Tax Credit Act for agreements entered into on or after January 1, 2015 may be credited against payments due under this Section.
(h) An employer may claim a credit against payments due under this Section for amounts withheld during the first calendar year ending after the date on which a tax credit certificate was issued under Section 35 of the Small Business Job Creation Tax Credit Act. The credit shall be equal to the amount shown on the certificate, but may not reduce the taxpayer's obligation for any payment due under this Section to less than zero. If the amount of the credit exceeds the total payments due under this Section with respect to amounts withheld during the calendar year, the excess may be carried forward and applied against the taxpayer's liability under this Section in the 5 succeeding calendar years. The credit shall be applied to the earliest year for which there is a tax liability. If there are credits from more than one calendar year that are available to offset a liability, the earlier credit shall be applied first. This Section is exempt from the provisions of Section 250 of this Act.
(Source: P.A. 100-511, eff. 9-18-17.)

(35 ILCS 5/705) (from Ch. 120, par. 7-705)
Sec. 705. Employer's Liability for Withheld Taxes. Every employer who deducts and withholds or is required to deduct and withhold tax under this Act is liable for such tax. For purposes of assessment and collection, any amount withheld or required to be withheld and paid over to the Department, and any penalties and interest with respect thereto, shall be considered the tax of the employer. Any amount of tax actually deducted and withheld under this Act shall be held to be a special fund in trust for the Department. No employee shall have any right of action against his employer in respect of any money deducted and withheld from his wages and paid over to the Department in compliance or in intended compliance with this Act.
(Source: P.A. 82-1009.)

(35 ILCS 5/706) (from Ch. 120, par. 7-706)
Sec. 706. Employer's Failure to Withhold.
If an employer fails to deduct and withhold any amount of tax as required under this Act, and thereafter the tax on account of which such amount was required to be deducted and withheld is paid, such amount of tax shall not be collected from the employer, but the employer shall not be relieved from liability for penalties or interest otherwise applicable in respect of such failure to deduct and withhold.
(Source: P.A. 76-261.)

(35 ILCS 5/707) (from Ch. 120, par. 7-707)
Sec. 707. Governmental Employers.
If the employer is the United States, or a state, Territory, or political subdivision thereof, or the District of Columbia, or any agency or instrumentality of any one or more of the foregoing, the return of the amount deducted and withheld upon any compensation may be made by any officer or employee of the United States, or of such state, Territory, or political subdivision, or of the District of Columbia, or of such agency or instrumentality, as the case may be, having control of the payment of such compensation, or appropriately designated for that purpose.
(Source: P.A. 76-261.)

(35 ILCS 5/709.5)
Sec. 709.5. Withholding by partnerships, Subchapter S corporations, and trusts.
(a) In general. For each taxable year ending on or after December 31, 2008, every partnership (other than a publicly traded partnership under Section 7704 of the Internal Revenue Code or investment partnership), Subchapter S corporation, and trust must withhold from each nonresident partner, shareholder, or beneficiary (other than a partner, shareholder, or beneficiary who is exempt from tax under Section 501(a) of the Internal Revenue Code or under Section 205 of this Act, who is included on a composite return filed by the partnership or Subchapter S corporation for the taxable year under subsection (f) of Section 502 of this Act), or who is a retired partner, to the extent that partner's distributions are exempt from tax under Section 203(a)(2)(F) of this Act) an amount equal to the sum of (i) the share of business income of the partnership, Subchapter S corporation, or trust apportionable to Illinois plus (ii) for taxable years ending on or after December 31, 2014, the share of nonbusiness income of the partnership, Subchapter S corporation, or trust allocated to Illinois under Section 303 of this Act (other than an amount allocated to the commercial domicile of the taxpayer under Section 303 of this Act) that is distributable to that partner, shareholder, or beneficiary under Sections 702 and 704 and Subchapter S of the Internal Revenue Code, whether or not distributed, (iii) multiplied by the applicable rates of tax for that partner, shareholder, or beneficiary under subsections (a) through (d) of Section 201 of this Act, and (iv) net of the share of any credit under Article 2 of this Act that is distributable by the partnership, Subchapter S corporation, or trust and allowable against the tax liability of that partner, shareholder, or beneficiary for a taxable year ending on or after December 31, 2014.
(b) Credit for taxes withheld. Any amount withheld under subsection (a) of this Section and paid to the Department shall be treated as a payment of the estimated tax liability or of the liability for withholding under this Section of the partner, shareholder, or beneficiary to whom the income is distributable for the taxable year in which that person incurred a liability under this Act with respect to that income. The Department shall adopt rules pursuant to which a partner, shareholder, or beneficiary may claim a credit against its obligation for withholding under this Section for amounts withheld under this Section with respect to income distributable to it by a partnership, Subchapter S corporation, or trust and allowing its partners, shareholders, or beneficiaries to claim a credit under this subsection (b) for those withheld amounts.
(c) Exemption from withholding.
(1) A partnership, Subchapter S corporation, or trust

shall not be required to withhold tax under subsection (a) of this Section with respect to any nonresident partner, shareholder, or beneficiary (other than an individual) from whom the partnership, S corporation, or trust has received a certificate, completed in the form and manner prescribed by the Department, stating that such nonresident partner, shareholder, or beneficiary shall:

(A) file all returns that the partner,

shareholder, or beneficiary is required to file under Section 502 of this Act and make timely payment of all taxes imposed under Section 201 of this Act or under this Section on the partner, shareholder, or beneficiary with respect to income of the partnership, S corporation, or trust; and

(B) be subject to personal jurisdiction in this

State for purposes of the collection of income taxes, together with related interest and penalties, imposed on the partner, shareholder, or beneficiary with respect to the income of the partnership, S corporation, or trust.

(2) The Department may revoke the exemption provided

by this subsection (c) at any time that it determines that the nonresident partner, shareholder, or beneficiary is not abiding by the terms of the certificate. The Department shall notify the partnership, S corporation, or trust that it has revoked a certificate by notice left at the usual place of business of the partnership, S corporation, or trust or by mail to the last known address of the partnership, S corporation, or trust.

(3) A partnership, S corporation, or trust that

receives a certificate under this subsection (c) properly completed by a nonresident partner, shareholder, or beneficiary shall not be required to withhold any amount from that partner, shareholder, or beneficiary, the payment of which would be due under Section 711(a-5) of this Act after the receipt of the certificate and no earlier than 60 days after the Department has notified the partnership, S corporation, or trust that the certificate has been revoked.

(4) Certificates received by a partnership, S

corporation, or trust under this subsection (c) must be retained by the partnership, S corporation, or trust and a record of such certificates must be provided to the Department, in a format in which the record is available for review by the Department, upon request by the Department. The Department may, by rule, require the record of certificates to be maintained and provided to the Department electronically.

(Source: P.A. 100-201, eff. 8-18-17.)

(35 ILCS 5/710) (from Ch. 120, par. 7-710)
Sec. 710. Withholding from lottery winnings.
(a) In general.
(1) Any person making a payment to a resident or

nonresident of winnings under the Illinois Lottery Law and not required to withhold Illinois income tax from such payment under Subsection (b) of Section 701 of this Act because those winnings are not subject to Federal income tax withholding, must withhold Illinois income tax from such payment at a rate equal to the percentage tax rate for individuals provided in subsection (b) of Section 201, provided that withholding is not required if such payment of winnings is less than $1,000.

(2) In the case of an assignment of a lottery prize

under Section 13.1 of the Illinois Lottery Law, any person making a payment of the purchase price after December 31, 2013, shall withhold from the amount of each payment at a rate equal to the percentage tax rate for individuals provided in subsection (b) of Section 201.

(b) Credit for taxes withheld. Any amount withheld under Subsection (a) shall be a credit against the Illinois income tax liability of the person to whom the payment of winnings was made for the taxable year in which that person incurred an Illinois income tax liability with respect to those winnings.
(Source: P.A. 98-496, eff. 1-1-14.)

(35 ILCS 5/711) (from Ch. 120, par. 7-711)
Sec. 711. Payor's Return and Payment of Tax Withheld.
(a) In general. Every payor required to deduct and withhold tax under Section 710 shall be subject to the same reporting requirements regarding taxes withheld and the same monthly and quarter monthly (weekly) payment requirements as an employer subject to the provisions of Section 701. For purposes of monthly and quarter monthly (weekly) payments, the total tax withheld under Sections 701 and 710 shall be considered in the aggregate.
(a-5) Every partnership, Subchapter S corporation, or trust required to withhold tax under Section 709.5 shall report the amounts withheld and the partners, shareholders, or beneficiaries from whom the amounts were withheld, and pay over the amount withheld, no later than the due date (without regard to extensions) of the tax return of the partnership, Subchapter S corporation, or trust for the taxable year.
(b) Information statement. Every payor required to deduct and withhold tax under Section 710 shall furnish in duplicate to each party entitled to the credit for such withholding under subsection (b) of Section 709.5, and subsection (b) of Section 710, respectively, on or before January 31 of the succeeding calendar year for amounts withheld under Section 710 or the due date (without regard to extensions) of the return of the partnership, Subchapter S corporation, or trust for the taxable year for amounts withheld under Section 709.5 for the taxable year, a written statement in such form as the Department may by regulation prescribe showing the amount of the payments, the amount deducted and withheld as tax, and such other information as the Department may prescribe. A copy of such statement shall be filed by the party entitled to the credit for the withholding under subsection (b) of Section 709.5, or subsection (b) of Section 710 with his return for the taxable year to which it relates.
(Source: P.A. 95-233, eff. 8-16-07.)

(35 ILCS 5/712) (from Ch. 120, par. 7-712)
Sec. 712. Payor's Liability For Withheld Taxes. Every payor who deducts and withholds or is required to deduct and withhold tax under Sections 709.5 or 710 is liable for such tax. For purposes of assessment and collection, any amount withheld or required to be withheld and paid over to the Department, and any penalties and interest with respect thereto, shall be considered the tax of the payor. Any amount of tax actually deducted and withheld under Sections 709.5 or 710 shall be held to be a special fund in trust for the Department. No payee shall have any right of action against his payor in respect of any money deducted and withheld and paid over to the Department in compliance or in intended compliance with Sections 709.5 or 710 (and until January 1, 1989, Sections 708 and 709).
(Source: P.A. 95-233, eff. 8-16-07.)

(35 ILCS 5/713) (from Ch. 120, par. 7-713)
Sec. 713. Payor's Failure To Withhold. If a payor fails to deduct and withhold any amount of tax as required under Sections 709.5 or 710 and thereafter the tax on account of which such amount was required to be deducted and withheld is paid, such amount of tax shall not be collected from the payor, but the payor shall not be relieved from liability for penalties or interest otherwise applicable in respect of such failure to deduct and withhold. For purposes of this Section, the tax on account of which an amount is required to be deducted and withheld is the tax of the individual or individuals who are entitled to a credit under subsection (b) of Section 709.5 or subsection (b) of Section 710 for the withheld tax.
(Source: P.A. 95-233, eff. 8-16-07.)



Article 8 - Declaration And Payment Of Estimated Tax

(35 ILCS 5/Art. 8 heading)

(35 ILCS 5/803) (from Ch. 120, par. 8-803)
Sec. 803. Payment of Estimated Tax.
(a) Every taxpayer other than an estate, trust, partnership, Subchapter S corporation or farmer is required to pay estimated tax for the taxable year, in such amount and with such forms as the Department shall prescribe, if the amount payable as estimated tax can reasonably be expected to be more than (i) $250 for taxable years ending before December 31, 2001 and $500 for taxable years ending on or after December 31, 2001 or (ii) $400 for corporations.
(b) Estimated tax defined. The term "estimated tax" means the excess of:
(1) The amount which the taxpayer estimates to be his

tax under this Act for the taxable year, over

(2) The amount which he estimates to be the sum of

any amounts to be withheld on account of or credited against such tax.

(c) Joint payment. If they are eligible to do so for federal tax purposes, a husband and wife may pay estimated tax as if they were one taxpayer, in which case the liability with respect to the estimated tax shall be joint and several. If a joint payment is made but the husband and wife elect to determine their taxes under this Act separately, the estimated tax for such year may be treated as the estimated tax of either husband or wife, or may be divided between them, as they may elect.
(d) There shall be paid 4 equal installments of estimated tax for each taxable year, payable as follows:

Required Installment:

Due Date:

1st

April 15

2nd

June 15

3rd

September 15

4th

Individuals: January 15 of the

following taxable year

Corporations: December 15

(e) Farmers. An individual, having gross income from farming for the taxable year which is at least 2/3 of his total estimated gross income for such year.
(f) Application to short taxable years. The application of this section to taxable years of less than 12 months shall be in accordance with regulations prescribed by the Department.
(g) Fiscal years. In the application of this section to the case of a taxable year beginning on any date other than January 1, there shall be substituted, for the months specified in subsections (d) and (e), the months which correspond thereto.
(h) Installments paid in advance. Any installment of estimated tax may be paid before the date prescribed for its payment.
The changes in this Section made by this amendatory Act of 1985 shall apply to taxable years ending on or after January 1, 1986.
(Source: P.A. 91-913, eff. 1-1-01.)

(35 ILCS 5/804) (from Ch. 120, par. 8-804)
Sec. 804. Failure to Pay Estimated Tax.
(a) In general. In case of any underpayment of estimated tax by a taxpayer, except as provided in subsection (d) or (e), the taxpayer shall be liable to a penalty in an amount determined at the rate prescribed by Section 3-3 of the Uniform Penalty and Interest Act upon the amount of the underpayment (determined under subsection (b)) for each required installment.
(b) Amount of underpayment. For purposes of subsection (a), the amount of the underpayment shall be the excess of:
(1) the amount of the installment which would be

required to be paid under subsection (c), over

(2) the amount, if any, of the installment paid on or

before the last date prescribed for payment.

(c) Amount of Required Installments.
(1) Amount.
(A) In General. Except as provided in paragraphs

(2) and (3), the amount of any required installment shall be 25% of the required annual payment.

(B) Required Annual Payment. For purposes of

subparagraph (A), the term "required annual payment" means the lesser of:

(i) 90% of the tax shown on the return for

the taxable year, or if no return is filed, 90% of the tax for such year;

(ii) for installments due prior to February

1, 2011, and after January 31, 2012, 100% of the tax shown on the return of the taxpayer for the preceding taxable year if a return showing a liability for tax was filed by the taxpayer for the preceding taxable year and such preceding year was a taxable year of 12 months; or

(iii) for installments due after January 31,

2011, and prior to February 1, 2012, 150% of the tax shown on the return of the taxpayer for the preceding taxable year if a return showing a liability for tax was filed by the taxpayer for the preceding taxable year and such preceding year was a taxable year of 12 months.

(2) Lower Required Installment where Annualized

Income Installment is Less Than Amount Determined Under Paragraph (1).

(A) In General. In the case of any required

installment if a taxpayer establishes that the annualized income installment is less than the amount determined under paragraph (1),

(i) the amount of such required installment

shall be the annualized income installment, and

(ii) any reduction in a required installment

resulting from the application of this subparagraph shall be recaptured by increasing the amount of the next required installment determined under paragraph (1) by the amount of such reduction, and by increasing subsequent required installments to the extent that the reduction has not previously been recaptured under this clause.

(B) Determination of Annualized Income

Installment. In the case of any required installment, the annualized income installment is the excess, if any, of:

(i) an amount equal to the applicable

percentage of the tax for the taxable year computed by placing on an annualized basis the net income for months in the taxable year ending before the due date for the installment, over

(ii) the aggregate amount of any prior

required installments for the taxable year.

(C) Applicable Percentage.

In the case of the following

The applicable

required installments:

percentage is:

1st ....................

22.5%

2nd ....................

45%

3rd ....................

67.5%

4th ....................

90%

(D) Annualized Net Income; Individuals. For

individuals, net income shall be placed on an annualized basis by:

(i) multiplying by 12, or in the case of a

taxable year of less than 12 months, by the number of months in the taxable year, the net income computed without regard to the standard exemption for the months in the taxable year ending before the month in which the installment is required to be paid;

(ii) dividing the resulting amount by the

number of months in the taxable year ending before the month in which such installment date falls; and

(iii) deducting from such amount the standard

exemption allowable for the taxable year, such standard exemption being determined as of the last date prescribed for payment of the installment.

(E) Annualized Net Income; Corporations. For

corporations, net income shall be placed on an annualized basis by multiplying by 12 the taxable income

(i) for the first 3 months of the taxable

year, in the case of the installment required to be paid in the 4th month,

(ii) for the first 3 months or for the first

5 months of the taxable year, in the case of the installment required to be paid in the 6th month,

(iii) for the first 6 months or for the first

8 months of the taxable year, in the case of the installment required to be paid in the 9th month, and

(iv) for the first 9 months or for the first

11 months of the taxable year, in the case of the installment required to be paid in the 12th month of the taxable year,

then dividing the resulting amount by the number of

months in the taxable year (3, 5, 6, 8, 9, or 11 as the case may be).

(3) Notwithstanding any other provision of this

subsection (c), in the case of a federally regulated exchange that elects to apportion its income under Section 304(c-1) of this Act, the amount of each required installment due prior to June 30 of the first taxable year to which the election applies shall be 25% of the tax that would have been shown on the return for that taxable year if the taxpayer had not made such election.

(d) Exceptions. Notwithstanding the provisions of the preceding subsections, the penalty imposed by subsection (a) shall not be imposed if the taxpayer was not required to file an Illinois income tax return for the preceding taxable year, or, for individuals, if the taxpayer had no tax liability for the preceding taxable year and such year was a taxable year of 12 months. The penalty imposed by subsection (a) shall also not be imposed on any underpayments of estimated tax due before the effective date of this amendatory Act of 1998 which underpayments are solely attributable to the change in apportionment from subsection (a) to subsection (h) of Section 304. The provisions of this amendatory Act of 1998 apply to tax years ending on or after December 31, 1998.
(e) The penalty imposed for underpayment of estimated tax by subsection (a) of this Section shall not be imposed to the extent that the Director or his or her designate determines, pursuant to Section 3-8 of the Uniform Penalty and Interest Act that the penalty should not be imposed.
(f) Definition of tax. For purposes of subsections (b) and (c), the term "tax" means the excess of the tax imposed under Article 2 of this Act, over the amounts credited against such tax under Sections 601(b) (3) and (4).
(g) Application of Section in case of tax withheld under Article 7. For purposes of applying this Section:
(1) tax withheld from compensation for the taxable

year shall be deemed a payment of estimated tax, and an equal part of such amount shall be deemed paid on each installment date for such taxable year, unless the taxpayer establishes the dates on which all amounts were actually withheld, in which case the amounts so withheld shall be deemed payments of estimated tax on the dates on which such amounts were actually withheld;

(2) amounts timely paid by a partnership, Subchapter

S corporation, or trust on behalf of a partner, shareholder, or beneficiary pursuant to subsection (f) of Section 502 or Section 709.5 and claimed as a payment of estimated tax shall be deemed a payment of estimated tax made on the last day of the taxable year of the partnership, Subchapter S corporation, or trust for which the income from the withholding is made was computed; and

(3) all other amounts pursuant to Article 7 shall be

deemed a payment of estimated tax on the date the payment is made to the taxpayer of the amount from which the tax is withheld.

(g-5) Amounts withheld under the State Salary and Annuity Withholding Act. An individual who has amounts withheld under paragraph (10) of Section 4 of the State Salary and Annuity Withholding Act may elect to have those amounts treated as payments of estimated tax made on the dates on which those amounts are actually withheld.
(i) Short taxable year. The application of this Section to taxable years of less than 12 months shall be in accordance with regulations prescribed by the Department.
The changes in this Section made by Public Act 84-127 shall apply to taxable years ending on or after January 1, 1986.
(Source: P.A. 96-1496, eff. 1-13-11; 97-507, eff. 8-23-11; 97-636, eff. 6-1-12.)

(35 ILCS 5/806)
Sec. 806. Exemption from penalty. An individual taxpayer shall not be subject to a penalty for failing to pay estimated tax as required by Section 803 if the taxpayer is 65 years of age or older and is a permanent resident of a nursing home. For purposes of this Section, "nursing home" means a skilled nursing or intermediate long term care facility that is subject to licensure by the Illinois Department of Public Health under the Nursing Home Care Act, the Specialized Mental Health Rehabilitation Act of 2013, the ID/DD Community Care Act, or the MC/DD Act.
(Source: P.A. 98-104, eff. 7-22-13; 99-180, eff. 7-29-15.)

(35 ILCS 5/807)
Sec. 807. EDGE payment. A payment includes a payment provided for in subsection (g) of Section 5-15 of the Economic Development for a Growing Economy Tax Credit Act.
(Source: P.A. 96-836, eff. 12-16-09; 96-1000, eff. 7-2-10.)



Article 9 - Procedure And Administration

(35 ILCS 5/Art. 9 heading)

(35 ILCS 5/901) (from Ch. 120, par. 9-901)
(Text of Section from P.A. 100-22)
Sec. 901. Collection authority.
(a) In general.
The Department shall collect the taxes imposed by this Act. The Department shall collect certified past due child support amounts under Section 2505-650 of the Department of Revenue Law (20 ILCS 2505/2505-650). Except as provided in subsections (c), (e), (f), (g), and (h) of this Section, money collected pursuant to subsections (a) and (b) of Section 201 of this Act shall be paid into the General Revenue Fund in the State treasury; money collected pursuant to subsections (c) and (d) of Section 201 of this Act shall be paid into the Personal Property Tax Replacement Fund, a special fund in the State Treasury; and money collected under Section 2505-650 of the Department of Revenue Law (20 ILCS 2505/2505-650) shall be paid into the Child Support Enforcement Trust Fund, a special fund outside the State Treasury, or to the State Disbursement Unit established under Section 10-26 of the Illinois Public Aid Code, as directed by the Department of Healthcare and Family Services.
(b) Local Government Distributive Fund.
Beginning August 1, 1969, and continuing through June 30, 1994, the Treasurer shall transfer each month from the General Revenue Fund to a special fund in the State treasury, to be known as the "Local Government Distributive Fund", an amount equal to 1/12 of the net revenue realized from the tax imposed by subsections (a) and (b) of Section 201 of this Act during the preceding month. Beginning July 1, 1994, and continuing through June 30, 1995, the Treasurer shall transfer each month from the General Revenue Fund to the Local Government Distributive Fund an amount equal to 1/11 of the net revenue realized from the tax imposed by subsections (a) and (b) of Section 201 of this Act during the preceding month. Beginning July 1, 1995 and continuing through January 31, 2011, the Treasurer shall transfer each month from the General Revenue Fund to the Local Government Distributive Fund an amount equal to the net of (i) 1/10 of the net revenue realized from the tax imposed by subsections (a) and (b) of Section 201 of the Illinois Income Tax Act during the preceding month (ii) minus, beginning July 1, 2003 and ending June 30, 2004, $6,666,666, and beginning July 1, 2004, zero. Beginning February 1, 2011, and continuing through January 31, 2015, the Treasurer shall transfer each month from the General Revenue Fund to the Local Government Distributive Fund an amount equal to the sum of (i) 6% (10% of the ratio of the 3% individual income tax rate prior to 2011 to the 5% individual income tax rate after 2010) of the net revenue realized from the tax imposed by subsections (a) and (b) of Section 201 of this Act upon individuals, trusts, and estates during the preceding month and (ii) 6.86% (10% of the ratio of the 4.8% corporate income tax rate prior to 2011 to the 7% corporate income tax rate after 2010) of the net revenue realized from the tax imposed by subsections (a) and (b) of Section 201 of this Act upon corporations during the preceding month. Beginning February 1, 2015 and continuing through July 31, 2017, the Treasurer shall transfer each month from the General Revenue Fund to the Local Government Distributive Fund an amount equal to the sum of (i) 8% (10% of the ratio of the 3% individual income tax rate prior to 2011 to the 3.75% individual income tax rate after 2014) of the net revenue realized from the tax imposed by subsections (a) and (b) of Section 201 of this Act upon individuals, trusts, and estates during the preceding month and (ii) 9.14% (10% of the ratio of the 4.8% corporate income tax rate prior to 2011 to the 5.25% corporate income tax rate after 2014) of the net revenue realized from the tax imposed by subsections (a) and (b) of Section 201 of this Act upon corporations during the preceding month. Beginning August 1, 2017, the Treasurer shall transfer each month from the General Revenue Fund to the Local Government Distributive Fund an amount equal to the sum of (i) 6.06% (10% of the ratio of the 3% individual income tax rate prior to 2011 to the 4.95% individual income tax rate after July 1, 2017) of the net revenue realized from the tax imposed by subsections (a) and (b) of Section 201 of this Act upon individuals, trusts, and estates during the preceding month and (ii) 6.85% (10% of the ratio of the 4.8% corporate income tax rate prior to 2011 to the 7% corporate income tax rate after July 1, 2017) of the net revenue realized from the tax imposed by subsections (a) and (b) of Section 201 of this Act upon corporations during the preceding month. Net revenue realized for a month shall be defined as the revenue from the tax imposed by subsections (a) and (b) of Section 201 of this Act which is deposited in the General Revenue Fund, the Education Assistance Fund, the Income Tax Surcharge Local Government Distributive Fund, the Fund for the Advancement of Education, and the Commitment to Human Services Fund during the month minus the amount paid out of the General Revenue Fund in State warrants during that same month as refunds to taxpayers for overpayment of liability under the tax imposed by subsections (a) and (b) of Section 201 of this Act.
Beginning on August 26, 2014 (the effective date of Public Act 98-1052), the Comptroller shall perform the transfers required by this subsection (b) no later than 60 days after he or she receives the certification from the Treasurer as provided in Section 1 of the State Revenue Sharing Act.
(c) Deposits Into Income Tax Refund Fund.
(1) Beginning on January 1, 1989 and thereafter, the

Department shall deposit a percentage of the amounts collected pursuant to subsections (a) and (b)(1), (2), and (3), of Section 201 of this Act into a fund in the State treasury known as the Income Tax Refund Fund. The Department shall deposit 6% of such amounts during the period beginning January 1, 1989 and ending on June 30, 1989. Beginning with State fiscal year 1990 and for each fiscal year thereafter, the percentage deposited into the Income Tax Refund Fund during a fiscal year shall be the Annual Percentage. For fiscal years 1999 through 2001, the Annual Percentage shall be 7.1%. For fiscal year 2003, the Annual Percentage shall be 8%. For fiscal year 2004, the Annual Percentage shall be 11.7%. Upon the effective date of this amendatory Act of the 93rd General Assembly, the Annual Percentage shall be 10% for fiscal year 2005. For fiscal year 2006, the Annual Percentage shall be 9.75%. For fiscal year 2007, the Annual Percentage shall be 9.75%. For fiscal year 2008, the Annual Percentage shall be 7.75%. For fiscal year 2009, the Annual Percentage shall be 9.75%. For fiscal year 2010, the Annual Percentage shall be 9.75%. For fiscal year 2011, the Annual Percentage shall be 8.75%. For fiscal year 2012, the Annual Percentage shall be 8.75%. For fiscal year 2013, the Annual Percentage shall be 9.75%. For fiscal year 2014, the Annual Percentage shall be 9.5%. For fiscal year 2015, the Annual Percentage shall be 10%. For all other fiscal years, the Annual Percentage shall be calculated as a fraction, the numerator of which shall be the amount of refunds approved for payment by the Department during the preceding fiscal year as a result of overpayment of tax liability under subsections (a) and (b)(1), (2), and (3) of Section 201 of this Act plus the amount of such refunds remaining approved but unpaid at the end of the preceding fiscal year, minus the amounts transferred into the Income Tax Refund Fund from the Tobacco Settlement Recovery Fund, and the denominator of which shall be the amounts which will be collected pursuant to subsections (a) and (b)(1), (2), and (3) of Section 201 of this Act during the preceding fiscal year; except that in State fiscal year 2002, the Annual Percentage shall in no event exceed 7.6%. The Director of Revenue shall certify the Annual Percentage to the Comptroller on the last business day of the fiscal year immediately preceding the fiscal year for which it is to be effective.

(2) Beginning on January 1, 1989 and thereafter, the

Department shall deposit a percentage of the amounts collected pursuant to subsections (a) and (b)(6), (7), and (8), (c) and (d) of Section 201 of this Act into a fund in the State treasury known as the Income Tax Refund Fund. The Department shall deposit 18% of such amounts during the period beginning January 1, 1989 and ending on June 30, 1989. Beginning with State fiscal year 1990 and for each fiscal year thereafter, the percentage deposited into the Income Tax Refund Fund during a fiscal year shall be the Annual Percentage. For fiscal years 1999, 2000, and 2001, the Annual Percentage shall be 19%. For fiscal year 2003, the Annual Percentage shall be 27%. For fiscal year 2004, the Annual Percentage shall be 32%. Upon the effective date of this amendatory Act of the 93rd General Assembly, the Annual Percentage shall be 24% for fiscal year 2005. For fiscal year 2006, the Annual Percentage shall be 20%. For fiscal year 2007, the Annual Percentage shall be 17.5%. For fiscal year 2008, the Annual Percentage shall be 15.5%. For fiscal year 2009, the Annual Percentage shall be 17.5%. For fiscal year 2010, the Annual Percentage shall be 17.5%. For fiscal year 2011, the Annual Percentage shall be 17.5%. For fiscal year 2012, the Annual Percentage shall be 17.5%. For fiscal year 2013, the Annual Percentage shall be 14%. For fiscal year 2014, the Annual Percentage shall be 13.4%. For fiscal year 2015, the Annual Percentage shall be 14%. For all other fiscal years, the Annual Percentage shall be calculated as a fraction, the numerator of which shall be the amount of refunds approved for payment by the Department during the preceding fiscal year as a result of overpayment of tax liability under subsections (a) and (b)(6), (7), and (8), (c) and (d) of Section 201 of this Act plus the amount of such refunds remaining approved but unpaid at the end of the preceding fiscal year, and the denominator of which shall be the amounts which will be collected pursuant to subsections (a) and (b)(6), (7), and (8), (c) and (d) of Section 201 of this Act during the preceding fiscal year; except that in State fiscal year 2002, the Annual Percentage shall in no event exceed 23%. The Director of Revenue shall certify the Annual Percentage to the Comptroller on the last business day of the fiscal year immediately preceding the fiscal year for which it is to be effective.

(3) The Comptroller shall order transferred and the

Treasurer shall transfer from the Tobacco Settlement Recovery Fund to the Income Tax Refund Fund (i) $35,000,000 in January, 2001, (ii) $35,000,000 in January, 2002, and (iii) $35,000,000 in January, 2003.

(d) Expenditures from Income Tax Refund Fund.
(1) Beginning January 1, 1989, money in the Income

Tax Refund Fund shall be expended exclusively for the purpose of paying refunds resulting from overpayment of tax liability under Section 201 of this Act, for paying rebates under Section 208.1 in the event that the amounts in the Homeowners' Tax Relief Fund are insufficient for that purpose, and for making transfers pursuant to this subsection (d).

(2) The Director shall order payment of refunds

resulting from overpayment of tax liability under Section 201 of this Act from the Income Tax Refund Fund only to the extent that amounts collected pursuant to Section 201 of this Act and transfers pursuant to this subsection (d) and item (3) of subsection (c) have been deposited and retained in the Fund.

(3) As soon as possible after the end of each fiscal

year, the Director shall order transferred and the State Treasurer and State Comptroller shall transfer from the Income Tax Refund Fund to the Personal Property Tax Replacement Fund an amount, certified by the Director to the Comptroller, equal to the excess of the amount collected pursuant to subsections (c) and (d) of Section 201 of this Act deposited into the Income Tax Refund Fund during the fiscal year over the amount of refunds resulting from overpayment of tax liability under subsections (c) and (d) of Section 201 of this Act paid from the Income Tax Refund Fund during the fiscal year.

(4) As soon as possible after the end of each fiscal

year, the Director shall order transferred and the State Treasurer and State Comptroller shall transfer from the Personal Property Tax Replacement Fund to the Income Tax Refund Fund an amount, certified by the Director to the Comptroller, equal to the excess of the amount of refunds resulting from overpayment of tax liability under subsections (c) and (d) of Section 201 of this Act paid from the Income Tax Refund Fund during the fiscal year over the amount collected pursuant to subsections (c) and (d) of Section 201 of this Act deposited into the Income Tax Refund Fund during the fiscal year.

(4.5) As soon as possible after the end of fiscal

year 1999 and of each fiscal year thereafter, the Director shall order transferred and the State Treasurer and State Comptroller shall transfer from the Income Tax Refund Fund to the General Revenue Fund any surplus remaining in the Income Tax Refund Fund as of the end of such fiscal year; excluding for fiscal years 2000, 2001, and 2002 amounts attributable to transfers under item (3) of subsection (c) less refunds resulting from the earned income tax credit.

(5) This Act shall constitute an irrevocable and

continuing appropriation from the Income Tax Refund Fund for the purpose of paying refunds upon the order of the Director in accordance with the provisions of this Section.

(e) Deposits into the Education Assistance Fund and the Income Tax Surcharge Local Government Distributive Fund.
On July 1, 1991, and thereafter, of the amounts collected pursuant to subsections (a) and (b) of Section 201 of this Act, minus deposits into the Income Tax Refund Fund, the Department shall deposit 7.3% into the Education Assistance Fund in the State Treasury. Beginning July 1, 1991, and continuing through January 31, 1993, of the amounts collected pursuant to subsections (a) and (b) of Section 201 of the Illinois Income Tax Act, minus deposits into the Income Tax Refund Fund, the Department shall deposit 3.0% into the Income Tax Surcharge Local Government Distributive Fund in the State Treasury. Beginning February 1, 1993 and continuing through June 30, 1993, of the amounts collected pursuant to subsections (a) and (b) of Section 201 of the Illinois Income Tax Act, minus deposits into the Income Tax Refund Fund, the Department shall deposit 4.4% into the Income Tax Surcharge Local Government Distributive Fund in the State Treasury. Beginning July 1, 1993, and continuing through June 30, 1994, of the amounts collected under subsections (a) and (b) of Section 201 of this Act, minus deposits into the Income Tax Refund Fund, the Department shall deposit 1.475% into the Income Tax Surcharge Local Government Distributive Fund in the State Treasury.
(f) Deposits into the Fund for the Advancement of Education. Beginning February 1, 2015, the Department shall deposit the following portions of the revenue realized from the tax imposed upon individuals, trusts, and estates by subsections (a) and (b) of Section 201 of this Act during the preceding month, minus deposits into the Income Tax Refund Fund, into the Fund for the Advancement of Education:
(1) beginning February 1, 2015, and prior to February

1, 2025, 1/30; and

(2) beginning February 1, 2025, 1/26.
If the rate of tax imposed by subsection (a) and (b) of Section 201 is reduced pursuant to Section 201.5 of this Act, the Department shall not make the deposits required by this subsection (f) on or after the effective date of the reduction.
(g) Deposits into the Commitment to Human Services Fund. Beginning February 1, 2015, the Department shall deposit the following portions of the revenue realized from the tax imposed upon individuals, trusts, and estates by subsections (a) and (b) of Section 201 of this Act during the preceding month, minus deposits into the Income Tax Refund Fund, into the Commitment to Human Services Fund:
(1) beginning February 1, 2015, and prior to February

1, 2025, 1/30; and

(2) beginning February 1, 2025, 1/26.
If the rate of tax imposed by subsection (a) and (b) of Section 201 is reduced pursuant to Section 201.5 of this Act, the Department shall not make the deposits required by this subsection (g) on or after the effective date of the reduction.
(h) Deposits into the Tax Compliance and Administration Fund. Beginning on the first day of the first calendar month to occur on or after August 26, 2014 (the effective date of Public Act 98-1098), each month the Department shall pay into the Tax Compliance and Administration Fund, to be used, subject to appropriation, to fund additional auditors and compliance personnel at the Department, an amount equal to 1/12 of 5% of the cash receipts collected during the preceding fiscal year by the Audit Bureau of the Department from the tax imposed by subsections (a), (b), (c), and (d) of Section 201 of this Act, net of deposits into the Income Tax Refund Fund made from those cash receipts.
(Source: P.A. 99-78, eff. 7-20-15; 100-22, eff. 7-6-17.)

(Text of Section from P.A. 100-23)
Sec. 901. Collection authority.
(a) In general.
The Department shall collect the taxes imposed by this Act. The Department shall collect certified past due child support amounts under Section 2505-650 of the Department of Revenue Law. Except as provided in subsections (b), (c), (e), (f), (g), and (h) of this Section, money collected pursuant to subsections (a) and (b) of Section 201 of this Act shall be paid into the General Revenue Fund in the State treasury; money collected pursuant to subsections (c) and (d) of Section 201 of this Act shall be paid into the Personal Property Tax Replacement Fund, a special fund in the State Treasury; and money collected under Section 2505-650 of the Department of Revenue Law (20 ILCS 2505/2505-650) shall be paid into the Child Support Enforcement Trust Fund, a special fund outside the State Treasury, or to the State Disbursement Unit established under Section 10-26 of the Illinois Public Aid Code, as directed by the Department of Healthcare and Family Services.
(b) Local Government Distributive Fund.
Beginning August 1, 1969, and continuing through June 30, 1994, the Treasurer shall transfer each month from the General Revenue Fund to a special fund in the State treasury, to be known as the "Local Government Distributive Fund", an amount equal to 1/12 of the net revenue realized from the tax imposed by subsections (a) and (b) of Section 201 of this Act during the preceding month. Beginning July 1, 1994, and continuing through June 30, 1995, the Treasurer shall transfer each month from the General Revenue Fund to the Local Government Distributive Fund an amount equal to 1/11 of the net revenue realized from the tax imposed by subsections (a) and (b) of Section 201 of this Act during the preceding month. Beginning July 1, 1995 and continuing through January 31, 2011, the Treasurer shall transfer each month from the General Revenue Fund to the Local Government Distributive Fund an amount equal to the net of (i) 1/10 of the net revenue realized from the tax imposed by subsections (a) and (b) of Section 201 of the Illinois Income Tax Act during the preceding month (ii) minus, beginning July 1, 2003 and ending June 30, 2004, $6,666,666, and beginning July 1, 2004, zero. Beginning February 1, 2011, and continuing through January 31, 2015, the Treasurer shall transfer each month from the General Revenue Fund to the Local Government Distributive Fund an amount equal to the sum of (i) 6% (10% of the ratio of the 3% individual income tax rate prior to 2011 to the 5% individual income tax rate after 2010) of the net revenue realized from the tax imposed by subsections (a) and (b) of Section 201 of this Act upon individuals, trusts, and estates during the preceding month and (ii) 6.86% (10% of the ratio of the 4.8% corporate income tax rate prior to 2011 to the 7% corporate income tax rate after 2010) of the net revenue realized from the tax imposed by subsections (a) and (b) of Section 201 of this Act upon corporations during the preceding month. Beginning February 1, 2015 and continuing through January 31, 2025, the Treasurer shall transfer each month from the General Revenue Fund to the Local Government Distributive Fund an amount equal to the sum of (i) 8% (10% of the ratio of the 3% individual income tax rate prior to 2011 to the 3.75% individual income tax rate after 2014) of the net revenue realized from the tax imposed by subsections (a) and (b) of Section 201 of this Act upon individuals, trusts, and estates during the preceding month and (ii) 9.14% (10% of the ratio of the 4.8% corporate income tax rate prior to 2011 to the 5.25% corporate income tax rate after 2014) of the net revenue realized from the tax imposed by subsections (a) and (b) of Section 201 of this Act upon corporations during the preceding month. Beginning February 1, 2025, the Treasurer shall transfer each month from the General Revenue Fund to the Local Government Distributive Fund an amount equal to the sum of (i) 9.23% (10% of the ratio of the 3% individual income tax rate prior to 2011 to the 3.25% individual income tax rate after 2024) of the net revenue realized from the tax imposed by subsections (a) and (b) of Section 201 of this Act upon individuals, trusts, and estates during the preceding month and (ii) 10% of the net revenue realized from the tax imposed by subsections (a) and (b) of Section 201 of this Act upon corporations during the preceding month. Net revenue realized for a month shall be defined as the revenue from the tax imposed by subsections (a) and (b) of Section 201 of this Act which is deposited in the General Revenue Fund, the Education Assistance Fund, the Income Tax Surcharge Local Government Distributive Fund, the Fund for the Advancement of Education, and the Commitment to Human Services Fund during the month minus the amount paid out of the General Revenue Fund in State warrants during that same month as refunds to taxpayers for overpayment of liability under the tax imposed by subsections (a) and (b) of Section 201 of this Act.
Notwithstanding any provision of law to the contrary, beginning on the effective date of this amendatory Act of the 100th General Assembly, those amounts required under this subsection (b) to be transferred by the Treasurer into the Local Government Distributive Fund from the General Revenue Fund shall be directly deposited into the Local Government Distributive Fund as the revenue is realized from the tax imposed by subsections (a) and (b) of Section 201 of this Act.
For State fiscal year 2018 only, notwithstanding any provision of law to the contrary, the total amount of revenue and deposits under this Section attributable to revenues realized during State fiscal year 2018 shall be reduced by 10%.
(c) Deposits Into Income Tax Refund Fund.
(1) Beginning on January 1, 1989 and thereafter, the

Department shall deposit a percentage of the amounts collected pursuant to subsections (a) and (b)(1), (2), and (3), of Section 201 of this Act into a fund in the State treasury known as the Income Tax Refund Fund. The Department shall deposit 6% of such amounts during the period beginning January 1, 1989 and ending on June 30, 1989. Beginning with State fiscal year 1990 and for each fiscal year thereafter, the percentage deposited into the Income Tax Refund Fund during a fiscal year shall be the Annual Percentage. For fiscal years 1999 through 2001, the Annual Percentage shall be 7.1%. For fiscal year 2003, the Annual Percentage shall be 8%. For fiscal year 2004, the Annual Percentage shall be 11.7%. Upon the effective date of this amendatory Act of the 93rd General Assembly, the Annual Percentage shall be 10% for fiscal year 2005. For fiscal year 2006, the Annual Percentage shall be 9.75%. For fiscal year 2007, the Annual Percentage shall be 9.75%. For fiscal year 2008, the Annual Percentage shall be 7.75%. For fiscal year 2009, the Annual Percentage shall be 9.75%. For fiscal year 2010, the Annual Percentage shall be 9.75%. For fiscal year 2011, the Annual Percentage shall be 8.75%. For fiscal year 2012, the Annual Percentage shall be 8.75%. For fiscal year 2013, the Annual Percentage shall be 9.75%. For fiscal year 2014, the Annual Percentage shall be 9.5%. For fiscal year 2015, the Annual Percentage shall be 10%. For fiscal year 2018, the Annual Percentage shall be 9.8%. For all other fiscal years, the Annual Percentage shall be calculated as a fraction, the numerator of which shall be the amount of refunds approved for payment by the Department during the preceding fiscal year as a result of overpayment of tax liability under subsections (a) and (b)(1), (2), and (3) of Section 201 of this Act plus the amount of such refunds remaining approved but unpaid at the end of the preceding fiscal year, minus the amounts transferred into the Income Tax Refund Fund from the Tobacco Settlement Recovery Fund, and the denominator of which shall be the amounts which will be collected pursuant to subsections (a) and (b)(1), (2), and (3) of Section 201 of this Act during the preceding fiscal year; except that in State fiscal year 2002, the Annual Percentage shall in no event exceed 7.6%. The Director of Revenue shall certify the Annual Percentage to the Comptroller on the last business day of the fiscal year immediately preceding the fiscal year for which it is to be effective.

(2) Beginning on January 1, 1989 and thereafter, the

Department shall deposit a percentage of the amounts collected pursuant to subsections (a) and (b)(6), (7), and (8), (c) and (d) of Section 201 of this Act into a fund in the State treasury known as the Income Tax Refund Fund. The Department shall deposit 18% of such amounts during the period beginning January 1, 1989 and ending on June 30, 1989. Beginning with State fiscal year 1990 and for each fiscal year thereafter, the percentage deposited into the Income Tax Refund Fund during a fiscal year shall be the Annual Percentage. For fiscal years 1999, 2000, and 2001, the Annual Percentage shall be 19%. For fiscal year 2003, the Annual Percentage shall be 27%. For fiscal year 2004, the Annual Percentage shall be 32%. Upon the effective date of this amendatory Act of the 93rd General Assembly, the Annual Percentage shall be 24% for fiscal year 2005. For fiscal year 2006, the Annual Percentage shall be 20%. For fiscal year 2007, the Annual Percentage shall be 17.5%. For fiscal year 2008, the Annual Percentage shall be 15.5%. For fiscal year 2009, the Annual Percentage shall be 17.5%. For fiscal year 2010, the Annual Percentage shall be 17.5%. For fiscal year 2011, the Annual Percentage shall be 17.5%. For fiscal year 2012, the Annual Percentage shall be 17.5%. For fiscal year 2013, the Annual Percentage shall be 14%. For fiscal year 2014, the Annual Percentage shall be 13.4%. For fiscal year 2015, the Annual Percentage shall be 14%. For fiscal year 2018, the Annual Percentage shall be 17.5%. For all other fiscal years, the Annual Percentage shall be calculated as a fraction, the numerator of which shall be the amount of refunds approved for payment by the Department during the preceding fiscal year as a result of overpayment of tax liability under subsections (a) and (b)(6), (7), and (8), (c) and (d) of Section 201 of this Act plus the amount of such refunds remaining approved but unpaid at the end of the preceding fiscal year, and the denominator of which shall be the amounts which will be collected pursuant to subsections (a) and (b)(6), (7), and (8), (c) and (d) of Section 201 of this Act during the preceding fiscal year; except that in State fiscal year 2002, the Annual Percentage shall in no event exceed 23%. The Director of Revenue shall certify the Annual Percentage to the Comptroller on the last business day of the fiscal year immediately preceding the fiscal year for which it is to be effective.

(3) The Comptroller shall order transferred and the

Treasurer shall transfer from the Tobacco Settlement Recovery Fund to the Income Tax Refund Fund (i) $35,000,000 in January, 2001, (ii) $35,000,000 in January, 2002, and (iii) $35,000,000 in January, 2003.

(d) Expenditures from Income Tax Refund Fund.
(1) Beginning January 1, 1989, money in the Income

Tax Refund Fund shall be expended exclusively for the purpose of paying refunds resulting from overpayment of tax liability under Section 201 of this Act, for paying rebates under Section 208.1 in the event that the amounts in the Homeowners' Tax Relief Fund are insufficient for that purpose, and for making transfers pursuant to this subsection (d).

(2) The Director shall order payment of refunds

resulting from overpayment of tax liability under Section 201 of this Act from the Income Tax Refund Fund only to the extent that amounts collected pursuant to Section 201 of this Act and transfers pursuant to this subsection (d) and item (3) of subsection (c) have been deposited and retained in the Fund.

(3) As soon as possible after the end of each fiscal

year, the Director shall order transferred and the State Treasurer and State Comptroller shall transfer from the Income Tax Refund Fund to the Personal Property Tax Replacement Fund an amount, certified by the Director to the Comptroller, equal to the excess of the amount collected pursuant to subsections (c) and (d) of Section 201 of this Act deposited into the Income Tax Refund Fund during the fiscal year over the amount of refunds resulting from overpayment of tax liability under subsections (c) and (d) of Section 201 of this Act paid from the Income Tax Refund Fund during the fiscal year.

(4) As soon as possible after the end of each fiscal

year, the Director shall order transferred and the State Treasurer and State Comptroller shall transfer from the Personal Property Tax Replacement Fund to the Income Tax Refund Fund an amount, certified by the Director to the Comptroller, equal to the excess of the amount of refunds resulting from overpayment of tax liability under subsections (c) and (d) of Section 201 of this Act paid from the Income Tax Refund Fund during the fiscal year over the amount collected pursuant to subsections (c) and (d) of Section 201 of this Act deposited into the Income Tax Refund Fund during the fiscal year.

(4.5) As soon as possible after the end of fiscal

year 1999 and of each fiscal year thereafter, the Director shall order transferred and the State Treasurer and State Comptroller shall transfer from the Income Tax Refund Fund to the General Revenue Fund any surplus remaining in the Income Tax Refund Fund as of the end of such fiscal year; excluding for fiscal years 2000, 2001, and 2002 amounts attributable to transfers under item (3) of subsection (c) less refunds resulting from the earned income tax credit.

(5) This Act shall constitute an irrevocable and

continuing appropriation from the Income Tax Refund Fund for the purpose of paying refunds upon the order of the Director in accordance with the provisions of this Section.

(e) Deposits into the Education Assistance Fund and the Income Tax Surcharge Local Government Distributive Fund.
On July 1, 1991, and thereafter, of the amounts collected pursuant to subsections (a) and (b) of Section 201 of this Act, minus deposits into the Income Tax Refund Fund, the Department shall deposit 7.3% into the Education Assistance Fund in the State Treasury. Beginning July 1, 1991, and continuing through January 31, 1993, of the amounts collected pursuant to subsections (a) and (b) of Section 201 of the Illinois Income Tax Act, minus deposits into the Income Tax Refund Fund, the Department shall deposit 3.0% into the Income Tax Surcharge Local Government Distributive Fund in the State Treasury. Beginning February 1, 1993 and continuing through June 30, 1993, of the amounts collected pursuant to subsections (a) and (b) of Section 201 of the Illinois Income Tax Act, minus deposits into the Income Tax Refund Fund, the Department shall deposit 4.4% into the Income Tax Surcharge Local Government Distributive Fund in the State Treasury. Beginning July 1, 1993, and continuing through June 30, 1994, of the amounts collected under subsections (a) and (b) of Section 201 of this Act, minus deposits into the Income Tax Refund Fund, the Department shall deposit 1.475% into the Income Tax Surcharge Local Government Distributive Fund in the State Treasury.
(f) Deposits into the Fund for the Advancement of Education. Beginning February 1, 2015, the Department shall deposit the following portions of the revenue realized from the tax imposed upon individuals, trusts, and estates by subsections (a) and (b) of Section 201 of this Act during the preceding month, minus deposits into the Income Tax Refund Fund, into the Fund for the Advancement of Education:
(1) beginning February 1, 2015, and prior to February

1, 2025, 1/30; and

(2) beginning February 1, 2025, 1/26.
If the rate of tax imposed by subsection (a) and (b) of Section 201 is reduced pursuant to Section 201.5 of this Act, the Department shall not make the deposits required by this subsection (f) on or after the effective date of the reduction.
(g) Deposits into the Commitment to Human Services Fund. Beginning February 1, 2015, the Department shall deposit the following portions of the revenue realized from the tax imposed upon individuals, trusts, and estates by subsections (a) and (b) of Section 201 of this Act during the preceding month, minus deposits into the Income Tax Refund Fund, into the Commitment to Human Services Fund:
(1) beginning February 1, 2015, and prior to February

1, 2025, 1/30; and

(2) beginning February 1, 2025, 1/26.
If the rate of tax imposed by subsection (a) and (b) of Section 201 is reduced pursuant to Section 201.5 of this Act, the Department shall not make the deposits required by this subsection (g) on or after the effective date of the reduction.
(h) Deposits into the Tax Compliance and Administration Fund. Beginning on the first day of the first calendar month to occur on or after August 26, 2014 (the effective date of Public Act 98-1098), each month the Department shall pay into the Tax Compliance and Administration Fund, to be used, subject to appropriation, to fund additional auditors and compliance personnel at the Department, an amount equal to 1/12 of 5% of the cash receipts collected during the preceding fiscal year by the Audit Bureau of the Department from the tax imposed by subsections (a), (b), (c), and (d) of Section 201 of this Act, net of deposits into the Income Tax Refund Fund made from those cash receipts.
(Source: P.A. 99-78, eff. 7-20-15; 100-23, eff. 7-6-17.)

(35 ILCS 5/902) (from Ch. 120, par. 9-902)
Sec. 902. Notice and Demand.
(a) In general. Except as provided in subsection (b) the Director shall, as soon as practicable after an amount payable under this Act is deemed assessed (as provided in Section 903), give notice to each person liable for any unpaid portion of such assessment, stating the amount unpaid and demanding payment thereof. In the case of tax deemed assessed with the filing of a return, the Director shall give notice no later than 3 years after the date the return was filed. Upon receipt of any notice and demand there shall be paid at the place and time stated in such notice the amount stated in such notice. Such notice shall be left at the dwelling or usual place of business of such person or shall be sent by mail to the person's last known address.
(b) Judicial review. In the case of a deficiency deemed assessed under Section 903(a)(2) after the filing of a protest, notice and demand shall not be made with respect to such assessment until all proceedings in court for the review of such assessment have terminated or the time for the taking thereof has expired without such proceedings being instituted.
(c) Action for recovery of taxes. At any time that the Department might commence proceedings for a levy under Section 1109, regardless of whether a notice of lien was filed under the provisions of Section 1103, it may bring an action in any court of competent jurisdiction within or without this State in the name of the people of this State to recover the amount of any taxes, penalties and interest due and unpaid under this Act. In such action, the certificate of the Department showing the amount of the delinquency shall be prima facie evidence of the correctness of such amount, its assessment and of the compliance by the Department with all the provisions of this Act.
(d) Sales or transfers outside the usual course of business-Report-Payment of Tax - Rights and duties of purchaser or transferee - penalty. If any taxpayer, outside the usual course of his business, sells or transfers the major part of any one or more of (A) the stock of goods which he is engaged in the business of selling, or (B) the furniture or fixtures, or (C) the machinery and equipment, or (D) the real property, of any business that is subject to the provisions of this Act, the purchaser or transferee of such assets shall, no later than 10 business days after the sale or transfer, file a notice of sale or transfer of business assets with the Chicago office of the Department disclosing the name and address of the seller or transferor, the name and address of the purchaser or transferee, the date of the sale or transfer, a copy of the sales contract and financing agreements which shall include a description of the property sold or transferred, the amount of the purchase price or a statement of other consideration for the sale or transfer, and the terms for payment of the purchase price, and such other information as the Department may reasonably require. If the purchaser or transferee fails to file the above described notice of sale with the Department within the prescribed time, the purchaser or transferee shall be personally liable to the Department for the amount owed hereunder by the seller or transferor but unpaid, up to the amount of the reasonable value of the property acquired by the purchaser or transferee. The purchaser or transferee shall pay the Department the amount of tax, penalties, and interest owed by the seller or transferor under this Act, to the extent they have not been paid by the seller or transferor. The seller or transferor, or the purchaser or transferee, at least 10 business days before the date of the sale or transfer, may notify the Department of the intended sale or transfer and request the Department to make a determination as to whether the seller or transferor owes any tax, penalty or interest due under this Act. The Department shall take such steps as may be appropriate to comply with such request.
Any order issued by the Department pursuant to this Section to withhold from the purchase price shall be issued within 10 business days after the Department receives notification of a sale as provided in this Section. The purchaser or transferee shall withhold such portion of the purchase price as may be directed by the Department, but not to exceed a minimum amount varying by type of business, as determined by the Department pursuant to regulations, plus twice the outstanding unpaid liabilities and twice the average liability of preceding filings times the number of unfiled returns which were not filed when due, to cover the amount of all tax, penalty, and interest due and unpaid by the seller or transferor under this Act or, if the payment of money or property is not involved, shall withhold the performance of the condition that constitutes the consideration for the sale or transfer. Within 60 business days after issuance of the initial order to withhold, the Department shall provide written notice to the purchaser or transferee of the actual amount of all taxes, penalties and interest then due and whether or not additional amounts may become due as a result of unpaid taxes required to be withheld by an employer, returns which were not filed when due, pending assessments and audits not completed. The purchaser or transferee shall continue to withhold the amount directed to be withheld by the initial order or such lesser amount as is specified by the final withholding order or to withhold the performance of the condition which constitutes the consideration for the sale or transfer until the purchaser or transferee receives from the Department a certificate showing that no unpaid tax, penalty or interest is due from the seller or transferor under this Act.
The purchaser or transferee is relieved of any duty to continue to withhold from the purchase price and of any liability for tax, penalty, or interest due hereunder from the seller or transferor if the Department fails to notify the purchaser or transferee in the manner provided herein of the amount to be withheld within 10 business days after the sale or transfer has been reported to the Department or within 60 business days after issuance of the initial order to withhold, as the case may be. The Department shall have the right to determine amounts claimed on an estimated basis to allow for periods for which returns were not filed when due, pending assessments and audits not completed, however the purchaser or transferee shall be personally liable only for the actual amount due when determined.
If the seller or transferor has failed to pay the tax, penalty, and interest due from him hereunder and the Department makes timely claim therefor against the purchaser or transferee as hereinabove provided, then the purchaser or transferee shall pay to the Department the amount so withheld from the purchase price. If the purchaser or transferee fails to comply with the requirements of this Section, the purchaser or transferee shall be personally liable to the Department for the amount owed hereunder by the seller or transferor up to the amount of the reasonable value of the property acquired by the purchaser or transferee.
Any person who shall acquire any property or rights thereto which, at the time of such acquisition, is subject to a valid lien in favor of the Department, shall be personally liable to the Department for a sum equal to the amount of taxes, penalties and interests, secured by such lien, but not to exceed the reasonable value of such property acquired by him.
(Source: P.A. 94-776, eff. 5-19-06.)

(35 ILCS 5/903) (from Ch. 120, par. 9-903)
Sec. 903. Assessment. (a) In general. (1) Returns. The amount of tax which is shown to be due on the return shall be deemed assessed on the date of filing of the return (including any amended returns showing an increase of tax). In the event that the amount of tax is understated on the taxpayer's return due to a mathematical error, the Department shall notify the taxpayer that the amount of tax in excess of that shown on the return is due and has been assessed. Such notice of additional tax due shall be issued no later than 3 years after the date the return was filed. Such notice of additional tax due shall not be considered a notice of deficiency nor shall the taxpayer have any right of protest. In the case of a return properly filed without the computation of the tax, the tax computed by the Department shall be deemed to be assessed on the date when payment is due.
(2) Notice of deficiency. If a notice of deficiency has been issued, the amount of the deficiency shall be deemed assessed on the date provided in section 904(d) if no protest is filed; or, if a protest is filed, then upon the date when the decision of the Department becomes final.
(3) Federal change. If an amended return or report is filed with the Department pursuant to section 506(b), any deficiency in tax under this Act resulting therefrom shall be deemed to be assessed on the date of filing such report or amended return and such assessment shall be timely notwithstanding any other provisions of this Act.
(4) Payments. Any amount paid as tax or in respect of tax paid under this Act, other than amounts withheld or paid as estimated tax under Articles 7 or 8, shall be deemed assessed upon the date of receipt of payment, notwithstanding any other provisions of this Act.
(b) Limitations on assessment. No deficiency shall be assessed with respect to a taxable year for which a return was filed unless a notice of deficiency for such year was issued not later than the date prescribed in section 905.
(Source: P.A. 84-127.)

(35 ILCS 5/904) (from Ch. 120, par. 9-904)
Sec. 904. Deficiencies and Overpayments.
(a) Examination of return. As soon as practicable after a return is filed, the Department shall examine it to determine the correct amount of tax. If the Department finds that the amount of tax shown on the return is less than the correct amount, it shall issue a notice of deficiency to the taxpayer which shall set forth the amount of tax and penalties proposed to be assessed. If the Department finds that the tax paid is more than the correct amount, it shall credit or refund the overpayment as provided by Section 909. The findings of the Department under this subsection shall be prima facie correct and shall be prima facie evidence of the correctness of the amount of tax and penalties due.
(b) No return filed. If the taxpayer fails to file a tax return, the Department shall determine the amount of tax due according to its best judgment and information, which amount so fixed by the Department shall be prima facie correct and shall be prima facie evidence of the correctness of the amount of tax due. The Department shall issue a notice of deficiency to the taxpayer which shall set forth the amount of tax and penalties proposed to be assessed.
(c) Notice of deficiency. A notice of deficiency issued under this Act shall set forth the adjustments giving rise to the proposed assessment and the reasons therefor. In the case of a joint return, the notice of deficiency may be a single joint notice except that if the Department is notified by either spouse that separate residences have been established, it shall issue joint notices to each spouse.
(d) Assessment when no protest. Upon the expiration of 60 days after the date on which it was issued (150 days if the taxpayer is outside the United States), a notice of deficiency shall constitute an assessment of the amount of tax and penalties specified therein, except only for such amounts as to which the taxpayer shall have filed a protest with the Department, as provided in Section 908.
(Source: P.A. 87-192; 87-205.)

(35 ILCS 5/905) (from Ch. 120, par. 9-905)
Sec. 905. Limitations on Notices of Deficiency.
(a) In general. Except as otherwise provided in this Act:
(1) A notice of deficiency shall be issued not later

than 3 years after the date the return was filed, and

(2) No deficiency shall be assessed or collected with

respect to the year for which the return was filed unless such notice is issued within such period.

(b) Substantial omission of items.
(1) Omission of more than 25% of income. If the

taxpayer omits from base income an amount properly includible therein which is in excess of 25% of the amount of base income stated in the return, a notice of deficiency may be issued not later than 6 years after the return was filed. For purposes of this paragraph, there shall not be taken into account any amount which is omitted in the return if such amount is disclosed in the return, or in a statement attached to the return, in a manner adequate to apprise the Department of the nature and the amount of such item.

(2) Reportable transactions. If a taxpayer fails to

include on any return or statement for any taxable year any information with respect to a reportable transaction, as required under Section 501(b) of this Act, a notice of deficiency may be issued not later than 6 years after the return is filed with respect to the taxable year in which the taxpayer participated in the reportable transaction and said deficiency is limited to the non-disclosed item.

(3) Withholding. If an employer omits from a return

required under Section 704A of this Act for any period beginning on or after January 1, 2013, an amount required to be withheld and to be reported on that return which is in excess of 25% of the total amount of withholding required to be reported on that return, a notice of deficiency may be issued not later than 6 years after the return was filed.

(c) No return or fraudulent return. If no return is filed or a false and fraudulent return is filed with intent to evade the tax imposed by this Act, a notice of deficiency may be issued at any time. For purposes of this subsection (c), any taxpayer who is required to join in the filing of a return filed under the provisions of subsection (e) of Section 502 of this Act for a taxable year ending on or after December 31, 2013 and who is not included on that return and does not file its own return for that taxable year shall be deemed to have failed to file a return; provided that the amount of any proposed assessment set forth in a notice of deficiency issued under this subsection (c) shall be limited to the amount of any increase in liability under this Act that should have reported on the return required under the provisions of subsection (e) of Section 502 of this Act for that taxable year resulting from proper inclusion of that taxpayer on that return.
(d) Failure to report federal change. If a taxpayer fails to notify the Department in any case where notification is required by Section 304(c) or 506(b), or fails to report a change or correction which is treated in the same manner as if it were a deficiency for federal income tax purposes, a notice of deficiency may be issued (i) at any time or (ii) on or after August 13, 1999, at any time for the taxable year for which the notification is required or for any taxable year to which the taxpayer may carry an Article 2 credit, or a Section 207 loss, earned, incurred, or used in the year for which the notification is required; provided, however, that the amount of any proposed assessment set forth in the notice shall be limited to the amount of any deficiency resulting under this Act from the recomputation of the taxpayer's net income, Article 2 credits, or Section 207 loss earned, incurred, or used in the taxable year for which the notification is required after giving effect to the item or items required to be reported.
(e) Report of federal change.
(1) Before August 13, 1999, in any case where

notification of an alteration is given as required by Section 506(b), a notice of deficiency may be issued at any time within 2 years after the date such notification is given, provided, however, that the amount of any proposed assessment set forth in such notice shall be limited to the amount of any deficiency resulting under this Act from recomputation of the taxpayer's net income, net loss, or Article 2 credits for the taxable year after giving effect to the item or items reflected in the reported alteration.

(2) On and after August 13, 1999, in any case where

notification of an alteration is given as required by Section 506(b), a notice of deficiency may be issued at any time within 2 years after the date such notification is given for the taxable year for which the notification is given or for any taxable year to which the taxpayer may carry an Article 2 credit, or a Section 207 loss, earned, incurred, or used in the year for which the notification is given, provided, however, that the amount of any proposed assessment set forth in such notice shall be limited to the amount of any deficiency resulting under this Act from recomputation of the taxpayer's net income, Article 2 credits, or Section 207 loss earned, incurred, or used in the taxable year for which the notification is given after giving effect to the item or items reflected in the reported alteration.

(f) Extension by agreement. Where, before the expiration of the time prescribed in this Section for the issuance of a notice of deficiency, both the Department and the taxpayer shall have consented in writing to its issuance after such time, such notice may be issued at any time prior to the expiration of the period agreed upon. In the case of a taxpayer who is a partnership, Subchapter S corporation, or trust and who enters into an agreement with the Department pursuant to this subsection on or after January 1, 2003, a notice of deficiency may be issued to the partners, shareholders, or beneficiaries of the taxpayer at any time prior to the expiration of the period agreed upon. Any proposed assessment set forth in the notice, however, shall be limited to the amount of any deficiency resulting under this Act from recomputation of items of income, deduction, credits, or other amounts of the taxpayer that are taken into account by the partner, shareholder, or beneficiary in computing its liability under this Act. The period so agreed upon may be extended by subsequent agreements in writing made before the expiration of the period previously agreed upon.
(g) Erroneous refunds. In any case in which there has been an erroneous refund of tax payable under this Act, a notice of deficiency may be issued at any time within 2 years from the making of such refund, or within 5 years from the making of such refund if it appears that any part of the refund was induced by fraud or the misrepresentation of a material fact, provided, however, that the amount of any proposed assessment set forth in such notice shall be limited to the amount of such erroneous refund.
Beginning July 1, 1993, in any case in which there has been a refund of tax payable under this Act attributable to a net loss carryback as provided for in Section 207, and that refund is subsequently determined to be an erroneous refund due to a reduction in the amount of the net loss which was originally carried back, a notice of deficiency for the erroneous refund amount may be issued at any time during the same time period in which a notice of deficiency can be issued on the loss year creating the carryback amount and subsequent erroneous refund. The amount of any proposed assessment set forth in the notice shall be limited to the amount of such erroneous refund.
(h) Time return deemed filed. For purposes of this Section a tax return filed before the last day prescribed by law (including any extension thereof) shall be deemed to have been filed on such last day.
(i) Request for prompt determination of liability. For purposes of subsection (a)(1), in the case of a tax return required under this Act in respect of a decedent, or by his estate during the period of administration, or by a corporation, the period referred to in such Subsection shall be 18 months after a written request for prompt determination of liability is filed with the Department (at such time and in such form and manner as the Department shall by regulations prescribe) by the executor, administrator, or other fiduciary representing the estate of such decedent, or by such corporation, but not more than 3 years after the date the return was filed. This subsection shall not apply in the case of a corporation unless:
(1) (A) such written request notifies the Department

that the corporation contemplates dissolution at or before the expiration of such 18-month period, (B) the dissolution is begun in good faith before the expiration of such 18-month period, and (C) the dissolution is completed;

(2) (A) such written request notifies the Department

that a dissolution has in good faith been begun, and (B) the dissolution is completed; or

(3) a dissolution has been completed at the time such

written request is made.

(j) Withholding tax. In the case of returns required under Article 7 of this Act (with respect to any amounts withheld as tax or any amounts required to have been withheld as tax) a notice of deficiency shall be issued not later than 3 years after the 15th day of the 4th month following the close of the calendar year in which such withholding was required.
(k) Penalties for failure to make information reports. A notice of deficiency for the penalties provided by Subsection 1405.1(c) of this Act may not be issued more than 3 years after the due date of the reports with respect to which the penalties are asserted.
(l) Penalty for failure to file withholding returns. A notice of deficiency for penalties provided by Section 1004 of this Act for taxpayer's failure to file withholding returns may not be issued more than three years after the 15th day of the 4th month following the close of the calendar year in which the withholding giving rise to taxpayer's obligation to file those returns occurred.
(m) Transferee liability. A notice of deficiency may be issued to a transferee relative to a liability asserted under Section 1405 during time periods defined as follows:
1) Initial Transferee. In the case of the liability

of an initial transferee, up to 2 years after the expiration of the period of limitation for assessment against the transferor, except that if a court proceeding for review of the assessment against the transferor has begun, then up to 2 years after the return of the certified copy of the judgment in the court proceeding.

2) Transferee of Transferee. In the case of the

liability of a transferee, up to 2 years after the expiration of the period of limitation for assessment against the preceding transferee, but not more than 3 years after the expiration of the period of limitation for assessment against the initial transferor; except that if, before the expiration of the period of limitation for the assessment of the liability of the transferee, a court proceeding for the collection of the tax or liability in respect thereof has been begun against the initial transferor or the last preceding transferee, as the case may be, then the period of limitation for assessment of the liability of the transferee shall expire 2 years after the return of the certified copy of the judgment in the court proceeding.

(n) Notice of decrease in net loss. On and after August 23, 2002, no notice of deficiency shall be issued as the result of a decrease determined by the Department in the net loss incurred by a taxpayer in any taxable year ending prior to December 31, 2002 under Section 207 of this Act unless the Department has notified the taxpayer of the proposed decrease within 3 years after the return reporting the loss was filed or within one year after an amended return reporting an increase in the loss was filed, provided that in the case of an amended return, a decrease proposed by the Department more than 3 years after the original return was filed may not exceed the increase claimed by the taxpayer on the original return.
(Source: P.A. 98-496, eff. 1-1-14.)

(35 ILCS 5/906) (from Ch. 120, par. 9-906)
Sec. 906. Further Notices of Deficiency Restricted.
If a protest has been filed with respect to a notice of deficiency issued by the Department with respect to a taxable year, and the decision of the Department on such protest has become final, the Department shall be barred from issuing a further or additional notice of deficiency for such taxable year, except in the case of fraud, mathematical error, a return that is not considered processable, as the term is defined in Section 3-2 of the Uniform Penalty and Interest Act, or as provided in section 905(d), (e), or (g).
(Source: P.A. 89-399, eff. 8-20-95.)

(35 ILCS 5/907) (from Ch. 120, par. 9-907)
Sec. 907. Waiver of Restrictions on Assessment.
The taxpayer at any time, whether or not a notice of deficiency has been issued, shall have the right to waive the restrictions on assessment and collection of the whole or any part of any proposed assessment under this Act by a signed notice in writing filed with the Department in such form as the Department may by forms or regulations prescribe.
(Source: P.A. 76-261.)

(35 ILCS 5/908) (from Ch. 120, par. 9-908)
Sec. 908. Procedure on protest.
(a) Time for protest. Within 60 days (150 days if the taxpayer is outside the United States) after the issuance of a notice of deficiency, the taxpayer may file (i) a protest against the proposed assessment with the Department or (ii) a petition with the Illinois Independent Tax Tribunal, as provided in this subsection (a). Prior to July 1, 2013, a written protest against the proposed assessment shall be filed with the Department in such form as the Department may by regulations prescribe, setting forth the grounds on which such protest is based. If such a protest is filed, the Department shall reconsider the proposed assessment and, if the taxpayer has so requested, shall grant the taxpayer or his authorized representative a hearing.
On and after July 1, 2013, all protests of a notice of deficiency that are subject to the jurisdiction of the Illinois Independent Tax Tribunal shall be filed by petition pursuant to the Illinois Independent Tax Tribunal Act of 2012.
With respect to protests filed with the Department prior to July 1, 2013 that are otherwise subject to the jurisdiction of the Illinois Independent Tax Tribunal, the taxpayer may elect to be subject to the provisions of the Illinois Independent Tax Tribunal Act of 2012 at any time on or after July 1, 2013, but not later than 30 days after the date on which the protest was filed. If made, the election shall be irrevocable.
(b) Notice of decision. With respect to protests filed with the Department that are not subject to the provisions of the Illinois Independent Tax Tribunal Act of 2012, as soon as practicable after such reconsideration and hearing, if any, the Department shall issue a notice of decision by mailing such notice by certified or registered mail. Such notice shall set forth briefly the Department's findings of fact and the basis of decision in each case decided in whole or in part adversely to the taxpayer.
(c) Request for rehearing. With respect to protests filed with the Department that are not subject to the provisions of the Illinois Independent Tax Tribunal Act of 2012, within 30 days after the mailing of a notice of decision, the taxpayer may file with a Department a written request for rehearing in such form as the Department may by regulations prescribe, setting forth the grounds on which rehearing is requested. In any such case, the Department shall, in its discretion, grant either a rehearing or Departmental review unless, within 10 days of receipt of such request, it shall issue a denial of such request by mailing such denial to the taxpayer by certified or registered mail. If rehearing or Departmental review is granted, as soon as practicable after such rehearing or Departmental review, the Department shall issue a notice of final decision as provided in subsection (b).
(d) Finality of decision. If the taxpayer fails to file a timely protest or petition under subsection (a) of this Section, then the Department's notice of deficiency shall become a final assessment at the end of the 60th day after the date of issuance of the notice of deficiency (or the 150th day if the taxpayer is outside the United States). If the taxpayer files a protest with the Department, and the taxpayer does not elect to be subject to the provisions of the Illinois Independent Tax Tribunal Act of 2012, then the action of the Department on the taxpayer's protest shall become final:
(1) 30 Days after issuance of a notice of decision as

provided in subsection (b); or

(2) if a timely request for rehearing was made, upon

the issuance of a denial of such request or the issuance of a notice of final decision as provided in subsection (c).

After the issuance of a final assessment, or a notice of deficiency which becomes final without the necessity of actually issuing a final assessment as provided in this Section, the Department, at any time before such assessment is reduced to judgment, may (subject to rules of the Department) grant a rehearing (or grant departmental review and hold an original hearing if no previous hearing in the matter has been held) upon the application of the person aggrieved. Pursuant to such hearing or rehearing, the Department shall issue a revised final assessment to such person or his legal representative for the amount found to be due as a result of such hearing or rehearing.
If the taxpayer files a petition with the Illinois Independent Tax Tribunal, or otherwise elects to be subject to the provisions of the Illinois Independent Tax Tribunal Act of 2012, then the Department's decision will become final as provided in that Act.
(Source: P.A. 97-1129, eff. 8-28-12.)

(35 ILCS 5/909) (from Ch. 120, par. 9-909)
Sec. 909. Credits and Refunds.
(a) In general. In the case of any overpayment, the Department, within the applicable period of limitations for a claim for refund, may credit the amount of such overpayment, including any interest allowed thereon, against any liability in respect of the tax imposed by this Act, regardless of whether other collection remedies are closed to the Department on the part of the person who made the overpayment and shall refund any balance to such person or credit any balance to that person pursuant to an election under subsection (b) of this Section.
(b) Credits against estimated tax. The Department shall prescribe regulations providing for a taxpayer election on an original return, an amended return, or otherwise for the crediting against the estimated tax for any taxable year of the amount determined by the taxpayer or the Department to be an overpayment of the tax imposed by this Act for a preceding taxable year.
(c) Interest on overpayment. Interest shall be allowed and paid at the rate and in the manner prescribed in Section 3-2 of the Uniform Penalty and Interest Act upon any overpayment in respect of the tax imposed by this Act. For purposes of this subsection, no amount of tax, for any taxable year, shall be treated as having been paid before the date on which the tax return for such year was due under Section 505, without regard to any extension of the time for filing such return.
(d) Refund claim. Every claim for refund shall be filed with the Department in writing in such form as the Department may by regulations prescribe, and shall state the specific grounds upon which it is founded.
(e) Notice of denial. As soon as practicable after a claim for refund is filed, the Department shall examine it and either issue a notice of refund, abatement or credit to the claimant or issue a notice of denial. If the Department has failed to approve or deny the claim before the expiration of 6 months from the date the claim was filed, the claimant may nevertheless thereafter file with the Department a written protest in such form as the Department may by regulation prescribe, provided that, on or after July 1, 2013, protests concerning matters that are subject to the jurisdiction of the Illinois Independent Tax Tribunal shall be filed with the Illinois Independent Tax Tribunal and not with the Department. If the protest is subject to the jurisdiction of the Department, the Department shall consider the claim and, if the taxpayer has so requested, shall grant the taxpayer or the taxpayer's authorized representative a hearing within 6 months after the date such request is filed.
On and after July 1, 2013, if the protest would otherwise be subject to the jurisdiction of the Illinois Independent Tax Tribunal, the claimant may elect to treat the Department's non-action as a denial of the claim by filing a petition to review the Department's administrative decision with the Illinois Independent Tax Tribunal, as provided by Section 910.
(f) Effect of denial. A denial of a claim for refund becomes final 60 days after the date of issuance of the notice of such denial except for such amounts denied as to which the claimant has filed a protest with the Department or a petition with the Illinois Independent Tax Tribunal, as provided by Section 910.
(g) An overpayment of tax shown on the face of an unsigned return shall be considered forfeited to the State if after notice and demand for signature by the Department the taxpayer fails to provide a signature and 3 years have passed from the date the return was filed. An overpayment of tax refunded to a taxpayer whose return was filed electronically shall be considered an erroneous refund under Section 912 of this Act if, after proper notice and demand by the Department, the taxpayer fails to provide a required signature document. A notice and demand for signature in the case of a return reflecting an overpayment may be made by first class mail. This subsection (g) shall apply to all returns filed pursuant to this Act since 1969.
(h) This amendatory Act of 1983 applies to returns and claims for refunds filed with the Department on and after July 1, 1983.
(Source: P.A. 97-507, eff. 8-23-11; 97-1129, eff. 8-28-12; 98-463, eff. 8-16-13; 98-925, eff. 1-1-15.)

(35 ILCS 5/910) (from Ch. 120, par. 9-910)
Sec. 910. Procedure on Denial of Claim for Refund.
(a) Time for protest. Within 60 days after the denial of the claim, the claimant may file (i) a protest with the Department or (ii) a petition with the Illinois Independent Tax Tribunal, as provided in this subsection (a). A written protest against such denial shall be filed with the Department in such form as the Department may by regulations prescribe, setting forth the grounds on which such protest is based. If such a protest is filed, the Department shall reconsider the denial and, if the taxpayer has so requested, shall grant the taxpayer or his authorized representative a hearing. With respect to protests filed with the Department prior to July 1, 2013 that would otherwise be subject to the jurisdiction of the Illinois Independent Tax Tribunal, the taxpayer may elect to be subject to the provisions of the Illinois Independent Tax Tribunal Act of 2012 on or after July 1, 2013, but not later than 30 days after the date on which the protest was filed. If made, the election shall be irrevocable.
A claimant who, on or after July 1, 2013, wishes to protest a denial that is subject to the jurisdiction of the Illinois Independent Tax Tribunal shall do so by filing a petition with the Illinois Independent Tax Tribunal pursuant to the Illinois Independent Tax Tribunal Act of 2012.
(b) Notice of decision. With respect to protests that are subject to the jurisdiction of the Department, if the taxpayer has not made an election to be subject to the provisions of the Illinois Independent Tax Tribunal Act of 2012, then as soon as practicable after such reconsideration and hearing, if any, the Department shall issue a notice of decision by mailing such notice by certified or registered mail. Such notice shall set forth briefly the Department's findings of fact and the basis of decision in each case decided in whole or in part adversely to the claimant.
(c) Request for rehearing. Within 30 days after the mailing of a notice of decision as provided in subsection (b), the claimant may file with the Department a written request for rehearing in such form as the Department may by regulations prescribe, setting forth the grounds on which rehearing is requested. In any such case, the Department shall, in its discretion, grant either a rehearing or Departmental review unless, within 10 days of receipt of such request, it shall issue a denial of such request by mailing such denial to the claimant by certified or registered mail. If rehearing or Departmental review is granted, as soon as practicable after such rehearing or Departmental review, the Department shall issue a notice of final decision as provided in subsection (b).
(d) Finality of decision. If the taxpayer fails to file a timely protest or petition under subsection (a) of this Section, then the Department's notice of deficiency shall become a final assessment at the end of the 60th day after the date of issuance of the notice of deficiency. If the protest is subject to the jurisdiction of the Department, and the taxpayer does not elect to be subject to the provisions of the Illinois Independent Tax Tribunal Act of 2012, then the action of the Department on the claimant's protest shall become final:
(1) 30 days after issuance of a notice of decision as

provided in subsection (b); or

(2) If a timely request for rehearing was made, upon

the issuance of a denial of such request or the issuance of a notice of final decision as provided in subsection (c).

If the taxpayer files a petition with the Illinois Independent Tax Tribunal, or otherwise elects to be subject to the provisions of the Illinois Independent Tax Tribunal Act of 2012, then the Department's decision will become final as provided in that Act.
(Source: P.A. 97-1129, eff. 8-28-12.)

(35 ILCS 5/911) (from Ch. 120, par. 9-911)
Sec. 911. Limitations on claims for refund.
(a) In general. Except as otherwise provided in this Act:
(1) A claim for refund shall be filed not later than

3 years after the date the return was filed (in the case of returns required under Article 7 of this Act respecting any amounts withheld as tax, not later than 3 years after the 15th day of the 4th month following the close of the calendar year in which such withholding was made), or one year after the date the tax was paid, whichever is the later; and

(2) No credit or refund shall be allowed or made with

respect to the year for which the claim was filed unless such claim is filed within such period.

(b) Federal changes.
(1) In general. In any case where notification of an

alteration is required by Section 506(b), a claim for refund may be filed within 2 years after the date on which such notification was due (regardless of whether such notice was given), but the amount recoverable pursuant to a claim filed under this Section shall be limited to the amount of any overpayment resulting under this Act from recomputation of the taxpayer's net income, net loss, or Article 2 credits for the taxable year after giving effect to the item or items reflected in the alteration required to be reported.

(2) Tentative carryback adjustments paid before

January 1, 1974. If, as the result of the payment before January 1, 1974 of a federal tentative carryback adjustment, a notification of an alteration is required under Section 506(b), a claim for refund may be filed at any time before January 1, 1976, but the amount recoverable pursuant to a claim filed under this Section shall be limited to the amount of any overpayment resulting under this Act from recomputation of the taxpayer's base income for the taxable year after giving effect to the federal alteration resulting from the tentative carryback adjustment irrespective of any limitation imposed in paragraph (1) of this subsection.

(c) Extension by agreement. Where, before the expiration of the time prescribed in this section for the filing of a claim for refund, both the Department and the claimant shall have consented in writing to its filing after such time, such claim may be filed at any time prior to the expiration of the period agreed upon. The period so agreed upon may be extended by subsequent agreements in writing made before the expiration of the period previously agreed upon. In the case of a taxpayer who is a partnership, Subchapter S corporation, or trust and who enters into an agreement with the Department pursuant to this subsection on or after January 1, 2003, a claim for refund may be filed by the partners, shareholders, or beneficiaries of the taxpayer at any time prior to the expiration of the period agreed upon. Any refund allowed pursuant to the claim, however, shall be limited to the amount of any overpayment of tax due under this Act that results from recomputation of items of income, deduction, credits, or other amounts of the taxpayer that are taken into account by the partner, shareholder, or beneficiary in computing its liability under this Act.
(d) Limit on amount of credit or refund.
(1) Limit where claim filed within 3-year period. If

the claim was filed by the claimant during the 3-year period prescribed in subsection (a), the amount of the credit or refund shall not exceed the portion of the tax paid within the period, immediately preceding the filing of the claim, equal to 3 years plus the period of any extension of time for filing the return.

(2) Limit where claim not filed within 3-year period.

If the claim was not filed within such 3-year period, the amount of the credit or refund shall not exceed the portion of the tax paid during the one year immediately preceding the filing of the claim.

(e) Time return deemed filed. For purposes of this section a tax return filed before the last day prescribed by law for the filing of such return (including any extensions thereof) shall be deemed to have been filed on such last day.
(f) No claim for refund or credit based on the taxpayer's taking a credit for estimated tax payments as provided by Section 601(b)(2) or for any amount paid by a taxpayer pursuant to Section 602(a) or for any amount of credit for tax withheld pursuant to Article 7 may be filed unless a return was filed for the tax year not more than 3 years after the due date, as provided by Section 505, of the return which was required to be filed relative to the taxable year for which the payments were made or for which the tax was withheld. The changes in this subsection (f) made by this amendatory Act of 1987 shall apply to all taxable years ending on or after December 31, 1969.
(g) Special Period of Limitation with Respect to Net Loss Carrybacks. If the claim for refund relates to an overpayment attributable to a net loss carryback as provided by Section 207, in lieu of the 3 year period of limitation prescribed in subsection (a), the period shall be that period which ends 3 years after the time prescribed by law for filing the return (including extensions thereof) for the taxable year of the net loss which results in such carryback (or, on and after August 13, 1999, with respect to a change in the carryover of an Article 2 credit to a taxable year resulting from the carryback of a Section 207 loss incurred in a taxable year beginning on or after January 1, 2000, the period shall be that period that ends 3 years after the time prescribed by law for filing the return (including extensions of that time) for that subsequent taxable year), or the period prescribed in subsection (c) in respect of such taxable year, whichever expires later. In the case of such a claim, the amount of the refund may exceed the portion of the tax paid within the period provided in subsection (d) to the extent of the amount of the overpayment attributable to such carryback. On and after August 13, 1999, if the claim for refund relates to an overpayment attributable to the carryover of an Article 2 credit, or of a Section 207 loss, earned, incurred (in a taxable year beginning on or after January 1, 2000), or used in a year for which a notification of a change affecting federal taxable income must be filed under subsection (b) of Section 506, the claim may be filed within the period prescribed in paragraph (1) of subsection (b) in respect of the year for which the notification is required. In the case of such a claim, the amount of the refund may exceed the portion of the tax paid within the period provided in subsection (d) to the extent of the amount of the overpayment attributable to the recomputation of the taxpayer's Article 2 credits, or Section 207 loss, earned, incurred, or used in the taxable year for which the notification is given.
(h) Claim for refund based on net loss. On and after August 23, 2002, no claim for refund shall be allowed to the extent the refund is the result of an amount of net loss incurred in any taxable year ending prior to December 31, 2002 under Section 207 of this Act that was not reported to the Department within 3 years of the due date (including extensions) of the return for the loss year on either the original return filed by the taxpayer or on amended return or to the extent that the refund is the result of an amount of net loss incurred in any taxable year under Section 207 for which no return was filed within 3 years of the due date (including extensions) of the return for the loss year.
(i) Periods of limitation suspended while taxpayer is unable to manage financial affairs due to disability. In the case of an individual, the running of the periods specified in this Section shall be suspended during any period when that individual is financially disabled.
For purposes of this subsection (i), an individual is financially disabled if that individual is unable to manage his or her financial affairs by reason of a medically determinable physical or mental impairment of the individual that can be expected to result in death, or which has lasted or can be expected to last for a continuous period of not less than 12 months.
An individual shall not be treated as financially disabled during any period when that individual's spouse or any other person is authorized to act on behalf of that individual with respect to financial matters.
(Source: P.A. 97-507, eff. 8-23-11; 98-970, eff. 8-15-14.)

(35 ILCS 5/911.1) (from Ch. 120, par. 9-911.1)
Sec. 911.1. If the Department withholds any refund due under this Act because of any other liability to the State and if the return for which such refund is due is a joint return for a taxable year ending before December 31, 2009, the taxpayer who jointly filed such return and who is not liable to the State shall be entitled to that portion of the refund attributable to himself or herself.
(Source: P.A. 96-520, eff. 8-14-09.)

(35 ILCS 5/911.2)
Sec. 911.2. Refunds withheld; tax claims of other states.
(a) Definitions. In this Section the following terms have the meanings indicated.
"Claimant state" means any state or the District of Columbia that requests the withholding of a refund pursuant to this Section and that extends a like comity for the collection of taxes owed to this State.
"Income tax" means any amount of income tax imposed on taxpayers under the laws of the State of Illinois or the claimant state, including additions to tax for penalties and interest.
"Refund" means a refund of overpaid income taxes imposed by the State of Illinois or the claimant state.
"Tax officer" means a unit or official of the claimant state, or the duly authorized agent of that unit or official, charged with the imposition, assessment, or collection of state income taxes.
"Taxpayer" means any individual person identified by a claimant state under this Section as owing taxes to that claimant state, and in the case of a refund arising from the filing of a joint return, the taxpayer's spouse.
(b) In general. Except as provided in subsection (c) of this Section, a tax officer may:
(1) certify to the Director the existence of a

taxpayer's delinquent income tax liability; and

(2) request the Director to withhold any refund to

which the taxpayer is entitled.

(c) Comity. A tax officer may not certify or request the Director to withhold a refund unless the laws of the claimant state:
(1) allow the Director to certify an income tax

liability;

(2) allow the Director to request the tax officer to

withhold the taxpayer's tax refund; and

(3) provide for the payment of the refund to the

State of Illinois.

(d) Certification. A certification by a tax officer to the Director shall include:
(1) the full name and address of the taxpayer and any

other names known to be used by the taxpayer;

(2) the social security number or federal tax

identification number of the taxpayer;

(3) the amount of the income tax liability; and
(4) a statement that all administrative and judicial

remedies and appeals have been exhausted or have lapsed and that the assessment of tax, interest, and penalty has become final.

(e) Notification. As to any taxpayer due a refund, the Director shall:
(1) notify the taxpayer that a claimant state has

provided certification of the existence of an income tax liability;

(2) inform the taxpayer of the tax liability

certified, including a detailed statement for each taxable year showing tax, interest, and penalty;

(3) inform the taxpayer that failure to file a

protest in accordance with subsection (f) of this Section shall constitute a waiver of any demand against this State for the amount certified;

(3.5) inform the taxpayer that the refund has been

withheld and that the tax liability has been paid to the claimant state as provided in subsection (i) of this Section;

(4) provide the taxpayer with notice of an

opportunity to request a hearing to challenge the certification; and

(5) inform the taxpayer that the hearing may be

requested (i) pursuant to Section 910 of this Act, or (ii) with the tax officer, in accordance with the laws of the claimant state.

(f) Protest of withholding. A taxpayer may protest the withholding of a refund pursuant to Section 910 of this Act (except that the protest shall be filed within 30 days after the date of the Director's notice of certification pursuant to subsection (e) of this Section).
(g) Certification as prima facie evidence. If the taxpayer requests a hearing pursuant to Section 910 of this Act, the certification of the tax officer shall be prima facie evidence of the correctness of the taxpayer's delinquent income tax liability to the certifying state.
(h) Rights of spouses to refunds from joint returns. If a certification is based upon the tax debt of only one taxpayer and if the refund is based upon a joint personal income tax return for a taxable year ending before December 31, 2009, the nondebtor spouse shall have the right to:
(1) notification, as provided in subsection (e) of

this Section;

(2) protest, as to the withholding of such spouse's

share of the refund, as provided in subsection (f) of this Section; and

(3) payment of his or her share of the refund,

provided the amount of the overpayment refunded to the spouse shall not exceed the amount of the joint overpayment.

(i) Withholding and payment of refund. Upon receipt of a request for withholding in accordance with subsection (b) of this Section, the Director shall:
(1) withhold any refund that is certified by the tax

officer;

(2) pay to the claimant state the entire refund or

the amount certified, whichever is less;

(3) pay any refund in excess of the amount certified

to the taxpayer; and

(4) if a refund is less than the amount certified,

withhold amounts from subsequent refunds due the taxpayer, if the laws of the claimant state provide that the claimant state shall withhold subsequent refunds of taxpayers certified to that state by the Director.

(j) Determination that withholding cannot be made. After receiving a certification from a tax officer, the Director shall notify the claimant state if the Director determines that a withholding cannot be made.
(k) Director's authority. The Director shall have the authority to enter into agreements with the tax officers of claimant state relating to:
(1) procedures and methods to be employed by a

claimant state with respect to the operation of this Section;

(2) safeguards against the disclosure or

inappropriate use of any information obtained or maintained pursuant to this Section that identifies, directly or indirectly, a particular taxpayer;

(3) a minimum tax debt, amounts below which, in light

of administrative expenses and efficiency, shall, in the Director's discretion, not be subject to the withholding procedures set forth in this Section.

(l) Remedy not exclusive. The collection procedures prescribed by this Section are in addition to, and not in substitution for, any other remedy available by law.
(Source: P.A. 96-520, eff. 8-14-09.)

(35 ILCS 5/911.3)
Sec. 911.3. Refunds withheld; order of honoring requests. The Department shall honor refund withholding requests in the following order:
(1) a refund withholding request to collect an unpaid

State tax;

(2) a refund withholding request to collect certified

past due child support amounts under Section 2505-650 of the Department of Revenue Law of the Civil Administrative Code of Illinois;

(3) a refund withholding request to collect any debt

owed to the State;

(4) a refund withholding request made by the

Secretary of the Treasury of the United States, or his or her delegate, to collect any tax liability arising from Title 26 of the United States Code;

(4.5) a refund withholding request made by the

Secretary of the Treasury of the United States, or his or her delegate, to collect any nontax debt owed to the United States as authorized under subsection (i-1) of Section 10 of the Illinois State Collection Act of 1986;

(4.6) a refund withholding request to collect any

debt owed to a unit of local government, school district, or public institution of higher education collected under an intergovernmental agreement entered into under Sections 10.05 and 10.05d of the State Comptroller Act;

(5) a refund withholding request pursuant to Section

911.2 of this Act; and

(6) a refund withholding request to collect certified

past due fees owed to the Clerk of the Circuit Court as authorized under Section 2505-655 of the Department of Revenue Law of the Civil Administrative Code of Illinois.

(Source: P.A. 97-269, eff. 12-16-11 (see Section 15 of P.A. 97-632 for the effective date of changes made by P.A. 97-269); 97-632, eff. 12-16-11.)

(35 ILCS 5/912) (from Ch. 120, par. 9-912)
Sec. 912. Recovery of Erroneous Refund.
An erroneous refund shall be considered a deficiency of tax on the date made, and shall be deemed assessed and shall be collected as provided in sections 903 and 904.
(Source: P.A. 76-261.)

(35 ILCS 5/913) (from Ch. 120, par. 9-913)
Sec. 913. Access to Books and Records. All books and records and other papers and documents which are required by this Act to be kept shall, at all times during business hours of the day, be subject to inspection by the Department or its duly authorized agents and employees.
(Source: P.A. 89-399, eff. 8-20-95; 89-711, eff. 2-14-97.)

(35 ILCS 5/914) (from Ch. 120, par. 9-914)
Sec. 914. Conduct of Investigations and Hearings. For the purpose of administering and enforcing the provisions of this Act, the Department, or any officer or employee of the Department designated, in writing, by the Director may hold investigations and hearings concerning any matters covered by this Act that are not otherwise delegated to the Illinois Independent Tax Tribunal, and may examine any books, papers, records or memoranda bearing upon such matters, and may require the attendance of any person, or any officer or employee of such person, having knowledge of such matters, and may take testimony and require proof for its information. In the conduct of any investigation or hearing, neither the Department nor any officer or employee thereof shall be bound by the technical rules of evidence, and no informality in any proceeding, or in the manner of taking testimony, shall invalidate any order, decision, rule or regulation made or approved or confirmed by the Department. The Director, or any officer or employee of the Department authorized by the Director shall have power to administer oaths to such persons. The books, papers, records and memoranda of the Department, or parts thereof, may be proved in any hearing, investigation, or legal proceeding by a reproduced copy thereof or by a computer print-out of Department records, under the certificate of the Director. If reproduced copies of the Department's books, papers, records or memoranda are offered as proof, the Director must certify that those copies are true and exact copies of such records on file with the Department. If computer print-outs of records of the Department are offered as proof, the Director must certify that those computer print-outs are true and exact representations of records properly entered into standard electronic computing equipment, in the regular course of the Department's business, at or reasonably near the time of the occurrence of the facts recorded, from trustworthy and reliable information. Such reproduced copy shall, without further proof, be admitted into evidence before the Department or in any legal proceeding.
(Source: P.A. 97-1129, eff. 8-28-12.)

(35 ILCS 5/915) (from Ch. 120, par. 9-915)
Sec. 915. Immunity of Witnesses.
No person shall be excused from testifying or from producing any books, papers, records or memoranda in any investigation or upon any hearing, when ordered to do so by the Department or any officer or employee thereof, upon the ground that the testimony or evidence, documentary or otherwise, may tend to incriminate him or subject him to a criminal penalty, but no person shall be prosecuted or subjected to any criminal penalty for, or on account of, any transaction made or thing concerning which he may testify or produce evidence, documentary or otherwise, before the Department or an officer or employee thereof; provided, that such immunity shall extend only to a natural person who, in obedience to a subpoena, gives testimony under oath or produces evidence, documentary or otherwise, under oath. No person so testifying shall be exempt from prosecution and punishment for perjury committed in so testifying.
(Source: P.A. 76-261.)

(35 ILCS 5/916) (from Ch. 120, par. 9-916)
Sec. 916. Production of Witnesses and Records.
(a) Subpoenas. The Department or any officer or employee of the Department designated in writing by the Director, shall at its or his or her own instance, or on the written request of any other party to the proceeding, issue subpoenas requiring the attendance of and the giving of testimony by witnesses, and subpoenas duces tecum requiring the production of books, papers, records or memoranda. All subpoenas and subpoenas duces tecum issued under this Act may be served by any person of full age.
(b) Fees. The fees of witnesses for attendance and travel shall be the same as the fees of witnesses before a Circuit Court of this State, such fees to be paid when the witness is excused from further attendance. When the witness is subpoenaed at the instance of the Department or any officer or employee thereof, such fees shall be paid in the same manner as other expenses of the Department, and when the witness is subpoenaed at the instance of any other party to any such proceeding the Department may require that the cost of service of the subpoena or subpoenas duces tecum and the fee of the witness be borne by the party at whose instance the witness is summoned. In such case, the Department, in its discretion, may require a deposit to cover the cost of such service and witness fees. A subpoena or subpoena duces tecum so issued shall be served in the same manner as a subpoena issued out of a court.
(c) Judicial enforcement. Any Circuit Court of this State, upon the application of the Department or any officer or employee thereof, or upon the application of any other party to the proceeding may, in its discretion, compel the attendance of witnesses, the production of books, papers, records or memoranda and the giving of testimony before the Department or any officer or employee thereof conducting an investigation or holding a hearing not otherwise delegated to the Illinois Independent Tax Tribunal, by an attachment for contempt, or otherwise, in the same manner as production of evidence may be compelled before the Court.
(Source: P.A. 97-1129, eff. 8-28-12.)

(35 ILCS 5/917) (from Ch. 120, par. 9-917)
Sec. 917. Confidentiality and information sharing.
(a) Confidentiality. Except as provided in this Section, all information received by the Department from returns filed under this Act, or from any investigation conducted under the provisions of this Act, shall be confidential, except for official purposes within the Department or pursuant to official procedures for collection of any State tax or pursuant to an investigation or audit by the Illinois State Scholarship Commission of a delinquent student loan or monetary award or enforcement of any civil or criminal penalty or sanction imposed by this Act or by another statute imposing a State tax, and any person who divulges any such information in any manner, except for such purposes and pursuant to order of the Director or in accordance with a proper judicial order, shall be guilty of a Class A misdemeanor. However, the provisions of this paragraph are not applicable to information furnished to (i) the Department of Healthcare and Family Services (formerly Department of Public Aid), State's Attorneys, and the Attorney General for child support enforcement purposes and (ii) a licensed attorney representing the taxpayer where an appeal or a protest has been filed on behalf of the taxpayer. If it is necessary to file information obtained pursuant to this Act in a child support enforcement proceeding, the information shall be filed under seal.
(b) Public information. Nothing contained in this Act shall prevent the Director from publishing or making available to the public the names and addresses of persons filing returns under this Act, or from publishing or making available reasonable statistics concerning the operation of the tax wherein the contents of returns are grouped into aggregates in such a way that the information contained in any individual return shall not be disclosed.
(c) Governmental agencies. The Director may make available to the Secretary of the Treasury of the United States or his delegate, or the proper officer or his delegate of any other state imposing a tax upon or measured by income, for exclusively official purposes, information received by the Department in the administration of this Act, but such permission shall be granted only if the United States or such other state, as the case may be, grants the Department substantially similar privileges. The Director may exchange information with the Department of Healthcare and Family Services and the Department of Human Services (acting as successor to the Department of Public Aid under the Department of Human Services Act) for the purpose of verifying sources and amounts of income and for other purposes directly connected with the administration of this Act, the Illinois Public Aid Code, and any other health benefit program administered by the State. The Director may exchange information with the Director of the Department of Employment Security for the purpose of verifying sources and amounts of income and for other purposes directly connected with the administration of this Act and Acts administered by the Department of Employment Security. The Director may make available to the Illinois Workers' Compensation Commission information regarding employers for the purpose of verifying the insurance coverage required under the Workers' Compensation Act and Workers' Occupational Diseases Act. The Director may exchange information with the Illinois Department on Aging for the purpose of verifying sources and amounts of income for purposes directly related to confirming eligibility for participation in the programs of benefits authorized by the Senior Citizens and Persons with Disabilities Property Tax Relief and Pharmaceutical Assistance Act. The Director may exchange information with the State Treasurer's Office and the Department of Employment Security for the purpose of implementing, administering, and enforcing the Illinois Secure Choice Savings Program Act. The Director may exchange information with the State Treasurer's Office for the purpose of administering the Uniform Disposition of Unclaimed Property Act or successor Acts.
The Director may make available to any State agency, including the Illinois Supreme Court, which licenses persons to engage in any occupation, information that a person licensed by such agency has failed to file returns under this Act or pay the tax, penalty and interest shown therein, or has failed to pay any final assessment of tax, penalty or interest due under this Act. The Director may make available to any State agency, including the Illinois Supreme Court, information regarding whether a bidder, contractor, or an affiliate of a bidder or contractor has failed to file returns under this Act or pay the tax, penalty, and interest shown therein, or has failed to pay any final assessment of tax, penalty, or interest due under this Act, for the limited purpose of enforcing bidder and contractor certifications. For purposes of this Section, the term "affiliate" means any entity that (1) directly, indirectly, or constructively controls another entity, (2) is directly, indirectly, or constructively controlled by another entity, or (3) is subject to the control of a common entity. For purposes of this subsection (a), an entity controls another entity if it owns, directly or individually, more than 10% of the voting securities of that entity. As used in this subsection (a), the term "voting security" means a security that (1) confers upon the holder the right to vote for the election of members of the board of directors or similar governing body of the business or (2) is convertible into, or entitles the holder to receive upon its exercise, a security that confers such a right to vote. A general partnership interest is a voting security.
The Director may make available to any State agency, including the Illinois Supreme Court, units of local government, and school districts, information regarding whether a bidder or contractor is an affiliate of a person who is not collecting and remitting Illinois Use taxes, for the limited purpose of enforcing bidder and contractor certifications.
The Director may also make available to the Secretary of State information that a corporation which has been issued a certificate of incorporation by the Secretary of State has failed to file returns under this Act or pay the tax, penalty and interest shown therein, or has failed to pay any final assessment of tax, penalty or interest due under this Act. An assessment is final when all proceedings in court for review of such assessment have terminated or the time for the taking thereof has expired without such proceedings being instituted. For taxable years ending on or after December 31, 1987, the Director may make available to the Director or principal officer of any Department of the State of Illinois, information that a person employed by such Department has failed to file returns under this Act or pay the tax, penalty and interest shown therein. For purposes of this paragraph, the word "Department" shall have the same meaning as provided in Section 3 of the State Employees Group Insurance Act of 1971.
(d) The Director shall make available for public inspection in the Department's principal office and for publication, at cost, administrative decisions issued on or after January 1, 1995. These decisions are to be made available in a manner so that the following taxpayer information is not disclosed:
(1) The names, addresses, and identification numbers

of the taxpayer, related entities, and employees.

(2) At the sole discretion of the Director, trade

secrets or other confidential information identified as such by the taxpayer, no later than 30 days after receipt of an administrative decision, by such means as the Department shall provide by rule.

The Director shall determine the appropriate extent of the deletions allowed in paragraph (2). In the event the taxpayer does not submit deletions, the Director shall make only the deletions specified in paragraph (1).
The Director shall make available for public inspection and publication an administrative decision within 180 days after the issuance of the administrative decision. The term "administrative decision" has the same meaning as defined in Section 3-101 of Article III of the Code of Civil Procedure. Costs collected under this Section shall be paid into the Tax Compliance and Administration Fund.
(e) Nothing contained in this Act shall prevent the Director from divulging information to any person pursuant to a request or authorization made by the taxpayer, by an authorized representative of the taxpayer, or, in the case of information related to a joint return, by the spouse filing the joint return with the taxpayer.
(Source: P.A. 99-143, eff. 7-27-15; 99-571, eff. 7-15-16; 100-47, eff. 8-11-17.)

(35 ILCS 5/918) (from Ch. 120, par. 9-918)
Sec. 918. Place of Hearings. All hearings provided for in this Act and not otherwise delegated to the Illinois Independent Tax Tribunal with respect to or concerning a taxpayer having his residence or commercial domicile in this State shall be held at the Department's office nearest to the location of such residence or domicile, except that if the taxpayer has his residence or commercial domicile in Cook County, such hearing shall be held in Cook County. If the taxpayer does not have his residence or commercial domicile in this State, such hearing shall be held in Cook County.
(Source: P.A. 97-1129, eff. 8-28-12.)



Article 10 - Penalties And Interest

(35 ILCS 5/Art. 10 heading)

(35 ILCS 5/1001) (from Ch. 120, par. 10-1001)
Sec. 1001. Failure to File Tax Returns.
(a) Failure to file tax return. In case of failure to file any tax return required under this Act on the date prescribed therefor, (determined with regard to any extensions of time for filing) there shall be added as a penalty the amount prescribed by Section 3-3 of the Uniform Penalty and Interest Act.
(b) Failure to disclose reportable transaction. Any taxpayer who fails to include on any return or statement any information with respect to a reportable transaction that is required under Section 501(b) of this Act to be included with such return or statement shall pay a penalty in the amount determined under this subsection. Such penalty shall be deemed assessed upon the date of filing of the return for the taxable year in which the taxpayer participates in the reportable transaction. A taxpayer shall not be considered to have complied with the requirements of Section 501(b) of this Act unless the disclosure statement filed with the Department includes all of the information required to be disclosed with respect to a reportable transaction pursuant to Section 6011 of the Internal Revenue Code, the regulations promulgated under that statute, and regulations promulgated by the Department under Section 501(b) of this Act.
(1) Amount of penalty. Except as provided in

paragraph (2), the amount of the penalty under this subsection shall be $15,000 for each failure to comply with the requirements of Section 501(b).

(2) Increase in penalty for listed transactions. In

the case of a failure to comply with the requirements of Section 501(b) with respect to a "listed transaction", the penalty under this subsection shall be $30,000 for each failure.

(3) Authority to rescind penalty. The

Department may rescind all or any portion of any penalty imposed by this subsection with respect to any violation, if:

(A) the violation is with respect to a reportable

transaction other than a listed transaction, and

(B) rescinding the penalty would promote

compliance with the requirements of this Act and effective tax administration.

A determination made under this subparagraph (3) may

be reviewed in any administrative or judicial proceeding.

(4) Coordination with other penalties. The penalty

imposed by this subsection is in addition to any penalty imposed by this Act or the Uniform Penalty and Interest Act. The doubling of penalties and interest authorized by the Illinois Tax Delinquency Amnesty Act (P.A. 93-26) are not applicable to the reportable penalties under subsection (b).

(c) The total penalty imposed under subsection (b) of this Section with respect to any taxable year shall not exceed 10% of the increase in net income (or reduction in Illinois net loss under Section 207 of this Act) that would result had the taxpayer not participated in any reportable transaction affecting its net income for such taxable year.
(Source: P.A. 95-707, eff. 1-11-08.)

(35 ILCS 5/1002) (from Ch. 120, par. 10-1002)
Sec. 1002. Failure to Pay Tax.
(a) Negligence. If any part of a deficiency is due to negligence or intentional disregard of rules and regulations (but without intent to defraud) there shall be added to the tax as a penalty the amount prescribed by Section 3-5 of the Uniform Penalty and Interest Act.
(b) Fraud. If any part of a deficiency is due to fraud, there shall be added to the tax as a penalty the amount prescribed by Section 3-6 of the Uniform Penalty and Interest Act.
(c) Nonwillful failure to pay withholding tax. If any employer, without intent to evade or defeat any tax imposed by this Act or the payment thereof, shall fail to make a return and pay a tax withheld by him at the time required by or under the provisions of this Act, such employer shall be liable for such taxes and shall pay the same together with the interest and the penalty provided by Sections 3-2 and 3-3, respectively, of the Uniform Penalty and Interest Act and such interest and penalty shall not be charged to or collected from the employee by the employer.
(d) Willful failure to collect and pay over tax. Any person required to collect, truthfully account for, and pay over the tax imposed by this Act who willfully fails to collect such tax or truthfully account for and pay over such tax or willfully attempts in any manner to evade or defeat the tax or the payment thereof, shall, in addition to other penalties provided by law, be liable for the penalty imposed by Section 3-7 of the Uniform Penalty and Interest Act.
(e) Penalties assessable.
(1) In general. Except as otherwise provided in this

Act or the Uniform Penalty and Interest Act, the penalties provided by this Act or by the Uniform Penalty and Interest Act shall be paid upon notice and demand and shall be assessed, collected, and paid in the same manner as taxes and any reference in this Act to the tax imposed by this Act shall be deemed also to refer to penalties provided by this Act or by the Uniform Penalty and Interest Act.

(2) Procedure for assessing certain penalties. For

the purposes of Article 9 any penalty under Section 804(a) or Section 1001 shall be deemed assessed upon the filing of the return for the taxable year.

(3) Procedure for assessing the penalty for failure

to file withholding returns or annual transmittal forms for wage and tax statements. The penalty imposed by Section 1004 will be asserted by the Department's issuance of a notice of deficiency. If taxpayer files a timely protest, the procedures of Section 908 will be followed. If taxpayer does not file a timely protest, the notice of deficiency will constitute an assessment pursuant to subsection (c) of Section 904.

(4) Assessment of penalty under Section 1005(a).

The penalty imposed under Section 1005(a) shall be deemed assessed upon the assessment of the tax to which such penalty relates and shall be collected and paid on notice and demand in the same manner as the tax.

(f) Determination of deficiency. For purposes of subsections (a) and (b), the amount shown as the tax by the taxpayer upon his return shall be taken into account in determining the amount of the deficiency only if such return was filed on or before the last day prescribed by law for the filing of such return, including any extensions of the time for such filing.
(Source: P.A. 97-507, eff. 8-23-11.)

(35 ILCS 5/1003) (from Ch. 120, par. 10-1003)
Sec. 1003. Interest on Deficiencies.
(a) In general. If any amount of tax imposed by this Act, including tax withheld by an employer, is not paid on or before the date prescribed for payment of such tax (determined without regard to any extensions), interest on such amount shall be paid in the manner and at the rate prescribed in Section 3-2 of the Uniform Penalty and Interest Act for the period from such date to the date of payment of such amount, except that if a waiver of restrictions under Section 907 on the assessment and collection of such amount has been filed, and if notice and demand by the Director for the payment of such amount is not made within 30 days after the filing of such waiver, interest shall not be imposed on such amount for the period beginning immediately after such 30th day and ending with the date of notice and demand.
(b) Interest treated as tax. Interest prescribed under this Section on any tax, including tax withheld by an employer, or on any penalty, shall be deemed assessed upon the assessment of the tax or penalties to which such interest relates and shall be collected and paid on notice and demand in the same manner as tax. Any reference in this Act to the tax imposed by this Act shall be deemed also to refer to interest imposed by this Section on such tax.
(c) Exception as to estimated tax. This Section shall not apply to any failure to pay estimated tax required by Section 803.
(Source: P.A. 87-205.)

(35 ILCS 5/1004) (from Ch. 120, par. 10-1004)
Sec. 1004. Failure to file withholding returns or annual transmittal forms for wage and tax statements. In addition to any other penalties imposed by this Act, a taxpayer failing to file a quarterly return or the annual transmittal form for wage and tax statements required by Section 704 or regulations promulgated thereunder shall incur a penalty for each such failure as prescribed by Section 3-3 of the Uniform Penalty and Interest Act.
(Source: P.A. 87-205.)

(35 ILCS 5/1005) (from Ch. 120, par. 10-1005)
Sec. 1005. Penalty for Underpayment of Tax.
(a) In general. If any amount of tax required to be shown on a return prescribed by this Act is not paid on or before the date required for filing such return (determined without regard to any extension of time to file), a penalty shall be imposed in the manner and at the rate prescribed by the Uniform Penalty and Interest Act.
(b) Reportable transaction penalty. If a taxpayer has a reportable transaction understatement for any taxable year, there shall be added to the tax an amount equal to 20% of the amount of that understatement. This penalty shall be deemed assessed upon the assessment of the tax to which such penalty relates and shall be collected and paid on notice and demand in the same manner as the tax.
(1) Reportable transaction understatement.

For purposes of this Section, the term "reportable transaction understatement" means the sum of subparagraphs (A) and (B):

(A) The product of (i) the amount of the increase

(if any) in Illinois net income, as determined by reference to the amount of post-apportioned income that results from a difference between the proper tax treatment of an item to which this subsection applies and the taxpayer's treatment of that item (as shown on the taxpayer's return of tax), including an amended return filed prior to the date the taxpayer is first contacted by the Department regarding the examination of the return, and (ii) the applicable tax rates under Section 201 of this Act.

(B) Special rules in the case of carrybacks and

carryovers. The penalty for an understatement of income attributable to a reportable transaction applies to any portion of an understatement for a year to which a loss, deduction, or credit is carried that is attributable to a reportable transaction for that year in which the carryback or carryover of the loss, deduction, or credit arises (the "loss or credit year").

(2) Items to which subsection applies.

This subsection shall apply to any item which is attributable to either of the following: (i) any listed transaction as defined in Treasury Regulations Section 1.6011-4, and (ii) any reportable transaction as defined in Treasury Regulations Section 1.6011-4 (other than a listed transaction) if a significant purpose of the transaction is the avoidance or evasion of federal income tax.

(3) Subsection (b) shall be applied by

substituting "30%" for "20%" with respect to the portion of any reportable transaction understatement with respect to which the requirements of (4)(B)(i) of this subsection are not met.

(4) Reasonable cause exception.
(A) In general. No penalty shall be

imposed under this subsection with respect to any portion of a reportable transaction understatement if it is shown that there was a reasonable cause for such portion and that the taxpayer acted in good faith with respect to such portion.

(B) Special rules. Subparagraph (A) does

not apply to any reportable transaction (including listed transaction) unless all of the following requirements are met:

(i) The relevant facts affecting the tax

treatment of the item are adequately disclosed in accordance with Section 501(b) of this Act. A taxpayer failing to adequately disclose in accordance with Section 501(b) shall be treated as meeting the requirements of this subparagraph (i) if the penalty for that failure was rescinded under Section 1001(b)(3) of this Act;

(ii) There is or was substantial authority

for such treatment; and

(iii) The taxpayer reasonably believed that

such treatment was more likely than not the proper treatment.

(C) Rules relating to reasonable belief. For

purposes of subparagraph (B), a taxpayer shall be treated as having a reasonable belief with respect to the tax treatment of an item only if such belief meets the requirements of this subparagraph (C):

(i) Such belief must be based on the facts

and law that exist at the time the return of tax that includes that tax treatment is filed;

(ii) Such belief must relate solely to the

taxpayer's chances of success on the merits of that treatment and does not take into account the possibility that the return will not be audited, that the treatment will not be raised on audit, or that the treatment will be resolved through settlement if it is raised; and

(iii) Such belief is not solely based on the

opinion of a disqualified tax advisor or on a disqualified opinion.

(5) Definitions.
(A) Disqualified tax advisor. The term

"disqualified tax advisor" is a tax advisor that meets any of the following conditions:

(I) Is a material advisor who participates in

the organization, management, promotion, or sale of the transaction or who is related (within the meaning of Sections 267(b) or 707(b)(1) of the Internal Revenue Code) to any person who so participates;

(II) Is compensated directly or indirectly by

a material advisor with respect to the transaction;

(III) Has a fee arrangement with respect to

the transaction that is contingent on all or part of the intended tax benefits from the transaction being sustained; or

(IV) As determined under regulations

prescribed by either the Secretary of the Treasury for federal income tax purposes or the Department, has a continuing financial interest with respect to the transaction.

(B) Disqualified opinion. The term

"disqualified opinion" means an opinion that meets any of the following conditions:

(I) Is based on unreasonable factual or legal

assumptions (including assumptions as to future events);

(II) Unreasonably relies on representations,

statements, findings, or agreements of the taxpayer or any other person;

(III) Does not identify and consider all

relevant facts; or

(IV) Fails to meet any other requirement as

either the Secretary of the Treasury for federal income tax purposes or the Department may prescribe.

(C) Material Advisor. The term "material

advisor" shall have substantially the same meaning as the same term is defined under Treasury Regulations Section 301.6112-1, (26 CFR 301.6112-1) and shall include any person that is a material advisor for federal income tax purposes under such regulation.

(6) Effective date. This subsection shall

apply to taxable years ending on and after December 31, 2004, except that a reportable transaction understatement shall include an understatement (as determined under paragraph (1)) with respect to any taxable year for which the limitations period on assessment has not expired as of January 1, 2005 that is attributable to a transaction which the taxpayer has entered into after February 28, 2000 and before December 31, 2004 that becomes a listed transaction (as defined in Treasury Regulations Section 1.6011-4(b)(2) at any time.

(c) 100% interest penalty. If a taxpayer has been contacted by the Internal Revenue Service or the Department regarding the use of a potential tax avoidance transaction with respect to a taxable year and has a deficiency with respect to such taxable year or years, there shall be added to the tax attributable to the potential tax avoidance transaction (determined as described in subsection (b)(1) of Section 1005) an amount equal to 100% of the interest assessed under the Uniform Penalty and Interest Act (determined without regard to subsection (f) of Section 3-2 of such Act) for the period beginning on the last date prescribed by law for the payment of such tax and ending on the date of the notice of deficiency. Such penalty shall be deemed assessed upon the assessment of the interest to which such penalty relates and shall be collected and paid in the same manner as such interest. The penalty imposed by this subsection is in addition to any penalty imposed by this Act or the Uniform Penalty and Interest Act. For purposes of this subsection and subsection (d) of this Section, the term "potential tax avoidance transaction" means any tax shelter as defined in Section 6111 of the Internal Revenue Code. This subsection shall apply to taxable years ending on and after December 31, 2004, except that the penalty may also be imposed with respect to any taxable year for which the limitations period on assessment has not expired as of January 1, 2005 that is attributable to a transaction in which the taxpayer has entered into after February 28, 2000 and before December 31, 2004, which transaction becomes a listed transaction (as defined in Treasury Regulations Section 1.6011-4(b)(2)) at any time.
(d) 150% interest rate. For taxable years ending on and after July 1, 2002, for any notice of deficiency issued before the taxpayer is contacted by the Internal Revenue Service or the Department regarding a potential tax avoidance transaction, the taxpayer is subject to interest as provided under Section 3-2 of the Uniform Penalty and Interest Act, but with respect to any deficiency attributable to a potential tax avoidance transaction, the taxpayer is subject to interest at a rate of 150% of the otherwise applicable rate.
(e) Coordination with other penalties. Except as provided in regulations, the penalties imposed by this Section are in addition to any other penalty imposed by this Act or the Uniform Penalty and Interest Act. The doubling of penalties and interest authorized by the Illinois Tax Delinquency Amnesty Act (P.A. 93-26), are not applicable to the reportable transaction penalties and interest under subsections (b), (c), and (d).
(Source: P.A. 93-840, eff. 7-30-04.)

(35 ILCS 5/1006) (from Ch. 120, par. 10-1006)
Sec. 1006. Frivolous Returns. In addition to any other penalty provided by this Act there is imposed a penalty of $500 upon any individual who files a purported return that does not contain information from which the substantial correctness of the stated tax liability can be determined or contains information indicating that the stated tax liability is substantially incorrect and such conduct is due to a desire to delay or impede the administration of this Act or is due to a position that is frivolous. This Section is applicable to returns filed for taxable years ending on or after December 31, 1987.
(Source: P.A. 85-299.)

(35 ILCS 5/1007)
Sec. 1007. Failure to register tax shelter or maintain list.
(a) Penalty Imposed. Any person that fails to comply with the requirements of Section 1405.5 shall incur a penalty as provided in subsection (b). A person shall not be in compliance with the requirements of Section 1405.5 unless and until the required return has been filed and that return contains all of the information required to be included by the Secretary under federal law.
(b) Amount of Penalty. The following penalties apply:
(1) Except as provided in paragraph (2), the penalty

imposed under subsection (a) with respect to any failure is $15,000.

(2) If the failure is with respect to a listed

transaction under subsection (c) of Section 1405.5, the penalty shall be $100,000.

(3) In the case of each failure to comply with the

requirements of subsection (a) or subsection (b) of Section 1405.6, the penalty shall be $15,000.

(4) If the failure is with respect to a listed

transaction under subsection (c) of Section 1405.6, the penalty shall be $100,000.

(c) Authority to rescind penalty. The Department may rescind all or any portion of any penalty imposed by this subsection with respect to any violation, if
(1) the violation is with respect to a reportable

transaction other than a listed transaction, and

(2) rescinding the penalty would promote compliance

with the requirements of this Act and effective tax administration.

(d) Coordination with other penalties. The penalty imposed by this Section is in addition to any penalty imposed by this Act or the Uniform Penalty and Interest Act.
(Source: P.A. 95-707, eff. 1-11-08.)

(35 ILCS 5/1008)
Sec. 1008. Promoting tax shelters. Except as herein provided, the provisions of Section 6700 of the Internal Revenue Code shall apply for purposes of this Act as if such Section applied to an Illinois deduction, credit, exclusion from income, allocation or apportionment rule, or other Illinois tax benefit. Notwithstanding Section 6700(a) of the Internal Revenue Code, if an activity with respect to which a penalty imposed under Section 6700(a) of the Internal Revenue Code, as applied for purposes of this Act, involves a statement described in Section 6700(a)(2)(A) of the Internal Revenue Code, as applied for purposes of this Act, the amount of the penalty imposed under this Section shall be the greater of $10,000 or 50% of the gross income received (or to be received) from any person to whom such statement is furnished that is required to file a return under Section 502 of this Act.
(Source: P.A. 93-840, eff. 7-30-04.)



Article 11 - Liens And Jeopardy Assessment

(35 ILCS 5/Art. 11 heading)

(35 ILCS 5/1101) (from Ch. 120, par. 11-1101)
Sec. 1101. Lien for Tax.
(a) If any person liable to pay any tax neglects or refuses to pay the same after demand, the amount (including any interest, additional amount, addition to tax, or assessable penalty, together with any costs that may accrue in addition thereto) shall be a lien in favor of the State of Illinois upon all property and rights to property, whether real or personal, belonging to such person.
(b) Unless another date is specifically fixed by law, the lien imposed by subsection (a) of this Section shall arise at the time the assessment is made and shall continue until the liability for the amount so assessed (or a judgment against the taxpayer arising out of such liability) is satisfied or becomes unenforceable by reason of lapse of time.
(c) Deficiency procedure. If the lien arises from an assessment pursuant to a notice of deficiency, such lien shall not attach and the notice referred to in this Section shall not be filed until all proceedings in court for review of such assessment have terminated or the time for the taking thereof has expired without such proceedings being instituted.
(d) Notice of lien. The lien created by assessment shall terminate unless a notice of lien is filed, as provided in Section 1103 hereof, within 3 years from the date all proceedings in court for the review of such assessment have terminated or the time for the taking thereof has expired without such proceedings being instituted. Where the lien results from the filing of a return without payment of the tax or penalty shown therein to be due, the lien shall terminate unless a notice of lien is filed within 3 years from the date such return was filed with the Department. For the purposes of this subsection (d), a tax return filed before the last day prescribed by law, including any extension thereof, shall be deemed to have been filed on such last day. The time limitation period on the Department's right to file a notice of lien shall not run (1) during any period of time in which the order of any court has the effect of enjoining or restraining the Department from filing such notice of lien, or (2) during the term of a repayment plan that taxpayer has entered into with the Department, as long as taxpayer remains in compliance with the terms of the repayment plan.
(Source: P.A. 97-507, eff. 8-23-11; 98-446, eff. 8-16-13.)

(35 ILCS 5/1102) (from Ch. 120, par. 11-1102)
Sec. 1102. Jeopardy assessments.
(a) Jeopardy assessment and lien.
(1) Assessment. If the Department finds that a

taxpayer is about to depart from the State, or to conceal himself or his property, or to do any other act tending to prejudice or to render wholly or partly ineffectual proceedings to collect any amount of tax or penalties imposed under this Act unless court proceedings are brought without delay, or if the Department finds that the collection of such amount will be jeopardized by delay, the Department shall give the taxpayer notice of such findings and shall make demand for immediate return and payment of such amount, whereupon such amount shall be deemed assessed and shall become immediately due and payable.

(2) Filing of lien. If the taxpayer, within 5 days

after such notice (or within such extension of time as the Department may grant), does not comply with such notice or show to the Department that the findings in such notice are erroneous, the Department may file a notice of jeopardy assessment lien in the State Tax Lien Registry and shall notify the taxpayer of such filing. Such jeopardy assessment lien shall have the same scope and effect as a statutory lien under this Act. The taxpayer is liable for any administrative fee imposed by the Department by rule in connection with the State Tax Lien Registry. The filing fees shall be paid to the Department in addition to payment of the tax, penalty, and interest included in the amount of the lien.

(b) Termination of taxable year. In the case of a tax for a current taxable year, the Director shall declare the taxable period of the taxpayer immediately terminated and his notice and demand for a return and immediate payment of the tax shall relate to the period declared terminated, including therein income accrued and deductions incurred up to the date of termination if not otherwise properly includible or deductible in respect of such taxable year.
(c) Protest. If the taxpayer believes that he does not owe some or all of the amount for which the jeopardy assessment lien against him has been filed, or that no jeopardy to the revenue in fact exists, he may protest within 20 days after being notified by the Department of the filing of such jeopardy assessment lien and request a hearing, whereupon the Department shall hold a hearing in conformity with the provisions of Section 908 and, pursuant thereto, shall notify the taxpayer of its decision as to whether or not such jeopardy assessment lien will be released.
(Source: P.A. 100-22, eff. 1-1-18.)

(35 ILCS 5/1103) (from Ch. 120, par. 11-1103)
Sec. 1103. Filing and priority of liens.
(a) Filing in the State Tax Lien Registry. Nothing in this Article shall be construed to give the Department a preference over the rights of any bona fide purchaser, holder of a security interest, mechanics lienor, mortgagee, or judgment lien creditor arising prior to the filing of a regular notice of lien or a notice of jeopardy assessment lien in the State Tax Lien Registry. For purposes of this Section, the term "bona fide," shall not include any mortgage of real or personal property or any other credit transaction that results in the mortgagee or the holder of the security acting as trustee for unsecured creditors of the taxpayer mentioned in the notice of lien who executed such chattel or real property mortgage or the document evidencing such credit transaction. Such lien shall be inferior to the lien of general taxes, special assessments and special taxes heretofore or hereafter levied by any political subdivision of this State.
(b) Filing in the State Tax Lien Registry. In case title to land to be affected by the notice of lien or notice of jeopardy assessment lien is registered under the provisions of "An Act concerning land titles," approved May 1, 1897, as amended, such notice shall also be filed in the State Tax Lien Registry, and the Department shall not have a preference over the rights of any bona fide purchaser, mortgagee, judgment creditor or other lien holder arising prior to the registration of such notice.
(c) Index. The Department of Revenue shall maintain a State Tax Lien Index of all tax liens filed in the State Tax Lien Registry as provided for by the State Tax Lien Registration Act.
(d) (Blank).
(e) The taxpayer is liable for any filing fees imposed by the Department for filing the lien in the State Tax Lien Registry and any filing fees imposed by the Department for the release of that lien. The filing fees shall be paid to the Department in addition to payment of the tax, penalty, and interest included in the amount of the lien.
(Source: P.A. 100-22, eff. 1-1-18.)

(35 ILCS 5/1104) (from Ch. 120, par. 11-1104)
Sec. 1104. Duration of Lien. The lien provided herein shall continue for 20 years from the date of filing the notice of lien under the provisions of section 1103 unless sooner released, or otherwise discharged. The provisions of this amendatory Act of 1984 shall apply to any lien which has not expired on or before the effective date of this amendatory Act of 1984.
(Source: P.A. 83-1416.)

(35 ILCS 5/1105) (from Ch. 120, par. 11-1105)
Sec. 1105. Release of liens.
(a) In general. Upon payment by the taxpayer to the Department in cash or by guaranteed remittance of an amount representing the filing fees and charges for the lien and the filing fees and charges for the release of that lien, the Department shall release all or any portion of the property subject to any lien provided for in this Act and file that complete or partial release of lien in the State Tax Lien Registry if it determines that the release will not endanger or jeopardize the collection of the amount secured thereby.
(b) Judicial determination. If on judicial review the final judgment of the court is that the taxpayer does not owe some or all of the amount secured by the lien against him, or that no jeopardy to the revenue exists, the Department shall release its lien to the extent of such finding of nonliability, or to the extent of such finding of no jeopardy to the revenue. The taxpayer shall, however, be liable for the filing fee imposed by the Department to file the lien and the filing fee imposed to release the lien. The filing fees shall be paid to the Department.
(c) Payment. The Department shall also release its jeopardy assessment lien against the taxpayer whenever the tax and penalty covered by such lien, plus any interest which may be due and an amount representing the filing fee to file the lien and the filing fee imposed to release that lien, are paid by the taxpayer to the Department in cash or by guaranteed remittance.
(d) Certificate of release. The Department shall issue a certificate of complete or partial release of the lien upon payment by the taxpayer to the Department in cash or by guaranteed remittance of an amount representing the filing fee imposed by the Department to file the lien and the filing fee imposed to release that lien:
(1) to the extent that the fair market value of any

property subject to the lien exceeds the amount of the lien plus the amount of all prior liens upon such property;

(2) to the extent that such lien shall become

unenforceable;

(3) to the extent that the amount of such lien is

paid by the person whose property is subject to such lien, together with any interest and penalty which may become due under this Act between the date when the notice of lien is filed and the date when the amount of such lien is paid;

(4) to the extent that there is furnished to the

Department on a form to be approved and with a surety or sureties satisfactory to the Department a bond that is conditioned upon the payment of the amount of such lien, together with any interest which may become due under this Act after the notice of lien is filed, but before the amount thereof is fully paid;

(5) to the extent and under the circumstances

specified in this Section.

A certificate of complete or partial release of any lien shall be held conclusive that the lien upon the property covered by the certificate is extinguished to the extent indicated by such certificate.
Such release of lien shall be issued to the person, or his agent, against whom the lien was obtained and shall contain in legible letters a statement as follows:
FOR THE PROTECTION OF THE OWNER, THIS RELEASE SHALL
BE FILED IN THE STATE TAX LIEN REGISTRY.
(e) Filing. When a certificate of complete or partial release of lien issued by the Department is filed in the State Tax Lien Registry, the Department shall permanently attach the certificate of release to the notice of lien or notice of jeopardy assessment lien and shall enter the certificate of release and the date in the "State Tax Lien Index" on the line where the notice of lien or notice of jeopardy assessment lien is entered.
(Source: P.A. 100-22, eff. 1-1-18.)

(35 ILCS 5/1106) (from Ch. 120, par. 11-1106)
Sec. 1106. Nonliability for Costs. The Department shall not be required to furnish any bond nor to make a deposit for or pay any costs or fees of any court or officer thereof in any legal proceedings pursuant to the provisions of this Act.
(Source: P.A. 83-358; 83-889.)

(35 ILCS 5/1107) (from Ch. 120, par. 11-1107)
Sec. 1107. Claim to Property. Whenever any process, issued from any court for the enforcement or collection of any liability created by this Act, shall be levied by any sheriff or other authorized person upon any personal property, and such property shall be claimed by any person other than the defendant as exempt from enforcement of a judgment thereon by virtue of the exemption laws of this State, then it shall be the duty of the person making such claim to give notice in writing of his claim and of his or her intention to prosecute the same, to the sheriff or other person within 10 days after the making of the levy. On receiving such notice, the sheriff or other person shall proceed in accordance with the provisions of Part 2 of Article XII of the Code of Civil Procedure, as amended. The giving of such notice within the 10-day period shall be a condition precedent to any judicial action against the sheriff or other authorized person for wrongfully levying, seizing or selling the property and any such person who fails to give notice within the time shall be forever barred from bringing any judicial action against such sheriff or other person for injury or damages to or conversion of said property.
(Source: P.A. 83-346.)

(35 ILCS 5/1108) (from Ch. 120, par. 11-1108)
Sec. 1108. Foreclosure on Real Property. In addition to any other remedy provided for by the laws of this State, and provided that no hearing or proceedings for review provided by this Act shall be pending, and the time for the taking thereof shall have expired, the Department may foreclose in the circuit court any lien on real property for any tax or penalty imposed by this Act to the same extent and in the same manner as in the enforcement of other liens. Such proceedings to foreclose shall not be instituted more than 5 years after the filing of the notice of lien under the provisions of Section 1103. The process, practice and procedure for such foreclosure shall be the same as provided in the Civil Practice Law, as amended.
(Source: P.A. 82-783.)

(35 ILCS 5/1109) (from Ch. 120, par. 11-1109)
Sec. 1109. Demand and Seizure. In addition to any other remedy provided for by the laws of this State, if the tax imposed by this Act is not paid within the time required by this Act, the Department, or some person designated by it, may cause a demand to be made on the taxpayer for the payment thereof. If such tax remains unpaid for 10 days after such demand has been made and no proceedings have been taken to review the same, the Department may issue a warrant directed to any sheriff or other person authorized to serve process, commanding the sheriff or other person to levy upon the property and rights to property (whether real or personal, tangible or intangible) of the taxpayer, without exemption, found within his jurisdiction, for the payment of the amount thereof with the added penalties, interest and the cost of executing the warrant. The term "levy" includes the power of distraint and seizure by any means. In any case in which the warrant to levy has been issued, the sheriff or other person to whom the warrant was directed may seize and sell such property or rights to property. Such warrant shall be returned to the Department together with the money collected by virtue thereof within the time therein specified, which shall not be less than 20 nor more than 90 days from the date of the warrant. The sheriff or other person to whom such warrant is directed shall proceed in the same manner as prescribed by law in respect to the enforcement against property upon judgments by a court, and shall be entitled to the same fees for his services in executing the warrant, to be collected in the same manner. The Department, or some officer, employee or agent designated by it, is hereby authorized to bid for and purchase any property sold under the provisions hereof. No proceedings for a levy under this Section shall be commenced more than 20 years after the latest date for filing of the notice of lien under the provisions of Section 1103, without regard to whether such notice was actually filed.
Any officer or employee of the Department designated in writing by the Director is authorized to serve process under this Section to levy upon accounts or other intangible assets of a taxpayer held by a financial organization, as defined in Section 1501 of this Act. In addition to any other provisions of this Section, any officer or employee of the Department designated in writing by the Director may levy upon the following property and rights to property belonging to a taxpayer: contractual payments, accounts and notes receivable and other evidences of debt, and interest on bonds, by serving a notice of levy on the person making such payment. Levy shall not be made until the Department has caused a demand to be made on the taxpayer in the manner provided above. In addition to any other provisions of this Section, any officer or employee of the Department designated in writing by the Director, may levy upon the salary, wages, commissions and bonuses of any employee, including officers, employees, or elected officials of the United States as authorized by Section 5520a of the Government Organization and Employees Act (5 U.S.C. 5520a), but not upon the salary or wages of officers, employees, or elected officials of any state other than this State, by serving a notice of levy on the employer, as defined in Section 701(d). Levy shall not be made until the Department has caused a demand to be made on the employee in the manner provided above. The provisions of Section 12-803 of the Code of Civil Procedure relating to maximum compensation subject to collection under wage deduction orders shall apply to all levies made upon compensation under this Section. To the extent of the amount due on the levy, the employer or other person making payments to the taxpayer shall hold any non-exempt wages or other payments due or which subsequently come due. The levy or balance due thereon is a lien on wages or other payments due at the time of the service of the notice of levy, and such lien shall continue as to subsequent earnings and other payments until the total amount due upon the levy is paid, except that such lien on subsequent earnings or other payments shall terminate sooner if the employment relationship is terminated or if the notice of levy is rescinded or modified. The employer or other person making payments to the taxpayer shall file, on or before the return dates stated in the notice of levy (which shall not be more often than bimonthly) a written answer under oath to interrogatories, setting forth the amount due as wages or other payments to the taxpayer for the payment periods ending immediately prior to the appropriate return date. A lien obtained hereunder shall have priority over any subsequent lien obtained pursuant to Section 12-808 of the Code of Civil Procedure, except that liens for the support of a spouse or dependent children shall have priority over all liens obtained hereunder.
In any case where property or rights to property have been seized by an officer of the Illinois Department of State Police, or successor agency thereto, under the authority of a warrant to levy issued by the Department of Revenue, the Department of Revenue may take possession of and may sell such property or rights to property and the Department of Revenue may contract with third persons to conduct sales of such property or rights to the property. In the conduct of such sales, the Department of Revenue shall proceed in the same manner as is prescribed by law for proceeding against property to enforce judgments which are entered by a circuit court of this State. If, in the Department of Revenue's opinion, no offer to purchase at such sale is acceptable and the State's interest would be better served by retaining the property for sale at a later date, then the Department may decline to accept any bid and may retain the property for sale at a later date.
(Source: P.A. 89-399, eff. 8-20-95.)

(35 ILCS 5/1110) (from Ch. 120, par. 11-1110)
Sec. 1110. Redemption by State.
The provisions of sections 5g and 5h of the Retailers' Occupation Tax Act (relating to time for redemption by the State of real estate sold at judicial or execution sale) as in effect on the effective date of this Act, or as subsequently amended, shall apply for purposes of this Act as if such sections were set forth herein in their entirety.
(Source: P.A. 76-261.)



Article 12 - Judicial Review

(35 ILCS 5/Art. 12 heading)

(35 ILCS 5/1201) (from Ch. 120, par. 12-1201)
Sec. 1201. Administrative Review Law; Illinois Independent Tax Tribunal Act of 2012. The provisions of the Administrative Review Law, and the rules adopted pursuant thereto, shall apply to and govern all proceedings for the judicial review of final actions of the Department referred to in Sections 908 (d) and 910 (d). Such final actions shall constitute "administrative decisions" as defined in Section 3-101 of the Code of Civil Procedure.
Notwithstanding any other provision of law, on and after July 1, 2013, the provisions of the Illinois Independent Tax Tribunal Act of 2012, and the rules adopted pursuant thereto, shall apply to and govern all proceedings for the judicial review of final administrative decisions of the Department that are subject to that Act, as defined in Section 1-70 of the Illinois Independent Tax Tribunal Act of 2012.
(Source: P.A. 97-1129, eff. 8-28-12; 98-463, eff. 8-16-13.)

(35 ILCS 5/1202) (from Ch. 120, par. 12-1202)
Sec. 1202. Venue. Except as otherwise provided in the Illinois Independent Tax Tribunal Act of 2012, the Circuit Court of the county wherein the taxpayer has his residence or commercial domicile, or of Cook County in those cases where the taxpayer does not have his residence or commercial domicile in this State, shall have power to review all final administrative decisions of the Department in administering the provisions of this Act.
(Source: P.A. 97-1129, eff. 8-28-12; 98-463, eff. 8-16-13.)

(35 ILCS 5/1203) (from Ch. 120, par. 12-1203)
Sec. 1203. Service, Certification and Dismissal.
(a) Service. Service upon the Director or the Assistant Director of summons issued in an action to review a final administrative decision of the Department shall be service upon the Department.
(b) Certification. The Department shall certify the record of its proceedings if the taxpayer pays to it the sum of 75¢ per page of testimony taken before the Department and 25¢ per page of all other matters contained in such record, except that these charges may be waived where the Department is satisfied that the aggrieved party is a poor person who cannot afford to pay such charges.
(c) Dismissal. If payment for such record is not made by the taxpayer within 30 days after notice from the Department or the Attorney General of the cost thereof, the court in which the proceeding is pending, on motion of the Department, shall dismiss the complaint and shall enter judgment against the taxpayer and in favor of the Department in accordance with the final action of the Department, together with interest on any deficiency to the date of entry of the judgment, and also for costs.
(Source: P.A. 76-261.)

(35 ILCS 5/1204) (from Ch. 120, par. 12-1204)
Sec. 1204. Modification of Assessment.
An assessment reviewed under this Article shall be deemed confirmed or abated consistent with the final decision in such proceeding.
(Source: P.A. 76-261.)



Article 13 - Crimes

(35 ILCS 5/Art. 13 heading)

(35 ILCS 5/1301) (from Ch. 120, par. 13-1301)
Sec. 1301. Willful and Fraudulent Acts. Any person who is subject to the provisions of this Act and who willfully fails to file a return, or who files a fraudulent return, or who willfully attempts in any other manner to evade or defeat any tax imposed by this Act or the payment thereof, or any accountant or other agent who knowingly enters false information on the return of any taxpayer under this Act, shall, in addition to other penalties, be guilty of a Class 4 felony for the first offense and a Class 3 felony for each subsequent offense. Any person who is subject to this Act and who willfully violates any rule or regulation of the Department for the administration and enforcement of this Act or who fails to keep books and records as required in this Act is, in addition to other penalties, guilty of a Class A misdemeanor. Any person whose commercial domicile or whose residence is in this State and who is charged with a violation under this Section shall be tried in the county where his commercial domicile or his residence is located unless he asserts a right to be tried in another venue. A prosecution for any act in violation of this Section may be commenced at any time within 5 years of the commission of that act.
(Source: P.A. 94-1074, eff. 12-26-06.)

(35 ILCS 5/1302) (from Ch. 120, par. 13-1302)
Sec. 1302. Willful Failure to Pay Over. Any person who accepts money that is due to the Department under this Act from a taxpayer for the purpose of acting as the taxpayer's agent to make the payment to the Department, but who willfully fails to remit such payment to the Department when due, shall be guilty of a Class A misdemeanor. Any such person who purports to make such payment by issuing or delivering a check or other order upon a real or fictitious depository for the payment of money, knowing that it will not be paid by the depository, shall be guilty of a deceptive practice in violation of Section 17-1 of the Criminal Code of 2012. Any person whose commercial domicile or whose residence is in this State and who is charged with a violation under this Section shall be tried in the county where his commercial domicile or his residence is located unless he asserts a right to be tried in another venue. A prosecution for any act in violation of this Section may be commenced at any time within 5 years of the commission of that act.
(Source: P.A. 97-1150, eff. 1-25-13.)



Article 14 - Miscellaneous Provisions

(35 ILCS 5/Art. 14 heading)

(35 ILCS 5/1401) (from Ch. 120, par. 14-1401)
Sec. 1401. Promulgation of Rules and Regulations.
(a) In general. The Department is authorized to make, promulgate and enforce such reasonable rules and regulations, and to prescribe such forms, relating to the administration and enforcement of the provisions of this Act, as it may deem appropriate.
(b) Group administration for taxpayers that are members of a unitary business group.
(1) For taxable years ending before December 31,

1993, the Department shall make, promulgate and enforce such reasonable rules and regulations, and prescribe such forms as it may deem appropriate, to permit all of the taxpayers that are corporations (other than Subchapter S corporations) having the same taxable year and that are members of the same unitary business group to elect to be treated as one taxpayer for purposes of any original return, amended return which includes the same taxpayers of the unitary group which joined in the election to file the original return, extension, claim for refund, assessment, collection and payment and determination of the group's tax liability under this Act. For taxable years ending on or after December 31, 1987, corporate members (other than Subchapter S corporations) of the same unitary business group making an election to be treated as one taxpayer are not required to have the same taxable year. The rules, regulations and forms promulgated under this subsection (b) shall not permit the election to be made for some, but not all, of the purposes enumerated above.

(2) For taxable years ending on or after December 31,

1993, the Department shall make, promulgate and enforce such reasonable rules and regulations, and prescribe such forms as it may deem appropriate, to require all taxpayers that are corporations (other than Subchapter S corporations) and that are members of the same unitary business groups to be treated as one taxpayer for purposes of any original return, amended return, which includes the same taxpayers of the unitary group which joined in filing the original return, extension, claim for refund, assessment, collection and payment and determination of the group's tax liability under this Act.

(c) Offset among taxpayers that are members of a unitary business group. For taxable years for which returns were filed prior to the applicable date of Section 502(f), the Department shall make, promulgate and enforce such reasonable rules and regulations, and prescribe such forms as it may deem appropriate, to permit a taxpayer that is a member of a unitary business group to elect, within the applicable period of limitation as provided in Section 911, to credit any overpayment due the taxpayer for a taxable year against the liability for the same taxable year of one or more other taxpayers that are members of the same unitary business group for that taxable year, except that when an audit has been conducted by the Department, overpayments determined by the Department to be due a taxpayer may be credited against the liability of one or more other members of the same unitary group for any year within the period covered by the audit. Such regulations shall include rules which provide that the amount of the overpayment taken as a credit by a taxpayer under this Section shall be treated, for all purposes under this Act, as having been paid by such taxpayer at the time such payment was made.
(Source: P.A. 88-195.)

(35 ILCS 5/1402) (from Ch. 120, par. 14-1402)
Sec. 1402. Notice. Whenever notice is required by this Act, such notice may, if not otherwise provided, be given or issued by mailing it by first-class mail addressed to the person concerned at his last known address. Notice to a person who is under a legal disability or deceased, shall be mailed to his last known address or, if the Department has received notice of the existence of a fiduciary for such person or his estate, to such fiduciary.
(Source: P.A. 97-507, eff. 8-23-11.)

(35 ILCS 5/1403) (from Ch. 120, par. 14-1403)
Sec. 1403. Substitution of Parties. Whenever any proceeding provided by this Act is begun before the Department, either by the Department or by a person subject to this Act, and such person thereafter dies or becomes a person under legal disability before such proceeding is concluded, the legal representative of the deceased or of the person under legal disability shall notify the Department of such death or legal disability. The legal representative, as such, shall then be substituted by the Department for such person. If the legal representative fails to notify the Department of his appointment as such legal representative, the Department may, upon its own motion, substitute such legal representative in the proceeding pending before the Department for the person who died or became under legal disability.
(Source: P.A. 83-706.)

(35 ILCS 5/1404) (from Ch. 120, par. 14-1404)
Sec. 1404. Appointment of Secretary of State as Agent for Service of Process. (a) In general. Any person who incurs tax liability under this Act, and who removes from this State or conceals his whereabouts, shall be deemed thereby to appoint the Secretary of State of Illinois his agent for service of process or notice in any judicial or administrative proceeding under this Act. Such process or notice shall be served by the Department on the Secretary of State by leaving, at the office of the Secretary of State at least 15 days before the return day of such process or notice, a true and certified copy thereof, and by sending to the taxpayer by registered or certified mail, a like and true certified copy with an endorsement thereon of the service upon said Secretary of State, addressed to such taxpayer at his last known address.
(b) Validity. Service of process or notice in the manner and under the circumstances provided in this section, shall be of the same force and validity as if served upon the taxpayer personally within this State. Proof of such service upon the taxpayer in this State through the Secretary of State, his agent, and by mailing to the last known address of the taxpayer may be made in such judicial or administrative proceeding by the affidavit of the Director, or by his duly authorized representative who made such service, with a copy of the process or notice that was so served attached to such affidavit.
(Source: P.A. 76-261.)

(35 ILCS 5/1405) (from Ch. 120, par. 14-1405)
Sec. 1405. Transferees. The liability of a transferee of property of a taxpayer for any tax, penalty or interest due the Department under this Act, shall be assessed, paid and collected in the same manner and subject to the same provisions as in the case of the tax to which the liability relates, except that the period of limitations for the issuance of a notice of deficiency with respect to such liability shall be as provided in Section 905 (m). The term "transferee" includes donee, heir, legatee and distributee and bulk purchasers under Section 902 (d).
(Source: P.A. 84-1308.)

(35 ILCS 5/1405.1) (from Ch. 120, par. 14-1405.1)
Sec. 1405.1. Information Reports:
(a) Rents and royalties. Any person maintaining an office or transacting business in Illinois and required under Sections 6041 and 6050N of the Internal Revenue Code of 1986 to report to the U.S. Secretary of the Treasury payments made to another person shall not also be required to file with the Department copies of those reports. The person shall maintain, in a format available for review by the Department, copies of the reports that include a payment of $1,000 or more which is, in whole or part, for one or more of the following:
(1) rents and royalties for real property located in

Illinois;

(2) rents and royalties for tangible personal

property if the tangible personal property was physically located in Illinois at any time during the rental period;

(3) royalties paid on a patent which is employed in

production, fabrication, manufacturing, or other processing in Illinois;

(4) royalties paid on a patented product which is

produced in Illinois; and

(5) royalties paid on a copyright to compensate the

holder of the copyright for printing or other publication which originates in Illinois.

(b) The Department of Revenue shall obtain from the United States Agricultural Stabilization and Conservation Service and the Illinois Department of Agriculture a list of non-resident owners of record of Illinois farmland. The Department of Revenue shall utilize this list for the purpose of aiding the Department in determining the Illinois tax liability under this Act of such non-resident owners.
(Source: P.A. 89-399, eff. 8-20-95.)

(35 ILCS 5/1405.2) (from Ch. 120, par. 14-1405.2)
Sec. 1405.2. Information reports for payments made under contracts for personal services:
(a) Payments made on or after January 1, 1989, under contracts for personal services. Any person maintaining an office or transacting business in Illinois shall maintain a record, in a format in which the record is available to review by the Department, of all payments made under contracts for personal services. Payments which meet all of the following criteria are considered payments made under contracts for personal services:
(1) the payment is made in the ordinary course of the

trade or business of the payor;

(2) the payment is made pursuant to a written

contract requiring the rendition of personal services;

(3) the sum of the payment and other payments

required to be made under the contract during the same calendar year by the payor exceed $1000; and

(4) the performance of the personal services

specified in the contract will necessitate the presence at sometime in Illinois of a particular individual or group of individuals; provided that no reporting will be required if there is certification that the individual or, if appropriate, group of individuals is composed solely of Illinois residents, and further provided that no reporting will be required if there is certification that the individual or, if appropriate, group of individuals is employed by a person maintaining an office in Illinois.

(b) Information required to be maintained. The information to be maintained in a format in which the information is available for review by the Department shall specify the identifying numbers of persons receiving the payments made under the contract for personal services, the names of the persons receiving the payments, the addresses of the persons receiving the payments, and the aggregate amount of payments made to each person. The information shall also specify the identifying number, name, and address of the payor.
(c) Every person required to maintain information under subsection (a) shall furnish to each person with respect to whom the information is required a copy of the information maintained for Department inspection.
Where the payment is made to a person or persons other than the individual or group of individuals whose presence in Illinois was necessitated by the contract, the written statement furnished to the payment recipients shall state that such persons shall in turn inform the individuals whose presence in Illinois was required, or their employer if such individuals were employed, that the payment has been reported to the Department of Revenue.
The written statement required under the preceding sentence shall be furnished to the person on or before January 31 of the year following the calendar year for which the report under subsection (a) was required to be made.
(d) Penalties. Any person required to provide copies of information to persons to whom payments are made under subsection (c) of this Section who fails to do so shall be subject to the penalty prescribed by Section 3-4 of the Uniform Penalty and Interest Act.
(Source: P.A. 89-399, eff. 8-20-95.)

(35 ILCS 5/1405.3) (from Ch. 120, par. 14-1405.3)
Sec. 1405.3. (a) Payments made on or after January 1, 1989, for prizes or awards. Any person maintaining an office or transacting business in Illinois shall maintain a record, in a format in which the record is subject to review by the Department, of all payments, whether cash or non-cash, made as prizes or awards. Payments which meet all of the following criteria are considered payments of prizes or awards:
(1) the payment is made in the ordinary course of the

trade or business of the payor,

(2) the payment is in complete or partial

satisfaction of a prize or award in excess of $1000 won by a particular individual or group of individuals for themselves or their sponsors as a result of their participation and relative performance, or the participation and relative performance of an animal or motor vehicle which they own, in any contest staged wholly in Illinois provided that no reporting will be required if there is certification that the individual or group of individuals receiving the prize or award is composed solely of Illinois residents, and further provided that no reporting will be required if there is certification that the individual or group of individuals is employed by a person maintaining an office in Illinois.

(b) Information required to be maintained. The information to be maintained in a format in which the information is available for review by the Department shall specify the identifying numbers of persons receiving the prize or award, the names of the persons receiving the prize or award, the addresses of the persons receiving the prize or award, and the aggregate amount of payments or the fair market value of the non-cash prize or award received by each person. The information shall also specify the identifying number, name, and address of the payor.
(c) Every person required to maintain information under subsection (a) shall furnish to each person with respect to whom such information is required to be maintained a copy of the information maintained for Department inspection.
Where the payment is made to a person or persons other than the individual or group of individuals receiving the prize or award, the written statement furnished to the payment recipients shall state that such persons shall in turn inform the individuals receiving the prize or award, or their employer if such individuals were employed, that the payment has been reported to the Department of Revenue.
The written statement required under the preceding sentence shall be furnished to the person on or before January 31 of the year following the calendar year for which the report under subsection (a) was required to be made.
(d) Penalties. Any person required to provide copies of information to persons to whom payments are made under subsection (c) of this Section who fails to do so shall be subject to the penalty prescribed by Section 3-4 of the Uniform Penalty and Interest Act.
(Source: P.A. 89-399, eff. 8-20-95.)

(35 ILCS 5/1405.4)
Sec. 1405.4. Tax refund inquiries; response. The Department of Revenue shall establish procedures to inform taxpayers of the status of their refunds and shall provide a response to each inquiry concerning refunds under this Act within 10 days after receiving the inquiry.
(Source: P.A. 97-507, eff. 8-23-11.)

(35 ILCS 5/1405.5)
Sec. 1405.5. Registration of tax shelters.
(a) Federal tax shelter. Any material advisor required to make a return under Section 6111 of the Internal Revenue Code with respect to a reportable transaction shall send a duplicate of the return to the Department not later than the day on which the return is required to be filed under federal law.
(b) (Blank).
(c) Transactions subject to this Section. The provisions of this Section apply to any reportable transaction having a nexus with this State. For returns that must be filed under this Section on or after January 1, 2008, a reportable transaction has nexus with this State if, at the time the transaction is entered into, the transaction has one or more investors that is an Illinois taxpayer. For returns that must be filed under this Section prior to January 1, 2008, a tax shelter has a nexus with this State if it satisfies any of the following conditions: (1) is organized in this State; (2) is doing business in this State; or (3) is deriving income from sources in this State.
(d) (Blank).
(Source: P.A. 95-707, eff. 1-11-08.)

(35 ILCS 5/1405.6)
Sec. 1405.6. Investor lists.
(a) Federal abusive tax shelter. Any person required to maintain a list under Section 6112 of the Internal Revenue Code shall furnish a duplicate of such list to the Department not later than the earlier of the time such list is required to be furnished to the Internal Revenue Service for inspection under Section 6112 of the Internal Revenue Code or the date of written request by the Department.
(b) (Blank).
(c) Transactions subject to this Section. The provisions of this Section apply to any reportable transaction having a nexus with this State. For lists that must be filed with the Department on or after January 1, 2008, a reportable transaction has nexus with this State if, at the time the transaction is entered into, the transaction has one or more investors that is an Illinois taxpayer. For lists that must be filed with the Department prior to January 1, 2008, a reportable transaction has nexus with this State if, at the time the transaction is:
(1) Organized in this State;
(2) Doing Business in this State; or
(3) Deriving income from sources in this State.
(Source: P.A. 95-707, eff. 1-11-08.)

(35 ILCS 5/1406) (from Ch. 120, par. 14-1406)
Sec. 1406. Identifying Numbers.
(a) Supplying of identifying numbers. When required by regulations prescribed by the Department:
(1) Inclusion in returns. Any person required under

this Act to make a return, statement, or other document shall include in such return, statement, or other document such identifying number as may be prescribed for securing proper identification of such person.

(2) Furnishing number to other persons. Any person

with respect to whom a return, statement, or other document is required under this Act to be made by another person shall furnish to such other person such identifying number as may be prescribed for securing his proper identification.

(3) Furnishing number of another person. Any person

required under this Act to make a return, statement, or other document with respect to another person shall request from such other person, and shall include in any such return, statement, or other document, such identifying number as may be prescribed for securing proper identification of such other person.

(b) Limitation.
(1) Except as provided in paragraph (2), a return of

any person with respect to his liability for tax, or any statement or other document in support thereof, shall not be considered for purposes of paragraphs (2) and (3) of subsection (a) as a return, statement, or other document with respect to another person.

(2) For purposes of paragraphs (2) and (3) of

subsection (a), a return of an estate or trust with respect to its liability for tax, and any statement or other document in support thereof, shall be considered as a return, statement, or other document with respect to each beneficiary of such estate or trust.

(c) Requirement of information. For purposes of this section, the Department is authorized to require such information as may be necessary to assign an identifying number to any person.
(Source: P.A. 76-261.)

(35 ILCS 5/1407) (from Ch. 120, par. 14-1407)
Sec. 1407. Amounts Less than $1. (a) Payments, refunds, etc. The Department may by regulations provide that if a total amount of less than $1 is payable, refundable or creditable, such amount may be disregarded or, alternatively, shall be disregarded if it is less than 50 cents and shall be increased to $1 if it is 50 cents or more.
(b) Rounding. The Department may by regulations provide that any amount which is required to be shown or reported on any return or other document under this Act shall, if such amount is not a whole-dollar amount, be increased to the nearest whole-dollar amount in any case where the fractional part of a dollar is 50 cents or more, and decreased to the nearest whole-dollar amount where the fractional part of a dollar is less than 50 cents.
(Source: P.A. 76-261.)

(35 ILCS 5/1408) (from Ch. 120, par. 14-1408)
Sec. 1408. Except as otherwise provided in the Illinois Independent Tax Tribunal Act of 2012, the Illinois Administrative Procedure Act is hereby expressly adopted and shall apply to all administrative rules and procedures of the Department of Revenue under this Act, except that (1) paragraph (b) of Section 5-10 of the Illinois Administrative Procedure Act does not apply to final orders, decisions and opinions of the Department, (2) subparagraph (a)2 of Section 5-10 of the Illinois Administrative Procedure Act does not apply to forms established by the Department for use under this Act, and (3) the provisions of Section 10-45 of the Illinois Administrative Procedure Act regarding proposals for decision are excluded and not applicable to the Department under this Act.
(Source: P.A. 97-1129, eff. 8-28-12; 98-463, eff. 8-16-13.)



Article 15 - Definitions And Rules Of Interpretation

(35 ILCS 5/Art. 15 heading)

(35 ILCS 5/1501) (from Ch. 120, par. 15-1501)
Sec. 1501. Definitions.
(a) In general. When used in this Act, where not otherwise distinctly expressed or manifestly incompatible with the intent thereof:
(1) Business income. The term "business income" means

all income that may be treated as apportionable business income under the Constitution of the United States. Business income is net of the deductions allocable thereto. Such term does not include compensation or the deductions allocable thereto. For each taxable year beginning on or after January 1, 2003, a taxpayer may elect to treat all income other than compensation as business income. This election shall be made in accordance with rules adopted by the Department and, once made, shall be irrevocable.

(1.5) Captive real estate investment trust:
(A) The term "captive real estate investment

trust" means a corporation, trust, or association:

(i) that is considered a real estate

investment trust for the taxable year under Section 856 of the Internal Revenue Code;

(ii) the certificates of beneficial interest

or shares of which are not regularly traded on an established securities market; and

(iii) of which more than 50% of the voting

power or value of the beneficial interest or shares, at any time during the last half of the taxable year, is owned or controlled, directly, indirectly, or constructively, by a single corporation.

(B) The term "captive real estate investment

trust" does not include:

(i) a real estate investment trust of which

more than 50% of the voting power or value of the beneficial interest or shares is owned or controlled, directly, indirectly, or constructively, by:

(a) a real estate investment trust, other

than a captive real estate investment trust;

(b) a person who is exempt from taxation

under Section 501 of the Internal Revenue Code, and who is not required to treat income received from the real estate investment trust as unrelated business taxable income under Section 512 of the Internal Revenue Code;

(c) a listed Australian property trust,

if no more than 50% of the voting power or value of the beneficial interest or shares of that trust, at any time during the last half of the taxable year, is owned or controlled, directly or indirectly, by a single person;

(d) an entity organized as a trust,

provided a listed Australian property trust described in subparagraph (c) owns or controls, directly or indirectly, or constructively, 75% or more of the voting power or value of the beneficial interests or shares of such entity; or

(e) an entity that is organized outside

of the laws of the United States and that satisfies all of the following criteria:

(1) at least 75% of the entity's

total asset value at the close of its taxable year is represented by real estate assets (as defined in Section 856(c)(5)(B) of the Internal Revenue Code, thereby including shares or certificates of beneficial interest in any real estate investment trust), cash and cash equivalents, and U.S. Government securities;

(2) the entity is not subject to tax

on amounts that are distributed to its beneficial owners or is exempt from entity-level taxation;

(3) the entity distributes at least

85% of its taxable income (as computed in the jurisdiction in which it is organized) to the holders of its shares or certificates of beneficial interest on an annual basis;

(4) either (i) the shares or

beneficial interests of the entity are regularly traded on an established securities market or (ii) not more than 10% of the voting power or value in the entity is held, directly, indirectly, or constructively, by a single entity or individual; and

(5) the entity is organized in a

country that has entered into a tax treaty with the United States; or

(ii) during its first taxable year for which

it elects to be treated as a real estate investment trust under Section 856(c)(1) of the Internal Revenue Code, a real estate investment trust the certificates of beneficial interest or shares of which are not regularly traded on an established securities market, but only if the certificates of beneficial interest or shares of the real estate investment trust are regularly traded on an established securities market prior to the earlier of the due date (including extensions) for filing its return under this Act for that first taxable year or the date it actually files that return.

(C) For the purposes of this subsection (1.5),

the constructive ownership rules prescribed under Section 318(a) of the Internal Revenue Code, as modified by Section 856(d)(5) of the Internal Revenue Code, apply in determining the ownership of stock, assets, or net profits of any person.

(D) For the purposes of this item (1.5), for

taxable years ending on or after August 16, 2007, the voting power or value of the beneficial interest or shares of a real estate investment trust does not include any voting power or value of beneficial interest or shares in a real estate investment trust held directly or indirectly in a segregated asset account by a life insurance company (as described in Section 817 of the Internal Revenue Code) to the extent such voting power or value is for the benefit of entities or persons who are either immune from taxation or exempt from taxation under subtitle A of the Internal Revenue Code.

(2) Commercial domicile. The term "commercial

domicile" means the principal place from which the trade or business of the taxpayer is directed or managed.

(3) Compensation. The term "compensation" means

wages, salaries, commissions and any other form of remuneration paid to employees for personal services.

(4) Corporation. The term "corporation" includes

associations, joint-stock companies, insurance companies and cooperatives. Any entity, including a limited liability company formed under the Illinois Limited Liability Company Act, shall be treated as a corporation if it is so classified for federal income tax purposes.

(5) Department. The term "Department" means the

Department of Revenue of this State.

(6) Director. The term "Director" means the Director

of Revenue of this State.

(7) Fiduciary. The term "fiduciary" means a guardian,

trustee, executor, administrator, receiver, or any person acting in any fiduciary capacity for any person.

(8) Financial organization.
(A) The term "financial organization" means any

bank, bank holding company, trust company, savings bank, industrial bank, land bank, safe deposit company, private banker, savings and loan association, building and loan association, credit union, currency exchange, cooperative bank, small loan company, sales finance company, investment company, or any person which is owned by a bank or bank holding company. For the purpose of this Section a "person" will include only those persons which a bank holding company may acquire and hold an interest in, directly or indirectly, under the provisions of the Bank Holding Company Act of 1956 (12 U.S.C. 1841, et seq.), except where interests in any person must be disposed of within certain required time limits under the Bank Holding Company Act of 1956.

(B) For purposes of subparagraph (A) of this

paragraph, the term "bank" includes (i) any entity that is regulated by the Comptroller of the Currency under the National Bank Act, or by the Federal Reserve Board, or by the Federal Deposit Insurance Corporation and (ii) any federally or State chartered bank operating as a credit card bank.

(C) For purposes of subparagraph (A) of this

paragraph, the term "sales finance company" has the meaning provided in the following item (i) or (ii):

(i) A person primarily engaged in one or more

of the following businesses: the business of purchasing customer receivables, the business of making loans upon the security of customer receivables, the business of making loans for the express purpose of funding purchases of tangible personal property or services by the borrower, or the business of finance leasing. For purposes of this item (i), "customer receivable" means:

(a) a retail installment contract or

retail charge agreement within the meaning of the Sales Finance Agency Act, the Retail Installment Sales Act, or the Motor Vehicle Retail Installment Sales Act;

(b) an installment, charge, credit, or

similar contract or agreement arising from the sale of tangible personal property or services in a transaction involving a deferred payment price payable in one or more installments subsequent to the sale; or

(c) the outstanding balance of a contract

or agreement described in provisions (a) or (b) of this item (i).

A customer receivable need not provide for

payment of interest on deferred payments. A sales finance company may purchase a customer receivable from, or make a loan secured by a customer receivable to, the seller in the original transaction or to a person who purchased the customer receivable directly or indirectly from that seller.

(ii) A corporation meeting each of the

following criteria:

(a) the corporation must be a member of

an "affiliated group" within the meaning of Section 1504(a) of the Internal Revenue Code, determined without regard to Section 1504(b) of the Internal Revenue Code;

(b) more than 50% of the gross income of

the corporation for the taxable year must be interest income derived from qualifying loans. A "qualifying loan" is a loan made to a member of the corporation's affiliated group that originates customer receivables (within the meaning of item (i)) or to whom customer receivables originated by a member of the affiliated group have been transferred, to the extent the average outstanding balance of loans from that corporation to members of its affiliated group during the taxable year do not exceed the limitation amount for that corporation. The "limitation amount" for a corporation is the average outstanding balances during the taxable year of customer receivables (within the meaning of item (i)) originated by all members of the affiliated group. If the average outstanding balances of the loans made by a corporation to members of its affiliated group exceed the limitation amount, the interest income of that corporation from qualifying loans shall be equal to its interest income from loans to members of its affiliated groups times a fraction equal to the limitation amount divided by the average outstanding balances of the loans made by that corporation to members of its affiliated group;

(c) the total of all shareholder's equity

(including, without limitation, paid-in capital on common and preferred stock and retained earnings) of the corporation plus the total of all of its loans, advances, and other obligations payable or owed to members of its affiliated group may not exceed 20% of the total assets of the corporation at any time during the tax year; and

(d) more than 50% of all interest-bearing

obligations of the affiliated group payable to persons outside the group determined in accordance with generally accepted accounting principles must be obligations of the corporation.

This amendatory Act of the 91st General Assembly

is declaratory of existing law.

(D) Subparagraphs (B) and (C) of this paragraph

are declaratory of existing law and apply retroactively, for all tax years beginning on or before December 31, 1996, to all original returns, to all amended returns filed no later than 30 days after the effective date of this amendatory Act of 1996, and to all notices issued on or before the effective date of this amendatory Act of 1996 under subsection (a) of Section 903, subsection (a) of Section 904, subsection (e) of Section 909, or Section 912. A taxpayer that is a "financial organization" that engages in any transaction with an affiliate shall be a "financial organization" for all purposes of this Act.

(E) For all tax years beginning on or before

December 31, 1996, a taxpayer that falls within the definition of a "financial organization" under subparagraphs (B) or (C) of this paragraph, but who does not fall within the definition of a "financial organization" under the Proposed Regulations issued by the Department of Revenue on July 19, 1996, may irrevocably elect to apply the Proposed Regulations for all of those years as though the Proposed Regulations had been lawfully promulgated, adopted, and in effect for all of those years. For purposes of applying subparagraphs (B) or (C) of this paragraph to all of those years, the election allowed by this subparagraph applies only to the taxpayer making the election and to those members of the taxpayer's unitary business group who are ordinarily required to apportion business income under the same subsection of Section 304 of this Act as the taxpayer making the election. No election allowed by this subparagraph shall be made under a claim filed under subsection (d) of Section 909 more than 30 days after the effective date of this amendatory Act of 1996.

(F) Finance Leases. For purposes of this

subsection, a finance lease shall be treated as a loan or other extension of credit, rather than as a lease, regardless of how the transaction is characterized for any other purpose, including the purposes of any regulatory agency to which the lessor is subject. A finance lease is any transaction in the form of a lease in which the lessee is treated as the owner of the leased asset entitled to any deduction for depreciation allowed under Section 167 of the Internal Revenue Code.

(9) Fiscal year. The term "fiscal year" means an

accounting period of 12 months ending on the last day of any month other than December.

(9.5) Fixed place of business. The term "fixed place

of business" has the same meaning as that term is given in Section 864 of the Internal Revenue Code and the related Treasury regulations.

(10) Includes and including. The terms "includes" and

"including" when used in a definition contained in this Act shall not be deemed to exclude other things otherwise within the meaning of the term defined.

(11) Internal Revenue Code. The term "Internal

Revenue Code" means the United States Internal Revenue Code of 1954 or any successor law or laws relating to federal income taxes in effect for the taxable year.

(11.5) Investment partnership.
(A) The term "investment partnership" means any

entity that is treated as a partnership for federal income tax purposes that meets the following requirements:

(i) no less than 90% of the partnership's

cost of its total assets consists of qualifying investment securities, deposits at banks or other financial institutions, and office space and equipment reasonably necessary to carry on its activities as an investment partnership;

(ii) no less than 90% of its gross

income consists of interest, dividends, and gains from the sale or exchange of qualifying investment securities; and

(iii) the partnership is not a dealer in

qualifying investment securities.

(B) For purposes of this paragraph (11.5),

the term "qualifying investment securities" includes all of the following:

(i) common stock, including preferred or debt

securities convertible into common stock, and preferred stock;

(ii) bonds, debentures, and other debt

securities;

(iii) foreign and domestic currency deposits

secured by federal, state, or local governmental agencies;

(iv) mortgage or asset-backed securities

secured by federal, state, or local governmental agencies;

(v) repurchase agreements and loan

participations;

(vi) foreign currency exchange contracts and

forward and futures contracts on foreign currencies;

(vii) stock and bond index securities and

futures contracts and other similar financial securities and futures contracts on those securities;

(viii) options for the purchase or sale of

any of the securities, currencies, contracts, or financial instruments described in items (i) to (vii), inclusive;

(ix) regulated futures contracts;
(x) commodities (not described in Section

1221(a)(1) of the Internal Revenue Code) or futures, forwards, and options with respect to such commodities, provided, however, that any item of a physical commodity to which title is actually acquired in the partnership's capacity as a dealer in such commodity shall not be a qualifying investment security;

(xi) derivatives; and
(xii) a partnership interest in another

partnership that is an investment partnership.

(12) Mathematical error. The term "mathematical

error" includes the following types of errors, omissions, or defects in a return filed by a taxpayer which prevents acceptance of the return as filed for processing:

(A) arithmetic errors or incorrect computations

on the return or supporting schedules;

(B) entries on the wrong lines;
(C) omission of required supporting forms or

schedules or the omission of the information in whole or in part called for thereon; and

(D) an attempt to claim, exclude, deduct, or

improperly report, in a manner directly contrary to the provisions of the Act and regulations thereunder any item of income, exemption, deduction, or credit.

(13) Nonbusiness income. The term "nonbusiness

income" means all income other than business income or compensation.

(14) Nonresident. The term "nonresident" means a

person who is not a resident.

(15) Paid, incurred and accrued. The terms "paid",

"incurred" and "accrued" shall be construed according to the method of accounting upon the basis of which the person's base income is computed under this Act.

(16) Partnership and partner. The term "partnership"

includes a syndicate, group, pool, joint venture or other unincorporated organization, through or by means of which any business, financial operation, or venture is carried on, and which is not, within the meaning of this Act, a trust or estate or a corporation; and the term "partner" includes a member in such syndicate, group, pool, joint venture or organization.

The term "partnership" includes any entity, including

a limited liability company formed under the Illinois Limited Liability Company Act, classified as a partnership for federal income tax purposes.

The term "partnership" does not include a syndicate,

group, pool, joint venture, or other unincorporated organization established for the sole purpose of playing the Illinois State Lottery.

(17) Part-year resident. The term "part-year

resident" means an individual who became a resident during the taxable year or ceased to be a resident during the taxable year. Under Section 1501(a)(20)(A)(i) residence commences with presence in this State for other than a temporary or transitory purpose and ceases with absence from this State for other than a temporary or transitory purpose. Under Section 1501(a)(20)(A)(ii) residence commences with the establishment of domicile in this State and ceases with the establishment of domicile in another State.

(18) Person. The term "person" shall be construed to

mean and include an individual, a trust, estate, partnership, association, firm, company, corporation, limited liability company, or fiduciary. For purposes of Section 1301 and 1302 of this Act, a "person" means (i) an individual, (ii) a corporation, (iii) an officer, agent, or employee of a corporation, (iv) a member, agent or employee of a partnership, or (v) a member, manager, employee, officer, director, or agent of a limited liability company who in such capacity commits an offense specified in Section 1301 and 1302.

(18A) Records. The term "records" includes all data

maintained by the taxpayer, whether on paper, microfilm, microfiche, or any type of machine-sensible data compilation.

(19) Regulations. The term "regulations" includes

rules promulgated and forms prescribed by the Department.

(20) Resident. The term "resident" means:
(A) an individual (i) who is in this State for

other than a temporary or transitory purpose during the taxable year; or (ii) who is domiciled in this State but is absent from the State for a temporary or transitory purpose during the taxable year;

(B) The estate of a decedent who at his or her

death was domiciled in this State;

(C) A trust created by a will of a decedent who

at his death was domiciled in this State; and

(D) An irrevocable trust, the grantor of which

was domiciled in this State at the time such trust became irrevocable. For purpose of this subparagraph, a trust shall be considered irrevocable to the extent that the grantor is not treated as the owner thereof under Sections 671 through 678 of the Internal Revenue Code.

(21) Sales. The term "sales" means all gross receipts

of the taxpayer not allocated under Sections 301, 302 and 303.

(22) State. The term "state" when applied to a

jurisdiction other than this State means any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, any Territory or Possession of the United States, and any foreign country, or any political subdivision of any of the foregoing. For purposes of the foreign tax credit under Section 601, the term "state" means any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and any territory or possession of the United States, or any political subdivision of any of the foregoing, effective for tax years ending on or after December 31, 1989.

(23) Taxable year. The term "taxable year" means the

calendar year, or the fiscal year ending during such calendar year, upon the basis of which the base income is computed under this Act. "Taxable year" means, in the case of a return made for a fractional part of a year under the provisions of this Act, the period for which such return is made.

(24) Taxpayer. The term "taxpayer" means any person

subject to the tax imposed by this Act.

(25) International banking facility. The term

international banking facility shall have the same meaning as is set forth in the Illinois Banking Act or as is set forth in the laws of the United States or regulations of the Board of Governors of the Federal Reserve System.

(26) Income Tax Return Preparer.
(A) The term "income tax return preparer" means

any person who prepares for compensation, or who employs one or more persons to prepare for compensation, any return of tax imposed by this Act or any claim for refund of tax imposed by this Act. The preparation of a substantial portion of a return or claim for refund shall be treated as the preparation of that return or claim for refund.

(B) A person is not an income tax return preparer

if all he or she does is

(i) furnish typing, reproducing, or other

mechanical assistance;

(ii) prepare returns or claims for refunds

for the employer by whom he or she is regularly and continuously employed;

(iii) prepare as a fiduciary returns or

claims for refunds for any person; or

(iv) prepare claims for refunds for a

taxpayer in response to any notice of deficiency issued to that taxpayer or in response to any waiver of restriction after the commencement of an audit of that taxpayer or of another taxpayer if a determination in the audit of the other taxpayer directly or indirectly affects the tax liability of the taxpayer whose claims he or she is preparing.

(27) Unitary business group.
(A) The term "unitary business group" means a

group of persons related through common ownership whose business activities are integrated with, dependent upon and contribute to each other. The group will not include those members whose business activity outside the United States is 80% or more of any such member's total business activity; for purposes of this paragraph and clause (a)(3)(B)(ii) of Section 304, business activity within the United States shall be measured by means of the factors ordinarily applicable under subsections (a), (b), (c), (d), or (h) of Section 304 except that, in the case of members ordinarily required to apportion business income by means of the 3 factor formula of property, payroll and sales specified in subsection (a) of Section 304, including the formula as weighted in subsection (h) of Section 304, such members shall not use the sales factor in the computation and the results of the property and payroll factor computations of subsection (a) of Section 304 shall be divided by 2 (by one if either the property or payroll factor has a denominator of zero). The computation required by the preceding sentence shall, in each case, involve the division of the member's property, payroll, or revenue miles in the United States, insurance premiums on property or risk in the United States, or financial organization business income from sources within the United States, as the case may be, by the respective worldwide figures for such items. Common ownership in the case of corporations is the direct or indirect control or ownership of more than 50% of the outstanding voting stock of the persons carrying on unitary business activity. Unitary business activity can ordinarily be illustrated where the activities of the members are: (1) in the same general line (such as manufacturing, wholesaling, retailing of tangible personal property, insurance, transportation or finance); or (2) are steps in a vertically structured enterprise or process (such as the steps involved in the production of natural resources, which might include exploration, mining, refining, and marketing); and, in either instance, the members are functionally integrated through the exercise of strong centralized management (where, for example, authority over such matters as purchasing, financing, tax compliance, product line, personnel, marketing and capital investment is not left to each member).

(B) In no event, for taxable years ending prior

to December 31, 2017, shall any unitary business group include members which are ordinarily required to apportion business income under different subsections of Section 304 except that for tax years ending on or after December 31, 1987 this prohibition shall not apply to a holding company that would otherwise be a member of a unitary business group with taxpayers that apportion business income under any of subsections (b), (c), (c-1), or (d) of Section 304. If a unitary business group would, but for the preceding sentence, include members that are ordinarily required to apportion business income under different subsections of Section 304, then for each subsection of Section 304 for which there are two or more members, there shall be a separate unitary business group composed of such members. For purposes of the preceding two sentences, a member is "ordinarily required to apportion business income" under a particular subsection of Section 304 if it would be required to use the apportionment method prescribed by such subsection except for the fact that it derives business income solely from Illinois. As used in this paragraph, for taxable years ending before December 31, 2017, the phrase "United States" means only the 50 states and the District of Columbia, but does not include any territory or possession of the United States or any area over which the United States has asserted jurisdiction or claimed exclusive rights with respect to the exploration for or exploitation of natural resources. For taxable years ending on or after December 31, 2017, the phrase "United States", as used in this paragraph, means only the 50 states, the District of Columbia, and any area over which the United States has asserted jurisdiction or claimed exclusive rights with respect to the exploration for or exploitation of natural resources, but does not include any territory or possession of the United States.

(C) Holding companies.
(i) For purposes of this subparagraph, a

"holding company" is a corporation (other than a corporation that is a financial organization under paragraph (8) of this subsection (a) of Section 1501 because it is a bank holding company under the provisions of the Bank Holding Company Act of 1956 (12 U.S.C. 1841, et seq.) or because it is owned by a bank or a bank holding company) that owns a controlling interest in one or more other taxpayers ("controlled taxpayers"); that, during the period that includes the taxable year and the 2 immediately preceding taxable years or, if the corporation was formed during the current or immediately preceding taxable year, the taxable years in which the corporation has been in existence, derived substantially all its gross income from dividends, interest, rents, royalties, fees or other charges received from controlled taxpayers for the provision of services, and gains on the sale or other disposition of interests in controlled taxpayers or in property leased or licensed to controlled taxpayers or used by the taxpayer in providing services to controlled taxpayers; and that incurs no substantial expenses other than expenses (including interest and other costs of borrowing) incurred in connection with the acquisition and holding of interests in controlled taxpayers and in the provision of services to controlled taxpayers or in the leasing or licensing of property to controlled taxpayers.

(ii) The income of a holding company which is

a member of more than one unitary business group shall be included in each unitary business group of which it is a member on a pro rata basis, by including in each unitary business group that portion of the base income of the holding company that bears the same proportion to the total base income of the holding company as the gross receipts of the unitary business group bears to the combined gross receipts of all unitary business groups (in both cases without regard to the holding company) or on any other reasonable basis, consistently applied.

(iii) A holding company shall apportion its

business income under the subsection of Section 304 used by the other members of its unitary business group. The apportionment factors of a holding company which would be a member of more than one unitary business group shall be included with the apportionment factors of each unitary business group of which it is a member on a pro rata basis using the same method used in clause (ii).

(iv) The provisions of this subparagraph (C)

are intended to clarify existing law.

(D) If including the base income and factors of a

holding company in more than one unitary business group under subparagraph (C) does not fairly reflect the degree of integration between the holding company and one or more of the unitary business groups, the dependence of the holding company and one or more of the unitary business groups upon each other, or the contributions between the holding company and one or more of the unitary business groups, the holding company may petition the Director, under the procedures provided under Section 304(f), for permission to include all base income and factors of the holding company only with members of a unitary business group apportioning their business income under one subsection of subsections (a), (b), (c), or (d) of Section 304. If the petition is granted, the holding company shall be included in a unitary business group only with persons apportioning their business income under the selected subsection of Section 304 until the Director grants a petition of the holding company either to be included in more than one unitary business group under subparagraph (C) or to include its base income and factors only with members of a unitary business group apportioning their business income under a different subsection of Section 304.

(E) If the unitary business group members'

accounting periods differ, the common parent's accounting period or, if there is no common parent, the accounting period of the member that is expected to have, on a recurring basis, the greatest Illinois income tax liability must be used to determine whether to use the apportionment method provided in subsection (a) or subsection (h) of Section 304. The prohibition against membership in a unitary business group for taxpayers ordinarily required to apportion income under different subsections of Section 304 does not apply to taxpayers required to apportion income under subsection (a) and subsection (h) of Section 304. The provisions of this amendatory Act of 1998 apply to tax years ending on or after December 31, 1998.

(28) Subchapter S corporation. The term "Subchapter

S corporation" means a corporation for which there is in effect an election under Section 1362 of the Internal Revenue Code, or for which there is a federal election to opt out of the provisions of the Subchapter S Revision Act of 1982 and have applied instead the prior federal Subchapter S rules as in effect on July 1, 1982.

(30) Foreign person. The term "foreign person" means

any person who is a nonresident alien individual and any nonindividual entity, regardless of where created or organized, whose business activity outside the United States is 80% or more of the entity's total business activity.

(b) Other definitions.
(1) Words denoting number, gender, and so forth, when

used in this Act, where not otherwise distinctly expressed or manifestly incompatible with the intent thereof:

(A) Words importing the singular include and

apply to several persons, parties or things;

(B) Words importing the plural include the

singular; and

(C) Words importing the masculine gender include

the feminine as well.

(2) "Company" or "association" as including

successors and assigns. The word "company" or "association", when used in reference to a corporation, shall be deemed to embrace the words "successors and assigns of such company or association", and in like manner as if these last-named words, or words of similar import, were expressed.

(3) Other terms. Any term used in any Section of this

Act with respect to the application of, or in connection with, the provisions of any other Section of this Act shall have the same meaning as in such other Section.

(Source: P.A. 99-213, eff. 7-31-15; 100-22, eff. 7-6-17.)

(35 ILCS 5/1502) (from Ch. 120, par. 15-1502)
Sec. 1502. Arrangement and Captions.
No inference, implication, or presumption of legislative construction shall be drawn or made by reason of the location or grouping of any particular Section or provision of this Act, nor shall any caption be given any legal effect.
(Source: P.A. 76-261.)



Article 16 - Severability

(35 ILCS 5/Art. 16 heading)

(35 ILCS 5/1601) (from Ch. 120, par. 16-1601)
Sec. 1601. Severability.
Any clause, sentence, section, provision or part of this Act or the application thereof to any person or circumstance shall be adjudged to be unconstitutional, the remainder of this Act or its application to persons or circumstances other than those to which it is held invalid, shall not be affected thereby.
(Source: P.A. 76-261.)



Article 17 - Effective Date

(35 ILCS 5/Art. 17 heading)

(35 ILCS 5/1701) (from Ch. 120, par. 17-1701)
Sec. 1701. Effective Date. This Act shall take effect August 1, 1969.
(Source: P.A. 76-261.)






35 ILCS 10/ - Economic Development for a Growing Economy Tax Credit Act.

Article 5 - Economic Development for a Growing Economy Tax Credit Act

(35 ILCS 10/Art. 5 heading)

(35 ILCS 10/5-1)
Sec. 5-1. Short title. This Article may be cited as the Economic Development for a Growing Economy Tax Credit Act.
(Source: P.A. 91-476, eff. 8-11-99.)

(35 ILCS 10/5-3)
Sec. 5-3. Purpose. The General Assembly finds that the Illinois economy, although currently strong, is still highly vulnerable to other states and nations that have major financial incentive programs for medium-sized and large firm relocations. Because of the incentive programs of these competitor locations, Illinois must move aggressively with new business development investment tools so that Illinois is more competitive in site location decision-making. The State must not only continue to work with firms to help them locate their new plants and facilities in Illinois but also must provide competitive investment location tax credits in support of the location and expansion of medium-sized and large operations of commerce and industry. In an increasingly global economy, Illinois' long-term development would benefit from rational, strategic use of State resources in support of business development and growth.
(Source: P.A. 91-476, eff. 8-11-99.)

(35 ILCS 10/5-5)
Sec. 5-5. Definitions. As used in this Act:
"Agreement" means the Agreement between a Taxpayer and the Department under the provisions of Section 5-50 of this Act.
"Applicant" means a Taxpayer that is operating a business located or that the Taxpayer plans to locate within the State of Illinois and that is engaged in interstate or intrastate commerce for the purpose of manufacturing, processing, assembling, warehousing, or distributing products, conducting research and development, providing tourism services, or providing services in interstate commerce, office industries, or agricultural processing, but excluding retail, retail food, health, or professional services. "Applicant" does not include a Taxpayer who closes or substantially reduces an operation at one location in the State and relocates substantially the same operation to another location in the State. This does not prohibit a Taxpayer from expanding its operations at another location in the State, provided that existing operations of a similar nature located within the State are not closed or substantially reduced. This also does not prohibit a Taxpayer from moving its operations from one location in the State to another location in the State for the purpose of expanding the operation provided that the Department determines that expansion cannot reasonably be accommodated within the municipality in which the business is located, or in the case of a business located in an incorporated area of the county, within the county in which the business is located, after conferring with the chief elected official of the municipality or county and taking into consideration any evidence offered by the municipality or county regarding the ability to accommodate expansion within the municipality or county.
"Committee" means the Illinois Business Investment Committee created under Section 5-25 of this Act within the Illinois Economic Development Board.
"Credit" means the amount agreed to between the Department and Applicant under this Act, but not to exceed the lesser of: (1) the sum of (i) 50% of the Incremental Income Tax attributable to New Employees at the Applicant's project and (ii) 10% of the training costs of New Employees; or (2) 100% of the Incremental Income Tax attributable to New Employees at the Applicant's project. However, if the project is located in an underserved area, then the amount of the Credit may not exceed the lesser of: (1) the sum of (i) 75% of the Incremental Income Tax attributable to New Employees at the Applicant's project and (ii) 10% of the training costs of New Employees; or (2) 100% of the Incremental Income Tax attributable to New Employees at the Applicant's project. If an Applicant agrees to hire the required number of New Employees, then the maximum amount of the Credit for that Applicant may be increased by an amount not to exceed 25% of the Incremental Income Tax attributable to retained employees at the Applicant's project; provided that, in order to receive the increase for retained employees, the Applicant must provide the additional evidence required under paragraph (3) of subsection (b) of Section 5-25.
"Department" means the Department of Commerce and Economic Opportunity.
"Director" means the Director of Commerce and Economic Opportunity.
"Full-time Employee" means an individual who is employed for consideration for at least 35 hours each week or who renders any other standard of service generally accepted by industry custom or practice as full-time employment. An individual for whom a W-2 is issued by a Professional Employer Organization (PEO) is a full-time employee if employed in the service of the Applicant for consideration for at least 35 hours each week or who renders any other standard of service generally accepted by industry custom or practice as full-time employment to Applicant.
"Incremental Income Tax" means the total amount withheld during the taxable year from the compensation of New Employees and, if applicable, retained employees under Article 7 of the Illinois Income Tax Act arising from employment at a project that is the subject of an Agreement.
"New Employee" means:
(a) A Full-time Employee first employed by a Taxpayer

in the project that is the subject of an Agreement and who is hired after the Taxpayer enters into the tax credit Agreement.

(b) The term "New Employee" does not include:
(1) an employee of the Taxpayer who performs a

job that was previously performed by another employee, if that job existed for at least 6 months before hiring the employee;

(2) an employee of the Taxpayer who was

previously employed in Illinois by a Related Member of the Taxpayer and whose employment was shifted to the Taxpayer after the Taxpayer entered into the tax credit Agreement; or

(3) a child, grandchild, parent, or spouse, other

than a spouse who is legally separated from the individual, of any individual who has a direct or an indirect ownership interest of at least 5% in the profits, capital, or value of the Taxpayer.

(c) Notwithstanding paragraph (1) of subsection (b),

an employee may be considered a New Employee under the Agreement if the employee performs a job that was previously performed by an employee who was:

(1) treated under the Agreement as a New

Employee; and

(2) promoted by the Taxpayer to another job.
(d) Notwithstanding subsection (a), the Department

may award Credit to an Applicant with respect to an employee hired prior to the date of the Agreement if:

(1) the Applicant is in receipt of a letter from

the Department stating an intent to enter into a credit Agreement;

(2) the letter described in paragraph (1) is

issued by the Department not later than 15 days after the effective date of this Act; and

(3) the employee was hired after the date the

letter described in paragraph (1) was issued.

"Noncompliance Date" means, in the case of a Taxpayer that is not complying with the requirements of the Agreement or the provisions of this Act, the day following the last date upon which the Taxpayer was in compliance with the requirements of the Agreement and the provisions of this Act, as determined by the Director, pursuant to Section 5-65.
"Pass Through Entity" means an entity that is exempt from the tax under subsection (b) or (c) of Section 205 of the Illinois Income Tax Act.
"Professional Employer Organization" (PEO) means an employee leasing company, as defined in Section 206.1(A)(2) of the Illinois Unemployment Insurance Act.
"Related Member" means a person that, with respect to the Taxpayer during any portion of the taxable year, is any one of the following:
(1) An individual stockholder, if the stockholder and

the members of the stockholder's family (as defined in Section 318 of the Internal Revenue Code) own directly, indirectly, beneficially, or constructively, in the aggregate, at least 50% of the value of the Taxpayer's outstanding stock.

(2) A partnership, estate, or trust and any partner

or beneficiary, if the partnership, estate, or trust, and its partners or beneficiaries own directly, indirectly, beneficially, or constructively, in the aggregate, at least 50% of the profits, capital, stock, or value of the Taxpayer.

(3) A corporation, and any party related to the

corporation in a manner that would require an attribution of stock from the corporation to the party or from the party to the corporation under the attribution rules of Section 318 of the Internal Revenue Code, if the Taxpayer owns directly, indirectly, beneficially, or constructively at least 50% of the value of the corporation's outstanding stock.

(4) A corporation and any party related to that

corporation in a manner that would require an attribution of stock from the corporation to the party or from the party to the corporation under the attribution rules of Section 318 of the Internal Revenue Code, if the corporation and all such related parties own in the aggregate at least 50% of the profits, capital, stock, or value of the Taxpayer.

(5) A person to or from whom there is attribution of

stock ownership in accordance with Section 1563(e) of the Internal Revenue Code, except, for purposes of determining whether a person is a Related Member under this paragraph, 20% shall be substituted for 5% wherever 5% appears in Section 1563(e) of the Internal Revenue Code.

"Taxpayer" means an individual, corporation, partnership, or other entity that has any Illinois Income Tax liability.
"Underserved area" means a geographic area that meets one or more of the following conditions:
(1) the area has a poverty rate of at least 20%

according to the latest federal decennial census;

(2) 75% or more of the children in the area

participate in the federal free lunch program according to reported statistics from the State Board of Education;

(3) at least 20% of the households in the area

receive assistance under the Supplemental Nutrition Assistance Program (SNAP); or

(4) the area has an average unemployment rate, as

determined by the Illinois Department of Employment Security, that is more than 120% of the national unemployment average, as determined by the U.S. Department of Labor, for a period of at least 2 consecutive calendar years preceding the date of the application.

(Source: P.A. 100-511, eff. 9-18-17.)

(35 ILCS 10/5-10)
Sec. 5-10. Powers of the Department. The Department, in addition to those powers granted under the Civil Administrative Code of Illinois, is granted and shall have all the powers necessary or convenient to carry out and effectuate the purposes and provisions of this Act, including, but not limited to, power and authority to:
(a) Promulgate procedures, rules, or regulations deemed necessary and appropriate for the administration of the programs; establish forms for applications, notifications, contracts, or any other agreements; and accept applications at any time during the year.
(b) Provide and assist Taxpayers pursuant to the provisions of this Act, and cooperate with Taxpayers that are parties to Agreements to promote, foster, and support economic development, capital investment, and job creation or retention within the State.
(c) Enter into agreements and memoranda of understanding for participation of and engage in cooperation with agencies of the federal government, local units of government, universities, research foundations or institutions, regional economic development corporations, or other organizations for the purposes of this Act.
(d) Gather information and conduct inquiries, in the manner and by the methods as it deems desirable, including without limitation, gathering information with respect to Applicants for the purpose of making any designations or certifications necessary or desirable or to gather information to assist the Committee with any recommendation or guidance in the furtherance of the purposes of this Act.
(e) Establish, negotiate and effectuate any term, agreement or other document with any person, necessary or appropriate to accomplish the purposes of this Act; and to consent, subject to the provisions of any Agreement with another party, to the modification or restructuring of any Agreement to which the Department is a party.
(f) Fix, determine, charge, and collect any premiums, fees, charges, costs, and expenses from Applicants, including, without limitation, any application fees, commitment fees, program fees, financing charges, or publication fees as deemed appropriate to pay expenses necessary or incident to the administration, staffing, or operation in connection with the Department's or Committee's activities under this Act, or for preparation, implementation, and enforcement of the terms of the Agreement, or for consultation, advisory and legal fees, and other costs; however, all fees and expenses incident thereto shall be the responsibility of the Applicant.
(g) Provide for sufficient personnel to permit administration, staffing, operation, and related support required to adequately discharge its duties and responsibilities described in this Act from funds made available through charges to Applicants or from funds as may be appropriated by the General Assembly for the administration of this Act.
(h) Require Applicants, upon written request, to issue any necessary authorization to the appropriate federal, state, or local authority for the release of information concerning a project being considered under the provisions of this Act, with the information requested to include, but not be limited to, financial reports, returns, or records relating to the Taxpayers' or its project.
(i) Require that a Taxpayer shall at all times keep proper books of record and account in accordance with generally accepted accounting principles consistently applied, with the books, records, or papers related to the Agreement in the custody or control of the Taxpayer open for reasonable Department inspection and audits, and including, without limitation, the making of copies of the books, records, or papers, and the inspection or appraisal of any of the Taxpayer or project assets.
(j) Take whatever actions are necessary or appropriate to protect the State's interest in the event of bankruptcy, default, foreclosure, or noncompliance with the terms and conditions of financial assistance or participation required under this Act, including the power to sell, dispose, lease, or rent, upon terms and conditions determined by the Director to be appropriate, real or personal property that the Department may receive as a result of these actions.
(Source: P.A. 91-476, eff. 8-11-99.)

(35 ILCS 10/5-15)
Sec. 5-15. Tax Credit Awards. Subject to the conditions set forth in this Act, a Taxpayer is entitled to a Credit against or, as described in subsection (g) of this Section, a payment towards taxes imposed pursuant to subsections (a) and (b) of Section 201 of the Illinois Income Tax Act that may be imposed on the Taxpayer for a taxable year beginning on or after January 1, 1999, if the Taxpayer is awarded a Credit by the Department under this Act for that taxable year.
(a) The Department shall make Credit awards under this Act to foster job creation and retention in Illinois.
(b) A person that proposes a project to create new jobs in Illinois must enter into an Agreement with the Department for the Credit under this Act.
(c) The Credit shall be claimed for the taxable years specified in the Agreement.
(d) The Credit shall not exceed the Incremental Income Tax attributable to the project that is the subject of the Agreement.
(e) Nothing herein shall prohibit a Tax Credit Award to an Applicant that uses a PEO if all other award criteria are satisfied.
(f) In lieu of the Credit allowed under this Act against the taxes imposed pursuant to subsections (a) and (b) of Section 201 of the Illinois Income Tax Act for any taxable year ending on or after December 31, 2009, for Taxpayers that entered into Agreements prior to January 1, 2015 and otherwise meet the criteria set forth in this subsection (f), the Taxpayer may elect to claim the Credit against its obligation to pay over withholding under Section 704A of the Illinois Income Tax Act.
(1) The election under this subsection (f) may be

made only by a Taxpayer that (i) is primarily engaged in one of the following business activities: water purification and treatment, motor vehicle metal stamping, automobile manufacturing, automobile and light duty motor vehicle manufacturing, motor vehicle manufacturing, light truck and utility vehicle manufacturing, heavy duty truck manufacturing, motor vehicle body manufacturing, cable television infrastructure design or manufacturing, or wireless telecommunication or computing terminal device design or manufacturing for use on public networks and (ii) meets the following criteria:

(A) the Taxpayer (i) had an Illinois net loss or

an Illinois net loss deduction under Section 207 of the Illinois Income Tax Act for the taxable year in which the Credit is awarded, (ii) employed a minimum of 1,000 full-time employees in this State during the taxable year in which the Credit is awarded, (iii) has an Agreement under this Act on December 14, 2009 (the effective date of Public Act 96-834), and (iv) is in compliance with all provisions of that Agreement;

(B) the Taxpayer (i) had an Illinois net loss or

an Illinois net loss deduction under Section 207 of the Illinois Income Tax Act for the taxable year in which the Credit is awarded, (ii) employed a minimum of 1,000 full-time employees in this State during the taxable year in which the Credit is awarded, and (iii) has applied for an Agreement within 365 days after December 14, 2009 (the effective date of Public Act 96-834);

(C) the Taxpayer (i) had an Illinois net

operating loss carryforward under Section 207 of the Illinois Income Tax Act in a taxable year ending during calendar year 2008, (ii) has applied for an Agreement within 150 days after the effective date of this amendatory Act of the 96th General Assembly, (iii) creates at least 400 new jobs in Illinois, (iv) retains at least 2,000 jobs in Illinois that would have been at risk of relocation out of Illinois over a 10-year period, and (v) makes a capital investment of at least $75,000,000;

(D) the Taxpayer (i) had an Illinois net

operating loss carryforward under Section 207 of the Illinois Income Tax Act in a taxable year ending during calendar year 2009, (ii) has applied for an Agreement within 150 days after the effective date of this amendatory Act of the 96th General Assembly, (iii) creates at least 150 new jobs, (iv) retains at least 1,000 jobs in Illinois that would have been at risk of relocation out of Illinois over a 10-year period, and (v) makes a capital investment of at least $57,000,000; or

(E) the Taxpayer (i) employed at least 2,500

full-time employees in the State during the year in which the Credit is awarded, (ii) commits to make at least $500,000,000 in combined capital improvements and project costs under the Agreement, (iii) applies for an Agreement between January 1, 2011 and June 30, 2011, (iv) executes an Agreement for the Credit during calendar year 2011, and (v) was incorporated no more than 5 years before the filing of an application for an Agreement.

(1.5) The election under this subsection (f) may also

be made by a Taxpayer for any Credit awarded pursuant to an agreement that was executed between January 1, 2011 and June 30, 2011, if the Taxpayer (i) is primarily engaged in the manufacture of inner tubes or tires, or both, from natural and synthetic rubber, (ii) employs a minimum of 2,400 full-time employees in Illinois at the time of application, (iii) creates at least 350 full-time jobs and retains at least 250 full-time jobs in Illinois that would have been at risk of being created or retained outside of Illinois, and (iv) makes a capital investment of at least $200,000,000 at the project location.

(1.6) The election under this subsection (f) may

also be made by a Taxpayer for any Credit awarded pursuant to an agreement that was executed within 150 days after the effective date of this amendatory Act of the 97th General Assembly, if the Taxpayer (i) is primarily engaged in the operation of a discount department store, (ii) maintains its corporate headquarters in Illinois, (iii) employs a minimum of 4,250 full-time employees at its corporate headquarters in Illinois at the time of application, (iv) retains at least 4,250 full-time jobs in Illinois that would have been at risk of being relocated outside of Illinois, (v) had a minimum of $40,000,000,000 in total revenue in 2010, and (vi) makes a capital investment of at least $300,000,000 at the project location.

(1.7) Notwithstanding any other provision of law, the

election under this subsection (f) may also be made by a Taxpayer for any Credit awarded pursuant to an agreement that was executed or applied for on or after July 1, 2011 and on or before March 31, 2012, if the Taxpayer is primarily engaged in the manufacture of original and aftermarket filtration parts and products for automobiles, motor vehicles, light duty motor vehicles, light trucks and utility vehicles, and heavy duty trucks, (ii) employs a minimum of 1,000 full-time employees in Illinois at the time of application, (iii) creates at least 250 full-time jobs in Illinois, (iv) relocates its corporate headquarters to Illinois from another state, and (v) makes a capital investment of at least $4,000,000 at the project location.

(2) An election under this subsection shall allow the

credit to be taken against payments otherwise due under Section 704A of the Illinois Income Tax Act during the first calendar year beginning after the end of the taxable year in which the credit is awarded under this Act.

(3) The election shall be made in the form and manner

required by the Illinois Department of Revenue and, once made, shall be irrevocable.

(4) If a Taxpayer who meets the requirements of

subparagraph (A) of paragraph (1) of this subsection (f) elects to claim the Credit against its withholdings as provided in this subsection (f), then, on and after the date of the election, the terms of the Agreement between the Taxpayer and the Department may not be further amended during the term of the Agreement.

(g) A pass-through entity that has been awarded a credit under this Act, its shareholders, or its partners may treat some or all of the credit awarded pursuant to this Act as a tax payment for purposes of the Illinois Income Tax Act. The term "tax payment" means a payment as described in Article 6 or Article 8 of the Illinois Income Tax Act or a composite payment made by a pass-through entity on behalf of any of its shareholders or partners to satisfy such shareholders' or partners' taxes imposed pursuant to subsections (a) and (b) of Section 201 of the Illinois Income Tax Act. In no event shall the amount of the award credited pursuant to this Act exceed the Illinois income tax liability of the pass-through entity or its shareholders or partners for the taxable year.
(Source: P.A. 100-511, eff. 9-18-17.)

(35 ILCS 10/5-20)
Sec. 5-20. Application for a project to create and retain new jobs.
(a) Any Taxpayer proposing a project located or planned to be located in Illinois may request consideration for designation of its project, by formal written letter of request or by formal application to the Department, in which the Applicant states its intent to make at least a specified level of investment and intends to hire or retain a specified number of full-time employees at a designated location in Illinois. As circumstances require, the Department may require a formal application from an Applicant and a formal letter of request for assistance.
(b) In order to qualify for Credits under this Act, an Applicant's project must:
(1) if the Applicant has more than 100 employees,

involve an investment of at least $2,500,000 in capital improvements to be placed in service within the State as a direct result of the project; if the Applicant has 100 or fewer employees, then there is no capital investment requirement; and

(1.5) if the Applicant has more than 100 employees,

employ a number of new employees in the State equal to the lesser of (A) 10% of the number of full-time employees employed by the applicant world-wide on the date the application is filed with the Department or (B) 50 New Employees; and, if the Applicant has 100 or fewer employees, employ a number of new employees in the State equal to the lesser of (A) 5% of the number of full-time employees employed by the applicant world-wide on the date the application is filed with the Department or (B) 50 New Employees;

(2) (blank);
(3) (blank).
(c) After receipt of an application, the Department may enter into an Agreement with the Applicant if the application is accepted in accordance with Section 5-25.
(Source: P.A. 100-511, eff. 9-18-17.)

(35 ILCS 10/5-25)
Sec. 5-25. Review of Application.
(a) In addition to those duties granted under the Illinois Economic Development Board Act, the Illinois Economic Development Board shall form a Business Investment Committee for the purpose of making recommendations for applications. At the request of the Board, the Director of Commerce and Economic Opportunity or his or her designee, the Director of the Governor's Office of Management and Budget or his or her designee, the Director of Revenue or his or her designee, the Director of Employment Security or his or her designee, and an elected official of the affected locality, such as the chair of the county board or the mayor, may serve as members of the Committee to assist with its analysis and deliberations.
(b) At the Department's request, the Committee shall convene, make inquiries, and conduct studies in the manner and by the methods as it deems desirable, review information with respect to Applicants, and make recommendations for projects to benefit the State. In making its recommendation that an Applicant's application for Credit should or should not be accepted, which shall occur within a reasonable time frame as determined by the nature of the application, the Committee shall determine that all the following conditions exist:
(1) The Applicant's project intends, as required by

subsection (b) of Section 5-20 to make the required investment in the State and intends to hire the required number of New Employees in Illinois as a result of that project.

(2) The Applicant's project is economically sound and

will benefit the people of the State of Illinois by increasing opportunities for employment and strengthen the economy of Illinois.

(3) That, if not for the Credit, the project would

not occur in Illinois, which may be demonstrated by evidence that receipt of the Credit is essential to the Applicant's decision to create new jobs in the State, such as the magnitude of the cost differential between Illinois and a competing State; in addition, if the Applicant is seeking an increase in the maximum amount of the Credit for retained employees, the Applicant must provide evidence the Applicant has multi-state location options and could reasonably and efficiently locate outside of the State or demonstrate that at least one other state is being considered for the project.

(4) A cost differential is identified, using best

available data, in the projected costs for the Applicant's project compared to the costs in the competing state, including the impact of the competing state's incentive programs. The competing state's incentive programs shall include state, local, private, and federal funds available.

(5) The political subdivisions affected by the

project have committed local incentives with respect to the project, considering local ability to assist.

(6) Awarding the Credit will result in an overall

positive fiscal impact to the State, as certified by the Committee using the best available data.

(7) The Credit is not prohibited by Section 5-35 of

this Act.

(Source: P.A. 100-511, eff. 9-18-17.)

(35 ILCS 10/5-30)
Sec. 5-30. Limitation to amount of costs of specified items. The total amount of the Credit allowed during all tax years may not exceed the aggregate amount of costs incurred by the Taxpayer during all prior tax years for the following items, to the extent provided in the Agreement:
(1) capital investment, including, but not limited

to, equipment, buildings, or land;

(2) infrastructure development;
(3) debt service, except refinancing of current debt;
(4) research and development;
(5) job training and education;
(6) lease costs; or
(7) relocation costs.
(Source: P.A. 91-476, eff. 8-11-99.)

(35 ILCS 10/5-35)
Sec. 5-35. Relocation of jobs in Illinois. A taxpayer is not entitled to claim the credit provided by this Act with respect to any jobs that the taxpayer relocates from one site in Illinois to another site in Illinois. A taxpayer with respect to a qualifying project certified under the Corporate Headquarters Relocation Act, however, is not subject to the requirements of this Section but is nevertheless considered an applicant for purposes of this Act. Moreover, any full-time employee of an eligible business relocated to Illinois in connection with that qualifying project is deemed to be a new employee for purposes of this Act. Determinations under this Section shall be made by the Department.
(Source: P.A. 91-476, eff. 8-11-99; 92-207, eff. 8-1-01.)

(35 ILCS 10/5-40)
Sec. 5-40. Determination of Amount of the Credit. In determining the amount of the Credit that should be awarded, the Committee shall provide guidance on, and the Department shall take into consideration, the following factors:
(1) The number and location of jobs created and

retained in relation to the economy of the county where the projected investment is to occur.

(2) The potential impact on the economy of Illinois.
(3) The magnitude of the cost differential between

Illinois and the competing state.

(4) The incremental payroll attributable to the

project.

(5) The capital investment attributable to the

project.

(6) The amount of the average wage and benefits paid

by the Applicant in relation to the wage and benefits of the area of the project.

(7) The costs to Illinois and the affected political

subdivisions with respect to the project.

(8) The financial assistance that is otherwise

provided by Illinois and the affected political subdivisions.

(Source: P.A. 91-476, eff. 8-11-99.)

(35 ILCS 10/5-45)
Sec. 5-45. Amount and duration of the credit.
(a) The Department shall determine the amount and duration of the credit awarded under this Act. The duration of the credit may not exceed 10 taxable years. The credit may be stated as a percentage of the Incremental Income Tax attributable to the applicant's project and may include a fixed dollar limitation.
(b) Notwithstanding subsection (a), and except as the credit may be applied in a carryover year pursuant to Section 211(4) of the Illinois Income Tax Act, the credit may be applied against the State income tax liability in more than 10 taxable years but not in more than 15 taxable years for an eligible business that (i) qualifies under this Act and the Corporate Headquarters Relocation Act and has in fact undertaken a qualifying project within the time frame specified by the Department of Commerce and Economic Opportunity under that Act, and (ii) applies against its State income tax liability, during the entire 15-year period, no more than 60% of the maximum credit per year that would otherwise be available under this Act.
(Source: P.A. 94-793, eff. 5-19-06.)

(35 ILCS 10/5-50)
Sec. 5-50. Contents of Agreements with Applicants. The Department shall enter into an Agreement with an Applicant that is awarded a Credit under this Act. The Agreement must include all of the following:
(1) A detailed description of the project that is the

subject of the Agreement, including the location and amount of the investment and jobs created or retained.

(2) The duration of the Credit and the first taxable

year for which the Credit may be claimed.

(3) The Credit amount that will be allowed for each

taxable year.

(4) A requirement that the Taxpayer shall maintain

operations at the project location that shall be stated as a minimum number of years not to exceed 10.

(5) A specific method for determining the number of

New Employees employed during a taxable year.

(6) A requirement that the Taxpayer shall annually

report to the Department the number of New Employees, the Incremental Income Tax withheld in connection with the New Employees, and any other information the Director needs to perform the Director's duties under this Act.

(7) A requirement that the Director is authorized to

verify with the appropriate State agencies the amounts reported under paragraph (6), and after doing so shall issue a certificate to the Taxpayer stating that the amounts have been verified.

(8) A requirement that the Taxpayer shall provide

written notification to the Director not more than 30 days after the Taxpayer makes or receives a proposal that would transfer the Taxpayer's State tax liability obligations to a successor Taxpayer.

(9) A detailed description of the number of New

Employees to be hired, and the occupation and payroll of the full-time jobs to be created or retained as a result of the project.

(10) The minimum investment the business enterprise

will make in capital improvements, the time period for placing the property in service, and the designated location in Illinois for the investment.

(11) A requirement that the Taxpayer shall provide

written notification to the Director and the Committee not more than 30 days after the Taxpayer determines that the minimum job creation or retention, employment payroll, or investment no longer is being or will be achieved or maintained as set forth in the terms and conditions of the Agreement.

(12) A provision that, if the total number of New

Employees falls below a specified level, the allowance of Credit shall be suspended until the number of New Employees equals or exceeds the Agreement amount.

(13) A detailed description of the items for which

the costs incurred by the Taxpayer will be included in the limitation on the Credit provided in Section 5-30.

(13.5) A provision that, if the Taxpayer never meets

either the investment or job creation and retention requirements specified in the Agreement during the entire 5-year period beginning on the first day of the first taxable year in which the Agreement is executed and ending on the last day of the fifth taxable year after the Agreement is executed, then the Agreement is automatically terminated on the last day of the fifth taxable year after the Agreement is executed and the Taxpayer is not entitled to the award of any credits for any of that 5-year period.

(13.7) A provision specifying that, if the Taxpayer

ceases principal operations with the intent to shut down the project in the State permanently during the term of the Agreement, then the entire credit amount awarded to the Taxpayer prior to the date the Taxpayer ceases principal operations shall be returned to the Department and shall be reallocated to the local workforce investment area in which the project was located.

(14) Any other performance conditions or contract

provisions as the Department determines are appropriate.

The Department shall post on its website the terms of each Agreement entered into under this Act on or after the effective date of this amendatory Act of the 97th General Assembly. Such information shall be posted within 10 days after entering into the Agreement and must include the following:
(1) the name of the recipient business;
(2) the location of the project;
(3) the estimated value of the credit;
(4) the number of new jobs and, if applicable,

retained jobs pledged as a result of the project; and

(5) whether or not the project is located in an

underserved area.

(Source: P.A. 100-511, eff. 9-18-17.)

(35 ILCS 10/5-55)
Sec. 5-55. Certificate of verification; submission to the Department of Revenue. A Taxpayer claiming a Credit under this Act shall submit to the Department of Revenue a copy of the Director's certificate of verification under this Act for the taxable year. However, failure to submit a copy of the certificate with the Taxpayer's tax return shall not invalidate a claim for a Credit.
For a Taxpayer to be eligible for a certificate of verification, the Taxpayer shall provide proof as required by the Department prior to the end of each calendar year, including, but not limited to, attestation by the Taxpayer that:
(1) The project has substantially achieved the level

of new full-time jobs specified in its Agreement.

(2) The project has substantially achieved the level

of annual payroll in Illinois specified in its Agreement.

(3) The project has substantially achieved the level

of capital investment in Illinois specified in its Agreement.

(Source: P.A. 91-476, eff. 8-11-99.)

(35 ILCS 10/5-57)
Sec. 5-57. Supplier diversity goals; reports. Each taxpayer claiming a credit under this Act shall, no later than April 15 of each taxable year for which the taxpayer claims a credit under this Act, submit to the Department of Commerce and Economic Opportunity an annual report containing the information described in subsections (b), (c), (d), and (e) of Section 5-117 of the Public Utilities Act. Those reports shall be submitted in the form and manner required by the Department of Commerce and Economic Opportunity.
(Source: P.A. 100-451, eff. 8-25-17; 100-511, eff. 9-18-17.)

(35 ILCS 10/5-60)
Sec. 5-60. Pass through entity.
(a) The shareholders or partners of a Taxpayer that is a Pass Through Entity shall be entitled to the Credit allowed under the Agreement.
(b) The Credit provided under subsection (a) is in addition to any Credit to which a shareholder or partner is otherwise entitled under a separate Agreement under this Act. A Pass Through Entity and a shareholder or partner of the Pass Through Entity may not claim more than one Credit under the same Agreement.
(Source: P.A. 91-476, eff. 8-11-99.)

(35 ILCS 10/5-65)
Sec. 5-65. Noncompliance; notice; assessment. If the Director determines that a Taxpayer who has received a Credit under this Act is not complying with the requirements of the Agreement or all of the provisions of this Act, the Director shall provide notice to the Taxpayer of the alleged noncompliance, and allow the Taxpayer a hearing under the provisions of the Illinois Administrative Procedure Act. If, after such notice and any hearing, the Director determines that a noncompliance exists, the Director shall issue to the Department of Revenue notice to that effect, stating the Noncompliance Date. If, during the term of an Agreement, the Taxpayer ceases operations at a project location that is the subject of that Agreement with the intent to terminate operations in the State, the Department and the Department of Revenue shall recapture from the Taxpayer the entire Credit amount awarded under that Agreement prior to the date the taxpayer ceases operations. The Department shall, subject to appropriation, reallocate the recaptured amounts to the local workforce investment area in which the project was located for the purposes of workforce development, expanded opportunities for unemployed persons, and expanded opportunities for women and minorities in the workforce.
(Source: P.A. 100-511, eff. 9-18-17.)

(35 ILCS 10/5-70)
Sec. 5-70. Annual report. On or before July 1 each year, the Committee shall submit a report to the Department on the tax credit program under this Act to the Governor and the General Assembly. The report shall include information on the number of Agreements that were entered into under this Act during the preceding calendar year, a description of the project that is the subject of each Agreement, an update on the status of projects under Agreements entered into before the preceding calendar year, and the sum of the Credits awarded under this Act. A copy of the report shall be delivered to the Governor and to each member of the General Assembly.
The report must include, for each Agreement:
(1) the original estimates of the value of the Credit

and the number of new jobs to be created and, if applicable, the number of retained jobs;

(2) any relevant modifications to existing

Agreements;

(3) a statement of the progress made by each Taxpayer

in meeting the terms of the original Agreement;

(4) a statement of wages paid to New Employees and,

if applicable, retained employees in the State;

(5) any information reported under Section 5-57 of

this Act; and

(6) a copy of the original Agreement.
(Source: P.A. 100-511, eff. 9-18-17.)

(35 ILCS 10/5-75)
Sec. 5-75. Evaluation of tax credit program. On a biennial basis, the Department shall evaluate the tax credit program. The evaluation shall include an assessment of the effectiveness of the program in creating new jobs in Illinois and of the revenue impact of the program, and may include a review of the practices and experiences of other states with similar programs. The Director shall submit a report on the evaluation to the Governor and the General Assembly after June 30 and before November 1 in each odd-numbered year.
(Source: P.A. 91-476, eff. 8-11-99.)

(35 ILCS 10/5-77)
Sec. 5-77. Sunset of new Agreements. The Department shall not enter into any new Agreements under the provisions of Section 5-50 of this Act after June 30, 2022.
(Source: P.A. 99-925, eff. 1-20-17; 100-511, eff. 9-18-17.)

(35 ILCS 10/5-80)
Sec. 5-80. Adoption of rules. The Department may adopt rules necessary to implement this Act. The rules may provide for recipients of Credits under this Act to be charged fees to cover administrative costs of the tax credit program. Fees collected shall be deposited into the Economic Development for a Growing Economy Fund.
(Source: P.A. 91-476, eff. 8-11-99.)

(35 ILCS 10/5-85)
Sec. 5-85. The Economic Development for a Growing Economy Fund.
(a) The Economic Development for a Growing Economy Fund is established to be used exclusively for the purposes of this Act, including paying for the costs of administering this Act. The Fund shall be administered by the Department.
(b) The Fund consists of collected fees, appropriations from the General Assembly, and gifts and grants to the Fund.
(c) The State Treasurer shall invest the money in the Fund not currently needed to meet the obligations of the Fund in the same manner as other public funds may be invested. Interest that accrues from these investments shall be deposited into the Fund.
(d) The money in the Fund at the end of a State fiscal year remains in the Fund to be used exclusively for the purposes of this Act. Expenditures from the Fund are subject to appropriation by the General Assembly.
(Source: P.A. 91-476, eff. 8-11-99.)

(35 ILCS 10/5-90)
Sec. 5-90. Program Terms and Conditions.
(a) Any documentary materials or data made available or received by any member of a Committee or any agent or employee of the Department shall be deemed confidential and shall not be deemed public records to the extent that the materials or data consists of trade secrets, commercial or financial information regarding the operation of the business conducted by the Applicant for or recipient of any tax credit under this Act, or any information regarding the competitive position of a business in a particular field of endeavor.
(b) Nothing in this Act shall be construed as creating any rights in any Applicant to enter into an Agreement or in any person to challenge the terms of any Agreement.
(Source: P.A. 91-476, eff. 8-11-99.)

(35 ILCS 10/5-105)
Sec. 5-105. (Amendatory provisions; text omitted).
(Source: P.A. 91-476, eff. 8-11-99; text omitted.)

(35 ILCS 10/5-110)
Sec. 5-110. (Amendatory provisions; text omitted).
(Source: P.A. 91-476, eff. 8-11-99; text omitted.)

(35 ILCS 10/5-115)
Sec. 5-115. (Amendatory provisions; text omitted).
(Source: P.A. 91-476, eff. 8-11-99; text omitted.)

(35 ILCS 10/5-120)
Sec. 5-120. (Amendatory provisions; text omitted).
(Source: P.A. 91-476, eff. 8-11-99; text omitted.)



Article 10 - (Amendatory Provisions; Text Omitted)

(35 ILCS 10/Art. 10 heading)



Article 15 - (This Article Is Compiled At 20 ILCS 3966/)

(35 ILCS 10/Art. 15 heading)



Article 20 - (This Article Is Compiled At 20 ILCS 695/)

(35 ILCS 10/Art. 20 heading)



Article 999 - Effective Date

(35 ILCS 10/Art. 999 heading)

(35 ILCS 10/999-1)
Sec. 999-1. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 91-476, eff. 8-11-99.)






35 ILCS 16/ - Film Production Services Tax Credit Act of 2008.

(35 ILCS 16/1)
Sec. 1. Short title. This Act may be cited as the Film Production Services Tax Credit Act of 2008.
(Source: P.A. 95-720, eff. 5-27-08.)

(35 ILCS 16/5)
Sec. 5. Purpose. The General Assembly finds that the Illinois economy is highly vulnerable to other states and nations that have major financial incentive programs targeted to the motion picture industry. Because of the incentive programs of these competitor locations, Illinois must move aggressively with new business development investment tools so that Illinois is more competitive in site location decision-making for film productions. In an increasingly global economy, Illinois' long-term development will benefit from rational, strategic use of State resources in support of film production development and growth. It is the purpose of this Act to preserve and expand the existing human infrastructure for the motion picture industry in Illinois. It shall be the policy of this State to promote and encourage the training and hiring of Illinois residents who represent the diversity of the Illinois population through the creation and implementation of training, education, and recruitment programs organized in cooperation with Illinois colleges and universities, labor organizations, and the motion picture industry.
(Source: P.A. 95-720, eff. 5-27-08.)

(35 ILCS 16/10)
Sec. 10. Definitions. As used in this Act:
"Accredited production" means: (i) for productions commencing before May 1, 2006, a film, video, or television production that has been certified by the Department in which the aggregate Illinois labor expenditures included in the cost of the production, in the period that ends 12 months after the time principal filming or taping of the production began, exceed $100,000 for productions of 30 minutes or longer, or $50,000 for productions of less than 30 minutes; and (ii) for productions commencing on or after May 1, 2006, a film, video, or television production that has been certified by the Department in which the Illinois production spending included in the cost of production in the period that ends 12 months after the time principal filming or taping of the production began exceeds $100,000 for productions of 30 minutes or longer or exceeds $50,000 for productions of less than 30 minutes. "Accredited production" does not include a production that:
(1) is news, current events, or public programming,

or a program that includes weather or market reports;

(2) is a talk show;
(3) is a production in respect of a game,

questionnaire, or contest;

(4) is a sports event or activity;
(5) is a gala presentation or awards show;
(6) is a finished production that solicits funds;
(7) is a production produced by a film production

company if records, as required by 18 U.S.C. 2257, are to be maintained by that film production company with respect to any performer portrayed in that single media or multimedia program; or

(8) is a production produced primarily for

industrial, corporate, or institutional purposes.

"Accredited animated production" means an accredited production in which movement and characters' performances are created using a frame-by-frame technique and a significant number of major characters are animated. Motion capture by itself is not an animation technique.
"Accredited production certificate" means a certificate issued by the Department certifying that the production is an accredited production that meets the guidelines of this Act.
"Applicant" means a taxpayer that is a film production company that is operating or has operated an accredited production located within the State of Illinois and that (i) owns the copyright in the accredited production throughout the Illinois production period or (ii) has contracted directly with the owner of the copyright in the accredited production or a person acting on behalf of the owner to provide services for the production, where the owner of the copyright is not an eligible production corporation.
"Credit" means:
(1) for an accredited production approved by the

Department on or before January 1, 2005 and commencing before May 1, 2006, the amount equal to 25% of the Illinois labor expenditure approved by the Department. The applicant is deemed to have paid, on its balance due day for the year, an amount equal to 25% of its qualified Illinois labor expenditure for the tax year. For Illinois labor expenditures generated by the employment of residents of geographic areas of high poverty or high unemployment, as determined by the Department, in an accredited production commencing before May 1, 2006 and approved by the Department after January 1, 2005, the applicant shall receive an enhanced credit of 10% in addition to the 25% credit; and

(2) for an accredited production commencing on or

after May 1, 2006, the amount equal to:

(i) 20% of the Illinois production spending for

the taxable year; plus

(ii) 15% of the Illinois labor expenditures

generated by the employment of residents of geographic areas of high poverty or high unemployment, as determined by the Department; and

(3) for an accredited production commencing on or

after January 1, 2009, the amount equal to:

(i) 30% of the Illinois production spending for

the taxable year; plus

(ii) 15% of the Illinois labor expenditures

generated by the employment of residents of geographic areas of high poverty or high unemployment, as determined by the Department.

"Department" means the Department of Commerce and Economic Opportunity.
"Director" means the Director of Commerce and Economic Opportunity.
"Illinois labor expenditure" means salary or wages paid to employees of the applicant for services on the accredited production;
To qualify as an Illinois labor expenditure, the expenditure must be:
(1) Reasonable in the circumstances.
(2) Included in the federal income tax basis of the

property.

(3) Incurred by the applicant for services on or

after January 1, 2004.

(4) Incurred for the production stages of the

accredited production, from the final script stage to the end of the post-production stage.

(5) Limited to the first $25,000 of wages paid or

incurred to each employee of a production commencing before May 1, 2006 and the first $100,000 of wages paid or incurred to each employee of a production commencing on or after May 1, 2006.

(6) For a production commencing before May 1, 2006,

exclusive of the salary or wages paid to or incurred for the 2 highest paid employees of the production.

(7) Directly attributable to the accredited

production.

(8) (Blank).
(9) Paid to persons resident in Illinois at the time

the payments were made.

(10) Paid for services rendered in Illinois.
"Illinois production spending" means the expenses incurred by the applicant for an accredited production, including, without limitation, all of the following:
(1) expenses to purchase, from vendors within

Illinois, tangible personal property that is used in the accredited production;

(2) expenses to acquire services, from vendors in

Illinois, for film production, editing, or processing; and

(3) the compensation, not to exceed $100,000 for any

one employee, for contractual or salaried employees who are Illinois residents performing services with respect to the accredited production.

"Qualified production facility" means stage facilities in the State in which television shows and films are or are intended to be regularly produced and that contain at least one sound stage of at least 15,000 square feet.
Rulemaking authority to implement this amendatory Act of the 95th General Assembly, if any, is conditioned on the rules being adopted in accordance with all provisions of the Illinois Administrative Procedure Act and all rules and procedures of the Joint Committee on Administrative Rules; any purported rule not so adopted, for whatever reason, is unauthorized.
(Source: P.A. 97-796, eff. 7-13-12.)

(35 ILCS 16/15)
Sec. 15. Powers of the Department. The Department, in addition to those powers granted under the Civil Administrative Code of Illinois, is granted and has all the powers necessary or convenient to carry out and effectuate the purposes and provisions of this Act, including, but not limited to, power and authority to:
(a) Adopt rules deemed necessary and appropriate for the administration of the tax credit program; establish forms for applications, notifications, contracts, or any other agreements; and accept applications at any time during the year.
(b) Assist applicants pursuant to the provisions of this Act to promote, foster, and support film production and its related job creation or retention within the State.
(c) Gather information and conduct inquiries, in the manner and by the methods as it deems desirable, including any information required for the Department to comply with Section 45 and, without limitation, gathering information with respect to applicants for the purpose of making any designations or certifications necessary or desirable or to gather information to assist the Department with any recommendation or guidance in the furtherance of the purposes of this Act, including, but not limited to, information as to whether the applicant participated in training, education, and recruitment programs that are organized in cooperation with Illinois colleges and universities, labor organizations, and the motion picture industry, and are designed to promote and encourage the training and hiring of Illinois residents who represent the diversity of the Illinois population.
(d) Provide for sufficient personnel to permit administration, staffing, operation, and related support required to adequately discharge its duties and responsibilities described in this Act from funds as may be appropriated by the General Assembly for the administration of this Act.
(e) Require applicants, upon written request, to issue any necessary authorization to the appropriate federal, state, or local authority for the release of information concerning a project being considered under the provisions of this Act, with the information requested to include, but not be limited to, financial reports, returns, or records relating to the applicant or the accredited production.
(f) Require that an applicant must at all times keep proper books of record and account in accordance with generally accepted accounting principles consistently applied, with the books, records, or papers related to the accredited production in the custody or control of the taxpayer open for reasonable Department inspection and audits, and including, without limitation, the making of copies of the books, records, or papers, and the inspection or appraisal of any of the assets of the applicant or the accredited production.
(g) Take whatever actions are necessary or appropriate to protect the State's interest in the event of bankruptcy, default, foreclosure, or noncompliance with the terms and conditions of financial assistance or participation required under this Act, including the power to sell, dispose, lease, or rent, upon terms and conditions determined by the Director to be appropriate, real or personal property that the Department may receive as a result of these actions.
(Source: P.A. 95-720, eff. 5-27-08.)

(35 ILCS 16/20)
Sec. 20. Tax credit awards. Subject to the conditions set forth in this Act, an applicant is entitled to a credit as approved by the Department under Section 40 of this Act.
(Source: P.A. 95-720, eff. 5-27-08.)

(35 ILCS 16/25)
Sec. 25. Application for certification of accredited production. Any applicant proposing a film or television production located or planned to be located in Illinois may request an accredited production certificate by formal application to the Department.
(Source: P.A. 95-720, eff. 5-27-08.)

(35 ILCS 16/30)
Sec. 30. Review of application for accredited production certificate.
(a) In determining whether to issue an accredited production certificate, the Department must determine that a preponderance of the following conditions exist:
(1) The applicant's production intends to make the

expenditure in the State required for certification.

(2) The applicant's production is economically sound

and will benefit the people of the State of Illinois by increasing opportunities for employment and strengthen the economy of Illinois.

(3) The applicant has filed a diversity plan with the

Department outlining specific goals (i) for hiring minority persons and women, as defined in the Business Enterprise for Minorities, Women, and Persons with Disabilities Act, and (ii) for using vendors receiving certification under the Business Enterprise for Minorities, Women, and Persons with Disabilities Act; the Department has approved the plan as meeting the requirements established by the Department; and the Department has verified that the applicant has met or made good-faith efforts in achieving those goals. The Department must adopt any rules that are necessary to ensure compliance with the provisions of this item (3) and that are necessary to require that the applicant's plan reflects the diversity of this State.

(4) The applicant's production application indicates

whether the applicant intends to participate in training, education, and recruitment programs that are organized in cooperation with Illinois colleges and universities, labor organizations, and the motion picture industry and are designed to promote and encourage the training and hiring of Illinois residents who represent the diversity of the Illinois population.

(5) That, if not for the credit, the applicant's

production would not occur in Illinois, which may be demonstrated by any means including, but not limited to, evidence that the applicant has multi-state or international location options and could reasonably and efficiently locate outside of the State, or demonstration that at least one other state or nation is being considered for the production, or evidence that the receipt of the credit is a major factor in the applicant's decision and that without the credit the applicant likely would not create or retain jobs in Illinois, or demonstration that receiving the credit is essential to the applicant's decision to create or retain new jobs in the State.

(6) Awarding the credit will result in an overall

positive impact to the State, as determined by the Department using the best available data.

(b) If any of the provisions in this Section conflict with any existing collective bargaining agreements, the terms and conditions of those collective bargaining agreements shall control.
(Source: P.A. 100-391, eff. 8-25-17.)

(35 ILCS 16/35)
Sec. 35. Issuance of Tax Credit Certificate.
(a) In order to qualify for a tax credit under this Act, an applicant must file an application, on forms prescribed by the Department, providing information necessary to calculate the tax credit, and any additional information as required by the Department.
(b) Upon satisfactory review of the application, the Department shall issue a Tax Credit Certificate stating the amount of the tax credit to which the applicant is entitled.
(Source: P.A. 95-720, eff. 5-27-08.)

(35 ILCS 16/40)
Sec. 40. Amount and duration of the credit. The amount of the credit awarded under this Act is based on the amount of the Illinois labor expenditure and Illinois production spending approved by the Department for the production as set forth under Section 10. The duration of the credit may not exceed one taxable year.
(Source: P.A. 95-720, eff. 5-27-08.)

(35 ILCS 16/42)
Sec. 42. Sunset of credits. The application of credits awarded pursuant to this Act shall be limited by a reasonable and appropriate sunset date. A taxpayer shall not be entitled to take a credit awarded pursuant to this Act for tax years beginning on or after 10 years after the effective date of this amendatory Act of the 97th General Assembly. After the initial 10-year sunset, the General Assembly may extend the sunset date by 5-year intervals.
(Source: P.A. 97-2, eff. 5-6-11; 97-3, eff. 5-6-11.)

(35 ILCS 16/43)
Sec. 43. Training programs for skills in critical demand. To accomplish the purposes of this Act, the Department may use the training programs provided for Illinois under Section 605-800 of the Department of Commerce and Economic Opportunity Law of the Civil Administrative Code of Illinois.
(Source: P.A. 95-720, eff. 5-27-08.)

(35 ILCS 16/44)
Sec. 44. Accredited animated productions. Each applicant requesting credits for an accredited animated production commencing on or after July 1, 2010 may make an application to the Department in each taxable year beginning with the taxable year in which the production commences and ending with the taxable year in which production is complete, provided that no credit may be claimed under this Section for a taxable year ending prior to December 31, 2012.
(Source: P.A. 97-796, eff. 7-13-12.)

(35 ILCS 16/45)
Sec. 45. Evaluation of tax credit program; reports to the General Assembly.
(a) The Department shall evaluate the tax credit program. The evaluation must include an assessment of the effectiveness of the program in creating and retaining new jobs in Illinois and of the revenue impact of the program, and may include a review of the practices and experiences of other states or nations with similar programs. Upon completion of this evaluation, the Department shall determine the overall success of the program, and may make a recommendation to extend, modify, or not extend the program based on this evaluation.
(b) At the end of each fiscal quarter, the Department must submit to the General Assembly a report that includes, without limitation, the following information:
(1) the economic impact of the tax credit program,

including the number of jobs created and retained, including whether the job positions are entry level, management, talent-related, vendor-related, or production-related;

(2) the amount of film production spending brought to

Illinois, including the amount of spending and type of Illinois vendors hired in connection with an accredited production; and

(3) an overall picture of whether the human

infrastructure of the motion picture industry in Illinois reflects the geographical, racial and ethnic, gender, and income-level diversity of the State of Illinois.

(c) At the end of each fiscal year, the Department must submit to the General Assembly a report that includes, without limitation, the following information:
(1) an identification of each vendor that provided

goods or services that were included in an accredited production's Illinois production spending;

(2) the amount paid to each identified vendor by the

accredited production;

(3) for each identified vendor, a statement as to

whether the vendor is a minority-owned business or a women-owned business, as defined under Section 2 of the Business Enterprise for Minorities, Women, and Persons with Disabilities Act; and

(4) a description of any steps taken by the

Department to encourage accredited productions to use vendors who are a minority-owned business or a women-owned business.

(Source: P.A. 100-391, eff. 8-25-17.)

(35 ILCS 16/50)
Sec. 50. Program terms and conditions. Any documentary materials or data made available or received by any agent or employee of the Department are confidential and are not public records to the extent that the materials or data consist of commercial or financial information regarding the operation of the production of the applicant for or recipient of any tax credit under this Act.
(Source: P.A. 95-720, eff. 5-27-08.)

(35 ILCS 16/90)
Sec. 90. Continuation of prior law. This Act replaces and is intended to be a continuation of the Film Production Services Tax Credit Act, which was repealed on January 1, 2008.
(Source: P.A. 95-720, eff. 5-27-08.)

(35 ILCS 16/95)
Sec. 95. (Repealed).
(Source: P.A. 95-720, eff. 5-27-08. Repealed by P.A. 95-1006, eff. 12-15-08.)

(35 ILCS 16/905)
Sec. 905. (Amendatory provisions; text omitted).
(Source: P.A. 95-720, eff. 5-27-08; text omitted.)

(35 ILCS 16/999)
Sec. 999. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 95-720, eff. 5-27-08.)



35 ILCS 17/ - Live Theater Production Tax Credit Act.

Article 1 - Findings

(35 ILCS 17/Art. 1 heading)



Article 5 - (The Illinois Independent Tax Tribunal Act is compiled at 35 ILCS 1005/)

(35 ILCS 17/Art. 5 heading)



Article 10 - Live Theater Production Tax Credit Act

(35 ILCS 17/Art. 10 heading)

(35 ILCS 17/10-1)
Sec. 10-1. Short title. This Article may be cited as the Live Theater Production Tax Credit Act. References in this Article to "this Act" mean this Article.
(Source: P.A. 97-636, eff. 6-1-12.)

(35 ILCS 17/10-5)
Sec. 10-5. Purpose. The Illinois economy depends heavily on the commercial for-profit live theater industry and the pre-Broadway and long-run shows that are presented in Illinois. As a result of intense competition from other prominent theater cities in the United States and abroad in attracting pre-Broadway and long-run shows, Illinois must move aggressively with new business development investment tools so that Illinois is more competitive in site location decision making for show producers. In an increasingly global economy, Illinois' long-term development will benefit from the rational, strategic use of State resources in support of pre-Broadway live theater and long-run show development and growth. It is the purpose of this Act to preserve and expand the existing work force used in live theater and enhance the marketing of the presentation of live theater in Illinois. It shall be the policy of this State to promote and encourage the training and hiring of Illinois residents who represent the diversity of the Illinois population through the creation and implementation of training, education, and recruitment programs organized in cooperation with Illinois colleges and universities, labor organizations, and the commercial for-profit live theater industry.
(Source: P.A. 97-636, eff. 6-1-12.)

(35 ILCS 17/10-10)
Sec. 10-10. Definitions. As used in this Act:
"Accredited theater production" means a for-profit live stage presentation in a qualified production facility, as defined in this Section, that is either (i) a pre-Broadway production or (ii) a long-run production for which the aggregate Illinois labor and marketing expenditures exceed $100,000.
"Pre-Broadway production" means a live stage production that, in its original or adaptive version, is performed in a qualified production facility having a presentation scheduled for Broadway's Theater District in New York City within 12 months after its Illinois presentation.
"Long-run production" means a live stage production that is performed in a qualified production facility for longer than 8 weeks, with at least 6 performances per week, and includes a production that spans the end of one tax year and the commencement of a new tax year that, in combination, meets the criteria set forth in this definition making it a long-run production eligible for a theater tax credit award in each tax year or portion thereof.
"Accredited theater production certificate" means a certificate issued by the Department certifying that the production is an accredited theater production that meets the guidelines of this Act.
"Applicant" means a taxpayer that is a theater producer, owner, licensee, operator, or presenter that is presenting or has presented a live stage presentation located within the State of Illinois who:
(1) owns or licenses the theatrical rights of the

stage presentation for the Illinois production period; or

(2) has contracted or will contract directly with the

owner or licensee of the theatrical rights or a person acting on behalf of the owner or licensee to provide live performances of the production.

An applicant that directly or indirectly owns, controls, or operates multiple qualified production facilities shall be presumed to be and considered for the purposes of this Act to be a single applicant; provided, however, that as to each of the applicant's qualified production facilities, the applicant shall be eligible to separately and contemporaneously (i) apply for and obtain accredited theater production certificates, (ii) stage accredited theater productions, and (iii) apply for and receive a tax credit award certificate for each of the applicant's accredited theater productions performed at each of the applicant's qualified production facilities.
"Department" means the Department of Commerce and Economic Opportunity.
"Director" means the Director of the Department.
"Illinois labor expenditure" means gross salary or wages including, but not limited to, taxes, benefits, and any other consideration incurred or paid to non-talent employees of the applicant for services rendered to and on behalf of the accredited theater production. To qualify as an Illinois labor expenditure, the expenditure must be:
(1) incurred or paid by the applicant on or after

the effective date of the Act for services related to any portion of an accredited theater production from its pre-production stages, including, but not limited to, the writing of the script, casting, hiring of service providers, purchases from vendors, marketing, advertising, public relations, load in, rehearsals, performances, other accredited theater production related activities, and load out;

(2) directly attributable to the accredited theater

production;

(3) limited to the first $100,000 of wages incurred

or paid to each employee of an accredited theater production in each tax year;

(4) included in the federal income tax basis of the

property;

(5) paid in the tax year for which the applicant is

claiming the tax credit award, or no later than 60 days after the end of the tax year;

(6) paid to persons residing in Illinois at the time

payments were made; and

(7) reasonable in the circumstances.
"Illinois production spending" means any and all expenses directly or indirectly incurred relating to an accredited theater production presented in any qualified production facility of the applicant, including, but not limited to, expenditures for:
(1) national marketing, public relations, and the

creation and placement of print, electronic, television, billboard, and other forms of advertising; and

(2) the construction and fabrication of scenic

materials and elements; provided, however, that the maximum amount of expenditures attributable to the construction and fabrication of scenic materials and elements eligible for a tax credit award shall not exceed $500,000 per applicant per production in any single tax year.

"Qualified production facility" means a facility located in the State in which live theatrical productions are, or are intended to be, exclusively presented that contains at least one stage, a seating capacity of 1,200 or more seats, and dressing rooms, storage areas, and other ancillary amenities necessary for the accredited theater production.
"Tax credit award" means the issuance to a taxpayer by the Department of a tax credit award in conformance with Sections 10-40 and 10-45 of this Act.
"Tax year" means a calendar year for the period January 1 to and including December 31.
(Source: P.A. 97-636, eff. 6-1-12.)

(35 ILCS 17/10-15)
Sec. 10-15. Powers of the Department. The Department, in addition to those powers granted under the Civil Administrative Code of Illinois, is granted and has all the powers necessary or convenient to carry out and effectuate the purposes and provisions of this Act, including, but not limited to, the power and authority to:
(1) adopt rules deemed necessary and appropriate for

the administration of the Tax Credit Award program; establish forms for applications, notifications, contracts, or any other agreements; and accept applications at any time during the year;

(2) assist applicants pursuant to the provisions of

this Act to promote, foster, and support live theater development and production and its related job creation or retention within the State;

(3) gather information and conduct inquiries, in the

manner and by the methods set forth in this Act, required for the Department to comply with Section 10-40 and, without limitation, obtain information with respect to applicants for the purpose of making any designations or certifications necessary or desirable to assist the Department with any recommendation or guidance in the furtherance of the purposes of this Act and relating to applicants' participation in training, education, and recruitment programs that are organized in cooperation with Illinois colleges and universities or labor organizations designed to promote and encourage the training and hiring of Illinois residents who represent the diversity of the Illinois population;

(4) provide for sufficient personnel to permit

administrative, staffing, operating, and related support required to adequately discharge its duties and responsibilities described in this Act from funds as may be appropriated by the General Assembly for the administration of this Act; and

(5) require that the applicant at all times keep

proper books and records of accounts relating to the tax credit award, in accordance with generally accepted accounting principles consistently applied, and make, upon reasonable written request by the Department, those books and records available for reasonable Department inspection and audit during the applicant's normal business hours. Any documents or data made available to or received from the applicant by any agent, employee, officer, or service provider to the Department shall be deemed confidential and shall not constitute public records to the extent that the documents or data consist of commercial or financial information regarding the operation by the applicant of any theater or any accredited theater production, or any recipient of any tax credit award under this Act.

(Source: P.A. 97-636, eff. 6-1-12.)

(35 ILCS 17/10-20)
Sec. 10-20. Tax credit award. Subject to the conditions set forth in this Act, an applicant is entitled to a tax credit award as approved by the Department for qualifying Illinois labor expenditures and Illinois production spending for each tax year in which the applicant is awarded an accredited theater production certificate issued by the Department. The amount of tax credits awarded pursuant to this Act shall not exceed $2,000,000 in any fiscal year. Credits shall be awarded on a first-come, first-served basis. Notwithstanding the foregoing, if the amount of credits applied for in any fiscal year exceeds the amount authorized to be awarded under this Section, the excess credit amount shall be awarded in the next fiscal year in which credits remain available for award and shall be treated as having been applied for on the first day of that fiscal year.
(Source: P.A. 97-636, eff. 6-1-12.)

(35 ILCS 17/10-25)
Sec. 10-25. Application for certification of accredited theater production. Any applicant proposing an accredited theater production located or planned to be located in Illinois may request an accredited theater production certificate by application to the Department.
(Source: P.A. 97-636, eff. 6-1-12.)

(35 ILCS 17/10-30)
Sec. 10-30. Review of application for accredited theater production certificate.
(a) The Department shall issue an accredited theater production certificate to an applicant if it finds that by a preponderance the following conditions exist:
(1) the applicant intends to make the expenditure in

the State required for certification of the accredited theater production;

(2) the applicant's accredited theater production is

economically sound and will benefit the people of the State of Illinois by increasing opportunities for employment and will strengthen the economy of Illinois;

(3) the following requirements related to the

implementation of a diversity plan have been met: (i) the applicant has filed with the Department a diversity plan outlining specific goals for hiring Illinois labor expenditure eligible minority persons and women, as defined in the Business Enterprise for Minorities, Women, and Persons with Disabilities Act, and for using vendors receiving certification under the Business Enterprise for Minorities, Women, and Persons with Disabilities Act; (ii) the Department has approved the plan as meeting the requirements established by the Department and verified that the applicant has met or made good faith efforts in achieving those goals; and (iii) the Department has adopted any rules that are necessary to ensure compliance with the provisions set forth in this paragraph and necessary to require that the applicant's plan reflects the diversity of the population of this State;

(4) the applicant's accredited theater production

application indicates whether the applicant intends to participate in training, education, and recruitment programs that are organized in cooperation with Illinois colleges and universities, labor organizations, and the holders of accredited theater production certificates and are designed to promote and encourage the training and hiring of Illinois residents who represent the diversity of Illinois;

(5) if not for the tax credit award, the applicant's

accredited theater production would not occur in Illinois, which may be demonstrated by any means, including, but not limited to, evidence that: (i) the applicant, presenter, owner, or licensee of the production rights has other state or international location options at which to present the production and could reasonably and efficiently locate outside of the State, (ii) at least one other state or nation could be considered for the production, (iii) the receipt of the tax award credit is a major factor in the decision of the applicant, presenter, production owner or licensee as to where the production will be presented and that without the tax credit award the applicant likely would not create or retain jobs in Illinois, or (iv) receipt of the tax credit award is essential to the applicant's decision to create or retain new jobs in the State; and

(6) the tax credit award will result in an overall

positive impact to the State, as determined by the Department using the best available data.

(b) If any of the provisions in this Section conflict with any existing collective bargaining agreements, the terms and conditions of those collective bargaining agreements shall control.
(c) The Department shall act expeditiously regarding approval of applications for accredited theater production certificates so as to accommodate the pre-production work, booking, commencement of ticket sales, determination of performance dates, load in, and other matters relating to the live theater productions for which approval is sought.
(Source: P.A. 100-391, eff. 8-25-17.)

(35 ILCS 17/10-35)
Sec. 10-35. Training programs for skills in critical demand. To accomplish the purposes of this Act, the Department may use the training programs provided under Section 605-800 of the Department of Commerce and Economic Opportunity Law of the Civil Administrative Code of Illinois.
(Source: P.A. 97-636, eff. 6-1-12.)

(35 ILCS 17/10-40)
Sec. 10-40. Issuance of Tax Credit Award Certificate.
(a) In order to qualify for a tax credit award under this Act, an applicant must file an application for each accredited theater production at each of the applicant's qualified production facilities, on forms prescribed by the Department, providing information necessary to calculate the tax credit award and any additional information as reasonably required by the Department.
(b) Upon satisfactory review of the application, the Department shall issue a tax credit award certificate stating the amount of the tax credit award to which the applicant is entitled for that tax year and shall contemporaneously notify the applicant and Illinois Department of Revenue in accordance with Section 222 of the Illinois Income Tax Act.
(Source: P.A. 97-636, eff. 6-1-12.)

(35 ILCS 17/10-45)
Sec. 10-45. Amount and payment of the tax credit award. The tax credit award shall be calculated each tax year based upon the filing by the applicant on forms prescribed by the Department containing information regarding qualifying and quantified Illinois labor expenditures, as defined in Section 10-10, net of the limitation in that Section, and Illinois production spending, as defined in Section 10-10, net of the limitation in that Section. From the amount calculated, the applicant shall be entitled to receive a tax credit award of up to:
(1) 20% of the Illinois labor expenditures for each

tax year; plus

(2) 20% of the Illinois production spending for each

tax year; plus

(3) 15% of the Illinois labor expenditures generated

by the employment of Illinois residents in geographic areas of high poverty or high unemployment in each tax year, as determined by the Department.

Following the Department's determination of the tax credit award, the Department shall issue the tax credit award to the applicant.
(Source: P.A. 97-636, eff. 6-1-12.)

(35 ILCS 17/10-50)
Sec. 10-50. Live theater tax credit award program evaluation and reports.
(a) The Department's live theater tax credit award evaluation must include:
(i) an assessment of the effectiveness of the program

in creating and retaining new jobs in Illinois;

(ii) an assessment of the revenue impact of the

program;

(iii) in the discretion of the Department, a review

of the practices and experiences of other states or nations with similar programs; and

(iv) an assessment of the overall success of the

program. The Department may make a recommendation to extend, modify, or not extend the program based on the evaluation.

(b) At the end of each fiscal quarter, the Department shall submit to the General Assembly a report that includes, without limitation:
(i) an assessment of the economic impact of the

program, including the number of jobs created and retained, and whether the job positions are entry level, management, vendor, or production related;

(ii) the amount of accredited theater production

spending brought to Illinois, including the amount of spending and type of Illinois vendors hired in connection with an accredited theater production; and

(iii) a determination of whether those receiving

qualifying Illinois labor expenditure salaries or wages reflect the geographical, racial and ethnic, gender, and income level diversity of the State of Illinois.

(c) At the end of each fiscal year, the Department shall submit to the General Assembly a report that includes, without limitation:
(i) the identification of each vendor that provided

goods or services that were included in an accredited theater production's Illinois production spending;

(ii) a statement of the amount paid to each

identified vendor by the accredited theater production and whether the vendor is a minority-owned or women-owned business as defined in Section 2 of the Business Enterprise for Minorities, Women, and Persons with Disabilities Act; and

(iii) a description of the steps taken by the

Department to encourage accredited theater productions to use vendors who are minority-owned or women-owned businesses.

(Source: P.A. 100-391, eff. 8-25-17.)

(35 ILCS 17/10-55)
Sec. 10-55. Program terms and conditions. Any documentary materials or data made available or received from an applicant by any agent or employee of the Department are confidential and are not public records to the extent that the materials or data consist of commercial or financial information regarding the operation of or the production of the applicant or recipient of any tax credit award under this Act.
(Source: P.A. 97-636, eff. 6-1-12.)

(35 ILCS 17/10-80)
Sec. 10-80. (Amendatory provisions; text omitted).
(Source: P.A. 97-636, eff. 6-1-12; text omitted.)



Article 15 - Amendatory Provisions

(35 ILCS 17/Art. 15 heading)






35 ILCS 20/ - Tax Shelter Voluntary Compliance Law.

Article 1

(35 ILCS 20/Art. 1 heading)



Article 5

(35 ILCS 20/Art. 5 heading)



Article 10

(35 ILCS 20/Art. 10 heading)



Article 15

(35 ILCS 20/Art. 15 heading)



Article 20

(35 ILCS 20/Art. 20 heading)



Article 25

(35 ILCS 20/Art. 25 heading)



Article 30

(35 ILCS 20/Art. 30 heading)



Article 35

(35 ILCS 20/Art. 35 heading)

(35 ILCS 20/35-1)
Sec. 35-1. Short title. This Article may be cited as the Tax Shelter Voluntary Compliance Law, and references in this Article to "this Law" mean this Article.
(Source: P.A. 93-840, eff. 7-30-04.)

(35 ILCS 20/35-5)
Sec. 35-5. Tax Shelter Voluntary Compliance Program.
(a) In general. The Department of Revenue shall establish and administer a tax shelter voluntary compliance program as provided in this Section for eligible taxpayers subject to tax under the Illinois Income Tax Act. The tax shelter voluntary compliance program shall be conducted from October 15, 2004 to January 31, 2005 and shall apply to tax liabilities under Section 201 of the Illinois Income Tax Act attributable to the use of tax avoidance transactions for taxable years beginning before January 1, 2004. The Department shall adopt rules, issue forms and instructions, and take such other actions as it deems necessary to implement the provisions of this Law. Any correspondence mailed by the Department to a taxpayer at the taxpayer's last known address outlining the tax shelter voluntary compliance program constitutes a "contact" within the meaning of Sections 1005(b)(6) and 1005(c) of the Illinois Income Tax Act.
(b) Election. An eligible taxpayer that meets the requirements of subsection (c) of this Section with respect to any taxable year to which this Law applies may elect to participate in the tax shelter voluntary compliance program under either method for any particular tax avoidance transaction period. Such election shall be made separately for each taxable year and in the form and manner prescribed by the Department, and once made shall be irrevocable.
(1) Voluntary compliance without appeal. If

an eligible taxpayer elects to participate under this paragraph, then: (i) the Department shall abate and not seek to collect any penalty that may be applicable to the underreporting or underpayment of Illinois income tax attributable to the use of tax avoidance transactions for such taxable year, (ii) except as otherwise provided in this Law, the Department shall not seek civil or criminal prosecution against the taxpayer for such taxable year with respect to tax avoidance transactions, and (iii) the taxpayer may not file a claim for credit or refund with respect to the tax avoidance transaction for such taxable year. Nothing in this subsection shall preclude a taxpayer from filing a claim for credit or refund for the same taxable year in which a tax avoidance transaction was reported if such credit or refund is not attributable to the tax avoidance transaction. No penalty may be waived or abated under this Law if the penalty imposed related to an amount of Illinois income tax assessed prior to October 15, 2004.

(2) Voluntary compliance with appeal.

If an eligible taxpayer elects to participate under this paragraph, then: (i) the Department shall abate and not seek to collect the penalties imposed under Sections 1005(b) and 1005(c) of the Illinois Income Tax Act with respect to such taxable year, (ii) except as otherwise provided in this Act, the Department shall not seek civil or criminal prosecution against the taxpayer for such taxable year with respect to tax avoidance transactions, and (iii) the taxpayer may file a claim for credit or refund as provided in the Illinois Income Tax Act with respect to such taxable year. Notwithstanding Section 909(e) of the Illinois Income Tax Act, the taxpayer may not file a written protest until after either of the following: (i) the Department issues a notice of denial, or (ii) the earlier of (1) the date which is 180 days after the date of a final determination by the Internal Revenue Service with respect to the transactions at issue, or (2) the date that is 3 years after the date the claim for refund was filed or one year after full payment of all tax, including penalty and interest. No penalty may be waived or abated under this Act if the penalty imposed relates to an amount of Illinois income tax assessed prior to October 15, 2004.

(c) Eligible taxpayer. The tax shelter voluntary compliance program applies to any taxpayer who, during the period from October 15, 2004 to January 31, 2005, does both of the following:
(1) Files an amended return for the taxable

year for which the taxpayer used a tax avoidance transaction to under report the taxpayer's Illinois income tax liability, reporting the total Illinois net income and tax for such taxable year computed without regard to any tax avoidance transactions;

(2) Makes full payment of the additional

Illinois income tax and interest due for such taxable year that is attributable to the use of the tax avoidance transaction (not including a payment made under protest as provided in Section 2a.1 of the State Officers and Employees Money Disposition Act (30 ILCS 230/2a.1));

For purposes of this subsection (c), if the Department subsequently determines that the correct amount of Illinois income tax was not paid for the taxable year, then the penalty relief under this Section shall not apply to any portion of the underpayment attributable to a tax avoidance transaction not paid to the State.
(Source: P.A. 93-840, eff. 7-30-04.)

(35 ILCS 20/35-10)
Sec. 35-10. "Tax avoidance transaction" defined. For purposes of this Law, the term "tax avoidance transaction" means a plan or arrangement devised for the principal purpose of avoiding federal income tax. Tax avoidance transactions include, but are not limited to, "listed transactions" as defined in Treasury Regulations Section 1.6011-4(b)(2).
(Source: P.A. 93-840, eff. 7-30-04.)

(35 ILCS 20/35-15)
Sec. 35-15. Use of evidence of participation in the program. The fact of a taxpayer's participation in the tax shelter voluntary compliance program shall not be considered evidence that the taxpayer in fact engaged in a tax avoidance transaction.
(Source: P.A. 93-840, eff. 7-30-04.)

(35 ILCS 20/35-90)
Sec. 35-90. (Amendatory provisions; text omitted).
(Source: P.A. 93-840, eff. 7-30-04; text omitted.)



Article 40

(35 ILCS 20/Art. 40 heading)



Article 45

(35 ILCS 20/Art. 45 heading)



Article 50

(35 ILCS 20/Art. 50 heading)



Article 99

(35 ILCS 20/Art. 99 heading)

(35 ILCS 20/99-99)
Sec. 99-99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 93-840, eff. 7-30-04.)






35 ILCS 25/ - Small Business Job Creation Tax Credit Act.

(35 ILCS 25/1)
Sec. 1. Short title. This Act may be cited as the Small Business Job Creation Tax Credit Act.
(Source: P.A. 96-888, eff. 4-13-10.)

(35 ILCS 25/5)
Sec. 5. Findings and purpose. The General Assembly finds that the Illinois economy is mired in one of the worst economic recessions it has ever suffered. Small businesses in particular have been hit hard by the economy, resulting in levels of high unemployment throughout the State. In order to reverse the trend of high unemployment and to help spur the economy to recovery, it is necessary to assist and encourage small businesses in the hiring of new employees.
(Source: P.A. 96-888, eff. 4-13-10.)

(35 ILCS 25/10)
Sec. 10. Definitions. In this Act:
"Applicant" means a person that is operating a business located within the State of Illinois that is engaged in interstate or intrastate commerce and either:
(1) has no more than 50 full-time employees, without

regard to the location of employment of such employees at the beginning of the incentive period; or

(2) hired within the incentive period an employee who

had participated as worker-trainee in the Put Illinois to Work Program during 2010.

In the case of any person that is a member of a unitary business group within the meaning of subdivision (a)(27) of Section 1501 of the Illinois Income Tax Act, "applicant" refers to the unitary business group.
"Certificate" means the tax credit certificate issued by the Department under Section 35 of this Act.
"Certificate of eligibility" means the certificate issued by the Department under Section 20 of this Act.
"Credit" means the amount awarded by the Department to an applicant by issuance of a certificate under Section 35 of this Act for each new full-time equivalent employee hired or job created.
"Department" means the Department of Commerce and Economic Opportunity.
"Director" means the Director of the Department.
"Full-time employee" means an individual who is employed for a basic wage for at least 35 hours each week or who renders any other standard of service generally accepted by industry custom or practice as full-time employment. An individual for whom a W-2 is issued by a Professional Employer Organization is a full-time employee if he or she is employed in the service of the applicant for a basic wage for at least 35 hours each week or renders any other standard of service generally accepted by industry custom or practice as full-time employment. For the purposes of this Act, such an individual shall be considered a full-time employee of the applicant.
"Professional Employer Organization" (PEO) shall have the same meaning as defined in Section 5-5 of the Economic Development for a Growing Economy Tax Credit Act. As used in this Section, "Professional Employer Organization" does not include a day and temporary labor service agency regulated under the Day and Temporary Labor Services Act.
"Incentive period" means the period beginning on July 1 and ending on June 30 of the following year. The first incentive period shall begin on July 1, 2010 and the last incentive period shall end on June 30, 2016.
"Basic wage" means compensation for employment that is no less than $10 per hour or the equivalent salary for a new employee.
"New employee" means a full-time employee:
(1) who first became employed by an applicant with

less than 50 full-time employees within the incentive period whose hire results in a net increase in the applicant's full-time Illinois employees and who is receiving a basic wage as compensation; or

(2) who participated as a worker-trainee in the Put

Illinois to Work Program during 2010 and who is subsequently hired during the incentive period by an applicant and who is receiving a basic wage as compensation.

The term "new employee" does not include:
(1) a person who was previously employed in Illinois

by the applicant or a related member prior to the onset of the incentive period; or

(2) any individual who has a direct or indirect

ownership interest of at least 5% in the profits, capital, or value of the applicant or a related member.

"Noncompliance date" means, in the case of an applicant that is not complying with the requirements of the provisions of this Act, the day following the last date upon which the taxpayer was in compliance with the requirements of the provisions of this Act, as determined by the Director, pursuant to Section 45 of this Act.
"Put Illinois to Work Program" means a worker training and employment program that was established by the State of Illinois with funding from the United States Department of Health and Human Services of Emergency Temporary Assistance to Needy Families funds authorized by the American Recovery and Reinvestment Act of 2009 (ARRA TANF Funds). These ARRA TANF funds were in turn used by the State of Illinois to fund the Put Illinois to Work Program.
"Related member" means a person that, with respect to the applicant during any portion of the incentive period, is any one of the following,
(1) An individual, if the individual and the members

of the individual's family (as defined in Section 318 of the Internal Revenue Code) own directly, indirectly, beneficially, or constructively, in the aggregate, at least 50% of the value of the outstanding profits, capital, stock, or other ownership interest in the applicant.

(2) A partnership, estate, or trust and any partner

or beneficiary, if the partnership, estate, or trust and its partners or beneficiaries own directly, indirectly, beneficially, or constructively, in the aggregate, at least 50% of the profits, capital, stock, or other ownership interest in the applicant.

(3) A corporation, and any party related to the

corporation in a manner that would require an attribution of stock from the corporation under the attribution rules of Section 318 of the Internal Revenue Code, if the applicant and any other related member own, in the aggregate, directly, indirectly, beneficially, or constructively, at least 50% of the value of the corporation's outstanding stock.

(4) A corporation and any party related to that

corporation in a manner that would require an attribution of stock from the corporation to the party or from the party to the corporation under the attribution rules of Section 318 of the Internal Revenue Code, if the corporation and all such related parties own, in the aggregate, at least 50% of the profits, capital, stock, or other ownership interest in the applicant.

(5) A person to or from whom there is attribution of

stock ownership in accordance with Section 1563(e) of the Internal Revenue Code, except that for purposes of determining whether a person is a related member under this paragraph, "20%" shall be substituted for "5%" whenever "5%" appears in Section 1563(e) of the Internal Revenue Code.

(Source: P.A. 96-888, eff. 4-13-10; 96-1498, eff. 1-18-11; 97-636, eff. 6-1-12; 97-1052, eff. 8-23-12.)

(35 ILCS 25/15)
Sec. 15. Powers of the Department. The Department, in addition to those powers granted under the Civil Administrative Code of Illinois, is granted and shall have all the powers necessary or convenient to carry out and effectuate the purposes and provisions of this Act, including, but not limited to, power and authority to:
(1) Promulgate procedures, rules, or regulations

deemed necessary and appropriate for the administration of this Act; establish forms for applications, notifications, contracts, or any other agreements; and accept applications at any time during the year and require that all applications be submitted via the Internet. The Department shall require that applications be submitted in electronic form.

(2) Provide guidance and assistance to applicants

pursuant to the provisions of this Act, and cooperate with applicants to promote, foster, and support job creation within the State.

(3) Enter into agreements and memoranda of

understanding for participation of and engage in cooperation with agencies of the federal government, units of local government, universities, research foundations or institutions, regional economic development corporations, or other organizations for the purposes of this Act.

(4) Gather information and conduct inquiries, in the

manner and by the methods it deems desirable, including, without limitation, gathering information with respect to applicants for the purpose of making any designations or certifications necessary or desirable or to gather information in furtherance of the purposes of this Act.

(5) Establish, negotiate, and effectuate any term,

agreement, or other document with any person necessary or appropriate to accomplish the purposes of this Act; and consent, subject to the provisions of any agreement with another party, to the modification or restructuring of any agreement to which the Department is a party.

(6) Provide for sufficient personnel to permit

administration, staffing, operation, and related support required to adequately discharge its duties and responsibilities described in this Act from funds made available through charges to applicants or from funds as may be appropriated by the General Assembly for the administration of this Act.

(7) Require applicants, upon written request, to

issue any necessary authorization to the appropriate federal, State, or local authority or any other person for the release to the Department of information requested by the Department, with the information requested to include, but not be limited to, financial reports, returns, or records relating to the applicant or to the amount of credit allowable under this Act.

(8) Require that an applicant shall at all times keep

proper books of record and account in accordance with generally accepted accounting principles consistently applied, with the books, records, or papers related to the agreement in the custody or control of the applicant open for reasonable Department inspection and audits, and including, without limitation, the making of copies of the books, records, or papers.

(9) Take whatever actions are necessary or

appropriate to protect the State's interest in the event of bankruptcy, default, foreclosure, or noncompliance with the terms and conditions of financial assistance or participation required under this Act, including the power to sell, dispose of, lease, or rent, upon terms and conditions determined by the Director to be appropriate, real or personal property that the Department may recover as a result of these actions.

(Source: P.A. 96-888, eff. 4-13-10.)

(35 ILCS 25/20)
Sec. 20. Certificate of eligibility for tax credit.
(a) An applicant that has hired a new employee during the incentive period may apply for a certificate of eligibility for the credit with respect to that position on or after the date of hire of the new employee. The date of hire shall be the first day on which the employee begins providing services for basic wage compensation.
(b) An applicant may apply for a certificate of eligibility for the credit for more than one new employee on or after the date of hire of each qualifying new employee.
(c) After receipt of an application under this Section, the Department shall issue a certificate of eligibility to the applicant, stating:
(1) The date and time on which the application was

received by the Department and an identifying number assigned to the applicant by the Department.

(2) The maximum amount of the credit the applicant

could potentially receive under this Act with respect to the new employees listed on the application.

(3) The maximum amount of the credit potentially

allowable on certificates of eligibility issued for applications received prior to the application for which the certificate of eligibility is issued.

(Source: P.A. 96-888, eff. 4-13-10.)

(35 ILCS 25/25)
Sec. 25. Tax credit.
(a) Subject to the conditions set forth in this Act, an applicant is entitled to a credit against payment of taxes withheld under Section 704A of the Illinois Income Tax Act:
(1) for new employees who participated as

worker-trainees in the Put Illinois to Work Program during 2010:

(A) in the first calendar year ending on or after

the date that is 6 months after December 31, 2010, or the date of hire, whichever is later. Under this subparagraph, the applicant is entitled to one-half of the credit allowable for each new employee who is employed for at least 6 months after the date of hire; and

(B) in the first calendar year ending on or after

the date that is 12 months after December 31, 2010, or the date of hire, whichever is later. Under this subparagraph, the applicant is entitled to one-half of the credit allowable for each new employee who is employed for at least 12 months after the date of hire;

(2) for all other new employees, in the first

calendar year ending on or after the date that is 12 months after the date of hire of a new employee. The credit shall be allowed as a credit to an applicant for each full-time employee hired during the incentive period that results in a net increase in full-time Illinois employees, where the net increase in the employer's full-time Illinois employees is maintained for at least 12 months.

(b) The Department shall make credit awards under this Act to further job creation.
(c) The credit shall be claimed for the first calendar year ending on or after the date on which the certificate is issued by the Department.
(d) The credit shall not exceed $2,500 per new employee hired.
(e) The net increase in full-time Illinois employees, measured on an annual full-time equivalent basis, shall be the total number of full-time Illinois employees of the applicant on the final day of the incentive period, minus the number of full-time Illinois employees employed by the employer on the first day of that same incentive period. For purposes of the calculation, an employer that begins doing business in this State during the incentive period, as determined by the Director, shall be treated as having zero Illinois employees on the first day of the incentive period.
(f) The net increase in the number of full-time Illinois employees of the applicant under subsection (e) must be sustained continuously for at least 12 months, starting with the date of hire of a new employee during the incentive period. Eligibility for the credit does not depend on the continuous employment of any particular individual. For purposes of this subsection (f), if a new employee ceases to be employed before the completion of the 12-month period for any reason, the net increase in the number of full-time Illinois employees shall be treated as continuous if a different new employee is hired as a replacement within a reasonable time for the same position.
(g) The Department shall promulgate rules to enable an applicant for which a PEO has been contracted to issue W-2s and make payment of taxes withheld under Section 704A of the Illinois Income Tax Act for new employees to retain the benefit of tax credits to which the applicant is otherwise entitled under this Act.
(Source: P.A. 96-888, eff. 4-13-10; 96-1498, eff. 1-18-11; 97-636, eff. 6-1-12; 97-1052, eff. 8-23-12.)

(35 ILCS 25/30)
Sec. 30. Maximum amount of credits allowed. The Department shall limit the monetary amount of credits awarded under this Act to no more than $50,000,000. If applications for a greater amount are received, credits shall be allowed on a first-come-first-served basis, based on the date on which each properly completed application for a certificate of eligibility is received by the Department. If more than one certificate of eligibility is received on the same day, the credits will be awarded based on the time of submission for that particular day.
(Source: P.A. 96-888, eff. 4-13-10.)

(35 ILCS 25/35)
Sec. 35. Application for award of tax credit; tax credit certificate.
(a) On or after the conclusion of the 12-month period (or 6-month period, for purposes of subparagraph (A) of item (1) of subsection (a) of Section 25) after a new employee has been hired, an applicant shall file with the Department an application for award of a credit. The application shall include the following:
(1) The names, Social Security numbers, job

descriptions, salary or wage rates, and dates of hire of the new employees with respect to whom the credit is being requested, and an indication of whether each new employee listed participated as a worker-trainee in the Put Illinois to Work Program.

(2) A certification that each new employee listed has

been retained on the job for one year (or 6 months, for purposes of subparagraph (A) of item (1) of subsection (a) of Section 25) from the date of hire.

(3) The number of new employees hired by the

applicant during the incentive period.

(4) The net increase in the number of full-time

Illinois employees of the applicant (including the new employees listed in the request) between the beginning of the incentive period and the dates on which the new employees listed in the request were hired. This requirement does not apply for tax credits the applicant is seeking because the new employee had participated as a worker-trainee in the Put Illinois to Work Program.

(5) An agreement that the Director is authorized to

verify with the appropriate State agencies the information contained in the request before issuing a certificate to the applicant.

(6) Any other information the Department determines

to be appropriate.

(b) Although an application may be filed at any time after the conclusion of the 12-month period (or 6-month period, for purposes of subparagraph (A) of item (1) of subsection (a) of Section 25) after a new employee was hired, an application filed more than 90 days after the earliest date on which it could have been filed shall not be awarded any credit if, prior to the date it is filed, the Department has received applications under this Section for credits totaling more than $50,000,000.
(c) The Department shall issue a certificate to each applicant awarded a credit under this Act. The certificate shall include the following:
(1) The name and taxpayer identification number of

the applicant.

(2) The date on which the certificate is issued.
(3) The credit amount that will be allowed.
(4) Any other information the Department determines

to be appropriate.

(Source: P.A. 96-888, eff. 4-13-10; 96-1498, eff. 1-18-11.)

(35 ILCS 25/40)
Sec. 40. Submission of tax credit certificate to Department of Revenue. An applicant claiming a credit under this Act shall submit to the Department of Revenue a copy of each certificate issued under Section 35 of this Act with the first return for which the credit shown on the certificate is claimed. However, failure to submit a copy of the certificate with the applicant's return shall not invalidate a claim for a credit.
(Source: P.A. 96-888, eff. 4-13-10.)

(35 ILCS 25/45)
Sec. 45. Noncompliance with Act. If the Director determines that an applicant who has received a credit under this Act is not complying with the requirements of the provisions of this Act, the Director shall provide notice to the applicant of the alleged noncompliance, and allow the taxpayer a hearing under the provisions of the Illinois Administrative Procedure Act. If, after such notice and any hearing, the Director determines that a noncompliance exists, the Director shall issue to the Department of Revenue notice to that effect, stating the noncompliance date.
(Source: P.A. 96-888, eff. 4-13-10.)

(35 ILCS 25/50)
Sec. 50. Rules. The Department may adopt rules necessary to implement this Act. The rules may provide for recipients of credits under this Act to be charged fees to cover administrative costs of the tax credit program.
(Source: P.A. 96-888, eff. 4-13-10.)

(35 ILCS 25/90)
Sec. 90. (Amendatory provisions; text omitted).
(Source: P.A. 96-888, eff. 4-13-10; text omitted.)

(35 ILCS 25/999)
Sec. 999. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 96-888, eff. 4-13-10.)



35 ILCS 30/ - Historic Preservation Tax Credit Pilot Program Act.

(35 ILCS 30/1)
Sec. 1. Short title. This Act may be cited as the Historic Preservation Tax Credit Pilot Program Act.
(Source: P.A. 96-933, eff. 6-21-10.)

(35 ILCS 30/5)
Sec. 5. Definitions. As used in this Section, unless the context clearly indicates otherwise:
(a) "Agency" means the Historic Preservation Agency.
(b) "Department" means the Department of Commerce and Economic Opportunity.
(c) "Qualified expenditures" means all the costs and expenses defined as qualified rehabilitation expenditures under Section 47 of the federal Internal Revenue Code which were incurred in connection with a qualified historic structure.
(d) "Qualified historic structure" means a hotel that is located in the City of Peoria and that is defined as a certified historic structure under Section 47 (c)(3) of the federal Internal Revenue Code.
(e) "Qualified rehabilitation plan" means a project that is approved by the Agency as being consistent with the standards in effect on the effective date of this Act for rehabilitation as adopted by the federal Secretary of the Interior.
(f) "Qualified taxpayer" means the owner of the qualified historic structure or any other person who may qualify for the federal rehabilitation credit allowed by Section 47 of the federal Internal Revenue Code. If the taxpayer is (i) a corporation having an election in effect under Subchapter S of the federal Internal Revenue Code, (ii) a partnership, or (iii) a limited liability company, the credit provided under this Act may be claimed by the shareholders of the corporation, the partners of the partnership, or the members of the limited liability company in the same manner as those shareholders, partners, or members account for their proportionate shares of the income or losses of the corporation, partnership, or limited liability company, or as provided in the by-laws or other executed agreement of the corporation, partnership, or limited liability company. Credits granted to a partnership, a limited liability company taxed as a partnership, or other multiple owners of property shall be passed through to the partners, members, or owners respectively on a pro rata basis or pursuant to an executed agreement among the partners, members, or owners documenting any alternate distribution method.
(Source: P.A. 96-933, eff. 6-21-10.)

(35 ILCS 30/15)
Sec. 15. Allowable credit. To the extent authorized by Section 25 of this Act, for taxable years beginning on or after January 1, 2010 and ending on or before December 31, 2015, there shall be allowed a tax credit against the tax imposed by subsections (a) and (b) of Section 201 of the Illinois Income Tax Act in an amount equal to 25% of qualified expenditures incurred by a qualified taxpayer during the taxable year in the restoration and preservation of a qualified historic structure pursuant to a qualified rehabilitation plan, provided that the total amount of such expenditures (i) must equal $5,000 or more, and (ii) must exceed 50% of the purchase price of the property. If the amount of any tax credit awarded under this Act exceeds the qualified taxpayer's income tax liability for the year in which the qualified rehabilitation plan was placed in service, the excess amount may be carried forward for deduction from the taxpayer's income tax liability in the next succeeding year or years until the total amount of the credit has been used, except that a credit may not be carried forward for deduction after the tenth taxable year after the taxable year in which the qualified rehabilitation plan was placed in service. To obtain a tax credit pursuant to this Act, an application must be made to the Department no later than 6 months after the effective date of this Act. The Department, in consultation with the Agency, shall determine the amount of eligible rehabilitation costs and expenses. The Agency shall determine whether the rehabilitation is consistent with the standards of the Secretary of the United States Department of the Interior for rehabilitation. Upon completion and review of the project, the Department shall issue a certificate in the amount of the eligible credits. At the time the certificate is issued, an issuance fee up to the maximum amount of 2% of the amount of the credits issued by the certificate may be collected from the applicant to administer the Act. If collected, this issuance fee shall be evenly divided between the Department and the Agency. The taxpayer must attach the certificate to the tax return on which the credits are to be claimed.
(Source: P.A. 96-933, eff. 6-21-10.)

(35 ILCS 30/20)
Sec. 20. Transfer of credits. Any qualified taxpayer, referred to in this Section as the assignor, may sell, assign, convey, or otherwise transfer tax credits allowed and earned under this Act. The taxpayer acquiring the credits, referred to in this Section as the assignee, may use the amount of the acquired credits to offset up to 100% of its income tax liability for either the taxable year in which the qualified rehabilitation plan was first placed into service or the taxable year in which such acquisition was made. Unused credit amounts claimed by the assignee may be carried forward for up to 10 years or carried back for up to 3 years, except that all credits must be claimed within 10 years after the tax year in which the qualified rehabilitation plan was first placed into service and may not be carried back to a tax year prior to the tax year in which the credit was issued. The assignor shall enter into a written agreement with the assignee establishing the terms and conditions of the agreement and shall perfect the transfer by notifying the Department in writing within 90 calendar days after the effective date of the transfer and shall provide any information as may be required by the Department to administer and carry out the provisions of this Section. If credits that have been transferred are subsequently reduced, adjusted, or recaptured, in whole or in part, by the Department, the Department of Revenue, or any other applicable government agency, only the original qualified taxpayer that was awarded the credits, and not any subsequent assignee of the credits, shall be held liable to repay any amount of such reduction, adjustment, or recapture of the credits.
(Source: P.A. 96-933, eff. 6-21-10.)

(35 ILCS 30/25)
Sec. 25. Pilot program; report. The Department may award no more than an aggregate of $10,000,000 in total tax credits pursuant to one qualified rehabilitation plan for one qualified historic structure. On or before December 31, 2010 and on or before December 31 of each year thereafter through 2016, the Department must submit a report to the General Assembly evaluating the effectiveness of this Act in stimulating economic revitalization in the pilot program area.
(Source: P.A. 96-933, eff. 6-21-10.)

(35 ILCS 30/30)
Sec. 30. Powers. The Department and the Agency shall promulgate rules and regulations for the administration of this Act.
(Source: P.A. 96-933, eff. 6-21-10.)

(35 ILCS 30/35)
Sec. 35. (Amendatory provisions; text omitted).
(Source: P.A. 96-933, eff. 6-21-10; text omitted.)

(35 ILCS 30/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 96-933, eff. 6-21-10.)



35 ILCS 35/ - State Tax Preparer Oversight Act.

(35 ILCS 35/1)
Sec. 1. Short title. This Act may be cited as the State Tax Preparer Oversight Act.
(Source: P.A. 99-641, eff. 1-1-17.)

(35 ILCS 35/5)
Sec. 5. Definitions. As used in this Act:
"Department" means the Department of Revenue.
"Income tax return preparer" has the meaning ascribed to that term in Section 1501 of the Illinois Income Tax Act.
"PTIN" means a Preparer Tax Identification Number, as defined in Internal Revenue Service Notice 2011-6.
(Source: P.A. 99-641, eff. 1-1-17.)

(35 ILCS 35/10)
Sec. 10. Powers and duties of the Department.
(a) For taxable years beginning on or after January 1, 2017, the Department shall, by rule, require any income tax return preparer, as defined in Section 1501 of the Illinois Income Tax Act, to include his or her PTIN on any tax return prepared by the income tax return preparer and filed under the Illinois Income Tax Act or any claim for refund of tax imposed by the Illinois Income Tax Act.
(b) The Department shall develop and by rule implement a program using the PTIN as an oversight mechanism to assess returns, to identify high error rates, patterns of suspected fraud, and unsubstantiated basis for tax positions by income tax return preparers.
(c) The Department shall, by rule, establish formal and regular communication protocols with the Commissioner of the Internal Revenue Service to share and exchange PTIN information on income tax return preparers who are suspected of fraud, disciplined, or barred from filing tax returns with the Department or the Internal Revenue Service. The Department may, by rule, establish additional communication protocols with other states to exchange similar enforcement or discipline information.
(Source: P.A. 99-641, eff. 1-1-17.)

(35 ILCS 35/15)
Sec. 15. Enforcement.
(a) The Department may investigate the actions of any income tax return preparer doing business in the State and may bar or suspend an income tax return preparer from filing returns with the Department for good cause.
(b) In addition to any other penalty provided by law, any individual or person violating this Act by failing to provide his or her PTIN shall pay a civil penalty to the Department in the amount of $50 per offense, but not to exceed $25,000 per calendar year; however, no such penalty shall be imposed if it is shown that the failure is due to reasonable cause and not due to willful neglect, as determined by the Department.
(c) The Department shall, before taking any disciplinary action against an income tax return preparer under this Section, hold a hearing in accordance with this Act. The Department shall, at least 30 days before the date set for the hearing, (i) notify the accused in writing of the charges made and the time and place for the hearing on the charges, (ii) direct him or her to file a written answer to the charges with the Department under oath within 20 days after the service on him or her of the notice, and (iii) inform the accused that, if he or she fails to answer, disciplinary action shall be taken against him or her, as the Department may consider proper.
(d) At the time and place fixed in the notice, the Department shall proceed to hear the charges and the parties or their counsel shall be accorded ample opportunity to present any pertinent statements, testimony, evidence, and arguments. The Department may continue the hearing from time to time.
(e) In case the person, after receiving the notice, fails to file an answer, he or she may be subject to the disciplinary action set forth in the notice. The written notice may be served by registered or certified mail to the person's address of record.
(f) All final administrative decisions of the Department under this Section shall be subject to judicial review pursuant to the provisions of the Administrative Review Law. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure. Proceedings for judicial review shall be commenced in the Circuit Court of the county in which the party applying for review resides; provided, that if such party is not a resident of this State, the venue shall be in Sangamon or Cook County.
(g) The Department shall not be required to certify any record to the court or file any answer in court or otherwise appear in any court in a judicial review proceeding, unless and until the Department has received from the plaintiff payment of the costs of furnishing and certifying the record, which costs shall be established by the Department. Exhibits shall be certified without cost. Failure on the part of the plaintiff to file such receipt in court shall be grounds for dismissal of the action.
(Source: P.A. 99-641, eff. 1-1-17.)

(35 ILCS 35/20)
Sec. 20. Rules. The Department shall adopt rules consistent with the provisions of this Act for the administration and enforcement of this Act.
(Source: P.A. 99-641, eff. 1-1-17.)

(35 ILCS 35/85)
Sec. 85. (Amendatory provisions; text omitted).
(Source: P.A. 99-641, eff. 1-1-17; text omitted.)



35 ILCS 40/ - Invest in Kids Act.

(35 ILCS 40/1)
(Section scheduled to be repealed on January 1, 2024)
Sec. 1. Short title. This Act may be cited as the Invest in Kids Act.
(Source: P.A. 100-465, eff. 8-31-17.)

(35 ILCS 40/5)
(Section scheduled to be repealed on January 1, 2024)
Sec. 5. Definitions. As used in this Act:
"Authorized contribution" means the contribution amount that is listed on the contribution authorization certificate issued to the taxpayer.
"Board" means the State Board of Education.
"Contribution" means a donation made by the taxpayer during the taxable year for providing scholarships as provided in this Act.
"Custodian" means, with respect to eligible students, an Illinois resident who is a parent or legal guardian of the eligible student or students.
"Department" means the Department of Revenue.
"Eligible student" means a child who:
(1) is a member of a household whose federal adjusted

gross income the year before he or she initially receives a scholarship under this program, as determined by the Department, does not exceed 300% of the federal poverty level and, once the child receives a scholarship, does not exceed 400% of the federal poverty level;

(2) is eligible to attend a public elementary school

or high school in Illinois in the semester immediately preceding the semester for which he or she first receives a scholarship or is starting school in Illinois for the first time when he or she first receives a scholarship; and

(3) resides in Illinois while receiving a scholarship.
"Family member" means a parent, child, or sibling, whether by whole blood, half blood, or adoption; spouse; or stepchild.
"Focus district" means a school district which has a school that is either (i) a school that has one or more subgroups in which the average student performance is at or below the State average for the lowest 10% of student performance in that subgroup or (ii) a school with an average graduation rate of less than 60% and not identified for priority.
"Necessary costs and fees" includes the customary charge for instruction and use of facilities in general and the additional fixed fees charged for specified purposes that are required generally of non-scholarship recipients for each academic period for which the scholarship applicant actually enrolls, including costs associated with student assessments, but does not include fees payable only once and other contingent deposits that are refundable in whole or in part. The Board may prescribe, by rules consistent with this Act, detailed provisions concerning the computation of necessary costs and fees.
"Scholarship granting organization" means an entity that:
(1) is exempt from taxation under Section 501(c)(3)

of the Internal Revenue Code;

(2) uses at least 95% of the qualified contributions

received during a taxable year for scholarships;

(3) provides scholarships to students according to

the guidelines of this Act;

(4) deposits and holds qualified contributions and

any income derived from qualified contributions in an account that is separate from the organization's operating fund or other funds until such qualified contributions or income are withdrawn for use; and

(5) is approved to issue certificates of receipt.
"Qualified contribution" means the authorized contribution made by a taxpayer to a scholarship granting organization for which the taxpayer has received a certificate of receipt from such organization.
"Qualified school" means a non-public school located in Illinois and recognized by the Board pursuant to Section 2-3.25o of the School Code.
"Scholarship" means an educational scholarship awarded to an eligible student to attend a qualified school of their custodians' choice in an amount not exceeding the necessary costs and fees to attend that school.
"Taxpayer" means any individual, corporation, partnership, trust, or other entity subject to the Illinois income tax. For the purposes of this Act, 2 individuals filing a joint return shall be considered one taxpayer.
(Source: P.A. 100-465, eff. 8-31-17.)

(35 ILCS 40/10)
(Section scheduled to be repealed on January 1, 2024)
Sec. 10. Credit awards.
(a) The Department shall award credits against the tax imposed under subsections (a) and (b) of Section 201 of the Illinois Income Tax Act to taxpayers who make qualified contributions. For contributions made under this Act, the credit shall be equal to 75% of the total amount of qualified contributions made by the taxpayer during a taxable year, not to exceed a credit of $1,000,000 per taxpayer.
(b) The aggregate amount of all credits the Department may award under this Act in any calendar year may not exceed $75,000,000.
(c) Contributions made by corporations (including Subchapter S corporations), partnerships, and trusts under this Act may not be directed to a particular subset of schools, a particular school, a particular group of students, or a particular student. Contributions made by individuals under this Act may be directed to a particular subset of schools or a particular school but may not be directed to a particular group of students or a particular student.
(d) No credit shall be taken under this Act for any qualified contribution for which the taxpayer claims a federal income tax deduction.
(e) Credits shall be awarded in a manner, as determined by the Department, that is geographically proportionate to enrollment in recognized non-public schools in Illinois. If the cap on the aggregate credits that may be awarded by the Department is not reached by June 1 of a given year, the Department shall award remaining credits on a first-come, first-served basis, without regard to the limitation of this subsection.
(Source: P.A. 100-465, eff. 8-31-17.)

(35 ILCS 40/15)
(Section scheduled to be repealed on January 1, 2024)
Sec. 15. Approval to issue certificates of receipt.
(a) A scholarship granting organization shall submit an application for approval to issue certificates of receipt in the form and manner prescribed by the Department, provided that each application shall include:
(1) documentary evidence that the scholarship

granting organization has been granted an exemption from taxation under Section 501(c)(3) of the Internal Revenue Code;

(2) certification that all qualified contributions

and any income derived from qualified contributions are deposited and held in an account that is separate from the scholarship granting organization's operating or other funds until such qualified contributions or income are withdrawn for use;

(3) certification that the scholarship granting

organization will use at least 95% of its annual revenue from qualified contributions for scholarships;

(4) certification that the scholarship granting

organization will provide scholarships to eligible students;

(5) a list of the names and addresses of all members

of the governing board of the scholarship granting organization; and

(6) a copy of the most recent financial audit of the

scholarship granting organization's accounts and records conducted by an independent certified public accountant in accordance with auditing standards generally accepted in the United States, government auditing standards, and rules adopted by the Department.

(b) A scholarship granting organization whose owner or operator in the last 7 years has filed for personal bankruptcy or corporate bankruptcy in a corporation of which he or she owned more than 20% shall not be eligible to provide scholarships.
(c) A scholarship granting organization must not have an owner or operator who owns or operates a qualified school or has a family member who is a paid staff or board member of a participating qualified school.
(d) A scholarship granting organization shall comply with the anti-discrimination provisions of 42 U.S.C. 2000d.
(e) The Department shall review and either approve or deny each application to issue certificates of receipt pursuant to this Act. Approval or denial of an application shall be made on a periodic basis. Applicants shall be notified of the Department's determination within 30 business days after the application is received.
(f) No scholarship granting organization shall issue any certificates of receipt without first being approved to issue certificates of receipt.
(Source: P.A. 100-465, eff. 8-31-17.)

(35 ILCS 40/20)
(Section scheduled to be repealed on January 1, 2024)
Sec. 20. Annual review.
(a) Each scholarship granting organization that receives approval to issue certificates of receipt shall file an application for recertification on an annual basis. Such application for recertification shall be in the form and manner prescribed by the Department and shall include:
(1) certification from the Director or Chief

Executive Officer of the organization that the organization has complied with and continues to comply with the requirements of this Act, including evidence of that compliance; and

(2) a copy of the organization's current financial

statements.

(b) The Department may revoke the approval of a scholarship granting organization to issue certificates of receipt upon a finding that the organization has violated this Act or any rules adopted under this Act. These violations shall include, but need not be limited to, any of the following:
(1) failure to meet the requirements of this Act;
(2) failure to maintain full and adequate records

with respect to the receipt of qualified contributions;

(3) failure to supply such records to the Department;

or

(4) failure to provide notice to the Department of

the issuance of certificates of receipt pursuant to Section 35 of this Act.

(c) Within 5 days after the determination to revoke approval, the Department shall provide notice of the determination to the scholarship granting organization and information regarding the process to request a hearing to appeal the determination.
(Source: P.A. 100-465, eff. 8-31-17.)

(35 ILCS 40/25)
(Section scheduled to be repealed on January 1, 2024)
Sec. 25. Contribution authorization certificates.
(a) A taxpayer shall not be allowed a credit pursuant to this Act for any contribution to a scholarship granting organization that was made prior to the Department's issuance of a contribution authorization certificate for such contribution to the taxpayer.
(b) Prior to making a contribution to a scholarship granting organization, the taxpayer shall apply to the Department for a contribution authorization certificate.
(c) A taxpayer who makes more than one contribution to a scholarship granting organization must make a separate application for each such contribution authorization certificate. The application shall be in the form and manner prescribed by the Department, provided that the application includes:
(1) the taxpayer's name and address;
(2) the amount the taxpayer will contribute; and
(3) any other information the Department deems

necessary.

(d) The Department may allow taxpayers to make multiple applications on the same form, provided that each application shall be treated as a separate application.
(e) The Department shall issue credit authorization certificates on a first-come, first-served basis based upon the date that the Department received the taxpayer's application for the certificate subject to the provisions of subsection (e) of Section 10 of this Act.
(f) A taxpayer's aggregate authorized contribution amount as listed on one or more authorized contribution certificates issued to the taxpayer shall not exceed the aggregate of the amounts listed on the taxpayer's applications submitted in accordance with this Section.
(g) Each contribution authorization certificate shall state:
(1) the date such certificate was issued;
(2) the date by which the authorized contributions

listed in the certificate must be made, which shall be 60 days from the date of the issuance of a credit authorization certificate;

(3) the total amount of authorized contributions;

and

(4) any other information the Department deems

necessary.

(h) Credit authorization certificates shall be mailed to the appropriate taxpayers within 3 business days after their issuance.
(i) A taxpayer may rescind all or part of an authorized contribution approved under this Act by providing written notice to the Department. Amounts rescinded shall no longer be deducted from the cap prescribed in Section 10 of this Act.
(j) The Department shall maintain on its website a running total of the amount of credits for which taxpayers may make applications for contribution authorization certification. The running total shall be updated every business day.
(Source: P.A. 100-465, eff. 8-31-17.)

(35 ILCS 40/30)
(Section scheduled to be repealed on January 1, 2024)
Sec. 30. Certificates of receipt.
(a) No scholarship granting organization shall issue a certificate of receipt for any qualified contribution made by a taxpayer under this Act unless that scholarship granting organization has been approved to issue certificates of receipt pursuant to Section 15 of this Act.
(b) No scholarship granting organization shall issue a certificate of receipt for a contribution made by a taxpayer unless the taxpayer has been issued a credit authorization certificate by the Department.
(c) If a taxpayer makes a contribution to a scholarship granting organization prior to the date by which the authorized contribution shall be made, the scholarship granting organization shall, within 30 days of receipt of the authorized contribution, issue to the taxpayer a written certificate of receipt.
(d) If a taxpayer fails to make all or a portion of a contribution prior to the date by which such authorized contribution is required to be made, the taxpayer shall not be entitled to a certificate of receipt for that portion of the authorized contribution not made.
(e) Each certificate of receipt shall state:
(1) the name and address of the issuing scholarship

granting organization;

(2) the taxpayer's name and address;
(3) the date for each qualified contribution;
(4) the amount of each qualified contribution;
(5) the total qualified contribution amount; and
(6) any other information that the Department may

deem necessary.

(f) Upon the issuance of a certificate of receipt, the issuing scholarship granting organization shall, within 10 days after issuing the certificate of receipt, provide the Department with notification of the issuance of such certificate in the form and manner prescribed by the Department, provided that such notification shall include:
(1) the taxpayer's name and address;
(2) the date of the issuance of a certificate of

receipt;

(3) the qualified contribution date or dates and the

amounts contributed on such dates;

(4) the total qualified contribution listed on such

certificates;

(5) the issuing scholarship granting organization's

name and address; and

(6) any other information the Department may deem

necessary.

(g) Any portion of a contribution that a taxpayer fails to make by the date indicated on the authorized contribution certificate shall no longer be deducted from the cap prescribed in Section 10 of this Act.
(Source: P.A. 100-465, eff. 8-31-17.)

(35 ILCS 40/35)
(Section scheduled to be repealed on January 1, 2024)
Sec. 35. Reports.
(a) Within 180 days after the end of its fiscal year, each scholarship granting organization must provide to the Department a copy of a financial audit of its accounts and records conducted by an independent certified public accountant in accordance with auditing standards generally accepted in the United States, government auditing standards, and rules adopted by the Department. The audit must include a report on financial statements presented in accordance with generally accepted accounting principles. The audit must include evidence that no less than 95% of qualified contributions received were used to provide scholarships to eligible students. The Department shall review all audits submitted pursuant to this subsection. The Department shall request any significant items that were omitted in violation of a rule adopted by the Department. The items must be provided within 45 days after the date of request. If a scholarship granting organization does not comply with the Department's request, the Department may revoke the scholarship granting organization's ability to issue certificates of receipt.
(b) A scholarship granting organization that is approved to receive qualified contributions shall report to the Department, on a form prescribed by the Department, by January 31 of each calendar year. The report shall include:
(1) the total number of certificates of receipt

issued during the immediately preceding calendar year;

(2) the total dollar amount of qualified

contributions received, as set forth in the certificates of receipt issued during the immediately preceding calendar year;

(3) the total number of eligible students utilizing

scholarships for the immediately preceding calendar year and the school year in progress and the total dollar value of the scholarships;

(4) the name and address of each qualified school for

which scholarships using qualified contributions were issued during the immediately preceding calendar year, detailing the number, grade, race, gender, income level, and residency by Zip Code of eligible students and the total dollar value of scholarships being utilized at each qualified school by priority group, as identified in subsection (d) of Section 40 of this Act; and

(5) any additional information requested by the

Department.

(c) On or before the last day of March for each calendar year, for the immediately preceding calendar year, the Department shall submit a written report to the Governor, the President of the Senate, the Speaker of the House of Representatives, the Minority Leader of the Senate, and the Minority Leader of the House of Representatives regarding this Act. The report shall include, but not be limited to, the following information:
(1) the names and addresses of all scholarship

granting organizations approved to issue certificates of receipt;

(2) the number and aggregate total of certificates of

receipt issued by each scholarship granting organization; and

(3) the information reported to the Department

required by subsection (b) of this Section.

(d) The sharing and reporting of student data under this Section must be in accordance with the requirements of the Family Educational Rights and Privacy Act and the Illinois School Student Records Act. All parties must preserve the confidentiality of such information as required by law. Data reported by the Department under subsection (c) of this Section must not disaggregate data to a level that will disclose demographic data of individual students.
(Source: P.A. 100-465, eff. 8-31-17.)

(35 ILCS 40/40)
(Section scheduled to be repealed on January 1, 2024)
Sec. 40. Scholarship granting organization responsibilities.
(a) Before granting a scholarship for an academic year, all scholarship granting organizations shall assess and document each student's eligibility for the academic year.
(b) A scholarship granting organization shall grant scholarships only to eligible students.
(c) A scholarship granting organization shall allow an eligible student to attend any qualified school of the student's choosing, subject to the availability of funds.
(d) In granting scholarships, a scholarship granting organization shall give priority to the following priority groups:
(1) eligible students who received a scholarship from

a scholarship granting organization during the previous school year;

(2) eligible students who are members of a household

whose previous year's total annual income does not exceed 185% of the federal poverty level;

(3) eligible students who reside within a focus

district; and

(4) eligible students who are siblings of students

currently receiving a scholarship.

(d-5) A scholarship granting organization shall begin granting scholarships no later than February 1 preceding the school year for which the scholarship is sought. The priority groups identified in subsection (d) of this Section shall be eligible to receive scholarships on a first-come, first-served basis until the April 1 immediately preceding the school year for which the scholarship is sought. Applications for scholarships for eligible students meeting the qualifications of one or more priority groups that are received before April 1 must be either approved or denied within 10 business days after receipt. Beginning April 1, all eligible students shall be eligible to receive scholarships without regard to the priority groups identified in subsection (d) of this Section.
(e) Except as provided in subsection (e-5) of this Section, scholarships shall not exceed the lesser of (i) the statewide average operational expense per student among public schools or (ii) the necessary costs and fees for attendance at the qualified school. Scholarships shall be prorated as follows:
(1) for eligible students whose household income is

less than 185% of the federal poverty level, the scholarship shall be 100% of the amount determined pursuant to this subsection (e) and subsection (e-5) of this Section;

(2) for eligible students whose household income is

185% or more of the federal poverty level but less than 250% of the federal poverty level, the average of scholarships shall be 75% of the amount determined pursuant to this subsection (e) and subsection (e-5) of this Section; and

(3) for eligible students whose household income is

250% or more of the federal poverty level, the average of scholarships shall be 50% of the amount determined pursuant to this subsection (e) and subsection (e-5) of this Section.

(e-5) The statewide average operational expense per student among public schools shall be multiplied by the following factors:
(1) for students determined eligible to receive

services under the federal Individuals with Disabilities Education Act, 2;

(2) for students who are English learners, as defined

in subsection (d) of Section 14C-2 of the School Code, 1.2; and

(3) for students who are gifted and talented

children, as defined in Section 14A-20 of the School Code, 1.1.

(f) A scholarship granting organization shall distribute scholarship payments to the participating school where the student is enrolled.
(g) For the 2018-2019 school year through the 2021-2022 school year, each scholarship granting organization shall expend no less than 75% of the qualified contributions received during the calendar year in which the qualified contributions were received. No more than 25% of the qualified contributions may be carried forward to the following calendar year.
(h) For the 2022-2023 school year, each scholarship granting organization shall expend all qualified contributions received during the calendar year in which the qualified contributions were received. No qualified contributions may be carried forward to the following calendar year.
(i) A scholarship granting organization shall allow an eligible student to transfer a scholarship during a school year to any other participating school of the custodian's choice. Such scholarships shall be prorated.
(j) With the prior approval of the Department, a scholarship granting organization may transfer funds to another scholarship granting organization if additional funds are required to meet scholarship demands at the receiving scholarship granting organization. All transferred funds must be deposited by the receiving scholarship granting organization into its scholarship accounts. All transferred amounts received by any scholarship granting organization must be separately disclosed to the Department.
(k) If the approval of a scholarship granting organization is revoked as provided in Section 20 of this Act or the scholarship granting organization is dissolved, all remaining qualified contributions of the scholarship granting organization shall be transferred to another scholarship granting organization. All transferred funds must be deposited by the receiving scholarship granting organization into its scholarship accounts.
(l) Scholarship granting organizations shall make reasonable efforts to advertise the availability of scholarships to eligible students.
(Source: P.A. 100-465, eff. 8-31-17.)

(35 ILCS 40/45)
(Section scheduled to be repealed on January 1, 2024)
Sec. 45. State Board responsibilities.
(a) Beginning in the 2019-2020 school year, students who have been granted a scholarship under this Act shall be annually assessed at the qualified school where the student attends school in the same manner in which students that attend public schools are annually assessed pursuant to Section 2-3.64a-5 of the School Code. Such qualified school shall pay costs associated with this requirement.
(b) The Board shall select an independent research organization, which may be a public or private entity or university, to which participating qualified schools must report the scores of students who are receiving scholarships and are assessed pursuant to subsection (a) of this Section. Costs associated with the independent research organization shall be paid by the scholarship granting organizations on a per-pupil basis or by gifts, grants, or donations received by the Board under subsection (d) of this Section, as determined by the Board. The independent research organization must annually report to the Board on the year-to-year learning gains of students receiving scholarships on a statewide basis. The report shall also include, to the extent possible, a comparison of these learning gains to the statewide learning gains of public school students with socioeconomic backgrounds similar to those of students receiving scholarships. The annual report shall be delivered to the Board and published on its website.
(c) Beginning within 120 days after the Board first receives the annual report by the independent research organization as provided in subsection (b) of this Section and on an annual basis thereafter, the Board shall submit a written report to the Governor, the President of the Senate, the Speaker of the House of Representatives, the Minority Leader of the Senate, and the Minority Leader of the House of Representatives regarding this Act. Such report shall include an evaluation of the academic performance of students receiving scholarships and recommendations for improving student performance.
(d) Subject to the State Officials and Employees Ethics Act, the Board may receive and expend gifts, grants, and donations of any kind from any public or private entity to carry out the purposes of this Section, subject to the terms and conditions under which the gifts are given, provided that all such terms and conditions are permissible under law.
(e) The sharing and reporting of student learning gain data under this Section must be in accordance with requirements of the Family Educational Rights and Privacy Act and the Illinois School Student Records Act. All parties must preserve the confidentiality of such information as required by law. The annual report must not disaggregate data to a level that will disclose the academic level of individual students.
(Source: P.A. 100-465, eff. 8-31-17.)

(35 ILCS 40/50)
(Section scheduled to be repealed on January 1, 2024)
Sec. 50. Qualified school responsibilities. A qualified school that accepts scholarship students must do all of the following:
(1) provide to a scholarship granting organization,

upon request, all documentation required for the student's participation, including the non-public school's cost and student's fee schedules;

(2) be academically accountable to the custodian for

meeting the educational needs of the student by:

(A) at a minimum, annually providing to the

custodian a written explanation of the student's progress; and

(B) annually administering assessments required

by subsection (a) of Section 45 of this Act in the same manner in which they are administered at public schools pursuant to Section 2-3.64a-5 of the School Code; the Board shall bill participating qualified schools for all costs associated with administering assessments required by this paragraph; the participating qualified schools shall ensure that all test security and assessment administration procedures are followed; participating qualified schools must report individual student scores to the custodians of the students; the independent research organization described in subsection (b) of Section 45 of this Act shall be provided all student score data in a secure manner by the participating qualified school.

The inability of a qualified school to meet the requirements of this Section shall constitute a basis for the ineligibility of the qualified school to participate in the scholarship program as determined by the Board.
(Source: P.A. 100-465, eff. 8-31-17.)

(35 ILCS 40/55)
(Section scheduled to be repealed on January 1, 2024)
Sec. 55. Custodian and student responsibilities.
(a) The custodian must select a qualified school and apply for the admission of his or her child.
(b) The custodian shall ensure that the student participating in the scholarship program takes the assessment required by subsection (a) of Section 45 of this Act.
(c) Each custodian and each student has an obligation to comply with the qualified school's published policies.
(d) The custodian shall authorize the scholarship granting organization to access information needed for income eligibility determinations.
(Source: P.A. 100-465, eff. 8-31-17.)

(35 ILCS 40/60)
(Section scheduled to be repealed on January 1, 2024)
Sec. 60. Recordkeeping; rulemaking; violations.
(a) Each taxpayer shall, for each taxable year for which the tax credit provided for under this Act is claimed, maintain records of the following information: (i) contribution authorization certificates obtained under Section 25 of this Act and (ii) certificates of receipt obtained under Section 30 of this Act.
(b) The Board and the Department may adopt rules consistent with and necessary for the implementation of this Act.
(c) Violations of State laws or rules and complaints relating to program participation shall be referred to the Attorney General.
(Source: P.A. 100-465, eff. 8-31-17.)

(35 ILCS 40/65)
(Section scheduled to be repealed on January 1, 2024)
Sec. 65. Credit period; repeal.
(a) A taxpayer may take a credit under this Act for tax years beginning on or after January 1, 2018 and ending before January 1, 2023. A taxpayer may not take a credit pursuant to this Act for tax years beginning on or after January 1, 2023.
(b) This Act is repealed on January 1, 2024.
(Source: P.A. 100-465, eff. 8-31-17.)

(35 ILCS 40/900)
Sec. 900. (Amendatory provisions; text omitted).
(Source: P.A. 100-465, eff. 8-31-17; text omitted.)

(35 ILCS 40/902)
Sec. 902. (Amendatory provisions; text omitted).
(Source: P.A. 100-465, eff. 8-31-17; text omitted.)

(35 ILCS 40/904)
Sec. 904. (Amendatory provisions; text omitted).
(Source: P.A. 100-465, eff. 8-31-17; text omitted.)

(35 ILCS 40/905)
Sec. 905. (Amendatory provisions; text omitted).
(Source: P.A. 100-465, eff. 8-31-17; text omitted.)

(35 ILCS 40/910)
Sec. 910. (Amendatory provisions; text omitted).
(Source: P.A. 100-465, eff. 8-31-17; text omitted.)

(35 ILCS 40/915)
Sec. 915. (Amendatory provisions; text omitted).
(Source: P.A. 100-465, eff. 8-31-17; text omitted.)

(35 ILCS 40/920)
Sec. 920. (Amendatory provisions; text omitted).
(Source: P.A. 100-465, eff. 8-31-17; text omitted.)

(35 ILCS 40/925)
Sec. 925. (Amendatory provisions; text omitted).
(Source: P.A. 100-465, eff. 8-31-17; text omitted.)

(35 ILCS 40/930)
Sec. 930. (Amendatory provisions; text omitted).
(Source: P.A. 100-465, eff. 8-31-17; text omitted.)

(35 ILCS 40/935)
Sec. 935. (Amendatory provisions; text omitted).
(Source: P.A. 100-465, eff. 8-31-17; text omitted.)

(35 ILCS 40/940)
Sec. 940. (Amendatory provisions; text omitted).
(Source: P.A. 100-465, eff. 8-31-17; text omitted.)

(35 ILCS 40/945)
Sec. 945. (Amendatory provisions; text omitted).
(Source: P.A. 100-465, eff. 8-31-17; text omitted.)

(35 ILCS 40/950)
Sec. 950. (Amendatory provisions; text omitted).
(Source: P.A. 100-465, eff. 8-31-17; text omitted.)

(35 ILCS 40/955)
Sec. 955. (Amendatory provisions; text omitted).
(Source: P.A. 100-465, eff. 8-31-17; text omitted.)

(35 ILCS 40/960)
Sec. 960. (Amendatory provisions; text omitted).
(Source: P.A. 100-465, eff. 8-31-17; text omitted.)

(35 ILCS 40/965)
Sec. 965. (Amendatory provisions; text omitted).
(Source: P.A. 100-465, eff. 8-31-17; text omitted.)

(35 ILCS 40/970)
Sec. 970. (Amendatory provisions; text omitted).
(Source: P.A. 100-465, eff. 8-31-17; text omitted.)

(35 ILCS 40/995)
Sec. 995. Inseverability. The provisions of this Act are mutually dependent and inseverable. If any provision is held invalid other than as applied to a particular person or circumstance, then this entire Act is invalid.
(Source: P.A. 100-465, eff. 8-31-17.)

(35 ILCS 40/997)
Sec. 997. Savings clause. Any repeal or amendment made by this Act shall not affect or impair any of the following: suits pending or rights existing at the time this Act takes effect; any grant or conveyance made or right acquired or cause of action now existing under any Section, Article, or Act repealed or amended by this Act; the validity of any bonds or other obligations issued or sold and constituting valid obligations of the issuing authority at the time this Act takes effect; the validity of any contract; the validity of any tax levied under any law in effect prior to the effective date of this Act; or any offense committed, act done, penalty, punishment, or forfeiture incurred or any claim, right, power, or remedy accrued under any law in effect prior to the effective date of this Act.
(Source: P.A. 100-465, eff. 8-31-17.)

(35 ILCS 40/999)
Sec. 999. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 100-465, eff. 8-31-17.)



35 ILCS 105/ - Use Tax Act.

(35 ILCS 105/1) (from Ch. 120, par. 439.1)
Sec. 1. This Act shall be known and may be cited as the "Use Tax Act".
(Source: Laws 1955, p. 2027.)

(35 ILCS 105/1a) (from Ch. 120, par. 439.1a)
Sec. 1a. A person who is engaged in the business of leasing or renting motor vehicles to others and who, in connection with such business sells any used motor vehicle to a purchaser for his use and not for the purpose of resale, is a retailer engaged in the business of selling tangible personal property at retail under this Act to the extent of the value of the vehicle sold. For the purpose of this Section, "motor vehicle" has the meaning prescribed in Section 1-157 of The Illinois Vehicle Code, as now or hereafter amended. (Nothing provided herein shall affect liability incurred under this Act because of the use of such motor vehicles as a lessor.)
(Source: P.A. 80-598.)

(35 ILCS 105/2) (from Ch. 120, par. 439.2)
Sec. 2. Definitions.
"Use" means the exercise by any person of any right or power over tangible personal property incident to the ownership of that property, except that it does not include the sale of such property in any form as tangible personal property in the regular course of business to the extent that such property is not first subjected to a use for which it was purchased, and does not include the use of such property by its owner for demonstration purposes: Provided that the property purchased is deemed to be purchased for the purpose of resale, despite first being used, to the extent to which it is resold as an ingredient of an intentionally produced product or by-product of manufacturing. "Use" does not mean the demonstration use or interim use of tangible personal property by a retailer before he sells that tangible personal property. For watercraft or aircraft, if the period of demonstration use or interim use by the retailer exceeds 18 months, the retailer shall pay on the retailers' original cost price the tax imposed by this Act, and no credit for that tax is permitted if the watercraft or aircraft is subsequently sold by the retailer. "Use" does not mean the physical incorporation of tangible personal property, to the extent not first subjected to a use for which it was purchased, as an ingredient or constituent, into other tangible personal property (a) which is sold in the regular course of business or (b) which the person incorporating such ingredient or constituent therein has undertaken at the time of such purchase to cause to be transported in interstate commerce to destinations outside the State of Illinois: Provided that the property purchased is deemed to be purchased for the purpose of resale, despite first being used, to the extent to which it is resold as an ingredient of an intentionally produced product or by-product of manufacturing.
"Watercraft" means a Class 2, Class 3, or Class 4 watercraft as defined in Section 3-2 of the Boat Registration and Safety Act, a personal watercraft, or any boat equipped with an inboard motor.
"Purchase at retail" means the acquisition of the ownership of or title to tangible personal property through a sale at retail.
"Purchaser" means anyone who, through a sale at retail, acquires the ownership of tangible personal property for a valuable consideration.
"Sale at retail" means any transfer of the ownership of or title to tangible personal property to a purchaser, for the purpose of use, and not for the purpose of resale in any form as tangible personal property to the extent not first subjected to a use for which it was purchased, for a valuable consideration: Provided that the property purchased is deemed to be purchased for the purpose of resale, despite first being used, to the extent to which it is resold as an ingredient of an intentionally produced product or by-product of manufacturing. For this purpose, slag produced as an incident to manufacturing pig iron or steel and sold is considered to be an intentionally produced by-product of manufacturing. "Sale at retail" includes any such transfer made for resale unless made in compliance with Section 2c of the Retailers' Occupation Tax Act, as incorporated by reference into Section 12 of this Act. Transactions whereby the possession of the property is transferred but the seller retains the title as security for payment of the selling price are sales.
"Sale at retail" shall also be construed to include any Illinois florist's sales transaction in which the purchase order is received in Illinois by a florist and the sale is for use or consumption, but the Illinois florist has a florist in another state deliver the property to the purchaser or the purchaser's donee in such other state.
Nonreusable tangible personal property that is used by persons engaged in the business of operating a restaurant, cafeteria, or drive-in is a sale for resale when it is transferred to customers in the ordinary course of business as part of the sale of food or beverages and is used to deliver, package, or consume food or beverages, regardless of where consumption of the food or beverages occurs. Examples of those items include, but are not limited to nonreusable, paper and plastic cups, plates, baskets, boxes, sleeves, buckets or other containers, utensils, straws, placemats, napkins, doggie bags, and wrapping or packaging materials that are transferred to customers as part of the sale of food or beverages in the ordinary course of business.
The purchase, employment and transfer of such tangible personal property as newsprint and ink for the primary purpose of conveying news (with or without other information) is not a purchase, use or sale of tangible personal property.
"Selling price" means the consideration for a sale valued in money whether received in money or otherwise, including cash, credits, property other than as hereinafter provided, and services, but not including the value of or credit given for traded-in tangible personal property where the item that is traded-in is of like kind and character as that which is being sold, and shall be determined without any deduction on account of the cost of the property sold, the cost of materials used, labor or service cost or any other expense whatsoever, but does not include interest or finance charges which appear as separate items on the bill of sale or sales contract nor charges that are added to prices by sellers on account of the seller's tax liability under the "Retailers' Occupation Tax Act", or on account of the seller's duty to collect, from the purchaser, the tax that is imposed by this Act, or, except as otherwise provided with respect to any cigarette tax imposed by a home rule unit, on account of the seller's tax liability under any local occupation tax administered by the Department, or, except as otherwise provided with respect to any cigarette tax imposed by a home rule unit on account of the seller's duty to collect, from the purchasers, the tax that is imposed under any local use tax administered by the Department. Effective December 1, 1985, "selling price" shall include charges that are added to prices by sellers on account of the seller's tax liability under the Cigarette Tax Act, on account of the seller's duty to collect, from the purchaser, the tax imposed under the Cigarette Use Tax Act, and on account of the seller's duty to collect, from the purchaser, any cigarette tax imposed by a home rule unit.
Notwithstanding any law to the contrary, for any motor vehicle, as defined in Section 1-146 of the Vehicle Code, that is sold on or after January 1, 2015 for the purpose of leasing the vehicle for a defined period that is longer than one year and (1) is a motor vehicle of the second division that: (A) is a self-contained motor vehicle designed or permanently converted to provide living quarters for recreational, camping, or travel use, with direct walk through access to the living quarters from the driver's seat; (B) is of the van configuration designed for the transportation of not less than 7 nor more than 16 passengers; or (C) has a gross vehicle weight rating of 8,000 pounds or less or (2) is a motor vehicle of the first division, "selling price" or "amount of sale" means the consideration received by the lessor pursuant to the lease contract, including amounts due at lease signing and all monthly or other regular payments charged over the term of the lease. Also included in the selling price is any amount received by the lessor from the lessee for the leased vehicle that is not calculated at the time the lease is executed, including, but not limited to, excess mileage charges and charges for excess wear and tear. For sales that occur in Illinois, with respect to any amount received by the lessor from the lessee for the leased vehicle that is not calculated at the time the lease is executed, the lessor who purchased the motor vehicle does not incur the tax imposed by the Use Tax Act on those amounts, and the retailer who makes the retail sale of the motor vehicle to the lessor is not required to collect the tax imposed by this Act or to pay the tax imposed by the Retailers' Occupation Tax Act on those amounts. However, the lessor who purchased the motor vehicle assumes the liability for reporting and paying the tax on those amounts directly to the Department in the same form (Illinois Retailers' Occupation Tax, and local retailers' occupation taxes, if applicable) in which the retailer would have reported and paid such tax if the retailer had accounted for the tax to the Department. For amounts received by the lessor from the lessee that are not calculated at the time the lease is executed, the lessor must file the return and pay the tax to the Department by the due date otherwise required by this Act for returns other than transaction returns. If the retailer is entitled under this Act to a discount for collecting and remitting the tax imposed under this Act to the Department with respect to the sale of the motor vehicle to the lessor, then the right to the discount provided in this Act shall be transferred to the lessor with respect to the tax paid by the lessor for any amount received by the lessor from the lessee for the leased vehicle that is not calculated at the time the lease is executed; provided that the discount is only allowed if the return is timely filed and for amounts timely paid. The "selling price" of a motor vehicle that is sold on or after January 1, 2015 for the purpose of leasing for a defined period of longer than one year shall not be reduced by the value of or credit given for traded-in tangible personal property owned by the lessor, nor shall it be reduced by the value of or credit given for traded-in tangible personal property owned by the lessee, regardless of whether the trade-in value thereof is assigned by the lessee to the lessor. In the case of a motor vehicle that is sold for the purpose of leasing for a defined period of longer than one year, the sale occurs at the time of the delivery of the vehicle, regardless of the due date of any lease payments. A lessor who incurs a Retailers' Occupation Tax liability on the sale of a motor vehicle coming off lease may not take a credit against that liability for the Use Tax the lessor paid upon the purchase of the motor vehicle (or for any tax the lessor paid with respect to any amount received by the lessor from the lessee for the leased vehicle that was not calculated at the time the lease was executed) if the selling price of the motor vehicle at the time of purchase was calculated using the definition of "selling price" as defined in this paragraph. Notwithstanding any other provision of this Act to the contrary, lessors shall file all returns and make all payments required under this paragraph to the Department by electronic means in the manner and form as required by the Department. This paragraph does not apply to leases of motor vehicles for which, at the time the lease is entered into, the term of the lease is not a defined period, including leases with a defined initial period with the option to continue the lease on a month-to-month or other basis beyond the initial defined period.
The phrase "like kind and character" shall be liberally construed (including but not limited to any form of motor vehicle for any form of motor vehicle, or any kind of farm or agricultural implement for any other kind of farm or agricultural implement), while not including a kind of item which, if sold at retail by that retailer, would be exempt from retailers' occupation tax and use tax as an isolated or occasional sale.
"Department" means the Department of Revenue.
"Person" means any natural individual, firm, partnership, association, joint stock company, joint adventure, public or private corporation, limited liability company, or a receiver, executor, trustee, guardian or other representative appointed by order of any court.
"Retailer" means and includes every person engaged in the business of making sales at retail as defined in this Section.
A person who holds himself or herself out as being engaged (or who habitually engages) in selling tangible personal property at retail is a retailer hereunder with respect to such sales (and not primarily in a service occupation) notwithstanding the fact that such person designs and produces such tangible personal property on special order for the purchaser and in such a way as to render the property of value only to such purchaser, if such tangible personal property so produced on special order serves substantially the same function as stock or standard items of tangible personal property that are sold at retail.
A person whose activities are organized and conducted primarily as a not-for-profit service enterprise, and who engages in selling tangible personal property at retail (whether to the public or merely to members and their guests) is a retailer with respect to such transactions, excepting only a person organized and operated exclusively for charitable, religious or educational purposes either (1), to the extent of sales by such person to its members, students, patients or inmates of tangible personal property to be used primarily for the purposes of such person, or (2), to the extent of sales by such person of tangible personal property which is not sold or offered for sale by persons organized for profit. The selling of school books and school supplies by schools at retail to students is not "primarily for the purposes of" the school which does such selling. This paragraph does not apply to nor subject to taxation occasional dinners, social or similar activities of a person organized and operated exclusively for charitable, religious or educational purposes, whether or not such activities are open to the public.
A person who is the recipient of a grant or contract under Title VII of the Older Americans Act of 1965 (P.L. 92-258) and serves meals to participants in the federal Nutrition Program for the Elderly in return for contributions established in amount by the individual participant pursuant to a schedule of suggested fees as provided for in the federal Act is not a retailer under this Act with respect to such transactions.
Persons who engage in the business of transferring tangible personal property upon the redemption of trading stamps are retailers hereunder when engaged in such business.
The isolated or occasional sale of tangible personal property at retail by a person who does not hold himself out as being engaged (or who does not habitually engage) in selling such tangible personal property at retail or a sale through a bulk vending machine does not make such person a retailer hereunder. However, any person who is engaged in a business which is not subject to the tax imposed by the "Retailers' Occupation Tax Act" because of involving the sale of or a contract to sell real estate or a construction contract to improve real estate, but who, in the course of conducting such business, transfers tangible personal property to users or consumers in the finished form in which it was purchased, and which does not become real estate, under any provision of a construction contract or real estate sale or real estate sales agreement entered into with some other person arising out of or because of such nontaxable business, is a retailer to the extent of the value of the tangible personal property so transferred. If, in such transaction, a separate charge is made for the tangible personal property so transferred, the value of such property, for the purposes of this Act, is the amount so separately charged, but not less than the cost of such property to the transferor; if no separate charge is made, the value of such property, for the purposes of this Act, is the cost to the transferor of such tangible personal property.
"Retailer maintaining a place of business in this State", or any like term, means and includes any of the following retailers:
1. A retailer having or maintaining within this

State, directly or by a subsidiary, an office, distribution house, sales house, warehouse or other place of business, or any agent or other representative operating within this State under the authority of the retailer or its subsidiary, irrespective of whether such place of business or agent or other representative is located here permanently or temporarily, or whether such retailer or subsidiary is licensed to do business in this State. However, the ownership of property that is located at the premises of a printer with which the retailer has contracted for printing and that consists of the final printed product, property that becomes a part of the final printed product, or copy from which the printed product is produced shall not result in the retailer being deemed to have or maintain an office, distribution house, sales house, warehouse, or other place of business within this State.

1.1. A retailer having a contract with a person

located in this State under which the person, for a commission or other consideration based upon the sale of tangible personal property by the retailer, directly or indirectly refers potential customers to the retailer by providing to the potential customers a promotional code or other mechanism that allows the retailer to track purchases referred by such persons. Examples of mechanisms that allow the retailer to track purchases referred by such persons include but are not limited to the use of a link on the person's Internet website, promotional codes distributed through the person's hand-delivered or mailed material, and promotional codes distributed by the person through radio or other broadcast media. The provisions of this paragraph 1.1 shall apply only if the cumulative gross receipts from sales of tangible personal property by the retailer to customers who are referred to the retailer by all persons in this State under such contracts exceed $10,000 during the preceding 4 quarterly periods ending on the last day of March, June, September, and December. A retailer meeting the requirements of this paragraph 1.1 shall be presumed to be maintaining a place of business in this State but may rebut this presumption by submitting proof that the referrals or other activities pursued within this State by such persons were not sufficient to meet the nexus standards of the United States Constitution during the preceding 4 quarterly periods.

1.2. Beginning July 1, 2011, a retailer having a

contract with a person located in this State under which:

A. the retailer sells the same or substantially

similar line of products as the person located in this State and does so using an identical or substantially similar name, trade name, or trademark as the person located in this State; and

B. the retailer provides a commission or other

consideration to the person located in this State based upon the sale of tangible personal property by the retailer.

The provisions of this paragraph 1.2 shall apply only if

the cumulative gross receipts from sales of tangible personal property by the retailer to customers in this State under all such contracts exceed $10,000 during the preceding 4 quarterly periods ending on the last day of March, June, September, and December.

2. A retailer soliciting orders for tangible personal

property by means of a telecommunication or television shopping system (which utilizes toll free numbers) which is intended by the retailer to be broadcast by cable television or other means of broadcasting, to consumers located in this State.

3. A retailer, pursuant to a contract with a

broadcaster or publisher located in this State, soliciting orders for tangible personal property by means of advertising which is disseminated primarily to consumers located in this State and only secondarily to bordering jurisdictions.

4. A retailer soliciting orders for tangible personal

property by mail if the solicitations are substantial and recurring and if the retailer benefits from any banking, financing, debt collection, telecommunication, or marketing activities occurring in this State or benefits from the location in this State of authorized installation, servicing, or repair facilities.

5. A retailer that is owned or controlled by the same

interests that own or control any retailer engaging in business in the same or similar line of business in this State.

6. A retailer having a franchisee or licensee

operating under its trade name if the franchisee or licensee is required to collect the tax under this Section.

7. A retailer, pursuant to a contract with a cable

television operator located in this State, soliciting orders for tangible personal property by means of advertising which is transmitted or distributed over a cable television system in this State.

8. A retailer engaging in activities in Illinois,

which activities in the state in which the retail business engaging in such activities is located would constitute maintaining a place of business in that state.

"Bulk vending machine" means a vending machine, containing unsorted confections, nuts, toys, or other items designed primarily to be used or played with by children which, when a coin or coins of a denomination not larger than $0.50 are inserted, are dispensed in equal portions, at random and without selection by the customer.
(Source: P.A. 98-628, eff. 1-1-15; 98-1080, eff. 8-26-14; 98-1089, eff. 1-1-15; 99-78, eff. 7-20-15.)

(35 ILCS 105/2a) (from Ch. 120, par. 439.2a)
Sec. 2a. "Pollution control facilities" means any system, method, construction, device or appliance appurtenant thereto sold or used or intended for the primary purpose of eliminating, preventing, or reducing air and water pollution as the term "air pollution" or "water pollution" is defined in the "Environmental Protection Act", enacted by the 76th General Assembly, or for the primary purpose of treating, pretreating, modifying or disposing of any potential solid, liquid or gaseous pollutant which if released without such treatment, pretreatment, modification or disposal might be harmful, detrimental or offensive to human, plant or animal life, or to property.
Until July 1, 2003, the purchase, employment and transfer of such tangible personal property as pollution control facilities is not a purchase, use or sale of tangible personal property.
(Source: P.A. 93-24, eff. 6-20-03.)

(35 ILCS 105/2a-1) (from Ch. 120, par. 439.2a-1)
Sec. 2a-1. "Low sulfur dioxide emission coal fueled devices" means any device sold or used or intended for the purpose of burning, combusting or converting locally available coal in a manner which eliminates or significantly reduces the need for additional sulfur dioxide abatement that would otherwise be required under State or Federal air emission standards. Such device includes all machinery, equipment, structures and all related apparatus of a coal gasification facility, including coal feeding equipment, designed to convert locally available coal into a low sulfur gaseous fuel and to manage all waste and byproduct streams.
The purchase, employment and transfer of such tangible personal property as low sulfur dioxide emission coal fueled devices is not a purchase, use or sale of tangible personal property. This amendatory Act of 1981 is not intended to nor does it make any change in the meaning of any provision in this Section but is intended to remove possible ambiguities, thereby confirming the existing meaning of this Section in effect prior to the effective date of this amendatory Act of 1981.
(Source: P.A. 82-672.)

(35 ILCS 105/2b) (from Ch. 120, par. 439.2b)
Sec. 2b. "Selling price" shall not include any amounts added to prices by sellers on account of the seller's duty to collect any tax imposed under the "Regional Transportation Authority Act", enacted by the 78th General Assembly.
(Source: P.A. 78-3rd S.S.-12.)

(35 ILCS 105/2c) (from Ch. 120, par. 439.2c)
Sec. 2c. For purposes of this Act, a corporation, limited liability company, society, association, foundation or institution organized and operated exclusively for educational purposes shall include: all tax-supported public schools; private schools which offer systematic instruction in useful branches of learning by methods common to public schools and which compare favorably in their scope and intensity with the course of study presented in tax-supported schools; licensed day care centers as defined in Section 2.09 of the Child Care Act of 1969 which are operated by a not for profit corporation, society, association, foundation, institution or organization; vocational or technical schools or institutes organized and operated exclusively to provide a course of study of not less than 6 weeks duration and designed to prepare individuals to follow a trade or to pursue a manual, technical, mechanical, industrial, business or commercial occupation.
However, a corporation, limited liability company, society, association, foundation or institution organized and operated for the purpose of offering professional, trade or business seminars of short duration, self-improvement or personality development courses, courses which are avocational or recreational in nature, courses pursued entirely by open circuit television or radio, correspondence courses, or courses which do not provide specialized training within a specific vocational or technical field shall not be considered to be organized and operated exclusively for educational purposes.
(Source: P.A. 88-480.)

(35 ILCS 105/3) (from Ch. 120, par. 439.3)
Sec. 3. Tax imposed. A tax is imposed upon the privilege of using in this State tangible personal property purchased at retail from a retailer, including computer software, and including photographs, negatives, and positives that are the product of photoprocessing, but not including products of photoprocessing produced for use in motion pictures for commercial exhibition. Beginning January 1, 2001, prepaid telephone calling arrangements shall be considered tangible personal property subject to the tax imposed under this Act regardless of the form in which those arrangements may be embodied, transmitted, or fixed by any method now known or hereafter developed. Purchases of (1) electricity delivered to customers by wire; (2) natural or artificial gas that is delivered to customers through pipes, pipelines, or mains; and (3) water that is delivered to customers through pipes, pipelines, or mains are not subject to tax under this Act. The provisions of this amendatory Act of the 98th General Assembly are declaratory of existing law as to the meaning and scope of this Act.
(Source: P.A. 98-583, eff. 1-1-14.)

(35 ILCS 105/3-5)
(Text of Section from P.A. 100-22)
Sec. 3-5. Exemptions. Use of the following tangible personal property is exempt from the tax imposed by this Act:
(1) Personal property purchased from a corporation, society, association, foundation, institution, or organization, other than a limited liability company, that is organized and operated as a not-for-profit service enterprise for the benefit of persons 65 years of age or older if the personal property was not purchased by the enterprise for the purpose of resale by the enterprise.
(2) Personal property purchased by a not-for-profit Illinois county fair association for use in conducting, operating, or promoting the county fair.
(3) Personal property purchased by a not-for-profit arts or cultural organization that establishes, by proof required by the Department by rule, that it has received an exemption under Section 501(c)(3) of the Internal Revenue Code and that is organized and operated primarily for the presentation or support of arts or cultural programming, activities, or services. These organizations include, but are not limited to, music and dramatic arts organizations such as symphony orchestras and theatrical groups, arts and cultural service organizations, local arts councils, visual arts organizations, and media arts organizations. On and after the effective date of this amendatory Act of the 92nd General Assembly, however, an entity otherwise eligible for this exemption shall not make tax-free purchases unless it has an active identification number issued by the Department.
(4) Personal property purchased by a governmental body, by a corporation, society, association, foundation, or institution organized and operated exclusively for charitable, religious, or educational purposes, or by a not-for-profit corporation, society, association, foundation, institution, or organization that has no compensated officers or employees and that is organized and operated primarily for the recreation of persons 55 years of age or older. A limited liability company may qualify for the exemption under this paragraph only if the limited liability company is organized and operated exclusively for educational purposes. On and after July 1, 1987, however, no entity otherwise eligible for this exemption shall make tax-free purchases unless it has an active exemption identification number issued by the Department.
(5) Until July 1, 2003, a passenger car that is a replacement vehicle to the extent that the purchase price of the car is subject to the Replacement Vehicle Tax.
(6) Until July 1, 2003 and beginning again on September 1, 2004 through August 30, 2014, graphic arts machinery and equipment, including repair and replacement parts, both new and used, and including that manufactured on special order, certified by the purchaser to be used primarily for graphic arts production, and including machinery and equipment purchased for lease. Equipment includes chemicals or chemicals acting as catalysts but only if the chemicals or chemicals acting as catalysts effect a direct and immediate change upon a graphic arts product. Beginning on July 1, 2017, graphic arts machinery and equipment is included in the manufacturing and assembling machinery and equipment exemption under paragraph (18).
(7) Farm chemicals.
(8) Legal tender, currency, medallions, or gold or silver coinage issued by the State of Illinois, the government of the United States of America, or the government of any foreign country, and bullion.
(9) Personal property purchased from a teacher-sponsored student organization affiliated with an elementary or secondary school located in Illinois.
(10) A motor vehicle that is used for automobile renting, as defined in the Automobile Renting Occupation and Use Tax Act.
(11) Farm machinery and equipment, both new and used, including that manufactured on special order, certified by the purchaser to be used primarily for production agriculture or State or federal agricultural programs, including individual replacement parts for the machinery and equipment, including machinery and equipment purchased for lease, and including implements of husbandry defined in Section 1-130 of the Illinois Vehicle Code, farm machinery and agricultural chemical and fertilizer spreaders, and nurse wagons required to be registered under Section 3-809 of the Illinois Vehicle Code, but excluding other motor vehicles required to be registered under the Illinois Vehicle Code. Horticultural polyhouses or hoop houses used for propagating, growing, or overwintering plants shall be considered farm machinery and equipment under this item (11). Agricultural chemical tender tanks and dry boxes shall include units sold separately from a motor vehicle required to be licensed and units sold mounted on a motor vehicle required to be licensed if the selling price of the tender is separately stated.
Farm machinery and equipment shall include precision farming equipment that is installed or purchased to be installed on farm machinery and equipment including, but not limited to, tractors, harvesters, sprayers, planters, seeders, or spreaders. Precision farming equipment includes, but is not limited to, soil testing sensors, computers, monitors, software, global positioning and mapping systems, and other such equipment.
Farm machinery and equipment also includes computers, sensors, software, and related equipment used primarily in the computer-assisted operation of production agriculture facilities, equipment, and activities such as, but not limited to, the collection, monitoring, and correlation of animal and crop data for the purpose of formulating animal diets and agricultural chemicals. This item (11) is exempt from the provisions of Section 3-90.
(12) Until June 30, 2013, fuel and petroleum products sold to or used by an air common carrier, certified by the carrier to be used for consumption, shipment, or storage in the conduct of its business as an air common carrier, for a flight destined for or returning from a location or locations outside the United States without regard to previous or subsequent domestic stopovers.
Beginning July 1, 2013, fuel and petroleum products sold to or used by an air carrier, certified by the carrier to be used for consumption, shipment, or storage in the conduct of its business as an air common carrier, for a flight that (i) is engaged in foreign trade or is engaged in trade between the United States and any of its possessions and (ii) transports at least one individual or package for hire from the city of origination to the city of final destination on the same aircraft, without regard to a change in the flight number of that aircraft.
(13) Proceeds of mandatory service charges separately stated on customers' bills for the purchase and consumption of food and beverages purchased at retail from a retailer, to the extent that the proceeds of the service charge are in fact turned over as tips or as a substitute for tips to the employees who participate directly in preparing, serving, hosting or cleaning up the food or beverage function with respect to which the service charge is imposed.
(14) Until July 1, 2003, oil field exploration, drilling, and production equipment, including (i) rigs and parts of rigs, rotary rigs, cable tool rigs, and workover rigs, (ii) pipe and tubular goods, including casing and drill strings, (iii) pumps and pump-jack units, (iv) storage tanks and flow lines, (v) any individual replacement part for oil field exploration, drilling, and production equipment, and (vi) machinery and equipment purchased for lease; but excluding motor vehicles required to be registered under the Illinois Vehicle Code.
(15) Photoprocessing machinery and equipment, including repair and replacement parts, both new and used, including that manufactured on special order, certified by the purchaser to be used primarily for photoprocessing, and including photoprocessing machinery and equipment purchased for lease.
(16) Coal and aggregate exploration, mining, off-highway hauling, processing, maintenance, and reclamation equipment, including replacement parts and equipment, and including equipment purchased for lease, but excluding motor vehicles required to be registered under the Illinois Vehicle Code. The changes made to this Section by Public Act 97-767 apply on and after July 1, 2003, but no claim for credit or refund is allowed on or after August 16, 2013 (the effective date of Public Act 98-456) for such taxes paid during the period beginning July 1, 2003 and ending on August 16, 2013 (the effective date of Public Act 98-456).
(17) Until July 1, 2003, distillation machinery and equipment, sold as a unit or kit, assembled or installed by the retailer, certified by the user to be used only for the production of ethyl alcohol that will be used for consumption as motor fuel or as a component of motor fuel for the personal use of the user, and not subject to sale or resale.
(18) Manufacturing and assembling machinery and equipment used primarily in the process of manufacturing or assembling tangible personal property for wholesale or retail sale or lease, whether that sale or lease is made directly by the manufacturer or by some other person, whether the materials used in the process are owned by the manufacturer or some other person, or whether that sale or lease is made apart from or as an incident to the seller's engaging in the service occupation of producing machines, tools, dies, jigs, patterns, gauges, or other similar items of no commercial value on special order for a particular purchaser. The exemption provided by this paragraph (18) does not include machinery and equipment used in (i) the generation of electricity for wholesale or retail sale; (ii) the generation or treatment of natural or artificial gas for wholesale or retail sale that is delivered to customers through pipes, pipelines, or mains; or (iii) the treatment of water for wholesale or retail sale that is delivered to customers through pipes, pipelines, or mains. The provisions of Public Act 98-583 are declaratory of existing law as to the meaning and scope of this exemption. Beginning on July 1, 2017, the exemption provided by this paragraph (18) includes, but is not limited to, graphic arts machinery and equipment, as defined in paragraph (6) of this Section.
(19) Personal property delivered to a purchaser or purchaser's donee inside Illinois when the purchase order for that personal property was received by a florist located outside Illinois who has a florist located inside Illinois deliver the personal property.
(20) Semen used for artificial insemination of livestock for direct agricultural production.
(21) Horses, or interests in horses, registered with and meeting the requirements of any of the Arabian Horse Club Registry of America, Appaloosa Horse Club, American Quarter Horse Association, United States Trotting Association, or Jockey Club, as appropriate, used for purposes of breeding or racing for prizes. This item (21) is exempt from the provisions of Section 3-90, and the exemption provided for under this item (21) applies for all periods beginning May 30, 1995, but no claim for credit or refund is allowed on or after January 1, 2008 for such taxes paid during the period beginning May 30, 2000 and ending on January 1, 2008.
(22) Computers and communications equipment utilized for any hospital purpose and equipment used in the diagnosis, analysis, or treatment of hospital patients purchased by a lessor who leases the equipment, under a lease of one year or longer executed or in effect at the time the lessor would otherwise be subject to the tax imposed by this Act, to a hospital that has been issued an active tax exemption identification number by the Department under Section 1g of the Retailers' Occupation Tax Act. If the equipment is leased in a manner that does not qualify for this exemption or is used in any other non-exempt manner, the lessor shall be liable for the tax imposed under this Act or the Service Use Tax Act, as the case may be, based on the fair market value of the property at the time the non-qualifying use occurs. No lessor shall collect or attempt to collect an amount (however designated) that purports to reimburse that lessor for the tax imposed by this Act or the Service Use Tax Act, as the case may be, if the tax has not been paid by the lessor. If a lessor improperly collects any such amount from the lessee, the lessee shall have a legal right to claim a refund of that amount from the lessor. If, however, that amount is not refunded to the lessee for any reason, the lessor is liable to pay that amount to the Department.
(23) Personal property purchased by a lessor who leases the property, under a lease of one year or longer executed or in effect at the time the lessor would otherwise be subject to the tax imposed by this Act, to a governmental body that has been issued an active sales tax exemption identification number by the Department under Section 1g of the Retailers' Occupation Tax Act. If the property is leased in a manner that does not qualify for this exemption or used in any other non-exempt manner, the lessor shall be liable for the tax imposed under this Act or the Service Use Tax Act, as the case may be, based on the fair market value of the property at the time the non-qualifying use occurs. No lessor shall collect or attempt to collect an amount (however designated) that purports to reimburse that lessor for the tax imposed by this Act or the Service Use Tax Act, as the case may be, if the tax has not been paid by the lessor. If a lessor improperly collects any such amount from the lessee, the lessee shall have a legal right to claim a refund of that amount from the lessor. If, however, that amount is not refunded to the lessee for any reason, the lessor is liable to pay that amount to the Department.
(24) Beginning with taxable years ending on or after December 31, 1995 and ending with taxable years ending on or before December 31, 2004, personal property that is donated for disaster relief to be used in a State or federally declared disaster area in Illinois or bordering Illinois by a manufacturer or retailer that is registered in this State to a corporation, society, association, foundation, or institution that has been issued a sales tax exemption identification number by the Department that assists victims of the disaster who reside within the declared disaster area.
(25) Beginning with taxable years ending on or after December 31, 1995 and ending with taxable years ending on or before December 31, 2004, personal property that is used in the performance of infrastructure repairs in this State, including but not limited to municipal roads and streets, access roads, bridges, sidewalks, waste disposal systems, water and sewer line extensions, water distribution and purification facilities, storm water drainage and retention facilities, and sewage treatment facilities, resulting from a State or federally declared disaster in Illinois or bordering Illinois when such repairs are initiated on facilities located in the declared disaster area within 6 months after the disaster.
(26) Beginning July 1, 1999, game or game birds purchased at a "game breeding and hunting preserve area" as that term is used in the Wildlife Code. This paragraph is exempt from the provisions of Section 3-90.
(27) A motor vehicle, as that term is defined in Section 1-146 of the Illinois Vehicle Code, that is donated to a corporation, limited liability company, society, association, foundation, or institution that is determined by the Department to be organized and operated exclusively for educational purposes. For purposes of this exemption, "a corporation, limited liability company, society, association, foundation, or institution organized and operated exclusively for educational purposes" means all tax-supported public schools, private schools that offer systematic instruction in useful branches of learning by methods common to public schools and that compare favorably in their scope and intensity with the course of study presented in tax-supported schools, and vocational or technical schools or institutes organized and operated exclusively to provide a course of study of not less than 6 weeks duration and designed to prepare individuals to follow a trade or to pursue a manual, technical, mechanical, industrial, business, or commercial occupation.
(28) Beginning January 1, 2000, personal property, including food, purchased through fundraising events for the benefit of a public or private elementary or secondary school, a group of those schools, or one or more school districts if the events are sponsored by an entity recognized by the school district that consists primarily of volunteers and includes parents and teachers of the school children. This paragraph does not apply to fundraising events (i) for the benefit of private home instruction or (ii) for which the fundraising entity purchases the personal property sold at the events from another individual or entity that sold the property for the purpose of resale by the fundraising entity and that profits from the sale to the fundraising entity. This paragraph is exempt from the provisions of Section 3-90.
(29) Beginning January 1, 2000 and through December 31, 2001, new or used automatic vending machines that prepare and serve hot food and beverages, including coffee, soup, and other items, and replacement parts for these machines. Beginning January 1, 2002 and through June 30, 2003, machines and parts for machines used in commercial, coin-operated amusement and vending business if a use or occupation tax is paid on the gross receipts derived from the use of the commercial, coin-operated amusement and vending machines. This paragraph is exempt from the provisions of Section 3-90.
(30) Beginning January 1, 2001 and through June 30, 2016, food for human consumption that is to be consumed off the premises where it is sold (other than alcoholic beverages, soft drinks, and food that has been prepared for immediate consumption) and prescription and nonprescription medicines, drugs, medical appliances, and insulin, urine testing materials, syringes, and needles used by diabetics, for human use, when purchased for use by a person receiving medical assistance under Article V of the Illinois Public Aid Code who resides in a licensed long-term care facility, as defined in the Nursing Home Care Act, or in a licensed facility as defined in the ID/DD Community Care Act, the MC/DD Act, or the Specialized Mental Health Rehabilitation Act of 2013.
(31) Beginning on the effective date of this amendatory Act of the 92nd General Assembly, computers and communications equipment utilized for any hospital purpose and equipment used in the diagnosis, analysis, or treatment of hospital patients purchased by a lessor who leases the equipment, under a lease of one year or longer executed or in effect at the time the lessor would otherwise be subject to the tax imposed by this Act, to a hospital that has been issued an active tax exemption identification number by the Department under Section 1g of the Retailers' Occupation Tax Act. If the equipment is leased in a manner that does not qualify for this exemption or is used in any other nonexempt manner, the lessor shall be liable for the tax imposed under this Act or the Service Use Tax Act, as the case may be, based on the fair market value of the property at the time the nonqualifying use occurs. No lessor shall collect or attempt to collect an amount (however designated) that purports to reimburse that lessor for the tax imposed by this Act or the Service Use Tax Act, as the case may be, if the tax has not been paid by the lessor. If a lessor improperly collects any such amount from the lessee, the lessee shall have a legal right to claim a refund of that amount from the lessor. If, however, that amount is not refunded to the lessee for any reason, the lessor is liable to pay that amount to the Department. This paragraph is exempt from the provisions of Section 3-90.
(32) Beginning on the effective date of this amendatory Act of the 92nd General Assembly, personal property purchased by a lessor who leases the property, under a lease of one year or longer executed or in effect at the time the lessor would otherwise be subject to the tax imposed by this Act, to a governmental body that has been issued an active sales tax exemption identification number by the Department under Section 1g of the Retailers' Occupation Tax Act. If the property is leased in a manner that does not qualify for this exemption or used in any other nonexempt manner, the lessor shall be liable for the tax imposed under this Act or the Service Use Tax Act, as the case may be, based on the fair market value of the property at the time the nonqualifying use occurs. No lessor shall collect or attempt to collect an amount (however designated) that purports to reimburse that lessor for the tax imposed by this Act or the Service Use Tax Act, as the case may be, if the tax has not been paid by the lessor. If a lessor improperly collects any such amount from the lessee, the lessee shall have a legal right to claim a refund of that amount from the lessor. If, however, that amount is not refunded to the lessee for any reason, the lessor is liable to pay that amount to the Department. This paragraph is exempt from the provisions of Section 3-90.
(33) On and after July 1, 2003 and through June 30, 2004, the use in this State of motor vehicles of the second division with a gross vehicle weight in excess of 8,000 pounds and that are subject to the commercial distribution fee imposed under Section 3-815.1 of the Illinois Vehicle Code. Beginning on July 1, 2004 and through June 30, 2005, the use in this State of motor vehicles of the second division: (i) with a gross vehicle weight rating in excess of 8,000 pounds; (ii) that are subject to the commercial distribution fee imposed under Section 3-815.1 of the Illinois Vehicle Code; and (iii) that are primarily used for commercial purposes. Through June 30, 2005, this exemption applies to repair and replacement parts added after the initial purchase of such a motor vehicle if that motor vehicle is used in a manner that would qualify for the rolling stock exemption otherwise provided for in this Act. For purposes of this paragraph, the term "used for commercial purposes" means the transportation of persons or property in furtherance of any commercial or industrial enterprise, whether for-hire or not.
(34) Beginning January 1, 2008, tangible personal property used in the construction or maintenance of a community water supply, as defined under Section 3.145 of the Environmental Protection Act, that is operated by a not-for-profit corporation that holds a valid water supply permit issued under Title IV of the Environmental Protection Act. This paragraph is exempt from the provisions of Section 3-90.
(35) Beginning January 1, 2010, materials, parts, equipment, components, and furnishings incorporated into or upon an aircraft as part of the modification, refurbishment, completion, replacement, repair, or maintenance of the aircraft. This exemption includes consumable supplies used in the modification, refurbishment, completion, replacement, repair, and maintenance of aircraft, but excludes any materials, parts, equipment, components, and consumable supplies used in the modification, replacement, repair, and maintenance of aircraft engines or power plants, whether such engines or power plants are installed or uninstalled upon any such aircraft. "Consumable supplies" include, but are not limited to, adhesive, tape, sandpaper, general purpose lubricants, cleaning solution, latex gloves, and protective films. This exemption applies only to the use of qualifying tangible personal property by persons who modify, refurbish, complete, repair, replace, or maintain aircraft and who (i) hold an Air Agency Certificate and are empowered to operate an approved repair station by the Federal Aviation Administration, (ii) have a Class IV Rating, and (iii) conduct operations in accordance with Part 145 of the Federal Aviation Regulations. The exemption does not include aircraft operated by a commercial air carrier providing scheduled passenger air service pursuant to authority issued under Part 121 or Part 129 of the Federal Aviation Regulations. The changes made to this paragraph (35) by Public Act 98-534 are declarative of existing law.
(36) Tangible personal property purchased by a public-facilities corporation, as described in Section 11-65-10 of the Illinois Municipal Code, for purposes of constructing or furnishing a municipal convention hall, but only if the legal title to the municipal convention hall is transferred to the municipality without any further consideration by or on behalf of the municipality at the time of the completion of the municipal convention hall or upon the retirement or redemption of any bonds or other debt instruments issued by the public-facilities corporation in connection with the development of the municipal convention hall. This exemption includes existing public-facilities corporations as provided in Section 11-65-25 of the Illinois Municipal Code. This paragraph is exempt from the provisions of Section 3-90.
(37) Beginning January 1, 2017, menstrual pads, tampons, and menstrual cups.
(Source: P.A. 99-180, eff. 7-29-15; 99-855, eff. 8-19-16; 100-22, eff. 7-6-17.)

(Text of Section from P.A. 100-437)
Sec. 3-5. Exemptions. Use of the following tangible personal property is exempt from the tax imposed by this Act:
(1) Personal property purchased from a corporation, society, association, foundation, institution, or organization, other than a limited liability company, that is organized and operated as a not-for-profit service enterprise for the benefit of persons 65 years of age or older if the personal property was not purchased by the enterprise for the purpose of resale by the enterprise.
(2) Personal property purchased by a not-for-profit Illinois county fair association for use in conducting, operating, or promoting the county fair.
(3) Personal property purchased by a not-for-profit arts or cultural organization that establishes, by proof required by the Department by rule, that it has received an exemption under Section 501(c)(3) of the Internal Revenue Code and that is organized and operated primarily for the presentation or support of arts or cultural programming, activities, or services. These organizations include, but are not limited to, music and dramatic arts organizations such as symphony orchestras and theatrical groups, arts and cultural service organizations, local arts councils, visual arts organizations, and media arts organizations. On and after the effective date of this amendatory Act of the 92nd General Assembly, however, an entity otherwise eligible for this exemption shall not make tax-free purchases unless it has an active identification number issued by the Department.
(4) Personal property purchased by a governmental body, by a corporation, society, association, foundation, or institution organized and operated exclusively for charitable, religious, or educational purposes, or by a not-for-profit corporation, society, association, foundation, institution, or organization that has no compensated officers or employees and that is organized and operated primarily for the recreation of persons 55 years of age or older. A limited liability company may qualify for the exemption under this paragraph only if the limited liability company is organized and operated exclusively for educational purposes. On and after July 1, 1987, however, no entity otherwise eligible for this exemption shall make tax-free purchases unless it has an active exemption identification number issued by the Department.
(5) Until July 1, 2003, a passenger car that is a replacement vehicle to the extent that the purchase price of the car is subject to the Replacement Vehicle Tax.
(6) Until July 1, 2003 and beginning again on September 1, 2004 through August 30, 2014, graphic arts machinery and equipment, including repair and replacement parts, both new and used, and including that manufactured on special order, certified by the purchaser to be used primarily for graphic arts production, and including machinery and equipment purchased for lease. Equipment includes chemicals or chemicals acting as catalysts but only if the chemicals or chemicals acting as catalysts effect a direct and immediate change upon a graphic arts product.
(7) Farm chemicals.
(8) Legal tender, currency, medallions, or gold or silver coinage issued by the State of Illinois, the government of the United States of America, or the government of any foreign country, and bullion.
(9) Personal property purchased from a teacher-sponsored student organization affiliated with an elementary or secondary school located in Illinois.
(10) A motor vehicle that is used for automobile renting, as defined in the Automobile Renting Occupation and Use Tax Act.
(11) Farm machinery and equipment, both new and used, including that manufactured on special order, certified by the purchaser to be used primarily for production agriculture or State or federal agricultural programs, including individual replacement parts for the machinery and equipment, including machinery and equipment purchased for lease, and including implements of husbandry defined in Section 1-130 of the Illinois Vehicle Code, farm machinery and agricultural chemical and fertilizer spreaders, and nurse wagons required to be registered under Section 3-809 of the Illinois Vehicle Code, but excluding other motor vehicles required to be registered under the Illinois Vehicle Code. Horticultural polyhouses or hoop houses used for propagating, growing, or overwintering plants shall be considered farm machinery and equipment under this item (11). Agricultural chemical tender tanks and dry boxes shall include units sold separately from a motor vehicle required to be licensed and units sold mounted on a motor vehicle required to be licensed if the selling price of the tender is separately stated.
Farm machinery and equipment shall include precision farming equipment that is installed or purchased to be installed on farm machinery and equipment including, but not limited to, tractors, harvesters, sprayers, planters, seeders, or spreaders. Precision farming equipment includes, but is not limited to, soil testing sensors, computers, monitors, software, global positioning and mapping systems, and other such equipment.
Farm machinery and equipment also includes computers, sensors, software, and related equipment used primarily in the computer-assisted operation of production agriculture facilities, equipment, and activities such as, but not limited to, the collection, monitoring, and correlation of animal and crop data for the purpose of formulating animal diets and agricultural chemicals. This item (11) is exempt from the provisions of Section 3-90.
(12) Until June 30, 2013, fuel and petroleum products sold to or used by an air common carrier, certified by the carrier to be used for consumption, shipment, or storage in the conduct of its business as an air common carrier, for a flight destined for or returning from a location or locations outside the United States without regard to previous or subsequent domestic stopovers.
Beginning July 1, 2013, fuel and petroleum products sold to or used by an air carrier, certified by the carrier to be used for consumption, shipment, or storage in the conduct of its business as an air common carrier, for a flight that (i) is engaged in foreign trade or is engaged in trade between the United States and any of its possessions and (ii) transports at least one individual or package for hire from the city of origination to the city of final destination on the same aircraft, without regard to a change in the flight number of that aircraft.
(13) Proceeds of mandatory service charges separately stated on customers' bills for the purchase and consumption of food and beverages purchased at retail from a retailer, to the extent that the proceeds of the service charge are in fact turned over as tips or as a substitute for tips to the employees who participate directly in preparing, serving, hosting or cleaning up the food or beverage function with respect to which the service charge is imposed.
(14) Until July 1, 2003, oil field exploration, drilling, and production equipment, including (i) rigs and parts of rigs, rotary rigs, cable tool rigs, and workover rigs, (ii) pipe and tubular goods, including casing and drill strings, (iii) pumps and pump-jack units, (iv) storage tanks and flow lines, (v) any individual replacement part for oil field exploration, drilling, and production equipment, and (vi) machinery and equipment purchased for lease; but excluding motor vehicles required to be registered under the Illinois Vehicle Code.
(15) Photoprocessing machinery and equipment, including repair and replacement parts, both new and used, including that manufactured on special order, certified by the purchaser to be used primarily for photoprocessing, and including photoprocessing machinery and equipment purchased for lease.
(16) Coal and aggregate exploration, mining, off-highway hauling, processing, maintenance, and reclamation equipment, including replacement parts and equipment, and including equipment purchased for lease, but excluding motor vehicles required to be registered under the Illinois Vehicle Code. The changes made to this Section by Public Act 97-767 apply on and after July 1, 2003, but no claim for credit or refund is allowed on or after August 16, 2013 (the effective date of Public Act 98-456) for such taxes paid during the period beginning July 1, 2003 and ending on August 16, 2013 (the effective date of Public Act 98-456).
(17) Until July 1, 2003, distillation machinery and equipment, sold as a unit or kit, assembled or installed by the retailer, certified by the user to be used only for the production of ethyl alcohol that will be used for consumption as motor fuel or as a component of motor fuel for the personal use of the user, and not subject to sale or resale.
(18) Manufacturing and assembling machinery and equipment used primarily in the process of manufacturing or assembling tangible personal property for wholesale or retail sale or lease, whether that sale or lease is made directly by the manufacturer or by some other person, whether the materials used in the process are owned by the manufacturer or some other person, or whether that sale or lease is made apart from or as an incident to the seller's engaging in the service occupation of producing machines, tools, dies, jigs, patterns, gauges, or other similar items of no commercial value on special order for a particular purchaser. The exemption provided by this paragraph (18) does not include machinery and equipment used in (i) the generation of electricity for wholesale or retail sale; (ii) the generation or treatment of natural or artificial gas for wholesale or retail sale that is delivered to customers through pipes, pipelines, or mains; or (iii) the treatment of water for wholesale or retail sale that is delivered to customers through pipes, pipelines, or mains. The provisions of Public Act 98-583 are declaratory of existing law as to the meaning and scope of this exemption.
(19) Personal property delivered to a purchaser or purchaser's donee inside Illinois when the purchase order for that personal property was received by a florist located outside Illinois who has a florist located inside Illinois deliver the personal property.
(20) Semen used for artificial insemination of livestock for direct agricultural production.
(21) Horses, or interests in horses, registered with and meeting the requirements of any of the Arabian Horse Club Registry of America, Appaloosa Horse Club, American Quarter Horse Association, United States Trotting Association, or Jockey Club, as appropriate, used for purposes of breeding or racing for prizes. This item (21) is exempt from the provisions of Section 3-90, and the exemption provided for under this item (21) applies for all periods beginning May 30, 1995, but no claim for credit or refund is allowed on or after January 1, 2008 for such taxes paid during the period beginning May 30, 2000 and ending on January 1, 2008.
(22) Computers and communications equipment utilized for any hospital purpose and equipment used in the diagnosis, analysis, or treatment of hospital patients purchased by a lessor who leases the equipment, under a lease of one year or longer executed or in effect at the time the lessor would otherwise be subject to the tax imposed by this Act, to a hospital that has been issued an active tax exemption identification number by the Department under Section 1g of the Retailers' Occupation Tax Act. If the equipment is leased in a manner that does not qualify for this exemption or is used in any other non-exempt manner, the lessor shall be liable for the tax imposed under this Act or the Service Use Tax Act, as the case may be, based on the fair market value of the property at the time the non-qualifying use occurs. No lessor shall collect or attempt to collect an amount (however designated) that purports to reimburse that lessor for the tax imposed by this Act or the Service Use Tax Act, as the case may be, if the tax has not been paid by the lessor. If a lessor improperly collects any such amount from the lessee, the lessee shall have a legal right to claim a refund of that amount from the lessor. If, however, that amount is not refunded to the lessee for any reason, the lessor is liable to pay that amount to the Department.
(23) Personal property purchased by a lessor who leases the property, under a lease of one year or longer executed or in effect at the time the lessor would otherwise be subject to the tax imposed by this Act, to a governmental body that has been issued an active sales tax exemption identification number by the Department under Section 1g of the Retailers' Occupation Tax Act. If the property is leased in a manner that does not qualify for this exemption or used in any other non-exempt manner, the lessor shall be liable for the tax imposed under this Act or the Service Use Tax Act, as the case may be, based on the fair market value of the property at the time the non-qualifying use occurs. No lessor shall collect or attempt to collect an amount (however designated) that purports to reimburse that lessor for the tax imposed by this Act or the Service Use Tax Act, as the case may be, if the tax has not been paid by the lessor. If a lessor improperly collects any such amount from the lessee, the lessee shall have a legal right to claim a refund of that amount from the lessor. If, however, that amount is not refunded to the lessee for any reason, the lessor is liable to pay that amount to the Department.
(24) Beginning with taxable years ending on or after December 31, 1995 and ending with taxable years ending on or before December 31, 2004, personal property that is donated for disaster relief to be used in a State or federally declared disaster area in Illinois or bordering Illinois by a manufacturer or retailer that is registered in this State to a corporation, society, association, foundation, or institution that has been issued a sales tax exemption identification number by the Department that assists victims of the disaster who reside within the declared disaster area.
(25) Beginning with taxable years ending on or after December 31, 1995 and ending with taxable years ending on or before December 31, 2004, personal property that is used in the performance of infrastructure repairs in this State, including but not limited to municipal roads and streets, access roads, bridges, sidewalks, waste disposal systems, water and sewer line extensions, water distribution and purification facilities, storm water drainage and retention facilities, and sewage treatment facilities, resulting from a State or federally declared disaster in Illinois or bordering Illinois when such repairs are initiated on facilities located in the declared disaster area within 6 months after the disaster.
(26) Beginning July 1, 1999, game or game birds purchased at a "game breeding and hunting preserve area" as that term is used in the Wildlife Code. This paragraph is exempt from the provisions of Section 3-90.
(27) A motor vehicle, as that term is defined in Section 1-146 of the Illinois Vehicle Code, that is donated to a corporation, limited liability company, society, association, foundation, or institution that is determined by the Department to be organized and operated exclusively for educational purposes. For purposes of this exemption, "a corporation, limited liability company, society, association, foundation, or institution organized and operated exclusively for educational purposes" means all tax-supported public schools, private schools that offer systematic instruction in useful branches of learning by methods common to public schools and that compare favorably in their scope and intensity with the course of study presented in tax-supported schools, and vocational or technical schools or institutes organized and operated exclusively to provide a course of study of not less than 6 weeks duration and designed to prepare individuals to follow a trade or to pursue a manual, technical, mechanical, industrial, business, or commercial occupation.
(28) Beginning January 1, 2000, personal property, including food, purchased through fundraising events for the benefit of a public or private elementary or secondary school, a group of those schools, or one or more school districts if the events are sponsored by an entity recognized by the school district that consists primarily of volunteers and includes parents and teachers of the school children. This paragraph does not apply to fundraising events (i) for the benefit of private home instruction or (ii) for which the fundraising entity purchases the personal property sold at the events from another individual or entity that sold the property for the purpose of resale by the fundraising entity and that profits from the sale to the fundraising entity. This paragraph is exempt from the provisions of Section 3-90.
(29) Beginning January 1, 2000 and through December 31, 2001, new or used automatic vending machines that prepare and serve hot food and beverages, including coffee, soup, and other items, and replacement parts for these machines. Beginning January 1, 2002 and through June 30, 2003, machines and parts for machines used in commercial, coin-operated amusement and vending business if a use or occupation tax is paid on the gross receipts derived from the use of the commercial, coin-operated amusement and vending machines. This paragraph is exempt from the provisions of Section 3-90.
(30) Beginning January 1, 2001 and through June 30, 2016, food for human consumption that is to be consumed off the premises where it is sold (other than alcoholic beverages, soft drinks, and food that has been prepared for immediate consumption) and prescription and nonprescription medicines, drugs, medical appliances, and insulin, urine testing materials, syringes, and needles used by diabetics, for human use, when purchased for use by a person receiving medical assistance under Article V of the Illinois Public Aid Code who resides in a licensed long-term care facility, as defined in the Nursing Home Care Act, or in a licensed facility as defined in the ID/DD Community Care Act, the MC/DD Act, or the Specialized Mental Health Rehabilitation Act of 2013.
(31) Beginning on the effective date of this amendatory Act of the 92nd General Assembly, computers and communications equipment utilized for any hospital purpose and equipment used in the diagnosis, analysis, or treatment of hospital patients purchased by a lessor who leases the equipment, under a lease of one year or longer executed or in effect at the time the lessor would otherwise be subject to the tax imposed by this Act, to a hospital that has been issued an active tax exemption identification number by the Department under Section 1g of the Retailers' Occupation Tax Act. If the equipment is leased in a manner that does not qualify for this exemption or is used in any other nonexempt manner, the lessor shall be liable for the tax imposed under this Act or the Service Use Tax Act, as the case may be, based on the fair market value of the property at the time the nonqualifying use occurs. No lessor shall collect or attempt to collect an amount (however designated) that purports to reimburse that lessor for the tax imposed by this Act or the Service Use Tax Act, as the case may be, if the tax has not been paid by the lessor. If a lessor improperly collects any such amount from the lessee, the lessee shall have a legal right to claim a refund of that amount from the lessor. If, however, that amount is not refunded to the lessee for any reason, the lessor is liable to pay that amount to the Department. This paragraph is exempt from the provisions of Section 3-90.
(32) Beginning on the effective date of this amendatory Act of the 92nd General Assembly, personal property purchased by a lessor who leases the property, under a lease of one year or longer executed or in effect at the time the lessor would otherwise be subject to the tax imposed by this Act, to a governmental body that has been issued an active sales tax exemption identification number by the Department under Section 1g of the Retailers' Occupation Tax Act. If the property is leased in a manner that does not qualify for this exemption or used in any other nonexempt manner, the lessor shall be liable for the tax imposed under this Act or the Service Use Tax Act, as the case may be, based on the fair market value of the property at the time the nonqualifying use occurs. No lessor shall collect or attempt to collect an amount (however designated) that purports to reimburse that lessor for the tax imposed by this Act or the Service Use Tax Act, as the case may be, if the tax has not been paid by the lessor. If a lessor improperly collects any such amount from the lessee, the lessee shall have a legal right to claim a refund of that amount from the lessor. If, however, that amount is not refunded to the lessee for any reason, the lessor is liable to pay that amount to the Department. This paragraph is exempt from the provisions of Section 3-90.
(33) On and after July 1, 2003 and through June 30, 2004, the use in this State of motor vehicles of the second division with a gross vehicle weight in excess of 8,000 pounds and that are subject to the commercial distribution fee imposed under Section 3-815.1 of the Illinois Vehicle Code. Beginning on July 1, 2004 and through June 30, 2005, the use in this State of motor vehicles of the second division: (i) with a gross vehicle weight rating in excess of 8,000 pounds; (ii) that are subject to the commercial distribution fee imposed under Section 3-815.1 of the Illinois Vehicle Code; and (iii) that are primarily used for commercial purposes. Through June 30, 2005, this exemption applies to repair and replacement parts added after the initial purchase of such a motor vehicle if that motor vehicle is used in a manner that would qualify for the rolling stock exemption otherwise provided for in this Act. For purposes of this paragraph, the term "used for commercial purposes" means the transportation of persons or property in furtherance of any commercial or industrial enterprise, whether for-hire or not.
(34) Beginning January 1, 2008, tangible personal property used in the construction or maintenance of a community water supply, as defined under Section 3.145 of the Environmental Protection Act, that is operated by a not-for-profit corporation that holds a valid water supply permit issued under Title IV of the Environmental Protection Act. This paragraph is exempt from the provisions of Section 3-90.
(35) Beginning January 1, 2010, materials, parts, equipment, components, and furnishings incorporated into or upon an aircraft as part of the modification, refurbishment, completion, replacement, repair, or maintenance of the aircraft. This exemption includes consumable supplies used in the modification, refurbishment, completion, replacement, repair, and maintenance of aircraft, but excludes any materials, parts, equipment, components, and consumable supplies used in the modification, replacement, repair, and maintenance of aircraft engines or power plants, whether such engines or power plants are installed or uninstalled upon any such aircraft. "Consumable supplies" include, but are not limited to, adhesive, tape, sandpaper, general purpose lubricants, cleaning solution, latex gloves, and protective films. This exemption applies only to the use of qualifying tangible personal property by persons who modify, refurbish, complete, repair, replace, or maintain aircraft and who (i) hold an Air Agency Certificate and are empowered to operate an approved repair station by the Federal Aviation Administration, (ii) have a Class IV Rating, and (iii) conduct operations in accordance with Part 145 of the Federal Aviation Regulations. The exemption does not include aircraft operated by a commercial air carrier providing scheduled passenger air service pursuant to authority issued under Part 121 or Part 129 of the Federal Aviation Regulations. The changes made to this paragraph (35) by Public Act 98-534 are declarative of existing law.
(36) Tangible personal property purchased by a public-facilities corporation, as described in Section 11-65-10 of the Illinois Municipal Code, for purposes of constructing or furnishing a municipal convention hall, but only if the legal title to the municipal convention hall is transferred to the municipality without any further consideration by or on behalf of the municipality at the time of the completion of the municipal convention hall or upon the retirement or redemption of any bonds or other debt instruments issued by the public-facilities corporation in connection with the development of the municipal convention hall. This exemption includes existing public-facilities corporations as provided in Section 11-65-25 of the Illinois Municipal Code. This paragraph is exempt from the provisions of Section 3-90.
(37) Beginning January 1, 2017, menstrual pads, tampons, and menstrual cups.
(38) Merchandise that is subject to the Rental Purchase Agreement Occupation and Use Tax. The purchaser must certify that the item is purchased to be rented subject to a rental purchase agreement, as defined in the Rental Purchase Agreement Act, and provide proof of registration under the Rental Purchase Agreement Occupation and Use Tax Act. This paragraph is exempt from the provisions of Section 3-90.
(Source: P.A. 99-180, eff. 7-29-15; 99-855, eff. 8-19-16; 100-437, eff. 1-1-18.)

(35 ILCS 105/3-5.5)
Sec. 3-5.5. Food and drugs sold by not-for-profit organizations; exemption. The Department shall not collect the 1% tax imposed on food for human consumption that is to be consumed off the premises where it is sold (other than alcoholic beverages, soft drinks, and food that has been prepared for immediate consumption) and prescription and nonprescription medicines, drugs, medical appliances, and insulin, urine testing materials, syringes, and needles used by diabetics, for human use from any not-for-profit organization, that sells food in a food distribution program at a price below the retail cost of the food to purchasers who, as a condition of participation in the program, are required to perform community service, located in a county or municipality that notifies the Department, in writing, that the county or municipality does not want the tax to be collected from any of such organizations located in the county or municipality.
(Source: P.A. 88-374.)

(35 ILCS 105/3-6)
Sec. 3-6. Sales tax holiday items.
(a) The tangible personal property described in this subsection qualifies for the 1.25% reduced rate of tax for the period set forth in Section 3-10 of this Act (hereinafter referred to as the Sales Tax Holiday Period). The reduced rate on these items shall be administered under the provisions of subsection (b) of this Section. The following items are subject to the reduced rate:
(1) Clothing items that each have a retail selling

price of less than $100.

"Clothing" means, unless otherwise specified in this

Section, all human wearing apparel suitable for general use. "Clothing" does not include clothing accessories, protective equipment, or sport or recreational equipment. "Clothing" includes, but is not limited to: household and shop aprons; athletic supporters; bathing suits and caps; belts and suspenders; boots; coats and jackets; ear muffs; footlets; gloves and mittens for general use; hats and caps; hosiery; insoles for shoes; lab coats; neckties; overshoes; pantyhose; rainwear; rubber pants; sandals; scarves; shoes and shoelaces; slippers; sneakers; socks and stockings; steel-toed shoes; underwear; and school uniforms.

"Clothing accessories" means, but is not limited to:

briefcases; cosmetics; hair notions, including, but not limited to barrettes, hair bows, and hair nets; handbags; handkerchiefs; jewelry; non-prescription sunglasses; umbrellas; wallets; watches; and wigs and hair pieces.

"Protective equipment" means, but is not limited to:

breathing masks; clean room apparel and equipment; ear and hearing protectors; face shields; hard hats; helmets; paint or dust respirators; protective gloves; safety glasses and goggles; safety belts; tool belts; and welder's gloves and masks.

"Sport or recreational equipment" means, but is not

limited to: ballet and tap shoes; cleated or spiked athletic shoes; gloves, including, but not limited to, baseball, bowling, boxing, hockey, and golf gloves; goggles; hand and elbow guards; life preservers and vests; mouth guards; roller and ice skates; shin guards; shoulder pads; ski boots; waders; and wetsuits and fins.

(2) School supplies. "School supplies" means,

unless otherwise specified in this Section, items used by a student in a course of study. The purchase of school supplies for use by persons other than students for use in a course of study are not eligible for the reduced rate of tax. "School supplies" do not include school art supplies; school instructional materials; cameras; film and memory cards; videocameras, tapes, and videotapes; computers; cell phones; Personal Digital Assistants (PDAs); handheld electronic schedulers; and school computer supplies.

"School supplies" includes, but is not limited to:

binders; book bags; calculators; cellophane tape; blackboard chalk; compasses; composition books; crayons; erasers; expandable, pocket, plastic, and manila folders; glue, paste, and paste sticks; highlighters; index cards; index card boxes; legal pads; lunch boxes; markers; notebooks; paper, including loose leaf ruled notebook paper, copy paper, graph paper, tracing paper, manila paper, colored paper, poster board, and construction paper; pencils; pencil leads; pens; ink and ink refills for pens; pencil boxes and other school supply boxes; pencil sharpeners; protractors; rulers; scissors; and writing tablets.

"School art supply" means an item commonly used by a

student in a course of study for artwork and includes only the following items: clay and glazes; acrylic, tempera, and oil paint; paintbrushes for artwork; sketch and drawing pads; and watercolors.

"School instructional material" means written

material commonly used by a student in a course of study as a reference and to learn the subject being taught and includes only the following items: reference books; reference maps and globes; textbooks; and workbooks.

"School computer supply" means an item commonly used

by a student in a course of study in which a computer is used and applies only to the following items: flashdrives and other computer data storage devices; data storage media, such as diskettes and compact disks; boxes and cases for disk storage; external ports or drives; computer cases; computer cables; computer printers; and printer cartridges, toner, and ink.

(b) Administration. Notwithstanding any other provision of this Act, the reduced rate of tax under Section 3-10 of this Act for clothing and school supplies shall be administered by the Department under the provisions of this subsection (b).
(1) Bundled sales. Items that qualify for the

reduced rate of tax that are bundled together with items that do not qualify for the reduced rate of tax and that are sold for one itemized price will be subject to the reduced rate of tax only if the value of the items that qualify for the reduced rate of tax exceeds the value of the items that do not qualify for the reduced rate of tax.

(2) Coupons and discounts. An unreimbursed discount

by the seller reduces the sales price of the property so that the discounted sales price determines whether the sales price is within a sales tax holiday price threshold. A coupon or other reduction in the sales price is treated as a discount if the seller is not reimbursed for the coupon or reduction amount by a third party.

(3) Splitting of items normally sold together.

Articles that are normally sold as a single unit must continue to be sold in that manner. Such articles cannot be priced separately and sold as individual items in order to obtain the reduced rate of tax. For example, a pair of shoes cannot have each shoe sold separately so that the sales price of each shoe is within a sales tax holiday price threshold.

(4) Rain checks. A rain check is a procedure that

allows a customer to purchase an item at a certain price at a later time because the particular item was out of stock. Eligible property that customers purchase during the Sales Tax Holiday Period with the use of a rain check will qualify for the reduced rate of tax regardless of when the rain check was issued. Issuance of a rain check during the Sales Tax Holiday Period will not qualify eligible property for the reduced rate of tax if the property is actually purchased after the Sales Tax Holiday Period.

(5) Exchanges. The procedure for an exchange in

regards to a sales tax holiday is as follows:

(A) If a customer purchases an item of eligible

property during the Sales Tax Holiday Period, but later exchanges the item for a similar eligible item, even if a different size, different color, or other feature, no additional tax is due even if the exchange is made after the Sales Tax Holiday Period.

(B) If a customer purchases an item of eligible

property during the Sales Tax Holiday Period, but after the Sales Tax Holiday Period has ended, the customer returns the item and receives credit on the purchase of a different item, the 6.25% general merchandise sales tax rate is due on the sale of the newly purchased item.

(C) If a customer purchases an item of eligible

property before the Sales Tax Holiday Period, but during the Sales Tax Holiday Period the customer returns the item and receives credit on the purchase of a different item of eligible property, the reduced rate of tax is due on the sale of the new item if the new item is purchased during the Sales Tax Holiday Period.

(6) Delivery charges. Delivery charges, including

shipping, handling and service charges, are part of the sales price of eligible property.

(7) Order date and back orders. For the purpose of

a sales tax holiday, eligible property qualifies for the reduced rate of tax if: (i) the item is both delivered to and paid for by the customer during the Sales Tax Holiday Period or (ii) the customer orders and pays for the item and the seller accepts the order during the Sales Tax Holiday Period for immediate shipment, even if delivery is made after the Sales Tax Holiday Period. The seller accepts an order when the seller has taken action to fill the order for immediate shipment. Actions to fill an order include placement of an "in date" stamp on an order or assignment of an "order number" to an order within the Sales Tax Holiday Period. An order is for immediate shipment when the customer does not request delayed shipment. An order is for immediate shipment notwithstanding that the shipment may be delayed because of a backlog of orders or because stock is currently unavailable to, or on back order by, the seller.

(8) Returns. For a 60-day period immediately after

the Sales Tax Holiday Period, if a customer returns an item that would qualify for the reduced rate of tax, credit for or refund of sales tax shall be given only at the reduced rate unless the customer provides a receipt or invoice that shows tax was paid at the 6.25% general merchandise rate, or the seller has sufficient documentation to show that tax was paid at the 6.25% general merchandise rate on the specific item. This 60-day period is set solely for the purpose of designating a time period during which the customer must provide documentation that shows that the appropriate sales tax rate was paid on returned merchandise. The 60-day period is not intended to change a seller's policy on the time period during which the seller will accept returns.

(c) The Department may implement the provisions of this Section through the use of emergency rules, along with permanent rules filed concurrently with such emergency rules, in accordance with the provisions of Section 5-45 of the Illinois Administrative Procedure Act. For purposes of the Illinois Administrative Procedure Act, the adoption of rules to implement the provisions of this Section shall be deemed an emergency and necessary for the public interest, safety, and welfare.
(Source: P.A. 96-1012, eff. 7-7-10.)

(35 ILCS 105/3-7)
Sec. 3-7. Aggregate manufacturing exemption. Through June 30, 2003, the use of aggregate exploration, mining, offhighway hauling, processing, maintenance, and reclamation equipment, including replacement parts and equipment, and including equipment purchased for lease, but excluding motor vehicles required to be registered under the Illinois Vehicle Code, is exempt from the tax imposed by this Act.
(Source: P.A. 92-603, eff. 6-28-02; 93-24, eff. 6-20-03.)

(35 ILCS 105/3-8)
Sec. 3-8. Hospital exemption.
(a) Tangible personal property sold to or used by a hospital owner that owns one or more hospitals licensed under the Hospital Licensing Act or operated under the University of Illinois Hospital Act, or a hospital affiliate that is not already exempt under another provision of this Act and meets the criteria for an exemption under this Section, is exempt from taxation under this Act.
(b) A hospital owner or hospital affiliate satisfies the conditions for an exemption under this Section if the value of qualified services or activities listed in subsection (c) of this Section for the hospital year equals or exceeds the relevant hospital entity's estimated property tax liability, without regard to any property tax exemption granted under Section 15-86 of the Property Tax Code, for the calendar year in which exemption or renewal of exemption is sought. For purposes of making the calculations required by this subsection (b), if the relevant hospital entity is a hospital owner that owns more than one hospital, the value of the services or activities listed in subsection (c) shall be calculated on the basis of only those services and activities relating to the hospital that includes the subject property, and the relevant hospital entity's estimated property tax liability shall be calculated only with respect to the properties comprising that hospital. In the case of a multi-state hospital system or hospital affiliate, the value of the services or activities listed in subsection (c) shall be calculated on the basis of only those services and activities that occur in Illinois and the relevant hospital entity's estimated property tax liability shall be calculated only with respect to its property located in Illinois.
(c) The following services and activities shall be considered for purposes of making the calculations required by subsection (b):
(1) Charity care. Free or discounted services

provided pursuant to the relevant hospital entity's financial assistance policy, measured at cost, including discounts provided under the Hospital Uninsured Patient Discount Act.

(2) Health services to low-income and underserved

individuals. Other unreimbursed costs of the relevant hospital entity for providing without charge, paying for, or subsidizing goods, activities, or services for the purpose of addressing the health of low-income or underserved individuals. Those activities or services may include, but are not limited to: financial or in-kind support to affiliated or unaffiliated hospitals, hospital affiliates, community clinics, or programs that treat low-income or underserved individuals; paying for or subsidizing health care professionals who care for low-income or underserved individuals; providing or subsidizing outreach or educational services to low-income or underserved individuals for disease management and prevention; free or subsidized goods, supplies, or services needed by low-income or underserved individuals because of their medical condition; and prenatal or childbirth outreach to low-income or underserved persons.

(3) Subsidy of State or local governments. Direct or

indirect financial or in-kind subsidies of State or local governments by the relevant hospital entity that pay for or subsidize activities or programs related to health care for low-income or underserved individuals.

(4) Support for State health care programs for

low-income individuals. At the election of the hospital applicant for each applicable year, either (A) 10% of payments to the relevant hospital entity and any hospital affiliate designated by the relevant hospital entity (provided that such hospital affiliate's operations provide financial or operational support for or receive financial or operational support from the relevant hospital entity) under Medicaid or other means-tested programs, including, but not limited to, General Assistance, the Covering ALL KIDS Health Insurance Act, and the State Children's Health Insurance Program or (B) the amount of subsidy provided by the relevant hospital entity and any hospital affiliate designated by the relevant hospital entity (provided that such hospital affiliate's operations provide financial or operational support for or receive financial or operational support from the relevant hospital entity) to State or local government in treating Medicaid recipients and recipients of means-tested programs, including but not limited to General Assistance, the Covering ALL KIDS Health Insurance Act, and the State Children's Health Insurance Program. The amount of subsidy for purpose of this item (4) is calculated in the same manner as unreimbursed costs are calculated for Medicaid and other means-tested government programs in the Schedule H of IRS Form 990 in effect on the effective date of this amendatory Act of the 97th General Assembly.

(5) Dual-eligible subsidy. The amount of subsidy

provided to government by treating dual-eligible Medicare/Medicaid patients. The amount of subsidy for purposes of this item (5) is calculated by multiplying the relevant hospital entity's unreimbursed costs for Medicare, calculated in the same manner as determined in the Schedule H of IRS Form 990 in effect on the effective date of this amendatory Act of the 97th General Assembly, by the relevant hospital entity's ratio of dual-eligible patients to total Medicare patients.

(6) Relief of the burden of government related to

health care. Except to the extent otherwise taken into account in this subsection, the portion of unreimbursed costs of the relevant hospital entity attributable to providing, paying for, or subsidizing goods, activities, or services that relieve the burden of government related to health care for low-income individuals. Such activities or services shall include, but are not limited to, providing emergency, trauma, burn, neonatal, psychiatric, rehabilitation, or other special services; providing medical education; and conducting medical research or training of health care professionals. The portion of those unreimbursed costs attributable to benefiting low-income individuals shall be determined using the ratio calculated by adding the relevant hospital entity's costs attributable to charity care, Medicaid, other means-tested government programs, Medicare patients with disabilities under age 65, and dual-eligible Medicare/Medicaid patients and dividing that total by the relevant hospital entity's total costs. Such costs for the numerator and denominator shall be determined by multiplying gross charges by the cost to charge ratio taken from the hospital's most recently filed Medicare cost report (CMS 2252-10 Worksheet, Part I). In the case of emergency services, the ratio shall be calculated using costs (gross charges multiplied by the cost to charge ratio taken from the hospital's most recently filed Medicare cost report (CMS 2252-10 Worksheet, Part I)) of patients treated in the relevant hospital entity's emergency department.

(7) Any other activity by the relevant hospital

entity that the Department determines relieves the burden of government or addresses the health of low-income or underserved individuals.

(d) The hospital applicant shall include information in its exemption application establishing that it satisfies the requirements of subsection (b). For purposes of making the calculations required by subsection (b), the hospital applicant may for each year elect to use either (1) the value of the services or activities listed in subsection (e) for the hospital year or (2) the average value of those services or activities for the 3 fiscal years ending with the hospital year. If the relevant hospital entity has been in operation for less than 3 completed fiscal years, then the latter calculation, if elected, shall be performed on a pro rata basis.
(e) For purposes of making the calculations required by this Section:
(1) particular services or activities eligible for

consideration under any of the paragraphs (1) through (7) of subsection (c) may not be counted under more than one of those paragraphs; and

(2) the amount of unreimbursed costs and the amount

of subsidy shall not be reduced by restricted or unrestricted payments received by the relevant hospital entity as contributions deductible under Section 170(a) of the Internal Revenue Code.

(f) (Blank).
(g) Estimation of Exempt Property Tax Liability. The estimated property tax liability used for the determination in subsection (b) shall be calculated as follows:
(1) "Estimated property tax liability" means the

estimated dollar amount of property tax that would be owed, with respect to the exempt portion of each of the relevant hospital entity's properties that are already fully or partially exempt, or for which an exemption in whole or in part is currently being sought, and then aggregated as applicable, as if the exempt portion of those properties were subject to tax, calculated with respect to each such property by multiplying:

(A) the lesser of (i) the actual assessed value,

if any, of the portion of the property for which an exemption is sought or (ii) an estimated assessed value of the exempt portion of such property as determined in item (2) of this subsection (g), by

(B) the applicable State equalization rate

(yielding the equalized assessed value), by

(C) the applicable tax rate.
(2) The estimated assessed value of the exempt

portion of the property equals the sum of (i) the estimated fair market value of buildings on the property, as determined in accordance with subparagraphs (A) and (B) of this item (2), multiplied by the applicable assessment factor, and (ii) the estimated assessed value of the land portion of the property, as determined in accordance with subparagraph (C).

(A) The "estimated fair market value of buildings

on the property" means the replacement value of any exempt portion of buildings on the property, minus depreciation, determined utilizing the cost replacement method whereby the exempt square footage of all such buildings is multiplied by the replacement cost per square foot for Class A Average building found in the most recent edition of the Marshall & Swift Valuation Services Manual, adjusted by any appropriate current cost and local multipliers.

(B) Depreciation, for purposes of calculating the

estimated fair market value of buildings on the property, is applied by utilizing a weighted mean life for the buildings based on original construction and assuming a 40-year life for hospital buildings and the applicable life for other types of buildings as specified in the American Hospital Association publication "Estimated Useful Lives of Depreciable Hospital Assets". In the case of hospital buildings, the remaining life is divided by 40 and this ratio is multiplied by the replacement cost of the buildings to obtain an estimated fair market value of buildings. If a hospital building is older than 35 years, a remaining life of 5 years for residual value is assumed; and if a building is less than 8 years old, a remaining life of 32 years is assumed.

(C) The estimated assessed value of the land

portion of the property shall be determined by multiplying (i) the per square foot average of the assessed values of three parcels of land (not including farm land, and excluding the assessed value of the improvements thereon) reasonably comparable to the property, by (ii) the number of square feet comprising the exempt portion of the property's land square footage.

(3) The assessment factor, State equalization rate,

and tax rate (including any special factors such as Enterprise Zones) used in calculating the estimated property tax liability shall be for the most recent year that is publicly available from the applicable chief county assessment officer or officers at least 90 days before the end of the hospital year.

(4) The method utilized to calculate estimated

property tax liability for purposes of this Section 15-86 shall not be utilized for the actual valuation, assessment, or taxation of property pursuant to the Property Tax Code.

(h) For the purpose of this Section, the following terms shall have the meanings set forth below:
(1) "Hospital" means any institution, place,

building, buildings on a campus, or other health care facility located in Illinois that is licensed under the Hospital Licensing Act and has a hospital owner.

(2) "Hospital owner" means a not-for-profit

corporation that is the titleholder of a hospital, or the owner of the beneficial interest in an Illinois land trust that is the titleholder of a hospital.

(3) "Hospital affiliate" means any corporation,

partnership, limited partnership, joint venture, limited liability company, association or other organization, other than a hospital owner, that directly or indirectly controls, is controlled by, or is under common control with one or more hospital owners and that supports, is supported by, or acts in furtherance of the exempt health care purposes of at least one of those hospital owners' hospitals.

(4) "Hospital system" means a hospital and one or

more other hospitals or hospital affiliates related by common control or ownership.

(5) "Control" relating to hospital owners, hospital

affiliates, or hospital systems means possession, direct or indirect, of the power to direct or cause the direction of the management and policies of the entity, whether through ownership of assets, membership interest, other voting or governance rights, by contract or otherwise.

(6) "Hospital applicant" means a hospital owner or

hospital affiliate that files an application for an exemption or renewal of exemption under this Section.

(7) "Relevant hospital entity" means (A) the hospital

owner, in the case of a hospital applicant that is a hospital owner, and (B) at the election of a hospital applicant that is a hospital affiliate, either (i) the hospital affiliate or (ii) the hospital system to which the hospital applicant belongs, including any hospitals or hospital affiliates that are related by common control or ownership.

(8) "Subject property" means property used for the

calculation under subsection (b) of this Section.

(9) "Hospital year" means the fiscal year of the

relevant hospital entity, or the fiscal year of one of the hospital owners in the hospital system if the relevant hospital entity is a hospital system with members with different fiscal years, that ends in the year for which the exemption is sought.

(Source: P.A. 98-463, eff. 8-16-13; 99-143, eff. 7-27-15.)

(35 ILCS 105/3-10)
Sec. 3-10. Rate of tax. Unless otherwise provided in this Section, the tax imposed by this Act is at the rate of 6.25% of either the selling price or the fair market value, if any, of the tangible personal property. In all cases where property functionally used or consumed is the same as the property that was purchased at retail, then the tax is imposed on the selling price of the property. In all cases where property functionally used or consumed is a by-product or waste product that has been refined, manufactured, or produced from property purchased at retail, then the tax is imposed on the lower of the fair market value, if any, of the specific property so used in this State or on the selling price of the property purchased at retail. For purposes of this Section "fair market value" means the price at which property would change hands between a willing buyer and a willing seller, neither being under any compulsion to buy or sell and both having reasonable knowledge of the relevant facts. The fair market value shall be established by Illinois sales by the taxpayer of the same property as that functionally used or consumed, or if there are no such sales by the taxpayer, then comparable sales or purchases of property of like kind and character in Illinois.
Beginning on July 1, 2000 and through December 31, 2000, with respect to motor fuel, as defined in Section 1.1 of the Motor Fuel Tax Law, and gasohol, as defined in Section 3-40 of the Use Tax Act, the tax is imposed at the rate of 1.25%.
Beginning on August 6, 2010 through August 15, 2010, with respect to sales tax holiday items as defined in Section 3-6 of this Act, the tax is imposed at the rate of 1.25%.
With respect to gasohol, the tax imposed by this Act applies to (i) 70% of the proceeds of sales made on or after January 1, 1990, and before July 1, 2003, (ii) 80% of the proceeds of sales made on or after July 1, 2003 and on or before July 1, 2017, and (iii) 100% of the proceeds of sales made thereafter. If, at any time, however, the tax under this Act on sales of gasohol is imposed at the rate of 1.25%, then the tax imposed by this Act applies to 100% of the proceeds of sales of gasohol made during that time.
With respect to majority blended ethanol fuel, the tax imposed by this Act does not apply to the proceeds of sales made on or after July 1, 2003 and on or before December 31, 2023 but applies to 100% of the proceeds of sales made thereafter.
With respect to biodiesel blends with no less than 1% and no more than 10% biodiesel, the tax imposed by this Act applies to (i) 80% of the proceeds of sales made on or after July 1, 2003 and on or before December 31, 2018 and (ii) 100% of the proceeds of sales made thereafter. If, at any time, however, the tax under this Act on sales of biodiesel blends with no less than 1% and no more than 10% biodiesel is imposed at the rate of 1.25%, then the tax imposed by this Act applies to 100% of the proceeds of sales of biodiesel blends with no less than 1% and no more than 10% biodiesel made during that time.
With respect to 100% biodiesel and biodiesel blends with more than 10% but no more than 99% biodiesel, the tax imposed by this Act does not apply to the proceeds of sales made on or after July 1, 2003 and on or before December 31, 2023 but applies to 100% of the proceeds of sales made thereafter.
With respect to food for human consumption that is to be consumed off the premises where it is sold (other than alcoholic beverages, soft drinks, and food that has been prepared for immediate consumption) and prescription and nonprescription medicines, drugs, medical appliances, products classified as Class III medical devices by the United States Food and Drug Administration that are used for cancer treatment pursuant to a prescription, as well as any accessories and components related to those devices, modifications to a motor vehicle for the purpose of rendering it usable by a person with a disability, and insulin, urine testing materials, syringes, and needles used by diabetics, for human use, the tax is imposed at the rate of 1%. For the purposes of this Section, until September 1, 2009: the term "soft drinks" means any complete, finished, ready-to-use, non-alcoholic drink, whether carbonated or not, including but not limited to soda water, cola, fruit juice, vegetable juice, carbonated water, and all other preparations commonly known as soft drinks of whatever kind or description that are contained in any closed or sealed bottle, can, carton, or container, regardless of size; but "soft drinks" does not include coffee, tea, non-carbonated water, infant formula, milk or milk products as defined in the Grade A Pasteurized Milk and Milk Products Act, or drinks containing 50% or more natural fruit or vegetable juice.
Notwithstanding any other provisions of this Act, beginning September 1, 2009, "soft drinks" means non-alcoholic beverages that contain natural or artificial sweeteners. "Soft drinks" do not include beverages that contain milk or milk products, soy, rice or similar milk substitutes, or greater than 50% of vegetable or fruit juice by volume.
Until August 1, 2009, and notwithstanding any other provisions of this Act, "food for human consumption that is to be consumed off the premises where it is sold" includes all food sold through a vending machine, except soft drinks and food products that are dispensed hot from a vending machine, regardless of the location of the vending machine. Beginning August 1, 2009, and notwithstanding any other provisions of this Act, "food for human consumption that is to be consumed off the premises where it is sold" includes all food sold through a vending machine, except soft drinks, candy, and food products that are dispensed hot from a vending machine, regardless of the location of the vending machine.
Notwithstanding any other provisions of this Act, beginning September 1, 2009, "food for human consumption that is to be consumed off the premises where it is sold" does not include candy. For purposes of this Section, "candy" means a preparation of sugar, honey, or other natural or artificial sweeteners in combination with chocolate, fruits, nuts or other ingredients or flavorings in the form of bars, drops, or pieces. "Candy" does not include any preparation that contains flour or requires refrigeration.
Notwithstanding any other provisions of this Act, beginning September 1, 2009, "nonprescription medicines and drugs" does not include grooming and hygiene products. For purposes of this Section, "grooming and hygiene products" includes, but is not limited to, soaps and cleaning solutions, shampoo, toothpaste, mouthwash, antiperspirants, and sun tan lotions and screens, unless those products are available by prescription only, regardless of whether the products meet the definition of "over-the-counter-drugs". For the purposes of this paragraph, "over-the-counter-drug" means a drug for human use that contains a label that identifies the product as a drug as required by 21 C.F.R. § 201.66. The "over-the-counter-drug" label includes:
(A) A "Drug Facts" panel; or
(B) A statement of the "active ingredient(s)" with a

list of those ingredients contained in the compound, substance or preparation.

Beginning on the effective date of this amendatory Act of the 98th General Assembly, "prescription and nonprescription medicines and drugs" includes medical cannabis purchased from a registered dispensing organization under the Compassionate Use of Medical Cannabis Pilot Program Act.
If the property that is purchased at retail from a retailer is acquired outside Illinois and used outside Illinois before being brought to Illinois for use here and is taxable under this Act, the "selling price" on which the tax is computed shall be reduced by an amount that represents a reasonable allowance for depreciation for the period of prior out-of-state use.
(Source: P.A. 99-143, eff. 7-27-15; 99-858, eff. 8-19-16; 100-22, eff. 7-6-17.)

(35 ILCS 105/3-10.5)
Sec. 3-10.5. Direct payment of retailers' occupation tax and applicable local retailers' occupation tax by purchaser; purchaser relieved of paying use tax and local retailers' occupation tax reimbursement liabilities to retailer.
(a) A retailer who makes a retail sale of tangible personal property to a purchaser who provides the retailer with a copy of the purchaser's valid Direct Pay Permit issued under Section 2-10.5 of the Retailers' Occupation Tax Act is not required under Section 3-45 of this Act to collect the tax imposed by this Act on that sale.
(b) A purchaser who makes a purchase from a retailer who would otherwise incur retailers' occupation tax liability on the transaction and who provides the retailer with a copy of a valid Direct Pay Permit issued under Section 2-10.5 of the Retailers' Occupation Tax Act does not incur the tax imposed by this Act on the purchase. The purchaser assumes the retailer's obligation to pay the retailers' occupation tax directly to the Department, including all local retailers' occupation tax liabilities applicable to that retail sale.
(c) A purchaser who makes a purchase from a retailer who would not incur retailers' occupation tax liability on the transaction and who provides the retailer with a copy of a valid Direct Pay Permit issued under Section 2-10.5 of the Retailers' Occupation Tax Act incurs the tax imposed by this Act on the purchase. If, on any transaction, the retailer is entitled under this Act to a discount for collecting and remitting the tax imposed under this Act to the Department, the right to the discount provided in Section 9 of this Act shall be transferred to the Permit holder. If the retailer would not be entitled to a discount as provided in Section 9 of this Act, then the Permit holder is not entitled to a discount.
(Source: P.A. 92-484, eff. 8-23-01.)

(35 ILCS 105/3-15) (from Ch. 120, par. 439.3-15)
Sec. 3-15. Photoprocessing. For purposes of the tax imposed on photographs, negatives, and positives by this Act, "photoprocessing" includes, but is not limited to, developing films, positives, negatives, and transparencies, and tinting, coloring, making, and enlarging prints. Photoprocessing does not include color separation, typesetting, and platemaking by photographic means in the graphic arts industry and does not include any procedure, process, or activity connected with the creation of the images on the film from which the negatives, positives, or photographs are derived. The charge for in-house photoprocessing may not be less than the photoprocessor's cost price of materials. In transactions in which products of photoprocessing are sold in conjunction with other services, if a charge for the photoprocessing component is not separately stated, tax is imposed on 50% of the entire selling price unless the sale is made by a professional photographer, in which case tax is imposed on 10% of the entire selling price.
(Source: P.A. 91-51, eff. 6-30-99.)

(35 ILCS 105/3-20) (from Ch. 120, par. 439.3-20)
Sec. 3-20. Bullion. For purposes of the exemption pertaining to bullion, "bullion" means gold, silver, or platinum in a bulk state with a purity of not less than 980 parts per 1,000.
(Source: P.A. 91-51, eff. 6-30-99.)

(35 ILCS 105/3-25) (from Ch. 120, par. 439.3-25)
Sec. 3-25. Computer software. For the purposes of this Act, "computer software" means a set of statements, data, or instructions to be used directly or indirectly in a computer in order to bring about a certain result in any form in which those statements, data, or instructions may be embodied, transmitted, or fixed, by any method now known or hereafter developed, regardless of whether the statements, data, or instructions are capable of being perceived by or communicated to humans, and includes prewritten or canned software that is held for repeated sale or lease, and all associated documentation and materials, if any, whether contained on magnetic tapes, discs, cards, or other devices or media, but does not include software that is adapted to specific individualized requirements of a purchaser, custom-made and modified software designed for a particular or limited use by a purchaser, or software used to operate exempt machinery and equipment used in the process of manufacturing or assembling tangible personal property for wholesale or retail sale or lease. Software used to operate machinery and equipment used in (i) the generation of electricity for wholesale or retail sale; (ii) the generation or treatment of natural or artificial gas for wholesale or retail sale that is delivered to customers through pipes, pipelines, or mains; or (iii) the treatment of water for wholesale or retail sale that is delivered to customers through pipes, pipelines, or mains is considered "computer software". The provisions of this amendatory Act of the 98th General Assembly are declaratory of existing law as to the meaning and scope of this exemption.
For the purposes of this Act, computer software shall be considered to be tangible personal property.
(Source: P.A. 98-583, eff. 1-1-14.)

(35 ILCS 105/3-27)
Sec. 3-27. Prepaid telephone calling arrangements. "Prepaid telephone calling arrangements" mean the right to exclusively purchase telephone or telecommunications services that must be paid for in advance and enable the origination of one or more intrastate, interstate, or international telephone calls or other telecommunications using an access number, an authorization code, or both, whether manually or electronically dialed, for which payment to a retailer must be made in advance, provided that, unless recharged, no further service is provided once that prepaid amount of service has been consumed. Prepaid telephone calling arrangements include the recharge of a prepaid calling arrangement. For purposes of this Section, "recharge" means the purchase of additional prepaid telephone or telecommunications services whether or not the purchaser acquires a different access number or authorization code. For purposes of this Section, "telecommunications" means that term as defined in Section 2 of the Telecommunications Excise Tax Act. "Prepaid telephone calling arrangement" does not include an arrangement whereby the service provider reflects the amount of a purchase as a credit on an account for a customer under an existing subscription plan.
(Source: P.A. 91-870, eff. 6-22-00.)

(35 ILCS 105/3-30) (from Ch. 120, par. 439.3-30)
Sec. 3-30. Graphic arts production. For the purposes of this Act, "graphic arts production" means the production of tangible personal property for wholesale or retail sale or lease by means of printing, including ink jet printing, by one or more of the processes described in Groups 323110 through 323122 of Subsector 323, Groups 511110 through 511199 of Subsector 511, and Group 512230 of Subsector 512 of the North American Industry Classification System published by the U.S. Office of Management and Budget, 1997 edition. Graphic arts production does not include (i) the transfer of images onto paper or other tangible personal property by means of photocopying or (ii) final printed products in electronic or audio form, including the production of software or audio-books. For purposes of this Section, persons engaged primarily in the business of printing or publishing newspapers or magazines that qualify as newsprint and ink, by one or more of the processes described in Groups 511110 through 511199 of subsector 511 of the North American Industry Classification System published by the U.S. Office of Management and Budget, 1997 edition, are deemed to be engaged in graphic arts production.
(Source: P.A. 96-116, eff. 7-31-09.)

(35 ILCS 105/3-35) (from Ch. 120, par. 439.3-35)
Sec. 3-35. Production agriculture. For purposes of this Act, "production agriculture" means the raising of or the propagation of livestock; crops for sale for human consumption; crops for livestock consumption; and production seed stock grown for the propagation of feed grains and the husbandry of animals or for the purpose of providing a food product, including the husbandry of blood stock as a main source of providing a food product. "Production agriculture" also means animal husbandry, floriculture, aquaculture, horticulture, and viticulture.
(Source: P.A. 91-51, eff. 6-30-99.)

(35 ILCS 105/3-40) (from Ch. 120, par. 439.3-40)
Sec. 3-40. Gasohol. As used in this Act, "gasohol" means motor fuel that is a blend of denatured ethanol and gasoline that contains no more than 1.25% water by weight. The blend must contain 90% gasoline and 10% denatured ethanol. A maximum of one percent error factor in the amount of denatured ethanol used in the blend is allowable to compensate for blending equipment variations. Any person who knowingly sells or represents as gasohol any fuel that does not qualify as gasohol under this Act is guilty of a business offense and shall be fined not more than $100 for each day that the sale or representation takes place after notification from the Department of Agriculture that the fuel in question does not qualify as gasohol.
(Source: P.A. 93-724, eff. 7-13-04.)

(35 ILCS 105/3-41)
Sec. 3-41. Biodiesel. "Biodiesel" means a renewable diesel fuel derived from biomass that is intended for use in diesel engines.
(Source: P.A. 93-17, eff. 6-11-03.)

(35 ILCS 105/3-42)
Sec. 3-42. Biodiesel blend. "Biodiesel blend" means a blend of biodiesel with petroleum-based diesel fuel in which the resultant product contains no less than 1% and no more than 99% biodiesel.
(Source: P.A. 93-17, eff. 6-11-03.)

(35 ILCS 105/3-43)
Sec. 3-43. Biomass. "Biomass" means non-fossil organic materials that have an intrinsic chemical energy content. "Biomass" includes, but is not limited to, soybean oil, other vegetable oils, and ethanol.
(Source: P.A. 93-17, eff. 6-11-03.)

(35 ILCS 105/3-44)
Sec. 3-44. Majority blended ethanol fuel. "Majority blended ethanol fuel" means motor fuel that contains not less than 70% and no more than 90% denatured ethanol and no less than 10% and no more than 30% gasoline.
(Source: P.A. 93-17, eff. 6-11-03.)

(35 ILCS 105/3-44.5)
Sec. 3-44.5. Diesel fuel. "Diesel fuel" means any product intended for use or offered for sale as a fuel for engines in which the fuel is injected into the combustion chamber and ignited by pressure without electric spark.
(Source: P.A. 93-17, eff. 6-11-03.)

(35 ILCS 105/3-45) (from Ch. 120, par. 439.3-45)
Sec. 3-45. Collection. The tax imposed by this Act shall be collected from the purchaser by a retailer maintaining a place of business in this State or a retailer authorized by the Department under Section 6 of this Act, and shall be remitted to the Department as provided in Section 9 of this Act, except as provided in Section 3-10.5 of this Act.
The tax imposed by this Act that is not paid to a retailer under this Section shall be paid to the Department directly by any person using the property within this State as provided in Section 10 of this Act.
Retailers shall collect the tax from users by adding the tax to the selling price of tangible personal property, when sold for use, in the manner prescribed by the Department. The Department may adopt and promulgate reasonable rules and regulations for the adding of the tax by retailers to selling prices by prescribing bracket systems for the purpose of enabling the retailers to add and collect, as far as practicable, the amount of the tax.
If a seller collects use tax measured by receipts that are not subject to use tax, or if a seller, in collecting use tax measured by receipts that are subject to tax under this Act, collects more from the purchaser than the required amount of the use tax on the transaction, the purchaser shall have a legal right to claim a refund of that amount from the seller. If, however, that amount is not refunded to the purchaser for any reason, the seller is liable to pay that amount to the Department. This paragraph does not apply to an amount collected by the seller as use tax on receipts that are subject to tax under this Act as long as the collection is made in compliance with the tax collection brackets prescribed by the Department in its rules and regulations.
(Source: P.A. 91-51, eff. 6-30-99; 92-484, eff. 8-23-01.)

(35 ILCS 105/3-50) (from Ch. 120, par. 439.3-50)
Sec. 3-50. Manufacturing and assembly exemption. The manufacturing and assembling machinery and equipment exemption includes machinery and equipment that replaces machinery and equipment in an existing manufacturing facility as well as machinery and equipment that are for use in an expanded or new manufacturing facility. The machinery and equipment exemption also includes machinery and equipment used in the general maintenance or repair of exempt machinery and equipment or for in-house manufacture of exempt machinery and equipment. Beginning on July 1, 2017, the manufacturing and assembling machinery and equipment exemption also includes graphic arts machinery and equipment, as defined in paragraph (6) of Section 3-5. The machinery and equipment exemption does not include machinery and equipment used in (i) the generation of electricity for wholesale or retail sale; (ii) the generation or treatment of natural or artificial gas for wholesale or retail sale that is delivered to customers through pipes, pipelines, or mains; or (iii) the treatment of water for wholesale or retail sale that is delivered to customers through pipes, pipelines, or mains. The provisions of this amendatory Act of the 98th General Assembly are declaratory of existing law as to the meaning and scope of this exemption. For the purposes of this exemption, terms have the following meanings:
(1) "Manufacturing process" means the production of

an article of tangible personal property, whether the article is a finished product or an article for use in the process of manufacturing or assembling a different article of tangible personal property, by a procedure commonly regarded as manufacturing, processing, fabricating, or refining that changes some existing material into a material with a different form, use, or name. In relation to a recognized integrated business composed of a series of operations that collectively constitute manufacturing, or individually constitute manufacturing operations, the manufacturing process commences with the first operation or stage of production in the series and does not end until the completion of the final product in the last operation or stage of production in the series. For purposes of this exemption, photoprocessing is a manufacturing process of tangible personal property for wholesale or retail sale.

(2) "Assembling process" means the production of an

article of tangible personal property, whether the article is a finished product or an article for use in the process of manufacturing or assembling a different article of tangible personal property, by the combination of existing materials in a manner commonly regarded as assembling that results in an article or material of a different form, use, or name.

(3) "Machinery" means major mechanical machines or

major components of those machines contributing to a manufacturing or assembling process.

(4) "Equipment" includes an independent device or

tool separate from machinery but essential to an integrated manufacturing or assembly process; including computers used primarily in a manufacturer's computer assisted design, computer assisted manufacturing (CAD/CAM) system; any subunit or assembly comprising a component of any machinery or auxiliary, adjunct, or attachment parts of machinery, such as tools, dies, jigs, fixtures, patterns, and molds; and any parts that require periodic replacement in the course of normal operation; but does not include hand tools. Equipment includes chemicals or chemicals acting as catalysts but only if the chemicals or chemicals acting as catalysts effect a direct and immediate change upon a product being manufactured or assembled for wholesale or retail sale or lease.

(5) "Production related tangible personal property"

means all tangible personal property that is used or consumed by the purchaser in a manufacturing facility in which a manufacturing process takes place and includes, without limitation, tangible personal property that is purchased for incorporation into real estate within a manufacturing facility and tangible personal property that is used or consumed in activities such as research and development, preproduction material handling, receiving, quality control, inventory control, storage, staging, and packaging for shipping and transportation purposes. "Production related tangible personal property" does not include (i) tangible personal property that is used, within or without a manufacturing facility, in sales, purchasing, accounting, fiscal management, marketing, personnel recruitment or selection, or landscaping or (ii) tangible personal property that is required to be titled or registered with a department, agency, or unit of federal, State, or local government.

The manufacturing and assembling machinery and equipment exemption includes production related tangible personal property that is purchased on or after July 1, 2007 and on or before June 30, 2008. The exemption for production related tangible personal property is subject to both of the following limitations:
(1) The maximum amount of the exemption for any one

taxpayer may not exceed 5% of the purchase price of production related tangible personal property that is purchased on or after July 1, 2007 and on or before June 30, 2008. A credit under Section 3-85 of this Act may not be earned by the purchase of production related tangible personal property for which an exemption is received under this Section.

(2) The maximum aggregate amount of the exemptions

for production related tangible personal property awarded under this Act and the Retailers' Occupation Tax Act to all taxpayers may not exceed $10,000,000. If the claims for the exemption exceed $10,000,000, then the Department shall reduce the amount of the exemption to each taxpayer on a pro rata basis.

The Department may adopt rules to implement and administer the exemption for production related tangible personal property.
The manufacturing and assembling machinery and equipment exemption includes the sale of materials to a purchaser who produces exempted types of machinery, equipment, or tools and who rents or leases that machinery, equipment, or tools to a manufacturer of tangible personal property. This exemption also includes the sale of materials to a purchaser who manufactures those materials into an exempted type of machinery, equipment, or tools that the purchaser uses himself or herself in the manufacturing of tangible personal property. This exemption includes the sale of exempted types of machinery or equipment to a purchaser who is not the manufacturer, but who rents or leases the use of the property to a manufacturer. The purchaser of the machinery and equipment who has an active resale registration number shall furnish that number to the seller at the time of purchase. A user of the machinery, equipment, or tools without an active resale registration number shall prepare a certificate of exemption for each transaction stating facts establishing the exemption for that transaction, and that certificate shall be available to the Department for inspection or audit. The Department shall prescribe the form of the certificate. Informal rulings, opinions, or letters issued by the Department in response to an inquiry or request for an opinion from any person regarding the coverage and applicability of this exemption to specific devices shall be published, maintained as a public record, and made available for public inspection and copying. If the informal ruling, opinion, or letter contains trade secrets or other confidential information, where possible, the Department shall delete that information before publication. Whenever informal rulings, opinions, or letters contain a policy of general applicability, the Department shall formulate and adopt that policy as a rule in accordance with the Illinois Administrative Procedure Act.
The manufacturing and assembling machinery and equipment exemption is exempt from the provisions of Section 3-90.
(Source: P.A. 100-22, eff. 7-6-17.)

(35 ILCS 105/3-55) (from Ch. 120, par. 439.3-55)
Sec. 3-55. Multistate exemption. To prevent actual or likely multistate taxation, the tax imposed by this Act does not apply to the use of tangible personal property in this State under the following circumstances:
(a) The use, in this State, of tangible personal property acquired outside this State by a nonresident individual and brought into this State by the individual for his or her own use while temporarily within this State or while passing through this State.
(b) (Blank).
(c) The use, in this State, by owners, lessors, or shippers of tangible personal property that is utilized by interstate carriers for hire for use as rolling stock moving in interstate commerce as long as so used by the interstate carriers for hire, and equipment operated by a telecommunications provider, licensed as a common carrier by the Federal Communications Commission, which is permanently installed in or affixed to aircraft moving in interstate commerce.
(d) The use, in this State, of tangible personal property that is acquired outside this State and caused to be brought into this State by a person who has already paid a tax in another State in respect to the sale, purchase, or use of that property, to the extent of the amount of the tax properly due and paid in the other State.
(e) The temporary storage, in this State, of tangible personal property that is acquired outside this State and that, after being brought into this State and stored here temporarily, is used solely outside this State or is physically attached to or incorporated into other tangible personal property that is used solely outside this State, or is altered by converting, fabricating, manufacturing, printing, processing, or shaping, and, as altered, is used solely outside this State.
(f) The temporary storage in this State of building materials and fixtures that are acquired either in this State or outside this State by an Illinois registered combination retailer and construction contractor, and that the purchaser thereafter uses outside this State by incorporating that property into real estate located outside this State.
(g) The use or purchase of tangible personal property by a common carrier by rail or motor that receives the physical possession of the property in Illinois, and that transports the property, or shares with another common carrier in the transportation of the property, out of Illinois on a standard uniform bill of lading showing the seller of the property as the shipper or consignor of the property to a destination outside Illinois, for use outside Illinois.
(h) Except as provided in subsection (h-1), the use, in this State, of a motor vehicle that was sold in this State to a nonresident, even though the motor vehicle is delivered to the nonresident in this State, if the motor vehicle is not to be titled in this State, and if a drive-away permit is issued to the motor vehicle as provided in Section 3-603 of the Illinois Vehicle Code or if the nonresident purchaser has vehicle registration plates to transfer to the motor vehicle upon returning to his or her home state. The issuance of the drive-away permit or having the out-of-state registration plates to be transferred shall be prima facie evidence that the motor vehicle will not be titled in this State.
(h-1) The exemption under subsection (h) does not apply if the state in which the motor vehicle will be titled does not allow a reciprocal exemption for the use in that state of a motor vehicle sold and delivered in that state to an Illinois resident but titled in Illinois. The tax collected under this Act on the sale of a motor vehicle in this State to a resident of another state that does not allow a reciprocal exemption shall be imposed at a rate equal to the state's rate of tax on taxable property in the state in which the purchaser is a resident, except that the tax shall not exceed the tax that would otherwise be imposed under this Act. At the time of the sale, the purchaser shall execute a statement, signed under penalty of perjury, of his or her intent to title the vehicle in the state in which the purchaser is a resident within 30 days after the sale and of the fact of the payment to the State of Illinois of tax in an amount equivalent to the state's rate of tax on taxable property in his or her state of residence and shall submit the statement to the appropriate tax collection agency in his or her state of residence. In addition, the retailer must retain a signed copy of the statement in his or her records. Nothing in this subsection shall be construed to require the removal of the vehicle from this state following the filing of an intent to title the vehicle in the purchaser's state of residence if the purchaser titles the vehicle in his or her state of residence within 30 days after the date of sale. The tax collected under this Act in accordance with this subsection (h-1) shall be proportionately distributed as if the tax were collected at the 6.25% general rate imposed under this Act.
(h-2) The following exemptions apply with respect to certain aircraft:
(1) Beginning on July 1, 2007, no tax is imposed

under this Act on the purchase of an aircraft, as defined in Section 3 of the Illinois Aeronautics Act, if all of the following conditions are met:

(A) the aircraft leaves this State within 15

days after the later of either the issuance of the final billing for the purchase of the aircraft or the authorized approval for return to service, completion of the maintenance record entry, and completion of the test flight and ground test for inspection, as required by 14 C.F.R. 91.407;

(B) the aircraft is not based or registered in

this State after the purchase of the aircraft; and

(C) the purchaser provides the Department with a

signed and dated certification, on a form prescribed by the Department, certifying that the requirements of this item (1) are met. The certificate must also include the name and address of the purchaser, the address of the location where the aircraft is to be titled or registered, the address of the primary physical location of the aircraft, and other information that the Department may reasonably require.

(2) Beginning on July 1, 2007, no tax is imposed

under this Act on the use of an aircraft, as defined in Section 3 of the Illinois Aeronautics Act, that is temporarily located in this State for the purpose of a prepurchase evaluation if all of the following conditions are met:

(A) the aircraft is not based or registered in

this State after the prepurchase evaluation; and

(B) the purchaser provides the Department with a

signed and dated certification, on a form prescribed by the Department, certifying that the requirements of this item (2) are met. The certificate must also include the name and address of the purchaser, the address of the location where the aircraft is to be titled or registered, the address of the primary physical location of the aircraft, and other information that the Department may reasonably require.

(3) Beginning on July 1, 2007, no tax is imposed

under this Act on the use of an aircraft, as defined in Section 3 of the Illinois Aeronautics Act, that is temporarily located in this State for the purpose of a post-sale customization if all of the following conditions are met:

(A) the aircraft leaves this State within 15 days

after the authorized approval for return to service, completion of the maintenance record entry, and completion of the test flight and ground test for inspection, as required by 14 C.F.R. 91.407;

(B) the aircraft is not based or registered in

this State either before or after the post-sale customization; and

(C) the purchaser provides the Department with a

signed and dated certification, on a form prescribed by the Department, certifying that the requirements of this item (3) are met. The certificate must also include the name and address of the purchaser, the address of the location where the aircraft is to be titled or registered, the address of the primary physical location of the aircraft, and other information that the Department may reasonably require.

If tax becomes due under this subsection (h-2) because of the purchaser's use of the aircraft in this State, the purchaser shall file a return with the Department and pay the tax on the fair market value of the aircraft. This return and payment of the tax must be made no later than 30 days after the aircraft is used in a taxable manner in this State. The tax is based on the fair market value of the aircraft on the date that it is first used in a taxable manner in this State.
For purposes of this subsection (h-2):
"Based in this State" means hangared, stored, or otherwise used, excluding post-sale customizations as defined in this Section, for 10 or more days in each 12-month period immediately following the date of the sale of the aircraft.
"Post-sale customization" means any improvement, maintenance, or repair that is performed on an aircraft following a transfer of ownership of the aircraft.
"Prepurchase evaluation" means an examination of an aircraft to provide a potential purchaser with information relevant to the potential purchase.
"Registered in this State" means an aircraft registered with the Department of Transportation, Aeronautics Division, or titled or registered with the Federal Aviation Administration to an address located in this State.
This subsection (h-2) is exempt from the provisions of Section 3-90.
(i) Beginning July 1, 1999, the use, in this State, of fuel acquired outside this State and brought into this State in the fuel supply tanks of locomotives engaged in freight hauling and passenger service for interstate commerce. This subsection is exempt from the provisions of Section 3-90.
(j) Beginning on January 1, 2002 and through June 30, 2016, the use of tangible personal property purchased from an Illinois retailer by a taxpayer engaged in centralized purchasing activities in Illinois who will, upon receipt of the property in Illinois, temporarily store the property in Illinois (i) for the purpose of subsequently transporting it outside this State for use or consumption thereafter solely outside this State or (ii) for the purpose of being processed, fabricated, or manufactured into, attached to, or incorporated into other tangible personal property to be transported outside this State and thereafter used or consumed solely outside this State. The Director of Revenue shall, pursuant to rules adopted in accordance with the Illinois Administrative Procedure Act, issue a permit to any taxpayer in good standing with the Department who is eligible for the exemption under this subsection (j). The permit issued under this subsection (j) shall authorize the holder, to the extent and in the manner specified in the rules adopted under this Act, to purchase tangible personal property from a retailer exempt from the taxes imposed by this Act. Taxpayers shall maintain all necessary books and records to substantiate the use and consumption of all such tangible personal property outside of the State of Illinois.
(Source: P.A. 100-321, eff. 8-24-17.)

(35 ILCS 105/3-60) (from Ch. 120, par. 439.3-60)
Sec. 3-60. Rolling stock exemption. Except as provided in Section 3-61 of this Act, the rolling stock exemption applies to rolling stock used by an interstate carrier for hire, even just between points in Illinois, if the rolling stock transports, for hire, persons whose journeys or property whose shipments originate or terminate outside Illinois.
(Source: P.A. 93-23, eff. 6-20-03.)

(35 ILCS 105/3-61)
Sec. 3-61. Motor vehicles; trailers; use as rolling stock definition.
(a) (Blank).
(b) (Blank).
(c) This subsection (c) applies to motor vehicles, other than limousines, purchased through June 30, 2017. For motor vehicles, other than limousines, purchased on or after July 1, 2017, subsection (d-5) applies. This subsection (c) applies to limousines purchased before, on, or after July 1, 2017. "Use as rolling stock moving in interstate commerce" in paragraph (c) of Section 3-55 occurs for motor vehicles, as defined in Section 1-146 of the Illinois Vehicle Code, when during a 12-month period the rolling stock has carried persons or property for hire in interstate commerce for greater than 50% of its total trips for that period or for greater than 50% of its total miles for that period. The person claiming the exemption shall make an election at the time of purchase to use either the trips or mileage method. Persons who purchased motor vehicles prior to July 1, 2004 shall make an election to use either the trips or mileage method and document that election in their books and records. If no election is made under this subsection to use the trips or mileage method, the person shall be deemed to have chosen the mileage method.
For purposes of determining qualifying trips or miles, motor vehicles that carry persons or property for hire, even just between points in Illinois, will be considered used for hire in interstate commerce if the motor vehicle transports persons whose journeys or property whose shipments originate or terminate outside Illinois. The exemption for motor vehicles used as rolling stock moving in interstate commerce may be claimed only for the following vehicles: (i) motor vehicles whose gross vehicle weight rating exceeds 16,000 pounds; and (ii) limousines, as defined in Section 1-139.1 of the Illinois Vehicle Code. Through June 30, 2017, this definition applies to all property purchased for the purpose of being attached to those motor vehicles as a part thereof. On and after July 1, 2017, this definition applies to property purchased for the purpose of being attached to limousines as a part thereof.
(d) For purchases made through June 30, 2017, "use as rolling stock moving in interstate commerce" in paragraph (c) of Section 3-55 occurs for trailers, as defined in Section 1-209 of the Illinois Vehicle Code, semitrailers as defined in Section 1-187 of the Illinois Vehicle Code, and pole trailers as defined in Section 1-161 of the Illinois Vehicle Code, when during a 12-month period the rolling stock has carried persons or property for hire in interstate commerce for greater than 50% of its total trips for that period or for greater than 50% of its total miles for that period. The person claiming the exemption for a trailer or trailers that will not be dedicated to a motor vehicle or group of motor vehicles shall make an election at the time of purchase to use either the trips or mileage method. Persons who purchased trailers prior to July 1, 2004 that are not dedicated to a motor vehicle or group of motor vehicles shall make an election to use either the trips or mileage method and document that election in their books and records. If no election is made under this subsection to use the trips or mileage method, the person shall be deemed to have chosen the mileage method.
For purposes of determining qualifying trips or miles, trailers, semitrailers, or pole trailers that carry property for hire, even just between points in Illinois, will be considered used for hire in interstate commerce if the trailers, semitrailers, or pole trailers transport property whose shipments originate or terminate outside Illinois. This definition applies to all property purchased for the purpose of being attached to those trailers, semitrailers, or pole trailers as a part thereof. In lieu of a person providing documentation regarding the qualifying use of each individual trailer, semitrailer, or pole trailer, that person may document such qualifying use by providing documentation of the following:
(1) If a trailer, semitrailer, or pole trailer is

dedicated to a motor vehicle that qualifies as rolling stock moving in interstate commerce under subsection (c) of this Section, then that trailer, semitrailer, or pole trailer qualifies as rolling stock moving in interstate commerce under this subsection.

(2) If a trailer, semitrailer, or pole trailer is

dedicated to a group of motor vehicles that all qualify as rolling stock moving in interstate commerce under subsection (c) of this Section, then that trailer, semitrailer, or pole trailer qualifies as rolling stock moving in interstate commerce under this subsection.

(3) If one or more trailers, semitrailers, or pole

trailers are dedicated to a group of motor vehicles and not all of those motor vehicles in that group qualify as rolling stock moving in interstate commerce under subsection (c) of this Section, then the percentage of those trailers, semitrailers, or pole trailers that qualifies as rolling stock moving in interstate commerce under this subsection is equal to the percentage of those motor vehicles in that group that qualify as rolling stock moving in interstate commerce under subsection (c) of this Section to which those trailers, semitrailers, or pole trailers are dedicated. However, to determine the qualification for the exemption provided under this item (3), the mathematical application of the qualifying percentage to one or more trailers, semitrailers, or pole trailers under this subpart shall not be allowed as to any fraction of a trailer, semitrailer, or pole trailer.

(d-5) For motor vehicles and trailers purchased on or after July 1, 2017, "use as rolling stock moving in interstate commerce" means that:
(1) the motor vehicle or trailer is used to transport

persons or property for hire;

(2) for purposes of the exemption under subsection

(c) of Section 3-55, the purchaser who is an owner, lessor, or shipper claiming the exemption certifies that the motor vehicle or trailer will be utilized, from the time of purchase and continuing through the statute of limitations for issuing a notice of tax liability under this Act, by an interstate carrier or carriers for hire who hold, and are required by Federal Motor Carrier Safety Administration regulations to hold, an active USDOT Number with the Carrier Operation listed as "Interstate" and the Operation Classification listed as "authorized for hire", "exempt for hire", or both "authorized for hire" and "exempt for hire"; except that this paragraph (2) does not apply to a motor vehicle or trailer used at an airport to support the operation of an aircraft moving in interstate commerce, as long as (i) in the case of a motor vehicle, the motor vehicle meets paragraphs (1) and (3) of this subsection (d-5) or (ii) in the case of a trailer, the trailer meets paragraph (1) of this subsection (d-5); and

(3) for motor vehicles, the gross vehicle weight

rating exceeds 16,000 pounds.

The definition of "use as rolling stock moving in interstate commerce" in this subsection (d-5) applies to all property purchased on or after July 1, 2017 for the purpose of being attached to a motor vehicle or trailer as a part thereof, regardless of whether the motor vehicle or trailer was purchased before, on, or after July 1, 2017.
If an item ceases to meet requirements (1) through (3) under this subsection (d-5), then the tax is imposed on the selling price, allowing for a reasonable depreciation for the period during which the item qualified for the exemption.
For purposes of this subsection (d-5):
"Motor vehicle" excludes limousines, but otherwise

means that term as defined in Section 1-146 of the Illinois Vehicle Code.

"Trailer" means (i) "trailer", as defined in Section

1-209 of the Illinois Vehicle Code, (ii) "semitrailer", as defined in Section 1-187 of the Illinois Vehicle Code, and (iii) "pole trailer", as defined in Section 1-161 of the Illinois Vehicle Code.

(e) For aircraft and watercraft purchased on or after January 1, 2014, "use as rolling stock moving in interstate commerce" in paragraph (c) of Section 3-55 occurs when, during a 12-month period, the rolling stock has carried persons or property for hire in interstate commerce for greater than 50% of its total trips for that period or for greater than 50% of its total miles for that period. The person claiming the exemption shall make an election at the time of purchase to use either the trips or mileage method and document that election in their books and records. If no election is made under this subsection to use the trips or mileage method, the person shall be deemed to have chosen the mileage method. For aircraft, flight hours may be used in lieu of recording miles in determining whether the aircraft meets the mileage test in this subsection. For watercraft, nautical miles or trip hours may be used in lieu of recording miles in determining whether the watercraft meets the mileage test in this subsection.
Notwithstanding any other provision of law to the contrary, property purchased on or after January 1, 2014 for the purpose of being attached to aircraft or watercraft as a part thereof qualifies as rolling stock moving in interstate commerce only if the aircraft or watercraft to which it will be attached qualifies as rolling stock moving in interstate commerce under the test set forth in this subsection (e), regardless of when the aircraft or watercraft was purchased. Persons who purchased aircraft or watercraft prior to January 1, 2014 shall make an election to use either the trips or mileage method and document that election in their books and records for the purpose of determining whether property purchased on or after January 1, 2014 for the purpose of being attached to aircraft or watercraft as a part thereof qualifies as rolling stock moving in interstate commerce under this subsection (e).
(f) The election to use either the trips or mileage method made under the provisions of subsections (c), (d), or (e) of this Section will remain in effect for the duration of the purchaser's ownership of that item.
(Source: P.A. 100-321, eff. 8-24-17.)

(35 ILCS 105/3-65) (from Ch. 120, par. 439.3-65)
Sec. 3-65. R.O.T. nontaxability. If the seller of tangible personal property for use would not be taxable under the Retailers' Occupation Tax Act despite all elements of the sale occurring in Illinois, then the tax imposed by this Act does not apply to the use of the tangible personal property in this State.
(Source: P.A. 91-51, eff. 6-30-99.)

(35 ILCS 105/3-70) (from Ch. 120, par. 439.3-70)
Sec. 3-70. Property acquired by nonresident. The tax imposed by this Act does not apply to the use, in this State, of tangible personal property that is acquired outside this State by a nonresident individual who then brings the property to this State for use here and who has used the property outside this State for at least 3 months before bringing the property to this State.
Where a business that is not operated in Illinois, but is operated in another State, is moved to Illinois or opens an office, plant, or other business facility in Illinois, that business shall not be taxed on its use, in Illinois, of used tangible personal property, other than items of tangible personal property that must be titled or registered with the State of Illinois or whose registration with the United States Government must be filed with the State of Illinois, that the business bought outside Illinois and used outside Illinois in the operation of the business for at least 3 months before moving the used property to Illinois for use in this State.
"Acquired outside this State", whenever used in this Act, in addition to its usual and popular meaning, also means the delivery, outside Illinois, of tangible personal property that is purchased in this State and delivered from a point in this State to a point of delivery outside this State.
(Source: P.A. 91-51, eff. 6-30-99.)

(35 ILCS 105/3-75) (from Ch. 120, par. 439.3-75)
Sec. 3-75. Serviceman transfer. Tangible personal property purchased by a serviceman, as defined in Section 2 of the Service Occupation Tax Act, is subject to the tax imposed by this Act when purchased for transfer by the serviceman incidental to completion of a maintenance agreement.
(Source: P.A. 91-51, eff. 6-30-99.)

(35 ILCS 105/3-80) (from Ch. 120, par. 439.3-80)
Sec. 3-80. Liability because of amendatory Act. Revisions in Section 3 (now Sections 3 through 3-80) by Public Act 85-1135 do not affect tax liability that arose before January 1, 1990.
(Source: P.A. 91-51, eff. 6-30-99.)

(35 ILCS 105/3-85)
Sec. 3-85. Manufacturer's Purchase Credit. For purchases of machinery and equipment made on and after January 1, 1995 through June 30, 2003, and on and after September 1, 2004 through August 30, 2014, a purchaser of manufacturing machinery and equipment that qualifies for the exemption provided by paragraph (18) of Section 3-5 of this Act earns a credit in an amount equal to a fixed percentage of the tax which would have been incurred under this Act on those purchases. For purchases of graphic arts machinery and equipment made on or after July 1, 1996 and through June 30, 2003, and on and after September 1, 2004 through August 30, 2014, a purchaser of graphic arts machinery and equipment that qualifies for the exemption provided by paragraph (6) of Section 3-5 of this Act earns a credit in an amount equal to a fixed percentage of the tax that would have been incurred under this Act on those purchases. The credit earned for purchases of manufacturing machinery and equipment or graphic arts machinery and equipment shall be referred to as the Manufacturer's Purchase Credit. A graphic arts producer is a person engaged in graphic arts production as defined in Section 2-30 of the Retailers' Occupation Tax Act. Beginning July 1, 1996, all references in this Section to manufacturers or manufacturing shall also be deemed to refer to graphic arts producers or graphic arts production.
The amount of credit shall be a percentage of the tax that would have been incurred on the purchase of manufacturing machinery and equipment or graphic arts machinery and equipment if the exemptions provided by paragraph (6) or paragraph (18) of Section 3-5 of this Act had not been applicable. The percentage shall be as follows:
(1) 15% for purchases made on or before June 30, 1995.
(2) 25% for purchases made after June 30, 1995, and

on or before June 30, 1996.

(3) 40% for purchases made after June 30, 1996, and

on or before June 30, 1997.

(4) 50% for purchases made on or after July 1, 1997.
(a) Manufacturer's Purchase Credit earned prior to July 1, 2003. This subsection (a) applies to Manufacturer's Purchase Credit earned prior to July 1, 2003. A purchaser of production related tangible personal property desiring to use the Manufacturer's Purchase Credit shall certify to the seller prior to October 1, 2003 that the purchaser is satisfying all or part of the liability under the Use Tax Act or the Service Use Tax Act that is due on the purchase of the production related tangible personal property by use of Manufacturer's Purchase Credit. The Manufacturer's Purchase Credit certification must be dated and shall include the name and address of the purchaser, the purchaser's registration number, if registered, the credit being applied, and a statement that the State Use Tax or Service Use Tax liability is being satisfied with the manufacturer's or graphic arts producer's accumulated purchase credit. Certification may be incorporated into the manufacturer's or graphic arts producer's purchase order. Manufacturer's Purchase Credit certification provided by the manufacturer or graphic arts producer prior to October 1, 2003 may be used to satisfy the retailer's or serviceman's liability under the Retailers' Occupation Tax Act or Service Occupation Tax Act for the credit claimed, not to exceed 6.25% of the receipts subject to tax from a qualifying purchase, but only if the retailer or serviceman reports the Manufacturer's Purchase Credit claimed as required by the Department. A Manufacturer's Purchase Credit reported on any original or amended return filed under this Act after October 20, 2003 shall be disallowed. The Manufacturer's Purchase Credit earned by purchase of exempt manufacturing machinery and equipment or graphic arts machinery and equipment is a non-transferable credit. A manufacturer or graphic arts producer that enters into a contract involving the installation of tangible personal property into real estate within a manufacturing or graphic arts production facility may, prior to October 1, 2003, authorize a construction contractor to utilize credit accumulated by the manufacturer or graphic arts producer to purchase the tangible personal property. A manufacturer or graphic arts producer intending to use accumulated credit to purchase such tangible personal property shall execute a written contract authorizing the contractor to utilize a specified dollar amount of credit. The contractor shall furnish, prior to October 1, 2003, the supplier with the manufacturer's or graphic arts producer's name, registration or resale number, and a statement that a specific amount of the Use Tax or Service Use Tax liability, not to exceed 6.25% of the selling price, is being satisfied with the credit. The manufacturer or graphic arts producer shall remain liable to timely report all information required by the annual Report of Manufacturer's Purchase Credit Used for all credit utilized by a construction contractor.
No Manufacturer's Purchase Credit earned prior to July 1, 2003 may be used after October 1, 2003. The Manufacturer's Purchase Credit may be used to satisfy liability under the Use Tax Act or the Service Use Tax Act due on the purchase of production related tangible personal property (including purchases by a manufacturer, by a graphic arts producer, or by a lessor who rents or leases the use of the property to a manufacturer or graphic arts producer) that does not otherwise qualify for the manufacturing machinery and equipment exemption or the graphic arts machinery and equipment exemption. "Production related tangible personal property" means (i) all tangible personal property used or consumed by the purchaser in a manufacturing facility in which a manufacturing process described in Section 2-45 of the Retailers' Occupation Tax Act takes place, including tangible personal property purchased for incorporation into real estate within a manufacturing facility and including, but not limited to, tangible personal property used or consumed in activities such as preproduction material handling, receiving, quality control, inventory control, storage, staging, and packaging for shipping and transportation purposes; (ii) all tangible personal property used or consumed by the purchaser in a graphic arts facility in which graphic arts production as described in Section 2-30 of the Retailers' Occupation Tax Act takes place, including tangible personal property purchased for incorporation into real estate within a graphic arts facility and including, but not limited to, all tangible personal property used or consumed in activities such as graphic arts preliminary or pre-press production, pre-production material handling, receiving, quality control, inventory control, storage, staging, sorting, labeling, mailing, tying, wrapping, and packaging; and (iii) all tangible personal property used or consumed by the purchaser for research and development. "Production related tangible personal property" does not include (i) tangible personal property used, within or without a manufacturing facility, in sales, purchasing, accounting, fiscal management, marketing, personnel recruitment or selection, or landscaping or (ii) tangible personal property required to be titled or registered with a department, agency, or unit of federal, state, or local government. The Manufacturer's Purchase Credit may be used, prior to October 1, 2003, to satisfy the tax arising either from the purchase of machinery and equipment on or after January 1, 1995 for which the exemption provided by paragraph (18) of Section 3-5 of this Act was erroneously claimed, or the purchase of machinery and equipment on or after July 1, 1996 for which the exemption provided by paragraph (6) of Section 3-5 of this Act was erroneously claimed, but not in satisfaction of penalty, if any, and interest for failure to pay the tax when due. A purchaser of production related tangible personal property who is required to pay Illinois Use Tax or Service Use Tax on the purchase directly to the Department may, prior to October 1, 2003, utilize the Manufacturer's Purchase Credit in satisfaction of the tax arising from that purchase, but not in satisfaction of penalty and interest. A purchaser who uses the Manufacturer's Purchase Credit to purchase property which is later determined not to be production related tangible personal property may be liable for tax, penalty, and interest on the purchase of that property as of the date of purchase but shall be entitled to use the disallowed Manufacturer's Purchase Credit, so long as it has not expired and is used prior to October 1, 2003, on qualifying purchases of production related tangible personal property not previously subject to credit usage. The Manufacturer's Purchase Credit earned by a manufacturer or graphic arts producer expires the last day of the second calendar year following the calendar year in which the credit arose. No Manufacturer's Purchase Credit may be used after September 30, 2003 regardless of when that credit was earned.
A purchaser earning Manufacturer's Purchase Credit shall sign and file an annual Report of Manufacturer's Purchase Credit Earned for each calendar year no later than the last day of the sixth month following the calendar year in which a Manufacturer's Purchase Credit is earned. A Report of Manufacturer's Purchase Credit Earned shall be filed on forms as prescribed or approved by the Department and shall state, for each month of the calendar year: (i) the total purchase price of all purchases of exempt manufacturing or graphic arts machinery on which the credit was earned; (ii) the total State Use Tax or Service Use Tax which would have been due on those items; (iii) the percentage used to calculate the amount of credit earned; (iv) the amount of credit earned; and (v) such other information as the Department may reasonably require. A purchaser earning Manufacturer's Purchase Credit shall maintain records which identify, as to each purchase of manufacturing or graphic arts machinery and equipment on which the purchaser earned Manufacturer's Purchase Credit, the vendor (including, if applicable, either the vendor's registration number or Federal Employer Identification Number), the purchase price, and the amount of Manufacturer's Purchase Credit earned on each purchase.
A purchaser using Manufacturer's Purchase Credit shall sign and file an annual Report of Manufacturer's Purchase Credit Used for each calendar year no later than the last day of the sixth month following the calendar year in which a Manufacturer's Purchase Credit is used. A Report of Manufacturer's Purchase Credit Used shall be filed on forms as prescribed or approved by the Department and shall state, for each month of the calendar year: (i) the total purchase price of production related tangible personal property purchased from Illinois suppliers; (ii) the total purchase price of production related tangible personal property purchased from out-of-state suppliers; (iii) the total amount of credit used during such month; and (iv) such other information as the Department may reasonably require. A purchaser using Manufacturer's Purchase Credit shall maintain records that identify, as to each purchase of production related tangible personal property on which the purchaser used Manufacturer's Purchase Credit, the vendor (including, if applicable, either the vendor's registration number or Federal Employer Identification Number), the purchase price, and the amount of Manufacturer's Purchase Credit used on each purchase.
No annual report shall be filed before May 1, 1996 or after June 30, 2004. A purchaser that fails to file an annual Report of Manufacturer's Purchase Credit Earned or an annual Report of Manufacturer's Purchase Credit Used by the last day of the sixth month following the end of the calendar year shall forfeit all Manufacturer's Purchase Credit for that calendar year unless it establishes that its failure to file was due to reasonable cause. Manufacturer's Purchase Credit reports may be amended to report and claim credit on qualifying purchases not previously reported at any time before the credit would have expired, unless both the Department and the purchaser have agreed to an extension of the statute of limitations for the issuance of a notice of tax liability as provided in Section 4 of the Retailers' Occupation Tax Act. If the time for assessment or refund has been extended, then amended reports for a calendar year may be filed at any time prior to the date to which the statute of limitations for the calendar year or portion thereof has been extended. No Manufacturer's Purchase Credit report filed with the Department for periods prior to January 1, 1995 shall be approved. Manufacturer's Purchase Credit claimed on an amended report may be used, until October 1, 2003, to satisfy tax liability under the Use Tax Act or the Service Use Tax Act (i) on qualifying purchases of production related tangible personal property made after the date the amended report is filed or (ii) assessed by the Department on qualifying purchases of production related tangible personal property made in the case of manufacturers on or after January 1, 1995, or in the case of graphic arts producers on or after July 1, 1996.
If the purchaser is not the manufacturer or a graphic arts producer, but rents or leases the use of the property to a manufacturer or graphic arts producer, the purchaser may earn, report, and use Manufacturer's Purchase Credit in the same manner as a manufacturer or graphic arts producer.
A purchaser shall not be entitled to any Manufacturer's Purchase Credit for a purchase that is required to be reported and is not timely reported as provided in this Section. A purchaser remains liable for (i) any tax that was satisfied by use of a Manufacturer's Purchase Credit, as of the date of purchase, if that use is not timely reported as required in this Section and (ii) for any applicable penalties and interest for failing to pay the tax when due. No Manufacturer's Purchase Credit may be used after September 30, 2003 to satisfy any tax liability imposed under this Act, including any audit liability.
(b) Manufacturer's Purchase Credit earned on and after September 1, 2004. This subsection (b) applies to Manufacturer's Purchase Credit earned on and after September 1, 2004. Manufacturer's Purchase Credit earned on or after September 1, 2004 may only be used to satisfy the Use Tax or Service Use Tax liability incurred on production related tangible personal property purchased on or after September 1, 2004. A purchaser of production related tangible personal property desiring to use the Manufacturer's Purchase Credit shall certify to the seller that the purchaser is satisfying all or part of the liability under the Use Tax Act or the Service Use Tax Act that is due on the purchase of the production related tangible personal property by use of Manufacturer's Purchase Credit. The Manufacturer's Purchase Credit certification must be dated and shall include the name and address of the purchaser, the purchaser's registration number, if registered, the credit being applied, and a statement that the State Use Tax or Service Use Tax liability is being satisfied with the manufacturer's or graphic arts producer's accumulated purchase credit. Certification may be incorporated into the manufacturer's or graphic arts producer's purchase order. Manufacturer's Purchase Credit certification provided by the manufacturer or graphic arts producer may be used to satisfy the retailer's or serviceman's liability under the Retailers' Occupation Tax Act or Service Occupation Tax Act for the credit claimed, not to exceed 6.25% of the receipts subject to tax from a qualifying purchase, but only if the retailer or serviceman reports the Manufacturer's Purchase Credit claimed as required by the Department. The Manufacturer's Purchase Credit earned by purchase of exempt manufacturing machinery and equipment or graphic arts machinery and equipment is a non-transferable credit. A manufacturer or graphic arts producer that enters into a contract involving the installation of tangible personal property into real estate within a manufacturing or graphic arts production facility may, on or after September 1, 2004, authorize a construction contractor to utilize credit accumulated by the manufacturer or graphic arts producer to purchase the tangible personal property. A manufacturer or graphic arts producer intending to use accumulated credit to purchase such tangible personal property shall execute a written contract authorizing the contractor to utilize a specified dollar amount of credit. The contractor shall furnish the supplier with the manufacturer's or graphic arts producer's name, registration or resale number, and a statement that a specific amount of the Use Tax or Service Use Tax liability, not to exceed 6.25% of the selling price, is being satisfied with the credit. The manufacturer or graphic arts producer shall remain liable to timely report all information required by the annual Report of Manufacturer's Purchase Credit Used for all credit utilized by a construction contractor.
The Manufacturer's Purchase Credit may be used to satisfy liability under the Use Tax Act or the Service Use Tax Act due on the purchase, made on or after September 1, 2004, of production related tangible personal property (including purchases by a manufacturer, by a graphic arts producer, or by a lessor who rents or leases the use of the property to a manufacturer or graphic arts producer) that does not otherwise qualify for the manufacturing machinery and equipment exemption or the graphic arts machinery and equipment exemption. "Production related tangible personal property" means (i) all tangible personal property used or consumed by the purchaser in a manufacturing facility in which a manufacturing process described in Section 2-45 of the Retailers' Occupation Tax Act takes place, including tangible personal property purchased for incorporation into real estate within a manufacturing facility and including, but not limited to, tangible personal property used or consumed in activities such as preproduction material handling, receiving, quality control, inventory control, storage, staging, and packaging for shipping and transportation purposes; (ii) all tangible personal property used or consumed by the purchaser in a graphic arts facility in which graphic arts production as described in Section 2-30 of the Retailers' Occupation Tax Act takes place, including tangible personal property purchased for incorporation into real estate within a graphic arts facility and including, but not limited to, all tangible personal property used or consumed in activities such as graphic arts preliminary or pre-press production, pre-production material handling, receiving, quality control, inventory control, storage, staging, sorting, labeling, mailing, tying, wrapping, and packaging; and (iii) all tangible personal property used or consumed by the purchaser for research and development. "Production related tangible personal property" does not include (i) tangible personal property used, within or without a manufacturing facility, in sales, purchasing, accounting, fiscal management, marketing, personnel recruitment or selection, or landscaping or (ii) tangible personal property required to be titled or registered with a department, agency, or unit of federal, state, or local government. The Manufacturer's Purchase Credit may be used to satisfy the tax arising either from the purchase of machinery and equipment on or after September 1, 2004 for which the exemption provided by paragraph (18) of Section 3-5 of this Act was erroneously claimed, or the purchase of machinery and equipment on or after September 1, 2004 for which the exemption provided by paragraph (6) of Section 3-5 of this Act was erroneously claimed, but not in satisfaction of penalty, if any, and interest for failure to pay the tax when due. A purchaser of production related tangible personal property that is purchased on or after September 1, 2004 who is required to pay Illinois Use Tax or Service Use Tax on the purchase directly to the Department may utilize the Manufacturer's Purchase Credit in satisfaction of the tax arising from that purchase, but not in satisfaction of penalty and interest. A purchaser who uses the Manufacturer's Purchase Credit to purchase property on and after September 1, 2004 which is later determined not to be production related tangible personal property may be liable for tax, penalty, and interest on the purchase of that property as of the date of purchase but shall be entitled to use the disallowed Manufacturer's Purchase Credit, so long as it has not expired and is used on qualifying purchases of production related tangible personal property not previously subject to credit usage. The Manufacturer's Purchase Credit earned by a manufacturer or graphic arts producer expires the last day of the second calendar year following the calendar year in which the credit arose. A purchaser earning Manufacturer's Purchase Credit shall sign and file an annual Report of Manufacturer's Purchase Credit Earned for each calendar year no later than the last day of the sixth month following the calendar year in which a Manufacturer's Purchase Credit is earned. A Report of Manufacturer's Purchase Credit Earned shall be filed on forms as prescribed or approved by the Department and shall state, for each month of the calendar year: (i) the total purchase price of all purchases of exempt manufacturing or graphic arts machinery on which the credit was earned; (ii) the total State Use Tax or Service Use Tax which would have been due on those items; (iii) the percentage used to calculate the amount of credit earned; (iv) the amount of credit earned; and (v) such other information as the Department may reasonably require. A purchaser earning Manufacturer's Purchase Credit shall maintain records which identify, as to each purchase of manufacturing or graphic arts machinery and equipment on which the purchaser earned Manufacturer's Purchase Credit, the vendor (including, if applicable, either the vendor's registration number or Federal Employer Identification Number), the purchase price, and the amount of Manufacturer's Purchase Credit earned on each purchase. A purchaser using Manufacturer's Purchase Credit shall sign and file an annual Report of Manufacturer's Purchase Credit Used for each calendar year no later than the last day of the sixth month following the calendar year in which a Manufacturer's Purchase Credit is used. A Report of Manufacturer's Purchase Credit Used shall be filed on forms as prescribed or approved by the Department and shall state, for each month of the calendar year: (i) the total purchase price of production related tangible personal property purchased from Illinois suppliers; (ii) the total purchase price of production related tangible personal property purchased from out-of-state suppliers; (iii) the total amount of credit used during such month; and (iv) such other information as the Department may reasonably require. A purchaser using Manufacturer's Purchase Credit shall maintain records that identify, as to each purchase of production related tangible personal property on which the purchaser used Manufacturer's Purchase Credit, the vendor (including, if applicable, either the vendor's registration number or Federal Employer Identification Number), the purchase price, and the amount of Manufacturer's Purchase Credit used on each purchase.
A purchaser that fails to file an annual Report of Manufacturer's Purchase Credit Earned or an annual Report of Manufacturer's Purchase Credit Used by the last day of the sixth month following the end of the calendar year shall forfeit all Manufacturer's Purchase Credit for that calendar year unless it establishes that its failure to file was due to reasonable cause. Manufacturer's Purchase Credit reports may be amended to report and claim credit on qualifying purchases not previously reported at any time before the credit would have expired, unless both the Department and the purchaser have agreed to an extension of the statute of limitations for the issuance of a notice of tax liability as provided in Section 4 of the Retailers' Occupation Tax Act. If the time for assessment or refund has been extended, then amended reports for a calendar year may be filed at any time prior to the date to which the statute of limitations for the calendar year or portion thereof has been extended. Manufacturer's Purchase Credit claimed on an amended report may be used to satisfy tax liability under the Use Tax Act or the Service Use Tax Act (i) on qualifying purchases of production related tangible personal property made after the date the amended report is filed or (ii) assessed by the Department on qualifying production related tangible personal property purchased on or after September 1, 2004. If the purchaser is not the manufacturer or a graphic arts producer, but rents or leases the use of the property to a manufacturer or graphic arts producer, the purchaser may earn, report, and use Manufacturer's Purchase Credit in the same manner as a manufacturer or graphic arts producer. A purchaser shall not be entitled to any Manufacturer's Purchase Credit for a purchase that is required to be reported and is not timely reported as provided in this Section. A purchaser remains liable for (i) any tax that was satisfied by use of a Manufacturer's Purchase Credit, as of the date of purchase, if that use is not timely reported as required in this Section and (ii) for any applicable penalties and interest for failing to pay the tax when due.
(Source: P.A. 96-116, eff. 7-31-09.)

(35 ILCS 105/3-90)
Sec. 3-90. Sunset of exemptions, credits, and deductions.
(a) The application of every exemption, credit, and deduction against tax imposed by this Act that becomes law after the effective date of this amendatory Act of 1994 shall be limited by a reasonable and appropriate sunset date. A taxpayer is not entitled to take the exemption, credit, or deduction beginning on the sunset date and thereafter. Except as provided in subsection (b) of this Section, if a reasonable and appropriate sunset date is not specified in the Public Act that creates the exemption, credit, or deduction, a taxpayer shall not be entitled to take the exemption, credit, or deduction beginning 5 years after the effective date of the Public Act creating the exemption, credit, or deduction and thereafter.
(b) Notwithstanding the provisions of subsection (a) of this Section, the sunset date of any exemption, credit, or deduction that is scheduled to expire in 2011, 2012, or 2013 by operation of this Section shall be extended by 5 years.
(Source: P.A. 97-636, eff. 6-1-12.)

(35 ILCS 105/3a) (from Ch. 120, par. 439.3a)
Sec. 3a. The tax imposed by the Act shall when collected be stated as a distinct item separate and apart from the selling price of the tangible personal property. However, where it is not possible to state the sales tax separately in situations such as sales from vending machines or sales of liquor by the drink the Department may by rule exempt such sales from this requirement so long as purchasers are notified by a sign that the tax is included in the selling price.
(Source: P.A. 84-229.)

(35 ILCS 105/4) (from Ch. 120, par. 439.4)
Sec. 4. Evidence that tangible personal property was sold by any person for delivery to a person residing or engaged in business in this State shall be prima facie evidence that such tangible personal property was sold for use in this State.
(Source: Laws 1955, p. 2027.)

(35 ILCS 105/5) (from Ch. 120, par. 439.5)
Sec. 5. Except as to motor vehicles and other items of tangible personal property that must be titled or registered under an Illinois law, but that cannot be so titled or registered without a use tax receipt or exemption determination from the Department, every retailer maintaining a place of business in this State and making sales of tangible personal property for use in this State (whether those sales are made within or without this State) shall, when collecting the tax as provided in Section 3-45 of this Act from the purchaser, give to the purchaser (if demanded by the purchaser) a receipt for the tax in the manner and form prescribed by the Department. The receipt shall be sufficient to relieve the purchaser from further liability for the tax to which the receipt may refer. Each retailer shall list with the Department the names and addresses of all of his or her agents operating in this State and the location of any and all of his or her distribution or sales houses, offices, or other places of business in this State.
(Source: P.A. 86-1475.)

(35 ILCS 105/6) (from Ch. 120, par. 439.6)
Sec. 6. A retailer maintaining a place of business in this State, if required to register under the Retailers' Occupation Tax Act, need not obtain an additional Certificate of Registration under this Act, but shall be deemed to be sufficiently registered by virtue of his being registered under the Retailers' Occupation Tax Act. Every retailer maintaining a place of business in this State, if not required to register under the Retailers' Occupation Tax Act, shall apply to the Department (upon a form prescribed and furnished by the Department) for a Certificate of Registration under this Act. In completing such application, the applicant shall furnish such information as the Department may reasonably require. Upon approval of an application for Certificate of Registration, the Department shall issue, without charge, a Certificate of Registration to the applicant. Such Certificate of Registration shall be displayed at the address which the applicant states in his application to be the principal place of business or location from which he will act as a retailer in this State. If the applicant will act as a retailer in this State from other places of business or locations, he shall list the addresses of such additional places of business or locations in this application for Certificate of Registration, and the Department shall issue a Sub-Certificate of Registration to the applicant for each such additional place of business or location. Each Sub-Certificate of Registration shall be conspicuously displayed at the place for which it is issued. Such Sub-Certificate of Registration shall bear the same registration number as that appearing upon the Certificate of Registration to which such Sub-Certificates relate. Where a retailer operates more than one place of business which is subject to registration under this Section and such businesses are substantially different in character or are engaged in under different trade names or are engaged in under other substantially dissimilar circumstances (so that it is more practicable, from an accounting, auditing or bookkeeping standpoint, for such businesses to be separately registered), the Department may require or permit such person to apply for and obtain a separate Certificate of Registration for each such business or for any of such businesses instead of registering such person, as to all such businesses, under a single Certificate of Registration supplemented by related Sub-Certificates of Registration. No Certificate of Registration shall be issued to any person who is in default to the State of Illinois for moneys due hereunder.
The Department may, in its discretion, upon application, authorize the collection of the tax herein imposed by any retailer not maintaining a place of business within this State, who, to the satisfaction of the Department, furnishes adequate security to insure collection and payment of the tax. Such retailer shall be issued, without charge, a permit to collect such tax. When so authorized, it shall be the duty of such retailer to collect the tax upon all tangible personal property sold to his knowledge for use within this State, in the same manner and subject to the same requirements, including the furnishing of a receipt to the purchaser (if demanded by the purchaser), as a retailer maintaining a place of business within this State. The receipt given to the purchaser shall be sufficient to relieve him from further liability for the tax to which such receipt may refer. Such permit may be revoked by the Department as provided herein.
(Source: Laws 1955, p. 2027.)

(35 ILCS 105/7) (from Ch. 120, par. 439.7)
Sec. 7.
It is unlawful for any retailer to advertise or hold out or state to the public or to any purchaser, consumer or user, directly or indirectly, that the tax or any part thereof imposed by Section 3 hereof will be assumed or absorbed by the retailer or that it will not be added to the selling price of the property sold, or if added that it or any part thereof will be refunded other than when the retailer refunds the selling price and tax because of the merchandise's being returned to the retailer or other than when the retailer credits or refunds the tax to the purchaser to support a claim filed with the Department under the Retailers' Occupation Tax Act or under this Act. Any person violating any of the provisions of this Section within this State shall be guilty of a Class A misdemeanor.
(Source: P.A. 77-2830.)

(35 ILCS 105/8) (from Ch. 120, par. 439.8)
Sec. 8. Any retailer required to collect the tax imposed by this Act shall be liable to the Department for such tax, whether or not the tax has been collected by the retailer, except when the retailer is relieved of the duty of remitting the tax to the Department by virtue of having paid a tax imposed by the Retailers' Occupation Tax Act upon his or her gross receipts from the same transactions. To the extent that a retailer required to collect the tax imposed by this Act has actually collected that tax, such tax is held in trust for the benefit of the Department.
(Source: P.A. 91-203, eff. 7-20-99.)

(35 ILCS 105/9) (from Ch. 120, par. 439.9)
(Text of Section from P.A. 100-303)
Sec. 9. Except as to motor vehicles, watercraft, aircraft, and trailers that are required to be registered with an agency of this State, each retailer required or authorized to collect the tax imposed by this Act shall pay to the Department the amount of such tax (except as otherwise provided) at the time when he is required to file his return for the period during which such tax was collected, less a discount of 2.1% prior to January 1, 1990, and 1.75% on and after January 1, 1990, or $5 per calendar year, whichever is greater, which is allowed to reimburse the retailer for expenses incurred in collecting the tax, keeping records, preparing and filing returns, remitting the tax and supplying data to the Department on request. In the case of retailers who report and pay the tax on a transaction by transaction basis, as provided in this Section, such discount shall be taken with each such tax remittance instead of when such retailer files his periodic return. The discount allowed under this Section is allowed only for returns that are filed in the manner required by this Act. The Department may disallow the discount for retailers whose certificate of registration is revoked at the time the return is filed, but only if the Department's decision to revoke the certificate of registration has become final. A retailer need not remit that part of any tax collected by him to the extent that he is required to remit and does remit the tax imposed by the Retailers' Occupation Tax Act, with respect to the sale of the same property.
Where such tangible personal property is sold under a conditional sales contract, or under any other form of sale wherein the payment of the principal sum, or a part thereof, is extended beyond the close of the period for which the return is filed, the retailer, in collecting the tax (except as to motor vehicles, watercraft, aircraft, and trailers that are required to be registered with an agency of this State), may collect for each tax return period, only the tax applicable to that part of the selling price actually received during such tax return period.
Except as provided in this Section, on or before the twentieth day of each calendar month, such retailer shall file a return for the preceding calendar month. Such return shall be filed on forms prescribed by the Department and shall furnish such information as the Department may reasonably require. On and after January 1, 2018, except for returns for motor vehicles, watercraft, aircraft, and trailers that are required to be registered with an agency of this State, with respect to retailers whose annual gross receipts average $20,000 or more, all returns required to be filed pursuant to this Act shall be filed electronically. Retailers who demonstrate that they do not have access to the Internet or demonstrate hardship in filing electronically may petition the Department to waive the electronic filing requirement.
The Department may require returns to be filed on a quarterly basis. If so required, a return for each calendar quarter shall be filed on or before the twentieth day of the calendar month following the end of such calendar quarter. The taxpayer shall also file a return with the Department for each of the first two months of each calendar quarter, on or before the twentieth day of the following calendar month, stating:
1. The name of the seller;
2. The address of the principal place of business

from which he engages in the business of selling tangible personal property at retail in this State;

3. The total amount of taxable receipts received by

him during the preceding calendar month from sales of tangible personal property by him during such preceding calendar month, including receipts from charge and time sales, but less all deductions allowed by law;

4. The amount of credit provided in Section 2d of

this Act;

5. The amount of tax due;
5-5. The signature of the taxpayer; and
6. Such other reasonable information as the

Department may require.

If a taxpayer fails to sign a return within 30 days after the proper notice and demand for signature by the Department, the return shall be considered valid and any amount shown to be due on the return shall be deemed assessed.
Beginning October 1, 1993, a taxpayer who has an average monthly tax liability of $150,000 or more shall make all payments required by rules of the Department by electronic funds transfer. Beginning October 1, 1994, a taxpayer who has an average monthly tax liability of $100,000 or more shall make all payments required by rules of the Department by electronic funds transfer. Beginning October 1, 1995, a taxpayer who has an average monthly tax liability of $50,000 or more shall make all payments required by rules of the Department by electronic funds transfer. Beginning October 1, 2000, a taxpayer who has an annual tax liability of $200,000 or more shall make all payments required by rules of the Department by electronic funds transfer. The term "annual tax liability" shall be the sum of the taxpayer's liabilities under this Act, and under all other State and local occupation and use tax laws administered by the Department, for the immediately preceding calendar year. The term "average monthly tax liability" means the sum of the taxpayer's liabilities under this Act, and under all other State and local occupation and use tax laws administered by the Department, for the immediately preceding calendar year divided by 12. Beginning on October 1, 2002, a taxpayer who has a tax liability in the amount set forth in subsection (b) of Section 2505-210 of the Department of Revenue Law shall make all payments required by rules of the Department by electronic funds transfer.
Before August 1 of each year beginning in 1993, the Department shall notify all taxpayers required to make payments by electronic funds transfer. All taxpayers required to make payments by electronic funds transfer shall make those payments for a minimum of one year beginning on October 1.
Any taxpayer not required to make payments by electronic funds transfer may make payments by electronic funds transfer with the permission of the Department.
All taxpayers required to make payment by electronic funds transfer and any taxpayers authorized to voluntarily make payments by electronic funds transfer shall make those payments in the manner authorized by the Department.
The Department shall adopt such rules as are necessary to effectuate a program of electronic funds transfer and the requirements of this Section.
Before October 1, 2000, if the taxpayer's average monthly tax liability to the Department under this Act, the Retailers' Occupation Tax Act, the Service Occupation Tax Act, the Service Use Tax Act was $10,000 or more during the preceding 4 complete calendar quarters, he shall file a return with the Department each month by the 20th day of the month next following the month during which such tax liability is incurred and shall make payments to the Department on or before the 7th, 15th, 22nd and last day of the month during which such liability is incurred. On and after October 1, 2000, if the taxpayer's average monthly tax liability to the Department under this Act, the Retailers' Occupation Tax Act, the Service Occupation Tax Act, and the Service Use Tax Act was $20,000 or more during the preceding 4 complete calendar quarters, he shall file a return with the Department each month by the 20th day of the month next following the month during which such tax liability is incurred and shall make payment to the Department on or before the 7th, 15th, 22nd and last day of the month during which such liability is incurred. If the month during which such tax liability is incurred began prior to January 1, 1985, each payment shall be in an amount equal to 1/4 of the taxpayer's actual liability for the month or an amount set by the Department not to exceed 1/4 of the average monthly liability of the taxpayer to the Department for the preceding 4 complete calendar quarters (excluding the month of highest liability and the month of lowest liability in such 4 quarter period). If the month during which such tax liability is incurred begins on or after January 1, 1985, and prior to January 1, 1987, each payment shall be in an amount equal to 22.5% of the taxpayer's actual liability for the month or 27.5% of the taxpayer's liability for the same calendar month of the preceding year. If the month during which such tax liability is incurred begins on or after January 1, 1987, and prior to January 1, 1988, each payment shall be in an amount equal to 22.5% of the taxpayer's actual liability for the month or 26.25% of the taxpayer's liability for the same calendar month of the preceding year. If the month during which such tax liability is incurred begins on or after January 1, 1988, and prior to January 1, 1989, or begins on or after January 1, 1996, each payment shall be in an amount equal to 22.5% of the taxpayer's actual liability for the month or 25% of the taxpayer's liability for the same calendar month of the preceding year. If the month during which such tax liability is incurred begins on or after January 1, 1989, and prior to January 1, 1996, each payment shall be in an amount equal to 22.5% of the taxpayer's actual liability for the month or 25% of the taxpayer's liability for the same calendar month of the preceding year or 100% of the taxpayer's actual liability for the quarter monthly reporting period. The amount of such quarter monthly payments shall be credited against the final tax liability of the taxpayer's return for that month. Before October 1, 2000, once applicable, the requirement of the making of quarter monthly payments to the Department shall continue until such taxpayer's average monthly liability to the Department during the preceding 4 complete calendar quarters (excluding the month of highest liability and the month of lowest liability) is less than $9,000, or until such taxpayer's average monthly liability to the Department as computed for each calendar quarter of the 4 preceding complete calendar quarter period is less than $10,000. However, if a taxpayer can show the Department that a substantial change in the taxpayer's business has occurred which causes the taxpayer to anticipate that his average monthly tax liability for the reasonably foreseeable future will fall below the $10,000 threshold stated above, then such taxpayer may petition the Department for change in such taxpayer's reporting status. On and after October 1, 2000, once applicable, the requirement of the making of quarter monthly payments to the Department shall continue until such taxpayer's average monthly liability to the Department during the preceding 4 complete calendar quarters (excluding the month of highest liability and the month of lowest liability) is less than $19,000 or until such taxpayer's average monthly liability to the Department as computed for each calendar quarter of the 4 preceding complete calendar quarter period is less than $20,000. However, if a taxpayer can show the Department that a substantial change in the taxpayer's business has occurred which causes the taxpayer to anticipate that his average monthly tax liability for the reasonably foreseeable future will fall below the $20,000 threshold stated above, then such taxpayer may petition the Department for a change in such taxpayer's reporting status. The Department shall change such taxpayer's reporting status unless it finds that such change is seasonal in nature and not likely to be long term. If any such quarter monthly payment is not paid at the time or in the amount required by this Section, then the taxpayer shall be liable for penalties and interest on the difference between the minimum amount due and the amount of such quarter monthly payment actually and timely paid, except insofar as the taxpayer has previously made payments for that month to the Department in excess of the minimum payments previously due as provided in this Section. The Department shall make reasonable rules and regulations to govern the quarter monthly payment amount and quarter monthly payment dates for taxpayers who file on other than a calendar monthly basis.
If any such payment provided for in this Section exceeds the taxpayer's liabilities under this Act, the Retailers' Occupation Tax Act, the Service Occupation Tax Act and the Service Use Tax Act, as shown by an original monthly return, the Department shall issue to the taxpayer a credit memorandum no later than 30 days after the date of payment, which memorandum may be submitted by the taxpayer to the Department in payment of tax liability subsequently to be remitted by the taxpayer to the Department or be assigned by the taxpayer to a similar taxpayer under this Act, the Retailers' Occupation Tax Act, the Service Occupation Tax Act or the Service Use Tax Act, in accordance with reasonable rules and regulations to be prescribed by the Department, except that if such excess payment is shown on an original monthly return and is made after December 31, 1986, no credit memorandum shall be issued, unless requested by the taxpayer. If no such request is made, the taxpayer may credit such excess payment against tax liability subsequently to be remitted by the taxpayer to the Department under this Act, the Retailers' Occupation Tax Act, the Service Occupation Tax Act or the Service Use Tax Act, in accordance with reasonable rules and regulations prescribed by the Department. If the Department subsequently determines that all or any part of the credit taken was not actually due to the taxpayer, the taxpayer's 2.1% or 1.75% vendor's discount shall be reduced by 2.1% or 1.75% of the difference between the credit taken and that actually due, and the taxpayer shall be liable for penalties and interest on such difference.
If the retailer is otherwise required to file a monthly return and if the retailer's average monthly tax liability to the Department does not exceed $200, the Department may authorize his returns to be filed on a quarter annual basis, with the return for January, February, and March of a given year being due by April 20 of such year; with the return for April, May and June of a given year being due by July 20 of such year; with the return for July, August and September of a given year being due by October 20 of such year, and with the return for October, November and December of a given year being due by January 20 of the following year.
If the retailer is otherwise required to file a monthly or quarterly return and if the retailer's average monthly tax liability to the Department does not exceed $50, the Department may authorize his returns to be filed on an annual basis, with the return for a given year being due by January 20 of the following year.
Such quarter annual and annual returns, as to form and substance, shall be subject to the same requirements as monthly returns.
Notwithstanding any other provision in this Act concerning the time within which a retailer may file his return, in the case of any retailer who ceases to engage in a kind of business which makes him responsible for filing returns under this Act, such retailer shall file a final return under this Act with the Department not more than one month after discontinuing such business.
In addition, with respect to motor vehicles, watercraft, aircraft, and trailers that are required to be registered with an agency of this State, every retailer selling this kind of tangible personal property shall file, with the Department, upon a form to be prescribed and supplied by the Department, a separate return for each such item of tangible personal property which the retailer sells, except that if, in the same transaction, (i) a retailer of aircraft, watercraft, motor vehicles or trailers transfers more than one aircraft, watercraft, motor vehicle or trailer to another aircraft, watercraft, motor vehicle or trailer retailer for the purpose of resale or (ii) a retailer of aircraft, watercraft, motor vehicles, or trailers transfers more than one aircraft, watercraft, motor vehicle, or trailer to a purchaser for use as a qualifying rolling stock as provided in Section 3-55 of this Act, then that seller may report the transfer of all the aircraft, watercraft, motor vehicles or trailers involved in that transaction to the Department on the same uniform invoice-transaction reporting return form. For purposes of this Section, "watercraft" means a Class 2, Class 3, or Class 4 watercraft as defined in Section 3-2 of the Boat Registration and Safety Act, a personal watercraft, or any boat equipped with an inboard motor.
The transaction reporting return in the case of motor vehicles or trailers that are required to be registered with an agency of this State, shall be the same document as the Uniform Invoice referred to in Section 5-402 of the Illinois Vehicle Code and must show the name and address of the seller; the name and address of the purchaser; the amount of the selling price including the amount allowed by the retailer for traded-in property, if any; the amount allowed by the retailer for the traded-in tangible personal property, if any, to the extent to which Section 2 of this Act allows an exemption for the value of traded-in property; the balance payable after deducting such trade-in allowance from the total selling price; the amount of tax due from the retailer with respect to such transaction; the amount of tax collected from the purchaser by the retailer on such transaction (or satisfactory evidence that such tax is not due in that particular instance, if that is claimed to be the fact); the place and date of the sale; a sufficient identification of the property sold; such other information as is required in Section 5-402 of the Illinois Vehicle Code, and such other information as the Department may reasonably require.
The transaction reporting return in the case of watercraft and aircraft must show the name and address of the seller; the name and address of the purchaser; the amount of the selling price including the amount allowed by the retailer for traded-in property, if any; the amount allowed by the retailer for the traded-in tangible personal property, if any, to the extent to which Section 2 of this Act allows an exemption for the value of traded-in property; the balance payable after deducting such trade-in allowance from the total selling price; the amount of tax due from the retailer with respect to such transaction; the amount of tax collected from the purchaser by the retailer on such transaction (or satisfactory evidence that such tax is not due in that particular instance, if that is claimed to be the fact); the place and date of the sale, a sufficient identification of the property sold, and such other information as the Department may reasonably require.
Such transaction reporting return shall be filed not later than 20 days after the date of delivery of the item that is being sold, but may be filed by the retailer at any time sooner than that if he chooses to do so. The transaction reporting return and tax remittance or proof of exemption from the tax that is imposed by this Act may be transmitted to the Department by way of the State agency with which, or State officer with whom, the tangible personal property must be titled or registered (if titling or registration is required) if the Department and such agency or State officer determine that this procedure will expedite the processing of applications for title or registration.
With each such transaction reporting return, the retailer shall remit the proper amount of tax due (or shall submit satisfactory evidence that the sale is not taxable if that is the case), to the Department or its agents, whereupon the Department shall issue, in the purchaser's name, a tax receipt (or a certificate of exemption if the Department is satisfied that the particular sale is tax exempt) which such purchaser may submit to the agency with which, or State officer with whom, he must title or register the tangible personal property that is involved (if titling or registration is required) in support of such purchaser's application for an Illinois certificate or other evidence of title or registration to such tangible personal property.
No retailer's failure or refusal to remit tax under this Act precludes a user, who has paid the proper tax to the retailer, from obtaining his certificate of title or other evidence of title or registration (if titling or registration is required) upon satisfying the Department that such user has paid the proper tax (if tax is due) to the retailer. The Department shall adopt appropriate rules to carry out the mandate of this paragraph.
If the user who would otherwise pay tax to the retailer wants the transaction reporting return filed and the payment of tax or proof of exemption made to the Department before the retailer is willing to take these actions and such user has not paid the tax to the retailer, such user may certify to the fact of such delay by the retailer, and may (upon the Department being satisfied of the truth of such certification) transmit the information required by the transaction reporting return and the remittance for tax or proof of exemption directly to the Department and obtain his tax receipt or exemption determination, in which event the transaction reporting return and tax remittance (if a tax payment was required) shall be credited by the Department to the proper retailer's account with the Department, but without the 2.1% or 1.75% discount provided for in this Section being allowed. When the user pays the tax directly to the Department, he shall pay the tax in the same amount and in the same form in which it would be remitted if the tax had been remitted to the Department by the retailer.
Where a retailer collects the tax with respect to the selling price of tangible personal property which he sells and the purchaser thereafter returns such tangible personal property and the retailer refunds the selling price thereof to the purchaser, such retailer shall also refund, to the purchaser, the tax so collected from the purchaser. When filing his return for the period in which he refunds such tax to the purchaser, the retailer may deduct the amount of the tax so refunded by him to the purchaser from any other use tax which such retailer may be required to pay or remit to the Department, as shown by such return, if the amount of the tax to be deducted was previously remitted to the Department by such retailer. If the retailer has not previously remitted the amount of such tax to the Department, he is entitled to no deduction under this Act upon refunding such tax to the purchaser.
Any retailer filing a return under this Section shall also include (for the purpose of paying tax thereon) the total tax covered by such return upon the selling price of tangible personal property purchased by him at retail from a retailer, but as to which the tax imposed by this Act was not collected from the retailer filing such return, and such retailer shall remit the amount of such tax to the Department when filing such return.
If experience indicates such action to be practicable, the Department may prescribe and furnish a combination or joint return which will enable retailers, who are required to file returns hereunder and also under the Retailers' Occupation Tax Act, to furnish all the return information required by both Acts on the one form.
Where the retailer has more than one business registered with the Department under separate registration under this Act, such retailer may not file each return that is due as a single return covering all such registered businesses, but shall file separate returns for each such registered business.
Beginning January 1, 1990, each month the Department shall pay into the State and Local Sales Tax Reform Fund, a special fund in the State Treasury which is hereby created, the net revenue realized for the preceding month from the 1% tax on sales of food for human consumption which is to be consumed off the premises where it is sold (other than alcoholic beverages, soft drinks and food which has been prepared for immediate consumption) and prescription and nonprescription medicines, drugs, medical appliances, products classified as Class III medical devices by the United States Food and Drug Administration that are used for cancer treatment pursuant to a prescription, as well as any accessories and components related to those devices, and insulin, urine testing materials, syringes and needles used by diabetics.
Beginning January 1, 1990, each month the Department shall pay into the County and Mass Transit District Fund 4% of the net revenue realized for the preceding month from the 6.25% general rate on the selling price of tangible personal property which is purchased outside Illinois at retail from a retailer and which is titled or registered by an agency of this State's government.
Beginning January 1, 1990, each month the Department shall pay into the State and Local Sales Tax Reform Fund, a special fund in the State Treasury, 20% of the net revenue realized for the preceding month from the 6.25% general rate on the selling price of tangible personal property, other than tangible personal property which is purchased outside Illinois at retail from a retailer and which is titled or registered by an agency of this State's government.
Beginning August 1, 2000, each month the Department shall pay into the State and Local Sales Tax Reform Fund 100% of the net revenue realized for the preceding month from the 1.25% rate on the selling price of motor fuel and gasohol. Beginning September 1, 2010, each month the Department shall pay into the State and Local Sales Tax Reform Fund 100% of the net revenue realized for the preceding month from the 1.25% rate on the selling price of sales tax holiday items.
Beginning January 1, 1990, each month the Department shall pay into the Local Government Tax Fund 16% of the net revenue realized for the preceding month from the 6.25% general rate on the selling price of tangible personal property which is purchased outside Illinois at retail from a retailer and which is titled or registered by an agency of this State's government.
Beginning October 1, 2009, each month the Department shall pay into the Capital Projects Fund an amount that is equal to an amount estimated by the Department to represent 80% of the net revenue realized for the preceding month from the sale of candy, grooming and hygiene products, and soft drinks that had been taxed at a rate of 1% prior to September 1, 2009 but that are now taxed at 6.25%.
Beginning July 1, 2011, each month the Department shall pay into the Clean Air Act Permit Fund 80% of the net revenue realized for the preceding month from the 6.25% general rate on the selling price of sorbents used in Illinois in the process of sorbent injection as used to comply with the Environmental Protection Act or the federal Clean Air Act, but the total payment into the Clean Air Act Permit Fund under this Act and the Retailers' Occupation Tax Act shall not exceed $2,000,000 in any fiscal year.
Beginning July 1, 2013, each month the Department shall pay into the Underground Storage Tank Fund from the proceeds collected under this Act, the Service Use Tax Act, the Service Occupation Tax Act, and the Retailers' Occupation Tax Act an amount equal to the average monthly deficit in the Underground Storage Tank Fund during the prior year, as certified annually by the Illinois Environmental Protection Agency, but the total payment into the Underground Storage Tank Fund under this Act, the Service Use Tax Act, the Service Occupation Tax Act, and the Retailers' Occupation Tax Act shall not exceed $18,000,000 in any State fiscal year. As used in this paragraph, the "average monthly deficit" shall be equal to the difference between the average monthly claims for payment by the fund and the average monthly revenues deposited into the fund, excluding payments made pursuant to this paragraph.
Beginning July 1, 2015, of the remainder of the moneys received by the Department under this Act, the Service Use Tax Act, the Service Occupation Tax Act, and the Retailers' Occupation Tax Act, each month the Department shall deposit $500,000 into the State Crime Laboratory Fund.
Of the remainder of the moneys received by the Department pursuant to this Act, (a) 1.75% thereof shall be paid into the Build Illinois Fund and (b) prior to July 1, 1989, 2.2% and on and after July 1, 1989, 3.8% thereof shall be paid into the Build Illinois Fund; provided, however, that if in any fiscal year the sum of (1) the aggregate of 2.2% or 3.8%, as the case may be, of the moneys received by the Department and required to be paid into the Build Illinois Fund pursuant to Section 3 of the Retailers' Occupation Tax Act, Section 9 of the Use Tax Act, Section 9 of the Service Use Tax Act, and Section 9 of the Service Occupation Tax Act, such Acts being hereinafter called the "Tax Acts" and such aggregate of 2.2% or 3.8%, as the case may be, of moneys being hereinafter called the "Tax Act Amount", and (2) the amount transferred to the Build Illinois Fund from the State and Local Sales Tax Reform Fund shall be less than the Annual Specified Amount (as defined in Section 3 of the Retailers' Occupation Tax Act), an amount equal to the difference shall be immediately paid into the Build Illinois Fund from other moneys received by the Department pursuant to the Tax Acts; and further provided, that if on the last business day of any month the sum of (1) the Tax Act Amount required to be deposited into the Build Illinois Bond Account in the Build Illinois Fund during such month and (2) the amount transferred during such month to the Build Illinois Fund from the State and Local Sales Tax Reform Fund shall have been less than 1/12 of the Annual Specified Amount, an amount equal to the difference shall be immediately paid into the Build Illinois Fund from other moneys received by the Department pursuant to the Tax Acts; and, further provided, that in no event shall the payments required under the preceding proviso result in aggregate payments into the Build Illinois Fund pursuant to this clause (b) for any fiscal year in excess of the greater of (i) the Tax Act Amount or (ii) the Annual Specified Amount for such fiscal year; and, further provided, that the amounts payable into the Build Illinois Fund under this clause (b) shall be payable only until such time as the aggregate amount on deposit under each trust indenture securing Bonds issued and outstanding pursuant to the Build Illinois Bond Act is sufficient, taking into account any future investment income, to fully provide, in accordance with such indenture, for the defeasance of or the payment of the principal of, premium, if any, and interest on the Bonds secured by such indenture and on any Bonds expected to be issued thereafter and all fees and costs payable with respect thereto, all as certified by the Director of the Bureau of the Budget (now Governor's Office of Management and Budget). If on the last business day of any month in which Bonds are outstanding pursuant to the Build Illinois Bond Act, the aggregate of the moneys deposited in the Build Illinois Bond Account in the Build Illinois Fund in such month shall be less than the amount required to be transferred in such month from the Build Illinois Bond Account to the Build Illinois Bond Retirement and Interest Fund pursuant to Section 13 of the Build Illinois Bond Act, an amount equal to such deficiency shall be immediately paid from other moneys received by the Department pursuant to the Tax Acts to the Build Illinois Fund; provided, however, that any amounts paid to the Build Illinois Fund in any fiscal year pursuant to this sentence shall be deemed to constitute payments pursuant to clause (b) of the preceding sentence and shall reduce the amount otherwise payable for such fiscal year pursuant to clause (b) of the preceding sentence. The moneys received by the Department pursuant to this Act and required to be deposited into the Build Illinois Fund are subject to the pledge, claim and charge set forth in Section 12 of the Build Illinois Bond Act.
Subject to payment of amounts into the Build Illinois Fund as provided in the preceding paragraph or in any amendment thereto hereafter enacted, the following specified monthly installment of the amount requested in the certificate of the Chairman of the Metropolitan Pier and Exposition Authority provided under Section 8.25f of the State Finance Act, but not in excess of the sums designated as "Total Deposit", shall be deposited in the aggregate from collections under Section 9 of the Use Tax Act, Section 9 of the Service Use Tax Act, Section 9 of the Service Occupation Tax Act, and Section 3 of the Retailers' Occupation Tax Act into the McCormick Place Expansion Project Fund in the specified fiscal years.

Fiscal Year

Total Deposit

1993

$0

1994

53,000,000

1995

58,000,000

1996

61,000,000

1997

64,000,000

1998

68,000,000

1999

71,000,000

2000

75,000,000

2001

80,000,000

2002

93,000,000

2003

99,000,000

2004

103,000,000

2005

108,000,000

2006

113,000,000

2007

119,000,000

2008

126,000,000

2009

132,000,000

2010

139,000,000

2011

146,000,000

2012

153,000,000

2013

161,000,000

2014

170,000,000

2015

179,000,000

2016

189,000,000

2017

199,000,000

2018

210,000,000

2019

221,000,000

2020

233,000,000

2021

246,000,000

2022

260,000,000

2023

275,000,000

2024

275,000,000

2025

275,000,000

2026

279,000,000

2027

292,000,000

2028

307,000,000

2029

322,000,000

2030

338,000,000

2031

350,000,000

2032

350,000,000

and

each fiscal year

thereafter that bonds

are outstanding under

Section 13.2 of the

Metropolitan Pier and

Exposition Authority Act,

but not after fiscal year 2060.

Beginning July 20, 1993 and in each month of each fiscal year thereafter, one-eighth of the amount requested in the certificate of the Chairman of the Metropolitan Pier and Exposition Authority for that fiscal year, less the amount deposited into the McCormick Place Expansion Project Fund by the State Treasurer in the respective month under subsection (g) of Section 13 of the Metropolitan Pier and Exposition Authority Act, plus cumulative deficiencies in the deposits required under this Section for previous months and years, shall be deposited into the McCormick Place Expansion Project Fund, until the full amount requested for the fiscal year, but not in excess of the amount specified above as "Total Deposit", has been deposited.
Subject to payment of amounts into the Build Illinois Fund and the McCormick Place Expansion Project Fund pursuant to the preceding paragraphs or in any amendments thereto hereafter enacted, beginning July 1, 1993 and ending on September 30, 2013, the Department shall each month pay into the Illinois Tax Increment Fund 0.27% of 80% of the net revenue realized for the preceding month from the 6.25% general rate on the selling price of tangible personal property.
Subject to payment of amounts into the Build Illinois Fund and the McCormick Place Expansion Project Fund pursuant to the preceding paragraphs or in any amendments thereto hereafter enacted, beginning with the receipt of the first report of taxes paid by an eligible business and continuing for a 25-year period, the Department shall each month pay into the Energy Infrastructure Fund 80% of the net revenue realized from the 6.25% general rate on the selling price of Illinois-mined coal that was sold to an eligible business. For purposes of this paragraph, the term "eligible business" means a new electric generating facility certified pursuant to Section 605-332 of the Department of Commerce and Economic Opportunity Law of the Civil Administrative Code of Illinois.
Subject to payment of amounts into the Build Illinois Fund, the McCormick Place Expansion Project Fund, the Illinois Tax Increment Fund, and the Energy Infrastructure Fund pursuant to the preceding paragraphs or in any amendments to this Section hereafter enacted, beginning on the first day of the first calendar month to occur on or after August 26, 2014 (the effective date of Public Act 98-1098), each month, from the collections made under Section 9 of the Use Tax Act, Section 9 of the Service Use Tax Act, Section 9 of the Service Occupation Tax Act, and Section 3 of the Retailers' Occupation Tax Act, the Department shall pay into the Tax Compliance and Administration Fund, to be used, subject to appropriation, to fund additional auditors and compliance personnel at the Department of Revenue, an amount equal to 1/12 of 5% of 80% of the cash receipts collected during the preceding fiscal year by the Audit Bureau of the Department under the Use Tax Act, the Service Use Tax Act, the Service Occupation Tax Act, the Retailers' Occupation Tax Act, and associated local occupation and use taxes administered by the Department.
Of the remainder of the moneys received by the Department pursuant to this Act, 75% thereof shall be paid into the State Treasury and 25% shall be reserved in a special account and used only for the transfer to the Common School Fund as part of the monthly transfer from the General Revenue Fund in accordance with Section 8a of the State Finance Act.
As soon as possible after the first day of each month, upon certification of the Department of Revenue, the Comptroller shall order transferred and the Treasurer shall transfer from the General Revenue Fund to the Motor Fuel Tax Fund an amount equal to 1.7% of 80% of the net revenue realized under this Act for the second preceding month. Beginning April 1, 2000, this transfer is no longer required and shall not be made.
Net revenue realized for a month shall be the revenue collected by the State pursuant to this Act, less the amount paid out during that month as refunds to taxpayers for overpayment of liability.
For greater simplicity of administration, manufacturers, importers and wholesalers whose products are sold at retail in Illinois by numerous retailers, and who wish to do so, may assume the responsibility for accounting and paying to the Department all tax accruing under this Act with respect to such sales, if the retailers who are affected do not make written objection to the Department to this arrangement.
(Source: P.A. 99-352, eff. 8-12-15; 99-858, eff. 8-19-16; 99-933, eff. 1-27-17; 100-303, eff. 8-24-17.)

(Text of Section from P.A. 100-363)
Sec. 9. Except as to motor vehicles, watercraft, aircraft, and trailers that are required to be registered with an agency of this State, each retailer required or authorized to collect the tax imposed by this Act shall pay to the Department the amount of such tax (except as otherwise provided) at the time when he is required to file his return for the period during which such tax was collected, less a discount of 2.1% prior to January 1, 1990, and 1.75% on and after January 1, 1990, or $5 per calendar year, whichever is greater, which is allowed to reimburse the retailer for expenses incurred in collecting the tax, keeping records, preparing and filing returns, remitting the tax and supplying data to the Department on request. In the case of retailers who report and pay the tax on a transaction by transaction basis, as provided in this Section, such discount shall be taken with each such tax remittance instead of when such retailer files his periodic return. The Department may disallow the discount for retailers whose certificate of registration is revoked at the time the return is filed, but only if the Department's decision to revoke the certificate of registration has become final. A retailer need not remit that part of any tax collected by him to the extent that he is required to remit and does remit the tax imposed by the Retailers' Occupation Tax Act, with respect to the sale of the same property.
Where such tangible personal property is sold under a conditional sales contract, or under any other form of sale wherein the payment of the principal sum, or a part thereof, is extended beyond the close of the period for which the return is filed, the retailer, in collecting the tax (except as to motor vehicles, watercraft, aircraft, and trailers that are required to be registered with an agency of this State), may collect for each tax return period, only the tax applicable to that part of the selling price actually received during such tax return period.
Except as provided in this Section, on or before the twentieth day of each calendar month, such retailer shall file a return for the preceding calendar month. Such return shall be filed on forms prescribed by the Department and shall furnish such information as the Department may reasonably require.
The Department may require returns to be filed on a quarterly basis. If so required, a return for each calendar quarter shall be filed on or before the twentieth day of the calendar month following the end of such calendar quarter. The taxpayer shall also file a return with the Department for each of the first two months of each calendar quarter, on or before the twentieth day of the following calendar month, stating:
1. The name of the seller;
2. The address of the principal place of business

from which he engages in the business of selling tangible personal property at retail in this State;

3. The total amount of taxable receipts received by

him during the preceding calendar month from sales of tangible personal property by him during such preceding calendar month, including receipts from charge and time sales, but less all deductions allowed by law;

4. The amount of credit provided in Section 2d of

this Act;

5. The amount of tax due;
5-5. The signature of the taxpayer; and
6. Such other reasonable information as the

Department may require.

If a taxpayer fails to sign a return within 30 days after the proper notice and demand for signature by the Department, the return shall be considered valid and any amount shown to be due on the return shall be deemed assessed.
Beginning October 1, 1993, a taxpayer who has an average monthly tax liability of $150,000 or more shall make all payments required by rules of the Department by electronic funds transfer. Beginning October 1, 1994, a taxpayer who has an average monthly tax liability of $100,000 or more shall make all payments required by rules of the Department by electronic funds transfer. Beginning October 1, 1995, a taxpayer who has an average monthly tax liability of $50,000 or more shall make all payments required by rules of the Department by electronic funds transfer. Beginning October 1, 2000, a taxpayer who has an annual tax liability of $200,000 or more shall make all payments required by rules of the Department by electronic funds transfer. The term "annual tax liability" shall be the sum of the taxpayer's liabilities under this Act, and under all other State and local occupation and use tax laws administered by the Department, for the immediately preceding calendar year. The term "average monthly tax liability" means the sum of the taxpayer's liabilities under this Act, and under all other State and local occupation and use tax laws administered by the Department, for the immediately preceding calendar year divided by 12. Beginning on October 1, 2002, a taxpayer who has a tax liability in the amount set forth in subsection (b) of Section 2505-210 of the Department of Revenue Law shall make all payments required by rules of the Department by electronic funds transfer.
Before August 1 of each year beginning in 1993, the Department shall notify all taxpayers required to make payments by electronic funds transfer. All taxpayers required to make payments by electronic funds transfer shall make those payments for a minimum of one year beginning on October 1.
Any taxpayer not required to make payments by electronic funds transfer may make payments by electronic funds transfer with the permission of the Department.
All taxpayers required to make payment by electronic funds transfer and any taxpayers authorized to voluntarily make payments by electronic funds transfer shall make those payments in the manner authorized by the Department.
The Department shall adopt such rules as are necessary to effectuate a program of electronic funds transfer and the requirements of this Section.
Before October 1, 2000, if the taxpayer's average monthly tax liability to the Department under this Act, the Retailers' Occupation Tax Act, the Service Occupation Tax Act, the Service Use Tax Act was $10,000 or more during the preceding 4 complete calendar quarters, he shall file a return with the Department each month by the 20th day of the month next following the month during which such tax liability is incurred and shall make payments to the Department on or before the 7th, 15th, 22nd and last day of the month during which such liability is incurred. On and after October 1, 2000, if the taxpayer's average monthly tax liability to the Department under this Act, the Retailers' Occupation Tax Act, the Service Occupation Tax Act, and the Service Use Tax Act was $20,000 or more during the preceding 4 complete calendar quarters, he shall file a return with the Department each month by the 20th day of the month next following the month during which such tax liability is incurred and shall make payment to the Department on or before the 7th, 15th, 22nd and last day of the month during which such liability is incurred. If the month during which such tax liability is incurred began prior to January 1, 1985, each payment shall be in an amount equal to 1/4 of the taxpayer's actual liability for the month or an amount set by the Department not to exceed 1/4 of the average monthly liability of the taxpayer to the Department for the preceding 4 complete calendar quarters (excluding the month of highest liability and the month of lowest liability in such 4 quarter period). If the month during which such tax liability is incurred begins on or after January 1, 1985, and prior to January 1, 1987, each payment shall be in an amount equal to 22.5% of the taxpayer's actual liability for the month or 27.5% of the taxpayer's liability for the same calendar month of the preceding year. If the month during which such tax liability is incurred begins on or after January 1, 1987, and prior to January 1, 1988, each payment shall be in an amount equal to 22.5% of the taxpayer's actual liability for the month or 26.25% of the taxpayer's liability for the same calendar month of the preceding year. If the month during which such tax liability is incurred begins on or after January 1, 1988, and prior to January 1, 1989, or begins on or after January 1, 1996, each payment shall be in an amount equal to 22.5% of the taxpayer's actual liability for the month or 25% of the taxpayer's liability for the same calendar month of the preceding year. If the month during which such tax liability is incurred begins on or after January 1, 1989, and prior to January 1, 1996, each payment shall be in an amount equal to 22.5% of the taxpayer's actual liability for the month or 25% of the taxpayer's liability for the same calendar month of the preceding year or 100% of the taxpayer's actual liability for the quarter monthly reporting period. The amount of such quarter monthly payments shall be credited against the final tax liability of the taxpayer's return for that month. Before October 1, 2000, once applicable, the requirement of the making of quarter monthly payments to the Department shall continue until such taxpayer's average monthly liability to the Department during the preceding 4 complete calendar quarters (excluding the month of highest liability and the month of lowest liability) is less than $9,000, or until such taxpayer's average monthly liability to the Department as computed for each calendar quarter of the 4 preceding complete calendar quarter period is less than $10,000. However, if a taxpayer can show the Department that a substantial change in the taxpayer's business has occurred which causes the taxpayer to anticipate that his average monthly tax liability for the reasonably foreseeable future will fall below the $10,000 threshold stated above, then such taxpayer may petition the Department for change in such taxpayer's reporting status. On and after October 1, 2000, once applicable, the requirement of the making of quarter monthly payments to the Department shall continue until such taxpayer's average monthly liability to the Department during the preceding 4 complete calendar quarters (excluding the month of highest liability and the month of lowest liability) is less than $19,000 or until such taxpayer's average monthly liability to the Department as computed for each calendar quarter of the 4 preceding complete calendar quarter period is less than $20,000. However, if a taxpayer can show the Department that a substantial change in the taxpayer's business has occurred which causes the taxpayer to anticipate that his average monthly tax liability for the reasonably foreseeable future will fall below the $20,000 threshold stated above, then such taxpayer may petition the Department for a change in such taxpayer's reporting status. The Department shall change such taxpayer's reporting status unless it finds that such change is seasonal in nature and not likely to be long term. If any such quarter monthly payment is not paid at the time or in the amount required by this Section, then the taxpayer shall be liable for penalties and interest on the difference between the minimum amount due and the amount of such quarter monthly payment actually and timely paid, except insofar as the taxpayer has previously made payments for that month to the Department in excess of the minimum payments previously due as provided in this Section. The Department shall make reasonable rules and regulations to govern the quarter monthly payment amount and quarter monthly payment dates for taxpayers who file on other than a calendar monthly basis.
If any such payment provided for in this Section exceeds the taxpayer's liabilities under this Act, the Retailers' Occupation Tax Act, the Service Occupation Tax Act and the Service Use Tax Act, as shown by an original monthly return, the Department shall issue to the taxpayer a credit memorandum no later than 30 days after the date of payment, which memorandum may be submitted by the taxpayer to the Department in payment of tax liability subsequently to be remitted by the taxpayer to the Department or be assigned by the taxpayer to a similar taxpayer under this Act, the Retailers' Occupation Tax Act, the Service Occupation Tax Act or the Service Use Tax Act, in accordance with reasonable rules and regulations to be prescribed by the Department, except that if such excess payment is shown on an original monthly return and is made after December 31, 1986, no credit memorandum shall be issued, unless requested by the taxpayer. If no such request is made, the taxpayer may credit such excess payment against tax liability subsequently to be remitted by the taxpayer to the Department under this Act, the Retailers' Occupation Tax Act, the Service Occupation Tax Act or the Service Use Tax Act, in accordance with reasonable rules and regulations prescribed by the Department. If the Department subsequently determines that all or any part of the credit taken was not actually due to the taxpayer, the taxpayer's 2.1% or 1.75% vendor's discount shall be reduced by 2.1% or 1.75% of the difference between the credit taken and that actually due, and the taxpayer shall be liable for penalties and interest on such difference.
If the retailer is otherwise required to file a monthly return and if the retailer's average monthly tax liability to the Department does not exceed $200, the Department may authorize his returns to be filed on a quarter annual basis, with the return for January, February, and March of a given year being due by April 20 of such year; with the return for April, May and June of a given year being due by July 20 of such year; with the return for July, August and September of a given year being due by October 20 of such year, and with the return for October, November and December of a given year being due by January 20 of the following year.
If the retailer is otherwise required to file a monthly or quarterly return and if the retailer's average monthly tax liability to the Department does not exceed $50, the Department may authorize his returns to be filed on an annual basis, with the return for a given year being due by January 20 of the following year.
Such quarter annual and annual returns, as to form and substance, shall be subject to the same requirements as monthly returns.
Notwithstanding any other provision in this Act concerning the time within which a retailer may file his return, in the case of any retailer who ceases to engage in a kind of business which makes him responsible for filing returns under this Act, such retailer shall file a final return under this Act with the Department not more than one month after discontinuing such business.
In addition, with respect to motor vehicles, watercraft, aircraft, and trailers that are required to be registered with an agency of this State, every retailer selling this kind of tangible personal property shall file, with the Department, upon a form to be prescribed and supplied by the Department, a separate return for each such item of tangible personal property which the retailer sells, except that if, in the same transaction, (i) a retailer of aircraft, watercraft, motor vehicles or trailers transfers more than one aircraft, watercraft, motor vehicle or trailer to another aircraft, watercraft, motor vehicle or trailer retailer for the purpose of resale or (ii) a retailer of aircraft, watercraft, motor vehicles, or trailers transfers more than one aircraft, watercraft, motor vehicle, or trailer to a purchaser for use as a qualifying rolling stock as provided in Section 3-55 of this Act, then that seller may report the transfer of all the aircraft, watercraft, motor vehicles or trailers involved in that transaction to the Department on the same uniform invoice-transaction reporting return form. For purposes of this Section, "watercraft" means a Class 2, Class 3, or Class 4 watercraft as defined in Section 3-2 of the Boat Registration and Safety Act, a personal watercraft, or any boat equipped with an inboard motor.
The transaction reporting return in the case of motor vehicles or trailers that are required to be registered with an agency of this State, shall be the same document as the Uniform Invoice referred to in Section 5-402 of the Illinois Vehicle Code and must show the name and address of the seller; the name and address of the purchaser; the amount of the selling price including the amount allowed by the retailer for traded-in property, if any; the amount allowed by the retailer for the traded-in tangible personal property, if any, to the extent to which Section 2 of this Act allows an exemption for the value of traded-in property; the balance payable after deducting such trade-in allowance from the total selling price; the amount of tax due from the retailer with respect to such transaction; the amount of tax collected from the purchaser by the retailer on such transaction (or satisfactory evidence that such tax is not due in that particular instance, if that is claimed to be the fact); the place and date of the sale; a sufficient identification of the property sold; such other information as is required in Section 5-402 of the Illinois Vehicle Code, and such other information as the Department may reasonably require.
The transaction reporting return in the case of watercraft and aircraft must show the name and address of the seller; the name and address of the purchaser; the amount of the selling price including the amount allowed by the retailer for traded-in property, if any; the amount allowed by the retailer for the traded-in tangible personal property, if any, to the extent to which Section 2 of this Act allows an exemption for the value of traded-in property; the balance payable after deducting such trade-in allowance from the total selling price; the amount of tax due from the retailer with respect to such transaction; the amount of tax collected from the purchaser by the retailer on such transaction (or satisfactory evidence that such tax is not due in that particular instance, if that is claimed to be the fact); the place and date of the sale, a sufficient identification of the property sold, and such other information as the Department may reasonably require.
Such transaction reporting return shall be filed not later than 20 days after the date of delivery of the item that is being sold, but may be filed by the retailer at any time sooner than that if he chooses to do so. The transaction reporting return and tax remittance or proof of exemption from the tax that is imposed by this Act may be transmitted to the Department by way of the State agency with which, or State officer with whom, the tangible personal property must be titled or registered (if titling or registration is required) if the Department and such agency or State officer determine that this procedure will expedite the processing of applications for title or registration.
With each such transaction reporting return, the retailer shall remit the proper amount of tax due (or shall submit satisfactory evidence that the sale is not taxable if that is the case), to the Department or its agents, whereupon the Department shall issue, in the purchaser's name, a tax receipt (or a certificate of exemption if the Department is satisfied that the particular sale is tax exempt) which such purchaser may submit to the agency with which, or State officer with whom, he must title or register the tangible personal property that is involved (if titling or registration is required) in support of such purchaser's application for an Illinois certificate or other evidence of title or registration to such tangible personal property.
No retailer's failure or refusal to remit tax under this Act precludes a user, who has paid the proper tax to the retailer, from obtaining his certificate of title or other evidence of title or registration (if titling or registration is required) upon satisfying the Department that such user has paid the proper tax (if tax is due) to the retailer. The Department shall adopt appropriate rules to carry out the mandate of this paragraph.
If the user who would otherwise pay tax to the retailer wants the transaction reporting return filed and the payment of tax or proof of exemption made to the Department before the retailer is willing to take these actions and such user has not paid the tax to the retailer, such user may certify to the fact of such delay by the retailer, and may (upon the Department being satisfied of the truth of such certification) transmit the information required by the transaction reporting return and the remittance for tax or proof of exemption directly to the Department and obtain his tax receipt or exemption determination, in which event the transaction reporting return and tax remittance (if a tax payment was required) shall be credited by the Department to the proper retailer's account with the Department, but without the 2.1% or 1.75% discount provided for in this Section being allowed. When the user pays the tax directly to the Department, he shall pay the tax in the same amount and in the same form in which it would be remitted if the tax had been remitted to the Department by the retailer.
Where a retailer collects the tax with respect to the selling price of tangible personal property which he sells and the purchaser thereafter returns such tangible personal property and the retailer refunds the selling price thereof to the purchaser, such retailer shall also refund, to the purchaser, the tax so collected from the purchaser. When filing his return for the period in which he refunds such tax to the purchaser, the retailer may deduct the amount of the tax so refunded by him to the purchaser from any other use tax which such retailer may be required to pay or remit to the Department, as shown by such return, if the amount of the tax to be deducted was previously remitted to the Department by such retailer. If the retailer has not previously remitted the amount of such tax to the Department, he is entitled to no deduction under this Act upon refunding such tax to the purchaser.
Any retailer filing a return under this Section shall also include (for the purpose of paying tax thereon) the total tax covered by such return upon the selling price of tangible personal property purchased by him at retail from a retailer, but as to which the tax imposed by this Act was not collected from the retailer filing such return, and such retailer shall remit the amount of such tax to the Department when filing such return.
If experience indicates such action to be practicable, the Department may prescribe and furnish a combination or joint return which will enable retailers, who are required to file returns hereunder and also under the Retailers' Occupation Tax Act, to furnish all the return information required by both Acts on the one form.
Where the retailer has more than one business registered with the Department under separate registration under this Act, such retailer may not file each return that is due as a single return covering all such registered businesses, but shall file separate returns for each such registered business.
Beginning January 1, 1990, each month the Department shall pay into the State and Local Sales Tax Reform Fund, a special fund in the State Treasury which is hereby created, the net revenue realized for the preceding month from the 1% tax on sales of food for human consumption which is to be consumed off the premises where it is sold (other than alcoholic beverages, soft drinks and food which has been prepared for immediate consumption) and prescription and nonprescription medicines, drugs, medical appliances, products classified as Class III medical devices by the United States Food and Drug Administration that are used for cancer treatment pursuant to a prescription, as well as any accessories and components related to those devices, and insulin, urine testing materials, syringes and needles used by diabetics.
Beginning January 1, 1990, each month the Department shall pay into the County and Mass Transit District Fund 4% of the net revenue realized for the preceding month from the 6.25% general rate on the selling price of tangible personal property which is purchased outside Illinois at retail from a retailer and which is titled or registered by an agency of this State's government.
Beginning January 1, 1990, each month the Department shall pay into the State and Local Sales Tax Reform Fund, a special fund in the State Treasury, 20% of the net revenue realized for the preceding month from the 6.25% general rate on the selling price of tangible personal property, other than tangible personal property which is purchased outside Illinois at retail from a retailer and which is titled or registered by an agency of this State's government.
Beginning August 1, 2000, each month the Department shall pay into the State and Local Sales Tax Reform Fund 100% of the net revenue realized for the preceding month from the 1.25% rate on the selling price of motor fuel and gasohol. Beginning September 1, 2010, each month the Department shall pay into the State and Local Sales Tax Reform Fund 100% of the net revenue realized for the preceding month from the 1.25% rate on the selling price of sales tax holiday items.
Beginning January 1, 1990, each month the Department shall pay into the Local Government Tax Fund 16% of the net revenue realized for the preceding month from the 6.25% general rate on the selling price of tangible personal property which is purchased outside Illinois at retail from a retailer and which is titled or registered by an agency of this State's government.
Beginning October 1, 2009, each month the Department shall pay into the Capital Projects Fund an amount that is equal to an amount estimated by the Department to represent 80% of the net revenue realized for the preceding month from the sale of candy, grooming and hygiene products, and soft drinks that had been taxed at a rate of 1% prior to September 1, 2009 but that are now taxed at 6.25%.
Beginning July 1, 2011, each month the Department shall pay into the Clean Air Act (CAA) Permit Fund 80% of the net revenue realized for the preceding month from the 6.25% general rate on the selling price of sorbents used in Illinois in the process of sorbent injection as used to comply with the Environmental Protection Act or the federal Clean Air Act, but the total payment into the Clean Air Act (CAA) Permit Fund under this Act and the Retailers' Occupation Tax Act shall not exceed $2,000,000 in any fiscal year.
Beginning July 1, 2013, each month the Department shall pay into the Underground Storage Tank Fund from the proceeds collected under this Act, the Service Use Tax Act, the Service Occupation Tax Act, and the Retailers' Occupation Tax Act an amount equal to the average monthly deficit in the Underground Storage Tank Fund during the prior year, as certified annually by the Illinois Environmental Protection Agency, but the total payment into the Underground Storage Tank Fund under this Act, the Service Use Tax Act, the Service Occupation Tax Act, and the Retailers' Occupation Tax Act shall not exceed $18,000,000 in any State fiscal year. As used in this paragraph, the "average monthly deficit" shall be equal to the difference between the average monthly claims for payment by the fund and the average monthly revenues deposited into the fund, excluding payments made pursuant to this paragraph.
Beginning July 1, 2015, of the remainder of the moneys received by the Department under this Act, the Service Use Tax Act, the Service Occupation Tax Act, and the Retailers' Occupation Tax Act, each month the Department shall deposit $500,000 into the State Crime Laboratory Fund.
Of the remainder of the moneys received by the Department pursuant to this Act, (a) 1.75% thereof shall be paid into the Build Illinois Fund and (b) prior to July 1, 1989, 2.2% and on and after July 1, 1989, 3.8% thereof shall be paid into the Build Illinois Fund; provided, however, that if in any fiscal year the sum of (1) the aggregate of 2.2% or 3.8%, as the case may be, of the moneys received by the Department and required to be paid into the Build Illinois Fund pursuant to Section 3 of the Retailers' Occupation Tax Act, Section 9 of the Use Tax Act, Section 9 of the Service Use Tax Act, and Section 9 of the Service Occupation Tax Act, such Acts being hereinafter called the "Tax Acts" and such aggregate of 2.2% or 3.8%, as the case may be, of moneys being hereinafter called the "Tax Act Amount", and (2) the amount transferred to the Build Illinois Fund from the State and Local Sales Tax Reform Fund shall be less than the Annual Specified Amount (as defined in Section 3 of the Retailers' Occupation Tax Act), an amount equal to the difference shall be immediately paid into the Build Illinois Fund from other moneys received by the Department pursuant to the Tax Acts; and further provided, that if on the last business day of any month the sum of (1) the Tax Act Amount required to be deposited into the Build Illinois Bond Account in the Build Illinois Fund during such month and (2) the amount transferred during such month to the Build Illinois Fund from the State and Local Sales Tax Reform Fund shall have been less than 1/12 of the Annual Specified Amount, an amount equal to the difference shall be immediately paid into the Build Illinois Fund from other moneys received by the Department pursuant to the Tax Acts; and, further provided, that in no event shall the payments required under the preceding proviso result in aggregate payments into the Build Illinois Fund pursuant to this clause (b) for any fiscal year in excess of the greater of (i) the Tax Act Amount or (ii) the Annual Specified Amount for such fiscal year; and, further provided, that the amounts payable into the Build Illinois Fund under this clause (b) shall be payable only until such time as the aggregate amount on deposit under each trust indenture securing Bonds issued and outstanding pursuant to the Build Illinois Bond Act is sufficient, taking into account any future investment income, to fully provide, in accordance with such indenture, for the defeasance of or the payment of the principal of, premium, if any, and interest on the Bonds secured by such indenture and on any Bonds expected to be issued thereafter and all fees and costs payable with respect thereto, all as certified by the Director of the Bureau of the Budget (now Governor's Office of Management and Budget). If on the last business day of any month in which Bonds are outstanding pursuant to the Build Illinois Bond Act, the aggregate of the moneys deposited in the Build Illinois Bond Account in the Build Illinois Fund in such month shall be less than the amount required to be transferred in such month from the Build Illinois Bond Account to the Build Illinois Bond Retirement and Interest Fund pursuant to Section 13 of the Build Illinois Bond Act, an amount equal to such deficiency shall be immediately paid from other moneys received by the Department pursuant to the Tax Acts to the Build Illinois Fund; provided, however, that any amounts paid to the Build Illinois Fund in any fiscal year pursuant to this sentence shall be deemed to constitute payments pursuant to clause (b) of the preceding sentence and shall reduce the amount otherwise payable for such fiscal year pursuant to clause (b) of the preceding sentence. The moneys received by the Department pursuant to this Act and required to be deposited into the Build Illinois Fund are subject to the pledge, claim and charge set forth in Section 12 of the Build Illinois Bond Act.
Subject to payment of amounts into the Build Illinois Fund as provided in the preceding paragraph or in any amendment thereto hereafter enacted, the following specified monthly installment of the amount requested in the certificate of the Chairman of the Metropolitan Pier and Exposition Authority provided under Section 8.25f of the State Finance Act, but not in excess of the sums designated as "Total Deposit", shall be deposited in the aggregate from collections under Section 9 of the Use Tax Act, Section 9 of the Service Use Tax Act, Section 9 of the Service Occupation Tax Act, and Section 3 of the Retailers' Occupation Tax Act into the McCormick Place Expansion Project Fund in the specified fiscal years.

Fiscal Year

Total Deposit

1993

$0

1994

53,000,000

1995

58,000,000

1996

61,000,000

1997

64,000,000

1998

68,000,000

1999

71,000,000

2000

75,000,000

2001

80,000,000

2002

93,000,000

2003

99,000,000

2004

103,000,000

2005

108,000,000

2006

113,000,000

2007

119,000,000

2008

126,000,000

2009

132,000,000

2010

139,000,000

2011

146,000,000

2012

153,000,000

2013

161,000,000

2014

170,000,000

2015

179,000,000

2016

189,000,000

2017

199,000,000

2018

210,000,000

2019

221,000,000

2020

233,000,000

2021

246,000,000

2022

260,000,000

2023

275,000,000

2024

275,000,000

2025

275,000,000

2026

279,000,000

2027

292,000,000

2028

307,000,000

2029

322,000,000

2030

338,000,000

2031

350,000,000

2032

350,000,000

and

each fiscal year

thereafter that bonds

are outstanding under

Section 13.2 of the

Metropolitan Pier and

Exposition Authority Act,

but not after fiscal year 2060.

Beginning July 20, 1993 and in each month of each fiscal year thereafter, one-eighth of the amount requested in the certificate of the Chairman of the Metropolitan Pier and Exposition Authority for that fiscal year, less the amount deposited into the McCormick Place Expansion Project Fund by the State Treasurer in the respective month under subsection (g) of Section 13 of the Metropolitan Pier and Exposition Authority Act, plus cumulative deficiencies in the deposits required under this Section for previous months and years, shall be deposited into the McCormick Place Expansion Project Fund, until the full amount requested for the fiscal year, but not in excess of the amount specified above as "Total Deposit", has been deposited.
Subject to payment of amounts into the Build Illinois Fund and the McCormick Place Expansion Project Fund pursuant to the preceding paragraphs or in any amendments thereto hereafter enacted, beginning July 1, 1993 and ending on September 30, 2013, the Department shall each month pay into the Illinois Tax Increment Fund 0.27% of 80% of the net revenue realized for the preceding month from the 6.25% general rate on the selling price of tangible personal property.
Subject to payment of amounts into the Build Illinois Fund and the McCormick Place Expansion Project Fund pursuant to the preceding paragraphs or in any amendments thereto hereafter enacted, beginning with the receipt of the first report of taxes paid by an eligible business and continuing for a 25-year period, the Department shall each month pay into the Energy Infrastructure Fund 80% of the net revenue realized from the 6.25% general rate on the selling price of Illinois-mined coal that was sold to an eligible business. For purposes of this paragraph, the term "eligible business" means a new electric generating facility certified pursuant to Section 605-332 of the Department of Commerce and Economic Opportunity Law of the Civil Administrative Code of Illinois.
Subject to payment of amounts into the Build Illinois Fund, the McCormick Place Expansion Project Fund, the Illinois Tax Increment Fund, and the Energy Infrastructure Fund pursuant to the preceding paragraphs or in any amendments to this Section hereafter enacted, beginning on the first day of the first calendar month to occur on or after the effective date of this amendatory Act of the 98th General Assembly, each month, from the collections made under Section 9 of the Use Tax Act, Section 9 of the Service Use Tax Act, Section 9 of the Service Occupation Tax Act, and Section 3 of the Retailers' Occupation Tax Act, the Department shall pay into the Tax Compliance and Administration Fund, to be used, subject to appropriation, to fund additional auditors and compliance personnel at the Department of Revenue, an amount equal to 1/12 of 5% of 80% of the cash receipts collected during the preceding fiscal year by the Audit Bureau of the Department under the Use Tax Act, the Service Use Tax Act, the Service Occupation Tax Act, the Retailers' Occupation Tax Act, and associated local occupation and use taxes administered by the Department.
Subject to payments of amounts into the Build Illinois Fund, the McCormick Place Expansion Project Fund, the Illinois Tax Increment Fund, the Energy Infrastructure Fund, and the Tax Compliance and Administration Fund as provided in this Section, beginning on July 1, 2018 the Department shall pay each month into the Downstate Public Transportation Fund the moneys required to be so paid under Section 2-3 of the Downstate Public Transportation Act.
Of the remainder of the moneys received by the Department pursuant to this Act, 75% thereof shall be paid into the State Treasury and 25% shall be reserved in a special account and used only for the transfer to the Common School Fund as part of the monthly transfer from the General Revenue Fund in accordance with Section 8a of the State Finance Act.
As soon as possible after the first day of each month, upon certification of the Department of Revenue, the Comptroller shall order transferred and the Treasurer shall transfer from the General Revenue Fund to the Motor Fuel Tax Fund an amount equal to 1.7% of 80% of the net revenue realized under this Act for the second preceding month. Beginning April 1, 2000, this transfer is no longer required and shall not be made.
Net revenue realized for a month shall be the revenue collected by the State pursuant to this Act, less the amount paid out during that month as refunds to taxpayers for overpayment of liability.
For greater simplicity of administration, manufacturers, importers and wholesalers whose products are sold at retail in Illinois by numerous retailers, and who wish to do so, may assume the responsibility for accounting and paying to the Department all tax accruing under this Act with respect to such sales, if the retailers who are affected do not make written objection to the Department to this arrangement.
(Source: P.A. 99-352, eff. 8-12-15; 99-858, eff. 8-19-16; 100-363, eff. 7-1-18.)

(35 ILCS 105/10) (from Ch. 120, par. 439.10)
Sec. 10. Except as to motor vehicles, aircraft, watercraft, and trailers, and except as to cigarettes as defined in the Cigarette Use Tax Act, when tangible personal property is purchased from a retailer for use in this State by a purchaser who did not pay the tax imposed by this Act to the retailer, and who does not file returns with the Department as a retailer under Section 9 of this Act, such purchaser (by the last day of the month following the calendar month in which such purchaser makes any payment upon the selling price of such property) shall, except as otherwise provided in this Section, file a return with the Department and pay the tax upon that portion of the selling price so paid by the purchaser during the preceding calendar month. Such return shall be filed on a form prescribed by the Department and shall contain such information as the Department may reasonably require. Such return and payment from the purchaser shall be submitted to the Department sooner than the last day of the month after the month in which the purchase is made to the extent that that may be necessary in order to secure the title to a motor vehicle or the certificate of registration for an aircraft. However, except as to motor vehicles and aircraft, and except as to cigarettes as defined in the Cigarette Use Tax Act, if the purchaser's annual use tax liability does not exceed $600, the purchaser may file the return on an annual basis on or before April 15th of the year following the year use tax liability was incurred. Individual purchasers with an annual use tax liability that does not exceed $600 may, in lieu of the filing and payment requirements in this Section, file and pay in compliance with Section 502.1 of the Illinois Income Tax Act.
If cigarettes, as defined in the Cigarette Use Tax Act, are purchased from a retailer for use in this State by a purchaser who did not pay the tax imposed by this Act to the retailer, and who does not file returns with the Department as a retailer under Section 9 of this Act, such purchaser must, within 30 days after acquiring the cigarettes, file a return with the Department and pay the tax upon that portion of the selling price so paid by the purchaser for the cigarettes.
In addition with respect to motor vehicles, aircraft, watercraft, and trailers, a purchaser of such tangible personal property for use in this State, who purchases such tangible personal property from an out-of-state retailer, shall file with the Department, upon a form to be prescribed and supplied by the Department, a return for each such item of tangible personal property purchased, except that if, in the same transaction, (i) a purchaser of motor vehicles, aircraft, watercraft, or trailers who is a retailer of motor vehicles, aircraft, watercraft, or trailers purchases more than one motor vehicle, aircraft, watercraft, or trailer for the purpose of resale or (ii) a purchaser of motor vehicles, aircraft, watercraft, or trailers purchases more than one motor vehicle, aircraft, watercraft, or trailer for use as qualifying rolling stock as provided in Section 3-55 of this Act, then the purchaser may report the purchase of all motor vehicles, aircraft, watercraft, or trailers involved in that transaction to the Department on a single return prescribed by the Department. Such return in the case of motor vehicles and aircraft must show the name and address of the seller, the name, address of purchaser, the amount of the selling price including the amount allowed by the retailer for traded in property, if any; the amount allowed by the retailer for the traded-in tangible personal property, if any, to the extent to which Section 2 of this Act allows an exemption for the value of traded-in property; the balance payable after deducting such trade-in allowance from the total selling price; the amount of tax due from the purchaser with respect to such transaction; the amount of tax collected from the purchaser by the retailer on such transaction (or satisfactory evidence that such tax is not due in that particular instance if that is claimed to be the fact); the place and date of the sale, a sufficient identification of the property sold, and such other information as the Department may reasonably require.
Such return shall be filed not later than 30 days after such motor vehicle or aircraft is brought into this State for use.
For purposes of this Section, "watercraft" means a Class 2, Class 3, or Class 4 watercraft as defined in Section 3-2 of the Boat Registration and Safety Act, a personal watercraft, or any boat equipped with an inboard motor.
The return and tax remittance or proof of exemption from the tax that is imposed by this Act may be transmitted to the Department by way of the State agency with which, or State officer with whom, the tangible personal property must be titled or registered (if titling or registration is required) if the Department and such agency or State officer determine that this procedure will expedite the processing of applications for title or registration.
With each such return, the purchaser shall remit the proper amount of tax due (or shall submit satisfactory evidence that the sale is not taxable if that is the case), to the Department or its agents, whereupon the Department shall issue, in the purchaser's name, a tax receipt (or a certificate of exemption if the Department is satisfied that the particular sale is tax exempt) which such purchaser may submit to the agency with which, or State officer with whom, he must title or register the tangible personal property that is involved (if titling or registration is required) in support of such purchaser's application for an Illinois certificate or other evidence of title or registration to such tangible personal property.
When a purchaser pays a tax imposed by this Act directly to the Department, the Department (upon request therefor from such purchaser) shall issue an appropriate receipt to such purchaser showing that he has paid such tax to the Department. Such receipt shall be sufficient to relieve the purchaser from further liability for the tax to which such receipt may refer.
A user who is liable to pay use tax directly to the Department only occasionally and not on a frequently recurring basis, and who is not required to file returns with the Department as a retailer under Section 9 of this Act, or under the "Retailers' Occupation Tax Act", or as a registrant with the Department under the "Service Occupation Tax Act" or the "Service Use Tax Act", need not register with the Department. However, if such a user has a frequently recurring direct use tax liability to pay to the Department, such user shall be required to register with the Department on forms prescribed by the Department and to obtain and display a certificate of registration from the Department. In that event, all of the provisions of Section 9 of this Act concerning the filing of regular monthly, quarterly or annual tax returns and all of the provisions of Section 2a of the "Retailers' Occupation Tax Act" concerning the requirements for registrants to post bond or other security with the Department, as the provisions of such sections now exist or may hereafter be amended, shall apply to such users to the same extent as if such provisions were included herein.
(Source: P.A. 100-321, eff. 8-24-17.)

(35 ILCS 105/10a) (from Ch. 120, par. 439.10a)
Sec. 10a. Notwithstanding any other provision to the contrary, any person who is required to file a bond pursuant to any provision of this Act and who has continuously complied with all provisions of this Act for 24 or more consecutive months, shall no longer be required to comply with the bonding provisions of this Act so long as such person continues his compliance with the provisions of this Act.
(Source: P.A. 84-1408.)

(35 ILCS 105/10.5)
Sec. 10.5. Individual use tax amnesty. The Department shall establish an amnesty program for all individual taxpayers owing any tax imposed under this Act for their purchases of tangible personal property from a retailer for use in this State (eligible taxes). The amnesty program shall be for a period from January 1, 2011 through October 15, 2011. The amnesty program shall provide that, upon payment by an individual taxpayer of all eligible taxes due from that taxpayer under this Act for any taxable period ending after June 30, 2004 and prior to January 1, 2011, the Department shall abate and not seek to collect any interest or penalties that may be applicable and the Department shall not seek civil or criminal prosecution for any taxpayer for these taxes for the period of time for which amnesty has been granted to the taxpayer. Failure to pay all eligible taxes due to the State for a taxable period shall invalidate any amnesty granted under this Section. Amnesty shall be granted only if all amnesty conditions are satisfied by the taxpayer.
Amnesty shall not be granted to business taxpayers. Amnesty shall not be granted to taxpayers who are a party to any criminal investigation or to any civil or criminal litigation that is pending in any circuit court or appellate court or the Supreme Court of this State for nonpayment, delinquency, or fraud in relation to eligible taxes under this Act. Amnesty shall not be granted to any taxpayer who is under audit for eligible taxes or who is contacted in writing by the Department concerning eligible taxes prior to the taxpayer reporting and paying the eligible taxes.
Voluntary payments made under this Section shall be made by cash, check, guaranteed remittance, or ACH debit.
(Source: P.A. 96-1388, eff. 7-29-10.)

(35 ILCS 105/11) (from Ch. 120, par. 439.11)
Sec. 11. Every retailer required or authorized to collect taxes hereunder and every person using in this State tangible personal property purchased at retail from a retailer on or after the effective date hereof shall keep such records, receipts, invoices and other pertinent books, documents, memoranda and papers as the Department shall require, in such form as the Department shall require. The Department may adopt rules that establish requirements, including record forms and formats, for records required to be kept and maintained by taxpayers. For purposes of this Section, "records" means all data maintained by the taxpayer, including data on paper, microfilm, microfiche or any type of machine-sensible data compilation. For the purpose of administering and enforcing the provisions hereof, the Department, or any officer or employee of the Department designated, in writing, by the Director thereof, may hold investigations and hearings concerning any matters covered herein and may examine any books, papers, records, documents or memoranda of any retailer or purchaser bearing upon the sales or purchases of tangible personal property, the privilege of using which is taxed hereunder, and may require the attendance of such person or any officer or employee of such person, or of any person having knowledge of the facts, and may take testimony and require proof for its information.
(Source: P.A. 88-480.)

(35 ILCS 105/12) (from Ch. 120, par. 439.12)
Sec. 12. Applicability of Retailers' Occupation Tax Act and Uniform Penalty and Interest Act. All of the provisions of Sections 1d, 1e, 1f, 1i, 1j, 1j.1, 1k, 1m, 1n, 1o, 2-6, 2-12, 2-54, 2a, 2b, 2c, 3, 4 (except that the time limitation provisions shall run from the date when the tax is due rather than from the date when gross receipts are received), 5 (except that the time limitation provisions on the issuance of notices of tax liability shall run from the date when the tax is due rather than from the date when gross receipts are received and except that in the case of a failure to file a return required by this Act, no notice of tax liability shall be issued on and after each July 1 and January 1 covering tax due with that return during any month or period more than 6 years before that July 1 or January 1, respectively), 5a, 5b, 5c, 5d, 5e, 5f, 5g, 5h, 5j, 5k, 5l, 7, 8, 9, 10, 11 and 12 of the Retailers' Occupation Tax Act and Section 3-7 of the Uniform Penalty and Interest Act, which are not inconsistent with this Act, shall apply, as far as practicable, to the subject matter of this Act to the same extent as if such provisions were included herein.
(Source: P.A. 98-1098, eff. 8-26-14.)

(35 ILCS 105/12a) (from Ch. 120, par. 439.12a)
Sec. 12a. Any non-resident of this State who accepts the privilege extended by the laws of this State to non-residents of acting as a retailer maintaining a place of business in this State within the meaning of Section 2 of this Act, and any resident of this State who incurs tax liability under this Act as a seller and who subsequently removes from this State or conceals his whereabouts, and any person (resident or non-resident) who incurs tax liability under this Act as a user in this State and who removes from this State or conceals his whereabouts, shall be deemed thereby to appoint the Secretary of State of Illinois his agent for the service of process or notice in any judicial or administrative proceeding under this Act. Such process or notice shall be served by the Department on the Secretary of State by leaving, at the office of the Secretary of State at least 15 days before the return day of such process or notice, a true and certified copy thereof, and by sending to the taxpayer by registered or certified mail, postage prepaid, a like and true certified copy, with an endorsement thereon of the service upon said Secretary of State, addressed to such taxpayer at his last known address.
Service of process or notice in the manner provided for in this Section, under the circumstances specified in this Section, shall be of the same force and validity as if served upon the taxpayer personally within this State. Proof of such service upon the taxpayer in this State through the Secretary of State as his agent and by mailing to the last known address of the taxpayer may be made in such judicial or administrative proceeding by the affidavit of the Director of Revenue, or by his duly authorized representative who made such service, with a copy of the process or notice that was so served attached to such affidavit.
(Source: Laws 1961, p. 1945.)

(35 ILCS 105/12b) (from Ch. 120, par. 439.12b)
Sec. 12b. The Illinois Administrative Procedure Act is hereby expressly adopted and shall apply to all administrative rules and procedures of the Department of Revenue under this Act, except that (1) paragraph (b) of Section 5-10 of the Illinois Administrative Procedure Act does not apply to final orders, decisions and opinions of the Department, (2) subparagraph (a)2 of Section 5-10 of the Illinois Administrative Procedure Act does not apply to forms established by the Department for use under this Act, and (3) the provisions of Section 10-45 of the Illinois Administrative Procedure Act regarding proposals for decision are excluded and not applicable to the Department under this Act to the extent Section 10-45 applies to hearings not otherwise delegated to the Illinois Independent Tax Tribunal.
(Source: P.A. 97-1129, eff. 8-28-12.)

(35 ILCS 105/13) (from Ch. 120, par. 439.13)
Sec. 13. Whenever any retailer not maintaining a place of business in this State, to whom a permit to collect the tax hereby imposed has been issued pursuant to Section 6 hereof, fails to comply with any of the provisions hereof or any orders, rules or regulations of the Department prescribed and adopted hereunder, or when the Department considers the security furnished by such retailer to be inadequate or considers that the tax can be collected more effectively from persons using such property in this State, the Department may, upon notice and hearing as herein provided, by order revoke the permit issued to such retailer. No order authorized by this Section shall be made until the retailer is given an opportunity to be heard and to show cause why such order shall not be made, and he shall be given at least 7 days' notice of the time, place and purpose of such hearing. The Department shall have the power in its discretion to issue a new permit pursuant to Section 6 hereof after such revocation.
(Source: Laws 1955, p. 2027.)

(35 ILCS 105/14) (from Ch. 120, par. 439.14)
Sec. 14. When the amount due is under $300, any person subject to the provisions hereof who fails to file a return, or who violates any other provision of Section 9 or Section 10 hereof, or who fails to keep books and records as required herein, or who files a fraudulent return, or who wilfully violates any rule or regulation of the Department for the administration and enforcement of the provisions hereof, or any officer or agent of a corporation or manager, member, or agent of a limited liability company subject hereto who signs a fraudulent return filed on behalf of such corporation or limited liability company, or any accountant or other agent who knowingly enters false information on the return of any taxpayer under this Act, or any person who violates any of the provisions of Sections 3, 5 or 7 hereof, or any purchaser who obtains a registration number or resale number from the Department through misrepresentation, or who represents to a seller that such purchaser has a registration number or a resale number from the Department when he knows that he does not, or who uses his registration number or resale number to make a seller believe that he is buying tangible personal property for resale when such purchaser in fact knows that this is not the case, is guilty of a Class 4 felony.
Any person who violates any provision of Section 6 hereof, or who engages in the business of selling tangible personal property at retail after his Certificate of Registration under this Act has been revoked in accordance with Section 12 of this Act, is guilty of a Class 4 felony. Each day any such person is engaged in business in violation of Section 6, or after his Certificate of Registration under this Act has been revoked, constitutes a separate offense.
When the amount due is under $300, any person who accepts money that is due to the Department under this Act from a taxpayer for the purpose of acting as the taxpayer's agent to make the payment to the Department, but who fails to remit such payment to the Department when due is guilty of a Class 4 felony. Any such person who purports to make such payment by issuing or delivering a check or other order upon a real or fictitious depository for the payment of money, knowing that it will not be paid by the depository, shall be guilty of a deceptive practice in violation of Section 17-1 of the Criminal Code of 2012.
When the amount due is $300 or more any person subject to the provisions hereof who fails to file a return or who violates any other provision of Section 9 or Section 10 hereof or who fails to keep books and records as required herein or who files a fraudulent return, or who wilfully violates any rule or regulation of the Department for the administration and enforcement of the provisions hereof, or any officer or agent of a corporation or manager, member, or agent of a limited liability company subject hereto who signs a fraudulent return filed on behalf of such corporation or limited liability company, or any accountant or other agent who knowingly enters false information on the return of any taxpayer under this Act or any person who violates any of the provisions of Sections 3, 5 or 7 hereof or any purchaser who obtains a registration number or resale number from the Department through misrepresentation, or who represents to a seller that such purchaser has a registration number or a resale number from the Department when he knows that he does not or who uses his registration number or resale number to make a seller believe that he is buying tangible personal property for resale when such purchaser in fact knows that this is not the case, is guilty of a Class 3 felony.
When the amount due is $300 or more any person who accepts money that is due to the Department under this Act from a taxpayer for the purpose of acting as the taxpayer's agent to make the payment to the Department, but who fails to remit such payment to the Department when due is guilty of a Class 3 felony. Any such person who purports to make such payment by issuing or delivering a check or other order upon a real or fictitious depository for the payment of money, knowing that it will not be paid by the depository shall be guilty of a deceptive practice in violation of Section 17-1 of the Criminal Code of 2012.
Any seller who collects or attempts to collect use tax measured by receipts which such seller knows are not subject to use tax, or any seller who knowingly over-collects or attempts to over-collect use tax in a transaction which is subject to the tax that is imposed by this Act, shall be guilty of a Class 4 felony for each such offense. This paragraph does not apply to an amount collected by the seller as use tax on receipts which are subject to tax under this Act as long as such collection is made in compliance with the tax collection brackets prescribed by the Department in its Rules and Regulations.
Any taxpayer or agent of a taxpayer who with the intent to defraud purports to make a payment due to the Department by issuing or delivering a check or other order upon a real or fictitious depository for the payment of money, knowing that it will not be paid by the depository, shall be guilty of a deceptive practice in violation of Section 17-1 of the Criminal Code of 2012.
Any person who knowingly sells, purchases, installs, transfers, possesses, uses, or accesses any automated sales suppression device, zapper, or phantom-ware in this State is guilty of a Class 3 felony.
For the purposes of this Section:
"Automated sales suppression device" or "zapper" means a software program that falsifies the electronic records of an electronic cash register or other point-of-sale system, including, but not limited to, transaction data and transaction reports. The term includes the software program, any device that carries the software program, or an Internet link to the software program.
"Phantom-ware" means a hidden programming option embedded in the operating system of an electronic cash register or hardwired into an electronic cash register that can be used to create a second set of records or that can eliminate or manipulate transaction records in an electronic cash register.
"Electronic cash register" means a device that keeps a register or supporting documents through the use of an electronic device or computer system designed to record transaction data for the purpose of computing, compiling, or processing retail sales transaction data in any manner.
"Transaction data" includes: items purchased by a customer; the price of each item; a taxability determination for each item; a segregated tax amount for each taxed item; the amount of cash or credit tendered; the net amount returned to the customer in change; the date and time of the purchase; the name, address, and identification number of the vendor; and the receipt or invoice number of the transaction.
"Transaction report" means a report that documents, without limitation, the sales, taxes, or fees collected, media totals, and discount voids at an electronic cash register and that is printed on a cash register tape at the end of a day or shift, or a report that documents every action at an electronic cash register and is stored electronically.
A prosecution for any act in violation of this Section may be commenced at any time within 3 years of the commission of that Act.
This Section does not apply if the violation in a particular case also constitutes a criminal violation of the Retailers' Occupation Tax Act.
(Source: P.A. 97-1150, eff. 1-25-13; 98-352, eff. 1-1-14.)

(35 ILCS 105/15) (from Ch. 120, par. 439.15)
Sec. 15. The tax herein imposed shall be in addition to all other occupation or privilege taxes imposed by the State of Illinois or by any municipal corporation or political subdivision thereof.
Any taxpayer or agent of a taxpayer who with the intent to defraud purports to make a payment due to the Department by issuing or delivering a check or other order upon a real or fictitious depository for the payment of money, knowing that it will not be paid by the depository, shall be guilty of a deceptive practice in violation of Section 17-1 of the Criminal Code of 2012.
(Source: P.A. 97-1150, eff. 1-25-13.)

(35 ILCS 105/18) (from Ch. 120, par. 439.18)
Sec. 18. If any clause, sentence, Section, provision or part of this Act or the application thereof to any person or circumstance shall be adjudged to be unconstitutional, the remainder of this Act or its application to persons or circumstances other than those to which it is held invalid, shall not be affected thereby. In particular, if any provision which exempts or has the effect of exempting some class of users or some kind of use from the tax imposed by this Act should be held to constitute or to result in an invalid classification or to be unconstitutional for some other reason, such provision shall be deemed to be severable, with the remainder of this Act without said provision being held constitutional.
(Source: Laws 1955, p. 2027.)

(35 ILCS 105/19) (from Ch. 120, par. 439.19)
Sec. 19. If it shall appear that an amount of tax or penalty or interest has been paid in error hereunder to the Department by a purchaser, as distinguished from the retailer, whether such amount be paid through a mistake of fact or an error of law, such purchaser may file a claim for credit or refund with the Department in accordance with Sections 6, 6a, 6b, 6c, and 6d of the Retailers' Occupation Tax Act. If it shall appear that an amount of tax or penalty or interest has been paid in error to the Department hereunder by a retailer who is required or authorized to collect and remit the use tax, whether such amount be paid through a mistake of fact or an error of law, such retailer may file a claim for credit or refund with the Department in accordance with Sections 6, 6a, 6b, 6c, and 6d of the Retailers' Occupation Tax Act, provided that no credit or refund shall be allowed for any amount paid by any such retailer unless it shall appear that he bore the burden of such amount and did not shift the burden thereof to anyone else (as in the case of a duplicated tax payment which the retailer made to the Department and did not collect from anyone else), or unless it shall appear that he or she or his or her legal representative has unconditionally repaid such amount to his vendee (1) who bore the burden thereof and has not shifted such burden directly or indirectly in any manner whatsoever; (2) who, if he has shifted such burden, has repaid unconditionally such amount to his or her own vendee, and (3) who is not entitled to receive any reimbursement therefor from any other source than from his vendor, nor to be relieved of such burden in any other manner whatsoever. If it shall appear that an amount of tax has been paid in error hereunder by the purchaser to a retailer, who retained such tax as reimbursement for his or her tax liability on the same sale under the Retailers' Occupation Tax Act, and who remitted the amount involved to the Department under the Retailers' Occupation Tax Act, whether such amount be paid through a mistake of fact or an error of law, the procedure for recovering such tax shall be that prescribed in Sections 6, 6a, 6b and 6c of the Retailers' Occupation Tax Act.
Any credit or refund that is allowed under this Section shall bear interest at the rate and in the manner specified in the Uniform Penalty and Interest Act.
Any claim filed hereunder shall be filed upon a form prescribed and furnished by the Department. The claim shall be signed by the claimant (or by the claimant's legal representative if the claimant shall have died or become a person under legal disability), or by a duly authorized agent of the claimant or his or her legal representative.
A claim for credit or refund shall be considered to have been filed with the Department on the date upon which it is received by the Department. Upon receipt of any claim for credit or refund filed under this Act, any officer or employee of the Department, authorized in writing by the Director of Revenue to acknowledge receipt of such claims on behalf of the Department, shall execute on behalf of the Department, and shall deliver or mail to the claimant or his duly authorized agent, a written receipt, acknowledging that the claim has been filed with the Department, describing the claim in sufficient detail to identify it and stating the date upon which the claim was received by the Department. Such written receipt shall be prima facie evidence that the Department received the claim described in such receipt and shall be prima facie evidence of the date when such claim was received by the Department. In the absence of such a written receipt, the records of the Department as to when the claim was received by the Department, or as to whether or not the claim was received at all by the Department, shall be deemed to be prima facie correct upon these questions in the event of any dispute between the claimant (or his or her legal representative) and the Department concerning these questions.
In case the Department determines that the claimant is entitled to a refund, such refund shall be made only from such appropriation as may be available for that purpose. If it appears unlikely that the amount appropriated would permit everyone having a claim allowed during the period covered by such appropriation to elect to receive a cash refund, the Department, by rule or regulation, shall provide for the payment of refunds in hardship cases and shall define what types of cases qualify as hardship cases.
If a retailer who has failed to pay use tax on gross receipts from retail sales is required by the Department to pay such tax, such retailer, without filing any formal claim with the Department, shall be allowed to take credit against such use tax liability to the extent, if any, to which such retailer has paid an amount equivalent to retailers' occupation tax or has paid use tax in error to his or her vendor or vendors of the same tangible personal property which such retailer bought for resale and did not first use before selling it, and no penalty or interest shall be charged to such retailer on the amount of such credit. However, when such credit is allowed to the retailer by the Department, the vendor is precluded from refunding any of that tax to the retailer and filing a claim for credit or refund with respect thereto with the Department. The provisions of this amendatory Act shall be applied retroactively, regardless of the date of the transaction.
(Source: P.A. 99-217, eff. 7-31-15.)

(35 ILCS 105/20) (from Ch. 120, par. 439.20)
Sec. 20. As soon as practicable after a claim for credit or refund is filed, the Department shall examine the same and determine the amount of credit or refund to which the claimant or the claimant's legal representative, in the event that the claimant shall have died or become a person under legal disability, is entitled and shall, by its Notice of Tentative Determination of Claim, notify the claimant or his or her legal representative of such determination, which determination shall be prima facie correct. Proof of such determination by the Department may be made at any hearing before the Department or in any legal proceeding by a reproduced copy of the Department's record relating thereto, in the name of the Department under the certificate of the Director of Revenue. Such reproduced copy shall, without further proof, be admitted into evidence before the Department or in any legal proceeding and shall be prima facie proof of the correctness of the Department's determination, as shown therein. If such claimant, or the legal representative of a deceased claimant or a claimant who is a person under legal disability shall, within 60 days after the Department's Notice of Tentative Determination of Claim, file a protest thereto and request a hearing thereon, the Department shall give notice to such claimant, or the legal representative of a deceased claimant, or a claimant who is a person under legal disability of the time and place fixed for such hearing, and shall hold a hearing in conformity with the provisions of this Act. On and after July 1, 2013, protests concerning matters that are subject to the jurisdiction of the Illinois Independent Tax Tribunal shall be filed with the Tax Tribunal in accordance with the Illinois Independent Tax Tribunal Act of 2012, and hearings concerning those matters shall be held before the Tribunal in accordance with that Act. With respect to protests filed with the Department prior to July 1, 2013 that would otherwise be subject to the jurisdiction of the Illinois Independent Tax Tribunal, the taxpayer may elect to be subject to the provisions of the Illinois Independent Tax Tribunal Act of 2012 at any time on or after July 1, 2013, but not later than 30 days after the date on which the protest was filed. If made, the election shall be irrevocable. The Department shall issue its Final Determination of the amount, if any, found to be due as a result of a hearing before the Department or the Tribunal, to such claimant, or the legal representative of a deceased claimant or a claimant who is a person under legal disability.
If a protest to the Department's Notice of Tentative Determination of Claim is not filed within 60 days and a request for a hearing thereon is not made as provided herein, the said Notice shall thereupon become and operate as a Final Determination; and, if the Department's Notice of Tentative Determination, upon becoming a Final Determination, indicates no amount due to the claimant, or, upon issuance of a credit or refund for the amount, if any, found by the Department to be due, the claim in all its aspects shall be closed and no longer open to protest, hearing, judicial review, or by any other proceeding or action whatever, either before the Department or in any court of this State. Claims for credit or refund hereunder must be filed with and initially determined by the Department, the remedy herein provided being exclusive; and no court shall have jurisdiction to determine the merits of any claim except upon review as provided in this Act.
(Source: P.A. 97-1129, eff. 8-28-12.)

(35 ILCS 105/21) (from Ch. 120, par. 439.21)
Sec. 21. As to any claim for credit or refund filed with the Department on and after January 1 but on or before June 30 of any given year, no amount of tax or penalty or interest erroneously paid (either in total or partial liquidation of a tax or penalty or interest under this Act) more than 3 years prior to such January 1 shall be credited or refunded, and as to any such claim filed on and after July 1 but on or before December 31 of any given year, no amount of tax or penalty or interest erroneously paid (either in total or partial liquidation of a tax or penalty or interest under this Act) more than 3 years prior to such July 1 shall be credited or refunded. No claim shall be allowed for any amount paid to the Department, whether paid voluntarily or involuntarily, if paid in total or partial liquidation of an assessment which had become final before the claim for credit or refund to recover the amount so paid is filed with the Department, or if paid in total or partial liquidation of a judgment or order of court.
(Source: P.A. 79-1366; 79-1365.)

(35 ILCS 105/22) (from Ch. 120, par. 439.22)
Sec. 22. If it is determined that the Department should issue a credit or refund under this Act, the Department may first apply the amount thereof against any amount of tax or penalty or interest due hereunder, or under the Retailers' Occupation Tax Act, the Service Occupation Tax Act, the Service Use Tax Act, any local occupation or use tax administered by the Department, Section 4 of the Water Commission Act of 1985, subsections (b), (c) and (d) of Section 5.01 of the Local Mass Transit District Act, or subsections (e), (f) and (g) of Section 4.03 of the Regional Transportation Authority Act, from the person entitled to such credit or refund. For this purpose, if proceedings are pending to determine whether or not any tax or penalty or interest is due under this Act or under the Retailers' Occupation Tax Act, the Service Occupation Tax Act, the Service Use Tax Act, any local occupation or use tax administered by the Department, Section 4 of the Water Commission Act of 1985, subsections (b), (c) and (d) of Section 5.01 of the Local Mass Transit District Act, or subsections (e), (f) and (g) of Section 4.03 of the Regional Transportation Authority Act, from such person, the Department may withhold issuance of the credit or refund pending the final disposition of such proceedings and may apply such credit or refund against any amount found to be due to the Department as a result of such proceedings. The balance, if any, of the credit or refund shall be issued to the person entitled thereto.
Any credit memorandum issued hereunder may be used by the authorized holder thereof to pay any tax or penalty or interest due or to become due under this Act or under the Retailers' Occupation Tax Act, the Service Occupation Tax Act, the Service Use Tax Act, any local occupation or use tax administered by the Department, Section 4 of the Water Commission Act of 1985, subsections (b), (c) and (d) of Section 5.01 of the Local Mass Transit District Act, or subsections (e), (f) and (g) of Section 4.03 of the Regional Transportation Authority Act, from such holder. Subject to reasonable rules of the Department, a credit memorandum issued hereunder may be assigned by the holder thereof to any other person for use in paying tax or penalty or interest which may be due or become due under this Act or under the Retailers' Occupation Tax Act, the Service Occupation Tax Act or the Service Use Tax Act, from the assignee.
In any case in which there has been an erroneous refund of tax payable under this Act, a notice of tax liability may be issued at any time within 3 years from the making of that refund, or within 5 years from the making of that refund if it appears that any part of the refund was induced by fraud or the misrepresentation of a material fact. The amount of any proposed assessment set forth in the notice shall be limited to the amount of the erroneous refund.
(Source: P.A. 91-901, eff. 1-1-01.)



35 ILCS 110/ - Service Use Tax Act.

(35 ILCS 110/1) (from Ch. 120, par. 439.31)
Sec. 1. This Act shall be known and may be cited as the "Service Use Tax Act", and the tax imposed by this Act may be referred to as the "Service Use Tax".
(Source: Laws 1961, p. 1757.)

(35 ILCS 110/2) (from Ch. 120, par. 439.32)
(Text of Section from P.A. 100-22)
Sec. 2. Definitions.
"Use" means the exercise by any person of any right or power over tangible personal property incident to the ownership of that property, but does not include the sale or use for demonstration by him of that property in any form as tangible personal property in the regular course of business. "Use" does not mean the interim use of tangible personal property nor the physical incorporation of tangible personal property, as an ingredient or constituent, into other tangible personal property, (a) which is sold in the regular course of business or (b) which the person incorporating such ingredient or constituent therein has undertaken at the time of such purchase to cause to be transported in interstate commerce to destinations outside the State of Illinois.
"Purchased from a serviceman" means the acquisition of the ownership of, or title to, tangible personal property through a sale of service.
"Purchaser" means any person who, through a sale of service, acquires the ownership of, or title to, any tangible personal property.
"Cost price" means the consideration paid by the serviceman for a purchase valued in money, whether paid in money or otherwise, including cash, credits and services, and shall be determined without any deduction on account of the supplier's cost of the property sold or on account of any other expense incurred by the supplier. When a serviceman contracts out part or all of the services required in his sale of service, it shall be presumed that the cost price to the serviceman of the property transferred to him or her by his or her subcontractor is equal to 50% of the subcontractor's charges to the serviceman in the absence of proof of the consideration paid by the subcontractor for the purchase of such property.
"Selling price" means the consideration for a sale valued in money whether received in money or otherwise, including cash, credits and service, and shall be determined without any deduction on account of the serviceman's cost of the property sold, the cost of materials used, labor or service cost or any other expense whatsoever, but does not include interest or finance charges which appear as separate items on the bill of sale or sales contract nor charges that are added to prices by sellers on account of the seller's duty to collect, from the purchaser, the tax that is imposed by this Act.
"Department" means the Department of Revenue.
"Person" means any natural individual, firm, partnership, association, joint stock company, joint venture, public or private corporation, limited liability company, and any receiver, executor, trustee, guardian or other representative appointed by order of any court.
"Sale of service" means any transaction except:
(1) a retail sale of tangible personal property

taxable under the Retailers' Occupation Tax Act or under the Use Tax Act.

(2) a sale of tangible personal property for the

purpose of resale made in compliance with Section 2c of the Retailers' Occupation Tax Act.

(3) except as hereinafter provided, a sale or

transfer of tangible personal property as an incident to the rendering of service for or by any governmental body, or for or by any corporation, society, association, foundation or institution organized and operated exclusively for charitable, religious or educational purposes or any not-for-profit corporation, society, association, foundation, institution or organization which has no compensated officers or employees and which is organized and operated primarily for the recreation of persons 55 years of age or older. A limited liability company may qualify for the exemption under this paragraph only if the limited liability company is organized and operated exclusively for educational purposes.

(4) a sale or transfer of tangible personal property

as an incident to the rendering of service for interstate carriers for hire for use as rolling stock moving in interstate commerce or by lessors under a lease of one year or longer, executed or in effect at the time of purchase of personal property, to interstate carriers for hire for use as rolling stock moving in interstate commerce so long as so used by such interstate carriers for hire, and equipment operated by a telecommunications provider, licensed as a common carrier by the Federal Communications Commission, which is permanently installed in or affixed to aircraft moving in interstate commerce.

(4a) a sale or transfer of tangible personal property

as an incident to the rendering of service for owners, lessors, or shippers of tangible personal property which is utilized by interstate carriers for hire for use as rolling stock moving in interstate commerce so long as so used by interstate carriers for hire, and equipment operated by a telecommunications provider, licensed as a common carrier by the Federal Communications Commission, which is permanently installed in or affixed to aircraft moving in interstate commerce.

(4a-5) on and after July 1, 2003 and through June 30,

2004, a sale or transfer of a motor vehicle of the second division with a gross vehicle weight in excess of 8,000 pounds as an incident to the rendering of service if that motor vehicle is subject to the commercial distribution fee imposed under Section 3-815.1 of the Illinois Vehicle Code. Beginning on July 1, 2004 and through June 30, 2005, the use in this State of motor vehicles of the second division: (i) with a gross vehicle weight rating in excess of 8,000 pounds; (ii) that are subject to the commercial distribution fee imposed under Section 3-815.1 of the Illinois Vehicle Code; and (iii) that are primarily used for commercial purposes. Through June 30, 2005, this exemption applies to repair and replacement parts added after the initial purchase of such a motor vehicle if that motor vehicle is used in a manner that would qualify for the rolling stock exemption otherwise provided for in this Act. For purposes of this paragraph, "used for commercial purposes" means the transportation of persons or property in furtherance of any commercial or industrial enterprise whether for-hire or not.

(5) a sale or transfer of machinery and equipment

used primarily in the process of the manufacturing or assembling, either in an existing, an expanded or a new manufacturing facility, of tangible personal property for wholesale or retail sale or lease, whether such sale or lease is made directly by the manufacturer or by some other person, whether the materials used in the process are owned by the manufacturer or some other person, or whether such sale or lease is made apart from or as an incident to the seller's engaging in a service occupation and the applicable tax is a Service Use Tax or Service Occupation Tax, rather than Use Tax or Retailers' Occupation Tax. The exemption provided by this paragraph (5) does not include machinery and equipment used in (i) the generation of electricity for wholesale or retail sale; (ii) the generation or treatment of natural or artificial gas for wholesale or retail sale that is delivered to customers through pipes, pipelines, or mains; or (iii) the treatment of water for wholesale or retail sale that is delivered to customers through pipes, pipelines, or mains. The provisions of this amendatory Act of the 98th General Assembly are declaratory of existing law as to the meaning and scope of this exemption. The exemption under this paragraph (5) is exempt from the provisions of Section 3-75.

(5a) the repairing, reconditioning or remodeling, for

a common carrier by rail, of tangible personal property which belongs to such carrier for hire, and as to which such carrier receives the physical possession of the repaired, reconditioned or remodeled item of tangible personal property in Illinois, and which such carrier transports, or shares with another common carrier in the transportation of such property, out of Illinois on a standard uniform bill of lading showing the person who repaired, reconditioned or remodeled the property to a destination outside Illinois, for use outside Illinois.

(5b) a sale or transfer of tangible personal property

which is produced by the seller thereof on special order in such a way as to have made the applicable tax the Service Occupation Tax or the Service Use Tax, rather than the Retailers' Occupation Tax or the Use Tax, for an interstate carrier by rail which receives the physical possession of such property in Illinois, and which transports such property, or shares with another common carrier in the transportation of such property, out of Illinois on a standard uniform bill of lading showing the seller of the property as the shipper or consignor of such property to a destination outside Illinois, for use outside Illinois.

(6) until July 1, 2003, a sale or transfer of

distillation machinery and equipment, sold as a unit or kit and assembled or installed by the retailer, which machinery and equipment is certified by the user to be used only for the production of ethyl alcohol that will be used for consumption as motor fuel or as a component of motor fuel for the personal use of such user and not subject to sale or resale.

(7) at the election of any serviceman not required to

be otherwise registered as a retailer under Section 2a of the Retailers' Occupation Tax Act, made for each fiscal year sales of service in which the aggregate annual cost price of tangible personal property transferred as an incident to the sales of service is less than 35%, or 75% in the case of servicemen transferring prescription drugs or servicemen engaged in graphic arts production, of the aggregate annual total gross receipts from all sales of service. The purchase of such tangible personal property by the serviceman shall be subject to tax under the Retailers' Occupation Tax Act and the Use Tax Act. However, if a primary serviceman who has made the election described in this paragraph subcontracts service work to a secondary serviceman who has also made the election described in this paragraph, the primary serviceman does not incur a Use Tax liability if the secondary serviceman (i) has paid or will pay Use Tax on his or her cost price of any tangible personal property transferred to the primary serviceman and (ii) certifies that fact in writing to the primary serviceman.

Tangible personal property transferred incident to the completion of a maintenance agreement is exempt from the tax imposed pursuant to this Act.
Exemption (5) also includes machinery and equipment used in the general maintenance or repair of such exempt machinery and equipment or for in-house manufacture of exempt machinery and equipment. On and after July 1, 2017, exemption (5) also includes graphic arts machinery and equipment, as defined in paragraph (5) of Section 3-5. The machinery and equipment exemption does not include machinery and equipment used in (i) the generation of electricity for wholesale or retail sale; (ii) the generation or treatment of natural or artificial gas for wholesale or retail sale that is delivered to customers through pipes, pipelines, or mains; or (iii) the treatment of water for wholesale or retail sale that is delivered to customers through pipes, pipelines, or mains. The provisions of this amendatory Act of the 98th General Assembly are declaratory of existing law as to the meaning and scope of this exemption. For the purposes of exemption (5), each of these terms shall have the following meanings: (1) "manufacturing process" shall mean the production of any article of tangible personal property, whether such article is a finished product or an article for use in the process of manufacturing or assembling a different article of tangible personal property, by procedures commonly regarded as manufacturing, processing, fabricating, or refining which changes some existing material or materials into a material with a different form, use or name. In relation to a recognized integrated business composed of a series of operations which collectively constitute manufacturing, or individually constitute manufacturing operations, the manufacturing process shall be deemed to commence with the first operation or stage of production in the series, and shall not be deemed to end until the completion of the final product in the last operation or stage of production in the series; and further, for purposes of exemption (5), photoprocessing is deemed to be a manufacturing process of tangible personal property for wholesale or retail sale; (2) "assembling process" shall mean the production of any article of tangible personal property, whether such article is a finished product or an article for use in the process of manufacturing or assembling a different article of tangible personal property, by the combination of existing materials in a manner commonly regarded as assembling which results in a material of a different form, use or name; (3) "machinery" shall mean major mechanical machines or major components of such machines contributing to a manufacturing or assembling process; and (4) "equipment" shall include any independent device or tool separate from any machinery but essential to an integrated manufacturing or assembly process; including computers used primarily in a manufacturer's computer assisted design, computer assisted manufacturing (CAD/CAM) system; or any subunit or assembly comprising a component of any machinery or auxiliary, adjunct or attachment parts of machinery, such as tools, dies, jigs, fixtures, patterns and molds; or any parts which require periodic replacement in the course of normal operation; but shall not include hand tools. Equipment includes chemicals or chemicals acting as catalysts but only if the chemicals or chemicals acting as catalysts effect a direct and immediate change upon a product being manufactured or assembled for wholesale or retail sale or lease. The purchaser of such machinery and equipment who has an active resale registration number shall furnish such number to the seller at the time of purchase. The user of such machinery and equipment and tools without an active resale registration number shall prepare a certificate of exemption for each transaction stating facts establishing the exemption for that transaction, which certificate shall be available to the Department for inspection or audit. The Department shall prescribe the form of the certificate.
Any informal rulings, opinions or letters issued by the Department in response to an inquiry or request for any opinion from any person regarding the coverage and applicability of exemption (5) to specific devices shall be published, maintained as a public record, and made available for public inspection and copying. If the informal ruling, opinion or letter contains trade secrets or other confidential information, where possible the Department shall delete such information prior to publication. Whenever such informal rulings, opinions, or letters contain any policy of general applicability, the Department shall formulate and adopt such policy as a rule in accordance with the provisions of the Illinois Administrative Procedure Act.
On and after July 1, 1987, no entity otherwise eligible under exemption (3) of this Section shall make tax free purchases unless it has an active exemption identification number issued by the Department.
The purchase, employment and transfer of such tangible personal property as newsprint and ink for the primary purpose of conveying news (with or without other information) is not a purchase, use or sale of service or of tangible personal property within the meaning of this Act.
"Serviceman" means any person who is engaged in the occupation of making sales of service.
"Sale at retail" means "sale at retail" as defined in the Retailers' Occupation Tax Act.
"Supplier" means any person who makes sales of tangible personal property to servicemen for the purpose of resale as an incident to a sale of service.
"Serviceman maintaining a place of business in this State", or any like term, means and includes any serviceman:
1. having or maintaining within this State, directly

or by a subsidiary, an office, distribution house, sales house, warehouse or other place of business, or any agent or other representative operating within this State under the authority of the serviceman or its subsidiary, irrespective of whether such place of business or agent or other representative is located here permanently or temporarily, or whether such serviceman or subsidiary is licensed to do business in this State;

1.1. having a contract with a person located in this

State under which the person, for a commission or other consideration based on the sale of service by the serviceman, directly or indirectly refers potential customers to the serviceman by providing to the potential customers a promotional code or other mechanism that allows the serviceman to track purchases referred by such persons. Examples of mechanisms that allow the serviceman to track purchases referred by such persons include but are not limited to the use of a link on the person's Internet website, promotional codes distributed through the person's hand-delivered or mailed material, and promotional codes distributed by the person through radio or other broadcast media. The provisions of this paragraph 1.1 shall apply only if the cumulative gross receipts from sales of service by the serviceman to customers who are referred to the serviceman by all persons in this State under such contracts exceed $10,000 during the preceding 4 quarterly periods ending on the last day of March, June, September, and December; a serviceman meeting the requirements of this paragraph 1.1 shall be presumed to be maintaining a place of business in this State but may rebut this presumption by submitting proof that the referrals or other activities pursued within this State by such persons were not sufficient to meet the nexus standards of the United States Constitution during the preceding 4 quarterly periods;

1.2. beginning July 1, 2011, having a contract with a

person located in this State under which:

A. the serviceman sells the same or substantially

similar line of services as the person located in this State and does so using an identical or substantially similar name, trade name, or trademark as the person located in this State; and

B. the serviceman provides a commission or other

consideration to the person located in this State based upon the sale of services by the serviceman.

The provisions of this paragraph 1.2 shall apply only if

the cumulative gross receipts from sales of service by the serviceman to customers in this State under all such contracts exceed $10,000 during the preceding 4 quarterly periods ending on the last day of March, June, September, and December;

2. soliciting orders for tangible personal property

by means of a telecommunication or television shopping system (which utilizes toll free numbers) which is intended by the retailer to be broadcast by cable television or other means of broadcasting, to consumers located in this State;

3. pursuant to a contract with a broadcaster or

publisher located in this State, soliciting orders for tangible personal property by means of advertising which is disseminated primarily to consumers located in this State and only secondarily to bordering jurisdictions;

4. soliciting orders for tangible personal property

by mail if the solicitations are substantial and recurring and if the retailer benefits from any banking, financing, debt collection, telecommunication, or marketing activities occurring in this State or benefits from the location in this State of authorized installation, servicing, or repair facilities;

5. being owned or controlled by the same interests

which own or control any retailer engaging in business in the same or similar line of business in this State;

6. having a franchisee or licensee operating under

its trade name if the franchisee or licensee is required to collect the tax under this Section;

7. pursuant to a contract with a cable television

operator located in this State, soliciting orders for tangible personal property by means of advertising which is transmitted or distributed over a cable television system in this State; or

8. engaging in activities in Illinois, which

activities in the state in which the supply business engaging in such activities is located would constitute maintaining a place of business in that state.

(Source: P.A. 100-22, eff. 7-6-17.)

(Text of Section from P.A. 100-321)
Sec. 2. Definitions.
"Use" means the exercise by any person of any right or power over tangible personal property incident to the ownership of that property, but does not include the sale or use for demonstration by him of that property in any form as tangible personal property in the regular course of business. "Use" does not mean the interim use of tangible personal property nor the physical incorporation of tangible personal property, as an ingredient or constituent, into other tangible personal property, (a) which is sold in the regular course of business or (b) which the person incorporating such ingredient or constituent therein has undertaken at the time of such purchase to cause to be transported in interstate commerce to destinations outside the State of Illinois.
"Purchased from a serviceman" means the acquisition of the ownership of, or title to, tangible personal property through a sale of service.
"Purchaser" means any person who, through a sale of service, acquires the ownership of, or title to, any tangible personal property.
"Cost price" means the consideration paid by the serviceman for a purchase valued in money, whether paid in money or otherwise, including cash, credits and services, and shall be determined without any deduction on account of the supplier's cost of the property sold or on account of any other expense incurred by the supplier. When a serviceman contracts out part or all of the services required in his sale of service, it shall be presumed that the cost price to the serviceman of the property transferred to him or her by his or her subcontractor is equal to 50% of the subcontractor's charges to the serviceman in the absence of proof of the consideration paid by the subcontractor for the purchase of such property.
"Selling price" means the consideration for a sale valued in money whether received in money or otherwise, including cash, credits and service, and shall be determined without any deduction on account of the serviceman's cost of the property sold, the cost of materials used, labor or service cost or any other expense whatsoever, but does not include interest or finance charges which appear as separate items on the bill of sale or sales contract nor charges that are added to prices by sellers on account of the seller's duty to collect, from the purchaser, the tax that is imposed by this Act.
"Department" means the Department of Revenue.
"Person" means any natural individual, firm, partnership, association, joint stock company, joint venture, public or private corporation, limited liability company, and any receiver, executor, trustee, guardian or other representative appointed by order of any court.
"Sale of service" means any transaction except:
(1) a retail sale of tangible personal property

taxable under the Retailers' Occupation Tax Act or under the Use Tax Act.

(2) a sale of tangible personal property for the

purpose of resale made in compliance with Section 2c of the Retailers' Occupation Tax Act.

(3) except as hereinafter provided, a sale or

transfer of tangible personal property as an incident to the rendering of service for or by any governmental body, or for or by any corporation, society, association, foundation or institution organized and operated exclusively for charitable, religious or educational purposes or any not-for-profit corporation, society, association, foundation, institution or organization which has no compensated officers or employees and which is organized and operated primarily for the recreation of persons 55 years of age or older. A limited liability company may qualify for the exemption under this paragraph only if the limited liability company is organized and operated exclusively for educational purposes.

(4) (blank).
(4a) a sale or transfer of tangible personal property

as an incident to the rendering of service for owners, lessors, or shippers of tangible personal property which is utilized by interstate carriers for hire for use as rolling stock moving in interstate commerce so long as so used by interstate carriers for hire, and equipment operated by a telecommunications provider, licensed as a common carrier by the Federal Communications Commission, which is permanently installed in or affixed to aircraft moving in interstate commerce.

(4a-5) on and after July 1, 2003 and through June 30,

2004, a sale or transfer of a motor vehicle of the second division with a gross vehicle weight in excess of 8,000 pounds as an incident to the rendering of service if that motor vehicle is subject to the commercial distribution fee imposed under Section 3-815.1 of the Illinois Vehicle Code. Beginning on July 1, 2004 and through June 30, 2005, the use in this State of motor vehicles of the second division: (i) with a gross vehicle weight rating in excess of 8,000 pounds; (ii) that are subject to the commercial distribution fee imposed under Section 3-815.1 of the Illinois Vehicle Code; and (iii) that are primarily used for commercial purposes. Through June 30, 2005, this exemption applies to repair and replacement parts added after the initial purchase of such a motor vehicle if that motor vehicle is used in a manner that would qualify for the rolling stock exemption otherwise provided for in this Act. For purposes of this paragraph, "used for commercial purposes" means the transportation of persons or property in furtherance of any commercial or industrial enterprise whether for-hire or not.

(5) a sale or transfer of machinery and equipment

used primarily in the process of the manufacturing or assembling, either in an existing, an expanded or a new manufacturing facility, of tangible personal property for wholesale or retail sale or lease, whether such sale or lease is made directly by the manufacturer or by some other person, whether the materials used in the process are owned by the manufacturer or some other person, or whether such sale or lease is made apart from or as an incident to the seller's engaging in a service occupation and the applicable tax is a Service Use Tax or Service Occupation Tax, rather than Use Tax or Retailers' Occupation Tax. The exemption provided by this paragraph (5) does not include machinery and equipment used in (i) the generation of electricity for wholesale or retail sale; (ii) the generation or treatment of natural or artificial gas for wholesale or retail sale that is delivered to customers through pipes, pipelines, or mains; or (iii) the treatment of water for wholesale or retail sale that is delivered to customers through pipes, pipelines, or mains. The provisions of this amendatory Act of the 98th General Assembly are declaratory of existing law as to the meaning and scope of this exemption.

(5a) the repairing, reconditioning or remodeling, for

a common carrier by rail, of tangible personal property which belongs to such carrier for hire, and as to which such carrier receives the physical possession of the repaired, reconditioned or remodeled item of tangible personal property in Illinois, and which such carrier transports, or shares with another common carrier in the transportation of such property, out of Illinois on a standard uniform bill of lading showing the person who repaired, reconditioned or remodeled the property to a destination outside Illinois, for use outside Illinois.

(5b) a sale or transfer of tangible personal property

which is produced by the seller thereof on special order in such a way as to have made the applicable tax the Service Occupation Tax or the Service Use Tax, rather than the Retailers' Occupation Tax or the Use Tax, for an interstate carrier by rail which receives the physical possession of such property in Illinois, and which transports such property, or shares with another common carrier in the transportation of such property, out of Illinois on a standard uniform bill of lading showing the seller of the property as the shipper or consignor of such property to a destination outside Illinois, for use outside Illinois.

(6) until July 1, 2003, a sale or transfer of

distillation machinery and equipment, sold as a unit or kit and assembled or installed by the retailer, which machinery and equipment is certified by the user to be used only for the production of ethyl alcohol that will be used for consumption as motor fuel or as a component of motor fuel for the personal use of such user and not subject to sale or resale.

(7) at the election of any serviceman not required to

be otherwise registered as a retailer under Section 2a of the Retailers' Occupation Tax Act, made for each fiscal year sales of service in which the aggregate annual cost price of tangible personal property transferred as an incident to the sales of service is less than 35%, or 75% in the case of servicemen transferring prescription drugs or servicemen engaged in graphic arts production, of the aggregate annual total gross receipts from all sales of service. The purchase of such tangible personal property by the serviceman shall be subject to tax under the Retailers' Occupation Tax Act and the Use Tax Act. However, if a primary serviceman who has made the election described in this paragraph subcontracts service work to a secondary serviceman who has also made the election described in this paragraph, the primary serviceman does not incur a Use Tax liability if the secondary serviceman (i) has paid or will pay Use Tax on his or her cost price of any tangible personal property transferred to the primary serviceman and (ii) certifies that fact in writing to the primary serviceman.

Tangible personal property transferred incident to the completion of a maintenance agreement is exempt from the tax imposed pursuant to this Act.
Exemption (5) also includes machinery and equipment used in the general maintenance or repair of such exempt machinery and equipment or for in-house manufacture of exempt machinery and equipment. The machinery and equipment exemption does not include machinery and equipment used in (i) the generation of electricity for wholesale or retail sale; (ii) the generation or treatment of natural or artificial gas for wholesale or retail sale that is delivered to customers through pipes, pipelines, or mains; or (iii) the treatment of water for wholesale or retail sale that is delivered to customers through pipes, pipelines, or mains. The provisions of this amendatory Act of the 98th General Assembly are declaratory of existing law as to the meaning and scope of this exemption. For the purposes of exemption (5), each of these terms shall have the following meanings: (1) "manufacturing process" shall mean the production of any article of tangible personal property, whether such article is a finished product or an article for use in the process of manufacturing or assembling a different article of tangible personal property, by procedures commonly regarded as manufacturing, processing, fabricating, or refining which changes some existing material or materials into a material with a different form, use or name. In relation to a recognized integrated business composed of a series of operations which collectively constitute manufacturing, or individually constitute manufacturing operations, the manufacturing process shall be deemed to commence with the first operation or stage of production in the series, and shall not be deemed to end until the completion of the final product in the last operation or stage of production in the series; and further, for purposes of exemption (5), photoprocessing is deemed to be a manufacturing process of tangible personal property for wholesale or retail sale; (2) "assembling process" shall mean the production of any article of tangible personal property, whether such article is a finished product or an article for use in the process of manufacturing or assembling a different article of tangible personal property, by the combination of existing materials in a manner commonly regarded as assembling which results in a material of a different form, use or name; (3) "machinery" shall mean major mechanical machines or major components of such machines contributing to a manufacturing or assembling process; and (4) "equipment" shall include any independent device or tool separate from any machinery but essential to an integrated manufacturing or assembly process; including computers used primarily in a manufacturer's computer assisted design, computer assisted manufacturing (CAD/CAM) system; or any subunit or assembly comprising a component of any machinery or auxiliary, adjunct or attachment parts of machinery, such as tools, dies, jigs, fixtures, patterns and molds; or any parts which require periodic replacement in the course of normal operation; but shall not include hand tools. Equipment includes chemicals or chemicals acting as catalysts but only if the chemicals or chemicals acting as catalysts effect a direct and immediate change upon a product being manufactured or assembled for wholesale or retail sale or lease. The purchaser of such machinery and equipment who has an active resale registration number shall furnish such number to the seller at the time of purchase. The user of such machinery and equipment and tools without an active resale registration number shall prepare a certificate of exemption for each transaction stating facts establishing the exemption for that transaction, which certificate shall be available to the Department for inspection or audit. The Department shall prescribe the form of the certificate.
Any informal rulings, opinions or letters issued by the Department in response to an inquiry or request for any opinion from any person regarding the coverage and applicability of exemption (5) to specific devices shall be published, maintained as a public record, and made available for public inspection and copying. If the informal ruling, opinion or letter contains trade secrets or other confidential information, where possible the Department shall delete such information prior to publication. Whenever such informal rulings, opinions, or letters contain any policy of general applicability, the Department shall formulate and adopt such policy as a rule in accordance with the provisions of the Illinois Administrative Procedure Act.
On and after July 1, 1987, no entity otherwise eligible under exemption (3) of this Section shall make tax free purchases unless it has an active exemption identification number issued by the Department.
The purchase, employment and transfer of such tangible personal property as newsprint and ink for the primary purpose of conveying news (with or without other information) is not a purchase, use or sale of service or of tangible personal property within the meaning of this Act.
"Serviceman" means any person who is engaged in the occupation of making sales of service.
"Sale at retail" means "sale at retail" as defined in the Retailers' Occupation Tax Act.
"Supplier" means any person who makes sales of tangible personal property to servicemen for the purpose of resale as an incident to a sale of service.
"Serviceman maintaining a place of business in this State", or any like term, means and includes any serviceman:
1. having or maintaining within this State, directly

or by a subsidiary, an office, distribution house, sales house, warehouse or other place of business, or any agent or other representative operating within this State under the authority of the serviceman or its subsidiary, irrespective of whether such place of business or agent or other representative is located here permanently or temporarily, or whether such serviceman or subsidiary is licensed to do business in this State;

1.1. having a contract with a person located in this

State under which the person, for a commission or other consideration based on the sale of service by the serviceman, directly or indirectly refers potential customers to the serviceman by providing to the potential customers a promotional code or other mechanism that allows the serviceman to track purchases referred by such persons. Examples of mechanisms that allow the serviceman to track purchases referred by such persons include but are not limited to the use of a link on the person's Internet website, promotional codes distributed through the person's hand-delivered or mailed material, and promotional codes distributed by the person through radio or other broadcast media. The provisions of this paragraph 1.1 shall apply only if the cumulative gross receipts from sales of service by the serviceman to customers who are referred to the serviceman by all persons in this State under such contracts exceed $10,000 during the preceding 4 quarterly periods ending on the last day of March, June, September, and December; a serviceman meeting the requirements of this paragraph 1.1 shall be presumed to be maintaining a place of business in this State but may rebut this presumption by submitting proof that the referrals or other activities pursued within this State by such persons were not sufficient to meet the nexus standards of the United States Constitution during the preceding 4 quarterly periods;

1.2. beginning July 1, 2011, having a contract with a

person located in this State under which:

A. the serviceman sells the same or substantially

similar line of services as the person located in this State and does so using an identical or substantially similar name, trade name, or trademark as the person located in this State; and

B. the serviceman provides a commission or other

consideration to the person located in this State based upon the sale of services by the serviceman.

The provisions of this paragraph 1.2 shall apply only if

the cumulative gross receipts from sales of service by the serviceman to customers in this State under all such contracts exceed $10,000 during the preceding 4 quarterly periods ending on the last day of March, June, September, and December;

2. soliciting orders for tangible personal property

by means of a telecommunication or television shopping system (which utilizes toll free numbers) which is intended by the retailer to be broadcast by cable television or other means of broadcasting, to consumers located in this State;

3. pursuant to a contract with a broadcaster or

publisher located in this State, soliciting orders for tangible personal property by means of advertising which is disseminated primarily to consumers located in this State and only secondarily to bordering jurisdictions;

4. soliciting orders for tangible personal property

by mail if the solicitations are substantial and recurring and if the retailer benefits from any banking, financing, debt collection, telecommunication, or marketing activities occurring in this State or benefits from the location in this State of authorized installation, servicing, or repair facilities;

5. being owned or controlled by the same interests

which own or control any retailer engaging in business in the same or similar line of business in this State;

6. having a franchisee or licensee operating under

its trade name if the franchisee or licensee is required to collect the tax under this Section;

7. pursuant to a contract with a cable television

operator located in this State, soliciting orders for tangible personal property by means of advertising which is transmitted or distributed over a cable television system in this State; or

8. engaging in activities in Illinois, which

activities in the state in which the supply business engaging in such activities is located would constitute maintaining a place of business in that state.

(Source: P.A. 100-321, eff. 8-24-17.)

(35 ILCS 110/2a) (from Ch. 120, par. 439.32a)
Sec. 2a. "Pollution control facilities" means any system, method, construction, device or appliance appurtenant thereto used in this State acquired as an incident to the purchase of a service from a serviceman for the primary purpose of eliminating, preventing, or reducing air and water pollution as the term "air pollution" or "water pollution" is defined in the "Environmental Protection Act", enacted by the 76th General Assembly, or for the primary purpose of treating, pretreating, modifying or disposing of any potential solid, liquid or gaseous pollutant which if released without such treatment, pretreatment, modification or disposal might be harmful, detrimental or offensive to human, plant or animal life, or to property.
Until July 1, 2003, the purchase, employment or transfer of such tangible personal property as pollution control facilities is not a purchase, use or sale of service or of tangible personal property within the meaning of this Act.
(Source: P.A. 93-24, eff. 6-20-03.)

(35 ILCS 110/2b) (from Ch. 120, par. 439.32b)
Sec. 2b. "Low sulfur dioxide emission coal fueled devices" means any device sold or used or intended for the purpose of burning, combusting or converting locally available coal in a manner which eliminates or significantly reduces the need for additional sulfur dioxide abatement that would otherwise be required under State or Federal air emission standards. Such device includes all machinery, equipment, structures and all related apparatus of a coal gasification facility, including coal feeding equipment, designed to convert locally available coal into a low sulfur gaseous fuel and to manage all waste and byproduct streams.
The purchase, employment and transfer of such tangible personal property as low sulfur dioxide emission coal fueled devices is not a purchase, use or sale of tangible personal property.
This amendatory Act of 1981 is not intended to nor does it make any change in the meaning of any provision in this Section but is intended to remove possible ambiguities, thereby confirming the existing meaning of this Section in effect prior to the effective date of this amendatory Act of 1981.
(Source: P.A. 82-672.)

(35 ILCS 110/3) (from Ch. 120, par. 439.33)
Sec. 3. Tax imposed. A tax is imposed upon the privilege of using in this State real or tangible personal property acquired as an incident to the purchase of a service from a serviceman, including computer software, and including photographs, negatives, and positives that are the product of photoprocessing, but not including products of photoprocessing produced for use in motion pictures for public commercial exhibition. Beginning January 1, 2001, prepaid telephone calling arrangements shall be considered tangible personal property subject to the tax imposed under this Act regardless of the form in which those arrangements may be embodied, transmitted, or fixed by any method now known or hereafter developed. Purchases of (1) electricity delivered to customers by wire; (2) natural or artificial gas that is delivered to customers through pipes, pipelines, or mains; and (3) water that is delivered to customers through pipes, pipelines, or mains are not subject to tax under this Act. The provisions of this amendatory Act of the 98th General Assembly are declaratory of existing law as to the meaning and scope of this Act.
(Source: P.A. 98-583, eff. 1-1-14.)

(35 ILCS 110/3-5)
Sec. 3-5. Exemptions. Use of the following tangible personal property is exempt from the tax imposed by this Act:
(1) Personal property purchased from a corporation, society, association, foundation, institution, or organization, other than a limited liability company, that is organized and operated as a not-for-profit service enterprise for the benefit of persons 65 years of age or older if the personal property was not purchased by the enterprise for the purpose of resale by the enterprise.
(2) Personal property purchased by a non-profit Illinois county fair association for use in conducting, operating, or promoting the county fair.
(3) Personal property purchased by a not-for-profit arts or cultural organization that establishes, by proof required by the Department by rule, that it has received an exemption under Section 501(c)(3) of the Internal Revenue Code and that is organized and operated primarily for the presentation or support of arts or cultural programming, activities, or services. These organizations include, but are not limited to, music and dramatic arts organizations such as symphony orchestras and theatrical groups, arts and cultural service organizations, local arts councils, visual arts organizations, and media arts organizations. On and after the effective date of this amendatory Act of the 92nd General Assembly, however, an entity otherwise eligible for this exemption shall not make tax-free purchases unless it has an active identification number issued by the Department.
(4) Legal tender, currency, medallions, or gold or silver coinage issued by the State of Illinois, the government of the United States of America, or the government of any foreign country, and bullion.
(5) Until July 1, 2003 and beginning again on September 1, 2004 through August 30, 2014, graphic arts machinery and equipment, including repair and replacement parts, both new and used, and including that manufactured on special order or purchased for lease, certified by the purchaser to be used primarily for graphic arts production. Equipment includes chemicals or chemicals acting as catalysts but only if the chemicals or chemicals acting as catalysts effect a direct and immediate change upon a graphic arts product. Beginning on July 1, 2017, graphic arts machinery and equipment is included in the manufacturing and assembling machinery and equipment exemption under Section 2 of this Act.
(6) Personal property purchased from a teacher-sponsored student organization affiliated with an elementary or secondary school located in Illinois.
(7) Farm machinery and equipment, both new and used, including that manufactured on special order, certified by the purchaser to be used primarily for production agriculture or State or federal agricultural programs, including individual replacement parts for the machinery and equipment, including machinery and equipment purchased for lease, and including implements of husbandry defined in Section 1-130 of the Illinois Vehicle Code, farm machinery and agricultural chemical and fertilizer spreaders, and nurse wagons required to be registered under Section 3-809 of the Illinois Vehicle Code, but excluding other motor vehicles required to be registered under the Illinois Vehicle Code. Horticultural polyhouses or hoop houses used for propagating, growing, or overwintering plants shall be considered farm machinery and equipment under this item (7). Agricultural chemical tender tanks and dry boxes shall include units sold separately from a motor vehicle required to be licensed and units sold mounted on a motor vehicle required to be licensed if the selling price of the tender is separately stated.
Farm machinery and equipment shall include precision farming equipment that is installed or purchased to be installed on farm machinery and equipment including, but not limited to, tractors, harvesters, sprayers, planters, seeders, or spreaders. Precision farming equipment includes, but is not limited to, soil testing sensors, computers, monitors, software, global positioning and mapping systems, and other such equipment.
Farm machinery and equipment also includes computers, sensors, software, and related equipment used primarily in the computer-assisted operation of production agriculture facilities, equipment, and activities such as, but not limited to, the collection, monitoring, and correlation of animal and crop data for the purpose of formulating animal diets and agricultural chemicals. This item (7) is exempt from the provisions of Section 3-75.
(8) Until June 30, 2013, fuel and petroleum products sold to or used by an air common carrier, certified by the carrier to be used for consumption, shipment, or storage in the conduct of its business as an air common carrier, for a flight destined for or returning from a location or locations outside the United States without regard to previous or subsequent domestic stopovers.
Beginning July 1, 2013, fuel and petroleum products sold to or used by an air carrier, certified by the carrier to be used for consumption, shipment, or storage in the conduct of its business as an air common carrier, for a flight that (i) is engaged in foreign trade or is engaged in trade between the United States and any of its possessions and (ii) transports at least one individual or package for hire from the city of origination to the city of final destination on the same aircraft, without regard to a change in the flight number of that aircraft.
(9) Proceeds of mandatory service charges separately stated on customers' bills for the purchase and consumption of food and beverages acquired as an incident to the purchase of a service from a serviceman, to the extent that the proceeds of the service charge are in fact turned over as tips or as a substitute for tips to the employees who participate directly in preparing, serving, hosting or cleaning up the food or beverage function with respect to which the service charge is imposed.
(10) Until July 1, 2003, oil field exploration, drilling, and production equipment, including (i) rigs and parts of rigs, rotary rigs, cable tool rigs, and workover rigs, (ii) pipe and tubular goods, including casing and drill strings, (iii) pumps and pump-jack units, (iv) storage tanks and flow lines, (v) any individual replacement part for oil field exploration, drilling, and production equipment, and (vi) machinery and equipment purchased for lease; but excluding motor vehicles required to be registered under the Illinois Vehicle Code.
(11) Proceeds from the sale of photoprocessing machinery and equipment, including repair and replacement parts, both new and used, including that manufactured on special order, certified by the purchaser to be used primarily for photoprocessing, and including photoprocessing machinery and equipment purchased for lease.
(12) Coal and aggregate exploration, mining, off-highway hauling, processing, maintenance, and reclamation equipment, including replacement parts and equipment, and including equipment purchased for lease, but excluding motor vehicles required to be registered under the Illinois Vehicle Code. The changes made to this Section by Public Act 97-767 apply on and after July 1, 2003, but no claim for credit or refund is allowed on or after August 16, 2013 (the effective date of Public Act 98-456) for such taxes paid during the period beginning July 1, 2003 and ending on August 16, 2013 (the effective date of Public Act 98-456).
(13) Semen used for artificial insemination of livestock for direct agricultural production.
(14) Horses, or interests in horses, registered with and meeting the requirements of any of the Arabian Horse Club Registry of America, Appaloosa Horse Club, American Quarter Horse Association, United States Trotting Association, or Jockey Club, as appropriate, used for purposes of breeding or racing for prizes. This item (14) is exempt from the provisions of Section 3-75, and the exemption provided for under this item (14) applies for all periods beginning May 30, 1995, but no claim for credit or refund is allowed on or after the effective date of this amendatory Act of the 95th General Assembly for such taxes paid during the period beginning May 30, 2000 and ending on the effective date of this amendatory Act of the 95th General Assembly.
(15) Computers and communications equipment utilized for any hospital purpose and equipment used in the diagnosis, analysis, or treatment of hospital patients purchased by a lessor who leases the equipment, under a lease of one year or longer executed or in effect at the time the lessor would otherwise be subject to the tax imposed by this Act, to a hospital that has been issued an active tax exemption identification number by the Department under Section 1g of the Retailers' Occupation Tax Act. If the equipment is leased in a manner that does not qualify for this exemption or is used in any other non-exempt manner, the lessor shall be liable for the tax imposed under this Act or the Use Tax Act, as the case may be, based on the fair market value of the property at the time the non-qualifying use occurs. No lessor shall collect or attempt to collect an amount (however designated) that purports to reimburse that lessor for the tax imposed by this Act or the Use Tax Act, as the case may be, if the tax has not been paid by the lessor. If a lessor improperly collects any such amount from the lessee, the lessee shall have a legal right to claim a refund of that amount from the lessor. If, however, that amount is not refunded to the lessee for any reason, the lessor is liable to pay that amount to the Department.
(16) Personal property purchased by a lessor who leases the property, under a lease of one year or longer executed or in effect at the time the lessor would otherwise be subject to the tax imposed by this Act, to a governmental body that has been issued an active tax exemption identification number by the Department under Section 1g of the Retailers' Occupation Tax Act. If the property is leased in a manner that does not qualify for this exemption or is used in any other non-exempt manner, the lessor shall be liable for the tax imposed under this Act or the Use Tax Act, as the case may be, based on the fair market value of the property at the time the non-qualifying use occurs. No lessor shall collect or attempt to collect an amount (however designated) that purports to reimburse that lessor for the tax imposed by this Act or the Use Tax Act, as the case may be, if the tax has not been paid by the lessor. If a lessor improperly collects any such amount from the lessee, the lessee shall have a legal right to claim a refund of that amount from the lessor. If, however, that amount is not refunded to the lessee for any reason, the lessor is liable to pay that amount to the Department.
(17) Beginning with taxable years ending on or after December 31, 1995 and ending with taxable years ending on or before December 31, 2004, personal property that is donated for disaster relief to be used in a State or federally declared disaster area in Illinois or bordering Illinois by a manufacturer or retailer that is registered in this State to a corporation, society, association, foundation, or institution that has been issued a sales tax exemption identification number by the Department that assists victims of the disaster who reside within the declared disaster area.
(18) Beginning with taxable years ending on or after December 31, 1995 and ending with taxable years ending on or before December 31, 2004, personal property that is used in the performance of infrastructure repairs in this State, including but not limited to municipal roads and streets, access roads, bridges, sidewalks, waste disposal systems, water and sewer line extensions, water distribution and purification facilities, storm water drainage and retention facilities, and sewage treatment facilities, resulting from a State or federally declared disaster in Illinois or bordering Illinois when such repairs are initiated on facilities located in the declared disaster area within 6 months after the disaster.
(19) Beginning July 1, 1999, game or game birds purchased at a "game breeding and hunting preserve area" as that term is used in the Wildlife Code. This paragraph is exempt from the provisions of Section 3-75.
(20) A motor vehicle, as that term is defined in Section 1-146 of the Illinois Vehicle Code, that is donated to a corporation, limited liability company, society, association, foundation, or institution that is determined by the Department to be organized and operated exclusively for educational purposes. For purposes of this exemption, "a corporation, limited liability company, society, association, foundation, or institution organized and operated exclusively for educational purposes" means all tax-supported public schools, private schools that offer systematic instruction in useful branches of learning by methods common to public schools and that compare favorably in their scope and intensity with the course of study presented in tax-supported schools, and vocational or technical schools or institutes organized and operated exclusively to provide a course of study of not less than 6 weeks duration and designed to prepare individuals to follow a trade or to pursue a manual, technical, mechanical, industrial, business, or commercial occupation.
(21) Beginning January 1, 2000, personal property, including food, purchased through fundraising events for the benefit of a public or private elementary or secondary school, a group of those schools, or one or more school districts if the events are sponsored by an entity recognized by the school district that consists primarily of volunteers and includes parents and teachers of the school children. This paragraph does not apply to fundraising events (i) for the benefit of private home instruction or (ii) for which the fundraising entity purchases the personal property sold at the events from another individual or entity that sold the property for the purpose of resale by the fundraising entity and that profits from the sale to the fundraising entity. This paragraph is exempt from the provisions of Section 3-75.
(22) Beginning January 1, 2000 and through December 31, 2001, new or used automatic vending machines that prepare and serve hot food and beverages, including coffee, soup, and other items, and replacement parts for these machines. Beginning January 1, 2002 and through June 30, 2003, machines and parts for machines used in commercial, coin-operated amusement and vending business if a use or occupation tax is paid on the gross receipts derived from the use of the commercial, coin-operated amusement and vending machines. This paragraph is exempt from the provisions of Section 3-75.
(23) Beginning August 23, 2001 and through June 30, 2016, food for human consumption that is to be consumed off the premises where it is sold (other than alcoholic beverages, soft drinks, and food that has been prepared for immediate consumption) and prescription and nonprescription medicines, drugs, medical appliances, and insulin, urine testing materials, syringes, and needles used by diabetics, for human use, when purchased for use by a person receiving medical assistance under Article V of the Illinois Public Aid Code who resides in a licensed long-term care facility, as defined in the Nursing Home Care Act, or in a licensed facility as defined in the ID/DD Community Care Act, the MC/DD Act, or the Specialized Mental Health Rehabilitation Act of 2013.
(24) Beginning on the effective date of this amendatory Act of the 92nd General Assembly, computers and communications equipment utilized for any hospital purpose and equipment used in the diagnosis, analysis, or treatment of hospital patients purchased by a lessor who leases the equipment, under a lease of one year or longer executed or in effect at the time the lessor would otherwise be subject to the tax imposed by this Act, to a hospital that has been issued an active tax exemption identification number by the Department under Section 1g of the Retailers' Occupation Tax Act. If the equipment is leased in a manner that does not qualify for this exemption or is used in any other nonexempt manner, the lessor shall be liable for the tax imposed under this Act or the Use Tax Act, as the case may be, based on the fair market value of the property at the time the nonqualifying use occurs. No lessor shall collect or attempt to collect an amount (however designated) that purports to reimburse that lessor for the tax imposed by this Act or the Use Tax Act, as the case may be, if the tax has not been paid by the lessor. If a lessor improperly collects any such amount from the lessee, the lessee shall have a legal right to claim a refund of that amount from the lessor. If, however, that amount is not refunded to the lessee for any reason, the lessor is liable to pay that amount to the Department. This paragraph is exempt from the provisions of Section 3-75.
(25) Beginning on the effective date of this amendatory Act of the 92nd General Assembly, personal property purchased by a lessor who leases the property, under a lease of one year or longer executed or in effect at the time the lessor would otherwise be subject to the tax imposed by this Act, to a governmental body that has been issued an active tax exemption identification number by the Department under Section 1g of the Retailers' Occupation Tax Act. If the property is leased in a manner that does not qualify for this exemption or is used in any other nonexempt manner, the lessor shall be liable for the tax imposed under this Act or the Use Tax Act, as the case may be, based on the fair market value of the property at the time the nonqualifying use occurs. No lessor shall collect or attempt to collect an amount (however designated) that purports to reimburse that lessor for the tax imposed by this Act or the Use Tax Act, as the case may be, if the tax has not been paid by the lessor. If a lessor improperly collects any such amount from the lessee, the lessee shall have a legal right to claim a refund of that amount from the lessor. If, however, that amount is not refunded to the lessee for any reason, the lessor is liable to pay that amount to the Department. This paragraph is exempt from the provisions of Section 3-75.
(26) Beginning January 1, 2008, tangible personal property used in the construction or maintenance of a community water supply, as defined under Section 3.145 of the Environmental Protection Act, that is operated by a not-for-profit corporation that holds a valid water supply permit issued under Title IV of the Environmental Protection Act. This paragraph is exempt from the provisions of Section 3-75.
(27) Beginning January 1, 2010, materials, parts, equipment, components, and furnishings incorporated into or upon an aircraft as part of the modification, refurbishment, completion, replacement, repair, or maintenance of the aircraft. This exemption includes consumable supplies used in the modification, refurbishment, completion, replacement, repair, and maintenance of aircraft, but excludes any materials, parts, equipment, components, and consumable supplies used in the modification, replacement, repair, and maintenance of aircraft engines or power plants, whether such engines or power plants are installed or uninstalled upon any such aircraft. "Consumable supplies" include, but are not limited to, adhesive, tape, sandpaper, general purpose lubricants, cleaning solution, latex gloves, and protective films. This exemption applies only to the use of qualifying tangible personal property transferred incident to the modification, refurbishment, completion, replacement, repair, or maintenance of aircraft by persons who (i) hold an Air Agency Certificate and are empowered to operate an approved repair station by the Federal Aviation Administration, (ii) have a Class IV Rating, and (iii) conduct operations in accordance with Part 145 of the Federal Aviation Regulations. The exemption does not include aircraft operated by a commercial air carrier providing scheduled passenger air service pursuant to authority issued under Part 121 or Part 129 of the Federal Aviation Regulations. The changes made to this paragraph (27) by Public Act 98-534 are declarative of existing law.
(28) Tangible personal property purchased by a public-facilities corporation, as described in Section 11-65-10 of the Illinois Municipal Code, for purposes of constructing or furnishing a municipal convention hall, but only if the legal title to the municipal convention hall is transferred to the municipality without any further consideration by or on behalf of the municipality at the time of the completion of the municipal convention hall or upon the retirement or redemption of any bonds or other debt instruments issued by the public-facilities corporation in connection with the development of the municipal convention hall. This exemption includes existing public-facilities corporations as provided in Section 11-65-25 of the Illinois Municipal Code. This paragraph is exempt from the provisions of Section 3-75.
(29) Beginning January 1, 2017, menstrual pads, tampons, and menstrual cups.
(Source: P.A. 99-180, eff. 7-29-15; 99-855, eff. 8-19-16; 100-22, eff. 7-6-17.)

(35 ILCS 110/3-5.5)
Sec. 3-5.5. Food and drugs sold by not-for-profit organizations; exemption. The Department shall not collect the 1% tax imposed on food for human consumption that is to be consumed off the premises where it is sold (other than alcoholic beverages, soft drinks, and food that has been prepared for immediate consumption) and prescription and nonprescription medicines, drugs, medical appliances, and insulin, urine testing materials, syringes, and needles used by diabetics, for human use from any not-for-profit organization, that sells food in a food distribution program at a price below the retail cost of the food to purchasers who, as a condition of participation in the program, are required to perform community service, located in a county or municipality that notifies the Department, in writing, that the county or municipality does not want the tax to be collected from any of such organizations located in the county or municipality.
(Source: P.A. 88-374.)

(35 ILCS 110/3-7)
Sec. 3-7. Aggregate manufacturing exemption. Through June 30, 2003, the use of aggregate exploration, mining, offhighway hauling, processing, maintenance, and reclamation equipment, including replacement parts and equipment, and including equipment purchased for lease, but excluding motor vehicles required to be registered under the Illinois Vehicle Code, is exempt from the tax imposed by this Act.
(Source: P.A. 92-603, eff. 6-28-02; 93-24, eff. 6-20-03.)

(35 ILCS 110/3-8)
Sec. 3-8. Hospital exemption.
(a) Tangible personal property sold to or used by a hospital owner that owns one or more hospitals licensed under the Hospital Licensing Act or operated under the University of Illinois Hospital Act, or a hospital affiliate that is not already exempt under another provision of this Act and meets the criteria for an exemption under this Section, is exempt from taxation under this Act.
(b) A hospital owner or hospital affiliate satisfies the conditions for an exemption under this Section if the value of qualified services or activities listed in subsection (c) of this Section for the hospital year equals or exceeds the relevant hospital entity's estimated property tax liability, without regard to any property tax exemption granted under Section 15-86 of the Property Tax Code, for the calendar year in which exemption or renewal of exemption is sought. For purposes of making the calculations required by this subsection (b), if the relevant hospital entity is a hospital owner that owns more than one hospital, the value of the services or activities listed in subsection (c) shall be calculated on the basis of only those services and activities relating to the hospital that includes the subject property, and the relevant hospital entity's estimated property tax liability shall be calculated only with respect to the properties comprising that hospital. In the case of a multi-state hospital system or hospital affiliate, the value of the services or activities listed in subsection (c) shall be calculated on the basis of only those services and activities that occur in Illinois and the relevant hospital entity's estimated property tax liability shall be calculated only with respect to its property located in Illinois.
(c) The following services and activities shall be considered for purposes of making the calculations required by subsection (b):
(1) Charity care. Free or discounted services

provided pursuant to the relevant hospital entity's financial assistance policy, measured at cost, including discounts provided under the Hospital Uninsured Patient Discount Act.

(2) Health services to low-income and underserved

individuals. Other unreimbursed costs of the relevant hospital entity for providing without charge, paying for, or subsidizing goods, activities, or services for the purpose of addressing the health of low-income or underserved individuals. Those activities or services may include, but are not limited to: financial or in-kind support to affiliated or unaffiliated hospitals, hospital affiliates, community clinics, or programs that treat low-income or underserved individuals; paying for or subsidizing health care professionals who care for low-income or underserved individuals; providing or subsidizing outreach or educational services to low-income or underserved individuals for disease management and prevention; free or subsidized goods, supplies, or services needed by low-income or underserved individuals because of their medical condition; and prenatal or childbirth outreach to low-income or underserved persons.

(3) Subsidy of State or local governments. Direct or

indirect financial or in-kind subsidies of State or local governments by the relevant hospital entity that pay for or subsidize activities or programs related to health care for low-income or underserved individuals.

(4) Support for State health care programs for

low-income individuals. At the election of the hospital applicant for each applicable year, either (A) 10% of payments to the relevant hospital entity and any hospital affiliate designated by the relevant hospital entity (provided that such hospital affiliate's operations provide financial or operational support for or receive financial or operational support from the relevant hospital entity) under Medicaid or other means-tested programs, including, but not limited to, General Assistance, the Covering ALL KIDS Health Insurance Act, and the State Children's Health Insurance Program or (B) the amount of subsidy provided by the relevant hospital entity and any hospital affiliate designated by the relevant hospital entity (provided that such hospital affiliate's operations provide financial or operational support for or receive financial or operational support from the relevant hospital entity) to State or local government in treating Medicaid recipients and recipients of means-tested programs, including but not limited to General Assistance, the Covering ALL KIDS Health Insurance Act, and the State Children's Health Insurance Program. The amount of subsidy for purposes of this item (4) is calculated in the same manner as unreimbursed costs are calculated for Medicaid and other means-tested government programs in the Schedule H of IRS Form 990 in effect on the effective date of this amendatory Act of the 97th General Assembly.

(5) Dual-eligible subsidy. The amount of subsidy

provided to government by treating dual-eligible Medicare/Medicaid patients. The amount of subsidy for purposes of this item (5) is calculated by multiplying the relevant hospital entity's unreimbursed costs for Medicare, calculated in the same manner as determined in the Schedule H of IRS Form 990 in effect on the effective date of this amendatory Act of the 97th General Assembly, by the relevant hospital entity's ratio of dual-eligible patients to total Medicare patients.

(6) Relief of the burden of government related to

health care. Except to the extent otherwise taken into account in this subsection, the portion of unreimbursed costs of the relevant hospital entity attributable to providing, paying for, or subsidizing goods, activities, or services that relieve the burden of government related to health care for low-income individuals. Such activities or services shall include, but are not limited to, providing emergency, trauma, burn, neonatal, psychiatric, rehabilitation, or other special services; providing medical education; and conducting medical research or training of health care professionals. The portion of those unreimbursed costs attributable to benefiting low-income individuals shall be determined using the ratio calculated by adding the relevant hospital entity's costs attributable to charity care, Medicaid, other means-tested government programs, Medicare patients with disabilities under age 65, and dual-eligible Medicare/Medicaid patients and dividing that total by the relevant hospital entity's total costs. Such costs for the numerator and denominator shall be determined by multiplying gross charges by the cost to charge ratio taken from the hospital's most recently filed Medicare cost report (CMS 2252-10 Worksheet, Part I). In the case of emergency services, the ratio shall be calculated using costs (gross charges multiplied by the cost to charge ratio taken from the hospital's most recently filed Medicare cost report (CMS 2252-10 Worksheet, Part I)) of patients treated in the relevant hospital entity's emergency department.

(7) Any other activity by the relevant hospital

entity that the Department determines relieves the burden of government or addresses the health of low-income or underserved individuals.

(d) The hospital applicant shall include information in its exemption application establishing that it satisfies the requirements of subsection (b). For purposes of making the calculations required by subsection (b), the hospital applicant may for each year elect to use either (1) the value of the services or activities listed in subsection (e) for the hospital year or (2) the average value of those services or activities for the 3 fiscal years ending with the hospital year. If the relevant hospital entity has been in operation for less than 3 completed fiscal years, then the latter calculation, if elected, shall be performed on a pro rata basis.
(e) For purposes of making the calculations required by this Section:
(1) particular services or activities eligible for

consideration under any of the paragraphs (1) through (7) of subsection (c) may not be counted under more than one of those paragraphs; and

(2) the amount of unreimbursed costs and the amount

of subsidy shall not be reduced by restricted or unrestricted payments received by the relevant hospital entity as contributions deductible under Section 170(a) of the Internal Revenue Code.

(f) (Blank).
(g) Estimation of Exempt Property Tax Liability. The estimated property tax liability used for the determination in subsection (b) shall be calculated as follows:
(1) "Estimated property tax liability" means the

estimated dollar amount of property tax that would be owed, with respect to the exempt portion of each of the relevant hospital entity's properties that are already fully or partially exempt, or for which an exemption in whole or in part is currently being sought, and then aggregated as applicable, as if the exempt portion of those properties were subject to tax, calculated with respect to each such property by multiplying:

(A) the lesser of (i) the actual assessed value,

if any, of the portion of the property for which an exemption is sought or (ii) an estimated assessed value of the exempt portion of such property as determined in item (2) of this subsection (g), by

(B) the applicable State equalization rate

(yielding the equalized assessed value), by

(C) the applicable tax rate.
(2) The estimated assessed value of the exempt

portion of the property equals the sum of (i) the estimated fair market value of buildings on the property, as determined in accordance with subparagraphs (A) and (B) of this item (2), multiplied by the applicable assessment factor, and (ii) the estimated assessed value of the land portion of the property, as determined in accordance with subparagraph (C).

(A) The "estimated fair market value of buildings

on the property" means the replacement value of any exempt portion of buildings on the property, minus depreciation, determined utilizing the cost replacement method whereby the exempt square footage of all such buildings is multiplied by the replacement cost per square foot for Class A Average building found in the most recent edition of the Marshall & Swift Valuation Services Manual, adjusted by any appropriate current cost and local multipliers.

(B) Depreciation, for purposes of calculating the

estimated fair market value of buildings on the property, is applied by utilizing a weighted mean life for the buildings based on original construction and assuming a 40-year life for hospital buildings and the applicable life for other types of buildings as specified in the American Hospital Association publication "Estimated Useful Lives of Depreciable Hospital Assets". In the case of hospital buildings, the remaining life is divided by 40 and this ratio is multiplied by the replacement cost of the buildings to obtain an estimated fair market value of buildings. If a hospital building is older than 35 years, a remaining life of 5 years for residual value is assumed; and if a building is less than 8 years old, a remaining life of 32 years is assumed.

(C) The estimated assessed value of the land

portion of the property shall be determined by multiplying (i) the per square foot average of the assessed values of three parcels of land (not including farm land, and excluding the assessed value of the improvements thereon) reasonably comparable to the property, by (ii) the number of square feet comprising the exempt portion of the property's land square footage.

(3) The assessment factor, State equalization rate,

and tax rate (including any special factors such as Enterprise Zones) used in calculating the estimated property tax liability shall be for the most recent year that is publicly available from the applicable chief county assessment officer or officers at least 90 days before the end of the hospital year.

(4) The method utilized to calculate estimated

property tax liability for purposes of this Section 15-86 shall not be utilized for the actual valuation, assessment, or taxation of property pursuant to the Property Tax Code.

(h) For the purpose of this Section, the following terms shall have the meanings set forth below:
(1) "Hospital" means any institution, place,

building, buildings on a campus, or other health care facility located in Illinois that is licensed under the Hospital Licensing Act and has a hospital owner.

(2) "Hospital owner" means a not-for-profit

corporation that is the titleholder of a hospital, or the owner of the beneficial interest in an Illinois land trust that is the titleholder of a hospital.

(3) "Hospital affiliate" means any corporation,

partnership, limited partnership, joint venture, limited liability company, association or other organization, other than a hospital owner, that directly or indirectly controls, is controlled by, or is under common control with one or more hospital owners and that supports, is supported by, or acts in furtherance of the exempt health care purposes of at least one of those hospital owners' hospitals.

(4) "Hospital system" means a hospital and one or

more other hospitals or hospital affiliates related by common control or ownership.

(5) "Control" relating to hospital owners, hospital

affiliates, or hospital systems means possession, direct or indirect, of the power to direct or cause the direction of the management and policies of the entity, whether through ownership of assets, membership interest, other voting or governance rights, by contract or otherwise.

(6) "Hospital applicant" means a hospital owner or

hospital affiliate that files an application for an exemption or renewal of exemption under this Section.

(7) "Relevant hospital entity" means (A) the hospital

owner, in the case of a hospital applicant that is a hospital owner, and (B) at the election of a hospital applicant that is a hospital affiliate, either (i) the hospital affiliate or (ii) the hospital system to which the hospital applicant belongs, including any hospitals or hospital affiliates that are related by common control or ownership.

(8) "Subject property" means property used for the

calculation under subsection (b) of this Section.

(9) "Hospital year" means the fiscal year of the

relevant hospital entity, or the fiscal year of one of the hospital owners in the hospital system if the relevant hospital entity is a hospital system with members with different fiscal years, that ends in the year for which the exemption is sought.

(Source: P.A. 98-463, eff. 8-16-13; 99-143, eff. 7-27-15.)

(35 ILCS 110/3-10) (from Ch. 120, par. 439.33-10)
Sec. 3-10. Rate of tax. Unless otherwise provided in this Section, the tax imposed by this Act is at the rate of 6.25% of the selling price of tangible personal property transferred as an incident to the sale of service, but, for the purpose of computing this tax, in no event shall the selling price be less than the cost price of the property to the serviceman.
Beginning on July 1, 2000 and through December 31, 2000, with respect to motor fuel, as defined in Section 1.1 of the Motor Fuel Tax Law, and gasohol, as defined in Section 3-40 of the Use Tax Act, the tax is imposed at the rate of 1.25%.
With respect to gasohol, as defined in the Use Tax Act, the tax imposed by this Act applies to (i) 70% of the selling price of property transferred as an incident to the sale of service on or after January 1, 1990, and before July 1, 2003, (ii) 80% of the selling price of property transferred as an incident to the sale of service on or after July 1, 2003 and on or before July 1, 2017, and (iii) 100% of the selling price thereafter. If, at any time, however, the tax under this Act on sales of gasohol, as defined in the Use Tax Act, is imposed at the rate of 1.25%, then the tax imposed by this Act applies to 100% of the proceeds of sales of gasohol made during that time.
With respect to majority blended ethanol fuel, as defined in the Use Tax Act, the tax imposed by this Act does not apply to the selling price of property transferred as an incident to the sale of service on or after July 1, 2003 and on or before December 31, 2023 but applies to 100% of the selling price thereafter.
With respect to biodiesel blends, as defined in the Use Tax Act, with no less than 1% and no more than 10% biodiesel, the tax imposed by this Act applies to (i) 80% of the selling price of property transferred as an incident to the sale of service on or after July 1, 2003 and on or before December 31, 2018 and (ii) 100% of the proceeds of the selling price thereafter. If, at any time, however, the tax under this Act on sales of biodiesel blends, as defined in the Use Tax Act, with no less than 1% and no more than 10% biodiesel is imposed at the rate of 1.25%, then the tax imposed by this Act applies to 100% of the proceeds of sales of biodiesel blends with no less than 1% and no more than 10% biodiesel made during that time.
With respect to 100% biodiesel, as defined in the Use Tax Act, and biodiesel blends, as defined in the Use Tax Act, with more than 10% but no more than 99% biodiesel, the tax imposed by this Act does not apply to the proceeds of the selling price of property transferred as an incident to the sale of service on or after July 1, 2003 and on or before December 31, 2023 but applies to 100% of the selling price thereafter.
At the election of any registered serviceman made for each fiscal year, sales of service in which the aggregate annual cost price of tangible personal property transferred as an incident to the sales of service is less than 35%, or 75% in the case of servicemen transferring prescription drugs or servicemen engaged in graphic arts production, of the aggregate annual total gross receipts from all sales of service, the tax imposed by this Act shall be based on the serviceman's cost price of the tangible personal property transferred as an incident to the sale of those services.
The tax shall be imposed at the rate of 1% on food prepared for immediate consumption and transferred incident to a sale of service subject to this Act or the Service Occupation Tax Act by an entity licensed under the Hospital Licensing Act, the Nursing Home Care Act, the ID/DD Community Care Act, the MC/DD Act, the Specialized Mental Health Rehabilitation Act of 2013, or the Child Care Act of 1969. The tax shall also be imposed at the rate of 1% on food for human consumption that is to be consumed off the premises where it is sold (other than alcoholic beverages, soft drinks, and food that has been prepared for immediate consumption and is not otherwise included in this paragraph) and prescription and nonprescription medicines, drugs, medical appliances, products classified as Class III medical devices by the United States Food and Drug Administration that are used for cancer treatment pursuant to a prescription, as well as any accessories and components related to those devices, modifications to a motor vehicle for the purpose of rendering it usable by a person with a disability, and insulin, urine testing materials, syringes, and needles used by diabetics, for human use. For the purposes of this Section, until September 1, 2009: the term "soft drinks" means any complete, finished, ready-to-use, non-alcoholic drink, whether carbonated or not, including but not limited to soda water, cola, fruit juice, vegetable juice, carbonated water, and all other preparations commonly known as soft drinks of whatever kind or description that are contained in any closed or sealed bottle, can, carton, or container, regardless of size; but "soft drinks" does not include coffee, tea, non-carbonated water, infant formula, milk or milk products as defined in the Grade A Pasteurized Milk and Milk Products Act, or drinks containing 50% or more natural fruit or vegetable juice.
Notwithstanding any other provisions of this Act, beginning September 1, 2009, "soft drinks" means non-alcoholic beverages that contain natural or artificial sweeteners. "Soft drinks" do not include beverages that contain milk or milk products, soy, rice or similar milk substitutes, or greater than 50% of vegetable or fruit juice by volume.
Until August 1, 2009, and notwithstanding any other provisions of this Act, "food for human consumption that is to be consumed off the premises where it is sold" includes all food sold through a vending machine, except soft drinks and food products that are dispensed hot from a vending machine, regardless of the location of the vending machine. Beginning August 1, 2009, and notwithstanding any other provisions of this Act, "food for human consumption that is to be consumed off the premises where it is sold" includes all food sold through a vending machine, except soft drinks, candy, and food products that are dispensed hot from a vending machine, regardless of the location of the vending machine.
Notwithstanding any other provisions of this Act, beginning September 1, 2009, "food for human consumption that is to be consumed off the premises where it is sold" does not include candy. For purposes of this Section, "candy" means a preparation of sugar, honey, or other natural or artificial sweeteners in combination with chocolate, fruits, nuts or other ingredients or flavorings in the form of bars, drops, or pieces. "Candy" does not include any preparation that contains flour or requires refrigeration.
Notwithstanding any other provisions of this Act, beginning September 1, 2009, "nonprescription medicines and drugs" does not include grooming and hygiene products. For purposes of this Section, "grooming and hygiene products" includes, but is not limited to, soaps and cleaning solutions, shampoo, toothpaste, mouthwash, antiperspirants, and sun tan lotions and screens, unless those products are available by prescription only, regardless of whether the products meet the definition of "over-the-counter-drugs". For the purposes of this paragraph, "over-the-counter-drug" means a drug for human use that contains a label that identifies the product as a drug as required by 21 C.F.R. § 201.66. The "over-the-counter-drug" label includes:
(A) A "Drug Facts" panel; or
(B) A statement of the "active ingredient(s)" with a

list of those ingredients contained in the compound, substance or preparation.

Beginning on January 1, 2014 (the effective date of Public Act 98-122), "prescription and nonprescription medicines and drugs" includes medical cannabis purchased from a registered dispensing organization under the Compassionate Use of Medical Cannabis Pilot Program Act.
If the property that is acquired from a serviceman is acquired outside Illinois and used outside Illinois before being brought to Illinois for use here and is taxable under this Act, the "selling price" on which the tax is computed shall be reduced by an amount that represents a reasonable allowance for depreciation for the period of prior out-of-state use.
(Source: P.A. 99-143, eff. 7-27-15; 99-180, eff. 7-29-15; 99-642, eff. 7-28-16; 99-858, eff. 8-19-16; 100-22, eff. 7-6-17.)

(35 ILCS 110/3-15) (from Ch. 120, par. 439.33-15)
Sec. 3-15. Photoprocessing. For purposes of the tax imposed on photographs, negatives, and positives by this Act, "photoprocessing" includes, but is not limited to, developing films, positives, negatives, and transparencies, and tinting, coloring, making, and enlarging prints. Photoprocessing does not include color separation, typesetting, and platemaking by photographic means in the graphic arts industry and does not include any procedure, process, or activity connected with the creation of the images on the film from which the negatives, positives, or photographs are derived. The charge for in-house photoprocessing may not be less than the photoprocessor's cost price of materials. In transactions in which products of photoprocessing are sold in conjunction with other services, if a charge for the photoprocessing component is not separately stated, tax is imposed on 50% of the entire selling price unless the sale is made by a professional photographer, in which case tax is imposed on 10% of the entire selling price.
(Source: P.A. 91-51, eff. 6-30-99.)

(35 ILCS 110/3-20) (from Ch. 120, par. 439.33-20)
Sec. 3-20. Bullion. For purposes of the exemption pertaining to bullion, "bullion" means gold, silver, or platinum in a bulk state with a purity of not less than 980 parts per 1,000.
(Source: P.A. 91-51, eff. 6-30-99.)

(35 ILCS 110/3-25) (from Ch. 120, par. 439.33-25)
Sec. 3-25. Computer software. For the purposes of this Act, "computer software" means a set of statements, data, or instructions to be used directly or indirectly in a computer in order to bring about a certain result in any form in which those statements, data, or instructions may be embodied, transmitted, or fixed, by any method now known or hereafter developed, regardless of whether the statements, data, or instructions are capable of being perceived by or communicated to humans, and includes prewritten or canned software that is held for repeated sale or lease, and all associated documentation and materials, if any, whether contained on magnetic tapes, discs, cards, or other devices or media, but does not include software that is adapted to specific individualized requirements of a purchaser, custom-made and modified software designed for a particular or limited use by a purchaser, or software used to operate exempt machinery and equipment used in the process of manufacturing or assembling tangible personal property for wholesale or retail sale or lease. Software used to operate machinery and equipment used in (i) the generation of electricity for wholesale or retail sale; (ii) the generation or treatment of natural or artificial gas for wholesale or retail sale that is delivered to customers through pipes, pipelines, or mains; or (iii) the treatment of water for wholesale or retail sale that is delivered to customers through pipes, pipelines, or mains is considered "computer software". The provisions of this amendatory Act of the 98th General Assembly are declaratory of existing law as to the meaning and scope of this exemption.
For the purposes of this Act, computer software shall be considered to be tangible personal property.
(Source: P.A. 98-583, eff. 1-1-14.)

(35 ILCS 110/3-27)
Sec. 3-27. Prepaid telephone calling arrangements. "Prepaid telephone calling arrangements" mean the right to exclusively purchase telephone or telecommunications services that must be paid for in advance and enable the origination of one or more intrastate, interstate, or international telephone calls or other telecommunications using an access number, an authorization code, or both, whether manually or electronically dialed, for which payment to a retailer must be made in advance, provided that, unless recharged, no further service is provided once that prepaid amount of service has been consumed. Prepaid telephone calling arrangements include the recharge of a prepaid calling arrangement. For purposes of this Section, "recharge" means the purchase of additional prepaid telephone or telecommunications services whether or not the purchaser acquires a different access number or authorization code. For purposes of this Section, "telecommunications" means that term as defined in Section 2 of the Telecommunications Excise Tax Act. "Prepaid telephone calling arrangement" does not include an arrangement whereby the service provider reflects the amount of the purchase as a credit on an account for a customer under an existing subscription plan.
(Source: P.A. 91-870, eff. 6-22-00.)

(35 ILCS 110/3-30) (from Ch. 120, par. 439.33-30)
Sec. 3-30. Graphic arts production. For the purposes of this Act, "graphic arts production" means the production of tangible personal property for wholesale or retail sale or lease by means of printing, including ink jet printing, by one or more of the processes described in Groups 323110 through 323122 of Subsector 323, Groups 511110 through 511199 of Subsector 511, and Group 512230 of Subsector 512 of the North American Industry Classification System published by the U.S. Office of Management and Budget, 1997 edition. Graphic arts production does not include (i) the transfer of images onto paper or other tangible personal property by means of photocopying or (ii) final printed products in electronic or audio form, including the production of software or audio-books. For purposes of this Section, persons engaged primarily in the business of printing or publishing newspapers or magazines that qualify as newsprint and ink, by one or more of the processes described in Groups 511110 through 511199 of subsector 511 of the North American Industry Classification System published by the U.S. Office of Management and Budget, 1997 edition, are deemed to be engaged in graphic arts production.
(Source: P.A. 96-116, eff. 7-31-09.)

(35 ILCS 110/3-35) (from Ch. 120, par. 439.33-35)
Sec. 3-35. Production agriculture. For purposes of this Act, "production agriculture" means the raising of or the propagation of livestock; crops for sale for human consumption; crops for livestock consumption; and production seed stock grown for the propagation of feed grains and the husbandry of animals or for the purpose of providing a food product, including the husbandry of blood stock as a main source of providing a food product. "Production agriculture" also means animal husbandry, floriculture, aquaculture, horticulture, and viticulture.
(Source: P.A. 91-51, eff. 6-30-99.)

(35 ILCS 110/3-40) (from Ch. 120, par. 439.33-40)
Sec. 3-40. Collection. The tax imposed by this Act shall be collected at the time of purchase in the manner prescribed by the Department from the user by a serviceman maintaining a place of business in this State or by a serviceman authorized by the Department under Section 7 of this Act, and the tax shall be remitted to the Department as provided in Section 9 of this Act.
The tax imposed by this Act that is not paid to a serviceman under this Section shall be paid to the Department directly by any person using the property within this State as provided in Section 10 of this Act.
If a serviceman collects Service Use Tax measured by receipts or selling prices that are not subject to Service Use Tax, or if a serviceman, in collecting Service Use Tax measured by receipts or selling prices that are subject to tax under this Act, collects more from the purchaser than the required amount of the Service Use Tax on the transaction, the purchaser shall have a legal right to claim a refund of that amount from the serviceman. If, however, that amount is not refunded to the purchaser for any reason, the serviceman is liable to pay that amount to the Department. This paragraph does not apply to an amount collected by the serviceman as Service Use Tax on receipts or selling prices that are subject to tax under this Act as long as the collection is made in compliance with the tax collection brackets prescribed by the Department in its rules and regulations.
(Source: P.A. 91-51, eff. 6-30-99.)

(35 ILCS 110/3-45) (from Ch. 120, par. 439.33-45)
Sec. 3-45. Multistate exemption. To prevent actual or likely multistate taxation, the tax imposed by this Act does not apply to the use of tangible personal property in this State under the following circumstances:
(a) The use, in this State, of property acquired outside this State by a nonresident individual and brought into this State by the individual for his or her own use while temporarily within this State or while passing through this State.
(b) The use, in this State, of property that is acquired outside this State and that is moved into this State for use as rolling stock moving in interstate commerce.
(c) The use, in this State, of property that is acquired outside this State and caused to be brought into this State by a person who has already paid a tax in another state in respect to the sale, purchase, or use of that property, to the extent of the amount of the tax properly due and paid in the other state.
(d) The temporary storage, in this State, of property that is acquired outside this State and that after being brought into this State and stored here temporarily, is used solely outside this State or is physically attached to or incorporated into other property that is used solely outside this State, or is altered by converting, fabricating, manufacturing, printing, processing, or shaping, and, as altered, is used solely outside this State.
(e) Beginning July 1, 1999, the use, in this State, of fuel acquired outside this State and brought into this State in the fuel supply tanks of locomotives engaged in freight hauling and passenger service for interstate commerce. This subsection is exempt from the provisions of Section 3-75.
(f) Beginning on January 1, 2002 and through June 30, 2016, the use of tangible personal property purchased from an Illinois retailer by a taxpayer engaged in centralized purchasing activities in Illinois who will, upon receipt of the property in Illinois, temporarily store the property in Illinois (i) for the purpose of subsequently transporting it outside this State for use or consumption thereafter solely outside this State or (ii) for the purpose of being processed, fabricated, or manufactured into, attached to, or incorporated into other tangible personal property to be transported outside this State and thereafter used or consumed solely outside this State. The Director of Revenue shall, pursuant to rules adopted in accordance with the Illinois Administrative Procedure Act, issue a permit to any taxpayer in good standing with the Department who is eligible for the exemption under this subsection (f). The permit issued under this subsection (f) shall authorize the holder, to the extent and in the manner specified in the rules adopted under this Act, to purchase tangible personal property from a retailer exempt from the taxes imposed by this Act. Taxpayers shall maintain all necessary books and records to substantiate the use and consumption of all such tangible personal property outside of the State of Illinois.
(Source: P.A. 97-73, eff. 6-30-11.)

(35 ILCS 110/3-50) (from Ch. 120, par. 439.33-50)
Sec. 3-50. Rolling stock exemption. Except as provided in Section 3-51 of this Act, the rolling stock exemption applies to rolling stock used by an interstate carrier for hire, even just between points in Illinois, if the rolling stock transports, for hire, persons whose journeys or property whose shipments originate or terminate outside Illinois.
(Source: P.A. 93-23, eff. 6-20-03.)

(35 ILCS 110/3-51)
Sec. 3-51. Motor vehicles; trailers; use as rolling stock definition.
(a) (Blank).
(b) (Blank).
(c) This subsection (c) applies to motor vehicles, other than limousines, purchased through June 30, 2017. For motor vehicles, other than limousines, purchased on or after July 1, 2017, subsection (d-5) applies. This subsection (c) applies to limousines purchased before, on, or after July 1, 2017. "Use as rolling stock moving in interstate commerce" in paragraph (4a) of the definition of "sale of service" in Section 2 and subsection (b) of Section 3-45 occurs for motor vehicles, as defined in Section 1-146 of the Illinois Vehicle Code, when during a 12-month period the rolling stock has carried persons or property for hire in interstate commerce for greater than 50% of its total trips for that period or for greater than 50% of its total miles for that period. The person claiming the exemption shall make an election at the time of purchase to use either the trips or mileage method. Persons who purchased motor vehicles prior to July 1, 2004 shall make an election to use either the trips or mileage method and document that election in their books and records. If no election is made under this subsection to use the trips or mileage method, the person shall be deemed to have chosen the mileage method.
For purposes of determining qualifying trips or miles, motor vehicles that carry persons or property for hire, even just between points in Illinois, will be considered used for hire in interstate commerce if the motor vehicle transports persons whose journeys or property whose shipments originate or terminate outside Illinois. The exemption for motor vehicles used as rolling stock moving in interstate commerce may be claimed only for the following vehicles: (i) motor vehicles whose gross vehicle weight rating exceeds 16,000 pounds; and (ii) limousines, as defined in Section 1-139.1 of the Illinois Vehicle Code. Through June 30, 2017, this definition applies to all property purchased for the purpose of being attached to those motor vehicles as a part thereof. On and after July 1, 2017, this definition applies to property purchased for the purpose of being attached to limousines as a part thereof.
(d) For purchases made through June 30, 2017, "use as rolling stock moving in interstate commerce" in paragraph (4a) of the definition of "sale of service" in Section 2 and subsection (b) of Section 3-45 occurs for trailers, as defined in Section 1-209 of the Illinois Vehicle Code, semitrailers as defined in Section 1-187 of the Illinois Vehicle Code, and pole trailers as defined in Section 1-161 of the Illinois Vehicle Code, when during a 12-month period the rolling stock has carried persons or property for hire in interstate commerce for greater than 50% of its total trips for that period or for greater than 50% of its total miles for that period. The person claiming the exemption for a trailer or trailers that will not be dedicated to a motor vehicle or group of motor vehicles shall make an election at the time of purchase to use either the trips or mileage method. Persons who purchased trailers prior to July 1, 2004 that are not dedicated to a motor vehicle or group of motor vehicles shall make an election to use either the trips or mileage method and document that election in their books and records. If no election is made under this subsection to use the trips or mileage method, the person shall be deemed to have chosen the mileage method.
For purposes of determining qualifying trips or miles, trailers, semitrailers, or pole trailers that carry property for hire, even just between points in Illinois, will be considered used for hire in interstate commerce if the trailers, semitrailers, or pole trailers transport property whose shipments originate or terminate outside Illinois. This definition applies to all property purchased for the purpose of being attached to those trailers, semitrailers, or pole trailers as a part thereof. In lieu of a person providing documentation regarding the qualifying use of each individual trailer, semitrailer, or pole trailer, that person may document such qualifying use by providing documentation of the following:
(1) If a trailer, semitrailer, or pole trailer is

dedicated to a motor vehicle that qualifies as rolling stock moving in interstate commerce under subsection (c) of this Section, then that trailer, semitrailer, or pole trailer qualifies as rolling stock moving in interstate commerce under this subsection.

(2) If a trailer, semitrailer, or pole trailer is

dedicated to a group of motor vehicles that all qualify as rolling stock moving in interstate commerce under subsection (c) of this Section, then that trailer, semitrailer, or pole trailer qualifies as rolling stock moving in interstate commerce under this subsection.

(3) If one or more trailers, semitrailers, or pole

trailers are dedicated to a group of motor vehicles and not all of those motor vehicles in that group qualify as rolling stock moving in interstate commerce under subsection (c) of this Section, then the percentage of those trailers, semitrailers, or pole trailers that qualifies as rolling stock moving in interstate commerce under this subsection is equal to the percentage of those motor vehicles in that group that qualify as rolling stock moving in interstate commerce under subsection (c) of this Section to which those trailers, semitrailers, or pole trailers are dedicated. However, to determine the qualification for the exemption provided under this item (3), the mathematical application of the qualifying percentage to one or more trailers, semitrailers, or pole trailers under this subpart shall not be allowed as to any fraction of a trailer, semitrailer, or pole trailer.

(d-5) For motor vehicles and trailers purchased on or after July 1, 2017, "use as rolling stock moving in interstate commerce" means that:
(1) the motor vehicle or trailer is used to transport

persons or property for hire;

(2) for purposes of the exemption under paragraph

(4a) of the definition of "sale of service" in Section 2, the purchaser who is an owner, lessor, or shipper claiming the exemption certifies that the motor vehicle or trailer will be utilized, from the time of purchase and continuing through the statute of limitations for issuing a notice of tax liability under this Act, by an interstate carrier or carriers for hire who hold, and are required by Federal Motor Carrier Safety Administration regulations to hold, an active USDOT Number with the Carrier Operation listed as "Interstate" and the Operation Classification listed as "authorized for hire", "exempt for hire", or both "authorized for hire" and "exempt for hire"; except that this paragraph (2) does not apply to a motor vehicle or trailer used at an airport to support the operation of an aircraft moving in interstate commerce, as long as (i) in the case of a motor vehicle, the motor vehicle meets paragraphs (1) and (3) of this subsection (d-5) or (ii) in the case of a trailer, the trailer meets paragraph (1) of this subsection (d-5); and

(3) for motor vehicles, the gross vehicle weight

rating exceeds 16,000 pounds.

The definition of "use as rolling stock moving in interstate commerce" in this subsection (d-5) applies to all property purchased on or after July 1, 2017 for the purpose of being attached to a motor vehicle or trailer as a part thereof, regardless of whether the motor vehicle or trailer was purchased before, on, or after July 1, 2017.
If an item ceases to meet requirements (1) through (3) under this subsection (d-5), then the tax is imposed on the selling price, allowing for a reasonable depreciation for the period during which the item qualified for the exemption.
For purposes of this subsection (d-5):
"Motor vehicle" excludes limousines, but otherwise

means that term as defined in Section 1-146 of the Illinois Vehicle Code.

"Trailer" means (i) "trailer", as defined in Section

1-209 of the Illinois Vehicle Code, (ii) "semitrailer", as defined in Section 1-187 of the Illinois Vehicle Code, and (iii) "pole trailer", as defined in Section 1-161 of the Illinois Vehicle Code.

(e) For aircraft and watercraft purchased on or after January 1, 2014, "use as rolling stock moving in interstate commerce" in (i) paragraph (4a) of the definition of "sale of service" in Section 2 and (ii) subsection (b) of Section 3-45 occurs when, during a 12-month period, the rolling stock has carried persons or property for hire in interstate commerce for greater than 50% of its total trips for that period or for greater than 50% of its total miles for that period. The person claiming the exemption shall make an election at the time of purchase to use either the trips or mileage method and document that election in their books and records. If no election is made under this subsection to use the trips or mileage method, the person shall be deemed to have chosen the mileage method. For aircraft, flight hours may be used in lieu of recording miles in determining whether the aircraft meets the mileage test in this subsection. For watercraft, nautical miles or trip hours may be used in lieu of recording miles in determining whether the watercraft meets the mileage test in this subsection.
Notwithstanding any other provision of law to the contrary, property purchased on or after January 1, 2014 for the purpose of being attached to aircraft or watercraft as a part thereof qualifies as rolling stock moving in interstate commerce only if the aircraft or watercraft to which it will be attached qualifies as rolling stock moving in interstate commerce under the test set forth in this subsection (e), regardless of when the aircraft or watercraft was purchased. Persons who purchased aircraft or watercraft prior to January 1, 2014 shall make an election to use either the trips or mileage method and document that election in their books and records for the purpose of determining whether property purchased on or after January 1, 2014 for the purpose of being attached to aircraft or watercraft as a part thereof qualifies as rolling stock moving in interstate commerce under this subsection (e).
(f) The election to use either the trips or mileage method made under the provisions of subsections (c), (d), or (e) of this Section will remain in effect for the duration of the purchaser's ownership of that item.
(Source: P.A. 100-321, eff. 8-24-17.)

(35 ILCS 110/3-55) (from Ch. 120, par. 439.33-55)
Sec. 3-55. S. O. T. nontaxability. If the serviceman would not be taxable under the Service Occupation Tax Act despite all elements of his sale of service occurring in Illinois, then the tax imposed by this Act does not apply to the use in this State of the property transferred as a necessary incident to the sale of service.
(Source: P.A. 91-51, eff. 6-30-99.)

(35 ILCS 110/3-60) (from Ch. 120, par. 439.33-60)
Sec. 3-60. Property acquired by nonresident. The tax imposed by this Act does not apply to the use, in this State, of property that is acquired outside this State by a nonresident individual who then brings the property to this State for use here and who has used the property outside this State for at least 3 months before bringing the property to this State.
Where a business that is not operated in Illinois, but is operated in another state, is moved to Illinois or opens up an office, plant, or other business facility in Illinois, that business shall not be taxed on its use, in Illinois, of used property that the business bought outside Illinois and used outside Illinois in the operation of the business for at least 3 months before moving the used property to Illinois for use in this State.
(Source: P.A. 91-51, eff. 6-30-99.)

(35 ILCS 110/3-65) (from Ch. 120, par. 439.33-65)
Sec. 3-65. Liability because of amendatory Act. Revisions in Section 3 (now Sections 3 through 3-65) by Public Act 85-1135 do not affect tax liability that arose before January 1, 1990.
(Source: P.A. 91-51, eff. 6-30-99.)

(35 ILCS 110/3-70)
Sec. 3-70. Manufacturer's Purchase Credit. For purchases of machinery and equipment made on and after January 1, 1995 and through June 30, 2003, and on and after September 1, 2004 through August 30, 2014, a purchaser of manufacturing machinery and equipment that qualifies for the exemption provided by Section 2 of this Act earns a credit in an amount equal to a fixed percentage of the tax which would have been incurred under this Act on those purchases. For purchases of graphic arts machinery and equipment made on or after July 1, 1996 through June 30, 2003, and on and after September 1, 2004 through August 30, 2014, a purchase of graphic arts machinery and equipment that qualifies for the exemption provided by paragraph (5) of Section 3-5 of this Act earns a credit in an amount equal to a fixed percentage of the tax that would have been incurred under this Act on those purchases. The credit earned for the purchase of manufacturing machinery and equipment and graphic arts machinery and equipment shall be referred to as the Manufacturer's Purchase Credit. A graphic arts producer is a person engaged in graphic arts production as defined in Section 3-30 of the Service Occupation Tax Act. Beginning July 1, 1996, all references in this Section to manufacturers or manufacturing shall also refer to graphic arts producers or graphic arts production.
The amount of credit shall be a percentage of the tax that would have been incurred on the purchase of the manufacturing machinery and equipment or graphic arts machinery and equipment if the exemptions provided by Section 2 or paragraph (5) of Section 3-5 of this Act had not been applicable.
All purchases prior to October 1, 2003 of manufacturing machinery and equipment and graphic arts machinery and equipment that qualify for the exemptions provided by paragraph (5) of Section 2 or paragraph (5) of Section 3-5 of this Act qualify for the credit without regard to whether the serviceman elected, or could have elected, under paragraph (7) of Section 2 of this Act to exclude the transaction from this Act. If the serviceman's billing to the service customer separately states a selling price for the exempt manufacturing machinery or equipment or the exempt graphic arts machinery and equipment, the credit shall be calculated, as otherwise provided herein, based on that selling price. If the serviceman's billing does not separately state a selling price for the exempt manufacturing machinery and equipment or the exempt graphic arts machinery and equipment, the credit shall be calculated, as otherwise provided herein, based on 50% of the entire billing. If the serviceman contracts to design, develop, and produce special order manufacturing machinery and equipment or special order graphic arts machinery and equipment, and the billing does not separately state a selling price for such special order machinery and equipment, the credit shall be calculated, as otherwise provided herein, based on 50% of the entire billing. The provisions of this paragraph are effective for purchases made on or after January 1, 1995.
The percentage shall be as follows:
(1) 15% for purchases made on or before June 30, 1995.
(2) 25% for purchases made after June 30, 1995, and

on or before June 30, 1996.

(3) 40% for purchases made after June 30, 1996, and

on or before June 30, 1997.

(4) 50% for purchases made on or after July 1, 1997.
(a) Manufacturer's Purchase Credit earned prior to July 1, 2003. This subsection (a) applies to Manufacturer's Purchase Credit earned prior to July 1, 2003. A purchaser of production related tangible personal property desiring to use the Manufacturer's Purchase Credit shall certify to the seller prior to October 1, 2003 that the purchaser is satisfying all or part of the liability under the Use Tax Act or the Service Use Tax Act that is due on the purchase of the production related tangible personal property by use of a Manufacturer's Purchase Credit. The Manufacturer's Purchase Credit certification must be dated and shall include the name and address of the purchaser, the purchaser's registration number, if registered, the credit being applied, and a statement that the State Use Tax or Service Use Tax liability is being satisfied with the manufacturer's or graphic arts producer's accumulated purchase credit. Certification may be incorporated into the manufacturer's or graphic arts producer's purchase order. Manufacturer's Purchase Credit certification provided by the manufacturer or graphic arts producer prior to October 1, 2003 may be used to satisfy the retailer's or serviceman's liability under the Retailers' Occupation Tax Act or Service Occupation Tax Act for the credit claimed, not to exceed 6.25% of the receipts subject to tax from a qualifying purchase, but only if the retailer or serviceman reports the Manufacturer's Purchase Credit claimed as required by the Department. A Manufacturer's Purchase Credit reported on any original or amended return filed under this Act after October 20, 2003 shall be disallowed. The Manufacturer's Purchase Credit earned by purchase of exempt manufacturing machinery and equipment or graphic arts machinery and equipment is a non-transferable credit. A manufacturer or graphic arts producer that enters into a contract involving the installation of tangible personal property into real estate within a manufacturing or graphic arts production facility, prior to October 1, 2003, may authorize a construction contractor to utilize credit accumulated by the manufacturer or graphic arts producer to purchase the tangible personal property. A manufacturer or graphic arts producer intending to use accumulated credit to purchase such tangible personal property shall execute a written contract authorizing the contractor to utilize a specified dollar amount of credit. The contractor shall furnish, prior to October 1, 2003, the supplier with the manufacturer's or graphic arts producer's name, registration or resale number, and a statement that a specific amount of the Use Tax or Service Use Tax liability, not to exceed 6.25% of the selling price, is being satisfied with the credit. The manufacturer or graphic arts producer shall remain liable to timely report all information required by the annual Report of Manufacturer's Purchase Credit Used for credit utilized by a construction contractor.
No Manufacturer's Purchase Credit earned prior to July 1, 2003 may be used after October 1, 2003. The Manufacturer's Purchase Credit may be used to satisfy liability under the Use Tax Act or the Service Use Tax Act due on the purchase of production related tangible personal property (including purchases by a manufacturer, by a graphic arts producer, or a lessor who rents or leases the use of the property to a manufacturer or graphic arts producer) that does not otherwise qualify for the manufacturing machinery and equipment exemption or the graphic arts machinery and equipment exemption. "Production related tangible personal property" means (i) all tangible personal property used or consumed by the purchaser in a manufacturing facility in which a manufacturing process described in Section 2-45 of the Retailers' Occupation Tax Act takes place, including tangible personal property purchased for incorporation into real estate within a manufacturing facility and including, but not limited to, tangible personal property used or consumed in activities such as pre-production material handling, receiving, quality control, inventory control, storage, staging, and packaging for shipping and transportation purposes; (ii) all tangible personal property used or consumed by the purchaser in a graphic arts facility in which graphic arts production as described in Section 2-30 of the Retailers' Occupation Tax Act takes place, including tangible personal property purchased for incorporation into real estate within a graphic arts facility and including, but not limited to, all tangible personal property used or consumed in activities such as graphic arts preliminary or pre-press production, pre-production material handling, receiving, quality control, inventory control, storage, staging, sorting, labeling, mailing, tying, wrapping, and packaging; and (iii) all tangible personal property used or consumed by the purchaser for research and development. "Production related tangible personal property" does not include (i) tangible personal property used, within or without a manufacturing or graphic arts facility, in sales, purchasing, accounting, fiscal management, marketing, personnel recruitment or selection, or landscaping or (ii) tangible personal property required to be titled or registered with a department, agency, or unit of federal, state, or local government. The Manufacturer's Purchase Credit may be used, prior to October 1, 2003, to satisfy the tax arising either from the purchase of machinery and equipment on or after January 1, 1995 for which the manufacturing machinery and equipment exemption provided by Section 2 of this Act was erroneously claimed, or the purchase of machinery and equipment on or after July 1, 1996 for which the exemption provided by paragraph (5) of Section 3-5 of this Act was erroneously claimed, but not in satisfaction of penalty, if any, and interest for failure to pay the tax when due. A purchaser of production related tangible personal property who is required to pay Illinois Use Tax or Service Use Tax on the purchase directly to the Department may, prior to October 1, 2003, utilize the Manufacturer's Purchase Credit in satisfaction of the tax arising from that purchase, but not in satisfaction of penalty and interest. A purchaser who uses the Manufacturer's Purchase Credit to purchase property which is later determined not to be production related tangible personal property may be liable for tax, penalty, and interest on the purchase of that property as of the date of purchase but shall be entitled to use the disallowed Manufacturer's Purchase Credit, so long as it has not expired and is used prior to October 1, 2003, on qualifying purchases of production related tangible personal property not previously subject to credit usage. The Manufacturer's Purchase Credit earned by a manufacturer or graphic arts producer expires the last day of the second calendar year following the calendar year in which the credit arose. No Manufacturer's Purchase Credit may be used after September 30, 2003 regardless of when that credit was earned.
A purchaser earning Manufacturer's Purchase Credit shall sign and file an annual Report of Manufacturer's Purchase Credit Earned for each calendar year no later than the last day of the sixth month following the calendar year in which a Manufacturer's Purchase Credit is earned. A Report of Manufacturer's Purchase Credit Earned shall be filed on forms as prescribed or approved by the Department and shall state, for each month of the calendar year: (i) the total purchase price of all purchases of exempt manufacturing or graphic arts machinery on which the credit was earned; (ii) the total State Use Tax or Service Use Tax which would have been due on those items; (iii) the percentage used to calculate the amount of credit earned; (iv) the amount of credit earned; and (v) such other information as the Department may reasonably require. A purchaser earning Manufacturer's Purchase Credit shall maintain records which identify, as to each purchase of manufacturing or graphic arts machinery and equipment on which the purchaser earned Manufacturer's Purchase Credit, the vendor (including, if applicable, either the vendor's registration number or Federal Employer Identification Number), the purchase price, and the amount of Manufacturer's Purchase Credit earned on each purchase.
A purchaser using Manufacturer's Purchase Credit shall sign and file an annual Report of Manufacturer's Purchase Credit Used for each calendar year no later than the last day of the sixth month following the calendar year in which a Manufacturer's Purchase Credit is used. A Report of Manufacturer's Purchase Credit Used shall be filed on forms as prescribed or approved by the Department and shall state, for each month of the calendar year: (i) the total purchase price of production related tangible personal property purchased from Illinois suppliers; (ii) the total purchase price of production related tangible personal property purchased from out-of-state suppliers; (iii) the total amount of credit used during such month; and (iv) such other information as the Department may reasonably require. A purchaser using Manufacturer's Purchase Credit shall maintain records that identify, as to each purchase of production related tangible personal property on which the purchaser used Manufacturer's Purchase Credit, the vendor (including, if applicable, either the vendor's registration number or Federal Employer Identification Number), the purchase price, and the amount of Manufacturer's Purchase Credit used on each purchase.
No annual report shall be filed before May 1, 1996 or after June 30, 2004. A purchaser that fails to file an annual Report of Manufacturer's Purchase Credit Earned or an annual Report of Manufacturer's Purchase Credit Used by the last day of the sixth month following the end of the calendar year shall forfeit all Manufacturer's Purchase Credit for that calendar year unless it establishes that its failure to file was due to reasonable cause. Manufacturer's Purchase Credit reports may be amended to report and claim credit on qualifying purchases not previously reported at any time before the credit would have expired, unless both the Department and the purchaser have agreed to an extension of the statute of limitations for the issuance of a notice of tax liability as provided in Section 4 of the Retailers' Occupation Tax Act. If the time for assessment or refund has been extended, then amended reports for a calendar year may be filed at any time prior to the date to which the statute of limitations for the calendar year or portion thereof has been extended. No Manufacturer's Purchase Credit report filed with the Department for periods prior to January 1, 1995 shall be approved. Manufacturer's Purchase Credit claimed on an amended report may be used, prior to October 1, 2003, to satisfy tax liability under the Use Tax Act or the Service Use Tax Act (i) on qualifying purchases of production related tangible personal property made after the date the amended report is filed or (ii) assessed by the Department on qualifying purchases of production related tangible personal property made in the case of manufacturers on or after January 1, 1995, or in the case of graphic arts producers on or after July 1, 1996.
If the purchaser is not the manufacturer or a graphic arts producer, but rents or leases the use of the property to a manufacturer or a graphic arts producer, the purchaser may earn, report, and use Manufacturer's Purchase Credit in the same manner as a manufacturer or graphic arts producer.
A purchaser shall not be entitled to any Manufacturer's Purchase Credit for a purchase that is required to be reported and is not timely reported as provided in this Section. A purchaser remains liable for (i) any tax that was satisfied by use of a Manufacturer's Purchase Credit, as of the date of purchase, if that use is not timely reported as required in this Section and (ii) for any applicable penalties and interest for failing to pay the tax when due. No Manufacturer's Purchase Credit may be used after September 30, 2003 to satisfy any tax liability imposed under this Act, including any audit liability.
(b) Manufacturer's Purchase Credit earned on and after September 1, 2004. This subsection (b) applies to Manufacturer's Purchase Credit earned on or after September 1, 2004. Manufacturer's Purchase Credit earned on or after September 1, 2004 may only be used to satisfy the Use Tax or Service Use Tax liability incurred on production related tangible personal property purchased on or after September 1, 2004. A purchaser of production related tangible personal property desiring to use the Manufacturer's Purchase Credit shall certify to the seller that the purchaser is satisfying all or part of the liability under the Use Tax Act or the Service Use Tax Act that is due on the purchase of the production related tangible personal property by use of a Manufacturer's Purchase Credit. The Manufacturer's Purchase Credit certification must be dated and shall include the name and address of the purchaser, the purchaser's registration number, if registered, the credit being applied, and a statement that the State Use Tax or Service Use Tax liability is being satisfied with the manufacturer's or graphic arts producer's accumulated purchase credit. Certification may be incorporated into the manufacturer's or graphic arts producer's purchase order. Manufacturer's Purchase Credit certification provided by the manufacturer or graphic arts producer may be used to satisfy the retailer's or serviceman's liability under the Retailers' Occupation Tax Act or Service Occupation Tax Act for the credit claimed, not to exceed 6.25% of the receipts subject to tax from a qualifying purchase, but only if the retailer or serviceman reports the Manufacturer's Purchase Credit claimed as required by the Department. The Manufacturer's Purchase Credit earned by purchase of exempt manufacturing machinery and equipment or graphic arts machinery and equipment is a non-transferable credit. A manufacturer or graphic arts producer that enters into a contract involving the installation of tangible personal property into real estate within a manufacturing or graphic arts production facility may, on or after September 1, 2004, authorize a construction contractor to utilize credit accumulated by the manufacturer or graphic arts producer to purchase the tangible personal property. A manufacturer or graphic arts producer intending to use accumulated credit to purchase such tangible personal property shall execute a written contract authorizing the contractor to utilize a specified dollar amount of credit. The contractor shall furnish the supplier with the manufacturer's or graphic arts producer's name, registration or resale number, and a statement that a specific amount of the Use Tax or Service Use Tax liability, not to exceed 6.25% of the selling price, is being satisfied with the credit. The manufacturer or graphic arts producer shall remain liable to timely report all information required by the annual Report of Manufacturer's Purchase Credit Used for credit utilized by a construction contractor.
The Manufacturer's Purchase Credit may be used to satisfy liability under the Use Tax Act or the Service Use Tax Act due on the purchase, made on or after September 1, 2004, of production related tangible personal property (including purchases by a manufacturer, by a graphic arts producer, or a lessor who rents or leases the use of the property to a manufacturer or graphic arts producer) that does not otherwise qualify for the manufacturing machinery and equipment exemption or the graphic arts machinery and equipment exemption. "Production related tangible personal property" means (i) all tangible personal property used or consumed by the purchaser in a manufacturing facility in which a manufacturing process described in Section 2-45 of the Retailers' Occupation Tax Act takes place, including tangible personal property purchased for incorporation into real estate within a manufacturing facility and including, but not limited to, tangible personal property used or consumed in activities such as pre-production material handling, receiving, quality control, inventory control, storage, staging, and packaging for shipping and transportation purposes; (ii) all tangible personal property used or consumed by the purchaser in a graphic arts facility in which graphic arts production as described in Section 2-30 of the Retailers' Occupation Tax Act takes place, including tangible personal property purchased for incorporation into real estate within a graphic arts facility and including, but not limited to, all tangible personal property used or consumed in activities such as graphic arts preliminary or pre-press production, pre-production material handling, receiving, quality control, inventory control, storage, staging, sorting, labeling, mailing, tying, wrapping, and packaging; and (iii) all tangible personal property used or consumed by the purchaser for research and development. "Production related tangible personal property" does not include (i) tangible personal property used, within or without a manufacturing or graphic arts facility, in sales, purchasing, accounting, fiscal management, marketing, personnel recruitment or selection, or landscaping or (ii) tangible personal property required to be titled or registered with a department, agency, or unit of federal, state, or local government. The Manufacturer's Purchase Credit may be used to satisfy the tax arising either from the purchase of machinery and equipment on or after September 1, 2004 for which the manufacturing machinery and equipment exemption provided by Section 2 of this Act was erroneously claimed, or the purchase of machinery and equipment on or after September 1, 2004 for which the exemption provided by paragraph (5) of Section 3-5 of this Act was erroneously claimed, but not in satisfaction of penalty, if any, and interest for failure to pay the tax when due. A purchaser of production related tangible personal property that is purchased on or after September 1, 2004 who is required to pay Illinois Use Tax or Service Use Tax on the purchase directly to the Department may utilize the Manufacturer's Purchase Credit in satisfaction of the tax arising from that purchase, but not in satisfaction of penalty and interest. A purchaser who uses the Manufacturer's Purchase Credit to purchase property on and after September 1, 2004 which is later determined not to be production related tangible personal property may be liable for tax, penalty, and interest on the purchase of that property as of the date of purchase but shall be entitled to use the disallowed Manufacturer's Purchase Credit, so long as it has not expired, on qualifying purchases of production related tangible personal property not previously subject to credit usage. The Manufacturer's Purchase Credit earned by a manufacturer or graphic arts producer expires the last day of the second calendar year following the calendar year in which the credit arose.
A purchaser earning Manufacturer's Purchase Credit shall sign and file an annual Report of Manufacturer's Purchase Credit Earned for each calendar year no later than the last day of the sixth month following the calendar year in which a Manufacturer's Purchase Credit is earned. A Report of Manufacturer's Purchase Credit Earned shall be filed on forms as prescribed or approved by the Department and shall state, for each month of the calendar year: (i) the total purchase price of all purchases of exempt manufacturing or graphic arts machinery on which the credit was earned; (ii) the total State Use Tax or Service Use Tax which would have been due on those items; (iii) the percentage used to calculate the amount of credit earned; (iv) the amount of credit earned; and (v) such other information as the Department may reasonably require. A purchaser earning Manufacturer's Purchase Credit shall maintain records which identify, as to each purchase of manufacturing or graphic arts machinery and equipment on which the purchaser earned Manufacturer's Purchase Credit, the vendor (including, if applicable, either the vendor's registration number or Federal Employer Identification Number), the purchase price, and the amount of Manufacturer's Purchase Credit earned on each purchase.
A purchaser using Manufacturer's Purchase Credit shall sign and file an annual Report of Manufacturer's Purchase Credit Used for each calendar year no later than the last day of the sixth month following the calendar year in which a Manufacturer's Purchase Credit is used. A Report of Manufacturer's Purchase Credit Used shall be filed on forms as prescribed or approved by the Department and shall state, for each month of the calendar year: (i) the total purchase price of production related tangible personal property purchased from Illinois suppliers; (ii) the total purchase price of production related tangible personal property purchased from out-of-state suppliers; (iii) the total amount of credit used during such month; and (iv) such other information as the Department may reasonably require. A purchaser using Manufacturer's Purchase Credit shall maintain records that identify, as to each purchase of production related tangible personal property on which the purchaser used Manufacturer's Purchase Credit, the vendor (including, if applicable, either the vendor's registration number or Federal Employer Identification Number), the purchase price, and the amount of Manufacturer's Purchase Credit used on each purchase.
A purchaser that fails to file an annual Report of Manufacturer's Purchase Credit Earned or an annual Report of Manufacturer's Purchase Credit Used by the last day of the sixth month following the end of the calendar year shall forfeit all Manufacturer's Purchase Credit for that calendar year unless it establishes that its failure to file was due to reasonable cause. Manufacturer's Purchase Credit reports may be amended to report and claim credit on qualifying purchases not previously reported at any time before the credit would have expired, unless both the Department and the purchaser have agreed to an extension of the statute of limitations for the issuance of a notice of tax liability as provided in Section 4 of the Retailers' Occupation Tax Act. If the time for assessment or refund has been extended, then amended reports for a calendar year may be filed at any time prior to the date to which the statute of limitations for the calendar year or portion thereof has been extended. Manufacturer's Purchase Credit claimed on an amended report may be used to satisfy tax liability under the Use Tax Act or the Service Use Tax Act (i) on qualifying purchases of production related tangible personal property made after the date the amended report is filed or (ii) assessed by the Department on qualifying production related tangible personal property purchased on or after September 1, 2004.
If the purchaser is not the manufacturer or a graphic arts producer, but rents or leases the use of the property to a manufacturer or a graphic arts producer, the purchaser may earn, report, and use Manufacturer's Purchase Credit in the same manner as a manufacturer or graphic arts producer. A purchaser shall not be entitled to any Manufacturer's Purchase Credit for a purchase that is required to be reported and is not timely reported as provided in this Section. A purchaser remains liable for (i) any tax that was satisfied by use of a Manufacturer's Purchase Credit, as of the date of purchase, if that use is not timely reported as required in this Section and (ii) for any applicable penalties and interest for failing to pay the tax when due.
(Source: P.A. 96-116, eff. 7-31-09.)

(35 ILCS 110/3-75)
Sec. 3-75. Sunset of exemptions, credits, and deductions.
(a) The application of every exemption, credit, and deduction against tax imposed by this Act that becomes law after the effective date of this amendatory Act of 1994 shall be limited by a reasonable and appropriate sunset date. A taxpayer is not entitled to take the exemption, credit, or deduction beginning on the sunset date and thereafter. Except as provided in subsection (b) of this Section, if a reasonable and appropriate sunset date is not specified in the Public Act that creates the exemption, credit, or deduction, a taxpayer shall not be entitled to take the exemption, credit, or deduction beginning 5 years after the effective date of the Public Act creating the exemption, credit, or deduction and thereafter.
(b) Notwithstanding the provisions of subsection (a) of this Section, the sunset date of any exemption, credit, or deduction that is scheduled to expire in 2011, 2012, or 2013 by operation of this Section shall be extended by 5 years.
(Source: P.A. 97-636, eff. 6-1-12.)

(35 ILCS 110/3a) (from Ch. 120, par. 439.33a)
Sec. 3a. The tax imposed by this Act may be stated as a distinct item separate and apart from the selling price of the service, and shall be so stated when requested by the buyer.
(Source: Laws 1961, p. 1757.)

(35 ILCS 110/3c) (from Ch. 120, par. 439.33c)
Sec. 3c. For purposes of this Act, a corporation, limited liability company, society, association, foundation or institution organized and operated exclusively for educational purposes shall include: all tax-supported public schools; private schools which offer systematic instruction in useful branches of learning by methods common to public schools and which compare favorably in their scope and intensity with the course of study presented in tax-supported schools; vocational or technical schools or institutes organized and operated exclusively to provide a course of study of not less than 6 weeks duration and designed to prepare individuals to follow a trade or to pursue a manual, technical, mechanical, industrial, business or commercial occupation.
However, a corporation, limited liability company, society, association, foundation or institution organized and operated for the purpose of offering professional, trade or business seminars of short duration, self-improvement or personality development courses, courses which are avocational or recreational in nature, courses pursued entirely by open circuit television or radio, correspondence courses, or courses which do not provide specialized training with a specific vocational or technical field shall not be considered to be organized and operated exclusively for educational purposes.
(Source: P.A. 88-480.)

(35 ILCS 110/3d) (from Ch. 120, par. 439.33d)
Sec. 3d. (1) Except as provided in paragraph (2) of this Section, the selling price of each item of tangible personal property transferred incident to a sale of service may be stated as a distinct item by the serviceman to the service customer and the tax imposed by this Act shall when collected be stated as a distinct item separate and apart from the selling price of the tangible personal property. If the selling price of each item of tangible personal property transferred incidental to a sale of service is not stated as a separate item on the serviceman's billing to the service customer, then the tax imposed by this Act shall be based on 50% of the serviceman's entire billing to the service customer.
(2) When a serviceman contracts to design, develop and produce special order machinery or equipment, the tax imposed by this Act shall be based on the serviceman's cost price of the tangible personal property transferred incident to the completion of the contract.
(Source: P.A. 91-51, eff. 6-30-99.)

(35 ILCS 110/4) (from Ch. 120, par. 439.34)
Sec. 4. Evidence that property was sold by any person for delivery to a person residing or engaged in business in this State shall be prima facie evidence that such property was sold for use in this State.
(Source: Laws 1961, p. 1757.)

(35 ILCS 110/5) (from Ch. 120, par. 439.35)
Sec. 5. Every serviceman maintaining a place of business in this State and making sales of service involving the incidental transfer of property for use in this State (whether those sales are made within or without this State) shall, when collecting the tax as provided in Section 3-40 of this Act from the purchaser, give to the purchaser (if demanded by the purchaser) a receipt for the tax in the manner and form prescribed by the Department. The receipt shall be sufficient to relieve the purchaser from further liability for the tax to which the receipt may refer. Each serviceman shall list with the Department the names and addresses of all of his or her agents operating in this State and the location of any and all of his or her distribution or sales houses, offices, or other places of business in this State.
(Source: P.A. 86-1475.)

(35 ILCS 110/6) (from Ch. 120, par. 439.36)
Sec. 6. A serviceman maintaining a place of business in this State, if required to register under the Retailers' Occupation Tax Act, or under the Use Tax Act, or under the Service Occupation Tax Act, need not obtain an additional Certificate of Registration under this Act, but shall be deemed to be sufficiently registered by virtue of his being registered under the Retailers' Occupation Tax Act, or under the Use Tax Act, or under the Service Occupation Tax Act. Every serviceman maintaining a place of business in this State, if not required to register under the Retailers' Occupation Tax Act, or under the Use Tax Act, or under the Service Occupation Tax Act, shall apply to the Department (upon a form prescribed and furnished by the Department) for a Certificate of Registration under this Act. In completing such application, the applicant shall furnish such information as the Department may reasonably require. Upon approval of an application for Certificate of Registration, the Department shall issue, without charge, a Certificate of Registration to the applicant. Such Certificate of Registration shall be displayed at the address which the applicant states in his application to be the principal place of business or location from which he will act as a serviceman in this State. If the applicant will act as a serviceman in this State from other places of business or locations, he shall list the addresses of such additional places of business or locations in his application for Certificate of Registration, and the Department shall issue a Sub-Certificate of Registration to the applicant for each such additional place of business or location. Each Sub-Certificate of Registration shall be conspicuously displayed at the place for which it is issued. Such Sub-Certificate of Registration shall bear the same registration number as that appearing upon the Certificate of Registration to which such Sub-Certificates relate. Where a serviceman operates more than one place of business which is subject to registration under this Section and such businesses are substantially different in character or are engaged in under different trade names or are engaged in under other substantially dissimilar circumstances (so that it is more practicable, from an accounting, auditing or bookkeeping standpoint, for such businesses to be separately registered), the Department may require or permit such person to apply for and obtain a separate Certificate of Registration for each such business or for any of such businesses instead of registering such person, as to all such businesses, under a single Certificate of Registration supplemented by related Sub-Certificates of Registration. No Certificate of Registration shall be issued to any person who is in default to the State of Illinois for moneys due hereunder.
(Source: Laws 1961, p. 1757.)

(35 ILCS 110/7) (from Ch. 120, par. 439.37)
Sec. 7. The Department may, in its discretion, upon application, authorize the collection of the tax herein imposed by any serviceman not maintaining a place of business within this State, who, to the satisfaction of the Department, furnishes adequate security to insure collection and payment of the tax. Such serviceman shall be issued, without charge, a permit to collect such tax. When so authorized, it shall be the duty of such serviceman to collect the tax upon all tangible personal property sold to his knowledge for use within this State, in the same manner and subject to the same requirements, including the furnishing of a receipt to the purchaser (if demanded by the purchaser), as a serviceman maintaining a place of business within this State. The receipt given to the purchaser shall be sufficient to relieve him from further liability for the tax to which such receipt may refer. Such permit may be revoked by the Department as provided herein.
(Source: Laws 1961, p. 1757.)

(35 ILCS 110/7a) (from Ch. 120, par. 439.37a)
Sec. 7a. It is unlawful for any serviceman to advertise or hold out or state to the public or to any service customer, purchaser, consumer or user, directly or indirectly, that the tax imposed by this Act or any part thereof will be assumed or absolved by the serviceman or that it will not be added to the selling price of the property transferred as an incident to a sale of service, or if added that it or any part thereof will be refunded other than when the serviceman refunds the selling price and tax because of the merchandise being returned to the serviceman or other than when the serviceman credits or refunds the tax to the service customer to support a claim filed with the Department under the Service Occupation Tax Act or under this Act. Any person violating any of the provisions of this Section within the State shall be guilty of a Class A misdemeanor.
(Source: P.A. 91-51, eff. 6-30-99.)

(35 ILCS 110/8) (from Ch. 120, par. 439.38)
Sec. 8. Any serviceman required to collect the tax imposed by this Act shall be liable to the Department for the tax, whether or not the tax has been collected by the serviceman, except when the serviceman is relieved of the duty of remitting the tax to the Department by virtue of having paid a tax imposed by the Service Occupation Tax Act upon his or her sale of service involving the incidental transfer by him or her of the same property. To the extent that a serviceman required to collect the tax imposed by this Act has actually collected that tax, the tax is held in trust for the benefit of the Department.
(Source: P.A. 91-203, eff. 7-20-99.)

(35 ILCS 110/9) (from Ch. 120, par. 439.39)
(Text of Section from P.A. 100-303)
Sec. 9. Each serviceman required or authorized to collect the tax herein imposed shall pay to the Department the amount of such tax (except as otherwise provided) at the time when he is required to file his return for the period during which such tax was collected, less a discount of 2.1% prior to January 1, 1990 and 1.75% on and after January 1, 1990, or $5 per calendar year, whichever is greater, which is allowed to reimburse the serviceman for expenses incurred in collecting the tax, keeping records, preparing and filing returns, remitting the tax and supplying data to the Department on request. The discount allowed under this Section is allowed only for returns that are filed in the manner required by this Act. The Department may disallow the discount for servicemen whose certificate of registration is revoked at the time the return is filed, but only if the Department's decision to revoke the certificate of registration has become final. A serviceman need not remit that part of any tax collected by him to the extent that he is required to pay and does pay the tax imposed by the Service Occupation Tax Act with respect to his sale of service involving the incidental transfer by him of the same property.
Except as provided hereinafter in this Section, on or before the twentieth day of each calendar month, such serviceman shall file a return for the preceding calendar month in accordance with reasonable Rules and Regulations to be promulgated by the Department. Such return shall be filed on a form prescribed by the Department and shall contain such information as the Department may reasonably require. On and after January 1, 2018, with respect to servicemen whose annual gross receipts average $20,000 or more, all returns required to be filed pursuant to this Act shall be filed electronically. Servicemen who demonstrate that they do not have access to the Internet or demonstrate hardship in filing electronically may petition the Department to waive the electronic filing requirement.
The Department may require returns to be filed on a quarterly basis. If so required, a return for each calendar quarter shall be filed on or before the twentieth day of the calendar month following the end of such calendar quarter. The taxpayer shall also file a return with the Department for each of the first two months of each calendar quarter, on or before the twentieth day of the following calendar month, stating:
1. The name of the seller;
2. The address of the principal place of business

from which he engages in business as a serviceman in this State;

3. The total amount of taxable receipts received by

him during the preceding calendar month, including receipts from charge and time sales, but less all deductions allowed by law;

4. The amount of credit provided in Section 2d of

this Act;

5. The amount of tax due;
5-5. The signature of the taxpayer; and
6. Such other reasonable information as the

Department may require.

If a taxpayer fails to sign a return within 30 days after the proper notice and demand for signature by the Department, the return shall be considered valid and any amount shown to be due on the return shall be deemed assessed.
Beginning October 1, 1993, a taxpayer who has an average monthly tax liability of $150,000 or more shall make all payments required by rules of the Department by electronic funds transfer. Beginning October 1, 1994, a taxpayer who has an average monthly tax liability of $100,000 or more shall make all payments required by rules of the Department by electronic funds transfer. Beginning October 1, 1995, a taxpayer who has an average monthly tax liability of $50,000 or more shall make all payments required by rules of the Department by electronic funds transfer. Beginning October 1, 2000, a taxpayer who has an annual tax liability of $200,000 or more shall make all payments required by rules of the Department by electronic funds transfer. The term "annual tax liability" shall be the sum of the taxpayer's liabilities under this Act, and under all other State and local occupation and use tax laws administered by the Department, for the immediately preceding calendar year. The term "average monthly tax liability" means the sum of the taxpayer's liabilities under this Act, and under all other State and local occupation and use tax laws administered by the Department, for the immediately preceding calendar year divided by 12. Beginning on October 1, 2002, a taxpayer who has a tax liability in the amount set forth in subsection (b) of Section 2505-210 of the Department of Revenue Law shall make all payments required by rules of the Department by electronic funds transfer.
Before August 1 of each year beginning in 1993, the Department shall notify all taxpayers required to make payments by electronic funds transfer. All taxpayers required to make payments by electronic funds transfer shall make those payments for a minimum of one year beginning on October 1.
Any taxpayer not required to make payments by electronic funds transfer may make payments by electronic funds transfer with the permission of the Department.
All taxpayers required to make payment by electronic funds transfer and any taxpayers authorized to voluntarily make payments by electronic funds transfer shall make those payments in the manner authorized by the Department.
The Department shall adopt such rules as are necessary to effectuate a program of electronic funds transfer and the requirements of this Section.
If the serviceman is otherwise required to file a monthly return and if the serviceman's average monthly tax liability to the Department does not exceed $200, the Department may authorize his returns to be filed on a quarter annual basis, with the return for January, February and March of a given year being due by April 20 of such year; with the return for April, May and June of a given year being due by July 20 of such year; with the return for July, August and September of a given year being due by October 20 of such year, and with the return for October, November and December of a given year being due by January 20 of the following year.
If the serviceman is otherwise required to file a monthly or quarterly return and if the serviceman's average monthly tax liability to the Department does not exceed $50, the Department may authorize his returns to be filed on an annual basis, with the return for a given year being due by January 20 of the following year.
Such quarter annual and annual returns, as to form and substance, shall be subject to the same requirements as monthly returns.
Notwithstanding any other provision in this Act concerning the time within which a serviceman may file his return, in the case of any serviceman who ceases to engage in a kind of business which makes him responsible for filing returns under this Act, such serviceman shall file a final return under this Act with the Department not more than 1 month after discontinuing such business.
Where a serviceman collects the tax with respect to the selling price of property which he sells and the purchaser thereafter returns such property and the serviceman refunds the selling price thereof to the purchaser, such serviceman shall also refund, to the purchaser, the tax so collected from the purchaser. When filing his return for the period in which he refunds such tax to the purchaser, the serviceman may deduct the amount of the tax so refunded by him to the purchaser from any other Service Use Tax, Service Occupation Tax, retailers' occupation tax or use tax which such serviceman may be required to pay or remit to the Department, as shown by such return, provided that the amount of the tax to be deducted shall previously have been remitted to the Department by such serviceman. If the serviceman shall not previously have remitted the amount of such tax to the Department, he shall be entitled to no deduction hereunder upon refunding such tax to the purchaser.
Any serviceman filing a return hereunder shall also include the total tax upon the selling price of tangible personal property purchased for use by him as an incident to a sale of service, and such serviceman shall remit the amount of such tax to the Department when filing such return.
If experience indicates such action to be practicable, the Department may prescribe and furnish a combination or joint return which will enable servicemen, who are required to file returns hereunder and also under the Service Occupation Tax Act, to furnish all the return information required by both Acts on the one form.
Where the serviceman has more than one business registered with the Department under separate registration hereunder, such serviceman shall not file each return that is due as a single return covering all such registered businesses, but shall file separate returns for each such registered business.
Beginning January 1, 1990, each month the Department shall pay into the State and Local Tax Reform Fund, a special fund in the State Treasury, the net revenue realized for the preceding month from the 1% tax on sales of food for human consumption which is to be consumed off the premises where it is sold (other than alcoholic beverages, soft drinks and food which has been prepared for immediate consumption) and prescription and nonprescription medicines, drugs, medical appliances, products classified as Class III medical devices, by the United States Food and Drug Administration that are used for cancer treatment pursuant to a prescription, as well as any accessories and components related to those devices, and insulin, urine testing materials, syringes and needles used by diabetics.
Beginning January 1, 1990, each month the Department shall pay into the State and Local Sales Tax Reform Fund 20% of the net revenue realized for the preceding month from the 6.25% general rate on transfers of tangible personal property, other than tangible personal property which is purchased outside Illinois at retail from a retailer and which is titled or registered by an agency of this State's government.
Beginning August 1, 2000, each month the Department shall pay into the State and Local Sales Tax Reform Fund 100% of the net revenue realized for the preceding month from the 1.25% rate on the selling price of motor fuel and gasohol.
Beginning October 1, 2009, each month the Department shall pay into the Capital Projects Fund an amount that is equal to an amount estimated by the Department to represent 80% of the net revenue realized for the preceding month from the sale of candy, grooming and hygiene products, and soft drinks that had been taxed at a rate of 1% prior to September 1, 2009 but that are now taxed at 6.25%.
Beginning July 1, 2013, each month the Department shall pay into the Underground Storage Tank Fund from the proceeds collected under this Act, the Use Tax Act, the Service Occupation Tax Act, and the Retailers' Occupation Tax Act an amount equal to the average monthly deficit in the Underground Storage Tank Fund during the prior year, as certified annually by the Illinois Environmental Protection Agency, but the total payment into the Underground Storage Tank Fund under this Act, the Use Tax Act, the Service Occupation Tax Act, and the Retailers' Occupation Tax Act shall not exceed $18,000,000 in any State fiscal year. As used in this paragraph, the "average monthly deficit" shall be equal to the difference between the average monthly claims for payment by the fund and the average monthly revenues deposited into the fund, excluding payments made pursuant to this paragraph.
Beginning July 1, 2015, of the remainder of the moneys received by the Department under the Use Tax Act, this Act, the Service Occupation Tax Act, and the Retailers' Occupation Tax Act, each month the Department shall deposit $500,000 into the State Crime Laboratory Fund.
Of the remainder of the moneys received by the Department pursuant to this Act, (a) 1.75% thereof shall be paid into the Build Illinois Fund and (b) prior to July 1, 1989, 2.2% and on and after July 1, 1989, 3.8% thereof shall be paid into the Build Illinois Fund; provided, however, that if in any fiscal year the sum of (1) the aggregate of 2.2% or 3.8%, as the case may be, of the moneys received by the Department and required to be paid into the Build Illinois Fund pursuant to Section 3 of the Retailers' Occupation Tax Act, Section 9 of the Use Tax Act, Section 9 of the Service Use Tax Act, and Section 9 of the Service Occupation Tax Act, such Acts being hereinafter called the "Tax Acts" and such aggregate of 2.2% or 3.8%, as the case may be, of moneys being hereinafter called the "Tax Act Amount", and (2) the amount transferred to the Build Illinois Fund from the State and Local Sales Tax Reform Fund shall be less than the Annual Specified Amount (as defined in Section 3 of the Retailers' Occupation Tax Act), an amount equal to the difference shall be immediately paid into the Build Illinois Fund from other moneys received by the Department pursuant to the Tax Acts; and further provided, that if on the last business day of any month the sum of (1) the Tax Act Amount required to be deposited into the Build Illinois Bond Account in the Build Illinois Fund during such month and (2) the amount transferred during such month to the Build Illinois Fund from the State and Local Sales Tax Reform Fund shall have been less than 1/12 of the Annual Specified Amount, an amount equal to the difference shall be immediately paid into the Build Illinois Fund from other moneys received by the Department pursuant to the Tax Acts; and, further provided, that in no event shall the payments required under the preceding proviso result in aggregate payments into the Build Illinois Fund pursuant to this clause (b) for any fiscal year in excess of the greater of (i) the Tax Act Amount or (ii) the Annual Specified Amount for such fiscal year; and, further provided, that the amounts payable into the Build Illinois Fund under this clause (b) shall be payable only until such time as the aggregate amount on deposit under each trust indenture securing Bonds issued and outstanding pursuant to the Build Illinois Bond Act is sufficient, taking into account any future investment income, to fully provide, in accordance with such indenture, for the defeasance of or the payment of the principal of, premium, if any, and interest on the Bonds secured by such indenture and on any Bonds expected to be issued thereafter and all fees and costs payable with respect thereto, all as certified by the Director of the Bureau of the Budget (now Governor's Office of Management and Budget). If on the last business day of any month in which Bonds are outstanding pursuant to the Build Illinois Bond Act, the aggregate of the moneys deposited in the Build Illinois Bond Account in the Build Illinois Fund in such month shall be less than the amount required to be transferred in such month from the Build Illinois Bond Account to the Build Illinois Bond Retirement and Interest Fund pursuant to Section 13 of the Build Illinois Bond Act, an amount equal to such deficiency shall be immediately paid from other moneys received by the Department pursuant to the Tax Acts to the Build Illinois Fund; provided, however, that any amounts paid to the Build Illinois Fund in any fiscal year pursuant to this sentence shall be deemed to constitute payments pursuant to clause (b) of the preceding sentence and shall reduce the amount otherwise payable for such fiscal year pursuant to clause (b) of the preceding sentence. The moneys received by the Department pursuant to this Act and required to be deposited into the Build Illinois Fund are subject to the pledge, claim and charge set forth in Section 12 of the Build Illinois Bond Act.
Subject to payment of amounts into the Build Illinois Fund as provided in the preceding paragraph or in any amendment thereto hereafter enacted, the following specified monthly installment of the amount requested in the certificate of the Chairman of the Metropolitan Pier and Exposition Authority provided under Section 8.25f of the State Finance Act, but not in excess of the sums designated as "Total Deposit", shall be deposited in the aggregate from collections under Section 9 of the Use Tax Act, Section 9 of the Service Use Tax Act, Section 9 of the Service Occupation Tax Act, and Section 3 of the Retailers' Occupation Tax Act into the McCormick Place Expansion Project Fund in the specified fiscal years.

Fiscal Year

Total Deposit

1993

$0

1994

53,000,000

1995

58,000,000

1996

61,000,000

1997

64,000,000

1998

68,000,000

1999

71,000,000

2000

75,000,000

2001

80,000,000

2002

93,000,000

2003

99,000,000

2004

103,000,000

2005

108,000,000

2006

113,000,000

2007

119,000,000

2008

126,000,000

2009

132,000,000

2010

139,000,000

2011

146,000,000

2012

153,000,000

2013

161,000,000

2014

170,000,000

2015

179,000,000

2016

189,000,000

2017

199,000,000

2018

210,000,000

2019

221,000,000

2020

233,000,000

2021

246,000,000

2022

260,000,000

2023

275,000,000

2024

275,000,000

2025

275,000,000

2026

279,000,000

2027

292,000,000

2028

307,000,000

2029

322,000,000

2030

338,000,000

2031

350,000,000

2032

350,000,000

and

each fiscal year

thereafter that bonds

are outstanding under

Section 13.2 of the

Metropolitan Pier and

Exposition Authority Act,

but not after fiscal year 2060.

Beginning July 20, 1993 and in each month of each fiscal year thereafter, one-eighth of the amount requested in the certificate of the Chairman of the Metropolitan Pier and Exposition Authority for that fiscal year, less the amount deposited into the McCormick Place Expansion Project Fund by the State Treasurer in the respective month under subsection (g) of Section 13 of the Metropolitan Pier and Exposition Authority Act, plus cumulative deficiencies in the deposits required under this Section for previous months and years, shall be deposited into the McCormick Place Expansion Project Fund, until the full amount requested for the fiscal year, but not in excess of the amount specified above as "Total Deposit", has been deposited.
Subject to payment of amounts into the Build Illinois Fund and the McCormick Place Expansion Project Fund pursuant to the preceding paragraphs or in any amendments thereto hereafter enacted, beginning July 1, 1993 and ending on September 30, 2013, the Department shall each month pay into the Illinois Tax Increment Fund 0.27% of 80% of the net revenue realized for the preceding month from the 6.25% general rate on the selling price of tangible personal property.
Subject to payment of amounts into the Build Illinois Fund and the McCormick Place Expansion Project Fund pursuant to the preceding paragraphs or in any amendments thereto hereafter enacted, beginning with the receipt of the first report of taxes paid by an eligible business and continuing for a 25-year period, the Department shall each month pay into the Energy Infrastructure Fund 80% of the net revenue realized from the 6.25% general rate on the selling price of Illinois-mined coal that was sold to an eligible business. For purposes of this paragraph, the term "eligible business" means a new electric generating facility certified pursuant to Section 605-332 of the Department of Commerce and Economic Opportunity Law of the Civil Administrative Code of Illinois.
Subject to payment of amounts into the Build Illinois Fund, the McCormick Place Expansion Project Fund, the Illinois Tax Increment Fund, and the Energy Infrastructure Fund pursuant to the preceding paragraphs or in any amendments to this Section hereafter enacted, beginning on the first day of the first calendar month to occur on or after the effective date of this amendatory Act of the 98th General Assembly, each month, from the collections made under Section 9 of the Use Tax Act, Section 9 of the Service Use Tax Act, Section 9 of the Service Occupation Tax Act, and Section 3 of the Retailers' Occupation Tax Act, the Department shall pay into the Tax Compliance and Administration Fund, to be used, subject to appropriation, to fund additional auditors and compliance personnel at the Department of Revenue, an amount equal to 1/12 of 5% of 80% of the cash receipts collected during the preceding fiscal year by the Audit Bureau of the Department under the Use Tax Act, the Service Use Tax Act, the Service Occupation Tax Act, the Retailers' Occupation Tax Act, and associated local occupation and use taxes administered by the Department.
Of the remainder of the moneys received by the Department pursuant to this Act, 75% thereof shall be paid into the General Revenue Fund of the State Treasury and 25% shall be reserved in a special account and used only for the transfer to the Common School Fund as part of the monthly transfer from the General Revenue Fund in accordance with Section 8a of the State Finance Act.
As soon as possible after the first day of each month, upon certification of the Department of Revenue, the Comptroller shall order transferred and the Treasurer shall transfer from the General Revenue Fund to the Motor Fuel Tax Fund an amount equal to 1.7% of 80% of the net revenue realized under this Act for the second preceding month. Beginning April 1, 2000, this transfer is no longer required and shall not be made.
Net revenue realized for a month shall be the revenue collected by the State pursuant to this Act, less the amount paid out during that month as refunds to taxpayers for overpayment of liability.
(Source: P.A. 99-352, eff. 8-12-15; 99-858, eff. 8-19-16; 100-303, eff. 8-24-17.)

(Text of Section from P.A. 100-363)
Sec. 9. Each serviceman required or authorized to collect the tax herein imposed shall pay to the Department the amount of such tax (except as otherwise provided) at the time when he is required to file his return for the period during which such tax was collected, less a discount of 2.1% prior to January 1, 1990 and 1.75% on and after January 1, 1990, or $5 per calendar year, whichever is greater, which is allowed to reimburse the serviceman for expenses incurred in collecting the tax, keeping records, preparing and filing returns, remitting the tax and supplying data to the Department on request. The Department may disallow the discount for servicemen whose certificate of registration is revoked at the time the return is filed, but only if the Department's decision to revoke the certificate of registration has become final. A serviceman need not remit that part of any tax collected by him to the extent that he is required to pay and does pay the tax imposed by the Service Occupation Tax Act with respect to his sale of service involving the incidental transfer by him of the same property.
Except as provided hereinafter in this Section, on or before the twentieth day of each calendar month, such serviceman shall file a return for the preceding calendar month in accordance with reasonable Rules and Regulations to be promulgated by the Department. Such return shall be filed on a form prescribed by the Department and shall contain such information as the Department may reasonably require.
The Department may require returns to be filed on a quarterly basis. If so required, a return for each calendar quarter shall be filed on or before the twentieth day of the calendar month following the end of such calendar quarter. The taxpayer shall also file a return with the Department for each of the first two months of each calendar quarter, on or before the twentieth day of the following calendar month, stating:
1. The name of the seller;
2. The address of the principal place of business

from which he engages in business as a serviceman in this State;

3. The total amount of taxable receipts received by

him during the preceding calendar month, including receipts from charge and time sales, but less all deductions allowed by law;

4. The amount of credit provided in Section 2d of

this Act;

5. The amount of tax due;
5-5. The signature of the taxpayer; and
6. Such other reasonable information as the

Department may require.

If a taxpayer fails to sign a return within 30 days after the proper notice and demand for signature by the Department, the return shall be considered valid and any amount shown to be due on the return shall be deemed assessed.
Beginning October 1, 1993, a taxpayer who has an average monthly tax liability of $150,000 or more shall make all payments required by rules of the Department by electronic funds transfer. Beginning October 1, 1994, a taxpayer who has an average monthly tax liability of $100,000 or more shall make all payments required by rules of the Department by electronic funds transfer. Beginning October 1, 1995, a taxpayer who has an average monthly tax liability of $50,000 or more shall make all payments required by rules of the Department by electronic funds transfer. Beginning October 1, 2000, a taxpayer who has an annual tax liability of $200,000 or more shall make all payments required by rules of the Department by electronic funds transfer. The term "annual tax liability" shall be the sum of the taxpayer's liabilities under this Act, and under all other State and local occupation and use tax laws administered by the Department, for the immediately preceding calendar year. The term "average monthly tax liability" means the sum of the taxpayer's liabilities under this Act, and under all other State and local occupation and use tax laws administered by the Department, for the immediately preceding calendar year divided by 12. Beginning on October 1, 2002, a taxpayer who has a tax liability in the amount set forth in subsection (b) of Section 2505-210 of the Department of Revenue Law shall make all payments required by rules of the Department by electronic funds transfer.
Before August 1 of each year beginning in 1993, the Department shall notify all taxpayers required to make payments by electronic funds transfer. All taxpayers required to make payments by electronic funds transfer shall make those payments for a minimum of one year beginning on October 1.
Any taxpayer not required to make payments by electronic funds transfer may make payments by electronic funds transfer with the permission of the Department.
All taxpayers required to make payment by electronic funds transfer and any taxpayers authorized to voluntarily make payments by electronic funds transfer shall make those payments in the manner authorized by the Department.
The Department shall adopt such rules as are necessary to effectuate a program of electronic funds transfer and the requirements of this Section.
If the serviceman is otherwise required to file a monthly return and if the serviceman's average monthly tax liability to the Department does not exceed $200, the Department may authorize his returns to be filed on a quarter annual basis, with the return for January, February and March of a given year being due by April 20 of such year; with the return for April, May and June of a given year being due by July 20 of such year; with the return for July, August and September of a given year being due by October 20 of such year, and with the return for October, November and December of a given year being due by January 20 of the following year.
If the serviceman is otherwise required to file a monthly or quarterly return and if the serviceman's average monthly tax liability to the Department does not exceed $50, the Department may authorize his returns to be filed on an annual basis, with the return for a given year being due by January 20 of the following year.
Such quarter annual and annual returns, as to form and substance, shall be subject to the same requirements as monthly returns.
Notwithstanding any other provision in this Act concerning the time within which a serviceman may file his return, in the case of any serviceman who ceases to engage in a kind of business which makes him responsible for filing returns under this Act, such serviceman shall file a final return under this Act with the Department not more than 1 month after discontinuing such business.
Where a serviceman collects the tax with respect to the selling price of property which he sells and the purchaser thereafter returns such property and the serviceman refunds the selling price thereof to the purchaser, such serviceman shall also refund, to the purchaser, the tax so collected from the purchaser. When filing his return for the period in which he refunds such tax to the purchaser, the serviceman may deduct the amount of the tax so refunded by him to the purchaser from any other Service Use Tax, Service Occupation Tax, retailers' occupation tax or use tax which such serviceman may be required to pay or remit to the Department, as shown by such return, provided that the amount of the tax to be deducted shall previously have been remitted to the Department by such serviceman. If the serviceman shall not previously have remitted the amount of such tax to the Department, he shall be entitled to no deduction hereunder upon refunding such tax to the purchaser.
Any serviceman filing a return hereunder shall also include the total tax upon the selling price of tangible personal property purchased for use by him as an incident to a sale of service, and such serviceman shall remit the amount of such tax to the Department when filing such return.
If experience indicates such action to be practicable, the Department may prescribe and furnish a combination or joint return which will enable servicemen, who are required to file returns hereunder and also under the Service Occupation Tax Act, to furnish all the return information required by both Acts on the one form.
Where the serviceman has more than one business registered with the Department under separate registration hereunder, such serviceman shall not file each return that is due as a single return covering all such registered businesses, but shall file separate returns for each such registered business.
Beginning January 1, 1990, each month the Department shall pay into the State and Local Tax Reform Fund, a special fund in the State Treasury, the net revenue realized for the preceding month from the 1% tax on sales of food for human consumption which is to be consumed off the premises where it is sold (other than alcoholic beverages, soft drinks and food which has been prepared for immediate consumption) and prescription and nonprescription medicines, drugs, medical appliances, products classified as Class III medical devices, by the United States Food and Drug Administration that are used for cancer treatment pursuant to a prescription, as well as any accessories and components related to those devices, and insulin, urine testing materials, syringes and needles used by diabetics.
Beginning January 1, 1990, each month the Department shall pay into the State and Local Sales Tax Reform Fund 20% of the net revenue realized for the preceding month from the 6.25% general rate on transfers of tangible personal property, other than tangible personal property which is purchased outside Illinois at retail from a retailer and which is titled or registered by an agency of this State's government.
Beginning August 1, 2000, each month the Department shall pay into the State and Local Sales Tax Reform Fund 100% of the net revenue realized for the preceding month from the 1.25% rate on the selling price of motor fuel and gasohol.
Beginning October 1, 2009, each month the Department shall pay into the Capital Projects Fund an amount that is equal to an amount estimated by the Department to represent 80% of the net revenue realized for the preceding month from the sale of candy, grooming and hygiene products, and soft drinks that had been taxed at a rate of 1% prior to September 1, 2009 but that are now taxed at 6.25%.
Beginning July 1, 2013, each month the Department shall pay into the Underground Storage Tank Fund from the proceeds collected under this Act, the Use Tax Act, the Service Occupation Tax Act, and the Retailers' Occupation Tax Act an amount equal to the average monthly deficit in the Underground Storage Tank Fund during the prior year, as certified annually by the Illinois Environmental Protection Agency, but the total payment into the Underground Storage Tank Fund under this Act, the Use Tax Act, the Service Occupation Tax Act, and the Retailers' Occupation Tax Act shall not exceed $18,000,000 in any State fiscal year. As used in this paragraph, the "average monthly deficit" shall be equal to the difference between the average monthly claims for payment by the fund and the average monthly revenues deposited into the fund, excluding payments made pursuant to this paragraph.
Beginning July 1, 2015, of the remainder of the moneys received by the Department under the Use Tax Act, this Act, the Service Occupation Tax Act, and the Retailers' Occupation Tax Act, each month the Department shall deposit $500,000 into the State Crime Laboratory Fund.
Of the remainder of the moneys received by the Department pursuant to this Act, (a) 1.75% thereof shall be paid into the Build Illinois Fund and (b) prior to July 1, 1989, 2.2% and on and after July 1, 1989, 3.8% thereof shall be paid into the Build Illinois Fund; provided, however, that if in any fiscal year the sum of (1) the aggregate of 2.2% or 3.8%, as the case may be, of the moneys received by the Department and required to be paid into the Build Illinois Fund pursuant to Section 3 of the Retailers' Occupation Tax Act, Section 9 of the Use Tax Act, Section 9 of the Service Use Tax Act, and Section 9 of the Service Occupation Tax Act, such Acts being hereinafter called the "Tax Acts" and such aggregate of 2.2% or 3.8%, as the case may be, of moneys being hereinafter called the "Tax Act Amount", and (2) the amount transferred to the Build Illinois Fund from the State and Local Sales Tax Reform Fund shall be less than the Annual Specified Amount (as defined in Section 3 of the Retailers' Occupation Tax Act), an amount equal to the difference shall be immediately paid into the Build Illinois Fund from other moneys received by the Department pursuant to the Tax Acts; and further provided, that if on the last business day of any month the sum of (1) the Tax Act Amount required to be deposited into the Build Illinois Bond Account in the Build Illinois Fund during such month and (2) the amount transferred during such month to the Build Illinois Fund from the State and Local Sales Tax Reform Fund shall have been less than 1/12 of the Annual Specified Amount, an amount equal to the difference shall be immediately paid into the Build Illinois Fund from other moneys received by the Department pursuant to the Tax Acts; and, further provided, that in no event shall the payments required under the preceding proviso result in aggregate payments into the Build Illinois Fund pursuant to this clause (b) for any fiscal year in excess of the greater of (i) the Tax Act Amount or (ii) the Annual Specified Amount for such fiscal year; and, further provided, that the amounts payable into the Build Illinois Fund under this clause (b) shall be payable only until such time as the aggregate amount on deposit under each trust indenture securing Bonds issued and outstanding pursuant to the Build Illinois Bond Act is sufficient, taking into account any future investment income, to fully provide, in accordance with such indenture, for the defeasance of or the payment of the principal of, premium, if any, and interest on the Bonds secured by such indenture and on any Bonds expected to be issued thereafter and all fees and costs payable with respect thereto, all as certified by the Director of the Bureau of the Budget (now Governor's Office of Management and Budget). If on the last business day of any month in which Bonds are outstanding pursuant to the Build Illinois Bond Act, the aggregate of the moneys deposited in the Build Illinois Bond Account in the Build Illinois Fund in such month shall be less than the amount required to be transferred in such month from the Build Illinois Bond Account to the Build Illinois Bond Retirement and Interest Fund pursuant to Section 13 of the Build Illinois Bond Act, an amount equal to such deficiency shall be immediately paid from other moneys received by the Department pursuant to the Tax Acts to the Build Illinois Fund; provided, however, that any amounts paid to the Build Illinois Fund in any fiscal year pursuant to this sentence shall be deemed to constitute payments pursuant to clause (b) of the preceding sentence and shall reduce the amount otherwise payable for such fiscal year pursuant to clause (b) of the preceding sentence. The moneys received by the Department pursuant to this Act and required to be deposited into the Build Illinois Fund are subject to the pledge, claim and charge set forth in Section 12 of the Build Illinois Bond Act.
Subject to payment of amounts into the Build Illinois Fund as provided in the preceding paragraph or in any amendment thereto hereafter enacted, the following specified monthly installment of the amount requested in the certificate of the Chairman of the Metropolitan Pier and Exposition Authority provided under Section 8.25f of the State Finance Act, but not in excess of the sums designated as "Total Deposit", shall be deposited in the aggregate from collections under Section 9 of the Use Tax Act, Section 9 of the Service Use Tax Act, Section 9 of the Service Occupation Tax Act, and Section 3 of the Retailers' Occupation Tax Act into the McCormick Place Expansion Project Fund in the specified fiscal years.

Fiscal Year

Total Deposit

1993

$0

1994

53,000,000

1995

58,000,000

1996

61,000,000

1997

64,000,000

1998

68,000,000

1999

71,000,000

2000

75,000,000

2001

80,000,000

2002

93,000,000

2003

99,000,000

2004

103,000,000

2005

108,000,000

2006

113,000,000

2007

119,000,000

2008

126,000,000

2009

132,000,000

2010

139,000,000

2011

146,000,000

2012

153,000,000

2013

161,000,000

2014

170,000,000

2015

179,000,000

2016

189,000,000

2017

199,000,000

2018

210,000,000

2019

221,000,000

2020

233,000,000

2021

246,000,000

2022

260,000,000

2023

275,000,000

2024

275,000,000

2025

275,000,000

2026

279,000,000

2027

292,000,000

2028

307,000,000

2029

322,000,000

2030

338,000,000

2031

350,000,000

2032

350,000,000

and

each fiscal year

thereafter that bonds

are outstanding under

Section 13.2 of the

Metropolitan Pier and

Exposition Authority Act,

but not after fiscal year 2060.

Beginning July 20, 1993 and in each month of each fiscal year thereafter, one-eighth of the amount requested in the certificate of the Chairman of the Metropolitan Pier and Exposition Authority for that fiscal year, less the amount deposited into the McCormick Place Expansion Project Fund by the State Treasurer in the respective month under subsection (g) of Section 13 of the Metropolitan Pier and Exposition Authority Act, plus cumulative deficiencies in the deposits required under this Section for previous months and years, shall be deposited into the McCormick Place Expansion Project Fund, until the full amount requested for the fiscal year, but not in excess of the amount specified above as "Total Deposit", has been deposited.
Subject to payment of amounts into the Build Illinois Fund and the McCormick Place Expansion Project Fund pursuant to the preceding paragraphs or in any amendments thereto hereafter enacted, beginning July 1, 1993 and ending on September 30, 2013, the Department shall each month pay into the Illinois Tax Increment Fund 0.27% of 80% of the net revenue realized for the preceding month from the 6.25% general rate on the selling price of tangible personal property.
Subject to payment of amounts into the Build Illinois Fund and the McCormick Place Expansion Project Fund pursuant to the preceding paragraphs or in any amendments thereto hereafter enacted, beginning with the receipt of the first report of taxes paid by an eligible business and continuing for a 25-year period, the Department shall each month pay into the Energy Infrastructure Fund 80% of the net revenue realized from the 6.25% general rate on the selling price of Illinois-mined coal that was sold to an eligible business. For purposes of this paragraph, the term "eligible business" means a new electric generating facility certified pursuant to Section 605-332 of the Department of Commerce and Economic Opportunity Law of the Civil Administrative Code of Illinois.
Subject to payment of amounts into the Build Illinois Fund, the McCormick Place Expansion Project Fund, the Illinois Tax Increment Fund, and the Energy Infrastructure Fund pursuant to the preceding paragraphs or in any amendments to this Section hereafter enacted, beginning on the first day of the first calendar month to occur on or after the effective date of this amendatory Act of the 98th General Assembly, each month, from the collections made under Section 9 of the Use Tax Act, Section 9 of the Service Use Tax Act, Section 9 of the Service Occupation Tax Act, and Section 3 of the Retailers' Occupation Tax Act, the Department shall pay into the Tax Compliance and Administration Fund, to be used, subject to appropriation, to fund additional auditors and compliance personnel at the Department of Revenue, an amount equal to 1/12 of 5% of 80% of the cash receipts collected during the preceding fiscal year by the Audit Bureau of the Department under the Use Tax Act, the Service Use Tax Act, the Service Occupation Tax Act, the Retailers' Occupation Tax Act, and associated local occupation and use taxes administered by the Department.
Subject to payments of amounts into the Build Illinois Fund, the McCormick Place Expansion Project Fund, the Illinois Tax Increment Fund, the Energy Infrastructure Fund, and the Tax Compliance and Administration Fund as provided in this Section, beginning on July 1, 2018 the Department shall pay each month into the Downstate Public Transportation Fund the moneys required to be so paid under Section 2-3 of the Downstate Public Transportation Act.
Of the remainder of the moneys received by the Department pursuant to this Act, 75% thereof shall be paid into the General Revenue Fund of the State Treasury and 25% shall be reserved in a special account and used only for the transfer to the Common School Fund as part of the monthly transfer from the General Revenue Fund in accordance with Section 8a of the State Finance Act.
As soon as possible after the first day of each month, upon certification of the Department of Revenue, the Comptroller shall order transferred and the Treasurer shall transfer from the General Revenue Fund to the Motor Fuel Tax Fund an amount equal to 1.7% of 80% of the net revenue realized under this Act for the second preceding month. Beginning April 1, 2000, this transfer is no longer required and shall not be made.
Net revenue realized for a month shall be the revenue collected by the State pursuant to this Act, less the amount paid out during that month as refunds to taxpayers for overpayment of liability.
(Source: P.A. 99-352, eff. 8-12-15; 99-858, eff. 8-19-16; 100-363, eff. 7-1-18.)

(35 ILCS 110/10) (from Ch. 120, par. 439.40)
Sec. 10. Where property is acquired as an incident to the purchase of a service from a serviceman for use in this State by a purchaser who did not pay the tax herein imposed to the serviceman, and who does not file returns with the Department as a serviceman under Section 9 of this Act, such purchaser (by the last day of the month following the calendar month in which such purchaser makes any payment upon the selling price of such property) shall, except as hereinafter provided in this Section, file a return with the Department and pay the tax upon that portion of the selling price so paid by the purchaser during the preceding calendar month. Such return shall be filed on a form prescribed by the Department and shall contain such information as the Department may reasonably require.
When a purchaser pays a tax herein imposed directly to the Department, the Department (upon request therefor from such purchaser) shall issue an appropriate receipt to such purchaser showing that he has paid such tax to the Department. Such receipt shall be sufficient to relieve the purchaser from further liability from the tax to which such receipt may refer.
A user who is liable to pay Service Use Tax directly to the Department only occasionally and not on a frequently recurring basis, and who is not required to file returns within the Department as a serviceman under Section 9 of this Act, or as a serviceman under the "Service Occupation Tax Act", or as a retailer or user under the "Use Tax Act", or as a retailer under the "Retailers' Occupation Tax Act", need not register with the Department. However, if such a user has a frequently recurring direct Service Use Tax liability to pay to the Department, such user shall be required to register with the Department on forms prescribed by the Department and to obtain and display a certificate of registration from the Department. In that event, all of the provisions of Section 9 of this Act concerning the filing of regular monthly, quarterly or annual tax returns and all of the provisions of Section 2a of the "Retailers' Occupation Tax Act" concerning the requirements for registrants to post bond or other security with the Department, as the provisions of such sections now exist or may hereafter be amended, shall apply to such users to the same extent as if such provisions were included herein.
(Source: P.A. 91-51, eff. 6-30-99.)

(35 ILCS 110/10a) (from Ch. 120, par. 439.40a)
Sec. 10a. Notwithstanding any other provision to the contrary, any person who is required to file a bond pursuant to any provision of this Act and who has continuously complied with all provisions of this Act for 24 or more consecutive months, shall no longer be required to comply with the bonding provisions of this Act so long as such person continues his compliance with the provisions of this Act.
(Source: P.A. 84-1408.)

(35 ILCS 110/11) (from Ch. 120, par. 439.41)
Sec. 11. Every serviceman required or authorized to collect taxes hereunder and every user who is subject to the tax imposed by this Act shall keep such records, receipts, invoices and other pertinent books, documents, memoranda and papers as the Department shall require, in such form as the Department shall require. The Department may adopt rules that establish requirements, including record forms and formats, for records required to be kept and maintained by taxpayers. For purposes of this Section, "records" means all data maintained by the taxpayer, including data on paper, microfilm, microfiche or any type of machine-sensible data compilation. For the purpose of administering and enforcing the provisions hereof, the Department, or any officer or employee of the Department designated, in writing, by the Director thereof, may hold investigations and hearings concerning any matters covered herein and not otherwise delegated to the Illinois Independent Tax Tribunal and may examine any relevant books, papers, records, documents or memoranda of any serviceman or any taxable purchaser for use hereunder, and may require the attendance of such person or any officer or employee of such person, or of any person having knowledge of the facts, and may take testimony and require proof for its information.
(Source: P.A. 97-1129, eff. 8-28-12.)

(35 ILCS 110/12) (from Ch. 120, par. 439.42)
Sec. 12. Applicability of Retailers' Occupation Tax Act and Uniform Penalty and Interest Act. All of the provisions of Sections 1d, 1e, 1f, 1i, 1j, 1j.1, 1k, 1m, 1n, 1o, 2-6, 2-12, 2-54, 2a, 2b, 2c, 3 (except as to the disposition by the Department of the money collected under this Act), 4 (except that the time limitation provisions shall run from the date when gross receipts are received), 5 (except that the time limitation provisions on the issuance of notices of tax liability shall run from the date when the tax is due rather than from the date when gross receipts are received and except that in the case of a failure to file a return required by this Act, no notice of tax liability shall be issued on and after July 1 and January 1 covering tax due with that return during any month or period more than 6 years before that July 1 or January 1, respectively), 5a, 5b, 5c, 5d, 5e, 5f, 5g, 5j, 5k, 5l, 6d, 7, 8, 9, 10, 11 and 12 of the Retailers' Occupation Tax Act which are not inconsistent with this Act, and Section 3-7 of the Uniform Penalty and Interest Act, shall apply, as far as practicable, to the subject matter of this Act to the same extent as if such provisions were included herein.
(Source: P.A. 98-1098, eff. 8-26-14; 99-217, eff. 7-31-15.)

(35 ILCS 110/13) (from Ch. 120, par. 439.43)
Sec. 13. Any non-resident of this State who accepts the privilege extended by the laws of this State to non-residents of acting as a serviceman maintaining a place of business in this State within the meaning of Section 2 of this Act, and any resident of this State who incurs tax accountability under this Act as a serviceman and who subsequently removes from this State or conceals his whereabouts, and any person (resident or non-resident) who incurs tax liability under this Act as a user in this State and who removes from this State or conceals his whereabouts, shall be deemed thereby to appoint the Secretary of State of Illinois his agent for the service of process or notice in any judicial or administrative proceeding under this Act. Such process or notice shall be served by the Department on the Secretary of State by leaving, at the office of the Secretary of State at least 15 days before the return day of such process or notice, a true and certified copy thereof, and by sending to the taxpayer by registered or certified mail, postage prepaid, a like and true certified copy, with an endorsement thereon of the service upon said Secretary of State, addressed to such taxpayer at his last known address.
Service of process or notice in the manner provided for in this Section, under the circumstances specified in this Section, shall be of the same force and validity as if served upon the taxpayer personally within this State. Proof of such service upon the taxpayer in this State through the Secretary of State as his agent and by mailing to the last known address of the taxpayer may be made in such judicial or administrative proceeding by the affidavit of the Director of Revenue, or by his duly authorized representative who made such service, with a copy of the process or notice that was so served attached to such affidavit.
(Source: Laws 1961, p. 1757.)

(35 ILCS 110/14) (from Ch. 120, par. 439.44)
Sec. 14. Whenever any serviceman not maintaining a place of business in this State, to whom a permit to collect the tax hereby imposed has been issued pursuant to Section 7 hereof, fails to comply with any of the provisions hereof or any orders, Rules or Regulations of the Department prescribed and adopted hereunder, or when the Department considers the security furnished by such serviceman to be inadequate or considers that the tax can be collected more effectively from persons using such property in this State, the Department may, upon notice and hearing as herein provided, by order revoke the permit issued to such serviceman. No order authorized by this Section shall be made until the serviceman is given an opportunity to be heard and to show cause why such order shall not be made, and he shall be given at least 7 days' notice of the time, place and purpose of such hearing. The Department shall have the power in its discretion to issue a new permit pursuant to Section 7 hereof after such revocation.
(Source: Laws 1961, p. 1757.)

(35 ILCS 110/15) (from Ch. 120, par. 439.45)
Sec. 15. When the amount due is under $300, any person subject to the provisions hereof who fails to file a return, or who violates any other provision of Section 9 or Section 10 hereof, or who fails to keep books and records as required herein, or who files a fraudulent return, or who wilfully violates any Rule or Regulation of the Department for the administration and enforcement of the provisions hereof, or any officer or agent of a corporation, or manager, member, or agent of a limited liability company, subject hereto who signs a fraudulent return filed on behalf of such corporation or limited liability company, or any accountant or other agent who knowingly enters false information on the return of any taxpayer under this Act, or any person who violates any of the provisions of Sections 3 and 5 hereof, or any purchaser who obtains a registration number or resale number from the Department through misrepresentation, or who represents to a seller that such purchaser has a registration number or a resale number from the Department when he knows that he does not, or who uses his registration number or resale number to make a seller believe that he is buying tangible personal property for resale when such purchaser in fact knows that this is not the case, is guilty of a Class 4 felony.
Any person who violates any provision of Section 6 hereof, or who engages in the business of making sales of service after his Certificate of Registration under this Act has been revoked in accordance with Section 12 of this Act, is guilty of a Class 4 felony. Each day any such person is engaged in business in violation of Section 6, or after his Certificate of Registration under this Act has been revoked, constitutes a separate offense.
When the amount due is under $300, any person who accepts money that is due to the Department under this Act from a taxpayer for the purpose of acting as the taxpayer's agent to make the payment to the Department, but who fails to remit such payment to the Department when due is guilty of a Class 4 felony. Any such person who purports to make such payment by issuing or delivering a check or other order upon a real or fictitious depository for the payment of money, knowing that it will not be paid by the depository, shall be guilty of a deceptive practice in violation of Section 17-1 of the Criminal Code of 2012.
When the amount due is $300 or more, any person subject to the provisions hereof who fails to file a return, or who violates any other provision of Section 9 or Section 10 hereof, or who fails to keep books and records as required herein or who files a fraudulent return, or who willfully violates any rule or regulation of the Department for the administration and enforcement of the provisions hereof, or any officer or agent of a corporation, or manager, member, or agent of a limited liability company, subject hereto who signs a fraudulent return filed on behalf of such corporation or limited liability company, or any accountant or other agent who knowingly enters false information on the return of any taxpayer under this Act, or any person who violates any of the provisions of Sections 3 and 5 hereof, or any purchaser who obtains a registration number or resale number from the Department through misrepresentation, or who represents to a seller that such purchaser has a registration number or a resale number from the Department when he knows that he does not, or who uses his registration number or resale number to make a seller believe that he is buying tangible personal property for resale when such purchaser in fact knows that this is not the case, is guilty of a Class 3 felony.
When the amount due is $300 or more, any person who accepts money that is due to the Department under this Act from a taxpayer for the purpose of acting as the taxpayer's agent to make the payment to the Department, but who fails to remit such payment to the Department when due is guilty of a Class 3 felony. Any such person who purports to make such payment by issuing or delivering a check or other order upon a real or fictitious depository for the payment of money, knowing that it will not be paid by the depository, shall be guilty of a deceptive practice in violation of Section 17-1 of the Criminal Code of 2012.
Any serviceman who collects or attempts to collect Service Use Tax measured by receipts or selling prices which such serviceman knows are not subject to Service Use Tax, or any serviceman who knowingly over-collects or attempts to over-collect Service Use Tax in a transaction which is subject to the tax that is imposed by this Act, shall be guilty of a Class 4 felony for each offense. This paragraph does not apply to an amount collected by the serviceman as Service Use Tax on receipts or selling prices which are subject to tax under this Act as long as such collection is made in compliance with the tax collection brackets prescribed by the Department in its Rules and Regulations.
Any taxpayer or agent of a taxpayer who with the intent to defraud purports to make a payment due to the Department by issuing or delivering a check or other order upon a real or fictitious depository for the payment of money, knowing that it will not be paid by the depository, shall be guilty of a deceptive practice in violation of Section 17-1 of the Criminal Code of 2012.
Any person who knowingly sells, purchases, installs, transfers, possesses, uses, or accesses any automated sales suppression device, zapper, or phantom-ware in this State is guilty of a Class 3 felony.
For the purposes of this Section:
"Automated sales suppression device" or "zapper" means a software program that falsifies the electronic records of an electronic cash register or other point-of-sale system, including, but not limited to, transaction data and transaction reports. The term includes the software program, any device that carries the software program, or an Internet link to the software program.
"Phantom-ware" means a hidden programming option embedded in the operating system of an electronic cash register or hardwired into an electronic cash register that can be used to create a second set of records or that can eliminate or manipulate transaction records in an electronic cash register.
"Electronic cash register" means a device that keeps a register or supporting documents through the use of an electronic device or computer system designed to record transaction data for the purpose of computing, compiling, or processing retail sales transaction data in any manner.
"Transaction data" includes: items purchased by a customer; the price of each item; a taxability determination for each item; a segregated tax amount for each taxed item; the amount of cash or credit tendered; the net amount returned to the customer in change; the date and time of the purchase; the name, address, and identification number of the vendor; and the receipt or invoice number of the transaction.
"Transaction report" means a report that documents, without limitation, the sales, taxes, or fees collected, media totals, and discount voids at an electronic cash register and that is printed on a cash register tape at the end of a day or shift, or a report that documents every action at an electronic cash register and is stored electronically.
A prosecution for any act in violation of this Section may be commenced at any time within 3 years of the commission of that Act.
This Section does not apply if the violation in a particular case also constitutes a criminal violation of the Retailers' Occupation Tax Act, the Use Tax Act or the Service Occupation Tax Act.
(Source: P.A. 97-1150, eff. 1-25-13; 98-352, eff. 1-1-14.)

(35 ILCS 110/15.5) (from Ch. 120, par. 439.45a)
Sec. 15.5. (Repealed).
(Source: Repealed by P.A. 87-205.)

(35 ILCS 110/16) (from Ch. 120, par. 439.46)
Sec. 16. The tax herein imposed shall be in addition to all other occupation or privilege taxes imposed by the State of Illinois or by any municipal corporation or political subdivision thereof.
(Source: Laws 1961, p. 1757.)

(35 ILCS 110/17) (from Ch. 120, par. 439.47)
Sec. 17. If it shall appear that an amount of tax or penalty or interest has been paid in error hereunder to the Department by a purchaser, as distinguished from the serviceman, whether such amount be paid through a mistake of fact or an error of law, such purchaser may file a claim for credit or refund with the Department. If it shall appear that an amount of tax or penalty or interest has been paid in error to the Department hereunder by a serviceman who is required or authorized to collect and remit the Service Use Tax, whether such amount be paid through a mistake of fact or an error of law, such serviceman may file a claim for credit or refund with the Department, provided that no credit shall be allowed or refund made for any amount paid by any such serviceman unless it shall appear that he bore the burden of such amount and did not shift the burden thereof to anyone else (as in the case of a duplicated tax payment which the serviceman made to the Department and did not collect from anyone else), or unless it shall appear that he or his legal representative has unconditionally repaid such amount to his vendee (1) who bore the burden thereof and has not shifted such burden directly or indirectly in any manner whatsoever; (2) who, if he has shifted such burden, has repaid unconditionally such amount to his own vendee, and (3) who is not entitled to receive any reimbursement therefor from any other source than from his vendor, nor to be relieved of such burden in any other manner whatsoever. If it shall appear that an amount of tax has been paid in error hereunder by the purchaser to a serviceman, who retained such tax as reimbursement for his tax liability on the same sale of service under the Service Occupation Tax Act, and who paid such tax as required by the Service Occupation Tax Act, whether such amount be paid through a mistake of fact or an error of law, the procedure for recovering such tax shall be that prescribed in Sections 17, 18, 19 and 20 of the Service Occupation Tax Act.
Any credit or refund that is allowed under this Section shall bear interest at the rate and in the manner specified in the Uniform Penalty and Interest Act.
Any claim filed hereunder shall be filed upon a form prescribed and furnished by the Department. The claim shall be signed by the claimant (or by the claimant's legal representative if the claimant shall have died or become a person under legal disability), or by a duly authorized agent of the claimant or his or her legal representative.
A claim for credit or refund shall be considered to have been filed with the Department on the date upon which it is received by the Department. Upon receipt of any claim for credit or refund filed under this Act, any officer or employee of the Department, authorized in writing by the Director of Revenue to acknowledge receipt of such claims on behalf of the Department, shall execute on behalf of the Department, and shall deliver or mail to the claimant or his duly authorized agent, a written receipt, acknowledging that the claim has been filed with the Department, describing the claim in sufficient detail to identify it and stating the date upon which the claim was received by the Department. Such written receipt shall be prima facie evidence that the Department received the claim described in such receipt and shall be prima facie evidence of the date when such claim was received by the Department. In the absence of such a written receipt, the records of the Department as to when the claim was received by the Department, or as to whether or not the claim was received at all by the Department, shall be deemed to be prima facie correct upon these questions in the event of any dispute between the claimant (or his or her legal representative) and the Department concerning these questions.
In case the Department determines that the claimant is entitled to a refund, such refund shall be made only from such appropriation as may be available for that purpose. If it appears unlikely that the amount appropriated would permit everyone having a claim allowed during the period covered by such appropriation to elect to receive a cash refund, the Department, by rule or regulation, shall provide for the payment of refunds in hardship cases and shall define what types of cases qualify as hardship cases.
(Source: P.A. 87-205.)

(35 ILCS 110/18) (from Ch. 120, par. 439.48)
Sec. 18. As soon as practicable after a claim for credit or refund is filed, the Department shall examine the same and determine the amount of credit or refund to which the claimant or the claimant's legal representative, in the event that the claimant shall have died or become a person under legal disability, is entitled and shall, by its Notice of Tentative Determination of Claim, notify the claimant or his legal representative of such determination, which determination shall be prima facie correct. Proof of such determination by the Department may be made at any hearing before the Department or the Illinois Independent Tax Tribunal, as applicable, or in any legal proceeding by a reproduced copy of the Department's record relating thereto, in the name of the Department under the certificate of the Director of Revenue. Such reproduced copy shall, without further proof, be admitted into evidence before the Department or in any legal proceeding and shall be prima facie proof of the correctness of the Department's determination, as shown therein. If such claimant, or the legal representative of a deceased claimant or a claimant who is a person under legal disability, shall, within 60 days after the Department's Notice of Tentative Determination of Claim, file a protest thereto and request a hearing thereon, the Department shall give notice to such claimant, or the legal representative of a deceased claimant or claimant who is a person under legal disability, of the time and place fixed for such hearing, and shall hold a hearing in conformity with the provisions of this Act, and pursuant thereto shall issue its Final Determination of the amount, if any, found to be due as a result of such hearing, to such claimant, or the legal representative of a deceased or incompetent claimant.
If a protest to the Department's Notice of Tentative Determination of Claim is not filed within 60 days and a request for a hearing thereon is not made as provided herein, the Notice shall thereupon become and operate as a Final Determination; and, if the Department's Notice of Tentative Determination upon becoming a Final Determination, indicates no amount due to the claimant, or, upon issuance of a credit or refund for the amount, if any, found by the Department to be due, the claim in all its aspects shall be closed and no longer open to protest, hearing, judicial review, or by any other proceeding or action whatever, either before the Department or in any court of this State. Claims for credit or refund hereunder must be filed with and initially determined by the Department, the remedy herein provided being exclusive; and no court shall have jurisdiction to determine the merits of any claim except upon review as provided in this Act.
(Source: P.A. 97-1129, eff. 8-28-12.)

(35 ILCS 110/19) (from Ch. 120, par. 439.49)
Sec. 19. (Repealed).
(Source: P.A. 79-1365. Repealed by P.A. 90-562, eff. 12-16-97.)

(35 ILCS 110/20) (from Ch. 120, par. 439.50)
Sec. 20. If it is determined that the Department should issue a credit or refund hereunder, the Department may first apply the amount thereof against any amount of tax or penalty or interest due hereunder, or under the Service Occupation Tax Act, the Retailers' Occupation Tax Act, the Use Tax Act, any local occupation or use tax administered by the Department, Section 4 of the Water Commission Act of 1985, subsections (b), (c) and (d) of Section 5.01 of the Local Mass Transit District Act, or subsections (e), (f) and (g) of Section 4.03 of the Regional Transportation Authority Act, from the person entitled to such credit or refund. For this purpose, if proceedings are pending to determine whether or not any tax or penalty or interest is due hereunder, or under the Service Occupation Tax Act, the Retailers' Occupation Tax Act, the Use Tax Act, any local occupation or use tax administered by the Department, Section 4 of the Water Commission Act of 1985, subsections (b), (c) and (d) of Section 5.01 of the Local Mass Transit District Act, or subsections (e), (f) and (g) of Section 4.03 of the Regional Transportation Authority Act, from such person, the Department may withhold issuance of the credit or refund pending the final disposition of such proceedings and may apply such credit or refund against any amount found to be due to the Department as a result of such proceedings. The balance, if any, of the credit or refund shall be issued to the person entitled thereto.
Any credit memorandum issued hereunder may be used by the authorized holder thereof to pay any tax or penalty or interest due or to become due under this Act, the Service Occupation Tax Act, the Retailers' Occupation Tax Act, the Use Tax Act, any local occupation or use tax administered by the Department, Section 4 of the Water Commission Act of 1985, subsections (b), (c) and (d) of Section 5.01 of the Local Mass Transit District Act, or subsections (e), (f) and (g) of Section 4.03 of the Regional Transportation Authority Act, from such holder. Subject to reasonable rules of the Department, a credit memorandum issued hereunder may be assigned by the holder thereof to any other person for use in paying tax or penalty or interest which may be due or become due under this Act, the Service Occupation Tax Act, the Retailers' Occupation Tax Act, the Use Tax Act, any local occupation or use tax administered by the Department, Section 4 of the Water Commission Act of 1985, subsections (b), (c) and (d) of Section 5.01 of the Local Mass Transit District Act, or subsections (e), (f) and (g) of Section 4.03 of the Regional Transportation Authority Act, from the assignee.
In any case which there has been an erroneous refund of tax payable under this Act, a notice of tax liability may be issued at any time within 3 years from the making of that refund, or within 5 years from the making of that refund if it appears that any part of the refund was induced by fraud or the misrepresentation of a material fact. The amount of any proposed assessment set forth in the notice shall be limited to the amount of the erroneous refund.
(Source: P.A. 91-901, eff. 1-1-01.)

(35 ILCS 110/20a) (from Ch. 120, par. 439.50a)
Sec. 20a. The Illinois Administrative Procedure Act is hereby expressly adopted and shall apply to all administrative rules and procedures of the Department of Revenue under this Act, except that (1) paragraph (b) of Section 5-10 of the Illinois Administrative Procedure Act does not apply to final orders, decisions and opinions of the Department, (2) subparagraph (a)2 of Section 5-10 of the Illinois Administrative Procedure Act does not apply to forms established by the Department for use under this Act, and (3) the provisions of Section 10-45 of the Illinois Administrative Procedure Act regarding proposals for decision are excluded and not applicable to the Department under this Act to the extent Section 10-45 applies to hearings not otherwise delegated to the Illinois Independent Tax Tribunal.
(Source: P.A. 97-1129, eff. 8-28-12.)

(35 ILCS 110/21) (from Ch. 120, par. 439.51)
Sec. 21. If any clause, sentence, Section, provision or part of this Act or the application thereof to any person or circumstance shall be adjudged to be unconstitutional, the remainder of this Act or its application to persons or circumstances other than those to which it is held invalid, shall not be affected thereby. In particular, if any provision which exempts or has the effect of exempting some class of users or some kind of use from the tax imposed by this Act should be held to constitute or to result in an invalid classification or to be unconstitutional for some other reason, such provision shall be deemed to be severable, with the remainder of this Act without said provision being held constitutional.
(Source: Laws 1961, p. 1757.)



35 ILCS 115/ - Service Occupation Tax Act.

(35 ILCS 115/1) (from Ch. 120, par. 439.101)
Sec. 1. This Act shall be known and may be cited as the "Service Occupation Tax Act", and the tax imposed by this Act may be referred to as the "Service Occupation Tax".
(Source: Laws 1961, p. 1745.)

(35 ILCS 115/2) (from Ch. 120, par. 439.102)
(Text of Section from P.A. 100-22)
Sec. 2. "Transfer" means any transfer of the title to property or of the ownership of property whether or not the transferor retains title as security for the payment of amounts due him from the transferee.
"Cost Price" means the consideration paid by the serviceman for a purchase valued in money, whether paid in money or otherwise, including cash, credits and services, and shall be determined without any deduction on account of the supplier's cost of the property sold or on account of any other expense incurred by the supplier. When a serviceman contracts out part or all of the services required in his sale of service, it shall be presumed that the cost price to the serviceman of the property transferred to him by his or her subcontractor is equal to 50% of the subcontractor's charges to the serviceman in the absence of proof of the consideration paid by the subcontractor for the purchase of such property.
"Department" means the Department of Revenue.
"Person" means any natural individual, firm, partnership, association, joint stock company, joint venture, public or private corporation, limited liability company, and any receiver, executor, trustee, guardian or other representative appointed by order of any court.
"Sale of Service" means any transaction except:
(a) A retail sale of tangible personal property taxable under the Retailers' Occupation Tax Act or under the Use Tax Act.
(b) A sale of tangible personal property for the purpose of resale made in compliance with Section 2c of the Retailers' Occupation Tax Act.
(c) Except as hereinafter provided, a sale or transfer of tangible personal property as an incident to the rendering of service for or by any governmental body or for or by any corporation, society, association, foundation or institution organized and operated exclusively for charitable, religious or educational purposes or any not-for-profit corporation, society, association, foundation, institution or organization which has no compensated officers or employees and which is organized and operated primarily for the recreation of persons 55 years of age or older. A limited liability company may qualify for the exemption under this paragraph only if the limited liability company is organized and operated exclusively for educational purposes.
(d) A sale or transfer of tangible personal property as an incident to the rendering of service for interstate carriers for hire for use as rolling stock moving in interstate commerce or lessors under leases of one year or longer, executed or in effect at the time of purchase, to interstate carriers for hire for use as rolling stock moving in interstate commerce, and equipment operated by a telecommunications provider, licensed as a common carrier by the Federal Communications Commission, which is permanently installed in or affixed to aircraft moving in interstate commerce.
(d-1) A sale or transfer of tangible personal property as an incident to the rendering of service for owners, lessors or shippers of tangible personal property which is utilized by interstate carriers for hire for use as rolling stock moving in interstate commerce, and equipment operated by a telecommunications provider, licensed as a common carrier by the Federal Communications Commission, which is permanently installed in or affixed to aircraft moving in interstate commerce.
(d-1.1) On and after July 1, 2003 and through June 30, 2004, a sale or transfer of a motor vehicle of the second division with a gross vehicle weight in excess of 8,000 pounds as an incident to the rendering of service if that motor vehicle is subject to the commercial distribution fee imposed under Section 3-815.1 of the Illinois Vehicle Code. Beginning on July 1, 2004 and through June 30, 2005, the use in this State of motor vehicles of the second division: (i) with a gross vehicle weight rating in excess of 8,000 pounds; (ii) that are subject to the commercial distribution fee imposed under Section 3-815.1 of the Illinois Vehicle Code; and (iii) that are primarily used for commercial purposes. Through June 30, 2005, this exemption applies to repair and replacement parts added after the initial purchase of such a motor vehicle if that motor vehicle is used in a manner that would qualify for the rolling stock exemption otherwise provided for in this Act. For purposes of this paragraph, "used for commercial purposes" means the transportation of persons or property in furtherance of any commercial or industrial enterprise whether for-hire or not.
(d-2) The repairing, reconditioning or remodeling, for a common carrier by rail, of tangible personal property which belongs to such carrier for hire, and as to which such carrier receives the physical possession of the repaired, reconditioned or remodeled item of tangible personal property in Illinois, and which such carrier transports, or shares with another common carrier in the transportation of such property, out of Illinois on a standard uniform bill of lading showing the person who repaired, reconditioned or remodeled the property as the shipper or consignor of such property to a destination outside Illinois, for use outside Illinois.
(d-3) A sale or transfer of tangible personal property which is produced by the seller thereof on special order in such a way as to have made the applicable tax the Service Occupation Tax or the Service Use Tax, rather than the Retailers' Occupation Tax or the Use Tax, for an interstate carrier by rail which receives the physical possession of such property in Illinois, and which transports such property, or shares with another common carrier in the transportation of such property, out of Illinois on a standard uniform bill of lading showing the seller of the property as the shipper or consignor of such property to a destination outside Illinois, for use outside Illinois.
(d-4) Until January 1, 1997, a sale, by a registered serviceman paying tax under this Act to the Department, of special order printed materials delivered outside Illinois and which are not returned to this State, if delivery is made by the seller or agent of the seller, including an agent who causes the product to be delivered outside Illinois by a common carrier or the U.S. postal service.
(e) A sale or transfer of machinery and equipment used primarily in the process of the manufacturing or assembling, either in an existing, an expanded or a new manufacturing facility, of tangible personal property for wholesale or retail sale or lease, whether such sale or lease is made directly by the manufacturer or by some other person, whether the materials used in the process are owned by the manufacturer or some other person, or whether such sale or lease is made apart from or as an incident to the seller's engaging in a service occupation and the applicable tax is a Service Occupation Tax or Service Use Tax, rather than Retailers' Occupation Tax or Use Tax. The exemption provided by this paragraph (e) does not include machinery and equipment used in (i) the generation of electricity for wholesale or retail sale; (ii) the generation or treatment of natural or artificial gas for wholesale or retail sale that is delivered to customers through pipes, pipelines, or mains; or (iii) the treatment of water for wholesale or retail sale that is delivered to customers through pipes, pipelines, or mains. The provisions of this amendatory Act of the 98th General Assembly are declaratory of existing law as to the meaning and scope of this exemption. The exemption under this subsection (e) is exempt from the provisions of Section 3-75.
(f) Until July 1, 2003, the sale or transfer of distillation machinery and equipment, sold as a unit or kit and assembled or installed by the retailer, which machinery and equipment is certified by the user to be used only for the production of ethyl alcohol that will be used for consumption as motor fuel or as a component of motor fuel for the personal use of such user and not subject to sale or resale.
(g) At the election of any serviceman not required to be otherwise registered as a retailer under Section 2a of the Retailers' Occupation Tax Act, made for each fiscal year sales of service in which the aggregate annual cost price of tangible personal property transferred as an incident to the sales of service is less than 35% (75% in the case of servicemen transferring prescription drugs or servicemen engaged in graphic arts production) of the aggregate annual total gross receipts from all sales of service. The purchase of such tangible personal property by the serviceman shall be subject to tax under the Retailers' Occupation Tax Act and the Use Tax Act. However, if a primary serviceman who has made the election described in this paragraph subcontracts service work to a secondary serviceman who has also made the election described in this paragraph, the primary serviceman does not incur a Use Tax liability if the secondary serviceman (i) has paid or will pay Use Tax on his or her cost price of any tangible personal property transferred to the primary serviceman and (ii) certifies that fact in writing to the primary serviceman.
Tangible personal property transferred incident to the completion of a maintenance agreement is exempt from the tax imposed pursuant to this Act.
Exemption (e) also includes machinery and equipment used in the general maintenance or repair of such exempt machinery and equipment or for in-house manufacture of exempt machinery and equipment. On and after July 1, 2017, exemption (e) also includes graphic arts machinery and equipment, as defined in paragraph (5) of Section 3-5. The machinery and equipment exemption does not include machinery and equipment used in (i) the generation of electricity for wholesale or retail sale; (ii) the generation or treatment of natural or artificial gas for wholesale or retail sale that is delivered to customers through pipes, pipelines, or mains; or (iii) the treatment of water for wholesale or retail sale that is delivered to customers through pipes, pipelines, or mains. The provisions of this amendatory Act of the 98th General Assembly are declaratory of existing law as to the meaning and scope of this exemption. For the purposes of exemption (e), each of these terms shall have the following meanings: (1) "manufacturing process" shall mean the production of any article of tangible personal property, whether such article is a finished product or an article for use in the process of manufacturing or assembling a different article of tangible personal property, by procedures commonly regarded as manufacturing, processing, fabricating, or refining which changes some existing material or materials into a material with a different form, use or name. In relation to a recognized integrated business composed of a series of operations which collectively constitute manufacturing, or individually constitute manufacturing operations, the manufacturing process shall be deemed to commence with the first operation or stage of production in the series, and shall not be deemed to end until the completion of the final product in the last operation or stage of production in the series; and further for purposes of exemption (e), photoprocessing is deemed to be a manufacturing process of tangible personal property for wholesale or retail sale; (2) "assembling process" shall mean the production of any article of tangible personal property, whether such article is a finished product or an article for use in the process of manufacturing or assembling a different article of tangible personal property, by the combination of existing materials in a manner commonly regarded as assembling which results in a material of a different form, use or name; (3) "machinery" shall mean major mechanical machines or major components of such machines contributing to a manufacturing or assembling process; and (4) "equipment" shall include any independent device or tool separate from any machinery but essential to an integrated manufacturing or assembly process; including computers used primarily in a manufacturer's computer assisted design, computer assisted manufacturing (CAD/CAM) system; or any subunit or assembly comprising a component of any machinery or auxiliary, adjunct or attachment parts of machinery, such as tools, dies, jigs, fixtures, patterns and molds; or any parts which require periodic replacement in the course of normal operation; but shall not include hand tools. Equipment includes chemicals or chemicals acting as catalysts but only if the chemicals or chemicals acting as catalysts effect a direct and immediate change upon a product being manufactured or assembled for wholesale or retail sale or lease. The purchaser of such machinery and equipment who has an active resale registration number shall furnish such number to the seller at the time of purchase. The purchaser of such machinery and equipment and tools without an active resale registration number shall furnish to the seller a certificate of exemption for each transaction stating facts establishing the exemption for that transaction, which certificate shall be available to the Department for inspection or audit.
Except as provided in Section 2d of this Act, the rolling stock exemption applies to rolling stock used by an interstate carrier for hire, even just between points in Illinois, if such rolling stock transports, for hire, persons whose journeys or property whose shipments originate or terminate outside Illinois.
Any informal rulings, opinions or letters issued by the Department in response to an inquiry or request for any opinion from any person regarding the coverage and applicability of exemption (e) to specific devices shall be published, maintained as a public record, and made available for public inspection and copying. If the informal ruling, opinion or letter contains trade secrets or other confidential information, where possible the Department shall delete such information prior to publication. Whenever such informal rulings, opinions, or letters contain any policy of general applicability, the Department shall formulate and adopt such policy as a rule in accordance with the provisions of the Illinois Administrative Procedure Act.
On and after July 1, 1987, no entity otherwise eligible under exemption (c) of this Section shall make tax free purchases unless it has an active exemption identification number issued by the Department.
"Serviceman" means any person who is engaged in the occupation of making sales of service.
"Sale at Retail" means "sale at retail" as defined in the Retailers' Occupation Tax Act.
"Supplier" means any person who makes sales of tangible personal property to servicemen for the purpose of resale as an incident to a sale of service.
(Source: P.A. 100-22, eff. 7-6-17.)

(Text of Section from P.A. 100-321)
Sec. 2. "Transfer" means any transfer of the title to property or of the ownership of property whether or not the transferor retains title as security for the payment of amounts due him from the transferee.
"Cost Price" means the consideration paid by the serviceman for a purchase valued in money, whether paid in money or otherwise, including cash, credits and services, and shall be determined without any deduction on account of the supplier's cost of the property sold or on account of any other expense incurred by the supplier. When a serviceman contracts out part or all of the services required in his sale of service, it shall be presumed that the cost price to the serviceman of the property transferred to him by his or her subcontractor is equal to 50% of the subcontractor's charges to the serviceman in the absence of proof of the consideration paid by the subcontractor for the purchase of such property.
"Department" means the Department of Revenue.
"Person" means any natural individual, firm, partnership, association, joint stock company, joint venture, public or private corporation, limited liability company, and any receiver, executor, trustee, guardian or other representative appointed by order of any court.
"Sale of Service" means any transaction except:
(a) A retail sale of tangible personal property taxable under the Retailers' Occupation Tax Act or under the Use Tax Act.
(b) A sale of tangible personal property for the purpose of resale made in compliance with Section 2c of the Retailers' Occupation Tax Act.
(c) Except as hereinafter provided, a sale or transfer of tangible personal property as an incident to the rendering of service for or by any governmental body or for or by any corporation, society, association, foundation or institution organized and operated exclusively for charitable, religious or educational purposes or any not-for-profit corporation, society, association, foundation, institution or organization which has no compensated officers or employees and which is organized and operated primarily for the recreation of persons 55 years of age or older. A limited liability company may qualify for the exemption under this paragraph only if the limited liability company is organized and operated exclusively for educational purposes.
(d) (Blank).
(d-1) A sale or transfer of tangible personal property as an incident to the rendering of service for owners, lessors or shippers of tangible personal property which is utilized by interstate carriers for hire for use as rolling stock moving in interstate commerce, and equipment operated by a telecommunications provider, licensed as a common carrier by the Federal Communications Commission, which is permanently installed in or affixed to aircraft moving in interstate commerce.
(d-1.1) On and after July 1, 2003 and through June 30, 2004, a sale or transfer of a motor vehicle of the second division with a gross vehicle weight in excess of 8,000 pounds as an incident to the rendering of service if that motor vehicle is subject to the commercial distribution fee imposed under Section 3-815.1 of the Illinois Vehicle Code. Beginning on July 1, 2004 and through June 30, 2005, the use in this State of motor vehicles of the second division: (i) with a gross vehicle weight rating in excess of 8,000 pounds; (ii) that are subject to the commercial distribution fee imposed under Section 3-815.1 of the Illinois Vehicle Code; and (iii) that are primarily used for commercial purposes. Through June 30, 2005, this exemption applies to repair and replacement parts added after the initial purchase of such a motor vehicle if that motor vehicle is used in a manner that would qualify for the rolling stock exemption otherwise provided for in this Act. For purposes of this paragraph, "used for commercial purposes" means the transportation of persons or property in furtherance of any commercial or industrial enterprise whether for-hire or not.
(d-2) The repairing, reconditioning or remodeling, for a common carrier by rail, of tangible personal property which belongs to such carrier for hire, and as to which such carrier receives the physical possession of the repaired, reconditioned or remodeled item of tangible personal property in Illinois, and which such carrier transports, or shares with another common carrier in the transportation of such property, out of Illinois on a standard uniform bill of lading showing the person who repaired, reconditioned or remodeled the property as the shipper or consignor of such property to a destination outside Illinois, for use outside Illinois.
(d-3) A sale or transfer of tangible personal property which is produced by the seller thereof on special order in such a way as to have made the applicable tax the Service Occupation Tax or the Service Use Tax, rather than the Retailers' Occupation Tax or the Use Tax, for an interstate carrier by rail which receives the physical possession of such property in Illinois, and which transports such property, or shares with another common carrier in the transportation of such property, out of Illinois on a standard uniform bill of lading showing the seller of the property as the shipper or consignor of such property to a destination outside Illinois, for use outside Illinois.
(d-4) Until January 1, 1997, a sale, by a registered serviceman paying tax under this Act to the Department, of special order printed materials delivered outside Illinois and which are not returned to this State, if delivery is made by the seller or agent of the seller, including an agent who causes the product to be delivered outside Illinois by a common carrier or the U.S. postal service.
(e) A sale or transfer of machinery and equipment used primarily in the process of the manufacturing or assembling, either in an existing, an expanded or a new manufacturing facility, of tangible personal property for wholesale or retail sale or lease, whether such sale or lease is made directly by the manufacturer or by some other person, whether the materials used in the process are owned by the manufacturer or some other person, or whether such sale or lease is made apart from or as an incident to the seller's engaging in a service occupation and the applicable tax is a Service Occupation Tax or Service Use Tax, rather than Retailers' Occupation Tax or Use Tax. The exemption provided by this paragraph (e) does not include machinery and equipment used in (i) the generation of electricity for wholesale or retail sale; (ii) the generation or treatment of natural or artificial gas for wholesale or retail sale that is delivered to customers through pipes, pipelines, or mains; or (iii) the treatment of water for wholesale or retail sale that is delivered to customers through pipes, pipelines, or mains. The provisions of this amendatory Act of the 98th General Assembly are declaratory of existing law as to the meaning and scope of this exemption.
(f) Until July 1, 2003, the sale or transfer of distillation machinery and equipment, sold as a unit or kit and assembled or installed by the retailer, which machinery and equipment is certified by the user to be used only for the production of ethyl alcohol that will be used for consumption as motor fuel or as a component of motor fuel for the personal use of such user and not subject to sale or resale.
(g) At the election of any serviceman not required to be otherwise registered as a retailer under Section 2a of the Retailers' Occupation Tax Act, made for each fiscal year sales of service in which the aggregate annual cost price of tangible personal property transferred as an incident to the sales of service is less than 35% (75% in the case of servicemen transferring prescription drugs or servicemen engaged in graphic arts production) of the aggregate annual total gross receipts from all sales of service. The purchase of such tangible personal property by the serviceman shall be subject to tax under the Retailers' Occupation Tax Act and the Use Tax Act. However, if a primary serviceman who has made the election described in this paragraph subcontracts service work to a secondary serviceman who has also made the election described in this paragraph, the primary serviceman does not incur a Use Tax liability if the secondary serviceman (i) has paid or will pay Use Tax on his or her cost price of any tangible personal property transferred to the primary serviceman and (ii) certifies that fact in writing to the primary serviceman.
Tangible personal property transferred incident to the completion of a maintenance agreement is exempt from the tax imposed pursuant to this Act.
Exemption (e) also includes machinery and equipment used in the general maintenance or repair of such exempt machinery and equipment or for in-house manufacture of exempt machinery and equipment. The machinery and equipment exemption does not include machinery and equipment used in (i) the generation of electricity for wholesale or retail sale; (ii) the generation or treatment of natural or artificial gas for wholesale or retail sale that is delivered to customers through pipes, pipelines, or mains; or (iii) the treatment of water for wholesale or retail sale that is delivered to customers through pipes, pipelines, or mains. The provisions of this amendatory Act of the 98th General Assembly are declaratory of existing law as to the meaning and scope of this exemption. For the purposes of exemption (e), each of these terms shall have the following meanings: (1) "manufacturing process" shall mean the production of any article of tangible personal property, whether such article is a finished product or an article for use in the process of manufacturing or assembling a different article of tangible personal property, by procedures commonly regarded as manufacturing, processing, fabricating, or refining which changes some existing material or materials into a material with a different form, use or name. In relation to a recognized integrated business composed of a series of operations which collectively constitute manufacturing, or individually constitute manufacturing operations, the manufacturing process shall be deemed to commence with the first operation or stage of production in the series, and shall not be deemed to end until the completion of the final product in the last operation or stage of production in the series; and further for purposes of exemption (e), photoprocessing is deemed to be a manufacturing process of tangible personal property for wholesale or retail sale; (2) "assembling process" shall mean the production of any article of tangible personal property, whether such article is a finished product or an article for use in the process of manufacturing or assembling a different article of tangible personal property, by the combination of existing materials in a manner commonly regarded as assembling which results in a material of a different form, use or name; (3) "machinery" shall mean major mechanical machines or major components of such machines contributing to a manufacturing or assembling process; and (4) "equipment" shall include any independent device or tool separate from any machinery but essential to an integrated manufacturing or assembly process; including computers used primarily in a manufacturer's computer assisted design, computer assisted manufacturing (CAD/CAM) system; or any subunit or assembly comprising a component of any machinery or auxiliary, adjunct or attachment parts of machinery, such as tools, dies, jigs, fixtures, patterns and molds; or any parts which require periodic replacement in the course of normal operation; but shall not include hand tools. Equipment includes chemicals or chemicals acting as catalysts but only if the chemicals or chemicals acting as catalysts effect a direct and immediate change upon a product being manufactured or assembled for wholesale or retail sale or lease. The purchaser of such machinery and equipment who has an active resale registration number shall furnish such number to the seller at the time of purchase. The purchaser of such machinery and equipment and tools without an active resale registration number shall furnish to the seller a certificate of exemption for each transaction stating facts establishing the exemption for that transaction, which certificate shall be available to the Department for inspection or audit.
Except as provided in Section 2d of this Act, the rolling stock exemption applies to rolling stock used by an interstate carrier for hire, even just between points in Illinois, if such rolling stock transports, for hire, persons whose journeys or property whose shipments originate or terminate outside Illinois.
Any informal rulings, opinions or letters issued by the Department in response to an inquiry or request for any opinion from any person regarding the coverage and applicability of exemption (e) to specific devices shall be published, maintained as a public record, and made available for public inspection and copying. If the informal ruling, opinion or letter contains trade secrets or other confidential information, where possible the Department shall delete such information prior to publication. Whenever such informal rulings, opinions, or letters contain any policy of general applicability, the Department shall formulate and adopt such policy as a rule in accordance with the provisions of the Illinois Administrative Procedure Act.
On and after July 1, 1987, no entity otherwise eligible under exemption (c) of this Section shall make tax free purchases unless it has an active exemption identification number issued by the Department.
"Serviceman" means any person who is engaged in the occupation of making sales of service.
"Sale at Retail" means "sale at retail" as defined in the Retailers' Occupation Tax Act.
"Supplier" means any person who makes sales of tangible personal property to servicemen for the purpose of resale as an incident to a sale of service.
(Source: P.A. 100-321, eff. 8-24-17.)

(35 ILCS 115/2a) (from Ch. 120, par. 439.102a)
Sec. 2a. "Pollution control facilities" means any system, method, construction, device or appliance appurtenant thereto transferred by a serviceman for the primary purpose of eliminating, preventing, or reducing air and water pollution as the term "air pollution" or "water pollution" is defined in the "Environmental Protection Act", enacted by the 76th General Assembly, or for the primary purpose of treating, pretreating, modifying or disposing of any potential solid, liquid or gaseous pollutant which if released without such treatment, pretreatment, modification or disposal might be harmful, detrimental or offensive to human, plant or animal life, or to property.
Until July 1, 2003, the purchase, employment and transfer of such tangible personal property as pollution control facilities shall not be deemed to be a purchase, use or sale of service or of tangible personal property, but shall be deemed to be intangible personal property.
(Source: P.A. 93-24, eff. 6-20-03.)

(35 ILCS 115/2b) (from Ch. 120, par. 439.102b)
Sec. 2b. "Low sulfur dioxide emission coal fueled devices" means any device sold or used or intended for the purpose of burning, combusting or converting locally available coal in a manner which eliminates or significantly reduces the need for additional sulfur dioxide abatement that would otherwise be required under State or federal air emission standards. Such device includes all machinery, equipment, structures and all related apparatus of a coal gasification facility, including coal feeding equipment, designed to convert locally available coal into a low sulfur gaseous fuel and to manage all waste and byproduct streams.
The purchase, employment and transfer of such tangible personal property as low sulfur dioxide emission coal fueled devices is not a purchase, use or sale of tangible personal property.
This amendatory Act of 1981 is not intended to nor does it make any change in the meaning of any provision in this Section but is intended to remove possible ambiguities, thereby confirming the existing meaning of this Section in effect prior to the effective date of this amendatory Act of 1981.
(Source: P.A. 87-435.)

(35 ILCS 115/2c) (from Ch. 120, par. 439.102c)
Sec. 2c. For purposes of this Act, a corporation, limited liability company, society, association, foundation or institution organized and operated exclusively for educational purposes shall include: all tax-supported public schools; private schools which offer systematic instruction in useful branches of learning by methods common to public schools and which compare favorably in their scope and intensity with the course of study presented in tax-supported schools; licensed day care centers as defined in Section 2.09 of the Child Care Act of 1969 which are operated by a not-for-profit corporation, society, association, foundation, institution or organization; vocational or technical schools or institutes organized and operated exclusively to provide a course of study of not less than 6 weeks duration and designed to prepare individuals to follow a trade or to pursue a manual, technical, mechanical, industrial, business or commercial occupation.
However, a corporation, limited liability company, society, association, foundation or institution organized and operated for the purpose of offering professional, trade or business seminars of short duration, self-improvement or personality development courses, courses which are avocational or recreational in nature, courses pursued entirely by open circuit television or radio, correspondence courses, or courses which do not provide specialized training within a specific vocational or technical field shall not be considered to be organized and operated exclusively for educational purposes.
(Source: P.A. 88-480.)

(35 ILCS 115/2d)
Sec. 2d. Motor vehicles; trailers; use as rolling stock definition.
(a) (Blank).
(b) (Blank).
(c) This subsection (c) applies to motor vehicles, other than limousines, purchased through June 30, 2017. For motor vehicles, other than limousines, purchased on or after July 1, 2017, subsection (d-5) applies. This subsection (c) applies to limousines purchased before, on, or after July 1, 2017. "Use as rolling stock moving in interstate commerce" in paragraph (d-1) of the definition of "sale of service" in Section 2 occurs for motor vehicles, as defined in Section 1-146 of the Illinois Vehicle Code, when during a 12-month period the rolling stock has carried persons or property for hire in interstate commerce for greater than 50% of its total trips for that period or for greater than 50% of its total miles for that period. The person claiming the exemption shall make an election at the time of purchase to use either the trips or mileage method. Persons who purchased motor vehicles prior to July 1, 2004 shall make an election to use either the trips or mileage method and document that election in their books and records. If no election is made under this subsection to use the trips or mileage method, the person shall be deemed to have chosen the mileage method.
For purposes of determining qualifying trips or miles, motor vehicles that carry persons or property for hire, even just between points in Illinois, will be considered used for hire in interstate commerce if the motor vehicle transports persons whose journeys or property whose shipments originate or terminate outside Illinois. The exemption for motor vehicles used as rolling stock moving in interstate commerce may be claimed only for the following vehicles: (i) motor vehicles whose gross vehicle weight rating exceeds 16,000 pounds; and (ii) limousines, as defined in Section 1-139.1 of the Illinois Vehicle Code. Through June 30, 2017, this definition applies to all property purchased for the purpose of being attached to those motor vehicles as a part thereof. On and after July 1, 2017, this definition applies to property purchased for the purpose of being attached to limousines as a part thereof.
(d) For purchases made through June 30, 2017, "use as rolling stock moving in interstate commerce" in paragraph (d-1) of the definition of "sale of service" in Section 2 occurs for trailers, as defined in Section 1-209 of the Illinois Vehicle Code, semitrailers as defined in Section 1-187 of the Illinois Vehicle Code, and pole trailers as defined in Section 1-161 of the Illinois Vehicle Code, when during a 12-month period the rolling stock has carried persons or property for hire in interstate commerce for greater than 50% of its total trips for that period or for greater than 50% of its total miles for that period. The person claiming the exemption for a trailer or trailers that will not be dedicated to a motor vehicle or group of motor vehicles shall make an election at the time of purchase to use either the trips or mileage method. Persons who purchased trailers prior to July 1, 2004 that are not dedicated to a motor vehicle or group of motor vehicles shall make an election to use either the trips or mileage method and document that election in their books and records. If no election is made under this subsection to use the trips or mileage method, the person shall be deemed to have chosen the mileage method.
For purposes of determining qualifying trips or miles, trailers, semitrailers, or pole trailers that carry property for hire, even just between points in Illinois, will be considered used for hire in interstate commerce if the trailers, semitrailers, or pole trailers transport property whose shipments originate or terminate outside Illinois. This definition applies to all property purchased for the purpose of being attached to those trailers, semitrailers, or pole trailers as a part thereof. In lieu of a person providing documentation regarding the qualifying use of each individual trailer, semitrailer, or pole trailer, that person may document such qualifying use by providing documentation of the following:
(1) If a trailer, semitrailer, or pole trailer is

dedicated to a motor vehicle that qualifies as rolling stock moving in interstate commerce under subsection (c) of this Section, then that trailer, semitrailer, or pole trailer qualifies as rolling stock moving in interstate commerce under this subsection.

(2) If a trailer, semitrailer, or pole trailer is

dedicated to a group of motor vehicles that all qualify as rolling stock moving in interstate commerce under subsection (c) of this Section, then that trailer, semitrailer, or pole trailer qualifies as rolling stock moving in interstate commerce under this subsection.

(3) If one or more trailers, semitrailers, or pole

trailers are dedicated to a group of motor vehicles and not all of those motor vehicles in that group qualify as rolling stock moving in interstate commerce under subsection (c) of this Section, then the percentage of those trailers, semitrailers, or pole trailers that qualifies as rolling stock moving in interstate commerce under this subsection is equal to the percentage of those motor vehicles in that group that qualify as rolling stock moving in interstate commerce under subsection (c) of this Section to which those trailers, semitrailers, or pole trailers are dedicated. However, to determine the qualification for the exemption provided under this item (3), the mathematical application of the qualifying percentage to one or more trailers, semitrailers, or pole trailers under this subpart shall not be allowed as to any fraction of a trailer, semitrailer, or pole trailer.

(d-5) For motor vehicles and trailers purchased on or after July 1, 2017, "use as rolling stock moving in interstate commerce" means that:
(1) the motor vehicle or trailer is used to transport

persons or property for hire;

(2) for purposes of the exemption under paragraph

(d-1) of the definition of "sale of service" in Section 2, the purchaser who is an owner, lessor, or shipper claiming the exemption certifies that the motor vehicle or trailer will be utilized, from the time of purchase and continuing through the statute of limitations for issuing a notice of tax liability under this Act, by an interstate carrier or carriers for hire who hold, and are required by Federal Motor Carrier Safety Administration regulations to hold, an active USDOT Number with the Carrier Operation listed as "Interstate" and the Operation Classification listed as "authorized for hire", "exempt for hire", or both "authorized for hire" and "exempt for hire"; except that this paragraph (2) does not apply to a motor vehicle or trailer used at an airport to support the operation of an aircraft moving in interstate commerce, as long as (i) in the case of a motor vehicle, the motor vehicle meets paragraphs (1) and (3) of this subsection (d-5) or (ii) in the case of a trailer, the trailer meets paragraph (1) of this subsection (d-5); and

(3) for motor vehicles, the gross vehicle weight

rating exceeds 16,000 pounds.

The definition of "use as rolling stock moving in interstate commerce" in this subsection (d-5) applies to all property purchased on or after July 1, 2017 for the purpose of being attached to a motor vehicle or trailer as a part thereof, regardless of whether the motor vehicle or trailer was purchased before, on, or after July 1, 2017.
If an item ceases to meet requirements (1) through (3) under this subsection (d-5), then the tax is imposed on the selling price, allowing for a reasonable depreciation for the period during which the item qualified for the exemption.
For purposes of this subsection (d-5):
"Motor vehicle" excludes limousines, but otherwise

means that term as defined in Section 1-146 of the Illinois Vehicle Code.

"Trailer" means (i) "trailer", as defined in Section

1-209 of the Illinois Vehicle Code, (ii) "semitrailer", as defined in Section 1-187 of the Illinois Vehicle Code, and (iii) "pole trailer", as defined in Section 1-161 of the Illinois Vehicle Code.

(e) For aircraft and watercraft purchased on or after January 1 2014, "use as rolling stock moving in interstate commerce" in paragraph (d-1) of the definition of "sale of service" in Section 2 occurs when, during a 12-month period, the rolling stock has carried persons or property for hire in interstate commerce for greater than 50% of its total trips for that period or for greater than 50% of its total miles for that period. The person claiming the exemption shall make an election at the time of purchase to use either the trips or mileage method and document that election in their books and records. If no election is made under this subsection to use the trips or mileage method, the person shall be deemed to have chosen the mileage method. For aircraft, flight hours may be used in lieu of recording miles in determining whether the aircraft meets the mileage test in this subsection. For watercraft, nautical miles or trip hours may be used in lieu of recording miles in determining whether the watercraft meets the mileage test in this subsection.
Notwithstanding any other provision of law to the contrary, property purchased on or after January 1, 2014 for the purpose of being attached to aircraft or watercraft as a part thereof qualifies as rolling stock moving in interstate commerce only if the aircraft or watercraft to which it will be attached qualifies as rolling stock moving in interstate commerce under the test set forth in this subsection (e), regardless of when the aircraft or watercraft was purchased. Persons who purchased aircraft or watercraft prior to January 1, 2014 shall make an election to use either the trips or mileage method and document that election in their books and records for the purpose of determining whether property purchased on or after January 1, 2014 for the purpose of being attached to aircraft or watercraft as a part thereof qualifies as rolling stock moving in interstate commerce under this subsection (e).
(f) The election to use either the trips or mileage method made under the provisions of subsections (c), (d), or (e) of this Section will remain in effect for the duration of the purchaser's ownership of that item.
(Source: P.A. 100-321, eff. 8-24-17.)

(35 ILCS 115/3) (from Ch. 120, par. 439.103)
Sec. 3. Tax imposed. A tax is imposed upon all persons engaged in the business of making sales of service (referred to as "servicemen") on all tangible personal property transferred as an incident of a sale of service, including computer software, and including photographs, negatives, and positives that are the product of photoprocessing, but not including products of photoprocessing produced for use in motion pictures for public commercial exhibition. Beginning January 1, 2001, prepaid telephone calling arrangements shall be considered tangible personal property subject to the tax imposed under this Act regardless of the form in which those arrangements may be embodied, transmitted, or fixed by any method now known or hereafter developed. Sales of (1) electricity delivered to customers by wire; (2) natural or artificial gas that is delivered to customers through pipes, pipelines, or mains; and (3) water that is delivered to customers through pipes, pipelines, or mains are not subject to tax under this Act. The provisions of this amendatory Act of the 98th General Assembly are declaratory of existing law as to the meaning and scope of this Act.
(Source: P.A. 98-583, eff. 1-1-14.)

(35 ILCS 115/3-5)
Sec. 3-5. Exemptions. The following tangible personal property is exempt from the tax imposed by this Act:
(1) Personal property sold by a corporation, society, association, foundation, institution, or organization, other than a limited liability company, that is organized and operated as a not-for-profit service enterprise for the benefit of persons 65 years of age or older if the personal property was not purchased by the enterprise for the purpose of resale by the enterprise.
(2) Personal property purchased by a not-for-profit Illinois county fair association for use in conducting, operating, or promoting the county fair.
(3) Personal property purchased by any not-for-profit arts or cultural organization that establishes, by proof required by the Department by rule, that it has received an exemption under Section 501(c)(3) of the Internal Revenue Code and that is organized and operated primarily for the presentation or support of arts or cultural programming, activities, or services. These organizations include, but are not limited to, music and dramatic arts organizations such as symphony orchestras and theatrical groups, arts and cultural service organizations, local arts councils, visual arts organizations, and media arts organizations. On and after the effective date of this amendatory Act of the 92nd General Assembly, however, an entity otherwise eligible for this exemption shall not make tax-free purchases unless it has an active identification number issued by the Department.
(4) Legal tender, currency, medallions, or gold or silver coinage issued by the State of Illinois, the government of the United States of America, or the government of any foreign country, and bullion.
(5) Until July 1, 2003 and beginning again on September 1, 2004 through August 30, 2014, graphic arts machinery and equipment, including repair and replacement parts, both new and used, and including that manufactured on special order or purchased for lease, certified by the purchaser to be used primarily for graphic arts production. Equipment includes chemicals or chemicals acting as catalysts but only if the chemicals or chemicals acting as catalysts effect a direct and immediate change upon a graphic arts product. Beginning on July 1, 2017, graphic arts machinery and equipment is included in the manufacturing and assembling machinery and equipment exemption under Section 2 of this Act.
(6) Personal property sold by a teacher-sponsored student organization affiliated with an elementary or secondary school located in Illinois.
(7) Farm machinery and equipment, both new and used, including that manufactured on special order, certified by the purchaser to be used primarily for production agriculture or State or federal agricultural programs, including individual replacement parts for the machinery and equipment, including machinery and equipment purchased for lease, and including implements of husbandry defined in Section 1-130 of the Illinois Vehicle Code, farm machinery and agricultural chemical and fertilizer spreaders, and nurse wagons required to be registered under Section 3-809 of the Illinois Vehicle Code, but excluding other motor vehicles required to be registered under the Illinois Vehicle Code. Horticultural polyhouses or hoop houses used for propagating, growing, or overwintering plants shall be considered farm machinery and equipment under this item (7). Agricultural chemical tender tanks and dry boxes shall include units sold separately from a motor vehicle required to be licensed and units sold mounted on a motor vehicle required to be licensed if the selling price of the tender is separately stated.
Farm machinery and equipment shall include precision farming equipment that is installed or purchased to be installed on farm machinery and equipment including, but not limited to, tractors, harvesters, sprayers, planters, seeders, or spreaders. Precision farming equipment includes, but is not limited to, soil testing sensors, computers, monitors, software, global positioning and mapping systems, and other such equipment.
Farm machinery and equipment also includes computers, sensors, software, and related equipment used primarily in the computer-assisted operation of production agriculture facilities, equipment, and activities such as, but not limited to, the collection, monitoring, and correlation of animal and crop data for the purpose of formulating animal diets and agricultural chemicals. This item (7) is exempt from the provisions of Section 3-55.
(8) Until June 30, 2013, fuel and petroleum products sold to or used by an air common carrier, certified by the carrier to be used for consumption, shipment, or storage in the conduct of its business as an air common carrier, for a flight destined for or returning from a location or locations outside the United States without regard to previous or subsequent domestic stopovers.
Beginning July 1, 2013, fuel and petroleum products sold to or used by an air carrier, certified by the carrier to be used for consumption, shipment, or storage in the conduct of its business as an air common carrier, for a flight that (i) is engaged in foreign trade or is engaged in trade between the United States and any of its possessions and (ii) transports at least one individual or package for hire from the city of origination to the city of final destination on the same aircraft, without regard to a change in the flight number of that aircraft.
(9) Proceeds of mandatory service charges separately stated on customers' bills for the purchase and consumption of food and beverages, to the extent that the proceeds of the service charge are in fact turned over as tips or as a substitute for tips to the employees who participate directly in preparing, serving, hosting or cleaning up the food or beverage function with respect to which the service charge is imposed.
(10) Until July 1, 2003, oil field exploration, drilling, and production equipment, including (i) rigs and parts of rigs, rotary rigs, cable tool rigs, and workover rigs, (ii) pipe and tubular goods, including casing and drill strings, (iii) pumps and pump-jack units, (iv) storage tanks and flow lines, (v) any individual replacement part for oil field exploration, drilling, and production equipment, and (vi) machinery and equipment purchased for lease; but excluding motor vehicles required to be registered under the Illinois Vehicle Code.
(11) Photoprocessing machinery and equipment, including repair and replacement parts, both new and used, including that manufactured on special order, certified by the purchaser to be used primarily for photoprocessing, and including photoprocessing machinery and equipment purchased for lease.
(12) Coal and aggregate exploration, mining, off-highway hauling, processing, maintenance, and reclamation equipment, including replacement parts and equipment, and including equipment purchased for lease, but excluding motor vehicles required to be registered under the Illinois Vehicle Code. The changes made to this Section by Public Act 97-767 apply on and after July 1, 2003, but no claim for credit or refund is allowed on or after August 16, 2013 (the effective date of Public Act 98-456) for such taxes paid during the period beginning July 1, 2003 and ending on August 16, 2013 (the effective date of Public Act 98-456).
(13) Beginning January 1, 1992 and through June 30, 2016, food for human consumption that is to be consumed off the premises where it is sold (other than alcoholic beverages, soft drinks and food that has been prepared for immediate consumption) and prescription and non-prescription medicines, drugs, medical appliances, and insulin, urine testing materials, syringes, and needles used by diabetics, for human use, when purchased for use by a person receiving medical assistance under Article V of the Illinois Public Aid Code who resides in a licensed long-term care facility, as defined in the Nursing Home Care Act, or in a licensed facility as defined in the ID/DD Community Care Act, the MC/DD Act, or the Specialized Mental Health Rehabilitation Act of 2013.
(14) Semen used for artificial insemination of livestock for direct agricultural production.
(15) Horses, or interests in horses, registered with and meeting the requirements of any of the Arabian Horse Club Registry of America, Appaloosa Horse Club, American Quarter Horse Association, United States Trotting Association, or Jockey Club, as appropriate, used for purposes of breeding or racing for prizes. This item (15) is exempt from the provisions of Section 3-55, and the exemption provided for under this item (15) applies for all periods beginning May 30, 1995, but no claim for credit or refund is allowed on or after January 1, 2008 (the effective date of Public Act 95-88) for such taxes paid during the period beginning May 30, 2000 and ending on January 1, 2008 (the effective date of Public Act 95-88).
(16) Computers and communications equipment utilized for any hospital purpose and equipment used in the diagnosis, analysis, or treatment of hospital patients sold to a lessor who leases the equipment, under a lease of one year or longer executed or in effect at the time of the purchase, to a hospital that has been issued an active tax exemption identification number by the Department under Section 1g of the Retailers' Occupation Tax Act.
(17) Personal property sold to a lessor who leases the property, under a lease of one year or longer executed or in effect at the time of the purchase, to a governmental body that has been issued an active tax exemption identification number by the Department under Section 1g of the Retailers' Occupation Tax Act.
(18) Beginning with taxable years ending on or after December 31, 1995 and ending with taxable years ending on or before December 31, 2004, personal property that is donated for disaster relief to be used in a State or federally declared disaster area in Illinois or bordering Illinois by a manufacturer or retailer that is registered in this State to a corporation, society, association, foundation, or institution that has been issued a sales tax exemption identification number by the Department that assists victims of the disaster who reside within the declared disaster area.
(19) Beginning with taxable years ending on or after December 31, 1995 and ending with taxable years ending on or before December 31, 2004, personal property that is used in the performance of infrastructure repairs in this State, including but not limited to municipal roads and streets, access roads, bridges, sidewalks, waste disposal systems, water and sewer line extensions, water distribution and purification facilities, storm water drainage and retention facilities, and sewage treatment facilities, resulting from a State or federally declared disaster in Illinois or bordering Illinois when such repairs are initiated on facilities located in the declared disaster area within 6 months after the disaster.
(20) Beginning July 1, 1999, game or game birds sold at a "game breeding and hunting preserve area" as that term is used in the Wildlife Code. This paragraph is exempt from the provisions of Section 3-55.
(21) A motor vehicle, as that term is defined in Section 1-146 of the Illinois Vehicle Code, that is donated to a corporation, limited liability company, society, association, foundation, or institution that is determined by the Department to be organized and operated exclusively for educational purposes. For purposes of this exemption, "a corporation, limited liability company, society, association, foundation, or institution organized and operated exclusively for educational purposes" means all tax-supported public schools, private schools that offer systematic instruction in useful branches of learning by methods common to public schools and that compare favorably in their scope and intensity with the course of study presented in tax-supported schools, and vocational or technical schools or institutes organized and operated exclusively to provide a course of study of not less than 6 weeks duration and designed to prepare individuals to follow a trade or to pursue a manual, technical, mechanical, industrial, business, or commercial occupation.
(22) Beginning January 1, 2000, personal property, including food, purchased through fundraising events for the benefit of a public or private elementary or secondary school, a group of those schools, or one or more school districts if the events are sponsored by an entity recognized by the school district that consists primarily of volunteers and includes parents and teachers of the school children. This paragraph does not apply to fundraising events (i) for the benefit of private home instruction or (ii) for which the fundraising entity purchases the personal property sold at the events from another individual or entity that sold the property for the purpose of resale by the fundraising entity and that profits from the sale to the fundraising entity. This paragraph is exempt from the provisions of Section 3-55.
(23) Beginning January 1, 2000 and through December 31, 2001, new or used automatic vending machines that prepare and serve hot food and beverages, including coffee, soup, and other items, and replacement parts for these machines. Beginning January 1, 2002 and through June 30, 2003, machines and parts for machines used in commercial, coin-operated amusement and vending business if a use or occupation tax is paid on the gross receipts derived from the use of the commercial, coin-operated amusement and vending machines. This paragraph is exempt from the provisions of Section 3-55.
(24) Beginning on the effective date of this amendatory Act of the 92nd General Assembly, computers and communications equipment utilized for any hospital purpose and equipment used in the diagnosis, analysis, or treatment of hospital patients sold to a lessor who leases the equipment, under a lease of one year or longer executed or in effect at the time of the purchase, to a hospital that has been issued an active tax exemption identification number by the Department under Section 1g of the Retailers' Occupation Tax Act. This paragraph is exempt from the provisions of Section 3-55.
(25) Beginning on the effective date of this amendatory Act of the 92nd General Assembly, personal property sold to a lessor who leases the property, under a lease of one year or longer executed or in effect at the time of the purchase, to a governmental body that has been issued an active tax exemption identification number by the Department under Section 1g of the Retailers' Occupation Tax Act. This paragraph is exempt from the provisions of Section 3-55.
(26) Beginning on January 1, 2002 and through June 30, 2016, tangible personal property purchased from an Illinois retailer by a taxpayer engaged in centralized purchasing activities in Illinois who will, upon receipt of the property in Illinois, temporarily store the property in Illinois (i) for the purpose of subsequently transporting it outside this State for use or consumption thereafter solely outside this State or (ii) for the purpose of being processed, fabricated, or manufactured into, attached to, or incorporated into other tangible personal property to be transported outside this State and thereafter used or consumed solely outside this State. The Director of Revenue shall, pursuant to rules adopted in accordance with the Illinois Administrative Procedure Act, issue a permit to any taxpayer in good standing with the Department who is eligible for the exemption under this paragraph (26). The permit issued under this paragraph (26) shall authorize the holder, to the extent and in the manner specified in the rules adopted under this Act, to purchase tangible personal property from a retailer exempt from the taxes imposed by this Act. Taxpayers shall maintain all necessary books and records to substantiate the use and consumption of all such tangible personal property outside of the State of Illinois.
(27) Beginning January 1, 2008, tangible personal property used in the construction or maintenance of a community water supply, as defined under Section 3.145 of the Environmental Protection Act, that is operated by a not-for-profit corporation that holds a valid water supply permit issued under Title IV of the Environmental Protection Act. This paragraph is exempt from the provisions of Section 3-55.
(28) Tangible personal property sold to a public-facilities corporation, as described in Section 11-65-10 of the Illinois Municipal Code, for purposes of constructing or furnishing a municipal convention hall, but only if the legal title to the municipal convention hall is transferred to the municipality without any further consideration by or on behalf of the municipality at the time of the completion of the municipal convention hall or upon the retirement or redemption of any bonds or other debt instruments issued by the public-facilities corporation in connection with the development of the municipal convention hall. This exemption includes existing public-facilities corporations as provided in Section 11-65-25 of the Illinois Municipal Code. This paragraph is exempt from the provisions of Section 3-55.
(29) Beginning January 1, 2010, materials, parts, equipment, components, and furnishings incorporated into or upon an aircraft as part of the modification, refurbishment, completion, replacement, repair, or maintenance of the aircraft. This exemption includes consumable supplies used in the modification, refurbishment, completion, replacement, repair, and maintenance of aircraft, but excludes any materials, parts, equipment, components, and consumable supplies used in the modification, replacement, repair, and maintenance of aircraft engines or power plants, whether such engines or power plants are installed or uninstalled upon any such aircraft. "Consumable supplies" include, but are not limited to, adhesive, tape, sandpaper, general purpose lubricants, cleaning solution, latex gloves, and protective films. This exemption applies only to the transfer of qualifying tangible personal property incident to the modification, refurbishment, completion, replacement, repair, or maintenance of an aircraft by persons who (i) hold an Air Agency Certificate and are empowered to operate an approved repair station by the Federal Aviation Administration, (ii) have a Class IV Rating, and (iii) conduct operations in accordance with Part 145 of the Federal Aviation Regulations. The exemption does not include aircraft operated by a commercial air carrier providing scheduled passenger air service pursuant to authority issued under Part 121 or Part 129 of the Federal Aviation Regulations. The changes made to this paragraph (29) by Public Act 98-534 are declarative of existing law.
(30) Beginning January 1, 2017, menstrual pads, tampons, and menstrual cups.
(Source: P.A. 99-180, eff. 7-29-15; 99-855, eff. 8-19-16; 100-22, eff. 7-6-17.)

(35 ILCS 115/3-5.5)
Sec. 3-5.5. Food and drugs sold by not-for-profit organizations; exemption. The Department shall not collect the 1% tax imposed on food for human consumption that is to be consumed off the premises where it is sold (other than alcoholic beverages, soft drinks, and food that has been prepared for immediate consumption) and prescription and nonprescription medicines, drugs, medical appliances, and insulin, urine testing materials, syringes, and needles used by diabetics, for human use from any not-for-profit organization, that sells food in a food distribution program at a price below the retail cost of the food to purchasers who, as a condition of participation in the program, are required to perform community service, located in a county or municipality that notifies the Department, in writing, that the county or municipality does not want the tax to be collected from any of such organizations located in the county or municipality.
(Source: P.A. 88-374.)

(35 ILCS 115/3-7)
Sec. 3-7. Aggregate manufacturing exemption. Through June 30, 2003, aggregate exploration, mining, offhighway hauling, processing, maintenance, and reclamation equipment, including replacement parts and equipment, and including equipment purchased for lease, but excluding motor vehicles required to be registered under the Illinois Vehicle Code, is exempt from the tax imposed by this Act.
(Source: P.A. 92-603, eff. 6-28-02; 93-24, eff. 6-20-03.)

(35 ILCS 115/3-8)
Sec. 3-8. Hospital exemption.
(a) Tangible personal property sold to or used by a hospital owner that owns one or more hospitals licensed under the Hospital Licensing Act or operated under the University of Illinois Hospital Act, or a hospital affiliate that is not already exempt under another provision of this Act and meets the criteria for an exemption under this Section, is exempt from taxation under this Act.
(b) A hospital owner or hospital affiliate satisfies the conditions for an exemption under this Section if the value of qualified services or activities listed in subsection (c) of this Section for the hospital year equals or exceeds the relevant hospital entity's estimated property tax liability, without regard to any property tax exemption granted under Section 15-86 of the Property Tax Code, for the calendar year in which exemption or renewal of exemption is sought. For purposes of making the calculations required by this subsection (b), if the relevant hospital entity is a hospital owner that owns more than one hospital, the value of the services or activities listed in subsection (c) shall be calculated on the basis of only those services and activities relating to the hospital that includes the subject property, and the relevant hospital entity's estimated property tax liability shall be calculated only with respect to the properties comprising that hospital. In the case of a multi-state hospital system or hospital affiliate, the value of the services or activities listed in subsection (c) shall be calculated on the basis of only those services and activities that occur in Illinois and the relevant hospital entity's estimated property tax liability shall be calculated only with respect to its property located in Illinois.
(c) The following services and activities shall be considered for purposes of making the calculations required by subsection (b):
(1) Charity care. Free or discounted services

provided pursuant to the relevant hospital entity's financial assistance policy, measured at cost, including discounts provided under the Hospital Uninsured Patient Discount Act.

(2) Health services to low-income and underserved

individuals. Other unreimbursed costs of the relevant hospital entity for providing without charge, paying for, or subsidizing goods, activities, or services for the purpose of addressing the health of low-income or underserved individuals. Those activities or services may include, but are not limited to: financial or in-kind support to affiliated or unaffiliated hospitals, hospital affiliates, community clinics, or programs that treat low-income or underserved individuals; paying for or subsidizing health care professionals who care for low-income or underserved individuals; providing or subsidizing outreach or educational services to low-income or underserved individuals for disease management and prevention; free or subsidized goods, supplies, or services needed by low-income or underserved individuals because of their medical condition; and prenatal or childbirth outreach to low-income or underserved persons.

(3) Subsidy of State or local governments. Direct or

indirect financial or in-kind subsidies of State or local governments by the relevant hospital entity that pay for or subsidize activities or programs related to health care for low-income or underserved individuals.

(4) Support for State health care programs for

low-income individuals. At the election of the hospital applicant for each applicable year, either (A) 10% of payments to the relevant hospital entity and any hospital affiliate designated by the relevant hospital entity (provided that such hospital affiliate's operations provide financial or operational support for or receive financial or operational support from the relevant hospital entity) under Medicaid or other means-tested programs, including, but not limited to, General Assistance, the Covering ALL KIDS Health Insurance Act, and the State Children's Health Insurance Program or (B) the amount of subsidy provided by the relevant hospital entity and any hospital affiliate designated by the relevant hospital entity (provided that such hospital affiliate's operations provide financial or operational support for or receive financial or operational support from the relevant hospital entity) to State or local government in treating Medicaid recipients and recipients of means-tested programs, including but not limited to General Assistance, the Covering ALL KIDS Health Insurance Act, and the State Children's Health Insurance Program. The amount of subsidy for purposes of this item (4) is calculated in the same manner as unreimbursed costs are calculated for Medicaid and other means-tested government programs in the Schedule H of IRS Form 990 in effect on the effective date of this amendatory Act of the 97th General Assembly.

(5) Dual-eligible subsidy. The amount of subsidy

provided to government by treating dual-eligible Medicare/Medicaid patients. The amount of subsidy for purposes of this item (5) is calculated by multiplying the relevant hospital entity's unreimbursed costs for Medicare, calculated in the same manner as determined in the Schedule H of IRS Form 990 in effect on the effective date of this amendatory Act of the 97th General Assembly, by the relevant hospital entity's ratio of dual-eligible patients to total Medicare patients.

(6) Relief of the burden of government related to

health care. Except to the extent otherwise taken into account in this subsection, the portion of unreimbursed costs of the relevant hospital entity attributable to providing, paying for, or subsidizing goods, activities, or services that relieve the burden of government related to health care for low-income individuals. Such activities or services shall include, but are not limited to, providing emergency, trauma, burn, neonatal, psychiatric, rehabilitation, or other special services; providing medical education; and conducting medical research or training of health care professionals. The portion of those unreimbursed costs attributable to benefiting low-income individuals shall be determined using the ratio calculated by adding the relevant hospital entity's costs attributable to charity care, Medicaid, other means-tested government programs, Medicare patients with disabilities under age 65, and dual-eligible Medicare/Medicaid patients and dividing that total by the relevant hospital entity's total costs. Such costs for the numerator and denominator shall be determined by multiplying gross charges by the cost to charge ratio taken from the hospital's most recently filed Medicare cost report (CMS 2252-10 Worksheet, Part I). In the case of emergency services, the ratio shall be calculated using costs (gross charges multiplied by the cost to charge ratio taken from the hospital's most recently filed Medicare cost report (CMS 2252-10 Worksheet, Part I)) of patients treated in the relevant hospital entity's emergency department.

(7) Any other activity by the relevant hospital

entity that the Department determines relieves the burden of government or addresses the health of low-income or underserved individuals.

(d) The hospital applicant shall include information in its exemption application establishing that it satisfies the requirements of subsection (b). For purposes of making the calculations required by subsection (b), the hospital applicant may for each year elect to use either (1) the value of the services or activities listed in subsection (e) for the hospital year or (2) the average value of those services or activities for the 3 fiscal years ending with the hospital year. If the relevant hospital entity has been in operation for less than 3 completed fiscal years, then the latter calculation, if elected, shall be performed on a pro rata basis.
(e) For purposes of making the calculations required by this Section:
(1) particular services or activities eligible for

consideration under any of the paragraphs (1) through (7) of subsection (c) may not be counted under more than one of those paragraphs; and

(2) the amount of unreimbursed costs and the amount

of subsidy shall not be reduced by restricted or unrestricted payments received by the relevant hospital entity as contributions deductible under Section 170(a) of the Internal Revenue Code.

(f) (Blank).
(g) Estimation of Exempt Property Tax Liability. The estimated property tax liability used for the determination in subsection (b) shall be calculated as follows:
(1) "Estimated property tax liability" means the

estimated dollar amount of property tax that would be owed, with respect to the exempt portion of each of the relevant hospital entity's properties that are already fully or partially exempt, or for which an exemption in whole or in part is currently being sought, and then aggregated as applicable, as if the exempt portion of those properties were subject to tax, calculated with respect to each such property by multiplying:

(A) the lesser of (i) the actual assessed value,

if any, of the portion of the property for which an exemption is sought or (ii) an estimated assessed value of the exempt portion of such property as determined in item (2) of this subsection (g), by

(B) the applicable State equalization rate

(yielding the equalized assessed value), by

(C) the applicable tax rate.
(2) The estimated assessed value of the exempt

portion of the property equals the sum of (i) the estimated fair market value of buildings on the property, as determined in accordance with subparagraphs (A) and (B) of this item (2), multiplied by the applicable assessment factor, and (ii) the estimated assessed value of the land portion of the property, as determined in accordance with subparagraph (C).

(A) The "estimated fair market value of buildings

on the property" means the replacement value of any exempt portion of buildings on the property, minus depreciation, determined utilizing the cost replacement method whereby the exempt square footage of all such buildings is multiplied by the replacement cost per square foot for Class A Average building found in the most recent edition of the Marshall & Swift Valuation Services Manual, adjusted by any appropriate current cost and local multipliers.

(B) Depreciation, for purposes of calculating the

estimated fair market value of buildings on the property, is applied by utilizing a weighted mean life for the buildings based on original construction and assuming a 40-year life for hospital buildings and the applicable life for other types of buildings as specified in the American Hospital Association publication "Estimated Useful Lives of Depreciable Hospital Assets". In the case of hospital buildings, the remaining life is divided by 40 and this ratio is multiplied by the replacement cost of the buildings to obtain an estimated fair market value of buildings. If a hospital building is older than 35 years, a remaining life of 5 years for residual value is assumed; and if a building is less than 8 years old, a remaining life of 32 years is assumed.

(C) The estimated assessed value of the land

portion of the property shall be determined by multiplying (i) the per square foot average of the assessed values of three parcels of land (not including farm land, and excluding the assessed value of the improvements thereon) reasonably comparable to the property, by (ii) the number of square feet comprising the exempt portion of the property's land square footage.

(3) The assessment factor, State equalization rate,

and tax rate (including any special factors such as Enterprise Zones) used in calculating the estimated property tax liability shall be for the most recent year that is publicly available from the applicable chief county assessment officer or officers at least 90 days before the end of the hospital year.

(4) The method utilized to calculate estimated

property tax liability for purposes of this Section 15-86 shall not be utilized for the actual valuation, assessment, or taxation of property pursuant to the Property Tax Code.

(h) For the purpose of this Section, the following terms shall have the meanings set forth below:
(1) "Hospital" means any institution, place,

building, buildings on a campus, or other health care facility located in Illinois that is licensed under the Hospital Licensing Act and has a hospital owner.

(2) "Hospital owner" means a not-for-profit

corporation that is the titleholder of a hospital, or the owner of the beneficial interest in an Illinois land trust that is the titleholder of a hospital.

(3) "Hospital affiliate" means any corporation,

partnership, limited partnership, joint venture, limited liability company, association or other organization, other than a hospital owner, that directly or indirectly controls, is controlled by, or is under common control with one or more hospital owners and that supports, is supported by, or acts in furtherance of the exempt health care purposes of at least one of those hospital owners' hospitals.

(4) "Hospital system" means a hospital and one or

more other hospitals or hospital affiliates related by common control or ownership.

(5) "Control" relating to hospital owners, hospital

affiliates, or hospital systems means possession, direct or indirect, of the power to direct or cause the direction of the management and policies of the entity, whether through ownership of assets, membership interest, other voting or governance rights, by contract or otherwise.

(6) "Hospital applicant" means a hospital owner or

hospital affiliate that files an application for an exemption or renewal of exemption under this Section.

(7) "Relevant hospital entity" means (A) the hospital

owner, in the case of a hospital applicant that is a hospital owner, and (B) at the election of a hospital applicant that is a hospital affiliate, either (i) the hospital affiliate or (ii) the hospital system to which the hospital applicant belongs, including any hospitals or hospital affiliates that are related by common control or ownership.

(8) "Subject property" means property used for the

calculation under subsection (b) of this Section.

(9) "Hospital year" means the fiscal year of the

relevant hospital entity, or the fiscal year of one of the hospital owners in the hospital system if the relevant hospital entity is a hospital system with members with different fiscal years, that ends in the year for which the exemption is sought.

(Source: P.A. 98-463, eff. 8-16-13; 99-143, eff. 7-27-15.)

(35 ILCS 115/3-10) (from Ch. 120, par. 439.103-10)
Sec. 3-10. Rate of tax. Unless otherwise provided in this Section, the tax imposed by this Act is at the rate of 6.25% of the "selling price", as defined in Section 2 of the Service Use Tax Act, of the tangible personal property. For the purpose of computing this tax, in no event shall the "selling price" be less than the cost price to the serviceman of the tangible personal property transferred. The selling price of each item of tangible personal property transferred as an incident of a sale of service may be shown as a distinct and separate item on the serviceman's billing to the service customer. If the selling price is not so shown, the selling price of the tangible personal property is deemed to be 50% of the serviceman's entire billing to the service customer. When, however, a serviceman contracts to design, develop, and produce special order machinery or equipment, the tax imposed by this Act shall be based on the serviceman's cost price of the tangible personal property transferred incident to the completion of the contract.
Beginning on July 1, 2000 and through December 31, 2000, with respect to motor fuel, as defined in Section 1.1 of the Motor Fuel Tax Law, and gasohol, as defined in Section 3-40 of the Use Tax Act, the tax is imposed at the rate of 1.25%.
With respect to gasohol, as defined in the Use Tax Act, the tax imposed by this Act shall apply to (i) 70% of the cost price of property transferred as an incident to the sale of service on or after January 1, 1990, and before July 1, 2003, (ii) 80% of the selling price of property transferred as an incident to the sale of service on or after July 1, 2003 and on or before July 1, 2017, and (iii) 100% of the cost price thereafter. If, at any time, however, the tax under this Act on sales of gasohol, as defined in the Use Tax Act, is imposed at the rate of 1.25%, then the tax imposed by this Act applies to 100% of the proceeds of sales of gasohol made during that time.
With respect to majority blended ethanol fuel, as defined in the Use Tax Act, the tax imposed by this Act does not apply to the selling price of property transferred as an incident to the sale of service on or after July 1, 2003 and on or before December 31, 2023 but applies to 100% of the selling price thereafter.
With respect to biodiesel blends, as defined in the Use Tax Act, with no less than 1% and no more than 10% biodiesel, the tax imposed by this Act applies to (i) 80% of the selling price of property transferred as an incident to the sale of service on or after July 1, 2003 and on or before December 31, 2018 and (ii) 100% of the proceeds of the selling price thereafter. If, at any time, however, the tax under this Act on sales of biodiesel blends, as defined in the Use Tax Act, with no less than 1% and no more than 10% biodiesel is imposed at the rate of 1.25%, then the tax imposed by this Act applies to 100% of the proceeds of sales of biodiesel blends with no less than 1% and no more than 10% biodiesel made during that time.
With respect to 100% biodiesel, as defined in the Use Tax Act, and biodiesel blends, as defined in the Use Tax Act, with more than 10% but no more than 99% biodiesel material, the tax imposed by this Act does not apply to the proceeds of the selling price of property transferred as an incident to the sale of service on or after July 1, 2003 and on or before December 31, 2023 but applies to 100% of the selling price thereafter.
At the election of any registered serviceman made for each fiscal year, sales of service in which the aggregate annual cost price of tangible personal property transferred as an incident to the sales of service is less than 35%, or 75% in the case of servicemen transferring prescription drugs or servicemen engaged in graphic arts production, of the aggregate annual total gross receipts from all sales of service, the tax imposed by this Act shall be based on the serviceman's cost price of the tangible personal property transferred incident to the sale of those services.
The tax shall be imposed at the rate of 1% on food prepared for immediate consumption and transferred incident to a sale of service subject to this Act or the Service Occupation Tax Act by an entity licensed under the Hospital Licensing Act, the Nursing Home Care Act, the ID/DD Community Care Act, the MC/DD Act, the Specialized Mental Health Rehabilitation Act of 2013, or the Child Care Act of 1969. The tax shall also be imposed at the rate of 1% on food for human consumption that is to be consumed off the premises where it is sold (other than alcoholic beverages, soft drinks, and food that has been prepared for immediate consumption and is not otherwise included in this paragraph) and prescription and nonprescription medicines, drugs, medical appliances, products classified as Class III medical devices by the United States Food and Drug Administration that are used for cancer treatment pursuant to a prescription, as well as any accessories and components related to those devices, modifications to a motor vehicle for the purpose of rendering it usable by a person with a disability, and insulin, urine testing materials, syringes, and needles used by diabetics, for human use. For the purposes of this Section, until September 1, 2009: the term "soft drinks" means any complete, finished, ready-to-use, non-alcoholic drink, whether carbonated or not, including but not limited to soda water, cola, fruit juice, vegetable juice, carbonated water, and all other preparations commonly known as soft drinks of whatever kind or description that are contained in any closed or sealed can, carton, or container, regardless of size; but "soft drinks" does not include coffee, tea, non-carbonated water, infant formula, milk or milk products as defined in the Grade A Pasteurized Milk and Milk Products Act, or drinks containing 50% or more natural fruit or vegetable juice.
Notwithstanding any other provisions of this Act, beginning September 1, 2009, "soft drinks" means non-alcoholic beverages that contain natural or artificial sweeteners. "Soft drinks" do not include beverages that contain milk or milk products, soy, rice or similar milk substitutes, or greater than 50% of vegetable or fruit juice by volume.
Until August 1, 2009, and notwithstanding any other provisions of this Act, "food for human consumption that is to be consumed off the premises where it is sold" includes all food sold through a vending machine, except soft drinks and food products that are dispensed hot from a vending machine, regardless of the location of the vending machine. Beginning August 1, 2009, and notwithstanding any other provisions of this Act, "food for human consumption that is to be consumed off the premises where it is sold" includes all food sold through a vending machine, except soft drinks, candy, and food products that are dispensed hot from a vending machine, regardless of the location of the vending machine.
Notwithstanding any other provisions of this Act, beginning September 1, 2009, "food for human consumption that is to be consumed off the premises where it is sold" does not include candy. For purposes of this Section, "candy" means a preparation of sugar, honey, or other natural or artificial sweeteners in combination with chocolate, fruits, nuts or other ingredients or flavorings in the form of bars, drops, or pieces. "Candy" does not include any preparation that contains flour or requires refrigeration.
Notwithstanding any other provisions of this Act, beginning September 1, 2009, "nonprescription medicines and drugs" does not include grooming and hygiene products. For purposes of this Section, "grooming and hygiene products" includes, but is not limited to, soaps and cleaning solutions, shampoo, toothpaste, mouthwash, antiperspirants, and sun tan lotions and screens, unless those products are available by prescription only, regardless of whether the products meet the definition of "over-the-counter-drugs". For the purposes of this paragraph, "over-the-counter-drug" means a drug for human use that contains a label that identifies the product as a drug as required by 21 C.F.R. § 201.66. The "over-the-counter-drug" label includes:
(A) A "Drug Facts" panel; or
(B) A statement of the "active ingredient(s)" with a

list of those ingredients contained in the compound, substance or preparation.

Beginning on January 1, 2014 (the effective date of Public Act 98-122), "prescription and nonprescription medicines and drugs" includes medical cannabis purchased from a registered dispensing organization under the Compassionate Use of Medical Cannabis Pilot Program Act.
(Source: P.A. 99-143, eff. 7-27-15; 99-180, eff. 7-29-15; 99-642, eff. 7-28-16; 99-858, eff. 8-19-16; 100-22, eff. 7-6-17.)

(35 ILCS 115/3-15) (from Ch. 120, par. 439.103-15)
Sec. 3-15. Photoprocessing. For purposes of the tax imposed on photographs, negatives, and positives by this Act, "photoprocessing" includes, but is not limited to, developing films, positives, and negatives, and transparencies, and tinting, coloring, making, and enlarging prints. Photoprocessing does not include color separation, typesetting, and platemaking by photographic means in the graphic arts industry and does not include any procedure, process, or activity connected with the creation of the images on the film from which the negatives, positives, or photographs are derived. The charge for in-house photoprocessing may not be less than the photoprocessor's cost price of materials. In transactions in which products of photoprocessing are sold in conjunction with other services, if a charge for the photoprocessing component is not separately stated, tax is imposed on 50% of the entire selling price unless the sale is made by a professional photographer, in which case tax is imposed on 10% of the entire selling price.
(Source: P.A. 91-51, eff. 6-30-99.)

(35 ILCS 115/3-20) (from Ch. 120, par. 439.103-20)
Sec. 3-20. Bullion. For purposes of the exemption pertaining to bullion, "bullion" means gold, silver, or platinum in a bulk state with a purity of not less than 980 parts per 1,000.
(Source: P.A. 91-51, eff. 6-30-99.)

(35 ILCS 115/3-25) (from Ch. 120, par. 439.103-25)
Sec. 3-25. Computer software. For the purposes of this Act, "computer software" means a set of statements, data, or instructions to be used directly or indirectly in a computer in order to bring about a certain result in any form in which those statements, data, or instructions may be embodied, transmitted, or fixed, by any method now known or hereafter developed, regardless of whether the statements, data, or instructions are capable of being perceived by or communicated to humans, and includes prewritten or canned software that is held for repeated sale or lease, and all associated documentation and materials, if any, whether contained on magnetic tapes, discs, cards, or other devices or media, but does not include software that is adapted to specific individualized requirements of a purchaser, custom-made and modified software designed for a particular or limited use by a purchaser, or software used to operate exempt machinery and equipment used in the process of manufacturing or assembling tangible personal property for wholesale or retail sale or lease. Software used to operate machinery and equipment used in (i) the generation of electricity for wholesale or retail sale; (ii) the generation or treatment of natural or artificial gas for wholesale or retail sale that is delivered to customers through pipes, pipelines, or mains; or (iii) the treatment of water for wholesale or retail sale that is delivered to customers through pipes, pipelines, or mains is considered "computer software". The provisions of this amendatory Act of the 98th General Assembly are declaratory of existing law as to the meaning and scope of this exemption.
For the purposes of this Act, computer software shall be considered to be tangible personal property.
(Source: P.A. 98-583, eff. 1-1-14.)

(35 ILCS 115/3-27)
Sec. 3-27. Prepaid telephone calling arrangements. "Prepaid telephone calling arrangements" mean the right to exclusively purchase telephone or telecommunications services that must be paid for in advance and enable the origination of one or more intrastate, interstate, or international telephone calls or other telecommunications using an access number, an authorization code, or both, whether manually or electronically dialed, for which payment to a retailer must be made in advance, provided that, unless recharged, no further service is provided once that prepaid amount of service has been consumed. Prepaid telephone calling arrangements include the recharge of a prepaid calling arrangement. For purposes of this Section, "recharge" means the purchase of additional prepaid telephone or telecommunications services whether or not the purchaser acquires a different access number or authorization code. For purposes of this Section, "telecommunications" means that term as defined in Section 2 of the Telecommunications Excise Tax Act. "Prepaid telephone calling arrangement" does not include an arrangement whereby the service provider reflects the amount of the purchase as a credit on an account for a customer under an existing subscription plan.
(Source: P.A. 91-870, eff. 6-22-00.)

(35 ILCS 115/3-30) (from Ch. 120, par. 439.103-30)
Sec. 3-30. Graphic arts production. For purposes of this Act, "graphic arts production" means the production of tangible personal property for wholesale or retail sale or lease by means of printing, including ink jet printing, by one or more of the processes described in Groups 323110 through 323122 of Subsector 323, Groups 511110 through 511199 of Subsector 511, and Group 512230 of Subsector 512 of the North American Industry Classification System published by the U.S. Office of Management and Budget, 1997 edition. Graphic arts production does not include (i) the transfer of images onto paper or other tangible personal property by means of photocopying or (ii) final printed products in electronic or audio form, including the production of software or audio-books. For the purpose of this Section, persons engaged primarily in the business of printing or publishing newspapers or magazines that qualify as newsprint and ink, by one or more of the processes described in Groups 511110 through 511199 of subsector 511 of the North American Industry Classification System published by the U.S. Office of Management and Budget, 1997 edition, are deemed to be engaged in graphic arts production.
(Source: P.A. 96-116, eff. 7-31-09.)

(35 ILCS 115/3-35) (from Ch. 120, par. 439.103-35)
Sec. 3-35. Production agriculture. For purposes of this Act, "production agriculture" means the raising of or the propagation of livestock; crops for sale for human consumption; crops for livestock consumption; and production seed stock grown for the propagation of feed grains and the husbandry of animals or for the purpose of providing a food product, including the husbandry of blood stock as a main source of providing a food product. "Production agriculture" also means animal husbandry, floriculture, aquaculture, horticulture, and viticulture.
(Source: P.A. 91-51, eff. 6-30-99.)

(35 ILCS 115/3-40) (from Ch. 120, par. 439.103-40)
Sec. 3-40. Collection. The tax imposed by this Act shall be paid to the Department by any serviceman transferring tangible personal property as an incident to a sale of service taxable under this Act. If a serviceman has paid Service Occupation Tax to his or her supplier based upon the cost price of tangible personal property before January 1, 1990, or in error on or after January 1, 1990, the serviceman, without filing any formal claims with the Department, shall be allowed to take credit against his or her Service Occupation Tax liability based upon the selling price of that property transferred in the course of providing service to the extent of the amount of the tax so paid.
If any serviceman collects an amount (however designated) that purports to reimburse the serviceman for Service Occupation Tax liability measured by receipts or selling prices that are not subject to Service Occupation Tax, or if any serviceman, in collecting an amount (however designated) that purports to reimburse the serviceman for Service Occupation Tax liability measured by receipts or selling prices that are subject to tax under this Act, collects more from the purchaser than the serviceman's Service Occupation Tax liability in the transaction, the purchaser shall have a legal right to claim a refund of that amount from the serviceman. If, however, that amount is not refunded to the purchaser by a serviceman for any reason, the supplier or serviceman is liable to pay that amount to the Department. This paragraph does not apply to an amount collected by the supplier as Service Occupation Tax, nor to an amount collected by the serviceman as reimbursement for the serviceman's Service Occupation Tax liability on receipts or cost prices that are subject to tax under this Act, as long as the collection is made in compliance with the tax collection brackets prescribed by the Department in its rules and regulations.
(Source: P.A. 91-51, eff. 6-30-99.)

(35 ILCS 115/3-45) (from Ch. 120, par. 439.103-45)
Sec. 3-45. Interstate commerce exemption. No tax is imposed under this Act upon the privilege of engaging in a business in interstate commerce or otherwise when the business may not, under the Constitution and statutes of the United States, be made the subject of taxation by this State.
(Source: P.A. 91-51, eff. 6-30-99.)

(35 ILCS 115/3-50) (from Ch. 120, par. 439.103-50)
Sec. 3-50. Liability because of amendatory Act. Revisions in Section 3 (now Sections 3 through 3-50) by Public Act 85-1135 do not affect tax liability that arose before January 1, 1990.
(Source: P.A. 91-51, eff. 6-30-99.)

(35 ILCS 115/3-55)
Sec. 3-55. Sunset of exemptions, credits, and deductions.
(a) The application of every exemption, credit, and deduction against tax imposed by this Act that becomes law after the effective date of this amendatory Act of 1994 shall be limited by a reasonable and appropriate sunset date. A taxpayer is not entitled to take the exemption, credit, or deduction beginning on the sunset date and thereafter. Except as provided in subsection (b) of this Section, if a reasonable and appropriate sunset date is not specified in the Public Act that creates the exemption, credit, or deduction, a taxpayer shall not be entitled to take the exemption, credit, or deduction beginning 5 years after the effective date of the Public Act creating the exemption, credit, or deduction and thereafter.
(b) Notwithstanding the provisions of subsection (a) of this Section, the sunset date of any exemption, credit, or deduction that is scheduled to expire in 2011, 2012, or 2013 by operation of this Section shall be extended by 5 years.
(Source: P.A. 97-636, eff. 6-1-12.)

(35 ILCS 115/4) (from Ch. 120, par. 439.104)
Sec. 4. Evidence that tangible personal property was sold by any supplier for delivery to a person residing or engaged in business in this State shall be prima facie evidence that such tangible personal property was sold for the purpose of resale as an incident to a sale of service taxable under this Act.
(Source: Laws 1961, p. 1745.)

(35 ILCS 115/5) (from Ch. 120, par. 439.105)
Sec. 5. Every supplier maintaining a place of business in this State and making sales of tangible personal property for the purpose of resale as an incident to the sales of service taxable under this Act (whether those sales are made within or without this State) shall, when collecting the tax as provided in Section 3-40 of this Act from the serviceman, give to the serviceman (if demanded by the serviceman) a receipt for the tax in the manner and form prescribed by the Department. The receipt shall be sufficient to relieve the serviceman from further liability for the tax to which the receipt may refer. Each supplier shall list with the Department the names and addresses of all of his or her agents operating in this State and the location of any and all of his or her distribution or sales houses, offices, or other places of business in this State.
(Source: P.A. 86-1475.)

(35 ILCS 115/6) (from Ch. 120, par. 439.106)
Sec. 6. Any supplier maintaining a place of business in this State, if required to register under the "Retailers' Occupation Tax Act", the "Use Tax Act" or the "Service Use Tax Act", need not obtain an additional Certificate of Registration under this Act, but shall be deemed to be sufficiently registered by virtue of his being registered under the "Retailers' Occupation Tax Act", the "Use Tax Act" or the "Service Use Tax Act". Every supplier maintaining a place of business in this State, if not required to register under the "Retailers' Occupation Tax Act", the "Use Tax Act" or the "Service Use Tax Act", shall apply to the Department (upon a form prescribed and furnished by the Department) for a Certificate of Registration under this Act. Every serviceman maintaining a place of business in this State, if not required to register under the "Retailers' Occupation Tax Act", the "Use Tax Act" or the "Service Use Tax Act", and desiring to or required to pay the tax imposed by this Act directly to the Department, shall, except as provided in Section 10 of this Act, apply to the Department (upon a form prescribed and furnished by the Department) for a Certificate of Registration under this Act. In completing such application, the applicant shall furnish such information as the Department may reasonably require. Upon approval of an application for Certificate of Registration, the Department shall issue, without charge, a Certificate of Registration to the applicant. Such certificate of Registration shall be displayed at the address which the applicant states in his application to be the principal place of business or location from which he will act as a supplier or serviceman in this State. If the applicant will act as a supplier or serviceman in this State from other places of business or locations, he shall list the addresses of such additional places of business or locations in his application for Certificate of Registration, and the Department shall issue a Sub-Certificate of Registration to the applicant for each such additional place of business or location. Each Sub-Certificate of Registration shall be conspicuously displayed at the place for which it is issued. Such Sub-Certificate of Registration shall bear the same registration number as that appearing upon the Certificate of Registration to which such Sub-Certificate relates. Where a supplier or serviceman operates more than one place of business which is subject to registration under this Section and such businesses are substantially different in character or are engaged in under different trade names or are engaged in under other substantially dissimilar circumstances (so that it is more practicable, from an accounting, auditing or bookkeeping standpoint, for such businesses to be separately registered), the Department may require or permit such person to apply for and obtain a separate Certificate of Registration for each such business or for any of such businesses instead of registering such person, as to all such businesses, under a single Certificate of Registration supplemented by related Sub-Certificates of Registration. Such Certificate of Registration shall not be issued to any person who is in default to the State of Illinois for moneys due under this Act.
The Department may, in its discretion, upon application, authorize the collection of the tax herein imposed by any supplier or serviceman not maintaining a place of business within this State, who, to the satisfaction of the Department, furnishes adequate security to insure collection and payment of the tax. Such supplier or serviceman shall be issued, without charge, a permit to collect such tax. When so authorized, it shall be the duty of such supplier or serviceman to collect the tax upon all tangible personal property sold to his knowledge for the purpose of resale as an incident to the sale of a service within this State, in the same manner and subject to the same requirements including the furnishing of a receipt to the serviceman (if demanded by the serviceman), as a supplier or serviceman maintaining a place of business within this State. The receipt given to the serviceman shall be sufficient to relieve him from further liability for the tax to which such receipt may refer. Such permit may be revoked by the Department as provided in this Act.
(Source: Laws 1965, p. 3723.)

(35 ILCS 115/7) (from Ch. 120, par. 439.107)
Sec. 7.
It is unlawful for any supplier to advertise or hold out or state to the public or to any serviceman, directly or indirectly, that the tax or any part thereof imposed by Section 3 hereof will be assumed or absorbed by the supplier or that it will not be added to the selling price of the property sold, or if added that it or any part thereof will be refunded other than when the supplier refunds the selling price and tax because of the merchandise's being returned to the supplier or other than when the supplier credits or refunds the tax to the serviceman to support a claim filed with the Department under this Act. Any person violating any of the provisions of this Section within this State shall be guilty of a Class A misdemeanor.
(Source: P.A. 77-2830.)

(35 ILCS 115/8) (from Ch. 120, par. 439.108)
Sec. 8. The tax herein required to be collected by any supplier pursuant to this Act, and any such tax collected by any supplier, shall constitute a debt owed by the supplier to this State.
(Source: Laws 1961, p. 1745.)

(35 ILCS 115/9) (from Ch. 120, par. 439.109)
(Text of Section from P.A. 100-303)
Sec. 9. Each serviceman required or authorized to collect the tax herein imposed shall pay to the Department the amount of such tax at the time when he is required to file his return for the period during which such tax was collectible, less a discount of 2.1% prior to January 1, 1990, and 1.75% on and after January 1, 1990, or $5 per calendar year, whichever is greater, which is allowed to reimburse the serviceman for expenses incurred in collecting the tax, keeping records, preparing and filing returns, remitting the tax and supplying data to the Department on request. The discount allowed under this Section is allowed only for returns that are filed in the manner required by this Act. The Department may disallow the discount for servicemen whose certificate of registration is revoked at the time the return is filed, but only if the Department's decision to revoke the certificate of registration has become final.
Where such tangible personal property is sold under a conditional sales contract, or under any other form of sale wherein the payment of the principal sum, or a part thereof, is extended beyond the close of the period for which the return is filed, the serviceman, in collecting the tax may collect, for each tax return period, only the tax applicable to the part of the selling price actually received during such tax return period.
Except as provided hereinafter in this Section, on or before the twentieth day of each calendar month, such serviceman shall file a return for the preceding calendar month in accordance with reasonable rules and regulations to be promulgated by the Department of Revenue. Such return shall be filed on a form prescribed by the Department and shall contain such information as the Department may reasonably require. On and after January 1, 2018, with respect to servicemen whose annual gross receipts average $20,000 or more, all returns required to be filed pursuant to this Act shall be filed electronically. Servicemen who demonstrate that they do not have access to the Internet or demonstrate hardship in filing electronically may petition the Department to waive the electronic filing requirement.
The Department may require returns to be filed on a quarterly basis. If so required, a return for each calendar quarter shall be filed on or before the twentieth day of the calendar month following the end of such calendar quarter. The taxpayer shall also file a return with the Department for each of the first two months of each calendar quarter, on or before the twentieth day of the following calendar month, stating:
1. The name of the seller;
2. The address of the principal place of business

from which he engages in business as a serviceman in this State;

3. The total amount of taxable receipts received by

him during the preceding calendar month, including receipts from charge and time sales, but less all deductions allowed by law;

4. The amount of credit provided in Section 2d of

this Act;

5. The amount of tax due;
5-5. The signature of the taxpayer; and
6. Such other reasonable information as the

Department may require.

If a taxpayer fails to sign a return within 30 days after the proper notice and demand for signature by the Department, the return shall be considered valid and any amount shown to be due on the return shall be deemed assessed.
Prior to October 1, 2003, and on and after September 1, 2004 a serviceman may accept a Manufacturer's Purchase Credit certification from a purchaser in satisfaction of Service Use Tax as provided in Section 3-70 of the Service Use Tax Act if the purchaser provides the appropriate documentation as required by Section 3-70 of the Service Use Tax Act. A Manufacturer's Purchase Credit certification, accepted prior to October 1, 2003 or on or after September 1, 2004 by a serviceman as provided in Section 3-70 of the Service Use Tax Act, may be used by that serviceman to satisfy Service Occupation Tax liability in the amount claimed in the certification, not to exceed 6.25% of the receipts subject to tax from a qualifying purchase. A Manufacturer's Purchase Credit reported on any original or amended return filed under this Act after October 20, 2003 for reporting periods prior to September 1, 2004 shall be disallowed. Manufacturer's Purchase Credit reported on annual returns due on or after January 1, 2005 will be disallowed for periods prior to September 1, 2004. No Manufacturer's Purchase Credit may be used after September 30, 2003 through August 31, 2004 to satisfy any tax liability imposed under this Act, including any audit liability.
If the serviceman's average monthly tax liability to the Department does not exceed $200, the Department may authorize his returns to be filed on a quarter annual basis, with the return for January, February and March of a given year being due by April 20 of such year; with the return for April, May and June of a given year being due by July 20 of such year; with the return for July, August and September of a given year being due by October 20 of such year, and with the return for October, November and December of a given year being due by January 20 of the following year.
If the serviceman's average monthly tax liability to the Department does not exceed $50, the Department may authorize his returns to be filed on an annual basis, with the return for a given year being due by January 20 of the following year.
Such quarter annual and annual returns, as to form and substance, shall be subject to the same requirements as monthly returns.
Notwithstanding any other provision in this Act concerning the time within which a serviceman may file his return, in the case of any serviceman who ceases to engage in a kind of business which makes him responsible for filing returns under this Act, such serviceman shall file a final return under this Act with the Department not more than 1 month after discontinuing such business.
Beginning October 1, 1993, a taxpayer who has an average monthly tax liability of $150,000 or more shall make all payments required by rules of the Department by electronic funds transfer. Beginning October 1, 1994, a taxpayer who has an average monthly tax liability of $100,000 or more shall make all payments required by rules of the Department by electronic funds transfer. Beginning October 1, 1995, a taxpayer who has an average monthly tax liability of $50,000 or more shall make all payments required by rules of the Department by electronic funds transfer. Beginning October 1, 2000, a taxpayer who has an annual tax liability of $200,000 or more shall make all payments required by rules of the Department by electronic funds transfer. The term "annual tax liability" shall be the sum of the taxpayer's liabilities under this Act, and under all other State and local occupation and use tax laws administered by the Department, for the immediately preceding calendar year. The term "average monthly tax liability" means the sum of the taxpayer's liabilities under this Act, and under all other State and local occupation and use tax laws administered by the Department, for the immediately preceding calendar year divided by 12. Beginning on October 1, 2002, a taxpayer who has a tax liability in the amount set forth in subsection (b) of Section 2505-210 of the Department of Revenue Law shall make all payments required by rules of the Department by electronic funds transfer.
Before August 1 of each year beginning in 1993, the Department shall notify all taxpayers required to make payments by electronic funds transfer. All taxpayers required to make payments by electronic funds transfer shall make those payments for a minimum of one year beginning on October 1.
Any taxpayer not required to make payments by electronic funds transfer may make payments by electronic funds transfer with the permission of the Department.
All taxpayers required to make payment by electronic funds transfer and any taxpayers authorized to voluntarily make payments by electronic funds transfer shall make those payments in the manner authorized by the Department.
The Department shall adopt such rules as are necessary to effectuate a program of electronic funds transfer and the requirements of this Section.
Where a serviceman collects the tax with respect to the selling price of tangible personal property which he sells and the purchaser thereafter returns such tangible personal property and the serviceman refunds the selling price thereof to the purchaser, such serviceman shall also refund, to the purchaser, the tax so collected from the purchaser. When filing his return for the period in which he refunds such tax to the purchaser, the serviceman may deduct the amount of the tax so refunded by him to the purchaser from any other Service Occupation Tax, Service Use Tax, Retailers' Occupation Tax or Use Tax which such serviceman may be required to pay or remit to the Department, as shown by such return, provided that the amount of the tax to be deducted shall previously have been remitted to the Department by such serviceman. If the serviceman shall not previously have remitted the amount of such tax to the Department, he shall be entitled to no deduction hereunder upon refunding such tax to the purchaser.
If experience indicates such action to be practicable, the Department may prescribe and furnish a combination or joint return which will enable servicemen, who are required to file returns hereunder and also under the Retailers' Occupation Tax Act, the Use Tax Act or the Service Use Tax Act, to furnish all the return information required by all said Acts on the one form.
Where the serviceman has more than one business registered with the Department under separate registrations hereunder, such serviceman shall file separate returns for each registered business.
Beginning January 1, 1990, each month the Department shall pay into the Local Government Tax Fund the revenue realized for the preceding month from the 1% tax on sales of food for human consumption which is to be consumed off the premises where it is sold (other than alcoholic beverages, soft drinks and food which has been prepared for immediate consumption) and prescription and nonprescription medicines, drugs, medical appliances, products classified as Class III medical devices by the United States Food and Drug Administration that are used for cancer treatment pursuant to a prescription, as well as any accessories and components related to those devices, and insulin, urine testing materials, syringes and needles used by diabetics.
Beginning January 1, 1990, each month the Department shall pay into the County and Mass Transit District Fund 4% of the revenue realized for the preceding month from the 6.25% general rate.
Beginning August 1, 2000, each month the Department shall pay into the County and Mass Transit District Fund 20% of the net revenue realized for the preceding month from the 1.25% rate on the selling price of motor fuel and gasohol.
Beginning January 1, 1990, each month the Department shall pay into the Local Government Tax Fund 16% of the revenue realized for the preceding month from the 6.25% general rate on transfers of tangible personal property.
Beginning August 1, 2000, each month the Department shall pay into the Local Government Tax Fund 80% of the net revenue realized for the preceding month from the 1.25% rate on the selling price of motor fuel and gasohol.
Beginning October 1, 2009, each month the Department shall pay into the Capital Projects Fund an amount that is equal to an amount estimated by the Department to represent 80% of the net revenue realized for the preceding month from the sale of candy, grooming and hygiene products, and soft drinks that had been taxed at a rate of 1% prior to September 1, 2009 but that are now taxed at 6.25%.
Beginning July 1, 2013, each month the Department shall pay into the Underground Storage Tank Fund from the proceeds collected under this Act, the Use Tax Act, the Service Use Tax Act, and the Retailers' Occupation Tax Act an amount equal to the average monthly deficit in the Underground Storage Tank Fund during the prior year, as certified annually by the Illinois Environmental Protection Agency, but the total payment into the Underground Storage Tank Fund under this Act, the Use Tax Act, the Service Use Tax Act, and the Retailers' Occupation Tax Act shall not exceed $18,000,000 in any State fiscal year. As used in this paragraph, the "average monthly deficit" shall be equal to the difference between the average monthly claims for payment by the fund and the average monthly revenues deposited into the fund, excluding payments made pursuant to this paragraph.
Beginning July 1, 2015, of the remainder of the moneys received by the Department under the Use Tax Act, the Service Use Tax Act, this Act, and the Retailers' Occupation Tax Act, each month the Department shall deposit $500,000 into the State Crime Laboratory Fund.
Of the remainder of the moneys received by the Department pursuant to this Act, (a) 1.75% thereof shall be paid into the Build Illinois Fund and (b) prior to July 1, 1989, 2.2% and on and after July 1, 1989, 3.8% thereof shall be paid into the Build Illinois Fund; provided, however, that if in any fiscal year the sum of (1) the aggregate of 2.2% or 3.8%, as the case may be, of the moneys received by the Department and required to be paid into the Build Illinois Fund pursuant to Section 3 of the Retailers' Occupation Tax Act, Section 9 of the Use Tax Act, Section 9 of the Service Use Tax Act, and Section 9 of the Service Occupation Tax Act, such Acts being hereinafter called the "Tax Acts" and such aggregate of 2.2% or 3.8%, as the case may be, of moneys being hereinafter called the "Tax Act Amount", and (2) the amount transferred to the Build Illinois Fund from the State and Local Sales Tax Reform Fund shall be less than the Annual Specified Amount (as defined in Section 3 of the Retailers' Occupation Tax Act), an amount equal to the difference shall be immediately paid into the Build Illinois Fund from other moneys received by the Department pursuant to the Tax Acts; and further provided, that if on the last business day of any month the sum of (1) the Tax Act Amount required to be deposited into the Build Illinois Account in the Build Illinois Fund during such month and (2) the amount transferred during such month to the Build Illinois Fund from the State and Local Sales Tax Reform Fund shall have been less than 1/12 of the Annual Specified Amount, an amount equal to the difference shall be immediately paid into the Build Illinois Fund from other moneys received by the Department pursuant to the Tax Acts; and, further provided, that in no event shall the payments required under the preceding proviso result in aggregate payments into the Build Illinois Fund pursuant to this clause (b) for any fiscal year in excess of the greater of (i) the Tax Act Amount or (ii) the Annual Specified Amount for such fiscal year; and, further provided, that the amounts payable into the Build Illinois Fund under this clause (b) shall be payable only until such time as the aggregate amount on deposit under each trust indenture securing Bonds issued and outstanding pursuant to the Build Illinois Bond Act is sufficient, taking into account any future investment income, to fully provide, in accordance with such indenture, for the defeasance of or the payment of the principal of, premium, if any, and interest on the Bonds secured by such indenture and on any Bonds expected to be issued thereafter and all fees and costs payable with respect thereto, all as certified by the Director of the Bureau of the Budget (now Governor's Office of Management and Budget). If on the last business day of any month in which Bonds are outstanding pursuant to the Build Illinois Bond Act, the aggregate of the moneys deposited in the Build Illinois Bond Account in the Build Illinois Fund in such month shall be less than the amount required to be transferred in such month from the Build Illinois Bond Account to the Build Illinois Bond Retirement and Interest Fund pursuant to Section 13 of the Build Illinois Bond Act, an amount equal to such deficiency shall be immediately paid from other moneys received by the Department pursuant to the Tax Acts to the Build Illinois Fund; provided, however, that any amounts paid to the Build Illinois Fund in any fiscal year pursuant to this sentence shall be deemed to constitute payments pursuant to clause (b) of the preceding sentence and shall reduce the amount otherwise payable for such fiscal year pursuant to clause (b) of the preceding sentence. The moneys received by the Department pursuant to this Act and required to be deposited into the Build Illinois Fund are subject to the pledge, claim and charge set forth in Section 12 of the Build Illinois Bond Act.
Subject to payment of amounts into the Build Illinois Fund as provided in the preceding paragraph or in any amendment thereto hereafter enacted, the following specified monthly installment of the amount requested in the certificate of the Chairman of the Metropolitan Pier and Exposition Authority provided under Section 8.25f of the State Finance Act, but not in excess of the sums designated as "Total Deposit", shall be deposited in the aggregate from collections under Section 9 of the Use Tax Act, Section 9 of the Service Use Tax Act, Section 9 of the Service Occupation Tax Act, and Section 3 of the Retailers' Occupation Tax Act into the McCormick Place Expansion Project Fund in the specified fiscal years.

Fiscal Year

Total Deposit

1993

$0

1994

53,000,000

1995

58,000,000

1996

61,000,000

1997

64,000,000

1998

68,000,000

1999

71,000,000

2000

75,000,000

2001

80,000,000

2002

93,000,000

2003

99,000,000

2004

103,000,000

2005

108,000,000

2006

113,000,000

2007

119,000,000

2008

126,000,000

2009

132,000,000

2010

139,000,000

2011

146,000,000

2012

153,000,000

2013

161,000,000

2014

170,000,000

2015

179,000,000

2016

189,000,000

2017

199,000,000

2018

210,000,000

2019

221,000,000

2020

233,000,000

2021

246,000,000

2022

260,000,000

2023

275,000,000

2024

275,000,000

2025

275,000,000

2026

279,000,000

2027

292,000,000

2028

307,000,000

2029

322,000,000

2030

338,000,000

2031

350,000,000

2032

350,000,000

and

each fiscal year

thereafter that bonds

are outstanding under

Section 13.2 of the

Metropolitan Pier and

Exposition Authority Act,

but not after fiscal year 2060.

Beginning July 20, 1993 and in each month of each fiscal year thereafter, one-eighth of the amount requested in the certificate of the Chairman of the Metropolitan Pier and Exposition Authority for that fiscal year, less the amount deposited into the McCormick Place Expansion Project Fund by the State Treasurer in the respective month under subsection (g) of Section 13 of the Metropolitan Pier and Exposition Authority Act, plus cumulative deficiencies in the deposits required under this Section for previous months and years, shall be deposited into the McCormick Place Expansion Project Fund, until the full amount requested for the fiscal year, but not in excess of the amount specified above as "Total Deposit", has been deposited.
Subject to payment of amounts into the Build Illinois Fund and the McCormick Place Expansion Project Fund pursuant to the preceding paragraphs or in any amendments thereto hereafter enacted, beginning July 1, 1993 and ending on September 30, 2013, the Department shall each month pay into the Illinois Tax Increment Fund 0.27% of 80% of the net revenue realized for the preceding month from the 6.25% general rate on the selling price of tangible personal property.
Subject to payment of amounts into the Build Illinois Fund and the McCormick Place Expansion Project Fund pursuant to the preceding paragraphs or in any amendments thereto hereafter enacted, beginning with the receipt of the first report of taxes paid by an eligible business and continuing for a 25-year period, the Department shall each month pay into the Energy Infrastructure Fund 80% of the net revenue realized from the 6.25% general rate on the selling price of Illinois-mined coal that was sold to an eligible business. For purposes of this paragraph, the term "eligible business" means a new electric generating facility certified pursuant to Section 605-332 of the Department of Commerce and Economic Opportunity Law of the Civil Administrative Code of Illinois.
Subject to payment of amounts into the Build Illinois Fund, the McCormick Place Expansion Project Fund, the Illinois Tax Increment Fund, and the Energy Infrastructure Fund pursuant to the preceding paragraphs or in any amendments to this Section hereafter enacted, beginning on the first day of the first calendar month to occur on or after the effective date of this amendatory Act of the 98th General Assembly, each month, from the collections made under Section 9 of the Use Tax Act, Section 9 of the Service Use Tax Act, Section 9 of the Service Occupation Tax Act, and Section 3 of the Retailers' Occupation Tax Act, the Department shall pay into the Tax Compliance and Administration Fund, to be used, subject to appropriation, to fund additional auditors and compliance personnel at the Department of Revenue, an amount equal to 1/12 of 5% of 80% of the cash receipts collected during the preceding fiscal year by the Audit Bureau of the Department under the Use Tax Act, the Service Use Tax Act, the Service Occupation Tax Act, the Retailers' Occupation Tax Act, and associated local occupation and use taxes administered by the Department.
Of the remainder of the moneys received by the Department pursuant to this Act, 75% shall be paid into the General Revenue Fund of the State Treasury and 25% shall be reserved in a special account and used only for the transfer to the Common School Fund as part of the monthly transfer from the General Revenue Fund in accordance with Section 8a of the State Finance Act.
The Department may, upon separate written notice to a taxpayer, require the taxpayer to prepare and file with the Department on a form prescribed by the Department within not less than 60 days after receipt of the notice an annual information return for the tax year specified in the notice. Such annual return to the Department shall include a statement of gross receipts as shown by the taxpayer's last Federal income tax return. If the total receipts of the business as reported in the Federal income tax return do not agree with the gross receipts reported to the Department of Revenue for the same period, the taxpayer shall attach to his annual return a schedule showing a reconciliation of the 2 amounts and the reasons for the difference. The taxpayer's annual return to the Department shall also disclose the cost of goods sold by the taxpayer during the year covered by such return, opening and closing inventories of such goods for such year, cost of goods used from stock or taken from stock and given away by the taxpayer during such year, pay roll information of the taxpayer's business during such year and any additional reasonable information which the Department deems would be helpful in determining the accuracy of the monthly, quarterly or annual returns filed by such taxpayer as hereinbefore provided for in this Section.
If the annual information return required by this Section is not filed when and as required, the taxpayer shall be liable as follows:
(i) Until January 1, 1994, the taxpayer shall be

liable for a penalty equal to 1/6 of 1% of the tax due from such taxpayer under this Act during the period to be covered by the annual return for each month or fraction of a month until such return is filed as required, the penalty to be assessed and collected in the same manner as any other penalty provided for in this Act.

(ii) On and after January 1, 1994, the taxpayer shall

be liable for a penalty as described in Section 3-4 of the Uniform Penalty and Interest Act.

The chief executive officer, proprietor, owner or highest ranking manager shall sign the annual return to certify the accuracy of the information contained therein. Any person who willfully signs the annual return containing false or inaccurate information shall be guilty of perjury and punished accordingly. The annual return form prescribed by the Department shall include a warning that the person signing the return may be liable for perjury.
The foregoing portion of this Section concerning the filing of an annual information return shall not apply to a serviceman who is not required to file an income tax return with the United States Government.
As soon as possible after the first day of each month, upon certification of the Department of Revenue, the Comptroller shall order transferred and the Treasurer shall transfer from the General Revenue Fund to the Motor Fuel Tax Fund an amount equal to 1.7% of 80% of the net revenue realized under this Act for the second preceding month. Beginning April 1, 2000, this transfer is no longer required and shall not be made.
Net revenue realized for a month shall be the revenue collected by the State pursuant to this Act, less the amount paid out during that month as refunds to taxpayers for overpayment of liability.
For greater simplicity of administration, it shall be permissible for manufacturers, importers and wholesalers whose products are sold by numerous servicemen in Illinois, and who wish to do so, to assume the responsibility for accounting and paying to the Department all tax accruing under this Act with respect to such sales, if the servicemen who are affected do not make written objection to the Department to this arrangement.
(Source: P.A. 99-352, eff. 8-12-15; 99-858, eff. 8-19-16; 100-303, eff. 8-24-17.)

(Text of Section from P.A. 100-363)
Sec. 9. Each serviceman required or authorized to collect the tax herein imposed shall pay to the Department the amount of such tax at the time when he is required to file his return for the period during which such tax was collectible, less a discount of 2.1% prior to January 1, 1990, and 1.75% on and after January 1, 1990, or $5 per calendar year, whichever is greater, which is allowed to reimburse the serviceman for expenses incurred in collecting the tax, keeping records, preparing and filing returns, remitting the tax and supplying data to the Department on request. The Department may disallow the discount for servicemen whose certificate of registration is revoked at the time the return is filed, but only if the Department's decision to revoke the certificate of registration has become final.
Where such tangible personal property is sold under a conditional sales contract, or under any other form of sale wherein the payment of the principal sum, or a part thereof, is extended beyond the close of the period for which the return is filed, the serviceman, in collecting the tax may collect, for each tax return period, only the tax applicable to the part of the selling price actually received during such tax return period.
Except as provided hereinafter in this Section, on or before the twentieth day of each calendar month, such serviceman shall file a return for the preceding calendar month in accordance with reasonable rules and regulations to be promulgated by the Department of Revenue. Such return shall be filed on a form prescribed by the Department and shall contain such information as the Department may reasonably require.
The Department may require returns to be filed on a quarterly basis. If so required, a return for each calendar quarter shall be filed on or before the twentieth day of the calendar month following the end of such calendar quarter. The taxpayer shall also file a return with the Department for each of the first two months of each calendar quarter, on or before the twentieth day of the following calendar month, stating:
1. The name of the seller;
2. The address of the principal place of business

from which he engages in business as a serviceman in this State;

3. The total amount of taxable receipts received by

him during the preceding calendar month, including receipts from charge and time sales, but less all deductions allowed by law;

4. The amount of credit provided in Section 2d of

this Act;

5. The amount of tax due;
5-5. The signature of the taxpayer; and
6. Such other reasonable information as the

Department may require.

If a taxpayer fails to sign a return within 30 days after the proper notice and demand for signature by the Department, the return shall be considered valid and any amount shown to be due on the return shall be deemed assessed.
Prior to October 1, 2003, and on and after September 1, 2004 a serviceman may accept a Manufacturer's Purchase Credit certification from a purchaser in satisfaction of Service Use Tax as provided in Section 3-70 of the Service Use Tax Act if the purchaser provides the appropriate documentation as required by Section 3-70 of the Service Use Tax Act. A Manufacturer's Purchase Credit certification, accepted prior to October 1, 2003 or on or after September 1, 2004 by a serviceman as provided in Section 3-70 of the Service Use Tax Act, may be used by that serviceman to satisfy Service Occupation Tax liability in the amount claimed in the certification, not to exceed 6.25% of the receipts subject to tax from a qualifying purchase. A Manufacturer's Purchase Credit reported on any original or amended return filed under this Act after October 20, 2003 for reporting periods prior to September 1, 2004 shall be disallowed. Manufacturer's Purchase Credit reported on annual returns due on or after January 1, 2005 will be disallowed for periods prior to September 1, 2004. No Manufacturer's Purchase Credit may be used after September 30, 2003 through August 31, 2004 to satisfy any tax liability imposed under this Act, including any audit liability.
If the serviceman's average monthly tax liability to the Department does not exceed $200, the Department may authorize his returns to be filed on a quarter annual basis, with the return for January, February and March of a given year being due by April 20 of such year; with the return for April, May and June of a given year being due by July 20 of such year; with the return for July, August and September of a given year being due by October 20 of such year, and with the return for October, November and December of a given year being due by January 20 of the following year.
If the serviceman's average monthly tax liability to the Department does not exceed $50, the Department may authorize his returns to be filed on an annual basis, with the return for a given year being due by January 20 of the following year.
Such quarter annual and annual returns, as to form and substance, shall be subject to the same requirements as monthly returns.
Notwithstanding any other provision in this Act concerning the time within which a serviceman may file his return, in the case of any serviceman who ceases to engage in a kind of business which makes him responsible for filing returns under this Act, such serviceman shall file a final return under this Act with the Department not more than 1 month after discontinuing such business.
Beginning October 1, 1993, a taxpayer who has an average monthly tax liability of $150,000 or more shall make all payments required by rules of the Department by electronic funds transfer. Beginning October 1, 1994, a taxpayer who has an average monthly tax liability of $100,000 or more shall make all payments required by rules of the Department by electronic funds transfer. Beginning October 1, 1995, a taxpayer who has an average monthly tax liability of $50,000 or more shall make all payments required by rules of the Department by electronic funds transfer. Beginning October 1, 2000, a taxpayer who has an annual tax liability of $200,000 or more shall make all payments required by rules of the Department by electronic funds transfer. The term "annual tax liability" shall be the sum of the taxpayer's liabilities under this Act, and under all other State and local occupation and use tax laws administered by the Department, for the immediately preceding calendar year. The term "average monthly tax liability" means the sum of the taxpayer's liabilities under this Act, and under all other State and local occupation and use tax laws administered by the Department, for the immediately preceding calendar year divided by 12. Beginning on October 1, 2002, a taxpayer who has a tax liability in the amount set forth in subsection (b) of Section 2505-210 of the Department of Revenue Law shall make all payments required by rules of the Department by electronic funds transfer.
Before August 1 of each year beginning in 1993, the Department shall notify all taxpayers required to make payments by electronic funds transfer. All taxpayers required to make payments by electronic funds transfer shall make those payments for a minimum of one year beginning on October 1.
Any taxpayer not required to make payments by electronic funds transfer may make payments by electronic funds transfer with the permission of the Department.
All taxpayers required to make payment by electronic funds transfer and any taxpayers authorized to voluntarily make payments by electronic funds transfer shall make those payments in the manner authorized by the Department.
The Department shall adopt such rules as are necessary to effectuate a program of electronic funds transfer and the requirements of this Section.
Where a serviceman collects the tax with respect to the selling price of tangible personal property which he sells and the purchaser thereafter returns such tangible personal property and the serviceman refunds the selling price thereof to the purchaser, such serviceman shall also refund, to the purchaser, the tax so collected from the purchaser. When filing his return for the period in which he refunds such tax to the purchaser, the serviceman may deduct the amount of the tax so refunded by him to the purchaser from any other Service Occupation Tax, Service Use Tax, Retailers' Occupation Tax or Use Tax which such serviceman may be required to pay or remit to the Department, as shown by such return, provided that the amount of the tax to be deducted shall previously have been remitted to the Department by such serviceman. If the serviceman shall not previously have remitted the amount of such tax to the Department, he shall be entitled to no deduction hereunder upon refunding such tax to the purchaser.
If experience indicates such action to be practicable, the Department may prescribe and furnish a combination or joint return which will enable servicemen, who are required to file returns hereunder and also under the Retailers' Occupation Tax Act, the Use Tax Act or the Service Use Tax Act, to furnish all the return information required by all said Acts on the one form.
Where the serviceman has more than one business registered with the Department under separate registrations hereunder, such serviceman shall file separate returns for each registered business.
Beginning January 1, 1990, each month the Department shall pay into the Local Government Tax Fund the revenue realized for the preceding month from the 1% tax on sales of food for human consumption which is to be consumed off the premises where it is sold (other than alcoholic beverages, soft drinks and food which has been prepared for immediate consumption) and prescription and nonprescription medicines, drugs, medical appliances, products classified as Class III medical devices by the United States Food and Drug Administration that are used for cancer treatment pursuant to a prescription, as well as any accessories and components related to those devices, and insulin, urine testing materials, syringes and needles used by diabetics.
Beginning January 1, 1990, each month the Department shall pay into the County and Mass Transit District Fund 4% of the revenue realized for the preceding month from the 6.25% general rate.
Beginning August 1, 2000, each month the Department shall pay into the County and Mass Transit District Fund 20% of the net revenue realized for the preceding month from the 1.25% rate on the selling price of motor fuel and gasohol.
Beginning January 1, 1990, each month the Department shall pay into the Local Government Tax Fund 16% of the revenue realized for the preceding month from the 6.25% general rate on transfers of tangible personal property.
Beginning August 1, 2000, each month the Department shall pay into the Local Government Tax Fund 80% of the net revenue realized for the preceding month from the 1.25% rate on the selling price of motor fuel and gasohol.
Beginning October 1, 2009, each month the Department shall pay into the Capital Projects Fund an amount that is equal to an amount estimated by the Department to represent 80% of the net revenue realized for the preceding month from the sale of candy, grooming and hygiene products, and soft drinks that had been taxed at a rate of 1% prior to September 1, 2009 but that are now taxed at 6.25%.
Beginning July 1, 2013, each month the Department shall pay into the Underground Storage Tank Fund from the proceeds collected under this Act, the Use Tax Act, the Service Use Tax Act, and the Retailers' Occupation Tax Act an amount equal to the average monthly deficit in the Underground Storage Tank Fund during the prior year, as certified annually by the Illinois Environmental Protection Agency, but the total payment into the Underground Storage Tank Fund under this Act, the Use Tax Act, the Service Use Tax Act, and the Retailers' Occupation Tax Act shall not exceed $18,000,000 in any State fiscal year. As used in this paragraph, the "average monthly deficit" shall be equal to the difference between the average monthly claims for payment by the fund and the average monthly revenues deposited into the fund, excluding payments made pursuant to this paragraph.
Beginning July 1, 2015, of the remainder of the moneys received by the Department under the Use Tax Act, the Service Use Tax Act, this Act, and the Retailers' Occupation Tax Act, each month the Department shall deposit $500,000 into the State Crime Laboratory Fund.
Of the remainder of the moneys received by the Department pursuant to this Act, (a) 1.75% thereof shall be paid into the Build Illinois Fund and (b) prior to July 1, 1989, 2.2% and on and after July 1, 1989, 3.8% thereof shall be paid into the Build Illinois Fund; provided, however, that if in any fiscal year the sum of (1) the aggregate of 2.2% or 3.8%, as the case may be, of the moneys received by the Department and required to be paid into the Build Illinois Fund pursuant to Section 3 of the Retailers' Occupation Tax Act, Section 9 of the Use Tax Act, Section 9 of the Service Use Tax Act, and Section 9 of the Service Occupation Tax Act, such Acts being hereinafter called the "Tax Acts" and such aggregate of 2.2% or 3.8%, as the case may be, of moneys being hereinafter called the "Tax Act Amount", and (2) the amount transferred to the Build Illinois Fund from the State and Local Sales Tax Reform Fund shall be less than the Annual Specified Amount (as defined in Section 3 of the Retailers' Occupation Tax Act), an amount equal to the difference shall be immediately paid into the Build Illinois Fund from other moneys received by the Department pursuant to the Tax Acts; and further provided, that if on the last business day of any month the sum of (1) the Tax Act Amount required to be deposited into the Build Illinois Account in the Build Illinois Fund during such month and (2) the amount transferred during such month to the Build Illinois Fund from the State and Local Sales Tax Reform Fund shall have been less than 1/12 of the Annual Specified Amount, an amount equal to the difference shall be immediately paid into the Build Illinois Fund from other moneys received by the Department pursuant to the Tax Acts; and, further provided, that in no event shall the payments required under the preceding proviso result in aggregate payments into the Build Illinois Fund pursuant to this clause (b) for any fiscal year in excess of the greater of (i) the Tax Act Amount or (ii) the Annual Specified Amount for such fiscal year; and, further provided, that the amounts payable into the Build Illinois Fund under this clause (b) shall be payable only until such time as the aggregate amount on deposit under each trust indenture securing Bonds issued and outstanding pursuant to the Build Illinois Bond Act is sufficient, taking into account any future investment income, to fully provide, in accordance with such indenture, for the defeasance of or the payment of the principal of, premium, if any, and interest on the Bonds secured by such indenture and on any Bonds expected to be issued thereafter and all fees and costs payable with respect thereto, all as certified by the Director of the Bureau of the Budget (now Governor's Office of Management and Budget). If on the last business day of any month in which Bonds are outstanding pursuant to the Build Illinois Bond Act, the aggregate of the moneys deposited in the Build Illinois Bond Account in the Build Illinois Fund in such month shall be less than the amount required to be transferred in such month from the Build Illinois Bond Account to the Build Illinois Bond Retirement and Interest Fund pursuant to Section 13 of the Build Illinois Bond Act, an amount equal to such deficiency shall be immediately paid from other moneys received by the Department pursuant to the Tax Acts to the Build Illinois Fund; provided, however, that any amounts paid to the Build Illinois Fund in any fiscal year pursuant to this sentence shall be deemed to constitute payments pursuant to clause (b) of the preceding sentence and shall reduce the amount otherwise payable for such fiscal year pursuant to clause (b) of the preceding sentence. The moneys received by the Department pursuant to this Act and required to be deposited into the Build Illinois Fund are subject to the pledge, claim and charge set forth in Section 12 of the Build Illinois Bond Act.
Subject to payment of amounts into the Build Illinois Fund as provided in the preceding paragraph or in any amendment thereto hereafter enacted, the following specified monthly installment of the amount requested in the certificate of the Chairman of the Metropolitan Pier and Exposition Authority provided under Section 8.25f of the State Finance Act, but not in excess of the sums designated as "Total Deposit", shall be deposited in the aggregate from collections under Section 9 of the Use Tax Act, Section 9 of the Service Use Tax Act, Section 9 of the Service Occupation Tax Act, and Section 3 of the Retailers' Occupation Tax Act into the McCormick Place Expansion Project Fund in the specified fiscal years.

Fiscal Year

Total Deposit

1993

$0

1994

53,000,000

1995

58,000,000

1996

61,000,000

1997

64,000,000

1998

68,000,000

1999

71,000,000

2000

75,000,000

2001

80,000,000

2002

93,000,000

2003

99,000,000

2004

103,000,000

2005

108,000,000

2006

113,000,000

2007

119,000,000

2008

126,000,000

2009

132,000,000

2010

139,000,000

2011

146,000,000

2012

153,000,000

2013

161,000,000

2014

170,000,000

2015

179,000,000

2016

189,000,000

2017

199,000,000

2018

210,000,000

2019

221,000,000

2020

233,000,000

2021

246,000,000

2022

260,000,000

2023

275,000,000

2024

275,000,000

2025

275,000,000

2026

279,000,000

2027

292,000,000

2028

307,000,000

2029

322,000,000

2030

338,000,000

2031

350,000,000

2032

350,000,000

and

each fiscal year

thereafter that bonds

are outstanding under

Section 13.2 of the

Metropolitan Pier and

Exposition Authority Act,

but not after fiscal year 2060.

Beginning July 20, 1993 and in each month of each fiscal year thereafter, one-eighth of the amount requested in the certificate of the Chairman of the Metropolitan Pier and Exposition Authority for that fiscal year, less the amount deposited into the McCormick Place Expansion Project Fund by the State Treasurer in the respective month under subsection (g) of Section 13 of the Metropolitan Pier and Exposition Authority Act, plus cumulative deficiencies in the deposits required under this Section for previous months and years, shall be deposited into the McCormick Place Expansion Project Fund, until the full amount requested for the fiscal year, but not in excess of the amount specified above as "Total Deposit", has been deposited.
Subject to payment of amounts into the Build Illinois Fund and the McCormick Place Expansion Project Fund pursuant to the preceding paragraphs or in any amendments thereto hereafter enacted, beginning July 1, 1993 and ending on September 30, 2013, the Department shall each month pay into the Illinois Tax Increment Fund 0.27% of 80% of the net revenue realized for the preceding month from the 6.25% general rate on the selling price of tangible personal property.
Subject to payment of amounts into the Build Illinois Fund and the McCormick Place Expansion Project Fund pursuant to the preceding paragraphs or in any amendments thereto hereafter enacted, beginning with the receipt of the first report of taxes paid by an eligible business and continuing for a 25-year period, the Department shall each month pay into the Energy Infrastructure Fund 80% of the net revenue realized from the 6.25% general rate on the selling price of Illinois-mined coal that was sold to an eligible business. For purposes of this paragraph, the term "eligible business" means a new electric generating facility certified pursuant to Section 605-332 of the Department of Commerce and Economic Opportunity Law of the Civil Administrative Code of Illinois.
Subject to payment of amounts into the Build Illinois Fund, the McCormick Place Expansion Project Fund, the Illinois Tax Increment Fund, and the Energy Infrastructure Fund pursuant to the preceding paragraphs or in any amendments to this Section hereafter enacted, beginning on the first day of the first calendar month to occur on or after the effective date of this amendatory Act of the 98th General Assembly, each month, from the collections made under Section 9 of the Use Tax Act, Section 9 of the Service Use Tax Act, Section 9 of the Service Occupation Tax Act, and Section 3 of the Retailers' Occupation Tax Act, the Department shall pay into the Tax Compliance and Administration Fund, to be used, subject to appropriation, to fund additional auditors and compliance personnel at the Department of Revenue, an amount equal to 1/12 of 5% of 80% of the cash receipts collected during the preceding fiscal year by the Audit Bureau of the Department under the Use Tax Act, the Service Use Tax Act, the Service Occupation Tax Act, the Retailers' Occupation Tax Act, and associated local occupation and use taxes administered by the Department.
Subject to payments of amounts into the Build Illinois Fund, the McCormick Place Expansion Project Fund, the Illinois Tax Increment Fund, the Energy Infrastructure Fund, and the Tax Compliance and Administration Fund as provided in this Section, beginning on July 1, 2018 the Department shall pay each month into the Downstate Public Transportation Fund the moneys required to be so paid under Section 2-3 of the Downstate Public Transportation Act.
Of the remainder of the moneys received by the Department pursuant to this Act, 75% shall be paid into the General Revenue Fund of the State Treasury and 25% shall be reserved in a special account and used only for the transfer to the Common School Fund as part of the monthly transfer from the General Revenue Fund in accordance with Section 8a of the State Finance Act.
The Department may, upon separate written notice to a taxpayer, require the taxpayer to prepare and file with the Department on a form prescribed by the Department within not less than 60 days after receipt of the notice an annual information return for the tax year specified in the notice. Such annual return to the Department shall include a statement of gross receipts as shown by the taxpayer's last Federal income tax return. If the total receipts of the business as reported in the Federal income tax return do not agree with the gross receipts reported to the Department of Revenue for the same period, the taxpayer shall attach to his annual return a schedule showing a reconciliation of the 2 amounts and the reasons for the difference. The taxpayer's annual return to the Department shall also disclose the cost of goods sold by the taxpayer during the year covered by such return, opening and closing inventories of such goods for such year, cost of goods used from stock or taken from stock and given away by the taxpayer during such year, pay roll information of the taxpayer's business during such year and any additional reasonable information which the Department deems would be helpful in determining the accuracy of the monthly, quarterly or annual returns filed by such taxpayer as hereinbefore provided for in this Section.
If the annual information return required by this Section is not filed when and as required, the taxpayer shall be liable as follows:
(i) Until January 1, 1994, the taxpayer shall be

liable for a penalty equal to 1/6 of 1% of the tax due from such taxpayer under this Act during the period to be covered by the annual return for each month or fraction of a month until such return is filed as required, the penalty to be assessed and collected in the same manner as any other penalty provided for in this Act.

(ii) On and after January 1, 1994, the taxpayer shall

be liable for a penalty as described in Section 3-4 of the Uniform Penalty and Interest Act.

The chief executive officer, proprietor, owner or highest ranking manager shall sign the annual return to certify the accuracy of the information contained therein. Any person who willfully signs the annual return containing false or inaccurate information shall be guilty of perjury and punished accordingly. The annual return form prescribed by the Department shall include a warning that the person signing the return may be liable for perjury.
The foregoing portion of this Section concerning the filing of an annual information return shall not apply to a serviceman who is not required to file an income tax return with the United States Government.
As soon as possible after the first day of each month, upon certification of the Department of Revenue, the Comptroller shall order transferred and the Treasurer shall transfer from the General Revenue Fund to the Motor Fuel Tax Fund an amount equal to 1.7% of 80% of the net revenue realized under this Act for the second preceding month. Beginning April 1, 2000, this transfer is no longer required and shall not be made.
Net revenue realized for a month shall be the revenue collected by the State pursuant to this Act, less the amount paid out during that month as refunds to taxpayers for overpayment of liability.
For greater simplicity of administration, it shall be permissible for manufacturers, importers and wholesalers whose products are sold by numerous servicemen in Illinois, and who wish to do so, to assume the responsibility for accounting and paying to the Department all tax accruing under this Act with respect to such sales, if the servicemen who are affected do not make written objection to the Department to this arrangement.
(Source: P.A. 99-352, eff. 8-12-15; 99-858, eff. 8-19-16; 100-363, eff. 7-1-18.)

(35 ILCS 115/10a) (from Ch. 120, par. 439.110a)
Sec. 10a. Notwithstanding any other provision to the contrary, any person who is required to file a bond pursuant to any provision of this Act and who has continuously complied with all provisions of this Act for 24 or more consecutive months, shall no longer be required to comply with the bonding provisions of this Act so long as such person continues his compliance with the provisions of this Act.
(Source: P.A. 84-1408.)

(35 ILCS 115/11) (from Ch. 120, par. 439.111)
Sec. 11. Every supplier required or authorized to collect taxes hereunder and every serviceman making sales of service in this State on or after the effective date hereof shall keep such records, receipts, invoices and other pertinent books, documents, memoranda and papers as the Department shall require, in such form as the Department shall require. The Department may adopt rules that establish requirements, including record forms and formats, for records required to be kept and maintained by taxpayers. For purposes of this Section, "records" means all data maintained by the taxpayer, including data on paper, microfilm, microfiche or any type of machine-sensible data compilation. For the purpose of administering and enforcing the provisions hereof, the Department, or any officer or employee of the Department designated, in writing, by the Director thereof, may hold investigations and hearings not otherwise delegated to the Illinois Independent Tax Tribunal concerning any matters covered herein and may examine any books, papers, records, documents or memoranda of any supplier or serviceman bearing upon the sales of services or the sales of tangible personal property to servicemen, and may require the attendance of such person or any officer or employee of such person, or of any person having knowledge of the facts, and may take testimony and require proof for its information.
(Source: P.A. 97-1129, eff. 8-28-12.)

(35 ILCS 115/12) (from Ch. 120, par. 439.112)
Sec. 12. All of the provisions of Sections 1d, 1e, 1f, 1i, 1j, 1j.1, 1k, 1m, 1n, 1o, 2-6, 2-12, 2-54, 2a, 2b, 2c, 3 (except as to the disposition by the Department of the tax collected under this Act), 4 (except that the time limitation provisions shall run from the date when the tax is due rather than from the date when gross receipts are received), 5 (except that the time limitation provisions on the issuance of notices of tax liability shall run from the date when the tax is due rather than from the date when gross receipts are received), 5a, 5b, 5c, 5d, 5e, 5f, 5g, 5j, 5k, 5l, 6d, 7, 8, 9, 10, 11 and 12 of the "Retailers' Occupation Tax Act" which are not inconsistent with this Act, and Section 3-7 of the Uniform Penalty and Interest Act shall apply, as far as practicable, to the subject matter of this Act to the same extent as if such provisions were included herein.
(Source: P.A. 98-1098, eff. 8-26-14; 99-217, eff. 7-31-15.)

(35 ILCS 115/13) (from Ch. 120, par. 439.113)
Sec. 13. Any person (resident or non-resident) who incurs tax liability under this Act as a serviceman in this State and who removes from this State or conceals his whereabouts, shall be deemed thereby to appoint the Secretary of State of Illinois his agent for the service of process or notice in any judicial or administrative proceeding under this Act. Such process or notice shall be served by the Department on the Secretary of State by leaving, at the office of the Secretary of State at least 15 days before the return day of such process or notice, a true and certified copy thereof, and by sending to the taxpayer by registered or certified mail, postage prepaid, a like and true certified copy, with an endorsement thereon of the service upon said Secretary of State, addressed to such taxpayer at his last known address.
Service of process or notice in the manner provided for in this Section, under the circumstances specified in this Section, shall be of the same force and validity as if served upon the taxpayer personally within this State. Proof of such service upon the taxpayer in this State through the Secretary of State as his agent and by mailing to the last known address of the taxpayer may be made in such judicial or administrative proceeding by the affidavit of the Director of Revenue, or by his duly authorized representative who made such service, with a copy of the process or notice that was so served attached to such affidavit.
(Source: P.A. 91-51, eff. 6-30-99.)

(35 ILCS 115/15) (from Ch. 120, par. 439.115)
Sec. 15. When the amount due is under $300, any person subject to the provisions hereof who fails to file a return, or who violates any other provision of Section 9 or Section 10 hereof, or who fails to keep books and records as required herein, or who files a fraudulent return, or who wilfully violates any Rule or Regulation of the Department for the administration and enforcement of the provisions hereof, or any officer or agent of a corporation, or manager, member, or agent of a limited liability company, subject hereto who signs a fraudulent return filed on behalf of such corporation or limited liability company, or any accountant or other agent who knowingly enters false information on the return of any taxpayer under this Act, or any person who violates any of the provisions of Sections 3, 5 or 7 hereof, or any purchaser who obtains a registration number or resale number from the Department through misrepresentation, or who represents to a seller that such purchaser has a registration number or a resale number from the Department when he knows that he does not, or who uses his registration number or resale number to make a seller believe that he is buying tangible personal property for resale when such purchaser in fact knows that this is not the case, is guilty of a Class 4 felony.
Any person who violates any provision of Section 6 hereof, or who engages in the business of making sales of service after his Certificate of Registration under this Act has been revoked in accordance with Section 12 of this Act, is guilty of a Class 4 felony. Each day any such person is engaged in business in violation of Section 6, or after his Certificate of Registration under this Act has been revoked, constitutes a separate offense.
When the amount due is under $300, any person who accepts money that is due to the Department under this Act from a taxpayer for the purpose of acting as the taxpayer's agent to make the payment to the Department, but who fails to remit such payment to the Department when due is guilty of a Class 4 felony. Any such person who purports to make such payment by issuing or delivering a check or other order upon a real or fictitious depository for the payment of money, knowing that it will not be paid by the depository, shall be guilty of a deceptive practice in violation of Section 17-1 of the Criminal Code of 2012.
When the amount due is $300 or more, any person subject to the provisions hereof who fails to file a return, or who violates any other provision of Section 9 or Section 10 hereof, or who fails to keep books and records as required herein, or who files a fraudulent return, or who wilfully violates any rule or regulation of the Department for the administration and enforcement of the provisions hereof, or any officer or agent of a corporation, or manager, member, or agent of a limited liability company, subject hereto who signs a fraudulent return filed on behalf of such corporation or limited liability company, or any accountant or other agent who knowingly enters false information on the return of any taxpayer under this Act, or any person who violates any of the provisions of Sections 3, 5 or 7 hereof, or any purchaser who obtains a registration number or resale number from the Department through misrepresentation, or who represents to a seller that such purchaser has a registration number or a resale number from the Department when he knows that he does not, or who uses his registration number or resale number to make a seller believe that he is buying tangible personal property for resale when such purchaser in fact knows that this is not the case, is guilty of a Class 3 felony.
When the amount due is $300 or more, any person who accepts money that is due to the Department under this Act from a taxpayer for the purpose of acting as the taxpayer's agent to make the payment to the Department but who fails to remit such payment to the Department when due is guilty of a Class 3 felony. Any such person who purports to make such payment by issuing or delivering a check or other order upon a real or fictitious depository for the payment of money, knowing that it will not be paid by the depository shall be guilty of a deceptive practice in violation of Section 17-1 of the Criminal Code of 2012.
Any serviceman who collects or attempts to collect Service Occupation Tax, measured by receipts which such serviceman knows are not subject to Service Occupation Tax, or any serviceman who collects or attempts to collect an amount (however designated) which purports to reimburse such serviceman for Service Occupation Tax liability measured by receipts or selling prices which such serviceman knows are not subject to Service Occupation Tax, or any serviceman who knowingly over-collects or attempts to over-collect Service Occupation Tax or an amount purporting to be reimbursement for Service Occupation Tax liability in a transaction which is subject to the tax that is imposed by this Act, shall be guilty of a Class 4 felony for each such offense. This paragraph does not apply to an amount collected by the serviceman as reimbursement for the serviceman's Service Occupation Tax liability on receipts or selling prices which are subject to tax under this Act, as long as such collection is made in compliance with the tax collection brackets prescribed by the Department in its Rules and Regulations.
Any person who knowingly sells, purchases, installs, transfers, possesses, uses, or accesses any automated sales suppression device, zapper, or phantom-ware in this State is guilty of a Class 3 felony.
For the purposes of this Section:
"Automated sales suppression device" or "zapper" means a software program that falsifies the electronic records of an electronic cash register or other point-of-sale system, including, but not limited to, transaction data and transaction reports. The term includes the software program, any device that carries the software program, or an Internet link to the software program.
"Phantom-ware" means a hidden programming option embedded in the operating system of an electronic cash register or hardwired into an electronic cash register that can be used to create a second set of records or that can eliminate or manipulate transaction records in an electronic cash register.
"Electronic cash register" means a device that keeps a register or supporting documents through the use of an electronic device or computer system designed to record transaction data for the purpose of computing, compiling, or processing retail sales transaction data in any manner.
"Transaction data" includes: items purchased by a customer; the price of each item; a taxability determination for each item; a segregated tax amount for each taxed item; the amount of cash or credit tendered; the net amount returned to the customer in change; the date and time of the purchase; the name, address, and identification number of the vendor; and the receipt or invoice number of the transaction.
"Transaction report" means a report that documents, without limitation, the sales, taxes, or fees collected, media totals, and discount voids at an electronic cash register and that is printed on a cash register tape at the end of a day or shift, or a report that documents every action at an electronic cash register and is stored electronically.
A prosecution for any act in violation of this Section may be commenced at any time within 3 years of the commission of that act.
This Section does not apply if the violation in a particular case also constitutes a criminal violation of the Retailers' Occupation Tax Act or the Use Tax Act.
(Source: P.A. 97-1150, eff. 1-25-13; 98-352, eff. 1-1-14.)

(35 ILCS 115/15.5) (from Ch. 120, par. 439.115a)
Sec. 15.5. (Repealed).
(Source: Repealed by P.A. 87-205.)

(35 ILCS 115/16) (from Ch. 120, par. 439.116)
Sec. 16. The tax herein imposed shall be in addition to all other occupation or privilege taxes imposed by the State of Illinois or by any municipal corporation or political subdivision thereof.
(Source: Laws 1961, p. 1745.)

(35 ILCS 115/17) (from Ch. 120, par. 439.117)
Sec. 17. If it shall appear that an amount of tax or penalty or interest has been paid in error hereunder directly to the Department by a serviceman, whether such amount be paid through a mistake of fact or an error of law, such serviceman may file a claim for credit or refund with the Department. If it shall appear that an amount of tax or penalty or interest has been paid in error to the Department hereunder by a supplier who is required or authorized to collect and remit the Service Occupation Tax, whether such amount be paid through a mistake of fact or an error of law, such supplier may file a claim for credit or refund with the Department, provided that no credit shall be allowed nor any refund made for any amount paid by any such supplier unless it shall appear that he bore the burden of such amount and did not shift the burden thereof to anyone else (as in the case of a duplicated tax payment which the supplier made to the Department and did not collect from anyone else), or unless it shall appear that he or his legal representative has unconditionally repaid such amount to his vendee (1) who bore the burden thereof and has not shifted such burden directly or indirectly in any manner whatsoever; (2) who, if he has shifted such burden, has repaid unconditionally such amount to his own vendee, and (3) who is not entitled to receive any reimbursement therefor from any other source than from his supplier, nor to be relieved of such burden in any other manner whatsoever.
Any credit or refund that is allowed under this Section shall bear interest at the rate and in the manner specified in the Uniform Penalty and Interest Act.
Any claim filed hereunder shall be filed upon a form prescribed and furnished by the Department. The claim shall be signed by the claimant (or by the claimant's legal representative if the claimant shall have died or become a person under legal disability), or by a duly authorized agent of the claimant or his or her legal representative.
A claim for credit or refund shall be considered to have been filed with the Department on the date upon which it is received by the Department. Upon receipt of any claim for credit or refund filed under this Act, any officer or employee of the Department, authorized in writing by the Director of Revenue to acknowledge receipt of such claims on behalf of the Department, shall execute on behalf of the Department, and shall deliver or mail to the claimant or his or her duly authorized agent, a written receipt, acknowledging that the claim has been filed with the Department, describing the claim in sufficient detail to identify it and stating the date upon which the claim was received by the Department. Such written receipt shall be prima facie evidence that the Department received the claim described in such receipt and shall be prima facie evidence of the date when such claim was received by the Department. In the absence of such a written receipt, the records of the Department as to when the claim was received by the Department, or as to whether or not the claim was received at all by the Department, shall be deemed to be prima facie correct upon these questions in the event of any dispute between the claimant (or his legal representative) and the Department concerning these questions.
In case the Department determines that the claimant is entitled to a refund, such refund shall be made only from such appropriation as may be available for that purpose. If it appears unlikely that the amount appropriated would permit everyone having a claim allowed during the period covered by such appropriation to elect to receive a cash refund, the Department, by rule or regulation, shall provide for the payment of refunds in hardship cases and shall define what types of cases qualify as hardship cases.
(Source: P.A. 87-205.)

(35 ILCS 115/18) (from Ch. 120, par. 439.118)
Sec. 18. As soon as practicable after a claim for credit or refund is filed, the Department shall examine the same and determine the amount of credit or refund to which the claimant or the claimant's legal representative, in the event that the claimant shall have died or become a person under legal disability, is entitled and shall, by its Notice of Tentative Determination of Claim, notify the claimant or his or her legal representative of such determination, which determination shall be prima facie correct. Proof of such determination by the Department may be made at any hearing before the Department or the Illinois Independent Tax Tribunal, as applicable, or in any legal proceeding by a reproduced copy of the Department's record relating thereto, in the name of the Department under the certificate of the Director of Revenue. Such reproduced copy shall, without further proof, be admitted into evidence before the Department or in any legal proceeding and shall be prima facie proof of the correctness of the Department's determination, as shown therein. If such claimant, or the legal representative of a deceased claimant or a claimant who is under legal disability shall, within 60 days after the Department's Notice of Tentative Determination of Claim, file a protest thereto and request a hearing thereon, the Department shall give notice to such claimant, or the legal representative of a deceased claimant or a claimant who is under legal disability, of the time and place fixed for such hearing, and shall hold a hearing in conformity with the provisions of this Act, and pursuant thereto shall issue its Final Determination of the amount, if any, found to be due as a result of such hearing, to such claimant, or the legal representative of a deceased claimant or a claimant who is under legal disability.
If a protest to the Department's Notice of Tentative Determination of Claim is not filed within 60 days and a request for a hearing thereon is not made as provided herein, the Notice shall thereupon become and operate as a Final Determination; and, if the Department's Notice of Tentative Determination, upon becoming a Final Determination, indicates no amount due to the claimant, or, upon issuance of a credit or refund for the amount, if any, found by the Department to be due, the claim in all its aspects shall be closed and no longer open to protest, hearing, judicial review, or by any other proceeding or action whatever, either before the Department or in any court of this State. Claims for credit or refund hereunder must be filed with and initially determined by the Department, the remedy herein provided being exclusive; and no court shall have jurisdiction to determine the merits of any claim except upon review as provided in this Act.
(Source: P.A. 97-1129, eff. 8-28-12.)

(35 ILCS 115/19) (from Ch. 120, par. 439.119)
Sec. 19. As to any claim for credit or refund filed with the Department on or after each January 1 and July 1, no amount of tax or penalty or interest erroneously paid (either in total or partial liquidation of a tax or penalty or interest under this Act) more than 3 years prior to such January 1 and July 1, respectively, shall be credited or refunded, except that if both the Department and taxpayer have agreed to an extension of time to issue a notice of tax liability as provided in Section 4 of the Retailers' Occupation Tax Act, such claim may be filed at any time prior to the expiration of the period agreed upon. No claim shall be allowed for any amount paid to the Department, whether paid voluntarily or involuntarily, if paid in total or partial liquidation of an assessment which had become final before the claim for credit or refund to recover the amount so paid is filed with the Department, or if paid in total or partial liquidation of a judgment or order of court.
(Source: P.A. 90-562, eff. 12-16-97.)

(35 ILCS 115/20) (from Ch. 120, par. 439.120)
Sec. 20. If it is determined that the Department should issue a credit or refund hereunder, the Department may first apply the amount thereof against any amount of tax or penalty or interest due hereunder, or under the Service Use Tax Act, the Retailers' Occupation Tax Act, the Use Tax Act, any local occupation or use tax administered by the Department, Section 4 of the Water Commission Act of 1985, subsections (b), (c) and (d) of Section 5.01 of the Local Mass Transit District Act, or subsections (e), (f) and (g) of Section 4.03 of the Regional Transportation Authority Act, from the person entitled to such credit or refund. For this purpose, if proceedings are pending to determine whether or not any tax or penalty or interest is due hereunder, or under the Service Use Tax Act, the Retailers' Occupation Tax Act, the Use Tax Act, any local occupation or use tax administered by the Department, Section 4 of the Water Commission Act of 1985, subsections (b), (c) and (d) of Section 5.01 of the Local Mass Transit District Act, or subsections (e), (f) and (g) of Section 4.03 of the Regional Transportation Authority Act, from such person, the Department may withhold issuance of the credit or refund pending the final disposition of such proceedings and may apply such credit or refund against any amount found to be due to the Department as a result of such proceedings. The balance, if any, of the credit or refund shall be issued to the person entitled thereto.
Any credit memorandum issued hereunder may be used by the authorized holder thereof to pay any tax or penalty or interest due or to become due under this Act, or under the Service Use Tax Act, the Retailers' Occupation Tax Act, the Use Tax Act, any local occupation or use tax administered by the Department, Section 4 of the Water Commission Act of 1985, subsections (b), (c) and (d) of Section 5.01 of the Local Mass Transit District Act, or subsections (e), (f) and (g) of Section 4.03 of the Regional Transportation Authority Act, from such holder. Subject to reasonable rules of the Department, a credit memorandum issued hereunder may be assigned by the holder thereof to any other person for use in paying tax or penalty or interest which may be due or become due under this Act, the Service Use Tax Act, the Retailers' Occupation Tax Act, the Use Tax Act, any local occupation or use tax administered by the Department, Section 4 of the Water Commission Act of 1985, subsections (b), (c) and (d) of Section 5.01 of the Local Mass Transit District Act, or subsections (e), (f) and (g) of Section 4.03 of the Regional Transportation Authority Act, from the assignee.
In any case in which there has been an erroneous refund of tax payable under this Act, a notice of tax liability may be issued at any time within 3 years from the making of that refund, or within 5 years from the making of that refund if it appears that any part of the refund was induced by fraud or the misrepresentation of a material fact. The amount of any proposed assessment set forth in the notice shall be limited to the amount of the erroneous refund.
(Source: P.A. 91-901, eff. 1-1-01.)

(35 ILCS 115/20a) (from Ch. 120, par. 439.120a)
Sec. 20a. The Illinois Administrative Procedure Act is hereby expressly adopted and shall apply to all administrative rules and procedures of the Department of Revenue under this Act, except that (1) paragraph (b) of Section 5-10 of the Illinois Administrative Procedure Act does not apply to final orders, decisions and opinions of the Department, (2) subparagraph (a)2 of Section 5-10 of the Illinois Administrative Procedure Act does not apply to forms established by the Department for use under this Act, and (3) the provisions of Section 10-45 of the Illinois Administrative Procedure Act regarding proposals for decision are excluded and not applicable to the Department under this Act to the extent Section 10-45 applies to hearings not otherwise delegated to the Illinois Independent Tax Tribunal.
(Source: P.A. 97-1129, eff. 8-28-12.)

(35 ILCS 115/21) (from Ch. 120, par. 439.121)
Sec. 21. If any clause, sentence, Section, provision or part of this Act or the application thereof to any person or circumstance shall be adjudged to be unconstitutional, the remainder of this Act or its application to persons or circumstances other than those to which it is held invalid, shall not be affected thereby. In particular, if any provision which exempts or has the effect of exempting some class of servicemen or some kind of service from the tax imposed by this Act should be held to constitute or to result in an invalid classification or to be unconstitutional for some other reason, such provision shall be deemed to be severable, with the remainder of this Act without said provision being held constitutional.
(Source: Laws 1961, p. 1745.)



35 ILCS 120/ - Retailers' Occupation Tax Act.

(35 ILCS 120/1) (from Ch. 120, par. 440)
Sec. 1. Definitions. "Sale at retail" means any transfer of the ownership of or title to tangible personal property to a purchaser, for the purpose of use or consumption, and not for the purpose of resale in any form as tangible personal property to the extent not first subjected to a use for which it was purchased, for a valuable consideration: Provided that the property purchased is deemed to be purchased for the purpose of resale, despite first being used, to the extent to which it is resold as an ingredient of an intentionally produced product or byproduct of manufacturing. For this purpose, slag produced as an incident to manufacturing pig iron or steel and sold is considered to be an intentionally produced byproduct of manufacturing. Transactions whereby the possession of the property is transferred but the seller retains the title as security for payment of the selling price shall be deemed to be sales.
"Sale at retail" shall be construed to include any transfer of the ownership of or title to tangible personal property to a purchaser, for use or consumption by any other person to whom such purchaser may transfer the tangible personal property without a valuable consideration, and to include any transfer, whether made for or without a valuable consideration, for resale in any form as tangible personal property unless made in compliance with Section 2c of this Act.
Sales of tangible personal property, which property, to the extent not first subjected to a use for which it was purchased, as an ingredient or constituent, goes into and forms a part of tangible personal property subsequently the subject of a "Sale at retail", are not sales at retail as defined in this Act: Provided that the property purchased is deemed to be purchased for the purpose of resale, despite first being used, to the extent to which it is resold as an ingredient of an intentionally produced product or byproduct of manufacturing.
"Sale at retail" shall be construed to include any Illinois florist's sales transaction in which the purchase order is received in Illinois by a florist and the sale is for use or consumption, but the Illinois florist has a florist in another state deliver the property to the purchaser or the purchaser's donee in such other state.
Nonreusable tangible personal property that is used by persons engaged in the business of operating a restaurant, cafeteria, or drive-in is a sale for resale when it is transferred to customers in the ordinary course of business as part of the sale of food or beverages and is used to deliver, package, or consume food or beverages, regardless of where consumption of the food or beverages occurs. Examples of those items include, but are not limited to nonreusable, paper and plastic cups, plates, baskets, boxes, sleeves, buckets or other containers, utensils, straws, placemats, napkins, doggie bags, and wrapping or packaging materials that are transferred to customers as part of the sale of food or beverages in the ordinary course of business.
The purchase, employment and transfer of such tangible personal property as newsprint and ink for the primary purpose of conveying news (with or without other information) is not a purchase, use or sale of tangible personal property.
A person whose activities are organized and conducted primarily as a not-for-profit service enterprise, and who engages in selling tangible personal property at retail (whether to the public or merely to members and their guests) is engaged in the business of selling tangible personal property at retail with respect to such transactions, excepting only a person organized and operated exclusively for charitable, religious or educational purposes either (1), to the extent of sales by such person to its members, students, patients or inmates of tangible personal property to be used primarily for the purposes of such person, or (2), to the extent of sales by such person of tangible personal property which is not sold or offered for sale by persons organized for profit. The selling of school books and school supplies by schools at retail to students is not "primarily for the purposes of" the school which does such selling. The provisions of this paragraph shall not apply to nor subject to taxation occasional dinners, socials or similar activities of a person organized and operated exclusively for charitable, religious or educational purposes, whether or not such activities are open to the public.
A person who is the recipient of a grant or contract under Title VII of the Older Americans Act of 1965 (P.L. 92-258) and serves meals to participants in the federal Nutrition Program for the Elderly in return for contributions established in amount by the individual participant pursuant to a schedule of suggested fees as provided for in the federal Act is not engaged in the business of selling tangible personal property at retail with respect to such transactions.
"Purchaser" means anyone who, through a sale at retail, acquires the ownership of or title to tangible personal property for a valuable consideration.
"Reseller of motor fuel" means any person engaged in the business of selling or delivering or transferring title of motor fuel to another person other than for use or consumption. No person shall act as a reseller of motor fuel within this State without first being registered as a reseller pursuant to Section 2c or a retailer pursuant to Section 2a.
"Selling price" or the "amount of sale" means the consideration for a sale valued in money whether received in money or otherwise, including cash, credits, property, other than as hereinafter provided, and services, but not including the value of or credit given for traded-in tangible personal property where the item that is traded-in is of like kind and character as that which is being sold, and shall be determined without any deduction on account of the cost of the property sold, the cost of materials used, labor or service cost or any other expense whatsoever, but does not include charges that are added to prices by sellers on account of the seller's tax liability under this Act, or on account of the seller's duty to collect, from the purchaser, the tax that is imposed by the Use Tax Act, or, except as otherwise provided with respect to any cigarette tax imposed by a home rule unit, on account of the seller's tax liability under any local occupation tax administered by the Department, or, except as otherwise provided with respect to any cigarette tax imposed by a home rule unit on account of the seller's duty to collect, from the purchasers, the tax that is imposed under any local use tax administered by the Department. Effective December 1, 1985, "selling price" shall include charges that are added to prices by sellers on account of the seller's tax liability under the Cigarette Tax Act, on account of the sellers' duty to collect, from the purchaser, the tax imposed under the Cigarette Use Tax Act, and on account of the seller's duty to collect, from the purchaser, any cigarette tax imposed by a home rule unit.
Notwithstanding any law to the contrary, for any motor vehicle, as defined in Section 1-146 of the Vehicle Code, that is sold on or after January 1, 2015 for the purpose of leasing the vehicle for a defined period that is longer than one year and (1) is a motor vehicle of the second division that: (A) is a self-contained motor vehicle designed or permanently converted to provide living quarters for recreational, camping, or travel use, with direct walk through access to the living quarters from the driver's seat; (B) is of the van configuration designed for the transportation of not less than 7 nor more than 16 passengers; or (C) has a gross vehicle weight rating of 8,000 pounds or less or (2) is a motor vehicle of the first division, "selling price" or "amount of sale" means the consideration received by the lessor pursuant to the lease contract, including amounts due at lease signing and all monthly or other regular payments charged over the term of the lease. Also included in the selling price is any amount received by the lessor from the lessee for the leased vehicle that is not calculated at the time the lease is executed, including, but not limited to, excess mileage charges and charges for excess wear and tear. For sales that occur in Illinois, with respect to any amount received by the lessor from the lessee for the leased vehicle that is not calculated at the time the lease is executed, the lessor who purchased the motor vehicle does not incur the tax imposed by the Use Tax Act on those amounts, and the retailer who makes the retail sale of the motor vehicle to the lessor is not required to collect the tax imposed by the Use Tax Act or to pay the tax imposed by this Act on those amounts. However, the lessor who purchased the motor vehicle assumes the liability for reporting and paying the tax on those amounts directly to the Department in the same form (Illinois Retailers' Occupation Tax, and local retailers' occupation taxes, if applicable) in which the retailer would have reported and paid such tax if the retailer had accounted for the tax to the Department. For amounts received by the lessor from the lessee that are not calculated at the time the lease is executed, the lessor must file the return and pay the tax to the Department by the due date otherwise required by this Act for returns other than transaction returns. If the retailer is entitled under this Act to a discount for collecting and remitting the tax imposed under this Act to the Department with respect to the sale of the motor vehicle to the lessor, then the right to the discount provided in this Act shall be transferred to the lessor with respect to the tax paid by the lessor for any amount received by the lessor from the lessee for the leased vehicle that is not calculated at the time the lease is executed; provided that the discount is only allowed if the return is timely filed and for amounts timely paid. The "selling price" of a motor vehicle that is sold on or after January 1, 2015 for the purpose of leasing for a defined period of longer than one year shall not be reduced by the value of or credit given for traded-in tangible personal property owned by the lessor, nor shall it be reduced by the value of or credit given for traded-in tangible personal property owned by the lessee, regardless of whether the trade-in value thereof is assigned by the lessee to the lessor. In the case of a motor vehicle that is sold for the purpose of leasing for a defined period of longer than one year, the sale occurs at the time of the delivery of the vehicle, regardless of the due date of any lease payments. A lessor who incurs a Retailers' Occupation Tax liability on the sale of a motor vehicle coming off lease may not take a credit against that liability for the Use Tax the lessor paid upon the purchase of the motor vehicle (or for any tax the lessor paid with respect to any amount received by the lessor from the lessee for the leased vehicle that was not calculated at the time the lease was executed) if the selling price of the motor vehicle at the time of purchase was calculated using the definition of "selling price" as defined in this paragraph. Notwithstanding any other provision of this Act to the contrary, lessors shall file all returns and make all payments required under this paragraph to the Department by electronic means in the manner and form as required by the Department. This paragraph does not apply to leases of motor vehicles for which, at the time the lease is entered into, the term of the lease is not a defined period, including leases with a defined initial period with the option to continue the lease on a month-to-month or other basis beyond the initial defined period.
The phrase "like kind and character" shall be liberally construed (including but not limited to any form of motor vehicle for any form of motor vehicle, or any kind of farm or agricultural implement for any other kind of farm or agricultural implement), while not including a kind of item which, if sold at retail by that retailer, would be exempt from retailers' occupation tax and use tax as an isolated or occasional sale.
"Gross receipts" from the sales of tangible personal property at retail means the total selling price or the amount of such sales, as hereinbefore defined. In the case of charge and time sales, the amount thereof shall be included only as and when payments are received by the seller. Receipts or other consideration derived by a seller from the sale, transfer or assignment of accounts receivable to a wholly owned subsidiary will not be deemed payments prior to the time the purchaser makes payment on such accounts.
"Department" means the Department of Revenue.
"Person" means any natural individual, firm, partnership, association, joint stock company, joint adventure, public or private corporation, limited liability company, or a receiver, executor, trustee, guardian or other representative appointed by order of any court.
The isolated or occasional sale of tangible personal property at retail by a person who does not hold himself out as being engaged (or who does not habitually engage) in selling such tangible personal property at retail, or a sale through a bulk vending machine, does not constitute engaging in a business of selling such tangible personal property at retail within the meaning of this Act; provided that any person who is engaged in a business which is not subject to the tax imposed by this Act because of involving the sale of or a contract to sell real estate or a construction contract to improve real estate or a construction contract to engineer, install, and maintain an integrated system of products, but who, in the course of conducting such business, transfers tangible personal property to users or consumers in the finished form in which it was purchased, and which does not become real estate or was not engineered and installed, under any provision of a construction contract or real estate sale or real estate sales agreement entered into with some other person arising out of or because of such nontaxable business, is engaged in the business of selling tangible personal property at retail to the extent of the value of the tangible personal property so transferred. If, in such a transaction, a separate charge is made for the tangible personal property so transferred, the value of such property, for the purpose of this Act, shall be the amount so separately charged, but not less than the cost of such property to the transferor; if no separate charge is made, the value of such property, for the purposes of this Act, is the cost to the transferor of such tangible personal property. Construction contracts for the improvement of real estate consisting of engineering, installation, and maintenance of voice, data, video, security, and all telecommunication systems do not constitute engaging in a business of selling tangible personal property at retail within the meaning of this Act if they are sold at one specified contract price.
A person who holds himself or herself out as being engaged (or who habitually engages) in selling tangible personal property at retail is a person engaged in the business of selling tangible personal property at retail hereunder with respect to such sales (and not primarily in a service occupation) notwithstanding the fact that such person designs and produces such tangible personal property on special order for the purchaser and in such a way as to render the property of value only to such purchaser, if such tangible personal property so produced on special order serves substantially the same function as stock or standard items of tangible personal property that are sold at retail.
Persons who engage in the business of transferring tangible personal property upon the redemption of trading stamps are engaged in the business of selling such property at retail and shall be liable for and shall pay the tax imposed by this Act on the basis of the retail value of the property transferred upon redemption of such stamps.
"Bulk vending machine" means a vending machine, containing unsorted confections, nuts, toys, or other items designed primarily to be used or played with by children which, when a coin or coins of a denomination not larger than $0.50 are inserted, are dispensed in equal portions, at random and without selection by the customer.
(Source: P.A. 98-628, eff. 1-1-15; 98-1080, eff. 8-26-14.)

(35 ILCS 120/1a) (from Ch. 120, par. 440a)
Sec. 1a. "Pollution control facilities" means any system, method, construction, device or appliance appurtenant thereto sold or used or intended for the primary purpose of eliminating, preventing, or reducing air and water pollution as the term "air pollution" or "water pollution" is defined in the "Environmental Protection Act", enacted by the 76th General Assembly, or for the primary purpose of treating, pretreating, modifying or disposing of any potential solid, liquid or gaseous pollutant which if released without such treatment, pretreatment, modification or disposal might be harmful, detrimental or offensive to human, plant or animal life, or to property.
Until July 1, 2003, the purchase, employment and transfer of such tangible personal property as pollution control facilities is not a purchase, use or sale of tangible personal property.
(Source: P.A. 93-24, eff. 6-20-03.)

(35 ILCS 120/1a-1) (from Ch. 120, par. 440a-1)
Sec. 1a-1. "Low sulfur dioxide emission coal fueled devices" means any device sold or used or intended for the purpose of burning, combusting or converting locally available coal in a manner which eliminates or significantly reduces the need for additional sulfur dioxide abatement that would otherwise be required under State or Federal air emission standards. Such device includes all machinery, equipment, structures and all related apparatus of a coal gasification facility, including coal feeding equipment, designed to convert locally available coal into a low sulfur gaseous fuel and to manage all waste and byproduct streams.
The purchase, employment and transfer of such tangible personal property as low sulfur dioxide emission coal fueled devices is not a purchase, use or sale of tangible personal property.
This amendatory Act of 1981 is not intended to nor does it make any change in the meaning of any provision in this Section but is intended to remove possible ambiguities, thereby confirming the existing meaning of this Section in effect prior to the effective date of this amendatory Act of 1981.
(Source: P.A. 82-672.)

(35 ILCS 120/1c) (from Ch. 120, par. 440c)
Sec. 1c. A person who is engaged in the business of leasing or renting motor vehicles or, beginning July 1, 2003, aircraft or, beginning September 1, 2004, watercraft to others and who, in connection with such business sells any used motor vehicle, aircraft, or watercraft to a purchaser for his use and not for the purpose of resale, is a retailer engaged in the business of selling tangible personal property at retail under this Act to the extent of the value of the motor vehicle, aircraft, or watercraft sold. For the purpose of this Section "motor vehicle" has the meaning prescribed in Section 1-157 of the Illinois Vehicle Code, as now or hereafter amended. For the purpose of this Section "aircraft" has the meaning prescribed in Section 3 of the Illinois Aeronautics Act. For the purpose of this Section, "watercraft" has the meaning prescribed in Section 5-5 of the Watercraft Use Tax Law. (Nothing provided herein shall affect liability incurred under this Act because of the sale at retail of such motor vehicles, aircraft, or watercraft to a lessor.)
(Source: P.A. 93-24, eff. 6-20-03; 93-840, eff. 7-30-04.)

(35 ILCS 120/1d) (from Ch. 120, par. 440d)
Sec. 1d. Subject to the provisions of Section 1f, all tangible personal property to be used or consumed within an enterprise zone established pursuant to the "Illinois Enterprise Zone Act", as amended, or subject to the provisions of Section 5.5 of the Illinois Enterprise Zone Act, all tangible personal property to be used or consumed by any High Impact Business, in the process of the manufacturing or assembly of tangible personal property for wholesale or retail sale or lease or in the process of graphic arts production if used or consumed at a facility which is a Department of Commerce and Economic Opportunity certified business and located in a county of more than 4,000 persons and less than 45,000 persons is exempt from the tax imposed by this Act. This exemption includes repair and replacement parts for machinery and equipment used primarily in the process of manufacturing or assembling tangible personal property or in the process of graphic arts production if used or consumed at a facility which is a Department of Commerce and Economic Opportunity certified business and located in a county of more than 4,000 persons and less than 45,000 persons for wholesale or retail sale, or lease, and equipment, manufacturing or graphic arts fuels, material and supplies for the maintenance, repair or operation of such manufacturing or assembling or graphic arts machinery or equipment. The exemption provided in this Section for tangible personal property to be used or consumed in the process of manufacturing or assembly of tangible personal property for wholesale or retail sale or lease, and the repair and replacement parts for that machinery and equipment, does not apply to such property used or consumed in (i) the generation of electricity for wholesale or retail sale; (ii) the generation or treatment of natural or artificial gas for wholesale or retail sale that is delivered to customers through pipes, pipelines, or mains; or (iii) the treatment of water for wholesale or retail sale that is delivered to customers through pipes, pipelines, or mains. The provisions of this amendatory Act of the 98th General Assembly are declaratory of existing law as to the meaning and scope of this exemption.
(Source: P.A. 98-583, eff. 1-1-14.)

(35 ILCS 120/1e) (from Ch. 120, par. 440e)
Sec. 1e. Subject to the provisions of Section 1f, or subject to the provisions of Section 5.5 of the Illinois Enterprise Zone Act, all tangible personal property to be used or consumed in the operation of pollution control facilities, as defined in Section 1a of this Act, within an enterprise zone established pursuant to the "Illinois Enterprise Zone Act", as amended, shall be exempt from the tax imposed by this Act.
(Source: P.A. 85-1182.)

(35 ILCS 120/1f) (from Ch. 120, par. 440f)
Sec. 1f. Except for High Impact Businesses, the exemption stated in Sections 1d and 1e of this Act shall only apply to business enterprises which:
(1) either (i) make investments which cause the

creation of a minimum of 200 full-time equivalent jobs in Illinois or (ii) make investments which cause the retention of a minimum of 2000 full-time jobs in Illinois or (iii) make investments of a minimum of $40,000,000 and retain at least 90% of the jobs in place on the date on which the exemption is granted and for the duration of the exemption; and

(2) are located in an Enterprise Zone established

pursuant to the Illinois Enterprise Zone Act; and

(3) are certified by the Department of Commerce and

Economic Opportunity as complying with the requirements specified in clauses (1) and (2).

Any business enterprise seeking to avail itself of the exemptions stated in Sections 1d or 1e, or both, shall make application to the Department of Commerce and Economic Opportunity in such form and providing such information as may be prescribed by the Department of Commerce and Economic Opportunity. However, no business enterprise shall be required, as a condition for certification under clause (4) of this Section, to attest that its decision to invest under clause (1) of this Section and to locate under clause (2) of this Section is predicated upon the availability of the exemptions authorized by Sections 1d or 1e.
The Department of Commerce and Economic Opportunity shall determine whether the business enterprise meets the criteria prescribed in this Section. If the Department of Commerce and Economic Opportunity determines that such business enterprise meets the criteria, it shall issue a certificate of eligibility for exemption to the business enterprise in such form as is prescribed by the Department of Revenue. The Department of Commerce and Economic Opportunity shall act upon such certification requests within 60 days after receipt of the application, and shall file with the Department of Revenue a copy of each certificate of eligibility for exemption.
The Department of Commerce and Economic Opportunity shall have the power to promulgate rules and regulations to carry out the provisions of this Section including the power to define the amounts and types of eligible investments not specified in this Section which business enterprises must make in order to receive the exemptions stated in Sections 1d and 1e of this Act; and to require that any business enterprise that is granted a tax exemption repay the exempted tax if the business enterprise fails to comply with the terms and conditions of the certification.
Such certificate of eligibility for exemption shall be presented by the business enterprise to its supplier when making the initial purchase of tangible personal property for which an exemption is granted by Section 1d or Section 1e, or both, together with a certification by the business enterprise that such tangible personal property is exempt from taxation under Section 1d or Section 1e and by indicating the exempt status of each subsequent purchase on the face of the purchase order.
The Department of Commerce and Economic Opportunity shall determine the period during which such exemption from the taxes imposed under this Act is in effect which shall not exceed 20 years.
(Source: P.A. 98-463, eff. 8-16-13.)

(35 ILCS 120/1g) (from Ch. 120, par. 440g)
Sec. 1g. Application for exemption identification number. On or before December 31, 1986, except as hereinafter provided, each entity otherwise eligible under exemption (11) of Section 2-5 of this Act and on and after the effective date of this amendatory Act of the 92nd General Assembly each entity otherwise eligible under exemption (9) of Section 2-5 of this Act shall make application to the Department for an exemption identification number. In the case of a corporation, society, association, foundation, or institution organized and operated exclusively for charitable purposes and that has more than 50 subsidiary organizations in Illinois, the Department, in its sole discretion, may issue one exemption identification number to be used by the parent organization and each subsidiary organization.
Each exemption identification number or renewal number shall be valid for 5 years after the first day of the month following the month of issuance. Not less than 3 months before the expiration date, an application for renewal shall be filed.
Each application for an exemption identification number or a renewal number shall contain information and be accompanied by documentation as shall be requested by the Department.
(Source: P.A. 92-35, eff. 7-1-01.)

(35 ILCS 120/1h) (from Ch. 120, par. 440h)
Sec. 1h. Upon request made on or after July 1, 1987, the Department shall furnish to any county or municipality a list containing the name of each corporation, society, association, foundation or institution organized and operated exclusively for charitable, religious or educational purposes, and each not-for-profit corporation, society, association, foundation, institution or organization which has no compensated officers or employees and which is organized and operated primarily for the recreation of persons 55 years of age or older, which had a valid exemption identification number on the first day of January or July, as the case may be, proceeding the date on which such request is received and which is located within the corporate limits of such municipality or the unincorporated territory of such county, except that the list need not include subsidiary organizations using an exemption identification number issued to its parent organization as provided by Section 1g of this Act.
(Source: P.A. 97-813, eff. 7-13-12.)

(35 ILCS 120/1i) (from Ch. 120, par. 440i)
Sec. 1i. High Impact Service Facility means a facility used primarily for the sorting, handling and redistribution of mail, freight, cargo, or other parcels received from agents or employees of the handler or shipper for processing at a common location and redistribution to other employees or agents for delivery to an ultimate destination on an item-by-item basis, and which: (1) will make an investment in a business enterprise project of $100,000,000 dollars or more; (2) will cause the creation of at least 750 to 1,000 jobs or more in an enterprise zone established pursuant to the Illinois Enterprise Zone Act; and (3) is certified by the Department of Commerce and Economic Opportunity as contractually obligated to meet the requirements specified in divisions (1) and (2) of this paragraph within the time period as specified by the certification. Any business enterprise project applying for the exemption stated in this Section shall make application to the Department of Commerce and Economic Opportunity in such form and providing such information as may be prescribed by the Department of Commerce and Economic Opportunity.
The Department of Commerce and Economic Opportunity shall determine whether the business enterprise project meets the criteria prescribed in this Section. If the Department of Commerce and Economic Opportunity determines that such business enterprise project meets the criteria, it shall issue a certificate of eligibility for exemption to the business enterprise in such form as is prescribed by the Department of Revenue. The Department of Commerce and Economic Opportunity shall act upon such certification requests within 60 days after receipt of the application, and shall file with the Department of Revenue a copy of each certificate of eligibility for exemption.
The Department of Commerce and Economic Opportunity shall have the power to promulgate rules and regulations to carry out the provisions of this Section and to require that any business enterprise that is granted a tax exemption repay the exempted tax if the business enterprise fails to comply with the terms and conditions of the certification.
The certificate of eligibility for exemption shall be presented by the business enterprise to its supplier when making the initial purchase of machinery and equipment for which an exemption is granted by Section 1j of this Act, together with a certification by the business enterprise that such machinery and equipment is exempt from taxation under Section 1j of this Act and by indicating the exempt status of each subsequent purchase on the face of the purchase order.
The certification of eligibility for exemption shall be presented by the business enterprise to its supplier when making the purchase of jet fuel and petroleum products for which an exemption is granted by Section 1j.1 of this Act, together with a certification by the business enterprise that such jet fuel and petroleum product, are exempt from taxation under Section 1j.1 of this Act, and by indicating the exempt status of each subsequent purchase on the face of the purchase order.
The Department of Commerce and Economic Opportunity shall determine the period during which such exemption from the taxes imposed under this Act will remain in effect.
(Source: P.A. 94-793, eff. 5-19-06.)

(35 ILCS 120/1j) (from Ch. 120, par. 440j)
Sec. 1j. Exemption - Machinery or Equipment used in the operation of high impact service facilities. Subject to the provisions of Section 1i of this Act, machinery or equipment used in the operation of a high impact service facility, as defined in Section 1i of this Act, located within an enterprise zone established pursuant to the Illinois Enterprise Zone Act shall be exempt from the tax imposed by this Act. Machinery and equipment, new and replacement, shall include, but not be limited to: (i) motor driven heavy equipment not considered rolling stock which is used for the purpose of transporting parcels, machinery, or equipment, or trailers used for the shipment of parcels, and equipment used to maintain and provide in-house services, within the confines of the facility, and (ii) automated machinery and equipment used for the purposes of transporting parcels within the facility, along with all components, parts, pieces, and computer software or hardware contained in the electronic control systems related thereto. The Department of Revenue shall promulgate such rules and regulations as necessary to further define machinery and equipment eligible for exemption in a high impact service facility.
(Source: P.A. 85-1409.)

(35 ILCS 120/1j.1)
Sec. 1j.1. Exemption; jet fuel used in the operation of high impact service facilities. Subject to the provisions of Section 1i of this Act, jet fuel and petroleum products sold to and used in the conduct of its business of sorting, handling and redistribution of mail, freight, cargo or other parcels in the operation of a high impact service facility, as defined in Section 1i of this Act, located within an enterprise zone established pursuant to the Illinois Enterprise Zone Act shall be exempt from the tax imposed by this Act, provided that the business enterprise has waived its right to a tax exemption of the charges imposed under Section 9-222.1 of the Public Utilities Act. The Department of Commerce and Economic Opportunity shall promulgate rules necessary to further define jet fuel and petroleum products sold to, used, and eligible for exemption in a high impact service facility. The minimum period for which an exemption from taxes is granted by this Section is 10 years, regardless of the duration of the enterprise zone in which the project is located.
(Source: P.A. 94-793, eff. 5-19-06.)

(35 ILCS 120/1j.2)
Sec. 1j.2. Exceptions. High impact service facilities qualifying under this Act and seeking the exemption under 1j.1 shall be ineligible for the exemptions of taxes imposed under Section 9-222.1 of the Public Utilities Act. High impact service facilities qualifying under this Act and seeking the exemption under Section 9-222.1 of the Public Utilities Act shall be ineligible for the exemptions of taxes as described in Section 1j.1.
(Source: P.A. 90-42, eff. 1-1-98.)

(35 ILCS 120/1k) (from Ch. 120, par. 440k)
Sec. 1k. Aircraft maintenance facility means a facility operated by an interstate carrier for hire that is used primarily for the maintenance, rebuilding or repair of aircraft, aircraft parts and auxiliary equipment owned or leased by that carrier and used by that carrier as rolling stock moving in interstate commerce, and which: (1) will make an investment by the interstate carrier for hire of $400,000,000 or more in an enterprise zone; (2) will cause the creation of at least 5,000 full-time jobs in that enterprise zone; (3) is located in a county with population not less than 150,000 and not more than 200,000 and that contains 3 enterprise zones as of December 31, 1990; (4) enters into a legally binding agreement with the Department of Commerce and Economic Opportunity to comply with clauses (1) and (2) of this paragraph within a time period specified in the rules and regulations promulgated pursuant to this Section; and (5) is certified by the Department of Commerce and Economic Opportunity to be in compliance with clauses (1), (2), (3) and (4) of this Section. Any aircraft maintenance facility applying for the exemption stated in this Section shall make application to the Department of Commerce and Economic Opportunity in such form and providing such information as may be prescribed by the Department of Commerce and Economic Opportunity.
The Department of Commerce and Economic Opportunity shall determine whether the facility meets the criteria prescribed in this Section. If the Department of Commerce and Economic Opportunity determines that the facility meets the criteria, it shall issue a certificate of eligibility for exemption in the form prescribed by the Department of Revenue to the business enterprise operating the facility. The Department of Commerce and Economic Opportunity shall act upon certification request within 60 days after receipt of application, and shall file with the Department of Revenue a copy of each certificate of eligibility for exemption.
The Department of Commerce and Economic Opportunity shall promulgate rules and regulations to carry out the provisions of this Section, and to require that any business enterprise that is granted a tax exemption pay the exempted tax to the Department of Revenue if the business enterprise fails to comply with the terms and conditions of the certification, and pay all penalties and interest on that exempted tax as determined by the Department of Revenue.
The certificate of eligibility for exemption shall be presented by the business enterprise to its supplier when making the initial purchase of machinery and equipment for which an exemption is granted by Section 1m or Section 1n of this Act, or both, together with a certification by the business enterprise that the machinery and equipment is exempt from taxation under Section 1m or 1n of this Act. The exempt status, if any, of each subsequent purchase shall be indicated on the face of the purchase order.
(Source: P.A. 94-793, eff. 5-19-06.)

(35 ILCS 120/1m) (from Ch. 120, par. 440m)
Sec. 1m. Subject to the provisions of Section 1k of this Act, machinery and equipment used in the operation of an aircraft maintenance facility as defined in Section 1k, located within an enterprise zone shall be exempt from the tax imposed by this Act. The machinery and equipment exempted by this Section is limited to machinery and equipment used primarily to maintain, rebuild or repair aircraft used as rolling stock moving in interstate commerce for hire by the operator of the facility. The Department of Revenue shall promulgate any rules and regulations necessary to further define machinery and equipment eligible for exemption in an aircraft maintenance facility.
(Source: P.A. 86-1490.)

(35 ILCS 120/1n) (from Ch. 120, par. 440n)
Sec. 1n. Subject to the provisions of Section 1k, all tangible personal property to be used or consumed, within an enterprise zone established pursuant to the Illinois Enterprise Zone Act, by any aircraft maintenance facility, directly in the process of maintaining, rebuilding or repairing aircraft is exempt from the tax imposed by this Act. The exemption includes repair and replacement parts for machinery and equipment used primarily in the process of maintaining, rebuilding or repairing aircraft, and also includes equipment, fuels, material and supplies for the maintenance, repair or operation of such machinery or equipment.
(Source: P.A. 86-1490.)

(35 ILCS 120/1o)
Sec. 1o. Aircraft support center exemption.
(a) For the purposes of this Act, "aircraft support center" means a support center operated by a carrier for hire that is used primarily for the maintenance, rebuilding, or repair of aircraft, aircraft parts, and auxiliary equipment, and which carrier:
(1) will make an investment of $30,000,000 or more at

a federal Air Force Base located in this State;

(2) will cause the creation of at least 750 full-time

jobs at a joint use military and civilian airport at that federal Air Force Base;

(3) enters into a legally binding agreement with the

Department of Commerce and Economic Opportunity to comply with paragraphs (1) and (2) within a time period specified in the rules and regulations promulgated by the Department of Commerce and Economic Opportunity pursuant to this subsection; and

(4) is certified by the Department of Commerce and

Economic Opportunity to be in compliance with paragraphs (1), (2), and (3).

Any aircraft support center applying for an exemption stated in this Section shall make application to the Department of Commerce and Economic Opportunity in such form and providing such information as may be prescribed by that Department. The Department of Commerce and Economic Opportunity shall determine whether the aircraft support center meets the criteria prescribed in this subsection. If the Department of Commerce and Economic Opportunity determines that the aircraft support center meets the criteria, it shall issue a certificate of eligibility for exemption in the form prescribed by the Department of Revenue to the carrier operating the aircraft support center. The Department of Commerce and Economic Opportunity shall act upon certification request within 60 days after receipt of application and shall file with the Department of Revenue a copy of each certificate of eligibility for exemption.
The Department of Commerce and Economic Opportunity shall promulgate rules and regulations to carry out the provisions of this subsection and to require that any business operating an aircraft support center that is granted a tax exemption pay the exempted tax to the Department of Revenue if the business fails to comply with the terms and conditions of the certification and pay all penalties and interest on that exempted tax as determined by the Department of Revenue.
The certificate of eligibility for exemption shall be presented by the carrier operating an aircraft support center to its supplier when making the initial purchase of items for which an exemption is granted by this Section together with a certification by the business that the items are exempt from taxation under this Act. The exempt status, if any, of each subsequent purchase shall be indicated on the face of the purchase order.
(b) Subject to the provisions of this subsection, jet fuel and petroleum products used or consumed by any aircraft support center directly in the process of maintaining, rebuilding, or repairing aircraft is exempt from the tax imposed by this Act. The Department of Revenue shall promulgate any rules necessary to further define the items eligible for exemption.
(c) This Section is exempt from the provisions of Section 2-70.
(Source: P.A. 94-793, eff. 5-19-06.)

(35 ILCS 120/1p)
Sec. 1p. (Repealed).
(Source: P.A. 94-546, eff. 1-1-06. Repealed by P.A. 94-781, eff. 5-19-06.)

(35 ILCS 120/1q)
Sec. 1q. Building materials exemption; Illiana Expressway public private partnership.
(a) Each retailer that makes a qualified sale of building materials to be incorporated into the Illiana Expressway as defined in the Public Private Agreements for the Illiana Expressway Act, by remodeling, rehabilitating, or new construction, may deduct receipts from those sales when calculating the tax imposed by this Act.
(b) As used in this Section, "qualified sale" means a sale of building materials that will be incorporated into the Illiana Expressway for which a Certificate of Eligibility for Sales Tax Exemption has been issued by the Illinois Department of Transportation, which has authority over the project.
(c) To document the exemption allowed under this Section, the retailer must obtain from the purchaser a copy of the Certificate of Eligibility for Sales Tax Exemption issued by the Illinois Department of Transportation, which has jurisdiction over the project into which the building materials will be incorporated is located. The Certificate of Eligibility for Sales Tax Exemption must contain all of the following:
(1) statement that the project identified in the

Certificate meets all the requirements of the Illinois Department of Transportation;

(2) the location or address of the project; and
(3) the signature of the Secretary of the Illinois

Department of Transportation, which has authority over the Illiana Expressway or the Secretary's delegate.

(d) In addition to meeting the requirements of subsection (c) of this Act, the retailer must obtain a certificate from the purchaser that contains all of the following:
(1) a statement that the building materials are being

purchased for incorporation into the Illiana Expressway in accordance with the Public Private Agreements for the Illiana Expressway Act;

(2) the location or address of the project into which

the building materials will be incorporated;

(3) the name of the project;
(4) a description of the building materials being

purchased; and

(5) the purchaser's signature and date of purchase.
(e) This Section is exempt from Section 2-70 of this Act.
(Source: P.A. 96-913, eff. 6-9-10.)

(35 ILCS 120/1r)
Sec. 1r. Building materials exemption; public-private partnership transportation projects.
(a) Each retailer that makes a qualified sale of building materials to be incorporated into a "project" as defined in the Public-Private Partnerships for Transportation Act, by remodeling, rehabilitating, or new construction, may deduct receipts from those sales when calculating the tax imposed by this Act.
(b) As used in this Section, "qualified sale" means a sale of building materials that will be incorporated into a project for which a Certificate of Eligibility for Sales Tax Exemption has been issued by the agency having authority over the project.
(c) To document the exemption allowed under this Section, the retailer must obtain from the purchaser a copy of the Certificate of Eligibility for Sales Tax Exemption issued by the agency having jurisdiction over the project into which the building materials will be incorporated is located. The Certificate of Eligibility for Sales Tax Exemption must contain all of the following:
(1) statement that the project identified in the

Certificate meets all the requirements of the agency having authority over the project;

(2) the location or address of the project; and
(3) the signature of the director of the agency with

authority over the project or the director's delegate.

(d) In addition to meeting the requirements of subsection (c) of this Act, the retailer must obtain a certificate from the purchaser that contains all of the following:
(1) a statement that the building materials are being

purchased for incorporation into a project in accordance with the Public-Private Partnerships for Transportation Act;

(2) the location or address of the project into which

the building materials will be incorporated;

(3) the name of the project;
(4) a description of the building materials being

purchased; and

(5) the purchaser's signature and date of purchase.
(e) This Section is exempt from Section 2-70 of this Act.
(Source: P.A. 97-502, eff. 8-23-11.)

(35 ILCS 120/1s)
Sec. 1s. Building materials exemption; South Suburban Airport public-private partnership.
(a) Each retailer that makes a qualified sale of building materials to be incorporated into the South Suburban Airport as defined in the Public-Private Agreements for the South Suburban Airport Act, by remodeling, rehabilitating, or new construction, may deduct receipts from those sales when calculating the tax imposed by this Act.
(b) As used in this Section, "qualified sale" means a sale of building materials that will be incorporated into the South Suburban Airport for which a Certificate of Eligibility for Sales Tax Exemption has been issued by the Illinois Department of Transportation, which has authority over the project.
(c) To document the exemption allowed under this Section, the retailer must obtain from the purchaser a copy of the Certificate of Eligibility for Sales Tax Exemption issued by the Illinois Department of Transportation, which has jurisdiction over the project into which the building materials will be incorporated is located. The Certificate of Eligibility for Sales Tax Exemption must contain all of the following:
(1) statement that the project identified in the

Certificate meets all the requirements of the Illinois Department of Transportation;

(2) the location or address of the project; and
(3) the signature of the Secretary of the Illinois

Department of Transportation, which has authority over the South Suburban Airport or the Secretary's delegate.

(d) In addition to meeting the requirements of subsection (c) of this Act, the retailer must obtain a certificate from the purchaser that contains all of the following:
(1) a statement that the building materials are being

purchased for incorporation into the South Suburban Airport in accordance with the Public-Private Agreements for the South Suburban Airport Act;

(2) the location or address of the project into which

the building materials will be incorporated;

(3) the name of the project;
(4) a description of the building materials being

purchased; and

(5) the purchaser's signature and date of purchase.
(e) This Section is exempt from Section 2-70 of this Act.
(Source: P.A. 98-109, eff. 7-25-13.)

(35 ILCS 120/2) (from Ch. 120, par. 441)
Sec. 2. Tax imposed. A tax is imposed upon persons engaged in the business of selling at retail tangible personal property, including computer software, and including photographs, negatives, and positives that are the product of photoprocessing, but not including products of photoprocessing produced for use in motion pictures for public commercial exhibition. Beginning January 1, 2001, prepaid telephone calling arrangements shall be considered tangible personal property subject to the tax imposed under this Act regardless of the form in which those arrangements may be embodied, transmitted, or fixed by any method now known or hereafter developed. Sales of (1) electricity delivered to customers by wire; (2) natural or artificial gas that is delivered to customers through pipes, pipelines, or mains; and (3) water that is delivered to customers through pipes, pipelines, or mains are not subject to tax under this Act. The provisions of this amendatory Act of the 98th General Assembly are declaratory of existing law as to the meaning and scope of this Act.
(Source: P.A. 98-583, eff. 1-1-14.)

(35 ILCS 120/2-5)
(Text of Section from P.A. 100-22)
Sec. 2-5. Exemptions. Gross receipts from proceeds from the sale of the following tangible personal property are exempt from the tax imposed by this Act:
(1) Farm chemicals.
(2) Farm machinery and equipment, both new and used, including that manufactured on special order, certified by the purchaser to be used primarily for production agriculture or State or federal agricultural programs, including individual replacement parts for the machinery and equipment, including machinery and equipment purchased for lease, and including implements of husbandry defined in Section 1-130 of the Illinois Vehicle Code, farm machinery and agricultural chemical and fertilizer spreaders, and nurse wagons required to be registered under Section 3-809 of the Illinois Vehicle Code, but excluding other motor vehicles required to be registered under the Illinois Vehicle Code. Horticultural polyhouses or hoop houses used for propagating, growing, or overwintering plants shall be considered farm machinery and equipment under this item (2). Agricultural chemical tender tanks and dry boxes shall include units sold separately from a motor vehicle required to be licensed and units sold mounted on a motor vehicle required to be licensed, if the selling price of the tender is separately stated.
Farm machinery and equipment shall include precision farming equipment that is installed or purchased to be installed on farm machinery and equipment including, but not limited to, tractors, harvesters, sprayers, planters, seeders, or spreaders. Precision farming equipment includes, but is not limited to, soil testing sensors, computers, monitors, software, global positioning and mapping systems, and other such equipment.
Farm machinery and equipment also includes computers, sensors, software, and related equipment used primarily in the computer-assisted operation of production agriculture facilities, equipment, and activities such as, but not limited to, the collection, monitoring, and correlation of animal and crop data for the purpose of formulating animal diets and agricultural chemicals. This item (2) is exempt from the provisions of Section 2-70.
(3) Until July 1, 2003, distillation machinery and equipment, sold as a unit or kit, assembled or installed by the retailer, certified by the user to be used only for the production of ethyl alcohol that will be used for consumption as motor fuel or as a component of motor fuel for the personal use of the user, and not subject to sale or resale.
(4) Until July 1, 2003 and beginning again September 1, 2004 through August 30, 2014, graphic arts machinery and equipment, including repair and replacement parts, both new and used, and including that manufactured on special order or purchased for lease, certified by the purchaser to be used primarily for graphic arts production. Equipment includes chemicals or chemicals acting as catalysts but only if the chemicals or chemicals acting as catalysts effect a direct and immediate change upon a graphic arts product. Beginning on July 1, 2017, graphic arts machinery and equipment is included in the manufacturing and assembling machinery and equipment exemption under paragraph (14).
(5) A motor vehicle that is used for automobile renting, as defined in the Automobile Renting Occupation and Use Tax Act. This paragraph is exempt from the provisions of Section 2-70.
(6) Personal property sold by a teacher-sponsored student organization affiliated with an elementary or secondary school located in Illinois.
(7) Until July 1, 2003, proceeds of that portion of the selling price of a passenger car the sale of which is subject to the Replacement Vehicle Tax.
(8) Personal property sold to an Illinois county fair association for use in conducting, operating, or promoting the county fair.
(9) Personal property sold to a not-for-profit arts or cultural organization that establishes, by proof required by the Department by rule, that it has received an exemption under Section 501(c)(3) of the Internal Revenue Code and that is organized and operated primarily for the presentation or support of arts or cultural programming, activities, or services. These organizations include, but are not limited to, music and dramatic arts organizations such as symphony orchestras and theatrical groups, arts and cultural service organizations, local arts councils, visual arts organizations, and media arts organizations. On and after the effective date of this amendatory Act of the 92nd General Assembly, however, an entity otherwise eligible for this exemption shall not make tax-free purchases unless it has an active identification number issued by the Department.
(10) Personal property sold by a corporation, society, association, foundation, institution, or organization, other than a limited liability company, that is organized and operated as a not-for-profit service enterprise for the benefit of persons 65 years of age or older if the personal property was not purchased by the enterprise for the purpose of resale by the enterprise.
(11) Personal property sold to a governmental body, to a corporation, society, association, foundation, or institution organized and operated exclusively for charitable, religious, or educational purposes, or to a not-for-profit corporation, society, association, foundation, institution, or organization that has no compensated officers or employees and that is organized and operated primarily for the recreation of persons 55 years of age or older. A limited liability company may qualify for the exemption under this paragraph only if the limited liability company is organized and operated exclusively for educational purposes. On and after July 1, 1987, however, no entity otherwise eligible for this exemption shall make tax-free purchases unless it has an active identification number issued by the Department.
(12) Tangible personal property sold to interstate carriers for hire for use as rolling stock moving in interstate commerce or to lessors under leases of one year or longer executed or in effect at the time of purchase by interstate carriers for hire for use as rolling stock moving in interstate commerce and equipment operated by a telecommunications provider, licensed as a common carrier by the Federal Communications Commission, which is permanently installed in or affixed to aircraft moving in interstate commerce.
(12-5) On and after July 1, 2003 and through June 30, 2004, motor vehicles of the second division with a gross vehicle weight in excess of 8,000 pounds that are subject to the commercial distribution fee imposed under Section 3-815.1 of the Illinois Vehicle Code. Beginning on July 1, 2004 and through June 30, 2005, the use in this State of motor vehicles of the second division: (i) with a gross vehicle weight rating in excess of 8,000 pounds; (ii) that are subject to the commercial distribution fee imposed under Section 3-815.1 of the Illinois Vehicle Code; and (iii) that are primarily used for commercial purposes. Through June 30, 2005, this exemption applies to repair and replacement parts added after the initial purchase of such a motor vehicle if that motor vehicle is used in a manner that would qualify for the rolling stock exemption otherwise provided for in this Act. For purposes of this paragraph, "used for commercial purposes" means the transportation of persons or property in furtherance of any commercial or industrial enterprise whether for-hire or not.
(13) Proceeds from sales to owners, lessors, or shippers of tangible personal property that is utilized by interstate carriers for hire for use as rolling stock moving in interstate commerce and equipment operated by a telecommunications provider, licensed as a common carrier by the Federal Communications Commission, which is permanently installed in or affixed to aircraft moving in interstate commerce.
(14) Machinery and equipment that will be used by the purchaser, or a lessee of the purchaser, primarily in the process of manufacturing or assembling tangible personal property for wholesale or retail sale or lease, whether the sale or lease is made directly by the manufacturer or by some other person, whether the materials used in the process are owned by the manufacturer or some other person, or whether the sale or lease is made apart from or as an incident to the seller's engaging in the service occupation of producing machines, tools, dies, jigs, patterns, gauges, or other similar items of no commercial value on special order for a particular purchaser. The exemption provided by this paragraph (14) does not include machinery and equipment used in (i) the generation of electricity for wholesale or retail sale; (ii) the generation or treatment of natural or artificial gas for wholesale or retail sale that is delivered to customers through pipes, pipelines, or mains; or (iii) the treatment of water for wholesale or retail sale that is delivered to customers through pipes, pipelines, or mains. The provisions of Public Act 98-583 are declaratory of existing law as to the meaning and scope of this exemption. Beginning on July 1, 2017, the exemption provided by this paragraph (14) includes, but is not limited to, graphic arts machinery and equipment, as defined in paragraph (4) of this Section.
(15) Proceeds of mandatory service charges separately stated on customers' bills for purchase and consumption of food and beverages, to the extent that the proceeds of the service charge are in fact turned over as tips or as a substitute for tips to the employees who participate directly in preparing, serving, hosting or cleaning up the food or beverage function with respect to which the service charge is imposed.
(16) Petroleum products sold to a purchaser if the seller is prohibited by federal law from charging tax to the purchaser.
(17) Tangible personal property sold to a common carrier by rail or motor that receives the physical possession of the property in Illinois and that transports the property, or shares with another common carrier in the transportation of the property, out of Illinois on a standard uniform bill of lading showing the seller of the property as the shipper or consignor of the property to a destination outside Illinois, for use outside Illinois.
(18) Legal tender, currency, medallions, or gold or silver coinage issued by the State of Illinois, the government of the United States of America, or the government of any foreign country, and bullion.
(19) Until July 1 2003, oil field exploration, drilling, and production equipment, including (i) rigs and parts of rigs, rotary rigs, cable tool rigs, and workover rigs, (ii) pipe and tubular goods, including casing and drill strings, (iii) pumps and pump-jack units, (iv) storage tanks and flow lines, (v) any individual replacement part for oil field exploration, drilling, and production equipment, and (vi) machinery and equipment purchased for lease; but excluding motor vehicles required to be registered under the Illinois Vehicle Code.
(20) Photoprocessing machinery and equipment, including repair and replacement parts, both new and used, including that manufactured on special order, certified by the purchaser to be used primarily for photoprocessing, and including photoprocessing machinery and equipment purchased for lease.
(21) Coal and aggregate exploration, mining, off-highway hauling, processing, maintenance, and reclamation equipment, including replacement parts and equipment, and including equipment purchased for lease, but excluding motor vehicles required to be registered under the Illinois Vehicle Code. The changes made to this Section by Public Act 97-767 apply on and after July 1, 2003, but no claim for credit or refund is allowed on or after August 16, 2013 (the effective date of Public Act 98-456) for such taxes paid during the period beginning July 1, 2003 and ending on August 16, 2013 (the effective date of Public Act 98-456).
(22) Until June 30, 2013, fuel and petroleum products sold to or used by an air carrier, certified by the carrier to be used for consumption, shipment, or storage in the conduct of its business as an air common carrier, for a flight destined for or returning from a location or locations outside the United States without regard to previous or subsequent domestic stopovers.
Beginning July 1, 2013, fuel and petroleum products sold to or used by an air carrier, certified by the carrier to be used for consumption, shipment, or storage in the conduct of its business as an air common carrier, for a flight that (i) is engaged in foreign trade or is engaged in trade between the United States and any of its possessions and (ii) transports at least one individual or package for hire from the city of origination to the city of final destination on the same aircraft, without regard to a change in the flight number of that aircraft.
(23) A transaction in which the purchase order is received by a florist who is located outside Illinois, but who has a florist located in Illinois deliver the property to the purchaser or the purchaser's donee in Illinois.
(24) Fuel consumed or used in the operation of ships, barges, or vessels that are used primarily in or for the transportation of property or the conveyance of persons for hire on rivers bordering on this State if the fuel is delivered by the seller to the purchaser's barge, ship, or vessel while it is afloat upon that bordering river.
(25) Except as provided in item (25-5) of this Section, a motor vehicle sold in this State to a nonresident even though the motor vehicle is delivered to the nonresident in this State, if the motor vehicle is not to be titled in this State, and if a drive-away permit is issued to the motor vehicle as provided in Section 3-603 of the Illinois Vehicle Code or if the nonresident purchaser has vehicle registration plates to transfer to the motor vehicle upon returning to his or her home state. The issuance of the drive-away permit or having the out-of-state registration plates to be transferred is prima facie evidence that the motor vehicle will not be titled in this State.
(25-5) The exemption under item (25) does not apply if the state in which the motor vehicle will be titled does not allow a reciprocal exemption for a motor vehicle sold and delivered in that state to an Illinois resident but titled in Illinois. The tax collected under this Act on the sale of a motor vehicle in this State to a resident of another state that does not allow a reciprocal exemption shall be imposed at a rate equal to the state's rate of tax on taxable property in the state in which the purchaser is a resident, except that the tax shall not exceed the tax that would otherwise be imposed under this Act. At the time of the sale, the purchaser shall execute a statement, signed under penalty of perjury, of his or her intent to title the vehicle in the state in which the purchaser is a resident within 30 days after the sale and of the fact of the payment to the State of Illinois of tax in an amount equivalent to the state's rate of tax on taxable property in his or her state of residence and shall submit the statement to the appropriate tax collection agency in his or her state of residence. In addition, the retailer must retain a signed copy of the statement in his or her records. Nothing in this item shall be construed to require the removal of the vehicle from this state following the filing of an intent to title the vehicle in the purchaser's state of residence if the purchaser titles the vehicle in his or her state of residence within 30 days after the date of sale. The tax collected under this Act in accordance with this item (25-5) shall be proportionately distributed as if the tax were collected at the 6.25% general rate imposed under this Act.
(25-7) Beginning on July 1, 2007, no tax is imposed under this Act on the sale of an aircraft, as defined in Section 3 of the Illinois Aeronautics Act, if all of the following conditions are met:
(1) the aircraft leaves this State within 15 days

after the later of either the issuance of the final billing for the sale of the aircraft, or the authorized approval for return to service, completion of the maintenance record entry, and completion of the test flight and ground test for inspection, as required by 14 C.F.R. 91.407;

(2) the aircraft is not based or registered in this

State after the sale of the aircraft; and

(3) the seller retains in his or her books and

records and provides to the Department a signed and dated certification from the purchaser, on a form prescribed by the Department, certifying that the requirements of this item (25-7) are met. The certificate must also include the name and address of the purchaser, the address of the location where the aircraft is to be titled or registered, the address of the primary physical location of the aircraft, and other information that the Department may reasonably require.

For purposes of this item (25-7):
"Based in this State" means hangared, stored, or otherwise used, excluding post-sale customizations as defined in this Section, for 10 or more days in each 12-month period immediately following the date of the sale of the aircraft.
"Registered in this State" means an aircraft registered with the Department of Transportation, Aeronautics Division, or titled or registered with the Federal Aviation Administration to an address located in this State.
This paragraph (25-7) is exempt from the provisions of Section 2-70.
(26) Semen used for artificial insemination of livestock for direct agricultural production.
(27) Horses, or interests in horses, registered with and meeting the requirements of any of the Arabian Horse Club Registry of America, Appaloosa Horse Club, American Quarter Horse Association, United States Trotting Association, or Jockey Club, as appropriate, used for purposes of breeding or racing for prizes. This item (27) is exempt from the provisions of Section 2-70, and the exemption provided for under this item (27) applies for all periods beginning May 30, 1995, but no claim for credit or refund is allowed on or after January 1, 2008 (the effective date of Public Act 95-88) for such taxes paid during the period beginning May 30, 2000 and ending on January 1, 2008 (the effective date of Public Act 95-88).
(28) Computers and communications equipment utilized for any hospital purpose and equipment used in the diagnosis, analysis, or treatment of hospital patients sold to a lessor who leases the equipment, under a lease of one year or longer executed or in effect at the time of the purchase, to a hospital that has been issued an active tax exemption identification number by the Department under Section 1g of this Act.
(29) Personal property sold to a lessor who leases the property, under a lease of one year or longer executed or in effect at the time of the purchase, to a governmental body that has been issued an active tax exemption identification number by the Department under Section 1g of this Act.
(30) Beginning with taxable years ending on or after December 31, 1995 and ending with taxable years ending on or before December 31, 2004, personal property that is donated for disaster relief to be used in a State or federally declared disaster area in Illinois or bordering Illinois by a manufacturer or retailer that is registered in this State to a corporation, society, association, foundation, or institution that has been issued a sales tax exemption identification number by the Department that assists victims of the disaster who reside within the declared disaster area.
(31) Beginning with taxable years ending on or after December 31, 1995 and ending with taxable years ending on or before December 31, 2004, personal property that is used in the performance of infrastructure repairs in this State, including but not limited to municipal roads and streets, access roads, bridges, sidewalks, waste disposal systems, water and sewer line extensions, water distribution and purification facilities, storm water drainage and retention facilities, and sewage treatment facilities, resulting from a State or federally declared disaster in Illinois or bordering Illinois when such repairs are initiated on facilities located in the declared disaster area within 6 months after the disaster.
(32) Beginning July 1, 1999, game or game birds sold at a "game breeding and hunting preserve area" as that term is used in the Wildlife Code. This paragraph is exempt from the provisions of Section 2-70.
(33) A motor vehicle, as that term is defined in Section 1-146 of the Illinois Vehicle Code, that is donated to a corporation, limited liability company, society, association, foundation, or institution that is determined by the Department to be organized and operated exclusively for educational purposes. For purposes of this exemption, "a corporation, limited liability company, society, association, foundation, or institution organized and operated exclusively for educational purposes" means all tax-supported public schools, private schools that offer systematic instruction in useful branches of learning by methods common to public schools and that compare favorably in their scope and intensity with the course of study presented in tax-supported schools, and vocational or technical schools or institutes organized and operated exclusively to provide a course of study of not less than 6 weeks duration and designed to prepare individuals to follow a trade or to pursue a manual, technical, mechanical, industrial, business, or commercial occupation.
(34) Beginning January 1, 2000, personal property, including food, purchased through fundraising events for the benefit of a public or private elementary or secondary school, a group of those schools, or one or more school districts if the events are sponsored by an entity recognized by the school district that consists primarily of volunteers and includes parents and teachers of the school children. This paragraph does not apply to fundraising events (i) for the benefit of private home instruction or (ii) for which the fundraising entity purchases the personal property sold at the events from another individual or entity that sold the property for the purpose of resale by the fundraising entity and that profits from the sale to the fundraising entity. This paragraph is exempt from the provisions of Section 2-70.
(35) Beginning January 1, 2000 and through December 31, 2001, new or used automatic vending machines that prepare and serve hot food and beverages, including coffee, soup, and other items, and replacement parts for these machines. Beginning January 1, 2002 and through June 30, 2003, machines and parts for machines used in commercial, coin-operated amusement and vending business if a use or occupation tax is paid on the gross receipts derived from the use of the commercial, coin-operated amusement and vending machines. This paragraph is exempt from the provisions of Section 2-70.
(35-5) Beginning August 23, 2001 and through June 30, 2016, food for human consumption that is to be consumed off the premises where it is sold (other than alcoholic beverages, soft drinks, and food that has been prepared for immediate consumption) and prescription and nonprescription medicines, drugs, medical appliances, and insulin, urine testing materials, syringes, and needles used by diabetics, for human use, when purchased for use by a person receiving medical assistance under Article V of the Illinois Public Aid Code who resides in a licensed long-term care facility, as defined in the Nursing Home Care Act, or a licensed facility as defined in the ID/DD Community Care Act, the MC/DD Act, or the Specialized Mental Health Rehabilitation Act of 2013.
(36) Beginning August 2, 2001, computers and communications equipment utilized for any hospital purpose and equipment used in the diagnosis, analysis, or treatment of hospital patients sold to a lessor who leases the equipment, under a lease of one year or longer executed or in effect at the time of the purchase, to a hospital that has been issued an active tax exemption identification number by the Department under Section 1g of this Act. This paragraph is exempt from the provisions of Section 2-70.
(37) Beginning August 2, 2001, personal property sold to a lessor who leases the property, under a lease of one year or longer executed or in effect at the time of the purchase, to a governmental body that has been issued an active tax exemption identification number by the Department under Section 1g of this Act. This paragraph is exempt from the provisions of Section 2-70.
(38) Beginning on January 1, 2002 and through June 30, 2016, tangible personal property purchased from an Illinois retailer by a taxpayer engaged in centralized purchasing activities in Illinois who will, upon receipt of the property in Illinois, temporarily store the property in Illinois (i) for the purpose of subsequently transporting it outside this State for use or consumption thereafter solely outside this State or (ii) for the purpose of being processed, fabricated, or manufactured into, attached to, or incorporated into other tangible personal property to be transported outside this State and thereafter used or consumed solely outside this State. The Director of Revenue shall, pursuant to rules adopted in accordance with the Illinois Administrative Procedure Act, issue a permit to any taxpayer in good standing with the Department who is eligible for the exemption under this paragraph (38). The permit issued under this paragraph (38) shall authorize the holder, to the extent and in the manner specified in the rules adopted under this Act, to purchase tangible personal property from a retailer exempt from the taxes imposed by this Act. Taxpayers shall maintain all necessary books and records to substantiate the use and consumption of all such tangible personal property outside of the State of Illinois.
(39) Beginning January 1, 2008, tangible personal property used in the construction or maintenance of a community water supply, as defined under Section 3.145 of the Environmental Protection Act, that is operated by a not-for-profit corporation that holds a valid water supply permit issued under Title IV of the Environmental Protection Act. This paragraph is exempt from the provisions of Section 2-70.
(40) Beginning January 1, 2010, materials, parts, equipment, components, and furnishings incorporated into or upon an aircraft as part of the modification, refurbishment, completion, replacement, repair, or maintenance of the aircraft. This exemption includes consumable supplies used in the modification, refurbishment, completion, replacement, repair, and maintenance of aircraft, but excludes any materials, parts, equipment, components, and consumable supplies used in the modification, replacement, repair, and maintenance of aircraft engines or power plants, whether such engines or power plants are installed or uninstalled upon any such aircraft. "Consumable supplies" include, but are not limited to, adhesive, tape, sandpaper, general purpose lubricants, cleaning solution, latex gloves, and protective films. This exemption applies only to the sale of qualifying tangible personal property to persons who modify, refurbish, complete, replace, or maintain an aircraft and who (i) hold an Air Agency Certificate and are empowered to operate an approved repair station by the Federal Aviation Administration, (ii) have a Class IV Rating, and (iii) conduct operations in accordance with Part 145 of the Federal Aviation Regulations. The exemption does not include aircraft operated by a commercial air carrier providing scheduled passenger air service pursuant to authority issued under Part 121 or Part 129 of the Federal Aviation Regulations. The changes made to this paragraph (40) by Public Act 98-534 are declarative of existing law.
(41) Tangible personal property sold to a public-facilities corporation, as described in Section 11-65-10 of the Illinois Municipal Code, for purposes of constructing or furnishing a municipal convention hall, but only if the legal title to the municipal convention hall is transferred to the municipality without any further consideration by or on behalf of the municipality at the time of the completion of the municipal convention hall or upon the retirement or redemption of any bonds or other debt instruments issued by the public-facilities corporation in connection with the development of the municipal convention hall. This exemption includes existing public-facilities corporations as provided in Section 11-65-25 of the Illinois Municipal Code. This paragraph is exempt from the provisions of Section 2-70.
(42) Beginning January 1, 2017, menstrual pads, tampons, and menstrual cups.
(Source: P.A. 99-180, eff. 7-29-15; 99-855, eff. 8-19-16; 100-22, eff. 7-6-17.)

(Text of Section from P.A. 100-321)
Sec. 2-5. Exemptions. Gross receipts from proceeds from the sale of the following tangible personal property are exempt from the tax imposed by this Act:
(1) Farm chemicals.
(2) Farm machinery and equipment, both new and used, including that manufactured on special order, certified by the purchaser to be used primarily for production agriculture or State or federal agricultural programs, including individual replacement parts for the machinery and equipment, including machinery and equipment purchased for lease, and including implements of husbandry defined in Section 1-130 of the Illinois Vehicle Code, farm machinery and agricultural chemical and fertilizer spreaders, and nurse wagons required to be registered under Section 3-809 of the Illinois Vehicle Code, but excluding other motor vehicles required to be registered under the Illinois Vehicle Code. Horticultural polyhouses or hoop houses used for propagating, growing, or overwintering plants shall be considered farm machinery and equipment under this item (2). Agricultural chemical tender tanks and dry boxes shall include units sold separately from a motor vehicle required to be licensed and units sold mounted on a motor vehicle required to be licensed, if the selling price of the tender is separately stated.
Farm machinery and equipment shall include precision farming equipment that is installed or purchased to be installed on farm machinery and equipment including, but not limited to, tractors, harvesters, sprayers, planters, seeders, or spreaders. Precision farming equipment includes, but is not limited to, soil testing sensors, computers, monitors, software, global positioning and mapping systems, and other such equipment.
Farm machinery and equipment also includes computers, sensors, software, and related equipment used primarily in the computer-assisted operation of production agriculture facilities, equipment, and activities such as, but not limited to, the collection, monitoring, and correlation of animal and crop data for the purpose of formulating animal diets and agricultural chemicals. This item (2) is exempt from the provisions of Section 2-70.
(3) Until July 1, 2003, distillation machinery and equipment, sold as a unit or kit, assembled or installed by the retailer, certified by the user to be used only for the production of ethyl alcohol that will be used for consumption as motor fuel or as a component of motor fuel for the personal use of the user, and not subject to sale or resale.
(4) Until July 1, 2003 and beginning again September 1, 2004 through August 30, 2014, graphic arts machinery and equipment, including repair and replacement parts, both new and used, and including that manufactured on special order or purchased for lease, certified by the purchaser to be used primarily for graphic arts production. Equipment includes chemicals or chemicals acting as catalysts but only if the chemicals or chemicals acting as catalysts effect a direct and immediate change upon a graphic arts product.
(5) A motor vehicle that is used for automobile renting, as defined in the Automobile Renting Occupation and Use Tax Act. This paragraph is exempt from the provisions of Section 2-70.
(6) Personal property sold by a teacher-sponsored student organization affiliated with an elementary or secondary school located in Illinois.
(7) Until July 1, 2003, proceeds of that portion of the selling price of a passenger car the sale of which is subject to the Replacement Vehicle Tax.
(8) Personal property sold to an Illinois county fair association for use in conducting, operating, or promoting the county fair.
(9) Personal property sold to a not-for-profit arts or cultural organization that establishes, by proof required by the Department by rule, that it has received an exemption under Section 501(c)(3) of the Internal Revenue Code and that is organized and operated primarily for the presentation or support of arts or cultural programming, activities, or services. These organizations include, but are not limited to, music and dramatic arts organizations such as symphony orchestras and theatrical groups, arts and cultural service organizations, local arts councils, visual arts organizations, and media arts organizations. On and after the effective date of this amendatory Act of the 92nd General Assembly, however, an entity otherwise eligible for this exemption shall not make tax-free purchases unless it has an active identification number issued by the Department.
(10) Personal property sold by a corporation, society, association, foundation, institution, or organization, other than a limited liability company, that is organized and operated as a not-for-profit service enterprise for the benefit of persons 65 years of age or older if the personal property was not purchased by the enterprise for the purpose of resale by the enterprise.
(11) Personal property sold to a governmental body, to a corporation, society, association, foundation, or institution organized and operated exclusively for charitable, religious, or educational purposes, or to a not-for-profit corporation, society, association, foundation, institution, or organization that has no compensated officers or employees and that is organized and operated primarily for the recreation of persons 55 years of age or older. A limited liability company may qualify for the exemption under this paragraph only if the limited liability company is organized and operated exclusively for educational purposes. On and after July 1, 1987, however, no entity otherwise eligible for this exemption shall make tax-free purchases unless it has an active identification number issued by the Department.
(12) (Blank).
(12-5) On and after July 1, 2003 and through June 30, 2004, motor vehicles of the second division with a gross vehicle weight in excess of 8,000 pounds that are subject to the commercial distribution fee imposed under Section 3-815.1 of the Illinois Vehicle Code. Beginning on July 1, 2004 and through June 30, 2005, the use in this State of motor vehicles of the second division: (i) with a gross vehicle weight rating in excess of 8,000 pounds; (ii) that are subject to the commercial distribution fee imposed under Section 3-815.1 of the Illinois Vehicle Code; and (iii) that are primarily used for commercial purposes. Through June 30, 2005, this exemption applies to repair and replacement parts added after the initial purchase of such a motor vehicle if that motor vehicle is used in a manner that would qualify for the rolling stock exemption otherwise provided for in this Act. For purposes of this paragraph, "used for commercial purposes" means the transportation of persons or property in furtherance of any commercial or industrial enterprise whether for-hire or not.
(13) Proceeds from sales to owners, lessors, or shippers of tangible personal property that is utilized by interstate carriers for hire for use as rolling stock moving in interstate commerce and equipment operated by a telecommunications provider, licensed as a common carrier by the Federal Communications Commission, which is permanently installed in or affixed to aircraft moving in interstate commerce.
(14) Machinery and equipment that will be used by the purchaser, or a lessee of the purchaser, primarily in the process of manufacturing or assembling tangible personal property for wholesale or retail sale or lease, whether the sale or lease is made directly by the manufacturer or by some other person, whether the materials used in the process are owned by the manufacturer or some other person, or whether the sale or lease is made apart from or as an incident to the seller's engaging in the service occupation of producing machines, tools, dies, jigs, patterns, gauges, or other similar items of no commercial value on special order for a particular purchaser. The exemption provided by this paragraph (14) does not include machinery and equipment used in (i) the generation of electricity for wholesale or retail sale; (ii) the generation or treatment of natural or artificial gas for wholesale or retail sale that is delivered to customers through pipes, pipelines, or mains; or (iii) the treatment of water for wholesale or retail sale that is delivered to customers through pipes, pipelines, or mains. The provisions of Public Act 98-583 are declaratory of existing law as to the meaning and scope of this exemption.
(15) Proceeds of mandatory service charges separately stated on customers' bills for purchase and consumption of food and beverages, to the extent that the proceeds of the service charge are in fact turned over as tips or as a substitute for tips to the employees who participate directly in preparing, serving, hosting or cleaning up the food or beverage function with respect to which the service charge is imposed.
(16) Petroleum products sold to a purchaser if the seller is prohibited by federal law from charging tax to the purchaser.
(17) Tangible personal property sold to a common carrier by rail or motor that receives the physical possession of the property in Illinois and that transports the property, or shares with another common carrier in the transportation of the property, out of Illinois on a standard uniform bill of lading showing the seller of the property as the shipper or consignor of the property to a destination outside Illinois, for use outside Illinois.
(18) Legal tender, currency, medallions, or gold or silver coinage issued by the State of Illinois, the government of the United States of America, or the government of any foreign country, and bullion.
(19) Until July 1 2003, oil field exploration, drilling, and production equipment, including (i) rigs and parts of rigs, rotary rigs, cable tool rigs, and workover rigs, (ii) pipe and tubular goods, including casing and drill strings, (iii) pumps and pump-jack units, (iv) storage tanks and flow lines, (v) any individual replacement part for oil field exploration, drilling, and production equipment, and (vi) machinery and equipment purchased for lease; but excluding motor vehicles required to be registered under the Illinois Vehicle Code.
(20) Photoprocessing machinery and equipment, including repair and replacement parts, both new and used, including that manufactured on special order, certified by the purchaser to be used primarily for photoprocessing, and including photoprocessing machinery and equipment purchased for lease.
(21) Coal and aggregate exploration, mining, off-highway hauling, processing, maintenance, and reclamation equipment, including replacement parts and equipment, and including equipment purchased for lease, but excluding motor vehicles required to be registered under the Illinois Vehicle Code. The changes made to this Section by Public Act 97-767 apply on and after July 1, 2003, but no claim for credit or refund is allowed on or after August 16, 2013 (the effective date of Public Act 98-456) for such taxes paid during the period beginning July 1, 2003 and ending on August 16, 2013 (the effective date of Public Act 98-456).
(22) Until June 30, 2013, fuel and petroleum products sold to or used by an air carrier, certified by the carrier to be used for consumption, shipment, or storage in the conduct of its business as an air common carrier, for a flight destined for or returning from a location or locations outside the United States without regard to previous or subsequent domestic stopovers.
Beginning July 1, 2013, fuel and petroleum products sold to or used by an air carrier, certified by the carrier to be used for consumption, shipment, or storage in the conduct of its business as an air common carrier, for a flight that (i) is engaged in foreign trade or is engaged in trade between the United States and any of its possessions and (ii) transports at least one individual or package for hire from the city of origination to the city of final destination on the same aircraft, without regard to a change in the flight number of that aircraft.
(23) A transaction in which the purchase order is received by a florist who is located outside Illinois, but who has a florist located in Illinois deliver the property to the purchaser or the purchaser's donee in Illinois.
(24) Fuel consumed or used in the operation of ships, barges, or vessels that are used primarily in or for the transportation of property or the conveyance of persons for hire on rivers bordering on this State if the fuel is delivered by the seller to the purchaser's barge, ship, or vessel while it is afloat upon that bordering river.
(25) Except as provided in item (25-5) of this Section, a motor vehicle sold in this State to a nonresident even though the motor vehicle is delivered to the nonresident in this State, if the motor vehicle is not to be titled in this State, and if a drive-away permit is issued to the motor vehicle as provided in Section 3-603 of the Illinois Vehicle Code or if the nonresident purchaser has vehicle registration plates to transfer to the motor vehicle upon returning to his or her home state. The issuance of the drive-away permit or having the out-of-state registration plates to be transferred is prima facie evidence that the motor vehicle will not be titled in this State.
(25-5) The exemption under item (25) does not apply if the state in which the motor vehicle will be titled does not allow a reciprocal exemption for a motor vehicle sold and delivered in that state to an Illinois resident but titled in Illinois. The tax collected under this Act on the sale of a motor vehicle in this State to a resident of another state that does not allow a reciprocal exemption shall be imposed at a rate equal to the state's rate of tax on taxable property in the state in which the purchaser is a resident, except that the tax shall not exceed the tax that would otherwise be imposed under this Act. At the time of the sale, the purchaser shall execute a statement, signed under penalty of perjury, of his or her intent to title the vehicle in the state in which the purchaser is a resident within 30 days after the sale and of the fact of the payment to the State of Illinois of tax in an amount equivalent to the state's rate of tax on taxable property in his or her state of residence and shall submit the statement to the appropriate tax collection agency in his or her state of residence. In addition, the retailer must retain a signed copy of the statement in his or her records. Nothing in this item shall be construed to require the removal of the vehicle from this state following the filing of an intent to title the vehicle in the purchaser's state of residence if the purchaser titles the vehicle in his or her state of residence within 30 days after the date of sale. The tax collected under this Act in accordance with this item (25-5) shall be proportionately distributed as if the tax were collected at the 6.25% general rate imposed under this Act.
(25-7) Beginning on July 1, 2007, no tax is imposed under this Act on the sale of an aircraft, as defined in Section 3 of the Illinois Aeronautics Act, if all of the following conditions are met:
(1) the aircraft leaves this State within 15 days

after the later of either the issuance of the final billing for the sale of the aircraft, or the authorized approval for return to service, completion of the maintenance record entry, and completion of the test flight and ground test for inspection, as required by 14 C.F.R. 91.407;

(2) the aircraft is not based or registered in this

State after the sale of the aircraft; and

(3) the seller retains in his or her books and

records and provides to the Department a signed and dated certification from the purchaser, on a form prescribed by the Department, certifying that the requirements of this item (25-7) are met. The certificate must also include the name and address of the purchaser, the address of the location where the aircraft is to be titled or registered, the address of the primary physical location of the aircraft, and other information that the Department may reasonably require.

For purposes of this item (25-7):
"Based in this State" means hangared, stored, or otherwise used, excluding post-sale customizations as defined in this Section, for 10 or more days in each 12-month period immediately following the date of the sale of the aircraft.
"Registered in this State" means an aircraft registered with the Department of Transportation, Aeronautics Division, or titled or registered with the Federal Aviation Administration to an address located in this State.
This paragraph (25-7) is exempt from the provisions of Section 2-70.
(26) Semen used for artificial insemination of livestock for direct agricultural production.
(27) Horses, or interests in horses, registered with and meeting the requirements of any of the Arabian Horse Club Registry of America, Appaloosa Horse Club, American Quarter Horse Association, United States Trotting Association, or Jockey Club, as appropriate, used for purposes of breeding or racing for prizes. This item (27) is exempt from the provisions of Section 2-70, and the exemption provided for under this item (27) applies for all periods beginning May 30, 1995, but no claim for credit or refund is allowed on or after January 1, 2008 (the effective date of Public Act 95-88) for such taxes paid during the period beginning May 30, 2000 and ending on January 1, 2008 (the effective date of Public Act 95-88).
(28) Computers and communications equipment utilized for any hospital purpose and equipment used in the diagnosis, analysis, or treatment of hospital patients sold to a lessor who leases the equipment, under a lease of one year or longer executed or in effect at the time of the purchase, to a hospital that has been issued an active tax exemption identification number by the Department under Section 1g of this Act.
(29) Personal property sold to a lessor who leases the property, under a lease of one year or longer executed or in effect at the time of the purchase, to a governmental body that has been issued an active tax exemption identification number by the Department under Section 1g of this Act.
(30) Beginning with taxable years ending on or after December 31, 1995 and ending with taxable years ending on or before December 31, 2004, personal property that is donated for disaster relief to be used in a State or federally declared disaster area in Illinois or bordering Illinois by a manufacturer or retailer that is registered in this State to a corporation, society, association, foundation, or institution that has been issued a sales tax exemption identification number by the Department that assists victims of the disaster who reside within the declared disaster area.
(31) Beginning with taxable years ending on or after December 31, 1995 and ending with taxable years ending on or before December 31, 2004, personal property that is used in the performance of infrastructure repairs in this State, including but not limited to municipal roads and streets, access roads, bridges, sidewalks, waste disposal systems, water and sewer line extensions, water distribution and purification facilities, storm water drainage and retention facilities, and sewage treatment facilities, resulting from a State or federally declared disaster in Illinois or bordering Illinois when such repairs are initiated on facilities located in the declared disaster area within 6 months after the disaster.
(32) Beginning July 1, 1999, game or game birds sold at a "game breeding and hunting preserve area" as that term is used in the Wildlife Code. This paragraph is exempt from the provisions of Section 2-70.
(33) A motor vehicle, as that term is defined in Section 1-146 of the Illinois Vehicle Code, that is donated to a corporation, limited liability company, society, association, foundation, or institution that is determined by the Department to be organized and operated exclusively for educational purposes. For purposes of this exemption, "a corporation, limited liability company, society, association, foundation, or institution organized and operated exclusively for educational purposes" means all tax-supported public schools, private schools that offer systematic instruction in useful branches of learning by methods common to public schools and that compare favorably in their scope and intensity with the course of study presented in tax-supported schools, and vocational or technical schools or institutes organized and operated exclusively to provide a course of study of not less than 6 weeks duration and designed to prepare individuals to follow a trade or to pursue a manual, technical, mechanical, industrial, business, or commercial occupation.
(34) Beginning January 1, 2000, personal property, including food, purchased through fundraising events for the benefit of a public or private elementary or secondary school, a group of those schools, or one or more school districts if the events are sponsored by an entity recognized by the school district that consists primarily of volunteers and includes parents and teachers of the school children. This paragraph does not apply to fundraising events (i) for the benefit of private home instruction or (ii) for which the fundraising entity purchases the personal property sold at the events from another individual or entity that sold the property for the purpose of resale by the fundraising entity and that profits from the sale to the fundraising entity. This paragraph is exempt from the provisions of Section 2-70.
(35) Beginning January 1, 2000 and through December 31, 2001, new or used automatic vending machines that prepare and serve hot food and beverages, including coffee, soup, and other items, and replacement parts for these machines. Beginning January 1, 2002 and through June 30, 2003, machines and parts for machines used in commercial, coin-operated amusement and vending business if a use or occupation tax is paid on the gross receipts derived from the use of the commercial, coin-operated amusement and vending machines. This paragraph is exempt from the provisions of Section 2-70.
(35-5) Beginning August 23, 2001 and through June 30, 2016, food for human consumption that is to be consumed off the premises where it is sold (other than alcoholic beverages, soft drinks, and food that has been prepared for immediate consumption) and prescription and nonprescription medicines, drugs, medical appliances, and insulin, urine testing materials, syringes, and needles used by diabetics, for human use, when purchased for use by a person receiving medical assistance under Article V of the Illinois Public Aid Code who resides in a licensed long-term care facility, as defined in the Nursing Home Care Act, or a licensed facility as defined in the ID/DD Community Care Act, the MC/DD Act, or the Specialized Mental Health Rehabilitation Act of 2013.
(36) Beginning August 2, 2001, computers and communications equipment utilized for any hospital purpose and equipment used in the diagnosis, analysis, or treatment of hospital patients sold to a lessor who leases the equipment, under a lease of one year or longer executed or in effect at the time of the purchase, to a hospital that has been issued an active tax exemption identification number by the Department under Section 1g of this Act. This paragraph is exempt from the provisions of Section 2-70.
(37) Beginning August 2, 2001, personal property sold to a lessor who leases the property, under a lease of one year or longer executed or in effect at the time of the purchase, to a governmental body that has been issued an active tax exemption identification number by the Department under Section 1g of this Act. This paragraph is exempt from the provisions of Section 2-70.
(38) Beginning on January 1, 2002 and through June 30, 2016, tangible personal property purchased from an Illinois retailer by a taxpayer engaged in centralized purchasing activities in Illinois who will, upon receipt of the property in Illinois, temporarily store the property in Illinois (i) for the purpose of subsequently transporting it outside this State for use or consumption thereafter solely outside this State or (ii) for the purpose of being processed, fabricated, or manufactured into, attached to, or incorporated into other tangible personal property to be transported outside this State and thereafter used or consumed solely outside this State. The Director of Revenue shall, pursuant to rules adopted in accordance with the Illinois Administrative Procedure Act, issue a permit to any taxpayer in good standing with the Department who is eligible for the exemption under this paragraph (38). The permit issued under this paragraph (38) shall authorize the holder, to the extent and in the manner specified in the rules adopted under this Act, to purchase tangible personal property from a retailer exempt from the taxes imposed by this Act. Taxpayers shall maintain all necessary books and records to substantiate the use and consumption of all such tangible personal property outside of the State of Illinois.
(39) Beginning January 1, 2008, tangible personal property used in the construction or maintenance of a community water supply, as defined under Section 3.145 of the Environmental Protection Act, that is operated by a not-for-profit corporation that holds a valid water supply permit issued under Title IV of the Environmental Protection Act. This paragraph is exempt from the provisions of Section 2-70.
(40) Beginning January 1, 2010, materials, parts, equipment, components, and furnishings incorporated into or upon an aircraft as part of the modification, refurbishment, completion, replacement, repair, or maintenance of the aircraft. This exemption includes consumable supplies used in the modification, refurbishment, completion, replacement, repair, and maintenance of aircraft, but excludes any materials, parts, equipment, components, and consumable supplies used in the modification, replacement, repair, and maintenance of aircraft engines or power plants, whether such engines or power plants are installed or uninstalled upon any such aircraft. "Consumable supplies" include, but are not limited to, adhesive, tape, sandpaper, general purpose lubricants, cleaning solution, latex gloves, and protective films. This exemption applies only to the sale of qualifying tangible personal property to persons who modify, refurbish, complete, replace, or maintain an aircraft and who (i) hold an Air Agency Certificate and are empowered to operate an approved repair station by the Federal Aviation Administration, (ii) have a Class IV Rating, and (iii) conduct operations in accordance with Part 145 of the Federal Aviation Regulations. The exemption does not include aircraft operated by a commercial air carrier providing scheduled passenger air service pursuant to authority issued under Part 121 or Part 129 of the Federal Aviation Regulations. The changes made to this paragraph (40) by Public Act 98-534 are declarative of existing law.
(41) Tangible personal property sold to a public-facilities corporation, as described in Section 11-65-10 of the Illinois Municipal Code, for purposes of constructing or furnishing a municipal convention hall, but only if the legal title to the municipal convention hall is transferred to the municipality without any further consideration by or on behalf of the municipality at the time of the completion of the municipal convention hall or upon the retirement or redemption of any bonds or other debt instruments issued by the public-facilities corporation in connection with the development of the municipal convention hall. This exemption includes existing public-facilities corporations as provided in Section 11-65-25 of the Illinois Municipal Code. This paragraph is exempt from the provisions of Section 2-70.
(42) Beginning January 1, 2017, menstrual pads, tampons, and menstrual cups.
(Source: P.A. 99-180, eff. 7-29-15; 99-855, eff. 8-19-16; 100-321, eff. 8-24-17.)

(Text of Section from P.A. 100-437)
Sec. 2-5. Exemptions. Gross receipts from proceeds from the sale of the following tangible personal property are exempt from the tax imposed by this Act:
(1) Farm chemicals.
(2) Farm machinery and equipment, both new and used, including that manufactured on special order, certified by the purchaser to be used primarily for production agriculture or State or federal agricultural programs, including individual replacement parts for the machinery and equipment, including machinery and equipment purchased for lease, and including implements of husbandry defined in Section 1-130 of the Illinois Vehicle Code, farm machinery and agricultural chemical and fertilizer spreaders, and nurse wagons required to be registered under Section 3-809 of the Illinois Vehicle Code, but excluding other motor vehicles required to be registered under the Illinois Vehicle Code. Horticultural polyhouses or hoop houses used for propagating, growing, or overwintering plants shall be considered farm machinery and equipment under this item (2). Agricultural chemical tender tanks and dry boxes shall include units sold separately from a motor vehicle required to be licensed and units sold mounted on a motor vehicle required to be licensed, if the selling price of the tender is separately stated.
Farm machinery and equipment shall include precision farming equipment that is installed or purchased to be installed on farm machinery and equipment including, but not limited to, tractors, harvesters, sprayers, planters, seeders, or spreaders. Precision farming equipment includes, but is not limited to, soil testing sensors, computers, monitors, software, global positioning and mapping systems, and other such equipment.
Farm machinery and equipment also includes computers, sensors, software, and related equipment used primarily in the computer-assisted operation of production agriculture facilities, equipment, and activities such as, but not limited to, the collection, monitoring, and correlation of animal and crop data for the purpose of formulating animal diets and agricultural chemicals. This item (2) is exempt from the provisions of Section 2-70.
(3) Until July 1, 2003, distillation machinery and equipment, sold as a unit or kit, assembled or installed by the retailer, certified by the user to be used only for the production of ethyl alcohol that will be used for consumption as motor fuel or as a component of motor fuel for the personal use of the user, and not subject to sale or resale.
(4) Until July 1, 2003 and beginning again September 1, 2004 through August 30, 2014, graphic arts machinery and equipment, including repair and replacement parts, both new and used, and including that manufactured on special order or purchased for lease, certified by the purchaser to be used primarily for graphic arts production. Equipment includes chemicals or chemicals acting as catalysts but only if the chemicals or chemicals acting as catalysts effect a direct and immediate change upon a graphic arts product.
(5) A motor vehicle that is used for automobile renting, as defined in the Automobile Renting Occupation and Use Tax Act. This paragraph is exempt from the provisions of Section 2-70.
(6) Personal property sold by a teacher-sponsored student organization affiliated with an elementary or secondary school located in Illinois.
(7) Until July 1, 2003, proceeds of that portion of the selling price of a passenger car the sale of which is subject to the Replacement Vehicle Tax.
(8) Personal property sold to an Illinois county fair association for use in conducting, operating, or promoting the county fair.
(9) Personal property sold to a not-for-profit arts or cultural organization that establishes, by proof required by the Department by rule, that it has received an exemption under Section 501(c)(3) of the Internal Revenue Code and that is organized and operated primarily for the presentation or support of arts or cultural programming, activities, or services. These organizations include, but are not limited to, music and dramatic arts organizations such as symphony orchestras and theatrical groups, arts and cultural service organizations, local arts councils, visual arts organizations, and media arts organizations. On and after the effective date of this amendatory Act of the 92nd General Assembly, however, an entity otherwise eligible for this exemption shall not make tax-free purchases unless it has an active identification number issued by the Department.
(10) Personal property sold by a corporation, society, association, foundation, institution, or organization, other than a limited liability company, that is organized and operated as a not-for-profit service enterprise for the benefit of persons 65 years of age or older if the personal property was not purchased by the enterprise for the purpose of resale by the enterprise.
(11) Personal property sold to a governmental body, to a corporation, society, association, foundation, or institution organized and operated exclusively for charitable, religious, or educational purposes, or to a not-for-profit corporation, society, association, foundation, institution, or organization that has no compensated officers or employees and that is organized and operated primarily for the recreation of persons 55 years of age or older. A limited liability company may qualify for the exemption under this paragraph only if the limited liability company is organized and operated exclusively for educational purposes. On and after July 1, 1987, however, no entity otherwise eligible for this exemption shall make tax-free purchases unless it has an active identification number issued by the Department.
(12) Tangible personal property sold to interstate carriers for hire for use as rolling stock moving in interstate commerce or to lessors under leases of one year or longer executed or in effect at the time of purchase by interstate carriers for hire for use as rolling stock moving in interstate commerce and equipment operated by a telecommunications provider, licensed as a common carrier by the Federal Communications Commission, which is permanently installed in or affixed to aircraft moving in interstate commerce.
(12-5) On and after July 1, 2003 and through June 30, 2004, motor vehicles of the second division with a gross vehicle weight in excess of 8,000 pounds that are subject to the commercial distribution fee imposed under Section 3-815.1 of the Illinois Vehicle Code. Beginning on July 1, 2004 and through June 30, 2005, the use in this State of motor vehicles of the second division: (i) with a gross vehicle weight rating in excess of 8,000 pounds; (ii) that are subject to the commercial distribution fee imposed under Section 3-815.1 of the Illinois Vehicle Code; and (iii) that are primarily used for commercial purposes. Through June 30, 2005, this exemption applies to repair and replacement parts added after the initial purchase of such a motor vehicle if that motor vehicle is used in a manner that would qualify for the rolling stock exemption otherwise provided for in this Act. For purposes of this paragraph, "used for commercial purposes" means the transportation of persons or property in furtherance of any commercial or industrial enterprise whether for-hire or not.
(13) Proceeds from sales to owners, lessors, or shippers of tangible personal property that is utilized by interstate carriers for hire for use as rolling stock moving in interstate commerce and equipment operated by a telecommunications provider, licensed as a common carrier by the Federal Communications Commission, which is permanently installed in or affixed to aircraft moving in interstate commerce.
(14) Machinery and equipment that will be used by the purchaser, or a lessee of the purchaser, primarily in the process of manufacturing or assembling tangible personal property for wholesale or retail sale or lease, whether the sale or lease is made directly by the manufacturer or by some other person, whether the materials used in the process are owned by the manufacturer or some other person, or whether the sale or lease is made apart from or as an incident to the seller's engaging in the service occupation of producing machines, tools, dies, jigs, patterns, gauges, or other similar items of no commercial value on special order for a particular purchaser. The exemption provided by this paragraph (14) does not include machinery and equipment used in (i) the generation of electricity for wholesale or retail sale; (ii) the generation or treatment of natural or artificial gas for wholesale or retail sale that is delivered to customers through pipes, pipelines, or mains; or (iii) the treatment of water for wholesale or retail sale that is delivered to customers through pipes, pipelines, or mains. The provisions of Public Act 98-583 are declaratory of existing law as to the meaning and scope of this exemption.
(15) Proceeds of mandatory service charges separately stated on customers' bills for purchase and consumption of food and beverages, to the extent that the proceeds of the service charge are in fact turned over as tips or as a substitute for tips to the employees who participate directly in preparing, serving, hosting or cleaning up the food or beverage function with respect to which the service charge is imposed.
(16) Petroleum products sold to a purchaser if the seller is prohibited by federal law from charging tax to the purchaser.
(17) Tangible personal property sold to a common carrier by rail or motor that receives the physical possession of the property in Illinois and that transports the property, or shares with another common carrier in the transportation of the property, out of Illinois on a standard uniform bill of lading showing the seller of the property as the shipper or consignor of the property to a destination outside Illinois, for use outside Illinois.
(18) Legal tender, currency, medallions, or gold or silver coinage issued by the State of Illinois, the government of the United States of America, or the government of any foreign country, and bullion.
(19) Until July 1 2003, oil field exploration, drilling, and production equipment, including (i) rigs and parts of rigs, rotary rigs, cable tool rigs, and workover rigs, (ii) pipe and tubular goods, including casing and drill strings, (iii) pumps and pump-jack units, (iv) storage tanks and flow lines, (v) any individual replacement part for oil field exploration, drilling, and production equipment, and (vi) machinery and equipment purchased for lease; but excluding motor vehicles required to be registered under the Illinois Vehicle Code.
(20) Photoprocessing machinery and equipment, including repair and replacement parts, both new and used, including that manufactured on special order, certified by the purchaser to be used primarily for photoprocessing, and including photoprocessing machinery and equipment purchased for lease.
(21) Coal and aggregate exploration, mining, off-highway hauling, processing, maintenance, and reclamation equipment, including replacement parts and equipment, and including equipment purchased for lease, but excluding motor vehicles required to be registered under the Illinois Vehicle Code. The changes made to this Section by Public Act 97-767 apply on and after July 1, 2003, but no claim for credit or refund is allowed on or after August 16, 2013 (the effective date of Public Act 98-456) for such taxes paid during the period beginning July 1, 2003 and ending on August 16, 2013 (the effective date of Public Act 98-456).
(22) Until June 30, 2013, fuel and petroleum products sold to or used by an air carrier, certified by the carrier to be used for consumption, shipment, or storage in the conduct of its business as an air common carrier, for a flight destined for or returning from a location or locations outside the United States without regard to previous or subsequent domestic stopovers.
Beginning July 1, 2013, fuel and petroleum products sold to or used by an air carrier, certified by the carrier to be used for consumption, shipment, or storage in the conduct of its business as an air common carrier, for a flight that (i) is engaged in foreign trade or is engaged in trade between the United States and any of its possessions and (ii) transports at least one individual or package for hire from the city of origination to the city of final destination on the same aircraft, without regard to a change in the flight number of that aircraft.
(23) A transaction in which the purchase order is received by a florist who is located outside Illinois, but who has a florist located in Illinois deliver the property to the purchaser or the purchaser's donee in Illinois.
(24) Fuel consumed or used in the operation of ships, barges, or vessels that are used primarily in or for the transportation of property or the conveyance of persons for hire on rivers bordering on this State if the fuel is delivered by the seller to the purchaser's barge, ship, or vessel while it is afloat upon that bordering river.
(25) Except as provided in item (25-5) of this Section, a motor vehicle sold in this State to a nonresident even though the motor vehicle is delivered to the nonresident in this State, if the motor vehicle is not to be titled in this State, and if a drive-away permit is issued to the motor vehicle as provided in Section 3-603 of the Illinois Vehicle Code or if the nonresident purchaser has vehicle registration plates to transfer to the motor vehicle upon returning to his or her home state. The issuance of the drive-away permit or having the out-of-state registration plates to be transferred is prima facie evidence that the motor vehicle will not be titled in this State.
(25-5) The exemption under item (25) does not apply if the state in which the motor vehicle will be titled does not allow a reciprocal exemption for a motor vehicle sold and delivered in that state to an Illinois resident but titled in Illinois. The tax collected under this Act on the sale of a motor vehicle in this State to a resident of another state that does not allow a reciprocal exemption shall be imposed at a rate equal to the state's rate of tax on taxable property in the state in which the purchaser is a resident, except that the tax shall not exceed the tax that would otherwise be imposed under this Act. At the time of the sale, the purchaser shall execute a statement, signed under penalty of perjury, of his or her intent to title the vehicle in the state in which the purchaser is a resident within 30 days after the sale and of the fact of the payment to the State of Illinois of tax in an amount equivalent to the state's rate of tax on taxable property in his or her state of residence and shall submit the statement to the appropriate tax collection agency in his or her state of residence. In addition, the retailer must retain a signed copy of the statement in his or her records. Nothing in this item shall be construed to require the removal of the vehicle from this state following the filing of an intent to title the vehicle in the purchaser's state of residence if the purchaser titles the vehicle in his or her state of residence within 30 days after the date of sale. The tax collected under this Act in accordance with this item (25-5) shall be proportionately distributed as if the tax were collected at the 6.25% general rate imposed under this Act.
(25-7) Beginning on July 1, 2007, no tax is imposed under this Act on the sale of an aircraft, as defined in Section 3 of the Illinois Aeronautics Act, if all of the following conditions are met:
(1) the aircraft leaves this State within 15 days

after the later of either the issuance of the final billing for the sale of the aircraft, or the authorized approval for return to service, completion of the maintenance record entry, and completion of the test flight and ground test for inspection, as required by 14 C.F.R. 91.407;

(2) the aircraft is not based or registered in this

State after the sale of the aircraft; and

(3) the seller retains in his or her books and

records and provides to the Department a signed and dated certification from the purchaser, on a form prescribed by the Department, certifying that the requirements of this item (25-7) are met. The certificate must also include the name and address of the purchaser, the address of the location where the aircraft is to be titled or registered, the address of the primary physical location of the aircraft, and other information that the Department may reasonably require.

For purposes of this item (25-7):
"Based in this State" means hangared, stored, or otherwise used, excluding post-sale customizations as defined in this Section, for 10 or more days in each 12-month period immediately following the date of the sale of the aircraft.
"Registered in this State" means an aircraft registered with the Department of Transportation, Aeronautics Division, or titled or registered with the Federal Aviation Administration to an address located in this State.
This paragraph (25-7) is exempt from the provisions of Section 2-70.
(26) Semen used for artificial insemination of livestock for direct agricultural production.
(27) Horses, or interests in horses, registered with and meeting the requirements of any of the Arabian Horse Club Registry of America, Appaloosa Horse Club, American Quarter Horse Association, United States Trotting Association, or Jockey Club, as appropriate, used for purposes of breeding or racing for prizes. This item (27) is exempt from the provisions of Section 2-70, and the exemption provided for under this item (27) applies for all periods beginning May 30, 1995, but no claim for credit or refund is allowed on or after January 1, 2008 (the effective date of Public Act 95-88) for such taxes paid during the period beginning May 30, 2000 and ending on January 1, 2008 (the effective date of Public Act 95-88).
(28) Computers and communications equipment utilized for any hospital purpose and equipment used in the diagnosis, analysis, or treatment of hospital patients sold to a lessor who leases the equipment, under a lease of one year or longer executed or in effect at the time of the purchase, to a hospital that has been issued an active tax exemption identification number by the Department under Section 1g of this Act.
(29) Personal property sold to a lessor who leases the property, under a lease of one year or longer executed or in effect at the time of the purchase, to a governmental body that has been issued an active tax exemption identification number by the Department under Section 1g of this Act.
(30) Beginning with taxable years ending on or after December 31, 1995 and ending with taxable years ending on or before December 31, 2004, personal property that is donated for disaster relief to be used in a State or federally declared disaster area in Illinois or bordering Illinois by a manufacturer or retailer that is registered in this State to a corporation, society, association, foundation, or institution that has been issued a sales tax exemption identification number by the Department that assists victims of the disaster who reside within the declared disaster area.
(31) Beginning with taxable years ending on or after December 31, 1995 and ending with taxable years ending on or before December 31, 2004, personal property that is used in the performance of infrastructure repairs in this State, including but not limited to municipal roads and streets, access roads, bridges, sidewalks, waste disposal systems, water and sewer line extensions, water distribution and purification facilities, storm water drainage and retention facilities, and sewage treatment facilities, resulting from a State or federally declared disaster in Illinois or bordering Illinois when such repairs are initiated on facilities located in the declared disaster area within 6 months after the disaster.
(32) Beginning July 1, 1999, game or game birds sold at a "game breeding and hunting preserve area" as that term is used in the Wildlife Code. This paragraph is exempt from the provisions of Section 2-70.
(33) A motor vehicle, as that term is defined in Section 1-146 of the Illinois Vehicle Code, that is donated to a corporation, limited liability company, society, association, foundation, or institution that is determined by the Department to be organized and operated exclusively for educational purposes. For purposes of this exemption, "a corporation, limited liability company, society, association, foundation, or institution organized and operated exclusively for educational purposes" means all tax-supported public schools, private schools that offer systematic instruction in useful branches of learning by methods common to public schools and that compare favorably in their scope and intensity with the course of study presented in tax-supported schools, and vocational or technical schools or institutes organized and operated exclusively to provide a course of study of not less than 6 weeks duration and designed to prepare individuals to follow a trade or to pursue a manual, technical, mechanical, industrial, business, or commercial occupation.
(34) Beginning January 1, 2000, personal property, including food, purchased through fundraising events for the benefit of a public or private elementary or secondary school, a group of those schools, or one or more school districts if the events are sponsored by an entity recognized by the school district that consists primarily of volunteers and includes parents and teachers of the school children. This paragraph does not apply to fundraising events (i) for the benefit of private home instruction or (ii) for which the fundraising entity purchases the personal property sold at the events from another individual or entity that sold the property for the purpose of resale by the fundraising entity and that profits from the sale to the fundraising entity. This paragraph is exempt from the provisions of Section 2-70.
(35) Beginning January 1, 2000 and through December 31, 2001, new or used automatic vending machines that prepare and serve hot food and beverages, including coffee, soup, and other items, and replacement parts for these machines. Beginning January 1, 2002 and through June 30, 2003, machines and parts for machines used in commercial, coin-operated amusement and vending business if a use or occupation tax is paid on the gross receipts derived from the use of the commercial, coin-operated amusement and vending machines. This paragraph is exempt from the provisions of Section 2-70.
(35-5) Beginning August 23, 2001 and through June 30, 2016, food for human consumption that is to be consumed off the premises where it is sold (other than alcoholic beverages, soft drinks, and food that has been prepared for immediate consumption) and prescription and nonprescription medicines, drugs, medical appliances, and insulin, urine testing materials, syringes, and needles used by diabetics, for human use, when purchased for use by a person receiving medical assistance under Article V of the Illinois Public Aid Code who resides in a licensed long-term care facility, as defined in the Nursing Home Care Act, or a licensed facility as defined in the ID/DD Community Care Act, the MC/DD Act, or the Specialized Mental Health Rehabilitation Act of 2013.
(36) Beginning August 2, 2001, computers and communications equipment utilized for any hospital purpose and equipment used in the diagnosis, analysis, or treatment of hospital patients sold to a lessor who leases the equipment, under a lease of one year or longer executed or in effect at the time of the purchase, to a hospital that has been issued an active tax exemption identification number by the Department under Section 1g of this Act. This paragraph is exempt from the provisions of Section 2-70.
(37) Beginning August 2, 2001, personal property sold to a lessor who leases the property, under a lease of one year or longer executed or in effect at the time of the purchase, to a governmental body that has been issued an active tax exemption identification number by the Department under Section 1g of this Act. This paragraph is exempt from the provisions of Section 2-70.
(38) Beginning on January 1, 2002 and through June 30, 2016, tangible personal property purchased from an Illinois retailer by a taxpayer engaged in centralized purchasing activities in Illinois who will, upon receipt of the property in Illinois, temporarily store the property in Illinois (i) for the purpose of subsequently transporting it outside this State for use or consumption thereafter solely outside this State or (ii) for the purpose of being processed, fabricated, or manufactured into, attached to, or incorporated into other tangible personal property to be transported outside this State and thereafter used or consumed solely outside this State. The Director of Revenue shall, pursuant to rules adopted in accordance with the Illinois Administrative Procedure Act, issue a permit to any taxpayer in good standing with the Department who is eligible for the exemption under this paragraph (38). The permit issued under this paragraph (38) shall authorize the holder, to the extent and in the manner specified in the rules adopted under this Act, to purchase tangible personal property from a retailer exempt from the taxes imposed by this Act. Taxpayers shall maintain all necessary books and records to substantiate the use and consumption of all such tangible personal property outside of the State of Illinois.
(39) Beginning January 1, 2008, tangible personal property used in the construction or maintenance of a community water supply, as defined under Section 3.145 of the Environmental Protection Act, that is operated by a not-for-profit corporation that holds a valid water supply permit issued under Title IV of the Environmental Protection Act. This paragraph is exempt from the provisions of Section 2-70.
(40) Beginning January 1, 2010, materials, parts, equipment, components, and furnishings incorporated into or upon an aircraft as part of the modification, refurbishment, completion, replacement, repair, or maintenance of the aircraft. This exemption includes consumable supplies used in the modification, refurbishment, completion, replacement, repair, and maintenance of aircraft, but excludes any materials, parts, equipment, components, and consumable supplies used in the modification, replacement, repair, and maintenance of aircraft engines or power plants, whether such engines or power plants are installed or uninstalled upon any such aircraft. "Consumable supplies" include, but are not limited to, adhesive, tape, sandpaper, general purpose lubricants, cleaning solution, latex gloves, and protective films. This exemption applies only to the sale of qualifying tangible personal property to persons who modify, refurbish, complete, replace, or maintain an aircraft and who (i) hold an Air Agency Certificate and are empowered to operate an approved repair station by the Federal Aviation Administration, (ii) have a Class IV Rating, and (iii) conduct operations in accordance with Part 145 of the Federal Aviation Regulations. The exemption does not include aircraft operated by a commercial air carrier providing scheduled passenger air service pursuant to authority issued under Part 121 or Part 129 of the Federal Aviation Regulations. The changes made to this paragraph (40) by Public Act 98-534 are declarative of existing law.
(41) Tangible personal property sold to a public-facilities corporation, as described in Section 11-65-10 of the Illinois Municipal Code, for purposes of constructing or furnishing a municipal convention hall, but only if the legal title to the municipal convention hall is transferred to the municipality without any further consideration by or on behalf of the municipality at the time of the completion of the municipal convention hall or upon the retirement or redemption of any bonds or other debt instruments issued by the public-facilities corporation in connection with the development of the municipal convention hall. This exemption includes existing public-facilities corporations as provided in Section 11-65-25 of the Illinois Municipal Code. This paragraph is exempt from the provisions of Section 2-70.
(42) Beginning January 1, 2017, menstrual pads, tampons, and menstrual cups.
(43) Merchandise that is subject to the Rental Purchase Agreement Occupation and Use Tax. The purchaser must certify that the item is purchased to be rented subject to a rental purchase agreement, as defined in the Rental Purchase Agreement Act, and provide proof of registration under the Rental Purchase Agreement Occupation and Use Tax Act. This paragraph is exempt from the provisions of Section 2-70.
(Source: P.A. 99-180, eff. 7-29-15; 99-855, eff. 8-19-16; 100-437, eff. 1-1-18.)

(35 ILCS 120/2-5.5)
Sec. 2-5.5. Food and drugs sold by not-for-profit organizations; exemption. The Department shall not collect the 1% tax imposed on food for human consumption that is to be consumed off the premises where it is sold (other than alcoholic beverages, soft drinks, and food that has been prepared for immediate consumption) and prescription and nonprescription medicines, drugs, medical appliances, and insulin, urine testing materials, syringes, and needles used by diabetics, for human use from any not-for-profit organization, that sells food in a food distribution program at a price below the retail cost of the food to purchasers who, as a condition of participation in the program, are required to perform community service, located in a county or municipality that notifies the Department, in writing, that the county or municipality does not want the tax to be collected from any of such organizations located in the county or municipality.
(Source: P.A. 88-374.)

(35 ILCS 120/2-6)
Sec. 2-6. Building materials exemption; intermodal terminal facility areas. Each retailer that makes a qualified sale of building materials to be incorporated into real estate in a redevelopment project area within an intermodal terminal facility area in accordance with Section 11-74.4-3.1 of the Illinois Municipal Code by remodeling, rehabilitating, or new construction may deduct receipts from those sales when calculating the tax imposed by this Act. For purposes of this Section, "qualified sale" means a sale of building materials that will be incorporated into real estate as part of an industrial or commercial project for which a Certificate of Eligibility for Sales Tax Exemption has been issued by the corporate authorities of the municipality in which the building project is located. To document the exemption allowed under this Section, the retailer must obtain from the purchaser a copy of the Certificate of Eligibility for Sales Tax Exemption issued by the corporate authorities of the municipality in which the real estate into which the building materials will be incorporated is located. The Certificate of Eligibility for Sales Tax Exemption must contain all of the following:
(1) A statement that the commercial or industrial

project identified in the Certificate meets all the requirements of the jurisdiction in which the project is located.

(2) The location or address of the building project.
(3) The signature of the chief executive officer of

the municipality in which the building project is located, or the chief executive officer's delegate.

In addition, the retailer must obtain a certificate from the purchaser that contains all of the following:
(1) A statement that the building materials are

being purchased for incorporation into real estate located in an intermodal terminal facility area included in a redevelopment project area in accordance with Section 11-74.4-3.1 of the Illinois Municipal Code.

(2) The location or address of the real estate into

which the building materials will be incorporated.

(3) The name of the intermodal terminal facility

area in which that real estate is located.

(4) A description of the building materials being

purchased.

(5) The purchaser's signature and date of purchase.

The provisions of this Section are exempt from Section 2-70.

(Source: P.A. 94-781, eff. 5-19-06.)

(35 ILCS 120/2-7)
Sec. 2-7. Aggregate manufacturing exemption. Through June 30, 2003, gross receipts from proceeds from the sale of aggregate exploration, mining, offhighway hauling, processing, maintenance, and reclamation equipment, including replacement parts and equipment, and including equipment purchased for lease, but excluding motor vehicles required to be registered under the Illinois Vehicle Code, are exempt from the tax imposed by this Act.
(Source: P.A. 92-603, eff. 6-28-02; 93-24, eff. 6-20-03.)

(35 ILCS 120/2-8)
Sec. 2-8. Sales tax holiday items.
(a) The tangible personal property described in this subsection qualifies for the 1.25% reduced rate of tax for the period set forth in Section 2-10 of this Act (hereinafter referred to as the Sales Tax Holiday Period). The reduced rate on these items shall be administered under the provisions of subsection (b) of this Section. The following items are subject to the reduced rate:
(1) Clothing items that each have a retail selling

price of less than $100.

"Clothing" means, unless otherwise specified in this

Section, all human wearing apparel suitable for general use. "Clothing" does not include clothing accessories, protective equipment, or sport or recreational equipment. "Clothing" includes, but is not limited to: household and shop aprons; athletic supporters; bathing suits and caps; belts and suspenders; boots; coats and jackets; ear muffs; footlets; gloves and mittens for general use; hats and caps; hosiery; insoles for shoes; lab coats; neckties; overshoes; pantyhose; rainwear; rubber pants; sandals; scarves; shoes and shoelaces; slippers; sneakers; socks and stockings; steel-toed shoes; underwear; and school uniforms.

"Clothing accessories" means, but is not limited to:

briefcases; cosmetics; hair notions, including, but not limited to barrettes, hair bows, and hair nets; handbags; handkerchiefs; jewelry; non-prescription sunglasses; umbrellas; wallets; watches; and wigs and hair pieces.

"Protective equipment" means, but is not limited to:

breathing masks; clean room apparel and equipment; ear and hearing protectors; face shields; hard hats; helmets; paint or dust respirators; protective gloves; safety glasses and goggles; safety belts; tool belts; and welder's gloves and masks.

"Sport or recreational equipment" means, but is not

limited to: ballet and tap shoes; cleated or spiked athletic shoes; gloves, including, but not limited to, baseball, bowling, boxing, hockey, and golf gloves; goggles; hand and elbow guards; life preservers and vests; mouth guards; roller and ice skates; shin guards; shoulder pads; ski boots; waders; and wetsuits and fins.

(2) School supplies. "School supplies" means,

unless otherwise specified in this Section, items used by a student in a course of study. The purchase of school supplies for use by persons other than students for use in a course of study are not eligible for the reduced rate of tax. "School supplies" do not include school art supplies; school instructional materials; cameras; film and memory cards; videocameras, tapes, and videotapes; computers; cell phones; Personal Digital Assistants (PDAs); handheld electronic schedulers; and school computer supplies.

"School supplies" includes, but is not limited to:

binders; book bags; calculators; cellophane tape; blackboard chalk; compasses; composition books; crayons; erasers; expandable, pocket, plastic, and manila folders; glue, paste, and paste sticks; highlighters; index cards; index card boxes; legal pads; lunch boxes; markers; notebooks; paper, including loose leaf ruled notebook paper, copy paper, graph paper, tracing paper, manila paper, colored paper, poster board, and construction paper; pencils; pencil leads; pens; ink and ink refills for pens; pencil boxes and other school supply boxes; pencil sharpeners; protractors; rulers; scissors; and writing tablets.

"School art supply" means an item commonly used by a

student in a course of study for artwork and includes only the following items: clay and glazes; acrylic, tempera, and oil paint; paintbrushes for artwork; sketch and drawing pads; and watercolors.

"School instructional material" means written

material commonly used by a student in a course of study as a reference and to learn the subject being taught and includes only the following items: reference books; reference maps and globes; textbooks; and workbooks.

"School computer supply" means an item commonly used

by a student in a course of study in which a computer is used and applies only to the following items: flashdrives and other computer data storage devices; data storage media, such as diskettes and compact disks; boxes and cases for disk storage; external ports or drives; computer cases; computer cables; computer printers; and printer cartridges, toner, and ink.

(b) Administration. Notwithstanding any other provision of this Act, the reduced rate of tax under Section 3-10 of this Act for clothing and school supplies shall be administered by the Department under the provisions of this subsection (b).
(1) Bundled sales. Items that qualify for the

reduced rate of tax that are bundled together with items that do not qualify for the reduced rate of tax and that are sold for one itemized price will be subject to the reduced rate of tax only if the value of the items that qualify for the reduced rate of tax exceeds the value of the items that do not qualify for the reduced rate of tax.

(2) Coupons and discounts. An unreimbursed discount

by the seller reduces the sales price of the property so that the discounted sales price determines whether the sales price is within a sales tax holiday price threshold. A coupon or other reduction in the sales price is treated as a discount if the seller is not reimbursed for the coupon or reduction amount by a third party.

(3) Splitting of items normally sold together.

Articles that are normally sold as a single unit must continue to be sold in that manner. Such articles cannot be priced separately and sold as individual items in order to obtain the reduced rate of tax. For example, a pair of shoes cannot have each shoe sold separately so that the sales price of each shoe is within a sales tax holiday price threshold.

(4) Rain checks. A rain check is a procedure that

allows a customer to purchase an item at a certain price at a later time because the particular item was out of stock. Eligible property that customers purchase during the Sales Tax Holiday Period with the use of a rain check will qualify for the reduced rate of tax regardless of when the rain check was issued. Issuance of a rain check during the Sales Tax Holiday Period will not qualify eligible property for the reduced rate of tax if the property is actually purchased after the Sales Tax Holiday Period.

(5) Exchanges. The procedure for an exchange in

regards to a sales tax holiday is as follows:

(A) If a customer purchases an item of eligible

property during the Sales Tax Holiday Period, but later exchanges the item for a similar eligible item, even if a different size, different color, or other feature, no additional tax is due even if the exchange is made after the Sales Tax Holiday Period.

(B) If a customer purchases an item of eligible

property during the Sales Tax Holiday Period, but after the Sales Tax Holiday Period has ended, the customer returns the item and receives credit on the purchase of a different item, the 6.25% general merchandise sales tax rate is due on the sale of the newly purchased item.

(C) If a customer purchases an item of eligible

property before the Sales Tax Holiday Period, but during the Sales Tax Holiday Period the customer returns the item and receives credit on the purchase of a different item of eligible property, the reduced rate of tax is due on the sale of the new item if the new item is purchased during the Sales Tax Holiday Period.

(6) Delivery charges. Delivery charges, including

shipping, handling and service charges, are part of the sales price of eligible property.

(7) Order date and back orders. For the purpose of

a sales tax holiday, eligible property qualifies for the reduced rate of tax if: (i) the item is both delivered to and paid for by the customer during the Sales Tax Holiday Period or (ii) the customer orders and pays for the item and the seller accepts the order during the Sales Tax Holiday Period for immediate shipment, even if delivery is made after the Sales Tax Holiday Period. The seller accepts an order when the seller has taken action to fill the order for immediate shipment. Actions to fill an order include placement of an "in date" stamp on an order or assignment of an "order number" to an order within the Sales Tax Holiday Period. An order is for immediate shipment when the customer does not request delayed shipment. An order is for immediate shipment notwithstanding that the shipment may be delayed because of a backlog of orders or because stock is currently unavailable to, or on back order by, the seller.

(8) Returns. For a 60-day period immediately after

the Sales Tax Holiday Period, if a customer returns an item that would qualify for the reduced rate of tax, credit for or refund of sales tax shall be given only at the reduced rate unless the customer provides a receipt or invoice that shows tax was paid at the 6.25% general merchandise rate, or the seller has sufficient documentation to show that tax was paid at the 6.25% general merchandise rate on the specific item. This 60-day period is set solely for the purpose of designating a time period during which the customer must provide documentation that shows that the appropriate sales tax rate was paid on returned merchandise. The 60-day period is not intended to change a seller's policy on the time period during which the seller will accept returns.

(c) The Department may implement the provisions of this Section through the use of emergency rules, along with permanent rules filed concurrently with such emergency rules, in accordance with the provisions of Section 5-45 of the Illinois Administrative Procedure Act. For purposes of the Illinois Administrative Procedure Act, the adoption of rules to implement the provisions of this Section shall be deemed an emergency and necessary for the public interest, safety, and welfare.
(Source: P.A. 96-1012, eff. 7-7-10.)

(35 ILCS 120/2-9)
Sec. 2-9. Hospital exemption.
(a) Tangible personal property sold to or used by a hospital owner that owns one or more hospitals licensed under the Hospital Licensing Act or operated under the University of Illinois Hospital Act, or a hospital affiliate that is not already exempt under another provision of this Act and meets the criteria for an exemption under this Section, is exempt from taxation under this Act.
(b) A hospital owner or hospital affiliate satisfies the conditions for an exemption under this Section if the value of qualified services or activities listed in subsection (c) of this Section for the hospital year equals or exceeds the relevant hospital entity's estimated property tax liability, without regard to any property tax exemption granted under Section 15-86 of the Property Tax Code, for the calendar year in which exemption or renewal of exemption is sought. For purposes of making the calculations required by this subsection (b), if the relevant hospital entity is a hospital owner that owns more than one hospital, the value of the services or activities listed in subsection (c) shall be calculated on the basis of only those services and activities relating to the hospital that includes the subject property, and the relevant hospital entity's estimated property tax liability shall be calculated only with respect to the properties comprising that hospital. In the case of a multi-state hospital system or hospital affiliate, the value of the services or activities listed in subsection (c) shall be calculated on the basis of only those services and activities that occur in Illinois and the relevant hospital entity's estimated property tax liability shall be calculated only with respect to its property located in Illinois.
(c) The following services and activities shall be considered for purposes of making the calculations required by subsection (b):
(1) Charity care. Free or discounted services

provided pursuant to the relevant hospital entity's financial assistance policy, measured at cost, including discounts provided under the Hospital Uninsured Patient Discount Act.

(2) Health services to low-income and underserved

individuals. Other unreimbursed costs of the relevant hospital entity for providing without charge, paying for, or subsidizing goods, activities, or services for the purpose of addressing the health of low-income or underserved individuals. Those activities or services may include, but are not limited to: financial or in-kind support to affiliated or unaffiliated hospitals, hospital affiliates, community clinics, or programs that treat low-income or underserved individuals; paying for or subsidizing health care professionals who care for low-income or underserved individuals; providing or subsidizing outreach or educational services to low-income or underserved individuals for disease management and prevention; free or subsidized goods, supplies, or services needed by low-income or underserved individuals because of their medical condition; and prenatal or childbirth outreach to low-income or underserved persons.

(3) Subsidy of State or local governments. Direct or

indirect financial or in-kind subsidies of State or local governments by the relevant hospital entity that pay for or subsidize activities or programs related to health care for low-income or underserved individuals.

(4) Support for State health care programs for

low-income individuals. At the election of the hospital applicant for each applicable year, either (A) 10% of payments to the relevant hospital entity and any hospital affiliate designated by the relevant hospital entity (provided that such hospital affiliate's operations provide financial or operational support for or receive financial or operational support from the relevant hospital entity) under Medicaid or other means-tested programs, including, but not limited to, General Assistance, the Covering ALL KIDS Health Insurance Act, and the State Children's Health Insurance Program or (B) the amount of subsidy provided by the relevant hospital entity and any hospital affiliate designated by the relevant hospital entity (provided that such hospital affiliate's operations provide financial or operational support for or receive financial or operational support from the relevant hospital entity) to State or local government in treating Medicaid recipients and recipients of means-tested programs, including but not limited to General Assistance, the Covering ALL KIDS Health Insurance Act, and the State Children's Health Insurance Program. The amount of subsidy for purposes of this item (4) is calculated in the same manner as unreimbursed costs are calculated for Medicaid and other means-tested government programs in the Schedule H of IRS Form 990 in effect on the effective date of this amendatory Act of the 97th General Assembly.

(5) Dual-eligible subsidy. The amount of subsidy

provided to government by treating dual-eligible Medicare/Medicaid patients. The amount of subsidy for purposes of this item (5) is calculated by multiplying the relevant hospital entity's unreimbursed costs for Medicare, calculated in the same manner as determined in the Schedule H of IRS Form 990 in effect on the effective date of this amendatory Act of the 97th General Assembly, by the relevant hospital entity's ratio of dual-eligible patients to total Medicare patients.

(6) Relief of the burden of government related to

health care. Except to the extent otherwise taken into account in this subsection, the portion of unreimbursed costs of the relevant hospital entity attributable to providing, paying for, or subsidizing goods, activities, or services that relieve the burden of government related to health care for low-income individuals. Such activities or services shall include, but are not limited to, providing emergency, trauma, burn, neonatal, psychiatric, rehabilitation, or other special services; providing medical education; and conducting medical research or training of health care professionals. The portion of those unreimbursed costs attributable to benefiting low-income individuals shall be determined using the ratio calculated by adding the relevant hospital entity's costs attributable to charity care, Medicaid, other means-tested government programs, Medicare patients with disabilities under age 65, and dual-eligible Medicare/Medicaid patients and dividing that total by the relevant hospital entity's total costs. Such costs for the numerator and denominator shall be determined by multiplying gross charges by the cost to charge ratio taken from the hospital's most recently filed Medicare cost report (CMS 2252-10 Worksheet, Part I). In the case of emergency services, the ratio shall be calculated using costs (gross charges multiplied by the cost to charge ratio taken from the hospital's most recently filed Medicare cost report (CMS 2252-10 Worksheet, Part I)) of patients treated in the relevant hospital entity's emergency department.

(7) Any other activity by the relevant hospital

entity that the Department determines relieves the burden of government or addresses the health of low-income or underserved individuals.

(d) The hospital applicant shall include information in its exemption application establishing that it satisfies the requirements of subsection (b). For purposes of making the calculations required by subsection (b), the hospital applicant may for each year elect to use either (1) the value of the services or activities listed in subsection (e) for the hospital year or (2) the average value of those services or activities for the 3 fiscal years ending with the hospital year. If the relevant hospital entity has been in operation for less than 3 completed fiscal years, then the latter calculation, if elected, shall be performed on a pro rata basis.
(e) For purposes of making the calculations required by this Section:
(1) particular services or activities eligible for

consideration under any of the paragraphs (1) through (7) of subsection (c) may not be counted under more than one of those paragraphs; and

(2) the amount of unreimbursed costs and the amount

of subsidy shall not be reduced by restricted or unrestricted payments received by the relevant hospital entity as contributions deductible under Section 170(a) of the Internal Revenue Code.

(f) (Blank).
(g) Estimation of Exempt Property Tax Liability. The estimated property tax liability used for the determination in subsection (b) shall be calculated as follows:
(1) "Estimated property tax liability" means the

estimated dollar amount of property tax that would be owed, with respect to the exempt portion of each of the relevant hospital entity's properties that are already fully or partially exempt, or for which an exemption in whole or in part is currently being sought, and then aggregated as applicable, as if the exempt portion of those properties were subject to tax, calculated with respect to each such property by multiplying:

(A) the lesser of (i) the actual assessed value,

if any, of the portion of the property for which an exemption is sought or (ii) an estimated assessed value of the exempt portion of such property as determined in item (2) of this subsection (g), by

(B) the applicable State equalization rate

(yielding the equalized assessed value), by

(C) the applicable tax rate.
(2) The estimated assessed value of the exempt

portion of the property equals the sum of (i) the estimated fair market value of buildings on the property, as determined in accordance with subparagraphs (A) and (B) of this item (2), multiplied by the applicable assessment factor, and (ii) the estimated assessed value of the land portion of the property, as determined in accordance with subparagraph (C).

(A) The "estimated fair market value of buildings

on the property" means the replacement value of any exempt portion of buildings on the property, minus depreciation, determined utilizing the cost replacement method whereby the exempt square footage of all such buildings is multiplied by the replacement cost per square foot for Class A Average building found in the most recent edition of the Marshall & Swift Valuation Services Manual, adjusted by any appropriate current cost and local multipliers.

(B) Depreciation, for purposes of calculating the

estimated fair market value of buildings on the property, is applied by utilizing a weighted mean life for the buildings based on original construction and assuming a 40-year life for hospital buildings and the applicable life for other types of buildings as specified in the American Hospital Association publication "Estimated Useful Lives of Depreciable Hospital Assets". In the case of hospital buildings, the remaining life is divided by 40 and this ratio is multiplied by the replacement cost of the buildings to obtain an estimated fair market value of buildings. If a hospital building is older than 35 years, a remaining life of 5 years for residual value is assumed; and if a building is less than 8 years old, a remaining life of 32 years is assumed.

(C) The estimated assessed value of the land

portion of the property shall be determined by multiplying (i) the per square foot average of the assessed values of three parcels of land (not including farm land, and excluding the assessed value of the improvements thereon) reasonably comparable to the property, by (ii) the number of square feet comprising the exempt portion of the property's land square footage.

(3) The assessment factor, State equalization rate,

and tax rate (including any special factors such as Enterprise Zones) used in calculating the estimated property tax liability shall be for the most recent year that is publicly available from the applicable chief county assessment officer or officers at least 90 days before the end of the hospital year.

(4) The method utilized to calculate estimated

property tax liability for purposes of this Section 15-86 shall not be utilized for the actual valuation, assessment, or taxation of property pursuant to the Property Tax Code.

(h) For the purpose of this Section, the following terms shall have the meanings set forth below:
(1) "Hospital" means any institution, place,

building, buildings on a campus, or other health care facility located in Illinois that is licensed under the Hospital Licensing Act and has a hospital owner.

(2) "Hospital owner" means a not-for-profit

corporation that is the titleholder of a hospital, or the owner of the beneficial interest in an Illinois land trust that is the titleholder of a hospital.

(3) "Hospital affiliate" means any corporation,

partnership, limited partnership, joint venture, limited liability company, association or other organization, other than a hospital owner, that directly or indirectly controls, is controlled by, or is under common control with one or more hospital owners and that supports, is supported by, or acts in furtherance of the exempt health care purposes of at least one of those hospital owners' hospitals.

(4) "Hospital system" means a hospital and one or

more other hospitals or hospital affiliates related by common control or ownership.

(5) "Control" relating to hospital owners, hospital

affiliates, or hospital systems means possession, direct or indirect, of the power to direct or cause the direction of the management and policies of the entity, whether through ownership of assets, membership interest, other voting or governance rights, by contract or otherwise.

(6) "Hospital applicant" means a hospital owner or

hospital affiliate that files an application for an exemption or renewal of exemption under this Section.

(7) "Relevant hospital entity" means (A) the hospital

owner, in the case of a hospital applicant that is a hospital owner, and (B) at the election of a hospital applicant that is a hospital affiliate, either (i) the hospital affiliate or (ii) the hospital system to which the hospital applicant belongs, including any hospitals or hospital affiliates that are related by common control or ownership.

(8) "Subject property" means property used for the

calculation under subsection (b) of this Section.

(9) "Hospital year" means the fiscal year of the

relevant hospital entity, or the fiscal year of one of the hospital owners in the hospital system if the relevant hospital entity is a hospital system with members with different fiscal years, that ends in the year for which the exemption is sought.

(Source: P.A. 98-463, eff. 8-16-13; 99-143, eff. 7-27-15.)

(35 ILCS 120/2-10)
Sec. 2-10. Rate of tax. Unless otherwise provided in this Section, the tax imposed by this Act is at the rate of 6.25% of gross receipts from sales of tangible personal property made in the course of business.
Beginning on July 1, 2000 and through December 31, 2000, with respect to motor fuel, as defined in Section 1.1 of the Motor Fuel Tax Law, and gasohol, as defined in Section 3-40 of the Use Tax Act, the tax is imposed at the rate of 1.25%.
Beginning on August 6, 2010 through August 15, 2010, with respect to sales tax holiday items as defined in Section 2-8 of this Act, the tax is imposed at the rate of 1.25%.
Within 14 days after the effective date of this amendatory Act of the 91st General Assembly, each retailer of motor fuel and gasohol shall cause the following notice to be posted in a prominently visible place on each retail dispensing device that is used to dispense motor fuel or gasohol in the State of Illinois: "As of July 1, 2000, the State of Illinois has eliminated the State's share of sales tax on motor fuel and gasohol through December 31, 2000. The price on this pump should reflect the elimination of the tax." The notice shall be printed in bold print on a sign that is no smaller than 4 inches by 8 inches. The sign shall be clearly visible to customers. Any retailer who fails to post or maintain a required sign through December 31, 2000 is guilty of a petty offense for which the fine shall be $500 per day per each retail premises where a violation occurs.
With respect to gasohol, as defined in the Use Tax Act, the tax imposed by this Act applies to (i) 70% of the proceeds of sales made on or after January 1, 1990, and before July 1, 2003, (ii) 80% of the proceeds of sales made on or after July 1, 2003 and on or before July 1, 2017, and (iii) 100% of the proceeds of sales made thereafter. If, at any time, however, the tax under this Act on sales of gasohol, as defined in the Use Tax Act, is imposed at the rate of 1.25%, then the tax imposed by this Act applies to 100% of the proceeds of sales of gasohol made during that time.
With respect to majority blended ethanol fuel, as defined in the Use Tax Act, the tax imposed by this Act does not apply to the proceeds of sales made on or after July 1, 2003 and on or before December 31, 2023 but applies to 100% of the proceeds of sales made thereafter.
With respect to biodiesel blends, as defined in the Use Tax Act, with no less than 1% and no more than 10% biodiesel, the tax imposed by this Act applies to (i) 80% of the proceeds of sales made on or after July 1, 2003 and on or before December 31, 2018 and (ii) 100% of the proceeds of sales made thereafter. If, at any time, however, the tax under this Act on sales of biodiesel blends, as defined in the Use Tax Act, with no less than 1% and no more than 10% biodiesel is imposed at the rate of 1.25%, then the tax imposed by this Act applies to 100% of the proceeds of sales of biodiesel blends with no less than 1% and no more than 10% biodiesel made during that time.
With respect to 100% biodiesel, as defined in the Use Tax Act, and biodiesel blends, as defined in the Use Tax Act, with more than 10% but no more than 99% biodiesel, the tax imposed by this Act does not apply to the proceeds of sales made on or after July 1, 2003 and on or before December 31, 2023 but applies to 100% of the proceeds of sales made thereafter.
With respect to food for human consumption that is to be consumed off the premises where it is sold (other than alcoholic beverages, soft drinks, and food that has been prepared for immediate consumption) and prescription and nonprescription medicines, drugs, medical appliances, products classified as Class III medical devices by the United States Food and Drug Administration that are used for cancer treatment pursuant to a prescription, as well as any accessories and components related to those devices, modifications to a motor vehicle for the purpose of rendering it usable by a person with a disability, and insulin, urine testing materials, syringes, and needles used by diabetics, for human use, the tax is imposed at the rate of 1%. For the purposes of this Section, until September 1, 2009: the term "soft drinks" means any complete, finished, ready-to-use, non-alcoholic drink, whether carbonated or not, including but not limited to soda water, cola, fruit juice, vegetable juice, carbonated water, and all other preparations commonly known as soft drinks of whatever kind or description that are contained in any closed or sealed bottle, can, carton, or container, regardless of size; but "soft drinks" does not include coffee, tea, non-carbonated water, infant formula, milk or milk products as defined in the Grade A Pasteurized Milk and Milk Products Act, or drinks containing 50% or more natural fruit or vegetable juice.
Notwithstanding any other provisions of this Act, beginning September 1, 2009, "soft drinks" means non-alcoholic beverages that contain natural or artificial sweeteners. "Soft drinks" do not include beverages that contain milk or milk products, soy, rice or similar milk substitutes, or greater than 50% of vegetable or fruit juice by volume.
Until August 1, 2009, and notwithstanding any other provisions of this Act, "food for human consumption that is to be consumed off the premises where it is sold" includes all food sold through a vending machine, except soft drinks and food products that are dispensed hot from a vending machine, regardless of the location of the vending machine. Beginning August 1, 2009, and notwithstanding any other provisions of this Act, "food for human consumption that is to be consumed off the premises where it is sold" includes all food sold through a vending machine, except soft drinks, candy, and food products that are dispensed hot from a vending machine, regardless of the location of the vending machine.
Notwithstanding any other provisions of this Act, beginning September 1, 2009, "food for human consumption that is to be consumed off the premises where it is sold" does not include candy. For purposes of this Section, "candy" means a preparation of sugar, honey, or other natural or artificial sweeteners in combination with chocolate, fruits, nuts or other ingredients or flavorings in the form of bars, drops, or pieces. "Candy" does not include any preparation that contains flour or requires refrigeration.
Notwithstanding any other provisions of this Act, beginning September 1, 2009, "nonprescription medicines and drugs" does not include grooming and hygiene products. For purposes of this Section, "grooming and hygiene products" includes, but is not limited to, soaps and cleaning solutions, shampoo, toothpaste, mouthwash, antiperspirants, and sun tan lotions and screens, unless those products are available by prescription only, regardless of whether the products meet the definition of "over-the-counter-drugs". For the purposes of this paragraph, "over-the-counter-drug" means a drug for human use that contains a label that identifies the product as a drug as required by 21 C.F.R. § 201.66. The "over-the-counter-drug" label includes:
(A) A "Drug Facts" panel; or
(B) A statement of the "active ingredient(s)" with a

list of those ingredients contained in the compound, substance or preparation.

Beginning on the effective date of this amendatory Act of the 98th General Assembly, "prescription and nonprescription medicines and drugs" includes medical cannabis purchased from a registered dispensing organization under the Compassionate Use of Medical Cannabis Pilot Program Act.
(Source: P.A. 99-143, eff. 7-27-15; 99-858, eff. 8-19-16; 100-22, eff. 7-6-17.)

(35 ILCS 120/2-10.5)
Sec. 2-10.5. Direct payment program; purchaser's providing of permit to retailer; retailer relieved of collecting use tax and local retailers' occupation tax reimbursements from purchaser; direct payment of retailers' occupation tax and local retailers' occupation tax by purchaser.
(a) Beginning on July 1, 2001 there is established in this State a Direct Payment Program to be administered by the Department. The Department shall issue a Direct Pay Permit to applicants who have been approved to participate in the Direct Payment Program. Each person applying to participate in the Direct Payment Program must demonstrate (1) the applicant's ability to comply with the retailers' occupation tax laws and the use tax laws in effect in this State and that the applicant's accounting system will reflect the proper amount of tax due, (2) that the applicant has a valid business purpose for participating in the Direct Payment Program, and (3) how the applicant's participation in the Direct Payment Program will benefit tax compliance. Application shall be made on forms provided by the Department and shall contain information as the Department may reasonably require. The Department shall approve or deny an applicant within 90 days after the Department's receipt of the application, unless the Department makes a written request for additional information from the applicant.
(b) A person who has been approved for the Direct Payment Program and who has been issued a Direct Pay Permit by the Department is relieved of paying tax to a retailer when purchasing tangible personal property for use or consumption, except as provided in subsection (d), by providing that retailer a copy of that Direct Pay Permit. A retailer who accepts a copy of a customer's Direct Pay Permit is relieved of the obligation to remit the tax imposed by this Act on the transaction. References in this Section to "the tax imposed by this Act" include any local occupation taxes administered by the Department that would be incurred on the retail sale.
(c) Once the holder of a Direct Pay Permit uses that Permit to relieve the Permit holder from paying tax to a particular retailer, the holder must use its Permit for all purchases, except as provided in subsection (d), from that retailer for so long as the Permit is valid.
(d) Direct Pay Permits are not valid and shall not be used for sales or purchases of:
(1) food or beverage;
(2) tangible personal property required to be titled

or registered with an agency of government; or

(3) any transactions subject to the Service

Occupation Tax Act or Service Use Tax Act.

(e) Direct Pay Permits are not assignable and are not transferable. As an illustration, a construction contractor shall not make purchases using a customer's Direct Pay Permit.
(f) A Direct Pay Permit is valid until it is revoked by the Department or until the holder notifies the Department in writing that the holder is withdrawing from the Direct Payment Program. A Direct Pay Permit can be revoked by the Department, after notice and hearing, if the holder violates any provision of this Act, any provision of the Illinois Use Tax Act, or any provision of any Act imposing a local retailers' occupation tax administered by the Department.
(g) The holder of a Direct Pay Permit who has been relieved of paying tax to a retailer on a purchase for use or consumption by representing to that retailer that it would pay all applicable taxes directly to the Department shall pay those taxes to the Department not later than the 20th day of the month following the month in which the purchase was made. Permit holders making such purchases are subject to all provisions of this Act, and the tax must be reported and paid as retailers' occupation tax in the same manner that the retailer from whom the purchases were made would have reported and paid it, including any local retailers' occupation taxes applicable to that retail sale. Notwithstanding any other provision of this Act, Permit holders shall make all payments to the Department through the use of electronic funds transfer.
(Source: P.A. 92-484, eff. 8-23-01.)

(35 ILCS 120/2-12)
Sec. 2-12. Location where retailer is deemed to be engaged in the business of selling. The purpose of this Section is to specify where a retailer is deemed to be engaged in the business of selling tangible personal property for the purposes of this Act, the Use Tax Act, the Service Use Tax Act, and the Service Occupation Tax Act, and for the purpose of collecting any other local retailers' occupation tax administered by the Department. This Section applies only with respect to the particular selling activities described in the following paragraphs. The provisions of this Section are not intended to, and shall not be interpreted to, affect where a retailer is deemed to be engaged in the business of selling with respect to any activity that is not specifically described in the following paragraphs.
(1) If a purchaser who is present at the retailer's

place of business, having no prior commitment to the retailer, agrees to purchase and makes payment for tangible personal property at the retailer's place of business, then the transaction shall be deemed an over-the-counter sale occurring at the retailer's same place of business where the purchaser was present and made payment for that tangible personal property if the retailer regularly stocks the purchased tangible personal property or similar tangible personal property in the quantity, or similar quantity, for sale at the retailer's same place of business and then either (i) the purchaser takes possession of the tangible personal property at the same place of business or (ii) the retailer delivers or arranges for the tangible personal property to be delivered to the purchaser.

(2) If a purchaser, having no prior commitment to

the retailer, agrees to purchase tangible personal property and makes payment over the phone, in writing, or via the Internet and takes possession of the tangible personal property at the retailer's place of business, then the sale shall be deemed to have occurred at the retailer's place of business where the purchaser takes possession of the property if the retailer regularly stocks the item or similar items in the quantity, or similar quantities, purchased by the purchaser.

(3) A retailer is deemed to be engaged in the

business of selling food, beverages, or other tangible personal property through a vending machine at the location where the vending machine is located at the time the sale is made if (i) the vending machine is a device operated by coin, currency, credit card, token, coupon or similar device; (2) the food, beverage or other tangible personal property is contained within the vending machine and dispensed from the vending machine; and (3) the purchaser takes possession of the purchased food, beverage or other tangible personal property immediately.

(4) Minerals. A producer of coal or other mineral

mined in Illinois is deemed to be engaged in the business of selling at the place where the coal or other mineral mined in Illinois is extracted from the earth. With respect to minerals (i) the term "extracted from the earth" means the location at which the coal or other mineral is extracted from the mouth of the mine, and (ii) a "mineral" includes not only coal, but also oil, sand, stone taken from a quarry, gravel and any other thing commonly regarded as a mineral and extracted from the earth. This paragraph does not apply to coal or another mineral when it is delivered or shipped by the seller to the purchaser at a point outside Illinois so that the sale is exempt under the United States Constitution as a sale in interstate or foreign commerce.

(5) A retailer selling tangible personal property to

a nominal lessee or bailee pursuant to a lease with a dollar or other nominal option to purchase is engaged in the business of selling at the location where the property is first delivered to the lessee or bailee for its intended use.

(Source: P.A. 98-1098, eff. 8-26-14; 99-126, eff. 7-23-15.)

(35 ILCS 120/2-15) (from Ch. 120, par. 441-15)
Sec. 2-15. Photoprocessing. For purposes of the tax imposed on photographs, negatives, and positives by this Act, "photoprocessing" includes, but is not limited to, developing films, positives, negatives, and transparencies, and tinting, coloring, making, and enlarging prints. Photoprocessing does not include color separation, typesetting, and platemaking by photographic means in the graphic arts industry and does not include any procedure, process, or activity connected with the creation of the images on the film from which the negatives, positives, or photographs are derived. The charge for in-house photoprocessing may not be less than the photoprocessor's cost price of materials. In transactions in which products of photoprocessing are sold in conjunction with other services, if a charge for the photoprocessing component is not separately stated, tax is imposed on 50% of the entire selling price unless the sale is made by a professional photographer, in which case tax is imposed on 10% of the entire selling price.
(Source: P.A. 91-51, eff. 6-30-99.)

(35 ILCS 120/2-20) (from Ch. 120, par. 441-20)
Sec. 2-20. Bullion. For purposes of this Act, "bullion" means gold, silver, or platinum in a bulk state with a purity of not less than 980 parts per 1,000.
(Source: P.A. 91-51, eff. 6-30-99.)

(35 ILCS 120/2-25) (from Ch. 120, par. 441-25)
Sec. 2-25. Computer software. For the purposes of this Act, "computer software" means a set of statements, data, or instructions to be used directly or indirectly in a computer in order to bring about a certain result in any form in which those statements, data, or instructions may be embodied, transmitted, or fixed, by any method now known or hereafter developed, regardless of whether the statements, data, or instructions are capable of being perceived by or communicated to humans, and includes prewritten or canned software that is held for repeated sale or lease, and all associated documentation and materials, if any, whether contained on magnetic tapes, discs, cards, or other devices or media, but does not include software that is adapted to specific individualized requirements of a purchaser, custom-made and modified software designed for a particular or limited use by a purchaser, or software used to operate exempt machinery and equipment used in the process of manufacturing or assembling tangible personal property for wholesale or retail sale or lease. Software used to operate machinery and equipment used in (i) the generation of electricity for wholesale or retail sale; (ii) the generation or treatment of natural or artificial gas for wholesale or retail sale that is delivered to customers through pipes, pipelines, or mains; or (iii) the treatment of water for wholesale or retail sale that is delivered to customers through pipes, pipelines, or mains is considered "computer software". The provisions of this amendatory Act of the 98th General Assembly are declaratory of existing law as to the meaning and scope of this exemption.
For the purposes of this Act, computer software shall be considered to be tangible personal property.
(Source: P.A. 98-583, eff. 1-1-14.)

(35 ILCS 120/2-27)
Sec. 2-27. Prepaid telephone calling arrangements. "Prepaid telephone calling arrangements" mean the right to exclusively purchase telephone or telecommunications services that must be paid for in advance and enable the origination of one or more intrastate, interstate, or international telephone calls or other telecommunications using an access number, an authorization code, or both, whether manually or electronically dialed, for which payment to a retailer must be made in advance, provided that, unless recharged, no further service is provided once that prepaid amount of service has been consumed. Prepaid telephone calling arrangements include the recharge of a prepaid calling arrangement. For purposes of this Section, "recharge" means the purchase of additional prepaid telephone or telecommunications services whether or not the purchaser acquires a different access number or authorization code. For purposes of this Section, "telecommunications" means that term as defined in Section 2 of the Telecommunications Excise Tax Act. "Prepaid telephone calling arrangement" does not include an arrangement whereby the service provider reflects the amount of the purchase as a credit on an account for a customer under an existing subscription plan.
(Source: P.A. 91-870, eff. 6-22-00.)

(35 ILCS 120/2-30) (from Ch. 120, par. 441-30)
Sec. 2-30. Graphic arts production. For purposes of this Act, "graphic arts production" means the production of tangible personal property for wholesale or retail sale or lease by means of printing, including ink jet printing, by one or more of the processes described in Groups 323110 through 323122 of Subsector 323, Groups 511110 through 511199 of Subsector 511, and Group 512230 of Subsector 512 of the North American Industry Classification System published by the U.S. Office of Management and Budget, 1997 edition. Graphic arts production does not include (i) the transfer of images onto paper or other tangible personal property by means of photocopying or (ii) final printed products in electronic or audio form, including the production of software or audio-books. For purposes of this Section, persons engaged primarily in the business of printing or publishing newspapers or magazines that qualify as newsprint and ink, by one or more of the processes described in Groups 511110 through 511199 of subsector 511 of the North American Industry Classification System published by the U.S. Office of Management and Budget, 1997 edition, are deemed to be engaged in graphic arts production.
(Source: P.A. 96-116, eff. 7-31-09.)

(35 ILCS 120/2-35) (from Ch. 120, par. 441-35)
Sec. 2-35. Production agriculture. For purposes of this Act, "production agriculture" means the raising of or the propagation of livestock; crops for sale for human consumption; crops for livestock consumption; and production seed stock grown for the propagation of feed grains and the husbandry of animals or for the purpose of providing a food product, including the husbandry of blood stock as a main source of providing a food product. "Production agriculture" also means animal husbandry, floriculture, aquaculture, horticulture, and viticulture.
(Source: P.A. 91-51, eff. 6-30-99.)

(35 ILCS 120/2-40) (from Ch. 120, par. 441-40)
Sec. 2-40. Purchaser refunds. If a seller collects an amount (however designated) that purports to reimburse the seller for retailers' occupation tax liability measured by receipts that are not subject to retailers' occupation tax, or if a seller, in collecting an amount (however designated) that purports to reimburse the seller for retailers' occupation tax liability measured by receipts that are subject to tax under this Act, collects more from the purchaser than the seller's retailers' occupation tax liability on the transaction, the purchaser shall have a legal right to claim a refund of that amount from the seller. If, however, that amount is not refunded to the purchaser for any reason, the seller is liable to pay that amount to the Department. This paragraph does not apply to an amount collected by the seller as reimbursement for the seller's retailers' occupation tax liability on receipts that are subject to tax under this Act as long as the collection is made in compliance with the tax collection brackets prescribed by the Department in its rules and regulations.
(Source: P.A. 91-51, eff. 6-30-99.)

(35 ILCS 120/2-45) (from Ch. 120, par. 441-45)
Sec. 2-45. Manufacturing and assembly exemption. The manufacturing and assembly machinery and equipment exemption includes machinery and equipment that replaces machinery and equipment in an existing manufacturing facility as well as machinery and equipment that are for use in an expanded or new manufacturing facility.
The machinery and equipment exemption also includes machinery and equipment used in the general maintenance or repair of exempt machinery and equipment or for in-house manufacture of exempt machinery and equipment. Beginning on July 1, 2017, the manufacturing and assembling machinery and equipment exemption also includes graphic arts machinery and equipment, as defined in paragraph (4) of Section 2-5. The machinery and equipment exemption does not include machinery and equipment used in (i) the generation of electricity for wholesale or retail sale; (ii) the generation or treatment of natural or artificial gas for wholesale or retail sale that is delivered to customers through pipes, pipelines, or mains; or (iii) the treatment of water for wholesale or retail sale that is delivered to customers through pipes, pipelines, or mains. The provisions of this amendatory Act of the 98th General Assembly are declaratory of existing law as to the meaning and scope of this exemption. For the purposes of this exemption, terms have the following meanings:
(1) "Manufacturing process" means the production of

an article of tangible personal property, whether the article is a finished product or an article for use in the process of manufacturing or assembling a different article of tangible personal property, by a procedure commonly regarded as manufacturing, processing, fabricating, or refining that changes some existing material or materials into a material with a different form, use, or name. In relation to a recognized integrated business composed of a series of operations that collectively constitute manufacturing, or individually constitute manufacturing operations, the manufacturing process commences with the first operation or stage of production in the series and does not end until the completion of the final product in the last operation or stage of production in the series. For purposes of this exemption, photoprocessing is a manufacturing process of tangible personal property for wholesale or retail sale.

(2) "Assembling process" means the production of an

article of tangible personal property, whether the article is a finished product or an article for use in the process of manufacturing or assembling a different article of tangible personal property, by the combination of existing materials in a manner commonly regarded as assembling that results in a material of a different form, use, or name.

(3) "Machinery" means major mechanical machines or

major components of those machines contributing to a manufacturing or assembling process.

(4) "Equipment" includes an independent device or

tool separate from machinery but essential to an integrated manufacturing or assembly process; including computers used primarily in a manufacturer's computer assisted design, computer assisted manufacturing (CAD/CAM) system; any subunit or assembly comprising a component of any machinery or auxiliary, adjunct, or attachment parts of machinery, such as tools, dies, jigs, fixtures, patterns, and molds; and any parts that require periodic replacement in the course of normal operation; but does not include hand tools. Equipment includes chemicals or chemicals acting as catalysts but only if the chemicals or chemicals acting as catalysts effect a direct and immediate change upon a product being manufactured or assembled for wholesale or retail sale or lease.

(5) "Production related tangible personal property"

means all tangible personal property that is used or consumed by the purchaser in a manufacturing facility in which a manufacturing process takes place and includes, without limitation, tangible personal property that is purchased for incorporation into real estate within a manufacturing facility and tangible personal property that is used or consumed in activities such as research and development, preproduction material handling, receiving, quality control, inventory control, storage, staging, and packaging for shipping and transportation purposes. "Production related tangible personal property" does not include (i) tangible personal property that is used, within or without a manufacturing facility, in sales, purchasing, accounting, fiscal management, marketing, personnel recruitment or selection, or landscaping or (ii) tangible personal property that is required to be titled or registered with a department, agency, or unit of federal, State, or local government.

The manufacturing and assembling machinery and equipment exemption includes production related tangible personal property that is purchased on or after July 1, 2007 and on or before June 30, 2008. The exemption for production related tangible personal property is subject to both of the following limitations:
(1) The maximum amount of the exemption for any one

taxpayer may not exceed 5% of the purchase price of production related tangible personal property that is purchased on or after July 1, 2007 and on or before June 30, 2008. A credit under Section 3-85 of this Act may not be earned by the purchase of production related tangible personal property for which an exemption is received under this Section.

(2) The maximum aggregate amount of the exemptions

for production related tangible personal property awarded under this Act and the Use Tax Act to all taxpayers may not exceed $10,000,000. If the claims for the exemption exceed $10,000,000, then the Department shall reduce the amount of the exemption to each taxpayer on a pro rata basis.

The Department may adopt rules to implement and administer the exemption for production related tangible personal property.
The manufacturing and assembling machinery and equipment exemption includes the sale of materials to a purchaser who produces exempted types of machinery, equipment, or tools and who rents or leases that machinery, equipment, or tools to a manufacturer of tangible personal property. This exemption also includes the sale of materials to a purchaser who manufactures those materials into an exempted type of machinery, equipment, or tools that the purchaser uses himself or herself in the manufacturing of tangible personal property. The purchaser of the machinery and equipment who has an active resale registration number shall furnish that number to the seller at the time of purchase. A purchaser of the machinery, equipment, and tools without an active resale registration number shall furnish to the seller a certificate of exemption for each transaction stating facts establishing the exemption for that transaction, and that certificate shall be available to the Department for inspection or audit. Informal rulings, opinions, or letters issued by the Department in response to an inquiry or request for an opinion from any person regarding the coverage and applicability of this exemption to specific devices shall be published, maintained as a public record, and made available for public inspection and copying. If the informal ruling, opinion, or letter contains trade secrets or other confidential information, where possible, the Department shall delete that information before publication. Whenever informal rulings, opinions, or letters contain a policy of general applicability, the Department shall formulate and adopt that policy as a rule in accordance with the Illinois Administrative Procedure Act.
The manufacturing and assembling machinery and equipment exemption is exempt from the provisions of Section 2-70.
(Source: P.A. 100-22, eff. 7-6-17.)

(35 ILCS 120/2-50) (from Ch. 120, par. 441-50)
Sec. 2-50. Rolling stock exemption. Except as provided in Section 2-51 of this Act, the rolling stock exemption applies to rolling stock used by an interstate carrier for hire, even just between points in Illinois, if the rolling stock transports, for hire, persons whose journeys or property whose shipments originate or terminate outside Illinois.
(Source: P.A. 93-23, eff. 6-20-03.)

(35 ILCS 120/2-51)
Sec. 2-51. Motor vehicles; trailers; use as rolling stock definition.
(a) (Blank).
(b) (Blank).
(c) This subsection (c) applies to motor vehicles, other than limousines, purchased through June 30, 2017. For motor vehicles, other than limousines, purchased on or after July 1, 2017, subsection (d-5) applies. This subsection (c) applies to limousines purchased before, on, or after July 1, 2017. "Use as rolling stock moving in interstate commerce" in paragraph (13) of Section 2-5 occurs for motor vehicles, as defined in Section 1-146 of the Illinois Vehicle Code, when during a 12-month period the rolling stock has carried persons or property for hire in interstate commerce for greater than 50% of its total trips for that period or for greater than 50% of its total miles for that period. The person claiming the exemption shall make an election at the time of purchase to use either the trips or mileage method. Persons who purchased motor vehicles prior to July 1, 2004 shall make an election to use either the trips or mileage method and document that election in their books and records. If no election is made under this subsection to use the trips or mileage method, the person shall be deemed to have chosen the mileage method.
For purposes of determining qualifying trips or miles, motor vehicles that carry persons or property for hire, even just between points in Illinois, will be considered used for hire in interstate commerce if the motor vehicle transports persons whose journeys or property whose shipments originate or terminate outside Illinois. The exemption for motor vehicles used as rolling stock moving in interstate commerce may be claimed only for the following vehicles: (i) motor vehicles whose gross vehicle weight rating exceeds 16,000 pounds; and (ii) limousines, as defined in Section 1-139.1 of the Illinois Vehicle Code. Through June 30, 2017, this definition applies to all property purchased for the purpose of being attached to those motor vehicles as a part thereof. On and after July 1, 2017, this definition applies to property purchased for the purpose of being attached to limousines as a part thereof.
(d) For purchases made through June 30, 2017, "use as rolling stock moving in interstate commerce" in paragraph (13) of Section 2-5 occurs for trailers, as defined in Section 1-209 of the Illinois Vehicle Code, semitrailers as defined in Section 1-187 of the Illinois Vehicle Code, and pole trailers as defined in Section 1-161 of the Illinois Vehicle Code, when during a 12-month period the rolling stock has carried persons or property for hire in interstate commerce for greater than 50% of its total trips for that period or for greater than 50% of its total miles for that period. The person claiming the exemption for a trailer or trailers that will not be dedicated to a motor vehicle or group of motor vehicles shall make an election at the time of purchase to use either the trips or mileage method. Persons who purchased trailers prior to July 1, 2004 that are not dedicated to a motor vehicle or group of motor vehicles shall make an election to use either the trips or mileage method and document that election in their books and records. If no election is made under this subsection to use the trips or mileage method, the person shall be deemed to have chosen the mileage method.
For purposes of determining qualifying trips or miles, trailers, semitrailers, or pole trailers that carry property for hire, even just between points in Illinois, will be considered used for hire in interstate commerce if the trailers, semitrailers, or pole trailers transport property whose shipments originate or terminate outside Illinois. This definition applies to all property purchased for the purpose of being attached to those trailers, semitrailers, or pole trailers as a part thereof. In lieu of a person providing documentation regarding the qualifying use of each individual trailer, semitrailer, or pole trailer, that person may document such qualifying use by providing documentation of the following:
(1) If a trailer, semitrailer, or pole trailer is

dedicated to a motor vehicle that qualifies as rolling stock moving in interstate commerce under subsection (c) of this Section, then that trailer, semitrailer, or pole trailer qualifies as rolling stock moving in interstate commerce under this subsection.

(2) If a trailer, semitrailer, or pole trailer is

dedicated to a group of motor vehicles that all qualify as rolling stock moving in interstate commerce under subsection (c) of this Section, then that trailer, semitrailer, or pole trailer qualifies as rolling stock moving in interstate commerce under this subsection.

(3) If one or more trailers, semitrailers, or pole

trailers are dedicated to a group of motor vehicles and not all of those motor vehicles in that group qualify as rolling stock moving in interstate commerce under subsection (c) of this Section, then the percentage of those trailers, semitrailers, or pole trailers that qualifies as rolling stock moving in interstate commerce under this subsection is equal to the percentage of those motor vehicles in that group that qualify as rolling stock moving in interstate commerce under subsection (c) of this Section to which those trailers, semitrailers, or pole trailers are dedicated. However, to determine the qualification for the exemption provided under this item (3), the mathematical application of the qualifying percentage to one or more trailers, semitrailers, or pole trailers under this subpart shall not be allowed as to any fraction of a trailer, semitrailer, or pole trailer.

(d-5) For motor vehicles and trailers purchased on or after July 1, 2017, "use as rolling stock moving in interstate commerce" means that:
(1) the motor vehicle or trailer is used to transport

persons or property for hire;

(2) for purposes of the exemption under paragraph

(13) of Section 2-5, the purchaser who is an owner, lessor, or shipper claiming the exemption certifies that the motor vehicle or trailer will be utilized, from the time of purchase and continuing through the statute of limitations for issuing a notice of tax liability under this Act, by an interstate carrier or carriers for hire who hold, and are required by Federal Motor Carrier Safety Administration regulations to hold, an active USDOT Number with the Carrier Operation listed as "Interstate" and the Operation Classification listed as "authorized for hire", "exempt for hire", or both "authorized for hire" and "exempt for hire"; except that this paragraph (2) does not apply to a motor vehicle or trailer used at an airport to support the operation of an aircraft moving in interstate commerce, as long as (i) in the case of a motor vehicle, the motor vehicle meets paragraphs (1) and (3) of this subsection (d-5) or (ii) in the case of a trailer, the trailer meets paragraph (1) of this subsection (d-5); and

(3) for motor vehicles, the gross vehicle weight

rating exceeds 16,000 pounds.

The definition of "use as rolling stock moving in interstate commerce" in this subsection (d-5) applies to all property purchased on or after July 1, 2017 for the purpose of being attached to a motor vehicle or trailer as a part thereof, regardless of whether the motor vehicle or trailer was purchased before, on, or after July 1, 2017.
If an item ceases to meet requirements (1) through (3) under this subsection (d-5), then the tax is imposed on the selling price, allowing for a reasonable depreciation for the period during which the item qualified for the exemption.
For purposes of this subsection (d-5):
"Motor vehicle" excludes limousines, but otherwise

means that term as defined in Section 1-146 of the Illinois Vehicle Code.

"Trailer" means (i) "trailer", as defined in Section

1-209 of the Illinois Vehicle Code, (ii) "semitrailer", as defined in Section 1-187 of the Illinois Vehicle Code, and (iii) "pole trailer", as defined in Section 1-161 of the Illinois Vehicle Code.

(e) For aircraft and watercraft purchased on or after January 1, 2014, "use as rolling stock moving in interstate commerce" in paragraph (13) of Section 2-5 occurs when, during a 12-month period, the rolling stock has carried persons or property for hire in interstate commerce for greater than 50% of its total trips for that period or for greater than 50% of its total miles for that period. The person claiming the exemption shall make an election at the time of purchase to use either the trips or mileage method and document that election in their books and records. If no election is made under this subsection to use the trips or mileage method, the person shall be deemed to have chosen the mileage method. For aircraft, flight hours may be used in lieu of recording miles in determining whether the aircraft meets the mileage test in this subsection. For watercraft, nautical miles or trip hours may be used in lieu of recording miles in determining whether the watercraft meets the mileage test in this subsection.
Notwithstanding any other provision of law to the contrary, property purchased on or after January 1, 2014 for the purpose of being attached to aircraft or watercraft as a part thereof qualifies as rolling stock moving in interstate commerce only if the aircraft or watercraft to which it will be attached qualifies as rolling stock moving in interstate commerce under the test set forth in this subsection (e), regardless of when the aircraft or watercraft was purchased. Persons who purchased aircraft or watercraft prior to January 1, 2014 shall make an election to use either the trips or mileage method and document that election in their books and records for the purpose of determining whether property purchased on or after January 1, 2014 for the purpose of being attached to aircraft or watercraft as a part thereof qualifies as rolling stock moving in interstate commerce under this subsection (e).
(f) The election to use either the trips or mileage method made under the provisions of subsections (c), (d), or (e) of this Section will remain in effect for the duration of the purchaser's ownership of that item.
(Source: P.A. 100-321, eff. 8-24-17.)

(35 ILCS 120/2-54)
Sec. 2-54. Building materials exemption; River Edge Redevelopment Zones.
(a) Each retailer that makes a qualified sale of building materials to be incorporated into real estate within a River Edge Redevelopment Zone in accordance with the River Edge Redevelopment Zone Act by remodeling, rehabilitating, or new construction may deduct receipts from those sales when calculating the tax imposed by this Act. For purposes of this Section, "qualified sale" means a sale of building materials that will be incorporated into real estate as part of an industrial or commercial project for which a Certificate of Eligibility for Sales Tax Exemption has been issued by the corporate authorities of the municipality in which the building project is located.
(b) Before July 1, 2013, to document the exemption allowed under this Section, the retailer must obtain from the purchaser a copy of the Certificate of Eligibility for Sales Tax Exemption issued by the corporate authorities of the municipality in which the real estate into which the building materials will be incorporated is located. The Certificate of Eligibility for Sales Tax Exemption must contain all of the following:
(1) A statement that the commercial or industrial

project identified in the Certificate meets all the requirements of the jurisdiction in which the project is located.

(2) The location or address of the building project.
(3) The signature of the chief executive officer of

the municipality in which the building project is located, or the chief executive officer's delegate.

(c) Before July 1, 2013, in addition, the retailer must obtain a certificate from the purchaser that contains all of the following:
(1) A statement that the building materials are being

purchased for incorporation into real estate located in a River Edge Redevelopment Zone included in a redevelopment project area in accordance with River Edge Redevelopment Zone Act.

(2) The location or address of the real estate into

which the building materials will be incorporated.

(3) The name of the River Edge Redevelopment Zone in

which that real estate is located.

(4) A description of the building materials being

purchased.

(5) The purchaser's signature and date of purchase.
(d) On and after July 1, 2013, to document the exemption allowed under this Section the retailer must obtain from the purchaser the purchaser's River Edge Building Materials Exemption Certificate number issued by the Department. A construction contractor or other entity shall not make tax-free purchases unless it has an active Exemption Certificate issued by the Department at the time of purchase.
Upon request from the corporate authorities of the municipality in which the building project is located, the Department shall issue a River Edge Building Materials Exemption Certificate for each construction contractor or other entity identified by the corporate authorities of the municipality in which the building project is located. The Department shall make the Exemption Certificates available to the corporate authorities of the municipality in which the building project is located and each construction contractor or other entity. The request for River Edge Building Materials Exemption Certificates from the corporate authorities of the municipality in which the building project is located to the Department must include the following information:
(1) the name and address of the construction

contractor or other entity;

(2) the name and number of the River Edge

Redevelopment Zone in which the building project is located;

(3) the name and location or address of the building

project in the River Edge Redevelopment Zone;

(4) the estimated amount of the exemption for each

construction contractor or other entity for which a request for Exemption Certificate is made, based on a stated estimated average tax rate and the percentage of the contract that consists of materials;

(5) the period of time over which supplies for the

project are expected to be purchased; and

(6) other reasonable information as the Department

may require, including but not limited to FEIN numbers, to determine if the contractor or other entity, or any partner, or a corporate officer, and in the case of a limited liability company, any manager or member, of the construction contractor or other entity, is or has been the owner, a partner, a corporate officer, and in the case of a limited liability company, a manager or member, of a person that is in default for moneys due to the Department under this Act or any other tax or fee Act administered by the Department.

The Department shall issue the River Edge Building Materials Exemption Certificates within 3 business days after receipt of request from the corporate authorities of the municipality in which the building project is located. This requirement does not apply in circumstances where the Department, for reasonable cause, is unable to issue the Exemption Certificate within 3 business days. The Department may refuse to issue an Exemption Certificate if the owner, any partner, or a corporate officer, and in the case of a limited liability company, any manager or member, of the construction contractor or other entity is or has been the owner, a partner, a corporate officer, and in the case of a limited liability company, a manager or member, of a person that is in default for moneys due to the Department under this Act or any other tax or fee Act administered by the Department. The River Edge Building Materials Exemption Certificate shall contain language stating that, if the construction contractor or other entity who is issued the Exemption Certificate makes a tax-exempt purchase as described in this Section that is not eligible for exemption under this Section, or allows another person to make a tax-exempt purchase, as described in this Section, that is not eligible for exemption under this Section, then, in addition to any tax or other penalty imposed, the construction contractor or other entity is subject to a penalty equal to the tax that would have been paid by the retailer under this Act as well as any applicable local retailers' occupation tax on the purchase that is not eligible for the exemption.
The Department, in its discretion, may require that the request for River Edge Building Materials Exemption Certificates be submitted electronically. The Department may, in its discretion, issue the Exemption Certificates electronically. The River Edge Building Materials Exemption Certificate number shall be designed in such a way that the Department can identify from the unique number on the Exemption Certificate issued to a given construction contractor or other entity, the name of the River Edge Redevelopment Zone in which the building project is located, the project for which the Exemption Certificate is issued, and the construction contractor or other entity to whom the Exemption Certificate is issued. The Exemption Certificate shall contain an expiration date, which shall be no more than 2 years after the date of issuance. At the request of the corporate authorities of the municipality in which the building project is located, the Department may renew an Exemption Certificate. After the Department issues Exemption Certificates for a given River Edge building project, the corporate authorities of the municipality in which the building project is located may notify the Department of additional construction contractors or other entities eligible for a River Edge Building Materials Exemption Certificate. Upon notification by the corporate authorities of the municipality in which the building project is located, and subject to the other provisions of this subsection (d), the Department shall issue a River Edge Building Materials Exemption Certificate to each additional construction contractor or other entity identified by the corporate authorities of the municipality in which the building project is located. The corporate authorities of the municipality in which the building project is located may notify the Department to rescind a Building Materials Exemption Certificate previously issued by the Department but that has not yet expired. Upon notification by the corporate authorities of the municipality in which the building project is located, and subject to the other provisions of this subsection (d), the Department shall issue the rescission of the River Edge Building Materials Exemption Certificate to the construction contractor or other entity identified by the corporate authorities of the municipality in which the building project is located and provide a copy to the corporate authorities of the municipality in which the building project is located.
If the Department of Revenue determines that a construction contractor or other entity that was issued an Exemption Certificate under this subsection (d) made a tax-exempt purchase, as described in this Section, that was not eligible for exemption under this Section, or allowed another person to make a tax-exempt purchase, as described in this Section, that was not eligible for exemption under this Section, then, in addition to any tax or other penalty imposed, the construction contractor or other entity is subject to a penalty equal to the tax that would have been paid by the retailer under this Act as well as any applicable local retailers' occupation tax on the purchase that was not eligible for the exemption.
Notwithstanding anything to the contrary in this Section, for River Edge building projects already in existence and for which construction contracts are already in place on July 1, 2013, the request for River Edge Building Materials Exemption Certificates from the corporate authorities of the municipality in which the building project is located to the Department for these pre-existing construction contractors and other entities must include the information required under subsection (d), but not including the information listed in items (4) and (5). For any new construction contract entered into on or after July 1, 2013, however, all of the information in this subsection (d) must be provided.
(e) The provisions of this Section are exempt from Section 2-70.
(Source: P.A. 98-109, eff. 7-25-13.)

(35 ILCS 120/2-55) (from Ch. 120, par. 441-55)
Sec. 2-55. Serviceman transfer. Tangible personal property purchased by a serviceman, as defined in Section 2 of the Service Occupation Tax Act, is subject to the tax imposed by this Act when purchased for transfer by the serviceman incidental to completion of a maintenance agreement.
(Source: P.A. 91-51, eff. 6-30-99.)

(35 ILCS 120/2-60) (from Ch. 120, par. 441-60)
Sec. 2-60. Interstate commerce exemption. No tax is imposed under this Act upon the privilege of engaging in a business in interstate commerce or otherwise, when the business may not, under the Constitution and statutes of the United States, be made the subject of taxation by this State.
(Source: P.A. 91-51, eff. 6-30-99.)

(35 ILCS 120/2-65) (from Ch. 120, par. 441-65)
Sec. 2-65. Liability because of amendatory Act. Revisions in Section 2 (now Sections 2 through 2-65) by Public Act 85-1135 do not affect tax liability that arose before January 1, 1990.
(Source: P.A. 91-51, eff. 6-30-99.)

(35 ILCS 120/2-70)
Sec. 2-70. Sunset of exemptions, credits, and deductions.
(a) The application of every exemption, credit, and deduction against tax imposed by this Act that becomes law after the effective date of this amendatory Act of 1994 shall be limited by a reasonable and appropriate sunset date. A taxpayer is not entitled to take the exemption, credit, or deduction beginning on the sunset date and thereafter. Except as provided in subsection (b) of this Section, if a reasonable and appropriate sunset date is not specified in the Public Act that creates the exemption, credit, or deduction, a taxpayer shall not be entitled to take the exemption, credit, or deduction beginning 5 years after the effective date of the Public Act creating the exemption, credit, or deduction and thereafter.
(b) Notwithstanding the provisions of subsection (a) of this Section, the sunset date of any exemption, credit, or deduction that is scheduled to expire in 2011, 2012, or 2013 by operation of this Section shall be extended by 5 years.
(Source: P.A. 97-636, eff. 6-1-12.)

(35 ILCS 120/2a) (from Ch. 120, par. 441a)
(Text of Section from P.A. 100-302)
Sec. 2a. It is unlawful for any person to engage in the business of selling tangible personal property at retail in this State without a certificate of registration from the Department. Application for a certificate of registration shall be made to the Department upon forms furnished by it. Each such application shall be signed and verified and shall state: (1) the name and social security number of the applicant; (2) the address of his principal place of business; (3) the address of the principal place of business from which he engages in the business of selling tangible personal property at retail in this State and the addresses of all other places of business, if any (enumerating such addresses, if any, in a separate list attached to and made a part of the application), from which he engages in the business of selling tangible personal property at retail in this State; (4) the name and address of the person or persons who will be responsible for filing returns and payment of taxes due under this Act; (5) in the case of a publicly traded corporation, the name and title of the Chief Financial Officer, Chief Operating Officer, and any other officer or employee with responsibility for preparing tax returns under this Act, along with the last 4 digits of each of their social security numbers, and, in the case of all other corporations, the name, title, and social security number of each corporate officer; (6) in the case of a limited liability company, the name, social security number, and FEIN number of each manager and member; and (7) such other information as the Department may reasonably require. The application shall contain an acceptance of responsibility signed by the person or persons who will be responsible for filing returns and payment of the taxes due under this Act. If the applicant will sell tangible personal property at retail through vending machines, his application to register shall indicate the number of vending machines to be so operated. If requested by the Department at any time, that person shall verify the total number of vending machines he or she uses in his or her business of selling tangible personal property at retail.
The Department may deny a certificate of registration to any applicant if a person who is named as the owner, a partner, a manager or member of a limited liability company, or a corporate officer of the applicant on the application for the certificate of registration is or has been named as the owner, a partner, a manager or member of a limited liability company, or a corporate officer on the application for the certificate of registration of another retailer that is in default for moneys due under this Act or any other tax or fee Act administered by the Department. For purposes of this paragraph only, in determining whether a person is in default for moneys due, the Department shall include only amounts established as a final liability within the 20 years prior to the date of the Department's notice of denial of a certificate of registration.
The Department may require an applicant for a certificate of registration hereunder to, at the time of filing such application, furnish a bond from a surety company authorized to do business in the State of Illinois, or an irrevocable bank letter of credit or a bond signed by 2 personal sureties who have filed, with the Department, sworn statements disclosing net assets equal to at least 3 times the amount of the bond to be required of such applicant, or a bond secured by an assignment of a bank account or certificate of deposit, stocks or bonds, conditioned upon the applicant paying to the State of Illinois all moneys becoming due under this Act and under any other State tax law or municipal or county tax ordinance or resolution under which the certificate of registration that is issued to the applicant under this Act will permit the applicant to engage in business without registering separately under such other law, ordinance or resolution. In making a determination as to whether to require a bond or other security, the Department shall take into consideration whether the owner, any partner, any manager or member of a limited liability company, or a corporate officer of the applicant is or has been the owner, a partner, a manager or member of a limited liability company, or a corporate officer of another retailer that is in default for moneys due under this Act or any other tax or fee Act administered by the Department; and whether the owner, any partner, any manager or member of a limited liability company, or a corporate officer of the applicant is or has been the owner, a partner, a manager or member of a limited liability company, or a corporate officer of another retailer whose certificate of registration has been revoked within the previous 5 years under this Act or any other tax or fee Act administered by the Department. If a bond or other security is required, the Department shall fix the amount of the bond or other security, taking into consideration the amount of money expected to become due from the applicant under this Act and under any other State tax law or municipal or county tax ordinance or resolution under which the certificate of registration that is issued to the applicant under this Act will permit the applicant to engage in business without registering separately under such other law, ordinance, or resolution. The amount of security required by the Department shall be such as, in its opinion, will protect the State of Illinois against failure to pay the amount which may become due from the applicant under this Act and under any other State tax law or municipal or county tax ordinance or resolution under which the certificate of registration that is issued to the applicant under this Act will permit the applicant to engage in business without registering separately under such other law, ordinance or resolution, but the amount of the security required by the Department shall not exceed three times the amount of the applicant's average monthly tax liability, or $50,000.00, whichever amount is lower.
No certificate of registration under this Act shall be issued by the Department until the applicant provides the Department with satisfactory security, if required, as herein provided for.
Upon receipt of the application for certificate of registration in proper form, and upon approval by the Department of the security furnished by the applicant, if required, the Department shall issue to such applicant a certificate of registration which shall permit the person to whom it is issued to engage in the business of selling tangible personal property at retail in this State. The certificate of registration shall be conspicuously displayed at the place of business which the person so registered states in his application to be the principal place of business from which he engages in the business of selling tangible personal property at retail in this State.
No certificate of registration issued prior to July 1, 2017 to a taxpayer who files returns required by this Act on a monthly basis or renewed prior to July 1, 2017 by a taxpayer who files returns required by this Act on a monthly basis shall be valid after the expiration of 5 years from the date of its issuance or last renewal. No certificate of registration issued on or after July 1, 2017 to a taxpayer who files returns required by this Act on a monthly basis or renewed on or after July 1, 2017 by a taxpayer who files returns required by this Act on a monthly basis shall be valid after the expiration of one year from the date of its issuance or last renewal. The expiration date of a sub-certificate of registration shall be that of the certificate of registration to which the sub-certificate relates. Prior to July 1, 2017, a certificate of registration shall automatically be renewed, subject to revocation as provided by this Act, for an additional 5 years from the date of its expiration unless otherwise notified by the Department as provided by this paragraph. On and after July 1, 2017, a certificate of registration shall automatically be renewed, subject to revocation as provided by this Act, for an additional one year from the date of its expiration unless otherwise notified by the Department as provided by this paragraph.
Where a taxpayer to whom a certificate of registration is issued under this Act is in default to the State of Illinois for delinquent returns or for moneys due under this Act or any other State tax law or municipal or county ordinance administered or enforced by the Department, the Department shall, not less than 60 days before the expiration date of such certificate of registration, give notice to the taxpayer to whom the certificate was issued of the account period of the delinquent returns, the amount of tax, penalty and interest due and owing from the taxpayer, and that the certificate of registration shall not be automatically renewed upon its expiration date unless the taxpayer, on or before the date of expiration, has filed and paid the delinquent returns or paid the defaulted amount in full. A taxpayer to whom such a notice is issued shall be deemed an applicant for renewal. The Department shall promulgate regulations establishing procedures for taxpayers who file returns on a monthly basis but desire and qualify to change to a quarterly or yearly filing basis and will no longer be subject to renewal under this Section, and for taxpayers who file returns on a yearly or quarterly basis but who desire or are required to change to a monthly filing basis and will be subject to renewal under this Section.
The Department may in its discretion approve renewal by an applicant who is in default if, at the time of application for renewal, the applicant files all of the delinquent returns or pays to the Department such percentage of the defaulted amount as may be determined by the Department and agrees in writing to waive all limitations upon the Department for collection of the remaining defaulted amount to the Department over a period not to exceed 5 years from the date of renewal of the certificate; however, no renewal application submitted by an applicant who is in default shall be approved if the immediately preceding renewal by the applicant was conditioned upon the installment payment agreement described in this Section. The payment agreement herein provided for shall be in addition to and not in lieu of the security that may be required by this Section of a taxpayer who is no longer considered a prior continuous compliance taxpayer. The execution of the payment agreement as provided in this Act shall not toll the accrual of interest at the statutory rate.
The Department may suspend a certificate of registration if the Department finds that the person to whom the certificate of registration has been issued knowingly sold contraband cigarettes.
A certificate of registration issued under this Act more than 5 years before the effective date of this amendatory Act of 1989 shall expire and be subject to the renewal provisions of this Section on the next anniversary of the date of issuance of such certificate which occurs more than 6 months after the effective date of this amendatory Act of 1989. A certificate of registration issued less than 5 years before the effective date of this amendatory Act of 1989 shall expire and be subject to the renewal provisions of this Section on the 5th anniversary of the issuance of the certificate.
If the person so registered states that he operates other places of business from which he engages in the business of selling tangible personal property at retail in this State, the Department shall furnish him with a sub-certificate of registration for each such place of business, and the applicant shall display the appropriate sub-certificate of registration at each such place of business. All sub-certificates of registration shall bear the same registration number as that appearing upon the certificate of registration to which such sub-certificates relate.
If the applicant will sell tangible personal property at retail through vending machines, the Department shall furnish him with a sub-certificate of registration for each such vending machine, and the applicant shall display the appropriate sub-certificate of registration on each such vending machine by attaching the sub-certificate of registration to a conspicuous part of such vending machine. If a person who is registered to sell tangible personal property at retail through vending machines adds an additional vending machine or additional vending machines to the number of vending machines he or she uses in his or her business of selling tangible personal property at retail, he or she shall notify the Department, on a form prescribed by the Department, to request an additional sub-certificate or additional sub-certificates of registration, as applicable. With each such request, the applicant shall report the number of sub-certificates of registration he or she is requesting as well as the total number of vending machines from which he or she makes retail sales.
Where the same person engages in 2 or more businesses of selling tangible personal property at retail in this State, which businesses are substantially different in character or engaged in under different trade names or engaged in under other substantially dissimilar circumstances (so that it is more practicable, from an accounting, auditing or bookkeeping standpoint, for such businesses to be separately registered), the Department may require or permit such person (subject to the same requirements concerning the furnishing of security as those that are provided for hereinbefore in this Section as to each application for a certificate of registration) to apply for and obtain a separate certificate of registration for each such business or for any of such businesses, under a single certificate of registration supplemented by related sub-certificates of registration.
Any person who is registered under the "Retailers' Occupation Tax Act" as of March 8, 1963, and who, during the 3-year period immediately prior to March 8, 1963, or during a continuous 3-year period part of which passed immediately before and the remainder of which passes immediately after March 8, 1963, has been so registered continuously and who is determined by the Department not to have been either delinquent or deficient in the payment of tax liability during that period under this Act or under any other State tax law or municipal or county tax ordinance or resolution under which the certificate of registration that is issued to the registrant under this Act will permit the registrant to engage in business without registering separately under such other law, ordinance or resolution, shall be considered to be a Prior Continuous Compliance taxpayer. Also any taxpayer who has, as verified by the Department, faithfully and continuously complied with the condition of his bond or other security under the provisions of this Act for a period of 3 consecutive years shall be considered to be a Prior Continuous Compliance taxpayer.
Every Prior Continuous Compliance taxpayer shall be exempt from all requirements under this Act concerning the furnishing of a bond or other security as a condition precedent to his being authorized to engage in the business of selling tangible personal property at retail in this State. This exemption shall continue for each such taxpayer until such time as he may be determined by the Department to be delinquent in the filing of any returns, or is determined by the Department (either through the Department's issuance of a final assessment which has become final under the Act, or by the taxpayer's filing of a return which admits tax that is not paid to be due) to be delinquent or deficient in the paying of any tax under this Act or under any other State tax law or municipal or county tax ordinance or resolution under which the certificate of registration that is issued to the registrant under this Act will permit the registrant to engage in business without registering separately under such other law, ordinance or resolution, at which time that taxpayer shall become subject to all the financial responsibility requirements of this Act and, as a condition of being allowed to continue to engage in the business of selling tangible personal property at retail, may be required to post bond or other acceptable security with the Department covering liability which such taxpayer may thereafter incur. Any taxpayer who fails to pay an admitted or established liability under this Act may also be required to post bond or other acceptable security with this Department guaranteeing the payment of such admitted or established liability.
No certificate of registration shall be issued to any person who is in default to the State of Illinois for moneys due under this Act or under any other State tax law or municipal or county tax ordinance or resolution under which the certificate of registration that is issued to the applicant under this Act will permit the applicant to engage in business without registering separately under such other law, ordinance or resolution.
Any person aggrieved by any decision of the Department under this Section may, within 20 days after notice of such decision, protest and request a hearing, whereupon the Department shall give notice to such person of the time and place fixed for such hearing and shall hold a hearing in conformity with the provisions of this Act and then issue its final administrative decision in the matter to such person. In the absence of such a protest within 20 days, the Department's decision shall become final without any further determination being made or notice given.
With respect to security other than bonds (upon which the Department may sue in the event of a forfeiture), if the taxpayer fails to pay, when due, any amount whose payment such security guarantees, the Department shall, after such liability is admitted by the taxpayer or established by the Department through the issuance of a final assessment that has become final under the law, convert the security which that taxpayer has furnished into money for the State, after first giving the taxpayer at least 10 days' written notice, by registered or certified mail, to pay the liability or forfeit such security to the Department. If the security consists of stocks or bonds or other securities which are listed on a public exchange, the Department shall sell such securities through such public exchange. If the security consists of an irrevocable bank letter of credit, the Department shall convert the security in the manner provided for in the Uniform Commercial Code. If the security consists of a bank certificate of deposit, the Department shall convert the security into money by demanding and collecting the amount of such bank certificate of deposit from the bank which issued such certificate. If the security consists of a type of stocks or other securities which are not listed on a public exchange, the Department shall sell such security to the highest and best bidder after giving at least 10 days' notice of the date, time and place of the intended sale by publication in the "State Official Newspaper". If the Department realizes more than the amount of such liability from the security, plus the expenses incurred by the Department in converting the security into money, the Department shall pay such excess to the taxpayer who furnished such security, and the balance shall be paid into the State Treasury.
The Department shall discharge any surety and shall release and return any security deposited, assigned, pledged or otherwise provided to it by a taxpayer under this Section within 30 days after:
(1) such taxpayer becomes a Prior Continuous

Compliance taxpayer; or

(2) such taxpayer has ceased to collect receipts on

which he is required to remit tax to the Department, has filed a final tax return, and has paid to the Department an amount sufficient to discharge his remaining tax liability, as determined by the Department, under this Act and under every other State tax law or municipal or county tax ordinance or resolution under which the certificate of registration issued under this Act permits the registrant to engage in business without registering separately under such other law, ordinance or resolution. The Department shall make a final determination of the taxpayer's outstanding tax liability as expeditiously as possible after his final tax return has been filed; if the Department cannot make such final determination within 45 days after receiving the final tax return, within such period it shall so notify the taxpayer, stating its reasons therefor.

(Source: P.A. 100-302, eff. 8-24-17.)

(Text of Section from P.A. 100-303)
Sec. 2a. It is unlawful for any person to engage in the business of selling tangible personal property at retail in this State without a certificate of registration from the Department. Application for a certificate of registration shall be made to the Department upon forms furnished by it. Each such application shall be signed and verified and shall state: (1) the name and social security number of the applicant; (2) the address of his principal place of business; (3) the address of the principal place of business from which he engages in the business of selling tangible personal property at retail in this State and the addresses of all other places of business, if any (enumerating such addresses, if any, in a separate list attached to and made a part of the application), from which he engages in the business of selling tangible personal property at retail in this State; (4) the name and address of the person or persons who will be responsible for filing returns and payment of taxes due under this Act; (5) in the case of a publicly traded corporation, the name and title of the Chief Financial Officer, Chief Operating Officer, and any other officer or employee with responsibility for preparing tax returns under this Act, and, in the case of all other corporations, the name, title, and social security number of each corporate officer; (6) in the case of a limited liability company, the name, social security number, and FEIN number of each manager and member; and (7) such other information as the Department may reasonably require. The application shall contain an acceptance of responsibility signed by the person or persons who will be responsible for filing returns and payment of the taxes due under this Act. If the applicant will sell tangible personal property at retail through vending machines, his application to register shall indicate the number of vending machines to be so operated. If requested by the Department at any time, that person shall verify the total number of vending machines he or she uses in his or her business of selling tangible personal property at retail.
The Department may deny a certificate of registration to any applicant if a person who is named as the owner, a partner, a manager or member of a limited liability company, or a corporate officer of the applicant on the application for the certificate of registration is or has been named as the owner, a partner, a manager or member of a limited liability company, or a corporate officer on the application for the certificate of registration of another retailer that is in default for moneys due under this Act or any other tax or fee Act administered by the Department. For purposes of this paragraph only, in determining whether a person is in default for moneys due, the Department shall include only amounts established as a final liability within the 20 years prior to the date of the Department's notice of denial of a certificate of registration.
The Department may require an applicant for a certificate of registration hereunder to, at the time of filing such application, furnish a bond from a surety company authorized to do business in the State of Illinois, or an irrevocable bank letter of credit or a bond signed by 2 personal sureties who have filed, with the Department, sworn statements disclosing net assets equal to at least 3 times the amount of the bond to be required of such applicant, or a bond secured by an assignment of a bank account or certificate of deposit, stocks or bonds, conditioned upon the applicant paying to the State of Illinois all moneys becoming due under this Act and under any other State tax law or municipal or county tax ordinance or resolution under which the certificate of registration that is issued to the applicant under this Act will permit the applicant to engage in business without registering separately under such other law, ordinance or resolution. In making a determination as to whether to require a bond or other security, the Department shall take into consideration whether the owner, any partner, any manager or member of a limited liability company, or a corporate officer of the applicant is or has been the owner, a partner, a manager or member of a limited liability company, or a corporate officer of another retailer that is in default for moneys due under this Act or any other tax or fee Act administered by the Department; and whether the owner, any partner, any manager or member of a limited liability company, or a corporate officer of the applicant is or has been the owner, a partner, a manager or member of a limited liability company, or a corporate officer of another retailer whose certificate of registration has been revoked within the previous 5 years under this Act or any other tax or fee Act administered by the Department. If a bond or other security is required, the Department shall fix the amount of the bond or other security, taking into consideration the amount of money expected to become due from the applicant under this Act and under any other State tax law or municipal or county tax ordinance or resolution under which the certificate of registration that is issued to the applicant under this Act will permit the applicant to engage in business without registering separately under such other law, ordinance, or resolution. The amount of security required by the Department shall be such as, in its opinion, will protect the State of Illinois against failure to pay the amount which may become due from the applicant under this Act and under any other State tax law or municipal or county tax ordinance or resolution under which the certificate of registration that is issued to the applicant under this Act will permit the applicant to engage in business without registering separately under such other law, ordinance or resolution, but the amount of the security required by the Department shall not exceed three times the amount of the applicant's average monthly tax liability, or $50,000.00, whichever amount is lower.
No certificate of registration under this Act shall be issued by the Department until the applicant provides the Department with satisfactory security, if required, as herein provided for.
Upon receipt of the application for certificate of registration in proper form, and upon approval by the Department of the security furnished by the applicant, if required, the Department shall issue to such applicant a certificate of registration which shall permit the person to whom it is issued to engage in the business of selling tangible personal property at retail in this State. The certificate of registration shall be conspicuously displayed at the place of business which the person so registered states in his application to be the principal place of business from which he engages in the business of selling tangible personal property at retail in this State.
No certificate of registration issued to a taxpayer who files returns required by this Act on a monthly basis shall be valid after the expiration of 5 years from the date of its issuance or last renewal. The expiration date of a sub-certificate of registration shall be that of the certificate of registration to which the sub-certificate relates. A certificate of registration shall automatically be renewed, subject to revocation as provided by this Act, for an additional 5 years from the date of its expiration unless otherwise notified by the Department as provided by this paragraph. Where a taxpayer to whom a certificate of registration is issued under this Act is in default to the State of Illinois for delinquent returns or for moneys due under this Act or any other State tax law or municipal or county ordinance administered or enforced by the Department, the Department shall, not less than 60 days before the expiration date of such certificate of registration, give notice to the taxpayer to whom the certificate was issued of the account period of the delinquent returns, the amount of tax, penalty and interest due and owing from the taxpayer, and that the certificate of registration shall not be automatically renewed upon its expiration date unless the taxpayer, on or before the date of expiration, has filed and paid the delinquent returns or paid the defaulted amount in full. A taxpayer to whom such a notice is issued shall be deemed an applicant for renewal. The Department shall promulgate regulations establishing procedures for taxpayers who file returns on a monthly basis but desire and qualify to change to a quarterly or yearly filing basis and will no longer be subject to renewal under this Section, and for taxpayers who file returns on a yearly or quarterly basis but who desire or are required to change to a monthly filing basis and will be subject to renewal under this Section.
The Department may in its discretion approve renewal by an applicant who is in default if, at the time of application for renewal, the applicant files all of the delinquent returns or pays to the Department such percentage of the defaulted amount as may be determined by the Department and agrees in writing to waive all limitations upon the Department for collection of the remaining defaulted amount to the Department over a period not to exceed 5 years from the date of renewal of the certificate; however, no renewal application submitted by an applicant who is in default shall be approved if the immediately preceding renewal by the applicant was conditioned upon the installment payment agreement described in this Section. The payment agreement herein provided for shall be in addition to and not in lieu of the security that may be required by this Section of a taxpayer who is no longer considered a prior continuous compliance taxpayer. The execution of the payment agreement as provided in this Act shall not toll the accrual of interest at the statutory rate.
The Department may suspend a certificate of registration if the Department finds that the person to whom the certificate of registration has been issued knowingly sold contraband cigarettes.
A certificate of registration issued under this Act more than 5 years before the effective date of this amendatory Act of 1989 shall expire and be subject to the renewal provisions of this Section on the next anniversary of the date of issuance of such certificate which occurs more than 6 months after the effective date of this amendatory Act of 1989. A certificate of registration issued less than 5 years before the effective date of this amendatory Act of 1989 shall expire and be subject to the renewal provisions of this Section on the 5th anniversary of the issuance of the certificate.
If the person so registered states that he operates other places of business from which he engages in the business of selling tangible personal property at retail in this State, the Department shall furnish him with a sub-certificate of registration for each such place of business, and the applicant shall display the appropriate sub-certificate of registration at each such place of business. All sub-certificates of registration shall bear the same registration number as that appearing upon the certificate of registration to which such sub-certificates relate.
If the applicant will sell tangible personal property at retail through vending machines, the Department shall furnish him with a sub-certificate of registration for each such vending machine, and the applicant shall display the appropriate sub-certificate of registration on each such vending machine by attaching the sub-certificate of registration to a conspicuous part of such vending machine. If a person who is registered to sell tangible personal property at retail through vending machines adds an additional vending machine or additional vending machines to the number of vending machines he or she uses in his or her business of selling tangible personal property at retail, he or she shall notify the Department, on a form prescribed by the Department, to request an additional sub-certificate or additional sub-certificates of registration, as applicable. With each such request, the applicant shall report the number of sub-certificates of registration he or she is requesting as well as the total number of vending machines from which he or she makes retail sales.
Where the same person engages in 2 or more businesses of selling tangible personal property at retail in this State, which businesses are substantially different in character or engaged in under different trade names or engaged in under other substantially dissimilar circumstances (so that it is more practicable, from an accounting, auditing or bookkeeping standpoint, for such businesses to be separately registered), the Department may require or permit such person (subject to the same requirements concerning the furnishing of security as those that are provided for hereinbefore in this Section as to each application for a certificate of registration) to apply for and obtain a separate certificate of registration for each such business or for any of such businesses, under a single certificate of registration supplemented by related sub-certificates of registration.
Any person who is registered under the "Retailers' Occupation Tax Act" as of March 8, 1963, and who, during the 3-year period immediately prior to March 8, 1963, or during a continuous 3-year period part of which passed immediately before and the remainder of which passes immediately after March 8, 1963, has been so registered continuously and who is determined by the Department not to have been either delinquent or deficient in the payment of tax liability during that period under this Act or under any other State tax law or municipal or county tax ordinance or resolution under which the certificate of registration that is issued to the registrant under this Act will permit the registrant to engage in business without registering separately under such other law, ordinance or resolution, shall be considered to be a Prior Continuous Compliance taxpayer. Also any taxpayer who has, as verified by the Department, faithfully and continuously complied with the condition of his bond or other security under the provisions of this Act for a period of 3 consecutive years shall be considered to be a Prior Continuous Compliance taxpayer.
Every Prior Continuous Compliance taxpayer shall be exempt from all requirements under this Act concerning the furnishing of a bond or other security as a condition precedent to his being authorized to engage in the business of selling tangible personal property at retail in this State. This exemption shall continue for each such taxpayer until such time as he may be determined by the Department to be delinquent in the filing of any returns, or is determined by the Department (either through the Department's issuance of a final assessment which has become final under the Act, or by the taxpayer's filing of a return which admits tax that is not paid to be due) to be delinquent or deficient in the paying of any tax under this Act or under any other State tax law or municipal or county tax ordinance or resolution under which the certificate of registration that is issued to the registrant under this Act will permit the registrant to engage in business without registering separately under such other law, ordinance or resolution, at which time that taxpayer shall become subject to all the financial responsibility requirements of this Act and, as a condition of being allowed to continue to engage in the business of selling tangible personal property at retail, may be required to post bond or other acceptable security with the Department covering liability which such taxpayer may thereafter incur. Any taxpayer who fails to pay an admitted or established liability under this Act may also be required to post bond or other acceptable security with this Department guaranteeing the payment of such admitted or established liability.
No certificate of registration shall be issued to any person who is in default to the State of Illinois for moneys due under this Act or under any other State tax law or municipal or county tax ordinance or resolution under which the certificate of registration that is issued to the applicant under this Act will permit the applicant to engage in business without registering separately under such other law, ordinance or resolution.
Any person aggrieved by any decision of the Department under this Section may, within 20 days after notice of such decision, protest and request a hearing, whereupon the Department shall give notice to such person of the time and place fixed for such hearing and shall hold a hearing in conformity with the provisions of this Act and then issue its final administrative decision in the matter to such person. In the absence of such a protest within 20 days, the Department's decision shall become final without any further determination being made or notice given.
With respect to security other than bonds (upon which the Department may sue in the event of a forfeiture), if the taxpayer fails to pay, when due, any amount whose payment such security guarantees, the Department shall, after such liability is admitted by the taxpayer or established by the Department through the issuance of a final assessment that has become final under the law, convert the security which that taxpayer has furnished into money for the State, after first giving the taxpayer at least 10 days' written notice, by registered or certified mail, to pay the liability or forfeit such security to the Department. If the security consists of stocks or bonds or other securities which are listed on a public exchange, the Department shall sell such securities through such public exchange. If the security consists of an irrevocable bank letter of credit, the Department shall convert the security in the manner provided for in the Uniform Commercial Code. If the security consists of a bank certificate of deposit, the Department shall convert the security into money by demanding and collecting the amount of such bank certificate of deposit from the bank which issued such certificate. If the security consists of a type of stocks or other securities which are not listed on a public exchange, the Department shall sell such security to the highest and best bidder after giving at least 10 days' notice of the date, time and place of the intended sale by publication in the "State Official Newspaper". If the Department realizes more than the amount of such liability from the security, plus the expenses incurred by the Department in converting the security into money, the Department shall pay such excess to the taxpayer who furnished such security, and the balance shall be paid into the State Treasury.
The Department shall discharge any surety and shall release and return any security deposited, assigned, pledged or otherwise provided to it by a taxpayer under this Section within 30 days after:
(1) such taxpayer becomes a Prior Continuous

Compliance taxpayer; or

(2) such taxpayer has ceased to collect receipts on

which he is required to remit tax to the Department, has filed a final tax return, and has paid to the Department an amount sufficient to discharge his remaining tax liability, as determined by the Department, under this Act and under every other State tax law or municipal or county tax ordinance or resolution under which the certificate of registration issued under this Act permits the registrant to engage in business without registering separately under such other law, ordinance or resolution. The Department shall make a final determination of the taxpayer's outstanding tax liability as expeditiously as possible after his final tax return has been filed; if the Department cannot make such final determination within 45 days after receiving the final tax return, within such period it shall so notify the taxpayer, stating its reasons therefor.

(Source: P.A. 100-303, eff. 8-24-17.)

(35 ILCS 120/2b) (from Ch. 120, par. 441b)
Sec. 2b. The Department may, after notice and a hearing as provided herein, revoke the certificate of registration of any person who violates any of the provisions of this Act. Before revocation of a certificate of registration the Department shall, within 90 days after non-compliance and at least 7 days prior to the date of the hearing, give the person so accused notice in writing of the charge against him or her, and on the date designated shall conduct a hearing upon this matter. The lapse of such 90 day period shall not preclude the Department from conducting revocation proceedings at a later date if necessary. Any hearing held under this Section shall be conducted by the Director of Revenue or by any officer or employee of the Department designated, in writing, by the Director of Revenue.
Upon the hearing of any such proceeding, the Director of Revenue, or any officer or employee of the Department designated, in writing, by the Director of Revenue, may administer oaths and the Department may procure by its subpoena the attendance of witnesses and, by its subpoena duces tecum, the production of relevant books and papers. Any circuit court, upon application either of the accused or of the Department, may, by order duly entered, require the attendance of witnesses and the production of relevant books and papers, before the Department in any hearing relating to the revocation of certificates of registration. Upon refusal or neglect to obey the order of the court, the court may compel obedience thereof by proceedings for contempt.
The Department may, by application to any circuit court, obtain an injunction restraining any person who engages in the business of selling tangible personal property at retail in this State without a certificate of registration (either because the certificate of registration has been revoked or because of a failure to obtain a certificate of registration in the first instance) from engaging in such business until such person, as if he or she were a new applicant for a certificate of registration, shall comply with all of the conditions, restrictions and requirements of Section 2a of this Act and qualify for and obtain a certificate of registration. Upon refusal or neglect to obey the order of the court, the court may compel obedience thereof by proceedings for contempt.
It shall not be a defense in a proceeding before the Department to revoke a certificate of registration issued under the Act, or in any action by the Department to collect any tax due under this Act, that the holder of the certificate is a party to an installment payment agreement under Section 2a of this Act if the liability which is the basis of the revocation proceeding, or the tax that is sought to be collected: (1) was incurred after the date of the agreement was approved by the Department; or (2) was incurred prior to the date the agreement was approved by the Department, but was not included in the agreement; or (3) was included in the agreement, but the taxpayer is in default of the agreement.
(Source: P.A. 86-338; 86-383; 86-1028.)

(35 ILCS 120/2c) (from Ch. 120, par. 441c)
Sec. 2c. If the purchaser is not registered with the Department as a taxpayer, but claims to be a reseller of the tangible personal property in such a way that such resales are not taxable under this Act or under some other tax law which the Department may administer, such purchaser (except in the case of an out-of-State purchaser who will always resell and deliver the property to his customers outside Illinois) shall apply to the Department for a resale number. Such applicant shall state facts which will show the Department why such applicant is not liable for tax under this Act or under some other tax law which the Department may administer on any of his resales and shall furnish such additional information as the Department may reasonably require.
Upon approval of the application, the Department shall assign a resale number to the applicant and shall certify such number to him. The Department may cancel any such number which is obtained through misrepresentation, or which is used to make a purchase tax-free when the purchase in fact is not a purchase for resale, or which no longer applies because of the purchaser's having discontinued the making of tax exempt resales of the property.
The Department may restrict the use of the number to one year at a time or to some other definite period if the Department finds it impracticable or otherwise inadvisable to issue such numbers for indefinite periods.
Except as provided hereinabove in this Section, a sale shall be made tax-free on the ground of being a sale for resale if the purchaser has an active registration number or resale number from the Department and furnishes that number to the seller in connection with certifying to the seller that any sale to such purchaser is nontaxable because of being a sale for resale.
Failure to present an active registration number or resale number and a certification to the seller that a sale is for resale creates a presumption that a sale is not for resale. This presumption may be rebutted by other evidence that all of the seller's sales are sale for resale, or that a particular sale is a sale for resale.
(Source: P.A. 83-1463.)

(35 ILCS 120/2d) (from Ch. 120, par. 441d)
Sec. 2d. Tax prepayment by motor fuel retailer.
(a) Any person engaged in the business of selling motor fuel at retail, as defined in the Motor Fuel Tax Law, and who is not a licensed distributor or supplier, as defined in the Motor Fuel Tax Law, shall prepay to his or her distributor, supplier, or other reseller of motor fuel a portion of the tax imposed by this Act if the distributor, supplier, or other reseller of motor fuel is registered under Section 2a or Section 2c of this Act. The prepayment requirement provided for in this Section does not apply to liquid propane gas.
(b) Beginning on July 1, 2000 and through December 31, 2000, the Retailers' Occupation Tax paid to the distributor, supplier, or other reseller shall be an amount equal to $0.01 per gallon of the motor fuel, except gasohol as defined in Section 2-10 of this Act which shall be an amount equal to $0.01 per gallon, purchased from the distributor, supplier, or other reseller.
(c) Before July 1, 2000 and then beginning on January 1, 2001 and through June 30, 2003, the Retailers' Occupation Tax paid to the distributor, supplier, or other reseller shall be an amount equal to $0.04 per gallon of the motor fuel, except gasohol as defined in Section 2-10 of this Act which shall be an amount equal to $0.03 per gallon, purchased from the distributor, supplier, or other reseller.
(d) Beginning July 1, 2003 and through December 31, 2010, the Retailers' Occupation Tax paid to the distributor, supplier, or other reseller shall be an amount equal to $0.06 per gallon of the motor fuel, except gasohol as defined in Section 2-10 of this Act which shall be an amount equal to $0.05 per gallon, purchased from the distributor, supplier, or other reseller.
(e) Beginning on January 1, 2011 and thereafter, the Retailers' Occupation Tax paid to the distributor, supplier, or other reseller shall be at the rate established by the Department under this subsection. The rate shall be established by the Department on January 1 and July 1 of each year using the average selling price, as defined in Section 1 of this Act, per gallon of motor fuel sold in the State during the previous 6 months and multiplying that amount by 6.25% to determine the cents per gallon rate. In the case of biodiesel blends, as defined in Section 3-42 of the Use Tax Act, with no less than 1% and no more than 10% biodiesel, and in the case of gasohol, as defined in Section 3-40 of the Use Tax Act, the rate shall be 80% of the rate established by the Department under this subsection for motor fuel. The Department shall provide persons subject to this Section notice of the rate established under this subsection at least 20 days prior to each January 1 and July 1. Publication of the established rate on the Department's internet website shall constitute sufficient notice under this Section. The Department may use data derived from independent surveys conducted or accumulated by third parties to determine the average selling price per gallon of motor fuel sold in the State.
(f) Any person engaged in the business of selling motor fuel at retail shall be entitled to a credit against tax due under this Act in an amount equal to the tax paid to the distributor, supplier, or other reseller.
(g) Every distributor, supplier, or other reseller registered as provided in Section 2a or Section 2c of this Act shall remit the prepaid tax on all motor fuel that is due from any person engaged in the business of selling at retail motor fuel with the returns filed under Section 2f or Section 3 of this Act, but the vendors discount provided in Section 3 shall not apply to the amount of prepaid tax that is remitted. Any distributor or supplier who fails to properly collect and remit the tax shall be liable for the tax. For purposes of this Section, the prepaid tax is due on invoiced gallons sold during a month by the 20th day of the following month.
(Source: P.A. 96-1384, eff. 7-29-10.)

(35 ILCS 120/2e) (from Ch. 120, par. 441e)
Sec. 2e. Every such distributor or supplier shall deliver a statement of tax paid to each purchaser and the Department of Revenue not later than the 20th day of the month following the month during which a transaction occurred, showing: the number of gallons of motor fuel sold or distributed during the preceding month to that purchaser; identifying the purchaser to whom it was sold or distributed, including the purchaser's tax registration number; and the amount collected from the purchaser.
(Source: P.A. 87-14.)

(35 ILCS 120/2f) (from Ch. 120, par. 441f)
Sec. 2f. Resellers of motor fuel shall file a return by the 20th of the month following the month during which a transaction occurred showing an itemized statement of the amount of motor fuel sold, distributed and used by the reseller, identifying the purchaser to whom it was sold including the purchaser's tax registration number, the amount of tax collected from the purchaser, or delivery point if the motor fuel was delivered to an unregistered purchaser outside this State, name and address and the total quantity of motor fuel sold or transferred to each purchaser in the preceding calendar month and such other information as the Department may reasonably require.
(Source: P.A. 87-14.)

(35 ILCS 120/2g) (from Ch. 120, par. 441g)
Sec. 2g. All provisions of Sections 4 through 13.5 of this Act shall apply, as far as practicable, to returns filed pursuant to Section 2f.
(Source: P.A. 87-895.)

(35 ILCS 120/2h) (from Ch. 120, par. 441h)
Sec. 2h. For purposes of this Act, a corporation, limited liability company, society, association, foundation or institution organized and operated exclusively for educational purposes shall include: all tax-supported public schools; private schools which offer systematic instruction in useful branches of learning by methods common to public schools and which compare favorably in their scope and intensity with the course of study presented in tax-supported schools; licensed day care centers as defined in Section 2.09 of the Child Care Act of 1969 which are operated by a not for profit corporation, society, association, foundation, institution or organization; vocational or technical schools or institutes organized and operated exclusively to provide a course of study of not less than 6 weeks duration and designed to prepare individuals to follow a trade or to pursue a manual, technical, mechanical, industrial, business or commercial occupation.
However, a corporation, limited liability company, society, association, foundation or institution organized and operated for the purpose of offering professional, trade or business seminars of short duration, self-improvement or personality development courses, courses which are avocational or recreational in nature, courses pursued entirely by open circuit television or radio, correspondence courses, or courses which do not provide specialized training within a specific vocational or technical field shall not be considered to be organized and operated exclusively for educational purposes.
(Source: P.A. 88-480.)

(35 ILCS 120/2i) (from Ch. 120, par. 441i)
Sec. 2i. Notwithstanding any other provision to the contrary, any person who is required to file a bond pursuant to any provision of this Act and who has continuously complied with all provisions of this Act for 24 or more consecutive months, shall no longer be required to comply with the bonding provisions of this Act so long as such person continues his compliance with the provisions of this Act.
(Source: P.A. 84-1408.)

(35 ILCS 120/2j)
Sec. 2j. Sorbent purchasing reports. Illinois businesses that purchase sorbents for use in mercury control, as described in 35 Ill. Adm. Code 225, shall file a monthly report with the Department stating the amount of sorbent purchased during the previous month, the purchase price of the sorbent, the amount of State occupation and use taxes paid on the purchase of the sorbent (whether to the selling retailer or directly to the Department of Revenue pursuant to a direct pay permit), and any other information the Department may reasonably require. In sales of sorbents between related parties, the purchase price of the sorbent must have been determined in an arms-length transaction. The report shall be filed with the Department on or before the 20th day of each month following a month in which sorbents were purchased, on a form provided by the Department. However, no report need be filed in a month when the taxpayer made no reportable purchases of sorbents in the previous month. The Department shall provide a monthly summary of these reports to the Illinois Environmental Protection Agency. Upon request, the Illinois Environmental Protection Agency shall provide the Department with a list of Illinois businesses that are subject to 35 Ill. Adm. Code 225.
(Source: P.A. 97-95, eff. 7-12-11.)

(35 ILCS 120/3) (from Ch. 120, par. 442)
(Text of Section from P.A. 100-303)
Sec. 3. Except as provided in this Section, on or before the twentieth day of each calendar month, every person engaged in the business of selling tangible personal property at retail in this State during the preceding calendar month shall file a return with the Department, stating:
1. The name of the seller;
2. His residence address and the address of his

principal place of business and the address of the principal place of business (if that is a different address) from which he engages in the business of selling tangible personal property at retail in this State;

3. Total amount of receipts received by him during

the preceding calendar month or quarter, as the case may be, from sales of tangible personal property, and from services furnished, by him during such preceding calendar month or quarter;

4. Total amount received by him during the preceding

calendar month or quarter on charge and time sales of tangible personal property, and from services furnished, by him prior to the month or quarter for which the return is filed;

5. Deductions allowed by law;
6. Gross receipts which were received by him during

the preceding calendar month or quarter and upon the basis of which the tax is imposed;

7. The amount of credit provided in Section 2d of

this Act;

8. The amount of tax due;
9. The signature of the taxpayer; and
10. Such other reasonable information as the

Department may require.

On and after January 1, 2018, except for returns for motor vehicles, watercraft, aircraft, and trailers that are required to be registered with an agency of this State, with respect to retailers whose annual gross receipts average $20,000 or more, all returns required to be filed pursuant to this Act shall be filed electronically. Retailers who demonstrate that they do not have access to the Internet or demonstrate hardship in filing electronically may petition the Department to waive the electronic filing requirement.
If a taxpayer fails to sign a return within 30 days after the proper notice and demand for signature by the Department, the return shall be considered valid and any amount shown to be due on the return shall be deemed assessed.
Each return shall be accompanied by the statement of prepaid tax issued pursuant to Section 2e for which credit is claimed.
Prior to October 1, 2003, and on and after September 1, 2004 a retailer may accept a Manufacturer's Purchase Credit certification from a purchaser in satisfaction of Use Tax as provided in Section 3-85 of the Use Tax Act if the purchaser provides the appropriate documentation as required by Section 3-85 of the Use Tax Act. A Manufacturer's Purchase Credit certification, accepted by a retailer prior to October 1, 2003 and on and after September 1, 2004 as provided in Section 3-85 of the Use Tax Act, may be used by that retailer to satisfy Retailers' Occupation Tax liability in the amount claimed in the certification, not to exceed 6.25% of the receipts subject to tax from a qualifying purchase. A Manufacturer's Purchase Credit reported on any original or amended return filed under this Act after October 20, 2003 for reporting periods prior to September 1, 2004 shall be disallowed. Manufacturer's Purchaser Credit reported on annual returns due on or after January 1, 2005 will be disallowed for periods prior to September 1, 2004. No Manufacturer's Purchase Credit may be used after September 30, 2003 through August 31, 2004 to satisfy any tax liability imposed under this Act, including any audit liability.
The Department may require returns to be filed on a quarterly basis. If so required, a return for each calendar quarter shall be filed on or before the twentieth day of the calendar month following the end of such calendar quarter. The taxpayer shall also file a return with the Department for each of the first two months of each calendar quarter, on or before the twentieth day of the following calendar month, stating:
1. The name of the seller;
2. The address of the principal place of business

from which he engages in the business of selling tangible personal property at retail in this State;

3. The total amount of taxable receipts received by

him during the preceding calendar month from sales of tangible personal property by him during such preceding calendar month, including receipts from charge and time sales, but less all deductions allowed by law;

4. The amount of credit provided in Section 2d of

this Act;

5. The amount of tax due; and
6. Such other reasonable information as the

Department may require.

Beginning on October 1, 2003, any person who is not a licensed distributor, importing distributor, or manufacturer, as defined in the Liquor Control Act of 1934, but is engaged in the business of selling, at retail, alcoholic liquor shall file a statement with the Department of Revenue, in a format and at a time prescribed by the Department, showing the total amount paid for alcoholic liquor purchased during the preceding month and such other information as is reasonably required by the Department. The Department may adopt rules to require that this statement be filed in an electronic or telephonic format. Such rules may provide for exceptions from the filing requirements of this paragraph. For the purposes of this paragraph, the term "alcoholic liquor" shall have the meaning prescribed in the Liquor Control Act of 1934.
Beginning on October 1, 2003, every distributor, importing distributor, and manufacturer of alcoholic liquor as defined in the Liquor Control Act of 1934, shall file a statement with the Department of Revenue, no later than the 10th day of the month for the preceding month during which transactions occurred, by electronic means, showing the total amount of gross receipts from the sale of alcoholic liquor sold or distributed during the preceding month to purchasers; identifying the purchaser to whom it was sold or distributed; the purchaser's tax registration number; and such other information reasonably required by the Department. A distributor, importing distributor, or manufacturer of alcoholic liquor must personally deliver, mail, or provide by electronic means to each retailer listed on the monthly statement a report containing a cumulative total of that distributor's, importing distributor's, or manufacturer's total sales of alcoholic liquor to that retailer no later than the 10th day of the month for the preceding month during which the transaction occurred. The distributor, importing distributor, or manufacturer shall notify the retailer as to the method by which the distributor, importing distributor, or manufacturer will provide the sales information. If the retailer is unable to receive the sales information by electronic means, the distributor, importing distributor, or manufacturer shall furnish the sales information by personal delivery or by mail. For purposes of this paragraph, the term "electronic means" includes, but is not limited to, the use of a secure Internet website, e-mail, or facsimile.
If a total amount of less than $1 is payable, refundable or creditable, such amount shall be disregarded if it is less than 50 cents and shall be increased to $1 if it is 50 cents or more.
Beginning October 1, 1993, a taxpayer who has an average monthly tax liability of $150,000 or more shall make all payments required by rules of the Department by electronic funds transfer. Beginning October 1, 1994, a taxpayer who has an average monthly tax liability of $100,000 or more shall make all payments required by rules of the Department by electronic funds transfer. Beginning October 1, 1995, a taxpayer who has an average monthly tax liability of $50,000 or more shall make all payments required by rules of the Department by electronic funds transfer. Beginning October 1, 2000, a taxpayer who has an annual tax liability of $200,000 or more shall make all payments required by rules of the Department by electronic funds transfer. The term "annual tax liability" shall be the sum of the taxpayer's liabilities under this Act, and under all other State and local occupation and use tax laws administered by the Department, for the immediately preceding calendar year. The term "average monthly tax liability" shall be the sum of the taxpayer's liabilities under this Act, and under all other State and local occupation and use tax laws administered by the Department, for the immediately preceding calendar year divided by 12. Beginning on October 1, 2002, a taxpayer who has a tax liability in the amount set forth in subsection (b) of Section 2505-210 of the Department of Revenue Law shall make all payments required by rules of the Department by electronic funds transfer.
Before August 1 of each year beginning in 1993, the Department shall notify all taxpayers required to make payments by electronic funds transfer. All taxpayers required to make payments by electronic funds transfer shall make those payments for a minimum of one year beginning on October 1.
Any taxpayer not required to make payments by electronic funds transfer may make payments by electronic funds transfer with the permission of the Department.
All taxpayers required to make payment by electronic funds transfer and any taxpayers authorized to voluntarily make payments by electronic funds transfer shall make those payments in the manner authorized by the Department.
The Department shall adopt such rules as are necessary to effectuate a program of electronic funds transfer and the requirements of this Section.
Any amount which is required to be shown or reported on any return or other document under this Act shall, if such amount is not a whole-dollar amount, be increased to the nearest whole-dollar amount in any case where the fractional part of a dollar is 50 cents or more, and decreased to the nearest whole-dollar amount where the fractional part of a dollar is less than 50 cents.
If the retailer is otherwise required to file a monthly return and if the retailer's average monthly tax liability to the Department does not exceed $200, the Department may authorize his returns to be filed on a quarter annual basis, with the return for January, February and March of a given year being due by April 20 of such year; with the return for April, May and June of a given year being due by July 20 of such year; with the return for July, August and September of a given year being due by October 20 of such year, and with the return for October, November and December of a given year being due by January 20 of the following year.
If the retailer is otherwise required to file a monthly or quarterly return and if the retailer's average monthly tax liability with the Department does not exceed $50, the Department may authorize his returns to be filed on an annual basis, with the return for a given year being due by January 20 of the following year.
Such quarter annual and annual returns, as to form and substance, shall be subject to the same requirements as monthly returns.
Notwithstanding any other provision in this Act concerning the time within which a retailer may file his return, in the case of any retailer who ceases to engage in a kind of business which makes him responsible for filing returns under this Act, such retailer shall file a final return under this Act with the Department not more than one month after discontinuing such business.
Where the same person has more than one business registered with the Department under separate registrations under this Act, such person may not file each return that is due as a single return covering all such registered businesses, but shall file separate returns for each such registered business.
In addition, with respect to motor vehicles, watercraft, aircraft, and trailers that are required to be registered with an agency of this State, every retailer selling this kind of tangible personal property shall file, with the Department, upon a form to be prescribed and supplied by the Department, a separate return for each such item of tangible personal property which the retailer sells, except that if, in the same transaction, (i) a retailer of aircraft, watercraft, motor vehicles or trailers transfers more than one aircraft, watercraft, motor vehicle or trailer to another aircraft, watercraft, motor vehicle retailer or trailer retailer for the purpose of resale or (ii) a retailer of aircraft, watercraft, motor vehicles, or trailers transfers more than one aircraft, watercraft, motor vehicle, or trailer to a purchaser for use as a qualifying rolling stock as provided in Section 2-5 of this Act, then that seller may report the transfer of all aircraft, watercraft, motor vehicles or trailers involved in that transaction to the Department on the same uniform invoice-transaction reporting return form. For purposes of this Section, "watercraft" means a Class 2, Class 3, or Class 4 watercraft as defined in Section 3-2 of the Boat Registration and Safety Act, a personal watercraft, or any boat equipped with an inboard motor.
Any retailer who sells only motor vehicles, watercraft, aircraft, or trailers that are required to be registered with an agency of this State, so that all retailers' occupation tax liability is required to be reported, and is reported, on such transaction reporting returns and who is not otherwise required to file monthly or quarterly returns, need not file monthly or quarterly returns. However, those retailers shall be required to file returns on an annual basis.
The transaction reporting return, in the case of motor vehicles or trailers that are required to be registered with an agency of this State, shall be the same document as the Uniform Invoice referred to in Section 5-402 of The Illinois Vehicle Code and must show the name and address of the seller; the name and address of the purchaser; the amount of the selling price including the amount allowed by the retailer for traded-in property, if any; the amount allowed by the retailer for the traded-in tangible personal property, if any, to the extent to which Section 1 of this Act allows an exemption for the value of traded-in property; the balance payable after deducting such trade-in allowance from the total selling price; the amount of tax due from the retailer with respect to such transaction; the amount of tax collected from the purchaser by the retailer on such transaction (or satisfactory evidence that such tax is not due in that particular instance, if that is claimed to be the fact); the place and date of the sale; a sufficient identification of the property sold; such other information as is required in Section 5-402 of The Illinois Vehicle Code, and such other information as the Department may reasonably require.
The transaction reporting return in the case of watercraft or aircraft must show the name and address of the seller; the name and address of the purchaser; the amount of the selling price including the amount allowed by the retailer for traded-in property, if any; the amount allowed by the retailer for the traded-in tangible personal property, if any, to the extent to which Section 1 of this Act allows an exemption for the value of traded-in property; the balance payable after deducting such trade-in allowance from the total selling price; the amount of tax due from the retailer with respect to such transaction; the amount of tax collected from the purchaser by the retailer on such transaction (or satisfactory evidence that such tax is not due in that particular instance, if that is claimed to be the fact); the place and date of the sale, a sufficient identification of the property sold, and such other information as the Department may reasonably require.
Such transaction reporting return shall be filed not later than 20 days after the day of delivery of the item that is being sold, but may be filed by the retailer at any time sooner than that if he chooses to do so. The transaction reporting return and tax remittance or proof of exemption from the Illinois use tax may be transmitted to the Department by way of the State agency with which, or State officer with whom the tangible personal property must be titled or registered (if titling or registration is required) if the Department and such agency or State officer determine that this procedure will expedite the processing of applications for title or registration.
With each such transaction reporting return, the retailer shall remit the proper amount of tax due (or shall submit satisfactory evidence that the sale is not taxable if that is the case), to the Department or its agents, whereupon the Department shall issue, in the purchaser's name, a use tax receipt (or a certificate of exemption if the Department is satisfied that the particular sale is tax exempt) which such purchaser may submit to the agency with which, or State officer with whom, he must title or register the tangible personal property that is involved (if titling or registration is required) in support of such purchaser's application for an Illinois certificate or other evidence of title or registration to such tangible personal property.
No retailer's failure or refusal to remit tax under this Act precludes a user, who has paid the proper tax to the retailer, from obtaining his certificate of title or other evidence of title or registration (if titling or registration is required) upon satisfying the Department that such user has paid the proper tax (if tax is due) to the retailer. The Department shall adopt appropriate rules to carry out the mandate of this paragraph.
If the user who would otherwise pay tax to the retailer wants the transaction reporting return filed and the payment of the tax or proof of exemption made to the Department before the retailer is willing to take these actions and such user has not paid the tax to the retailer, such user may certify to the fact of such delay by the retailer and may (upon the Department being satisfied of the truth of such certification) transmit the information required by the transaction reporting return and the remittance for tax or proof of exemption directly to the Department and obtain his tax receipt or exemption determination, in which event the transaction reporting return and tax remittance (if a tax payment was required) shall be credited by the Department to the proper retailer's account with the Department, but without the 2.1% or 1.75% discount provided for in this Section being allowed. When the user pays the tax directly to the Department, he shall pay the tax in the same amount and in the same form in which it would be remitted if the tax had been remitted to the Department by the retailer.
Refunds made by the seller during the preceding return period to purchasers, on account of tangible personal property returned to the seller, shall be allowed as a deduction under subdivision 5 of his monthly or quarterly return, as the case may be, in case the seller had theretofore included the receipts from the sale of such tangible personal property in a return filed by him and had paid the tax imposed by this Act with respect to such receipts.
Where the seller is a corporation, the return filed on behalf of such corporation shall be signed by the president, vice-president, secretary or treasurer or by the properly accredited agent of such corporation.
Where the seller is a limited liability company, the return filed on behalf of the limited liability company shall be signed by a manager, member, or properly accredited agent of the limited liability company.
Except as provided in this Section, the retailer filing the return under this Section shall, at the time of filing such return, pay to the Department the amount of tax imposed by this Act less a discount of 2.1% prior to January 1, 1990 and 1.75% on and after January 1, 1990, or $5 per calendar year, whichever is greater, which is allowed to reimburse the retailer for the expenses incurred in keeping records, preparing and filing returns, remitting the tax and supplying data to the Department on request. Any prepayment made pursuant to Section 2d of this Act shall be included in the amount on which such 2.1% or 1.75% discount is computed. In the case of retailers who report and pay the tax on a transaction by transaction basis, as provided in this Section, such discount shall be taken with each such tax remittance instead of when such retailer files his periodic return. The discount allowed under this Section is allowed only for returns that are filed in the manner required by this Act. The Department may disallow the discount for retailers whose certificate of registration is revoked at the time the return is filed, but only if the Department's decision to revoke the certificate of registration has become final.
Before October 1, 2000, if the taxpayer's average monthly tax liability to the Department under this Act, the Use Tax Act, the Service Occupation Tax Act, and the Service Use Tax Act, excluding any liability for prepaid sales tax to be remitted in accordance with Section 2d of this Act, was $10,000 or more during the preceding 4 complete calendar quarters, he shall file a return with the Department each month by the 20th day of the month next following the month during which such tax liability is incurred and shall make payments to the Department on or before the 7th, 15th, 22nd and last day of the month during which such liability is incurred. On and after October 1, 2000, if the taxpayer's average monthly tax liability to the Department under this Act, the Use Tax Act, the Service Occupation Tax Act, and the Service Use Tax Act, excluding any liability for prepaid sales tax to be remitted in accordance with Section 2d of this Act, was $20,000 or more during the preceding 4 complete calendar quarters, he shall file a return with the Department each month by the 20th day of the month next following the month during which such tax liability is incurred and shall make payment to the Department on or before the 7th, 15th, 22nd and last day of the month during which such liability is incurred. If the month during which such tax liability is incurred began prior to January 1, 1985, each payment shall be in an amount equal to 1/4 of the taxpayer's actual liability for the month or an amount set by the Department not to exceed 1/4 of the average monthly liability of the taxpayer to the Department for the preceding 4 complete calendar quarters (excluding the month of highest liability and the month of lowest liability in such 4 quarter period). If the month during which such tax liability is incurred begins on or after January 1, 1985 and prior to January 1, 1987, each payment shall be in an amount equal to 22.5% of the taxpayer's actual liability for the month or 27.5% of the taxpayer's liability for the same calendar month of the preceding year. If the month during which such tax liability is incurred begins on or after January 1, 1987 and prior to January 1, 1988, each payment shall be in an amount equal to 22.5% of the taxpayer's actual liability for the month or 26.25% of the taxpayer's liability for the same calendar month of the preceding year. If the month during which such tax liability is incurred begins on or after January 1, 1988, and prior to January 1, 1989, or begins on or after January 1, 1996, each payment shall be in an amount equal to 22.5% of the taxpayer's actual liability for the month or 25% of the taxpayer's liability for the same calendar month of the preceding year. If the month during which such tax liability is incurred begins on or after January 1, 1989, and prior to January 1, 1996, each payment shall be in an amount equal to 22.5% of the taxpayer's actual liability for the month or 25% of the taxpayer's liability for the same calendar month of the preceding year or 100% of the taxpayer's actual liability for the quarter monthly reporting period. The amount of such quarter monthly payments shall be credited against the final tax liability of the taxpayer's return for that month. Before October 1, 2000, once applicable, the requirement of the making of quarter monthly payments to the Department by taxpayers having an average monthly tax liability of $10,000 or more as determined in the manner provided above shall continue until such taxpayer's average monthly liability to the Department during the preceding 4 complete calendar quarters (excluding the month of highest liability and the month of lowest liability) is less than $9,000, or until such taxpayer's average monthly liability to the Department as computed for each calendar quarter of the 4 preceding complete calendar quarter period is less than $10,000. However, if a taxpayer can show the Department that a substantial change in the taxpayer's business has occurred which causes the taxpayer to anticipate that his average monthly tax liability for the reasonably foreseeable future will fall below the $10,000 threshold stated above, then such taxpayer may petition the Department for a change in such taxpayer's reporting status. On and after October 1, 2000, once applicable, the requirement of the making of quarter monthly payments to the Department by taxpayers having an average monthly tax liability of $20,000 or more as determined in the manner provided above shall continue until such taxpayer's average monthly liability to the Department during the preceding 4 complete calendar quarters (excluding the month of highest liability and the month of lowest liability) is less than $19,000 or until such taxpayer's average monthly liability to the Department as computed for each calendar quarter of the 4 preceding complete calendar quarter period is less than $20,000. However, if a taxpayer can show the Department that a substantial change in the taxpayer's business has occurred which causes the taxpayer to anticipate that his average monthly tax liability for the reasonably foreseeable future will fall below the $20,000 threshold stated above, then such taxpayer may petition the Department for a change in such taxpayer's reporting status. The Department shall change such taxpayer's reporting status unless it finds that such change is seasonal in nature and not likely to be long term. If any such quarter monthly payment is not paid at the time or in the amount required by this Section, then the taxpayer shall be liable for penalties and interest on the difference between the minimum amount due as a payment and the amount of such quarter monthly payment actually and timely paid, except insofar as the taxpayer has previously made payments for that month to the Department in excess of the minimum payments previously due as provided in this Section. The Department shall make reasonable rules and regulations to govern the quarter monthly payment amount and quarter monthly payment dates for taxpayers who file on other than a calendar monthly basis.
The provisions of this paragraph apply before October 1, 2001. Without regard to whether a taxpayer is required to make quarter monthly payments as specified above, any taxpayer who is required by Section 2d of this Act to collect and remit prepaid taxes and has collected prepaid taxes which average in excess of $25,000 per month during the preceding 2 complete calendar quarters, shall file a return with the Department as required by Section 2f and shall make payments to the Department on or before the 7th, 15th, 22nd and last day of the month during which such liability is incurred. If the month during which such tax liability is incurred began prior to September 1, 1985 (the effective date of Public Act 84-221), each payment shall be in an amount not less than 22.5% of the taxpayer's actual liability under Section 2d. If the month during which such tax liability is incurred begins on or after January 1, 1986, each payment shall be in an amount equal to 22.5% of the taxpayer's actual liability for the month or 27.5% of the taxpayer's liability for the same calendar month of the preceding calendar year. If the month during which such tax liability is incurred begins on or after January 1, 1987, each payment shall be in an amount equal to 22.5% of the taxpayer's actual liability for the month or 26.25% of the taxpayer's liability for the same calendar month of the preceding year. The amount of such quarter monthly payments shall be credited against the final tax liability of the taxpayer's return for that month filed under this Section or Section 2f, as the case may be. Once applicable, the requirement of the making of quarter monthly payments to the Department pursuant to this paragraph shall continue until such taxpayer's average monthly prepaid tax collections during the preceding 2 complete calendar quarters is $25,000 or less. If any such quarter monthly payment is not paid at the time or in the amount required, the taxpayer shall be liable for penalties and interest on such difference, except insofar as the taxpayer has previously made payments for that month in excess of the minimum payments previously due.
The provisions of this paragraph apply on and after October 1, 2001. Without regard to whether a taxpayer is required to make quarter monthly payments as specified above, any taxpayer who is required by Section 2d of this Act to collect and remit prepaid taxes and has collected prepaid taxes that average in excess of $20,000 per month during the preceding 4 complete calendar quarters shall file a return with the Department as required by Section 2f and shall make payments to the Department on or before the 7th, 15th, 22nd and last day of the month during which the liability is incurred. Each payment shall be in an amount equal to 22.5% of the taxpayer's actual liability for the month or 25% of the taxpayer's liability for the same calendar month of the preceding year. The amount of the quarter monthly payments shall be credited against the final tax liability of the taxpayer's return for that month filed under this Section or Section 2f, as the case may be. Once applicable, the requirement of the making of quarter monthly payments to the Department pursuant to this paragraph shall continue until the taxpayer's average monthly prepaid tax collections during the preceding 4 complete calendar quarters (excluding the month of highest liability and the month of lowest liability) is less than $19,000 or until such taxpayer's average monthly liability to the Department as computed for each calendar quarter of the 4 preceding complete calendar quarters is less than $20,000. If any such quarter monthly payment is not paid at the time or in the amount required, the taxpayer shall be liable for penalties and interest on such difference, except insofar as the taxpayer has previously made payments for that month in excess of the minimum payments previously due.
If any payment provided for in this Section exceeds the taxpayer's liabilities under this Act, the Use Tax Act, the Service Occupation Tax Act and the Service Use Tax Act, as shown on an original monthly return, the Department shall, if requested by the taxpayer, issue to the taxpayer a credit memorandum no later than 30 days after the date of payment. The credit evidenced by such credit memorandum may be assigned by the taxpayer to a similar taxpayer under this Act, the Use Tax Act, the Service Occupation Tax Act or the Service Use Tax Act, in accordance with reasonable rules and regulations to be prescribed by the Department. If no such request is made, the taxpayer may credit such excess payment against tax liability subsequently to be remitted to the Department under this Act, the Use Tax Act, the Service Occupation Tax Act or the Service Use Tax Act, in accordance with reasonable rules and regulations prescribed by the Department. If the Department subsequently determined that all or any part of the credit taken was not actually due to the taxpayer, the taxpayer's 2.1% and 1.75% vendor's discount shall be reduced by 2.1% or 1.75% of the difference between the credit taken and that actually due, and that taxpayer shall be liable for penalties and interest on such difference.
If a retailer of motor fuel is entitled to a credit under Section 2d of this Act which exceeds the taxpayer's liability to the Department under this Act for the month which the taxpayer is filing a return, the Department shall issue the taxpayer a credit memorandum for the excess.
Beginning January 1, 1990, each month the Department shall pay into the Local Government Tax Fund, a special fund in the State treasury which is hereby created, the net revenue realized for the preceding month from the 1% tax on sales of food for human consumption which is to be consumed off the premises where it is sold (other than alcoholic beverages, soft drinks and food which has been prepared for immediate consumption) and prescription and nonprescription medicines, drugs, medical appliances, products classified as Class III medical devices by the United States Food and Drug Administration that are used for cancer treatment pursuant to a prescription, as well as any accessories and components related to those devices, and insulin, urine testing materials, syringes and needles used by diabetics.
Beginning January 1, 1990, each month the Department shall pay into the County and Mass Transit District Fund, a special fund in the State treasury which is hereby created, 4% of the net revenue realized for the preceding month from the 6.25% general rate.
Beginning August 1, 2000, each month the Department shall pay into the County and Mass Transit District Fund 20% of the net revenue realized for the preceding month from the 1.25% rate on the selling price of motor fuel and gasohol. Beginning September 1, 2010, each month the Department shall pay into the County and Mass Transit District Fund 20% of the net revenue realized for the preceding month from the 1.25% rate on the selling price of sales tax holiday items.
Beginning January 1, 1990, each month the Department shall pay into the Local Government Tax Fund 16% of the net revenue realized for the preceding month from the 6.25% general rate on the selling price of tangible personal property.
Beginning August 1, 2000, each month the Department shall pay into the Local Government Tax Fund 80% of the net revenue realized for the preceding month from the 1.25% rate on the selling price of motor fuel and gasohol. Beginning September 1, 2010, each month the Department shall pay into the Local Government Tax Fund 80% of the net revenue realized for the preceding month from the 1.25% rate on the selling price of sales tax holiday items.
Beginning October 1, 2009, each month the Department shall pay into the Capital Projects Fund an amount that is equal to an amount estimated by the Department to represent 80% of the net revenue realized for the preceding month from the sale of candy, grooming and hygiene products, and soft drinks that had been taxed at a rate of 1% prior to September 1, 2009 but that are now taxed at 6.25%.
Beginning July 1, 2011, each month the Department shall pay into the Clean Air Act Permit Fund 80% of the net revenue realized for the preceding month from the 6.25% general rate on the selling price of sorbents used in Illinois in the process of sorbent injection as used to comply with the Environmental Protection Act or the federal Clean Air Act, but the total payment into the Clean Air Act Permit Fund under this Act and the Use Tax Act shall not exceed $2,000,000 in any fiscal year.
Beginning July 1, 2013, each month the Department shall pay into the Underground Storage Tank Fund from the proceeds collected under this Act, the Use Tax Act, the Service Use Tax Act, and the Service Occupation Tax Act an amount equal to the average monthly deficit in the Underground Storage Tank Fund during the prior year, as certified annually by the Illinois Environmental Protection Agency, but the total payment into the Underground Storage Tank Fund under this Act, the Use Tax Act, the Service Use Tax Act, and the Service Occupation Tax Act shall not exceed $18,000,000 in any State fiscal year. As used in this paragraph, the "average monthly deficit" shall be equal to the difference between the average monthly claims for payment by the fund and the average monthly revenues deposited into the fund, excluding payments made pursuant to this paragraph.
Beginning July 1, 2015, of the remainder of the moneys received by the Department under the Use Tax Act, the Service Use Tax Act, the Service Occupation Tax Act, and this Act, each month the Department shall deposit $500,000 into the State Crime Laboratory Fund.
Of the remainder of the moneys received by the Department pursuant to this Act, (a) 1.75% thereof shall be paid into the Build Illinois Fund and (b) prior to July 1, 1989, 2.2% and on and after July 1, 1989, 3.8% thereof shall be paid into the Build Illinois Fund; provided, however, that if in any fiscal year the sum of (1) the aggregate of 2.2% or 3.8%, as the case may be, of the moneys received by the Department and required to be paid into the Build Illinois Fund pursuant to this Act, Section 9 of the Use Tax Act, Section 9 of the Service Use Tax Act, and Section 9 of the Service Occupation Tax Act, such Acts being hereinafter called the "Tax Acts" and such aggregate of 2.2% or 3.8%, as the case may be, of moneys being hereinafter called the "Tax Act Amount", and (2) the amount transferred to the Build Illinois Fund from the State and Local Sales Tax Reform Fund shall be less than the Annual Specified Amount (as hereinafter defined), an amount equal to the difference shall be immediately paid into the Build Illinois Fund from other moneys received by the Department pursuant to the Tax Acts; the "Annual Specified Amount" means the amounts specified below for fiscal years 1986 through 1993:

Fiscal Year

Annual Specified Amount

1986

$54,800,000

1987

$76,650,000

1988

$80,480,000

1989

$88,510,000

1990

$115,330,000

1991

$145,470,000

1992

$182,730,000

1993

$206,520,000;

and means the Certified Annual Debt Service Requirement (as defined in Section 13 of the Build Illinois Bond Act) or the Tax Act Amount, whichever is greater, for fiscal year 1994 and each fiscal year thereafter; and further provided, that if on the last business day of any month the sum of (1) the Tax Act Amount required to be deposited into the Build Illinois Bond Account in the Build Illinois Fund during such month and (2) the amount transferred to the Build Illinois Fund from the State and Local Sales Tax Reform Fund shall have been less than 1/12 of the Annual Specified Amount, an amount equal to the difference shall be immediately paid into the Build Illinois Fund from other moneys received by the Department pursuant to the Tax Acts; and, further provided, that in no event shall the payments required under the preceding proviso result in aggregate payments into the Build Illinois Fund pursuant to this clause (b) for any fiscal year in excess of the greater of (i) the Tax Act Amount or (ii) the Annual Specified Amount for such fiscal year. The amounts payable into the Build Illinois Fund under clause (b) of the first sentence in this paragraph shall be payable only until such time as the aggregate amount on deposit under each trust indenture securing Bonds issued and outstanding pursuant to the Build Illinois Bond Act is sufficient, taking into account any future investment income, to fully provide, in accordance with such indenture, for the defeasance of or the payment of the principal of, premium, if any, and interest on the Bonds secured by such indenture and on any Bonds expected to be issued thereafter and all fees and costs payable with respect thereto, all as certified by the Director of the Bureau of the Budget (now Governor's Office of Management and Budget). If on the last business day of any month in which Bonds are outstanding pursuant to the Build Illinois Bond Act, the aggregate of moneys deposited in the Build Illinois Bond Account in the Build Illinois Fund in such month shall be less than the amount required to be transferred in such month from the Build Illinois Bond Account to the Build Illinois Bond Retirement and Interest Fund pursuant to Section 13 of the Build Illinois Bond Act, an amount equal to such deficiency shall be immediately paid from other moneys received by the Department pursuant to the Tax Acts to the Build Illinois Fund; provided, however, that any amounts paid to the Build Illinois Fund in any fiscal year pursuant to this sentence shall be deemed to constitute payments pursuant to clause (b) of the first sentence of this paragraph and shall reduce the amount otherwise payable for such fiscal year pursuant to that clause (b). The moneys received by the Department pursuant to this Act and required to be deposited into the Build Illinois Fund are subject to the pledge, claim and charge set forth in Section 12 of the Build Illinois Bond Act.
Subject to payment of amounts into the Build Illinois Fund as provided in the preceding paragraph or in any amendment thereto hereafter enacted, the following specified monthly installment of the amount requested in the certificate of the Chairman of the Metropolitan Pier and Exposition Authority provided under Section 8.25f of the State Finance Act, but not in excess of sums designated as "Total Deposit", shall be deposited in the aggregate from collections under Section 9 of the Use Tax Act, Section 9 of the Service Use Tax Act, Section 9 of the Service Occupation Tax Act, and Section 3 of the Retailers' Occupation Tax Act into the McCormick Place Expansion Project Fund in the specified fiscal years.

Fiscal Year

Total Deposit

1993

$0

1994

53,000,000

1995

58,000,000

1996

61,000,000

1997

64,000,000

1998

68,000,000

1999

71,000,000

2000

75,000,000

2001

80,000,000

2002

93,000,000

2003

99,000,000

2004

103,000,000

2005

108,000,000

2006

113,000,000

2007

119,000,000

2008

126,000,000

2009

132,000,000

2010

139,000,000

2011

146,000,000

2012

153,000,000

2013

161,000,000

2014

170,000,000

2015

179,000,000

2016

189,000,000

2017

199,000,000

2018

210,000,000

2019

221,000,000

2020

233,000,000

2021

246,000,000

2022

260,000,000

2023

275,000,000

2024

275,000,000

2025

275,000,000

2026

279,000,000

2027

292,000,000

2028

307,000,000

2029

322,000,000

2030

338,000,000

2031

350,000,000

2032

350,000,000

and

each fiscal year

thereafter that bonds

are outstanding under

Section 13.2 of the

Metropolitan Pier and

Exposition Authority Act,

but not after fiscal year 2060.

Beginning July 20, 1993 and in each month of each fiscal year thereafter, one-eighth of the amount requested in the certificate of the Chairman of the Metropolitan Pier and Exposition Authority for that fiscal year, less the amount deposited into the McCormick Place Expansion Project Fund by the State Treasurer in the respective month under subsection (g) of Section 13 of the Metropolitan Pier and Exposition Authority Act, plus cumulative deficiencies in the deposits required under this Section for previous months and years, shall be deposited into the McCormick Place Expansion Project Fund, until the full amount requested for the fiscal year, but not in excess of the amount specified above as "Total Deposit", has been deposited.
Subject to payment of amounts into the Build Illinois Fund and the McCormick Place Expansion Project Fund pursuant to the preceding paragraphs or in any amendments thereto hereafter enacted, beginning July 1, 1993 and ending on September 30, 2013, the Department shall each month pay into the Illinois Tax Increment Fund 0.27% of 80% of the net revenue realized for the preceding month from the 6.25% general rate on the selling price of tangible personal property.
Subject to payment of amounts into the Build Illinois Fund and the McCormick Place Expansion Project Fund pursuant to the preceding paragraphs or in any amendments thereto hereafter enacted, beginning with the receipt of the first report of taxes paid by an eligible business and continuing for a 25-year period, the Department shall each month pay into the Energy Infrastructure Fund 80% of the net revenue realized from the 6.25% general rate on the selling price of Illinois-mined coal that was sold to an eligible business. For purposes of this paragraph, the term "eligible business" means a new electric generating facility certified pursuant to Section 605-332 of the Department of Commerce and Economic Opportunity Law of the Civil Administrative Code of Illinois.
Subject to payment of amounts into the Build Illinois Fund, the McCormick Place Expansion Project Fund, the Illinois Tax Increment Fund, and the Energy Infrastructure Fund pursuant to the preceding paragraphs or in any amendments to this Section hereafter enacted, beginning on the first day of the first calendar month to occur on or after August 26, 2014 (the effective date of Public Act 98-1098), each month, from the collections made under Section 9 of the Use Tax Act, Section 9 of the Service Use Tax Act, Section 9 of the Service Occupation Tax Act, and Section 3 of the Retailers' Occupation Tax Act, the Department shall pay into the Tax Compliance and Administration Fund, to be used, subject to appropriation, to fund additional auditors and compliance personnel at the Department of Revenue, an amount equal to 1/12 of 5% of 80% of the cash receipts collected during the preceding fiscal year by the Audit Bureau of the Department under the Use Tax Act, the Service Use Tax Act, the Service Occupation Tax Act, the Retailers' Occupation Tax Act, and associated local occupation and use taxes administered by the Department.
Of the remainder of the moneys received by the Department pursuant to this Act, 75% thereof shall be paid into the State Treasury and 25% shall be reserved in a special account and used only for the transfer to the Common School Fund as part of the monthly transfer from the General Revenue Fund in accordance with Section 8a of the State Finance Act.
The Department may, upon separate written notice to a taxpayer, require the taxpayer to prepare and file with the Department on a form prescribed by the Department within not less than 60 days after receipt of the notice an annual information return for the tax year specified in the notice. Such annual return to the Department shall include a statement of gross receipts as shown by the retailer's last Federal income tax return. If the total receipts of the business as reported in the Federal income tax return do not agree with the gross receipts reported to the Department of Revenue for the same period, the retailer shall attach to his annual return a schedule showing a reconciliation of the 2 amounts and the reasons for the difference. The retailer's annual return to the Department shall also disclose the cost of goods sold by the retailer during the year covered by such return, opening and closing inventories of such goods for such year, costs of goods used from stock or taken from stock and given away by the retailer during such year, payroll information of the retailer's business during such year and any additional reasonable information which the Department deems would be helpful in determining the accuracy of the monthly, quarterly or annual returns filed by such retailer as provided for in this Section.
If the annual information return required by this Section is not filed when and as required, the taxpayer shall be liable as follows:
(i) Until January 1, 1994, the taxpayer shall be

liable for a penalty equal to 1/6 of 1% of the tax due from such taxpayer under this Act during the period to be covered by the annual return for each month or fraction of a month until such return is filed as required, the penalty to be assessed and collected in the same manner as any other penalty provided for in this Act.

(ii) On and after January 1, 1994, the taxpayer shall

be liable for a penalty as described in Section 3-4 of the Uniform Penalty and Interest Act.

The chief executive officer, proprietor, owner or highest ranking manager shall sign the annual return to certify the accuracy of the information contained therein. Any person who willfully signs the annual return containing false or inaccurate information shall be guilty of perjury and punished accordingly. The annual return form prescribed by the Department shall include a warning that the person signing the return may be liable for perjury.
The provisions of this Section concerning the filing of an annual information return do not apply to a retailer who is not required to file an income tax return with the United States Government.
As soon as possible after the first day of each month, upon certification of the Department of Revenue, the Comptroller shall order transferred and the Treasurer shall transfer from the General Revenue Fund to the Motor Fuel Tax Fund an amount equal to 1.7% of 80% of the net revenue realized under this Act for the second preceding month. Beginning April 1, 2000, this transfer is no longer required and shall not be made.
Net revenue realized for a month shall be the revenue collected by the State pursuant to this Act, less the amount paid out during that month as refunds to taxpayers for overpayment of liability.
For greater simplicity of administration, manufacturers, importers and wholesalers whose products are sold at retail in Illinois by numerous retailers, and who wish to do so, may assume the responsibility for accounting and paying to the Department all tax accruing under this Act with respect to such sales, if the retailers who are affected do not make written objection to the Department to this arrangement.
Any person who promotes, organizes, provides retail selling space for concessionaires or other types of sellers at the Illinois State Fair, DuQuoin State Fair, county fairs, local fairs, art shows, flea markets and similar exhibitions or events, including any transient merchant as defined by Section 2 of the Transient Merchant Act of 1987, is required to file a report with the Department providing the name of the merchant's business, the name of the person or persons engaged in merchant's business, the permanent address and Illinois Retailers Occupation Tax Registration Number of the merchant, the dates and location of the event and other reasonable information that the Department may require. The report must be filed not later than the 20th day of the month next following the month during which the event with retail sales was held. Any person who fails to file a report required by this Section commits a business offense and is subject to a fine not to exceed $250.
Any person engaged in the business of selling tangible personal property at retail as a concessionaire or other type of seller at the Illinois State Fair, county fairs, art shows, flea markets and similar exhibitions or events, or any transient merchants, as defined by Section 2 of the Transient Merchant Act of 1987, may be required to make a daily report of the amount of such sales to the Department and to make a daily payment of the full amount of tax due. The Department shall impose this requirement when it finds that there is a significant risk of loss of revenue to the State at such an exhibition or event. Such a finding shall be based on evidence that a substantial number of concessionaires or other sellers who are not residents of Illinois will be engaging in the business of selling tangible personal property at retail at the exhibition or event, or other evidence of a significant risk of loss of revenue to the State. The Department shall notify concessionaires and other sellers affected by the imposition of this requirement. In the absence of notification by the Department, the concessionaires and other sellers shall file their returns as otherwise required in this Section.
(Source: P.A. 99-352, eff. 8-12-15; 99-858, eff. 8-19-16; 99-933, eff. 1-27-17; 100-303, eff. 8-24-17.)

(Text of Section from P.A. 100-363)
Sec. 3. Except as provided in this Section, on or before the twentieth day of each calendar month, every person engaged in the business of selling tangible personal property at retail in this State during the preceding calendar month shall file a return with the Department, stating:
1. The name of the seller;
2. His residence address and the address of his

principal place of business and the address of the principal place of business (if that is a different address) from which he engages in the business of selling tangible personal property at retail in this State;

3. Total amount of receipts received by him during

the preceding calendar month or quarter, as the case may be, from sales of tangible personal property, and from services furnished, by him during such preceding calendar month or quarter;

4. Total amount received by him during the preceding

calendar month or quarter on charge and time sales of tangible personal property, and from services furnished, by him prior to the month or quarter for which the return is filed;

5. Deductions allowed by law;
6. Gross receipts which were received by him during

the preceding calendar month or quarter and upon the basis of which the tax is imposed;

7. The amount of credit provided in Section 2d of

this Act;

8. The amount of tax due;
9. The signature of the taxpayer; and
10. Such other reasonable information as the

Department may require.

If a taxpayer fails to sign a return within 30 days after the proper notice and demand for signature by the Department, the return shall be considered valid and any amount shown to be due on the return shall be deemed assessed.
Each return shall be accompanied by the statement of prepaid tax issued pursuant to Section 2e for which credit is claimed.
Prior to October 1, 2003, and on and after September 1, 2004 a retailer may accept a Manufacturer's Purchase Credit certification from a purchaser in satisfaction of Use Tax as provided in Section 3-85 of the Use Tax Act if the purchaser provides the appropriate documentation as required by Section 3-85 of the Use Tax Act. A Manufacturer's Purchase Credit certification, accepted by a retailer prior to October 1, 2003 and on and after September 1, 2004 as provided in Section 3-85 of the Use Tax Act, may be used by that retailer to satisfy Retailers' Occupation Tax liability in the amount claimed in the certification, not to exceed 6.25% of the receipts subject to tax from a qualifying purchase. A Manufacturer's Purchase Credit reported on any original or amended return filed under this Act after October 20, 2003 for reporting periods prior to September 1, 2004 shall be disallowed. Manufacturer's Purchaser Credit reported on annual returns due on or after January 1, 2005 will be disallowed for periods prior to September 1, 2004. No Manufacturer's Purchase Credit may be used after September 30, 2003 through August 31, 2004 to satisfy any tax liability imposed under this Act, including any audit liability.
The Department may require returns to be filed on a quarterly basis. If so required, a return for each calendar quarter shall be filed on or before the twentieth day of the calendar month following the end of such calendar quarter. The taxpayer shall also file a return with the Department for each of the first two months of each calendar quarter, on or before the twentieth day of the following calendar month, stating:
1. The name of the seller;
2. The address of the principal place of business

from which he engages in the business of selling tangible personal property at retail in this State;

3. The total amount of taxable receipts received by

him during the preceding calendar month from sales of tangible personal property by him during such preceding calendar month, including receipts from charge and time sales, but less all deductions allowed by law;

4. The amount of credit provided in Section 2d of

this Act;

5. The amount of tax due; and
6. Such other reasonable information as the

Department may require.

Beginning on October 1, 2003, any person who is not a licensed distributor, importing distributor, or manufacturer, as defined in the Liquor Control Act of 1934, but is engaged in the business of selling, at retail, alcoholic liquor shall file a statement with the Department of Revenue, in a format and at a time prescribed by the Department, showing the total amount paid for alcoholic liquor purchased during the preceding month and such other information as is reasonably required by the Department. The Department may adopt rules to require that this statement be filed in an electronic or telephonic format. Such rules may provide for exceptions from the filing requirements of this paragraph. For the purposes of this paragraph, the term "alcoholic liquor" shall have the meaning prescribed in the Liquor Control Act of 1934.
Beginning on October 1, 2003, every distributor, importing distributor, and manufacturer of alcoholic liquor as defined in the Liquor Control Act of 1934, shall file a statement with the Department of Revenue, no later than the 10th day of the month for the preceding month during which transactions occurred, by electronic means, showing the total amount of gross receipts from the sale of alcoholic liquor sold or distributed during the preceding month to purchasers; identifying the purchaser to whom it was sold or distributed; the purchaser's tax registration number; and such other information reasonably required by the Department. A distributor, importing distributor, or manufacturer of alcoholic liquor must personally deliver, mail, or provide by electronic means to each retailer listed on the monthly statement a report containing a cumulative total of that distributor's, importing distributor's, or manufacturer's total sales of alcoholic liquor to that retailer no later than the 10th day of the month for the preceding month during which the transaction occurred. The distributor, importing distributor, or manufacturer shall notify the retailer as to the method by which the distributor, importing distributor, or manufacturer will provide the sales information. If the retailer is unable to receive the sales information by electronic means, the distributor, importing distributor, or manufacturer shall furnish the sales information by personal delivery or by mail. For purposes of this paragraph, the term "electronic means" includes, but is not limited to, the use of a secure Internet website, e-mail, or facsimile.
If a total amount of less than $1 is payable, refundable or creditable, such amount shall be disregarded if it is less than 50 cents and shall be increased to $1 if it is 50 cents or more.
Beginning October 1, 1993, a taxpayer who has an average monthly tax liability of $150,000 or more shall make all payments required by rules of the Department by electronic funds transfer. Beginning October 1, 1994, a taxpayer who has an average monthly tax liability of $100,000 or more shall make all payments required by rules of the Department by electronic funds transfer. Beginning October 1, 1995, a taxpayer who has an average monthly tax liability of $50,000 or more shall make all payments required by rules of the Department by electronic funds transfer. Beginning October 1, 2000, a taxpayer who has an annual tax liability of $200,000 or more shall make all payments required by rules of the Department by electronic funds transfer. The term "annual tax liability" shall be the sum of the taxpayer's liabilities under this Act, and under all other State and local occupation and use tax laws administered by the Department, for the immediately preceding calendar year. The term "average monthly tax liability" shall be the sum of the taxpayer's liabilities under this Act, and under all other State and local occupation and use tax laws administered by the Department, for the immediately preceding calendar year divided by 12. Beginning on October 1, 2002, a taxpayer who has a tax liability in the amount set forth in subsection (b) of Section 2505-210 of the Department of Revenue Law shall make all payments required by rules of the Department by electronic funds transfer.
Before August 1 of each year beginning in 1993, the Department shall notify all taxpayers required to make payments by electronic funds transfer. All taxpayers required to make payments by electronic funds transfer shall make those payments for a minimum of one year beginning on October 1.
Any taxpayer not required to make payments by electronic funds transfer may make payments by electronic funds transfer with the permission of the Department.
All taxpayers required to make payment by electronic funds transfer and any taxpayers authorized to voluntarily make payments by electronic funds transfer shall make those payments in the manner authorized by the Department.
The Department shall adopt such rules as are necessary to effectuate a program of electronic funds transfer and the requirements of this Section.
Any amount which is required to be shown or reported on any return or other document under this Act shall, if such amount is not a whole-dollar amount, be increased to the nearest whole-dollar amount in any case where the fractional part of a dollar is 50 cents or more, and decreased to the nearest whole-dollar amount where the fractional part of a dollar is less than 50 cents.
If the retailer is otherwise required to file a monthly return and if the retailer's average monthly tax liability to the Department does not exceed $200, the Department may authorize his returns to be filed on a quarter annual basis, with the return for January, February and March of a given year being due by April 20 of such year; with the return for April, May and June of a given year being due by July 20 of such year; with the return for July, August and September of a given year being due by October 20 of such year, and with the return for October, November and December of a given year being due by January 20 of the following year.
If the retailer is otherwise required to file a monthly or quarterly return and if the retailer's average monthly tax liability with the Department does not exceed $50, the Department may authorize his returns to be filed on an annual basis, with the return for a given year being due by January 20 of the following year.
Such quarter annual and annual returns, as to form and substance, shall be subject to the same requirements as monthly returns.
Notwithstanding any other provision in this Act concerning the time within which a retailer may file his return, in the case of any retailer who ceases to engage in a kind of business which makes him responsible for filing returns under this Act, such retailer shall file a final return under this Act with the Department not more than one month after discontinuing such business.
Where the same person has more than one business registered with the Department under separate registrations under this Act, such person may not file each return that is due as a single return covering all such registered businesses, but shall file separate returns for each such registered business.
In addition, with respect to motor vehicles, watercraft, aircraft, and trailers that are required to be registered with an agency of this State, every retailer selling this kind of tangible personal property shall file, with the Department, upon a form to be prescribed and supplied by the Department, a separate return for each such item of tangible personal property which the retailer sells, except that if, in the same transaction, (i) a retailer of aircraft, watercraft, motor vehicles or trailers transfers more than one aircraft, watercraft, motor vehicle or trailer to another aircraft, watercraft, motor vehicle retailer or trailer retailer for the purpose of resale or (ii) a retailer of aircraft, watercraft, motor vehicles, or trailers transfers more than one aircraft, watercraft, motor vehicle, or trailer to a purchaser for use as a qualifying rolling stock as provided in Section 2-5 of this Act, then that seller may report the transfer of all aircraft, watercraft, motor vehicles or trailers involved in that transaction to the Department on the same uniform invoice-transaction reporting return form. For purposes of this Section, "watercraft" means a Class 2, Class 3, or Class 4 watercraft as defined in Section 3-2 of the Boat Registration and Safety Act, a personal watercraft, or any boat equipped with an inboard motor.
Any retailer who sells only motor vehicles, watercraft, aircraft, or trailers that are required to be registered with an agency of this State, so that all retailers' occupation tax liability is required to be reported, and is reported, on such transaction reporting returns and who is not otherwise required to file monthly or quarterly returns, need not file monthly or quarterly returns. However, those retailers shall be required to file returns on an annual basis.
The transaction reporting return, in the case of motor vehicles or trailers that are required to be registered with an agency of this State, shall be the same document as the Uniform Invoice referred to in Section 5-402 of The Illinois Vehicle Code and must show the name and address of the seller; the name and address of the purchaser; the amount of the selling price including the amount allowed by the retailer for traded-in property, if any; the amount allowed by the retailer for the traded-in tangible personal property, if any, to the extent to which Section 1 of this Act allows an exemption for the value of traded-in property; the balance payable after deducting such trade-in allowance from the total selling price; the amount of tax due from the retailer with respect to such transaction; the amount of tax collected from the purchaser by the retailer on such transaction (or satisfactory evidence that such tax is not due in that particular instance, if that is claimed to be the fact); the place and date of the sale; a sufficient identification of the property sold; such other information as is required in Section 5-402 of The Illinois Vehicle Code, and such other information as the Department may reasonably require.
The transaction reporting return in the case of watercraft or aircraft must show the name and address of the seller; the name and address of the purchaser; the amount of the selling price including the amount allowed by the retailer for traded-in property, if any; the amount allowed by the retailer for the traded-in tangible personal property, if any, to the extent to which Section 1 of this Act allows an exemption for the value of traded-in property; the balance payable after deducting such trade-in allowance from the total selling price; the amount of tax due from the retailer with respect to such transaction; the amount of tax collected from the purchaser by the retailer on such transaction (or satisfactory evidence that such tax is not due in that particular instance, if that is claimed to be the fact); the place and date of the sale, a sufficient identification of the property sold, and such other information as the Department may reasonably require.
Such transaction reporting return shall be filed not later than 20 days after the day of delivery of the item that is being sold, but may be filed by the retailer at any time sooner than that if he chooses to do so. The transaction reporting return and tax remittance or proof of exemption from the Illinois use tax may be transmitted to the Department by way of the State agency with which, or State officer with whom the tangible personal property must be titled or registered (if titling or registration is required) if the Department and such agency or State officer determine that this procedure will expedite the processing of applications for title or registration.
With each such transaction reporting return, the retailer shall remit the proper amount of tax due (or shall submit satisfactory evidence that the sale is not taxable if that is the case), to the Department or its agents, whereupon the Department shall issue, in the purchaser's name, a use tax receipt (or a certificate of exemption if the Department is satisfied that the particular sale is tax exempt) which such purchaser may submit to the agency with which, or State officer with whom, he must title or register the tangible personal property that is involved (if titling or registration is required) in support of such purchaser's application for an Illinois certificate or other evidence of title or registration to such tangible personal property.
No retailer's failure or refusal to remit tax under this Act precludes a user, who has paid the proper tax to the retailer, from obtaining his certificate of title or other evidence of title or registration (if titling or registration is required) upon satisfying the Department that such user has paid the proper tax (if tax is due) to the retailer. The Department shall adopt appropriate rules to carry out the mandate of this paragraph.
If the user who would otherwise pay tax to the retailer wants the transaction reporting return filed and the payment of the tax or proof of exemption made to the Department before the retailer is willing to take these actions and such user has not paid the tax to the retailer, such user may certify to the fact of such delay by the retailer and may (upon the Department being satisfied of the truth of such certification) transmit the information required by the transaction reporting return and the remittance for tax or proof of exemption directly to the Department and obtain his tax receipt or exemption determination, in which event the transaction reporting return and tax remittance (if a tax payment was required) shall be credited by the Department to the proper retailer's account with the Department, but without the 2.1% or 1.75% discount provided for in this Section being allowed. When the user pays the tax directly to the Department, he shall pay the tax in the same amount and in the same form in which it would be remitted if the tax had been remitted to the Department by the retailer.
Refunds made by the seller during the preceding return period to purchasers, on account of tangible personal property returned to the seller, shall be allowed as a deduction under subdivision 5 of his monthly or quarterly return, as the case may be, in case the seller had theretofore included the receipts from the sale of such tangible personal property in a return filed by him and had paid the tax imposed by this Act with respect to such receipts.
Where the seller is a corporation, the return filed on behalf of such corporation shall be signed by the president, vice-president, secretary or treasurer or by the properly accredited agent of such corporation.
Where the seller is a limited liability company, the return filed on behalf of the limited liability company shall be signed by a manager, member, or properly accredited agent of the limited liability company.
Except as provided in this Section, the retailer filing the return under this Section shall, at the time of filing such return, pay to the Department the amount of tax imposed by this Act less a discount of 2.1% prior to January 1, 1990 and 1.75% on and after January 1, 1990, or $5 per calendar year, whichever is greater, which is allowed to reimburse the retailer for the expenses incurred in keeping records, preparing and filing returns, remitting the tax and supplying data to the Department on request. Any prepayment made pursuant to Section 2d of this Act shall be included in the amount on which such 2.1% or 1.75% discount is computed. In the case of retailers who report and pay the tax on a transaction by transaction basis, as provided in this Section, such discount shall be taken with each such tax remittance instead of when such retailer files his periodic return. The Department may disallow the discount for retailers whose certificate of registration is revoked at the time the return is filed, but only if the Department's decision to revoke the certificate of registration has become final.
Before October 1, 2000, if the taxpayer's average monthly tax liability to the Department under this Act, the Use Tax Act, the Service Occupation Tax Act, and the Service Use Tax Act, excluding any liability for prepaid sales tax to be remitted in accordance with Section 2d of this Act, was $10,000 or more during the preceding 4 complete calendar quarters, he shall file a return with the Department each month by the 20th day of the month next following the month during which such tax liability is incurred and shall make payments to the Department on or before the 7th, 15th, 22nd and last day of the month during which such liability is incurred. On and after October 1, 2000, if the taxpayer's average monthly tax liability to the Department under this Act, the Use Tax Act, the Service Occupation Tax Act, and the Service Use Tax Act, excluding any liability for prepaid sales tax to be remitted in accordance with Section 2d of this Act, was $20,000 or more during the preceding 4 complete calendar quarters, he shall file a return with the Department each month by the 20th day of the month next following the month during which such tax liability is incurred and shall make payment to the Department on or before the 7th, 15th, 22nd and last day of the month during which such liability is incurred. If the month during which such tax liability is incurred began prior to January 1, 1985, each payment shall be in an amount equal to 1/4 of the taxpayer's actual liability for the month or an amount set by the Department not to exceed 1/4 of the average monthly liability of the taxpayer to the Department for the preceding 4 complete calendar quarters (excluding the month of highest liability and the month of lowest liability in such 4 quarter period). If the month during which such tax liability is incurred begins on or after January 1, 1985 and prior to January 1, 1987, each payment shall be in an amount equal to 22.5% of the taxpayer's actual liability for the month or 27.5% of the taxpayer's liability for the same calendar month of the preceding year. If the month during which such tax liability is incurred begins on or after January 1, 1987 and prior to January 1, 1988, each payment shall be in an amount equal to 22.5% of the taxpayer's actual liability for the month or 26.25% of the taxpayer's liability for the same calendar month of the preceding year. If the month during which such tax liability is incurred begins on or after January 1, 1988, and prior to January 1, 1989, or begins on or after January 1, 1996, each payment shall be in an amount equal to 22.5% of the taxpayer's actual liability for the month or 25% of the taxpayer's liability for the same calendar month of the preceding year. If the month during which such tax liability is incurred begins on or after January 1, 1989, and prior to January 1, 1996, each payment shall be in an amount equal to 22.5% of the taxpayer's actual liability for the month or 25% of the taxpayer's liability for the same calendar month of the preceding year or 100% of the taxpayer's actual liability for the quarter monthly reporting period. The amount of such quarter monthly payments shall be credited against the final tax liability of the taxpayer's return for that month. Before October 1, 2000, once applicable, the requirement of the making of quarter monthly payments to the Department by taxpayers having an average monthly tax liability of $10,000 or more as determined in the manner provided above shall continue until such taxpayer's average monthly liability to the Department during the preceding 4 complete calendar quarters (excluding the month of highest liability and the month of lowest liability) is less than $9,000, or until such taxpayer's average monthly liability to the Department as computed for each calendar quarter of the 4 preceding complete calendar quarter period is less than $10,000. However, if a taxpayer can show the Department that a substantial change in the taxpayer's business has occurred which causes the taxpayer to anticipate that his average monthly tax liability for the reasonably foreseeable future will fall below the $10,000 threshold stated above, then such taxpayer may petition the Department for a change in such taxpayer's reporting status. On and after October 1, 2000, once applicable, the requirement of the making of quarter monthly payments to the Department by taxpayers having an average monthly tax liability of $20,000 or more as determined in the manner provided above shall continue until such taxpayer's average monthly liability to the Department during the preceding 4 complete calendar quarters (excluding the month of highest liability and the month of lowest liability) is less than $19,000 or until such taxpayer's average monthly liability to the Department as computed for each calendar quarter of the 4 preceding complete calendar quarter period is less than $20,000. However, if a taxpayer can show the Department that a substantial change in the taxpayer's business has occurred which causes the taxpayer to anticipate that his average monthly tax liability for the reasonably foreseeable future will fall below the $20,000 threshold stated above, then such taxpayer may petition the Department for a change in such taxpayer's reporting status. The Department shall change such taxpayer's reporting status unless it finds that such change is seasonal in nature and not likely to be long term. If any such quarter monthly payment is not paid at the time or in the amount required by this Section, then the taxpayer shall be liable for penalties and interest on the difference between the minimum amount due as a payment and the amount of such quarter monthly payment actually and timely paid, except insofar as the taxpayer has previously made payments for that month to the Department in excess of the minimum payments previously due as provided in this Section. The Department shall make reasonable rules and regulations to govern the quarter monthly payment amount and quarter monthly payment dates for taxpayers who file on other than a calendar monthly basis.
The provisions of this paragraph apply before October 1, 2001. Without regard to whether a taxpayer is required to make quarter monthly payments as specified above, any taxpayer who is required by Section 2d of this Act to collect and remit prepaid taxes and has collected prepaid taxes which average in excess of $25,000 per month during the preceding 2 complete calendar quarters, shall file a return with the Department as required by Section 2f and shall make payments to the Department on or before the 7th, 15th, 22nd and last day of the month during which such liability is incurred. If the month during which such tax liability is incurred began prior to the effective date of this amendatory Act of 1985, each payment shall be in an amount not less than 22.5% of the taxpayer's actual liability under Section 2d. If the month during which such tax liability is incurred begins on or after January 1, 1986, each payment shall be in an amount equal to 22.5% of the taxpayer's actual liability for the month or 27.5% of the taxpayer's liability for the same calendar month of the preceding calendar year. If the month during which such tax liability is incurred begins on or after January 1, 1987, each payment shall be in an amount equal to 22.5% of the taxpayer's actual liability for the month or 26.25% of the taxpayer's liability for the same calendar month of the preceding year. The amount of such quarter monthly payments shall be credited against the final tax liability of the taxpayer's return for that month filed under this Section or Section 2f, as the case may be. Once applicable, the requirement of the making of quarter monthly payments to the Department pursuant to this paragraph shall continue until such taxpayer's average monthly prepaid tax collections during the preceding 2 complete calendar quarters is $25,000 or less. If any such quarter monthly payment is not paid at the time or in the amount required, the taxpayer shall be liable for penalties and interest on such difference, except insofar as the taxpayer has previously made payments for that month in excess of the minimum payments previously due.
The provisions of this paragraph apply on and after October 1, 2001. Without regard to whether a taxpayer is required to make quarter monthly payments as specified above, any taxpayer who is required by Section 2d of this Act to collect and remit prepaid taxes and has collected prepaid taxes that average in excess of $20,000 per month during the preceding 4 complete calendar quarters shall file a return with the Department as required by Section 2f and shall make payments to the Department on or before the 7th, 15th, 22nd and last day of the month during which the liability is incurred. Each payment shall be in an amount equal to 22.5% of the taxpayer's actual liability for the month or 25% of the taxpayer's liability for the same calendar month of the preceding year. The amount of the quarter monthly payments shall be credited against the final tax liability of the taxpayer's return for that month filed under this Section or Section 2f, as the case may be. Once applicable, the requirement of the making of quarter monthly payments to the Department pursuant to this paragraph shall continue until the taxpayer's average monthly prepaid tax collections during the preceding 4 complete calendar quarters (excluding the month of highest liability and the month of lowest liability) is less than $19,000 or until such taxpayer's average monthly liability to the Department as computed for each calendar quarter of the 4 preceding complete calendar quarters is less than $20,000. If any such quarter monthly payment is not paid at the time or in the amount required, the taxpayer shall be liable for penalties and interest on such difference, except insofar as the taxpayer has previously made payments for that month in excess of the minimum payments previously due.
If any payment provided for in this Section exceeds the taxpayer's liabilities under this Act, the Use Tax Act, the Service Occupation Tax Act and the Service Use Tax Act, as shown on an original monthly return, the Department shall, if requested by the taxpayer, issue to the taxpayer a credit memorandum no later than 30 days after the date of payment. The credit evidenced by such credit memorandum may be assigned by the taxpayer to a similar taxpayer under this Act, the Use Tax Act, the Service Occupation Tax Act or the Service Use Tax Act, in accordance with reasonable rules and regulations to be prescribed by the Department. If no such request is made, the taxpayer may credit such excess payment against tax liability subsequently to be remitted to the Department under this Act, the Use Tax Act, the Service Occupation Tax Act or the Service Use Tax Act, in accordance with reasonable rules and regulations prescribed by the Department. If the Department subsequently determined that all or any part of the credit taken was not actually due to the taxpayer, the taxpayer's 2.1% and 1.75% vendor's discount shall be reduced by 2.1% or 1.75% of the difference between the credit taken and that actually due, and that taxpayer shall be liable for penalties and interest on such difference.
If a retailer of motor fuel is entitled to a credit under Section 2d of this Act which exceeds the taxpayer's liability to the Department under this Act for the month which the taxpayer is filing a return, the Department shall issue the taxpayer a credit memorandum for the excess.
Beginning January 1, 1990, each month the Department shall pay into the Local Government Tax Fund, a special fund in the State treasury which is hereby created, the net revenue realized for the preceding month from the 1% tax on sales of food for human consumption which is to be consumed off the premises where it is sold (other than alcoholic beverages, soft drinks and food which has been prepared for immediate consumption) and prescription and nonprescription medicines, drugs, medical appliances, products classified as Class III medical devices by the United States Food and Drug Administration that are used for cancer treatment pursuant to a prescription, as well as any accessories and components related to those devices, and insulin, urine testing materials, syringes and needles used by diabetics.
Beginning January 1, 1990, each month the Department shall pay into the County and Mass Transit District Fund, a special fund in the State treasury which is hereby created, 4% of the net revenue realized for the preceding month from the 6.25% general rate.
Beginning August 1, 2000, each month the Department shall pay into the County and Mass Transit District Fund 20% of the net revenue realized for the preceding month from the 1.25% rate on the selling price of motor fuel and gasohol. Beginning September 1, 2010, each month the Department shall pay into the County and Mass Transit District Fund 20% of the net revenue realized for the preceding month from the 1.25% rate on the selling price of sales tax holiday items.
Beginning January 1, 1990, each month the Department shall pay into the Local Government Tax Fund 16% of the net revenue realized for the preceding month from the 6.25% general rate on the selling price of tangible personal property.
Beginning August 1, 2000, each month the Department shall pay into the Local Government Tax Fund 80% of the net revenue realized for the preceding month from the 1.25% rate on the selling price of motor fuel and gasohol. Beginning September 1, 2010, each month the Department shall pay into the Local Government Tax Fund 80% of the net revenue realized for the preceding month from the 1.25% rate on the selling price of sales tax holiday items.
Beginning October 1, 2009, each month the Department shall pay into the Capital Projects Fund an amount that is equal to an amount estimated by the Department to represent 80% of the net revenue realized for the preceding month from the sale of candy, grooming and hygiene products, and soft drinks that had been taxed at a rate of 1% prior to September 1, 2009 but that are now taxed at 6.25%.
Beginning July 1, 2011, each month the Department shall pay into the Clean Air Act (CAA) Permit Fund 80% of the net revenue realized for the preceding month from the 6.25% general rate on the selling price of sorbents used in Illinois in the process of sorbent injection as used to comply with the Environmental Protection Act or the federal Clean Air Act, but the total payment into the Clean Air Act (CAA) Permit Fund under this Act and the Use Tax Act shall not exceed $2,000,000 in any fiscal year.
Beginning July 1, 2013, each month the Department shall pay into the Underground Storage Tank Fund from the proceeds collected under this Act, the Use Tax Act, the Service Use Tax Act, and the Service Occupation Tax Act an amount equal to the average monthly deficit in the Underground Storage Tank Fund during the prior year, as certified annually by the Illinois Environmental Protection Agency, but the total payment into the Underground Storage Tank Fund under this Act, the Use Tax Act, the Service Use Tax Act, and the Service Occupation Tax Act shall not exceed $18,000,000 in any State fiscal year. As used in this paragraph, the "average monthly deficit" shall be equal to the difference between the average monthly claims for payment by the fund and the average monthly revenues deposited into the fund, excluding payments made pursuant to this paragraph.
Beginning July 1, 2015, of the remainder of the moneys received by the Department under the Use Tax Act, the Service Use Tax Act, the Service Occupation Tax Act, and this Act, each month the Department shall deposit $500,000 into the State Crime Laboratory Fund.
Of the remainder of the moneys received by the Department pursuant to this Act, (a) 1.75% thereof shall be paid into the Build Illinois Fund and (b) prior to July 1, 1989, 2.2% and on and after July 1, 1989, 3.8% thereof shall be paid into the Build Illinois Fund; provided, however, that if in any fiscal year the sum of (1) the aggregate of 2.2% or 3.8%, as the case may be, of the moneys received by the Department and required to be paid into the Build Illinois Fund pursuant to this Act, Section 9 of the Use Tax Act, Section 9 of the Service Use Tax Act, and Section 9 of the Service Occupation Tax Act, such Acts being hereinafter called the "Tax Acts" and such aggregate of 2.2% or 3.8%, as the case may be, of moneys being hereinafter called the "Tax Act Amount", and (2) the amount transferred to the Build Illinois Fund from the State and Local Sales Tax Reform Fund shall be less than the Annual Specified Amount (as hereinafter defined), an amount equal to the difference shall be immediately paid into the Build Illinois Fund from other moneys received by the Department pursuant to the Tax Acts; the "Annual Specified Amount" means the amounts specified below for fiscal years 1986 through 1993:

Fiscal Year

Annual Specified Amount

1986

$54,800,000

1987

$76,650,000

1988

$80,480,000

1989

$88,510,000

1990

$115,330,000

1991

$145,470,000

1992

$182,730,000

1993

$206,520,000;

and means the Certified Annual Debt Service Requirement (as defined in Section 13 of the Build Illinois Bond Act) or the Tax Act Amount, whichever is greater, for fiscal year 1994 and each fiscal year thereafter; and further provided, that if on the last business day of any month the sum of (1) the Tax Act Amount required to be deposited into the Build Illinois Bond Account in the Build Illinois Fund during such month and (2) the amount transferred to the Build Illinois Fund from the State and Local Sales Tax Reform Fund shall have been less than 1/12 of the Annual Specified Amount, an amount equal to the difference shall be immediately paid into the Build Illinois Fund from other moneys received by the Department pursuant to the Tax Acts; and, further provided, that in no event shall the payments required under the preceding proviso result in aggregate payments into the Build Illinois Fund pursuant to this clause (b) for any fiscal year in excess of the greater of (i) the Tax Act Amount or (ii) the Annual Specified Amount for such fiscal year. The amounts payable into the Build Illinois Fund under clause (b) of the first sentence in this paragraph shall be payable only until such time as the aggregate amount on deposit under each trust indenture securing Bonds issued and outstanding pursuant to the Build Illinois Bond Act is sufficient, taking into account any future investment income, to fully provide, in accordance with such indenture, for the defeasance of or the payment of the principal of, premium, if any, and interest on the Bonds secured by such indenture and on any Bonds expected to be issued thereafter and all fees and costs payable with respect thereto, all as certified by the Director of the Bureau of the Budget (now Governor's Office of Management and Budget). If on the last business day of any month in which Bonds are outstanding pursuant to the Build Illinois Bond Act, the aggregate of moneys deposited in the Build Illinois Bond Account in the Build Illinois Fund in such month shall be less than the amount required to be transferred in such month from the Build Illinois Bond Account to the Build Illinois Bond Retirement and Interest Fund pursuant to Section 13 of the Build Illinois Bond Act, an amount equal to such deficiency shall be immediately paid from other moneys received by the Department pursuant to the Tax Acts to the Build Illinois Fund; provided, however, that any amounts paid to the Build Illinois Fund in any fiscal year pursuant to this sentence shall be deemed to constitute payments pursuant to clause (b) of the first sentence of this paragraph and shall reduce the amount otherwise payable for such fiscal year pursuant to that clause (b). The moneys received by the Department pursuant to this Act and required to be deposited into the Build Illinois Fund are subject to the pledge, claim and charge set forth in Section 12 of the Build Illinois Bond Act.
Subject to payment of amounts into the Build Illinois Fund as provided in the preceding paragraph or in any amendment thereto hereafter enacted, the following specified monthly installment of the amount requested in the certificate of the Chairman of the Metropolitan Pier and Exposition Authority provided under Section 8.25f of the State Finance Act, but not in excess of sums designated as "Total Deposit", shall be deposited in the aggregate from collections under Section 9 of the Use Tax Act, Section 9 of the Service Use Tax Act, Section 9 of the Service Occupation Tax Act, and Section 3 of the Retailers' Occupation Tax Act into the McCormick Place Expansion Project Fund in the specified fiscal years.

Fiscal Year

Total Deposit

1993

$0

1994

53,000,000

1995

58,000,000

1996

61,000,000

1997

64,000,000

1998

68,000,000

1999

71,000,000

2000

75,000,000

2001

80,000,000

2002

93,000,000

2003

99,000,000

2004

103,000,000

2005

108,000,000

2006

113,000,000

2007

119,000,000

2008

126,000,000

2009

132,000,000

2010

139,000,000

2011

146,000,000

2012

153,000,000

2013

161,000,000

2014

170,000,000

2015

179,000,000

2016

189,000,000

2017

199,000,000

2018

210,000,000

2019

221,000,000

2020

233,000,000

2021

246,000,000

2022

260,000,000

2023

275,000,000

2024

275,000,000

2025

275,000,000

2026

279,000,000

2027

292,000,000

2028

307,000,000

2029

322,000,000

2030

338,000,000

2031

350,000,000

2032

350,000,000

and

each fiscal year

thereafter that bonds

are outstanding under

Section 13.2 of the

Metropolitan Pier and

Exposition Authority Act,

but not after fiscal year 2060.

Beginning July 20, 1993 and in each month of each fiscal year thereafter, one-eighth of the amount requested in the certificate of the Chairman of the Metropolitan Pier and Exposition Authority for that fiscal year, less the amount deposited into the McCormick Place Expansion Project Fund by the State Treasurer in the respective month under subsection (g) of Section 13 of the Metropolitan Pier and Exposition Authority Act, plus cumulative deficiencies in the deposits required under this Section for previous months and years, shall be deposited into the McCormick Place Expansion Project Fund, until the full amount requested for the fiscal year, but not in excess of the amount specified above as "Total Deposit", has been deposited.
Subject to payment of amounts into the Build Illinois Fund and the McCormick Place Expansion Project Fund pursuant to the preceding paragraphs or in any amendments thereto hereafter enacted, beginning July 1, 1993 and ending on September 30, 2013, the Department shall each month pay into the Illinois Tax Increment Fund 0.27% of 80% of the net revenue realized for the preceding month from the 6.25% general rate on the selling price of tangible personal property.
Subject to payment of amounts into the Build Illinois Fund and the McCormick Place Expansion Project Fund pursuant to the preceding paragraphs or in any amendments thereto hereafter enacted, beginning with the receipt of the first report of taxes paid by an eligible business and continuing for a 25-year period, the Department shall each month pay into the Energy Infrastructure Fund 80% of the net revenue realized from the 6.25% general rate on the selling price of Illinois-mined coal that was sold to an eligible business. For purposes of this paragraph, the term "eligible business" means a new electric generating facility certified pursuant to Section 605-332 of the Department of Commerce and Economic Opportunity Law of the Civil Administrative Code of Illinois.
Subject to payment of amounts into the Build Illinois Fund, the McCormick Place Expansion Project Fund, the Illinois Tax Increment Fund, and the Energy Infrastructure Fund pursuant to the preceding paragraphs or in any amendments to this Section hereafter enacted, beginning on the first day of the first calendar month to occur on or after the effective date of this amendatory Act of the 98th General Assembly, each month, from the collections made under Section 9 of the Use Tax Act, Section 9 of the Service Use Tax Act, Section 9 of the Service Occupation Tax Act, and Section 3 of the Retailers' Occupation Tax Act, the Department shall pay into the Tax Compliance and Administration Fund, to be used, subject to appropriation, to fund additional auditors and compliance personnel at the Department of Revenue, an amount equal to 1/12 of 5% of 80% of the cash receipts collected during the preceding fiscal year by the Audit Bureau of the Department under the Use Tax Act, the Service Use Tax Act, the Service Occupation Tax Act, the Retailers' Occupation Tax Act, and associated local occupation and use taxes administered by the Department.
Subject to payments of amounts into the Build Illinois Fund, the McCormick Place Expansion Project Fund, the Illinois Tax Increment Fund, the Energy Infrastructure Fund, and the Tax Compliance and Administration Fund as provided in this Section, beginning on July 1, 2018 the Department shall pay each month into the Downstate Public Transportation Fund the moneys required to be so paid under Section 2-3 of the Downstate Public Transportation Act.
Of the remainder of the moneys received by the Department pursuant to this Act, 75% thereof shall be paid into the State Treasury and 25% shall be reserved in a special account and used only for the transfer to the Common School Fund as part of the monthly transfer from the General Revenue Fund in accordance with Section 8a of the State Finance Act.
The Department may, upon separate written notice to a taxpayer, require the taxpayer to prepare and file with the Department on a form prescribed by the Department within not less than 60 days after receipt of the notice an annual information return for the tax year specified in the notice. Such annual return to the Department shall include a statement of gross receipts as shown by the retailer's last Federal income tax return. If the total receipts of the business as reported in the Federal income tax return do not agree with the gross receipts reported to the Department of Revenue for the same period, the retailer shall attach to his annual return a schedule showing a reconciliation of the 2 amounts and the reasons for the difference. The retailer's annual return to the Department shall also disclose the cost of goods sold by the retailer during the year covered by such return, opening and closing inventories of such goods for such year, costs of goods used from stock or taken from stock and given away by the retailer during such year, payroll information of the retailer's business during such year and any additional reasonable information which the Department deems would be helpful in determining the accuracy of the monthly, quarterly or annual returns filed by such retailer as provided for in this Section.
If the annual information return required by this Section is not filed when and as required, the taxpayer shall be liable as follows:
(i) Until January 1, 1994, the taxpayer shall be

liable for a penalty equal to 1/6 of 1% of the tax due from such taxpayer under this Act during the period to be covered by the annual return for each month or fraction of a month until such return is filed as required, the penalty to be assessed and collected in the same manner as any other penalty provided for in this Act.

(ii) On and after January 1, 1994, the taxpayer shall

be liable for a penalty as described in Section 3-4 of the Uniform Penalty and Interest Act.

The chief executive officer, proprietor, owner or highest ranking manager shall sign the annual return to certify the accuracy of the information contained therein. Any person who willfully signs the annual return containing false or inaccurate information shall be guilty of perjury and punished accordingly. The annual return form prescribed by the Department shall include a warning that the person signing the return may be liable for perjury.
The provisions of this Section concerning the filing of an annual information return do not apply to a retailer who is not required to file an income tax return with the United States Government.
As soon as possible after the first day of each month, upon certification of the Department of Revenue, the Comptroller shall order transferred and the Treasurer shall transfer from the General Revenue Fund to the Motor Fuel Tax Fund an amount equal to 1.7% of 80% of the net revenue realized under this Act for the second preceding month. Beginning April 1, 2000, this transfer is no longer required and shall not be made.
Net revenue realized for a month shall be the revenue collected by the State pursuant to this Act, less the amount paid out during that month as refunds to taxpayers for overpayment of liability.
For greater simplicity of administration, manufacturers, importers and wholesalers whose products are sold at retail in Illinois by numerous retailers, and who wish to do so, may assume the responsibility for accounting and paying to the Department all tax accruing under this Act with respect to such sales, if the retailers who are affected do not make written objection to the Department to this arrangement.
Any person who promotes, organizes, provides retail selling space for concessionaires or other types of sellers at the Illinois State Fair, DuQuoin State Fair, county fairs, local fairs, art shows, flea markets and similar exhibitions or events, including any transient merchant as defined by Section 2 of the Transient Merchant Act of 1987, is required to file a report with the Department providing the name of the merchant's business, the name of the person or persons engaged in merchant's business, the permanent address and Illinois Retailers Occupation Tax Registration Number of the merchant, the dates and location of the event and other reasonable information that the Department may require. The report must be filed not later than the 20th day of the month next following the month during which the event with retail sales was held. Any person who fails to file a report required by this Section commits a business offense and is subject to a fine not to exceed $250.
Any person engaged in the business of selling tangible personal property at retail as a concessionaire or other type of seller at the Illinois State Fair, county fairs, art shows, flea markets and similar exhibitions or events, or any transient merchants, as defined by Section 2 of the Transient Merchant Act of 1987, may be required to make a daily report of the amount of such sales to the Department and to make a daily payment of the full amount of tax due. The Department shall impose this requirement when it finds that there is a significant risk of loss of revenue to the State at such an exhibition or event. Such a finding shall be based on evidence that a substantial number of concessionaires or other sellers who are not residents of Illinois will be engaging in the business of selling tangible personal property at retail at the exhibition or event, or other evidence of a significant risk of loss of revenue to the State. The Department shall notify concessionaires and other sellers affected by the imposition of this requirement. In the absence of notification by the Department, the concessionaires and other sellers shall file their returns as otherwise required in this Section.
(Source: P.A. 99-352, eff. 8-12-15; 99-858, eff. 8-19-16; 100-363, eff. 7-1-18.)

(35 ILCS 120/4) (from Ch. 120, par. 443)
Sec. 4. As soon as practicable after any return is filed, the Department shall examine such return and shall, if necessary, correct such return according to its best judgment and information. If the correction of a return results in an amount of tax that is understated on the taxpayer's return due to a mathematical error, the Department shall notify the taxpayer that the amount of tax in excess of that shown on the return is due and has been assessed. The term "mathematical error" means arithmetic errors or incorrect computations on the return or supporting schedules. No such notice of additional tax due shall be issued on and after each July 1 and January 1 covering gross receipts received during any month or period of time more than 3 years prior to such July 1 and January 1, respectively. Such notice of additional tax due shall not be considered a notice of tax liability nor shall the taxpayer have any right of protest. In the event that the return is corrected for any reason other than a mathematical error, any return so corrected by the Department shall be prima facie correct and shall be prima facie evidence of the correctness of the amount of tax due, as shown therein. In correcting transaction by transaction reporting returns provided for in Section 3 of this Act, it shall be permissible for the Department to show a single corrected return figure for any given period of a calendar month instead of having to correct each transaction by transaction return form individually and having to show a corrected return figure for each of such transaction by transaction return forms. In making a correction of transaction by transaction, monthly or quarterly returns covering a period of 6 months or more, it shall be permissible for the Department to show a single corrected return figure for any given 6-month period.
Instead of requiring the person filing such return to file an amended return, the Department may simply notify him of the correction or corrections it has made.
Proof of such correction by the Department may be made at any hearing before the Department or the Illinois Independent Tax Tribunal or in any legal proceeding by a reproduced copy or computer print-out of the Department's record relating thereto in the name of the Department under the certificate of the Director of Revenue. If reproduced copies of the Department's records are offered as proof of such correction, the Director must certify that those copies are true and exact copies of records on file with the Department. If computer print-outs of the Department's records are offered as proof of such correction, the Director must certify that those computer print-outs are true and exact representations of records properly entered into standard electronic computing equipment, in the regular course of the Department's business, at or reasonably near the time of the occurrence of the facts recorded, from trustworthy and reliable information. Such certified reproduced copy or certified computer print-out shall without further proof, be admitted into evidence before the Department or in any legal proceeding and shall be prima facie proof of the correctness of the amount of tax due, as shown therein.
If the tax computed upon the basis of the gross receipts as fixed by the Department is greater than the amount of tax due under the return or returns as filed, the Department shall (or if the tax or any part thereof that is admitted to be due by a return or returns, whether filed on time or not, is not paid, the Department may) issue the taxpayer a notice of tax liability for the amount of tax claimed by the Department to be due, together with a penalty in an amount determined in accordance with Section 3-3 of the Uniform Penalty and Interest Act. Provided, that if the incorrectness of any return or returns as determined by the Department is due to negligence or fraud, said penalty shall be in an amount determined in accordance with Section 3-5 or Section 3-6 of the Uniform Penalty and Interest Act, as the case may be. If the notice of tax liability is not based on a correction of the taxpayer's return or returns, but is based on the taxpayer's failure to pay all or a part of the tax admitted by his return or returns (whether filed on time or not) to be due, such notice of tax liability shall be prima facie correct and shall be prima facie evidence of the correctness of the amount of tax due, as shown therein.
Proof of such notice of tax liability by the Department may be made at any hearing before the Department or the Illinois Independent Tax Tribunal or in any legal proceeding by a reproduced copy of the Department's record relating thereto in the name of the Department under the certificate of the Director of Revenue. Such reproduced copy shall without further proof, be admitted into evidence before the Department or in any legal proceeding and shall be prima facie proof of the correctness of the amount of tax due, as shown therein.
If the person filing any return dies or becomes a person under legal disability at any time before the Department issues its notice of tax liability, such notice shall be issued to the administrator, executor or other legal representative, as such, of such person.
Except in case of a fraudulent return, or in the case of an amended return (where a notice of tax liability may be issued on or after each January 1 and July 1 for an amended return filed not more than 3 years prior to such January 1 or July 1, respectively), no notice of tax liability shall be issued on and after each January 1 and July 1 covering gross receipts received during any month or period of time more than 3 years prior to such January 1 and July 1, respectively. If, before the expiration of the time prescribed in this Section for the issuance of a notice of tax liability, both the Department and the taxpayer have consented in writing to its issuance after such time, such notice may be issued at any time prior to the expiration of the period agreed upon. The period so agreed upon may be extended by subsequent agreements in writing made before the expiration of the period previously agreed upon. The foregoing limitations upon the issuance of a notice of tax liability shall not apply to the issuance of a notice of tax liability with respect to any period of time prior thereto in cases where the Department has, within the period of limitation then provided, notified the person making the return of a notice of tax liability even though such return, with which the tax that was shown by such return to be due was paid when the return was filed, had not been corrected by the Department in the manner required herein prior to the issuance of such notice, but in no case shall the amount of any such notice of tax liability for any period otherwise barred by this Act exceed for such period the amount shown in the notice of tax liability theretofore issued.
If, when a tax or penalty under this Act becomes due and payable, the person alleged to be liable therefor is out of the State, the notice of tax liability may be issued within the times herein limited after his coming into or return to the State; and if, after the tax or penalty under this Act becomes due and payable, the person alleged to be liable therefor departs from and remains out of the State, the time of his or her absence is no part of the time limited for the issuance of the notice of tax liability; but the foregoing provisions concerning absence from the State shall not apply to any case in which, at the time when a tax or penalty becomes due under this Act, the person allegedly liable therefor is not a resident of this State.
The time limitation period on the Department's right to issue a notice of tax liability shall not run during any period of time in which the Order of any Court has the effect of enjoining or restraining the Department from issuing the notice of tax liability.
If such person or legal representative shall within 60 days after such notice of tax liability file a protest to said notice of tax liability with the Department and request a hearing thereon, the Department shall give notice to such person or legal representative of the time and place fixed for such hearing and shall hold a hearing in conformity with the provisions of this Act, and pursuant thereto shall issue to such person or legal representative a final assessment for the amount found to be due as a result of such hearing. On or after July 1, 2013, protests concerning matters that are subject to the jurisdiction of the Illinois Independent Tax Tribunal shall be filed with the Illinois Independent Tax Tribunal in accordance with the Illinois Independent Tax Tribunal Act of 2012, and hearings concerning those matters shall be held before the Tribunal in accordance with that Act. The Tribunal shall give notice to such person of the time and place fixed for such hearing and shall hold a hearing. With respect to protests filed with the Department prior to July 1, 2013 that would otherwise be subject to the jurisdiction of the Illinois Independent Tax Tribunal, the taxpayer may elect to be subject to the provisions of the Illinois Independent Tax Tribunal Act of 2012 at any time on or after July 1, 2013, but not later than 30 days after the date on which the protest was filed. If made, the election shall be irrevocable.
If a protest to the notice of tax liability and a request for a hearing thereon is not filed within 60 days after such notice, such notice of tax liability shall become final without the necessity of a final assessment being issued and shall be deemed to be a final assessment.
After the issuance of a final assessment, or a notice of tax liability which becomes final without the necessity of actually issuing a final assessment as hereinbefore provided, the Department, at any time before such assessment is reduced to judgment, may (subject to rules of the Department) grant a rehearing (or grant departmental review and hold an original hearing if no previous hearing in the matter has been held) upon the application of the person aggrieved. Pursuant to such hearing or rehearing, the Department shall issue a revised final assessment to such person or his legal representative for the amount found to be due as a result of such hearing or rehearing.
(Source: P.A. 97-1129, eff. 8-28-12.)

(35 ILCS 120/5) (from Ch. 120, par. 444)
Sec. 5. In case any person engaged in the business of selling tangible personal property at retail fails to file a return when and as herein required, but thereafter, prior to the Department's issuance of a notice of tax liability under this Section, files a return and pays the tax, he shall also pay a penalty in an amount determined in accordance with Section 3-3 of the Uniform Penalty and Interest Act.
In case any person engaged in the business of selling tangible personal property at retail files the return at the time required by this Act but fails to pay the tax, or any part thereof, when due, a penalty in an amount determined in accordance with Section 3-3 of the Uniform Penalty and Interest Act shall be added thereto.
In case any person engaged in the business of selling tangible personal property at retail fails to file a return when and as herein required, but thereafter, prior to the Department's issuance of a notice of tax liability under this Section, files a return but fails to pay the entire tax, a penalty in an amount determined in accordance with Section 3-3 of the Uniform Penalty and Interest Act shall be added thereto.
In case any person engaged in the business of selling tangible personal property at retail fails to file a return, the Department shall determine the amount of tax due from him according to its best judgment and information, which amount so fixed by the Department shall be prima facie correct and shall be prima facie evidence of the correctness of the amount of tax due, as shown in such determination. In making any such determination of tax due, it shall be permissible for the Department to show a figure that represents the tax due for any given period of 6 months instead of showing the amount of tax due for each month separately. Proof of such determination by the Department may be made at any hearing before the Department or in any legal proceeding by a reproduced copy or computer print-out of the Department's record relating thereto in the name of the Department under the certificate of the Director of Revenue. If reproduced copies of the Department's records are offered as proof of such determination, the Director must certify that those copies are true and exact copies of records on file with the Department. If computer print-outs of the Department's records are offered as proof of such determination, the Director must certify that those computer print-outs are true and exact representations of records properly entered into standard electronic computing equipment, in the regular course of the Department's business, at or reasonably near the time of the occurrence of the facts recorded, from trustworthy and reliable information. Such certified reproduced copy or certified computer print-out shall, without further proof, be admitted into evidence before the Department or in any legal proceeding and shall be prima facie proof of the correctness of the amount of tax due, as shown therein. The Department shall issue the taxpayer a notice of tax liability for the amount of tax claimed by the Department to be due, together with a penalty of 30% thereof.
However, where the failure to file any tax return required under this Act on the date prescribed therefor (including any extensions thereof), is shown to be unintentional and nonfraudulent and has not occurred in the 2 years immediately preceding the failure to file on the prescribed date or is due to other reasonable cause the penalties imposed by this Act shall not apply.
The taxpayer or the taxpayer's legal representative may, within 60 days after such notice, file a protest to such notice of tax liability with the Department and request a hearing thereon. The Department shall give notice to such person or the legal representative of such person of the time and place fixed for such hearing, and shall hold a hearing in conformity with the provisions of this Act, and pursuant thereto shall issue a final assessment to such person or to the legal representative of such person for the amount found to be due as a result of such hearing. On and after July 1, 2013, protests concerning matters that are under the jurisdiction of the Illinois Independent Tax Tribunal shall be filed with the Illinois Independent Tax Tribunal in accordance with the Illinois Independent Tax Tribunal Act of 2012, and hearings concerning those matters shall be held before the Tribunal in accordance with that Act. With respect to protests filed with the Illinois Independent Tax Tribunal, the Tribunal shall give notice to that person or the legal representative of that person of the time and place fixed for a hearing, and shall hold a hearing in conformity with the provisions of this Act and the Illinois Independent Tax Tribunal Act of 2012; and pursuant thereto the Department shall issue a final assessment to such person or to the legal representative of such person for the amount found to be due as a result of the hearing. With respect to protests filed with the Department prior to July 1, 2013 that would otherwise be subject to the jurisdiction of the Illinois Independent Tax Tribunal, the taxpayer may elect to be subject to the provisions of the Illinois Independent Tax Tribunal Act of 2012 at any time on or after July 1, 2013, but not later than 30 days after the date on which the protest was filed. If made, the election shall be irrevocable.
If a protest to the notice of tax liability and a request for a hearing thereon is not filed within 60 days after such notice, such notice of tax liability shall become final without the necessity of a final assessment being issued and shall be deemed to be a final assessment.
After the issuance of a final assessment, or a notice of tax liability which becomes final without the necessity of actually issuing a final assessment as hereinbefore provided, the Department, at any time before such assessment is reduced to judgment, may (subject to rules of the Department) grant a rehearing (or grant departmental review and hold an original hearing if no previous hearing in the matter has been held) upon the application of the person aggrieved. Pursuant to such hearing or rehearing, the Department shall issue a revised final assessment to such person or his legal representative for the amount found to be due as a result of such hearing or rehearing.
Except in case of failure to file a return, or with the consent of the person to whom the notice of tax liability is to be issued, no notice of tax liability shall be issued on and after each July 1 and January 1 covering gross receipts received during any month or period of time more than 3 years prior to such July 1 and January 1, respectively, except that if a return is not filed at the required time, no notice of tax liability may be issued on and after each July 1 and January 1 for such return filed more than 3 years prior to such July 1 and January 1, respectively. The foregoing limitations upon the issuance of a notice of tax liability shall not apply to the issuance of any such notice with respect to any period of time prior thereto in cases where the Department has, within the period of limitation then provided, notified a person of the amount of tax computed even though the Department had not determined the amount of tax due from such person in the manner required herein prior to the issuance of such notice, but in no case shall the amount of any such notice of tax liability for any period otherwise barred by this Act exceed for such period the amount shown in the notice theretofore issued.
If, when a tax or penalty under this Act becomes due and payable, the person alleged to be liable therefor is out of the State, the notice of tax liability may be issued within the times herein limited after his or her coming into or return to the State; and if, after the tax or penalty under this Act becomes due and payable, the person alleged to be liable therefor departs from and remains out of the State, the time of his or her absence is no part of the time limited for the issuance of the notice of tax liability; but the foregoing provisions concerning absence from the State shall not apply to any case in which, at the time when a tax or penalty becomes due under this Act, the person allegedly liable therefor is not a resident of this State.
The time limitation period on the Department's right to issue a notice of tax liability shall not run during any period of time in which the order of any court has the effect of enjoining or restraining the Department from issuing the notice of tax liability.
In case of failure to pay the tax, or any portion thereof, or any penalty provided for in this Act, or interest, when due, the Department may bring suit to recover the amount of such tax, or portion thereof, or penalty or interest; or, if the taxpayer has died or become a person under legal disability, may file a claim therefor against his estate; provided that no such suit with respect to any tax, or portion thereof, or penalty, or interest shall be instituted more than 6 years after the date any proceedings in court for review thereof have terminated or the time for the taking thereof has expired without such proceedings being instituted, except with the consent of the person from whom such tax or penalty or interest is due; nor, except with such consent, shall such suit be instituted more than 6 years after the date any return is filed with the Department in cases where the return constitutes the basis for the suit for unpaid tax, or portion thereof, or penalty provided for in this Act, or interest: Provided that the time limitation period on the Department's right to bring any such suit shall not run during any period of time in which the order of any court has the effect of enjoining or restraining the Department from bringing such suit.
After the expiration of the period within which the person assessed may file an action for judicial review under the Administrative Review Law or the Illinois Independent Tax Tribunal Act of 2012, as applicable, without such an action being filed, a certified copy of the final assessment or revised final assessment of the Department may be filed with the Circuit Court of the county in which the taxpayer has his principal place of business, or of Sangamon County in those cases in which the taxpayer does not have his principal place of business in this State. The certified copy of the final assessment or revised final assessment shall be accompanied by a certification which recites facts that are sufficient to show that the Department complied with the jurisdictional requirements of the Act in arriving at its final assessment or its revised final assessment and that the taxpayer had his opportunity for an administrative hearing and for judicial review, whether he availed himself or herself of either or both of these opportunities or not. If the court is satisfied that the Department complied with the jurisdictional requirements of the Act in arriving at its final assessment or its revised final assessment and that the taxpayer had his opportunity for an administrative hearing and for judicial review, whether he availed himself of either or both of these opportunities or not, the court shall render judgment in favor of the Department and against the taxpayer for the amount shown to be due by the final assessment or the revised final assessment, plus any interest which may be due, and such judgment shall be entered in the judgment docket of the court. Such judgment shall bear the rate of interest as set by the Uniform Penalty and Interest Act, but otherwise shall have the same effect as other judgments. The judgment may be enforced, and all laws applicable to sales for the enforcement of a judgment shall be applicable to sales made under such judgments. The Department shall file the certified copy of its assessment, as herein provided, with the Circuit Court within 6 years after such assessment becomes final except when the taxpayer consents in writing to an extension of such filing period, and except that the time limitation period on the Department's right to file the certified copy of its assessment with the Circuit Court shall not run during any period of time in which the order of any court has the effect of enjoining or restraining the Department from filing such certified copy of its assessment with the Circuit Court.
If, when the cause of action for a proceeding in court accrues against a person, he or she is out of the State, the action may be commenced within the times herein limited, after his or her coming into or return to the State; and if, after the cause of action accrues, he or she departs from and remains out of the State, the time of his or her absence is no part of the time limited for the commencement of the action; but the foregoing provisions concerning absence from the State shall not apply to any case in which, at the time the cause of action accrues, the party against whom the cause of action accrues is not a resident of this State. The time within which a court action is to be commenced by the Department hereunder shall not run from the date the taxpayer files a petition in bankruptcy under the Federal Bankruptcy Act until 30 days after notice of termination or expiration of the automatic stay imposed by the Federal Bankruptcy Act.
No claim shall be filed against the estate of any deceased person or any person under legal disability for any tax or penalty or part of either, or interest, except in the manner prescribed and within the time limited by the Probate Act of 1975, as amended.
The collection of tax or penalty or interest by any means provided for herein shall not be a bar to any prosecution under this Act.
In addition to any penalty provided for in this Act, any amount of tax which is not paid when due shall bear interest at the rate and in the manner specified in Sections 3-2 and 3-9 of the Uniform Penalty and Interest Act from the date when such tax becomes past due until such tax is paid or a judgment therefor is obtained by the Department. If the time for making or completing an audit of a taxpayer's books and records is extended with the taxpayer's consent, at the request of and for the convenience of the Department, beyond the date on which the statute of limitations upon the issuance of a notice of tax liability by the Department otherwise would run, no interest shall accrue during the period of such extension or until a Notice of Tax Liability is issued, whichever occurs first.
In addition to any other remedy provided by this Act, and regardless of whether the Department is making or intends to make use of such other remedy, where a corporation or limited liability company registered under this Act violates the provisions of this Act or of any rule or regulation promulgated thereunder, the Department may give notice to the Attorney General of the identity of such a corporation or limited liability company and of the violations committed by such a corporation or limited liability company, for such action as is not already provided for by this Act and as the Attorney General may deem appropriate.
If the Department determines that an amount of tax or penalty or interest was incorrectly assessed, whether as the result of a mistake of fact or an error of law, the Department shall waive the amount of tax or penalty or interest that accrued due to the incorrect assessment.
(Source: P.A. 97-1129, eff. 8-28-12; 98-463, eff. 8-16-13; 98-584, eff. 8-27-13.)

(35 ILCS 120/5a) (from Ch. 120, par. 444a)
Sec. 5a. The Department shall have a lien for the tax herein imposed or any portion thereof, or for any penalty provided for in this Act, or for any amount of interest which may be due as provided for in Section 5 of this Act, upon all the real and personal property of any person to whom a final assessment or revised final assessment has been issued as provided in this Act, or whenever a return is filed without payment of the tax or penalty shown therein to be due, including all such property of such persons acquired after receipt of such assessment or filing of such return. The taxpayer is liable for the filing fee imposed by the Department for filing the lien and the filing fee imposed by the Department to release the lien. The filing fees shall be paid to the Department in addition to payment of the tax, penalty, and interest included in the amount of the lien.
However, where the lien arises because of the issuance of a final assessment or revised final assessment by the Department, such lien shall not attach and the notice hereinafter referred to in this Section shall not be filed until all proceedings in court for review of such final assessment or revised final assessment have terminated or the time for the taking thereof has expired without such proceedings being instituted.
Upon the granting of a rehearing or departmental review pursuant to Section 4 or Section 5 of this Act after a lien has attached, such lien shall remain in full force except to the extent to which the final assessment may be reduced by a revised final assessment following such rehearing or review.
The lien created by the issuance of a final assessment shall terminate unless a notice of lien is filed, as provided in Section 5b hereof, within 3 years from the date all proceedings in court for the review of such final assessment have terminated or the time for the taking thereof has expired without such proceedings being instituted, or (in the case of a revised final assessment issued pursuant to a rehearing or departmental review) within 3 years from the date all proceedings in court for the review of such revised final assessment have terminated or the time for the taking thereof has expired without such proceedings being instituted; and where the lien results from the filing of a return without payment of the tax or penalty shown therein to be due, the lien shall terminate unless a notice of lien is filed, as provided in Section 5b hereof, within 3 years from the date when such return is filed with the Department: Provided that the time limitation period on the Department's right to file a notice of lien shall not run (1) during any period of time in which the order of any court has the effect of enjoining or restraining the Department from filing such notice of lien, or (2) during the term of a repayment plan that taxpayer has entered into with the Department, as long as taxpayer remains in compliance with the terms of the repayment plan.
If the Department finds that a taxpayer is about to depart from the State, or to conceal himself or his property, or to do any other act tending to prejudice or to render wholly or partly ineffectual proceedings to collect such tax unless such proceedings are brought without delay, or if the Department finds that the collection of the amount due from any taxpayer will be jeopardized by delay, the Department shall give the taxpayer notice of such findings and shall make demand for immediate return and payment of such tax, whereupon such tax shall become immediately due and payable. If the taxpayer, within 5 days after such notice (or within such extension of time as the Department may grant), does not comply with such notice or show to the Department that the findings in such notice are erroneous, the Department may file a notice of jeopardy assessment lien in the State Tax Lien Registry and shall notify the taxpayer of such filing. Such jeopardy assessment lien shall have the same scope and effect as the statutory lien hereinbefore provided for in this Section.
If the taxpayer believes that he does not owe some or all of the tax for which the jeopardy assessment lien against him has been filed, or that no jeopardy to the revenue in fact exists, he may protest within 20 days after being notified by the Department of the filing of such jeopardy assessment lien and request a hearing, whereupon the Department shall hold a hearing in conformity with the provisions of this Act and, pursuant thereto, shall notify the taxpayer of its findings as to whether or not such jeopardy assessment lien will be released. If not, and if the taxpayer is aggrieved by this decision, he may file an action for judicial review of such final determination of the Department in accordance with Section 12 of this Act and the Administrative Review Law.
On and after July 1, 2013, protests concerning matters that are subject to the jurisdiction of the Illinois Independent Tax Tribunal shall be filed with the Tribunal, and hearings on those matters shall be held before the Tribunal in accordance with the Illinois Independent Tax Tribunal Act of 2012. The Tribunal shall notify the taxpayer of its findings as to whether or not such jeopardy assessment lien will be released. If not, and if the taxpayer is aggrieved by this decision, he may file an action for judicial review of such final determination of the Department in accordance with Section 12 of this Act and the Illinois Independent Tax Tribunal Act of 2012.
With respect to protests filed with the Department prior to July 1, 2013 that would otherwise be subject to the jurisdiction of the Illinois Independent Tax Tribunal, the taxpayer may elect to be subject to the provisions of the Illinois Independent Tax Tribunal Act of 2012 at any time on or after July 1, 2013, but not later than 30 days after the date on which the protest was filed. If made, the election shall be irrevocable.
If, pursuant to such hearing (or after an independent determination of the facts by the Department without a hearing), the Department or the Tribunal determines that some or all of the tax covered by the jeopardy assessment lien is not owed by the taxpayer, or that no jeopardy to the revenue exists, or if on judicial review the final judgment of the court is that the taxpayer does not owe some or all of the tax covered by the jeopardy assessment lien against him, or that no jeopardy to the revenue exists, the Department shall release its jeopardy assessment lien to the extent of such finding of nonliability for the tax, or to the extent of such finding of no jeopardy to the revenue.
The Department shall also release its jeopardy assessment lien against the taxpayer whenever the tax and penalty covered by such lien, plus any interest which may be due, are paid and the taxpayer has paid the Department in cash or by guaranteed remittance an amount representing the filing fee for the lien and the filing fee for the release of that lien. The Department shall file that release of lien in the State Tax Lien Registry.
Nothing in this Section shall be construed to give the Department a preference over the rights of any bona fide purchaser, holder of a security interest, mechanics lienholder, mortgagee, or judgment lien creditor arising prior to the filing of a regular notice of lien or a notice of jeopardy assessment lien in the State Tax Lien Registry: Provided, however, that the word "bona fide", as used in this Section shall not include any mortgage of real or personal property or any other credit transaction that results in the mortgagee or the holder of the security acting as trustee for unsecured creditors of the taxpayer mentioned in the notice of lien who executed such chattel or real property mortgage or the document evidencing such credit transaction. Such lien shall be inferior to the lien of general taxes, special assessments and special taxes heretofore or hereafter levied by any political subdivision of this State.
In case title to land to be affected by the notice of lien or notice of jeopardy assessment lien is registered under the provisions of "An Act concerning land titles", approved May 1, 1897, as amended, such notice shall also be filed in the State Tax Lien Registry, and the Department shall not have a preference over the rights of any bona fide purchaser, mortgagee, judgment creditor or other lien holder arising prior to the registration of such notice: Provided, however, that the word "bona fide" shall not include any mortgage of real or personal property or any other credit transaction that results in the mortgagee or the holder of the security acting as trustee for unsecured creditors of the taxpayer mentioned in the notice of lien who executed such chattel or real property mortgage or the document evidencing such credit transaction.
Such regular lien or jeopardy assessment lien shall not be effective against any purchaser with respect to any item in a retailer's stock in trade purchased from the retailer in the usual course of such retailer's business.
(Source: P.A. 100-22, eff. 1-1-18.)

(35 ILCS 120/5b) (from Ch. 120, par. 444b)
Sec. 5b. State Tax Lien Index. The Department of Revenue shall maintain a State Tax Lien Index of all tax liens filed in the State Tax Lien Registry as provided for by the State Tax Lien Registration Act.
A notice of lien may be filed after the issuance of a revised final assessment pursuant to a rehearing or departmental review under Section 4 or Section 5 of this Act.
When the lien obtained pursuant to this Act has been satisfied and the taxpayer has paid the Department in cash or by guaranteed remittance an amount representing the filing fee for the lien and the filing fee for the release of that lien, the Department shall issue a release of lien and file that release of lien in the State Tax Lien Registry. The release of lien shall contain in legible letters a statement as follows:
FOR THE PROTECTION OF THE OWNER, THIS RELEASE SHALL
BE FILED IN THE STATE TAX LIEN REGISTRY.
When a certificate of complete or partial release of lien issued by the Department is filed in the State Tax Lien Registry, the Department of Revenue shall permanently attach the certificate of release to the notice of lien or notice of jeopardy assessment lien and shall enter the certificate of release and the date in the "State Tax Lien Index" on the line where the notice of lien or notice of jeopardy assessment lien is entered.
(Source: P.A. 100-22, eff. 1-1-18.)

(35 ILCS 120/5c) (from Ch. 120, par. 444c)
Sec. 5c. Upon payment by the taxpayer to the Department in cash or by guaranteed remittance of an amount representing the filing fee for the lien and the filing fee for the release of that lien, the Department shall issue a certificate of complete or partial release of the lien and file that complete or partial release of lien in the State Tax Lien Registry:
(a) to the extent that the fair market value of any

property subject to the lien exceeds the amount of the lien plus the amount of all prior liens upon such property;

(b) to the extent that such lien shall become

unenforceable;

(c) to the extent that the amount of such lien is

paid by the retailer whose property is subject to such lien, together with any interest which may become due under Section 5 of this Act between the date when the notice of lien is filed and the date when the amount of such lien is paid;

(d) to the extent that there is furnished to the

Department on a form to be approved and with a surety or sureties satisfactory to the Department a bond that is conditioned upon the payment of the amount of such lien, together with any interest which may become due under Section 5 of this Act after the notice of lien is filed, but before the amount thereof is fully paid;

(e) to the extent and under the circumstances

specified in Section 5a of this Act in the case of jeopardy assessment liens;

(f) to the extent to which an assessment is reduced

pursuant to a rehearing or departmental review under Section 4 or Section 5 of this Act.

A certificate of complete or partial release of any lien shall be held conclusive that the lien upon the property covered by the certificate is extinguished to the extent indicated by such certificate.
(Source: P.A. 100-22, eff. 1-1-18.)

(35 ILCS 120/5d) (from Ch. 120, par. 444d)
Sec. 5d. The Department is not required to furnish any bond nor to make a deposit for or pay any costs or fees of any court or officer thereof in any judicial proceedings under this Act. Whenever a certified copy of a judgment or order for attachment, issued from any court for the enforcement or collection of any liability created by this Act, is levied by any sheriff or coroner upon any personal property, and such property is claimed by any person other than the judgment debtor or the defendant in the attachment, or is claimed by the judgment debtor or defendant in the attachment as exempt from enforcement of a judgment thereon by virtue of the exemption laws of this State, then the person making such claim shall give notice in writing of his or her claim and of his or her intention to prosecute the claim, to the sheriff or coroner within 10 days after the making of the levy. On receiving such notice, the sheriff or coroner shall proceed in accordance with Part 2 of Article XII of the Code of Civil Procedure, as amended. The giving of such notice within the 10 day period is a condition precedent to any judicial action against the sheriff or coroner for wrongfully levying, seizing or selling the property and any such person who fails to give such notice within that time is barred from bringing any judicial action against such sheriff or coroner for injury or damages to or conversion of the property.
(Source: P.A. 83-1362.)

(35 ILCS 120/5e) (from Ch. 120, par. 444e)
Sec. 5e. In addition to any other remedy provided for by the laws of this State, and provided that no hearing or proceedings for review provided by this Act shall be pending, and the time for the taking thereof shall have expired, the Department may foreclose in the circuit court any lien on real property for any tax or penalty imposed by this Act to the same extent and in the same manner as in the enforcement of other liens. Provided that such proceedings to foreclose shall not be instituted more than 20 years after the filing of the notice of lien under the provisions of Section 5b hereof, except that the time limitation period on the Department's right to commence any such foreclosure proceeding shall not run during any period of time in which a court order has the effect of enjoining or restraining the Department from commencing such foreclosure proceeding. The process, practice and procedure for such foreclosure shall be the same as provided in the Civil Practice Law, as amended. The provisions of this amendatory Act of 1984 shall apply to any lien which has not expired before the effective date of this amendatory Act of 1984.
(Source: P.A. 83-1416.)

(35 ILCS 120/5f) (from Ch. 120, par. 444f)
Sec. 5f. In addition to any other remedy provided for by the laws of this State, if the tax imposed by this Act is not paid within the time required by this Act, the Department, or some person designated by it, may cause a demand to be made on the taxpayer for the payment of the tax. If the tax remains unpaid for 10 days after demand has been made and no proceedings have been taken for review, the Department may issue a warrant directed to the sheriff of any county of the State or to any State officer authorized to serve process, commanding the sheriff or other officer to levy upon property and rights to property (whether real or personal, tangible or intangible) of the taxpayer, without exemption, found within his or her jurisdiction, for the payment of the amount of unpaid tax with the added penalties, interest and the cost of executing the warrant. The term "levy" includes the power of distraint and seizure by any means. In any case in which the warrant to levy has been issued, the sheriff or other person to whom the warrant was directed may seize and sell such property or rights to property. Such warrant shall be returned to the Department together with the money collected by virtue of the warrant within the time specified in the warrant, which may not be less than 20 nor more than 90 days from the date of the warrant. The sheriff or other officer to whom such warrant is directed shall proceed in the same manner as is prescribed by law for proceeding against property to enforce judgments which are entered by a circuit court of this State, and is entitled to the same fees for his or her services in executing the warrant, to be collected in the same manner. The Department, or some officer, employee or agent designated by it, may bid for and purchase any such property sold.
No proceedings for a levy under this Section may be commenced more than 20 years after the latest date for filing of the notice of lien under Section 5b of this Act, without regard to whether such notice was actually filed.
Any officer or employee of the Department designated in writing by the Director is authorized to serve process under this Section to levy upon accounts or other intangible assets of a taxpayer held by a financial organization, as defined by Section 1501 of the Illinois Income Tax Act. In addition to any other provisions of this Section, any officer or employee of the Department designated in writing by the Director may levy upon the following property and rights to property belonging to a taxpayer: contractual payments, accounts and notes receivable and other evidences of debt, and interest on bonds, by serving a notice of levy on the person making such payment. Levy shall not be made until the Department has caused a demand to be made on the taxpayer in the manner provided above. In addition to any other provisions of this Section, any officer or employee of the Department designated in writing by the Director, may levy upon the salary, wages, commissions and bonuses of any employee, including officers, employees, or elected officials of the United States as authorized by Section 5520a of the Government Organization and Employees Act (5 U.S.C. 5520a), but not upon the salary or wages of officers, employees, or elected officials of any state other than this State, by serving a notice of levy on the employer. Levy shall not be made until the Department has caused a demand to be made on the employee in the manner provided above. The provisions of Section 12-803 of the Code of Civil Procedure relating to maximum compensation subject to collection under wage deduction orders shall apply to all levies made upon compensation under this Section. To the extent of the amount due on the levy, the employer or other person making payments to the taxpayer shall hold any non-exempt wages or other payments due or which subsequently come due. The levy or balance due thereon is a lien on wages or other payments due at the time of the service of the notice of levy, and such lien shall continue as to subsequent earnings and other payments until the total amount due upon the levy is paid, except that such lien on subsequent earnings or other payments shall terminate sooner if the employment relationship is terminated or if the notice of levy is rescinded or modified. The employer or other person making payments to the taxpayer shall file, on or before the return dates stated in the notice of levy (which shall not be more often than bimonthly) a written answer under oath to interrogatories, setting forth the amount due as wages or other payments to the taxpayer for the payment periods ending immediately prior to the appropriate return date. A lien obtained hereunder shall have priority over any subsequent lien obtained pursuant to Section 12-808 of the Code of Civil Procedure, except that liens for the support of a spouse or dependent children shall have priority over all liens obtained hereunder.
In any case where property or rights to property have been seized by an officer of the Illinois Department of Law Enforcement, or successor agency thereto, under the authority of a warrant to levy issued by the Department of Revenue, the Department of Revenue may take possession of and may sell such property or rights to property and the Department of Revenue may contract with third persons to conduct sales of such property or rights to the property. In the conduct of such sales, the Department of Revenue shall proceed in the same manner as is prescribed by law for proceeding against property to enforce judgments which are entered by a circuit court of this State. If, in the Department's opinion, no offer to purchase at such sale is acceptable and the State's interest would be better served by retaining the property for sale at a later date, then the Department may decline to accept any bid and may retain the property for sale at a later date.
(Source: P.A. 89-399, eff. 8-20-95.)

(35 ILCS 120/5g) (from Ch. 120, par. 444g)
Sec. 5g. Except as to any sale had by virtue of a judgment of foreclosure in accordance with Article XV of the Code of Civil Procedure, whenever any real estate has been or is sold at a judicial sale or a sale for the enforcement of a judgment and such real estate is then subject to a tax lien or notice of tax lien in favor of the Department, as hereinbefore provided, and which is junior or inferior to the lien so enforced or foreclosed by or through that sale, the right to redeem in any manner under or by virtue of such tax lien or claim for tax lien from such sale or from the lien so foreclosed or enforced terminates at the end of 12 months from the date upon which there is filed for record in the office of the recorder for the county in which the lands so sold are situated, if such lands are unregistered, or in the office of the Registrar of Titles for such county, if such lands are registered, a certified copy of the original or duplicate recorded or registered certificate of such sale, such certified copy being endorsed by the Director of Revenue showing service of a copy of such certificate upon him or her, and upon such service it shall be the duty of such officer to make such endorsement. Service may be by United States registered or certified mail.
(Source: P.A. 84-1462.)

(35 ILCS 120/5i) (from Ch. 120, par. 444i)
Sec. 5i. Any person who incurs tax liability under this Act, and who removes from this State or conceals his whereabouts, shall be deemed thereby to appoint the Secretary of State of Illinois his agent for service of process or notice in any judicial or administrative proceeding under this Act. Such process or notice shall be served by the Department on the Secretary of State by leaving, at the office of the Secretary of State at least 15 days before the return day of such process or notice, a true and certified copy thereof, and by sending to the taxpayer by registered or certified mail, postage prepaid, a like and true certified copy, with an endorsement thereon of the service upon said Secretary of State, addressed to such taxpayer at his last known address.
Service of process or notice in the manner provided for in this Section, under the circumstances specified in this Section, shall be of the same force and validity as if served upon the taxpayer personally within this State. Proof of such service upon the taxpayer in this State through the Secretary of State as his agent and by mailing to the last known address of the taxpayer may be made in such judicial or administrative proceeding by the affidavit of the Director of Revenue, or by his duly authorized representative who made such service, with a copy of the process or notice that was so served attached to such affidavit.
(Source: Laws 1961, p. 1918.)

(35 ILCS 120/5j) (from Ch. 120, par. 444j)
Sec. 5j. If any taxpayer, outside the usual course of his business, sells or transfers the major part of any one or more of (A) the stock of goods which he is engaged in the business of selling, or (B) the furniture or fixtures, (C) the machinery and equipment, or (D) the real property, of any business that is subject to the provisions of this Act, the purchaser or transferee of such asset shall, no later than 10 business days after the sale or transfer, file a notice of sale or transfer of business assets with the Chicago office of the Department disclosing the name and address of the seller or transferor, the name and address of the purchaser or transferee, the date of the sale or transfer, a copy of the sales contract and financing agreements which shall include a description of the property sold, the amount of the purchase price or a statement of other consideration for the sale or transfer, the terms for payment of the purchase price, and such other information as the Department may reasonably require. If the purchaser or transferee fails to file the above described notice of sale with the Department within the prescribed time, the purchaser or transferee shall be personally liable for the amount owed hereunder by the seller or transferor to the Department up to the amount of the reasonable value of the property acquired by the purchaser or transferee. The seller or transferor shall pay the Department the amount of tax, penalty and interest (if any) due from him under this Act up to the date of the payment of tax. The seller or transferor, or the purchaser or transferee, at least 10 business days before the date of the sale or transfer, may notify the Department of the intended sale or transfer and request the Department to audit the books and records of the seller or transferor, or to do whatever else may be necessary to determine how much the seller or transferor owes to the Department hereunder up to the date of the sale or transfer. The Department shall take such steps as may be appropriate to comply with such request.
Any order issued by the Department pursuant to this Section to withhold from the purchase price shall be issued within 10 business days after the Department receives notification of a sale as provided in this Section. The purchaser or transferee shall withhold such portion of the purchase price as may be directed by the Department, but not to exceed a minimum amount varying by type of business, as determined by the Department pursuant to regulations, plus twice the outstanding unpaid liabilities and twice the average liability of preceding filings times the number of unfiled returns, to cover the amount of all tax, penalty and interest due and unpaid by the seller or transferor under this Act or, if the payment of money or property is not involved, shall withhold the performance of the condition that constitutes the consideration for the sale or transfer. Within 60 business days after issuance of the initial order to withhold, the Department shall provide written notice to the purchaser or transferee of the actual amount of all taxes, penalties and interest then due and whether or not additional amounts may become due as a result of unfiled returns, pending assessments and audits not completed. The purchaser or transferee shall continue to withhold the amount directed to be withheld by the initial order or such lesser amount as is specified by the final withholding order or to withhold the performance of the condition which constitutes the consideration for the sale or transfer until the purchaser or transferee receives from the Department a certificate showing that such tax, penalty and interest have been paid or a certificate from the Department showing that no tax, penalty or interest is due from the seller or transferor under this Act.
The purchaser or transferee is relieved of any duty to continue to withhold from the purchase price and of any liability for tax, penalty or interest due hereunder from the seller or transferor if the Department fails to notify the purchaser or transferee in the manner provided herein of the amount to be withheld within 10 business days after the sale or transfer has been reported to the Department or within 60 business days after issuance of the initial order to withhold, as the case may be. The Department shall have the right to determine amounts claimed on an estimated basis to allow for non-filed periods, pending assessments and audits not completed, however the purchaser or transferee shall be personally liable only for the actual amount due when determined.
If the seller or transferor fails to pay the tax, penalty and interest (if any) due from him hereunder and the Department makes timely claim therefor against the purchaser or transferee as hereinabove provided, then the purchaser or transferee shall pay the amount so withheld from the purchase price to the Department. If the purchaser or transferee fails to comply with the requirements of this Section, the purchaser or transferee shall be personally liable to the Department for the amount owed hereunder by the seller or transferor to the Department up to the amount of the reasonable value of the property acquired by the purchaser or transferee.
Any person who shall acquire any property or rights thereto which, at the time of such acquisition, is subject to a valid lien in favor of the Department shall be personally liable to the Department for a sum equal to the amount of taxes secured by such lien but not to exceed the reasonable value of such property acquired by him.
(Source: P.A. 94-776, eff. 5-19-06.)

(35 ILCS 120/5k) (from Ch. 120, par. 444k)
Sec. 5k. Building materials exemption; enterprise zone.
(a) Each retailer who makes a qualified sale of building materials to be incorporated into real estate in an enterprise zone established by a county or municipality under the Illinois Enterprise Zone Act by remodeling, rehabilitation or new construction, may deduct receipts from such sales when calculating the tax imposed by this Act. For purposes of this Section, before July 1, 2013, "qualified sale" means a sale of building materials that will be incorporated into real estate as part of a building project for which a Certificate of Eligibility for Sales Tax Exemption has been issued by the administrator of the enterprise zone in which the building project is located, and on and after July 1, 2013, "qualified sale" means a sale of building materials that will be incorporated into real estate as part of a building project for which an Enterprise Zone Building Materials Exemption Certificate has been issued to the purchaser by the Department. A construction contractor or other entity shall not make tax-free purchases unless it has an active Exemption Certificate issued by the Department at the time of the purchase.
(b) Before July 1, 2013, to document the exemption allowed under this Section, the retailer must obtain from the purchaser a copy of the Certificate of Eligibility for Sales Tax Exemption issued by the administrator of the enterprise zone into which the building materials will be incorporated. On and after July 1, 2013, to document the exemption allowed under this Section, the retailer must obtain from the purchaser the certification required under subsection (c), which must contain the Enterprise Zone Building Materials Exemption Certificate number issued to the purchaser by the Department. Upon request from the enterprise zone administrator, the Department shall issue an Enterprise Zone Building Materials Exemption Certificate for each construction contractor or other entity identified by the enterprise zone administrator. The Department shall make the Exemption Certificates available directly to each enterprise zone administrator, construction contractor, or other entity. The request for Enterprise Zone Building Materials Exemption Certificates from the enterprise zone administrator to the Department must include the following information:
(1) the name and address of the construction

contractor or other entity;

(2) the name and number of the enterprise zone;
(3) the name and location or address of the building

project in the enterprise zone;

(4) the estimated amount of the exemption for each

construction contractor or other entity for which a request for Exemption Certificate is made, based on a stated estimated average tax rate and the percentage of the contract that consists of materials;

(5) the period of time over which supplies for the

project are expected to be purchased; and

(6) other reasonable information as the Department

may require, including, but not limited to FEIN numbers, to determine if the contractor or other entity, or any partner, or a corporate officer, and in the case of a limited liability company, any manager or member, of the construction contractor or other entity, is or has been the owner, a partner, a corporate officer, and in the case of a limited liability company, a manager or member, of a person that is in default for moneys due to the Department under this Act or any other tax or fee Act administered by the Department.

The Department shall issue the Enterprise Zone Building Materials Exemption Certificates within 3 business days after receipt of request from the zone administrator. This requirement does not apply in circumstances where the Department, for reasonable cause, is unable to issue the Exemption Certificate within 3 business days. The Department may refuse to issue an Exemption Certificate if the owner, any partner, or a corporate officer, and in the case of a limited liability company, any manager or member, of the construction contractor or other entity is or has been the owner, a partner, a corporate officer, and in the case of a limited liability company, a manager or member, of a person that is in default for moneys due to the Department under this Act or any other tax or fee Act administered by the Department. The Enterprise Zone Building Materials Exemption Certificate shall contain language stating that if the construction contractor or other entity who is issued the Exemption Certificate makes a tax-exempt purchase, as described in this Section, that is not eligible for exemption under this Section or allows another person to make a tax-exempt purchase, as described in this Section, that is not eligible for exemption under this Section, then, in addition to any tax or other penalty imposed, the construction contractor or other entity is subject to a penalty equal to the tax that would have been paid by the retailer under this Act as well as any applicable local retailers' occupation tax on the purchase that is not eligible for the exemption.
The Department, in its discretion, may require that the request for Enterprise Zone Building Materials Exemption Certificates be submitted electronically. The Department may, in its discretion, issue the Exemption Certificates electronically. The Enterprise Zone Building Materials Exemption Certificate number shall be designed in such a way that the Department can identify from the unique number on the Exemption Certificate issued to a given construction contractor or other entity, the name of the Enterprise Zone, the project for which the Exemption Certificate is issued, and the construction contractor or other entity to whom the Exemption Certificate is issued. The Exemption Certificate shall contain an expiration date, which shall be no more than 2 years after the date of issuance. At the request of the zone administrator, the Department may renew an Exemption Certificate. After the Department issues Exemption Certificates for a given enterprise zone project, the enterprise zone administrator may notify the Department of additional construction contractors or other entities eligible for an Enterprise Zone Building Materials Exemption Certificate. Upon notification by the enterprise zone administrator and subject to the other provisions of this subsection (b), the Department shall issue an Enterprise Zone Building Materials Exemption Certificate to each additional construction contractor or other entity identified by the enterprise zone administrator. An enterprise zone administrator may notify the Department to rescind an Enterprise Zone Building Materials Exemption Certificate previously issued by the Department but that has not yet expired. Upon notification by the enterprise zone administrator and subject to the other provisions of this subsection (b), the Department shall issue the rescission of the Enterprise Zone Building Materials Exemption Certificate to the construction contractor or other entity identified by the enterprise zone administrator and provide a copy to the enterprise zone administrator.
If the Department of Revenue determines that a construction contractor or other entity that was issued an Exemption Certificate under this subsection (b) made a tax-exempt purchase, as described in this Section, that was not eligible for exemption under this Section or allowed another person to make a tax-exempt purchase, as described in this Section, that was not eligible for exemption under this Section, then, in addition to any tax or other penalty imposed, the construction contractor or other entity is subject to a penalty equal to the tax that would have been paid by the retailer under this Act as well as any applicable local retailers' occupation tax on the purchase that was not eligible for the exemption.
(c) In addition, the retailer must obtain certification from the purchaser that contains:
(1) a statement that the building materials are being

purchased for incorporation into real estate located in an Illinois enterprise zone;

(2) the location or address of the real estate into

which the building materials will be incorporated;

(3) the name of the enterprise zone in which that

real estate is located;

(4) a description of the building materials being

purchased;

(5) on and after July 1, 2013, the purchaser's

Enterprise Zone Building Materials Exemption Certificate number issued by the Department; and

(6) the purchaser's signature and date of purchase.
(d) The deduction allowed by this Section for the sale of building materials may be limited, to the extent authorized by ordinance, adopted after the effective date of this amendatory Act of 1992, by the municipality or county that created the enterprise zone into which the building materials will be incorporated. The ordinance, however, may neither require nor prohibit the purchase of building materials from any retailer or class of retailers in order to qualify for the exemption allowed under this Section. The provisions of this Section are exempt from Section 2-70.
(e) Notwithstanding anything to the contrary in this Section, for enterprise zone projects already in existence and for which construction contracts are already in place on July 1, 2013, the request for Enterprise Zone Building Materials Exemption Certificates from the enterprise zone administrator to the Department for these pre-existing construction contractors and other entities must include the information required under subsection (b), but not including the information listed in items (4) and (5). For any new construction contract entered into on or after July 1, 2013, however, all of the information in subsection (b) must be provided.
(Source: P.A. 97-905, eff. 8-7-12; 98-109, eff. 7-25-13.)

(35 ILCS 120/5l) (from Ch. 120, par. 444l)
Sec. 5l. Building materials exemption; High Impact Business.
(a) Beginning January 1, 1995, each retailer who makes a sale of building materials that will be incorporated into a High Impact Business location as designated by the Department of Commerce and Economic Opportunity under Section 5.5 of the Illinois Enterprise Zone Act may deduct receipts from such sales when calculating only the 6.25% State rate of tax imposed by this Act. Beginning on the effective date of this amendatory Act of 1995, a retailer may also deduct receipts from such sales when calculating any applicable local taxes. However, until the effective date of this amendatory Act of 1995, a retailer may file claims for credit or refund to recover the amount of any applicable local tax paid on such sales. No retailer who is eligible for the deduction or credit under Section 5k of this Act for making a sale of building materials to be incorporated into real estate in an enterprise zone by rehabilitation, remodeling or new construction shall be eligible for the deduction or credit authorized under this Section.
(b) On and after July 1, 2013, in addition to any other requirements to document the exemption allowed under this Section, the retailer must obtain from the purchaser the purchaser's High Impact Business Building Materials Exemption Certificate number issued by the Department. A construction contractor or other entity shall not make tax-free purchases unless it has an active Exemption Certificate issued by the Department at the time of purchase.
Upon request from the designated High Impact Business, the Department shall issue a High Impact Business Building Materials Exemption Certificate for each construction contractor or other entity identified by the designated High Impact Business. The Department shall make the Exemption Certificates available to each construction contractor or other entity and the designated High Impact Business. The request for Building Materials Exemption Certificates from the designated High Impact Business to the Department must include the following information:
(1) the name and address of the construction

contractor or other entity;

(2) the name and location or address of the

designated High Impact Business;

(3) the estimated amount of the exemption for each

construction contractor or other entity for which a request for Exemption Certificate is made, based on a stated estimated average tax rate and the percentage of the contract that consists of materials;

(4) the period of time over which supplies for the

project are expected to be purchased; and

(5) other reasonable information as the Department

may require, including but not limited to FEIN numbers, to determine if the contractor or other entity, or any partner, or a corporate officer, and in the case of a limited liability company, any manager or member, of the construction contractor or other entity, is or has been the owner, a partner, a corporate officer, and in the case of a limited liability company, a manager or member, of a person that is in default for moneys due to the Department under this Act or any other tax or fee Act administered by the Department.

The Department shall issue the High Impact Business Building Materials Exemption Certificates within 3 business days after receipt of request from the designated High Impact Business. This requirement does not apply in circumstances where the Department, for reasonable cause, is unable to issue the Exemption Certificate within 3 business days. The Department may refuse to issue an Exemption Certificate if the owner, any partner, or a corporate officer, and in the case of a limited liability company, any manager or member, of the construction contractor or other entity is or has been the owner, a partner, a corporate officer, and in the case of a limited liability company, a manager or member, of a person that is in default for moneys due to the Department under this Act or any other tax or fee Act administered by the Department. The High Impact Business Building Materials Exemption Certificate shall contain language stating that if the construction contractor or other entity who is issued the Exemption Certificate makes a tax-exempt purchase, as described in this Section, that is not eligible for exemption under this Section or allows another person to make a tax-exempt purchase, as described in this Section, that is not eligible for exemption under this Section, then, in addition to any tax or other penalty imposed, the construction contractor or other entity is subject to a penalty equal to the tax that would have been paid by the retailer under this Act as well as any applicable local retailers' occupation tax on the purchase that is not eligible for the exemption.
The Department, in its discretion, may require that the request for High Impact Business Building Materials Exemption Certificates be submitted electronically. The Department may, in its discretion, issue the Exemption Certificates electronically. The High Impact Business Building Materials Exemption Certificate number shall be designed in such a way that the Department can identify from the unique number on the Exemption Certificate issued to a given construction contractor or other entity, the name of the designated High Impact Business and the construction contractor or other entity to whom the Exemption Certificate is issued. The Exemption Certificate shall contain an expiration date, which shall be no more than 2 years after the date of issuance. At the request of the designated High Impact Business, the Department may renew an Exemption Certificate. After the Department issues Exemption Certificates for a given designated High Impact Business, the designated High Impact Business may notify the Department of additional construction contractors or other entities eligible for a Building Materials Exemption Certificate. Upon notification by the designated High Impact Business and subject to the other provisions of this subsection (b), the Department shall issue a High Impact Business Building Materials Exemption Certificate to each additional construction contractor or other entity identified by the designated High Impact Business. A designated High Impact Business may notify the Department to rescind a Building Materials Exemption Certificate previously issued by the Department but that has not yet expired. Upon notification by the designated High Impact Business and subject to the other provisions of this subsection (b), the Department shall issue the rescission of the Building Materials Exemption Certificate to the construction contractor or other entity identified by the designated High Impact Business and provide a copy to the designated High Impact Business.
If the Department of Revenue determines that a construction contractor or other entity that was issued an Exemption Certificate under this subsection (b) made a tax-exempt purchase, as described in this Section, that was not eligible for exemption under this Section or allowed another person to make a tax-exempt purchase, as described in this Section, that was not eligible for exemption under this Section, then, in addition to any tax or other penalty imposed, the construction contractor or other entity is subject to a penalty equal to the tax that would have been paid by the retailer under this Act as well as any applicable local retailers' occupation tax on the purchase that was not eligible for the exemption.
(c) Notwithstanding anything to the contrary in this Section, for High Impact Businesses for which projects are already in existence and for which construction contracts are already in place on July 1, 2013, the request for High Impact Business Building Materials Exemption Certificates from the High Impact Business to the Department for these pre-existing construction contractors and other entities must include the information required under subsection (b), but not including the information listed in items (3) and (4). For any new construction contract entered into on or after July 1, 2013, however, all of the information in subsection (b) must be provided.
(Source: P.A. 97-905, eff. 8-7-12; 98-109, eff. 7-25-13.)

(35 ILCS 120/6) (from Ch. 120, par. 445)
Sec. 6. Credit memorandum or refund. If it appears, after claim therefor filed with the Department, that an amount of tax or penalty or interest has been paid which was not due under this Act, whether as the result of a mistake of fact or an error of law, except as hereinafter provided, then the Department shall issue a credit memorandum or refund to the person who made the erroneous payment or, if that person died or became a person under legal disability, to his or her legal representative, as such. For purposes of this Section, the tax is deemed to be erroneously paid by a retailer when the manufacturer of a motor vehicle sold by the retailer accepts the return of that automobile and refunds to the purchaser the selling price of that vehicle as provided in the New Vehicle Buyer Protection Act. When a motor vehicle is returned for a refund of the purchase price under the New Vehicle Buyer Protection Act, the Department shall issue a credit memorandum or a refund for the amount of tax paid by the retailer under this Act attributable to the initial sale of that vehicle. Claims submitted by the retailer are subject to the same restrictions and procedures provided for in this Act. If it is determined that the Department should issue a credit memorandum or refund, the Department may first apply the amount thereof against any tax or penalty or interest due or to become due under this Act or under the Use Tax Act, the Service Occupation Tax Act, the Service Use Tax Act, any local occupation or use tax administered by the Department, Section 4 of the Water Commission Act of 1985, subsections (b), (c) and (d) of Section 5.01 of the Local Mass Transit District Act, or subsections (e), (f) and (g) of Section 4.03 of the Regional Transportation Authority Act, from the person who made the erroneous payment. If no tax or penalty or interest is due and no proceeding is pending to determine whether such person is indebted to the Department for tax or penalty or interest, the credit memorandum or refund shall be issued to the claimant; or (in the case of a credit memorandum) the credit memorandum may be assigned and set over by the lawful holder thereof, subject to reasonable rules of the Department, to any other person who is subject to this Act, the Use Tax Act, the Service Occupation Tax Act, the Service Use Tax Act, any local occupation or use tax administered by the Department, Section 4 of the Water Commission Act of 1985, subsections (b), (c) and (d) of Section 5.01 of the Local Mass Transit District Act, or subsections (e), (f) and (g) of Section 4.03 of the Regional Transportation Authority Act, and the amount thereof applied by the Department against any tax or penalty or interest due or to become due under this Act or under the Use Tax Act, the Service Occupation Tax Act, the Service Use Tax Act, any local occupation or use tax administered by the Department, Section 4 of the Water Commission Act of 1985, subsections (b), (c) and (d) of Section 5.01 of the Local Mass Transit District Act, or subsections (e), (f) and (g) of Section 4.03 of the Regional Transportation Authority Act, from such assignee. However, as to any claim for credit or refund filed with the Department on and after each January 1 and July 1 no amount of tax or penalty or interest erroneously paid (either in total or partial liquidation of a tax or penalty or amount of interest under this Act) more than 3 years prior to such January 1 and July 1, respectively, shall be credited or refunded, except that if both the Department and the taxpayer have agreed to an extension of time to issue a notice of tax liability as provided in Section 4 of this Act, such claim may be filed at any time prior to the expiration of the period agreed upon.
No claim may be allowed for any amount paid to the Department, whether paid voluntarily or involuntarily, if paid in total or partial liquidation of an assessment which had become final before the claim for credit or refund to recover the amount so paid is filed with the Department, or if paid in total or partial liquidation of a judgment or order of court. No credit may be allowed or refund made for any amount paid by or collected from any claimant unless it appears (a) that the claimant bore the burden of such amount and has not been relieved thereof nor reimbursed therefor and has not shifted such burden directly or indirectly through inclusion of such amount in the price of the tangible personal property sold by him or her or in any manner whatsoever; and that no understanding or agreement, written or oral, exists whereby he or she or his or her legal representative may be relieved of the burden of such amount, be reimbursed therefor or may shift the burden thereof; or (b) that he or she or his or her legal representative has repaid unconditionally such amount to his or her vendee (1) who bore the burden thereof and has not shifted such burden directly or indirectly, in any manner whatsoever; (2) who, if he or she has shifted such burden, has repaid unconditionally such amount to his own vendee; and (3) who is not entitled to receive any reimbursement therefor from any other source than from his or her vendor, nor to be relieved of such burden in any manner whatsoever. No credit may be allowed or refund made for any amount paid by or collected from any claimant unless it appears that the claimant has unconditionally repaid, to the purchaser, any amount collected from the purchaser and retained by the claimant with respect to the same transaction under the Use Tax Act.
Any credit or refund that is allowed under this Section shall bear interest at the rate and in the manner specified in the Uniform Penalty and Interest Act.
In case the Department determines that the claimant is entitled to a refund, such refund shall be made only from such appropriation as may be available for that purpose. If it appears unlikely that the amount appropriated would permit everyone having a claim allowed during the period covered by such appropriation to elect to receive a cash refund, the Department, by rule or regulation, shall provide for the payment of refunds in hardship cases and shall define what types of cases qualify as hardship cases.
If a retailer who has failed to pay retailers' occupation tax on gross receipts from retail sales is required by the Department to pay such tax, such retailer, without filing any formal claim with the Department, shall be allowed to take credit against such retailers' occupation tax liability to the extent, if any, to which such retailer has paid an amount equivalent to retailers' occupation tax or has paid use tax in error to his or her vendor or vendors of the same tangible personal property which such retailer bought for resale and did not first use before selling it, and no penalty or interest shall be charged to such retailer on the amount of such credit. However, when such credit is allowed to the retailer by the Department, the vendor is precluded from refunding any of that tax to the retailer and filing a claim for credit or refund with respect thereto with the Department. The provisions of this amendatory Act shall be applied retroactively, regardless of the date of the transaction.
(Source: P.A. 91-901, eff. 1-1-01.)

(35 ILCS 120/6a) (from Ch. 120, par. 445a)
Sec. 6a. Claims for credit or refund shall be prepared and filed upon forms provided by the Department. Each claim shall state: (1) The name and principal business address of the claimant; (2) the period covered by the claim; (3) the total amount of credit or refund claimed, giving in detail the net amount of taxable receipts reported each month or other return period used by the claimant as the basis for filing returns in the period covered by the claim; (4) the total amount of tax paid for each return period; (5) receipts upon which tax liability is admitted for each return period; (6) the amount of receipts on which credit or refund is claimed for each return period; (7) the tax due for each return period as corrected; (8) the amount of credit or refund claimed for each return period; (9) reason or reasons why the amount, for which the claim is filed, is alleged to have been paid in error; (10) a list of the evidence (documentary or otherwise) which the claimant has available to establish his compliance with Section 6 as to bearing the burden of the tax for which he seeks credit or refund; (11) payments or parts thereof (if any) included in the claim and paid by the claimant under protest; (12) sufficient information to identify any suit which involves this Act, and to which the claimant is a party, and (13) such other information as the Department may reasonably require. Where the claimant is a corporation or limited liability company, the claim filed on behalf of such corporation or limited liability company shall be signed by the president, vice-president, secretary or treasurer, by the properly accredited agent of such corporation, or by a manager, member, or properly accredited agent of the limited liability company.
A claim for credit or refund shall be considered to have been filed with the Department on the date upon which it is received by the Department. Upon receipt of any claim for credit or refund filed under this Act, any officer or employee of the Department, authorized in writing by the Director of Revenue to acknowledge receipt of such claims on behalf of the Department, shall execute on behalf of the Department, and shall deliver or mail to the claimant or his duly authorized agent, a written receipt, acknowledging that the claim has been filed with the Department, describing the claim in sufficient detail to identify it and stating the date upon which the claim was received by the Department. Such written receipt shall be prima facie evidence that the Department received the claim described in such receipt and shall be prima facie evidence of the date when such claim was received by the Department. In the absence of such a written receipt, the records of the Department as to when the claim was received by the Department, or as to whether or not the claim was received at all by the Department, shall be deemed to be prima facie correct upon these questions in the event of any dispute between the claimant (or his legal representative) and the Department concerning these questions.
(Source: P.A. 88-480.)

(35 ILCS 120/6b) (from Ch. 120, par. 445b)
Sec. 6b. As soon as practicable after a claim for credit or refund is filed, the Department shall examine the same and determine the amount of credit or refund to which the claimant or the taxpayer's legal representative, in the event that the taxpayer has died or become incompetent, is entitled and shall, by its Notice of Tentative Determination of Claim, notify the claimant or his legal representative of such determination, which determination shall be prima facie correct. Proof of such determination by the Department may be made at any hearing before the Department or in any legal proceeding by a reproduced copy of the Department's record relating thereto, in the name of the Department under the certificate of the Director of Revenue. Such reproduced copy shall, without further proof, be admitted into evidence before the Department or in any legal proceeding and shall be prima facie proof of the correctness of the Department's determination, as shown therein. If such claimant, or the legal representative of a deceased or incompetent taxpayer, within 60 days after the Department's Notice of Tentative Determination of Claim, files a protest thereto and requests a hearing thereon, the Department shall give notice to such claimant, or the legal representative of a deceased taxpayer, or a taxpayer who is under legal disability of the time and place fixed for such hearing, and shall hold a hearing in conformity with the provisions of this Act, and pursuant thereto shall issue its Final Determination of the amount, if any, found to be due as a result of such hearing, to such claimant, or the legal representative of a deceased taxpayer, or a taxpayer who is under legal disability. The Department's Final Determination may be reviewed by the proper Circuit Court, in the same manner, within the same time, upon the same terms and conditions and to the same extent, as provided by Section 12 of this Act.
In any case in which there has been an erroneous refund of tax payable under this Act, a notice of tax liability may be issued at any time within 3 years from the making of that refund, or within 5 years from the making of that refund if it appears that any part of the refund was induced by fraud or the misrepresentation of a material fact. The amount of any proposed assessment set forth in the notice shall be limited to the amount of the erroneous refund.
(Source: P.A. 87-876; 87-879; 88-45.)

(35 ILCS 120/6c) (from Ch. 120, par. 445c)
Sec. 6c. If a protest to the Department's Notice of Tentative Determination of Claim is not filed within 60 days and a request for a hearing thereon is not made as provided in Section 6b of this Act, the said Notice shall thereupon become and operate as a Final Determination; and, if the Department's Notice of Tentative Determination, upon becoming a Final Determination, indicates no amount due to the claimant, or, upon issuance of a credit memorandum or refund for the amount, if any, found by the Department to be due, the claim in all its aspects shall be closed and no longer open to protest, hearing, judicial review, or by any other proceeding or action whatever, either before the Department or in any court of this State. Claims for credit or refund hereunder must be filed with and initially determined by the Department, the remedy herein provided being exclusive; and no court shall have jurisdiction to determine the merits of any claim except upon review as provided herein.
(Source: P.A. 90-491, eff. 1-1-98.)

(35 ILCS 120/6d)
Sec. 6d. Deduction for uncollectible debt.
(a) A retailer is relieved from liability for any tax that becomes due and payable if the tax is represented by amounts that are found to be worthless or uncollectible, have been charged off as bad debt on the retailer's books and records in accordance with generally accepted accounting principles, and have been claimed as a deduction pursuant to Section 166 of the Internal Revenue Code on the income tax return filed by the retailer. A retailer that has previously paid such a tax may, under rules and regulations adopted by the Department, take as a deduction the amount charged off by the retailer. If these accounts are thereafter, in whole or in part, collected by the retailer, the amount collected shall be included in the first return filed after the collection, and the tax shall be paid with the return.
(b) With respect to the payment of taxes on purchases made through a private-label credit card:
(1) If consumer accounts or receivables are found to

be worthless or uncollectible, the retailer may claim a deduction on a return in an amount equal to, or may obtain a refund of, the tax remitted by the retailer on the unpaid balance due if:

(A) the accounts or receivables have been charged

off as bad debt on the lender's books and records on or after January 1, 2016;

(B) the accounts or receivables have been claimed

as a deduction pursuant to Section 166 of the Internal Revenue Code on the federal income tax return filed by the lender; and

(C) a deduction was not previously claimed and a

refund was not previously allowed on that portion of the account or receivable.

(2) If the retailer or the lender subsequently

collects, in whole or in part, the accounts or receivables for which a deduction or refund has been granted under paragraph (1), the retailer must include the taxable percentage of the amount collected in the first return filed after the collection and pay the tax on the portion of that amount for which a deduction or refund was granted.

(3) For purposes of the deduction or refund

allowable under this Section, the limitations period for claiming the deduction or refund shall be the same as the limitations period set forth in Section 6 of this Act for filing a claim for credit, and shall commence on the date that the account or receivable has been claimed as a bad debt deduction pursuant to Section 166 of the Internal Revenue Code on the federal income tax return filed by the lender, regardless of the date on which the sale of the tangible personal property actually occurred.

(4) The deduction or refund allowed under this

Section:

(A) does not apply to credit sale transaction

amounts resulting from purchases of titled property;

(B) includes only those credit sale transaction

amounts that represent purchases from the retailer whose name or logo appears on the private-label credit card used to make those purchases;

(C) may only be taken by the taxpayer,

or its successors, that filed the return and remitted tax on the original sale on which the deduction or refund claim is based; and

(D) includes all credit sale transaction amounts

eligible under paragraph (B) that are outstanding with respect to the specific private-label credit card account or receivable at the time the account or receivable is charged off, regardless of the date the credit sale transaction actually occurred.

(5) The retailer and lender shall maintain adequate

books, records, or other documentation supporting the charge off of the accounts or receivables for which a deduction was taken or a refund was claimed under this Section. A retailer claiming a deduction or refund for bad debts from purchases made using a private label credit card shall meet the same standard of documentation as a retailer that claims a deduction or refund for bad debts that are from purchases made not using a private label credit card. For purposes of computing the deduction or refund, payments on the accounts or receivables shall be prorated against the amounts outstanding on the account.

(c) For purposes of this Section:
(1) "Retailer" means a person who holds himself or

herself out as being engaged (or who habitually engages) in selling tangible personal property at retail with respect to such sales and includes a retailer's affiliates.

(2) "Lender" means a person, or an affiliate,

assignee, or transferee of that person, who owns or has owned a private-label credit card account or an interest in a private-label credit card receivable that the person:

(A) purchased directly from a retailer who

remitted the tax imposed under this Act;

(B) originated pursuant to that person's contract

with the retailer who remitted the tax imposed under this Act; or

(C) acquired from a third party.
(3) "Private-label credit card" means a charge card

or credit card that carries, refers to, or is branded with the name or logo of a retailer and may only be used to make purchases from that retailer or that retailer's affiliates.

(4) "Affiliate" means an entity affiliated under

Section 1504 of the Internal Revenue Code, or an entity that would be an affiliate under that Section had the entity been a corporation.

(d) This Section is exempt from the provisions of Section 2-70 of this Act, Section 3-90 of the Use Tax Act, Section 3-55 of the Service Use Tax Act, Section 3-55 of the Service Occupation Tax Act, and any other provision of law that provides that an exemption, credit, or deduction automatically sunsets after a specified period of time after the effective date of the Public Act creating the exemption, credit, or deduction.
(Source: P.A. 99-217, eff. 7-31-15.)

(35 ILCS 120/7) (from Ch. 120, par. 446)
Sec. 7. Every person engaged in the business of selling tangible personal property at retail in this State shall keep records and books of all sales of tangible personal property, together with invoices, bills of lading, sales records, copies of bills of sale, inventories prepared as of December 31 of each year or otherwise annually as has been the custom in the specific trade and other pertinent papers and documents. Every person who is engaged in the business of selling tangible personal property at retail in this State and who, in connection with such business, also engages in other activities (including, but not limited to, engaging in a service occupation) shall keep such additional records and books of all such activities as will accurately reflect the character and scope of such activities and the amount of receipts realized therefrom. The Department may adopt rules that establish requirements, including record forms and formats, for records required to be kept and maintained by taxpayers. For purposes of this Section, "records" means all data maintained by the taxpayer, including data on paper, microfilm, microfiche or any type of machine-sensible data compilation.
All books and records and other papers and documents which are required by this Act to be kept shall be kept in the English language and shall, at all times during business hours of the day, be subject to inspection by the Department or its duly authorized agents and employees.
To support deductions made on the tax return form, or authorized under this Act, on account of receipts from isolated or occasional sales of tangible personal property, on account of receipts from sales of tangible personal property for resale, on account of receipts from sales to governmental bodies or other exempted types of purchasers, on account of receipts from sales of tangible personal property in interstate commerce, and on account of receipts from any other kind of transaction that is not taxable under this Act, entries in any books, records or other pertinent papers or documents of the taxpayer in relation thereto shall be in detail sufficient to show the name and address of the taxpayer's customer in each such transaction, the character of every such transaction, the date of every such transaction, the amount of receipts realized from every such transaction and such other information as may be necessary to establish the non-taxable character of such transaction under this Act.
Except in the case of a sale to a purchaser who will always resell and deliver the property to his customers outside Illinois, anyone claiming that he has made a nontaxable sale for resale in some form as tangible personal property shall also keep a record of the purchaser's registration number or resale number with the Department.
It shall be presumed that all sales of tangible personal property are subject to tax under this Act until the contrary is established, and the burden of proving that a transaction is not taxable hereunder shall be upon the person who would be required to remit the tax to the Department if such transaction is taxable. In the course of any audit or investigation or hearing by the Department with reference to a given taxpayer, if the Department finds that the taxpayer lacks documentary evidence needed to support the taxpayer's claim to exemption from tax hereunder, the Department is authorized to notify the taxpayer in writing to produce such evidence, and the taxpayer shall have 60 days subject to the right in the Department to extend this period either on request for good cause shown or on its own motion from the date when such notice is sent to the taxpayer by certified or registered mail (or delivered to the taxpayer if the notice is served personally) in which to obtain and produce such evidence for the Department's inspection, failing which the matter shall be closed, and the transaction shall be conclusively presumed to be taxable hereunder.
Books and records and other papers reflecting gross receipts received during any period with respect to which the Department is authorized to issue notices of tax liability as provided by Sections 4 and 5 of this Act shall be preserved until the expiration of such period unless the Department, in writing, shall authorize their destruction or disposal prior to such expiration.
(Source: P.A. 88-480.)

(35 ILCS 120/8) (from Ch. 120, par. 447)
Sec. 8. For the purpose of administering and enforcing the provisions of this Act, the Department, or any officer or employee of the Department designated, in writing, by the Director thereof, may hold investigations and hearings not otherwise delegated to the Illinois Independent Tax Tribunal concerning any matters covered by this Act and may examine any books, papers, records or memoranda bearing upon the sales of tangible personal property or services of any such person, and may require the attendance of such person or any officer or employee of such person, or of any person having knowledge of such business, and may take testimony and require proof for its information. In the conduct of any investigation or hearing, neither the Department nor any officer or employee thereof shall be bound by the technical rules of evidence, and no informality in any proceeding, or in the manner of taking testimony, shall invalidate any order, decision, rule or regulation made or approved or confirmed by the Department. The Director of Revenue, or any officer or employee of the Department authorized by the Director thereof, shall have power to administer oaths to such persons. The books, papers, records and memoranda of the Department, or parts thereof, may be proved in any hearing, investigation, or legal proceeding by a reproduced copy thereof under the certificate of the Director of Revenue. Such reproduced copy shall, without further proof, be admitted into evidence before the Department or in any legal proceeding.
(Source: P.A. 97-1129, eff. 8-28-12.)

(35 ILCS 120/9) (from Ch. 120, par. 448)
Sec. 9. No person shall be excused from testifying or from producing any books, papers, records or memoranda in any investigation or upon any hearing not otherwise delegated to the Illinois Independent Tax Tribunal, when ordered to do so by the department or any officer or employee thereof, upon the ground that the testimony or evidence, documentary or otherwise, may tend to incriminate him or subject him to a criminal penalty, but no person shall be prosecuted or subjected to any criminal penalty for, or on account of, any transaction made or thing concerning which he may testify or produce evidence, documentary or otherwise, before the department or an officer or employee thereof; provided, that such immunity shall extend only to a natural person who, in obedience to a subpoena, gives testimony under oath or produces evidence, documentary or otherwise, under oath. No person so testifying shall be exempt from prosecution and punishment for perjury committed in so testifying.
(Source: P.A. 97-1129, eff. 8-28-12.)

(35 ILCS 120/10) (from Ch. 120, par. 449)
Sec. 10. The Department or any officer or employee of the Department designated, in writing, by the Director thereof, shall at its or his or her own instance, or on the written request of any other party to the proceeding, issue subpoenas requiring the attendance of and the giving of testimony by witnesses, and subpoenas duces tecum requiring the production of books, papers, records or memoranda. All subpoenas and subpoenas duces tecum issued under the terms of this Act may be served by any person of full age. The fees of witnesses for attendance and travel shall be the same as the fees of witnesses before the circuit court of this State; such fees to be paid when the witness is excused from further attendance. When the witness is subpoenaed at the instance of the Department or any officer or employee thereof, such fees shall be paid in the same manner as other expenses of the Department, and when the witness is subpoenaed at the instance of any other party to any such proceeding the Department may require that the cost of service of the subpoena or subpoena duces tecum and the fee of the witness be borne by the party at whose instance the witness is summoned. In such case, the Department, in its discretion, may require a deposit to cover the cost of such service and witness fees. A subpoena or subpoena duces tecum issued as aforesaid shall be served in the same manner as a subpoena issued out of a court.
Any circuit court of this State, upon the application of the Department or any officer or employee thereof, or upon the application of any other party to the proceeding, may, in its discretion, compel the attendance of witnesses, the production of books, papers, records or memoranda and the giving of testimony before the Department or any officer or employee thereof conducting an investigation or holding a hearing authorized by this Act, by an attachment for contempt, or otherwise, in the same manner as production of evidence may be compelled before the court.
The Department or any officer or employee thereof, or any other party in an investigation or hearing before the Department, may cause the depositions of witnesses within the State to be taken in the manner prescribed by law for like depositions in civil actions in courts of this State, and to that end compel the attendance of witnesses and the production of books, papers, records or memoranda.
(Source: P.A. 83-334.)

(35 ILCS 120/11) (from Ch. 120, par. 450)
Sec. 11. All information received by the Department from returns filed under this Act, or from any investigation conducted under this Act, shall be confidential, except for official purposes, and any person who divulges any such information in any manner, except in accordance with a proper judicial order or as otherwise provided by law, shall be guilty of a Class B misdemeanor with a fine not to exceed $7,500.
Nothing in this Act prevents the Director of Revenue from publishing or making available to the public the names and addresses of persons filing returns under this Act, or reasonable statistics concerning the operation of the tax by grouping the contents of returns so the information in any individual return is not disclosed.
Nothing in this Act prevents the Director of Revenue from divulging to the United States Government or the government of any other state, or any officer or agency thereof, for exclusively official purposes, information received by the Department in administering this Act, provided that such other governmental agency agrees to divulge requested tax information to the Department.
The Department's furnishing of information derived from a taxpayer's return or from an investigation conducted under this Act to the surety on a taxpayer's bond that has been furnished to the Department under this Act, either to provide notice to such surety of its potential liability under the bond or, in order to support the Department's demand for payment from such surety under the bond, is an official purpose within the meaning of this Section.
The furnishing upon request of information obtained by the Department from returns filed under this Act or investigations conducted under this Act to the Illinois Liquor Control Commission for official use is deemed to be an official purpose within the meaning of this Section.
Notice to a surety of potential liability shall not be given unless the taxpayer has first been notified, not less than 10 days prior thereto, of the Department's intent to so notify the surety.
The furnishing upon request of the Auditor General, or his authorized agents, for official use, of returns filed and information related thereto under this Act is deemed to be an official purpose within the meaning of this Section.
Where an appeal or a protest has been filed on behalf of a taxpayer, the furnishing upon request of the attorney for the taxpayer of returns filed by the taxpayer and information related thereto under this Act is deemed to be an official purpose within the meaning of this Section.
The furnishing of financial information to a municipality or county, upon request of the chief executive officer thereof, is an official purpose within the meaning of this Section, provided the municipality or county agrees in writing to the requirements of this Section. Information provided to municipalities and counties under this paragraph shall be limited to: (1) the business name; (2) the business address; (3) the standard classification number assigned to the business; (4) net revenue distributed to the requesting municipality or county that is directly related to the requesting municipality's or county's local share of the proceeds under the Use Tax Act, the Service Use Tax Act, the Service Occupation Tax Act, and the Retailers' Occupation Tax Act distributed from the Local Government Tax Fund, and, if applicable, any locally imposed retailers' occupation tax or service occupation tax; and (5) a listing of all businesses within the requesting municipality or county by account identification number and address. On and after July 1, 2015, the furnishing of financial information to municipalities and counties under this paragraph may be by electronic means.
Information so provided shall be subject to all confidentiality provisions of this Section. The written agreement shall provide for reciprocity, limitations on access, disclosure, and procedures for requesting information.
The Department may make available to the Board of Trustees of any Metro East Mass Transit District information contained on transaction reporting returns required to be filed under Section 3 of this Act that report sales made within the boundary of the taxing authority of that Metro East Mass Transit District, as provided in Section 5.01 of the Local Mass Transit District Act. The disclosure shall be made pursuant to a written agreement between the Department and the Board of Trustees of a Metro East Mass Transit District, which is an official purpose within the meaning of this Section. The written agreement between the Department and the Board of Trustees of a Metro East Mass Transit District shall provide for reciprocity, limitations on access, disclosure, and procedures for requesting information. Information so provided shall be subject to all confidentiality provisions of this Section.
The Director may make available to any State agency, including the Illinois Supreme Court, which licenses persons to engage in any occupation, information that a person licensed by such agency has failed to file returns under this Act or pay the tax, penalty and interest shown therein, or has failed to pay any final assessment of tax, penalty or interest due under this Act. The Director may make available to any State agency, including the Illinois Supreme Court, information regarding whether a bidder, contractor, or an affiliate of a bidder or contractor has failed to collect and remit Illinois Use tax on sales into Illinois, or any tax under this Act or pay the tax, penalty, and interest shown therein, or has failed to pay any final assessment of tax, penalty, or interest due under this Act, for the limited purpose of enforcing bidder and contractor certifications. The Director may make available to units of local government and school districts that require bidder and contractor certifications, as set forth in Sections 50-11 and 50-12 of the Illinois Procurement Code, information regarding whether a bidder, contractor, or an affiliate of a bidder or contractor has failed to collect and remit Illinois Use tax on sales into Illinois, file returns under this Act, or pay the tax, penalty, and interest shown therein, or has failed to pay any final assessment of tax, penalty, or interest due under this Act, for the limited purpose of enforcing bidder and contractor certifications. For purposes of this Section, the term "affiliate" means any entity that (1) directly, indirectly, or constructively controls another entity, (2) is directly, indirectly, or constructively controlled by another entity, or (3) is subject to the control of a common entity. For purposes of this Section, an entity controls another entity if it owns, directly or individually, more than 10% of the voting securities of that entity. As used in this Section, the term "voting security" means a security that (1) confers upon the holder the right to vote for the election of members of the board of directors or similar governing body of the business or (2) is convertible into, or entitles the holder to receive upon its exercise, a security that confers such a right to vote. A general partnership interest is a voting security.
The Director may make available to any State agency, including the Illinois Supreme Court, units of local government, and school districts, information regarding whether a bidder or contractor is an affiliate of a person who is not collecting and remitting Illinois Use taxes for the limited purpose of enforcing bidder and contractor certifications.
The Director may also make available to the Secretary of State information that a limited liability company, which has filed articles of organization with the Secretary of State, or corporation which has been issued a certificate of incorporation by the Secretary of State has failed to file returns under this Act or pay the tax, penalty and interest shown therein, or has failed to pay any final assessment of tax, penalty or interest due under this Act. An assessment is final when all proceedings in court for review of such assessment have terminated or the time for the taking thereof has expired without such proceedings being instituted.
The Director shall make available for public inspection in the Department's principal office and for publication, at cost, administrative decisions issued on or after January 1, 1995. These decisions are to be made available in a manner so that the following taxpayer information is not disclosed:
(1) The names, addresses, and identification numbers

of the taxpayer, related entities, and employees.

(2) At the sole discretion of the Director, trade

secrets or other confidential information identified as such by the taxpayer, no later than 30 days after receipt of an administrative decision, by such means as the Department shall provide by rule.

The Director shall determine the appropriate extent of the deletions allowed in paragraph (2). In the event the taxpayer does not submit deletions, the Director shall make only the deletions specified in paragraph (1).
The Director shall make available for public inspection and publication an administrative decision within 180 days after the issuance of the administrative decision. The term "administrative decision" has the same meaning as defined in Section 3-101 of Article III of the Code of Civil Procedure. Costs collected under this Section shall be paid into the Tax Compliance and Administration Fund.
Nothing contained in this Act shall prevent the Director from divulging information to any person pursuant to a request or authorization made by the taxpayer or by an authorized representative of the taxpayer.
(Source: P.A. 98-1058, eff. 1-1-15; 99-517, eff. 6-30-16.)

(35 ILCS 120/11a) (from Ch. 120, par. 450a)
Sec. 11a. The Illinois Administrative Procedure Act is hereby expressly adopted and shall apply to all administrative rules and procedures of the Department of Revenue under this Act, except that (1) paragraph (b) of Section 5-10 of the Illinois Administrative Procedure Act does not apply to final orders, decisions and opinions of the Department, (2) subparagraph (a)2 of Section 5-10 of the Illinois Administrative Procedure Act does not apply to forms established by the Department for use under this Act, and (3) the provisions of Section 10-45 of the Illinois Administrative Procedure Act regarding proposals for decision are excluded and not applicable to the Department under this Act to the extent Section 10-45 applies to hearings not otherwise delegated to the Illinois Independent Tax Tribunal.
(Source: P.A. 97-1129, eff. 8-28-12.)

(35 ILCS 120/12) (from Ch. 120, par. 451)
Sec. 12. The Department is authorized to make, promulgate and enforce such reasonable rules and regulations relating to the administration and enforcement of the provisions of this Act as may be deemed expedient.
Whenever notice is required by this Act, such notice may be given by United States registered or certified mail, addressed to the person concerned at his last known address, and proof of such mailing shall be sufficient for the purposes of this Act. Notice of any hearing provided for by this Act shall be so given not less than 7 days prior to the day fixed for the hearing. Following the initial contact of a person represented by an attorney, the Department shall not contact the person concerned but shall only contact the attorney representing the person concerned.
All hearings provided for in this Act with respect to or concerning a taxpayer having his or her principal place of business in this State other than in Cook County shall be held at the Department's office nearest to the location of the taxpayer's principal place of business: Provided that if the taxpayer has his or her principal place of business in Cook County, such hearing shall be held in Cook County; and provided, further, that if the taxpayer does not have his or her principal place of business in this State, such hearing shall be held in Sangamon County.
The Circuit Court of the County wherein the taxpayer has his or her principal place of business, or of Sangamon County in those cases where the taxpayer does not have his or her principal place of business in this State, shall have power to review all final administrative decisions of the Department in administering the provisions of this Act: Provided that if the administrative proceeding which is to be reviewed judicially is a claim for refund proceeding commenced in accordance with Section 6 of this Act and Section 2a of "An Act in relation to the payment and disposition of moneys received by officers and employees of the State of Illinois by virtue of their office or employment", approved June 9, 1911, as amended, the Circuit Court having jurisdiction of the action for judicial review under this Section and under the Administrative Review Law, as amended, shall be the same court that entered the temporary restraining order or preliminary injunction which is provided for in Section 2a of "An Act in relation to the payment and disposition of moneys received by officers and employees of the State of Illinois by virtue of their office or employment", and which enables such claim proceeding to be processed and disposed of as a claim for refund proceeding rather than as a claim for credit proceeding.
The provisions of the Administrative Review Law, and the rules adopted pursuant thereto, shall apply to and govern all proceedings for the judicial review of final administrative decisions of the Department hereunder, except with respect to protests and hearings held before the Illinois Independent Tax Tribunal. The provisions of the Illinois Independent Tax Tribunal Act of 2012, and the rules adopted pursuant thereto, shall apply to and govern all proceedings for the judicial review of administrative decisions of the Department that are subject to the jurisdiction of the Illinois Independent Tax Tribunal. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
Except with respect to decisions that are subject to the jurisdiction of the Illinois Independent Tax Tribunal, any person filing an action under the Administrative Review Law to review a final assessment or revised final assessment issued by the Department under this Act shall, within 20 days after filing the complaint, file a bond with good and sufficient surety or sureties residing in this State or licensed to do business in this State or, instead of the bond, obtain an order from the court imposing a lien upon the plaintiff's property as hereinafter provided. If the person filing the complaint fails to comply with this bonding requirement within 20 days after filing the complaint, the Department shall file a motion to dismiss and the court shall dismiss the action unless the person filing the action complies with the bonding requirement set out in this provision within 30 days after the filing of the Department's motion to dismiss. Upon dismissal of any complaint for failure to comply with the jurisdictional prerequisites herein set forth, the court is empowered to and shall enter judgment against the taxpayer and in favor of the Department in the amount of the final assessment or revised final assessment, together with any interest which may have accrued since the Department issued the final assessment or revised final assessment, and for costs, which judgment is enforceable as other judgments for the payment of money. The lien provided for in this Section shall not be applicable to the real property of a corporate surety duly licensed to do business in this State. The amount of such bond shall be fixed and approved by the court, but shall not be less than the amount of the tax and penalty claimed to be due by the Department in its final assessment or revised final assessment to the person filing such bond, plus the amount of interest due from such person to the Department at the time when the Department issued its final assessment to such person. Such bond shall be executed to the Department of Revenue and shall be conditioned on the taxpayer's payment within 30 days after termination of the proceedings for judicial review of the amount of tax and penalty and interest found by the court to be due in such proceedings for judicial review. Such bond, when filed and approved, shall, from such time until 2 years after termination of the proceedings for judicial review in which the bond is filed, be a lien against the real estate situated in the county in which the bond is filed, of the person filing such bond, and of the surety or sureties on such bond, until the condition of the bond has been complied with or until the bond has been canceled as hereinafter provided. If the person filing any such bond fails to keep the condition thereof, such bond shall thereupon be forfeited, and the Department may institute an action upon such bond in its own name for the entire amount of the bond and costs. Such action upon the bond shall be in addition to any other remedy provided for herein. If the person filing such bond complies with the condition thereof, or if, in the proceedings for judicial review in which such bond is filed, the court determines that no amount of tax or penalty or interest is due, such bond shall be canceled.
If the court finds in a particular case that the plaintiff cannot procure and furnish a satisfactory surety or sureties for the kind of bond required herein, the court may relieve the plaintiff of the obligation of filing such bond, if, upon the timely application for a lien in lieu thereof and accompanying proof therein submitted, the court is satisfied that any such lien imposed would operate to secure the assessment in the manner and to the degree as would a bond. Upon a finding that such lien applied for would secure the assessment at issue, the court shall enter an order, in lieu of such bond, subjecting the plaintiff's real and personal property (including subsequently acquired property), situated in the county in which such order is entered, to a lien in favor of the Department. Such lien shall be for the amount of the tax and penalty claimed to be due by the Department in its final assessment or revised final assessment, plus the amount of interest due from such person to the Department at the time when the Department issued its final assessment to such person, and shall continue in full force and effect until the termination of the proceedings for judicial review, or until the plaintiff pays, to the Department, the tax and penalty and interest to secure which the lien is given, whichever happens first. In the exercise of its discretion, the court may impose a lien regardless of the ratio of the taxpayer's assets to the final assessment or revised final assessment plus the amount of the interest and penalty. Nothing in this Section shall be construed to give the Department a preference over the rights of any bona fide purchaser, mortgagee, judgment creditor or other lien holder arising prior to the entry of the order creating such lien in favor of the Department: Provided, however, that the word "bona fide", as used in this Section, shall not include any mortgage of real or personal property or any other credit transaction that results in the mortgagee or the holder of the security acting as trustee for unsecured creditors of the taxpayer mentioned in the order for lien who executed such chattel or real property mortgage or the document evidencing such credit transaction. Such lien shall be inferior to the lien of general taxes, special assessments and special taxes heretofore or hereafter levied by any political subdivision of this State. Such lien shall not be effective against any purchaser with respect to any item in a retailer's stock in trade purchased from the retailer in the usual course of such retailer's business, and such lien shall not be enforced against the household effects, wearing apparel, or the books, tools or implements of a trade or profession kept for use by any person. Such lien shall not be effective against real property whose title is registered under the provisions of "An Act concerning land titles", approved May 1, 1897, as amended, until the provisions of Section 85 of that Act are complied with.
Service upon the Director of Revenue or the Assistant Director of Revenue of the Department of Revenue of summons issued in an action to review a final administrative decision of the Department shall be service upon the Department. The Department shall certify the record of its proceedings if the taxpayer pays to it the sum of 75¢ per page of testimony taken before the Department and 25¢ per page of all other matters contained in such record, except that these charges may be waived where the Department is satisfied that the aggrieved party is a poor person who cannot afford to pay such charges. If payment for such record is not made by the taxpayer within 30 days after notice from the Department or the Attorney General of the cost thereof, the court in which the proceeding is pending, on motion of the Department, shall dismiss the complaint and (where the administrative decision as to which the action for judicial review was filed is a final assessment or revised final assessment) shall enter judgment against the taxpayer and in favor of the Department for the amount of tax and penalty shown by the Department's final assessment or revised final assessment to be due, plus interest as provided for in Section 5 of this Act from the date when the liability upon which such interest accrued became delinquent until the entry of the judgment in the action for judicial review under the Administrative Review Law, and also for costs.
Whenever any proceeding provided by this Act is begun before the Department, either by the Department or by a person subject to this Act, and such person thereafter dies or becomes a person under legal disability before such proceeding is concluded, the legal representative of the deceased or person under legal disability shall notify the Department of such death or legal disability. Such legal representative, as such, shall then be substituted by the Department for such person. If the legal representative fails to notify the Department of his or her appointment as such legal representative, the Department may, upon its own motion, substitute such legal representative in the proceeding pending before the Department for the person who died or became a person under legal disability.
The changes made by this amendatory Act of 1995 apply to all actions pending on and after the effective date of this amendatory Act of 1995 to review a final assessment or revised final assessment issued by the Department.
(Source: P.A. 97-1129, eff. 8-28-12; 98-463, eff. 8-16-13.)

(35 ILCS 120/13) (from Ch. 120, par. 452)
Sec. 13. Criminal penalties.
(a) When the amount due is under $300, any person engaged in the business of selling tangible personal property at retail in this State who fails to file a return, or who files a fraudulent return, or any officer, employee or agent of a corporation, member, employee or agent of a partnership, or manager, member, agent, or employee of a limited liability company engaged in the business of selling tangible personal property at retail in this State who, as such officer, employee, agent, manager, or member is under a duty to file a return, or any officer, agent or employee of a corporation, member, agent, or employee of a partnership, or manager, member, agent, or employee of a limited liability company engaged in the business of selling tangible personal property at retail in this State who files or causes to be filed or signs or causes to be signed a fraudulent return filed on behalf of such corporation or limited liability company, or any accountant or other agent who knowingly enters false information on the return of any taxpayer under this Act, is guilty of a Class 4 felony.
Any person who or any officer or director of any corporation, partner or member of any partnership, or manager or member of a limited liability company that: (a) violates Section 2a of this Act or (b) fails to keep books and records, or fails to produce books and records as required by Section 7 or (c) willfully violates a rule or regulation of the Department for the administration and enforcement of this Act is guilty of a Class A misdemeanor. Any person, manager or member of a limited liability company, or officer or director of any corporation who engages in the business of selling tangible personal property at retail after the certificate of registration of that person, corporation, limited liability company, or partnership has been revoked is guilty of a Class A misdemeanor. Each day such person, corporation, or partnership is engaged in business without a certificate of registration or after the certificate of registration of that person, corporation, or partnership has been revoked constitutes a separate offense.
Any purchaser who obtains a registration number or resale number from the Department through misrepresentation, or who represents to a seller that such purchaser has a registration number or a resale number from the Department when he knows that he does not, or who uses his registration number or resale number to make a seller believe that he is buying tangible personal property for resale when such purchaser in fact knows that this is not the case is guilty of a Class 4 felony.
Any distributor, supplier or other reseller of motor fuel registered pursuant to Section 2a or 2c of this Act who fails to collect the prepaid tax on invoiced gallons of motor fuel sold or who fails to deliver a statement of tax paid to the purchaser or to the Department as required by Sections 2d and 2e of this Act, respectively, shall be guilty of a Class A misdemeanor if the amount due is under $300, and a Class 4 felony if the amount due is $300 or more.
When the amount due is under $300, any person who accepts money that is due to the Department under this Act from a taxpayer for the purpose of acting as the taxpayer's agent to make the payment to the Department, but who fails to remit such payment to the Department when due is guilty of a Class 4 felony.
Any seller who collects or attempts to collect an amount (however designated) which purports to reimburse such seller for retailers' occupation tax liability measured by receipts which such seller knows are not subject to retailers' occupation tax, or any seller who knowingly over-collects or attempts to over-collect an amount purporting to reimburse such seller for retailers' occupation tax liability in a transaction which is subject to the tax that is imposed by this Act, shall be guilty of a Class 4 felony for each such offense. This paragraph does not apply to an amount collected by the seller as reimbursement for the seller's retailers' occupation tax liability on receipts which are subject to tax under this Act as long as such collection is made in compliance with the tax collection brackets prescribed by the Department in its Rules and Regulations.
When the amount due is $300 or more, any person engaged in the business of selling tangible personal property at retail in this State who fails to file a return, or who files a fraudulent return, or any officer, employee or agent of a corporation, member, employee or agent of a partnership, or manager, member, agent, or employee of a limited liability company engaged in the business of selling tangible personal property at retail in this State who, as such officer, employee, agent, manager, or member is under a duty to file a return and who fails to file such return or any officer, agent, or employee of a corporation, member, agent or employee of a partnership, or manager, member, agent, or employee of a limited liability company engaged in the business of selling tangible personal property at retail in this State who files or causes to be filed or signs or causes to be signed a fraudulent return filed on behalf of such corporation or limited liability company, or any accountant or other agent who knowingly enters false information on the return of any taxpayer under this Act is guilty of a Class 3 felony.
When the amount due is $300 or more, any person engaged in the business of selling tangible personal property at retail in this State who accepts money that is due to the Department under this Act from a taxpayer for the purpose of acting as the taxpayer's agent to make payment to the Department but fails to remit such payment to the Department when due, is guilty of a Class 3 felony.
Any person whose principal place of business is in this State and who is charged with a violation under this Section shall be tried in the county where his principal place of business is located unless he asserts a right to be tried in another venue.
Any taxpayer or agent of a taxpayer who with the intent to defraud purports to make a payment due to the Department by issuing or delivering a check or other order upon a real or fictitious depository for the payment of money, knowing that it will not be paid by the depository, shall be guilty of a deceptive practice in violation of Section 17-1 of the Criminal Code of 2012.
(b) A person commits the offense of sales tax evasion under this Act when he knowingly attempts in any manner to evade or defeat the tax imposed on him or on any other person, or the payment thereof, and he commits an affirmative act in furtherance of the evasion. For purposes of this Section, an "affirmative act in furtherance of the evasion" means an act designed in whole or in part to (i) conceal, misrepresent, falsify, or manipulate any material fact or (ii) tamper with or destroy documents or materials related to a person's tax liability under this Act. Two or more acts of sales tax evasion may be charged as a single count in any indictment, information, or complaint and the amount of tax deficiency may be aggregated for purposes of determining the amount of tax which is attempted to be or is evaded and the period between the first and last acts may be alleged as the date of the offense.
(1) When the amount of tax, the assessment or

payment of which is attempted to be or is evaded is less than $500 a person is guilty of a Class 4 felony.

(2) When the amount of tax, the assessment or

payment of which is attempted to be or is evaded is $500 or more but less than $10,000, a person is guilty of a Class 3 felony.

(3) When the amount of tax, the assessment or

payment of which is attempted to be or is evaded is $10,000 or more but less than $100,000, a person is guilty of a Class 2 felony.

(4) When the amount of tax, the assessment or

payment of which is attempted to be or is evaded is $100,000 or more, a person is guilty of a Class 1 felony.

Any person who knowingly sells, purchases, installs, transfers, possesses, uses, or accesses any automated sales suppression device, zapper, or phantom-ware in this State is guilty of a Class 3 felony.
For the purposes of this Section:
"Automated sales suppression device" or "zapper" means a software program that falsifies the electronic records of an electronic cash register or other point-of-sale system, including, but not limited to, transaction data and transaction reports. The term includes the software program, any device that carries the software program, or an Internet link to the software program.
"Phantom-ware" means a hidden programming option embedded in the operating system of an electronic cash register or hardwired into an electronic cash register that can be used to create a second set of records or that can eliminate or manipulate transaction records in an electronic cash register.
"Electronic cash register" means a device that keeps a register or supporting documents through the use of an electronic device or computer system designed to record transaction data for the purpose of computing, compiling, or processing retail sales transaction data in any manner.
"Transaction data" includes: items purchased by a customer; the price of each item; a taxability determination for each item; a segregated tax amount for each taxed item; the amount of cash or credit tendered; the net amount returned to the customer in change; the date and time of the purchase; the name, address, and identification number of the vendor; and the receipt or invoice number of the transaction.
"Transaction report" means a report that documents, without limitation, the sales, taxes, or fees collected, media totals, and discount voids at an electronic cash register and that is printed on a cash register tape at the end of a day or shift, or a report that documents every action at an electronic cash register and is stored electronically.
(c) A prosecution for any act in violation of this Section may be commenced at any time within 5 years of the commission of that act.
(Source: P.A. 97-1074, eff. 1-1-13; 97-1150, eff. 1-25-13; 98-352, eff. 1-1-14.)

(35 ILCS 120/13.5) (from Ch. 120, par. 452 1/2)
Sec. 13.5. (Repealed).
(Source: Repealed by P.A. 87-205.)

(35 ILCS 120/13.7)
Sec. 13.7. Rulemaking. Rulemaking authority to implement this amendatory Act of the 95th General Assembly, if any, is conditioned on the rules being adopted in accordance with all provisions of the Illinois Administrative Procedure Act and all rules and procedures of the Joint Committee on Administrative Rules; any purported rule not so adopted, for whatever reason, is unauthorized.
(Source: P.A. 95-1053, eff. 1-1-10.)

(35 ILCS 120/14) (from Ch. 120, par. 453)
Sec. 14. This Act shall be known as the "Retailers' Occupation Tax Act" and the tax herein imposed shall be in addition to all other occupation or privilege taxes imposed by the State of Illinois or by any municipal corporation or political subdivision thereof.
(Source: Laws 1933, p. 924.)



35 ILCS 128/ - Cigarette Machine Operators' Occupation Tax Act.

Article 1 - Cigarette Machine Operators' Occupation Tax Act

(35 ILCS 128/Art. 1 heading)

(35 ILCS 128/1-1)
Sec. 1-1. Short title. This Act may be cited as the Cigarette Machine Operators' Occupation Tax Act.
(Source: P.A. 97-688, eff. 6-14-12.)

(35 ILCS 128/1-5)
Sec. 1-5. Definitions. As used in this Act:
"Business" means any trade, occupation, activity or enterprise engaged in for the purpose of selling cigarettes in this State.
"Cigarette" means any roll for smoking made wholly or in part of tobacco, irrespective of size or shape and whether or not such tobacco is flavored, adulterated or mixed with any other ingredient, and the wrapper or cover of which is made of paper or any other substance or material except tobacco.
"Cigarette machine" means any machine, equipment or device used to make or fabricate cigarettes.
"Cigarette machine" shall not include a handheld manually operated device used by consumers to make roll-your-own cigarettes for personal consumption.
"Cigarette machine operator" means any person who is engaged in the business of operating a cigarette machine in this State and is licensed by the Department as a cigarette machine operator under Section 1-15 of this Act.
"Contraband cigarettes" means:
(1) cigarettes for which any required federal taxes

have not been paid;

(2) cigarettes that do not meet the requirements of

this Act;

(3) cigarettes that are made or fabricated by a

person holding a cigarette machine operator license under Section 1-15 of this Act and that are in the possession of manufacturers, distributors, secondary distributors, manufacturer representatives, or retailers, all as defined by the Cigarette Tax Act, for the purpose of resale;

(4) cigarettes that are in the possession of a

cigarette machine operator and that are made or fabricated with cigarette tubes that do not meet the requirements of Section 1-30 of this Act;

(5) cigarettes that are in the possession of an

individual and that are made or fabricated with cigarette tubes that do not meet the requirements of Section 1-30 of this Act, unless the cigarettes were made or fabricated by an individual for the individual's own use and consumption without the aid or use of a cigarette machine in the possession of a cigarette machine operator holding a license under Section 1-15 of this Act; or

(6) cigarettes that (i) are made or fabricated by a

person holding a cigarette machine operator license under Section 1-15 of this Act, (ii) are in the possession of a person, and (iii) contain tobacco of a brand family and manufacturer that are not identified on the State of Illinois Directory of Participating Manufacturers or the Illinois Directory of Compliant Non-Participating Manufacturers maintained by the Office of the Attorney General.

"Department" means the Department of Revenue.
"Operate or operating a cigarette machine" means to possess a cigarette machine for the purpose of engaging in the business of making the cigarette machine available to individuals who use the cigarette machine to make or fabricate cigarettes for their own use or consumption, and not for resale. For purposes of this Act, the cigarette machine is operated by the person possessing the cigarette machine. For purposes of this Act, cigarettes made or fabricated by the use of a cigarette machine in the possession of a cigarette machine operator holding a license under Section 1-15 of this Act are considered to be made or fabricated by the person holding the cigarette machine operator license and not the individual.
"Original package" means the individual packet, box, or other container used to contain and convey cigarettes to the consumer.
"Person" means any natural individual, firm, partnership, association, joint stock company, joint adventure, public or private corporation, however formed, limited liability company, or a receiver, executor, administrator, trustee, guardian, or other representative appointed by order of any court.
"Place of business" means any place where cigarettes are made or fabricated by a cigarette machine operator holding a license under Section 1-15 of this Act.
"Possess or possessing a cigarette machine" means to own, lease, rent or have on one's premises a cigarette machine for the purpose of engaging in the business of making the cigarette machine available to individuals who use the cigarette machine to make or fabricate cigarettes for their own use or consumption, and not for resale.
"Prior continuous compliance taxpayer" means any person who is licensed under this Act and who, having been a licensee for a continuous period of 5 years, is determined by the Department not to have been either delinquent or deficient in the payment of tax liability during that period or otherwise in violation of this Act. "Prior continuous compliance taxpayer" also means any taxpayer who has, as verified by the Department, continuously complied with the condition of his bond or other security under provisions of this Act for a period of 5 consecutive years.
"Retailer" means any person who engages in the making of transfers of the ownership of, or title to, tobacco or cigarettes to a purchaser for use or consumption and not for resale in any form, for a valuable consideration.
"Sale" means any transfer, exchange, or barter in any manner or by any means whatsoever for a consideration, and includes and means all sales made by any person.
(Source: P.A. 97-688, eff. 6-14-12.)

(35 ILCS 128/1-10)
Sec. 1-10. Tax imposed.
(a) Beginning August 1, 2012, a tax is imposed upon all persons engaged in the business of operating a cigarette machine. The tax is imposed at the rate of 99 mills per cigarette made or fabricated by a cigarette machine possessed by a cigarette machine operator.
(b) If, after July 1, 2012, the General Assembly increases the rate of tax imposed under Section 2 of the Cigarette Tax Act, then the tax imposed under subsection (a) of this Section shall be increased by the same amount beginning on the effective date of the Cigarette Tax increase, but not earlier than August 1, 2012.
(c) The tax herein imposed shall be in addition to all other occupation or privilege taxes imposed by the State of Illinois or by any municipal corporation or political subdivision thereof.
(d) Persons subject to the tax imposed by this Act may reimburse themselves for their tax liability under this Act by separately stating such tax, less any credit the machine operator claims under subsection (b) of Section 1-40 of this Act on tobacco sold to and used by users of a cigarette machine to make or fabricate cigarettes, as an additional charge to users of cigarette machines.
(e) If any cigarette machine operator collects an amount (however designated) which purports to reimburse such operator for his or her cigarette machine operators' occupation tax liability under this Act with respect to cigarettes that are not subject to cigarette machine operators' occupation tax under this Act, or if any cigarette machine operator, in collecting an amount (however designated) which purports to reimburse such operator for his or her cigarette machine operators' occupation tax liability measured by cigarettes made or fabricated by a cigarette machine that are subject to tax under this Act, collects more from the customer than the cigarette machine operators' cigarette machine operators' occupation tax liability in the transaction, the customer shall have a legal right to claim a refund of that amount from the cigarette machine operator. However, if such amount is not refunded to the customer for any reason, the cigarette machine operator is liable to pay such amount to the Department.
(Source: P.A. 97-688, eff. 6-14-12.)

(35 ILCS 128/1-15)
Sec. 1-15. Cigarette machine operator license. No person may engage in the business of operating a cigarette machine in this State on or after August 1, 2012 without first having obtained a license from the Department. Application for a license shall be made to the Department on a form furnished and prescribed by the Department. Each applicant for a license under this Section shall furnish the following information to the Department on a form signed and verified by the applicant under penalty of perjury:
(1) the name and address of the applicant;
(2) the address of the location at which the

applicant proposes to engage in the business of operating a cigarette machine in this State; and

(3) any other additional information the Department

may reasonably require.

The annual license fee payable to the Department for each cigarette machine operator license is $250. Each applicant for a license shall pay that fee to the Department at the time of submitting an application for license to the Department.
Every applicant who is required to procure a cigarette machine operator license shall file with his or her application a joint and several bond. Such bond shall be executed to the Department of Revenue, with good and sufficient surety or sureties residing or licensed to do business within the State of Illinois, in the amount of $2,500, conditioned upon the true and faithful compliance by the licensee with all of the provisions of this Act. Such bond, or a reissue thereof, or a substitute therefore, shall be kept in effect during the entire period covered by the license. A separate application for license shall be made, a separate annual license fee paid, and a separate bond filed, for each place of business at which a person who is required to procure a cigarette machine operator license under this Section proposes to engage in business as a cigarette machine operator in Illinois under this Act.
The following are ineligible to receive a cigarette machine operator license under this Act:
(1) a person who is not of good character and

reputation in the community in which he resides;

(2) a person who has been convicted of a felony under

any federal or State law, if the Department, after investigation and a hearing, if requested by the applicant, determines that such person has not been sufficiently rehabilitated to warrant the public trust;

(3) a corporation, if any officer, manager, or

director thereof, or any stockholder or stockholders owning in the aggregate more than 5% of the stock of such corporation, would not be eligible to receive a license under this Act for any reason; or

(4) a person, or any person who owns more than 15% of

the ownership interests in an entity or a related party, who:

(A) owes, at the time of application, any

delinquent cigarette taxes or tobacco taxes that have been determined by law to be due and unpaid, unless the license applicant has entered into an agreement approved by the Department to pay the amount due;

(B) has had a license under this Act, the

Cigarette Tax Act, the Cigarette Use Tax Act, or the Tobacco Products Tax Act of 1995 revoked within the past 2 years by the Department for misconduct relating to stolen or contraband cigarettes or has been convicted of a State or federal crime, punishable by imprisonment of one year or more, relating to stolen or contraband cigarettes;

(C) has been found by the Department, after

notice and a hearing, to have imported or caused to be imported into the United States for sale or distribution any cigarette in violation of 19 U.S.C. 1681a;

(D) has been found by the Department, after

notice and a hearing, to have imported or caused to be imported into the United States for sale or distribution, or manufactured for sale or distribution in the United States, any cigarette that does not fully comply with the Federal Cigarette Labeling and Advertising Act (15 U.S.C. 1331, et seq.); or

(E) has been found by the Department, after

notice and a hearing, to have made a material false statement in the application or has failed to produce records required to be maintained by this Act.

The Department, upon receipt of an application, license fee, and bond in proper form from a person who is eligible to receive a cigarette machine operator license under this Act, shall issue to such applicant a license in a form as prescribed by the Department. That license shall permit the applicant to whom it is issued to engage in business as a cigarette machine operator at the place shown in his or her application. All licenses issued by the Department under this Section shall be valid for a period not to exceed one year after issuance unless sooner revoked, canceled, or suspended as provided in this Act. No license issued under this Section is transferable or assignable. Such license shall be conspicuously displayed in the place of business conducted by the licensee in Illinois under such license. No cigarette machine operator acquires any vested interest or compensable property right in a license issued under this Act.
A cigarette machine operator shall notify the Department of any change in the information contained on the application form, including any change in ownership, and shall do so within 30 days after that change.
Every prior continuous compliance taxpayer shall be exempt from all requirements under this Section concerning the furnishing of bond as a condition precedent to his being authorized to engage in the business licensed under this Act. This exemption shall continue for each prior continuous compliance taxpayer until such time as he may be determined by the Department to be delinquent in the filing of any returns, or is determined by the Department (either through the Department's issuance of a final assessment which has become final under the Act, or by the taxpayer's filing of a return which admits tax to be due that is not paid) to be delinquent or deficient in the paying of any tax under this Act, at which time that taxpayer shall become subject to the bond requirements of this Section and, as a condition of being allowed to continue to engage in the business licensed under this Act, shall be required to furnish bond to the Department in such form as provided in this Section. The taxpayer shall furnish such bond for a period of 2 years, after which, if the taxpayer has not been delinquent in the filing of any returns, or delinquent or deficient in the paying of any tax under this Act, the Department may reinstate that person as a prior continuance compliance taxpayer. Any taxpayer who fails to pay an admitted or established liability under this Act may also be required by the Department to post bond or other acceptable security with the Department guaranteeing the payment of that admitted or established liability.
The Department shall discharge any surety and shall release and return any bond or security deposited, assigned, pledged, or otherwise provided to it by a taxpayer under this Section within 30 days after:
(1) that taxpayer becomes a prior continuous

compliance taxpayer; or

(2) that taxpayer has ceased to collect receipts on

which he is required to remit tax to the Department, has filed a final tax return, and has paid to the Department an amount sufficient to discharge his remaining tax liability as determined by the Department under this Act. The Department shall make a final determination of the taxpayer's outstanding tax liability as expeditiously as possible after his final tax return has been filed. If the Department cannot make the final determination within 45 days after receiving the final tax return, it shall so notify the taxpayer within that period, stating its reasons therefore.

Any person aggrieved by any decision of the Department under this Section may, within 20 days after receiving notice of the decision, protest and request a hearing. Upon receiving a written request for a hearing, the Department shall give notice to the person requesting the hearing of the time and place fixed for the hearing and shall hold a hearing in conformity with the provisions of this Act and then issue its final administrative decision in the matter to that person. In the absence of a protest and request for a hearing within 20 days, the Department's decision shall become final without any further determination being made or notice given.
(Source: P.A. 97-688, eff. 6-14-12.)

(35 ILCS 128/1-20)
Sec. 1-20. Revocation, cancellation, or suspension of license. The Department may, after notice and hearing as provided for by this Act, revoke, cancel, or suspend the license of any cigarette machine operator for the violation of any provision of this Act, or for noncompliance with the provisions of this Act, or for any noncompliance with any lawful rule or regulation promulgated by the Department under this Act, or because the licensee is determined to be ineligible for a cigarette machine operator's license for any one or more of the reasons provided for in Section 1-15 of this Act.
Any cigarette machine operator aggrieved by any decision of the Department under this Section may, within 20 days after notice of the decision, protest and request a hearing. Upon receiving a written request for a hearing, the Department shall give notice in writing to the cigarette machine operator requesting the hearing that contains a statement of the charges preferred against the cigarette machine operator and that states the time and place fixed for the hearing. The Department shall hold the hearing in conformity with the provisions of this Act and then issue its final administrative decision in the matter to the cigarette machine operator. In the absence of a written protest and request for a hearing within 20 days, the Department's decision shall become final without any further determination being made or notice given.
No license so revoked shall be reissued to any cigarette machine operator for a period of 6 months after the date of the final determination of such revocation. No license shall be reissued at all so long as the person who would receive the license is ineligible to receive a cigarette machine operator's license under this Act for any one or more of the reasons provided for in Section 1-15 of this Act.
The Department, upon complaint filed in the circuit court, may, by injunction, restrain any person who fails or refuses to comply with any of the provisions of this Act from acting as a cigarette machine operator in this State.
(Source: P.A. 97-688, eff. 6-14-12.)

(35 ILCS 128/1-25)
Sec. 1-25. Restriction on tobacco used in cigarette machines.
(a) Only roll-your-own tobacco products of a brand family and manufacturer identified on the State of Illinois Directory of Participating Manufacturers or the Illinois Directory of Compliant Non-Participating Manufacturers maintained by the Office of the Attorney General may be sold by cigarette machine operators to customers for use in cigarette machines possessed by the cigarette machine operator.
(b) Only roll-your-own tobacco products meeting the requirements of subsection (a) and purchased at the place of business of the cigarette machine operator may be used in a cigarette machine at that location.
(Source: P.A. 97-688, eff. 6-14-12.)

(35 ILCS 128/1-30)
Sec. 1-30. Cigarette tubes used in cigarette machines.
(a) All cigarette tubes used in cigarette machines in the possession of cigarette machine operators licensed under Section 1-15 of this Act shall be constructed of paper of a type determined by the Attorney General, pursuant to rules promulgated by the Attorney General under the provisions of the Administrative Procedure Act, to reduce the likely ignition propensity of cigarettes made by those tubes.
(b) A cigarette machine operator is not required to comply with subsection (a) of this Section until the Attorney General has promulgated rules implementing subsection (a) and the rules have become effective. The effective date for such rules shall be no earlier than 6 months after the date on which an appropriate nationally recognized standard is developed for the reduced ignition propensity of cigarette tubes.
(Source: P.A. 97-688, eff. 6-14-12; 98-1163, eff. 1-9-15.)

(35 ILCS 128/1-35)
Sec. 1-35. Cigarette machine operators; sale of cigarettes.
(a) The cigarette machine operator is responsible for complying with all State and federal laws and regulations regarding packaging and labeling of original packages of cigarettes.
(b) A person possessing a cigarette machine operator license may not purchase unstamped cigarettes from an in-State or out-of-State manufacturer or distributor of cigarettes.
(c) Cigarettes made or fabricated by a cigarette machine may not be sold or distributed to, or possessed by, manufacturers, distributors, secondary distributors, manufacturer representatives, or retailers, except the cigarette machine operator.
(d) A cigarette machine possessed by a cigarette machine operator shall have a secure meter that counts the number of cigarettes made or fabricated by the cigarette machine and that cannot be accessed, altered, or reset by the machine operator, except for the sole purpose of taking meter readings.
(Source: P.A. 97-688, eff. 6-14-12.)

(35 ILCS 128/1-40)
Sec. 1-40. Returns.
(a) Cigarette machine operators shall file a return and remit the tax imposed by Section 1-10 by the 15th day of each month covering the preceding calendar month. Each such return shall show: the quantity of cigarettes made or fabricated during the period covered by the return; the beginning and ending meter reading for each cigarette machine for the period covered by the return; the quantity of such cigarettes sold or otherwise disposed of during the period covered by the return; the brand family and manufacturer and quantity of tobacco products used to make or fabricate cigarettes by use of a cigarette machine; the license number of each distributor from whom tobacco products are purchased; the type and quantity of cigarette tubes purchased for use in a cigarette machine; the type and quantity of cigarette tubes used in a cigarette machine; and such other information as the Department may require. Such returns shall be filed on forms prescribed and furnished by the Department. The Department may promulgate rules to require that the cigarette machine operator's return be accompanied by appropriate computer-generated magnetic media supporting schedule data in the format required by the Department, unless, as provided by rule, the Department grants an exception upon petition of a cigarette machine operator.
Cigarette machine operators shall send a copy of those returns, together with supporting schedule data, to the Attorney General's Office by the 15th day of each month for the period covering the preceding calendar month.
(b) Cigarette machine operators may take a credit against any tax due under Section 1-10 of this Act for taxes imposed and paid under the Tobacco Products Tax Act of 1995 on tobacco products sold to a customer and used in a rolling machine located at the cigarette machine operator's place of business. To be eligible for such credit, the tobacco product must meet the requirements of subsection (a) of Section 1-25 of this Act. This subsection (b) is exempt from the provisions of Section 1-155 of this Act.
(Source: P.A. 97-688, eff. 6-14-12.)

(35 ILCS 128/1-45)
Sec. 1-45. Examination and correction of returns.
(a) As soon as practicable after any return is filed, the Department shall examine that return and shall correct the return according to its best judgment and information, which return so corrected by the Department shall be prima facie correct and shall be prima facie evidence of the correctness of the amount of tax due, as shown on the corrected return. Instead of requiring the cigarette machine operator to file an amended return, the Department may simply notify the cigarette machine operator of the correction or corrections it has made. Proof of the correction by the Department may be made at any hearing before the Department or in any legal proceeding by a reproduced copy of the Department's record relating thereto in the name of the Department under the certificate of the Director of Revenue. Such reproduced copy shall, without further proof, be admitted into evidence before the Department or in any legal proceeding and shall be prima facie proof of the correctness of the amount of tax due, as shown on the reproduced copy. If the Department finds that any amount of tax is due from the cigarette machine operator, the Department shall issue the cigarette machine operator a notice of tax liability for the amount of tax claimed by the Department to be due, together with a penalty in an amount determined in accordance with Sections 3-3, 3-5 and 3-6 of the Uniform Penalty and Interest Act. If, in administering the provisions of this Act, comparison of a return or returns of a cigarette machine operator with the books, records, and inventories of such cigarette machine operator discloses a deficiency that cannot be allocated by the Department to a particular month or months, the Department shall issue the cigarette machine operator a notice of tax liability for the amount of tax claimed by the Department to be due for a given period, but without any obligation upon the Department to allocate that deficiency to any particular month or months, together with a penalty in an amount determined in accordance with Sections 3-3, 3-5, and 3-6 of the Uniform Penalty and Interest Act, under which circumstances the aforesaid notice of tax liability shall be prima facie correct and shall be prima facie evidence of the correctness of the amount of tax due, as shown therein; and proof of such correctness may be made in accordance with, and the admissibility of a reproduced copy of such notice of tax liability shall be governed by, all the provisions of this Act applicable to corrected returns. If any cigarette machine operator filing any return dies or becomes a person under legal disability at any time before the Department issues its notice of tax liability, such notice shall be issued to the administrator, executor, or other legal representative of the cigarette machine operator.
(b) If, within 60 days after such notice of tax liability, the cigarette machine operator or his or her legal representative files a written protest to such notice of tax liability and requests a hearing thereon, the Department shall give notice to such cigarette machine operator or legal representative of the time and place fixed for such hearing, and shall hold a hearing in conformity with the provisions of this Act, and pursuant thereto shall issue a final assessment to such cigarette machine operator or legal representative for the amount found to be due as a result of such hearing. If a written protest to the notice of tax liability and a request for a hearing thereon is not filed within 60 days after such notice of tax liability, such notice of tax liability shall become final without the necessity of a final assessment being issued and shall be deemed to be a final assessment.
(c) In case of failure to pay the tax, or any portion thereof, or any penalty provided for in this Act, when due, the Department may bring suit to recover the amount of such tax, or portion thereof, or penalty; or, if the taxpayer dies or becomes incompetent, by filing claim therefore against his or her estate; provided that no such action with respect to any tax, or portion thereof, or penalty, shall be instituted more than 2 years after the cause of action accrues, except with the consent of the person from whom such tax or penalty is due.
After the expiration of the period within which the person assessed may file an action for judicial review under the Administrative Review Law without such an action being filed, a certified copy of the final assessment or revised final assessment of the Department may be filed with the circuit court of the county in which the taxpayer has his or her principal place of business, or of Sangamon County in those cases in which the taxpayer does not have his or her principal place of business in this State. The certified copy of the final assessment or revised final assessment shall be accompanied by a certification which recites facts that are sufficient to show that the Department complied with the jurisdictional requirements of the law in arriving at its final assessment or its revised final assessment and that the taxpayer had his or her opportunity for an administrative hearing and for judicial review, whether he or she availed himself or herself of either or both of these opportunities or not. If the court is satisfied that the Department complied with the jurisdictional requirements of the law in arriving at its final assessment or its revised final assessment and that the taxpayer had his or her opportunity for an administrative hearing and for judicial review, whether he or she availed himself or herself of either or both of these opportunities or not, the court shall enter judgment in favor of the Department and against the taxpayer for the amount shown to be due by the final assessment or the revised final assessment, and such judgment shall be filed of record in the court. Such judgment shall bear the rate of interest set in the Uniform Penalty and Interest Act, but otherwise shall have the same effect as other judgments. The judgment may be enforced, and all laws applicable to sales for the enforcement of a judgment shall be applicable to sales made under such judgments. The Department shall file the certified copy of its assessment, as herein provided, with the circuit court within 2 years after such assessment becomes final except when the taxpayer consents in writing to an extension of such filing period.
If, when the cause of action for a proceeding in court accrues against a person, he or she is out of the State, the action may be commenced within the times herein limited, after his or her coming into or returning to the State; and if, after the cause of action accrues, he or she departs from and remains out of the State, the time of his or her absence is no part of the time limited for the commencement of the action; but the foregoing provisions concerning absence from the State shall not apply to any case in which, at the time the cause of action accrues, the party against whom the cause of action accrues is not a resident of this State. The time within which a court action is to be commenced by the Department hereunder shall not run while the taxpayer is a debtor in any proceeding under the federal Bankruptcy Code nor thereafter until 90 days after the Department is notified by such debtor of being discharged in bankruptcy.
No claim shall be filed against the estate of any deceased person or a person under legal disability for any tax or penalty or part of either except in the manner prescribed and within the time limited by the Probate Act of 1975.
The remedies provided for herein shall not be exclusive, but all remedies available to creditors for the collection of debts shall be available for the collection of any tax or penalty due hereunder.
The collection of tax or penalty by any means provided for herein shall not be a bar to any prosecution under this Act.
The certificate of the Director of the Department to the effect that a tax or amount required to be paid by this Act has not been paid, that a return has not been filed, or that information has not been supplied pursuant to the provisions of this Act, shall be prima facie evidence thereof.
All of the provisions of Sections 5a, 5b, 5c, 5d, 5e, 5f, 5g, 5i and 5j of the Retailers' Occupation Tax Act, which are not inconsistent with this Act, shall apply, as far as practicable, to the subject matter of this Act to the same extent as if such provisions were included herein. References in such incorporated Sections of the Retailers' Occupation Tax Act to retailers, to sellers, or to persons engaged in the business of selling tangible personal property shall mean cigarette machine operator when used in this Act.
(Source: P.A. 97-688, eff. 6-14-12.)

(35 ILCS 128/1-50)
Sec. 1-50. Failure to file return or pay tax; penalty; protest. In case any person who is required to file a return under this Act fails to file a return, or files a return and fails to remit the correct amount of tax, the Department shall determine the amount of tax due from him according to its best judgment and information, which amount so fixed by the Department shall be prima facie correct and shall be prima facie evidence of the correctness of the amount of tax due, as shown in such determination. Proof of such determination by the Department may be made at any hearing before the Department or in any legal proceeding by a reproduced copy of the Department's record relating thereto in the name of the Department under the certificate of the Director of Revenue. Such reproduced copy shall, without further proof, be admitted into evidence before the Department or in any legal proceeding and shall be prima facie proof of the correctness of the amount of tax due, as shown therein. The Department shall issue such person a notice of tax liability for the amount of tax claimed by the Department to be due, together with a penalty in an amount determined in accordance with Sections 3-3, 3-5 and 3-6 of the Uniform Penalty and Interest Act. If such person or the legal representative of such person, within 60 days after such notice, files a written protest to such notice of tax liability and requests a hearing thereon, the Department shall give notice to such person or the legal representative of such person of the time and place fixed for such hearing and shall hold a hearing in conformity with the provisions of this Act, and pursuant thereto shall issue a final assessment to such person or to the legal representative of such person for the amount found to be due as a result of such hearing. If a written protest to the notice of tax liability and a request for a hearing thereon is not filed within 60 days after such notice of tax liability, such notice of tax liability shall become final without the necessity of a final assessment being issued and shall be deemed to be a final assessment.
(Source: P.A. 97-688, eff. 6-14-12.)

(35 ILCS 128/1-55)
Sec. 1-55. Claims; credit memorandum or refunds. If it appears, after claim is filed with the Department, that an amount of tax or penalty has been paid which was not due under this Act, whether as the result of a mistake of fact or an error of law, except as hereinafter provided, then the Department shall issue a credit memorandum or refund to the person who made the erroneous payment or, if that person has died or become a person under legal disability, to his or her legal representative.
If it is determined that the Department should issue a credit or refund under this Act, the Department may first apply the amount thereof against any amount of tax or penalty due under this Act, the Cigarette Tax Act, the Cigarette Use Tax Act, or the Tobacco Products Act of 1995 from the person entitled to that credit or refund. For this purpose, if proceedings are pending to determine whether or not any tax or penalty is due under this Act or under the Cigarette Tax Act, Cigarette Use Tax Act, or the Tobacco Products Act of 1995 from the person, the Department may withhold issuance of the credit or refund pending the final disposition of such proceedings and may apply such credit or refund against any amount found to be due to the Department under this Act, the Cigarette Tax Act, the Cigarette Use Tax Act, or the Tobacco Products Act of 1995 as a result of such proceedings. The balance, if any, of the credit or refund shall be issued to the person entitled thereto.
If no tax or penalty is due and no proceeding is pending to determine whether such taxpayer is indebted to the Department for the payment of a tax or penalty, the credit memorandum or refund shall be issued to the claimant; or (in the case of a credit memorandum) the credit memorandum may be assigned and set over by the lawful holder thereof, subject to reasonable rules of the Department, to any other person who is subject to this Act, the Cigarette Tax Act, the Cigarette Use Tax Act, or the Tobacco Products Act of 1995, and the amount thereof shall be applied by the Department against any tax or penalty due or to become due under this Act, the Cigarette Tax Act, the Cigarette Use Tax Act, or the Tobacco Products Act of 1995 from such assignee.
As to any claim filed hereunder with the Department on and after each January 1 and July 1, no amount of tax or penalty erroneously paid (either in total or partial liquidation of a tax or penalty under this Act) more than 3 years prior to such January 1 and July 1, respectively, shall be credited or refunded, except that, if both the Department and the taxpayer have agreed to an extension of time to issue a notice of tax liability under this Act, the claim may be filed at any time prior to the expiration of the period agreed upon.
Any credit or refund that is allowed under this Act shall bear interest at the rate and in the manner set forth in the Uniform Penalty and Interest Act.
In case the Department determines that the claimant is entitled to a refund, such refund shall be made only from appropriations available for that purpose. If it appears unlikely that the amount appropriated would permit everyone having a claim allowed during the period covered by such appropriation to elect to receive a cash refund, the Department, by rule or regulation, shall provide for the payment of refunds in hardship cases and shall define what types of cases qualify as hardship cases.
The provisions of Sections 6a, 6b, and 6c of the Retailers' Occupation Tax Act which are not inconsistent with this Act shall apply, as far as practicable, to the subject matter of this Act to the same extent as if such provisions were included herein.
(Source: P.A. 97-688, eff. 6-14-12.)

(35 ILCS 128/1-60)
Sec. 1-60. Investigations and hearings. The Department, or any officer or employee designated in writing by the Director thereof, for the purpose of administering and enforcing the provisions of this Act, may hold investigations and hearings concerning any matters covered by this Act, and may examine books, papers, records, or memoranda bearing upon the sale or other disposition of cigarettes or tobacco products by a cigarette machine operator, and may issue subpoenas requiring the attendance of a cigarette machine operator, or any officer or employee of a cigarette machine operator, or any person having knowledge of the facts, and may take testimony and require proof, and may issue subpoenas duces tecum to compel the production of relevant books, papers, records, and memoranda, for the information of the Department.
In the conduct of any investigation or hearing provided for by this Act, neither the Department, nor any officer or employee thereof, shall be bound by the technical rules of evidence, and no informality in the proceedings nor in the manner of taking testimony shall invalidate any rule, order, decision, or regulation made, approved, or confirmed by the Department.
The Director of Revenue, or any duly authorized officer or employee of the Department, shall have the power to administer oaths to such persons required by this Act to give testimony before the Department.
The books, papers, records, and memoranda of the Department, or parts thereof, may be proved in any hearing, investigation or legal proceeding by a reproduced copy thereof under the certificate of the Director of Revenue. Such reproduced copy shall, without further proof, be admitted into evidence before the Department or in any legal proceeding.
(Source: P.A. 97-688, eff. 6-14-12.)

(35 ILCS 128/1-65)
Sec. 1-65. Testimony and production of documents; immunity. No person shall be excused from testifying or from producing any books, papers, records, or memoranda in any investigation or upon any hearing, when ordered to do so by the Department or any officer or employee thereof, upon the ground that the testimony or evidence, documentary or otherwise, may tend to incriminate him or subject him to a criminal penalty, but no person shall be prosecuted or subjected to any criminal penalty for or on account of the subject matter of his or her testimony or the evidence produced before the Department or an officer or employee of the Department; provided that such immunity shall extend only to a natural person who, in obedience to a subpoena, gives testimony under oath or produces evidence under oath. No person so testifying shall be exempt from prosecution and punishment for perjury committed in so testifying.
(Source: P.A. 97-688, eff. 6-14-12.)

(35 ILCS 128/1-70)
Sec. 1-70. Confidentiality; official purposes. All information received by the Department from returns or reports filed under this Act, or from any investigation conducted under this Act, shall be confidential, except for official purposes, and any person who divulges any such information in any manner, except in accordance with a proper judicial order or as otherwise provided by law, shall be guilty of a Class A misdemeanor.
Nothing in this Act prevents the Director of Revenue from publishing or making available to the public the names and addresses of persons filing returns or reports under this Act, or reasonable statistics concerning the operation of the tax by grouping the contents of returns or reports so that the information in any individual return or report is not disclosed.
Nothing in this Act prevents the Director of Revenue from divulging to the United States government or the government of any other state, or any officer or agency thereof, for exclusively official purposes, information received by the Department in administering this Act, provided that such other governmental agency agrees to divulge requested tax information to the Department.
The furnishing upon request of the Auditor General, or his authorized agents, for official use, of returns or reports filed and information related thereto under this Act is deemed to be an official purpose within the meaning of this Section.
The furnishing of financial information to a home rule unit with a population in excess of 2,000,000 that has imposed a tax similar to that imposed by this Act under its home rule powers, upon request of the Chief Executive of the home rule unit, is an official purpose within the meaning of this Section, provided the home rule unit agrees in writing to the requirements of this Section. Information so provided is subject to all confidentiality provisions of this Section. The written agreement shall provide for reciprocity, limitations on access, disclosure, and procedures for requesting information.
The Director may make available to any State agency, including the Illinois Supreme Court, that licenses persons to engage in any occupation, information that a person licensed by such agency has failed to file returns under this Act or pay the tax, penalty, and interest shown therein, or has failed to pay any final assessment of tax, penalty, or interest due under this Act or has failed to file reports under this Act. An assessment is final when all proceedings in court for review of such assessment have terminated or the time for the taking thereof has expired without such proceedings being instituted.
The Director shall make available for public inspection in the Department's principal office and for publication, at cost, administrative decisions issued on or after January 1, 2013. These decisions are to be made available in a manner so that the following taxpayer or licensee information is not disclosed:
(1) The names, addresses, and identification numbers

of the taxpayer or licensee, related entities, and employees.

(2) At the sole discretion of the Director, trade

secrets or other confidential information identified as such by the taxpayer or licensee no later than 30 days after receipt of an administrative decision, by such means as the Department shall provide by rule.

The Director shall determine the appropriate extent of the deletions allowed in paragraph (2). In the event the taxpayer or licensee does not submit deletions, the Director shall make only the deletions specified in paragraph (1).
The Director shall make available for public inspection and publication each administrative decision within 180 days after the issuance of the administrative decision. The term "administrative decision" has the same meaning as defined in Section 3-101 of the Code of Civil Procedure. Costs collected under this Section shall be paid into the Tax Compliance and Administration Fund.
Nothing contained in this Act shall prevent the Director from divulging information to any person pursuant to a request or authorization made by the taxpayer or licensee or by an authorized representative of the taxpayer or licensee.
(Source: P.A. 97-688, eff. 6-14-12.)

(35 ILCS 128/1-75)
Sec. 1-75. Records. Every cigarette machine operator who is required to procure a license under this Act shall keep within Illinois, at his licensed address: complete and accurate records of the quantity of such cigarettes made or fabricated; meter readings for each cigarette machine; the quantity of such cigarettes sold or otherwise disposed of; the brand family and manufacturer and quantity of tobacco products purchased and the brand family and manufacturer and quantity of tobacco products used to make or fabricate cigarettes by use of a cigarette machine; the name, address, and license number of each distributor from whom the cigarette machine operator purchases tobacco products; the type and quantity of cigarette tubes purchased for use in a cigarette machine; the type and quantity of cigarette tubes used in a cigarette machine; and such other information as the Department may require, and shall preserve and keep within Illinois at his licensed address all invoices, bills of lading, sales records, copies of bills of sale, inventory at the close of each period for which a return is required of all cigarettes, tobacco products and cigarette tubes on hand, and other pertinent papers and documents relating to the manufacture, purchase, sale, or disposition of cigarettes and tobacco products. All books and records and other papers and documents that are required by this Act to be kept shall be kept in the English language, and shall, at all times during the usual business hours of the day, be subject to inspection by the Department or its duly authorized agents and employees. The Department may adopt rules that establish requirements, including record forms and formats, for records required to be kept and maintained by taxpayers. For purposes of this Section, "records" means all data maintained by the taxpayer, including data on paper, microfilm, microfiche or any type of machine-sensible data compilation. Those books, records, papers and documents shall be preserved for a period of at least 3 years after the date of the documents, or the date of the entries appearing in the records, unless the Department, in writing, authorizes their destruction or disposal at an earlier date. At all times during the usual business hours of the day, any duly authorized agent or employee of the Department may enter any place of business of the cigarette machine operator, without a search warrant, and inspect the premises and the stock or packages of cigarettes, tobacco products, cigarette tubes, and the cigarette machines therein contained, to determine whether any of the provisions of this Act are being violated. If such agent or employee is denied free access or is hindered or interfered with in making such examination as herein provided, the license of the cigarette machine operator at such premises shall be subject to revocation by the Department.
(Source: P.A. 97-688, eff. 6-14-12.)

(35 ILCS 128/1-80)
Sec. 1-80. Subpoenas and witnesses; depositions. The Department, or any officer or employee of the Department designated in writing by the Director, shall, at its, his, or her own instance, or on the written request of any cigarette machine operator or other interested party to the proceeding, issue subpoenas requiring the attendance of and the giving of testimony by witnesses, and subpoenas duces tecum requiring the production of books, papers, records or memoranda. All subpoenas and subpoenas duces tecum issued under the terms of this Act may be served by any person of full age. The fees of witnesses for attendance and travel shall be the same as the fees of witnesses before the circuit court of this State; such fees to be paid when the witness is excused from further attendance. When the witness is subpoenaed at the instance of the Department or any officer or employee thereof, such fees shall be paid in the same manner as other expenses of the Department, and when the witness is subpoenaed at the instance of any other party to any such proceeding, the cost of service of the subpoena or subpoena duces tecum and the fee of the witness shall be borne by the party at whose instance the witness is summoned. In such case, the Department, in its discretion, may require a deposit to cover the cost of such service and witness fees. A subpoena or subpoena duces tecum so issued shall be served in the same manner as a subpoena or subpoena duces tecum issued out of a court.
Any circuit court of this State, upon the application of the Department or any officer or employee thereof, or upon the application of any other party to the proceeding, may, in its discretion, compel the attendance of witnesses, the production of books, papers, records or memoranda and the giving of testimony before the Department or any officer or employee thereof conducting an investigation or holding a hearing authorized by this Act, by an attachment for contempt, or otherwise, in the same manner as production of evidence may be compelled before the court.
The Department or any officer or employee thereof, or any other party in an investigation or hearing before the Department, may cause the depositions of witnesses within the State to be taken in the manner prescribed by law for like depositions, or depositions for discovery in civil actions in courts of this State, and to that end compel the attendance of witnesses and the production of books, papers, records or memoranda, in the same manner provided herein.
(Source: P.A. 97-688, eff. 6-14-12.)

(35 ILCS 128/1-85)
Sec. 1-85. Regulations and rules; notice; hearings. The Department may adopt and enforce such reasonable rules and regulations relating to the administration and enforcement of this Act as may be deemed expedient.
Whenever notice is required by this Act, such notice may be given by United States certified or registered mail, addressed to the person concerned at his last known address, and proof of such mailing shall be sufficient for the purposes of this Act. Notice of any hearing provided for by this Act shall be so given not less than 7 days prior to the day fixed for the hearing.
Hearings provided for in this Act shall be held:
(1) in Cook County, if the taxpayer's or licensee's

principal place of business is in that county;

(2) at the Department's office nearest the taxpayer's

or licensee's principal place of business, if the taxpayer's or licensee's principal place of business is in Illinois but outside Cook County; or

(3) in Sangamon County, if the taxpayer's or

licensee's principal place of business is outside Illinois.

The circuit court of the county wherein the hearing is held has power to review all final administrative decisions of the Department in administering this Act. The provisions of the Administrative Review Law, and all amendments and modifications thereof, and the rules adopted pursuant thereto, shall apply to and govern all proceedings for the judicial review of final administrative decisions of the Department under this Act. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
Service upon the Director of Revenue or Assistant Director of Revenue of summons issued in any action to review a final administrative decision shall be service upon the Department. The Department shall certify the record of its proceedings if the cigarette machine operator pays to it the sum of 75¢ per page of testimony taken before the Department and 25¢ per page of all other matters contained in such record, except that these charges may be waived where the Department is satisfied that the aggrieved party is an indigent person who cannot afford to pay such charges. Before the delivery of such record to the person applying for it, payment of these charges must be made, and if the record is not paid for within 30 days after notice that such record is available, the complaint may be dismissed by the court upon motion of the Department.
No stay order shall be entered by the circuit court unless the cigarette machine operator files with the court a bond, in an amount fixed and approved by the court, to indemnify the State against all loss and injury which may be sustained by it on account of the review proceedings and to secure all costs which may be occasioned by such proceedings.
Whenever any proceeding provided by this Act is begun before the Department, either by the Department or by a person subject to this Act, and such person thereafter dies or becomes a person under legal disability before such proceeding is concluded, the legal representative of the deceased person or of the person under legal disability shall notify the Department of such death or legal disability. Such legal representative, as such, shall then be substituted by the Department for such person. If the legal representative fails to notify the Department of his or her appointment as such legal representative, the Department may, upon its own motion, substitute such legal representative in the proceeding pending before the Department for the person who died or became a person under legal disability.
(Source: P.A. 97-688, eff. 6-14-12.)

(35 ILCS 128/1-90)
Sec. 1-90. The Illinois Administrative Procedure Act. The Illinois Administrative Procedure Act is hereby expressly adopted and shall apply to all administrative rules and procedures of the Department of Revenue under this Act, except that: (1) paragraph (b) of Section 5-10 of the Illinois Administrative Procedure Act does not apply to final orders, decisions and opinions of the Department; (2) subparagraph (a)(ii) of Section 5-10 of the Illinois Administrative Procedure Act does not apply to forms established by the Department for use under this Act; and (3) the provisions of Section 10-45 of the Illinois Administrative Procedure Act regarding proposals for decision are excluded and not applicable to the Department under this Act.
(Source: P.A. 97-688, eff. 6-14-12.)

(35 ILCS 128/1-95)
Sec. 1-95. Legal proceedings. All legal proceedings under this Act, whether civil or criminal, shall be instituted and prosecuted by the Attorney General or by the State's Attorney for the county in which an offense under this Act is committed, and all civil actions may be brought in the name of the Department of Revenue.
(Source: P.A. 97-688, eff. 6-14-12.)

(35 ILCS 128/1-100)
Sec. 1-100. Arrest and seizure. Any duly authorized employee of the Department: may arrest without warrant any person committing in his presence a violation of any of the provisions of this Act; may without a search warrant inspect all cigarettes and cigarette machines located in any place of business; and may seize any contraband cigarettes and any cigarette machines in which such contraband cigarettes may be found or may be made, and such packages or cigarette machines so seized shall be subject to confiscation and forfeiture as provided in Section 1-105 of this Act.
(Source: P.A. 97-688, eff. 6-14-12; 98-463, eff. 8-16-13.)

(35 ILCS 128/1-105)
Sec. 1-105. Hearings regarding seized cigarettes and cigarette machines. After seizing any cigarettes or cigarette machines, as provided in Section 1-100 of this Act, the Department shall hold a hearing and shall determine whether such cigarettes, at the time of their seizure by the Department, were contraband cigarettes, or whether such cigarette machines, at the time of their seizure by the Department, contained or made contraband cigarettes. The Department shall give not less than 7 days' notice of the time and place of such hearing to the owner of such property, if he is known, and also to the person in whose possession the property so taken was found, if such person is known and if such person in possession is not the owner of said property. In case neither the owner nor the person in possession of such property is known, the Department shall cause publication of the time and place of such hearing to be made at least once in each week for 3 weeks successively in a newspaper of general circulation in the county where such hearing is to be held.
If, as the result of such hearing, the Department determines that the cigarettes seized were, at the time of seizure, contraband cigarettes, or that any cigarette machine at the time of its seizure contained or made contraband cigarettes, the Department shall enter an order declaring such cigarettes or such cigarette machine confiscated and forfeited to the State, and to be held by the Department for disposal as provided in this Section. The Department shall give notice of such order to the owner of such property if he is known, and also to the person in whose possession the property so taken was found, if such person is known, and if such person in possession is not the owner of the property. In case neither the owner nor the person in possession of such property is known, the Department shall cause publication of such order to be made at least once in each week for 3 weeks successively in a newspaper of general circulation in the county where such hearing was held.
When any cigarettes or any cigarette machine shall have been declared forfeited to the State by the Department, as provided hereunder, and when all proceedings for the judicial review of the Department's decision have terminated, the Department shall, to the extent that its decision is sustained on review, destroy or maintain and use such property in an undercover capacity.
(Source: P.A. 97-688, eff. 6-14-12.)

(35 ILCS 128/1-110)
Sec. 1-110. Filing of a complaint. Whenever any peace officer of the State or any duly authorized officer or employee of the Department shall have reason to believe that any violation of this Act has occurred and that the person so violating the Act has in that person's possession contraband cigarettes, or any cigarette machine containing or making contraband cigarettes, he or she may file or cause to be filed his complaint in writing, verified by affidavit, with any court within whose jurisdiction the premises to be searched are situated, stating the facts upon which such belief is founded, the premises to be searched, and the property to be seized, and procure a search warrant and execute the same. Upon the execution of such search warrant, the peace officer, or officer or employee of the Department, executing such search warrant shall make due return thereof to the court issuing the same, together with an inventory of the property taken thereunder. The court shall thereupon issue process against the owner of such property if he is known; otherwise, such process shall be issued against the person in whose possession the property so taken is found, if such person is known. In case of inability to serve such process upon the owner or the person in possession of the property at the time of its seizure, notice of the proceedings before the court shall be given as required by the statutes of the State governing cases of attachment. Upon the return of the process duly served or upon the posting or publishing of notice made, as herein provided, the court or jury, if a jury shall be demanded, shall proceed to determine whether or not such property so seized was held or possessed in violation of this Act, or whether, if a cigarette machine has been so seized, it contained or was making at the time of its seizure contraband cigarettes. In case of a finding that any cigarette machine so seized contained or was making at the time of its seizure contraband cigarettes, judgment shall be entered confiscating and forfeiting the property to the State and ordering its delivery to the Department, and, in addition thereto, the court shall have power to tax and assess the costs of the proceedings.
When any cigarettes or any cigarette machine is declared forfeited to the State by any court, and when such confiscated and forfeited property is delivered to the Department as provided in this Act, the Department shall destroy or maintain and use such property in an undercover capacity.
(Source: P.A. 97-688, eff. 6-14-12.)

(35 ILCS 128/1-115)
Sec. 1-115. False or fraudulent reports. Any person required by this Act to make, file, render, sign, or verify any report or return, or any officer, agent, or employee of that person, who makes any false or fraudulent report or return or files any false or fraudulent report or return, or who fails to make such report or return or file such report or return when due, is guilty of a Class 4 felony.
(Source: P.A. 97-688, eff. 6-14-12.)

(35 ILCS 128/1-120)
Sec. 1-120. Possession of more than 200 contraband cigarettes; penalty. Any person possessing more than 200 contraband cigarettes is liable to pay, to the Department, for deposit into the Tax Compliance and Administration Fund, a penalty of $1 for each such cigarette in excess of 200, unless reasonable cause can be established by the person upon whom the penalty is imposed. This penalty is in addition to the taxes imposed by this Act. Reasonable cause shall be determined in each situation in accordance with rules adopted by the Department. The provisions of the Uniform Penalty and Interest Act do not apply to this Section.
(Source: P.A. 97-688, eff. 6-14-12.)

(35 ILCS 128/1-125)
Sec. 1-125. Possession of not less than 20 and not more than 200 contraband cigarettes; penalty. Any person possessing not less than 20 and not more than 200 contraband cigarettes is liable to pay to the Department, for deposit into the Tax Compliance and Administration Fund, a penalty of $0.50 for each such cigarette, unless reasonable cause can be established by the person upon whom the penalty is imposed. Reasonable cause shall be determined in each situation in accordance with rules adopted by the Department. The provisions of the Uniform Penalty and Interest Act do not apply to this Section.
(Source: P.A. 97-688, eff. 6-14-12.)

(35 ILCS 128/1-130)
Sec. 1-130. Punishment for sale or possession of contraband cigarettes.
(a) Possession or sale of 200 or less contraband cigarettes. Any person who has in his or her possession or sells 200 or less contraband cigarettes is guilty of a Class A misdemeanor.
(b) Possession or sale of more than 200 and not more 1000 contraband cigarettes. Any person who has in his or her possession or sells more than 200 and not more than 1000 contraband cigarettes is guilty of a Class A misdemeanor for a first offense and a Class 4 felony for each subsequent offense.
(c) Possession or sale of more than 1000 contraband cigarettes. Any person who has in his or her possession or sells more than 1000 contraband cigarettes is guilty of a Class 4 felony.
(Source: P.A. 97-688, eff. 6-14-12.)

(35 ILCS 128/1-135)
Sec. 1-135. Unlawful operation of cigarette machines. Whoever operates a cigarette machine without a license is guilty of a Class 4 felony. Notwithstanding this Section, and any other provisions of this Act, an individual may own a cigarette machine for that individual's own use, and not for the purpose of resale of cigarettes.
(Source: P.A. 97-688, eff. 6-14-12.)

(35 ILCS 128/1-140)
Sec. 1-140. Failure to keep records; penalty. Any person required by this Act to keep records of any kind, who fails to keep the required records or falsifies those records, is guilty of a Class 4 felony.
(Source: P.A. 97-688, eff. 6-14-12.)

(35 ILCS 128/1-145)
Sec. 1-145. Failure to preserve records; penalty. Any person who fails to safely preserve the records required by Section 1-75 of this Act for the period of 3 years, as required by that Section, in such manner as to insure permanency and accessibility for inspection by the Department, shall be guilty of a business offense and may be fined up to $5,000.
(Source: P.A. 97-688, eff. 6-14-12.)

(35 ILCS 128/1-150)
Sec. 1-150. Forfeit of bond. If a cigarette machine operator is convicted of the violation of any of the provisions of this Act, or if his or her license is revoked and no review is had of the order or revocation, or if on review thereof the decision is adverse to the cigarette machine operator, or if a cigarette machine operator fails to pay an assessment as to which no judicial review is sought and which has become final, or pursuant to which, upon review thereof, the circuit court has entered a judgment that is in favor of the Department and that has become final, the bond filed pursuant to this Act shall thereupon be forfeited, and the Department may institute a suit upon such bond in its own name for the entire amount of such bond and costs. Such suit upon the bond shall be in addition to any other remedy provided for herein.
(Source: P.A. 97-688, eff. 6-14-12.)

(35 ILCS 128/1-155)
Sec. 1-155. Sunset of exemptions, credits, and deductions. The application of every exemption, credit, and deduction against tax imposed by this Act that becomes law after the effective date of this Act shall be limited by a reasonable and appropriate sunset date. A taxpayer is not entitled to take the exemption, credit, or deduction beginning on the sunset date and thereafter. If a reasonable and appropriate sunset date is not specified in the Public Act that creates the exemption, credit, or deduction, a taxpayer shall not be entitled to take the exemption, credit, or deduction beginning 5 years after the effective date of the Public Act creating the exemption, credit, or deduction and thereafter.
(Source: P.A. 97-688, eff. 6-14-12.)

(35 ILCS 128/1-160)
Sec. 1-160. Distribution of receipts by the Department. All moneys received by the Department under this Act shall be deposited into the Healthcare Provider Relief Fund.
(Source: P.A. 97-688, eff. 6-14-12.)

(35 ILCS 128/1-165)
Sec. 1-165. Exemption. Persons who are not operating cigarette machines as defined in this Act and are engaged in the business of renting, leasing or selling cigarette machines to persons are exempt from the provisions of this Act.
(Source: P.A. 97-688, eff. 6-14-12.)

(35 ILCS 128/1-170)
Sec. 1-170. Notice. Any person who distributes or offers for sale or rent a cigarette machine in this State shall provide notice to any potential purchaser, lessee, or lessor of that cigarette machine or any retail space containing a cigarette machine. The notice shall contain information about this Act, including: (i) licensure requirements for cigarette machine operators; (ii) tax collection and remittance duties of cigarette machine operators; (iii) any product limitations imposed on cigarette machines by this Act; and (iv) packaging and labeling requirements.
(Source: P.A. 97-688, eff. 6-14-12.)



Article 5 - Amendatory Provisions

(35 ILCS 128/Art. 5 heading)



Article 10 - Applicability, Severability, and Effective Date

(35 ILCS 128/Art. 99 heading)

(35 ILCS 128/90)
Sec. 90. Applicability. The changes made by this amendatory Act of the 97th General Assembly to the Property Tax Code, the Illinois Income Tax Act, the Use Tax Act, the Service Occupation Tax Act, and the Retailers' Occupation Tax Act shall apply to: (1) all decisions by the Department on or after the effective date of this amendatory Act of the 97th General Assembly regarding entitlement or continued entitlement by hospitals, hospital owners, hospital affiliates, or hospital systems to charitable property tax exemptions; (2) all applications for property tax exemption filed by hospitals, hospital owners, hospital affiliates, or hospital systems on or after the effective date of this amendatory Act of the 97th General Assembly; (3) all applications for property tax exemption filed by hospitals, hospital owners, hospital affiliates, or hospital systems that have either not been decided by the Department before the effective date of this amendatory Act of the 97th General Assembly, or for which any such Department decisions are not final and non-appealable as of that date; (4) all decisions by the Department, on or after the effective date of this amendatory Act of the 97th General Assembly, regarding entitlement by hospitals, hospital owners or hospital affiliates to an exemption or renewal of exemption from the Use Tax Act, the Service Use Tax Act, the Service Occupation Tax Act, and the Retailers' Occupation Tax Act; (5) all applications for exemption or renewal of exemption from the Use Tax Act, the Service Use Tax Act, the Service Occupation Tax Act, and the Retailers' Occupation Tax Act filed by hospitals, hospital owners or hospital affiliates on or after the effective date of this amendatory Act of the 97th General Assembly; and (6) all applications for exemption or renewal of exemption from the Use Tax Act, the Service Use Tax Act, the Service Occupation Tax Act, and the Retailers' Occupation Tax Act filed by hospitals, hospital owners, or hospital affiliates that have either not been decided by the Department before the effective date of this amendatory Act of the 97th General Assembly or for which any such Department decisions are not final and non-appealable as of that date.
(Source: P.A. 97-688, eff. 6-14-12.)

(35 ILCS 128/95)
Sec. 95. No acceleration or delay. Where this Act makes changes in a statute that is represented in this Act by text that is not yet or no longer in effect (for example, a Section represented by multiple versions), the use of that text does not accelerate or delay the taking effect of (i) the changes made by this Act or (ii) provisions derived from any other Public Act.
(Source: P.A. 97-688, eff. 6-14-12.)

(35 ILCS 128/97)
Sec. 97. Severability. The provisions of this Act are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 97-688, eff. 6-14-12.)

(35 ILCS 128/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 97-688, eff. 6-14-12.)






35 ILCS 130/ - Cigarette Tax Act.

(35 ILCS 130/1) (from Ch. 120, par. 453.1)
Sec. 1. For the purposes of this Act:
"Brand Style" means a variety of cigarettes distinguished by the tobacco used, tar and nicotine content, flavoring used, size of the cigarette, filtration on the cigarette or packaging.
Until July 1, 2012, and beginning July 1, 2013, "cigarette", means any roll for smoking made wholly or in part of tobacco irrespective of size or shape and whether or not such tobacco is flavored, adulterated or mixed with any other ingredient, and the wrapper or cover of which is made of paper or any other substance or material except tobacco.
"Cigarette", beginning on and after July 1, 2012, and through June 30, 2013, means any roll for smoking made wholly or in part of tobacco irrespective of size or shape and whether or not such tobacco is flavored, adulterated, or mixed with any other ingredient, and the wrapper or cover of which is made of paper.
"Cigarette", beginning on and after July 1, 2012, and through June 30, 2013, also shall mean: Any roll for smoking made wholly or in part of tobacco labeled as anything other than a cigarette or not bearing a label, if it meets two or more of the following criteria:
(a) the product is sold in packs similar to

cigarettes;

(b) the product is available for sale in cartons of

ten packs;

(c) the product is sold in soft packs, hard packs,

flip-top boxes, clam shells, or other cigarette-type boxes;

(d) the product is of a length and diameter similar

to commercially manufactured cigarettes;

(e) the product has a cellulose acetate or other

integrated filter;

(f) the product is marketed or advertised to

consumers as a cigarette or cigarette substitute; or

(g) other evidence that the product fits within the

definition of cigarette.

"Contraband cigarettes" means:
(a) cigarettes that do not bear a required tax stamp

under this Act;

(b) cigarettes for which any required federal taxes

have not been paid;

(c) cigarettes that bear a counterfeit tax stamp;
(d) cigarettes that are manufactured, fabricated,

assembled, processed, packaged, or labeled by any person other than (i) the owner of the trademark rights in the cigarette brand or (ii) a person that is directly or indirectly authorized by such owner;

(e) cigarettes imported into the United States, or

otherwise distributed, in violation of the federal Imported Cigarette Compliance Act of 2000 (Title IV of Public Law 106-476);

(f) cigarettes that have false manufacturing labels;
(g) cigarettes identified in Section 3-10(a)(1) of

this Act;

(h) cigarettes that are improperly tax stamped,

including cigarettes that bear a tax stamp of another state or taxing jurisdiction, or lack a tax stamp required by any political subdivision of Illinois; or

(i) cigarettes made or fabricated by a person holding

a cigarette machine operator license under Section 1-20 of the Cigarette Machine Operators' Occupation Tax Act in the possession of manufacturers, distributors, secondary distributors, manufacturer representatives or other retailers for the purpose of resale, regardless of whether the tax has been paid on such cigarettes.

"Little cigar" has the meaning ascribed to that term in the Tobacco Products Tax Act of 1995.
"Person" means any natural individual, firm, partnership, association, joint stock company, joint adventure, public or private corporation, however formed, limited liability company, or a receiver, executor, administrator, trustee, guardian or other representative appointed by order of any court.
"Prior Continuous Compliance Taxpayer" means any person who is licensed under this Act and who, having been a licensee for a continuous period of 5 years, is determined by the Department not to have been either delinquent or deficient in the payment of tax liability during that period or otherwise in violation of this Act. Also, any taxpayer who has, as verified by the Department, continuously complied with the condition of his bond or other security under provisions of this Act for a period of 5 consecutive years shall be considered to be a "Prior continuous compliance taxpayer". In calculating the consecutive period of time described herein for qualification as a "prior continuous compliance taxpayer", a consecutive period of time of qualifying compliance immediately prior to the effective date of this amendatory Act of 1987 shall be credited to any licensee who became licensed on or before the effective date of this amendatory Act of 1987.
"Department" means the Department of Revenue.
"Sale" means any transfer, exchange or barter in any manner or by any means whatsoever for a consideration, and includes and means all sales made by any person.
"Original Package" means the individual packet, box or other container whatsoever used to contain and to convey cigarettes to the consumer.
"Distributor" means any and each of the following:
(1) Any person engaged in the business of selling

cigarettes in this State who brings or causes to be brought into this State from without this State any original packages of cigarettes, on which original packages there is no authorized evidence underneath a sealed transparent wrapper showing that the tax liability imposed by this Act has been paid or assumed by the out-of-State seller of such cigarettes, for sale or other disposition in the course of such business.

(2) Any person who makes, manufactures or fabricates

cigarettes in this State for sale in this State, except a person who makes, manufactures or fabricates cigarettes as a part of a correctional industries program for sale to residents incarcerated in penal institutions or resident patients of a State-operated mental health facility.

(3) Any person who makes, manufactures or fabricates

cigarettes outside this State, which cigarettes are placed in original packages contained in sealed transparent wrappers, for delivery or shipment into this State, and who elects to qualify and is accepted by the Department as a distributor under Section 4b of this Act.

"Place of business" shall mean and include any place where cigarettes are sold or where cigarettes are manufactured, stored or kept for the purpose of sale or consumption, including any vessel, vehicle, airplane, train or vending machine.
"Manufacturer representative" means a director, officer, or employee of a manufacturer who has obtained authority from the Department under Section 4f to maintain representatives in Illinois that provide or sell original packages of cigarettes made, manufactured, or fabricated by the manufacturer to retailers in compliance with Section 4f of this Act to promote cigarettes made, manufactured, or fabricated by the manufacturer.
"Business" means any trade, occupation, activity or enterprise engaged in for the purpose of selling cigarettes in this State.
"Retailer" means any person who engages in the making of transfers of the ownership of, or title to, cigarettes to a purchaser for use or consumption and not for resale in any form, for a valuable consideration. "Retailer" does not include a person:
(1) who transfers to residents incarcerated in penal

institutions or resident patients of a State-operated mental health facility ownership of cigarettes made, manufactured, or fabricated as part of a correctional industries program; or

(2) who transfers cigarettes to a not-for-profit

research institution that conducts tests concerning the health effects of tobacco products and who does not offer the cigarettes for resale.

"Retailer" shall be construed to include any person who engages in the making of transfers of the ownership of, or title to, cigarettes to a purchaser, for use or consumption by any other person to whom such purchaser may transfer the cigarettes without a valuable consideration, except a person who transfers to residents incarcerated in penal institutions or resident patients of a State-operated mental health facility ownership of cigarettes made, manufactured or fabricated as part of a correctional industries program.
"Secondary distributor" means any person engaged in the business of selling cigarettes who purchases stamped original packages of cigarettes from a licensed distributor under this Act or the Cigarette Use Tax Act, sells 75% or more of those cigarettes to retailers for resale, and maintains an established business where a substantial stock of cigarettes is available to retailers for resale.
"Stamp" or "stamps" mean the indicia required to be affixed on a pack of cigarettes that evidence payment of the tax on cigarettes under Section 2 of this Act.
"Related party" means any person that is associated with any other person because he or she:
(a) is an officer or director of a business; or
(b) is legally recognized as a partner in business.
(Source: P.A. 98-273, eff. 8-9-13; 99-360, eff. 8-13-15.)

(35 ILCS 130/2) (from Ch. 120, par. 453.2)
Sec. 2. Tax imposed; rate; collection, payment, and distribution; discount.
(a) A tax is imposed upon any person engaged in business as a retailer of cigarettes in this State at the rate of 5 1/2 mills per cigarette sold, or otherwise disposed of in the course of such business in this State. In addition to any other tax imposed by this Act, a tax is imposed upon any person engaged in business as a retailer of cigarettes in this State at a rate of 1/2 mill per cigarette sold or otherwise disposed of in the course of such business in this State on and after January 1, 1947, and shall be paid into the Metropolitan Fair and Exposition Authority Reconstruction Fund or as otherwise provided in Section 29. On and after December 1, 1985, in addition to any other tax imposed by this Act, a tax is imposed upon any person engaged in business as a retailer of cigarettes in this State at a rate of 4 mills per cigarette sold or otherwise disposed of in the course of such business in this State. Of the additional tax imposed by this amendatory Act of 1985, $9,000,000 of the moneys received by the Department of Revenue pursuant to this Act shall be paid each month into the Common School Fund. On and after the effective date of this amendatory Act of 1989, in addition to any other tax imposed by this Act, a tax is imposed upon any person engaged in business as a retailer of cigarettes at the rate of 5 mills per cigarette sold or otherwise disposed of in the course of such business in this State. On and after the effective date of this amendatory Act of 1993, in addition to any other tax imposed by this Act, a tax is imposed upon any person engaged in business as a retailer of cigarettes at the rate of 7 mills per cigarette sold or otherwise disposed of in the course of such business in this State. On and after December 15, 1997, in addition to any other tax imposed by this Act, a tax is imposed upon any person engaged in business as a retailer of cigarettes at the rate of 7 mills per cigarette sold or otherwise disposed of in the course of such business of this State. All of the moneys received by the Department of Revenue pursuant to this Act and the Cigarette Use Tax Act from the additional taxes imposed by this amendatory Act of 1997, shall be paid each month into the Common School Fund. On and after July 1, 2002, in addition to any other tax imposed by this Act, a tax is imposed upon any person engaged in business as a retailer of cigarettes at the rate of 20.0 mills per cigarette sold or otherwise disposed of in the course of such business in this State. Beginning on June 24, 2012, in addition to any other tax imposed by this Act, a tax is imposed upon any person engaged in business as a retailer of cigarettes at the rate of 50 mills per cigarette sold or otherwise disposed of in the course of such business in this State. All moneys received by the Department of Revenue under this Act and the Cigarette Use Tax Act from the additional taxes imposed by this amendatory Act of the 97th General Assembly shall be paid each month into the Healthcare Provider Relief Fund. The payment of such taxes shall be evidenced by a stamp affixed to each original package of cigarettes, or an authorized substitute for such stamp imprinted on each original package of such cigarettes underneath the sealed transparent outside wrapper of such original package, as hereinafter provided. However, such taxes are not imposed upon any activity in such business in interstate commerce or otherwise, which activity may not under the Constitution and statutes of the United States be made the subject of taxation by this State.
Beginning on the effective date of this amendatory Act of the 92nd General Assembly and through June 30, 2006, all of the moneys received by the Department of Revenue pursuant to this Act and the Cigarette Use Tax Act, other than the moneys that are dedicated to the Common School Fund, shall be distributed each month as follows: first, there shall be paid into the General Revenue Fund an amount which, when added to the amount paid into the Common School Fund for that month, equals $33,300,000, except that in the month of August of 2004, this amount shall equal $83,300,000; then, from the moneys remaining, if any amounts required to be paid into the General Revenue Fund in previous months remain unpaid, those amounts shall be paid into the General Revenue Fund; then, beginning on April 1, 2003, from the moneys remaining, $5,000,000 per month shall be paid into the School Infrastructure Fund; then, if any amounts required to be paid into the School Infrastructure Fund in previous months remain unpaid, those amounts shall be paid into the School Infrastructure Fund; then the moneys remaining, if any, shall be paid into the Long-Term Care Provider Fund. To the extent that more than $25,000,000 has been paid into the General Revenue Fund and Common School Fund per month for the period of July 1, 1993 through the effective date of this amendatory Act of 1994 from combined receipts of the Cigarette Tax Act and the Cigarette Use Tax Act, notwithstanding the distribution provided in this Section, the Department of Revenue is hereby directed to adjust the distribution provided in this Section to increase the next monthly payments to the Long Term Care Provider Fund by the amount paid to the General Revenue Fund and Common School Fund in excess of $25,000,000 per month and to decrease the next monthly payments to the General Revenue Fund and Common School Fund by that same excess amount.
Beginning on July 1, 2006, all of the moneys received by the Department of Revenue pursuant to this Act and the Cigarette Use Tax Act, other than the moneys that are dedicated to the Common School Fund and, beginning on the effective date of this amendatory Act of the 97th General Assembly, other than the moneys from the additional taxes imposed by this amendatory Act of the 97th General Assembly that must be paid each month into the Healthcare Provider Relief Fund, shall be distributed each month as follows: first, there shall be paid into the General Revenue Fund an amount that, when added to the amount paid into the Common School Fund for that month, equals $29,200,000; then, from the moneys remaining, if any amounts required to be paid into the General Revenue Fund in previous months remain unpaid, those amounts shall be paid into the General Revenue Fund; then from the moneys remaining, $5,000,000 per month shall be paid into the School Infrastructure Fund; then, if any amounts required to be paid into the School Infrastructure Fund in previous months remain unpaid, those amounts shall be paid into the School Infrastructure Fund; then the moneys remaining, if any, shall be paid into the Long-Term Care Provider Fund.
Moneys collected from the tax imposed on little cigars under Section 10-10 of the Tobacco Products Tax Act of 1995 shall be included with the moneys collected under the Cigarette Tax Act and the Cigarette Use Tax Act when making distributions to the Common School Fund, the Healthcare Provider Relief Fund, the General Revenue Fund, the School Infrastructure Fund, and the Long-Term Care Provider Fund under this Section.
When any tax imposed herein terminates or has terminated, distributors who have bought stamps while such tax was in effect and who therefore paid such tax, but who can show, to the Department's satisfaction, that they sold the cigarettes to which they affixed such stamps after such tax had terminated and did not recover the tax or its equivalent from purchasers, shall be allowed by the Department to take credit for such absorbed tax against subsequent tax stamp purchases from the Department by such distributor.
The impact of the tax levied by this Act is imposed upon the retailer and shall be prepaid or pre-collected by the distributor for the purpose of convenience and facility only, and the amount of the tax shall be added to the price of the cigarettes sold by such distributor. Collection of the tax shall be evidenced by a stamp or stamps affixed to each original package of cigarettes, as hereinafter provided.
Each distributor shall collect the tax from the retailer at or before the time of the sale, shall affix the stamps as hereinafter required, and shall remit the tax collected from retailers to the Department, as hereinafter provided. Any distributor who fails to properly collect and pay the tax imposed by this Act shall be liable for the tax. Any distributor having cigarettes to which stamps have been affixed in his possession for sale on the effective date of this amendatory Act of 1989 shall not be required to pay the additional tax imposed by this amendatory Act of 1989 on such stamped cigarettes. Any distributor having cigarettes to which stamps have been affixed in his or her possession for sale at 12:01 a.m. on the effective date of this amendatory Act of 1993, is required to pay the additional tax imposed by this amendatory Act of 1993 on such stamped cigarettes. This payment, less the discount provided in subsection (b), shall be due when the distributor first makes a purchase of cigarette tax stamps after the effective date of this amendatory Act of 1993, or on the first due date of a return under this Act after the effective date of this amendatory Act of 1993, whichever occurs first. Any distributor having cigarettes to which stamps have been affixed in his possession for sale on December 15, 1997 shall not be required to pay the additional tax imposed by this amendatory Act of 1997 on such stamped cigarettes.
Any distributor having cigarettes to which stamps have been affixed in his or her possession for sale on July 1, 2002 shall not be required to pay the additional tax imposed by this amendatory Act of the 92nd General Assembly on those stamped cigarettes.
Any retailer having cigarettes in his or her possession on June 24, 2012 to which tax stamps have been affixed is not required to pay the additional tax that begins on June 24, 2012 imposed by this amendatory Act of the 97th General Assembly on those stamped cigarettes. Any distributor having cigarettes in his or her possession on June 24, 2012 to which tax stamps have been affixed, and any distributor having stamps in his or her possession on June 24, 2012 that have not been affixed to packages of cigarettes before June 24, 2012, is required to pay the additional tax that begins on June 24, 2012 imposed by this amendatory Act of the 97th General Assembly to the extent the calendar year 2012 average monthly volume of cigarette stamps in the distributor's possession exceeds the average monthly volume of cigarette stamps purchased by the distributor in calendar year 2011. This payment, less the discount provided in subsection (b), is due when the distributor first makes a purchase of cigarette stamps on or after June 24, 2012 or on the first due date of a return under this Act occurring on or after June 24, 2012, whichever occurs first. Those distributors may elect to pay the additional tax on packages of cigarettes to which stamps have been affixed and on any stamps in the distributor's possession that have not been affixed to packages of cigarettes over a period not to exceed 12 months from the due date of the additional tax by notifying the Department in writing. The first payment for distributors making such election is due when the distributor first makes a purchase of cigarette tax stamps on or after June 24, 2012 or on the first due date of a return under this Act occurring on or after June 24, 2012, whichever occurs first. Distributors making such an election are not entitled to take the discount provided in subsection (b) on such payments.
Distributors making sales of cigarettes to secondary distributors shall add the amount of the tax to the price of the cigarettes sold by the distributors. Secondary distributors making sales of cigarettes to retailers shall include the amount of the tax in the price of the cigarettes sold to retailers. The amount of tax shall not be less than the amount of taxes imposed by the State and all local jurisdictions. The amount of local taxes shall be calculated based on the location of the retailer's place of business shown on the retailer's certificate of registration or sub-registration issued to the retailer pursuant to Section 2a of the Retailers' Occupation Tax Act. The original packages of cigarettes sold to the retailer shall bear all the required stamps, or other indicia, for the taxes included in the price of cigarettes.
The amount of the Cigarette Tax imposed by this Act shall be separately stated, apart from the price of the goods, by distributors, manufacturer representatives, secondary distributors, and retailers, in all bills and sales invoices.
(b) The distributor shall be required to collect the taxes provided under paragraph (a) hereof, and, to cover the costs of such collection, shall be allowed a discount during any year commencing July 1st and ending the following June 30th in accordance with the schedule set out hereinbelow, which discount shall be allowed at the time of purchase of the stamps when purchase is required by this Act, or at the time when the tax is remitted to the Department without the purchase of stamps from the Department when that method of paying the tax is required or authorized by this Act. Prior to December 1, 1985, a discount equal to 1 2/3% of the amount of the tax up to and including the first $700,000 paid hereunder by such distributor to the Department during any such year; 1 1/3% of the next $700,000 of tax or any part thereof, paid hereunder by such distributor to the Department during any such year; 1% of the next $700,000 of tax, or any part thereof, paid hereunder by such distributor to the Department during any such year, and 2/3 of 1% of the amount of any additional tax paid hereunder by such distributor to the Department during any such year shall apply. On and after December 1, 1985, a discount equal to 1.75% of the amount of the tax payable under this Act up to and including the first $3,000,000 paid hereunder by such distributor to the Department during any such year and 1.5% of the amount of any additional tax paid hereunder by such distributor to the Department during any such year shall apply.
Two or more distributors that use a common means of affixing revenue tax stamps or that are owned or controlled by the same interests shall be treated as a single distributor for the purpose of computing the discount.
(c) The taxes herein imposed are in addition to all other occupation or privilege taxes imposed by the State of Illinois, or by any political subdivision thereof, or by any municipal corporation.
(Source: P.A. 97-587, eff. 8-26-11; 97-688, eff. 6-14-12; 98-273, eff. 8-9-13.)

(35 ILCS 130/3) (from Ch. 120, par. 453.3)
Sec. 3. Affixing tax stamp; remitting tax to the Department. Payment of the taxes imposed by Section 2 of this Act shall (except as hereinafter provided) be evidenced by revenue tax stamps affixed to each original package of cigarettes. Each distributor of cigarettes, before delivering or causing to be delivered any original package of cigarettes in this State to a purchaser, shall firmly affix a proper stamp or stamps to each such package, or (in case of manufacturers of cigarettes in original packages which are contained inside a sealed transparent wrapper) shall imprint the required language on the original package of cigarettes beneath such outside wrapper, as hereinafter provided.
No stamp or imprint may be affixed to, or made upon, any package of cigarettes unless that package complies with all requirements of the federal Cigarette Labeling and Advertising Act, 15 U.S.C. 1331 and following, for the placement of labels, warnings, or any other information upon a package of cigarettes that is sold within the United States. Under the authority of Section 6, the Department shall revoke the license of any distributor that is determined to have violated this paragraph. A person may not affix a stamp on a package of cigarettes, cigarette papers, wrappers, or tubes if that individual package has been marked for export outside the United States with a label or notice in compliance with Section 290.185 of Title 27 of the Code of Federal Regulations. It is not a defense to a proceeding for violation of this paragraph that the label or notice has been removed, mutilated, obliterated, or altered in any manner.
Only distributors licensed under this Act and transporters, as defined in Section 9c of this Act, may possess unstamped original packages of cigarettes. Prior to shipment to a secondary distributor or an Illinois retailer, a stamp shall be applied to each original package of cigarettes sold to the secondary distributor or retailer. A distributor may apply tax stamps only to original packages of cigarettes purchased or obtained directly from an in-state maker, manufacturer, or fabricator licensed as a distributor under Section 4 of this Act or an out-of-state maker, manufacturer, or fabricator holding a permit under Section 4b of this Act. A licensed distributor may ship or otherwise cause to be delivered unstamped original packages of cigarettes in, into, or from this State. A licensed distributor may transport unstamped original packages of cigarettes to a facility, wherever located, owned or controlled by such distributor; however, a distributor may not transport unstamped original packages of cigarettes to a facility where retail sales of cigarettes take place or to a facility where a secondary distributor makes sales for resale. Any licensed distributor that ships or otherwise causes to be delivered unstamped original packages of cigarettes into, within, or from this State shall ensure that the invoice or equivalent documentation and the bill of lading or freight bill for the shipment identifies the true name and address of the consignor or seller, the true name and address of the consignee or purchaser, and the quantity by brand style of the cigarettes so transported, provided that this Section shall not be construed as to impose any requirement or liability upon any common or contract carrier.
The Department, or any person authorized by the Department, shall sell such stamps only to persons holding valid licenses as distributors under this Act. On and after July 1, 2003, payment for such stamps must be made by means of electronic funds transfer. The Department may refuse to sell stamps to any person who does not comply with the provisions of this Act. Beginning on the effective date of this amendatory Act of the 92nd General Assembly and through June 30, 2002, persons holding valid licenses as distributors may purchase cigarette tax stamps up to an amount equal to 115% of the distributor's average monthly cigarette tax stamp purchases over the 12 calendar months prior to the effective date of this amendatory Act of the 92nd General Assembly.
Prior to December 1, 1985, the Department shall allow a distributor 21 days in which to make final payment of the amount to be paid for such stamps, by allowing the distributor to make payment for the stamps at the time of purchasing them with a draft which shall be in such form as the Department prescribes, and which shall be payable within 21 days thereafter: Provided that such distributor has filed with the Department, and has received the Department's approval of, a bond, which is in addition to the bond required under Section 4 of this Act, payable to the Department in an amount equal to 80% of such distributor's average monthly tax liability to the Department under this Act during the preceding calendar year or $500,000, whichever is less. The Bond shall be joint and several and shall be in the form of a surety company bond in such form as the Department prescribes, or it may be in the form of a bank certificate of deposit or bank letter of credit. The bond shall be conditioned upon the distributor's payment of amount of any 21-day draft which the Department accepts from that distributor for the delivery of stamps to that distributor under this Act. The distributor's failure to pay any such draft, when due, shall also make such distributor automatically liable to the Department for a penalty equal to 25% of the amount of such draft.
On and after December 1, 1985 and until July 1, 2003, the Department shall allow a distributor 30 days in which to make final payment of the amount to be paid for such stamps, by allowing the distributor to make payment for the stamps at the time of purchasing them with a draft which shall be in such form as the Department prescribes, and which shall be payable within 30 days thereafter, and beginning on January 1, 2003 and thereafter, the draft shall be payable by means of electronic funds transfer: Provided that such distributor has filed with the Department, and has received the Department's approval of, a bond, which is in addition to the bond required under Section 4 of this Act, payable to the Department in an amount equal to 150% of such distributor's average monthly tax liability to the Department under this Act during the preceding calendar year or $750,000, whichever is less, except that as to bonds filed on or after January 1, 1987, such additional bond shall be in an amount equal to 100% of such distributor's average monthly tax liability under this Act during the preceding calendar year or $750,000, whichever is less. The bond shall be joint and several and shall be in the form of a surety company bond in such form as the Department prescribes, or it may be in the form of a bank certificate of deposit or bank letter of credit. The bond shall be conditioned upon the distributor's payment of the amount of any 30-day draft which the Department accepts from that distributor for the delivery of stamps to that distributor under this Act. The distributor's failure to pay any such draft, when due, shall also make such distributor automatically liable to the Department for a penalty equal to 25% of the amount of such draft.
Every prior continuous compliance taxpayer shall be exempt from all requirements under this Section concerning the furnishing of such bond, as defined in this Section, as a condition precedent to his being authorized to engage in the business licensed under this Act. This exemption shall continue for each such taxpayer until such time as he may be determined by the Department to be delinquent in the filing of any returns, or is determined by the Department (either through the Department's issuance of a final assessment which has become final under the Act, or by the taxpayer's filing of a return which admits tax to be due that is not paid) to be delinquent or deficient in the paying of any tax under this Act, at which time that taxpayer shall become subject to the bond requirements of this Section and, as a condition of being allowed to continue to engage in the business licensed under this Act, shall be required to furnish bond to the Department in such form as provided in this Section. Such taxpayer shall furnish such bond for a period of 2 years, after which, if the taxpayer has not been delinquent in the filing of any returns, or delinquent or deficient in the paying of any tax under this Act, the Department may reinstate such person as a prior continuance compliance taxpayer. Any taxpayer who fails to pay an admitted or established liability under this Act may also be required to post bond or other acceptable security with the Department guaranteeing the payment of such admitted or established liability.
Except as otherwise provided in this Section, any person aggrieved by any decision of the Department under this Section may, within the time allowed by law, protest and request a hearing, whereupon the Department shall give notice and shall hold a hearing in conformity with the provisions of this Act and then issue its final administrative decision in the matter to such person. On and after July 1, 2013, protests concerning matters that are subject to the jurisdiction of the Illinois Independent Tax Tribunal shall be filed with the Tribunal in accordance with the Illinois Independent Tax Tribunal Act of 2012, and hearings on those matters shall be held before the Tribunal in accordance with that Act. With respect to protests filed with the Department prior to July 1, 2013 that would otherwise be subject to the jurisdiction of the Illinois Independent Tax Tribunal, the taxpayer may elect to be subject to the provisions of the Illinois Independent Tax Tribunal Act of 2012 at any time on or after July 1, 2013, but not later than 30 days after the date on which the protest was filed. If made, the election shall be irrevocable. In the absence of such a protest filed within the time allowed by law, the Department's decision shall become final without any further determination being made or notice given.
The Department shall discharge any surety and shall release and return any bond or security deposited, assigned, pledged, or otherwise provided to it by a taxpayer under this Section within 30 days after:
(1) Such taxpayer becomes a prior continuous

compliance taxpayer; or

(2) Such taxpayer has ceased to collect receipts on

which he is required to remit tax to the Department, has filed a final tax return, and has paid to the Department an amount sufficient to discharge his remaining tax liability as determined by the Department under this Act. The Department shall make a final determination of the taxpayer's outstanding tax liability as expeditiously as possible after his final tax return has been filed. If the Department cannot make such final determination within 45 days after receiving the final tax return, within such period it shall so notify the taxpayer, stating its reasons therefor.

The Department may authorize distributors to affix revenue tax stamps by imprinting tax meter stamps upon original packages of cigarettes. The Department shall adopt rules and regulations relating to the imprinting of such tax meter stamps as will result in payment of the proper taxes as herein imposed. No distributor may affix revenue tax stamps to original packages of cigarettes by imprinting tax meter stamps thereon unless such distributor has first obtained permission from the Department to employ this method of affixation. The Department shall regulate the use of tax meters and may, to assure the proper collection of the taxes imposed by this Act, revoke or suspend the privilege, theretofore granted by the Department to any distributor, to imprint tax meter stamps upon original packages of cigarettes.
Illinois cigarette manufacturers who place their cigarettes in original packages which are contained inside a sealed transparent wrapper, and similar out-of-State cigarette manufacturers who elect to qualify and are accepted by the Department as distributors under Section 4b(a) of this Act, shall pay the taxes imposed by this Act by remitting the amount thereof to the Department by the 5th day of each month covering cigarettes shipped or otherwise delivered in Illinois to purchasers during the preceding calendar month. Such manufacturers of cigarettes in original packages which are contained inside a sealed transparent wrapper, before delivering such cigarettes or causing such cigarettes to be delivered in this State to purchasers, shall evidence their obligation to remit the taxes due with respect to such cigarettes by imprinting language to be prescribed by the Department on each original package of such cigarettes underneath the sealed transparent outside wrapper of such original package, in such place thereon and in such manner as the Department may designate. Such imprinted language shall acknowledge the manufacturer's payment of or liability for the tax imposed by this Act with respect to the distribution of such cigarettes.
A distributor shall not affix, or cause to be affixed, any stamp or imprint to a package of cigarettes, as provided for in this Section, if the tobacco product manufacturer, as defined in Section 10 of the Tobacco Product Manufacturers' Escrow Act, that made or sold the cigarettes has failed to become a participating manufacturer, as defined in subdivision (a)(1) of Section 15 of the Tobacco Product Manufacturers' Escrow Act, or has failed to create a qualified escrow fund for any cigarettes manufactured by the tobacco product manufacturer and sold in this State or otherwise failed to bring itself into compliance with subdivision (a)(2) of Section 15 of the Tobacco Product Manufacturers' Escrow Act.
(Source: P.A. 97-1129, eff. 8-28-12; 98-463, eff. 8-16-13.)

(35 ILCS 130/3-5)
Sec. 3-5. Sunset of exemptions, credits, and deductions. The application of every exemption, credit, and deduction against tax imposed by this Act that becomes law after the effective date of this amendatory Act of 1994 shall be limited by a reasonable and appropriate sunset date. A taxpayer is not entitled to take the exemption, credit, or deduction beginning on the sunset date and thereafter. If a reasonable and appropriate sunset date is not specified in the Public Act that creates the exemption, credit, or deduction, a taxpayer shall not be entitled to take the exemption, credit, or deduction beginning 5 years after the effective date of the Public Act creating the exemption, credit, or deduction and thereafter.
(Source: P.A. 88-660, eff. 9-16-94.)

(35 ILCS 130/3-10)
Sec. 3-10. Cigarette enforcement.
(a) Prohibitions. It is unlawful for any person:
(1) to sell or distribute in this State; to acquire,

hold, own, possess, or transport, for sale or distribution in this State; or to import, or cause to be imported into this State for sale or distribution in this State:

(A) any cigarettes the package of which:
(i) bears any statement, label, stamp,

sticker, or notice indicating that the manufacturer did not intend the cigarettes to be sold, distributed, or used in the United States, including but not limited to labels stating "For Export Only", "U.S. Tax Exempt", "For Use Outside U.S.", or similar wording; or

(ii) does not comply with:
(aa) all requirements imposed by or

pursuant to federal law regarding warnings and other information on packages of cigarettes manufactured, packaged, or imported for sale, distribution, or use in the United States, including but not limited to the precise warning labels specified in the federal Cigarette Labeling and Advertising Act, 15 U.S.C. 1333; and

(bb) all federal trademark and copyright

laws;

(B) any cigarettes imported into the United

States in violation of 26 U.S.C. 5754 or any other federal law, or implementing federal regulations;

(C) any cigarettes that such person otherwise

knows or has reason to know the manufacturer did not intend to be sold, distributed, or used in the United States; or

(D) any cigarettes for which there has not been

submitted to the Secretary of the U.S. Department of Health and Human Services the list or lists of the ingredients added to tobacco in the manufacture of the cigarettes required by the federal Cigarette Labeling and Advertising Act, 15 U.S.C. 1335a;

(2) to alter the package of any cigarettes, prior to

sale or distribution to the ultimate consumer, so as to remove, conceal, or obscure:

(A) any statement, label, stamp, sticker, or

notice described in subdivision (a)(1)(A)(i) of this Section;

(B) any health warning that is not specified in,

or does not conform with the requirements of, the federal Cigarette Labeling and Advertising Act, 15 U.S.C. 1333; or

(3) to affix any stamp required pursuant to this Act

to the package of any cigarettes described in subdivision (a)(1) of this Section or altered in violation of subdivision (a)(2).

(b) Documentation. On the first business day of each month, each person licensed to affix the State tax stamp to cigarettes shall file with the Department, for all cigarettes imported into the United States to which the person has affixed the tax stamp in the preceding month:
(1) a copy of:
(A) the permit issued pursuant to the Internal

Revenue Code, 26 U.S.C. 5713, to the person importing the cigarettes into the United States allowing the person to import the cigarettes; and

(B) the customs form containing, with respect to

the cigarettes, the internal revenue tax information required by the U.S. Bureau of Alcohol, Tobacco and Firearms;

(2) a statement, signed by the person under penalty

of perjury, which shall be treated as confidential by the Department and exempt from disclosure under the Freedom of Information Act, identifying the brand and brand styles of all such cigarettes, the quantity of each brand style of such cigarettes, the supplier of such cigarettes, and the person or persons, if any, to whom such cigarettes have been conveyed for resale; and a separate statement, signed by the individual under penalty of perjury, which shall not be treated as confidential or exempt from disclosure, separately identifying the brands and brand styles of such cigarettes; and

(3) a statement, signed by an officer of the

manufacturer or importer under penalty of perjury, certifying that the manufacturer or importer has complied with:

(A) the package health warning and ingredient

reporting requirements of the federal Cigarette Labeling and Advertising Act, 15 U.S.C. 1333 and 1335a, with respect to such cigarettes; and

(B) the provisions of Exhibit T of the Master

Settlement Agreement entered in the case of People of the State of Illinois v. Philip Morris, et al. (Circuit Court of Cook County, No. 96-L13146), including a statement indicating whether the manufacturer is, or is not, a participating tobacco manufacturer within the meaning of Exhibit T.

(c) Administrative sanctions.
(1) Upon finding that a distributor, secondary

distributor, retailer, or person has committed any of the acts prohibited by subsection (a), knowing or having reason to know that he or she has done so, or upon finding that a distributor or person has failed to comply with any requirement of subsection (b), the Department may revoke or suspend the license or licenses of any distributor, secondary distributor, or retailer pursuant to the procedures set forth in Section 6 and impose, on the distributor, secondary distributor, retailer, or person, a civil penalty in an amount not to exceed the greater of 500% of the retail value of the cigarettes involved or $5,000.

(2) Cigarettes that are acquired, held, owned,

possessed, transported in, imported into, or sold or distributed in this State in violation of this Section shall be deemed contraband under this Act and are subject to seizure and forfeiture as provided in this Act, and all such cigarettes seized and forfeited shall be destroyed or maintained and used in an undercover capacity. Such cigarettes shall be deemed contraband whether the violation of this Section is knowing or otherwise.

(d) Unfair trade practices. In addition to any other penalties provided for in this Act, a violation of subsection (a) or subsection (b) of this Section shall constitute an unlawful practice as provided in the Consumer Fraud and Deceptive Business Practices Act.
(d-1) Retailers issued a license under Section 4g of this Act and secondary distributors shall not be liable under subsections (c)(1) and (d) of this Section for unknowingly possessing, selling, or distributing to consumers or users cigarettes identified in subsection (a)(1) of this Section if the cigarettes possessed, sold, or distributed by the licensed retailer or secondary distributor were obtained from a distributor licensed under this Act.
(d-2) Criminal penalties. A distributor, secondary distributor, retailer, or person who violates subsection (a), or a distributor, secondary distributor, or person who violates subsection (b) of this Section shall be guilty of a Class 4 felony.
(e) Unfair cigarette sales. For purposes of the Trademark Registration and Protection Act and the Counterfeit Trademark Act, cigarettes imported or reimported into the United States for sale or distribution under any trade name, trade dress, or trademark that is the same as, or is confusingly similar to, any trade name, trade dress, or trademark used for cigarettes manufactured in the United States for sale or distribution in the United States shall be presumed to have been purchased outside of the ordinary channels of trade.
(f) General provisions.
(1) This Section shall be enforced by the Department;

provided that, at the request of the Director of Revenue or the Director's duly authorized agent, the State police and all local police authorities shall enforce the provisions of this Section. The Attorney General has concurrent power with the State's Attorney of any county to enforce this Section.

(2) For the purpose of enforcing this Section, the

Director of Revenue and any agency to which the Director has delegated enforcement responsibility pursuant to subdivision (f)(1) may request information from any State or local agency and may share information with and request information from any federal agency and any agency of any other state or any local agency of any other state.

(3) In addition to any other remedy provided by law,

including enforcement as provided in subdivision (f)(1), any person may bring an action for appropriate injunctive or other equitable relief for a violation of this Section; actual damages, if any, sustained by reason of the violation; and, as determined by the court, interest on the damages from the date of the complaint, taxable costs, and reasonable attorney's fees. If the trier of fact finds that the violation is flagrant, it may increase recovery to an amount not in excess of 3 times the actual damages sustained by reason of the violation.

(g) Definitions. As used in this Section:
"Importer" means that term as defined in 26 U.S.C. 5702(1).
"Package" means that term as defined in 15 U.S.C. 1332(4).
(h) Applicability.
(1) This Section does not apply to:
(A) cigarettes allowed to be imported or brought

into the United States for personal use; and

(B) cigarettes sold or intended to be sold as

duty-free merchandise by a duty-free sales enterprise in accordance with the provisions of 19 U.S.C. 1555(b) and any implementing regulations; except that this Section shall apply to any such cigarettes that are brought back into the customs territory for resale within the customs territory.

(2) The penalties provided in this Section are in

addition to any other penalties imposed under other provision of law.

(Source: P.A. 98-1055, eff. 1-1-16.)

(35 ILCS 130/3-15)
Sec. 3-15. (Repealed).
(Source: P.A. 95-1053, eff. 1-1-10. Repealed by P.A. 96-782, eff. 1-1-10.)

(35 ILCS 130/4) (from Ch. 120, par. 453.4)
Sec. 4. Distributor's license. No person may engage in business as a distributor of cigarettes in this State within the meaning of the first 2 definitions of distributor in Section 1 of this Act without first having obtained a license therefor from the Department. Application for license shall be made to the Department in form as furnished and prescribed by the Department. Each applicant for a license under this Section shall furnish to the Department on the form signed and verified by the applicant under penalty of perjury the following information:
(a) The name and address of the applicant;
(b) The address of the location at which the

applicant proposes to engage in business as a distributor of cigarettes in this State;

(c) Such other additional information as the

Department may lawfully require by its rules and regulations.

The annual license fee payable to the Department for each distributor's license shall be $250. The purpose of such annual license fee is to defray the cost, to the Department, of serializing cigarette tax stamps. Each applicant for license shall pay such fee to the Department at the time of submitting his application for license to the Department.
Every applicant who is required to procure a distributor's license shall file with his application a joint and several bond. Such bond shall be executed to the Department of Revenue, with good and sufficient surety or sureties residing or licensed to do business within the State of Illinois, in the amount of $2,500, conditioned upon the true and faithful compliance by the licensee with all of the provisions of this Act. Such bond, or a reissue thereof, or a substitute therefor, shall be kept in effect during the entire period covered by the license. A separate application for license shall be made, a separate annual license fee paid, and a separate bond filed, for each place of business at which a person who is required to procure a distributor's license under this Section proposes to engage in business as a distributor in Illinois under this Act.
The following are ineligible to receive a distributor's license under this Act:
(1) a person who is not of good character and

reputation in the community in which he resides; the Department may consider past conviction of a felony but the conviction shall not operate as an absolute bar to licensure;

(2) a person who has been convicted of a felony

under any Federal or State law, if the Department, after investigation and a hearing and consideration of mitigating factors and evidence of rehabilitation contained in the applicant's record, including those in Section 4i, determines that such person has not been sufficiently rehabilitated to warrant the public trust and the conviction will impair the ability of the person to engage in the position for which a license is sought;

(3) a corporation, if any officer, manager or

director thereof, or any stockholder or stockholders owning in the aggregate more than 5% of the stock of such corporation, would not be eligible to receive a license under this Act for any reason;

(4) a person, or any person who owns more than 15

percent of the ownership interests in a person or a related party who:

(a) owes, at the time of application, any

delinquent cigarette taxes that have been determined by law to be due and unpaid, unless the license applicant has entered into an agreement approved by the Department to pay the amount due;

(b) had a license under this Act revoked

within the past two years by the Department for misconduct relating to stolen or contraband cigarettes or has been convicted of a State or federal crime, punishable by imprisonment of one year or more, relating to stolen or contraband cigarettes;

(c) manufactures cigarettes, whether in this

State or out of this State, and who is neither (i) a participating manufacturer as defined in subsection II(jj) of the "Master Settlement Agreement" as defined in Sections 10 of the Tobacco Products Manufacturers' Escrow Act and the Tobacco Products Manufacturers' Escrow Enforcement Act of 2003 (30 ILCS 168/10 and 30 ILCS 167/10); nor (ii) in full compliance with Tobacco Products Manufacturers' Escrow Act and the Tobacco Products Manufacturers' Escrow Enforcement Act of 2003 (30 ILCS 168/ and 30 ILCS 167/);

(d) has been found by the Department, after

notice and a hearing, to have imported or caused to be imported into the United States for sale or distribution any cigarette in violation of 19 U.S.C. 1681a;

(e) has been found by the Department, after

notice and a hearing, to have imported or caused to be imported into the United States for sale or distribution or manufactured for sale or distribution in the United States any cigarette that does not fully comply with the Federal Cigarette Labeling and Advertising Act (15 U.S.C. 1331, et seq.); or

(f) has been found by the Department, after

notice and a hearing, to have made a material false statement in the application or has failed to produce records required to be maintained by this Act.

The Department, upon receipt of an application, license fee and bond in proper form, from a person who is eligible to receive a distributor's license under this Act, shall issue to such applicant a license in form as prescribed by the Department, which license shall permit the applicant to which it is issued to engage in business as a distributor at the place shown in his application. All licenses issued by the Department under this Act shall be valid for not to exceed one year after issuance unless sooner revoked, canceled or suspended as provided in this Act. No license issued under this Act is transferable or assignable. Such license shall be conspicuously displayed in the place of business conducted by the licensee in Illinois under such license. No distributor licensee acquires any vested interest or compensable property right in a license issued under this Act.
A licensed distributor shall notify the Department of any change in the information contained on the application form, including any change in ownership and shall do so within 30 days after any such change.
Any person aggrieved by any decision of the Department under this Section may, within 20 days after notice of the decision, protest and request a hearing. Upon receiving a request for a hearing, the Department shall give notice to the person requesting the hearing of the time and place fixed for the hearing and shall hold a hearing in conformity with the provisions of this Act and then issue its final administrative decision in the matter to that person. In the absence of a protest and request for a hearing within 20 days, the Department's decision shall become final without any further determination being made or notice given.
(Source: P.A. 100-286, eff. 1-1-18.)

(35 ILCS 130/4a) (from Ch. 120, par. 453.4a)
Sec. 4a. If a distributor shall be convicted of the violation of any of the provisions of this Act, or if his or her license shall be revoked and no review is had of the order or revocation, or if on review thereof the decision is adverse to the distributor, or if a distributor fails to pay an assessment as to which no judicial review is sought and which has become final, or pursuant to which, upon review thereof, the circuit court has entered a judgment that is in favor of the Department and that has become final, the bond filed pursuant to this Act shall thereupon be forfeited, and the Department may institute a suit upon such bond in its own name for the entire amount of such bond and costs. Such suit upon the bond shall be in addition to any other remedy provided for herein.
(Source: P.A. 96-1027, eff. 7-12-10.)

(35 ILCS 130/4b) (from Ch. 120, par. 453.4b)
Sec. 4b. (a) The Department may, in its discretion, upon application, issue permits authorizing the payment of the tax herein imposed by out-of-State cigarette manufacturers who are not required to be licensed as distributors of cigarettes in this State, but who elect to qualify under this Act as distributors of cigarettes in this State, and who, to the satisfaction of the Department, furnish adequate security to insure payment of the tax, provided that any such permit shall extend only to cigarettes which such permittee manufacturer places in original packages that are contained inside a sealed transparent wrapper. Such permits shall be issued without charge in such form as the Department may prescribe and shall not be transferable or assignable.
The following are ineligible to receive a distributor's permit under this subsection:
(1) a person who is not of good character and

reputation in the community in which he resides; the Department may consider past conviction of a felony but the conviction shall not operate as an absolute bar to receiving a permit;

(2) a person who has been convicted of a felony under

any Federal or State law, if the Department, after investigation and a hearing and consideration of mitigating factors and evidence of rehabilitation contained in the applicant's record, including those in Section 4i of this Act, determines that such person has not been sufficiently rehabilitated to warrant the public trust and the conviction will impair the ability of the person to engage in the position for which a permit is sought;

(3) a corporation, if any officer, manager or

director thereof, or any stockholder or stockholders owning in the aggregate more than 5% of the stock of such corporation, would not be eligible to receive a permit under this Act for any reason.

With respect to cigarettes which come within the scope of such a permit and which any such permittee delivers or causes to be delivered in Illinois to licensed distributors, such permittee shall remit the tax imposed by this Act at the times provided for in Section 3 of this Act. Each such remittance shall be accompanied by a return filed with the Department on a form to be prescribed and furnished by the Department and shall disclose such information as the Department may lawfully require. The Department may promulgate rules to require that the permittee's return be accompanied by appropriate computer-generated magnetic media supporting schedule data in the format prescribed by the Department, unless, as provided by rule, the Department grants an exception upon petition of the permittee. Each such return shall be accompanied by a copy of each invoice rendered by the permittee to any licensed distributor to whom the permittee delivered cigarettes of the type covered by the permit (or caused cigarettes of the type covered by the permit to be delivered) in Illinois during the period covered by such return.
Such permit may be suspended, canceled or revoked when, at any time, the Department considers that the security given is inadequate, or that such tax can more effectively be collected from distributors located in this State, or whenever the permittee violates any provision of this Act or any lawful rule or regulation issued by the Department pursuant to this Act or is determined to be ineligible for a distributor's permit under this Act as provided in this Section, whenever the permittee shall notify the Department in writing of his desire to have the permit canceled. The Department shall have the power, in its discretion, to issue a new permit after such suspension, cancellation or revocation, except when the person who would receive the permit is ineligible to receive a distributor's permit under this Act.
All permits issued by the Department under this Act shall be valid for not to exceed one year after issuance unless sooner revoked, canceled or suspended as in this Act provided.
(b) Out-of-state cigarette manufacturers who are not required to be licensed as distributors of cigarettes in this State and who do not elect to obtain approval under subsection 4b(a) to pay the tax imposed by this Act, but who elect to qualify under this Act as distributors of cigarettes in this State for purposes of shipping and delivering unstamped original packages of cigarettes into this State to licensed distributors, shall obtain a permit from the Department. These permits shall be issued without charge in such form as the Department may prescribe and shall not be transferable or assignable.
The following are ineligible to receive a distributor's permit under this subsection:
(1) a person who is not of good character and

reputation in the community in which he or she resides; the Department may consider past conviction of a felony but the conviction shall not operate as an absolute bar to receiving a permit;

(2) a person who has been convicted of a felony under

any federal or State law, if the Department, after investigation and a hearing and consideration of mitigating factors and evidence of rehabilitation contained in the applicant's record, including those set forth in Section 4i of this Act, determines that the person has not been sufficiently rehabilitated to warrant the public trust and the conviction will impair the ability of the person to engage in the position for which a permit is sought; and

(3) a corporation, if any officer, manager, or

director thereof, or any stockholder or stockholders owning in the aggregate more than 5% of the stock of the corporation, would not be eligible to receive a permit under this Act for any reason.

With respect to original packages of cigarettes that such permittee delivers or causes to be delivered in Illinois and distributes to the public for promotional purposes without consideration, the permittee shall pay the tax imposed by this Act by remitting the amount thereof to the Department by the 5th day of each month covering cigarettes shipped or otherwise delivered in Illinois for those purposes during the preceding calendar month. The permittee, before delivering those cigarettes or causing those cigarettes to be delivered in this State, shall evidence his or her obligation to remit the taxes due with respect to those cigarettes by imprinting language to be prescribed by the Department on each original package of cigarettes, in such place thereon and in such manner also to be prescribed by the Department. The imprinted language shall acknowledge the permittee's payment of or liability for the tax imposed by this Act with respect to the distribution of those cigarettes.
With respect to cigarettes that the permittee delivers or causes to be delivered in Illinois to Illinois licensed distributors or distributed to the public for promotional purposes, the permittee shall, by the 5th day of each month, file with the Department, a report covering cigarettes shipped or otherwise delivered in Illinois to licensed distributors or distributed to the public for promotional purposes during the preceding calendar month on a form to be prescribed and furnished by the Department and shall disclose such other information as the Department may lawfully require. The Department may promulgate rules to require that the permittee's report be accompanied by appropriate computer-generated magnetic media supporting schedule data in the format prescribed by the Department, unless, as provided by rule, the Department grants an exception upon petition of the permittee. Each such report shall be accompanied by a copy of each invoice rendered by the permittee to any purchaser to whom the permittee delivered cigarettes of the type covered by the permit (or caused cigarettes of the type covered by the permit to be delivered) in Illinois during the period covered by such report.
Such permit may be suspended, canceled, or revoked whenever the permittee violates any provision of this Act or any lawful rule or regulation issued by the Department pursuant to this Act, is determined to be ineligible for a distributor's permit under this Act as provided in this Section, or notifies the Department in writing of his or her desire to have the permit canceled. The Department shall have the power, in its discretion, to issue a new permit after such suspension, cancellation, or revocation, except when the person who would receive the permit is ineligible to receive a distributor's permit under this Act.
All permits issued by the Department under this Act shall be valid for a period not to exceed one year after issuance unless sooner revoked, canceled, or suspended as provided in this Act.
(Source: P.A. 100-286, eff. 1-1-18.)

(35 ILCS 130/4c)
Sec. 4c. Secondary distributor's license. No person may engage in business as a secondary distributor of cigarettes in this State without first having obtained a license therefor from the Department. Application for license shall be made to the Department on a form as furnished and prescribed by the Department. Each applicant for a license under this Section shall furnish the following information to the Department on a form signed and verified by the applicant under penalty of perjury:
(1) the name and address of the applicant;
(2) the address of the location at which the

applicant proposes to engage in business as a secondary distributor of cigarettes in this State; and

(3) such other additional information as the

Department may reasonably require.

The annual license fee payable to the Department for each secondary distributor's license shall be $250. Each applicant for a license shall pay such fee to the Department at the time of submitting an application for license to the Department.
A separate application for license shall be made and separate annual license fee paid for each place of business at which a person who is required to procure a secondary distributor's license under this Section proposes to engage in business as a secondary distributor in Illinois under this Act.
The following are ineligible to receive a secondary distributor's license under this Act:
(1) a person who is not of good character and

reputation in the community in which he resides; the Department may consider past conviction of a felony but the conviction shall not operate as an absolute bar to receiving a license;

(2) a person who has been convicted of a felony under

any federal or State law, if the Department, after investigation and a hearing and consideration of the mitigating factors provided in subsection (b) of Section 4i of this Act, determines that such person has not been sufficiently rehabilitated to warrant the public trust and the conviction will impair the ability of the person to engage in the position for which a license is sought;

(3) a corporation, if any officer, manager, or

director thereof, or any stockholder or stockholders owning in the aggregate more than 5% of the stock of such corporation, would not be eligible to receive a license under this Act for any reason;

(4) a person who manufactures cigarettes, whether in

this State or out of this State;

(5) a person, or any person who owns more than 15% of

the ownership interests in a person or a related party who:

(A) owes, at the time of application, any

delinquent cigarette taxes that have been determined by law to be due and unpaid, unless the license applicant has entered into an agreement approved by the Department to pay the amount due;

(B) had a license under this Act revoked within

the past two years by the Department or has been convicted of a State or federal crime, punishable by imprisonment of one year or more, relating to stolen or contraband cigarettes;

(C) has been found by the Department, after

notice and a hearing, to have imported or caused to be imported into the United States for sale or distribution any cigarette in violation of 19 U.S.C. 1681a;

(D) has been found by the Department, after

notice and a hearing, to have imported or caused to be imported into the United States for sale or distribution or manufactured for sale or distribution in the United States any cigarette that does not fully comply with the Federal Cigarette Labeling and Advertising Act (15 U.S.C. 1331, et seq.); or

(E) has been found by the Department, after

notice and a hearing, to have made a material false statement in the application or has failed to produce records required to be maintained by this Act.

The Department, upon receipt of an application and license fee from a person who is eligible to receive a secondary distributor's license under this Act, shall issue to such applicant a license in such form as prescribed by the Department. The license shall permit the applicant to which it is issued to engage in business as a secondary distributor at the place shown in his application. All licenses issued by the Department under this Act shall be valid for a period not to exceed one year after issuance unless sooner revoked, canceled, or suspended as provided in this Act. No license issued under this Act is transferable or assignable. Such license shall be conspicuously displayed in the place of business conducted by the licensee in Illinois under such license. No secondary distributor licensee acquires any vested interest or compensable property right in a license issued under this Act.
A licensed secondary distributor shall notify the Department of any change in the information contained on the application form, including any change in ownership, and shall do so within 30 days after any such change.
Any person aggrieved by any decision of the Department under this Section may, within 20 days after notice of the decision, protest and request a hearing. Upon receiving a request for a hearing, the Department shall give notice to the person requesting the hearing of the time and place fixed for the hearing and shall hold a hearing in conformity with the provisions of this Act and then issue its final administrative decision in the matter to that person. In the absence of a protest and request for a hearing within 20 days, the Department's decision shall become final without any further determination being made or notice given.
(Source: P.A. 100-286, eff. 1-1-18.)

(35 ILCS 130/4d)
Sec. 4d. Sales of cigarettes to and by retailers. In-state makers, manufacturers, and fabricators licensed as distributors under Section 4 of this Act and out-of-state makers, manufacturers, and fabricators holding permits under Section 4b of this Act may not sell original packages of cigarettes to retailers. A retailer who is licensed under Section 4g of this Act may sell only original packages of cigarettes obtained from manufacturer representatives, licensed secondary distributors, or licensed distributors other than in-state makers, manufacturers, or fabricators licensed as distributors under Section 4 of this Act and out-of-state makers, manufacturers, or fabricators holding permits under Section 4b of this Act.
(Source: P.A. 97-587, eff. 8-26-11; 98-1055, eff. 1-1-16.)

(35 ILCS 130/4e)
Sec. 4e. Sales of cigarettes to and by secondary distributors. In-state makers, manufacturers, and fabricators licensed as distributors under Section 4 of this Act and out-of-state makers, manufacturers, and fabricators holding permits under Section 4b of this Act may not sell original packages of cigarettes to secondary distributors. A secondary distributor may sell only original packages of cigarettes obtained from licensed distributors other than in-state makers, manufacturers, or fabricators licensed as distributors under Section 4 of this Act and out-of-state makers, manufacturers, or fabricators holding permits under Section 4b of this Act. Secondary distributors may sell cigarettes to Illinois retailers issued a license under Section 4g of this Act for resale, and are also authorized to make retail sales of cigarettes at the location on the secondary distributor's license as long as the secondary distributor obtains a license under Section 4g of the Cigarette Tax Act and sells 75% or more of the cigarettes sold at such location to retailers issued a license under Section 4g of this Act for resale. All sales by secondary distributors to retailers issued a license under Section 4g of this Act must be made at the location on the secondary distributor's license. Retailers issued a license under Section 4g of this Act must take possession of all cigarettes sold by the secondary distributor at the secondary distributor's licensed address. Secondary distributors may not make deliveries of cigarettes to retailers.
Secondary distributors may not file a claim for credit or refund with the State under Section 9d of this Act.
(Source: P.A. 98-1055, eff. 1-1-16.)

(35 ILCS 130/4f)
Sec. 4f. Manufacturer representatives.
(a) No manufacturer may market cigarettes produced by the manufacturer directly to retailers in this State issued a license under Section 4g of this Act without first having obtained authorization from the Department. Application for authority to maintain representatives in this State to market in this State cigarettes produced by the manufacturer shall be made to the Department on a form furnished and prescribed by the Department. Each applicant under this Section shall furnish the following information to the Department on a form signed and verified by the applicant under penalty of perjury:
(1) the name and address of the applicant;
(2) the address of every location from which the

applicant proposes to engage in business in this State;

(3) the number of manufacturer representatives the

applicant requests to maintain in this State; and

(4) any other additional information as the

Department may reasonably require.

The following manufacturers are ineligible to receive authorization to maintain manufacturer representatives in this State:
(1) a manufacturer who owes, at the time of

application, any delinquent cigarette taxes that have been determined by law to be due and unpaid, unless the applicant has entered into an agreement approved by the Department to pay the amount due;

(2) a manufacturer who has had a license revoked

within the past 2 years for misconduct relating to stolen or contraband cigarettes or has been convicted of a state or federal crime, punishable by imprisonment of one year or more, relating to stolen or contraband cigarettes;

(3) a manufacturer who has been found, after notice

and a hearing, to have imported or caused to be imported into the United States for sale or distribution any cigarette in violation of 19 U.S.C. 1681a;

(4) a manufacturer who has been found, after notice

and a hearing, to have imported or caused to be imported into the United States for sale or distribution or manufactured for sale or distribution in the United States any cigarette that does not fully comply with the Federal Cigarette Labeling and Advertising Act (15 U.S.C. 1331, et seq.);

(5) a manufacturer who has been found, after notice

and a hearing, to have made a material false statement in an application or has failed to produce records required to be maintained by this Act;

(6) a manufacturer who has been found, after notice

and hearing, to have violated any Section of this Act; or

(7) a manufacturer licensed as a distributor under

Section 4 of this Act or holding a permit under Section 4b of this Act.

The Department, upon receipt of an application from a manufacturer who is eligible to maintain manufacturer representatives in this State, shall notify the applicant in writing, not more than 60 days after an application has been received, that the applicant may or may not maintain the requested number of manufacturer representatives in this State. A copy of the notice authorizing a manufacturer to maintain manufacturer representatives in this State shall be available for inspection by the Department at each place of business identified in the application and in the motor vehicle operated by marketing representatives in the course of performing his or her duties in this State on behalf of the manufacturer.
A manufacturer representative shall notify the Department of any change in the information contained on the application form and shall do so within 30 days after any such change.
(b) Only directors, officers, and employees of the manufacturer may act as manufacturer representatives in this State. The manufacturer shall provide to the Department the names and addresses of the manufacturer representatives operating in this State and the make, model, and license plate number of each motor vehicle operated by a manufacturer representative in the course of performing his or her duties in this State on behalf of the manufacturer. The following individuals may not act as manufacturer representatives:
(1) an individual who owes any delinquent cigarette

taxes that have been determined by law to be due and unpaid, unless the individual has entered into an agreement approved by the Department to pay the amount due;

(2) an individual who has had a license revoked

within the past 2 years for misconduct relating to stolen or contraband cigarettes or has been convicted of a state or federal crime, punishable by imprisonment of one year or more, relating to stolen or contraband cigarettes;

(3) an individual who has been found, after notice

and a hearing, to have made a material false statement in an application or has failed to produce records required to be maintained by this Act; or

(4) an individual who has been found, after notice

and hearing, to have violated any Section of this Act.

(c) Manufacturer representatives may sell to retailers in this State who are licensed under Section 4g of this Act only original packages of cigarettes made, manufactured, or fabricated by the manufacturer and purchased or obtained from a distributor licensed under this Act, or the Cigarette Tax Use Act, and on which tax stamps have been affixed. Manufacturer representatives may sell up to 600 stamped original packages of cigarettes in a calendar year, for the purpose of promoting the manufacturer's brands of cigarettes. A manufacturer representative may not possess more than 500 stamped original packages of cigarettes made, manufactured, or fabricated by the manufacturer and purchased or obtained from a distributor licensed under this Act or the Cigarette Use Tax Act. Any original packages of cigarettes in the possession of a manufacturer representative that (i) are not made, manufactured, or fabricated by the manufacturer and purchased or obtained from a distributor licensed under this Act or the Cigarette Use Tax Act, other than cigarettes for personal use and consumption, (ii) exceed the maximum quantity of 500 original packages of cigarettes, excluding packages of cigarettes for personal use and consumption; (iii) violate Section 3-10 of this Act; or (iv) do not have the proper tax stamps affixed, are contraband and subject to seizure and forfeiture.
Manufacturer representatives may sell, on behalf of licensed distributors, stamped original packages of cigarettes to retailers who are licensed under Section 4g of this Act. The manufacturer representative shall provide the distributor with a signed receipt for the cigarettes obtained from the distributor. The distributor shall invoice the licensed retailer, and the licensed retailer shall pay the distributor for all cigarettes provided to licensed retailers by manufacturer representatives on behalf of a distributor.
Manufacturer representatives may sell stamped original packages of cigarettes to licensed retailers that are purchased from licensed distributors. Distributors shall provide manufacturer representatives with invoices for stamped original packages of cigarettes sold to manufacturer representatives. Manufacturer representatives shall invoice licensed retailers, and the licensed retailers shall pay the manufacturer representatives for all original packages of cigarettes sold to licensed retailers.
(d) Any person aggrieved by any decision of the Department under this Section may, within 20 days after notice of the decision, protest and request a hearing. Upon receiving a request for a hearing, the Department shall give notice to the person requesting the hearing of the time and place fixed for the hearing and shall hold a hearing in conformity with the provisions of this Act and then issue its final administrative decision in the matter to that person. In the absence of a protest and request for a hearing within 20 days, the Department's decision shall become final without any further determination being made or notice given.
(Source: P.A. 97-587, eff. 8-26-11; 98-1055, eff. 1-1-16.)

(35 ILCS 130/4g)
Sec. 4g. Retailer's license. Beginning on January 1, 2016, no person may engage in business as a retailer of cigarettes in this State without first having obtained a license from the Department. Application for license shall be made to the Department, by electronic means, in a form prescribed by the Department. Each applicant for a license under this Section shall furnish to the Department, in an electronic format established by the Department, the following information:
(1) the name and address of the applicant;
(2) the address of the location at which the

applicant proposes to engage in business as a retailer of cigarettes in this State; and

(3) such other additional information as the

Department may lawfully require by its rules and regulations.

The annual license fee payable to the Department for each retailer's license shall be $75. The fee shall be deposited into the Tax Compliance and Administration Fund and shall be for the cost of tobacco retail inspection and contraband tobacco and tobacco smuggling with at least two-thirds of the money being used for contraband tobacco and tobacco smuggling operations and enforcement.
Each applicant for a license shall pay the fee to the Department at the time of submitting its application for a license to the Department. The Department shall require an applicant for a license under this Section to electronically file and pay the fee.
A separate annual license fee shall be paid for each place of business at which a person who is required to procure a retailer's license under this Section proposes to engage in business as a retailer in Illinois under this Act.
The following are ineligible to receive a retailer's license under this Act:
(1) a person who has been convicted of a felony

related to the illegal transportation, sale, or distribution of cigarettes, or a tobacco-related felony, under any federal or State law, if the Department, after investigation and a hearing if requested by the applicant, determines that the person has not been sufficiently rehabilitated to warrant the public trust; or

(2) a corporation, if any officer, manager, or

director thereof, or any stockholder or stockholders owning in the aggregate more than 5% of the stock of such corporation, would not be eligible to receive a license under this Act for any reason.

The Department, upon receipt of an application and license fee, in proper form, from a person who is eligible to receive a retailer's license under this Act, shall issue to such applicant a license in form as prescribed by the Department. That license shall permit the applicant to whom it is issued to engage in business as a retailer under this Act at the place shown in his or her application. All licenses issued by the Department under this Section shall be valid for a period not to exceed one year after issuance unless sooner revoked, canceled, or suspended as provided in this Act. No license issued under this Section is transferable or assignable. The license shall be conspicuously displayed in the place of business conducted by the licensee in Illinois under such license. The Department shall not issue a retailer's license to a retailer unless the retailer is also registered under the Retailers' Occupation Tax Act. A person who obtains a license as a retailer who ceases to do business as specified in the license, or who never commenced business, or whose license is suspended or revoked, shall immediately surrender the license to the Department.
Any person aggrieved by any decision of the Department under this Section may, within 30 days after notice of the decision, protest and request a hearing. Upon receiving a request for a hearing, the Department shall give written notice to the person requesting the hearing of the time and place fixed for the hearing and shall hold a hearing in conformity with the provisions of this Act and then issue its final administrative decision in the matter to that person. In the absence of a protest and request for a hearing within 30 days, the Department's decision shall become final without any further determination being made or notice given.
(Source: P.A. 98-1055, eff. 1-1-16; 99-78, 7-20-15; 99-192, eff. 1-1-16.)

(35 ILCS 130/4h)
Sec. 4h. Purchases of cigarettes by licensed retailers. A person who possesses a retailer's license under Section 4g of this Act shall obtain cigarettes for sale only from a licensed distributor, secondary distributor, or manufacturer representative.
(Source: P.A. 98-1055, eff. 1-1-16.)

(35 ILCS 130/4i)
Sec. 4i. Applicant convictions.
(a) The Department shall not require applicants to report the following information and shall not consider the following criminal history records in connection with an application for a license or permit under this Act:
(1) Juvenile adjudications of delinquent minors as

defined in Section 5-105 of the Juvenile Court Act of 1987, subject to the restrictions set forth in Section 5-130 of the Juvenile Court Act of 1987.

(2) Law enforcement records, court records, and

conviction records of an individual who was 17 years old at the time of the offense and before January 1, 2014, unless the nature of the offense required the individual to be tried as an adult.

(3) Records of arrest not followed by a conviction.
(4) Convictions overturned by a higher court.
(5) Convictions or arrests that have been sealed or

expunged.

(b) The Department, upon a finding that an applicant for a license or permit was previously convicted of a felony under any federal or State law, shall consider any mitigating factors and evidence of rehabilitation contained in the applicant's record, including any of the following factors and evidence, to determine if the applicant has been sufficiently rehabilitated and whether a prior conviction will impair the ability of the applicant to engage in the position for which a license or permit is sought:
(1) the lack of direct relation of the offense for

which the applicant was previously convicted to the duties, functions, and responsibilities of the position for which a license or permit is sought;

(2) whether 5 years since a felony conviction or 3

years since release from confinement for the conviction, whichever is later, have passed without a subsequent conviction;

(3) if the applicant was previously licensed or

employed in this State or other states or jurisdictions, then the lack of prior misconduct arising from or related to the licensed position or position of employment;

(4) the age of the person at the time of the criminal

offense;

(5) successful completion of sentence and, for

applicants serving a term of parole or probation, a progress report provided by the applicant's probation or parole officer that documents the applicant's compliance with conditions of supervision;

(6) evidence of the applicant's present fitness and

professional character;

(7) evidence of rehabilitation or rehabilitative

effort during or after incarceration, or during or after a term of supervision, including, but not limited to, a certificate of good conduct under Section 5-5.5-25 of the Unified Code of Corrections or a certificate of relief from disabilities under Section 5-5.5-10 of the Unified Code of Corrections; and

(8) any other mitigating factors that contribute to

the person's potential and current ability to perform the duties and responsibilities of the position for which a license, permit or employment is sought.

(c) If the Department refuses to issue a license or permit to an applicant, then the Department shall notify the applicant of the denial in writing with the following included in the notice of denial:
(1) a statement about the decision to refuse to issue

a license or permit;

(2) a list of the convictions that the Department

determined will impair the applicant's ability to engage in the position for which a license or permit is sought;

(3) a list of convictions that formed the sole or

partial basis for the refusal to issue a license or permit; and

(4) a summary of the appeal process or the earliest

the applicant may reapply for a license, whichever is applicable.

(d) No later than May 1 of each year, the Department must prepare, publicly announce, and publish a report of summary statistical information relating to new and renewal license or permit applications during the preceding calendar year. Each report shall show, at a minimum:
(1) the number of applicants for a new or renewal

license or permit under this Act within the previous calendar year;

(2) the number of applicants for a new or renewal

license or permit under this Act within the previous calendar year who had any criminal conviction;

(3) the number of applicants for a new or renewal

license or permit under this Act in the previous calendar year who were granted a license or permit;

(4) the number of applicants for a new or renewal

license or permit with a criminal conviction who were granted a license or permit under this Act within the previous calendar year;

(5) the number of applicants for a new or renewal

license or permit under this Act within the previous calendar year who were denied a license or permit; and

(6) the number of applicants for a new or renewal

license or permit with a criminal conviction who were denied a license or permit under this Act in the previous calendar year in whole or in part because of a prior conviction.

(Source: P.A. 100-286, eff. 1-1-18.)

(35 ILCS 130/5) (from Ch. 120, par. 453.5)
Sec. 5. Printing tax stamps. The Department shall adopt the design or designs of the tax stamps or alternative tax indicia and shall procure the printing of such stamps or alternative tax indicia in such amounts and denominations as it deems necessary to provide for the affixation of the proper amount of tax stamps or alternative tax indicia to each original package of cigarettes.
(Source: P.A. 92-322, eff. 1-1-02.)

(35 ILCS 130/6) (from Ch. 120, par. 453.6)
Sec. 6. Revocation, cancellation, or suspension of license. The Department may, after notice and hearing as provided for by this Act, revoke, cancel or suspend the license of any distributor, secondary distributor, or retailer for the violation of any provision of this Act, or for noncompliance with any provision herein contained, or for any noncompliance with any lawful rule or regulation promulgated by the Department under Section 8 of this Act, or because the licensee is determined to be ineligible for a distributor's license for any one or more of the reasons provided for in Section 4 of this Act, or because the licensee is determined to be ineligible for a secondary distributor's license for any one or more of the reasons provided for in Section 4c of this Act, or because the licensee is determined to be ineligible for a retailer's license for any one or more of the reasons provided for in Section 4g of this Act. However, no such license shall be revoked, cancelled or suspended, except after a hearing by the Department with notice to the distributor, secondary distributor, or retailer, as aforesaid, and affording such distributor, secondary distributor, or retailer a reasonable opportunity to appear and defend, and any distributor, secondary distributor, or retailer aggrieved by any decision of the Department with respect thereto may have the determination of the Department judicially reviewed, as herein provided.
The Department may revoke, cancel, or suspend the license of any distributor for a violation of the Tobacco Product Manufacturers' Escrow Enforcement Act as provided in Section 30 of that Act. The Department may revoke, cancel, or suspend the license of any secondary distributor for a violation of subsection (e) of Section 15 of the Tobacco Product Manufacturers' Escrow Enforcement Act.
If the retailer has a training program that facilitates compliance with minimum-age tobacco laws, the Department shall suspend for 3 days the license of that retailer for a fourth or subsequent violation of the Prevention of Tobacco Use by Minors and Sale and Distribution of Tobacco Products Act, as provided in subsection (a) of Section 2 of that Act. For the purposes of this Section, any violation of subsection (a) of Section 2 of the Prevention of Tobacco Use by Minors and Sale and Distribution of Tobacco Products Act occurring at the retailer's licensed location during a 24-month period shall be counted as a violation against the retailer.
If the retailer does not have a training program that facilitates compliance with minimum-age tobacco laws, the Department shall suspend for 3 days the license of that retailer for a second violation of the Prevention of Tobacco Use by Minors and Sale and Distribution of Tobacco Products Act, as provided in subsection (a-5) of Section 2 of that Act.
If the retailer does not have a training program that facilitates compliance with minimum-age tobacco laws, the Department shall suspend for 7 days the license of that retailer for a third violation of the Prevention of Tobacco Use by Minors and Sale and Distribution of Tobacco Products Act, as provided in subsection (a-5) of Section 2 of that Act.
If the retailer does not have a training program that facilitates compliance with minimum-age tobacco laws, the Department shall suspend for 30 days the license of a retailer for a fourth or subsequent violation of the Prevention of Tobacco Use by Minors and Sale and Distribution of Tobacco Products Act, as provided in subsection (a-5) of Section 2 of that Act.
A training program that facilitates compliance with minimum-age tobacco laws must include at least the following elements: (i) it must explain that only individuals displaying valid identification demonstrating that they are 18 years of age or older shall be eligible to purchase cigarettes or tobacco products and (ii) it must explain where a clerk can check identification for a date of birth. The training may be conducted electronically. Each retailer that has a training program shall require each employee who completes the training program to sign a form attesting that the employee has received and completed tobacco training. The form shall be kept in the employee's file and may be used to provide proof of training.
Any distributor, secondary distributor, or retailer aggrieved by any decision of the Department under this Section may, within 20 days after notice of the decision, protest and request a hearing. Upon receiving a request for a hearing, the Department shall give notice in writing to the distributor, secondary distributor, or retailer requesting the hearing that contains a statement of the charges preferred against the distributor, secondary distributor, or retailer and that states the time and place fixed for the hearing. The Department shall hold the hearing in conformity with the provisions of this Act and then issue its final administrative decision in the matter to the distributor, secondary distributor, or retailer. In the absence of a protest and request for a hearing within 20 days, the Department's decision shall become final without any further determination being made or notice given.
No license so revoked, as aforesaid, shall be reissued to any such distributor, secondary distributor, or retailer within a period of 6 months after the date of the final determination of such revocation. No such license shall be reissued at all so long as the person who would receive the license is ineligible to receive a distributor's license under this Act for any one or more of the reasons provided for in Section 4 of this Act, is ineligible to receive a secondary distributor's license under this Act for any one or more of the reasons provided for in Section 4c of this Act, or is determined to be ineligible for a retailer's license under the Act for any one or more of the reasons provided for in Section 4g of this Act.
The Department upon complaint filed in the circuit court may by injunction restrain any person who fails, or refuses, to comply with any of the provisions of this Act from acting as a distributor, secondary distributor, or retailer of cigarettes in this State.
(Source: P.A. 98-1055, eff. 1-1-16; 99-192, eff. 1-1-16.)

(35 ILCS 130/7) (from Ch. 120, par. 453.7)
Sec. 7. The Department or any officer or employee of the Department designated, in writing, by the Director thereof, shall at its or his or her own instance, or on the written request of any distributor, secondary distributor, retailer, manufacturer with authority to maintain manufacturer representatives, or other interested party to the proceeding, issue subpoenas requiring the attendance of and the giving of testimony by witnesses, and subpoenas duces tecum requiring the production of books, papers, records or memoranda. All subpoenas and subpoenas duces tecum issued under the terms of this Act may be served by any person of full age. The fees of witnesses for attendance and travel shall be the same as the fees of witnesses before the circuit court of this State; such fees to be paid when the witness is excused from further attendance. When the witness is subpoenaed at the instance of the Department or any officer or employee thereof, such fees shall be paid in the same manner as other expenses of the Department, and when the witness is subpoenaed at the instance of any other party to any such proceeding, the cost of service of the subpoena or subpoena duces tecum and the fee of the witness shall be borne by the party at whose instance the witness is summoned. In such case the Department, in its discretion, may require a deposit to cover the cost of such service and witness fees. A subpoena or subpoena duces tecum so issued shall be served in the same manner as a subpoena or subpoena duces tecum issued out of a court.
Any circuit court of this State, upon the application of the Department or any officer or employee thereof, or upon the application of any other party to the proceeding, may, in its discretion, compel the attendance of witnesses, the production of books, papers, records or memoranda and the giving of testimony before the Department or any officer or employee thereof conducting an investigation or holding a hearing authorized by this Act, by an attachment for contempt, or otherwise, in the same manner as production of evidence may be compelled before the court.
The Department or any officer or employee thereof, or any other party in an investigation or hearing before the Department, may cause the depositions of witnesses within the State to be taken in the manner prescribed by law for like depositions, or depositions for discovery in civil actions in courts of this State, and to that end compel the attendance of witnesses and the production of books, papers, records or memoranda, in the same manner hereinbefore provided.
(Source: P.A. 97-587, eff. 8-26-11; 98-1055, eff. 1-1-16.)

(35 ILCS 130/8) (from Ch. 120, par. 453.8)
Sec. 8. The Department may make, promulgate and enforce such reasonable rules and regulations relating to the administration and enforcement of this Act as may be deemed expedient.
Whenever notice is required by this Act, such notice may be given by United States certified or registered mail, addressed to the person concerned at his last known address, and proof of such mailing shall be sufficient for the purposes of this Act. Notice of any hearing provided for by this Act and held before the Department shall be so given not less than 7 days prior to the day fixed for the hearing.
Hearings provided for in this Act, other than hearings before the Illinois Independent Tax Tribunal, shall be held:
(1) In Cook County, if the taxpayer's or licensee's

principal place of business is in that county;

(2) At the Department's office nearest the taxpayer's

or licensee's principal place of business, if the taxpayer's or licensee's principal place of business is in Illinois but outside Cook County;

(3) In Sangamon County, if the taxpayer's or

licensee's principal place of business is outside Illinois.

The Circuit Court of the County wherein the hearing is held has power to review all final administrative decisions of the Department in administering this Act. The provisions of the Administrative Review Law, and all amendments and modifications thereof, and the rules adopted pursuant thereto, shall apply to and govern all proceedings for the judicial review of final administrative decisions of the Department under this Act. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
Service upon the Director of Revenue or Assistant Director of Revenue of summons issued in any action to review a final administrative decision shall be service upon the Department. The Department shall certify the record of its proceedings if the distributor, secondary distributor, retailer, or manufacturer with authority to maintain manufacturer representatives pays to it the sum of 75¢ per page of testimony taken before the Department and 25¢ per page of all other matters contained in such record, except that these charges may be waived where the Department is satisfied that the aggrieved party is a poor person who cannot afford to pay such charges. Before the delivery of such record to the person applying for it, payment of these charges must be made, and if the record is not paid for within 30 days after notice that such record is available, the complaint may be dismissed by the court upon motion of the Department.
No stay order shall be entered by the Circuit Court unless the distributor, secondary distributor, retailer, or manufacturer with authority to maintain manufacturer representatives files with the court a bond in an amount fixed and approved by the court, to indemnify the State against all loss and injury which may be sustained by it on account of the review proceedings and to secure all costs which may be occasioned by such proceedings.
Whenever any proceeding provided by this Act is begun before the Department, either by the Department or by a person subject to this Act, and such person thereafter dies or becomes a person under legal disability before such proceeding is concluded, the legal representative of the deceased person or of the person under legal disability shall notify the Department of such death or legal disability. Such legal representative, as such, shall then be substituted by the Department for such person. If the legal representative fails to notify the Department of his or her appointment as such legal representative, the Department may, upon its own motion, substitute such legal representative in the proceeding pending before the Department for the person who died or became a person under legal disability.
Hearings to contest an administrative decision under this Act conducted as a result of a protest filed with the Illinois Independent Tax Tribunal on or after July 1, 2013 shall be conducted pursuant to the provisions of the Illinois Independent Tax Tribunal Act of 2012.
(Source: P.A. 97-587, eff. 8-26-11; 97-1129, eff. 8-28-12; 98-1055, eff. 1-1-16.)

(35 ILCS 130/8a) (from Ch. 120, par. 453.8a)
Sec. 8a. The Illinois Administrative Procedure Act is hereby expressly adopted and shall apply to all administrative rules and procedures of the Department of Revenue under this Act, except that (1) paragraph (b) of Section 5-10 of the Illinois Administrative Procedure Act does not apply to final orders, decisions and opinions of the Department, (2) subparagraph (a)2 of Section 5-10 of the Illinois Administrative Procedure Act does not apply to forms established by the Department for use under this Act, and (3) the provisions of Section 10-45 of the Illinois Administrative Procedure Act regarding proposals for decision are excluded and not applicable to the Department under this Act to the extent Section 10-45 applies to hearings not otherwise subject to the Illinois Independent Tax Tribunal Act of 2012.
(Source: P.A. 97-1129, eff. 8-28-12.)

(35 ILCS 130/9) (from Ch. 120, par. 453.9)
Sec. 9. Returns; remittance. Every distributor who is required to procure a license under this Act, but who is not a manufacturer of cigarettes in original packages which are contained in a sealed transparent wrapper, shall, on or before the 15th day of each calendar month, file a return with the Department, showing the quantity of cigarettes manufactured during the preceding calendar month, the quantity of cigarettes brought into this State or caused to be brought into this State from outside this State during the preceding calendar month without authorized evidence on the original packages of such cigarettes underneath the sealed transparent wrapper thereof that the tax liability imposed by this Act has been assumed by the out-of-State seller of such cigarettes, the quantity of cigarettes purchased tax-paid during the preceding calendar month either within or outside this State, the quantity of cigarettes sold by manufacturer representatives on behalf of the distributor, the quantity of cigarettes sold to manufacturer representatives, and the quantity of cigarettes sold or otherwise disposed of during the preceding calendar month. Such return shall be filed upon forms furnished and prescribed by the Department and shall contain such other information as the Department may reasonably require. The Department may promulgate rules to require that the distributor's return be accompanied by appropriate computer-generated magnetic media supporting schedule data in the format required by the Department, unless, as provided by rule, the Department grants an exception upon petition of a distributor.
Illinois manufacturers of cigarettes in original packages which are contained inside a sealed transparent wrapper shall file a return by the 5th day of each month covering the preceding calendar month. Each such return shall be accompanied by the appropriate remittance for tax as provided in Section 3 of this Act. Each such return shall show the quantity of such cigarettes manufactured during the period covered by the return, the quantity of cigarettes sold or otherwise disposed of during the period covered by the return and such other information as the Department may lawfully require. Such returns shall be filed on forms prescribed and furnished by the Department. Each such return shall be accompanied by a copy of each invoice rendered by such manufacturer to any purchaser to whom such manufacturer delivered cigarettes (or caused cigarettes to be delivered) during the period covered by the return. The Department may promulgate rules to require that the manufacturer's return be accompanied by appropriate computer-generated magnetic media supporting schedule data in the format required by the Department, unless, as provided by rule, the Department grants an exception upon petition of a manufacturer.
(Source: P.A. 97-587, eff. 8-26-11.)

(35 ILCS 130/9a) (from Ch. 120, par. 453.9a)
Sec. 9a. Examination and correction of returns.
(1) As soon as practicable after any return is filed, the Department shall examine such return and shall correct such return according to its best judgment and information, which return so corrected by the Department shall be prima facie correct and shall be prima facie evidence of the correctness of the amount of tax due, as shown therein. Instead of requiring the distributor to file an amended return, the Department may simply notify the distributor of the correction or corrections it has made. Proof of such correction by the Department may be made at any hearing before the Department or in any legal proceeding by a reproduced copy of the Department's record relating thereto in the name of the Department under the certificate of the Director of Revenue. Such reproduced copy shall, without further proof, be admitted into evidence before the Department or in any legal proceeding and shall be prima facie proof of the correctness of the amount of tax due, as shown therein. If the Department finds that any amount of tax is due from the distributor, the Department shall issue the distributor a notice of tax liability for the amount of tax claimed by the Department to be due, together with a penalty in an amount determined in accordance with Sections 3-3, 3-5 and 3-6 of the Uniform Penalty and Interest Act. If, in administering the provisions of this Act, comparison of a return or returns of a distributor with the books, records and inventories of such distributor discloses a deficiency which cannot be allocated by the Department to a particular month or months, the Department shall issue the distributor a notice of tax liability for the amount of tax claimed by the Department to be due for a given period, but without any obligation upon the Department to allocate such deficiency to any particular month or months, together with a penalty in an amount determined in accordance with Sections 3-3, 3-5 and 3-6 of the Uniform Penalty and Interest Act, under which circumstances the aforesaid notice of tax liability shall be prima facie correct and shall be prima facie evidence of the correctness of the amount of tax due, as shown therein; and proof of such correctness may be made in accordance with, and the admissibility of a reproduced copy of such notice of tax liability shall be governed by, all the provisions of this Act applicable to corrected returns. If any distributor filing any return dies or becomes a person under legal disability at any time before the Department issues its notice of tax liability, such notice shall be issued to the administrator, executor or other legal representative, as such, of such distributor.
(2) Except as otherwise provided in this Section, if, within 60 days after such notice of tax liability, the distributor or his or her legal representative files a protest to such notice of tax liability and requests a hearing thereon, the Department shall give notice to such distributor or legal representative of the time and place fixed for such hearing, and shall hold a hearing in conformity with the provisions of this Act, and pursuant thereto shall issue a final assessment to such distributor or legal representative for the amount found to be due as a result of such hearing. On or after July 1, 2013, protests concerning matters that are subject to the jurisdiction of the Illinois Independent Tax Tribunal shall be filed in accordance with the Illinois Independent Tax Tribunal Act of 2012, and hearings concerning those matters shall be held before the Tribunal in accordance with that Act. With respect to protests filed with the Department prior to July 1, 2013 that would otherwise be subject to the jurisdiction of the Illinois Independent Tax Tribunal, the taxpayer may elect to be subject to the provisions of the Illinois Independent Tax Tribunal Act of 2012 at any time on or after July 1, 2013, but not later than 30 days after the date on which the protest was filed. If made, the election shall be irrevocable. If a protest to the notice of tax liability and a request for a hearing thereon is not filed within the time allowed by law, such notice of tax liability shall become final without the necessity of a final assessment being issued and shall be deemed to be a final assessment.
(3) In case of failure to pay the tax, or any portion thereof, or any penalty provided for in this Act, when due, the Department may bring suit to recover the amount of such tax, or portion thereof, or penalty; or, if the taxpayer dies or becomes incompetent, by filing claim therefor against his estate; provided that no such action with respect to any tax, or portion thereof, or penalty, shall be instituted more than 2 years after the cause of action accrues, except with the consent of the person from whom such tax or penalty is due.
After the expiration of the period within which the person assessed may file an action for judicial review under the Administrative Review Law without such an action being filed, a certified copy of the final assessment or revised final assessment of the Department may be filed with the Circuit Court of the county in which the taxpayer has his or her principal place of business, or of Sangamon County in those cases in which the taxpayer does not have his principal place of business in this State. The certified copy of the final assessment or revised final assessment shall be accompanied by a certification which recites facts that are sufficient to show that the Department complied with the jurisdictional requirements of the Law in arriving at its final assessment or its revised final assessment and that the taxpayer had his or her opportunity for an administrative hearing and for judicial review, whether he availed himself or herself of either or both of these opportunities or not. If the court is satisfied that the Department complied with the jurisdictional requirements of the Law in arriving at its final assessment or its revised final assessment and that the taxpayer had his or her opportunity for an administrative hearing and for judicial review, whether he or she availed himself or herself of either or both of these opportunities or not, the court shall enter judgment in favor of the Department and against the taxpayer for the amount shown to be due by the final assessment or the revised final assessment, and such judgment shall be filed of record in the court. Such judgment shall bear the rate of interest set in the Uniform Penalty and Interest Act, but otherwise shall have the same effect as other judgments. The judgment may be enforced, and all laws applicable to sales for the enforcement of a judgment shall be applicable to sales made under such judgments. The Department shall file the certified copy of its assessment, as herein provided, with the Circuit Court within 2 years after such assessment becomes final except when the taxpayer consents in writing to an extension of such filing period.
If, when the cause of action for a proceeding in court accrues against a person, he or she is out of the State, the action may be commenced within the times herein limited, after his or her coming into or return to the State; and if, after the cause of action accrues, he or she departs from and remains out of the State, the time of his or her absence is no part of the time limited for the commencement of the action; but the foregoing provisions concerning absence from the State shall not apply to any case in which, at the time the cause of action accrues, the party against whom the cause of action accrues is not a resident of this State. The time within which a court action is to be commenced by the Department hereunder shall not run while the taxpayer is a debtor in any proceeding under the Federal Bankruptcy Act nor thereafter until 90 days after the Department is notified by such debtor of being discharged in bankruptcy.
No claim shall be filed against the estate of any deceased person or a person under legal disability for any tax or penalty or part of either except in the manner prescribed and within the time limited by the Probate Act of 1975, as amended.
The remedies provided for herein shall not be exclusive, but all remedies available to creditors for the collection of debts shall be available for the collection of any tax or penalty due hereunder.
The collection of tax or penalty by any means provided for herein shall not be a bar to any prosecution under this Act.
The certificate of the Director of the Department to the effect that a tax or amount required to be paid by this Act has not been paid, that a return has not been filed, or that information has not been supplied pursuant to the provisions of this Act, shall be prima facie evidence thereof.
All of the provisions of Sections 5a, 5b, 5c, 5d, 5e, 5f, 5g, 5i and 5j of the Retailers' Occupation Tax Act, which are not inconsistent with this Act, and Section 3-7 of the Uniform Penalty and Interest Act shall apply, as far as practicable, to the subject matter of this Act to the same extent as if such provisions were included herein. References in such incorporated Sections of the "Retailers' Occupation Tax Act" to retailers, to sellers or to persons engaged in the business of selling tangible personal property shall mean distributors when used in this Act.
(Source: P.A. 97-1129, eff. 8-28-12; 98-463, eff. 8-16-13.)

(35 ILCS 130/9b) (from Ch. 120, par. 453.9b)
Sec. 9b. Failure to file return; penalty; protest. In case any person who is required to file a return under this Act fails to file such return, the Department shall determine the amount of tax due from him according to its best judgment and information, which amount so fixed by the Department shall be prima facie correct and shall be prima facie evidence of the correctness of the amount of tax due, as shown in such determination. Proof of such determination by the Department may be made at any hearing before the Department or in any legal proceeding by a reproduced copy of the Department's record relating thereto in the name of the Department under the certificate of the Director of Revenue. Such reproduced copy shall, without further proof, be admitted into evidence before the Department or in any legal proceeding and shall be prima facie proof of the correctness of the amount of tax due, as shown therein. The Department shall issue such person a notice of tax liability for the amount of tax claimed by the Department to be due, together with a penalty in an amount determined in accordance with Sections 3-3, 3-5 and 3-6 of the Uniform Penalty and Interest Act. If such person or the legal representative of such person, within 60 days after such notice, files a protest to such notice of tax liability and requests a hearing thereon, the Department shall give notice to such person or the legal representative of such person of the time and place fixed for such hearing and shall hold a hearing in conformity with the provisions of this Act, and pursuant thereto shall issue a final assessment to such person or to the legal representative of such person for the amount found to be due as a result of such hearing. Hearings to protest a notice of tax liability issued pursuant to this Section that are conducted as a result of a protest filed with the Illinois Independent Tax Tribunal on or after July 1, 2013 shall be conducted pursuant to the Illinois Independent Tax Tribunal Act of 2012. If a protest to the notice of tax liability and a request for a hearing thereon is not filed within 60 days after such notice of tax liability, such notice of tax liability shall become final without the necessity of a final assessment being issued and shall be deemed to be a final assessment.
(Source: P.A. 97-1129, eff. 8-28-12; 98-463, eff. 8-16-13.)

(35 ILCS 130/9c) (from Ch. 120, par. 453.9c)
Sec. 9c. "Transporter" means any person transporting into or within this State original packages of cigarettes that are not tax stamped as required by this Act, except:
(a) a person transporting into this State unstamped

original packages containing a total of not more than 2,000 cigarettes in any single lot or shipment;

(b) a licensed cigarette distributor under this Act;
(c) a common carrier;
(d) a person transporting cigarettes under federal

internal bond or custom control that are non-tax paid under Chapter 52 of the Internal Revenue Code of 1954, as amended;

(e) a person engaged in transporting cigarettes to a

licensed distributor under the Illinois Cigarette Tax Act or the Illinois Cigarette Use Tax Act, or under the laws of any other state, and who has in his or her possession during the course of transporting those cigarettes a bill of lading, waybill, or other similar commercial document that was issued by or for a manufacturer of cigarettes who holds a valid permit as a cigarette manufacturer under Chapter 52 of the Internal Revenue Code of 1954, as amended, and that shows that the cigarettes are being transported by or at the direction of that manufacturer to that licensed distributor.

Any transporter desiring to possess or acquire for transportation or transport upon the highways, roads, or streets of this State more than 2,000 cigarettes that are not contained in original packages that are Illinois tax stamped shall obtain a permit from the Department authorizing that transporter to possess or acquire for transportation or transport the cigarettes, and he or she shall have the permit in the transporting vehicle during the period of transportation of the cigarettes. The application for the permit shall be in such form and shall contain such information as may be prescribed by the Department. The Department may issue a permit for a single load or shipment or for a number of loads or shipments to be transported under specified conditions.
Any cigarettes transported on the highways, roads, or streets of this State under conditions that violate any requirement of this Section, and the vehicle containing those cigarettes, are subject to seizure by the Department, and to confiscation and forfeiture in the same manner as is provided for in Section 18a of this Act.
Any person who violates any requirement of this Section is guilty of a Class 4 felony.
Any transporter who, with intent to defeat or evade or with intent to aid another to defeat or evade the tax imposed by this Act, at any given time, transports 40,000 or more cigarettes upon the highways, roads, or streets of this State under conditions that violate any requirement of this Section is guilty of a Class 3 felony.
(Source: P.A. 83-1428; 95-1053, eff. 1-1-10; 96-782, eff. 1-1-10.)

(35 ILCS 130/9d) (from Ch. 120, par. 453.9d)
Sec. 9d. If it appears, after claim therefor filed with the Department, that an amount of tax or penalty has been paid which was not due under this Act, whether as the result of a mistake of fact or an error of law, except as hereinafter provided, then the Department shall issue a credit memorandum or refund to the person who made the erroneous payment or, if that person has died or become a person under legal disability, to his or her legal representative, as such.
If it is determined that the Department should issue a credit or refund under this Act, the Department may first apply the amount thereof against any amount of tax or penalty due under this Act or under the Cigarette Use Tax Act from the person entitled to such credit or refund. For this purpose, if proceedings are pending to determine whether or not any tax or penalty is due under this Act or under the Cigarette Use Tax Act from such person, the Department may withhold issuance of the credit or refund pending the final disposition of such proceedings and may apply such credit or refund against any amount found to be due to the Department under this Act or under the Cigarette Use Tax Act as a result of such proceedings. The balance, if any, of the credit or refund shall be issued to the person entitled thereto.
If no tax or penalty is due and no proceeding is pending to determine whether such taxpayer is indebted to the Department for tax or penalty, the credit memorandum or refund shall be issued to the claimant; or (in the case of a credit memorandum) the credit memorandum may be assigned and set over by the lawful holder thereof, subject to reasonable rules of the Department, to any other person who is subject to this Act or the Cigarette Use Tax Act, and the amount thereof shall be applied by the Department against any tax or penalty due or to become due under this Act or under the Cigarette Use Tax Act from such assignee.
As to any claim filed hereunder with the Department on and after each January 1 and July 1, no amount of tax or penalty erroneously paid (either in total or partial liquidation of a tax or penalty under this Act) more than 3 years prior to such January 1 and July 1, respectively, shall be credited or refunded, except that if both the Department and the taxpayer have agreed to an extension of time to issue a notice of tax liability under this Act, the claim may be filed at any time prior to the expiration of the period agreed upon.
If the Department approves a claim for stamps affixed to a product returned to a manufacturer or for replacement of stamps, the credit memorandum shall not exceed the face value of stamps originally affixed, and replacement stamps shall be issued only in an amount equal to the value of the stamps previously affixed. Higher denomination stamps shall not be issued as replacements for lower value stamps. Distributors must prove the face value of the stamps which have been destroyed or returned to manufacturers when filing claims.
Any credit or refund that is allowed under this Act shall bear interest at the rate and in the manner set forth in the Uniform Penalty and Interest Act.
In case the Department determines that the claimant is entitled to a refund, such refund shall be made only from such appropriation as may be available for that purpose. If it appears unlikely that the amount appropriated would permit everyone having a claim allowed during the period covered by such appropriation to elect to receive a cash refund, the Department, by rule or regulation, shall provide for the payment of refunds in hardship cases and shall define what types of cases qualify as hardship cases.
If the Department approves a claim for the physical replacement of cigarette tax stamps, the Department (subject to the same limitations as those provided for hereinbefore in this Section) may issue an assignable credit memorandum or refund to the claimant or to the claimant's legal representative.
The provisions of Sections 6a, 6b and 6c of the Retailers' Occupation Tax Act which are not inconsistent with this Act, shall apply, as far as practicable, to the subject matter of this Act to the same extent as if such provisions were included herein.
(Source: P.A. 90-491, eff. 1-1-98.)

(35 ILCS 130/9e)
Sec. 9e. Secondary distributors; reports. Every secondary distributor who is required to procure a license under this Act shall, on or before the 15th day of each calendar month, file a report with the Department, showing the quantity of cigarettes purchased during the preceding calendar month either within or outside this State, and the quantity of cigarettes sold to retailers or otherwise disposed of during the preceding calendar month. Such reports shall be filed electronically in such form prescribed by the Department and shall contain such other information as the Department may reasonably require. The secondary distributor's report shall be accompanied by appropriate computer generated magnetic media supporting schedule data in the format required by the Department, unless, as provided by rule, the Department grants an exception upon petition of a secondary distributor.
A certification by the Director of the Department that a report has not been filed, or that information has not been supplied pursuant to the provisions of this Act, shall be prima facie evidence thereof.
(Source: P.A. 96-1027, eff. 7-12-10.)

(35 ILCS 130/9f)
Sec. 9f. Manufacturer representatives; reports. Every manufacturer with authority to maintain manufacturer representatives as defined by Section 4f of this Act shall, on or before the 15th day of each calendar month, file a report with the Department, showing the quantity of cigarettes purchased from licensed distributors during the preceding calendar month, either within or outside this State, and the quantity of cigarettes sold to retailers or otherwise disposed of during the preceding calendar month. Such reports shall be filed in the form prescribed by the Department and shall contain such other information as the Department may reasonably require. The report shall be filed electronically and be accompanied by appropriate computer generated magnetic media supporting schedule data in the format required by the Department, unless, as provided by rule, the Department grants an exception upon petition of a manufacturer with authority to maintain manufacturer representatives in this State.
A certification by the Director of the Department that a report has not been filed, or that information has not been supplied pursuant to the provisions of this Act, shall be prima facie evidence thereof.
(Source: P.A. 97-587, eff. 8-26-11.)

(35 ILCS 130/10) (from Ch. 120, par. 453.10)
Sec. 10. The Department, or any officer or employee designated in writing by the Director thereof, for the purpose of administering and enforcing the provisions of this Act, may hold investigations and, except as otherwise provided in the Illinois Independent Tax Tribunal Act of 2012, may hold hearings concerning any matters covered by this Act, and may examine books, papers, records or memoranda bearing upon the sale or other disposition of cigarettes by a distributor, secondary distributor, retailer, manufacturer with authority to maintain manufacturer representatives under Section 4f of this Act, or manufacturer representative, and may issue subpoenas requiring the attendance of a distributor, secondary distributor, retailer, manufacturer with authority to maintain manufacturer representatives under Section 4f of this Act, or manufacturer representative, or any officer or employee of a distributor, secondary distributor, retailer, manufacturer with authority to maintain manufacturer representatives under Section 4f of this Act, or any person having knowledge of the facts, and may take testimony and require proof, and may issue subpoenas duces tecum to compel the production of relevant books, papers, records and memoranda, for the information of the Department.
All hearings to contest administrative decisions of the Department conducted as a result of a protest filed with the Illinois Independent Tax Tribunal on or after July 1, 2013 shall be subject to the provisions of the Illinois Independent Tax Tribunal Act of 2012.
In the conduct of any investigation or hearing provided for by this Act, neither the Department, nor any officer or employee thereof, shall be bound by the technical rules of evidence, and no informality in the proceedings nor in the manner of taking testimony shall invalidate any rule, order, decision or regulation made, approved or confirmed by the Department.
The Director of Revenue, or any duly authorized officer or employee of the Department, shall have the power to administer oaths to such persons required by this Act to give testimony before the said Department.
The books, papers, records and memoranda of the Department, or parts thereof, may be proved in any hearing, investigation or legal proceeding by a reproduced copy thereof under the certificate of the Director of Revenue. Such reproduced copy shall, without further proof, be admitted into evidence before the Department or in any legal proceeding.
(Source: P.A. 97-587, eff. 8-26-11; 97-1129, eff. 8-28-12; 98-1055, eff. 1-1-16.)

(35 ILCS 130/10a) (from Ch. 120, par. 453.10a)
Sec. 10a. No person shall be excused from testifying or from producing any books, papers, records or memoranda in any investigation or upon any hearing, when ordered to do so by the Department or any officer or employee thereof, upon the ground that the testimony or evidence, documentary or otherwise, may tend to incriminate him or subject him to a criminal penalty, but no person shall be prosecuted or subjected to any criminal penalty for, or on account of, any transaction made or thing concerning which he may testify or produce evidence, documentary or otherwise, before the Department or an officer or employee thereof; provided, that such immunity shall extend only to a natural person who, in obedience to a subpoena, gives testimony under oath or produces evidence, documentary or otherwise, under oath. No person so testifying shall be exempt from prosecution and punishment for perjury committed in so testifying.
(Source: Laws 1945, p. 1220.)

(35 ILCS 130/10b) (from Ch. 120, par. 453.10b)
Sec. 10b. All information received by the Department from returns or reports filed under this Act, or from any investigation conducted under this Act, shall be confidential, except for official purposes, and any person who divulges any such information in any manner, except in accordance with a proper judicial order or as otherwise provided by law, shall be guilty of a Class A misdemeanor.
Nothing in this Act prevents the Director of Revenue from publishing or making available to the public the names and addresses of persons filing returns or reports under this Act, or reasonable statistics concerning the operation of the tax by grouping the contents of returns or reports so that the information in any individual return or report is not disclosed.
Nothing in this Act prevents the Director of Revenue from divulging to the United States Government or the government of any other state, or any officer or agency thereof, for exclusively official purposes, information received by the Department in administering this Act, provided that such other governmental agency agrees to divulge requested tax information to the Department.
The furnishing upon request of the Auditor General, or his authorized agents, for official use, of returns or reports filed and information related thereto under this Act is deemed to be an official purpose within the meaning of this Section.
The furnishing of financial information to a home rule unit with a population in excess of 2,000,000 that has imposed a tax similar to that imposed by this Act under its home rule powers, upon request of the Chief Executive of the home rule unit, is an official purpose within the meaning of this Section, provided the home rule unit agrees in writing to the requirements of this Section. Information so provided is subject to all confidentiality provisions of this Section. The written agreement shall provide for reciprocity, limitations on access, disclosure, and procedures for requesting information.
The Director may make available to any State agency, including the Illinois Supreme Court, which licenses persons to engage in any occupation, information that a person licensed by such agency has failed to file returns under this Act or pay the tax, penalty and interest shown therein, or has failed to pay any final assessment of tax, penalty or interest due under this Act or has failed to file reports under this Act. An assessment is final when all proceedings in court for review of such assessment have terminated or the time for the taking thereof has expired without such proceedings being instituted.
The Director shall make available for public inspection in the Department's principal office and for publication, at cost, administrative decisions issued on or after January 1, 1995. These decisions are to be made available in a manner so that the following taxpayer or licensee information is not disclosed:
(1) The names, addresses, and identification numbers

of the taxpayer or licensee, related entities, and employees.

(2) At the sole discretion of the Director, trade

secrets or other confidential information identified as such by the taxpayer or licensee, no later than 30 days after receipt of an administrative decision, by such means as the Department shall provide by rule.

The Director shall determine the appropriate extent of the deletions allowed in paragraph (2). In the event the taxpayer or licensee does not submit deletions, the Director shall make only the deletions specified in paragraph (1).
The Director shall make available for public inspection and publication an administrative decision within 180 days after the issuance of the administrative decision. The term "administrative decision" has the same meaning as defined in Section 3-101 of Article III of the Code of Civil Procedure. Costs collected under this Section shall be paid into the Tax Compliance and Administration Fund.
Nothing contained in this Act shall prevent the Director from divulging information to any person pursuant to a request or authorization made by the taxpayer or licensee or by an authorized representative of the taxpayer or licensee.
(Source: P.A. 96-1027, eff. 7-12-10.)

(35 ILCS 130/11) (from Ch. 120, par. 453.11)
Sec. 11. Every distributor of cigarettes, who is required to procure a license under this Act, shall keep within Illinois, at his licensed address, complete and accurate records of cigarettes held, purchased, manufactured, brought in or caused to be brought in from without the State, and sold, or otherwise disposed of, and shall preserve and keep within Illinois at his licensed address all invoices, bills of lading, sales records, copies of bills of sale, inventory at the close of each period for which a return is required of all cigarettes on hand and of all cigarette revenue stamps, both affixed and unaffixed, and other pertinent papers and documents relating to the manufacture, purchase, sale or disposition of cigarettes. Every sales invoice issued by a licensed distributor to a retailer in this State shall contain the distributor's cigarette distributor license number unless the distributor has been granted a waiver by the Department in response to a written request in cases where (i) the distributor sells cigarettes only to licensed retailers that are wholly-owned by the distributor or owned by a wholly-owned subsidiary of the distributor; (ii) the licensed retailer obtains cigarettes only from the distributor requesting the waiver; and (iii) the distributor affixes the tax stamps to the original packages of cigarettes sold to the licensed retailer. The distributor shall file a written request with the Department, and, if the Department determines that the distributor meets the conditions for a waiver, the Department shall grant the waiver. All books and records and other papers and documents that are required by this Act to be kept shall be kept in the English language, and shall, at all times during the usual business hours of the day, be subject to inspection by the Department or its duly authorized agents and employees. The Department may adopt rules that establish requirements, including record forms and formats, for records required to be kept and maintained by taxpayers. For purposes of this Section, "records" means all data maintained by the taxpayer, including data on paper, microfilm, microfiche or any type of machine-sensible data compilation. Those books, records, papers and documents shall be preserved for a period of at least 3 years after the date of the documents, or the date of the entries appearing in the records, unless the Department, in writing, authorizes their destruction or disposal at an earlier date. At all times during the usual business hours of the day any duly authorized agent or employee of the Department may enter any place of business of the distributor, without a search warrant, and inspect the premises and the stock or packages of cigarettes and the vending devices therein contained, to determine whether any of the provisions of this Act are being violated. If such agent or employee is denied free access or is hindered or interfered with in making such examination as herein provided, the license of the distributor at such premises shall be subject to revocation by the Department.
(Source: P.A. 98-1055, eff. 1-1-16; 99-192, eff. 1-1-16.)

(35 ILCS 130/11a)
Sec. 11a. Secondary distributors; records. Every secondary distributor of cigarettes, who is required to procure a license under this Act, shall keep within Illinois, at his licensed address, complete and accurate records of cigarettes held, purchased, brought in from without the State, and sold, or otherwise disposed of, and shall preserve and keep within Illinois at his licensed address all invoices, bills of lading, sales records, copies of bills of sale, inventory at the close of each period for which a report is required of all cigarettes on hand, and other pertinent papers and documents relating to the purchase, sale, or disposition of cigarettes. Every sales invoice issued by a secondary distributor to a retailer in this State shall contain the distributor's secondary distributor license number. All books and records and other papers and documents that are required by this Act to be kept shall be kept in the English language, and shall, at all times during the usual business hours of the day, be subject to inspection by the Department or its duly authorized agents and employees. The Department may adopt rules that establish requirements, including record forms and formats, for records required to be kept and maintained by secondary distributors. For purposes of this Section, "records" means all data maintained by the secondary distributors, including data on paper, microfilm, microfiche or any type of machine sensible data compilation. Those books, records, papers, and documents shall be preserved for a period of at least 3 years after the date of the documents, or the date of the entries appearing in the records, unless the Department, in writing, authorizes their destruction or disposal at an earlier date. At all times during the usual business hours of the day any duly authorized agent or employee of the Department may enter any place of business of the secondary distributor without a search warrant and may inspect the premises and the stock or packages of cigarettes therein contained to determine whether any of the provisions of this Act are being violated. If such agent or employee is denied free access or is hindered or interfered with in making such examination as herein provided, the license of the secondary distributor at such premises shall be subject to revocation by the Department.
(Source: P.A. 98-1055, eff. 1-1-16.)

(35 ILCS 130/11b)
Sec. 11b. Manufacturer representatives; records. Every manufacturer with authority to maintain manufacturer representatives under Section 4f of this Act shall keep within Illinois, at his business address identified under Section 4f of this Act, complete and accurate records of cigarettes purchased, sold, or otherwise disposed of, and shall preserve and keep within Illinois at his business address all invoices, sales records, copies of bills of sale, inventory at the close of each period for which a report is required of all cigarettes on hand, and other pertinent papers and documents relating to the purchase, sale, or disposition of cigarettes. Every sales invoice issued by a manufacturer representative to a retailer in this State shall contain the manufacturer's manufacturer representative license number. All books and records and other papers and documents that are required by this Act to be kept shall be kept in the English language, and shall, at all times during the usual business hours of the day, be subject to inspection by the Department or its duly authorized agents and employees. The Department may adopt rules that establish requirements, including record forms and formats, for records required to be kept and maintained by manufacturers with authority to maintain manufacturer representatives under Section 4f of this Act and their manufacturer representatives. For purposes of this Section, "records" means all data maintained by the manufacturers with authority to maintain manufacturer representatives under Section 4f of this Act and their manufacturer representatives, including data on paper, microfilm, microfiche or any type of machine sensible data compilation. Those books, records, papers, and documents shall be preserved for a period of at least 3 years after the date of the documents, or the date of the entries appearing in the records, unless the Department, in writing, authorizes their destruction or disposal at an earlier date. At all times during the usual business hours of the day, any duly authorized agent or employee of the Department may enter any place of business of the manufacturers with authority to maintain manufacturer representatives under Section 4f of this Act and their manufacturer representatives, or inspect any motor vehicle used by a manufacturer representative in the course of business, without a search warrant and may inspect the premises, motor vehicle, and any packages of cigarettes therein contained to determine whether any of the provisions of this Act are being violated. If such agent or employee is denied free access or is hindered or interfered with in making such examination as herein provided, the ability to maintain marketing representatives in Illinois may be withdrawn by the Department.
(Source: P.A. 97-587, eff. 8-26-11; 98-1055, eff. 1-1-16.)

(35 ILCS 130/11c)
Sec. 11c. Retailers; records. Every retailer who is required to procure a license under this Act shall keep within Illinois complete and accurate records of cigarettes purchased, sold, or otherwise disposed of. It shall be the duty of every retail licensee to make sales records, copies of bills of sale, and inventory at the close of each period for which a report is required of all cigarettes on hand available upon reasonable notice for the purpose of investigation and control by the Department. Such records need not be maintained on the licensed premises, but must be maintained in the State of Illinois; however, if access is available electronically, the records may be maintained out of state. However, all original invoices or copies thereof covering purchases of cigarettes must be retained on the licensed premises for a period of 90 days after such purchase, unless the Department has granted a waiver in response to a written request in cases where records are kept at a central business location within the State of Illinois or in cases where records that are available electronically are maintained out of state. The Department may adopt rules that establish requirements, including record forms and formats, for records required to be kept and maintained by the retailer. The Department shall adopt rules regarding the eligibility for a waiver, revocation of a waiver, and requirements and standards for maintenance and accessibility of records located at a central location out-of-State pursuant to a waiver provided under this Section.
For purposes of this Section, "records" means all data maintained by the retailer, including data on paper, microfilm, microfiche or any type of machine sensible data compilation. Those books, records, papers, and documents shall be preserved for a period of at least 3 years after the date of the documents, or the date of the entries appearing in the records, unless the Department, in writing, authorizes their destruction or disposal at an earlier date. At all times during the usual business hours of the day, any duly authorized agent or employee of the Department may enter any place of business of the retailer without a search warrant and may inspect the premises to determine whether any of the provisions of this Act are being violated. If such agent or employee is denied free access or is hindered or interfered with in making such examination as herein provided, the license of the retailer shall be subject to suspension or revocation by the Department.
(Source: P.A. 98-1055, eff. 1-1-16; 99-192, eff. 1-1-16.)

(35 ILCS 130/12) (from Ch. 120, par. 453.12)
Sec. 12. Every distributor or secondary distributor who is required to procure a license under this Act and who purchases cigarettes for shipment into Illinois from a point outside this State shall procure invoices in duplicate covering each such shipment, and shall furnish one copy of each such invoice to the Department at the time of filing a return or a report required by this Act.
(Source: P.A. 96-1027, eff. 7-12-10.)

(35 ILCS 130/13) (from Ch. 120, par. 453.13)
Sec. 13. Whenever any original package of cigarettes is found in the place of business or in the possession of any person who is not a licensed distributor under this Act without proper stamps affixed thereto, or an authorized substitute therefor imprinted thereon, underneath the sealed transparent wrapper of such original package, as required by this Act, the prima facie presumption shall arise that such original package of cigarettes is kept therein or is held by such person in violation of the provisions of this Act.
(Source: Laws 1953, p. 255.)

(35 ILCS 130/14) (from Ch. 120, par. 453.14)
Sec. 14. Any person required by this Act to keep records of any kind whatsoever, who shall fail to keep the records so required or who shall falsify such records, shall be guilty of a Class 4 felony.
(Source: P.A. 83-1428.)

(35 ILCS 130/15) (from Ch. 120, par. 453.15)
Sec. 15. Any person who shall fail to safely preserve the records required by Section 11 and Section 11a of this Act for the period of three years, as required therein, in such manner as to insure permanency and accessibility for inspection by the Department, shall be guilty of a business offense and may be fined up to $5,000.
(Source: P.A. 96-1027, eff. 7-12-10.)

(35 ILCS 130/16) (from Ch. 120, par. 453.16)
Sec. 16. All legal proceedings under this Act, whether civil or criminal, shall be instituted and prosecuted by the Attorney General or by the State's Attorney for the county in which an offense under this Act is committed, and all civil actions may be brought in the name of the Department of Revenue.
(Source: P.A. 88-88.)

(35 ILCS 130/18) (from Ch. 120, par. 453.18)
Sec. 18. Any duly authorized employee of the Department may arrest without warrant any person committing in his presence a violation of any of the provisions of this Act, and may without a search warrant inspect all cigarettes located in any place of business and seize any original packages of contraband cigarettes and any vending device in which such packages may be found, and such original packages or vending devices so seized shall be subject to confiscation and forfeiture as hereinafter provided.
(Source: P.A. 96-782, eff. 1-1-10.)

(35 ILCS 130/18a) (from Ch. 120, par. 453.18a)
Sec. 18a. After seizing any original packages of cigarettes, or cigarette vending devices, as provided in Section 18 of this Act, the Department shall hold a hearing and shall determine whether such original packages of cigarettes, at the time of their seizure by the Department, were contraband cigarettes, or whether such cigarette vending devices, at the time of their seizure by the Department, contained original packages of contraband cigarettes. The Department shall give not less than 7 days' notice of the time and place of such hearing to the owner of such property if he is known, and also to the person in whose possession the property so taken was found, if such person is known and if such person in possession is not the owner of said property. In case neither the owner nor the person in possession of such property is known, the Department shall cause publication of the time and place of such hearing to be made at least once in each week for 3 weeks successively in a newspaper of general circulation in the county where such hearing is to be held.
If, as the result of such hearing, the Department shall determine that the original packages of cigarettes seized were at the time of seizure contraband cigarettes, or that any cigarette vending device at the time of its seizure contained original packages of contraband cigarettes, the Department shall enter an order declaring such original packages of cigarettes or such cigarette vending devices confiscated and forfeited to the State, and to be held by the Department for disposal by it as provided in Section 21 of this Act. The Department shall give notice of such order to the owner of such property if he is known, and also to the person in whose possession the property so taken was found, if such person is known and if such person in possession is not the owner of said property. In case neither the owner nor the person in possession of such property is known, the Department shall cause publication of such order to be made at least once in each week for 3 weeks successively in a newspaper of general circulation in the county where such hearing was held.
(Source: P.A. 96-782, eff. 1-1-10.)

(35 ILCS 130/18b) (from Ch. 120, par. 453.18b)
Sec. 18b. Possession of more than 100 original packages of contraband cigarettes; penalty. With the exception of licensed distributors and transporters, as defined in Section 9c of this Act, possessing unstamped original packages of cigarettes, and licensed distributors possessing original packages of cigarettes that bear a tax stamp of another state or taxing jurisdiction, anyone possessing contraband cigarettes contained in original packages is liable to pay, to the Department for deposit in the Tax Compliance and Administration Fund, a penalty of $25 for each such package of cigarettes in excess of 100 packages, unless reasonable cause can be established by the person upon whom the penalty is imposed. This penalty is in addition to the taxes imposed by this Act. Reasonable cause shall be determined in each situation in accordance with rules adopted by the Department. The provisions of the Uniform Penalty and Interest Act do not apply to this Section.
(Source: P.A. 96-782, eff. 1-1-10.)

(35 ILCS 130/18c)
Sec. 18c. Possession of not less than 10 and not more than 100 original packages of contraband cigarettes; penalty. With the exception of licensed distributors and transporters, as defined in Section 9c of this Act, possessing unstamped original packages of cigarettes, and licensed distributors possessing original packages of cigarettes that bear a tax stamp of another state or taxing jurisdiction, anyone possessing not less than 10 and not more than 100 packages of contraband cigarettes contained in original packages is liable to pay to the Department, for deposit into the Tax Compliance and Administration Fund, a penalty of $10 for each such package of cigarettes, unless reasonable cause can be established by the person upon whom the penalty is imposed. Reasonable cause shall be determined in each situation in accordance with rules adopted by the Department. The provisions of the Uniform Penalty and Interest Act do not apply to this Section.
(Source: P.A. 96-782, eff. 1-1-10.)

(35 ILCS 130/20) (from Ch. 120, par. 453.20)
Sec. 20. Whenever any peace officer of the State or any duly authorized officer or employee of the Department shall have reason to believe that any violation of this Act has occurred and that the person so violating the Act has in his, her or its possession any original package of contraband cigarettes, or any vending device containing such original packages of contraband cigarettes, he may file or cause to be filed his complaint in writing, verified by affidavit, with any court within whose jurisdiction the premises to be searched are situated, stating the facts upon which such belief is founded, the premises to be searched, and the property to be seized, and procure a search warrant and execute the same. Upon the execution of such search warrant, the peace officer, or officer or employee of the Department, executing such search warrant shall make due return thereof to the court issuing the same, together with an inventory of the property taken thereunder. The court shall thereupon issue process against the owner of such property if he is known; otherwise, such process shall be issued against the person in whose possession the property so taken is found, if such person is known. In case of inability to serve such process upon the owner or the person in possession of the property at the time of its seizure, as hereinbefore provided, notice of the proceedings before the court shall be given as required by the statutes of the State governing cases of Attachment. Upon the return of the process duly served or upon the posting or publishing of notice made, as hereinabove provided, the court or jury, if a jury shall be demanded, shall proceed to determine whether or not such property so seized was held or possessed in violation of this Act, or whether, if a vending device has been so seized, it contained at the time of its seizure original packages of contraband cigarettes. In case of a finding that the original packages seized were contraband cigarettes, or that any vending device so seized contained at the time of its seizure original packages of contraband cigarettes, judgment shall be entered confiscating and forfeiting the property to the State and ordering its delivery to the Department, and in addition thereto, the court shall have power to tax and assess the costs of the proceedings.
When any original packages or any cigarette vending device shall have been declared forfeited to the State by any court, as hereinbefore provided, and when such confiscated and forfeited property shall have been delivered to the Department, as provided in this Act, the said Department shall destroy or maintain and use such property in an undercover capacity. The Department may, prior to any destruction of cigarettes, permit the true holder of the trademark rights in the cigarette brand to inspect such contraband cigarettes, in order to assist the Department in any investigation regarding such cigarettes.
(Source: P.A. 95-1053, eff. 1-1-10; 96-782, eff. 1-1-10.)

(35 ILCS 130/21) (from Ch. 120, par. 453.21)
Sec. 21. Destruction or use of forfeited property.
(a) When any original packages of cigarettes or any cigarette vending device shall have been declared forfeited to the State by the Department, as provided in Section 18a of this Act, and when all proceedings for the judicial review of the Department's decision have terminated, the Department shall, to the extent that its decision is sustained on review, destroy or maintain and use such property in an undercover capacity.
(b) The Department may, prior to any destruction of cigarettes, permit the true holder of the trademark rights in the cigarette brand to inspect such contraband cigarettes in order to assist the Department in any investigation regarding such cigarettes.
(Source: P.A. 94-776, eff. 5-19-06; 95-1053, eff. 1-1-10.)

(35 ILCS 130/22) (from Ch. 120, par. 453.22)
Sec. 22. Any person who (a) falsely or fraudulently makes, forges, alters or counterfeits any stamp provided for herein, (b) causes or procures to be falsely or fraudulently made, forged, altered or counterfeited any such stamp, (c) knowingly and wilfully utters, publishes, passes or tenders as genuine any such false, altered, forged or counterfeited stamp, (d) falsely or fraudulently makes, forges, alters or counterfeits any tax imprint on an original package of cigarettes inside a sealed transparent wrapper, (e) causes or procures falsely or fraudulently to be made, forged, altered or counterfeited any such tax imprint or (f) knowingly and wilfully utters, publishes, passes or tenders as genuine any such false, altered, forged or counterfeited tax imprint, for the purpose of evading the tax imposed by this Act shall be guilty of a Class 2 felony.
(Source: P.A. 83-1428.)

(35 ILCS 130/23) (from Ch. 120, par. 453.23)
Sec. 23. Every distributor, secondary distributor, retailer, manufacturer with authority to maintain manufacturer representatives under Section 4f of this Act and their manufacturer representatives, or other person who shall knowingly and wilfully sell or offer for sale any original package, as defined in this Act, having affixed thereto any fraudulent, spurious, imitation or counterfeit stamp, or stamp which has been previously affixed, or affixes a stamp which has previously been affixed to an original package, or who shall knowingly and wilfully sell or offer for sale any original package, as defined in this Act, having imprinted thereon underneath the sealed transparent wrapper thereof any fraudulent, spurious, imitation or counterfeit tax imprint, shall be deemed guilty of a Class 2 felony.
(Source: P.A. 97-587, eff. 8-26-11; 98-1055, eff. 1-1-16.)

(35 ILCS 130/24) (from Ch. 120, par. 453.24)
Sec. 24. Punishment for sale or possession of packages of contraband cigarettes.
(a) Possession or sale of 100 or less packages of contraband cigarettes. With the exception of licensed distributors, licensed secondary distributors, or licensed transporters, as defined in Section 9c of this Act, any person who has in his or her possession or sells 100 or less original packages of contraband cigarettes is guilty of a Class A misdemeanor and a Class 4 felony for each subsequent offense occurring within 12 months of a prior offense.
(b) Possession or sale of more than 100 but less than 251 packages of contraband cigarettes. With the exception of licensed distributors, licensed secondary distributors, or licensed transporters, as defined in Section 9c of this Act, any person who has in his or her possession or sells more than 100 but less than 251 original packages of contraband cigarettes is guilty of a Class A misdemeanor for a first offense and a Class 4 felony for each subsequent offense.
(c) Possession or sale of more than 250 but less than 1,001 packages of contraband cigarettes. With the exception of licensed distributors, licensed secondary distributors, or licensed transporters, as defined in Section 9c of this Act, any person who has in his or her possession or sells more than 250 but less than 1,001 original packages of contraband cigarettes is guilty of a Class 4 felony.
(d) Possession or sale of more than 1,000 packages of contraband cigarettes. With the exception of licensed distributors, licensed secondary distributors, or licensed transporters, as defined in Section 9c of this Act, any person who has in his or her possession or sells more than 1,000 original packages of contraband cigarettes is guilty of a Class 3 felony.
(e) Any person licensed as a distributor, secondary distributor, or transporter, as defined in Section 9c of this Act, who has in his or her possession or sells 100 or less original packages of contraband cigarettes is guilty of a Class A misdemeanor and a Class 4 felony for each subsequent offense occurring within 12 months of a prior offense.
(f) Any person licensed as a distributor, secondary distributor, or transporter, as defined in Section 9c of this Act, who has in his or her possession or sells more than 100 original packages of contraband cigarettes is guilty of a Class 4 felony.
(g) Notwithstanding subsections (e) through (f), licensed distributors and transporters, as defined in Section 9c of this Act, may possess unstamped packages of cigarettes. Notwithstanding subsections (e) through (f), licensed distributors may possess cigarettes that bear a tax stamp of another state or taxing jurisdiction. Notwithstanding subsections (e) through (f), a licensed distributor or licensed secondary distributor may possess contraband cigarettes returned to the distributor or licensed secondary distributor by a retailer if the distributor or licensed secondary distributor immediately conducts an inventory of the cigarettes being returned, the distributor or licensed secondary distributor and the retailer returning the contraband cigarettes sign the inventory, the distributor or licensed secondary distributor provides a copy of the signed inventory to the retailer, and the distributor retains the inventory in its books and records and promptly notifies the Department of Revenue.
(h) Notwithstanding subsections (a) through (d) of this Section, a retailer unknowingly possessing contraband cigarettes obtained from a licensed distributor or licensed secondary distributor or knowingly possessing contraband cigarettes obtained from a licensed distributor is not subject to penalties under this Section if the retailer, within 48 hours after discovering that the cigarettes are contraband cigarettes, excluding Saturdays, Sundays, and holidays: (i) notifies the Department and the licensed distributor or licensed secondary distributor from whom the cigarettes were obtained, orally and in writing, that he or she possesses contraband cigarettes obtained from a licensed distributor or licensed secondary distributor; (ii) places the contraband cigarettes in one or more containers and seals those containers; and (iii) places on the containers the following or similar language: "Contraband Cigarettes. Not For Sale." All contraband cigarettes in the possession of a retailer remain subject to forfeiture under the provisions of this Act.
Any retailer who knowingly possesses packages of cigarettes with a counterfeit stamp with intent to sell is guilty of a Class 2 felony. Any retailer who knowingly possesses unstamped packages of cigarettes with intent to sell is guilty of a Class 4 felony. A retailer shall not be liable for unknowingly possessing, selling, or distributing to consumers cigarettes that contain an old stamp if the correct tax was collected at the point of sale and the cigarettes were obtained from a distributor licensed under this Act.
(Source: P.A. 98-1055, eff. 1-1-16.)

(35 ILCS 130/25) (from Ch. 120, par. 453.25)
Sec. 25. Any person, or any officer, agent or employee of any person, required by this Act to make, file, render, sign or verify any report or return, who makes any false or fraudulent report or return or files any false or fraudulent report or return, or who shall fail to make such report or return or file such report or return when due, shall be guilty of a Class 4 felony.
(Source: P.A. 96-1027, eff. 7-12-10.)

(35 ILCS 130/26) (from Ch. 120, par. 453.26)
Sec. 26. Whoever acts as a distributor, secondary distributor, retailer, or manufacturer representative of original packages without having a license, as required by this Act, shall be guilty of a Class 4 felony.
(Source: P.A. 98-1055, eff. 1-1-16.)

(35 ILCS 130/27) (from Ch. 120, par. 453.27)
Sec. 27. Any costs which may be assessed by the court upon the final determination of any confiscation proceedings as provided for by this Act, may be paid by the Department out of any appropriations provided by the legislature for operating expenses of the Department.
(Source: Laws 1965, p. 3707.)

(35 ILCS 130/28) (from Ch. 120, par. 453.28)
Sec. 28. (Repealed).
(Source: Laws 1941, vol. 1, p. 1043. Repealed by P.A. 95-1053, eff. 1-1-10.)

(35 ILCS 130/28a)
Sec. 28a. If, at the time of terminating his or her business, any licensed distributor has on hand unused stamps, the distributor or his or her legal representative may, after Department approval, transfer or sell those unused stamps to another distributor licensed under this Act. The transferring distributor, or his or her legal representative, shall report to the Department in writing an intention to so sell or transfer the stamps and the name and address of the distributor to whom the sale or transfer is to be made, together with the total of the face amount of each denomination of stamps to be so sold or transferred. The Department shall approve or disapprove the requested transfer within 48 hours after receiving the report. Approval shall be deemed granted if not received by the distributor within 5 business days after the Department's receipt of the report.
(Source: P.A. 96-782, eff. 1-1-10.)

(35 ILCS 130/29) (from Ch. 120, par. 453.29)
Sec. 29. All moneys received by the Department from the one-half mill tax imposed by the Sixty-fourth General Assembly and all interest and penalties, received in connection therewith under the provisions of this Act shall be paid into the Metropolitan Fair and Exposition Authority Reconstruction Fund. All other moneys received by the Department under this Act shall be paid into the General Revenue Fund in the State treasury. After there has been paid into the Metropolitan Fair and Exposition Authority Reconstruction Fund sufficient money to pay in full both principal and interest, all of the outstanding bonds issued pursuant to the "Fair and Exposition Authority Reconstruction Act", the State Treasurer and Comptroller shall transfer to the General Revenue Fund the balance of moneys remaining in the Metropolitan Fair and Exposition Authority Reconstruction Fund except for $2,500,000 which shall remain in the Metropolitan Fair and Exposition Authority Reconstruction Fund and which may be appropriated by the General Assembly for the corporate purposes of the Metropolitan Pier and Exposition Authority. All monies received by the Department in fiscal year 1978 and thereafter from the one-half mill tax imposed by the Sixty-fourth General Assembly, and all interest and penalties received in connection therewith under the provisions of this Act, shall be paid into the General Revenue Fund, except that the Department shall pay the first $4,800,000 received in fiscal years 1979 through 2001 from that one-half mill tax into the Metropolitan Fair and Exposition Authority Reconstruction Fund which monies may be appropriated by the General Assembly for the corporate purposes of the Metropolitan Pier and Exposition Authority.
In fiscal year 2002 and fiscal year 2003, the first $4,800,000 from the one-half mill tax shall be paid into the Statewide Economic Development Fund.
All moneys received by the Department in fiscal year 2006 and thereafter from the one-half mill tax imposed by the 64th General Assembly and all interest and penalties received in connection with that tax under the provisions of this Act shall be paid into the General Revenue Fund.
(Source: P.A. 93-22, eff. 6-20-03; 94-91, eff. 7-1-05.)

(35 ILCS 130/29.5)
Sec. 29.5. Rulemaking. Rulemaking authority to implement this amendatory Act of the 95th General Assembly, if any, is conditioned on the rules being adopted in accordance with all provisions of the Illinois Administrative Procedure Act and all rules and procedures of the Joint Committee on Administrative Rules; any purported rule not so adopted, for whatever reason, is unauthorized.
(Source: P.A. 95-1053, eff. 1-1-10.)

(35 ILCS 130/30) (from Ch. 120, par. 453.30)
Sec. 30. This Act shall be known as the "Cigarette Tax Act," and may be referred to by that designation.
(Source: Laws 1945, p. 1220.)



35 ILCS 135/ - Cigarette Use Tax Act.

(35 ILCS 135/1) (from Ch. 120, par. 453.31)
Sec. 1. For the purpose of this Act, unless otherwise required by the context:
"Use" means the exercise by any person of any right or power over cigarettes incident to the ownership or possession thereof, other than the making of a sale thereof in the course of engaging in a business of selling cigarettes and shall include the keeping or retention of cigarettes for use, except that "use" does not include the use of cigarettes by a not-for-profit research institution conducting tests concerning the health effects of tobacco products, provided the cigarettes are not offered for resale.
"Brand Style" means a variety of cigarettes distinguished by the tobacco used, tar and nicotine content, flavoring used, size of the cigarette, filtration on the cigarette or packaging.
Until July 1, 2012, and beginning July 1, 2013, "cigarette" means any roll for smoking made wholly or in part of tobacco irrespective of size or shape and whether or not such tobacco is flavored, adulterated or mixed with any other ingredient, and the wrapper or cover of which is made of paper or any other substance or material except tobacco.
"Cigarette", beginning on and after July 1, 2012, and through June 30, 2013, means any roll for smoking made wholly or in part of tobacco irrespective of size or shape and whether or not such tobacco is flavored, adulterated or mixed with any other ingredient, and the wrapper or cover of which is made of paper.
"Cigarette", beginning on and after July 1, 2012, and through June 30, 2013, also shall mean: Any roll for smoking made wholly or in part of tobacco labeled as anything other than a cigarette or not bearing a label, if it meets two or more of the following criteria:
(a) the product is sold in packs similar to

cigarettes;

(b) the product is available for sale in cartons of

ten packs;

(c) the product is sold in soft packs, hard packs,

flip-top boxes, clam shells, or other cigarette-type boxes;

(d) the product is of a length and diameter similar

to commercially manufactured cigarettes;

(e) the product has a cellulose acetate or other

integrated filter;

(f) the product is marketed or advertised to

consumers as a cigarette or cigarette substitute; or

(g) other evidence that the product fits within the

definition of cigarette.

"Contraband cigarettes" means:
(a) cigarettes that do not bear a required tax stamp

under this Act;

(b) cigarettes for which any required federal taxes

have not been paid;

(c) cigarettes that bear a counterfeit tax stamp;
(d) cigarettes that are manufactured, fabricated,

assembled, processed, packaged, or labeled by any person other than (i) the owner of the trademark rights in the cigarette brand or (ii) a person that is directly or indirectly authorized by such owner;

(e) cigarettes imported into the United States, or

otherwise distributed, in violation of the federal Imported Cigarette Compliance Act of 2000 (Title IV of Public Law 106-476);

(f) cigarettes that have false manufacturing labels;
(g) cigarettes identified in Section 3-10(a)(1) of

this Act;

(h) cigarettes that are improperly tax stamped,

including cigarettes that bear a tax stamp of another state or taxing jurisdiction; or

(i) cigarettes made or fabricated by a person holding

a cigarette machine operator license under Section 1-20 of the Cigarette Machine Operators' Occupation Tax Act in the possession of manufacturers, distributors, secondary distributors, manufacturer representatives or other retailers for the purpose of resale, regardless of whether the tax has been paid on such cigarettes.

"Person" means any natural individual, firm, partnership, association, joint stock company, joint adventure, public or private corporation, however formed, limited liability company, or a receiver, executor, administrator, trustee, guardian or other representative appointed by order of any court.
"Department" means the Department of Revenue.
"Sale" means any transfer, exchange or barter in any manner or by any means whatsoever for a consideration, and includes and means all sales made by any person.
"Original Package" means the individual packet, box or other container whatsoever used to contain and to convey cigarettes to the consumer.
"Distributor" means any and each of the following:
a. Any person engaged in the business of selling

cigarettes in this State who brings or causes to be brought into this State from without this State any original packages of cigarettes, on which original packages there is no authorized evidence underneath a sealed transparent wrapper showing that the tax liability imposed by this Act has been paid or assumed by the out-of-State seller of such cigarettes, for sale in the course of such business.

b. Any person who makes, manufactures or fabricates

cigarettes in this State for sale, except a person who makes, manufactures or fabricates cigarettes for sale to residents incarcerated in penal institutions or resident patients or a State-operated mental health facility.

c. Any person who makes, manufactures or fabricates

cigarettes outside this State, which cigarettes are placed in original packages contained in sealed transparent wrappers, for delivery or shipment into this State, and who elects to qualify and is accepted by the Department as a distributor under Section 7 of this Act.

"Distributor" does not include any person who transfers cigarettes to a not-for-profit research institution that conducts tests concerning the health effects of tobacco products and who does not offer the cigarettes for resale.
"Distributor maintaining a place of business in this State", or any like term, means any distributor having or maintaining within this State, directly or by a subsidiary, an office, distribution house, sales house, warehouse or other place of business, or any agent operating within this State under the authority of the distributor or its subsidiary, irrespective of whether such place of business or agent is located here permanently or temporarily, or whether such distributor or subsidiary is licensed to transact business within this State.
"Business" means any trade, occupation, activity or enterprise engaged in or conducted in this State for the purpose of selling cigarettes.
"Prior Continuous Compliance Taxpayer" means any person who is licensed under this Act and who, having been a licensee for a continuous period of 5 years, is determined by the Department not to have been either delinquent or deficient in the payment of tax liability during that period or otherwise in violation of this Act. Also, any taxpayer who has, as verified by the Department, continuously complied with the condition of his bond or other security under provisions of this Act of a period of 5 consecutive years shall be considered to be a "prior continuous compliance taxpayer". In calculating the consecutive period of time described herein for qualification as a "prior continuous compliance taxpayer", a consecutive period of time of qualifying compliance immediately prior to the effective date of this amendatory Act of 1987 shall be credited to any licensee who became licensed on or before the effective date of this amendatory Act of 1987.
"Secondary distributor" means any person engaged in the business of selling cigarettes who purchases stamped original packages of cigarettes from a licensed distributor under this Act or the Cigarette Tax Act, sells 75% or more of those cigarettes to retailers for resale, and maintains an established business where a substantial stock of cigarettes is available to retailers for resale.
"Secondary distributor maintaining a place of business in this State", or any like term, means any secondary distributor having or maintaining within this State, directly or by a subsidiary, an office, distribution house, sales house, warehouse, or other place of business, or any agent operating within this State under the authority of the secondary distributor or its subsidiary, irrespective of whether such place of business or agent is located here permanently or temporarily, or whether such secondary distributor or subsidiary is licensed to transact business within this State.
"Stamp" or "stamps" mean the indicia required to be affixed on a pack of cigarettes that evidence payment of the tax on cigarettes under Section 2 of this Act.
"Related party" means any person that is associated with any other person because he or she:
(a) is an officer or director of a business; or
(b) is legally recognized as a partner in business.
(Source: P.A. 97-688, eff. 6-14-12; 98-273, eff. 8-9-13.)

(35 ILCS 135/2) (from Ch. 120, par. 453.32)
Sec. 2. A tax is imposed upon the privilege of using cigarettes in this State, at the rate of 6 mills per cigarette so used. On and after December 1, 1985, in addition to any other tax imposed by this Act, a tax is imposed upon the privilege of using cigarettes in this State at a rate of 4 mills per cigarette so used. On and after the effective date of this amendatory Act of 1989, in addition to any other tax imposed by this Act, a tax is imposed upon the privilege of using cigarettes in this State at the rate of 5 mills per cigarette so used. On and after the effective date of this amendatory Act of 1993, in addition to any other tax imposed by this Act, a tax is imposed upon the privilege of using cigarettes in this State at a rate of 7 mills per cigarette so used. On and after December 15, 1997, in addition to any other tax imposed by this Act, a tax is imposed upon the privilege of using cigarettes in this State at a rate of 7 mills per cigarette so used. On and after July 1, 2002, in addition to any other tax imposed by this Act, a tax is imposed upon the privilege of using cigarettes in this State at a rate of 20.0 mills per cigarette so used. Beginning on June 24, 2012, in addition to any other tax imposed by this Act, a tax is imposed upon the privilege of using cigarettes in this State at a rate of 50 mills per cigarette so used. The taxes herein imposed shall be in addition to all other occupation or privilege taxes imposed by the State of Illinois or by any political subdivision thereof or by any municipal corporation.
When any tax imposed herein terminates or has terminated, distributors who have bought stamps while such tax was in effect and who therefore paid such tax, but who can show, to the Department's satisfaction, that they sold the cigarettes to which they affixed such stamps after such tax had terminated and did not recover the tax or its equivalent from purchasers, shall be allowed by the Department to take credit for such absorbed tax against subsequent tax stamp purchases from the Department by such distributors.
When the word "tax" is used in this Act, it shall include any tax or tax rate imposed by this Act and shall mean the singular of "tax" or the plural "taxes" as the context may require.
Any distributor having cigarettes to which stamps have been affixed in his possession for sale on the effective date of this amendatory Act of 1989 shall not be required to pay the additional tax imposed by this amendatory Act of 1989 on such stamped cigarettes. Any distributor having cigarettes to which stamps have been affixed in his or her possession for sale at 12:01 a.m. on the effective date of this amendatory Act of 1993, is required to pay the additional tax imposed by this amendatory Act of 1993 on such stamped cigarettes. This payment shall be due when the distributor first makes a purchase of cigarette tax stamps after the effective date of this amendatory Act of 1993, or on the first due date of a return under this Act after the effective date of this amendatory Act of 1993, whichever occurs first. Once a distributor tenders payment of the additional tax to the Department, the distributor may purchase stamps from the Department. Any distributor having cigarettes to which stamps have been affixed in his possession for sale on December 15, 1997 shall not be required to pay the additional tax imposed by this amendatory Act of 1997 on such stamped cigarettes.
Any distributor having cigarettes to which stamps have been affixed in his or her possession for sale on July 1, 2002 shall not be required to pay the additional tax imposed by this amendatory Act of the 92nd General Assembly on those stamped cigarettes.
Any retailer having cigarettes in his or her possession on June 24, 2012 to which tax stamps have been affixed is not required to pay the additional tax that begins on June 24, 2012 imposed by this amendatory Act of the 97th General Assembly on those stamped cigarettes. Any distributor having cigarettes in his or her possession on June 24, 2012 to which tax stamps have been affixed, and any distributor having stamps in his or her possession on June 24, 2012 that have not been affixed to packages of cigarettes before June 24, 2012, is required to pay the additional tax that begins on June 24, 2012 imposed by this amendatory Act of the 97th General Assembly to the extent the calendar year 2012 average monthly volume of cigarette stamps in the distributor's possession exceeds the average monthly volume of cigarette stamps purchased by the distributor in calendar year 2011. This payment, less the discount provided in Section 3, is due when the distributor first makes a purchase of cigarette stamps on or after June 24, 2012 or on the first due date of a return under this Act occurring on or after June 24, 2012, whichever occurs first. Those distributors may elect to pay the additional tax on packages of cigarettes to which stamps have been affixed and on any stamps in the distributor's possession that have not been affixed to packages of cigarettes over a period not to exceed 12 months from the due date of the additional tax by notifying the Department in writing. The first payment for distributors making such election is due when the distributor first makes a purchase of cigarette tax stamps on or after June 24, 2012 or on the first due date of a return under this Act occurring on or after June 24, 2012, whichever occurs first. Distributors making such an election are not entitled to take the discount provided in Section 3 on such payments.
(Source: P.A. 97-688, eff. 6-14-12.)

(35 ILCS 135/3) (from Ch. 120, par. 453.33)
Sec. 3. Stamp payment. The tax hereby imposed shall be collected by a distributor maintaining a place of business in this State or a distributor authorized by the Department pursuant to Section 7 hereof to collect the tax, and the amount of the tax shall be added to the price of the cigarettes sold by such distributor. Collection of the tax shall be evidenced by a stamp or stamps affixed to each original package of cigarettes or by an authorized substitute for such stamp imprinted on each original package of such cigarettes underneath the sealed transparent outside wrapper of such original package, except as hereinafter provided. Each distributor who is required or authorized to collect the tax herein imposed, before delivering or causing to be delivered any original packages of cigarettes in this State to any purchaser, shall firmly affix a proper stamp or stamps to each such package, or (in the case of manufacturers of cigarettes in original packages which are contained inside a sealed transparent wrapper) shall imprint the required language on the original package of cigarettes beneath such outside wrapper as hereinafter provided. Such stamp or stamps need not be affixed to the original package of any cigarettes with respect to which the distributor is required to affix a like stamp or stamps by virtue of the Cigarette Tax Act, however, and no tax imprint need be placed underneath the sealed transparent wrapper of an original package of cigarettes with respect to which the distributor is required or authorized to employ a like tax imprint by virtue of the Cigarette Tax Act.
No stamp or imprint may be affixed to, or made upon, any package of cigarettes unless that package complies with all requirements of the federal Cigarette Labeling and Advertising Act, 15 U.S.C. 1331 and following, for the placement of labels, warnings, or any other information upon a package of cigarettes that is sold within the United States. Under the authority of Section 6, the Department shall revoke the license of any distributor that is determined to have violated this paragraph. A person may not affix a stamp on a package of cigarettes, cigarette papers, wrappers, or tubes if that individual package has been marked for export outside the United States with a label or notice in compliance with Section 290.185 of Title 27 of the Code of Federal Regulations. It is not a defense to a proceeding for violation of this paragraph that the label or notice has been removed, mutilated, obliterated, or altered in any manner.
Only distributors licensed under this Act and transporters, as defined in Section 9c of the Cigarette Tax Act, may possess unstamped original packages of cigarettes. Prior to shipment to an Illinois retailer or secondary distributor, a stamp shall be applied to each original package of cigarettes sold to the retailer or secondary distributor. A distributor may apply a tax stamp only to an original package of cigarettes purchased or obtained directly from an in-state maker, manufacturer, or fabricator licensed as a distributor under Section 4 of this Act or an out-of-state maker, manufacturer, or fabricator holding a permit under Section 7 of this Act. A licensed distributor may ship or otherwise cause to be delivered unstamped original packages of cigarettes in, into, or from this State. A licensed distributor may transport unstamped original packages of cigarettes to a facility, wherever located, owned or controlled by such distributor; however, a distributor may not transport unstamped original packages of cigarettes to a facility where retail sales of cigarettes take place or to a facility where a secondary distributor makes sales for resale. Any licensed distributor that ships or otherwise causes to be delivered unstamped original packages of cigarettes into, within, or from this State shall ensure that the invoice or equivalent documentation and the bill of lading or freight bill for the shipment identifies the true name and address of the consignor or seller, the true name and address of the consignee or purchaser, and the quantity by brand style of the cigarettes so transported, provided that this Section shall not be construed as to impose any requirement or liability upon any common or contract carrier.
Distributors making sales of cigarettes to secondary distributors shall add the amount of the tax to the price of the cigarettes sold by the distributors. Secondary distributors making sales of cigarettes to retailers shall include the amount of the tax in the price of the cigarettes sold to retailers. The amount of tax shall not be less than the amount of taxes imposed by the State and all local jurisdictions. The amount of local taxes shall be calculated based on the location of the retailer's place of business shown on the retailer's certificate of registration or sub-registration issued to the retailer pursuant to Section 2a of the Retailers' Occupation Tax Act. The original packages of cigarettes sold by the retailer shall bear all the required stamps, or other indicia, for the taxes included in the price of cigarettes.
Stamps, when required hereunder, shall be purchased from the Department, or any person authorized by the Department, by distributors. On and after July 1, 2003, payment for such stamps must be made by means of electronic funds transfer. The Department may refuse to sell stamps to any person who does not comply with the provisions of this Act. Beginning on June 6, 2002 and through June 30, 2002, persons holding valid licenses as distributors may purchase cigarette tax stamps up to an amount equal to 115% of the distributor's average monthly cigarette tax stamp purchases over the 12 calendar months prior to June 6, 2002.
Prior to December 1, 1985, the Department shall allow a distributor 21 days in which to make final payment of the amount to be paid for such stamps, by allowing the distributor to make payment for the stamps at the time of purchasing them with a draft which shall be in such form as the Department prescribes, and which shall be payable within 21 days thereafter: Provided that such distributor has filed with the Department, and has received the Department's approval of, a bond, which is in addition to the bond required under Section 4 of this Act, payable to the Department in an amount equal to 80% of such distributor's average monthly tax liability to the Department under this Act during the preceding calendar year or $500,000, whichever is less. The bond shall be joint and several and shall be in the form of a surety company bond in such form as the Department prescribes, or it may be in the form of a bank certificate of deposit or bank letter of credit. The bond shall be conditioned upon the distributor's payment of the amount of any 21-day draft which the Department accepts from that distributor for the delivery of stamps to that distributor under this Act. The distributor's failure to pay any such draft, when due, shall also make such distributor automatically liable to the Department for a penalty equal to 25% of the amount of such draft.
On and after December 1, 1985 and until July 1, 2003, the Department shall allow a distributor 30 days in which to make final payment of the amount to be paid for such stamps, by allowing the distributor to make payment for the stamps at the time of purchasing them with a draft which shall be in such form as the Department prescribes, and which shall be payable within 30 days thereafter, and beginning on January 1, 2003 and thereafter, the draft shall be payable by means of electronic funds transfer: Provided that such distributor has filed with the Department, and has received the Department's approval of, a bond, which is in addition to the bond required under Section 4 of this Act, payable to the Department in an amount equal to 150% of such distributor's average monthly tax liability to the Department under this Act during the preceding calendar year or $750,000, whichever is less, except that as to bonds filed on or after January 1, 1987, such additional bond shall be in an amount equal to 100% of such distributor's average monthly tax liability under this Act during the preceding calendar year or $750,000, whichever is less. The bond shall be joint and several and shall be in the form of a surety company bond in such form as the Department prescribes, or it may be in the form of a bank certificate of deposit or bank letter of credit. The bond shall be conditioned upon the distributor's payment of the amount of any 30-day draft which the Department accepts from that distributor for the delivery of stamps to that distributor under this Act. The distributor's failure to pay any such draft, when due, shall also make such distributor automatically liable to the Department for a penalty equal to 25% of the amount of such draft.
Every prior continuous compliance taxpayer shall be exempt from all requirements under this Section concerning the furnishing of such bond, as defined in this Section, as a condition precedent to his being authorized to engage in the business licensed under this Act. This exemption shall continue for each such taxpayer until such time as he may be determined by the Department to be delinquent in the filing of any returns, or is determined by the Department (either through the Department's issuance of a final assessment which has become final under the Act, or by the taxpayer's filing of a return which admits tax to be due that is not paid) to be delinquent or deficient in the paying of any tax under this Act, at which time that taxpayer shall become subject to the bond requirements of this Section and, as a condition of being allowed to continue to engage in the business licensed under this Act, shall be required to furnish bond to the Department in such form as provided in this Section. Such taxpayer shall furnish such bond for a period of 2 years, after which, if the taxpayer has not been delinquent in the filing of any returns, or delinquent or deficient in the paying of any tax under this Act, the Department may reinstate such person as a prior continuance compliance taxpayer. Any taxpayer who fails to pay an admitted or established liability under this Act may also be required to post bond or other acceptable security with the Department guaranteeing the payment of such admitted or established liability.
Except as otherwise provided in this Section, any person aggrieved by any decision of the Department under this Section may, within the time allowed by law, protest and request a hearing before the Department, whereupon the Department shall give notice and shall hold a hearing in conformity with the provisions of this Act and then issue its final administrative decision in the matter to such person. Effective July 1, 2013, protests concerning matters that are subject to the jurisdiction of the Illinois Independent Tax Tribunal shall be filed in accordance with the Illinois Independent Tax Tribunal Act of 2012, and hearings concerning those matters shall be held before the Tribunal in accordance with that Act. With respect to protests filed with the Department prior to July 1, 2013 that would otherwise be subject to the jurisdiction of the Illinois Independent Tax Tribunal, the person filing the protest may elect to be subject to the provisions of the Illinois Independent Tax Tribunal Act of 2012 at any time on or after July 1, 2013, but not later than 30 days after the date on which the protest was filed. If made, the election shall be irrevocable. In the absence of such a protest filed within the time allowed by law, the Department's decision shall become final without any further determination being made or notice given.
The Department shall discharge any surety and shall release and return any bond or security deposited, assigned, pledged, or otherwise provided to it by a taxpayer under this Section within 30 days after:
(1) such Taxpayer becomes a prior continuous

compliance taxpayer; or

(2) such taxpayer has ceased to collect receipts on

which he is required to remit tax to the Department, has filed a final tax return, and has paid to the Department an amount sufficient to discharge his remaining tax liability as determined by the Department under this Act. The Department shall make a final determination of the taxpayer's outstanding tax liability as expeditiously as possible after his final tax return has been filed. If the Department cannot make such final determination within 45 days after receiving the final tax return, within such period it shall so notify the taxpayer, stating its reasons therefor.

At the time of purchasing such stamps from the Department when purchase is required by this Act, or at the time when the tax which he has collected is remitted by a distributor to the Department without the purchase of stamps from the Department when that method of remitting the tax that has been collected is required or authorized by this Act, the distributor shall be allowed a discount during any year commencing July 1 and ending the following June 30 in accordance with the schedule set out hereinbelow, from the amount to be paid by him to the Department for such stamps, or to be paid by him to the Department on the basis of monthly remittances (as the case may be), to cover the cost, to such distributor, of collecting the tax herein imposed by affixing such stamps to the original packages of cigarettes sold by such distributor or by placing tax imprints underneath the sealed transparent wrapper of original packages of cigarettes sold by such distributor (as the case may be): (1) Prior to December 1, 1985, a discount equal to 1-2/3% of the amount of the tax up to and including the first $700,000 paid hereunder by such distributor to the Department during any such year; 1-1/3% of the next $700,000 of tax or any part thereof, paid hereunder by such distributor to the Department during any such year; 1% of the next $700,000 of tax, or any part thereof, paid hereunder by such distributor to the Department during any such year; and 2/3 of 1% of the amount of any additional tax paid hereunder by such distributor to the Department during any such year or (2) On and after December 1, 1985, a discount equal to 1.75% of the amount of the tax payable under this Act up to and including the first $3,000,000 paid hereunder by such distributor to the Department during any such year and 1.5% of the amount of any additional tax paid hereunder by such distributor to the Department during any such year.
Two or more distributors that use a common means of affixing revenue tax stamps or that are owned or controlled by the same interests shall be treated as a single distributor for the purpose of computing the discount.
Cigarette manufacturers who are distributors under Section 7(a) of this Act, and who place their cigarettes in original packages which are contained inside a sealed transparent wrapper, shall be required to remit the tax which they are required to collect under this Act to the Department by remitting the amount thereof to the Department by the 5th day of each month, covering cigarettes shipped or otherwise delivered to points in Illinois to purchasers during the preceding calendar month, but a distributor need not remit to the Department the tax so collected by him from purchasers under this Act to the extent to which such distributor is required to remit the tax imposed by the Cigarette Tax Act to the Department with respect to the same cigarettes. All taxes upon cigarettes under this Act are a direct tax upon the retail consumer and shall conclusively be presumed to be precollected for the purpose of convenience and facility only. Cigarette manufacturers that are distributors licensed under Section 7(a) of this Act and who place their cigarettes in original packages which are contained inside a sealed transparent wrapper, before delivering such cigarettes or causing such cigarettes to be delivered in this State to purchasers, shall evidence their obligation to collect and remit the tax due with respect to such cigarettes by imprinting language to be prescribed by the Department on each original package of such cigarettes underneath the sealed transparent outside wrapper of such original package, in such place thereon and in such manner as the Department may prescribe; provided (as stated hereinbefore) that this requirement does not apply when such distributor is required or authorized by the Cigarette Tax Act to place the tax imprint provided for in the last paragraph of Section 3 of that Act underneath the sealed transparent wrapper of such original package of cigarettes. Such imprinted language shall acknowledge the manufacturer's collection and payment of or liability for the tax imposed by this Act with respect to such cigarettes.
The Department shall adopt the design or designs of the tax stamps and shall procure the printing of such stamps in such amounts and denominations as it deems necessary to provide for the affixation of the proper amount of tax stamps to each original package of cigarettes.
Where tax stamps are required, the Department may authorize distributors to affix revenue tax stamps by imprinting tax meter stamps upon original packages of cigarettes. The Department shall adopt rules and regulations relating to the imprinting of such tax meter stamps as will result in payment of the proper taxes as herein imposed. No distributor may affix revenue tax stamps to original packages of cigarettes by imprinting meter stamps thereon unless such distributor has first obtained permission from the Department to employ this method of affixation. The Department shall regulate the use of tax meters and may, to assure the proper collection of the taxes imposed by this Act, revoke or suspend the privilege, theretofore granted by the Department to any distributor, to imprint tax meter stamps upon original packages of cigarettes.
The tax hereby imposed and not paid pursuant to this Section shall be paid to the Department directly by any person using such cigarettes within this State, pursuant to Section 12 hereof.
A distributor shall not affix, or cause to be affixed, any stamp or imprint to a package of cigarettes, as provided for in this Section, if the tobacco product manufacturer, as defined in Section 10 of the Tobacco Product Manufacturers' Escrow Act, that made or sold the cigarettes has failed to become a participating manufacturer, as defined in subdivision (a)(1) of Section 15 of the Tobacco Product Manufacturers' Escrow Act, or has failed to create a qualified escrow fund for any cigarettes manufactured by the tobacco product manufacturer and sold in this State or otherwise failed to bring itself into compliance with subdivision (a)(2) of Section 15 of the Tobacco Product Manufacturers' Escrow Act.
(Source: P.A. 96-782, eff. 1-1-10; 96-1027, eff. 7-12-10; 97-1129, eff. 8-28-12.)

(35 ILCS 135/3-5)
Sec. 3-5. Sunset of exemptions, credits, and deductions. The application of every exemption, credit, and deduction against tax imposed by this Act that becomes law after the effective date of this amendatory Act of 1994 shall be limited by a reasonable and appropriate sunset date. A taxpayer is not entitled to take the exemption, credit, or deduction beginning on the sunset date and thereafter. If a reasonable and appropriate sunset date is not specified in the Public Act that creates the exemption, credit, or deduction, a taxpayer shall not be entitled to take the exemption, credit, or deduction beginning 5 years after the effective date of the Public Act creating the exemption, credit, or deduction and thereafter.
(Source: P.A. 88-660, eff. 9-16-94.)

(35 ILCS 135/3-10)
Sec. 3-10. Cigarette enforcement.
(a) Prohibitions. It is unlawful for any person:
(1) to sell or distribute in this State; to acquire,

hold, own, possess, or transport, for sale or distribution in this State; or to import, or cause to be imported into this State for sale or distribution in this State:

(A) any cigarettes the package of which:
(i) bears any statement, label, stamp,

sticker, or notice indicating that the manufacturer did not intend the cigarettes to be sold, distributed, or used in the United States, including but not limited to labels stating "For Export Only", "U.S. Tax Exempt", "For Use Outside U.S.", or similar wording; or

(ii) does not comply with:
(aa) all requirements imposed by or

pursuant to federal law regarding warnings and other information on packages of cigarettes manufactured, packaged, or imported for sale, distribution, or use in the United States, including but not limited to the precise warning labels specified in the federal Cigarette Labeling and Advertising Act, 15 U.S.C. 1333; and

(bb) all federal trademark and copyright

laws;

(B) any cigarettes imported into the United

States in violation of 26 U.S.C. 5754 or any other federal law, or implementing federal regulations;

(C) any cigarettes that such person otherwise

knows or has reason to know the manufacturer did not intend to be sold, distributed, or used in the United States; or

(D) any cigarettes for which there has not been

submitted to the Secretary of the U.S. Department of Health and Human Services the list or lists of the ingredients added to tobacco in the manufacture of the cigarettes required by the federal Cigarette Labeling and Advertising Act, 15 U.S.C. 1335a;

(2) to alter the package of any cigarettes, prior to

sale or distribution to the ultimate consumer, so as to remove, conceal, or obscure:

(A) any statement, label, stamp, sticker, or

notice described in subdivision (a)(1)(A)(i) of this Section;

(B) any health warning that is not specified in,

or does not conform with the requirements of, the federal Cigarette Labeling and Advertising Act, 15 U.S.C. 1333; or

(3) to affix any stamp required pursuant to this Act

to the package of any cigarettes described in subdivision (a)(1) of this Section or altered in violation of subdivision (a)(2).

(b) Documentation. On the first business day of each month, each person licensed to affix the State tax stamp to cigarettes shall file with the Department, for all cigarettes imported into the United States to which the person has affixed the tax stamp in the preceding month:
(1) a copy of:
(A) the permit issued pursuant to the Internal

Revenue Code, 26 U.S.C. 5713, to the person importing the cigarettes into the United States allowing the person to import the cigarettes; and

(B) the customs form containing, with respect to

the cigarettes, the internal revenue tax information required by the U.S. Bureau of Alcohol, Tobacco and Firearms;

(2) a statement, signed by the person under penalty

of perjury, which shall be treated as confidential by the Department and exempt from disclosure under the Freedom of Information Act, identifying the brand and brand styles of all such cigarettes, the quantity of each brand style of such cigarettes, the supplier of such cigarettes, and the person or persons, if any, to whom such cigarettes have been conveyed for resale; and a separate statement, signed by the individual under penalty of perjury, which shall not be treated as confidential or exempt from disclosure, separately identifying the brands and brand styles of such cigarettes; and

(3) a statement, signed by an officer of the

manufacturer or importer under penalty of perjury, certifying that the manufacturer or importer has complied with:

(A) the package health warning and ingredient

reporting requirements of the federal Cigarette Labeling and Advertising Act, 15 U.S.C. 1333 and 1335a, with respect to such cigarettes; and

(B) the provisions of Exhibit T of the Master

Settlement Agreement entered in the case of People of the State of Illinois v. Philip Morris, et al. (Circuit Court of Cook County, No. 96-L13146), including a statement indicating whether the manufacturer is, or is not, a participating tobacco manufacturer within the meaning of Exhibit T.

(c) Administrative sanctions.
(1) Upon finding that a distributor, secondary

distributor, retailer, or a person has committed any of the acts prohibited by subsection (a), knowing or having reason to know that he or she has done so, or upon finding that a distributor or person has failed to comply with any requirement of subsection (b), the Department may revoke or suspend the license or licenses of any distributor, retailer, or secondary distributor pursuant to the procedures set forth in Section 6 and impose on the distributor, secondary distributor, retailer, or person, a civil penalty in an amount not to exceed the greater of 500% of the retail value of the cigarettes involved or $5,000.

(2) Cigarettes that are acquired, held, owned,

possessed, transported in, imported into, or sold or distributed in this State in violation of this Section shall be deemed contraband under this Act and are subject to seizure and forfeiture as provided in this Act, and all such cigarettes seized and forfeited shall be destroyed or maintained and used in an undercover capacity. Such cigarettes shall be deemed contraband whether the violation of this Section is knowing or otherwise.

(d) Unfair trade practices. In addition to any other penalties provided for in this Act, a violation of subsection (a) or subsection (b) of this Section shall constitute an unlawful practice as provided in the Consumer Fraud and Deceptive Business Practices Act.
(d-1) Retailers who are licensed under Section 4g of the Cigarette Tax Act and secondary distributors shall not be liable under subsections (c)(1) and (d) of this Section for unknowingly possessing, selling, or distributing to consumers or users cigarettes identified in subsection (a)(1) of this Section if the cigarettes possessed, sold, or distributed by the licensed retailer were obtained from a distributor or secondary distributor licensed under this Act or the Cigarette Tax Act.
(d-2) Criminal Penalties. A distributor, secondary distributor, retailer, or person who violates subsection (a), or a distributor, secondary distributor, or person who violates subsection (b) of this Section shall be guilty of a Class 4 felony.
(e) Unfair cigarette sales. For purposes of the Trademark Registration and Protection Act and the Counterfeit Trademark Act, cigarettes imported or reimported into the United States for sale or distribution under any trade name, trade dress, or trademark that is the same as, or is confusingly similar to, any trade name, trade dress, or trademark used for cigarettes manufactured in the United States for sale or distribution in the United States shall be presumed to have been purchased outside of the ordinary channels of trade.
(f) General provisions.
(1) This Section shall be enforced by the Department;

provided that, at the request of the Director of Revenue or the Director's duly authorized agent, the State police and all local police authorities shall enforce the provisions of this Section. The Attorney General has concurrent power with the State's Attorney of any county to enforce this Section.

(2) For the purpose of enforcing this Section, the

Director of Revenue and any agency to which the Director has delegated enforcement responsibility pursuant to subdivision (f)(1) may request information from any State or local agency and may share information with and request information from any federal agency and any agency of any other state or any local agency of any other state.

(3) In addition to any other remedy provided by law,

including enforcement as provided in subdivision (f)(1), any person may bring an action for appropriate injunctive or other equitable relief for a violation of this Section; actual damages, if any, sustained by reason of the violation; and, as determined by the court, interest on the damages from the date of the complaint, taxable costs, and reasonable attorney's fees. If the trier of fact finds that the violation is flagrant, it may increase recovery to an amount not in excess of 3 times the actual damages sustained by reason of the violation.

(g) Definitions. As used in this Section:
"Importer" means that term as defined in 26 U.S.C. 5702(1).
"Package" means that term as defined in 15 U.S.C. 1332(4).
(h) Applicability.
(1) This Section does not apply to:
(A) cigarettes allowed to be imported or brought

into the United States for personal use; and

(B) cigarettes sold or intended to be sold as

duty-free merchandise by a duty-free sales enterprise in accordance with the provisions of 19 U.S.C. 1555(b) and any implementing regulations; except that this Section shall apply to any such cigarettes that are brought back into the customs territory for resale within the customs territory.

(2) The penalties provided in this Section are in

addition to any other penalties imposed under other provision of law.

(Source: P.A. 98-1055, eff. 1-1-16.)

(35 ILCS 135/3-15)
Sec. 3-15. (Repealed).
(Source: P.A. 95-1053, eff. 1-1-10. Repealed by P.A. 96-782, eff. 1-1-10.)

(35 ILCS 135/4) (from Ch. 120, par. 453.34)
Sec. 4. Distributor's license. A distributor maintaining a place of business in this State, if required to procure a license or allowed to obtain a permit as a distributor under the Cigarette Tax Act, need not obtain an additional license or permit under this Act, but shall be deemed to be sufficiently licensed or registered by virtue of his being licensed or registered under the Cigarette Tax Act.
Every distributor maintaining a place of business in this State, if not required to procure a license or allowed to obtain a permit as a distributor under the Cigarette Tax Act, shall make a verified application to the Department (upon a form prescribed and furnished by the Department) for a license to act as a distributor under this Act. In completing such application, the applicant shall furnish such information as the Department may reasonably require.
The annual license fee payable to the Department for each distributor's license shall be $250. The purpose of such annual license fee is to defray the cost, to the Department, of serializing cigarette tax stamps. The applicant for license shall pay such fee to the Department at the time of submitting the application for license to the Department.
Such applicant shall file, with his application, a joint and several bond. Such bond shall be executed to the Department of Revenue, with good and sufficient surety or sureties residing or licensed to do business within the State of Illinois, in the amount of $2,500, conditioned upon the true and faithful compliance by the licensee with all of the provisions of this Act. Such bond, or a reissue thereof, or a substitute therefor, shall be kept in effect during the entire period covered by the license. A separate application for license shall be made, a separate annual license fee paid, and a separate bond filed, for each place of business at or from which the applicant proposes to act as a distributor under this Act and for which the applicant is not required to procure a license or allowed to obtain a permit as a distributor under the Cigarette Tax Act.
The following are ineligible to receive a distributor's license under this Act:
(1) a person who is not of good character and

reputation in the community in which he resides;

(2) a person who has been convicted of a felony under

any Federal or State law, if the Department, after investigation and a hearing, if requested by the applicant, determines that such person has not been sufficiently rehabilitated to warrant the public trust;

(3) a corporation, if any officer, manager or

director thereof, or any stockholder or stockholders owning in the aggregate more than 5% of the stock of such corporation, would not be eligible to receive a license hereunder for any reason;

(4) a person, or any person who owns more than 15

percent of the ownership interests in a person or a related party who:

(a) owes, at the time of application, any

delinquent cigarette taxes that have been determined by law to be due and unpaid, unless the license applicant has entered into an agreement approved by the Department to pay the amount due;

(b) had a license under this Act revoked within

the past 2 years by the Department for misconduct relating to stolen or contraband cigarettes or has been convicted of a State or federal crime, punishable by imprisonment of one year or more, relating to stolen or contraband cigarettes;

(c) manufactures cigarettes, whether in this

State or out of this State, and who is neither (i) a participating manufacturer as defined in subsection II(jj) of the "Master Settlement Agreement" as defined in Sections 10 of the Tobacco Products Manufacturers' Escrow Act and the Tobacco Products Manufacturers' Escrow Enforcement Act of 2003 (30 ILCS 168/10 and 30 ILCS 167/10); nor (ii) in full compliance with Tobacco Products Manufacturers' Escrow Act and the Tobacco Products Manufacturers' Escrow Enforcement Act of 2003 (30 ILCS 168/ and 30 ILCS 167/);

(d) has been found by the Department, after

notice and a hearing, to have imported or caused to be imported into the United States for sale or distribution any cigarette in violation of 19 U.S.C. 1681a;

(e) has been found by the Department, after

notice and a hearing, to have imported or caused to be imported into the United States for sale or distribution or manufactured for sale or distribution in the United States any cigarette that does not fully comply with the Federal Cigarette Labeling and Advertising Act (15 U.S.C. 1331, et seq.); or

(f) has been found by the Department, after

notice and a hearing, to have made a material false statement in the application or has failed to produce records required to be maintained by this Act.

Upon approval of such application and bond and payment of the required annual license fee, the Department shall issue a license to the applicant. Such license shall permit the applicant to engage in business as a distributor at or from the place shown in his application. All licenses issued by the Department under this Act shall be valid for not to exceed one year after issuance unless sooner revoked, canceled or suspended as in this Act provided. No license issued under this Act is transferable or assignable. Such license shall be conspicuously displayed at the place of business for which it is issued.
No distributor licensee acquires any vested interest or compensable property right in a license issued under this Act.
A licensed distributor shall notify the Department of any change in the information contained on the application form, including any change in ownership, and shall do so within 30 days after any such change.
Any person aggrieved by any decision of the Department under this Section may, within 20 days after notice of the decision, protest and request a hearing. Upon receiving a request for a hearing, the Department shall give notice to the person requesting the hearing of the time and place fixed for the hearing and shall hold a hearing in conformity with the provisions of this Act and then issue its final administrative decision in the matter to that person. In the absence of a protest and request for a hearing within 20 days, the Department's decision shall become final without any further determination being made or notice given.
(Source: P.A. 95-1053, eff. 1-1-10; 96-782, eff. 1-1-10.)

(35 ILCS 135/4b)
Sec. 4b. Secondary distributor's license. No person may engage in business as a secondary distributor of cigarettes in this State without first having obtained a license therefor from the Department. A secondary distributor maintaining a place of business within this State, if required to procure a license as a secondary distributor under the Cigarette Tax Act, need not obtain an additional license or permit under this Act, but shall be deemed to be sufficiently licensed or registered by virtue of his being licensed or registered under the Cigarette Tax Act.
Every secondary distributor maintaining a place of business in this State, if not required to procure a license under the Cigarette Tax Act, shall make application for a license on a form as furnished and prescribed by the Department. Such applicant shall furnish the following information to the Department on a form signed and verified by the applicant under penalty of perjury:
(1) the name and address of the applicant;
(2) the address of the location at which the

applicant proposes to engage in business as a secondary distributor of cigarettes in this State; and

(3) such other additional information as the

Department may reasonably require.

The annual license fee payable to the Department for each secondary distributor's license shall be $250. The applicant for license shall pay such fee to the Department at the time of submitting the application for license to the Department.
A separate application for license shall be made and a separate annual license fee paid, for each place of business at or from which the applicant proposes to act as a secondary distributor under this Act and for which the applicant is not required to procure a license as a secondary distributor under the Cigarette Tax Act.
The following are ineligible to receive a secondary distributor's license under this Act:
(1) a person who is not of good character and

reputation in the community in which he resides;

(2) a person who has been convicted of a felony under

any Federal or State law, if the Department, after investigation and a hearing, if requested by the applicant, determines that such person has not been sufficiently rehabilitated to warrant the public trust;

(3) a corporation, if any officer, manager or

director thereof, or any stockholder or stockholders owning in the aggregate more than 5% of the stock of such corporation, would not be eligible to receive a license hereunder for any reason;

(4) a person who manufactures cigarettes, whether in

this State or out of this State;

(5) a person, or any person who owns more than 15

percent of the ownership interests in a person or a related party who:

(A) owes, at the time of application, any

delinquent cigarette taxes that have been determined by law to be due and unpaid, unless the license applicant has entered into an agreement approved by the Department to pay the amount due;

(B) had a license under this Act or the Cigarette

Tax Act revoked within the past 2 years by the Department for misconduct relating to stolen or contraband cigarettes or has been convicted of a State or federal crime, punishable by imprisonment of one year or more, relating to stolen or contraband cigarettes;

(C) has been found by the Department, after

notice and a hearing, to have imported or caused to be imported into the United States for sale or distribution any cigarette in violation of 19 U.S.C. 1681a;

(D) has been found by the Department, after

notice and a hearing, to have imported or caused to be imported into the United States for sale or distribution or manufactured for sale or distribution in the United States any cigarette that does not fully comply with the Federal Cigarette Labeling and Advertising Act (15 U.S.C. 1331, et seq.); or

(E) has been found by the Department, after

notice and a hearing, to have made a material false statement in the application or has failed to produce records required to be maintained by this Act.

Upon approval of such application and payment of the required annual license fee, the Department shall issue a license to the applicant. Such license shall permit the applicant to engage in business as a secondary distributor at or from the place shown in his application. All licenses issued by the Department under this Act shall be valid for not to exceed one year after issuance unless sooner revoked, canceled or suspended as in this Act provided. No license issued under this Act is transferable or assignable. Such license shall be conspicuously displayed at the place of business for which it is issued.
No secondary distributor licensee acquires any vested interest or compensable property right in a license issued under this Act.
A licensed secondary distributor shall notify the Department of any change in the information contained on the application form, including any change in ownership, and shall do so within 30 days after any such change.
Any person aggrieved by any decision of the Department under this Section may, within 20 days after notice of the decision, protest and request a hearing. Upon receiving a request for a hearing, the Department shall give notice to the person requesting the hearing of the time and place fixed for the hearing and shall hold a hearing in conformity with the provisions of this Act and then issue its final administrative decision in the matter to that person. In the absence of a protest and request for a hearing within 20 days, the Department's decision shall become final without any further determination being made or notice given.
(Source: P.A. 96-1027, eff. 7-12-10.)

(35 ILCS 135/4d)
Sec. 4d. Sales of cigarettes to and by retailers. In-state makers, manufacturers, or fabricators licensed as distributors under Section 4 of this Act and out-of-state makers, manufacturers, or fabricators holding permits under Section 7 of this Act may not sell original packages of cigarettes to retailers. A retailer who is licensed under Section 4g of the Cigarette Tax Act may sell only original packages of cigarettes obtained from licensed secondary distributors or licensed distributors other than in-state makers, manufacturers, or fabricators licensed as distributors under Section 4 of this Act and out-of-state makers, manufacturers, or fabricators holding permits under Section 7 of this Act.
(Source: P.A. 98-1055, eff. 1-1-16.)

(35 ILCS 135/4e)
Sec. 4e. Sales of cigarettes to and by secondary distributors. In-state makers, manufacturers, and fabricators licensed as distributors under Section 4 of this Act and out-of-state makers, manufacturers, and fabricators holding permits under Section 7 of this Act may not sell original packages of cigarettes to secondary distributors. A secondary distributor may sell only original packages of cigarettes obtained from licensed distributors other than in-state makers, manufacturers, or fabricators licensed as distributors under Section 4 of this Act and out-of-state makers, manufacturers, or fabricators holding permits under Section 7 of this Act. Secondary distributors may sell cigarettes to Illinois retailers who are licensed under Section 4g of the Cigarette Tax Act for resale, and are also authorized to make retail sales of cigarettes at the location on the secondary distributor's license as long as the secondary distributor obtains a license under Section 4g of the Cigarette Tax Act and sells 75% or more of the cigarettes sold at such location to retailers who are licensed under Section 4g of the Cigarette Tax Act for resale.
All sales by secondary distributors to Illinois retailers who are licensed under Section 4g of the Cigarette Tax Act must be made at the location on the secondary distributor's license. Retailers who are issued a license under Section 4g of the Cigarette Tax Act must take possession of all cigarettes sold by the secondary distributor at the secondary distributor's licensed address. Secondary distributors may not make deliveries of cigarettes to Illinois retailers who are licensed under Section 4g of the Cigarette Tax Act.
Secondary distributors may not file a claim for credit or refund with the State under Section 14a of this Act.
(Source: P.A. 98-1055, eff. 1-1-16.)

(35 ILCS 135/5) (from Ch. 120, par. 453.35)
Sec. 5. If a distributor shall be convicted of the violation of this Act, or if his or her license shall be revoked and no review is had of the order of revocation, or if on review thereof the decision is adverse to the distributor, or if a distributor fails to pay an assessment as to which no judicial review is sought and which has become final, or pursuant to which, upon review thereof, the circuit court has entered a judgment that is in favor of the Department and that has become final, the bond filed pursuant to this Act shall thereupon be forfeited, and the Department may institute a suit upon such bond in its own name for the entire amount of such bond and costs. Such suit upon the bond shall be in addition to any other remedy provided for herein.
(Source: P.A. 96-1027, eff. 7-12-10.)

(35 ILCS 135/6) (from Ch. 120, par. 453.36)
Sec. 6. Revocation, cancellation, or suspension of license. The Department may, after notice and hearing as provided for by this Act, revoke, cancel or suspend the license of any distributor or secondary distributor for the violation of any provision of this Act, or for non-compliance with any provision herein contained, or for any non-compliance with any lawful rule or regulation promulgated by the Department under Section 21 of this Act, or because the licensee is determined to be ineligible for a distributor's license for any one or more of the reasons provided for in Section 4 of this Act, or because the licensee is determined to be ineligible for a secondary distributor's license for any one or more of the reasons provided for in Section 4b or Section 7a of this Act. However, no such license shall be revoked, canceled or suspended, except after a hearing by the Department with notice to the distributor or secondary distributor, as aforesaid, and affording such distributor or secondary distributor a reasonable opportunity to appear and defend, and any distributor or secondary distributor aggrieved by any decision of the Department with respect thereto may have the determination of the Department judicially reviewed, as herein provided.
The Department may revoke, cancel, or suspend the license of any distributor for a violation of the Tobacco Product Manufacturers' Escrow Enforcement Act as provided in Section 30 of that Act. The Department may revoke, cancel, or suspend the license of any secondary distributor for a violation of subsection (e) of Section 15 of the Tobacco Product Manufacturers' Escrow Enforcement Act.
Any distributor or secondary distributor aggrieved by any decision of the Department under this Section may, within 20 days after notice of the decision, protest and request a hearing. Upon receiving a request for a hearing, the Department shall give notice in writing to the distributor or secondary distributor requesting the hearing that contains a statement of the charges preferred against the distributor or secondary distributor and that states the time and place fixed for the hearing. The Department shall hold the hearing in conformity with the provisions of this Act and then issue its final administrative decision in the matter to the distributor or secondary distributor. In the absence of a protest and request for a hearing within 20 days, the Department's decision shall become final without any further determination being made or notice given.
No license so revoked, shall be reissued to any such distributor or secondary distributor within a period of 6 months after the date of the final determination of such revocation. No such license shall be reissued at all so long as the person who would receive the license is ineligible to receive a distributor's license under this Act for any one or more of the reasons provided for in Section 4 of this Act or is ineligible to receive a secondary distributor's license under this Act for any one or more of the reasons provided for in Section 4b and Section 7a of this Act.
The Department upon complaint filed in the circuit court may by injunction restrain any person who fails, or refuses, to comply with this Act from acting as a distributor or secondary distributor of cigarettes in this State.
(Source: P.A. 96-1027, eff. 7-12-10.)

(35 ILCS 135/7) (from Ch. 120, par. 453.37)
Sec. 7. Distributor's permits.
(a) The Department may, in its discretion, upon application, issue permits authorizing the collection of the tax herein imposed by those out-of-State cigarette manufacturers who are not required to be licensed as distributors of cigarettes in this State, but who elect to qualify under this Act as distributors of cigarettes in this State, and who, to the satisfaction of the Department, furnish adequate security to insure collection and payment of the tax, provided that any such permit shall extend only to cigarettes which such permittee manufacturer places in original packages that are contained inside a sealed transparent wrapper, and provided that no such permit shall be issued under this Act to such a manufacturer who has obtained the permit provided for in Section 4b(a) of the Cigarette Tax Act. Such distributor shall be issued, without charge, a permit to collect such tax in such manner, and subject to such reasonable regulations and agreements as the Department shall prescribe. When so authorized, it shall be the duty of such distributor to collect the tax upon all cigarettes which he delivers (or causes to be delivered) within this State to licensed distributors, in the same manner and subject to the same requirements as a distributor maintaining a place of business within this State. Such permit shall be in such form as the Department may prescribe and shall not be transferable or assignable.
The following are ineligible to receive a distributor's permit under this Act:
(1) a person who is not of good character and

reputation in the community in which he resides;

(2) a person who has been convicted of a felony under

any Federal or State law, if the Department, after investigation and a hearing, if requested by the applicant, determines that such person has not been sufficiently rehabilitated to warrant the public trust;

(3) a corporation, if any officer, manager or

director thereof, or any stockholder or stockholders owning in the aggregate more than 5% of the stock of such corporation, would not be eligible to receive a permit under this Act for any reason.

With respect to cigarettes which come within the scope of such a permit and which any such permittee delivers or causes to be delivered in Illinois to licensed distributors, such permittee shall collect the tax imposed by this Act and shall remit such tax to the Department by the 5th day of each month for the preceding calendar month. Each such remittance shall be accompanied by a return filed with the Department on a form to be prescribed and furnished by the Department and shall disclose such information as the Department may lawfully require. The Department may promulgate rules to require that the permittee's return be accompanied by appropriate computer-generated magnetic media supporting schedule data in the format prescribed by the Department, unless, as provided by rule, the Department grants an exception upon petition of the permittee. Each such return shall be accompanied by a copy of each invoice rendered by the permittee to any licensed distributor to whom the permittee delivered cigarettes of the type covered by the permit (or caused cigarettes of the type covered by the permit to be delivered) in Illinois during the period covered by such return.
Such authority and permit may be suspended, canceled or revoked when, at any time, the Department considers that the security given is inadequate, or that such tax can more effectively be collected from the person using such cigarettes in this State or through distributors located in this State, or whenever the permittee violates any provision of this Act or any lawful rule or regulation issued by the Department pursuant to this Act or is determined to be ineligible for a distributor's permit under this Act as provided in this Section, or whenever the permittee shall notify the Department in writing of his desire to have the permit canceled. The Department shall have the power, in its discretion, to issue a new permit after such suspension, cancellation or revocation, except when the person who would receive the permit is ineligible to receive a distributor's permit under this Act.
All permits issued by the Department under this Act shall be valid for not to exceed one year after issuance unless sooner revoked, canceled or suspended as in this Act provided.
(b) Out-of-state cigarette manufacturers who are not required to be licensed as distributors of cigarettes in this State and who do not elect to obtain approval under subsection (a) to pay the tax imposed by this Act, but who elect to qualify under this Act as distributors of cigarettes in this State for purposes of shipping and delivering unstamped original packages of cigarettes into this State to licensed distributors, shall obtain a permit from the Department, provided that no such permit shall be issued under this subsection to a manufacturer who has obtained the permit provided for in Section 4b(b) of the Cigarette Tax Act. These permits shall be issued without charge in such form as the Department may prescribe and shall not be transferable or assignable.
The following are ineligible to receive a distributor's permit under this subsection:
(1) a person who is not of good character and

reputation in the community in which he or she resides;

(2) a person who has been convicted of a felony under

any federal or State law, if the Department, after investigation and a hearing, if requested by the applicant, determines that the person has not been sufficiently rehabilitated to warrant the public trust; and

(3) a corporation, if any officer, manager or

director thereof, or any stockholder or stockholders owning in the aggregate more than 5% of the stock of the corporation, would not be eligible to receive a permit under this Act for any reason.

With respect to original packages of cigarettes such permittee delivers or causes to be delivered in Illinois and distributed to the public for promotional purposes without consideration, the permittee shall pay the tax imposed by this Act by remitting the amount thereof to the Department by the 5th day of each month covering cigarettes shipped or otherwise delivered in Illinois for those purposes during the preceding calendar month. The permittee, before delivering those cigarettes or causing those cigarettes to be delivered in this State, shall evidence his or her obligation to remit the taxes due with respect to those cigarettes by imprinting language to be prescribed by the Department on each original package of cigarettes, in such place thereon and in such manner also to be prescribed by the Department. The imprinted language shall acknowledge the permittee's payment of or liability for the tax imposed by this Act with respect to the distribution of those cigarettes.
With respect to cigarettes such permittee delivers or causes to be delivered in Illinois to Illinois licensed distributors or distributed to the public for promotional purposes, the permittee shall, by the 5th day of each month, file with the Department, a report covering cigarettes shipped or otherwise delivered in Illinois to licensed distributors or distributed to the public for promotional purposes during the preceding calendar month on a form to be prescribed and furnished by the Department and shall disclose such other information as the Department may lawfully require. The Department may promulgate rules to require that the permittee's report be accompanied by appropriate computer-generated magnetic media supporting schedule data in the format prescribed by the Department, unless, as provided by rule, the Department grants an exception upon petition of the permittee. Each such report shall be accompanied by a copy of each invoice rendered by the permittee to any purchaser to whom the permittee delivered cigarettes of the type covered by the permit (or caused cigarettes of the type covered by the permit to be delivered) in Illinois during the period covered by such report.
Such permit may be suspended, canceled, or revoked whenever the permittee violates any provision of this Act or any lawful rule or regulation issued by the Department pursuant to this Act, is determined to be ineligible for a distributor's permit under this Act as provided in this Section, or notifies the Department in writing of his or her desire to have the permit canceled. The Department shall have the power, in its discretion, to issue a new permit after such suspension, cancellation, or revocation, except when the person who would receive the permit is ineligible to receive a distributor's permit under this Act.
All permits issued by the Department under this Act shall be valid for not to exceed one year after issuance unless sooner revoked, canceled, or suspended as in this Act provided.
(Source: P.A. 96-782, eff. 1-1-10.)

(35 ILCS 135/7a)
Sec. 7a. Discretionary secondary distributor's license. The Department may, in its discretion, upon application, issue a secondary distributor's license to persons who are not required to be licensed as secondary distributors of cigarettes in this State, but who elect to qualify under this Act as secondary distributors of cigarettes. Such secondary distributor shall be issued, without charge, a license to make sales for resale to Illinois retailers, subject to such reasonable requirements as the Department shall prescribe. Each applicant for a license under this Section shall furnish the following information to the Department on a form signed and verified by the applicant under penalty of perjury:
(a) the name and address of the applicant;
(b) the address of the location at which the

applicant proposes to engage in business as a secondary distributor of cigarettes; and

(c) such other additional information as the

Department may reasonably require.

A separate application for license shall be made for each place of business at or from which the applicant proposes to act as a secondary distributor under this Act and for which the applicant is not required to procure a license as a secondary distributor under the Cigarette Tax Act or Cigarette Use Tax Act.
The following are ineligible to receive a secondary distributor's license under this Act:
(1) a person who is not of good character and

reputation in the community in which he resides;

(2) a person who has been convicted of a felony under

any Federal or State law, if the Department, after investigation and a hearing, if requested by the applicant, determines that such person has not been sufficiently rehabilitated to warrant the public trust;

(3) a corporation, if any officer, manager or

director thereof, or any stockholder or stockholders owning in the aggregate more than 5% of the stock of such corporation, would not be eligible to receive a license hereunder for any reason;

(4) a person who manufactures cigarettes, whether in

this State or out of this State;

(5) a person, or any person who owns more than 15

percent of the ownership interests in a person or a related party who:

(A) owes, at the time of application, any

delinquent cigarette taxes that have been determined by law to be due and unpaid, unless the license applicant has entered into an agreement approved by the Department to pay the amount due;

(B) had a license under this Act or the Cigarette

Tax Act revoked within the past 2 years by the Department for misconduct relating to stolen or contraband cigarettes or has been convicted of a State or federal crime, punishable by imprisonment of one year or more, relating to stolen or contraband cigarettes;

(C) has been found by the Department, after

notice and a hearing, to have imported or caused to be imported into the United States for sale or distribution any cigarette in violation of 19 U.S.C. 1681a;

(D) has been found by the Department, after

notice and a hearing, to have imported or caused to be imported into the United States for sale or distribution or manufactured for sale or distribution in the United States any cigarette that does not fully comply with the Federal Cigarette Labeling and Advertising Act (15 U.S.C. 1331, et seq.); or

(E) has been found by the Department, after

notice and a hearing, to have made a material false statement in the application or has failed to produce records required to be maintained by this Act.

Upon approval of such application, the Department shall issue a license to the applicant. Such license shall permit the applicant to engage in business as a secondary distributor at or from the place shown in his application. All licenses issued by the Department under this Act shall be valid for not to exceed one year after issuance unless sooner revoked, canceled or suspended as in this Act provided. No license issued under this Act is transferable or assignable. Such license shall be conspicuously displayed at the place of business for which it is issued.
No secondary distributor licensee acquires any vested interest or compensable property right in a license issued under this Act.
A licensed secondary distributor shall notify the Department of any change in the information contained on the application form, including any change in ownership, and shall do so within 30 days after any such change.
Any person aggrieved by any decision of the Department under this Section may, within 20 days after notice of the decision, protest and request a hearing. Upon receiving a request for a hearing, the Department shall give notice to the person requesting the hearing of the time and place fixed for the hearing and shall hold a hearing in conformity with the provisions of this Act and then issue its final administrative decision in the matter to that person. In the absence of a protest and request for a hearing within 20 days, the Department's decision shall become final without any further determination being made or notice given.
Such authority and license may be suspended, canceled or revoked whenever the licensee violates any provision of this Act or any lawful rule or regulation issued by the Department pursuant to this Act or is determined to be ineligible for a secondary distributor's permit under this Act as provided in this Section, or whenever the licensee shall notify the Department in writing of his desire to have the license canceled. The Department shall have the power, in its discretion, to issue a new license after such suspension, cancellation or revocation, except when the person who would receive the license is ineligible to receive a secondary distributor's license under this Act.
(Source: P.A. 96-1027, eff. 7-12-10.)

(35 ILCS 135/8) (from Ch. 120, par. 453.38)
Sec. 8. Evidence that cigarettes were sold by any person for delivery to a person residing or engaged in business in this State shall be prima facie evidence that such cigarettes were sold for use in this State.
Whenever any original package of cigarettes is found in the place of business or in the possession of any person who is not a licensed distributor under this Act without proper stamps affixed thereto or an authorized substitute therefor imprinted thereon, underneath the sealed transparent wrapper of such original package, as required by this Act, the prima facie presumption shall arise that such original package of cigarettes is kept therein or is held by such person in violation of the provisions of this Act.
The affixation of a proper Illinois Cigarette Tax Stamp or stamps to the original package of any cigarettes, or the placing of a proper tax imprint underneath the sealed transparent wrapper of the original package of any cigarettes, shall be prima facie evidence that the tax herein imposed has been paid with respect to such cigarettes.
(Source: Laws 1953, p. 265.)

(35 ILCS 135/9) (from Ch. 120, par. 453.39)
Sec. 9. It shall be unlawful for any distributor or secondary distributor to advertise or hold out or state to the public or to any purchaser, consumer or user, directly or indirectly, that the tax or any part thereof imposed by this Act will be assumed or absorbed by the distributor or secondary distributor or that it will not be added to the selling price of the cigarettes sold, or if added that it or any part thereof will be refunded. Any person violating any of the provisions of this Section within this State shall be guilty of a Class B misdemeanor.
(Source: P.A. 96-1027, eff. 7-12-10.)

(35 ILCS 135/10) (from Ch. 120, par. 453.40)
Sec. 10. The tax herein required to be collected by any distributor shall constitute a debt owed by the distributor to this State, except when such distributor is relieved, by Section 3 hereof, of the duty of affixing tax stamps to the original packages of cigarettes by virtue of his being required by the Cigarette Tax Act to affix stamps to the same original packages of cigarettes, or (in the case of manufacturers of cigarettes in original packages which are contained inside a sealed transparent wrapper) when such distributor is relieved, by Section 3 hereof, of the duty of placing tax imprints underneath the sealed transparent wrapper of original packages of cigarettes and of remitting tax to the Department with respect thereto by virtue of his being required by the Cigarette Tax Act to place such tax imprints on the same original packages of cigarettes and to remit tax with respect thereto to the Department.
(Source: Laws 1953, p. 265.)

(35 ILCS 135/11) (from Ch. 120, par. 453.41)
Sec. 11. Return by distributor or manufacturer. Every distributor, who is required or authorized to collect tax under this Act, but who is not a manufacturer of cigarettes in original packages which are contained in a sealed transparent wrapper, shall, on or before the 15th day of each calendar month, file a return with the Department, showing such information as the Department may reasonably require. The Department may promulgate rules to require that the distributor's return be accompanied by appropriate computer-generated magnetic media supporting schedule data in the format required by the Department, unless, as provided by rule, the Department grants an exception upon petition of a distributor.
Illinois manufacturers of cigarettes in original packages which are contained inside a sealed transparent wrapper shall file a return by the 5th day of each month covering the preceding calendar month. Each such return shall be accompanied by the appropriate remittance for tax as provided in Section 3 of this Act. Each such return shall disclose such information as the Department may lawfully require. Each such return shall be accompanied by a copy of each invoice rendered by such manufacturer to any purchaser to whom such manufacturer delivered cigarettes (or caused cigarettes to be delivered) during the period covered by the return. The Department may promulgate rules to require that the manufacturer's return be accompanied by appropriate computer-generated magnetic media supporting schedule data in the format required by the Department, unless, as provided by rule, the Department grants an exception upon petition of a manufacturer.
No distributor shall be required to return information to the extent to which the reporting of such information would be a duplication of such distributor's reporting of information in any return which he is required to file with the Department under the Cigarette Tax Act. Returns shall be filed on forms prescribed by the Department.
(Source: P.A. 92-322, eff. 1-1-02.)

(35 ILCS 135/11a)
Sec. 11a. Secondary distributors; reports. Every secondary distributor who is required to procure, or is authorized to procure, a license under this Act shall, on or before the 15th day of each calendar month, file a report with the Department, showing the quantity of cigarettes purchased during the preceding calendar month either within or outside this State, and the quantity of cigarettes sold to Illinois retailers or otherwise disposed of during the preceding calendar month. Such reports shall be filed electronically in such form prescribed by the Department and shall contain such other information as the Department may reasonably require. The secondary distributor's report shall be accompanied by appropriate computer generated magnetic media supporting schedule data in the format required by the Department, unless, as provided by rule, the Department grants an exception upon petition of a secondary distributor.
A certification by the Director of the Department that a report has not been filed, or that information has not been supplied pursuant to the provisions of this Act, shall be prima facie evidence thereof.
(Source: P.A. 96-1027, eff. 7-12-10.)

(35 ILCS 135/12) (from Ch. 120, par. 453.42)
Sec. 12. Declaration of possession of cigarettes on which tax not paid.
(a) When cigarettes are acquired for use in this State by a person (including a distributor as well as any other person), who did not pay the tax herein imposed to a distributor, the person, within 30 days after acquiring the cigarettes, shall file with the Department a return declaring the possession of the cigarettes and shall transmit with the return to the Department the tax imposed by this Act.
(b) On receipt of the return and payment of the tax as required by paragraph (a), the Department may furnish the person with a suitable tax stamp to be affixed to the package of cigarettes upon which the tax has been paid if the Department determines that the cigarettes still exist.
(c) The return referred to in paragraph (a) shall contain the name and address of the person possessing the cigarettes involved, the location of the cigarettes and the quantity, brand name, place, and date of the acquisition of the cigarettes.
(d) Nothing in this Section shall permit a secondary distributor to purchase unstamped original packages of cigarettes or to purchase original packages of cigarettes from a person other than a licensed distributor.
(Source: P.A. 96-1027, eff. 7-12-10.)

(35 ILCS 135/13) (from Ch. 120, par. 453.43)
Sec. 13. Examination and correction of return. As soon as practicable after any return is filed, the Department shall examine such return and shall correct such return according to its best judgment and information, which return so corrected by the Department shall be prima facie correct and shall be prima facie evidence of the correctness of the amount of tax due, as shown therein. Proof of such correction by the Department may be made at any hearing before the Department or in any legal proceeding by a reproduced copy of the Department's record relating thereto in the name of the Department under the certificate of the Director of Revenue. Such reproduced copy shall, without further proof, be admitted into evidence before the Department or in any legal proceeding and shall be prima facie proof of the correctness of the amount of tax due, as shown therein. If the tax as fixed by the Department is greater than the amount of the tax due under the return as filed, the Department shall issue the person filing such return a notice of tax liability for the amount of tax claimed by the Department to be due, together with a penalty in an amount determined in accordance with Sections 3-3, 3-5 and 3-6 of the Uniform Penalty and Interest Act. If, in administering the provisions of this Act, comparison of a return or returns of a distributor with the books, records and inventories of such distributor discloses a deficiency which cannot be allocated by the Department to a particular month or months, the Department shall issue the distributor a notice of tax liability for the amount of tax claimed by the Department to be due for a given period, but without any obligation upon the Department to allocate such deficiency to any particular month or months, together with a penalty in an amount determined in accordance with Sections 3-3, 3-5 and 3-6 of the Uniform Penalty and Interest Act, under which circumstances the aforesaid notice of tax liability shall be prima facie correct and shall be prima facie evidence of the correctness of the amount of tax due, as shown therein; and proof of such correctness may be made in accordance with, and the admissibility of a reproduced copy of such notice of tax liability shall be governed by, all the provisions of this Act applicable to corrected returns.
If any person filing any return dies or becomes a person under legal disability at any time before the Department issues its notice of tax liability, such notice shall be issued to the administrator, executor or other legal representative, as such, of such person.
Except as otherwise provided in this Section, if within 60 days after such notice of tax liability, the person to whom such notice is issued or his legal representative files a protest to such notice of tax liability and requests a hearing thereon, the Department shall give notice to such person or legal representative of the time and place fixed for such hearing, and shall hold a hearing in conformity with the provisions of this Act, and pursuant thereto shall issue a final assessment to such person or legal representative for the amount found to be due as a result of such hearing. Effective July 1, 2013, protests concerning matters that are subject to the jurisdiction of the Illinois Independent Tax Tribunal shall be filed with the Tribunal in accordance with the Illinois Independent Tax Tribunal Act of 2012, and hearings concerning those matters shall be held before the Tribunal in accordance with that Act. With respect to protests filed with the Department prior to July 1, 2013 that would otherwise be subject to the jurisdiction of the Illinois Independent Tax Tribunal, the person filing the protest may elect to be subject to the provisions of the Illinois Independent Tax Tribunal Act of 2012 at any time on or after July 1, 2013, but not later than 30 days after the date on which the protest was filed. If made, the election shall be irrevocable. If a protest to the notice of tax liability and a request for a hearing thereon is not filed within the time allowed by law, such notice of tax liability shall become final without the necessity of a final assessment being issued and shall be deemed to be a final assessment.
(Source: P.A. 97-1129, eff. 8-28-12.)

(35 ILCS 135/13a) (from Ch. 120, par. 453.43a)
Sec. 13a. Failure to file return. In case any person who is required to file a return under this Act fails to file such return, the Department shall determine the amount of tax due from him according to its best judgment and information, which amount so fixed by the Department shall be prima facie correct and shall be prima facie evidence of the correctness of the amount of tax due, as shown in such determination. Proof of such determination by the Department may be made at any hearing before the Department or in any legal proceeding by a reproduced copy of the Department's record relating thereto in the name of the Department under the certificate of the Director of Revenue. Such reproduced copy shall, without further proof, be admitted into evidence before the Department or in any legal proceeding and shall be prima facie proof of the correctness of the amount of tax due, as shown therein. The Department shall issue such person a notice of tax liability for the amount of tax claimed by the Department to be due, together with a penalty in an amount determined in accordance with Sections 3-3, 3-5 and 3-6 of the Uniform Penalty and Interest Act. Except as otherwise provided in this Section, if such person or the legal representative of such person, within 60 days after such notice, files a protest to such notice of tax liability and requests a hearing thereon, the Department shall give notice to such person or the legal representative of such person of the time and place fixed for such hearing, and shall hold a hearing in conformity with the provisions of this Act, and pursuant thereto shall issue a final assessment to such person or to the legal representative of such person for the amount found to be due as a result of such hearing. Effective July 1, 2013, protests concerning matters that are subject to the jurisdiction of the Illinois Independent Tax Tribunal shall be filed with the Tribunal in accordance with the Illinois Independent Tax Tribunal Act of 2012, and hearings concerning those matters shall be held before the Tribunal in accordance with that Act. With respect to protests filed with the Department prior to July 1, 2013 that would otherwise be subject to the jurisdiction of the Illinois Independent Tax Tribunal, the person filing the protest may elect to be subject to the provisions of the Illinois Independent Tax Tribunal Act of 2012 at any time on or after July 1, 2013, but not later than 30 days after the date on which the protest was filed. If made, the election shall be irrevocable. If a protest to the notice of tax liability and a request for a hearing thereon is not filed within the time allowed by law, such notice of tax liability shall become final without the necessity of a final assessment being issued and shall be deemed to be a final assessment.
(Source: P.A. 97-1129, eff. 8-28-12.)

(35 ILCS 135/14) (from Ch. 120, par. 453.44)
Sec. 14. In case of failure to pay the tax, or any portion thereof, or any penalty provided for in this Act, when due, the Department may bring an action to recover the amount of such tax, or portion thereof, or penalty; or, if the taxpayer shall have died or shall have become a person under legal disability, by filing claim therefor against his or her estate; provided that no such action with respect to any tax, or portion thereof, or penalty, shall be instituted more than 2 years after the cause of action accrues, except with the consent of the person from whom such tax or penalty is due.
After the expiration of the period within which the person assessed may file an action for judicial review under the Administrative Review Law without such an action being filed, a certified copy of the final assessment or revised final assessment of the Department may be filed with the Circuit Court of the county in which the taxpayer has his or her principal place of business, or of Sangamon County in those cases in which the taxpayer does not have his or her principal place of business in this State. The certified copy of the final assessment or revised final assessment shall be accompanied by a certification which recites facts that are sufficient to show that the Department complied with the jurisdictional requirements of the Act in arriving at its final assessment or its revised final assessment and that the taxpayer had his opportunity for an administrative hearing and for judicial review, whether he availed himself or herself of either or both of these opportunities or not. If the court is satisfied that the Department complied with the jurisdictional requirements of the Act in arriving at its final assessment or its revised final assessment and that the taxpayer had his or her opportunity for an administrative hearing and for judicial review, whether he availed himself or herself of either or both of these opportunities or not, the court shall enter judgment in favor of the Department and against the taxpayer for the amount shown to be due by the final assessment or the revised final assessment, and such judgment shall be entered of record in the court. Such judgment shall bear the rate of interest set in the Uniform Penalty and Interest Act, but otherwise shall have the same effect as other judgments. The judgment shall be enforceable, and all laws applicable to sales for the enforcement of a judgment shall be applicable to sales made under such judgments. The Department shall file the certified copy of its assessment, as herein provided, with the Circuit Court within 2 years after such assessment becomes final except when the taxpayer consents in writing to an extension of such filing period.
If, when the cause of action for a proceeding in court accrues against a person, he or she is out of the State, the action may be commenced within the times herein limited, after his or her coming into or return to the State; and if, after the cause of action accrues, he or she departs from and remains out of the State, the time of his or her absence is no part of the time limited for the commencement of the action; but the foregoing provisions concerning absence from the State shall not apply to any case in which, at the time the cause of action accrues, the party against whom the cause of action accrues is not a resident of this State. The time within which a court action is to be commenced by the Department hereunder shall not run while the taxpayer is a debtor in any proceeding under the Federal Bankruptcy Act nor thereafter until 90 days after the Department is notified by such debtor of being discharged in bankruptcy.
No claim shall be filed against the estate of any deceased person or person under legal disability for any tax or penalty or part of either except in the manner prescribed and within the time limited by the Probate Act of 1975, as amended.
The remedies provided for herein shall not be exclusive, but all remedies available to creditors for the collection of debts shall be available for the collection of any tax or penalty due hereunder.
The collection of such tax or penalty shall not be a bar to any prosecution under this Act.
The certificate of the Director of the Department to the effect that a tax or amount required to be paid by this Act has not been paid, that a return has not been filed, or that information has not been supplied pursuant to the provisions of this Act, shall be prima facie evidence thereof.
All of the provisions of Sections 5a, 5b, 5c, 5d, 5e, 5f, 5g, 5i and 5j of the Retailers' Occupation Tax Act which are not inconsistent with this Act, and Section 3-7 of the Uniform Penalty and Interest Act, shall apply, as far as practicable, to the subject matter of this Act to the same extent as if such provisions were included herein. References in such incorporated Sections of the "Retailers' Occupation Tax Act" to retailers, to sellers or to persons engaged in the business of selling tangible personal property shall mean distributors when used in this Act.
(Source: P.A. 87-205.)

(35 ILCS 135/14a) (from Ch. 120, par. 453.44a)
Sec. 14a. If it appears, after claim therefor filed with the Department, that an amount of tax or penalty has been paid which was not due under this Act, whether as the result of a mistake of fact or an error of law, except as hereinafter provided, then the Department shall issue a credit memorandum or refund to the person who made the erroneous payment or, if that person has died or become a person under legal disability, to his or her legal representative, as such.
If it is determined that the Department should issue a credit or refund under this Act, the Department may first apply the amount thereof against any amount of tax or penalty due under this Act or under the Cigarette Tax Act from the person entitled to such credit or refund. For this purpose, if proceedings are pending to determine whether or not any tax or penalty is due under this Act or under the Cigarette Tax Act from such person, the Department may withhold issuance of the credit or refund pending the final disposition of such proceedings and may apply such credit or refund against any amount found to be due to the Department under this Act or under the Cigarette Tax Act as a result of such proceedings. The balance, if any, of the credit or refund shall be issued to the person entitled thereto.
If no tax or penalty is due and no proceeding is pending to determine whether such taxpayer is indebted to the Department for tax or penalty, the credit memorandum or refund shall be issued to the claimant; or (in the case of a credit memorandum) may be assigned and set over by the lawful holder thereof, subject to reasonable rules of the Department, to any other person who is subject to this Act or the Cigarette Tax Act, and the amount thereof shall be applied by the Department against any tax or penalty due or to become due under this Act or under the Cigarette Tax Act from such assignee.
As to any claim filed hereunder with the Department on and after each January 1 and July 1, no amount of tax or penalty erroneously paid (either in total or partial liquidation of a tax or penalty under this Act) more than 3 years prior to such January 1 and July 1, respectively, shall be credited or refunded, except that if both the Department and the taxpayer have agreed to an extension of time to issue a notice of tax liability under this Act, the claim may be filed at any time prior to the expiration of the period agreed upon.
In case the Department determines that the claimant is entitled to a refund, such refund shall be made only from such appropriation as may be available for that purpose. If it appears unlikely that the amount appropriated would permit everyone having a claim allowed during the period covered by such appropriation to elect to receive a cash refund, the Department, by rule or regulation, shall provide for the payment of refunds in hardship cases and shall define what types of cases qualify as hardship cases.
If the Department approves a claim for the physical replacement of cigarette tax stamps, the Department (subject to the same limitations as those provided for hereinbefore in this Section) may issue an assignable credit memorandum or refund to the claimant or to the claimant's legal representative.
Any credit or refund that is allowed under this Act shall bear interest at the rate and in the manner set forth in the Uniform Penalty and Interest Act.
The provisions of Sections 6a, 6b and 6c of the "Retailers' Occupation Tax Act", approved June 28, 1933, as amended, in effect on the effective date of this amendatory Act, as subsequently amended, which are not inconsistent with this Act, shall apply, as far as practicable, to the subject matter of this Act to the same extent as if such provisions were included herein.
(Source: P.A. 90-491, eff. 1-1-98.)

(35 ILCS 135/15) (from Ch. 120, par. 453.45)
Sec. 15. Every distributor required or authorized to collect taxes imposed by this Act and every person using, in this State, cigarettes purchased on or after the effective date of this Act without Illinois cigarette tax stamps affixed to the original packages thereof and without authorized tax imprints placed underneath the sealed transparent wrapper of such original packages, shall keep such records, receipts, invoices and other pertinent books, documents, memoranda and papers as the Department shall require, in such form as the Department shall require. All books, records, papers, memoranda and documents that are required by this Act to be kept shall be kept in the English language and shall, at all times during business hours of the day, be subject to inspection by the Department or its duly authorized agents and employees. The Department may adopt rules that establish requirements, including record forms and formats, for records required to be kept and maintained by taxpayers. For purposes of this Section, "records" means all data maintained by the taxpayer, including data on paper, microfilm, microfiche or any type of machine-sensible data compilation. The books, records, papers, memoranda and documents of a distributor pertaining to business done by him at or from a licensed place of business, or at or from a place of business for which he holds a permit issued by the Department under Section 7 of this Act, shall be kept by the distributor at such place of business.
Those books, records, papers, memoranda and documents, required by this Act to be kept, shall be preserved for a period of at least 3 years after the date of the documents or the date of the entries appearing in the records, unless the Department, in writing, authorizes their destruction or disposal at an earlier date.
At all times during the usual business hours of the day any duly authorized agent or employee of the Department may enter any place of business of a distributor, without a search warrant, and inspect the premises and the stock or packages of cigarettes and the vending devices therein contained, to determine whether any of the provisions of this Act are being violated. If such agent or employee is denied free access or is hindered or interfered with in making such examination as herein provided, the license of the distributor at such premises shall be subject to revocation by the Department.
(Source: P.A. 88-480.)

(35 ILCS 135/15a)
Sec. 15a. Secondary distributors; records. Every secondary distributor of cigarettes who is required to procure, or is allowed to procure, a license under this Act, shall keep at his licensed address, complete and accurate records of cigarettes held, purchased, brought in from without the State, and sold, or otherwise disposed of, and shall preserve and keep within Illinois at his licensed address all invoices, bills of lading, sales records, copies of bills of sale, inventory at the close of each period for which a report is required of all cigarettes on hand, and other pertinent papers and documents relating to the purchase, sale or disposition of cigarettes. All books and records and other papers and documents that are required by this Act to be kept shall be kept in the English language, and shall, at all times during the usual business hours of the day, be subject to inspection by the Department or its duly authorized agents and employees. The Department may adopt rules that establish requirements, including record forms and formats, for records required to be kept and maintained by secondary distributors. For purposes of this Section, "records" means all data maintained by the secondary distributors, including data on paper, microfilm, microfiche or any type of machine sensible data compilation. Those books, records, papers and documents shall be preserved for a period of at least 3 years after the date of the documents, or the date of the entries appearing in the records, unless the Department, in writing, authorizes their destruction or disposal at an earlier date. At all times during the usual business hours of the day any duly authorized agent or employee of the Department may enter any place of business of the secondary distributor without a search warrant and may inspect the premises and the stock or packages of cigarettes therein contained to determine whether any of the provisions of this Act are being violated. If such agent or employee is denied free access or is hindered or interfered with in making such examination as herein provided, the license of the secondary distributor at such premises shall be subject to revocation by the Department.
(Source: P.A. 96-1027, eff. 7-12-10.)

(35 ILCS 135/16) (from Ch. 120, par. 453.46)
Sec. 16. Every person who purchases cigarettes for shipment into Illinois from a point outside this State, and who is required to file a return or report with the Department with respect to such cigarettes, shall procure invoices in duplicate covering each such shipment and shall furnish one copy of each such invoice to the Department at the time of filing the return or report required by this Act.
(Source: P.A. 96-1027, eff. 7-12-10.)

(35 ILCS 135/17) (from Ch. 120, par. 453.47)
Sec. 17. For the purpose of administering and enforcing the provisions of this Act, the Department, or any officer or employee of the Department designated, in writing, by the Director thereof, may hold investigations and hearings concerning any matters covered by this Act and may examine any books, papers, records, documents or memoranda of any distributor, secondary distributor, or user bearing upon the sales or purchases of cigarettes the use of which is taxed hereunder and may require the attendance of such person or any officer or employee of such person, or of any person having knowledge of the facts, and may take testimony and require proof for its information. In the conduct of any investigation or hearing, neither the Department nor any officer or employee thereof shall be bound by the technical rules of evidence and no informality in any proceeding, or in the manner of taking testimony, shall invalidate any order, decision, rule or regulation made or approved or confirmed by the Department. The Director of Revenue, or any officer or employee of the Department authorized by the Director thereof, shall have power to administer oaths to such persons. The books, papers, records, documents and memoranda of the Department, or parts thereof, may be proved in any hearing, investigation, or legal proceeding by a reproduced copy thereof under the certificate of the Director of Revenue. Such reproduced copy shall, without further proof, be admitted into evidence before the Department or in any legal proceeding.
(Source: P.A. 96-1027, eff. 7-12-10.)

(35 ILCS 135/18) (from Ch. 120, par. 453.48)
Sec. 18. The Department or any officer or employee of the Department designated, in writing, by the Director thereof, shall at its or his or her own instance, or on the written request of any interested party to the proceeding issue subpoenas requiring the attendance of and the giving of testimony by witnesses, and subpoenas duces tecum requiring the production of books, papers, records or memoranda. All subpoenas and subpoenas duces tecum issued under the terms of this Act may be served by any person of full age. The fees of witnesses for attendance and travel shall be the same as the fees of witnesses before the circuit court of this State; such fees to be paid when the witness is excused from further attendance. When the witness is subpoenaed at the instance of the Department or any officer or employee thereof, such fees shall be paid in the same manner as other expenses of the Department, and when the witness is subpoenaed at the instance of any other party to any such proceeding, the cost of service of the subpoena or subpoena duces tecum and the fee of the witness shall be borne by the party at whose instance the witness is summoned. In such case the Department, in its discretion, may require a deposit to cover the cost of such service and witness fees. A subpoena or subpoena duces tecum so issued shall be served in the same manner as a subpoena or subpoena duces tecum issued out of a court.
Any circuit court of this State, upon the application of the Department or any officer or employee thereof, or upon the application of any other party to the proceeding, may, in its or his discretion, compel the attendance of witnesses, the production of books, papers, records or memoranda and the giving of testimony before the Department or any officer or employee thereof conducting an investigation or holding a hearing authorized by this Act, by an attachment for contempt, or otherwise, in the same manner as production of evidence may be compelled before the court.
The Department or any officer or employee thereof, or any other party in an investigation or hearing before the Department, may cause the depositions of witnesses within the State to be taken in the manner prescribed by law for like depositions, or depositions for discovery in civil actions in courts of this State, and to that end compel the attendance of witnesses and the production of books, papers, records or memoranda, in the same manner hereinbefore provided.
(Source: P.A. 83-334.)

(35 ILCS 135/19) (from Ch. 120, par. 453.49)
Sec. 19. No person shall be excused from testifying or from producing any books, papers, records, documents or memoranda in any investigation or upon any hearing, when ordered to do so by the Department or any officer or employee thereof, upon the ground that the testimony or evidence, documentary or otherwise, may tend to incriminate him or subject him to a criminal penalty, but no person shall be prosecuted or subjected to any criminal penalty for, or on account of, any transaction made or thing concerning which he may testify or produce evidence, documentary or otherwise, before the Department or an officer or employee thereof; provided, that such immunity shall extend only to a natural person who, in obedience to a subpoena, gives testimony under oath or produces evidence, documentary or otherwise, under oath. No person so testifying shall be exempt from prosecution and punishment for perjury committed in so testifying.
(Source: Laws 1951, p. 1380.)

(35 ILCS 135/20) (from Ch. 120, par. 453.50)
Sec. 20. All information received by the Department from returns or reports filed under this Act, or from any investigation conducted under this Act, shall be confidential, except for official purposes, and any person who divulges any such information in any manner, except in accordance with a proper judicial order or as otherwise provided by law, shall be guilty of a Class A misdemeanor.
Nothing in this Act prevents the Director of Revenue from publishing or making available to the public the names and addresses of persons filing returns or reports under this Act, or reasonable statistics concerning the operation of the tax by grouping the contents of returns or reports so that the information in any individual return is not disclosed.
Nothing in this Act prevents the Director of Revenue from divulging to the United States Government or the government of any other state, or any officer or agency thereof, for exclusively official purposes, information received by the Department in administering this Act, provided that such other governmental agency agrees to divulge requested tax information to the Department.
The furnishing upon request of the Auditor General, or his authorized agents, for official use, of returns or reports filed and information related thereto under this Act is deemed to be an official purpose within the meaning of this Section.
The furnishing of financial information to a home rule unit with a population in excess of 2,000,000 that has imposed a tax similar to that imposed by this Act under its home rule powers, upon request of the Chief Executive of the home rule unit, is an official purpose within the meaning of this Section, provided the home rule unit agrees in writing to the requirements of this Section. Information so provided is subject to all confidentiality provisions of this Section. The written agreement shall provide for reciprocity, limitations on access, disclosure, and procedures for requesting information.
The Director may make available to any State agency, including the Illinois Supreme Court, which licenses persons to engage in any occupation, information that a person licensed by such agency has failed to file returns or reports under this Act or pay the tax, penalty and interest shown therein, or has failed to pay any final assessment of tax, penalty or interest due under this Act. An assessment is final when all proceedings in court for review of such assessment have terminated or the time for the taking thereof has expired without such proceedings being instituted.
The Director shall make available for public inspection in the Department's principal office and for publication, at cost, administrative decisions issued on or after January 1, 1995. These decisions are to be made available in a manner so that the following taxpayer or licensee information is not disclosed:
(1) The names, addresses, and identification numbers

of the taxpayer or licensee, related entities, and employees.

(2) At the sole discretion of the Director, trade

secrets or other confidential information identified as such by the taxpayer or licensee, no later than 30 days after receipt of an administrative decision, by such means as the Department shall provide by rule.

The Director shall determine the appropriate extent of the deletions allowed in paragraph (2). In the event the taxpayer or licensee does not submit deletions, the Director shall make only the deletions specified in paragraph (1).
The Director shall make available for public inspection and publication an administrative decision within 180 days after the issuance of the administrative decision. The term "administrative decision" has the same meaning as defined in Section 3-101 of Article III of the Code of Civil Procedure. Costs collected under this Section shall be paid into the Tax Compliance and Administration Fund.
Nothing contained in this Act shall prevent the Director from divulging information to any person pursuant to a request or authorization made by the taxpayer or licensee or by an authorized representative of the taxpayer or licensee.
(Source: P.A. 96-1027, eff. 7-12-10.)

(35 ILCS 135/21) (from Ch. 120, par. 453.51)
Sec. 21. The Department may make, promulgate and enforce such reasonable rules and regulations relating to the administration and enforcement of this Act as may be deemed expedient.
Whenever notice is required by this Act, such notice may be given by United States certified or registered mail, addressed to the person concerned at his or her last known address, and proof of such mailing shall be sufficient for the purposes of this Act. Notice of any hearing provided for by this Act and held before the Department shall be so given not less than 7 days prior to the day fixed for the hearing.
Hearings provided for in this Act, other than hearings before the Illinois Independent Tax Tribunal, shall be held:
(1) In Cook County, if the taxpayer's or licensee's

principal place of business is in that county;

(2) At the Department's office nearest the taxpayer's

or licensee's principal place of business, if the taxpayer's or licensee's principal place of business is in Illinois but outside Cook County;

(3) In Sangamon County, if the taxpayer's or

licensee's principal place of business is outside Illinois.

The Circuit Court of the County wherein the hearing is held shall have power to review all final administrative decisions of the Department in administering this Act. The provisions of the Administrative Review Law, as amended, and the rules adopted pursuant thereto, shall apply to and govern all proceedings for the judicial review of final administrative decisions of the Department under this Act. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
Service upon the Director of Revenue or Assistant Director of Revenue of the Department of Revenue of summons issued in any action to review a final administrative decision shall be service upon the Department. The Department shall certify the record of its proceedings if the plaintiff in the action for judicial review shall pay to it the sum of 75¢ per page of testimony taken before the Department and 25¢ per page of all other matters contained in such record, except that these charges may be waived where the Department is satisfied that the aggrieved party is a poor person who cannot afford to pay such charges. However, before the delivery of such record to the person applying for it payment of these charges must be made, and if the record is not paid for within 30 days after notice that such record is available, the complaint may be dismissed by the court upon motion of the Department.
No stay order shall be entered by the Circuit Court unless the plaintiff in the action for judicial review files with the court a bond in an amount fixed and approved by the court, to indemnify the State against all loss and injury which may be sustained by it on account of the review proceedings and to secure all costs which may be occasioned by such proceedings.
Whenever any proceeding provided by this Act is commenced before the Department, either by the Department or by a person subject to this Act, and such person thereafter dies or becomes a person under legal disability before such proceeding is concluded, the legal representative of the deceased or a person under legal disability shall notify the Department of such death or legal disability. Such legal representative, as such, shall then be substituted by the Department for such person. If the legal representative fails to notify the Department of his or her appointment as such legal representative, the Department may, upon its own motion, substitute such legal representative in the proceeding pending before the Department for the person who died or became a person under legal disability.
Hearings to protest an administrative decision of the Department conducted as a result of a protest filed with the Illinois Independent Tax Tribunal on or after July 1, 2013 shall be conducted pursuant to the provisions of the Illinois Independent Tax Tribunal Act of 2012.
(Source: P.A. 96-1027, eff. 7-12-10; 97-1129, eff. 8-28-12.)

(35 ILCS 135/21a) (from Ch. 120, par. 453.51a)
Sec. 21a. The Illinois Administrative Procedure Act is hereby expressly adopted and shall apply to all administrative rules and procedures of the Department of Revenue under this Act, except that (1) paragraph (b) of Section 5-10 of the Illinois Administrative Procedure Act does not apply to final orders, decisions and opinions of the Department, (2) subparagraph (a)2 of Section 5-10 of the Illinois Administrative Procedure Act does not apply to forms established by the Department for use under this Act, and (3) the provisions of Section 10-45 of the Illinois Administrative Procedure Act regarding proposals for decision are excluded and not applicable to the Department under this Act to the extent Section 10-45 applies to hearings not otherwise subject to the Illinois Independent Tax Tribunal Act of 2012.
(Source: P.A. 97-1129, eff. 8-28-12.)

(35 ILCS 135/22) (from Ch. 120, par. 453.52)
Sec. 22.
Any person required by this Act to keep records of any kind whatsoever, who shall fail to keep the records so required or who shall falsify such records, shall be guilty of a Class A misdemeanor.
This Section shall not apply if the violation in a particular case also constitutes a criminal violation of the Cigarette Tax Act.
(Source: P.A. 77-2229.)

(35 ILCS 135/23) (from Ch. 120, par. 453.53)
Sec. 23. Any person who shall fail to safely preserve the records required by Section 15 and Section 15a of this Act for the period of three (3) years, as required therein, in such manner as to insure permanency and accessibility for inspection by the Department, shall be guilty of a business offense and may be fined up to One Thousand Dollars ($1000).
This Section shall not apply if the violation in a particular case also constitutes a criminal violation of the Cigarette Tax Act.
(Source: P.A. 96-1027, eff. 7-12-10.)

(35 ILCS 135/24) (from Ch. 120, par. 453.54)
Sec. 24. Any duly authorized employee of the Department may arrest without warrant any person committing in his presence a violation of any of the provisions of this Act, and may without a search warrant seize any original packages of contraband cigarettes and any vending device in which such packages may be found, and such original packages or vending devices so seized shall be subject to confiscation and forfeiture as hereinafter provided.
(Source: P.A. 96-782, eff. 1-1-10.)

(35 ILCS 135/25) (from Ch. 120, par. 453.55)
Sec. 25. After seizing any original packages of cigarettes, or cigarette vending devices, as provided in Section 24 of this Act, the Department shall hold a hearing and shall determine whether such original packages of cigarettes, at the time of their seizure by the Department, were contraband cigarettes or whether such cigarette vending devices, at the time of their seizure by the Department, contained original packages of contraband cigarettes. The Department shall give not less than 7 days' notice of the time and place of such hearing to the owner of such property if he is known, and also to the person in whose possession the property so taken was found, if such person is known and if such person in possession is not the owner of said property. In case neither the owner nor the person in possession of such property is known, the Department shall cause publication of the time and place of such hearing to be made at least once in each week for 3 weeks successively in a newspaper of general circulation in the county where such hearing is to be held.
If, as the result of such hearing, the Department shall determine that the original packages of cigarettes seized were at the time of seizure contraband cigarettes, or that any cigarette vending device at the time of its seizure contained original packages of contraband cigarettes, the Department shall enter an order declaring such original packages of cigarettes or such cigarette vending devices confiscated and forfeited to the State, and to be held by the Department for disposal by it as provided in Section 27 of this Act. The Department shall give notice of such order to the owner of such property if he is known, and also to the person in whose possession the property so taken was found, if such person is known and if such person in possession is not the owner of said property. In case neither the owner nor the person in possession of such property is known, the Department shall cause publication of such order to be made at least once in each week for 3 weeks successively in a newspaper of general circulation in the county where such hearing was held.
(Source: P.A. 96-782, eff. 1-1-10.)

(35 ILCS 135/25a) (from Ch. 120, par. 453.55a)
Sec. 25a. Possession of more than 100 original packages of contraband cigarettes; penalty. With the exception of licensed distributors or transporters, as defined in Section 9c of the Cigarette Tax Act, possessing unstamped original packages of cigarettes, and licensed distributors possessing original packages of cigarettes that bear a tax stamp of another state or taxing jurisdiction, anyone possessing more than 100 packages of contraband cigarettes contained in original packages is liable to pay, to the Department for deposit into the Tax Compliance and Administration Fund, a penalty of $25 for each such package of cigarettes in excess of 100 packages, unless reasonable cause can be established by the person upon whom the penalty is imposed. Reasonable cause shall be determined in each situation in accordance with rules adopted by the Department. The provisions of the Uniform Penalty and Interest Act do not apply to this Section.
(Source: P.A. 96-782, eff. 1-1-10.)

(35 ILCS 135/25b)
Sec. 25b. Possession of not less than 10 and not more than 100 original packages not tax stamped or improperly tax stamped; penalty. With the exception of licensed distributors and transporters, as defined in Section 9c of the Cigarette Tax Act, possessing unstamped packages of cigarettes, and licensed distributors possessing original packages of cigarettes that bear a tax stamp of another state or taxing jurisdiction, anyone possessing not less than 10 and not more than 100 packages of contraband cigarettes contained in original packages is liable to pay to the Department, for deposit into the Tax Compliance and Administration Fund, a penalty of $20 for each such package of cigarettes, unless reasonable cause can be established by the person upon whom the penalty is imposed. Reasonable cause shall be determined in each situation in accordance with rules adopted by the Department. Any person who purchases and possesses a total of 9 or fewer original packages of unstamped cigarettes per month is exempt from the penalties of this Section. The provisions of the Uniform Penalty and Interest Act do not apply to this Section.
(Source: P.A. 96-782, eff. 1-1-10.)

(35 ILCS 135/26) (from Ch. 120, par. 453.56)
Sec. 26. Whenever any peace officer of the State or any duly authorized officer or employee of the Department shall have reason to believe that any violation of this Act has occurred and that the person so violating the Act has in his, her or its possession any original package of cigarettes, not tax stamped or tax imprinted underneath the sealed transparent wrapper of such original packages, as required by this Act, or any vending device containing such original packages to which stamps have not been affixed, or on which an authorized substitute for stamps has not been imprinted underneath the sealed transparent wrapper of such original packages, as required by this Act, he may file or cause to be filed his complaint in writing, verified by affidavit, with any circuit court within whose jurisdiction the premises to be searched are situated, stating the facts upon which such belief is founded, the premises to be searched, and the property to be seized, and procure a search warrant and execute the same. Upon the execution of such search warrant, the peace officer, or officer or employee of the Department, executing such search warrant shall make due return thereof to the court issuing the same, together with an inventory of the property taken thereunder. The court shall thereupon issue process against the owner of such property if he is known; otherwise, such process shall be issued against the person in whose possession the property so taken is found, if such person is known. In case of inability to serve such process upon the owner or the person in possession of the property at the time of its seizure, as hereinbefore provided, notice of the proceedings before the court shall be given as required by the statutes of the State governing cases of Attachment. Upon the return of the process duly served or upon the posting or publishing of notice made, as hereinabove provided, the court or jury, if a jury shall be demanded, shall proceed to determine whether or not such property so seized was held or possessed in violation of this Act, or whether, if a vending device has been so seized, it contained at the time of its seizure original packages not tax stamped or tax imprinted underneath the sealed transparent wrapper of such original packages as required by this Act. In case of a finding that the original packages seized were not tax stamped or tax imprinted underneath the sealed transparent wrapper of such original packages in accordance with the provisions of this Act, or that any vending device so seized contained at the time of its seizure original packages not tax stamped or tax imprinted underneath the sealed transparent wrapper of such original packages in accordance with the provisions of this Act, judgment shall be entered confiscating and forfeiting the property to the State and ordering its delivery to the Department, and in addition thereto, the court shall have power to tax and assess the costs of the proceedings.
When any original packages or any cigarette vending device shall have been declared forfeited to the State by any court, as hereinbefore provided, and when such confiscated and forfeited property shall have been delivered to the Department, as provided in this Act, the said Department shall destroy or maintain and use such property in an undercover capacity. The Department may, prior to any destruction of cigarettes, permit the true holder of the trademark rights in the cigarette brand to inspect such contraband cigarettes, in order to assist the Department in any investigation regarding such cigarettes.
(Source: P.A. 94-776, eff. 5-19-06; 95-1053, eff. 1-1-10.)

(35 ILCS 135/27) (from Ch. 120, par. 453.57)
Sec. 27. Destruction or use of forfeited property. When any original packages of cigarettes or any cigarette vending device shall have been declared forfeited to the State by the Department, as provided in Section 25 of this Act, and when all proceedings for the judicial review of the Department's decision have terminated, the Department shall, to the extent that its decision is sustained on review, destroy or maintain and use such property in an undercover capacity. The Department may, prior to any destruction of cigarettes, permit the true holder of the trademark rights in the cigarette brand to inspect such contraband cigarettes, in order to assist the Department in any investigation regarding such cigarettes.
(Source: P.A. 94-776, eff. 5-19-06; 95-1053, eff. 1-1-10.)

(35 ILCS 135/28) (from Ch. 120, par. 453.58)
Sec. 28. Any person who (a) falsely or fraudulently makes, forges, alters or counterfeits any stamp provided for herein, (b) causes or procures to be falsely or fraudulently made, forged, altered or counterfeited any such stamp, (c) knowingly and wilfully utters, publishes, passes or tenders as genuine any such false, altered, forged or counterfeited stamp, (d) falsely or fraudulently makes, forges, alters or counterfeits any tax imprint on an original package of cigarettes inside a sealed transparent wrapper, (e) causes or procures falsely or fraudulently to be made, forged, altered or counterfeited any such tax imprint or (f) knowingly and wilfully utters, publishes, passes or tenders as genuine any such false, altered, forged or counterfeited tax imprint, for the purpose of evading the tax imposed by this Act, shall be guilty of a Class 2 felony.
(Source: P.A. 98-1055, eff. 1-1-16.)

(35 ILCS 135/29) (from Ch. 120, par. 453.59)
Sec. 29. Every distributor, secondary distributor, or other person who shall knowingly and wilfully sell or offer for sale any original package, as defined in this Act, having affixed thereto any fraudulent, spurious, imitation or counterfeit stamp, or stamp which has been previously affixed, or affixes a stamp which has previously been affixed to an original package, or who shall knowingly and wilfully sell or offer for sale any original package, as defined in this Act, having imprinted thereon underneath the sealed transparent wrapper thereof any fraudulent, spurious, imitation or counterfeit tax imprint, shall be deemed guilty of a Class 2 felony.
This Section shall not apply if the violation in a particular case also constitutes a criminal violation of the Cigarette Tax Act.
(Source: P.A. 96-1027, eff. 7-12-10.)

(35 ILCS 135/30) (from Ch. 120, par. 453.60)
Sec. 30. Punishment for sale or possession of unstamped packages of cigarettes, other than by a licensed distributor or transporter.
(a) Possession or sale of more than 9 but less than 101 unstamped packages of cigarettes. With the exception of licensed distributors, licensed secondary distributors, or licensed transporters, as defined in Section 9c of the Cigarette Tax Act, any person who has in his or her possession or sells more than 9 but less than 101 original packages of contraband cigarettes is guilty of a Class A misdemeanor and a Class 4 felony for each subsequent offense occurring within 12 months of a prior offense.
(b) Possession or sale of more than 100 but less than 251 unstamped packages of cigarettes. With the exception of licensed distributors, licensed secondary distributors, or licensed transporters, as defined in Section 9c of the Cigarette Tax Act, any person who has in his or her possession or sells more than 100 but less than 251 original packages of contraband cigarettes is guilty of a Class A misdemeanor for the first offense and a Class 4 felony for each subsequent offense.
(c) Possession or sale of more than 250 but less than 1,001 unstamped packages of cigarettes. With the exception of licensed distributors, licensed secondary distributors, or licensed transporters, as defined in Section 9c of the Cigarette Tax Act, any person who has in his or her possession or sells more than 250 but less than 1,001 original packages of contraband cigarettes is guilty of a Class 4 felony.
(d) Possession or sale of more than 1,000 contraband packages of cigarettes. With the exception of licensed distributors, licensed secondary distributors, or licensed transporters, as defined in Section 9c of the Cigarette Tax Act, any person who has in his or her possession or sells, more than 1,000 original packages of contraband cigarettes is guilty of a Class 3 felony.
(e) Any person licensed as a distributor, secondary distributor, or transporter, as defined in Section 9c of the Cigarette Tax Act, who has in his or her possession or sells 100 or less original packages of contraband cigarettes is guilty of a Class A misdemeanor and a Class 4 felony for each subsequent offense occurring within 12 months of a prior offense.
(f) Any person licensed as a distributor, secondary distributor, or transporter, as defined in Section 9c of the Cigarette Tax Act, who has in his or her possession or sells more than 100 original packages of contraband cigarettes is guilty of a Class 4 felony.
(g) Notwithstanding subsections (e) through (f), licensed distributors and transporters, as defined in Section 9c of the Cigarette Tax Act, may possess unstamped packages of cigarettes. Notwithstanding subsections (e) through (f), licensed distributors may possess cigarettes that bear a tax stamp of another state or taxing jurisdiction. Notwithstanding subsections (e) through (f), a licensed distributor or licensed secondary distributor may possess contraband cigarettes returned to the distributor or licensed secondary distributor by a retailer if the distributor or licensed secondary distributor immediately conducts an inventory of the cigarettes being returned, the distributor or licensed secondary distributor and the retailer returning the contraband cigarettes sign the inventory, the distributor or licensed secondary distributor provides a copy of the signed inventory to the retailer, and the distributor or licensed secondary distributor retains the inventory in its books and records and promptly notifies the Department of Revenue.
(h) Notwithstanding subsections (a) through (d) of this Section, a retailer unknowingly possessing contraband cigarettes obtained from a licensed distributor or licensed secondary distributor or knowingly possessing contraband cigarettes obtained from a licensed distributor or licensed secondary distributor is not subject to penalties under this Section if the retailer, within 48 hours after discovering that the cigarettes are contraband cigarettes, excluding Saturdays, Sundays, and holidays: (i) notifies the Department and the licensed distributor or licensed secondary distributor from whom the cigarettes were obtained, orally and in writing, that he or she possesses contraband cigarettes obtained from a licensed distributor or licensed secondary distributor; (ii) places the contraband cigarettes in one or more containers and seals those containers; and (iii) places on the containers the following or similar language: "Contraband Cigarettes. Not For Sale." All contraband cigarettes in the possession of a retailer remain subject to forfeiture under the provisions of this Act.
Any retailer who knowingly possesses packages of cigarettes with a counterfeit stamp with intent to sell is guilty of a Class 2 felony. Any retailer who knowingly possesses unstamped packages of cigarettes with intent to sell is guilty of a Class 4 felony. A retailer shall not be liable for unknowingly possessing, selling, or distributing to consumers cigarettes that contain an old stamp if the correct tax was collected at the point of sale and the cigarettes were obtained from a distributor licensed under this Act.
(Source: P.A. 98-1055, eff. 1-1-16.)

(35 ILCS 135/31) (from Ch. 120, par. 453.61)
Sec. 31. Any person, or any officer, agent or employee of any person, required by this Act to make, file, render, sign or verify any report or return, who makes any false or fraudulent return or report or files any false or fraudulent return or report, shall be guilty of a misdemeanor and shall be guilty of a Class 4 felony.
(Source: P.A. 96-1027, eff. 7-12-10.)

(35 ILCS 135/32) (from Ch. 120, par. 453.62)
Sec. 32. Any costs which may be assessed by the court upon the final determination of any confiscation proceedings as provided for by this Act, may be paid by the Department out of any appropriations provided by the legislature for operating expenses of the Department.
(Source: P.A. 83-337.)

(35 ILCS 135/33) (from Ch. 120, par. 453.63)
Sec. 33. Where, at the time of terminating his business as distributor in this State any distributor has on hand unused stamps, he or his legal representative may transfer or sell said unused stamps to some other licensed distributor; provided that at least twenty-four (24) hours prior to such transfer or sale such distributor or his legal representative shall report to the Department in writing an intention to so sell or transfer said stamps and the name and address of the distributor to whom such sale or transfer is to be made, together with the total of the face amount of each denomination of stamps to be so sold or transferred.
(Source: Laws 1951, p. 1380.)

(35 ILCS 135/34) (from Ch. 120, par. 453.64)
Sec. 34. It is unlawful for a person to act in this State as the agent or representative of a distributor who does not maintain a place of business in this State unless such distributor is the holder of a permit issued pursuant to Section 7 of this Act. Any person who violates this provision is guilty of a Class A misdemeanor. Each and every day any such person so acts shall constitute a separate offense.
(Source: P.A. 83-1428.)

(35 ILCS 135/35) (from Ch. 120, par. 453.65)
Sec. 35. Distribution of receipts. All moneys received by the Department under this Act shall be distributed as provided in subsection (a) of Section 2 of the Cigarette Tax Act.
(Source: P.A. 88-535.)

(35 ILCS 135/35.5)
Sec. 35.5. Rulemaking. Rulemaking authority to implement this amendatory Act of the 95th General Assembly, if any, is conditioned on the rules being adopted in accordance with all provisions of the Illinois Administrative Procedure Act and all rules and procedures of the Joint Committee on Administrative Rules; any purported rule not so adopted, for whatever reason, is unauthorized.
(Source: P.A. 95-1053, eff. 1-1-10.)

(35 ILCS 135/36) (from Ch. 120, par. 453.66)
Sec. 36. This Act shall be known and may be cited as the "Cigarette Use Tax Act."
(Source: Laws 1951, p. 1380.)

(35 ILCS 135/37) (from Ch. 120, par. 453.67)
Sec. 37.
If any clause, sentence, Section, provision or part of this Act or the application thereof to any person or circumstance shall be adjudged to be unconstitutional, the remainder of said Act or its application to persons or circumstances other than those to which it is held invalid, shall not be affected thereby.
(Source: Laws 1951, p. 1380.)



35 ILCS 140/ - Home Rule Cigarette Tax Restriction Act.

(35 ILCS 140/0.01) (from Ch. 120, par. 453.110)
Sec. 0.01. This Article may be cited as the Home Rule Cigarette Tax Restriction Act.
(Source: P.A. 86-1324.)

(35 ILCS 140/1) (from Ch. 120, par. 453.111)
Sec. 1. If any home rule unit imposes a tax based upon the selling price of cigarettes, such selling price shall, on and after December 1, 1985, include the charges which are added to prices by sellers on account of the seller's liability under the Cigarette Tax Act, on account of the seller's duty to collect from the purchaser the tax imposed under the Cigarette Use Tax Act, and on account of the seller's duty to collect from the purchaser any cigarette tax imposed by a home rule unit.
This restriction shall apply whether the home rule tax is applicable only to the sales of cigarettes or is applicable to sales of other tangible personal property as well.
Pursuant to paragraph (g) of Section 6 of Article VII of the Illinois Constitution, this Section limits the taxing power of home rule units.
(Source: P.A. 84-1027.)



35 ILCS 143/ - Tobacco Products Tax Act of 1995.

Article 3 - (Amendatory Provisions)

(35 ILCS 143/Art. 3 heading)

(35 ILCS 143/3-5)
Sec. 3-5. (Amendatory provisions; text omitted).
(Source: P.A. 89-21, eff. 6-21-95.)

(35 ILCS 143/3-10)
Sec. 3-10. (Amendatory provisions; text omitted).
(Source: P.A. 89-21, eff. 6-21-95)



Article 5 - (Amendatory Provisions)

(35 ILCS 143/Art. 5 heading)

(35 ILCS 143/5-5)
Sec. 5-5. (Amendatory provisions; text omitted).
(Source: P.A. 89-21, eff. 7-1-95.)

(35 ILCS 143/5-10)
Sec. 5-10. (Amendatory provisions; text omitted).
(Source: P.A. 89-21, eff. 7-1-95.)

(35 ILCS 143/5-15)
Sec. 5-15. (Amendatory provisions; text omitted).
(Source: P.A. 89-21, eff. various dates.)

(35 ILCS 143/5-20)
Sec. 5-20. (Amendatory provisions; text omitted).
(Source: P.A. 89-21, eff. 7-1-95.)

(35 ILCS 143/5-25)
Sec. 5-25. (Amendatory provisions; text omitted).
(Source: P.A. 89-21, eff. various dates.)

(35 ILCS 143/5-35)
Sec. 5-35. (Amendatory provisions; text omitted).
(Source: P.A. 89-21, eff. 7-1-95.)

(35 ILCS 143/5-40)
Sec. 5-40. (Amendatory provisions; text omitted).
(Source: P.A. 89-21, eff. 7-1-95.)

(35 ILCS 143/5-45)
Sec. 5-45. (Amendatory provisions; text omitted).
(Source: P.A. 89-21, eff. various dates.)

(35 ILCS 143/5-46)
Sec. 5-46. (Amendatory provisions; text omitted).
(Source: P.A. 89-21, eff. 6-6-95.)

(35 ILCS 143/5-50)
Sec. 5-50. (Amendatory provisions; text omitted).
(Source: P.A. 89-21, eff. 7-1-95.)

(35 ILCS 143/5-55)
Sec. 5-55. (Amendatory provisions; text omitted).
(Source: P.A. 89-21, eff. various dates.)

(35 ILCS 143/5-60)
Sec. 5-60. (Amendatory provisions; text omitted).
(Source: P.A. 89-21, eff. 7-1-95.)

(35 ILCS 143/5-65)
Sec. 5-65. (Amendatory provisions; text omitted).
(Source: P.A. 89-21, eff. 7-1-95.)



Article 10 - Tobacco Products Tax Act of 1995

(35 ILCS 143/Art. 10 heading)

(35 ILCS 143/10-1)
Sec. 10-1. Short title. This Article may be cited as the Tobacco Products Tax Act of 1995, and references in this Article to "this Act" mean this Article.
(Source: P.A. 89-21, eff. 6-6-95.)

(35 ILCS 143/10-5)
Sec. 10-5. Definitions. For purposes of this Act:
"Business" means any trade, occupation, activity, or enterprise engaged in, at any location whatsoever, for the purpose of selling tobacco products.
"Cigarette" has the meaning ascribed to the term in Section 1 of the Cigarette Tax Act.
"Contraband little cigar" means:
(1) packages of little cigars containing 20 or 25

little cigars that do not bear a required tax stamp under this Act;

(2) packages of little cigars containing 20 or 25

little cigars that bear a fraudulent, imitation, or counterfeit tax stamp;

(3) packages of little cigars containing 20 or 25

little cigars that are improperly tax stamped, including packages of little cigars that bear only a tax stamp of another state or taxing jurisdiction; or

(4) packages of little cigars containing other than

20 or 25 little cigars in the possession of a distributor, retailer or wholesaler, unless the distributor, retailer, or wholesaler possesses, or produces within the time frame provided in Section 10-27 or 10-28 of this Act, an invoice from a stamping distributor, distributor, or wholesaler showing that the tax on the packages has been or will be paid.

"Correctional Industries program" means a program run by a State penal institution in which residents of the penal institution produce tobacco products for sale to persons incarcerated in penal institutions or resident patients of a State operated mental health facility.
"Department" means the Illinois Department of Revenue.
"Distributor" means any of the following:
(1) Any manufacturer or wholesaler in this State

engaged in the business of selling tobacco products who sells, exchanges, or distributes tobacco products to retailers or consumers in this State.

(2) Any manufacturer or wholesaler engaged in the

business of selling tobacco products from without this State who sells, exchanges, distributes, ships, or transports tobacco products to retailers or consumers located in this State, so long as that manufacturer or wholesaler has or maintains within this State, directly or by subsidiary, an office, sales house, or other place of business, or any agent or other representative operating within this State under the authority of the person or subsidiary, irrespective of whether the place of business or agent or other representative is located here permanently or temporarily.

(3) Any retailer who receives tobacco products on

which the tax has not been or will not be paid by another distributor.

"Distributor" does not include any person, wherever resident or located, who makes, manufactures, or fabricates tobacco products as part of a Correctional Industries program for sale to residents incarcerated in penal institutions or resident patients of a State operated mental health facility.
"Little cigar" means and includes any roll, made wholly or in part of tobacco, where such roll has an integrated cellulose acetate filter and weighs less than 4 pounds per thousand and the wrapper or cover of which is made in whole or in part of tobacco.
"Manufacturer" means any person, wherever resident or located, who manufactures and sells tobacco products, except a person who makes, manufactures, or fabricates tobacco products as a part of a Correctional Industries program for sale to persons incarcerated in penal institutions or resident patients of a State operated mental health facility.
Beginning on January 1, 2013, "moist snuff" means any finely cut, ground, or powdered tobacco that is not intended to be smoked, but shall not include any finely cut, ground, or powdered tobacco that is intended to be placed in the nasal cavity.
"Person" means any natural individual, firm, partnership, association, joint stock company, joint venture, limited liability company, or public or private corporation, however formed, or a receiver, executor, administrator, trustee, conservator, or other representative appointed by order of any court.
"Place of business" means and includes any place where tobacco products are sold or where tobacco products are manufactured, stored, or kept for the purpose of sale or consumption, including any vessel, vehicle, airplane, train, or vending machine.
"Retailer" means any person in this State engaged in the business of selling tobacco products to consumers in this State, regardless of quantity or number of sales.
"Sale" means any transfer, exchange, or barter in any manner or by any means whatsoever for a consideration and includes all sales made by persons.
"Stamp" or "stamps" mean the indicia required to be affixed on a package of little cigars that evidence payment of the tax on packages of little cigars containing 20 or 25 little cigars under Section 10-10 of this Act. These stamps shall be the same stamps used for cigarettes under the Cigarette Tax Act.
"Stamping distributor" means a distributor licensed under this Act and also licensed as a distributor under the Cigarette Tax Act or Cigarette Use Tax Act.
"Tobacco products" means any cigars, including little cigars; cheroots; stogies; periques; granulated, plug cut, crimp cut, ready rubbed, and other smoking tobacco; snuff (including moist snuff) or snuff flour; cavendish; plug and twist tobacco; fine-cut and other chewing tobaccos; shorts; refuse scraps, clippings, cuttings, and sweeping of tobacco; and other kinds and forms of tobacco, prepared in such manner as to be suitable for chewing or smoking in a pipe or otherwise, or both for chewing and smoking; but does not include cigarettes as defined in Section 1 of the Cigarette Tax Act or tobacco purchased for the manufacture of cigarettes by cigarette distributors and manufacturers defined in the Cigarette Tax Act and persons who make, manufacture, or fabricate cigarettes as a part of a Correctional Industries program for sale to residents incarcerated in penal institutions or resident patients of a State operated mental health facility.
"Wholesale price" means the established list price for which a manufacturer sells tobacco products to a distributor, before the allowance of any discount, trade allowance, rebate, or other reduction. In the absence of such an established list price, the manufacturer's invoice price at which the manufacturer sells the tobacco product to unaffiliated distributors, before any discounts, trade allowances, rebates, or other reductions, shall be presumed to be the wholesale price.
"Wholesaler" means any person, wherever resident or located, engaged in the business of selling tobacco products to others for the purpose of resale. "Wholesaler", when used in this Act, does not include a person licensed as a distributor under Section 10-20 of this Act unless expressly stated in this Act.
(Source: P.A. 97-688, eff. 6-14-12; 98-273, eff. 8-9-13; 98-1055, eff. 1-1-16.)

(35 ILCS 143/10-10)
Sec. 10-10. Tax imposed.
(a) Except as otherwise provided in this Section with respect to little cigars, on the first day of the third month after the month in which this Act becomes law, a tax is imposed on any person engaged in business as a distributor of tobacco products, as defined in Section 10-5, at the rate of (i) 18% of the wholesale price of tobacco products sold or otherwise disposed of to retailers or consumers located in this State prior to July 1, 2012 and (ii) 36% of the wholesale price of tobacco products sold or otherwise disposed of to retailers or consumers located in this State beginning on July 1, 2012; except that, beginning on January 1, 2013, the tax on moist snuff shall be imposed at a rate of $0.30 per ounce, and a proportionate tax at the like rate on all fractional parts of an ounce, sold or otherwise disposed of to retailers or consumers located in this State. The tax is in addition to all other occupation or privilege taxes imposed by the State of Illinois, by any political subdivision thereof, or by any municipal corporation. However, the tax is not imposed upon any activity in that business in interstate commerce or otherwise, to the extent to which that activity may not, under the Constitution and Statutes of the United States, be made the subject of taxation by this State, and except that, beginning July 1, 2013, the tax on little cigars shall be imposed at the same rate, and the proceeds shall be distributed in the same manner, as the tax imposed on cigarettes under the Cigarette Tax Act. The tax is also not imposed on sales made to the United States or any entity thereof.
(b) Notwithstanding subsection (a) of this Section, stamping distributors of packages of little cigars containing 20 or 25 little cigars sold or otherwise disposed of in this State shall remit the tax by purchasing tax stamps from the Department and affixing them to packages of little cigars in the same manner as stamps are purchased and affixed to cigarettes under the Cigarette Tax Act, unless the stamping distributor sells or otherwise disposes of those packages of little cigars to another stamping distributor. Only persons meeting the definition of "stamping distributor" contained in Section 10-5 of this Act may affix stamps to packages of little cigars containing 20 or 25 little cigars. Stamping distributors may not sell or dispose of little cigars at retail to consumers or users at locations where stamping distributors affix stamps to packages of little cigars containing 20 or 25 little cigars.
(c) The impact of the tax levied by this Act is imposed upon distributors engaged in the business of selling tobacco products to retailers or consumers in this State. Whenever a stamping distributor brings or causes to be brought into this State from without this State, or purchases from without or within this State, any packages of little cigars containing 20 or 25 little cigars upon which there are no tax stamps affixed as required by this Act, for purposes of resale or disposal in this State to a person not a stamping distributor, then such stamping distributor shall pay the tax to the Department and add the amount of the tax to the price of such packages sold by such stamping distributor. Payment of the tax shall be evidenced by a stamp or stamps affixed to each package of little cigars containing 20 or 25 little cigars.
Stamping distributors paying the tax to the Department on packages of little cigars containing 20 or 25 little cigars sold to other distributors, wholesalers or retailers shall add the amount of the tax to the price of the packages of little cigars containing 20 or 25 little cigars sold by such stamping distributors.
(d) Beginning on January 1, 2013, the tax rate imposed per ounce of moist snuff may not exceed 15% of the tax imposed upon a package of 20 cigarettes pursuant to the Cigarette Tax Act.
(e) All moneys received by the Department under this Act from sales occurring prior to July 1, 2012 shall be paid into the Long-Term Care Provider Fund of the State Treasury. Of the moneys received by the Department from sales occurring on or after July 1, 2012, except for moneys received from the tax imposed on the sale of little cigars, 50% shall be paid into the Long-Term Care Provider Fund and 50% shall be paid into the Healthcare Provider Relief Fund. Beginning July 1, 2013, all moneys received by the Department under this Act from the tax imposed on little cigars shall be distributed as provided in subsection (a) of Section 2 of the Cigarette Tax Act.
(Source: P.A. 97-688, eff. 6-14-12; 98-273, eff. 8-9-13.)

(35 ILCS 143/10-15)
Sec. 10-15. Exempt sales. Purchases of tobacco products other than little cigars by wholesalers who will not sell the product at retail are exempt from the tax imposed by this Act. Purchases of tobacco products other than little cigars by wholesalers and retailers for delivery of the product outside Illinois are exempt from the tax imposed by this Act. The wholesaler or retailer making the exempt sale of tobacco products other than little cigars shall document this exemption by obtaining a certification from the purchaser containing the seller's name and address, the purchaser's name and address, the date of purchase, the purchaser's signature, the purchaser's tobacco products tax license number, if applicable, and a statement that the purchaser is purchasing for resale other than for sale to consumers or is purchasing for delivery outside of Illinois.
(Source: P.A. 98-273, eff. 8-9-13.)

(35 ILCS 143/10-20)
Sec. 10-20. Distributor's licenses. It shall be unlawful for any person to engage in business as a distributor of tobacco products within the meaning of this Act without first having obtained a license to do so from the Department. Application for that license shall be made to the Department in a form prescribed and furnished by the Department. Each applicant for a license shall furnish to the Department on a form, signed and verified by the applicant, the following information:
(1) The name of the applicant.
(2) The address of the location at which the

applicant proposes to engage in business as a distributor of tobacco products.

(3) Other information the Department may reasonably

require.

Except as otherwise provided in this Section, every applicant who is required to procure a distributor's license shall file with his or her application a joint and several bond. The bond shall be executed to the Department of Revenue, with good and sufficient surety or sureties residing or licensed to do business within the State of Illinois, conditioned upon the true and faithful compliance by the licensee with all of the provisions of this Act. The Department shall fix the amount of the bond for each applicant, taking into consideration the amount of money expected to become due from the applicant under this Act. The amount of bond required by the Department shall be an amount that, in its opinion, will protect the State of Illinois against failure to pay the amount that may become due from the applicant under this Act, but the amount of the security required by the Department shall not exceed 3 times the amount of the applicant's average monthly tax liability, or $50,000, whichever amount is lower. The bond, a reissue, or a substitute shall be kept in full force and effect during the entire period covered by the license. A separate application for license shall be made, and bond filed, for each place of business at which a person who is required to procure a distributor's license proposes to engage in business as a distributor under this Act.
The Department, upon receipt of an application and bond in proper form, shall issue to the applicant a license, in a form prescribed by the Department, which shall permit the applicant to whom it is issued to engage in business as a distributor at the place shown on his or her application. The license shall be issued by the Department without charge or cost to the applicant. No license issued under this Act is transferable or assignable. The license shall be conspicuously displayed in the place of business conducted by the licensee under the license.
The bonding requirement in this Section does not apply to an applicant for a distributor's license who is already bonded under the Cigarette Tax Act or the Cigarette Use Tax Act. Licenses issued by the Department under this Act shall be valid for a period not to exceed one year after issuance unless sooner revoked, canceled, or suspended as provided in this Act.
No license shall be issued to any person who is in default to the State of Illinois for moneys due under this Act or any other tax Act administered by the Department.
The Department may, in its discretion, upon application, authorize the payment of the tax imposed under Section 10-10 by any distributor or manufacturer not otherwise subject to the tax imposed under this Act who, to the satisfaction of the Department, furnishes adequate security to ensure payment of the tax. The distributor or manufacturer shall be issued, without charge, a license to remit the tax. When so authorized, it shall be the duty of the distributor or manufacturer to remit the tax imposed upon the wholesale price of tobacco products sold or otherwise disposed of to retailers or consumers located in this State, in the same manner and subject to the same requirements as any other distributor or manufacturer licensed under this Act.
The Department may revoke, suspend, or cancel the license of a distributor of roll-your-own tobacco (as that term is used in Section 10 of the Tobacco Product Manufacturers' Escrow Act) under this Act if the tobacco product manufacturer, as defined in Section 10 of the Tobacco Product Manufacturers' Escrow Act, that made or sold the roll-your-own tobacco has failed to become a participating manufacturer, as defined in subdivision (a)(1) of Section 15 of the Tobacco Product Manufacturers' Escrow Act, or has failed to create a qualified escrow fund for any roll-your-own tobacco manufactured by the tobacco product manufacturer and sold in this State or otherwise failed to bring itself into compliance with subdivision (a)(2) of Section 15 of the Tobacco Product Manufacturers' Escrow Act.
Any person aggrieved by any decision of the Department under this Section may, within 20 days after notice of that decision, protest and request a hearing, whereupon the Department must give notice to that person of the time and place fixed for the hearing and must hold a hearing in conformity with the provisions of this Act and then issue its final administrative decision in the matter to that person. In the absence of such a protest within 20 days, the Department's decision becomes final without any further determination being made or notice given.
(Source: P.A. 98-1055, eff. 1-1-16.)

(35 ILCS 143/10-21)
Sec. 10-21. Retailer's license. Beginning on January 1, 2016, no person may engage in business as a retailer of tobacco products in this State without first having obtained a license from the Department. Application for license shall be made to the Department, by electronic means, in a form prescribed by the Department. Each applicant for a license under this Section shall furnish to the Department, in an electronic format established by the Department, the following information:
(1) the name and address of the applicant;
(2) the address of the location at which the

applicant proposes to engage in business as a retailer of tobacco products in this State;

(3) such other additional information as the

Department may lawfully require by its rules and regulations.

The annual license fee payable to the Department for each retailer's license shall be $75. The fee will be deposited into the Tax Compliance and Administration Fund and shall be used for the cost of tobacco retail inspection and contraband tobacco and tobacco smuggling with at least two-thirds of the money being used for contraband tobacco and tobacco smuggling operations and enforcement.
Each applicant for license shall pay such fee to the Department at the time of submitting its application for license to the Department. The Department shall require an applicant for a license under this Section to electronically file and pay the fee.
A separate annual license fee shall be paid for each place of business at which a person who is required to procure a retailer's license under this Section proposes to engage in business as a retailer in Illinois under this Act.
The following are ineligible to receive a retailer's license under this Act:
(1) a person who has been convicted of a felony under

any federal or State law for smuggling cigarettes or tobacco products or tobacco tax evasion, if the Department, after investigation and a hearing if requested by the applicant, determines that such person has not been sufficiently rehabilitated to warrant the public trust; and

(2) a corporation, if any officer, manager or

director thereof, or any stockholder or stockholders owning in the aggregate more than 5% of the stock of such corporation, would not be eligible to receive a license under this Act for any reason.

The Department, upon receipt of an application and license fee, in proper form, from a person who is eligible to receive a retailer's license under this Act, shall issue to such applicant a license in form as prescribed by the Department, which license shall permit the applicant to which it is issued to engage in business as a retailer under this Act at the place shown in his application. All licenses issued by the Department under this Section shall be valid for a period not to exceed one year after issuance unless sooner revoked, canceled or suspended as provided in this Act. No license issued under this Section is transferable or assignable. Such license shall be conspicuously displayed in the place of business conducted by the licensee in Illinois under such license. A person who obtains a license as a retailer who ceases to do business as specified in the license, or who never commenced business, or whose license is suspended or revoked, shall immediately surrender the license to the Department. The Department shall not issue a license to a retailer unless the retailer is also validly registered under the Retailers Occupation Tax Act.
A retailer as defined under this Act need not obtain an additional license under this Act, but shall be deemed to be sufficiently licensed by virtue of his being properly licensed as a retailer under Section 4g of the Cigarette Tax Act.
Any person aggrieved by any decision of the Department under this Section may, within 30 days after notice of the decision, protest and request a hearing. Upon receiving a request for a hearing, the Department shall give notice to the person requesting the hearing of the time and place fixed for the hearing and shall hold a hearing in conformity with the provisions of this Act and then issue its final administrative decision in the matter to that person. In the absence of a protest and request for a hearing within 30 days, the Department's decision shall become final without any further determination being made or notice given.
(Source: P.A. 98-1055, eff. 1-1-16; 99-78, eff. 7-20-15; 99-192, eff. 1-1-16.)

(35 ILCS 143/10-22)
Sec. 10-22. Purchases of tobacco products by licensed retailers. A person who possesses a retailer's license under Section 10-21 of this Act shall obtain tobacco products for sale only from a licensed distributor or licensed secondary distributor.
(Source: P.A. 98-1055, eff. 1-1-16.)

(35 ILCS 143/10-25)
Sec. 10-25. License actions.
(a) The Department may, after notice and a hearing, revoke, cancel, or suspend the license of any distributor or retailer who violates any of the provisions of this Act. The notice shall specify the alleged violation or violations upon which the revocation, cancellation, or suspension proceeding is based.
(b) The Department may revoke, cancel, or suspend the license of any distributor for a violation of the Tobacco Product Manufacturers' Escrow Enforcement Act as provided in Section 20 of that Act.
(c) If the retailer has a training program that facilitates compliance with minimum-age tobacco laws, the Department shall suspend for 3 days the license of that retailer for a fourth or subsequent violation of the Prevention of Tobacco Use by Minors and Sale and Distribution of Tobacco Products Act, as provided in subsection (a) of Section 2 of that Act. For the purposes of this Section, any violation of subsection (a) of Section 2 of the Prevention of Tobacco Use by Minors and Sale and Distribution of Tobacco Products Act occurring at the retailer's licensed location, during a 24-month period, shall be counted as a violation against the retailer.
If the retailer does not have a training program that facilitates compliance with minimum-age tobacco laws, the Department shall suspend for 3 days the license of that retailer for a second violation of the Prevention of Tobacco Use by Minors and Sale and Distribution of Tobacco Products Act, as provided in subsection (a-5) of Section 2 of that Act.
If the retailer does not have a training program that facilitates compliance with minimum-age tobacco laws, the Department shall suspend for 7 days the license of that retailer for a third violation of the Prevention of Tobacco Use by Minors and Sale and Distribution of Tobacco Products Act, as provided in subsection (a-5) of Section 2 of that Act.
If the retailer does not have a training program that facilitates compliance with minimum-age tobacco laws, the Department shall suspend for 30 days the license of a retailer for a fourth or subsequent violation of the Prevention of Tobacco Use by Minors and Sale and Distribution of Tobacco Products Act, as provided in subsection (a-5) of Section 2 of that Act.
A training program that facilitates compliance with minimum-age tobacco laws must include at least the following elements: (i) it must explain that only individuals displaying valid identification demonstrating that they are 18 years of age or older shall be eligible to purchase cigarettes or tobacco products and (ii) it must explain where a clerk can check identification for a date of birth. The training may be conducted electronically. Each retailer that has a training program shall require each employee who completes the training program to sign a form attesting that the employee has received and completed tobacco training. The form shall be kept in the employee's file and may be used to provide proof of training.
(d) The Department may, by application to any circuit court, obtain an injunction restraining any person who engages in business as a distributor of tobacco products without a license (either because his or her license has been revoked, canceled, or suspended or because of a failure to obtain a license in the first instance) from engaging in that business until that person, as if that person were a new applicant for a license, complies with all of the conditions, restrictions, and requirements of Section 10-20 of this Act and qualifies for and obtains a license. Refusal or neglect to obey the order of the court may result in punishment for contempt.
(Source: P.A. 98-1055, eff. 1-1-16; 99-192, eff. 1-1-16.)

(35 ILCS 143/10-26)
Sec. 10-26. Manufacturers; sale of little cigars. Manufacturers that are not stamping distributors may not sell little cigars to consumers in this State or to distributors, wholesalers or retailers, unless the distributors, wholesalers or retailers are stamping distributors. Manufacturers that are not stamping distributors may sell little cigars only to stamping distributors. Manufacturers that are not stamping distributors are prohibited from delivering little cigars to locations where sales of little cigars to consumers or users take place.
(Source: P.A. 98-273, eff. 8-9-13.)

(35 ILCS 143/10-27)
Sec. 10-27. Retailers; purchase and possession of little cigars.
(a) Retailers are prohibited from possessing unstamped packages of little cigars containing 20 or 25 little cigars at locations where retailers make sales of little cigars to consumers or users. Retailers that are also stamping distributors are prohibited from possessing unstamped little cigars at locations where those retailers make sales of packages of little cigars containing 20 or 25 little cigars to consumers or users. Retailers that are not stamping distributors shall purchase stamped packages of little cigars containing 20 or 25 little cigars for resale only from stamping distributors, distributors, or wholesalers. Retailers who are not stamping distributors may not purchase or possess unstamped packages of little cigars containing 20 or 25 little cigars. A retailer must be a stamping distributor to make tax exempt sales of packages of little cigars containing 20 or 25 little cigars for use outside of this State. A retailer who is a stamping distributor making sales of stamped packages of little cigars for use outside of this State may file a claim for credit for such sales with the Department on forms and in the manner provided by the Department.
(b) For purchases of packages of little cigars containing other than 20 or 25 little cigars, retailers who are not stamping distributors may not purchase or possess such packages of little cigars, unless the retailer receives an invoice from a stamping distributor, distributor, or wholesaler stating the tax on the packages has been or will be paid. Retailers shall retain such invoices for inspection by the Department. If a retailer maintaining multiple retail locations notifies the Department in writing that it maintains its invoices at a centralized business location, the Department shall have the authority to inspect invoices at the centralized business location at all times during the usual business hours of the day and the Department may grant the retailer 3 business days to produce the invoices at the retail location at which the request was made. A retailer must be a stamping distributor to make tax exempt sales of packages of little cigars containing other than 20 or 25 little cigars for use outside of this State. A retailer who is a stamping distributor making sales of packages of little cigars containing other than 20 or 25 little cigars for use outside of this State on which the tax has been or will be paid by another stamping distributor or was paid by the retailer may file a claim for credit for such sales with the Department on forms and in the manner provided by the Department.
(c) Notwithstanding anything to the contrary in this Act, a retailer unknowingly possessing contraband little cigars obtained from a stamping distributor, distributor, or wholesaler or other person engaged in the business of selling tobacco products or knowingly possessing contraband little cigars obtained from a stamping distributor is not subject to penalties for such purchase or possession if the retailer, within 48 hours after discovering that the little cigars are contraband little cigars, excluding Saturdays, Sundays, and holidays: (i) notifies the Department and the person from whom the little cigars were obtained, orally and in writing, that he or she possesses contraband little cigars; (ii) places the contraband little cigars in one or more containers and seals those containers; and (iii) places on the containers the following or similar language: "Contraband Little Cigars. Not For Sale." All contraband little cigars in the possession of a retailer remain subject to forfeiture under the provisions of this Act.
(Source: P.A. 98-273, eff. 8-9-13.)

(35 ILCS 143/10-28)
Sec. 10-28. Wholesalers.
(a) Wholesalers are prohibited from possessing unstamped packages of little cigars containing 20 or 25 little cigars unless the wholesalers are stamping distributors. A wholesaler must be a stamping distributor to make tax exempt sales of packages of little cigars containing 20 or 25 little cigars for use outside of this State. A wholesaler who is a stamping distributor making sales of stamped packages of little cigars for use outside of this State may file a claim for credit for such sales with the Department on forms and in the manner provided by the Department.
(b) For purchases of packages of little cigars containing other than 20 or 25 little cigars, wholesalers who are not stamping distributors may not purchase or possess such packages of little cigars, unless the wholesalers receive an invoice from a stamping distributor, distributor, or wholesaler stating the tax on the packages has been or will be paid. Wholesalers shall retain such invoices for inspection by the Department. Every sales invoice for packages of little cigars containing other than 20 or 25 little cigars issued by a wholesaler to a person who is not a stamping distributor shall state that the tax imposed by the Act has been or will be paid. If a wholesaler maintaining multiple wholesale locations notifies the Department in writing that it maintains its invoices at a centralized business location, the Department shall have the authority to inspect invoices at the centralized business location at all times during the usual business hours of the day and the Department may grant the wholesaler 3 business days to produce the invoices at the wholesale location at which the request was made. A wholesaler must be a stamping distributor to make tax exempt sales of packages of little cigars containing other than 20 or 25 little cigars for use outside of this State. A wholesaler who is a stamping distributor making sales of packages of little cigars containing other than 20 or 25 little cigars for use outside of this State on which the tax has been or will be paid by another stamping distributor or was paid by the wholesaler may file a claim for credit for such sales with the Department on forms and in the manner provided by the Department.
(Source: P.A. 98-273, eff. 8-9-13.)

(35 ILCS 143/10-29)
Sec. 10-29. Invoices; packages of little cigars.
(a) Every sales invoice for packages of little cigars containing other than 20 or 25 little cigars issued by a stamping distributor to a person who is not a stamping distributor shall contain both the stamping distributor's Tobacco Products License number and Cigarette Tax Distributor's License number or Cigarette Use Tax Distributor's License number and state that the tax imposed by the Act has been or will be paid or that the sale is exempt in whole or in part and the exemption which is claimed.
(b) Any stamping distributor, distributor or wholesaler who knowingly falsely states on the invoice that the tax imposed by this Act has been or will be paid, or any officer or employee of a corporation, member or employee of a partnership, or manager, member or employee of a limited liability company that is a stamping distributor, distributor, or wholesaler, who, as such officer, employee, manager, or member, knowingly causes to be issued an invoice on behalf of such entity, that such person knows falsely states that the tax imposed by the Act has been or will be paid, is guilty of a Class 4 felony.
(c) Whenever any sales invoice issued by a stamping distributor, distributor or wholesaler for the sale of packages of little cigars containing other than 20 or 25 little cigars does not comply with subsection (b) of Section 10-28 or subsection (a) of this Section by indicating that the tax has been or will be paid or that the sale is exempt in whole or in part, a prima facie presumption shall arise that the tax imposed by Section 10-10 of this Act has not been paid on the little cigars listed on the sales invoice. A person who is not a stamping distributor and is unable to rebut this presumption is in violation of this Act and is subject to the penalties provided in this Act.
(Source: P.A. 98-273, eff. 8-9-13.)

(35 ILCS 143/10-30)
Sec. 10-30. Returns.
(a) Every distributor shall, on or before the 15th day of each month, file a return with the Department covering the preceding calendar month. The return shall disclose the wholesale price for all tobacco products other than moist snuff and the quantity in ounces of moist snuff sold or otherwise disposed of and other information that the Department may reasonably require. The return shall be filed upon a form prescribed and furnished by the Department.
(b) In addition to the information required under subsection (a), on or before the 15th day of each month, covering the preceding calendar month, each stamping distributor shall, on forms prescribed and furnished by the Department, report the quantity of little cigars sold or otherwise disposed of, including the number of packages of little cigars sold or disposed of during the month containing 20 or 25 little cigars.
(c) At the time when any return of any distributor is due to be filed with the Department, the distributor shall also remit to the Department the tax liability that the distributor has incurred for transactions occurring in the preceding calendar month.
(d) The Department may adopt rules to require the electronic filing of any return or document required to be filed under this Act. Those rules may provide for exceptions from the filing requirement set forth in this paragraph for persons who demonstrate that they do not have access to the Internet and petition the Department to waive the electronic filing requirement.
(Source: P.A. 97-688, eff. 6-14-12; 98-273, eff. 8-9-13.)

(35 ILCS 143/10-35)
Sec. 10-35. Record keeping.
(a) Every distributor, as defined in Section 10-5, shall keep complete and accurate records of tobacco products held, purchased, manufactured, brought in or caused to be brought in from without the State, and tobacco products sold, or otherwise disposed of, and shall preserve and keep all invoices, bills of lading, sales records, and copies of bills of sale, the wholesale price for tobacco products sold or otherwise disposed of, an inventory of tobacco products prepared as of December 31 of each year or as of the last day of the distributor's fiscal year if he or she files federal income tax returns on the basis of a fiscal year, and other pertinent papers and documents relating to the manufacture, purchase, sale, or disposition of tobacco products. Every sales invoice issued by a licensed distributor to a retailer in this State shall contain the distributor's Tobacco Products License number unless the distributor has been granted a waiver by the Department in response to a written request in cases where (i) the distributor sells little cigars or other tobacco products only to licensed retailers that are wholly-owned by the distributor or owned by a wholly-owned subsidiary of the distributor; (ii) the licensed retailer obtains little cigars or other tobacco products only from the distributor requesting the waiver; and (iii) the distributor affixes the tax stamps to the original packages of little cigars or has or will pay the tax on the other tobacco products sold to the licensed retailer. The distributor shall file a written request with the Department, and, if the Department determines that the distributor meets the conditions for a waiver, the Department shall grant the waiver.
(b) Every retailer, as defined in Section 10-5, shall keep complete and accurate records of tobacco products held, purchased, sold, or otherwise disposed of, and shall preserve and keep all invoices, bills of lading, sales records, and copies of bills of sale, returns and other pertinent papers and documents relating to the purchase, sale, or disposition of tobacco products. Such records need not be maintained on the licensed premises, but must be maintained in the State of Illinois; however, if access is available electronically, the records may be maintained out of state. However, all original invoices or copies thereof covering purchases of tobacco products must be retained on the licensed premises for a period of 90 days after such purchase, unless the Department has granted a waiver in response to a written request in cases where records are kept at a central business location within the State of Illinois or in cases where records that are available electronically are maintained out of state. The Department shall adopt rules regarding the eligibility for a waiver, revocation of a waiver, and requirements and standards for maintenance and accessibility of records located at a central location out-of-State pursuant to a waiver provided under this Section.
(c) Books, records, papers, and documents that are required by this Act to be kept shall, at all times during the usual business hours of the day, be subject to inspection by the Department or its duly authorized agents and employees. The books, records, papers, and documents for any period with respect to which the Department is authorized to issue a notice of tax liability shall be preserved until the expiration of that period.
(Source: P.A. 98-1055, eff. 1-1-16; 99-192, eff. 1-1-16.)

(35 ILCS 143/10-36)
Sec. 10-36. Recordkeeping by retailers. Every retailer shall keep complete and accurate records of tobacco products held and purchased, and tobacco products sold or otherwise disposed of, and shall preserve and keep all invoices, bills of lading, sales records, and copies of bills of sale. Books, records, papers, and documents that are required by this Act to be kept shall, at all times during the usual business hours of the day, be subject to inspection by the Department or its duly authorized agents and employees. The books, records, papers, and documents for any period with respect to which the Department is authorized to issue a notice of tax liability shall be preserved until the expiration of that period.
(Source: P.A. 98-273, eff. 8-9-13.)

(35 ILCS 143/10-37)
Sec. 10-37. Proof of payment of tax imposed by this Act. Every licensed distributor of tobacco products in this State is required to show proof of the tax having been paid as required by this Act by displaying its Tobacco Products License number on every sales invoice issued to a retailer in this State. No retailer shall possess tobacco products without either a proper invoice indicating that the tobacco products tax was paid by a distributor for the tobacco products in the retailer's possession or other proof that the tax was paid by the retailer if it has purchased tobacco products on which tax has not been paid as required by this Act. Failure to comply with the provisions of this paragraph may be grounds for revocation of a distributor's or retailer's license in accordance with Section 10-25 of this Act or Section 6 of the Cigarette Tax Act. In addition, the Department may impose a civil penalty not to exceed $1,000 for each violation, which shall be deposited into the Tax Compliance and Administration Fund.
(Source: P.A. 98-1055, eff. 1-1-16.)

(35 ILCS 143/10-40)
Sec. 10-40. Invoices. Every distributor who purchases tobacco products for shipment into Illinois from a point outside Illinois shall procure invoices in duplicate covering each shipment and shall, if the Department so requires, furnish one copy of each invoice to the Department at the time of filing the return required by this Act.
(Source: P.A. 89-21, eff. 6-6-95.)

(35 ILCS 143/10-45)
Sec. 10-45. Incorporation by reference. All of the provisions of Sections 4, 5, 5a, 5b, 5c, 5d, 5e, 5f, 5g, 5h, 5i, 5j, 6, 6a, 6b, 6c, 8, 9, 10, 11, 11a, and 12 of the Retailers' Occupation Tax Act, and all applicable provisions of the Uniform Penalty and Interest Act that are not inconsistent with this Act, apply to distributors of tobacco products to the same extent as if those provisions were included in this Act. References in the incorporated Sections of the Retailers' Occupation Tax Act to retailers, to sellers, or to persons engaged in the business of selling tangible personal property mean distributors when used in this Act. References in the incorporated Sections to sales of tangible personal property mean sales of tobacco products when used in this Act.
All of the provisions of Sections 7, 8, 8a, 16, 18a, 18b, 18c, 22, 23, 24, 26, 27, and 28a of the Cigarette Tax Act which are not inconsistent with this Act shall apply, as far as practicable, to the subject matter of this Act to the same extent as if those provisions were included in this Act. References in the incorporated Sections to sales of cigarettes mean sales of little cigars in packages of 20 or 25 little cigars.
(Source: P.A. 98-273, eff. 8-9-13.)

(35 ILCS 143/10-50)
Sec. 10-50. Violations and penalties. When the amount due is under $300, any distributor who fails to file a return, willfully fails or refuses to make any payment to the Department of the tax imposed by this Act, or files a fraudulent return, or any officer or agent of a corporation engaged in the business of distributing tobacco products to retailers and consumers located in this State who signs a fraudulent return filed on behalf of the corporation, or any accountant or other agent who knowingly enters false information on the return of any taxpayer under this Act is guilty of a Class 4 felony.
Any person who violates any provision of Section 10-20, 10-21, or 10-22 of this Act, fails to keep books and records as required under this Act, or willfully violates a rule or regulation of the Department for the administration and enforcement of this Act is guilty of a Class 4 felony. A person commits a separate offense on each day that he or she engages in business in violation of Section 10-20, 10-21, or 10-22 of this Act.
When the amount due is under $300, any person who accepts money that is due to the Department under this Act from a taxpayer for the purpose of acting as the taxpayer's agent to make the payment to the Department, but who fails to remit the payment to the Department when due, is guilty of a Class 4 felony.
Any person who violates any provision of Sections 10-20, 10-21 and 10-22 of this Act, fails to keep books and records as required under this Act, or willfully violates a rule or regulation of the Department for the administration and enforcement of this Act is guilty of a business offense and may be fined up to $5,000. A person commits a separate offense on each day that he or she engages in business in violation of Sections 10-20, 10-21 and 10-22 of this Act.
When the amount due is $300 or more, any distributor who files, or causes to be filed, a fraudulent return, or any officer or agent of a corporation engaged in the business of distributing tobacco products to retailers and consumers located in this State who files or causes to be filed or signs or causes to be signed a fraudulent return filed on behalf of the corporation, or any accountant or other agent who knowingly enters false information on the return of any taxpayer under this Act is guilty of a Class 3 felony.
When the amount due is $300 or more, any person engaged in the business of distributing tobacco products to retailers and consumers located in this State who fails to file a return, willfully fails or refuses to make any payment to the Department of the tax imposed by this Act, or accepts money that is due to the Department under this Act from a taxpayer for the purpose of acting as the taxpayer's agent to make payment to the Department but fails to remit such payment to the Department when due is guilty of a Class 3 felony.
When the amount due is under $300, any retailer who fails to file a return, willfully fails or refuses to make any payment to the Department of the tax imposed by this Act, or files a fraudulent return, or any officer or agent of a corporation engaged in the retail business of selling tobacco products to purchasers of tobacco products for use and consumption located in this State who signs a fraudulent return filed on behalf of the corporation, or any accountant or other agent who knowingly enters false information on the return of any taxpayer under this Act is guilty of a Class A misdemeanor for a first offense and a Class 4 felony for each subsequent offense.
When the amount due is $300 or more, any retailer who fails to file a return, willfully fails or refuses to make any payment to the Department of the tax imposed by this Act, or files a fraudulent return, or any officer or agent of a corporation engaged in the retail business of selling tobacco products to purchasers of tobacco products for use and consumption located in this State who signs a fraudulent return filed on behalf of the corporation, or any accountant or other agent who knowingly enters false information on the return of any taxpayer under this Act is guilty of a Class 4 felony.
Any person whose principal place of business is in this State and who is charged with a violation under this Section shall be tried in the county where his or her principal place of business is located unless he or she asserts a right to be tried in another venue. If the taxpayer does not have his or her principal place of business in this State, however, the hearing must be held in Sangamon County unless the taxpayer asserts a right to be tried in another venue.
Any taxpayer or agent of a taxpayer who with the intent to defraud purports to make a payment due to the Department by issuing or delivering a check or other order upon a real or fictitious depository for the payment of money, knowing that it will not be paid by the depository, is guilty of a deceptive practice in violation of Section 17-1 of the Criminal Code of 2012.
A prosecution for a violation described in this Section may be commenced within 3 years after the commission of the act constituting the violation.
(Source: P.A. 100-201, eff. 8-18-17.)

(35 ILCS 143/10-53)
Sec. 10-53. Acting as a retailer of tobacco products without a license. Any person who knowingly acts as a retailer of tobacco products in this State without first having obtained a license to do so in compliance with Section 10-21 of this Act or a license in compliance with Section 4g of the Cigarette Tax Act shall be guilty of a Class A misdemeanor for the first offense and a Class 4 felony for a second or subsequent offense. Each day such person operates as a retailer without a license constitutes a separate offense.
(Source: P.A. 98-1055, eff. 1-1-16.)

(35 ILCS 143/10-55)
Sec. 10-55. Arrest; search and seizure without warrant. Any duly authorized employee of the Department (i) may arrest without warrant any person committing in his or her presence a violation of any of the provisions of this Act, (ii) may without a search warrant inspect all tobacco products located in any place of business, (iii) may seize any tobacco products in accordance with the provisions of this Act, and (iv) may seize any vending device in which those tobacco products are found. The tobacco products and vending devices so seized are subject to confiscation and forfeiture as provided in Sections 10-56 through 10-58.
(Source: P.A. 92-743, eff. 7-25-02.)

(35 ILCS 143/10-56)
Sec. 10-56. Seizure and forfeiture. After seizing any tobacco products or vending devices, as provided in Section 10-55, the Department must hold a hearing and determine whether the distributor or retailer was properly licensed to sell the tobacco products at the time of their seizure by the Department. The Department shall give not less than 20 days' notice of the time and place of the hearing to the owner of the property, if the owner is known, and also to the person in whose possession the property was found, if that person is known and if the person in possession is not the owner of the property. If neither the owner nor the person in possession of the property is known, the Department must cause publication of the time and place of the hearing to be made at least once in each week for 3 weeks successively in a newspaper of general circulation in the county where the hearing is to be held.
If, as the result of the hearing, the Department determines that the distributor or retailer was not properly licensed at the time the tobacco products were seized, the Department must enter an order declaring the tobacco products or vending devices confiscated and forfeited to the State, to be held by the Department for disposal by it as provided in Section 10-58. The Department must give notice of the order to the owner of the property, if the owner is known, and also to the person in whose possession the property was found, if that person is known and if the person in possession is not the owner of the property. If neither the owner nor the person in possession of the property is known, the Department must cause publication of the order to be made at least once in each week for 3 weeks successively in a newspaper of general circulation in the county where the hearing was held.
(Source: P.A. 92-743, eff. 7-25-02.)

(35 ILCS 143/10-57)
Sec. 10-57. Search warrant; issuance and return; process; confiscation of property; forfeitures. If a peace officer of this State or any duly authorized officer or employee of the Department has reason to believe that any violation of this Act has occurred and that the person violating the Act has in that person's possession any tobacco products or vending device containing tobacco products, that peace officer or officer or employee of the Department may file or cause to be filed his or her complaint in writing, verified by affidavit, with any court within whose jurisdiction the premises to be searched are situated, stating the facts upon which the belief is founded, the premises to be searched, and the property to be seized, and procure a search warrant and execute that warrant. Upon the execution of the search warrant, the peace officer, or officer or employee of the Department, executing the search warrant shall make due return of the warrant to the court issuing the warrant, together with an inventory of the property taken under the warrant. The court must then issue process against the owner of the property if the owner is known; otherwise, process must be issued against the person in whose possession the property is found, if that person is known. In case of inability to serve process upon the owner or the person in possession of the property at the time of its seizure, notice of the proceedings before the court must be given in the same manner as required by the law governing cases of attachment. Upon the return of the process duly served or upon the posting or publishing of notice made, as appropriate, the court or jury, if a jury is demanded, shall proceed to determine whether or not the property so seized was held or possessed in violation of this Act. If a violation is found, judgment shall be entered confiscating the property and forfeiting it to the State and ordering its delivery to the Department. In addition, the court may tax and assess the costs of the proceedings.
When any tobacco products or any vending devices are declared forfeited to the State by any court and the confiscated and forfeited property is delivered to the Department, the Department shall sell the property for the best price obtainable and shall forthwith pay over the proceeds of the sale to the State Treasurer. If the value of the property to be sold at any one time is $500 or more, however, the property shall be sold only to the highest and best bidder on terms and conditions, and on open competitive bidding after public advertisement, in a manner and for terms as the Department, by rule, may prescribe.
(Source: P.A. 92-743, eff. 7-25-02.)

(35 ILCS 143/10-58)
Sec. 10-58. Sale of forfeited tobacco products or vending devices.
(a) When any tobacco products or any vending devices are declared forfeited to the State by the Department, as provided in Section 10-55, and when all proceedings for the judicial review of the Department's decision have terminated, the Department shall, to the extent that its decision is sustained on review, sell the property for the best price obtainable and shall forthwith pay over the proceeds of the sale to the State Treasurer. If the value of the property to be sold at any one time is $500 or more, however, the property shall be sold only to the highest and best bidder on terms and conditions, and on open competitive bidding after public advertisement, in a manner and for terms as the Department, by rule, may prescribe.
(b) If no complaint for review, as provided in Section 12 of the Retailers' Occupation Tax Act, has been filed within the time required by Law, and if no stay order has been entered under that Law, the Department shall proceed to destroy, maintain and use in an undercover capacity, or sell the property for the best price obtainable and shall forthwith pay over the proceeds of the sale to the State Treasurer. If the value of the property to be sold at any one time is $500 or more, however, the property shall be sold only to the highest and best bidder on terms and conditions, and on open competitive bidding after public advertisement, in a manner and for terms as the Department, by rule, may prescribe.
(c) Upon making a sale of tobacco products as provided in this Section, the Department shall affix a distinctive stamp to each of the tobacco products so sold indicating that they are sold under this Section.
(d) Notwithstanding the foregoing, any tobacco products seized under this Act may, at the discretion of the Director of Revenue, be distributed to any eleemosynary institution within the State of Illinois.
(Source: P.A. 97-1129, eff. 8-28-12.)

(35 ILCS 143/10-90)
Sec. 10-90. The Tobacco Products Tax Act is repealed.
(Source: P.A. 89-21, eff. 6-6-95.)

(35 ILCS 143/10-95)
Sec. 10-95. (Amendatory provisions; text omitted).
(Source: P.A. 89-21, eff. 6-6-95.)



Article 15 - (Amendatory Provisions)

(35 ILCS 143/Art. 15 heading)

(35 ILCS 143/15-5)
Sec. 15-5. (Amendatory provisions; text omitted).
(Source: P.A. 89-21, eff. various dates.)

(35 ILCS 143/15-10)
Sec. 15-10. (Amendatory provisions; text omitted).
(Source: P.A. 89-21, eff. various dates.)

(35 ILCS 143/5-15)
Sec. 15-15. (Amendatory provisions; text omitted).
(Source: P.A. 89-21, eff. 7-1-95.)

(35 ILCS 143/15-20)
Sec. 15-20. (Amendatory provisions; text omitted).
(Source: P.A. 89-21, eff. 7-1-95.)

(35 ILCS 143/15-25)
Sec. 15-25. (Amendatory provisions; text omitted).
(Source: P.A. 89-21, eff. 7-1-95.)

(35 ILCS 143/15-30)
Sec. 15-30. (Amendatory provisions; text omitted).
(Source: P.A. 89-21, eff. 6-6-95.)



Article 99 - Effective Date

(35 ILCS 143/Art. 99 heading)

(35 ILCS 143/99-99)
Sec. 99-99. Effective date. This Section, Sections 10-1 through 10-90 of this Act, the changes to the Illinois Administrative Procedure Act, the changes to the State Employees Group Insurance Act of 1971, the changes to Sec. 5 of the Children and Family Services Act, the changes to Sec. 8.27 of the State Finance Act, the changes to Secs. 16-136.2, 16-153.2, and 17-156.3 of the Illinois Pension Code, Sec. 8.19 of the State Mandates Act, the changes to Sec. 8.2 of the Abused and Neglected Child Reporting Act, and the changes to the Unemployment Insurance Act take effect upon becoming law.
The following provisions take effect July 1, 1995: the changes to the Illinois Act on the Aging and the Civil Administrative Code of Illinois; the changes to Secs. 7 and 8a-13 of the Children and Family Services Act; the changes to the Disabled Persons Rehabilitation Act; Secs. 5.408, 5.409, 6z-39, and 6z-40 and the changes to Sec. 8.16 of the State Finance Act; the changes to the State Prompt Payment Act, the Illinois Income Tax Act, and Sec. 16-133.3 of the Illinois Pension Code; Sec. 2-3.117 and the changes to Secs. 14-7.02 and 14-15.01 of the School Code; Sec. 2-201.5 of the Nursing Home Care Act; the changes to the Child Care Act of 1969 and the Riverboat Gambling Act; the changes to Secs. 3-1, 3-1a, 3-3, 3-4, 3-13, 5-2.1, 5-5, 5-5.02, 5-5.4, 5-13, 5-16.3, 5-16.5, 5A-2, 5A-3, 5C-2, 5C-7, 5D-1, 5E-10, 6-8, 6-11, 9-11, 12-4.4, 12-10.2, and 14-8 and the repeal of Sec. 9-11 of the Illinois Public Aid Code; the changes to Sec. 3 of the Abused and Neglected Child Reporting Act; and the changes to the Juvenile Court Act of 1987, the Adoption Act, and the Probate Act of 1975.
The remaining provisions of this Act take effect on the uniform effective date as provided in the Effective Date of Laws Act.
(Source: P.A. 89-21, eff. 6-6-95.)






35 ILCS 145/ - Hotel Operators' Occupation Tax Act.

(35 ILCS 145/1) (from Ch. 120, par. 481b.31)
Sec. 1. This Act may be cited as the Hotel Operators' Occupation Tax Act. The tax herein imposed shall be in addition to all other occupation or privilege taxes imposed by the State of Illinois or by any municipal corporation or political subdivision thereof.
(Source: P.A. 86-1475.)

(35 ILCS 145/2) (from Ch. 120, par. 481b.32)
Sec. 2. Definitions. As used in this Act, unless the context otherwise requires:
(1) "Hotel" means any building or buildings in which the public may, for a consideration, obtain living quarters, sleeping or housekeeping accommodations. The term includes, but is not limited to, inns, motels, tourist homes or courts, lodging houses, rooming houses and apartment houses, retreat centers, conference centers, and hunting lodges.
(2) "Operator" means any person operating a hotel.
(3) "Occupancy" means the use or possession, or the right to the use or possession, of any room or rooms in a hotel for any purpose, or the right to the use or possession of the furnishings or to the services and accommodations accompanying the use and possession of the room or rooms.
(4) "Room" or "rooms" means any living quarters, sleeping or housekeeping accommodations.
(5) "Permanent resident" means any person who occupied or has the right to occupy any room or rooms, regardless of whether or not it is the same room or rooms, in a hotel for at least 30 consecutive days.
(6) "Rent" or "rental" means the consideration received for occupancy, valued in money, whether received in money or otherwise, including all receipts, cash, credits and property or services of any kind or nature.
(7) "Department" means the Department of Revenue.
(8) "Person" means any natural individual, firm, partnership, association, joint stock company, joint adventure, public or private corporation, limited liability company, or a receiver, executor, trustee, guardian or other representative appointed by order of any court.
(Source: P.A. 100-213, eff. 8-18-17.)

(35 ILCS 145/3) (from Ch. 120, par. 481b.33)
Sec. 3. Rate; exemptions.
(a) A tax is imposed upon persons engaged in the business of renting, leasing or letting rooms in a hotel at the rate of 5% of 94% of the gross rental receipts from such renting, leasing or letting, excluding, however, from gross rental receipts, the proceeds of such renting, leasing or letting to permanent residents of that hotel and proceeds from the tax imposed under subsection (c) of Section 13 of the Metropolitan Pier and Exposition Authority Act.
(b) There shall be imposed an additional tax upon persons engaged in the business of renting, leasing or letting rooms in a hotel at the rate of 1% of 94% of the gross rental receipts from such renting, leasing or letting, excluding, however, from gross rental receipts, the proceeds of such renting, leasing or letting to permanent residents of that hotel and proceeds from the tax imposed under subsection (c) of Section 13 of the Metropolitan Pier and Exposition Authority Act.
(c) No funds received pursuant to this Act shall be used to advertise for or otherwise promote new competition in the hotel business.
(d) However, such tax is not imposed upon the privilege of engaging in any business in Interstate Commerce or otherwise, which business may not, under the Constitution and Statutes of the United States, be made the subject of taxation by this State. In addition, the tax is not imposed upon gross rental receipts for which the hotel operator is prohibited from obtaining reimbursement for the tax from the customer by reason of a federal treaty.
(d-5) On and after July 1, 2017, the tax imposed by this Act shall not apply to gross rental receipts received by an entity that is organized and operated exclusively for religious purposes and possesses an active Exemption Identification Number issued by the Department pursuant to the Retailers' Occupation Tax Act when acting as a hotel operator renting, leasing, or letting rooms:
(1) in furtherance of the purposes for which it is

organized; or

(2) to entities that (i) are organized and operated

exclusively for religious purposes, (ii) possess an active Exemption Identification Number issued by the Department pursuant to the Retailers' Occupation Tax Act, and (iii) rent the rooms in furtherance of the purposes for which they are organized.

No gross rental receipts are exempt under paragraph (2) of this subsection (d-5) unless the hotel operator obtains the active Exemption Identification Number from the exclusively religious entity to whom it is renting and maintains that number in its books and records. Gross rental receipts from all rentals other than those described in items (1) or (2) of this subsection (d-5) are subject to the tax imposed by this Act unless otherwise exempt under this Act.
This subsection (d-5) is exempt from the sunset provisions of Section 3-5 of this Act.
(e) Persons subject to the tax imposed by this Act may reimburse themselves for their tax liability under this Act by separately stating such tax as an additional charge, which charge may be stated in combination, in a single amount, with any tax imposed pursuant to Sections 8-3-13 and 8-3-14 of the Illinois Municipal Code, and Section 25.05-10 of "An Act to revise the law in relation to counties".
(f) If any hotel operator collects an amount (however designated) which purports to reimburse such operator for hotel operators' occupation tax liability measured by receipts which are not subject to hotel operators' occupation tax, or if any hotel operator, in collecting an amount (however designated) which purports to reimburse such operator for hotel operators' occupation tax liability measured by receipts which are subject to tax under this Act, collects more from the customer than the operators' hotel operators' occupation tax liability in the transaction is, the customer shall have a legal right to claim a refund of such amount from such operator. However, if such amount is not refunded to the customer for any reason, the hotel operator is liable to pay such amount to the Department.
(Source: P.A. 100-213, eff. 8-18-17.)

(35 ILCS 145/3-5)
Sec. 3-5. Sunset of exemptions, credits, and deductions. The application of every exemption, credit, and deduction against tax imposed by this Act that becomes law after the effective date of this amendatory Act of 1994 shall be limited by a reasonable and appropriate sunset date. A taxpayer is not entitled to take the exemption, credit, or deduction beginning on the sunset date and thereafter. If a reasonable and appropriate sunset date is not specified in the Public Act that creates the exemption, credit, or deduction, a taxpayer shall not be entitled to take the exemption, credit, or deduction beginning 5 years after the effective date of the Public Act creating the exemption, credit, or deduction and thereafter.
(Source: P.A. 88-660, eff. 9-16-94.)

(35 ILCS 145/4) (from Ch. 120, par. 481b.34)
Sec. 4. Every operator shall keep separate books or records of his business as an operator so as to show the rents and occupancies taxable under this Act separately from his transactions not taxable under this Act. If any operator fails to keep such separate books or records, he shall be liable to tax at the rate designated in Section 3 hereof upon the entire proceeds from his hotel. The Department may adopt rules that establish requirements, including record forms and formats, for records required to be kept and maintained by taxpayers. For purposes of this Section, "records" means all data maintained by the taxpayer, including data on paper, microfilm, microfiche or any type of machine-sensible data compilation.
(Source: P.A. 88-480.)

(35 ILCS 145/5) (from Ch. 120, par. 481b.35)
Sec. 5. It shall be unlawful for any person to engage in the business of renting, leasing or letting rooms in a hotel in this State without a certificate of registration from the Department.
All of the provisions of Sections 2a and 2b of the Retailers' Occupation Tax Act, in effect on the effective date of this Act, as subsequently amended, shall apply to persons in the business of renting, leasing or letting rooms in a hotel in this State, to the same extent as if such provisions were included herein.
(Source: Laws 1961, p. 1728.)

(35 ILCS 145/6) (from Ch. 120, par. 481b.36)
Sec. 6. Filing of returns and distribution of proceeds.
Except as provided hereinafter in this Section, on or before the last day of each calendar month, every person engaged in the business of renting, leasing or letting rooms in a hotel in this State during the preceding calendar month shall file a return with the Department, stating:
1. The name of the operator;
2. His residence address and the address of his

principal place of business and the address of the principal place of business (if that is a different address) from which he engages in the business of renting, leasing or letting rooms in a hotel in this State;

3. Total amount of rental receipts received by him

during the preceding calendar month from renting, leasing or letting rooms during such preceding calendar month;

4. Total amount of rental receipts received by him

during the preceding calendar month from renting, leasing or letting rooms to permanent residents during such preceding calendar month;

5. Total amount of other exclusions from gross rental

receipts allowed by this Act;

6. Gross rental receipts which were received by him

during the preceding calendar month and upon the basis of which the tax is imposed;

7. The amount of tax due;
8. Such other reasonable information as the

Department may require.

If the operator's average monthly tax liability to the Department does not exceed $200, the Department may authorize his returns to be filed on a quarter annual basis, with the return for January, February and March of a given year being due by April 30 of such year; with the return for April, May and June of a given year being due by July 31 of such year; with the return for July, August and September of a given year being due by October 31 of such year, and with the return for October, November and December of a given year being due by January 31 of the following year.
If the operator's average monthly tax liability to the Department does not exceed $50, the Department may authorize his returns to be filed on an annual basis, with the return for a given year being due by January 31 of the following year.
Such quarter annual and annual returns, as to form and substance, shall be subject to the same requirements as monthly returns.
Notwithstanding any other provision in this Act concerning the time within which an operator may file his return, in the case of any operator who ceases to engage in a kind of business which makes him responsible for filing returns under this Act, such operator shall file a final return under this Act with the Department not more than 1 month after discontinuing such business.
Where the same person has more than 1 business registered with the Department under separate registrations under this Act, such person shall not file each return that is due as a single return covering all such registered businesses, but shall file separate returns for each such registered business.
In his return, the operator shall determine the value of any consideration other than money received by him in connection with the renting, leasing or letting of rooms in the course of his business and he shall include such value in his return. Such determination shall be subject to review and revision by the Department in the manner hereinafter provided for the correction of returns.
Where the operator is a corporation, the return filed on behalf of such corporation shall be signed by the president, vice-president, secretary or treasurer or by the properly accredited agent of such corporation.
The person filing the return herein provided for shall, at the time of filing such return, pay to the Department the amount of tax herein imposed. The operator filing the return under this Section shall, at the time of filing such return, pay to the Department the amount of tax imposed by this Act less a discount of 2.1% or $25 per calendar year, whichever is greater, which is allowed to reimburse the operator for the expenses incurred in keeping records, preparing and filing returns, remitting the tax and supplying data to the Department on request.
There shall be deposited in the Build Illinois Fund in the State Treasury for each State fiscal year 40% of the amount of total net proceeds from the tax imposed by subsection (a) of Section 3. Of the remaining 60%, $5,000,000 shall be deposited in the Illinois Sports Facilities Fund and credited to the Subsidy Account each fiscal year by making monthly deposits in the amount of 1/8 of $5,000,000 plus cumulative deficiencies in such deposits for prior months, and an additional $8,000,000 shall be deposited in the Illinois Sports Facilities Fund and credited to the Advance Account each fiscal year by making monthly deposits in the amount of 1/8 of $8,000,000 plus any cumulative deficiencies in such deposits for prior months; provided, that for fiscal years ending after June 30, 2001, the amount to be so deposited into the Illinois Sports Facilities Fund and credited to the Advance Account each fiscal year shall be increased from $8,000,000 to the then applicable Advance Amount and the required monthly deposits beginning with July 2001 shall be in the amount of 1/8 of the then applicable Advance Amount plus any cumulative deficiencies in those deposits for prior months. (The deposits of the additional $8,000,000 or the then applicable Advance Amount, as applicable, during each fiscal year shall be treated as advances of funds to the Illinois Sports Facilities Authority for its corporate purposes to the extent paid to the Authority or its trustee and shall be repaid into the General Revenue Fund in the State Treasury by the State Treasurer on behalf of the Authority pursuant to Section 19 of the Illinois Sports Facilities Authority Act, as amended. If in any fiscal year the full amount of the then applicable Advance Amount is not repaid into the General Revenue Fund, then the deficiency shall be paid from the amount in the Local Government Distributive Fund that would otherwise be allocated to the City of Chicago under the State Revenue Sharing Act.)
For purposes of the foregoing paragraph, the term "Advance Amount" means, for fiscal year 2002, $22,179,000, and for subsequent fiscal years through fiscal year 2032, 105.615% of the Advance Amount for the immediately preceding fiscal year, rounded up to the nearest $1,000.
Of the remaining 60% of the amount of total net proceeds prior to August 1, 2011 from the tax imposed by subsection (a) of Section 3 after all required deposits in the Illinois Sports Facilities Fund, the amount equal to 8% of the net revenue realized from this Act plus an amount equal to 8% of the net revenue realized from any tax imposed under Section 4.05 of the Chicago World's Fair-1992 Authority Act during the preceding month shall be deposited in the Local Tourism Fund each month for purposes authorized by Section 605-705 of the Department of Commerce and Economic Opportunity Law (20 ILCS 605/605-705). Of the remaining 60% of the amount of total net proceeds beginning on August 1, 2011 from the tax imposed by subsection (a) of Section 3 after all required deposits in the Illinois Sports Facilities Fund, an amount equal to 8% of the net revenue realized from this Act plus an amount equal to 8% of the net revenue realized from any tax imposed under Section 4.05 of the Chicago World's Fair-1992 Authority Act during the preceding month shall be deposited as follows: 18% of such amount shall be deposited into the Chicago Travel Industry Promotion Fund for the purposes described in subsection (n) of Section 5 of the Metropolitan Pier and Exposition Authority Act and the remaining 82% of such amount shall be deposited into the Local Tourism Fund each month for purposes authorized by Section 605-705 of the Department of Commerce and Economic Opportunity Law. Beginning on August 1, 1999 and ending on July 31, 2011, an amount equal to 4.5% of the net revenue realized from the Hotel Operators' Occupation Tax Act during the preceding month shall be deposited into the International Tourism Fund for the purposes authorized in Section 605-707 of the Department of Commerce and Economic Opportunity Law. Beginning on August 1, 2011, an amount equal to 4.5% of the net revenue realized from this Act during the preceding month shall be deposited as follows: 55% of such amount shall be deposited into the Chicago Travel Industry Promotion Fund for the purposes described in subsection (n) of Section 5 of the Metropolitan Pier and Exposition Authority Act and the remaining 45% of such amount deposited into the International Tourism Fund for the purposes authorized in Section 605-707 of the Department of Commerce and Economic Opportunity Law. "Net revenue realized for a month" means the revenue collected by the State under that Act during the previous month less the amount paid out during that same month as refunds to taxpayers for overpayment of liability under that Act.
After making all these deposits, all other proceeds of the tax imposed under subsection (a) of Section 3 shall be deposited in the Tourism Promotion Fund in the State Treasury. All moneys received by the Department from the additional tax imposed under subsection (b) of Section 3 shall be deposited into the Build Illinois Fund in the State Treasury.
The Department may, upon separate written notice to a taxpayer, require the taxpayer to prepare and file with the Department on a form prescribed by the Department within not less than 60 days after receipt of the notice an annual information return for the tax year specified in the notice. Such annual return to the Department shall include a statement of gross receipts as shown by the operator's last State income tax return. If the total receipts of the business as reported in the State income tax return do not agree with the gross receipts reported to the Department for the same period, the operator shall attach to his annual information return a schedule showing a reconciliation of the 2 amounts and the reasons for the difference. The operator's annual information return to the Department shall also disclose pay roll information of the operator's business during the year covered by such return and any additional reasonable information which the Department deems would be helpful in determining the accuracy of the monthly, quarterly or annual tax returns by such operator as hereinbefore provided for in this Section.
If the annual information return required by this Section is not filed when and as required the taxpayer shall be liable for a penalty in an amount determined in accordance with Section 3-4 of the Uniform Penalty and Interest Act until such return is filed as required, the penalty to be assessed and collected in the same manner as any other penalty provided for in this Act.
The chief executive officer, proprietor, owner or highest ranking manager shall sign the annual return to certify the accuracy of the information contained therein. Any person who willfully signs the annual return containing false or inaccurate information shall be guilty of perjury and punished accordingly. The annual return form prescribed by the Department shall include a warning that the person signing the return may be liable for perjury.
The foregoing portion of this Section concerning the filing of an annual information return shall not apply to an operator who is not required to file an income tax return with the United States Government.
(Source: P.A. 100-23, eff. 7-6-17.)

(35 ILCS 145/7) (from Ch. 120, par. 481b.37)
Sec. 7. All of the provisions of Sections 4, 5, 5a, 5b, 5c, 5d, 5e, 5f, 5g, 5i, 5j, 6, 6a, 6b, 6c, 7, 8, 9, 10, 11 and 12 of the Retailers' Occupation Tax Act and Section 3-7 of the Uniform Penalty and Interest Act shall apply to persons in the business of renting, leasing or letting hotel rooms in this State to the same extent as if such provisions were included herein.
(Source: P.A. 87-205; 87-895.)

(35 ILCS 145/8) (from Ch. 120, par. 481b.38)
Sec. 8. When the amount due is under $300, any person engaged in the business of renting, leasing or letting hotel rooms in this State who fails to make a return, or to keep books and records as required herein, or who makes a fraudulent return, or who wilfully violates any rule or regulation of the Department for the administration and enforcement of the provisions of this Act, or any officer or agent of a corporation engaged in the business of renting, leasing or letting hotel rooms in this State who signs a fraudulent return made on behalf of such corporation, is guilty of a Class 4 felony.
Any person who violates any provision of Section 5 of this Act is guilty of a Class 4 felony. Each and every day any such person is engaged in business in violation of said Section 5 shall constitute a separate offense.
When the amount due is under $300, any person who accepts money that is due to the Department under this Act from a taxpayer for the purpose of acting as the taxpayer's agent to make the payment to the Department, but who fails to remit such payment to the Department when due is guilty of a Class 4 felony. Any such person who purports to make such payment by issuing or delivering a check or other order upon a real or fictitious depository for the payment of money, knowing that it will not be paid by the depository, shall be guilty of a deceptive practice in violation of Section 17-1 of the Criminal Code of 2012.
Any hotel operator who collects or attempts to collect an amount (however designated) which purports to reimburse such operator for hotel operators' occupation tax liability measured by receipts which such operator knows are not subject to hotel operators' occupation tax, or any hotel operator who knowingly over-collects or attempts to over-collect an amount purporting to reimburse such operator for hotel operators' occupation tax liability in a transaction which is subject to the tax that is imposed by this Act, shall be guilty of a Class 4 felony.
When the amount due is $300 or more, any person engaged in the business of renting, leasing or letting hotel rooms in this State who fails to make a return, or to keep books and records as required herein, or who makes a fraudulent return, or who wilfully violates any rule or regulation of the Department for the administration and enforcement of the provisions of this Act, or any officer or agent of a corporation engaged in the business of renting, leasing or letting hotel rooms in this State who signs a fraudulent return made on behalf of such corporation is guilty of a Class 3 felony.
When the amount due is $300 or more, any person who accepts money that is due to the Department under this Act from a taxpayer for the purpose of acting as the taxpayer's agent to make the payment to the Department, but who fails to remit such payment to the Department is guilty of a Class 3 felony. Any such person who purports to make such payment by issuing or delivering a check or other order upon a real or fictitious depository for the payment of money, knowing that it will not be paid by the depository, shall be guilty of a deceptive practice in violation of Section 17-1 of the Criminal Code of 2012.
A prosecution for any act in violation of this Section may be commenced at any time within 3 years of the commission of that act.
(Source: P.A. 97-1150, eff. 1-25-13.)

(35 ILCS 145/9) (from Ch. 120, par. 481b.39)
Sec. 9. Applicability. Persons engaged in the business of renting, leasing or letting rooms in a hotel only to permanent residents are exempt from the provisions of this Act. In addition, persons engaged in the business of renting, leasing, or letting rooms in a hotel whose only rentals are as described in items (1) and (2) of subsection (d-5) of Section 3 of this Act are exempt from the provisions of this Act.
(Source: P.A. 100-213, eff. 8-18-17.)

(35 ILCS 145/10) (from Ch. 120, par. 481b.40)
Sec. 10. The Illinois Administrative Procedure Act is hereby expressly adopted and shall apply to all administrative rules and procedures of the Department of Revenue under this Act, except that (1) paragraph (b) of Section 5-10 of the Illinois Administrative Procedure Act does not apply to final orders, decisions and opinions of the Department, (2) subparagraph (a)2 of Section 5-10 of the Illinois Administrative Procedure Act does not apply to forms established by the Department for use under this Act, and (3) the provisions of Section 10-45 of the Illinois Administrative Procedure Act regarding proposals for decision are excluded and not applicable to the Department under this Act to the extent Section 10-45 applies to hearings not otherwise subject to the Illinois Independent Tax Tribunal Act of 2012.
(Source: P.A. 97-1129, eff. 8-28-12.)



35 ILCS 150/ - Use and Occupation Tax Refund Act.

(35 ILCS 150/0.01) (from Ch. 120, par. 1500)
Sec. 0.01. Short title. This Act may be cited as the Use and Occupation Tax Refund Act.
(Source: P.A. 86-1324.)

(35 ILCS 150/1) (from Ch. 120, par. 1501)
Sec. 1. Every real estate developer-builder who has paid a use tax or reimbursed a retailer for any Illinois, municipal, county, or Regional Transportation Authority retailers' occupation tax, or who, under a contract with a contractor or subcontractor, has directly or indirectly borne the burden of a use tax or any reimbursement for any Illinois, municipal, county or Regional Transportation Authority retailers' occupation tax paid by that contractor or subcontractor to a retailer, on tangible personal property purchased on or after July 1, 1977, and prior to July 1, 1980, that is to be physically incorporated into public improvements (such as public roads and streets, public sewers or other public utility service), the title to which was required by ordinance of a unit of local government to be conveyed to that unit of local government or was so conveyed by operation of law, may, prior to July 1, 1982, file a claim for credit or refund directly with the Department of Revenue to recover the amount of such use tax payment or reimbursement for any Illinois, municipal, county or Regional Transportation Authority retailers' occupation tax. Such claim shall be accompanied by a notarized affidavit from the retailer and subcontractor, if applicable, from whom such tangible personal property was purchased stating that the retailer collected the use tax or was reimbursed for Illinois, municipal, county, or Regional Transportation Authority retailers' occupation tax, that an amount equal to all such taxes was properly remitted to the Department and that the retailer has not filed a claim for credit or refund based upon the transaction which is the subject of the claim and will not thereafter file any claim based upon that same transaction.
This refund or credit shall be made only to the real estate developer-builder or assignee that has been required to physically incorporate the public improvements by a unit of local government. Proof of such requirement shall be a certified letter from the unit of local government stating that the improvements were required by that unit of local government.
The Department shall prescribe the forms for the claim and certification and shall establish the necessary procedures for processing such claims.
(Source: P.A. 82-248.)



35 ILCS 155/ - Automobile Renting Occupation and Use Tax Act.

(35 ILCS 155/1) (from Ch. 120, par. 1701)
Sec. 1. This Act shall be known and may be cited as the "Automobile Renting Occupation and Use Tax Act".
(Source: P.A. 82-703.)

(35 ILCS 155/2) (from Ch. 120, par. 1702)
Sec. 2. Definitions. "Renting" means any transfer of the possession or right to possession of an automobile to a user for a valuable consideration for a period of one year or less.
"Renting" does not include making a charge for the use of an automobile where the rentor, either himself or through an agent, furnishes a service of operating an automobile so that the rentor remains in possession of the automobile, because this does not constitute a transfer of possession or right to possession of the automobile.
"Renting" does not include the making of a charge by an automobile dealer for the use of an automobile as a demonstrator in connection with the dealer's business of selling, where the charge is merely made to recover the costs of operating the automobile as a demonstrator and is not intended as a rental or leasing charge in the ordinary sense.
"Automobile" means (1) any motor vehicle of the first division, or (2) a motor vehicle of the second division which: (A) is a self-contained motor vehicle designed or permanently converted to provide living quarters for recreational, camping or travel use, with direct walk through access to the living quarters from the driver's seat; (B) is of the van configuration designed for the transportation of not less than 7 nor more than 16 passengers, as defined in Section 1-146 of the Illinois Vehicle Code; or (C) has a Gross Vehicle Weight Rating, as defined in Section 1-124.5 of the Illinois Vehicle Code, of 8,000 pounds or less.
"Department" means the Department of Revenue.
"Person" means any natural individual, firm, partnership, association, joint stock company, joint adventure, public or private corporation, limited liability company, or a receiver, executor, trustee, conservator or other representative appointed by order of any court.
"Rentor" means any person, firm, corporation or association engaged in the business of renting or leasing automobiles to users. For this purpose, the objective of making a profit is not necessary to make the renting activity a business.
"Rentee" means any user to whom the possession, or the right to possession, of an automobile is transferred for a valuable consideration for a period of one year or less, whether paid for by the "rentee" or by someone else.
"Gross receipts" from the renting of tangible personal property or "rent" means the total rental price or leasing price. In the case of rental transactions in which the consideration is paid to the rentor on an installment basis, the amounts of such payments shall be included by the rentor in gross receipts or rent only as and when payments are received by the rentor.
"Gross receipts" does not include receipts received by an automobile dealer from a manufacturer or service contract provider for the use of an automobile by a person while that person's automobile is being repaired by that automobile dealer and the repair is made pursuant to a manufacturer's warranty or a service contract where a manufacturer or service contract provider reimburses that automobile dealer pursuant to a manufacturer's warranty or a service contract and the reimbursement is merely made to recover the costs of operating the automobile as a loaner vehicle.
"Rental price" means the consideration for renting or leasing an automobile valued in money, whether received in money or otherwise, including cash credits, property and services, and shall be determined without any deduction on account of the cost of the property rented, the cost of materials used, labor or service cost, or any other expense whatsoever, but does not include charges that are added by a rentor on account of the rentor's tax liability under this Act or on account of the rentor's duty to collect, from the rentee, the tax that is imposed by Section 4 of this Act. The phrase "rental price" does not include compensation paid to a rentor by a rentee in consideration of the waiver by the rentor of any right of action or claim against the rentee for loss or damage to the automobile rented and also does not include a separately stated charge for insurance or recovery of refueling costs or other separately stated charges that are not for the use of tangible personal property.
(Source: P.A. 98-574, eff. 1-1-14.)

(35 ILCS 155/3) (from Ch. 120, par. 1703)
Sec. 3. A tax is imposed upon persons engaged in this State in the business of renting automobiles in Illinois at the rate of 5% of the gross receipts received from such business. The tax herein imposed does not apply to the renting of automobiles to any governmental body, nor to any corporation, society, association, foundation or institution organized and operated exclusively for charitable, religious or educational purposes, nor to any not for profit corporation, society, association, foundation, institution or organization which has no compensated officers or employees and which is organized and operated primarily for the recreation of persons 55 years of age or older. Every person engaged in this State in the business of renting automobiles shall apply to the Department (upon a form prescribed and furnished by the Department) for a certificate of registration under this Act. The certificate of registration which is issued by the Department to a retailer under the Retailers' Occupation Tax Act shall permit such rentor to engage in a business which is taxable under this Section without registering separately with the Department.
The Department shall have full power to administer and enforce this Section, to collect all taxes and penalties due hereunder, to dispose of taxes and penalties so collected in the manner hereinafter provided, and to determine all rights to credit memoranda, arising on account of the erroneous payment of tax or penalty hereunder. In the administration of, and compliance with, this Section, the Department and persons who are subject to this Section shall have the same rights, remedies, privileges, immunities, powers and duties, and be subject to the same conditions, restrictions, limitations, penalties and definitions of terms, and employ the same modes of procedure, as are prescribed in Sections 1, 1a, 2 through 2-65 (in respect to all provisions therein other than the State rate of tax), 2a, 2b, 2c, 3 (except provisions relating to transaction returns, electronic filing of returns, and quarter monthly payments), 4, 5, 5a, 5b, 5c, 5d, 5e, 5f, 5g, 5i, 5j, 6, 6a, 6b, 6c, 7, 8, 9, 10, 11, 11a, 12 and 13 of the Retailers' Occupation Tax Act and Section 3-7 of the Uniform Penalty and Interest Act as fully as if those provisions were set forth herein.
(Source: P.A. 100-303, eff. 8-24-17.)

(35 ILCS 155/4) (from Ch. 120, par. 1704)
Sec. 4. A tax is imposed upon the privilege of using, in this State, an automobile which is rented from a rentor. Such tax is at the rate of 4% of the rental price of such automobile prior to July 1, 1985 and at the rate of 5% of the rental price of such automobile on and after July 1, 1985 paid to the rentor under any rental agreement. The tax herein imposed shall not apply to any governmental body, nor to any corporation, society, association, foundation or institution, organized and operated exclusively for charitable, religious or educational purposes, nor to any not for profit corporation, society, association, foundation, institution or organization which has no compensated officers or employees and which is organized and operated primarily for the recreation of persons 55 years of age or older, when using tangible personal property as a rentee.
The tax hereby imposed shall be collected from the rentee by a rentor maintaining a place of business in this State and remitted to the Department.
The tax hereby imposed and not paid to a rentor pursuant to the preceding paragraph of this Section shall be paid to the Department directly by any person using such automobile within this State.
Rentors shall collect the tax from rentees by adding the tax to the rental price of the automobile, when rented for use, in the manner prescribed by the Department. The Department shall have the power to adopt and promulgate reasonable rules and regulations for the adding of such tax by rentors to rental prices by prescribing bracket systems for the purpose of enabling such rentors to add and collect, as far as practicable, the amount of such tax.
The tax imposed by this Section shall, when collected, be stated as a distinct item separate and apart from the rental price of the automobile.
The Department shall have full power to administer and enforce this Section; to collect all taxes, penalties and interest due hereunder; to dispose of taxes, penalties and interest so collected in the manner hereinafter provided, and to determine all rights to credit memoranda or refunds arising on account of the erroneous payment of tax, penalty or interest hereunder. In the administration of, and compliance with, this Section, the Department and persons who are subject to this Section shall have the same rights, remedies, privileges, immunities, powers and duties, and be subject to the same conditions, restrictions, limitations, penalties and definitions of terms, and employ the same modes of procedure, as are prescribed in Sections 2, 3 through 3-80, 4, 6, 7, 8, 9 (except provisions relating to transaction returns, electronic filing of returns, and quarter monthly payments), 10, 11, 12, 12a, 12b, 13, 14, 15, 19, 20, 21 and 22 of the Use Tax Act, and are not inconsistent with this Section, as fully as if those provisions were set forth herein.
(Source: P.A. 100-303, eff. 8-24-17.)

(35 ILCS 155/5)
Sec. 5. Sunset of exemptions, credits, and deductions. The application of every exemption, credit, and deduction against tax imposed by this Act that becomes law after the effective date of this amendatory Act of 1994 shall be limited by a reasonable and appropriate sunset date. A taxpayer is not entitled to take the exemption, credit, or deduction beginning on the sunset date and thereafter. If a reasonable and appropriate sunset date is not specified in the Public Act that creates the exemption, credit, or deduction, a taxpayer shall not be entitled to take the exemption, credit, or deduction beginning 5 years after the effective date of the Public Act creating the exemption, credit, or deduction and thereafter.
(Source: P.A. 88-660, eff. 9-16-94.)



35 ILCS 157/ - Aircraft Use Tax Law.

Article 10 - Aircraft Use Tax Law

(35 ILCS 157/Art. 10 heading)

(35 ILCS 157/10-1)
Sec. 10-1. Short title. This Article may be cited as the Aircraft Use Tax Law.
(Source: P.A. 93-24, eff. 6-20-03.)

(35 ILCS 157/10-10)
Sec. 10-10. Definition. For the purposes of this Law, "Department" means the Department of Revenue of the State of Illinois.
(Source: P.A. 93-24, eff. 6-20-03.)

(35 ILCS 157/10-15)
Sec. 10-15. Tax imposed. A tax is hereby imposed on the privilege of using, in this State, any aircraft as defined in Section 3 of the Illinois Aeronautics Act acquired by gift, transfer, or purchase after June 30, 2003. This tax does not apply (i) if the use of the aircraft is otherwise taxed under the Use Tax Act; (ii) if the aircraft is bought and used by a governmental agency or a society, association, foundation, or institution organized and operated exclusively for charitable, religious, or educational purposes; (iii) if the use of the aircraft is not subject to the Use Tax Act by reason of subsection (a), (b), (c), (d), or (e) of Section 3-55 of that Act dealing with the prevention of actual or likely multistate taxation; or (iv) if the transfer is a gift to a beneficiary in the administration of an estate and the beneficiary is a surviving spouse. The rate of tax shall be 6.25% of the selling price for each purchase of aircraft that qualifies under this Law. For purposes of calculating the tax due under this Law when an aircraft is acquired by gift or transfer, the tax shall be imposed on the fair market value of the aircraft on the date the aircraft is acquired or the date the aircraft is brought into the State, whichever is later. Tax shall be imposed on the selling price of an aircraft acquired through purchase. However, the selling price shall not be less than the fair market value of the aircraft on the date the aircraft is purchased or the date the aircraft is brought into the State, whichever is later.
(Source: P.A. 93-24, eff. 6-20-03.)

(35 ILCS 157/10-20)
Sec. 10-20. Returns. The purchaser, transferee, or donee shall file a return signed by the purchaser, transferee, or donee with the Department of Revenue on a form prescribed by the Department. The return shall contain substantially the following paragraph and such other information as the Department may reasonably require:

(35 ILCS 157/10-25)
Sec. 10-25. Filing false or incomplete return. Any person required to file a return under this Law who willfully files a false or incomplete return is guilty of a Class A misdemeanor.
(Source: P.A. 93-24, eff. 6-20-03.)

(35 ILCS 157/10-30)
Sec. 10-30. Determining selling price. For the purpose of assisting in determining the validity of the "selling price" reported on returns filed with the Department, the Department may furnish the following information to persons with whom the Department has contracted for service related to making that determination: the selling price stated on the return; the aircraft identification number; the year, the make, and the model name or number of the aircraft; the purchase date; and the hours of operation.
(Source: P.A. 93-24, eff. 6-20-03.)

(35 ILCS 157/10-35)
Sec. 10-35. Powers of Department. The Department shall have full power to administer and enforce this Law; to collect all taxes, penalties, and interest due hereunder; to dispose of taxes, penalties, and interest so collected in the manner hereinafter provided, and to determine all rights to credit memoranda or refunds arising on account of the erroneous payment of tax, penalty, or interest hereunder. In the administration of, and compliance with, this Law, the Department and persons who are subject to this Law shall have the same rights, remedies, privileges, immunities, powers, and duties, and be subject to the same conditions, restrictions, limitations, penalties, and definitions of terms, and employ the same modes of procedure, as are prescribed in the Use Tax Act, as now or hereafter amended (except for the provisions of Section 3-70), which are not inconsistent with this Law, as fully as if the provisions of the Use Tax Act were set forth in this Law. In addition to any other penalties imposed under law, any person convicted of violating the provisions of this Law, shall be assessed a fine of $1,000.
(Source: P.A. 93-24, eff. 6-20-03.)

(35 ILCS 157/10-40)
Sec. 10-40. Payments to Local Government Distributive Fund and General Revenue Fund. The Department of Revenue shall each month, upon collecting any taxes as provided in this Law, pay the money collected from the 1.25% portion of the 6.25% rate into the Local Government Distributive Fund, a special fund in the State treasury. The remainder shall be paid into the General Revenue Fund.
(Source: P.A. 93-24, eff. 6-20-03.)

(35 ILCS 157/10-45)
Sec. 10-45. Rules. The Department shall have the authority to adopt such rules as are reasonable and necessary to implement the provisions of this Law.
(Source: P.A. 93-24, eff. 6-20-03.)

(35 ILCS 157/10-905)
Sec. 10-905. (Amendatory provision; text omitted).
(Source: P.A. 93-24, eff. 6-20-03; text omitted.)

(35 ILCS 157/10-910)
Sec. 10-910. (Amendatory provisions; text omitted).
(Source: P.A. 93-24, eff. 6-20-03; text omitted.)



Article 50 - (Amendatory Provisions; Text Omitted)

(35 ILCS 157/Art. 50 heading)



Article 99 - Effective Date

(35 ILCS 157/Art. 99 heading)

(35 ILCS 157/99-99)
Sec. 99-99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 93-24, eff. 6-20-03.)






35 ILCS 158/ - Watercraft Use Tax Law.

Article 1

(35 ILCS 158/Art. 1 heading)



Article 5

(35 ILCS 158/Art. 5 heading)



Article 10

(35 ILCS 158/Art. 10 heading)



Article 15

(35 ILCS 158/Art. 15 heading)

(35 ILCS 158/15-1)
Sec. 15-1. Short title. This Article may be cited as the Watercraft Use Tax Law, and references in this Article to "this Law" mean this Article.
(Source: P.A. 93-840, eff. 7-30-04.)

(35 ILCS 158/15-5)
Sec. 15-5. Definitions. For the purposes of this Law:
"Department" means the Department of Revenue.
"Purchase price" means the reasonable consideration paid for a watercraft whether received in money or otherwise, including, but not limited to, cash, credits, property, and services, and including the value of any motor sold with, or in conjunction with, the watercraft. Except in the case of transfers between immediate family members, reasonable consideration ordinarily means the fair market value on the date the watercraft or the share of the watercraft was acquired or the date the watercraft was brought into this State, whichever is later, unless the taxpayer can demonstrate that a different value is reasonable. In the case of transfers between immediate family members, reasonable consideration ordinarily means the consideration actually paid, unless it appears from the facts and circumstances that the primary motivation of the transfer was the avoidance of tax.
"Watercraft" means:
(1) Class 2, Class 3, and Class 4 watercraft, as

defined in Section 3-2 of the Boat Registration and Safety Act; or

(2) personal watercraft, as defined in Section 1-2 of

the Boat Registration and Safety Act.

(Source: P.A. 93-840, eff. 7-30-04.)

(35 ILCS 158/15-10)
Sec. 15-10. Tax imposed. A tax is hereby imposed on the privilege of using, in this State, any watercraft acquired by gift, transfer, or purchase after September 1, 2004. This tax does not apply if: (i) the use of the watercraft is otherwise taxed under the Use Tax Act; (ii) the watercraft is bought and used by a governmental agency or a society, association, foundation, or institution organized and operated exclusively for charitable, religious, or educational purposes and that entity has been issued an exemption identification number under Section 1g of the Retailers' Occupation Tax Act; (iii) the use of the watercraft is not subject to the Use Tax Act by reason of subsection (a), (b), (c), (d), or (e) of Section 3-55 of that Act dealing with the prevention of actual or likely multi-state taxation; (iv) the transfer is a gift to a beneficiary in the administration of an estate and the beneficiary is a surviving spouse; or (v) the watercraft is exempted from the numbering provisions of Section 3-12 of the Boat Registration and Safety Act. However, the exemption from tax provided by item (v) shall not apply to a watercraft exempted under paragraphs A, B, C, F, and G of Section 3-12 of the Boat Registration and Safety Act if such watercraft are used upon the waters of this State for more than 30 days in any calendar year.
(Source: P.A. 93-840, eff. 7-30-04.)

(35 ILCS 158/15-15)
Sec. 15-15. Rate of tax. The rate of tax is 6.25% of the purchase price for each purchase of watercraft that is subject to tax under this Law. When an ownership share of a watercraft is acquired, the tax is imposed on the purchase price of that share. All owners are jointly and severally liable for any tax due as a result of the purchase, gift, or transfer of an ownership share of the watercraft.
(Source: P.A. 93-840, eff. 7-30-04.)

(35 ILCS 158/15-20)
Sec. 15-20. Returns.
(a) The purchaser, transferee, or donee shall file with the Department a return signed by the purchaser, transferee, or donee on a form prescribed by the Department. The return shall contain a verification in substantially the following form and such other information as the Department may reasonably require:

best of my knowledge, it is true, correct, and complete. I understand that the penalty for willfully filing a false return is a fine not to exceed $1,000 or imprisonment in a penal institution other than the penitentiary not to exceed one year, or both a fine and imprisonment.

(b) The return and payment from the purchaser, transferee, or donee shall be submitted to the Department within 30 days after the date of purchase, donation, or other transfer or the date the watercraft is brought into this State, whichever is later. Payment of tax is a condition to securing certificate of title for the watercraft from the Department of Natural Resources. When a purchaser, transferee, or donee pays the tax imposed by Section 5-10 of this Law, the Department (upon request therefor from the purchaser, transferee, or donee) shall issue an appropriate receipt to the purchaser, transferee, or donee showing that he or she has paid the tax to the Department. The receipt shall be sufficient to relieve the purchaser, transferee, or donee from further liability for the tax to which the receipt may refer.
(Source: P.A. 93-840, eff. 7-30-04.)

(35 ILCS 158/15-25)
Sec. 15-25. Filing false or incomplete return. Any person required to file a return under this Law who willfully files a false or incomplete return is guilty of a Class A misdemeanor.
(Source: P.A. 93-840, eff. 7-30-04.)

(35 ILCS 158/15-30)
Sec. 15-30. Determining purchase price. For the purpose of assisting in determining the validity of the purchase price reported on returns filed with the Department, the Department may furnish the following information to persons with whom the Department has contracted for service related to making that determination: (i) the purchase price stated on the return; (ii) the watercraft identification number; (iii) the year, the make, and the model name or number of the watercraft; (iv) the purchase date; and (v) the hours of operation.
(Source: P.A. 93-840, eff. 7-30-04.)

(35 ILCS 158/15-35)
Sec. 15-35. Powers of Department. The Department has full power to: (i) administer and enforce this Law; (ii) collect all taxes, penalties, and interest due under this Law; (iii) dispose of taxes, penalties, and interest so collected in the manner set forth in this Law; and (iv) determine all rights to credit memoranda or refunds arising on account of the erroneous payment of tax, penalty, or interest under this Law. In the administration of, and compliance with, this Law, the Department and persons who are subject to this Law have the same rights, remedies, privileges, immunities, powers, and duties, and are subject to the same conditions, restrictions, limitations, penalties, and definitions of terms, and employ the same modes of procedure, as are prescribed in the Use Tax Act (except for the provisions of Section 3-70), that are not inconsistent with this Law, as fully as if the provisions of the Use Tax Act were set forth in this Law. In addition to any other penalties imposed under law, any person convicted of violating the provisions of this Law shall be assessed a fine of $1,000.
(Source: P.A. 93-840, eff. 7-30-04.)

(35 ILCS 158/15-40)
Sec. 15-40. Payments to State and Local Sales Tax Reform Fund and General Revenue Fund. The Department shall each month, upon collecting any taxes as provided in this Law, pay 20% of the money collected into the State and Local Sales Tax Reform Fund, a special fund in the State treasury, and 80% into the General Revenue Fund.
(Source: P.A. 93-840, eff. 7-30-04.)

(35 ILCS 158/15-45)
Sec. 15-45. Rules. The Department has the authority to adopt such rules as are reasonable and necessary to implement the provisions of this Law.
(Source: P.A. 93-840, eff. 7-30-04.)

(35 ILCS 158/15-990)
Sec. 15-990. (Amendatory provisions; text omitted).
(Source: P.A. 93-840, eff. 7-30-04; text omitted.)

(35 ILCS 158/15-995)
Sec. 15-995. (Amendatory provisions; text omitted).
(Source: P.A. 93-840, eff. 7-30-04; text omitted.)



Article 20

(35 ILCS 158/Art. 20 heading)



Article 25

(35 ILCS 158/Art. 25 heading)



Article 30

(35 ILCS 158/Art. 30 heading)



Article 35

(35 ILCS 158/Art. 35 heading)



Article 40

(35 ILCS 158/Art. 40 heading)



Article 45

(35 ILCS 158/Art. 45 heading)



Article 50

(35 ILCS 158/Art. 50 heading)



Article 99

(35 ILCS 158/Art. 99 heading)

(35 ILCS 158/99-99)
Sec. 99-99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 93-840, eff. 7-30-04.)






35 ILCS 160/ - Direct Pay Permit Implementation Act.

(35 ILCS 160/1)
Sec. 1. Short title. This Act may be cited as the Direct Pay Permit Implementation Act.
(Source: P.A. 90-682, eff. 1-1-99.)

(35 ILCS 160/5)
Sec. 5. Direct pay permit pilot program. The Department of Revenue shall implement a pilot direct pay permit program as a means of collecting State and local occupation and use taxes. The Department may work with Illinois business taxpayers and their representatives to implement a direct pay permit pilot program and to set standards for participation in that pilot program. The Department shall select the participants for the pilot program, but participation shall be voluntary. The Department shall report the results of the pilot program to the General Assembly on or before January 1, 2001, with a recommendation as to whether a direct pay permit program should be implemented in Illinois. If the Department recommends that a direct pay program be implemented, the Department shall also recommend legislation to implement that program. The pilot program shall end no later than July 1, 2001.
(Source: P.A. 90-682, eff. 1-1-99.)



35 ILCS 165/ - Governmental Tax Reform Validation Act.

(35 ILCS 165/5)
Sec. 5. Short title. This Act may be cited as the Governmental Tax Reform Validation Act.
(Source: P.A. 91-51, eff. 6-30-99.)

(35 ILCS 165/10)
Sec. 10. Re-enactment; findings; purpose; validation.
(a) The General Assembly finds and declares that:
(1) The amendatory provisions of this Act were first

enacted by Public Act 85-1135 and all related to taxation.

(A) Article I of Public Act 85-1135, effective

July 28, 1988, contained provisions stating legislative intent.

(B) Article II of Public Act 85-1135, effective

January 1, 1990, contained provisions amending or creating Sections 8-11-1, 8-11-1.1, 8-11-1.2, 8-11-1.3, 8-11-1.4, 8-11-5, 8-11-6, 8-11-6a, 8-11-16, and 11-74.4-8a of the Illinois Municipal Code; Sections 24a-1, 24a-2, 24a-3, 24a-4, and 25.05 of "An Act to revise the law in relation to counties"; Section 4 of the Water Commission Act of 1985; Section 5.01 of the Local Mass Transit District Act; Sections 4.01, 4.03, 4.04, and 4.09 of the Regional Transportation Authority Act; Sections 3, 9, and 10b of the Use Tax Act; Sections 2, 3, 3d, 7a, 9, 10, 10b, and 15 of the Service Use Tax Act; Sections 2, 3, 9, 13, 15, and 20.1 of the Service Occupation Tax Act; Sections 2, 3, 5k, and 6d of the Retailers' Occupation Tax Act; and Sections 5.240, 5.241, 6z-16, and 6z-17 of the State Finance Act. Article II of Public Act 85-1135, effective January 1, 1990, also contained provisions repealing Sections 25.05a, 25.05-2, 25.05-2a, 25.05-3, 25.05-3a, 25.05-10, 25.05-10a, and 25.05-10.1 of "An Act to revise the law in relation to counties" and Sections 10 and 14 of the Service Occupation Tax Act.

(C) Article III of Public Act 85-1135, effective

September 1, 1988, contained provisions further amending Sections 3 and 9 of the Use Tax Act; Sections 2, 3, and 9 of the Service Use Tax Act; Sections 2, 3, and 9 of the Service Occupation Tax Act; and Sections 2 and 3 of the Retailers' Occupation Tax Act; and amending Section 2 of the State Revenue Sharing Act.

(D) Article IV of Public Act 85-1135, effective

July 28, 1988, contained provisions amending Section 6z-9 of the State Finance Act and creating Section .01 of the State Revenue Sharing Act.

(E) Article V of Public Act 85-1135, effective

July 28, 1988, contained provisions precluding any effect on a pre-existing right, remedy, or liability and authorizing enactment of home rule municipality ordinances.

(2) Public Act 85-1135 also contained provisions

relating to State bonds and creating the Water Pollution Control Revolving Fund loan program.

(3) On August 26, 1998, the Cook County Circuit Court

entered an order in the case of Oak Park Arms Associates v. Whitley (No. 92 L 51045), in which it found that Public Act 85-1135 violates the single subject clause of the Illinois Constitution (Article IV, Section 8(d)). As of the time this Act was prepared, the order declaring P.A. 85-1135 invalid has been vacated but the case is subject to appeal.

(4) The tax provisions of Public Act 85-1135 affect

many areas of vital concern to the people of this State. The disruption of the tax reform contained in those provisions could constitute a grave threat to the continued health, safety, and welfare of the people of this State.

(b) It is the purpose of this Act to prevent or minimize any problems relating to taxation that may result from challenges to the constitutional validity of Public Act 85-1135, by (1) re-enacting provisions from Public Act 85-1135 and (2) validating all actions taken in reliance on those provisions from Public Act 85-1135.
(c) Because Public Act 86-962, effective January 1, 1990, renumbered Sections 24a-1, 24a-2, 24a-3, 24a-4, and 25.05 of the Counties Code, this Act contains those provisions as renumbered under Sections 5-1006, 5-1007, 5-1008, 5-1009, and 5-1024 of the Counties Code. Because Public Act 86-1475, effective January 10, 1991, resectioned Section 3 of the Use Tax Act, Section 3 of the Service Use Tax Act, Section 3 of the Service Occupation Tax Act, and Section 2 of the Retailers' Occupation Tax Act, this Act contains those provisions as resectioned under Sections 3, 3-5, 3-10, 3-15, 3-20, 3-25, 3-30, 3-35, 3-40, 3-45, 3-50, 3-55, 3-60, 3-65, 3-70, 3-75, and 3-80 of the Use Tax Act; Sections 3, 3-5, 3-10, 3-15, 3-20, 3-25, 3-30, 3-35, 3-40, 3-45, 3-50, 3-55, 3-60, and 3-65 of the Service Use Tax Act; Sections 3, 3-5, 3-10, 3-15, 3-20, 3-25, 3-30, 3-35, 3-40, 3-45, and 3-50 of the Service Occupation Tax Act; and Sections 2, 2-5, 2-10, 2-15, 2-20, 2-25, 2-30, 2-35, 2-40, 2-45, 2-50, 2-55, 2-60, 2-65 of the Retailers' Occupation Tax Act. Because Public Act 85-1440, effective February 1, 1989, renumbered Section 6z-16 of the State Finance Act and Section .01 of the State Revenue Sharing Act, this Act contains those provisions as renumbered under Section 6z-18 of the State Finance Act and Section 0.1 of the State Revenue Sharing Act. Sections 10b of the Use Tax Act, 10b of the Service Use Tax Act, 20.1 of the Service Occupation Tax Act, and 6d of the Retailers' Occupation Tax Act have been omitted from this Act because they were repealed by Public Act 87-1258, effective January 7, 1993.
(d) This Act re-enacts Section 1 of Article I of Public Act 85-1135; Sections 8-11-1, 8-11-1.1, 8-11-1.2, 8-11-1.3, 8-11-1.4, 8-11-5, 8-11-6, 8-11-6a, 8-11-16, and 11-74.4-8a of the Illinois Municipal Code; Sections 5-1006, 5-1007, 5-1008, 5-1009, and 5-1024 of the Counties Code; Section 4 of the Water Commission Act of 1985; Section 5.01 of the Local Mass Transit District Act; Sections 4.01, 4.03, 4.04, and 4.09 of the Regional Transportation Authority Act; Sections 3, 3-5, 3-10, 3-15, 3-20, 3-25, 3-30, 3-35, 3-40, 3-45, 3-50, 3-55, 3-60, 3-65, 3-70, 3-75, 3-80, 9, and 10b of the Use Tax Act; Sections 2, 3, 3-5, 3-10, 3-15, 3-20, 3-25, 3-30, 3-35, 3-40, 3-45, 3-50, 3-55, 3-60, 3-65, 3d, 7a, 9, 10, 10b, and 15 of the Service Use Tax Act; Sections 2, 3, 3-5, 3-10, 3-15, 3-20, 3-25, 3-30, 3-35, 3-40, 3-45, 3-50, 9, 13, 15, and 20.1 of the Service Occupation Tax Act; Sections 2, 2-5, 2-10, 2-15, 2-20, 2-25, 2-30, 2-35, 2-40, 2-45, 2-50, 2-55, 2-60, 2-65, 3, 5k, and 6d of the Retailers' Occupation Tax Act; Sections 5.240, 5.241, 6z-9, 6z-17, and 6z-18 of the State Finance Act; Sections 0.1 and 2 of the State Revenue Sharing Act; and Sections 1 and 2 of Article V of Public Act 85-1135 as they have been amended. It also re-repeals Sections 25.05a, 25.05-2, 25.05-2a, 25.05-3, 25.05-3a, 25.05-10, 25.05-10a, and 25.05-10.1 of "An Act to revise the law in relation to counties" and Sections 10 and 14 of the Service Occupation Tax Act. This re-enactment and re-repeal is intended to remove any questions as to the validity or content of those Sections; it is not intended to supersede any other Public Act that amends the text of a Section as set forth in this Act. The re-enacted material in this Act is shown as existing text (i.e., without underscoring) because, as of the time this Act was prepared, the order declaring P.A. 85-1135 invalid has been vacated.
(e) In Sections 100 and 900 of this Act, references to "this amendatory Act of 1988" mean Public Act 85-1135, as re-enacted by this Act.
(f) The re-enactment or re-repeal of Sections of Public Act 85-1135 by this Act is not intended, and shall not be construed, to imply that Public Act 85-1135 is invalid or to limit or impair any legal argument (1) upholding the validity of Public Act 85-1135 or (2) concerning whether the provisions of Public Act 85-1135 were substantially re-enacted by other Public Acts.
(g) All otherwise lawful actions taken in reasonable reliance on or pursuant to the Sections re-enacted by this Act, as set forth in Public Act 85-1135 or subsequently amended, by any officer, employee, agency, or unit of State or local government or by any other person or entity, are hereby validated.
With respect to actions taken in relation to matters arising under the Sections re-enacted by this Act, as set forth in Public Act 85-1135 or subsequently amended, a person is rebuttably presumed to have acted in reasonable reliance on and pursuant to the provisions of Public Act 85-1135, as those provisions had been amended at the time the action was taken.
(h) With respect to its administration of matters arising under the Sections re-enacted by this Act, the Department of Revenue shall continue to apply the provisions of Public Act 85-1135, as those provisions had been amended at the relevant time.
(i) This Act applies, without limitation, to proceedings pending on or after the effective date of this Act.
(Source: P.A. 91-51, eff. 6-30-99.)

(35 ILCS 165/100)
Sec. 100. Section 1 of Article 1 of Public Act 85-1135 (which is incorrectly shown as Section 12 in the Laws of Illinois) is re-enacted as follows:

(P.A. 85-1135, Art. I, Sec. 1)
Sec. 1. It is the intent of the 85th General Assembly that:
(a) the abolition of the authority of municipalities and counties to impose occupation and use taxes, and the corresponding concurrent increase of the state rate of such taxes with a corresponding distribution to such municipalities and counties pursuant to this amendatory Act of 1988, shall remain in full force and effect on a permanent basis;
(b) there shall be no reduction or redistribution as to proportional amount of such corresponding distribution received by such municipalities and counties except as expressly provided in this amendatory Act of 1988;
(c) there shall be no reduction of the rate or base of such taxes except as expressly provided in this amendatory Act of 1988;
(d) there shall be no limitation on the use of monies received by such municipalities and counties except as expressly provided in this amendatory Act of 1988;
(e) the distribution of occupation tax revenues to municipalities and counties shall remain on the basis of point of sale;
(f) tax revenues collected pursuant to the State use tax Acts on interstate transactions involving transfer of tangible personal property shall be distributed in accordance with the formula established by this amendatory Act of 1988 for State use taxes; and
(g) repeal of the statutory authority of municipalities and counties to impose local retailers' occupation taxes, use taxes, and service occupation taxes shall not be so construed as to impair the provisions of any development, redevelopment, annexation, preannexation or other lawful agreement which describes or refers to receipts from any of such taxes, but, rather, any such description or reference to such taxes shall be given effect as if reference were made in such agreement to the replacement revenue for such abolished taxes received from the Local Government Tax Fund, County and Mass Transit Tax Fund or Local Government Distributive Fund, as the case may be.
(Source: P.A. 91-51, eff. 6-30-99.)

(35 ILCS 165/105)
Sec. 105. (Amendatory provisions; text omitted).
(Source: P.A. 91-51, eff. 6-30-99; text omitted.)

(35 ILCS 165/110)
Sec. 110. (Amendatory provisions; text omitted).
(Source: P.A. 91-51, eff. 6-30-99; text omitted.)

(35 ILCS 165/115)
Sec. 115. (Amendatory provisions; text omitted).
(Source: P.A. 91-51, eff. 6-30-99; text omitted.)

(35 ILCS 165/120)
Sec. 120. (Amendatory provisions; text omitted).
(Source: P.A. 91-51, eff. 6-30-99; text omitted.)

(35 ILCS 165/125)
Sec. 125. (Amendatory provisions; text omitted).
(Source: P.A. 91-51, eff. 6-30-99; text omitted.)

(35 ILCS 165/130)
Sec. 130. Sections 10 and 14 of the "Service Occupation Tax Act", approved July 10, 1961, as amended, are re-repealed.
(Source: P.A. 91-51, eff. 6-30-99.)

(35 ILCS 165/135)
Sec. 135. (Amendatory provisions; text omitted).
(Source: P.A. 91-51, eff. 6-30-99; text omitted.)

(35 ILCS 165/140)
Sec. 140. (Amendatory provisions; text omitted).
(Source: P.A. 91-51, eff. 6-30-99; text omitted.)

(35 ILCS 165/145)
Sec. 145. Sections 25.05a, 25.05-2, 25.05-2a, 25.05-3, 25.05-3a, 25.05-10, 25.05-10a and 25.05-10.1 of "An Act to revise the law in relation to counties", approved March 31, 1874, as amended, are re-repealed.
(Source: P.A. 91-51, eff. 6-30-99.)

(35 ILCS 165/150)
Sec. 150. (Amendatory provisions; text omitted).
(Source: P.A. 91-51, eff. 6-30-99; text omitted.)

(35 ILCS 165/155)
Sec. 155. (Amendatory provisions; text omitted).
(Source: P.A. 91-51, eff. 6-30-99; text omitted.)

(35 ILCS 165/160)
Sec. 160. (Amendatory provisions; text omitted).
(Source: P.A. 91-51, eff. 6-30-99; text omitted.)

(35 ILCS 165/165)
Sec. 165. (Amendatory provisions; text omitted).
(Source: P.A. 91-51, eff. 6-30-99; text omitted.)

(35 ILCS 165/900)
Sec. 900. Sections 1 and 2 of Article V of Public Act 85-1135 are re-enacted as follows:

(P.A. 85-1135, Art. V, Sec. 1)
Sec. 1. This amendatory Act of 1988 shall not affect any right, remedy or liability, whether civil or criminal, which existed prior to the effective date hereof.

(P.A. 85-1135, Art. V, Sec. 2)
Sec. 2. A home rule municipality may enact ordinances imposing taxes pursuant to Sections 8-11-1, 8-11-5 and 8-11-6 of the Illinois Municipal Code after January 1, 1990, if such ordinances do not take effect prior to September 1, 1990.
(Source: P.A. 91-51, eff. 6-30-99.)

(35 ILCS 165/999)
Sec. 999. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 91-51, eff. 6-30-99.)



35 ILCS 171/ - Simplified Sales and Use Tax Administration Act.

(35 ILCS 171/1)
Sec. 1. Short title. This Act may be cited as the Simplified Sales and Use Tax Administration Act.
(Source: P.A. 92-221, eff. 8-2-01.)

(35 ILCS 171/2)
Sec. 2. Definitions. As used in this Act:
(a) "Agreement" means the Streamlined Sales and Use Tax Agreement as amended and adopted on January 27, 2001.
(b) "Certified Automated System" means software certified jointly by the states that are signatories to the Agreement to calculate the tax imposed by each jurisdiction on a transaction, determine the amount of tax to remit to the appropriate state, and maintain a record of the transaction.
(c) "Certified Service Provider" means an agent certified jointly by the states that are signatories to the Agreement to perform all of the seller's sales tax functions.
(d) "Person" means an individual, trust, estate, fiduciary, partnership, limited liability company, limited liability partnership, corporation, or any other legal entity.
(e) "Sales Tax" means the tax levied under the Service Occupation Tax Act (35 ILCS 115/) and the Retailers' Occupation Tax Act (35 ILCS 120/). "Sales tax" also means any local sales tax levied under the Home Rule Municipal Retailers' Occupation Tax Act (65 ILCS 5/8-11-1), the Non-Home Rule Municipal Retailers' Occupation Tax Act (65 ILCS 5/8-11-1.3), the Non-Home Rule Municipal Service Occupation Tax Act (65 ILCS 5/8-11-1.4), the Home Rule Municipal Service Occupation Tax (65 ILCS 5/8-11-5), the Home Rule County Retailers' Occupation Tax Law (55 ILCS 5/5-1006), the Special County Occupation Tax for Public Safety Law (55 ILCS 5/5-1006.5), the Home Rule County Service Occupation Tax Law (55 ILCS 5/5-1007), subsection (b) of the Rock Island County Use and Occupation Tax Law (55 ILCS 5/5-1008.5(b)), the Metro East Mass Transit District Retailers' Occupation Tax (70 ILCS 3610/5.01(b)), the Metro East Mass Transit District Service Occupation Tax (70 ILCS 3610/5.01(c)), the Regional Transportation Authority Retailers' Occupation Tax (70 ILCS 3615/4.03(e)), the Regional Transportation Authority Service Occupation Tax (70 ILCS 3615/4.03(f)), the County Water Commission Retailers' Occupation Tax (70 ILCS 3720/4(b)), or the County Water Commission Service Occupation Tax (70 ILCS 3720/4(c)).
(f) "Seller" means any person making sales of personal property or services.
(g) "State" means any state of the United States and the District of Columbia.
(h) "Use tax" means the tax levied under the Use Tax Act (35 ILCS 105/) and the Service Use Tax Act (35 ILCS 110/). "Use tax" also means any local use tax levied under the Home Rule Municipal Use Tax Act (65 ILCS 5/8-11-6(b)), provided that the State and the municipality have entered into an agreement that provides for administration of the tax by the State.
(Source: P.A. 92-221, eff. 8-2-01.)

(35 ILCS 171/3)
Sec. 3. Legislative finding. The General Assembly finds that a simplified sales tax and use tax system will reduce and over time eliminate the burden and cost for all vendors to collect this State's sales and use tax. The General Assembly further finds that this State should participate in multistate discussions to review or amend or both review and amend the terms of the Agreement to simplify and modernize sales tax and use tax administration in order to substantially reduce the burden of tax compliance for all sellers and for all types of commerce.
(Source: P.A. 92-221, eff. 8-2-01.)

(35 ILCS 171/4)
Sec. 4. Authority to participate in multistate negotiations. For the purposes of reviewing or amending or both reviewing and amending the Agreement embodying the simplification requirements as contained in Section 7 of this Act, the State shall enter into multistate discussions. For purposes of such discussions, the State shall be represented by 4 delegates. One delegate shall be appointed by the President of the Senate, one by the Minority Leader of the Senate, one by the Speaker of the House of Representatives, and one by the Minority Leader of the House of Representatives.
(Source: P.A. 92-221, eff. 8-2-01.)

(35 ILCS 171/5)
Sec. 5. Authority to enter agreement. Subject to Section 6, the Department of Revenue is authorized to enter into the Streamlined Sales and Use Tax Agreement with one or more states to simplify and modernize sales and use tax administration in order to substantially reduce the burden of tax compliance for all sellers and for all types of commerce. In furtherance of the Agreement, the Department of Revenue is authorized to act jointly with other states that are members of the Agreement to establish standards for certification of a certified service provider and certified automated system and establish performance standards for multistate sellers.
The Department of Revenue is further authorized to take other actions reasonably required to implement the provisions set forth in this Act. Other actions authorized by this Section include, but are not limited to, the adoption of rules and regulations and the joint procurement, with other member states, of goods and services in furtherance of the cooperative agreement.
The Director of Revenue or the Director's designee is authorized to represent this State before the other states that are signatories to the Agreement.
(Source: P.A. 92-221, eff. 8-2-01.)

(35 ILCS 171/6)
Sec. 6. Relationship to State law. No provision of the Agreement authorized by this Act in whole or part invalidates or amends any provision of the law of this State. Adoption of the Agreement by this State does not amend or modify any law of this State. Implementation of any condition of the Agreement in this State, whether adopted before, at, or after membership of this State in the Agreement, must be by the action of this State.
(Source: P.A. 92-221, eff. 8-2-01.)

(35 ILCS 171/7)
Sec. 7. Agreement requirements. The Department of Revenue shall not enter into the Streamlined Sales and Use Tax Agreement unless the Agreement requires each state to abide by the following requirements:
(a) Simplified state rate. The Agreement must set restrictions to limit over time the number of state rates.
(b) Uniform standards. The Agreement must establish uniform standards for the following:
(1) The sourcing of transactions to taxing

jurisdictions.

(2) The administration of exempt sales.
(3) Sales and use tax returns and remittances.
(c) Central registration. The Agreement must provide a central, electronic registration system that allows a seller to register to collect and remit sales and use taxes for all signatory states.
(d) No nexus attribution. The Agreement must provide that registration with the central registration system and the collection of sales and use taxes in the signatory states will not be used as a factor in determining whether the seller has nexus with a state for any tax.
(e) Local sales and use taxes. The Agreement must provide for reduction of the burdens of complying with local sales and use taxes, as those terms are defined by each signatory state in the Act by which the state authorizes its entry into the Agreement, through the following:
(1) Restricting variances between the State and local

tax bases.

(2) Requiring states to administer any sales and use

taxes levied by local jurisdictions within the state so that sellers collecting and remitting these taxes will not have to register or file returns with, remit funds to, or be subject to independent audits from local taxing jurisdictions with regard to these taxes.

(3) Restricting the frequency of changes in the local

sales and use tax rates and setting effective dates for the application of local jurisdictional boundary changes to local sales and use taxes.

(4) Providing notice of changes in local sales and

use tax rates and of changes in the boundaries of local taxing jurisdictions.

(f) Monetary allowances. The Agreement must outline any monetary allowances that are to be provided by the states to sellers or certified service providers. The Agreement must allow for a joint public and private sector study of the compliance cost on sellers and certified service providers to collect sales and use taxes for state and local governments under various levels of complexity to be completed by July 1, 2002.
(g) State compliance. The Agreement must require each state to certify compliance with the terms of the Agreement prior to joining and to maintain compliance, under the laws of the member state, with all provisions of the Agreement while a member.
(h) Consumer privacy. The Agreement must require each state to adopt a uniform policy for certified service providers that protects the privacy of consumers and maintains the confidentiality of tax information.
(i) Advisory councils. The Agreement must provide for the appointment of an advisory council of private sector representatives and an advisory council of non-member state representatives to consult with in the administration of the Agreement.
(j) Nothing in the Agreement shall require a signatory state to administer a tax levied by a local jurisdiction unless the tax is a sales tax or use tax as defined by the signatory state in the Act by which the state authorizes its entry into the Agreement.
(Source: P.A. 92-221, eff. 8-2-01.)

(35 ILCS 171/8)
Sec. 8. Cooperating sovereigns. The Agreement authorized by this Act is an accord among individual cooperating sovereigns in furtherance of their governmental functions. The Agreement provides a mechanism among the member states to establish and maintain a cooperative, simplified system for the application and administration of sales and use taxes under the duly adopted law of each member state.
(Source: P.A. 92-221, eff. 8-2-01.)

(35 ILCS 171/9)
Sec. 9. Limited binding and beneficial effect.
(a) The Agreement authorized by this Act binds and inures only to the benefit of this State and the other member states. No person, other than a member state, is an intended beneficiary of the Agreement. Any benefit to a person other than a state is established by the law of this State and the other member states and not by the terms of the Agreement.
(b) Consistent with subsection (a), no person shall have any cause of action or defense under the Agreement or by virtue of this State's approval of the Agreement. No person may challenge, in any action brought under any provision of law, any action or inaction by any department, agency, or other instrumentality of this State, or any political subdivision of this State on the ground that the action or inaction is inconsistent with the Agreement.
(c) No law of this State, or the application thereof, may be declared invalid as to any person or circumstance on the ground that the provision or application is inconsistent with the Agreement.
(Source: P.A. 92-221, eff. 8-2-01.)

(35 ILCS 171/10)
Sec. 10. Seller and third party liability.
(a) A certified service provider is the agent of a seller, with whom the certified service provider has contracted, for the collection and remittance of sales and use taxes. As the seller's agent, the certified service provider is liable for sales and use tax due each member state on all sales transactions it processes for the seller except as set out in this Section.
A seller that contracts with a certified service provider is not liable to the State for sales or use tax due on transactions processed by the certified service provider unless the seller misrepresented the type of items it sells or committed fraud. In the absence of probable cause to believe that the seller has committed fraud or made a material misrepresentation, the seller is not subject to audit on the transactions processed by the certified service provider. A seller is subject to audit for transactions not processed by the certified service provider. The member states acting jointly may perform a system check of the seller and review the seller's procedures to determine if the certified service provider's system is functioning properly and the extent to which the seller's transactions are being processed by the certified service provider.
(b) A person that provides a certified automated system is responsible for the proper functioning of that system and is liable to the State for underpayments of tax attributable to errors in the functioning of the certified automated system. A seller that uses a certified automated system remains responsible and is liable to the State for reporting and remitting tax.
(c) A seller that has a proprietary system for determining the amount of tax due on transactions and has signed an agreement establishing a performance standard for that system is liable for the failure of the system to meet the performance standard.
(Source: P.A. 92-221, eff. 8-2-01.)

(35 ILCS 171/905)
Sec. 905. (Amendatory provisions; text omitted).
(Source: P.A. 92-221, eff. 8-2-01; text omitted.)

(35 ILCS 171/910)
Sec. 910. (Amendatory provisions; text omitted).
(Source: P.A. 92-221, eff. 8-2-01; text omitted.)

(35 ILCS 171/915)
Sec. 915. (Amendatory provisions; text omitted).
(Source: P.A. 92-221, eff. 8-2-01; text omitted.)

(35 ILCS 171/999)
Sec. 999. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 92-221, eff. 8-2-01.)



35 ILCS 173/ - Gas Use Tax Law.

Article 5 - Gas Use Tax Law

(35 ILCS 173/Art. 5 heading)

(35 ILCS 173/5-1)
Sec. 5-1. Short title. This Article may be cited as the Gas Use Tax Law.
(Source: P.A. 93-31, eff. 10-1-03.)

(35 ILCS 173/5-5)
Sec. 5-5. Definitions. For purposes of this Law:
"Delivering supplier" means any person engaged in the business of delivering gas to persons for use or consumption and not for resale, and who, in any case where more than one person participates in the delivery of gas to a specific purchaser, is the last of the suppliers engaged in delivering the gas prior to its receipt by the purchaser.
"Delivering supplier maintaining a place of business in this State", or any like term, means any delivering supplier having or maintaining within this State, directly or by a subsidiary, an office, distribution facility, sales office, or other place of business, or any employee, agent, or other representative operating within this State under the authority of such delivering supplier or such delivering supplier's subsidiary, irrespective of whether such place of business or agent or other representative is located in this State permanently or temporarily, or whether such delivering supplier or such delivering supplier's subsidiary is licensed to do business in this State.
"Department" means the Department of Revenue of the State of Illinois.
"Director" means the Director of Revenue.
"Gas" means any gaseous fuel distributed through a pipeline system.
"Person" means any natural individual, firm, trust, estate, partnership, association, joint stock company, joint adventure, corporation, limited liability company, or a receiver, trustee, guardian, or other representative appointed by order of any court, or any city, town, county, or other political subdivision of this State.
"Purchase of out-of-State gas" means a transaction for the purchase of gas from any supplier in a manner that does not subject the seller of that gas to liability under the Gas Revenue Tax Act.
"Purchase price" means the consideration paid for the distribution, supply, furnishing, sale, transportation, or delivery of gas to a person for use or consumption and not for resale, and for all services directly related to the production, transportation, or distribution of gas distributed, supplied, furnished, sold, transmitted, or delivered for use or consumption, including cash, services, and property of every kind and nature. However, "purchase price" shall not include consideration paid for:
(i) Any charge for a dishonored check.
(ii) Any finance or credit charge, penalty, charge

for delayed payment, or discount for prompt payment.

(iii) Any charge for reconnection of service or for

replacement or relocation of facilities.

(iv) Any advance or contribution in aid of

construction.

(v) Repair, inspection, or servicing of equipment

located on customer premises.

(vi) Leasing or rental of equipment, the leasing or

rental of which is not necessary to furnishing, supplying, or selling gas.

(vii) Any purchase by a purchaser if the supplier is

prohibited by federal or State constitution, treaty, convention, statute, or court decision from recovering the related tax liability from such purchaser.

(viii) Any amounts added to purchasers' bills because

of changes made pursuant to the tax imposed by this Law.

In case credit is extended, the amount thereof shall be included only as and when payments are received.
"Purchaser" means any person who acquires the ownership of gas for use or consumption, and not for resale, for a valuable consideration.
"Self-assessing purchaser" means a purchaser of gas for use or consumption that is required to be registered with the Department and is responsible for filing returns and paying the tax imposed under this Law directly to the Department.
"Use" means the exercise by any person of any right or power over gas incident to the ownership of that gas, except that it does not include the sale of gas in the regular course of business.
(Source: P.A. 93-31, eff. 10-1-03.)

(35 ILCS 173/5-10)
Sec. 5-10. Imposition of tax. Beginning October 1, 2003, a tax is imposed upon the privilege of using in this State gas obtained in a purchase of out-of-state gas at the rate of 2.4 cents per therm or 5% of the purchase price for the billing period, whichever is the lower rate. Such tax rate shall be referred to as the "self-assessing purchaser tax rate". Beginning with bills issued by delivering suppliers on and after October 1, 2003, purchasers may elect an alternative tax rate of 2.4 cents per therm to be paid under the provisions of Section 5-15 of this Law to a delivering supplier maintaining a place of business in this State. Such tax rate shall be referred to as the "alternate tax rate". The tax imposed under this Section shall not apply to gas used by business enterprises certified under Section 9-222.1 of the Public Utilities Act, as amended, to the extent of such exemption and during the period of time specified by the Department of Commerce and Economic Opportunity.
(Source: P.A. 93-31, eff. 10-1-03; 94-793, eff. 5-19-06.)

(35 ILCS 173/5-15)
Sec. 5-15. Collection of Gas Use Tax; relief of duty. Beginning with bills issued on and after October 1, 2003, a delivering supplier maintaining a place of business in this State shall collect, from the purchasers who have elected the alternate tax rate provided in Section 5-10 of this Law, the tax that is imposed by this Law at the alternate 2.4 cents per therm rate. The tax imposed at the alternate tax rate by this Law shall, when collected, be stated as a distinct and separate item apart from the selling price of the gas. The tax collected by any delivering supplier shall constitute a debt owed by that person to this State. Upon receipt by a delivering supplier of a copy of a certificate of registration issued to a self-assessing purchaser under Section 5-20 of this Law, that delivering supplier is relieved of the duty to collect the alternate tax from that self-assessing purchaser beginning with bills issued to that self-assessing purchaser 30 or more days after receipt of the copy of that certificate of registration.
(Source: P.A. 93-31, eff. 10-1-03.)

(35 ILCS 173/5-20)
Sec. 5-20. Self-assessing purchaser registration; certificate of registration. Any purchaser who does not elect the alternate tax rate to be paid to a delivering supplier shall register with the Department as a self-assessing purchaser and pay the tax imposed by Section 5-10 of this Law directly to the Department at the self-assessing purchaser rate.
A purchaser registering as a self-assessing purchaser may not revoke such registration for at least one year thereafter. Application for a certificate of registration as a self-assessing purchaser shall be made to the Department upon forms furnished by the Department and shall contain any reasonable information that the Department may require. The self-assessing purchaser shall be required to disclose the name of the delivering supplier or suppliers who are delivering the gas upon which the self-assessing purchaser will be paying tax directly to the Department.
Upon receipt of the application for a certificate of registration in proper form, the Department shall issue to the applicant a certificate of registration as a self-assessing purchaser. The applicant shall provide a copy of the certificate of registration as a self-assessing purchaser to the applicant's delivering supplier or suppliers.
(Source: P.A. 93-31, eff. 10-1-03.)

(35 ILCS 173/5-25)
Sec. 5-25. Self-assessing purchaser; direct return and payment of tax. Except for purchasers who have chosen the alternate tax rate to be paid to a delivering supplier maintaining a place of business in this State, the tax imposed in Section 5-10 of this Law shall be paid to the Department directly by each self-assessing purchaser who is subject to the tax imposed by this Law. Each self-assessing purchaser shall, on or before the 15th day of each month, make a return to the Department for the preceding calendar month, stating the following:
(1) His or her name and principal address.
(2) The total number of therms used by him or her

during the preceding calendar month and upon the basis of which the tax is imposed.

(3) The purchase price of gas used by him or her

during the preceding calendar month and upon the basis of which the tax is imposed.

(4) Amount of tax (computed upon items 2 and 3).
(5) Such other reasonable information as the

Department may require.

In making such return, the self-assessing purchaser may use any reasonable method to derive reportable "therms" and "purchase price" from his or her billing and payment records.
If the average monthly liability of the self-assessing purchaser to the Department does not exceed $100, the Department may authorize his or her returns to be filed on a quarter-annual basis, with the return for January, February, and March of a given year being due by April 30 of such year; with the return for April, May, and June of a given year being due by July 31 of such year; with the return for July, August, and September of a given year being due by October 31 of such year; and with the return for October, November, and December of a given year being due by January 31 of the following year.
If the average monthly liability of the self-assessing purchaser to the Department does not exceed $20, the Department may authorize his or her returns to be filed on a annual basis, with the return for a given year being due by January 31 of the following year.
Such quarter-annual and annual returns, as to form and substance, shall be subject to the same requirements as monthly returns.
Notwithstanding any other provision in this Law concerning the time within which a self-assessing purchaser may file his or her return, in the case of any such self-assessing purchaser who ceases to engage in a kind of business which makes him or her responsible for filing returns under this Law, such person shall file a final return under this Law with the Department not more than one month after discontinuing such business.
Each self-assessing purchaser whose average monthly liability to the Department under this Law was $10,000 or more during the preceding calendar year, excluding the month of highest liability and the month of lowest liability in such calendar year, and who is not operated by a unit of local government, shall make estimated payments to the Department on or before the 7th, 15th, 22nd, and last day of the month during which tax liability to the Department is incurred in an amount not less than the lower of either 22.5% of such person's actual tax liability for the month or 25% of such person's actual tax liability for the same calendar month of the preceding year. The amount of such quarter-monthly payments shall be credited against the final tax liability of the self-assessing purchaser's return for that month. Any outstanding credit, approved by the Department, arising from the self-assessing purchaser's overpayment of his or her final tax liability for any month may be applied to reduce the amount of any subsequent quarter-monthly payment or credited against the final tax liability of such self-assessing purchaser's return for any subsequent month. If any quarter-monthly payment is not paid at the time or in the amount required by this Section, such person shall be liable for penalty and interest on the difference between the minimum amount due as a payment and the amount of such payment actually and timely paid, except insofar as such person has previously made payments for that month to the Department in excess of the minimum payments previously due.
The self-assessing purchaser making the return provided for in this Section shall, at the time of making such return, pay to the Department the amount of tax imposed by this Law. All moneys received by the Department under this Law shall be paid into the General Revenue Fund in the State treasury.
(Source: P.A. 93-31, eff. 10-1-03.)

(35 ILCS 173/5-30)
Sec. 5-30. Registration of delivering suppliers. A delivering supplier maintaining a place of business in this State who engages in the delivery of gas in this State shall register with the Department. A delivering supplier, if required to register under the Gas Revenue Tax Act, need not obtain an additional certificate of registration under this Law, but shall be deemed to be sufficiently registered by virtue of his being registered under the Gas Revenue Tax Act. Application for a certificate of registration shall be made to the Department upon forms furnished by the Department and shall contain any reasonable information the Department may require. Upon receipt of the application for a certificate of registration in proper form, the Department shall issue to the applicant a certificate of registration. The Department may deny a certificate of registration to any applicant if such applicant is in default for moneys due under this Law. Any person aggrieved by any decision of the Department under this Section may, within 20 days after notice of such decision, protest and request a hearing, whereupon the Department shall give notice to such person of the time and place fixed for such hearing and shall hold a hearing in conformity with the provisions of this Law and then issue its final administrative decision in the matter to such person. In the absence of such a protest within 20 days, the Department's decision shall become final without any further determination being made or notice given.
(Source: P.A. 93-31, eff. 10-1-03.)

(35 ILCS 173/5-35)
Sec. 5-35. Return and payment of tax by delivering supplier. Each delivering supplier who is required under Section 5-15 to collect the tax imposed by this Law shall make a return to the Department on or before the 15th day of each month for the preceding calendar month stating the following:
(1) His or her name.
(2) The address of his or her principal place of

business and the address of the principal place of business (if that is a different address) from which he or she engages in the business of delivering gas to persons for use or consumption and not for resale.

(3) The total number of therms of gas delivered to

purchasers during the preceding calendar month and upon the basis of which the tax is imposed.

(4) Amount of tax computed upon item 3.
(5) Such other reasonable information as the

Department may require.

In making such return the person engaged in the business of delivering gas to persons for use or consumption and not for resale may use any reasonable method to derive reportable "therms" from his or her billing and payment records.
If the average monthly liability to the Department of the delivering supplier does not exceed $100, the Department may authorize his or her returns to be filed on a quarter-annual basis, with the return for January, February, and March of a given year being due by April 30 of such year; with the return for April, May, and June of a given year being due by July 31 of such year; with the return for July, August, and September of a given year being due by October 31 of such year; and with the return for October, November, and December of a given year being due by January 31 of the following year.
If the average monthly liability to the Department of the delivering supplier does not exceed $20, the Department may authorize his or her returns to be filed on an annual basis, with the return for a given year being due by January 31 of the following year.
Such quarter-annual and annual returns, as to form and substance, shall be subject to the same requirements as monthly returns.
Notwithstanding any other provision in this Law concerning the time within which a delivering supplier may file his or her return, in the case of any delivering supplier who ceases to engage in a kind of business that makes him or her responsible for filing returns under this Law, such delivering supplier shall file a final return under this Law with the Department not more than one month after discontinuing such business.
Each delivering supplier whose average monthly liability to the Department under this Law was $10,000 or more during the preceding calendar year, excluding the month of highest liability and the month of lowest liability in such calendar year, and who is not operated by a unit of local government, shall make estimated payments to the Department on or before the 7th, 15th, 22nd, and last day of the month during which tax liability to the Department is incurred in an amount not less than the lower of either 22.5% of such person's actual tax liability for the month or 25% of such person's actual tax liability for the same calendar month of the preceding year. The amount of such quarter-monthly payments shall be credited against the final tax liability of such person's return for that month. Any outstanding credit, approved by the Department, arising from such person's overpayment of his or her final tax liability for any month may be applied to reduce the amount of any subsequent quarter-monthly payment or credited against the final tax liability of such person's return for any subsequent month. If any quarter-monthly payment is not paid at the time or in the amount required by this Section, such person shall be liable for penalty and interest on the difference between the minimum amount due as a payment and the amount of such payment actually and timely paid, except insofar as such person has previously made payments for that month to the Department in excess of the minimum payments previously due.
The delivering supplier making the return provided for in this Section shall, at the time of making such return, pay to the Department the amount of tax imposed by this Law. All moneys received by the Department under this Law shall be paid into the General Revenue Fund in the State treasury.
(Source: P.A. 93-31, eff. 10-1-03.)

(35 ILCS 173/5-40)
Sec. 5-40. Incorporation of applicable Sections. The Department shall have full power to administer and enforce this Law; to collect all taxes, penalties, and interest due hereunder; to dispose of taxes, penalties, and interest so collected in the manner hereinafter provided; and to determine all rights to credit memoranda or refunds arising on account of the erroneous payment of tax, penalty, or interest hereunder. In the administration of, and compliance with, this Section, the Department and persons who are subject to this Section shall have the same rights, remedies, privileges, immunities, powers, and duties, be subject to the same conditions, restrictions, limitations, penalties, and definitions of terms, and employ the same modes of procedure, as are prescribed in Sections 2, 4, 5, 6, 7, 9 (except provisions relating to transaction returns and except that the due date for returns shall be the 15th day of each month for the preceding calendar month), 10, 11, 12, 12a, 12b, 13, 14, 15, 18, 19, 20, 21, and 22 of the Use Tax Act, and are not inconsistent with this Section, as fully as if those provisions were set forth herein.
Notwithstanding any other provision of this Chapter, a business enterprise classified under Standard Industrial Code (SIC) 3221 that (i) was located, on or before November 1, 2005, in an enterprise zone certified by the Department of Commerce and Economic Opportunity, (ii) was eligible for an exemption under item (1) of Section 5-50 of this Act for the entire period of November 1, 2005, through October 31, 2008, (iii) was entitled to a refund of at least $75,000 during any 6-month period between November 1, 2005 and October 31, 2008, and (iv) paid the tax due under this Act for the period from November 1, 2005 through October 31, 2008, may request that the public utility file an amended return or returns with the Department reflecting the entire credit due to the business enterprise, and the utility shall file that amended return or returns. The business enterprise must make a written request to the public utility within 15 days after the effective date of this amendatory Act of the 96th General Assembly. The utility must file the amended return or returns within 45 days after receiving the request.
(Source: P.A. 96-27, eff. 6-30-09.)

(35 ILCS 173/5-45)
Sec. 5-45. Multistate exemption. To prevent actual multi-state taxation of the privilege that is subject to taxation under this Law, any purchaser, upon proof that purchaser has paid a tax in another state on such event, shall be allowed a credit against the tax imposed by this Law, to the extent of the amount of the tax properly due and paid in the other state.
(Source: P.A. 93-31, eff. 10-1-03.)

(35 ILCS 173/5-50)
Sec. 5-50. Exemptions. The tax imposed under this Act shall not apply to:
(1) Gas used by business enterprises located in an

enterprise zone certified by the Department of Commerce and Economic Opportunity pursuant to the Illinois Enterprise Zone Act;

(2) Gas used by governmental bodies, or a

corporation, society, association, foundation, or institution organized and operated exclusively for charitable, religious, or educational purposes. Such use shall not be exempt unless the government body, or corporation, society, association, foundation, or institution organized and operated exclusively for charitable, religious, or educational purposes has first been issued a tax exemption identification number by the Department of Revenue pursuant to Section 1g of the Retailers' Occupation Tax Act. A limited liability company may qualify for the exemption under this Section only if the limited liability company is organized and operated exclusively for educational purposes. The term "educational purposes" shall have the same meaning as that set forth in Section 2h of the Retailers' Occupation Tax Act;

(3) Gas used in the production of electric energy.

This exemption does not include gas used in the general maintenance or heating of an electric energy production facility or other structure;

(4) Gas used in a petroleum refinery operation;
(5) Gas purchased by persons for use in liquefaction

and fractionation processes that produce value added natural gas byproducts for resale;

(6) Gas used in the production of anhydrous ammonia

and downstream nitrogen fertilizer products for resale.

The Department may adopt rules to implement the provisions of this Section.
(Source: P.A. 93-31, eff. 10-1-03.)

(35 ILCS 173/5-905)
Sec. 5-905. (Amendatory provisions; text omitted).
(Source: P.A. 93-31, eff. 10-1-03.)

(35 ILCS 173/5-999)
Sec. 5-999. Effective date. This Act takes effect on October 1, 2003.
(Source: P.A. 93-31, eff. 10-1-03.)






35 ILCS 175/ - Live Adult Entertainment Facility Surcharge Act.

(35 ILCS 175/1)
Sec. 1. Short title. This Act may be cited as the Live Adult Entertainment Facility Surcharge Act.
(Source: P.A. 97-1035, eff. 1-1-13.)

(35 ILCS 175/3)
Sec. 3. Findings. It is the intent of the General Assembly to ameliorate the negative secondary effects associated with the consumption of alcoholic beverages on the premises of sexually oriented businesses, or the proximity of sexually oriented businesses to facilities serving alcohol, so as to promote the health, safety, and welfare of the citizens of Illinois.
This Act is not intended to directly or indirectly impose limitations or restrictions on live nude dancing, nor is it the intent of this Act to restrict or deny access by adults to live nude dancing performances that may be protected by the First Amendment of the United States Constitution or by the Illinois Constitution.
(Source: P.A. 97-1035, eff. 1-1-13.)

(35 ILCS 175/5)
Sec. 5. Definitions. As used in this Act:
"Admission" means entry by a person into a live adult entertainment facility.
"Department" means the Department of Revenue.
"Live adult entertainment facility" means a striptease club or other business that serves or permits the consumption of alcohol on its premises, and, during at least 30 consecutive or nonconsecutive days in a calendar year, offers or provides activities by employees, agents, or contractors of the business that involve nude or partially denuded individuals that, when considered as a whole, appeal primarily to an interest in nudity or sex.
"Nude or partially denuded individual" means an individual who is:
(1) entirely unclothed; or
(2) clothed in a manner that leaves uncovered or

visible through less than fully opaque clothing any portion of the breasts below the top of the areola of the breasts, if the person is female, or any portion of the genitals or buttocks.

"Operator" means any person who owns or operates a live adult entertainment facility in this State.
(Source: P.A. 97-1035, eff. 1-1-13.)

(35 ILCS 175/10)
Sec. 10. Surcharge imposed; returns.
(a) An annual surcharge is imposed upon each operator who operates a live adult entertainment facility in this State. By January 20, 2014, and by January 20 of each year thereafter, each operator shall elect to pay the surcharge according to either item (1) or item (2) of this subsection.
(1) An operator who elects to be subject to this item

(1) shall pay to the Department a surcharge imposed upon admissions to a live adult entertainment facility operated by the operator in this State in an amount equal to $3 per person admitted to that live adult entertainment facility. This item (1) does not require a live entertainment facility to impose a fee on a customer of the facility. An operator has the discretion to determine the manner in which the facility derives the moneys required to pay the surcharge imposed under this Section. In the event that an operator has not filed the applicable returns under the Retailers' Occupation Tax Act for a full calendar year prior to any January 20, then such operator shall pay the surcharge under this Act pursuant to this item (1) for moneys owed to the Department subject to this Act for the previous calendar year.

(2) An operator may, in the alternative, pay to the

Department the surcharge as follows:

(A) If the gross receipts received by the live

adult entertainment facility during the preceding calendar year, upon the basis of which a tax is imposed under Section 2 of the Retailers' Occupation Tax Act, are equal or greater than $2,000,000 during the preceding calendar year, and if the operator elects to be subject to this item (2), then the operator shall pay the Department a surcharge of $25,000.

(B) If the gross receipts received by the live

adult entertainment facility during the preceding calendar year, upon the basis of which a tax is imposed under Section 2 of the Retailers' Occupation Tax Act, are equal to or greater than $500,000 but less than $2,000,000 during the preceding calendar year, and if the operator elects to be subject to this item (2), then the operator shall pay to the Department a surcharge of $15,000.

(C) If the gross receipts received by the live

adult entertainment facility during the preceding calendar year, upon the basis of which a tax is imposed under Section 2 of the Retailers' Occupation Tax Act, are less than $500,000 during the preceding calendar year, and if the operator elects to be subject to this item (2), then the operator shall pay the Department a surcharge of $5,000.

(b) For each live adult entertainment facility paying the surcharge as set forth in item (1) of subsection (a) of this Section, the operator must file a return electronically as provided by the Department and remit payment to the Department on an annual basis no later than January 20 covering the previous calendar year. Each return made to the Department must state the following:
(1) the name of the operator;
(2) the address of the live adult entertainment

facility and the address of the principal place of business (if that is a different address) of the operator;

(3) the total number of admissions to the facility in

the preceding calendar year; and

(4) the total amount of surcharge collected in the

preceding calendar year.

Notwithstanding any other provision of this subsection concerning the time within which an operator may file his or her return, if an operator ceases to operate a live adult entertainment facility, then he or she must file a final return under this Act with the Department not more than one calendar month after discontinuing that business.
(c) For each live adult entertainment facility paying the surcharge as set forth in item (2) of subsection (a) of this Section, the operator must file a return electronically as provided by the Department and remit payment to the Department on an annual basis no later than January 20 covering the previous calendar year. Each return made to the Department must state the following:
(1) the name of the operator;
(2) the address of the live adult entertainment

facility and the address of the principal place of business (if that is a different address) of the operator;

(3) the gross receipts received by the live adult

entertainment facility during the preceding calendar year, upon the basis of which tax is imposed under Section 2 of the Retailers' Occupation Tax Act; and

(4) the applicable surcharge from Section 10(a)(2) of

this Act to be paid by the operator.

Notwithstanding any other provision of this subsection concerning the time within which an operator may file his or her return, if an operator ceases to operate a live adult entertainment facility, then he or she must file a final return under this Act with the Department not more than one calendar month after discontinuing that business.
(d) Beginning January 1, 2014, the Department shall pay all proceeds collected from the surcharge imposed under this Act into the Sexual Assault Services and Prevention Fund, less 2% of those proceeds, which shall be paid into the Tax Compliance and Administration Fund in the State treasury from which it shall be appropriated to the Department to cover the costs of the Department in administering and enforcing the provisions of this Act.
(Source: P.A. 97-1035, eff. 1-1-13.)

(35 ILCS 175/15)
Sec. 15. The Sexual Assault Services and Prevention Fund.
(a) The Sexual Assault Services and Prevention Fund is created as a special fund in the State treasury. From appropriations from the Fund, the Department of Human Services shall make grants to sexual assault organizations with whom the Department has contracts for the purpose of providing community-based assistance to victims of sexual assault and for activities concerning the prevention of sexual assault. Moneys received for the purposes of this Act, including, without limitation, surcharge proceeds and gifts, grants, and awards from any public or private entity, must be deposited into the Fund. Any interest earnings that are attributable to moneys in the Fund must be deposited into the Fund.
(b) Notwithstanding any deposits authorized under subsection (d) of Section 10 of this Act, the Fund is not subject to sweeps, charge-backs, or any other fiscal or budgetary maneuver that would in any way transfer any moneys from the Fund into any other fund of the State.
(Source: P.A. 97-1035, eff. 1-1-13.)

(35 ILCS 175/20)
Sec. 20. Books and records. Every operator electing to pay the surcharge pursuant to item (1) of subsection (a) of Section 10 of this Act shall record the admissions of customers subject to the surcharge under this Act.
(Source: P.A. 97-1035, eff. 1-1-13.)

(35 ILCS 175/25)
Sec. 25. Application of Retailers' Occupation Tax provisions; Uniform Penalty and Interest Act provisions. All the provisions of Sections 4, 5, 5a, 5b, 5c, 5d, 5e, 5f, 5g, 5i, 5j, 6, 6a, 6b, 6c, 7, 8, 9, 10, 11, and 13 of the Retailers' Occupation Tax Act that are not inconsistent with this Act apply, as far as practicable, to the surcharge imposed by this Act to the same extent as if those provisions were included in this Act. References in the incorporated Sections of the Retailers' Occupation Tax Act to retailers, to sellers, or to persons engaged in the business of selling tangible personal property mean operators. All provisions of the Uniform Penalty and Interest Act which are not inconsistent with this Act shall apply.
(Source: P.A. 97-1035, eff. 1-1-13.)

(35 ILCS 175/30)
Sec. 30. Rules. The Department may adopt and enforce any reasonable rule to administer and enforce the surcharge imposed by this Act.
(Source: P.A. 97-1035, eff. 1-1-13.)

(35 ILCS 175/40)
Sec. 40. Review under the Administrative Review Law. The circuit court of any county in which a hearing is held has the power to review all final administrative decisions of the Department in administering the surcharge imposed under this Act. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 97-1035, eff. 1-1-13.)

(35 ILCS 175/45)
Sec. 45. Penalty. Any operator who fails to make a return or who makes a fraudulent return is guilty of a Class 4 felony.
(Source: P.A. 97-1035, eff. 1-1-13.)

(35 ILCS 175/90)
Sec. 90. (Amendatory provisions; text omitted).
(Source: P.A. 97-1035, eff. 1-1-13; text omitted.)

(35 ILCS 175/97)
Sec. 97. Severability. The provisions of this Act are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 97-1035, eff. 1-1-13.)

(35 ILCS 175/99)
Sec. 99. Effective date. This Act takes effect January 1, 2013.
(Source: P.A. 97-1035, eff. 1-1-13.)



35 ILCS 180/ - Rental Purchase Agreement Occupation and Use Tax Act.

(35 ILCS 180/1)
Sec. 1. Short title. This Act may be cited as the Rental Purchase Agreement Occupation and Use Tax Act.
(Source: P.A. 100-437, eff. 1-1-18.)

(35 ILCS 180/5)
Sec. 5. Definitions. As used in this Act:
"Consumer" means an individual who leases personal property under a rental-purchase agreement.
"Department" means the Department of Revenue.
"Gross receipts" from the renting of tangible personal property or "rent" means the total rental price or leasing price. In the case of rental transactions in which the consideration is paid to the merchant on an installment basis, the amounts of such payments shall be included by the merchant in gross receipts or rent only as and when payments are received by the merchant. "Gross receipts" does not include receipts received by a merchant for delivery fees, reinstatement fees, processing fees, waiver fees or club program fees.
"Merchandise" means the personal property that is the subject of a rental-purchase agreement.
"Merchant" means a person who, in the ordinary course of business, regularly leases, offers to lease or arranges for the leasing of merchandise under a rental-purchase agreement, and includes a person who is assigned an interest in a rental-purchase agreement.
"Person" means any natural individual, firm, partnership, association, joint stock company, joint adventure, public or private corporation, limited liability company, or a receiver, executor, trustee, conservator or other representative appointed by order of any court.
"Rental price" means the consideration for renting merchandise valued in money, whether received in money or otherwise, including cash credits, property and services, and shall be determined without any deduction on account of the cost of the property rented, the cost of materials used, labor or service cost, or any other expense whatsoever, but does not include charges that are added by a merchant on account of the merchant's tax liability under this Act or on account of the merchant's duty to collect, from the consumer, the tax that is imposed by Section 4 of this Act. The phrase "rental price" does not include compensation paid to a merchant by a consumer in consideration of the waiver by the merchant of any right of action or claim against the consumer for loss or damage to the merchandise rented and also does not include a separately stated charge for insurance or other separately stated charges that are not for the use of tangible personal property.
"Rental purchase agreement" means an agreement for the use of merchandise by a consumer for personal, family, or household purposes for an initial period of 4 months or less that is automatically renewable with each payment after the initial period and that permits the consumer to become the owner of the merchandise.
"Renting" means any transfer of the possession or right to possession of merchandise to a user for a valuable consideration under a rental-purchase agreement.
(Source: P.A. 100-437, eff. 1-1-18.)

(35 ILCS 180/10)
Sec. 10. Rental Purchase Agreement Occupation Tax. A tax is imposed upon persons engaged in this State in the business of renting merchandise under a rental-purchase agreement in Illinois at the rate of 6.25% of the gross receipts received from the business. Every person engaged in this State in the business of renting merchandise shall apply to the Department (upon a form prescribed and furnished by the Department) for a certificate of registration under this Act. The certificate of registration which is issued by the Department to a retailer under the Retailers' Occupation Tax Act shall permit the merchant to engage in a business that is taxable under this Section without registering separately with the Department.
The Department shall have full power to administer and enforce this Section, to collect all taxes and penalties due hereunder, to dispose of taxes and penalties so collected in the manner hereinafter provided, and to determine all rights to credit memoranda, arising on account of the erroneous payment of tax or penalty hereunder. In the administration of, and compliance with, this Section, the Department and persons who are subject to this Section shall have the same rights, remedies, privileges, immunities, powers and duties, and be subject to the same conditions, restrictions, limitations, penalties and definitions of terms, and employ the same modes of procedure, as are prescribed in Sections 1, 1a, 2, 2-10 through 2-65 (in respect to all provisions therein other than the State rate of tax), 2a, 2b, 2c, 3 (except provisions relating to transaction returns), 4, 5, 5a, 5b, 5c, 5d, 5e, 5f, 5g, 5i, 5j, 6, 6a, 6b, 6c, 7, 8, 9, 10, 11, 11a, 12, and 13 of the Retailers' Occupation Tax Act and Section 3-7 of the Uniform Penalty and Interest Act as fully as if those provisions were set forth herein.
(Source: P.A. 100-437, eff. 1-1-18.)

(35 ILCS 180/15)
Sec. 15. Rental Purchase Agreement Use Tax. A tax is imposed upon the privilege of using, in this State, merchandise which is rented from a merchant. Such tax is at the rate of 6.25% of the rental price paid to the merchant under any rental purchase agreement.
The tax hereby imposed shall be collected from the consumer by a merchant maintaining a place of business in this State and remitted to the Department.
The tax hereby imposed and not paid to a merchant pursuant to the preceding paragraph of this Section shall be paid to the Department directly by any person using such merchandise within this State.
Merchants shall collect the tax from consumers by adding the tax to the rental price of the merchandise, when rented for use, in the manner prescribed by the Department. The Department shall have the power to adopt and promulgate reasonable rules and regulations for the adding of such tax by merchants to rental prices by prescribing bracket systems for the purpose of enabling such merchants to add and collect, as far as practicable, the amount of such tax.
The tax imposed by this Section shall, when collected, be stated as a distinct item separate and apart from the rental price of the merchandise.
The Department shall have full power to administer and enforce this Section; to collect all taxes, penalties and interest due hereunder; to dispose of taxes, penalties and interest so collected in the manner hereinafter provided, and to determine all rights to credit memoranda or refunds arising on account of the erroneous payment of tax, penalty or interest hereunder. In the administration of, and compliance with, this Section, the Department and persons who are subject to this Section shall have the same rights, remedies, privileges, immunities, powers, and duties, and be subject to the same conditions, restrictions, limitations, penalties, and definitions of terms, and employ the same modes of procedure, as are prescribed in Sections 2, 3, 3-10 through 3-80, 4, 6, 7, 8, 9 (except provisions relating to transaction returns), 10, 11, 12, 12a, 12b, 13, 14, 15, 19, 20, 21, and 22 of the Use Tax Act, and are not inconsistent with this Section, as fully as if those provisions were set forth herein.
(Source: P.A. 100-437, eff. 1-1-18.)

(35 ILCS 180/20)
Sec. 20. Electronic filing and payment. Any return or document that is required to be filed under this Act shall be filed electronically, in the form and manner required by the Department.
Any payment required to be made under this Act shall be paid electronically, in the form and manner required by the Department.
The Department shall grant a waiver of the electronic filing or payment requirement under this Section for any taxpayer who petitions the Department and demonstrates undue hardship in complying with the electronic filing or payment requirement. The waiver shall be for a period not to exceed 2 years, but may be renewed an unlimited number of times for periods not to exceed 2 years each.
(Source: P.A. 100-437, eff. 1-1-18.)

(35 ILCS 180/25)
Sec. 25. Deposit of taxes.
(a) Each month, from the net revenue realized for the preceding month, the Department shall pay an amount estimated by the Department to be required for refunds of the tax under this Act, which shall be deposited into the Rental Purchase Agreement Tax Refund Fund.
(b) Of the remainder of funds after the deposit under subsection (a) of this Section:
(1) each month the Department shall pay into the

State and Local Sales Tax Reform Fund 20% of the net revenue realized for the preceding month from the tax imposed under this Act; and

(2) each month the Department shall pay into the

General Revenue Fund 80% of the net revenue realized for the preceding month from the tax imposed under this Act.

(Source: P.A. 100-437, eff. 1-1-18.)

(35 ILCS 180/30)
Sec. 30. One-Time Transitional Use Tax Credit. Within 3 months after the effective date of this Act, the merchant shall file an application (upon a form prescribed and furnished by the Department) to receive a one-time credit for the Use Tax paid on merchandise subject to tax under this Act purchased during the 6 months immediately prior to the effective date of this Act. The Department shall issue a credit equal to the total Use Tax paid in the 6 months immediately prior to the effective date of this Act. Upon the issuance of the credit, the merchant may apply the credit against the tax imposed under this Act.
(Source: P.A. 100-437, eff. 1-1-18.)

(35 ILCS 180/35)
Sec. 35. Applicability. This Act does not apply to tangible personal property which is required to be titled and registered by a State agency.
(Source: P.A. 100-437, eff. 1-1-18.)

(35 ILCS 180/40)
Sec. 40. Rulemaking. The Department may make such rules as it may deem necessary to implement the purposes of this Act.
(Source: P.A. 100-437, eff. 1-1-18.)

(35 ILCS 180/45)
Sec. 45. (Amendatory provisions; text omitted).
(Source: P.A. 100-437, eff. 1-1-18; text omitted.)

(35 ILCS 180/50)
Sec. 50. (Amendatory provisions; text omitted).
(Source: P.A. 100-437, eff. 1-1-18; text omitted.)

(35 ILCS 180/55)
Sec. 55. (Amendatory provisions; text omitted).
(Source: P.A. 100-437, eff. 1-1-18; text omitted.)

(35 ILCS 180/99)
Sec. 99. Effective date. This Act takes effect January 1, 2018.
(Source: P.A. 100-437, eff. 1-1-18.)



35 ILCS 200/ - Property Tax Code.

Title 1 - General

(35 ILCS 200/Tit. 1 heading)

(35 ILCS 200/Art. 1 heading)

(35 ILCS 200/1-1)
Sec. 1-1. Short title. This Act may be cited as the Property Tax Code.
(Source: P.A. 88-455.)

(35 ILCS 200/1-3)
Sec. 1-3. Definitions. The words and phrases in this Article, when used in this Code, are defined as follows:
(Source: P.A. 86-1481; 87-877; 88-455.)

(35 ILCS 200/1-5)
Sec. 1-5. Assessment book; book or list. When used in reference to an assessment book, all mechanically, electronically, or otherwise produced record making material. The substantive information required to be placed in and kept as a public record in an assessment book by this Code may be transferred from one media to another within this definition, but the substantive information shall not be changed in the process and the record made shall reflect and make available exactly the same substantive assessment information as assessment books would contain and reflect had any other method been used.
(Source: P.A. 88-455.)

(35 ILCS 200/1-10)
Sec. 1-10. Assessor; assessors. County, township, multi-township or deputy assessors, all of whom evaluate and appraise property.
(Source: P.A. 86-1481; 87-877; 88-455.)

(35 ILCS 200/1-15)
Sec. 1-15. Chief county assessment officer. The supervisor of assessments or the county assessor in each county.
(Source: P.A. 88-455.)

(35 ILCS 200/1-20)
Sec. 1-20. Collector; collectors. County, township, and deputy collectors.
(Source: P.A. 86-1481; 87-877; 88-455.)

(35 ILCS 200/1-23)
Sec. 1-23. Compulsory sale. "Compulsory sale" means (i) the sale of real estate for less than the amount owed to the mortgage lender or mortgagor, if the lender or mortgagor has agreed to the sale, commonly referred to as a "short sale" and (ii) the first sale of real estate owned by a financial institution as a result of a judgment of foreclosure, transfer pursuant to a deed in lieu of foreclosure, or consent judgment, occurring after the foreclosure proceeding is complete.
(Source: P.A. 96-1083, eff. 7-16-10.)

(35 ILCS 200/1-25)
Sec. 1-25. Collector's tax book; Collector's warrant book. When used in reference to a collector's tax book, all mechanically, electronically, or otherwise produced record making material. The substantive information required to be placed in and kept as a public record in a tax collector's book by this Code may be transferred from one media to another within this definition, but the substantive information shall not be changed in the process and the record made shall reflect and make available exactly the same substantive tax information as tax collector's books would contain and reflect had any other method been used.
(Source: P.A. 86-1481; 87-877; 88-455.)

(35 ILCS 200/1-30)
Sec. 1-30. Columns. When used in a reference to Collector's tax books, includes any kind of division that will clearly separate the material required by this Code to be placed in separate columns.
(Source: P.A. 86-1481; 87-877; 88-455.)

(35 ILCS 200/1-35)
Sec. 1-35. County Board. The elected governing body of a county.
(Source: P.A. 86-1481; 87-877; 88-455.)

(35 ILCS 200/1-40)
Sec. 1-40. Department. Department of Revenue of the State of Illinois.
(Source: P.A. 86-1481; 87-877; 88-455.)

(35 ILCS 200/1-45)
Sec. 1-45. Developed coal. When used in connection with valuing coal means the acres of land for which a permit has been issued under the Surface Coal Mining Land Conservation and Reclamation Act containing coal that is anticipated to be mined during the lesser of 5 years following the current assessment date, the term of the permit, or the life of the mine, if initial extraction of coal from the land will occur in the year immediately following the assessment date. For purposes of this Section, "mining" or "initial extraction" means the first removal of coal from the coal seam.
(Source: P.A. 86-1481; 87-877; 88-455.)

(35 ILCS 200/1-46)
Sec. 1-46. Electronic. Includes electrical, digital, magnetic, optical, electromagnetic, or any other form of technology that has capabilities similar to these technologies.
(Source: P.A. 97-1054, eff. 1-1-13.)

(35 ILCS 200/1-47)
Sec. 1-47. Electronic record. A record generated, communicated, received, or stored by electronic means for use in an information system or for transmission from one information system to another.
(Source: P.A. 97-1054, eff. 1-1-13.)

(35 ILCS 200/1-48)
Sec. 1-48. Electronic signature. A signature in electronic form attached to, or logically associated with, an electronic record.
(Source: P.A. 97-1054, eff. 1-1-13.)

(35 ILCS 200/1-50)
Sec. 1-50. Fair cash value. The amount for which a property can be sold in the due course of business and trade, not under duress, between a willing buyer and a willing seller.
(Source: P.A. 88-455.)

(35 ILCS 200/1-55)
Sec. 1-55. 33 1/3%. One-third of the fair cash value of property, as determined by the Department's sales ratio studies for the 3 most recent years preceding the assessment year, adjusted to take into account any changes in assessment levels implemented since the data for the studies were collected.
(Source: P.A. 86-1481; 87-877; 88-455.)

(35 ILCS 200/1-60)
Sec. 1-60. Farm. When used in connection with valuing land and buildings for an agricultural use, any property used solely for the growing and harvesting of crops; for the feeding, breeding and management of livestock; for dairying or for any other agricultural or horticultural use or combination thereof; including, but not limited to, hay, grain, fruit, truck or vegetable crops, floriculture, mushroom growing, plant or tree nurseries, orchards, forestry, sod farming and greenhouses; the keeping, raising and feeding of livestock or poultry, including dairying, poultry, swine, sheep, beef cattle, ponies or horses, fur farming, bees, fish and wildlife farming. The dwellings and parcels of property on which farm dwellings are immediately situated shall be assessed as a part of the farm. Improvements, other than farm dwellings, shall be assessed as a part of the farm and in addition to the farm dwellings when such buildings contribute in whole or in part to the operation of the farm. For purposes of this Code, "farm" does not include property which is primarily used for residential purposes even though some farm products may be grown or farm animals bred or fed on the property incidental to its primary use. The ongoing removal of oil, gas, coal or any other mineral from property used for farming shall not cause that property to not be considered as used solely for farming.
(Source: P.A. 86-1481; 87-877; 88-455.)

(35 ILCS 200/1-65)
Sec. 1-65. General Assessment. The general assessment of property under Sections 9-215, 9-220 and 9-225.
(Source: P.A. 86-1481; 87-877; 88-455.)

(35 ILCS 200/1-70)
Sec. 1-70. He; him; his; she; her. Male, female, company, corporation, firm, society, singular or plural number.
(Source: P.A. 86-1481; 87-877; 88-455.)

(35 ILCS 200/1-75)
Sec. 1-75. Inhabitants. The residents of a taxing district as counted in the most recent finalized decennial Federal census, unless otherwise stated.
(Source: P.A. 88-455.)

(35 ILCS 200/1-80)
Sec. 1-80. Legal Description; Proper Description; Description. The describing of property (a) by reference to government surveys or by metes and bounds; (b) when subdivided into lots and blocks, by reference to duly recorded plats, or (c) by reference to an index number established in accordance with Section 9-45.
(Source: P.A. 86-1481; 87-877; 88-455.)

(35 ILCS 200/1-85)
Sec. 1-85. Local Assessment Officers. County assessors, supervisors of assessment, township assessors, multi-township assessors, boards of review, and boards of appeals.
(Source: P.A. 86-1481; 87-877; 88-455.)

(35 ILCS 200/1-90)
Sec. 1-90. Mortgage lender. Any institution, association, partnership, corporation, or person that is engaged in this State in the business of making loans of moneys, or that regularly makes loans of moneys in this State, or that services loans, including the collections of loans directly secured by mortgages, trust deeds in the nature of mortgages or other instruments in the nature of mortgages, which constitute a lien upon property in this State.
(Source: P.A. 88-455.)

(35 ILCS 200/1-95)
Sec. 1-95. Mortgagor. An owner of property situated in any county of this State who creates a lien against the property in favor of a mortgage lender by executing a mortgage, trust deed in the nature of a mortgage or other instrument in the nature of a mortgage covering the property.
(Source: P.A. 88-455.)

(35 ILCS 200/1-100)
Sec. 1-100. Multi-Township Assessor. An official elected to perform the duties of a township assessor in an assessing district comprising more than one township.
(Source: P.A. 86-1481; 87-877; 88-455.)

(35 ILCS 200/1-105)
Sec. 1-105. Multi-Township Assessment District Board of Trustees; Multi-Township Board of Trustees. The township supervisors and the township clerks of the several townships comprising a district for assessment purposes serving ex officio as the Multi-Township Assessment District Board of Trustees.
(Source: P.A. 86-1481; 87-877; 88-455.)

(35 ILCS 200/1-110)
Sec. 1-110. Number. The singular shall include the plural, and the plural shall include the singular.
(Source: P.A. 86-1481; 87-877; 88-455.)

(35 ILCS 200/1-115)
Sec. 1-115. Oath. Oath or affirmation.
(Source: P.A. 86-1481; 87-877; 88-455.)

(35 ILCS 200/1-120)
Sec. 1-120. Property Index Number or Permanent Index Number; PIN. A number used to identify a parcel of property for assessment and taxation purposes. The index number shall constitute a sufficient description of the property to which it has been assigned, wherever a description is required by this Code. "Property Index Number" and "Permanent Index Number" shall be construed to be interchangeable terms.
The changes to this Section made by this amendatory Act of the 97th General Assembly shall be construed as being declaratory of existing law and not as a new enactment.
(Source: P.A. 97-557, eff. 7-1-12.)

(35 ILCS 200/1-125)
Sec. 1-125. Person; Persons. Male, female, corporation, company, firm, society, singular or plural number.
(Source: P.A. 86-1481; 87-877; 88-455.)

(35 ILCS 200/1-130)
Sec. 1-130. Property; real property; real estate; land; tract; lot.
(a) The land itself, with all things contained therein, and also all buildings, structures and improvements, and other permanent fixtures thereon, including all oil, gas, coal, and other minerals in the land and the right to remove oil, gas and other minerals, excluding coal, from the land, and all rights and privileges belonging or pertaining thereto, except where otherwise specified by this Code. Not included therein are low-income housing tax credits authorized by Section 42 of the Internal Revenue Code, 26 U.S.C. 42.
(b) Notwithstanding any other provision of law, mobile homes and manufactured homes that (i) are located outside of mobile home parks and (ii) are taxed under the Mobile Home Local Services Tax Act on the effective date of this amendatory Act of the 96th General Assembly shall continue to be taxed under the Mobile Home Local Services Tax Act and shall not be assessed and taxed as real property until the home is sold or transferred or until the home is relocated to a different parcel of land outside of a mobile home park. If a mobile home or manufactured home described in this subsection (b) is sold, transferred, or relocated to a different parcel of land outside of a mobile home park, then the home shall be assessed and taxed as real property whether or not that mobile home or manufactured home is affixed to a permanent foundation, as defined in Section 5-5 of the Conveyance and Encumbrance of Manufactured Homes as Real Property and Severance Act, or installed on a permanent foundation, and whether or not such mobile home or manufactured home is real property as defined in Section 5-35 of the Conveyance and Encumbrance of Manufactured Homes as Real Property and Severance Act. Mobile homes and manufactured homes that are located outside of mobile home parks and assessed and taxed as real property on the effective date of this amendatory Act of the 96th General Assembly shall continue to be assessed and taxed as real property whether or not those mobile homes or manufactured homes are affixed to a permanent foundation as defined in the Conveyance and Encumbrance of Manufactured Homes as Real Property and Severance Act or installed on permanent foundations and whether or not those mobile homes or manufactured homes are real property as defined in the Conveyance and Encumbrance of Manufactured Homes as Real Property and Severance Act. If a mobile or manufactured home that is located outside of a mobile home park is relocated to a mobile home park, it must be considered chattel and must be taxed according to the Mobile Home Local Services Tax Act. The owner of a mobile home or manufactured home that is located outside of a mobile home park may file a request with the chief county assessment officer that the home be taxed as real property.
(c) Mobile homes and manufactured homes that are located in mobile home parks must be taxed according to the Mobile Home Local Services Tax Act.
(d) If the provisions of this Section conflict with the Illinois Manufactured Housing and Mobile Home Safety Act, the Mobile Home Local Services Tax Act, the Mobile Home Park Act, or any other provision of law with respect to the taxation of mobile homes or manufactured homes located outside of mobile home parks, the provisions of this Section shall control.
(Source: P.A. 98-749, eff. 7-16-14.)

(35 ILCS 200/1-135)
Sec. 1-135. Section. A Section of this Code unless otherwise stated.
(Source: P.A. 88-455.)

(35 ILCS 200/1-136)
Sec. 1-136. Signed or signature. Includes any symbol executed or adopted, or any security procedure employed or adopted, using electronic means or otherwise, by or on behalf of a person with the intent to authenticate a record.
(Source: P.A. 97-1054, eff. 1-1-13.)

(35 ILCS 200/1-140)
Sec. 1-140. Stamp, stamped or stamping. In columns, on receipts, or otherwise as provided in this Code, includes any print, punch symbol, or electronic validation used to represent a stamp or stamping. Where this Code requires words or abbreviations of words to accompany a stamp or stamping, those words or abbreviations must appear with the stamp.
(Source: P.A. 86-1481; 87-877; 88-455.)

(35 ILCS 200/1-145)
Sec. 1-145. Tax; Taxes. Any tax, special assessments or costs, interest or penalty imposed upon property.
(Source: P.A. 86-1481; 87-877; 88-455.)

(35 ILCS 200/1-150)
Sec. 1-150. Taxing District. Any unit of local government, school district or community college district with the power to levy taxes.
(Source: P.A. 86-1481; 87-877; 88-455.)

(35 ILCS 200/1-155)
Sec. 1-155. Year. When used in this Code, with reference to taxes of or for a year, means a calendar year.
(Source: P.A. 86-1481; 87-877; 88-455.)



Title 2 - Assessment Officials

(35 ILCS 200/Tit. 2 heading)

(35 ILCS 200/Art. 2 heading)

(35 ILCS 200/2-5)
Sec. 2-5. Multi-township assessors. Townships with less than 1,000 inhabitants shall not elect assessors for each township but shall elect multi-township assessors.
(1) If 2 or more townships with less than 1,000

inhabitants are contiguous, one multi-township assessor shall be elected to assess the property in as many of the townships as are contiguous and whose combined population is 1,000 or more inhabitants.

(2) If any township of less than 1,000 inhabitants is

not contiguous to another township of less than 1,000 inhabitants, one multi-township assessor shall be elected to assess the property of that township and any other township to which it is contiguous.

(Source: P.A. 87-818; 88-455.)

(35 ILCS 200/2-10)
Sec. 2-10. Mandatory establishment of multi-township assessment districts. Before August 1, 2002 and every 10 years thereafter, the supervisor of assessments shall prepare maps, by county, of the townships, indicating the number of inhabitants and the equalized assessed valuation of each township for the preceding year, within the counties under township organization, and shall distribute a copy of that map to the county board and to each township supervisor, board of trustees, sitting township or multi-township assessor, and to the Department. The map shall contain suggested multi-township assessment districts for purposes of assessment. Upon receipt of the maps, the boards of trustees shall determine separately, by majority vote, if the suggested multi-township districts are acceptable.
The township boards of trustees may meet as a body to discuss the suggested districts of which they would be a part. Upon request of the township supervisor of any township, the township supervisor of the township containing the most population shall call the meeting, designating the time and place, and shall act as temporary chairperson of the meeting until a permanent chairperson is chosen from among the township officials included in the call to the meeting. The township assessors and supervisor of assessments may participate in the meeting. Notice of the meeting shall be given in the same manner as notice is required for township meetings in the Township Code. The meeting shall be open to the public and may be recessed from time to time.
If a multi-township assessment district is not acceptable to any board of trustees, they shall so determine and further determine an alternative multi-township assessment district. The suggested or alternative multi-township assessment district shall contain at least 2 townships and 1,000 or more inhabitants, shall contain no less than the total area of any one township, shall be contiguous to at least one other township in the multi-township assessment district, and shall be located within one county. For purposes of this Section only, townships are contiguous if they share a common boundary line or meet at any point. This amendatory Act of 1996 is not a new enactment, but is declarative of existing law.
Before September 15, 2002 and every 10 years thereafter, the respective boards of town trustees shall notify the supervisor of assessments and the Department whether they have accepted the suggested multi-township assessment district or whether they have adopted an alternative district, and, in the latter case, they shall include in the notification a description or map, by township, of the alternative district. Before October 1, 2002 and every 10 years thereafter, the supervisor of assessments shall determine whether any suggested or alternative multi-township assessment district meets the conditions of this Section and Section 2-5. If any township board of trustees fails to so notify the supervisor of assessments and the Department as provided in this Section, the township shall be part of the original suggested multi-township assessment district. In any dispute between 2 or more townships as to inclusion or exclusion of a township in any one multi-township assessment district, the county board shall hold a public hearing in the county seat and, as soon as practicable thereafter, make a final determination as to the composition of the district. It shall notify the Department of the final determination before November 15, 2002 and every 10 years thereafter. The Department shall promulgate the multi-township assessment districts, file the same with the Secretary of State as provided in the Illinois Administrative Procedure Act and so notify the township supervisors, boards of trustees and county clerks of the townships and counties subject to this Section and Section 2-5. If the Department's promulgation removes a township from a prior multi-township assessment district, that township shall, within 30 days after the effective date of the removal, receive a distribution of a portion of the assets of the prior multi-township assessment district according to the ratio of the total equalized assessed valuation of all the taxable property in the township to the total equalized assessed valuation of all the taxable property in the prior multi-township assessment district. If a township is removed from one multi-township assessment district and made a part of another multi-township assessment district, the district from which the township is removed shall, within 30 days after the effective date of the removal, cause the township's distribution under this paragraph to be paid directly to the district of which the township is made a part. A township receiving such a distribution (or a multi-township assessment district receiving such a distribution on behalf of a township that is made a part of that district) shall use the proceeds from the distribution only in connection with assessing real estate in the township for tax purposes.
(Source: P.A. 88-455; incorporates 88-221; 88-670, eff. 12-2-94; 89-502, eff. 6-28-96; 89-695, eff. 12-31-96.)

(35 ILCS 200/2-15)
Sec. 2-15. Voluntary establishment of multi-township assessment districts. Any 2 or more contiguous townships in any one county, other than townships provided for in Sections 2-5 and 2-10, may by majority vote of each board of trustees of the townships, form a multi-township assessment district comprising those townships. This determination shall be made no later than October 1 of the year preceding the year in which township officials are elected. If one or more of those township assessor's offices is vacant, a determination to form a multi-township assessment district may still be made at the time of that vacancy. The assessor or assessors remaining in office in one or more of the townships comprising the multi-township assessment district shall assume the duties of multi-township assessor until a successor is elected or appointed and qualified. If there is no township assessor remaining in office at the time, the board of trustees of the multi-township assessment district, as defined in Section 2-20, shall appoint a multi-township assessor for the unexpired terms of the former elected township assessors as provided in this Code.
The township boards of trustees shall notify the supervisor of assessments and the Department prior to December 1 of the year in which they have taken any action prescribed in this Section.
(Source: P.A. 88-455; 88-670, eff. 12-2-94.)

(35 ILCS 200/2-20)
Sec. 2-20. Township and Multi-Township Boards of Trustees; Elected Assessors. The township supervisors and clerks of townships comprising a multi-township assessment district, and the township board of trustees in townships that are not a part of a multi-township assessment jurisdiction, shall, ex officio, constitute a multi-township or township board of trustees for their respective assessment jurisdictions.
Each multi-township board of trustees shall organize and select one of its number as chairman, another as clerk and another as treasurer. These officers shall serve a term of 2 years or until their successors are elected, except no person shall be a member of a multi-township board of trustees after the expiration of his or her term as township supervisor or township clerk.
The powers and duties of a multi-township board of trustees or township board of trustees concerning property tax assessment administration shall be limited to the following: (1) levying taxes necessary to provide the funds required by the budget adopted for the township or multi-township assessor and certifying the levy to the county clerk, (2) determining and approving the budget of the assessor, (3) determining a salary for the assessor, and (4) setting the compensation of any assessor or temporarily appointed because the assessor is physically incapacitated, according to Section 60-5 of the Township Code. The levy shall not be included within any statutory limitation of rate or amount for other township purposes, but shall be in addition to that rate or amount. The board shall have no power to approve or disapprove personnel of the multi-township or township assessor. The treasurer of the multi-township board of trustees shall have the duties and responsibilities of the township supervisor in relation to the township assessor in the maintenance and disbursement of funds of the multi-township assessor.
The changes made in this Section by Public Act 82-554 do not apply to any township in a county with more than 3,000,000 inhabitants.
(Source: P.A. 88-455; 88-670, eff. 12-2-94.)

(35 ILCS 200/2-25)
Sec. 2-25. Transition to multi-township organization. No later than December 1 preceding the date the multi-township assessor takes office, the assessors of townships included in the multi-township district and the supervisor of assessments shall deliver to the multi-township assessor all books, records, supplies, and other property relating to their assessing office, taking the multi-township assessor's receipt therefor. The township supervisors of the townships comprising the multi-township district shall transfer to the multi-township treasurer all funds relating to or budgeted for purposes of township assessments. Any accounts or tax moneys for township assessment purposes thereafter shall be paid to the multi-township treasurer of the multi-township district, with copies of the county treasurer's disbursement statements going directly to the multi-township assessor.
(Source: P.A. 81-838; 88-455.)

(35 ILCS 200/2-30)
Sec. 2-30. Budget Making. At least 60 days prior to the beginning of each fiscal year, the assessor for each multi-township assessment district or township shall prepare and present on forms provided or approved by the Department an office budget for the ensuing fiscal year. The multi-township or township board of trustees shall adopt a budget and appropriation ordinance in accordance with the Illinois Municipal Budget Law.
The multi-township board must, at least 30 days before the public hearing required by Section 3 of the Illinois Municipal Budget Law, prepare or cause to be prepared a tentative budget and appropriation ordinance and file the ordinance with the township clerks of the townships comprising the multi-township assessment district. The township clerks must make the tentative budget and appropriation ordinance available for public inspection for at least 30 days before final action on the ordinance. The required public hearing must be held on or before the last day of the first quarter of the fiscal year before the board. Notice of the hearing must be given by publication in a newspaper published in the multi-township assessment district at least 30 days before the time of the hearing. If there is no newspaper published in the multi-township assessment district, notice of the public hearing may be given by posting notices in 5 of the most public places in each township comprising the multi-township assessment district. It is the duty of the township clerks to arrange for the public hearing. The board at the public hearing may adopt all or part of the tentative budget and appropriation ordinance, as the board deems necessary.
The multi-township or township board of trustees shall determine the amount required and permitted by law to finance the operations of the office of the multi-township or township assessor. The board of trustees shall certify that amount in a levy to the county clerk in the manner provided in Section 2-20. The county clerk shall extend the tax levies, as provided in this Code, against all taxable property within the jurisdiction.
(Source: P.A. 92-684, eff. 7-16-02.)

(35 ILCS 200/2-35)
Sec. 2-35. Disconnection petition.
(a) A township with 1,000 or more inhabitants according to the last preceding special Federal Census may be disconnected from a multi-township district under this Section if: (1) the township had less than 1,000 inhabitants preceding the date on which the township was included within a multi-township district under Section 2-5 and 2-10; or (2) the township was included within a multi-township district created under Section 2-15.
(b) If a petition for the disconnection from a multi-township assessment district of a township described in subsection (a) is signed by 10% of the registered voters of the township and is filed with the clerk of the township no later than August 1 of the year preceding the year in which the multi-township assessor is to be elected, the clerk shall promptly forward the petition to the township board of trustees. The township board of trustees shall adopt or reject the petition within 60 days after receiving it. If the board adopts the petition, the township shall be disconnected from the multi-township district, effective upon the expiration of the term of office of the incumbent multi-township assessor.
(c) After the disconnection of a township under this Section, the multi-township district shall continue to exist. If only one township remains in the district after the disconnection or if the combined population of the remaining townships is less than 1,000 inhabitants, the disconnection shall not be allowed.
(Source: P.A. 84-1051; 88-455.)

(35 ILCS 200/2-40)
Sec. 2-40. Notice of disconnection. Within 60 days of an adoption of a disconnection petition under Section 2-35, the clerk or clerks of the disconnected township or townships shall notify the Department of that fact.
When so notified, the Department shall amend the list filed with the Secretary of State under Section 2-10.
(Source: P.A. 85-340; 88-455.)

(35 ILCS 200/2-45)
Sec. 2-45. Selection and eligibility of township and multi-township assessors.
(a) In all counties under township organization, township or multi-township assessors shall be qualified as required by subsections (b) through (d) of this Section and shall be elected as provided in this Code. Township or multi-township assessors shall enter upon their duties on January 1 following their election, and perform the duties of the office for 4 years.
(b) Beginning December 1, 1996, in any township or multi-township assessment district not subject to the requirements of subsections (c) or (d) of this Section, no person is eligible to file nomination papers or participate as a candidate in any caucus or primary or general election for, or be appointed to fill vacancies in, the office of township or multi-township assessor, unless he or she (i) has successfully completed an introductory course in assessment practices that is approved by the Department; or (ii) possesses at least one of the qualifications listed in paragraphs (1) through (6) of subsection (c) of this Section. The candidate cannot file nominating papers or participate as a candidate unless a copy of the certificate of his or her qualifications is filed with the township clerk, board of election commissioners, or other appropriate authority as required by the Election Code. The candidate cannot be appointed to fill a vacancy until he or she has filed a copy of the certificate of his or her qualifications with the appointing authority.
(c) Beginning December 1, 1996, in a township or multi-township assessment district with $25,000,000 or more of non-farm equalized assessed value or $1,000,000 or more in commercial and industrial equalized assessed value, no person is eligible to file nomination papers or participate as a candidate in any caucus or primary or general election for, or be appointed to fill vacancies in, the office of township or multi-township assessor, unless he or she possesses at least one of the qualifications listed in paragraphs (1) through (6) of this subsection (c).
(1) a Certified Illinois Assessing Officer

certificate from the Illinois Property Assessment Institute with current additional 30 class hours as required for additional compensation under Section 4-10;

(2) (A) A Certified Illinois Assessing Officer

certificate from the Illinois Property Assessment Institute with a minimum of 300 additional hours of successfully completed courses approved by the Department, if at least 150 of the course hours required a written examination; and

(B) within the 4 years preceding the election,

successful completion of at least 15 class hours of additional training in courses that must be approved by the Department, including but not limited to, assessment, appraisal, or computer courses, and that may be offered by accredited universities, colleges, or community colleges;

(3) a Certified Assessment Evaluator designation from

the International Association of Assessing Officers;

(4) certification as a Member of the Appraisal

Institute, Senior Real Estate Analyst, or Senior Real Property Appraiser from the Appraisal Institute or its predecessor organization;

(5) a professional designation by any other appraisal

or assessing association approved by the Department; or

(6) if the person has served as a township or

multi-township assessor for 12 years or more, a Certified Illinois Assessing Official certificate from the Illinois Property Assessment Institute with a minimum of 360 additional hours of successfully completed courses approved by the Department, if at least 180 of the course hours required a written examination.

The candidate cannot file nominating papers or participate as a candidate unless a copy of the certificate of his or her qualifications is filed with the township clerk, board of election commissioners, or other appropriate authority as required by the Election Code. The candidate cannot be appointed to fill a vacancy until he or she has filed a copy of the certificate of his or her qualifications with the appointing authority.
(d) Beginning December 1, 2000, in a township or multi-township assessment district with more than $10,000,000 and less than $25,000,000 of non-farm equalized assessed value and less than $1,000,000 in commercial and industrial equalized assessed value, no person who has previously been elected as township or multi-township assessor in any such township or multi-township assessment district is eligible to file nomination papers or participate as a candidate in any caucus or primary or general election for the office of township or multi-township assessor, unless he or she possesses at least one of the qualifications listed in paragraphs (1) through (6) of subsection (c) of this Section. The candidate cannot file nominating papers or participate as a candidate unless a copy of the certificate of his or her qualifications is filed with the township clerk, board of election commissioners, or other appropriate authority as required by the Election Code.
(e) If any person files nominating papers for candidacy for the office of township or multi-township assessor without also filing a copy of the certificate as required by this Section, the clerk of the township, the board of election commissioners, or other appropriate authority as required by the Election Code shall refuse to certify the name of the person as a candidate to the proper election officials.
If no candidate for election meets the above qualifications there shall be no election and the town board of trustees or multi-township board of trustees shall appoint or contract with a person under Section 2-60.
As used in this Section only, "non-farm equalized assessed value" means the total equalized assessed value in the township or multi-township assessment district as reported to the Department under Section 18-225 after removal of homestead exemptions, and after removal of the equalized assessed value reported as farm or minerals to the Department under Section 18-225.
For purposes of this Section only, "file nomination papers" also includes having nomination papers filed on behalf of the candidate by another person.
(Source: P.A. 93-188, eff. 7-11-03.)

(35 ILCS 200/2-50)
Sec. 2-50. Certification by Department. The Department shall, within 15 days after the effective date of this amendatory Act of 1995 and, thereafter, by February 1 of each year before the year of election of township or multi-township assessors, certify to each township or multi-township clerk and each county clerk a list showing all township and multi-township assessment districts with the pre-election requirements for township or multi-township assessor under Section 2-45 for each township and each multi-township assessment district. If a new multi-township assessment district is established under Section 2-15 or a township is disconnected from a multi-township assessment district under Section 2-35, the Department shall, within 30 days after the required statutory notice, certify to the multi-township clerk and county clerk whether the assessor for the new multi-township assessment district is subject to the requirements of subsections (b), (c), or (d) of Section 2-45 of this Code.
(Source: P.A. 88-455; 89-441, eff. 6-1-96.)

(35 ILCS 200/2-52)
Sec. 2-52. Revision of assessor qualifications by Department. The Department may revise the assessor qualifications for township and multi-township assessment districts from those qualifications specified in subsections (c) or (d) of Section 2-45 to those qualifications specified in subsection (b) of Section 2-45 if the township or multi-township board of trustees petition the Department to do so. In determining petitions from a township or multi-township board of trustees requesting a change in assessor qualifications, the Department shall consider the quantity and complexity of assessments in the township or multi-township. The Department shall promulgate reasonable rules relating to the administration of this Section.
(Source: P.A. 89-441, eff. 6-1-96.)

(35 ILCS 200/2-55)
Sec. 2-55. Role as ex-officio deputy assessors. In all townships in counties of 3,000,000 or more, in which township assessors are elected, the township assessors shall be ex-officio deputy assessors to make the assessments in the townships wherein they are elected but those ex-officio deputy assessors shall be under the direction and control of the county assessor in the same manner as other deputy assessors, subject to the rules and regulations prescribed by the county assessor and the board of appeals. The compensation and expenses of the township assessors shall be determined and paid as provided in Sections 2-70, 2-75, 2-80, 4-10, 4-15 and 4-20. If in any township the ex-officio deputy assessor is not able, within the time allowed by law or set by rules and regulations prescribed by the county assessor and the board of appeals, to make the assessment in the township, any additional deputy assessor or deputy assessors required to make the assessment shall be residents and legal voters of the township and may be appointed by the county assessor. For failure to complete the assessment and return the assessment books within the time prescribed by law or set by the rules and regulations of the county assessor and board of appeals, any township assessor may be removed from office by the order of the county assessor. All clerks and deputies shall take and subscribe an oath of office to honestly and faithfully perform all the duties of their respective offices under the direction of the county assessor. The county assessor, the clerks and deputy assessors, may administer oaths authorized by law to be administered by assessors. The number and compensation of the clerks and the deputies (other than the ex-officio deputies) shall be determined annually by the county board and shall be paid from the county treasury.
(Source: P.A. 83-121; 88-455.)

(35 ILCS 200/2-60)
Sec. 2-60. Vacancies.
(a) When any township or multi-township assessment district fails to elect an assessor or when an assessor's office becomes vacant for any reason specified in Section 25-2 of the Election Code, the township or multi-township board of trustees shall fill the vacancy in townships or multi-township assessment districts by appointing a person qualified as required under Section 2-45 or as revised by the Department under Section 2-52. A person appointed to fill a vacancy under this Section must be a member of the same political party as the person vacating the office if the person vacating the office was a member of an established political party, as defined in Section 10-2 of the Election Code, that is still in existence at the time the appointment is made. The appointee shall establish his or her political party affiliation by his or her record of voting in party primary elections or by holding or having held an office in a political party organization before the appointment. If the appointee has not voted in a party primary election or is not holding or has not held an office in a political party organization before the appointment, then the appointee shall establish his or her political party affiliation by his or her record of participating in a political party's nomination or election caucus.
(b) In the alternative, a township or multi-township assessment district shall contract with a person qualified as required under Section 2-45 or as revised by the Department under Section 2-52 to do the assessing at a cost no greater than the maximum salary authorized for that township or multi-township assessment district under Section 2-70.
(Source: P.A. 89-342, eff. 1-1-96; 89-441, eff. 6-1-96; 90-748, eff. 8-14-98.)

(35 ILCS 200/2-65)
Sec. 2-65. Deputies and employees.
(a) In all counties under township organization where a township or multi-township assessor is unable alone to perform all duties of the office, he or she may appoint one or more suitable persons as deputies to assist in making the assessment, and may appoint other employees required for operation of the office. The deputies and other employees may be employed on an annual, monthly or daily basis.
(b) Every township or multi-township assessor with 5 or more deputies and other employees shall adopt rules concerning all benefits available to employees. The rules shall include, without limitation, the following benefits to the extent they are applicable: insurance coverage, compensation, overtime pay, compensatory time off, holidays, vacations, sick leave, and maternity leave. The rules shall be adopted and filed with the township clerk within 4 months after the assessor takes office. A multi-township assessor shall file the rules with the clerk of each township in the district. Amendments to the rules shall be filed with the appropriate township clerk or clerks by their effective date.
(Source: P.A. 87-818; 88-455.)

(35 ILCS 200/2-70)
Sec. 2-70. Salary. Each multi-township board of trustees shall set the salary of its multi-township assessor at least 150 days before his or her election. Each township board of trustees shall set the salary of its township assessor at the same time it sets the compensation of its township supervisor.
(Source: P.A. 90-210, eff. 7-25-97.)

(35 ILCS 200/2-75)
Sec. 2-75. Affidavit for time employed. When compensation of a township or multi-township assessor or his or her deputy is based upon the time actually employed in the making of assessments, the assessors and deputies shall make an affidavit of the time so employed. Payments of the compensation and expenses under Sections 2-65, 2-70 and 2-80 shall be paid out of the township or multi-township treasury.
(Source: Laws 1967, p. 388; P.A. 88-455.)

(35 ILCS 200/2-80)
Sec. 2-80. Expenses and office needs. Township and multi-township assessors shall receive travel and transportation expenses in the amount determined by the board of town trustees, and shall be reimbursed for their reasonable travel, meal, lodging and registration expenses incurred in attendance at a school of instruction prescribed by the Department. The board of town trustees shall provide the office and storage space, equipment, office supplies, deputies and clerical and stenographic personnel and other items as are necessary for the efficient operation of the office.
(Source: P.A. 83-1277; 88-455.)

(35 ILCS 200/Art. 3 heading)

(35 ILCS 200/3-5)
Sec. 3-5. Supervisor of assessments. In counties with less than 3,000,000 inhabitants and in which no county assessor has been elected under Section 3-45, there shall be a county supervisor of assessments, either appointed as provided in this Section, or elected.
In counties with less than 3,000,000 inhabitants and not having an elected county assessor or an elected supervisor of assessments, the office of supervisor of assessments shall be filled by appointment by the presiding officer of the county board with the advice and consent of the county board.
To be eligible for appointment or to be eligible to file nomination papers or participate as a candidate in any primary or general election for, or be elected to, the office of supervisor of assessments, or to enter upon the duties of the office, a person must possess one of the following qualifications as certified by the individual to the county clerk:
(1) A Certified Illinois Assessing Official

certificate from the Illinois Property Assessment Institute, plus the additional training required for additional compensation under Section 4-10.

(2) A Certified Assessment Evaluator certificate from

the International Association of Assessing Officers.

(3) A Member of the Appraisal Institute (MAI),

Residential Member (RM), Senior Real Estate Analyst (SREA), Senior Real Property Analyst (SRPA) or Senior Residential Analyst (SRA) certificate from the Appraisal Institute or its predecessor organizations.

(4) If the person has served as a supervisor of

assessments for 12 years or more, a Certified Illinois Assessing Official certificate from the Illinois Property Assessment Institute with a minimum of 360 additional hours of successfully completed courses approved by the Department if at least 180 of the course hours required a written examination.

In addition, a person must have had at least 2 years' experience in the field of property sales, assessments, finance or appraisals and must have passed an examination conducted by the Department to determine his or her competence to hold the office. The examination may be conducted by the Department at a convenient location in the county or region. Notice of the time and place shall be given by publication in a newspaper of general circulation in the counties, at least one week prior to the exam. The Department shall certify to the county board a list of the names and scores of persons who pass the examination. The Department may provide by rule the maximum time that the name of a person who has passed the examination will be included on a list of persons eligible for appointment or election. The term of office shall be 4 years from the date of appointment and until a successor is appointed and qualified.
(Source: P.A. 92-667, eff. 7-16-02.)

(35 ILCS 200/3-10)
Sec. 3-10. Dismissal of supervisor of assessments; Vacancies. The county board, by a vote of 2/3 of its members, may dismiss a supervisor of assessments before the expiration of his or her term for misfeasance, malfeasance or nonfeasance in the performance of the duties of the office. Whenever the county board dismisses a supervisor of assessments, it shall specify its reasons in writing. The dismissed supervisor may, within 21 days after receipt of the statement of reasons for dismissal, request a hearing before the county board. The county board shall conduct a hearing within 30 days of a timely request, and may reverse the dismissal by a vote of a majority of the members present.
Vacancies shall be filed by appointment for a full term. In the event of a vacancy, the county board may appoint an acting supervisor of assessments, but an acting supervisor may serve for no more than 60 days until a qualified person is appointed to fill the remainder of the term.
(Source: P.A. 86-905; 88-455.)

(35 ILCS 200/3-15)
Sec. 3-15. Service in more than one county. Any 2 or more counties may, with Department approval, appoint or elect the same person as county supervisor of assessments for each of such counties and may by agreement provide for the appropriate share of the salary and expenses of the official. In any case where a supervisor of assessments is shared, the aggregate population of the 2 or more counties shall be considered as the population when determining the compensation of the official under Section 3-40. If a county board desires to appoint as county supervisor of assessments of that county a person who is the appointed or elected supervisor of assessments of another county, the person shall not be required to take the examination given by the Department and shall not be required to accept the appointment.
(Source: P.A. 86-905; 88-455.)

(35 ILCS 200/3-20)
Sec. 3-20. Reimbursement when serving more than 1 county. When 2 or more counties have, with Department approval, elected or appointed the same person as county supervisor of assessments, subject to appropriation, the Department shall pay out of the Personal Property Tax Replacement Fund to the counties a total of $5,000 per year to be applied toward the person's salary. The Department shall apportion the $5,000 among such counties in proportion to each county's share of the salary.
The amount payable under this Section is in addition to the 50% reimbursement provided for in Section 3-40, but in no event shall the total paid under this Section and the reimbursement under Section 3-40 exceed the compensation of the supervisor of assessments.
(Source: P.A. 97-72, eff. 7-1-11.)

(35 ILCS 200/3-25)
Sec. 3-25. Reappointment or reelection. Reappointment or reelection of an incumbent supervisor of assessments may be made without examination. If the presiding officer of the county board does not intend to reappoint an incumbent, he or she shall notify the incumbent not more than 120 nor less than 90 days before the expiration of his or her term. Upon request of the incumbent, the county board shall grant a public hearing as to why the incumbent will not be reappointed.
(Source: P.A. 86-905; 88-455.)

(35 ILCS 200/3-30)
Sec. 3-30. Supervisor of assessments as clerk of the board of review. Each supervisor of assessments shall serve as clerk of the county board of review and shall be present at all hearings held by the board. He or she shall not receive additional compensation for that service.
(Source: P.A. 86-482; 86-1475; 88-455.)

(35 ILCS 200/3-35)
Sec. 3-35. Outside employment. Except as provided below, any person appointed under Section 3-5 shall hold no other lucrative public office or public employment. In counties with less than 100,000 inhabitants, he or she may hold public employment if the duties are not incompatible with his or her duties as supervisor of assessments as assigned by the county board. The duties of a person administering a county zoning ordinance shall not be considered incompatible with the duties of a supervisor of assessments.
(Source: P.A. 86-482; 86-1475; 88-455.)

(35 ILCS 200/3-40)
Sec. 3-40. Compensation of supervisors of assessments.
(a) A supervisor of assessments shall receive annual compensation in an amount fixed by the county board subject to the following minimum amounts:
In counties with less than 14,000 inhabitants, not

less than $7,500;

In counties with 14,000 or more but less than 30,000

inhabitants, not less than $8,000;

In counties with 30,000 or more but less than 60,000

inhabitants, not less than $9,000;

In counties with 60,000 or more but less than 100,000

inhabitants, not less than $10,000;

In counties with 100,000 or more but less than

200,000 inhabitants, not less than $11,500;

In counties with 200,000 or more but less than

300,000 inhabitants, not less than $13,000;

In counties with 300,000 or more but less than

1,000,000 inhabitants, not less than $15,000.

For purposes of this subsection, the number of inhabitants shall be determined by the latest Federal decennial or special census of the county.
(b) Elected supervisors of assessments who began a term of office before December 1, 1990 shall be compensated at the rate of their base salary. "Base salary" is the compensation paid for their position before July 1, 1989.
(c) Elected supervisors of assessments beginning a term of office on or after December 1, 1990 shall, beginning December 1, 1993, receive their base salary plus at least 12% of base salary.
Any supervisor of assessments who has been presented a Certified Assessing Evaluator Certificate by the International Association of Assessing Officers shall receive an additional compensation of $500 per year to be paid out of funds appropriated to the Department from the Personal Property Tax Replacement Fund.
The salary set by the county board shall be paid in equal monthly installments out of the treasury of the county in which he or she is appointed or elected. If the Department has determined that the total assessed value of property in a county, as equalized by the supervisor of assessments under Section 9-210, is between 31 1/3% and 35 1/3% of the total fair cash value of property in the county, subject to appropriation, the Department shall reimburse the county monthly from the Personal Property Tax Replacement Fund 50% of the amount of salary the county paid to the officer for the preceding month.
The county board shall provide necessary office space for the officer and pay all necessary expenses of the office out of the county treasury.
Each supervisor of assessments may, with the advice and consent of the county board, appoint necessary deputies and clerks, their compensation to be fixed by the county board and paid by the county.
(Source: P.A. 97-72, eff. 7-1-11.)

(35 ILCS 200/3-45)
Sec. 3-45. Election of county assessor; counties of less than 3,000,000. In counties having an elected board of review under Section 6-35, a county assessor shall be elected. To be eligible to file nomination papers or participate as a candidate in any primary or general election for, or be elected to, the office of county assessor, or to enter upon the duties of the office, a person must possess one of the following qualifications as certified by the individual to the county clerk:
(1) a Certified Illinois Assessing Officer

certificate from the Illinois Property Assessment Institute; or

(2) a Certified Assessment Evaluator designation from

the International Association of Assessing Officers.

In addition, a person must have at least 2 years experience in the field of property sales, assessments, finance, or appraisals.
The county clerk must determine if candidates for assessor have qualified under this Code prior to certification of their nominating petitions. The election of the county assessor shall be at the same time and in the same manner as other county officials are elected under the general election law. The county assessor shall hold office for a 4 year term and until a successor is elected and qualified. Vacancies shall be filled in the same manner as are vacancies in other county elective offices.
(Source: P.A. 92-235, eff. 8-2-01.)

(35 ILCS 200/3-50)
Sec. 3-50. Election of county assessors - Counties of 3,000,000 or more. In all counties with 3,000,000 or more inhabitants, the office of county assessor, heretofore created and established, is hereby continued.
The county assessor shall be elected as provided in the general election law, at the general election in 1994 and every fourth year thereafter to hold office for a term of 4 years from the first Monday of December, and until a successor is elected and qualified. Any vacancy in office shall be filled by appointment as provided in the general election law, until the next regular election of county officers when a successor shall be elected for the unexpired term or for the full term as the case may require. The county assessor shall take the oath and give the bond herein required of other assessors and of supervisors of assessments and shall receive such compensation payable from the county treasury in an amount set by the county board. The amount so set shall not be changed during the term for which he or she is elected or appointed. The county assessor shall also have a suitable office to be provided by the county board.
(Source: P.A. 83-121; 88-455.)

(35 ILCS 200/3-55)
Sec. 3-55. Staffing of county assessor's office - Counties of 3,000,000 or more. The county assessor in counties with 3,000,000 or more inhabitants shall appoint one chief deputy assessor, one deputy assessor in charge of administrative service division and one deputy assessor in charge of real estate division. The county assessor may also employ other clerical help and deputies as may be necessary, each one of whom (except the chief deputy assessor, deputy assessor in charge of administrative service division, and deputy assessor in charge of real estate division) shall be appointed by the county assessor under the civil service law applicable in such counties.
(Source: P.A. 83-121; 88-455.)

(35 ILCS 200/3-60)
Sec. 3-60. Chief deputy - Counties of less than 3,000,000 with elected assessor. The county assessor in counties with less than 3,000,000 inhabitants which elect a county assessor under Section 3-45 may employ a chief deputy and other clerical help as may be necessary. The chief deputy shall hold office at the will of the county assessor, and shall take and subscribe an oath of office that he or she will honestly and faithfully perform all duties of the office under the direction of the county assessor. The chief deputy shall have power to administer all oaths authorized by law to be administered by assessors. The compensation of the chief deputy shall be fixed by the county assessor, subject to the approval of the board of review.
(Source: P.A. 86-1475; 88-455.)

(35 ILCS 200/3-65)
Sec. 3-65. Deputy county assessors - Counties of less than 3,000,000 with elected assessor. The county assessor in counties with less than 3,000,000 inhabitants which elect a county assessor under Section 3-45 may appoint as many suitable persons as in his or her judgment are necessary to act as deputies, who shall perform the duties assigned to them by the county assessor. They shall hold their office at the will of the county assessor, and shall receive compensation determined by the assessor to be paid out of the county treasury. Such deputy assessors shall, before entering upon their duties, take the oath or affirmation prescribed for the assessors.
In counties with less than 3,000,000 inhabitants which elect a county assessor under Section 3-45, in all townships not lying completely within the limits of one city, the township assessor shall be ex-officio the deputy assessor to make the assessments in the township where he or she is elected. If, in any township, the township assessor shall not be able, by himself or herself within the time allowed by law, to make the assessment of the township, any additional deputy assessors required to make the assessment shall be residents and legal voters of that township, and shall be nominated by the township's board of trustees and appointed by the county assessor only upon that nomination. Deputy assessors so appointed shall act under the supervision of the ex-officio deputy town assessors.
(Source: P.A. 82-783; 88-455.)

(35 ILCS 200/3-70)
Sec. 3-70. Cessation of Township Assessor. If the office of Township Assessor in a coterminous township ceases as provided in Articles 27 and 28 of the Township Code, then the coterminous municipality shall assume the duties of the Township Assessor under this Code.
(Source: P.A. 98-127, eff. 8-2-13; 99-474, eff. 8-27-15.)

(35 ILCS 200/Art. 4 heading)

(35 ILCS 200/4-5)
Sec. 4-5. State compensation not to affect county compensation. Any additional compensation payable from State funds to any county officer under this Code shall not affect any other compensation provided by law to be paid to the county officer. No county board may reduce or otherwise impair the compensation payable to a county officer because the person receives additional compensation payable from State funds under this Code. However, a county board may include State funds payable under this Code as reimbursements of or contributions to county officer salaries in determining the compensation of a county officer. As used in this Section, "county officer" includes any local assessment officer whose compensation is determined in whole or in part by a county board.
(Source: P.A. 86-348; 88-455.)

(35 ILCS 200/4-10)
Sec. 4-10. Compensation for Certified Illinois Assessing Officers. Subject to the requirements for continued training, any supervisor of assessments, assessor, deputy assessor or member of a board of review in any county who has earned a Certified Illinois Assessing Officers Certificate from the Illinois Property Assessment Institute shall receive from the State, out of funds appropriated to the Department from the Personal Property Tax Replacement Fund, additional compensation of $500 per year.
To receive a Certified Illinois Assessing Officer certificate, a person shall complete successfully and pass examinations on a basic course in assessment practice approved by the Department and conducted by the Institute and additional courses totaling not less than 60 class hours that are designated and approved by the Department, on the cost, market and income approaches to value, mass appraisal techniques, and property tax administration.
To continue to be eligible for the additional compensation, a Certified Illinois Assessing Officer must complete successfully a minimum of 15 class hours requiring a written examination, and the equivalent of one seminar course of 15 class hours which does not require a written examination, in each year for which additional compensation is sought after receipt of the certificate. The Department shall designate and approve courses acceptable for additional training, including courses in business and computer techniques, and class hours applicable to each course. The Department shall specify procedures for certifying the completion of the additional training.
The courses and training shall be conducted annually at various convenient locations throughout the State. At least one course shall be conducted annually in each county with more than 400,000 inhabitants.
(Source: P.A. 97-72, eff. 7-1-11.)

(35 ILCS 200/4-15)
Sec. 4-15. Compensation of local assessment officers holding other designations. Any assessor, deputy assessor or member of a board of review who has been awarded a Certified Assessment Evaluator certificate by the International Association of Assessing Officers shall receive an additional compensation of $500 per year from funds appropriated to the Department from the Personal Property Tax Replacement Fund.
Any assessor, deputy assessor or member of a board of review who has been awarded a Residential Evaluation Specialist, Assessment Administration Specialist, or Cadastral Mapping Specialist certificate by the International Association of Assessing Officers, but who has not been awarded a Certified Assessment Evaluator certificate, shall receive additional compensation of $250 per year from funds appropriated to the Department from the Personal Property Tax Replacement Fund. If any assessor, deputy assessor, or member of a board of review has been awarded more than one certificate, but has not been awarded a Certified Assessment Evaluator certificate, the maximum additional compensation shall be $250.
To continue to qualify for the additional compensation after receipt of a certificate, any assessor, deputy assessor or member of a board of review must, each year that additional compensation is sought, complete successfully a minimum of 15 class hours requiring a written examination, and the equivalent of one seminar course of 15 class hours which does not require a written examination.
(Source: P.A. 97-72, eff. 7-1-11.)

(35 ILCS 200/4-20)
Sec. 4-20. Additional compensation based on performance. Any assessor in counties with less than 3,000,000 but more than 50,000 inhabitants each year may petition the Department to receive additional compensation based on performance. To receive additional compensation, the official's assessment jurisdiction must meet the following criteria:
(1) the median level of assessment must be no more

than 35 1/3% and no less than 31 1/3% of fair cash value of property in his or her assessment jurisdiction; and

(2) the coefficient of dispersion must not be greater

than 15%.

For purposes of this Section, "coefficient of dispersion" means the average deviation of all assessments from the median level. For purposes of this Section, the number of inhabitants shall be determined by the latest federal decennial census. When the most recent census shows an increase in inhabitants to over 50,000 or a decrease to 50,000 or fewer, then the assessment year used to compute the coefficient of dispersion and the most recent year of the 3-year average level of assessments is the year that determines qualification for additional compensation. The Department will promulgate rules and regulations to determine whether an assessor meets these criteria.
Any assessor in a county of 50,000 or fewer inhabitants may petition the Department for consideration to receive additional compensation each year based on performance. In order to receive the additional compensation, the assessments in the official's assessment jurisdiction must meet the following criteria: (i) the median level of assessments must be no more than 35 1/3% and no less than 31 1/3% of fair cash value of property in his or her assessment jurisdiction; and (ii) the coefficient of dispersion must not be greater than 40% in 1994, 38% in 1995, 36% in 1996, 34% in 1997, 32% in 1998, and 30% in 1999 and every year thereafter.
Real estate transfer declarations used by the Department in annual sales-assessment ratio studies will be used to evaluate applications for additional compensation. The Department will audit other property to determine if the sales-assessment ratio study data is representative of the assessment jurisdiction. If the ratio study is found not representative, appraisals and other information may be utilized. If the ratio study is representative, upon certification by the Department, the assessor shall receive additional compensation of $3,000 for that year, to be paid out of funds appropriated to the Department from the Personal Property Tax Replacement Fund.
As used in this Section, "assessor" means any township or multi-township assessor, or supervisor of assessments.
(Source: P.A. 97-72, eff. 7-1-11.)

(35 ILCS 200/4-25)
Sec. 4-25. Bond of assessors. Before entering office, every assessor and supervisor of assessments, other than township or multi-township assessors, shall enter into a bond, payable to the People of the State of Illinois in the sum of two thousand dollars, or such larger sum as the county board shall determine, with two or more sufficient sureties.
The bond of the supervisor of assessments shall be approved by the county board, and bonds of other assessors by the president or chairman of the county board. The condition of the bond shall be that the assessor or supervisor of assessments will diligently, faithfully and impartially perform the duties of the office during the term or portion thereof for which he or she was elected or appointed. The bond shall be filed in the office of the county clerk and recorded in a book to be provided for those bonds. Any taxing district, or person suffering any loss resulting from an assessor's failure to perform any of the conditions of the bond may sue to recover the loss in the name of the People of the State of Illinois.
(Source: P.A. 87-1021; 87-1189; 88-455.)

(35 ILCS 200/4-30)
Sec. 4-30. Oath of assessors. Before entering office, every assessor or supervisor of assessments shall take and subscribe to the following oath, which shall be filed in the office of the county clerk, except the oath of township or multi-township assessors and their deputies shall be filed with their respective town clerks. The oath shall be as follows:
State of Illinois)
)ss.
County of .......)
I do solemnly swear (or affirm) that I will support the Constitution of the United States and the Constitution of the State of Illinois; and that I will faithfully discharge all the duties of the office of assessor, or supervisor of assessments to the best of my ability.
Dated..........
(Source: P.A. 87-1021; 87-1189; 88-455.)

(35 ILCS 200/Art. 5 heading)

(35 ILCS 200/5-5)
Sec. 5-5. Election of commissioners of board of review; counties of 3,000,000 or more.
(a) In counties with 3,000,000 or more inhabitants, on the first Tuesday after the first Monday in November 1994, 2 commissioners of the board of appeals shall be elected to hold office from the first Monday in December following their election and until the first Monday in December 1998. In case of any vacancy, the chief judge of the circuit court or any judge of that circuit designated by the chief judge shall fill the vacancy by appointment. The commissioners shall be electors in the particular county at the time of their election or appointment and shall hold no other lucrative public office or public employment. Each commissioner shall receive compensation fixed by the county board, which shall be paid out of the county treasury and which shall not be changed during the term for which any commissioner is elected or appointed. Effective the first Monday in December 1998, the board of appeals is abolished.
The board of appeals shall maintain sufficient evidentiary records to support all decisions made by the board of appeals. All records, data, sales/ratio studies, and other information necessary for the board of review elected under subsection (c) to perform its functions and duties shall be transferred by the board of appeals to the board of review on the first Monday in December 1998.
(b) (Blank).
(c) In each county with 3,000,000 or more inhabitants, there is created a board of review. The board of review shall consist of 3 commissioners, one elected from each election district in the county at the general election in 1998 to hold office for a term beginning on the first Monday in December following their election and until their respective successors are elected and qualified.
No later than June 1, 1996, the General Assembly shall establish the boundaries for the 3 election districts in each county with 3,000,000 or more inhabitants. The election districts shall be compact, contiguous, and have substantially the same population based on the 1990 federal decennial census. One district shall be designated as the first election district, one as the second election district, and one as the third election district. The commissioner from each district shall be elected to a term of 4 years.
In the year following each federal decennial census, the General Assembly shall reapportion the election districts to reflect the results of the census. The reapportioned districts shall be compact, contiguous, and contain substantially the same population. The commissioner from the first district shall be elected to terms of 4 years, 4 years, and 2 years. The commissioner from the second district shall be elected to terms of 4 years, 2 years, and 4 years. The commissioner from the third district shall be elected to terms of 2 years, 4 years, and 4 years.
In case of vacancy, the chief judge of the circuit court or any judge of the circuit court designated by the chief judge shall fill the vacancy by appointment of a person from the same political party. If the vacancy is filled with more than 28 months remaining in the term, the appointed commissioner shall serve until the next general election, at which time a commissioner shall be elected to serve for the remainder of the term. If a vacancy is filled with 28 months or less remaining in the term, the appointment shall be for the remainder of the term. No commissioner may be elected or appointed to the board of review unless he or she has resided in the election district he or she seeks to represent for at least 2 years before the date of the election or appointment. In the election following each federal decennial census and board of review redistricting, a candidate for commissioner may be elected from any election district that contains a part of the election district in which he or she resided at the time of the redistricting and re-elected if a resident of the new district he or she represents for 18 months prior to re-election. The commissioners shall hold no other lucrative public office or public employment.
Each commissioner shall receive compensation fixed by the county board, which shall be paid from the county treasury. Compensation for each commissioner shall be equitable and shall not be changed during the term for which that commissioner is elected or appointed. The county shall provide suitable office space for the board of review.
For the year beginning on the first Monday in December 1998 and ending the first Monday in December 1999, and every fourth year thereafter, the chair of the board shall be the commissioner elected from the first district. For the year beginning the first Monday in December 1999 and ending the first Monday in December 2000, and every fourth year thereafter, the chair of the board shall be the commissioner elected from the second district. For the year beginning the first Monday in December 2000 and ending the first Monday in December 2001, and every fourth year thereafter, the chair shall be the commissioner elected from the third district. For the year beginning the first Monday in December 2001 and ending the first Monday in December 2002, and every fourth year thereafter, the chair of the board shall be determined by lot.
On and after the first Monday in December, 1998, any reference in this Code to a board of appeals shall mean the board of review created under this subsection, and any reference to a member of a board of review shall mean a commissioner of a board of review. Whenever it may be necessary for purposes of determining its jurisdiction, the board of review shall be deemed to succeed to the powers and duties of the former board of appeals; provided that the board of review shall also have all of the powers and duties granted to it under this Code. All action of the board of review shall be by a majority vote of its commissioners.
(Source: P.A. 93-574, eff. 8-21-03.)

(35 ILCS 200/5-10)
Sec. 5-10. Oath of office. Each member of the board of review or commissioner of the board of appeals created by this Code shall, before entering upon the duties of his or her office, take and subscribe to the following oath:
State of Illinois County of ....
I do solemnly swear (or affirm) that I will as (a member of the board of review) (a commissioner of the board of appeals) faithfully perform all the duties of that office as required by law; that I will fairly and impartially review the assessments of all property to the extent authorized by this Code; that I will correct all assessments which should be corrected; that I will raise or lower (or in the case of commissioners of the board of appeals, will direct the county assessor to change, correct, alter or modify) assessments as justice may require; and that I will do all acts necessary and within my authority to procure a full, fair and impartial assessment of all property.
Dated ....
(Source: P.A. 88-455; 89-126, eff. 7-11-95; 89-671, eff. 8-14-96.)

(35 ILCS 200/5-15)
Sec. 5-15. Board employees. In counties with 3,000,000 or more inhabitants, the board of appeals (until the first Monday in December 1998 and the board of review beginning on the first Monday in December 1998 and thereafter) shall appoint a Chief Clerk, a Secretary, and a deputy in charge of complaints. The Board may also employ deputies and other staff as may be necessary to assist the Board in the proper discharge of its duties. The Chief Clerk, the Secretary and the deputies shall have authority to administer oaths and examine under oath those persons who appear for a hearing. The Board may assign any matter to a deputy for preliminary hearing. With respect to applications for exemption reviewed under Section 16-130, the Secretary shall prepare and forward to the Department a full and complete statement of all the facts together with documents in each case and shall also forward a statement of the facts to the county assessor. Except as provided in Section 9-85, in all other instances the board shall certify its action and orders to the county assessor and the county assessor shall carry out the orders under the direction of the board. Employees of the board of appeals (until the first Monday in December 1998 and the board of review beginning on the first Monday in December 1998 and thereafter) shall receive compensation fixed by the county board upon the recommendation of the board, payable from the county treasury.
(Source: P.A. 88-455; 89-126, eff. 7-11-95; 89-671, eff. 8-14-96.)

(35 ILCS 200/Art. 6 heading)

(35 ILCS 200/6-5)
Sec. 6-5. Appointed boards of review. In counties under township organization with less than 3,000,000 inhabitants in which no board of review is elected under Section 6-35, there shall be an appointed board of review to review the assessments made by the supervisor of assessments. When there is no existing appointed board of review, the chairman of the county board shall appoint, with approval of the county board, 3 citizens of the county to comprise the board of review for that county, 2 to serve for a one year term commencing on the following June 1, and one to serve for a 2 year term commencing on the same date. When an appointed board of review already exists, successors shall be appointed and qualified to serve for terms of 2 years commencing on June 1 of the year of appointment and until their successors are appointed and qualified. Vacancies shall be filled in like manner as original appointments, for the balance of the unexpired term. Members of the county board may be appointed to the board of review. A member of the board of review may be reappointed. No person may serve on the board of review who is not qualified by experience and training in property appraisal and property tax administration.
(Source: P.A. 86-905; 87-1189; 88-455.)

(35 ILCS 200/6-10)
Sec. 6-10. Examination requirement - Counties of 100,000 or more. In any county to which Section 6-5 applies and which has 100,000 or more inhabitants, no person may serve on the board of review who has not passed an examination prepared and administered by the Department to determine his or her competence to hold the office. The examination shall be conducted by the Department at some convenient location in the county. The Department may provide by rule the maximum time that the name of a person who has passed the examination will be included on a list of persons eligible for appointment or election. The county board of any other county may, by resolution, impose a like requirement in its county. In counties with less than 100,000 inhabitants, the members of the board of review shall within one year of taking office successfully complete a basic course in assessment practice approved by the Department. In counties with 3,000,000 or more inhabitants, the members of the board of review shall successfully complete a basic course in assessment practice, approved by the Department, within one year after taking office.
(Source: P.A. 88-455; incorporates 88-221; 88-670, eff. 12-2-94; 89-126, eff. 7-11-95; 89-671, eff. 8-14-96.)

(35 ILCS 200/6-15)
Sec. 6-15. Political makeup and compensation. The board of review appointed under Section 6-5 shall consist of 3 members, 2 of whom are affiliated with the political party polling the highest vote for any county office in the county at the last general election prior to any appointment made under this Section. The third member shall not be affiliated with that same party. Each member of the board of review shall receive an annual salary to be fixed by the county board and paid out of the county treasury.
(Source: P.A. 98-322, eff. 8-12-13.)

(35 ILCS 200/6-20)
Sec. 6-20. Clerk of the board of review.
(a) In counties with a board of review appointed under Section 6-5, the clerk of the board of review shall collect and analyze property transfers and property appraisals, and pursue other activities the board considers proper and necessary to aid the board in the determination of the percentage relationship, for each assessment district, between the valuations at which locally assessed property is listed and 33 1/3% of the estimated fair cash value of such property, or the values determined in accordance with Sections 10-110 through 10-140, or the percentages provided by a county ordinance adopted under Section 4 of Article IX of the Constitution of Illinois.
(b) In counties with 3,000,000 or more inhabitants, the county assessor shall annually make available to the board of appeals (until the first Monday in December 1998 and the board of review beginning on the first Monday in December 1998 and thereafter) information utilized in the assessment of property, including, but not limited to, reports generated from the multiple regression equation and sales/ratio studies, if any. The county assessor shall make available to the board of appeals (until the first Monday in December 1998 and the board of review beginning on the first Monday in December 1998 and thereafter), upon request by any member of the board, data used in compilation of the reports and studies. The Department shall make available to the board of appeals (until the first Monday in December 1998 and the board of review beginning on the first Monday in December 1998 and thereafter) sales/ratio studies conducted by the Department.
(Source: P.A. 88-455; 89-126, eff. 7-11-95; 89-671, eff. 8-14-96.)

(35 ILCS 200/6-25)
Sec. 6-25. Additional members. In counties with a board of review appointed under Section 6-5, when the county board declares by resolution that the number of complaints filed with the board of review has created an emergency situation and caused a need for an expanded board of review, the chairman of the county board may appoint additional qualified members to the board of review for the sole purpose of holding separate hearings on complaints. The additional members shall not take part in the intracounty equalization process of the board of review under Section 16-60 or Section 16-65. If a board of review is expanded under this Section in Lake, DuPage, McHenry, or Kane County, then the chairman of that county board may appoint qualified residents of counties that are directly adjacent to that chairman's county to serve as additional members of the expanded board of review.
(Source: P.A. 96-825, eff. 11-25-09.)

(35 ILCS 200/6-30)
Sec. 6-30. Board of review in commission counties. In counties not under township organization with less than 3,000,000 inhabitants in which no board of review is elected under Section 6-35, the board of county commissioners shall constitute the board of review. They shall have all the powers and perform all the duties conferred on or required by boards of review. County commissioners shall receive no additional compensation for serving on the board of review. County commissioners serving as the board of review must meet the examination requirements of Section 6-32. If any member of the board of county commissioners fails to meet the examination requirements, the board of county commissioners shall appoint a board of review. Members of the county commissioners who meet the requirements of Section 6-32 may serve on the appointed board of review, but shall not receive additional compensation.
The board of county commissioners shall appoint a 3-member board of review if (i) the board of county commissioners so chooses or (ii) any member of the board of county commissioners fails to meet the examination requirements of Section 6-32. No person may serve on an appointed board of review under this Section unless he or she meets the examination requirements of Section 6-32. Members of a board of review appointed by the board of county commissioners shall receive a per diem for their services as established by the board of county commissioners.
A board of review appointed by the board of county commissioners shall serve at the pleasure of the board of the county commissioners. If the board of review is appointed because any member of the board of county commissioners fails to meet the examination requirements of Section 6-32 and all members subsequently fulfill the requirements, the board of county commissioners may terminate the authority of the sitting board of review, as soon as it completes its work for a tax year, and serve as the board of review.
(Source: P.A. 90-552, eff. 1-1-99; 91-732, eff. 1-1-01.)

(35 ILCS 200/6-32)
Sec. 6-32. Examination requirement. In any county to which Section 6-30 applies, no person may serve on a board of review who has not passed an examination prepared and administered by the Department to determine his or her competence to hold the office. The Department shall conduct examinations for various counties in a convenient location in the region. A candidate appearing at the examination shall indicate to the Department the name of the county the results shall be certified to if he or she successfully passes the examination. The Department shall certify the list to each county from which candidates have appeared at the examination location. Within one year after the effective date of this amendatory Act of 1997, the Department shall conduct an examination at least once in each commission county for which the chairman of the County Board of Commissioners requests an examination. The Department may provide by rule the maximum time that the name of a person who has passed the examination shall be included on a list of persons eligible to serve on the board of review.
(Source: P.A. 90-552, eff. 1-1-99.)

(35 ILCS 200/6-34)
Sec. 6-34. Political makeup. If the board of county commissioners appoints a board of review as prescribed in Section 6-30, the board of review shall consist of 2 members affiliated with the political party polling the highest vote for any county office in the county and one member of the party polling the second highest vote for the same county office at the last general election.
(Source: P.A. 90-552, eff. 1-1-99.)

(35 ILCS 200/6-35)
Sec. 6-35. Elected boards of review. In counties with 150,000 or more and less than 3,000,000 inhabitants which had an elected board of review on January 1, 1993, the board of three persons shall continue in office. Every two years, at the regular election of county officers in such counties, one member of the board of review shall be elected to succeed the member whose term expires in that year. Each member shall hold office for a term of 6 years and until a successor is elected and qualified. The persons so elected shall qualify within 10 days after the canvass of the vote is completed. They shall hold no other lucrative public office or public employment. Each member shall receive an annual salary to be fixed by the county board and paid out of the county treasury. In case of any vacancy in the board of review or the failure of any person elected to that office to qualify, the vacancy shall be filled by appointment as provided in the general election law until a successor is elected and has qualified. The member having the shortest term to serve shall be the chairman of the board.
(Source: P.A. 86-181; 88-455.)

(35 ILCS 200/6-40)
Sec. 6-40. Election from districts. In all counties which elect a board of review, except counties with a county assessor elected under Section 3-45 and except counties with a board of review elected under Section 5-5, members shall be elected from 3 districts which are substantially equal in number of inhabitants and, to the extent practicable, equal in geographic area. On or before January 1 of the first year following a decennial census in which board members will be elected, the supervisor of assessments shall prepare and submit to the county board a map of the districts, designating each district as 1, 2 or 3. The county board shall adopt the map or make changes as it deems necessary and adopt the revised map on or before January 31. If no map is adopted by January 31, the map initially submitted by the supervisor of assessments shall constitute the districts from which members of the board of review shall be elected. As each term of a member of the board of review expires, a new member shall be elected from a district, beginning with district 1 and proceeding through district 3.
(Source: P.A. 88-455; 89-126, eff. 7-11-95.)

(35 ILCS 200/6-45)
Sec. 6-45. Abolition of elected board of review. If any county contains within its limits 3,000,000 or more inhabitants, as determined by the last Federal decennial or special census, that county shall at once come under the provisions of this Code relating to counties of that population, and at the next ensuing regular election of county officers, a county assessor shall be elected, and all provisions of this Code relating to counties with 3,000,000 or more inhabitants shall then immediately apply to that county.
In counties having an elected board of review as provided by law for counties with 150,000 or more but less than 3,000,000 inhabitants, the county board may by resolution have submitted to the legal voters of the county at any regular election, the question of abolishing the elected board of review. The county board shall certify the question to the proper election officials, who shall submit the question to the voters. Such referendum shall be held and returns made all in the manner now provided by the general election law and the question shall be in substantially the following form:
--------------------------------------------------------------
Shall the elected board of YES
review be abolished and be ----------------------------
replaced by an appointed board? NO
--------------------------------------------------------------
If a majority of the voters voting on the question vote in favor of the proposition, the elected board of review shall be abolished to take effect on June 1 following the election. On that date, all records, books and papers pertaining to the elected board shall be transferred and delivered by the board to its successor in office. Thereafter all the powers and duties conferred upon appointed boards of review in counties with less than 3,000,000 inhabitants, shall be exercised and performed in such counties so voting, by appointed boards of review as provided by law for counties with less than 3,000,000 inhabitants.
(Source: P.A. 88-455; 89-126, eff. 7-11-95.)

(35 ILCS 200/6-50)
Sec. 6-50. Majority vote. Board of review action may be taken by a majority vote of the board.
(Source: P.A. 76-1322; 88-455.)

(35 ILCS 200/6-55)
Sec. 6-55. Oath of office. Each member of the board of review shall, before entering upon the duties of office, take and subscribe to the oath required under Section 5-10.
(Source: P.A. 88-455.)

(35 ILCS 200/6-60)
Sec. 6-60. Rules and procedures. The board of review in every county with less than 3,000,000 inhabitants must make available to the public a detailed description of the rules and procedures for hearings before the board. This description must include an explanation of any applicable burdens of proof, rules of evidence, timelines, and any other procedures that will allow the taxpayer to effectively present his or her case before the board. If a county Internet website exists, the rules and procedures must also be published on that website.
(Source: P.A. 96-122, eff. 1-1-10.)

(35 ILCS 200/Art. 7 heading)

(35 ILCS 200/7-5)
Sec. 7-5. Creation of Property Tax Appeal Board. The Property Tax Appeal Board shall consist of 5 members appointed by the Governor, with the advice and consent of the Senate. The Governor, with the advice and consent of the Senate, shall designate one of the members as Chairman. The Property Tax Appeal Board shall be totally independent of the Department. A vacancy on the Board shall be filled in the same manner as original appointments are made.
(Source: P.A. 87-1189; 88-455.)

(35 ILCS 200/7-10)
Sec. 7-10. Selection of members. The members of the Property Tax Appeal Board shall be qualified by virtue of 5 years experience and training in the field of public finance administration, at least 2 years of which shall be in the field of property appraisal and property tax administration. No more than 3 members of the Board may be members of the same political party. The Chairman of the Property Tax Appeal Board shall receive $28,000 per year, or an amount set by the Compensation Review Board, whichever is greater; and each other member of the Board shall receive $22,500 per year, or an amount set by the Compensation Review Board, whichever is greater.
Of the 5 members of the Board the terms of 2 members shall expire on the third Monday in January, 1995; the term of 2 members shall expire on the third Monday in January, 1997; and the term of one member shall expire on the third Monday in January, 1999. Members shall be appointed in each odd-numbered year for a 6 year term commencing on the third Monday in January of such year. Each member shall serve until a successor is appointed and qualified.
(Source: P.A. 84-1240; 88-455.)

(35 ILCS 200/7-15)
Sec. 7-15. Employees. The Property Tax Appeal Board may appoint necessary hearing officers, appraisers, technicians and necessary clerical help to aid it in performing its duties.
The Property Tax Appeal Board shall choose a person to serve as clerk of the Board.
(Source: P.A. 80-601; 88-455.)

(35 ILCS 200/Art. 8 heading)

(35 ILCS 200/8-5)
Sec. 8-5. General duties. The Department shall:
(1) Direct and supervise the assessment of all property so that all assessments are made relatively just and equal.
(2) Confer with, advise and assist local assessment officers relative to the performance of their duties.
(3) Prescribe for assessment officers general rules, relative to the assessment of property, which rules shall be binding upon all assessment officers until reversed, annulled or modified by a court of competent jurisdiction.
(4) Prescribe or approve forms for returns, reports, complaints, notices and other documents, and the contents of required files and records authorized or required by law or by rule and regulation of the Department. All assessing officers shall use true copies of such forms or reasonable electronic facsimiles of them.
(5) Assess all property owned by or used by railroad companies operating within this State, except non-carrier real estate.
(6) Equalize the assessment of property among the different counties of the State and fix the aggregate amount of the assessment for each county upon which taxes shall be extended in each year; and publish a statement of the methods and procedures used in making such equalization.
(7) Keep a correct record of its acts relative to the assessment of property and the equalization of assessments. The record shall be available for public inspection and copies shall be distributed to any person upon request and payment of the cost of reproduction.
(8) Grant or deny non-homestead exemptions under Sections 16-70 and 16-130.
(Source: P.A. 91-357, eff. 7-29-99.)

(35 ILCS 200/8-10)
Sec. 8-10. General powers. The Department may:
(1) Require local assessment officers to meet with it from time to time to consider matters relative to taxation;
(2) Formulate and recommend legislation for the improvement of the property tax system;
(3) Investigate the tax systems of other states and countries;
(4) Request the institution of proceedings, actions and prosecutions to enforce the laws relating to the penalties, liabilities and punishment of public officers, persons, or officers or agents of corporations for failure or neglect to comply with this Code;
(5) Order reassessments as provided in Section 13-10;
(6) Take evidence and testimony under oath and to require the production of books, papers and documents pertinent to any assessment, investigation or inquiry, and for that purpose to subpoena and compel the attendance of witnesses;
(7) Require from all State and local officers information necessary for the proper discharge of its duties;
(8) Examine and make memoranda from any records, books, papers, documents, and statements of account on record or on file in any public office or taxing district and all public officers having charge or custody of those records shall furnish to the Department any information on file or of record in their respective offices;
(9) Adopt rules determining 33 1/3% of the fair cash value of railroad property assessed by it.
(Source: P.A. 83-121; 88-455.)

(35 ILCS 200/8-15)
Sec. 8-15. Department records for use in courts. Certified copies of the records of the Department pertaining to assessment and equalization shall be received in all courts with like effect as certified copies of other public records.
(Source: Laws 1943, vol. 1, p. 1136; P.A. 88-455.)

(35 ILCS 200/8-20)
Sec. 8-20. Oaths. All officers and employees of the Department and other persons specially delegated in writing for that purpose, may administer oaths authorized or required under this Code.
(Source: Laws 1943, vol. 1, p. 1136; P.A. 88-455.)

(35 ILCS 200/8-25)
Sec. 8-25. Noncompliance with Department subpoena. If any person refuses to comply with any subpoena issued by the Department, or to produce or to permit the examination or inspection of any books, papers or documents pertinent to any assessment, investigation or inquiry, or to testify to any matter regarding which he or she may be lawfully interrogated by the Department, the circuit court for the county in which the matter or hearing is pending, on application of the Department, shall compel compliance by attachment proceedings as for contempt, as in a case of noncompliance with the requirements of a subpoena from the court on a refusal to testify.
(Source: Laws 1965, p. 631; P.A. 88-455.)

(35 ILCS 200/8-30)
Sec. 8-30. Witness fees. The fees and mileage reimbursements of witnesses attending any hearing held by the Department under this Code, pursuant to subpoena, shall be the same as those of witnesses in civil cases in the circuit court. The fees and mileage reimbursements shall be paid by the State.
(Source: Laws 1943, vol. 1, p. 1136; P.A. 88-455.)

(35 ILCS 200/8-35)
Sec. 8-35. Notification requirements; procedure on protest.
(a) Assessments made by the Department. Upon completion of its original assessments, the Department shall publish a complete list of the assessments in the State "official newspaper." Any person feeling aggrieved by any such assessment may, within 10 days of the date of publication of the list, apply to the Department for a review and correction of that assessment. Upon review of the assessment, the Department shall make any correction as it considers just.
If review of an assessment has been made and notice has been given of the Department's decision, any party to the proceeding who feels aggrieved by the decision, may file an application for hearing. The application shall be in writing and shall be filed with the Department within 20 days after notice of the decision has been given by certified mail. Petitions for hearing shall state concisely the mistakes alleged to have been made or the new evidence to be presented.
No action for the judicial review of any assessment decision of the Department shall be allowed unless the party commencing such action has filed an application for a hearing and the Department has acted upon the application.
The extension of taxes on an assessment shall not be delayed by any proceeding under this Section. In cases where the assessment is revised, the taxes extended upon the assessment, or that part of the taxes as may be appropriate, shall be abated or, if already paid, refunded.
(b) Exemption decisions made by the Department. Notice of each exemption decision made by the Department under Section 15-25, 16-70, or 16-130 shall be given by certified mail to the applicant for exemption.
If an exemption decision has been made by the Department and notice has been given of the Department's decision, any party to the proceeding who feels aggrieved by the decision may file an application for hearing. The application shall be in writing and shall be filed with the Department within 60 days after notice of the decision has been given by certified mail. Petitions for hearing shall state concisely the mistakes alleged to have been made or the new evidence to be presented.
If a petition for hearing is filed, the Department shall reconsider the exemption decision and shall grant any party to the proceeding a hearing. As soon as practical after the reconsideration and hearing, the Department shall issue a notice of decision by mailing the notice by certified mail. The notice shall set forth the Department's findings of fact and the basis of the decision.
Within 30 days after the mailing of a notice of decision, any party to the proceeding may file with the Director a written request for rehearing in such form as the Department may by rule prescribe, setting forth the grounds on which rehearing is requested. If rehearing or Departmental review is granted, as soon as practical after the rehearing or Departmental review has been held, the Department shall issue a revised decision to the party or the party's legal representative as a result of the rehearing. The action of the Department on a petition for hearing shall become final the later of (i) 30 days after issuance of a notice of decision, if no request for rehearing is made, or (ii) if a timely request for rehearing is made, upon the issuance of the denial of the request or the issuance of a notice of final decision.
No action for the judicial review of any exemption decision of the Department shall be allowed unless the party commencing the action has filed an application for a hearing and the Department has acted upon the application.
The extension of taxes on an assessment shall not be delayed by any proceeding under this Section. In cases when the exemption is granted, in whole or in part, the taxes extended upon the assessment, or that part of the taxes as may be appropriate, shall be abated or, if already paid, refunded.
(Source: P.A. 92-658, eff. 7-16-02.)

(35 ILCS 200/8-40)
Sec. 8-40. Applicability of Administrative Review Law. The circuit court for the county in which a property assessed, or some part of such property, is situated may review all final administrative decisions of the Department in administering this Code. The Administrative Review Law and the rules adopted under it apply to and govern all proceedings for the judicial review of final administrative decisions of the Department under Section 8-35. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure, and includes assessment ratios and percentages for equalization of assessments determined by the Department under Sections 17-5 through 17-30. Any review of assessment ratios and percentages for equalization of assessments under the Administrative Review Law shall not delay the computation, mailing or payment of tax bills. If a final court decision holding the Department's ratios or percentages in error comes after the mailing of the tax bills, an adjustment shall be made on all bills in the assessment district in the first tax billing following the decision to credit taxpayers with any payments which may have exceeded the maximum tax rate in rate-limited levies of non-home rule taxing units. Service upon the Director or the Assistant Director of the Department of summons issued in an action to review a final administrative decision of the Department shall be service upon the Department.
Appeals from all final orders and judgments entered by the circuit court upon review of the Department's determination in any case shall be taken as in other civil cases.
(Source: P.A. 82-1057; 88-455.)

(35 ILCS 200/8-45)
Sec. 8-45. Effect of judicial review. No action for the judicial review of an assessment made by the Department shall stay or suspend any assessment or the extension of any taxes thereon. If the court, by its final judgment, sets aside or reduces an assessment, and the taxes so erroneously assessed have been paid, the person erroneously paying the taxes shall be entitled to a refund as provided by Section 20-175.
(Source: Laws 1947, p. 1433; P.A. 88-455.)

(35 ILCS 200/8-50)
Sec. 8-50. Forms and instructions. Assessors shall use the forms and follow the instructions which are, from time to time, transmitted to them by the Department, or that are furnished to them by the county clerk or other officer, under the law.
(Source: Laws 1943, vol. 1, p. 1136; P.A. 88-455.)

(35 ILCS 200/8-55)
Sec. 8-55. Office of appraisals. Within the Department, an Office of Appraisals shall assist local government assessment officials, in counties of less than 3,000,000 inhabitants, with appraisal of commercial and industrial properties having an assessment, prior to equalization by the Department, of $350,000 or more.
The Office shall provide assistance to assessors and Supervisors of Assessments having a complaint or appeal relating to the property to be appraised pending before the Board of Review or the State Property Tax Appeal Board. Such assistance shall be provided upon request, pursuant to a written agreement between the Department and the assessing official making the request, specifying the project involved, the time frame for making the appraisal, the purpose of the appraisal and the responsibilities of the parties, including agreement by the local assessing official that the appraisal will be accepted and utilized in the pending complaint or appeal.
(Source: P.A. 92-301, eff. 1-1-02.)



Title 3 - Valuation and Assessment

(35 ILCS 200/Tit. 3 heading)

(35 ILCS 200/Art. 9 heading)

(35 ILCS 200/Art. 9 Div. 1 heading)

(35 ILCS 200/9-5)
Sec. 9-5. Rules. Each county assessor, board of appeals, and board of review shall make and publish reasonable rules for the guidance of persons doing business with them and for the orderly dispatch of business.
In counties with fewer than 3,000,000 inhabitants, these rules shall not require specific proof to be offered nor limit the nature of evidence which may be offered as a condition of filing an assessment complaint under Section 16-55.
In counties with 3,000,000 or more inhabitants, the county assessor and board of appeals (ending the first Monday in December 1998 and the board of review beginning the first Monday in December 1998 and thereafter), jointly shall make and prescribe rules for the assessment of property and the preparation of the assessment books by the township assessors in their respective townships and for the return of those books to the county assessor.
(Source: P.A. 98-322, eff. 8-12-13.)

(35 ILCS 200/9-10)
Sec. 9-10. Office hours. The offices of the chief county assessment officer shall be open all the year during business hours to hear or receive complaints or suggestions that property has not been properly assessed.
(Source: Laws 1939, p. 886; P.A. 88-455.)

(35 ILCS 200/9-15)
Sec. 9-15. Annual meeting of supervisor of assessments. In all counties of township organization having a supervisor of assessments, the supervisor of assessments shall, by January 1 of each year, assemble all assessors and their deputies for consultation and shall instruct them in uniformity of their functions. The instructions shall be in writing and available to the public. Notice of the annual assembly shall be published not more than 30 nor less than 10 days before the assembly in a newspaper published in the township or the tax assessment district, and if there is no such newspaper, in a newspaper published in the county and in general circulation in the township or tax assessment district. At the time of publishing the notice, a press release giving notice of the assembly shall be given to each newspaper published in the county and to each commercial broadcasting station whose main office is located in the county. The assembly is open to the public.
Any assessor or deputy assessor who wilfully refuses or neglects to observe or follow instructions of the supervisor of assessments, which are in accordance with law, shall be guilty of a Class B misdemeanor. Any supervisor of assessments who willfully gives directions which are not in accordance with law is guilty of a Class B misdemeanor.
(Source: P.A. 84-837; 88-455.)

(35 ILCS 200/9-20)
Sec. 9-20. Property record cards. In all counties, all property record cards maintained by a township assessor, multi-township assessor, or chief county assessment officer shall be public records, and shall be available for public inspection during business hours, subject to reasonable rules and regulations of the custodian of the records. Upon request and payment of such reasonable fee established by the custodian, a copy or printout shall be provided to any person.
Property record cards may be established and maintained on electronic equipment or microfiche, and that system may be the exclusive record of property information.
(Source: P.A. 83-1312; 88-455.)

(35 ILCS 200/9-25)
Sec. 9-25. Township property record cards. In counties under township organization, the township assessors and multi-township assessors shall allow the supervisor of assessments to make a duplicate copy of any or all records compiled and maintained by the township assessor and multi-township assessor. The supervisor of assessments shall make and maintain a complete set of property record cards. The township or multi-township assessor shall supply the supervisor of assessments with a copy of all new property record cards as they are added to the tax rolls.
(Source: P.A. 84-837; 88-455.)

(35 ILCS 200/9-30)
Sec. 9-30. Property records systems - Townships and multi-townships. The township or multi-township assessor may spend funds for the preparation, establishment and maintenance of a detailed property record system which would provide information useful to assessment officials. The assessor also may enter into contracts with persons, firms or corporations for the preparation and establishment of the record system. The property record system shall include up-to-date and complete tax maps, ownership lists, valuation standards and property record cards, including appraisals, for all or any part of the property in the township or multi-township assessment district in accordance with reasonable rules and procedures prescribed by the Department, but the system and records shall not be considered to be assessments nor limit the powers and duties of assessing officials. The record shall be available to all assessing officials and to the public.
(Source: P.A. 82-554; 88-455.)

(35 ILCS 200/9-35)
Sec. 9-35. County tax maps - Supervisor of assessments. Except as provided in Section 5-1108 of the Counties Code, each supervisor of assessments shall prepare and maintain, in accordance with rules and procedures prescribed by the Department, tax maps and up-to-date lists of property owners' names and addresses and property record cards for all of the property in the county, and shall procure at regular intervals from the records maintained by the county recorder information relating to transfers of property. The supervisor of assessments shall not, however, duplicate the work of any full-time township assessor or multi-township assessor who maintains up-to-date and complete tax maps, ownership lists and property record cards in accordance with rules and procedures prescribed by the Department. This shall not preclude the maintenance of duplicate records in the supervisor of assessments' office. This Section shall not prohibit the preparation and setting up of a property record system (including appraisals) and property record cards as provided for in other Acts, but such system and records shall not be considered to be assessments nor limit the powers and duties of the assessors as provided by this Code. Systems and records or copies of them set up under other Acts may be maintained by the supervisor of assessments in his or her office. In preparing the original tax maps, lists and property record cards, he or she shall consult with the Department and the Department shall furnish to the officer such supplies and equipment as may, in its judgment, be necessary to set up the original set of maps, lists and records required by this Section.
(Source: P.A. 86-482; 86-1475; 88-455.)

(35 ILCS 200/9-40)
Sec. 9-40. County tax maps; County assessor. In any county with less than 3,000,000 inhabitants which elects a county assessor under Section 3-45, the county assessor shall, except as provided in Section 5-1108 of the Counties Code, prepare and maintain tax maps, up-to-date lists of property owners' names and addresses, and property record cards for all of the property in the county. Those documents shall be prepared and maintained in accordance with rules and procedures prescribed by the Department. The county assessor also shall procure at regular intervals from the records maintained by the recorder information relating to transfers of property. The county assessor shall not duplicate the work of any fulltime township assessor who maintains up-to-date and complete tax maps, ownership lists and property record cards in accordance with rules and procedures prescribed by the Department, but this shall not preclude the maintenance of duplicate copies of those records in the county assessor's office. This Section does not prohibit the preparation and setting up of a property record system (including appraisals) and property record cards as provided for in other Acts, but the system and records shall not be considered to be assessments nor limit the powers and duties of the assessors under this Code. Systems and records or copies of them set up under such other Acts may be maintained by the county assessor in his or her office. In preparing the original tax maps, lists and property record cards, the county assessor shall consult with the Department. The Department shall furnish to that officer supplies and equipment as may, in its judgment, be necessary to set up the original set of maps, lists and records required by this Section.
(Source: P.A. 86-1475; 88-455.)

(35 ILCS 200/9-45)
Sec. 9-45. Property index number system. The county clerk in counties of 3,000,000 or more inhabitants and, subject to the approval of the county board, the chief county assessment officer or recorder, in counties of less than 3,000,000 inhabitants, may establish a property index number system under which property may be listed for purposes of assessment, collection of taxes or automation of the office of the recorder. The system may be adopted in addition to, or instead of, the method of listing by legal description as provided in Section 9-40. The system shall describe property by township, section, block, and parcel or lot, and may cross-reference the street or post office address, if any, and street code number, if any. The county clerk, county treasurer, chief county assessment officer or recorder may establish and maintain cross indexes of numbers assigned under the system with the complete legal description of the properties to which the numbers relate. Index numbers shall be assigned by the county clerk in counties of 3,000,000 or more inhabitants, and, at the direction of the county board in counties with less than 3,000,000 inhabitants, shall be assigned by the chief county assessment officer or recorder. Tax maps of the county clerk, county treasurer or chief county assessment officer shall carry those numbers. The indexes shall be open to public inspection and be made available to the public. Any property index number system established prior to the effective date of this Code shall remain valid. However, in counties with less than 3,000,000 inhabitants, the system may be transferred to another authority upon the approval of the county board.
Any real property used for a power generating or automotive manufacturing facility located within a county of less than 1,000,000 inhabitants, as to which litigation with respect to its assessed valuation is pending or was pending as of January 1, 1993, may be the subject of a real property tax assessment settlement agreement among the taxpayer and taxing districts in which it is situated. In addition, any real property that is (i) used for natural gas extraction and fractionation or olefin and polymer manufacturing and (ii) located within a county of less than 1,000,000 inhabitants may be the subject of a real property tax assessment settlement agreement among the taxpayer and taxing districts in which the property is situated if litigation is or was pending as to its assessed valuation as of January 1, 2003 or thereafter. Other appropriate authorities, which may include county and State boards or officials, may also be parties to such agreements. Such agreements may include the assessment of the facility or property for any years in dispute as well as for up to 10 years in the future. Such agreements may provide for the settlement of issues relating to the assessed value of the facility and may provide for related payments, refunds, claims, credits against taxes and liabilities in respect to past and future taxes of taxing districts, including any fund created under Section 20-35 of this Act, all implementing the settlement agreement. Any such agreement may provide that parties thereto agree not to challenge assessments as provided in the agreement. An agreement entered into on or after January 1, 1993 may provide for the classification of property that is the subject of the agreement as real or personal during the term of the agreement and thereafter. It may also provide that taxing districts agree to reimburse the taxpayer for amounts paid by the taxpayer in respect to taxes for the real property which is the subject of the agreement to the extent levied by those respective districts, over and above amounts which would be due if the facility were to be assessed as provided in the agreement. Such reimbursement may be provided in the agreement to be made by credit against taxes of the taxpayer. No credits shall be applied against taxes levied with respect to debt service or lease payments of a taxing district. No referendum approval or appropriation shall be required for such an agreement or such credits and any such obligation shall not constitute indebtedness of the taxing district for purposes of any statutory limitation. The county collector shall treat credited amounts as if they had been received by the collector as taxes paid by the taxpayer and as if remitted to the district. A county treasurer who is a party to such an agreement may agree to hold amounts paid in escrow as provided in the agreement for possible use for paying taxes until conditions of the agreement are met and then to apply these amounts as provided in the agreement. No such settlement agreement shall be effective unless it shall have been approved by the court in which such litigation is pending. Any such agreement which has been entered into prior to adoption of this amendatory Act of 1988 and which is contingent upon enactment of authorizing legislation shall be binding and enforceable.
(Source: P.A. 96-609, eff. 8-24-09.)

(35 ILCS 200/9-50)
Sec. 9-50. Maps and plats. The chief county assessment officer may make or purchase maps and plats that will facilitate the business of his or her office. The maps and plats shall always remain in the office, and will be open and accessible to the public.
(Source: Laws 1939, p. 886; P.A. 88-455.)

(35 ILCS 200/9-55)
Sec. 9-55. Survey by owner. When a property is divided into parcels so that it cannot be described without describing it by metes and bounds, it is the duty of the owner to have the land surveyed and platted into lots. The platting shall be in accord with the Plat Act. The plat shall be certified and recorded. Any unit of local government responsible for issuing building permits may require, by ordinance, that the plat be certified and recorded before the building permit is issued, unless a subdivision plat is not required under subsection (b) of Section 1 of the Plat Act. The description of property, in accordance with the number and description in the plat, shall be a valid description of the property described. However, no plat of a subdivision, vacation or dedication of a tract of land shall be approved by a city, incorporated town or village officer, nor shall any recorder record a plat, unless a statement from the county clerk is endorsed thereon showing that he or she finds no delinquent general taxes, unpaid current general taxes, delinquent special assessments or unpaid current special assessments against the tract of land. No officer of a city, village or incorporated town shall approve the plat of a subdivision of a tract of land until all deferred installments of outstanding unpaid special assessments are either certified as paid by the proper collector, or a division thereof is made in accord with the proposed subdivision and duly approved by the court that confirmed the special assessment.
(Source: P.A. 90-788, eff. 8-14-98.)

(35 ILCS 200/9-60)
Sec. 9-60. (Repealed).
(Source: P.A. 88-455. Repealed by P.A. 95-925, eff. 1-1-09.)

(35 ILCS 200/9-65)
Sec. 9-65. Reassessment after platting. Except as otherwise provided by Section 10-30 with respect to assessments made in counties with less than 3,000,000 inhabitants, whenever acreage property has been subdivided into lots and the subdivision has been recorded, the lots shall be reassessed and placed upon the assessor's books, replacing the acreage property, as of the first day of January immediately following the date of the recording or filing of the subdivision.
(Source: P.A. 83-358; 83-837; 83-1362; 88-455.)

(35 ILCS 200/Art. 9 Div. 2 heading)

(35 ILCS 200/9-70)
Sec. 9-70. Assessment authority. The Department shall assess all pollution control facilities, low sulfur dioxide emission coal fueled devices, and property owned or used by railroad companies operating within this State, except noncarrier real estate. Local assessment officers shall assess all other property not exempted from taxation.
(Source: P.A. 81-838; 88-455.)

(35 ILCS 200/9-75)
Sec. 9-75. Revisions of assessments; Counties of less than 3,000,000. The chief county assessment officer of any county with less than 3,000,000 inhabitants, or the township or multi-township assessor of any township in that county, may in any year revise and correct an assessment as appears to be just. Notice of the revision shall be given in the manner provided in Section 12-10 and 12-30 to the taxpayer whose assessment has been changed.
(Source: P.A. 81-838; 88-455.)

(35 ILCS 200/9-80)
Sec. 9-80. Authority to revise assessments; Counties of less than 3,000,000. The chief county assessment officer in counties with less than 3,000,000 inhabitants shall have the same authority as the township or multi-township assessor to assess and to make changes or alterations in the assessment of property, and shall assess and make such changes or alterations in the assessment of property as though originally made. Changes by the chief county assessment officer in valuations shall be noted in a column provided, and no change shall be made in the original assessor's figures.
When the chief county assessment officer or his or her deputy views property for the purposes of assessing the property or determining whether a change or alteration in the assessment of the property is required, he or she shall give notice to the township assessor by U.S. Mail at least 5 days but not more than 30 days prior to the viewing, so that the assessor may arrange to be present at the viewing, except if the township or multi-township assessor fails to timely return the assessment books or workbooks as required by Section 9-230. He or she shall also give notice to owners of the properties by means of notices in a paper of general circulation in the township. The notices shall state the chief county assessment officer's intention to view the property but need not specify the date and time of the viewing. When the chief county assessment officer or his or her deputy is present at the property to be viewed, immediately prior to the viewing, he or she shall make a reasonable effort to ascertain if the owner or his or her representative, or the assessor, are on the premises and to inform them of his or her intention to view the property. Failure to provide notice to the township assessor and owner shall not of and by itself invalidate any change in an assessment. A viewing under this Section and Section 9-155 means actual viewing of the visible property in its entirety from, on or at the site of the property.
All changes and alterations in the assessment of property shall be subject to revision by the board of review in the same manner that original assessments are reviewed.
(Source: P.A. 96-486, eff. 8-14-09.)

(35 ILCS 200/9-85)
Sec. 9-85. Revision of assessments by county assessor and board of review; Counties of 3,000,000 or more. In counties with 3,000,000 or more inhabitants, the county assessor shall have authority annually to revise the assessment books and correct them as appears to be just; and on complaint in writing in proper form by any taxpayer, and after affording the taxpayer an opportunity to be heard thereon, he or she shall do so at any time, until the assessment is verified. An entry upon the assessment books does not constitute an assessment until the assessment is verified. When a notice is to be mailed under Section 12-55 and the address that appears on the assessor's records is the address of a mortgage lender or the trustee, where title to the property is held in a land trust, or in any event whenever the notice is mailed by the assessor to a taxpayer at or in care of the address of a mortgage lender or a trustee where the title to the property is held in a land trust, the mortgage lender or the trustee within 15 days of the mortgage lender's or the trustee's receipt of such notice shall mail a copy of the notice to each mortgagor of the property referred to in the notice at the last known address of each mortgagor as shown on the records of the mortgage lender, or to each beneficiary as shown on the records of the trustee.
All changes and alterations pursuant to Section 16-95 or Section 16-120 in the assessment of property shall be subject to revision and entry into the assessment books by the board of appeals (until the first Monday in December 1998 and the board of review beginning the first Monday in December 1998 and thereafter) in the same manner as the original assessments.
(Source: P.A. 88-455; 89-126, eff. 7-11-95; 89-671, eff. 8-14-96.)

(35 ILCS 200/Art. 9 Div. 3 heading)

(35 ILCS 200/9-90)
Sec. 9-90. Procuring assessment books. The county clerk shall procure all necessary books and blanks required by this Code to be used in the assessment of property and collection of taxes, at the expense of the county.
(Source: Laws 1939, p. 886; P.A. 88-455.)

(35 ILCS 200/9-95)
Sec. 9-95. Listing of property. All property subject to taxation under this Code, including property becoming taxable for the first time, shall be listed by the proper legal description in the name of the owner, and assessed at the times and in the manner provided in Sections 9-215 through 9-225, and also in any year that the Department orders a reassessment (to the extent the reassessment is so ordered), with reference to the amount owned on January 1 in the year for which it is assessed, including all property purchased that day. The assessment, as modified or equalized or changed as provided by law, shall be the assessment upon which taxes shall be levied and extended during the general assessment period for which the assessment is made, or during the remainder of that general assessment period for any property reassessed by order of the Department. No assessment shall be considered illegal by reason of not having been listed or assessed in the name of the owner or owners.
(Source: P.A. 85-1221; 86-1481; 88-455.)

(35 ILCS 200/9-100)
Sec. 9-100. Assessment list; Delivery of books. Before January 1 in each year of the general assessment, as provided in Sections 9-215 through 9-225, each county clerk shall make up the list of property to be assessed for taxes for the townships or taxing districts in the county, in books for that purpose. Annually, before January 1, he or she shall make up lists of properties which are taxable, or which become taxable for the first time, and which are not already listed, and make up lists of properties which have been subdivided and not listed by the proper description. The county clerk shall enter in the proper column, opposite the respective parcels, the name of the owner, or other such persons, so far as he is able to ascertain the names. The lists shall contain columns to show the number of acres or lots improved, and the assessed value; the assessed value of improvements; the total value; and other information as may be required. The county clerk shall also have prepared and ready for delivery all blanks necessary in the assessment of property, and shall deliver those blanks to the assessors along with the assessment books or lists. The books or lists may be completed and delivered by townships or taxing districts without waiting for the completion of all the books or lists, but all assessment books or lists shall be delivered by the county clerk to the chief county assessment officer on or before January 1. The books or lists shall be made in duplicate.
(Source: P.A. 86-1481; 88-455.)

(35 ILCS 200/9-105)
Sec. 9-105. Makeup of assessment books by townships. The books for the assessment of property, in counties not under township organization, shall be made up by congressional townships, but parts or fractional townships may be added to full townships, at the discretion of the county board. In counties under township organization, the books shall be made to correspond with the organized townships. Separate books shall be made for the assessment of property and the collection of all taxes and special assessments thereon, within the corporate limits of cities, incorporated towns and villages, if ordered by the county board.
(Source: Laws 1939, p. 886; P.A. 88-455.)

(35 ILCS 200/9-110)
Sec. 9-110. Railroad assessment book. The county clerk shall procure, at the expense of the county, a record book in a form prescribed by the Department, in which to enter railroad property as listed for taxation, and shall enter the valuations assessed, corrected and equalized in the manner provided by law. The county clerk shall extend all the taxes for which the property is liable against its equalized assessed value. At the time fixed by law for delivering tax books to the county collector, the clerk shall attach a warrant, under his or her seal of office, and deliver the book to the county collector. The county collector shall collect the taxes charged against railroad property, and pay over and account for the taxes in the manner provided in other cases. The book shall be returned by the collector and filed in the office of the county clerk. The taxes on all railroad property shall be extended as on other property, and shall be subject to the same penalties, dates of payment and methods of enforcement as other property taxes.
(Source: Laws 1945, p. 1212; P.A. 88-455.)

(35 ILCS 200/9-115)
Sec. 9-115. Parcels in more than one taxing district. When any property is situated in more than one township or taxing district, or is situated and assessed in any drainage district, for drainage purposes, the portion in each township or taxing district shall be listed separately. The lands in any drainage district shall be listed so as to correspond, as nearly as possible, to the respective subdivisions and descriptions in the latest assessment roll of the drainage district.
(Source: Laws 1939, p. 886; P.A. 88-455.)

(35 ILCS 200/9-120)
Sec. 9-120. Combined listings. When a whole section, half section, quarter section, or half-quarter section of property, belongs to the same owner, it may, and shall, at the request of the owner or his or her agent, be listed as one tract, and when all lots in the same block belong to the same owner they may, and shall, at the request of the owner or his or her agent, be listed as a block. When several adjoining lots in the same block belong to the same owner, they may, and shall, at the request of the owner or his or her agent, be included in one description. However, this Section shall not apply to property on which delinquent or forfeited taxes are outstanding.
(Source: Laws 1939, p. 886; P.A. 88-455.)

(35 ILCS 200/9-125)
Sec. 9-125. Verification of assessment lists. The county clerk shall compare the lists of property with the list of taxable property on file in his or her office.
(Source: Laws 1939, p. 886; P.A. 88-455.)

(35 ILCS 200/9-130)
Sec. 9-130. Delivery of assessment books. The chief county assessment officer shall call upon the county clerk on or before the first day of January in each year and receive the assessment books and blanks as prepared by the county clerk for the assessment of property for that year.
(Source: P.A. 86-678; 88-455.)

(35 ILCS 200/9-135)
Sec. 9-135. Correction of assessment lists. If the assessor or chief county assessment officer finds that any property subject to taxation, or special assessment, has not been returned to him or her by the clerk, or has not been described in the subdivisions or manner required by this Code, he or she shall correct the return of the clerk, and shall list and assess the property in the manner required by law.
The assessor or chief county assessment officer shall, also, from time to time, make alterations in the description of property as he or she may find necessary. When property has been subdivided since the making of the general assessment, the assessor or chief county assessment officer shall from time to time correct the descriptions so that they correspond to the subdivision, and distribute the assessment in the proper proportions among the parcels into which the land has been subdivided; and in case of a vacation of a subdivision readjust the description of the assessment accordingly.
(Source: Laws 1939, p. 886; P.A. 88-455.)

(35 ILCS 200/9-140)
Sec. 9-140. Loss or destruction of assessment books. When all or any part of the assessment rolls or collectors' books of any county, or other taxing district are lost or destroyed by any means whatever, a new assessment, or new books, as the case may require, shall be made under the direction of the county board. The board shall, in those cases, fix reasonable times and dates for performing the work of assessment, equalization, levy, extension and collection of taxes, and paying over the same, or making new books, as the circumstances of the case may require. All provisions of this Code apply to the dates fixed by the county board, in the same manner that they apply to the dates for similar purposes, as fixed by this Code. The presiding officer of the county board may select and appoint persons, with the advice and consent of the county board, when he or she finds it necessary, to carry out provisions of this section.
(Source: P.A. 78-1128; 88-455.)

(35 ILCS 200/Art. 9 Div. 4 heading)

(35 ILCS 200/9-145)
Sec. 9-145. Statutory level of assessment. Except in counties with more than 200,000 inhabitants which classify property for purposes of taxation, property shall be valued as follows:
(a) Each tract or lot of property shall be valued at

33 1/3% of its fair cash value.

(b) Each taxable leasehold estate shall be valued at

33 1/3% of its fair cash value.

(c) Each building or structure which is located on

the right of way of any canal, railroad or other company leased or granted to another company or person for a term of years, shall be valued at 33 1/3% of its fair cash value.

(d) Any property on which there is a coal or other

mine, or stone or other quarry, shall be valued at 33 1/3% of its fair cash value. Oil, gas and other minerals, except coal, shall have value and be assessed separately at 33 1/3% of the fair cash value of such oil, gas and other minerals. Coal shall be assessed separately at 33 1/3% of the coal reserve economic value, as provided in Sections 10-170 through 10-200.

(e) In the assessment of property encumbered by

public easement, any depreciation occasioned by such easement shall be deducted in the valuation of such property. Any property dedicated as a nature preserve or as a nature preserve buffer under the Illinois Natural Areas Preservation Act, for the purposes of this paragraph, is encumbered by a public easement and shall be depreciated for assessment purposes to a level at which its valuation shall be $1 per acre or portion thereof.

This Section is subject to and modified by Sections 10-110 through 10-140 and 11-5 through 11-65.
(Source: P.A. 91-497, eff. 1-1-00.)

(35 ILCS 200/9-150)
Sec. 9-150. Classification of property. Where property is classified for purposes of taxation in accordance with Section 4 of Article IX of the Constitution and with such other limitations as may be prescribed by law, the classification must be established by ordinance of the county board. If not so established, the classification is void.
(Source: P.A. 78-700; 88-455.)

(35 ILCS 200/9-155)
Sec. 9-155. Valuation in general assessment years. On or before June 1 in each general assessment year in all counties with less than 3,000,000 inhabitants, and as soon as he or she reasonably can in each general assessment year in counties with 3,000,000 or more inhabitants, or if any such county is divided into assessment districts as provided in Sections 9-215 through 9-225, as soon as he or she reasonably can in each general assessment year in those districts, the assessor, in person or by deputy, shall actually view and determine as near as practicable the value of each property listed for taxation as of January 1 of that year, or as provided in Section 9-180, and assess the property at 33 1/3% of its fair cash value, or in accordance with Sections 10-110 through 10-140 and 10-170 through 10-200, or in accordance with a county ordinance adopted under Section 4 of Article IX of the Constitution of Illinois. The assessor or deputy shall set down, in the books furnished for that purpose the assessed valuation of properties in one column, the assessed value of improvements in another, and the total valuation in a separate column.
(Source: P.A. 86-1481; 87-1189; 88-455.)

(35 ILCS 200/9-160)
Sec. 9-160. Valuation in years other than general assessment years. On or before June 1 in each year other than the general assessment year, in all counties with less than 3,000,000 inhabitants, and as soon as he or she reasonably can in counties with 3,000,000 or more inhabitants, the assessor shall list and assess all property which becomes taxable and which is not upon the general assessment, and also make and return a list of all new or added buildings, structures or other improvements of any kind, the value of which had not been previously added to or included in the valuation of the property on which such improvements have been made, specifying the property on which each of the improvements has been made, the kind of improvement and the value which, in his or her opinion, has been added to the property by the improvements. The assessment shall also include or exclude, on a proportionate basis in accordance with the provisions of Section 9-180, all new or added buildings, structures or other improvements, the value of which was not included in the valuation of the property for that year, and all improvements which were destroyed or removed. In case of the destruction or injury by fire, flood, cyclone, storm or otherwise, or removal of any structures of any kind, or of the destruction of or any injury to orchard timber, ornamental trees or groves, the value of which has been included in any former valuation of the property, the assessor shall determine as near as practicable how much the value of the property has been diminished, and make return thereof.
Beginning January 1, 1996, the authority within a unit of local government that is responsible for issuing building or occupancy permits shall notify the chief county assessment officer, by December 31 of the assessment year, when a full or partial occupancy permit has been issued for a parcel of real property. The chief county assessment officer shall include in the assessment of the property for the current year the proportionate value of new or added improvements on that property from the date the occupancy permit was issued or from the date the new or added improvement was inhabitable and fit for occupancy or for intended customary use until December 31 of that year. If the chief county assessment officer has already certified the books for the year, the board of review or interim board of review shall assess the new or added improvements on a proportionate basis for the year in which the occupancy permit was issued or the new or added improvement was inhabitable and fit for occupancy or for intended customary use. The proportionate value of the new or added improvements may be assessed by the board of review or interim board of review as omitted property pursuant to Sections 9-265, 9-270, 16-50 and 16-140 in a subsequent year on a proportionate basis for the year in which the occupancy permit was issued or the new or added improvement was inhabitable and fit for occupancy or for intended customary use if it was not assessed in that year.
(Source: P.A. 91-486, eff. 1-1-00.)

(35 ILCS 200/9-165)
Sec. 9-165. Definitions. As used in Sections 9-160 and 9-180:
"Municipality" means a city, village or incorporated town.
"Governing body" means (a) the corporate authorities of a municipality with respect to territory within its corporate limits and (b) the county board with respect to territory in the county not within the corporate limits of any municipality.
"Occupancy permit" means the certificate or permit, by whatever name denominated, which a municipality or county, under its authority to regulate the construction of buildings, issues as evidence that all applicable requirements have been complied with and requires before any new, reconstructed or remodeled building may be lawfully occupied.
(Source: P.A. 91-357, eff. 7-29-99; 91-486, eff. 1-1-00.)

(35 ILCS 200/9-170)
Sec. 9-170. (Repealed).
(Source: P.A. 88-455. Repealed by 89-412, eff. 11-17-95.)

(35 ILCS 200/9-175)
Sec. 9-175. Owner on assessment date. The owner of property on January 1 in any year shall be liable for the taxes of that year, except that when coal has been separated from the land by deed or lease, the owner or lessee of the coal shall be liable for the taxes on the coal in the year of first production and each year thereafter until production ceases. Subject to the provisions of Section 20-210 for payment of current taxes on a specified part or undivided share of property, in all cases of property having more than one owner as of January 1 of any year, each owner is liable jointly and severally in any action under Section 21-440 for all taxes of that year.
(Source: P.A. 86-949; 87-818; 88-455.)

(35 ILCS 200/9-180)
Sec. 9-180. Pro-rata valuations; improvements or removal of improvements. The owner of property on January 1 also shall be liable, on a proportionate basis, for the increased taxes occasioned by the construction of new or added buildings, structures or other improvements on the property from the date when the occupancy permit was issued or from the date the new or added improvement was inhabitable and fit for occupancy or for intended customary use to December 31 of that year. The owner of the improved property shall notify the assessor, within 30 days of the issuance of an occupancy permit or within 30 days of completion of the improvements, on a form prescribed by that official, and request that the property be reassessed. The notice shall be sent by certified mail, return receipt requested and shall include the legal description of the property.
When, during the previous calendar year, any buildings, structures or other improvements on the property were destroyed and rendered uninhabitable or otherwise unfit for occupancy or for customary use by accidental means (excluding destruction resulting from the willful misconduct of the owner of such property), the owner of the property on January 1 shall be entitled, on a proportionate basis, to a diminution of assessed valuation for such period during which the improvements were uninhabitable or unfit for occupancy or for customary use. The owner of property entitled to a diminution of assessed valuation shall, on a form prescribed by the assessor, within 90 days after the destruction of any improvements or, in counties with less than 3,000,000 inhabitants within 90 days after the township or multi-township assessor has mailed the application form as required by Section 9-190, file with the assessor for the decrease of assessed valuation. Upon failure so to do within the 90 day period, no diminution of assessed valuation shall be attributable to the property.
Computations under this Section shall be on the basis of a year of 365 days.
(Source: P.A. 91-486, eff. 1-1-00.)

(35 ILCS 200/9-185)
Sec. 9-185. Change in use or ownership. The purchaser of property on January 1 shall be considered as the owner on that day. However, when a fee simple title or lesser interest in property is purchased, granted, taken or otherwise transferred for a use exempt from taxation under this Code, that property shall be exempt from taxes from the date of the right of possession, except that property acquired by condemnation is exempt as of the date the condemnation petition is filed. Whenever a fee simple title or lesser interest in property is purchased, granted, taken or otherwise transferred from a use exempt from taxation under this Code to a use not so exempt, that property shall be subject to taxation from the date of purchase or conveyance. It shall be the obligation of the titleholder of record in such cases where there is a change in use or a change in a leasehold estate or, in cases where there has been a purchase, grant, taking or transfer, it is the obligation of the transferee to notify the chief county assessment officer within 30 days of that action. Failure to give the notification, resulting in the assessing official continuing to list the property as exempt in subsequent years, shall cause the property to be considered omitted property for the purpose of this Code. In those cases the county collector is authorized to issue a tax bill to the person holding title to the property in that part of the year during which it was not exempt from taxation for that part of the year and to accept payment of the bill as full and final settlement of tax liability for the year involved.
(Source: P.A. 86-949; 87-818; 88-455.)

(35 ILCS 200/9-190)
Sec. 9-190. Damaged or destroyed property.
(a) When a property in a county with less than 3,000,000 inhabitants has been destroyed or rendered uninhabitable or otherwise unfit for occupancy or customary use by natural disaster or accidental means, the township assessor shall send to the owner by certified mail an application form for reduction of the assessed valuation of that property as provided in Section 9-180.
(b) Whenever an official, employee, or other representative of a municipal fire department, fire protection district, volunteer fire protection association, or emergency services and disaster agency of a political subdivision of this State is required by law to make an official report to another government official or agency concerning a natural disaster or accident that is likely to cause real property to have a diminished assessed valuation, that official, employee, or representative shall make a copy of the report available to the property owner on the owner's request and shall insure that the report contains the following notice:

for a decrease in the assessed valuation of your property, which could result in lower property taxes. Contact your local assessor for more information.

(c) Regardless of whether an official report concerning the natural disaster or accident is issued under subsection (b), the property owner may notify the township assessor of the property's destruction, uninhabitability, or unfitness for occupancy or normal use.
(Source: P.A. 87-818; 88-455; incorporates 88-221; 88-670, eff. 12-2-94.)

(35 ILCS 200/9-195)
(Text of Section WITH the changes made by P.A. 97-1161, which has been held unconstitutional)
Sec. 9-195. Leasing of exempt property.
(a) Except as provided in Sections 15-35, 15-55, 15-60, 15-100, 15-103, 15-160, and 15-185, when property which is exempt from taxation is leased to another whose property is not exempt, and the leasing of which does not make the property taxable, the leasehold estate and the appurtenances shall be listed as the property of the lessee thereof, or his or her assignee. Taxes on that property shall be collected in the same manner as on property that is not exempt, and the lessee shall be liable for those taxes. However, no tax lien shall attach to the exempt real estate. The changes made by Public Act 90-562 and by Public Act 91-513 are declaratory of existing law and shall not be construed as a new enactment. The changes made by Public Acts 88-221 and 88-420 that are incorporated into this Section by Public Act 88-670 are declarative of existing law and are not a new enactment.
(b) The provisions of this Section regarding taxation of leasehold interests in exempt property do not apply to any leasehold interest created pursuant to any transaction described in subsection (e) of Section 15-35, subsection (c-5) of Section 15-60, subsection (b) of Section 15-100, Section 15-103, Section 15-160, or Section 15-185 of this Code or Section 6c of the Downstate Forest Preserve District Act.
(Source: P.A. 99-219, eff. 7-31-15; 99-642, eff. 7-28-16.)

(Text of Section WITHOUT the changes made by P.A. 97-1161, which has been held unconstitutional)
Sec. 9-195. Leasing of exempt property.
(a) Except as provided in Sections 15-35, 15-55, 15-60, 15-100, 15-103, and 15-185, when property which is exempt from taxation is leased to another whose property is not exempt, and the leasing of which does not make the property taxable, the leasehold estate and the appurtenances shall be listed as the property of the lessee thereof, or his or her assignee. Taxes on that property shall be collected in the same manner as on property that is not exempt, and the lessee shall be liable for those taxes. However, no tax lien shall attach to the exempt real estate. The changes made by Public Act 90-562 and by Public Act 91-513 are declaratory of existing law and shall not be construed as a new enactment. The changes made by Public Acts 88-221 and 88-420 that are incorporated into this Section by Public Act 88-670 are declarative of existing law and are not a new enactment.
(b) The provisions of this Section regarding taxation of leasehold interests in exempt property do not apply to any leasehold interest created pursuant to any transaction described in subsection (e) of Section 15-35, subsection (c-5) of Section 15-60, subsection (b) of Section 15-100, Section 15-103, or Section 15-185 of this Code or Section 6c of the Downstate Forest Preserve District Act.
(Source: P.A. 99-219, eff. 7-31-15; 99-642, eff. 7-28-16.)

(35 ILCS 200/9-200)
Sec. 9-200. Previously exempt property. Property that is purchased, granted, taken or otherwise transferred from a use exempt from taxation under this Code to a use not so exempt shall be subject to taxation from the date of change of use, purchase or conveyance. In those cases the county collector may issue a tax bill to the person holding title to the property for that part of the year during which it was not exempt, and may accept payment of the bill as full and final settlement of tax liability for that year.
(Source: P.A. 86-1481; 88-455.)

(35 ILCS 200/9-205)
Sec. 9-205. Equalization. When deemed necessary to equalize assessments between or within townships or between classes of property, or when deemed necessary to raise or lower assessments within a county or any part thereof to the level prescribed by law, changes in individual assessments may be made by a township assessor or chief county assessment officer, under Section 9-75, by application of a percentage increase or decrease to each assessment.
(Source: P.A. 81-1034; 88-455.)

(35 ILCS 200/9-210)
Sec. 9-210. Equalization by chief county assessment officer; counties of less than 3,000,000. The chief county assessment officer in a county with less than 3,000,000 inhabitants shall act as an equalizing authority for each county in which he or she serves. The officer shall examine the assessments in the county and shall equalize the assessments by increasing or reducing the entire assessment of property in the county or any area therein or of any class of property, so that the assessments will be at 33 1/3% of fair cash value. The equalization process and analysis described in this Section shall apply to all property except farm and coal properties assessed under Sections 10-110 through 10-140 and 10-170 through 10-200.
For each township or assessment district in the county, the supervisor of assessments shall annually determine the percentage relationship between the estimated 33 1/3% of the fair cash value of the property and the assessed valuations at which the property is listed for each township, multi-township or assessment district. To make this analysis, he or she shall use property transfers, property appraisals, and other means as he or she deems proper and reasonable.
With the ratio determined for each township or assessment district, the supervisor of assessments shall then determine the percentage to be added to or deducted from the aggregate assessments in each township or assessment district, other than property assessed under Sections 10-110 through 10-140 and 10-170 through 10-200, in order to produce a ratio of assessed value to fair cash value of 33 1/3%. That percentage shall be issued as an equalization factor for each township or assessment district within each county served by the chief county assessment officer. The assessment officer shall then change the assessment of each parcel of property by application of the equalization factor.
(Source: P.A. 88-455; 88-670, eff. 12-2-94.)

(35 ILCS 200/9-213)
Sec. 9-213. Explanation of equalization factors. The chief county assessment officer in every county with less than 3,000,000 inhabitants must provide a plain-English explanation of all township, county, and State equalization factors, including the rationale and methods used to determine the equalizations. If a county Internet website exists, this explanation must be published thereon, otherwise it must be available to the public upon request at the office of the chief county assessment officer.
(Source: P.A. 96-122, eff. 1-1-10.)

(35 ILCS 200/9-215)
Sec. 9-215. General assessment years; counties of less than 3,000,000. Except as provided in Sections 9-220 and 9-225, in counties having the township form of government and with less than 3,000,000 inhabitants, the general assessment years shall be 1995 and every fourth year thereafter. In counties having the commission form of government and less than 3,000,000 inhabitants, the general assessment years shall be 1994 and every fourth year thereafter.
(Source: P.A. 86-1481; 87-1189; 88-455.)

(35 ILCS 200/9-220)
Sec. 9-220. Division into assessment districts; assessment years; counties of 3,000,000 or more.
(a) Notwithstanding any other provision in this Code to the contrary, until January 1, 1996, the county board of a county with 3,000,000 or more inhabitants may by resolution divide the county into any number of assessment districts. If the county is organized into townships, the assessment districts shall follow township lines. The assessment districts shall divide, as near as practicable, the work of assessing the property in the county into equal parts but neither the area nor the number of parcels need be equal in the assessment districts. The resolution shall number the assessment districts and provide for a general reassessment of each district at regular intervals determined by the county board.
(b) Beginning January 1, 1996, in counties with 3,000,000 or more inhabitants, assessment districts shall be subject to general reassessment according to the following schedule:
(1) The first assessment district shall be subject to

general reassessment in 1997 and every 3 years thereafter.

(2) The second assessment district shall be subject

to general reassessment in 1998 and every 3 years thereafter.

(3) The third assessment district shall be subject to

general reassessment in 1996 and every 3 years thereafter.

The boundaries of the 3 assessment districts are as follows: (i) the first assessment district shall be that portion of the county located within the boundaries of a municipality with 1,000,000 or more inhabitants, (ii) the second assessment district shall be that portion of the county that lies north of State Route 64 (North Avenue) and outside the boundaries of a municipality with 1,000,000 or more inhabitants, and (iii) the third assessment district shall be that portion of the county that lies south of State Route 64 (North Avenue) and outside the boundaries of a municipality with 1,000,000 or more inhabitants.
(Source: P.A. 88-455; 89-126, eff. 7-11-95.)

(35 ILCS 200/9-225)
Sec. 9-225. Division of county into four assessment districts. Resolutions of any county board dividing the county into four assessment districts, if adopted before January 1, 1990, shall remain valid thereafter unless and until repealed by the county board.
The county board of any county may, by resolution adopted after January 1, 1992, divide the county into 4 assessment districts. The county clerk shall forward a copy of the resolution to the Department. The assessment districts shall follow township lines if the county is organized into townships, and shall divide, as near as may be, the work of assessing the property in the county into 4 equal parts. Neither the area nor the number of parcels of property need be equal in the 4 assessment districts. The resolution shall number the assessment districts 1 to 4 inclusive. The general assessment years for assessment district number 1 shall be 1992 and every fourth year thereafter; for assessment district number 2, the general assessment years shall be 1993 and every fourth year thereafter; for assessment district number 3, the general assessment years shall be 1994 and every fourth year thereafter; and for assessment district number 4, the general assessment years shall be 1995 and every fourth year thereafter. However, the general assessments shall not include property constituting a farm which is assessed under Sections 10-110 through 10-140. The county board of any county divided into assessment districts under this paragraph may provide by resolution for the assessment of the entire county in the general assessment year provided by law for that county and for the dissolution of the assessment district after the first such assessment.
(Source: P.A. 86-1481; 87-1189; 88-455.)

(35 ILCS 200/9-230)
Sec. 9-230. Return of township or multi-township assessment books.
(a) The township or multi-township assessors in counties with less than 600,000 inhabitants, based on the 2000 federal decennial census, shall, on or before June 15 of the assessment year, return the assessment books or workbooks to the supervisor of assessments. The township or multi-township assessors in counties with 600,000 or more but no more than 700,000 inhabitants, based on the 2000 federal decennial census, shall, on or before July 15 of the assessment year, return the assessment books or workbooks to the supervisor of assessments. The township or multi-township assessors in counties with less than 3,000,000 inhabitants, but more than 700,000 inhabitants, based on the 2000 federal decennial census, shall, on or before November 15 of the assessment year, return the assessment books or workbooks to the supervisor of assessments. If a township or multi-township assessor in a county with less than 3,000,000 inhabitants, based on the 2000 federal decennial census, does not return the assessment books or work books within the required time, the supervisor of assessments may take possession of the books and complete the assessments pursuant to law. Each of the books shall be verified by affidavit by the assessor substantially as follows:
State of Illinois)
)ss.
County of .......)

I do solemnly swear that the book or books .... in number, to which this affidavit is attached, contains a complete list of all of the property in the township or multi-township or assessment district herein described subject to taxation for the year .... so far as I have been able to ascertain, and that the assessed value set down in the proper column opposite the descriptions of property is a just and equal assessment of the property according to law.
Dated ...............
(b) If the supervisor of assessments determines that the township or multi-township assessor has not completed the assessments as required by law before returning the assessment books under this Section, the county board may submit a bill to the township board of trustees for the reasonable costs incurred by the supervisor of assessments in completing the assessments. The moneys collected under this subsection may be used by the supervisor of assessments only for the purpose of recouping costs incurred in completing the assessments.
(Source: P.A. 96-486, eff. 8-14-09; 97-797, eff. 1-1-13.)

(35 ILCS 200/9-235)
Sec. 9-235. Failure to complete assessments. If the board of review, in any county under township organization with less than 3,000,000 inhabitants, fails to complete its work for the assessment year by the next January 1, the supervisor of assessments shall issue work books to the township assessors until the board of review completes its work.
(Source: P.A. 85-1253; 88-455.)

(35 ILCS 200/9-240)
Sec. 9-240. Assessment book totals. The assessor and chief county assessment officer shall add up and note the aggregate of each column in the assessment books; and shall also add in each book, under proper headings, a tabular statement, showing the footings of the several columns upon each page; and shall add up and set down the total of each column. When the assessor or chief county assessment officer returns several assessment books, he or she shall, in addition to this tabular statement, return a similar statement showing the totals of all the books.
(Source: P.A. 83-121; 88-455.)

(35 ILCS 200/9-245)
Sec. 9-245. Return of books to board of review; counties of less than 3,000,000. In counties with less than 3,000,000 inhabitants, the chief county assessment officer shall on or before the third Monday in June of the assessment year, or on or before the 90th day following the certification of the final township assessment roll in the county, certified pursuant to Section 9-230 of this Code, whichever is later, return the assessment books to the board of review verified by affidavit, substantially in the following form:
State of Illinois)
)ss.
.......... County)
I,...., chief county assessment officer do solemnly swear that this book contains a correct and full list of all the property subject to taxation in ...., so far as I have been able to ascertain the same; and that the assessed value set down in the column opposite the descriptions of property is a just and equitable assessment under the law, to the best of my knowledge and belief, and that the footings of the columns and the accompanying tabular statement, are correct to the best of my knowledge and belief.
Dated ..........
(Source: P.A. 99-573, eff. 7-15-16.)

(35 ILCS 200/9-250)
Sec. 9-250. Abstract of assessment by county clerk. Annually, upon receipt of the assessment books from the board of review or board of appeals, each county clerk shall make out and, within 30 days, transmit to the Department, on forms provided or approved by the Department, an abstract of the assessment of property. The values to be given in the abstracts shall be the assessed valuations.
(Source: Laws 1943, vol. 1, p. 1136; P.A. 88-455.)

(35 ILCS 200/9-255)
Sec. 9-255. Statement of incomplete assessments. In case of the failure of any assessor to certify the assessment within the time specified in this Act, each county clerk shall transmit to the Department a statement of the assessment in all the townships or districts from which returns have been received, together with a statement of the amount of taxable property assessed in the defaulting townships or districts for the previous year.
(Source: Laws 1943, vol. 1, p. 1136; P.A. 88-455.)

(35 ILCS 200/Art. 9 Div. 5 heading)

(35 ILCS 200/9-260)
Sec. 9-260. Assessment of omitted property; counties of 3,000,000 or more.
(a) After signing the affidavit, the county assessor shall have power, when directed by the board of appeals (until the first Monday in December 1998 and the board of review beginning the first Monday in December 1998 and thereafter), or on his or her own initiative, subject to the limitations of Sections 9-265 and 9-270, to assess properties which may have been omitted from assessments for the current year and not more than 3 years prior to the current year for which the property was liable to be taxed, and for which the tax has not been paid, but only on notice and an opportunity to be heard in the manner and form required by law, and shall enter the assessments upon the assessment books. Any notice shall include (i) a request that a person receiving the notice who is not the current taxpayer contact the office of the county assessor and explain that the person is not the current taxpayer, which contact may be made on the telephone, in writing, or in person upon receipt of the notice, and (ii) the name, address, and telephone number of the appropriate personnel in the office of the county assessor to whom the response should be made. Any time period for the review of an omitted assessment included in the notice shall be consistent with the time period established by the assessor in accordance with subsection (a) of Section 12-55. No charge for tax of previous years shall be made against any property if (1) the assessor failed to notify the board of review of the omitted assessment in accordance with subsection (a-1) of this Section; (2) the property was last assessed as unimproved, the owner of such property gave notice of subsequent improvements and requested a reassessment as required by Section 9-180, and reassessment of the property was not made within the 16 month period immediately following the receipt of that notice; (3) the owner of the property gave notice as required by Section 9-265; (4) the assessor received a building permit for the property evidencing that new construction had occurred or was occurring on the property but failed to list the improvement on the tax rolls; (5) the assessor received a plat map, plat of survey, ALTA survey, mortgage survey, or other similar document containing the omitted property but failed to list the improvement on the tax rolls; (6) the assessor received a real estate transfer declaration indicating a sale from an exempt property owner to a non-exempt property owner but failed to list the property on the tax rolls; or (7) the property was the subject of an assessment appeal before the assessor or the board of review that had included the intended omitted property as part of the assessment appeal and provided evidence of its market value.
(a-1) After providing notice and an opportunity to be heard as required by subsection (a) of this Section, the assessor shall render a decision on the omitted assessment, whether or not the omitted assessment was contested, and shall mail a notice of the decision to the taxpayer of record or to the party that contested the omitted assessment. The notice of decision shall contain a statement that the decision may be appealed to the board of review. The decision and all evidence used in the decision shall be transmitted by the assessor to the board of review on or before the dates specified in accordance with Section 16-110.
(b) Any taxes based on the omitted assessment of a property pursuant to Sections 9-260 through 9-270 and Sections 16-135 and 16-140 shall be prepared and mailed at the same time as the estimated first installment property tax bill for the preceding year (as described in Section 21-30) is prepared and mailed. The omitted assessment tax bill is not due until the date on which the second installment property tax bill for the preceding year becomes due. The omitted assessment tax bill shall be deemed delinquent and shall bear interest beginning on the day after the due date of the second installment (as described in Section 21-25). Any taxes for omitted assessments deemed delinquent after the due date of the second installment tax bill shall bear interest at the rate of 1.5% per month or portion thereof until paid or forfeited (as described in Section 21-25).
(c) The assessor shall have no power to change the assessment or alter the assessment books in any other manner or for any other purpose so as to change or affect the taxes in that year, except as ordered by the board of appeals (until the first Monday in December 1998 and the board of review beginning the first Monday in December 1998 and thereafter). The county assessor shall make all changes and corrections ordered by the board of appeals (until the first Monday in December 1998 and the board of review beginning the first Monday in December 1998 and thereafter). The county assessor may for the purpose of revision by the board of appeals (until the first Monday in December 1998 and the board of review beginning the first Monday in December 1998 and thereafter) certify the assessment books for any town or taxing district after or when such books are completed.
(Source: P.A. 96-1553, eff. 3-10-11.)

(35 ILCS 200/9-265)
Sec. 9-265. Omitted property; interest; change in exempt use or ownership.
(a) If any property is omitted in the assessment of any year or years, not to exceed the current assessment year and 3 prior years, so that the taxes, for which the property was liable, have not been paid, or if by reason of defective description or assessment, taxes on any property for any year or years have not been paid, or if any taxes are refunded under subsection (b) of Section 14-5 because the taxes were assessed in the wrong person's name, the property, when discovered, shall be listed and assessed by the board of review or, in counties with 3,000,000 or more inhabitants, by the county assessor either on his or her own initiative or when so directed by the board of appeals or board of review.
(b) The board of review in counties with less than 3,000,000 inhabitants or the county assessor in counties with 3,000,000 or more inhabitants may develop reasonable procedures for contesting the listing of omitted property under this Division.
(c) For purposes of this Section, "defective description or assessment" includes a description or assessment which omits all the improvements thereon as a result of which part of the taxes on the total value of the property as improved remain unpaid. In the case of property subject to assessment by the Department, the property shall be listed and assessed by the Department. All such property shall be placed on the assessment and tax books.
(d) The arrearages of taxes which might have been assessed, with 10% interest thereon for each year or portion thereof from 2 years after the time the first correct tax bill ought to have been received, shall be charged against the property by the county clerk.
(e) When property or acreage omitted by either incorrect survey or other ministerial assessor error is discovered and the owner has paid its tax bills as received for the year or years of omission of the parcel, then the interest authorized by this Section shall not be chargeable to the owner. However, nothing in this Section shall prevent the collection of the principal amount of back taxes due and owing.
(f) If any property listed as exempt by the chief county assessment officer has a change in use, a change in leasehold estate, or a change in titleholder of record by purchase, grant, taking or transfer, it shall be the obligation of the transferee to notify the chief county assessment officer in writing within 90 days of the change. If mailed, the notice shall be sent by certified mail, return receipt requested, and shall include the name and address of the taxpayer, the legal description of the property, and the property index number of the property when an index number exists. If notice is provided in person, it shall be provided on a form prescribed by the chief county assessment officer, and the chief county assessment officer shall provide a date stamped copy of the notice. Except as provided in item (6) of subsection (a) of Section 9-260, item (6) of Section 16-135, and item (6) of Section 16-140 of this Code, if the failure to give the notification results in the assessing official continuing to list the property as exempt in subsequent years, the property shall be considered omitted property for purposes of this Code.
(g) In counties with fewer than 3,000,000 inhabitants, if a chief county assessment officer discovers at any time before judgment that a property has been granted a homestead exemption under Article 15 of this Code to which it was not entitled, the chief county assessment officer may consider the erroneously exempt portion of the property as omitted property under this Section for that taxable year only.
(Source: P.A. 98-615, eff. 6-1-14.)

(35 ILCS 200/9-270)
Sec. 9-270. Omitted property; limitations on assessment. A charge for tax and interest for previous years, as provided in Sections 9-265 or 14-40, shall not be made against any property for years prior to the date of ownership of the person owning the property at the time the liability for the omitted tax was first ascertained. Ownership as used in this section shall be held to refer to bona fide legal and equitable titles or interests acquired for value and without notice of the tax, as may appear by deed, deed of trust, mortgage, certificate of purchase or sale, or other form of contract. No charge for tax of previous years, as provided in Section 9-265, shall be made against any property if (1) the assessor failed to notify the board of review of an omitted assessment in accordance with subsection (a-1) of Section 9-260; (2) the property was last assessed as unimproved, the owner of the property gave notice of subsequent improvements and requested a reassessment as required by Section 9-180, and reassessment of the property was not made within the 16 month period immediately following the receipt of that notice; (3) the owner of the property gave notice as required by Section 9-265; (4) the assessor received a building permit for the property evidencing that new construction had occurred or was occurring on the property but failed to list the improvement on the tax rolls; (5) the assessor received a plat map, plat of survey, ALTA survey, mortgage survey, or other similar document containing the omitted property but failed to list the improvement on the tax rolls; (6) the assessor received a real estate transfer declaration indicating a sale from an exempt property owner to a non-exempt property owner but failed to list the property on the tax rolls; or (7) the property was the subject of an assessment appeal before the assessor or the board of review that had included the intended omitted property as part of the assessment appeal and provided evidence of its market value. The owner of property, if known, assessed under this and the preceding section shall be notified by the county assessor, board of review or Department, as the case may require.
(Source: P.A. 96-1553, eff. 3-10-11.)

(35 ILCS 200/9-275)
Sec. 9-275. Erroneous homestead exemptions.
(a) For purposes of this Section:
"Erroneous homestead exemption" means a homestead exemption that was granted for real property in a taxable year if the property was not eligible for that exemption in that taxable year. If the taxpayer receives an erroneous homestead exemption under a single Section of this Code for the same property in multiple years, that exemption is considered a single erroneous homestead exemption for purposes of this Section. However, if the taxpayer receives erroneous homestead exemptions under multiple Sections of this Code for the same property, or if the taxpayer receives erroneous homestead exemptions under the same Section of this Code for multiple properties, then each of those exemptions is considered a separate erroneous homestead exemption for purposes of this Section.
"Homestead exemption" means an exemption under Section 15-165 (veterans with disabilities), 15-167 (returning veterans), 15-168 (persons with disabilities), 15-169 (standard homestead for veterans with disabilities), 15-170 (senior citizens), 15-172 (senior citizens assessment freeze), 15-175 (general homestead), 15-176 (alternative general homestead), or 15-177 (long-time occupant).
"Erroneous exemption principal amount" means the total difference between the property taxes actually billed to a property index number and the amount of property taxes that would have been billed but for the erroneous exemption or exemptions.
"Taxpayer" means the property owner or leasehold owner that erroneously received a homestead exemption upon property.
(b) Notwithstanding any other provision of law, in counties with 3,000,000 or more inhabitants, the chief county assessment officer shall include the following information with each assessment notice sent in a general assessment year: (1) a list of each homestead exemption available under Article 15 of this Code and a description of the eligibility criteria for that exemption; (2) a list of each homestead exemption applied to the property in the current assessment year; (3) information regarding penalties and interest that may be incurred under this Section if the taxpayer received an erroneous homestead exemption in a previous taxable year; and (4) notice of the 60-day grace period available under this subsection. If, within 60 days after receiving his or her assessment notice, the taxpayer notifies the chief county assessment officer that he or she received an erroneous homestead exemption in a previous taxable year, and if the taxpayer pays the erroneous exemption principal amount, plus interest as provided in subsection (f), then the taxpayer shall not be liable for the penalties provided in subsection (f) with respect to that exemption.
(c) In counties with 3,000,000 or more inhabitants, when the chief county assessment officer determines that one or more erroneous homestead exemptions was applied to the property, the erroneous exemption principal amount, together with all applicable interest and penalties as provided in subsections (f) and (j), shall constitute a lien in the name of the People of Cook County on the property receiving the erroneous homestead exemption. Upon becoming aware of the existence of one or more erroneous homestead exemptions, the chief county assessment officer shall cause to be served, by both regular mail and certified mail, a notice of discovery as set forth in subsection (c-5). The chief county assessment officer in a county with 3,000,000 or more inhabitants may cause a lien to be recorded against property that (1) is located in the county and (2) received one or more erroneous homestead exemptions if, upon determination of the chief county assessment officer, the taxpayer received: (A) one or 2 erroneous homestead exemptions for real property, including at least one erroneous homestead exemption granted for the property against which the lien is sought, during any of the 3 collection years immediately prior to the current collection year in which the notice of discovery is served; or (B) 3 or more erroneous homestead exemptions for real property, including at least one erroneous homestead exemption granted for the property against which the lien is sought, during any of the 6 collection years immediately prior to the current collection year in which the notice of discovery is served. Prior to recording the lien against the property, the chief county assessment officer shall cause to be served, by both regular mail and certified mail, return receipt requested, on the person to whom the most recent tax bill was mailed and the owner of record, a notice of intent to record a lien against the property. The chief county assessment officer shall cause the notice of intent to record a lien to be served within 3 years from the date on which the notice of discovery was served.
(c-5) The notice of discovery described in subsection (c) shall: (1) identify, by property index number, the property for which the chief county assessment officer has knowledge indicating the existence of an erroneous homestead exemption; (2) set forth the taxpayer's liability for principal, interest, penalties, and administrative costs including, but not limited to, recording fees described in subsection (f); (3) inform the taxpayer that he or she will be served with a notice of intent to record a lien within 3 years from the date of service of the notice of discovery; (4) inform the taxpayer that he or she may pay the outstanding amount, plus interest, penalties, and administrative costs at any time prior to being served with the notice of intent to record a lien or within 30 days after the notice of intent to record a lien is served; and (5) inform the taxpayer that, if the taxpayer provided notice to the chief county assessment officer as provided in subsection (d-1) of Section 15-175 of this Code, upon submission by the taxpayer of evidence of timely notice and receipt thereof by the chief county assessment officer, the chief county assessment officer will withdraw the notice of discovery and reissue a notice of discovery in compliance with this Section in which the taxpayer is not liable for interest and penalties for the current tax year in which the notice was received.
For the purposes of this subsection (c-5):
"Collection year" means the year in which the first and second installment of the current tax year is billed.
"Current tax year" means the year prior to the collection year.
(d) The notice of intent to record a lien described in subsection (c) shall: (1) identify, by property index number, the property against which the lien is being sought; (2) identify each specific homestead exemption that was erroneously granted and the year or years in which each exemption was granted; (3) set forth the erroneous exemption principal amount due and the interest amount and any penalty and administrative costs due; (4) inform the taxpayer that he or she may request a hearing within 30 days after service and may appeal the hearing officer's ruling to the circuit court; (5) inform the taxpayer that he or she may pay the erroneous exemption principal amount, plus interest and penalties, within 30 days after service; and (6) inform the taxpayer that, if the lien is recorded against the property, the amount of the lien will be adjusted to include the applicable recording fee and that fees for recording a release of the lien shall be incurred by the taxpayer. A lien shall not be filed pursuant to this Section if the taxpayer pays the erroneous exemption principal amount, plus penalties and interest, within 30 days of service of the notice of intent to record a lien.
(e) The notice of intent to record a lien shall also include a form that the taxpayer may return to the chief county assessment officer to request a hearing. The taxpayer may request a hearing by returning the form within 30 days after service. The hearing shall be held within 90 days after the taxpayer is served. The chief county assessment officer shall promulgate rules of service and procedure for the hearing. The chief county assessment officer must generally follow rules of evidence and practices that prevail in the county circuit courts, but, because of the nature of these proceedings, the chief county assessment officer is not bound by those rules in all particulars. The chief county assessment officer shall appoint a hearing officer to oversee the hearing. The taxpayer shall be allowed to present evidence to the hearing officer at the hearing. After taking into consideration all the relevant testimony and evidence, the hearing officer shall make an administrative decision on whether the taxpayer was erroneously granted a homestead exemption for the taxable year in question. The taxpayer may appeal the hearing officer's ruling to the circuit court of the county where the property is located as a final administrative decision under the Administrative Review Law.
(f) A lien against the property imposed under this Section shall be filed with the county recorder of deeds, but may not be filed sooner than 60 days after the notice of intent to record a lien was delivered to the taxpayer if the taxpayer does not request a hearing, or until the conclusion of the hearing and all appeals if the taxpayer does request a hearing. If a lien is filed pursuant to this Section and the taxpayer received one or 2 erroneous homestead exemptions during any of the 3 collection years immediately prior to the current collection year in which the notice of discovery is served, then the erroneous exemption principal amount, plus 10% interest per annum or portion thereof from the date the erroneous exemption principal amount would have become due if properly included in the tax bill, shall be charged against the property by the chief county assessment officer. However, if a lien is filed pursuant to this Section and the taxpayer received 3 or more erroneous homestead exemptions during any of the 6 collection years immediately prior to the current collection year in which the notice of discovery is served, the erroneous exemption principal amount, plus a penalty of 50% of the total amount of the erroneous exemption principal amount for that property and 10% interest per annum or portion thereof from the date the erroneous exemption principal amount would have become due if properly included in the tax bill, shall be charged against the property by the chief county assessment officer. If a lien is filed pursuant to this Section, the taxpayer shall not be liable for interest that accrues between the date the notice of discovery is served and the date the lien is filed. Before recording the lien with the county recorder of deeds, the chief county assessment officer shall adjust the amount of the lien to add administrative costs, including but not limited to the applicable recording fee, to the total lien amount.
(g) If a person received an erroneous homestead exemption under Section 15-170 and: (1) the person was the spouse, child, grandchild, brother, sister, niece, or nephew of the previous taxpayer; and (2) the person received the property by bequest or inheritance; then the person is not liable for the penalties imposed under this Section for any year or years during which the chief county assessment officer did not require an annual application for the exemption. However, that person is responsible for any interest owed under subsection (f).
(h) If the erroneous homestead exemption was granted as a result of a clerical error or omission on the part of the chief county assessment officer, and if the taxpayer has paid the tax bills as received for the year in which the error occurred, then the interest and penalties authorized by this Section with respect to that homestead exemption shall not be chargeable to the taxpayer. However, nothing in this Section shall prevent the collection of the erroneous exemption principal amount due and owing.
(i) A lien under this Section is not valid as to (1) any bona fide purchaser for value without notice of the erroneous homestead exemption whose rights in and to the underlying parcel arose after the erroneous homestead exemption was granted but before the filing of the notice of lien; or (2) any mortgagee, judgment creditor, or other lienor whose rights in and to the underlying parcel arose before the filing of the notice of lien. A title insurance policy for the property that is issued by a title company licensed to do business in the State showing that the property is free and clear of any liens imposed under this Section shall be prima facie evidence that the taxpayer is without notice of the erroneous homestead exemption. Nothing in this Section shall be deemed to impair the rights of subsequent creditors and subsequent purchasers under Section 30 of the Conveyances Act.
(j) When a lien is filed against the property pursuant to this Section, the chief county assessment officer shall mail a copy of the lien to the person to whom the most recent tax bill was mailed and to the owner of record, and the outstanding liability created by such a lien is due and payable within 30 days after the mailing of the lien by the chief county assessment officer. This liability is deemed delinquent and shall bear interest beginning on the day after the due date at a rate of 1.5% per month or portion thereof. Payment shall be made to the county treasurer. Upon receipt of the full amount due, as determined by the chief county assessment officer, the county treasurer shall distribute the amount paid as provided in subsection (k). Upon presentment by the taxpayer to the chief county assessment officer of proof of payment of the total liability, the chief county assessment officer shall provide in reasonable form a release of the lien. The release of the lien provided shall clearly inform the taxpayer that it is the responsibility of the taxpayer to record the lien release form with the county recorder of deeds and to pay any applicable recording fees.
(k) The county treasurer shall pay collected erroneous exemption principal amounts, pro rata, to the taxing districts, or their legal successors, that levied upon the subject property in the taxable year or years for which the erroneous homestead exemptions were granted, except as set forth in this Section. The county treasurer shall deposit collected penalties and interest into a special fund established by the county treasurer to offset the costs of administration of the provisions of this Section by the chief county assessment officer's office, as appropriated by the county board. If the costs of administration of this Section exceed the amount of interest and penalties collected in the special fund, the chief county assessor shall be reimbursed by each taxing district or their legal successors for those costs. Such costs shall be paid out of the funds collected by the county treasurer on behalf of each taxing district pursuant to this Section.
(l) The chief county assessment officer in a county with 3,000,000 or more inhabitants shall establish an amnesty period for all taxpayers owing any tax due to an erroneous homestead exemption granted in a tax year prior to the 2013 tax year. The amnesty period shall begin on the effective date of this amendatory Act of the 98th General Assembly and shall run through December 31, 2013. If, during the amnesty period, the taxpayer pays the entire arrearage of taxes due for tax years prior to 2013, the county clerk shall abate and not seek to collect any interest or penalties that may be applicable and shall not seek civil or criminal prosecution for any taxpayer for tax years prior to 2013. Failure to pay all such taxes due during the amnesty period established under this Section shall invalidate the amnesty period for that taxpayer.
The chief county assessment officer in a county with 3,000,000 or more inhabitants shall (i) mail notice of the amnesty period with the tax bills for the second installment of taxes for the 2012 assessment year and (ii) as soon as possible after the effective date of this amendatory Act of the 98th General Assembly, publish notice of the amnesty period in a newspaper of general circulation in the county. Notices shall include information on the amnesty period, its purpose, and the method by which to make payment.
Taxpayers who are a party to any criminal investigation or to any civil or criminal litigation that is pending in any circuit court or appellate court, or in the Supreme Court of this State, for nonpayment, delinquency, or fraud in relation to any property tax imposed by any taxing district located in the State on the effective date of this amendatory Act of the 98th General Assembly may not take advantage of the amnesty period.
A taxpayer who has claimed 3 or more homestead exemptions in error shall not be eligible for the amnesty period established under this subsection.
(Source: P.A. 98-93, eff. 7-16-13; 98-756, eff. 7-16-14; 98-811, eff. 1-1-15; 98-1143, eff. 1-1-15; 99-143, eff. 7-27-15; 99-851, eff. 8-19-16.)

(35 ILCS 200/Art. 10 heading)

(35 ILCS 200/Art. 10 Div. 1 heading)

(35 ILCS 200/10-5)
Sec. 10-5. Solar energy systems; definitions. It is the policy of this State that the use of solar energy systems should be encouraged because they conserve nonrenewable resources, reduce pollution and promote the health and well-being of the people of this State, and should be valued in relation to these benefits.
(a) "Solar energy" means radiant energy received from the sun at wave lengths suitable for heat transfer, photosynthetic use, or photovoltaic use.
(b) "Solar collector" means
(1) An assembly, structure, or design, including

passive elements, used for gathering, concentrating, or absorbing direct and indirect solar energy, specially designed for holding a substantial amount of useful thermal energy and to transfer that energy to a gas, solid, or liquid or to use that energy directly; or

(2) A mechanism that absorbs solar energy and

converts it into electricity; or

(3) A mechanism or process used for gathering solar

energy through wind or thermal gradients; or

(4) A component used to transfer thermal energy to a

gas, solid, or liquid, or to convert it into electricity.

(c) "Solar storage mechanism" means equipment or elements (such as piping and transfer mechanisms, containers, heat exchangers, or controls thereof, and gases, solids, liquids, or combinations thereof) that are utilized for storing solar energy, gathered by a solar collector, for subsequent use.
(d) "Solar energy system" means
(1)(A) A complete assembly, structure, or design of

solar collector, or a solar storage mechanism, which uses solar energy for generating electricity or for heating or cooling gases, solids, liquids, or other materials;

(B) The design, materials, or elements of a system

and its maintenance, operation, and labor components, and the necessary components, if any, of supplemental conventional energy systems designed or constructed to interface with a solar energy system; and

(C) Any legal, financial, or institutional orders,

certificates, or mechanisms, including easements, leases, and agreements, required to ensure continued access to solar energy, its source, or its use in a solar energy system, and including monitoring and educational elements of a demonstration project.

(2) "Solar energy system" does not include
(A) Distribution equipment that is equally usable

in a conventional energy system except for those components of the equipment that are necessary for meeting the requirements of efficient solar energy utilization; and

(B) Components of a solar energy system that

serve structural, insulating, protective, shading, aesthetic, or other non-solar energy utilization purposes, as defined in the regulations of the Department of Commerce and Economic Opportunity.

(3) The solar energy system shall conform to the

standards for those systems established by regulation of the Department of Commerce and Economic Opportunity.

(Source: P.A. 94-793, eff. 5-19-06.)

(35 ILCS 200/10-10)
Sec. 10-10. Valuation of solar energy systems. When a solar energy system has been installed in improvements on any property, the owner of that property is entitled to claim, by filing with the chief county assessment officer, an alternate valuation of those improvements. When a claim for alternate valuation is filed, the chief county assessment officer shall ascertain the value of the improvements as if equipped with a conventional heating or cooling system and the value of the improvements as equipped with the solar energy system. So long as the solar energy system is used in total or part as the means of utilizing solar energy improvements, the alternate valuation computed as the lesser of the two values ascertained under this paragraph shall be applied. When the solar energy system so valued ceases to be used as the means of heating or cooling those improvements, the owner of that property shall within 30 days notify the chief county assessment officer in writing by certified mail.
(Source: P.A. 80-430; 88-455.)

(35 ILCS 200/Art. 10 Div. 2 heading)

(35 ILCS 200/10-15)
Sec. 10-15. Condominiums and cooperatives. In counties with 200,000 or more inhabitants which classify property, condominiums occupied by the owner as a residence for a minimum of 6 months during the year and created in accordance with the provisions of the "Condominium Property Act", as well as land with improvements owned and operated as a cooperative, shall be assessed on the same basis of assessment as single family residences in such counties.
(Source: P.A. 78-709; 88-455.)

(35 ILCS 200/10-20)
Sec. 10-20. Repairs and maintenance of residential property. Maintenance and repairs to residential property owned and used exclusively for a residential purpose shall not increase the assessed valuation of the property. For purposes of this Section, work shall be deemed repair and maintenance when it (1) does not increase the square footage of improvements and does not materially alter the existing character and condition of the structure but is limited to work performed to prolong the life of the existing improvements or to keep the existing improvements in a well maintained condition; and (2) employs materials, such as those used for roofing or siding, whose value is not greater than the replacement value of the materials being replaced. Maintenance and repairs, as those terms are used in this Section, to property that enhance the overall exterior and interior appearance and quality of a residence by restoring it from a state of disrepair to a standard state of repair do not "materially alter the existing character and condition" of the residence.
(Source: P.A. 90-788, eff. 8-14-98.)

(35 ILCS 200/10-23)
Sec. 10-23. Improvements to residential property; accessibility.
(a) Accessibility improvements made to residential property shall not increase the assessed valuation of the property for a period of 7 years after the improvements are completed.
(b) For the purposes of this Section, "accessibility improvement" means a home modification listed under the Home Services Program administered by the Department of Human Services (Part 686 of Title 89 of the Illinois Administrative Code), including, but not limited to the installation of ramps and grab-bars, widening door-ways, and other changes to enhance the independence of a disabled or elderly individual.
(Source: P.A. 99-375, eff. 8-17-15.)

(35 ILCS 200/10-25)
Sec. 10-25. Model homes, townhomes, and condominium units. If the construction of a single family dwelling is completed after December 29, 1986 or the construction of a single family townhome or condominium unit is completed after the effective date of this amendatory Act of 1994, and that dwelling, townhome, or condominium unit is not occupied as a dwelling but is used as a display or demonstration model home, townhome or condominium unit for prospective buyers of the dwelling or of similar homes, townhomes, or condominium units to be built on other property, the assessed value of the property on which the dwelling, townhome, or condominium was constructed shall be the same as the assessed value of the property prior to construction and prior to any change in the zoning classification of the property prior to construction of the dwelling, townhome or condominium unit. The application of this Section shall not be affected if the display or demonstration model home, townhome or condominium unit contains home furnishings, appliances, offices, and office equipment to further sales activities. This Section shall not be applicable if the dwelling, townhome, or condominium unit is occupied as a dwelling or the property on which the dwelling, townhome, or condominium unit is situated is sold or leased for use other than as a display or demonstration model home, townhome, or condominium unit. No property shall be eligible for calculation of its assessed value under this Section for more than a 10-year period. If the dwelling, townhome, or condominium unit becomes ineligible for the alternate valuation, the owner shall within 60 days file with the chief county assessment officer a certificate giving notice of such ineligibility.
For the purposes of this Section, no corporation, individual, sole proprietor or partnership may have more than a total of 3 model homes, townhomes, or condominium units at the same time within a 3 mile radius. The center point of each radius shall be the display or demonstration model that has been used as such for the longest period of time. The person liable for taxes on property eligible for assessment as provided in this Section shall file a verified application with the chief county assessment officer on or before (i) April 30 of each assessment year for which that assessment is desired in counties with a population of 3,000,000 or more and (ii) December 31 of each assessment year for which that assessment is desired in all other counties. Failure to make a timely filing in any assessment year constitutes a waiver of the right to benefit for that assessment year.
(Source: P.A. 91-347, eff. 1-1-00.)

(35 ILCS 200/Art. 10 Div. 3 heading)

(35 ILCS 200/10-30)
Sec. 10-30. Subdivisions; counties of less than 3,000,000.
(a) In counties with less than 3,000,000 inhabitants, the platting and subdivision of property into separate lots and the development of the subdivided property with streets, sidewalks, curbs, gutters, sewer, water and utility lines shall not increase the assessed valuation of all or any part of the property, if:
(1) The property is platted and subdivided in

accordance with the Plat Act;

(2) The platting occurs after January 1, 1978;
(3) At the time of platting the property is in excess

of 5 acres; and

(4) At the time of platting the property is vacant or

used as a farm as defined in Section 1-60.

(b) Except as provided in subsection (c) of this Section, the assessed valuation of property so platted and subdivided shall be determined each year based on the estimated price the property would bring at a fair voluntary sale for use by the buyer for the same purposes for which the property was used when last assessed prior to its platting.
(c) Upon completion of a habitable structure on any lot of subdivided property, or upon the use of any lot, either alone or in conjunction with any contiguous property, for any business, commercial or residential purpose, or upon the initial sale of any platted lot, including a platted lot which is vacant: (i) the provisions of subsection (b) of this Section shall no longer apply in determining the assessed valuation of the lot, (ii) each lot shall be assessed without regard to any provision of this Section, and (iii) the assessed valuation of the remaining property, when next determined, shall be reduced proportionately to reflect the exclusion of the property that no longer qualifies for valuation under this Section. Holding or offering a platted lot for initial sale shall not constitute a use of the lot for business, commercial or residential purposes unless a habitable structure is situated on the lot or unless the lot is otherwise used for a business, commercial or residential purpose.
(d) This Section applies before the effective date of this amendatory Act of the 96th General Assembly and then applies again beginning January 1, 2012.
(Source: P.A. 95-135, eff. 1-1-08; 96-480, eff. 8-14-09.)

(35 ILCS 200/10-31)
Sec. 10-31. Subdivisions; counties of less than 3,000,000.
(a) In counties with less than 3,000,000 inhabitants, the platting and subdivision of property into separate lots and the development of the subdivided property with streets, sidewalks, curbs, gutters, sewer, water and utility lines shall not increase the assessed valuation of all or any part of the property, if:
(1) The property is platted and subdivided in

accordance with the Plat Act;

(2) The platting occurs after January 1, 1978;
(3) At the time of platting the property is in excess

of 5 acres; and

(4) At the time of platting or replatting the

property is vacant or used as a farm as defined in Section 1-60.

(b) Except as provided in subsection (c) of this Section, the assessed valuation of property so platted and subdivided shall be determined based on the assessed value assigned to the property when last assessed prior to its last transfer or conveyance. An initial sale of any platted lot, including a lot that is vacant, or a transfer to a holder of a mortgage, as defined in Section 15-1207 of the Code of Civil Procedure, pursuant to a mortgage foreclosure proceeding or pursuant to a transfer in lieu of foreclosure, does not disqualify that lot from the provisions of this subsection (b).
(c) Upon completion of a habitable structure on any lot of subdivided property, or upon the use of any lot, either alone or in conjunction with any contiguous property, for any business, commercial or residential purpose: (i) the provisions of subsection (b) of this Section shall no longer apply in determining the assessed valuation of the lot, (ii) each lot shall be assessed without regard to any provision of this Section, and (iii) the assessed valuation of the remaining property, when next determined, shall be reduced proportionately to reflect the exclusion of the property that no longer qualifies for valuation under this Section. Holding or offering a platted lot for initial sale shall not constitute a use of the lot for business, commercial or residential purposes unless a habitable structure is situated on the lot or unless the lot is otherwise used for a business, commercial or residential purpose. The replatting of a subdivision or portion of a subdivision does not disqualify the replatted lots from the provisions of subsection (b).
(d) This Section applies on and after the effective date of this amendatory Act of the 96th General Assembly and through December 31, 2011.
(Source: P.A. 96-480, eff. 8-14-09.)

(35 ILCS 200/10-35)
Sec. 10-35. Subdivision common areas.
(a) Residential property which is part of a development, but which is individually owned and ownership of which includes the right, by easement, covenant, deed or other interest in property, to the use of any common area for recreational or similar residential purposes shall be assessed at a value which includes the proportional share of the value of that common area or areas.
Property is used as a "common area or areas" under this Section if it is a lot, parcel, or area, the beneficial use and enjoyment of which is reserved in whole as an appurtenance to the separately owned lots, parcels, or areas within the planned development.
The common area or areas which are used for recreational or similar residential purposes and which are assessed to a separate owner and are located on separately identified parcels, shall be listed for assessment purposes at $1 per year.
(b) In counties with 3,000,000 or more inhabitants, any person desiring to establish or to reestablish an assessment of $1 for any parcel on grounds of common area status under this Section shall submit an application for the assessment to the assessor. The application shall be submitted at the time within which other applications for revisions of assessment may be made under Section 14-35 by taxpayers in the township where the parcel is located, and shall be in the form and accompanied by documentation, as the assessor may require.
(c) If a $1 assessment is established pursuant to the application it may be maintained from year to year so long as the ownership or use of the parcel has not changed. When any change in ownership, use or other relevant fact occurs it shall be the duty of the new owner in cases of change in ownership, or of the current owner in all other cases, to notify the assessor in writing within 30 days of the change. The notice shall be sent by certified mail, return receipt requested, and shall include the name and address of the taxpayer, the legal description of the property, and the permanent index number of the property where such number exists. If the failure to give such notification results in the assessor continuing to assess the property at $1 in subsequent years in error, the property shall be considered omitted property under Section 9-265. Nothing in this Section shall be construed to limit the assessor's authority to annually revise assessments subject to this Section under the procedures of Section 9-85.
(d) No objection shall be made to the denial of an assessment of $1 under this Section in any court except under Sections 21-175 and 23-5. No person may object to or otherwise challenge the failure of any parcel to receive an assessment of $1 under this Section in any proceeding in any court unless an application for the $1 assessment was made under subsection (b) of this Section.
(Source: P.A. 85-1386; 88-455.)

(35 ILCS 200/Art. 10 Div. 4 heading)

(35 ILCS 200/10-40)
Sec. 10-40. Historic Residence Assessment Freeze Law; definitions. This Section and Sections 10-45 through 10-85 may be cited as the Historic Residence Assessment Freeze Law. As used in this Section and Sections 10-45 through 10-85:
(a) "Director" means the Director of Historic

Preservation.

(b) "Approved county or municipal landmark ordinance"

means a county or municipal ordinance approved by the Director.

(c) "Historic building" means an owner-occupied

single family residence or an owner-occupied multi-family residence and the tract, lot or parcel upon which it is located, or a building or buildings owned and operated as a cooperative, if:

(1) individually listed on the National Register

of Historic Places or the Illinois Register of Historic Places;

(2) individually designated pursuant to an

approved county or municipal landmark ordinance; or

(3) within a district listed on the National

Register of Historic Places or designated pursuant to an approved county or municipal landmark ordinance, if the Director determines that the building is of historic significance to the district in which it is located.

Historic building does not mean an individual unit of a

cooperative.

(d) "Assessment officer" means the chief county

assessment officer.

(e) "Certificate of rehabilitation" means the

certificate issued by the Director upon the renovation, restoration, preservation or rehabilitation of an historic building under this Code.

(f) "Rehabilitation period" means the period of time

necessary to renovate, restore, preserve or rehabilitate an historic building as determined by the Director.

(g) "Standards for rehabilitation" means the

Secretary of Interior's standards for rehabilitation as promulgated by the U.S. Department of the Interior.

(h) "Fair cash value" means the fair cash value of

the historic building, determined on the basis of the assessment officer's property record card, representing the value of the property prior to the commencement of rehabilitation without consideration of any reduction reflecting value during the rehabilitation work.

(i) "Base year valuation" means the fair cash value

of the historic building for the year in which the rehabilitation period begins but prior to the commencement of the rehabilitation and does not include any reduction in value during the rehabilitation work.

(j) "Adjustment in value" means the difference for

any year between the then current fair cash value and the base year valuation.

(k) "Eight-year valuation period" means the 8 years

from the date of the issuance of the certificate of rehabilitation.

(l) "Adjustment valuation period" means the 4 years

following the 8 year valuation period.

(m) "Substantial rehabilitation" means interior or

exterior rehabilitation work that preserves the historic building in a manner that significantly improves its condition.

(n) "Approved local government" means a local

government that has been certified by the Director as:

(1) enforcing appropriate legislation for the

designation of historic buildings;

(2) having established an adequate and qualified

historic review commission;

(3) maintaining a system for the survey and

inventory of historic properties;

(4) providing for adequate public participation

in the local historic preservation program; and

(5) maintaining a system for reviewing

applications under this Section in accordance with rules and regulations promulgated by the Director.

(o) "Cooperative" means a building or buildings and

the tract, lot, or parcel on which the building or buildings are located, if the building or buildings are devoted to residential uses by the owners and fee title to the land and building or buildings is owned by a corporation or other legal entity in which the shareholders or other co-owners each also have a long-term proprietary lease or other long-term arrangement of exclusive possession for a specific unit of occupancy space located within the same building or buildings.

(p) "Owner", in the case of a cooperative, means the

Association.

(q) "Association", in the case of a cooperative,

means the entity responsible for the administration of a cooperative, which entity may be incorporated or unincorporated, profit or nonprofit.

(r) "Owner-occupied single family residence" means a

residence in which the title holder of record (i) holds fee simple ownership and (ii) occupies the property as his, her, or their principal residence.

(s) "Owner-occupied multi-family residence" means

residential property comprised of not more than 6 living units in which the title holder of record (i) holds fee simple ownership and (ii) occupies one unit as his, her, or their principal residence. The remaining units may be leased.

The changes made to this Section by this amendatory Act of the 91st General Assembly are declarative of existing law and shall not be construed as a new enactment.
(Source: P.A. 90-114, eff. 1-1-98; 91-806, eff. 1-1-01.)

(35 ILCS 200/10-45)
Sec. 10-45. Valuation during 8 year valuation period. In furtherance of the policy of encouraging the rehabilitation of historic residences, property certified pursuant to this Historic Residence Assessment Freeze Law shall be eligible for an assessment freeze, as provided in this Section, eliminating from consideration, for assessment purposes, the value added by the rehabilitation and limiting the total valuation to the base year valuation as defined in subsection (i) of Section 10-40. For all property upon which the Director has issued a certificate of rehabilitation, the valuation for purposes of assessment shall not exceed the base year valuation for the entire 8-year valuation period, unless a taxing district elects, under Section 10-85, that the provisions of this Section shall not apply to taxes that are levied by that taxing district. In the event that election is made, the property shall be valued under Section 9-145 or 9-150 for the purpose of extending taxes of that taxing district. The changes made to this Section by this amendatory Act of the 91st General Assembly are declarative of existing law and shall not be construed as a new enactment.
(Source: P.A. 91-806, eff. 1-1-01.)

(35 ILCS 200/10-50)
Sec. 10-50. Valuation after 8 year valuation period. For the 4 years after the expiration of the 8-year valuation period, the valuation for purposes of computing the assessed valuation shall be as follows:
For the first year, the base year valuation plus 25% of the adjustment in value.
For the second year, the base year valuation plus 50% of the adjustment in value.
For the third year, the base year valuation plus 75% of the adjustment in value.
For the fourth year, the then current fair cash value.
(Source: P.A. 82-1023; 88-455.)

(35 ILCS 200/10-55)
Sec. 10-55. Application process and application period.
(a) The Director shall receive applications for certificates of rehabilitation in a form and manner provided by him or her by rule. The Director shall promptly notify the assessment officer of receipt of such applications. The rules shall provide that an applicant may request preliminary approval of rehabilitation before the rehabilitation period begins.
(b) The Director shall approve an application for a certificate of rehabilitation when he or she finds that the restoration, preservation or rehabilitation:
(1) involves an historic building;
(2) has a cost, including architectural fees, equal

to or greater than 25% of the base year valuation;

(3) is for a building for which no certificate of

rehabilitation has been approved within 4 years after the last year of the adjustment valuation period;

(4) was or will be done in accordance with the

standards for rehabilitation; and

(5) was or will be a substantial rehabilitation.
(c) The Director shall determine the length of the rehabilitation period, which shall not exceed 2 years unless the Director finds:
(1) it is economically unfeasible to complete the

rehabilitation in that period; or

(2) the magnitude of the project is such that a good

faith attempt to complete the rehabilitation in that period would not succeed.

(d) Upon approval of the application, the Director shall issue a certificate of rehabilitation to the applicant and transmit a copy to the assessment officer. The certificate shall identify the rehabilitation period.
(e) If during the 8-year valuation period and the adjustment valuation period, the Director determines, in accordance with the Illinois Administrative Procedure Act, that an historic building for which a certificate of rehabilitation has been issued has not been the subject of repair, renovation, remodeling or improvement in accordance with the standards for rehabilitation, he or she shall revoke the certificate of rehabilitation by written notice to the taxpayer of record and transmit a copy of the revocation to the assessment officer.
The provisions in Section 10-40 through 10-85 apply to certified rehabilitation projects for which an application for a certificate of rehabilitation has been filed with the Director within 2 years of the rehabilitation period.
(Source: P.A. 91-357, eff. 7-29-99; 91-806, eff. 1-1-01.)

(35 ILCS 200/10-60)
Sec. 10-60. Certificate of status. It is the duty of the titleholder of record or the owner of the beneficial interest of any historic building which has been issued a certificate of rehabilitation, to file with the chief county assessment officer, on or before January 31 of each year, an affidavit stating whether there has been any change in the ownership or use of such property, the status of the owner-occupant, or, in the case of a cooperative, whether there has been a change in the use of the property or a change in the cooperative form of ownership. If there has been such a change, the nature of this change shall be stated. Failure to file such an affidavit shall, in the discretion of the chief county assessment officer, constitute cause to revoke the certificate of rehabilitation. The chief county assessment officer shall furnish to the owner a form for the affidavit wherein the owner may state whether there has been any change in the ownership or use of the property or the status of the owner. If the chief county assessment officer determines that the historic building is no longer used as an owner-occupied single family residence or an owner-occupied multi-family residence, or that there has been a sale or transfer for value of the historic building other than to the first owner-occupant after the issuance of a certificate of rehabilitation, or that the historic building no longer meets the definition of a cooperative, he or she shall revoke the certificate by written notice to the taxpayer of record, and shall send a copy of that notice to the Department.
(Source: P.A. 89-675, eff. 8-14-96; 90-114, eff. 1-1-98.)

(35 ILCS 200/10-65)
Sec. 10-65. Receipt of applications. An approved local government shall receive applications for certificates of rehabilitation within its corporate boundaries. The decision of the approved local government shall be final unless disapproved by the Director within 30 days of his receipt of the application and local decision.
(Source: P.A. 86-1481; 88-455.)

(35 ILCS 200/10-70)
Sec. 10-70. Computation of valuation.
(a) Upon receipt of the certificate of rehabilitation, the assessment officer shall determine the base year valuation and shall make a notation on each statement of assessment during the 8-year valuation period and the adjustment valuation period that the valuation of the historic building shall be based upon the issuance of a certificate of rehabilitation.
(b) Upon revocation of a certificate of rehabilitation, the assessment officer shall compute the assessed valuation of the building on the basis of the then current fair cash value.
(c) An historic building receiving a certificate of rehabilitation shall not be eligible for the homestead improvement exemption during the 8-year valuation period and adjustment valuation period.
(Source: P.A. 86-1481; 88-455.)

(35 ILCS 200/10-75)
Sec. 10-75. Approval of municipal ordinances. In addition to the powers and duties described elsewhere in this Code, the Director may approve county or municipal ordinances which qualify historic buildings for consideration under this Code. However, no ordinance shall be approved unless it:
(a) is designed to preserve and rehabilitate

buildings of historic significance;

(b) contains criteria for the designation of

landmarks consistent with those established by the U.S. Department of the Interior for the inclusion of places on the National Register of Historic Places; and

(c) contains criteria for review of demolitions and

major alterations.

(Source: P.A. 87-818; 88-455.)

(35 ILCS 200/10-80)
Sec. 10-80. Rules and regulations. The Director may promulgate rules and regulations as may be necessary to administer this Code, including but not limited to provisions that:
(1) Preclude the issuance of a certificate of

rehabilitation for any owner-occupied single family residence, owner-occupied multi-family residence, or cooperative where 30% or more of the dwelling space is new construction outside the existing structure.

(2) Specify what costs are eligible to meet the 25%

minimum specified under subsection (b) of Section 10-55, and make ineligible those costs attributable to new construction outside the existing structure.

These regulations shall not preclude the issuance of a certificate of rehabilitation for a condominium.
(Source: P.A. 89-675, eff. 8-14-96; 90-114, eff. 1-1-98.)

(35 ILCS 200/10-85)
Sec. 10-85. Election by taxing district to deny special tax treatment. Any taxing district may elect by a majority vote of its governing authority within the first 30 days of each calendar year, upon written notice to the county clerk and the assessment officer, that the provisions of Sections 10-40 through 10-80 shall not apply to taxes that are levied by the taxing district. In the event the Director has issued a certificate of rehabilitation upon a historic building within a taxing district in a year prior to that taxing district's election under this Section or if the rehabilitation period commenced prior to the taxing district's election, the taxing district's election shall have no effect on the property for the 8-year valuation period and the adjustment valuation period.
(Source: P.A. 86-1481; 88-455.)

(35 ILCS 200/Art. 10 Div. 5 heading)

(35 ILCS 200/10-90)
Sec. 10-90. Property used for airport purposes. In counties with 200,000 or more inhabitants, in addition to valuation as otherwise permitted by law, upon the filing of an application under Section 10-95 by the person liable for the taxes on that property, which is used for airport purposes and has been so used for the 3 years immediately preceding the year when the assessment is made shall be valued on the basis of 33 1/3% of its fair cash value, based upon the price it would bring at a fair, voluntary sale for use by the buyer for airport purposes.
Property is considered used for airport purposes under this Section if it is devoted primarily to the operation of an airport or restricted landing field approved by the Department of Transportation in accordance with the Illinois Aeronautics Act and is open to the public except as restricted by the Department of Transportation or the Illinois Aeronautics Act.
(Source: P.A. 81-840; 88-455.)

(35 ILCS 200/10-95)
Sec. 10-95. Application process. The person liable for taxes on land used for airport purposes must file a verified application requesting the additional valuation provided for in Section 10-90, with the chief county assessment officer of the county where the land is located, by January 1 of each year for which that valuation is desired. The application shall be in the form prescribed by the Department and contain such information as may reasonably be required to determine whether the applicant meets the requirements of Section 10-90. If the application shows the applicant is entitled to the valuation, the chief county assessment officer shall approve it; otherwise, he or she shall reject the application.
When an application has been filed with and approved by the chief county assessment officer, he or she shall determine the valuation of the land in two ways as otherwise permitted by law, and as described in Section 10-90, and shall list those valuations separately. The county clerk, in preparing assessment books, lists and blanks under Section 9-100, shall include columns for indicating the approval of an application filed under this Section and for setting out the valuations made as otherwise permitted by law, and under Section 10-90.
(Source: P.A. 77-2783; 88-455.)

(35 ILCS 200/10-100)
Sec. 10-100. Liability for prior year's taxes. The valuation determined under Section 10-90 shall be used for each year for which application is made and approved under Section 10-95. When any portion of the land is no longer used for airport purposes, the person liable for taxes on that portion of the land shall notify the chief county assessment officer, in writing, of that fact, and shall pay to the county treasurer, by the following September 1, the difference between the taxes paid in each of the 3 preceding years as based on a valuation under Section 10-90 and what those taxes for each of those years would have been when based on the valuation as otherwise permitted by law, together with 5% interest. If this difference is not paid by the following September 1, the amount of that difference shall be considered as delinquent taxes under this Code.
(Source: P.A. 77-2783; 88-455.)

(35 ILCS 200/10-105)
Sec. 10-105. Interstate bridges. All bridge structures across any navigable streams forming the boundary line between the State of Illinois and any other State, and not classified as operating property by any railroad operating in this State, shall be assessed by the township or other assessor in the county or township where the structure is located. All provisions relating to the assessment and taxation of property, shall apply to those bridges. The assessor shall give in his or her description the quarter section of property, section of property, township and range in which the bridge is located or terminates in this State, together with the metes and bounds of the ground occupied by the bridge and the approaches to it, from the end on the Illinois shore to the center of the main channel of the stream crossed by the bridge. To obtain the description, the assessor may employ a competent surveyor, and the expense of making the survey and description shall be charged as a tax against the property by the county clerk, on the certificate of the surveyor. One survey of any bridge and approaches made under this Code, shall be deemed sufficient for the purpose of subsequent assessment of the bridge or approaches.
In default of the payment of any tax assessed against any bridge company, the bridge structure and its approaches that are located within this State, together with the land on which they are located, as described by the assessor, and the franchise belonging thereto, shall be sold for the tax at the same time and in the same manner as other property in the county is sold for delinquent tax. Any county, city, town, school district or other municipal corporation, interested in the collection of the tax levied upon the bridge, may become the purchaser at the sale, or at any sale of the property under judgment recovered upon, or to enforce the collection of the tax; and if the property so sold is not redeemed, may acquire, hold, sell and dispose of the title.
(Source: Laws 1939, p. 886; P.A. 88-455.)

(35 ILCS 200/Art. 10 Div. 6 heading)

(35 ILCS 200/10-110)
Sec. 10-110. Farmland. The equalized assessed value of a farm, as defined in Section 1-60 and if used as a farm for the 2 preceding years, except tracts subject to assessment under Section 10-145, shall be determined as described in Sections 10-115 through 10-140. To assure proper implementation of Sections 10-110 through 10-140, the Department may withhold non-farm multipliers for any county other than a county with more than 3,000,000 inhabitants that classifies property for tax purposes.
(Source: P.A. 92-301, eff. 1-1-02.)

(35 ILCS 200/10-115)
Sec. 10-115. Department guidelines and valuations for farmland. The Department shall issue guidelines and recommendations for the valuation of farmland to achieve equitable assessment within and between counties.
The Director of Revenue shall appoint a five-person Farmland Assessment Technical Advisory Board, consisting of technical experts from the colleges or schools of agriculture of the State universities and State and federal agricultural agencies, to advise in and provide data and technical information needed for implementation of this Section.
By May 1 of each year, the Department shall certify to each chief county assessment officer the following, calculated from data provided by the Farmland Technical Advisory Board, on a per acre basis by soil productivity index for harvested cropland, using moving averages for the most recent 5-year period for which data are available:
(a) gross income, estimated by using yields per acre

as assigned to soil productivity indices, the crop mix for each soil productivity index as determined by the College of Agriculture of the University of Illinois and average prices received by farmers for principal crops as published by the Illinois Crop Reporting Service;

(b) production costs, other than land costs, provided

by the College of Agriculture of the University of Illinois;

(c) net return to land, which shall be the difference

between (a) and (b) above;

(d) a proposed agricultural economic value determined

by dividing the net return to land by the moving average of the Federal Land Bank farmland mortgage interest rate as calculated by the Department;

(e) the equalized assessed value per acre of farmland

for each soil productivity index, which shall be 33-1/3% of the agricultural economic value, or the percentage as provided under Section 17-5; but any increase or decrease in the equalized assessed value per acre by soil productivity index shall not exceed 10% from the immediate preceding year's soil productivity index certified assessed value of the median cropped soil; in tax year 2015 only, that 10% limitation shall be reduced by $5 per acre;

(f) a proposed average equalized assessed value per

acre of cropland for each individual county, weighted by the distribution of soils by productivity index in the county; and

(g) a proposed average equalized assessed value per

acre for all farmland in each county, weighted (i) to consider the proportions of all farmland acres in the county which are cropland, permanent pasture, and other farmland, and (ii) to reflect the valuations for those types of land and debasements for slope and erosion as required by Section 10-125.

(Source: P.A. 98-109, eff. 7-25-13.)

(35 ILCS 200/10-120)
Sec. 10-120. County Farmland Assessment Review Committee. A County Farmland Assessment Review Committee (hereafter referred to as the Committee) shall be established in each county to advise the chief county assessment officer on the interpretation and application of the State-certified farmland values, guidelines and the implementation of this Section. The Committee shall consist of 5 members: the chief county assessment officer or his or her designee, the Chairman of the County Board of Review or another member of that Board appointed by the Chairman, and 3 farmers appointed by the Chairman of the County Board. The County Board of each county may fix the compensation of members of the Committee for attendance at meetings of the committee. The chief county assessment officer or designee shall be chairman and shall convene the Committee on or about May 1 of each year. The Committee may solicit public input.
Each chief county assessment officer shall present annually to the Committee the farmland valuation procedure to be used in that county and the equalized assessed valuations by productivity index to be used for the next assessment year. On or about June 1, the Committee shall hold a public hearing on the equalized assessed values of farmland proposed by the Department and the implementation of the procedures proposed by the chief county assessment officer. If the Committee concurs with the procedures and valuations, the chief county assessment officer shall proceed with the farmland assessment process. If the Committee objects to the procedures or valuations proposed, the Committee shall make alternate recommendations to the Department by August 1. The Department shall rule within 30 days and direct the chief county assessment officer to implement the ruling. The Committee may appeal the Department's ruling to the Property Tax Appeal Board within 30 days. The Property Tax Appeal Board shall be the final authority in any appeal and its decisions under this paragraph shall not be subject to the Administrative Review Law. Appeals by the Committee shall be heard by the Property Tax Appeal Board within 30 days of receipt; a decision must be rendered within 60 days of receipt, and not later than December 31 of the year preceding the assessment year. Appeals by the Committee of any county shall take precedence over all individual taxpayer appeals.
(Source: P.A. 86-954; 88-455.)

(35 ILCS 200/10-125)
Sec. 10-125. Assessment level by type of farmland. Cropland, permanent pasture and other farmland shall be defined according to U.S. Census Bureau definitions in use during that assessment year and assessed in the following way:
(a) Cropland shall be assessed in accordance with the

equalized assessed value of its soil productivity index as certified by the Department and shall be debased to take into account factors including, but not limited to, slope, drainage, ponding, flooding, and field size and shape.

(b) Permanent pasture shall be assessed at 1/3 of its

debased productivity index equalized assessed value as cropland.

(c) Other farmland shall be assessed at 1/6 of its

debased productivity index equalized assessed value as cropland.

(d) Wasteland shall be assessed on its contributory

value to the farmland parcel.

In no case shall the equalized assessed value of permanent pasture be below 1/3, nor the equalized assessed value of other farmland, except wasteland, be below 1/6, of the equalized assessed value per acre of cropland of the lowest productivity index certified under Section 10-115.
(Source: P.A. 86-954; 88-455.)

(35 ILCS 200/10-130)
Sec. 10-130. Farmland valuation; counties of 3,000,000 or more. In counties with more than 3,000,000 inhabitants, the equalized assessed value per acre of farmland shall be the lesser of either 16% of the fair cash value of the farmland estimated at the price it would bring at a fair, voluntary sale for use by the buyer as a farm as defined in Section 1-60, or 90% of the 1983 average equalized assessed value per acre certified by the Department.
(Source: P.A. 86-954; 88-455.)

(35 ILCS 200/10-135)
Sec. 10-135. Farmland not subject to equalization. The assessed valuation of farmland assessed under Sections 10-110 through 10-130 shall not be subject to equalization by means of State equalization factors. Equalization factors applied by a chief county assessment officer or a Board of Review under Sections 9-205 and 16-60 shall be applied to assessments of farmland only to achieve assessments as required by Sections 10-110 through 10-130.
(Source: P.A. 92-301, eff. 1-1-02.)

(35 ILCS 200/10-140)
Sec. 10-140. Other improvements. Improvements other than the dwelling, appurtenant structures and site, including, but not limited to, roadside stands and buildings used for storing and protecting farm machinery and equipment, for housing livestock or poultry, or for storing feed, grain or any substance that contributes to or is a product of the farm, shall have an equalized assessed value of 33 1/3% of their value, based upon the current use of those buildings and their contribution to the productivity of the farm.
(Source: P.A. 86-954; 88-455.)

(35 ILCS 200/10-145)
Sec. 10-145. Farm dwellings. Each farm dwelling and appurtenant structures and the tract upon which they are immediately situated shall be assessed by the local assessing officials at 33 1/3% of fair cash value except that in counties that classify property for purposes of taxation in accordance with Section 4 of Article IX of the Constitution they shall be assessed at the percentage of fair cash value as required by county ordinance. That assessment shall be subject to equalization by the Department under Sections 17-5 through 17-30.
(Source: P.A. 82-554; 88-455.)

(35 ILCS 200/10-147)
Sec. 10-147. Former farm; open space. Beginning with the 1992 assessment year, the equalized assessed value of any tract of real property that has not been used as a farm for 20 or more consecutive years shall not be determined under Sections 10-110 through 10-140. If no other use is established, the tract shall be considered to be used for open space purposes and its valuation shall be determined under Sections 10-155 through 10-165.
(Source: P.A. 87-1270; 88-455.)

(35 ILCS 200/10-150)
Sec. 10-150. Property under forestry management plan. In counties with less than 3,000,000 inhabitants, any land being managed under a forestry management plan accepted by the Department of Natural Resources under the Illinois Forestry Development Act shall be considered as "other farmland" and shall be valued at 1/6 of its productivity index equalized assessed value as cropland. In counties with more than 3,000,000 inhabitants, any land totalling 15 acres or less for which an approved forestry management plan was in effect on or before December 31, 1985, shall be considered "other farmland". The Department of Natural Resources shall inform the Department and each chief county assessment officer of each parcel of land covered by an approved forestry management plan.
(Source: P.A. 88-455; 89-445, eff. 2-7-96.)

(35 ILCS 200/10-152)
(Section scheduled to be repealed on December 31, 2026)
Sec. 10-152. Vegetative filter strip assessment.
(a) In counties with less than 3,000,000 inhabitants, any land (i) that is located between a farm field and an area to be protected, including but not limited to surface water, a stream, a river, or a sinkhole and (ii) that meets the requirements of subsection (b) of this Section shall be considered a "vegetative filter strip" and valued at 1/6th of its productivity index equalized assessed value as cropland. In counties with 3,000,000 or more inhabitants, the land shall be valued at the lesser of either (i) 16% of the fair cash value of the farmland estimated at the price it would bring at a fair, voluntary sale for use by the buyer as a farm as defined in Section 1-60 or (ii) 90% of the 1983 average equalized assessed value per acre certified by the Department of Revenue.
(b) Vegetative filter strips shall meet the standards and specifications set forth in the Natural Resources Conservation Service Technical Guide and shall contain vegetation that (i) has a dense top growth; (ii) forms a uniform ground cover; (iii) has a heavy fibrous root system; and (iv) tolerates pesticides used in the farm field.
(c) The county's soil and water conservation district shall assist the taxpayer in completing a uniform certified document as prescribed by the Department of Revenue in cooperation with the Association of Illinois Soil and Water Conservation Districts that certifies (i) that the property meets the requirements established under this Section for vegetative filter strips and (ii) the acreage or square footage of property that qualifies for assessment as a vegetative filter strip. The document shall be filed by the applicant with the Chief County Assessment Officer. The Chief County Assessment Officer shall promulgate rules concerning the filing of the document. The soil and water conservation district shall create a conservation plan for the creation of the filter strip. The plan shall be kept on file in the soil and water conservation district office. Nothing in this Section shall be construed to require any taxpayer to have vegetative filter strips.
(d) A joint report by the Department of Agriculture and the Department of Natural Resources concerning the effect and impact of vegetative filter strip assessment shall be submitted to the General Assembly by March 1, 2006.
(e) This Section is repealed on December 31, 2026.
(Source: P.A. 99-560, eff. 1-1-17; 99-916, eff. 12-30-16.)

(35 ILCS 200/10-153)
Sec. 10-153. Non-clear cut assessment. Land that (i) is not located in a unit of local government with a population greater than 500,000, (ii) is located within 15 yards of waters listed by the Department of Natural Resources under Section 5 of the Rivers, Lakes, and Streams Act as navigable, and (iii) has not been clear cut of trees, as defined in Section 29a of the Rivers, Lakes, and Streams Act, shall be valued at 1/12th of its productivity index equalized assessed value as cropland.
(Source: P.A. 91-907, eff. 1-1-01.)

(35 ILCS 200/10-155)
Sec. 10-155. Open space land; valuation. In all counties, in addition to valuation as otherwise permitted by law, land which is used for open space purposes and has been so used for the 3 years immediately preceding the year in which the assessment is made, upon application under Section 10-160, shall be valued on the basis of its fair cash value, estimated at the price it would bring at a fair, voluntary sale for use by the buyer for open space purposes.
Land is considered used for open space purposes if it is more than 10 acres in area and:
(a) is actually and exclusively used for maintaining

or enhancing natural or scenic resources,

(b) protects air or streams or water supplies,
(c) promotes conservation of soil, wetlands, beaches,

or marshes, including ground cover or planted perennial grasses, trees and shrubs and other natural perennial growth, and including any body of water, whether man-made or natural,

(d) conserves landscaped areas, such as public or

private golf courses,

(e) enhances the value to the public of abutting or

neighboring parks, forests, wildlife preserves, nature reservations, sanctuaries, or other open spaces, or

(f) preserves historic sites.
Land is not considered used for open space purposes if it is used primarily for residential purposes.
If the land is improved with a water-retention dam that is operated primarily for commercial purposes, the water-retention dam is not considered to be used for open space purposes despite the fact that any resulting man-made lake may be considered to be used for open space purposes under this Section.
(Source: P.A. 95-70, eff. 1-1-08.)

(35 ILCS 200/10-160)
Sec. 10-160. Open space; application process. In counties with 3,000,000 or more inhabitants, the person liable for taxes on land used for open space purposes must file a verified application requesting the additional open space valuation with the chief county assessment officer by January 31 of each year for which that valuation is desired. For taxable years prior to 2011, in counties with less than 3,000,000 inhabitants, the person liable for taxes on land used for open space purposes must file a verified application requesting the additional open space valuation with the chief county assessment officer by January 31 of each year for which that valuation is desired. For taxable year 2011 and thereafter, in counties with less than 3,000,000 inhabitants, the person liable for taxes on land used for open space purposes must file a verified application requesting the additional open space valuation with the chief county assessment officer by June 30 of each year for which that valuation is desired. If the application is not filed by January 31 or June 30, as applicable, the taxpayer waives the right to claim that additional valuation for that year. The application shall be in the form prescribed by the Department and contain information as may reasonably be required to determine whether the applicant meets the requirements of Section 10-155. If the application shows the applicant is entitled to the valuation, the chief county assessment officer shall approve it; otherwise, the application shall be rejected.
When such an application has been filed with and approved by the chief county assessment officer, he or she shall determine the valuation of the land as otherwise permitted by law and as required under Section 10-155, and shall list those valuations separately. The county clerk, in preparing assessment books, lists and blanks under Section 9-100, shall include therein columns for indicating the approval of an application and for setting out the two separate valuations.
(Source: P.A. 97-296, eff. 8-11-11.)

(35 ILCS 200/10-165)
Sec. 10-165. Land no longer used for open space. When any portion of the land described in any application filed under Section 10-160 is no longer used for open space purposes, the person liable for taxes on that land must notify the chief county assessment officer, in writing.
The person shall pay to the county treasurer, by the following September 1, the difference between the taxes paid in the 3 preceding years as based on a valuation under Section 10-155 and what the taxes for those years would have been when based on the valuation as otherwise permitted by law, together with 5% interest. If this difference is not paid by the following September 1, the amount of that difference shall be considered as delinquent taxes.
(Source: P.A. 80-1364; 88-455.)

(35 ILCS 200/10-166)
Sec. 10-166. Registered land or land encumbered by conservation rights; valuation. Except in counties with more than 200,000 inhabitants that classify property for the purpose of taxation, to the extent any portion of any lot, parcel, or tract of land is (i) registered in perpetuity under Section 16 of the Illinois Natural Areas Preservation Act, or (ii) encumbered in perpetuity by a conservation right, as defined in the Real Property Conservation Rights Act, if the conservation right has been conveyed and accepted in accordance with Section 2 of the Real Property Conservation Rights Act, recorded under Section 5 of that Act, and yields a public benefit as defined in Section 10-167 of this Act, upon application under Section 10-168, the portion of the lot, parcel, or tract of land registered or encumbered shall be valued at 8-1/3% of its fair market value estimated as if it were not registered or encumbered; and any improvement, dwelling, or other appurtenant structure present on any registered or encumbered portion of land shall be valued at 33-1/3% of its fair market value. Beginning with the 1995 tax year in counties with more than 200,000 inhabitants that classify property for the purpose of taxation, to the extent any portion of a lot, parcel, or tract of land is (i) registered in perpetuity under Section 16 of the Illinois Natural Areas Preservation Act or (ii) encumbered in perpetuity by a conservation right, as defined in the Real Property Conservation Rights Act, if the conservation right has been conveyed and accepted in accordance with Section 2 of the Real Property Conservation Rights Act, recorded under Section 5 of that Act, and yields a public benefit as defined in Section 10-167 of this Code, upon application under Section 10-168, the portion of the lot, parcel, or tract of land registered or encumbered shall be valued at 25% of that percentage of its fair market value established under this Code, by an ordinance adopted under Section 4 of Article IX of the Illinois Constitution, or both, as the case may be; and any improvement, dwelling, or other appurtenant structure present on any registered or encumbered portion of the land shall be valued at that percentage of fair market value established under this Code, by an ordinance adopted under Section 4 of Article IX of the Illinois Constitution, or both, as the case may be. To qualify for valuation under this Section, the registration agreement or conservation right establishing an encumbrance shall prohibit the construction of any other structure on the registered or encumbered land except replacement structures, no larger than the previous structures which are replaced, that do not interfere with or destroy the registration or conservation right.
The valuation provided for in this Section shall not apply to any land that has been valued as open space land under Section 10-155.
(Source: P.A. 88-657, eff. 1-1-95.)

(35 ILCS 200/10-167)
Sec. 10-167. Definition of public benefit; certification.
(a) A conservation right on land shall be considered to provide a demonstrated public benefit if the Department of Natural Resources certifies that it protects in perpetuity at least one of the following:
(1) Land providing a regular opportunity for public

access to outdoor recreation or outdoor education.

(2) Land preserving habitat for State or federal

endangered or threatened species or federal candidate species as defined in the Code of Federal Regulations (50 CFR 424.02).

(3) Land identified in the Illinois Natural Areas

Inventory.

(4) Land determined to be eligible for registration

under Section 16 of the Illinois Natural Areas Preservation Act.

(5) Land contributing to the ecological viability of

a park, conservation area, nature preserve, or other high quality native terrestrial or aquatic area that is publicly owned or otherwise protected.

(6) Land included in, or consistent with a federal,

State, regional, or local government policy or plan for the conservation of wildlife habitat or open space, for the restoration or protection of lakes and streams, or for the protection of scenic areas.

(b) The person liable for taxes on the land shall submit an application to the Department of Natural Resources requesting certification that the land meets one of the criteria established in subsection (a). The application shall be in a form furnished by the Department of Natural Resources. Within 30 days of receipt of a complete and correct application for certification, the Department of Natural Resources shall determine whether the land encumbered by a conservation right provides a demonstrated public benefit and shall inform the applicant in writing of the decision.
(Source: P.A. 91-357, eff. 7-29-99.)

(35 ILCS 200/10-168)
Sec. 10-168. Valuation of registered land or land encumbered by conservation rights; application process.
(a) The person liable for taxes on land eligible for assessment under Section 10-166 must file a verified application requesting the registered land or conservation rights valuation with the chief county assessment officer by January 31 of the first year that the valuation is desired. If the application is not filed by January 31, the taxpayer waives the right to claim that valuation for that year. The application shall be in the form prescribed by the Department and shall contain information as may reasonably be required to determine whether the applicant meets the requirements of Section 10-166. If the application shows the applicant is entitled to the valuation, the chief county assessment officer shall approve it and maintain that valuation until notified as provided in Section 10-169. Otherwise, the application shall be rejected. The application shall be accompanied by the certification provided for in Section 10-167, if required.
(b) When the application has been filed with and approved by the chief county assessment officer, he or she shall determine the valuation of the land as otherwise permitted by law and as required under Section 10-166, and shall keep a record of that valuation.
(Source: P.A. 88-657, eff. 1-1-95.)

(35 ILCS 200/10-169)
Sec. 10-169. Land no longer registered or encumbered by conservation rights.
(a) In the event the registration agreement or conservation right by which a portion of land has been valued under Section 10-166 is released or amended and for purposes of a conservation right has the effect of substantially diminishing the public benefit, the person liable for taxes on the land shall notify the chief county assessment officer in writing by certified mail within 30 days after the release or amendment. The person liable for taxes on the land that is no longer registered or encumbered by the conservation right shall pay the county collector, by the following September 1, the difference between the taxes paid in the 10 preceding years or, in the event the reduced valuation has been in effect for less than 10 preceding years, the difference between the taxes for the years the reduced valuation has been in effect as based on a valuation under Section 10-166 and what the taxes for those years would have been when based on the valuation as otherwise permitted by this Code, by ordinance adopted under Section 4 of Article IX of the Illinois Constitution, or both, as the case may be, together with 10% interest. If the difference is not paid by the following September 1, the amount of that difference shall be considered as delinquent taxes. In the event the person liable for taxes on the land fails to notify the chief county assessment officer in writing by certified mail within 30 days after the release or amendment of the conservation rights, the property shall be treated as omitted property under the provisions of this Code.
(b) Subsection (a) shall not apply if:
(1) the registration agreement or conservation right

is released, terminated, or extinguished pursuant to an acquisition by eminent domain of the land registered or encumbered by the conservation right, provided that for purposes of a conservation right the compensation for the conservation right is paid to the grantee of the conservation right; or

(2) the registration agreement or conservation right

is released, terminated, or extinguished in an involuntary judicial proceeding, provided that for purposes of a conservation right all of the proceeds from a sale, exchange, or involuntary conversion of the conservation right are paid to the grantee of the conservation right; or

(3) the conservation right is released, terminated,

or extinguished by the grantee of the conservation right without the consent of the owner of the property encumbered by the conservation right, provided that the owner of the encumbered property subsequently conveys or, in good faith and in cooperation with the Department of Natural Resources, attempts to convey a new conservation right that encumbers the same property and qualifies for valuation under Section 10-166 within 12 months of the release, termination, or extinguishment of the prior conservation right.

(Source: P.A. 88-657, eff. 1-1-95; 89-445, eff. 2-7-96.)

(35 ILCS 200/Art. 10 Div. 7 heading)

(35 ILCS 200/10-170)
Sec. 10-170. Valuation of coal. The equalized assessed value of each tract of real property constituting coal shall be determined under Sections 10-175 through 10-200.
(Source: P.A. 85-1359; 88-455.)

(35 ILCS 200/10-175)
Sec. 10-175. Undeveloped coal. All undeveloped coal in property on which there has been no mining during the year immediately preceding the assessment date shall for the purposes of this Code have an undeveloped coal reserve economic value of no more than $75 per acre. There shall be no per acre undeveloped coal reserve economic value for persons not in the business of mining who have not severed the coal from the land by deed or lease.
(Source: P.A. 85-1359; 88-455.)

(35 ILCS 200/10-180)
Sec. 10-180. Developed coal. Developed coal shall be assessed at 33 1/3% of the developed coal reserve economic value determined as follows:
Developed Coal Reserve Economic Value equals the present value of the anticipated net income from the property during the life used to determine the developed coal.
(a) The interest rate to be used for determining present value shall be the arithmetic average prime interest rate quoted by the 4 largest United States banks as measured by total assets located within the Chicago metropolitan statistical area as defined by the United States Department of Commerce as of the current assessment date and the 2 preceding assessment dates, plus 3%.
(b) Net income means 4% of the average spot market price for Illinois coal as published in a recognized publication prescribed by the Department, as of the current assessment date and the 2 preceding assessment dates, multiplied by the number of recoverable tons per acre.
(c) Recoverable coal tons per acre equals 1,742 tons per foot acre multiplied by seam thickness, and then multiplied by the recovery ratio.
(d) Coal seam thickness means the average thickness of the coal seam or seams where coal is initially extracted.
(e) Recovery ratio means the lesser of 80% for coal extracted by surface mining methods and 50% for coal extracted by underground mining methods or the actual historical recovery ratio for the mining operation.
(f) The total assessed value of developed coal shall be attributed equally to the coal acreage that is anticipated to be mined.
(g) Change in the per acre assessed value of coal shall not exceed 10% in any one year except when a change of acreage classification occurs.
(Source: P.A. 85-1359; 88-455.)

(35 ILCS 200/10-185)
Sec. 10-185. Prorated assessment. When initial mining commences after the assessment date, or when all mining ceases prior to the end of a calendar year, the coal as assessed pursuant to Section 10-180 shall be assessed on a proportionate basis in accordance with Section 9-180. For purposes of this Section any permitted acreage that is to be mined during the current year which is not included in the anticipated 5 year mine acreage due to a change in the mining plan shall not be subject to assessment on a proportionate basis in accordance with Section 9-180.
(Source: P.A. 85-1359; 88-455.)

(35 ILCS 200/10-190)
Sec. 10-190. Cessation of mining. When mining has taken place during the year immediately preceding the assessment date, but has completely ceased as of the assessment date, all remaining unmined coal shall be valued pursuant to Section 10-175.
(Source: P.A. 85-1359; 88-455.)

(35 ILCS 200/10-195)
Sec. 10-195. Incremental assessment. Coal assessed under Sections 10-180 and 10-185 shall be added to the tax roll in the following increments as determined by the assessment date:
1993 - 70% of the assessed value
1994 - 80% of the assessed value
1995 - 90% of the assessed value
1996 and thereafter - 100% of the assessed value
Coal assessments, including assessments based on the value of coal, that were in effect January 1, 1986 shall be reduced to the undeveloped coal reserve economic assessed value per acre under Section 10-175 in annual increments as follows:
1993 - 30% of the 1986 unequalized assessed value
1994 - 20% of the 1986 unequalized assessed value
1995 - 10% of the 1986 unequalized assessed value
1996 and thereafter - the undeveloped coal reserve

economic assessed value

(Source: P.A. 85-1359; 88-455.)

(35 ILCS 200/10-200)
Sec. 10-200. Coal not subject to State equalization. Except as provided in this Section, the assessed valuation of coal assessed under Sections 10-170 through 10-195 shall not be subject to equalization by means of State equalization factors or State multipliers. Equalization factors applied by a chief county assessment officer or a Board of Review pursuant to Sections 9-205 and 16-65 shall be applied to assessments of coal only to achieve assessments as required by Sections 10-170 through 10-195.
(Source: P.A. 85-1359; 88-455.)

(35 ILCS 200/Art. 10 Div. 8 heading)

(35 ILCS 200/10-205)
Sec. 10-205. Sports stadium property. For purposes of the property tax laws of this State, qualified property in municipalities with more than 2,000,000 inhabitants shall be classified and valued as set forth in Sections 10-210 through 10-220 during the period beginning July 1, 1989, and ending with the year 22 years after the base year.
(Source: P.A. 86-110; 88-455.)

(35 ILCS 200/10-210)
Sec. 10-210. Definitions. For purposes of Sections 10-205, 10-215, and 10-220:
(a) "Base year" means the first tax year after the tax year in which construction of the new stadium is completed.
(b) "Tax year" means the calendar year for which assessed value is determined as of January 1 of that year.
(c) "Base period" means the calendar year immediately preceding the tax year.
(d) "Interest" for the base period means the annual interest that would accrue on a principal amount equal to 100% of all costs (including construction period interest actually incurred) incurred with respect to the acquisition, construction or improvement of property described in subsection (a) of Section 10-215 through the end of the base period, if the interest rate were equal to the average, compounded quarterly, of the corporate base rate reported as in effect on the first business day of each month of the base period by the largest bank (measured by assets) with its head office located in Chicago, Illinois.
(e) "Income taxes" for the base period shall mean federal and State income taxes computed by multiplying the taxable income from the property by the lower of (1) the highest tax rates applicable to individuals or (2) the highest tax rates applicable to corporations.
(Source: P.A. 86-110; 88-455.)

(35 ILCS 200/10-215)
Sec. 10-215. Qualified property. Qualified property means:
(a) a new stadium having a seating capacity in excess of 18,000 and less than 28,000 which is constructed primarily for the purpose of holding professional sports and amusement events and construction of which is commenced after July 1, 1989, or any parking lot or parking garage for participants, spectators or staff which is acquired, constructed or improved at any time primarily for use in connection with the stadium, or any property on which the stadium, lot or garage is located;
(b) property that would qualify as property described in subsection (a) of this Section, except that construction of the new stadium is not completed by the first day of the tax year; or
(c) any parking lot or parking garage that is located within 3,000 feet of property described in subsection (a) of this Section, that is used primarily in connection with any existing stadium or with property described in subsection (a) of this Section, and that was employed for those uses prior to July 1, 1989, or any property on which the lot or garage is located.
(Source: P.A. 86-110; 88-455.)

(35 ILCS 200/10-220)
Sec. 10-220. Valuation.
(a) For the base year and subsequent tax years, property described in subsection (a) of Section 10-215 shall be classified so that it is valued in relation to 20% of the property's fair cash value. The fair cash value of the property shall be equal to 4 times the annual net income (revenues net of all expenses, including interest, income taxes, and all property maintenance or replacement expenditures whether or not capital in nature, but not including depreciation) actually earned by its owners from the property during the base period.
(b) For any tax year prior to the base year, property described in subsections (b) and (c) of Section 10-215 shall be classified and valued so that the fair cash value of the property does not exceed the fair cash value of the property for the 1989 tax year, as adjusted by the percentage increase in valuation of all property in the municipality between 1989 and the tax year.
(c) The fair cash value of property described in Section 10-215 shall be determined as specified in this Section and without taking into account (1) the planned or actual construction and improvement of property described in subsection (a) of Section 10-215, or (2) any acquisition, replacement or resale values or alternative uses assumed or imputed in contemplation or in consequence of such planned or actual construction and improvement.
(d) Notwithstanding any other provision of this Section, including subsection (c), the aggregate of all property taxes payable on the property described in Section 10-215 shall not be less than:
(1) for any tax year prior to the base year, the

aggregate property taxes payable on such property for the 1988 tax year;

(2) for the base year, $600,000;
(3) for the first tax year following the base year,

$735,000;

(4) for the second tax year following the base year,

$870,000;

(5) for the third tax year following the base year

and for each tax year thereafter, $1,000,000.

(Source: P.A. 86-110; 88-455.)

(35 ILCS 200/10-223)
Sec. 10-223. Former farm; open space. Beginning with the 1992 assessment year, the equalized assessed value of any tract of real property that has not been used as a farm for 20 or more consecutive years shall not be determined under Sections 10-110 through 10-140. If no other use is established, the tract shall be considered to be used for open space purposes and its valuation shall be determined under Sections 10-155 through 10-165.
(Source: P.A. 87-1270; incorporates 88-45; 88-670, eff. 12-2-94.)

(35 ILCS 200/Art. 10 Div. 9 heading)

(35 ILCS 200/10-225)
Sec. 10-225. Stock of nurseries. The stock of nurseries, when growing, shall be assessed as property and when severed shall be considered merchandise.
(Source: Laws 1941, vol. 1, p. 1062; P.A. 88-455.)

(35 ILCS 200/Art. 10 Div. 10 heading)

(35 ILCS 200/10-230)
Sec. 10-230. Creation of task force; 1997 through 1999 property assessments of certain utility property.
(a) This Section establishes an Electric Utility Property Assessment Task Force to advise the General Assembly with respect to the possible impact of the Electric Service Customer Choice and Rate Relief Law of 1997 on the valuation of the real property component of electric generating stations owned by electric utilities and, therefore, on the taxing districts in this State in which electric generating stations are located.
(b) There shall be established and appointed in accordance with this Section an Electric Utility Property Assessment Task Force. Such Task Force shall be chaired by the President of the Taxpayers' Federation of Illinois, who shall be a non-voting member of the Task Force. The Task Force shall be composed of 10 voting members, 6 of whom shall be representatives of taxing districts in which electric generating stations are located and 4 of whom shall be representatives of electric utilities in this State, at least one of whom shall be from an electric utility serving over 1,000,000 retail customers in this State and at least one of whom shall be from an electric utility serving over 500,000 but less than 1,000,000 retail customers in this State.
(c) The voting members of this Task Force shall be appointed as follows: (i) 3 of the voting members, one of whom shall be from an electric utility, shall be appointed by the President of the Senate; (ii) 3 of the voting members, one of whom shall be from an electric utility, shall be appointed by the Speaker of the House of Representatives; (iii) 2 of the voting members, one of whom shall be from an electric utility, shall be appointed by the Minority Leader of the Senate; and (iv) 2 of the voting members, one of whom shall be from an electric utility, shall be appointed by the Minority Leader of the House of Representatives. Such appointments shall be made within 30 days after the effective date of this amendatory Act of 1997. Members of the Task Force shall receive no compensation for their services but shall be entitled to reimbursement of reasonable expenses incurred while performing their duties.
(d) The Task Force shall submit a report to the General Assembly by January 1, 1999 which shall: (i) analyze whether, and to what extent, taxing districts throughout this State will experience significant sustained erosions of their property tax bases and property tax revenues as a result of the restructuring of the electric industry in this State; and (ii) make recommendations for legislative changes to address any such impacts.
(e) Beginning with the 1997 assessment year through the assessment year of 1999, the fair cash value of any electric power generating plant owned as of November 1, 1997, by an electric utility, as that term is defined in Section 16-102 of the Public Utilities Act, shall be determined using original cost less depreciation of the electric power generating plant. When determining original cost less depreciation, including the original cost less depreciation of all new construction, the rate or rates of depreciation applied shall be the same as the rate or rates in effect November 1, 1997, under the Public Utilities Act and the rules and orders of the Illinois Commerce Commission, irrespective of any change in ownership of the property occurring after the effective date of the provisions of the Electric Service Customer Choice and Rate Relief Law of 1997. Nothing in this subsection shall be construed to affect the classification of property as real or personal. Determinations of original cost less depreciation for purposes of this subsection shall be made without regard for the use of any accelerated cost recovery method including accelerated depreciation, accelerated amortization or other capital recovery methods, or reductions to original cost of an electric power generating plant made as a result of the provisions of Senate Amendment No. 2 to House Bill 362, enacted by the 90th General Assembly.
(Source: P.A. 90-562, eff. 12-16-97.)

(35 ILCS 200/Art. 10 Div. 11 heading)

(35 ILCS 200/10-235)
Sec. 10-235. Low-income housing project valuation policy; intent. It is the policy of this State that low-income housing projects developed under Section 515 of the federal Housing Act or that qualify for the low-income housing tax credit under Section 42 of the Internal Revenue Code shall be valued at 33 and one-third percent of the fair market value of their economic productivity to the owners of the projects to help insure that their valuation for property taxation does not result in taxes so high that rent levels must be raised to cover this project expense, which can cause excess vacancies, project loan defaults, and eventual loss of rental housing facilities for those most in need of them, low-income families and the elderly. It is the intent of this State that the valuation required by this Division is the closest representation of cash value required by law and is the method established as proper and fair.
(Source: P.A. 92-16, eff. 6-28-01; 93-533, eff. 1-1-04; 93-755, eff. 7-16-04.)

(35 ILCS 200/10-240)
Sec. 10-240. Definition of Section 515 low-income housing projects. "Section 515 low-income housing projects" mean rental apartment facilities (i) developed and managed under a United States Department of Agriculture Rural Rental Housing Program designed to provide affordable housing to low to moderate income families and seniors in rural communities with populations under 20,000, (ii) that receive a subsidy in the form of a 1% loan interest rate and a 50-year amortization of the mortgage, (iii) that would not have been built without a Section 515 interest credit subsidy, and (iv) where the owners of the projects are limited to an annual profit of an 8% return on a 5% equity investment, which may result in a modest cash flow to owners of the projects unless actual expenses, including property taxes, exceed budget projections, in which case no profit may be realized.
(Source: P.A. 91-651, eff. 1-1-00; 92-16, eff. 6-28-01.)

(35 ILCS 200/10-245)
Sec. 10-245. Method of valuation of low-income housing projects. Notwithstanding Section 1-55 and except in counties with a population of more than 200,000 that classify property for the purposes of taxation, to determine 33 and one-third percent of the fair cash value of any low-income housing project developed under the Section 515 program or that qualifies for the low-income housing tax credit under Section 42 of the Internal Revenue Code, in assessing the project, local assessment officers must consider the actual or probable net operating income attributable to the property, using a vacancy rate of not more than 5%, capitalized at normal market rates. The interest rate to be used in developing the normal market value capitalization rate shall be one that reflects the prevailing cost of cash for other types of commercial real estate in the geographic market in which the low-income housing project is located.
(Source: P.A. 93-533, eff. 1-1-04; 93-755, eff. 7-16-04; 94-1086, eff. 1-19-07.)

(35 ILCS 200/10-250)
Sec. 10-250. Certification procedure and effective date of implementation.
(a) After (i) an application for a Section 515 low-income housing project certificate is filed with the State Director of the United States Department of Agriculture Rural Development Office in a manner and form prescribed in regulations issued by the office and (ii) the certificate is issued certifying that the housing is a Section 515 low-income housing project as defined in Section 2 of this Act, the certificate must be presented to the appropriate local assessment officer to receive the property assessment valuation under this Division. The local assessment officer must assess the property according to this Act. Beginning on January 1, 2000, all certified Section 515 low-income housing projects shall be assessed in accordance with Section 10-245.
(b) Beginning with taxable year 2004, all low-income housing projects that qualify for the low-income housing tax credit under Section 42 of the Internal Revenue Code shall be assessed in accordance with Section 10-245 if the owner or owners of the low-income housing project certify to the appropriate local assessment officer that the owner or owners qualify for the low-income housing tax credit under Section 42 of the Internal Revenue Code for the property.
(Source: P.A. 93-533, eff. 1-1-04; 93-755, eff. 7-16-04.)

(35 ILCS 200/10-255)
Sec. 10-255. Rules. The Department of Revenue may adopt rules to implement and administer this Division.
(Source: P.A. 91-651, eff. 1-1-00.)

(35 ILCS 200/10-260)
Sec. 10-260. Low-income housing. In determining the fair cash value of property receiving benefits from the Low-Income Housing Tax Credit authorized by Section 42 of the Internal Revenue Code, 26 U.S.C. 42, emphasis shall be given to the income approach, except in those circumstances where another method is clearly more appropriate.
(Source: P.A. 91-502, eff. 8-13-99; 92-16, eff. 6-28-01.)

(35 ILCS 200/Art. 10 Div. 12 heading)

(35 ILCS 200/10-300)
Sec. 10-300. Veterans organization assessment freeze.
(a) For the taxable year 2000 and thereafter, the assessed value of real property owned and used by a veterans organization chartered under federal law, on which is located the principal building for the post, camp, or chapter, and, for taxable years 2004 and thereafter, the assessed value of real property owned by such an organization and used by the organization's members and guests for parking at the principal building for the post, camp, or chapter, must be frozen by the chief county assessment officer at (i) 15% of the 1999 assessed value of the property for property that qualifies for the assessment freeze in taxable year 2000 or (ii) 15% of the assessed value of the property for the taxable year that the property first qualifies for the assessment freeze after taxable year 2000. If, in any year, improvements or additions are made to the property that would increase the assessed value of the property were it not for this Section, then 15% of the assessed value of such improvements shall be added to the assessment of the property for that year and all subsequent years the property is eligible for the freeze.
(b) The veterans organization must annually submit an application to the chief county assessment officer on or before (i) January 31 of the assessment year in counties with a population of 3,000,000 or more and (ii) December 31 of the assessment year in all other counties. The initial application must contain the information required by the Department of Revenue, including (i) a copy of the organization's congressional charter, (ii) the location or description of the property on which is located the principal building for the post, camp, or chapter, (iii) a written instrument evidencing that the organization is the record owner or has a legal or equitable interest in the property, (iv) an affidavit that the organization is liable for paying the real property taxes on the property, and (v) the signature of the organization's chief presiding officer. Subsequent applications shall include any changes in the initial application and shall be signed by the organization's chief presiding officer. All applications shall be notarized.
(c) This Section shall not apply to parcels exempt under Section 15-145.
(Source: P.A. 92-16, eff. 6-28-01; 93-753, eff. 7-16-04.)

(35 ILCS 200/Art. 10 Div. 13 heading)

(35 ILCS 200/10-350)
Sec. 10-350. Fraternal organization assessment freeze.
(a) For the taxable year 2001 and thereafter, the assessed value of real property owned and used by a fraternal organization chartered by the State of Illinois prior to 1900, or its subordinate organization or entity, (i) that prohibits gambling and the use of alcohol on the property, (ii) that is an exempt entity under Section 501(c)(10) of the Internal Revenue Code, and (iii) whose members provide, directly or indirectly, financial support for charitable works, which may include medical care, drug rehabilitation, or education, shall be established by the chief county assessment officer as follows:
(1) if the property meets the qualifications set

forth in this Section on January 1, 2001 and on January 1 of each subsequent assessment year, for assessment year 2001 and each subsequent assessment year, the final assessed value of the property shall be 15% of the final assessed value of the property for the assessment year 2000; or

(2) if the property first meets the qualifications

set forth in this Section on January 1 of any assessment year after assessment year 2001 and on January 1 of each subsequent assessment year, for that first assessment year and each subsequent assessment year, the final assessed value shall be 15% of the final assessed value of the property for the assessment year in which the property first meets the qualifications set forth in this Section.

If, in any year, additions or improvements are made to property subject to assessment under this Section and the additions or improvements would increase the assessed value of the property, then 15% of the final assessed value of the additions or improvements shall be added to the final assessed value of the property for the year in which the additions or improvements are completed and for all subsequent years that the property is eligible for assessment under this Section.
(b) For purposes of this Section, "final assessed value" means the assessed value after final board of review action.
(c) Fraternal organizations whose property is assessed under this Section must annually submit an application to the chief county assessment officer on or before (i) January 31 of the assessment year in counties with a population of 3,000,000 or more and (ii) December 31 of the assessment year in all other counties. The initial application must contain the information required by the Department of Revenue, which shall prepare the form, including:
(1) a copy of the organization's charter from the

State of Illinois, if applicable;

(2) the location or legal description of the property

on which is located the principal building for the organization, including the PIN number, if available;

(3) a written instrument evidencing that the

organization is the record owner or has a legal or equitable interest in the property;

(4) an affidavit that the organization is liable for

paying the real property taxes on the property; and

(5) the signature of the organization's chief

presiding officer.

Subsequent applications shall include any changes in the initial application and shall affirm the ownership, use, and liability for taxes for the year in which it is submitted. All applications shall be notarized.
(d) This Section does not apply to parcels exempt from property taxes under this Code.
(Source: P.A. 91-834, eff. 1-1-01.)

(35 ILCS 200/10-355)
Sec. 10-355. Fraternal organization assessment freeze.
(a) For the taxable year 2002 and thereafter, the assessed value of real property owned and used by a fraternal organization that on December 31, 1926 had its national headquarters in Illinois or that was chartered in Illinois in February 1898, or its subordinate organization or entity, that is exempt under Section 501(c)(8) of the Internal Revenue Code and whose members provide, directly or indirectly, financial support for charitable works, which may include medical care, drug rehabilitation, or education, shall be established by the chief county assessment officer as follows:
(1) if the property meets the qualifications set

forth in this Section on January 1, 2002 and on January 1 of each subsequent assessment year, for assessment year 2002 and each subsequent assessment year, the final assessed value of the property shall be 15% of the final assessed value of the property for the assessment year 2001; or

(2) if the property first meets the qualifications

set forth in this Section on January 1 of any assessment year after assessment year 2002 and on January 1 of each subsequent assessment year, for that first assessment year and each subsequent assessment year, the final assessed value shall be 15% of the final assessed value of the property for the assessment year in which the property first meets the qualifications set forth in this Section.

If, in any year, additions or improvements are made to property subject to assessment under this Section and the additions or improvements would increase the assessed value of the property, then 15% of the final assessed value of the additions or improvements shall be added to the final assessed value of the property for the year in which the additions or improvements are completed and for all subsequent years that the property is eligible for assessment under this Section.
(b) For purposes of this Section, "final assessed value" means the assessed value after final board of review action.
(c) Fraternal organizations whose property is assessed under this Section must annually submit an application to the chief county assessment officer on or before (i) January 31 of the assessment year in counties with a population of 3,000,000 or more and (ii) December 31 of the assessment year in all other counties. The initial application must contain the information required by the Department of Revenue, which shall prepare the form, including:
(1) a copy of the organization's charter from the

State of Illinois, if applicable;

(2) the location or legal description of the property

on which is located the principal building for the organization, including the PIN number, if available;

(3) a written instrument evidencing that the

organization is the record owner or has a legal or equitable interest in the property;

(4) an affidavit that the organization is liable for

paying the real property taxes on the property; and

(5) the signature of the organization's chief

presiding officer.

Subsequent applications shall include any changes in the initial application and shall affirm the ownership, use, and liability for taxes for the year in which it is submitted. All applications shall be notarized.
(d) This Section does not apply to parcels exempt from property taxes under this Code.
(Source: P.A. 92-388, eff. 1-1-02; 92-859, eff. 1-3-03.)

(35 ILCS 200/10-360)
Sec. 10-360. Fraternal organization assessment freeze.
(a) For the taxable year 2003 and thereafter, the assessed value of real property owned and used by a fraternal organization or its affiliated Illinois not for profit corporation chartered prior to 1920 that is an exempt entity under Section 501(c)(2), 501(c)(8) or 501(c)(10) of the Internal Revenue Code and whose members provide, directly or indirectly, financial support for charitable works, which may include medical care, drug rehabilitation, or education, shall be established by the chief county assessment officer as follows:
(1) if the property meets the qualifications set

forth in this Section on January 1, 2003 and on January 1 of each subsequent assessment year, for assessment year 2003 and each subsequent assessment year, the final assessed value of the property shall be 15% of the final assessed value of the property for the assessment year 2002; or

(2) if the property first meets the qualifications

set forth in this Section on January 1 of any assessment year after assessment year 2003 and on January 1 of each subsequent assessment year, for that first assessment year and each subsequent assessment year, the final assessed value shall be 15% of the final assessed value of the property for the assessment year in which the property first meets the qualifications set forth in this Section.

If, in any year, additions or improvements are made to property subject to assessment under this Section and the additions or improvements would increase the assessed value of the property, then 15% of the final assessed value of the additions or improvements shall be added to the final assessed value of the property for the year in which the additions or improvements are completed and for all subsequent years that the property is eligible for assessment under this Section.
(b) For purposes of this Section, "final assessed value" means the assessed value after final board of review action.
(c) Fraternal organizations or their affiliated not for profit corporations whose property is assessed under this Section must annually submit an application to the chief county assessment officer on or before (i) January 31 of the assessment year in counties with a population of 3,000,000 or more and (ii) December 31 of the assessment year in all other counties. The initial application must contain the information required by the Department of Revenue, which shall prepare the form, including:
(1) the location or legal description of the property

on which is located the principal building for the organization, including the PIN number, if available;

(2) a written instrument evidencing that the

organization or not for profit corporation is the record owner or has a legal or equitable interest in the property;

(3) an affidavit that the organization or not for

profit corporation is liable for paying the real property taxes on the property; and

(4) the signature of the organization's or not for

profit corporation's chief presiding officer.

Subsequent applications shall include any changes in the initial application and shall affirm the ownership, use, and liability for taxes for the year in which it is submitted. All applications shall be notarized.
(d) This Section does not apply to parcels exempt from property taxes under this Code.
(Source: P.A. 92-859, eff. 1-3-03.)

(35 ILCS 200/Art. 10 Div. 14 heading)

(35 ILCS 200/10-365)
Sec. 10-365. U.S. Military Public/Private Residential Developments. Unless otherwise agreed to pursuant to a separate settlement agreement pursuant to Section 10-385 of this Code, PPV Leases must be classified and valued as set forth in Sections 10-370 through 10-380 during the period beginning January 1, 2006 and ending December 31, 2055.
(Source: P.A. 99-738, eff. 8-5-16; 100-456, eff. 8-25-17.)

(35 ILCS 200/10-370)
Sec. 10-370. Definitions. For the purposes of this Division 14:
(a) "PPV Lease" means a leasehold interest in property that is exempt from taxation under Section 15-50 of this Code and that is leased, pursuant to authority set forth in Chapter 10 of the United States Code, to another whose property is not exempt for the purpose of, after January 1, 2006, the design, finance, construction, renovation, management, operation, and maintenance of rental housing units and associated improvements at military training facilities, military bases, and related military support facilities in the State of Illinois. All interests enjoyed pursuant to the authority set forth in Chapter 159 or Chapter 169 of Title 10 of the United States Code are considered leaseholds for the purposes of this Division. The changes to this Section made by this amendatory Act of the 97th General Assembly apply beginning on January 1, 2006.
(b) For tax years prior to 2017, for naval training facilities, naval bases, and naval support facilities, "net operating income" means all revenues received minus the lesser of (i) 62% of all revenues or (ii) actual expenses before interest, taxes, depreciation, and amortization. For all other military training facilities, military bases, and related military support facilities, "net operating income" means all revenues received minus the lesser of (i) 42% of all revenues or (ii) actual expenses before interest, taxes, depreciation, and amortization.
(b-5) For tax year 2017 and thereafter, for naval training facilities, naval bases, and naval support facilities, "net operating income" means all revenues received minus the actual expenses before interest, taxes, depreciation, and amortization.
(c) "Tax load factor" means the level of assessment, as set forth under item (b) of Section 9-145 or under Section 9-150, multiplied by the cumulative tax rate for the current taxable year.
(Source: P.A. 100-456, eff. 8-25-17.)

(35 ILCS 200/10-375)
Sec. 10-375. Valuation.
(a) A PPV Lease must be valued at its fair cash value, as provided under item (b) of Section 9-145 or under Section 9-150.
(b) The fair cash value of a PPV Lease must be determined by using an income capitalization approach.
(c) To determine the fair cash value of a PPV Lease, the net operating income is divided by (i) a rate of 12% plus (ii) the actual or most recently ascertainable tax load factor for the subject year.
(d) By April 15 of each year, the holder of a PPV Lease must report to the chief county assessment officer in each county in which the leasehold property is located the annual gross income and expenses derived and incurred from the PPV Lease, including the rental of leased property for each military housing facility subject to a PPV Lease.
(Source: P.A. 100-456, eff. 8-25-17.)

(35 ILCS 200/10-380)
Sec. 10-380. For the taxable years 2006 through 2055, the chief county assessment officer in the county in which property subject to a PPV Lease is located shall apply the provisions of Sections 10-370(b)(i) and 10-375(c)(i) of this Division 14 in assessing and determining the value of any PPV Lease for purposes of the property tax laws of this State.
(Source: P.A. 99-738, eff. 8-5-16; 100-456, eff. 8-25-17.)

(35 ILCS 200/10-385)
Sec. 10-385. PPV leases; tax settlement agreements. A taxable PPV lease under Section 10-375 of this Act that (i) encumbers exempt real property located within a county of less than 600,000 inhabitants and (ii) is related to taxable real property used for military housing purposes may be assessed and valued pursuant to the terms of a real property tax assessment settlement agreement executed between the local county assessment officials and the taxpayer, provided that appeals challenging the valuation and taxation of the PPV lease were pending as of January 1, 2006 or thereafter. Appropriate authorities, including other county and State officials, may be parties to those settlement agreements. Those agreements may provide for the settlement of issues related to the assessed valuation of the PPV lease or the property and may provide for related payments, refunds, claims, and credits against property taxes and liabilities in current and future years. Those agreements may provide for a total assessment or maximum annual tax payment for all contested tax years and future tax years for up to a 20-year term. Those agreements may also provide for annual adjustments to the extent that taxes levied against the PPV lease or property exceed the amounts due, as expressed in the agreement. The adjustments may be made as credits to be applied to current tax bills applicable to the PPV lease, the property, or both. No referendum approval shall be required for such agreements, and they shall not constitute indebtedness of any taxing district for the purposes of any statutory limitation.
(Source: P.A. 99-818, eff. 8-15-16.)

(35 ILCS 200/Art. 10 Div. 15 heading)

(35 ILCS 200/10-390)
Sec. 10-390. Valuation of supportive living facilities.
(a) Notwithstanding Section 1-55, to determine the fair cash value of any supportive living facility established under Section 5-5.01a of the Illinois Public Aid Code, in assessing the facility, a local assessment officer must use the income capitalization approach.
(b) When assessing supportive living facilities, the local assessment officer may not consider:
(1) payments from Medicaid for services

provided to residents of supportive living facilities when such payments constitute income that is attributable to services and not attributable to the real estate; or

(2) payments by a resident of a supportive

living facility for services that would be paid by Medicaid if the resident were Medicaid-eligible, when such payments constitute income that is attributable to services and not attributable to real estate.

(Source: P.A. 94-1086, eff. 1-19-07.)

(35 ILCS 200/Art. 10 Div. 16 heading)

(35 ILCS 200/10-400)
Sec. 10-400. Short title; findings and policy.
(a) This Division may be cited as the Conservation Stewardship Law.
(b) The General Assembly finds that it is in the best interest of this State to maintain, preserve, conserve, and manage unimproved land to assure the protection of these limited and unique environmental resources for the economic and social well-being of the State and its citizens.
The General Assembly further finds that, to maximize voluntary taxpayer participation in conservation programs, conservation should be recognized as a legitimate land use and taxpayers should have a full range of incentive programs from which to choose.
Therefore, the General Assembly declares that it is in the public interest to prevent the forced conversion of unimproved land to more intensive uses as a result of economic pressures caused by the property tax system at values incompatible with their preservation and management as unimproved land, and that a program should be designed to permit the continued availability of this land for these purposes.
The General Assembly further declares that the following provisions are intended to allow for the conservation, management, and assessment of unimproved land generally suitable for the perpetual growth and preservation of such land in this State.
(Source: P.A. 95-633, eff. 10-1-07.)

(35 ILCS 200/10-405)
Sec. 10-405. Definitions. As used in this Division:
"Unimproved land" means woodlands, prairie, wetlands, or other vacant and undeveloped land that is not used for any residential or commercial purpose that materially disturbs the land.
"Conservation management plan" means a plan approved by the Department of Natural Resources that specifies conservation and management practices, including uses that will be conducted to preserve and restore unimproved land.
"Managed land" means unimproved land of 5 contiguous acres or more that is subject to a conservation management plan.
(Source: P.A. 95-633, eff. 10-1-07.)

(35 ILCS 200/10-410)
Sec. 10-410. Conservation management plan; rules. The Department of Natural Resources shall adopt rules specifying the form and content of a conservation management plan sufficient for managed land to be valued under this Division. The rules adopted under this Section must require a description of the managed land and must specify the conservation and management practices that are appropriate to preserve and maintain unimproved land in this State and any other conservation practices.
(Source: P.A. 95-633, eff. 10-1-07.)

(35 ILCS 200/10-415)
Sec. 10-415. Plan submission and review; approval.
(a) A taxpayer requesting special valuation of unimproved land under this Division must first submit a conservation management plan for that land to the Department of Natural Resources for review. The Department of Natural Resources shall review each submitted plan for compliance with the standards and criteria set forth in its rules.
(b) Upon approval, the Department of Natural Resources shall issue to the taxpayer a written declaration that the land is subject to a conservation management plan approved by the Department of Natural Resources.
(c) The Department of Natural Resources shall reapprove the plan every 10 years and revise it when necessary or appropriate.
(d) If a plan is not approved, then the Department of Natural Resources shall state the reasons for the denial and provide the taxpayer an opportunity to amend the plan to conform to the requirements of this Division. If the application is denied a second time, the taxpayer may appeal the decision to an independent 3-member panel to be established within the Department of Natural Resources.
(e) The submission of an application for a conservation management plan under this Section or of a forestry management plan under Section 10-150 shall be treated as compliance with the requirements of that plan until the Department of Natural Resources can review the application. The Department of Natural Resources shall certify, to the Department, these applications as being approved plans for the purpose of this Division.
(Source: P.A. 95-633, eff. 10-1-07.)

(35 ILCS 200/10-420)
Sec. 10-420. Special valuation of managed land; exceptions.
(a) In all counties, except for Cook County, beginning with assessments made in 2008 and thereafter, managed land for which an application has been approved under Section 10-415 that contains 5 or more contiguous acres is valued at 5% of its fair cash value.
(b) The special valuation under this Section does not apply to (i) any land that has been assessed as farmland under Sections 10-110 through 10-145, (ii) land valued under Section 10-152 or 10-153, (iii) land valued as open space under Section 10-155, (iv) land certified under Section 10-167, or (v) any property dedicated as a nature preserve or a nature preserve buffer under the Illinois Natural Areas Preservation Act and assessed in accordance with subsection (e) of Section 9-145.
(Source: P.A. 95-633, eff. 10-1-07.)

(35 ILCS 200/10-425)
Sec. 10-425. Certification.
(a) The Department of Natural Resources shall certify to the Department a list of applications approved under Section 10-415. This list must contain the following information for each approved application:
(1) the name and address of the taxpayer;
(2) the county in which the land is located;
(3) the size and each property index number or

legal description of the land that was approved; and

(4) copies of the taxpayer's approved conservation

management plan.

(b) Within 30 days after the receipt of this information, the Department shall notify in writing the chief county assessment officer of each parcel of land covered by an approved conservation management plan and application. The chief county assessment officer shall determine the valuation of the land as otherwise permitted by law and as required under Section 10-420 of this Division, and shall list them separately.
(Source: P.A. 95-633, eff. 10-1-07.)

(35 ILCS 200/10-430)
Sec. 10-430. Withdrawal from special valuation.
(a) If any of the following events occur, then the Department of Natural Resources shall withdraw all or a portion of the land from special valuation:
(1) the Department of Natural Resources determines,

based on field inspections or from any other reasonable evidence, that the land no longer meets the criteria under this Division; or

(2) the failure of the taxpayer to respond to a

request from the Department of Natural Resources or the chief county assessment officer of each county in which the property is located for data regarding the use of the land or other similar information pertinent to the continued special valuation of the land.

(b) A determination by the Department of Natural Resources to withdraw land from the special valuation under this Act is effective on the following January 1 of the assessment year in which the withdrawal occurred.
(c) The Department of Natural Resources shall notify the chief county assessment officer and the Department in writing of any land withdrawn from special valuation. Upon withdrawal, additional taxes must be calculated as provided in Section 10-445.
(Source: P.A. 95-633, eff. 10-1-07.)

(35 ILCS 200/10-435)
Sec. 10-435. Recapture.
(a) If, in any taxable year that the taxpayer receives a special valuation under Section 10-470, the taxpayer does not comply with the conservation management plan, then the taxpayer shall, by the following September 1, pay to the county treasurer the difference between: (i) the taxes paid for that year and; (ii) what the taxes for that year would have been based on a valuation otherwise permitted by law.
(b) If the amount under subsection (a) is not paid by the following September 1, then that amount is considered to be delinquent property taxes.
(c) If a taxpayer who currently owns land in (i) a forestry management plan under Section 10-150 or (ii) land registered or encumbered by conservation rights under Section 10-166 that would qualify for the tax assessment under this Division, then the taxpayer may apply for reassessment under this Division and shall not be penalized for doing so.
(Source: P.A. 95-633, eff. 10-1-07.)

(35 ILCS 200/10-440)
Sec. 10-440. Sale or transfer of unimproved land. The sale or transfer of unimproved land does not affect the valuation of the land, unless there is a change in the use of the land or the acreage requirement is no longer met. Any tract of land containing less than 5 acres after a sale or transfer may be reclassified by the chief county assessment officer and valued as otherwise permitted by law. The taxpayer and the Department of Natural Resources may revise a conservation management plan whenever there is a change in the ownership of the affected land.
(Source: P.A. 95-633, eff. 10-1-07.)

(35 ILCS 200/10-445)
Sec. 10-445. Rules. The Department of Natural Resources shall adopt rules to implement and administer this Act.
(Source: P.A. 95-633, eff. 10-1-07.)

(35 ILCS 200/Art. 10 Div. 17 heading)

(35 ILCS 200/10-500)
Sec. 10-500. Short title. This Division may be cited as the Wooded Acreage Assessment Transition Law.
(Source: P.A. 95-633, eff. 10-1-07.)

(35 ILCS 200/10-505)
Sec. 10-505. Wooded acreage defined. For the purposes of this Division 17, "wooded acreage" means any parcel of unimproved real property that:
(1) can be defined as "woodlands" by the United

States Department of the Interior Bureau of Land Management;

(2) is at least 5 contiguous acres;
(3) does not qualify as cropland, permanent pasture,

other farmland, or wasteland under Section 10-125 of this Code;

(4) is not managed under a forestry management plan

and considered to be other farmland under Section 10-150 of this Code;

(5) does not qualify for another preferential

assessment under this Code; and

(6) is owned by the taxpayer on October 1, 2007.
This amendatory Act of the 100th General Assembly is intended as a clarification and is not a new enactment.
(Source: P.A. 100-379, eff. 8-25-17.)

(35 ILCS 200/10-510)
Sec. 10-510. Assessment of wooded acreage.
(a) If wooded acreage was classified as farmland during the 2006 assessment year, then the property shall be assessed by multiplying the current fair cash value of the property by the transition percentage. The chief county assessment officer shall determine the transition percentage for the property by dividing (i) the property's 2006 equalized assessed value as farmland by (ii) the 2006 fair cash value of the property.
(b) The wooded acreage shall continue to be assessed under the provisions of this Section through any assessment year in which the property is transferred or no longer qualifies as wooded acreage under Section 10-505, and the property must be assessed as otherwise permitted by law beginning the following assessment year.
(Source: P.A. 95-633, eff. 10-1-07.)

(35 ILCS 200/10-515)
Sec. 10-515. Notice requirement. If the owner of property subject to this Division is a corporation, partnership, limited liability company, trust, or other similar entity, then it shall report to the chief county assessment officer any change in ownership interest or beneficial interest. If, after October 1, 2007, the ownership interests or beneficial interests in such an entity change by more than 50% from those interests as they existed on October 1, 2007, then the property no longer qualifies to receive the preferential assessment treatment of the wooded acreage under this Division, and the property must be assessed as otherwise permitted by law beginning the following assessment year.
(Source: P.A. 95-633, eff. 10-1-07.)

(35 ILCS 200/10-520)
Sec. 10-520. Cook County exempt. This Division 17 does not apply to any property located within Cook County.
(Source: P.A. 95-633, eff. 10-1-07.)

(35 ILCS 200/Art. 10 Div. 18 heading)

(35 ILCS 200/10-600)
Sec. 10-600. Definitions. For the purposes of this Division 18:
"Wind energy device" means any device, with a nameplate capacity of at least 0.5 megawatts, that is used in the process of converting kinetic energy from the wind to generate electric power for commercial sale.
"2007 real property cost basis" excludes personal property but represents both the land and real property improvements of a wind energy device and means $360,000 per megawatt of nameplate capacity.
"Trending factor" means a number equal to the consumer price index (U.S. city average all items) published by the Bureau of Labor Statistics for the December immediately preceding the assessment date, divided by the consumer price index (U.S. city average all items) published by the Bureau of Labor Statistics for December 2006.
"Trended real property cost basis" means the 2007 real property cost basis multiplied by the trending factor.
"Allowance for physical depreciation" means (i) the actual age in years of the wind energy device on the assessment date divided by 25 years multiplied by (ii) the trended real property cost basis. The physical depreciation, however, may not reduce the value of the wind energy device to less than 30% of the trended real property cost basis.
(Source: P.A. 95-644, eff. 10-12-07.)

(35 ILCS 200/10-605)
Sec. 10-605. Valuation of wind energy devices. Beginning in assessment year 2007, the fair cash value of wind energy devices shall be determined by subtracting the allowance for physical depreciation from the trended real property cost basis. Functional obsolescence and external obsolescence may further reduce the fair cash value of the wind energy device, to the extent they are proved by the taxpayer by clear and convincing evidence.
(Source: P.A. 95-644, eff. 10-12-07.)

(35 ILCS 200/10-610)
Sec. 10-610. Applicability.
(a) The provisions of this Division apply for assessment years 2007 through 2021.
(b) The provisions of this Division do not apply to wind energy devices that are owned by any person or entity that is otherwise exempt from taxation under the Property Tax Code.
(Source: P.A. 99-825, eff. 8-16-16.)

(35 ILCS 200/10-615)
Sec. 10-615. Wind energy assessable property is not subject to equalization. Wind energy assessable property is not subject to equalization factors applied by the Department or any board of review, assessor, or chief county assessment officer.
(Source: P.A. 95-644, eff. 10-12-07.)

(35 ILCS 200/10-620)
Sec. 10-620. Platting requirements; parcel identification numbers. The owner of a wind energy device shall, at his or her own expense, use an Illinois registered land surveyor to prepare a plat showing the metes and bounds description, including access routes, of the area immediately surrounding the wind energy device over which that owner has exclusive control; provided that such platting does not constitute a subdivision of land subject to the provisions of the Plat Act (765 ILCS 205/). Within 60 days after completion of construction of the wind energy device, the owner of the wind energy device shall record the plat and deliver a copy of it to the chief county assessment officer and to the owner of the land surrounding the newly platted area. Upon receiving a copy of the plat, the chief county assessment officer shall issue a separate parcel identification number or numbers for the property containing the wind energy device or devices.
(Source: P.A. 95-644, eff. 10-12-07.)

(35 ILCS 200/Art. 10 Div. 19 heading)

(35 ILCS 200/10-700)
Sec. 10-700. Qualified commercial and industrial property; tornado disaster. Notwithstanding any other provision of law, each qualified parcel of commercial or industrial property owned and used by a small business shall be valued at the lesser of (i) its modified equalized assessed value or (ii) 33 1/3% of its fair cash value or, in the case of property located in a county that classifies property for purposes of taxation in accordance with Section 4 of Article IX of the Constitution, the percentage of fair cash value as required by county ordinance. The method of valuation under this Section shall continue until there is a change in use or ownership of the property or until the fifteenth taxable year after the tornado disaster occurs, whichever occurs first. In order to qualify for valuation under this Section, the structure must be rebuilt within 2 years after the date of the tornado disaster, and the square footage of the rebuilt structure may not be more than 110% of the square footage of the original structure as it existed immediately prior to the tornado disaster.
"Base year" means the taxable year prior to the taxable year in which the tornado disaster occurred.
"Modified equalized assessed value" means:
(1) in the first taxable year after the tornado

disaster occurs, the equalized assessed value of the property for the base year; and

(2) in the second taxable year after the tornado

disaster occurs and thereafter, the modified equalized assessed value of the property for the previous taxable year, increased by 4%.

"Tornado disaster" means an occurrence of widespread or severe damage or loss of property resulting from a tornado or combination of tornadoes that has been proclaimed as a natural disaster by the Governor or the President of the United States.
"Qualified parcel of property" means property that (i) is owned and used exclusively for commercial or industrial purposes by a small business and (ii) has been rebuilt following a tornado disaster occurring in taxable year 2013 or any taxable year thereafter.
"Small business" means a business that employs fewer than 50 full-time employees.
(Source: P.A. 98-702, eff. 7-7-14.)

(35 ILCS 200/10-705)
Sec. 10-705. Keystone property.
(a) For the purposes of this Section:
"Base year" means the last tax year prior to the date

of the application during which the property was occupied and assessed and taxes were collected.

"Tax year" means the calendar year for which assessed

value is determined as of January 1 of that year.

"Keystone property" means property that has had a

distinguished past and is a prominent property in the Village of Park Forest, a home rule municipality in both Cook and Will Counties, but is not of historical significance or landmark status and meets the following criteria:

(1) the property contains an existing industrial

structure consisting of more than 100,000 square feet;

(2) the property is located on a lot, parcel, or

tract of land that is more than 5 acres in area;

(3) the industrial structure was originally built

more than 30 years prior to the date of the application;

(4) the property has been vacant for a period of

more than 5 consecutive years immediately prior to the date of the application; and

(5) the property is not located in a tax

increment financing district as of the date of the application.

(b) Within one year from the effective date of this amendatory Act of the 100th General Assembly, owners of real property may apply with the municipality in which the property is located to have the property designated as keystone property. If the property meets the criteria for keystone property set forth in subsection (a), then the corporate authorities of the municipality have one year from the effective date of this amendatory Act of the 100th General Assembly within which they may certify the property as keystone property for the purposes of promoting rehabilitation of vacant property and fostering job creation in the fields of manufacturing and research and development. The certification shall be transmitted to the chief county assessment officer as soon as possible after the property is certified.
(c) Beginning with the first tax year after the property is certified as keystone property and continuing through the twelfth tax year after the property is certified as keystone property, for the purpose of taxation under this Code, the property shall be valued at 33 1/3% of the fair cash value of the land, without regard to buildings, structures, improvements, and other permanent fixtures located on the property. For the first 3 tax years after the property is certified as keystone property, the aggregate tax liability for the property shall be no greater than $75,000. That aggregate tax liability, once collected, shall be distributed to the taxing districts in which the property is located according to each taxing district's proportionate share of that aggregate liability. Beginning with the fourth tax year after the property is certified as keystone property and continuing through the twelfth tax year after the property is certified as keystone property, the property's tax liability for each taxing district in which the property is located shall be increased over the tax liability for the preceding year by the percentage increase, if any, in the total equalized assessed value of all property in the taxing district.
No later than March 1 of each year before taxes are extended for the prior tax year, the Village of Park Forest shall certify to the county clerk of the county in which the property is located a percentage reduction to be applied to property taxes to limit the aggregate tax liability on keystone property in accordance with this Section.
(Source: P.A. 100-510, eff. 9-15-17.)

(35 ILCS 200/Art. 11 heading)

(35 ILCS 200/Art. 11 Div. 1 heading)

(35 ILCS 200/11-5)
Sec. 11-5. Pollution control facilities; valuation policy. It is the policy of this State that pollution control facilities should be valued, at 33 1/3% of the fair cash value of their economic productivity to their owners.
(Source: P.A. 83-121; 88-455.)

(35 ILCS 200/11-10)
Sec. 11-10. Definition of pollution control facilities. "Pollution control facilities" means any system, method, construction, device or appliance appurtenant thereto, or any portion of any building or equipment, that is designed, constructed, installed or operated for the primary purpose of:
(a) eliminating, preventing, or reducing air or water pollution, as the terms "air pollution" and "water pollution" are defined in the Environmental Protection Act; or
(b) treating, pretreating, modifying or disposing of any potential solid, liquid or gaseous pollutant which if released without treatment, pretreatment, modification or disposal might be harmful, detrimental or offensive to human, plant or animal life, or to property. "Pollution control facilities" shall not include, however,
(1) any facility with the primary purpose of (i)

eliminating, containing, preventing or reducing radioactive contaminants or energy, or (ii) treating waste water produced by the nuclear generation of electric power,

(2) any large diameter pipes or piping systems used

to remove and disperse heat from water involved in the nuclear generation of electric power,

(3) any facility operated by any person other than a

unit of government, whether within or outside of the territorial boundaries of a unit of local government, for sewage disposal or treatment, or

(4) land underlying a cooling pond.
(Source: P.A. 83-883; 88-455.)

(35 ILCS 200/11-15)
Sec. 11-15. Method of valuation for pollution control facilities. To determine 33 1/3% of the fair cash value of any certified pollution control facilities in assessing those facilities, the Department shall take into consideration the actual or probable net earnings attributable to the facilities in question, capitalized on the basis of their productive earning value to their owner; the probable net value which could be realized by their owner if the facilities were removed and sold at a fair, voluntary sale, giving due account to the expense of removal and condition of the particular facilities in question; and other information as the Department may consider as bearing on the fair cash value of the facilities to their owner, consistent with the principles set forth in this Section. For the purposes of this Code, earnings shall be attributed to a pollution control facility only to the extent that its operation results in the production of a commercially saleable by-product or increases the production or reduces the production costs of the products or services otherwise sold by the owner of such facility.
(Source: P.A. 83-121; 88-455.)

(35 ILCS 200/11-20)
Sec. 11-20. Certification and assessment authority. For tax purposes, pollution control facilities shall be certified as such by the Pollution Control Board and shall be assessed by the Department.
(Source: P.A. 77-1381; 88-455.)

(35 ILCS 200/11-25)
Sec. 11-25. Certification procedure. Application for a pollution control facility certificate shall be filed with the Pollution Control Board in a manner and form prescribed in regulations issued by that board. The application shall contain appropriate and available descriptive information concerning anything claimed to be entitled in whole or in part to tax treatment as a pollution control facility. If it is found that the claimed facility or relevant portion thereof is a pollution control facility as defined in Section 11-10, the Pollution Control Board, acting through its Chairman or his or her specifically authorized delegate, shall enter a finding and issue a certificate to that effect. The certificate shall require tax treatment as a pollution control facility, but only for the portion certified if only a portion is certified. The effective date of a certificate shall be the date of application for the certificate or the date of the construction of the facility, whichever is later.
(Source: P.A. 100-201, eff. 8-18-17.)

(35 ILCS 200/11-30)
Sec. 11-30. Powers and duties of the certifying board. Before denying any certificate, the Pollution Control Board shall give reasonable notice in writing to the applicant and provide the applicant a reasonable opportunity for a fair hearing. On like notice to the holder and opportunity for hearing, the Board may on its own initiative revoke or modify a pollution control certificate or a low sulfur dioxide emission coal fueled device certificate whenever any of the following appears:
(a) the certificate was obtained by fraud or

misrepresentation;

(b) the holder of the certificate has failed

substantially to proceed with the construction, reconstruction, installation, or acquisition of pollution control facilities or a low sulfur dioxide emission coal fueled device; or

(c) the pollution control facility to which the

certificate relates has ceased to be used for the primary purpose of pollution control and is being used for a different purpose.

Prompt written notice of the Board's action upon any application shall be given to the applicant together with a written copy of the Board's findings and certificate, if any.
(Source: P.A. 82-134; 88-455.)

(35 ILCS 200/Art. 11 Div. 2 heading)

(35 ILCS 200/11-35)
Sec. 11-35. Low sulfur dioxide emission coal fueled devices. It is the policy of this State that the use of low sulfur dioxide emission coal fueled devices should be encouraged as conserving nonrenewable resources, reducing pollution and promoting the use of abundant, high-sulfur, locally available coal as well as promoting the health and well-being of the people of this State, and should be valued at 33 1/3% of their fair cash value.
(Source: P.A. 83-121; 88-455.)

(35 ILCS 200/11-40)
Sec. 11-40. Definition of low sulfur dioxide emission coal fueled devices. "Low sulfur dioxide emission coal fueled devices" means any device used or intended for the purpose of burning, combusting or converting locally available coal in a manner which eliminates or significantly reduces the need for additional sulfur abatement that would otherwise be required under State or Federal air emission standards. The word "device" includes all machinery, equipment, structures and all related apparatus, including coal feeding equipment, of a coal gasification facility designed to convert locally available coal into a low sulfur gaseous fuel and to manage all waste and by-product streams.
(Source: P.A. 82-134; 88-455.)

(35 ILCS 200/11-45)
Sec. 11-45. Method of valuation for low sulfur dioxide emission coal fueled devices. To determine 33 1/3% of the fair cash value of any low sulfur dioxide emission coal fueled device, the Department shall determine the net value which could be realized by its owner if the device were removed and sold at a fair, voluntary sale, giving due account to the expense of removal, site restoration, and transportation. That net value shall be considered to be 33 1/3% of fair cash value.
(Source: P.A. 82-134; 88-455.)

(35 ILCS 200/11-50)
Sec. 11-50. Certification and assessment authority. For tax purposes, a low sulfur dioxide emission coal fueled device shall be certified as such by the Pollution Control Board and shall be assessed by the Department.
(Source: P.A. 82-134; 88-455.)

(35 ILCS 200/11-55)
Sec. 11-55. Approval procedure. Application for approval of a low sulfur dioxide emission coal fueled device shall be filed with the Pollution Control Board in the manner and form prescribed by that board. The application shall contain appropriate and available descriptive information concerning anything claimed to be entitled to tax treatment as a low sulfur dioxide emission coal fueled device as defined in this Code. If it is found that the claimed device meets that definition, the Pollution Control Board, acting through its Chairman or its specifically authorized delegate, shall enter a finding and issue a certificate that requires tax treatment as a low sulfur dioxide emission coal fueled device. The effective date of a certificate shall be on January 1 preceding the date of certification or preceding the date construction or installation of the device commences, whichever is later.
(Source: P.A. 82-134; 88-455.)

(35 ILCS 200/11-60)
Sec. 11-60. Judicial review; pollution control and low sulfur devices. Any applicant or holder aggrieved by the issuance, refusal to issue, denial, revocation, modification or restriction of a pollution control certificate or a low sulfur dioxide emission coal fueled device certificate may appeal the finding and order of the Pollution Control Board, under the Administrative Review Law.
(Source: P.A. 82-783; 88-455.)

(35 ILCS 200/11-65)
Sec. 11-65. Procedures for assessment; pollution control and low sulfur devices. Proceedings for assessment or reassessment of property certified to be pollution control facilities or low sulfur dioxide emission coal fueled devices shall be conducted in accordance with procedural regulations issued by the Department, in conformity with this Code.
(Source: P.A. 82-134; 88-455.)

(35 ILCS 200/Art. 11 Div. 3 heading)

(35 ILCS 200/11-70)
Sec. 11-70. Assessment of railroad companies; definitions. These words and phrases, for the assessment of the property of railroad companies, and unless otherwise required by the context shall be defined as follows:
(a) "Railroad company," "railroad," or "company" means any person, company, corporation or association owning, operating or constructing a railroad, a suburban or interurban railroad, a switching or terminal railroad, a railroad station, or a railroad bridge in this State.
(b) "Operating property" means all tracks and right of way, all structures and improvements on that right of way, all rights and franchises, all rolling stock and car equipment, and all other property, real or personal, tangible or intangible connected with or used in the operation of the railroad including real estate contiguous to railroad right of way or station grounds held for reasonable expansion or future development.
(c) "Non-operating personalty" means all personal property, tangible and intangible, held by any railroad company and not included in the definition of "operating property".
(d) "Non-carrier real estate" means all land, and improvements on that land, not situated on the right of way of the railroad and not used as operating property within the meaning of the definition in paragraph (b). Improvements owned by others and situated on the right of way not used in the operations of the railroad shall be deemed to be "non-carrier real estate." The Department shall adopt proper rules and regulations to determine whether any property is "non-carrier real estate."
(e) "Trackage rights" or "trackage right agreement" means the right by which one railroad company operates trains in scheduled service over tracks owned and used by another railroad company and the valuation of trackage rights shall include the value of all rolling stock, and all tangible or intangible personal property used or connected therewith.
(Source: P.A. 81-1stSS-1; 88-455.)

(35 ILCS 200/11-75)
Sec. 11-75. Assessment date for railroad companies. The Department shall assess all property owned or used by railroad companies operating within this State, as of January first annually, except property found by the Department to be non-carrier real estate.
The assessment of the property of any railroad company shall be based upon the value of property defined in Section 11-70, less the percentage of the total value which consists of operating or non-operating personal property.
(Source: P.A. 86-173; 86-905; 86-1028; 88-455.)

(35 ILCS 200/11-80)
Sec. 11-80. Assessment procedure for railroad companies. In assessing the taxable property of any railroad company, the Department shall first determine 33 1/3% of the fair cash value of all the property of any railroad company as a unit, but shall make due allowance for any non-carrier real estate and all personalty.
The Department shall take into consideration the actual or market value of the shares of stock outstanding, the actual or market value of all bonds outstanding and all other indebtedness as is applicable, for operating the road. In determining the market value of the stock or indebtedness the Department shall consider quotations for the 5 years preceding the assessment date; the net earnings of the company during the 5 calendar years preceding the assessment date; and such other information as the Department may consider as bearing on the fair cash value of the property. The valuation by the Department shall include capital stock and all other property of railroad companies, except non-carrier real estate. The above facts shall not be conclusive upon the Department in determining 33 1/3% of the fair cash value of the property of a railroad company.
The Department shall determine the equalized assessed value of the taxable property of every railroad company by applying to its determination of 33 1/3% of the fair cash value of the property an equalization factor equal to the statewide average ratio of the equalized assessed value of locally assessed property to 33 1/3% of the fair cash value of such locally assessed property.
The Department shall assess the value of all operating property acquired by a railroad company or its wholly-owned subsidiary by trade with a municipality, which is situated in a state contiguous to Illinois, at no greater value than the value of the operating property traded to the municipality for the property by the railroad company. The value shall be that value established for the year immediately preceding the calendar year of the trade. The assessment shall not increase, but may decrease, during the 10 years following the calendar year of the trade.
(Source: P.A. 86-173; 86-905; 86-1028; 88-455.)

(35 ILCS 200/11-80.1)
Sec. 11-80.1. High-speed passenger rail project. Due to the importance of developing high-speed or faster rail service, the General Assembly finds that it should encourage freight railroad owners to participate in State and federal government programs, including cooperative agreements designed to increase the speed of passenger rail service, that participation in those programs should not result in increased property taxes, and that such an increase in property taxes could negatively impact the participation in those programs. Therefore, the Department shall take into consideration any potential increase in a property's overall valuation that is directly attributable to the investment, improvement, replacement, or expansion of railroad operating property on or after January 1, 2010, through State or federal government programs, including cooperative agreements, necessary for higher speed passenger rail transportation. Any such increase in the property's overall valuation that is directly attributable to the investment, improvement, replacement, or expansion of railroad operating property on or after January 1, 2010, through State or federal government programs necessary for higher speed passenger rail transportation, including cooperative agreements, shall be excluded from the valuation of its real property improvements under Section 11-80. This Section applies on and after the effective date of this amendatory Act of the 97th General Assembly and through December 31, 2019.
(Source: P.A. 97-481, eff. 8-22-11.)

(35 ILCS 200/11-85)
Sec. 11-85. Property schedules. Every railroad company shall, on or before June 1 of each year, when required, make out and file with the Department a statement or schedule showing the property held for right of way, whether owned, leased, or operated under trackage right agreement, and the length of the first, second, third and other main and all side tracks and turnouts, and the number of acres of right of way in each county of this State and in each taxing district of this State, through or into which the road may run. It shall describe all improvements and stations located on the right of way, giving the quantity, quality, character and original cost of each. It shall also report all non-operating personalty owned or controlled by the company on January 1, giving the quantity, quality, character and location of the same. The report shall also include any potential increase in the property's overall valuation that is directly attributable to the investment, improvement, replacement, or expansion of railroad operating property on or after January 1, 2010, through State or federal governmental programs, including cooperative agreements, necessary for higher speed passenger rail transportation through December 31, 2019. New companies shall make the statement on or before the June 1 after the location of their road.
When the statement has once been made, it is not necessary to report the description as required above unless directed to do so by the Department, but the company shall, on or before June 1, annually, report all additions or changes in its property in this State as have occurred.
The return required by this Section should be made by the using company, but all property which is operated under one control shall be returned as provided in this Section.
(Source: P.A. 97-481, eff. 8-22-11.)

(35 ILCS 200/11-90)
Sec. 11-90. Information schedules. Each year every railroad company in this State shall return to the Department, in addition to any other information required by this Code, sworn statements or schedules as follows:
(a) The amount of capital stock authorized and the

total number of shares of capital stock.

(b) The amount of capital stock issued and

outstanding.

(c) The market value, or if no market value then the

estimated value, of the shares of stock outstanding.

(d) The total amount of all bonds outstanding and all

other indebtedness.

(e) The market value, or if no market value then the

estimated value, of all bonds outstanding and all other indebtedness.

(f) A statement in detail of the entire gross

receipts and net earnings of the company during the 5 calendar years preceding the assessment date within this State, and of the entire system from all sources.

(g) The length of the first, second, third and other

main tracks and all side tracks and turnouts showing the proportions within this State and elsewhere.

(h) The reproduction cost of the property within

Illinois and the total reproduction cost of all property of the company. The reproduction cost, so far as applicable, shall be as last determined by the United States Interstate Commerce Commission, or other competent authority, plus additions and betterments, less retirements and depreciation to the December 31 preceding the assessment date.

(i) An enumeration and classification of all rolling

stock and car equipment owned or leased by the company. The classification shall show type of equipment and circumstances of ownership and use. The enumeration shall include rolling stock used over the track of other companies under any trackage right agreement. All other property used in connection with a trackage right agreement shall be listed.

(j) Any other information the Department may require

to determine the fair cash value of the property of any railroad company, or necessary to carry out the provisions of this Code, including information pertaining to any potential increases in the property's overall valuation that is directly attributable to the investment, improvement, replacement, or expansion of railroad operating property on or after January 1, 2010, through State or federal governmental programs, including cooperative agreements, necessary for higher speed passenger rail transportation through December 31, 2019.

Such statements or schedules shall conform to the instructions and forms prescribed by the Department.
In cases where a railroad company uses property owned by another, the return shall be made by the using company and all property operated under one control shall be returned as provided above.
(Source: P.A. 97-481, eff. 8-22-11.)

(35 ILCS 200/11-95)
Sec. 11-95. Listing of non-carrier real estate. Every railroad company subject to assessment in this State shall annually return to the Department a list of its non-carrier real estate in this State, providing its description, the current assessed value, and the estimated true value of all non-carrier real estate both within and outside of this State, and any other information the Department may require. The Department shall examine the list and make whatever additions or alterations it may find necessary, and transmit to the proper assessing officials of each county in which non-carrier real estate is located, the list described above, together with any other information it considers pertinent. If additions or alterations to the list are made by the Department, the revised list shall also be sent to the reporting carrier. The proper assessing officials of each county shall then assess the non-carrier real estate in the same manner as similar locally assessed property belonging to individuals, except that it shall be treated as property belonging to railroads. If any parcels are not platted, any description is sufficient which would enable a competent surveyor to locate the property.
Property listed as non-carrier real estate shall also include the property index number in counties where such a numbering system has been adopted.
(Source: P.A. 84-777; 84-1013; 88-455.)

(35 ILCS 200/11-100)
Sec. 11-100. Proration of value; property outside of State. If any railroad company owns or uses operating property partly within and partly outside of this State, the Department shall determine the value of the entire operating property of the railroad but shall take only that part of the entire value as is represented by the average percentage of (a) the length of all track including main, second and additional main track, side track and turnouts within this State, (b) its gross revenues arising from railroad operations in this State, (c) the reproduction cost of its operating property within this State, as determined by the Interstate Commerce Commission of the United States, or other competent authority, plus additions and betterments, less retirements and depreciation. Nothing in this section shall be construed to preclude the use or substitution of other factors or methods as may appear reasonable and necessary in determining the proportion of a railroad's operating property within this State.
(Source: Laws 1939, p. 886; P.A. 88-455.)

(35 ILCS 200/11-105)
Sec. 11-105. Description of railroad track. The right of way, including the superstructures of first, second, third and other main tracks and all side tracks and turnouts, and the stations and improvements of the railroad company on the right of way and all other taxable operating property of the railroad company shall be denominated "railroad track" and shall be so listed and valued. "Railroad track" shall be described in the assessment thereof as a strip of land extending on each side of the track and embracing the same, together with all the stations and improvements and other taxable operating property thereon, commencing where the track crosses the boundary line in entering the taxing district, and extending to where the track crosses the boundary line leaving the taxing district, or to the point of termination in the district, as the case may be, containing .... acres, more or less (inserting name of taxing district, boundary line of same, and number of acres and length in miles), and when advertised or sold for taxes no other description is necessary. Where a railroad company has taxable operating property in taxing districts in which it owns or uses no tracks or trackage rights, the property shall be described the same as similar property belonging to individuals.
(Source: P.A. 81-1stSS-1; 88-455.)

(35 ILCS 200/11-110)
Sec. 11-110. Certification of railroad assessments. The equalized assessed value of the operating property of every railroad company subject to assessment, when determined as prescribed in Section 11-80, shall be listed and taxed in the several taxing districts in the proportion that the length of all the track owned or used in such taxing district bears to the whole length of all the track owned or used in this state, except the value of all buildings of an original cost exceeding $1,000, which are considered to have a situs in the taxing district in which they are located. Where any railroad company operates in this State, in whole or in part over the tracks of another company, under any trackage right agreement, the value of the trackage rights, including the other taxable operating property (except buildings of an original cost exceeding $1,000) used or connected therewith, shall be taxed in each taxing district in the proportion that the length of all the track so used under the agreement, in the taxing district bears to the whole length of all the track so used in this state. Where a railroad company holds taxable operating property in a taxing district, and owns or uses no tracks, or trackage rights in that district, the property shall be taxed in the taxing district.
The Department shall distribute the equalized assessed value of the taxable property of every railroad company (other than non-carrier real estate), when determined as prescribed in Section 11-80, to the respective taxing districts entitled to it and shall certify the same to the county clerks of the respective counties, who shall extend taxes against those values the same as against other property in the taxing districts.
(Source: P.A. 81-1stSS-1; 88-455.)

(35 ILCS 200/11-115)
Sec. 11-115. Failure to file schedules. In case any railroad company neglects to return to the Department any statements or schedules required to be returned to the Department, within the time required, the Department shall proceed to assess the property of the railroad company according to its best information and judgment at 33 1/3% of its fair cash value, and may add to the valuation thereof an amount equal to 50% of the valuation. If good cause is shown, the Department may, in its discretion, grant reasonable extensions of time for filing any required statement or schedule.
Anyone who makes any statement or schedule to the Department and wilfully swears falsely in any material matter shall be guilty of perjury and punished accordingly.
No railroad company wilfully refusing or neglecting to return any information required by this Code shall be heard to object to the legality of its assessment in any court of this state.
(Source: P.A. 79-703; 88-455.)

(35 ILCS 200/11-120)
Sec. 11-120. Platting by railroad company. When any railroad company makes or records a plat of any contiguous lots or parcels of land belonging to it, they may be described as designated on the plat.
(Source: Laws 1939, p. 886; P.A. 88-455.)

(35 ILCS 200/11-125)
Sec. 11-125. Department rules on railroad assessments. The Department may adopt rules and regulations as it considers necessary to carry out the provisions of Sections 11-70 through 11-120. The rules and regulations when adopted, if not inconsistent with this Code, shall be as binding and of the same effect as if contained in this Code.
(Source: Laws 1943, vol. 1, p. 1136; P.A. 88-455.)

(35 ILCS 200/Art. 11 Div. 4 heading)

(35 ILCS 200/11-130)
Sec. 11-130. Legislative findings. The General Assembly finds that it is the policy of this State to ensure and encourage the availability of safe potable water for our cities, villages, towns, and rural residents and that it has become increasingly difficult and cost prohibitive for smaller cities, towns, and villages to construct, maintain, or operate, to current standards, water treatment facilities. It is the further finding of the General Assembly that regional treatment facilities capable of supplying several cities, villages, towns, public water districts, public water commissions, and rural water companies with treated water offer a viable economic solution to this concern and it should be the policy of the State to encourage the construction and operation of regional water treatment facilities capable of providing treated, potable water to cities, villages, towns, public water districts, public water commissions, and rural water companies, thereby relieving the burden on those entities and their citizens from constructing and maintaining their own individual treatment facilities.
(Source: P.A. 92-278, eff. 1-1-02.)

(35 ILCS 200/11-135)
Sec. 11-135. Definitions. For purposes of this Division 4:
"Department" means the Illinois Department of Revenue.
"Not for profit corporation" means an Illinois corporation organized and existing under the General Not For Profit Corporation Act of 1986 in good standing with the State and having been granted status as an exempt organization under Section 501(c) of the Internal Revenue Code, or any successor or similar provision of the Internal Revenue Code.
"Public water commission" means a water commission organized and existing under Division 135 of Article 11 of the Illinois Municipal Code.
"Public water district" means a water district organized and existing under the Public Water District Act.
"Qualifying water treatment facility" means a water treatment facility that is owned by a not for profit corporation whose members consist exclusively of one or more incorporated city, village, or town of this State, and any number of public water districts, any number of public water commissions, or any number of rural water companies and that sells potable water to the corporation's members on a mutual or cooperative and not for profit basis.
"Rural water company" means a not for profit corporation whose primary purpose is to own, maintain, and operate a potable water distribution system distributing water to residences, farms, or businesses exclusively in the State of Illinois and not otherwise served by any city, village, town, public water district, or public water commission.
"Water treatment facility" means a plant or facility whose primary function is to treat raw water and to produce potable water for distribution, together with all other real and personal property reasonably necessary to collect, treat, or distribute the water.
(Source: P.A. 92-278, eff. 1-1-02.)

(35 ILCS 200/11-140)
Sec. 11-140. Valuation policy. Qualifying water treatment facilities shall be valued for purposes of computing the assessed valuation on the basis of 33 1/3% of the fair cash value.
(Source: P.A. 92-278, eff. 1-1-02.)

(35 ILCS 200/11-145)
Sec. 11-145. Method of valuation for qualifying water treatment facilities. To determine 33 1/3% of the fair cash value of any qualifying water treatment facility in assessing the facility, the Department shall take into consideration the probable net value that could be realized by the owner if the facility were removed and sold at a fair, voluntary sale, giving due account to the expense of removal, site restoration, and transportation. The net value shall be considered to be 33 1/3% of fair cash value.
(Source: P.A. 92-278, eff. 1-1-02.)

(35 ILCS 200/11-150)
Sec. 11-150. Exclusion of for-profit water treatment facilities. In no event shall the valuation set forth in this Division 4 be available to a water treatment facility that sells water "for profit".
(Source: P.A. 92-278, eff. 1-1-02.)

(35 ILCS 200/11-155)
Sec. 11-155. Certification and assessment authority. For tax purposes, a qualifying water treatment facility shall be certified as such by the Director of Natural Resources and shall be assessed by the Department of Revenue.
(Source: P.A. 92-278, eff. 1-1-02.)

(35 ILCS 200/11-160)
Sec. 11-160. Approval procedure. Application for approval as a qualifying water treatment facility shall be filed with the Department of Natural Resources in the manner and form prescribed by the Director of National Resources. The application shall contain appropriate and available descriptive information concerning anything claimed to be entitled to tax treatment as defined in this Division 4. If it is found that the facility meets the definition, the Director of Natural Resources, or his or her duly authorized designee, shall enter a finding and issue a certificate that requires tax treatment as a qualifying water treatment facility. The effective date of a certificate shall be on January 1 preceding the date of certification or preceding the date construction or installation of the facility commences, whichever is later.
(Source: P.A. 92-278, eff. 1-1-02.)

(35 ILCS 200/11-165)
Sec. 11-165. Judicial review; qualifying water treatment facilities. Any applicant or holder aggrieved by the issuance, refusal to issue, denial, revocation, modification, or restriction of a qualifying water treatment facility certificate may appeal the finding and order of the Department of Natural Resources under the Administrative Review Law.
(Source: P.A. 92-278, eff. 1-1-02.)

(35 ILCS 200/11-170)
Sec. 11-170. Procedures for assessment; qualifying water treatment facilities. Proceedings for assessment or reassessment of property certified to be a qualifying water treatment facility shall be conducted in accordance with procedural rules adopted by the Department, in conformity with this Code.
(Source: P.A. 92-278, eff. 1-1-02.)

(35 ILCS 200/Art. 12 heading)

(35 ILCS 200/Art. 12 Div. 1 heading)

(35 ILCS 200/12-5)
Sec. 12-5. Taxpayer entitled to statement of valuation. The chief county assessment officer, when requested, shall deliver to any person a copy of the description or statement of property assessed in his or her name or in which he or she is interested, and the valuation placed thereon by the assessor, chief county assessment officer, board of review, or board of appeals.
(Source: Laws 1939, p. 886; P.A. 88-455.)

(35 ILCS 200/12-10)
Sec. 12-10. Publication of assessments; counties of less than 3,000,000. In counties with less than 3,000,000 inhabitants, as soon as the chief county assessment officer has completed the assessment in the county or in the assessment district, he or she shall, in each year of a general assessment, publish for the county or assessment district a complete list of the assessment, by townships if so organized. In years other than years of a general assessment, the chief county assessment officer shall publish a list of property for which assessments have been added or changed since the preceding assessment, together with the amounts of the assessments, except that publication of individual assessment changes shall not be required if the changes result from equalization by the supervisor of assessments under Section 9-210, or Section 10-200, in which case the list shall include a general statement indicating that assessments have been changed because of the application of an equalization factor and shall set forth the percentage of increase or decrease represented by the factor. The publication shall be made on or before December 31 of that year, and shall be printed in some public newspaper or newspapers published in the county. In every township or assessment district in which there is published one or more newspapers of general circulation, the list of that township shall be published in one of the newspapers.
At the top of the list of assessments there shall be a notice in substantially the following form printed in type no smaller than eleven point:

assessments of property, other than farm land and coal, are required by law to be assessed at 33 1/3% of fair market value.

(2) The name, address, phone number, office hours,

and, if one exists, the website address of the assessor.

(3) A statement advising the taxpayer of the steps to

follow if the taxpayer believes the full fair market value of the property is incorrect or believes the assessment is not uniform with other comparable properties in the same neighborhood. The statement shall also (i) advise all taxpayers to contact the township assessor's office, in those counties under township organization, first to review the assessment, (ii) advise all taxpayers to file an appeal with the board of review if not satisfied with the assessor review, and (iii) give the phone number to call for a copy of the board of review rules; if the Board of Review maintains a web site, the notice must also include the address of the website where the Board of Review rules can be viewed.

(4) A statement advising the taxpayer that there is a

deadline date for filing an appeal with the board of review and indicating that deadline date (30 days following the scheduled publication date).

(5) A brief explanation of the relationship between

the assessment and the tax bill.

(6) In bold type, a notice of possible eligibility

for the various homestead exemptions as provided in Section 15-165 through Section 15-175 and Section 15-180.

The newspaper shall furnish to the local assessment officers as many copies of the paper containing the assessment list as they may require.
(Source: P.A. 97-146, eff. 7-14-11.)

(35 ILCS 200/12-15)
Sec. 12-15. Publication fee - Counties of less than 3,000,000. The newspaper shall be paid a fee for publishing the assessment list according to the following schedule:
(a) For a parcel listing including the name of the property owner, a property index number, property address, or both, and the total assessment, 80¢ per parcel;
(b) (Blank);
(c) (Blank);
(d) (Blank);
(e) (Blank);
(f) (Blank); and
(g) For the preamble, headings, and any other explanatory matter either required by law, or requested by the supervisor of assessments, to be published, the rate shall be set according to the Legal Advertising Rate Act.
(Source: P.A. 97-146, eff. 7-14-11.)

(35 ILCS 200/12-20)
Sec. 12-20. Publication of assessments; counties of 3,000,000 or more. In counties with 3,000,000 or more inhabitants, in each year of a general assessment, for each county or assessment district therein if the county is divided into assessment districts as provided in Section 9-220, the county assessor shall publish a complete assessment list as soon as the assessment is completed as required under this Section. If the county assessor revises the assessment after the complete assessment list is published, then the county assessor must publish a subsequent list of all the revised assessments for that year. In years other than years of a general assessment or reassessment, the county assessor shall cause to be published, within the time and in the manner described here, a complete list of assessments in which changes are made together with the changes made in the valuation or assessment of property since the last preceding assessment. The publication shall contain a copy of the land value map for the township, if required by the Department.
The publication of the assessments or the changes shall be printed in some newspaper or newspapers of general circulation published in the county except that, in every township or incorporated town which has superseded a civil township, in which there is published one or more newspapers of general circulation, the assessment list of each township shall be published in one of the newspapers. In cities of more than 2,000,000 inhabitants, the assessment list of the city shall be printed in one or more newspapers of general circulation published in the township assessment district within the city or, in the event a newspaper of general circulation is not published within the township assessment district, in one or more newspapers of general circulation published within the city.
Any newspaper publishing an assessment list under this Section is entitled to a fee of 40¢ per column line for publishing the list.
(Source: P.A. 93-759, eff. 1-1-05.)

(35 ILCS 200/12-25)
Sec. 12-25. Contents of assessment list publication; payment. In all counties, the expense of printing and publication of assessment lists shall be paid out of the county treasury. The publication of the assessments shall include the name of the owner or of the person who last paid the taxes on each property, and the total amount of its assessment. When any property so assessed is susceptible of description or identification by street name and street or house number, or by a property index number, the publication of the street name and street or house number, or property index number shall constitute a sufficient description of the property for the purposes of publication required by this Code.
(Source: P.A. 97-146, eff. 7-14-11.)

(35 ILCS 200/12-30)
Sec. 12-30. Mailed notice of changed assessments; counties of less than 3,000,000.
(a) In every county with less than 3,000,000 inhabitants, in addition to the publication of the list of assessments in each year of a general assessment and of the list of property for which assessments have been added or changed, as provided above, a notice shall be mailed by the chief county assessment officer to each taxpayer whose assessment has been changed since the last preceding assessment, using the address as it appears on the assessor's records, except in the case of changes caused by a change in the county equalization factor by the Department or in the case of changes resulting from equalization by the chief county assessment officer under Section 9-210, during any year such change is made. The notice may, but need not be, sent by a township assessor.
(b) The notice sent under this Section shall include the following:
(1) The previous year's assessed value after board of

review equalization.

(2) Current assessed value and the date of that

valuation.

(3) The percentage change from the previous assessed

value to the current assessed value.

(4) The full fair market value (as indicated by

dividing the current assessed value by the median level of assessment in the assessment district as determined by the most recent 3 year assessment to sales ratio study adjusted to take into account any changes in assessment levels since the data for the studies were collected).

(5) A statement advising the taxpayer that

assessments of property, other than farm land and coal, are required by law to be assessed at 33 1/3% of fair market value.

(6) The name, address, phone number, office hours,

and, if one exists, the website address of the assessor.

(7) Where practicable, the notice shall include the

reason for any increase in the property's valuation.

(8) The name and price per copy by mail of the

newspaper in which the list of assessments will be published and the scheduled publication date.

(9) A statement advising the taxpayer of the steps to

follow if the taxpayer believes the full fair market value of the property is incorrect or believes the assessment is not uniform with other comparable properties in the same neighborhood. The statement shall also (i) advise all taxpayers to contact the township assessor's office, in those counties under township organization, first to review the assessment, (ii) advise all taxpayers to file an appeal with the board of review if not satisfied with the assessor review, and (iii) give the phone number to call for a copy of the board of review rules.

(10) A statement advising the taxpayer that there is

a deadline date for filing an appeal with the board of review and indicating that deadline date (30 days following the scheduled publication date).

(11) A brief explanation of the relationship between

the assessment and the tax bill (including an explanation of the equalization factors) and an explanation that the assessment stated for the preceding year is the assessment after equalization by the board of review in the preceding year.

(12) In bold type, a notice of possible eligibility

for the various homestead exemptions as provided in Section 15-165 through Section 15-175 and Section 15-180.

(c) In addition to the requirements of subsection (b) of this Section, in every county with less than 3,000,000 inhabitants, where the chief county assessment officer maintains and controls an electronic database containing the physical characteristics of the property, the notice shall include the following:
(1) The physical characteristics of the taxpayer's

property that are available from that database; or

(2) A statement advising the taxpayer that detailed

property characteristics are available on the county website and the URL address of that website.

(d) In addition to the requirements of subsection (b) of this Section, in every county with less than 3,000,000 inhabitants, where the chief county assessment officer does not maintain and control an electronic database containing the physical characteristics of the property, and where one or more townships in the county maintain and control an electronic database containing the physical characteristics of the property and some or all of the database is available on a website that is maintained and controlled by the township, the notice shall include a statement advising the taxpayer that detailed property characteristics are available on the township website and the URL address of that website.
(e) Except as provided in this Section, the form and manner of providing the information and explanations required to be in the notice shall be prescribed by the Department.
(Source: P.A. 96-122, eff. 1-1-10.)

(35 ILCS 200/12-35)
Sec. 12-35. Notice sent to address of mortgage lender. Whenever a notice is to be mailed as provided in Section 12-30, and the address that appears on the assessor's records is the address of a mortgage lender, or in any event whenever the notice is mailed by the township assessor or chief county assessment officer to a taxpayer at or in care of the address of a mortgage lender, the mortgage lender, within 15 days of the mortgage lender's receipt of the notice, shall mail a copy of the notice to each mortgagor of the property referred to in the notice at the last known address of each mortgagor as shown on the records of the mortgage lender.
(Source: P.A. 100-201, eff. 8-18-17.)

(35 ILCS 200/Art. 12 Div. 4 heading)

(35 ILCS 200/12-40)
Sec. 12-40. Notice provisions; equalization by board of review. The assessment of any class of property or of any township or multi-township or part thereof, or any portion of the county, shall not be increased by an equalization factor applied by a board of review until the board has made one publication of notice in a newspaper of general circulation published in the county, of such proposed increase and has given an opportunity to be heard, within 20 days of the publication date, to the owners of the property affected or any one representing them, and other citizens of the territory. The assessor or chief county assessment officer shall have like opportunity to be heard thereon, except where such action is taken in individual cases upon complaint. The board shall hear any person, upon request, in opposition to a proposed reduction in the assessment of any person or territory.
(Source: P.A. 86-345; 86-413; 86-1028; 86-1481; 88-455.)

(35 ILCS 200/12-45)
Sec. 12-45. Publication of certificates of error. At the time publication is made under Section 12-60, the board of review shall also publish a complete list of the changes made in assessments by the issuance of certificates of error under Sections 14-20 and 16-75. The published list shall contain for each change the information enumerated in Section 12-25 and shall show the amount of the assessment prior to and after the action of the board of review. Publication shall be made in some newspaper or newspapers of general circulation published in the county in which the assessment is made, except that in every township or assessment district in which there is published one or more newspapers of general circulation, the list of that township shall be published in one of those newspapers.
This Section applies prior to the effective date of this amendatory Act of the 97th General Assembly, but does not apply for any certificate of error issued on or after the effective date of this amendatory Act.
(Source: P.A. 97-146, eff. 7-14-11.)

(35 ILCS 200/12-50)
Sec. 12-50. Mailed notice to taxpayer after change by board of review or board of appeals. In counties with less than 3,000,000 inhabitants, if final board of review or board of appeals action regarding any property, including equalization under Section 16-60 or Section 16-65, results in an increased or decreased assessment, the board shall mail a notice to the taxpayer whose property is affected by such action, at his or her address as it appears on the complaint, unless the taxpayer has been represented in the appeal by an attorney, in which case the notice shall be mailed to the attorney, and in the case of a complaint filed with a board of review under Section 16-25 or 16-115, the board shall mail a notice to the taxing body filing the complaint. In counties with 3,000,000 or more inhabitants, the board shall provide notice by mail, or by means of electronic record, to the taxpayer whose property is affected by such action, at his or her address or e-mail address as it appears in the assessment records or a complaint filed with the board, unless the taxpayer has been represented in the appeal by an attorney, in which case the notice shall be mailed or e-mailed to the attorney, and, in the case of a complaint filed with a board of review under Section 16-125 or 16-115, the board shall provide notice to the taxing body filing the complaint. A copy shall be given to the assessor or chief county assessment officer if his or her assessment was reversed or modified by the board. Written notice shall also be given to any taxpayer who filed a complaint in writing with the board and whose assessment was not changed. The notice shall set forth the assessed value prior to board action; the assessed value after final board action but prior to any equalization; and the assessed value as equalized by the board, if the board equalizes. This notice shall state that the value as certified to the county clerk by the board will be the locally assessed value of the property for that year and each succeeding year, unless revised in a succeeding year in the manner provided in this Code. The written notice shall also set forth specifically the facts upon which the board's decision is based. In counties with less than 3,000,000 inhabitants, the notice shall also contain the following statement: "You may appeal this decision to the Property Tax Appeal Board by filing a petition for review with the Property Tax Appeal Board within 30 days after this notice is mailed to you or your agent, or is personally served upon you or your agent". In counties with 3,000,000 or more inhabitants, the notice shall also contain the following statement: "You may appeal this decision to the Property Tax Appeal Board by filing a petition for review with the Property Tax Appeal Board within 30 days after the date of this notice or within 30 days after the date that the Board of Review transmits to the county assessor pursuant to Section 16-125 its final action on the township in which your property is located, whichever is later". The Board shall publish its transmittal date of final action on each township in at least one newspaper of general circulation in the county. The changes made by this amendatory Act of the 91st General Assembly apply to the 1999 assessment year and thereafter.
(Source: P.A. 97-1054, eff. 1-1-13.)

(35 ILCS 200/12-55)
Sec. 12-55. Notice requirement if assessment is increased; counties of 3,000,000 or more.
(a) In counties with 3,000,000 or more inhabitants, a revision by the county assessor, except where such revision is made on complaint of the owner, shall not increase an assessment without notice to the person to whom the most recent tax bill was mailed and an opportunity to be heard before the assessment is verified. When a notice is mailed by the county assessor to the address of a mortgagee, the mortgagee, within 7 business days after the mortgagee receives the notice, shall forward a copy of the notice to each mortgagor of the property referred to in the notice at the last known address of each mortgagor as shown on the records of the mortgagee. There shall be no liability for the failure of the mortgagee to forward the notice to each mortgagor. The assessor may provide for the filing of complaints and make revisions at times other than those dates published under Section 14-35. When the county assessor has completed the revision and correction and entered the changes and revision in the assessment books, an affidavit shall be attached to the assessment books in the form required by law, signed by the county assessor.
(b) In counties with 3,000,000 or more inhabitants, for parcels, other than parcels in the class that includes the majority of the single-family residential parcels under a county ordinance adopted in accordance with Section 4 of Article IX of the Illinois Constitution, located in the assessment district for which the current assessment year is a general assessment year, within 30 days after sending the required notices under this Section, the county assessor shall file with the board of appeals (until the first Monday in December 1998, and the board of review beginning the first Monday in December 1998 and thereafter) a list of the parcels for which the notices under this Section were sent, showing the following information for each such parcel: the parcel index number, the township in which the parcel is located, the class for the current year, the previous year's final total assessed value, the total assessed value proposed by the county assessor, and the name of the person to whom the notice required under this Section was sent. The list shall be available for public inspection at the office of the board during the regular office hours of the board. The list shall be retained by the board for at least 10 years after the date it is initially filed by the county assessor.
(c) The provisions of subsection (b) of this Section shall be applicable beginning with the assessment for the 1997 tax year.
(Source: P.A. 90-4, eff. 3-7-97; 91-751, eff. 6-2-00.)

(35 ILCS 200/12-60)
Sec. 12-60. List of assessment changes; publications. When the board of review in any county with less than 3,000,000 inhabitants decides to reverse or modify the action of the chief county assessment officer, or to change the list as completed, or the assessment or description of any property, the changes shall be entered upon the assessment books.
On or before the annual date for adjournment as fixed by Section 16-35, the board of review shall make a full and complete list, by township if the county is so organized, of all changes in assessments made by the board of review prior to the adjournment date. The list shall contain the information enumerated in Section 12-25 and shall show the amount of the assessment as it appeared prior to and after being acted upon by the board of review. The board of review need not show on the list changes which only correct the description of the assessed property, the ownership of the property, or the name of the person in whose name the property is assessed. Changes by the board that raise or lower, on a percentage basis, the total assessed value of property in any assessment district or the value of a particular class of property, need not be shown on the list. However, the list shall contain a general statement indicating that a change has been made and shall state the percentage of increase or decrease.
The board of review shall deliver a copy of the list to the county clerk who shall file it in his or her office, and a copy to the chief county assessment officer. The lists shall be public records and open to inspection of all persons, and shall be preserved or destroyed in the manner described in Section 16-90.
(Source: P.A. 97-146, eff. 7-14-11.)

(35 ILCS 200/12-65)
Sec. 12-65. (Repealed).
(Source: P.A. 88-455. Repealed by P.A. 97-146, eff. 1-1-12.)

(35 ILCS 200/Art. 13 heading)

(35 ILCS 200/13-5)
Sec. 13-5. Reassessment in disaster areas. In every county which has been declared a major disaster area by the President of the United States or the Governor of the State of Illinois, the chief county assessment officer, board of review or board of appeals shall, upon application by the property owner, make a reassessment of any taxable property in the county which was substantially damaged by the disaster. The Department shall advise with the chief county assessment officers, boards of review or boards of appeals of the several counties involved in connection with such reassessment.
In the reassessment, the value of the property shall be determined as of the date of the declaration of the county as a major disaster area. If the value of any property on that date is, by reason of the disaster, less than the prior assessment, the assessment for that year shall be arrived at by dividing by 365 the sum of the 2 products obtained (a) by multiplying the prior assessment by the number of days from January 1 of that year to the date of the declaration and (b) by multiplying the value of the property as of the date of the declaration by the number of days from the date of the declaration to December 31 of that year.
If the reassessment and computations occur prior to the adjournment of the current board of review or board of appeals, the assessment of the property shall be reduced accordingly. If the board of review or board of appeals has adjourned at the time of the declaration, the Department shall convene the board of review or board of appeals to make the reassessment of property applied for after that adjournment.
(Source: P.A. 83-121; 88-455.)

(35 ILCS 200/13-10)
Sec. 13-10. Reassessment order by Department. Whenever it appears to the Department that the property in any county, or in any assessment district, has not been assessed in substantial compliance with law, the Department may, in its discretion, in any year, either before or after the original assessment is completed by the local assessment officers, order a reassessment by the local assessing officers for that year of all or any class of the taxable property in the county or assessment district. The reassessment shall be substituted for the original assessment. The order directing a reassessment shall be filed in the office of the county treasurer of the county in which the reassessment has been ordered, except in counties having an elective board of review or board of appeals in which case the order shall be filed with that board.
If any general assessment is not published in any year for which the assessment was made, or if that publication was not made in time to permit the examination thereof by the Department in that year, the Department may in any of the 3 years intervening between the years for which general assessments are made, order reassessment of the last general assessment of all or any class of property in the county or assessment district, and the reassessment shall be substituted for the original general assessment for the intervening year and thereafter until the next general assessment is made.
No substitute assessment shall invalidate any prior assessment as to taxes extended thereon.
The Department may order the board of review of any county not having an elected county assessor and an elective board of review to convene in extraordinary session for the purpose of further revising, correcting and equalizing the assessment of property within that county.
When a reassessment has been ordered under this Section, the individual assessments made under such order shall be reviewed, revised and corrected by townships or taxing districts by the assessors making the reassessment.
The assessors making the reassessment shall give notice of the order under which it is made showing the class of property affected by the reassessment, each township or taxing district to be reviewed, revised and corrected and the time and place for the revision and correction, by publishing the notice in one or more newspapers, published and having a general circulation in the county, at least 5 days before the time set for the revision in each township or taxing district.
(Source: P.A. 86-1481; 88-455.)

(35 ILCS 200/13-15)
Sec. 13-15. Manner of reassessment. Reassessments shall be made in the same manner and subject to the same laws and rules as an original assessment and shall be subject to review and correction by the board of review or board of appeals as in the case of an original assessment.
(Source: Laws 1939, p. 886; P.A. 88-455.)

(35 ILCS 200/13-20)
Sec. 13-20. Review and equalization of reassessments. The board of review or board of appeals of the county in which a reassessment is made shall review, correct, and equalize the reassessment in the same manner and subject to the same laws and rules as an original assessment. The Department shall fix the time and place of the meeting of the board to review and correct the reassessment. At least one week before the meeting, the board shall publish a notice of the time and place of its meeting, in at least one newspaper of general circulation published in the county in which the reassessment is made, except that in every township in which there is published one or more newspapers of general circulation the notice shall be published in one of those newspapers in each township. The board shall convene at the time and place fixed in the order, and shall review, correct, return and certify the reassessment in like manner, and shall have and exercise all the powers and authority given to boards of review or boards of appeals, and shall be subject to all the restrictions, duties and penalties of those boards. When a reassessment has been ordered, the board, at the time and place fixed in the notice given as required by this Section, may hear complaints and review and correct the reassessment by townships or assessment districts, as the reassessment for such townships or assessment districts is completed and certified by the chief county assessment officer, without waiting for the completion of the entire reassessment. Two or more townships or assessment districts may be notified for a revision and correction at the same time.
(Source: Laws 1951, p. 1181; P.A. 88-455.)

(35 ILCS 200/13-25)
Sec. 13-25. Assessment books. Each local assessment officer, while engaged in making a reassessment, shall have custody and possession of the assessment books containing the original assessment and all property and other statements and memoranda relating thereto. The person previously having custody shall deliver the assessment books and other property to the local assessment officer on demand. He or she shall, in making the reassessment, have all the power and authority given by law to local assessment officers and shall be subject to all the restrictions, liabilities and penalties imposed by law upon local assessment officers.
(Source: Laws 1939, p. 886; P.A. 88-455.)

(35 ILCS 200/13-30)
Sec. 13-30. Reassessment supplies; compensation. The necessary books, records and blank forms needed for a reassessment shall be furnished by the same authorities that furnish books, records and blank forms for an original assessment. Local assessment officers and the members of the board of appeals, when convened in extraordinary session to make a reassessment or to review and correct the reassessment shall receive the same compensation as for like service in making or reviewing an original assessment. The compensation and all other expenses in making the reassessment shall be paid by the county on the certificate of the Department. However, the township, townships or other assessment district or districts in which the reassessment is accomplished, shall reimburse the county for all expenses, including amounts expended as salaries or compensation, which the county has incurred by reason of the reassessment. The amount to be contributed to the county by each such township or other assessment district shall be apportioned on the basis of the expense incurred in reassessing that township or assessment district.
(Source: P.A. 84-582; 88-455.)

(35 ILCS 200/13-35)
Sec. 13-35. Effect of reassessment. A reassessment, when completed and revised under this Code, shall be the assessment upon which taxes for that year shall be levied and extended in the county or assessment district for which the reassessment was made.
(Source: Laws 1939, p. 886; P.A. 88-455.)

(35 ILCS 200/Art. 14 heading)

(35 ILCS 200/14-5)
Sec. 14-5. Incorrect listing; refund.
(a) An assessment shall not be considered as invalid because the assessment was not correctly listed or because the assessment was not in the name of the true owner or owners.
(b) If, because of an error by an assessor, a property is assessed in the name of a person who is not the true owner, and that person pays taxes on the property, the amounts so paid shall be refunded. A claim for refund shall be initiated by filing a complaint with the board of review or board of appeals and the board shall allow the refund if the requirements of this Section are met. If the refund is ordered, the refund shall be made by the county collector in the manner provided by Section 20-175. A claim for refund under this Section must be made within 5 years after the taxes were incorrectly paid. Upon allowing a refund, the board of review or board of appeals shall list and assess the property in the name of the correct owner under Section 9-265.
(Source: P.A. 86-180; 88-455.)

(35 ILCS 200/14-10)
Sec. 14-10. Certificate of correction; counties of 3,000,000 or more. If the county assessor in counties with 3,000,000 or more inhabitants, at any time prior to the time the board of appeals (until the first Monday in December 1998 and the board of review beginning the first Monday in December 1998 and thereafter) is required to complete its work and adjourn under Section 16-150, certifies to the board that there is a mistake or error (other than a mistake or error of judgment) in the valuation or assessment of any property, or in the entry of any assessment in the assessment books, the county assessor shall set forth the nature and cause of the mistake or error. The board of appeals (until the first Monday in December 1998 and the board of review beginning the first Monday in December 1998 and thereafter) shall give the person affected by the assessment notice an opportunity to be heard. If the board of appeals (until the first Monday in December 1998 and the board of review beginning the first Monday in December 1998 and thereafter) is satisfied that a mistake or error has occurred, the majority of the members shall endorse it by signing the certificate and shall order the assessor to correct the mistake or error.
(Source: P.A. 88-455; 89-126, eff. 7-11-95; 89-671, eff. 8-14-96.)

(35 ILCS 200/14-15)
Sec. 14-15. Certificate of error; counties of 3,000,000 or more.
(a) In counties with 3,000,000 or more inhabitants, if, after the assessment is certified pursuant to Section 16-150, but subject to the limitations of subsection (c) of this Section, the county assessor discovers an error or mistake in the assessment, the assessor shall execute a certificate setting forth the nature and cause of the error. The certificate when endorsed by the county assessor, or when endorsed by the county assessor and board of appeals (until the first Monday in December 1998 and the board of review beginning the first Monday in December 1998 and thereafter) where the certificate is executed for any assessment which was the subject of a complaint filed in the board of appeals (until the first Monday in December 1998 and the board of review beginning the first Monday in December 1998 and thereafter) for the tax year for which the certificate is issued, may, either be certified according to the procedure authorized by this Section or be presented and received in evidence in any court of competent jurisdiction. Certification is authorized, at the discretion of the county assessor, for: (1) certificates of error allowing homestead exemptions under Article 15; (2) certificates of error on residential property of 6 units or less; (3) certificates of error allowing exemption of the property pursuant to Section 14-25; and (4) other certificates of error reducing assessed value by less than $100,000. Any certificate of error not certified shall be presented to the court. The county assessor shall develop reasonable procedures for the filing and processing of certificates of error. Prior to the certification or presentation to the court, the county assessor or his or her designee shall execute and include in the certificate of error a statement attesting that all procedural requirements pertaining to the issuance of the certificate of error have been met and that in fact an error exists. When so introduced in evidence such certificate shall become a part of the court records, and shall not be removed from the files except upon the order of the court.
Certificates of error that will be presented to the court shall be filed as an objection in the application for judgment and order of sale for the year in relation to which the certificate is made or as an amendment to the objection under subsection (b). Certificates of error that are to be certified according to the procedure authorized by this Section need not be presented to the court as an objection or an amendment under subsection (b). The State's Attorney of the county in which the property is situated shall mail a copy of any final judgment entered by the court regarding any certificate of error to the taxpayer of record for the year in question.
Any unpaid taxes after the entry of the final judgment by the court or certification on certificates issued under this Section may be included in a special tax sale, provided that an advertisement is published and a notice is mailed to the person in whose name the taxes were last assessed, in a form and manner substantially similar to the advertisement and notice required under Sections 21-110 and 21-135. The advertisement and sale shall be subject to all provisions of law regulating the annual advertisement and sale of delinquent property, to the extent that those provisions may be made applicable.
A certificate of error certified under this Section shall be given effect by the county treasurer, who shall mark the tax books and, upon receipt of one of the following certificates from the county assessor or the county assessor and the board of review where the board of review is required to endorse the certificate of error, shall issue refunds to the taxpayer accordingly:

that the Certificates of Error set out on the attached list have been duly issued to correct an error or mistake in the assessment."

........................................................, members of the board of review, hereby certify that the Certificates of Error set out on the attached list have been duly issued to correct an error or mistake in the assessment and that any certificates of error required to be endorsed by the board of review have been so endorsed."

The county treasurer has the power to mark the tax books to reflect the issuance of certificates of error certified according to the procedure authorized in this Section for certificates of error issued under Section 14-25 or certificates of error issued to and including 3 years after the date on which the annual judgment and order of sale for that tax year was first entered. The county treasurer has the power to issue refunds to the taxpayer as set forth above until all refunds authorized by this Section have been completed.
To the extent that the certificate of error obviates the liability for nonpayment of taxes, certification of a certificate of error according to the procedure authorized in this Section shall operate to vacate any judgment or forfeiture as to that year's taxes, and the warrant books and judgment books shall be marked to reflect that the judgment or forfeiture has been vacated.
(b) Nothing in subsection (a) of this Section shall be construed to prohibit the execution, endorsement, issuance, and adjudication of a certificate of error if (i) the annual judgment and order of sale for the tax year in question is reopened for further proceedings upon consent of the county collector and county assessor, represented by the State's Attorney, and (ii) a new final judgment is subsequently entered pursuant to the certificate. This subsection (b) shall be construed as declarative of existing law and not as a new enactment.
(c) No certificate of error, other than a certificate to establish an exemption under Section 14-25, shall be executed for any tax year more than 3 years after the date on which the annual judgment and order of sale for that tax year was first entered, except that during calendar years 1999 and 2000 a certificate of error may be executed for any tax year, provided that the error or mistake in the assessment was discovered no more than 3 years after the date on which the annual judgment and order of sale for that tax year was first entered.
(d) The time limitation of subsection (c) shall not apply to a certificate of error correcting an assessment to $1, under Section 10-35, on a parcel that a subdivision or planned development has acquired by adverse possession, if during the tax year for which the certificate is executed the subdivision or planned development used the parcel as common area, as defined in Section 10-35, and if application for the certificate of error is made prior to December 1, 1997.
(e) The changes made by this amendatory Act of the 91st General Assembly apply to certificates of error issued before, on, and after the effective date of this amendatory Act of the 91st General Assembly.
(Source: P.A. 95-644, eff. 10-12-07.)

(35 ILCS 200/14-20)
Sec. 14-20. Certificate of error; counties of less than 3,000,000. In any county with less than 3,000,000 inhabitants, if, at any time before judgment or order of sale is entered in any proceeding to collect or to enjoin the collection of taxes based upon any assessment of any property, the chief county assessment officer discovers an error or mistake in the assessment (other than errors of judgment as to the valuation of the property), he or she shall issue to the person erroneously assessed a certificate setting forth the nature of the error and the cause or causes of the error. In any county with less than 3,000,000 inhabitants, if an owner fails to file an application for any homestead exemption provided under Article 15 during the previous assessment year and qualifies for the exemption, the Chief County Assessment Officer pursuant to this Section, or the Board of Review pursuant to Section 16-75, shall issue a certificate of error setting forth the correct taxable valuation of the property. The certificate, when properly endorsed by the majority of the board of review, showing their concurrence, and not otherwise, may be used in evidence in any court of competent jurisdiction, and when so introduced in evidence, shall become a part of the court record and shall not be removed from the files except on an order of the court.
(Source: P.A. 96-522, eff. 8-14-09.)

(35 ILCS 200/14-25)
Sec. 14-25. Certificate of error; tax exempt property. If an exemption is approved by the Department or by a final court decision in proceedings to review an exemption decision of the Department under the Administrative Review Law then a certificate of error shall be issued under Section 14-15 or 14-20 if one of the following is met:
(a) If the property became eligible for the exemption at an earlier time, a certificate of error shall be issued for the period of eligibility, but in no event, except as otherwise provided in this subsection (a), for more than the 3 assessment years immediately preceding the assessment year for which the exemption was approved. A certificate of error shall be issued for the period of eligibility, but in no event for more than the 5 assessment years immediately preceding the assessment year for which the exemption was approved, if the municipality requests the certificate of error before January 1, 1995.
(b) If the property is subsequently erroneously assessed as non-exempt, that error shall be remedied by the issuance of a certificate of error.
(c) If the owner failed to file an application for exemption, or a certificate of status under Section 15-10, for an assessment year following the assessment year for which the exemption was approved and the property remains eligible for exemption for the following year.
(Source: P.A. 88-455; 88-660, eff. 9-16-94.)

(35 ILCS 200/14-30)
Sec. 14-30. Hearings on revisions or corrections; public records. In all counties, all hearings held by the chief county assessment officer in support of or in opposition to a proposed revision or correction in assessed valuation shall be open to the public. All files maintained by the chief county assessment officer relating to the assessed valuation of any property, and all complaints, supporting documents, and other evidence submitted by the complainant shall be available for public inspection during regular office hours of the chief county assessment officer.
If a property owner wishes to support his or her request for a revision or correction of valuation by facts set forth in income tax returns, he or she shall submit the entire return to the chief county assessment officer. However, only the portions of the return relating to the property for which a revision or correction is requested shall be a public record. If requested by the chief county assessment officer, the property owner shall execute a consent in favor of the chief county assessment officer instructing the taxing body with which the income tax return was filed to furnish a certified copy of the return so that the accuracy of the copy submitted to the chief county assessment officer may be verified.
The chief county assessment officer shall promptly furnish to any person copies of all complaints, supporting documents and other evidence submitted by a complainant, subject to the foregoing qualification, and all public records of the chief county assessment officer for a fee of 35 cents per page of legal size or smaller and $1 for each larger page.
(Source: P.A. 77-1709; 88-455.)

(35 ILCS 200/14-35)
Sec. 14-35. Hearings by county assessor; counties of 3,000,000 or more. In counties with 3,000,000 or more inhabitants, the county assessor each year shall sit for the purpose of revising the assessments. The time of the sittings shall be set by the county assessor by notice as herein provided after the assessment books for one or more townships or taxing districts have been completed. The assessments for one or more townships or taxing districts may be revised at any sitting which may be adjourned from day to day as necessary. At least one week before each sitting the county assessor shall publish a notice, in some newspaper of general circulation published in the county, of the time and place of the sitting, the township or townships, taxing district or taxing districts for which the assessments will be considered at the sitting, and the time within which applications for revisions of assessment may be made by taxpayers. The county assessor shall, upon completion of the revision of assessments for any township or taxing district, deliver the assessment books for the township or taxing district to the board of appeals (until the first Monday in December 1998 and the board of review beginning on the first Monday in December 1998 and thereafter).
(Source: P.A. 88-455; 89-126, eff. 7-11-95; 89-671, eff. 8-14-96.)

(35 ILCS 200/14-40)
Sec. 14-40. Addition of uncollected tax to tax for subsequent year. If the tax or assessment on property liable to taxation is prevented from being collected for any year or years, by a reason other than administrative error, the amount of the tax or assessment which should have been paid may be added to the tax on the property for any subsequent year, in columns designating the year or years. "Administrative error" includes but is not limited to failure to include an extension for a taxing district on the tax bill, an error in the calculations of tax rates or extensions or any other mathematical error by the county clerk, or a defective coding by the county, but does not include a failure by the county to send a tax bill to the taxpayer, the failure by the taxpayer to notify the assessor of a change in the tax-exempt status of property, or any error concerning the assessment of the property.
(Source: P.A. 88-455; 89-617, eff. 9-1-96.)

(35 ILCS 200/14-41)
Sec. 14-41. Notice and collection of arrearages of property taxes. If a taxpayer owes arrearages of taxes due to an administrative error, the county may not bill, collect, claim a lien for, or sell the arrearages of taxes for tax years earlier than the 2 most recent tax years, including the current tax year. If a taxpayer owes arrearages of taxes due to an administrative error, the county collector shall send the taxpayer, by certified mail, a notice that the arrearages of taxes are owed by the taxpayer. If the notice is mailed to the taxpayer on or before October 1 in any year, then (i) the county collector may send a separate bill for the arrearages of taxes, which may be due no sooner than 30 days after the due date for the next installment of taxes or (ii) the arrearages of taxes may be added to the tax bill for the following year, in which case the taxes are due in 2 equal installments on June 1 and September 1 in the following year unless the county has adopted an accelerated method of billing in which case the arrearages of taxes may be billed separately and shall be due in equal installments on the dates on which each installment of taxes is due in the following year. If the notice is mailed after October 1 in any year, then the arrearages of taxes are to be added to the tax bill for the second year after the notice and are due in 2 equal installments on June 1 and September 1 in the second year after the notice unless the county has adopted an accelerated method of billing in which case the arrearages of taxes may be billed separately and shall be due in equal installments on the dates on which each installment of taxes is due in the second year after the notice. In no event shall the due dates on the arrearages of taxes be in more than one tax year. The arrearages of taxes added to a tax bill under this Section are to be listed separately on the tax bill. "Administrative error" includes but is not limited to failure to include an extension for a taxing district on the tax bill, an error in the calculations of tax rates or extensions or any other mathematical error by the county clerk, or a defective coding by the county, but does not include a failure by the county to send a tax bill to the taxpayer, the failure by the taxpayer to notify the assessor of a change in the tax-exempt status of property, or any error concerning the assessment of the property.
(Source: P.A. 98-286, eff. 1-1-14.)

(35 ILCS 200/14-45)
Sec. 14-45. Correction of assessment books by county clerk. Before delivery of the assessment books to the assessor for use in making the assessment of the next year, each county clerk shall correct all errors of whatsoever kind which he or she may discover, and add the name of the owner, if known, when it does not already appear, and the description of all property which has been omitted and is liable to taxation.
(Source: Laws 1939, p. 886; P.A. 88-455.)



Title 4 - Exemptions

(35 ILCS 200/Tit. 4 heading)

(35 ILCS 200/Art. 15 heading)

(35 ILCS 200/15-5)
Sec. 15-5. Creation of exemptions. Any person wishing to claim an exemption for the first time, other than a homestead exemption under Sections 15-165 through 15-180, shall file an application with the county board of review or board of appeals, following the procedures of Section 16-70 or 16-130. In addition, in counties with a population of 3,000,000 or more, the board of review shall transmit to the county assessor's office, within 14 days of receipt, a copy of any application that requests exempt status under Section 15-40.
(Source: P.A. 92-333, eff. 8-10-01.)

(35 ILCS 200/15-10)
Sec. 15-10. Exempt property; procedures for certification.
(a) All property granted an exemption by the Department pursuant to the requirements of Section 15-5 and described in the Sections following Section 15-30 and preceding Section 16-5, to the extent therein limited, is exempt from taxation. In order to maintain that exempt status, the titleholder or the owner of the beneficial interest of any property that is exempt must file with the chief county assessment officer, on or before January 31 of each year (May 31 in the case of property exempted by Section 15-170), an affidavit stating whether there has been any change in the ownership or use of the property, the status of the owner-resident, the satisfaction by a relevant hospital entity of the condition for an exemption under Section 15-86, or that a veteran with a disability who qualifies under Section 15-165 owned and used the property as of January 1 of that year. The nature of any change shall be stated in the affidavit. Failure to file an affidavit shall, in the discretion of the assessment officer, constitute cause to terminate the exemption of that property, notwithstanding any other provision of this Code. Owners of 5 or more such exempt parcels within a county may file a single annual affidavit in lieu of an affidavit for each parcel. The assessment officer, upon request, shall furnish an affidavit form to the owners, in which the owner may state whether there has been any change in the ownership or use of the property or status of the owner or resident as of January 1 of that year. The owner of 5 or more exempt parcels shall list all the properties giving the same information for each parcel as required of owners who file individual affidavits.
(b) However, titleholders or owners of the beneficial interest in any property exempted under any of the following provisions are not required to submit an annual filing under this Section:
(1) Section 15-45 (burial grounds) in counties of

less than 3,000,000 inhabitants and owned by a not-for-profit organization.

(2) Section 15-40.
(3) Section 15-50 (United States property).
(c) If there is a change in use or ownership, however, notice must be filed pursuant to Section 15-20.
(d) An application for homestead exemptions shall be filed as provided in Section 15-170 (senior citizens homestead exemption), Section 15-172 (senior citizens assessment freeze homestead exemption), and Sections 15-175 (general homestead exemption), 15-176 (general alternative homestead exemption), and 15-177 (long-time occupant homestead exemption), respectively.
(e) For purposes of determining satisfaction of the condition for an exemption under Section 15-86:
(1) The "year for which exemption is sought" is the

year prior to the year in which the affidavit is due.

(2) The "hospital year" is the fiscal year of the

relevant hospital entity, or the fiscal year of one of the hospitals in the hospital system if the relevant hospital entity is a hospital system with members with different fiscal years, that ends in the year prior to the year in which the affidavit is due. However, if that fiscal year ends 3 months or less before the date on which the affidavit is due, the relevant hospital entity shall file an interim affidavit based on the currently available information, and shall file a supplemental affidavit within 90 days of date on which the application was due, if the information in the relevant hospital entity's audited financial statements changes the interim affidavit's statement concerning the entity's compliance with the calculation required by Section 15-86.

(3) The affidavit shall be accompanied by an exhibit

prepared by the relevant hospital entity showing (A) the value of the relevant hospital entity's services and activities, if any, under items (1) through (7) of subsection (e) of Section 15-86, stated separately for each item, and (B) the value relating to the relevant hospital entity's estimated property tax liability under paragraphs (A), (B), and (C) of item (1) of subsection (g) of Section 15-86; under paragraphs (A), (B), and (C) of item (2) of subsection (g) of Section 15-86; and under item (3) of subsection (g) of Section 15-86.

(Source: P.A. 99-143, eff. 7-27-15.)

(35 ILCS 200/15-15)
Sec. 15-15. Obligation to file copies of leases or agreements. If any property listed as exempt by the chief county assessment officer is leased, loaned or otherwise made available for profit, the titleholder or the owner of the beneficial interest shall file with the assessment officer a copy of all such leases or agreements and a complete description of the premises, so the chief county assessment officer can ascertain the exact size and location of the premises in order to create a tax parcel. Failure to file such leases, agreements or descriptions shall, in the discretion of the chief county assessment officer, constitute cause to terminate the exemption, notwithstanding any other provision of this Code.
(Source: P.A. 87-895; 87-1189; 88-455.)

(35 ILCS 200/15-20)
Sec. 15-20. Notification requirements after change in use or ownership. If any property listed as exempt by the chief county assessment officer has a change in use, a change in leasehold estate, or a change in titleholder of record by purchase, grant, taking or transfer, it is the obligation of the transferee to notify the chief county assessment officer in writing within 90 days of the change. If mailed, the notice shall be sent by certified mail, return receipt requested, and shall include the name and address of the taxpayer, the legal description of the property, the address of the property, and the permanent index number of the property where such number exists. If notice is provided in person, it shall be provided on a form prescribed by the chief county assessment officer, and the chief county assessment officer shall provide a date stamped copy of the notice. Except as provided in item (6) of subsection (a) of Section 9-260, item (6) of Section 16-135, and item (6) of Section 16-140 of this Code, if the failure to give such notification results in the assessment officer listing the property as exempt in subsequent years, the property shall be considered omitted property for purposes of this Code.
(Source: P.A. 96-1553, eff. 3-10-11.)

(35 ILCS 200/15-25)
Sec. 15-25. Removal of exemptions. If the Department determines that any property has been unlawfully exempted from taxation, or is no longer entitled to exemption, the Department shall, before January 1 of any year, direct the chief county assessment officer to assess the property and return it to the assessment rolls for the next assessment year. The Department shall give notice of its decision to the owner of the property by certified mail. The decision shall be subject to review and hearing under Section 8-35, upon application by the owner filed within 60 days after the notice of decision is mailed. However, the extension of taxes on the assessment shall not be delayed by any proceedings under this Section. If the property is determined to be exempt, any taxes extended upon the assessment shall be abated or, if already paid, be refunded.
(Source: P.A. 95-331, eff. 8-21-07.)

(35 ILCS 200/15-30)
Sec. 15-30. Payment to taxing districts for services. Any taxing district may enter into a mutually acceptable agreement with the owner of any exempt property whereby the owner agrees to make payments to the taxing district for the direct and indirect cost of services provided by the district. However, an agreement is not required to establish tax exempt status for the property, nor shall a taxing district use the absence of an agreement to defer or delay zoning changes, site exceptions from zoning, or other administrative measures to coerce an owner of property exempt from taxation to enter into an agreement to make voluntary payments in lieu of property taxes for the direct or indirect costs of services provided by the taxing district. However, any such zoning change, site exception from zoning, or other variance or special use granted by a municipality shall be reversed and returned to its prior status if the property is acquired by a taxable entity or used for a taxable purpose within 10 years after the change in zoning, site exception from zoning, or other variance or special use is granted. No agreement may be of more than 5 years duration, survive a change of use, or require payments in excess of taxes reasonably calculated to be due if such an agreement were not in effect and the property were not granted an exemption. An agreement may be renewed for periods of no more than 5 years.
(Source: P.A. 87-895; 87-1189; 88-455; incorporates 88-234; 88-670, eff. 12-2-94.)

(35 ILCS 200/15-35)
Sec. 15-35. Schools. All property donated by the United States for school purposes, and all property of schools, not sold or leased or otherwise used with a view to profit, is exempt, whether owned by a resident or non-resident of this State or by a corporation incorporated in any state of the United States. Also exempt is:
(a) property of schools which is leased to a

municipality to be used for municipal purposes on a not-for-profit basis;

(b) property of schools on which the schools are

located and any other property of schools used by the schools exclusively for school purposes, including, but not limited to, student residence halls, dormitories and other housing facilities for students and their spouses and children, staff housing facilities, and school-owned and operated dormitory or residence halls occupied in whole or in part by students who belong to fraternities, sororities, or other campus organizations;

(c) property donated, granted, received or used for

public school, college, theological seminary, university, or other educational purposes, whether held in trust or absolutely;

(d) in counties with more than 200,000 inhabitants

which classify property, property (including interests in land and other facilities) on or adjacent to (even if separated by a public street, alley, sidewalk, parkway or other public way) the grounds of a school, if that property is used by an academic, research or professional society, institute, association or organization which serves the advancement of learning in a field or fields of study taught by the school and which property is not used with a view to profit;

(e) property owned by a school district. The

exemption under this subsection is not affected by any transaction in which, for the purpose of obtaining financing, the school district, directly or indirectly, leases or otherwise transfers the property to another for which or whom property is not exempt and immediately after the lease or transfer enters into a leaseback or other agreement that directly or indirectly gives the school district a right to use, control, and possess the property. In the case of a conveyance of the property, the school district must retain an option to purchase the property at a future date or, within the limitations period for reverters, the property must revert back to the school district.

(1) If the property has been conveyed as

described in this subsection, the property is no longer exempt under this Section as of the date when:

(A) the right of the school district to use,

control, and possess the property is terminated;

(B) the school district no longer has an

option to purchase or otherwise acquire the property; and

(C) there is no provision for a reverter of

the property to the school district within the limitations period for reverters.

(2) Pursuant to Sections 15-15 and 15-20 of this

Code, the school district shall notify the chief county assessment officer of any transaction under this subsection. The chief county assessment officer shall determine initial and continuing compliance with the requirements of this subsection for tax exemption. Failure to notify the chief county assessment officer of a transaction under this subsection or to otherwise comply with the requirements of Sections 15-15 and 15-20 of this Code shall, in the discretion of the chief county assessment officer, constitute cause to terminate the exemption, notwithstanding any other provision of this Code.

(3) No provision of this subsection shall be

construed to affect the obligation of the school district to which an exemption certificate has been issued under this Section from its obligation under Section 15-10 of this Code to file an annual certificate of status or to notify the chief county assessment officer of transfers of interest or other changes in the status of the property as required by this Code.

(4) The changes made by this amendatory Act of

the 91st General Assembly are declarative of existing law and shall not be construed as a new enactment; and

(f) in counties with more than 200,000 inhabitants

which classify property, property of a corporation, which is an exempt entity under paragraph (3) of Section 501(c) of the Internal Revenue Code or its successor law, used by the corporation for the following purposes: (1) conducting continuing education for professional development of personnel in energy-related industries; (2) maintaining a library of energy technology information available to students and the public free of charge; and (3) conducting research in energy and environment, which research results could be ultimately accessible to persons involved in education.

(Source: P.A. 91-513, eff. 8-13-99; 91-578, eff. 8-14-99; 92-16, eff. 6-28-01.)

(35 ILCS 200/15-40)
Sec. 15-40. Religious purposes, orphanages, or school and religious purposes.
(a) Property used exclusively for:
(1) religious purposes, or
(2) school and religious purposes, or
(3) orphanages
qualifies for exemption as long as it is not used with a view to profit.
(b) Property that is owned by
(1) churches or
(2) religious institutions or
(3) religious denominations
and that is used in conjunction therewith as housing facilities provided for ministers (including bishops, district superintendents and similar church officials whose ministerial duties are not limited to a single congregation), their spouses, children and domestic workers, performing the duties of their vocation as ministers at such churches or religious institutions or for such religious denominations, including the convents and monasteries where persons engaged in religious activities reside also qualifies for exemption.
A parsonage, convent or monastery or other housing facility shall be considered under this Section to be exclusively used for religious purposes when the persons who perform religious related activities shall, as a condition of their employment or association, reside in the facility.
(c) In Cook County, whenever any interest in a property exempt under this Section is transferred, notice of that transfer must be filed with the county recorder. The chief county assessment officer shall prepare and make available a form notice for this purpose. Whenever a notice is filed, the county recorder shall transmit a copy of that recorded notice to the chief county assessment officer within 14 days after receipt.
(Source: P.A. 92-333, eff. 8-10-01.)

(35 ILCS 200/15-45)
Sec. 15-45. Cemetery purposes. All property used exclusively for cemetery purposes is exempt. Property used exclusively for cemetery purposes includes cemetery grounds and improvements such as offices, maintenance buildings, mausoleums, and other structures in which human or cremated remains are buried, interred, entombed, or inurned and real property that is used exclusively in the establishment, operation, administration, preservation, security, repair, or maintenance of the cemetery.
(Source: P.A. 92-733, eff. 7-25-02.)

(35 ILCS 200/15-50)
Sec. 15-50. United States property. All property of the United States is exempt, except such property as the United States has permitted or may permit to be taxed.
(Source: Laws 1959, p. 1549, 1554, 2219, and 2224; P.A. 88-455.)

(35 ILCS 200/15-55)
Sec. 15-55. State property.
(a) All property belonging to the State of Illinois is exempt. However, the State agency holding title shall file the certificate of ownership and use required by Section 15-10, together with a copy of any written lease or agreement, in effect on March 30 of the assessment year, concerning parcels of 1 acre or more, or an explanation of the terms of any oral agreement under which the property is leased, subleased or rented.
The leased property shall be assessed to the lessee and the taxes thereon extended and billed to the lessee, and collected in the same manner as for property which is not exempt. The lessee shall be liable for the taxes and no lien shall attach to the property of the State.
For the purposes of this Section, the word "leases" includes licenses, franchises, operating agreements and other arrangements under which private individuals, associations or corporations are granted the right to use property of the Illinois State Toll Highway Authority and includes all property of the Authority used by others without regard to the size of the leased parcel.
(b) However, all property of every kind belonging to the State of Illinois, which is or may hereafter be leased to the Illinois Prairie Path Corporation, shall be exempt from all assessments, taxation or collection, despite the making of any such lease, if it is used for:
(1) conservation, nature trail or any other

charitable, scientific, educational or recreational purposes with public benefit, including the preserving and aiding in the preservation of natural areas, objects, flora, fauna or biotic communities;

(2) the establishment of footpaths, trails and other

protected areas;

(3) the conservation of the proper use of natural

resources or the promotion of the study of plant and animal communities and of other phases of ecology, natural history and conservation;

(4) the promotion of education in the fields of

nature, preservation and conservation; or

(5) similar public recreational activities conducted

by the Illinois Prairie Path Corporation.

No lien shall attach to the property of the State. No tax liability shall become the obligation of or be enforceable against Illinois Prairie Path Corporation.
(c) If the State sells the James R. Thompson Center or the Elgin Mental Health Center and surrounding land located at 750 S. State Street, Elgin, Illinois, as provided in subdivision (a)(2) of Section 7.4 of the State Property Control Act, to another entity whose property is not exempt and immediately thereafter enters into a leaseback or other agreement that directly or indirectly gives the State a right to use, control, and possess the property, that portion of the property leased and occupied exclusively by the State shall remain exempt under this Section. For the property to remain exempt under this subsection (c), the State must retain an option to purchase the property at a future date or, within the limitations period for reverters, the property must revert back to the State.
If the property has been conveyed as described in this subsection (c), the property is no longer exempt pursuant to this Section as of the date when:
(1) the right of the State to use, control, and

possess the property has been terminated; or

(2) the State no longer has an option to purchase or

otherwise acquire the property and there is no provision for a reverter of the property to the State within the limitations period for reverters.

Pursuant to Sections 15-15 and 15-20 of this Code, the State shall notify the chief county assessment officer of any transaction under this subsection (c). The chief county assessment officer shall determine initial and continuing compliance with the requirements of this Section for tax exemption. Failure to notify the chief county assessment officer of a transaction under this subsection (c) or to otherwise comply with the requirements of Sections 15-15 and 15-20 of this Code shall, in the discretion of the chief county assessment officer, constitute cause to terminate the exemption, notwithstanding any other provision of this Code.
(c-1) If the Illinois State Toll Highway Authority sells the Illinois State Toll Highway Authority headquarters building and surrounding land, located at 2700 Ogden Avenue, Downers Grove, Illinois as provided in subdivision (a)(2) of Section 7.5 of the State Property Control Act, to another entity whose property is not exempt and immediately thereafter enters into a leaseback or other agreement that directly or indirectly gives the State or the Illinois State Toll Highway Authority a right to use, control, and possess the property, that portion of the property leased and occupied exclusively by the State or the Authority shall remain exempt under this Section. For the property to remain exempt under this subsection (c), the Authority must retain an option to purchase the property at a future date or, within the limitations period for reverters, the property must revert back to the Authority.
If the property has been conveyed as described in this subsection (c), the property is no longer exempt pursuant to this Section as of the date when:
(1) the right of the State or the Authority to use,

control, and possess the property has been terminated; or

(2) the Authority no longer has an option to purchase

or otherwise acquire the property and there is no provision for a reverter of the property to the Authority within the limitations period for reverters.

Pursuant to Sections 15-15 and 15-20 of this Code, the Authority shall notify the chief county assessment officer of any transaction under this subsection (c). The chief county assessment officer shall determine initial and continuing compliance with the requirements of this Section for tax exemption. Failure to notify the chief county assessment officer of a transaction under this subsection (c) or to otherwise comply with the requirements of Sections 15-15 and 15-20 of this Code shall, in the discretion of the chief county assessment officer, constitute cause to terminate the exemption, notwithstanding any other provision of this Code.
(d) The fair market rent of each parcel of real property in Will County owned by the State of Illinois for the purpose of developing an airport by the Department of Transportation shall include the assessed value of leasehold tax. The lessee of each parcel of real property in Will County owned by the State of Illinois for the purpose of developing an airport by the Department of Transportation shall not be liable for the taxes thereon. In order for the State to compensate taxing districts for the leasehold tax under this paragraph the Will County Supervisor of Assessments shall certify, in writing, to the Department of Transportation, the amount of leasehold taxes extended for the 2002 property tax year for each such exempt parcel. The Department of Transportation shall pay to the Will County Treasurer, from the Tax Recovery Fund, on or before July 1 of each year, the amount of leasehold taxes for each such exempt parcel as certified by the Will County Supervisor of Assessments. The tax compensation shall terminate on December 31, 2020. It is the duty of the Department of Transportation to file with the Office of the Will County Supervisor of Assessments an affidavit stating the termination date for rental of each such parcel due to airport construction. The affidavit shall include the property identification number for each such parcel. In no instance shall tax compensation for property owned by the State be deemed delinquent or bear interest. In no instance shall a lien attach to the property of the State. In no instance shall the State be required to pay leasehold tax compensation in excess of the Tax Recovery Fund's balance.
(e) Public Act 81-1026 applies to all leases or agreements entered into or renewed on or after September 24, 1979.
(f) Notwithstanding anything to the contrary in this Code, all property owned by the State that is the Illiana Expressway, as defined in the Public Private Agreements for the Illiana Expressway Act, and that is used for transportation purposes and that is leased for those purposes to another entity whose property is not exempt shall remain exempt, and any leasehold interest in the property shall not be subject to taxation under Section 9-195 of this Act.
(g) Notwithstanding anything to the contrary in this Section, all property owned by the State or the Illinois State Toll Highway Authority that is defined as a transportation project under the Public-Private Partnerships for Transportation Act and that is used for transportation purposes and that is leased for those purposes to another entity whose property is not exempt shall remain exempt, and any leasehold interest in the property shall not be subject to taxation under Section 9-195 of this Act.
(h) Notwithstanding anything to the contrary in this Code, all property owned by the State that is the South Suburban Airport, as defined in the Public-Private Agreements for the South Suburban Airport Act, and that is used for airport purposes and that is leased for those purposes to another entity whose property is not exempt shall remain exempt, and any leasehold interest in the property shall not be subject to taxation under Section 9-195 of this Act.
(Source: P.A. 97-502, eff. 8-23-11; 98-109, eff. 7-25-13.)

(35 ILCS 200/15-60)
Sec. 15-60. Taxing district property. All property belonging to any county or municipality used exclusively for the maintenance of the poor is exempt, as is all property owned by a taxing district that is being held for future expansion or development, except if leased by the taxing district to lessees for use for other than public purposes.
Also exempt are:
(a) all swamp or overflowed lands belonging to any

county;

(b) all public buildings belonging to any county,

township, or municipality, with the ground on which the buildings are erected;

(c) all property owned by any municipality located

within its incorporated limits. Any such property leased by a municipality shall remain exempt, and the leasehold interest of the lessee shall be assessed under Section 9-195 of this Act, (i) for a lease entered into on or after January 1, 1994, unless the lease expressly provides that this exemption shall not apply; (ii) for a lease entered into on or after the effective date of Public Act 87-1280 and before January 1, 1994, unless the lease expressly provides that this exemption shall not apply or unless evidence other than the lease itself substantiates the intent of the parties to the lease that this exemption shall not apply; and (iii) for a lease entered into before the effective date of Public Act 87-1280, if the terms of the lease do not bind the lessee to pay the taxes on the leased property or if, notwithstanding the terms of the lease, the municipality has filed or hereafter files a timely exemption petition or complaint with respect to property consisting of or including the leased property for an assessment year which includes part or all of the first 12 months of the lease period. The foregoing clause (iii) added by Public Act 87-1280 shall not operate to exempt property for any assessment year as to which no timely exemption petition or complaint has been filed by the municipality or as to which an administrative or court decision denying exemption has become final and nonappealable. For each assessment year or portion thereof that property is made exempt by operation of the foregoing clause (iii), whether such year or portion is before or after the effective date of Public Act 87-1280, the leasehold interest of the lessee shall, if necessary, be considered omitted property for purposes of this Act;

(c-5) Notwithstanding clause (i) of subsection (c),

all property owned by a municipality with a population of over 500,000 that is used for toll road or toll bridge purposes and that is leased for those purposes to another entity whose property is not exempt shall remain exempt, and any leasehold interest in the property shall not be subject to taxation under Section 9-195 of this Act;

(d) all property owned by any municipality located

outside its incorporated limits but within the same county when used as a tuberculosis sanitarium, farm colony in connection with a house of correction, or nursery, garden, or farm, or for the growing of shrubs, trees, flowers, vegetables, and plants for use in beautifying, maintaining, and operating playgrounds, parks, parkways, public grounds, buildings, and institutions owned or controlled by the municipality;

(e) all property owned by a township and operated as

senior citizen housing under Sections 35-50 through 35-50.6 of the Township Code; and

(f) all property owned by the Executive Board of the

Mutual Aid Box Alarm System (MABAS), a unit of intergovernmental cooperation, that is used for the public purpose of disaster preparedness and response for units of local government and the State of Illinois pursuant to Section 10 of Article VII of the Illinois Constitution and the Intergovernmental Cooperation Act.

All property owned by any municipality outside of its corporate limits is exempt if used exclusively for municipal or public purposes.
For purposes of this Section, "municipality" means a municipality, as defined in Section 1-1-2 of the Illinois Municipal Code.
(Source: P.A. 98-206, eff. 1-1-14.)

(35 ILCS 200/15-65)
Sec. 15-65. Charitable purposes. All property of the following is exempt when actually and exclusively used for charitable or beneficent purposes, and not leased or otherwise used with a view to profit:
(a) Institutions of public charity.
(b) Beneficent and charitable organizations

incorporated in any state of the United States, including organizations whose owner, and no other person, uses the property exclusively for the distribution, sale, or resale of donated goods and related activities and uses all the income from those activities to support the charitable, religious or beneficent activities of the owner, whether or not such activities occur on the property.

(c) Old people's homes, facilities for persons with a

developmental disability, and not-for-profit organizations providing services or facilities related to the goals of educational, social and physical development, if, upon making application for the exemption, the applicant provides affirmative evidence that the home or facility or organization is an exempt organization under paragraph (3) of Section 501(c) of the Internal Revenue Code or its successor, and either: (i) the bylaws of the home or facility or not-for-profit organization provide for a waiver or reduction, based on an individual's ability to pay, of any entrance fee, assignment of assets, or fee for services, or (ii) the home or facility is qualified, built or financed under Section 202 of the National Housing Act of 1959, as amended.

An applicant that has been granted an exemption under

this subsection on the basis that its bylaws provide for a waiver or reduction, based on an individual's ability to pay, of any entrance fee, assignment of assets, or fee for services may be periodically reviewed by the Department to determine if the waiver or reduction was a past policy or is a current policy. The Department may revoke the exemption if it finds that the policy for waiver or reduction is no longer current.

If a not-for-profit organization leases property that

is otherwise exempt under this subsection to an organization that conducts an activity on the leased premises that would entitle the lessee to an exemption from real estate taxes if the lessee were the owner of the property, then the leased property is exempt.

(d) Not-for-profit health maintenance organizations

certified by the Director of the Illinois Department of Insurance under the Health Maintenance Organization Act, including any health maintenance organization that provides services to members at prepaid rates approved by the Illinois Department of Insurance if the membership of the organization is sufficiently large or of indefinite classes so that the community is benefited by its operation. No exemption shall apply to any hospital or health maintenance organization which has been adjudicated by a court of competent jurisdiction to have denied admission to any person because of race, color, creed, sex or national origin.

(e) All free public libraries.
(f) Historical societies.
Property otherwise qualifying for an exemption under this Section shall not lose its exemption because the legal title is held (i) by an entity that is organized solely to hold that title and that qualifies under paragraph (2) of Section 501(c) of the Internal Revenue Code or its successor, whether or not that entity receives rent from the charitable organization for the repair and maintenance of the property, (ii) by an entity that is organized as a partnership or limited liability company, in which the charitable organization, or an affiliate or subsidiary of the charitable organization, is a general partner of the partnership or managing member of the limited liability company, for the purposes of owning and operating a residential rental property that has received an allocation of Low Income Housing Tax Credits for 100% of the dwelling units under Section 42 of the Internal Revenue Code of 1986, as amended, or (iii) for any assessment year including and subsequent to January 1, 1996 for which an application for exemption has been filed and a decision on which has not become final and nonappealable, by a limited liability company organized under the Limited Liability Company Act provided that (A) the limited liability company's sole member or members, as that term is used in Section 1-5 of the Limited Liability Company Act, are the institutions of public charity that actually and exclusively use the property for charitable and beneficent purposes; (B) the limited liability company is a disregarded entity for federal and Illinois income tax purposes and, as a result, the limited liability company is deemed exempt from income tax liability by virtue of the Internal Revenue Code Section 501(c)(3) status of its sole member or members; and (C) the limited liability company does not lease the property or otherwise use it with a view to profit.
(Source: P.A. 96-763, eff. 8-25-09.)

(35 ILCS 200/15-66)
Sec. 15-66. Library systems and public library districts. All property used exclusively for public purposes belonging to a library system established under the Illinois Library System Act or belonging to a public library district established under the Public Library District Act of 1991 is exempt.
(Source: P.A. 91-897, eff. 7-6-00.)

(35 ILCS 200/15-70)
Sec. 15-70. Fire protection purposes. All property used exclusively for fire protection purposes and belonging to any city, village, or incorporated town is exempt.
All property of a corporation or an association which maintains a fire patrol and salvage corps for the public benefit is exempt if the property is:
(a) used exclusively for providing suitable rooms,

housing and storage facilities for fire and rescue equipment, and

(b) necessary for the accommodation of a fire patrol

and salvage corps, or otherwise used exclusively for the purpose of the fire patrol and salvage corps, and

(c) used to provide a service that is rendered

indiscriminately and without charge to the public, except reasonable charges for the use of fire covers after the lapse of 10 days following the occurrence of loss or damage.

If a portion of the property of the corporation or association is used exclusively for fire protection purposes, the property shall be exempt only to the extent of the value of that portion, and the remaining portion shall be subject to taxation.
(Source: P.A. 83-121; 88-455.)

(35 ILCS 200/15-75)
Sec. 15-75. Municipal corporations. All market houses, public squares and other public grounds owned by a municipal corporation and used exclusively for public purposes are exempt.
(Source: Laws 1963, p. 1725; P.A. 88-455.)

(35 ILCS 200/15-80)
Sec. 15-80. Installment purchase of property by a governmental body. All property that is being purchased by a governmental body under an installment contract pursuant to statutory authority and used exclusively for the public purposes of the governmental body is exempt, except such property as the governmental body has permitted or may permit to be taxed.
(Source: P.A. 83-1371; 88-455.)

(35 ILCS 200/15-85)
Sec. 15-85. Agricultural or horticultural societies. All property used exclusively by societies for agricultural or horticultural purposes, and not used with a view to profit, is exempt.
(Source: Laws 1959, p. 1549, 1554, 2219, and 2224; P.A. 88-455.)

(35 ILCS 200/15-86)
Sec. 15-86. Exemptions related to access to hospital and health care services by low-income and underserved individuals.
(a) The General Assembly finds:
(1) Despite the Supreme Court's decision in Provena Covenant Medical Center v. Dept. of Revenue, 236

Ill.2d 368, there is considerable uncertainty surrounding the test for charitable property tax exemption, especially regarding the application of a quantitative or monetary threshold. In Provena, the Department stated that the primary basis for its decision was the hospital's inadequate amount of charitable activity, but the Department has not articulated what constitutes an adequate amount of charitable activity. After Provena, the Department denied property tax exemption applications of 3 more hospitals, and, on the effective date of this amendatory Act of the 97th General Assembly, at least 20 other hospitals are awaiting rulings on applications for property tax exemption.

(2) In Provena, two Illinois Supreme Court justices opined

that "setting a monetary or quantum standard is a complex decision which should be left to our legislature, should it so choose". The Appellate Court in Provena stated: "The language we use in the State of Illinois to determine whether real property is used for a charitable purpose has its genesis in our 1870 Constitution. It is obvious that such language may be difficult to apply to the modern face of our nation's health care delivery systems". The court noted the many significant changes in the health care system since that time, but concluded that taking these changes into account is a matter of public policy, and "it is the legislature's job, not ours, to make public policy".

(3) It is essential to ensure that tax exemption law

relating to hospitals accounts for the complexities of the modern health care delivery system. Health care is moving beyond the walls of the hospital. In addition to treating individual patients, hospitals are assuming responsibility for improving the health status of communities and populations. Low-income and underserved communities benefit disproportionately by these activities.

(4) The Supreme Court has explained that: "the

fundamental ground upon which all exemptions in favor of charitable institutions are based is the benefit conferred upon the public by them, and a consequent relief, to some extent, of the burden upon the state to care for and advance the interests of its citizens". Hospitals relieve the burden of government in many ways, but most significantly through their participation in and substantial financial subsidization of the Illinois Medicaid program, which could not operate without the participation and partnership of Illinois hospitals.

(5) Working with the Illinois hospital community and

other interested parties, the General Assembly has developed a comprehensive combination of related legislation that addresses hospital property tax exemption, significantly increases access to free health care for indigent persons, and strengthens the Medical Assistance program. It is the intent of the General Assembly to establish a new category of ownership for charitable property tax exemption to be applied to not-for-profit hospitals and hospital affiliates in lieu of the existing ownership category of "institutions of public charity". It is also the intent of the General Assembly to establish quantifiable standards for the issuance of charitable exemptions for such property. It is not the intent of the General Assembly to declare any property exempt ipso facto, but rather to establish criteria to be applied to the facts on a case-by-case basis.

(b) For the purpose of this Section and Section 15-10, the following terms shall have the meanings set forth below:
(1) "Hospital" means any institution, place,

building, buildings on a campus, or other health care facility located in Illinois that is licensed under the Hospital Licensing Act and has a hospital owner.

(2) "Hospital owner" means a not-for-profit

corporation that is the titleholder of a hospital, or the owner of the beneficial interest in an Illinois land trust that is the titleholder of a hospital.

(3) "Hospital affiliate" means any corporation,

partnership, limited partnership, joint venture, limited liability company, association or other organization, other than a hospital owner, that directly or indirectly controls, is controlled by, or is under common control with one or more hospital owners and that supports, is supported by, or acts in furtherance of the exempt health care purposes of at least one of those hospital owners' hospitals.

(4) "Hospital system" means a hospital and one or

more other hospitals or hospital affiliates related by common control or ownership.

(5) "Control" relating to hospital owners, hospital

affiliates, or hospital systems means possession, direct or indirect, of the power to direct or cause the direction of the management and policies of the entity, whether through ownership of assets, membership interest, other voting or governance rights, by contract or otherwise.

(6) "Hospital applicant" means a hospital owner or

hospital affiliate that files an application for a property tax exemption pursuant to Section 15-5 and this Section.

(7) "Relevant hospital entity" means (A) the hospital

owner, in the case of a hospital applicant that is a hospital owner, and (B) at the election of a hospital applicant that is a hospital affiliate, either (i) the hospital affiliate or (ii) the hospital system to which the hospital applicant belongs, including any hospitals or hospital affiliates that are related by common control or ownership.

(8) "Subject property" means property for which a

hospital applicant files an application for an exemption pursuant to Section 15-5 and this Section.

(9) "Hospital year" means the fiscal year of the

relevant hospital entity, or the fiscal year of one of the hospital owners in the hospital system if the relevant hospital entity is a hospital system with members with different fiscal years, that ends in the year for which the exemption is sought.

(c) A hospital applicant satisfies the conditions for an exemption under this Section with respect to the subject property, and shall be issued a charitable exemption for that property, if the value of services or activities listed in subsection (e) for the hospital year equals or exceeds the relevant hospital entity's estimated property tax liability, as determined under subsection (g), for the year for which exemption is sought. For purposes of making the calculations required by this subsection (c), if the relevant hospital entity is a hospital owner that owns more than one hospital, the value of the services or activities listed in subsection (e) shall be calculated on the basis of only those services and activities relating to the hospital that includes the subject property, and the relevant hospital entity's estimated property tax liability shall be calculated only with respect to the properties comprising that hospital. In the case of a multi-state hospital system or hospital affiliate, the value of the services or activities listed in subsection (e) shall be calculated on the basis of only those services and activities that occur in Illinois and the relevant hospital entity's estimated property tax liability shall be calculated only with respect to its property located in Illinois.
Notwithstanding any other provisions of this Act, any parcel or portion thereof, that is owned by a for-profit entity whether part of the hospital system or not, or that is leased, licensed or operated by a for-profit entity regardless of whether healthcare services are provided on that parcel shall not qualify for exemption. If a parcel has both exempt and non-exempt uses, an exemption may be granted for the qualifying portion of that parcel. In the case of parking lots and common areas serving both exempt and non-exempt uses those parcels or portions thereof may qualify for an exemption in proportion to the amount of qualifying use.
(d) The hospital applicant shall include information in its exemption application establishing that it satisfies the requirements of subsection (c). For purposes of making the calculations required by subsection (c), the hospital applicant may for each year elect to use either (1) the value of the services or activities listed in subsection (e) for the hospital year or (2) the average value of those services or activities for the 3 fiscal years ending with the hospital year. If the relevant hospital entity has been in operation for less than 3 completed fiscal years, then the latter calculation, if elected, shall be performed on a pro rata basis.
(e) Services that address the health care needs of low-income or underserved individuals or relieve the burden of government with regard to health care services. The following services and activities shall be considered for purposes of making the calculations required by subsection (c):
(1) Charity care. Free or discounted services

provided pursuant to the relevant hospital entity's financial assistance policy, measured at cost, including discounts provided under the Hospital Uninsured Patient Discount Act.

(2) Health services to low-income and underserved

individuals. Other unreimbursed costs of the relevant hospital entity for providing without charge, paying for, or subsidizing goods, activities, or services for the purpose of addressing the health of low-income or underserved individuals. Those activities or services may include, but are not limited to: financial or in-kind support to affiliated or unaffiliated hospitals, hospital affiliates, community clinics, or programs that treat low-income or underserved individuals; paying for or subsidizing health care professionals who care for low-income or underserved individuals; providing or subsidizing outreach or educational services to low-income or underserved individuals for disease management and prevention; free or subsidized goods, supplies, or services needed by low-income or underserved individuals because of their medical condition; and prenatal or childbirth outreach to low-income or underserved persons.

(3) Subsidy of State or local governments. Direct or

indirect financial or in-kind subsidies of State or local governments by the relevant hospital entity that pay for or subsidize activities or programs related to health care for low-income or underserved individuals.

(4) Support for State health care programs for

low-income individuals. At the election of the hospital applicant for each applicable year, either (A) 10% of payments to the relevant hospital entity and any hospital affiliate designated by the relevant hospital entity (provided that such hospital affiliate's operations provide financial or operational support for or receive financial or operational support from the relevant hospital entity) under Medicaid or other means-tested programs, including, but not limited to, General Assistance, the Covering ALL KIDS Health Insurance Act, and the State Children's Health Insurance Program or (B) the amount of subsidy provided by the relevant hospital entity and any hospital affiliate designated by the relevant hospital entity (provided that such hospital affiliate's operations provide financial or operational support for or receive financial or operational support from the relevant hospital entity) to State or local government in treating Medicaid recipients and recipients of means-tested programs, including but not limited to General Assistance, the Covering ALL KIDS Health Insurance Act, and the State Children's Health Insurance Program. The amount of subsidy for purposes of this item (4) is calculated in the same manner as unreimbursed costs are calculated for Medicaid and other means-tested government programs in the Schedule H of IRS Form 990 in effect on the effective date of this amendatory Act of the 97th General Assembly; provided, however, that in any event unreimbursed costs shall be net of fee-for-services payments, payments pursuant to an assessment, quarterly payments, and all other payments included on the schedule H of the IRS form 990.

(5) Dual-eligible subsidy. The amount of subsidy

provided to government by treating dual-eligible Medicare/Medicaid patients. The amount of subsidy for purposes of this item (5) is calculated by multiplying the relevant hospital entity's unreimbursed costs for Medicare, calculated in the same manner as determined in the Schedule H of IRS Form 990 in effect on the effective date of this amendatory Act of the 97th General Assembly, by the relevant hospital entity's ratio of dual-eligible patients to total Medicare patients.

(6) Relief of the burden of government related to

health care of low-income individuals. Except to the extent otherwise taken into account in this subsection, the portion of unreimbursed costs of the relevant hospital entity attributable to providing, paying for, or subsidizing goods, activities, or services that relieve the burden of government related to health care for low-income individuals. Such activities or services shall include, but are not limited to, providing emergency, trauma, burn, neonatal, psychiatric, rehabilitation, or other special services; providing medical education; and conducting medical research or training of health care professionals. The portion of those unreimbursed costs attributable to benefiting low-income individuals shall be determined using the ratio calculated by adding the relevant hospital entity's costs attributable to charity care, Medicaid, other means-tested government programs, Medicare patients with disabilities under age 65, and dual-eligible Medicare/Medicaid patients and dividing that total by the relevant hospital entity's total costs. Such costs for the numerator and denominator shall be determined by multiplying gross charges by the cost to charge ratio taken from the hospitals' most recently filed Medicare cost report (CMS 2252-10 Worksheet C, Part I). In the case of emergency services, the ratio shall be calculated using costs (gross charges multiplied by the cost to charge ratio taken from the hospitals' most recently filed Medicare cost report (CMS 2252-10 Worksheet C, Part I)) of patients treated in the relevant hospital entity's emergency department.

(7) Any other activity by the relevant hospital

entity that the Department determines relieves the burden of government or addresses the health of low-income or underserved individuals.

(f) For purposes of making the calculations required by subsections (c) and (e):
(1) particular services or activities eligible for

consideration under any of the paragraphs (1) through (7) of subsection (e) may not be counted under more than one of those paragraphs; and

(2) the amount of unreimbursed costs and the amount

of subsidy shall not be reduced by restricted or unrestricted payments received by the relevant hospital entity as contributions deductible under Section 170(a) of the Internal Revenue Code.

(g) Estimation of Exempt Property Tax Liability. The estimated property tax liability used for the determination in subsection (c) shall be calculated as follows:
(1) "Estimated property tax liability" means the

estimated dollar amount of property tax that would be owed, with respect to the exempt portion of each of the relevant hospital entity's properties that are already fully or partially exempt, or for which an exemption in whole or in part is currently being sought, and then aggregated as applicable, as if the exempt portion of those properties were subject to tax, calculated with respect to each such property by multiplying:

(A) the lesser of (i) the actual assessed value,

if any, of the portion of the property for which an exemption is sought or (ii) an estimated assessed value of the exempt portion of such property as determined in item (2) of this subsection (g), by:

(B) the applicable State equalization rate

(yielding the equalized assessed value), by

(C) the applicable tax rate.
(2) The estimated assessed value of the exempt

portion of the property equals the sum of (i) the estimated fair market value of buildings on the property, as determined in accordance with subparagraphs (A) and (B) of this item (2), multiplied by the applicable assessment factor, and (ii) the estimated assessed value of the land portion of the property, as determined in accordance with subparagraph (C).

(A) The "estimated fair market value of buildings

on the property" means the replacement value of any exempt portion of buildings on the property, minus depreciation, determined utilizing the cost replacement method whereby the exempt square footage of all such buildings is multiplied by the replacement cost per square foot for Class A Average building found in the most recent edition of the Marshall & Swift Valuation Services Manual, adjusted by any appropriate current cost and local multipliers.

(B) Depreciation, for purposes of calculating the

estimated fair market value of buildings on the property, is applied by utilizing a weighted mean life for the buildings based on original construction and assuming a 40-year life for hospital buildings and the applicable life for other types of buildings as specified in the American Hospital Association publication "Estimated Useful Lives of Depreciable Hospital Assets". In the case of hospital buildings, the remaining life is divided by 40 and this ratio is multiplied by the replacement cost of the buildings to obtain an estimated fair market value of buildings. If a hospital building is older than 35 years, a remaining life of 5 years for residual value is assumed; and if a building is less than 8 years old, a remaining life of 32 years is assumed.

(C) The estimated assessed value of the land

portion of the property shall be determined by multiplying (i) the per square foot average of the assessed values of three parcels of land (not including farm land, and excluding the assessed value of the improvements thereon) reasonably comparable to the property, by (ii) the number of square feet comprising the exempt portion of the property's land square footage.

(3) The assessment factor, State equalization rate,

and tax rate (including any special factors such as Enterprise Zones) used in calculating the estimated property tax liability shall be for the most recent year that is publicly available from the applicable chief county assessment officer or officers at least 90 days before the end of the hospital year.

(4) The method utilized to calculate estimated

property tax liability for purposes of this Section 15-86 shall not be utilized for the actual valuation, assessment, or taxation of property pursuant to the Property Tax Code.

(h) Application. Each hospital applicant applying for a property tax exemption pursuant to Section 15-5 and this Section shall use an application form provided by the Department. The application form shall specify the records required in support of the application and those records shall be submitted to the Department with the application form. Each application or affidavit shall contain a verification by the Chief Executive Officer of the hospital applicant under oath or affirmation stating that each statement in the application or affidavit and each document submitted with the application or affidavit are true and correct. The records submitted with the application pursuant to this Section shall include an exhibit prepared by the relevant hospital entity showing (A) the value of the relevant hospital entity's services and activities, if any, under paragraphs (1) through (7) of subsection (e) of this Section stated separately for each paragraph, and (B) the value relating to the relevant hospital entity's estimated property tax liability under subsections (g)(1)(A), (B), and (C), subsections (g)(2)(A), (B), and (C), and subsection (g)(3) of this Section stated separately for each item. Such exhibit will be made available to the public by the chief county assessment officer. Nothing in this Section shall be construed as limiting the Attorney General's authority under the Illinois False Claims Act.
(i) Nothing in this Section shall be construed to limit the ability of otherwise eligible hospitals, hospital owners, hospital affiliates, or hospital systems to obtain or maintain property tax exemptions pursuant to a provision of the Property Tax Code other than this Section.
(Source: P.A. 99-143, eff. 7-27-15.)

(35 ILCS 200/15-90)
Sec. 15-90. Military schools and academies. All property of military schools and academies is exempt, including buildings, equipment and lands, not exceeding 10 acres, if used exclusively for school purposes and wherein military science and instruction are part of the course of study and are regularly taught, and where there is detailed by the Department of the Army at Washington, D. C., an officer from the United States Army, as Professor of Military Science and Tactics, and the graduates of which are eligible to appointment as Brevet Second Lieutenants in the Illinois National Guard, or are eligible to appointment as Second Lieutenants in the Officers' Reserve Corps of the United States Army.
(Source: Laws 1959, p. 1549, 1554, 2219, and 2224; P.A. 88-455.)

(35 ILCS 200/15-95)
Sec. 15-95. Housing authorities.
(a) All property of housing authorities created under the Housing Authorities Act is exempt, if the property and improvements are used for low rent housing and related uses. However, property or portions thereof intended or used for stores or other commercial purposes are not exempt. Nothing herein shall exempt property of housing authorities or any part thereof from special assessments or special taxation for local improvements. Nothing contained in this Section shall be construed as limiting the power of any political subdivision of this State to sell or furnish a housing authority with water, electricity, gas, or other services and facilities under the same basis that those services and facilities are rendered to others under similar circumstances.
(b) Property otherwise qualifying for an exemption under this Section shall not lose its exemption because the legal title is held by either: (i) an entity that is organized as a partnership or limited liability company, in which the housing authority, or an affiliate or subsidiary of the housing authority, is a general partner of the partnership or managing member of the limited liability company; or (ii) an entity that is organized as a partnership or limited liability company, in which the housing authority, or an affiliate or subsidiary of the housing authority, is a general partner of the partnership or managing member of the limited liability company, for the purposes of owning and operating a residential rental property that has received an allocation of Low Income Housing Tax Credits for 100% of the dwelling units under Section 42 of the Internal Revenue Code of 1986, as amended.
(Source: P.A. 97-451, eff. 8-19-11.)

(35 ILCS 200/15-100)
Sec. 15-100. Public transportation systems.
(a) All property belonging to any municipal corporation created for the sole purpose of owning and operating a transportation system for public service is exempt.
(b) Property owned by (i) a municipal corporation of 500,000 or more inhabitants, used for public transportation purposes, and operated by the Chicago Transit Authority; (ii) the Regional Transportation Authority; (iii) any service board or division of the Regional Transportation Authority; (iv) the Northeast Illinois Regional Commuter Railroad Corporation; or (v) the Chicago Transit Authority shall be exempt. For purposes of this Section alone, the Regional Transportation Authority, any service board or division of the Regional Transportation Authority, the Northeast Illinois Regional Commuter Railroad Corporation, the Chicago Transit Authority, or a municipal corporation, as defined in item (i), shall be deemed an "eligible transportation authority". The exemption provided in this subsection shall not be affected by any transaction in which, for the purpose of obtaining financing, the eligible transportation authority, directly or indirectly, leases or otherwise transfers such property to another whose property is not exempt and immediately thereafter enters into a leaseback or other agreement that directly or indirectly gives the eligible transportation authority a right to use, control, and possess the property. In the case of a conveyance of such property, the eligible transportation authority must retain an option to purchase the property at a future date or, within the limitations period for reverters, the property must revert back to the eligible transportation authority.
(c) If such property has been conveyed as described in subsection (b), the property will no longer be exempt pursuant to this Section as of the date when:
(1) the right of the eligible transportation

authority to use, control, and possess the property has been terminated;

(2) the eligible transportation authority no longer

has an option to purchase or otherwise acquire the property; and

(3) there is no provision for a reverter of the

property to the eligible transportation authority within the limitations period for reverters.

(d) Pursuant to Sections 15-15 and 15-20 of this Code, the eligible transportation authority shall notify the chief county assessment officer of any transaction under subsection (b) of this Section. The chief county assessment officer shall determine initial and continuing compliance with the requirements of this Section for tax exemption. Failure to notify the chief county assessment officer of a transaction under this Section or to otherwise comply with the requirements of Sections 15-15 and 15-20 of this Code shall, in the discretion of the chief county assessment officer, constitute cause to terminate the exemption, notwithstanding any other provision of this Code.
(e) No provision of this Section shall be construed to affect the obligation of the eligible transportation authority to which an exemption certificate has been issued under this Section from its obligation under Section 15-10 of this Code to file an annual certificate of status or to notify the chief county assessment officer of transfers of interest or other changes in the status of the property as required by this Code.
(f) The changes made by this amendatory Act of 1997 are declarative of existing law and shall not be construed as a new enactment.
(Source: P.A. 90-562, eff. 12-16-97.)

(35 ILCS 200/15-103)
Sec. 15-103. Bi-State Development Agency.
(a) Property owned by the Bi-State Development Agency of the Missouri-Illinois Metropolitan District is exempt.
(b) The exemption under this Section is not affected by any transaction in which, for the purpose of obtaining financing, the Agency, directly or indirectly, leases or otherwise transfers the property to another for which or whom property is not exempt and immediately after the lease or transfer enters into a leaseback or other agreement that directly or indirectly gives the Agency a right to use, control, and possess the property. In the case of a conveyance of the property, the Agency must retain an option to purchase the property at a future date or, within the limitations period for reverters, the property must revert back to the Agency.
(c) If the property has been conveyed as described in subsection (b), the property is no longer exempt under this Section as of the date when:
(1) the right of the Agency to use, control, and

possess the property is terminated;

(2) the Agency no longer has an option to purchase or

otherwise acquire the property; and

(3) there is no provision for a reverter of the

property to the Agency within the limitations period for reverters.

(d) Pursuant to Sections 15-15 and 15-20 of this Code, the Agency shall notify the chief county assessment officer of any transaction under subsection (b). The chief county assessment officer shall determine initial and continuing compliance with the requirements of this Section for tax exemption. Failure to notify the chief county assessment officer of a transaction under this Section or to otherwise comply with the requirements of Sections 15-15 and 15-20 of this Code shall, in the discretion of the chief county assessment officer, constitute cause to terminate the exemption, notwithstanding any other provision of this Code.
(e) No provision of this Section shall be construed to affect the obligation of the Agency under Section 15-10 of this Code to file an annual certificate of status or to notify the chief county assessment officer of transfers of interest or other changes in the status of the property as required by this Code.
(Source: P.A. 91-513, eff. 8-13-99.)

(35 ILCS 200/15-105)
Sec. 15-105. Park and conservation districts.
(a) All property within a park or conservation district with 2,000,000 or more inhabitants and owned by that district is exempt, as is all property located outside the district but owned by it and used as a nursery, garden, or farm for the growing of shrubs, trees, flowers and plants for use in beautifying, maintaining and operating playgrounds, parks, parkways, public grounds, and buildings owned or controlled by the district.
(b) All property belonging to any park or conservation district with less than 2,000,000 inhabitants is exempt. All property leased to such park district for $1 or less per year and used exclusively as open space for recreational purposes not exceeding 50 acres in the aggregate for each district is exempt.
(c) All property belonging to a park district organized pursuant to the Metro-East Park and Recreation District Act is exempt.
(Source: P.A. 91-103, eff. 7-13-99; 91-490, eff. 8-13-99; 92-16, eff. 6-28-01.)

(35 ILCS 200/15-110)
Sec. 15-110. Municipal building corporations. All property of any municipal corporation created for the purpose of providing buildings, or space therein, and other facilities to or for the use of municipal corporations and other governmental agencies, including, but not limited to, any Public Building Commission created under the Public Building Commission Act, is exempt.
(Source: Laws 1959, p. 1549, 1554, 2219, and 2224; P.A. 88-455.)

(35 ILCS 200/15-115)
Sec. 15-115. Municipal power agencies. Property that is part of a project owned by a municipal power agency organized under Division 119.1 of Article 11 of the Illinois Municipal Code is exempt.
(Source: P.A. 83-997; 88-455.)

(35 ILCS 200/15-120)
Sec. 15-120. Municipal natural gas agencies. Property that is part of a project owned by a municipal natural gas agency organized under Division 119.2 of Article 11 of the Illinois Municipal Code is exempt.
(Source: P.A. 84-1221; 88-455.)

(35 ILCS 200/15-125)
Sec. 15-125. Parking areas.
(a) Parking areas, not leased or used for profit other than those lease or rental agreements subject to subsection (b) of this Section, when used as a part of a use for which an exemption is provided by this Code and owned by any school district, non-profit hospital, school, or religious or charitable institution which meets the qualifications for exemption, are exempt.
(b) Parking areas owned by any religious institution that meets the qualifications for exemption, when leased or rented to a mass transportation entity for the limited free parking of the commuters of the mass transportation entity, are exempt.
(c) Parking areas owned by any religious institution that meets the qualifications for exemption, when leased or rented to a municipality for the purpose of providing free public parking, are exempt, so long as the lease is for no more than nominal consideration. For purposes of this Section, maintenance and insurance of the parking areas by the municipality shall be considered nominal consideration.
(Source: P.A. 100-455, eff. 8-25-17.)

(35 ILCS 200/15-130)
Sec. 15-130. Municipal corporations providing railroad terminals. All property of any municipal corporation created for provision of railroad terminals, railroad terminal facilities and the approaches to them, is exempt including, but not limited to, any Railroad Terminal Authority created under the Railroad Terminal Authority Act.
(Source: Laws 1959, p. 1549, 1554, 2219, and 2224; P.A. 88-455.)

(35 ILCS 200/15-135)
Sec. 15-135. School districts and community college districts. All property of public school districts or public community college districts not leased by those districts or otherwise used with a view to profit is exempt.
(Source: P.A. 83-1312; 88-455.)

(35 ILCS 200/15-140)
Sec. 15-140. Public water districts and water and drainage works. All property belonging to any public water district organized or existing under the Public Water District Act is exempt, as is all property belonging exclusively to any incorporated town, village or city, and used exclusively for conveying water to the incorporated town, village or city, and all property of drainage districts, when used exclusively for pumping water from the ditches and drains of the district for drainage purposes.
(Source: Laws 1967, p. 4030; P.A. 88-455.)

(35 ILCS 200/15-143)
Sec. 15-143. Metropolitan Water Reclamation Districts in counties with a population greater than 3,000,000.
(a) All property that is located in a county with a population greater than 3,000,000 and that is owned by a metropolitan water reclamation district in a county with a population greater than 3,000,000 is exempt. Any such property leased to an entity that is not exempt shall remain exempt, and the leasehold interest of the lessee shall be assessed under Section 9-195 of this Code. The changes made by this amendatory Act of the 93rd General Assembly are declaratory of existing law.
(b) Property that is owned by a metropolitan water reclamation district in a county with a population greater than 3,000,000 is exempt, and the leasehold interest is exempt, if the property is:
(1) located in Will County; and
(2) leased to the Will County Forest Preserve

District for a de minimis amount for use for public purposes.

(Source: P.A. 93-767, eff. 7-20-04; 94-1086, eff. 1-19-07.)

(35 ILCS 200/15-145)
Sec. 15-145. Property of veterans' organizations. All property of veterans' organizations used exclusively for charitable, patriotic and civic purposes is exempt.
(Source: Laws 1967, p. 4030; P.A. 88-455.)

(35 ILCS 200/15-150)
Sec. 15-150. Forest preserve districts. All property belonging to any forest preserve district organized or existing under the laws of this State and any property as described in Section 18.6d of the Downstate Forest Preserve District Act is exempt.
(Source: P.A. 87-1191; 88-455; incorporates 88-503; 88-670, eff. 12-2-94.)

(35 ILCS 200/15-151)
Sec. 15-151. Joliet Arsenal Development Authority. All property owned by the Joliet Arsenal Development Authority is exempt. Any property owned by the Joliet Arsenal Development Authority and leased to an entity that is not exempt shall remain exempt. The leasehold interest of the lessee shall be assessed under Section 9-195 of this Code.
(Source: P.A. 93-421, eff. 8-5-03.)

(35 ILCS 200/15-155)
Sec. 15-155. Port districts. All property belonging to the Chicago Regional Port District or any other port district created by the legislature of this State is exempt. However, a tax may be levied upon a lessee of such property based on the value of a leasehold estate separate and apart from the fee, or upon improvements constructed and owned by others than the Port District.
(Source: Laws 1961, p. 3370; P.A. 88-455.)

(35 ILCS 200/15-160)
(Text of Section WITH the changes made by P.A. 97-1161, which has been held unconstitutional)
Sec. 15-160. Airport authorities and airports.
(a) All property belonging to any Airport Authority and used for Airport Authority purposes or leased to another entity, which property use would be exempt from taxation under this Code if it were owned by the lessee entity, is exempt. However, the provision added by Public Act 86-219 shall not apply to any property of any Airport Authority located in a county with more than 3,000,000 inhabitants. Property acquired for airport purposes by an Authority shall remain subject to any tax previously levied to pay bonds issued and outstanding on the date of acquisition.
(b) Also exempt is any airport or restricted land area or other air navigation facility owned, controlled, operated or leased by another state or a political subdivision of another state under the provisions of Sections 25.01 to 25.04, both inclusive, of the "Illinois Aeronautics Act". However if at the time of the acquisition of property to be used for public airport purposes the city, village, township or school district, in which said property is located is indebted for any amount for payment of which it provided for the collection of taxes, the property acquired for public airport purposes shall be subject to taxation for the payment of said indebtedness in the same proportion as said property bore to the taxable property in said city, village, township or school district immediately before the acquisition thereof, according to the last assessment for taxation.
(c) If property of the Metropolitan Airport Authority of Rock Island County is leased to a fixed base operator that provides aeronautical services to the public, then those leasehold interests and any improvements thereon are exempt.
(Source: P.A. 97-1161, eff. 6-1-13.)

(Text of Section WITHOUT the changes made by P.A. 97-1161, which has been held unconstitutional)
Sec. 15-160. Airport authorities and airports. All property belonging to any Airport Authority and used for Airport Authority purposes or leased to another entity, which property use would be exempt from taxation under this Code if it were owned by the lessee entity, is exempt. However, the provision added by Public Act 86-219 shall not apply to any property of any Airport Authority located in a county with more than 3,000,000 inhabitants. Property acquired for airport purposes by an Authority shall remain subject to any tax previously levied to pay bonds issued and outstanding on the date of acquisition.
Also exempt is any airport or restricted land area or other air navigation facility owned, controlled, operated or leased by another state or a political subdivision of another state under the provisions of Sections 25.01 to 25.04, both inclusive, of the "Illinois Aeronautics Act". However if at the time of the acquisition of property to be used for public airport purposes the city, village, township or school district, in which said property is located is indebted for any amount for payment of which it provided for the collection of taxes, the property acquired for public airport purposes shall be subject to taxation for the payment of said indebtedness in the same proportion as said property bore to the taxable property in said city, village, township or school district immediately before the acquisition thereof, according to the last assessment for taxation.
(Source: P.A. 88-455.)

(35 ILCS 200/15-165)
Sec. 15-165. Veterans with disabilities. Property up to an assessed value of $100,000, owned and used exclusively by a veteran with a disability, or the spouse or unmarried surviving spouse of the veteran, as a home, is exempt. As used in this Section, a "veteran with a disability" means a person who has served in the Armed Forces of the United States and whose disability is of such a nature that the Federal Government has authorized payment for purchase or construction of Specially Adapted Housing as set forth in the United States Code, Title 38, Chapter 21, Section 2101.
The exemption applies to housing where Federal funds have been used to purchase or construct special adaptations to suit the veteran's disability.
The exemption also applies to housing that is specially adapted to suit the veteran's disability, and purchased entirely or in part by the proceeds of a sale, casualty loss reimbursement, or other transfer of a home for which the Federal Government had previously authorized payment for purchase or construction as Specially Adapted Housing.
However, the entire proceeds of the sale, casualty loss reimbursement, or other transfer of that housing shall be applied to the acquisition of subsequent specially adapted housing to the extent that the proceeds equal the purchase price of the subsequently acquired housing.
Beginning with the 2015 tax year, the exemption also applies to housing that is specifically constructed or adapted to suit a qualifying veteran's disability if the housing or adaptations are donated by a charitable organization, the veteran has been approved to receive funds for the purchase or construction of Specially Adapted Housing under Title 38, Chapter 21, Section 2101 of the United States Code, and the home has been inspected and certified by a licensed home inspector to be in compliance with applicable standards set forth in U.S. Department of Veterans Affairs, Veterans Benefits Administration Pamphlet 26-13 Handbook for Design of Specially Adapted Housing.
For purposes of this Section, "charitable organization" means any benevolent, philanthropic, patriotic, or eleemosynary entity that solicits and collects funds for charitable purposes and includes each local, county, or area division of that charitable organization.
For purposes of this Section, "unmarried surviving spouse" means the surviving spouse of the veteran at any time after the death of the veteran during which such surviving spouse is not married.
This exemption must be reestablished on an annual basis by certification from the Illinois Department of Veterans' Affairs to the Department, which shall forward a copy of the certification to local assessing officials.
A taxpayer who claims an exemption under Section 15-168 or 15-169 may not claim an exemption under this Section.
(Source: P.A. 98-1145, eff. 12-30-14; 99-143, eff. 7-27-15.)

(35 ILCS 200/15-167)
Sec. 15-167. Returning Veterans' Homestead Exemption.
(a) Beginning with taxable year 2007, a homestead exemption, limited to a reduction set forth under subsection (b), from the property's value, as equalized or assessed by the Department, is granted for property that is owned and occupied as the principal residence of a veteran returning from an armed conflict involving the armed forces of the United States who is liable for paying real estate taxes on the property and is an owner of record of the property or has a legal or equitable interest therein as evidenced by a written instrument, except for a leasehold interest, other than a leasehold interest of land on which a single family residence is located, which is occupied as the principal residence of a veteran returning from an armed conflict involving the armed forces of the United States who has an ownership interest therein, legal, equitable or as a lessee, and on which he or she is liable for the payment of property taxes. For purposes of the exemption under this Section, "veteran" means an Illinois resident who has served as a member of the United States Armed Forces, a member of the Illinois National Guard, or a member of the United States Reserve Forces.
(b) In all counties, the reduction is $5,000 for the taxable year in which the veteran returns from active duty in an armed conflict involving the armed forces of the United States; however, if the veteran first acquires his or her principal residence during the taxable year in which he or she returns, but after January 1 of that year, and if the property is owned and occupied by the veteran as a principal residence on January 1 of the next taxable year, he or she may apply the exemption for the next taxable year, and only the next taxable year, after he or she returns. Beginning in taxable year 2010, the reduction shall also be allowed for the taxable year after the taxable year in which the veteran returns from active duty in an armed conflict involving the armed forces of the United States. For land improved with an apartment building owned and operated as a cooperative, the maximum reduction from the value of the property, as equalized by the Department, must be multiplied by the number of apartments or units occupied by a veteran returning from an armed conflict involving the armed forces of the United States who is liable, by contract with the owner or owners of record, for paying property taxes on the property and is an owner of record of a legal or equitable interest in the cooperative apartment building, other than a leasehold interest. In a cooperative where a homestead exemption has been granted, the cooperative association or the management firm of the cooperative or facility shall credit the savings resulting from that exemption only to the apportioned tax liability of the owner or resident who qualified for the exemption. Any person who willfully refuses to so credit the savings is guilty of a Class B misdemeanor.
(c) Application must be made during the application period in effect for the county of his or her residence. The assessor or chief county assessment officer may determine the eligibility of residential property to receive the homestead exemption provided by this Section by application, visual inspection, questionnaire, or other reasonable methods. The determination must be made in accordance with guidelines established by the Department.
(d) The exemption under this Section is in addition to any other homestead exemption provided in this Article 15. Notwithstanding Sections 6 and 8 of the State Mandates Act, no reimbursement by the State is required for the implementation of any mandate created by this Section.
(Source: P.A. 96-1288, eff. 7-26-10; 96-1418, eff. 8-2-10; 97-333, eff. 8-12-11.)

(35 ILCS 200/15-168)
Sec. 15-168. Homestead exemption for persons with disabilities.
(a) Beginning with taxable year 2007, an annual homestead exemption is granted to persons with disabilities in the amount of $2,000, except as provided in subsection (c), to be deducted from the property's value as equalized or assessed by the Department of Revenue. The person with a disability shall receive the homestead exemption upon meeting the following requirements:
(1) The property must be occupied as the primary

residence by the person with a disability.

(2) The person with a disability must be liable for

paying the real estate taxes on the property.

(3) The person with a disability must be an owner of

record of the property or have a legal or equitable interest in the property as evidenced by a written instrument. In the case of a leasehold interest in property, the lease must be for a single family residence.

A person who has a disability during the taxable year is eligible to apply for this homestead exemption during that taxable year. Application must be made during the application period in effect for the county of residence. If a homestead exemption has been granted under this Section and the person awarded the exemption subsequently becomes a resident of a facility licensed under the Nursing Home Care Act, the Specialized Mental Health Rehabilitation Act of 2013, the ID/DD Community Care Act, or the MC/DD Act, then the exemption shall continue (i) so long as the residence continues to be occupied by the qualifying person's spouse or (ii) if the residence remains unoccupied but is still owned by the person qualified for the homestead exemption.
(b) For the purposes of this Section, "person with a disability" means a person unable to engage in any substantial gainful activity by reason of a medically determinable physical or mental impairment which can be expected to result in death or has lasted or can be expected to last for a continuous period of not less than 12 months. Persons with disabilities filing claims under this Act shall submit proof of disability in such form and manner as the Department shall by rule and regulation prescribe. Proof that a claimant is eligible to receive disability benefits under the Federal Social Security Act shall constitute proof of disability for purposes of this Act. Issuance of an Illinois Person with a Disability Identification Card stating that the claimant is under a Class 2 disability, as defined in Section 4A of the Illinois Identification Card Act, shall constitute proof that the person named thereon is a person with a disability for purposes of this Act. A person with a disability not covered under the Federal Social Security Act and not presenting an Illinois Person with a Disability Identification Card stating that the claimant is under a Class 2 disability shall be examined by a physician, advanced practice registered nurse, or physician assistant designated by the Department, and his status as a person with a disability determined using the same standards as used by the Social Security Administration. The costs of any required examination shall be borne by the claimant.
(c) For land improved with (i) an apartment building owned and operated as a cooperative or (ii) a life care facility as defined under Section 2 of the Life Care Facilities Act that is considered to be a cooperative, the maximum reduction from the value of the property, as equalized or assessed by the Department, shall be multiplied by the number of apartments or units occupied by a person with a disability. The person with a disability shall receive the homestead exemption upon meeting the following requirements:
(1) The property must be occupied as the primary

residence by the person with a disability.

(2) The person with a disability must be liable by

contract with the owner or owners of record for paying the apportioned property taxes on the property of the cooperative or life care facility. In the case of a life care facility, the person with a disability must be liable for paying the apportioned property taxes under a life care contract as defined in Section 2 of the Life Care Facilities Act.

(3) The person with a disability must be an owner of

record of a legal or equitable interest in the cooperative apartment building. A leasehold interest does not meet this requirement.

If a homestead exemption is granted under this subsection, the cooperative association or management firm shall credit the savings resulting from the exemption to the apportioned tax liability of the qualifying person with a disability. The chief county assessment officer may request reasonable proof that the association or firm has properly credited the exemption. A person who willfully refuses to credit an exemption to the qualified person with a disability is guilty of a Class B misdemeanor.
(d) The chief county assessment officer shall determine the eligibility of property to receive the homestead exemption according to guidelines established by the Department. After a person has received an exemption under this Section, an annual verification of eligibility for the exemption shall be mailed to the taxpayer.
In counties with fewer than 3,000,000 inhabitants, the chief county assessment officer shall provide to each person granted a homestead exemption under this Section a form to designate any other person to receive a duplicate of any notice of delinquency in the payment of taxes assessed and levied under this Code on the person's qualifying property. The duplicate notice shall be in addition to the notice required to be provided to the person receiving the exemption and shall be given in the manner required by this Code. The person filing the request for the duplicate notice shall pay an administrative fee of $5 to the chief county assessment officer. The assessment officer shall then file the executed designation with the county collector, who shall issue the duplicate notices as indicated by the designation. A designation may be rescinded by the person with a disability in the manner required by the chief county assessment officer.
(e) A taxpayer who claims an exemption under Section 15-165 or 15-169 may not claim an exemption under this Section.
(Source: P.A. 99-143, eff. 7-27-15; 99-180, eff. 7-29-15; 99-581, eff. 1-1-17; 99-642, eff. 7-28-16; 100-513, eff. 1-1-18.)

(35 ILCS 200/15-169)
Sec. 15-169. Homestead exemption for veterans with disabilities.
(a) Beginning with taxable year 2007, an annual homestead exemption, limited to the amounts set forth in subsections (b) and (b-3), is granted for property that is used as a qualified residence by a veteran with a disability.
(b) For taxable years prior to 2015, the amount of the exemption under this Section is as follows:
(1) for veterans with a service-connected disability

of at least (i) 75% for exemptions granted in taxable years 2007 through 2009 and (ii) 70% for exemptions granted in taxable year 2010 and each taxable year thereafter, as certified by the United States Department of Veterans Affairs, the annual exemption is $5,000; and

(2) for veterans with a service-connected disability

of at least 50%, but less than (i) 75% for exemptions granted in taxable years 2007 through 2009 and (ii) 70% for exemptions granted in taxable year 2010 and each taxable year thereafter, as certified by the United States Department of Veterans Affairs, the annual exemption is $2,500.

(b-3) For taxable years 2015 and thereafter:
(1) if the veteran has a service connected

disability of 30% or more but less than 50%, as certified by the United States Department of Veterans Affairs, then the annual exemption is $2,500;

(2) if the veteran has a service connected

disability of 50% or more but less than 70%, as certified by the United States Department of Veterans Affairs, then the annual exemption is $5,000; and

(3) if the veteran has a service connected

disability of 70% or more, as certified by the United States Department of Veterans Affairs, then the property is exempt from taxation under this Code.

(b-5) If a homestead exemption is granted under this Section and the person awarded the exemption subsequently becomes a resident of a facility licensed under the Nursing Home Care Act or a facility operated by the United States Department of Veterans Affairs, then the exemption shall continue (i) so long as the residence continues to be occupied by the qualifying person's spouse or (ii) if the residence remains unoccupied but is still owned by the person who qualified for the homestead exemption.
(c) The tax exemption under this Section carries over to the benefit of the veteran's surviving spouse as long as the spouse holds the legal or beneficial title to the homestead, permanently resides thereon, and does not remarry. If the surviving spouse sells the property, an exemption not to exceed the amount granted from the most recent ad valorem tax roll may be transferred to his or her new residence as long as it is used as his or her primary residence and he or she does not remarry.
(c-1) Beginning with taxable year 2015, nothing in this Section shall require the veteran to have qualified for or obtained the exemption before death if the veteran was killed in the line of duty.
(d) The exemption under this Section applies for taxable year 2007 and thereafter. A taxpayer who claims an exemption under Section 15-165 or 15-168 may not claim an exemption under this Section.
(e) Each taxpayer who has been granted an exemption under this Section must reapply on an annual basis. Application must be made during the application period in effect for the county of his or her residence. The assessor or chief county assessment officer may determine the eligibility of residential property to receive the homestead exemption provided by this Section by application, visual inspection, questionnaire, or other reasonable methods. The determination must be made in accordance with guidelines established by the Department.
(f) For the purposes of this Section:
"Qualified residence" means real property, but less any portion of that property that is used for commercial purposes, with an equalized assessed value of less than $250,000 that is the primary residence of a veteran with a disability. Property rented for more than 6 months is presumed to be used for commercial purposes.
"Veteran" means an Illinois resident who has served as a member of the United States Armed Forces on active duty or State active duty, a member of the Illinois National Guard, or a member of the United States Reserve Forces and who has received an honorable discharge.
(Source: P.A. 98-1145, eff. 12-30-14; 99-143, eff. 7-27-15; 99-375, eff. 8-17-15; 99-642, eff. 7-28-16.)

(35 ILCS 200/15-170)
Sec. 15-170. Senior citizens homestead exemption. An annual homestead exemption limited, except as described here with relation to cooperatives or life care facilities, to a maximum reduction set forth below from the property's value, as equalized or assessed by the Department, is granted for property that is occupied as a residence by a person 65 years of age or older who is liable for paying real estate taxes on the property and is an owner of record of the property or has a legal or equitable interest therein as evidenced by a written instrument, except for a leasehold interest, other than a leasehold interest of land on which a single family residence is located, which is occupied as a residence by a person 65 years or older who has an ownership interest therein, legal, equitable or as a lessee, and on which he or she is liable for the payment of property taxes. Before taxable year 2004, the maximum reduction shall be $2,500 in counties with 3,000,000 or more inhabitants and $2,000 in all other counties. For taxable years 2004 through 2005, the maximum reduction shall be $3,000 in all counties. For taxable years 2006 and 2007, the maximum reduction shall be $3,500. For taxable years 2008 through 2011, the maximum reduction is $4,000 in all counties. For taxable year 2012, the maximum reduction is $5,000 in counties with 3,000,000 or more inhabitants and $4,000 in all other counties. For taxable years 2013 through 2016, the maximum reduction is $5,000 in all counties. For taxable years 2017 and thereafter, the maximum reduction is $8,000 in counties with 3,000,000 or more inhabitants and $5,000 in all other counties.
For land improved with an apartment building owned and operated as a cooperative, the maximum reduction from the value of the property, as equalized by the Department, shall be multiplied by the number of apartments or units occupied by a person 65 years of age or older who is liable, by contract with the owner or owners of record, for paying property taxes on the property and is an owner of record of a legal or equitable interest in the cooperative apartment building, other than a leasehold interest. For land improved with a life care facility, the maximum reduction from the value of the property, as equalized by the Department, shall be multiplied by the number of apartments or units occupied by persons 65 years of age or older, irrespective of any legal, equitable, or leasehold interest in the facility, who are liable, under a contract with the owner or owners of record of the facility, for paying property taxes on the property. In a cooperative or a life care facility where a homestead exemption has been granted, the cooperative association or the management firm of the cooperative or facility shall credit the savings resulting from that exemption only to the apportioned tax liability of the owner or resident who qualified for the exemption. Any person who willfully refuses to so credit the savings shall be guilty of a Class B misdemeanor. Under this Section and Sections 15-175, 15-176, and 15-177, "life care facility" means a facility, as defined in Section 2 of the Life Care Facilities Act, with which the applicant for the homestead exemption has a life care contract as defined in that Act.
When a homestead exemption has been granted under this Section and the person qualifying subsequently becomes a resident of a facility licensed under the Assisted Living and Shared Housing Act, the Nursing Home Care Act, the Specialized Mental Health Rehabilitation Act of 2013, the ID/DD Community Care Act, or the MC/DD Act, the exemption shall continue so long as the residence continues to be occupied by the qualifying person's spouse if the spouse is 65 years of age or older, or if the residence remains unoccupied but is still owned by the person qualified for the homestead exemption.
A person who will be 65 years of age during the current assessment year shall be eligible to apply for the homestead exemption during that assessment year. Application shall be made during the application period in effect for the county of his residence.
Beginning with assessment year 2003, for taxes payable in 2004, property that is first occupied as a residence after January 1 of any assessment year by a person who is eligible for the senior citizens homestead exemption under this Section must be granted a pro-rata exemption for the assessment year. The amount of the pro-rata exemption is the exemption allowed in the county under this Section divided by 365 and multiplied by the number of days during the assessment year the property is occupied as a residence by a person eligible for the exemption under this Section. The chief county assessment officer must adopt reasonable procedures to establish eligibility for this pro-rata exemption.
The assessor or chief county assessment officer may determine the eligibility of a life care facility to receive the benefits provided by this Section, by affidavit, application, visual inspection, questionnaire or other reasonable methods in order to insure that the tax savings resulting from the exemption are credited by the management firm to the apportioned tax liability of each qualifying resident. The assessor may request reasonable proof that the management firm has so credited the exemption.
The chief county assessment officer of each county with less than 3,000,000 inhabitants shall provide to each person allowed a homestead exemption under this Section a form to designate any other person to receive a duplicate of any notice of delinquency in the payment of taxes assessed and levied under this Code on the property of the person receiving the exemption. The duplicate notice shall be in addition to the notice required to be provided to the person receiving the exemption, and shall be given in the manner required by this Code. The person filing the request for the duplicate notice shall pay a fee of $5 to cover administrative costs to the supervisor of assessments, who shall then file the executed designation with the county collector. Notwithstanding any other provision of this Code to the contrary, the filing of such an executed designation requires the county collector to provide duplicate notices as indicated by the designation. A designation may be rescinded by the person who executed such designation at any time, in the manner and form required by the chief county assessment officer.
The assessor or chief county assessment officer may determine the eligibility of residential property to receive the homestead exemption provided by this Section by application, visual inspection, questionnaire or other reasonable methods. The determination shall be made in accordance with guidelines established by the Department.
In counties with 3,000,000 or more inhabitants, beginning in taxable year 2010, each taxpayer who has been granted an exemption under this Section must reapply on an annual basis. The chief county assessment officer shall mail the application to the taxpayer. In counties with less than 3,000,000 inhabitants, the county board may by resolution provide that if a person has been granted a homestead exemption under this Section, the person qualifying need not reapply for the exemption.
In counties with less than 3,000,000 inhabitants, if the assessor or chief county assessment officer requires annual application for verification of eligibility for an exemption once granted under this Section, the application shall be mailed to the taxpayer.
The assessor or chief county assessment officer shall notify each person who qualifies for an exemption under this Section that the person may also qualify for deferral of real estate taxes under the Senior Citizens Real Estate Tax Deferral Act. The notice shall set forth the qualifications needed for deferral of real estate taxes, the address and telephone number of county collector, and a statement that applications for deferral of real estate taxes may be obtained from the county collector.
Notwithstanding Sections 6 and 8 of the State Mandates Act, no reimbursement by the State is required for the implementation of any mandate created by this Section.
(Source: P.A. 99-180, eff. 7-29-15; 100-401, eff. 8-25-17.)

(35 ILCS 200/15-172)
(Text of Section from P.A. 100-401)
Sec. 15-172. Senior Citizens Assessment Freeze Homestead Exemption.
(a) This Section may be cited as the Senior Citizens Assessment Freeze Homestead Exemption.
(b) As used in this Section:
"Applicant" means an individual who has filed an application under this Section.
"Base amount" means the base year equalized assessed value of the residence plus the first year's equalized assessed value of any added improvements which increased the assessed value of the residence after the base year.
"Base year" means the taxable year prior to the taxable year for which the applicant first qualifies and applies for the exemption provided that in the prior taxable year the property was improved with a permanent structure that was occupied as a residence by the applicant who was liable for paying real property taxes on the property and who was either (i) an owner of record of the property or had legal or equitable interest in the property as evidenced by a written instrument or (ii) had a legal or equitable interest as a lessee in the parcel of property that was single family residence. If in any subsequent taxable year for which the applicant applies and qualifies for the exemption the equalized assessed value of the residence is less than the equalized assessed value in the existing base year (provided that such equalized assessed value is not based on an assessed value that results from a temporary irregularity in the property that reduces the assessed value for one or more taxable years), then that subsequent taxable year shall become the base year until a new base year is established under the terms of this paragraph. For taxable year 1999 only, the Chief County Assessment Officer shall review (i) all taxable years for which the applicant applied and qualified for the exemption and (ii) the existing base year. The assessment officer shall select as the new base year the year with the lowest equalized assessed value. An equalized assessed value that is based on an assessed value that results from a temporary irregularity in the property that reduces the assessed value for one or more taxable years shall not be considered the lowest equalized assessed value. The selected year shall be the base year for taxable year 1999 and thereafter until a new base year is established under the terms of this paragraph.
"Chief County Assessment Officer" means the County Assessor or Supervisor of Assessments of the county in which the property is located.
"Equalized assessed value" means the assessed value as equalized by the Illinois Department of Revenue.
"Household" means the applicant, the spouse of the applicant, and all persons using the residence of the applicant as their principal place of residence.
"Household income" means the combined income of the members of a household for the calendar year preceding the taxable year.
"Income" has the same meaning as provided in Section 3.07 of the Senior Citizens and Persons with Disabilities Property Tax Relief Act, except that, beginning in assessment year 2001, "income" does not include veteran's benefits.
"Internal Revenue Code of 1986" means the United States Internal Revenue Code of 1986 or any successor law or laws relating to federal income taxes in effect for the year preceding the taxable year.
"Life care facility that qualifies as a cooperative" means a facility as defined in Section 2 of the Life Care Facilities Act.
"Maximum income limitation" means:
(1) $35,000 prior to taxable year 1999;
(2) $40,000 in taxable years 1999 through 2003;
(3) $45,000 in taxable years 2004 through 2005;
(4) $50,000 in taxable years 2006 and 2007;
(5) $55,000 in taxable years 2008 through 2016;
(6) for taxable year 2017, (i) $65,000 for qualified

property located in a county with 3,000,000 or more inhabitants and (ii) $55,000 for qualified property located in a county with fewer than 3,000,000 inhabitants; and

(7) for taxable years 2018 and thereafter, $65,000

for all qualified property.

"Residence" means the principal dwelling place and appurtenant structures used for residential purposes in this State occupied on January 1 of the taxable year by a household and so much of the surrounding land, constituting the parcel upon which the dwelling place is situated, as is used for residential purposes. If the Chief County Assessment Officer has established a specific legal description for a portion of property constituting the residence, then that portion of property shall be deemed the residence for the purposes of this Section.
"Taxable year" means the calendar year during which ad valorem property taxes payable in the next succeeding year are levied.
(c) Beginning in taxable year 1994, a senior citizens assessment freeze homestead exemption is granted for real property that is improved with a permanent structure that is occupied as a residence by an applicant who (i) is 65 years of age or older during the taxable year, (ii) has a household income that does not exceed the maximum income limitation, (iii) is liable for paying real property taxes on the property, and (iv) is an owner of record of the property or has a legal or equitable interest in the property as evidenced by a written instrument. This homestead exemption shall also apply to a leasehold interest in a parcel of property improved with a permanent structure that is a single family residence that is occupied as a residence by a person who (i) is 65 years of age or older during the taxable year, (ii) has a household income that does not exceed the maximum income limitation, (iii) has a legal or equitable ownership interest in the property as lessee, and (iv) is liable for the payment of real property taxes on that property.
In counties of 3,000,000 or more inhabitants, the amount of the exemption for all taxable years is the equalized assessed value of the residence in the taxable year for which application is made minus the base amount. In all other counties, the amount of the exemption is as follows: (i) through taxable year 2005 and for taxable year 2007 and thereafter, the amount of this exemption shall be the equalized assessed value of the residence in the taxable year for which application is made minus the base amount; and (ii) for taxable year 2006, the amount of the exemption is as follows:
(1) For an applicant who has a household income of

$45,000 or less, the amount of the exemption is the equalized assessed value of the residence in the taxable year for which application is made minus the base amount.

(2) For an applicant who has a household income

exceeding $45,000 but not exceeding $46,250, the amount of the exemption is (i) the equalized assessed value of the residence in the taxable year for which application is made minus the base amount (ii) multiplied by 0.8.

(3) For an applicant who has a household income

exceeding $46,250 but not exceeding $47,500, the amount of the exemption is (i) the equalized assessed value of the residence in the taxable year for which application is made minus the base amount (ii) multiplied by 0.6.

(4) For an applicant who has a household income

exceeding $47,500 but not exceeding $48,750, the amount of the exemption is (i) the equalized assessed value of the residence in the taxable year for which application is made minus the base amount (ii) multiplied by 0.4.

(5) For an applicant who has a household income

exceeding $48,750 but not exceeding $50,000, the amount of the exemption is (i) the equalized assessed value of the residence in the taxable year for which application is made minus the base amount (ii) multiplied by 0.2.

When the applicant is a surviving spouse of an applicant for a prior year for the same residence for which an exemption under this Section has been granted, the base year and base amount for that residence are the same as for the applicant for the prior year.
Each year at the time the assessment books are certified to the County Clerk, the Board of Review or Board of Appeals shall give to the County Clerk a list of the assessed values of improvements on each parcel qualifying for this exemption that were added after the base year for this parcel and that increased the assessed value of the property.
In the case of land improved with an apartment building owned and operated as a cooperative or a building that is a life care facility that qualifies as a cooperative, the maximum reduction from the equalized assessed value of the property is limited to the sum of the reductions calculated for each unit occupied as a residence by a person or persons (i) 65 years of age or older, (ii) with a household income that does not exceed the maximum income limitation, (iii) who is liable, by contract with the owner or owners of record, for paying real property taxes on the property, and (iv) who is an owner of record of a legal or equitable interest in the cooperative apartment building, other than a leasehold interest. In the instance of a cooperative where a homestead exemption has been granted under this Section, the cooperative association or its management firm shall credit the savings resulting from that exemption only to the apportioned tax liability of the owner who qualified for the exemption. Any person who willfully refuses to credit that savings to an owner who qualifies for the exemption is guilty of a Class B misdemeanor.
When a homestead exemption has been granted under this Section and an applicant then becomes a resident of a facility licensed under the Assisted Living and Shared Housing Act, the Nursing Home Care Act, the Specialized Mental Health Rehabilitation Act of 2013, the ID/DD Community Care Act, or the MC/DD Act, the exemption shall be granted in subsequent years so long as the residence (i) continues to be occupied by the qualified applicant's spouse or (ii) if remaining unoccupied, is still owned by the qualified applicant for the homestead exemption.
Beginning January 1, 1997, when an individual dies who would have qualified for an exemption under this Section, and the surviving spouse does not independently qualify for this exemption because of age, the exemption under this Section shall be granted to the surviving spouse for the taxable year preceding and the taxable year of the death, provided that, except for age, the surviving spouse meets all other qualifications for the granting of this exemption for those years.
When married persons maintain separate residences, the exemption provided for in this Section may be claimed by only one of such persons and for only one residence.
For taxable year 1994 only, in counties having less than 3,000,000 inhabitants, to receive the exemption, a person shall submit an application by February 15, 1995 to the Chief County Assessment Officer of the county in which the property is located. In counties having 3,000,000 or more inhabitants, for taxable year 1994 and all subsequent taxable years, to receive the exemption, a person may submit an application to the Chief County Assessment Officer of the county in which the property is located during such period as may be specified by the Chief County Assessment Officer. The Chief County Assessment Officer in counties of 3,000,000 or more inhabitants shall annually give notice of the application period by mail or by publication. In counties having less than 3,000,000 inhabitants, beginning with taxable year 1995 and thereafter, to receive the exemption, a person shall submit an application by July 1 of each taxable year to the Chief County Assessment Officer of the county in which the property is located. A county may, by ordinance, establish a date for submission of applications that is different than July 1. The applicant shall submit with the application an affidavit of the applicant's total household income, age, marital status (and if married the name and address of the applicant's spouse, if known), and principal dwelling place of members of the household on January 1 of the taxable year. The Department shall establish, by rule, a method for verifying the accuracy of affidavits filed by applicants under this Section, and the Chief County Assessment Officer may conduct audits of any taxpayer claiming an exemption under this Section to verify that the taxpayer is eligible to receive the exemption. Each application shall contain or be verified by a written declaration that it is made under the penalties of perjury. A taxpayer's signing a fraudulent application under this Act is perjury, as defined in Section 32-2 of the Criminal Code of 2012. The applications shall be clearly marked as applications for the Senior Citizens Assessment Freeze Homestead Exemption and must contain a notice that any taxpayer who receives the exemption is subject to an audit by the Chief County Assessment Officer.
Notwithstanding any other provision to the contrary, in counties having fewer than 3,000,000 inhabitants, if an applicant fails to file the application required by this Section in a timely manner and this failure to file is due to a mental or physical condition sufficiently severe so as to render the applicant incapable of filing the application in a timely manner, the Chief County Assessment Officer may extend the filing deadline for a period of 30 days after the applicant regains the capability to file the application, but in no case may the filing deadline be extended beyond 3 months of the original filing deadline. In order to receive the extension provided in this paragraph, the applicant shall provide the Chief County Assessment Officer with a signed statement from the applicant's physician, advanced practice nurse, or physician assistant stating the nature and extent of the condition, that, in the physician's, advanced practice nurse's, or physician assistant's opinion, the condition was so severe that it rendered the applicant incapable of filing the application in a timely manner, and the date on which the applicant regained the capability to file the application.
Beginning January 1, 1998, notwithstanding any other provision to the contrary, in counties having fewer than 3,000,000 inhabitants, if an applicant fails to file the application required by this Section in a timely manner and this failure to file is due to a mental or physical condition sufficiently severe so as to render the applicant incapable of filing the application in a timely manner, the Chief County Assessment Officer may extend the filing deadline for a period of 3 months. In order to receive the extension provided in this paragraph, the applicant shall provide the Chief County Assessment Officer with a signed statement from the applicant's physician, advanced practice nurse, or physician assistant stating the nature and extent of the condition, and that, in the physician's, advanced practice nurse's, or physician assistant's opinion, the condition was so severe that it rendered the applicant incapable of filing the application in a timely manner.
In counties having less than 3,000,000 inhabitants, if an applicant was denied an exemption in taxable year 1994 and the denial occurred due to an error on the part of an assessment official, or his or her agent or employee, then beginning in taxable year 1997 the applicant's base year, for purposes of determining the amount of the exemption, shall be 1993 rather than 1994. In addition, in taxable year 1997, the applicant's exemption shall also include an amount equal to (i) the amount of any exemption denied to the applicant in taxable year 1995 as a result of using 1994, rather than 1993, as the base year, (ii) the amount of any exemption denied to the applicant in taxable year 1996 as a result of using 1994, rather than 1993, as the base year, and (iii) the amount of the exemption erroneously denied for taxable year 1994.
For purposes of this Section, a person who will be 65 years of age during the current taxable year shall be eligible to apply for the homestead exemption during that taxable year. Application shall be made during the application period in effect for the county of his or her residence.
The Chief County Assessment Officer may determine the eligibility of a life care facility that qualifies as a cooperative to receive the benefits provided by this Section by use of an affidavit, application, visual inspection, questionnaire, or other reasonable method in order to insure that the tax savings resulting from the exemption are credited by the management firm to the apportioned tax liability of each qualifying resident. The Chief County Assessment Officer may request reasonable proof that the management firm has so credited that exemption.
Except as provided in this Section, all information received by the chief county assessment officer or the Department from applications filed under this Section, or from any investigation conducted under the provisions of this Section, shall be confidential, except for official purposes or pursuant to official procedures for collection of any State or local tax or enforcement of any civil or criminal penalty or sanction imposed by this Act or by any statute or ordinance imposing a State or local tax. Any person who divulges any such information in any manner, except in accordance with a proper judicial order, is guilty of a Class A misdemeanor.
Nothing contained in this Section shall prevent the Director or chief county assessment officer from publishing or making available reasonable statistics concerning the operation of the exemption contained in this Section in which the contents of claims are grouped into aggregates in such a way that information contained in any individual claim shall not be disclosed.
Notwithstanding any other provision of law, for taxable year 2017 and thereafter, in counties of 3,000,000 or more inhabitants, the amount of the exemption shall be the greater of (i) the amount of the exemption otherwise calculated under this Section or (ii) $2,000.
(d) Each Chief County Assessment Officer shall annually publish a notice of availability of the exemption provided under this Section. The notice shall be published at least 60 days but no more than 75 days prior to the date on which the application must be submitted to the Chief County Assessment Officer of the county in which the property is located. The notice shall appear in a newspaper of general circulation in the county.
Notwithstanding Sections 6 and 8 of the State Mandates Act, no reimbursement by the State is required for the implementation of any mandate created by this Section.
(Source: P.A. 99-143, eff. 7-27-15; 99-180, eff. 7-29-15; 99-581, eff. 1-1-17; 99-642, eff. 7-28-16; 100-401, eff. 8-25-17.)

(Text of Section from P.A. 100-513)
Sec. 15-172. Senior Citizens Assessment Freeze Homestead Exemption.
(a) This Section may be cited as the Senior Citizens Assessment Freeze Homestead Exemption.
(b) As used in this Section:
"Applicant" means an individual who has filed an application under this Section.
"Base amount" means the base year equalized assessed value of the residence plus the first year's equalized assessed value of any added improvements which increased the assessed value of the residence after the base year.
"Base year" means the taxable year prior to the taxable year for which the applicant first qualifies and applies for the exemption provided that in the prior taxable year the property was improved with a permanent structure that was occupied as a residence by the applicant who was liable for paying real property taxes on the property and who was either (i) an owner of record of the property or had legal or equitable interest in the property as evidenced by a written instrument or (ii) had a legal or equitable interest as a lessee in the parcel of property that was single family residence. If in any subsequent taxable year for which the applicant applies and qualifies for the exemption the equalized assessed value of the residence is less than the equalized assessed value in the existing base year (provided that such equalized assessed value is not based on an assessed value that results from a temporary irregularity in the property that reduces the assessed value for one or more taxable years), then that subsequent taxable year shall become the base year until a new base year is established under the terms of this paragraph. For taxable year 1999 only, the Chief County Assessment Officer shall review (i) all taxable years for which the applicant applied and qualified for the exemption and (ii) the existing base year. The assessment officer shall select as the new base year the year with the lowest equalized assessed value. An equalized assessed value that is based on an assessed value that results from a temporary irregularity in the property that reduces the assessed value for one or more taxable years shall not be considered the lowest equalized assessed value. The selected year shall be the base year for taxable year 1999 and thereafter until a new base year is established under the terms of this paragraph.
"Chief County Assessment Officer" means the County Assessor or Supervisor of Assessments of the county in which the property is located.
"Equalized assessed value" means the assessed value as equalized by the Illinois Department of Revenue.
"Household" means the applicant, the spouse of the applicant, and all persons using the residence of the applicant as their principal place of residence.
"Household income" means the combined income of the members of a household for the calendar year preceding the taxable year.
"Income" has the same meaning as provided in Section 3.07 of the Senior Citizens and Persons with Disabilities Property Tax Relief Act, except that, beginning in assessment year 2001, "income" does not include veteran's benefits.
"Internal Revenue Code of 1986" means the United States Internal Revenue Code of 1986 or any successor law or laws relating to federal income taxes in effect for the year preceding the taxable year.
"Life care facility that qualifies as a cooperative" means a facility as defined in Section 2 of the Life Care Facilities Act.
"Maximum income limitation" means:
(1) $35,000 prior to taxable year 1999;
(2) $40,000 in taxable years 1999 through 2003;
(3) $45,000 in taxable years 2004 through 2005;
(4) $50,000 in taxable years 2006 and 2007; and
(5) $55,000 in taxable year 2008 and thereafter.
"Residence" means the principal dwelling place and appurtenant structures used for residential purposes in this State occupied on January 1 of the taxable year by a household and so much of the surrounding land, constituting the parcel upon which the dwelling place is situated, as is used for residential purposes. If the Chief County Assessment Officer has established a specific legal description for a portion of property constituting the residence, then that portion of property shall be deemed the residence for the purposes of this Section.
"Taxable year" means the calendar year during which ad valorem property taxes payable in the next succeeding year are levied.
(c) Beginning in taxable year 1994, a senior citizens assessment freeze homestead exemption is granted for real property that is improved with a permanent structure that is occupied as a residence by an applicant who (i) is 65 years of age or older during the taxable year, (ii) has a household income that does not exceed the maximum income limitation, (iii) is liable for paying real property taxes on the property, and (iv) is an owner of record of the property or has a legal or equitable interest in the property as evidenced by a written instrument. This homestead exemption shall also apply to a leasehold interest in a parcel of property improved with a permanent structure that is a single family residence that is occupied as a residence by a person who (i) is 65 years of age or older during the taxable year, (ii) has a household income that does not exceed the maximum income limitation, (iii) has a legal or equitable ownership interest in the property as lessee, and (iv) is liable for the payment of real property taxes on that property.
In counties of 3,000,000 or more inhabitants, the amount of the exemption for all taxable years is the equalized assessed value of the residence in the taxable year for which application is made minus the base amount. In all other counties, the amount of the exemption is as follows: (i) through taxable year 2005 and for taxable year 2007 and thereafter, the amount of this exemption shall be the equalized assessed value of the residence in the taxable year for which application is made minus the base amount; and (ii) for taxable year 2006, the amount of the exemption is as follows:
(1) For an applicant who has a household income of

$45,000 or less, the amount of the exemption is the equalized assessed value of the residence in the taxable year for which application is made minus the base amount.

(2) For an applicant who has a household income

exceeding $45,000 but not exceeding $46,250, the amount of the exemption is (i) the equalized assessed value of the residence in the taxable year for which application is made minus the base amount (ii) multiplied by 0.8.

(3) For an applicant who has a household income

exceeding $46,250 but not exceeding $47,500, the amount of the exemption is (i) the equalized assessed value of the residence in the taxable year for which application is made minus the base amount (ii) multiplied by 0.6.

(4) For an applicant who has a household income

exceeding $47,500 but not exceeding $48,750, the amount of the exemption is (i) the equalized assessed value of the residence in the taxable year for which application is made minus the base amount (ii) multiplied by 0.4.

(5) For an applicant who has a household income

exceeding $48,750 but not exceeding $50,000, the amount of the exemption is (i) the equalized assessed value of the residence in the taxable year for which application is made minus the base amount (ii) multiplied by 0.2.

When the applicant is a surviving spouse of an applicant for a prior year for the same residence for which an exemption under this Section has been granted, the base year and base amount for that residence are the same as for the applicant for the prior year.
Each year at the time the assessment books are certified to the County Clerk, the Board of Review or Board of Appeals shall give to the County Clerk a list of the assessed values of improvements on each parcel qualifying for this exemption that were added after the base year for this parcel and that increased the assessed value of the property.
In the case of land improved with an apartment building owned and operated as a cooperative or a building that is a life care facility that qualifies as a cooperative, the maximum reduction from the equalized assessed value of the property is limited to the sum of the reductions calculated for each unit occupied as a residence by a person or persons (i) 65 years of age or older, (ii) with a household income that does not exceed the maximum income limitation, (iii) who is liable, by contract with the owner or owners of record, for paying real property taxes on the property, and (iv) who is an owner of record of a legal or equitable interest in the cooperative apartment building, other than a leasehold interest. In the instance of a cooperative where a homestead exemption has been granted under this Section, the cooperative association or its management firm shall credit the savings resulting from that exemption only to the apportioned tax liability of the owner who qualified for the exemption. Any person who willfully refuses to credit that savings to an owner who qualifies for the exemption is guilty of a Class B misdemeanor.
When a homestead exemption has been granted under this Section and an applicant then becomes a resident of a facility licensed under the Assisted Living and Shared Housing Act, the Nursing Home Care Act, the Specialized Mental Health Rehabilitation Act of 2013, the ID/DD Community Care Act, or the MC/DD Act, the exemption shall be granted in subsequent years so long as the residence (i) continues to be occupied by the qualified applicant's spouse or (ii) if remaining unoccupied, is still owned by the qualified applicant for the homestead exemption.
Beginning January 1, 1997, when an individual dies who would have qualified for an exemption under this Section, and the surviving spouse does not independently qualify for this exemption because of age, the exemption under this Section shall be granted to the surviving spouse for the taxable year preceding and the taxable year of the death, provided that, except for age, the surviving spouse meets all other qualifications for the granting of this exemption for those years.
When married persons maintain separate residences, the exemption provided for in this Section may be claimed by only one of such persons and for only one residence.
For taxable year 1994 only, in counties having less than 3,000,000 inhabitants, to receive the exemption, a person shall submit an application by February 15, 1995 to the Chief County Assessment Officer of the county in which the property is located. In counties having 3,000,000 or more inhabitants, for taxable year 1994 and all subsequent taxable years, to receive the exemption, a person may submit an application to the Chief County Assessment Officer of the county in which the property is located during such period as may be specified by the Chief County Assessment Officer. The Chief County Assessment Officer in counties of 3,000,000 or more inhabitants shall annually give notice of the application period by mail or by publication. In counties having less than 3,000,000 inhabitants, beginning with taxable year 1995 and thereafter, to receive the exemption, a person shall submit an application by July 1 of each taxable year to the Chief County Assessment Officer of the county in which the property is located. A county may, by ordinance, establish a date for submission of applications that is different than July 1. The applicant shall submit with the application an affidavit of the applicant's total household income, age, marital status (and if married the name and address of the applicant's spouse, if known), and principal dwelling place of members of the household on January 1 of the taxable year. The Department shall establish, by rule, a method for verifying the accuracy of affidavits filed by applicants under this Section, and the Chief County Assessment Officer may conduct audits of any taxpayer claiming an exemption under this Section to verify that the taxpayer is eligible to receive the exemption. Each application shall contain or be verified by a written declaration that it is made under the penalties of perjury. A taxpayer's signing a fraudulent application under this Act is perjury, as defined in Section 32-2 of the Criminal Code of 2012. The applications shall be clearly marked as applications for the Senior Citizens Assessment Freeze Homestead Exemption and must contain a notice that any taxpayer who receives the exemption is subject to an audit by the Chief County Assessment Officer.
Notwithstanding any other provision to the contrary, in counties having fewer than 3,000,000 inhabitants, if an applicant fails to file the application required by this Section in a timely manner and this failure to file is due to a mental or physical condition sufficiently severe so as to render the applicant incapable of filing the application in a timely manner, the Chief County Assessment Officer may extend the filing deadline for a period of 30 days after the applicant regains the capability to file the application, but in no case may the filing deadline be extended beyond 3 months of the original filing deadline. In order to receive the extension provided in this paragraph, the applicant shall provide the Chief County Assessment Officer with a signed statement from the applicant's physician, advanced practice registered nurse, or physician assistant stating the nature and extent of the condition, that, in the physician's, advanced practice registered nurse's, or physician assistant's opinion, the condition was so severe that it rendered the applicant incapable of filing the application in a timely manner, and the date on which the applicant regained the capability to file the application.
Beginning January 1, 1998, notwithstanding any other provision to the contrary, in counties having fewer than 3,000,000 inhabitants, if an applicant fails to file the application required by this Section in a timely manner and this failure to file is due to a mental or physical condition sufficiently severe so as to render the applicant incapable of filing the application in a timely manner, the Chief County Assessment Officer may extend the filing deadline for a period of 3 months. In order to receive the extension provided in this paragraph, the applicant shall provide the Chief County Assessment Officer with a signed statement from the applicant's physician, advanced practice registered nurse, or physician assistant stating the nature and extent of the condition, and that, in the physician's, advanced practice registered nurse's, or physician assistant's opinion, the condition was so severe that it rendered the applicant incapable of filing the application in a timely manner.
In counties having less than 3,000,000 inhabitants, if an applicant was denied an exemption in taxable year 1994 and the denial occurred due to an error on the part of an assessment official, or his or her agent or employee, then beginning in taxable year 1997 the applicant's base year, for purposes of determining the amount of the exemption, shall be 1993 rather than 1994. In addition, in taxable year 1997, the applicant's exemption shall also include an amount equal to (i) the amount of any exemption denied to the applicant in taxable year 1995 as a result of using 1994, rather than 1993, as the base year, (ii) the amount of any exemption denied to the applicant in taxable year 1996 as a result of using 1994, rather than 1993, as the base year, and (iii) the amount of the exemption erroneously denied for taxable year 1994.
For purposes of this Section, a person who will be 65 years of age during the current taxable year shall be eligible to apply for the homestead exemption during that taxable year. Application shall be made during the application period in effect for the county of his or her residence.
The Chief County Assessment Officer may determine the eligibility of a life care facility that qualifies as a cooperative to receive the benefits provided by this Section by use of an affidavit, application, visual inspection, questionnaire, or other reasonable method in order to insure that the tax savings resulting from the exemption are credited by the management firm to the apportioned tax liability of each qualifying resident. The Chief County Assessment Officer may request reasonable proof that the management firm has so credited that exemption.
Except as provided in this Section, all information received by the chief county assessment officer or the Department from applications filed under this Section, or from any investigation conducted under the provisions of this Section, shall be confidential, except for official purposes or pursuant to official procedures for collection of any State or local tax or enforcement of any civil or criminal penalty or sanction imposed by this Act or by any statute or ordinance imposing a State or local tax. Any person who divulges any such information in any manner, except in accordance with a proper judicial order, is guilty of a Class A misdemeanor.
Nothing contained in this Section shall prevent the Director or chief county assessment officer from publishing or making available reasonable statistics concerning the operation of the exemption contained in this Section in which the contents of claims are grouped into aggregates in such a way that information contained in any individual claim shall not be disclosed.
(d) Each Chief County Assessment Officer shall annually publish a notice of availability of the exemption provided under this Section. The notice shall be published at least 60 days but no more than 75 days prior to the date on which the application must be submitted to the Chief County Assessment Officer of the county in which the property is located. The notice shall appear in a newspaper of general circulation in the county.
Notwithstanding Sections 6 and 8 of the State Mandates Act, no reimbursement by the State is required for the implementation of any mandate created by this Section.
(Source: P.A. 99-143, eff. 7-27-15; 99-180, eff. 7-29-15; 99-581, eff. 1-1-17; 99-642, eff. 7-28-16; 100-513, eff. 1-1-18.)

(35 ILCS 200/15-173)
Sec. 15-173. Natural Disaster Homestead Exemption.
(a) This Section may be cited as the Natural Disaster Homestead Exemption.
(b) As used in this Section:
"Base amount" means the base year equalized assessed value of the residence.
"Base year" means the taxable year prior to the taxable year in which the natural disaster occurred.
"Chief county assessment officer" means the County Assessor or Supervisor of Assessments of the county in which the property is located.
"Equalized assessed value" means the assessed value as equalized by the Illinois Department of Revenue.
"Homestead property" has the meaning ascribed to that term in Section 15-175 of this Code.
"Natural disaster" means an occurrence of widespread or severe damage or loss of property resulting from any catastrophic cause including but not limited to fire, flood, earthquake, wind, storm, or extended period of severe inclement weather. In the case of a residential structure affected by flooding, the structure shall not be eligible for this homestead improvement exemption unless it is located within a local jurisdiction which is participating in the National Flood Insurance Program. A proclamation of disaster by the President of the United States or Governor of the State of Illinois is not a prerequisite to the classification of an occurrence as a natural disaster under this Section.
(c) A homestead exemption shall be granted by the chief county assessment officer for homestead properties containing a residential structure that has been rebuilt following a natural disaster occurring in taxable year 2012 or any taxable year thereafter. The amount of the exemption is the equalized assessed value of the residence in the first taxable year for which the taxpayer applies for an exemption under this Section minus the base amount. To be eligible for an exemption under this Section: (i) the residential structure must be rebuilt within 2 years after the date of the natural disaster; and (ii) the square footage of the rebuilt residential structure may not be more than 110% of the square footage of the original residential structure as it existed immediately prior to the natural disaster. The taxpayer's initial application for an exemption under this Section must be made no later than the first taxable year after the residential structure is rebuilt. The exemption shall continue at the same annual amount until the taxable year in which the property is sold or transferred.
(d) To receive the exemption, the taxpayer shall submit an application to the chief county assessment officer of the county in which the property is located by July 1 of each taxable year. A county may, by resolution, establish a date for submission of applications that is different than July 1. The chief county assessment officer may require additional documentation to be provided by the applicant. The applications shall be clearly marked as applications for the Natural Disaster Homestead Exemption.
(e) Property is not eligible for an exemption under this Section and Section 15-180 for the same natural disaster or catastrophic event. The property may, however, remain eligible for an additional exemption under Section 15-180 for any separate event occurring after the property qualified for an exemption under this Section.
(f) The exemption under this Section carries over to the benefit of the surviving spouse as long as the spouse holds the legal or beneficial title to the homestead and permanently resides thereon.
(g) Notwithstanding Sections 6 and 8 of the State Mandates Act, no reimbursement by the State is required for the implementation of any mandate created by this Section.
(Source: P.A. 97-716, eff. 6-29-12.)

(35 ILCS 200/15-174)
Sec. 15-174. Community stabilization assessment freeze pilot program.
(a) Beginning January 1, 2015 and ending June 30, 2029, the chief county assessment officer of any county may reduce the assessed value of improvements to residential real property in accordance with subsection (b) for 10 taxable years after the improvements are put in service, if and only if all of the following factors have been met:
(1) the improvements are residential;
(2) the parcel was purchased or otherwise conveyed to

the taxpayer after January 1 of the taxable year and that conveyance was not a tax sale as required under the Property Tax Code;

(3) the parcel is located in a targeted area;
(4) for single family homes, the taxpayer occupies

the improvements on the parcel as his or her primary residence; for residences of one to 6 units that will not be owner-occupied, the taxpayer replaces 2 primary building systems as outlined in this Section;

(5) the transfer from the holder of the prior

mortgage to the taxpayer was an arm's length transaction, in that the taxpayer has no legal relationship to the holder of the prior mortgage;

(6) an existing residential dwelling structure of no

more than 6 units on the parcel was unoccupied at the time of conveyance for a minimum of 6 months, or the parcel was ordered by a court of competent jurisdiction to be deconverted in accordance with the provisions governing distressed condominiums as provided in the Condominium Property Act;

(7) the parcel is clear of unreleased liens and has

no outstanding tax liabilities attached against it; and

(8) the purchase price did not exceed the Federal

Housing Administration's loan limits then in place for the area in which the improvement is located.

To be eligible for the benefit conferred by this Section, residential units must (i) meet local building codes, or if there are no local building codes, Housing Quality Standards, as determined by the U.S. Department of Housing and Urban Development from time to time and (ii) be owner-occupied or in need of substantial rehabilitation. "Substantial rehabilitation" means, at a minimum, compliance with local building codes and the replacement or renovation of at least 2 primary building systems. Although the cost of each primary building system may vary, the combined expenditure for making the building compliant with local codes and replacing primary building systems must be at least $5 per square foot, adjusted by the Consumer Price Index for All Urban Consumers, as published annually by the U.S. Department of Labor. "Primary building systems", together with their related rehabilitations, specifically approved for this program are:
(1) Electrical. All electrical work must comply with

applicable codes; it may consist of a combination of any of the following alternatives:

(A) installing individual equipment and appliance

branch circuits as required by code (the minimum being a kitchen appliance branch circuit);

(B) installing a new emergency service, including

emergency lighting with all associated conduits and wiring;

(C) rewiring all existing feeder conduits ("home

runs") from the main switchgear to apartment area distribution panels;

(D) installing new in-wall conduits for

receptacles, switches, appliances, equipment, and fixtures;

(E) replacing power wiring for receptacles,

switches, appliances, equipment, and fixtures;

(F) installing new light fixtures throughout the

building including closets and central areas;

(G) replacing, adding, or doing work as necessary

to bring all receptacles, switches, and other electrical devices into code compliance;

(H) installing a new main service, including

conduit, cables into the building, and main disconnect switch; and

(I) installing new distribution panels, including

all panel wiring, terminals, circuit breakers, and all other panel devices.

(2) Heating. All heating work must comply with

applicable codes; it may consist of a combination of any of the following alternatives:

(A) installing a new system to replace one of the

following heat distribution systems: (i) piping and heat radiating units, including new main line venting and radiator venting; or (ii) duct work, diffusers, and cold air returns; or (iii) any other type of existing heat distribution and radiation/diffusion components; or

(B) installing a new system to replace one of the

following heat generating units: (i) hot water/steam boiler; (ii) gas furnace; or (iii) any other type of existing heat generating unit.

(3) Plumbing. All plumbing work must comply with

applicable codes. Replace all or a part of the in-wall supply and waste plumbing; however, main supply risers, waste stacks and vents, and code-conforming waste lines need not be replaced.

(4) Roofing. All roofing work must comply with

applicable codes; it may consist of either of the following alternatives, separately or in combination:

(A) replacing all rotted roof decks and

insulation; or

(B) replacing or repairing leaking roof membranes

(10% is the suggested minimum replacement of membrane); restoration of the entire roof is an acceptable substitute for membrane replacement.

(5) Exterior doors and windows. Replace the exterior

doors and windows. Renovation of ornate entry doors is an acceptable substitute for replacement.

(6) Floors, walls, and ceilings. Finishes must be

replaced or covered over with new material. Acceptable replacement or covering materials are as follows:

(A) floors must have new carpeting, vinyl tile,

ceramic, refurbished wood finish, or a similar substitute;

(B) walls must have new drywall, including joint

taping and painting; or

(C) new ceilings must be either drywall,

suspended type, or a similar substitute.

(7) Exterior walls.
(A) replace loose or crumbling mortar and masonry

with new material;

(B) replace or paint wall siding and trim as

needed;

(C) bring porches and balconies to a sound

condition; or

(D) any combination of (A), (B), and (C).
(8) Elevators. Where applicable, at least 4 of the

following 7 alternatives must be accomplished:

(A) replace or rebuild the machine room controls

and refurbish the elevator machine (or equivalent mechanisms in the case of hydraulic elevators);

(B) replace hoistway electro-mechanical items

including: ropes, switches, limits, buffers, levelers, and deflector sheaves (or equivalent mechanisms in the case of hydraulic elevators);

(C) replace hoistway wiring;
(D) replace door operators and linkage;
(E) replace door panels at each opening;
(F) replace hall stations, car stations, and

signal fixtures; or

(G) rebuild the car shell and refinish the

interior.

(9) Health and safety.
(A) install or replace fire suppression systems;
(B) install or replace security systems; or
(C) environmental remediation of lead-based

paint, asbestos, leaking underground storage tanks, or radon.

(10) Energy conservation improvements undertaken to

limit the amount of solar energy absorbed by a building's roof or to reduce energy use for the property, including any of the following activities:

(A) installing or replacing reflective roof

coatings (flat roofs);

(B) installing or replacing R-38 roof insulation;
(C) installing or replacing R-19 perimeter wall

insulation;

(D) installing or replacing insulated entry

doors;

(E) installing or replacing Low E, insulated

windows;

(F) installing or replacing low-flow plumbing

fixtures;

(G) installing or replacing 90% sealed combustion

heating systems;

(H) installing or replacing direct exhaust hot

water heaters;

(I) installing or replacing mechanical

ventilation to exterior for kitchens and baths;

(J) installing or replacing Energy Star

appliances;

(K) installing low VOC interior paints on

interior finishes;

(L) installing or replacing fluorescent lighting

in common areas; or

(M) installing or replacing grading and

landscaping to promote on-site water retention.

(b) For the first 7 years after the improvements are placed in service, the assessed value of the improvements shall be reduced by an amount equal to 90% of the difference between the base year assessed value of the improvements and the assessed value of the improvements in the current taxable year. The property will continue to be eligible for the benefits under this Section in the eighth and ninth taxable years after the improvements are placed in service, calculated as follows, if and only if all of the factors in subsection (a) of this Section continue to be met: in the eighth taxable year, the assessed value of the improvements shall be reduced by an amount equal to 65% of the difference between the base year assessed value of the improvements and the assessed value of the improvements in the current taxable year, and in the ninth taxable year, the assessed value of the improvements shall be reduced by an amount equal to 35% of the difference between the base year assessed value of the improvements and the assessed value of the improvements in the current taxable year. The benefit will cease in the tenth taxable year.
(c) In order to receive benefits under this Section, in addition to any information required by the chief county assessment officer, the taxpayer must also submit the following information to the chief county assessment officer for review:
(1) the owner's name;
(2) the postal address and permanent index number of

the parcel;

(3) a deed or other instrument conveying the parcel

to the current owner;

(4) evidence that the purchase price is within the

Federal Housing Administration's loan limits for the area in which the improvement is located;

(5) certification that the parcel was unoccupied at

the time of conveyance to the current owner for a minimum of at least 6 months;

(6) evidence that the parcel is clear of unreleased

liens and has no outstanding tax liabilities attached against it;

(7) evidence that the improvements meet local

building codes, or if there are no local building codes, Housing Quality Standards, as determined by the U.S. Department of Housing and Urban Development from time to time, which may be shown by a certificate of occupancy issued by the appropriate local government or the certification by a home inspector licensed by the State of Illinois; and

(8) any additional information as reasonably required

by the chief county assessment officer.

(d) The chief county assessment officer shall notify the taxpayer as to whether or not the parcel meets the requirements of this Section. If the parcel does not meet the requirements of this Section, the chief county assessment officer shall provide written notice of any deficiencies to the taxpayer, who will then have 14 days from the date of notification to provide supplemental information showing compliance with this Section. If the taxpayer does not exercise this right to cure the deficiency, or if the information submitted, in the sole judgment of the chief county assessment officer, is insufficient to meet the requirements of this Section, the chief county assessment officer shall provide a written explanation of the reasons for denial. A taxpayer may subsequently reapply for the benefit if the deficiencies are cured at a later date, but no later than 2019. The chief county assessment officer may charge a reasonable application fee to offset the administrative expenses associated with the program.
(e) The benefit conferred by this Section is limited as follows:
(1) The owner is eligible to apply for the benefit

conferred by this Section beginning January 1, 2015 through December 31, 2019. If approved, the reduction will be effective for the current taxable year, which will be reflected in the tax bill issued in the following taxable year.

(2) The reduction outlined in this Section shall

continue for a period of 10 years, and may not be extended or renewed for any additional period.

(3) At the completion of the assessment freeze

period described here, the entire parcel will be assessed as otherwise provided in this Code.

(4) If there is a transfer of ownership during the

period of the assessment freeze, then the benefit conferred by this Section shall not apply on or after the date of that transfer unless (i) the property is conveyed by an owner who does not occupy the improvements as a primary residence to an owner who will occupy the improvements as a primary residence and (ii) all requirements of this Section continue to be met.

(f) If the taxpayer does not occupy or intend to occupy the residential dwelling as his or her principal residence within a reasonable time, as determined by the chief county assessment officer, the taxpayer must:
(1) immediately secure the residential dwelling in

accordance with the requirements of this Section;

(2) complete sufficient rehabilitation to bring the

improvements into compliance with local building codes, including, without limitation, regulations concerning lead-based paint and asbestos remediation; and

(3) complete rehabilitation within 18 months of

conveyance.

(g) For the purposes of this Section,
"Base year" means the taxable year prior to the

taxable year in which the property is purchased by the eligible homeowner.

"Secure" means that:
(1) all doors and windows are closed and secured

using secure doors, windows without broken or cracked panes, commercial-quality metal security panels filled with like-kind material as the surrounding wall, or plywood installed and secured in accordance with local ordinances; at least one building entrance shall be accessible from the exterior and secured with a door that is locked to allow access only to authorized persons;

(2) all grass and weeds on the vacant residential

property are maintained below 10 inches in height, unless a local ordinance imposes a lower height;

(3) debris, trash, and litter on any portion of

the exterior of the vacant residential property is removed in compliance with local ordinance;

(4) fences, gates, stairs, and steps that lead to

the main entrance of the building are maintained in a structurally sound and reasonable manner;

(5) the property is winterized when appropriate;
(6) the exterior of the improvements are

reasonably maintained to ensure the safety of passersby; and

(7) vermin and pests are regularly exterminated

on the exterior and interior of the property.

"Targeted area" means a distressed community that

meets the geographic, poverty, and unemployment criteria for a distressed community set forth in 12 C.F.R. 1806.200.

(Source: P.A. 98-789, eff. 1-1-15.)

(35 ILCS 200/15-175)
Sec. 15-175. General homestead exemption.
(a) Except as provided in Sections 15-176 and 15-177, homestead property is entitled to an annual homestead exemption limited, except as described here with relation to cooperatives, to a reduction in the equalized assessed value of homestead property equal to the increase in equalized assessed value for the current assessment year above the equalized assessed value of the property for 1977, up to the maximum reduction set forth below. If however, the 1977 equalized assessed value upon which taxes were paid is subsequently determined by local assessing officials, the Property Tax Appeal Board, or a court to have been excessive, the equalized assessed value which should have been placed on the property for 1977 shall be used to determine the amount of the exemption.
(b) Except as provided in Section 15-176, the maximum reduction before taxable year 2004 shall be $4,500 in counties with 3,000,000 or more inhabitants and $3,500 in all other counties. Except as provided in Sections 15-176 and 15-177, for taxable years 2004 through 2007, the maximum reduction shall be $5,000, for taxable year 2008, the maximum reduction is $5,500, and, for taxable years 2009 through 2011, the maximum reduction is $6,000 in all counties. For taxable years 2012 through 2016, the maximum reduction is $7,000 in counties with 3,000,000 or more inhabitants and $6,000 in all other counties. For taxable years 2017 and thereafter, the maximum reduction is $10,000 in counties with 3,000,000 or more inhabitants and $6,000 in all other counties. If a county has elected to subject itself to the provisions of Section 15-176 as provided in subsection (k) of that Section, then, for the first taxable year only after the provisions of Section 15-176 no longer apply, for owners who, for the taxable year, have not been granted a senior citizens assessment freeze homestead exemption under Section 15-172 or a long-time occupant homestead exemption under Section 15-177, there shall be an additional exemption of $5,000 for owners with a household income of $30,000 or less.
(c) In counties with fewer than 3,000,000 inhabitants, if, based on the most recent assessment, the equalized assessed value of the homestead property for the current assessment year is greater than the equalized assessed value of the property for 1977, the owner of the property shall automatically receive the exemption granted under this Section in an amount equal to the increase over the 1977 assessment up to the maximum reduction set forth in this Section.
(d) If in any assessment year beginning with the 2000 assessment year, homestead property has a pro-rata valuation under Section 9-180 resulting in an increase in the assessed valuation, a reduction in equalized assessed valuation equal to the increase in equalized assessed value of the property for the year of the pro-rata valuation above the equalized assessed value of the property for 1977 shall be applied to the property on a proportionate basis for the period the property qualified as homestead property during the assessment year. The maximum proportionate homestead exemption shall not exceed the maximum homestead exemption allowed in the county under this Section divided by 365 and multiplied by the number of days the property qualified as homestead property.
(d-1) In counties with 3,000,000 or more inhabitants, where the chief county assessment officer provides a notice of discovery, if a property is not occupied by its owner as a principal residence as of January 1 of the current tax year, then the property owner shall notify the chief county assessment officer of that fact on a form prescribed by the chief county assessment officer. That notice must be received by the chief county assessment officer on or before March 1 of the collection year. If mailed, the form shall be sent by certified mail, return receipt requested. If the form is provided in person, the chief county assessment officer shall provide a date stamped copy of the notice. Failure to provide timely notice pursuant to this subsection (d-1) shall result in the exemption being treated as an erroneous exemption. Upon timely receipt of the notice for the current tax year, no exemption shall be applied to the property for the current tax year. If the exemption is not removed upon timely receipt of the notice by the chief assessment officer, then the error is considered granted as a result of a clerical error or omission on the part of the chief county assessment officer as described in subsection (h) of Section 9-275, and the property owner shall not be liable for the payment of interest and penalties due to the erroneous exemption for the current tax year for which the notice was filed after the date that notice was timely received pursuant to this subsection. Notice provided under this subsection shall not constitute a defense or amnesty for prior year erroneous exemptions.
For the purposes of this subsection (d-1):
"Collection year" means the year in which the first and second installment of the current tax year is billed.
"Current tax year" means the year prior to the collection year.
(e) The chief county assessment officer may, when considering whether to grant a leasehold exemption under this Section, require the following conditions to be met:
(1) that a notarized application for the exemption,

signed by both the owner and the lessee of the property, must be submitted each year during the application period in effect for the county in which the property is located;

(2) that a copy of the lease must be filed with the

chief county assessment officer by the owner of the property at the time the notarized application is submitted;

(3) that the lease must expressly state that the

lessee is liable for the payment of property taxes; and

(4) that the lease must include the following

language in substantially the following form:

"Lessee shall be liable for the payment of real

estate taxes with respect to the residence in accordance with the terms and conditions of Section 15-175 of the Property Tax Code (35 ILCS 200/15-175). The permanent real estate index number for the premises is (insert number), and, according to the most recent property tax bill, the current amount of real estate taxes associated with the premises is (insert amount) per year. The parties agree that the monthly rent set forth above shall be increased or decreased pro rata (effective January 1 of each calendar year) to reflect any increase or decrease in real estate taxes. Lessee shall be deemed to be satisfying Lessee's liability for the above mentioned real estate taxes with the monthly rent payments as set forth above (or increased or decreased as set forth herein).".

In addition, if there is a change in lessee, or if the lessee vacates the property, then the chief county assessment officer may require the owner of the property to notify the chief county assessment officer of that change.
This subsection (e) does not apply to leasehold interests in property owned by a municipality.
(f) "Homestead property" under this Section includes residential property that is occupied by its owner or owners as his or their principal dwelling place, or that is a leasehold interest on which a single family residence is situated, which is occupied as a residence by a person who has an ownership interest therein, legal or equitable or as a lessee, and on which the person is liable for the payment of property taxes. For land improved with an apartment building owned and operated as a cooperative or a building which is a life care facility as defined in Section 15-170 and considered to be a cooperative under Section 15-170, the maximum reduction from the equalized assessed value shall be limited to the increase in the value above the equalized assessed value of the property for 1977, up to the maximum reduction set forth above, multiplied by the number of apartments or units occupied by a person or persons who is liable, by contract with the owner or owners of record, for paying property taxes on the property and is an owner of record of a legal or equitable interest in the cooperative apartment building, other than a leasehold interest. For purposes of this Section, the term "life care facility" has the meaning stated in Section 15-170.
"Household", as used in this Section, means the owner, the spouse of the owner, and all persons using the residence of the owner as their principal place of residence.
"Household income", as used in this Section, means the combined income of the members of a household for the calendar year preceding the taxable year.
"Income", as used in this Section, has the same meaning as provided in Section 3.07 of the Senior Citizens and Persons with Disabilities Property Tax Relief Act, except that "income" does not include veteran's benefits.
(g) In a cooperative where a homestead exemption has been granted, the cooperative association or its management firm shall credit the savings resulting from that exemption only to the apportioned tax liability of the owner who qualified for the exemption. Any person who willfully refuses to so credit the savings shall be guilty of a Class B misdemeanor.
(h) Where married persons maintain and reside in separate residences qualifying as homestead property, each residence shall receive 50% of the total reduction in equalized assessed valuation provided by this Section.
(i) In all counties, the assessor or chief county assessment officer may determine the eligibility of residential property to receive the homestead exemption and the amount of the exemption by application, visual inspection, questionnaire or other reasonable methods. The determination shall be made in accordance with guidelines established by the Department, provided that the taxpayer applying for an additional general exemption under this Section shall submit to the chief county assessment officer an application with an affidavit of the applicant's total household income, age, marital status (and, if married, the name and address of the applicant's spouse, if known), and principal dwelling place of members of the household on January 1 of the taxable year. The Department shall issue guidelines establishing a method for verifying the accuracy of the affidavits filed by applicants under this paragraph. The applications shall be clearly marked as applications for the Additional General Homestead Exemption.
(i-5) This subsection (i-5) applies to counties with 3,000,000 or more inhabitants. In the event of a sale of homestead property, the homestead exemption shall remain in effect for the remainder of the assessment year of the sale. Upon receipt of a transfer declaration transmitted by the recorder pursuant to Section 31-30 of the Real Estate Transfer Tax Law for property receiving an exemption under this Section, the assessor shall mail a notice and forms to the new owner of the property providing information pertaining to the rules and applicable filing periods for applying or reapplying for homestead exemptions under this Code for which the property may be eligible. If the new owner fails to apply or reapply for a homestead exemption during the applicable filing period or the property no longer qualifies for an existing homestead exemption, the assessor shall cancel such exemption for any ensuing assessment year.
(j) In counties with fewer than 3,000,000 inhabitants, in the event of a sale of homestead property the homestead exemption shall remain in effect for the remainder of the assessment year of the sale. The assessor or chief county assessment officer may require the new owner of the property to apply for the homestead exemption for the following assessment year.
(k) Notwithstanding Sections 6 and 8 of the State Mandates Act, no reimbursement by the State is required for the implementation of any mandate created by this Section.
(Source: P.A. 99-143, eff. 7-27-15; 99-164, eff. 7-28-15; 99-642, eff. 7-28-16; 99-851, eff. 8-19-16; 100-401, eff. 8-25-17.)

(35 ILCS 200/15-176)
Sec. 15-176. Alternative general homestead exemption.
(a) For the assessment years as determined under subsection (j), in any county that has elected, by an ordinance in accordance with subsection (k), to be subject to the provisions of this Section in lieu of the provisions of Section 15-175, homestead property is entitled to an annual homestead exemption equal to a reduction in the property's equalized assessed value calculated as provided in this Section.
(b) As used in this Section:
(1) "Assessor" means the supervisor of assessments or

the chief county assessment officer of each county.

(2) "Adjusted homestead value" means the lesser of

the following values:

(A) The property's base homestead value increased

by 7% for each tax year after the base year through and including the current tax year, or, if the property is sold or ownership is otherwise transferred, the property's base homestead value increased by 7% for each tax year after the year of the sale or transfer through and including the current tax year. The increase by 7% each year is an increase by 7% over the prior year.

(B) The property's equalized assessed value for

the current tax year minus: (i) $4,500 in Cook County or $3,500 in all other counties in tax year 2003; (ii) $5,000 in all counties in tax years 2004 and 2005; and (iii) the lesser of the amount of the general homestead exemption under Section 15-175 or an amount equal to the increase in the equalized assessed value for the current tax year above the equalized assessed value for 1977 in tax year 2006 and thereafter.

(3) "Base homestead value".
(A) Except as provided in subdivision (b)(3)(A-5)

or (b)(3)(B), "base homestead value" means the equalized assessed value of the property for the base year prior to exemptions, minus (i) $4,500 in Cook County or $3,500 in all other counties in tax year 2003, (ii) $5,000 in all counties in tax years 2004 and 2005, or (iii) the lesser of the amount of the general homestead exemption under Section 15-175 or an amount equal to the increase in the equalized assessed value for the current tax year above the equalized assessed value for 1977 in tax year 2006 and thereafter, provided that it was assessed for that year as residential property qualified for any of the homestead exemptions under Sections 15-170 through 15-175 of this Code, then in force, and further provided that the property's assessment was not based on a reduced assessed value resulting from a temporary irregularity in the property for that year. Except as provided in subdivision (b)(3)(B), if the property did not have a residential equalized assessed value for the base year, then "base homestead value" means the base homestead value established by the assessor under subsection (c).

(A-5) On or before September 1, 2007, in Cook

County, the base homestead value, as set forth under subdivision (b)(3)(A) and except as provided under subdivision (b) (3) (B), must be recalculated as the equalized assessed value of the property for the base year, prior to exemptions, minus:

(1) if the general assessment year for the

property was 2003, the lesser of (i) $4,500 or (ii) the amount equal to the increase in equalized assessed value for the 2002 tax year above the equalized assessed value for 1977;

(2) if the general assessment year for the

property was 2004, the lesser of (i) $4,500 or (ii) the amount equal to the increase in equalized assessed value for the 2003 tax year above the equalized assessed value for 1977;

(3) if the general assessment year for the

property was 2005, the lesser of (i) $5,000 or (ii) the amount equal to the increase in equalized assessed value for the 2004 tax year above the equalized assessed value for 1977.

(B) If the property is sold or ownership is

otherwise transferred, other than sales or transfers between spouses or between a parent and a child, "base homestead value" means the equalized assessed value of the property at the time of the sale or transfer prior to exemptions, minus: (i) $4,500 in Cook County or $3,500 in all other counties in tax year 2003; (ii) $5,000 in all counties in tax years 2004 and 2005; and (iii) the lesser of the amount of the general homestead exemption under Section 15-175 or an amount equal to the increase in the equalized assessed value for the current tax year above the equalized assessed value for 1977 in tax year 2006 and thereafter, provided that it was assessed as residential property qualified for any of the homestead exemptions under Sections 15-170 through 15-175 of this Code, then in force, and further provided that the property's assessment was not based on a reduced assessed value resulting from a temporary irregularity in the property.

(3.5) "Base year" means (i) tax year 2002 in Cook

County or (ii) tax year 2008 or 2009 in all other counties in accordance with the designation made by the county as provided in subsection (k).

(4) "Current tax year" means the tax year for which

the exemption under this Section is being applied.

(5) "Equalized assessed value" means the property's

assessed value as equalized by the Department.

(6) "Homestead" or "homestead property" means:
(A) Residential property that as of January 1 of

the tax year is occupied by its owner or owners as his, her, or their principal dwelling place, or that is a leasehold interest on which a single family residence is situated, that is occupied as a residence by a person who has a legal or equitable interest therein evidenced by a written instrument, as an owner or as a lessee, and on which the person is liable for the payment of property taxes. Residential units in an apartment building owned and operated as a cooperative, or as a life care facility, which are occupied by persons who hold a legal or equitable interest in the cooperative apartment building or life care facility as owners or lessees, and who are liable by contract for the payment of property taxes, shall be included within this definition of homestead property.

(B) A homestead includes the dwelling place,

appurtenant structures, and so much of the surrounding land constituting the parcel on which the dwelling place is situated as is used for residential purposes. If the assessor has established a specific legal description for a portion of property constituting the homestead, then the homestead shall be limited to the property within that description.

(7) "Life care facility" means a facility as defined

in Section 2 of the Life Care Facilities Act.

(c) If the property did not have a residential equalized assessed value for the base year as provided in subdivision (b)(3)(A) of this Section, then the assessor shall first determine an initial value for the property by comparison with assessed values for the base year of other properties having physical and economic characteristics similar to those of the subject property, so that the initial value is uniform in relation to assessed values of those other properties for the base year. The product of the initial value multiplied by the equalized factor for the base year for homestead properties in that county, less: (i) $4,500 in Cook County or $3,500 in all other counties in tax year 2003; (ii) $5,000 in all counties in tax years 2004 and 2005; and (iii) the lesser of the amount of the general homestead exemption under Section 15-175 or an amount equal to the increase in the equalized assessed value for the current tax year above the equalized assessed value for 1977 in tax year 2006 and thereafter, is the base homestead value.
For any tax year for which the assessor determines or adjusts an initial value and hence a base homestead value under this subsection (c), the initial value shall be subject to review by the same procedures applicable to assessed values established under this Code for that tax year.
(d) The base homestead value shall remain constant, except that the assessor may revise it under the following circumstances:
(1) If the equalized assessed value of a homestead

property for the current tax year is less than the previous base homestead value for that property, then the current equalized assessed value (provided it is not based on a reduced assessed value resulting from a temporary irregularity in the property) shall become the base homestead value in subsequent tax years.

(2) For any year in which new buildings, structures,

or other improvements are constructed on the homestead property that would increase its assessed value, the assessor shall adjust the base homestead value as provided in subsection (c) of this Section with due regard to the value added by the new improvements.

(3) If the property is sold or ownership is otherwise

transferred, the base homestead value of the property shall be adjusted as provided in subdivision (b)(3)(B). This item (3) does not apply to sales or transfers between spouses or between a parent and a child.

(4) the recalculation required in Cook County under

subdivision (b)(3)(A-5).

(e) The amount of the exemption under this Section is the equalized assessed value of the homestead property for the current tax year, minus the adjusted homestead value, with the following exceptions:
(1) In Cook County, the exemption under this Section

shall not exceed $20,000 for any taxable year through tax year:

(i) 2005, if the general assessment year for the

property is 2003;

(ii) 2006, if the general assessment year for the

property is 2004; or

(iii) 2007, if the general assessment year for

the property is 2005.

(1.1) Thereafter, in Cook County, and in all other

counties, the exemption is as follows:

(i) if the general assessment year for the

property is 2006, then the exemption may not exceed: $33,000 for taxable year 2006; $26,000 for taxable year 2007; $20,000 for taxable years 2008 and 2009; $16,000 for taxable year 2010; and $12,000 for taxable year 2011;

(ii) if the general assessment year for the

property is 2007, then the exemption may not exceed: $33,000 for taxable year 2007; $26,000 for taxable year 2008; $20,000 for taxable years 2009 and 2010; $16,000 for taxable year 2011; and $12,000 for taxable year 2012; and

(iii) if the general assessment year for the

property is 2008, then the exemption may not exceed: $33,000 for taxable year 2008; $26,000 for taxable year 2009; $20,000 for taxable years 2010 and 2011; $16,000 for taxable year 2012; and $12,000 for taxable year 2013.

(1.5) In Cook County, for the 2006 taxable year only, the maximum amount of the exemption set forth under subsection (e)(1.1)(i) of this Section may be increased: (i) by $7,000 if the equalized assessed value of the property in that taxable year exceeds the equalized assessed value of that property in 2002 by 100% or more; or (ii) by $2,000 if the equalized assessed value of the property in that taxable year exceeds the equalized assessed value of that property in 2002 by more than 80% but less than 100%.
(2) In the case of homestead property that also

qualifies for the exemption under Section 15-172, the property is entitled to the exemption under this Section, limited to the amount of (i) $4,500 in Cook County or $3,500 in all other counties in tax year 2003, (ii) $5,000 in all counties in tax years 2004 and 2005, or (iii) the lesser of the amount of the general homestead exemption under Section 15-175 or an amount equal to the increase in the equalized assessed value for the current tax year above the equalized assessed value for 1977 in tax year 2006 and thereafter.

(f) In the case of an apartment building owned and operated as a cooperative, or as a life care facility, that contains residential units that qualify as homestead property under this Section, the maximum cumulative exemption amount attributed to the entire building or facility shall not exceed the sum of the exemptions calculated for each qualified residential unit. The cooperative association, management firm, or other person or entity that manages or controls the cooperative apartment building or life care facility shall credit the exemption attributable to each residential unit only to the apportioned tax liability of the owner or other person responsible for payment of taxes as to that unit. Any person who willfully refuses to so credit the exemption is guilty of a Class B misdemeanor.
(g) When married persons maintain separate residences, the exemption provided under this Section shall be claimed by only one such person and for only one residence.
(h) In the event of a sale or other transfer in ownership of the homestead property, the exemption under this Section shall remain in effect for the remainder of the tax year and be calculated using the same base homestead value in which the sale or transfer occurs, but (other than for sales or transfers between spouses or between a parent and a child) shall be calculated for any subsequent tax year using the new base homestead value as provided in subdivision (b)(3)(B). The assessor may require the new owner of the property to apply for the exemption in the following year.
(i) The assessor may determine whether property qualifies as a homestead under this Section by application, visual inspection, questionnaire, or other reasonable methods. Each year, at the time the assessment books are certified to the county clerk by the board of review, the assessor shall furnish to the county clerk a list of the properties qualified for the homestead exemption under this Section. The list shall note the base homestead value of each property to be used in the calculation of the exemption for the current tax year.
(j) In counties with 3,000,000 or more inhabitants, the provisions of this Section apply as follows:
(1) If the general assessment year for the property

is 2003, this Section applies for assessment years 2003 through 2011. Thereafter, the provisions of Section 15-175 apply.

(2) If the general assessment year for the property

is 2004, this Section applies for assessment years 2004 through 2012. Thereafter, the provisions of Section 15-175 apply.

(3) If the general assessment year for the property

is 2005, this Section applies for assessment years 2005 through 2013. Thereafter, the provisions of Section 15-175 apply.

In counties with less than 3,000,000 inhabitants, this Section applies for assessment years (i) 2009, 2010, 2011, and 2012 if tax year 2008 is the designated base year or (ii) 2010, 2011, 2012, and 2013 if tax year 2009 is the designated base year. Thereafter, the provisions of Section 15-175 apply.
(k) To be subject to the provisions of this Section in lieu of Section 15-175, a county must adopt an ordinance to subject itself to the provisions of this Section within 6 months after August 2, 2010 (the effective date of Public Act 96-1418). In a county other than Cook County, the ordinance must designate either tax year 2008 or tax year 2009 as the base year.
(l) Notwithstanding Sections 6 and 8 of the State Mandates Act, no reimbursement by the State is required for the implementation of any mandate created by this Section.
(Source: P.A. 100-201, eff. 8-18-17.)

(35 ILCS 200/15-177)
Sec. 15-177. The long-time occupant homestead exemption.
(a) If the county has elected, under Section 15-176, to be subject to the provisions of the alternative general homestead exemption, then, for taxable years 2007 and thereafter, regardless of whether the exemption under Section 15-176 applies, qualified homestead property is entitled to an annual homestead exemption equal to a reduction in the property's equalized assessed value calculated as provided in this Section.
(b) As used in this Section:
"Adjusted homestead value" means the lesser of the following values:
(1) The property's base homestead value increased

by: (i) 10% for each taxable year after the base year through and including the current tax year for qualified taxpayers with a household income of more than $75,000 but not exceeding $100,000; or (ii) 7% for each taxable year after the base year through and including the current tax year for qualified taxpayers with a household income of $75,000 or less. The increase each year is an increase over the prior year; or

(2) The property's equalized assessed value for

the current tax year minus the general homestead deduction.

"Base homestead value" means:
(1) if the property did not have an adjusted

homestead value under Section 15-176 for the base year, then an amount equal to the equalized assessed value of the property for the base year prior to exemptions, minus the general homestead deduction, provided that the property's assessment was not based on a reduced assessed value resulting from a temporary irregularity in the property for that year; or

(2) if the property had an adjusted homestead value

under Section 15-176 for the base year, then an amount equal to the adjusted homestead value of the property under Section 15-176 for the base year.

"Base year" means the taxable year prior to the taxable year in which the taxpayer first qualifies for the exemption under this Section.
"Current taxable year" means the taxable year for which the exemption under this Section is being applied.
"Equalized assessed value" means the property's assessed value as equalized by the Department.
"Homestead" or "homestead property" means residential property that as of January 1 of the tax year is occupied by a qualified taxpayer as his or her principal dwelling place, or that is a leasehold interest on which a single family residence is situated, that is occupied as a residence by a qualified taxpayer who has a legal or equitable interest therein evidenced by a written instrument, as an owner or as a lessee, and on which the person is liable for the payment of property taxes. Residential units in an apartment building owned and operated as a cooperative, or as a life care facility, which are occupied by persons who hold a legal or equitable interest in the cooperative apartment building or life care facility as owners or lessees, and who are liable by contract for the payment of property taxes, are included within this definition of homestead property. A homestead includes the dwelling place, appurtenant structures, and so much of the surrounding land constituting the parcel on which the dwelling place is situated as is used for residential purposes. If the assessor has established a specific legal description for a portion of property constituting the homestead, then the homestead is limited to the property within that description.
"Household income" has the meaning set forth under Section 15-172 of this Code.
"General homestead deduction" means the amount of the general homestead exemption under Section 15-175.
"Life care facility" means a facility defined in Section 2 of the Life Care Facilities Act.
"Qualified homestead property" means homestead property owned by a qualified taxpayer.
"Qualified taxpayer" means any individual:
(1) who, for at least 10 continuous years as of

January 1 of the taxable year, has occupied the same homestead property as a principal residence and domicile or who, for at least 5 continuous years as of January 1 of the taxable year, has occupied the same homestead property as a principal residence and domicile if that person received assistance in the acquisition of the property as part of a government or nonprofit housing program; and

(2) who has a household income of $100,000 or less.
(c) The base homestead value must remain constant, except that the assessor may revise it under any of the following circumstances:
(1) If the equalized assessed value of a homestead

property for the current tax year is less than the previous base homestead value for that property, then the current equalized assessed value (provided it is not based on a reduced assessed value resulting from a temporary irregularity in the property) becomes the base homestead value in subsequent tax years.

(2) For any year in which new buildings, structures,

or other improvements are constructed on the homestead property that would increase its assessed value, the assessor shall adjust the base homestead value with due regard to the value added by the new improvements.

(d) The amount of the exemption under this Section is the greater of: (i) the equalized assessed value of the homestead property for the current tax year minus the adjusted homestead value; or (ii) the general homestead deduction.
(e) In the case of an apartment building owned and operated as a cooperative, or as a life care facility, that contains residential units that qualify as homestead property of a qualified taxpayer under this Section, the maximum cumulative exemption amount attributed to the entire building or facility shall not exceed the sum of the exemptions calculated for each unit that is a qualified homestead property. The cooperative association, management firm, or other person or entity that manages or controls the cooperative apartment building or life care facility shall credit the exemption attributable to each residential unit only to the apportioned tax liability of the qualified taxpayer as to that unit. Any person who willfully refuses to so credit the exemption is guilty of a Class B misdemeanor.
(f) When married persons maintain separate residences, the exemption provided under this Section may be claimed by only one such person and for only one residence. No person who receives an exemption under Section 15-172 of this Code may receive an exemption under this Section. No person who receives an exemption under this Section may receive an exemption under Section 15-175 or 15-176 of this Code.
(g) In the event of a sale or other transfer in ownership of the homestead property between spouses or between a parent and a child, the exemption under this Section remains in effect if the new owner has a household income of $100,000 or less.
(h) In the event of a sale or other transfer in ownership of the homestead property other than subsection (g) of this Section, the exemption under this Section shall remain in effect for the remainder of the tax year and be calculated using the same base homestead value in which the sale or transfer occurs.
(i) To receive the exemption, a person must submit an application to the county assessor during the period specified by the county assessor.
The county assessor shall annually give notice of the application period by mail or by publication.
The taxpayer must submit, with the application, an affidavit of the taxpayer's total household income, marital status (and if married the name and address of the applicant's spouse, if known), and principal dwelling place of members of the household on January 1 of the taxable year. The Department shall establish, by rule, a method for verifying the accuracy of affidavits filed by applicants under this Section, and the Chief County Assessment Officer may conduct audits of any taxpayer claiming an exemption under this Section to verify that the taxpayer is eligible to receive the exemption. Each application shall contain or be verified by a written declaration that it is made under the penalties of perjury. A taxpayer's signing a fraudulent application under this Act is perjury, as defined in Section 32-2 of the Criminal Code of 2012. The applications shall be clearly marked as applications for the Long-time Occupant Homestead Exemption and must contain a notice that any taxpayer who receives the exemption is subject to an audit by the Chief County Assessment Officer.
(j) Notwithstanding Sections 6 and 8 of the State Mandates Act, no reimbursement by the State is required for the implementation of any mandate created by this Section.
(Source: P.A. 97-1150, eff. 1-25-13.)

(35 ILCS 200/15-180)
Sec. 15-180. Homestead improvements. Homestead properties that have been improved and residential structures on homestead property that have been rebuilt following a catastrophic event are entitled to a homestead improvement exemption, limited to $30,000 per year through December 31, 1997, $45,000 beginning January 1, 1998 and through December 31, 2003, and $75,000 per year for that homestead property beginning January 1, 2004 and thereafter, in fair cash value, when that property is owned and used exclusively for a residential purpose and upon demonstration that a proposed increase in assessed value is attributable solely to a new improvement of an existing structure or the rebuilding of a residential structure following a catastrophic event. To be eligible for an exemption under this Section after a catastrophic event, the residential structure must be rebuilt within 2 years after the catastrophic event. The exemption for rebuilt structures under this Section applies to the increase in value of the rebuilt structure over the value of the structure before the catastrophic event. The amount of the exemption shall be limited to the fair cash value added by the new improvement or rebuilding and shall continue for 4 years from the date the improvement or rebuilding is completed and occupied, or until the next following general assessment of that property, whichever is later.
A proclamation of disaster by the President of the United States or Governor of the State of Illinois is not a prerequisite to the classification of an occurrence as a catastrophic event under this Section. A "catastrophic event" may include an occurrence of widespread or severe damage or loss of property resulting from any catastrophic cause including but not limited to fire, including arson (provided the fire was not caused by the willful action of an owner or resident of the property), flood, earthquake, wind, storm, explosion, or extended periods of severe inclement weather. In the case of a residential structure affected by flooding, the structure shall not be eligible for this homestead improvement exemption unless it is located within a local jurisdiction which is participating in the National Flood Insurance Program.
In counties of less than 3,000,000 inhabitants, in addition to the notice requirement under Section 12-30, a supervisor of assessments, county assessor, or township or multi-township assessor responsible for adding an assessable improvement to a residential property's assessment shall either notify a taxpayer whose assessment has been changed since the last preceding assessment that he or she may be eligible for the exemption provided under this Section or shall grant the exemption automatically.
Beginning January 1, 1999, in counties of 3,000,000 or more inhabitants, an application for a homestead improvement exemption for a residential structure that has been rebuilt following a catastrophic event must be submitted to the Chief County Assessment Officer with a valuation complaint and a copy of the building permit to rebuild the structure. The Chief County Assessment Officer may require additional documentation which must be provided by the applicant.
Notwithstanding Sections 6 and 8 of the State Mandates Act, no reimbursement by the State is required for the implementation of any mandate created by this Section.
(Source: P.A. 93-715, eff. 7-12-04.)

(35 ILCS 200/15-185)
Sec. 15-185. Exemption for leaseback property and qualified leased property.
(a) Notwithstanding anything in this Code to the contrary, all property owned by a municipality with a population of over 500,000 inhabitants, a unit of local government whose jurisdiction includes territory located in whole or in part within a municipality with a population of over 500,000 inhabitants, or a municipality with home rule powers that is contiguous to a municipality with a population of over 500,000 inhabitants, shall remain exempt from taxation and any leasehold interest in that property shall not be subject to taxation under Section 9-195 if the property is directly or indirectly leased, sold, or otherwise transferred to another entity whose property is not exempt and immediately thereafter is the subject of a leaseback or other agreement that directly or indirectly gives the municipality or unit of local government (i) a right to use, control, and possess the property or (ii) a right to require the other entity, or the other entity's designee or assignee, to use the property in the performance of services for the municipality or unit of local government. Property shall no longer be exempt under this subsection as of the date when the right of the municipality or unit of local government to use, control, and possess the property or to require the performance of services is terminated and the municipality or unit of local government no longer has any option to purchase or otherwise reacquire the interest in the property which was transferred by the municipality or unit of local government.
(b) Notwithstanding anything in this Code to the contrary, all property owned by a municipality with a population of over 500,000 inhabitants, a unit of local government whose jurisdiction includes territory located in whole or in part within a municipality with a population of over 500,000 inhabitants, or a municipality with home rule powers that is contiguous to a municipality with a population of over 500,000 inhabitants, shall remain exempt from taxation and any leasehold interest in that property is not subject to taxation under Section 9-195 if the property, including dedicated public property, is used by a municipality or other unit of local government for the purpose of an airport or parking or for waste disposal or processing and is leased for continued use for the same purpose to another entity whose property is not exempt.
For the purposes of this subsection (b), "airport" does not include any airport property, as defined under Section 10 of the O'Hare Modernization Act.
Any transaction described under this subsection must be undertaken in accordance with all appropriate federal laws and regulations.
(c) For purposes of this Section, "municipality" means a municipality as defined in Section 1-1-2 of the Illinois Municipal Code, and "unit of local government" means a unit of local government as defined in Article VII, Section 1 of the Constitution of the State of Illinois. The provisions of this Section supersede and control over any conflicting provisions of this Code.
(Source: P.A. 96-779, eff. 8-28-09.)



Title 5 - Review and Equalization

(35 ILCS 200/Tit. 5 heading)

(35 ILCS 200/Art. 16 heading)

(35 ILCS 200/Art. 16 Div. 1 heading)

(35 ILCS 200/16-5)
Sec. 16-5. Information from assessors to board of review and board of appeals. The chief county assessment officer shall furnish to the board of review or board of appeals all books, papers and information in his or her office requested by the board to assist it in the proper discharge of its duties.
(Source: P.A. 88-455; 89-126, eff. 7-11-95; 89-671, eff. 8-14-96.)

(35 ILCS 200/16-8)
Sec. 16-8. Books and records of chief county assessment officer.
(a) In counties with 3,000,000 or more inhabitants, the chief county assessment officer shall maintain records of the assessed value of each parcel of property and shall enter upon the property record card of each town or city lot or parcel of land the elements (or basis) of valuation and computations that are taken into consideration by the chief county assessment officer in ascertaining and determining the fair cash value of each town or city lot or parcel of land and of each improvement thereon, including the elements (shown by percentages or otherwise) that were taken into consideration as enhancing or detracting elements (such as depth, corner, alley, railway or other elements). The assessment officer shall maintain the records for at least 10 years. Upon request by the board of appeals (until the first Monday in December 1998 and the board of review beginning the first Monday in December 1998 and thereafter), the officer shall immediately furnish all of the requested records to the board. The records shall be available, on request, to the taxpayer. The chief county assessment officer shall certify, in writing, the amount of the assessment to the board. If the records maintained by the chief county assessment officer at the time the assessment is certified to the board under subsection (a) contain none of the elements (or basis) of valuation for the parcel, then any increase by the chief county assessment officer shall be considered invalid by the board acting on a complaint under Section 16-120; and no action by the board under Section 16-120 shall result in an increase in the valuation for the parcel for the current assessment year.
(b) In counties with 3,000,000 or more inhabitants, the notice given by the chief county assessment officer to a taxpayer of a proposed increase in assessment shall designate the reason for the increase. If a taxpayer files an assessment complaint with the chief county assessment officer, the notification to the taxpayer of a determination on the assessment complaint shall designate the reason for the result.
(c) The provisions of this Section shall be applicable beginning with the assessment for the 1997 tax year.
(Source: P.A. 89-718, eff. 3-7-97; 90-4, eff. 3-7-97.)

(35 ILCS 200/16-10)
Sec. 16-10. Summons by the board of review or board of appeals. A board of review or board of appeals may summon any assessor, deputy, or other person to appear before it to be examined under oath concerning the method by which any evaluation has been ascertained, and its correctness. Any person so summoned who fails, without good cause, to appear or appearing refuses to submit to the inquiry or answer questions asked by any member of the board, or any attorney representing the board, shall be guilty of a petty offense.
(Source: P.A. 88-455; 89-126, eff. 7-11-95; 89-671, eff. 8-14-96.)

(35 ILCS 200/16-15)
Sec. 16-15. Adjustments to prior year's assessments. Each county clerk shall compile final adjustments made during the preceding calendar year by the State Property Tax Appeal Board to the aggregate assessed value of a school district for which such adjustments are greater than $250,000 or 2% of the aggregate assessed value of a school district, whichever is less, and report that information to the Department. By July 1 annually, the Department shall transmit the adjusted assessments reported since the prior July 1 to the Illinois State Board of Education for purposes of calculating the amount of State aid to be apportioned to the various school districts under the School Code.
(Source: P.A. 86-237; 88-455.)

(35 ILCS 200/Art. 16 Div. 2 heading)

(35 ILCS 200/16-20)
Sec. 16-20. Powers and duties of boards of review. In counties with less than 3,000,000 inhabitants, the board of review shall, in any year, whether the year of the general assessment or not, perform the functions set forth in Sections 16-25 through 16-90.
(Source: P.A. 86-345; 86-413; 86-1028; 86-1481; 88-455.)

(35 ILCS 200/16-25)
Sec. 16-25. Review after complaint by taxing bodies. Any taxing body that has an interest in an assessment made by any local assessment officer or officers may have the assessment reviewed by the board of review by filing a complaint in writing with the board within 30 calendar days after publication of the assessment list under Section 12-10. All complaints shall identify and describe the particular property and shall be filed with the board in duplicate. The board shall make a determination as to the correct amount of the assessment, but the board shall not increase the amount of the assessment without first giving due notice and an opportunity to be heard to the taxpayer affected.
(Source: P.A. 78-450; 88-455.)

(35 ILCS 200/16-30)
Sec. 16-30. Board of review meetings. In counties with less than 3,000,000 inhabitants, the board of review may meet at times it deems necessary for supervising and directing the clerk in the duties prescribed in this Article, and shall meet on or before the first Monday each June to revise the assessment of property. At the meeting, the board of review upon application of any taxpayer or upon its own motion may revise the entire assessment of any taxpayer or any part of the assessment as appears to it to be just. The assessment of the property of any person shall not be increased unless that person or his or her agent first has been notified in writing at the address that appears on the assessment books, and been given an opportunity to be heard. The meeting may be recessed as necessary.
(Source: P.A. 84-582; 88-455.)

(35 ILCS 200/16-35)
Sec. 16-35. Adjournment of boards of review. The final adjournment of the board of review in counties of less than 3,000,000 inhabitants shall be when the work for that assessment year is completed and the assessment books certified to the county clerk but no later than March 15 of the following year.
(Source: P.A. 96-298, eff. 8-11-09.)

(35 ILCS 200/16-40)
Sec. 16-40. Prohibition of per diem compensation. Except under Section 6-30, no per diem compensation shall be paid by the county board to any member of the board of review.
(Source: P.A. 84-582; 88-455.)

(35 ILCS 200/16-45)
Sec. 16-45. Consolidated hearings. In counties with less than 3,000,000 inhabitants, the board of review, on request of a taxpayer complainant, shall consolidate 2 or more complaints into one hearing, notwithstanding the provisions of Section 16-55 relating to the consideration of complaints by townships or taxing districts. When it is impractical to do so because the assessment books necessary to determine all complaints at one time are not available, those complaints for which the necessary books are available shall be consolidated.
(Source: P.A. 80-613; 88-455.)

(35 ILCS 200/16-50)
Sec. 16-50. Omitted property. The Board of review shall assess all omitted property as provided in Sections 9-265 and 9-270. An assessment of omitted property by the board of review in the manner provided in this Code shall not be subject to review by any succeeding board.
For the purpose of enforcing the provisions of this Code, the several taxing bodies interested therein are hereby empowered to employ counsel to appear before the board and take all necessary steps to enforce the assessment on such omitted property.
(Source: P.A. 86-345; 86-413; 86-1028; 86-1481; 88-455.)

(35 ILCS 200/16-55)
Sec. 16-55. Complaints.
(a) On written complaint that any property is overassessed or underassessed, the board shall review the assessment, and correct it, as appears to be just, but in no case shall the property be assessed at a higher percentage of fair cash value than other property in the assessment district prior to equalization by the board or the Department.
(b) The board shall include compulsory sales in reviewing and correcting assessments, including, but not limited to, those compulsory sales submitted by the complainant, if the board determines that those sales reflect the same property characteristics and condition as those originally used to make the assessment. The board shall also consider whether the compulsory sale would otherwise be considered an arm's length transaction.
(c) If a complaint is filed by an attorney on behalf of a complainant, all notices and correspondence from the board relating to the appeal shall be directed to the attorney. The board may require proof of the attorney's authority to represent the taxpayer. If the attorney fails to provide proof of authority within the compliance period granted by the board pursuant to subsection (d), the board may dismiss the complaint. The Board shall send, electronically or by mail, notice of the dismissal to the attorney and complainant.
(d) A complaint to affect the assessment for the current year shall be filed on or before 30 calendar days after the date of publication of the assessment list under Section 12-10. Upon receipt of a written complaint that is timely filed under this Section, the board of review shall docket the complaint. If the complaint does not comply with the board of review rules adopted under Section 9-5 entitling the complainant to a hearing, the board shall send, electronically or by mail, notification acknowledging receipt of the complaint. The notification must identify which rules have not been complied with and provide the complainant with not less than 10 business days to bring the complaint into compliance with those rules. If the complainant complies with the board of review rules either upon the initial filing of a complaint or within the time as extended by the board of review for compliance, then the board of review shall send, electronically or by mail, a notice of hearing and the board shall hear the complaint and shall issue and send, electronically or by mail, a decision upon resolution. Except as otherwise provided in subsection (c), if the complainant has not complied with the rules within the time as extended by the board of review, the board shall nonetheless issue and send a decision. The board of review may adopt rules allowing any party to attend and participate in a hearing by telephone or electronically.
(d-5) Complaints and other written correspondence sent by the United States mail shall be considered filed as of the postmark date in accordance with Section 1.25 of the Statute on Statutes. Complaints and other written correspondence sent by a delivery service other than the United States Postal System shall be considered as filed as of the date sent as indicated by the shipper's tracking label. If allowed by board of review rule, complaints and other written correspondence transmitted electronically shall be considered filed as of the date received.
(e) The board may also, at any time before its revision of the assessments is completed in every year, increase, reduce or otherwise adjust the assessment of any property, making changes in the valuation as may be just, and shall have full power over the assessment of any person and may do anything in regard thereto that it may deem necessary to make a just assessment, but the property shall not be assessed at a higher percentage of fair cash value than the assessed valuation of other property in the assessment district prior to equalization by the board or the Department.
(f) No assessment shall be increased until the person to be affected has been notified and given an opportunity to be heard, except as provided below.
(g) Before making any reduction in assessments of its own motion, the board of review shall give notice to the assessor or chief county assessment officer who certified the assessment, and give the assessor or chief county assessment officer an opportunity to be heard thereon.
(h) All complaints of errors in assessments of property shall be in writing, and shall be filed by the complaining party with the board of review, in the number of copies required by board of review rule. A copy shall be filed by the board of review with the assessor or chief county assessment officer who certified the assessment.
(i) In all cases where a change in assessed valuation of $100,000 or more is sought, the board of review shall also serve a copy of the petition on all taxing districts as shown on the last available tax bill at least 14 days prior to the hearing on the complaint. Service may be by electronic means if the taxing district consents to electronic service and provides the board of review with a valid e-mail address for the purpose of receiving service. All taxing districts shall have an opportunity to be heard on the complaint. A taxing district wishing to intervene shall file a request to intervene with the board of review at least five days in advance of a scheduled hearing. If board of review rules require the appellant to submit evidence in advance of a hearing, then any evidence in support of the intervenor's opinion of assessed value must be submitted to the board of review and complainant no later than five calendar days prior to the hearing. Service shall be made as set forth in subsection (d-5), but if board of review rules allow complaints and correspondence to be transmitted electronically, then the intervenor's evidence shall be transmitted electronically.
(i-5) If board of review rules require the appellant to submit evidence in advance of a hearing, then any evidence to support the assessor's opinion of assessed value must be submitted to the board of review and the complainant (or, if represented by an attorney, to the attorney) no later than five calendar days prior to the hearing. Service shall be made as set forth in subsection (d-5), but if board of review rules allow complaints and correspondence to be transmitted electronically, then the assessor's evidence shall be transmitted electronically.
(j) Complaints shall be classified by townships or taxing districts by the clerk of the board of review. All classes of complaints shall be docketed numerically, each in its own class, in the order in which they are presented, in books kept for that purpose, which books shall be open to public inspection. Complaints shall be considered by townships or taxing districts until all complaints have been heard and passed upon by the board.
(Source: P.A. 98-322, eff. 8-12-13; 99-98, eff. 1-1-16; 99-579, eff. 7-15-16.)

(35 ILCS 200/16-60)
Sec. 16-60. Equalization within counties - Publication and hearing. After notice and hearing as required by Section 12-40, the board of review may increase or reduce the entire assessment, or the assessment of any class included therein, if, in its opinion, the assessment has not been made upon the proper basis. The board may also equalize the assessment in any multi-township or township, or part thereof, or any portion of the county.
(Source: P.A. 86-345; 86-413; 86-1028; 86-1481; 88-455.)

(35 ILCS 200/16-65)
Sec. 16-65. Equalization process. The board of review shall act as an equalizing authority, if after equalization by the supervisor of assessments the equalized assessed value of property in the county is not 33 1/3% of the total fair cash value. The board shall, after notice and hearing as required by Section 12-40, lower or raise the total assessed value of property in any assessment district within the county so that the property, other than farm and coal property assessed under Sections 10-110 through 10-140 and Sections 10-170 through 10-200, will be assessed at 33 1/3% of its fair cash value.
For each assessment district of the county, the board of review shall annually determine the percentage relationship between the valuations at which property other than farm and coal property is listed and the estimated 33 1/3% of the fair cash value of such property. To make this analysis, the board shall use at least 25 property transfers, or a combination of at least 25 property transfers and property appraisals, such information as may be submitted by interested taxing bodies, or any other means as it deems proper and reasonable. If there are not 25 property transfers available, or if these 25 property transfers do not represent a fair sample of the types of properties and their proportional distribution in the assessment district, the board shall select a random sample of properties of a number necessary to provide a combination of at least 25 property transfers and property appraisals as much as possible representative of the entire assessment district, and provide for their appraisal. The township or multi-township assessor shall be notified of and participate in the deliberations and determinations.
In assessment year 2011, the board of review shall consider compulsory sales in its equalization process.
The board of review, in conjunction with the chief county assessment officer, shall determine the number of compulsory sales from the prior year for the purpose of revising and correcting assessments. The board of review shall determine if the number of compulsory sales is at least 25% of all property transfers within the neighborhood, township, multi-township assessment district, or other specific geographic region in the county for that class of property, but shall exclude from the calculation (i) all property transfers for which the property characteristics and condition are not the same as those characteristics and condition used to determine the assessed value and (ii) any property transfer that is not an arm's length transaction based on existing sales ratio study standards (except for compulsory sales). If the board determines that the number of compulsory sales is at least 25% of all property transfers within the defined geographic region for that class of property, then the board of review must determine (i) the median assessment level of arm's length transactions and (ii) the median assessment level of compulsory sales. If the median assessment level of compulsory sales is higher than the median assessment level of arm's length transactions, then compulsory sales shall be included in the arm's length transaction study and the board must calculate the new median assessment level. Assessed values of properties within the specific geographic area for that class of property must be revised to reflect this new median assessment level. The revised median assessment level shall be the basis for equalization as otherwise provided in this Section.
With the ratio determined for each assessment district, the board shall ascertain the amount to be added or deducted from the aggregate assessment on property subject to local assessment jurisdiction, other than farm and coal property, to produce a ratio of assessed value to 33 1/3% of the fair cash value equivalent to 100%. However, in determining the amount to be added to the aggregate assessment on property subject to local jurisdiction in order to produce a ratio of assessed value to 33 1/3% of the fair cash value equivalent to 100%, the board shall not, in any one year, increase or decrease the aggregate assessment of any assessment district by more than 25% of the equalized valuation of the district for the previous year, except that additions, deletions or depletions to the taxable property shall be excluded in computing the 25% limitation. The board shall complete the equalization by the date prescribed in Section 16-35 for the board's adjournment, and, within 10 days thereafter, shall report the results of its work under this Section to the Department. At least 30 days prior to its adjournment, the board shall publish a notice declaring whether it intends to equalize assessments as provided in this Section. The notice shall be published in a newspaper of general circulation in the county. If the board fails to report to the Department within the required time, or if the report discloses that the board has failed to make a proper and adequate equalization of assessments, the Department shall direct, determine, and supervise the assessment so that all assessments of property are relatively just and equal as provided in Section 8-5.
(Source: P.A. 96-1083, eff. 7-16-10.)

(35 ILCS 200/16-70)
Sec. 16-70. Determination of exemptions. The board of review shall hear and determine the application of any person who is assessed on property claimed to be exempt from taxation. However, the decision of the board shall not be final, except as to homestead exemptions. Upon filing of any application for a non-homestead exemption which would reduce the assessed valuation of any property by more than $100,000, the owner shall deliver, in person or by mail, a copy of the application to any municipality, school district, community college district, and fire protection district in which the property is situated. Failure of a municipality, school district, community college district, or fire protection district to receive the notice shall not invalidate any exemption. The board shall give the municipalities, school districts, community college districts, fire protection districts, and the taxpayer an opportunity to be heard. The clerk of the board in all cases other than homestead exemptions, under the direction of the board, shall make out and forward to the Department, a full and complete statement of all the facts in the case. The Department shall determine whether the property is legally liable to taxation. It shall notify the board of review of its decision, and the board shall correct the assessment if necessary. The decision of the Department is subject to review under Sections 8-35 and 8-40. The extension of taxes on any assessment shall not be delayed by any proceedings under this Section, and, if the Department rules that the property is exempt, any taxes extended upon the unauthorized assessment shall be abated or, if paid, shall be refunded.
(Source: P.A. 94-1031, eff. 1-1-07.)

(35 ILCS 200/16-75)
Sec. 16-75. Certificates of error. The board of review shall, at any time before judgment, if an error or mistake is discovered (other than errors of judgment as to the valuation), in any assessment, issue to the person erroneously assessed a certificate setting forth the nature of the error and its cause or causes. The certificate when properly endorsed by the chief county assessment officer, showing concurrence therein, and not otherwise, may be used in evidence in any court of competent jurisdiction, and when so introduced in evidence, shall become a part of the court records, and shall not be removed from the files except upon the order of the court.
After the board of review has issued a certificate of error and it has been properly endorsed by the chief county assessment officer, 2 copies of the certificate shall be made and one copy given to the county clerk and one copy to the collector. The county clerk shall keep records of the changes or corrections made in the certificate and shall certify such corrections to the collector so that he or she can account for the proper amount of taxes chargeable to him or her.
(Source: P.A. 91-377, eff. 7-30-99.)

(35 ILCS 200/16-80)
Sec. 16-80. Reduced assessment of homestead property. In any county with fewer than 3,000,000 inhabitants, if the board of review lowers the assessment of a particular parcel on which a residence occupied by the owner is situated, the reduced assessment, subject to equalization, shall remain in effect for the remainder of the general assessment period as provided in Sections 9-215 through 9-225, unless the taxpayer, county assessor, or other interested party can show substantial cause why the reduced assessment should not remain in effect, or unless the decision of the board is reversed or modified upon review.
(Source: P.A. 88-455; 89-126, eff. 7-11-95; 89-671, eff. 8-14-96.)

(35 ILCS 200/16-85)
Sec. 16-85. Certification of assessment books. The board of review in counties with less than 3,000,000 inhabitants, shall, on or before the annual date for adjournment as fixed by Section 16-35, complete its work and make the entries in the assessment books required to make the assessment conform to the changes made therein by the board of review, and shall attach to each book an affidavit signed by at least 2 members of the board, which affidavit shall be substantially in the following form: State of Illinois, County of ....,
We, and each of us, as a member of the board of review of the county of .... in the State of Illinois, do solemnly swear that the book to which this affidavit is attached contains a full and complete list of all the property in the county subject to taxation for the year .... so far as we have been able to ascertain, and that the assessed value set down opposite the description of a property, is, in our opinion, a just and equal assessment of the property for the purposes of taxation according to law, and that the footings of the columns in the book are correct, to the best of our knowledge and belief.
Dated ....
(Source: P.A. 83-121; 88-455.)

(35 ILCS 200/16-90)
Sec. 16-90. Delivery of assessment books. In counties with less than 3,000,000 inhabitants, when the books are completed, the board of review shall deliver one set of the books to the county clerk, who shall file it in his or her office; and one set to the chief county assessment officer. All of the books shall be public records. All assessors' books shall be retained for a period of 5 years, after which the County Board may order the officer having custody of the books to dispose of them and to certify that fact, when completed, to the county board. The assessment completed by the board of review and certified to the county clerk, as equalized, shall be the assessment upon which the taxes of that year shall be extended by the county clerk.
(Source: P.A. 83-1362; 88-455.)

(35 ILCS 200/Art. 16 Div. 3 heading)

(35 ILCS 200/16-95)
Sec. 16-95. Powers and duties of board of appeals or review; complaints. In counties with 3,000,000 or more inhabitants, until the first Monday in December 1998, the board of appeals in any year shall, on complaint that any property is overassessed or underassessed, or is exempt, review and order the assessment corrected.
Beginning the first Monday in December 1998 and thereafter, in counties with 3,000,000 or more inhabitants, the board of review:
(1) shall, on written complaint of any taxpayer or

any taxing district that has an interest in the assessment that any property is overassessed, underassessed, or exempt, review the assessment and confirm, revise, correct, alter, or modify the assessment, as appears to be just; and

(2) may, upon written motion of any one or more

members of the board that is made on or before the dates specified in notices given under Section 16-110 for each township and upon good cause shown, revise, correct, alter, or modify any assessment (or part of an assessment) of real property regardless of whether the taxpayer or owner of the property has filed a complaint with the board; and

(3) shall, after the effective date of this

amendatory Act of the 96th General Assembly, pursuant to the provisions of Sections 9-260, 9-265, 2-270, 16-135, and 16-140, review any omitted assessment proposed by the county assessor and confirm, revise, correct, alter, or modify the proposed assessment, as appears to be just.

No assessment may be changed by the board on its own

motion until the taxpayer in whose name the property is assessed and the chief county assessment officer who certified the assessment have been notified and given an opportunity to be heard thereon. All taxing districts shall have an opportunity to be heard on the matter.

(Source: P.A. 96-1553, eff. 3-10-11.)

(35 ILCS 200/16-100)
Sec. 16-100. Correction orders. In counties with 3,000,000 or more inhabitants, the board of appeals (until the first Monday in December 1998 and the board of review beginning the first Monday in December 1998 and thereafter) in any year shall order the county assessor to correct any mistake or error (other than mistakes or errors of judgment as to the valuation of any property) in the manner provided in Sections 14-10 and 16-145.
(Source: P.A. 88-455; 89-126, eff. 7-11-95; 89-671, eff. 8-14-96.)

(35 ILCS 200/16-105)
Sec. 16-105. Time of meeting - Public records. In counties with 3,000,000 or more inhabitants, the board of appeals (until the first Monday in December 1998 and the board of review beginning the first Monday in December 1998 and thereafter) shall meet on or before the second Monday in September in each year for the purpose of revising the assessment of property as provided for in this Code. The meeting may be adjourned from day to day as may be necessary.
All hearings conducted by the board under this Code shall be open to the public. All files maintained by the board relating to the matters specified in Sections 16-95, 16-100, and 16-140 shall be available for public inspection during regular office hours. However, only the actual portions of the income tax return relating to the property for which a complaint has been filed shall be a public record. Copies of such records shall be furnished upon request. The board may charge for the costs of copying, at 35¢ per page of legal size or smaller and $1 for each larger page.
(Source: P.A. 88-455; 89-126, eff. 7-11-95; 89-671, eff. 8-14-96.)

(35 ILCS 200/16-110)
Sec. 16-110. Notice of meetings - Filing complaints. In counties with 3,000,000 or more inhabitants, at least one week before its meeting to revise and correct assessments, the board of appeals (until the first Monday in December 1998 and the board of review beginning the first Monday in December 1998 and thereafter) shall publish a notice of the time and place of that meeting. The board shall, from time to time, publish notices which shall specify the date and place at which complaints may be filed for those townships or taxing districts for which property assessments have been completed by the county assessor, and which will then be considered for revision and correction at that time. All notices required by this Section may provide for a revision and correction at the specified time of one or more townships or taxing districts. All such notices shall be published once in at least one newspaper of general circulation published in the county. The board at the time and place fixed, and upon notice as provided in this Section, may receive and hold hearings on all those complaints and revise and correct assessments within those townships or taxing districts. Taxpayers shall have at least 20 days after the date of publication of the notice within which to file complaints.
(Source: P.A. 88-455; 89-126, eff. 7-11-95; 89-671, eff. 8-14-96.)

(35 ILCS 200/16-115)
Sec. 16-115. Filing complaints. In counties with 3,000,000 or more inhabitants, complaints that any property is overassessed or underassessed or is exempt may be made by any taxpayer. Complaints that any property is overassessed or underassessed or is exempt may be made by a taxing district that has an interest in the assessment to a board of review. All complaints shall be in writing, identify and describe the particular property, otherwise comply with the rules in force, be either signed by the complaining party or his or her attorney or, if filed electronically, signed with the electronic signature of the complaining party or his or her attorney, and be filed with the board of appeals (until the first Monday in December 1998 and the board of review beginning the first Monday in December 1998 and thereafter) in at least duplicate. The board shall forward one copy of each complaint to the county assessor.
Complaints by taxpayers and taxing districts and certificates of correction by the county assessor as provided in this Code shall be filed with the board according to townships on or before the dates specified in the notices given in Section 16-110.
(Source: P.A. 97-1054, eff. 1-1-13.)

(35 ILCS 200/16-120)
Sec. 16-120. Decision on complaints. In counties with 3,000,000 or more inhabitants, at its meeting for the purpose of revising and correcting the assessments, the board of appeals (until the first Monday in December 1998 and the board of review beginning the first Monday in December 1998 and thereafter), upon complaint filed by a taxpayer or taxing district as prescribed in this Code, may revise the entire assessment of any taxpayer, or any part thereof, and correct the same as shall appear to the board to be just. The assessment of the property of any taxpayer shall not be increased unless that taxpayer or his agent shall first have been notified in writing and been given an opportunity to be heard.
(Source: P.A. 88-455; 89-126, eff. 7-11-95; 89-671, eff. 8-14-96.)

(35 ILCS 200/16-125)
Sec. 16-125. Hearings. In counties with 3,000,000 or more inhabitants, complaints filed with the board of appeals (until the first Monday in December 1998 and the board of review beginning the first Monday in December 1998 and thereafter) shall be classified by townships. All complaints shall be docketed numerically, in the order in which they are presented, as nearly as possible, in books or computer records kept for that purpose, which shall be open to public inspection. The complaints shall be considered by townships until they have been heard and passed upon by the board. After completing final action on all matters in a township, the board shall transmit such final actions to the county assessor.
A hearing upon any complaint shall not be held until the taxpayer affected and the county assessor have each been notified and have been given an opportunity to be heard. All hearings shall be open to the public and the board shall sit together and hear the representations of the interested parties or their representatives. An order for a correction of any assessment shall not be made unless both commissioners of the board, or a majority of the members in the case of a board of review, concur therein, in which case, an order for correction shall be made in open session and entered in the records of the board. When an assessment is ordered corrected, the board shall transmit a computer printout of the results, or make and sign a brief written statement of the reason for the change and the manner in which the method used by the assessor in making the assessment was erroneous, and shall deliver a copy of the statement to the county assessor. Upon request the board shall hear any taxpayer in opposition to a proposed reduction in any assessment.
The board may destroy or otherwise dispose of complaints and records pertaining thereto after the lapse of 5 years from the date of filing.
(Source: P.A. 97-1054, eff. 1-1-13.)

(35 ILCS 200/16-130)
Sec. 16-130. Exemption procedures; board of appeals; board of review. Whenever the board of appeals (until the first Monday in December 1998 and the board of review beginning the first Monday in December 1998 and thereafter) in any county with 3,000,000 or more inhabitants determines that any property is or is not exempt from taxation, the decision of the board shall not be final, except as to homestead exemptions. Upon filing of any application for an exemption which would, if approved, reduce the assessed valuation of any property by more than $100,000, other than a homestead exemption, the owner shall give timely notice of the application by mailing a copy of it to any municipality, fire protection district, school district, and community college district in which such property is situated. Failure of a municipality, fire protection district, school district, or community college district to receive the notice shall not invalidate any exemption. The board shall give the municipalities, fire protection districts, school districts, and community college districts and the taxpayer an opportunity to be heard. In all exemption cases other than homestead exemptions, the secretary of the board shall comply with the provisions of Section 5-15. The Department shall then determine whether the property is or is not legally liable to taxation. It shall notify the board of its decision and the board shall correct the assessment accordingly, if necessary. The decision of the Department is subject to review under Sections 8-35 and 8-40. The extension of taxes on any assessment shall not be delayed by any proceedings under this paragraph, and, in case the property is determined to be exempt, any taxes extended upon the unauthorized assessment shall be abated or, if already paid, shall be refunded.
(Source: P.A. 98-937, eff. 8-15-14.)

(35 ILCS 200/16-135)
Sec. 16-135. Omitted property; Notice provisions. In counties with 3,000,000 or more inhabitants, the owner of property and the executor, administrator, or trustee of a decedent whose property has been omitted in the assessment in any year or years or on which a tax for which the property was liable has not been paid, and the several taxing bodies interested therein, shall be given at least 30 days notice in writing by the board of appeals (until the first Monday in December 1998 and the board of review beginning the first Monday in December 1998 and thereafter) or county assessor of the hearing on the proposed assessments of the omitted property. The board or assessor shall have full power to examine the owner, or the executor, administrator, trustee, legatee, or heirs of the decedent, or other person concerning the ownership, kind, character, amount and the value of the omitted property.
If the board determines that the property of any decedent was omitted from assessment during any year or years, or that a tax for which the property was liable, has not been paid, the board shall direct the county assessor to assess the property. However, if the county assessor, on his or her own initiative, makes such a determination, then the assessor shall assess the property. No charge for tax of previous years shall be made against any property prior to the date of ownership of the person owning the property at the time the liability for such omitted tax is first ascertained. Ownership as used in this Section refers to bona fide legal and equitable titles or interests acquired for value and without notice of the tax, as may appear by deed, deed of trust, mortgage, certificate of purchase or sale, or other form of contract. No such charge for tax of previous years shall be made against any property if:
(1) the assessor failed to notify the board of review

of an omitted assessment in accordance with subsection (a-1) of Section 9-260 of this Code; or

(2) the property was last assessed as unimproved,

the owner of the property, gave notice of subsequent improvements and requested a reassessment as required by Section 9-180, and reassessment of the property was not made within 16 months of receipt of that notice; or

(3) the owner of the property gave notice as required

by Section 9-265; or

(4) the assessor received a building permit for the

property evidencing that new construction had occurred or was occurring on the property but failed to list the improvement on the tax rolls; or

(5) the assessor received a plat map, plat of survey,

ALTA survey, mortgage survey, or other similar document containing the omitted property but failed to list the improvement on the tax rolls; or

(6) the assessor received a real estate transfer

declaration indicating a sale from an exempt property owner to a non-exempt property owner but failed to list the property on the tax rolls; or

(7) the property was the subject of an assessment

appeal before the assessor or the board of review that had included the intended omitted property as part of the assessment appeal and provided evidence of its market value.

The assessment of omitted property by the county assessor may be reviewed by the board in the same manner as other assessments are reviewed under the provisions of this Code and when so reviewed, the assessment shall not thereafter be subject to review by any succeeding board.
For the purpose of enforcing the provisions of this Code, relating to property omitted from assessment, the taxing bodies interested therein are hereby empowered to employ counsel to appear before the board or assessor (as the case may be) and take all necessary steps to enforce the assessment on the omitted property.
(Source: P.A. 96-1553, eff. 3-10-11.)

(35 ILCS 200/16-140)
Sec. 16-140. Omitted property. In counties with 3,000,000 or more inhabitants, the board of appeals (until the first Monday in December 1998 and the board of review beginning the first Monday in December 1998 and thereafter) in any year shall direct the county assessor, in accordance with Section 16-135, when he or she fails to do so on his or her own initiative, to assess all property which has not been assessed, for any reason, and enter the same upon the assessment books and to list and assess all property that has been omitted in the assessment for the current year and not more than 3 years prior to the current year. If the tax for which that property was liable has not been paid or if any property, by reason of defective description or assessment thereof, fails to pay taxes for any year or years, the property, when discovered by the board shall be listed and assessed by the county assessor. The board may order the county assessor to make such alterations in the description of property as it deems necessary. No charge for tax of previous years shall be made against any property if:
(1) the assessor failed to notify the board of review

of an omitted assessment in accordance with subsection (a-1) of Section 9-260 of this Code; or

(2) the property was last assessed as unimproved,

the owner of the property gave notice of subsequent improvements and requested a reassessment as required by Section 9-180, and reassessment of the property was not made within 16 months of receipt of that notice; or

(3) the owner of the property gave notice as required

by Section 9-265; or

(4) the assessor received a building permit for the

property evidencing that new construction had occurred or was occurring on the property but failed to list the improvement on the tax rolls; or

(5) the assessor received a plat map, plat of survey,

ALTA survey, mortgage survey, or other similar document containing the omitted property but failed to list the improvement on the tax rolls; or

(6) the assessor received a real estate transfer

declaration indicating a sale from an exempt property owner to a non-exempt property owner but failed to list the property on the tax rolls; or

(7) the property was the subject of an assessment

appeal before the assessor or the board of review that had included the intended omitted property as part of the assessment appeal and provided evidence of its market value.

The board shall hear complaints and revise assessments of any particular parcel of property of any person identified and described in a complaint filed with the board and conforming to the requirements of Section 16-115. The board shall make revisions in no other cases.
(Source: P.A. 96-1553, eff. 3-10-11.)

(35 ILCS 200/16-145)
Sec. 16-145. Assessment list changes. In counties with 3,000,000 or more inhabitants, the board of appeals (until the first Monday in December 1998 and the board of review beginning the first Monday in December 1998 and thereafter), in revising assessments in any year, shall require the county assessor to note all changes in the valuation of property upon an assessment list and books certified by the county assessor.
(Source: P.A. 88-455; 89-126, eff. 7-11-95; 89-671, eff. 8-14-96.)

(35 ILCS 200/16-147)
Sec. 16-147. Reduced assessment of homestead property. In any county with 3,000,000 or more inhabitants, if the board of review or board of appeals lowers the assessment of a particular parcel on which a residence occupied by the owner is situated, the reduced assessment, subject to equalization, shall remain in effect for the remainder of the general assessment period as provided in Sections 9-215 through 9-225, unless the taxpayer, county assessor, or other interested party can show substantial cause why the reduced assessment should not remain in effect, or unless the decision of the board is reversed or modified upon review.
(Source: P.A. 89-671, eff. 8-14-96.)

(35 ILCS 200/16-150)
Sec. 16-150. Certification of assessment books. In counties with 3,000,000 or more inhabitants, the board of appeals (until the first Monday in December 1998 and the board of review beginning the first Monday in December 1998 and thereafter) shall, on or before the annual date for final adjournment as fixed by this Section, complete its work, and order the county assessor to make those entries in the assessment books and lists as may be required to make the assessments conform with the changes directed to be made therein by the board. The county assessor and a majority of the members of the board shall attach to each of the assessment books in the possession of the county assessor and the county clerk an affidavit signed by the county assessor and a majority of the members of the board, which affidavit shall be in substantially the following form:
State of Illinois)
) ss.
County of .......)
We, and each of us, as county assessor and as members of the (board of appeals or board of review) of the County of ...., in the State of Illinois, do solemnly swear that the books .... in number .... to which this affidavit is attached, contain a full and complete list of all the property in this county subject to taxation for the year (insert year) so far as we have been able to ascertain them, and that the assessed value set down in the proper column opposite the several kinds and descriptions of property, is, in our opinion, a just and equal assessment of the property for the purposes of taxation according to law, and that the footings of the several columns in these books are correct to the best of our knowledge and belief.
The final date of adjournment of the board shall be 60 days after the date of the last delivery to it of the assessment books for any township or taxing district.
(Source: P.A. 91-357, eff. 7-29-99.)

(35 ILCS 200/16-155)
Sec. 16-155. Use of certified assessments. In counties with 3,000,000 or more inhabitants, the assessments of property after review by the board of appeals (until the first Monday in December 1998 and the board of review beginning the first Monday in December 1998 and thereafter) shall be certified to the county clerk and shall be the basis of that clerk's reports of assessments to the Department and, as equalized, shall be used by the county clerk in ascertaining tax rates and extending taxes.
(Source: P.A. 88-455; 89-126, eff. 7-11-95; 89-671, eff. 8-14-96.)

(35 ILCS 200/Art. 16 Div. 4 heading)

(35 ILCS 200/16-160)
Sec. 16-160. Property Tax Appeal Board; process. In counties with 3,000,000 or more inhabitants, beginning with assessments made for the 1996 assessment year for residential property of 6 units or less and beginning with assessments made for the 1997 assessment year for all other property, and for all property in any county other than a county with 3,000,000 or more inhabitants, any taxpayer dissatisfied with the decision of a board of review or board of appeals as such decision pertains to the assessment of his or her property for taxation purposes, or any taxing body that has an interest in the decision of the board of review or board of appeals on an assessment made by any local assessment officer, may, (i) in counties with less than 3,000,000 inhabitants within 30 days after the date of written notice of the decision of the board of review or (ii) in assessment year 1999 and thereafter in counties with 3,000,000 or more inhabitants within 30 days after the date of the board of review notice or within 30 days after the date that the board of review transmits to the county assessor pursuant to Section 16-125 its final action on the township in which the property is located, whichever is later, appeal the decision to the Property Tax Appeal Board for review. In any appeal where the board of review or board of appeals has given written notice of the hearing to the taxpayer 30 days before the hearing, failure to appear at the board of review or board of appeals hearing shall be grounds for dismissal of the appeal unless a continuance is granted to the taxpayer. If an appeal is dismissed for failure to appear at a board of review or board of appeals hearing, the Property Tax Appeal Board shall have no jurisdiction to hear any subsequent appeal on that taxpayer's complaint. Such taxpayer or taxing body, hereinafter called the appellant, shall file a petition with the clerk of the Property Tax Appeal Board, setting forth the facts upon which he or she bases the objection, together with a statement of the contentions of law which he or she desires to raise, and the relief requested. If a petition is filed by a taxpayer, the taxpayer is precluded from filing objections based upon valuation, as may otherwise be permitted by Sections 21-175 and 23-5. However, any taxpayer not satisfied with the decision of the board of review or board of appeals as such decision pertains to the assessment of his or her property need not appeal the decision to the Property Tax Appeal Board before seeking relief in the courts. The changes made by this amendatory Act of the 91st General Assembly shall be effective beginning with the 1999 assessment year.
(Source: P.A. 91-393, eff. 7-30-99; 91-425, eff. 8-6-99.)

(35 ILCS 200/16-165)
Sec. 16-165. Forms for appeal. The Property Tax Appeal Board shall supply forms for appeal to the Boards of Review or Boards of Appeals. Each Board of Review or Board of Appeals shall provide such forms to each person or taxing body entitled to appeal a decision of the Board of Review or Board of Appeals.
(Source: P.A. 88-455; 89-671, eff. 8-14-96.)

(35 ILCS 200/16-170)
Sec. 16-170. Hearings. A hearing shall be granted if any party to the appeal so requests, and, upon motion of any party to the appeal or by direction of the Property Tax Appeal Board, any appeal may be set down for a hearing, with proper notice to the interested parties. Notice to all interested taxing bodies shall be deemed to have been given when served upon the State's Attorney of the county from which the appeal has been taken. Hearings may be held before less than a majority of the members of the Board, and the chairman may assign members or hearing officers to hold hearings. Such hearings shall be open to the public and shall be conducted in accordance with the rules of practice and procedure promulgated by the Board. The Board, any member or hearing officer may require the production of any books, records, papers or documents that may be material or relevant as evidence in any matter pending before it and necessary for the making of a just decision.
(Source: P.A. 76-689; 88-455.)

(35 ILCS 200/16-175)
Sec. 16-175. Subpoenas. The Chairman of the Property Tax Appeal Board or his or her designee may issue subpoenas which shall be served by any person lawfully authorized to serve a subpoena under the laws of the State of Illinois. In case of disobedience to a subpoena, the Board may petition any circuit court of the State for an order requiring the attendance and testimony of witnesses. Witnesses attending any hearing held by the Property Tax Appeal Board, pursuant to any subpoena, shall be paid the same fees and mileage that are paid witnesses in the circuit courts of the State.
(Source: P.A. 83-1250; 88-455.)

(35 ILCS 200/16-180)
Sec. 16-180. Procedure for determination of correct assessment. The Property Tax Appeal Board shall establish by rules an informal procedure for the determination of the correct assessment of property which is the subject of an appeal. The procedure, to the extent that the Board considers practicable, shall eliminate formal rules of pleading, practice and evidence, and except for any reasonable filing fee determined by the Board, may provide that costs shall be in the discretion of the Board. A copy of the appellant's petition shall be mailed or sent by electronic means by the clerk of the Property Tax Appeal Board to the board of review whose decision is being appealed. In all cases where a change in assessed valuation of $100,000 or more is sought, the board of review shall serve a copy of the petition on all taxing districts as shown on the last available tax bill. The chairman of the Property Tax Appeal Board shall provide for the speedy hearing of all such appeals. Each appeal shall be limited to the grounds listed in the petition filed with the Property Tax Appeal Board. All appeals shall be considered de novo and the Property Tax Appeal Board shall not be limited to the evidence presented to the board of review of the county. A party participating in the hearing before the Property Tax Appeal Board is entitled to introduce evidence that is otherwise proper and admissible without regard to whether that evidence has previously been introduced at a hearing before the board of review of the county. Where no complaint has been made to the board of review of the county where the property is located and the appeal is based solely on the effect of an equalizing factor assigned to all property or to a class of property by the board of review, the Property Tax Appeal Board shall not grant a reduction in assessment greater than the amount that was added as the result of the equalizing factor.
The provisions added to this Section by this amendatory Act of the 93rd General Assembly shall be construed as declaratory of existing law and not as a new enactment.
(Source: P.A. 99-626, eff. 7-22-16.)

(35 ILCS 200/16-183)
Sec. 16-183. Compulsory sales. The Property Tax Appeal Board shall consider compulsory sales of comparable properties for the purpose of revising and correcting assessments, including those compulsory sales of comparable properties submitted by the taxpayer.
(Source: P.A. 96-1083, eff. 7-16-10.)

(35 ILCS 200/16-185)
Sec. 16-185. Decisions. The Board shall make a decision in each appeal or case appealed to it, and the decision shall be based upon equity and the weight of evidence and not upon constructive fraud, and shall be binding upon appellant and officials of government. The extension of taxes on any assessment so appealed shall not be delayed by any proceeding before the Board, and, in case the assessment is altered by the Board, any taxes extended upon the unauthorized assessment or part thereof shall be abated, or, if already paid, shall be refunded with interest as provided in Section 23-20.
The decision or order of the Property Tax Appeal Board in any such appeal, shall, within 10 days thereafter, be certified at no charge to the appellant and to the proper authorities, including the board of review or board of appeals whose decision was appealed, the county clerk who extends taxes upon the assessment in question, and the county collector who collects property taxes upon such assessment.
The final administrative decision of the Property Tax Appeal Board shall be deemed served on a party when a copy of the decision is: (1) deposited in the United States Mail, in a sealed package, with postage prepaid, addressed to that party at the address listed for that party in the pleadings; except that, if the party is represented by an attorney, the notice shall go to the attorney at the address listed in the pleadings; or (2) sent electronically to the party at the e-mail addresses provided for that party in the pleadings. The Property Tax Appeal Board shall allow each party to designate one or more individuals to receive electronic correspondence on behalf of that party and shall allow each party to change, add, or remove designees selected by that party during the course of the proceedings. Decisions and all electronic correspondence shall be directed to each individual so designated.
If the Property Tax Appeal Board renders a decision lowering the assessment of a particular parcel after the deadline for filing complaints with the board of review or board of appeals or after adjournment of the session of the board of review or board of appeals at which assessments for the subsequent year or years of the same general assessment period, as provided in Sections 9-215 through 9-225, are being considered, the taxpayer may, within 30 days after the date of written notice of the Property Tax Appeal Board's decision, appeal the assessment for such subsequent year or years directly to the Property Tax Appeal Board.
If the Property Tax Appeal Board renders a decision lowering the assessment of a particular parcel on which a residence occupied by the owner is situated, such reduced assessment, subject to equalization, shall remain in effect for the remainder of the general assessment period as provided in Sections 9-215 through 9-225, unless that parcel is subsequently sold in an arm's length transaction establishing a fair cash value for the parcel that is different from the fair cash value on which the Board's assessment is based, or unless the decision of the Property Tax Appeal Board is reversed or modified upon review.
(Source: P.A. 99-626, eff. 7-22-16; 100-216, eff. 8-18-17.)

(35 ILCS 200/16-190)
Sec. 16-190. Record of proceedings and orders.
(a) The Property Tax Appeal Board shall keep a record of its proceedings and orders and the record shall be a public record. In all cases where the contesting party is seeking a change of $100,000 or more in assessed valuation, the contesting party must provide a court reporter at his or her own expense. The original certified transcript of such hearing shall be forwarded to the Springfield office of the Property Tax Appeal Board and shall become part of the Board's official record of the proceeding on appeal. Each year the Property Tax Appeal Board shall publish a volume containing a synopsis of representative cases decided by the Board during that year. The publication shall be organized by or cross-referenced by the issue presented before the Board in each case contained in the publication. The publication shall be available for inspection by the public at the Property Tax Appeal Board offices and copies shall be available for a reasonable cost, except as provided in Section 16-191.
(b) The Property Tax Appeal Board shall provide annually, no later than February 1, to the Governor and the General Assembly a report that contains for each county the following:
(1) the total number of cases for commercial and

industrial property requesting a reduction in assessed value of $100,000 or more for each of the last 5 years;

(2) the total number of cases for commercial and

industrial property decided by the Property Tax Appeal Board for each of the last 5 years; and

(3) the total change in assessed value based on the

Property Tax Appeal Board decisions for commercial property and industrial property for each of the last 5 years.

(c) The requirement for providing a report to the General Assembly shall be satisfied by filing copies of the report with the following:
(1) the Speaker of the House of Representatives;
(2) the Minority Leader of the House of

Representatives;

(3) the Clerk of the House of Representatives;
(4) the President of the Senate;
(5) the Minority Leader of the Senate;
(6) the Secretary of the Senate;
(7) the Legislative Research Unit, as required by

Section 3.1 of the General Assembly Organization Act; and

(8) the State Government Report Distribution Center

for the General Assembly, as required by subsection (t) of Section 7 of the State Library Act.

(Source: P.A. 95-331, eff. 8-21-07.)

(35 ILCS 200/16-191)
Sec. 16-191. Publications for Chief County Assessment Officers. The Property Tax Appeal Board shall annually distribute to each chief county assessment officer, free of charge, one copy of the volume published pursuant to Section 16-190 and one copy of any other publication produced by the Property Tax Appeal Board, upon request.
In addition, in counties with 3,000,000 or more inhabitants, the Property Tax Appeal Board shall electronically distribute every 30 days to the chief county assessment officer, free of charge, appeal information containing the following:
(1) appeal year and appeal docket number;
(2) Property Tax Appeal Board class and requested

level of reduction;

(3) appellant name;
(4) permanent index number or numbers;
(5) scheduled hearing dates;
(6) final assessed value determined by the Property

Tax Appeal Board;

(7) date case closed at Property Tax Appeal Board;
(8) reason for action;
(9) intervenor name; and
(10) intervenor representatives.
(Source: P.A. 93-248, eff. 7-22-03.)

(35 ILCS 200/16-195)
Sec. 16-195. Review of decisions. Final administrative decisions of the Property Tax Appeal Board are subject to review under the provisions of the Administrative Review Law, except that in every case where a change in assessed valuation of $300,000 or more was sought, that review shall be afforded directly in the Appellate Court for the district in which the property involved in the Board's decision is situated, and not in the circuit court. The Property Tax Appeal Board shall certify the record of its proceedings only if the taxpayer or other entity seeking review under the Administrative Review Law pays to it for each page of legal size or smaller, the sum of 75¢ per page for testimony taken before the Board and 25¢ per page for all other matters contained in the record, and for any page larger than legal size the sum of $1, except that these charges may be waived when the Board is satisfied that the aggrieved party cannot afford to pay such charges. There shall be no charge to the taxpayer or other entity for certification by the Property Tax Appeal Board of any pages of the record which are furnished for inclusion in the record by the taxpayer or other entity seeking review. If payment for the record is not made by the taxpayer or other entity within 30 days after notice from the Board or the Attorney General of the cost thereof, the court in which the proceeding is pending, on motion of the Board, shall dismiss the complaint.
(Source: P.A. 87-1189; 88-455.)

(35 ILCS 200/Art. 16 Div. 5 heading)

(35 ILCS 200/16-200)
Sec. 16-200. Review of farmland and coal assessments. Assessments in each county made under Sections 10-110 through 10-140 and 10-170 through 10-200 shall be subject to review by the Department to determine whether they are being made in accordance with those Sections. If it appears to the Department that local assessing officials are not assigning values determined under the Sections cited above, the Department may order a reassessment under Section 13-10 or may order that the Board of Review reconvene to correct those assessments.
(Source: P.A. 80-1386; 88-455.)

(35 ILCS 200/16-205)
Sec. 16-205. Limitation on Department review of individual assessments. Nothing in this Code shall be construed to give the Department any power, jurisdiction or authority to review, revise, correct or change any individual assessment made by any local assessment officer.
(Source: Laws 1943, vol. 1, p. 1136; P.A. 88-455.)

(35 ILCS 200/Art. 17 heading)

(35 ILCS 200/17-5)
Sec. 17-5. Equalization among counties. The Department shall act as an equalizing authority. It shall examine the abstracts of property assessed for taxation in the counties and in the assessment districts in counties having assessment districts, as returned by the county clerks, and shall equalize the assessments between counties as provided in this Code. Except as hereinafter provided, the Department shall lower or raise the total assessed value of property in each county as returned by the county clerk, other than property assessed under Sections 10-110 through 10-140 and 10-170 through 10-200, so that the property will be assessed at 33 1/3% of its fair cash value.
The Department shall annually determine the percentage relationship, for each county of the State, between the valuations at which locally-assessed property, other than property assessed under the Sections 10-110 through 10-140 and 10-170 through 10-200, as listed by assessors and revised by boards of review, and the estimated 33 1/3% of the fair cash value of the property. To make this analysis, the Department shall use property transfers, property appraisals, and other means as it deems proper and reasonable.
With the ratio determined for each county, the Department shall then determine the percentage to be added to or deducted from the aggregate reviewed assessment on property subject to local assessment jurisdiction, other than property assessed under the Sections cited above, to produce a ratio of assessed value to 33 1/3% of the fair cash value equivalent to 100%.
(Source: P.A. 91-555, eff. 1-1-00.)

(35 ILCS 200/17-10)
Sec. 17-10. Sales ratio studies. The Department shall monitor the quality of local assessments by designing, preparing and using ratio studies, and shall use the results as the basis for equalization decisions. In compiling sales ratio studies, the Department shall exclude from the reported sales price of any property any amounts included for personal property and, for sales occurring through December 31, 1999, shall exclude seller paid points. The Department shall not include in its sales ratio studies sales of property which have been platted and for which an increase in the assessed valuation is restricted by Section 10-30. The Department shall not include in its sales ratio studies the initial sale of residential property that has been converted to condominium property. The Department shall include compulsory sales occurring on or after January 1, 2011 in its sales ratio studies. The Department shall also consider whether the compulsory sale would otherwise be considered an arm's length transaction, based on existing sales ratio study standards.
When the declaration required under the Real Estate Transfer Tax Law contains financing information required under Section 31-25, the Department shall adjust sales prices to exclude seller-paid points and shall adjust sales prices to "cash value" when seller related financing is used that is different than the prevailing cost of cash. The prevailing cost of cash for sales occurring on or after January 1, 1992 shall be established as the monthly average 30-year fixed Primary Mortgage Market Survey rate for the North Central Region as published weekly by the Federal Home Loan Mortgage Corporation, as computed by the Department, or such other rate as determined by the Department. This rate shall be known as the survey rate. For sales occurring on or after January 1, 1992, through December 31, 1999, adjustments in the prevailing cost of cash shall be made only after the survey rate has been at or above 13% for 12 consecutive months and will continue until the survey rate has been below 13% for 12 consecutive months. For sales occurring on or after January 1, 2000, adjustments for seller paid points and adjustments in the prevailing cost of cash shall be made only after the survey rate has been at or above 13% for 12 consecutive months and will continue until the survey rate has been below 13% for 12 consecutive months. The Department shall make public its adjustment procedure upon request.
(Source: P.A. 96-1083, eff. 7-16-10.)

(35 ILCS 200/17-15)
Sec. 17-15. Tentative equalization factor. The Department shall forward to the County Clerk of each county in each year its estimate of the percentage, established under Section 17-5, to be added to or deducted from the aggregate of the locally assessed property in that county, other than property assessed under Sections 10-110 through 10-140 and 10-170 through 10-200. The percentage relationship to be certified to each county by the Department as provided by Section 17-25 shall be determined by the ratio between the percentage estimate so made and forwarded, as provided by this Section, and the level of assessments of the assessed valuations as made by the assessors and thereafter finally revised by the board of review of that county. Such estimate shall be forwarded by the Department to the County Clerk of any County within 15 days after the chief county assessment officer files with the Department an abstract of the assessments of the locally assessed property in the county, as finally revised. The abstract shall be in substantially the same form as required of the County Clerk by Sections 9-250 and 9-255 after completion of the revisions thereafter to be made by the board of review of the county, except that the abstract shall specify separately the amount of omitted property, and the amount of improvements upon property assessed for the first time in that year. The chief county assessment officer shall forward the abstract to the Department within 30 days after returning the county assessment books to the county board of review.
(Source: P.A. 91-555, eff. 1-1-00.)

(35 ILCS 200/17-20)
Sec. 17-20. Hearing on tentative equalization factor. The Department shall, after publishing its tentative equalization factor and giving notice of hearing to the public in a newspaper of general circulation in the county, hold a hearing on its estimate not less than 10 days nor more than 30 days from the date of the publication. The notice shall state the date and time of the hearing, which shall be held in either Chicago or Springfield, the basis for the estimate of the Department, and further information as the Department may prescribe. The Department shall, after giving a hearing to all interested parties and opportunity for submitting testimony and evidence in support of or adverse to the estimate as the Department considers requisite, either confirm or revise the estimate so as to correctly represent the considered judgment of the Department respecting the estimated percentage to be added to or deducted from the aggregate assessment of all locally assessed property in the county except property assessed under Sections 10-110 through 10-140 or 10-170 through 10-200. Within 30 days after the conclusion of the hearing the Department shall mail to the County Clerk, by certified mail, its determination with respect to such estimated percentage to be added to or deducted from the aggregate assessment.
(Source: P.A. 91-555, eff. 1-1-00.)

(35 ILCS 200/17-25)
Sec. 17-25. Application of final equalization factor. The assessments of all property, other than property assessed under Sections 10-110 through 10-140 and 10-170 through 10-200, as returned by the county clerks, shall be equalized by adding to the aggregate assessed value thereof in every county in which the Department finds the valuation to be less than 33 1/3% of the fair cash value of the property, the rate per cent which will raise the aggregate assessed valuation to 33 1/3% of fair cash value, and by deducting from the aggregate assessed value thereof, in every county in which the Department finds the valuation to be more than 33 1/3% of the fair cash value, the rate per cent which will reduce the aggregate assessed valuation to 33 1/3% of fair cash value.
However, no equalization factor shall be certified by the Department to raise or reduce the aggregate assessed value of any county in which the aggregate assessed value of property other than that assessed under the Sections cited above, is more than 99% and less than 101% of 33 1/3% of fair cash value.
(Source: P.A. 91-555, eff. 1-1-00.)

(35 ILCS 200/17-30)
Sec. 17-30. Certification of final equalization factor. When the Department has completed its equalization of assessments in each year, it shall certify to each county clerk the percentage finally determined by it to be added to or deducted from the listed or assessed valuation of property in the county as returned by the county clerk.
(Source: P.A. 91-555, eff. 1-1-00.)

(35 ILCS 200/17-35)
Sec. 17-35. Certification of assessments. The Department shall certify to the county clerks of the proper counties the assessments made by it on certified pollution control facilities, low sulfur dioxide emission coal fueled devices and on property owned or used by railroad companies operating within this State, along with the distribution of those railroad assessments among the respective taxing districts within the counties. The county clerks shall extend the taxes for all purposes on the amounts so certified, in the same manner as taxes are extended against other property in the taxing districts in which the pollution control facilities, low sulfur dioxide emission coal fueled devices and railroad property are allocated or distributed.
(Source: P.A. 91-555, eff. 1-1-00.)

(35 ILCS 200/17-40)
Sec. 17-40. Publication of final equalization factor. The Department shall publish in each county the percentage and equalization factor certified to each county clerk under Section 17-30. If the percentage differs from the percentage derived from the initial estimate certified under Section 17-15, a statement as to the basis for the final percentage shall also be published. The Department shall provide the statement to any member of the public upon request.
(Source: P.A. 79-703; 88-455.)



Title 6 - Levy and Extension

(35 ILCS 200/Tit. 6 heading)

(35 ILCS 200/Art. 18 heading)

(35 ILCS 200/Art. 18 Div. 1 heading)

(35 ILCS 200/18-10)
Sec. 18-10. County levies. The county board of each county with less than 3,000,000 inhabitants shall, annually, at the September session, determine the amount of county taxes to be levied for all purposes. Any county with less than 3,000,000 inhabitants which has changed its fiscal year may, at the September session or at any adjourned meeting thereof, instead of determining the amount of all county taxes to be levied for a one-year period, determine the amount of taxes to be levied during a period greater or less than a year as required by the change of the fiscal year. The county board of each county with 3,000,000 or more inhabitants shall, annually, prior to the third Monday of March, determine the amount of county taxes to be levied for all purposes. The amount for each purpose shall be stated separately. All counties shall certify to the county clerk annually, on or before the last Tuesday in December the amounts that they have levied.
(Source: P.A. 87-17; 88-455.)

(35 ILCS 200/18-15)
Sec. 18-15. Filing of levies of taxing districts.
(a) Notwithstanding any other law to the contrary, all taxing districts, other than a school district subject to the authority of a Financial Oversight Panel pursuant to Article 1H of the School Code, shall annually certify to the county clerk, on or before the last Tuesday in December, the several amounts that they have levied.
(b) A school district subject to the authority of a Financial Oversight Panel pursuant to Article 1H of the School Code shall file a certificate of tax levy, necessary to effect the implementation of the approved financial plan and the approval of the Panel, as otherwise provided by this Section, except that the certificate must be certified to the county clerk on or before the first Tuesday in November.
(c) If a school district as specified in subsection (b) of this Section fails to certify and return the certificate of tax levy, necessary to effect the implementation of the approved financial plan and the approval of the Financial Oversight Panel, to the county clerk on or before the first Tuesday in November, then the Financial Oversight Panel for the school district shall proceed to adopt, certify, and return a certificate of tax levy for the school district to the county clerk on or before the last Tuesday in December.
(Source: P.A. 97-429, eff. 8-16-11.)

(35 ILCS 200/18-20)
Sec. 18-20. Abatement of levies.
(a) Notwithstanding any other law to the contrary, if any taxing district receives funds under Section 12 of the State Revenue Sharing Act, which may lawfully be used by the district, the governing authority of the district, upon determining that a surplus of funds is available for any purpose, shall adopt a resolution or ordinance reducing its tax levy for the year for which the resolution or ordinance is adopted.
(b) If any taxing district reduces its levy, the governing authority of the district shall certify its action to the county clerk of each county collecting those taxes. The county clerk shall abate the levy of the district in accordance with the provisions of the certified resolution or ordinance.
(Source: P.A. 81-1255; 88-455.)

(35 ILCS 200/18-25)
Sec. 18-25. County clerk to provide collector's books. The county clerk shall, annually, make out for the use of collectors, in books to be furnished by the county, correct lists of taxable property, as assessed and equalized.
(Source: Laws 1939, p. 886; P.A. 88-455.)

(35 ILCS 200/18-30)
Sec. 18-30. Books by township. In counties not under township organization, the collector's books shall be made up by congressional townships; but fractional townships may be added to full townships, at the discretion of the county board. In counties under township organization, the books shall correspond with the organized townships. Separate books may be made for the collection of all taxes within the corporate limits of cities, incorporated towns and villages. These books shall be in addition to the tax book provided for in this Code, for the use of county collectors, for collecting taxes against railroad property.
(Source: Laws 1939, p. 886; P.A. 88-455.)

(35 ILCS 200/18-35)
Sec. 18-35. Collector's books; columns. Each county clerk shall prepare the collector's books with 4 columns for the value of each property, the first to show the assessed value by the chief county assessment officer, the second to show the value as corrected by the board of review or board of appeals, the third to show the value as equalized by the board of review under Sections 16-60 and 16-65, and the fourth to show the value as equalized or assessed by the Department. Such books may be created, transmitted, and stored in an electronic format. If a municipality has adopted tax increment allocation financing under Division 74.4 of Article 11 of the Illinois Municipal Code, the county clerk, or clerks if a municipality is located in more than one county, shall provide additional columns for the initial equalized assessed value, for the extension of the taxes and other purposes, and for the amount of the tax to be deposited in the special tax allocation fund. The books also shall contain a column to insert opposite each parcel of property any tax sale or forfeiture for taxes or special assessments for the 2 preceding years not canceled or withdrawn from collection at any tax sale. Tax sales shall be designated by the word "sold", forfeited, withdrawn or other appropriate designation to be stamped in the proper column opposite the property listing not released prior to December 1st of each year. Each county collector shall stamp upon all receipts given for taxes the information in those columns, to be known as the tax sale column and the delinquent special assessment column. The county clerk shall collect the same fee for stamping forfeitures, as for tax sales and withdrawals.
(Source: P.A. 98-840, eff. 8-1-14.)

(35 ILCS 200/18-40)
Sec. 18-40. Application of equalization factor. Each county clerk shall apply the percentages certified by the Department and enter the equalized valuations in the columns provided for that purpose. The percentages certified by the Department shall be applied to the assessed valuation of property, as corrected and equalized by the board of review, board of appeals, or local assessment officers. In all cases of extension of valuations where the equalized valuations are fractional, the clerk shall reject all fractions that fall below 50¢. Fractions of 50¢ or more shall be extended as $1.
If the equalized assessed value of any property is less than $150 for an assessment year, the county clerk may declare the imposition and collection of all tax for that year to be extended on the parcel to be unfeasible and cancelled. No tax shall be extended or collected on the parcel for that year and the parcel shall not be sold for delinquent taxes.
(Source: P.A. 85-312; 88-455.)

(35 ILCS 200/18-45)
Sec. 18-45. Computation of rates. Except as provided below, each county clerk shall estimate and determine the rate per cent upon the equalized assessed valuation for the levy year of the property in the county's taxing districts and special service areas, as established under Article VII of the Illinois Constitution, so that the rate will produce, within the proper divisions of that county, not less than the net amount that will be required by the county board or certified to the county clerk according to law. Prior to extension, the county clerk shall determine the maximum amount of tax authorized to be levied by any statute. If the amount of any tax certified to the county clerk for extension exceeds the maximum, the clerk shall extend only the maximum allowable levy.
The county clerk shall exclude from the total equalized assessed valuation, whenever estimating and determining it under this Section and Sections 18-50 through 18-105, the equalized assessed valuation in the percentage which has been agreed to by each taxing district, of any property or portion thereof within an Enterprise Zone upon which an abatement of taxes was made under Section 18-170. However, if a municipality has adopted tax increment financing under Division 74.4 of Article 11 of the Illinois Municipal Code, the county clerk shall estimate and determine rates in accordance with Sections 11-74.4-7 through 11-74.4-9 of that Act. Beginning on January 1, 1998 and thereafter, the equalized assessed value of all property for the computation of the amount to be extended within a county with 3,000,000 or more inhabitants shall be the sum of (i) the equalized assessed value of such property for the year immediately preceding the levy year as established by the assessment and equalization process for the year immediately prior to the levy year, (ii) the equalized assessed value of any property that qualifies as new property, as defined in Section 18-185, or annexed property, as defined in Section 18-225, for the current levy year, and (iii) any recovered tax increment value, as defined in Section 18-185, for the current levy year, less the equalized assessed value of any property that qualifies as disconnected property, as defined in Section 18-225, for the current levy year.
(Source: P.A. 90-320, eff. 1-1-98.)

(35 ILCS 200/18-50)
Sec. 18-50. Filing of budget and appropriation ordinance. The governing authority of each taxing district shall file with the county clerk within 30 days of their adoption a certified copy of its appropriation and budget ordinances or resolutions, as well as an estimate, certified by its chief fiscal officer, of revenues, by source, anticipated to be received by the taxing district in the following fiscal year. If the governing authority fails to file the required documents, the county clerk shall have the authority, after giving timely notice of the failure to the taxing district, to refuse to extend the tax levy until the documents are so filed.
In determining the amount of maximum tax authorized to be levied by any statute of this State, the assessed valuation of the current year of property as assessed and reviewed by the local assessment officials or the Department, and as equalized or confirmed by the Department, shall be used.
(Source: P.A. 86-233; 86-953; 86-957; 86-1475; 87-17; 87-477; 87-895; 88-455.)

(35 ILCS 200/18-50.1)
Sec. 18-50.1. School Finance Authority and Financial Oversight Panel levies.
(a) Notwithstanding any other law to the contrary, any levy adopted by a School Finance Authority created under Article 1F of the School Code is valid and shall be extended by the county clerk if it is certified to the county clerk by the Authority in sufficient time to allow the county clerk to include the levy in the extension for the taxable year.
(b) Notwithstanding any other law to the contrary, any levy adopted by a Financial Oversight Panel created under Article 1H of the School Code and levied pursuant to Section 1H-75 of the School Code is valid and shall be extended by the county clerk if it is certified to the county clerk by the Panel in sufficient time to allow the county clerk to include the levy in the extension for the taxable year.
(Source: P.A. 97-429, eff. 8-16-11.)

(35 ILCS 200/Art. 18 Div. 2 heading)

(35 ILCS 200/18-55)
Sec. 18-55. Short title and definitions. This Division 2 may be cited as the Truth in Taxation Law. As used in this Division 2:
(a) "Taxing district" has the meaning specified in Section 1-150 and includes home rule units, but from January 1, 2000 through December 31, 2002 does not include taxing districts that have territory in Cook County.
(b) "Aggregate levy" means the annual corporate levy of the taxing district and those special purpose levies which are made annually (other than debt service levies and levies made for the purpose of paying amounts due under public building commission leases).
(c) "Special purpose levies" include, but are not limited to, levies made on an annual basis for contributions to pension plans, unemployment and worker's compensation, or self-insurance.
(d) "Debt service" means levies made by any taxing district pursuant to home rule authority, statute, referendum, ordinance, resolution, indenture, agreement, or contract to retire the principal or pay interest on bonds, notes, debentures or other financial instruments which evidence indebtedness.
(Source: P.A. 91-357, eff. 7-29-99; 91-523, eff. 1-1-00.)

(35 ILCS 200/18-56)
Sec. 18-56. Legislative purpose. The purpose of this Law is to require taxing districts to disclose by publication and to hold a public hearing on their intention to adopt an aggregate levy in amounts more than 105% of the amount of property taxes extended or estimated to be extended, including any amount abated by the taxing district prior to such extension, upon the final aggregate levy of the preceding year.
(Source: P.A. 88-660, eff. 9-16-94.)

(35 ILCS 200/18-60)
Sec. 18-60. Estimate of taxes to be levied. Not less than 20 days prior to the adoption of its aggregate levy, hereafter referred to as "levy", the corporate authority of each taxing district shall determine the amounts of money, exclusive of any portion of that levy attributable to the cost of conducting an election required by the general election law, hereafter referred to as "election costs", estimated to be necessary to be raised by taxation for that year upon the taxable property in its district.
(Source: P.A. 82-102; 88-455.)

(35 ILCS 200/18-65)
Sec. 18-65. Restriction on extension. Until it has complied with the notice and hearing provisions of this Article, no taxing district shall levy an amount of ad valorem tax which is more than 105% of the amount, exclusive of election costs, which has been extended or is estimated will be extended, plus any amount abated by the taxing district before extension, upon the final aggregate levy of the preceding year.
(Source: P.A. 86-957; 88-455.)

(35 ILCS 200/18-70)
Sec. 18-70. More than 5% increase; notice and hearing required. If the estimate of the corporate authority made as provided in Section 18-60 is more than 105% of the amount extended or estimated to be extended, plus any amount abated by the corporate authority prior to extension, upon the final aggregate levy of the preceding year, exclusive of election costs, the corporate authority shall give public notice of and hold a public hearing on its intent to adopt an aggregate levy in an amount which is more than 105% of the amount extended or estimated to be extended upon the final aggregate levy extensions, plus any amount abated, exclusive of election costs, for the preceding year. The hearing shall not coincide with the hearing on the proposed budget of the taxing district.
(Source: P.A. 86-957; 88-455.)

(35 ILCS 200/18-72)
Sec. 18-72. A school board shall give public notice of and hold a public hearing on its intent to amend a certificate of tax levy under Section 17-11.1 of the School Code.
(Source: P.A. 91-850, eff. 6-22-00.)

(35 ILCS 200/18-75)
Sec. 18-75. Notice; place of publication. If the taxing district is located entirely in one county, the notice shall be published in an English language newspaper of general circulation published in the taxing district, or if there is no such newspaper, in an English language newspaper of general circulation published in the county and having circulation in the taxing district.
If the taxing district is located primarily in one county but extends into smaller portions of adjoining counties, the notice shall be published in a newspaper of general circulation published in the taxing district, or if there is no such newspaper, in a newspaper of general circulation published in each county in which any part of the district is located.
If the taxing district includes all or a large portion of 2 or more counties, the notice shall be published in a newspaper of general circulation published in each county in which any part of the district is located.
If a taxing district has a website maintained by the full-time staff of the taxing district, then the notice shall be posted on the website in addition to the other requirements of this Section. The failure of a taxing district to post the notice on its website shall not invalidate the notice or any action taken on the tax levy.
(Source: P.A. 99-367, eff. 1-1-16.)

(35 ILCS 200/18-80)
Sec. 18-80. Time and form of notice. The notice shall appear not more than 14 days nor less than 7 days prior to the date of the public hearing. The notice shall be no less than 1/8 page in size, and the smallest type used shall be 12 point and shall be enclosed in a black border no less than 1/4 inch wide. The notice shall not be placed in that portion of the newspaper where legal notices and classified advertisements appear. The notice shall be published in substantially the following form:
Notice of Proposed Property Tax Increase for ... (commonly known name of taxing district).
I. A public hearing to approve a proposed property tax levy increase for ... (legal name of the taxing district)... for ... (year) ... will be held on ... (date) ... at ... (time) ... at ... (location).
Any person desiring to appear at the public hearing and present testimony to the taxing district may contact ... (name, title, address and telephone number of an appropriate official).
II. The corporate and special purpose property taxes extended or abated for ... (preceding year) ... were ... (dollar amount of the final aggregate levy as extended, plus the amount abated by the taxing district prior to extension).
The proposed corporate and special purpose property taxes to be levied for ... (current year) ... are ... (dollar amount of the proposed aggregate levy). This represents a ... (percentage) ... increase over the previous year.
III. The property taxes extended for debt service and public building commission leases for ... (preceding year) ... were ... (dollar amount).
The estimated property taxes to be levied for debt service and public building commission leases for ... (current year) ... are ... (dollar amount). This represents a ... (percentage increase or decrease) ... over the previous year.
IV. The total property taxes extended or abated for ... (preceding year) ... were ... (dollar amount).
The estimated total property taxes to be levied for ... (current year) ... are ... (dollar amount). This represents a ... (percentage increase or decrease) ... over the previous year.
Any notice which includes any information not specified and required by this Article shall be an invalid notice.
All hearings shall be open to the public. The corporate authority of the taxing district shall explain the reasons for the proposed increase and shall permit persons desiring to be heard an opportunity to present testimony within reasonable time limits as it determines.
(Source: P.A. 92-382, eff. 8-16-01.)

(35 ILCS 200/18-85)
Sec. 18-85. Notice if adopted levy exceeds proposed levy. If the final aggregate tax levy resolution or ordinance adopted is more than 105% of the amount, exclusive of election costs, which was extended or is estimated to be extended, plus any amount abated by the taxing district prior to extension, upon the final aggregate levy of the preceding year and is in excess of the amount of the proposed levy stated in the notice published under Section 18-70, or is more than 105% of that amount and no notice was required under Section 18-70, the corporate authority shall give public notice of its action within 15 days of the adoption of the levy in the following form:
Notice of Adopted Property Tax Increase for ... (commonly known name of taxing district).
I. The corporate and special purpose property taxes extended or abated for ... (preceding year) ... were ... (dollar amount of the final aggregate levy as extended).
The adopted corporate and special purpose property taxes to be levied for ... (current year) ... are ... (dollar amount of the proposed aggregate levy). This represents a ... (percentage) ... increase over the previous year.
II. The property taxes extended for debt service and public building commission leases for ... (preceding year) ... were ... (dollar amount).
The estimated property taxes to be levied for debt service and public building commission leases for ... (current year) ... are ... (dollar amount). This represents a ... (percentage increase or decrease) ... over the previous year.
III. The total property taxes extended or abated for ... (preceding year) ... were ... (dollar amount).
IV. The estimated total property taxes to be levied for ... (current year) ... are ... (dollar amount). This represents a ... (percentage increase or decrease) ... over the previous year.
A taxing district may, in its discretion and if applicable, include the following in the notice:
V. The taxing district has estimated its equalized assessed valuation to secure new growth revenue and must adhere to the Property Tax Extension Limitation Law (PTELL or "tax cap" law). PTELL limits the increase over the prior year in the property tax extension of this taxing district to the lesser of 5% or the percentage increase in the Consumer Price Index (CPI), which is (insert applicable CPI percentage increase).
(Source: P.A. 96-504, eff. 8-14-09.)

(35 ILCS 200/18-90)
Sec. 18-90. Limitation on extension of county clerk. The tax levy resolution or ordinance approved in the manner provided for in this Article shall be filed with the county clerk in the manner and at the time otherwise provided by law. No amount more than 105% of the amount, exclusive of election costs, which has been extended or is estimated to be extended, plus any amount abated by the taxing district prior to extension, upon the final aggregate levy of the preceding year shall be extended unless the tax levy ordinance or resolution is accompanied by a certification by the presiding officer of the corporate authority certifying compliance with or inapplicability of the provisions of Sections 18-60 through 18-85. An amount extended under Section 18-107 in 1994 for a multi-township assessment district that did not file a certification of compliance with the Truth in Taxation Law may not exceed 105% of the amount, exclusive of election costs, that was extended in 1993, plus a proportional amount abated before extension, upon the levy or portion of a levy that is allocable to assessment purposes in each township that is a member of that multi-township assessment district.
(Source: P.A. 88-455; 88-660, eff. 9-16-94.)

(35 ILCS 200/18-92)
Sec. 18-92. Downstate School Finance Authority for Elementary Districts Law and Financial Oversight Panel Law.
(a) The provisions of the Truth in Taxation Law are subject to the Downstate School Finance Authority for Elementary Districts Law.
(b) A Financial Oversight Panel created under Article 1H of the School Code is subject to the provisions of the Truth in Taxation Law with respect to tax levies filed by it on behalf of a school district, as well as with respect to any tax levies it may file on its own behalf.
(Source: P.A. 97-429, eff. 8-16-11.)

(35 ILCS 200/18-93)
Sec. 18-93. Maywood Public Library District Tax Levy Validation (2002) Law. The provisions of the Truth in Taxation Law are subject to the Maywood Public Library District Tax Levy Validation (2002) Law.
(Source: P.A. 95-331, eff. 8-21-07.)

(35 ILCS 200/18-95)
Sec. 18-95. Effect of Truth in Taxation Law. Nothing contained in Sections 18-55 through 18-90 shall serve to extend or authorize any tax rate in excess of the maximum permitted by law nor prevent the reduction of any tax rate.
(Source: P.A. 82-102; 88-455.)

(35 ILCS 200/18-100)
Sec. 18-100. Defective publication. A levy of a taxing district shall not be invalidated for failure to comply with the provisions of this Article if the failure is attributable to the newspaper's failure to reproduce the information in the notice accurately or to publish the notice as directed by the taxing district.
(Source: P.A. 87-201; 88-455.)

(35 ILCS 200/Art. 18 Div. 2.1 heading)

(35 ILCS 200/Art. 18 Div. 3 heading)

(35 ILCS 200/18-105)
Sec. 18-105. Extension exceeding authorized rate. No county clerk shall extend a tax levy imposed by any taxing district, other than a home rule unit, based on a rate that exceeds the rate authorized by statute or referendum for that taxing district. If a taxing district is in violation of Section 18-90, no county clerk shall extend the final aggregate levy, as defined in Section 18-55, in an amount more than 105% of the final aggregate levy extended for the preceding year.
(Source: P.A. 86-233; 86-953; 86-957; 86-1475; 87-17; 87-477; 87-895; 88-455.)

(35 ILCS 200/18-107)
Sec. 18-107. Multi-township assessment district; 1994 extension validated. For property tax extensions in 1994 only, notwithstanding any other provision of this Code to the contrary, if a 1993 levy was filed before the last Tuesday in December 1993 by a multi-township assessment district that was promulgated by the Department under Section 2-10 effective January 1, 1994 either for the first time or with different township members than in 1993, and if that levy has not been excluded from the 1994 extension of taxes in the county in which the district is situated, that levy is not an invalid levy because the multi-township assessment district allegedly lacked authority to adopt that levy in 1993, and that levy may be extended in 1994. All taxes collected from that extension shall be distributed to the multi-township assessment district by the collector in accordance with the provisions of this Code.
(Source: P.A. 88-660, eff. 9-16-94.)

(35 ILCS 200/18-110)
Sec. 18-110. Chicago school district. In each county in which there is a school district and a School Finance Authority organized under Articles 34 and 34a respectively of the School Code, the county clerk shall each year determine the rate for that year's extension of taxes levied by or on behalf of the Authority, and then immediately certify to the school district that rate. However, in making such determination and certification, the county clerk shall disregard the tax rate calculated for the extension of any taxes levied to pay and discharge the principal of and interest on any bonds issued by the Authority under Article 34A of the School Code on or after January 1, 1984 and prior to July 1, 1993 (other than bonds issued to refund or to continue the refunding of bonds issued before January 1, 1984).
(Source: P.A. 87-17; 87-477; 87-895; 88-455; 88-511.)

(35 ILCS 200/18-112)
Sec. 18-112. Extension of taxes for additional or supplemental budget of school district. Notwithstanding any other provision of this Code and in accordance with Section 17-3.2 of the School Code, if a school district adopts, in a fiscal year, an additional or supplemental budget under the authority of Section 17-3.2 of the School Code, the county clerk shall include, in the extension of taxes made during that fiscal year, the extension of taxes for the supplemental or additional budget adopted by the school district.
(Source: P.A. 93-346, eff. 7-24-03.)

(35 ILCS 200/18-115)
Sec. 18-115. Use of equalized assessed valuation. The equalized assessed value of all property, as determined under this Code, after equalization by the Department, shall be the assessed valuation for all purposes of taxation, limitation of taxation, and limitation of indebtedness prescribed in any statute.
(Source: P.A. 86-233; 86-953; 86-957; 86-1475; 87-17; 87-477; 87-895; 88-455.)

(35 ILCS 200/18-120)
Sec. 18-120. Increase or decrease of rate limit. This Sec. applies only to rates which are specifically made subject to increase or decrease according to the referendum provisions of the General Revenue Law of Illinois. The question of establishing a maximum tax rate limit other than that applicable to the next taxes to be extended may be presented to the legal voters of any taxing district by resolution of the corporate authorities of the taxing district at any regular election. Whenever any taxing district establishes a maximum tax rate lower than that otherwise applicable, it shall publish the ordinance or resolution establishing the maximum tax rate in one or more newspapers in the district within 10 days after the maximum tax rate is established. If no newspaper is published in the district, the ordinance or resolution shall be published in a newspaper having general circulation within the district. The publication of the ordinance or resolution shall include a notice of (a) the specific number of voters required to sign a petition requesting that the question of the adoption of the maximum tax rate be submitted to the voters of the district; (b) the time within which the petition must be filed; and (c) the date of the prospective referendum. The district clerk or secretary shall provide a petition form to any individual requesting one.
Either in response to the taxing district's publication or by the voters' own initiative, the question of establishing a maximum tax rate lower than that in effect shall be submitted to the voters of any taxing district at the regular election for officers of the taxing district in accordance with the general election law, but only if the voters have submitted a petition signed by not fewer than 10% of the legal voters in the taxing district. That percentage shall be based on the number of votes cast at the last general election preceding the filing of the petition. The petition shall specify the tax rate to be submitted. The petition shall be filed with the clerk, secretary or other recording officer of the taxing district not more than 10 months nor less than 6 months prior to the election at which the question is to be submitted to the voters, and its validity shall be determined as provided by the general election law. The officer receiving the petition shall certify the question to the proper election officials, who shall submit the question to the voters.
Notice shall be given in the manner provided by the general election law.
(Source: P.A. 86-1253; 88-455.)

(35 ILCS 200/18-125)
Sec. 18-125. Rate limit referenda. Referenda initiated under Section 18-120 shall be subject to the provisions and limitations of the general election law.
The question of adopting a maximum tax rate other than that applicable shall be in substantially the following form for all elections held after March 21, 2006:
Shall the maximum tax rate for . . . purposes of . .

. (insert legal name, number, if any, and county or counties of taxing district), Illinois, be established at . . . % of the equalized assessed value of the taxable property therein instead of . . . %, the maximum rate otherwise applicable to the next taxes to be extended?

The votes must be recorded as "Yes" or "No".
The ballot shall have printed thereon, but not as a part of the proposition submitted, (i) a statement of the purpose or reason for the proposed change in the tax rate, (ii) an estimate of the approximate amount extendable under the proposed rate and of the approximate amount extendable under the current rate applicable to the next taxes extended, such amounts being computed upon the last known equalized assessed value, and (iii) the approximate amount of the tax extendable against property containing a single family residence and having a fair market value of $100,000 at the current maximum rate and at the proposed rate. The approximate amount of the tax extendable against property containing a single family residence shall be calculated (i) without regard to any property tax exemptions and (ii) based upon the percentage level of assessment prescribed for such property by statute or by ordinance of the county board in counties which classify property for purposes of taxation in accordance with Section 4 of Article IX of the Constitution. Any error, miscalculation or inaccuracy in computing such amounts that is not deliberate shall not invalidate or affect the validity of any maximum tax rate so adopted.
If a majority of all ballots cast on the proposition are in favor of the proposition, the maximum tax rate so established shall become effective with the levy next following the referendum. It is the duty of the county clerk to reduce, if necessary, the amount of any taxes levied thereafter. Nothing in this Section shall be construed as precluding the extension of taxes at rates less than that authorized by the referendum.
(Source: P.A. 94-976, eff. 6-30-06.)

(35 ILCS 200/18-130)
Sec. 18-130. Restrictions. The proposition to authorize a maximum tax rate other than that applicable may, in the discretion of the corporate authorities, be restricted to the tax levy of a given year or series of years, either by resolution of the corporate authorities or by the petitioners requesting a vote on that proposition. The maximum rate limitation thereafter shall revert to that prior to the referendum. If more than one proposition is submitted for any one fund of any taxing district at any one election and a majority of votes cast on any one or more of the propositions are in favor thereof, only the maximum tax rate authorized in the proposition receiving the highest number of favorable votes shall become effective. Propositions to establish a maximum tax rate other than those applicable shall not be submitted more than once in any one year.
No proposition to increase or decrease a maximum tax rate under the referendum provisions of this Section, when there is no other applicable statute for an increase or decrease in a tax rate limit by referendum or otherwise, shall increase or decrease the maximum tax rate in effect on the date of the referendum by more than 25%.
Except as provided in this Section and Sections 18-120 and 18-125, the referenda authorized by Sections 18-120 and 18-125 shall be conducted in all respects as provided by the general election law.
(Source: P.A. 86-1253; 88-455.)

(35 ILCS 200/18-135)
Sec. 18-135. Taxing district in 2 or more counties.
(a) Notwithstanding any other provisions to the contrary, in counties which have an overlapping taxing district or districts that extend into one or more other counties, the county clerk, upon receipt of the assessments from the Board of Review or Board of Appeals, and of the equalization factor from the Department, may use estimated valuations or estimated rates, as provided in subsection (b) of this Section, for the overlapping taxing district or districts if the county clerk in any other county into which the overlapping taxing district or districts extend cannot certify the actual valuations or rates for the district or districts.
(b) If the county clerk of a county which has an overlapping taxing district which extends into another county has not received the certified valuations or rates from the county clerk of any county into which such districts overlap, he or she may subsequent to March 15, make written demand for actual or estimated valuations or rates upon the county clerk of that county. Within 10 days of receiving a written demand, the county clerk receiving the demand shall furnish certified or estimated valuations or rates for the overlapping taxing district, as pertaining to his or her county, to the county clerk who made the request. If no valuations or rates are received, the requesting county may make the estimate.
(c) If the use of estimated valuations or rates results in over or under extension for the overlapping taxing district in the county using estimated valuations or rates, the county clerk shall make appropriate adjustments in the subsequent year. Any adjustments necessitated by the estimation procedure authorized by this Section shall be made by increasing or decreasing the tax extension by fund for each taxing district where the estimation procedures were used.
(d) For taxing districts subject to the Property Tax Extension Limitation Law, the adjustment for paragraph (c) shall be made after the limiting rate has been calculated using the aggregate extension base, as defined in Section 18-185, adjusted for the over or under extension due to the use of an estimated valuation by the county on the last preceding aggregate extension.
(Source: P.A. 95-404, eff. 1-1-08.)

(35 ILCS 200/18-140)
Sec. 18-140. Extension upon equalized assessment of current levy year. All taxes shall be extended by each county clerk upon the valuation produced by the equalization and assessment of property by the Department for the levy year. In the computation of rates, a fraction of a mill shall be extended as the next higher mill. Rates may be calculated beyond 3 decimal points to allow the extension to be as close to the levy requested as possible. Each installment of taxes shall be extended in a separate column. Installments shall be equal and as to each installment a fraction of a cent shall be extended as one cent.
(Source: P.A. 98-863, eff. 8-8-14.)

(35 ILCS 200/18-145)
Sec. 18-145. Error in calculation of rate or extension. Notwithstanding any other provision of law to the contrary, if, because of an error in the calculation of tax rates or extension of taxes by the county clerk, the taxes paid on any property are higher than required by law, the county clerk shall in the following year abate an amount equal to the excess taxes from the property taxes extended for any tax levy or fund affected by the error. This Section shall not deprive any taxpayer of the right to maintain a tax objection under Sections 23-5 and 23-10 challenging the legality of the county clerk's actions; but the amount of any subsequent tax abatement shall be credited toward the payment of any refund ordered by the court.
(Source: P.A. 86-422; 88-455.)

(35 ILCS 200/18-150)
Sec. 18-150. Extension in one total. In counties with 3,000,000 or more inhabitants, the county clerk shall, and in all other counties the county clerk may, extend on each valuation of property the sum of the taxes to be extended upon the property in one total. When collected, the taxes shall be divided among the taxing bodies levying the same in proportion to the rates as determined by the clerk, after deducting from any tax the amount or amounts, if any, ruled invalid by the final judgment of a court of competent jurisdiction, and in the event a municipality has adopted tax increment financing under Division 74.4 of Article 11 of the Illinois Municipal Code, after deducting from any tax, except from a tax levied by a township to retire bonds issued to satisfy court-ordered damages, the amount to be placed in the special tax allocation fund, and distributing the amount to be placed in the special fund to the municipal treasurer under Section 11-74.4-8 of that Act. The clerk shall certify in the collector's books the rates as determined for extension in such manner as to indicate the different taxes entering into each total. All officers dealing with such extensions, shall record them by totals. The clerk shall show in the collector's books the total tax due each taxing body as extended.
If (i) a county clerk does not extend in one total on each valuation of property the sum of the taxes to be extended upon the property and (ii) a municipality has adopted tax increment financing under Division 74.4 of Article 11 of the Illinois Municipal Code, then the clerk may not deduct the amount to be placed in the special tax allocation fund from a tax levied by a township to retire bonds issued to satisfy court-ordered damages.
(Source: P.A. 91-190, eff. 7-20-99.)

(35 ILCS 200/18-155)
Sec. 18-155. Apportionment of taxes for district in two or more counties. The burden of taxation of property in taxing districts that lie in more than one county shall be fairly apportioned as provided in Article IX, Section 7, of the Constitution of 1970.
The Department may, and on written request made before July 1 to the Department shall, proceed to apportion the tax burden. The request may be made only by an assessor, chief county assessment officer, Board of Review, Board of Appeals, overlapping taxing district or 25 or more interested taxpayers. The request shall specify one or more taxing districts in the county which lie in one or more other specified counties, and also specify the civil townships, if any, in which the overlapping taxing districts lie. When the Department has received a written request for equalization for overlapping tax districts as provided in this Section, the Department shall promptly notify the county clerk and county treasurer of each county affected by that request that tax bills with respect to property in the parts of the county which are affected by the request may not be prepared or mailed until the Department certifies the apportionment among counties of the taxing districts' levies, except as provided in subsection (c) of this Section. To apportion, the Department shall:
(a) On or before December 31 of that year cause an assessment ratio study to be made in each township in which each of the named overlapping taxing districts lies, using equalized assessed values as certified by the county clerk, and an analysis of property transfers prior to January 1 of that year. The property transfers shall be in an amount deemed reasonable and proper by the Department. The Department may conduct hearings, at which the evidence shall be limited to the written presentation of assessment ratio study data.
(b) Request from the County Clerk in each County in which the overlapping taxing districts lie, certification of the portion of the assessed value of the prior year for each overlapping taxing district's portion of each township. Beginning with the 1999 taxable year, for those counties that classify property by county ordinance pursuant to subsection (b) of Section 4 of Article IX of the Illinois Constitution, the certification shall be listed by property class as provided in the classification ordinance. The clerk shall return the certification within 30 days of receipt of the request.
(c) Use the township assessment ratio studies to apportion the amount to be raised by taxation upon property within the district so that each county in which the district lies bears that burden of taxation as though all parts of the overlapping taxing district had been assessed at the same proportion of actual value. The Department shall certify to each County Clerk, by March 15, the percent of burden. Except as provided below, the County Clerk shall apply the percentage to the extension as provided in Section 18-45 to determine the amount of tax to be raised in the county.
If the Department does not certify the percent of burden in the time prescribed, the county clerk shall use the most recent prior certification to determine the amount of tax to be raised in the county.
If the use of a prior certified percentage results in over or under extension for the overlapping taxing district in the county using same, the county clerk shall make appropriate adjustments in the subsequent year, except as provided by Section 18-156. Any adjustments necessitated by the procedure authorized by this Section shall be made by increasing or decreasing the tax extension by fund for each taxing district where a prior certified percentage was used. No tax rate limit shall render any part of a tax levy illegally excessive which has been apportioned as herein provided. The percentages certified by the Department shall remain until changed by reason of another assessment ratio study made under this Section.
To determine whether an overlapping district has met any qualifying rate prescribed by law for eligibility for State aid, the tax rate of the district shall be considered to be that rate which would have produced the same amount of revenue had the taxes of the district been extended at a uniform rate throughout the district, even if by application of this Section the actual rate of extension in a portion of the district is less than the qualifying rate.
(Source: P.A. 99-335, eff. 8-10-15.)

(35 ILCS 200/18-156)
Sec. 18-156. Correction of apportionment of taxes for a district in 2 or more counties.
(a) Definitions. For the purposes of this Section, these definitions shall apply:
"Apportioned property tax levy" means the total property tax extension of a taxing district in one or more counties that has been apportioned by the Department pursuant to Section 18-155.
"Over-apportionment" means that any single county's share of an apportioned property tax levy is subsequently determined to exceed 105% of what that county's share should have been.
(b) If, subsequent to the calculation of an apportioned property tax levy, the Department determines that an over-apportionment has taken place, the Department shall notify the county clerk and county treasurer of each county affected by the incorrect apportionment and shall provide those county clerks and county treasurers with correct apportionment data.
(c) If the notification under this Section is made prior to the due date of the final installment of property tax payments for that taxable year, the county treasurer of a county where an over-apportionment has taken place may, at the treasurer's sole discretion, issue a refund of the over-apportioned amount by either a reduced final installment, a refund of taxes paid, or both, to each taxpayer who is entitled to a refund because of the over-apportionment. Additionally, if the treasurer of the county where an over-apportionment has taken place issues a refund under this subsection, the county treasurer of each other county affected by the incorrect apportionment shall issue a corrected final installment or an additional bill for the amount owed as a result of the under-apportionment of that county's share of the property tax levy to each taxpayer whose taxes were underpaid as a result of the apportionment error.
(d) Any refund issued under subsection (c) due to any over-apportionment may be made from funds held by the county treasurer for the specific taxing district that was the subject of the over-apportionment; once those funds have been disbursed to the taxing districts, the authority of the county treasurer to issue refunds under subsection (c) ends.
(e) This Section applies for taxable year 2015 and thereafter.
(Source: P.A. 99-335, eff. 8-10-15.)

(35 ILCS 200/18-157)
Sec. 18-157. Apportionment; tax objections; court decisions; adjustments of levies and refunds to tax objectors. If a court, in any tax objection based on the apportionment of an overlapping taxing district under Section 18-155, enters a final judgment that there was an over extension or under extension of taxes for an overlapping taxing district based on the apportionment under Section 18-155 for the year for which the objection was filed, the county clerks of each county in which there was an under extension shall proportionately increase the levy of that taxing district by an amount specified in the court order in that county in the subsequent year or in any subsequent year following the final judgment of the court. The increase in the levy, when extended, shall be set forth as a separate item on the tax bills of affected taxpayers. Notwithstanding any other provision of law, the increase in the levy and the extension thereof shall not be subject to any limitations on levies or extensions imposed by the School Code or this Code. The funds collected pursuant to a levy increase authorized by this Section shall be delivered to the county collector of each county in which there was an over extension for distribution to the tax objectors in accordance with the court order.
No person who, under any other provision of this Code, has received any payment in satisfaction of a tax objection based in whole or in part on apportionment under Section 18-155 may receive any payment under this Section in satisfaction of a tax objection based in whole or in part on apportionment under Section 18-155.
(Source: P.A. 92-377, eff. 8-16-01; 93-855, eff. 8-2-04.)

(35 ILCS 200/18-160)
Sec. 18-160. Notification of local officials. The Department shall notify, in writing, the overlapping taxing district of the proposed apportionment under this Section, by August 1 of the year in question. If the overlapping taxing district enacts a resolution in opposition to the apportionment and files a certified copy of the resolution with the Department by the following December 31, the Department shall not apportion the tax burden of the overlapping district for that tax year or any subsequent tax year unless a written request for apportionment in accordance with Section 18-155 is received in a subsequent year.
(Source: P.A. 86-905; 87-17; 87-1189; 88-455.)

(35 ILCS 200/Art. 18 Div. 4 heading)

(35 ILCS 200/18-165)
Sec. 18-165. Abatement of taxes.
(a) Any taxing district, upon a majority vote of its governing authority, may, after the determination of the assessed valuation of its property, order the clerk of that county to abate any portion of its taxes on the following types of property:
(1) Commercial and industrial.
(A) The property of any commercial or industrial

firm, including but not limited to the property of (i) any firm that is used for collecting, separating, storing, or processing recyclable materials, locating within the taxing district during the immediately preceding year from another state, territory, or country, or having been newly created within this State during the immediately preceding year, or expanding an existing facility, or (ii) any firm that is used for the generation and transmission of electricity locating within the taxing district during the immediately preceding year or expanding its presence within the taxing district during the immediately preceding year by construction of a new electric generating facility that uses natural gas as its fuel, or any firm that is used for production operations at a new, expanded, or reopened coal mine within the taxing district, that has been certified as a High Impact Business by the Illinois Department of Commerce and Economic Opportunity. The property of any firm used for the generation and transmission of electricity shall include all property of the firm used for transmission facilities as defined in Section 5.5 of the Illinois Enterprise Zone Act. The abatement shall not exceed a period of 10 years and the aggregate amount of abated taxes for all taxing districts combined shall not exceed $4,000,000.

(A-5) Any property in the taxing district of a

new electric generating facility, as defined in Section 605-332 of the Department of Commerce and Economic Opportunity Law of the Civil Administrative Code of Illinois. The abatement shall not exceed a period of 10 years. The abatement shall be subject to the following limitations:

(i) if the equalized assessed valuation of

the new electric generating facility is equal to or greater than $25,000,000 but less than $50,000,000, then the abatement may not exceed (i) over the entire term of the abatement, 5% of the taxing district's aggregate taxes from the new electric generating facility and (ii) in any one year of abatement, 20% of the taxing district's taxes from the new electric generating facility;

(ii) if the equalized assessed valuation of

the new electric generating facility is equal to or greater than $50,000,000 but less than $75,000,000, then the abatement may not exceed (i) over the entire term of the abatement, 10% of the taxing district's aggregate taxes from the new electric generating facility and (ii) in any one year of abatement, 35% of the taxing district's taxes from the new electric generating facility;

(iii) if the equalized assessed valuation of

the new electric generating facility is equal to or greater than $75,000,000 but less than $100,000,000, then the abatement may not exceed (i) over the entire term of the abatement, 20% of the taxing district's aggregate taxes from the new electric generating facility and (ii) in any one year of abatement, 50% of the taxing district's taxes from the new electric generating facility;

(iv) if the equalized assessed valuation of

the new electric generating facility is equal to or greater than $100,000,000 but less than $125,000,000, then the abatement may not exceed (i) over the entire term of the abatement, 30% of the taxing district's aggregate taxes from the new electric generating facility and (ii) in any one year of abatement, 60% of the taxing district's taxes from the new electric generating facility;

(v) if the equalized assessed valuation of

the new electric generating facility is equal to or greater than $125,000,000 but less than $150,000,000, then the abatement may not exceed (i) over the entire term of the abatement, 40% of the taxing district's aggregate taxes from the new electric generating facility and (ii) in any one year of abatement, 60% of the taxing district's taxes from the new electric generating facility;

(vi) if the equalized assessed valuation of

the new electric generating facility is equal to or greater than $150,000,000, then the abatement may not exceed (i) over the entire term of the abatement, 50% of the taxing district's aggregate taxes from the new electric generating facility and (ii) in any one year of abatement, 60% of the taxing district's taxes from the new electric generating facility.

The abatement is not effective unless the owner

of the new electric generating facility agrees to repay to the taxing district all amounts previously abated, together with interest computed at the rate and in the manner provided for delinquent taxes, in the event that the owner of the new electric generating facility closes the new electric generating facility before the expiration of the entire term of the abatement.

The authorization of taxing districts to abate

taxes under this subdivision (a)(1)(A-5) expires on January 1, 2010.

(B) The property of any commercial or industrial

development of at least (i) 500 acres or (ii) 225 acres in the case of a commercial or industrial development that applies for and is granted designation as a High Impact Business under paragraph (F) of item (3) of subsection (a) of Section 5.5 of the Illinois Enterprise Zone Act, having been created within the taxing district. The abatement shall not exceed a period of 20 years and the aggregate amount of abated taxes for all taxing districts combined shall not exceed $12,000,000.

(C) The property of any commercial or industrial

firm currently located in the taxing district that expands a facility or its number of employees. The abatement shall not exceed a period of 10 years and the aggregate amount of abated taxes for all taxing districts combined shall not exceed $4,000,000. The abatement period may be renewed at the option of the taxing districts.

(2) Horse racing. Any property in the taxing

district which is used for the racing of horses and upon which capital improvements consisting of expansion, improvement or replacement of existing facilities have been made since July 1, 1987. The combined abatements for such property from all taxing districts in any county shall not exceed $5,000,000 annually and shall not exceed a period of 10 years.

(3) Auto racing. Any property designed exclusively

for the racing of motor vehicles. Such abatement shall not exceed a period of 10 years.

(4) Academic or research institute. The property of

any academic or research institute in the taxing district that (i) is an exempt organization under paragraph (3) of Section 501(c) of the Internal Revenue Code, (ii) operates for the benefit of the public by actually and exclusively performing scientific research and making the results of the research available to the interested public on a non-discriminatory basis, and (iii) employs more than 100 employees. An abatement granted under this paragraph shall be for at least 15 years and the aggregate amount of abated taxes for all taxing districts combined shall not exceed $5,000,000.

(5) Housing for older persons. Any property in the

taxing district that is devoted exclusively to affordable housing for older households. For purposes of this paragraph, "older households" means those households (i) living in housing provided under any State or federal program that the Department of Human Rights determines is specifically designed and operated to assist elderly persons and is solely occupied by persons 55 years of age or older and (ii) whose annual income does not exceed 80% of the area gross median income, adjusted for family size, as such gross income and median income are determined from time to time by the United States Department of Housing and Urban Development. The abatement shall not exceed a period of 15 years, and the aggregate amount of abated taxes for all taxing districts shall not exceed $3,000,000.

(6) Historical society. For assessment years 1998

through 2018, the property of an historical society qualifying as an exempt organization under Section 501(c)(3) of the federal Internal Revenue Code.

(7) Recreational facilities. Any property in the

taxing district (i) that is used for a municipal airport, (ii) that is subject to a leasehold assessment under Section 9-195 of this Code and (iii) which is sublet from a park district that is leasing the property from a municipality, but only if the property is used exclusively for recreational facilities or for parking lots used exclusively for those facilities. The abatement shall not exceed a period of 10 years.

(8) Relocated corporate headquarters. If approval

occurs within 5 years after the effective date of this amendatory Act of the 92nd General Assembly, any property or a portion of any property in a taxing district that is used by an eligible business for a corporate headquarters as defined in the Corporate Headquarters Relocation Act. Instead of an abatement under this paragraph (8), a taxing district may enter into an agreement with an eligible business to make annual payments to that eligible business in an amount not to exceed the property taxes paid directly or indirectly by that eligible business to the taxing district and any other taxing districts for premises occupied pursuant to a written lease and may make those payments without the need for an annual appropriation. No school district, however, may enter into an agreement with, or abate taxes for, an eligible business unless the municipality in which the corporate headquarters is located agrees to provide funding to the school district in an amount equal to the amount abated or paid by the school district as provided in this paragraph (8). Any abatement ordered or agreement entered into under this paragraph (8) may be effective for the entire term specified by the taxing district, except the term of the abatement or annual payments may not exceed 20 years.

(9) United States Military Public/Private Residential

Developments. Each building, structure, or other improvement designed, financed, constructed, renovated, managed, operated, or maintained after January 1, 2006 under a "PPV Lease", as set forth under Division 14 of Article 10, and any such PPV Lease.

(10) Property located in a business corridor that

qualifies for an abatement under Section 18-184.10.

(b) Upon a majority vote of its governing authority, any municipality may, after the determination of the assessed valuation of its property, order the county clerk to abate any portion of its taxes on any property that is located within the corporate limits of the municipality in accordance with Section 8-3-18 of the Illinois Municipal Code.
(Source: P.A. 97-577, eff. 1-1-12; 97-636, eff. 6-1-12; 98-109, eff. 7-25-13.)

(35 ILCS 200/18-170)
Sec. 18-170. Enterprise zone and River Edge Redevelopment Zone abatement. In addition to the authority to abate taxes under Section 18-165, any taxing district, upon a majority vote of its governing authority, may order the county clerk to abate any portion of its taxes on property, or any class thereof, located within an Enterprise Zone created under the Illinois Enterprise Zone Act or a River Edge Redevelopment Zone created under the River Edge Redevelopment Zone Act, and upon which either new improvements have been constructed or existing improvements have been renovated or rehabilitated after December 7, 1982. However, any abatement of taxes on any parcel shall not exceed the amount attributable to the construction of the improvements and the renovation or rehabilitation of existing improvements on the parcel. In the case of property within a redevelopment area created under the Tax Increment Allocation Redevelopment Act, the abatement shall not apply unless a business enterprise or individual with regard to new improvements or renovated or rehabilitated improvements has met the requirements of Section 5.4.1 of the Illinois Enterprise Zone Act or under Section 10-5.4.1 of the River Edge Redevelopment Zone Act. If an abatement is discontinued under this Section, a municipality shall notify the county clerk and the board of review or board of appeals of the change in writing not later than July 1 of the assessment year to be first affected by the change. However, within a county economic development project area created under the County Economic Development Project Area Property Tax Allocation Act, any municipality or county which has adopted tax increment allocation financing under the Tax Increment Allocation Redevelopment Act or the County Economic Development Project Area Tax Increment Allocation Act may abate any portion of its taxes as provided in this Section. Any other taxing district within the county economic development project area may order any portion or all of its taxes abated as provided above if the county or municipality which created the tax increment district has agreed, in writing, to the abatement.
A copy of an abatement order adopted under this Section shall be delivered to the county clerk and to the board of review or board of appeals not later than July 1 of the assessment year to be first affected by the order. If it is delivered on or after that date, it will first affect the taxes extended on the assessment of the following year. The board of review or board of appeals shall, each time the assessment books are delivered to the county clerk, also deliver a list of parcels affected by an abatement and the assessed value attributable to new improvements or to the renovation or rehabilitation of existing improvements.
(Source: P.A. 94-1021, eff. 7-12-06.)

(35 ILCS 200/18-173)
Sec. 18-173. Housing opportunity area abatement program.
(a) For the purpose of promoting access to housing near work and in order to promote economic diversity throughout Illinois and to alleviate the concentration of low-income households in areas of high poverty, a housing opportunity area tax abatement program is created.
(b) As used in this Section:
"Housing authority" means either a housing authority created under the Housing Authorities Act or other government agency that is authorized by the United States government under the United States Housing Act of 1937 to administer a housing choice voucher program, or the authorized agent of such a housing authority that is authorized to act upon that authority's behalf.
"Housing choice voucher" means a tenant voucher issued by a housing authority under Section 8 of the United States Housing Act of 1937 and a tenant voucher converted to a project-based voucher by a housing authority.
"Housing opportunity area" means a census tract where less than 10% of the residents live below the poverty level, as defined by the United States government and determined by the most recent United States census, that is located within a qualified township, except for census tracts located within any township that is located wholly within a municipality with 1,000,000 or more inhabitants. A census tract that is located within a township that is located wholly within a municipality with 1,000,000 or more inhabitants is considered a housing opportunity area if less than 12% of the residents of the census tract live below the poverty level.
"Housing opportunity unit" means a dwelling unit located in residential property that is located in a housing opportunity area, that is owned by the applicant, and that is rented to and occupied by a tenant who is participating in a housing choice voucher program administered by a housing authority as of January 1st of the tax year for which the application is made.
"Qualified units" means the number of housing opportunity units located in the property with the limitation that no more than 2 units or 20% of the total units contained within the property, whichever is greater, may be considered qualified units. Further, no unit may be considered qualified unless the property in which it is contained is in substantial compliance with local building codes, and, moreover, no unit may be considered qualified unless it meets the United States Department of Housing and Urban Development's housing quality standards as of the most recent housing authority inspection.
"Qualified township" means a township located within a county with 200,000 or more inhabitants whose tax capacity exceeds 80% of the average tax capacity of the county in which it is located, except for townships located within a county with 3,000,000 or more inhabitants, where a qualified township means a township whose tax capacity exceeds 115% of the average tax capacity of the county except for townships located wholly within a municipality with 1,000,000 or more inhabitants. All townships located wholly within a municipality with 1,000,000 or more inhabitants are considered qualified townships.
"Tax capacity" means the equalized assessed value of all taxable real estate located within a township or county divided by the total population of that township or county.
(c) The owner of property located within a housing opportunity area who has a housing choice voucher contract with a housing authority may apply for a housing opportunity area tax abatement by annually submitting an application to the housing authority that administers the housing choice voucher contract. The application must include the number of housing opportunity units as well as the total number of dwelling units contained within the property. The owner must, under oath, self-certify as to the total number of dwelling units in the property and must self-certify that the property is in substantial compliance with local building codes. The housing authority shall annually determine the number of qualified units located within each property for which an application is made.
The housing authority shall establish rules and procedures governing the application processes and may charge an application fee. The county clerk may audit the applications to determine that the properties subject to the tax abatement meet the requirements of this Section. The determination of eligibility of a property for the housing opportunity area abatement shall be made annually; however, no property may receive an abatement for more than 10 tax years.
(d) The housing authority shall determine housing opportunity areas within its service area and annually deliver to the county clerk, in a manner determined by the county clerk, a list of all properties containing qualified units within that service area by December 31st of the tax year for which the property is eligible for abatement; the list shall include the number of qualified units and the total number of dwelling units for each property.
The county clerk shall deliver annually to a housing authority, upon that housing authority's request, the most recent available equalized assessed value for the county as a whole and for those taxing districts and townships so specified by the requesting housing authority.
(e) The county clerk shall abate the tax attributed to a portion of the property determined to be eligible for a housing opportunity area abatement. The portion eligible for abatement shall be determined by reducing the equalized assessment value by a percentage calculated using the following formula: 19% of the equalized assessed value of the property multiplied by a fraction where the numerator is the number of qualified units and denominator is the total number of dwelling units located within the property.
(f) Any municipality, except for municipalities with 1,000,000 or more inhabitants, may annually petition the county clerk to be excluded from a housing opportunity area if it is able to demonstrate that more than 2.5% of the total residential units located within that municipality are occupied by tenants under the housing choice voucher program. Properties located within an excluded municipality shall not be eligible for the housing opportunity area abatement for the tax year in which the petition is made.
(g) Applicability. This Section applies to tax years 2004 through 2024, unless extended by law.
(Source: P.A. 98-957, eff. 8-15-14.)

(35 ILCS 200/18-175)
Sec. 18-175. Leasehold abatement. The county clerk may abate property taxes levied by one or more taxing districts under this Code on any leasehold interest in a property leased from the Department of Natural Resources on which is situated a restaurant and overnight lodging facility that was constructed using at least 50% private, non-State funding and that first opened for business after January 1, 1992.
(Source: P.A. 88-455; 89-445, eff. 2-7-96.)

(35 ILCS 200/18-177)
Sec. 18-177. Leased low-rent housing abatement.
(a) In counties of 3,000,000 or more inhabitants, the county clerk shall abate property taxes levied by any taxing district under this Code on property that meets the following requirements:
(1) The property does not qualify as exempt property

under Section 15-95 of this Code.

(2) The property is situated in a municipality with

1,000,000 or more inhabitants and improved with either a multifamily dwelling or a multi-building development that is subject to a leasing agreement, regulatory and operating agreement, or other similar instrument with a Housing Authority created under the Housing Authorities Act that sets forth the terms for leasing low-rent housing.

(3) For a period of not less than 20 years, the

property and improvements are used solely for low-rent housing and related uses.

Property and portions of property used or intended to be used for commercial purposes are not eligible for the abatement provided in this Section.
A housing authority created under the Housing Authorities Act shall file annually with the county clerk for any property eligible for an abatement under this Section, on a form prescribed by the county clerk, a certificate of the property's use during the immediately preceding year. The certificate shall certify that the property or a portion of the property meets the requirements of this Section and that the eligible residential units have been inspected within the previous 90 days and meet or exceed all housing quality standards of the authority. If only a portion of the property meets these requirements, the certificate shall state the amount of that portion as a percentage of the total equalized and assessed value of the property. If the property is improved with an eligible multifamily dwelling or multi-building development containing residential units that are individually assessed, then, except as provided in subsection (b), no more than 40% of those residential units may be certified. If the property is improved with an eligible multifamily dwelling or multi-building development containing residential units that are not individually assessed, then, except as provided in subsection (b), the portion of the property certified shall represent no more than 40% of those residential units.
The county clerk shall abate the taxes only if a certificate of use has been timely filed for that year. If only a portion of the property has been certified as eligible, the county clerk shall abate the taxes in the percentage so certified.
Whenever property receives an abatement under this Section, the rental rate set under the lease, regulatory and operating agreement, or other similar instrument for that property shall not include property taxes.
No property shall be eligible for abatement under this Section if the owner of the property has any outstanding and overdue debts to the municipality in which the property is situated.
(b) The percentage limitation on the certification of residential units set forth in subsection (a) shall be deemed to be satisfied in the case of developments described in resolutions adopted by the Board of Commissioners of the Chicago Housing Authority on September 19, 2000, December 17, 2002, or September 16, 2003, as amended, approving the disposition of certain land and buildings on which all or a portion of the developments are or will be situated, if no more than 50% of the units in the development are so certified.
(Source: P.A. 94-296, eff. 7-21-05.)

(35 ILCS 200/18-178)
Sec. 18-178. Abatement for the residence of a surviving spouse of a fallen police officer, soldier, or rescue worker.
(a) The governing body of any county or municipality may, by ordinance, order the county clerk to abate any percentage of the taxes levied by the county or municipality on each parcel of qualified property within the boundaries of the county or municipality that is owned by the surviving spouse of a fallen police officer, soldier, or rescue worker.
(b) The governing body may provide, by ordinance, for the percentage amount and duration of an abatement under this Section and for any other provision necessary to carry out the provisions of this Section. Upon passing an ordinance under this Section, the county or municipality must deliver a certified copy of the ordinance to the county clerk.
(c) As used in this Section:
"Fallen police officer, soldier, or rescue worker" means an individual who dies:
(1) as a result of or in the course of employment as

a police officer;

(2) while in the active service of a fire, rescue, or

emergency medical service; or

(3) while on active duty as a member of the United

States Armed Services, including the National Guard, serving in Iraq or Afghanistan.

"Fallen police officer, soldier, or rescue worker", however, does not include any individual whose death was the result of that individual's own willful misconduct or abuse of alcohol or drugs.
"Qualified property" means a parcel of real property that is occupied by not more than 2 families, that is used as the principal residence by a surviving spouse, and that:
(1) was owned by the fallen police officer, soldier,

or rescue worker or surviving spouse at the time of the police officer's, soldier's, or rescue worker's death;

(2) was acquired by the surviving spouse within 2

years after the police officer's, soldier's, or rescue worker's death if the surviving spouse was domiciled in the State at the time of that death; or

(3) was acquired more than 2 years after the police

officer's, soldier's, or rescue worker's death if surviving spouse qualified for an abatement for a former qualified property located in that municipality.

"Surviving spouse" means a spouse, who has not remarried, of a fallen police officer, soldier, or rescue worker.
(Source: P.A. 97-767, eff. 7-9-12.)

(35 ILCS 200/18-180)
Sec. 18-180. Abatement; urban decay.
(a) Except as provided below, a home rule municipality upon adoption of an ordinance by majority vote of its governing authority, may order the county clerk to abate, for a period not to exceed 10 years, any percentage of the taxes levied by the municipality and any other taxing district on each parcel of property located in an area of urban decay within the corporate limits of the municipality and upon which a newly constructed single-family or duplex residential dwelling unit is located, except that the total abatement for any levy year shall not be in an amount in excess of 2% of the taxes extended by all taxing districts on all parcels located within the township that contain residential dwelling units of 6 units or less. An abatement adopted under this Section shall be extended to all subsequent owners of an eligible property during the abatement period. The ordinance shall provide that the same percentage abatement of taxes shall apply to all eligible property subject to the abatement ordinance, except that any abatement granted for any parcel that is within a redevelopment area created under Division 74.4 of Article 11 of the Illinois Municipal Code at the time the ordinance is adopted shall not exceed the amount of taxes allocable to taxing districts. No abatement adopted under this Section shall apply to a parcel of property if the owner does not live in the single-family or one of the duplex residential units. Before final adoption of an abatement ordinance under this Section, the governing authority of the home rule municipality shall notify by mail each affected taxing district of the pending ordinance. This Section does not apply to property annexed by a municipality after January 1, 1989.
(b) The governing authority of each affected taxing district shall within 10 days appoint one member to serve on an Abatement Review Board to review the terms and conditions of the proposed abatement ordinance. The Board shall be convened by the mayor or village president of the municipality considering the abatement ordinance. The ordinance shall not be adopted less than 45 days after the Board is convened. Failure to appoint a member to the Board does not affect work of the Board. The Board shall report the findings and conclusions to the governing authority of the municipality not later than 30 days after it is convened.
(c) Any abatement granted under this Section shall be reduced in 20% increments annually during the last 4 years of the abatement period for the property.
(d) For purposes of this Section:
(1) "Area of urban decay" means an area demonstrating

conditions of a "blighted area" or "conservation area" as defined by Section 11-74.4-3 of the Illinois Municipal Code, notwithstanding the minimum acreage requirement contained in the definition of a "redevelopment project area" under that Section. Qualifying factors of blight or conservation shall be defined as those present within the year prior to adoption of the ordinance designating the area of urban decay.

(2) "Duplex" means a 2 family residence that is not

more than 2 stories plus a basement in height and is located on a single parcel of property.

(3) "Newly constructed" means constructed and ready

for occupancy not earlier than one year before the date the municipality first orders the abatement for the parcel under this Section.

(Source: P.A. 87-1189; 88-455.)

(35 ILCS 200/18-181)
Sec. 18-181. Abatement of neighborhood redevelopment corporation property. The county clerk shall abate the property taxes imposed on the property of a neighborhood redevelopment corporation as provided in Section 15-5 of the Neighborhood Redevelopment Corporation Law.
(Source: P.A. 93-1037, eff. 6-1-05.)

(35 ILCS 200/18-183)
Sec. 18-183. Cancellation and repayment of tax benefits. Beginning with tax year 1996, if any taxing district enters into an agreement that explicitly sets forth the terms and length of a contract and thereby grants a tax abatement or other tax benefit under Sections 18-165 through 18-180 of this Code, under the Economic Development Area Tax Increment Allocation Act, the County Economic Development Project Area Tax Increment Allocation Act of 1991, the Tax Increment Allocation Redevelopment Act, the Industrial Jobs Recovery Law, the Economic Development Project Area Tax Increment Allocation Act of 1995, or under any other statutory or constitutional authority implemented under the Property Tax Code to a private individual or entity for the purpose of originating, locating, maintaining, rehabilitating, or expanding a business facility within the taxing district and the individual or entity relocates the entire facility from the taxing district in violation of the terms and length of the contract explicitly set forth in the agreement, the abatement or other tax benefit for the remainder of the term is cancelled and the amount of the abatements or other tax benefits granted before cancellation shall be repaid to the taxing district within 30 days. This Section may be waived by the mutual agreement of the individual or entity and the taxing district.
(Source: P.A. 89-591, eff. 8-1-96; 90-14, eff. 7-1-97.)

(35 ILCS 200/18-184)
Sec. 18-184. Abatement; annexation agreement. Upon a majority vote of its governing authority, any municipality may, after the determination of the assessed valuation of its property, order the county clerk to abate any portion of its taxes on any property that is the subject of an annexation agreement between the municipality and the property owner.
(Source: P.A. 89-537, eff. 1-1-97; 90-14, eff. 7-1-97.)

(35 ILCS 200/18-184.5)
Sec. 18-184.5. Abatement for vacant facilities. Upon a majority vote of its governing body, any taxing district may, after the determination of the assessed valuation of its property, order the county clerk to abate any portion of its taxes on any property if (i) a new business first occupies a facility located on the property during the taxable year, and (ii) the facility was vacant for a period of at least 24 continuous months prior to being occupied by the business. The abatement shall not exceed a period of 2 years and the aggregate amount of abated taxes for all taxing districts combined shall not exceed $4,000,000.
(Source: P.A. 96-755, eff. 1-1-10.)

(35 ILCS 200/18-184.10)
Sec. 18-184.10. Business corridors; abatement.
(a) Each taxing district may, by a majority vote of its governing authority, order the county clerk to abate any portion of its taxes on property that meets the following requirements:
(1) the property does not qualify as exempt property

under Section 15-95 of this Code; and

(2) the property is situated in a business corridor

created by intergovernmental agreement between 2 adjoining disadvantaged municipalities.

An abatement under this Section may not exceed a period of 10 years.
(b) A business corridor created under this Section shall encompass only territory along the common border of the municipalities that is (i) undeveloped or underdeveloped and (ii) not likely to be developed without the creation of the business corridor.
The intergovernmental agreement shall specify the territory to be included in the business corridor. The agreement shall also provide for the duration of an abatement under this Section and for any other provision necessary to carry out the provisions of this Section. No abatement under this Section shall exceed 10 years in duration. Upon adoption of the agreement provided for under this Section, the municipalities must deliver a certified copy of the agreement to the county clerk.
(c) Before adopting an intergovernmental agreement proposing the designation of a business corridor, each municipality, by its corporate authorities, must adopt an ordinance or resolution fixing a time and place for a public hearing. At least 10 days before adopting the ordinance or resolution establishing the time and place for the public hearing, the municipality must make available for public inspection the boundaries of the proposed business corridor.
At the public hearing, any interested person or affected taxing district may file with the municipal clerk written objections to the business corridor and may be heard orally with respect to any issues embodied in the notice. The municipality must hear all protests and objections at the hearing, and the hearing may be adjourned to another date without further notice other than a motion entered upon the minutes fixing the time and place of the subsequent hearing. At the public hearing or at any time before the municipality adopts an ordinance approving the intergovernmental agreement, the municipality may make changes to the boundaries of the business corridor. Changes that add additional parcels of property to the proposed business corridor may be made only after each municipality gives notice and conducts a public hearing pursuant to the procedures set forth in this Section.
Except as otherwise provided in this Section, notice of the public hearing must be given by publication. Notice by publication must be given by publication at least twice. The first publication must be not more than 30 nor less than 10 days before the hearing in a newspaper of general circulation within the taxing districts having property in the proposed business corridor. The notice must include the following:
(1) the time and place of the public hearing;
(2) the boundaries of the proposed business corridor

by legal description and by street location, if possible;

(3) a statement that all interested persons will be

given an opportunity to be heard at the public hearing; and

(4) such other matters as the municipality may deem

appropriate.

(d) As used in this Section:
"Disadvantaged municipality" means a municipality with (i) a per capita equalized assessed valuation (EAV) less than 60% of the State average and (ii) more than 15% of its population below the national poverty level.
(Source: P.A. 97-577, eff. 1-1-12.)

(35 ILCS 200/Art. 18 Div. 5 heading)

(35 ILCS 200/18-185)
Sec. 18-185. Short title; definitions. This Division 5 may be cited as the Property Tax Extension Limitation Law. As used in this Division 5:
"Consumer Price Index" means the Consumer Price Index for All Urban Consumers for all items published by the United States Department of Labor.
"Extension limitation" means (a) the lesser of 5% or the percentage increase in the Consumer Price Index during the 12-month calendar year preceding the levy year or (b) the rate of increase approved by voters under Section 18-205.
"Affected county" means a county of 3,000,000 or more inhabitants or a county contiguous to a county of 3,000,000 or more inhabitants.
"Taxing district" has the same meaning provided in Section 1-150, except as otherwise provided in this Section. For the 1991 through 1994 levy years only, "taxing district" includes only each non-home rule taxing district having the majority of its 1990 equalized assessed value within any county or counties contiguous to a county with 3,000,000 or more inhabitants. Beginning with the 1995 levy year, "taxing district" includes only each non-home rule taxing district subject to this Law before the 1995 levy year and each non-home rule taxing district not subject to this Law before the 1995 levy year having the majority of its 1994 equalized assessed value in an affected county or counties. Beginning with the levy year in which this Law becomes applicable to a taxing district as provided in Section 18-213, "taxing district" also includes those taxing districts made subject to this Law as provided in Section 18-213.
"Aggregate extension" for taxing districts to which this Law applied before the 1995 levy year means the annual corporate extension for the taxing district and those special purpose extensions that are made annually for the taxing district, excluding special purpose extensions: (a) made for the taxing district to pay interest or principal on general obligation bonds that were approved by referendum; (b) made for any taxing district to pay interest or principal on general obligation bonds issued before October 1, 1991; (c) made for any taxing district to pay interest or principal on bonds issued to refund or continue to refund those bonds issued before October 1, 1991; (d) made for any taxing district to pay interest or principal on bonds issued to refund or continue to refund bonds issued after October 1, 1991 that were approved by referendum; (e) made for any taxing district to pay interest or principal on revenue bonds issued before October 1, 1991 for payment of which a property tax levy or the full faith and credit of the unit of local government is pledged; however, a tax for the payment of interest or principal on those bonds shall be made only after the governing body of the unit of local government finds that all other sources for payment are insufficient to make those payments; (f) made for payments under a building commission lease when the lease payments are for the retirement of bonds issued by the commission before October 1, 1991, to pay for the building project; (g) made for payments due under installment contracts entered into before October 1, 1991; (h) made for payments of principal and interest on bonds issued under the Metropolitan Water Reclamation District Act to finance construction projects initiated before October 1, 1991; (i) made for payments of principal and interest on limited bonds, as defined in Section 3 of the Local Government Debt Reform Act, in an amount not to exceed the debt service extension base less the amount in items (b), (c), (e), and (h) of this definition for non-referendum obligations, except obligations initially issued pursuant to referendum; (j) made for payments of principal and interest on bonds issued under Section 15 of the Local Government Debt Reform Act; (k) made by a school district that participates in the Special Education District of Lake County, created by special education joint agreement under Section 10-22.31 of the School Code, for payment of the school district's share of the amounts required to be contributed by the Special Education District of Lake County to the Illinois Municipal Retirement Fund under Article 7 of the Illinois Pension Code; the amount of any extension under this item (k) shall be certified by the school district to the county clerk; (l) made to fund expenses of providing joint recreational programs for persons with disabilities under Section 5-8 of the Park District Code or Section 11-95-14 of the Illinois Municipal Code; (m) made for temporary relocation loan repayment purposes pursuant to Sections 2-3.77 and 17-2.2d of the School Code; (n) made for payment of principal and interest on any bonds issued under the authority of Section 17-2.2d of the School Code; (o) made for contributions to a firefighter's pension fund created under Article 4 of the Illinois Pension Code, to the extent of the amount certified under item (5) of Section 4-134 of the Illinois Pension Code; and (p) made for road purposes in the first year after a township assumes the rights, powers, duties, assets, property, liabilities, obligations, and responsibilities of a road district abolished under the provisions of Section 6-133 of the Illinois Highway Code.
"Aggregate extension" for the taxing districts to which this Law did not apply before the 1995 levy year (except taxing districts subject to this Law in accordance with Section 18-213) means the annual corporate extension for the taxing district and those special purpose extensions that are made annually for the taxing district, excluding special purpose extensions: (a) made for the taxing district to pay interest or principal on general obligation bonds that were approved by referendum; (b) made for any taxing district to pay interest or principal on general obligation bonds issued before March 1, 1995; (c) made for any taxing district to pay interest or principal on bonds issued to refund or continue to refund those bonds issued before March 1, 1995; (d) made for any taxing district to pay interest or principal on bonds issued to refund or continue to refund bonds issued after March 1, 1995 that were approved by referendum; (e) made for any taxing district to pay interest or principal on revenue bonds issued before March 1, 1995 for payment of which a property tax levy or the full faith and credit of the unit of local government is pledged; however, a tax for the payment of interest or principal on those bonds shall be made only after the governing body of the unit of local government finds that all other sources for payment are insufficient to make those payments; (f) made for payments under a building commission lease when the lease payments are for the retirement of bonds issued by the commission before March 1, 1995 to pay for the building project; (g) made for payments due under installment contracts entered into before March 1, 1995; (h) made for payments of principal and interest on bonds issued under the Metropolitan Water Reclamation District Act to finance construction projects initiated before October 1, 1991; (h-4) made for stormwater management purposes by the Metropolitan Water Reclamation District of Greater Chicago under Section 12 of the Metropolitan Water Reclamation District Act; (i) made for payments of principal and interest on limited bonds, as defined in Section 3 of the Local Government Debt Reform Act, in an amount not to exceed the debt service extension base less the amount in items (b), (c), and (e) of this definition for non-referendum obligations, except obligations initially issued pursuant to referendum and bonds described in subsection (h) of this definition; (j) made for payments of principal and interest on bonds issued under Section 15 of the Local Government Debt Reform Act; (k) made for payments of principal and interest on bonds authorized by Public Act 88-503 and issued under Section 20a of the Chicago Park District Act for aquarium or museum projects; (l) made for payments of principal and interest on bonds authorized by Public Act 87-1191 or 93-601 and (i) issued pursuant to Section 21.2 of the Cook County Forest Preserve District Act, (ii) issued under Section 42 of the Cook County Forest Preserve District Act for zoological park projects, or (iii) issued under Section 44.1 of the Cook County Forest Preserve District Act for botanical gardens projects; (m) made pursuant to Section 34-53.5 of the School Code, whether levied annually or not; (n) made to fund expenses of providing joint recreational programs for persons with disabilities under Section 5-8 of the Park District Code or Section 11-95-14 of the Illinois Municipal Code; (o) made by the Chicago Park District for recreational programs for persons with disabilities under subsection (c) of Section 7.06 of the Chicago Park District Act; (p) made for contributions to a firefighter's pension fund created under Article 4 of the Illinois Pension Code, to the extent of the amount certified under item (5) of Section 4-134 of the Illinois Pension Code; (q) made by Ford Heights School District 169 under Section 17-9.02 of the School Code; and (r) made for the purpose of making employer contributions to the Public School Teachers' Pension and Retirement Fund of Chicago under Section 34-53 of the School Code.
"Aggregate extension" for all taxing districts to which this Law applies in accordance with Section 18-213, except for those taxing districts subject to paragraph (2) of subsection (e) of Section 18-213, means the annual corporate extension for the taxing district and those special purpose extensions that are made annually for the taxing district, excluding special purpose extensions: (a) made for the taxing district to pay interest or principal on general obligation bonds that were approved by referendum; (b) made for any taxing district to pay interest or principal on general obligation bonds issued before the date on which the referendum making this Law applicable to the taxing district is held; (c) made for any taxing district to pay interest or principal on bonds issued to refund or continue to refund those bonds issued before the date on which the referendum making this Law applicable to the taxing district is held; (d) made for any taxing district to pay interest or principal on bonds issued to refund or continue to refund bonds issued after the date on which the referendum making this Law applicable to the taxing district is held if the bonds were approved by referendum after the date on which the referendum making this Law applicable to the taxing district is held; (e) made for any taxing district to pay interest or principal on revenue bonds issued before the date on which the referendum making this Law applicable to the taxing district is held for payment of which a property tax levy or the full faith and credit of the unit of local government is pledged; however, a tax for the payment of interest or principal on those bonds shall be made only after the governing body of the unit of local government finds that all other sources for payment are insufficient to make those payments; (f) made for payments under a building commission lease when the lease payments are for the retirement of bonds issued by the commission before the date on which the referendum making this Law applicable to the taxing district is held to pay for the building project; (g) made for payments due under installment contracts entered into before the date on which the referendum making this Law applicable to the taxing district is held; (h) made for payments of principal and interest on limited bonds, as defined in Section 3 of the Local Government Debt Reform Act, in an amount not to exceed the debt service extension base less the amount in items (b), (c), and (e) of this definition for non-referendum obligations, except obligations initially issued pursuant to referendum; (i) made for payments of principal and interest on bonds issued under Section 15 of the Local Government Debt Reform Act; (j) made for a qualified airport authority to pay interest or principal on general obligation bonds issued for the purpose of paying obligations due under, or financing airport facilities required to be acquired, constructed, installed or equipped pursuant to, contracts entered into before March 1, 1996 (but not including any amendments to such a contract taking effect on or after that date); (k) made to fund expenses of providing joint recreational programs for persons with disabilities under Section 5-8 of the Park District Code or Section 11-95-14 of the Illinois Municipal Code; (l) made for contributions to a firefighter's pension fund created under Article 4 of the Illinois Pension Code, to the extent of the amount certified under item (5) of Section 4-134 of the Illinois Pension Code; and (m) made for the taxing district to pay interest or principal on general obligation bonds issued pursuant to Section 19-3.10 of the School Code.
"Aggregate extension" for all taxing districts to which this Law applies in accordance with paragraph (2) of subsection (e) of Section 18-213 means the annual corporate extension for the taxing district and those special purpose extensions that are made annually for the taxing district, excluding special purpose extensions: (a) made for the taxing district to pay interest or principal on general obligation bonds that were approved by referendum; (b) made for any taxing district to pay interest or principal on general obligation bonds issued before the effective date of this amendatory Act of 1997; (c) made for any taxing district to pay interest or principal on bonds issued to refund or continue to refund those bonds issued before the effective date of this amendatory Act of 1997; (d) made for any taxing district to pay interest or principal on bonds issued to refund or continue to refund bonds issued after the effective date of this amendatory Act of 1997 if the bonds were approved by referendum after the effective date of this amendatory Act of 1997; (e) made for any taxing district to pay interest or principal on revenue bonds issued before the effective date of this amendatory Act of 1997 for payment of which a property tax levy or the full faith and credit of the unit of local government is pledged; however, a tax for the payment of interest or principal on those bonds shall be made only after the governing body of the unit of local government finds that all other sources for payment are insufficient to make those payments; (f) made for payments under a building commission lease when the lease payments are for the retirement of bonds issued by the commission before the effective date of this amendatory Act of 1997 to pay for the building project; (g) made for payments due under installment contracts entered into before the effective date of this amendatory Act of 1997; (h) made for payments of principal and interest on limited bonds, as defined in Section 3 of the Local Government Debt Reform Act, in an amount not to exceed the debt service extension base less the amount in items (b), (c), and (e) of this definition for non-referendum obligations, except obligations initially issued pursuant to referendum; (i) made for payments of principal and interest on bonds issued under Section 15 of the Local Government Debt Reform Act; (j) made for a qualified airport authority to pay interest or principal on general obligation bonds issued for the purpose of paying obligations due under, or financing airport facilities required to be acquired, constructed, installed or equipped pursuant to, contracts entered into before March 1, 1996 (but not including any amendments to such a contract taking effect on or after that date); (k) made to fund expenses of providing joint recreational programs for persons with disabilities under Section 5-8 of the Park District Code or Section 11-95-14 of the Illinois Municipal Code; and (l) made for contributions to a firefighter's pension fund created under Article 4 of the Illinois Pension Code, to the extent of the amount certified under item (5) of Section 4-134 of the Illinois Pension Code.
"Debt service extension base" means an amount equal to that portion of the extension for a taxing district for the 1994 levy year, or for those taxing districts subject to this Law in accordance with Section 18-213, except for those subject to paragraph (2) of subsection (e) of Section 18-213, for the levy year in which the referendum making this Law applicable to the taxing district is held, or for those taxing districts subject to this Law in accordance with paragraph (2) of subsection (e) of Section 18-213 for the 1996 levy year, constituting an extension for payment of principal and interest on bonds issued by the taxing district without referendum, but not including excluded non-referendum bonds. For park districts (i) that were first subject to this Law in 1991 or 1995 and (ii) whose extension for the 1994 levy year for the payment of principal and interest on bonds issued by the park district without referendum (but not including excluded non-referendum bonds) was less than 51% of the amount for the 1991 levy year constituting an extension for payment of principal and interest on bonds issued by the park district without referendum (but not including excluded non-referendum bonds), "debt service extension base" means an amount equal to that portion of the extension for the 1991 levy year constituting an extension for payment of principal and interest on bonds issued by the park district without referendum (but not including excluded non-referendum bonds). A debt service extension base established or increased at any time pursuant to any provision of this Law, except Section 18-212, shall be increased each year commencing with the later of (i) the 2009 levy year or (ii) the first levy year in which this Law becomes applicable to the taxing district, by the lesser of 5% or the percentage increase in the Consumer Price Index during the 12-month calendar year preceding the levy year. The debt service extension base may be established or increased as provided under Section 18-212. "Excluded non-referendum bonds" means (i) bonds authorized by Public Act 88-503 and issued under Section 20a of the Chicago Park District Act for aquarium and museum projects; (ii) bonds issued under Section 15 of the Local Government Debt Reform Act; or (iii) refunding obligations issued to refund or to continue to refund obligations initially issued pursuant to referendum.
"Special purpose extensions" include, but are not limited to, extensions for levies made on an annual basis for unemployment and workers' compensation, self-insurance, contributions to pension plans, and extensions made pursuant to Section 6-601 of the Illinois Highway Code for a road district's permanent road fund whether levied annually or not. The extension for a special service area is not included in the aggregate extension.
"Aggregate extension base" means the taxing district's last preceding aggregate extension as adjusted under Sections 18-135, 18-215, 18-230, and 18-206. An adjustment under Section 18-135 shall be made for the 2007 levy year and all subsequent levy years whenever one or more counties within which a taxing district is located (i) used estimated valuations or rates when extending taxes in the taxing district for the last preceding levy year that resulted in the over or under extension of taxes, or (ii) increased or decreased the tax extension for the last preceding levy year as required by Section 18-135(c). Whenever an adjustment is required under Section 18-135, the aggregate extension base of the taxing district shall be equal to the amount that the aggregate extension of the taxing district would have been for the last preceding levy year if either or both (i) actual, rather than estimated, valuations or rates had been used to calculate the extension of taxes for the last levy year, or (ii) the tax extension for the last preceding levy year had not been adjusted as required by subsection (c) of Section 18-135.
Notwithstanding any other provision of law, for levy year 2012, the aggregate extension base for West Northfield School District No. 31 in Cook County shall be $12,654,592.
"Levy year" has the same meaning as "year" under Section 1-155.
"New property" means (i) the assessed value, after final board of review or board of appeals action, of new improvements or additions to existing improvements on any parcel of real property that increase the assessed value of that real property during the levy year multiplied by the equalization factor issued by the Department under Section 17-30, (ii) the assessed value, after final board of review or board of appeals action, of real property not exempt from real estate taxation, which real property was exempt from real estate taxation for any portion of the immediately preceding levy year, multiplied by the equalization factor issued by the Department under Section 17-30, including the assessed value, upon final stabilization of occupancy after new construction is complete, of any real property located within the boundaries of an otherwise or previously exempt military reservation that is intended for residential use and owned by or leased to a private corporation or other entity, (iii) in counties that classify in accordance with Section 4 of Article IX of the Illinois Constitution, an incentive property's additional assessed value resulting from a scheduled increase in the level of assessment as applied to the first year final board of review market value, and (iv) any increase in assessed value due to oil or gas production from an oil or gas well required to be permitted under the Hydraulic Fracturing Regulatory Act that was not produced in or accounted for during the previous levy year. In addition, the county clerk in a county containing a population of 3,000,000 or more shall include in the 1997 recovered tax increment value for any school district, any recovered tax increment value that was applicable to the 1995 tax year calculations.
"Qualified airport authority" means an airport authority organized under the Airport Authorities Act and located in a county bordering on the State of Wisconsin and having a population in excess of 200,000 and not greater than 500,000.
"Recovered tax increment value" means, except as otherwise provided in this paragraph, the amount of the current year's equalized assessed value, in the first year after a municipality terminates the designation of an area as a redevelopment project area previously established under the Tax Increment Allocation Development Act in the Illinois Municipal Code, previously established under the Industrial Jobs Recovery Law in the Illinois Municipal Code, previously established under the Economic Development Project Area Tax Increment Act of 1995, or previously established under the Economic Development Area Tax Increment Allocation Act, of each taxable lot, block, tract, or parcel of real property in the redevelopment project area over and above the initial equalized assessed value of each property in the redevelopment project area. For the taxes which are extended for the 1997 levy year, the recovered tax increment value for a non-home rule taxing district that first became subject to this Law for the 1995 levy year because a majority of its 1994 equalized assessed value was in an affected county or counties shall be increased if a municipality terminated the designation of an area in 1993 as a redevelopment project area previously established under the Tax Increment Allocation Development Act in the Illinois Municipal Code, previously established under the Industrial Jobs Recovery Law in the Illinois Municipal Code, or previously established under the Economic Development Area Tax Increment Allocation Act, by an amount equal to the 1994 equalized assessed value of each taxable lot, block, tract, or parcel of real property in the redevelopment project area over and above the initial equalized assessed value of each property in the redevelopment project area. In the first year after a municipality removes a taxable lot, block, tract, or parcel of real property from a redevelopment project area established under the Tax Increment Allocation Development Act in the Illinois Municipal Code, the Industrial Jobs Recovery Law in the Illinois Municipal Code, or the Economic Development Area Tax Increment Allocation Act, "recovered tax increment value" means the amount of the current year's equalized assessed value of each taxable lot, block, tract, or parcel of real property removed from the redevelopment project area over and above the initial equalized assessed value of that real property before removal from the redevelopment project area.
Except as otherwise provided in this Section, "limiting rate" means a fraction the numerator of which is the last preceding aggregate extension base times an amount equal to one plus the extension limitation defined in this Section and the denominator of which is the current year's equalized assessed value of all real property in the territory under the jurisdiction of the taxing district during the prior levy year. For those taxing districts that reduced their aggregate extension for the last preceding levy year, except for school districts that reduced their extension for educational purposes pursuant to Section 18-206, the highest aggregate extension in any of the last 3 preceding levy years shall be used for the purpose of computing the limiting rate. The denominator shall not include new property or the recovered tax increment value. If a new rate, a rate decrease, or a limiting rate increase has been approved at an election held after March 21, 2006, then (i) the otherwise applicable limiting rate shall be increased by the amount of the new rate or shall be reduced by the amount of the rate decrease, as the case may be, or (ii) in the case of a limiting rate increase, the limiting rate shall be equal to the rate set forth in the proposition approved by the voters for each of the years specified in the proposition, after which the limiting rate of the taxing district shall be calculated as otherwise provided. In the case of a taxing district that obtained referendum approval for an increased limiting rate on March 20, 2012, the limiting rate for tax year 2012 shall be the rate that generates the approximate total amount of taxes extendable for that tax year, as set forth in the proposition approved by the voters; this rate shall be the final rate applied by the county clerk for the aggregate of all capped funds of the district for tax year 2012.
(Source: P.A. 99-143, eff. 7-27-15; 99-521, eff. 6-1-17; 100-465, eff. 8-31-17.)

(35 ILCS 200/18-190)
Sec. 18-190. Direct referendum; new rate or increased limiting rate.
(a) If a new rate is authorized by statute to be imposed without referendum or is subject to a backdoor referendum, as defined in Section 28-2 of the Election Code, the governing body of the affected taxing district before levying the new rate shall submit the new rate to direct referendum under the provisions of this Section and of Article 28 of the Election Code. Notwithstanding any other provision of law, the levies authorized by Sections 21-110 and 21-110.1 of the Illinois Pension Code shall not be considered new rates; however, nothing in this amendatory Act of the 98th General Assembly authorizes a taxing district to increase its limiting rate or its aggregate extension without first obtaining referendum approval as provided in this Section. Notwithstanding the provisions, requirements, or limitations of any other law, any tax levied for the 2005 levy year and all subsequent levy years by any taxing district subject to this Law may be extended at a rate exceeding the rate established for that tax by referendum or statute, provided that the rate does not exceed the statutory ceiling above which the tax is not authorized to be further increased either by referendum or in any other manner. Notwithstanding the provisions, requirements, or limitations of any other law, all taxing districts subject to this Law shall follow the provisions of this Section whenever seeking referenda approval after March 21, 2006 to (i) levy a new tax rate authorized by statute or (ii) increase the limiting rate applicable to the taxing district. All taxing districts subject to this Law are authorized to seek referendum approval of each proposition described and set forth in this Section.
The proposition seeking to obtain referendum approval to levy a new tax rate as authorized in clause (i) shall be in substantially the following form:
Shall ... (insert legal name, number, if any, and

county or counties of taxing district and geographic or other common name by which a school or community college district is known and referred to), Illinois, be authorized to levy a new tax for ... purposes and have an additional tax of ...% of the equalized assessed value of the taxable property therein extended for such purposes?

The votes must be recorded as "Yes" or "No".
The proposition seeking to obtain referendum approval to increase the limiting rate as authorized in clause (ii) shall be in substantially the following form:
Shall the limiting rate under the Property Tax

Extension Limitation Law for ... (insert legal name, number, if any, and county or counties of taxing district and geographic or other common name by which a school or community college district is known and referred to), Illinois, be increased by an additional amount equal to ...% above the limiting rate for the purpose of...(insert purpose) for levy year ... (insert the most recent levy year for which the limiting rate of the taxing district is known at the time the submission of the proposition is initiated by the taxing district) and be equal to ...% of the equalized assessed value of the taxable property therein for levy year(s) (insert each levy year for which the increase will be applicable, which years must be consecutive and may not exceed 4)?

The votes must be recorded as "Yes" or "No".
The ballot for any proposition submitted pursuant to this Section shall have printed thereon, but not as a part of the proposition submitted, only the following supplemental information (which shall be supplied to the election authority by the taxing district) in substantially the following form:
(1) The approximate amount of taxes extendable at the

most recently extended limiting rate is $..., and the approximate amount of taxes extendable if the proposition is approved is $....

(2) For the ... (insert the first levy year for which

the new rate or increased limiting rate will be applicable) levy year the approximate amount of the additional tax extendable against property containing a single family residence and having a fair market value at the time of the referendum of $100,000 is estimated to be $....

(3) Based upon an average annual percentage increase

(or decrease) in the market value of such property of %... (insert percentage equal to the average annual percentage increase or decrease for the prior 3 levy years, at the time the submission of the proposition is initiated by the taxing district, in the amount of (A) the equalized assessed value of the taxable property in the taxing district less (B) the new property included in the equalized assessed value), the approximate amount of the additional tax extendable against such property for the ... levy year is estimated to be $... and for the ... levy year is estimated to be $ ....

(4) If the proposition is approved, the aggregate

extension for ... (insert each levy year for which the increase will apply) will be determined by the limiting rate set forth in the proposition, rather than the otherwise applicable limiting rate calculated under the provisions of the Property Tax Extension Limitation Law (commonly known as the Property Tax Cap Law).

The approximate amount of taxes extendable shown in paragraph (1) shall be computed upon the last known equalized assessed value of taxable property in the taxing district (at the time the submission of the proposition is initiated by the taxing district). Paragraph (3) shall be included only if the increased limiting rate will be applicable for more than one levy year and shall list each levy year for which the increased limiting rate will be applicable. The additional tax shown for each levy year shall be the approximate dollar amount of the increase over the amount of the most recently completed extension at the time the submission of the proposition is initiated by the taxing district. The approximate amount of the additional taxes extendable shown in paragraphs (2) and (3) shall be calculated by multiplying $100,000 (the fair market value of the property without regard to any property tax exemptions) by (i) the percentage level of assessment prescribed for that property by statute, or by ordinance of the county board in counties that classify property for purposes of taxation in accordance with Section 4 of Article IX of the Illinois Constitution; (ii) the most recent final equalization factor certified to the county clerk by the Department of Revenue at the time the taxing district initiates the submission of the proposition to the electors; and (iii) either the new rate or the amount by which the limiting rate is to be increased. This amendatory Act of the 97th General Assembly is intended to clarify the existing requirements of this Section, and shall not be construed to validate any prior non-compliant referendum language. Paragraph (4) shall be included if the proposition concerns a limiting rate increase but shall not be included if the proposition concerns a new rate. Any notice required to be published in connection with the submission of the proposition shall also contain this supplemental information and shall not contain any other supplemental information regarding the proposition. Any error, miscalculation, or inaccuracy in computing any amount set forth on the ballot and in the notice that is not deliberate shall not invalidate or affect the validity of any proposition approved. Notice of the referendum shall be published and posted as otherwise required by law, and the submission of the proposition shall be initiated as provided by law.
If a majority of all ballots cast on the proposition are in favor of the proposition, the following provisions shall be applicable to the extension of taxes for the taxing district:
(A) a new tax rate shall be first effective for the

levy year in which the new rate is approved;

(B) if the proposition provides for a new tax rate,

the taxing district is authorized to levy a tax after the canvass of the results of the referendum by the election authority for the purposes for which the tax is authorized;

(C) a limiting rate increase shall be first effective

for the levy year in which the limiting rate increase is approved, provided that the taxing district may elect to have a limiting rate increase be effective for the levy year prior to the levy year in which the limiting rate increase is approved unless the extension of taxes for the prior levy year occurs 30 days or less after the canvass of the results of the referendum by the election authority in any county in which the taxing district is located;

(D) in order for the limiting rate increase to be

first effective for the levy year prior to the levy year of the referendum, the taxing district must certify its election to have the limiting rate increase be effective for the prior levy year to the clerk of each county in which the taxing district is located not more than 2 days after the date the results of the referendum are canvassed by the election authority; and

(E) if the proposition provides for a limiting rate

increase, the increase may be effective regardless of whether the proposition is approved before or after the taxing district adopts or files its levy for any levy year.

Rates required to extend taxes on levies subject to a backdoor referendum in each year there is a levy are not new rates or rate increases under this Section if a levy has been made for the fund in one or more of the preceding 3 levy years. Changes made by this amendatory Act of 1997 to this Section in reference to rates required to extend taxes on levies subject to a backdoor referendum in each year there is a levy are declarative of existing law and not a new enactment.
(b) Whenever other applicable law authorizes a taxing district subject to the limitation with respect to its aggregate extension provided for in this Law to issue bonds or other obligations either without referendum or subject to backdoor referendum, the taxing district may elect for each separate bond issuance to submit the question of the issuance of the bonds or obligations directly to the voters of the taxing district, and if the referendum passes the taxing district is not required to comply with any backdoor referendum procedures or requirements set forth in the other applicable law. The direct referendum shall be initiated by ordinance or resolution of the governing body of the taxing district, and the question shall be certified to the proper election authorities in accordance with the provisions of the Election Code.
(Source: P.A. 97-1087, eff. 8-24-12; 98-1088, eff. 8-26-14.)

(35 ILCS 200/18-190.5)
Sec. 18-190.5. School districts. The requirements of Section 18-190 of this Code for a direct referendum on the imposition of a new or increased tax rate do not apply to tax levies that are not included in the aggregate extension for those taxing districts to which this Law did not apply before the 1995 levy year (except taxing districts subject to this Law in accordance with Section 18-213 of this Code) pursuant to clauses (m) and (q) of Section 18-185 of this Code.
(Source: P.A. 94-1078, eff. 1-9-07.)

(35 ILCS 200/18-195)
Sec. 18-195. Limitation. Tax extensions made under Sections 18-45 and 18-105 are further limited by the provisions of this Law.
For those taxing districts that have levied in any previous levy year for any funds included in the aggregate extension, the county clerk shall extend a rate for the sum of these funds that is no greater than the limiting rate.
For those taxing districts that have never levied for any funds included in the aggregate extension, the county clerk shall extend an amount no greater than the amount approved by the voters in a referendum under Section 18-210.
If the county clerk is required to reduce the aggregate extension of a taxing district by provisions of this Law, the county clerk shall proportionally reduce the extension for each fund unless otherwise requested by the taxing district.
Upon written request of the corporate authority of a village, the county clerk shall calculate separate limiting rates for the library funds and for the aggregate of the other village funds in order to reduce the funds as may be required under provisions of this Law. In calculating the limiting rate for the library, the county clerk shall use only the part of the aggregate extension base applicable to the library, and for any rate increase or decrease factor under Section 18-230 the county clerk shall use only any new rate or rate increase applicable to the library funds and the part of the rate applicable to the library in determining factors under that Section. The county clerk shall calculate the limiting rate for all other village funds using only the part of the aggregate extension base not applicable to the library, and for any rate increase or decrease factor under Section 18-230 the county clerk shall use only any new rate or rate increase not applicable to the library funds and the part of the rate not applicable to the library in determining factors under that Section. If the county clerk is required to reduce the aggregate extension of the library portion of the levy, the county clerk shall proportionally reduce the extension for each library fund unless otherwise requested by the library board. If the county clerk is required to reduce the aggregate extension of the portion of the levy not applicable to the library, the county clerk shall proportionally reduce the extension for each fund not applicable to the library unless otherwise requested by the village.
Beginning with the 1998 levy year upon written direction of a county or township community mental health board, the county clerk shall calculate separate limiting rates for the community mental health funds and for the aggregate of the other county or township funds in order to reduce the funds as may be required under provisions of this Law. In calculating the limiting rate for the community mental health funds, the county clerk shall use only the part of the aggregate extension base applicable to the community mental health funds; and for any rate increase or decrease factor under Section 18-230, the county clerk shall use only any new rate or rate increase applicable to the community mental health funds and the part of the rate applicable to the community mental health board in determining factors under that Section. The county clerk shall calculate the limiting rate for all other county or township funds using only the part of the aggregate extension base not applicable to community mental health funds; and for any rate increase or decrease factor under Section 18-230, the county clerk shall use only any new rate or rate increase not applicable to the community mental health funds and the part of the rate not applicable to the community mental health board in determining factors under that Section. If the county clerk is required to reduce the aggregate extension of the community mental health board portion of the levy, the county clerk shall proportionally reduce the extension for each community mental health fund unless otherwise directed by the community mental health board. If the county clerk is required to reduce the aggregate extension of the portion of the levy not applicable to the community mental health board, the county clerk shall proportionally reduce the extension for each fund not applicable to the community mental health board unless otherwise directed by the county or township.
If the county is not subject to Section 1.1 or 1.2 of the County Care for Persons with Developmental Disabilities Act, then, beginning with the 2001 levy year, upon written direction of a county or township board for care and treatment of persons with a developmental disability, the county clerk shall calculate separate limiting rates for the funds for persons with a developmental disability and for the aggregate of the other county or township funds in order to reduce the funds as may be required under provisions of this Law. If the county is subject to Section 1.1 or 1.2 of the County Care for Persons with Developmental Disabilities Act, then, beginning with the levy year in which the voters approve the tax under Section 1.1 or 1.2 of that Act, the county clerk shall calculate separate limiting rates for the funds for persons with a developmental disability and for the aggregate of the other county or township funds in order to reduce the funds as may be required under provisions of this Law. In calculating the limiting rate for the funds for persons with a developmental disability, the county clerk shall use only the part of the aggregate extension base applicable to the funds for persons with a developmental disability; and for any rate increase or decrease factor under Section 18-230, the county clerk shall use only any new rate or rate increase applicable to the funds for persons with a developmental disability and the part of the rate applicable to the board for care and treatment of persons with a developmental disability in determining factors under that Section. The county clerk shall calculate the limiting rate for all other county or township funds using only the part of the aggregate extension base not applicable to funds for persons with a developmental disability; and for any rate increase or decrease factor under Section 18-230, the county clerk shall use only any new rate or rate increase not applicable to the funds for persons with a developmental disability and the part of the rate not applicable to the board for care and treatment of persons with a developmental disability in determining factors under that Section. If the county clerk is required to reduce the aggregate extension of the board for care and treatment of persons with a developmental disability portion of the levy, the county clerk shall proportionally reduce the extension for each fund for persons with a developmental disability unless otherwise directed by the board for care and treatment of persons with a developmental disability. If the county clerk is required to reduce the aggregate extension of the portion of the levy not applicable to the board for care and treatment of persons with a developmental disability, the county clerk shall proportionally reduce the extension for each fund not applicable to the board for care and treatment of persons with a developmental disability unless otherwise directed by the county or township.
(Source: P.A. 96-1350, eff. 7-28-10.)

(35 ILCS 200/18-197)
Sec. 18-197. Maywood Public Library District Tax Levy Validation (2002) Law. The provisions of the Property Tax Extension Limitation Law are subject to the Maywood Public Library District Tax Levy Validation (2002) Law.
(Source: P.A. 92-884, eff. 1-13-03.)

(35 ILCS 200/18-198)
Sec. 18-198. Summit Park District Tax Levy Validation (2010) Act. The provisions of the Property Tax Extension Limitation Law are subject to the Summit Park District Tax Levy Validation (2010) Act.
(Source: P.A. 96-1205, eff. 7-22-10.)

(35 ILCS 200/18-200)
Sec. 18-200. School Code. A school district's State aid shall not be reduced under the computation under subsections 5(a) through 5(h) of Part A of Section 18-8 of the School Code or under Section 18-8.15 of the School Code due to the operating tax rate falling from above the minimum requirement of that Section of the School Code to below the minimum requirement of that Section of the School Code due to the operation of this Law.
(Source: P.A. 100-465, eff. 8-31-17.)

(35 ILCS 200/18-205)
Sec. 18-205. Referendum to increase the extension limitation. A taxing district is limited to an extension limitation of 5% or the percentage increase in the Consumer Price Index during the 12-month calendar year preceding the levy year, whichever is less. A taxing district may increase its extension limitation for one or more levy years if that taxing district holds a referendum before the levy date for the first levy year at which a majority of voters voting on the issue approves adoption of a higher extension limitation. Referenda shall be conducted at a regularly scheduled election in accordance with the Election Code. The question shall be presented in substantially the following manner for all elections held after March 21, 2006:
Shall the extension limitation under the Property Tax

Extension Limitation Law for (insert the legal name, number, if any, and county or counties of the taxing district and geographic or other common name by which a school or community college district is known and referred to), Illinois, be increased from the lesser of 5% or the percentage increase in the Consumer Price Index over the prior levy year to (insert the percentage of the proposed increase)% per year for (insert each levy year for which the increased extension limitation will apply)?

The votes must be recorded as "Yes" or "No".
If a majority of voters voting on the issue approves the adoption of the increase, the increase shall be applicable for each levy year specified.
The ballot for any question submitted pursuant to this Section shall have printed thereon, but not as a part of the question submitted, only the following supplemental information (which shall be supplied to the election authority by the taxing district) in substantially the following form:
(1) For the (insert the first levy year for which the

increased extension limitation will be applicable) levy year the approximate amount of the additional tax extendable against property containing a single family residence and having a fair market value at the time of the referendum of $100,000 is estimated to be $....

(2) Based upon an average annual percentage increase

(or decrease) in the market value of such property of ...% (insert percentage equal to the average annual percentage increase or decrease for the prior 3 levy years, at the time the submission of the question is initiated by the taxing district, in the amount of (A) the equalized assessed value of the taxable property in the taxing district less (B) the new property included in the equalized assessed value), the approximate amount of the additional tax extendable against such property for the ... levy year is estimated to be $... and for the ... levy year is estimated to be $....

Paragraph (2) shall be included only if the increased extension limitation will be applicable for more than one year and shall list each levy year for which the increased extension limitation will be applicable. The additional tax shown for each levy year shall be the approximate dollar amount of the increase over the amount of the most recently completed extension at the time the submission of the question is initiated by the taxing district. The approximate amount of the additional tax extendable shown in paragraphs (1) and (2) shall be calculated by multiplying $100,000 (the fair market value of the property without regard to any property tax exemptions) by (i) the percentage level of assessment prescribed for that property by statute, or by ordinance of the county board in counties that classify property for purposes of taxation in accordance with Section 4 of Article IX of the Illinois Constitution; (ii) the most recent final equalization factor certified to the county clerk by the Department of Revenue at the time the taxing district initiates the submission of the proposition to the electors; (iii) the last known aggregate extension base of the taxing district at the time the submission of the question is initiated by the taxing district; and (iv) the difference between the percentage increase proposed in the question and the lesser of 5% or the percentage increase in the Consumer Price Index for the prior levy year (or an estimate of the percentage increase for the prior levy year if the increase is unavailable at the time the submission of the question is initiated by the taxing district); and dividing the result by the last known equalized assessed value of the taxing district at the time the submission of the question is initiated by the taxing district. This amendatory Act of the 97th General Assembly is intended to clarify the existing requirements of this Section, and shall not be construed to validate any prior non-compliant referendum language. Any notice required to be published in connection with the submission of the question shall also contain this supplemental information and shall not contain any other supplemental information. Any error, miscalculation, or inaccuracy in computing any amount set forth on the ballot or in the notice that is not deliberate shall not invalidate or affect the validity of any proposition approved. Notice of the referendum shall be published and posted as otherwise required by law, and the submission of the question shall be initiated as provided by law.
(Source: P.A. 97-1087, eff. 8-24-12.)

(35 ILCS 200/18-206)
Sec. 18-206. Decrease in extension for educational purposes.
(a) Notwithstanding any other provision of law, for those school districts whose adequacy targets, as defined in Section 18-8.15 of this Code, exceed 110% for the school year that begins during the calendar year immediately preceding the levy year for which the reduction under this Section is sought, the question of whether the school district shall reduce its extension for educational purposes for the levy year in which the election is held to an amount that is less than the extension for educational purposes for the immediately preceding levy year shall be submitted to the voters of the school district at the next consolidated election but only upon submission of a petition signed by not fewer than 10% of the registered voters in the school district. In no event shall the reduced extension be more than 10% lower than the amount extended for educational purposes in the previous levy year, and in no event shall the reduction cause the school district's adequacy target to fall below 110% for the levy year for which the reduction is sought.
(b) The petition shall be filed with the applicable election authority, as defined in Section 1-3 of the Election Code, or, in the case of multiple election authorities, with the State Board of Elections, not more than 10 months nor less than 6 months prior to the election at which the question is to be submitted to the voters, and its validity shall be determined as provided by Article 28 of the Election Code and general election law. The election authority or Board, as applicable, shall certify the question and the proper election authority or authorities shall submit the question to the voters. Except as otherwise provided in this Section, this referendum shall be subject to all other general election law requirements.
(c) The proposition seeking to reduce the extension for educational purposes shall be in substantially the following form:
Shall the amount extended for educational purposes by

(school district) be reduced from (previous levy year's extension) to (proposed extension) for (levy year), but in no event lower than the amount required to maintain an adequacy target of 110%?

Votes shall be recorded as "Yes" or "No".
If a majority of all votes cast on the proposition are in favor of the proposition, then, for the levy year in which the election is held, the amount extended by the school district for educational purposes shall be reduced as provided in the referendum; however, in no event shall the reduction exceed the amount that would cause the school district to have an adequacy target of 110% for the applicable school year.
Once the question is submitted to the voters, then the question may not be submitted again for the same school district at any of the next 2 consolidated elections.
(d) For school districts that approve a reduction under this Section, the county clerk shall extend a rate for educational purposes that is no greater than the limiting rate for educational purposes. If the school district is otherwise subject to this Law for the applicable levy year, then, for the levy year in which the reduction occurs, the county clerk shall calculate separate limiting rates for educational purposes and for the aggregate of the school district's other funds.
As used in this Section:
"School district" means each school district in the State, regardless of whether or not that school district is otherwise subject to this Law.
"Limiting rate for educational purposes" means a fraction the numerator of which is the greater of (i) the amount approved by the voters in the referendum under subsection (c) of this Section or (ii) the amount that would cause the school district to have an adequacy target of 110% for the applicable school year, but in no event more than the school district's extension for educational purposes in the immediately preceding levy year, and the denominator of which is the current year's equalized assessed value of all real property under the jurisdiction of the school district during the prior levy year.
(Source: P.A. 100-465, eff. 8-31-17.)

(35 ILCS 200/18-210)
Sec. 18-210. Establishing a new levy. Except as provided in Section 18-215, as it relates to a transfer of a service, before a county clerk may extend taxes for funds subject to the limitations of this Law, a new taxing district or a taxing district with an aggregate extension base of zero shall hold a referendum establishing a maximum aggregate extension for the levy year. The maximum aggregate extension is established for the current levy year if a taxing district has held a referendum before the levy date at which the majority voting on the issue approves its adoption. The referendum under this Section may be held at the same time as the referendum on creating a new taxing district. The question shall be submitted to the voters at a regularly scheduled election in accordance with the Election Code provided that notice of referendum, if held before July 1, 1999, has been given in accordance with the provisions of Section 12-5 of the Election Code in effect at the time of the bond referendum, at least 10 and not more than 45 days before the date of the election, notwithstanding the time for publication otherwise imposed by Section 12-5. Notices required in connection with the submission of public questions on or after July 1, 1999 shall be as set forth in Section 12-5 of the Election Code. The question shall be submitted in substantially the following form:
--------------------------------------------------------------
Under the Property Tax Extension
Limitation Law, may an YES
aggregate extension not to exceed ...
(aggregate extension amount) ... ----------------------
be made for the ... (taxing
district name) ... for the NO
... (levy year) ... levy year?
--------------------------------------------------------------
If a majority of voters voting on the increase approves the adoption of the aggregate extension, the extension shall be effective for the levy year specified.
The question of establishing a maximum aggregate extension may be combined with the question of forming or establishing a new taxing district, in which case the question shall be submitted in substantially the following form:
Shall the (taxing district) be formed (or

established) and have an aggregate extension under the Property Tax Extension Limitation Law not to exceed (aggregate extension amount) for the (levy year)?

The votes must be recorded as "Yes" or "No".
If a majority of voters voting on the proposition approves it, then the taxing district shall be formed (or established) with the aggregate extension amount for the designated levy year.
(Source: P.A. 97-1149, eff. 6-1-13.)

(35 ILCS 200/18-212)
Sec. 18-212. Referendum on debt service extension base. A taxing district may establish or increase its debt service extension base if (i) that taxing district holds a referendum before the date on which the levy must be filed with the county clerk of the county or counties in which the taxing district is situated and (ii) a majority of voters voting on the issue approves the establishment of or increase in the debt service extension base. A debt service extension base established or increased by a referendum held pursuant to this Section after February 2, 2010, shall be increased each year, commencing with the first levy year beginning after the date of the referendum, by the lesser of 5% or the percentage increase in the Consumer Price Index during the 12-month calendar year preceding the levy year if the optional language concerning the annual increase is included in the question submitted to the electors of the taxing district. Referenda under this Section shall be conducted at a regularly scheduled election in accordance with the Election Code. The governing body of the taxing district shall certify the question to the proper election authorities who shall submit the question to the electors of the taxing district in substantially the following form:
"Shall the debt service extension base under the Property

Tax Extension Limitation Law for ... (taxing district name) ... for payment of principal and interest on limited bonds be .... ((established at $ ....) . (or) (increased from $ .... to $ ....)) .. for the ..... levy year and all subsequent levy years (optional language: , such debt service extension base to be increased each year by the lesser of 5% or the percentage increase in the Consumer Price Index during the 12-month calendar year preceding the levy year)?"

Votes on the question shall be recorded as "Yes" or "No".
If a majority of voters voting on the issue approves the establishment of or increase in the debt service extension base, the establishment of or increase in the debt service extension base shall be applicable for the levy years specified.
(Source: P.A. 96-1202, eff. 7-22-10.)

(35 ILCS 200/18-213)
Sec. 18-213. Referenda on applicability of the Property Tax Extension Limitation Law.
(a) The provisions of this Section do not apply to a taxing district subject to this Law because a majority of its 1990 equalized assessed value is in a county or counties contiguous to a county of 3,000,000 or more inhabitants, or because a majority of its 1994 equalized assessed value is in an affected county and the taxing district was not subject to this Law before the 1995 levy year.
(b) The county board of a county that is not subject to this Law may, by ordinance or resolution, submit to the voters of the county the question of whether to make all non-home rule taxing districts that have all or a portion of their equalized assessed valuation situated in the county subject to this Law in the manner set forth in this Section.
For purposes of this Section only:
"Taxing district" has the same meaning provided in Section 1-150.
"Equalized assessed valuation" means the equalized assessed valuation for a taxing district for the immediately preceding levy year.
(c) The ordinance or resolution shall request the submission of the proposition at any election, except a consolidated primary election, for the purpose of voting for or against making the Property Tax Extension Limitation Law applicable to all non-home rule taxing districts that have all or a portion of their equalized assessed valuation situated in the county.
The question shall be placed on a separate ballot and shall be in substantially the following form:
Shall the Property Tax Extension Limitation Law (35

ILCS 200/18-185 through 18-245), which limits annual property tax extension increases, apply to non-home rule taxing districts with all or a portion of their equalized assessed valuation located in (name of county)?

Votes on the question shall be recorded as "yes" or "no".
(d) The county clerk shall order the proposition submitted to the electors of the county at the election specified in the ordinance or resolution. If part of the county is under the jurisdiction of a board or boards of election commissioners, the county clerk shall submit a certified copy of the ordinance or resolution to each board of election commissioners, which shall order the proposition submitted to the electors of the taxing district within its jurisdiction at the election specified in the ordinance or resolution.
(e) (1) With respect to taxing districts having all of

their equalized assessed valuation located in the county, if a majority of the votes cast on the proposition are in favor of the proposition, then this Law becomes applicable to the taxing district beginning on January 1 of the year following the date of the referendum.

(2) With respect to taxing districts that meet all

the following conditions this Law shall become applicable to the taxing district beginning on January 1, 1997. The districts to which this paragraph (2) is applicable

(A) do not have all of their equalized assessed

valuation located in a single county,

(B) have equalized assessed valuation in an

affected county,

(C) meet the condition that each county, other

than an affected county, in which any of the equalized assessed valuation of the taxing district is located has held a referendum under this Section at any election, except a consolidated primary election, held prior to the effective date of this amendatory Act of 1997, and

(D) have a majority of the district's equalized

assessed valuation located in one or more counties in each of which the voters have approved a referendum under this Section prior to the effective date of this amendatory Act of 1997. For purposes of this Section, in determining whether a majority of the equalized assessed valuation of the taxing district is located in one or more counties in which the voters have approved a referendum under this Section, the equalized assessed valuation of the taxing district in any affected county shall be included with the equalized assessed value of the taxing district in counties in which the voters have approved the referendum.

(3) With respect to taxing districts that do not have

all of their equalized assessed valuation located in a single county and to which paragraph (2) of subsection (e) is not applicable, if each county other than an affected county in which any of the equalized assessed valuation of the taxing district is located has held a referendum under this Section at any election, except a consolidated primary election, held in any year and if a majority of the equalized assessed valuation of the taxing district is located in one or more counties that have each approved a referendum under this Section, then this Law shall become applicable to the taxing district on January 1 of the year following the year in which the last referendum in a county in which the taxing district has any equalized assessed valuation is held. For the purposes of this Law, the last referendum shall be deemed to be the referendum making this Law applicable to the taxing district. For purposes of this Section, in determining whether a majority of the equalized assessed valuation of the taxing district is located in one or more counties that have approved a referendum under this Section, the equalized assessed valuation of the taxing district in any affected county shall be included with the equalized assessed value of the taxing district in counties that have approved the referendum.

(f) Immediately after a referendum is held under this Section, the county clerk of the county holding the referendum shall give notice of the referendum having been held and its results to all taxing districts that have all or a portion of their equalized assessed valuation located in the county, the county clerk of any other county in which any of the equalized assessed valuation of any taxing district is located, and the Department of Revenue. After the last referendum affecting a multi-county taxing district is held, the Department of Revenue shall determine whether the taxing district is subject to this Law and, if so, shall notify the taxing district and the county clerks of all of the counties in which a portion of the equalized assessed valuation of the taxing district is located that, beginning the following January 1, the taxing district is subject to this Law. For each taxing district subject to paragraph (2) of subsection (e) of this Section, the Department of Revenue shall notify the taxing district and the county clerks of all of the counties in which a portion of the equalized assessed valuation of the taxing district is located that, beginning January 1, 1997, the taxing district is subject to this Law.
(g) Referenda held under this Section shall be conducted in accordance with the Election Code.
(Source: P.A. 89-510, eff. 7-11-96; 89-718, eff. 3-7-97.)

(35 ILCS 200/18-214)
Sec. 18-214. Referenda on removal of the applicability of the Property Tax Extension Limitation Law to non-home rule taxing districts.
(a) The provisions of this Section do not apply to a taxing district that is subject to this Law because a majority of its 1990 equalized assessed value is in a county or counties contiguous to a county of 3,000,000 or more inhabitants, or because a majority of its 1994 equalized assessed value is in an affected county and the taxing district was not subject to this Law before the 1995 levy year.
(b) For purposes of this Section only:
"Taxing district" means any non-home rule taxing district that became subject to this Law under Section 18-213 of this Law.
"Equalized assessed valuation" means the equalized assessed valuation for a taxing district for the immediately preceding levy year.
(c) The county board of a county that became subject to this Law by a referendum approved by the voters of the county under Section 18-213 may, by ordinance or resolution, in the manner set forth in this Section, submit to the voters of the county the question of whether this Law applies to all non-home rule taxing districts that have all or a portion of their equalized assessed valuation situated in the county in the manner set forth in this Section.
(d) The ordinance or resolution shall request the submission of the proposition at any election, except a consolidated primary election, for the purpose of voting for or against the continued application of the Property Tax Extension Limitation Law to all non-home rule taxing districts that have all or a portion of their equalized assessed valuation situated in the county.
The question shall be placed on a separate ballot and shall be in substantially the following form:
Shall the Property Tax Extension Limitation Law (35

ILCS 200/18-185 through 35 ILCS 200/18-245), which limits annual property tax extension increases, apply to non-home rule taxing districts with all or a portion of their equalized assessed valuation located in (name of county)?

Votes on the question shall be recorded as "yes" or "no".
(e) The county clerk shall order the proposition submitted to the electors of the county at the election specified in the ordinance or resolution. If part of the county is under the jurisdiction of a board or boards of election commissioners, the county clerk shall submit a certified copy of the ordinance or resolution to each board of election commissioners, which shall order the proposition submitted to the electors of the taxing district within its jurisdiction at the election specified in the ordinance or resolution.
(f) With respect to taxing districts having all of their equalized assessed valuation located in one county, if a majority of the votes cast on the proposition are against the proposition, then this Law shall not apply to the taxing district beginning on January 1 of the year following the date of the referendum.
(g) With respect to taxing districts that do not have all of their equalized assessed valuation located in a single county, if both of the following conditions are met, then this Law shall no longer apply to the taxing district beginning on January 1 of the year following the date of the referendum.
(1) Each county in which the district has any

equalized assessed valuation must either, (i) have held a referendum under this Section, (ii) be an affected county, or (iii) have held a referendum under Section 18-213 at which the voters rejected the proposition at the most recent election at which the question was on the ballot in the county.

(2) The majority of the equalized assessed valuation

of the taxing district, other than any equalized assessed valuation in an affected county, is in one or more counties in which the voters rejected the proposition. For purposes of this Section, in determining whether a majority of the equalized assessed valuation of the taxing district is located in one or more counties in which the voters have rejected the proposition under this Section, the equalized assessed valuation of any taxing district in a county which has held a referendum under Section 18-213 at which the voters rejected that proposition, at the most recent election at which the question was on the ballot in the county, will be included with the equalized assessed value of the taxing district in counties in which the voters have rejected the referendum held under this Section.

(h) Immediately after a referendum is held under this Section, the county clerk of the county holding the referendum shall give notice of the referendum having been held and its results to all taxing districts that have all or a portion of their equalized assessed valuation located in the county, the county clerk of any other county in which any of the equalized assessed valuation of any such taxing district is located, and the Department of Revenue. After the last referendum affecting a multi-county taxing district is held, the Department of Revenue shall determine whether the taxing district is no longer subject to this Law and, if the taxing district is no longer subject to this Law, the Department of Revenue shall notify the taxing district and the county clerks of all of the counties in which a portion of the equalized assessed valuation of the taxing district is located that, beginning on January 1 of the year following the date of the last referendum, the taxing district is no longer subject to this Law.
(Source: P.A. 89-718, eff. 3-7-97.)

(35 ILCS 200/18-215)
Sec. 18-215. Merging and consolidating taxing districts; transfer of service. For purposes of this Law, when 2 or more taxing districts merge or consolidate, the sum of the last preceding aggregate extensions for each taxing district shall be combined for the resulting merged or consolidated taxing district. When a service performed by one taxing district is transferred to another taxing district, that part of the aggregate extension base for that purpose shall be transferred and added to the aggregate extension base of the transferee taxing district for purposes of this Law and shall be deducted from the aggregate extension base of the transferor taxing district. If the service and corresponding portion of the aggregate extension base transferred to the taxing district are for a service that the transferee district does not currently levy for, the provisions of Section 18-190 of this Law requiring a referendum to establish a new levy shall not apply.
(Source: P.A. 90-719, eff. 8-7-98.)

(35 ILCS 200/18-220)
Sec. 18-220. (Repealed).
(Source: Repealed by P.A. 89-1, eff. 2-12-95.)

(35 ILCS 200/18-225)
Sec. 18-225. Annexed or disconnected property. If property is annexed into the taxing district or is disconnected from a taxing district during the current levy year, the calculation of the limiting rate under Section 18-185 is not affected. The rates as limited under this Law are applied to all property in the district for the current levy year, excluding property that was annexed after the adoption of the levy for the current levy year.
(Source: P.A. 88-455; 89-1, eff. 2-12-95.)

(35 ILCS 200/18-230)
Sec. 18-230. Rate increase or decrease factor. Only when a new rate or a rate increase or decrease has been approved by referendum held prior to March 22, 2006, the aggregate extension base, as adjusted in Section 18-215, shall be multiplied by a rate increase (or decrease) factor. The numerator of the rate increase (or decrease) factor is the total combined rate for the funds that made up the aggregate extension for the taxing district for the prior year plus the rate increase approved or minus the rate decrease approved. The denominator of the rate increase or decrease factor is the total combined rate for the funds that made up the aggregate extension for the prior year. For those taxing districts for which a new rate or a rate increase has been approved by referendum held after December 31, 1988 and prior to March 22, 2006, and that did not increase their rate to the new maximum rate for that fund, the rate increase factor shall be adjusted for 4 levy years after the year of the referendum (unless the governing body of a taxing district to which this Law applied before the 1995 levy year that approved a tax rate increase at a general election held after 2002 directs the county clerk or clerks by resolution to make such adjustment for a lesser number of years) by a factor the numerator of which is the portion of the new or increased rate for which taxes were not extended plus the aggregate rate in effect for the levy year prior to the levy year in which the referendum was passed and the denominator of which is the aggregate rate in effect for the levy year prior to the levy year in which the referendum was passed.
(Source: P.A. 94-976, eff. 6-30-06.)

(35 ILCS 200/18-235)
Sec. 18-235. Tax increment financing districts. Extensions allocable to a special tax allocation fund and the amount of taxes abated under Sections 18-165 and 18-170 are not included in the aggregate extension base when computing the limiting rate.
(Source: P.A. 87-17; 88-455.)

(35 ILCS 200/18-240)
Sec. 18-240. Certification of new property.
(a) The township assessor, the multi-township assessor, the chief county assessment officer, the board of review, and the board of appeals shall cause the assessed value attributable to new property to be entered and certified in the assessment books under rules promulgated by the Department.
(b) For the levy year in which this Law first becomes applicable to a county pursuant to Section 18-213, the chief county assessment officer shall certify to the county clerk, after all changes by the board of review or board of appeals, as the case may be, the assessed value of new property by taxing districts for that levy year under rules promulgated by the Department.
(Source: P.A. 88-455; 89-510, eff. 1-1-97.)

(35 ILCS 200/18-241)
Sec. 18-241. School Finance Authority and Financial Oversight Panel.
(a) A School Finance Authority established under Article 1E or 1F of the School Code shall not be a taxing district for purposes of this Law. A Financial Oversight Panel established under Article 1H of the School Code shall not be a taxing district for purposes of this Law.
(b) This Law shall not apply to the extension of taxes for a school district for the levy year in which a School Finance Authority for the district is created pursuant to Article 1E or 1F of the School Code. This Law shall not apply to the extension of taxes for the purpose of repaying an emergency financial assistance loan levied pursuant to Section 1H-65 of the School Code.
(Source: P.A. 97-429, eff. 8-16-11.)

(35 ILCS 200/18-243)
Sec. 18-243. Severability. The provisions of the Property Tax Extension Limitation Law are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 89-1, eff. 2-12-95.)

(35 ILCS 200/18-245)
Sec. 18-245. Rules. The Department shall make and promulgate reasonable rules relating to the administration of the purposes and provisions of Sections 18-185 through 18-240 as may be necessary or appropriate.
(Source: P.A. 87-17; 88-455.)

(35 ILCS 200/Art. 18 Div. 5.1 heading)

(35 ILCS 200/18-246)
Sec. 18-246. Short title; definitions. This Division 5.1 may be cited as the One-year Property Tax Extension Limitation Law.
As used in this Division 5.1:
"Taxing district" has the same meaning provided in Section 1-150, except that it includes only each non-home rule taxing district with the majority of its 1993 equalized assessed value contained in one or more affected counties, as defined in Section 18-185, other than those taxing districts subject to the Property Tax Extension Limitation Law before the effective date of this amendatory Act of 1995.
"Aggregate extension" means the annual corporate extension for the taxing district and those special purpose extensions that are made annually for the taxing district, excluding special purpose extensions: (a) made for the taxing district to pay interest or principal on general obligation bonds that were approved by referendum; (b) made for any taxing district to pay interest or principal on general obligation bonds issued before March 1, 1995; (c) made for any taxing district to pay interest or principal on bonds issued to refund or continue to refund those bonds issued before March 1, 1995; (d) made for any taxing district to pay interest or principal on bonds issued to refund or continue to refund bonds issued after March 1, 1995 that were approved by referendum; (e) made for any taxing district to pay interest or principal on revenue bonds issued before March 1, 1995 for payment of which a property tax levy or the full faith and credit of the unit of local government is pledged; however, a tax for the payment of interest or principal on those bonds shall be made only after the governing body of the unit of local government finds that all other sources for payment are insufficient to make those payments; (f) made for payments under a building commission lease when the lease payments are for the retirement of bonds issued by the commission before March 1, 1995, to pay for the building project; (g) made for payments due under installment contracts entered into before March 1, 1995; and (h) made for payments of principal and interest on bonds issued under the Metropolitan Water Reclamation District Act to finance construction projects initiated before October 1, 1991.
"Special purpose extensions" includes, but is not limited to, extensions for levies made on an annual basis for unemployment compensation, workers' compensation, self-insurance, contributions to pension plans, and extensions made under Section 6-601 of the Illinois Highway Code for a road district's permanent road fund, whether levied annually or not. The extension for a special service area is not included in the aggregate extension.
"Aggregate extension base" means the taxing district's aggregate extension for the 1993 levy year as adjusted under Section 18-248.
"Levy year" has the same meaning as "year" under Section 1-155.
"New property" means (i) the assessed value, after final board of review or board of appeals action, of new improvements or additions to existing improvements on any parcel of real property that increase the assessed value of that real property during the levy year multiplied by the equalization factor issued by the Department under Section 17-30 and (ii) the assessed value, after final board of review or board of appeals action, of real property not exempt from real estate taxation, which real property was exempt from real estate taxation for any portion of the immediately preceding levy year, multiplied by the equalization factor issued by the Department under Section 17-30.
"Recovered tax increment value" means the amount of the 1994 equalized assessed value, in the first year after a city terminates the designation of an area as a redevelopment project area previously established under the Tax Increment Allocation Development Act of the Illinois Municipal Code or previously established under the Industrial Jobs Recovery Law of the Illinois Municipal Code, or previously established under the Economic Development Area Tax Increment Allocation Act, of each taxable lot, block, tract, or parcel of real property in the redevelopment project area over and above the initial equalized assessed value of each property in the redevelopment project area.
Except as otherwise provided in this Section, "limiting rate" means a fraction the numerator of which is the aggregate extension base times 1.05 and the denominator of which is the 1994 equalized assessed value of all real property in the territory under the jurisdiction of the taxing district during the 1993 levy year. The denominator shall not include new property and shall not include the recovered tax increment value.
(Source: P.A. 91-357, eff. 7-29-99.)

(35 ILCS 200/18-247)
Sec. 18-247. Limitation. Tax extensions for the 1994 levy year made under Sections 18-45 and 18-105 are further limited by the provisions of this Law.
For those taxing districts for which the county clerk extended taxes for any funds included in the aggregate extension base for the 1993 levy year, the county clerk shall extend a rate for the sum of the funds in the aggregate extension base that is no greater than the limiting rate.
This limitation does not apply to those taxing districts for which the county clerk did not extend taxes for any funds included in the aggregate extension base for the 1993 levy year, except that it does apply to those districts that have an aggregate extension base established under subsection (a) of Section 18-248.
If the county clerk is required to reduce the aggregate extension of a taxing district by provisions of this Law, the county clerk shall proportionally reduce the extension for each fund unless otherwise requested by the taxing district.
(Source: P.A. 89-1, eff. 2-12-95.)

(35 ILCS 200/18-248)
Sec. 18-248. Adjustments to the limiting rate.
(a) Merging and consolidating taxing districts. For purpose of this Law, when 2 or more taxing districts merge or consolidate, the sum of the last preceding aggregate extension for each taxing district shall be combined for the resulting merged or consolidated taxing district. When a service performed by one taxing district is transferred to another taxing district, that part of the aggregate extension base for that purpose shall be transferred and added to the aggregate extension base of the transferee taxing district for purposes of this Law and shall be deducted from the aggregate extension base of the transferor taxing district.
(b) Annexed or disconnected property. If property is annexed into the taxing district or is disconnected from a taxing district during the current levy year, the calculation of the limiting rate under Section 18-246 is not affected. The rates as limited under this Law are applied to all property in the district for the 1994 levy year, excluding property that was annexed after the adoption of the levy for the current levy year.
(c) Rate increase or decrease factor. When a new rate or a rate increase or decrease that is first effective for the 1994 levy year has been approved by referendum, the aggregate extension base, as adjusted in subsection (a), shall be multiplied by a rate increase or decrease factor. The numerator of the rate increase or decrease factor is the total combined rate for the funds that made up the aggregate extension for the taxing district for the 1993 levy year plus the rate increase approved or minus the rate decrease approved. The denominator of the rate increase or decrease factor is the total combined rate for the funds that made up the aggregate extension for the 1993 levy year. For those taxing districts for which a new rate or a rate increase has been approved by referendum held after December 31, 1989, and that did not increase their rate to the new maximum rate for that fund, the rate increase factor for the 1994 levy year shall be adjusted by a factor the numerator of which is the portion of the new or increased rate for which taxes were not extended plus the aggregate rate in effect for the levy year prior to the levy year in which the referendum was passed and the denominator of which is the aggregate rate in effect for the levy year prior to the levy year in which the referendum was passed.
(d) Tax increment financing districts. Extensions allocable to a special tax allocation fund and the amount of taxes abated under Sections 18-165 and 18-170 are not included in the aggregate extension base when computing the limiting rate.
(Source: P.A. 89-1, eff. 2-12-95.)

(35 ILCS 200/18-249)
Sec. 18-249. Miscellaneous provisions.
(a) Certification of new property. For the 1994 levy year, the chief county assessment officer shall certify to the county clerk, after all changes by the board of review or board of appeals, as the case may be, the assessed value of new property by taxing district for the 1994 levy year under rules promulgated by the Department.
(b) School Code. A school district's State aid shall not be reduced under the computation under subsections 5(a) through 5(h) of Part A of Section 18-8 of the School Code or under Section 18-8.15 of the School Code due to the operating tax rate falling from above the minimum requirement of that Section of the School Code to below the minimum requirement of that Section of the School Code due to the operation of this Law.
(c) Rules. The Department shall make and promulgate reasonable rules relating to the administration of the purposes and provisions of Sections 18-246 through 18-249 as may be necessary or appropriate.
(Source: P.A. 100-465, eff. 8-31-17.)

(35 ILCS 200/18-249.5)
Sec. 18-249.5. Severability. The provisions of the One-year Property Tax Extension Limitation Law are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 89-1, eff. 2-12-95.)

(35 ILCS 200/Art. 18 Div. 6 heading)

(35 ILCS 200/18-250)
Sec. 18-250. Additions to forfeited taxes and unpaid special assessments; fee for estimate.
(a) When any property has been forfeited for taxes or special assessments, the clerk shall compute the amount of back taxes and special assessments, interest, statutory costs, and printer's fees remaining due, with one year's interest on all taxes forfeited, and enter them upon the collector's books as separate items. Except as otherwise provided in Section 21-375, the aggregate so computed shall be collected in the same manner as the taxes on other property for that year. The county clerk shall examine the forfeitures, and strike all errors and make corrections as necessary. Interest added to forfeitures under this Section shall be at the rate of 12% per year.
(b) In counties with 3,000,000 or more inhabitants, taxes first extended for prior years, or previously extended for prior years for which application for judgment and order of sale is not already pending, shall be added to the tax of the current year, with interest and costs as provided by law. Forfeitures shall not be so added, but they shall remain a lien on the property upon which they were charged until paid or sold as provided by law. There shall be added to such forfeitures annually the same interest as would be added if forfeited annually, until paid or sold, and the addition of each year's interest shall be considered a separate forfeiture. Forfeitures may be redeemed in the manner provided in Section 21-370 or 21-375. Taxes and special assessments for which application for judgment and order of sale is pending, or entered but not enforced for any reason, shall not be added to the tax for the current year. However, if the taxes and special assessments remain unpaid, the property, shall be advertised and sold under judgments and orders of sale to be entered in pending applications, or already entered in prior applications, including judgments and orders of sale under which the purchaser fails to complete his or her purchase.
(c) In counties with 3,000,000 or more inhabitants, on or before January 1, 2001 and during each year thereafter, the county clerk shall compute the amount of taxes on each property that remain due or forfeited for any year prior to the current year and have not become subject to Sections 20-180 through 20-190, and the clerk shall enter the same upon the collector's warrant books of the current and all following years as separate items in a suitable column. The county clerk shall examine the collector's warrant books and the Tax Judgment, Sale, Redemption and Forfeiture records for the appropriate years and may take any other actions as the clerk finds to be necessary or convenient in order to comply with this subsection. On and after January 1, 2001, any taxes for any year remaining due or forfeited against real property in such county not entered on the current collector's warrant books shall be deemed uncollectible and void, but shall not be subject to the posting or other requirements of Sections 20-180 through 20-190.
(d) In counties with 100,000 or more inhabitants, the county clerk shall, when making the annual collector's books, in a suitable column, insert and designate previous forfeitures of general taxes by the word "forfeiture", to be stamped opposite each property forfeited at the last previous tax sale for general taxes and not redeemed or purchased previous to the completion of the collector's books. The collectors of general taxes shall stamp upon all bills rendered and receipts given the information on the collector's books regarding forfeiture of general taxes, and the stamped notation shall also refer the recipient to the county clerk for full information. The county clerk shall be allowed to collect from the person requesting an estimate of costs of redemption of a forfeited property, the fee provided by law.
(Source: P.A. 91-668, eff. 12-22-99.)

(35 ILCS 200/18-255)
Sec. 18-255. Abstract of assessments and extensions. When the collector's books are completed, the county clerk shall make a complete statement of the assessment and extensions, in conformity to the instructions of the Department. The clerk shall certify the statement to the Department.
(Source: Laws 1943, vol. 1, p. 1136; P.A. 88-455.)

(35 ILCS 200/18-260)
Sec. 18-260. Equalization certificate. The county clerk shall make, in each collector's book, a certificate of the equalization factor as determined by the Department.
(Source: Laws 1943, vol. 1, p. 1136; P.A. 88-455.)

(35 ILCS 200/18-265)
Sec. 18-265. Collector's warrant. A warrant, under the signature and official seal of the county clerk, shall be annexed to each collector's book, commanding the collector to collect from the persons named in the book the sums entered opposite their respective names. The warrant shall direct the collector to pay the taxes collected to the officers entitled to them.
(Source: P.A. 84-550; 88-455.)

(35 ILCS 200/18-270)
Sec. 18-270. Delivery of collector's books. County clerks shall deliver the books for the collection of taxes and the books for the collection of taxes charged against railroad property to the duly qualified county or township collectors on or before December 31 annually, or as soon as practicable. Each collector shall receive the books or as soon as he or she is qualified. However, for the 10 years next following the completion of a general reassessment of property in any county with 3,000,000 or more inhabitants made under an order of the Department, as soon as such books are ready for delivery the county clerk shall specify a day for the delivery of the books to the collectors, shall give notice to the collectors of the specified day, and shall deliver the books on that day.
(Source: P.A. 76-2254; 88-455.)

(35 ILCS 200/18-275)
Sec. 18-275. Delivery to township collectors. On the delivery of the tax books to the township collectors, the clerk shall make a certified statement setting forth the name of each township collector, the amount of taxes to be collected and paid for each purpose for which the tax is levied in each taxing district and furnish the same statement to the county collector.
(Source: Laws 1939, p. 886; P.A. 88-455.)



Title 7 - Tax Collection

(35 ILCS 200/Tit. 7 heading)

(35 ILCS 200/Art. 19 heading)

(35 ILCS 200/19-5)
Sec. 19-5. Township collector's bond and oath. Each township collector, before entering upon the duties of office, shall execute a bond, with surety or sureties to be approved by the supervisor and the township clerk. The bond shall be given for a sum equal to 160% of the largest amount of taxes collected by that officer or predecessor in office in any one year during the preceding 5 years if individuals act as sureties, or equal to 110% of such largest amount if the security is given by a surety company authorized to do business in this state, estimated by the supervisor and township clerk, that will be in his or her custody or control at any one time. Signatures to such bond, signed with a mark, shall be witnessed, but in no other case shall witness be required. The bond shall be substantially in the following form:
We A. B. of the .... of .... in the County of .... in the State of Illinois, as township collector, and C. D. and E. F. of that county and State, as securities, are obligated to the People of the State of Illinois, in the penal sum of $.... for the payment of which, we obligate ourselves, our heirs, executors and administrators, successors and assigns. Signed on (insert date).
The condition of the foregoing bond is such, that if the above obligated A. B. performs all the duties required to be performed as collector of the taxes for the year (insert year) in the township of .... in the county of ...., Illinois, in the time and manner prescribed by law, and when he or she shall be succeeded in office, shall surrender and deliver over to his or her successor in office all books, papers and moneys pertaining to the office, except as hereinafter provided, then the foregoing bond to be void; otherwise to remain in full force.
It is expressly understood and intended that the obligation of the above named sureties shall not extend to any loss sustained by the insolvency, failure or closing of any bank or trust company organized and operating either under the laws of the State of Illinois or the United States wherein the collector has placed the funds in his or her custody or control, or any part thereof.

(35 ILCS 200/19-10)
Sec. 19-10. Filing of bond. The township supervisor shall, within six business days after approval of the township collector's bond, file the bond, with the approval endorsed thereon, in the office of the county recorder, who shall record the bond, including the oath, in a book for that purpose. When recorded, the oath and bond shall be filed by the county recorder in the office of the county clerk. A bond, when so filed for record, shall be a lien against the property of the township collector until he or she has complied with the conditions thereof.
(Source: Laws 1939, p. 886; P.A. 88-455.)

(35 ILCS 200/19-15)
Sec. 19-15. Township collector's warrant. The county clerk, upon request by any collector, shall attach a warrant, under his or her signature and the seal of office, to any list furnished by the collector to his or her deputy. The warrant shall be in the same form as in the original collector's list or book, except that the amount collected by the deputy shall be paid to the collector, who shall pay it to the proper officer or persons.
(Source: P.A. 84-550; 88-455.)

(35 ILCS 200/19-20)
Sec. 19-20. Township collector; vacancy. If any township collector refuses to serve, is prevented from completing his or her duties, or the office becomes vacant for any reason, the township board of trustees shall forthwith appoint a collector for the remainder of the year, who shall give the same security, be subject to the same penalties, and have the same power and compensation as the township collector that he or she replaces. The county collector shall forthwith be notified of the appointment. The appointment shall not relieve the former township collector or his or her sureties from any liability incurred. The person resigning shall not be reappointed to complete the collections in any township in the county.
(Source: Laws 1939, p. 886; P.A. 88-455.)

(35 ILCS 200/19-23)
Sec. 19-23. Township collector fees. Collectors in cities or incorporated towns, in counties of the first and second classes, shall receive such fees as may be prescribed by the common council or board of trustees of their respective cities or incorporated towns, not exceeding in any case 2% of the amount collected by them.
(Source: P.A. 89-233, eff. 1-1-96.)

(35 ILCS 200/19-25)
Sec. 19-25. Extension of collection time after appointment of new collector. In case of an appointment under Section 19-20, the chairman of the county board, or the supervisor of the township, may extend the time for the collection of taxes for a period not exceeding 20 days. The county collector shall be notified of the extension, but the extension shall not affect the date on which taxes become delinquent.
(Source: Laws 1939, p. 886; P.A. 88-455.)

(35 ILCS 200/19-30)
Sec. 19-30. Record keeping after appointment of new collector. The appointed township collector shall keep an account of all collections made by the former collector, so far as he or she can determine. When anyone presents a receipt for taxes paid to the former collector, the appointed collector shall note in the collector's book to whom and when paid.
(Source: Laws 1939, p. 886; P.A. 88-455.)

(35 ILCS 200/19-35)
Sec. 19-35. County collectors. The treasurers of all counties shall be ex-officio county collectors of their counties.
(Source: P.A. 76-2516; 88-455.)

(35 ILCS 200/19-40)
Sec. 19-40. County collector's bond and oath. Each county collector as soon as elected and qualified and before entering upon the duties of office as collector, in addition to the bond as treasurer, shall furnish a bond in such penalty and with such security as the county board considers sufficient. In counties with 3,000,000 or more inhabitants, the bond shall be in a penal sum of not less than $1,500,000. The signatures to the bond, signed by a mark, shall be witnessed, but in no other case shall witness be required. The bond shall be substantially in the following form:
Know All Men by These Presents, that we, A. B. collector, and C. D. and E. F. securities, all of the county of .... and State of Illinois, are held and firmly bound unto the People of the State of Illinois, in the penal sum of .... dollars, for the payment of which, well and truly to be made, we bind ourselves, each of us, our heirs, executors and administrators, successors and assigns, firmly by these presents.
Signed and sealed on (insert date).
The condition of the foregoing bond is such that if the above bound A.B. performs all the duties required to be performed as collector of the taxes in the county of ...., in the State of Illinois, in the time and manner prescribed by law, and when succeeded in office, shall surrender and deliver to his or her successor in office, all books, papers and moneys appertaining to the office, except as hereinafter provided, then the foregoing bond to be void; otherwise to remain in full force.
It is expressly understood and intended that the obligation of the above named sureties shall not extend to any loss sustained by the insolvency, failure or closing of any bank or trust company organized and operating either under the laws of the State of Illinois, or the United States wherein the collector has placed the funds in his or her custody or control, or any part thereof.

(35 ILCS 200/19-45)
Sec. 19-45. Approval of bond. The county collector's bond shall be approved by the county board and recorded on the board's records. The county clerk shall attach his or her certificate to the bond, under the seal of the office, showing that it has been duly approved and recorded. The bond, when approved and recorded, shall, from that time until 2 years after the expiration of the term of office of the collector for or during which the bond is furnished, be a lien against the property of the collector, situated in the county of which such collector is the collector, until he or she has complied with the conditions thereof.
The chairman of the county board, a circuit judge residing in the county and the county clerk also may approve the bond of the county collector, and the bond, when so approved, shall be subject to the same provisions as if approved by the county board.
(Source: P.A. 87-1189; 88-455.)

(35 ILCS 200/19-50)
Sec. 19-50. Filing of county collector's bond. Tax books or lists shall not be placed in the hands of the county collector until the bond has been approved and recorded as required by Section 19-45. Nothing in this Section shall be construed as relieving the securities of a collector from liabilities incurred under a bond not approved and recorded as required by Section 19-45.
(Source: P.A. 87-1189; 88-455.)

(35 ILCS 200/19-55)
Sec. 19-55. Sureties on collector's bonds. No chairman of the county board, clerk of the circuit court, county clerk, sheriff, deputy sheriff or coroner shall be permitted to be a surety on the bond of a county, township or deputy collector or county treasurer.
(Source: Laws 1965, p. 631; P.A. 88-455.)

(35 ILCS 200/19-60)
Sec. 19-60. Bond as security for taxes collected. The bond of every county or township collector shall be held to be security for the payment by the collector to the county treasurer and the taxing districts and proper authorities, of all taxes, special assessments which are collected or received on their behalf, and of all penalties which are recovered against him.
(Source: P.A. 90-655, eff. 7-30-98.)

(35 ILCS 200/19-65)
Sec. 19-65. Release of sureties - New bond. A surety on any bond may ask to be released from any further liability at any time after the execution of that bond, if the surety has reason to believe that the officer named in the bond will fail to comply with the conditions thereof. To be released, the surety shall file with the county clerk a notice in writing, verified under oath, setting forth the facts in the case; whereupon the clerk with whom the notice is filed, shall notify the officer to give additional security, equal to the security about to be released by the county board. The notice may be served by the clerk, or by any person appointed by the board or clerk. If the officer so notified does not appear and give additional security within 2 days after notification, the county board may remove him or her from office. The presiding officer of the county board, with the advice and consent of the county board, shall appoint some person to fill the vacancy occasioned by the removal, who shall execute bond, qualify and perform the duties required.
(Source: P.A. 78-1128; 88-455.)

(35 ILCS 200/19-70)
Sec. 19-70. Improper use of funds by collector. If a surety on any collector's bond is satisfied that the collector is making improper use of the funds collected by him or her, or has absconded, or is about to abscond, whereby the surety may become liable to pay any sum of money, the surety may obtain a court order against the goods and chattels of the collector just as he or she would be authorized to do if the collector was personally indebted to the surety. The money collected on that property shall be paid to the appointed county collector for distribution to those taxing districts entitled to the proceeds.
(Source: P.A. 83-346; 88-455.)

(35 ILCS 200/19-75)
Sec. 19-75. Appointment of deputies; Bond. Collectors may appoint deputies by an instrument in writing, duly signed, and may also revoke any such appointment at their pleasure and may require bonds or other securities from the deputies, to secure themselves. Each deputy shall have the same authority as the collector to collect the taxes levied or assessed within the portion of the taxing district assigned to him or her. Each collector shall be responsible to the taxing districts and taxpayers for all moneys collected and for all actions by any deputy while acting as a deputy, and for any omission of duty. Any bond or security taken from a deputy by a collector, under this Section, shall be available to the collector, his or her representatives and securities, to indemnify them for any loss or damage arising from any act of the deputy.
(Source: Laws 1939, p. 886; P.A. 88-455.)

(35 ILCS 200/19-80)
Sec. 19-80. Death of county collector. Upon the death of any county collector during the time the tax books are in his or her hands, and before the time for making settlements, the county clerk shall take charge of the tax books. The clerk shall appoint one or more competent persons to examine the tax books. The appointed persons shall ascertain the amount remaining uncollected, and make out an abstract of the same, except that if there is only a small portion of the taxes collected at the time of the death of the collector, the amount actually collected shall be ascertained, and the same books used in completing the collections.
(Source: Laws 1939, p. 886; P.A. 88-455.)

(35 ILCS 200/Art. 20 heading)

(35 ILCS 200/Art. 20 Div. 1 heading)

(35 ILCS 200/20-5)
Sec. 20-5. Mailing or e-mailing tax bill to owner.
(a) Every township collector, and every county collector in cases where there is no township collector, upon receiving the tax book or books, shall prepare tax bills showing each installment of property taxes assessed, which shall be filled out in accordance with Section 20-40. A copy of the bill shall be mailed by the collector, at least 30 days prior to the date upon which unpaid taxes become delinquent, to the owner of the property taxed or to the person in whose name the property is taxed.
(b) The collector may send the bill via e-mail as provided in subsection (b) of Section 20-20. However, no bill shall be sent to a property owner or taxpayer via e-mail unless that owner or taxpayer shall have first made such a request to the collector in writing.
(Source: P.A. 98-628, eff. 1-1-15.)

(35 ILCS 200/20-10)
Sec. 20-10. Mailing to mortgage lender. When the copy of the tax bill is mailed by the collector to the owner or person at or in care of the address of a mortgage lender, the mortgage lender, within 15 days of receiving the copy, shall furnish and mail an additional copy of the bill to each mortgagor of the property at his or her last known address as shown on the records of the mortgage lender. However, if the property referred to in the copy is situated in a county which uses the estimated or accelerated billing methods, only an additional copy of the bill for the final installment of taxes due with respect to the real property shall be furnished and mailed by the mortgage lender to the mortgagor. A copy may be used by the collector in receipting for the tax paid, and a copy or record shall be retained by the collector.
(Source: P.A. 86-957; 87-818; 88-455.)

(35 ILCS 200/20-12)
Sec. 20-12. Duplicate copies of tax bills. The collector, upon approval by the county board, shall assess a fee of up to $5 for each duplicate tax bill provided to any mortgage lender as defined in Section 1-90 who is not the property owner of record. All amounts collected under this Section shall be deposited into the Tax Sale Automation Fund established in Section 21-245 of this Code.
(Source: P.A. 91-551, eff. 8-14-99.)

(35 ILCS 200/20-15)
Sec. 20-15. Information on bill or separate statement. There shall be printed on each bill, or on a separate slip which shall be mailed with the bill:
(a) a statement itemizing the rate at which taxes

have been extended for each of the taxing districts in the county in whose district the property is located, and in those counties utilizing electronic data processing equipment the dollar amount of tax due from the person assessed allocable to each of those taxing districts, including a separate statement of the dollar amount of tax due which is allocable to a tax levied under the Illinois Local Library Act or to any other tax levied by a municipality or township for public library purposes,

(b) a separate statement for each of the taxing

districts of the dollar amount of tax due which is allocable to a tax levied under the Illinois Pension Code or to any other tax levied by a municipality or township for public pension or retirement purposes,

(c) the total tax rate,
(d) the total amount of tax due, and
(e) the amount by which the total tax and the tax

allocable to each taxing district differs from the taxpayer's last prior tax bill.

The county treasurer shall ensure that only those taxing districts in which a parcel of property is located shall be listed on the bill for that property.
In all counties the statement shall also provide:
(1) the property index number or other suitable

description,

(2) the assessment of the property,
(3) the statutory amount of each homestead exemption

applied to the property,

(4) the assessed value of the property after

application of all homestead exemptions,

(5) the equalization factors imposed by the county

and by the Department, and

(6) the equalized assessment resulting from the

application of the equalization factors to the basic assessment.

In all counties which do not classify property for purposes of taxation, for property on which a single family residence is situated the statement shall also include a statement to reflect the fair cash value determined for the property. In all counties which classify property for purposes of taxation in accordance with Section 4 of Article IX of the Illinois Constitution, for parcels of residential property in the lowest assessment classification the statement shall also include a statement to reflect the fair cash value determined for the property.
In all counties, the statement must include information that certain taxpayers may be eligible for tax exemptions, abatements, and other assistance programs and that, for more information, taxpayers should consult with the office of their township or county assessor and with the Illinois Department of Revenue.
In all counties, the statement shall include information that certain taxpayers may be eligible for the Senior Citizens and Persons with Disabilities Property Tax Relief Act and that applications are available from the Illinois Department on Aging.
In counties which use the estimated or accelerated billing methods, these statements shall only be provided with the final installment of taxes due. The provisions of this Section create a mandatory statutory duty. They are not merely directory or discretionary. The failure or neglect of the collector to mail the bill, or the failure of the taxpayer to receive the bill, shall not affect the validity of any tax, or the liability for the payment of any tax.
(Source: P.A. 98-93, eff. 7-16-13; 99-143, eff. 7-27-15.)

(35 ILCS 200/20-20)
Sec. 20-20. Changes in address for mailing tax bill.
(a) To insure that a person requesting a change of the address to which a property tax bill is sent has a legal interest in the property or authority to act on behalf of the owner of the property, the county collector in every county with less than 3,000,000 inhabitants or less shall establish and enforce a procedure for requiring identification or certification of the identity of taxpayers who request a change in the address to which their tax bill is mailed. No change of address shall be implemented unless the person requesting the change is the owner of the property, a trustee or a person holding the power of attorney from the owner or trustee of the property. However, if a property owner conveys a permanent change of address in writing to the United States Postal Service, then, on or after the effective date of that change of address, the county collector may mail a property tax bill to the property owner at his or her new address regardless of whether or not the owner notifies the collector of the address change.
(b) As an alternative to mailing a copy of the bill, the collector may send the tax bill via e-mail at the request of the taxpayer, subject to the provisions of subsection (b) of Section 20-5 of this Act. If the taxpayer makes such a request, then the taxpayer shall notify the collector of any change in his or her e-mail address as soon as possible after the address is changed.
(Source: P.A. 97-1084, eff. 8-24-12; 98-628, eff. 1-1-15.)

(35 ILCS 200/Art. 20 Div. 2 heading)

(35 ILCS 200/20-25)
Sec. 20-25. Forms of payment.
(a) Taxes levied by taxing districts may be satisfied by payment in legal money of the United States, cashier's check, certified check, post office money order, bank money order issued by a national or state bank that is insured by the Federal Deposit Insurance Corporation, or by a personal or corporate check drawn on such a bank, to the respective collection officers who are entitled by law to receive the tax payments or by credit card in accordance with the Local Governmental Acceptance of Credit Cards Act. A county collector may refuse to accept a personal or corporate check within 45 days before a tax sale or at any time if a previous payment by the same payer was returned by a bank for any reason.
(b) Beginning on January 1, 2012, subject to compliance with all applicable purchasing requirements, a county with a population of more than 3,000,000 is required to accept payment by credit card for each installment of property taxes; provided that all service charges or fees, as determined by the county, associated with the processing or accepting of a credit card payment by the county shall be paid by the taxpayer. If a taxpayer elects to make a property tax payment by credit card and a service charge or fee is imposed, the payment of that service charge or fee shall be deemed voluntary by the taxpayer and shall not be refundable. Nothing in this subsection requires a county with a population of more than 3,000,000 to accept payment by credit card for the payment on any installment of taxes that is delinquent under Section 21-10, 21-25, or 21-30 of the Property Tax Code or for the purposes of any tax sale or scavenger sale under Division 3.5, 4, or 5 of Article 21 of the Property Tax Code. A county that accepts payment of property taxes by credit card in accordance with the terms of this subsection shall not incur liability for or associated with the collection of a property tax payment by credit card. The public hearing requirement of subsection (a) of Section 20 of the Local Governmental Acceptance of Credit Cards Act shall not apply to this subsection. This subsection is a limitation under subsection (i) of Section 6 of Article VII of the Illinois Constitution on the concurrent exercise by home rule units of powers and functions exercised by the State.
(Source: P.A. 96-1248, eff. 7-23-10; 96-1250, eff. 7-23-10; 97-333, eff. 8-12-11.)

(35 ILCS 200/20-27)
Sec. 20-27. Reimbursement of tax proceeds for annexed property. Notwithstanding any other provision of law, beginning in taxable year 2010, if property is annexed to a municipality under Section 7-1-13 of the Illinois Municipal Code at any time during the taxable year, any taxpayer who is liable for paying property taxes on the property during the taxable year may apply to the municipality for a refund of the amount of property taxes (i) paid by the taxpayer, (ii) distributed to the municipality, and (ii) attributable to the annexed property for the portion of the taxable year during which the property was not included in the municipality. The municipality shall refund those amounts to the taxpayer within 60 days after the application is received.
A home rule unit may not regulate the collection or distribution of tax proceeds in a manner inconsistent with this Section. This subsection is a limitation under subsection (i) of Section 6 of Article VII of the Illinois Constitution on the concurrent exercise by home rule units of powers and functions exercised by the State.
(Source: P.A. 96-1351, eff. 7-28-10.)

(35 ILCS 200/20-30)
Sec. 20-30. Designation of depository for township collector. When requested by the township collector, the township board of trustees or, where the powers and duties of that board have been succeeded to by some other governing body, then that governing body, shall designate one or more banks or savings and loan associations in which the funds received by the township collector, by virtue of the office, may be deposited. Once a bank or savings and loan association has been designated it shall continue as a designated depository until 10 days after a new depository is designated and qualified under this Section. When a new depository is designated, the township board of trustees or other governing body shall notify the sureties of the township collector of that fact, in writing, at least 5 days before the transfer of funds. The township collector is discharged from responsibility for all funds deposited in the bank or savings and loan association while those funds are so deposited.
No bank or savings and loan association shall receive public funds under this Section, unless it has complied with the requirements of Section 6 of the Public Funds Investment Act.
(Source: P.A. 83-541; 88-455.)

(35 ILCS 200/20-35)
Sec. 20-35. Investments by county collector. The county collector shall, as provided in Section 2 of the Public Funds Investment Act, invest and reinvest the proceeds of the lesser of any taxes paid under protest or funds withheld from distribution and held in a Protest Fund, as provided in Section 23-20. The investments shall be obligations of the United States Government maturing not more than 91 days after the date of purchase, or savings accounts, including certificates of deposit, investment certificates or time deposit open accounts, in banks or savings and loan associations insured by the United States or other federal agency. Investments made in obligations of the United States Government shall be at then existing market price and in any event not to exceed par plus accrued interest. The cost price of the obligations and all savings accounts in banks or savings and loan associations shall be considered as cash in the custody of the county collector. All earnings accruing on any Protest Fund investment or bank or savings and loan association savings account in excess of those amounts paid as interest on moneys refunded to taxpayers shall be credited to and paid into the county corporate fund, except as provided in Section 23-20.
No bank or savings and loan association shall receive public funds under this Section unless it has complied with Section 6 of the Public Funds Investment Act.
After the effective date of this amendatory Act of 1997, no additional funds shall be deposited into a Protest Fund, other than interest on investments of funds that were deposited into a Protest Fund prior to this amendatory Act of 1997.
(Source: P.A. 90-556, eff. 12-12-97.)

(35 ILCS 200/20-40)
Sec. 20-40. Record of tax payments. When any person pays the taxes charged on any property, the collector shall enter the payment in his or her book, specifying by whom paid (if other than the assessee and if so requested), the amount paid, what year paid for, and the property and value thereof on which the same was paid, according to its description in the collector's books, and in case the tax was paid under protest, also that the tax was so paid. The entry and any receipt, if given, shall bear the genuine or facsimile signature or printed name of the collector or deputy receiving the payment. Evidence of payment shall consist of the taxpayer's cancelled check or money order and the receipt, where they exist, together with the entry in the collector's books. The collector or deputy shall be required to issue a receipt to a taxpayer only if (a) the taxpayer makes a payment in cash, or (b) the taxpayer requests a receipt as evidence of payment. If a taxpayer requests a receipt, the collector or deputy shall mail the receipt to the taxpayer. The collector shall enter, opposite each property, the name and post office address of the person paying the tax if that person is other than the assessee and has requested a receipt specifying by whom the tax was paid.
(Source: P.A. 82-1028; 88-455.)

(35 ILCS 200/20-45)
Sec. 20-45. Receipts. On the application of any person to pay any tax or delinquent special assessment, previously filed with the county collector, upon any property, the county collector shall make out to the person a receipt in which shall be noted all taxes and assessments upon the property returned to the collector and not previously paid.
(Source: Laws 1967, p. 1977; P.A. 88-455.)

(35 ILCS 200/20-50)
Sec. 20-50. Payment to taxing districts by township collectors; intermediate settlements.
(a) Township collectors shall, every 30 days, when required to do so by the proper authorities of incorporated towns, cities, villages, and road and school districts for which any tax is collected, render to those authorities a statement of the amount of each kind of tax collected for the entity and the amount paid under protest. At the same time, subject to Sections 3.1-35-60 through 3.1-35-80 of the Illinois Municipal Code, the collectors shall pay over to the authorities the amount of all taxes shown to be collected, other than those paid under protest. The payments shall be made as directed in the warrant attached to the collector's books.
(b) Township collectors shall, every 30 days, render a similar account of county taxes, to the county collector, and at the same time, the collectors shall pay over the amount collected to the county collector.
(c) Each township collector shall make final settlement for all taxes charged in the tax books at or before the time fixed in Section 20-55. In making the settlements, the collectors shall be entitled to credit for the amount uncollected on the tax books as determined by the settlement with the county collector.
(d) The officer to whom any moneys are paid under this Section shall deliver to the collector duplicate receipts for those payments.
(Source: P.A. 91-357, eff. 7-29-99.)

(35 ILCS 200/20-55)
Sec. 20-55. Final settlements by township collectors. Township collectors shall return the tax books and make final settlement for the amount of taxes placed in their hands for collection, within 60 days after receiving the tax books, except the county collector may first notify, in writing, the several township collectors upon what day, within 20 days after the expiration of 60 days from the day the tax books are received by the township collector, that they shall appear at his or her office to make final settlement. Township collectors in townships organized under the provisions of Article 15 of the Township Code shall make a partial settlement with the county collector of all taxes collected at the expiration of 60 days from the day the tax books are received by the township collectors, but shall retain the tax books until on or before the first day of September at which time they shall make final settlement for the amount of taxes placed in their hands for collection together with the amount of interest and penalties which may have accrued thereon, which interest and penalties the township collector shall collect, and return the tax books to the county collector. In the 10 years following the completion of a general reassessment of property in any county with 3,000,000 or more inhabitants, made under an order of the Department, the return and settlement shall be made on or before the twenty-first day after the day specified by the county clerk for the delivery of the books for the collection of taxes to the collectors, but the county collector may first notify in writing the several township collectors upon what day within 20 days after the 21 day period they shall appear at his or her office to make final settlement.
(Source: P.A. 88-455; 88-670, eff. 12-2-94.)

(35 ILCS 200/20-60)
Sec. 20-60. Statement of taxes collected by township collector. At the time of making return to the county collector, each township collector shall make out and deliver to the county collector a detailed statement, in writing, of the amount of taxes paid under protest and the amount of taxes he or she has been unable to collect on property, the same as in the tax books delivered to him or her by the county clerk, and shall show the property index number, or the number of the page of the tax book and the number of the line of the page to identify the item that appears to be delinquent. When no taxes have been paid on any one page on the collector's book, the page footings of the taxes on such page may be copied into the statement. It is not necessary to give in the statement the description of the delinquent property, nor the names of the owners. The township collector shall add up the delinquent taxes in the statement, and make a summary thereof, setting forth the aggregate amount of tax and the total delinquent, in the same manner as in his or her warrant, and shall make oath that the statement is true and correct. At the time of making the final settlement the township collectors shall pay over to the county collector all taxes paid to them under protest.
(Source: P.A. 83-121; 88-455.)

(35 ILCS 200/20-65)
Sec. 20-65. Affidavit of collections. Each township collector, at the time of returning the tax books to the county collector, shall make affidavit, to be entered upon the book and subscribed by the collector, that the taxes charged against each property remain due and unpaid at the date of making the affidavit in each case where there does not appear in the proper column the amount of taxes as having been paid to the collector, and the date of payment and the name of any person as having paid the same; which affidavit shall be prima facie evidence of the facts therein stated.
(Source: P.A. 83-121; 88-455.)

(35 ILCS 200/20-70)
Sec. 20-70. Credit for collections; township collector. Upon the filing of the tax book, the county collector shall allow the township collector credit for the amount of taxes therein stated to be unpaid, and shall credit the same to the funds for which the tax was charged. When the county collector makes settlement with the county board, those statements shall be sufficient voucher to entitle him or her to credit for the amount therein stated, less such amount, if any, that may have been collected by him or her.
(Source: Laws 1939, p. 886; P.A. 88-455.)

(35 ILCS 200/20-75)
Sec. 20-75. Satisfaction piece for township collector. Upon the final settlement of the amount of taxes directed to be collected by any collector, in any township, the county collector shall, if requested, give to the township collector, or any of his or her sureties, a satisfaction piece in writing. The satisfaction piece may be recorded in the recorder's office, and when so recorded shall operate as a discharge of the sureties and of the lien upon the property of the collector, except as to all suits commenced upon the bond within 3 years after the recording of the satisfaction piece.
(Source: Laws 1939, p. 886; P.A. 88-455.)

(35 ILCS 200/20-80)
Sec. 20-80. Failure of township collector to make final settlement. If the township collector fails to appear and make final settlement, or pay over the amount in his or her hands, when required in this Code, the county collector shall forthwith cause the bond of the collector to be put in suit, and recovery may be had thereon for the sum due, for all taxes and special assessments, plus 25% thereon as damages, with costs of suit.
(Source: Laws 1939, p. 886; P.A. 88-455.)

(35 ILCS 200/Art. 20 Div. 3 heading)

(35 ILCS 200/20-85)
Sec. 20-85. Powers and duties of county collectors. County collectors shall have the same powers and may proceed in the same manner, for the collection of any tax on property, as township collectors. If in any township the office of township collector is or becomes vacant, and the vacancy is not filled on or before the first day of May next following the vacancy, the county clerk shall deliver all the collectors' books to the county collector of the county, having annexed to each book a warrant under the signature and official seal of the county clerk, commanding the county collector to collect from the persons named in the books the sum of taxes charged opposite their names, except as otherwise provided in Section 21-375. The county collector shall then collect and pay over all taxes, assessments and other charges shown in the books, and do all acts required by law as if the taxes, assessments and other charges had been duly returned delinquent by a township collector. The collectors' books so delivered to the county collector shall, for all purposes, in all subsequent proceedings, be used in the same manner and have the same force and effect as if the books were delivered to the township collectors, and returned by them, as provided by law. In the 10 years next following the completion of a general reassessment of property in any county with 3,000,000 or more inhabitants, made under order of the Department, if for any reason the books have not been delivered to the township collector within 5 days after the day specified by the county clerk for that delivery, the county clerk shall deliver the books to the county collector, and all provisions of this Section shall apply. When any injunction restraining the collection of taxes is dissolved after the tax books are returned to the county collector, the taxes or the portion thereof upon which the injunction has been dissolved, shall be paid to the county collector, who shall proceed as though collection of the taxes had never been enjoined.
(Source: P.A. 84-550; 88-455.)

(35 ILCS 200/20-90)
Sec. 20-90. Tax proceeds of taxing districts; escrow accounts. The county collector shall deposit any amount of the tax proceeds of any taxing district, in accordance with the authorization of that district, directly into a designated escrow account established by the district to repay specific bonded, note, lease or installment contract indebtedness. The ordinance or resolution of the taxing district authorizing that disposition shall, within 10 days after adoption by the governing authority of the taxing district, be delivered to the county collector or county collectors in which the taxing district is situated.
(Source: P.A. 84-676; 88-455.)

(35 ILCS 200/20-95)
Sec. 20-95. Continuation of county collector's powers after settlement. The power and duty to collect any tax due and unpaid shall continue in and devolve upon the county collector and his or her successors in office, after his or her return and final settlement, until the tax is paid. The warrant attached to the collector's book shall continue in force and confer authority upon the collector to whom the warrant was issued, and upon his or her successors in office, to collect any tax due and uncollected thereon, although the books have been returned, or the tax carried forward into any other book.
(Source: Laws 1939, p. 886; P.A. 88-455.)

(35 ILCS 200/20-100)
Sec. 20-100. Collection of delinquent special assessments; counties of 3,000,000 or more. In counties with 3,000,000 or more inhabitants, when any special assessment made by any city, incorporated town or village, under its charter, or by any corporate authorities, commissioners or persons, pursuant to law, remains unpaid in whole or in part, return thereof shall be made to the county collector on or before the first day of August next after it became payable, in the same manner as returns are made for delinquent property tax.
The subsequent advertisement, judgment and sale of property on account of delinquent special assessments, as provided below, shall be considered supplemental to but also a part of the sale of delinquent general taxes of the year in which the judgment and sale on account of delinquent special assessments is ordered. The penalties provided by law shall attach to both general taxes and special assessments in the same manner as if there were only one judgment and order of sale.
In cases where application for judgment and order of sale for special assessments, special taxes, or installments thereof, and interest, may be made under Section 21-155, notwithstanding that the special assessments, special taxes, or installments, and interest, have not been returned as delinquent to the county collector on or before the first day of August in the year in which application is made, and notwithstanding that the assessments, taxes, installments and interest, were not marked on the general tax books of the county collector on or before the tenth day of March of the same year, or within 15 days after the county collector received the general tax books in that year, the advertisement, judgment and order of sale for delinquent special assessments, special taxes, or installments thereof, and interest, need not be subsequent to or regarded as supplemental to or as a part of the sale on account of delinquent general taxes of the year in which such separate advertisement, judgment and order of sale on account of delinquent special assessments, special taxes, or installments thereof, and interest, is had. However, the penalties provided by law shall attach to the special assessments, special taxes, or installments thereof, and interest, in the same manner as if there were only one judgment and order of sale. County collectors shall collect, account for, and pay over the special assessments, special taxes, or installments to the authorities or persons having authority to receive them, in the same manner as they are required to collect, account for, and pay over taxes.
Upon return of delinquent special assessments to the county collector, he or she may transfer the amounts stated on the returns to the tax books, setting down opposite the respective properties, in proper columns, the amounts assessed against each property.
(Source: P.A. 76-2254; 88-455.)

(35 ILCS 200/20-105)
Sec. 20-105. Demand for payment of special assessment when general tax is paid; counties of 3,000,000 or more. In any county with 3,000,000 or more inhabitants, when any special assessment is returned to the county collector on a property on which the general taxes have been paid to the township collector, or on which any special assessment which has been withdrawn at any previous sale or sales is returned to the county collector, and the general taxes on the property have been paid, the county collector shall demand payment of the special assessment, or shall mail a demand notice to the owner, if the place of residence is known. The certificate of a collector that a demand was made or notice given shall be evidence thereof.
(Source: P.A. 76-2254; 88-455.)

(35 ILCS 200/20-110)
Sec. 20-110. Prior year's taxes to be added to current taxes. The amount due for general taxes on property previously forfeited to the State or otherwise remaining unpaid prior to the issuance of the collector's warrant, shall, except as otherwise provided in Section 18-250, be added to the tax of the current year; and the amount thereof shall be charged to the county collector with the amount of taxes for the current year. The amount so charged shall be placed on the tax books, and, except as otherwise provided in Section 21-375, shall be collected and paid over in like manner as other taxes. The county collector is authorized to advertise and sell the property in the manner required by this Code, as if said property had never been forfeited to the State. The county, city, village, incorporated town or school district may, by their agent attend the sale for taxes and buy the property and acquire the same rights that individuals now have under the law, and acquire, hold, sell and dispose of title thereto, the same as and in the same manner as individuals may do under the laws of this State, in case of sale for taxes. The additions and sales shall be continued from year to year until the taxes on the property are paid, by sale or otherwise.
(Source: Laws 1943, vol. 1, p. 1080; P.A. 88-455.)

(35 ILCS 200/20-115)
Sec. 20-115. Report of taxes collected; credits. The county collector shall, on the first of every month, report to the county clerk, in writing, which may be transmitted electronically, the amount of county tax received during the preceding month. The county collector shall keep the account as collector of taxes separate from the account as county treasurer. He or she shall credit the account as collector with the amount of his or her monthly reports to the county clerk, and with the amount of bankruptcies, removals, errors, forfeitures, and other credits allowed him or her on settlement with the county board. As county treasurer, he or she shall charge himself or herself with the amount shown in his or her monthly report to the county clerk and such other amounts as may be received as county treasurer. The county board may examine the account and vouchers at any time, by committee or otherwise.
(Source: P.A. 94-412, eff. 8-2-05.)

(35 ILCS 200/20-120)
Sec. 20-120. Accounts for collector and treasurer. Each county clerk and county collector shall keep, in written or electronic format, an account stating the amount of county tax to be collected, and the county tax received by him or her from sales and redemptions of forfeited property, and any other county funds that shall come into the collector's hands. All persons paying money into the county treasury, for all purposes except the county taxes, must deposit it with the treasurer. The treasurer shall give duplicate receipts to the person paying, one to be retained by the person paying and the other filed in the county treasurer's office.
(Source: P.A. 94-412, eff. 8-2-05.)

(35 ILCS 200/20-125)
Sec. 20-125. Statement of taxes collected. On or before July 10, after settlement has been made with the township collectors and on or before October 10, the county collector shall make a sworn statement, showing the total amounts of each kind of tax received by him or her from township collectors, the total amount of each that he or she collected and the total amount of taxes paid under protest for which the court has not fixed the correct amount. The statement shall be filed in the office of the county clerk. However, in the 10 years following the completion of a general reassessment of property in any county with 3,000,000 or more inhabitants, made under an order of the Department, that statement shall be made within 30 days after the date upon which property taxes or any installment thereof become delinquent.
The clerk shall immediately, on receipt of the statement, certify to the proper authorities, the amount for which the collector is required to settle with each of them.
The county collector shall annually, during the month of December, submit to the Department an annual report showing the amount of taxes collected, the amount protested, and the amount of taxes delinquent.
(Source: P.A. 83-121; 88-455.)

(35 ILCS 200/20-130)
Sec. 20-130. Distribution of taxes in counties of less than 3,000,000; return of erroneous distribution.
(a) All distributions of taxes collected and interest earned thereon by a county on behalf of taxing districts must be made by the county treasurer, in counties with less than 3,000,000 inhabitants, within 30 days after the due date and at 30 days intervals thereafter, unless the amount to be distributed is less than $5. The county treasurer shall distribute the taxes collected at the next 30-day interval if the taxes collected are $5 or more. If the tax collections for a taxing district are less than $5 for 3 consecutive 30-day intervals, the county treasurer shall automatically distribute the taxes collected to the unit of local government on the third 30-day interval. The county treasurer shall determine the manner in which all distributions under this Section are to be made. The manner of distribution may include, but is not limited to, check or electronic funds transfer.
(b) Notwithstanding any other law to the contrary, if a county makes an erroneous distribution of taxes collected and interest earned thereon, upon majority vote of the governing board of the taxing district that received the erroneous distribution, the taxing district shall return the funds to the county treasurer.
(Source: P.A. 91-378, eff. 7-30-99.)

(35 ILCS 200/20-135)
Sec. 20-135. Interest on amount collected in counties of less than 3,000,000. All taxing districts have a vested interest in interest earned by the county collector on all collected but undistributed taxes due the taxing district. The county collector shall maintain an account into which all tax payments shall be deposited when they are available for investment, and from which all interest distribution shall be made in accordance with the provisions of this Section. Taxes collected in counties with a population of less than 3,000,000 shall be invested in accordance with the provisions of Section 1 of the Public Funds Deposit Act. All interest earned on this account shall be disbursed in accordance with the provisions of Section 20-130 to each district which is entitled to receive the interest in the same proportionate ratio that district shared in the distribution of principal taxes to all units of local government.
On or before January 31st of each year the county collector shall file with the Office of the County Clerk and with each taxing district which received interest during the last year, a report identifying each of the receiving taxing districts with the interest amounts paid to each for the entire preceding year.
(Source: P.A. 84-1454; 88-455.)

(35 ILCS 200/20-140)
Sec. 20-140. Payment due date for county collector. Subject to the provisions of the Public Funds Statement Publication Act and Sections 3.1-35-60 through 3.1-35-80 of the Illinois Municipal Code, the county collector in counties with 3,000,000 or more inhabitants, shall on the first day of June and the first day of every month thereafter pay over to the other proper authorities or persons the amounts in his or her possession and payable to them as taxes and not previously paid over. In counties with less than 3,000,000 inhabitants, the county collector shall (i) pay over to the other proper authorities or persons, as provided in Section 20-130, the amounts in the collector's hands and payable to them as taxes and (ii) together with the final payment, pay over to the other proper authorities or persons the amounts in the collector's hands and payable to them as interest and not previously paid over. The county treasurer shall determine the manner in which all payments required by a county collector under this Section are to be made. The manner of payment may include, but is not limited to, check or electronic funds transfer. Taxes collected in counties with less than 3,000,000 inhabitants and not distributed shall be invested in accordance with Section 1 of the Public Funds Deposit Act.
(Source: P.A. 91-378, eff. 7-30-99.)

(35 ILCS 200/20-145)
Sec. 20-145. Penalty for failure to make a timely distribution. Any county collector who wilfully fails to pay over the amount of taxes due and payable at the time or times required by Section 20-140, shall be subject to a penalty at the rate of 0.1% per day on the amount unpaid, from the time the amount becomes due and payable until it is paid. The sureties on the official bond of the collector shall be liable for the payment of the penalty. The penalty may be recovered in a civil action against the collector and his or her sureties, in the name of the People of the State of Illinois, in any court of competent jurisdiction. The amount of the penalty, when recovered, shall be paid (i) in counties with less than 3,000,000 inhabitants, to the proper authorities for whom the tax was collected and (ii) in counties with 3,000,000 or more inhabitants, into the county treasury.
(Source: P.A. 87-1119; 88-455; incorporates 88-45; 88-670, eff. 12-2-94.)

(35 ILCS 200/20-150)
Sec. 20-150. Payment on demand; collections on delinquent property. The county collector shall report and distribute the amount of taxes and special assessments collected on delinquent property and due to taxing districts, at least once every 10 days, when demanded by the proper authorities.
(Source: Laws 1939, p. 886; P.A. 88-455.)

(35 ILCS 200/20-155)
Sec. 20-155. Failure to report and pay; suit on collector's bond. If any county collector fails to make the reports and payments required by this Code, for 5 days after the time specified for that purpose, or after demand made under Section 20-150, suit may be brought on the collector's bond. Taxing districts or persons aggrieved, may prosecute suit against any collector or other officer collecting or receiving funds for their use, by suit upon the bond, in the name of the People of the State of Illinois, for their use, in the circuit court.
(Source: P.A. 91-357, eff. 7-29-99.)

(35 ILCS 200/20-160)
Sec. 20-160. Office may be declared vacant. If any county collector fails to account and pay over as required in Sections 20-140 and 20-150, the office may be declared vacant by the circuit court of the judicial circuit in which the county seat is located and in which suit is brought on his or her official bond. If such a suit is brought in the circuit court and, based on preliminary evidence, the court determines that it is necessary that a temporary county collector be appointed, then the county board may, subject to the consent of the court, appoint an interim county collector to serve for the duration of the suit.
(Source: P.A. 95-582, eff. 8-31-07.)

(35 ILCS 200/Art. 20 Div. 4 heading)

(35 ILCS 200/20-165)
Sec. 20-165. List of errors and inability to collect. On or before the third Monday in December, annually, the county collector shall make out and file with the county clerk a detailed list of errors in assessment of property and errors in footing of tax books, giving in each case a description of the property, the valuation and amount of each tax and special assessment, and cause of error. County collectors, in cases of removals and bankruptcies of taxpayers, may give the same cause for the inability to collect as sworn to by the township collectors, stating in their return that such was the statement made by the township collector, and that the tax still remains uncollected.
(Source: P.A. 94-412, eff. 8-2-05.)

(35 ILCS 200/20-170)
Sec. 20-170. Double payment. When taxes on a property have been paid more than once for the same year, by different claimants, the county collector shall report to the county clerk all surplus taxes so received, together with the names of the claimants. Certified copies of the report, or the county clerk's record thereof, shall be prima facie evidence in all courts of the payment of tax on the property therein described for the year or years mentioned. The township collectors shall report to the county collector taxes paid more than once, by different claimants for the same year, and the county collector shall report to the county clerk.
(Source: P.A. 76-2254; 88-455.)

(35 ILCS 200/20-175)
Sec. 20-175. Refund for erroneous assessments or overpayments.
(a) In counties other than Cook County, if any property is twice assessed for the same year, or assessed before it becomes taxable, and the erroneously assessed taxes have been paid either at sale or otherwise, or have been overpaid by the same claimant or by different claimants, the County Collector, upon being satisfied of the facts in the case, shall refund the taxes to the proper claimant. When the County Collector is unable to determine the proper claimant, the circuit court, on petition of the person paying the taxes, or his or her agent, and being satisfied of the facts in the case, shall direct the county collector to refund the taxes and deduct the amount thereof, pro rata, from the moneys due to taxing bodies which received the taxes erroneously paid, or their legal successors. Pleadings in connection with the petition provided for in this Section shall conform to that prescribed in the Civil Practice Law. Appeals may be taken from the judgment of the circuit court, either by the county collector or by the petitioner, as in other civil cases. A claim for refund shall not be allowed unless a petition is filed within 5 years from the date the right to a refund arose. If a certificate of error results in the allowance of a homestead exemption not previously allowed, the county collector shall pay the taxpayer interest on the amount of taxes paid that are attributable to the amount of the additional allowance, at the rate of 6% per year. To cover the cost of interest, the county collector shall proportionately reduce the distribution of taxes collected for each taxing district in which the property is situated.
(a-1) In Cook County, if any property is twice assessed for the same year, or assessed before it becomes taxable, and the erroneously assessed taxes have been paid either at sale or otherwise, or have been overpaid by the same claimant or by different claimants, the Cook County Treasurer, upon being satisfied of the facts in the case, shall refund the taxes to the proper claimant. When the Cook County Treasurer is unable to determine the proper claimant, the circuit court, on petition of the person paying the taxes, or his or her agent, and being satisfied of the facts in the case, shall direct the Cook County Treasurer to refund the taxes plus costs of suit and deduct the amount thereof, pro rata, from the moneys due to taxing bodies which received the taxes erroneously paid, or their legal successors. Pleadings in connection with the petition provided for in this Section shall conform to that prescribed in the Civil Practice Law. Appeals may be taken from the judgment of the circuit court, either by the Cook County Treasurer or by the petitioner, as in other civil cases. A claim for refund shall not be allowed unless a petition is filed within 20 years from the date the right to a refund arose. The total amount of taxes and interest refunded for claims under this subsection for which the right to a refund arose prior to January 1, 2009 shall not exceed $2,500,000 per year. If the payment of a claim for a refund would cause the aggregate total of taxes and interest for all claims to exceed $2,500,000 in any year, the refund shall be paid in the next succeeding year. If a certificate of error results in the allowance of a homestead exemption not previously allowed, the Cook County Treasurer shall pay the taxpayer interest on the amount of taxes paid that are attributable to the amount of the additional allowance, at the rate of 6% per year. To cover the cost of interest, the Cook County Treasurer shall proportionately reduce the distribution of taxes collected for each taxing district in which the property is situated.
(b) Notwithstanding any other provision of law, in Cook County a claim for refund under this Section is also allowed if the application therefor is filed between September 1, 2011 and September 1, 2012 and the right to a refund arose more than 5 years prior to the date the application is filed but not earlier than January 1, 2000. The Cook County Treasurer, upon being satisfied of the facts in the case, shall refund the taxes to the proper claimant and shall proportionately reduce the distribution of taxes collected for each taxing district in which the property is situated. Refunds under this subsection shall be paid in the order in which the claims are received. The Cook County Treasurer shall not accept a claim for refund under this subsection before September 1, 2011. For the purposes of this subsection, the Cook County Treasurer shall accept a claim for refund by mail or in person. In no event shall a refund be paid under this subsection if the issuance of that refund would cause the aggregate total of taxes and interest refunded for all claims under this subsection to exceed $350,000. The Cook County Treasurer shall notify the public of the provisions of this subsection on the Treasurer's website. A home rule unit may not regulate claims for refunds in a manner that is inconsistent with this Act. This Section is a limitation of home rule powers under subsection (i) of Section 6 of Article VII of the Illinois Constitution.
(Source: P.A. 97-521, eff. 8-23-11; 98-1026, eff. 1-1-15.)

(35 ILCS 200/20-178)
Sec. 20-178. Certificate of error; refund; interest. When the county collector makes any refunds due on certificates of error issued under Sections 14-15 through 14-25 that have been either certified or adjudicated, the county collector shall pay the taxpayer interest on the amount of the refund at the rate of 0.5% per month.
No interest shall be due under this Section for any time prior to 60 days after the effective date of this amendatory Act of the 91st General Assembly. For certificates of error issued prior to the effective date of this amendatory Act of the 91st General Assembly, the county collector shall pay the taxpayer interest from 60 days after the effective date of this amendatory Act of the 91st General Assembly until the date the refund is paid. For certificates of error issued on or after the effective date of this amendatory Act of the 91st General Assembly, interest shall be paid from 60 days after the certificate of error is issued by the chief county assessment officer to the date the refund is made. To cover the cost of interest, the county collector shall proportionately reduce the distribution of taxes collected for each taxing district in which the property is situated.
This Section shall not apply to any certificate of error granting a homestead exemption under Section 15-170, 15-172, 15-175, 15-176, or 15-177.
(Source: P.A. 95-644, eff. 10-12-07.)

(35 ILCS 200/20-180)
Sec. 20-180. Uncollectible delinquent real estate taxes and special assessments. In cases where general taxes levied on real property have been delinquent for a period of 20 years, the taxes shall be presumed to be uncollectible. In those cases, the County Clerk and the County Collector shall enter upon the tax records in their respective offices where those taxes appear the word "Uncollectible", and shall adjust the books and records of their respective offices as provided in this Code. In cases where any installments of special assessments or special taxes levied on real property have been delinquent for a period of 30 years, the installments shall be presumed to be uncollectible. In those cases, the Collector of the municipality which levied the special assessment or special tax and the County Clerk and the County Collector shall enter upon the tax records in their respective offices where those assessments or taxes appear the word "Uncollectible" and shall adjust the books and records of their respective offices. When taxes have been designated "uncollectible" under this Section, the municipality may use any money it holds for payment of the special assessments or special taxes for improvements similar to the projects for which the moneys were collected, and for the purchase of real or personal property, in connection with those improvements.
(Source: P.A. 92-201, eff. 1-1-02.)

(35 ILCS 200/20-185)
Sec. 20-185. Bonds secured by uncollectible revenue. When bonds issued by a municipality are secured either by ad valorem tax levies or by specific revenues other than ad valorem tax levies and the payment of the tax or specific revenue has been delinquent for a period of 30 years the taxes or revenue shall be presumed to be uncollectable and in those cases, the municipal treasurer shall enter upon the appropriate bond issue records where the bonds appear the words "CANCELLED - Revenue Uncollectable", and shall adjust the books and records accordingly.
When bonds have been designated as specified above the municipality may use any money it holds for the payment of those bonds for any general corporate purpose.
(Source: P.A. 81-692; 88-455.)

(35 ILCS 200/20-190)
Sec. 20-190. Statute of limitation for collection of delinquent real estate taxes and special assessments.
(a) If a taxpayer owes arrearages of taxes for a reason other than administrative error, actions for the collection of any delinquent general tax, or the enforcement or foreclosure of the tax lien shall be commenced within 20 years after the tax became delinquent, and not thereafter. After 20 years the tax lien shall be discharged and released.
Actions for the collection of any delinquent installments of special assessments or special taxes, or the enforcement or foreclosure of the special assessment lien shall be commenced within 30 years after the installments became delinquent. After 30 years the lien for the installments shall be discharged and released.
(b) If a taxpayer owes arrearages of taxes due to an administrative error, the county may not bill, collect, claim a lien for, or sell the arrearages of taxes for tax years earlier than the 2 most recent tax years, including the current tax year.
(c) For purposes of this Section, "administrative error" includes but is not limited to failure to include an extension for a taxing district on the tax bill, an error in the calculations of tax rates or extensions or any other mathematical error by the county clerk, or a defective coding by the county, but does not include a failure by the county to send a tax bill to the taxpayer, the failure by the taxpayer to notify the assessor of a change in the tax-exempt status of property, or any error concerning the assessment of the property.
(Source: P.A. 92-201, eff. 1-1-02.)

(35 ILCS 200/20-195)
Sec. 20-195. Omitted property. The provisions of Sections 20-180 through 20-190 do not apply to taxes which have been levied as provided in Section 16-135.
(Source: P.A. 77-2747; 88-455.)

(35 ILCS 200/20-200)
Sec. 20-200. Application to pending actions. The provisions of Sections 20-180 through 20-190 do not apply to any actions now pending in court or instituted within the time limitations of Section 20-190 for the collection of taxes or special assessments.
(Source: P.A. 78-245; 88-455.)

(35 ILCS 200/20-205)
Sec. 20-205. Unpaid suspense tax fund. The amount of all general taxes appearing upon the tax records of the counties of the State against which the limitations in Sections 20-180 through 20-190 have run shall be transferred by the collector or clerk of each county to a special account in the office of the collector or clerk to be designated "Unpaid Suspense Tax Fund" and for all accounting or other purposes the amount appearing on the books of the collector or clerk shall not be given any value or held as having any value for any purpose.
(Source: P.A. 78-245; 88-455.)

(35 ILCS 200/20-210)
Sec. 20-210. Taxes payable in installments; payment under specification. Except as otherwise provided in Section 21-30, current taxes shall be payable in 2 equal installments. The collector, when requested by the party paying the taxes, shall receive and receipt for the taxes in installments. The collector shall receive taxes on part of any property charged with taxes when a particular specification of the part is furnished. If the tax on the remainder of the property remains unpaid, the collector shall enter that specification in his or her return, so that the part on which the tax remains unpaid may be clearly known. The tax may be paid on an undivided share of property. In that case, the collector shall designate on his or her record upon whose undivided share the tax has been paid.
(Source: P.A. 95-948, eff. 1-1-09.)

(35 ILCS 200/20-215)
Sec. 20-215. Application of tax payments. In the payment of any installment of real property taxes, the collector shall first apply the payments to interest (including interest added upon forfeiture to real property taxes) and costs. After the payment of interest and costs the payments shall be applied upon the total tax.
(Source: P.A. 87-17; 88-455.)

(35 ILCS 200/20-220)
Sec. 20-220. Certificate of illegal tax collections on pollution control facilities. Within 15 days after the receipt of a request by a taxing district, the collector shall issue a certificate (hereinafter referred to as the "Certificate") to the governing body or corporate authorities of the taxing district setting forth (i) the aggregate amount of all taxes collected on extensions upon pollution control facilities, as defined in Section 11-10, by and distributed to the taxing district prior to the date of the issuance of the Certificate, if those taxes have been held illegal by the final order of a court, or any board, body or entity having jurisdiction, because the pollution control facilities within the taxing district were incorrectly assessed or valued, based upon the method of valuation under Section 11-15, at the time taxes levied by or on behalf of the taxing district were extended (hereinafter referred to as the "illegal taxes"), (ii) the aggregate amount of the illegal taxes required to be deducted from the taxes of the taxing district during the same calendar year as, and during the 2 full calendar years immediately following, the date of the issuance of the Certificate (hereinafter referred to as the "taxes to be deducted"), and (iii) the aggregate amount of the illegal taxes deducted during the same calendar year as, and during the 2 full calendar years immediately preceding, the date of the issuance of the Certificate (hereinafter referred to as the "deducted taxes").
(Source: P.A. 87-17; 88-455.)

(35 ILCS 200/20-225)
Sec. 20-225. Bonds for reimbursement of illegal tax collections on pollution control facilities. When a taxing district, prior to January 1, 1988, issued its full faith and credit bonds for reimbursement of illegal tax collections on pollution control facilities, as set out in this Section, it may issue additional bonds for purposes of refunding those bonds, whether in advance of or at maturity or prior redemption, and whether by exchange, payment or establishment of an irrevocable escrow. The principal amount of the refunding bonds may exceed the principal amount of the bonds being refunded.
The full faith and credit bonds, hereinafter referred to as the "Bonds", may have been issued by the taxing district whenever and as often as the current aggregate amount of the taxes to be deducted and the deducted taxes set forth in the Certificate equaled or exceeded $10,000, for the purpose of (i) reducing the amount of the taxes to be deducted by depositing proceeds of the Bonds with the collector, (ii) reimbursing its treasury for all or a portion of the deducted taxes for which no Bonds were previously issued, (iii) paying the expenses of issuing the Bonds, (iv) paying interest on the Bonds, or (v) any combination thereof. Any Certificate issued not more than 6 months prior to the issuance of the Bonds shall be conclusive evidence of all the facts set forth therein and any error or inaccuracy therein or any failure of future events to conform to the Certificate shall not affect the validity of the Bonds in any manner.
The Bonds issued under this Section shall not count as indebtedness, or act as a limitation on the amount of indebtedness permitted to be issued by any taxing district, under the provisions of any law regarding limitations on indebtedness. The Bonds shall bear interest at a rate or rates authorized by the Bond Authorization Act, shall mature within 20 years after the date of the issuance thereof and shall be sold at a price of not less than par plus accrued interest to the date of delivery of the Bonds. The denomination of the Bonds and the manner of sale shall be determined by the taxing district.
In order to authorize and issue the Bonds, the governing body or corporate authorities of the taxing district shall adopt an ordinance or resolution fixing the amount of Bonds, the date thereof, the maturities thereof, the rate or rates of interest thereof, the place or places of payment, the manner of execution and the denomination or denominations thereof and providing for the levy and collection of a direct annual tax upon all the taxable property in the taxing district sufficient to pay the principal and interest on the Bonds to maturity. Notwithstanding the provisions of any other law to the contrary, the ordinance or resolution shall not be required to be published and shall be effective immediately upon passage and approval. Upon the filing in the office of the county clerk of each county in which any portion of the taxing district is located of a certified copy of the ordinance or resolution, each county clerk shall extend the tax therefor in addition to and in excess of all other taxes authorized to be levied by or on behalf of such taxing district.
This Section is cumulative and constitutes complete authority for the issuance of the Bonds notwithstanding any other statute or law to the contrary.
This Section does not apply to taxing districts located entirely within a county with 3,000,000 or more inhabitants.
(Source: P.A. 87-17; 88-455.)

(35 ILCS 200/Art. 20 Div. 5 heading)

(35 ILCS 200/20-230)
Sec. 20-230. Settlement with county board. On the third Monday in December, annually, for all property taxes, the county board shall settle with and allow the county collector credit for the allowance to which he or she is legally entitled. In the 10 years following the completion of a general reassessment of property in any county with 3,000,000 or more inhabitants, made under an order of the Department, settlement shall be made at the regular meeting of the county board held next after the 45th day after all taxes upon property become delinquent and have begun to bear interest.
(Source: P.A. 83-121; 88-455.)

(35 ILCS 200/20-235)
Sec. 20-235. Credit for forfeited property. If any property is forfeited to the State for taxes or special assessments, the collector shall be entitled to a credit in the final settlement, for the amount of the taxes or special assessments on the forfeited properties. The county shall allow the amount of printers' fees expended, and be entitled to the fees, when collected.
(Source: Laws 1939, p. 886; P.A. 88-455.)

(35 ILCS 200/20-240)
Sec. 20-240. Settlement lists to be filed with county clerk. If there is no session of the county board held at the proper time for settling and adjusting the accounts of the county collector, the collector shall file the lists with the county clerk, who shall examine the lists and correct the same, if necessary, in like manner as the board is required to do. The county clerk shall make an accurate computation of the value of the property and the amount of the delinquent tax and special assessments returned, for which the collector is entitled to credit.
(Source: Laws 1939, p. 886; P.A. 88-455.)

(35 ILCS 200/20-245)
Sec. 20-245. Certification by county clerk. The county clerk shall immediately certify to the several authorities or persons with whom the county collector is to make settlement, showing the valuation of property and amount of taxes and special assessments due thereon allowable to the collector in the settlement of their several accounts.
(Source: Laws 1939, p. 886; P.A. 88-455.)

(35 ILCS 200/20-250)
Sec. 20-250. Verification of certified amounts. The proper authorities or persons shall, in their final settlements with the collector, allow him or her credit for the amount so certified. However, if those authorities or persons have reason to believe that the amount stated in the certificate is not correct, or that the allowance was illegally made, he or they shall return it for correction. When it appears to be necessary, in the opinion of those authorities or persons, he or they shall designate and appoint some competent person to examine the collector's books and settlement. The person so designated and appointed shall have access to the collector's books and papers, appertaining to the collector's office or settlement, for the purpose of making the examination.
(Source: P.A. 76-2254; 88-455.)

(35 ILCS 200/20-255)
Sec. 20-255. County board examination of settlement. In all cases when the adjustment is made with the county clerk, the county board shall, at the first session thereafter, examine the settlement. If found correct, the board shall enter an order to that effect. However, if any omission or error is found, the board shall cause it to be corrected, and a correct statement of the facts in the case forwarded to the proper authorities or persons, who shall correct and adjust the collector's accounts accordingly.
(Source: P.A. 76-2254; 88-455.)

(35 ILCS 200/20-260)
Sec. 20-260. Failure to obtain judgment; effect on settlement. The failure of any county collector to obtain judgment shall not prevent him or her from presenting a statement of credits and making settlement for taxes, and special assessments in his or her hands, at the time required by this Code. If, from no fault of the collector, he or she fails to obtain judgment and sale of delinquent property, or judgment fixing the correct amount of any taxes paid under protest at the time required by this Code, he or she shall be allowed, in the settlements, a temporary credit for the amount of taxes and special assessments in the delinquent list and for the amount of those taxes paid under protest. The delinquent taxes and special assessments shall be accounted for and paid immediately after sale is held. The amount of any taxes paid under protest shall be distributed as provided for in Section 23-15 and 23-20 and any refund ordered by the court shall be accounted for and paid in accordance with the judgment of the court. Protested taxes not so distributed by a county collector, but withheld for the making of refunds ordered by the court, in any event, shall be distributed within 3 years from the date the protest was filed with the collector.
(Source: Laws 1961, p. 2559; P.A. 88-455.)

(35 ILCS 200/Art. 21 heading)

(35 ILCS 200/Art. 21 Div. 1 heading)

(35 ILCS 200/21-5)
Sec. 21-5. Forfeiture tax extension records; counties of 3,000,000 or more. In counties with 3,000,000 or more inhabitants, the county clerk shall quadrennially or at regular intervals prescribed by county resolution under Section 9-220 prepare a set of records to be known as the county clerk's forfeiture tax extension records, showing in separate columns and items the legal description of all property which has previously been forfeited for the non-payment of general taxes, the amount of the forfeited taxes of prior years, the interest added before forfeiture, the interest added after forfeiture, and all printers' fees and costs chargeable against each property. The records shall also show in proper spaces all annual new and additional amounts of forfeited general taxes, interest added before forfeiture, interest added after forfeiture, and all printers' fees and costs chargeable against the properties which become so chargeable during the years following the general assessment year. The records are to remain at all times at the county clerk's office for use in preparing estimates of costs of redemption and in issuing orders upon the county collector to receive amounts necessary for the redemption of forfeited general taxes. Nothing in this section shall be construed as abolishing or interfering in any way with the collector's tax books, the tax judgment, sale, redemption and forfeiture records or any other records or books provided for in this Code.
(Source: P.A. 86-1481; 88-455.)

(35 ILCS 200/21-10)
Sec. 21-10. Delinquent tax ledger; counties of 3,000,000 or more. In counties with 3,000,000 or more inhabitants, the county board may by resolution or ordinance require the County Auditor to prepare a delinquent property tax ledger system, or adopt such a system already prepared and give custody of the same to the County Auditor, in which all the delinquent taxes due upon the various properties in the county shall be listed under the legal description of each property provided that the resolution or ordinance of the county board in adopting the system shall provide that a Delinquent Property Tax Ledger shall be installed and maintained by the County Auditor. The ledger shall contain all unpaid general property taxes. The resolution or ordinance shall also provide that a Property Tax Docket shall be installed and maintained by the County Clerk. The docket shall contain and list all court proceedings which affect the general property taxes levied upon any property. The Property Tax Docket and the Property Tax Ledger shall be installed by the respective County Officers within 60 days from the date of the adoption of the ordinance or resolution by the county board. The ordinance or resolution shall prescribe the form and manner of maintenance of the system, which system may also include such other related matters as the ordinance or resolution requires. The ordinance or resolution may also provide for a similar system for delinquent special assessments in the office of the County Clerk. Upon the adoption of such a system by the county board, the County Clerk upon application shall issue a certificate stating the total amount of general taxes, special assessment taxes, interest, penalties and costs which are delinquent upon any property, or if none is delinquent, a statement to that effect. The certificate as issued by the County Clerk may contain such additional information as the resolution or ordinance of the county board adopting such a system requires. That part of the certificate issued by the County Clerk showing the amount of delinquent general property taxes due upon any property shall be certified to by the County Auditor or if none is delinquent, a certification by the County Auditor to that effect. The county board may provide a fee not to exceed $5 for each certificate to be paid to the County Clerk and shall provide that a portion of the fee shall be placed in an indemnity fund in the custody of the County Treasurer to indemnify any person, municipal corporation, quasi-municipal or district which may be damaged by reason of any erroneous certificate.
(Source: P.A. 76-2254; 88-455.)

(35 ILCS 200/21-15)
Sec. 21-15. General tax due dates; default by mortgage lender. Except as otherwise provided in this Section or Section 21-40, all property upon which the first installment of taxes remains unpaid on the later of (i) June 1 or (ii) the day after the date specified on the real estate tax bill as the first installment due date annually shall be deemed delinquent and shall bear interest after that date at the rate of 1 1/2% per month or portion thereof. Except as otherwise provided in this Section or Section 21-40, all property upon which the second installment of taxes remains due and unpaid on the later of (i) September 1 or (ii) the day after the date specified on the real estate tax bill as the second installment due date, annually, shall be deemed delinquent and shall bear interest after that date at the same interest rate. Notwithstanding any other provision of law, if a taxpayer owes an arrearage of taxes due to an administrative error, and if the county collector sends a separate bill for that arrearage as provided in Section 14-41, then any part of the arrearage of taxes that remains unpaid on the day after the due date specified on that tax bill shall be deemed delinquent and shall bear interest after that date at the rate of 1 1/2% per month or portion thereof. All interest collected shall be paid into the general fund of the county. Payment received by mail and postmarked on or before the required due date is not delinquent.
Property not subject to the interest charge in Section 9-260 or Section 9-265 shall also not be subject to the interest charge imposed by this Section until such time as the owner of the property receives actual notice of and is billed for the principal amount of back taxes due and owing.
If an Illinois resident who is a member of the Illinois National Guard or a reserve component of the armed forces of the United States and who has an ownership interest in property taxed under this Act is called to active duty for deployment outside the continental United States and is on active duty on the due date of any installment of taxes due under this Act, he or she shall not be deemed delinquent in the payment of the installment and no interest shall accrue or be charged as a penalty on the installment until 180 days after that member returns from active duty. To be deemed not delinquent in the payment of an installment of taxes and any interest on that installment, the reservist or guardsperson must make a reasonable effort to notify the county clerk and the county collector of his or her activation to active duty and must notify the county clerk and the county collector within 180 days after his or her deactivation and provide verification of the date of his or her deactivation. An installment of property taxes on the property of any reservist or guardsperson who fails to provide timely notice and verification of deactivation to the county clerk is subject to interest and penalties as delinquent taxes under this Code from the date of deactivation.
Notwithstanding any other provision of law, when any unpaid taxes become delinquent under this Section through the fault of the mortgage lender, (i) the interest assessed under this Section for delinquent taxes shall be charged against the mortgage lender and not the mortgagor and (ii) the mortgage lender shall pay the taxes, redeem the property and take all necessary steps to remove any liens accruing against the property because of the delinquency. In the event that more than one entity meets the definition of mortgage lender with respect to any mortgage, the interest shall be assessed against the mortgage lender responsible for servicing the mortgage. Unpaid taxes shall be deemed delinquent through the fault of the mortgage lender only if: (a) the mortgage lender has received all payments due the mortgage lender for the property being taxed under the written terms of the mortgage or promissory note secured by the mortgage, (b) the mortgage lender holds funds in escrow to pay the taxes, and (c) the funds are sufficient to pay the taxes after deducting all amounts reasonably anticipated to become due for all hazard insurance premiums and mortgage insurance premiums and any other assessments to be paid from the escrow under the terms of the mortgage. For purposes of this Section, an amount is reasonably anticipated to become due if it is payable within 12 months from the time of determining the sufficiency of funds held in escrow. Unpaid taxes shall not be deemed delinquent through the fault of the mortgage lender if the mortgage lender was directed in writing by the mortgagor not to pay the property taxes, or if the failure to pay the taxes when due resulted from inadequate or inaccurate parcel information provided by the mortgagor, a title or abstract company, or by the agency or unit of government assessing the tax.
(Source: P.A. 97-944, eff. 8-10-12; 98-286, eff. 1-1-14.)

(35 ILCS 200/21-20)
Sec. 21-20. Due dates; accelerated billing in counties of less than 3,000,000. Except as otherwise provided in Section 21-40, in counties with less than 3,000,000 inhabitants in which the accelerated method of billing and paying taxes provided for in Section 21-30 is in effect, the estimated first installment of unpaid taxes shall be deemed delinquent and shall bear interest after a date not later than June 1 annually as provided for in the ordinance or resolution of the county board adopting the accelerated method, at the rate of 1 1/2% per month or portion thereof until paid or forfeited. The second installment of unpaid taxes shall be deemed delinquent and shall bear interest after August 1 annually at the same interest rate until paid or forfeited. Payment received by mail and postmarked on or before the required due date is not delinquent. Notwithstanding any other provision of law, if a taxpayer owes an arrearage of taxes due to an administrative error, and if the county collector sends a separate bill for that arrearage as provided in Section 14-41, then any part of the arrearage of taxes that remains unpaid on the day after the due date specified on that tax bill shall be deemed delinquent and shall bear interest after that date at the rate of 1 1/2% per month or portion thereof.
If an Illinois resident who is a member of the Illinois National Guard or a reserve component of the armed forces of the United States and who has an ownership interest in property taxed under this Act is called to active duty for deployment outside the continental United States and is on active duty on the due date of any installment of taxes due under this Act, he or she shall not be deemed delinquent in the payment of the installment and no interest shall accrue or be charged as a penalty on the installment until 180 days after that member returns from active duty. To be deemed not delinquent in the payment of an installment of taxes and any interest on that installment, the reservist or guardsperson must make a reasonable effort to notify the county clerk and the county collector of his or her activation to active duty and must notify the county clerk and the county collector within 180 days after his or her deactivation and provide verification of the date of his or her deactivation. An installment of property taxes on the property of any reservist or guardsperson who fails to provide timely notice and verification of deactivation to the county clerk is subject to interest and penalties as delinquent taxes under this Code from the date of deactivation.
(Source: P.A. 98-286, eff. 1-1-14.)

(35 ILCS 200/21-25)
Sec. 21-25. Due dates; accelerated billing in counties of 3,000,000 or more. Except as hereinafter provided and as provided in Section 21-40, in counties with 3,000,000 or more inhabitants in which the accelerated method of billing and paying taxes provided for in Section 21-30 is in effect, the estimated first installment of unpaid taxes shall be deemed delinquent and shall bear interest after March 1 at the rate of 1 1/2% per month or portion thereof until paid or forfeited. For tax year 2010, the estimated first installment of unpaid taxes shall be deemed delinquent and shall bear interest after April 1 at the rate of 1.5% per month or portion thereof until paid or forfeited. For all tax years, the second installment of unpaid taxes shall be deemed delinquent and shall bear interest after August 1 annually at the same interest rate until paid or forfeited. Notwithstanding any other provision of law, if a taxpayer owes an arrearage of taxes due to an administrative error, and if the county collector sends a separate bill for that arrearage as provided in Section 14-41, then any part of the arrearage of taxes that remains unpaid on the day after the due date specified on that tax bill shall be deemed delinquent and shall bear interest after that date at the rate of 1 1/2% per month or portion thereof.
If the county board elects by ordinance adopted prior to July 1 of a levy year to provide for taxes to be paid in 4 installments, each installment for that levy year and each subsequent year shall be deemed delinquent and shall begin to bear interest 30 days after the date specified by the ordinance for mailing bills, at the rate of 1 1/2% per month or portion thereof, until paid or forfeited.
Payment received by mail and postmarked on or before the required due date is not delinquent.
Taxes levied on homestead property in which a member of the National Guard or reserves of the armed forces of the United States who was called to active duty on or after August 1, 1990, and who has an ownership interest, shall not be deemed delinquent and no interest shall accrue or be charged as a penalty on such taxes due and payable in 1991 or 1992 until one year after that member returns to civilian status.
If an Illinois resident who is a member of the Illinois National Guard or a reserve component of the armed forces of the United States and who has an ownership interest in property taxed under this Act is called to active duty for deployment outside the continental United States and is on active duty on the due date of any installment of taxes due under this Act, he or she shall not be deemed delinquent in the payment of the installment and no interest shall accrue or be charged as a penalty on the installment until 180 days after that member returns to civilian status. To be deemed not delinquent in the payment of an installment of taxes and any interest on that installment, the reservist or guardsperson must make a reasonable effort to notify the county clerk and the county collector of his or her activation to active duty and must notify the county clerk and the county collector within 180 days after his or her deactivation and provide verification of the date of his or her deactivation. An installment of property taxes on the property of any reservist or guardsperson who fails to provide timely notice and verification of deactivation to the county clerk is subject to interest and penalties as delinquent taxes under this Code from the date of deactivation.
(Source: P.A. 98-286, eff. 1-1-14.)

(35 ILCS 200/21-27)
Sec. 21-27. Waiver of interest penalty.
(a) On the recommendation of the county treasurer, the county board may adopt a resolution under which an interest penalty for the delinquent payment of taxes for any year that otherwise would be imposed under Section 21-15, 21-20, or 21-25 shall be waived in the case of any person who meets all of the following criteria:
(1) The person is determined eligible for a grant

under the Senior Citizens and Persons with Disabilities Property Tax Relief Act with respect to the taxes for that year.

(2) The person requests, in writing, on a form

approved by the county treasurer, a waiver of the interest penalty, and the request is filed with the county treasurer on or before the first day of the month that an installment of taxes is due.

(3) The person pays the installment of taxes due, in

full, on or before the third day of the month that the installment is due.

(4) The county treasurer approves the request for a

waiver.

(b) With respect to property that qualifies as a brownfield site under Section 58.2 of the Environmental Protection Act, the county board, upon the recommendation of the county treasurer, may adopt a resolution to waive an interest penalty for the delinquent payment of taxes for any year that otherwise would be imposed under Section 21-15, 21-20, or 21-25 if all of the following criteria are met:
(1) the property has delinquent taxes and an

outstanding interest penalty and the amount of that interest penalty is so large as to, possibly, result in all of the taxes becoming uncollectible;

(2) the property is part of a redevelopment plan of a

unit of local government and that unit of local government does not oppose the waiver of the interest penalty;

(3) the redevelopment of the property will benefit

the public interest by remediating the brownfield contamination;

(4) the taxpayer delivers to the county treasurer (i)

a written request for a waiver of the interest penalty, on a form approved by the county treasurer, and (ii) a copy of the redevelopment plan for the property;

(5) the taxpayer pays, in full, the amount of up to

the amount of the first 2 installments of taxes due, to be held in escrow pending the approval of the waiver, and enters into an agreement with the county treasurer setting forth a schedule for the payment of any remaining taxes due; and

(6) the county treasurer approves the request for a

waiver.

(Source: P.A. 99-143, eff. 7-27-15.)

(35 ILCS 200/21-30)
Sec. 21-30. Accelerated billing. Except as provided in this Section, Section 9-260, and Section 21-40, in counties with 3,000,000 or more inhabitants, by January 31 annually, estimated tax bills setting out the first installment of property taxes for the preceding year, payable in that year, shall be prepared and mailed. The first installment of taxes on the estimated tax bills shall be computed at (i) 50% of the total of each tax bill for the preceding year for taxes payable on or before December 31, 2009, and (ii) 55% of the total of each tax bill for the preceding year beginning with the first installment payable in 2010. If, prior to the preparation of the estimated tax bills, a certificate of error has been either approved by a court on or before November 30 of the preceding year or certified pursuant to Section 14-15 on or before November 30 of the preceding year, then the first installment of taxes on the estimated tax bills shall be computed at (i) 50% of the total taxes for the preceding year as corrected by the certificate of error for taxes payable on or before December 31, 2009, and (ii) 55% of the total taxes for the preceding year, as corrected by the certificate of error, beginning with the first installment payable in 2010. By June 30 annually, actual tax bills shall be prepared and mailed. These bills shall set out total taxes due and the amount of estimated taxes billed in the first installment, and shall state the balance of taxes due for that year as represented by the sum derived from subtracting the amount of the first installment from the total taxes due for that year.
The county board may provide by ordinance, in counties with 3,000,000 or more inhabitants, for taxes to be paid in 4 installments. For the levy year for which the ordinance is first effective and each subsequent year, estimated tax bills setting out the first, second, and third installment of taxes for the preceding year, payable in that year, shall be prepared and mailed not later than the date specified by ordinance. Each installment on estimated tax bills shall be computed at 25% of the total of each tax bill for the preceding year. By the date specified in the ordinance, actual tax bills shall be prepared and mailed. These bills shall set out total taxes due and the amount of estimated taxes billed in the first, second, and third installments and shall state the balance of taxes due for that year as represented by the sum derived from subtracting the amount of the estimated installments from the total taxes due for that year.
The county board of any county with less than 3,000,000 inhabitants may, by ordinance or resolution, adopt an accelerated method of tax billing. The county board may subsequently rescind the ordinance or resolution and revert to the method otherwise provided for in this Code.
(Source: P.A. 96-490, eff. 8-14-09.)

(35 ILCS 200/21-35)
Sec. 21-35. Estimated billing in overlapping districts. In counties with less than 3,000,000 inhabitants, when the certified assessed valuations for that portion of overlapping taxing districts lying in another county for the preceding year have not been received by the county clerk by March 1, the county board, upon petition of the county clerk, may by resolution or ordinance adopted on or prior to April 1 of that year, adopt the estimated property tax billing system provided for in this Section for taxes for the preceding year. The resolution or ordinance shall be effective only for the year in which it is adopted.
When authorized by the county board to use the estimated property tax billing system, the county clerk shall estimate the assessed valuations for the other counties in the overlapping taxing districts from which certified assessed valuations for the preceding year have not been received by March 1. The estimated assessed valuations shall, for purposes of computing the first installment tax billing in the current year, be treated in the same manner as certified assessed valuations. Where estimated assessed valuations are used, the first installment billing shall be prepared and mailed on or before May 1.
The county clerk shall make adjustments in the assessments, based on the actual certified assessed valuations later received from the other counties, and such adjustments shall be included in the tax billings for the second installment. A county using the estimated billing system shall complete and mail the adjusted second installment tax billing on or before August 1.
(Source: P.A. 91-357, eff. 7-29-99.)

(35 ILCS 200/21-40)
Sec. 21-40. Ordinance for delayed due date; accrual of interest.
(a) In any county with less than 3,000,000 inhabitants, the county board may adopt an ordinance under which 50% of each installment of taxes shall not become delinquent until 60 days after each installment would otherwise become delinquent under Sections 21-15, 21-20, 21-25 or 21-30.
(b) Beginning with installments of taxes and special assessments payable in 1994, in any county that has been designated, in whole or in part, as a disaster area by the President of the United States or the Governor of the State of Illinois due to a disaster that occurred during the calendar year in which the taxes are payable or in the preceding calendar year, the county board may adopt an ordinance or resolution under which interest allowed to be assessed on special assessments or allowed to be assessed under Sections 21-15, 21-20, and 21-25 on delinquent installments of taxes for real property within one or more townships (or congressional townships if the assessor's books are organized by congressional townships) designated by the county board, that have been affected by the disaster does not accrue until the court enters the order for sale of the property. The ordinance or resolution shall provide that a person may pay a delinquent installment of taxes or special assessment without interest being assessed until the last working day before the court enters the order for sale of the property. If adopted, the ordinance or resolution must establish a procedure for affected property owners to make application to a designated county official who shall determine, according to the guidelines in the ordinance or resolution, whether the property is substantially damaged or adversely affected and shall approve damaged or adversely affected property for the delay in accrual of interest specified in the ordinance or resolution. The designated county official shall notify the county collector of the parcel number and the name of the owner of property approved for relief.
(c) (1) The governing authority of any county that has been designated, in whole or in part, as a disaster area by the President of the United States or the Governor of the State of Illinois may adopt an ordinance or resolution modifying the provisions of this Act relating to any specified installment or installments of real property tax or special assessment on real property that is situated within the designated disaster area and that is determined, in the manner provided in the ordinance or resolution, to be substantially damaged or adversely affected as a result of that disaster.
The ordinance or resolution may:
(A) postpone the date on which any specified

installment or installments of tax due on that real property in the current year becomes or became delinquent under Section 21-15, 21-20, or 21-25;

(B) exempt any specified installment or installments

of tax due on that real property from the interest penalty provided under Section 21-15, 21-20, or 21-25 until the postponed delinquency date established by the ordinance or resolution;

(C) postpone the date on which a special assessment

due on that real property in the current year becomes or became delinquent; and exempt a special assessment due on that real property from any interest penalty until the postponed delinquency date established by the ordinance or resolution; and

(D) order the county collector not to give notice of

application for judgment for sale under Section 21-110 or 21-120 and not to apply for judgment and order of sale under Section 21-150, until after the postponed delinquency date for the final installment of tax or special assessment due on that real property as established in the ordinance or resolution.

(2) The ordinance or resolution shall establish a procedure for owners of real property situated in the designated disaster area to make application to a designated county official, who shall determine, within the guidelines established by the ordinance or resolution, if the property is substantially damaged or adversely affected and approve the property for relief as specified in the ordinance or resolution adopted under this subsection (c). The designated county official shall notify the county collector of the parcel number and name of the property owner of property approved for relief.
(3) The ordinance or resolution may also direct the county collector to give a credit against a special assessment or the extension of the general corporate levy of the county for the year following the year in which the disaster is declared to the owner of property approved for relief in an amount equal to any interest penalty paid by that owner on any specified installment or installments of tax due on that property in the year the disaster is declared, if that interest penalty was paid before the ordinance or resolution was adopted or before the postponed delinquency dates.
(4) The ordinance or resolution may also direct the county collector to refund any installment or installments, and any special assessment or interest penalties thereon, of tax due, in the year the disaster is declared, on property approved for relief, that have been paid by the holder of a certificate of purchase for a prior year on that property.
(Source: P.A. 88-455; 88-518; 88-660, eff. 9-16-94; 89-89, eff. 6-30-95.)

(35 ILCS 200/21-45)
Sec. 21-45. Failure to issue tax bill in prior year. In the event no tax bill was issued as provided in Section 21-30, on any property in any previous year for any reason, one tax bill shall be prepared and mailed by July 1 of the year subsequent to the year in which no tax bill was issued, and taxes on that property for that year only shall bear interest after the first day of August of that year at the rate of 1 1/2% per month or portion thereof until paid or forfeited.
(Source: P.A. 87-17; 88-455.)

(35 ILCS 200/21-50)
Sec. 21-50. Annexations, disconnection or dissolution - Accelerated billing. In the event any property becomes newly liable for taxes levied by any taxing district because of an incorporation or annexation of the taxing district or liability does not exist because of a disconnection of any area of the unit of local government or school district or the dissolution thereof, each estimated installment of property taxes provided for in Section 21-30 shall be computed at 25% of the total of the tax bill for the property for the preceding year. Taxes for which the property becomes newly liable or for which liability does not exist for the property because of a disconnection of any area of, or the dissolution of, any taxing district, shall be added to or subtracted from the balance of taxes due for that year under Section 21-30.
(Source: P.A. 87-17; 88-455.)

(35 ILCS 200/21-55)
Sec. 21-55. Cancellation of accelerated tax bill. Any person may object to an estimated tax bill under Section 21-30 on forms provided by the county collector solely on the grounds that the estimate is based on (a) a tax bill pertaining to any property which was divided subsequent to the time for preparation of the collector's books in the year previous to the year the tax bill on which the estimate is based became delinquent, or (b) the property is no longer located within the corporate limits of any taxing district. Upon a finding by the county collector that the protest is factually correct and that tax bills for that property, or divisions thereof, have been or are being prepared and will be mailed as otherwise provided in this Code, the county collector shall mark the estimated bill and his or her books in an appropriate manner and so inform the county clerk and the estimated tax bill shall be cancelled. No payment of taxes shall be required prior to the filing of an objection permitted by this Section.
(Source: P.A. 87-17; 88-455.)

(35 ILCS 200/21-60)
Sec. 21-60. Refund of overpayment; accelerated billing. In any county in which the accelerated method of billing and paying taxes as provided for in Section 21-30 is in effect, if a taxpayer has paid an amount on his or her estimated tax bills which exceeds the total taxes for the year as shown on the actual tax bill, the county collector shall refund the amount of the overpayment to the person who paid the estimated installments.
When a payment in full satisfaction of a year's taxes has been made, but an open balance is shown unpaid on the Warrant Book because of an over estimation of the taxes in the estimated installments, the County Collector shall provide for an appropriate entry in the Warrant Book to close the item.
(Source: P.A. 87-17; 88-455.)

(35 ILCS 200/Art. 21 Div. 2 heading)

(35 ILCS 200/21-70)
Sec. 21-70. Lien - Payments by representative or agent. When property is assessed to any person as agent for another, or in a representative capacity, the agent or representative shall have a lien on the property, or any property of his or her principal in the agent's possession, until he or she is indemnified against the payment thereof, or, if he or she has paid the tax, until he or she is reimbursed for the payment.
(Source: Laws 1939, p. 886; P.A. 88-455.)

(35 ILCS 200/21-75)
Sec. 21-75. Lien for taxes. The taxes upon property, together with all penalties, interests and costs that may accrue thereon, shall be a prior and first lien on the property, superior to all other liens and encumbrances, from and including the first day of January in the year in which the taxes are levied until the taxes are paid or until the property is sold under this Code.
(a) Foreclosure - Property forfeited for 2 or more years. A lien may be foreclosed, in the circuit court in the name of the People of the State of Illinois, whenever the taxes for 2 or more years on the same description of property have been forfeited to the State. The property may be sold under the order of the court by the person having authority to receive County taxes, with notice to interested parties and right of redemption from the sale, (except that the interest or any other amount to be paid upon redemption in addition to the amount for which the property was sold shall be as provided herein), as provided in Sections 21-345 through 21-365 and 21-380, and in conformity with Section 8 of Article IX of the Illinois Constitution.
In any action to foreclose the lien for delinquent taxes brought by the People of the State of Illinois when the taxes for 2 or more years on the same description of property have been forfeited to the State, service of process shall be made in the manner now prescribed by law. All owners, parties interested, and occupants of any property against which tax liens are sought to be foreclosed shall be named as parties defendant, and shall be served in the manner and form as provided by law for the service of defendants in foreclosures of lien or encumbrances upon real estate. In case there are other parties with ownership interests in the property, they shall be named in the notice under the designation "unknown owners".
(b) Redemption interest. The interest to be paid upon redemption from all tax foreclosure sales held under this Section shall be:
(1) If redeemed within 2 months from the date of the

sale, 3% per month upon the amount for which the property was sold for each of the first 2 months, or fraction thereof;

(2) If redeemed between 2 and 6 months from the date

of the sale, 12% of the amount of sale;

(3) If redeemed between 6 and 12 months from the date

of the sale, 24% of the amount of sale;

(4) If redeemed between 12 and 18 months from the

date of the sale, 36% of the amount of sale;

(5) If redeemed between 18 and 24 months from the

date of the sale, 48% of the amount of sale;

(6) If redeemed after 24 months from the date of

sale, the 48% for the 24 months plus interest at 6% per year thereafter.

(c) Enforcement of lien from rents and profits. A lien under this Section may be enforced at any time after 6 months from the day the tax becomes delinquent out of the rents and profits of the land accruing, or accrued and under the control or jurisdiction of a court. This process may be initiated by the county board of the county or by the corporate authorities of any taxing body entitled to receive any part of the delinquent tax, by petition in any pending suit having jurisdiction of the land, or in any application for judgment and order of sale of lands for delinquent taxes in which the land is included, in the name of the People of the State of Illinois.
The process, practice and procedure under this subsection shall be the same as provided in the Civil Practice Law and the Supreme Court Rules adopted in relation to that Law, except that receivers may be appointed on not less than 3 days' written notice to owners of record or persons in possession. In all petitions the court shall have power to appoint the county collector to take possession of the property only for the purpose of collecting the rents, issues and profits therefrom, and to apply them in satisfaction of the tax lien. When the taxes set forth in the petition are paid in full, the receiver shall be discharged. If the taxes described in the petition are reduced by the final judgment of a court, the county collector shall immediately refund all moneys collected by him or her as receiver over and above the taxes as reduced, and shall deduct that amount from the moneys thereafter distributed to the taxing bodies which received the tax revenue.
In proceedings to foreclose the tax lien, or in petitions to enforce the lien, the amount due on the collector's books against the property shall be prima facie evidence of the amount of taxes against the property. When any taxes are collected, they shall be paid to the county collector, to be distributed by him or her to the authorities entitled to them. All sales made under this Section shall be conducted under the order and supervision of the court by the county collector.
An action to foreclose the lien for delinquent taxes under this Code is an action in rem.
(Source: P.A. 84-551; 88-455.)

(35 ILCS 200/21-80)
Sec. 21-80. Preventing waste to property; receiver. During the pendency of any tax foreclosure proceeding and until the time to redeem the property sold expires, or redemption is made, from any sale made under any judgment foreclosing the lien of taxes, no waste shall be committed or suffered on any of the property involved. The property shall be maintained in good condition and repair. When violations of local building, health or safety codes make the property dangerous or hazardous, when taxes on the property are delinquent for 2 years or more, or when in the judgment of the court it is to the best interest of the parties, the court may, upon the verified petition of any party to the proceeding, or the holder of the certificate of purchase, appoint a receiver for the property with like powers and duties of receivers as in other cases of foreclosure of mortgages or trust deeds. The court in its discretion, may take any other action as may be necessary or desirable to prevent waste and maintain the property in good condition and repair.
(Source: P.A. 85-795; 88-455.)

(35 ILCS 200/21-85)
Sec. 21-85. No receiver for farm or homestead dwelling. No receiver shall be appointed under the provisions of Section 21-80 for property used for farming or for property improved in whole or in part as a family dwelling and occupied by the owner as a residence at the time the unpaid taxes became a lien and continuously thereafter.
(Source: Laws 1939, p. 877; 88-455.)

(35 ILCS 200/21-90)
Sec. 21-90. Purchase and sale by county; distribution of proceeds. When any property is delinquent, or is forfeited for each of 2 or more years, and is offered for sale under any of the provisions of this Code, the County Board of the County in which the property is located, in its discretion, may bid, or, in the case of forfeited property, may apply to purchase it, in the name of the County as trustee for all taxing districts having an interest in the property's taxes or special assessments for the nonpayment of which the property is sold. The presiding officer of the county board, with the advice and consent of the Board, may appoint on its behalf some officer or person to attend such sales and bid or, in the case of forfeited property, to apply to the county clerk to purchase. The County shall apply on the bid or purchase the unpaid taxes and special assessments due upon the property. No cash need be paid. The County shall take all steps necessary to acquire title to the property and may manage and operate the property. When a county, or other taxing district within the county, is a petitioner for a tax deed, no filing fee shall be required. When a county or other taxing district within the county is the petitioner for a tax deed, one petition may be filed including all parcels that are tax delinquent within the county or taxing district, and any publication made under Section 22-20 of this Code may combine all such parcels within a single notice. The notice shall list the street or common address, if known, of the parcels for informational purposes. The county, as tax creditor and as trustee for other tax creditors, or other taxing district within the county, shall not be required to allege and prove that all taxes and special assessments which become due and payable after the sale to the county have been paid nor shall the county be required to pay the subsequently accruing taxes or special assessments at any time. The county board or its designee may prohibit the county collector from including the property in the tax sale of one or more subsequent years. The lien of taxes and special assessments which become due and payable after a sale to a county shall merge in the fee title of the county, or other taxing district within the county, on the issuance of a deed.
The County may sell or assign the property so acquired, or the certificate of purchase to it, to any party, including taxing districts. The proceeds of that sale or assignment, less all costs of the county incurred in the acquisition and sale or assignment of the property, shall be distributed to the taxing districts in proportion to their respective interests therein.
Under Sections 21-110, 21-115, 21-120 and 21-405, a County may bid or purchase only in the absence of other bidders.
(Source: P.A. 88-455; 88-535; 89-412, eff. 11-17-95.)

(35 ILCS 200/21-95)
(Text of Section from P.A. 100-314)
Sec. 21-95. Tax abatement after acquisition by a governmental unit. When any county, municipality, school district, or park district acquires property through the foreclosure of a lien, through a judicial deed, through the foreclosure of receivership certificate lien, or by acceptance of a deed of conveyance in lieu of foreclosing any lien against the property, or when a government unit acquires property under the Abandoned Housing Rehabilitation Act or a blight reduction or abandoned property program administered by the Illinois Housing Development Authority, or when any county or other taxing district acquires a deed for property under Section 21-90 or Sections 21-145 and 21-260, or when any county, municipality, school district, or park district acquires title to property that was to be transferred to that county, municipality, school district, or park district under the terms of an annexation agreement, development agreement, donation agreement, plat of subdivision, or zoning ordinance by an entity that has been dissolved or is being dissolved or has been in bankruptcy proceedings or is in bankruptcy proceedings, all due or unpaid property taxes and existing liens for unpaid property taxes imposed or pending under any law or ordinance of this State or any of its political subdivisions shall become null and void.
(Source: P.A. 100-314, eff. 8-24-17.)

(Text of Section from P.A. 100-445)
Sec. 21-95. Tax abatement after acquisition by a governmental unit. When any county, municipality, school district, forest preserve district, or park district acquires property through the foreclosure of a lien, through a judicial deed, through the foreclosure of receivership certificate lien, or by acceptance of a deed of conveyance in lieu of foreclosing any lien against the property, or when a government unit acquires property under the Abandoned Housing Rehabilitation Act, or when any county or other taxing district acquires a deed for property under Section 21-90 or Sections 21-145 and 21-260, or when any county, municipality, school district, forest preserve district, or park district acquires title to property that was to be transferred to that county, municipality, school district, forest preserve district, or park district under the terms of an annexation agreement, development agreement, donation agreement, plat of subdivision, or zoning ordinance by an entity that has been dissolved or is being dissolved or has been in bankruptcy proceedings or is in bankruptcy proceedings, all due or unpaid property taxes and existing liens for unpaid property taxes imposed or pending under any law or ordinance of this State or any of its political subdivisions shall become null and void.
(Source: P.A. 100-445, eff. 1-1-18.)

(35 ILCS 200/21-100)
Sec. 21-100. Notice to county officials; voiding of tax bills. The county board or corporate authorities of the county, or other taxing district acquiring property under Section 21-95 shall give written notice of the acquisition to the chief county assessment officer and the county collector and the county clerk of the county in which the property is located, and request the voiding of the tax liens as provided in this Section. The notice shall describe the acquired property by legal description or property index number.
Upon receipt of the notice, the county collector and county clerk shall void the current and all prior unpaid taxes on the records in their respective offices by entering the following statement upon their records for the property: "Acquired by ... (name of county, municipality, school district, or park district acquiring the property under Section 21-95). Taxes due and unpaid on this property ... (give legal description or property index number and address of the property) ... are waived and null and void under Section 21-100 of the Property Tax Code. The tax bills of this property are hereby voided and liens for the taxes are extinguished."
(Source: P.A. 96-1142, eff. 7-21-10.)

(35 ILCS 200/21-105)
Sec. 21-105. Liability of owner; rights of tax purchaser. Nothing in Sections 21-95 and 21-100 shall relieve any owner liable for delinquent property taxes under this Code from the payment of any delinquent taxes or liens which have become null and void under those Sections.
Sections 21-95 and 21-100 shall not adversely affect the rights or interests of the holder of any bona fide certificate of purchase of the property for delinquent taxes. However, upon acquisition of property by a governmental unit as set forth in Section 21-95, the rights and interests of the holder of any bona fide certificate of purchase of the property for delinquent taxes shall be limited to a sale in error and a refund as provided under Section 21-310.
(Source: P.A. 91-177, eff. 1-1-00.)

(35 ILCS 200/21-110)
Sec. 21-110. Published notice of annual application for judgment and sale; delinquent taxes. At any time after all taxes have become delinquent in any year, the Collector shall publish an advertisement, giving notice of the intended application for judgment and sale of the delinquent properties. The advertisement may include the street address on file with the county collector, if available, and shall include the PIN number of each delinquent property. Except as provided below, the advertisement shall be in a newspaper published in the township or road district in which the properties are located. If there is no newspaper published in the township or road district, then the notice shall be published in some newspaper in the same county as the township or road district, to be selected by the county collector. When the property is in a city with more than 1,000,000 inhabitants, the advertisement may be in any newspaper published in the same county. When the property is in an incorporated town which has superseded a civil township, the advertisement shall be in a newspaper published in the incorporated town or if there is no such newspaper, then in a newspaper published in the county.
The provisions of this Section relating to the time when the Collector shall advertise intended application for judgment for sale are subject to modification by the governing authority of a county in accordance with the provisions of subsection (c) of Section 21-40.
(Source: P.A. 97-557, eff. 7-1-12.)

(35 ILCS 200/21-112)
Sec. 21-112. Publication time limit. The Collector may recommend to a county board that the board pass an ordinance or resolution stating that the Collector shall no longer publish or send notice of delinquent or forfeited property taxes owed by a lessee of the property, pursuant to a leasehold assessment under Section 9-195 or Section 15-55 of the Property Tax Code or their predecessor provisions in the Revenue Act of 1939, if the taxes have been delinquent or forfeited for at least 10 years and there are no current delinquent or forfeited taxes. The Collector shall discontinue publishing and sending notice of the delinquent or forfeited taxes upon passage of the ordinance or resolution.
(Source: P.A. 89-695, eff. 12-31-96.)

(35 ILCS 200/21-115)
Sec. 21-115. Times of publication of notice. The advertisement shall be published once at least 10 days before the day on which judgment is to be applied for, and shall contain a list of the delinquent properties upon which the taxes or any part thereof remain due and unpaid, the names of owners, if known, the total amount due, and the year or years for which they are due. In counties of less than 3,000,000 inhabitants, advertisement shall include notice of the registration requirement for persons bidding at the sale. Properties upon which taxes have been paid in full under protest shall not be included in the list.
The collector shall give notice that he or she will apply to the circuit court on a specified day for judgment against the properties for the taxes, and costs, and for an order to sell the properties for the satisfaction of the amount due.
The collector shall also give notice of a date within the next 5 business days after the date of application on which all the properties for the sale of which an order is made will be exposed to public sale at a location within the county designated by the county collector, for the amount of taxes, and cost due. The advertisement published according to the provisions of this Section shall be deemed to be sufficient notice of the intended application for judgment and of the sale of properties under the order of the court. Notwithstanding the provisions of this Section and Section 21-110, in the 10 years following the completion of a general reassessment of property in any county with 3,000,000 or more inhabitants, made under an order of the Department, the publication shall be made not sooner than 10 days nor more than 90 days after the date when all unpaid taxes on property have become delinquent.
(Source: P.A. 88-455; 89-126, eff. 7-11-95; 89-426, eff. 6-1-96; 89-626, eff. 8-9-96.)

(35 ILCS 200/21-117)
Sec. 21-117. Costs of publishing delinquent list. A county shall pay for the printer for advertising delinquent lists the following fees:
(1) in all counties, for tracts of land, $0.40 per

column line; and

(2) for town lots, (i) in counties of the first and

second class, $0.40 per column line and (ii) in counties of the third class, $0.50 per column line, to be taxed and collected as costs.

The printer shall receive for printing the preamble, the descriptive headings, the affidavit, and any other matter accompanying the delinquent list, the sum of $0.40 per column line, to be paid by the county.
No costs except printer's fee shall be charged on any lands or lots forfeited to the State.
(Source: P.A. 93-963, eff. 8-20-04.)

(35 ILCS 200/21-118)
Sec. 21-118. Tax sale; online database. At least 10 days prior to any tax sale authorized under this Article 21, the county collector may post on his or her website a list of all properties that are eligible to be sold at the sale. The list shall include the street address on file with the county collector, if available, and shall include the PIN number assigned to the property. The list may not include the name of the property owner.
(Source: P.A. 97-557, eff. 7-1-12.)

(35 ILCS 200/21-120)
Sec. 21-120. Publication of notice of application for judgment; special assessments; counties of 3,000,000 or more. In all cities, villages and incorporated towns in counties with 3,000,000 or more inhabitants, separate advertisements may be made giving notice of an intended application for judgment and for an order of sale on account of delinquent special assessments at any time after the first day of August after the special assessments have become delinquent. The procedure in that case is to be in all other respects, except as to the time of making advertisement and application for judgment and sale, the same as in the case of delinquent general taxes. There shall not be included in the advertisement and application for judgment and sale provided by this Section any properties which are included in the advertisement and application for judgment and sale under Section 21-145.
No advertisement or publication may include parcels for which, under Section 14-15, certificates of error have been executed by the county assessor, or by both the county assessor and board of appeals. In the absence of notice under Section 21-135, or the absence of publication under this Section, the court shall retain jurisdiction to enter final judgments sustaining the assessor's objection on certificates of error. However, the court shall provide for publication and mailing prior to the entry of a final judgment in any case in which the assessor's objection is denied.
The provisions of this Section relating to the time when the Collector shall advertise intended application for judgment for sale are subject to modification by the governing authority of a county in accordance with the provisions of subsection (c) of Section 21-40.
(Source: P.A. 87-1189; 88-455; 88-518.)

(35 ILCS 200/21-125)
Sec. 21-125. Sale of properties previously ordered sold. Property ordered sold by unexecuted judgments and orders of sale, previously entered, shall be included in the advertisement for sale only under the previous orders, and shall be sold in the order in which they appear in the delinquent list contained in the advertisement. At any time between annual sales the county collector also may advertise for sale any properties subject to sale under orders previously entered and not executed for any reason. The advertisement and sale shall be regulated by the provisions regulating the annual advertisement and sale of delinquent properties, as far as applicable.
(Source: Laws 1939, p. 886; P.A. 88-455.)

(35 ILCS 200/21-130)
Sec. 21-130. Use of figures and letters in advertisement and other lists. In all advertisements for the sale of properties for taxes or special assessments, and in entries required to be made by the clerk of the court or other officer, letters, figures, characters or property index numbers may be used to denote townships, ranges, sections, parts of sections, lots or blocks, or parts thereof, the year or the years for which the taxes were due, and the amount of taxes, special assessments, interest and costs. The county collector may subsequently advertise and obtain judgment on properties that have been omitted, or that have been erroneously advertised or described in the first advertisement.
(Source: P.A. 76-2254; 88-455.)

(35 ILCS 200/Art. 21 Div. 3 heading)

(35 ILCS 200/21-135)
Sec. 21-135. Mailed notice of application for judgment and sale. Not less than 15 days before the date of application for judgment and sale of delinquent properties, the county collector shall mail, by registered or certified mail, a notice of the forthcoming application for judgment and sale to the person shown by the current collector's warrant book to be the party in whose name the taxes were last assessed or to the current owner of record and, if applicable, to the party specified under Section 15-170. The notice shall include the intended dates of application for judgment and sale and commencement of the sale, and a description of the properties. The county collector must present proof of the mailing to the court along with the application for judgement.
In counties with less than 3,000,000 inhabitants, a copy of this notice shall also be mailed by the county collector by registered or certified mail to any lienholder of record who annually requests a copy of the notice. The failure of the county collector to mail a notice or its non-delivery to the lienholder shall not affect the validity of the judgment.
In counties with 3,000,000 or more inhabitants, notice shall not be mailed to any person when, under Section 14-15, a certificate of error has been executed by the county assessor or by both the county assessor and board of appeals (until the first Monday in December 1998 and the board of review beginning the first Monday in December 1998 and thereafter), except as provided by court order under Section 21-120.
The collector shall collect $10 from the proceeds of each sale to cover the costs of registered or certified mailing and the costs of advertisement and publication. If a taxpayer pays the taxes on the property after the notice of the forthcoming application for judgment and sale is mailed but before the sale is made, then the collector shall collect $10 from the taxpayer to cover the costs of registered or certified mailing and the costs of advertisement and publication.
(Source: P.A. 93-899, eff. 8-10-04.)

(35 ILCS 200/21-140)
Sec. 21-140. Printer's error in advertisement. In all cases where there is a printer's error in the advertised list which prevents judgment from being obtained against any property, or against all of the delinquent list, at the time stated in the advertisement, the printer shall lose the compensation allowed by this Code for those properties containing errors, or for the entire list, as the case may be.
(Source: Laws 1939, p. 886; P.A. 88-455.)

(35 ILCS 200/21-145)
Sec. 21-145. Scavenger sale. At the same time the County Collector annually publishes the collector's annual sale advertisement under Sections 21-110, 21-115 and 21-120, it is mandatory for the collector in counties with 3,000,000 or more inhabitants, and in other counties if the county board so orders by resolution, to publish an advertisement giving notice of the intended application for judgment and sale of all properties upon which all or a part of the general taxes for each of 3 or more years, including the current tax year, are delinquent as of the date of the advertisement. In no event may there be more than 2 consecutive years without a sale under this Section. The term delinquent also includes forfeitures. The County Collector shall include in the advertisement and in the application for judgment and sale under this Section and Section 21-260 the total amount of all general taxes upon those properties which are delinquent as of the date of the advertisement. In lieu of a single annual advertisement and application for judgment and sale under this Section and Section 21-260, the County Collector may, from time to time, beginning on the date of the publication of the annual sale advertisement and before August 1 of the next year, publish separate advertisements and make separate applications on eligible properties described in one or more volumes of the delinquent list. The separate advertisements and applications shall, in the aggregate, include all the properties which otherwise would have been included in the single annual advertisement and application for judgment and sale under this Section. Upon the written request of the taxing district which levied the same, the County Collector shall also include in the advertisement the special taxes and special assessments, together with interest, penalties and costs thereon upon those properties which are delinquent as of the date of the advertisement. The advertisement and application for judgment and sale shall be in the manner prescribed by this Code relating to the annual advertisement and application for judgment and sale of delinquent properties.
(Source: P.A. 98-277, eff. 8-9-13.)

(35 ILCS 200/Art. 21 Div. 3.5 heading)

(35 ILCS 200/21-150)
Sec. 21-150. Time of applying for judgment. Except as otherwise provided in this Section or by ordinance or resolution enacted under subsection (c) of Section 21-40, in any county with fewer than 3,000,000 inhabitants, all applications for judgment and order of sale for taxes and special assessments on delinquent properties shall be made within 90 days after the second installment due date. In Cook County, all applications for judgment and order of sale for taxes and special assessments on delinquent properties shall be made (i) by July 1, 2011 for tax year 2009, (ii) by July 1, 2012 for tax year 2010, (iii) by July 1, 2013 for tax year 2011, (iv) by July 1, 2014 for tax year 2012, (v) by July 1, 2015 for tax year 2013, (vi) by May 1, 2016 for tax year 2014, (vii) by March 1, 2017 for tax year 2015, and (viii) by April 1 of the next calendar year after the second installment due date for tax year 2016 and each tax year thereafter. In those counties which have adopted an ordinance under Section 21-40, the application for judgment and order of sale for delinquent taxes shall be made in December. In the 10 years next following the completion of a general reassessment of property in any county with 3,000,000 or more inhabitants, made under an order of the Department, applications for judgment and order of sale shall be made as soon as may be and on the day specified in the advertisement required by Section 21-110 and 21-115. If for any cause the court is not held on the day specified, the cause shall stand continued, and it shall be unnecessary to re-advertise the list or notice.
Within 30 days after the day specified for the application for judgment the court shall hear and determine the matter. If judgment is rendered, the sale shall begin on the date within 5 business days specified in the notice as provided in Section 21-115. If the collector is prevented from advertising and obtaining judgment within the time periods specified by this Section, the collector may obtain judgment at any time thereafter; but if the failure arises by the county collector's not complying with any of the requirements of this Code, he or she shall be held on his or her official bond for the full amount of all taxes and special assessments charged against him or her. Any failure on the part of the county collector shall not be allowed as a valid objection to the collection of any tax or assessment, or to entry of a judgment against any delinquent properties included in the application of the county collector.
(Source: P.A. 100-243, eff. 8-22-17.)

(35 ILCS 200/21-155)
Sec. 21-155. Application for judgment on special assessments or special taxes; counties of 3,000,000 or more. In counties with 3,000,000 or more inhabitants, the application for judgment upon delinquent special assessments or special taxes in each year shall include only special assessments, special taxes, or installments thereof, and interest, as are returned as delinquent to the county collector on or before August 1 in the year in which the application is made, and in the case of those levied upon property in any city with 1,000,000 or more inhabitants, as were marked on the general tax books of the county collector on or before March 10 of the same year or within 15 days after the county collector received the general tax books that year. The judgment of sale shall include interest on matured installments up to the date of the judgment.
In the 10 years following the completion of a general reassessment in any county with 3,000,000 or more inhabitants, made under an order of the Department, the application shall be made during the month of October for judgment and order of sale for special assessments, special taxes, or installments thereof, and interest, in each year on delinquent properties, notwithstanding that such special assessments, special taxes, or installments thereof, and interest are not returned as delinquent to the county collector, on or before August 1 in the year in which the application is made, and in the case of those levied upon property in any city with 1,000,000 or more inhabitants, notwithstanding that such special assessments, special taxes or installments thereof, and interest, were not marked on the general tax books of the county collector, on or before March 10 of the same year or within 15 days after the county collector received the general tax books in that year, in that case, the county collector shall include in the application all special assessments, special taxes, and installments thereof, and interest, then remaining unpaid. Within 30 days after the county collector has received the general tax books, the special assessments, special taxes, or installments thereof, and interest, then remaining unpaid, shall be marked therein. If for any reason, the application cannot be made during the month of October, it shall be made at any time not later than January 1.
(Source: P.A. 83-1312; 88-455.)

(35 ILCS 200/21-160)
Sec. 21-160. Annual tax judgment, sale, redemption, and forfeiture record. The collector shall transcribe into a record prepared for that purpose, and known as the annual tax judgment, sale, redemption and forfeiture record, the list of delinquent properties. On or before the day on which application for judgment is to be made, the record shall be made out in numerical order and contain all the information necessary to be recorded.
The record shall set forth the name of the owner, if known; the description of the property; the year or years for which the tax or, in counties with 3,000,000 or more inhabitants, the tax or special assessments is due; the valuation on which the tax is extended; the amount of the consolidated and other taxes or in counties with 3,000,000 or more inhabitants, the consolidated and other taxes and special assessments; the costs; and the total amount of charges against the property.
The final record shall also be ruled in columns, to show in counties with 3,000,000 or more inhabitants the withdrawal of any special assessments from collection and in all counties to show the amount paid before entry of judgment; the amount of judgment and a column for remarks; the amount paid before sale and after entry of judgment; the amount of the sale; amount of interest or penalty; amount of cost; amount forfeited to the State; date of sale; acres or part sold; name of purchaser; amount of sale and penalty; taxes of succeeding years; interest and when paid, interest and cost; total amount of redemption; date of redemption; when deed executed; by whom redeemed; and a column for remarks or receipt of redemption money.
The final record shall be kept in the office of the county clerk.
(Source: P.A. 95-269, eff. 8-17-07.)

(35 ILCS 200/21-165)
Sec. 21-165. Payment of delinquent tax before sale. Any person owning or claiming properties upon which application for judgment is applied for and any lienholder of record may, in person or by agent, pay the taxes, and costs due, or in counties with 3,000,000 or more inhabitants, the taxes, special assessments, interest and costs due, to the county collector at any time on or before the business day immediately preceding the day the taxes are sold, and the collector must accept those payments. A home rule unit may not regulate the hours and procedures employed by the county collector in a manner that is inconsistent with this Section. No deadline for the payment of taxes, special assessments, interest, or costs may be imposed by any county, including a home rule unit, if the deadline is inconsistent with this Section. This Section is a limitation under subsection (i) of Section 6 of Article VII of the Illinois Constitution on the concurrent exercise by home rule units of powers and functions exercised by the State.
(Source: P.A. 97-557, eff. 7-1-12.)

(35 ILCS 200/21-170)
Sec. 21-170. Report of payments and corrections. On the day on which application for judgment on delinquent property is applied for, the collector, assisted by the county clerk, shall post all payments compare and correct the list, and shall make and subscribe an affidavit, which shall be substantially in the following form:
State of Illinois)
) ss.
County of .......)
I ...., collector of the county of ...., do solemnly swear (or affirm, as the case may be), that the foregoing is a true and correct list of the delinquent property within the county of ...., upon which I have been unable to collect the taxes (and special assessments, interest, and printer's fees, if any), charged thereon, as required by law, for the year or years therein set forth; and that the taxes now remain due and unpaid, to the best of my knowledge and belief.
Dated ..........
The affidavit shall be entered at the end of the list, and signed by the collector.
(Source: P.A. 88-455; 89-126, eff. 7-11-95.)

(35 ILCS 200/21-175)
Sec. 21-175. Proceedings by court. Defenses to the entry of judgment against properties included in the delinquent list shall be entertained by the court only when: (a) the defense includes a writing specifying the particular grounds for the objection; and (b) except as otherwise provided in Sections 14-15, 14-25, 23-5, and 23-25, the taxes to which objection is made are paid under protest under Section 23-5 and a tax objection complaint is filed under Section 23-10.
If any party objecting is entitled to a refund of all or any part of a tax paid, the court shall enter judgment accordingly, and also shall enter judgment for the taxes, special assessments, interest and penalties as appear to be due. The judgment shall be considered as a several judgment against each property or part thereof, for each kind of tax or special assessment included therein. The court shall direct the clerk to prepare and enter an order for the sale of the property against which judgment is entered. However, if a defense is made that the property, or any part thereof, is exempt from taxation and it is demonstrated that a proceeding to determine the exempt status of the property is pending under Section 16-70 or 16-130 or is being conducted under Section 8-35 or 8-40, the court shall not enter a judgment relating to that property until the proceedings being conducted under Section 8-35 or Section 8-40 have terminated.
(Source: P.A. 88-455; 88-642, eff. 9-9-94; 89-126, eff. 7-11-95.)

(35 ILCS 200/21-180)
Sec. 21-180. Form of court order. A judgment and order of sale shall be substantially in the following form:
Whereas, due notice has been given of the intended application for a judgment against properties, and no sufficient defense having been made or cause shown why judgment should not be entered against the properties, for taxes (special assessments, if any), interest, penalties and costs due and unpaid thereon for the year or years herein set forth, therefore the court hereby enters judgment against the above stated properties or parts of properties, in favor of the People of the State of Illinois, for the amount of taxes (and special assessments, if any), interest, penalties and costs due thereon. It is ordered by the court that the properties, or so much of each of them as shall be sufficient to satisfy the amount of taxes (and special assessments, if any), interest, penalties and costs due thereon, be sold as the law directs.
The order shall be signed by the judge. In all judicial proceedings of any kind, for the collection of taxes and special assessments, all amendments may be made which, by law, could be made in any personal action pending in that court.
(Source: P.A. 84-1275; 88-455.)

(35 ILCS 200/21-185)
Sec. 21-185. Cure of error or informality in assessment rolls or tax list or in the assessment, levy or collection of the taxes. No assessment of property or charge for any of the taxes shall be considered illegal on account of any irregularity in the tax lists or assessment rolls, or on account of the assessment rolls or tax lists not having been made, completed or returned within the time required by law, or on account of the property having been charged or listed in the assessment or tax list without name, or in any other name than that of the rightful owner. No error or informality in the proceedings of any of the officers connected with the assessment, levying or collection of the taxes, not affecting the substantial justice of the tax itself, shall vitiate or in any manner affect the tax or the assessment thereof. Any irregularity or informality in the assessment rolls or tax lists, or in any of the proceedings connected with the assessment or levy of the taxes, or any omission or defective act of any other officer or officers connected with the assessment or levying of the taxes, may be, in the discretion of the court, corrected, supplied and made to conform to law by the court, or by the person (in the presence of the court) from whose neglect or default it was occasioned. Where separate advertisement and application for judgment and order of sale is made on account of delinquent special taxes or special assessments in all cities, villages and incorporated towns in counties with 3,000,000 or more inhabitants, and in cities, villages and incorporated towns in other counties in which the county board by resolution has extended the time in which the return, required in Section 20-100, may be made, the procedure shall, in all respects, be the same as in this section prescribed, except that there shall be 2 separate judgments and orders for sale, one on account of delinquent special taxes and special assessments and the other on account of delinquent general taxes.
(Source: P.A. 84-1275; 88-455.)

(35 ILCS 200/Art. 21 Div. 4 heading)

(35 ILCS 200/21-190)
Sec. 21-190. Entry of judgment for sale. If judgment is rendered against any property for any tax or, in counties with 3,000,000 or more inhabitants, for any tax or special assessment, the county collector shall, after publishing a notice for sale in compliance with the requirements of Sections 21-110 and 21-115 or 21-120, proceed to offer the property for sale pursuant to the judgment. However, in the case of an appeal from the judgment, if the party, when filing notice of appeal deposits with the county collector the amount of the judgment and costs, the collector shall not sell the property until the appeal is disposed of.
(Source: P.A. 79-451; 88-455.)

(35 ILCS 200/21-195)
Sec. 21-195. Examination of record; certificate of correctness. On the day advertised for sale, the county clerk, assisted by the collector, shall examine the list upon which judgment has been entered and ascertain that all payments have been properly noted thereon. The county clerk shall make a certificate to be entered on the record, following the order of court that the record is correct, and that judgment was entered upon the property therein mentioned for the taxes, interest and costs due thereon. The certificate shall be attested by the circuit court clerk under seal of the court and shall be the process on which the property or any interest therein shall be sold for taxes, special assessments, interest and costs due thereon, and may be substantially in the following form:
State of Illinois County of .....
I, ...., clerk of the circuit court, in and for the county of ...., do hereby certify that the foregoing is a true and correct record of the delinquent property in the county, against which judgment and order of sale was duly entered in the circuit court for the county, on (insert date), for the amount of the taxes, special assessments, interest and costs due severally thereon as therein set forth, and that the judgment and order of court in relation thereto fully appears on the record.
Dated (insert date).
(Source: P.A. 91-357, eff. 7-29-99.)

(35 ILCS 200/21-200)
Sec. 21-200. County clerk assistance at sale. The county clerk, in person or by deputy, shall attend all sales for taxes, made by the collector, and shall assist at the sales.
(Source: Laws 1939, p. 886; P.A. 88-455.)

(35 ILCS 200/21-205)
Sec. 21-205. Tax sale procedures. The collector, in person or by deputy, shall attend, on the day and in the place specified in the notice for the sale of property for taxes, and shall, between 9:00 a.m. and 4:00 p.m., or later at the collector's discretion, proceed to offer for sale, separately and in consecutive order, all property in the list on which the taxes, special assessments, interest or costs have not been paid. However, in any county with 3,000,000 or more inhabitants, the offer for sale shall be made between 8:00 a.m. and 8:00 p.m. The collector's office shall be kept open during all hours in which the sale is in progress. The sale shall be continued from day to day, until all property in the delinquent list has been offered for sale. However, any city, village or incorporated town interested in the collection of any tax or special assessment, may, in default of bidders, withdraw from collection the special assessment levied against any property by the corporate authorities of the city, village or incorporated town. In case of a withdrawal, there shall be no sale of that property on account of the delinquent special assessment thereon.
Until January 1, 2013, in every sale of property pursuant to the provisions of this Code, the collector may employ any automated means that the collector deems appropriate. Beginning on January 1, 2013, either (i) the collector shall employ an automated bidding system that is programmed to accept the lowest redemption price bid by an eligible tax purchaser, subject to the penalty percentage limitation set forth in Section 21-215, or (ii) all tax sales shall be digitally recorded with video and audio. All bidders are required to personally attend the sale and, if automated means are used, all hardware and software used with respect to those automated means must be certified by the Department and re-certified by the Department every 5 years. If the tax sales are digitally recorded and no automated bidding system is used, then the recordings shall be maintained by the collector for a period of at least 3 years from the date of the tax sale. The changes made by this amendatory Act of the 94th General Assembly are declarative of existing law.
(Source: P.A. 97-557, eff. 7-1-12; 97-1125, eff. 8-28-12.)

(35 ILCS 200/21-210)
Sec. 21-210. Bids by taxing districts. Any city, incorporated town or village, corporate authorities, commissioners, or persons interested in any special assessment or installment thereof, may become purchaser at any sale, and may designate and appoint some officer or person to attend and bid at the sale on its behalf.
(Source: Laws 1939, p. 886; P.A. 88-455.)

(35 ILCS 200/21-215)
Sec. 21-215. Penalty bids. The person at the sale offering to pay the amount due on each property for the least penalty percentage shall be the purchaser of that property. No bid shall be accepted for a penalty exceeding 18% of the amount of the tax or special assessment on property.
(Source: P.A. 86-1431; 86-1480; 88-455.)

(35 ILCS 200/21-220)
Sec. 21-220. Letter of credit or bond in counties of 3,000,000 or more; registration in other counties. In counties with 3,000,000 or more inhabitants, no person shall make an offer to pay the amount due on any property and the collector shall not accept or acknowledge an offer from any person who has not deposited with the collector, not less than 10 days prior to making such offer, an irrevocable and unconditional letter of credit or such other unconditional bond payable to the order of the collector in an amount not less than 1.5 times the amount of any tax or special assessment due upon the property, provided that in no event shall the irrevocable and unconditional letter of credit or such other unconditional bond be in an amount less than $1,000. The collector may without notice draw upon the letter of credit or bond in the event payment of the amount due together with interest and costs thereon is not made forthwith by the person purchasing any property. At all times during the sale, any person making an offer or offers to pay the amount or amounts due on any properties shall maintain the letter of credit or bond with the collector in an amount not less than 1.5 times the amount due on the properties which he or she has purchased and for which he or she has not paid.
In counties with less than 3,000,000 inhabitants, unless the county board provides otherwise, no person shall be eligible to bid who did not register with the county collector at least 10 business days prior to the first day of sale authorized under Section 21-115. The registration must be accompanied by a deposit in an amount determined by the county collector, but not to exceed $250 in counties of less than 50,000 inhabitants or $500 in all other counties, which must be applied to the amount due on the properties that the registrant has purchased. If the registrant cannot participate in the tax sale, then he or she may notify the tax collector, no later than 5 business days prior to the sale, of the name of the substitute person who will participate in the sale in the registrant's place, and an additional deposit is not required for any such substitute person. If the registrant does not attend the sale, then the deposit is forfeited to the Tax Sale Automation Fund established under Section 21-245. If the registrant does attend the sale and attempts, but fails, to purchase any parcels offered for sale, then the deposit must be refunded to the registrant.
(Source: P.A. 95-537, eff. 8-28-07.)

(35 ILCS 200/21-225)
Sec. 21-225. Forfeited property. Every property offered at public sale, and not sold for want of bidders, unless it is released from sale by the withdrawal from collection of a special assessment levied thereon, shall be forfeited to the State of Illinois. However, when the court, county clerk and county treasurer certify that the taxes and special assessments not withdrawn from collection on forfeited property equal or exceed the actual value of the property, the county collector shall, on the receipt of such certificate, offer the property for sale to the highest bidder, after first giving 10 days' notice in counties with less than 10,000 inhabitants, according to the most recent federal decennial census, and 30 days' notice in all other counties, in the manner described in Sections 21-110 and 21-115, of the time and place of sale, together with a description of the property to be offered. A certificate of purchase shall be issued to the purchaser at the sale as in other cases provided in this Code. The county collector shall receive credit in the settlement with the taxing bodies for which the tax was levied for the amount not realized by the sale. The amount received from the sale shall be paid by the collector, pro rata, to the taxing bodies entitled to it.
(Source: P.A. 97-557, eff. 7-1-12.)

(35 ILCS 200/21-230)
Sec. 21-230. Record of sales and redemptions. When any property is sold, the county clerk shall enter on the Tax Judgment, Sale, Redemption and Forfeiture Record, in the blank columns provided for that purpose, the name of the purchaser and the final bid. When any property is redeemed from sale, the county clerk shall enter the name of the person redeeming, the redemption date and the amount of redemption, in the proper column.
(Source: Laws 1965, p. 631; P.A. 88-455.)

(35 ILCS 200/21-235)
Sec. 21-235. Record of forfeitures. All properties forfeited to the State at the sale shall be noted on the Tax Judgment, Sale, Redemption and Forfeiture Record.
In counties with less than 3,000,000 inhabitants, a list of all property charged with delinquent special assessments and forfeited to the State at the sale shall be returned to the collector of the levying municipality.
(Source: P.A. 76-2254; 88-455.)

(35 ILCS 200/21-240)
Sec. 21-240. Payment for property purchased at tax sale; reoffering for sale. Except as otherwise provided below, the person purchasing any property, or any part thereof, shall be liable to the county for the amount due and shall forthwith pay to the county collector the amount charged on the property. Upon failure to do so, the amount due shall be recoverable in a civil action brought in the name of the People of the State of Illinois in any court of competent jurisdiction. The person so purchasing shall be relieved of liability only by payment of the amount due together with interest and costs thereon, or if the property is reoffered at the sale, purchased and paid for. Reoffering of the property for sale shall be at the discretion of the collector. The sale shall not be closed until payment is made or the property again offered for sale. In counties with 3,000,000 or more inhabitants, only the taxes, special assessments, interest and costs as advertised in the sale shall be required to be paid forthwith. The general taxes charged on the land remaining due and unpaid, including amounts subject to certificates of error, not included in the advertisement, shall be paid by the purchaser within 10 days after the sale, except that upon payment of the fee provided by law to the County Clerk (which fee shall be deemed part of the costs of sale) the purchaser may make written application, within the 10 day period, to the county clerk for a statement of all taxes, interest and costs due and an estimate of the cost of redemption of all forfeited general taxes, which were not included in the advertisement. After obtaining such statement and estimate and an order on the county collector to receive the amount of forfeited general taxes, if any, the purchaser shall pay to the county collector all the remaining taxes, interest and costs, and the amount necessary to redeem the forfeited general taxes. The county collector shall issue the purchaser a receipt therefor. Any delay in providing the statement or in accepting payment, and delivering receipt therefor, shall not be counted as a part of the 10 days. When the receipt of the collector is issued, a copy shall be filed with the county clerk and the county clerk shall include the amount shown in such receipt in the amount of the purchase price of the property in the certificate of purchase. The purchaser then shall be entitled to a certificate of purchase. If a purchaser fails to complete his or her purchase as provided in this Section, the purchase shall become void, and be of no effect, but the collector shall not refund the amount paid in cash at the time of the sale, except in cases of sale in error. That amount shall be treated as a payment and distributed to the taxing bodies as other collections are distributed. The lien for taxes for the amount paid shall remain on the property, in favor of the purchaser, his or her heirs or assigns, until paid with 5% interest per year on that amount from the date the purchaser paid it. The amount and fact of such ineffective purchase shall be entered in the tax judgment, sale, redemption and forfeiture record opposite the property upon which the lien remains. No redemption shall be made without payment of this amount for the benefit of the purchaser, and no future sale of the property shall be made except subject to the lien of such purchaser. This section shall not apply to any purchase by any city, village or incorporated town in default of other bidders at any sale for delinquent special assessments.
(Source: P.A. 84-1308; 88-455.)

(35 ILCS 200/21-245)
Sec. 21-245. Automation fee. The county collector in all counties may assess to the purchaser of property for delinquent taxes an automation fee of not more than $10 per parcel. In counties with less than 3,000,000 inhabitants:
(a) The fee shall be paid at the time of the purchase if the record keeping system used for processing the delinquent property tax sales is automated or has been approved for automation by the county board. The fee shall be collected in the same manner as other fees or costs.
(b) Fees collected under this Section shall be retained by the county treasurer in a fund designated as the Tax Sale Automation Fund. The fund shall be audited by the county auditor. The county board, with the approval of the county treasurer, shall make expenditures from the fund (1) to pay any costs related to the automation of property tax collections and delinquent property tax sales, including the cost of hardware, software, research and development, and personnel and (2) to defray the cost of providing electronic access to property tax collection records and delinquent tax sale records.
(Source: P.A. 93-415, eff. 8-5-03.)

(35 ILCS 200/21-250)
Sec. 21-250. Certificate of purchase. The county clerk shall make out and deliver to the purchaser of any property sold under Section 21-205, a certificate of purchase countersigned by the collector, describing the property sold, the date of sale, the amount of taxes, special assessments, interest and cost for which they were sold and that payment of the sale price has been made. If any person becomes the purchaser of more than one property owned by one party or person, the purchaser may have the whole or one or more of them included in one certificate, but separate certificates shall be issued in all other cases. A certificate of purchase shall be assignable by endorsement. An assignment shall vest in the assignee or his or her legal representatives, all the right and title of the original purchaser.
If the tax certificate is lost or destroyed, the county clerk shall issue a duplicate certificate upon written request and a sworn affidavit by the tax sale purchaser, or his or her assignee, that the tax certificate is lost or destroyed. The county clerk shall cause a notation to be made in the tax sale and judgment book that a duplicate certificate has been issued, and redemption payments shall be made only to the holder of the duplicate certificate.
(Source: P.A. 88-455; 89-617, eff. 9-1-96.)

(35 ILCS 200/21-251)
Sec. 21-251. Registry of owners of certificates of purchase.
(a) The county clerk of each county shall create and maintain a registry system that permanently records the names, addresses, and telephone numbers of owners or assignees of certificates of purchase issued pursuant to any tax sale conducted under this Code. The registry may consist of a single record or a combination of records maintained in paper or electronic form and may include copies of records kept by the county treasurer for other purposes, all to be used as the county clerk deems appropriate to carry out the purposes of this Section. The information in the registry shall be made available to the public.
(b) The county clerk of each county is authorized to promulgate reasonable rules, procedures, and forms for purposes of creating and maintaining the registry and for access to the registry information by members of the public. In counties with 3,000,000 or more inhabitants, any owner of a certificate of purchase pursuant to assignment may elect whether to register that assignment as provided in this Section, but all owners of certificates of purchase shall be subject to the provisions of subsection (d) of this Section. In counties with less than 3,000,000 inhabitants, the county clerk shall provide by rule whether registration of assignments of certificates of purchase shall be elective or mandatory.
(c) The owner of a certificate of purchase pursuant to assignment, in order to register that assignment, shall submit to the county clerk the owner's name, address, and telephone number in accordance with any rules, procedures, and forms promulgated by the clerk. Any registered owner of a certificate of purchase may update the registration at any time without charge by submitting to the county clerk any lawful change of name, address, or telephone number.
(d) If notice is required to be given to the owner of the certificate of purchase in any proceeding, whether judicial or administrative, affecting a tax sale conducted under any provision of this Code, the notice may be directed to the most recent owner of the certificate of purchase appearing in the county clerk's registry under this Section. Any notice that has been directed as provided in this Section shall be conclusively presumed to be properly directed to the owner of the certificate of purchase for all purposes related to the proceeding in which the notice is given. No objection or assertion by any assignee of a certificate of purchase in any proceeding shall be heard on grounds that a notice to the tax purchaser was misdirected, unless that assignee's current and lawful name, address, and telephone number were submitted to the county clerk's registry at the time of the notice in question.
(e) The county clerk may assess an automation fee of no more than $10 to be paid by the owner of the certificate of purchase for each assignment of the certificate that is registered under this Section. The fee shall be collected in the same manner as other fees and costs and shall be held by the county clerk in a fund for purposes of automating his or her office. The fee provided for under this Section shall not be chargeable to the cost of redemption under Section 21-355 nor shall it be posted under Section 21-360 of this Code.
(Source: P.A. 92-729, eff. 7-25-02.)

(35 ILCS 200/21-252)
Sec. 21-252. Index of tax sale records. The county clerk may make an index of tax-sale records. The index shall be kept in the county clerk's office as a public record, open to inspection during office hours.
(Source: Laws 1939, p. 886; P.A. 88-455.)

(35 ILCS 200/21-255)
Sec. 21-255. County clerk's books and records - Prima facie evidence. The books and records of the county clerk, or copies thereof, certified by the clerk, shall be prima facie evidence to prove the sale of any property for taxes or special assessments, the redemption of the property, or payment of taxes or special assessments thereon.
(Source: Laws 1939, p. 886; P.A. 88-455.)

(35 ILCS 200/Art. 21 Div. 5 heading)

(35 ILCS 200/21-260)
Sec. 21-260. Collector's scavenger sale. Upon the county collector's application under Section 21-145, to be known as the Scavenger Sale Application, the Court shall enter judgment for the general taxes, special taxes, special assessments, interest, penalties and costs as are included in the advertisement and appear to be due thereon after allowing an opportunity to object and a hearing upon the objections as provided in Section 21-175, and order those properties sold by the County Collector at public sale to the highest bidder for cash, notwithstanding the bid may be less than the full amount of taxes, special taxes, special assessments, interest, penalties and costs for which judgment has been entered.
(a) Conducting the sale - Bidding. All properties shall be offered for sale in consecutive order as they appear in the delinquent list. The minimum bid for any property shall be $250 or one-half of the tax if the total liability is less than $500. The successful bidder shall immediately pay the amount of minimum bid to the County Collector in cash, by certified or cashier's check, by money order, or, if the successful bidder is a governmental unit, by a check issued by that governmental unit. If the bid exceeds the minimum bid, the successful bidder shall pay the balance of the bid to the county collector in cash, by certified or cashier's check, by money order, or, if the successful bidder is a governmental unit, by a check issued by that governmental unit by the close of the next business day. If the minimum bid is not paid at the time of sale or if the balance is not paid by the close of the next business day, then the sale is void and the minimum bid, if paid, is forfeited to the county general fund. In that event, the property shall be reoffered for sale within 30 days of the last offering of property in regular order. The collector shall make available to the public a list of all properties to be included in any reoffering due to the voiding of the original sale. The collector is not required to serve or publish any other notice of the reoffering of those properties. In the event that any of the properties are not sold upon reoffering, or are sold for less than the amount of the original voided sale, the original bidder who failed to pay the bid amount shall remain liable for the unpaid balance of the bid in an action under Section 21-240. Liability shall not be reduced where the bidder upon reoffering also fails to pay the bid amount, and in that event both bidders shall remain liable for the unpaid balance of their respective bids. A sale of properties under this Section shall not be final until confirmed by the court.
(b) Confirmation of sales. The county collector shall file his or her report of sale in the court within 30 days of the date of sale of each property. No notice of the county collector's application to confirm the sales shall be required except as prescribed by rule of the court. Upon confirmation, except in cases where the sale becomes void under Section 22-85, or in cases where the order of confirmation is vacated by the court, a sale under this Section shall extinguish the in rem lien of the general taxes, special taxes and special assessments for which judgment has been entered and a redemption shall not revive the lien. Confirmation of the sale shall in no event affect the owner's personal liability to pay the taxes, interest and penalties as provided in this Code or prevent institution of a proceeding under Section 21-440 to collect any amount that may remain due after the sale.
(c) Issuance of tax sale certificates. Upon confirmation of the sale the County Clerk and the County Collector shall issue to the purchaser a certificate of purchase in the form prescribed by Section 21-250 as near as may be. A certificate of purchase shall not be issued to any person who is ineligible to bid at the sale or to receive a certificate of purchase under Section 21-265.
(d) Scavenger Tax Judgment, Sale and Redemption Record - Sale of parcels not sold. The county collector shall prepare a Scavenger Tax Judgment, Sale and Redemption Record. The county clerk shall write or stamp on the scavenger tax judgment, sale, forfeiture and redemption record opposite the description of any property offered for sale and not sold, or not confirmed for any reason, the words "offered but not sold". The properties which are offered for sale under this Section and not sold or not confirmed shall be offered for sale annually thereafter in the manner provided in this Section until sold, except in the case of mineral rights, which after 10 consecutive years of being offered for sale under this Section and not sold or confirmed shall no longer be required to be offered for sale. At any time between annual sales the County Collector may advertise for sale any properties subject to sale under judgments for sale previously entered under this Section and not executed for any reason. The advertisement and sale shall be regulated by the provisions of this Code as far as applicable.
(e) Proceeding to tax deed. The owner of the certificate of purchase shall give notice as required by Sections 22-5 through 22-30, and may extend the period of redemption as provided by Section 21-385. At any time within 6 months prior to expiration of the period of redemption from a sale under this Code, the owner of a certificate of purchase may file a petition and may obtain a tax deed under Sections 22-30 through 22-55. All proceedings for the issuance of a tax deed and all tax deeds for properties sold under this Section shall be subject to Sections 22-30 through 22-55. Deeds issued under this Section are subject to Section 22-70. This Section shall be liberally construed so that the deeds provided for in this Section convey merchantable title.
(f) Redemptions from scavenger sales. Redemptions may be made from sales under this Section in the same manner and upon the same terms and conditions as redemptions from sales made under the County Collector's annual application for judgment and order of sale, except that in lieu of penalty the person redeeming shall pay interest as follows if the sale occurs before September 9, 1993:
(1) If redeemed within the first 2 months from the

date of the sale, 3% per month or portion thereof upon the amount for which the property was sold;

(2) If redeemed between 2 and 6 months from the date

of the sale, 12% of the amount for which the property was sold;

(3) If redeemed between 6 and 12 months from the date

of the sale, 24% of the amount for which the property was sold;

(4) If redeemed between 12 and 18 months from the

date of the sale, 36% of the amount for which the property was sold;

(5) If redeemed between 18 and 24 months from the

date of the sale, 48% of the amount for which the property was sold;

(6) If redeemed after 24 months from the date of

sale, the 48% herein provided together with interest at 6% per year thereafter.

If the sale occurs on or after September 9, 1993, the person redeeming shall pay interest on that part of the amount for which the property was sold equal to or less than the full amount of delinquent taxes, special assessments, penalties, interest, and costs, included in the judgment and order of sale as follows:
(1) If redeemed within the first 2 months from the

date of the sale, 3% per month upon the amount of taxes, special assessments, penalties, interest, and costs due for each of the first 2 months, or fraction thereof.

(2) If redeemed at any time between 2 and 6 months

from the date of the sale, 12% of the amount of taxes, special assessments, penalties, interest, and costs due.

(3) If redeemed at any time between 6 and 12 months

from the date of the sale, 24% of the amount of taxes, special assessments, penalties, interest, and costs due.

(4) If redeemed at any time between 12 and 18 months

from the date of the sale, 36% of the amount of taxes, special assessments, penalties, interest, and costs due.

(5) If redeemed at any time between 18 and 24 months

from the date of the sale, 48% of the amount of taxes, special assessments, penalties, interest, and costs due.

(6) If redeemed after 24 months from the date of

sale, the 48% provided for the 24 months together with interest at 6% per annum thereafter on the amount of taxes, special assessments, penalties, interest, and costs due.

The person redeeming shall not be required to pay any interest on any part of the amount for which the property was sold that exceeds the full amount of delinquent taxes, special assessments, penalties, interest, and costs included in the judgment and order of sale.
Notwithstanding any other provision of this Section, except for owner-occupied single family residential units which are condominium units, cooperative units or dwellings, the amount required to be paid for redemption shall also include an amount equal to all delinquent taxes on the property which taxes were delinquent at the time of sale. The delinquent taxes shall be apportioned by the county collector among the taxing districts in which the property is situated in accordance with law. In the event that all moneys received from any sale held under this Section exceed an amount equal to all delinquent taxes on the property sold, which taxes were delinquent at the time of sale, together with all publication and other costs associated with the sale, then, upon redemption, the County Collector and the County Clerk shall apply the excess amount to the cost of redemption.
(g) Bidding by county or other taxing districts. Any taxing district may bid at a scavenger sale. The county board of the county in which properties offered for sale under this Section are located may bid as trustee for all taxing districts having an interest in the taxes for the nonpayment of which the parcels are offered. The County shall apply on the bid the unpaid taxes due upon the property and no cash need be paid. The County or other taxing district acquiring a tax sale certificate shall take all steps necessary to acquire title to the property and may manage and operate the property so acquired.
When a county, or other taxing district within the county, is a petitioner for a tax deed, no filing fee shall be required on the petition. The county as a tax creditor and as trustee for other tax creditors, or other taxing district within the county shall not be required to allege and prove that all taxes and special assessments which become due and payable after the sale to the county have been paid. The county shall not be required to pay the subsequently accruing taxes or special assessments at any time. Upon the written request of the county board or its designee, the county collector shall not offer the property for sale at any tax sale subsequent to the sale of the property to the county under this Section. The lien of taxes and special assessments which become due and payable after a sale to a county shall merge in the fee title of the county, or other taxing district, on the issuance of a deed. The County may sell the properties so acquired, or the certificate of purchase thereto, and the proceeds of the sale shall be distributed to the taxing districts in proportion to their respective interests therein. The presiding officer of the county board, with the advice and consent of the County Board, may appoint some officer or person to attend scavenger sales and bid on its behalf.
(h) Miscellaneous provisions. In the event that the tract of land or lot sold at any such sale is not redeemed within the time permitted by law and a tax deed is issued, all moneys that may be received from the sale of properties in excess of the delinquent taxes, together with all publication and other costs associated with the sale, shall, upon petition of any interested party to the court that issued the tax deed, be distributed by the County Collector pursuant to order of the court among the persons having legal or equitable interests in the property according to the fair value of their interests in the tract or lot. Section 21-415 does not apply to properties sold under this Section. Appeals may be taken from the orders and judgments entered under this Section as in other civil cases. The remedy herein provided is in addition to other remedies for the collection of delinquent taxes.
(i) The changes to this Section made by this amendatory Act of the 95th General Assembly apply only to matters in which a petition for tax deed is filed on or after the effective date of this amendatory Act of the 95th General Assembly.
(Source: P.A. 95-477, eff. 6-1-08.)

(35 ILCS 200/21-265)
Sec. 21-265. Scavenger sale; persons ineligible to bid or purchase.
(a) No person, except a unit of local government, shall be eligible to bid or receive a certificate of purchase at any sale under Section 21-260 unless that person has completed and delivered to the county clerk a true, accurate and complete application for certificate of purchase which shall affirm that:
(1) the person has not bid upon or applied to

purchase any property at the sale for a person who is the party or agent of the party who owns the property or is responsible for the payment of the delinquent taxes;

(2) the person is not, nor is he or she the agent

for, the owner or party responsible for payment of the general taxes on any property which is located in the same county in which the sale is held and which is tax delinquent or forfeited for all or any part of each of 2 or more years, excepting any year for which a certificate of error issued under Sections 14-15, 14-20 and 14-25 is pending for adjudication; and

(3) the person, although otherwise eligible to bid,

has not either directly or through an agent twice during the same sale failed to complete a purchase by the immediate payment of the minimum bid or the payment of the balance of a bid within the time provided by Section 21-260.

(Source: P.A. 86-949; 87-669; 88-455.)

(35 ILCS 200/21-270)
Sec. 21-270. Scavenger sale registration. No person, except a unit of local government, shall be eligible to bid or to receive a certificate of purchase who did not register with the county collector at least 5 business days in advance of the first day of the sale under Section 21-260. The collector may charge, for each registration, a fee of not more than $50 in counties with less than 3,000,000 inhabitants and not more than $100 in counties of 3,000,000 or more inhabitants. Registration shall be made upon such forms and according to such regulations as the county collector deems necessary in order to effect complete and accurate disclosure of the identity of all persons beneficially interested, directly or indirectly, in each sale under Section 21-260. The information to be disclosed shall include, but not be limited to, the name, address and telephone number of the purchaser to whom the clerk and collector will be requested to issue a certificate of purchase; if the purchaser is a corporation, the place of incorporation and the names and addresses of its shareholders unless the corporation is publicly held; if the purchaser is a partnership, the names and addresses of all general and limited partners; if the purchaser is doing business under an assumed business name, the county where such name is registered and the names, addresses and telephone numbers of all persons having an ownership interest in the business; and the identity and location of any other tax delinquent property owned by the bidder and purchaser.
Every application for certificate of purchase and form for registration authorized and required by this Section and Section 21-275 shall be executed under penalty of perjury as though under oath or affirmation, but no acknowledgement is required.
(Source: P.A. 86-949; 87-669; 88-455.)

(35 ILCS 200/21-275)
Sec. 21-275. Scavenger sale; application for certificate of purchase. The application for certificate of purchase shall be executed by the purchaser and by any individual bidder acting in the purchaser's behalf. The application shall be initially executed and delivered to the county clerk at the time of registration for the sale as provided in this Section. Before receiving any certificate of purchase, each purchaser and individual bidder acting in the purchaser's behalf shall sign and deliver to the county clerk a schedule or schedules of the properties for which that purchaser has successfully bid and is applying to purchase, which schedule(s) shall be attached to and incorporated within the application. The schedule(s) shall be accompanied by a fee, for each property listed, of $10 in counties with less than 3,000,000 inhabitants and $20 in counties with 3,000,000 or more inhabitants. The application and schedule(s) shall be in substantially the following form:

(35 ILCS 200/21-280)
Sec. 21-280. Scavenger sale; ineligible bid; liability.
(a) Any person who is ineligible under Section 21-265 to bid or to receive a certificate of purchase from a sale under Section 21-260, who nevertheless registers to bid or bids or receives or acquires ownership of a certificate of purchase from a sale, and any person who registers to bid or bids at a sale on behalf of an ineligible person, shall be personally liable, jointly and severally, in a sum equal to the full amount of delinquent or forfeited general taxes, special taxes or special assessments, interest, penalties, and costs for which the judgment for sale under Section 21-260 was entered. The liability provided by this Section shall be in addition to the liability for the general taxes imposed by Section 9-175 through 9-185 and shall not be offset by any other payment of the taxes.
(b) The state's attorney of the county in which the sale under Section 21-260 was conducted may bring an action in the name of the People of the State of Illinois against the person and, upon a finding of liability under this Section, the court shall enter judgment against the person in a sum equal to the full amount of delinquent or forfeited general taxes, special taxes or special assessments, interest, penalties, and costs for which judgment for sale under Section 21-260 was entered, together with the costs of the action and reasonable attorney's fees. The proceeds of any judgment under this Section shall be paid into the county general fund.
(Source: P.A. 86-949; 88-455.)

(35 ILCS 200/21-285)
Sec. 21-285. Tax scavenger sale fraud; definitions. For purposes of Section 21-290:
(1) "Ownership interest" means any title or other

interest in property, including without limitation any beneficial interest in a land trust, the holder of which is considered to be the owner of the property for purposes of taxation under Section 9-175.

(2) "Nonownership interest" means any interest in

real property other than a contingent interest and other than an ownership interest as defined in this Section, including without limitation a mortgage, equitable mortgage or other interest in the nature of a mortgage, leasehold, easement, or lien.

(3) "Real property" has the same meaning as defined

in Section 1-130, and includes leasehold estates subject to taxation as property under Section 9-195.

(4) "Beneficial interest" and "land trust" have the

meanings given to those terms in the Land Trust Beneficial Interest Disclosure Act.

(Source: P.A. 86-949; 88-455.)

(35 ILCS 200/21-290)
Sec. 21-290. Offense of scavenger sale fraud. A person commits the offense of tax sale fraud who knowingly:
(a) enters a bid or authorizes or procures the entry

of a bid on any property offered for sale under Section 21-260, when the person in whose behalf the bid is made or authorized or procured has an ownership interest or nonownership interest in the property, or where that person had such an interest on January 1 of any year for which delinquent taxes were included within the judgment for sale under Section 21-260;

(b) acquires, or attempts to acquire, ownership of

any certificate of purchase for property sold under Section 21-260, when the person in whose behalf such certificate of purchase is or would be acquired has an ownership interest or nonownership interest in the property, or where that person had that interest on January 1 of any year for which delinquent taxes were included within the judgment for sale under Section 21-260;

(c) conveys or assigns any certificate of purchase

for property sold under Section 21-260 to any person who has an ownership interest or nonownership interest in the property, or who had that interest on January 1 of any year for which delinquent taxes were included within the judgment for sale under Section 21-260;

(d) makes a false statement in any application for

certificate of purchase or registration form submitted under Sections 21-270 and 21-275; or

(e) forfeits 2 or more bids at any one sale under

Section 21-260 by failing to pay the minimum cash bid timely or by failing to pay the balance of the bid timely as required by Section 21-260.

Tax sale fraud is a Class A misdemeanor. A subsequent conviction for tax sale fraud as defined in subsections (a) through (d) of this Section is a Class 4 felony.
(Source: P.A. 86-949; 88-455.)

(35 ILCS 200/Art. 21 Div. 6 heading)

(35 ILCS 200/21-295)
Sec. 21-295. Creation of indemnity fund.
(a) In counties of less than 3,000,000 inhabitants, each person purchasing any property at a sale under this Code shall pay to the County Collector, prior to the issuance of any certificate of purchase, a fee of $20 for each item purchased. A like sum shall be paid for each year that all or a portion of subsequent taxes are paid by the tax purchaser and posted to the tax judgment, sale, redemption and forfeiture record where the underlying certificate of purchase is recorded.
(a-5) In counties of 3,000,000 or more inhabitants, each person purchasing property at a sale under this Code shall pay to the County Collector a fee of $80 for each item purchased plus an additional sum equal to 5% of taxes, interest, and penalties paid by the purchaser, including the taxes, interest, and penalties paid under Section 21-240. In these counties, the certificate holder shall also pay to the County Collector a fee of $80 for each year that all or a portion of subsequent taxes are paid by the tax purchaser and posted to the tax judgment, sale, redemption, and forfeiture record, plus an additional sum equal to 5% of all subsequent taxes, interest, and penalties. The additional 5% fees are not required after December 31, 2006. The changes to this subsection made by this amendatory Act of the 91st General Assembly are not a new enactment, but declaratory of existing law.
(b) The amount paid prior to issuance of the certificate of purchase pursuant to subsection (a) or (a-5) shall be included in the purchase price of the property in the certificate of purchase and all amounts paid under this Section shall be included in the amount required to redeem under Section 21-355. Except as otherwise provided in subsection (b) of Section 21-300, all money received under subsection (a) or (a-5) shall be paid by the Collector to the County Treasurer of the County in which the land is situated, for the purpose of an indemnity fund. The County Treasurer, as trustee of that fund, shall invest all of that fund, principal and income, in his or her hands from time to time, if not immediately required for payments of indemnities under subsection (a) of Section 21-305, in investments permitted by the Illinois State Board of Investment under Article 22A of the Illinois Pension Code. The county collector shall report annually to the county clerk on the condition and income of the fund. The indemnity fund shall be held to satisfy judgments obtained against the County Treasurer, as trustee of the fund. No payment shall be made from the fund, except upon a judgment of the court which ordered the issuance of a tax deed.
(Source: P.A. 94-412, eff. 8-2-05.)

(35 ILCS 200/21-300)
Sec. 21-300. Amount to be retained in indemnity fund.
(a) The county board in each county shall determine the amount of the fund to be maintained in that county, which amount shall not be less than 0.03% of the total assessed valuation, as equalized by the Department, of property within the County, or $50,000, whichever is greater, and shall not be greater than $1,000,000 in counties with less than 3,000,000 inhabitants, and not greater than $2,000,000 in counties with 3,000,000 or more inhabitants. Any moneys accumulated by the County Treasurer in excess of the amount so established, as trustee of the fund, shall be paid by him or her annually to the general fund of the County.
(b) In counties in which a Tort Liability Fund is established, all sums of money received under subsection (a) of Section 21-295 may be deposited in the general fund of the county for general county governmental purposes, if the county board provides by ordinance that the indemnity required by this Section shall be provided by the Tort Liability Fund.
(Source: P.A. 86-1028; 86-1431; 88-455.)

(35 ILCS 200/21-305)
Sec. 21-305. Payments from Indemnity Fund.
(a) Any owner of property sold under any provision of this Code who sustains loss or damage by reason of the issuance of a tax deed under Section 21-445 or 22-40 and who is barred or is in any way precluded from bringing an action for the recovery of the property shall have the right to indemnity for the loss or damage sustained, limited as follows:
(1) An owner who resided on property that contained 4

or less dwelling units on the last day of the period of redemption and who is equitably entitled to compensation for the loss or damage sustained has the right to indemnity. An equitable indemnity award shall be limited to the fair cash value of the property as of the date the tax deed was issued less any mortgages or liens on the property, and the award will not exceed $99,000. The Court shall liberally construe this equitable entitlement standard to provide compensation wherever, in the discretion of the Court, the equities warrant the action.

An owner of a property that contained 4 or less

dwelling units who requests an award in excess of $99,000 must prove that the loss of his or her property was not attributable to his or her own fault or negligence before an award in excess of $99,000 will be granted.

(2) An owner who sustains the loss or damage of any

property occasioned by reason of the issuance of a tax deed, without fault or negligence of his or her own, has the right to indemnity limited to the fair cash value of the property less any mortgages or liens on the property. In determining the existence of fault or negligence, the court shall consider whether the owner exercised ordinary reasonable diligence under all of the relevant circumstances.

(3) In determining the fair cash value of property

less any mortgages or liens on the property, the fair cash value shall be reduced by the principal amount of all taxes paid by the tax purchaser or his or her assignee before the issuance of the tax deed.

(4) If an award made under paragraph (1) or (2) is

subject to a reduction by the amount of an outstanding mortgage or lien on the property, other than the principal amount of all taxes paid by the tax purchaser or his or her assignee before the issuance of the tax deed and the petitioner would be personally liable to the mortgagee or lienholder for all or part of that reduction amount, the court shall order an additional indemnity award to be paid directly to the mortgagee or lienholder sufficient to discharge the petitioner's personal liability. The court, in its discretion, may order the joinder of the mortgagee or lienholder as an additional party to the indemnity action.

(b) Indemnity fund; subrogation.
(1) Any person claiming indemnity hereunder shall

petition the Court which ordered the tax deed to issue, shall name the County Treasurer, as Trustee of the indemnity fund, as defendant to the petition, and shall ask that judgment be entered against the County Treasurer, as Trustee, in the amount of the indemnity sought. The provisions of the Civil Practice Law shall apply to proceedings under the petition, except that neither the petitioner nor County Treasurer shall be entitled to trial by jury on the issues presented in the petition. The Court shall liberally construe this Section to provide compensation wherever in the discretion of the Court the equities warrant such action.

(2) The County Treasurer, as Trustee of the indemnity

fund, shall be subrogated to all parties in whose favor judgment may be rendered against him or her, and by third party complaint may bring in as a defendant any person, other than the tax deed grantee and its successors in title, not a party to the action who is or may be liable to him or her, as subrogee, for all or part of the petitioner's claim against him or her.

(c) Any contract involving the proceeds of a judgment for indemnity under this Section, between the tax deed grantee or its successors in title and the indemnity petitioner or his or her successors, shall be in writing. In any action brought under Section 21-305, the Collector shall be entitled to discovery regarding, but not limited to, the following:
(1) the identity of all persons beneficially

interested in the contract, directly or indirectly, including at least the following information: the names and addresses of any natural persons; the place of incorporation of any corporation and the names and addresses of its shareholders unless it is publicly held; the names and addresses of all general and limited partners of any partnership; the names and addresses of all persons having an ownership interest in any entity doing business under an assumed name, and the county in which the assumed business name is registered; and the nature and extent of the interest in the contract of each person identified;

(2) the time period during which the contract was

negotiated and agreed upon, from the date of the first direct or indirect contact between any of the contracting parties to the date of its execution;

(3) the name and address of each natural person who

took part in negotiating the contract, and the identity and relationship of the party that the person represented in the negotiations; and

(4) the existence of an agreement for payment of

attorney's fees by or on behalf of each party.

Any information disclosed during discovery may be subject to protective order as deemed appropriate by the court. The terms of the contract shall not be used as evidence of value.
(d) A petition of indemnity under this Section must be filed within 10 years after the date the tax deed was issued.
(Source: P.A. 97-557, eff. 7-1-12.)

(35 ILCS 200/21-306)
Sec. 21-306. Indemnity fund fraud.
(a) A person commits the offense of indemnity fund fraud when that person knowingly:
(1) offers or agrees to become a party to, or to

acquire an interest in, a contract involving the proceeds of a judgment for indemnity under Section 21-305 before the end of the period of redemption from the tax sale to which the judgment relates;

(2) fraudulently induces a party to forego bringing

an action for the recovery of the property;

(3) makes a deceptive misrepresentation during the

course of negotiating an agreement under subsection (c) of Section 21-305; or

(4) conspires to violate any of the provisions of

this subsection.

(b) Commission of any one act described in subsection (a) is a Class A misdemeanor. Commission of more than one act described in subsection (a) during a single course of conduct is a Class 4 felony. A second or subsequent conviction for violation of any portion of this Section is a Class 4 felony.
(c) The State's Attorney of the county in which a judgment for indemnity under Section 21-305 is entered may bring a civil action in the name of the People of the State of Illinois against a person who violates paragraph (1), (2), or (3) of subsection (a). Upon a finding of liability in the action the court shall enter judgment in favor of the People in a sum equal to three times the amount of the judgment for indemnity, together with costs of the action and reasonable attorney's fees. The proceeds of any judgment under this subsection shall be paid into the general fund of the county.
(Source: P.A. 91-564, eff. 8-14-99.)

(35 ILCS 200/21-310)
Sec. 21-310. Sales in error.
(a) When, upon application of the county collector, the owner of the certificate of purchase, or a municipality which owns or has owned the property ordered sold, it appears to the satisfaction of the court which ordered the property sold that any of the following subsections are applicable, the court shall declare the sale to be a sale in error:
(1) the property was not subject to taxation, or all

or any part of the lien of taxes sold has become null and void pursuant to Section 21-95 or unenforceable pursuant to subsection (c) of Section 18-250 or subsection (b) of Section 22-40,

(2) the taxes or special assessments had been paid

prior to the sale of the property,

(3) there is a double assessment,
(4) the description is void for uncertainty,
(5) the assessor, chief county assessment officer,

board of review, board of appeals, or other county official has made an error (other than an error of judgment as to the value of any property),

(5.5) the owner of the homestead property had

tendered timely and full payment to the county collector that the owner reasonably believed was due and owing on the homestead property, and the county collector did not apply the payment to the homestead property; provided that this provision applies only to homeowners, not their agents or third-party payors,

(6) prior to the tax sale a voluntary or involuntary

petition has been filed by or against the legal or beneficial owner of the property requesting relief under the provisions of 11 U.S.C. Chapter 7, 11, 12, or 13,

(7) the property is owned by the United States, the

State of Illinois, a municipality, or a taxing district, or

(8) the owner of the property is a reservist or

guardsperson who is granted an extension of his or her due date under Sections 21-15, 21-20, and 21-25 of this Act.

(b) When, upon application of the owner of the certificate of purchase only, it appears to the satisfaction of the court which ordered the property sold that any of the following subsections are applicable, the court shall declare the sale to be a sale in error:
(1) A voluntary or involuntary petition under the

provisions of 11 U.S.C. Chapter 7, 11, 12, or 13 has been filed subsequent to the tax sale and prior to the issuance of the tax deed.

(2) The improvements upon the property sold have been

substantially destroyed or rendered uninhabitable or otherwise unfit for occupancy subsequent to the tax sale and prior to the issuance of the tax deed.

(3) There is an interest held by the United States in

the property sold which could not be extinguished by the tax deed.

(4) The real property contains a hazardous substance,

hazardous waste, or underground storage tank that would require cleanup or other removal under any federal, State, or local law, ordinance, or regulation, only if the tax purchaser purchased the property without actual knowledge of the hazardous substance, hazardous waste, or underground storage tank. This paragraph (4) applies only if the owner of the certificate of purchase has made application for a sale in error at any time before the issuance of a tax deed.

(c) When the county collector discovers, prior to the expiration of the period of redemption, that a tax sale should not have occurred for one or more of the reasons set forth in subdivision (a)(1), (a)(2), (a)(6), or (a)(7) of this Section, the county collector shall notify the last known owner of the certificate of purchase by certified and regular mail, or other means reasonably calculated to provide actual notice, that the county collector intends to declare an administrative sale in error and of the reasons therefor, including documentation sufficient to establish the reason why the sale should not have occurred. The owner of the certificate of purchase may object in writing within 28 days after the date of the mailing by the county collector. If an objection is filed, the county collector shall not administratively declare a sale in error, but may apply to the circuit court for a sale in error as provided in subsection (a) of this Section. Thirty days following the receipt of notice by the last known owner of the certificate of purchase, or within a reasonable time thereafter, the county collector shall make a written declaration, based upon clear and convincing evidence, that the taxes were sold in error and shall deliver a copy thereof to the county clerk within 30 days after the date the declaration is made for entry in the tax judgment, sale, redemption, and forfeiture record pursuant to subsection (d) of this Section. The county collector shall promptly notify the last known owner of the certificate of purchase of the declaration by regular mail and shall promptly pay the amount of the tax sale, together with interest and costs as provided in Section 21-315, upon surrender of the original certificate of purchase.
(d) If a sale is declared to be a sale in error, the county clerk shall make entry in the tax judgment, sale, redemption and forfeiture record, that the property was erroneously sold, and the county collector shall, on demand of the owner of the certificate of purchase, refund the amount paid, pay any interest and costs as may be ordered under Sections 21-315 through 21-335, and cancel the certificate so far as it relates to the property. The county collector shall deduct from the accounts of the appropriate taxing bodies their pro rata amounts paid.
(Source: P.A. 94-312, eff. 7-25-05; 94-662, eff. 1-1-06; 95-331, eff. 8-21-07.)

(35 ILCS 200/21-315)
Sec. 21-315. Refund of costs; interest on refund.
(a) If a sale in error under Section 21-310, 22-35, or 22-50 is declared, the amount refunded shall also include all costs paid by the owner of the certificate of purchase or his or her assignor which were posted to the tax judgment, sale, redemption and forfeiture record.
(b) In those cases which arise solely under grounds set forth in Section 21-310, the amount refunded shall also include interest on the refund of the amount paid for the certificate of purchase, except as otherwise provided in this Section. Interest shall be awarded and paid to the tax purchaser at the rate of 1% per month from the date of sale to the date of payment, or in an amount equivalent to the penalty interest which would be recovered on a redemption at the time of payment pursuant to the order for sale in error, whichever is less. Interest shall not be paid when the sale in error is made pursuant to paragraph (2) or (4) of subsection (b) of Section 21-310, Section 22-35, Section 22-50, any ground not enumerated in Section 21-310, or in any other case where the court determines that the tax purchaser had actual knowledge prior to the sale of the grounds on which the sale is declared to be erroneous.
(c) When the county collector files a petition for sale in error under Section 21-310 and mails a notice thereof by certified or registered mail to the last known owner of the certificate of purchase, any interest otherwise payable under this Section shall cease to accrue as of the date the petition is filed, unless the tax purchaser agrees to an order for sale in error upon the presentation of the petition to the court. Notices under this subsection may be mailed to the last known owner of the certificate of purchase. When the owner of the certificate of purchase contests the collector's petition solely to determine whether the grounds for sale in error are such as to support a claim for interest, the court may direct that the principal amount of the refund be paid to the owner of the certificate of purchase forthwith. If the court thereafter determines that a claim for interest lies under this Section, it shall award such interest from the date of sale to the date the principal amount was paid. If the owner of the certificate of purchase files an objection to the county collector's intention to declare an administrative sale in error, as provided under subsection (c) of Section 21-310, and, thereafter, the county collector elects to apply to the circuit court for a sale in error under subsection (a) of Section 21-310, then, if the circuit court grants the county collector's application for a sale in error, the court may not award interest to the owner of the certificate of purchase for the period after the mailing date of the county collector's notice of intention to declare an administrative sale in error.
(Source: P.A. 94-662, eff. 1-1-06.)

(35 ILCS 200/21-320)
Sec. 21-320. Refund of other taxes paid by holder of certificate of purchase. If a sale in error under Section 21-310, 22-35, or 22-50 is declared, the amount refunded shall also include other taxes paid or redeemed by the owner of the certificate of purchase or his or her assignor subsequent to the tax sale, together with interest on those other taxes under the same terms as interest is otherwise payable under Section 21-315. The interest under this subsection shall be calculated at the rate of 1% per month from the date the other taxes were paid and not from the date of sale. The collector shall take credit in settlement of his or her accounts for the refund of the other taxes as in other cases of sale in error under Section 21-310.
(Source: P.A. 92-224, eff. 1-1-02; 92-729, eff. 7-25-02.)

(35 ILCS 200/21-325)
Sec. 21-325. Payment of interest - Counties of 3,000,000 or more. In counties with 3,000,000 or more inhabitants, all payments of interest or costs under Sections 21-315 and 21-320 and subsection (c) of Section 21-310 shall be paid as provided in Sections 21-330, 21-335 and 21-340. In all other counties, the county treasurer may determine in his or her discretion whether payment of interest and costs shall be made as provided in Sections 21-330, 21-335 and 21-340. In the other counties, where the treasurer determines not to make payment as provided in those subsections, the treasurer shall pay any interest or costs under this Section pro rata from those accounts where the principal refund of the tax sale purchase price under Section 21-310 is taken.
(Source: P.A. 92-729, eff. 7-25-02.)

(35 ILCS 200/21-330)
Sec. 21-330. Fund for payment of interest. In counties of under 3,000,000 inhabitants, the county board may impose a fee of up to $60, which shall be paid to the county collector, upon each person purchasing any property at a sale held under this Code, prior to the issuance of any certificate of purchase. Each person purchasing any property at a sale held under this Code in a county with 3,000,000 or more inhabitants shall pay to the county collector, prior to the issuance of any certificate of purchase, a fee of $100 for each item purchased. That amount shall be included in the price paid for the certificate of purchase and the amount required to redeem under Section 21-355.
All sums of money received under this Section shall be paid by the collector to the county treasurer of the county in which the property is situated for deposit into a special fund. It shall be the duty of the county treasurer, as trustee of the fund, to invest the principal and income of the fund from time to time, if not immediately required for payments under this Section, in investments as are authorized by Sections 3-10009 and 3-11002 of the Counties Code. The fund shall be held to pay interest and costs by the county treasurer as trustee of the fund. No payment shall be made from the fund except by order of the court declaring a sale in error under Section 21-310, 22-35, or 22-50 or by declaration of the county collector under subsection (c) of Section 21-310. Any moneys accumulated in the fund by the county treasurer in excess of (i) $100,000 in counties with 250,000 or less inhabitants or (ii) $500,000 in counties with more than 250,000 inhabitants shall be paid each year prior to the commencement of the annual tax sale, first to satisfy any existing unpaid judgments entered pursuant to Section 21-295, and any funds remaining thereafter shall be paid to the general fund of the county.
(Source: P.A. 94-362, eff. 7-29-05.)

(35 ILCS 200/21-335)
Sec. 21-335. Claims for interest and costs. Any person claiming interest or costs under Sections 21-315 through 21-330 shall include the claim in his or her petition for sale in error under Section 21-310, 22-35, or 22-50. Any claim for interest or costs which is not included in the petition is waived. Interest or costs may be awarded, however, to the extent permitted by this Section upon a sale in error petition filed by the county collector or municipality or upon a declaration by the county collector pursuant to subsection (c) of Section 21-310, without requiring a separate filing by the claimant. Any refund of interest or costs upon the petition for sale in error or upon a declaration by the county collector pursuant to subsection (c) of Section 21-310 shall be paid by the county treasurer as trustee of the fund created by this Section. The fund shall be the sole source for payment and satisfaction of orders for interest or costs, except as otherwise provided in this subsection. If the court determines that the fund has been depleted and will not be restored in time to pay an award with reasonable promptness, the court may authorize the collector to pay the interest portion of the award pro rata from those accounts where the principal refund of the tax sale purchase price under Section 21-310 is taken.
(Source: P.A. 92-224, eff. 1-1-02; 92-729, eff. 7-25-02.)

(35 ILCS 200/21-340)
Sec. 21-340. Recovery of amount of tax or special assessment paid by purchaser at erroneous sale. In addition to all other remedies, when the purchaser or assignee of a certificate of purchase that has been declared an erroneous sale, has paid any tax or special assessment upon the property sold, which was not paid by the owner of the property and was not refunded to the tax purchaser or assignee by the county, the purchaser or assignee may recover from the owner the amount he or she paid, with 10% interest, as money paid for the owner's use.
(Source: P.A. 84-644; 88-455.)

(35 ILCS 200/Art. 21 Div. 7 heading)

(35 ILCS 200/21-345)
Sec. 21-345. Right of redemption.
(a) Property sold under this Code may be redeemed only by those persons having a right of redemption as defined in this Section and only in accordance with this Code.
A right to redeem property from any sale under this Code shall exist in any owner or person interested in that property, other than an undisclosed beneficiary of an Illinois land trust, whether or not the interest in the property sold is recorded or filed. Any redemption shall be presumed to have been made by or on behalf of the owners and persons interested in the property and shall inure to the benefit of the persons having the legal or equitable title to the property redeemed, subject to the right of the person making the redemption to be reimbursed by the persons benefited. No redemption shall be held invalid by reason of the failure of the person redeeming to have recorded or filed the document evidencing an interest in the property prior to redemption, other than an undisclosed beneficiary of an Illinois land trust.
(b) Any person who desires to redeem and does not desire to contest the validity of a petition for tax deed may redeem pursuant to this Section and related Sections of this Code without submitting a written protest under Section 21-380. This subsection (b) shall be construed as declarative of existing law and not as a new enactment.
(Source: P.A. 91-564, eff. 8-14-99.)

(35 ILCS 200/21-350)
Sec. 21-350. Period of redemption. Property sold under this Code may be redeemed at any time before the expiration of 2 years from the date of sale, except that:
(a) If on the date of sale the property is vacant

non-farm property or property containing an improvement consisting of a structure or structures with 7 or more residential units or that is commercial or industrial property, it may be redeemed at any time before the expiration of 6 months from the date of sale if the property, at the time of sale, was for each of 2 or more years delinquent or forfeited for all or part of the general taxes due on the property.

(b) If on the date of sale the property sold was

improved with a structure consisting of at least one and not more than 6 dwelling units it may be redeemed at any time on or before the expiration of 2 years and 6 months from the date of sale. If, however, the court that ordered the property sold, upon the verified petition of the holder of the certificate of purchase brought within 4 months from the date of sale, finds and declares that the structure on the property is abandoned, then the court may order that the property may be redeemed at any time on or before the expiration of 2 years from the date of sale. Notice of the hearing on a petition to declare the property abandoned shall be given to the owner or owners of the property and to the person in whose name the taxes were last assessed, by certified or registered mail sent to their last known addresses at least 5 days before the date of the hearing.

(c) If the period of redemption has been extended by

the certificate holder as provided in Section 21-385, the property may be redeemed on or before the extended redemption date.

(Source: P.A. 86-286; 86-413; 86-418; 86-949; 86-1028; 86-1158; 86-1481; 87-145; 87-236; 87-435; 87-895; 87-1189; 88-455.)

(35 ILCS 200/21-355)
Sec. 21-355. Amount of redemption. Any person desiring to redeem shall deposit an amount specified in this Section with the county clerk of the county in which the property is situated, in legal money of the United States, or by cashier's check, certified check, post office money order or money order issued by a financial institution insured by an agency or instrumentality of the United States, payable to the county clerk of the proper county. The deposit shall be deemed timely only if actually received in person at the county clerk's office prior to the close of business as defined in Section 3-2007 of the Counties Code on or before the expiration of the period of redemption or by United States mail with a post office cancellation mark dated not less than one day prior to the expiration of the period of redemption. The deposit shall be in an amount equal to the total of the following:
(a) the certificate amount, which shall include all

tax principal, special assessments, interest and penalties paid by the tax purchaser together with costs and fees of sale and fees paid under Sections 21-295 and 21-315 through 21-335;

(b) the accrued penalty, computed through the date of

redemption as a percentage of the certificate amount, as follows:

(1) if the redemption occurs on or before the

expiration of 6 months from the date of sale, the certificate amount times the penalty bid at sale;

(2) if the redemption occurs after 6 months from

the date of sale, and on or before the expiration of 12 months from the date of sale, the certificate amount times 2 times the penalty bid at sale;

(3) if the redemption occurs after 12 months from

the date of sale and on or before the expiration of 18 months from the date of sale, the certificate amount times 3 times the penalty bid at sale;

(4) if the redemption occurs after 18 months from

the date of sale and on or before the expiration of 24 months from the date of sale, the certificate amount times 4 times the penalty bid at sale;

(5) if the redemption occurs after 24 months from

the date of sale and on or before the expiration of 30 months from the date of sale, the certificate amount times 5 times the penalty bid at sale;

(6) if the redemption occurs after 30 months from

the date of sale and on or before the expiration of 36 months from the date of sale, the certificate amount times 6 times the penalty bid at sale.

In the event that the property to be redeemed has

been purchased under Section 21-405, the penalty bid shall be 12% per penalty period as set forth in subparagraphs (1) through (6) of this subsection (b). The changes to this subdivision (b)(6) made by this amendatory Act of the 91st General Assembly are not a new enactment, but declaratory of existing law.

(c) The total of all taxes, special assessments,

accrued interest on those taxes and special assessments and costs charged in connection with the payment of those taxes or special assessments, which have been paid by the tax certificate holder on or after the date those taxes or special assessments became delinquent together with 12% penalty on each amount so paid for each year or portion thereof intervening between the date of that payment and the date of redemption. In counties with less than 3,000,000 inhabitants, however, a tax certificate holder may not pay all or part of an installment of a subsequent tax or special assessment for any year, nor shall any tender of such a payment be accepted, until after the second or final installment of the subsequent tax or special assessment has become delinquent or until after the holder of the certificate of purchase has filed a petition for a tax deed under Section 22.30. The person redeeming shall also pay the amount of interest charged on the subsequent tax or special assessment and paid as a penalty by the tax certificate holder. This amendatory Act of 1995 applies to tax years beginning with the 1995 taxes, payable in 1996, and thereafter.

(d) Any amount paid to redeem a forfeiture occurring

subsequent to the tax sale together with 12% penalty thereon for each year or portion thereof intervening between the date of the forfeiture redemption and the date of redemption from the sale.

(e) Any amount paid by the certificate holder for

redemption of a subsequently occurring tax sale.

(f) All fees paid to the county clerk under Section

22-5.

(g) All fees paid to the registrar of titles incident

to registering the tax certificate in compliance with the Registered Titles (Torrens) Act.

(h) All fees paid to the circuit clerk and the

sheriff, a licensed or registered private detective, or the coroner in connection with the filing of the petition for tax deed and service of notices under Sections 22-15 through 22-30 and 22-40 in addition to (1) a fee of $35 if a petition for tax deed has been filed, which fee shall be posted to the tax judgement, sale, redemption, and forfeiture record, to be paid to the purchaser or his or her assignee; (2) a fee of $4 if a notice under Section 22-5 has been filed, which fee shall be posted to the tax judgment, sale, redemption, and forfeiture record, to be paid to the purchaser or his or her assignee; (3) all costs paid to record a lis pendens notice in connection with filing a petition under this Code; and (4) if a petition for tax deed has been filed, all fees up to $150 per redemption paid to a registered or licensed title insurance company or title insurance agent for a title search to identify all owners, parties interested, and occupants of the property, to be paid to the purchaser or his or her assignee. The fees in (1) and (2) of this paragraph (h) shall be exempt from the posting requirements of Section 21-360. The costs incurred in causing notices to be served by a licensed or registered private detective under Section 22-15, may not exceed the amount that the sheriff would be authorized by law to charge if those notices had been served by the sheriff.

(i) All fees paid for publication of notice of the

tax sale in accordance with Section 22-20.

(j) All sums paid to any county, city, village or

incorporated town for reimbursement under Section 22-35.

(k) All costs and expenses of receivership under

Section 21-410, to the extent that these costs and expenses exceed any income from the property in question, if the costs and expenditures have been approved by the court appointing the receiver and a certified copy of the order or approval is filed and posted by the certificate holder with the county clerk. Only actual costs expended may be posted on the tax judgment, sale, redemption and forfeiture record.

(Source: P.A. 98-1162, eff. 6-1-15.)

(35 ILCS 200/21-360)
Sec. 21-360. Posting requirements. Except as otherwise provided in Section 21-355, the county clerk shall not be required to include amounts described in paragraphs (c) through (k) of Section 21-355 in the payment for redemption or the amount received for redemption, nor shall payment thereof be a charge on the property sold for taxes, unless the tax certificate holder has filed and posted with the county clerk prior to redemption and in any event not less than 30 days prior to the expiration of the period of redemption or extended period of redemption an official, original or duplicate receipt for payment of those fees, costs and expenses permitted under paragraphs (c) through (k) of Section 21-355.
(Source: P.A. 86-286; 86-413; 86-418; 86-949; 86-1028; 86-1158; 86-1481; 87-145; 87-236; 87-435; 87-895; 87-1189; 88-455.)

(35 ILCS 200/21-365)
Sec. 21-365. Deficiency judgment. If the sold property is not redeemed, a deficiency judgment shall not be taken on account of the receivership proceedings against the owner or owners of the property. In the event that income to the receiver exceeds expenditures, net income is to be deposited with the clerk of the court ordering the tax sale and shall be distributed as determined by the court ordering the appointment of the receiver.
(Source: P.A. 86-286; 86-413; 86-418; 86-949; 86-1028; 86-1158; 86-1481; 87-145; 87-236; 87-435; 87-895; 87-1189; 88-455.)

(35 ILCS 200/21-370)
Sec. 21-370. Redemption of forfeited property. Except as otherwise provided in Section 21-375, any property forfeited to the state may be redeemed or sold in the following manner:
When property has been forfeited for delinquent general taxes, the person desiring to redeem shall apply to the county clerk who shall order the county collector to receive from the person the amount of the forfeited general taxes, statutory costs, interest prior to forfeiture, printer's fees due thereon and, in addition, forfeiture interest at a rate of 12% per year or fraction thereof. Upon presentation of the county clerk's order to the county collector, the collector shall receive the amount due on account of forfeited general taxes and give the person duplicate receipts, setting forth a description of the property and amount received. One of the receipts shall be countersigned by the county clerk and, when so countersigned, shall be evidence of the redemption of the property. The receipt shall not be valid until it is countersigned by the county clerk. The other receipt shall be filed by the county clerk in his or her office, and the clerk shall make a proper entry of the redemption of the property on the appropriate books in his or her office and charge the amount of the redemption to the county collector.
In counties with 3,000,000 or more inhabitants, when property has been forfeited because of the nonpayment of delinquent special assessments, the county clerk shall collect from the person desiring to redeem the amount due on the delinquent special assessment, together with the interest, costs and penalties fixed by law, and shall issue a receipt therefor setting forth a description of the property and the amount received. The receipt shall be evidence of the redemption of the property therein described. In addition, the city comptroller or other officer designated and authorized by the city council, board of trustees or other governing body of any municipal corporation which levied any special assessment shall have power to collect the amounts due on properties which have been forfeited, and the interest and penalties due thereon, based upon an estimate of the cost of redemption computed by the county clerk and at a rate to be fixed by the city council, board of trustees or other governing body as to the interest and penalties due thereon and shall issue a receipt therefor. The person receiving the receipt shall file with the county clerk the receipt of the municipal officer that such special assessments and interest and penalties have been paid. Upon the presentation of the receipt the county clerk shall issue to the person a certificate of cancellation setting forth a description of the property, the special assessment warrant and installment, and the amount received by the municipal officer. The certificate of cancellation shall be evidence of the redemption of the property therein described. The city council, board of trustees, or other governing body may authorize the municipal officer to waive penalties for the first year in excess of 7%. The form of the receipt of redemption for filing with the county clerk shall be as prescribed by law.
In counties with less than 3,000,000 inhabitants, when property has been forfeited in whole or in part for the non-payment of delinquent special assessments, the person desiring to redeem shall apply to the municipal collector who shall receive the amount due on the delinquent special assessment, together with the interest, costs and penalties fixed by law, and issue a certificate therefor. The recipient shall file the certificate of the municipal collector that the special assessments and the costs, interest and penalties thereon have been paid with the county clerk. The municipal collector's certificate of payment shall be filed by the county clerk in his or her office and the clerk shall make a proper entry of the redemption on the books in his or her office.
(Source: P.A. 87-669; 88-455.)

(35 ILCS 200/21-375)
Sec. 21-375. Partial redemption of forfeited properties. In counties with less than 3,000,000 inhabitants, when forfeited taxes on a property remain unpaid for one or more years, it is permissible to pay to the county or township collector, one or more full years of back or forfeited taxes, interest prior to forfeiture, statutory costs, printers' fees, and forfeiture interest or penalties, attaching thereto beginning with the earliest year for which the taxes are unpaid. In no case shall payment on account of a designated years' taxes be accepted unless the sums due for prior years have first been paid or are tendered at the same time.
Any person seeking to make payments under this Section shall notify the county clerk of his or her intention in person or by agent or in writing. If notice is given while the collector has possession of the collector's books, the county clerk shall prepare an addendum to be presented to the collector and attached, by the collector, to the collector's books on which the description of the property involved appears, which addendum shall become a part of the collector's books. If notice is given after the tax sale, but before receipt by the county collector of the current collector's books, the county clerk shall prepare an addendum and attach it to the Tax Judgment, Sale, Redemption, and Forfeiture record, on which the property involved appears, which addendum shall become a part of that record.
The addendum shall show separately, for the year or years to be paid, (a) the amount of back or forfeited taxes, (b) interest prior to forfeiture, (c) statutory costs and printers' fees, and (d) forfeiture interest or penalties attaching thereto. The county clerk shall, at the same time, order the county or town collector to receive from the person the amount due on account of the taxes, for the year or years determined as provided above, of the back or forfeited taxes, interest prior to forfeiture, statutory costs, printers' fees, and forfeiture interest or penalties to date attaching to the back or forfeited taxes.
Upon presentation of the order from the county clerk, and receipt of the addendum if the books are in the collector's possession, the collector shall receive the sum tendered on account of the taxes for the year or years designated, and make out duplicate receipts therefor. The receipts shall set forth a description of the property, the year or years paid, and the total amount received. One copy of the receipt shall be given the person making payment and, when countersigned by the county clerk, shall be evidence of the payment therein set forth. The second copy shall be filed by the county clerk in his or her office.
If the collector's books are in the collector's possession, he or she shall enter the payment on the current collector's books or addendum, and he or she shall also enter any unpaid balance on the Tax Judgment, Sale, Redemption and Forfeiture record at the proper time.
After the tax sale and before receipt by the county collector of the current collector's books, the county clerk shall make a proper entry on the Tax Judgment, Sale, Redemption and Forfeiture record, and shall charge the county collector with the sum received. The county clerk shall also enter any unpaid balance on the county collector's books at the proper time.
The county collector shall distribute all sums received as required by law.
(Source: P.A. 76-2254; 88-455.)

(35 ILCS 200/21-380)
Sec. 21-380. Redemption under protest. Any person redeeming under this Section at a time subsequent to the filing of a petition under Section 22-30 or 21-445, who desires to preserve his or her right to defend against the petition for a tax deed, shall accompany the deposit for redemption with a writing substantially in the following form:

(35 ILCS 200/21-385)
Sec. 21-385. Extension of period of redemption. The purchaser or his or her assignee of property sold for nonpayment of general taxes or special assessments may extend the period of redemption at any time before the expiration of the original period of redemption, or thereafter prior to the expiration of any extended period of redemption, for a period which will expire not later than 3 years from the date of sale, by filing with the county clerk of the county in which the property is located a written notice to that effect describing the property, stating the date of the sale and specifying the extended period of redemption. If prior to the expiration of the period of redemption or extended period of redemption a petition for tax deed has been filed under Section 22-30, upon application of the petitioner, the court shall allow the purchaser or his or her assignee to extend the period of redemption after expiration of the original period or any extended period of redemption, provided that any extension allowed will expire not later than 3 years from the date of sale. If the period of redemption is extended, the purchaser or his or her assignee must give the notices provided for in Section 22-10 at the specified times prior to the expiration of the extended period of redemption by causing a sheriff (or if he or she is disqualified, a coroner) of the county in which the property, or any part thereof, is located to serve the notices as provided in Sections 22-15 and 22-20. The notices may also be served as provided in Sections 22-15 and 22-20 by a special process server appointed by the court under Section 22-15.
(Source: P.A. 91-209, eff. 1-1-00; 91-554, eff. 8-14-99.)

(35 ILCS 200/21-390)
Sec. 21-390. Effect of receipt of redemption money, forfeiture, withdrawal or return of certificate. The receipt of the redemption money on any property by any purchaser or assignee, on account of any forfeiture or withdrawal, or the return of the certificate of purchase, withdrawal or forfeiture for cancellation, shall operate as a release of the claim to the property under, or by virtue of, the purchase, withdrawal or forfeiture. However, when a certificate of purchase has been recorded in the office of the county recorder by any city, incorporated town or village with 1,000,000 or more inhabitants in which the property is situated, the recording of a certificate by the County Clerk, reciting the cancellation of the certificate of purchase on the tax judgment, sale, redemption and forfeiture record, shall operate as a release of the lien of the city, incorporated town, or village under the certificate of purchase.
(Source: P.A. 83-358; 88-455.)

(35 ILCS 200/21-395)
Sec. 21-395. County clerk to pay successor redemption money collected. At the expiration of his or her term of office, the county clerk shall pay over to the successor in office all moneys in his or her hands received for redemption from sale for taxes on property.
(Source: Laws 1939, p. 886; P.A. 88-455.)

(35 ILCS 200/21-397)
Sec. 21-397. Notice of order setting aside redemption. In counties with 3,000,000 or more inhabitants, if an order is entered setting aside a redemption made within the time allowed by law after a petition for tax deed has been filed, the holder of the certificate of purchase shall mail a copy of the order within 7 days of entry of the order by registered or certified mail to the county clerk, to the person who made the redemption, and to all parties entitled to notice of the petition under Section 22-10, 22-15, or 22-25. The order shall provide that any person who was entitled to redeem may pay to the county clerk within 30 days after the entry of the order the amount necessary to redeem the property from the sale as of the last day of the period of redemption. The county clerk shall make an entry in the annual tax judgment, sale, redemption, and forfeiture record reflecting the entry of the order and shall immediately upon request provide an estimate of the amount required to effect a redemption as of the last date of the period of redemption. If the amount is paid within 30 days after entry of the order, then the court shall enter an order declaring the taxes to be paid as if the property had been redeemed within the time required by law and dismissing the petition for tax deed. A tax deed shall not be issued within the 30-day period. Upon surrender of the certificate of purchase, the county clerk shall distribute the funds deposited as if a timely redemption had been made. This Section applies to all redemptions that occur after the effective date of this amendatory Act of the 91st General Assembly.
(Source: P.A. 91-564, eff. 8-14-99.)

(35 ILCS 200/Art. 21 Div. 8 heading)

(35 ILCS 200/21-400)
Sec. 21-400. Special assessments withdrawn or forfeited.
In counties with 3,000,000 or more inhabitants, the county clerk, upon request of the city comptroller or other municipal officer authorized by the city council or board of trustees of any city, village or incorporated town to make such request, shall issue to the city, village or incorporated town, a certificate of withdrawal or forfeiture countersigned by the county collector for each property withdrawn or forfeited for non-payment of any special assessment. The certificate of withdrawal or forfeiture shall describe the property withdrawn or forfeited, the date of the withdrawal or forfeiture, and the amount of the special assessment, interest and costs.
(Source: P.A. 76-2254; 88-455.)

(35 ILCS 200/21-405)
Sec. 21-405. Special assessments withdrawn or forfeited. When property has been forfeited for delinquent general taxes or special assessments, a person desiring to purchase the property shall make application to the county clerk. The application shall be accompanied by a fee of $10 in counties with 3,000,000 or more inhabitants and $5 in counties with less than 3,000,000 inhabitants for each item on which application is made. The county clerk shall promptly send notice by registered or certified mail, return receipt requested, to the party in whose name the general taxes were last assessed or paid. The notice shall adequately describe the property, shall state the name and address of the party in whose name the general taxes were last assessed or paid, shall recite that application has been made to purchase the property for forfeited taxes or special assessments and that the property will be sold unless redemption is made within 30 days of the mailing of notice. For 30 days after the mailing, the property may be redeemed under Section 21-370.
If redemption is not made, the county clerk shall receive from the purchaser the amount due on forfeited special assessments, together with the interest, costs and penalties thereon fixed by law, and shall issue an order to the county collector directing him or her to receive from the purchaser the amount of the forfeited general taxes, together with the costs, interest, fees and forfeiture interest provided in Section 21-370. In the order, the county clerk shall recite the amounts received by him or her on account of forfeited special assessments and shall direct the county collector to issue a receipt in the form of a certificate of purchase. Upon presentation of the order of the county clerk, the county collector shall receive the amount due on account of forfeited general taxes, and shall issue a receipt therefor in the form of a certificate of purchase.
The certificate of purchase shall set forth a description of the property, and the amount paid by the purchaser on account of general taxes and special assessments, and shall be countersigned by the county clerk. When so countersigned, the certificate of purchase shall be evidence of the sale of the property and of the receipt by the county collector of the amounts ordered to be received by him or her by the county clerk on account of general taxes, and evidence of receipt by the county clerk of the amount received by him or her on account of forfeited special assessments. A certificate of purchase shall not be valid until it is countersigned by the county clerk. Upon countersigning the certificate, the county clerk shall make a proper entry of the sale of the property on the appropriate books, and charge the amount of the sale money of forfeited general taxes to the collector.
Property purchased under this Section shall be subject to redemption, notice, etc., the same as if sold under Section 21-110 through 21-120. Any special assessment which has been withdrawn from collection by the municipality levying it shall not be subject to sale, but the purchaser, prior to the entry of any order for the issuance of a tax deed based on a sale under this Section, shall pay to the officer entitled to receive the amount due on all the withdrawn special assessments. The purchaser may file his or her receipts with the county clerk and have them posted on the tax judgment, sale, redemption and forfeiture record at the same rate of penalty and in the same manner as in the case of payment of taxes and special assessments accruing after the sale, as provided in Section 21-355.
(Source: P.A. 87-669; 88-455.)

(35 ILCS 200/21-410)
Sec. 21-410. Waste; appointment of receiver. After any sale of property under this Code and until a tax deed has been issued or until redemption has been made, no waste shall be committed on any of the properties involved. The court which ordered the property to be sold may, upon verified petition of the holder of the certificate of purchase, take such action as the court deems necessary and desirable to prevent the commission of waste.
If the property sold is improved with an abandoned building or structure or if any municipality or other local governmental body has legal action pending because the property violates local building, housing, or fire ordinances, or because the taxes on the property are delinquent for 2 or more years, the court which ordered the property to be sold may, upon verified petition of the holder of the certificate of purchase, enter an order for appointment of a receiver. Notice of the hearing for appointment of the receiver shall be given to the owner or owners of the property and to the person in whose name the taxes were last assessed, by certified or registered mail sent to their last known addresses, at least 5 days prior to the date of the hearing.
The receiver may take only that action, subject to court approval, as is necessary for the preservation of the property or is necessary to correct conditions at the property that fail to conform to minimum standards of health and safety, as set forth in local ordinances. If a receiver is appointed, all costs and expenses advanced by the receiver shall be repaid as provided for in Section 21-355 before any redemption is considered complete. The receiver shall be discharged upon redemption from the tax sale or upon entry of an order directing issuance of a tax deed. Nothing herein contained is intended to prevent a court from appointing the holder of the certificate of purchase as receiver. The holder of the certificate of purchase shall be made a party to any action or proceeding to demolish or destroy improvements on property where the property has been sold for failure to pay taxes and the period of redemption has not expired.
(Source: P.A. 85-795; 88-455.)

(35 ILCS 200/21-415)
Sec. 21-415. Reconveyance. When the grantee of a tax deed issued pursuant to a sale held on or prior to September 1, 1951, or any one claiming thereunder, has not perfected his title in accordance with Section 13-109 of the Code of Civil Procedure, it is lawful for the owner of the property or his agent or attorney to pay or tender to the tax title holder the moneys expended by the tax title holder upon the sale with 7% interest per year thereon, together with subsequent taxes and special assessments paid and the statutory fees and costs incurred. When the payment or tender is made the tax title holder shall reconvey the property to the owner thereof. The amount of the tender may be based upon an estimate prepared by the county clerk. However, the county clerk is not required to include any subsequent taxes or special assessments in his certificate of redemption, nor shall the payment thereof be a charge upon the property, unless the purchaser, assignee, or holder of the tax certificate has filed with the county clerk, before redemption, an official, original or duplicate tax collector's receipt for the payment of the subsequent taxes or special assessments, and the tax collector shall execute and furnish such duplicate tax receipts.
In preparing the estimates, the county clerk shall include, in addition to the amount of moneys herein provided for, the following fees to the tax title holder:
(a) For preparing the affidavit of compliance with

law, $1 in counties with less than 3,000,000 inhabitants and $2 in counties of 3,000,000 or more inhabitants.

(b) For service of the notices provided by law, which

must be served by holders of certificates of sale, to occupants, owners or parties interested in property sold for taxes, $3 in counties with less than 3,000,000 inhabitants and $5 in counties of 3,000,000 or more inhabitants for each property listed, assessed and sold in one description.

(c) The actual cost of recording the tax deed.
The county clerk may charge $5 for preparing the estimate which shall be prima facie evidence of the amount due the tax title holder.
(Source: P.A. 87-669; 88-455.)

(35 ILCS 200/21-420)
Sec. 21-420. Failure to reconvey. Any tax title holder failing or refusing to reconvey the property to the owner on demand after payment or tender or deposit of the amounts due, as provided in Section 21-415, shall be guilty of a petty offense. One-half of the fine shall go to the property owner and one-half to the county.
(Source: P.A. 77-2236; 88-455.)

(35 ILCS 200/21-425)
Sec. 21-425. Reconveyance by sheriff. If the grantee of a tax deed, or any one claiming thereunder, fails or refuses to reconvey the property to the owner or owners thereof on demand after payment or tender or deposit of the amount due as provided in Section 21-415, the owner or owners may petition the circuit court in the same proceeding in which the order for issuance of tax deed was entered, asking that the amount of the tender, if not already deposited, may be deposited with the county treasurer and that the sheriff in that county be ordered to reconvey in the name of the holder of the tax title the property to the owner or owners thereof. Notice of the filing of the petition and the date of hearing thereon shall be given as the court may direct. Upon proof that the required amount has been deposited with the county treasurer and that the petitioner has complied with all requirements of law entitling him or her to a reconveyance of the tax title, the court shall enter an order directing the sheriff to reconvey the property in the name of the holder of the tax title to the owner or owners thereof.
Whenever the tax purchaser makes application to withdraw moneys deposited with the county treasurer he or she shall deliver to the county treasurer a reconveyance of the tax title to the person or persons who made the deposit.
(Source: Laws 1965, p. 3718; P.A. 88-455.)

(35 ILCS 200/21-430)
Sec. 21-430. Partial settlement. In the event an owner or party interested requests to make settlement on a part of the property sold to a municipality, withdrawn from collection or forfeited to the State for the non-payment of special assessments, the municipal officer is hereby authorized to accept the pro rata amount of any or all installments of the special assessment. That amount shall be computed by the board of local improvements, or other board or officer levying the special assessment, together with interest, costs and penalties as provided by law.
A petition containing the computation shall then be presented by the municipality to the court wherein the original assessment was confirmed. The petition shall bear the same number and title as the original proceeding. At least 10 days before the date set for the hearing of the petition, notices shall be sent by mail, postpaid, to each of the persons who last paid the general taxes on the property originally assessed. The notices shall contain the description of the property as originally assessed, as it is to be divided, and the division of the original assessment, or installments thereof, together with interest, costs and penalties, showing the amount to be charged against each part of the property of land so divided, the date when the petition is to be heard, and the date when objections thereto may be filed.
An affidavit by one of the members of the board of local improvements, or other board or officer computing the division, attesting to the mailing is prima facie evidence of a compliance with this Section. The court shall proceed to determine a fair and equitable division of the assessment, or any installment thereof, together with all interest, penalties and costs. The court shall order the cancellation of the certificate of sale, withdrawal or forfeiture on any part of the property if settlement is made within 10 days from the date of the court's order.
The county clerk may note on the certificate the partial cancellation and shall issue a certificate of cancellation on that part of the property and return the certificate to the municipality. Where a certificate of forfeiture or withdrawal has not been issued, the county clerk may accept the Receipt of Deposit for Redemption, issued by the municipal officer, as provided by law, and the clerk shall issue a certificate of cancellation on that part of the property. He or she shall make proper entry on his or her records showing the part of the property on which settlement has been made and the amount due on the balance.
(Source: P.A. 83-358; 88-455.)

(35 ILCS 200/21-435)
Sec. 21-435. Duty of county clerk to pay over to municipality. The county clerk shall, within 30 days after they have been collected by him or her, pay over to the office of the municipality entitled to receive them all special assessments, penalties and interest on those special assessments, and statutory costs advanced by the municipality due on account of the redemption or sale of the forfeited property.
(Source: P.A. 76-2254; 88-455.)

(35 ILCS 200/21-440)
Sec. 21-440. Action for collection of taxes and special assessments. The county board may, at any time after final judgment and order of sale against delinquent property under Section 21-180, institute a civil action in the name of the People of the State of Illinois in the circuit court for the whole amount due for taxes and special assessments on the delinquent or forfeited property. Any county, city, village, incorporated town, school district or other municipal corporation to which any tax or special assessment is due, may, at any time after final judgment under Section 21-180, institute a civil action in its own name, in the circuit court, for the amount of the tax or special assessment due to it on the delinquent or forfeited property, and prosecute the same to final judgment. On the sale of any property following judgment in the civil action, the county, city, village, incorporated town, school district or other municipal corporation, interested in the collection of the tax, may become purchaser at the sale. If the property so sold is not redeemed the purchaser may acquire, hold, sell or dispose of the title thereto, the same as individuals may do under the laws of this State. In any action for delinquent or forfeited taxes, the fact that property was assessed to a person shall be prima facie evidence that the person was the owner thereof, and was liable for the taxes for the year or years for which the assessment was made. That fact may be proved by the introduction in evidence of the proper assessment book or roll, or other competent proof. Any judgment rendered for delinquent or forfeited general taxes under this Section shall include the costs of the action and reasonable attorney's fees.
(Source: P.A. 86-949; 88-455.)

(35 ILCS 200/21-445)
Sec. 21-445. Tax and special assessment foreclosure proceedings. In tax and special assessment foreclosure proceedings, the purchaser or assignee shall file a petition for a deed in the proceeding in which the foreclosure order was entered. Notice of the filing of the petition and of the hearing on the petition shall be given in conformity with rule or practice of court in regard to motions as in other civil actions.
(Source: P.A. 79-1366; 88-455.)

(35 ILCS 200/Art. 22 heading)

(35 ILCS 200/22-5)
Sec. 22-5. Notice of sale and redemption rights. In order to be entitled to a tax deed, within 4 months and 15 days after any sale held under this Code, the purchaser or his or her assignee shall deliver to the county clerk a notice to be given to the party in whose name the taxes are last assessed as shown by the most recent tax collector's warrant books, in at least 10 point type in the following form completely filled in:

(35 ILCS 200/22-10)
Sec. 22-10. Notice of expiration of period of redemption. A purchaser or assignee shall not be entitled to a tax deed to the property sold unless, not less than 3 months nor more than 6 months prior to the expiration of the period of redemption, he or she gives notice of the sale and the date of expiration of the period of redemption to the owners, occupants, and parties interested in the property, including any mortgagee of record, as provided below.
The Notice to be given to the parties shall be in at least 10 point type in the following form completely filled in:
TAX DEED NO. .................... FILED ....................

(35 ILCS 200/22-15)
Sec. 22-15. Service of notice. The purchaser or his or her assignee shall give the notice required by Section 22-10 by causing it to be published in a newspaper as set forth in Section 22-20. In addition, the notice shall be served by a sheriff (or if he or she is disqualified, by a coroner) of the county in which the property, or any part thereof, is located or, except in Cook County, by a person who is licensed or registered as a private detective under the Private Detective, Private Alarm, Private Security, Fingerprint Vendor, and Locksmith Act of 2004 upon owners who reside on any part of the property sold by leaving a copy of the notice with those owners personally.
In counties of 3,000,000 or more inhabitants where a taxing district is a petitioner for tax deed pursuant to Section 21-90, in lieu of service by the sheriff or coroner the notice may be served by a special process server appointed by the circuit court as provided in this Section. The taxing district may move prior to filing one or more petitions for tax deed for appointment of such a special process server. The court, upon being satisfied that the person named in the motion is at least 18 years of age and is capable of serving notice as required under this Code, shall enter an order appointing such person as a special process server for a period of one year. The appointment may be renewed for successive periods of one year each by motion and order, and a copy of the original and any subsequent order shall be filed in each tax deed case in which a notice is served by the appointed person. Delivery of the notice to and service of the notice by the special process server shall have the same force and effect as its delivery to and service by the sheriff or coroner.
The same form of notice shall also be served, in the manner set forth under Sections 2-203, 2-204, 2-205, 2-205.1, and 2-211 of the Code of Civil Procedure, upon all other owners and parties interested in the property, if upon diligent inquiry they can be found in the county, and upon the occupants of the property.
If the property sold has more than 4 dwellings or other rental units, and has a managing agent or party who collects rents, that person shall be deemed the occupant and shall be served with notice instead of the occupants of the individual units. If the property has no dwellings or rental units, but economic or recreational activities are carried on therein, the person directing such activities shall be deemed the occupant. Holders of rights of entry and possibilities of reverter shall not be deemed parties interested in the property.
When a party interested in the property is a trustee, notice served upon the trustee shall be deemed to have been served upon any beneficiary or note holder thereunder unless the holder of the note is disclosed of record.
When a judgment is a lien upon the property sold, the holder of the lien shall be served with notice if the name of the judgment debtor as shown in the transcript, certified copy or memorandum of judgment filed of record is identical, as to given name and surname, with the name of the party interested as it appears of record.
If any owner or party interested, upon diligent inquiry and effort, cannot be found or served with notice in the county as provided in this Section, and the person in actual occupancy and possession is tenant to, or in possession under the owners or the parties interested in the property, then service of notice upon the tenant, occupant or person in possession shall be deemed service upon the owners or parties interested.
If any owner or party interested, upon diligent inquiry and effort cannot be found or served with notice in the county, then the person making the service shall cause a copy of the notice to be sent by registered or certified mail, return receipt requested, to that party at his or her residence, if ascertainable.
The changes to this Section made by Public Act 95-477 apply only to matters in which a petition for tax deed is filed on or after June 1, 2008 (the effective date of Public Act 95-477).
(Source: P.A. 95-195, eff. 1-1-08; 95-477, eff. 6-1-08; 95-876, eff. 8-21-08.)

(35 ILCS 200/22-20)
Sec. 22-20. Proof of service of notice; publication of notice. The sheriff or coroner serving notice under Section 22-15 shall endorse his or her return thereon and file it with the Clerk of the Circuit Court and it shall be a part of the court record. A private detective or a special process server appointed under Section 22-15 shall make his or her return by affidavit and shall file it with the Clerk of the Circuit Court, where it shall be a part of the court record. If a sheriff, private detective, special process server, or coroner to whom any notice is delivered for service, neglects or refuses to make the return, the purchaser or his or her assignee may petition the court to enter a rule requiring the sheriff, private detective, special process server, or coroner to make return of the notice on a day to be fixed by the court, or to show cause on that day why he or she should not be attached for contempt of the court. The purchaser or assignee shall cause a written notice of the rule to be served upon the sheriff, private detective, special process server, or coroner. If good and sufficient cause to excuse the sheriff, private detective, special process server, or coroner is not shown, the court shall adjudge him or her guilty of a contempt, and shall proceed to punish him as in other cases of contempt.
If the property is located in a municipality in a county with less than 3,000,000 inhabitants, the purchaser or his or her assignee shall also publish a notice as to the owner or party interested, in some newspaper published in the municipality. If the property is not in a municipality in a county with less than 3,000,000 inhabitants, or if no newspaper is published therein, or if the property is in a county with 3,000,000 or more inhabitants, the notice shall be published in some newspaper in the county. If no newspaper is published in the county, then the notice shall be published in the newspaper that is published nearest the county seat of the county in which the property is located. If the owners and parties interested in the property upon diligent inquiry are unknown to the purchaser or his or her assignee, the publication as to such owner or party interested, may be made to unknown owners or parties interested. Any notice by publication given under this Section shall be given 3 times at any time after filing a petition for tax deed, but not less than 3 months nor more than 6 months prior to the expiration of the period of redemption. The publication shall contain (a) notice of the filing of the petition for tax deed, (b) the date on which the petitioner intends to make application for an order on the petition that a tax deed issue, (c) a description of the property, (d) the date upon which the property was sold, (e) the taxes or special assessments for which it was sold and (f) the date on which the period of redemption will expire. The publication shall not include more than one property listed and sold in one description, except as provided in Section 21-90, and except that when more than one property is owned by one person, all of the parcels owned by that person may be included in one notice.
The changes to this Section made by Public Act 95-477 apply only to matters in which a petition for tax deed is filed on or after June 1, 2008 (the effective date of Public Act 95-477).
(Source: P.A. 95-195, eff. 1-1-08; 95-477, eff. 6-1-08; 95-876, eff. 8-21-08.)

(35 ILCS 200/22-25)
Sec. 22-25. Mailed notice. In addition to the notice required to be served not less than 3 months nor more than 6 months prior to the expiration of the period of redemption, the purchaser or his or her assignee shall prepare and deliver to the clerk of the Circuit Court of the county in which the property is located, the notice provided for in this Section, together with the statutory costs for mailing the notice by certified mail, return receipt requested. The form of notice to be mailed by the clerk shall be identical in form to that provided by Section 22-10 for service upon owners residing upon the property sold, except that it shall bear the signature of the clerk instead of the name of the purchaser or assignee and shall designate the parties to whom it is to be mailed. The clerk may furnish the form. The clerk shall promptly mail the notices delivered to him or her by certified mail, return receipt requested. The certificate of the clerk that he or she has mailed the notices, together with the return receipts, shall be filed in and made a part of the court record. The notices shall be mailed to the owners of the property at their last known addresses, and to those persons who are entitled to service of notice as occupants.
The changes to this Section made by this amendatory Act of the 97th General Assembly shall be construed as being declaratory of existing law and not as a new enactment.
(Source: P.A. 97-557, eff. 7-1-12.)

(35 ILCS 200/22-30)
Sec. 22-30. Petition for deed. At any time within 6 months but not less than 3 months prior to the expiration of the redemption period for property sold pursuant to judgment and order of sale under Sections 21-110 through 21-120 or 21-260, the purchaser or his or her assignee may file a petition in the circuit court in the same proceeding in which the judgment and order of sale were entered, asking that the court direct the county clerk to issue a tax deed if the property is not redeemed from the sale. The petition shall be accompanied by the statutory filing fee.
Notice of filing the petition and the date on which the petitioner intends to apply for an order on the petition that a deed be issued if the property is not redeemed shall be given to occupants, owners and persons interested in the property as part of the notice provided in Sections 22-10 through 22-25, except that only one publication is required. The county clerk shall be notified of the filing of the petition and any person owning or interested in the property may, if he or she desires, appear in the proceeding.
The changes to this Section made by this amendatory Act of the 95th General Assembly apply only to matters in which a petition for tax deed is filed on or after the effective date of this amendatory Act of the 95th General Assembly.
(Source: P.A. 95-477, eff. 6-1-08.)

(35 ILCS 200/22-35)
Sec. 22-35. Reimbursement of a county or municipality before issuance of tax deed. Except in any proceeding in which the tax purchaser is a county acting as a trustee for taxing districts as provided in Section 21-90, an order for the issuance of a tax deed under this Code shall not be entered affecting the title to or interest in any property in which a county, city, village or incorporated town has an interest under the police and welfare power by advancements made from public funds, until the purchaser or assignee makes reimbursement to the county, city, village or incorporated town of the money so advanced or the county, city, village, or town waives its lien on the property for the money so advanced. However, in lieu of reimbursement or waiver, the purchaser or his or her assignee may make application for and the court shall order that the tax purchase be set aside as a sale in error. A filing or appearance fee shall not be required of a county, city, village or incorporated town seeking to enforce its claim under this Section in a tax deed proceeding.
(Source: P.A. 98-1162, eff. 6-1-15.)

(35 ILCS 200/22-40)
Sec. 22-40. Issuance of deed; possession.
(a) If the redemption period expires and the property has not been redeemed and all taxes and special assessments which became due and payable subsequent to the sale have been paid and all forfeitures and sales which occur subsequent to the sale have been redeemed and the notices required by law have been given and all advancements of public funds under the police power made by a county, city, village or town under Section 22-35 have been paid and the petitioner has complied with all the provisions of law entitling him or her to a deed, the court shall so find and shall enter an order directing the county clerk on the production of the certificate of purchase and a certified copy of the order, to issue to the purchaser or his or her assignee a tax deed. The court shall insist on strict compliance with Section 22-10 through 22-25. Prior to the entry of an order directing the issuance of a tax deed, the petitioner shall furnish the court with a report of proceedings of the evidence received on the application for tax deed and the report of proceedings shall be filed and made a part of the court record.
(b) If taxes for years prior to the year or years sold are or become delinquent subsequent to the date of sale, the court shall find that the lien of those delinquent taxes has been or will be merged into the tax deed grantee's title if the court determines that the tax deed grantee or any prior holder of the certificate of purchase, or any person or entity under common ownership or control with any such grantee or prior holder of the certificate of purchase, was at no time the holder of any certificate of purchase for the years sought to be merged. If delinquent taxes are merged into the tax deed pursuant to this subsection, the court shall enter an order declaring which specific taxes have been or will be merged into the tax deed title and directing the county treasurer and county clerk to reflect that declaration in the warrant and judgment records; provided, that no such order shall be effective until a tax deed has been issued and timely recorded. Nothing contained in this Section shall relieve any owner liable for delinquent property taxes under this Code from the payment of the taxes that have been merged into the title upon issuance of the tax deed.
(c) The county clerk is entitled to a fee of $10 in counties of 3,000,000 or more inhabitants and $5 in counties with less than 3,000,000 inhabitants for the issuance of the tax deed. The clerk may not include in a tax deed more than one property as listed, assessed and sold in one description, except in cases where several properties are owned by one person.
Upon application the court shall, enter an order to place the tax deed grantee or the grantee's successor in interest in possession of the property and may enter orders and grant relief as may be necessary or desirable to maintain the grantee or the grantee's successor in interest in possession.
(d) The court shall retain jurisdiction to enter orders pursuant to subsections (b) and (c) of this Section. This amendatory Act of the 92nd General Assembly and this amendatory Act of the 95th General Assembly shall be construed as being declarative of existing law and not as a new enactment.
(Source: P.A. 98-1162, eff. 6-1-15.)

(35 ILCS 200/22-45)
Sec. 22-45. Tax deed incontestable unless order appealed or relief petitioned. Tax deeds issued under Section 22-40 are incontestable except by appeal from the order of the court directing the county clerk to issue the tax deed. However, relief from such order may be had under Sections 2-1203 or 2-1401 of the Code of Civil Procedure in the same manner and to the same extent as may be had under those Sections with respect to final orders and judgments in other proceedings. The grounds for relief under Section 2-1401 shall be limited to:
(1) proof that the taxes were paid prior to sale;
(2) proof that the property was exempt from taxation;
(3) proof by clear and convincing evidence that the

tax deed had been procured by fraud or deception by the tax purchaser or his or her assignee; or

(4) proof by a person or party holding a recorded

ownership or other recorded interest in the property that he or she was not named as a party in the publication notice as set forth in Section 22-20, and that the tax purchaser or his or her assignee did not make a diligent inquiry and effort to serve that person or party with the notices required by Sections 22-10 through 22-30.

In cases of the sale of homestead property in counties with 3,000,000 or more inhabitants, a tax deed may also be voided by the court upon petition, filed not more than 3 months after an order for tax deed was entered, if the court finds that the property was owner occupied on the expiration date of the period of redemption and that the order for deed was effectuated pursuant to a negligent or willful error made by an employee of the county clerk or county collector during the period of redemption from the sale that was reasonably relied upon to the detriment of any person having a redeemable interest. In such a case, the tax purchaser shall be entitled to the original amount required to redeem the property plus interest from the sale as of the last date of redemption together with costs actually expended subsequent to the expiration of the period of redemption and reasonable attorney's fees, all of which shall be dispensed from the fund created by Section 21-295. In those cases of error where the court vacates the tax deed, it may award the petitioner reasonable attorney's fees and court costs actually expended, payable from that fund. The court hearing a petition filed under this Section or Section 2-1401 of the Code of Civil Procedure may concurrently hear a petition filed under Section 21-295 and may grant relief under any Section.
This amendatory Act of the 95th General Assembly shall be construed as being declarative of existing law and not as a new enactment.
(Source: P.A. 95-477, eff. 6-1-08.)

(35 ILCS 200/22-50)
Sec. 22-50. Denial of deed. If the court refuses to enter an order directing the county clerk to execute and deliver the tax deed, because of the failure of the purchaser to fulfill any of the above provisions, and if the purchaser, or his or her assignee has made a bona fide attempt to comply with the statutory requirements for the issuance of the tax deed, then upon application of the owner of the certificate of purchase the court shall declare the sale to be a sale in error.
(Source: P.A. 92-224, eff. 1-1-02.)

(35 ILCS 200/22-55)
Sec. 22-55. Tax deeds to convey merchantable title. This Section shall be liberally construed so that tax deeds shall convey merchantable title. In the event the property has been taken by eminent domain under the Eminent Domain Act, the tax purchaser shall be entitled to the award which is the substitute for the property. Tax deeds issued pursuant to this Section are subject to Section 22-70.
(Source: P.A. 94-1055, eff. 1-1-07.)

(35 ILCS 200/22-60)
Sec. 22-60. Contents of deed; recording. Every tax deed shall contain the full names and the true post office address and residence of grantee. It shall not be of any force or effect until after it has been recorded in the office of the recorder.
(Source: P.A. 83-358; 88-455.)

(35 ILCS 200/22-65)
Sec. 22-65. Form of deed. A tax deed executed by the county clerk under the official seal of the county shall be recorded in the same manner as other conveyances of property, and vests in the grantee, his or her heirs and assigns, the title of the property therein described without further acknowledgment or evidence of the conveyance. The conveyance shall be substantially in the following form:
State of Illinois)
) ss.
County of .......)
At a public sale of property for the nonpayment of taxes, held in the county above stated, on (insert date), the following described property was sold: (here place description of property conveyed). The property not having been redeemed from the sale, and it appearing that the holder of the certificate of purchase of the property has complied with the laws of the State of Illinois necessary to entitle (insert him, her or them) to a deed of the property: I ...., county clerk of the county of ...., in consideration of the property and by virtue of the statutes of the State of Illinois in such cases provided, grant and convey to ...., his or her heirs and assigns forever, the property described above.
Dated (insert date). Signature of .................. County Clerk Seal of County of ...., Illinois (Source: P.A. 91-357, eff. 7-29-99.)

(35 ILCS 200/22-70)
Sec. 22-70. Easements and covenants running with the land. A tax deed issued with respect to any property sold under this Code shall not extinguish or affect any conservation right, easement, covenant running with the land or right-of-way for water, sewer, electricity, gas, telephone or other public service use which was created, on or over that real property before the time that property was sold under this Code and which is evidenced either by a recorded instrument or by wires, poles, pipes, equipment or other public service facilities. When the property described in a tax deed issued under this Code is a dominant or a servient tenement with respect to any private easement or easements, created in good faith expressly or by operation of law for the benefit of a dominant tenement or tenements, with respect to the easement or easements the tax deed shall have the same effect as a deed of conveyance made by the owner of the property to the tax deed grantee, just prior to the issuance of the deed.
This Section does not apply to tax deeds issued because the owner of any easement, covenant running with the land or right-of-way has failed to pay taxes or special assessments assessed for that easement, covenant running with the land or right-of-way.
(Source: P.A. 91-497, eff. 1-1-00.)

(35 ILCS 200/22-75)
Sec. 22-75. Deed; prima facie evidence of regularity of sale.
(a) As to the property conveyed therein, tax deeds executed by the county clerk are prima facie evidence of the following facts in all controversies and suits in relation to the rights of the tax deed grantee and his or her heirs or assigns:
(1) the property conveyed was subject to taxation at

the time it was assessed, and was listed and assessed in the time and manner required by law;

(2) the taxes or special assessments were not paid at

any time before the sale;

(3) the property was advertised for sale in the

manner and for the length of time required by law;

(4) the property was sold for taxes or special

assessments as stated in the deed;

(5) the sale was conducted in the manner required by

law;

(6) the property conveyed was not redeemed from the

sale within the time permitted by law;

(7) the grantee in the deed was the purchaser or

assignee of the purchaser.

(b) Any order for the sale of property for delinquent taxes, except as otherwise provided in this Section, shall estop all parties from raising any objections to the order or to a tax title based thereon, which existed at or before the rendition of the order, and which could have been presented as a defense to the application for the order. The order itself is conclusive evidence of its regularity and validity in all collateral proceedings, except in cases where the tax or special assessments were paid prior to the sale or the property was exempt from general taxes or was not subject to special assessment.
(Source: P.A. 88-455; 89-342, eff. 1-1-96.)

(35 ILCS 200/22-80)
Sec. 22-80. Order of court setting aside tax deed; payments to holder of deed.
(a) Any order of court vacating an order directing the county clerk to issue a tax deed based upon a finding that the property was not subject to taxation or special assessment, or that the taxes or special assessments had been paid prior to the sale of the property, or that the tax sale was otherwise void, shall declare the tax sale to be a sale in error pursuant to Section 21-310 of this Act. The order shall direct the county collector to refund to the tax deed grantee or his or her successors and assigns (or, if a tax deed has not yet issued, the holder of the certificate) the following amounts:
(1) all taxes and special assessments purchased,

paid, or redeemed by the tax purchaser or his or her assignee, or by the tax deed grantee or his or her successors and assigns, whether before or after entry of the order for tax deed, with interest at the rate of 1% per month from the date each amount was paid until the date of payment pursuant to this Section;

(2) all costs paid and posted to the judgment record

and not included in paragraph (1) of this subsection (a); and

(3) court reporter fees for the hearing on the

application for tax deed and transcript thereof, cost of certification of tax deed order, cost of issuance of tax deed, and cost of recording of tax deed.

(b) Except in those cases described in subsection (a) of this Section, and unless the court on motion of the tax deed petitioner extends the redemption period to a date not later than 3 years from the date of sale, any order of court finding that an order directing the county clerk to issue a tax deed should be vacated shall direct the party who successfully contested the entry of the order to pay to the tax deed grantee or his or her successors and assigns (or, if a tax deed has not yet issued, the holder of the certificate) within 90 days after the date of the finding:
(1) the amount necessary to redeem the property from

the sale as of the last day of the period of redemption, except that, if the sale is a scavenger sale pursuant to Section 21-260 of this Act, the redemption amount shall not include an amount equal to all delinquent taxes on such property which taxes were delinquent at the time of sale; and

(2) amounts in satisfaction of municipal liens paid

by the tax purchaser or his or her assignee, and the amounts specified in paragraphs (1) and (3) of subsection (a) of this Section, to the extent the amounts are not included in paragraph (1) of this subsection (b).

If the payment is not made within the 90-day period, the petition to vacate the order directing the county clerk to issue a tax deed shall be denied with prejudice, and the order directing the county clerk to issue a tax deed shall remain in full force and effect. No final order vacating any order directing the county clerk to issue a tax deed shall be entered pursuant to this subsection (b) until the payment has been made.
(Source: P.A. 91-357, eff. 7-29-99.)

(35 ILCS 200/22-85)
Sec. 22-85. Failure to timely take out and record deed; deed is void. Unless the holder of the certificate purchased at any tax sale under this Code takes out the deed in the time provided by law, and records the same within one year from and after the time for redemption expires, the certificate or deed, and the sale on which it is based, shall, after the expiration of the one year period, be absolutely void with no right to reimbursement. If the holder of the certificate is prevented from obtaining a deed by injunction or order of any court, or by the refusal or inability of any court to act upon the application for a tax deed, or by the refusal of the clerk to execute the same deed, the time he or she is so prevented shall be excluded from computation of the one year period. Certificates of purchase and deeds executed by the clerk shall recite the qualifications required in this Section.
(Source: P.A. 87-669; 88-455.)

(35 ILCS 200/22-90)
Sec. 22-90. Recording of certificate of purchase by municipality. If any city, village or incorporated town, interested in the collection of any special tax or assessment, acquires a certificate of purchase at a tax sale, it is not required to take out a deed, but may preserve its lien under the certificate of purchase, beyond the period of redemption, by recording the certificate of purchase or evidence thereof within 1 year from the expiration of the period of redemption or extended period of redemption, in the office of the recorder of the county in which the property is situated, or by presenting the certificate for registration in the manner provided by law, to the registrar of titles in the case of property registered under the Registered Titles (Torrens) Act. The recorded certificate of purchase or the evidence thereof shall contain language in substantially the following form:
STATE OF ....)
)SS
COUNTY OF ...)
The following described property was sold to the (here place name of city, village, or incorporated town), at a public sale for the nonpayment of special taxes or assessments in the above stated county, on (insert date), to-wit: (here place property description). The sale was for the delinquent special tax or assessment (here place the special assessment warrant number and installment). Unless payment or settlement is made at the office of (here place proper city, village or incorporated town officer), the municipality for which the above lien or liens were created may at any time after expiration of the period of redemption, sell and assign the certificate of purchase. Either the municipality or its assignee at any time after expiration of the period of redemption may file a complaint to foreclose or bring an action for the amount of the special tax or assessment due.
Dated (insert date). ........................... (Proper Officer) (Source: P.A. 90-655, eff. 7-30-98; 91-357, eff. 7-29-99.)

(35 ILCS 200/22-95)
Sec. 22-95. Order of court setting aside certificate of purchase; payments. Any judgment or order of the circuit court, setting aside the lien under the certificate of purchase filed in accordance with Section 22-90 shall provide that the claimant pay to the city, village or incorporated town, or its assignee holding the certificate of purchase, the following:
(a) the amount for which the same was sold, together

with the amount of the penalty bid at the tax sale, if set aside before the expiration of 6 months from the day of sale;

(b) if between 6 and 12 months, the amount for which

the same was sold together with twice the amount of the penalty bid;

(c) if between 12 and 18 months, the amount for which

the same was sold together with 3 times the amount of the penalty bid;

(d) if between 18 months and 2 years, the amount for

which the same was sold together with 4 times the amount of the penalty bid at the sale;

(e) if after 2 years, the amount for which the same

was sold together with 4 times the amount of the penalty bid at the sale, and interest thereafter at the rate of 5% per year on the amount for which the same was sold.

In all cases, the claimant shall also pay costs of $10 in counties of 3,000,000 or more inhabitants and $5 in counties with less than 3,000,000 inhabitants.
A final judgment or order of the circuit court in any case or in an eminent domain proceeding under the Eminent Domain Act involving the title to or interest in any property in which the city, village or incorporated town, or its assignee holding a certificate of purchase, has an interest, or setting aside any lien under the certificate filed under this Code shall not be entered, until the claimant makes reimbursement to the city, village or incorporated town or its assignee holding the certificate of purchase. The county clerk is entitled to a fee of $5 in counties with 3,000,000 or more inhabitants and $2 in counties with less than 3,000,000 inhabitants for preparing the estimate of the amount required to redeem. The estimate of the county clerk is prima facie evidence in all courts of the amount due to such city, village or incorporated town or its assignee.
(Source: P.A. 94-1055, eff. 1-1-07.)



Title 8 - Tax Objections

(35 ILCS 200/Tit. 8 heading)

(35 ILCS 200/Art. 23 heading)

(35 ILCS 200/23-5)
Sec. 23-5. Payment under protest. Beginning with the 1994 tax year in counties with 3,000,000 or more inhabitants, and beginning with the 1995 tax year in all other counties, if any person desires to object to all or any part of a property tax for any year, for any reason other than that the property is exempt from taxation, he or she shall pay all of the tax due within 60 days from the first penalty date of the final installment of taxes for that year. Whenever taxes are paid in compliance with this Section and a tax objection complaint is filed in compliance with Section 23-10, 100% of the taxes shall be deemed paid under protest without the filing of a separate letter of protest with the county collector.
(Source: P.A. 88-455; 89-126, eff. 7-1195.)

(35 ILCS 200/23-10)
Sec. 23-10. Tax objections and copies. Beginning with the 2003 tax year, in counties with 3,000,000 or more inhabitants, the person paying the taxes due as provided in Section 23-5 may file a tax objection complaint under Section 23-15 within 165 days after the first penalty date of the final installment of taxes for the year in question. Beginning with the 2003 tax year, in counties with less than 3,000,000 inhabitants, the person paying the taxes due as provided in Section 23-5 may file a tax objection complaint under Section 23-15 within 75 days after the first penalty date of the final installment of taxes for the year in question. However, in all counties in cases in which the complaint is permitted to be filed without payment under Section 23-5, it must be filed prior to the entry of judgment under Section 21-175. In addition, the time specified for payment of the tax provided in Section 23-5 shall not be construed to delay or prevent the entry of judgment against, or the sale of, tax delinquent property if the taxes have not been paid prior to the entry of judgment under Section 21-175. An objection to an assessment for any year shall not be allowed by the court, however, if an administrative remedy was available by complaint to the board of appeals or board of review under Section 16-55 or Section 16-115, unless that remedy was exhausted prior to the filing of the tax objection complaint.
When any complaint is filed with the court in a county with less than 3,000,000 inhabitants, the plaintiff shall file 3 copies of the complaint with the clerk of the circuit court. Any complaint or amendment thereto shall contain (i) on the first page a listing of the taxing districts against which the complaint is directed and (ii) a summary of the reasons for the tax objections set forth in the complaint with enough copies of the summary to be distributed to each of the taxing districts against which the complaint is directed. Within 10 days after the complaint is filed, the clerk of the circuit court shall deliver one copy to the State's Attorney and one copy to the county clerk, taking their receipts therefor. The county clerk shall, within 30 days from the last day for the filing of complaints, notify the duly elected or appointed custodian of funds for each taxing district that may be affected by the complaint, stating (i) that a complaint has been filed and (ii) the summary of the reasons for the tax objections set forth in the complaint. Any amendment to a complaint, except any amendment permitted to be made in open court during the course of a hearing on the complaint, shall also be filed in triplicate, with one copy delivered to the State's Attorney and one copy delivered to the county clerk by the clerk of the circuit court. The State's Attorney shall within 10 days of receiving his or her copy of the amendment notify the duly elected or appointed custodian of funds for each taxing district whose tax monies may be affected by the amendment, stating (i) that the amendment has been filed and (ii) the summary of the reasons for the tax objections set forth in the amended complaint. The State's Attorney shall also notify the custodian and the county clerk in writing of the date, time and place of any hearing before the court to be held upon the complaint or amended complaint not later than 4 days prior to the hearing. The notices provided in this Section shall be by letter addressed to the custodian or the county clerk and may be mailed by regular mail, postage prepaid, postmarked within the required period, but not less than 4 days before a hearing.
(Source: P.A. 93-378, eff. 7-24-03.)

(35 ILCS 200/23-15)
Sec. 23-15. Tax objection procedure and hearing.
(a) A tax objection complaint under Section 23-10 shall be filed in the circuit court of the county in which the subject property is located. Joinder of plaintiffs shall be permitted to the same extent permitted by law in any personal action pending in the court and shall be in accordance with Section 2-404 of the Code of Civil Procedure; provided, however, that no complaint shall be filed as a class action. The complaint shall name the county collector as defendant and shall specify any objections that the plaintiff may have to the taxes in question. No appearance or answer by the county collector to the tax objection complaint, nor any further pleadings, need be filed. Amendments to the complaint may be made to the same extent which, by law, could be made in any personal action pending in the court.
(b) (1) The court, sitting without a jury, shall hear and determine all objections specified to the taxes, assessments, or levies in question. This Section shall be construed to provide a complete remedy for any claims with respect to those taxes, assessments, or levies, excepting only matters for which an exclusive remedy is provided elsewhere in this Code.
(2) The taxes, assessments, and levies that are the subject of the objection shall be presumed correct and legal, but the presumption is rebuttable. The plaintiff has the burden of proving any contested matter of fact by clear and convincing evidence.
(3) Objections to assessments shall be heard de novo by the court. The court shall grant relief in the cases in which the objector meets the burden of proof under this Section and shows an assessment to be incorrect or illegal. If an objection is made claiming incorrect valuation, the court shall consider the objection without regard to the correctness of any practice, procedure, or method of valuation followed by the assessor, board of appeals, or board of review in making or reviewing the assessment, and without regard to the intent or motivation of any assessing official. The doctrine known as constructive fraud is hereby abolished for purposes of all challenges to taxes, assessments, or levies.
(c) If the court orders a refund of any part of the taxes paid, it shall also order the payment of interest as provided in Section 23-20. Appeals may be taken from final judgments as in other civil cases.
(d) This amendatory Act of 1995 shall apply to all tax objection matters still pending for any tax year, except as provided in Sections 23-5 and 23-10 regarding procedures and time limitations for payment of taxes and filing tax objection complaints.
(e) In counties with less than 3,000,000 inhabitants, if the court renders a decision lowering the assessment of a particular parcel on which a residence occupied by the owner is situated, the reduced assessment, subject to equalization, shall remain in effect for the remainder of the general assessment period as provided in Sections 9-215 through 9-225, unless that parcel is subsequently sold in an arm's length transaction establishing a fair cash value for the parcel that is different from the fair cash value on which the court's assessment is based, or unless the decision of the court is reversed or modified upon review.
(Source: P.A. 88-455; 88-642, eff. 9-9-94; 89-126, eff. 7-11-95; 89-290, eff. 1-1-96; 89-593, eff. 8-1-96; 89-626, eff. 8-9-96.)

(35 ILCS 200/23-20)
Sec. 23-20. Effect of protested payments; refunds. No protest shall prevent or be a cause of delay in the distribution of tax collections to the taxing districts of any taxes collected which were not paid under protest. If the final order of the Property Tax Appeal Board or of a court results in a refund to the taxpayer, refunds shall be made by the collector from funds remaining in the Protest Fund until such funds are exhausted and thereafter from the next funds collected after entry of the final order until full payment of the refund and interest thereon has been made. Interest from the date of payment, regardless of whether the payment was made before the effective date of this amendatory Act of 1997, or from the date payment is due, whichever is later, to the date of refund shall also be paid to the taxpayer at the annual rate of the lesser of (i) 5% or (ii) the percentage increase in the Consumer Price Index For All Urban Consumers during the 12-month calendar year preceding the levy year for which the refund was made, as published by the federal Bureau of Labor Statistics.
(Source: P.A. 94-558, eff. 1-1-06.)

(35 ILCS 200/23-25)
Sec. 23-25. Tax exempt property; restriction on judicial determinations.
(a) No taxpayer may file an objection as provided in Section 21-175 or Section 23-10 on the grounds that the property is exempt from taxation, or otherwise seek a judicial determination as to tax exempt status, except as provided in Section 8-40 and except as otherwise provided in this Section and Section 14-25 and Section 21-175.
(b) Nothing in this Section shall affect the right of a governmental agency to seek a judicial determination as to the exempt status of property for those years during which eminent domain proceedings were pending before a court, once a certificate of exemption for the property is obtained by the governmental agency under Section 8-35 or Section 8-40.
(c) This Section shall not apply to exemptions granted under Sections 15-165 through 15-180.
(d) The limitation in this Section shall not apply to court proceedings relating to an exemption for the 1985 assessment year and preceding assessment years. However, an order entered in any such proceeding shall not preclude the necessity of applying for an exemption for 1986 or later assessment years in the manner provided by Section 16-70 or 16-130.
(e) The limitation in this Section shall not apply to court proceedings to establish an exemption for any specific assessment year, provided that the plaintiff or its predecessor in interest in the property has established an exemption for any subsequent or prior assessment year on grounds comparable to those alleged in the court proceedings. For purposes of this subsection, the exemption for a subsequent or prior year must have been determined under Section 8-35 or a prior similar law by the Department or a predecessor agency, or under Section 8-40. Court proceedings permitted by this subsection may be initiated while proceedings for the subsequent or prior year under Section 16-70, 16-130, 8-35, or 8-40 are still pending, but judgment shall not be entered until the proceedings under Section 8-35 or 8-40 have terminated.
(Source: P.A. 89-126, eff. 7-11-95; 90-679, eff. 7-31-98.)

(35 ILCS 200/23-30)
Sec. 23-30. Conference on tax objection. Following the filing of an objection under Section 23-10, the court may hold a conference with the objector and the State's Attorney. Compromise agreements on tax objections reached by conference shall be filed with the court, and the parties shall prepare an order covering the settlement and submit the order to the court for entry.
(Source: P.A. 88-455; 89-126, eff. 7-11-95.)

(35 ILCS 200/23-35)
Sec. 23-35. Tax objection based on budget or appropriation ordinance. Notwithstanding the provisions of Section 23-10, no objection to any property tax levied by any municipality shall be sustained by any court because of the forms of any budget or appropriation ordinance, or the degree of itemization or classification of items therein, or the reasonableness of any amount budgeted or appropriated thereby, if:
(a) a tentative budget and appropriation ordinance

was prepared at the direction of the governing body of the municipality and made conveniently available to public inspection for at least 30 days prior to the public hearing specified below and to final action thereon;

(b) at least one public hearing has been held by the

governing body as to the tentative budget and appropriation ordinance prior to final action thereon, and notice of the time and place where copies of the tentative budget and appropriation ordinances are available for public inspection, and the time and place of the hearing, has been given by publication in a newspaper published in the municipality at least 30 days prior to the time of the hearing, or, if there is no newspaper published in the municipality, notice of the public hearing has been given by publication in a newspaper of general circulation in the municipality; and

(c) the budget and appropriation ordinance finally

adopted is substantially identical, as to the matters to which objection is made, with the tentative budget and appropriation ordinance submitted at the public hearing, unless the taxpayer making the objection has made the same objection in writing and with the same specificity to the governing body of the municipality prior to the adoption of the budget and appropriation ordinance.

"Municipality", as used in this Section, means all municipal corporations in, and political subdivisions of, this State except the following: counties; cities, villages and incorporated towns; sanitary districts created under the Metropolitan Water Reclamation District Act; forest preserve districts having a population of 3,000,000 or more, created under the Cook County Forest Preserve Park District Act; boards of education of school districts in cities exceeding 1,000,000 inhabitants; the Chicago Park District created under the Chicago Park District Act; and park districts as defined in subsection (b) of Section 1-3 of the Park District Code.
(Source: P.A. 91-357, eff. 7-29-99.)

(35 ILCS 200/23-40)
Sec. 23-40. Error or informality in making levy or in certifying or filing. In all judicial proceedings concerning the levying and collection of taxes, an error or informality of any officer or officers in making any tax levy or in certifying or filing the levy not affecting the substantial justice of the levy itself, shall not vitiate or void the levy or affect the tax. When the error or informality in a levy, its certification, filing or publication can be corrected by amendment, or a levy can be sufficiently itemized, the purpose defined and made certain by amendment, made prior to the entry of any order of court affecting the levy or the collection of taxes thereon, an amendment or amendments, certification, filing or publication may be made by the taxing bodies affected. The ordinance, resolution, publication or certificate, as amended, certified, filed or published, shall, upon proof of such amendment or amendments, certification, filing or publication being made to the court, have the same force and effect as though originally adopted, published, filed and certified in the amended form. The aggregate amount or rate of the original levy shall not be increased by an action taken under this Section. A statute terminating the time within which appropriations or tax levies may be made, published, certified or filed, shall not apply to any republication, recertification or refiling, or to any amendment or revision authorized or permitted by this Section.
(Source: Laws 1939, p. 886; P.A. 88-455.)

(35 ILCS 200/23-45)
Sec. 23-45. Time limit after objection is filed with the Court. If, after 10 years from the date an objection is filed there has been no further action on the objection, the objection shall be dismissed as a matter of law with prejudice. The circuit clerk shall enter the dismissal of record. The Collector may then distribute the taxes. The Collector shall determine whether to use the tax rates for the year the objection was filed or the tax rates for the most recent tax year in distributing the taxes. This Section applies to tax objections filed before, on, or after the effective date of this amendatory Act of 1996.
(Source: P.A. 89-695, eff. 12-31-96.)



Title 9 - Other Provisions

(35 ILCS 200/Tit. 9 heading)

(35 ILCS 200/Art. 24 heading)

(35 ILCS 200/24-5)
Sec. 24-5. Tax on personal property. Ad valorem personal property taxes shall not be levied on any personal property having tax situs in this State. However, this Section shall not prohibit the collection after January 1, 1979 of any taxes levied under this Code prior to January 1, 1979, on personal property subject to assessment and taxation under this Code prior to January 1, 1979. No property lawfully assessed and taxed as personal property prior to January 1, 1979, or property of like kind acquired or placed in use after January 1, 1979, shall be classified as real property subject to assessment and taxation. No property lawfully assessed and taxed as real property prior to January 1, 1979, or property of like kind acquired or placed in use after January 1, 1979, shall be classified as personal property.
(Source: P.A. 82-935; 88-455.)

(35 ILCS 200/24-10)
Sec. 24-10. Statute of limitations for collection of penalties and interest on delinquent personal property taxes. Any interest or penalty on personal property tax levied pursuant to the Revenue Act of 1939 by any taxing district, as defined in that Act, located in a county of less than 400,000 inhabitants, shall not be collected more than 7 years after the date on which the tax was initially levied, notwithstanding any judgment which has been obtained in relation to collection of the tax. For purposes of this Section, "personal property tax" means a tax on personal property imposed by taxing districts pursuant to the Revenue Act of 1939 prior to abolition of authority to impose personal property tax in Illinois.
(Source: P.A. 86-179; 88-455.)

(35 ILCS 200/24-15)
Sec. 24-15. Forms and instructions. The Department shall make out and forward to each county clerk for the use of the clerks and other officers, suitable forms and instructions. All instructions shall be strictly complied with by the officers in the performance of their duties. The Department shall give its opinion and advice on all questions of doubt as to the intent and meaning of the provisions of this Code.
(Source: Laws 1943, vol. 1, p. 1136; P.A. 88-455.)

(35 ILCS 200/24-20)
Sec. 24-20. Subpoenas. Any person may serve any subpoena issued under this Code.
(Source: Laws 1965, p. 354; P.A. 88-455.)

(35 ILCS 200/24-25)
Sec. 24-25. Notices. All notices required by this Code shall be written or printed notices and shall be served personally upon the persons entitled to notice, or their agents, or by sending the notice by mail to the person so entitled to notice, or to his or her agent, if the residence or business address of the person is known, or by reasonable effort can be ascertained. If the address of a person can not be ascertained, then the notice shall be sent to the address of the person who last paid the taxes upon the property in question. A failure to give any notice required by this Code shall not impair or affect the validity of any assessment as finally made.
(Source: Laws 1939, p. 886; P.A. 88-455.)

(35 ILCS 200/24-30)
Sec. 24-30. Oaths. Any oath, authorized to be administered under this Code, may be administered by an assessor or deputy assessor, or by any other officer having authority to administer oaths.
(Source: Laws 1939, p. 886; P.A. 88-455.)

(35 ILCS 200/24-35)
Sec. 24-35. Property Tax Reform and Relief Task Force.
(a) There is created the Property Tax Reform and Relief Task Force consisting of 9 members appointed as follows: 3 members appointed by the President of the Senate, one of whom shall be designated as the chair of the Task Force upon appointment; 2 members appointed by the Minority Leader of the Senate; 2 members appointed by the Speaker of the House of Representatives; and 2 members appointed by the Minority Leader of the House of Representatives.
(b) The Task Force shall conduct a study of the property tax system in Illinois and investigate methods of reducing the reliance on property taxes and alternative methods of funding.
(c) The members of the Task Force shall serve without compensation but shall be reimbursed for their reasonable and necessary expenses from funds appropriated for that purpose.
(d) The Task Force shall submit its findings to the General Assembly no later than January 1, 2010, at which time the Task Force is dissolved.
(e) The Department of Revenue shall provide administrative support to the Task Force.
(Source: P.A. 95-644, eff. 10-12-07.)

(35 ILCS 200/Art. 25 heading)

(35 ILCS 200/25-5)
Sec. 25-5. Delivery and receipt of collector's book before bond approved. If any county clerk delivers the tax books into the hands of the county collector, or if any collector receives the books or collects any taxes before the collector's bond has been approved and filed, as required by this Code, the clerk and collector, and each of them, shall be liable to a penalty of not less than $500, and all damages and costs, to be recovered in a civil action. The State's Attorney shall bring suit, in the name of the People of the State of Illinois. Nothing in this Section shall be construed as relieving the sureties of a collector from liabilities incurred under a bond not approved and filed as required by this Code.
(Source: P.A. 76-2254; 88-455.)

(35 ILCS 200/25-10)
Sec. 25-10. Failure of collector to obtain timely judgment or present list of errors. If any collector, by his own neglect, fails to obtain judgment within the time prescribed by this Code, or fails to present his list of errors in assessment of property at the time required by this Code, he shall lose the benefit of any abatement to which he might have been entitled, and shall pay to the county the full amount charged against him, except that in the 10 years next following the completion of a general reassessment of property in any county with 3,000,000 or more inhabitants, the collector is under no duty to obtain judgment earlier than 30 days after taxes upon property have become delinquent and have begun to bear interest.
(Source: P.A. 83-121; 88-455.)

(35 ILCS 200/25-15)
Sec. 25-15. Knowing failure of local assessment officer to perform duties. Any local assessment officer or other person whose duty it is to assess property for taxation or equalize any assessment, who refuses or knowingly or wilfully neglects any duty required of him by law, or who consents to or connives at any evasion of this Code whereby any property required to be assessed is unlawfully exempted in whole or in part, or the valuation thereof is set down at more or less than is required by law, is guilty of a Class A misdemeanor. He or she shall also be liable upon his bond to the party injured for all damages sustained by that party. He or she shall also be removed from office by the judge of the court before whom he or she is tried and convicted.
(Source: P.A. 77-2236; 88-455.)

(35 ILCS 200/25-20)
Sec. 25-20. Knowing failure of public officer to perform duties. Every public officer who refuses to perform or knowingly neglects any duty enjoined upon him by this Code, or who consents or connives to evade its provisions, whereby any proceeding required by this Code shall be prevented or hindered, or whereby any property required to be listed for taxation is unlawfully exempted or the same be entered upon the assessment or collector's books at less than the value required by this Code, or the percentage as may be provided by a county ordinance adopted under Section 4 of Article IX of the Constitution of Illinois, shall, for every such offense, neglect or refusal, be liable, on the complaint of any person, for double the amount of the loss or damage caused thereby, to be recovered in a civil action in the name of the People of the State of Illinois in any court having jurisdiction, and may be removed from office at the discretion of the court.
(Source: P.A. 80-247; 88-455.)

(35 ILCS 200/25-25)
Sec. 25-25. Failure of officer to perform duties if no other penalty provided. If any officer fails or neglects to perform any of the duties required of him by this Code, upon being required so to do by any person interested in the matter, and for the failure or neglect to perform that duty there is no other or specific penalty provided in this Code, he shall be liable to a fine of not less than $10 nor more than $500, to be recovered in a civil action in the circuit court of the proper county, and may be removed from office at the discretion of the court. Any officer who knowingly violates any of the provisions of this Code, for the violation of which there is no other specific penalty provided in this Code, shall be liable to a fine not less than $10 nor more than $1,000 to be recovered in a civil action in the name of the People of the State of Illinois, in any court having jurisdiction and may be removed from office at the discretion of the court. Fines when recovered shall be paid into the county treasury.
(Source: Laws 1939, p. 886; P.A. 88-455.)

(35 ILCS 200/25-30)
Sec. 25-30. Failure of collector to attend tax sale. If any county collector or designated deputy fails to attend any sale advertised under this Code, and offer property for sale as required by law, he or she shall be liable to pay the amount of taxes, special assessments and costs due on the advertised property. The county collector may afterwards advertise and sell the delinquent property to reimburse himself or herself for the amount advanced by him or her, but at the sale no property shall be forfeited to the State.
(Source: Laws 1939, p. 886; P.A. 88-455.)

(35 ILCS 200/25-35)
Sec. 25-35. Failure of county clerk to attend tax sale or keep required records. If any county clerk or designated deputy fails to attend any tax sale, or to make and keep the record, as required by this Code, he or she shall forfeit and pay the sum of $500, and shall be liable to indictment for that failure. Upon conviction he or she shall be removed from office. The sum shall be sued for in civil action, in the name of the People of the State of Illinois, and when recovered shall be paid into the county treasury.
(Source: Laws 1939, p. 886; P.A. 88-455.)

(35 ILCS 200/25-40)
Sec. 25-40. Fraudulent return or schedule. Any person who, with intent to defeat or evade the law in relation to the assessment of property, delivers or discloses to any assessor or deputy assessor a false or fraudulent list, return or schedule of his or her property not exempted by law from taxation, is guilty of a Class A misdemeanor.
(Source: P.A. 77-2236; 88-455.)

(35 ILCS 200/25-45)
Sec. 25-45. Duty of state's attorney to prosecute. The State's Attorney of each county shall prosecute all violators of this Code. They shall receive as fees the sum of $20 in counties with less than 3,000,000 inhabitants and $40 in counties with 3,000,000 or more inhabitants for each conviction, to be taxed as costs, and 10% of all fines collected. The residue of all fines collected under this Code shall be paid into the county treasury for use of the county.
(Source: P.A. 87-669; 88-455.)

(35 ILCS 200/Art. 26 heading)

(35 ILCS 200/26-5)
Sec. 26-5. Failure to complete assessment in time. An assessment completed beyond the time limits required by this Code shall be as legal and valid as if completed in the time required by law.
(Source: Laws 1939, p. 886; P.A. 88-455.)

(35 ILCS 200/26-10)
Sec. 26-10. Informality in assessments or lists. An assessment of property or charge for taxes thereon, shall not be considered illegal on account of any informality in making the assessment, or in the tax lists, or on account of the assessments not being made or completed within the time required by law.
(Source: P.A. 83-121; 88-455.)

(35 ILCS 200/26-15)
Sec. 26-15. Failure to deliver collector's books on time. Any failure to deliver the collector's books within the time required by this Code shall in no way affect the validity of the assessment and levy of taxes. In all cases of failure, the assessment and levy of taxes shall be held to be as valid and binding as if the books had been delivered at or within the time required by law.
(Source: Laws 1939, p. 886; P.A. 88-455.)

(35 ILCS 200/26-20)
Sec. 26-20. Tax charged to wrong owner. A sale of property for taxes shall not be considered invalid on account of the taxes having been charged in any other name than that of the rightful owner.
(Source: Laws 1939, p. 886; P.A. 88-455.)

(35 ILCS 200/26-25)
Sec. 26-25. Savings clause for pending proceedings. The enactment of this Code of 1993 shall not be construed to impair any right existing, or affect any proceeding pending, at the time this Code takes effect; but all proceedings for the assessment of any tax, or collection of any tax or special assessment then remaining incomplete, may be completed pursuant to the provisions of this Code. The provisions of this Act shall apply to redemptions from sales made for taxes or special assessment previous to the taking effect hereof, and the mode of giving notice, and of issuing deeds upon certificates of purchase made for taxes.
(Source: Laws 1939, p. 886; P.A. 88-455.)

(35 ILCS 200/Art. 27 heading)

(35 ILCS 200/27-5)
Sec. 27-5. Short title; definitions. This Article may be cited as the Special Service Area Tax Law.
When used in this Article:
"Services contract" means an agreement between a service provider agency and a municipality or county for the purpose of providing special services in and for a special service area.
"Service provider agency" means an entity that enters into a services contract with a municipality or county for the purpose of providing special services in and for a special service area.
"Special Service Area" means a contiguous area within a municipality or county in which special governmental services are provided in addition to those services provided generally throughout the municipality or county, the cost of the special services to be paid from revenues collected from taxes levied or imposed upon property within that area. Territory shall be considered contiguous for purposes of this Article even though certain completely surrounded portions of the territory are excluded from the special service area. A county may create a special service area within a municipality or municipalities when the municipality or municipalities consent to the creation of the special service area. A municipality may create a special service area within a municipality and the unincorporated area of a county or within another municipality when the county or other municipality consents to the creation of the special service area.
"Special service area commission" means a local board established by the corporate authorities of a municipality or county for the purpose of managing a particular special service area.
"Special Services" means all forms of services pertaining to the government and affairs of the municipality or county, including but not limited to weather modification and improvements permissible under Article 9 of the Illinois Municipal Code, and contracts for the supply of water as described in Section 11-124-1 of the Illinois Municipal Code which may be entered into by the municipality or by the county on behalf of a county service area.
(Source: P.A. 99-930, eff. 1-20-17.)

(35 ILCS 200/27-10)
Sec. 27-10. Providing special services. In any case in which a municipality or county exercises the power granted in item (6) of Section 7 of Article VII of the Illinois Constitution or in item (2) of subsection (l) of Section 6 of Article VII of the Illinois Constitution to provide special services, a tax to provide those special services or provide for the payment of debt incurred for that purpose shall be levied or imposed in accordance with this Article.
(Source: P.A. 92-16, eff. 6-28-01.)

(35 ILCS 200/27-15)
Sec. 27-15. Governing body. The corporate authorities of the municipality or county shall be the governing body of the special service area.
(Source: P.A. 78-901; 88-455.)

(35 ILCS 200/27-20)
Sec. 27-20. Proposals to establish a special service area. To propose the establishment of a special service area, other than one initiated by the corporate authorities, an application shall be filed with the chief elected official of the municipality or county explaining, at a minimum, the following: the name and legal status of the applicant; the special services to be provided; the boundaries of the proposed special service area; the estimated amount of funding required; and the stated need and local support for the proposed special service area. The application must be signed by an owner of record within the proposed special service area. The corporate authorities may accept or reject the application.
(Source: P.A. 87-588; 88-455.)

(35 ILCS 200/27-25)
Sec. 27-25. Form of hearing notice. Taxes may be levied or imposed by the municipality or county in the special service area at a rate or amount of tax sufficient to produce revenues required to provide the special services. Prior to the first levy of taxes in the special service area, notice shall be given and a hearing shall be held under the provisions of Sections 27-30 and 27-35. For purposes of this Section the notice shall include:
(a) The time and place of hearing;
(b) The boundaries of the area by legal description

and, where possible, by street location;

(c) The permanent tax index number of each parcel

located within the area;

(d) The nature of the proposed special services to be

provided within the special service area and a statement as to whether the proposed special services are for new construction, maintenance, or other purposes;

(d-5) The proposed amount of the tax levy for

special services for the initial year for which taxes will be levied within the special service area;

(e) A notification that all interested persons,

including all persons owning taxable real property located within the special service area, will be given an opportunity to be heard at the hearing regarding the tax levy and an opportunity to file objections to the amount of the tax levy if the tax is a tax upon property;

(f) The maximum rate of taxes to be extended within

the special service area in any year and the maximum number of years taxes will be levied if a maximum number of years is to be established; and

(g) If funds received through the special service

area are going to be used by a person or entity other than the municipality or county, then a statement to that effect.

After the first levy of taxes within the special service area, taxes may continue to be levied in subsequent years without the requirement of an additional public hearing if the tax rate does not exceed the rate specified in the notice for the original public hearing and the taxes are not extended for a longer period than the number of years specified in the notice if a number of years is specified. Tax rates may be increased and the period specified may be extended, if notice is given and new public hearings are held in accordance with Sections 27-30 and 27-35.
(Source: P.A. 99-930, eff. 1-20-17.)

(35 ILCS 200/27-30)
Sec. 27-30. Manner of notice. Prior to or within 60 days after the adoption of the ordinance proposing the establishment of a special service area the municipality or county shall fix a time and a place for a public hearing. The public hearing shall be held not less than 60 days after the adoption of the ordinance proposing the establishment of a special service area. Notice of the hearing shall be given by publication and mailing, except that notice of a public hearing to propose the establishment of a special service area for weather modification purposes may be given by publication only. Notice by publication shall be given by publication at least once not less than 15 days prior to the hearing in a newspaper of general circulation within the municipality or county. Notice by mailing shall be given by depositing the notice in the United States mails addressed to the person or persons in whose name the general taxes for the last preceding year were paid on each property lying within the special service area. A notice shall be mailed not less than 10 days prior to the time set for the public hearing. In the event taxes for the last preceding year were not paid, the notice shall be sent to the person last listed on the tax rolls prior to that year as the owner of the property.
(Source: P.A. 97-1053, eff. 1-1-13.)

(35 ILCS 200/27-32)
Sec. 27-32. More than 5% increase; hearing. If, in any year other than the initial levy year, the estimated special service area tax levy is more than 105% of the amount extended for special service area purposes for the preceding levy year, notice shall be given and a hearing held on the reason for the increase. Notice of the hearing shall be given in accordance with the Open Meetings Act. A meeting open to the public and convened in a location convenient to property included within the boundaries of the special service area is considered a hearing for purposes of this Section. The hearing may be held prior to the adoption of the proposed ordinance to adopt the annual levy of the special service area, but not more than 30 days prior to the adoption of the ordinance, or at the same time the proposed ordinance to adopt the annual levy of the special service area is considered.
(Source: P.A. 97-1053, eff. 1-1-13.)

(35 ILCS 200/27-35)
Sec. 27-35. Public hearing; protests and objections. At the public hearing, any interested person, including all persons owning taxable property located within the proposed special service area, may file with the municipal clerk or county clerk, as the case may be, written objections to and may be heard orally in respect to any issues embodied in the notice. The municipality or county shall hear and determine all protests and objections at the hearing and the hearing may be adjourned to another date without further notice other than a motion to be entered upon the minutes fixing the time and place it will reconvene. At the public hearing or at the first regular meeting of the corporate authorities thereafter, the municipality or county may delete area from the special service area. However, the special service area must still be a contiguous area as defined in Section 27-5.
(Source: P.A. 82-640; 88-455.)

(35 ILCS 200/27-40)
Sec. 27-40. Boundaries of special service area. No lien shall be established against any real property in a special service area nor shall a special service area create a valid tax before a certified copy of an ordinance establishing or altering the boundaries of a special service area, containing a legal description of the territory of the area, the permanent tax index numbers of the parcels located within the territory of the area, an accurate map of the territory, a copy of the notice of the public hearing, and a description of the special services to be provided is filed for record in the office of the recorder in each county in which any part of the area is located. The ordinance must be recorded no later than 60 days after the date the ordinance was adopted. An ordinance establishing a special service area recorded beyond the 60 days is not valid. The requirement for recording within 60 days shall not apply to any establishment or alteration of the boundaries of a service area that occurred before September 23, 1991.
(Source: P.A. 93-1013, eff. 8-24-04.)

(35 ILCS 200/27-45)
Sec. 27-45. Issuance of bonds. Bonds secured by the full faith and credit of the area included in the special service area may be issued for providing the special services. Bonds, when so issued, shall be retired by the levy of taxes in addition to the taxes specified in Section 27-25 against all of the taxable real property included in the area as provided in the ordinance authorizing the issuance of the bonds or by the imposition of another tax within the special service area. The county clerk shall annually extend taxes against all of the taxable property situated in the county and contained in such special service area in amounts sufficient to pay maturing principal and interest of those bonds without limitation as to rate or amount and in addition to and in excess of any taxes that may now or hereafter be authorized to be levied by the municipality or county. Prior to the issuance of those bonds, notice shall be given and a hearing shall be held pursuant to the provisions of Sections 27-30 and 27-35. For purposes of this Section a notice shall include:
(a) The time and place of hearing;
(b) The boundaries of the area by legal description

and, where possible, by street location;

(c) The permanent tax index number of each parcel

located within the area;

(d) The nature of the special services to be provided

within the proposed special service area and a statement as to whether the proposed special services are for new construction, maintenance, or other purposes;

(e) If the special services are to be maintained

other than by the municipality or the county after the life of the bonds, then a statement indicating who will be responsible for maintenance of the special services after the life of the bonds;

(f) A notification that all interested persons,

including all persons owning taxable property located within the special service area, will be given an opportunity to be heard at the hearing regarding the issuance of the bonds and an opportunity to file objections to the issuance of the bonds; and

(g) The maximum amount of bonds proposed to be

issued, the maximum period of time over which the bonds will be retired, and the maximum interest rate the bonds will bear.

The question of the creation of a special service area, the levy or imposition of a tax in the special service area and the issuance of bonds for providing special services may all be considered together at one hearing.
Any bonds issued shall not exceed the number of bonds, the interest rate and the period of extension set forth in the notice, unless an additional hearing is held.
If the municipality or county finds that refunding is in the best interest of the taxpayers of the special service area, special service area bonds may be issued to refund or advance refund special service area bonds without meeting any of the notice or hearing requirements set forth in this Section, except that the interest rate on the refunding bonds and the maximum period of time over which the refunding bonds will be retired may not be greater than that set forth in the original notice for the refunded bonds. Notwithstanding any provision of this Section to the contrary, the debt service of the refunding bonds issued pursuant to this Section may not exceed the debt service estimated to be paid over the remaining duration of the refunded bonds.
Property taxes levied under the provisions of Section 27-75 of this Code in 2 or more special service areas established under this Article 27 may be pledged to secure a single bond issue benefitting the special service areas if those special service areas are within the corporate limits of a municipality. Any such property taxes must be levied on a basis that provides a rational relationship between the amount of the tax levied against each lot, block, tract, and parcel of land in each special service area and the special service benefit rendered. The changes made by this amendatory Act of the 96th General Assembly do not change any other terms, duties, or powers of a special service area under this Article.
Bonds issued pursuant to this Article shall not be regarded as indebtedness of the municipality or county, as the case may be, for the purpose of any limitation imposed by any law.
(Source: P.A. 96-884, eff. 3-1-10.)

(35 ILCS 200/27-50)
Sec. 27-50. Enlargement of special service area. Boundaries of a special service area may be enlarged, but only after hearing and notice as provided in Sections 27-30 and 27-35. The notice shall be served in the original area of the special service area and in any areas proposed to be added to the special service area, except when the property being added represents less than 5% of the equalized assessed valuation of the entire original area, as determined by the clerk of the county in which the land is located, the notice by mailing requirement of Section 27-30 shall be limited only to the area to be added and not to the original special service area. The property added to the area shall be subject to all taxes levied in the area after the property becomes a part of the area and shall become additional security for bonded indebtedness outstanding at the time the property is added to the area.
(Source: P.A. 81-819; 88-455.)

(35 ILCS 200/27-55)
Sec. 27-55. Objection petition. If a petition signed by at least 51% of the electors residing within the special service area and by at least 51% of the owners of record of the land included within the boundaries of the special service area is filed with the municipal clerk or county clerk, as the case may be, within 60 days following the final adjournment of the public hearing, objecting to the creation of the special service district, the enlargement of the area, the levy or imposition of a tax or the issuance of bonds for the provision of special services to the area, or to a proposed increase in the tax rate, the district shall not be created or enlarged, or the tax shall not be levied or imposed nor the rate increased, or no bonds may be issued. The subject matter of the petition shall not be proposed relative to any signatories of the petition within the next 2 years. Each resident of the special service area registered to vote at the time of the public hearing held with regard to the special service area shall be considered an elector. Each person in whose name legal title to land included within the boundaries of the special service area is held according to the records of the county in which the land is located shall be considered an owner of record. Owners of record shall be determined at the time of the public hearing held with regard to a special service area. Land owned in the name of a land trust, corporation, estate or partnership shall be considered to have a single owner of record.
(Source: P.A. 82-640; 88-455.)

(35 ILCS 200/27-55a)
Sec. 27-55a. Restrictive covenants; waiver of certain rights. A deed restriction, restrictive covenant, or similar provision may not waive, prohibit, or restrict the statutory rights to notice of a public hearing or the right to object, oppose, or challenge (i) the creation of a special service area, (ii) the levy of any tax of a special service area, or (iii) the issuance of bonds of a special service area. Any such deed restriction, restrictive covenant, or similar provision shall not be enforceable and is null and void against the property owner, lot or unit owner of the common interest community, condominium, or cooperative. The term "common interest community" in this Section has the same meaning as set forth in Section 9-102(c) of the Code of Civil Procedure.
(Source: P.A. 97-533, eff. 8-23-11.)

(35 ILCS 200/27-60)
Sec. 27-60. Petition for disconnection from special service area.
(a) Any territory located within the boundaries of any special service area organized under this Article, other than a special service area for weather modification, may become disconnected from the area in the manner provided in this Section.
(b) A majority of the resident electors and a majority of the record owners of land in the territory sought to be disconnected from the area may sign a petition. The petition shall be addressed to the circuit court and shall contain a definite description of the boundaries of the territory and recite as a fact, that as of the date the petition is filed, the territory was not, is not, and is not intended by the corporate authority which created the special service area to be, either benefited or served by any work or services either then existing or then authorized by the special service area, and that the territory constitutes less than 1 1/2% of the special service area's total equalized assessed valuation.
(c) In addition, the corporate authorities of a municipality in which a special service area, other than a special service area for weather modification, is located may file a petition with the circuit court to disconnect territory from the special service area. The petition shall contain a definite description of the boundaries of the territory to be disconnected and recite as a fact that, as of the date the petition is filed, the territory was not, is not, and is not intended by the corporate authority that created the special service area to be either benefited or served by any work or services either then existing or then authorized by the special service area.
(Source: P.A. 96-1031, eff. 7-14-10.)

(35 ILCS 200/27-65)
Sec. 27-65. Public hearing on petition; court order. Upon the filing of the petition, the court shall set it for public hearing within 60 days after the date of the filing of the petition. The court shall give at least 45 days notice of the hearing by publishing notice of the hearing once in a newspaper having a general circulation within the special service area from which the territory is sought to be disconnected. The notice (a) shall refer to the petition filed within the court, (b) shall describe the territory proposed to be disconnected, (c) shall indicate the prayer of the petition and the date, time and place at which the public hearing will be held, and (d) shall further indicate that the corporate authority which created the special service area and any persons residing in or owning property in the territory involved or in the special service area from which the territory is sought to be disconnected shall have an opportunity to be heard on the prayer of the petition. Notice of the filing of the petition, the substance of which shall be as prescribed above for the published notice, shall also be mailed to the presiding officer of the corporate authority from which the territory is sought to be disconnected.
The public hearing may be continued from time to time by the court. After the public hearing and having heard all persons desiring to be heard, including the corporate authority and all persons residing in or owning property in the territory involved or in the special service area from which the territory is sought to be disconnected, if the court finds that all the allegations of the petition are true, the court shall grant the prayer of the petition and shall enter an order disconnecting the territory from the special service area. The order shall be entered at length in the records of the court, and the clerk of the court shall file a certified copy of the order with the clerk of the municipality or county which created the special service area from which the territory has been disconnected. If the court finds that the allegations contained in the petition are not true, the court shall enter an order dismissing it.
(Source: P.A. 83-1245; 88-455.)

(35 ILCS 200/27-70)
Sec. 27-70. Effect of disconnection. Any disconnected territory shall cease to be subject to any taxes levied under this Article and shall not be security for any future bonded indebtedness. When the amount of any special service area levied taxes is cancelled due to disconnection of territory, the court may, in the same disconnection proceeding, distribute this cancellation upon the other property in the area assessed, in such manner as the court finds just and equitable, not exceeding, however, the amount by which the property will benefit from the special service.
(Source: P.A. 83-1245; 88-455.)

(35 ILCS 200/27-75)
Sec. 27-75. Extension of tax levy. If a property tax is levied, the tax shall be extended by the county clerk in the special service area in the manner provided by Articles 1 through 26 of this Code based on equalized assessed values as established under Articles 1 through 26. The municipality or county shall file a certified copy of the ordinance creating the special service area, including an accurate map thereof, a copy of the public hearing notice, and a description of the special services to be provided, with the county clerk. The corporate authorities of the municipality or county may levy taxes in the special service area prior to the date the levy must be filed with the county clerk, for the same year in which the ordinance and map are filed with the county clerk. In addition, the corporate authorities shall file a certified copy of each ordinance levying taxes in the special service area on or before the last Tuesday of December of each year and shall file a certified copy of any ordinance authorizing the issuance of bonds and providing for a property tax levy in the area by December 31 of the year of the first levy.
In lieu of or in addition to an ad valorem property tax, a special tax may be levied and extended within the special service area on any other basis that provides a rational relationship between the amount of the tax levied against each lot, block, tract and parcel of land in the special service area and the special service benefit rendered. In that case, a special tax roll shall be prepared containing: (a) a description of the special services to be provided, (b) an explanation of the method of spreading the special tax, (c) a list of lots, blocks, tracts and parcels of land in the special service area, and (d) the amount assessed against each. The special tax roll shall be included in the ordinance establishing the special service area or in an amendment of the ordinance, and shall be filed with the county clerk for use in extending the tax. The lien and foreclosure remedies provided in Article 9 of the Illinois Municipal Code shall apply upon non-payment of the special tax.
As an alternative to an ad valorem tax based on the whole equalized assessed value of the property, the corporate authorities may provide for the ad valorem tax to be extended solely upon the equalized assessed value of the land in a special service area, without regard to improvements, if the equalized assessed value of the land in the special service area is at least 75% of the total of the whole equalized assessed value of property within the special service area at the time that it was established. If the corporate authorities choose to provide for this method of taxation on the land value only, then each notice given in connection with the special service area must include a statement in substantially the following form: "The taxes to be extended shall be upon the equalized assessed value of the land in the proposed special service area, without regard to improvements." Section 10-30 of this Code does not apply to any property that is part of a special service area created under this paragraph, namely, property for which the ad valorem taxes are extended solely upon the equalized assessed value of the land in the special service area, without regard to improvements.
(Source: P.A. 96-1396, eff. 7-29-10; 97-333, eff. 8-12-11.)

(35 ILCS 200/27-80)
Sec. 27-80. Weather modification referendum. A special service area for weather modification shall not be established by a municipality or county until the question of establishing the special service area has first been submitted to the voters of the proposed area and approved by a majority of the voters voting on the question. The corporate authorities proposing a special service area shall certify the proposition for establishment of the area to the proper election officials who shall submit the proposition to the voters at an election in accordance with the general election law. The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall a special service area for
weather modification be created by YES
....., and be authorized to levy a tax -----------------
not to exceed .....% of the equalized NO
and assessed value of farmland?
--------------------------------------------------------------
If a majority of votes cast on the proposition are in favor, the special service area is established. Notwithstanding any other provision, a special service area established for weather modification purposes shall not levy a tax in excess of .05% of the equalized assessed value of all taxable property assessed as farmland pursuant to Sections 10-110 through 10-140. Taxes levied by the municipality or county for a special service area for weather modification may be used only for purposes of weather modification, and may not be used for administrative purposes. Any taxes levied under this Section for weather modification purposes which are unpaid shall be treated as delinquent taxes under Article 21 of this Code.
(Source: P.A. 83-1245; 88-455.)

(35 ILCS 200/27-85)
Sec. 27-85. Dissolution of weather modification area. If 10% of the electors residing in a special service area for weather modification petition the corporate authorities for dissolution of the special service area, the proposition shall be certified to the proper election officials who shall submit the proposition to the voters at an election in accordance with the general election law. The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall the special service area YES
for weather modification purposes ---------------------------
created by ..... be dissolved? NO
--------------------------------------------------------------
If a majority of the votes cast on the proposition are in favor, the special service area is dissolved. If a special service area is dissolved and any unexpended funds remain from previous levies, the funds shall be paid to owners of property located in the special service area. The payments shall be prorated among the owners on the basis of acreage.
(Source: P.A. 82-282; 88-455.)

(35 ILCS 200/27-87)
Sec. 27-87. Special service areas to protect the health and safety of workers, tenants, and visitors in buildings. A municipality may propose a special service area as provided in this Law for the purpose of providing improvements to any one or more buildings if the improvements are required by municipal ordinance in order to protect the health and safety of workers, tenants, and visitors in the buildings; provided that if the owners of 100% of the number of lots, tracts, and parcels of the real estate that are to be subject to the tax file a petition with the clerk of the municipality agreeing with the establishment of a special service area, then the corporate authorities of the municipality may proceed with the establishment of the special service area. If a petition is not filed or contains an insufficient number of signatures, the corporate authorities of the municipality may not proceed further, and the same establishment of a special service area shall not again be initiated for a period of one year.
(Source: P.A. 94-689, eff. 1-1-06.)

(35 ILCS 200/27-90)
Sec. 27-90. Special service area for privately owned or maintained roads. If at least 30% of the street or road mileage within the corporate limits of a municipality is comprised of streets and roadways not owned or controlled by the municipality or any other unit of government, and if the streets and roadways (including related drainage facilities and appurtenances) provide access for police, fire, and other emergency vehicles, the municipality may propose a special service area as provided in this Law for the purpose of repairing, reconstructing, or maintaining those streets and roadways; provided that if the owners of 51% or more in number of the lots, tracts, and parcels of real estate that are to be subject to the tax file a petition with the clerk of the municipality agreeing with the establishment of a special service area, then the corporate authorities of the municipality shall proceed with the establishment of a special service area. If a petition is not filed or contains an insufficient number of signatures, the corporate authorities of the municipality shall proceed no further and the same establishment of a special service area shall not again be initiated for a period of one year.
(Source: P.A. 90-299, eff. 8-1-97.)

(35 ILCS 200/27-93)
Sec. 27-93. Refunds; special service area fund. If the corporate authorities determine that excess revenues exist in a special service area fund at the end of the life of the special service area and if the option to abate a portion of the final tax levy for the special service area is no longer available, then the excess funds must be refunded to the taxpayers of record for all parcels within the special service area, as of the date the refund is declared, on a pro rata basis based upon each parcel's proportionate share of the total equalized assessed valuation of all parcels within the special service area. In processing the refund, the county or municipality may deduct not more than 5% of the amount declared to be refunded to cover its costs and expenses relative to declaring and making the refund.
(Source: P.A. 92-226, eff. 1-1-02.)

(35 ILCS 200/27-95)
Sec. 27-95. Special service area for privately owned or maintained roads in unincorporated areas.
(a) If an unincorporated area of a county under township organization in subdivisions initially platted before January 1, 1995 contains at least one mile of streets or roadways situated entirely within a township and not owned by the county or any other unit of government, and if the streets and roadways, including related drainage facilities and appurtenances, provide access for police, fire, and other emergency vehicles, the highway commissioner, upon consultation with the county engineer or county superintendent of highways, may propose a special service area as provided in this Section for the purpose of repairing, reconstructing, or maintaining those streets and roadways, and the corporate authorities of the county within which the streets and roadways are located may levy or impose additional taxes upon property within the area for the provision of special services and for the payment of debt incurred in order to provide those special services; provided that if the owners of 51% or more in the number of the lots, tracts, and parcels of real estate that are to be subject to the tax file a petition with the county clerk agreeing with the establishment of a special service area, then the corporate authorities of the county shall proceed with the establishment of the special service area. If a petition is not filed or contains an insufficient number of signatures, the County Board shall proceed no further and the same establishment of a special service area shall not again be initiated for a period of one year.
(b) The county engineer or county superintendent of highways may expend county highway funds in providing consultation to a highway commissioner concerning the establishment of a special service area or its administration by the road district.
(c) The corporate authorities of the county may issue bonds as provided in this Code to fund the provision of special services within the boundaries of the special service area.
(d) The highway commissioner shall make or let contracts, employ labor, and purchase materials and machinery necessary for repairing, reconstructing, or maintaining streets and roadways within a special service area established as provided in this Section. The cost of these obligations shall be reimbursed by the county with special service area tax revenues or bond proceeds, subject to supervision by the county engineer or county superintendent of highways as provided in the Illinois Highway Code.
(e) The highway commissioner may propose an increase in the tax rate whenever available funding is or may become insufficient to meet the cost of providing special services under this Section, provided notice is given and new public hearings are held in accordance with Sections 27-30 and 27-35. If a petition by at least 51% of the electors and 51% of the owners of record is filed in accordance with Section 27-55 objecting to a proposed increase in the tax rate, the tax rate shall not be increased, and the road district shall have no further obligation beyond available funding to provide any services for repairing, reconstructing, or maintaining streets and roadways within the special service area. Upon satisfaction of all bonded indebtedness and other obligations incurred in providing the special services, the special service area shall be dissolved.
(Source: P.A. 93-193, eff. 7-14-03.)

(35 ILCS 200/27-100)
Sec. 27-100. Special service area commissions.
(a) Notwithstanding any other provision of law, no member of a special service area commission may be an executive officer, owner, or member of the board of directors of the service provider agency selected for a services contract for that special service area.
(b) Notwithstanding any other provision of law, no business owned by a member of a special service area commission may, for valuable consideration, provide goods or services as a subcontractor of a service provider agency pursuant to a services contract for the special service area that is the subject of that special service area commission. No business owned by an employee or elected official of a municipality may, for valuable consideration, provide goods or services as a subcontractor of a service provider agency pursuant to a services contract for any special service area located within that municipality.
(c) At least one membership position for a special service area commission in a special service area which contains one or more homestead properties, as defined in Section 15-175, shall be reserved as a first priority membership position for any owner of homestead property located within such special service area.
(Source: P.A. 99-930, eff. 1-20-17.)

(35 ILCS 200/27-105)
Sec. 27-105. Lines of credit. Special service area commissions may not establish a loan or line of credit in connection with the special service area. Service provider agencies in those municipalities may establish a loan or line of credit in connection with the special service area; however, financing under this Section may not be secured by future tax revenue generated by the special service area.
(Source: P.A. 99-930, eff. 1-20-17.)

(35 ILCS 200/27-110)
Sec. 27-110. Special service area moneys used in the next fiscal year. Notwithstanding any other provision of law, if there is excess money remaining in a special service area fund at the end of a fiscal year, then the corporate authorities may authorize the use of that excess money to provide special services within the special service area in the next fiscal year, provided that the total amount used for purposes other than capital expenditures may not exceed 25% of the previous fiscal year's budget for the special service area.
(Source: P.A. 99-930, eff. 1-20-17.)

(35 ILCS 200/27-115)
Sec. 27-115. Special service area audits. Each special service area commission shall cause an audit of the funds and accounts of the special service area to be submitted to the corporate authorities of the municipality at least annually. The audit shall be made in accordance with generally accepted auditing standards.
(Source: P.A. 99-930, eff. 1-20-17.)

(35 ILCS 200/27-120)
Sec. 27-120. Exclusion of erroneously included property. If a property is determined by the corporate authorities of the municipality to be erroneously included in a special service area, the corporate authorities of the municipality may disconnect that property from the special service area solely by municipal action without regard to Section 27-60 or Section 27-65 of this Act.
(Source: P.A. 99-930, eff. 1-20-17.)

(35 ILCS 200/27-125)
Sec. 27-125. Administrative fees. Notwithstanding any other provision of law, an annual administrative fee may be charged for the administration of a special service area. Such annual administrative fee may be derived from the annual tax levy for each special service area. Any amount recommended by a special service area commission and approved as an administrative expense which may be paid to the service provider agency pursuant to the budget included in a services contract shall not exceed 30% of the annual tax levy for the special service area that is the subject of such services contract and is separate from any municipal administrative fee.
(Source: P.A. 99-930, eff. 1-20-17.)

(35 ILCS 200/Art. 28 heading)

(35 ILCS 200/28-1)
Sec. 28-1. Short title. This Article may be cited as the Special Assessment Apportionment Law.
(Source: P.A. 86-1324; 88-455.)

(35 ILCS 200/28-5)
Sec. 28-5. Apportionment upon subdivision. If a special assessment that is payable in installments has been made by any corporate authority, for supplying water, or other corporate purpose, and if all or some of the owner or owners of any parcel of land so assessed desire to subdivide the parcel, and to apportion the assessment and the several installments so that each parcel of the proposed subdivision will bear its just and equitable proportion, it may be done as provided in this Article.
(Source: P.A. 83-345; 88-455.)

(35 ILCS 200/28-10)
Sec. 28-10. Apportionment petition. The owner or owners of the parcel of land shall present to the corporate authority a petition, setting forth:
(a) The descriptive character of the assessment and

the date of the confirmation of the assessment.

(b) The names of the owners.
(c) A description of the land proposed to be

subdivided, together with the amount of each installment thereon, and the year or years for which the installments are due.

(d) A plat showing the proposed subdivision.
(e) The proposed apportionment of the amount of each

installment on each lot or parcel according to the proposed subdivision.

The petition shall be acknowledged in the manner provided for the acknowledgment of deeds.
(Source: P.A. 83-345; 88-455.)

(35 ILCS 200/28-15)
Sec. 28-15. Approval of petition by corporate authority; effect. If the corporate authority is satisfied with the proposed division, it shall cause to be indorsed upon or attached to the petition its approval by its clerk or secretary, under its corporate seal. The approved petition shall be filed and recorded in the office of the county clerk of the county in which the land is situated, and the apportioned assessment shall stand in place of the original assessment and the several amounts so apportioned shall be liens upon the several parcels charged, respectively. For the purpose of collecting the assessment all proceedings shall be had and taken as if the assessment and installments had been made and apportioned in the first instance according to the apportioned description and amounts. The respective owners shall be held to have waived every and all objections to the assessment and the apportionment. This Article does not apply to any parcel of land on which any delinquent installment remains due and unpaid.
(Source: P.A. 83-345; 88-455.)

(35 ILCS 200/28-20)
Sec. 28-20. Apportionment by court. If the owners are unable to agree as to the apportionment, or any of them are under legal disability, one or more of them may file a petition with the circuit court of the county in which the land so assessed is situated, substantially in the form provided in Section 28-10. The corporate authority, together with all owners or persons interested, not joined as petitioners, and unknown owners, if any, shall be made parties defendant. All proceedings shall be had as in other civil cases. The court may hear and determine the case according to the right of the matter. A copy of the record of the proceedings of the court relating to the premises in case of an apportionment, duly certified, shall be filed and recorded in the office of the county clerk. As to the land covered by the court's order, the owners of the land, the apportionment, and the collection of the several amounts apportioned, the proceedings have the same force and effect as is provided in Section 28-15 when the corporate authorities approved a petition.
(Source: P.A. 83-345; 88-455.)

(35 ILCS 200/Art. 29 heading)

(35 ILCS 200/29-1)
Sec. 29-1. Short title. This Article may be cited as the Special Assessment Benefiting State Property Law.
(Source: P.A. 86-1324; 88-455.)

(35 ILCS 200/29-5)
Sec. 29-5. State policy. It is the policy of this State that when any unit of local government makes a local improvement by special assessment or special tax which benefits abutting State property, the State should pay for the benefit so conferred on the same basis as other property owners benefited by that improvement, subject to the same rights as are afforded to those property owners.
(Source: P.A. 86-933; 88-455.)

(35 ILCS 200/29-10)
Sec. 29-10. State must be party to proceedings. No amount may be claimed from the State by or on behalf of any unit of local government for any local improvement made by special assessment or special tax that benefits, or is alleged to benefit, abutting property owned by the State unless the State has been made a party to all proceedings, has been given all notices, and has been afforded the same opportunities for hearing and for objecting to the assessment in the same manner and under the same conditions as provided in the law applicable to the making of the local improvement by special assessment or special tax by that unit of local government.
For the purposes of this Article, any notices required under applicable law must be sent by registered or certified mail to the Director of the Department or the other State officer having jurisdiction over the State property affected, to the Director of Commerce and Economic Opportunity, and to the Attorney General.
(Source: P.A. 94-793, eff. 5-19-06.)

(35 ILCS 200/29-15)
Sec. 29-15. Payment of assessment. When the Attorney General has certified to the Director of Commerce and Economic Opportunity that the amount, in the nature of a special assessment by which specified abutting State property has been benefited by a specified local improvement, has been determined in compliance with this Article, the Director shall, to the extent that appropriations are available for that purpose, voucher the amount of that assessment, or $25,000, whichever is less, for payment to the appropriate unit of local government. When the amount appropriated in any fiscal year for those purposes is insufficient to pay a special assessment totalling $25,000 or less in full, the balance of that special assessment shall be vouchered for payment from the appropriation for those purposes for the next succeeding fiscal year.
If the amount of the assessment exceeds $25,000, the Director of the Department or the other State officer having jurisdiction over the property affected shall include in the Department's budget for the next succeeding fiscal year a request for the appropriation of the amount by which the assessment exceeds $25,000, plus interest, if any, which shall be vouchered for payment from that appropriation.
(Source: P.A. 94-793, eff. 5-19-06.)

(35 ILCS 200/29-20)
Sec. 29-20. No lien on State property. Nothing in this Article permits the imposition or enforcement of a lien on State property.
(Source: P.A. 86-933; 88-455.)

(35 ILCS 200/Art. 30 heading)

(35 ILCS 200/30-1)
Sec. 30-1. Short title. This Article may be cited as the Fiscal Responsibility Law.
(Source: P.A. 88-455.)

(35 ILCS 200/30-5)
Sec. 30-5. Definition. As used in this Article, "taxing district" has the meaning stated in Section 1-150.
(Source: P.A. 84-205; 88-455.)

(35 ILCS 200/30-10)
Sec. 30-10. Special reserve fund. The governing body of any taxing district may, by ordinance or resolution, establish a special reserve fund for the purpose of accumulating monies to pay refunds of erroneously or illegally collected taxes. A taxing district establishing a special fund may transfer into the fund each year taxes or monies from the general corporate fund to be used solely for the payment of tax refunds and expenses incident to refunds. The balance of the fund shall not exceed 1/2 of 1% of the equalized assessed valuation of property in the taxing district.
(Source: P.A. 84-205; 88-455.)

(35 ILCS 200/30-15)
Sec. 30-15. Effect of fund on levies. A tax levy of a taxing district shall not be deemed invalid for the sole reason that the taxing district has accumulated monies in a special reserve fund pursuant to this Article.
(Source: P.A. 84-205; 88-455.)

(35 ILCS 200/30-20)
Sec. 30-20. Tax reimbursement account. If the corporate authorities of a taxing district determine that the taxing district has on hand surplus funds from any source, then the corporate authorities may transfer those surplus funds into a tax reimbursement account.
(Source: P.A. 87-737; 87-767; 88-455.)

(35 ILCS 200/30-25)
Sec. 30-25. Distributions from account.
(a) At the direction of the corporate authorities of a taxing district, the treasurer of the taxing district shall disburse the amounts held in the tax reimbursement account. Unless the taxing district has divided the moneys as provided in subsection (b), disbursements shall be made to all of the owners of taxable homestead property within the taxing district. Each owner of taxable homestead property shall receive a proportionate share of the total disbursement based on the amount of ad valorem taxes on taxable homestead property paid by the owner to the taxing district under the most recent tax bill.
(b) The corporate authorities of a taxing district may direct the treasurer to divide the moneys deposited into the account into 2 separate pools to be designated the homestead property pool and the commercial or industrial property pool. The amount to be deposited into each pool shall be determined by the corporate authorities of the taxing district, except that at least 50% of the moneys in the account shall be deposited into the homestead property pool. The treasurer shall disburse the amounts held in each pool in the tax reimbursement account at the direction of the corporate authorities. Disbursements from the homestead property pool shall be made to all of the owners of taxable homestead property within the taxing district. Each owner of taxable homestead property shall receive a proportionate share of the total disbursement from the pool based on the amount of ad valorem taxes on taxable homestead property paid by the owner to the taxing district under the most recent tax bill. Disbursements from the commercial or industrial property pool shall be made to all of the owners of taxable commercial or industrial property, except those owners whose property is located within a tax increment financing district or those owners whose property is classified as an apartment building. Each eligible owner of taxable commercial or industrial property shall receive a proportionate share of the total disbursement from the pool based on the amount of ad valorem taxes on taxable commercial or industrial property paid by the owner to the taxing district under the most recent tax bill.
(c) In determining the proportionate share of each owner of homestead property, the numerator shall be the amount of taxes on homestead property paid by that owner to the taxing district under the most recent tax bill, and the denominator shall be the aggregate total of all taxes on homestead property paid by all owners to the taxing district under the most recent tax bills.
(d) In determining the proportionate share of each owner of commercial or industrial property, the numerator shall be the amount of taxes on commercial or industrial property paid by that owner to the taxing district under the most recent tax bill, and the denominator shall be the aggregate total of all taxes on commercial or industrial property paid by all owners to the taxing district under the most recent tax bills less taxes paid on commercial or industrial property located in a tax increment financing district and taxes paid on an apartment building.
(Source: P.A. 90-471, eff. 8-17-97.)

(35 ILCS 200/30-30)
Sec. 30-30. Fiscal Responsibility Report Card. The corporate authority of each taxing district, other than a school district, that imposes ad valorem taxes, within 180 days of the conclusion of the fiscal year of the taxing district, shall submit to the State Comptroller and the county clerk of each county in which a part of the taxing district is located a Fiscal Responsibility Report Card in the form prescribed by the State Comptroller after consultation with other State Constitutional officers as the State Comptroller selects. The Fiscal Responsibility Report Card shall inform taxpayers about the amounts, sources, and uses of tax revenues received and expended by the taxing district.
(Source: P.A. 87-782; 87-1002; 88-455; incorporates 88-280; 88-670, eff. 12-2-94.)

(35 ILCS 200/30-31)
Sec. 30-31. Fiscal Responsibility Report Card; State Comptroller. The State Comptroller, within 180 days of the conclusion of the fiscal year of the State, shall submit to the General Assembly and the clerk of each county a Fiscal Responsibility Report Card in the form prescribed by the State Comptroller after consultation with other State Constitutional officers selected by the State Comptroller. The Fiscal Responsibility Report Card shall inform the General Assembly and the county clerks about the amounts, sources, and uses of tax revenues received and expended by each taxing district, other than a school district, that imposes ad valorem taxes.
(Source: Incorporates P.A. 88-280; 88-670, eff. 12-2-94.)

(35 ILCS 200/Art. 31 heading)

(35 ILCS 200/31-1)
Sec. 31-1. Short title. This Article may be cited as the Real Estate Transfer Tax Law.
(Source: Laws 1967, p. 1716; P.A. 88-455.)

(35 ILCS 200/31-5)
Sec. 31-5. Definitions.
"Affixed" means physically or electronically indicated.
"Recordation" includes the issuance of certificates of title by Registrars of Title under the Registered Titles (Torrens) Act pursuant to the filing of deeds or trust documents for that purpose, as well as the recording of deeds or trust documents by recorders.
"Department" means the Department of Revenue.
"Person" means any natural individual, firm, partnership, association, joint stock company, joint adventure, public or private corporation, limited liability company, or a receiver, executor, trustee, guardian or other representative appointed by order of any court.
"Revenue stamp" means physical, electronic, or alternative indicia that indicates the amount of tax paid.
"Value" means the amount of the full actual consideration for the real property or the beneficial interest in real property located in Illinois, including the amount of any lien on the real property assumed by the transferee.
"Trust document" means a document required to be recorded under the Land Trust Recordation and Transfer Tax Act and, beginning June 1, 2005, also means any document relating to the transfer of a taxable beneficial interest under this Article.
"Beneficial interest" includes, but is not limited to:
(1) the beneficial interest in an Illinois land trust;
(2) the lessee interest in a ground lease (including

any interest of the lessee in the related improvements) that provides for a term of 30 or more years when all options to renew or extend are included, whether or not any portion of the term has expired; or

(3) the indirect interest in real property as

reflected by a controlling interest in a real estate entity.

"Controlling interest" means more than 50% of the fair market value of all ownership interests or beneficial interests in a real estate entity.
"Real estate entity" means any person including, but not limited to, any partnership, corporation, limited liability company, trust, other entity, or multi-tiered entity, that exists or acts substantially for the purpose of holding directly or indirectly title to or beneficial interest in real property. There is a rebuttable presumption that an entity is a real estate entity if it owns, directly or indirectly, real property having a fair market value greater than 75% of the total fair market value of all of the entity's assets, determined without deduction for any mortgage, lien, or encumbrance.
(Source: P.A. 98-929, eff. 8-15-14.)

(35 ILCS 200/31-10)
Sec. 31-10. Imposition of tax. A tax is imposed on the privilege of transferring title to real estate located in Illinois, on the privilege of transferring a beneficial interest in real property located in Illinois, and on the privilege of transferring a controlling interest in a real estate entity owning property located in Illinois, at the rate of 50¢ for each $500 of value or fraction of $500 stated in the declaration required by Section 31-25. If, however, the transferring document states that the real estate, beneficial interest, or controlling interest is transferred subject to a mortgage, the amount of the mortgage remaining outstanding at the time of transfer shall not be included in the basis of computing the tax. The tax is due if the transfer is made by one or more related transactions or involves one or more persons or entities and whether or not a document is recorded.
(Source: P.A. 93-657, eff. 6-1-04; 93-1099, eff. 6-1-05.)

(35 ILCS 200/31-15)
Sec. 31-15. Collection of tax.
(a) Paper revenue stamps. The tax shall be collected by the recorder or registrar of titles of the county in which the property is situated through the sale of revenue stamps, the design, denominations and form of which shall be prescribed by the Department. The revenue stamps shall be sold by the Department to the recorder or registrar of titles who shall cause them to be sold for the purposes prescribed. The Department shall charge at a rate of 50¢ per $500 of value in units of not less than $500. The recorder or registrar of titles of the several counties shall sell the revenue stamps at a rate of 50¢ per $500 of value or fraction of $500. The recorder or registrar of titles may use the proceeds for the purchase of revenue stamps from the Department. The Department must establish a system to allow the recorder or registrar of titles to purchase the revenue stamps electronically and must deliver the electronically purchased stamps to the recorder or registrar of titles.
(b) Electronic revenue stamp or alternative indicia. If the recorder or registrar of titles uses an electronic revenue stamp or alternative indicia, the recorder or registrar of titles shall electronically file a return and electronically remit the tax to the Department on or before the 10th day of the month following the month in which the tax was required to be collected. The return shall disclose the tax collected and other information that the Department may reasonably require. The return shall be filed using a format prescribed by the Department.
If a return is not filed or the tax is not fully paid as required under this Section within 15 days of the required time period, the Department may eliminate the recorder or registrar of titles' ability to electronically file its returns and electronically remit the tax until such time as the recorder or registrar of titles fully remits the return and tax amount due.
(Source: P.A. 98-929, eff. 8-15-14.)

(35 ILCS 200/31-20)
Sec. 31-20. Affixing of stamps. Payment of the tax shall be evidenced by revenue stamps in the amount required to show full payment of the tax imposed by Section 31-10. Except as provided in Section 31-45, a deed, document transferring a controlling interest in real property, or trust document shall not be accepted for filing by any recorder or registrar of titles unless revenue stamps in the required amount have been purchased from the recorder or registrar of titles of the county where the deed, document transferring a controlling interest in real property, or trust document is being filed for recordation. The revenue stamps shall be affixed to the deed, document transferring a controlling interest in real property, or trust document by the recorder or the registrar of titles either before or after recording as requested by the grantee. The Department may prescribe a form to which stamps must be affixed that a transferee must file for recordation at the time a declaration is presented if a transferring document is not presented for recordation within 3 business days after the transfer is effected. A person using or affixing a revenue stamp shall cancel it and so deface it as to render it unfit for reuse by marking it with his or her initials and the day, month and year when the affixing occurs. The marking shall be made by writing or stamping in indelible ink or by perforating with a machine or punch. However, the revenue stamp shall not be so defaced as to prevent ready determination of its denomination and genuineness.
(Source: P.A. 93-657, eff. 6-1-04; 93-1099, eff. 6-1-05.)

(35 ILCS 200/31-25)
Sec. 31-25. Transfer declaration. At the time a deed, a document transferring a controlling interest in real property, or trust document is presented for recordation, or within 3 business days after the transfer is effected, whichever is earlier, there shall also be presented to the recorder or registrar of titles a declaration, signed by at least one of the sellers and also signed by at least one of the buyers in the transaction or by the attorneys or agents for the sellers or buyers. The declaration shall state information including, but not limited to: (a) the value of the real property or beneficial interest in real property located in Illinois so transferred; (b) the parcel identifying number of the property; (c) the legal description of the property; (d) the date of the deed, the date the transfer was effected, or the date of the trust document; (e) the type of deed, transfer, or trust document; (f) the address of the property; (g) the type of improvement, if any, on the property; (h) information as to whether the transfer is between related individuals or corporate affiliates or is a compulsory transaction; (i) the lot size or acreage; (j) the value of personal property sold with the real estate; (k) the year the contract was initiated if an installment sale; (l) any homestead exemptions, as provided in Sections 15-170, 15-172, 15-175, and 15-176 as reflected on the most recent annual tax bill; (m) the name, address, and telephone number of the person preparing the declaration; and (n) whether the transfer is pursuant to compulsory sale. Except as provided in Section 31-45, a deed, a document transferring a controlling interest in real property, or trust document shall not be accepted for recordation unless it is accompanied by a declaration containing all the information requested in the declaration. When the declaration is signed by an attorney or agent on behalf of sellers or buyers who have the power of direction to deal with the title to the real estate under a land trust agreement, the trustee being the mere repository of record legal title with a duty of conveying the real estate only when and if directed in writing by the beneficiary or beneficiaries having the power of direction, the attorneys or agents executing the declaration on behalf of the sellers or buyers need identify only the land trust that is the repository of record legal title and not the beneficiary or beneficiaries having the power of direction under the land trust agreement. The declaration form shall be prescribed by the Department and shall contain sales information questions. For sales occurring during a period in which the provisions of Section 17-10 require the Department to adjust sale prices for seller paid points and prevailing cost of cash, the declaration form shall contain questions regarding the financing of the sale. The subject of the financing questions shall include any direct seller participation in the financing of the sale or information on financing that is unconventional so as to affect the fair cash value received by the seller. The intent of the sales and financing questions is to aid in the reduction in the number of buyers required to provide financing information necessary for the adjustment outlined in Section 17-10. For sales occurring during a period in which the provisions of Section 17-10 require the Department to adjust sale prices for seller paid points and prevailing cost of cash, the declaration form shall include, at a minimum, the following data: (a) seller paid points, (b) the sales price, (c) type of financing (conventional, VA, FHA, seller-financed, or other), (d) down payment, (e) term, (f) interest rate, (g) type and description of interest rate (fixed, adjustable or renegotiable), and (h) an appropriate place for the inclusion of special facts or circumstances, if any. The Department shall provide an adequate supply of forms to each recorder and registrar of titles in the State.
(Source: P.A. 96-1083, eff. 7-16-10.)

(35 ILCS 200/31-30)
Sec. 31-30. Use of transfer declaration. The recorder or registrar of titles shall not record the declaration, but shall insert on the declaration and all attachments the Document Number assigned to the deed or trust document, and shall within 30 days of receipt transmit the declaration to the chief county assessment officer. The chief county assessment officer shall insert on the declaration the most recent assessed value for each parcel of the transferred property and other information required by the Department, and, within 30 days of receipt or within 30 days of the adjournment of the board of review for the previous assessment year, whichever is later, shall transmit all the declarations to the Department. The chief county assessment officer may also copy and retain any information relating to the property transferred to assist in determining the proper assessed valuation of the property transferred and other properties in his county.
(Source: P.A. 91-555, eff. 1-1-00.)

(35 ILCS 200/31-35)
Sec. 31-35. Deposit of tax revenue.
(a) Beginning on the effective date of this amendatory Act of the 92nd General Assembly and through June 30, 2003, of the moneys collected under Section 31-15, 50% shall be deposited into the Illinois Affordable Housing Trust Fund, 20% into the Open Space Lands Acquisition and Development Fund, 5% into the Natural Areas Acquisition Fund, and 25% into the General Revenue Fund.
(b) Beginning July 1, 2003, of the moneys collected under Section 31-15, 50% shall be deposited into the Illinois Affordable Housing Trust Fund, 35% into the Open Space Lands Acquisition and Development Fund, and 15% into the Natural Areas Acquisition Fund.
(Source: P.A. 91-555, eff. 1-1-00; 92-536, eff. 6-6-02; 92-874, eff. 7-1-03.)

(35 ILCS 200/31-40)
Sec. 31-40. Real estate in civil townships. If the real estate described in the deed is located in a civil township, the recorder or registrar of titles shall transmit a copy of the declaration to the township or multi-township assessor for that township. This Section does not apply to any county having an elected county assessor.
(Source: P.A. 83-358; 88-455.)

(35 ILCS 200/31-45)
Sec. 31-45. Exemptions. The following deeds or trust documents shall be exempt from the provisions of this Article except as provided in this Section:
(a) Deeds representing real estate transfers made

before January 1, 1968, but recorded after that date and trust documents executed before January 1, 1986, but recorded after that date.

(b) Deeds to or trust documents relating to (1)

property acquired by any governmental body or from any governmental body, (2) property or interests transferred between governmental bodies, or (3) property acquired by or from any corporation, society, association, foundation or institution organized and operated exclusively for charitable, religious or educational purposes. However, deeds or trust documents, other than those in which the Administrator of Veterans Affairs of the United States is the grantee pursuant to a foreclosure proceeding, shall not be exempt from filing the declaration.

(c) Deeds or trust documents that secure debt or

other obligation.

(d) Deeds or trust documents that, without additional

consideration, confirm, correct, modify, or supplement a deed or trust document previously recorded.

(e) Deeds or trust documents where the actual

consideration is less than $100.

(f) Tax deeds.
(g) Deeds or trust documents that release property

that is security for a debt or other obligation.

(h) Deeds of partition.
(i) Deeds or trust documents made pursuant to

mergers, consolidations or transfers or sales of substantially all of the assets of corporations under plans of reorganization under the Federal Internal Revenue Code or Title 11 of the Federal Bankruptcy Act.

(j) Deeds or trust documents made by a subsidiary

corporation to its parent corporation for no consideration other than the cancellation or surrender of the subsidiary's stock.

(k) Deeds when there is an actual exchange of real

estate and trust documents when there is an actual exchange of beneficial interests, except that that money difference or money's worth paid from one to the other is not exempt from the tax. These deeds or trust documents, however, shall not be exempt from filing the declaration.

(l) Deeds issued to a holder of a mortgage, as

defined in Section 15-103 of the Code of Civil Procedure, pursuant to a mortgage foreclosure proceeding or pursuant to a transfer in lieu of foreclosure.

(m) A deed or trust document related to the purchase

of a principal residence by a participant in the program authorized by the Home Ownership Made Easy Act, except that those deeds and trust documents shall not be exempt from filing the declaration.

(Source: P.A. 100-201, eff. 8-18-17.)

(35 ILCS 200/31-46)
Sec. 31-46. Exemption from tax equal to corporate franchise taxes paid. If a transfer of a controlling interest in a real estate entity is taxed under this Article and the real estate entity liable for the tax under this Article is also liable for corporate franchise taxes under the Business Corporation Act of 1983 as a result of the transfer, then the real estate entity is exempt from paying the tax imposed under this Article to the extent of the corporate franchise tax paid by the real estate entity as a result of the transfer. The exemption shall not reduce the real estate entity's tax liability under this Article to less than zero.
(Source: P.A. 93-657, eff. 6-1-04.)

(35 ILCS 200/31-47)
Sec. 31-47. Verification. In all counties, each transfer declaration filed under this Law shall include a written statement by both the grantor or grantor's agent and the grantee or grantee's agent that the information contained in the declaration is true and correct to the best of his or her knowledge and belief. In counties of 3,000,000 or more inhabitants, the declaration shall also contain a written statement executed by the grantor or the grantor's agent verifying that, to the best of his or her knowledge, the name of the grantee shown on the deed or assignment of beneficial interest in a land trust is either a natural person, an Illinois corporation or foreign corporation authorized to do business or acquire and hold title to real estate in Illinois, a partnership authorized to do business or acquire and hold title to real estate in Illinois, or other entity recognized as a person and authorized to do business or acquire and hold title to real estate under the laws of Illinois. In counties of 3,000,000 or more inhabitants, the declaration shall also contain a written statement executed by the grantee or the grantee's agent verifying that the name of the grantee shown on the deed or assignment of beneficial interest in a land trust is either a natural person, an Illinois corporation or foreign corporation authorized to do business or acquire and hold title to real estate in Illinois, a partnership authorized to do business or acquire and hold title to real estate in Illinois, or other entity recognized as a person and authorized to do business or acquire and hold title to real estate under the laws of Illinois.
(Source: P.A. 91-555, eff. 1-1-00.)

(35 ILCS 200/31-50)
Sec. 31-50. Penalties. Any person who willfully falsifies the value of transferred real estate on the transfer declaration required by Section 31-25 or who willfully falsifies or willfully omits any other information required by Section 31-25 or who willfully and falsely claims a transaction to be exempt under Section 31-45 is guilty of a Class B misdemeanor. Any person who knowingly submits a false statement concerning the identity of a grantee under the provisions of this Article is guilty of a Class C misdemeanor. A second or subsequent conviction of an offense is a Class A misdemeanor. A prosecution for any act in violation of this Article may be commenced at any time within 5 years of the commission of the act. Only the buyer or the buyer's representative shall attest to the accuracy of the financing information reported on the declaration and required by Section 31-25. Any person convicted of any offense under this Law is liable for the tax due in addition to any fines imposed by the court.
(Source: P.A. 91-555, eff. 1-1-00.)

(35 ILCS 200/31-55)
Sec. 31-55. Public records. Transfer declarations under this Article are public records and shall be made available for inspection, upon request, during regular business hours.
(Source: P.A. 87-543; 88-455.)

(35 ILCS 200/31-60)
Sec. 31-60. Check for violations. The Department shall conduct spot checks or investigations of declarations required to be filed by this Article and may forward information of violations to the State's Attorney of the county where the violations occur for prosecution and collection of taxes.
(Source: P.A. 91-555, eff. 1-1-00.)

(35 ILCS 200/31-65)
Sec. 31-65. Additional tax. The tax imposed by Section 31-10 is in addition to all other occupation or privilege taxes imposed by the State of Illinois or by any municipal corporation or political subdivision.
(Source: Laws 1967, p. 1716; P.A. 88-455.)

(35 ILCS 200/31-70)
Sec. 31-70. Rules. The Department may prescribe reasonable rules for the administration of this Article, including rules permitting a transfer declaration in a prescribed electronic form and permitting the electronic transmission of the transfer declaration using a prescribed method and format.
(Source: P.A. 91-555, eff. 1-1-00.)

(35 ILCS 200/Art. 32 heading)

(35 ILCS 200/32-1)
Sec. 32-1. Prior law.
(a) A provision of this Code that is the same as a prior law shall be construed as a continuation of the prior law and not as a new or different law.
(b) A citation in another Act to an Act or to a Section of an Act that is continued in this Code shall be construed to be a citation to that continued provision in this Code.
(Source: P.A. 88-455.)

(35 ILCS 200/32-5)
Sec. 32-5. Other Acts of the 88th General Assembly. If any other Act of the 88th General Assembly changes, adds, or repeals a provision of prior law that is continued in this Code, than that change, addition, or repeal in the other Act shall be construed together with this Code.
(Source: P.A. 88-455.)

(35 ILCS 200/32-10)
Sec. 32-10. Home rule; mandates. Nothing in this Code as initially enacted (i) is a denial or limitation on home rule powers where no denial or limitation existed under prior law or (ii) creates a State mandate under the State Mandates Act where no mandate existed under prior law.
(Source: P.A. 88-455.)

(35 ILCS 200/32-15)
Sec. 32-15. Titles; articles; captions. The language contained in the Titles, Articles, Captions, and Section and subsection headings in this Code:
(a) is intended only as a general description that is not a part of the substantive provisions of this Code;
(b) does not take precedence over the content of the substantive provisions of this Code; and
(c) shall not be used in construing the meaning of the substantive provisions of this Code.
(Source: P.A. 88-455.)

(35 ILCS 200/32-17)
Sec. 32-17. Severability. The provisions of this amendatory Act of 1995 are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 89-126, eff. 7-11-95.)

(35 ILCS 200/32-20)
Sec. 32-20. Statutes repealed. The following Acts are repealed:
The Local Tax Reimbursement Act.
The Special Assessment Apportionment Act.
The Revenue Act of 1939.
The Truth in Taxation Act.
The Uncollectable Tax Act.
The Real Property Improvement Assessment Act.
The Real Estate Transfer Tax Act.
The Special Service Area Tax Act.
The Special Assessment Benefiting State Property Act.
The Local Governmental Tax Collection Act.
The Taxing District Reserve Fund Act.
The Limitation on Collection of Personal Property Tax Act.
The Property Tax Extension Limitation Act.
The Fiscal Responsibility Report Card Act.
(Source: P.A. 88-455.)






35 ILCS 250/ - Longtime Owner-Occupant Property Tax Relief Act.

(35 ILCS 250/1)
Sec. 1. Short title. This Act may be cited as the Longtime Owner-Occupant Property Tax Relief Act.
(Source: P.A. 88-451.)

(35 ILCS 250/5)
Sec. 5. Public policy. In recognition of the severe economic circumstances of certain longtime owner-occupants of residences who are faced with rising living costs and constantly increasing tax burdens in areas where real property values have risen markedly as a consequence of the renovation of other deteriorating residences or the construction of new residences, the General Assembly considers it to be a matter of sound public policy for counties having a population of 100,000 or more to adopt uniform special real property tax relief provisions in order to allow longtime owner-occupants of residences to remain in peaceful possession of their homes.
(Source: P.A. 88-451.)

(35 ILCS 250/10)
Sec. 10. Definitions. As used in this Act, unless the context clearly indicates otherwise:
(a) "Longtime owner-occupant" means a person who for at least 10 continuous years has owned and has occupied the same dwelling place as a principal residence and domicile, or any person who for at least 5 years has owned and occupied the same dwelling place as a principal residence and domicile if that person received assistance in the acquisition of the property as part of a government or nonprofit housing program.
(b) "Principal residence" means the dwelling place of a person, including the principal house and lot, and such lots as are used in connection with the principal house and lot that contribute to its enjoyment, comfort and convenience. For purposes of this Act, the term may also include a building with a maximum of one commercial establishment and a maximum of 3 residential units of which one residential unit must be the principal residence of the longtime owner-occupant.
(Source: P.A. 88-451.)

(35 ILCS 250/15)
Sec. 15. Deferral or exemption authority.
(a) The corporate authorities of a county shall have the power to provide, by ordinance or resolution, for uniform special real property tax relief provisions granting longtime owner-occupants a deferral or exemption, or combination thereof, in the payment of that portion of an increase of real property taxes which is due to an increase in the market value of the real property as a consequence of the refurbishing or renovating of other residences or the construction of new residences in long-established residential areas or areas of deteriorated, vacant or abandoned homes and properties. A deferral or exemption, or combination thereof, may be granted until the longtime owner-occupant transfers title to the property.
The ordinance or resolution must include a provision requiring that eligibility notification of the special real property tax relief be delivered to the record owner of the property taxed. The eligibility notification shall be mailed to the address of the record owner on file with the county. If the notification is mailed by the county to a mortgagee because it is the only address of the record owner filed with the county, then the mortgagee shall, within 30 days of receipt, forward a copy of the notice to each mortgagor of the property. There shall be no liability for the failure of the mortgagee to forward the notice to each mortgagor.
(b) The corporate authority of a county is authorized to enact ordinances or resolutions that provide for the designation of areas eligible for the special real property tax relief provisions under this Act. Before enacting an ordinance or resolution that proposes designating such an area, the corporate authorities shall conduct a public hearing on the proposed ordinance or resolution.
(c) School districts and municipalities within a county have authority to determine their participation in the program of special real property tax relief within their taxing jurisdictions. The provisions of this subsection shall not apply to municipalities and school districts included under subsection (d) of this Section.
(d) Notwithstanding any provision to the contrary, if the corporate authority of a county with 3,000,000 or more inhabitants enacts an ordinance or resolution in accordance with subsection (c), a municipality having a population exceeding 500,000 within that county and a school district in a municipality having a population exceeding 500,000 within that county must participate in the program of special property tax relief within their taxing jurisdiction. This subsection is a denial and limitation of home rule powers and functions under subsection (g) of Section 6 of Article VII of the Illinois Constitution.
(Source: P.A. 90-648, eff. 7-24-98; 91-894, eff. 1-1-01.)

(35 ILCS 250/20)
Sec. 20. Conditions of deferral or exemption.
(a) Any deferral or exemption of payment of an increase in real property taxes granted under this Act shall be limited to real property that meets both of the following conditions:
(1) The property is owned and occupied by a longtime

owner-occupant.

(2) The property is the principal residence and

domicile of the longtime owner-occupant.

The corporate authorities of a county, by ordinance or resolution, may impose additional criteria for qualifying for a deferral or exemption under this Act including, but not limited to, (i) requiring the owner-occupant to have owned and occupied the same dwelling place as principal residence and domicile for a period of more than 10 years, (ii) establishing age criteria for eligibility of an owner-occupant, and (iii) establishing income criteria for eligibility of an owner-occupant. A deferral or exemption, or combination thereof, under an ordinance or resolution adopted pursuant to this Act, may not exceed $20,000 in equalized assessed value per tax year.
(b) No penalties or interest shall accrue on the portion of any deferral granted under this Act.
(c) Except as provided in subsection (d) of Section 15, school districts and municipalities within a county to which this Act applies may determine whether financial need, age, or both, of the longtime owner-occupant shall be used to determine eligibility.
(Source: P.A. 93-715, eff. 7-12-04; 94-1074, eff. 12-26-06.)

(35 ILCS 250/25)
Sec. 25. Retroactive application. The corporate authorities of a county to which this Act applies may use any county record or other information that predates the effective date of this Act by up to 5 years for the purpose of determining whether an increase in the market value of a longtime owner-occupant's principal residence is a consequence of the refurbishing or renovating of other residences or the construction of new residences in long-established residential areas or areas of deteriorated, vacant, or abandoned homes and properties.
(Source: P.A. 88-451.)

(35 ILCS 250/30)
Sec. 30. (Amendatory provisions; text omitted).
(Source: P.A. 88-451; text omitted.)

(35 ILCS 250/99)
Sec. 99. This Act takes effect upon becoming law.
(Source: P.A. 88-451.)



35 ILCS 405/ - Illinois Estate and Generation-Skipping Transfer Tax Act.

(35 ILCS 405/1) (from Ch. 120, par. 405A-1)
Sec. 1. This Act may be cited as the Illinois Estate and Generation-Skipping Transfer Tax Act.
(Source: P.A. 86-737.)

(35 ILCS 405/2) (from Ch. 120, par. 405A-2)
Sec. 2. Definitions.
"Federal estate tax" means the tax due to the United States with respect to a taxable transfer under Chapter 11 of the Internal Revenue Code.
"Federal generation-skipping transfer tax" means the tax due to the United States with respect to a taxable transfer under Chapter 13 of the Internal Revenue Code.
"Federal return" means the federal estate tax return with respect to the federal estate tax and means the federal generation-skipping transfer tax return with respect to the federal generation-skipping transfer tax.
"Federal transfer tax" means the federal estate tax or the federal generation-skipping transfer tax.
"Illinois estate tax" means the tax due to this State with respect to a taxable transfer.
"Illinois generation-skipping transfer tax" means the tax due to this State with respect to a taxable transfer that gives rise to a federal generation-skipping transfer tax.
"Illinois transfer tax" means the Illinois estate tax or the Illinois generation-skipping transfer tax.
"Internal Revenue Code" means, unless otherwise provided, the Internal Revenue Code of 1986, as amended from time to time.
"Non-resident trust" means a trust that is not a resident of this State for purposes of the Illinois Income Tax Act, as amended from time to time.
"Person" means and includes any individual, trust, estate, partnership, association, company or corporation.
"Qualified heir" means a qualified heir as defined in Section 2032A(e)(1) of the Internal Revenue Code.
"Resident trust" means a trust that is a resident of this State for purposes of the Illinois Income Tax Act, as amended from time to time.
"State" means any state, territory or possession of the United States and the District of Columbia.
"State tax credit" means:
(a) For persons dying on or after January 1, 2003 and through December 31, 2005, an amount equal to the full credit calculable under Section 2011 or Section 2604 of the Internal Revenue Code as the credit would have been computed and allowed under the Internal Revenue Code as in effect on December 31, 2001, without the reduction in the State Death Tax Credit as provided in Section 2011(b)(2) or the termination of the State Death Tax Credit as provided in Section 2011(f) as enacted by the Economic Growth and Tax Relief Reconciliation Act of 2001, but recognizing the increased applicable exclusion amount through December 31, 2005.
(b) For persons dying after December 31, 2005 and on or before December 31, 2009, and for persons dying after December 31, 2010, an amount equal to the full credit calculable under Section 2011 or 2604 of the Internal Revenue Code as the credit would have been computed and allowed under the Internal Revenue Code as in effect on December 31, 2001, without the reduction in the State Death Tax Credit as provided in Section 2011(b)(2) or the termination of the State Death Tax Credit as provided in Section 2011(f) as enacted by the Economic Growth and Tax Relief Reconciliation Act of 2001, but recognizing the exclusion amount of only (i) $2,000,000 for persons dying prior to January 1, 2012, (ii) $3,500,000 for persons dying on or after January 1, 2012 and prior to January 1, 2013, and (iii) $4,000,000 for persons dying on or after January 1, 2013, and with reduction to the adjusted taxable estate for any qualified terminable interest property election as defined in subsection (b-1) of this Section.
(b-1) The person required to file the Illinois return may elect on a timely filed Illinois return a marital deduction for qualified terminable interest property under Section 2056(b)(7) of the Internal Revenue Code for purposes of the Illinois estate tax that is separate and independent of any qualified terminable interest property election for federal estate tax purposes. For purposes of the Illinois estate tax, the inclusion of property in the gross estate of a surviving spouse is the same as under Section 2044 of the Internal Revenue Code.
In the case of any trust for which a State or federal qualified terminable interest property election is made, the trustee may not retain non-income producing assets for more than a reasonable amount of time without the consent of the surviving spouse.
"Taxable transfer" means an event that gives rise to a state tax credit, including any credit as a result of the imposition of an additional tax under Section 2032A(c) of the Internal Revenue Code.
"Transferee" means a transferee within the meaning of Section 2603(a)(1) and Section 6901(h) of the Internal Revenue Code.
"Transferred property" means:
(1) With respect to a taxable transfer occurring at

the death of an individual, the deceased individual's gross estate as defined in Section 2031 of the Internal Revenue Code.

(2) With respect to a taxable transfer occurring as a

result of a taxable termination as defined in Section 2612(a) of the Internal Revenue Code, the taxable amount determined under Section 2622(a) of the Internal Revenue Code.

(3) With respect to a taxable transfer occurring as a

result of a taxable distribution as defined in Section 2612(b) of the Internal Revenue Code, the taxable amount determined under Section 2621(a) of the Internal Revenue Code.

(4) With respect to an event which causes the

imposition of an additional estate tax under Section 2032A(c) of the Internal Revenue Code, the qualified real property that was disposed of or which ceased to be used for the qualified use, within the meaning of Section 2032A(c)(1) of the Internal Revenue Code.

"Trust" includes a trust as defined in Section 2652(b)(1) of the Internal Revenue Code.
(Source: P.A. 96-789, eff. 9-8-09; 96-1496, eff. 1-13-11; 97-636, eff. 6-1-12.)

(35 ILCS 405/3) (from Ch. 120, par. 405A-3)
Sec. 3. Illinois estate tax.
(a) Imposition of Tax. An Illinois estate tax is imposed on every taxable transfer involving transferred property having a tax situs within the State of Illinois.
(b) Amount of tax. On estates of persons dying before January 1, 2003, the amount of the Illinois estate tax shall be the state tax credit, as defined in Section 2 of this Act, with respect to the taxable transfer reduced by the lesser of:
(1) the amount of the state tax credit paid to any

other state or states; and

(2) the amount determined by multiplying the maximum

state tax credit allowable with respect to the taxable transfer by the percentage which the gross value of the transferred property not having a tax situs in Illinois bears to the gross value of the total transferred property.

(c) On estates of persons dying on or after January 1, 2003, the amount of the Illinois estate tax shall be the state tax credit, as defined in Section 2 of this Act, reduced by the amount determined by multiplying the state tax credit with respect to the taxable transfer by the percentage which the gross value of the transferred property not having a tax situs in Illinois bears to the gross value of the total transferred property.
(Source: P.A. 93-30, eff. 6-20-03; 94-419, eff. 8-2-05.)

(35 ILCS 405/4) (from Ch. 120, par. 405A-4)
Sec. 4. Illinois generation-skipping transfer tax.
(a) Imposition of tax. An Illinois generation-skipping transfer tax is imposed on every taxable transfer resulting in federal generation-skipping transfer tax involving transferred property having a tax situs within the State of Illinois.
(b) Amount of tax. The amount of the Illinois generation-skipping transfer tax shall be the maximum state tax credit allowable with respect to the taxable transfer, reduced by the lesser of:
(1) the amount of the state tax credit paid to any

other state or states; and

(2) the amount determined by multiplying the maximum

state tax credit allowable with respect to the taxable transfer by the percentage which the gross value of the transferred property not having a tax situs in Illinois bears to the gross value of the total transferred property.

(Source: P.A. 86-737.)

(35 ILCS 405/5) (from Ch. 120, par. 405A-5)
Sec. 5. Determination of tax situs and valuation.
(a) Illinois estate tax.
(1) For purposes of the Illinois estate tax, in the

case of a decedent who was a resident of this State at the time of death, all of the transferred property has a tax situs in this State, including any such property held in trust, except real or tangible personal property physically situated in another state.

(2) For purposes of the Illinois estate tax, in the

case of a decedent who was not a resident of this State at the time of death, the transferred property having a tax situs in this State, including any such property held in trust, is only the real estate and tangible personal property physically situated in this State.

(b) Illinois generation-skipping transfer tax.
(1) For purposes of the Illinois generation-skipping

transfer tax, all transferred property from or in a resident trust has a tax situs in this State, including any such property held in trust, except real or tangible personal property physically situated in another state on the date that the taxable transfer occurs.

(2) For purposes of the Illinois generation-skipping

transfer tax, none of the transferred property from or in a non-resident trust has a tax situs in this State, except that portion of the transferred property that is real or tangible personal property physically situated in this State, including any such property held in trust, on the date that the taxable transfer occurs.

(c) Valuation. Except as otherwise expressly provided, for purposes of this Act, the gross value of transferred property shall be its value as finally determined for purposes of the federal transfer tax, undiminished by any mortgages, liens or other encumbrances upon such transferred property for which the decedent was personally liable.
(Source: P.A. 93-30, eff. 6-20-03.)

(35 ILCS 405/6) (from Ch. 120, par. 405A-6)
Sec. 6. Returns and payments.
(a) Due Dates. The Illinois transfer tax shall be paid and the Illinois transfer tax return shall be filed on the due date or dates, respectively, including extensions, for paying the federal transfer tax and filing the related federal return.
(b) Installment payments and deferral. In the event that any portion of the federal transfer tax is deferred or to be paid in installments under the provisions of the Internal Revenue Code, the portion of the Illinois transfer tax which is subject to deferral or payable in installments shall be determined by multiplying the Illinois transfer tax by a fraction, the numerator of which is the gross value of the assets included in the transferred property having a tax situs in this State and which give rise to the deferred or installment payment under the Internal Revenue Code, and the denominator of which is the gross value of all assets included in the transferred property having a tax situs in this State. Deferred payments and installment payments, with interest, shall be paid at the same time and in the same manner as payments of the federal transfer tax are required to be made under the applicable Sections of the Internal Revenue Code, provided that the rate of interest on unpaid amounts of Illinois transfer tax shall be determined under this Act. Acceleration of payment under this Section shall occur under the same circumstances and in the same manner as provided in the Internal Revenue Code.
(c) Who shall file and pay. The Illinois transfer tax return (including any supplemental or amended return) shall be filed, and the Illinois transfer tax (including any additional tax that may become due) shall be paid by the same person or persons, respectively, who are required to pay the federal transfer tax and file the federal return, or who would have been required to pay a federal transfer tax and file a federal return if a federal transfer tax were due.
(d) Where to file return. The executed Illinois transfer tax return shall be filed with the Attorney General.
(e) Where to pay tax. The Illinois transfer tax shall be paid according to the following rules:
(1) Illinois Estate Tax. Prior to July 1, 2012, the

Illinois estate tax shall be paid to the treasurer of the county in which the decedent was a resident on the date of the decedent's death or, if the decedent was not a resident of this State on the date of death, the county in which the greater part, by gross value, of the transferred property with a tax situs in this State is located.

(2) Illinois Generation-Skipping Transfer Tax. Prior

to July 1, 2012, the Illinois generation-skipping transfer tax involving transferred property from or in a resident trust shall be paid to the county treasurer for the county in which the grantor resided at the time the trust became irrevocable (in the case of an inter vivos trust) or the county in which the decedent resided at death (in the case of a trust created by the will of a decedent). In the case of an Illinois generation-skipping transfer tax involving transferred property from or in a non-resident trust, the Illinois generation-skipping transfer tax shall be paid to the county treasurer for the county in which the greater part, by gross value, of the transferred property with a tax situs in this State is located.

(3) Payments on or after July 1, 2012. On or after

July 1, 2012, both the Illinois estate tax and the Illinois generation-skipping transfer tax shall be paid directly to the State Treasurer.

(f) Forms; confidentiality. The Illinois transfer tax return shall be in all respects in the manner and form prescribed by the regulations of the Attorney General. At the same time the Illinois transfer tax return is filed, the person required to file shall also file with the Attorney General a copy of the related federal return. For individuals dying after December 31, 2005, in cases where no federal return is required to be filed, the person required to file an Illinois return shall also file with the Attorney General schedules of assets in the manner and form prescribed by the Attorney General. The Illinois transfer tax return and the copy of the federal return filed with the Attorney General, the county treasurer, or the State Treasurer shall be confidential, and the Attorney General, each county treasurer, and the State Treasurer and all of their assistants or employees are prohibited from divulging in any manner any of the contents of those returns, except only in a proceeding instituted under the provisions of this Act.
(g) County Treasurer shall accept payment. Prior to July 1, 2012, no county treasurer shall refuse to accept payment of any amount due under this Act on the grounds that the county treasurer has not yet received a copy of the appropriate Illinois transfer tax return.
(h) Beginning July 1, 2012, the State Treasurer shall not refuse to accept payment of any amount due under this Act on the grounds that the State Treasurer has not yet received a copy of the appropriate Illinois transfer tax return.
(Source: P.A. 99-575, eff. 7-15-16.)

(35 ILCS 405/7) (from Ch. 120, par. 405A-7)
Sec. 7. Supplemental returns; refunds.
(a) Supplemental returns. If the State tax credit is increased after the filing of the Illinois transfer tax return, the person or persons required to file the Illinois transfer tax return and pay the Illinois transfer tax shall file a supplemental Illinois transfer tax return. The supplemental return shall be filed and the additional tax shall be paid in the same place and manner as provided in Section 6 of this Act. The due date for the supplemental return and for the payment of the additional tax reported in the supplemental return shall be no later than 3 months after the earliest of:
(1) the date an amended federal return is filed;
(2) the date an increase in the federal transfer tax

is paid or accepted in writing;

(3) the date the Internal Revenue Service issues a

request for evidence of payment of the State tax credit; or

(4) the date that any increase to the taxable estate

is discovered;

provided that if the federal transfer tax may be deferred or paid in installments, then part or all of the additional Illinois transfer tax may be deferred or paid in installments under rules consistent with subsection (b) of Section 6 of this Act.
(b) Refunds. If the state tax credit is reduced after the filing of the Illinois transfer tax return, the person who paid the Illinois transfer tax (or the person upon whom the burden of payment fell) shall file an amended Illinois transfer tax return and shall be entitled to a refund of tax or interest paid on the Illinois transfer tax. No interest shall be paid on any amount refunded.
(Source: P.A. 93-30, eff. 6-20-03.)

(35 ILCS 405/8) (from Ch. 120, par. 405A-8)
Sec. 8. Penalties for failure to file tax return or to pay tax.
(a) Failure to file return. In case of failure to file any return required under this Act with the Attorney General by the due date, unless it is shown that the failure to file is due to a reasonable cause, there shall be added to the amount required to be shown as tax on the return 5% of the amount of that tax (or 5% of the additional tax due in the case of a supplemental return) if the failure is for not more than one month from the due date, with an additional 5% for each additional month or fraction of a month thereafter during which the failure to file continues, not exceeding in the aggregate 25% of the tax or, in the case of a supplemental return, 25% of the additional tax.
(b) Failure to pay tax. In the case of failure to pay the amount of tax shown due on any return required under this Act on or before the due date for payment of that tax, unless it is shown that the failure to pay is due to reasonable cause, there shall be added to the unpaid amount of the tax 0.5% of that unpaid amount if the failure is for not more than one month from the due date, with an additional 0.5% for each additional month or fraction of a month thereafter during which the failure to pay continues, not exceeding in the aggregate 25% of the unpaid amount.
(c) Extensions of Time.
(1) Internal Revenue Service Extensions. If the date

for filing the federal return or the date for payment of the federal transfer tax is extended by the Internal Revenue Service, the filing of the return and payment of the tax imposed by this Act shall be due on the respective date specified by the Internal Revenue Service in granting a request for extension. If the request for extension is granted by the Internal Revenue Service, the person required to file the Illinois transfer tax return shall furnish the Attorney General with a copy of the request for extension showing approval of the extension by the Internal Revenue Service. If a request for extension of time to file the federal return is denied by the Internal Revenue Service, no penalty shall be due under this Act if the return required by this Act is filed within the time specified by the Internal Revenue Service for filing the federal return. If a request for extension of time to pay the federal transfer tax is denied by the Internal Revenue Service, no penalty shall be due under this Act if the tax is paid within the time specified by the Internal Revenue Service for paying the federal transfer tax.

(2) Attorney General Extensions. The person or

persons required to file the Illinois transfer tax return and to pay the Illinois transfer tax may apply to the Attorney General for an extension of time to file the Illinois transfer tax return or to pay the Illinois transfer tax. The application must establish reasonable cause why it is impossible or impractical to file a reasonably complete return or to pay the full amount of tax due by the due date. The Attorney General may for reasonable cause extend the time for filing the return or paying the tax for a reasonable period from the date fixed for filing the return or paying the tax.

(d) Waiver of Penalties.
(1) Internal Revenue Service Waiver. If the Internal

Revenue Service waives the penalty provided in the Internal Revenue Code for failure to timely file the federal return or the penalty for failure to timely pay the federal transfer tax liability, such waiver or waivers shall be deemed to constitute reasonable cause for purposes of this Section.

(2) Attorney General Waiver. The Attorney General

may waive the penalty or penalties for failure to file or pay for reasonable cause, notwithstanding the failure of the Internal Revenue Service to waive the penalty or penalties for failure to timely file the federal transfer tax return or to pay the federal transfer tax.

(Source: P.A. 93-30, eff. 6-20-03.)

(35 ILCS 405/9) (from Ch. 120, par. 405A-9)
Sec. 9. Interest. If any amount of Illinois transfer tax imposed by this Act is not paid on or before the initial due date for the Illinois transfer tax return (without extensions), interest shall be charged and collected on the unpaid amount at the rate of 10% per annum from and after the initial due date and for the time thereafter as the tax is not paid, provided that the rate of interest on the outstanding amount of Illinois transfer tax permitted to be deferred or paid in installments under this Act shall be 6%.
(Source: P.A. 86-737.)

(35 ILCS 405/10) (from Ch. 120, par. 405A-10)
Sec. 10. Liens and Personal Liability.
(a) Lien for Illinois transfer tax. Unless the Illinois transfer tax is sooner paid in full, the Illinois transfer tax shall be a lien in favor of this State upon the transferred property having a tax situs within this State for 10 years from the date of the taxable transfer, or, in the case of Illinois transfer tax subject to deferral or payable in installments, the later of 10 years from the date of the taxable transfer or one year after the last deferred or installment payment may become due. The lien imposed by this Section on the transferred property shall not be valid as against any purchaser, mortgagee, pledgee, or other holder of a security interest for a full and adequate consideration in money or money's worth; provided, however, that any property, consideration or proceeds received as a result of any sale, mortgage, pledge or granting of a security interest shall remain subject to the lien imposed by this Section. In addition, the lien imposed by this Section on the transferred property shall be subject to the exceptions set forth in Section 6324(c)(i) of the Internal Revenue Code as if the lien were a lien imposed by that Section. In no event shall the issuance by the Attorney General of a release of the lien imposed by this subsection be required with respect to the sale, mortgage, pledge, granting of a security interest in, transfer or distribution of transferred property.
(b) Special lien for property valued under Section 2032A of the Internal Revenue Code. In the event the Illinois estate tax is reduced as a result of an election under Section 2032A of the Internal Revenue Code, then an amount equal to the additional Illinois estate tax that would be due in the absence of such an election shall be a lien in favor of this State on the transferred property that has a tax situs in this State and is subject to such election. The lien imposed by this subsection shall arise at the time an election is filed under Section 2032A of the Internal Revenue Code and shall continue with respect to such transferred property:
(1) until the liability for the Illinois estate tax

with respect to such transferred property has been satisfied or has become unenforceable by reason of lapse of time or otherwise; or

(2) until it is established to the satisfaction of

the Attorney General that no further tax liability may arise under this Act with respect to such transferred property.

The lien imposed by this subsection shall not be valid as against any purchaser, mortgagee, pledgee, other holder of a security interest, mechanic's lien, or judgment lien creditor until notice of such lien has been filed as provided by the laws of this State. In regulations prescribed in accordance with Section 16 of this Act, the Attorney General may require that the qualified heir file such notice of lien. Even though notice of said lien has been filed as provided in the preceding sentence, such lien shall be subject to the rules set forth in paragraph (3) of Section 6324A(d) of the Internal Revenue Code as if the lien were a lien imposed by that Section.
(c) Personal liability. If the Illinois transfer tax is not paid when due, then the person required to file the federal return and the transferee of any transferred property having a tax situs within this State shall be personally liable for the Illinois transfer tax, to the extent of such transferred property originally received, controlled or transferred to that person or transferee, less the amount of any expenses or charges against the transferred property, related to the taxable transfer, which have a higher priority of payment under applicable law than the Illinois transfer tax.
(d) Collection. The Attorney General shall have the right to sue for collection of the Illinois transfer tax for 3 years after the date of the actual filing of the related Illinois transfer tax return with the Attorney General, or, if later, the last date upon which application for refund of the Illinois transfer tax could be filed with the State Treasurer.
(e) Waiver of lien and personal liability. If the Attorney General is satisfied that no liability for Illinois transfer tax exists or that the Illinois transfer tax has been fully discharged or provided for, the Attorney General shall issue a certificate releasing all of the transferred property having a tax situs within the State of Illinois from the lien imposed by this Section. Issuance of such certificate shall discharge the person required to file the Illinois return and any transferee from personal liability for the Illinois transfer tax.
(Source: P.A. 93-30, eff. 6-20-03.)

(35 ILCS 405/11) (from Ch. 120, par. 405A-11)
Sec. 11. Reimbursement. If the person who pays the Illinois transfer tax arising from a taxable transfer is entitled under the Internal Revenue Code or any other state or federal statute or rule of law to reimbursement of a portion of the federal transfer tax from any other person who has received transferred property, then, unless the governing document directs otherwise, the person who paid the Illinois transfer tax shall also be entitled to reimbursement from that other person of a portion of the Illinois transfer tax. The amount of reimbursement shall be determined by multiplying the total Illinois transfer tax by a fraction, the numerator of which shall be the gross value of the transferred property received by that other person and having a tax situs in this State which gives rise to a right of reimbursement of the federal transfer tax, and the denominator of which shall be the gross value of all transferred property having a tax situs in this State.
(Source: P.A. 86-737.)

(35 ILCS 405/12) (from Ch. 120, par. 405A-12)
Sec. 12. Parent as natural guardian for purposes of Sections 2032A and 2057 of the Internal Revenue Code. A parent, without being appointed guardian of the person or guardian of the estate, or a guardian of the estate, or, if no guardian of the estate has been appointed, a guardian of the person, of any minor or person with a disability whose interest is not adverse to the minor or person with a disability, may make any election and sign, without court approval, any agreement on behalf of the minor or person with a disability under (i) Section 2032A of the Internal Revenue Code for the valuation of property under that Section or (ii) Section 2057 of the Internal Revenue Code relating to deduction of the value of certain property under that Section. Any election so made, and any agreement so signed, shall have the same legal force and effect as if the election had been made and the agreement had been signed by the minor or person with a disability and the minor or person with a disability had been legally competent.
This amendatory Act of the 91st General Assembly applies to elections and agreements made on or after January 1, 1998 in reliance on or pursuant to Section 2057 of the Internal Revenue Code, and those elections and agreements made before the effective date of this amendatory Act are hereby validated.
(Source: P.A. 99-143, eff. 7-27-15.)

(35 ILCS 405/13) (from Ch. 120, par. 405A-13)
Sec. 13. Collection by county treasurers; tax collection distribution fund.
(a) Collection by county treasurers. Each county treasurer shall transmit to the State Treasurer all taxes, interest or penalties paid to the county treasurer under this Act and in the county treasurer's possession as of the last day of the previous month, together with a report under oath identifying the taxpayer for or by whom an amount was paid. Those amounts and the report shall be transmitted to and received by the State Treasurer by the 10th day of each month. At the same time, a copy of the report shall be furnished to the Attorney General. The report shall be in a form and contain the particulars as the State Treasurer may prescribe. The State Treasurer shall give the county treasurer a receipt for the amount transmitted to the State Treasurer. Except as provided in subsection (a-5) of this Section, if any county treasurer fails to pay to the State Treasurer all amounts that may be due and payable under this Act as required by this Section, the county treasurer shall pay to the State Treasurer, as a penalty, a sum of money equal to the interest on the amounts not paid at the rate of 1% per month from the time those amounts are due by the county treasurer until those amounts are paid. The sureties upon the official bond of the county treasurer shall be security for the payment of the penalty. The penalty under this Section may be recovered in a civil action against the county treasurer and his or her sureties, in the name of the People of the State of Illinois, in the circuit court within the county wherein the county treasurer is resident; and the penalty, when recovered, shall be paid into the State treasury. The civil action to recover the penalty shall be brought by the State treasurer within 10 days after the failure of the county treasurer to pay to the State Treasurer any amounts collected by the county treasurer within the time required by this Act. Failure to bring the action within that time shall not prevent the bringing of the action thereafter. It is the duty of the State Treasurer to make necessary and proper investigation to determine what amounts should be paid under this Act.
(a-5) The State Treasurer may waive penalties imposed by subsection (a) of this Section on a case-by-case basis if the State Treasurer finds that imposing penalties would be unreasonable or unnecessarily burdensome because the delay in payment was due to an incident caused by the operation of an extraordinary force, including, but not limited to, the occurrence of a natural disaster, that cannot be foreseen, that cannot be avoided by the exercise of due care, and for which no person can be held liable.
(b) Transfer Tax Collection Distributive Fund. The Transfer Tax Collection Distributive Fund is created as a special fund in the State treasury. The Fund is a continuation of the Fund of the same name created under the Illinois Estate Tax Law, repealed by this Act. As soon as may be after the first day of each month after the effective date of this Act, and before September 1, 2012, the State Treasurer shall transfer from the General Revenue Fund to the Transfer Tax Collection Distributive Fund an amount equal to 6% of the net revenue realized from this Act during the preceding month.
As soon as may be after the first day of each month, the State Treasurer shall allocate among the counties of this State the amount available in the Transfer Tax Collection Distributive Fund. The allocation to each county shall be 6% of the net revenues collected by the county treasurer under this Act. The State Comptroller, pursuant to appropriation, shall then pay those allocations over to the counties. As soon as possible after all of the required monthly allocations are made from the Transfer Tax Collection Distributive Fund and before September 1, 2012, the State Comptroller shall order transferred and the State Treasurer shall transfer any moneys remaining in the Transfer Tax Collection Distributive Fund from that Fund to the General Revenue Fund, and the Transfer Tax Collection Distributive Fund shall be dissolved.
(c) On and after July 1, 2012, 94% of the amounts collected from the taxes, interest, and penalties collected under this Act shall be deposited into the General Revenue Fund and 6% of those amounts shall be deposited into the Estate Tax Refund Fund, a special fund created in the State treasury.
Moneys in the Estate Tax Refund Fund shall be expended exclusively for the purpose of paying refunds resulting from overpayment of tax liability under this Act, except that, whenever the State Treasurer determines that any such moneys in the Fund exceed the amount required for the purpose of paying refunds resulting from overpayment of tax liability under this Act, the State Treasurer may transfer any such excess amounts from the Estate Tax Refund Fund to the General Revenue Fund.
The Treasurer shall order payment of refunds resulting from overpayment of tax liability under this Act from the Estate Tax Refund Fund only to the extent that amounts have been deposited and retained in the Fund.
This amendatory Act of the 97th General Assembly shall constitute an irrevocable and continuing appropriation from the Estate Tax Refund Fund for the purpose of paying refunds upon the order of the Treasurer in accordance with the provisions of this Act and for the purpose of paying refunds under this Act.
(Source: P.A. 96-1162, eff. 7-21-10; 97-732, eff. 6-30-12.)

(35 ILCS 405/14) (from Ch. 120, par. 405A-14)
Sec. 14. Statute of limitations; claims for refund.
In case it appears that the amount paid with respect to any taxable transfer is more than the amount due under this Act, then the State Treasurer shall refund the excess to the person entitled to the refund, provided that no amount shall be refunded unless application for the refund is filed with the State Treasurer no later than one year after the last date allowable under the Internal Revenue Code for filing a claim for refund of any part of the related federal transfer tax or, if later, within one year after the date of final determination of the related federal transfer tax.
(Source: P.A. 86-737.)

(35 ILCS 405/15) (from Ch. 120, par. 405A-15)
Sec. 15. Circuit court jurisdiction and venue.
(a) Jurisdiction. Jurisdiction to hear and determine all disputes in relation to a tax arising under this Act shall be in the circuit court for the county having venue as determined under subsection (b) of this Section, and the circuit court first acquiring jurisdiction shall retain jurisdiction to the exclusion of every other circuit court.
(b) Venue.
(1) Venue for disputes involving Illinois estate tax

of a decedent who was a resident of Illinois at the time of death shall lie in the circuit court for the county in which the decedent resided at death.

(2) Venue for disputes involving Illinois

generation-skipping tax for a resident trust shall lie in the circuit court for the county in which a person required to file the return is resident or, if none, in either Sangamon County or Cook County.

(3) Venue for disputes involving Illinois estate tax

of a decedent who was not a resident of Illinois at the time of death or for disputes involving Illinois generation-skipping tax of a non-resident trust shall lie in the circuit court for any Illinois county in which transferred property is situated.

(Source: P.A. 86-737.)

(35 ILCS 405/16) (from Ch. 120, par. 405A-16)
Sec. 16. Duty of Attorney General; failure to pay tax; proceedings.
(a) Duty of the Attorney General. It is the duty of the Attorney General to exercise general supervision over the assessment and collection of the tax provided in this Act, and in the discharge of that duty, the Attorney General may prescribe rules and regulations as are deemed necessary and may institute and prosecute suits and proceedings as may be necessary and proper, appearing therein for that purpose; and it shall be the duty of the several State's Attorneys to render assistance when requested by the Attorney General to do so. The Attorney General shall determine and assess the tax as provided for in this Act.
(b) Disclosure of federal return information. When receipt of estate tax information from the Internal Revenue Service under the Agreement on Coordination of Tax Administration between the Internal Revenue Service and the Attorney General discloses possible Illinois estate tax liability, any person possessing federal estate tax information shall be required to submit such information to the Attorney General upon request to enable the Attorney General to audit the return or Internal Revenue Service audit adjustments and to determine whether any tax, penalty, or interest is due the State of Illinois where such return information has not been filed with the Attorney General. A claim of confidentiality under Section 48.1 of the Illinois Banking Act shall not prohibit or preclude the dissemination of tax information required under this Section and shall not constitute grounds for failing or refusing to surrender such tax information to the Attorney General in the administration and enforcement of this Act. Any tax information submitted in compliance with this Section shall be treated and afforded with the same confidentiality as a return filed under the Act.
(Source: P.A. 91-150, eff. 7-16-99.)

(35 ILCS 405/17) (from Ch. 120, par. 405A-17)
Sec. 17. Agreements with other states for payment of tax imposed by this Act.
Where the Attorney General claims that transferred property has a tax situs in this State and the taxing authorities of another state or states claim the same transferred property is subject to a transfer tax in their state or states, the Attorney General may enter into a written agreement with those taxing authorities in the other state or states and with the person required to file the Illinois transfer tax return or pay the Illinois transfer tax that a certain sum shall be accepted in full payment of the tax imposed by this Act, provided that the agreement also fixes the amount to be paid in full payment to such other state or states. Full power and authority is hereby conferred upon the person required to file the Illinois transfer tax return or pay the Illinois tax to enter into the agreement provided for in this Section.
(Source: P.A. 86-737.)

(35 ILCS 405/18) (from Ch. 120, par. 405A-18)
Sec. 18. Effective dates.
This Act takes effect on becoming law and applies only to taxable transfers occurring on or after January 1, 1990, provided that:
(a) The provisions contained in Sections 6 and 8 of this Act which provide for an extension of time to file or to pay tax, if an extension of time is granted by the Internal Revenue Service, shall apply with respect to the estates of decedents dying on or after January 1, 1983.
(b) A claim for refund of Illinois estate tax or penalties arising from the effective date provisions set forth in subsection (a) of this Section shall not be denied because of the expiration of the time for filing that claim, under the law that otherwise would apply, if the claim is filed not later than the date which is one year after the date this Act takes effect.
(Source: P.A. 86-737.)



35 ILCS 450/ - Illinois Hydraulic Fracturing Tax Act.

Article 1 - (The Hydraulic Fracturing Regulatory Act is compiled at 225 ILCS 732/)

(35 ILCS 450/Art. 1 heading)



Article 2 - Illinois Hydraulic Fracturing Tax Act

(35 ILCS 450/Art. 2 heading)

(35 ILCS 450/2-5)
Sec. 2-5. Short title. This Act may be cited as the "Illinois Hydraulic Fracturing Tax Act".
(Source: P.A. 98-22, eff. 6-17-13.)

(35 ILCS 450/2-10)
Sec. 2-10. Definitions. For the purposes of this Act, unless the context otherwise requires:
"Barrel" for oil measurement means a barrel of 42 U.S. gallons of 231 cubic inches per gallon, computed at a temperature of 60 degrees Fahrenheit.
"Construction" means any constructing, altering, reconstructing, repairing, rehabilitating, refinishing, refurbishing, remodeling, remediating, renovating, custom fabricating, maintaining, landscaping, improving, drilling, testing, moving, wrecking, painting, decorating, demolishing, and adding to or subtracting from any building, structure, highway, roadway, street, bridge, alley, sewer, ditch, water works, parking facility, railroad, excavation or other structure, project, development, real property or improvement, or to do any part thereof, whether or not the performance of the construction involves the addition to, or fabrication into, any structure, project, development, real property or improvement herein described performed or done on behalf of an operator in connection with and at the location of a well site subject to the tax imposed by this Act.
"Construction worker" means a person performing construction.
"Department" means the Illinois Department of Revenue.
"Fracturing" or "hydraulic fracturing" means the propagation of fractures in a rock layer, by a pressurized fluid used to release petroleum or natural gas (including shale gas, tight gas, and coal seam gas), for extraction.
"Gas" means natural gas taken from below the surface of the earth or water in this State, regardless of whether the gas is taken from a gas well or from a well also productive of oil or any other product.
"General prevailing rate of hourly wages" has the meaning ascribed to it in Section 2 of the Prevailing Wage Act, as determined by the Director of the Department of Labor under Section 9 of the Prevailing Wage Act for the county in which the construction occurs.
"Illinois construction worker" means a construction worker, as defined in this Section, domiciled in Illinois for 24 months prior to the date of the issuance of a high volume horizontal hydraulic fracturing permit for the well site on which the construction is performed.
"Lease number" means the number assigned by the purchaser to identify each production unit.
"Oil" means petroleum or other crude oil, condensate, casinghead gasoline, or other mineral oil that is severed or withdrawn from below the surface of the soil or water in this State.
"Operator" means the person primarily responsible for the management and operation of oil or gas productions from a production unit.
"Person" means any natural individual, firm, partnership, association, joint stock company, joint adventure, public or private corporation, limited liability company, or a receiver, executor, trustee, guardian, or other representative appointed by order of any court.
"Producer" means any person owning, controlling, managing, or leasing any oil or gas property or oil or gas well, and any person who severs in any manner any oil or gas in this State, and shall include any person owning any direct and beneficial interest in any oil or gas produced, whether severed by such person or some other person on their behalf, either by lease, contract, or otherwise, including working interest owners, overriding royalty owners, or royalty owners.
"Production unit" means a unit of property designated by the Department of Natural Resources from which oil or gas is severed.
"Purchaser" means a person who is the first purchaser of a product after severance from a production unit.
"Remove" or "removal" means the physical transportation of oil or gas off of the production unit where severed; and if the oil or gas is used on the premises where severed, or if the manufacture or conversion of oil or gas into refined products occurs on the premises where severed, oil or gas shall be deemed to have been removed on the date such use, manufacture, or conversion begins.
"Severed" or "severing" means: (1) the production of oil through extraction or withdrawal of the same, whether such extraction or withdrawal is by natural flow, mechanical flow, forced flow, pumping, or any other means employed to get the oil from below the surface of the soil or water and shall include the withdrawal by any means whatsoever of oil upon which the tax has not been paid, from any surface reservoir, natural or artificial, or from a water surface; and (2) the production of gas through the extraction or withdrawal of the same by any means whatsoever, from below the surface of the earth or water.
"Severance" means the taking of oil or gas from below the surface of the soil or water in any manner whatsoever.
"Total workforce hours" means all hours worked by construction workers on a well site, beginning on the date an application for a permit to perform high volume horizontal hydraulic fracturing operations at the well is filed under Section 1-35 of the Hydraulic Fracturing Regulatory Act and ending on the date of first production following initial drilling or any reworking of the well.
"Value" means the sale price of oil or gas at the time of removal of the oil or gas from the production unit and if oil or gas is exchanged for something other than cash, or if no sale occurs at the time of removal, or if the Department determines that the relationship between the buyer and the seller is such that the consideration paid, if any, is not indicative of the true value or market price, then the Department shall determine the value of the oil or gas subject to tax based on the cash price paid to one or more producers for the oil or gas or based on the cash price paid to producers for like quality oil or gas in the vicinity of the production unit at the time of the removal of the oil or gas from the production unit.
"Well site" has the meaning ascribed to the term in Section 1-5 of the Hydraulic Fracturing Regulatory Act.
"Working interest" means any interest in or any right to the production of oil and gas, excluding royalty or overriding royalty interests.
(Source: P.A. 98-22, eff. 6-17-13.)

(35 ILCS 450/2-15)
Sec. 2-15. Tax imposed.
(a) For oil and gas removed on or after July 1, 2013, there is hereby imposed a tax upon the severance and production of oil or gas from a well on a production unit in this State permitted, or required to be permitted, under the Illinois Hydraulic Fracturing Regulatory Act, for sale, transport, storage, profit, or commercial use. The tax shall be applied equally to all portions of the value of each barrel of oil severed and subject to such tax and to the value of the gas severed and subject to such tax. For a period of 24 months from the month in which oil or gas was first produced from the well, the rate of tax shall be 3% of the value of the oil or gas severed from the earth or water in this State. Thereafter, the rate of the tax shall be as follows:
(1) For oil:
(A) where the average daily production from the

well during the month is less than 25 barrels, 3% of the value of the oil severed from the earth or water;

(B) where the average daily production from the

well during the month is 25 or more barrels but less than 50 barrels, 4% of the value of the oil severed from the earth or water;

(C) where the average daily production from the

well during the month is 50 or more barrels but less than 100 barrels, 5% of the value of the oil severed from the earth or water; or

(D) where the average daily production from the

well during the month is 100 or more barrels, 6% of the value of the oil severed from the earth or water.

(2) For gas, 6% of the value of the gas severed from

the earth or water.

If a well is required to be permitted under the Hydraulic Fracturing Regulatory Act, the tax imposed by this Section applies, whether or not a permit was obtained.
(b) Oil produced from a well whose average daily production is 15 barrels or less for the 12-month period immediately preceding the production is exempt from the tax imposed by this Act.
(c) For the purposes of the tax imposed by this Act the amount of oil produced shall be measured or determined, in the case of oil, by tank tables, without deduction for overage or losses in handling. Allowance for any reasonable and bona fide deduction for basic sediment and water, and for correction of temperature to 60 degrees Fahrenheit will be allowed. For the purposes of the tax imposed by this Act the amount of gas produced shall be measured or determined, by meter readings showing 100% of the full volume expressed in cubic feet at a standard base and flowing temperature of 60 degrees Fahrenheit, and at the absolute pressure at which the gas is sold and purchased. Correction shall be made for pressure according to Boyle's law, and used for specific gravity according to the gravity at which the gas is sold and purchased.
(d) The following severance and production of gas shall be exempt from the tax imposed by this Act: gas injected into the earth for the purpose of lifting oil, recycling, or repressuring; gas used for fuel in connection with the operation and development for, or production of, oil or gas in the production unit where severed; and gas lawfully vented or flared; gas inadvertently lost on the production unit by reason of leaks, blowouts, or other accidental losses.
(e) All oil and gas removed from the premises where severed is subject to the tax imposed by this Act unless exempt under the terms of this Act.
(f) The liability for the tax accrues at the time the oil or gas is removed from the production unit.
(Source: P.A. 98-22, eff. 6-17-13; 98-756, eff. 7-16-14.)

(35 ILCS 450/2-17)
Sec. 2-17. Local Workforce Tax Rate Reduction.
(a) The rate of tax imposed on working interest owners of a well under Section 2-15 of this Act shall be reduced by 0.25% for the life of the well when a minimum of 50% of the total workforce hours on the well site are performed by Illinois construction workers being paid wages equal to or exceeding the general prevailing rate of hourly wages.
(b) When more than one well is drilled on a well site, total workforce hours shall be determined on a well-by-well basis.
(c) Any operator that intends to claim the reduction provided for in this Section on his or her behalf, or on the behalf of the working interest owners, shall be responsible for obtaining from all construction contractors working on a well site, records to document the claim for the reduction in tax rate. Operators shall, at a minimum, obtain from construction contractors, in writing, the total number of construction workers that performed work under the contract, the number of Illinois construction workers that performed work under the contract, whether oral or written, between the operator and the construction contractor, the hours worked by each construction worker and the wage paid to each construction worker for the hours of work performed on the well site. The operator shall obtain and retain any other records the Department determines are necessary to verify a claim for a reduction in the tax. The operator shall make the records available to the Department upon request.
For the purposes of this Section, each construction contractor, upon written request from the operator, shall retain the following records: each worker's name, address, and telephone number, if available, years of residency in Illinois, the type of work the worker performs, the hourly wages paid each worker, and the number of hours worked by each worker for the term of the contract. The construction contractor shall retain any other records the Department determines are necessary to verify a claim for a reduction in the tax. The construction contractor shall make the records available to the operator and Department upon request. The operator and construction contractors shall retain the records for 3 years.
No later than the 6 months after the date of the first purchase of oil or gas from a well, the operator shall file with the Department, in the form and manner required by the Department, a report and documentation to support that the working interest owners qualify for the reduction in the rate of tax provided for in this Section. The report shall be signed by the operator, or an officer, employee, or agent of the contractor, and state under oath that he or she has examined the report and documentation and the report and documentation are true and accurate. The Department shall keep the records submitted in accordance with this subsection for a period of not less than 3 years from the date of filing.
(d) The Department shall notify the first purchaser and the operator when the working interest owners qualify for a reduction in the tax under this Section and state the amount of the reduction. The reduction shall be effective the date of first production. The first purchaser or operator may take a credit for any retroactive reduction in the tax rate on a return filed under Sections 2-45 and 2-50 of this Act.
(e) Reports shall be filed on forms furnished and prescribed by the Department and shall contain any other information as the Department may reasonably require.
(Source: P.A. 98-22, eff. 6-17-13.)

(35 ILCS 450/2-20)
Sec. 2-20. Taxable value; method of determining. The Department may determine the value of products severed from a production unit when the operator and purchaser are affiliated persons, when the sale and purchase of products is not an arm's length transaction, or when products are severed and removed from a production unit and a value is not established for those products. The value determined by the Department shall be commensurate with the actual price received for products of like quality, character, and use which are severed in the same field or area. If there are no sales of products of like quality, character, and use severed in the same field or area, then the Department shall establish a reasonable value based on sales of products of like quality, character, and use which are severed in other areas of the State, taking into consideration any other relevant factors.
(Source: P.A. 98-22, eff. 6-17-13.)

(35 ILCS 450/2-25)
Sec. 2-25. Withholding of tax. Any purchaser who makes a monetary payment to a producer for his or her portion of the value of products from a production unit shall withhold from such payment the amount of tax due from the producer. Any purchaser who pays any tax due from a producer shall be entitled to reimbursement from the producer for the tax so paid and may take credit for such amount from any monetary payment to the producer for the value of products. To the extent that a purchaser required to collect the tax imposed by this Act has actually collected that tax, such tax is held in trust for the benefit of the State of Illinois.
(Source: P.A. 98-22, eff. 6-17-13.)

(35 ILCS 450/2-30)
Sec. 2-30. Payment and collection of tax.
(a) For oil and gas removed on or after July 1, 2013, the tax incurred under this Act shall be due and payable on or before the last day of the month following the end of the month in which the oil or gas is removed from the production unit. The tax is upon the producers of such oil or gas in the proportion to their respective beneficial interests at the time of severance. The first purchaser of any oil or gas sold shall collect the amount of the tax due from the producers by deducting and withholding such amount from any payments made by such purchaser to the producers and shall remit the tax in this Act.
In the event the tax shall be withheld by a purchaser from payments due a producer and such purchaser fails to make payment of the tax to the State as required herein, the first purchaser shall be liable for the tax. However, in the event a first purchaser fails to pay the tax withheld from a producer's payment, the producer's interest remains subject to any lien filed pursuant to subsection (c) of this Section. A producer shall be entitled to bring an action against such purchaser to recover the amount of tax so withheld together with penalties and interest which may have accrued by failure to make such payment. A producer shall be entitled to all attorney fees and court costs incurred in such action. To the extent that a producer liable for the tax imposed by this Act collects the tax, and any penalties and interest, from a purchaser, such tax, penalties, and interest are held in trust by the producer for the benefit of the State of Illinois.
(b) For all production units a first purchaser begins to purchase oil or gas from on or after July 1, 2013, the first purchaser is required to withhold and remit the tax imposed by this Act to the Department from the oil and gas purchased from the production unit unless the first purchaser obtains from the operator an exemption certificate signed by the operator stating that the production unit is not subject to the tax imposed by this Act. The exemption certificate must include the following information:
(1) name and address of the operator;
(2) name of the production unit;
(3) number assigned to the production unit by the

first purchaser, if available;

(4) legal description of the production unit; and
(5) a statement by the operator that the production

unit is exempt from the tax imposed by the Illinois Hydraulic Fracturing Tax Act.

If a first purchaser obtains an exemption certificate that contains the required information and reasonably relies on the exemption certificate and it is subsequently determined by the Department that the production unit is subject to the tax imposed by this Act, the Department will collect any tax that is due from the operator and producers, and the first purchaser is relieved of any liability.
(c) Notwithstanding subsection (a) of this Section, the tax is a lien on the oil and gas from the time of severance from the land or under the water until the tax and all penalties and interest are fully paid, and the State shall have a lien on all the oil or gas severed from the production unit in this State in the hands of the operator, any producer or the first or any subsequent purchaser thereof to secure the payment of the tax. If a lien is filed by the Department, the purchaser shall withhold from producers or operators the amount of tax, penalty and interest identified in the lien.
(Source: P.A. 98-22, eff. 6-17-13.)

(35 ILCS 450/2-35)
Sec. 2-35. Registration of purchasers. A person who engages in business as a purchaser of oil or gas in this State shall register with the Department. Application for a certificate of registration shall be made to the Department upon forms furnished by the Department and shall contain any reasonable information the Department may require. Upon receipt of the application for a certificate of registration in proper form, the Department shall issue to the applicant a certificate of registration.
(Source: P.A. 98-22, eff. 6-17-13.)

(35 ILCS 450/2-40)
Sec. 2-40. Inspection of records by the Department; subpoena power, contempt. The Department shall have the power to require any operator, producer, transporter, or person purchasing any oil or gas severed from the earth or water to furnish any additional information deemed to be necessary for the purpose of computing the amount of the tax, and for such purpose to examine the meter and other charts, books, records, and all files of such person, and for such purpose the Department shall have the power to issue subpoenas and examine witnesses under oath, and if any witness shall fail or refuse to appear at the request of the Director, or refuses access to books, records, and files, the circuit court of the proper county, or the judge thereof, on application of the Department, shall compel obedience by proceedings for contempt, as in the case of disobedience of the requirements of a subpoena issued from such court or a refusal to testify therein.
(Source: P.A. 98-22, eff. 6-17-13.)

(35 ILCS 450/2-45)
Sec. 2-45. Purchaser's return and tax remittance. Each purchaser shall make a return to the Department showing the quantity of oil or gas purchased during the month for which the return is filed, the price paid therefor, total value, the name and address of the operator or other person from whom the same was purchased, a description of the production unit in the manner prescribed by the Department from which such oil or gas was severed and the amount of tax due from each production unit for each calendar month. All taxes due, or to be remitted, by the purchaser shall accompany this return. The return shall be filed on or before the last day of the month after the calendar month for which the return is required. The Department shall forward the necessary information to each Chief County Assessment Officer for the administration and application of ad valorem real property taxes at the county level. This information shall be forwarded to the Chief County Assessment Officers in a yearly summary before March 1 of the following calendar year. The Department may require any additional report or information it may deem necessary for the proper administration of this Act.
Such returns shall be filed electronically in the manner prescribed by the Department. Purchasers shall make all payments of that tax to the Department by electronic funds transfer unless, as provided by rule, the Department grants an exception upon petition of a purchaser. Purchasers' returns must be accompanied by appropriate computer generated magnetic media supporting schedule data in the format required by the Department, unless, as provided by rule, the Department grants an exception upon petition of a purchaser.
(Source: P.A. 98-22, eff. 6-17-13; 98-23, eff. 6-17-13; 98-756, eff. 7-16-14.)

(35 ILCS 450/2-50)
Sec. 2-50. Operator returns; payment of tax.
(a) If, on or after July 1, 2013, oil or gas is transported off the production unit where severed by the operator, used on the production unit where severed, or if the manufacture and conversion of oil and gas into refined products occurs on the production unit where severed, the operator is responsible for remitting the tax imposed under subsection (a) of Section 2-15, on or before the last day of the month following the end of the calendar month in which the oil and gas is removed from the production unit, and such payment shall be accompanied by a return to the Department showing the gross quantity of oil or gas removed during the month for which the return is filed, the price paid therefor, and if no price is paid therefor, the value of the oil and gas, a description of the production unit from which such oil or gas was severed, and the amount of tax. The Department may require any additional information it may deem necessary for the proper administration of this Act.
(b) Operators shall file all returns electronically in the manner prescribed by the Department unless, as provided by rule, the Department grants an exception upon petition of an operator. Operators shall make all payments of that tax to the Department by electronic funds transfer unless, as provided by rule, the Department grants an exception upon petition of an operator. Operators' returns must be accompanied by appropriate computer generated magnetic media supporting schedule data in the format required by the Department, unless, as provided by rule, the Department grants an exception upon petition of a purchaser.
(c) Any operator who makes a monetary payment to a producer for his or her portion of the value of products from a production unit shall withhold from such payment the amount of tax due from the producer. Any operator who pays any tax due from a producer shall be entitled to reimbursement from the producer for the tax so paid and may take credit for such amount from any monetary payment to the producer for the value of products. To the extent that an operator required to collect the tax imposed by this Act has actually collected that tax, such tax is held in trust for the benefit of the State of Illinois.
(d) In the event the operator fails to make payment of the tax to the State as required herein, the operator shall be liable for the tax. A producer shall be entitled to bring an action against such operator to recover the amount of tax so withheld together with penalties and interest which may have accrued by failure to make such payment. A producer shall be entitled to all attorney fees and court costs incurred in such action. To the extent that a producer liable for the tax imposed by this Act collects the tax, and any penalties and interest, from an operator, such tax, penalties, and interest are held in trust by the producer for the benefit of the State of Illinois.
(e) When the title to any oil or gas severed from the earth or water is in dispute and the operator of such oil or gas is withholding payments on account of litigation, or for any other reason, such operator is hereby authorized, empowered and required to deduct from the gross amount thus held the amount of the tax imposed and to make remittance thereof to the Department as provided in this Section.
(f) An operator required to file a return and pay the tax under this Section shall register with the Department. Application for a certificate of registration shall be made to the Department upon forms furnished by the Department and shall contain any reasonable information the Department may require. Upon receipt of the application for a certificate of registration in proper form, the Department shall issue to the applicant a certificate of registration.
(g) If oil or gas is transported off the production unit where severed by the operator and sold to a purchaser or refiner, the State shall have a lien on all the oil or gas severed from the production unit in this State in the hands of the operator, the first or any subsequent purchaser thereof, or refiner to secure the payment of the tax. If a lien is filed by the Department, the purchaser or refiner shall withhold from the operator the amount of tax, penalty and interest identified in the lien.
(Source: P.A. 98-22, eff. 6-17-13; 98-756, eff. 7-16-14.)

(35 ILCS 450/2-55)
Sec. 2-55. Tax withholding and remittance when title to minerals disputed. When the title to any oil or gas severed from the earth or water is in dispute and the purchaser of such oil or gas is withholding payments on account of litigation, or for any other reason, such purchaser is hereby authorized, empowered and required to deduct from the gross amount thus held the amount of the tax imposed and to make remittance thereof to the Department as provided in this Act.
(Source: P.A. 98-22, eff. 6-17-13.)

(35 ILCS 450/2-60)
Sec. 2-60. Transporters. When requested by the Department, all transporters of oil or gas out of, within or across the State of Illinois shall be required to furnish the Department such information relative to the transportation of such oil or gas as the Department may require. The Department shall have authority to inspect bills of lading, waybills, meter, or other charts, documents, books and records as may relate to the transportation of oil or gas in the hands of each transporter. The Department shall further be empowered to demand the production of such bills of lading, waybills, charts, documents, books, and records relating to the transportation of oil or gas at any point in the State of Illinois.
(Source: P.A. 98-22, eff. 6-17-13.)

(35 ILCS 450/2-65)
Sec. 2-65. Rulemaking. The Department is hereby authorized to adopt any rules as may be necessary to administer and enforce the provisions of this Act.
(Source: P.A. 98-22, eff. 6-17-13.)

(35 ILCS 450/2-70)
Sec. 2-70. Incorporation by reference. All of the provisions of Sections 4, 5, 5a, 5b, 5c, 5d, 5e, 5f, 5g, 5j, 6, 6a, 6b, 6c, 7, 8, 9, 10, 11, 11a, 12, and 13 of the "Retailers' Occupation Tax Act" which are not inconsistent with this Act, and all provisions of the Uniform Penalty and Interest Act shall apply, as far as practicable, to the subject matter of this Act to the same extent as if such provisions were included herein.
(Source: P.A. 98-22, eff. 6-17-13.)

(35 ILCS 450/2-75)
Sec. 2-75. Distribution of proceeds. All moneys received by the Department under this Act shall be paid into the General Revenue Fund in the State treasury.
(Source: P.A. 98-22, eff. 6-17-13.)



Article 3 - Amendatory Provisions

(35 ILCS 450/Art. 3 heading)



Article 9 - Effective Date

(35 ILCS 450/Art. 9 heading)

(35 ILCS 450/99-999)
Sec. 99-999. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 98-22, eff. 6-17-13.)






35 ILCS 505/ - Motor Fuel Tax Law.

(35 ILCS 505/1) (from Ch. 120, par. 417)
Sec. 1. For the purposes of this Act the terms set out in the Sections following this Section and preceding Section 2 have the meanings ascribed to them in those Sections.
(Source: P.A. 98-756, eff. 7-16-14.)

(35 ILCS 505/1.1) (from Ch. 120, par. 417.1)
Sec. 1.1. "Motor Fuel" means all volatile and inflammable liquids produced, blended or compounded for the purpose of, or which are suitable or practicable for, operating motor vehicles. Among other things, "Motor Fuel" includes "Special Fuel" as defined in Section 1.13 of this Act.
(Source: Laws 1963, p. 1557.)

(35 ILCS 505/1.2) (from Ch. 120, par. 417.2)
Sec. 1.2. Distributor. "Distributor" means a person who either (i) produces, refines, blends, compounds or manufactures motor fuel in this State, or (ii) transports motor fuel into this State, or (iii) exports motor fuel out of this State, or (iv) engages in the distribution of motor fuel primarily by tank car or tank truck, or both, and who operates an Illinois bulk plant where he or she has active bulk storage capacity of not less than 30,000 gallons for gasoline as defined in item (A) of Section 5 of this Law.
"Distributor" does not, however, include a person who receives or transports into this State and sells or uses motor fuel under such circumstances as preclude the collection of the tax herein imposed, by reason of the provisions of the constitution and statutes of the United States. However, a person operating a motor vehicle into the State, may transport motor fuel in the ordinary fuel tank attached to the motor vehicle for the operation of the motor vehicle, without being considered a distributor. Any railroad registered under Section 18c-7201 of the Illinois Vehicle Code may deliver special fuel directly into the fuel supply tank of a locomotive owned, operated, or controlled by any other railroad registered under Section 18c-7201 of the Illinois Vehicle Code without being considered a distributor or supplier.
(Source: P.A. 96-1384, eff. 7-29-10.)

(35 ILCS 505/1.3) (from Ch. 120, par. 417.3)
Sec. 1.3.
"Motor Vehicles" means motor vehicles as defined by The Illinois Vehicle Code and watercraft propelled by an internal combustion engine.
(Source: P.A. 77-1079.)

(35 ILCS 505/1.4) (from Ch. 120, par. 417.4)
Sec. 1.4. "Municipality" means city, village or incorporated town.
(Source: Laws 1961, p. 3653.)

(35 ILCS 505/1.5) (from Ch. 120, par. 417.5)
Sec. 1.5. "Blending" means the mixing together by any process whatsoever, of any one or more products with other products, and regardless of the original character of the products so blended, provided the resultant product so obtained is suitable or practicable for use as a motor fuel, except such blending as may occur in the process known as refining by the original refiner of crude petroleum, and except, also, the blending of products known as lubricating oil in the production of lubricating oils and greases and except, also, the dyeing of special fuel as required by Section 4d of this Law.
(Source: P.A. 91-173, eff. 1-1-00.)

(35 ILCS 505/1.6) (from Ch. 120, par. 417.6)
Sec. 1.6. "Blender" means any person who engages in the practice of blending as herein defined.
(Source: Laws 1961, p. 3653.)

(35 ILCS 505/1.7) (from Ch. 120, par. 417.7)
Sec. 1.7. "Department" means the Department of Revenue of the State of Illinois.
(Source: Laws 1961, p. 3653.)

(35 ILCS 505/1.8) (from Ch. 120, par. 417.8)
Sec. 1.8. "Gallon" means, in addition to its ordinary meaning, its equivalent in a capacity of measurement of substance in a gaseous state. In the case of liquefied natural gas or propane used as motor fuel, "gallon" means a diesel gallon equivalent as defined by Section 1.8A of this Act. In the case of compressed natural gas used as motor fuel, "gallon" means a gasoline gallon equivalent as defined in Section 1.8B of this Act.
(Source: P.A. 100-9, eff. 7-1-17.)

(35 ILCS 505/1.8A)
Sec. 1.8A. Diesel gallon equivalent. "Diesel gallon equivalent" means an amount of liquefied natural gas or propane that has the equivalent energy content of a gallon of diesel fuel and shall be defined as 6.06 pounds of liquefied natural gas or 6.41 pounds of propane.
(Source: P.A. 100-9, eff. 7-1-17.)

(35 ILCS 505/1.8B)
Sec. 1.8B. Gasoline gallon equivalent. "Gasoline gallon equivalent" means an amount of compressed natural gas that has the equivalent energy content of a gallon of gasoline and shall be defined as 5.660 pounds of compressed natural gas.
(Source: P.A. 100-9, eff. 7-1-17.)

(35 ILCS 505/1.9) (from Ch. 120, par. 417.9)
Sec. 1.9. "Sale" means, in addition to its ordinary meaning, any exchange, gift or other disposition. In every case where motor fuel is exchanged, given or otherwise disposed of, it shall be deemed to have been sold.
(Source: Laws 1961, p. 3653.)

(35 ILCS 505/1.10) (from Ch. 120, par. 417.10)
Sec. 1.10. "Distribute" means, in addition to its ordinary meaning, any disposition of possession whether by bailment, consignment or other manner or means whereby physical control or possession is relinquished.
(Source: Laws 1961, p. 3653.)

(35 ILCS 505/1.11) (from Ch. 120, par. 417.11)
Sec. 1.11. "Person" means any natural individual, firm, trust, estate, partnership, association, joint stock company, joint adventure, corporation, limited liability company, or a receiver, trustee, guardian, or other representative appointed by order of any court, or any city, town, county or other political subdivision in this State. Whenever used in any Section of this Act prescribing and imposing a fine or imprisonment or both, the term "person" as applied to partnerships and associations shall mean the partners or members thereof, as applied to limited liability companies the term "person" means managers, members, agents, or employees of the limited liability company, and as applied to corporations the term "person" shall mean the officers, agents, or employees thereof who are responsible for any violation of this Act.
(Source: P.A. 88-480.)

(35 ILCS 505/1.12) (from Ch. 120, par. 417.12)
Sec. 1.12. "Received" shall be given its usual meaning including:
A. Motor fuel produced, refined, prepared, distilled, manufactured or compounded at any refinery or other place in this State by any person, shall be deemed to be "received" by such person thereat when the same shall have been loaded (1) at such refinery or other place into tank cars, ships, barges, tank trucks, tank wagons or other types of transportation equipment, containers or facilities or (2) placed in any tank or other container from which any sales, use or deliveries are made directly, but not before.
B. Motor fuel imported into this State from any other state, territory or foreign country by vessel, and delivered in such vessel to any person, at a marine terminal in this State for storage, or imported by pipe line and delivered to any person by such pipe line or a connecting pipe line at a pipe line terminal or pipe line tank farm in this State for storage, shall be deemed to have been "received" by such person thereat when the same shall have been loaded (1) into tank cars, ships or barges, tank trucks, tank wagons or other types of transportation equipment, containers or facilities at such marine or pipe line terminal or tank farm or (2) placed in any tank or other container from which any sales, use or deliveries are made directly, but not before.
C. Motor fuel imported into this State from any other state, territory or foreign country, other than by vessel for storage at refineries or marine terminals, as hereinbefore set forth, or by pipe line for storage at pipe line terminals or pipe line tank farms as hereinbefore set forth, shall be deemed to be "received" in this State at the time and place after the same shall have come to rest or storage herein whether or not in the original package, receptacle or container.
D. Motor fuel imported into this State from any other state, territory or foreign country, other than by vessel for storage at refineries or marine terminals as hereinbefore set forth, or by pipe line for storage at pipe line terminals or pipe line tank farms as hereinbefore set forth, shall be deemed to be "received" in this State by any person consuming or using in this State any motor fuel so imported, who shall have purchased or otherwise acquired the same before it shall have been received by any other person in this State as hereinbefore set forth.
(Source: P.A. 87-149.)

(35 ILCS 505/1.13) (from Ch. 120, par. 417.13)
Sec. 1.13. "Special Fuel" means all volatile and inflammable liquids capable of being used for the generation of power in an internal combustion engine except that it does not include gasoline as defined in Section 5, example (A), of this Act, or combustible gases as defined in Section 5, example (B), of this Act. "Special Fuel" includes diesel fuel as defined in paragraph (b) of Section 2 of this Act.
(Source: P.A. 83-1362.)

(35 ILCS 505/1.13A) (from Ch. 120, par. 417.13A)
Sec. 1.13A. "1-K Kerosene" means a special low-sulfur grade kerosene suitable for use in non-flue connected kerosene burner appliances, and in wick-fed illuminate lamps which has a maximum limit of .04% sulfur mass, and a freezing point of -22 degrees Fahrenheit, and has a minimum saybolt color of +16. For purposes of this Law, 1-K Kerosene includes 1-K Kerosene that has been dyed in accordance with Section 4d of this Law.
(Source: P.A. 98-756, eff. 7-16-14.)

(35 ILCS 505/1.13B)
Sec. 1.13B. "Dyed diesel fuel" means special fuel, as defined in Section 1.13 of this Law, dyed in accordance with Section 4d of this Law.
(Source: P.A. 91-173, eff. 1-1-00.)

(35 ILCS 505/1.13C)
Sec. 1.13C. Liquefied natural gas. "Liquefied natural gas" means methane or natural gas in the form of a cryogenic or refrigerated liquid for use as a motor fuel.
(Source: P.A. 100-9, eff. 7-1-17.)

(35 ILCS 505/1.14) (from Ch. 120, par. 417.14)
Sec. 1.14. Supplier. "Supplier" means any person other than a licensed distributor who (i) transports special fuel into this State; (ii) exports special fuel out of this State; or (iii) engages in the distribution of special fuel primarily by tank car or tank truck, or both, and who operates an Illinois bulk plant where he has active bulk storage capacity of not less than 30,000 gallons for special fuel as defined in Section 1.13 of this Law.
"Supplier" does not, however, include a person who receives or transports into this State and sells or uses special fuel under such circumstances as preclude the collection of the tax herein imposed, by reason of the provisions of the Constitution and laws of the United States. However, a person operating a motor vehicle into the State, may transport special fuel in the ordinary fuel tank attached to the motor vehicle for the operation of the motor vehicle without being considered a supplier. Any railroad licensed as a bulk user and registered under Section 18c-7201 of the Illinois Vehicle Code may deliver special fuel directly into the fuel supply tank of a locomotive owned, operated, or controlled by any other railroad registered under Section 18c-7201 of the Illinois Vehicle Code without being considered a supplier.
(Source: P.A. 96-1384, eff. 7-29-10.)

(35 ILCS 505/1.15) (from Ch. 120, par. 417.15)
Sec. 1.15. (Repealed).
(Source: P.A. 87-879. Repealed by P.A. 91-173, eff. 1-1-00.)

(35 ILCS 505/1.16) (from Ch. 120, par. 417.16)
Sec. 1.16. "Commercial motor vehicle" means a motor vehicle used, designed, or maintained for the transportation of persons or property and either having 2 axles and a gross vehicle weight or registered gross vehicle weight exceeding 26,000 pounds or 11,793 kilograms, or having 3 or more axles regardless of weight, or that is used in combination, when the weight of the combination exceeds 26,000 pounds or 11,793 kilograms gross vehicle weight or registered gross vehicle weight, except for motor vehicles operated by this State or the United States, recreational vehicles, school buses, and commercial motor vehicles operated solely within this State for which all motor fuel is purchased within this State. Vehicles that are exempted from registration, but are required to be registered for operations in other jurisdictions may apply for a motor fuel use tax license and decal under the provisions of the International Fuel Tax Agreement referenced in Section 14a of this Act.
(Source: P.A. 94-1074, eff. 12-26-06.)

(35 ILCS 505/1.17) (from Ch. 120, par. 417.17)
Sec. 1.17. "Motor carrier" means any person who operates or causes to be operated any commercial motor vehicle on any highway within this State.
(Source: P.A. 80-515.)

(35 ILCS 505/1.18) (from Ch. 120, par. 417.18)
Sec. 1.18. "Proof gallon" means one gallon of 100 proof alcohol. For example: One gallon of 200 proof alcohol is two proof gallons. For the purpose of this definition "proof" is a term used to describe the strength of an ethyl alcohol solution and is a number that is double that of the percent alcohol in the solution. For example: "100 proof" means 50 percent alcohol.
(Source: P.A. 82-152.)

(35 ILCS 505/1.19) (from Ch. 120, par. 417.19)
Sec. 1.19. "Fuel" means all liquids defined as "Motor Fuel" in Section 1.1 of this Act and aviation fuels and kerosene, but excluding liquified petroleum gases.
(Source: P.A. 86-125.)

(35 ILCS 505/1.20) (from Ch. 120, par. 417.20)
Sec. 1.20. "Receiver" means a person who either produces, refines, blends, compounds or manufactures fuel in this State, or transports fuel into this State or receives fuel transported to him from without the State or exports fuel out of this State, or who is engaged in distribution of fuel primarily by tank car or tank truck, or both, and who operates an Illinois bulk plant where he has active fuel bulk storage capacity of not less than 30,000 gallons.
(Source: P.A. 86-125; 86-958.)

(35 ILCS 505/1.21) (from Ch. 120, par. 417.21)
Sec. 1.21. "Reseller" means any person, other than a retailer, who purchases motor fuel for resale to a person, and on which tax has been paid.
(Source: P.A. 86-16; 86-1028.)

(35 ILCS 505/1.22)
Sec. 1.22. "Jurisdiction" means a state of the United States, the District of Columbia, a state of the United Mexican States, or a province or Territory of Canada.
(Source: P.A. 96-1384, eff. 7-29-10.)

(35 ILCS 505/1.23)
Sec. 1.23. "Terminal rack" means a mechanism for dispensing motor fuel or fuel from a refinery, terminal, or bulk plant into a transport truck, railroad tank car, or other means of transportation.
(Source: P.A. 91-173, eff. 1-1-00.)

(35 ILCS 505/1.24)
Sec. 1.24. "Premises" means any location where original records are kept; where tank cars, ships, barges, tank trucks, tank wagons, or other types of transportation equipment are used to distribute fuel or motor fuel; or where containers, storage tanks, or other facilities are used to store or distribute fuel or motor fuel.
(Source: P.A. 91-173, eff. 1-1-00.)

(35 ILCS 505/1.25)
Sec. 1.25. "Kerosene-type jet fuel" means any jet fuel as described in ASTM specification D 1655 and military specifications MIL-T-5624R and MIL-T-83133D (Grades JP-5 and JP-8).
(Source: P.A. 91-173, eff. 1-1-00.)

(35 ILCS 505/1.26)
Sec. 1.26. "Designated inspection site" means any State highway inspection station, weigh station, agricultural inspection station, mobile station, or other location designated by the Department to be used as a fuel inspection site. A designated inspection site will be identified as a fuel inspection site.
(Source: P.A. 91-173, eff. 1-1-00.)

(35 ILCS 505/1.27)
Sec. 1.27. "Power take-off equipment" means any accessory that is mounted onto or designed as an integral part of a transmission of a motor vehicle that is registered for highway purposes whereby the accessory allows power to be transferred outside the transmission to a shaft or driveline and the power is used for a purpose other than propelling the motor vehicle.
(Source: P.A. 92-30, eff. 7-1-01.)

(35 ILCS 505/1.28)
Sec. 1.28. "Semitrailer" means every vehicle without motive power, other than a pole trailer, designed for carrying persons or property and for being drawn by a motor vehicle and so constructed that some part of its weight and that of its load rests upon or is carried by another vehicle.
(Source: P.A. 92-30, eff. 7-1-01.)

(35 ILCS 505/1.29)
Sec. 1.29. "Research and development" means basic and applied research in the engineering, designing, development, or testing of prototypes or new products. "Research and development" does not include manufacturing quality control, any product testing by consumers, market research, sales promotion, sales service, or other non-technological activities or technical services.
(Source: P.A. 92-30, eff. 7-1-01.)

(35 ILCS 505/2) (from Ch. 120, par. 418)
Sec. 2. A tax is imposed on the privilege of operating motor vehicles upon the public highways and recreational-type watercraft upon the waters of this State.
(a) Prior to August 1, 1989, the tax is imposed at the rate of 13 cents per gallon on all motor fuel used in motor vehicles operating on the public highways and recreational type watercraft operating upon the waters of this State. Beginning on August 1, 1989 and until January 1, 1990, the rate of the tax imposed in this paragraph shall be 16 cents per gallon. Beginning January 1, 1990, the rate of tax imposed in this paragraph, including the tax on compressed natural gas, shall be 19 cents per gallon.
(b) The tax on the privilege of operating motor vehicles which use diesel fuel, liquefied natural gas, or propane shall be the rate according to paragraph (a) plus an additional 2 1/2 cents per gallon. "Diesel fuel" is defined as any product intended for use or offered for sale as a fuel for engines in which the fuel is injected into the combustion chamber and ignited by pressure without electric spark.
(c) A tax is imposed upon the privilege of engaging in the business of selling motor fuel as a retailer or reseller on all motor fuel used in motor vehicles operating on the public highways and recreational type watercraft operating upon the waters of this State: (1) at the rate of 3 cents per gallon on motor fuel owned or possessed by such retailer or reseller at 12:01 a.m. on August 1, 1989; and (2) at the rate of 3 cents per gallon on motor fuel owned or possessed by such retailer or reseller at 12:01 A.M. on January 1, 1990.
Retailers and resellers who are subject to this additional tax shall be required to inventory such motor fuel and pay this additional tax in a manner prescribed by the Department of Revenue.
The tax imposed in this paragraph (c) shall be in addition to all other taxes imposed by the State of Illinois or any unit of local government in this State.
(d) Except as provided in Section 2a, the collection of a tax based on gallonage of gasoline used for the propulsion of any aircraft is prohibited on and after October 1, 1979.
(e) The collection of a tax, based on gallonage of all products commonly or commercially known or sold as 1-K kerosene, regardless of its classification or uses, is prohibited (i) on and after July 1, 1992 until December 31, 1999, except when the 1-K kerosene is either: (1) delivered into bulk storage facilities of a bulk user, or (2) delivered directly into the fuel supply tanks of motor vehicles and (ii) on and after January 1, 2000. Beginning on January 1, 2000, the collection of a tax, based on gallonage of all products commonly or commercially known or sold as 1-K kerosene, regardless of its classification or uses, is prohibited except when the 1-K kerosene is delivered directly into a storage tank that is located at a facility that has withdrawal facilities that are readily accessible to and are capable of dispensing 1-K kerosene into the fuel supply tanks of motor vehicles. For purposes of this subsection (e), a facility is considered to have withdrawal facilities that are not "readily accessible to and capable of dispensing 1-K kerosene into the fuel supply tanks of motor vehicles" only if the 1-K kerosene is delivered from: (i) a dispenser hose that is short enough so that it will not reach the fuel supply tank of a motor vehicle or (ii) a dispenser that is enclosed by a fence or other physical barrier so that a vehicle cannot pull alongside the dispenser to permit fueling.
Any person who sells or uses 1-K kerosene for use in motor vehicles upon which the tax imposed by this Law has not been paid shall be liable for any tax due on the sales or use of 1-K kerosene.
(Source: P.A. 100-9, eff. 7-1-17.)

(35 ILCS 505/2a) (from Ch. 120, par. 418a)
Sec. 2a. Except as hereinafter provided, on and after January 1, 1990 and before January 1, 2025, a tax of three-tenths of a cent per gallon is imposed upon the privilege of being a receiver in this State of fuel for sale or use.
The tax shall be paid by the receiver in this State who first sells or uses fuel. In the case of a sale, the tax shall be stated as a separate item on the invoice.
For the purpose of the tax imposed by this Section, being a receiver of "motor fuel" as defined by Section 1.1 of this Act, and aviation fuels, home heating oil and kerosene, but excluding liquified petroleum gases, is subject to tax without regard to whether the fuel is intended to be used for operation of motor vehicles on the public highways and waters. However, no such tax shall be imposed upon the importation or receipt of aviation fuels and kerosene at airports with over 300,000 operations per year, for years prior to 1991, and over 170,000 operations per year beginning in 1991, located in a city of more than 1,000,000 inhabitants for sale to or use by holders of certificates of public convenience and necessity or foreign air carrier permits, issued by the United States Department of Transportation, and their air carrier affiliates, or upon the importation or receipt of aviation fuels and kerosene at facilities owned or leased by those certificate or permit holders and used in their activities at an airport described above. In addition, no such tax shall be imposed upon the importation or receipt of diesel fuel or liquefied natural gas sold to or used by a rail carrier registered pursuant to Section 18c-7201 of the Illinois Vehicle Code or otherwise recognized by the Illinois Commerce Commission as a rail carrier, to the extent used directly in railroad operations. In addition, no such tax shall be imposed when the sale is made with delivery to a purchaser outside this State or when the sale is made to a person holding a valid license as a receiver. In addition, no tax shall be imposed upon diesel fuel or liquefied natural gas consumed or used in the operation of ships, barges, or vessels, that are used primarily in or for the transportation of property in interstate commerce for hire on rivers bordering on this State, if the diesel fuel or liquefied natural gas is delivered by a licensed receiver to the purchaser's barge, ship, or vessel while it is afloat upon that bordering river. A specific notation thereof shall be made on the invoices or sales slips covering each sale.
(Source: P.A. 100-9, eff. 7-1-17.)

(35 ILCS 505/2b) (from Ch. 120, par. 418b)
Sec. 2b. In addition to the tax collection and reporting responsibilities imposed elsewhere in this Act, a person who is required to pay the tax imposed by Section 2a of this Act shall pay the tax to the Department by return showing all fuel purchased, acquired or received and sold, distributed or used during the preceding calendar month including losses of fuel as the result of evaporation or shrinkage due to temperature variations, and such other reasonable information as the Department may require. Losses of fuel as the result of evaporation or shrinkage due to temperature variations may not exceed 1% of the total gallons in storage at the beginning of the month, plus the receipts of gallonage during the month, minus the gallonage remaining in storage at the end of the month. Any loss reported that is in excess of this amount shall be subject to the tax imposed by Section 2a of this Law. On and after July 1, 2001, for each 6-month period January through June, net losses of fuel (for each category of fuel that is required to be reported on a return) as the result of evaporation or shrinkage due to temperature variations may not exceed 1% of the total gallons in storage at the beginning of each January, plus the receipts of gallonage each January through June, minus the gallonage remaining in storage at the end of each June. On and after July 1, 2001, for each 6-month period July through December, net losses of fuel (for each category of fuel that is required to be reported on a return) as the result of evaporation or shrinkage due to temperature variations may not exceed 1% of the total gallons in storage at the beginning of each July, plus the receipts of gallonage each July through December, minus the gallonage remaining in storage at the end of each December. Any net loss reported that is in excess of this amount shall be subject to the tax imposed by Section 2a of this Law. For purposes of this Section, "net loss" means the number of gallons gained through temperature variations minus the number of gallons lost through temperature variations or evaporation for each of the respective 6-month periods.
The return shall be prescribed by the Department and shall be filed between the 1st and 20th days of each calendar month. The Department may, in its discretion, combine the returns filed under this Section, Section 5, and Section 5a of this Act. The return must be accompanied by appropriate computer-generated magnetic media supporting schedule data in the format required by the Department, unless, as provided by rule, the Department grants an exception upon petition of a taxpayer. If the return is filed timely, the seller shall take a discount of 2% through June 30, 2003 and 1.75% thereafter which is allowed to reimburse the seller for the expenses incurred in keeping records, preparing and filing returns, collecting and remitting the tax and supplying data to the Department on request. The discount, however, shall be applicable only to the amount of payment which accompanies a return that is filed timely in accordance with this Section.
(Source: P.A. 92-30, eff. 7-1-01; 93-32, eff. 6-20-03.)

(35 ILCS 505/2c)
Sec. 2c. Sunset of exemptions, credits, and deductions. The application of every exemption, credit, and deduction against tax imposed by this Act that becomes law after the effective date of this amendatory Act of 1994 shall be limited by a reasonable and appropriate sunset date. A taxpayer is not entitled to take the exemption, credit, or deduction beginning on the sunset date and thereafter. If a reasonable and appropriate sunset date is not specified in the Public Act that creates the exemption, credit, or deduction, a taxpayer shall not be entitled to take the exemption, credit, or deduction beginning 5 years after the effective date of the Public Act creating the exemption, credit, or deduction and thereafter.
(Source: P.A. 88-660, eff. 9-16-94.)

(35 ILCS 505/2d)
Sec. 2d. Reporting and payment requirements for persons who produce biodiesel fuel or biodiesel blends for self-use.
(a) Beginning July 1, 2007, notwithstanding any other reporting provisions of this Act, if a private biodiesel fuel producer's total gallonage that is taxable under Sections 2 and 2a of this Act for biodiesel fuel and biodiesel fuel blends is less than 5,000 gallons per year, then he or she must file returns and make payment of the tax imposed by Section 2 and Section 2a of this Act on an annual basis. The returns and payment of tax for a given year are due by January 20 of the following year.
(b) If a private biodiesel fuel producer's total gallonage that is taxable under Sections 2 and 2a of this Act for biodiesel fuel and biodiesel fuel blends is 5,000 or more gallons per year, then he or she must file returns and make payment of the tax imposed by Section 2 and Section 2a of this Act on a monthly basis. The returns and payment of tax are due between the 1st and 20th days of each calendar month for the preceding calendar month.
(c) Except for persons required to be licensed under Section 13a.4 of this Act, a person who is subject to the provisions of this Section is exempt from all bonding and licensure requirements otherwise imposed under this Act. Each person who is subject to the provisions of this Section must keep records as required by Section 12 of this Act.
(d) For the purposes of this Section:
"Biodiesel blend" has the meaning set forth under Section 3-42 of the Use Tax Act (35 ILCS 105/3-42).
"Biodiesel fuel" has the meaning set forth under Section 3-41 of the Use Tax Act (35 ILCS 105/3-41).
"Biomass materials" has the meaning set forth under Section 3-43 of the Use Tax Act (35 ILCS 105/3-43).
"Private biodiesel fuel producer" means a person whose only activities with respect to motor fuel are:
(1) the conversion of any biomass materials into

biodiesel fuel, which is produced exclusively for personal use and not for sale; or

(2) the blending of biodiesel fuel resulting in

biodiesel blends, which is produced exclusively for personal use and not for sale.

(Source: P.A. 95-264, eff. 8-17-07.)

(35 ILCS 505/3) (from Ch. 120, par. 419)
Sec. 3. No person shall act as a distributor of motor fuel within this State without first securing a license to act as a distributor of motor fuel from the Department. Application for such license shall be made to the Department upon blanks furnished by it. The application shall be signed and verified, and shall contain such information as the Department deems necessary. A blender shall, in addition to securing a distributor's license, make application to the Department for a blender's permit, setting forth in the application such information as the Department deems necessary. The applicant for a distributor's license shall also file with the Department a bond on a form to be approved by and with a surety or sureties satisfactory to the Department conditioned upon such applicant paying to the State of Illinois all monies becoming due by reason of the sale, export, or use of motor fuel by the applicant, together with all penalties and interest thereon. The Department shall fix the penalty of such bond in each case taking into consideration the amount of motor fuel expected to be sold, distributed, exported, and used by such applicant and the penalty fixed by the Department shall be such, as in its opinion, will protect the State of Illinois against failure to pay the amount hereinafter provided on motor fuel sold, distributed, exported, and used, but the amount of the penalty fixed by the Department shall not exceed twice the monthly amount that would be collectable as a tax in the event of a sale on all the motor fuel sold, distributed, exported, and used by the distributor inclusive of tax-free sales, exports, use, or distribution. Upon receipt of the application and bond in proper form, the Department shall issue to the applicant a license to act as a distributor. No person who is in default to the State for monies due under this Act for the sale, distribution, export, or use of motor fuel shall receive a license to act as a distributor.
A license shall not be granted to any person whose principal place of business is in a state other than Illinois, unless such person is licensed for motor fuel distribution or export in the state in which the principal place of business is located and that such person is not in default to that State for any monies due for the sale, distribution, export, or use of motor fuel.
(Source: P.A. 96-1384, eff. 7-29-10.)

(35 ILCS 505/3a) (from Ch. 120, par. 419a)
Sec. 3a. No person, other than a licensed distributor, shall act as a supplier of special fuel within this State without first securing a license to act as a supplier of special fuel from the Department.
Application for such license shall be made to the Department upon blanks furnished by it. The application shall be signed and verified and shall contain such information as the Department deems necessary.
The applicant for a supplier's license shall also file, with the Department, a bond on a form to be approved by and with a surety or sureties satisfactory to the Department, conditioned upon such applicant paying to the State of Illinois all moneys becoming due by reason of the sale or use of special fuel by the applicant, together with all penalties and interest thereon. The Department shall fix the penalty of such bond in each case, taking into consideration the amount of special fuel expected to be sold, distributed, exported, and used by such applicant, and the penalty fixed by the Department shall be such, as in its opinion, will protect the State of Illinois against failure to pay the amount hereinafter provided on special fuel sold, distributed, exported, and used, but the amount of the penalty fixed by the Department shall not exceed twice the monthly amount of tax liability that would be collectable as a tax in the event of a taxable sale on all the special fuel sold, distributed, exported, and used by the supplier inclusive of tax-free sales, use, exports, or distribution.
Upon receipt of the application and bond in proper form, the Department shall issue to the applicant a license to act as a supplier. No person who is in default to the State for moneys due under this Act for the sale, distribution, export, or use of motor fuel shall receive a license to act as a supplier.
A license shall not be granted to any person whose principal place of business is in a state other than Illinois, unless such person is licensed for motor fuel distribution or export in the State in which the principal place of business is located and that other State requires such license and that such person is not in default to that State for any monies due for the sale, distribution, export, or use of motor fuel.
(Source: P.A. 96-1384, eff. 7-29-10.)

(35 ILCS 505/3a-1) (from Ch. 120, par. 419a-1)
Sec. 3a-1. (Repealed).
(Source: P.A. 87-149. Repealed by P.A. 91-173, eff. 1-1-00.)

(35 ILCS 505/3b) (from Ch. 120, par. 419b)
Sec. 3b. (Repealed).
(Source: P.A. 90-491, eff. 1-1-98. Repealed by P.A. 91-173, eff. 1-1-00.)

(35 ILCS 505/3c) (from Ch. 120, par. 419b.1)
Sec. 3c. No person shall act as a receiver of fuel within this State without first securing a license from the Department to act as a receiver of fuel.
Application for such license shall be made to the Department upon blanks furnished by it. The application shall be signed and verified, and shall contain such information as the Department deems necessary. The applicant for a receiver's license shall also file with the Department a bond on a form to be approved by and with a surety or sureties satisfactory to the Department conditioned upon such applicant paying to the State of Illinois all monies becoming due by reason of the receipt of fuel by the applicant, together with all penalties and interest thereon. The Department shall fix the penalty of such bond in each case taking into consideration the amount of fuel expected to be sold, distributed and used by such applicant and the penalty fixed by the Department shall be such, as in its opinion, will protect the State of Illinois against failure to pay the tax imposed by Section 2a on fuel received in this State, but the amount of the penalty fixed by the Department shall not exceed twice the monthly amount that would be due in the event of a sale or use on all the fuel sold or used by the receiver inclusive of tax-free sales or use.
Upon receipt of the application and bond in proper form, the Department shall issue to the applicant a license to act as a receiver. No person who is in default to the State for monies due under this Act for the receipt, sale, distribution or use of fuel or motor fuel shall receive a license either directly or indirectly to act as a receiver.
(Source: P.A. 90-491, eff. 1-1-98; 91-173, eff. 1-1-00.)

(35 ILCS 505/4c) (from Ch. 120, par. 419c)
Sec. 4c. Notwithstanding any other provision to the contrary, any person who is required to file a bond pursuant to any provision of this Act and who has continuously complied with all provisions of this Act for 48 or more consecutive months, shall no longer be required to comply with the bonding provisions of this Act so long as such person continues his compliance with the provisions of this Act. This provision does not apply to motor carriers subject to the provisions of Sections 13a through 13a.5 of this Act.
(Source: P.A. 91-173, eff. 1-1-00.)

(35 ILCS 505/4d)
Sec. 4d. All special fuel sold or used for non-highway purposes must contain only the dye Solvent Red 164 at a concentration spectrally equivalent to at least 3.9 pounds of the solid dye standard Solvent Red 26 per thousand barrels of special fuel except kerosene-type jet fuel sold for the propulsion of any aircraft. The dye must be added prior to removal from a terminal rack. The Department may also require all special fuel sold for non-highway use to have a marker added.
(Source: P.A. 91-173, eff. 1-1-00.)

(35 ILCS 505/4e)
Sec. 4e. A legible and conspicuous notice stating "Dyed Diesel Fuel, Non-taxable Use Only, Penalty For Taxable Use" must appear on all bills of lading and invoices accompanying any sale of dyed diesel fuel.
(Source: P.A. 91-173, eff. 1-1-00; 92-30, eff. 7-1-01.)

(35 ILCS 505/4f)
Sec. 4f. A legible and conspicuous notice stating "Dyed Diesel Fuel, Non-taxable Use Only" must appear on all containers, storage tanks, or facilities used to store or distribute dyed diesel fuel.
(Source: P.A. 91-173, eff. 1-1-00.)

(35 ILCS 505/5) (from Ch. 120, par. 421)
Sec. 5. Except as hereinafter provided, a person holding a valid unrevoked license to act as a distributor of motor fuel shall, between the 1st and 20th days of each calendar month, make return to the Department, showing an itemized statement of the number of invoiced gallons of motor fuel of the types specified in this Section which were purchased, acquired, received, or exported during the preceding calendar month; the amount of such motor fuel produced, refined, compounded, manufactured, blended, sold, distributed, exported, and used by the licensed distributor during the preceding calendar month; the amount of such motor fuel lost or destroyed during the preceding calendar month; the amount of such motor fuel on hand at the close of business for such month; and such other reasonable information as the Department may require. If a distributor's only activities with respect to motor fuel are either: (1) production of alcohol in quantities of less than 10,000 proof gallons per year or (2) blending alcohol in quantities of less than 10,000 proof gallons per year which such distributor has produced, he shall file returns on an annual basis with the return for a given year being due by January 20 of the following year. Distributors whose total production of alcohol (whether blended or not) exceeds 10,000 proof gallons per year, based on production during the preceding (calendar) year or as reasonably projected by the Department if one calendar year's record of production cannot be established, shall file returns between the 1st and 20th days of each calendar month as hereinabove provided.
The types of motor fuel referred to in the preceding paragraph are: (A) All products commonly or commercially known or sold as gasoline (including casing-head and absorption or natural gasoline), gasohol, motor benzol or motor benzene regardless of their classification or uses; and (B) all combustible gases, not including liquefied natural gas, which exist in a gaseous state at 60 degrees Fahrenheit and at 14.7 pounds per square inch absolute including, but not limited to, liquefied petroleum gases used for highway purposes; and (C) special fuel. Only those quantities of combustible gases (example (B) above) which are used or sold by the distributor to be used to propel motor vehicles on the public highways, or which are delivered into a storage tank that is located at a facility that has withdrawal facilities which are readily accessible to and are capable of dispensing combustible gases into the fuel supply tanks of motor vehicles, shall be subject to return. Distributors of liquefied natural gas are not required to make returns under this Section with respect to that liquefied natural gas unless (i) the liquefied natural gas is dispensed into the fuel supply tank of any motor vehicle or (ii) the liquefied natural gas is delivered into a storage tank that is located at a facility that has withdrawal facilities which are readily accessible to and are capable of dispensing liquefied natural gas into the fuel supply tanks of motor vehicles. For purposes of this Section, a facility is considered to have withdrawal facilities that are not "readily accessible to and capable of dispensing combustible gases into the fuel supply tanks of motor vehicles" only if the combustible gases or liquefied natural gas are delivered from: (i) a dispenser hose that is short enough so that it will not reach the fuel supply tank of a motor vehicle or (ii) a dispenser that is enclosed by a fence or other physical barrier so that a vehicle cannot pull alongside the dispenser to permit fueling. For the purposes of this Act, liquefied petroleum gases shall mean and include any material having a vapor pressure not exceeding that allowed for commercial propane composed predominantly of the following hydrocarbons, either by themselves or as mixtures: Propane, Propylene, Butane (normal butane or iso-butane) and Butylene (including isomers).
In case of a sale of special fuel to someone other than a licensed distributor, or a licensed supplier, for a use other than in motor vehicles, the distributor shall show in his return the amount of invoiced gallons sold and the name and address of the purchaser in addition to any other information the Department may require.
All special fuel sold or used for non-highway purposes must have a dye added in accordance with Section 4d of this Law.
In case of a tax-free sale, as provided in Section 6, of motor fuel which the distributor is required by this Section to include in his return to the Department, the distributor in his return shall show: (1) If the sale is made to another licensed distributor the amount sold and the name, address and license number of the purchasing distributor; (2) if the sale is made to a person where delivery is made outside of this State the name and address of such purchaser and the point of delivery together with the date and amount delivered; (3) if the sale is made to the Federal Government or its instrumentalities the amount sold; (4) if the sale is made to a municipal corporation owning and operating a local transportation system for public service in this State the name and address of such purchaser, and the amount sold, as evidenced by official forms of exemption certificates properly executed and furnished by such purchaser; (5) if the sale is made to a privately owned public utility owning and operating 2-axle vehicles designed and used for transporting more than 7 passengers, which vehicles are used as common carriers in general transportation of passengers, are not devoted to any specialized purpose and are operated entirely within the territorial limits of a single municipality or of any group of contiguous municipalities or in a close radius thereof, and the operations of which are subject to the regulations of the Illinois Commerce Commission, then the name and address of such purchaser and the amount sold as evidenced by official forms of exemption certificates properly executed and furnished by the purchaser; (6) if the product sold is special fuel and if the sale is made to a licensed supplier under conditions which qualify the sale for tax exemption under Section 6 of this Act, the amount sold and the name, address and license number of the purchaser; and (7) if a sale of special fuel is made to someone other than a licensed distributor, or a licensed supplier, for a use other than in motor vehicles, by making a specific notation thereof on the invoice or sales slip covering such sales and obtaining such supporting documentation as may be required by the Department.
All special fuel sold or used for non-highway purposes must have a dye added in accordance with Section 4d of this Law.
A person whose license to act as a distributor of motor fuel has been revoked shall make a return to the Department covering the period from the date of the last return to the date of the revocation of the license, which return shall be delivered to the Department not later than 10 days from the date of the revocation or termination of the license of such distributor; the return shall in all other respects be subject to the same provisions and conditions as returns by distributors licensed under the provisions of this Act.
The records, waybills and supporting documents kept by railroads and other common carriers in the regular course of business shall be prima facie evidence of the contents and receipt of cars or tanks covered by those records, waybills or supporting documents.
If the Department has reason to believe and does believe that the amount shown on the return as purchased, acquired, received, exported, sold, used, lost or destroyed is incorrect, or that an amount of motor fuel of the types required by the second paragraph of this Section to be reported to the Department has not been correctly reported the Department shall fix an amount for such receipt, sales, export, use, loss or destruction according to its best judgment and information, which amount so fixed by the Department shall be prima facie correct. All returns shall be made on forms prepared and furnished by the Department, and shall contain such other information as the Department may reasonably require. The return must be accompanied by appropriate computer-generated magnetic media supporting schedule data in the format required by the Department, unless, as provided by rule, the Department grants an exception upon petition of a taxpayer. All licensed distributors shall report all losses of motor fuel sustained on account of fire, theft, spillage, spoilage, leakage, or any other provable cause when filing the return for the period during which the loss occurred. If the distributor reports losses due to fire or theft, then the distributor must include fire department or police department reports and any other documentation that the Department may require. The mere making of the report does not assure the allowance of the loss as a reduction in tax liability. Losses of motor fuel as the result of evaporation or shrinkage due to temperature variations may not exceed 1% of the total gallons in storage at the beginning of the month, plus the receipts of gallonage during the month, minus the gallonage remaining in storage at the end of the month. Any loss reported that is in excess of 1% shall be subject to the tax imposed by Section 2 of this Law. On and after July 1, 2001, for each 6-month period January through June, net losses of motor fuel (for each category of motor fuel that is required to be reported on a return) as the result of evaporation or shrinkage due to temperature variations may not exceed 1% of the total gallons in storage at the beginning of each January, plus the receipts of gallonage each January through June, minus the gallonage remaining in storage at the end of each June. On and after July 1, 2001, for each 6-month period July through December, net losses of motor fuel (for each category of motor fuel that is required to be reported on a return) as the result of evaporation or shrinkage due to temperature variations may not exceed 1% of the total gallons in storage at the beginning of each July, plus the receipts of gallonage each July through December, minus the gallonage remaining in storage at the end of each December. Any net loss reported that is in excess of this amount shall be subject to the tax imposed by Section 2 of this Law. For purposes of this Section, "net loss" means the number of gallons gained through temperature variations minus the number of gallons lost through temperature variations or evaporation for each of the respective 6-month periods.
(Source: P.A. 100-9, eff. 7-1-17.)

(35 ILCS 505/5a) (from Ch. 120, par. 421a)
Sec. 5a. A person holding a valid unrevoked license to act as a supplier of special fuel shall, between the 1st and 20th days of each calendar month, make return to the Department showing an itemized statement of the number of invoiced gallons of special fuel acquired, received, purchased, sold, exported, or used during the preceding calendar month; the amount of special fuel sold, distributed, exported, and used by the licensed supplier during the preceding calendar month; the amount of special fuel lost or destroyed during the preceding calendar month; the amount of special fuel on hand at the close of business for the preceding calendar month; and such other reasonable information as the Department may require.
A person whose license to act as a supplier of special fuel has been revoked shall make a return to the Department covering the period from the date of the last return to the date of the revocation of the license, which return shall be delivered to the Department not later than 10 days from the date of the revocation or termination of the license of such supplier. The return shall in all other respects be subject to the same provisions and conditions as returns by suppliers licensed under this Act.
The records, waybills and supporting documents kept by railroads and other common carriers in the regular course of business shall be prima facie evidence of the contents and receipt of cars or tanks covered by those records, waybills or supporting documents.
If the Department has reason to believe and does believe that the amount shown on the return as purchased, acquired, received, sold, exported, used, or lost is incorrect, or that an amount of special fuel of the type required by the 1st paragraph of this Section to be reported to the Department by suppliers has not been correctly reported as a purchase, receipt, sale, use, export, or loss the Department shall fix an amount for such purchase, receipt, sale, use, export, or loss according to its best judgment and information, which amount so fixed by the Department shall be prima facie correct. All licensed suppliers shall report all losses of special fuel sustained on account of fire, theft, spillage, spoilage, leakage, or any other provable cause when filing the return for the period during which the loss occurred. If the supplier reports losses due to fire or theft, then the supplier must include fire department or police department reports and any other documentation that the Department may require. The mere making of the report does not assure the allowance of the loss as a reduction in tax liability. Losses of special fuel as the result of evaporation or shrinkage due to temperature variations may not exceed 1% of the total gallons in storage at the beginning of the month, plus the receipts of gallonage during the month, minus the gallonage remaining in storage at the end of the month.
Any loss reported that is in excess of 1% shall be subject to the tax imposed by Section 2 of this Law. On and after July 1, 2001, for each 6-month period January through June, net losses of special fuel (for each category of special fuel that is required to be reported on a return) as the result of evaporation or shrinkage due to temperature variations may not exceed 1% of the total gallons in storage at the beginning of each January, plus the receipts of gallonage each January through June, minus the gallonage remaining in storage at the end of each June. On and after July 1, 2001, for each 6-month period July through December, net losses of special fuel (for each category of special fuel that is required to be reported on a return) as the result of evaporation or shrinkage due to temperature variations may not exceed 1% of the total gallons in storage at the beginning of each July, plus the receipts of gallonage each July through December, minus the gallonage remaining in storage at the end of each December. Any net loss reported that is in excess of this amount shall be subject to the tax imposed by Section 2 of this Law. For purposes of this Section, "net loss" means the number of gallons gained through temperature variations minus the number of gallons lost through temperature variations or evaporation for each of the respective 6-month periods.
In case of a sale of special fuel to someone other than a licensed distributor or licensed supplier for a use other than in motor vehicles, the supplier shall show in his return the amount of invoiced gallons sold and the name and address of the purchaser in addition to any other information the Department may require.
All special fuel sold or used for non-highway purposes must have a dye added in accordance with Section 4d of this Law.
All returns shall be made on forms prepared and furnished by the Department and shall contain such other information as the Department may reasonably require. The return must be accompanied by appropriate computer-generated magnetic media supporting schedule data in the format required by the Department, unless, as provided by rule, the Department grants an exception upon petition of a taxpayer.
In case of a tax-free sale, as provided in Section 6a, of special fuel which the supplier is required by this Section to include in his return to the Department, the supplier in his return shall show: (1) If the sale of special fuel is made to the Federal Government or its instrumentalities; (2) if the sale of special fuel is made to a municipal corporation owning and operating a local transportation system for public service in this State, the name and address of such purchaser and the amount sold, as evidenced by official forms of exemption certificates properly executed and furnished by such purchaser; (3) if the sale of special fuel is made to a privately owned public utility owning and operating 2-axle vehicles designed and used for transporting more than 7 passengers, which vehicles are used as common carriers in general transportation of passengers, are not devoted to any specialized purpose and are operated entirely within the territorial limits of a single municipality or of any group of contiguous municipalities or in a close radius thereof, and the operations of which are subject to the regulations of the Illinois Commerce Commission, then the name and address of such purchaser and the amount sold, as evidenced by official forms of exemption certificates properly executed and furnished by such purchaser; (4) if the product sold is special fuel and if the sale is made to a licensed supplier or to a licensed distributor under conditions which qualify the sale for tax exemption under Section 6a of this Act, the amount sold and the name, address and license number of such purchaser; (5) if a sale of special fuel is made to a person where delivery is made outside of this State, the name and address of such purchaser and the point of delivery together with the date and amount of invoiced gallons delivered; and (6) if a sale of special fuel is made to someone other than a licensed distributor or a licensed supplier, for a use other than in motor vehicles, by making a specific notation thereof on the invoice or sales slip covering that sale and obtaining such supporting documentation as may be required by the Department.
All special fuel sold or used for non-highway purposes must have a dye added in accordance with Section 4d of this Law.
(Source: P.A. 96-1384, eff. 7-29-10.)

(35 ILCS 505/5b) (from Ch. 120, par. 421b)
Sec. 5b.(Repealed).
(Source: P.A. 83-1428. Repealed by P.A. 91-173, eff. 1-1-00.)

(35 ILCS 505/5.5) (from Ch. 120, par. 421 1/2)
Sec. 5.5. All carriers of motor fuel entering this State, and all carriers transporting motor fuel within this State, except railroads, pipe lines and water transportation companies operating as common carriers, and motor vehicles carrying not more than twenty gallons of motor fuel in the ordinary tank attached to such vehicle for use therein, shall carry a manifest showing the true name and address of the consignor and the consignee, the date and time of loading, the number of gallons and such other information as may be required by the Department. Every authorized agent of the Department shall have power to stop every such carrier for the purpose of examining such manifest, and to make any other reasonable investigation which will prevent avoidance of the tax provided for in this Act.
(Source: P.A. 87-895.)

(35 ILCS 505/6) (from Ch. 120, par. 422)
Sec. 6. Collection of tax; distributors. A distributor who sells or distributes any motor fuel, which he is required by Section 5 to report to the Department when filing a return, shall (except as hereinafter provided) collect at the time of such sale and distribution, the amount of tax imposed under this Act on all such motor fuel sold and distributed, and at the time of making a return, the distributor shall pay to the Department the amount so collected less a discount of 2% through June 30, 2003 and 1.75% thereafter which is allowed to reimburse the distributor for the expenses incurred in keeping records, preparing and filing returns, collecting and remitting the tax and supplying data to the Department on request, and shall also pay to the Department an amount equal to the amount that would be collectible as a tax in the event of a sale thereof on all such motor fuel used by said distributor during the period covered by the return. However, no payment shall be made based upon dyed diesel fuel used by the distributor for non-highway purposes. The discount shall only be applicable to the amount of tax payment which accompanies a return which is filed timely in accordance with Section 5 of this Act. In each subsequent sale of motor fuel on which the amount of tax imposed under this Act has been collected as provided in this Section, the amount so collected shall be added to the selling price, so that the amount of tax is paid ultimately by the user of the motor fuel. However, no collection or payment shall be made in the case of the sale or use of any motor fuel to the extent to which such sale or use of motor fuel may not, under the constitution and statutes of the United States, be made the subject of taxation by this State. A person whose license to act as a distributor of fuel has been revoked shall, at the time of making a return, also pay to the Department an amount equal to the amount that would be collectible as a tax in the event of a sale thereof on all motor fuel, which he is required by the second paragraph of Section 5 to report to the Department in making a return, and which he had on hand on the date on which the license was revoked, and with respect to which no tax had been previously paid under this Act.
A distributor may make tax free sales of motor fuel, with respect to which he is otherwise required to collect the tax, only as specified in the following items 1 through 7.
1. When the sale is made to a person holding a valid

unrevoked license as a distributor, by making a specific notation thereof on invoices or sales slip covering each sale.

2. When the sale is made with delivery to a purchaser

outside of this State.

3. When the sale is made to the Federal Government or

its instrumentalities.

4. When the sale is made to a municipal corporation

owning and operating a local transportation system for public service in this State when an official certificate of exemption is obtained in lieu of the tax.

5. When the sale is made to a privately owned public

utility owning and operating 2 axle vehicles designed and used for transporting more than 7 passengers, which vehicles are used as common carriers in general transportation of passengers, are not devoted to any specialized purpose and are operated entirely within the territorial limits of a single municipality or of any group of contiguous municipalities, or in a close radius thereof, and the operations of which are subject to the regulations of the Illinois Commerce Commission, when an official certificate of exemption is obtained in lieu of the tax.

6. When a sale of special fuel is made to a person

holding a valid, unrevoked license as a supplier, by making a specific notation thereof on the invoice or sales slip covering each such sale.

7. When a sale of dyed diesel fuel is made to someone

other than a licensed distributor or a licensed supplier for non-highway purposes and the fuel is (i) delivered from a vehicle designed for the specific purpose of such sales and delivered directly into a stationary bulk storage tank that displays the notice required by Section 4f of this Act, (ii) delivered from a vehicle designed for the specific purpose of such sales and delivered directly into the fuel supply tanks of non-highway vehicles that are not required to be registered for highway use, or (iii) dispensed from a dyed diesel fuel dispensing facility that has withdrawal facilities that are not readily accessible to and are not capable of dispensing dyed diesel fuel into the fuel supply tank of a motor vehicle.

A specific notation is required on the invoice or

sales slip covering such sales, and any supporting documentation that may be required by the Department must be obtained by the distributor. The distributor shall obtain and keep the supporting documentation in such form as the Department may require by rule.

For purposes of this item 7, a dyed diesel fuel

dispensing facility is considered to have withdrawal facilities that are "not readily accessible to and not capable of dispensing dyed diesel fuel into the fuel supply tank of a motor vehicle" only if the dyed diesel fuel is delivered from: (i) a dispenser hose that is short enough so that it will not reach the fuel supply tank of a motor vehicle or (ii) a dispenser that is enclosed by a fence or other physical barrier so that a vehicle cannot pull alongside the dispenser to permit fueling.

8. (Blank).
All special fuel sold or used for non-highway purposes must have a dye added in accordance with Section 4d of this Law.
All suits or other proceedings brought for the purpose of recovering any taxes, interest or penalties due the State of Illinois under this Act may be maintained in the name of the Department.
(Source: P.A. 96-1384, eff. 7-29-10.)

(35 ILCS 505/6a) (from Ch. 120, par. 422a)
Sec. 6a. Collection of tax; suppliers. A supplier, other than a licensed distributor, who sells or distributes any special fuel, which he is required by Section 5a to report to the Department when filing a return, shall (except as hereinafter provided) collect at the time of such sale and distribution, the amount of tax imposed under this Act on all such special fuel sold and distributed, and at the time of making a return, the supplier shall pay to the Department the amount so collected less a discount of 2% through June 30, 2003 and 1.75% thereafter which is allowed to reimburse the supplier for the expenses incurred in keeping records, preparing and filing returns, collecting and remitting the tax and supplying data to the Department on request, and shall also pay to the Department an amount equal to the amount that would be collectible as a tax in the event of a sale thereof on all such special fuel used by said supplier during the period covered by the return. However, no payment shall be made based upon dyed diesel fuel used by said supplier for non-highway purposes. The discount shall only be applicable to the amount of tax payment which accompanies a return which is filed timely in accordance with Section 5(a) of this Act. In each subsequent sale of special fuel on which the amount of tax imposed under this Act has been collected as provided in this Section, the amount so collected shall be added to the selling price, so that the amount of tax is paid ultimately by the user of the special fuel. However, no collection or payment shall be made in the case of the sale or use of any special fuel to the extent to which such sale or use of motor fuel may not, under the Constitution and statutes of the United States, be made the subject of taxation by this State.
A person whose license to act as supplier of special fuel has been revoked shall, at the time of making a return, also pay to the Department an amount equal to the amount that would be collectible as a tax in the event of a sale thereof on all special fuel, which he is required by the 1st paragraph of Section 5a to report to the Department in making a return.
A supplier may make tax-free sales of special fuel, with respect to which he is otherwise required to collect the tax, only as specified in the following items 1 through 7.
1. When the sale is made to the federal government or

its instrumentalities.

2. When the sale is made to a municipal corporation

owning and operating a local transportation system for public service in this State when an official certificate of exemption is obtained in lieu of the tax.

3. When the sale is made to a privately owned public

utility owning and operating 2 axle vehicles designed and used for transporting more than 7 passengers, which vehicles are used as common carriers in general transportation of passengers, are not devoted to any specialized purpose and are operated entirely within the territorial limits of a single municipality or of any group of contiguous municipalities, or in a close radius thereof, and the operations of which are subject to the regulations of the Illinois Commerce Commission, when an official certificate of exemption is obtained in lieu of the tax.

4. When a sale is made to a person holding a valid

unrevoked license as a supplier or a distributor by making a specific notation thereof on invoice or sales slip covering each such sale.

5. When a sale of dyed diesel fuel is made to someone

other than a licensed distributor or licensed supplier for non-highway purposes and the fuel is (i) delivered from a vehicle designed for the specific purpose of such sales and delivered directly into a stationary bulk storage tank that displays the notice required by Section 4f of this Act, (ii) delivered from a vehicle designed for the specific purpose of such sales and delivered directly into the fuel supply tanks of non-highway vehicles that are not required to be registered for highway use, or (iii) dispensed from a dyed diesel fuel dispensing facility that has withdrawal facilities that are not readily accessible to and are not capable of dispensing dyed diesel fuel into the fuel supply tank of a motor vehicle.

A specific notation is required on the invoice or

sales slip covering such sales, and any supporting documentation that may be required by the Department must be obtained by the supplier. The supplier shall obtain and keep the supporting documentation in such form as the Department may require by rule.

For purposes of this item 5, a dyed diesel fuel

dispensing facility is considered to have withdrawal facilities that are "not readily accessible to and not capable of dispensing dyed diesel fuel into the fuel supply tank of a motor vehicle" only if the dyed diesel fuel is delivered from: (i) a dispenser hose that is short enough so that it will not reach the fuel supply tank of a motor vehicle or (ii) a dispenser that is enclosed by a fence or other physical barrier so that a vehicle cannot pull alongside the dispenser to permit fueling.

6. (Blank).
7. When a sale of special fuel is made to a person

where delivery is made outside of this State.

All special fuel sold or used for non-highway purposes must have a dye added in accordance with Section 4d of this Law.
All suits or other proceedings brought for the purpose of recovering any taxes, interest or penalties due the State of Illinois under this Act may be maintained in the name of the Department.
(Source: P.A. 96-1384, eff. 7-29-10.)

(35 ILCS 505/7) (from Ch. 120, par. 423)
Sec. 7. Any person, not licensed as a receiver, distributor or supplier, purchasing fuel or motor fuel as to which there has been no charge made to him of the tax imposed by Section 2 or 2a, or both, shall make payment of the tax imposed by Section 2a of this Act and if the same be thereafter used in the operation of a motor vehicle upon the public highways, make payment of the motor fuel tax computed at the rate prescribed in Section 2 of this Act on the amount so used, such payment to be made to the Department not later than the 20th day of the month succeeding the month in which the motor fuel was so used.
This Section does not apply in cases of such use of motor fuel which was obtained tax-free under an official certificate of exemption mentioned in Sections 6 and 6a of this Act.
(Source: P.A. 86-125.)

(35 ILCS 505/7b) (from Ch. 120, par. 423b)
Sec. 7b. Every railroad company, street, suburban or interurban railroad company, pipeline company, motor truck or motor tank car company and water transportation company transporting reportable motor fuel either in interstate or in intrastate commerce, to points within this State, and every person, transporting reportable motor fuel to a point in this State from a point without this State shall report all deliveries of reportable motor fuel made to points within Illinois to the Department of Revenue on forms prescribed by it.
Such reports shall cover monthly periods, shall be submitted within 30 days after the close of the month covered by the report, shall show the name and address of the person to whom the deliveries of reportable motor fuel have actually and in fact been made, the name and address of the originally named consignee, if reportable motor fuel has been delivered to any other than the originally named consignee, the point of origin, the point of delivery, the date of delivery, and the number and initials of each car, if shipped by rail, the quantity of each shipment and delivery in gallons, the date delivered, the name of the person to whom delivered the point of shipment, the point of delivery, the name of the boat or barge, if delivered by water, and if delivered by other means, the manner in which such delivery is made.
(Source: Laws 1955, p. 2046.)

(35 ILCS 505/8) (from Ch. 120, par. 424)
Sec. 8. Except as provided in Section 8a, subdivision (h)(1) of Section 12a, Section 13a.6, and items 13, 14, 15, and 16 of Section 15, all money received by the Department under this Act, including payments made to the Department by member jurisdictions participating in the International Fuel Tax Agreement, shall be deposited in a special fund in the State treasury, to be known as the "Motor Fuel Tax Fund", and shall be used as follows:
(a) 2 1/2 cents per gallon of the tax collected on special fuel under paragraph (b) of Section 2 and Section 13a of this Act shall be transferred to the State Construction Account Fund in the State Treasury;
(b) $420,000 shall be transferred each month to the State Boating Act Fund to be used by the Department of Natural Resources for the purposes specified in Article X of the Boat Registration and Safety Act;
(c) $3,500,000 shall be transferred each month to the Grade Crossing Protection Fund to be used as follows: not less than $12,000,000 each fiscal year shall be used for the construction or reconstruction of rail highway grade separation structures; $2,250,000 in fiscal years 2004 through 2009 and $3,000,000 in fiscal year 2010 and each fiscal year thereafter shall be transferred to the Transportation Regulatory Fund and shall be accounted for as part of the rail carrier portion of such funds and shall be used to pay the cost of administration of the Illinois Commerce Commission's railroad safety program in connection with its duties under subsection (3) of Section 18c-7401 of the Illinois Vehicle Code, with the remainder to be used by the Department of Transportation upon order of the Illinois Commerce Commission, to pay that part of the cost apportioned by such Commission to the State to cover the interest of the public in the use of highways, roads, streets, or pedestrian walkways in the county highway system, township and district road system, or municipal street system as defined in the Illinois Highway Code, as the same may from time to time be amended, for separation of grades, for installation, construction or reconstruction of crossing protection or reconstruction, alteration, relocation including construction or improvement of any existing highway necessary for access to property or improvement of any grade crossing and grade crossing surface including the necessary highway approaches thereto of any railroad across the highway or public road, or for the installation, construction, reconstruction, or maintenance of a pedestrian walkway over or under a railroad right-of-way, as provided for in and in accordance with Section 18c-7401 of the Illinois Vehicle Code. The Commission may order up to $2,000,000 per year in Grade Crossing Protection Fund moneys for the improvement of grade crossing surfaces and up to $300,000 per year for the maintenance and renewal of 4-quadrant gate vehicle detection systems located at non-high speed rail grade crossings. The Commission shall not order more than $2,000,000 per year in Grade Crossing Protection Fund moneys for pedestrian walkways. In entering orders for projects for which payments from the Grade Crossing Protection Fund will be made, the Commission shall account for expenditures authorized by the orders on a cash rather than an accrual basis. For purposes of this requirement an "accrual basis" assumes that the total cost of the project is expended in the fiscal year in which the order is entered, while a "cash basis" allocates the cost of the project among fiscal years as expenditures are actually made. To meet the requirements of this subsection, the Illinois Commerce Commission shall develop annual and 5-year project plans of rail crossing capital improvements that will be paid for with moneys from the Grade Crossing Protection Fund. The annual project plan shall identify projects for the succeeding fiscal year and the 5-year project plan shall identify projects for the 5 directly succeeding fiscal years. The Commission shall submit the annual and 5-year project plans for this Fund to the Governor, the President of the Senate, the Senate Minority Leader, the Speaker of the House of Representatives, and the Minority Leader of the House of Representatives on the first Wednesday in April of each year;
(d) of the amount remaining after allocations provided for in subsections (a), (b) and (c), a sufficient amount shall be reserved to pay all of the following:
(1) the costs of the Department of Revenue in

administering this Act;

(2) the costs of the Department of Transportation in

performing its duties imposed by the Illinois Highway Code for supervising the use of motor fuel tax funds apportioned to municipalities, counties and road districts;

(3) refunds provided for in Section 13, refunds for

overpayment of decal fees paid under Section 13a.4 of this Act, and refunds provided for under the terms of the International Fuel Tax Agreement referenced in Section 14a;

(4) from October 1, 1985 until June 30, 1994, the

administration of the Vehicle Emissions Inspection Law, which amount shall be certified monthly by the Environmental Protection Agency to the State Comptroller and shall promptly be transferred by the State Comptroller and Treasurer from the Motor Fuel Tax Fund to the Vehicle Inspection Fund, and for the period July 1, 1994 through June 30, 2000, one-twelfth of $25,000,000 each month, for the period July 1, 2000 through June 30, 2003, one-twelfth of $30,000,000 each month, and $15,000,000 on July 1, 2003, and $15,000,000 on January 1, 2004, and $15,000,000 on each July 1 and October 1, or as soon thereafter as may be practical, during the period July 1, 2004 through June 30, 2012, and $30,000,000 on June 1, 2013, or as soon thereafter as may be practical, and $15,000,000 on July 1 and October 1, or as soon thereafter as may be practical, during the period of July 1, 2013 through June 30, 2015, for the administration of the Vehicle Emissions Inspection Law of 2005, to be transferred by the State Comptroller and Treasurer from the Motor Fuel Tax Fund into the Vehicle Inspection Fund;

(5) amounts ordered paid by the Court of Claims; and
(6) payment of motor fuel use taxes due to member

jurisdictions under the terms of the International Fuel Tax Agreement. The Department shall certify these amounts to the Comptroller by the 15th day of each month; the Comptroller shall cause orders to be drawn for such amounts, and the Treasurer shall administer those amounts on or before the last day of each month;

(e) after allocations for the purposes set forth in subsections (a), (b), (c) and (d), the remaining amount shall be apportioned as follows:
(1) Until January 1, 2000, 58.4%, and beginning

January 1, 2000, 45.6% shall be deposited as follows:

(A) 37% into the State Construction Account Fund,

and

(B) 63% into the Road Fund, $1,250,000 of which

shall be reserved each month for the Department of Transportation to be used in accordance with the provisions of Sections 6-901 through 6-906 of the Illinois Highway Code;

(2) Until January 1, 2000, 41.6%, and beginning

January 1, 2000, 54.4% shall be transferred to the Department of Transportation to be distributed as follows:

(A) 49.10% to the municipalities of the State,
(B) 16.74% to the counties of the State having

1,000,000 or more inhabitants,

(C) 18.27% to the counties of the State having

less than 1,000,000 inhabitants,

(D) 15.89% to the road districts of the State.
As soon as may be after the first day of each month the Department of Transportation shall allot to each municipality its share of the amount apportioned to the several municipalities which shall be in proportion to the population of such municipalities as determined by the last preceding municipal census if conducted by the Federal Government or Federal census. If territory is annexed to any municipality subsequent to the time of the last preceding census the corporate authorities of such municipality may cause a census to be taken of such annexed territory and the population so ascertained for such territory shall be added to the population of the municipality as determined by the last preceding census for the purpose of determining the allotment for that municipality. If the population of any municipality was not determined by the last Federal census preceding any apportionment, the apportionment to such municipality shall be in accordance with any census taken by such municipality. Any municipal census used in accordance with this Section shall be certified to the Department of Transportation by the clerk of such municipality, and the accuracy thereof shall be subject to approval of the Department which may make such corrections as it ascertains to be necessary.
As soon as may be after the first day of each month the Department of Transportation shall allot to each county its share of the amount apportioned to the several counties of the State as herein provided. Each allotment to the several counties having less than 1,000,000 inhabitants shall be in proportion to the amount of motor vehicle license fees received from the residents of such counties, respectively, during the preceding calendar year. The Secretary of State shall, on or before April 15 of each year, transmit to the Department of Transportation a full and complete report showing the amount of motor vehicle license fees received from the residents of each county, respectively, during the preceding calendar year. The Department of Transportation shall, each month, use for allotment purposes the last such report received from the Secretary of State.
As soon as may be after the first day of each month, the Department of Transportation shall allot to the several counties their share of the amount apportioned for the use of road districts. The allotment shall be apportioned among the several counties in the State in the proportion which the total mileage of township or district roads in the respective counties bears to the total mileage of all township and district roads in the State. Funds allotted to the respective counties for the use of road districts therein shall be allocated to the several road districts in the county in the proportion which the total mileage of such township or district roads in the respective road districts bears to the total mileage of all such township or district roads in the county. After July 1 of any year prior to 2011, no allocation shall be made for any road district unless it levied a tax for road and bridge purposes in an amount which will require the extension of such tax against the taxable property in any such road district at a rate of not less than either .08% of the value thereof, based upon the assessment for the year immediately prior to the year in which such tax was levied and as equalized by the Department of Revenue or, in DuPage County, an amount equal to or greater than $12,000 per mile of road under the jurisdiction of the road district, whichever is less. Beginning July 1, 2011 and each July 1 thereafter, an allocation shall be made for any road district if it levied a tax for road and bridge purposes. In counties other than DuPage County, if the amount of the tax levy requires the extension of the tax against the taxable property in the road district at a rate that is less than 0.08% of the value thereof, based upon the assessment for the year immediately prior to the year in which the tax was levied and as equalized by the Department of Revenue, then the amount of the allocation for that road district shall be a percentage of the maximum allocation equal to the percentage obtained by dividing the rate extended by the district by 0.08%. In DuPage County, if the amount of the tax levy requires the extension of the tax against the taxable property in the road district at a rate that is less than the lesser of (i) 0.08% of the value of the taxable property in the road district, based upon the assessment for the year immediately prior to the year in which such tax was levied and as equalized by the Department of Revenue, or (ii) a rate that will yield an amount equal to $12,000 per mile of road under the jurisdiction of the road district, then the amount of the allocation for the road district shall be a percentage of the maximum allocation equal to the percentage obtained by dividing the rate extended by the district by the lesser of (i) 0.08% or (ii) the rate that will yield an amount equal to $12,000 per mile of road under the jurisdiction of the road district.
Prior to 2011, if any road district has levied a special tax for road purposes pursuant to Sections 6-601, 6-602 and 6-603 of the Illinois Highway Code, and such tax was levied in an amount which would require extension at a rate of not less than .08% of the value of the taxable property thereof, as equalized or assessed by the Department of Revenue, or, in DuPage County, an amount equal to or greater than $12,000 per mile of road under the jurisdiction of the road district, whichever is less, such levy shall, however, be deemed a proper compliance with this Section and shall qualify such road district for an allotment under this Section. Beginning in 2011 and thereafter, if any road district has levied a special tax for road purposes under Sections 6-601, 6-602, and 6-603 of the Illinois Highway Code, and the tax was levied in an amount that would require extension at a rate of not less than 0.08% of the value of the taxable property of that road district, as equalized or assessed by the Department of Revenue or, in DuPage County, an amount equal to or greater than $12,000 per mile of road under the jurisdiction of the road district, whichever is less, that levy shall be deemed a proper compliance with this Section and shall qualify such road district for a full, rather than proportionate, allotment under this Section. If the levy for the special tax is less than 0.08% of the value of the taxable property, or, in DuPage County if the levy for the special tax is less than the lesser of (i) 0.08% or (ii) $12,000 per mile of road under the jurisdiction of the road district, and if the levy for the special tax is more than any other levy for road and bridge purposes, then the levy for the special tax qualifies the road district for a proportionate, rather than full, allotment under this Section. If the levy for the special tax is equal to or less than any other levy for road and bridge purposes, then any allotment under this Section shall be determined by the other levy for road and bridge purposes.
Prior to 2011, if a township has transferred to the road and bridge fund money which, when added to the amount of any tax levy of the road district would be the equivalent of a tax levy requiring extension at a rate of at least .08%, or, in DuPage County, an amount equal to or greater than $12,000 per mile of road under the jurisdiction of the road district, whichever is less, such transfer, together with any such tax levy, shall be deemed a proper compliance with this Section and shall qualify the road district for an allotment under this Section.
In counties in which a property tax extension limitation is imposed under the Property Tax Extension Limitation Law, road districts may retain their entitlement to a motor fuel tax allotment or, beginning in 2011, their entitlement to a full allotment if, at the time the property tax extension limitation was imposed, the road district was levying a road and bridge tax at a rate sufficient to entitle it to a motor fuel tax allotment and continues to levy the maximum allowable amount after the imposition of the property tax extension limitation. Any road district may in all circumstances retain its entitlement to a motor fuel tax allotment or, beginning in 2011, its entitlement to a full allotment if it levied a road and bridge tax in an amount that will require the extension of the tax against the taxable property in the road district at a rate of not less than 0.08% of the assessed value of the property, based upon the assessment for the year immediately preceding the year in which the tax was levied and as equalized by the Department of Revenue or, in DuPage County, an amount equal to or greater than $12,000 per mile of road under the jurisdiction of the road district, whichever is less.
As used in this Section the term "road district" means any road district, including a county unit road district, provided for by the Illinois Highway Code; and the term "township or district road" means any road in the township and district road system as defined in the Illinois Highway Code. For the purposes of this Section, "township or district road" also includes such roads as are maintained by park districts, forest preserve districts and conservation districts. The Department of Transportation shall determine the mileage of all township and district roads for the purposes of making allotments and allocations of motor fuel tax funds for use in road districts.
Payment of motor fuel tax moneys to municipalities and counties shall be made as soon as possible after the allotment is made. The treasurer of the municipality or county may invest these funds until their use is required and the interest earned by these investments shall be limited to the same uses as the principal funds.
(Source: P.A. 97-72, eff. 7-1-11; 97-333, eff. 8-12-11; 98-24, eff. 6-19-13; 98-674, eff. 6-30-14.)

(35 ILCS 505/8a) (from Ch. 120, par. 424a)
Sec. 8a. All money received by the Department under Section 2a of this Act shall be deposited in the Underground Storage Tank Fund created by Section 57.11 of the Environmental Protection Act, as now or hereafter amended.
(Source: P.A. 88-496.)

(35 ILCS 505/11.5) (from Ch. 120, par. 427a)
Sec. 11.5. In the event that liability upon the bond filed by a distributor, supplier, or receiver with the Department shall be discharged or reduced, whether by judgment rendered, payment made or otherwise, or if in the opinion of the Department the bond of any distributor, supplier, or receiver theretofore given shall become unsatisfactory, then the distributor, supplier, or receiver shall forthwith, upon the written demand of the Department, file a new bond in the same manner and form and in an amount and with sureties satisfactory to the Department, failing which the Department shall forthwith revoke the license of the distributor, supplier, or receiver.
If such new bond shall be furnished by the distributor, supplier, or receiver as above provided, the Department shall cancel the bond for which such new bond shall be substituted.
Any surety on any bond furnished by any distributor, supplier, or receiver shall be released and discharged from any and all liability to the State of Illinois accruing on such bond after the expiration of 60 days from the date upon which such surety shall have filed with the Department written request so to be released and discharged. But such request shall not operate to relieve, release or discharge such surety from any liability already accrued, or which shall accrue, before the expiration of said 60-day period. The Department shall, promptly on receipt of such request, notify the distributor, supplier, or receiver and, unless such distributor, supplier, or receiver shall on or before the expiration of such 60-day period file with the Department a new bond with a surety or sureties satisfactory to the Department in the amount and form hereinbefore provided, the Department shall forthwith cancel the license of such distributor, supplier, or receiver. If such new bond shall be furnished by said distributor, supplier, or receiver as above provided, the Department shall cancel the bond for which such new bond shall be substituted.
(Source: P.A. 91-173, eff. 1-1-00.)

(35 ILCS 505/12) (from Ch. 120, par. 428)
Sec. 12. It is the duty of every distributor, receiver, and supplier under this Act to keep within this State or at some office outside this State for any period for which the Department is authorized to issue a Notice of Tax Liability to the distributor, receiver, or supplier records and books showing all purchases, receipts, losses through any cause, sales, distribution and use of motor fuel, aviation fuels, home heating oils, and kerosene, and products used for the purpose of blending to produce motor fuel, which records and books shall, at all times during business hours of the day, be subject to inspection by the Department, or its duly authorized agents and employees. For purposes of this Section, "records" means all data maintained by the taxpayer including data on paper, microfilm, microfiche or any type of machine-sensible data compilation. The Department may, in its discretion, prescribe reasonable and uniform methods for keeping of records and books by licensees and that set forth requirements for the form and format of records that must be maintained in order to comply with any recordkeeping requirement under this Act.
(Source: P.A. 91-173, eff. 1-1-00.)

(35 ILCS 505/12a) (from Ch. 120, par. 428a)
Sec. 12a. (a) Any duly authorized agent or employee of the Department shall have authority to enter in or upon the premises of any manufacturer, vendor, dealer, retailer, distributor, receiver, supplier or user of motor fuel or special fuels during the regular business hours in order to examine books, records, invoices, storage tanks, and any other applicable equipment pertaining to motor fuel, aviation fuels, home heating oils, kerosene, or special fuels, to determine whether or not the taxes imposed by this Act have been paid.
(b) Any duly authorized agent of the Department, upon presenting appropriate credentials and a written notice to the person who owns, operates, or controls the place to be inspected, shall have the authority to enter any place and to conduct inspections in accordance with subsections (b) through (g) of this Section.
(c) Inspections will be performed in a reasonable manner and at times that are reasonable under the circumstances, taking into consideration the normal business hours of the place to be entered.
(d) Inspections may be at any place at which taxable motor fuel is or may be produced or stored or at any inspection site where evidence of the following activities may be discovered:
(1) Where any dyed diesel fuel is sold or held for

sale by any person for any use which the person knows or has reason to know is not a nontaxable use of such fuel.

(2) Where any dyed diesel fuel is held for use or

used by any person for a use other than a nontaxable use and the person knew, or had reason to know, that the fuel was dyed according to Section 4d.

(3) Where any person willfully alters, or attempts to

alter, the strength or composition of any dye or marking done pursuant to Section 4d of this Law.

The places may include, but are not limited to, the following:
(1) Any terminal.
(2) Any fuel storage facility that is not a terminal.
(3) Any retail fuel facility.
(4) Any designated inspection site.
(e) Duly authorized agents of the Department may physically inspect, examine, or otherwise search any tank, reservoir, or other container that can or may be used for the production, storage, or transportation of fuel, fuel dyes, or fuel markers. Inspection may also be made of any equipment used for, or in connection with, production, storage, or transportation of fuel, fuel dyes, or fuel markers. This includes any equipment used for the dyeing or marking of fuel. This also includes books and records, if any, that are maintained at the place of inspection and are kept to determine tax liability under this Law.
(f) Duly authorized agents of the Department may detain any motor vehicle, train, barge, ship, or vessel for the purpose of inspecting its fuel tanks and storage tanks. Detainment will be either on the premises under inspection or at a designated inspection site. Detainment may continue for a reasonable period of time as is necessary to determine the amount and composition of the fuel.
(g) Duly authorized agents of the Department may take and remove samples of fuel in quantities as are reasonably necessary to determine the composition of the fuel.
(h) (1) Any person that refuses to allow an inspection

shall pay a $1,000 penalty for each refusal. This penalty is in addition to any other penalty or tax that may be imposed upon that person or any other person liable for tax under this Law. All penalties received under this subsection shall be deposited into the Tax Compliance and Administration Fund.

(2) In addition, any licensee who refuses to allow an

inspection shall be subject to license revocation as provided by Section 16 of this Law.

(Source: P.A. 91-173, eff. 1-1-00.)

(35 ILCS 505/13) (from Ch. 120, par. 429)
Sec. 13. Refund of tax paid. Any person other than a distributor or supplier, who loses motor fuel through any cause or uses motor fuel (upon which he has paid the amount required to be collected under Section 2 of this Act) for any purpose other than operating a motor vehicle upon the public highways or waters, shall be reimbursed and repaid the amount so paid.
Any person who purchases motor fuel in Illinois and uses that motor fuel in another state and that other state imposes a tax on the use of such motor fuel shall be reimbursed and repaid the amount of Illinois tax paid under Section 2 of this Act on the motor fuel used in such other state. Reimbursement and repayment shall be made by the Department upon receipt of adequate proof of taxes directly paid to another state and the amount of motor fuel used in that state.
Claims based in whole or in part on taxes paid to another state shall include (i) a certified copy of the tax return filed with such other state by the claimant; (ii) a copy of either the cancelled check paying the tax due on such return, or a receipt acknowledging payment of the tax due on such tax return; and (iii) such other information as the Department may reasonably require. This paragraph shall not apply to taxes paid on returns filed under Section 13a.3 of this Act.
Any person who purchases motor fuel use tax decals as required by Section 13a.4 and pays an amount of fees for such decals that exceeds the amount due shall be reimbursed and repaid the amount of the decal fees that are deemed by the department to be in excess of the amount due.
Claims for such reimbursement must be made to the Department of Revenue, duly verified by the claimant (or by the claimant's legal representative if the claimant has died or become a person under legal disability), upon forms prescribed by the Department. The claim must state such facts relating to the purchase, importation, manufacture or production of the motor fuel by the claimant as the Department may deem necessary, and the time when, and the circumstances of its loss or the specific purpose for which it was used (as the case may be), together with such other information as the Department may reasonably require. No claim based upon idle time shall be allowed. Claims for reimbursement for overpayment of decal fees shall be made to the Department of Revenue, duly verified by the claimant (or by the claimant's legal representative if the claimant has died or become a person under legal disability), upon forms prescribed by the Department. The claim shall state facts relating to the overpayment of decal fees, together with such other information as the Department may reasonably require. Claims for reimbursement of overpayment of decal fees paid on or after January 1, 2011 must be filed not later than one year after the date on which the fees were paid by the claimant. If it is determined that the Department should reimburse a claimant for overpayment of decal fees, the Department shall first apply the amount of such refund against any tax or penalty or interest due by the claimant under Section 13a of this Act.
Claims for full reimbursement for taxes paid on or before December 31, 1999 must be filed not later than one year after the date on which the tax was paid by the claimant. If, however, a claim for such reimbursement otherwise meeting the requirements of this Section is filed more than one year but less than 2 years after that date, the claimant shall be reimbursed at the rate of 80% of the amount to which he would have been entitled if his claim had been timely filed.
Claims for full reimbursement for taxes paid on or after January 1, 2000 must be filed not later than 2 years after the date on which the tax was paid by the claimant.
The Department may make such investigation of the correctness of the facts stated in such claims as it deems necessary. When the Department has approved any such claim, it shall pay to the claimant (or to the claimant's legal representative, as such if the claimant has died or become a person under legal disability) the reimbursement provided in this Section, out of any moneys appropriated to it for that purpose.
Any distributor or supplier who has paid the tax imposed by Section 2 of this Act upon motor fuel lost or used by such distributor or supplier for any purpose other than operating a motor vehicle upon the public highways or waters may file a claim for credit or refund to recover the amount so paid. Such claims shall be filed on forms prescribed by the Department. Such claims shall be made to the Department, duly verified by the claimant (or by the claimant's legal representative if the claimant has died or become a person under legal disability), upon forms prescribed by the Department. The claim shall state such facts relating to the purchase, importation, manufacture or production of the motor fuel by the claimant as the Department may deem necessary and the time when the loss or nontaxable use occurred, and the circumstances of its loss or the specific purpose for which it was used (as the case may be), together with such other information as the Department may reasonably require. Claims must be filed not later than one year after the date on which the tax was paid by the claimant.
The Department may make such investigation of the correctness of the facts stated in such claims as it deems necessary. When the Department approves a claim, the Department shall issue a refund or credit memorandum as requested by the taxpayer, to the distributor or supplier who made the payment for which the refund or credit is being given or, if the distributor or supplier has died or become incompetent, to such distributor's or supplier's legal representative, as such. The amount of such credit memorandum shall be credited against any tax due or to become due under this Act from the distributor or supplier who made the payment for which credit has been given.
Any credit or refund that is allowed under this Section shall bear interest at the rate and in the manner specified in the Uniform Penalty and Interest Act.
In case the distributor or supplier requests and the Department determines that the claimant is entitled to a refund, such refund shall be made only from such appropriation as may be available for that purpose. If it appears unlikely that the amount appropriated would permit everyone having a claim allowed during the period covered by such appropriation to elect to receive a cash refund, the Department, by rule or regulation, shall provide for the payment of refunds in hardship cases and shall define what types of cases qualify as hardship cases.
In any case in which there has been an erroneous refund of tax or fees payable under this Section, a notice of tax liability may be issued at any time within 3 years from the making of that refund, or within 5 years from the making of that refund if it appears that any part of the refund was induced by fraud or the misrepresentation of material fact. The amount of any proposed assessment set forth by the Department shall be limited to the amount of the erroneous refund.
If no tax is due and no proceeding is pending to determine whether such distributor or supplier is indebted to the Department for tax, the credit memorandum so issued may be assigned and set over by the lawful holder thereof, subject to reasonable rules of the Department, to any other licensed distributor or supplier who is subject to this Act, and the amount thereof applied by the Department against any tax due or to become due under this Act from such assignee.
If the payment for which the distributor's or supplier's claim is filed is held in the protest fund of the State Treasury during the pendency of the claim for credit proceedings pursuant to the order of the court in accordance with Section 2a of the State Officers and Employees Money Disposition Act and if it is determined by the Department or by the final order of a reviewing court under the Administrative Review Law that the claimant is entitled to all or a part of the credit claimed, the claimant, instead of receiving a credit memorandum from the Department, shall receive a cash refund from the protest fund as provided for in Section 2a of the State Officers and Employees Money Disposition Act.
If any person ceases to be licensed as a distributor or supplier while still holding an unused credit memorandum issued under this Act, such person may, at his election (instead of assigning the credit memorandum to a licensed distributor or licensed supplier under this Act), surrender such unused credit memorandum to the Department and receive a refund of the amount to which such person is entitled.
For claims based upon taxes paid on or before December 31, 2000, a claim based upon the use of undyed diesel fuel shall not be allowed except (i) if allowed under the following paragraph or (ii) for undyed diesel fuel used by a commercial vehicle, as that term is defined in Section 1-111.8 of the Illinois Vehicle Code, for any purpose other than operating the commercial vehicle upon the public highways and unlicensed commercial vehicles operating on private property. Claims shall be limited to commercial vehicles that are operated for both highway purposes and any purposes other than operating such vehicles upon the public highways.
For claims based upon taxes paid on or after January 1, 2000, a claim based upon the use of undyed diesel fuel shall not be allowed except (i) if allowed under the preceding paragraph or (ii) for claims for the following:
(1) Undyed diesel fuel used (i) in a manufacturing

process, as defined in Section 2-45 of the Retailers' Occupation Tax Act, wherein the undyed diesel fuel becomes a component part of a product or by-product, other than fuel or motor fuel, when the use of dyed diesel fuel in that manufacturing process results in a product that is unsuitable for its intended use or (ii) for testing machinery and equipment in a manufacturing process, as defined in Section 2-45 of the Retailers' Occupation Tax Act, wherein the testing takes place on private property.

(2) Undyed diesel fuel used by a manufacturer on

private property in the research and development, as defined in Section 1.29, of machinery or equipment intended for manufacture.

(3) Undyed diesel fuel used by a single unit

self-propelled agricultural fertilizer implement, designed for on and off road use, equipped with flotation tires and specially adapted for the application of plant food materials or agricultural chemicals.

(4) Undyed diesel fuel used by a commercial motor

vehicle for any purpose other than operating the commercial motor vehicle upon the public highways. Claims shall be limited to commercial motor vehicles that are operated for both highway purposes and any purposes other than operating such vehicles upon the public highways.

(5) Undyed diesel fuel used by a unit of local

government in its operation of an airport if the undyed diesel fuel is used directly in airport operations on airport property.

(6) Undyed diesel fuel used by refrigeration units

that are permanently mounted to a semitrailer, as defined in Section 1.28 of this Law, wherein the refrigeration units have a fuel supply system dedicated solely for the operation of the refrigeration units.

(7) Undyed diesel fuel used by power take-off

equipment as defined in Section 1.27 of this Law.

(8) Beginning on the effective date of this

amendatory Act of the 94th General Assembly, undyed diesel fuel used by tugs and spotter equipment to shift vehicles or parcels on both private and airport property. Any claim under this item (8) may be made only by a claimant that owns tugs and spotter equipment and operates that equipment on both private and airport property. The aggregate of all credits or refunds resulting from claims filed under this item (8) by a claimant in any calendar year may not exceed $100,000. A claim may not be made under this item (8) by the same claimant more often than once each quarter. For the purposes of this item (8), "tug" means a vehicle designed for use on airport property that shifts custom-designed containers of parcels from loading docks to aircraft, and "spotter equipment" means a vehicle designed for use on both private and airport property that shifts trailers containing parcels between staging areas and loading docks.

Any person who has paid the tax imposed by Section 2 of this Law upon undyed diesel fuel that is unintentionally mixed with dyed diesel fuel and who owns or controls the mixture of undyed diesel fuel and dyed diesel fuel may file a claim for refund to recover the amount paid. The amount of undyed diesel fuel unintentionally mixed must equal 500 gallons or more. Any claim for refund of unintentionally mixed undyed diesel fuel and dyed diesel fuel shall be supported by documentation showing the date and location of the unintentional mixing, the number of gallons involved, the disposition of the mixed diesel fuel, and any other information that the Department may reasonably require. Any unintentional mixture of undyed diesel fuel and dyed diesel fuel shall be sold or used only for non-highway purposes.
The Department shall promulgate regulations establishing specific limits on the amount of undyed diesel fuel that may be claimed for refund.
For purposes of claims for refund, "loss" means the reduction of motor fuel resulting from fire, theft, spillage, spoilage, leakage, or any other provable cause, but does not include a reduction resulting from evaporation, or shrinkage due to temperature variations. In the case of losses due to fire or theft, the claimant must include fire department or police department reports and any other documentation that the Department may require.
(Source: P.A. 96-1384, eff. 7-29-10.)

(35 ILCS 505/13a) (from Ch. 120, par. 429a)
Sec. 13a. (1) A tax is hereby imposed upon the use of motor fuel upon highways of this State by commercial motor vehicles. The tax shall be comprised of 2 parts. Part (a) shall be at the rate established by Section 2 of this Act, as heretofore or hereafter amended. Part (b) shall be at the rate established by subsection (2) of this Section as now or hereafter amended.
(2) A rate shall be established by the Department as of January 1 of each year using the average "selling price", as defined in the Retailers' Occupation Tax Act, per gallon of motor fuel sold in this State during the previous 12 months and multiplying it by 6 1/4% to determine the cents per gallon rate. For the period beginning on July 1, 2000 and through December 31, 2000, the Department shall establish a rate using the average "selling price", as defined in the Retailers' Occupation Tax Act, per gallon of motor fuel sold in this State during calendar year 1999 and multiplying it by 1.25% to determine the cents per gallon rate.
(Source: P.A. 91-872, eff. 7-1-00.)

(35 ILCS 505/13a.1) (from Ch. 120, par. 429a1)
Sec. 13a.1. Every commercial motor carrier shall pay the tax imposed by Section 13a hereof to the Department, calculated on the amount of motor fuel consumed on any highway within this State.
(Source: P.A. 88-480.)

(35 ILCS 505/13a.2) (from Ch. 120, par. 429a2)
Sec. 13a.2. Each motor carrier shall keep records which accurately reflect the type and number of gallons of motor fuel consumed, the number of miles traveled with each type of fuel on the highways of each jurisdiction and the highways of Illinois, the type and number of gallons of tax paid fuel purchased in this State, and every jurisdiction, and the number of miles traveled and the amount of fuel consumed on the highways of this State and every jurisdiction. Licensees shall preserve the records for a period of 4 years from the due date of their returns or the date filed, whichever is later. In the absence of such records, the Department shall presume that one gallon of fuel is used for each 4.0 miles traveled in this State. Every authorized agent of the Department shall have power to make any reasonable investigations to prevent avoidance of the tax imposed by Section 13a hereof.
Failure to provide records demanded for the purpose of audit extends the statute of limitations until the records are provided.
(Source: P.A. 88-480.)

(35 ILCS 505/13a.3) (from Ch. 120, par. 429a3)
Sec. 13a.3. Every person holding a valid unrevoked motor fuel use tax license issued under Section 13a.4 of this Act shall, on or before the last day of the month next succeeding any calendar quarter, file with the Department a report, in such form as the Department may by rule or regulation prescribe, setting forth a statement of the number of miles traveled in every jurisdiction and in this State during the previous calendar quarter, the number of gallons and type of reportable motor fuel consumed on the highways of every jurisdiction and of this State, and the total number of gallons and types of tax paid fuel purchased within every jurisdiction during said previous calendar quarter. A motor carrier who purchases motor fuel in this State who pays a tax thereon under any section of the Motor Fuel Tax Law other than Sections 13a, 13a.1, 13a.2 and 13a.3, and who does not apply for a refund under Section 13 of the Motor Fuel Tax Law, shall receive a gallon for gallon credit against his liability under Sections 13a, 13a.1, 13a.2 and 13a.3 hereof. The rate under Section 2 of this Act shall apply to each gallon of motor fuel used by such motor carrier on the highways of Illinois during the previous calendar quarter in excess of the motor fuel purchased in Illinois during such previous calendar quarter.
The rate under subsection (2) of Section 13a of this Act shall apply to each gallon of motor fuel used by such motor carrier on the highways of Illinois during the previous calendar quarter. For purposes of the preceding paragraphs "used" shall be determined as provided in Section 13a.2 of this Act.
For such motor fuel consumed during the previous calendar quarter, said tax shall be payable on the last day of the month next succeeding such previous calendar quarter and shall bear interest until paid at the rate established by the International Motor Fuel Tax Agreement, as now and hereafter amended.
Reports not filed by the due date shall be considered late and any taxes due considered delinquent. The licensee may be assessed a penalty of $50 or 10% of the delinquent taxes, whichever is greater, for failure to file a report, or for filing a late report, or for underpayment of taxes due.
As to each gallon of motor fuel purchased in Illinois by such motor carrier during the previous calendar quarter in excess of the number of gallons of motor fuel used by such motor carrier on the highways of Illinois during such previous calendar quarter, the taxpayer may take a credit for the current calendar quarter or the Department may issue a credit memorandum or refund to such motor carrier for any tax imposed by Part (a) of Section 13a of this Act paid on each such gallon. If a credit is given, the credit memorandum shall be carried over to offset liabilities of the licensee until the credit is fully offset or until 8 calendar quarters pass after the end of the calendar quarter in which the credit accrued, whichever occurs sooner.
A motor carrier who purchases motor fuel in this State shall be entitled to a refund under this Section or a credit against all his liabilities under Sections 13a, 13a.1, 13a.2 and 13a.3 hereof for taxes imposed by the Use Tax Act, the Retailers' Occupation Tax Act, the Municipal Retailers' Occupation Tax Act and the County Retailers' Occupation Tax Act on such motor fuel at a rate equal to that established by subsection (2) of Section 13a of this Act, provided that such taxes have been paid by the taxpayer and such taxes have been charged to the motor carrier claiming the credit or refund.
(Source: P.A. 98-964, eff. 8-15-14.)

(35 ILCS 505/13a.4) (from Ch. 120, par. 429a4)
Sec. 13a.4. Except as provided in Section 13a.5 of this Act, no motor carrier shall operate in Illinois without first securing a motor fuel use tax license and decals from the Department or a motor fuel use tax license and decals issued under the International Fuel Tax Agreement by any member jurisdiction. Notwithstanding any other provision of this Section to the contrary, however, the Director of Revenue or his designee may, upon determining that a disaster exists in Illinois or in any other state, temporarily waive the licensing requirements of this Section for commercial motor vehicles that travel through Illinois, or return to Illinois from a point outside Illinois, for the purpose of assisting in disaster relief efforts. Temporary waiver of the licensing requirements of this Section shall not exceed a period of 30 days from the date the Director temporarily waives the licensing requirements of this Section. For purposes of this Section, a disaster includes flood, tornado, hurricane, fire, earthquake, or any other disaster that causes or threatens loss of life or destruction or damage to property of such a magnitude as to endanger the public health, safety, and welfare. The licensing requirements of this Section shall be temporarily waived only if the operator of the commercial motor vehicle can provide proof by manifest that the commercial motor vehicle is traveling through Illinois or returning to Illinois from a point outside Illinois for purposes of assisting in disaster relief efforts. Application for such license and decals shall be made annually to the Department on forms prescribed by the Department. The application shall be under oath, and shall contain such information as the Department deems necessary. The Department, for cause, may require an applicant to post a bond on a form to be approved by and with a surety or sureties satisfactory to the Department conditioned upon such applicant paying to the State of Illinois all monies becoming due by reason of the sale or use of motor fuel by the applicant, together with all penalties and interest thereon. If a bond is required, it shall be equal to at least twice the estimated average tax liability of a quarterly return. The Department shall fix the penalty of such bond in each case taking into consideration the amount of motor fuel expected to be used by such applicant and the penalty fixed by the Department shall be such as, in its opinion, will protect the State of Illinois against failure to pay the amount hereinafter provided on motor fuel used. No person who is in default to the State for monies due under this Act for the sale, distribution or use of motor fuel shall receive such a license or decal.
Upon receipt of the application for license in proper form, and upon payment of any required $100 reinstatement fee, and upon approval by the Department of the bond furnished by the applicant, the Department may issue to such applicant a license which allows the operation of commercial motor vehicles in Illinois, and decals for each commercial motor vehicle operating in Illinois. Prior to January 1, 1985, motor fuel use tax licenses shall be conspicuously displayed in the cab of each commercial motor vehicle operating in Illinois. After January 1, 1986, motor fuel use tax licenses shall be carried in the cab of each commercial motor vehicle operating in Illinois.
The Department shall, by regulation, provide for the use of reproductions of original motor fuel use tax licenses in lieu of issuing multiple original motor fuel use tax licenses to licensees.
On and after January 1, 1985, external motor fuel tax decals shall be conspicuously displayed on the passenger side of each commercial motor vehicle propelled by motor fuel operating in Illinois, except buses, which may display such devices on the driver's side of the vehicle. Beginning with the effective date of this amendatory Act of 1993 or the membership of the State of Illinois in the International Fuel Tax Agreement, whichever is later, the decals issued to the licensee shall be placed on both exterior sides of the cab. In the case of transporters, manufacturers, dealers, or driveway operations, the decals need not be permanently affixed but may be temporarily displayed in a visible manner on the exterior sides of the cab. Failure to display the decals in the required locations may subject the vehicle operator to the purchase of a trip permit and a citation. Such motor fuel tax decals shall be issued by the Department and remain valid for a period of 2 calendar years, beginning January 1, 1985. The decals shall expire at the end of the regular 2 year issuance period, with new decals required to be displayed at that time. Beginning January 1, 1993, the motor fuel decals shall be issued by the Department and remain valid for a period of one calendar year. The decals shall expire at the end of the regular one year issuance period, with new decals required to be displayed at that time. Decals shall be no larger than 3 inches by 3 inches. Prior to January 1, 1993, a fee of $7.50 shall be charged by the Department for each decal issued prior to and during the 2 calendar years such decal is valid. Beginning January 1, 1993, a fee of $3.75 shall be charged by the Department for each decal issued prior to and during the calendar year such decal is valid. Beginning January 1, 1994, $3.75 shall be charged for a set of 2 decals. The Department may also prescribe procedures for the issuance of replacement decals, with a maximum fee of $2 for each set of replacement decals issued. The transfer of decals from one vehicle to another vehicle or from one motor carrier to another motor carrier is prohibited. The fees paid for the decals issued under this Section shall be deposited in the Motor Fuel Tax Fund, and may be appropriated to the Department for administration of this Section and enforcement of the tax imposed by Section 13a of this Act.
To avoid duplicate reporting of mileage and payment of any tax arising therefrom under Section 13a.3 of this Act, the Department shall, by regulation, provide for the allocation between lessors and lessees of the same commercial motor vehicle or vehicles of the responsibility as a motor carrier for the reporting of mileage and the liability for tax arising under Section 13a.3 of this Act, and for registration, furnishing of bond, carrying of motor fuel use tax licenses, and display of decals under this Section, and for all other duties imposed upon motor carriers by this Act.
(Source: P.A. 96-1384, eff. 7-29-10.)

(35 ILCS 505/13a.5) (from Ch. 120, par. 429a5)
Sec. 13a.5. As to a commercial motor vehicle operated in Illinois in the course of interstate traffic by a motor carrier not holding a motor fuel use tax license issued under this Act, a single trip permit authorizing operation of such commercial motor vehicle for a single trip into the State of Illinois, through the State of Illinois, or from a point on the border of this State to a point within and return to the border may be issued by the Department or its agents after proper application. The fee for each single trip permit shall be $40 and such single trip permit shall be valid for a period of 96 hours. This fee shall be in lieu of the tax required by Section 13a of this Act, all reports required by Section 13a.3 of this Act, and the registration, decal display and furnishing of bond required by Section 13a.4 of this Act. Notwithstanding any other provision of this Section to the contrary, however, the Director of Revenue or his designee may, upon determining that a disaster exists in Illinois or in any other state, temporarily waive the permit provisions of this Section for commercial motor vehicles that travel into the State of Illinois, through Illinois, or return to Illinois from a point outside Illinois, for the purpose of assisting in disaster relief efforts. Temporary waiver of the permit provisions of this Section shall not exceed a period of 30 days from the date the Director waives the permit provisions of this Section. For purposes of this Section, a disaster includes flood, tornado, hurricane, fire, earthquake, or any other disaster that causes or threatens loss of life or destruction or damage to property of such a magnitude as to endanger the public health, safety, and welfare. The permit provisions of this Section shall be temporarily waived only if the operator of the commercial motor vehicle can provide proof by manifest that the commercial motor vehicle is traveling through Illinois or returning to Illinois from a point outside Illinois for purposes of assisting in disaster relief efforts. Rules or regulations promulgated by the Department under this Section shall provide for reasonable and proper limitations and restrictions governing application for and issuance and use of, single trip permits, so as to preclude evasion of the license requirement in Section 13a.4.
(Source: P.A. 96-1384, eff. 7-29-10.)

(35 ILCS 505/13a.6) (from Ch. 120, par. 429a6)
Sec. 13a.6. In addition to any other penalties imposed by this Act:
(a) If a commercial motor vehicle is found operating in Illinois (i) without displaying decals required by Section 13a.4 of this Act, or in lieu thereof only for the period specified on the temporary permit, a valid 30-day International Fuel Tax Agreement temporary permit, (ii) without carrying a motor fuel use tax license as required by Section 13a.4 of this Act, (iii) without carrying a single trip permit, when applicable, as provided in Section 13a.5 of this Act, or (iv) with a revoked motor fuel use tax license, the operator is guilty of a petty offense and must pay a minimum of $75. For each subsequent occurrence, the operator must pay a minimum of $150.
When a commercial motor vehicle is found operating in Illinois with a revoked motor fuel use tax license, the vehicle shall be placed out of service and not allowed to operate in Illinois until the motor fuel use tax license is reinstated.
(b) If a commercial motor vehicle is found to be operating in Illinois without a valid motor fuel use tax license and without properly displaying decals required by Section 13a.4 or without a valid single trip permit when required by Section 13a.5 of this Act or a valid 30-day International Fuel Tax Agreement temporary permit, the person required to obtain a license or permit under Section 13a.4 or 13a.5 of this Law must pay a minimum of $1,000 as a penalty. For each subsequent occurrence, the person must pay a minimum of $2,000 as a penalty.
All penalties received under this Section shall be deposited into the Tax Compliance and Administration Fund.
Improper use of the motor fuel use tax license, single trip permit, or decals provided for in this Section may be cause for revocation of the license.
For purposes of this Section, "motor fuel use tax license" means (i) a motor fuel use tax license issued by the Department or by any member jurisdiction under the International Fuel Tax Agreement, or (ii) a valid 30-day International Fuel Tax Agreement temporary permit.
(Source: P.A. 94-1074, eff. 12-26-06.)

(35 ILCS 505/13a.7) (from Ch. 120, par. 429a7)
Sec. 13a.7. Notwithstanding the provisions for credit memoranda, credits or refunds contained in Section 13a.3 of this Act, no credit memorandum, credit or refund shall be allowed or made based upon a return filed more than 4 years after the due date of the return or the date the return is filed, whichever is later. In any case in which there has been an erroneous refund of tax payable under this Section, a notice of tax liability may be issued at any time within 3 years from the making of that refund or within 5 years from the making of that refund if it appears that any part of the refund was induced by fraud or the misrepresentation of material fact. The amount of any proposed assessment set forth by the Department shall be limited to the amount of the erroneous refund.
(Source: P.A. 90-491, eff. 1-1-98; 91-173, eff. 1-1-00.)

(35 ILCS 505/13a.8)
Sec. 13a.8. Any receiver who has paid the tax imposed by Section 2a of this Law (either directly to the Department or to another licensed receiver) upon fuel exported or sold under the exemptions provided in Section 2a may file a claim for credit to recover the amount so paid. The claims shall be made to the Department, duly verified by the claimant (or by the claimant's legal representative if the claimant has died or become a person under legal disability), upon forms prescribed by the Department. The claim shall state such facts relating to the purchase, importation, manufacture, production, export, or sale of the fuel by the claimant as the Department may deem necessary together with such other information as the Department may reasonably require. The Department may investigate the correctness of the facts stated in the claims as it deems necessary. When the Department approves a claim, the Department shall issue a credit memorandum to the receiver who made the payment for which the credit is being given or, if the receiver has died or become incompetent, to the receiver's legal representative. The amount of the credit memorandum shall be credited against any tax due or to become due under this Act from the receiver who made the payment for which credit has been given.
Any credit or refund that is allowed under this Section shall bear interest at the rate and in the manner specified in the Uniform Penalty and Interest Act.
In case the receiver requests and the Department determines that the claimant is entitled to a refund, the refund shall be made only from such appropriation as may be available for that purpose. If it appears unlikely that the amount appropriated would permit everyone having a claim allowed during the period covered by such appropriation to elect to receive a cash refund, the Department, by rule or regulation, shall provide for the payment of refunds in hardship cases and shall define what types of cases qualify as hardship cases.
If no tax is due and no proceeding is pending to determine whether the receiver is indebted to the Department for tax, the credit memorandum issued may be assigned and set over by the lawful holder thereof, subject to reasonable rules of the Department, to any other licensed receiver who is subject to this Act, and the amount thereof applied by the Department against any tax due or to become due under this Act from such assignee.
If the payment for which the receiver's claim is filed is held in the protest fund of the State Treasury during the pendency of the claim for credit proceedings under an order of the court in accordance with Section 2a of the State Officers and Employees Money Disposition Act and if it is determined by the Department or by the final order of a reviewing court under the Administrative Review Law that the claimant is entitled to all or a part of the credit claimed, the claimant, instead of receiving a credit memorandum from the Department, shall receive a cash refund from the protest fund as provided for in Section 2a of the State Officers and Employees Money Disposition Act.
If any person ceases to be licensed as a receiver while still holding an unused credit memorandum issued under this Act, that person may, at his or her election (instead of assigning the credit memorandum to a licensed receiver under this Act), surrender the unused credit memorandum to the Department and receive a refund of the amount to which such person is entitled.
(Source: P.A. 90-491, eff. 1-1-98.)

(35 ILCS 505/14) (from Ch. 120, par. 430)
Sec. 14. The Department of Revenue is authorized to make such reasonable rules and regulations relating to the administration and enforcement of the provisions of this Act, as may be deemed expedient.
(Source: Laws 1943, vol. 1, p. 1095.)

(35 ILCS 505/14a) (from Ch. 120, par. 430.1)
Sec. 14a. The Department of Revenue may enter into reciprocal agreements with the appropriate officials of any other state under which the Department may waive all or any part of the requirements imposed by the laws of this State upon those who use or consume motor fuel in Illinois upon which a tax has been paid to such other state, provided that the officials of such other state grant equivalent privileges with respect to motor fuel used in such other state but upon which the tax has been paid to Illinois.
The Department may enter the International Fuel Tax Agreement or other cooperative compacts or agreements with other states or jurisdictions to permit base state or base jurisdiction licensing of persons using motor fuel in this State. Those agreements may provide for the cooperation and assistance among member states in the administration and collection of motor fuel tax, including, but not limited to, exchanges of information, auditing and assessing of interstate carriers and suppliers, and any other activities necessary to further uniformity.
Pursuant to federal mandate, upon membership in the International Fuel Tax Agreement ("Agreement"), the motor fuel use tax imposed upon Commercial Motor Vehicles required to be registered under the terms of the Agreement shall be administered according to the terms of the Agreement, as now and hereafter amended. Illinois shall not establish, maintain, or enforce any law or regulation that has fuel use tax reporting requirements or that provides for the payment of a fuel use tax, unless that law or regulation is in conformity with the Agreement.
The Department shall adopt rules and regulations to implement the provisions of the Agreement.
(Source: P.A. 88-480.)

(35 ILCS 505/15) (from Ch. 120, par. 431)
Sec. 15. 1. Any person who knowingly acts as a distributor of motor fuel or supplier of special fuel, or receiver of fuel without having a license so to do, or who knowingly fails or refuses to file a return with the Department as provided in Section 2b, Section 5, or Section 5a of this Act, or who knowingly fails or refuses to make payment to the Department as provided either in Section 2b, Section 6, Section 6a, or Section 7 of this Act, shall be guilty of a Class 3 felony. Each day any person knowingly acts as a distributor of motor fuel, supplier of special fuel, or receiver of fuel without having a license so to do or after such a license has been revoked, constitutes a separate offense.
2. Any person who acts as a motor carrier without having a valid motor fuel use tax license, issued by the Department or by a member jurisdiction under the provisions of the International Fuel Tax Agreement, or a valid single trip permit is guilty of a Class A misdemeanor for a first offense and is guilty of a Class 4 felony for each subsequent offense. Any person (i) who fails or refuses to make payment to the Department as provided in Section 13a.1 of this Act or in the International Fuel Tax Agreement referenced in Section 14a, or (ii) who fails or refuses to make the quarterly return as provided in Section 13a.3 is guilty of a Class 4 felony; and for each subsequent offense, such person is guilty of a Class 3 felony.
3. In case such person acting as a distributor, receiver, supplier, or motor carrier is a corporation, then the officer or officers, agent or agents, employee or employees, of such corporation responsible for any act of such corporation, or failure of such corporation to act, which acts or failure to act constitutes a violation of any of the provisions of this Act as enumerated in paragraphs 1 and 2 of this Section, shall be punished by such fine or imprisonment, or by both such fine and imprisonment as provided in those paragraphs.
3.5. Any person who knowingly enters false information on any supporting documentation required to be kept by Section 6 or 6a of this Act is guilty of a Class 3 felony.
3.7. Any person who knowingly attempts in any manner to evade or defeat any tax imposed by this Act or the payment of any tax imposed by this Act is guilty of a Class 2 felony.
4. Any person who refuses, upon demand, to submit for inspection, books and records, or who fails or refuses to keep books and records in violation of Section 12 of this Act, or any distributor, receiver, or supplier who violates any reasonable rule or regulation adopted by the Department for the enforcement of this Act is guilty of a Class A misdemeanor. Any person who acts as a blender in violation of Section 3 of this Act or who having transported reportable motor fuel within Section 7b of this Act fails to make the return required by that Section, is guilty of a Class 4 felony.
5. Any person licensed under Section 13a.4, 13a.5, or the International Fuel Tax Agreement who: (a) fails or refuses to keep records and books, as provided in Section 13a.2 or as required by the terms of the International Fuel Tax Agreement, (b) refuses upon demand by the Department to submit for inspection and examination the records required by Section 13a.2 of this Act or by the terms of the International Fuel Tax Agreement, or (c) violates any reasonable rule or regulation adopted by the Department for the enforcement of this Act, is guilty of a Class A misdemeanor.
6. Any person who makes any false return or report to the Department as to any material fact required by Sections 2b, 5, 5a, 7, 13, or 13a.3 of this Act or by the International Fuel Tax Agreement is guilty of a Class 2 felony.
7. A prosecution for any violation of this Section may be commenced anytime within 5 years of the commission of that violation. A prosecution for tax evasion as set forth in paragraph 3.7 of this Section may be prosecuted any time within 5 years of the commission of the last act in furtherance of evasion. The running of the period of limitations under this Section shall be suspended while any proceeding or appeal from any proceeding relating to the quashing or enforcement of any grand jury or administrative subpoena issued in connection with an investigation of the violation of any provision of this Act is pending.
8. Any person who provides false documentation required by any Section of this Act is guilty of a Class 4 felony.
9. Any person filing a fraudulent application or order form under any provision of this Act is guilty of a Class A misdemeanor. For each subsequent offense, the person is guilty of a Class 4 felony.
10. Any person who acts as a motor carrier and who fails to carry a manifest as provided in Section 5.5 is guilty of a Class A misdemeanor. For each subsequent offense, the person is guilty of a Class 4 felony.
11. Any person who knowingly sells or attempts to sell dyed diesel fuel for highway use or for use by recreational-type watercraft on the waters of this State is guilty of a Class 4 felony. For each subsequent offense, the person is guilty of a Class 2 felony.
12. Any person who knowingly possesses dyed diesel fuel for highway use or for use by recreational-type watercraft on the waters of this State is guilty of a Class A misdemeanor. For each subsequent offense, the person is guilty of a Class 4 felony.
13. Any person who sells or transports dyed diesel fuel without the notice required by Section 4e shall pay the following penalty:
First occurrence.....................................$ 500
Second and each occurrence thereafter...............$1,000
14. Any person who owns, operates, or controls any container, storage tank, or facility used to store or distribute dyed diesel fuel without the notice required by Section 4f shall pay the following penalty:
First occurrence.....................................$ 500
Second and each occurrence thereafter...............$1,000
15. If a motor vehicle required to be registered for highway purposes is found to have dyed diesel fuel within the ordinary fuel tanks attached to the motor vehicle or if a recreational-type watercraft on the waters of this State is found to have dyed diesel fuel within the ordinary fuel tanks attached to the watercraft, the operator shall pay the following penalty:
First occurrence....................................$1,000
Second and each occurrence thereafter...............$5,000
16. Any licensed motor fuel distributor or licensed supplier who sells or attempts to sell dyed diesel fuel for highway use or for use by recreational-type watercraft on the waters of this State shall pay the following penalty:
First occurrence....................................$1,000
Second and each occurrence thereafter...............$5,000
17. Any person who knowingly sells or distributes dyed diesel fuel without the notice required by Section 4e is guilty of a petty offense. For each subsequent offense, the person is guilty of a Class A misdemeanor.
18. Any person who knowingly owns, operates, or controls any container, storage tank, or facility used to store or distribute dyed diesel fuel without the notice required by Section 4f is guilty of a petty offense. For each subsequent offense the person is guilty of a Class A misdemeanor.
For purposes of this Section, dyed diesel fuel means any dyed diesel fuel whether or not dyed pursuant to Section 4d of this Law.
Any person aggrieved by any action of the Department under item 13, 14, 15, or 16 of this Section may protest the action by making a written request for a hearing within 60 days of the original action. If the hearing is not requested in writing within 60 days, the original action is final.
All penalties received under items 13, 14, 15, and 16 of this Section shall be deposited into the Tax Compliance and Administration Fund.
(Source: P.A. 96-1384, eff. 7-29-10.)

(35 ILCS 505/15.1) (from Ch. 120, par. 431.1)
Sec. 15.1. The Department shall pay all refunds due under this Act within 90 days after receipt of application for a refund. For commercial motor vehicles, refunds paid after the expiration of the 90 day period shall bear interest at the rate of 1% per month or fraction of a month. Refunds paid to all other persons subject to this Act shall be paid at the rate and in the manner set by the Uniform Penalty and Interest Act.
(Source: P.A. 87-205; 88-480.)

(35 ILCS 505/16) (from Ch. 120, par. 432)
Sec. 16. The Department may, after 5 days' notice, revoke the distributor's, receiver's, or supplier's license or permit of any person (1) who does not operate as a distributor, receiver, supplier (a) under Sections 1.2, 1.14, or 1.20, (2) who violates any provision of this Act or any rule or regulation promulgated by the Department under Section 14 of this Act, or (3) who refuses to allow any inspection or test authorized by this Law.
Any person whose returns for 2 or more consecutive months do not show sufficient taxable sales to indicate an active business as a distributor, receiver, or supplier shall be deemed to not be operating as a distributor, receiver, or supplier as defined in Sections 1.2, 1.14 or 1.20.
The Department may, after 5 days notice, revoke any distributor's, receiver's, or supplier's license of a person who is registered as a reseller of motor fuel pursuant to Section 2a or 2c of the Retailers' Occupation Tax Act and who fails to collect such prepaid tax on invoiced gallons of motor fuel sold or who fails to deliver a statement of tax paid to the purchaser or to the Department as required by Sections 2d and 2e of the Retailers' Occupation Tax Act.
The Department may, on notice given by registered mail, cancel a Blender's Permit for any violation of any provisions of this Act or for noncompliance with any rule or regulation made by the Department under Section 14 of this Act.
The Department, upon complaint filed in the circuit court, may, by injunction, restrain any person who fails or refuses to comply with the provisions of this Act from acting as a blender or distributor of motor fuel, supplier of special fuel, or receiver of fuel in this State.
The Department may revoke the motor fuel use tax license of a motor carrier registered under Section 13a.4, or that is required to be registered under the terms of the International Fuel Tax Agreement, that violates any provision of this Act or any rule promulgated by the Department under Sections 14 or 14a of this Act. Motor fuel use tax licenses that have been revoked are subject to a $100 reinstatement fee.
Licensees registered or required to be registered under Section 13a.4, or persons required to obtain single trip permits under Section 13a.5, may protest any action or audit finding made by the Department by making a written request for a hearing within 30 days after service of the notice of the original action or finding. If the hearing is not requested within 30 days in writing, the original finding or action is final. Once a hearing has been properly requested, the Department shall give at least 20 days written notice of the time and place of the hearing.
(Source: P.A. 94-1074, eff. 12-26-06.)

(35 ILCS 505/17) (from Ch. 120, par. 433)
Sec. 17. It is the purpose of Sections 2 and 13a of this Act to impose a tax upon the privilege of operating each motor vehicle as defined in this Act upon the public highways and the waters of this State, such tax to be based upon the consumption of motor fuel in such motor vehicle, so far as the same may be done, under the Constitution and statutes of the United States, and the Constitution of the State of Illinois. It is the purpose of Section 2a of this Act to impose a tax upon the privilege of importing or receiving in this State fuel for sale or use, such tax to be used to fund the Underground Storage Tank Fund. If any of the provisions of this Act include transactions which are not taxable or are in any other respect unconstitutional, it is the intent of the General Assembly that, so far as possible, the remaining provisions of the Act be given effect.
(Source: P.A. 86-125.)

(35 ILCS 505/17a)
Sec. 17a. Forms; electronic filing. All returns, applications, and other forms required by this Act must be in the form required by the Department. The Department is authorized to adopt rules to require the electronic payment of tax or fees under this Act, and the electronic filing of returns, applications or other forms required by this Act.
(Source: P.A. 96-1384, eff. 7-29-10.)

(35 ILCS 505/18) (from Ch. 120, par. 433.1)
Sec. 18. The Illinois Administrative Procedure Act is hereby expressly adopted and shall apply to all administrative rules and procedures of the Department of Revenue under this Act, except that (1) paragraph (b) of Section 5-10 of the Illinois Administrative Procedure Act does not apply to final orders, decisions and opinions of the Department, (2) subparagraph (a)2 of Section 5-10 of the Illinois Administrative Procedure Act does not apply to forms established by the Department for use under this Act, and (3) the provisions of Section 10-45 of the Illinois Administrative Procedure Act regarding proposals for decision are excluded and not applicable to the Department under this Act to the extent Section 10-45 applies to hearings not otherwise subject to the Illinois Independent Tax Tribunal Act of 2012.
(Source: P.A. 97-1129, eff. 8-28-12.)

(35 ILCS 505/19) (from Ch. 120, par. 433.2)
Sec. 19. A committee is hereby established to advise the Governor on the administration of the Department's Disadvantaged Business Enterprise Program, and on the Department's compliance with workforce equal opportunity goals. The committee shall have 8 members appointed by the Governor with the concurrence of the Senate, as follows: one member shall be chosen from a civic organization whose purpose is to assure equal opportunity in the workforce; and 7 members shall be chosen from industry, 5 of whom shall be owners of certified disadvantaged business enterprises.
The committee shall report to the Governor semi-annually, and shall advise the General Assembly annually of the status of the Department's administration of the Disadvantaged Business Enterprise Program and on the Department's compliance with workforce equal opportunity goals.
The activities of the committee shall encompass the review of issues, concerns, questions, policies and procedures pertaining to the administration of the Disadvantaged Business Enterprise Program and the Department's compliance with workforce equal opportunity goals.
Members' expenses associated with committee activities shall be reimbursed at the State rate.
(Source: P.A. 96-37, eff. 7-13-09.)

(35 ILCS 505/20) (from Ch. 120, par. 434)
Sec. 20. This act may be cited as the "Motor Fuel Tax Law."
(Source: Laws 1929, p. 625.)

(35 ILCS 505/21) (from Ch. 120, par. 434a)
Sec. 21. The provisions of Sections 4, 5, 5a, 5b, 5c, 5d, 5e, 5f, 5g, 5h, 5i and 5j, 6, 6a, 6b, 6c (except to the extent that the time limitations for requesting an administrative hearing, the minimum notice requirement for hearings, and the provisions regarding penalties and interest are inconsistent with this Act), 8, 9, 10 and 12 of the Retailers' Occupation Tax Act which are not inconsistent with this Act, and Section 3-7 of the Uniform Penalty and Interest Act, shall apply as far as practicable to the subject matter of this Act to the same extent as if those provisions were included in this Act.
(Source: P.A. 87-205; 88-480.)



35 ILCS 510/ - Coin-Operated Amusement Device and Redemption Machine Tax Act.

(35 ILCS 510/1) (from Ch. 120, par. 481b.1)
Sec. 1. There is imposed, on the privilege of operating every coin-in-the-slot-operated amusement device, including a device operated or operable by insertion of coins, tokens, chips or similar objects, in this State which returns to the player thereof no money or property or right to receive money or property, and on the privilege of operating in this State a redemption machine as defined in Section 28-2 of the Criminal Code of 2012, an annual privilege tax of $30 for each device for a period beginning on or after August 1 of any year and prior to August 1 of the succeeding year.
(Source: P.A. 97-1150, eff. 1-25-13.)

(35 ILCS 510/2) (from Ch. 120, par. 481b.2)
Sec. 2. (a) Any person, firm, limited liability company, or corporation which displays any device described in Section 1, to be played or operated by the public at any place owned or leased by any such person, firm, limited liability company, or corporation, shall before he displays such device, file in the Office of the Department of Revenue a form containing information regarding such device, setting forth his name and address, with a brief description of the device to be displayed and the premises where such device will be located, together with such other relevant data as the Department of Revenue may require. Such form shall be accompanied by the required privilege tax for each device. Such privilege tax shall be paid to the Department of Revenue of the State of Illinois and all monies received by the Department of Revenue under this Act shall be paid into the General Revenue Fund in the State Treasury. The Department of Revenue shall supply and deliver to the person, firm, limited liability company, or corporation which displays any device described in Section 1, charges prepaid and without additional cost, one privilege tax decal for each such device on which the tax has been paid, stating the year for which issued. Such privilege tax decal shall thereupon be securely affixed to such device.
(b) If an amount of tax, penalty, or interest has been paid in error to the Department, the taxpayer may file a claim for credit or refund with the Department. If it is determined that the Department must issue a credit or refund under this Act, the Department may first apply the amount of the credit or refund due against any amount of tax, penalty, or interest due under this Act from the taxpayer entitled to the credit or refund. If proceedings are pending to determine if any tax, penalty, or interest is due under this Act from the taxpayer, the Department may withhold issuance of the credit or refund pending the final disposition of those proceedings and may apply that credit or refund against any amount determined to be due to the Department as a result of those proceedings. The balance, if any, of the credit or refund shall be paid to the taxpayer.
If no tax, penalty, or interest is due and no proceedings are pending to determine whether the taxpayer is indebted to the Department for tax, penalty, or interest, the credit memorandum or refund shall be issued to the taxpayer; or, the credit memorandum may be assigned by the taxpayer, subject to reasonable rules of the Department, to any other person who is subject to this Act, and the amount of the credit memorandum by the Department against any tax, penalty, or interest due or to become due under this Act from the assignee.
For any claim for credit or refund filed with the Department on or after each July 1, no amount erroneously paid more than 3 years before that July 1, shall be credited or refunded.
A claim for credit or refund shall be filed on a form provided by the Department. As soon as practicable after any claim for credit or refund is filed, the Department shall determine the amount of credit or refund to which the claimant is entitled and shall notify the claimant of that determination.
A claim for credit or refund shall be filed with the Department on the date it is received by the Department. Upon receipt of any claim for credit or refund filed under this Section, an officer or employee of the Department, authorized by the Director of Revenue to acknowledge receipt of such claims on behalf of the Department, shall deliver or mail to the claimant or his duly authorized agent, a written receipt, acknowledging that the claim has been filed with the Department, describing the claim in sufficient detail to identify it, and stating the date on which the claim was received by the Department. The written receipt shall be prima facie evidence that the Department received the claim described in the receipt and shall be prima facie evidence of the date when such claim was received by the Department. In the absence of a written receipt, the records of the Department as to whether a claim was received, or when the claim was received by the Department, shall be deemed to be prima facie correct in the event of any dispute between the claimant, or his legal representative, and the Department on these issues.
Any credit or refund that is allowed under this Article shall bear interest at the rate and in the manner specified in the Uniform Penalty and Interest Act.
If the Department determines that the claimant is entitled to a refund, the refund shall be made only from an appropriation to the Department for that purpose. If the amount appropriated is insufficient to pay claimants electing to receive a cash refund, the Department by rule or regulation shall first provide for the payment of refunds in hardship cases as defined by the Department.
(Source: P.A. 93-32, eff. 7-1-03.)

(35 ILCS 510/2a)
Sec. 2a. Sunset of exemptions, credits, and deductions. The application of every exemption, credit, and deduction against tax imposed by this Act that becomes law after the effective date of this amendatory Act of 1994 shall be limited by a reasonable and appropriate sunset date. A taxpayer is not entitled to take the exemption, credit, or deduction beginning on the sunset date and thereafter. If a reasonable and appropriate sunset date is not specified in the Public Act that creates the exemption, credit, or deduction, a taxpayer shall not be entitled to take the exemption, credit, or deduction beginning 5 years after the effective date of the Public Act creating the exemption, credit, or deduction and thereafter.
(Source: P.A. 88-660, eff. 9-16-94.)

(35 ILCS 510/3) (from Ch. 120, par. 481b.3)
Sec. 3. Transfer of decals; affixing decals.
(1) All privilege tax decals herein provided for shall be transferable from one device to another device. Any such transfer from one device to another shall be reported to the Department of Revenue on forms prescribed by such Department. All privilege tax decals issued hereunder shall expire on July 31 following issuance.
(2) All privilege tax decals must be securely affixed to the device. A decal that is attached to a device behind a transparent plate or covering that is screwed, bolted, or otherwise securely fastened to the device is deemed to be securely affixed for the purposes of this Section.
(Source: P.A. 93-32, eff. 7-1-03; 94-742, eff. 5-8-06.)

(35 ILCS 510/4) (from Ch. 120, par. 481b.4)
Sec. 4. The Department of Revenue hereby is authorized to make, promulgate and enforce reasonable rules and regulations relating to the administration and enforcement of this Act.
(Source: Laws 1953, p. 956.)

(35 ILCS 510/4a) (from Ch. 120, par. 481b.4a)
Sec. 4a. The Illinois Administrative Procedure Act is hereby expressly adopted and shall apply to all administrative rules and procedures of the Department of Revenue under this Act, except that (1) paragraph (b) of Section 5-10 of the Illinois Administrative Procedure Act does not apply to final orders, decisions and opinions of the Department, (2) subparagraph (a)2 of Section 5-10 of the Illinois Administrative Procedure Act does not apply to forms established by the Department for use under this Act, and (3) the provisions of Section 10-45 of the Illinois Administrative Procedure Act regarding proposals for decision are excluded and not applicable to the Department under this Act to the extent Section 10-45 applies to hearings not otherwise subject to the Illinois Independent Tax Tribunal Act of 2012.
(Source: P.A. 97-1129, eff. 8-28-12.)

(35 ILCS 510/4b) (from Ch. 120, par. 481b.4b)
Sec. 4b. The Department of Revenue is hereby authorized to implement a program whereby the privilege tax decals required by and the taxes imposed by this Act may be distributed and collected on behalf of the Department by State or national banks and by State or federal savings and loan associations. The Department shall promulgate such rules and regulations as are reasonable and necessary to establish the system of collection of taxes and distribution of privilege tax decals authorized by this Section. Such rules and regulations shall provide for the licensing of such financial institutions, specification of information to be disclosed in an application therefor and the imposition of a license fee not in excess of $100 annually.
(Source: P.A. 93-32, eff. 7-1-03.)

(35 ILCS 510/5) (from Ch. 120, par. 481b.5)
Sec. 5. On every device found to have been displayed without the tax imposed by this Act having been paid, the tax otherwise payable shall be increased by 30% as a penalty.
(Source: P.A. 83-1428.)

(35 ILCS 510/6) (from Ch. 120, par. 481b.6)
Sec. 6. The Department of Revenue is hereby empowered and authorized in the name of the People of the State of Illinois in a suit or suits in any court of competent jurisdiction to enforce the collection of any unpaid tax, fines or penalties provided for in this Act.
(Source: P.A. 93-32, eff. 7-1-03.)

(35 ILCS 510/7) (from Ch. 120, par. 481b.7)
Sec. 7. The right to tax the games or devices described in this Act is not exclusive with the State of Illinois, but municipalities of the State of Illinois shall have the right to impose taxes or license fees thereon and to regulate or control the operation of the same within such municipalities as provided in Section 11-55-1 of the Illinois Municipal Code and counties of the State of Illinois shall have the right to impose taxes or license fees thereon in unincorporated territory and to regulate or control the operation of the same within such territory as provided in Section 5-1076 of the Counties Code.
(Source: P.A. 86-1475.)

(35 ILCS 510/8) (from Ch. 120, par. 481b.8)
Sec. 8. Any person operating or displaying any device described in this Act in such manner that it could be played by the public without the tax imposed by this Act having first been paid shall be guilty of a Class C misdemeanor. The use or operation for other than amusement purposes of any device taxed as in this Act provided shall be a Class C misdemeanor.
(Source: P.A. 83-1428.)

(35 ILCS 510/9) (from Ch. 120, par. 481b.9)
Sec. 9. (Repealed).
(Source: Laws 1953, p. 956. Repealed by P.A. 93-32, eff. 7-1-03.)

(35 ILCS 510/10) (from Ch. 120, par. 481b.10)
Sec. 10. All final administrative decisions of the Department of Revenue under any of the provisions of this Act shall be subject to judicial review pursuant to the provisions of the Administrative Review Law or the Illinois Independent Tax Tribunal Act of 2012, as applicable, and any amendment and modifications thereof, and the rules adopted relative thereto.
(Source: P.A. 97-1129, eff. 8-28-12.)

(35 ILCS 510/11) (from Ch. 120, par. 481b.11)
Sec. 11. This Act shall not apply to coin-in-the-slot-operated devices maintained by any public utility for furnishing service of any public utility, nor to any device which is designed and used strictly as a vendor of merchandise or service and which is not an amusement device.
(Source: Laws 1963, p. 1549.)

(35 ILCS 510/12) (from Ch. 120, par. 481b.12)
Sec. 12. If a court of competent jurisdiction shall adjudge to be invalid or unconstitutional any clause, sentence, paragraph or part of this Act, such judgment shall not affect, impair, invalidate or nullify the remainder of this Act, but the effect thereof shall be confined to the clause, sentence, paragraph or part of this Act so adjudged to be invalid or unconstitutional.
(Source: P.A. 84-1308.)

(35 ILCS 510/13) (from Ch. 120, par. 481b.13)
Sec. 13. Any duly authorized employee of the Department may, without a search warrant, seize any coin-in-the-slot-operated amusement device which is being displayed in his presence in a manner that violates any provision of this Act. Such amusement device so seized shall be subject to confiscation and forfeiture as hereinafter provided.
(Source: Laws 1963, p. 1549.)

(35 ILCS 510/14) (from Ch. 120, par. 481b.14)
Sec. 14. After seizing any coin-in-the-slot-operated amusement device, as provided in Section 13 of this Act, the Department shall hold a hearing in the county where such amusement device was seized and shall determine whether such amusement device was being displayed in a manner which violates any provision of this Act.
The Department shall give not less than 7 days' notice of the time and place of such hearing to the owner of such amusement device if he is known, and also to the person in whose possession the amusement device so taken was found, if such person is known and if such person in possession is not the owner of said amusement device.
In case neither the owner nor the person in possession of such amusement device is known, the Department shall cause publication of the time and place of such hearing to be made at least once in each week for 3 weeks successively in a newspaper of general circulation in the county where such hearing is to be held.
If, as the result of such hearing, the Department shall determine that the amusement device seized was, at the time of seizure, being displayed in a manner which violates this Act, the Department shall enter an order declaring such amusement device confiscated and forfeited to the State, and to be sold by the Department in the manner provided for hereinafter in this Section. The Department shall give notice of such order to the owner of such amusement device if he is known, and also to the person in whose possession the amusement device so taken was found, if such person is known and if such person in possession is not the owner of such amusement device. In case neither the owner nor the person in possession of such amusement device is known, the Department shall cause publication of such order to be made at least once in each week for 3 weeks successively in a newspaper of general circulation in the county where such hearing was held.
The person from whom such amusement device has been seized (or the owner of such device if that is a different person) may redeem and reclaim such device by paying, to the Department, within 30 days after the Department's order of confiscation and forfeiture becomes final, an amount equal to twice the annual tax applicable to such amusement device, plus a penalty of 10%.
When any amusement device shall have been declared forfeited to the State by the Department, as provided in this Section, and when all proceedings for the judicial review of the Department's decision have terminated, the Department shall (if such amusement device is not redeemed and reclaimed within the time and in the manner provided for in this Section), to the extent that its decision is sustained on review, sell such amusement device for the best price obtainable and shall forthwith pay over the proceeds of such sale to the State Treasurer; provided, however, that if the value of the property to be sold at any one time shall be $500.00 or more, such property shall be sold only to the highest and best bidder on such terms and conditions and on open competitive bidding after public advertisement, in such manner and for such terms as the Department, by rule, may prescribe.
If no complaint for review, as provided in Section 10 of this Act, has been filed within the time required by law, and if such amusement device is not redeemed and reclaimed within the time and in the manner provided for in this Section, the Department shall proceed to sell said property for the best price obtainable and shall forthwith pay over the proceeds of such sale to the State Treasurer; provided, however, that if the value of the property to be sold at any one time shall be $500.00 or more, such property shall be sold only to the highest and best bidder on such terms and conditions and on open competitive bidding after public advertisement, in such manner and for such terms as the Department, by rule, may prescribe.
(Source: P.A. 97-1129, eff. 8-28-12.)

(35 ILCS 510/15) (from Ch. 120, par. 481b.15)
Sec. 15. Whenever any peace officer of the State or any duly authorized officer or employee of the Department shall have reason to believe that any violation of this Act has occurred and that the person so violating the Act has in his, her or its possession any amusement device which is being displayed in a manner which violates this Act, he may file or cause to be filed his complaint in writing, verified by affidavit, with any court within whose jurisdiction the premises to be searched are situated, stating the facts upon which such belief is founded, the premises to be searched, and the property to be seized, and procure a search warrant and execute the same.
Upon the execution of such search warrant, the peace officer, or officer or employee of the Department, executing such search warrant shall make due return thereof to the court issuing the same, together with an inventory of the property taken thereunder. The court shall thereupon issue process against the owner of such property if he is known; otherwise, such process shall be issued against the person in whose possession the property so taken is found, if such person is known.
In case of inability to serve such process upon the owner or the person in possession of the property at the time of its seizure, as hereinbefore provided, notice of the proceedings before the court shall be given as required by the statutes of the State governing cases of attachment.
Upon the return of the process duly served or upon the posting or publishing of notice made, as hereinabove provided, the court or jury, if a jury shall be demanded, shall proceed to determine whether or not such property so seized was displayed in violation of this Act. In case of a finding that the amusement device seized was, at the time of seizure, being displayed in violation of this Act, judgment shall be entered confiscating and forfeiting the property to the State and ordering its delivery to the Department, and in addition thereto, the court shall have power to tax and assess the costs of the proceedings.
The person from whom such amusement device has been seized (or the owner of such device if that is a different person) may redeem and reclaim such device by paying, to the Department, within 30 days after the order of confiscation and forfeiture becomes final, an amount equal to twice the annual tax applicable to such amusement device, plus a penalty of 10%.
When any amusement device shall have been declared forfeited to the State by any court, and when such confiscated and forfeited amusement device shall have been delivered to the Department, and if such device is not redeemed and reclaimed within the time and in the manner provided for in this Section, the Department shall sell such amusement device for the best price obtainable and shall forthwith pay over the proceeds of such sale to the State Treasurer; provided, however, that if the value of the property to be sold at any one time shall be $500.00 or more, such property shall be sold only to the highest and best bidder on such terms and conditions and on open competitive bidding after public advertisement, in such manner and for such terms as the Department, by rule, may prescribe.
(Source: Laws 1965, p. 3716.)

(35 ILCS 510/16) (from Ch. 120, par. 481b.16)
Sec. 16. This Act may be cited as the Coin-Operated Amusement Device and Redemption Machine Tax Act.
(Source: P.A. 87-855.)



35 ILCS 515/ - Mobile Home Local Services Tax Act.

(35 ILCS 515/1) (from Ch. 120, par. 1201)
Sec. 1. (a) As used in this Act, "manufactured home" means a factory-assembled, completely integrated structure designed for permanent habitation, with a permanent chassis, and so constructed as to permit its transport, on wheels temporarily or permanently attached to its frame, and is a movable or portable unit that is (i) 8 body feet or more in width, (ii) 40 body feet or more in length, and (iii) 320 or more square feet, constructed to be towed on its own chassis (comprised of frame and wheels) from the place of its construction to the location, or subsequent locations, at which it is connected to utilities for year-round occupancy for use as a permanent habitation, and designed and situated so as to permit its occupancy as a dwelling place for one or more persons, and specifically includes a "manufactured home" as defined in subdivision (53) of Section 9-102 of the Uniform Commercial Code. The term shall include units containing parts that may be folded, collapsed, or telescoped when being towed and that may be expected to provide additional cubic capacity, and that are designed to be joined into one integral unit capable of being separated again into the components for repeated towing. The term excludes campers and recreational vehicles. Mobile homes and manufactured homes in mobile home parks must be assessed and taxed as chattel. Mobile homes and manufactured homes outside of mobile home parks must be assessed and taxed as real property whether or not such mobile homes and manufactured homes are affixed to a permanent foundation as defined in Section 5-5 of the Conveyance and Encumbrance of Manufactured Homes as Real Property and Severance Act, and whether or not such mobile homes and manufactured homes are real property as defined in Section 5-35 of the Conveyance and Encumbrance of Manufactured Homes as Real Property and Severance Act. The words "mobile home" and "manufactured home" are synonymous for the purposes of this Act. Any such structure located outside of a mobile home park shall not be assessed and taxed as chattel, but must be assessed and taxed as real property as defined by Section 1-130 of the Property Tax Code. All mobile homes and manufactured homes located inside mobile home parks must be taxed according to this Act. Mobile homes and manufactured homes located on a dealer's lot for resale purposes or as a temporary office shall not be subject to this tax.
(b) Mobile homes and manufactured homes that (i) are located outside of mobile home parks and (ii) are taxed under this Act on the effective date of this amendatory Act of the 96th General Assembly must continue to be taxed under this Act and shall not be assessed and taxed as real property until the home is sold, transferred, or relocated to a different parcel of land outside of a mobile home park. If a mobile home or manufactured home described in this subsection (b) is sold, transferred, or relocated to a different parcel of land outside of a mobile home park, then the home must be assessed and taxed as real property whether or not the mobile home or manufactured home is affixed to a permanent foundation as defined in Section 5-5 of the Conveyance and Encumbrance of Manufactured Homes as Real Property and Severance Act and whether or not the mobile home or manufactured home is real property as defined in Section 5-35 of the Conveyance and Encumbrance of Manufactured Homes as Real Property and Severance Act. Mobile homes and manufactured homes that are located outside of mobile home parks and assessed and taxed as real property on the effective date of this amendatory Act of the 96th General Assembly must continue to be assessed and taxed as real property whether or not the mobile homes and manufactured homes are affixed to a permanent foundation as defined in Section 5-5 of the Conveyance and Encumbrance of Manufactured Homes as Real Property and Severance Act or installed on permanent foundations and whether or not the mobile homes and manufactured homes are real property as defined in Section 5-35 of the Conveyance and Encumbrance of Manufactured Homes as Real Property and Severance Act. If a mobile or manufactured home that is located outside of a mobile home park is relocated to a mobile home park, the home must be taxed according to the Mobile Home Local Services Tax Act. The owner of a mobile home or manufactured home that is located outside of a mobile home park may file a request with the county that the home be assessed and taxed as real property.
(c) Mobile homes and manufactured homes that are located in mobile home parks must be taxed according to this Act.
(Source: P.A. 98-749, eff. 7-16-14.)

(35 ILCS 515/2) (from Ch. 120, par. 1202)
Sec. 2.
As used in this Act, the phrase "mobile home park" has the meaning ascribed to it by Section 2.5 of "An Act to provide for, license and regulate mobile homes and mobile home parks and to repeal an Act named herein", approved September 8, 1971, as amended.
(Source: P.A. 78-375.)

(35 ILCS 515/2.1) (from Ch. 120, par. 1202.1)
Sec. 2.1. As used in this Act "permanent habitation" means available for habitation for a period of 2 or more months.
(Source: P.A. 79-1184.)

(35 ILCS 515/2.2)
Sec. 2.2. Abandoned mobile home defined. As used in this Act, "abandoned mobile home" means a mobile home that has no owner currently residing in the mobile home or authorized tenant of the owner currently residing in the mobile home to the best knowledge of the mobile home park owner.
(Source: P.A. 94-358, eff. 7-29-05.)

(35 ILCS 515/3) (from Ch. 120, par. 1203)
Sec. 3. Mobile homes in addition to such taxes as provided in the "Use Tax Act" shall be subject to the following privilege tax only, and to no ad valorem tax. Except as provided in Section 7 and in those cases where the owner notifies the local assessing authority, by sworn affidavit, that the mobile home is uninhabited and will no longer be used for human habitation, the owner of each mobile home shall pay to the county treasurer of the county in which such mobile home is located an annual tax to be computed at the rate shown in the table below:
TAX YEAR FOLLOWING MODEL YEAR TAX PER SQUARE FOOT
OF MOBILE HOME
model year and 1st and 2nd
year following: 15¢
3rd, 4th and 5th years following
model year: 13.5¢
6th, 7th and 8th years following
model year: 12¢
9th, 10th and 11th years following
model year: 10.5¢
12th, 13th and 14th years following
model year: 9¢
15th year following model year
and subsequent years: 7.5¢
For purposes of this Act, the square-footage shall be based upon the outside dimensions of the mobile home excluding the length of the tongue and hitch. The owner of a mobile home on January 1 of any year shall be liable for the tax of that year, except that the owner of a mobile home on July 1, 1976, shall be liable for the tax for the period of July 1, 1976, to December 31, 1976. This is not a limitation on any home rule county.
(Source: P.A. 94-606, eff. 8-16-05.)

(35 ILCS 515/3.5)
Sec. 3.5. Sunset of exemptions, credits, and deductions. The application of every exemption, credit, and deduction against tax imposed by this Act that becomes law after the effective date of this amendatory Act of 1994 shall be limited by a reasonable and appropriate sunset date. A taxpayer is not entitled to take the exemption, credit, or deduction beginning on the sunset date and thereafter. If a reasonable and appropriate sunset date is not specified in the Public Act that creates the exemption, credit, or deduction, a taxpayer shall not be entitled to take the exemption, credit, or deduction beginning 5 years after the effective date of the Public Act creating the exemption, credit, or deduction and thereafter.
(Source: P.A. 88-660, eff. 9-16-94.)

(35 ILCS 515/4) (from Ch. 120, par. 1204)
Sec. 4. The owner of each inhabited mobile home or manufactured home located in this State, but not located inside of a mobile home park, on the effective date of this amendatory Act of the 96th General Assembly shall, within 30 days after such date, record with the Office of the Recorder in the county where the mobile home or manufactured home is located a mobile home registration form containing the information hereinafter specified, subject to the county's recording fees. Mobile home park operators shall forward a copy of the mobile home registration form provided in Section 12 of "An Act to provide for, license and regulate mobile homes and mobile home parks and to repeal an Act named herein", approved September 8, 1971, as amended, to the township assessor, if any, or to Supervisor of Assessments or county assessor if there is no township assessor, or to the county assessor in those counties in which a county assessor is elected pursuant to Section 3-45 of the Property Tax Code, within 5 days of the entry of a mobile home into such park. The owner of a mobile home or manufactured home not located in a mobile home park, other than a mobile home or manufactured home with respect to which the requirements of Section 5-30 of the Conveyance and Encumbrance of Manufactured Homes as Real Property and Severance Act and the requirements of Section 3-116.1 or Section 3-116.2 of the Illinois Vehicle Code, as applicable, have been satisfied unless with respect to the same manufactured home there has been recorded an affidavit of severance pursuant to Section 5-50 of the Conveyance and Encumbrance of Manufactured Homes as Real Property and Severance Act, shall, within 30 days after initial placement of such mobile home or manufactured home in any county and within 30 days after movement of such mobile home or manufactured home to a new location, record with the Office of the Recorder in the county where the mobile home or manufactured home is located a mobile home registration showing the name and address of the owner and every occupant of the mobile home or manufactured home, the location of the mobile home or manufactured home, the year of manufacture, and the square feet of floor space contained in such mobile home or manufactured home together with the date that the mobile home or manufactured home became inhabited, was initially installed and set up in the county, or was moved to a new location. Such registration shall also include the license number of such mobile home or manufactured home and of the towing vehicle, if there be any, and the State issuing such licenses, subject to the county's recording fees. In the case of a mobile home or manufactured home not located in a mobile home park, the registration shall be signed by the owner or occupant of the mobile home or manufactured home. Failure to record the registration shall not prevent the home from being assessed and taxed as real property. It is the duty of each township assessor, if any, and each Supervisor of Assessments or county assessor if there is no township assessor, or the county assessor in those counties in which a county assessor is elected pursuant to Section 3-45 of the Property Tax Code, to require timely filing of a properly completed registration for each mobile home or manufactured home located in a mobile home park in his or her township or county, as the case may be. Any person furnishing misinformation for purposes of registration or failing to record a required registration is guilty of a Class A misdemeanor. This Section applies only when the tax permitted by Section 3 has been imposed on mobile homes and manufactured homes located inside mobile home parks.
(Source: P.A. 98-749, eff. 7-16-14.)

(35 ILCS 515/5) (from Ch. 120, par. 1205)
Sec. 5.
The township assessor, county assessor or supervisor of assessments, within 7 days after filing of a registration, shall deliver such registration to the county clerk.
(Source: P.A. 78-375.)

(35 ILCS 515/6) (from Ch. 120, par. 1206)
Sec. 6. Computation, certification, and distribution of tax. Except as otherwise provided in this Section, within 60 days of receipt of each registration form, the county clerk or, in counties in which a county assessor is elected pursuant to Section 3-45 of the Property Tax Code, the county assessor shall compute the tax due, as provided in Section 3, and certify the tax to the county treasurer who shall mail the tax bill to the owner of such mobile home at the time he receives the certification or on the annual billing date, whichever occurs later. If the registration form is accompanied by a receipt for privilege taxes paid in Illinois for the current tax year, no further privilege tax shall be imposed for the remainder of the current tax year. If the mobile home is initially harbored after the annual liability date, as provided in Section 3 of this Act, the county clerk or county assessor shall reduce such tax 1/12 for each month that has passed since such annual liability date. A mobile home harbored after the first day of such month shall be considered to have been harbored for the entire month for the purposes of this Section. Thereafter, for taxable years prior to taxable year 2003, except for the year 1976, the county clerk or county assessor shall compute such tax as of the first day of June of each year and certify the tax to the county treasurer. For taxable year 2003 and thereafter, the county clerk or county assessor shall compute the tax as of the first day of March of each year and certify the tax to the county treasurer. Such tax shall be due and payable to the county treasurer within 60 days after the treasurer mails the tax bill to the address of record. The first tax bill mailed for taxable year 2003 shall include the following notice: "The manner in which delinquent taxes on mobile homes are collected has been changed by the enactment of the Mobile Home Local Services Tax Enforcement Act. Failure to pay this tax can result in a penalty of $25 per month." The county treasurer shall distribute such taxes to the local taxing districts within the boundaries of which such mobile homes are located, in the same proportion as the property taxes collectible for each such taxing district in the prior year.
In order to effect the change of the annual billing date and the date of liability, provided for by this amendatory Act of 1975, the county clerk shall compute such tax as of July 1, 1976, for the 1/2 year period from July 1, 1976, through December 31, 1976, at 1/2 the amount of the annual tax. The tax for such period shall be certified, billed, collected and distributed in the same manner as is provided in this Section as taxes for a full year, and shall be subject to a proportionate reduction if the mobile home is initially harbored after July 1, 1976 and before January 1, 1977.
(Source: P.A. 92-807, eff. 1-1-03.)

(35 ILCS 515/6.1) (from Ch. 120, par. 1206.1)
Sec. 6.1. If a tax bill is in error as to the square footage of the mobile home or as to the rate of tax, the owner may file within 6 months following receipt of the bill an affidavit with the county board of assessors, supervisor of assessments or county assessor setting forth such error. If the tax bill does not show the name of the correct owner, the person whose name appears as owner on the bill may file an affidavit with the county board of assessors, supervisor of assessments or county assessor so stating and identifying the correct owner, if known. Upon the filing of an affidavit as provided in this Section, the county clerk or, in counties in which a county assessor is elected pursuant to Section 3-45 of the Property Tax Code, the county assessor shall issue a corrected bill and shall so indicate on his records.
(Source: P.A. 88-670, eff. 12-2-94.)

(35 ILCS 515/7) (from Ch. 120, par. 1207)
Sec. 7. The local services tax for owners of mobile homes who (a) are actually residing in such mobile homes, (b) hold title to such mobile home as provided in the Illinois Vehicle Code, and (c) are 65 years of age or older or are persons with disabilities within the meaning of Section 3.14 of the Senior Citizens and Persons with Disabilities Property Tax Relief Act on the annual billing date shall be reduced to 80 percent of the tax provided for in Section 3 of this Act. Proof that a claimant has been issued an Illinois Person with a Disability Identification Card stating that the claimant is under a Class 2 disability, as provided in Section 4A of the Illinois Identification Card Act, shall constitute proof that the person thereon named is a person with a disability within the meaning of this Act. An application for reduction of the tax shall be filed with the county clerk by the individuals who are entitled to the reduction. If the application is filed after May 1, the reduction in tax shall begin with the next annual bill. Application for the reduction in tax shall be done by submitting proof that the applicant has been issued an Illinois Person with a Disability Identification Card designating the applicant's disability as a Class 2 disability, or by affidavit in substantially the following form:

(35 ILCS 515/7.5)
Sec. 7.5. Exemption for veterans with disabilities.
(a) Beginning on January 1, 2004, a mobile home owned and used exclusively by a veteran with a disability or the spouse or unmarried surviving spouse of the veteran as a home, is exempt from the tax imposed under this Act.
Beginning with the 2015 tax year, the exemption also applies to housing that is specifically constructed or adapted to suit a qualifying veteran's disability if the housing or adaptations are donated by a charitable organization, the veteran has been approved to receive funds for the purchase or construction of Specially Adapted Housing under Title 38, Chapter 21, Section 2101 of the United States Code, and the home has been inspected and certified by a licensed home inspector to be in compliance with applicable standards set forth in U.S. Department of Veterans Affairs, Veterans Benefits Administration Pamphlet 26-13 Handbook for Design of Specially Adapted Housing.
(b) As used in this Section:
"Veteran with a disability" means a person who has served in the armed forces of the United States and whose disability is of such a nature that the federal government has authorized payment for purchase or construction of specially adapted housing as set forth in the United States Code, Title 38, Chapter 21, Section 2101.
For purposes of this Section, "charitable organization" means any benevolent, philanthropic, patriotic, or eleemosynary entity that solicits and collects funds for charitable purposes and includes each local, county, or area division of that charitable organization.
"Unmarried surviving spouse" means the surviving spouse of the veteran at any time after the death of the veteran during which the surviving spouse is not married.
(c) Eligibility for this exemption must be reestablished on an annual basis by certification from the Illinois Department of Veterans' Affairs to the county clerk of the county in which the exempt mobile home is located. The county clerk shall forward a copy of the certification to local assessing officials.
(Source: P.A. 98-1145, eff. 12-30-14; 99-143, eff. 7-27-15.)

(35 ILCS 515/8) (from Ch. 120, par. 1208)
Sec. 8. Failure to pay tax; lien. If any local services tax imposed by this Act is not paid when due, the county treasurer of the county in which the mobile home is located shall have a lien on the mobile home for the amount of the tax, addition to the tax, penalty and interest due. The treasurer shall notify the taxpayer in writing of the existence of the lien. Such lien shall terminate (i) unless the county treasurer files with the county recorder of the county in which the mobile home is located a notice of lien within one year of such tax due date or (ii) if the county treasurer applies for judgment and order of sale for delinquent taxes on mobile homes pursuant to the provisions of the Mobile Home Local Services Tax Enforcement Act and the taxes are sold. From the time of the filing, the amount set forth in the certificate also constitutes a lien upon all property of the taxpayer then owned by him or thereafter acquired by him in the period before the expiration of the lien. Such liens have the same force, effect and priority as a judgment lien and continue for 10 years from the date of the recording unless sooner released or otherwise discharged. The county treasurer may, at any time, release all or any portion of the property subject to any lien provided for in this Act or subordinate the lien to other liens if he determines that the taxes are sufficiently secured by a lien or other property of the taxpayer or that the release or subordination of the lien will not endanger or jeopardize the collection of the taxes.
If the owner of a mobile home upon which the tax has not been paid does not make payment within 6 months after a lien has been filed, civil action may be instituted by the collector for the amount of the tax, plus interest, penalties and costs. If sale of the property is ordered, the court may direct the sale to be made in cash or on such terms as it may deem in the best interests of all parties. The court may direct that such sale be held by the sheriff or in open court.
(Source: P.A. 92-807, eff. 1-1-03.)

(35 ILCS 515/9) (from Ch. 120, par. 1209)
Sec. 9. Additional charge for delinquent taxes; penalty for fraud. For taxable years prior to 2003, if any local services tax, or part thereof, imposed by this Act is not paid on or before the due date for such tax, interest on such amount at the rate of 1 1/2% per month shall be paid for the period from such due date to the date of payment of such amount. For taxable year 2003 and thereafter, if any local services tax, or part thereof, imposed by this Act is not paid on or before the due date for such tax, the taxpayer shall be required to pay a penalty of $25 per month, or any portion thereof, not to exceed $100. If such failure to pay such tax is the result of fraud, there shall be added to the tax as a penalty an amount equal to 50% of the deficiency.
(Source: P.A. 92-807, eff. 1-1-03.)

(35 ILCS 515/9.1) (from Ch. 120, par. 1209.1)
Sec. 9.1. This Act does not apply to mobile homes in counties with a population exceeding 2,000,000 inhabitants.
(Source: P.A. 79-1184.)

(35 ILCS 515/9.2) (from Ch. 120, par. 1209.2)
Sec. 9.2. If any section, sub-section, sentence or clause of this Act shall be adjudged unconstitutional, such adjudication shall not affect the validity of the Act as a whole or of any section, sub-section, sentence or clause thereof not adjudged unconstitutional.
(Source: P.A. 79-1184.)

(35 ILCS 515/9.3)
Sec. 9.3. Ordinances for delay of penalties and sale following disaster.
(a) Beginning in tax year 2011, the county board of a county that has been designated in whole or in part as a disaster area by the President of the United States or the Governor of the State may adopt an ordinance or resolution providing that penalties to be assessed under Section 9 against a Taxpayer either in the calendar year of the disaster or the preceding year shall not accrue until a court enters the order for sale of the property, provided that the Taxpayer's mobile home was substantially damaged or adversely affected by the disaster and located in one or more townships (or congressional townships if the assessor's books are organized by congressional townships) deemed by the Board to have been affected by the disaster. The ordinance or resolution shall provide that a person may pay delinquent taxes on an affected mobile home without penalty being assessed until the last working day before the court enters the order for sale of the property. If adopted, the ordinance or resolution must establish a procedure for affected property owners to make application to a designated county official who shall (i) determine, according to the guidelines in the ordinance or resolution, whether the property is substantially damaged or adversely affected and (ii) approve damaged or adversely affected property for the delay in accrual of penalty specified in the ordinance or resolution. The designated county official shall notify the county collector of the mobile home number and the name of the owner of property approved for relief.
(b) The county board of any county that has been designated in whole or in part as a disaster area by the President of the United States or the Governor of the State of Illinois may adopt an ordinance or resolution providing that, for any mobile home that is situated within the designated disaster area and is determined, in the manner provided in the ordinance or resolution, to be substantially damaged or adversely affected by the disaster: (i) the date upon which the privilege taxes are to become or became delinquent under Section 6 may be postponed until the postponed delinquency date established by the ordinance or resolution, (ii) the payment of the penalty provided under Section 9 may be delayed until the postponed delinquency date established by the ordinance or resolution, (iii) the county collector may be ordered not to give notice of application for judgment of sale under the Mobile Home Local Services Tax Enforcement Act and not to apply for judgment and order of sale under that Act until after the postponed delinquency date for the payment of tax on mobile homes established in the ordinance or resolution, and (iv) the county collector may be directed to refund any payment of tax that is due in the year the disaster is declared and that has been paid by the holder of a certificate of purchase for a prior year on that property. The ordinance or resolution shall establish a procedure for owners of mobile homes situated in the designated disaster area to make application to a designated county official, who shall (i) determine, according to the guidelines established by the ordinance or resolution, if the property is substantially damaged or adversely affected and (ii) approve the property for relief as specified in the ordinance or resolution adopted under this subsection (b). The designated county official shall notify the county collector of the parcel number and name of the property owner of property approved for relief.
(Source: P.A. 96-1211, eff. 7-22-10.)

(35 ILCS 515/10) (from Ch. 120, par. 1210)
Sec. 10. Mobile home dealers shall within 10 days after any retail sale and delivery of a mobile home, notify the county clerk of the county in which the point of delivery is located of the sale, the name of the purchaser, year of manufacture, the point at which delivery to the purchaser was made, and the serial number and exterior measurements of the mobile home.
(Source: P.A. 81-1137.)

(35 ILCS 515/10.1) (from Ch. 120, par. 1210.1)
Sec. 10.1. Notice to assessor of ownership change. An operator of a mobile home park licensed under the provisions of the Mobile Home Park Act and any land owner on which an inhabited mobile home is located shall notify the township assessor, if any, or the Supervisor of Assessments or county assessor if there is no township assessor, or the county assessor in those counties in which a county assessor is elected pursuant to Section 3-45 of the Property Tax Code, when a change in ownership occurs in a mobile home located in such a park or on such land. Such notification shall include the same information for the new owner as that contained in the registration form required of mobile home park operators and mobile home owners by Section 4 of this Act.
(Source: P.A. 92-807, eff. 1-1-03.)

(35 ILCS 515/11) (from Ch. 120, par. 1211)
Sec. 11. Before any mobile home subject to the tax imposed by this Act may be moved, the transporting company must obtain a permit from the county treasurer certifying that the tax on the mobile home has been paid for the current tax period and all previous tax periods for which taxes remain due. It shall be a Class B misdemeanor for any person or entity to move any mobile home or cause it to be moved a distance of more than one mile without having received such permit from the taxpayer. It shall be a Class B misdemeanor for any taxpayer to move any mobile home or cause it to be moved a distance of more than one mile without such permit having been issued by the county treasurer. This Section does not apply to (i) any person or entity who moves a mobile home or causes it to be moved pursuant to a court order, nor does this Section apply to any person or municipality that moves a mobile home under the Abandoned Mobile Home Act or (ii) a mobile home park owner that moves an abandoned mobile home for its disposal as scrap or otherwise without further use as a mobile home.
(Source: P.A. 94-358, eff. 7-29-05.)

(35 ILCS 515/12) (from Ch. 120, par. 1212)
Sec. 12. It shall be a Class B misdemeanor to fail to submit information required under this Act or to knowingly submit any false information under this Act.
(Source: P.A. 79-1184.)

(35 ILCS 515/13) (from Ch. 120, par. 1213)
Sec. 13. If any provision of this Act or the application thereof to any person or circumstance is held invalid, such invalidity does not affect other provisions or applications of this Act which can be given effect without the invalid application or provision, and to this end the provisions of this Act are declared to be severable.
(Source: P.A. 79-1184.)

(35 ILCS 515/14) (from Ch. 120, par. 1214)
Sec. 14. This Act shall be known and may be cited as the "Mobile Home Local Services Tax Act".
(Source: P.A. 79-1184.)



35 ILCS 516/ - Mobile Home Local Services Tax Enforcement Act.

Division 1 - General Provisions

(35 ILCS 516/Div. 1 heading)

(35 ILCS 516/1)
Sec. 1. Short title. This Act may be cited as the Mobile Home Local Services Tax Enforcement Act.
(Source: P.A. 92-807, eff. 1-1-03.)

(35 ILCS 516/5)
Sec. 5. Definitions. As used in this Act:
"Mobile home" means that term as defined in the Mobile Home Local Services Tax Act.
(Source: P.A. 92-807, eff. 1-1-03.)

(35 ILCS 516/10)
Sec. 10. Application. This Act applies to delinquencies in payment of the tax imposed by the Mobile Home Local Services Tax Act.
(Source: P.A. 92-807, eff. 1-1-03.)



Division 2 - Enforcement Actions

(35 ILCS 516/Div. 2 heading)

(35 ILCS 516/15)
Sec. 15. Lien; payments by representative or agent. When a mobile home is taxed to any person as agent for another, or in a representative capacity, the agent or representative shall have a lien on the mobile home, or any mobile home of his or her principal in the agent's possession, until he or she is indemnified against the payment thereof, or, if he or she has paid the tax, until he or she is reimbursed for the payment.
(Source: P.A. 92-807, eff. 1-1-03.)

(35 ILCS 516/20)
Sec. 20. Lien for taxes. The taxes upon a mobile home, together with all penalties, interests, and costs that may accrue thereon, shall be a prior and first lien on the mobile home, superior to all other liens and encumbrances, from and including the first day of January in the year in which the taxes are imposed until the taxes are paid or until a court order transfers ownership of the mobile home.
(a) Foreclosure; mobile home forfeited for 2 or more years. A lien may be foreclosed, in the circuit court in the name of the People of the State of Illinois, whenever the taxes for 2 or more years on the same mobile home have been forfeited to the State and there is not an open scavenger buy. The mobile home may be sold under the order of the court by the person having authority to receive County taxes, with notice to interested parties and right of redemption from the sale, (except that the interest or any other amount to be paid upon redemption in addition to the amount for which the mobile home was sold shall be as provided herein), as provided in Sections 290 through 310 and 325.
In any action to foreclose the lien for delinquent taxes brought by the People of the State of Illinois when the taxes for 2 or more years on the same mobile home have been forfeited to the State, service of process shall be made in the manner now prescribed by law. All owners, parties interested, and occupants of any mobile home against which tax liens are sought to be foreclosed shall be named as parties defendant, and shall be served in the manner and form as provided by law for the service of defendants in foreclosures of lien or encumbrances upon real estate. In case there are other parties with ownership interests in the mobile home, they shall be named in the notice under the designation "unknown owners".
(b) Redemption interest. The interest to be paid upon redemption from all tax foreclosure sales held under this Section shall be:
(1) If redeemed within 2 months from the date of the

sale, 3% per month upon the amount for which the mobile home was sold for each of the first 2 months, or fraction thereof;

(2) If redeemed between 2 and 6 months from the date

of the sale, 12% of the amount of sale;

(3) If redeemed between 6 and 12 months from the date

of the sale, 24% of the amount of sale;

(4) If redeemed between 12 and 18 months from the

date of the sale, 36% of the amount of sale;

(5) If redeemed between 18 and 24 months from the

date of the sale, 48% of the amount of sale;

(6) If redeemed after 24 months from the date of

sale, the 48% for the 24 months plus interest at 6% per year thereafter.

(c) Enforcement of lien from rents and profits. A lien under this Section may be enforced at any time after 6 months from the day the tax becomes delinquent out of the rents and profits of the mobile home accruing, or accrued and under the control or jurisdiction of a court. This process may be initiated by the county board of the county or by the corporate authorities of any taxing body entitled to receive any part of the delinquent tax, by petition in any pending suit having jurisdiction of the mobile home, or in any application for judgment and order of sale of mobile homes for delinquent taxes in which the mobile home is included, in the name of the People of the State of Illinois.
The process, practice, and procedure under this subsection shall be the same as provided in the Civil Practice Law and the Supreme Court Rules adopted in relation to that Law, except that receivers may be appointed on not less than 3 days' written notice to holders of certificate of title or persons in possession. In all petitions the court shall have power to appoint the county collector to take possession of the mobile home only for the purpose of collecting the rents, issues and profits therefrom, and to apply them in satisfaction of the tax lien. When the taxes set forth in the petition are paid in full, the receiver shall be discharged. If the taxes described in the petition are reduced by the final judgment of a court, the county collector shall immediately refund all moneys collected by him or her as receiver over and above the taxes as reduced, and shall deduct that amount from the moneys thereafter distributed to the taxing bodies which received the tax revenue.
In proceedings to foreclose the tax lien, or in petitions to enforce the lien, the amount due on the collector's books against the mobile home shall be prima facie evidence of the amount of taxes against the mobile home. When any taxes are collected, they shall be paid to the county collector, to be distributed by him or her to the authorities entitled to them. All sales made under this Section shall be conducted under the order and supervision of the court by the county collector.
An action to foreclose the lien for delinquent taxes under this Act is an action in rem.
(Source: P.A. 92-807, eff. 1-1-03.)

(35 ILCS 516/25)
Sec. 25. Preventing waste to mobile homes; receiver. During the pendency of any tax foreclosure proceeding and until the time to redeem the mobile home sold expires, or redemption is made, from any sale made under any judgment foreclosing the lien of taxes, no waste shall be committed or suffered on any of the mobile homes involved. The mobile home shall be maintained in good condition and repair. When violations of local building, health, or safety codes or violations of mobile home park rules and regulations make the mobile home dangerous or hazardous, when taxes on the mobile home are delinquent for 2 years or more, or when in the judgment of the court it is to the best interest of the parties, the court may, upon the verified petition of any party to the proceeding, or the holder of the certificate of purchase, appoint a receiver for the mobile home with like powers and duties of receivers as in cases of foreclosure of mortgages or trust deeds. The court, in its discretion, may take any other action as may be necessary or desirable to prevent waste and maintain the mobile home in good condition and repair.
(Source: P.A. 92-807, eff. 1-1-03.)

(35 ILCS 516/30)
Sec. 30. No receiver for homestead dwelling. No receiver shall be appointed under the provisions of Section 25 for mobile homes used as a family dwelling and occupied by the owner as a residence at the time the unpaid taxes became a lien and continuously thereafter.
(Source: P.A. 92-807, eff. 1-1-03.)

(35 ILCS 516/35)
Sec. 35. Purchase and sale by county; distribution of proceeds. When any mobile home is delinquent, or is forfeited for each of 2 or more years, and is offered for sale under any of the provisions of this Act, the county board of the county in which the mobile home is located, in its discretion, if there are no other bids, may bid, or, in the case of a forfeited mobile home, may apply to purchase it, in the name of the county as trustee for all taxing districts having an interest in the mobile home's taxes for the nonpayment of which the mobile home is sold. The presiding officer of the county board, with the advice and consent of the board, may appoint on its behalf some officer or person to attend such sales and bid or, in the case of a forfeited mobile home, to apply to the county clerk to purchase. The county shall apply on the bid or purchase the unpaid taxes due upon the mobile home. No cash need be paid. The county shall take all steps necessary to acquire certificate of title to the mobile home and upon acquisition of the certificate of title may manage and operate the mobile home. When a county, or other taxing district within the county, is a petitioner for a tax certificate of title, no filing fee shall be required. When a county or other taxing district within the county is the petitioner for a tax certificate of title, one petition may be filed including all mobile homes that are tax delinquent within the county or taxing district, and any publication made under Section 380 of this Act may combine all such mobile homes within a single notice. The notice shall list the street or common address, and the mobile home park where the mobile home is sited, if known, of the mobile homes for informational purposes. The county, as tax creditor and as trustee for other tax creditors, or other taxing districts within the county, shall not be required to allege and prove that all taxes that become due and payable after the sale to the county have been paid nor shall the county be required to pay the subsequently accruing taxes at any time, except when subsequent taxes are sold to another buyer. The county board or its designee may prohibit the county collector from including the mobile home in the tax sale of one or more subsequent years. The lien of taxes that become due and payable after a sale to a county shall merge in the certificate of title of the county, or other taxing district within the county, on the issuance of a certificate of title.
The County may sell or assign the mobile home so acquired, or the certificate of purchase to it, to any party, including taxing districts. The proceeds of that sale or assignment, less all costs of the county incurred in the acquisition and sale or assignment of the mobile home, shall be distributed to the taxing districts in proportion to their respective interests therein.
Under Sections 55 and 60, a County may bid or purchase only in the absence of other bidders.
(Source: P.A. 92-807, eff. 1-1-03.)

(35 ILCS 516/40)
Sec. 40. Tax abatement after acquisition by a governmental unit. When any county or municipality acquires a mobile home through the foreclosure of a lien, through a judicial order, through the foreclosure of receivership certificate lien, or by acceptance of a certificate of title in lieu of foreclosing any lien against the mobile home, or when any county or other taxing district acquires a certificate of title for a mobile home under Section 35 or Sections 90 and 200, all due or unpaid mobile home taxes and existing liens for unpaid mobile home taxes imposed or pending under any law or ordinance of this State or any of its political subdivisions shall become null and void.
(Source: P.A. 92-807, eff. 1-1-03.)

(35 ILCS 516/45)
Sec. 45. Notice to county officials; voiding of tax bills. The county board or corporate authorities of the county, or other taxing district acquiring a mobile home under Section 35 shall give written notice of the acquisition to the chief county assessment officer and the county collector and the county clerk of the county in which the mobile home is located, and request the voiding of the tax liens as provided in this Section. The notice shall describe the acquired mobile home by the vehicle identification number of the mobile home, if there is one.
Upon receipt of the notice, the county collector and county clerk or county assessor, as appropriate shall void the current and all prior unpaid taxes on the records in their respective offices by entering the following statement upon their records for the mobile home: "Acquired by ... (name of county or municipality acquiring the mobile home under Section 35). Taxes due and unpaid on this mobile home ... (give vehicle identification number, if any, and location of the mobile home) ... are waived and null and void under Section 45 of the Mobile Home Local Services Tax Enforcement Act. The tax bills of this mobile home are hereby voided and liens for the taxes are extinguished."
(Source: P.A. 92-807, eff. 1-1-03.)

(35 ILCS 516/50)
Sec. 50. Liability of owner; rights of tax purchaser. Nothing in Sections 40 and 45 shall relieve any owner liable for delinquent mobile home taxes under the Mobile Home Local Services Tax Act from the payment of any delinquent taxes or liens which have become null and void under those Sections.
Sections 45 and 50 shall not adversely affect the rights or interests of the holder of any bona fide certificate of purchase of the mobile home for delinquent taxes. However, upon acquisition of a mobile home by a governmental unit as set forth in Section 40, the rights and interests of the holder of any bona fide certificate of purchase of the mobile home for delinquent taxes shall be limited to a sale in error and a refund as provided under Section 255.
(Source: P.A. 92-807, eff. 1-1-03.)

(35 ILCS 516/55)
Sec. 55. Published notice of annual application for judgment and sale; delinquent taxes. At any time after all taxes have become delinquent in any year, the Collector shall publish an advertisement, giving notice of the intended application for judgment and sale of the delinquent mobile homes. Except as provided below, the advertisement shall be in a newspaper published in the township or road district in which the mobile homes are located. If there is no newspaper published in the township or road district, then the notice shall be published in some newspaper in the same county as the township or road district, to be selected by the county collector. When the mobile home is in an incorporated town which has superseded a civil township, the advertisement shall be in a newspaper published in the incorporated town or if there is no such newspaper, then in a newspaper published in the county.
(Source: P.A. 92-807, eff. 1-1-03.)

(35 ILCS 516/60)
Sec. 60. Times of publication of notice. The advertisement shall be published once at least 10 days before the day on which judgment is to be applied for, and shall contain a list of the delinquent mobile homes upon which the taxes or any part thereof remain due and unpaid, the names of owners, the street and the common address where the mobile home is sited, if known, the vehicle identification number, if known, the total amount due, and the year or years for which they are due. In counties of less than 3,000,000 inhabitants, advertisement shall include notice of the registration requirement for persons bidding at the sale.
The collector shall give notice that he or she will apply to the circuit court on a specified day for judgment against the mobile homes for the taxes, and costs, and for an order to sell the mobile homes for the satisfaction of the amount due.
The collector shall also give notice of a date within the next 5 business days after the date of application on which all the mobile homes for the sale of which an order is made will be exposed to public sale at a location within the county designated by the county collector, for the amount of taxes and cost due. The advertisement published according to the provisions of this Section shall be deemed to be sufficient notice of the intended application for judgment and of the sale of mobile homes under the order of the court.
(Source: P.A. 94-19, eff. 6-14-05.)

(35 ILCS 516/65)
Sec. 65. Costs of publishing delinquent list. A county shall pay for the printer for advertising delinquent lists for mobile homes, $0.40 per column line, to be taxed and collected as costs.
The printer shall receive for printing the preamble, the descriptive headings, the affidavit, and any other matter accompanying the delinquent list, the sum of $0.40 per line, to be paid by the county.
No costs except printer's fee shall be charged on any mobile homes forfeited to the State.
(Source: P.A. 92-807, eff. 1-1-03.)

(35 ILCS 516/70)
Sec. 70. Sale of mobile homes previously ordered sold. A mobile home ordered sold by unexecuted judgments and orders of sale, previously entered, shall be included in the advertisement for sale only under the previous orders, and shall be sold in the order in which they appear in the delinquent list contained in the advertisement. At any time between annual sales the county collector also may advertise for sale any mobile homes subject to sale under orders previously entered and not executed for any reason. The advertisement and sale shall be regulated by the provisions regulating the annual advertisement and sale of delinquent mobile homes, as far as applicable.
(Source: P.A. 92-807, eff. 1-1-03.)

(35 ILCS 516/75)
Sec. 75. Use of figures and letters in advertisement and other lists. In all advertisements for the sale of mobile homes for taxes, and in entries required to be made by the clerk of the court or other officer, letters, figures, or characters may be used to denote the year or the years for which the taxes were due and the amount of taxes, interest, and costs. The county collector may subsequently advertise and obtain judgment on mobile homes that have been omitted, or that have been erroneously advertised or described in the first advertisement.
(Source: P.A. 92-807, eff. 1-1-03.)



Division 3 - Notice And Publication Provisions

(35 ILCS 516/Div. 3 heading)

(35 ILCS 516/80)
Sec. 80. Mailed notice of application for judgment and sale. Not less than 15 days before the date of application for judgment and sale of delinquent mobile homes, the county collector shall mail, by registered or certified mail, a notice of the forthcoming application for judgment and sale to the person shown by the current collector's warrant book to be the party in whose name the taxes were last computed or to the current owner of record. The notice shall include the intended dates of application for judgment and sale and commencement of the sale, and a description of the mobile homes. The county collector must present proof of the mailing to the court along with the application for judgement.
In counties with less than 3,000,000 inhabitants, a copy of this notice shall also be mailed by the county collector by registered or certified mail to any lienholder of record who annually requests a copy of the notice. The failure of the county collector to mail a notice or its non-delivery to the lienholder shall not affect the validity of the judgment.
The collector shall collect $10 from the proceeds of each sale to cover the costs of registered or certified mailing and the costs of advertisement and publication. If a taxpayer pays the taxes on the mobile home after the notice of the forthcoming application for judgment and sale is mailed but before the sale is made, then the collector shall collect $10 from the taxpayer to cover the costs of registered or certified mailing and the costs of advertisement and publication.
(Source: P.A. 92-807, eff. 1-1-03; 93-899, eff. 8-10-04.)

(35 ILCS 516/85)
Sec. 85. Printer's error in advertisement. In all cases where there is a printer's error in the advertised list which prevents judgment from being obtained against any mobile home, or against all of the delinquent list, at the time stated in the advertisement, the printer shall lose the compensation allowed by this Act for those mobile homes containing errors, or for the entire list, as the case may be.
(Source: P.A. 92-807, eff. 1-1-03.)

(35 ILCS 516/90)
Sec. 90. Scavenger sale. At the same time the county collector annually publishes the collector's annual sale advertisement under Sections 55 and 60, the collector, if the county board so orders by resolution, must publish an advertisement giving notice of the intended application for judgment and sale of all mobile homes upon which all or a part of the taxes for each of 2 or more years, including the current tax year, are delinquent as of the date of the advertisement. In no event may there be more than 2 consecutive years without a sale under this Section. The term delinquent also includes forfeitures. The county collector shall include in the advertisement and in the application for judgment and sale under this Section and Section 200 the total amount of all taxes upon those mobile homes which are delinquent as of the date of the advertisement. In lieu of a single annual advertisement and application for judgment and sale under this Section and Section 200, the county collector may, from time to time, beginning on the date of the publication of the annual sale advertisement and before August 1 of the next year, publish separate advertisements and make separate applications on eligible mobile homes described in one or more volumes of the delinquent list. The separate advertisements and applications shall, in the aggregate, include all the mobile homes which otherwise would have been included in the single annual advertisement and application for judgment and sale under this Section. The advertisement and application for judgment and sale shall be in the manner prescribed by this Act relating to the annual advertisement and application for judgment and sale of delinquent mobile homes.
(Source: P.A. 92-807, eff. 1-1-03.)



Division 3.5 - Judgments and Sales

(35 ILCS 516/Div. 3.5 heading)

(35 ILCS 516/95)
Sec. 95. Time of applying for judgment. Except as otherwise provided in this Section, all applications for judgment and order of sale for taxes on delinquent mobile homes shall be made during the month of October.
Within 30 days after the day specified for the application for judgment the court shall hear and determine the matter. If judgment is rendered, the sale shall begin on the date within 5 business days specified in the notice as provided in Section 60. If the collector is prevented from advertising and obtaining judgment during the month of October, the collector may obtain judgment at any time thereafter; but if the failure arises by the county collector's not complying with any of the requirements of this Act, he or she shall be held on his or her official bond for the full amount of all taxes charged against him or her. Any failure on the part of the county collector shall not be allowed as a valid objection to the collection of any tax, or to entry of a judgment against any delinquent mobile homes included in the application of the county collector.
(Source: P.A. 92-807, eff. 1-1-03.)

(35 ILCS 516/100)
Sec. 100. Annual tax judgment, sale, redemption, and forfeiture record. The collector shall transcribe into a record prepared for that purpose, and known as the annual tax judgment, sale, redemption, and forfeiture record, the list of delinquent mobile homes. The record shall contain all the information necessary to be recorded, at least 5 days before the day on which application for judgment is to be made.
The record shall set forth the name of the owner and the street, common address, and mobile home park where the mobile home is sited, if known; a description of the mobile home, including the vehicle identification number, if known, model year, and square footage; the year or years for which the tax is due; the valuation on which the tax is extended; the amount of the consolidated and other taxes; the costs; and the total amount of charges against the mobile home.
The record shall also be ruled in columns to show the amount paid before entry of judgment; the amount of judgment and a column for remarks; the amount paid before sale and after entry of judgment; the amount of the sale; amount of interest or penalty; amount of cost; amount forfeited to the State; date of sale; name of purchaser; amount of sale and penalty; taxes of succeeding years; interest and when paid, interest and cost; total amount of redemption; date of redemption; when certificate of title executed; by whom redeemed; and a column for remarks or receipt of redemption money.
The record shall be kept in the office of the county clerk.
(Source: P.A. 99-274, eff. 1-1-16.)

(35 ILCS 516/105)
Sec. 105. Payment of delinquent tax before sale. Any person owning or claiming mobile homes upon which application for judgment is applied for may, in person or by agent, pay the taxes, and costs due to the county collector at any time before sale.
(Source: P.A. 92-807, eff. 1-1-03.)

(35 ILCS 516/110)
Sec. 110. Report of payments and corrections. On the day on which application for judgment on a delinquent mobile home is applied for, the collector, assisted by the county clerk, shall post all payments, compare and correct the list, and shall make and subscribe an affidavit, which shall be substantially in the following form:
State of Illinois)
) ss.
County of .......)
I ...., collector of the county of ...., do solemnly swear (or affirm, as the case may be), that the foregoing is a true and correct list of the delinquent mobile homes within the county of ...., upon which I have been unable to collect the taxes (and interest and printer's fees, if any), charged thereon, as required by law, for the year or years therein set forth; and that the taxes, now remain due and unpaid, to the best of my knowledge and belief.
Dated ..........
The affidavit shall be entered at the end of the list, and signed by the collector.
(Source: P.A. 92-807, eff. 1-1-03.)

(35 ILCS 516/112)
Sec. 112. Certificate of error. At any time before a judgment and order of sale is entered in any proceeding to collect or to enjoin the collection of taxes, the owner may file an affidavit with the board of review that the tax bill is in error as to the square footage or as to the rate of tax. The board of review, with the consent of the chief county assessment officer, may issue the person erroneously assessed a certificate of error setting forth the nature of the error and the cause or causes of the error. The certificate, when properly endorsed by a majority of the board of review and by the chief county assessment officer showing their concurrence, and not otherwise, may be used in evidence in any court of competent jurisdiction and, when introduced in evidence, shall become part of the court record and shall not be removed from the files except on an order of the court.
(Source: P.A. 96-254, eff. 8-11-09.)

(35 ILCS 516/115)
Sec. 115. Proceedings by court. Defenses to the entry of judgment against mobile homes included in the delinquent list shall be entertained by the court only when the defense includes a writing specifying the particular grounds for the objection.
If any party objecting is entitled to a refund of all or any part of a tax paid, the court shall enter judgment accordingly, and also shall enter judgment for the taxes, interest, and penalties as appear to be due. The judgment shall be considered as a several judgment against each mobile home, for each kind of tax included therein. The court shall direct the clerk to prepare and enter an order for the sale of the mobile home against which judgment is entered.
(Source: P.A. 92-807, eff. 1-1-03.)

(35 ILCS 516/120)
Sec. 120. Form of court order. A judgment and order of sale shall be substantially in the following form:
Whereas, due notice has been given of the intended application for a judgment against mobile homes, and no sufficient defense having been made or cause shown why judgment should not be entered against the mobile homes, for taxes, interest, penalties, and costs due and unpaid thereon for the year or years herein set forth, therefore the court hereby enters judgment against the above stated mobile homes, in favor of the People of the State of Illinois, for the amount of taxes, interest, penalties and costs due thereon. It is ordered by the court that the mobile homes be sold as the law directs.
The order shall be signed by the judge. In all judicial proceedings of any kind, for the collection of taxes, all amendments may be made which, by law, could be made in any personal action pending in that court.
(Source: P.A. 92-807, eff. 1-1-03.)

(35 ILCS 516/125)
Sec. 125. Cure of error or informality in computation of tax or collection of the taxes. No computation of the tax on a mobile home or charge for any of the taxes shall be considered illegal on account of any irregularity in the computation, or on account of the computation not having been made within the time required by law, or on account of the mobile home having been charged without name, or in any other name than that of the rightful owner. No error or informality in the proceedings of any of the officers connected with the computation or collection of the taxes, not affecting the substantial justice of the tax itself, shall vitiate or in any manner affect the tax or the computation thereof. Any irregularity or informality in the computation of the tax, or in any of the proceedings connected with the computation of the taxes, or any omission or defective act of any other officer or officers connected with the computation of the taxes, may be, in the discretion of the court, corrected, supplied and made to conform to law by the court, or by the person (in the presence of the court) from whose neglect or default it was occasioned.
(Source: P.A. 92-807, eff. 1-1-03.)



Division 4 - Annual Tax Sale Procedure

(35 ILCS 516/Div. 4 heading)

(35 ILCS 516/130)
Sec. 130. Entry of judgment for sale. If judgment is rendered against any mobile home for any tax, the county collector shall, after publishing a notice for sale in compliance with the requirements of Sections 55 or 60, proceed to offer the mobile home for sale pursuant to the judgment. However, in the case of an appeal from the judgment, if the party, when filing notice of appeal deposits with the county collector the amount of the judgment and costs, the collector shall not sell the mobile home until the appeal is disposed of.
(Source: P.A. 92-807, eff. 1-1-03.)

(35 ILCS 516/135)
Sec. 135. Examination of record; certificate of correctness. On the day advertised for sale, the county clerk, assisted by the collector, shall examine the list upon which judgment has been entered and ascertain that all payments have been properly noted thereon. The county clerk shall make a certificate to be entered on the record, following the order of court that the record is correct, and that judgment was entered upon the mobile home therein mentioned for the taxes, interest, and costs due thereon. The certificate shall be attested by the circuit court clerk under seal of the court and shall be the process on which the mobile home or any interest therein shall be sold for taxes, interest, and costs due thereon, and may be substantially in the following form:
State of Illinois County of .....
I, ...., clerk of the circuit court, in and for the county of ...., do hereby certify that the foregoing is a true and correct record of the delinquent mobile home in the county, against which judgment and order of sale was duly entered in the circuit court for the county, on (insert date), for the amount of the taxes, interest, and costs due severally thereon as therein set forth, and that the judgment and order of court in relation thereto fully appears on the record.
Dated (insert date).
(Source: P.A. 92-807, eff. 1-1-03.)

(35 ILCS 516/140)
Sec. 140. County clerk assistance at sale. The county clerk, in person or by deputy, shall attend all sales for taxes, made by the collector, and shall assist at the sales.
(Source: P.A. 92-807, eff. 1-1-03.)

(35 ILCS 516/145)
Sec. 145. Tax sale procedures. The collector, in person or by deputy, shall attend, on the day and in the place specified in the notice for the sale of mobile homes for taxes, and shall, between 9:00 a.m. and 4:00 p.m., or later at the collector's discretion, proceed to offer for sale, separately and in consecutive order, all mobile homes in the list on which the taxes, interest, or costs have not been paid. The collector's office shall be kept open during all hours in which the sale is in progress. The sale shall be continued from day to day, until all mobile homes in the delinquent list have been offered for sale.
(Source: P.A. 92-807, eff. 1-1-03.)

(35 ILCS 516/150)
Sec. 150. Penalty bids. The person at the sale offering to pay the amount due on each mobile home for the least penalty percentage shall be the purchaser of that mobile home. No bid shall be accepted for a penalty exceeding 18% of the amount of the tax on a mobile home.
(Source: P.A. 92-807, eff. 1-1-03.)

(35 ILCS 516/155)
Sec. 155. Registration. In counties with less than 3,000,000 inhabitants, unless the county board provides otherwise, no person shall be eligible to bid who did not register with the county collector at least 10 business days prior to the first day of sale authorized under Section 60.
(Source: P.A. 92-807, eff. 1-1-03.)

(35 ILCS 516/160)
Sec. 160. Forfeited mobile home. Every mobile home offered at public sale, and not sold for want of bidders, shall be forfeited to the State of Illinois. However, when the court, county clerk, and county treasurer certify that the taxes on a forfeited mobile home equal or exceed the actual value of the mobile home, the county collector shall, on the receipt of such certificate, offer the mobile home for sale to the highest bidder, after first giving 10 days' notice, in the manner described in Sections 55 and 60, of the time and place of sale, together with a description of the mobile home to be offered. A certificate of purchase shall be issued to the purchaser at the sale as in other cases provided in this Act. The county collector shall receive credit in the settlement with the taxing bodies for which the tax was levied for the amount not realized by the sale. The amount received from the sale shall be paid by the collector, pro rata, to the taxing bodies entitled to it.
(Source: P.A. 92-807, eff. 1-1-03.)

(35 ILCS 516/165)
Sec. 165. Record of sales and redemptions. When any mobile home is sold, the county clerk shall enter on the Tax Judgment, Sale, Redemption and Forfeiture Record, in the blank columns provided for that purpose, the name of the purchaser and the final bid. When any mobile home is redeemed from sale, the county clerk shall enter the name of the person redeeming, the redemption date, and the amount of redemption, in the proper column.
(Source: P.A. 92-807, eff. 1-1-03.)

(35 ILCS 516/170)
Sec. 170. Record of forfeitures. All mobile homes forfeited to the State at the sale shall be noted on the Tax Judgment, Sale, Redemption and Forfeiture Record.
(Source: P.A. 92-807, eff. 1-1-03.)

(35 ILCS 516/175)
Sec. 175. Payment for mobile homes purchased at tax sale; reoffering for sale. Except as otherwise provided below, the person purchasing any mobile home shall be liable to the county for the amount due and shall forthwith pay to the county collector the amount charged on the mobile home. Upon failure to do so, the amount due shall be recoverable in a civil action brought in the name of the People of the State of Illinois in any court of competent jurisdiction. The person so purchasing shall be relieved of liability only by payment of the amount due together with interest and costs thereon, or if the mobile home is reoffered at the sale, purchased, and paid for. Reoffering of the mobile home for sale shall be at the discretion of the collector. The sale shall not be closed until payment is made or the mobile home again offered for sale. The purchaser then shall be entitled to a certificate of purchase. If a purchaser fails to complete his or her purchase as provided in this Section, the purchase shall become void, and be of no effect, but the collector shall not refund the amount paid in cash at the time of the sale, except in cases of sale in error. That amount shall be treated as a payment and distributed to the taxing bodies as other collections are distributed. The lien for taxes for the amount paid shall remain on the mobile home, in favor of the purchaser, his or her heirs or assigns, until paid with 5% interest per year on that amount from the date the purchaser paid it. The amount and fact of such ineffective purchase shall be entered in the tax judgment, sale, redemption and forfeiture record opposite the mobile home upon which the lien remains. No redemption shall be made without payment of this amount for the benefit of the purchaser, and no future sale of the mobile home shall be made except subject to the lien of such purchaser.
(Source: P.A. 92-807, eff. 1-1-03.)

(35 ILCS 516/180)
Sec. 180. Automation fee. The county collector may assess to the purchaser of a mobile home for delinquent taxes an automation fee of not more than $10 per mobile home. In counties with less than 3,000,000 inhabitants:
(a) The fee shall be paid at the time of the purchase if the record keeping system used for processing the delinquent mobile home tax sales is automated or has been approved for automation by the county board. The fee shall be collected in the same manner as other fees or costs.
(b) Fees collected under this Section shall be retained by the county treasurer in a fund designated as the Tax Sale Automation Fund. The fund shall be audited by the county auditor. The county board shall make expenditures from the fund to pay any costs related to the automation of mobile home tax collections and delinquent mobile home tax sales, including the cost of hardware, software, research and development, and personnel.
(Source: P.A. 92-807, eff. 1-1-03.)

(35 ILCS 516/185)
Sec. 185. Certificate of purchase. The county clerk shall make out and deliver to the purchaser of any mobile home sold under Section 145, a certificate of purchase countersigned by the collector, describing the mobile home sold, including the vehicle identification number, the model year, and the square footage, the date of sale, the amount of taxes, interest, and cost for which it was sold, and that payment of the sale price has been made. If any person becomes the purchaser of more than one mobile home owned by one party or person, the purchaser may have the whole or one or more of them included in one certificate, but separate certificates shall be issued in all other cases. A certificate of purchase shall be assignable by endorsement. An assignment shall vest in the assignee or his or her legal representatives, all the right and title of the original purchaser.
If the tax certificate is lost or destroyed, the county clerk shall issue a duplicate certificate upon written request and a sworn affidavit by the tax sale purchaser, or his or her assignee, that the tax certificate is lost or destroyed. The county clerk shall cause a notation to be made in the tax sale and judgment book that a duplicate certificate has been issued, and redemption payments shall be made only to the holder of the duplicate certificate.
(Source: P.A. 92-807, eff. 1-1-03.)

(35 ILCS 516/190)
Sec. 190. Index of tax sale records. The county clerk may make an index of tax-sale records. The index shall be kept in the county clerk's office as a public record, open to inspection during office hours.
(Source: P.A. 92-807, eff. 1-1-03.)

(35 ILCS 516/195)
Sec. 195. County clerk's books and records; prima facie evidence. The books and records of the county clerk, or copies thereof, certified by the clerk, shall be prima facie evidence to prove the sale of any mobile home for taxes, the redemption of the mobile home, or payment of taxes thereon.
(Source: P.A. 92-807, eff. 1-1-03.)



Division 5 - Scavenger Sales; Procedures

(35 ILCS 516/Div. 5 heading)

(35 ILCS 516/200)
Sec. 200. Collector's scavenger sale. Upon the county collector's application under Section 90, to be known as the Scavenger Sale Application, the Court shall enter judgment for the taxes, interest, penalties, and costs as are included in the advertisement and appear to be due thereon after allowing an opportunity to object and a hearing upon the objections as provided in Section 115, and order those mobile homes sold by the county collector at public sale to the highest bidder for cash, notwithstanding the bid may be less than the full amount of taxes, interest, penalties, and costs for which judgment has been entered.
(a) Conducting the sale; bidding. All mobile homes shall be offered for sale in consecutive order as they appear in the delinquent list. The minimum bid for any mobile home shall be $250 or one-half of the tax if the total liability is less than $500. The successful bidder shall immediately pay the amount of minimum bid to the County Collector in cash, by certified or cashier's check, by money order, or, if the successful bidder is a governmental unit, by a check issued by that governmental unit. If the bid exceeds the minimum bid, the successful bidder shall pay the balance of the bid to the county collector in cash, by certified or cashier's check, by money order, or, if the successful bidder is a governmental unit, by a check issued by that governmental unit by the close of the next business day. If the minimum bid is not paid at the time of sale or if the balance is not paid by the close of the next business day, then the sale is void and the minimum bid, if paid, is forfeited to the county general fund. In that event, the mobile home shall be reoffered for sale within 30 days of the last offering of mobile homes in regular order. The collector shall make available to the public a list of all mobile homes to be included in any reoffering due to the voiding of the original sale. The collector is not required to serve or publish any other notice of the reoffering of those mobile homes. In the event that any of the mobile homes are not sold upon reoffering, or are sold for less than the amount of the original voided sale, the original bidder who failed to pay the bid amount shall remain liable for the unpaid balance of the bid in an action under Section 175. Liability shall not be reduced where the bidder upon reoffering also fails to pay the bid amount, and in that event both bidders shall remain liable for the unpaid balance of their respective bids. A sale of mobile homes under this Section shall not be final until confirmed by the court.
(b) Confirmation of sales. The county collector shall file his or her report of sale in the court within 30 days after the date of sale of each mobile home. No notice of the county collector's application to confirm the sales shall be required except as prescribed by rule of the court. Upon confirmation, except in cases where the sale becomes void under Section 430, or in cases where the order of confirmation is vacated by the court, a sale under this Section shall extinguish the in rem lien of the taxes, for which judgment has been entered and a redemption shall not revive the lien. Confirmation of the sale shall in no event affect the owner's personal liability to pay the taxes, interest, and penalties as provided in this Act or prevent institution of a proceeding under Section 355 to collect any amount that may remain due after the sale.
(c) Issuance of tax sale certificates. Upon confirmation of the sale, the county clerk and the county collector shall issue to the purchaser a certificate of purchase in the form prescribed by Section 185 as near as may be. A certificate of purchase shall not be issued to any person who is ineligible to bid at the sale or to receive a certificate of purchase under Section 205.
(d) Scavenger Tax Judgment, Sale and Redemption Record; sale of parcels not sold. The county collector shall prepare a Scavenger Tax Judgment, Sale and Redemption Record. The county clerk shall write or stamp on the scavenger tax judgment, sale, forfeiture and redemption record opposite the description of any mobile home offered for sale and not sold, or not confirmed for any reason, the words "offered but not sold". The mobile homes that are offered for sale under this Section and not sold or not confirmed shall be offered for sale annually thereafter in the manner provided in this Section until sold. At any time between annual sales the county collector may advertise for sale any mobile homes subject to sale under judgments for sale previously entered under this Section and not executed for any reason. The advertisement and sale shall be regulated by the provisions of this Act as far as applicable.
(e) Proceeding to tax certificate of title. The owner of the certificate of purchase shall give notice as required by Sections 365 through 390, and may extend the period of redemption as provided by Section 330. At any time within 5 months prior to expiration of the period of redemption from a sale under this Act, the owner of a certificate of purchase may file a petition and may obtain a tax certificate of title under Sections 390 through 410. All proceedings for the issuance of a tax certificate of title and all tax certificates of title for mobile homes sold under this Section shall be subject to Sections 390 through 410. This Section shall be liberally construed so that the certificates of title provided for in this Section convey merchantable title.
(f) Redemptions from scavenger sales. Redemptions may be made from sales under this Section in the same manner and upon the same terms and conditions as redemptions from sales made under the county collector's annual application for judgment and order of sale, except that in lieu of penalty the person redeeming shall pay interest on that part of the amount for which the mobile home was sold equal to or less than the full amount of delinquent taxes, penalties, interest, and costs, included in the judgment and order of sale as follows:
(1) If redeemed within the first 2 months from the

date of the sale, 3% per month upon the amount of taxes, penalties, interest, and costs due for each of the first 2 months, or fraction thereof.

(2) If redeemed at any time between 2 and 6 months

from the date of the sale, 12% of the amount of taxes, penalties, interest, and costs due.

(3) If redeemed at any time between 6 and 12 months

from the date of the sale, 24% of the amount of taxes, penalties, interest, and costs due.

(4) If redeemed at any time between 12 and 18 months

from the date of the sale, 36% of the amount of taxes, penalties, interest, and costs due.

(5) If redeemed at any time between 18 and 24 months

from the date of the sale, 48% of the amount of taxes, penalties, interest, and costs due.

(6) If redeemed after 24 months from the date of

sale, the 48% provided for the 24 months together with interest at 6% per annum thereafter on the amount of taxes, penalties, interest, and costs due.

The person redeeming shall not be required to pay any interest on any part of the amount for which the mobile home was sold that exceeds the full amount of delinquent taxes, penalties, interest, and costs included in the judgment and order of sale.
Notwithstanding any other provision of this Section, the amount required to be paid for redemption shall also include an amount equal to all delinquent taxes on the mobile home which taxes were delinquent at the time of sale. The delinquent taxes shall be apportioned by the county collector among the taxing districts in which the mobile home is situated in accordance with law. In the event that all moneys received from any sale held under this Section exceed an amount equal to all delinquent taxes on the mobile home sold, which taxes were delinquent at the time of sale, together with all publication and other costs associated with the sale, then, upon redemption, the county collector and the county clerk shall apply the excess amount to the cost of redemption.
(g) Bidding by county or other taxing districts. Any taxing district may bid at a scavenger sale. The county board of the county in which mobile homes offered for sale under this Section are located may bid as trustee for all taxing districts having an interest in the taxes for the nonpayment of which the mobile homes are offered. The county shall apply on the bid the unpaid taxes due upon the mobile home and no cash need be paid. The county or other taxing district acquiring a tax sale certificate shall take all steps necessary to acquire certificate of title to the mobile home and may manage and operate the mobile home so acquired.
When a county, or other taxing district within the county, is a petitioner for a tax certificate of title, no filing fee shall be required on the petition. The county as a tax creditor and as trustee for other tax creditors, or other taxing district within the county shall not be required to allege and prove that all taxes that become due and payable after the sale to the county have been paid. The county shall not be required to pay the subsequently accruing taxes at any time. Upon the written request of the county board or its designee, the county collector shall not offer the mobile home for sale at any tax sale subsequent to the sale of the mobile home to the county under this Section. The lien of taxes that become due and payable after a sale to a county shall merge in the certificate title of the county, or other taxing district, on the issuance of a certificate of title. The County may sell the mobile homes so acquired, or the certificate of purchase thereto, and the proceeds of the sale shall be distributed to the taxing districts in proportion to their respective interests therein. The presiding officer of the county board, with the advice and consent of the county board, may appoint some officer or person to attend scavenger sales and bid on its behalf.
(h) Miscellaneous provisions. In the event that a mobile home sold at any such sale is not redeemed within the time permitted by law and a tax certificate of title is issued, all moneys that may be received from the sale of mobile homes in excess of the delinquent taxes, together with all publication and other costs associated with the sale, shall, upon petition of any interested party to the court that issued the tax certificate of title, be distributed by the county collector pursuant to order of the court among the persons having legal or equitable interests in the mobile home according to the fair value of their interests in the mobile home. Appeals may be taken from the orders and judgments entered under this Section as in other civil cases. The remedy herein provided is in addition to other remedies for the collection of delinquent taxes.
(Source: P.A. 92-807, eff. 1-1-03.)

(35 ILCS 516/205)
Sec. 205. Scavenger sale; persons ineligible to bid or purchase.
(a) No person, except a unit of local government, shall be eligible to bid or receive a certificate of purchase at any sale under Section 200 unless that person has completed and delivered to the county clerk a true, accurate, and complete application for certificate of purchase which shall affirm that:
(1) the person has not bid upon or applied to

purchase any mobile home at the sale for a person who is the party or agent of the party who owns the mobile home or is responsible for the payment of the delinquent taxes;

(2) the person is not, nor is he or she the agent

for, the owner or party responsible for payment of the taxes on any mobile home which is located in the same county in which the sale is held and which is tax delinquent or forfeited for all or any part of each of 2 or more years; and

(3) the person, although otherwise eligible to bid,

has not either directly or through an agent twice during the same sale failed to complete a purchase by the immediate payment of the minimum bid or the payment of the balance of a bid within the time provided by Section 200.

(Source: P.A. 92-807, eff. 1-1-03.)

(35 ILCS 516/210)
Sec. 210. Scavenger sale registration. No person, except a unit of local government, shall be eligible to bid or to receive a certificate of purchase who did not register with the county collector at least 5 business days in advance of the first day of the sale under Section 200. The collector may charge, for each registration, a fee of not more than $50 in counties with less than 3,000,000 inhabitants. Registration shall be made upon such forms and according to such regulations as the county collector deems necessary in order to effect complete and accurate disclosure of the identity of all persons beneficially interested, directly or indirectly, in each sale under Section 200. The information to be disclosed shall include, but not be limited to, the name, address, and telephone number of the purchaser to whom the clerk and collector will be requested to issue a certificate of purchase; if the purchaser is a corporation, the place of incorporation and the names and addresses of its shareholders unless the corporation is publicly held; if the purchaser is a partnership, the names and addresses of all general and limited partners; if the purchaser is doing business under an assumed business name, the county where such name is registered and the names, addresses, and telephone numbers of all persons having an ownership interest in the business; and the identity and location of any other tax delinquent mobile home owned by the bidder and purchaser.
Every application for certificate of purchase and form for registration authorized and required by this Section and Section 215 shall be executed under penalty of perjury as though under oath or affirmation, but no acknowledgement is required.
(Source: P.A. 92-807, eff. 1-1-03.)

(35 ILCS 516/215)
Sec. 215. Scavenger sale; application for certificate of purchase. The application for certificate of purchase shall be executed by the purchaser and by any individual bidder acting in the purchaser's behalf. The application shall be initially executed and delivered to the county clerk at the time of registration for the sale as provided in this Section. Before receiving any certificate of purchase, each purchaser and individual bidder acting in the purchaser's behalf shall sign and deliver to the county clerk a schedule or schedules of the mobile homes for which that purchaser has successfully bid and is applying to purchase, which schedule or schedules shall be attached to and incorporated within the application. The schedule or schedules shall be accompanied by a fee, for each mobile home listed, of $10 in counties with less than 3,000,000 inhabitants. The application and schedule or schedules shall be in substantially the following form:

(35 ILCS 516/220)
Sec. 220. Scavenger sale; ineligible bid; liability.
(a) Any person who is ineligible under Section 205 to bid or to receive a certificate of purchase from a sale under Section 200, who nevertheless registers to bid or bids or receives or acquires ownership of a certificate of purchase from a sale, and any person who registers to bid or bids at a sale on behalf of an ineligible person, shall be personally liable, jointly and severally, in a sum equal to the full amount of delinquent or forfeited taxes, interest, penalties, and costs for which the judgment for sale under Section 200 was entered.
(b) The State's Attorney of the county in which the sale under Section 200 was conducted may bring an action in the name of the People of the State of Illinois against the person and, upon a finding of liability under this Section, the court shall enter judgment against the person in a sum equal to the full amount of delinquent or forfeited taxes, interest, penalties, and costs for which judgment for sale under Section 200 was entered, together with the costs of the action and reasonable attorney's fees. The proceeds of any judgment under this Section shall be paid into the county general fund.
(Source: P.A. 92-807, eff. 1-1-03.)

(35 ILCS 516/225)
Sec. 225. Tax scavenger sale fraud; definitions. For purposes of Section 230:
(1) "Ownership interest" means any title or other

interest in a mobile home, the holder of which is considered to be the owner of the mobile home for purposes of taxation under Section 3 of the Mobile Home Local Services Tax Act. Mobile home park owners are not deemed to have an ownership interest as defined in this Section.

(2) "Nonownership interest" means any interest in a

mobile home other than a contingent interest and other than an ownership interest as defined in this Section, including without limitation an easement or lien.

(3) "Mobile home" has the same meaning as defined in

Section 1 of the Mobile Home Local Services Tax Act.

(Source: P.A. 92-807, eff. 1-1-03.)

(35 ILCS 516/230)
Sec. 230. Offense of scavenger sale fraud. A person commits the offense of tax sale fraud who knowingly:
(a) enters a bid or authorizes or procures the entry

of a bid on any mobile home offered for sale under Section 200, when the person in whose behalf the bid is made or authorized or procured has an ownership interest or nonownership interest in the mobile home, or where that person had such an interest on January 1 of any year for which delinquent taxes were included within the judgment for sale under Section 200;

(b) acquires, or attempts to acquire, ownership of

any certificate of purchase for a mobile home sold under Section 200, when the person in whose behalf such certificate of purchase is or would be acquired has an ownership interest or nonownership interest in the mobile home, or where that person had that interest on January 1 of any year for which delinquent taxes were included within the judgment for sale under Section 200;

(c) conveys or assigns any certificate of purchase

for a mobile home sold under Section 200 to any person who has an ownership interest or nonownership interest in the mobile home, or who had that interest on January 1 of any year for which delinquent taxes were included within the judgment for sale under Section 200;

(d) makes a false statement in any application for

certificate of purchase or registration form submitted under Sections 210 and 215; or

(e) forfeits 2 or more bids at any one sale under

Section 200 by failing to pay the minimum cash bid timely or by failing to pay the balance of the bid timely as required by Section 200.

Tax sale fraud is a Class A misdemeanor. A subsequent conviction for tax sale fraud as defined in subsections (a) through (d) of this Section is a Class 4 felony.
(Source: P.A. 92-807, eff. 1-1-03.)



Division 6 - Indemnity Fund; Sales In Error

(35 ILCS 516/Div. 6 heading)

(35 ILCS 516/235)
Sec. 235. Creation of indemnity fund.
(a) Each person purchasing any mobile home at a sale under this Act shall pay to the county collector, prior to the issuance of any certificate of purchase, a fee of $20 for each item purchased. A like sum shall be paid for each year that all or a portion of subsequent taxes are paid by the tax purchaser and posted to the tax judgment, sale, redemption and forfeiture record where the underlying certificate of purchase is recorded.
(b) The amount paid prior to issuance of the certificate of purchase pursuant to subsection (a) shall be included in the purchase price of the mobile home in the certificate of purchase and all amounts paid under this Section shall be included in the amount required to redeem under Section 300. Except as otherwise provided in subsection (b) of Section 240, all money received under subsection (a) shall be paid by the collector to the county treasurer of the county in which the mobile home is situated, for the purpose of an indemnity fund. The county treasurer, as trustee of that fund, shall invest all of that fund, principal and income, in his or her hands from time to time, if not immediately required for payments of indemnities under subsection (a) of Section 245, in investments permitted by the Illinois State Board of Investment under Article 22A of the Illinois Pension Act. The county collector shall report annually to the county clerk on the condition and income of the fund. The indemnity fund shall be held to satisfy judgments obtained against the county treasurer, as trustee of the fund. No payment shall be made from the fund, except upon a judgment of the court which ordered the issuance of a tax certificate of title.
(Source: P.A. 94-412, eff. 8-2-05.)

(35 ILCS 516/240)
Sec. 240. Amount to be retained in indemnity fund.
(a) The county board in each county shall determine the amount of the fund to be maintained in that county, which amount shall not be less than $50,000 and shall not be greater than $1,000,000 in counties with less than 3,000,000 inhabitants. Any moneys accumulated by the county treasurer in excess of the amount so established, as trustee of the fund, shall be paid by him or her annually to the general fund of the county.
(b) In counties in which a Tort Liability Fund is established, all sums of money received under subsection (a) of Section 235 may be deposited in the general fund of the county for general county governmental purposes, if the county board provides by ordinance that the indemnity required by this Section shall be provided by the Tort Liability Fund.
(Source: P.A. 92-807, eff. 1-1-03.)

(35 ILCS 516/245)
Sec. 245. Payments from Indemnity Fund.
(a) Any owner of a mobile home sold under any provision of this Act who sustains loss or damage by reason of the issuance of a tax certificate of title under Section 360 or 400 and who is barred or is in any way precluded from bringing an action for the recovery of the mobile home shall have the right to indemnity for the loss or damage sustained, limited as follows:
(1) An owner who resided in a mobile home on the last

day of the period of redemption and who is equitably entitled to compensation for the loss or damage sustained has the right to indemnity. An equitable indemnity award shall be limited to the fair cash value of the mobile home as of the date the tax certificate of title was issued less any liens on the mobile home, and the award will not exceed $99,000. The court shall liberally construe this equitable entitlement standard to provide compensation wherever, in the discretion of the court, the equities warrant the action.

An owner of a mobile home who requests an award in

excess of $99,000 must prove that the loss of his or her mobile home was not attributable to his or her own fault or negligence before an award in excess of $99,000 will be granted.

(2) An owner who sustains the loss or damage of any

mobile home occasioned by reason of the issuance of a tax certificate of title, without fault or negligence of his or her own, has the right to indemnity limited to the fair cash value of the mobile home less any liens on the mobile home. In determining the existence of fault or negligence, the court shall consider whether the owner exercised ordinary reasonable diligence under all of the relevant circumstances.

(3) In determining the fair cash value of a mobile

home less any liens on the mobile home, the fair cash value shall be reduced by the principal amount of all taxes paid by the tax purchaser or his or her assignee before the issuance of the tax certificate of title.

(4) If an award made under paragraph (1) or (2) is

subject to a reduction by the amount of an outstanding lien on the mobile home, other than the principal amount of all taxes paid by the tax purchaser or his or her assignee before the issuance of the tax certificate of title and the petitioner would be personally liable to the lienholder for all or part of that reduction amount, the court shall order an additional indemnity award to be paid directly to the lienholder sufficient to discharge the petitioner's personal liability. The court, in its discretion, may order the joinder of the lienholder as an additional party to the indemnity action.

(b) Indemnity fund; subrogation.
(1) Any person claiming indemnity hereunder shall

petition the court which ordered the tax certificate of title to issue, shall name the county treasurer, as trustee of the indemnity fund, as defendant to the petition, and shall ask that judgment be entered against the county treasurer, as trustee, in the amount of the indemnity sought. The provisions of the Civil Practice Law shall apply to proceedings under the petition, except that neither the petitioner nor county treasurer shall be entitled to trial by jury on the issues presented in the petition. The court shall liberally construe this Section to provide compensation wherever in the discretion of the Court the equities warrant such action.

(2) The county treasurer, as trustee of the indemnity

fund, shall be subrogated to all parties in whose favor judgment may be rendered against him or her, and by third party complaint may bring in as a defendant any person, other than the tax certificate of title grantee and its successors in title, not a party to the action who is or may be liable to him or her, as subrogee, for all or part of the petitioner's claim against him or her.

(c) Any contract involving the proceeds of a judgment for indemnity under this Section, between the tax certificate of title grantee or its successors in title and the indemnity petitioner or his or her successors, shall be in writing. In any action brought under this Section, the Collector shall be entitled to discovery regarding, but not limited to, the following:
(1) the identity of all persons beneficially

interested in the contract, directly or indirectly, including at least the following information: the names and addresses of any natural persons; the place of incorporation of any corporation and the names and addresses of its shareholders unless it is publicly held; the names and addresses of all general and limited partners of any partnership; the names and addresses of all persons having an ownership interest in any entity doing business under an assumed name, and the county in which the assumed business name is registered; and the nature and extent of the interest in the contract of each person identified;

(2) the time period during which the contract was

negotiated and agreed upon, from the date of the first direct or indirect contact between any of the contracting parties to the date of its execution;

(3) the name and address of each natural person who

took part in negotiating the contract, and the identity and relationship of the party that the person represented in the negotiations; and

(4) the existence of an agreement for payment of

attorney's fees by or on behalf of each party.

Any information disclosed during discovery may be subject to protective order as deemed appropriate by the court. The terms of the contract shall not be used as evidence of value.
(Source: P.A. 92-807, eff. 1-1-03.)

(35 ILCS 516/250)
Sec. 250. Indemnity fund fraud.
(a) A person commits the offense of indemnity fund fraud when that person knowingly:
(1) offers or agrees to become a party to, or to

acquire an interest in, a contract involving the proceeds of a judgment for indemnity under Section 245 before the end of the period of redemption from the tax sale to which the judgment relates;

(2) fraudulently induces a party to forego bringing

an action for the recovery of the mobile home;

(3) makes a deceptive misrepresentation during the

course of negotiating an agreement under subsection (c) of Section 245; or

(4) conspires to violate any of the provisions of

this subsection.

(b) Commission of any one act described in subsection (a) is a Class A misdemeanor. Commission of more than one act described in subsection (a) during a single course of conduct is a Class 4 felony. A second or subsequent conviction for violation of any portion of this Section is a Class 4 felony.
(c) The State's Attorney of the county in which a judgment for indemnity under Section 245 is entered may bring a civil action in the name of the People of the State of Illinois against a person who violates paragraph (1), (2), or (3) of subsection (a). Upon a finding of liability in the action the court shall enter judgment in favor of the People in a sum equal to 3 times the amount of the judgment for indemnity, together with costs of the action and reasonable attorney's fees. The proceeds of any judgment under this subsection shall be paid into the general fund of the county.
(Source: P.A. 92-807, eff. 1-1-03.)

(35 ILCS 516/255)
Sec. 255. Sales in error.
(a) When, upon application of the county collector, the owner of the certificate of purchase, or a municipality that owns or has owned the mobile home ordered sold, it appears to the satisfaction of the court that ordered the mobile home sold that any of the following subsections are applicable, the court shall declare the sale to be a sale in error:
(1) the mobile home was not subject to taxation,
(1.5) the mobile home has been moved to a different

location,

(2) the taxes had been paid prior to the sale of the

mobile home,

(3) there is a double computation of the tax,
(4) the description is void for uncertainty,
(5) the assessor, chief county assessment officer,

board of review, board of appeals, or other county official has made an error (other than an error of judgment as to the value of any mobile home),

(5.5) the owner of the mobile home had tendered

timely and full payment to the county collector that the owner reasonably believed was due and owing on the mobile home, and the county collector did not apply the payment to the mobile home; provided that this provision applies only to mobile home owners, not their agents or third-party payors,

(6) prior to the tax sale a voluntary or involuntary

petition has been filed by or against the legal or beneficial owner of the mobile home requesting relief under the provisions of 11 U.S.C. Chapter 7, 11, 12, or 13, or

(7) the mobile home is owned by the United States,

the State of Illinois, a municipality, or a taxing district.

(b) When, upon application of the owner of the certificate of purchase only, it appears to the satisfaction of the court that ordered the mobile home sold that any of the following subsections are applicable, the court shall declare the sale to be a sale in error:
(1) A voluntary or involuntary petition under the

provisions of 11 U.S.C. Chapter 7, 11, 12, or 13 has been filed subsequent to the tax sale and prior to the issuance of the tax certificate of title.

(2) The mobile home sold has been substantially

destroyed or rendered uninhabitable or otherwise unfit for occupancy subsequent to the tax sale and prior to the issuance of the tax certificate of title.

(c) When the county collector discovers, prior to the expiration of the period of redemption, that a tax sale should not have occurred for one or more of the reasons set forth in subdivision (a)(1), (a)(2), (a)(6), or (a)(7) of this Section, the county collector shall notify the last known owner of the certificate of purchase by certified and regular mail, or other means reasonably calculated to provide actual notice, that the county collector intends to declare an administrative sale in error and of the reasons therefor, including documentation sufficient to establish the reason why the sale should not have occurred. The owner of the certificate of purchase may object in writing within 28 days after the date of the mailing by the county collector. If an objection is filed, the county collector shall not administratively declare a sale in error, but may apply to the circuit court for a sale in error as provided in subsection (a) of this Section. Thirty days following the receipt of notice by the last known owner of the certificate of purchase, or within a reasonable time thereafter, the county collector shall make a written declaration, based upon clear and convincing evidence, that the taxes were sold in error and shall deliver a copy thereof to the county clerk within 30 days after the date the declaration is made for entry in the tax judgment, sale, redemption, and forfeiture record pursuant to subsection (d) of this Section. The county collector shall promptly notify the last known owner of the certificate of purchase of the declaration by regular mail and shall promptly pay the amount of the tax sale, together with interest and costs as provided in Sections 260 through 280, upon surrender of the original certificate of purchase.
(d) If a sale is declared to be a sale in error, the county clerk shall make entry in the tax judgment, sale, redemption and forfeiture record, that the mobile home was erroneously sold, and the county collector shall, on demand of the owner of the certificate of purchase, refund the amount paid, pay any interest and costs as may be ordered under Sections 260 through 280, and cancel the certificate so far as it relates to the mobile home. The county collector shall deduct from the accounts of the appropriate taxing bodies their pro rata amounts paid.
(Source: P.A. 98-949, eff. 8-15-14.)

(35 ILCS 516/260)
Sec. 260. Interest on refund.
(a) In those cases which arise solely under grounds set forth in Section 255 or 395, and in no other cases, the court which orders a sale in error shall also award interest on the refund of the amount paid for the certificate of purchase, together with all costs paid by the owner of the certificate of purchase or his or her assignor which were posted to the tax judgment, sale, redemption and forfeiture record, except as otherwise provided in this Section. Except as otherwise provided in this Section, interest shall be awarded and paid at the rate of 1% per month from the date of sale to the date of payment to the tax purchaser, or in an amount equivalent to the penalty interest which would be recovered on a redemption at the time of payment pursuant to the order for sale in error, whichever is less.
(b) Interest on the refund to the owner of the certificate of purchase shall not be paid (i) in any case in which the mobile home sold has been substantially destroyed or rendered uninhabitable or otherwise unfit for occupancy, (ii) when the sale in error is made pursuant to Section 395, or (iii) in any other case where the court determines that the tax purchaser had actual knowledge prior to the sale of the grounds on which the sale is declared to be erroneous.
(c) When the county collector files a petition for sale in error under Section 255 and mails a notice thereof by certified or registered mail to the tax purchaser, any interest otherwise payable under this Section shall cease to accrue as of the date the petition is filed, unless the tax purchaser agrees to an order for sale in error upon the presentation of the petition to the court. Notices under this subsection may be mailed to the original owner of the certificate of purchase, or to the latest assignee, if known. When the owner of the certificate of purchase contests the collector's petition solely to determine whether the grounds for sale in error are such as to support a claim for interest, the court may direct that the principal amount of the refund be paid to the owner of the certificate of purchase forthwith. If the court thereafter determines that a claim for interest lies under this Section, it shall award such interest from the date of sale to the date the principal amount was paid. If the owner of the certificate of purchase files an objection to the county collector's intention to declare an administrative sale in error, as provided under subsection (c) of Section 255, and, thereafter, the county collector elects to apply to the circuit court for a sale in error under subsection (a) of Section 255, then, if the circuit court grants the county collector's application for a sale in error, the court may not award interest to the owner of the certificate of purchase for the period after the mailing date of the county collector's notice of intention to declare an administrative sale in error.
(Source: P.A. 98-949, eff. 8-15-14.)

(35 ILCS 516/265)
Sec. 265. Refund of other taxes paid by holder of certificate of purchase. The court which orders a sale in error shall order the refund of all other taxes paid by the owner of the certificate of purchase or his or her assignor which were validly posted to the tax judgment, sale redemption and forfeiture record subsequent to the tax sale, together with interest on the other taxes under the same terms as interest is otherwise payable under Section 260. The interest under this Section shall be calculated at the rate of 1% per month from the date the other taxes were paid and not from the date of sale. The collector shall take credit in settlement of his or her accounts for the refund of the other taxes as in other cases of sale in error under Section 255.
(Source: P.A. 92-807, eff. 1-1-03.)

(35 ILCS 516/270)
Sec. 270. Orders for payment of interest. The county treasurer may determine in his or her discretion whether payment of interest and costs shall be made as provided in Section 275, 280, or 285. If the treasurer determines not to make payment as provided in those Sections, the treasurer shall pay any interest or costs awarded under this Section pro rata from those accounts where the principal refund of the tax sale purchase price under Section 275 is taken.
(Source: P.A. 92-807, eff. 1-1-03.)

(35 ILCS 516/275)
Sec. 275. Fund for payment of interest. In counties of under 3,000,000 inhabitants, the county board may impose a fee of up to $10, which shall be paid to the county collector, upon each person purchasing any mobile home at a sale held under this Act, prior to the issuance of any certificate of purchase. That amount shall be included in the price paid for the certificate of purchase and the amount required to redeem under Section 300.
All sums of money received under this Section shall be paid by the collector to the county treasurer of the county in which the mobile home is situated for deposit into a special fund. It shall be the duty of the county treasurer, as trustee of the fund, to invest the principal and income of the fund from time to time, if not immediately required for payments under this Section, in investments as are authorized by Sections 3-10009 and 3-11002 of the Counties Code. The fund shall be held to satisfy orders for payment of interest and costs obtained against the county treasurer as trustee of the fund. No payment shall be made from the fund except by order of the court declaring a sale in error under Section 255. Any moneys accumulated in the fund by the county treasurer in excess of (i) $100,000 in counties with 250,000 or less inhabitants or (ii) $500,000 in counties with more than 250,000 inhabitants shall be paid each year prior to the commencement of the annual tax sale, first to satisfy any existing unpaid judgments entered pursuant to Section 235, and any funds remaining thereafter shall be paid to the general fund of the county.
(Source: P.A. 94-362, eff. 7-29-05.)

(35 ILCS 516/280)
Sec. 280. Claims for interest and costs. Any person claiming interest or costs under Sections 260 through 275 shall include the claim in his or her petition for sale in error under Section 255. Any claim for interest or costs which is not included in the petition is waived, except interest or costs may be awarded to the extent permitted by this Section upon a sale in error petition filed by the county collector, without requiring a separate filing by the claimant. Any order for interest or costs upon the petition for sale in error shall be deemed to be entered against the county treasurer as trustee of the fund created by Section 275. The fund shall be the sole source for payment and satisfaction of orders for interest or costs, except as otherwise provided in this Section. If the court determines that the fund has been depleted and will not be restored in time to pay an award with reasonable promptness, the court may authorize the collector to pay the interest portion of the award pro rata from those accounts where the principal refund of the tax sale purchase price under Section 255 is taken.
(Source: P.A. 92-807, eff. 1-1-03.)

(35 ILCS 516/285)
Sec. 285. Recovery of amount of tax paid by purchaser at erroneous sale. In addition to all other remedies, when the purchaser or assignee of a certificate of purchase that has been declared an erroneous sale, has paid any tax upon the mobile home sold, which was not paid by the owner of the mobile home and was not refunded to the tax purchaser or assignee by the county, the purchaser or assignee may recover from the owner the amount he or she paid, with 10% interest, as money paid for the owner's use.
(Source: P.A. 92-807, eff. 1-1-03.)



Division 7 - Redemption Procedures And Notice Requirements

(35 ILCS 516/Div. 7 heading)

(35 ILCS 516/290)
Sec. 290. Right of redemption.
(a) Mobile homes sold under this Act may be redeemed only by those persons having a right of redemption as defined in this Section and only in accordance with this Act.
A right to redeem a mobile home from any sale under this Act shall exist in any owner or person interested in that mobile home whether or not the interest in the mobile home sold is recorded or filed. Any redemption shall be presumed to have been made by or on behalf of the owners and persons interested in the mobile home and shall inure to the benefit of the persons having the certificate of title to the mobile home redeemed, subject to the right of the person making the redemption to be reimbursed by the persons benefited.
(b) Any person who desires to redeem and does not desire to contest the validity of a petition for tax certificate of title may redeem pursuant to this Section and related Sections of this Act without submitting a written protest under Section 21-380.
(Source: P.A. 92-807, eff. 1-1-03.)

(35 ILCS 516/295)
Sec. 295. Period of redemption. Mobile homes sold under this Act may be redeemed on or before the expiration of 2 years and 6 months from the date of sale. If, however, the court that ordered the mobile home sold, upon the verified petition of the holder of the certificate of purchase brought within 4 months from the date of sale, finds and declares that the mobile home is abandoned, then the court may order that the mobile home may be redeemed at any time on or before the expiration of 1 year from the date of sale. Notice of the hearing on a petition to declare the mobile home abandoned shall be given to the owner or owners of the mobile home and to the person in whose name the taxes were last assessed, by certified or registered mail sent to their last known addresses at least 5 days before the date of the hearing.
If the period of redemption has been extended by the certificate holder as provided in Section 330, the mobile home may be redeemed on or before the extended redemption date.
(Source: P.A. 92-807, eff. 1-1-03.)

(35 ILCS 516/300)
Sec. 300. Amount of redemption. Any person desiring to redeem shall deposit an amount specified in this Section with the county clerk of the county in which the mobile home is situated, in legal money of the United States, or by cashier's check, certified check, post office money order or money order, issued by a financial institution insured by an agency or instrumentality of the United States, payable to the county clerk of the proper county. The deposit shall be deemed timely only if actually received in person at the county clerk's office prior to the close of business as defined in Section 3-2007 of the Counties Code on or before the expiration of the period of redemption or by United States mail with a post office cancellation mark dated not less than one day prior to the expiration of the period of redemption. The deposit shall be in an amount equal to the total of the following:
(a) the certificate amount, which shall include all

tax principal, interest, and penalties paid by the tax purchaser together with costs and fees of sale and fees paid under Sections 235 and 260 through 280;

(b) the accrued penalty, computed through the date of

redemption as a percentage of the certificate amount, as follows:

(1) if the redemption occurs on or before the

expiration of 6 months from the date of sale, the certificate amount times the penalty bid at sale;

(2) if the redemption occurs after 6 months from

the date of sale, and on or before the expiration of 12 months from the date of sale, the certificate amount times 2 times the penalty bid at sale;

(3) if the redemption occurs after 12 months from

the date of sale and on or before the expiration of 18 months from the date of sale, the certificate amount times 3 times the penalty bid at sale;

(4) if the redemption occurs after 18 months from

the date of sale and on or before the expiration of 24 months from the date of sale, the certificate amount times 4 times the penalty bid at sale;

(5) if the redemption occurs after 24 months from

the date of sale and on or before the expiration of 30 months from the date of sale, the certificate amount times 5 times the penalty bid at sale;

(6) if the redemption occurs after 30 months from

the date of sale and on or before the expiration of 36 months from the date of sale, the certificate amount times 6 times the penalty bid at sale.

(c) The total of all taxes, accrued interest on those

taxes, and costs charged in connection with the payment of those taxes, which have been paid by the tax certificate holder on or after the date those taxes became delinquent together with 12% penalty on each amount so paid for each year or portion thereof intervening between the date of that payment and the date of redemption. In counties with less than 3,000,000 inhabitants, however, a tax certificate holder may not pay the subsequent tax for any year, nor shall any tender of such a payment be accepted, until the subsequent tax has become delinquent or until after the holder of the certificate of purchase has filed a petition for a tax certificate of title under Section 390. The person redeeming shall also pay the amount of interest charged on the subsequent tax and paid as a penalty by the tax certificate holder.

(d) Any amount paid to redeem a forfeiture occurring

subsequent to the tax sale together with 12% penalty thereon for each year or portion thereof intervening between the date of the forfeiture redemption and the date of redemption from the sale.

(e) Any amount paid by the certificate holder for

redemption of a subsequently occurring tax sale.

(f) All fees paid to the county clerk under Section

22-5.

(g) All fees paid to the circuit clerk and the

sheriff or coroner in connection with the filing of the petition for tax certificate of title and service of notices under Sections 375 through 390 and 400 in addition to (1) a fee of $35 if a petition for tax certificate of title has been filed, which fee shall be posted to the tax judgement, sale, redemption, and forfeiture record, to be paid to the purchaser or his or her assignee; (2) a fee of $4 if a notice under Section 365 has been filed, which fee shall be posted to the tax judgment, sale, redemption, and forfeiture record, to be paid to the purchaser or his or her assignee; and (3) all costs paid to record a lis pendens notice in connection with filing a petition under this Act. The fees in (1) and (2) of this paragraph (g) shall be exempt from the posting requirements of Section 305.

(h) All fees paid for publication of notice of the

tax sale in accordance with Section 380.

(i) All sums paid to any city, village or

incorporated town for reimbursement under Section 395.

(j) All costs and expenses of receivership under

Section 350, to the extent that these costs and expenses exceed any income from the mobile home in question, if the costs and expenditures have been approved by the court appointing the receiver and a certified copy of the order or approval is filed and posted by the certificate holder with the county clerk. Only actual costs expended may be posted on the tax judgment, sale, redemption and forfeiture record.

(Source: P.A. 92-807, eff. 1-1-03.)

(35 ILCS 516/305)
Sec. 305. Posting requirements. Except as otherwise provided in Section 300, the county clerk shall not be required to include amounts described in paragraphs (c) through (j) of Section 300 in the payment for redemption or the amount received for redemption, nor shall payment thereof be a charge on the mobile home sold for taxes, unless the tax certificate holder has filed and posted with the county clerk prior to redemption and in any event not less than 30 days prior to the expiration of the period of redemption or extended period of redemption an official, original or duplicate receipt for payment of those fees, costs, and expenses permitted under paragraphs (c) through (j) of Section 300.
(Source: P.A. 92-807, eff. 1-1-03.)

(35 ILCS 516/310)
Sec. 310. Deficiency judgment. If the sold mobile home is not redeemed, a deficiency judgment shall not be taken on account of the receivership proceedings against the owner or owners of the mobile home. In the event that income to the receiver exceeds expenditures, net income is to be deposited with the clerk of the court ordering the tax sale and shall be distributed as determined by the court ordering the appointment of the receiver.
(Source: P.A. 92-807, eff. 1-1-03.)

(35 ILCS 516/315)
Sec. 315. Redemption of a forfeited mobile home. Except as otherwise provided in Section 320, any mobile home forfeited to the State may be redeemed or sold in the following manner:
When a mobile home has been forfeited for delinquent taxes, the person desiring to redeem shall apply to the county clerk who shall order the county collector to receive from the person the amount of the forfeited taxes, statutory costs, interest prior to forfeiture, printer's fees due thereon and, in addition, forfeiture interest at a rate of 12% per year or fraction thereof. Upon presentation of the county clerk's order to the county collector, the collector shall receive the amount due on account of forfeited taxes and give the person duplicate receipts, setting forth a description of the mobile home and amount received. One of the receipts shall be countersigned by the county clerk and, when so countersigned, shall be evidence of the redemption of the mobile home. The receipt shall not be valid until it is countersigned by the county clerk. The other receipt shall be filed by the county clerk in his or her office, and the clerk shall make a proper entry of the redemption of the mobile home on the appropriate books in his or her office and charge the amount of the redemption to the county collector.
(Source: P.A. 92-807, eff. 1-1-03.)

(35 ILCS 516/320)
Sec. 320. Partial redemption of forfeited mobile homes. In counties with less than 3,000,000 inhabitants, when forfeited taxes on a mobile home remain unpaid for one or more years, it is permissible to pay to the county or township collector, one or more full years of back or forfeited taxes, interest prior to forfeiture, statutory costs, printers' fees, and forfeiture interest or penalties, attaching thereto beginning with the earliest year for which the taxes are unpaid. In no case shall payment on account of a designated years' taxes be accepted unless the sums due for prior years have first been paid or are tendered at the same time.
Any person seeking to make payments under this Section shall notify the county clerk of his or her intention in person or by agent or in writing. If notice is given while the collector has possession of the collector's books, the county clerk shall prepare an addendum to be presented to the collector and attached, by the collector, to the collector's books on which the description of the mobile home involved appears, which addendum shall become a part of the collector's books. If notice is given after the tax sale, but before receipt by the county collector of the current collector's books, the county clerk shall prepare an addendum and attach it to the Tax Judgment, Sale, Redemption, and Forfeiture record, on which the mobile home involved appears, which addendum shall become a part of that record.
The addendum shall show separately, for the year or years to be paid, (a) the amount of back or forfeited taxes, (b) interest prior to forfeiture, (c) statutory costs and printers' fees, and (d) forfeiture interest or penalties attaching thereto. The county clerk shall, at the same time, order the county or town collector to receive from the person the amount due on account of the taxes, for the year or years determined as provided above, of the back or forfeited taxes, interest prior to forfeiture, statutory costs, printers' fees, and forfeiture interest or penalties to date attaching to the back or forfeited taxes.
Upon presentation of the order from the county clerk, and receipt of the addendum if the books are in the collector's possession, the collector shall receive the sum tendered on account of the taxes for the year or years designated, and make out duplicate receipts therefor. The receipts shall set forth a description of the mobile home, the year or years paid, and the total amount received. One copy of the receipt shall be given the person making payment and, when countersigned by the county clerk, shall be evidence of the payment therein set forth. The second copy shall be filed by the county clerk in his or her office.
If the collector's books are in the collector's possession, he or she shall enter the payment on the current collector's books or addendum, and he or she shall also enter any unpaid balance on the Tax Judgment, Sale, Redemption and Forfeiture record at the proper time.
After the tax sale and before receipt by the county collector of the current collector's books, the county clerk shall make a proper entry on the Tax Judgment, Sale, Redemption and Forfeiture record, and shall charge the county collector with the sum received. The county clerk shall also enter any unpaid balance on the county collector's books at the proper time.
The county collector shall distribute all sums received as required by law.
(Source: P.A. 92-807, eff. 1-1-03.)

(35 ILCS 516/325)
Sec. 325. Redemption under protest. Any person redeeming under this Section at a time subsequent to the filing of a petition under Section 390 or 360, who desires to preserve his or her right to defend against the petition for a tax certificate of title, shall accompany the deposit for redemption with a writing substantially in the following form:

(35 ILCS 516/330)
Sec. 330. Extension of period of redemption. The purchaser or his or her assignee of a mobile home sold for nonpayment of taxes may extend the period of redemption at any time before the expiration of the original period of redemption, or thereafter prior to the expiration of any extended period of redemption, for a period which will expire not later than 3 years from the date of sale, by filing with the county clerk of the county in which the mobile home is located a written notice to that effect describing the mobile home, stating the date of the sale and specifying the extended period of redemption. If prior to the expiration of the period of redemption or extended period of redemption a petition for tax certificate of title has been filed under Section 390, upon application of the petitioner, the court shall allow the purchaser or his or her assignee to extend the period of redemption after expiration of the original period or any extended period of redemption, provided that any extension allowed will expire not later than 3 years from the date of sale. If the period of redemption is extended, the purchaser or his or her assignee must give the notices provided for in Section 370 at the specified times prior to the expiration of the extended period of redemption by causing a sheriff (or if he or she is disqualified, a coroner) of the county in which the mobile home, or any part thereof, is located to serve the notices as provided in Sections 375 and 380. The notices may also be served as provided in Sections 375 and 380 by a special process server.
(Source: P.A. 92-807, eff. 1-1-03.)

(35 ILCS 516/335)
Sec. 335. Effect of receipt of redemption money, forfeiture, withdrawal, or return of certificate. The receipt of the redemption money on any mobile home by any purchaser or assignee, on account of any forfeiture or withdrawal, or the return of the certificate of purchase, withdrawal or forfeiture for cancellation, shall operate as a release of the claim to the mobile home under, or by virtue of, the purchase, withdrawal, or forfeiture.
(Source: P.A. 92-807, eff. 1-1-03.)

(35 ILCS 516/340)
Sec. 340. County clerk to pay successor redemption money collected. At the expiration of his or her term of office, the county clerk shall pay over to the successor in office all moneys in his or her hands received for redemption from sale for taxes on a mobile home.
(Source: P.A. 92-807, eff. 1-1-03.)

(35 ILCS 516/345)
Sec. 345. Notice of order setting aside redemption. The order shall provide that any person who was entitled to redeem may pay to the county clerk within 30 days after the entry of the order the amount necessary to redeem the mobile home from the sale as of the last day of the period of redemption. The county clerk shall make an entry in the annual tax judgment, sale, redemption, and forfeiture record reflecting the entry of the order and shall immediately upon request provide an estimate of the amount required to effect a redemption as of the last date of the period of redemption. If the amount is paid within 30 days after entry of the order, then the court shall enter an order declaring the taxes to be paid as if the mobile home had been redeemed within the time required by law and dismissing the petition for tax certificate of title. A tax certificate of title shall not be issued within the 30-day period. Upon surrender of the certificate of purchase, the county clerk shall distribute the funds deposited as if a timely redemption had been made.
(Source: P.A. 92-807, eff. 1-1-03.)



Division 8 - Other Procedures

(35 ILCS 516/Div. 8 heading)

(35 ILCS 516/350)
Sec. 350. Waste; appointment of receiver. After any sale of mobile homes under this Act and until a tax certificate of title has been issued or until redemption has been made, no waste shall be committed on any of the mobile homes involved. The court which ordered the mobile home to be sold may, upon verified petition of the holder of the certificate of purchase, take such action as the court deems necessary and desirable to prevent the commission of waste.
If the mobile home sold is abandoned or if any mobile home park owner, municipality or other local governmental body has legal action pending because the mobile home violates local building, housing, or fire ordinances, or mobile home park rules and regulations, or because the taxes on the mobile home are delinquent for 2 or more years, the court which ordered the mobile home to be sold may, upon verified petition of the holder of the certificate of purchase, enter an order for appointment of a receiver. Notice of the hearing for appointment of the receiver shall be given to the owner or owners of the mobile home and to the person in whose name the taxes were last assessed, by certified or registered mail sent to their last known addresses, at least 5 days prior to the date of the hearing.
The receiver may take only that action, subject to court approval, as is necessary for the preservation of the mobile home or is necessary to correct conditions at the mobile home that fail to conform to minimum standards of health and safety, as set forth in local ordinances or mobile home park rules and regulations. If a receiver is appointed, all costs and expenses advanced by the receiver shall be repaid as provided for in Section 300 before any redemption is considered complete. The receiver shall be discharged upon redemption from the tax sale or upon entry of an order directing issuance of a tax certificate of title. Nothing herein contained is intended to prevent a court from appointing the holder of the certificate of purchase as receiver. The holder of the certificate of purchase shall be made a party to any action or proceeding to demolish or destroy a mobile home where the mobile home has been sold for failure to pay taxes and the period of redemption has not expired.
(Source: P.A. 92-807, eff. 1-1-03.)

(35 ILCS 516/355)
Sec. 355. Action for collection of taxes. The county board may, at any time after final judgment and order of sale against a delinquent mobile home under Section 120, institute a civil action in the name of the People of the State of Illinois in the circuit court for the whole amount due for taxes on the delinquent or forfeited mobile home. Any county, city, village, incorporated town, school district or other municipal corporation to which any tax is due, may, at any time after final judgment under Section 120, institute a civil action in its own name, in the circuit court, for the amount of the tax due to it on the delinquent or forfeited mobile home, and prosecute the same to final judgment. On the sale of any mobile home following judgment in the civil action, the county, city, village, incorporated town, school district or other municipal corporation, interested in the collection of the tax, may become purchaser at the sale. If the mobile home so sold is not redeemed the purchaser may acquire, hold, sell or dispose of the title thereto, the same as individuals may do under the laws of this State. In any action for delinquent or forfeited taxes, the fact that the mobile home was assessed to a person shall be prima facie evidence that the person was the owner thereof, and was liable for the taxes for the year or years for which the assessment was made. That fact may be proved by the introduction in evidence of the proper assessment book or roll, or other competent proof. Any judgment rendered for delinquent or forfeited taxes under this Section shall include the costs of the action and reasonable attorney's fees.
(Source: P.A. 92-807, eff. 1-1-03.)

(35 ILCS 516/360)
Sec. 360. Tax foreclosure proceedings. In tax foreclosure proceedings, the purchaser or assignee shall file a petition for a certificate of title in the proceeding in which the foreclosure order was entered. Notice of the filing of the petition and of the hearing on the petition shall be given in conformity with rule or practice of court in regard to motions as in other civil actions.
(Source: P.A. 92-807, eff. 1-1-03.)



Division 9 - Tax Certificates Of Title And Procedures

(35 ILCS 516/Div. 9 heading)

(35 ILCS 516/365)
Sec. 365. Notice of sale and redemption rights. In order to be entitled to a tax certificate of title, within 4 months and 15 days after any sale held under this Act, the purchaser or his or her assignee shall deliver to the county clerk a notice to be given to the party in whose name the taxes are last assessed as shown by the most recent tax collector's warrant books, in at least 10 point type in the following form completely filled in:

(35 ILCS 516/370)
Sec. 370. Notice of expiration of period of redemption. A purchaser or assignee shall not be entitled to a tax certificate of title to the mobile home sold unless, not less than 3 months nor more than 6 months prior to the expiration of the period of redemption, he or she gives notice of the sale and the date of expiration of the period of redemption to the owners, occupants, and parties interested in the mobile home as provided below.
The Notice to be given to the parties shall be in at least 10 point type in the following form completely filled in:
TAX DEED NO. .................... FILED ....................

(35 ILCS 516/375)
Sec. 375. Service of notice. The purchaser or his or her assignee shall give the notice required by Section 370 by causing it to be published in a newspaper as set forth in Section 380. In addition, the notice shall be served by a process server or sheriff (or if he or she is disqualified, by a coroner) of the county in which the mobile home is located upon owners who reside in the mobile home sold by leaving a copy of the notice with those owners personally.
The same form of notice shall also be served upon all other owners and parties interested in the mobile home, if upon diligent inquiry they can be found in the county, and upon the occupants of the mobile home in the following manner:
(a) as to individuals, by (1) leaving a copy of the

notice with the person personally or (2) by leaving a copy at his or her usual place of residence with a person of the family, of the age of 13 years or more, and informing that person of its contents. The person making the service shall cause a copy of the notice to be sent by registered or certified mail, return receipt requested, to that party at his or her usual place of residence;

(b) as to public and private corporations, municipal,

governmental and quasi-municipal corporations, partnerships, receivers and trustees of corporations, by leaving a copy of the notice with the person designated by the Civil Practice Law.

When a party interested in the mobile home is a trustee, notice served upon the trustee shall be deemed to have been served upon any beneficiary or note holder thereunder unless the holder of the note is disclosed of record.
When a judgment is a lien upon the mobile home sold, the holder of the lien shall be served with notice if the name of the judgment debtor as shown in the transcript, certified copy or memorandum of judgment filed of record is identical, as to given name and surname, with the name of the party interested as it appears of record.
If any owner or party interested, upon diligent inquiry and effort, cannot be found or served with notice in the county as provided in this Section, and the person in actual occupancy and possession is tenant to, or in possession under the owners or the parties interested in the mobile home, then service of notice upon the tenant, occupant or person in possession shall be deemed service upon the owners or parties interested.
If any owner or party interested, upon diligent inquiry and effort cannot be found or served with notice in the county, then the person making the service shall cause a copy of the notice to be sent by registered or certified mail, return receipt requested, to that party at his or her residence, if ascertainable.
(Source: P.A. 92-807, eff. 1-1-03.)

(35 ILCS 516/380)
Sec. 380. Proof of service of notice; publication of notice. The sheriff or coroner serving notice under Section 375 shall endorse his or her return thereon and file it with the clerk of the circuit court and it shall be a part of the court record. A special process server appointed under Section 375 shall make his or her return by affidavit and shall file it with the clerk of the circuit court, where it shall be a part of the court record. If a sheriff, special process server, or coroner to whom any notice is delivered for service, neglects or refuses to make the return, the purchaser or his or her assignee may petition the court to enter a rule requiring the sheriff, special process server, or coroner to make return of the notice on a day to be fixed by the court, or to show cause on that day why he or she should not be attached for contempt of the court. The purchaser or assignee shall cause a written notice of the rule to be served upon the sheriff, special process server, or coroner. If good and sufficient cause to excuse the sheriff, special process server, or coroner is not shown, the court shall adjudge him or her guilty of contempt, and shall proceed to punish him as in other cases of contempt.
If the mobile home is located in a municipality in a county with less than 3,000,000 inhabitants, the purchaser or his or her assignee shall also publish a notice as to the owner or party interested, in some newspaper published in the municipality. If the mobile home is not in a municipality in a county with less than 3,000,000 inhabitants, or if no newspaper is published therein, the notice shall be published in some newspaper in the county. If no newspaper is published in the county, then the notice shall be published in the newspaper that is published nearest the county seat of the county in which the mobile home is located. If the owners and parties interested in the mobile home upon diligent inquiry are unknown to the purchaser or his or her assignee, the publication as to such owner or party interested, may be made to unknown owners or parties interested. Any notice by publication given under this Section shall be given 3 times at any time after filing a petition for tax certificate of title, but not less than 3 months nor more than 5 months prior to the expiration of the period of redemption. The publication shall contain (a) notice of the filing of the petition for tax certificate of title, (b) the date on which the petitioner intends to make application for an order on the petition that a tax certificate of title issue, (c) a description of the mobile home, (d) the date upon which the mobile home was sold, (e) the taxes for which it was sold and (f) the date on which the period of redemption will expire. The publication shall not include more than one mobile home listed and sold in one description, except as provided in Section 35, and except that when more than one mobile home is owned by one person, all of the mobile homes owned by that person may be included in one notice.
(Source: P.A. 92-807, eff. 1-1-03.)

(35 ILCS 516/385)
Sec. 385. Mailed notice. In addition to the notice required to be served not less than 3 months nor more than 5 months prior to the expiration of the period of redemption, the purchaser or his or her assignee shall prepare and deliver to the clerk of the circuit court of the county in which the mobile home is located, the notice provided for in this Section, together with the statutory costs for mailing the notice by certified mail, return receipt requested. The form of notice to be mailed by the clerk shall be identical in form to that provided by Section 370 for service upon owners residing in the mobile home sold, except that it shall bear the signature of the clerk and shall designate the parties to whom it is to be mailed. The clerk may furnish the form. The clerk shall promptly mail the notices delivered to him or her by certified mail, return receipt requested. The certificate of the clerk that he or she has mailed the notices, together with the return receipts, shall be filed in and made a part of the court record. The notices shall be mailed to the owners of the mobile home at their last known addresses, and to those persons who are entitled to service of notice as occupants.
(Source: P.A. 92-807, eff. 1-1-03.)

(35 ILCS 516/390)
Sec. 390. Petition for certificate of title. At any time within 6 months but not less than 3 months prior to the expiration of the redemption period for a mobile home sold pursuant to judgment and order of sale under Sections 55 through 65 or 200, the purchaser or his or her assignee may file a petition in the circuit court in the same proceeding in which the judgment and order of sale were entered, asking that the court direct the county clerk to issue a tax certificate of title if the mobile home is not redeemed from the sale. The petition shall be accompanied by the statutory filing fee.
Notice of filing the petition and the date on which the petitioner intends to apply for an order on the petition that a certificate of title be issued if the mobile home is not redeemed shall be given to occupants, owners, and persons interested in the mobile home as part of the notice provided in Sections 370 through 385, except that only one publication is required. The county clerk shall be notified of the filing of the petition and any person owning or interested in the mobile home may, if he or she desires, appear in the proceeding.
(Source: P.A. 100-296, eff. 8-24-17.)

(35 ILCS 516/395)
Sec. 395. Reimbursement of a county or municipality before issuance of tax certificate of title. Except in any proceeding in which the tax purchaser is a county acting as trustee for taxing districts as provided in Section 35, an order for the issuance of a tax certificate of title under this Act shall not be entered affecting the title to or interest in any mobile home in which a county, city, village, or incorporated town has an interest under the police and welfare power by advancements made from public funds, until the purchaser or assignee makes reimbursement to the county, city, village, or incorporated town of the money so advanced or the county, city, village, or town waives its lien on the mobile home for the money so advanced. However, in lieu of reimbursement or waiver, the purchaser or his or her assignee may make application for and the court shall order that the tax purchase be set aside as a sale in error. A filing or appearance fee shall not be required of a county, city, village, or incorporated town seeking to enforce its claim under this Section in a tax certificate of title proceeding.
The changes made by this amendatory Act of the 94th General Assembly are intended to be declarative of existing law.
(Source: P.A. 98-1162, eff. 6-1-15.)

(35 ILCS 516/400)
Sec. 400. Issuance of certificate of title; possession.
(a) If the redemption period expires and the mobile home has not been redeemed and all taxes which became due and payable subsequent to the sale have been paid and all forfeitures and sales which occur subsequent to the sale have been redeemed and the notices required by law have been given and all advancements of public funds under the police power made by a city, village, or town under Section 395 have been paid and the petitioner has complied with all the provisions of law entitling him or her to a certificate of title, the court shall so find and shall enter an order directing the Secretary of State on the production of the certificate of purchase and a certified copy of the order, to issue to the purchaser or his or her assignee a tax certificate of title. The court shall insist on strict compliance with Sections 370 through 385. Prior to the entry of an order directing the issuance of a tax certificate of title, the petitioner shall furnish the court with a report of proceedings of the evidence received on the application for tax certificate of title and the report of proceedings shall be filed and made a part of the court record.
(b) If taxes for years prior to the year sold remain delinquent at the time of the tax certificate of title hearing, those delinquent taxes may be merged into the tax certificate of title if the court determines that all other requirements for receiving an order directing the issuance of the tax certificate of title are fulfilled and makes a further determination under either paragraph (1) or (2).
(1) Incomplete estimate.
(A) The mobile home in question was purchased at

an annual sale; and

(B) the statement and estimate of forfeited taxes

furnished by the county clerk pursuant to Section 175 failed to include all delinquent taxes as of the date of that estimate's issuance.

(2) Vacating order.
(A) The petitioner furnishes the court with a

certified copy of an order vacating a prior sale for the subject mobile home;

(B) the order vacating the sale was entered after

the date of purchase for the subject taxes;

(C) the sale in error was granted pursuant to

paragraphs (1), (2), or (4) of subsection (b) of Section 255 or Section 395; and

(D) the tax purchaser who received the sale in

error has no affiliation, direct or indirect, with the petitioner in the present proceeding and that petitioner has signed an affidavit attesting to the lack of affiliation.

If delinquent taxes are merged into the tax certificate of title pursuant to this subsection, a declaration to that effect shall be included in the order directing issuance of the tax certificate of title. Nothing contained in this Section shall relieve any owner liable for delinquent mobile home taxes under the Mobile Home Local Services Tax Act from the payment of the taxes that have been merged into the title upon issuance of the tax certificate of title.
(c) Upon application the court shall enter an order to place the tax certificate of title grantee in possession of the mobile home and may enter orders and grant relief as may be necessary or desirable to maintain the grantee in possession.
(Source: P.A. 92-807, eff. 1-1-03.)

(35 ILCS 516/402)
Sec. 402. Mobile homes located in manufactured home community; requirements.
(a) A person, other than a county acting as trustee for taxing districts, as provided in Section 35, who has a certificate of purchase and obtains a court order directing the issuance of a tax certificate of title under Section 400 for a mobile home located on a lot in a manufactured home community is liable for lot rent (at the prevailing rate) beginning on the date of the entry of the court order and shall either (i) qualify for tenancy in the manufactured home community in accordance with the community's normal tenant qualification and screening procedures or (ii) remove the mobile home from the lot no later than 30 days after the date of the entry of the court order.
(b) A county acting as trustee for taxing districts, as provided in Section 35, that obtains a court order directing the issuance of a tax certificate of title to the county as trustee, under Section 400, for a mobile home located on a lot in a manufactured home community must remove the mobile home from the lot no later than 30 days after the date of the entry of the court order.
(Source: P.A. 94-358, eff. 7-29-05.)

(35 ILCS 516/405)
Sec. 405. Tax certificate of title incontestable unless order appealed or relief petitioned. Tax certificates of title issued under Section 395 are incontestable except by appeal from the order of the court directing the county clerk to issue the tax certificate of title. However, relief from such order may be had under Section 2-1401 of the Code of Civil Procedure in the same manner and to the same extent as may be had under that Section with respect to final orders and judgments in other proceedings. The grounds for relief under Section 2-1401 shall be limited to:
(1) proof that the taxes were paid prior to sale;
(2) proof that the mobile home was exempt from

taxation;

(3) proof by clear and convincing evidence that the

tax certificate of title had been procured by fraud or deception by the tax purchaser or his or her assignee; or

(4) proof by a person or party holding a recorded

ownership or other recorded interest in the mobile home that he or she was not named as a party in the publication notice as set forth in Section 380, and that the tax purchaser or his or her assignee did not make a diligent inquiry and effort to serve that person or party with the notices required by Sections 370 through 390.

The court hearing a petition filed under this Section or Section 2-1401 of the Code of Civil Procedure may concurrently hear a petition filed under Section 235 and may grant relief under either Section.
(Source: P.A. 92-807, eff. 1-1-03.)

(35 ILCS 516/410)
Sec. 410. Denial of certificate of title. If the court refuses to enter an order directing the Secretary of State to execute and deliver the tax certificate of title, because of the failure of the purchaser to fulfill any of the above provisions, and if the purchaser, or his or her assignee has made a bona fide attempt to comply with the statutory requirements for the issuance of the tax certificate of title, it shall order the return of the purchase price, and subsequent taxes and posted costs forthwith, as in case of sales in error, except that no interest shall be paid.
(Source: P.A. 92-807, eff. 1-1-03.)

(35 ILCS 516/412)
Sec. 412. Tax certificate of titles to convey merchantable title. This Section shall be liberally construed so that tax certificate of titles shall convey merchantable title.
(Source: P.A. 92-807, eff. 1-1-03.)

(35 ILCS 516/415)
Sec. 415. Form of certificate of title. A tax certificate of title executed by the Secretary of State vests in the grantee the certificate of title of the mobile home therein described without further acknowledgment or evidence of the conveyance. The conveyance shall be substantially in the following form:
At a public sale of mobile homes for the nonpayment of taxes, held in the .... County, on (insert date), the following described mobile home was sold: (here place description of mobile home conveyed). The mobile home not having been redeemed from the sale, and it appearing that the holder of the certificate of purchase of the mobile home has complied with the laws of the State of Illinois necessary to entitle (insert him, her or them) to a certificate of title of the mobile home: I ...., (Secretary of State official) ...., in consideration of the mobile home and by virtue of the statutes of the State of Illinois in such cases provided, issue a certificate of title to .... for the mobile home described above.
Dated (insert date). Signature of .................... (Secretary of State) (Source: P.A. 92-807, eff. 1-1-03.)

(35 ILCS 516/420)
Sec. 420. Certificate of title; prima facie evidence of regularity of sale.
(a) As to the mobile home conveyed therein, tax certificates of title executed by the Secretary of State are prima facie evidence of the following facts in all controversies and suits in relation to the rights of the tax certificate of title grantee and his or her heirs or assigns:
(1) the mobile home conveyed was subject to taxation

at the time the tax was charged and was listed and charged in the time and manner required by law;

(2) the taxes were not paid at any time before the

sale;

(3) the mobile home was advertised for sale in the

manner and for the length of time required by law;

(4) the mobile home was sold for taxes as stated in

the certificate of title;

(5) the sale was conducted in the manner required by

law;

(6) the mobile home conveyed was not redeemed from

the sale within the time permitted by law;

(7) the grantee in the certificate of title was the

purchaser or assignee of the purchaser.

(b) Any order for the sale of a mobile home for delinquent taxes, except as otherwise provided in this Section, shall estop all parties from raising any objections to the order or to a tax certificate of title based thereon, which existed at or before the rendition of the order, and which could have been presented as a defense to the application for the order. The order itself is conclusive evidence of its regularity and validity in all collateral proceedings, except in cases where the tax was paid prior to the sale or the mobile home was exempt from taxes.
(Source: P.A. 92-807, eff. 1-1-03.)

(35 ILCS 516/425)
Sec. 425. Order of court setting aside tax certificate of title; payments to holder of certificate of title.
(a) Any order of court vacating an order directing the Secretary of State to issue a tax certificate of title based upon a finding that the mobile home was not subject to taxation, or that the taxes had been paid prior to the sale of the mobile home, or that the tax sale was otherwise void, shall declare the tax sale to be a sale in error pursuant to Section 255 of this Act. The order shall direct the county collector to refund to the tax certificate of title grantee or his or her successors and assigns (or, if a tax certificate of title has not yet issued, the holder of the certificate of purchase) the following amounts:
(1) all taxes purchased, paid, or redeemed by the tax

purchaser or his or her assignee, or by the tax certificate of title grantee or his or her successors and assigns, whether before or after entry of the order for tax certificate of title, with interest at the rate of 1% per month from the date each amount was paid until the date of payment pursuant to this Section;

(2) all costs paid and posted to the judgment record

and not included in paragraph (1) of this subsection (a); and

(3) court reporter fees for the hearing on the

application for tax certificate of title and transcript thereof, cost of certification of tax certificate of title order, cost of issuance of tax certificate of title, and cost of transferring certificate of title to the tax purchaser.

(b) Except in those cases described in subsection (a) of this Section, and unless the court on motion of the tax certificate of title petitioner extends the redemption period to a date not later than 3 years from the date of sale, any order of court finding that an order directing the Secretary of State to issue a tax certificate of title should be vacated shall direct the party who successfully contested the entry of the order to pay to the tax certificate of title grantee or his or her successors and assigns (or, if a tax certificate of title has not yet issued, the holder of the certificate) within 90 days after the date of the finding:
(1) the amount necessary to redeem the mobile home

from the sale as of the last day of the period of redemption, except that, if the sale is a scavenger sale pursuant to Section 200 of this Act, the redemption amount shall not include an amount equal to all delinquent taxes on such mobile home which taxes were delinquent at the time of sale; and

(2) amounts in satisfaction of municipal liens paid

by the tax purchaser or his or her assignee, and the amounts specified in paragraphs (1) and (3) of subsection (a) of this Section, to the extent the amounts are not included in paragraph (1) of this subsection (b).

If the payment is not made within the 90-day period, the petition to vacate the order directing the Secretary of State to issue a tax certificate of title shall be denied with prejudice, and the order directing the Secretary of State to issue a tax certificate of title shall remain in full force and effect. No final order vacating any order directing the Secretary of State to issue a tax certificate of title shall be entered pursuant to this subsection (b) until the payment has been made.
(Source: P.A. 92-807, eff. 1-1-03.)

(35 ILCS 516/430)
Sec. 430. Failure to timely transfer certificate of title; tax certificate of title is void. Unless the holder of the certificate purchased at any tax sale under this Act transfers the certificate of title within one year from and after the time for redemption expires, the certificate of purchase or order for tax certificate of title, and the sale on which it is based, shall, after the expiration of the one year period, be absolutely void with no right to reimbursement. If the holder of the certificate of purchase is prevented from obtaining a certificate of title by injunction or order of any court, or by the refusal or inability of any court to act upon the application for a tax certificate of title, or by the refusal of the Secretary of State to execute the same certificate of title, the time he or she is so prevented shall be excluded from computation of the one year period. Certificates of purchase and orders for tax certificates of title executed by the court shall recite the qualifications required in this Section.
(Source: P.A. 92-807, eff. 1-1-03.)



Division 900 - Amendatory Provisions

(35 ILCS 516/Div. 900 heading)

(35 ILCS 516/905)
Sec. 905. (Amendatory provisions; text omitted).
(Source: P.A. 92-807, eff. 1-1-03; text omitted.)

(35 ILCS 516/910)
Sec. 910. (Amendatory provisions; text omitted).
(Source: P.A. 92-807, eff. 1-1-03; text omitted.)

(35 ILCS 516/995)
Sec. 995. No acceleration or delay. Where this Act makes changes in a statute that is represented in this Act by text that is not yet or no longer in effect (for example, a Section represented by multiple versions), the use of that text does not accelerate or delay the taking effect of (i) the changes made by this Act or (ii) provisions derived from any other Public Act.
(Source: P.A. 92-807, eff. 1-1-03.)



Division 999 - Effective Date

(35 ILCS 516/Div. 999 heading)

(35 ILCS 516/999)
Sec. 999. Effective date. This Act takes effect on January 1, 2003.
(Source: P.A. 92-807, eff. 1-1-03.)






35 ILCS 517/ - Manufactured Home Installation Act.

(35 ILCS 517/1)
Sec. 1. Short title. This Act may be cited as the Manufactured Home Installation Act.
(Source: P.A. 96-1477, eff. 1-1-11.)

(35 ILCS 517/3)
Sec. 3. Legislative intent. The General Assembly finds that:
Manufactured homes provide the only affordable home ownership resource for many citizens in Illinois.
Manufactured home parks play an essential role in meeting the affordable housing needs of Illinois communities.
Manufactured home parks provide an unsubsidized affordable housing option that meets the needs of society's most vulnerable citizens: low-income and moderate-income socio-economic groups, including senior citizens and others that are less capable economically but still require safe and affordable housing.
Manufactured home parks are licensed, regulated, or inspected by government agencies to ensure that State, county, and municipal rules and regulations are enforced.
Manufactured home park owners pay for and provide their tenants with a substantial number of services that homeowners outside a manufactured home park obtain through taxpayer funded government sources and subsidies.
Manufactured home parks have a lease requirement that sets standards of behavior and responsibility through the enforcement of rules and regulations, and compliance with these requirements can significantly diminish local government police costs.
(Source: P.A. 96-1477, eff. 1-1-11.)

(35 ILCS 517/5)
Sec. 5. Definitions. As used in this Act:
"Manufactured home" means a factory-assembled, completely integrated structure designed for permanent habitation, with a permanent chassis, and so constructed as to permit its transport, on wheels temporarily or permanently attached to its frame, and is a movable or portable unit that is (i) 8 body feet or more in width, (ii) 40 body feet or more in length, and (iii) 320 or more square feet, constructed to be towed on its own chassis (comprised of frame and wheels) from the place of its construction to the location, or subsequent locations, at which it is installed and set up according to the manufacturer's instructions and connected to utilities for year-round occupancy for use as a permanent habitation, and designed and situated so as to permit its occupancy as a dwelling place for one or more persons. The term shall include units containing parts that may be folded, collapsed, or telescoped when being towed and that may be expected to provide additional cubic capacity, and that are designed to be joined into one integral unit capable of being separated again into the components for repeated towing. The term excludes campers and recreational vehicles. Mobile homes and manufactured homes in mobile home parks must be assessed and taxed as chattel. Mobile homes and manufactured homes outside of mobile home parks must be assessed and taxed as real property. The words "mobile home" and "manufactured home" are synonymous for the purposes of this Act.
The construction of mobile type dwellings known as "manufactured homes" is regulated by the U.S. Department of Housing and Urban Development. All mobile type homes constructed after June 15, 1976, are manufactured homes and must comply with the National Manufactured Home and Construction Safety Standards; State and units of local government are preempted from imposing any additional construction requirements. The installation of these homes must comply with the Manufactured Home Quality Assurance Act and the Manufactured Home Installation Code (77 Ill. Adm. Code 870). The location of these homes is subject to local zoning and covenant codes.
Section 25 of the Manufactured Home Quality Assurance Act requires licensed manufactured home installers to obtain from the Department of Health a Manufactured Home Installation Seal. The seal is to be placed on the exterior of the manufactured home above the HUD label after the installation is completed by the licensed manufactured home installer, in accordance with the Manufactured Home Installation Code (77 Ill. Adm. Code 870).
"Mobile home park" means a tract of land or 2 contiguous tracts of land that contain sites with the necessary utilities for 5 or more mobile homes or manufactured homes. A mobile home park may be operated either free of charge or for revenue purposes. A mobile home or manufactured home installed in a mobile home park must not be assessed and taxed as real property and shall be taxed under the Mobile Home Local Services Tax Act.
(Source: P.A. 96-1477, eff. 1-1-11.)

(35 ILCS 517/10)
Sec. 10. Installation requirements; classification as real property.
(a) Except as provided in subsection (b), a mobile home or manufactured home installed on private property that is not in a mobile home park on or after the effective date of this Act must be installed in accordance with the manufacturer's instructions and classified, assessed, and taxed as real property.
(b) Mobile homes and manufactured homes that (i) are located outside of mobile home parks and (ii) are taxed under the Mobile Home Local Services Tax Act on the effective date of this Act must continue to be taxed under the Mobile Home Local Services Tax Act and shall not be classified, assessed, and taxed as real property until the home is sold or transferred or until the home is relocated to a different parcel of land outside of a mobile home park. If a mobile home described in this subsection (b) is sold, transferred, or relocated to a different parcel of land outside of a mobile home park, then the home shall be classified, assessed, and taxed as real property. Mobile homes and manufactured homes that are classified, assessed, and taxed as real property on the effective date of this Act shall continue to be classified, assessed, and taxed as real property. The owner of a mobile home or manufactured home that is located outside of a mobile home park may file a request with the Department of Revenue that the home be classified, assessed, and taxed as real property.
(c) Mobile homes and manufactured homes that are located in mobile home parks must be taxed according to the Mobile Home Local Services Tax Act.
(Source: P.A. 96-1477, eff. 1-1-11.)

(35 ILCS 517/805)
Sec. 805. (Amendatory provisions; text omitted).
(Source: P.A. 96-1477, eff. 1-1-11; text omitted.)

(35 ILCS 517/810)
Sec. 810. (Amendatory provisions; text omitted).
(Source: P.A. 96-1477, eff. 1-1-11; text omitted.)

(35 ILCS 517/815)
Sec. 815. (Amendatory provisions; text omitted).
(Source: P.A. 96-1477, eff. 1-1-11; text omitted.)

(35 ILCS 517/900)
Sec. 900. (Amendatory provisions; text omitted).
(Source: P.A. 96-1477, eff. 1-1-11; text omitted.)

(35 ILCS 517/903)
Sec. 903. (Amendatory provisions; text omitted).
(Source: P.A. 96-1477, eff. 1-1-11; text omitted.)

(35 ILCS 517/905)
Sec. 905. (Amendatory provisions; text omitted).
(Source: P.A. 96-1477, eff. 1-1-11; text omitted.)

(35 ILCS 517/910)
Sec. 910. (Amendatory provisions; text omitted).
(Source: P.A. 96-1477, eff. 1-1-11; text omitted.)

(35 ILCS 517/915)
Sec. 915. (Amendatory provisions; text omitted).
(Source: P.A. 96-1477, eff. 1-1-11; text omitted.)

(35 ILCS 517/920)
Sec. 920. (Amendatory provisions; text omitted).
(Source: P.A. 96-1477, eff. 1-1-11; text omitted.)

(35 ILCS 517/999)
Sec. 999. Effective date. This Act takes effect January 1, 2011.
(Source: P.A. 96-1477, eff. 1-1-11.)



35 ILCS 520/ - Cannabis and Controlled Substances Tax Act.

(35 ILCS 520/1) (from Ch. 120, par. 2151)
Sec. 1. This Act shall be known and may be cited as the "Cannabis and Controlled Substances Tax Act".
(Source: P.A. 85-663.)

(35 ILCS 520/2) (from Ch. 120, par. 2152)
Sec. 2. As used in this Act:
"Cannabis" has the same meaning specified in Section 3 of the Cannabis Control Act.
"Controlled Substance" means a drug, substance, or immediate precursor specified in Article II of the Illinois Controlled Substances Act and includes counterfeit substance as defined in Section 102 of the Illinois Controlled Substances Act.
"Person" means any individual, corporation, limited liability company, government or governmental subdivision or agency, business trust, estate, trust, partnership or association, or any other entity.
"Department" means the Department of Revenue.
"Director" means the Director of the Department of Revenue.
"Dealer" means a person who in violation of the Illinois Controlled Substances Act or the Cannabis Control Act manufactures, produces, ships, transports, imports, sells or transfers or possesses with intent to deliver to another person more than 30 grams of cannabis or more than 5 grams of any controlled substance or 5 or more dosage units of a controlled substance.
(Source: P.A. 88-480.)

(35 ILCS 520/3) (from Ch. 120, par. 2153)
Sec. 3. The Director shall administer this Act. Payment of taxes and penalties required by this Act must be made in the form and manner required by the Department. The Department shall collect all taxes and penalties imposed by this Act. All taxes and penalties collected pursuant to this Act shall be deposited in the General Revenue Fund.
(Source: P.A. 85-1300.)

(35 ILCS 520/4) (from Ch. 120, par. 2154)
Sec. 4. The Department shall promulgate rules necessary to enforce this Act. The Department shall adopt a uniform system of providing, affixing, and displaying official stamps, official labels, or other official indicia for cannabis and controlled substances on which the tax is imposed pursuant to this Act.
(Source: P.A. 85-663.)

(35 ILCS 520/5) (from Ch. 120, par. 2155)
Sec. 5. No dealer may possess any cannabis or controlled substance upon which a tax is imposed by this Act unless the tax has been paid on the cannabis or controlled substance as evidenced by a stamp or other official indicia issued by the Department.
(Source: P.A. 85-663.)

(35 ILCS 520/6) (from Ch. 120, par. 2156)
Sec. 6. Nothing in this Act may in any manner provide immunity for a dealer from criminal prosecution pursuant to Illinois law.
(Source: P.A. 85-663)

(35 ILCS 520/7) (from Ch. 120, par. 2157)
Sec. 7. Nothing in this Act requires persons registered under the Illinois Controlled Substances Act or otherwise lawfully in possession of cannabis or a controlled substance to pay the tax required under this Act.
(Source: P.A. 85-663.)

(35 ILCS 520/8) (from Ch. 120, par. 2158)
Sec. 8. For the purpose of calculating the tax under this Act, a gram of cannabis or other controlled substance is measured by the weight of the substance in the dealer's possession.
(Source: P.A. 85-663.)

(35 ILCS 520/9) (from Ch. 120, par. 2159)
Sec. 9. A tax is imposed on cannabis and controlled substances at the following rates:
(1) on each gram of cannabis, or each portion of a gram, $10;
(2) on each gram of controlled substance, or portion of a gram, $500;
(3) on each 50 dosage units of a controlled substance that is not sold by weight, or portion thereof, $4,000.
(Source: P.A. 88-669, eff. 11-29-94.)

(35 ILCS 520/9.5)
Sec. 9.5. Sunset of exemptions, credits, and deductions. The application of every exemption, credit, and deduction against tax imposed by this Act that becomes law after the effective date of this amendatory Act of 1994 shall be limited by a reasonable and appropriate sunset date. A taxpayer is not entitled to take the exemption, credit, or deduction beginning on the sunset date and thereafter. If a reasonable and appropriate sunset date is not specified in the Public Act that creates the exemption, credit, or deduction, a taxpayer shall not be entitled to take the exemption, credit, or deduction beginning 5 years after the effective date of the Public Act creating the exemption, credit, or deduction and thereafter.
(Source: P.A. 88-660, eff. 9-16-94.)

(35 ILCS 520/10) (from Ch. 120, par. 2160)
(Text of Section from P.A. 88-669, Sec. 90-4.5)
Sec. 10. Penalties. Any dealer violating this Act is subject to a penalty of 50% of the amount of the tax in addition to the tax imposed by this Act. The penalty shall be collected as part of the tax. In addition to the tax and penalty imposed, a dealer distributing or possessing cannabis or controlled substances without affixing the required stamps, labels, or other indicia is guilty of a Class 4 felony.
(Source: P.A. 86-380; 88-669 (Sec. 90-4.5), eff. 11-29-94.)

(Text of Section from P.A. 88-669 (Sec. 90-5) and 88-679)
Sec. 10. Penalties. Any dealer violating this Act is subject to a penalty of 2 times the amount of the tax in addition to the tax imposed by this Act. The penalty shall be collected as part of the tax. In addition to the tax and penalty imposed, a dealer distributing or possessing cannabis or controlled substances without affixing the required stamps, labels, or other indicia is guilty of a Class 4 felony.
(Source: P.A. 86-380; 88-669 (Sec. 90-5), eff. 11-29-94; 88-679, eff. 7-1-95.)

(35 ILCS 520/11) (from Ch. 120, par. 2161)
Sec. 11. Official stamps, labels, or other indicia to be affixed to all cannabis or controlled substances shall be purchased from the Department. The purchaser shall pay 100% of face value for each stamp, label, or other indicia at the time of the purchase. The Department shall make the stamps, labels, or other indicia in denominations in multiples of $5.
(Source: P.A. 85-663.)

(35 ILCS 520/12) (from Ch. 120, par. 2162)
Sec. 12. When a dealer purchases, acquires, transports, or imports into this State cannabis or controlled substances on which a tax is imposed and if the stamps, labels or indicia evidencing the payment of the tax have not already been affixed, the dealer shall have them permanently affixed on the cannabis or controlled substance immediately after receiving the substance. Each stamp, label or other official indicia may be used only once.
Taxes imposed upon cannabis or controlled substances by this Act are due and payable immediately upon acquisition or possession in this State by a dealer.
(Source: P.A. 85-663.)

(35 ILCS 520/13) (from Ch. 120, par. 2163)
Sec. 13. Neither the Director nor a public employee may reveal facts contained in a report or return required by this Act, nor can any information contained in such a report or return be used against the dealer in any criminal proceeding, unless such information has been independently obtained, except in connection with a proceeding involving taxes due under this Act from the taxpayer making the return.
(Source: P.A. 85-663.)

(35 ILCS 520/14) (from Ch. 120, par. 2164)
Sec. 14. For the purpose of determining the correctness of any return, determining the amount of tax that should have been paid, determining whether or not the dealer should have made a return or paid taxes, or collecting any taxes under this Act, the Director may examine, or cause to be examined, any books, papers, records, or memoranda, that may be relevant to making such determinations, whether the books, papers, records, or memoranda, are the property of or in the possession of the dealer or another person. The Director may require the attendance of any person having knowledge or information that may be relevant, compel the production of books, papers, records, or memoranda by persons required to attend, take testimony on matters material to the determination, and administer oaths or affirmations. Upon demand of the Director or any examiner or investigator, a circuit court shall issue a subpoena for the attendance of a witness or the production of books, papers, records, and memoranda. Disobedience of subpoenas issued under this Act is punishable by the circuit court which issued the subpoena.
(Source: P.A. 85-663.)

(35 ILCS 520/14.1)
Sec. 14.1. Enforcement by State's Attorney.
(a) The State's Attorney of a county in which a violation of this Act is believed to have occurred may request authorization from the Attorney General to investigate the violation and enforce any tax or penalty provided in this Act. If the Attorney General approves the request, the State's Attorney shall so notify the Department and be deemed a designated agent of the Department to enforce the provisions of this Act and shall be deemed to possess all of the investigatory and enforcement authorities provided to the Department in this Act. The Director shall cooperate fully with the State's Attorney in any investigation and in all enforcement proceedings.
(b) The State's Attorney shall notify the Director promptly of any judgment entered against any person under this Act. Thirty percent of any tax or penalty collected in an action or proceeding brought by the State's Attorney under this Act shall be remitted to the collecting county by the Department, in addition to the costs associated with the investigation and enforcement proceeding, for deposit into the county's general revenue fund.
(c) A lien provided to the Department for the tax imposed under this Act or for a penalty or interest provided in this Act is also a lien in favor of the county in an amount equal to 30% of the judgment obtained by the State's Attorney, plus the costs associated with the investigation and enforcement proceedings.
(d) Neither the county nor the State's Attorney is required to furnish a bond or make a deposit for or pay costs or fees of a court or court officer in a legal proceeding under this Act.
(Source: P.A. 88-669, eff. 11-29-94; 88-679, eff. 7-1-95.)

(35 ILCS 520/15) (from Ch. 120, par. 2165)
Sec. 15. Lien for Tax.
(a) In general. The Department shall have a lien for the tax herein imposed or any portion thereof, or for any penalty provided for in this Act, or for any amount of interest which may be due, upon all the real and personal property of any person assessed with a tax under this Act; however, the lien shall not be available on property which is the subject of forfeiture proceedings under the Narcotics Profit Forfeiture Act or the Criminal Code of 2012 or the Drug Asset Forfeiture Procedure Act until all forfeiture proceedings are concluded. Property forfeited shall not be subject to a lien under this Act.
(b) Notice of lien. The lien created by assessment shall terminate unless a notice of lien is filed, as provided in Section 17 hereof, within 3 years from the date all proceedings in court for the review of such assessment have terminated or the time for the taking thereof has expired without such proceedings being instituted.
(Source: P.A. 97-1150, eff. 1-25-13.)

(35 ILCS 520/16) (from Ch. 120, par. 2166)
Sec. 16. All assessments are jeopardy assessments - lien.
(a) Assessment. An assessment for a dealer not possessing valid stamps or other official indicia showing that the tax has been paid shall be considered a jeopardy assessment or collection, as provided by Section 1102 of the Illinois Income Tax Act. The Department shall determine and assess a tax and applicable penalties and interest according to the best judgment and information available to the Department, which amount so fixed by the Department shall be prima facie correct and shall be prima facie evidence of the correctness of the amount of tax due, as shown in such determination. When, according to the best judgment and information available to the Department with regard to all real and personal property and rights to property of the dealer, there is no reasonable expectation of collection of the amount of tax and penalty to be assessed, the Department may issue an assessment under this Section for the amount of tax without penalty.
(b) Filing of lien. Upon issuance of a jeopardy assessment as provided by subsection (a) of this Section, the Department may file a notice of jeopardy assessment lien in the State Tax Lien Registry and shall notify the taxpayer of such filing.
(c) Protest. If the taxpayer believes that he does not owe some or all of the amount for which the jeopardy assessment lien against him has been filed, he may protest within 20 days after being notified by the Department of the filing of such jeopardy assessment lien and request a hearing, whereupon the Department shall hold a hearing in conformity with the provisions of Section 908 of the Illinois Income Tax Act and, pursuant thereto, shall notify the taxpayer of its decision as to whether or not such jeopardy assessment lien will be released.
After the expiration of the period within which the person assessed may file an action for judicial review without such action being filed, a certified copy of the final assessment or revised final assessment of the Department may be filed with the Circuit Court of the county in which the dealer resides, or of Cook County in the case of a dealer who does not reside in this State, or in the county where the violation of this Act took place. The certified copy of the final assessment or revised final assessment shall be accompanied by a certification which recites facts that are sufficient to show that the Department complied with the jurisdictional requirements of the Act in arriving at its final assessment or its revised final assessment and that the dealer had this opportunity for an administrative hearing and for judicial review, whether he availed himself or herself of either or both of these opportunities or not. If the court is satisfied that the Department complied with the jurisdictional requirements of the Act in arriving at its final assessment or its revised final assessment and that the taxpayer had his opportunity for an administrative hearing and for judicial review, whether he availed himself of either or both of these opportunities or not, the court shall render judgment in favor of the Department and against the taxpayer for the amount shown to be due by the final assessment or the revised final assessment, plus any interest which may be due, and such judgment shall be entered in the judgment docket of the court. Such judgment shall bear the same rate of interest and shall have the same effect as other judgments. The judgment may be enforced, and all laws applicable to sales for the enforcement of a judgment shall be applicable to sales made under such judgments. The Department shall file the certified copy of its assessment, as herein provided, with the Circuit Court within 2 years after such assessment becomes final except when the taxpayer consents in writing to an extension of such filing period, and except that the time limitation period on the Department's right to file the certified copy of its assessment with the Circuit Court shall not run during any period of time in which the order of any court has the effect of enjoining or restraining the Department from filing such certified copy of its assessment with the Circuit Court.
If, when the cause of action for a proceeding in court accrues against a person, he or she is out of the State, the action may be commenced within the times herein limited, after his or her coming into or returning to the State; and if, after the cause of action accrues, he or she departs from and remains out of the State, the time of his or her absence from the State, the time of his or her absence is no part of the time limited for the commencement of the action; but the foregoing provisions concerning absence from the State shall not apply to any case in which, at the time the cause of action accrues, the party against whom the cause of action accrues is not a resident of this State. The time within which a court action is to be commenced by the Department hereunder shall not run from the date the taxpayer files a petition in bankruptcy under the Federal Bankruptcy Act until 30 days after notice of termination or expiration of the automatic stay imposed by the Federal Bankruptcy Act.
No claim shall be filed against the estate of any deceased person or any person under legal disability for any tax or penalty or part of either, or interest, except in the manner prescribed and within the time limited by the Probate Act of 1975, as amended.
The collection of tax or penalty or interest by any means provided for herein shall not be a bar to any prosecution under this Act.
In addition to any penalty provided for in this Act, any amount of tax which is not paid when due shall bear interest at the rate determined in accordance with the Uniform Penalty and Interest Act, per month or fraction thereof from the date when such tax becomes past due until such tax is paid or a judgment therefor is obtained by the Department. If the time for making or completing an audit of a taxpayer's books and records is extended with the taxpayer's consent, at the request of and for the convenience of the Department, beyond the date on which the statute of limitations upon the issuance of a notice of tax liability by the Department otherwise run, no interest shall accrue during the period of such extension. Interest shall be collected in the same manner and as part of the tax.
If the Department determines that an amount of tax or penalty or interest was incorrectly assessed, whether as the result of a mistake of fact or an error of law, the Department shall waive the amount of tax or penalty or interest that accrued due to the incorrect assessment.
(Source: P.A. 100-22, eff. 1-1-18.)

(35 ILCS 520/17) (from Ch. 120, par. 2167)
Sec. 17. Filing and priority of liens.
(a) Filing in the State Tax Lien Registry. Nothing in this Act shall be construed to give the Department a preference over the rights of any bona fide purchaser, holder of a security interest, mechanics lienholder, mortgagee, or judgment lien creditor arising prior to the filing of a regular notice of lien or a notice of jeopardy assessment lien in the State Tax Lien Registry. For purposes of this section, the term "bona fide," shall not include any mortgage of real or personal property or any other credit transaction that results in the mortgagee or the holder of the security acting as trustee for unsecured creditors of the taxpayer mentioned in the notice of lien who executed such chattel or real property mortgage or the document evidencing such credit transaction. Such lien shall be inferior to the lien of general taxes, special assessments and special taxes heretofore or hereafter levied by any political subdivision of this State.
(b) In case title to land to be affected by the notice of lien or notice of jeopardy assessment lien is registered under the provisions of "An Act concerning land titles," approved May 1, 1897, as amended, such notice shall also be filed in the State Tax Lien Registry, and the Department shall not have a preference over the rights of any bona fide purchaser, mortgagee, judgment creditor or other lien holder arising prior to the registration of such notice.
(c) (Blank).
(Source: P.A. 100-22, eff. 1-1-18.)

(35 ILCS 520/18) (from Ch. 120, par. 2168)
Sec. 18. Duration of Lien. The lien provided herein shall continue for 20 years from the date of filing the notice of lien under the provisions of Section 17 unless sooner released, or otherwise discharged.
(Source: P.A. 85-1300.)

(35 ILCS 520/19) (from Ch. 120, par. 2169)
Sec. 19. Release of liens.
(a) In general. The Department shall release all or any portion of the property subject to any lien provided for in this Act if it determines that the release will not endanger or jeopardize the collection of the amount secured thereby. The Department shall release its lien on property which is the subject of forfeiture proceedings under the Narcotics Profit Forfeiture Act, the Criminal Code of 2012, or the Drug Asset Forfeiture Procedure Act until all forfeiture proceedings are concluded. Property forfeited shall not be subject to a lien under this Act.
(b) Judicial determination. If on judicial review the final judgment of the court is that the taxpayer does not owe some or all of the amount secured by the lien against him, or that no jeopardy to the revenue exists, the Department shall release its lien to the extent of such finding of nonliability, or to the extent of such finding of no jeopardy to the revenue.
(c) Payment. The Department shall also release its jeopardy assessment lien against the taxpayer whenever the tax and penalty covered by such lien, plus any interest which may be due, are paid.
(d) Certificate of release. The Department shall issue a certificate of complete or partial release of the lien:
(1) To the extent that the fair market value of any

property subject to the lien exceeds the amount of the lien plus the amount of all prior liens upon such property;

(2) To the extent that such lien shall become

unenforceable;

(3) To the extent that the amount of such lien is

paid by the person whose property is subject to such lien, together with any interest and penalty which may become due under this Act between the date when the notice of lien is filed and the date when the amount of such lien is paid;

(4) To the extent and under the circumstances

specified in this Section. A certificate of complete or partial release of any lien shall be held conclusive that the lien upon the property covered by the certificate is extinguished to the extent indicated by such certificate.

Such release of lien shall be issued to the person, or his agent, against whom the lien was obtained and shall contain in legible letters a statement as follows:
FOR THE PROTECTION OF THE OWNER, THIS RELEASE SHALL
BE FILED IN THE STATE TAX LIEN REGISTRY.
(e) Filing. When a certificate of complete or partial release of lien issued by the Department is filed in the State Tax Lien Registry, the Department shall permanently attach the certificate of release to the notice of lien or notice of jeopardy assessment lien and shall enter the certificate of release and the date in the "State Tax Lien Index" on the line where the notice of lien or notice of jeopardy assessment lien is entered.
(Source: P.A. 100-22, eff. 1-1-18.)

(35 ILCS 520/20) (from Ch. 120, par. 2170)
Sec. 20. Nonliability for Costs. The Department shall not be required to furnish any bond nor to make a deposit for or pay any costs or fees of any court or officer thereof in any legal proceedings pursuant to the provisions of this Act.
(Source: P.A. 85-1300.)

(35 ILCS 520/21) (from Ch. 120, par. 2171)
Sec. 21. Claim to Property. Whenever any process, issued from any court for the enforcement or collection of any liability created by this Act, shall be levied by any sheriff or other authorized person upon any personal property, and such property shall be claimed by any person other than the defendant as exempt from enforcement of a judgment thereon by virtue of the exemption laws of this State, then it shall be the duty of the person making such claim to give notice in writing of his claim and of his or her intention to prosecute the same, to the sheriff or other person within 10 days after the making of the levy. On receiving such notice, the sheriff or other person shall proceed in accordance with the provisions of Part 2 of Article XII of the Code of Civil Procedure, as amended. The giving of such notice within the 10-day period shall be a condition precedent to any judicial action against the sheriff or other authorized person for wrongfully levying, seizing or selling the property and any such person who fails to give notice within the time shall be forever barred from bringing any judicial action against such sheriff or other person for injury or damages to or conversion of said property.
(Source: P.A. 85-1300.)

(35 ILCS 520/22) (from Ch. 120, par. 2172)
Sec. 22. Foreclosure on Real Property. In addition to any other remedy provided for by the laws of this State, and provided that no hearing or proceedings for review provided by this Act shall be pending, and the time for the taking thereof shall have expired, the Department may foreclose in the circuit court any lien on real property for any tax or penalty imposed by this Act to the same extent and in the same manner as in the enforcement of other liens. Such proceedings to foreclose shall not be instituted more than 5 years after the filing of the notice of lien under the provisions of Section 17. The process, practice and procedure for such foreclosure shall be the same as provided in the Civil Practice Law, as amended.
(Source: P.A. 85-1300.)

(35 ILCS 520/23) (from Ch. 120, par. 2173)
Sec. 23. Demand and Seizure. In addition to any other remedy provided for by the laws of this State, if the tax imposed by this Act is not paid within the time required by this Act, the Department, or some person designated by it, may cause a demand to be made on the taxpayer for the payment thereof. If the demand is made before the issuance of an assessment, the demand shall inform the taxpayer that, within 5 days after the demand, he or she must either pay the tax or show the Department that the findings in the demand are erroneous. If the taxpayer does not either pay the tax or show the Department that the findings in the demand are erroneous within 5 days after the demand, the Department shall issue a jeopardy assessment under the procedures outlined in Section 16, and may issue a warrant directed to any sheriff or other person authorized to serve process, commanding the sheriff or other person to levy upon the personal property and rights to personal property (whether tangible or intangible) of the taxpayer, without exemption, found within his jurisdiction, for the payment of the amount thereof with the added penalties, interest and the cost of executing the warrant. The term "levy" includes the power of distraint and seizure by any means. In any case in which the warrant to levy has been issued, the sheriff or other person to whom the warrant was directed may seize and sell such property or rights to property. No real or personal property may be sold, however, until the time for protesting a jeopardy assessment has passed or the jeopardy assessment has otherwise become final. Such warrant shall be returned to the Department together with the money collected by virtue thereof within the time therein specified, which shall not be less than 20 nor more than 90 days from the date of the warrant. The sheriff or other person to whom such warrant is directed shall proceed in the same manner as prescribed by law in respect to the enforcement against property upon judgments by a court, and shall be entitled to the same fees for his services in executing the warrant, to be collected in the same manner.
Any officer or employee of the Department designated in writing by the Director is authorized to serve process under this Section to levy upon accounts or other intangible assets of a taxpayer held by a financial organization, as defined in Section 1501 of the Illinois Income Tax Act. In addition to any other provisions of this Section, any officer or employee of the Department designated in writing by the Director may levy upon the following property and rights to property belonging to a taxpayer: contractual payments, accounts and notes receivable and other evidences of debt, and interest on bonds, by serving a notice of levy on the person making such payment. Levy shall not be made until the Department has caused a demand to be made on the taxpayer in the manner provided above. A lien obtained hereunder shall have priority over any subsequent lien obtained pursuant to Section 12-808 of the Code of Civil Procedure, except that liens for the support of a spouse or dependent children shall have priority over all liens obtained hereunder.
In any case where property or rights to property have been seized by an officer of the Illinois Department of State Police, or successor agency thereto, under the authority of a warrant to levy issued by the Department of Revenue, the Department of Revenue may take possession of and may sell such property or rights to property and the Department of Revenue may contract with third persons to conduct sales of such property or rights to the property. No real or personal property may be sold, however, until the time for protesting a jeopardy assessment has passed or the jeopardy assessment has otherwise become final. In the conduct of such sales, the Department of Revenue shall proceed in the same manner as is prescribed by law for proceeding against property to enforce judgments which are entered by a circuit court of this State. If, in the Department of Revenue's opinion, no offer to purchase at such sale is acceptable and the State's interest would be better served by retaining the property for sale at a later date, then the Department may decline to accept any bid and may retain the property for sale at a later date.
(Source: P.A. 88-669, eff. 11-29-94.)

(35 ILCS 520/24) (from Ch. 120, par. 2174)
Sec. 24. Redemption by State. The provisions of Sections 5g and 5h of the Retailers' Occupation Tax Act (relating to time for redemption by the State of real estate sold at judicial or execution sale) as in effect on the effective date of this Act, or as subsequently amended, shall apply for purposes of this Act as if such Sections were set forth herein in their entirety.
(Source: P.A. 85-1300.)

(35 ILCS 520/25) (from Ch. 120, par. 2175)
Sec. 25. Administrative Procedure Act - Application. The Illinois Administrative Procedure Act is hereby expressly adopted and shall apply to all administrative rules and procedures of the Department of Revenue under this Act, except that: (1) subsection (b) of Section 5-10 of the Illinois Administrative Procedure Act does not apply to final orders, decisions and opinions of the Department; (2) paragraph 2 of subsection (a) of Section 5-10 of the Illinois Administrative Procedure Act does not apply to forms established by the Department for use under this Act; and (3) the provisions of Section 10-45 of the Illinois Administrative Procedure Act regarding proposals for decision are excluded and not applicable to the Department under this Act to the extent Section 10-45 applies to hearings not otherwise subject to the Illinois Independent Tax Tribunal Act of 2012.
(Source: P.A. 97-1129, eff. 8-28-12.)

(35 ILCS 520/26) (from Ch. 120, par. 2176)
Sec. 26. Administrative Review. Except as otherwise provided in this Section, the provisions of the Administrative Review Law, and the rules adopted pursuant thereto, shall apply to and govern all proceedings for the judicial review of final administrative decisions of the Department under this Act. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure. The provisions of Section 12 of the Retailers' Occupation Tax Act shall apply to dealers subject to this Act to the same extent as if such provisions were included herein.
Notwithstanding any other provision of law, the provisions of the Illinois Independent Tax Tribunal Act of 2012, and the rules adopted pursuant thereto, shall apply to and govern judicial review of final administrative decisions that are subject to the Illinois Independent Tax Tribunal Act of 2012.
(Source: P.A. 97-1129, eff. 8-28-12.)



35 ILCS 605/ - Illinois Central Railroad Tax Act.

(35 ILCS 605/0.01) (from Ch. 120, par. 372.90)
Sec. 0.01. Short title. This Act may be cited as the Illinois Central Railroad Tax Act.
(Source: P.A. 86-1324.)

(35 ILCS 605/18) (from Ch. 120, par. 373)
Sec. 18. In consideration of the grants, privileges and franchises herein conferred upon said company for the purposes aforesaid, the said company shall, on the first Mondays of December and June in each year, pay to the Department of Revenue of the State of Illinois five per centum on the gross or total proceeds, receipts or income derived from said road and branches, for the six months then next preceding. The first payment of such percentage on the main trunk of said road to commence four years from the date of said deed of trust, and on the branches, six years from the date aforesaid, unless said road and branches are sooner completed, then from the date of completion. And for the purpose of ascertaining the proceeds, receipts or income aforesaid, an accurate account shall be kept by said company, a copy whereof shall be furnished to the Governor of the State of Illinois and to the Department of Revenue; the truth of which account shall be verified by the affidavits of the treasurer and secretary of such company. And for the purpose of verifying and ascertaining the accuracy of such account, full power is hereby vested in the Governor of the State of Illinois, the Director of the Department of Revenue, or any other person by law appointed, to examine the books and papers of said corporation, and to examine, under oath, the officers, agents and employees of said company, and other persons. And if any person, so examined by the Governor or other authority, shall knowingly and wilfully swear falsely, or if the other officers making such affidavits shall knowingly and wilfully swear falsely, every such person shall be subject to the pains and penalties of perjury.
(Source: P.A. 76-117.)

(35 ILCS 605/22) (from Ch. 120, par. 374)
Sec. 22. The lands selected under the act of congress entitled "An Act granting the right of way, and making a grant of land to the states of Illinois, Mississippi and Alabama, in aid of the construction of a railroad from Chicago to Mobile", passed September 20, 1850, and authorized by this Act to be conveyed shall be exempt from all taxation under the laws of this state, until sold and conveyed by the Illinois Central Railroad Company or the trustees designated in this Act. The stock, property and assets belonging to the company shall be listed by the president, secretary or other officer, with the Department of Revenue, and an annual tax for state purposes shall be assessed, upon all the property and assets of every name, kind and description belonging to that company. Whenever the taxes levied for state purposes shall exceed 3/4 of 1% per year, such excess shall be deducted from the gross proceeds or income required to be paid by the company to the state, and the company is hereby exempted from all taxation of every kind, except as herein provided for. The revenue arising from such taxation, and the 5% of gross or total proceeds, receipts or income aforesaid, shall be paid to the Department of Revenue and covered into the general revenue fund in the state treasury and applied to the payment of interest-paying state indebtedness until the extinction thereof. In case the 5% provided to be paid into the state treasury and the state taxes to be paid by the corporation do not amount to 7% of the gross or total proceeds, receipts or income, however, then the company shall pay the difference, so as to make the whole amount paid equal, at least, to 7% of the gross receipts of the company.
(Source: P.A. 76-117.)



35 ILCS 610/ - Messages Tax Act.

(35 ILCS 610/1) (from Ch. 120, par. 467.1)
Sec. 1. For the purposes of this Act:
"Department" means the Department of Revenue of the State of Illinois.
"Director" means the Director of Revenue for the Department of Revenue of the State of Illinois.
"Taxpayer" means a person engaged in the business of transmitting messages.
"Person" means any natural individual, firm, trust, estate, partnership, association, joint stock company, joint adventure, corporation, limited liability company, or a receiver, trustee, guardian or other representative appointed by order of any court, or any city, town, county or other political subdivision of this State.
"Invested capital" means that amount equal to (i) the average of the balances at the beginning and end of each taxable period of the taxpayer's total stockholder's equity and total long-term debt, less investments in and advances to all corporations, as set forth on the balance sheets included in the taxpayer's annual report to the Illinois Commerce Commission for the taxable period; (ii) multiplied by a fraction determined under Sections 301 and 304(a) of the "Illinois Income Tax Act" and reported on the Illinois income tax return for the taxable period ending in or with the taxable period in question. However, notwithstanding the income tax return reporting requirement stated above, beginning July 1, 1979, no taxpayer's denominators used to compute the sales, property or payroll factors under subsection (a) of Section 304 of the Illinois Income Tax Act shall include payroll, property or sales of any corporate entity other than the taxpayer for the purposes of determining an allocation for the invested capital tax. This amendatory Act of 1982, Public Act 82-1024, is not intended to and does not make any change in the meaning of any provision of this Act, it having been the intent of the General Assembly in initially enacting the definition of "invested capital" to provide for apportionment of the invested capital of each company, based solely upon the sales, property and payroll of that company.
In the case of a telephone cooperative subject to the tax imposed by Section 2a.1, "invested capital" means an amount equal to the product determined by multiplying, (i) the average of the balances at the beginning and end of the taxable period of the taxpayer's total equity (including memberships, patronage capital, operating margins, non-operating margins, other margins and other equities), as set forth on the balance sheets included in the taxpayer's annual report to the United States Department of Agriculture Rural Electrification Administration (established pursuant to the federal Rural Electrification Act of 1936, as amended), by (ii) the fraction determined under Sections 301 and 304 (a) of the Illinois Income Tax Act, as amended, for the taxable period.
"Taxable period" means each period which ends after August 14, 1979 and which is covered by an annual report filed by the taxpayer with the Illinois Commerce Commission. In the case of a telephone cooperative subject to the tax imposed by Section 2a.1, "taxable period" means each calendar year ending after August 14, 1979 and covered by an annual report filed by the taxpayer with the United States Department of Agriculture Rural Electrification Administration. In the case of any taxpayer not subject to the jurisdiction of the Illinois Commerce Commission, "taxable period" means each calendar year ending after August 14, 1979.
(Source: P.A. 87-205; 88-480.)

(35 ILCS 610/2a.1) (from Ch. 120, par. 467.2a.1)
Sec. 2a.1. (Repealed).
(Source: P.A. 87-313. Repealed by P.A. 90-154, eff. 1-1-98.)

(35 ILCS 610/2a.2) (from Ch. 120, par. 467.2a.2)
Sec. 2a.2. Annual return, collection and payment. A return with respect to the tax imposed by Section 2a.1 shall be made by every person for any taxable period for which such person is liable for such tax. Such return shall be made on such forms as the Department shall prescribe and shall contain the following information:
1. Taxpayer's name;
2. Address of taxpayer's principal place of

business, and address of the principal place of business (if that is a different address) from which the taxpayer engages in the business of transmitting messages in this State;

3. The total stockholder's equity and total

long-term debt as of the beginning and end of the taxable period as set forth on the balance sheets included in the taxpayer's annual report to the Illinois Commerce Commission, or as set forth on the balance sheets of the taxpayers similar to balance sheets which would be included in the taxpayer's annual report to the Illinois Commerce Commission if the filing of such an annual report were required (or total equity in the case of telephone cooperatives in the annual reports filed with the Rural Electrification Administration) for the taxable period;

4. The taxpayer's base income allocable to Illinois

under Sections 301 and 304(a) of the "Illinois Income Tax Act", for the period covered by the return; and, where appropriate, the portion of such business derived from the business of transmitting messages in Illinois;

5. The amount of tax due for the taxable period

(computed on the basis of the amounts set forth in Items 3 and 4); and

6. Such other reasonable information as may be

required by forms or regulations prescribed by the Department.

The returns prescribed by this Section shall be due and shall be filed with the Department not later than the 15th day of the third month following the close of the taxable period. The taxpayer making the return herein provided for shall, at the time of making such return, pay to the Department the remaining amount of tax herein imposed and due for the taxable period. Each taxpayer shall make estimated quarterly payments on the 15th day of the third, sixth, ninth and twelfth months of each taxable period. Such estimated payments shall be 25% of the tax liability for the immediately preceding taxable period or the tax liability that would have been imposed in the immediately preceding taxable period if this amendatory Act of 1979 had been in effect. All moneys received by the Department under Sections 2a.1 and 2a.2 shall be paid into the Personal Property Tax Replacement Fund in the State Treasury.
(Source: P.A. 87-205.)

(35 ILCS 610/2a.3)
Sec. 2a.3. Sunset of exemptions, credits, and deductions. The application of every exemption, credit, and deduction against tax imposed by this Act that becomes law after the effective date of this amendatory Act of 1994 shall be limited by a reasonable and appropriate sunset date. A taxpayer is not entitled to take the exemption, credit, or deduction beginning on the sunset date and thereafter. If a reasonable and appropriate sunset date is not specified in the Public Act that creates the exemption, credit, or deduction, a taxpayer shall not be entitled to take the exemption, credit, or deduction beginning 5 years after the effective date of the Public Act creating the exemption, credit, or deduction and thereafter.
(Source: P.A. 88-660, eff. 9-16-94.)

(35 ILCS 610/5) (from Ch. 120, par. 467.5)
Sec. 5. All of the provisions of Sections 4, 5, 5a, 5b, 5c, 5d, 5e, 5f, 5g, 5i, 5j, 6b, and 6c of the Retailers' Occupation Tax Act which are not inconsistent with this Act, and Section 3-7 of the Uniform Penalty and Interest Act shall apply, as far as practicable, to the subject matter of this Act to the same extent as if such provisions were included herein. References in such incorporated Sections of the Retailers' Occupation Tax Act to retailers, to sellers or to persons engaged in the business of selling tangible personal property mean persons engaged in the business of transmitting messages when used in this Act. References in such incorporated Sections of the Retailers' Occupation Tax Act to purchasers of tangible personal property mean purchasers of the service of transmitting messages when used in this Act. References in such incorporated Sections of the Retailers' Occupation Tax Act to sales of tangible personal property mean the transmitting of messages when used in this Act.
(Source: P.A. 90-491, eff. 1-1-98.)

(35 ILCS 610/6) (from Ch. 120, par. 467.6)
Sec. 6. If it appears, after claim therefor filed with the Department, that an amount of tax or penalty or interest has been paid which was not due under this Act, whether as the result of a mistake of fact or an error of law, except as hereinafter provided, then the Department shall issue a credit memorandum or refund to the person who made the erroneous payment or, if that person has died or become a person under legal disability, to his or her legal representative, as such.
If it is determined that the Department should issue a credit or refund under this Act, the Department may first apply the amount thereof against any amount of tax or penalty or interest due hereunder from the person entitled to such credit or refund. For this purpose, if proceedings are pending to determine whether or not any tax or penalty or interest is due under this Act from such person, the Department may withhold issuance of the credit or refund pending the final disposition of such proceedings and may apply such credit or refund against any amount found to be due to the Department as a result of such proceedings. The balance, if any, of the credit or refund shall be issued to the person entitled thereto.
If no tax or penalty or interest is due and no proceeding is pending to determine whether such person is indebted to the Department for tax or penalty or interest, the credit memorandum or refund shall be issued to the claimant; or (in the case of a credit memorandum) the credit memorandum may be assigned and set over by the lawful holder thereof, subject to reasonable rules of the Department, to any other person who is subject to this Act, and the amount thereof shall be applied by the Department against any tax or penalty or interest due or to become due under this Act from such assignee.
As to any claim for credit or refund filed with the Department on or after each January 1 and July 1, no amounts erroneously paid more than 3 years prior to such January 1 and July 1, respectively, shall be credited or refunded, except that if both the Department and the taxpayer have agreed to an extension of time to issue a notice of tax liability under this Act, the claim may be filed at any time prior to the expiration of the period agreed upon.
Claims for credit or refund shall be filed upon forms provided by the Department. As soon as practicable after any claim for credit or refund is filed, the Department shall examine the same and determine the amount of credit or refund to which the claimant is entitled and shall notify the claimant of such determination, which amount shall be prima facie correct.
Any credit or refund that is allowed under this Act shall bear interest at the rate and in the manner specified in the Uniform Penalty and Interest Act.
In case the Department determines that the claimant is entitled to a refund, such refund shall be made only from such appropriation as may be available for that purpose. If it appears unlikely that the amount appropriated would permit everyone having a claim allowed during the period covered by such appropriation to elect to receive a cash refund, the Department, by rule or regulation, shall provide for the payment of refunds in hardship cases and shall define what types of cases qualify as hardship cases.
(Source: P.A. 90-491, eff. 1-1-98.)

(35 ILCS 610/7) (from Ch. 120, par. 467.7)
Sec. 7. Every taxpayer under this Act shall keep books, records, papers and other documents which are adequate to reflect the information which such taxpayers are required by Section 3 of this Act to report to the Department by filing monthly returns with the Department. All books and records and other papers and documents required by this Act to be kept shall be kept in the American language and shall, at all times during business hours of the day, be subject to inspection by the Department or its duly authorized agents and employees. Books and records reflecting gross receipts received during any period with respect to which the Department is authorized to establish liability as provided in Sections 4 and 5 of this Act shall be preserved until the expiration of such period unless the Department, in writing, authorizes their destruction or disposal at an earlier date.
The Department may, upon written authorization of the Director, destroy any returns or any records, papers or memoranda pertaining to such returns upon the expiration of any period covered by such returns with respect to which the Department is authorized to establish liability.
(Source: Laws 1945, p. 1244.)

(35 ILCS 610/8) (from Ch. 120, par. 467.8)
Sec. 8. For the purpose of administering and enforcing the provisions of this Act, the Department or any officer or employee of the Department designated, in writing, by the Director thereof, may hold investigations and hearings concerning any matters covered by this Act and may examine any books, papers, records or memoranda bearing upon the business transacted by any such taxpayer and may require the attendance of such taxpayer or any officer or employee of such taxpayer, or of any person having knowledge of such business, and may take testimony and require proof for its information. In the conduct of any investigation or hearing, neither the Department nor any officer or employee thereof shall be bound by the technical rules of evidence, and no informality in any proceeding, or in the manner of taking testimony, shall invalidate any order, decision, rule or regulation made or approved or confirmed by the Department. The Director or any officer or employee thereof shall have power to administer oaths to any such persons. The books, papers, records and memoranda of the Department, or parts thereof, may be proved in any hearing, investigation or legal proceeding by a reproduced copy thereof under the certificate of the Director. Such reproduced copy shall without further proof, be admitted into evidence before the Department or in any legal proceeding.
(Source: Laws 1965, p. 198.)

(35 ILCS 610/9) (from Ch. 120, par. 467.9)
Sec. 9. No person shall be excused from testifying or from producing any books, papers, records or memoranda in any investigation or upon any hearing, when ordered to do so by the Department or any officer or employee thereof, upon the ground that the testimony or evidence, documentary or otherwise, may tend to incriminate him or subject him to a criminal penalty, but no person shall be prosecuted or subjected to any criminal penalty for, or on account of, any transaction made or thing concerning which he may testify or produce evidence, documentary or otherwise, before the Department or any officer or employee thereof; provided, that such immunity shall extend only to a natural person who, in obedience to a subpoena, gives testimony under oath or produces evidence, documentary or otherwise, under oath. No person so testifying shall be exempt from prosecution and punishment for perjury committed in so testifying.
(Source: Laws 1945, p. 1244.)

(35 ILCS 610/10) (from Ch. 120, par. 467.10)
Sec. 10. The Department or any officer or employee of the Department designated, in writing, by the Director thereof, shall at its or his or her own instance, or on the written request of any party to the proceeding, issue subpoenas requiring the attendance of and the giving of testimony by witnesses, and subpoenas duces tecum requiring the production of books, papers, records or memoranda. All subpoenas issued under this Act may be served by any person of full age. The fees of witnesses for attendance and travel shall be the same as the fees of witnesses before the circuit court of this State; such fees to be paid when the witness is excused from further attendance. When the witness is subpoenaed at the instance of the Department or any officer or employee thereof, such fees shall be paid in the same manner as other expenses of the Department, and when the witness is subpoenaed at the instance of any taxpayer to any such proceeding the Department may require that the cost of service of the subpoena and the fee of the witness be borne by the taxpayer at whose instance the witness is summoned. In such case, the Department, in its discretion, may require a deposit to cover the cost of such service and witness fees. A subpoena issued as aforesaid shall be served in the same manner as a subpoena issued out of a court.
Any circuit court of this State, upon the application of the Department or any officer or employee thereof may, in its discretion, compel the attendance of witnesses, the production of books, papers, records or memoranda and the giving of testimony before the Department or any officer or employee thereof conducting an investigation or holding a hearing authorized by this Act, by an attachment for contempt, or otherwise, in the same manner as production of evidence may be compelled before the court.
The Department or any officer or employee thereof, or any party in an investigation or hearing before the Department, may cause the depositions of witnesses residing within or without the State to be taken in the manner prescribed by law for like depositions in civil actions in courts of this State, and, to that end, compel the attendance of witnesses and the production of books, papers, records or memoranda.
(Source: P.A. 83-334.)

(35 ILCS 610/11) (from Ch. 120, par. 467.11)
Sec. 11. All information received by the Department from returns filed under this Act, or from any investigations conducted under this Act, shall be confidential, except for official purposes, and any person who divulges any such information in any manner, except in accordance with a proper judicial order or as otherwise provided by law, shall be guilty of a Class B misdemeanor.
Provided, that nothing contained in this Act shall prevent the Director from publishing or making available to the public the names and addresses of taxpayers filing returns under this Act, or from publishing or making available reasonable statistics concerning the operation of the tax wherein the contents of returns are grouped into aggregates in such a way that the information contained in any individual return shall not be disclosed.
And provided, that nothing contained in this Act shall prevent the Director from making available to the United States Government or any officer or agency thereof, for exclusively official purposes, information received by the Department in the administration of this Act.
The furnishing upon request of the Auditor General, or his authorized agents, for official use, of returns filed and information related thereto under this Act is deemed to be an official purpose within the meaning of this Section.
The Director may make available to any State agency, including the Illinois Supreme Court, which licenses persons to engage in any occupation, information that a person licensed by such agency has failed to file returns under this Act or pay the tax, penalty and interest shown therein, or has failed to pay any final assessment of tax, penalty or interest due under this Act. An assessment is final when all proceedings in court for review of such assessment have terminated or the time for the taking thereof has expired without such proceedings being instituted.
The Director shall make available for public inspection in the Department's principal office and for publication, at cost, administrative decisions issued on or after January 1, 1995. These decisions are to be made available in a manner so that the following taxpayer information is not disclosed:
(1) The names, addresses, and identification numbers

of the taxpayer, related entities, and employees.

(2) At the sole discretion of the Director, trade

secrets or other confidential information identified as such by the taxpayer, no later than 30 days after receipt of an administrative decision, by such means as the Department shall provide by rule.

The Director shall determine the appropriate extent of the deletions allowed in paragraph (2). In the event the taxpayer does not submit deletions, the Director shall make only the deletions specified in paragraph (1).
The Director shall make available for public inspection and publication an administrative decision within 180 days after the issuance of the administrative decision. The term "administrative decision" has the same meaning as defined in Section 3-101 of Article III of the Code of Civil Procedure. Costs collected under this Section shall be paid into the Tax Compliance and Administration Fund.
Nothing contained in this Act shall prevent the Director from divulging information to any person pursuant to a request or authorization made by the taxpayer or by an authorized representative of the taxpayer.
(Source: P.A. 94-1074, eff. 12-26-06.)

(35 ILCS 610/12) (from Ch. 120, par. 467.12)
Sec. 12. The Circuit Court of the county wherein a hearing is held shall have power to review all final administrative decisions of the Department in administering the provisions of this Act: Provided that if the administrative proceeding which is to be reviewed judicially is a claim for refund proceeding commenced in accordance with Section 6 of this Act and Section 2a of "An Act in relation to the payment and disposition of moneys received by officers and employees of the State of Illinois by virtue of their office or employment", approved June 9, 1911, as amended, the Circuit Court having jurisdiction of the action for judicial review under this Section and under the Administrative Review Law, as amended, shall be the same court that entered the temporary restraining order or preliminary injunction which is provided for in Section 2a of "An Act in relation to the payment and disposition of moneys received by officers and employees of the State of Illinois by virtue of their office or employment", and which enables such claim proceeding to be processed and disposed of as a claim for refund proceeding rather than as a claim for credit proceeding.
The provisions of the Administrative Review Law, and the rules adopted pursuant thereto, shall apply to and govern all proceedings for the judicial review of final administrative decisions of the Department hereunder. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
Service upon the Director or Assistant Director of the Department of Revenue of summons issued in any action to review a final administrative decision shall be service upon the Department. The Department shall certify the record of its proceedings if the taxpayer shall pay to it the sum of 75¢ per page of testimony taken before the Department and 25¢ per page of all other matters contained in such record, except that these charges may be waived where the Department is satisfied that the aggrieved party is a poor person who cannot afford to pay such charges.
(Source: P.A. 83-342.)

(35 ILCS 610/12a) (from Ch. 120, par. 467.12a)
Sec. 12a. The Department may make, promulgate and enforce such reasonable rules and regulations relating to the administration and enforcement of this Act as may be deemed expedient.
Whenever notice to a taxpayer is required by this Act, such notice may be given by United States certified or registered mail, addressed to the taxpayer concerned at his last known address, and proof of such mailing shall be sufficient for the purposes of this Act. In the case of a notice of hearing, such notice shall be mailed not less than 7 days prior to the day fixed for the hearing.
All hearings provided for in this Act with respect to a taxpayer having his principal place of business in any of the several counties of this State shall be held in the county wherein the taxpayer has his principal place of business. If the taxpayer does not have his principal place of business in this State, such hearings shall be held in Sangamon County.
Whenever any proceeding provided by this Act has been begun by the Department or by a person subject thereto and such person thereafter dies or becomes a person under legal disability before the proceeding has been concluded, the legal representative of the deceased person or a person under legal disability shall notify the Department of such death or legal disability. The legal representative, as such, shall then be substituted by the Department in place of and for the person. Within 20 days after notice to the legal representative of the time fixed for that purpose, the proceeding may proceed in all respects and with like effect as though the person had not died or become a person under legal disability.
(Source: P.A. 83-706.)

(35 ILCS 610/12b) (from Ch. 120, par. 467.12b)
Sec. 12b. The Illinois Administrative Procedure Act is hereby expressly adopted and shall apply to all administrative rules and procedures of the Department of Revenue under this Act, except that (1) paragraph (b) of Section 5-10 of the Illinois Administrative Procedure Act does not apply to final orders, decisions and opinions of the Department, (2) subparagraph (a)2 of Section 5-10 of the Illinois Administrative Procedure Act does not apply to forms established by the Department for use under this Act, and (3) the provisions of Section 10-45 of the Illinois Administrative Procedure Act regarding proposals for decision are excluded and not applicable to the Department under this Act.
(Source: P.A. 88-45.)

(35 ILCS 610/13) (from Ch. 120, par. 467.13)
Sec. 13. Any taxpayer who fails to make a return, or who makes a fraudulent return, or who wilfully violates any other provision of this Act or any rule or regulation of the Department for the administration and enforcement of this act, is guilty of a business offense and, upon conviction thereof, shall be fined not less than $750 nor more than $7,500.
(Source: P.A. 83-1428.)

(35 ILCS 610/14) (from Ch. 120, par. 467.14)
Sec. 14. The tax herein imposed shall be in addition to all other occupation or privilege taxes imposed by the State of Illinois or by any municipal corporation or political subdivision thereof.
(Source: Laws 1945, p. 1244.)

(35 ILCS 610/15) (from Ch. 120, par. 467.15)
Sec. 15. This Act may be cited as the Messages Tax Act.
(Source: P.A. 86-1475.)



35 ILCS 615/ - Gas Revenue Tax Act.

(35 ILCS 615/1) (from Ch. 120, par. 467.16)
Sec. 1. For the purposes of this Act: "Gross receipts" means the consideration received for gas distributed, supplied, furnished or sold to persons for use or consumption and not for resale, and for all services (including the transportation or storage of gas for an end-user) rendered in connection therewith, and shall include cash, services and property of every kind or nature, and shall be determined without any deduction on account of the cost of the service, product or commodity supplied, the cost of materials used, labor or service costs, or any other expense whatsoever. However, "gross receipts" shall not include receipts from:
(i) any minimum or other charge for gas or gas

service where the customer has taken no therms of gas;

(ii) any charge for a dishonored check;
(iii) any finance or credit charge, penalty or charge

for delayed payment, or discount for prompt payment;

(iv) any charge for reconnection of service or for

replacement or relocation of facilities;

(v) any advance or contribution in aid of

construction;

(vi) repair, inspection or servicing of equipment

located on customer premises;

(vii) leasing or rental of equipment, the leasing or

rental of which is not necessary to distributing, furnishing, supplying, selling, transporting or storing gas;

(viii) any sale to a customer if the taxpayer is

prohibited by federal or State constitution, treaty, convention, statute or court decision from recovering the related tax liability from such customer;

(ix) any charges added to customers' bills pursuant

to the provisions of Section 9-221 or Section 9-222 of the Public Utilities Act, as amended, or any charges added to customers' bills by taxpayers who are not subject to rate regulation by the Illinois Commerce Commission for the purpose of recovering any of the tax liabilities or other amounts specified in such provisions of such Act; and

(x) prior to October 1, 2003, any charge for gas or

gas services to a customer who acquired contractual rights for the direct purchase of gas or gas services originating from an out-of-state supplier or source on or before March 1, 1995, except for those charges solely related to the local distribution of gas by a public utility. This exemption includes any charge for gas or gas service, except for those charges solely related to the local distribution of gas by a public utility, to a customer who maintained an account with a public utility (as defined in Section 3-105 of the Public Utilities Act) for the transportation of customer-owned gas on or before March 1, 1995. The provisions of this amendatory Act of 1997 are intended to clarify, rather than change, existing law as to the meaning and scope of this exemption. This exemption (x) expires on September 30, 2003.

In case credit is extended, the amount thereof shall be included only as and when payments are received.
"Gross receipts" shall not include consideration received from business enterprises certified under Section 9-222.1 of the Public Utilities Act, as amended, to the extent of such exemption and during the period of time specified by the Department of Commerce and Economic Opportunity.
"Department" means the Department of Revenue of the State of Illinois.
"Director" means the Director of Revenue for the Department of Revenue of the State of Illinois.
"Taxpayer" means a person engaged in the business of distributing, supplying, furnishing or selling gas for use or consumption and not for resale.
"Person" means any natural individual, firm, trust, estate, partnership, association, joint stock company, joint adventure, corporation, limited liability company, or a receiver, trustee, guardian or other representative appointed by order of any court, or any city, town, county or other political subdivision of this State.
"Invested capital" means that amount equal to (i) the average of the balances at the beginning and end of each taxable period of the taxpayer's total stockholder's equity and total long-term debt, less investments in and advances to all corporations, as set forth on the balance sheets included in the taxpayer's annual report to the Illinois Commerce Commission for the taxable period; (ii) multiplied by a fraction determined under Sections 301 and 304(a) of the "Illinois Income Tax Act" and reported on the Illinois income tax return for the taxable period ending in or with the taxable period in question. However, notwithstanding the income tax return reporting requirement stated above, beginning July 1, 1979, no taxpayer's denominators used to compute the sales, property or payroll factors under subsection (a) of Section 304 of the Illinois Income Tax Act shall include payroll, property or sales of any corporate entity other than the taxpayer for the purposes of determining an allocation for the invested capital tax. This amendatory Act of 1982, Public Act 82-1024, is not intended to and does not make any change in the meaning of any provision of this Act, it having been the intent of the General Assembly in initially enacting the definition of "invested capital" to provide for apportionment of the invested capital of each company, based solely upon the sales, property and payroll of that company.
"Taxable period" means each period which ends after the effective date of this Act and which is covered by an annual report filed by the taxpayer with the Illinois Commerce Commission.
(Source: P.A. 93-31, eff. 10-1-03; 94-793, eff. 5-19-06.)

(35 ILCS 615/2) (from Ch. 120, par. 467.17)
Sec. 2. A tax is imposed upon persons engaged in the business of distributing, supplying, furnishing or selling gas to persons for use or consumption and not for resale at the rate of 2.4 cents per therm of all gas which is so distributed, supplied, furnished, sold or transported to or for each customer in the course of such business, or 5% of the gross receipts received from each customer from such business, whichever is the lower rate as applied to each customer for that customer's billing period, provided that any change in rate imposed by this amendatory Act of 1985 shall become effective only with bills having a meter reading date on or after January 1, 1986. However, such taxes are not imposed with respect to any business in interstate commerce, or otherwise to the extent to which such business may not, under the Constitution and statutes of the United States, be made the subject of taxation by this State.
Nothing in this amendatory Act of 1985 shall impose a tax with respect to any transaction with respect to which no tax was imposed immediately preceding the effective date of this amendatory Act of 1985.
Beginning with bills issued to customers on and after October 1, 2003, no tax shall be imposed under this Act on transactions with customers who incur a tax liability under the Gas Use Tax Law.
(Source: P.A. 93-31, eff. 10-1-03.)

(35 ILCS 615/2a.1) (from Ch. 120, par. 467.17a.1)
Sec. 2a.1. Imposition of tax on invested capital. In addition to the taxes imposed by the Illinois Income Tax Act and Section 2 of this Act, there is hereby imposed upon persons engaged in the business of distributing, supplying, furnishing or selling gas and subject to the tax imposed by this Act (other than a school district or unit of local government as defined in Section 1 of Article VII of the Illinois Constitution of 1970), an additional tax in an amount equal to .8% of such persons' invested capital for the taxable period. If such persons are not liable for such additional tax for the entire taxable period, such additional tax shall be computed on the portion of the taxable period during which such persons were liable for such additional tax. The invested capital tax imposed by this Section shall not be imposed upon persons who are not regulated by the Illinois Commerce Commission. Provided, in the case of any person which is subject to the invested capital tax imposed by this Section and which is also subject to the tax on the distribution of electricity imposed by Section 2a.1 of the Public Utilities Revenue Act, for taxable periods beginning on or after January 1, 1998, the invested capital tax imposed by this Section shall be the lesser of (i) an amount equal to 0.8% of such person's invested capital for the taxable period multiplied by a fraction the numerator of which is the average of the beginning and ending balances of such person's gross gas utility plant in service and the denominator of which is the average of the beginning and ending balances of such person's gross electric and gas utility plant in service, as set forth in such person's annual report to the Illinois Commerce Commission for the taxable period, or (ii) an amount equal to 0.8% of the person's invested capital for the taxable period ended December 31, 1996 multiplied by a fraction the numerator of which is the average of the beginning and ending balances of the person's gross gas utility plant in service and the denominator of which is the average of the beginning and ending balances of the person's gross electric and gas utility plant in service as set forth in the person's annual report to the Illinois Commerce Commission for the taxable period ended December 31, 1996 modified by an adjustment factor. The adjustment factor is a ratio the numerator of which is the average of the beginning and ending balances of the person's gross gas plant in service for the taxable period and the denominator of which is the average of the beginning and ending balances of the person's gross gas plant in service for the taxable period ended December 31, 1996, as set forth in the person's annual reports to the Illinois Commerce Commission for such taxable periods.
(Source: P.A. 90-561, eff. 1-1-98; 91-596, eff. 1-1-00.)

(35 ILCS 615/2a.2) (from Ch. 120, par. 467.17a.2)
Sec. 2a.2. Annual return, collection and payment. - A return with respect to the tax imposed by Section 2a.1 shall be made by every person for any taxable period for which such person is liable for such tax. Such return shall be made on such forms as the Department shall prescribe and shall contain the following information:
1. Taxpayer's name;
2. Address of taxpayer's principal place of

business, and address of the principal place of business (if that is a different address) from which the taxpayer engages in the business of distributing, supplying, furnishing or selling gas in this State;

3. The total proprietary capital and total long-term

debt as of the beginning and end of the taxable period as set forth on the balance sheets included in the taxpayer's annual report to the Illinois Commerce Commission for the taxable period;

4. The taxpayer's base income allocable to Illinois

under Sections 301 and 304(a) of the "Illinois Income Tax Act", for the period covered by the return;

5. The amount of tax due for the taxable period

(computed on the basis of the amounts set forth in Items 3 and 4); and

6. Such other reasonable information as may be

required by forms or regulations prescribed by the Department.

The returns prescribed by this Section shall be due and shall be filed with the Department not later than the 15th day of the third month following the close of the taxable period. The taxpayer making the return herein provided for shall, at the time of making such return, pay to the Department the remaining amount of tax herein imposed and due for the taxable period. Each taxpayer shall make estimated quarterly payments on the 15th day of the third, sixth, ninth and twelfth months of each taxable period. Such estimated payments shall be 25% of the tax liability for the immediately preceding taxable period or the tax liability that would have been imposed in the immediately preceding taxable period if this amendatory Act of 1979 had been in effect. All moneys received by the Department under Sections 2a.1 and 2a.2 shall be paid into the Personal Property Tax Replacement Fund in the State Treasury.
(Source: P.A. 87-205.)

(35 ILCS 615/2a.3)
Sec. 2a.3. Sunset of exemptions, credits, and deductions. The application of every exemption, credit, and deduction against tax imposed by this Act that becomes law after the effective date of this amendatory Act of 1994 shall be limited by a reasonable and appropriate sunset date. A taxpayer is not entitled to take the exemption, credit, or deduction beginning on the sunset date and thereafter. If a reasonable and appropriate sunset date is not specified in the Public Act that creates the exemption, credit, or deduction, a taxpayer shall not be entitled to take the exemption, credit, or deduction beginning 5 years after the effective date of the Public Act creating the exemption, credit, or deduction and thereafter.
(Source: P.A. 88-660, eff. 9-16-94.)

(35 ILCS 615/3) (from Ch. 120, par. 467.18)
Sec. 3. Except as provided in this Section, on or before the 15th day of each month, each taxpayer shall make a return to the Department for the preceding calendar month, stating:
1. His name;
2. The address of his principal place of business,

and the address of the principal place of business (if that is a different address) from which he engages in the business of distributing, supplying, furnishing or selling gas in this State;

3. The total number of therms for which payment was

received by him from customers during the preceding calendar month and upon the basis of which the tax is imposed;

4. Gross receipts which were received by him from

customers during the preceding calendar month from such business, including budget plan and other customer-owned amounts applied during such month in payment of charges includible in gross receipts, and upon the basis of which the tax is imposed;

5. Amount of tax (computed upon Items 3 and 4);
6. Such other reasonable information as the

Department may require.

In making such return the taxpayer may use any reasonable method to derive reportable "therms" and "gross receipts" from his billing and payment records.
Any taxpayer required to make payments under this Section may make the payments by electronic funds transfer. The Department shall adopt rules necessary to effectuate a program of electronic funds transfer.
If the taxpayer's average monthly tax liability to the Department does not exceed $100.00, the Department may authorize his returns to be filed on a quarter annual basis, with the return for January, February and March of a given year being due by April 30 of such year; with the return for April, May and June of a given year being due by July 31 of such year; with the return for July, August and September of a given year being due by October 31 of such year, and with the return for October, November and December of a given year being due by January 31 of the following year.
If the taxpayer's average monthly tax liability to the Department does not exceed $20.00, the Department may authorize his returns to be filed on an annual basis, with the return for a given year being due by January 31 of the following year.
Such quarter annual and annual returns, as to form and substance, shall be subject to the same requirements as monthly returns.
Notwithstanding any other provision in this Act concerning the time within which a taxpayer may file his return, in the case of any taxpayer who ceases to engage in a kind of business which makes him responsible for filing returns under this Act, such taxpayer shall file a final return under this Act with the Department not more than one month after discontinuing such business.
In making such return the taxpayer shall determine the value of any reportable consideration other than money received by him and shall include such value in his return. Such determination shall be subject to review and revision by the Department in the same manner as is provided in this Act for the correction of returns.
Each taxpayer whose average monthly liability to the Department under this Act was $10,000 or more during the preceding calendar year, excluding the month of highest liability and the month of lowest liability in such calendar year, and who is not operated by a unit of local government, shall make estimated payments to the Department on or before the 7th, 15th, 22nd and last day of the month during which tax liability to the Department is incurred in an amount not less than the lower of either 22.5% of the taxpayer's actual tax liability for the month or 25% of the taxpayer's actual tax liability for the same calendar month of the preceding year. The amount of such quarter monthly payments shall be credited against the final tax liability of the taxpayer's return for that month. Any outstanding credit, approved by the Department, arising from the taxpayer's overpayment of its final tax liability for any month may be applied to reduce the amount of any subsequent quarter monthly payment or credited against the final tax liability of the taxpayer's return for any subsequent month. If any quarter monthly payment is not paid at the time or in the amount required by this Section, the taxpayer shall be liable for penalty and interest on the difference between the minimum amount due as a payment and the amount of such payment actually and timely paid, except insofar as the taxpayer has previously made payments for that month to the Department in excess of the minimum payments previously due.
If the Director finds that the information required for the making of an accurate return cannot reasonably be compiled by a taxpayer within 15 days after the close of the calendar month for which a return is to be made, he may grant an extension of time for the filing of such return for a period of not to exceed 31 calendar days. The granting of such an extension may be conditioned upon the deposit by the taxpayer with the Department of an amount of money not exceeding the amount estimated by the Director to be due with the return so extended. All such deposits, including any made before the effective date of this amendatory Act of 1975 with the Department, shall be credited against the taxpayer's liabilities under this Act. If any such deposit exceeds the taxpayer's present and probable future liabilities under this Act, the Department shall issue to the taxpayer a credit memorandum, which may be assigned by the taxpayer to a similar taxpayer under this Act, in accordance with reasonable rules and regulations to be prescribed by the Department.
The taxpayer making the return provided for in this Section shall, at the time of making such return, pay to the Department the amount of tax imposed by this Act. All moneys received by the Department under this Act shall be paid into the General Revenue Fund in the State Treasury, except as otherwise provided.
(Source: P.A. 90-16, eff. 6-16-97.)

(35 ILCS 615/5) (from Ch. 120, par. 467.20)
Sec. 5. All of the provisions of Sections 4, 5, 5a, 5b, 5c, 5d, 5e, 5f, 5g, 5i, 5j, 6b, and 6c of the Retailers' Occupation Tax Act which are not inconsistent with this Act, and Section 3-7 of the Uniform Penalty and Interest Act shall apply, as far as practicable, to the subject matter of this Act to the same extent as if such provisions were included herein. References in such incorporated Sections of the Retailers' Occupation Tax Act to retailers, to sellers or to persons engaged in the business of selling tangible personal property mean persons engaged in the business of distributing, supplying, furnishing or selling gas when used in this Act. References in such incorporated Sections of the Retailers' Occupation Tax Act to purchasers of tangible personal property mean purchasers of gas when used in this Act. References in such incorporated Sections of the Retailers' Occupation Tax Act to sales of tangible personal property mean the distributing, supplying, furnishing or selling of gas when used in this Act.
(Source: P.A. 90-491, eff. 1-1-98.)

(35 ILCS 615/6) (from Ch. 120, par. 467.21)
Sec. 6. If it appears, after claim therefor filed with the Department, that an amount of tax or penalty or interest has been paid which was not due under this Act, whether as the result of a mistake of fact or an error of law, except as hereinafter provided, then the Department shall issue a credit memorandum or refund to the person who made the erroneous payment or, if that person has died or become a person under legal disability, to his or her legal representative, as such.
If it is determined that the Department should issue a credit or refund under this Act, the Department may first apply the amount thereof against any amount of tax or penalty or interest due hereunder from the person entitled to such credit or refund. For this purpose, if proceedings are pending to determine whether or not any tax or penalty or interest is due under this Act from such person, the Department may withhold issuance of the credit or refund pending the final disposition of such proceedings and may apply such credit or refund against any amount found to be due to the Department as a result of such proceedings. The balance, if any, of the credit or refund shall be issued to the person entitled thereto.
If no tax or penalty or interest is due and no proceeding is pending to determine whether such person is indebted to the Department for tax or penalty or interest, the credit memorandum or refund shall be issued to the claimant; or (in the case of a credit memorandum) the credit memorandum may be assigned and set over by the lawful holder thereof, subject to reasonable rules of the Department, to any other person who is subject to this Act, and the amount thereof shall be applied by the Department against any tax or penalty or interest due or to become due under this Act from such assignee.
As to any claim for credit or refund filed with the Department on or after each January 1 and July 1, no amounts erroneously paid more than 3 years prior to such January 1 and July 1, respectively, shall be credited or refunded, except that if both the Department and the taxpayer have agreed to an extension of time to issue a notice of tax liability under this Act, the claim may be filed at any time prior to the expiration of the period agreed upon.
Claims for credit or refund shall be filed upon forms provided by the Department. As soon as practicable after any claim for credit or refund is filed, the Department shall examine the same and determine the amount of credit or refund to which the claimant is entitled and shall notify the claimant of such determination, which amount shall be prima facie correct.
Any credit or refund that is allowed under this Act shall bear interest at the rate and in the manner specified in the Uniform Penalty and Interest Act.
In case the Department determines that the claimant is entitled to a refund, such refund shall be made only from such appropriation as may be available for that purpose. If it appears unlikely that the amount appropriated would permit everyone having a claim allowed during the period covered by such appropriation to elect to receive a cash refund, the Department, by rule or regulation, shall provide for the payment of refunds in hardship cases and shall define what types of cases qualify as hardship cases.
(Source: P.A. 90-491, eff. 1-1-98.)

(35 ILCS 615/7) (from Ch. 120, par. 467.22)
Sec. 7. Every taxpayer under this Act shall keep books, records, papers and other documents which are adequate to reflect the information which such taxpayers are required by Section 3 of this Act to report to the Department by filing monthly returns with the Department. The Department may adopt rules that establish requirements, including record forms and formats, for records required to be kept and maintained by taxpayers. For purposes of this Section, "records" means all data maintained by the taxpayer, including data on paper, microfilm, microfiche or any type of machine-sensible data compilation. All books and records and other papers and documents required by this Act to be kept shall be kept in the American language and shall, at all times during business hours of the day, be subject to inspection by the Department or its duly authorized agents and employees. Books and records reflecting gross receipts received during any period with respect to which the Department is authorized to establish liability as provided in Sections 4 and 5 of this Act shall be preserved until the expiration of such period unless the Department, in writing, authorized their destruction or disposal at an earlier date.
The Department may, upon written authorization of the Director, destroy any returns or any records, papers or memoranda pertaining to such returns upon the expiration of any period covered by such returns with respect to which the Department is authorized to establish liability.
(Source: P.A. 88-480.)

(35 ILCS 615/8) (from Ch. 120, par. 467.23)
Sec. 8. For the purpose of administering and enforcing the provisions of this Act, the Department or any officer or employee of the Department designated, in writing, by the Director thereof, may hold investigations and, except for those matters reserved to the Illinois Independent Tax Tribunal, may hold hearings concerning any matters covered by this Act and may examine any books, papers, records or memoranda bearing upon the business transacted by any such taxpayer and may require the attendance of such taxpayer or any officer or employee of such taxpayer, or of any person having knowledge of such business, and may take testimony and require proof for its information. In the conduct of any investigation or hearing, neither the Department nor any officer or employee thereof shall be bound by the technical rules of evidence, and no informality in any proceeding, or in the manner of taking testimony, shall invalidate any order, decision, rule or regulation made or approved or confirmed by the Department. The Director or any officer or employee thereof shall have power to administer oaths to any such persons. The books, papers, records, and memoranda of the Department, or parts thereof, may be proved in any hearing, investigation or legal proceeding by a reproduced copy thereof under the certificate of the Director. Such reproduced copy shall, without further proof, be admitted into evidence before the Department or in any legal proceeding.
(Source: P.A. 97-1129, eff. 8-28-12.)

(35 ILCS 615/9) (from Ch. 120, par. 467.24)
Sec. 9. No person shall be excused from testifying or from producing any books, papers, records or memoranda in any investigation or upon any hearing, when ordered to do so by the Department or any officer or employee thereof, upon the ground that the testimony or evidence, documentary or otherwise, may tend to incriminate him or subject him to a criminal penalty, but no person shall be prosecuted or subjected to any criminal penalty for, or on account of, any transaction made or thing concerning which he may testify or produce evidence, documentary or otherwise, before the Department or any officer or employee thereof; provided, that such immunity shall extend only to a natural person who, in obedience to a subpoena, gives testimony under oath or produces evidence, documentary or otherwise, under oath. No person so testifying shall be exempt from prosecution and punishment for perjury committed in so testifying.
(Source: Laws 1945, p. 1244.)

(35 ILCS 615/10) (from Ch. 120, par. 467.25)
Sec. 10. The Department or any officer or employee of the Department designated, in writing, by the Director thereof, shall at its or his or her own instance, or on the written request of any party to the proceeding, issue subpoenas requiring the attendance of and the giving of testimony by witnesses, and subpoenas duces tecum requiring the production of books, papers, records or memoranda. All subpoenas issued under this Act may be served by any person of full age. The fees of witnesses for attendance and travel shall be the same as the fees of witnesses before the circuit court of this State; such fees to be paid when the witness is excused from further attendance. When the witness is subpoenaed at the instance of the Department or any officer or employee thereof, such fees shall be paid in the same manner as other expenses of the Department, and when the witness is subpoenaed at the instance of any taxpayer to any such proceeding the Department may require that the cost of service of the subpoena and the fee of the witness be borne by the taxpayer at whose instance the witness is summoned. In such case, the Department, in its discretion, may require a deposit to cover the cost of such service and witness fees. A subpoena issued as aforesaid shall be served in the same manner as a subpoena issued out of a court.
Any circuit court of this State, upon the application of the Department or any officer or employee thereof may, in its discretion, compel the attendance of witnesses, the production of books, papers, records or memoranda and the giving of testimony before the Department or any officer or employee thereof conducting an investigation or holding a hearing authorized by this Act, by an attachment for contempt, or otherwise, in the same manner as production of evidence may be compelled before the court.
The Department or any officer or employee thereof, or any party in an investigation or hearing before the Department, may cause the depositions of witnesses residing within or without the State to be taken in the manner prescribed by law for like depositions in civil actions in courts of this State, and, to that end, compel the attendance of witnesses and the production of books, papers, records or memoranda.
Notwithstanding any other provision of law, the provisions of the Illinois Independent Tax Tribunal Act of 2012, and the rules adopted pursuant thereto, shall apply to and govern judicial review of final administrative decisions that are subject to the Illinois Independent Tax Tribunal Act of 2012.
(Source: P.A. 97-1129, eff. 8-28-12.)

(35 ILCS 615/11) (from Ch. 120, par. 467.26)
Sec. 11. All information received by the Department from returns filed under this Act, or from any investigations conducted under this Act, shall be confidential, except for official purposes, and any person who divulges any such information in any manner, except in accordance with a proper judicial order or as otherwise provided by law, shall be guilty of a Class B misdemeanor.
Provided, that nothing contained in this Act shall prevent the Director from publishing or making available to the public the names and addresses of taxpayers filing returns under this Act, or from publishing or making available reasonable statistics concerning the operation of the tax wherein the contents of returns are grouped into aggregates in such a way that the information contained in any individual return shall not be disclosed.
And provided, that nothing contained in this Act shall prevent the Director from making available to the United States Government or any officer or agency thereof, for exclusively official purposes, information received by the Department in the administration of this Act.
The furnishing upon request of the Auditor General, or his authorized agents, for official use, of returns filed and information related thereto under this Act is deemed to be an official purpose within the meaning of this Section.
The Director may make available to any State agency, including the Illinois Supreme Court, which licenses persons to engage in any occupation, information that a person licensed by such agency has failed to file returns under this Act or pay the tax, penalty and interest shown therein, or has failed to pay any final assessment of tax, penalty or interest due under this Act. An assessment is final when all proceedings in court for review of such assessment have terminated or the time for the taking thereof has expired without such proceedings being instituted.
The Director shall make available for public inspection in the Department's principal office and for publication, at cost, administrative decisions issued on or after January 1, 1995. These decisions are to be made available in a manner so that the following taxpayer information is not disclosed:
(1) The names, addresses, and identification numbers

of the taxpayer, related entities, and employees.

(2) At the sole discretion of the Director, trade

secrets or other confidential information identified as such by the taxpayer, no later than 30 days after receipt of an administrative decision, by such means as the Department shall provide by rule.

The Director shall determine the appropriate extent of the deletions allowed in paragraph (2). In the event the taxpayer does not submit deletions, the Director shall make only the deletions specified in paragraph (1).
The Director shall make available for public inspection and publication an administrative decision within 180 days after the issuance of the administrative decision. The term "administrative decision" has the same meaning as defined in Section 3-101 of Article III of the Code of Civil Procedure. Costs collected under this Section shall be paid into the Tax Compliance and Administration Fund.
Nothing contained in this Act shall prevent the Director from divulging information to any person pursuant to a request or authorization made by the taxpayer or by an authorized representative of the taxpayer.
(Source: P.A. 94-1074, eff. 12-26-06.)

(35 ILCS 615/12) (from Ch. 120, par. 467.27)
Sec. 12. The Circuit Court of the county wherein a hearing is held shall have power to review all final administrative decisions of the Department in administering the provisions of this Act: Provided that if the administrative proceeding which is to be reviewed judicially is a claim for refund proceeding commenced in accordance with Section 6 of this Act and Section 2a of "An Act in relation to the payment and disposition of moneys received by officers and employees of the State of Illinois by virtue of their office or employment", approved June 9, 1911, as amended, the Circuit Court having jurisdiction of the action for judicial review under this Section and under the Administrative Review Law, as amended, shall be the same court that entered the temporary restraining order or preliminary injunction which is provided for in Section 2a of "An Act in relation to the payment and disposition of moneys received by officers and employees of the State of Illinois by virtue of their office or employment", and which enables such claim proceeding to be processed and disposed of as a claim for refund proceeding rather than as a claim for credit proceeding.
Except as otherwise provided in this Section, the provisions of the Administrative Review Law, and the rules adopted pursuant thereto, shall apply to and govern all proceedings for the judicial review of final administrative decisions of the Department hereunder. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
Notwithstanding any other provision of law, the provisions of the Illinois Independent Tax Tribunal Act of 2012, and the rules adopted pursuant thereto, shall apply to and govern judicial review of final administrative decisions that are subject to the Illinois Independent Tax Tribunal Act of 2012.
Service upon the Director or Assistant Director of the Department of Revenue of summons issued in any action to review a final administrative decision shall be service upon the Department. The Department shall certify the record of its proceedings if the taxpayer shall pay to it the sum of 75¢ per page of testimony taken before the Department and 25¢ per page of all other matters contained in such record, except that these charges may be waived where the Department is satisfied that the aggrieved party is a poor person who cannot afford to pay such charges.
(Source: P.A. 97-1129, eff. 8-28-12.)

(35 ILCS 615/12a) (from Ch. 120, par. 467.27a)
Sec. 12a. The Department may make, promulgate and enforce such reasonable rules and regulations relating to the administration and enforcement of this Act as may be deemed expedient.
Whenever notice to a taxpayer is required by this Act, such notice may be given by United States certified or registered mail, addressed to the taxpayer concerned at his last known address, and proof of such mailing shall be sufficient for the purposes of this Act. In the case of a notice of hearing, such notice shall be mailed not less than 7 days prior to the day fixed for the hearing.
All hearings provided for in this Act with respect to a taxpayer having his principal place of business in any of the several counties of this State shall be held in the county wherein the taxpayer has his principal place of business. If the taxpayer does not have his principal place of business in this State, such hearings shall be held in Sangamon County.
Whenever any proceeding provided by this Act has been begun by the Department or by a person subject thereto and such person thereafter dies or becomes a person under legal disability before the proceeding has been concluded, the legal representative of the deceased person or person under legal disability shall notify the Department of such death or legal disability. The legal representative, as such, shall then be substituted by the Department in place of and for the person. Within 20 days after notice to the legal representative of the time fixed for that purpose, the proceeding may proceed in all respects and with like effect as though the person had not died or become a person under legal disability.
(Source: P.A. 83-706.)

(35 ILCS 615/12b) (from Ch. 120, par. 467.27b)
Sec. 12b. The Department shall not take any action in law or administratively against a municipally owned defendant for monies, interest or penalties claimed because such defendant has failed to include in its gross receipts amounts due under this Act which, in order to be exempt from taxation, should have been billed to its customers separately as a charge for reimbursement of taxes, but were not so billed, provided such defendant, in fact, included such amounts in its bills to its customers and informed such customers of the nature of the included amounts.
(Source: P.A. 80-1132.)

(35 ILCS 615/12c) (from Ch. 120, par. 467.27c)
Sec. 12c. The Illinois Administrative Procedure Act is hereby expressly adopted and shall apply to all administrative rules and procedures of the Department of Revenue under this Act, except that (1) paragraph (b) of Section 5-10 of the Illinois Administrative Procedure Act does not apply to final orders, decisions and opinions of the Department, (2) subparagraph (a)2 of Section 5-10 of the Illinois Administrative Procedure Act does not apply to forms established by the Department for use under this Act, and (3) the provisions of Section 10-45 of the Illinois Administrative Procedure Act regarding proposals for decision are excluded and not applicable to the Department under this Act to the extent Section 10-45 applies to hearings not otherwise subject to the Illinois Independent Tax Tribunal Act of 2012.
(Source: P.A. 97-1129, eff. 8-28-12.)

(35 ILCS 615/13) (from Ch. 120, par. 467.28)
Sec. 13. Any taxpayer who fails to make a return, or who makes a fraudulent return, or who wilfully violates any other provision of this Act or any rule or regulation of the Department for the administration and enforcement of this Act, is guilty of a business offense and, upon conviction thereof, shall be fined not less than $750 nor more than $7,500.
(Source: P.A. 83-1428.)

(35 ILCS 615/14) (from Ch. 120, par. 467.29)
Sec. 14. The tax herein imposed shall be in addition to all other occupation or privilege taxes imposed by the State of Illinois or by any municipal corporation or political subdivision thereof.
(Source: Laws 1945, p. 1244.)

(35 ILCS 615/15) (from Ch. 120, par. 467.30)
Sec. 15. This Act may be cited as the Gas Revenue Tax Act.
(Source: P.A. 86-1475.)



35 ILCS 620/ - Public Utilities Revenue Act.

(35 ILCS 620/1) (from Ch. 120, par. 468)
Sec. 1. For the purposes of this Law:
"Consumer Price Index" means the Consumer Price Index For All Urban Consumers for all items published by the United States Department of Labor; provided that if this index no longer exists, the Department of Revenue shall prescribe the use of a comparable, substitute index.
"Gross receipts" means the consideration received for electricity distributed, supplied, furnished or sold to persons for use or consumption and not for resale, and for all services (including the transmission of electricity for an end-user) rendered in connection therewith, and includes cash, services and property of every kind or nature, and shall be determined without any deduction on account of the cost of the service, product or commodity supplied, the cost of materials used, labor or service costs, or any other expense whatsoever. However, "gross receipts" shall not include receipts from:
(i) any minimum or other charge for electricity or

electric service where the customer has taken no kilowatt-hours of electricity;

(ii) any charge for a dishonored check;
(iii) any finance or credit charge, penalty or charge

for delayed payment, or discount for prompt payment;

(iv) any charge for reconnection of service or for

replacement or relocation of facilities;

(v) any advance or contribution in aid of

construction;

(vi) repair, inspection or servicing of equipment

located on customer premises;

(vii) leasing or rental of equipment, the leasing or

rental of which is not necessary to distributing, furnishing, supplying, selling or transporting electricity;

(viii) any sale to a customer if the taxpayer is

prohibited by federal or State constitution, treaty, convention, statute or court decision from recovering the related tax liability from such customer; and

(ix) any charges added to customers' bills pursuant

to the provisions of Section 9-221 or Section 9-222 of the Public Utilities Act, as amended, or any charges added to customers' bills by taxpayers who are not subject to rate regulation by the Illinois Commerce Commission for the purpose of recovering any of the tax liabilities or other amount specified in such provisions of such Act. In case credit is extended, the amount thereof shall be included only as and when payments are received.

"Gross receipts" shall not include consideration received from business enterprises certified under Section 9-222.1 of the Public Utilities Act, as amended, to the extent of such exemption and during the period of time specified by the Department of Commerce and Economic Opportunity.
"Department" means the Department of Revenue of the State of Illinois.
"Director" means the Director of Revenue for the Department of Revenue of the State of Illinois.
"Distributing electricity" means delivering electric energy to an end user over facilities owned, leased, or controlled by the taxpayer.
"Taxpayer" for purposes of the tax on the distribution of electricity imposed by this Act means an electric cooperative, an electric utility, or an alternative retail electric supplier (other than a person that is an alternative retail electric supplier solely pursuant to subsection (e) of Section 16-115 of the Public Utilities Act), as those terms are defined in the Public Utilities Act, engaged in the business of distributing electricity in this State for use or consumption and not for resale.
"Taxpayer" for purposes of the Public Utilities Revenue Tax means a person engaged in the business of distributing, supplying, furnishing or selling electricity for use or consumption and not for resale.
"Person" means any natural individual, firm, trust, estate, partnership, association, joint stock company, joint adventure, corporation, limited liability company, or a receiver, trustee, guardian or other representative appointed by order of any court, or any city, town, county or other political subdivision of this State.
"Invested capital" in the case of an electric cooperative subject to the tax imposed by Section 2a.1 means an amount equal to the product determined by multiplying, (i) the average of the balances at the beginning and end of the taxable period of the taxpayer's total equity (including memberships, patronage capital, operating margins, non-operating margins, other margins and other equities), as set forth on the balance sheets included in the taxpayer's annual report to the United States Department of Agriculture Rural Utilities Services (established pursuant to the federal Rural Electrification Act of 1936, as amended), by (ii) the fraction determined under Sections 301 and 304(a) of the Illinois Income Tax Act, as amended, for the taxable period.
"Taxable period" means each calendar year which ends after the effective date of this Act. In the case of an electric cooperative subject to the tax imposed by Section 2a.1, "taxable period" means each calendar year ending after the effective date of this Act and covered by an annual report filed by the taxpayer with the United States Department of Agriculture Rural Utilities Services.
(Source: P.A. 94-793, eff. 5-19-06.)

(35 ILCS 620/1a)
Sec. 1a. Legislative Intent. The General Assembly previously imposed a tax on the invested capital of electric utilities to replace in part the personal property tax that was abolished by the Illinois Constitution of 1970. Subsequent to the enactment and imposition of the invested capital tax on electric utilities, State and federal laws regulating the provision of electricity have been enacted which provide for the restructuring of the electric power industry into a competitive industry. In response to this restructuring, this amendatory Act of 1997 is intended to provide for a replacement for the invested capital tax on electric utilities, other than electric cooperatives, and replace it with a new tax based on the quantity of electricity that is delivered in this State. The General Assembly finds and declares that this new tax is a fairer and more equitable means to replace that portion of the personal property tax that was abolished by the Illinois Constitution of 1970 and previously replaced by the invested capital tax on electric utilities, while maintaining a comparable allocation among electric utilities in this State for payment of taxes imposed to replace the personal property tax.
(Source: P.A. 90-561, eff. 1-1-98.)

(35 ILCS 620/2) (from Ch. 120, par. 469)
Sec. 2. (Repealed).
(Source: P.A. 84-1093. Repealed by P.A. 90-561, eff. 8-1-98.)

(35 ILCS 620/2a.1) (from Ch. 120, par. 469a.1)
Sec. 2a.1. Imposition of tax on invested capital and on distribution of electricity.
(a) In addition to the tax imposed by the Illinois Income Tax Act, there is hereby imposed upon every taxpayer (other than an electric cooperative, a school district or unit of local government as defined in Section 1 of Article VII of the Illinois Constitution of 1970), an additional tax as follows:
(i) For the first 500,000,000 kilowatt-hours

distributed by the taxpayer in this State during the taxable period, 0.031 cents per kilowatt-hour;

(ii) For the next 1,000,000,000 kilowatt-hours

distributed by the taxpayer in this State during the taxable period, 0.050 cents per kilowatt-hour;

(iii) For the next 2,500,000,000 kilowatt-hours

distributed by the taxpayer in this State during the taxable period, 0.070 cents per kilowatt-hour;

(iv) For the next 4,000,000,000 kilowatt-hours

distributed by the taxpayer in this State during the taxable period, 0.140 cents per kilowatt-hour;

(v) For the next 7,000,000,000 kilowatt-hours

distributed by the taxpayer in this State during the taxable period, 0.180 cents per kilowatt-hour;

(vi) For the next 3,000,000,000 kilowatt-hours

distributed by the taxpayer in this State during the taxable period, 0.142 cents per kilowatt-hour; and

(vii) For all kilowatt-hours distributed by the

taxpayer in this State during the taxable period in excess of 18,000,000,000 kilowatt-hours, 0.131 cents per kilowatt-hour.

(b) There is imposed on electric cooperatives that are required to file reports with the Rural Utilities Service a tax equal to 0.8% of such cooperative's invested capital for the taxable period. The invested capital tax imposed by this subsection shall not be imposed on electric cooperatives not required to file reports with the Rural Utilities Service.
(c) If, for any taxable period, the total amount received by the Department from the tax imposed by subsection (a) exceeds $145,279,553 plus, for taxable periods subsequent to 1998, an amount equal to the lesser of (i) 5% or (ii) the percentage increase in the Consumer Price Index during the immediately preceding taxable period, of the total amount received by the Department from the tax imposed by subsection (a) for the immediately preceding taxable period, determined after allowance of the credit provided for in this subsection, the Department shall issue credit memoranda in the aggregate amount of the excess to each of the taxpayers who paid any amount of tax under subsection (a) for that taxable period in the proportion which the amount paid by the taxpayer bears to the total amount paid by all such taxpayers. This calculation shall be made as of December 1 of the year following the immediately preceding taxable period and shall consist of only those returns with payment then on file with the Department. All future amendments to returns and monies covering this period received after December 1 of the year following the taxable period will not be included in the calculation of the affected taxable period or any other taxable period. The provisions of this subsection are not subject to the Uniform Penalty and Interest Act. Any credit memorandum issued to a taxpayer under this subsection may be used as a credit by the taxpayer against its liability in future taxable periods for tax under subsection (a). Any amount credited to a taxpayer shall not be refunded to the taxpayer unless the taxpayer demonstrates to the reasonable satisfaction of the Department that it will not incur future liability for tax under subsection (a). The Department shall adopt reasonable regulations for the implementation of the provisions of this subsection.
(Source: P.A. 90-561, eff. 1-1-98; 90-624, eff. 7-10-98; 91-357, eff. 7-29-99.)

(35 ILCS 620/2a.2) (from Ch. 120, par. 469a.2)
Sec. 2a.2. Annual return, collection and payment. A return with respect to the tax imposed by Section 2a.1 shall be made by every person for any taxable period for which such person is liable for such tax. Such return shall be made on such forms as the Department shall prescribe and shall contain the following information:
1. Taxpayer's name;
2. Address of taxpayer's principal place of business,

and address of the principal place of business (if that is a different address) from which the taxpayer engages in the business of distributing electricity in this State;

3. The total equity, in the case of electric

cooperatives, in the annual reports filed with the Rural Utilities Service for the taxable period;

3a. The total kilowatt-hours of electricity

distributed by a taxpayer, other than an electric cooperative, in this State for the taxable period covered by the return;

4. The amount of tax due for the taxable period

(computed on the basis of the amounts set forth in Items 3 and 3a); and

5. Such other reasonable information as may be

required by forms or regulations prescribed by the Department.

The returns prescribed by this Section shall be due and shall be filed with the Department not later than the 15th day of the third month following the close of the taxable period. The taxpayer making the return herein provided for shall, at the time of making such return, pay to the Department the remaining amount of tax herein imposed and due for the taxable period. Each taxpayer shall make estimated quarterly payments on the 15th day of the third, sixth, ninth and twelfth months of each taxable period. Such estimated payments shall be 25% of the tax liability for the immediately preceding taxable period or the tax liability that would have been imposed in the immediately preceding taxable period if this amendatory Act of 1979 had been in effect. All moneys received by the Department under Sections 2a.1 and 2a.2 shall be paid into the Personal Property Tax Replacement Fund in the State Treasury.
(Source: P.A. 90-561, eff. 1-1-98.)

(35 ILCS 620/2a.3)
Sec. 2a.3. (Repealed).
(Source: P.A. 88-660, eff. 9-16-94. Repealed by P.A. 90-561, eff. 8-1-98.)

(35 ILCS 620/3) (from Ch. 120, par. 470)
Sec. 3. (Repealed).
(Source: P.A. 90-16, eff. 6-16-97. Repealed by P.A. 90-561, eff. 8-1-98.)

(35 ILCS 620/5) (from Ch. 120, par. 472)
Sec. 5. All of the provisions of Sections 4, (except that the time limitation provisions shall run from the date when the tax is due rather than from the date when gross receipts are received), 5 (except that the time limitation provisions on the issuance of notices of tax liability shall run from the date when the tax is due rather than from the date when gross receipts are received and except that, in the case of a failure to file a return required by this Act, no notice of tax liability shall be issued covering tax due with that return more than 6 years after the original due date of that return, and except that the 30% penalty provided for in Section 5 shall not apply), 5a, 5b, 5c, 5d, 5e, 5f, 5g, 5i, 5j, 6b, and 6c of the Retailers' Occupation Tax Act, which are not inconsistent with this Act, and the Uniform Penalty and Interest Act shall apply, as far as practicable, to the subject matter of this Act to the same extent as if such provisions were included herein. References in such incorporated Sections of the Retailers' Occupation Tax Act to retailers, to sellers or to persons engaged in the business of selling tangible personal property mean persons engaged in the business of distributing electricity when used in this Act. References in such incorporated Sections of the Retailers' Occupation Tax Act to sales of tangible personal property mean the distributing of electricity when used in this Act.
(Source: P.A. 90-491, eff. 1-1-98; 90-561, eff. 1-1-98; 90-655, eff. 7-30-98.)

(35 ILCS 620/6) (from Ch. 120, par. 473)
Sec. 6. If it appears, after claim therefor filed with the Department, that an amount of tax or penalty or interest has been paid which was not due under this Act, whether as the result of a mistake of fact or an error of law, except as hereinafter provided, then the Department shall issue a credit memorandum or refund to the person who made the erroneous payment or, if that person has died or become a person under legal disability, to his or her legal representative, as such.
If it is determined that the Department should issue a credit or refund under this Act, the Department may first apply the amount thereof against any amount of tax or penalty or interest due hereunder from the person entitled to such credit or refund. Any credit memorandum issued under the Electricity Excise Tax Law may be applied against any liability incurred under the tax previously imposed by Section 2 of this Act. For this purpose, if proceedings are pending to determine whether or not any tax or penalty or interest is due under this Act from such person, the Department may withhold issuance of the credit or refund pending the final disposition of such proceedings and may apply such credit or refund against any amount found to be due to the Department as a result of such proceedings. The balance, if any, of the credit or refund shall be issued to the person entitled thereto.
If no tax or penalty or interest is due and no proceeding is pending to determine whether such person is indebted to the Department for tax or penalty or interest, the credit memorandum or refund shall be issued to the claimant; or (in the case of a credit memorandum) the credit memorandum may be assigned and set over by the lawful holder thereof, subject to reasonable rules of the Department, to any other person who is subject to this Act, and the amount thereof shall be applied by the Department against any tax or penalty or interest due or to become due under this Act from such assignee.
As to any claim for credit or refund filed with the Department on or after each January 1 and July 1, no amounts erroneously paid more than 3 years prior to such January 1 and July 1, respectively, shall be credited or refunded, except that if both the Department and the taxpayer have agreed to an extension of time to issue a notice of tax liability under this Act, the claim may be filed at any time prior to the expiration of the period agreed upon.
Claims for credit or refund shall be filed upon forms provided by the Department. As soon as practicable after any claim for credit or refund is filed, the Department shall examine the same and determine the amount of credit or refund to which the claimant is entitled and shall notify the claimant of such determination, which amount shall be prima facie correct.
Any credit or refund that is allowed under this Act shall bear interest at the rate and in the manner specified in the Uniform Penalty and Interest Act.
In case the Department determines that the claimant is entitled to a refund, such refund shall be made only from such appropriation as may be available for that purpose. If it appears unlikely that the amount appropriated would permit everyone having a claim allowed during the period covered by such appropriation to elect to receive a cash refund, the Department, by rule or regulation, shall provide for the payment of refunds in hardship cases and shall define what types of cases qualify as hardship cases.
(Source: P.A. 90-491, eff. 1-1-98; 90-624, eff. 7-10-98.)

(35 ILCS 620/7) (from Ch. 120, par. 474)
Sec. 7. Every taxpayer under this Act shall keep books, records, papers and other documents which are adequate to reflect the information which such taxpayers are required by Section 2a.2 of this Act to report to the Department by filing annual returns with the Department. The Department may adopt rules that establish requirements, including record forms and formats, for records required to be kept and maintained by taxpayers. For purposes of this Section, "records" means all data maintained by the taxpayer, including data on paper, microfilm, microfiche or any type of machine-sensible data compilation. All books and records and other papers and documents required by this Act to be kept shall be kept in the English language and shall, at all times during business hours of the day, be subject to inspection by the Department or its duly authorized agents and employees. Books and records reflecting kilowatt-hours of electricity distributed during any period with respect to which the Department is authorized to establish liability as provided in Section 5 of this Act shall be preserved until the expiration of such period unless the Department, in writing, authorizes their destruction or disposal at an earlier date.
The Department may, upon written authorization of the Director, destroy any returns or any records, papers or memoranda pertaining to such returns upon the expiration of any period covered by such returns with respect to which the Department is authorized to establish liability.
(Source: P.A. 90-561, eff. 1-1-98.)

(35 ILCS 620/8) (from Ch. 120, par. 475)
Sec. 8. For the purpose of administering and enforcing the provisions of this Act, the Department or any officer or employee of the Department designated, in writing, by the Director thereof, may hold investigations and, except for those matters reserved to the Illinois Independent Tax Tribunal, may hold hearings concerning any matters covered by this Act and may examine any books, papers, records or memoranda bearing upon the business transacted by any such taxpayer and may require the attendance of such taxpayer or any officer or employee of such taxpayer, or of any person having knowledge of such business, and may take testimony and require proof for its information. In the conduct of any investigation or hearing, neither the Department nor any officer or employee thereof shall be bound by the technical rules of evidence, and no informality in any proceeding, or in the manner of taking testimony, shall invalidate any order, decision, rule or regulation made or approved or confirmed by the Department. The Director or any officer or employee thereof shall have power to administer oaths to any such persons. The books, papers, records and memoranda of the Department, or parts thereof, may be proved in any hearing, investigation, or legal proceeding by a reproduced copy thereof under the certificate of the Director. Such reproduced copy shall, without further proof, be admitted into evidence before the Department or in any legal proceeding.
(Source: P.A. 97-1129, eff. 8-28-12.)

(35 ILCS 620/9) (from Ch. 120, par. 476)
Sec. 9. No person shall be excused from testifying or from producing any books, papers, records or memoranda in any investigation or upon any hearing, when ordered to do so by the Department or any officer or employee thereof, upon the ground that the testimony or evidence, documentary or otherwise, may tend to incriminate him or subject him to a criminal penalty, but no person shall be prosecuted or subjected to any criminal penalty for, or on account of, any transaction made or thing concerning which he may testify or produce evidence, documentary or otherwise, before the Department or any officer or employee thereof; provided, that such immunity shall extend only to a natural person who, in obedience to a subpoena, gives testimony under oath or produces evidence, documentary or otherwise, under oath. No person so testifying shall be exempt from prosecution and punishment for perjury committed in so testifying.
(Source: Laws 1937, p. 1052.)

(35 ILCS 620/10) (from Ch. 120, par. 477)
Sec. 10. The Department or any officer or employee of the Department designated, in writing, by the Director thereof, shall at its or his or her own instance, or on the written request of any party to the proceeding, issue subpoenas requiring the attendance of and the giving of testimony by witnesses, and subpoenas duces tecum requiring the production of books, papers, records or memoranda. All subpoenas issued under this Act may be served by any person of full age. The fees of witnesses for attendance and travel shall be the same as the fees of witnesses before the circuit court of this State; such fees to be paid when the witness is excused from further attendance. When the witness is subpoenaed at the instance of the Department or any officer or employee thereof, such fees shall be paid in the same manner as other expenses of the Department, and when the witness is subpoenaed at the instance of any taxpayer to any such proceeding the Department may require that the cost of service of the subpoena and the fee of the witness be borne by the taxpayer at whose instance the witness is summoned. In such case, the Department, in its discretion, may require a deposit to cover the cost of such service and witness fees. A subpoena issued as aforesaid shall be served in the same manner as a subpoena issued out of a court.
Any circuit court of this State, upon the application of the Department or any officer or employee thereof may, in its discretion, compel the attendance of witnesses, the production of books, papers, records or memoranda and the giving of testimony before the Department or any officer or employee thereof conducting an investigation or holding a hearing authorized by this Act, by an attachment for contempt, or otherwise, in the same manner as production of evidence may be compelled before the court.
The Department or any officer or employee thereof, or any party in an investigation or hearing before the Department, may cause the depositions of witnesses residing within or without the State to be taken in the manner prescribed by law for like depositions in civil actions in courts of this State, and, to that end, compel the attendance of witnesses and the production of books, papers, records or memoranda.
(Source: P.A. 83-334.)

(35 ILCS 620/11) (from Ch. 120, par. 478)
Sec. 11. All information received by the Department from returns filed under this Act, or from any investigations conducted under this Act, shall be confidential, except for official purposes, and any person who divulges any such information in any manner, except in accordance with a proper judicial order or as otherwise provided by law, shall be guilty of a Class B misdemeanor.
Provided, that nothing contained in this Act shall prevent the Director from publishing or making available to the public the names and addresses of taxpayers filing returns under this Act, or from publishing or making available reasonable statistics concerning the operation of the tax wherein the contents of returns are grouped into aggregates in such a way that the information contained in any individual return shall not be disclosed.
And provided, that nothing contained in this Act shall prevent the Director from making available to the United States Government or any officer or agency thereof, for exclusively official purposes, information received by the Department in the administration of this Act.
The furnishing upon request of the Auditor General, or his authorized agents, for official use, of returns filed and information related thereto under this Act is deemed to be an official purpose within the meaning of this Section.
The Director may make available to any State agency, including the Illinois Supreme Court, which licenses persons to engage in any occupation, information that a person licensed by such agency has failed to file returns under this Act or pay the tax, penalty and interest shown therein, or has failed to pay any final assessment of tax, penalty or interest due under this Act. An assessment is final when all proceedings in court for review of such assessment have terminated or the time for the taking thereof has expired without such proceedings being instituted.
The Director shall make available for public inspection in the Department's principal office and for publication, at cost, administrative decisions issued on or after January 1, 1995. These decisions are to be made available in a manner so that the following taxpayer information is not disclosed:
(1) The names, addresses, and identification numbers

of the taxpayer, related entities, and employees.

(2) At the sole discretion of the Director, trade

secrets or other confidential information identified as such by the taxpayer, no later than 30 days after receipt of an administrative decision, by such means as the Department shall provide by rule.

The Director shall determine the appropriate extent of the deletions allowed in paragraph (2). In the event the taxpayer does not submit deletions, the Director shall make only the deletions specified in paragraph (1).
The Director shall make available for public inspection and publication an administrative decision within 180 days after the issuance of the administrative decision. The term "administrative decision" has the same meaning as defined in Section 3-101 of Article III of the Code of Civil Procedure. Costs collected under this Section shall be paid into the Tax Compliance and Administration Fund.
Nothing contained in this Act shall prevent the Director from divulging information to any person pursuant to a request or authorization made by the taxpayer or by an authorized representative of the taxpayer.
(Source: P.A. 94-1074, eff. 12-26-06.)

(35 ILCS 620/12) (from Ch. 120, par. 479)
Sec. 12. The Department may make, promulgate and enforce such reasonable rules and regulations relating to the administration and enforcement of this Act as may be deemed expedient.
Whenever notice to a taxpayer is required by this Act, such notice may be given by United States certified or registered mail, addressed to the taxpayer concerned at his or her last known address, and proof of such mailing shall be sufficient for the purposes of this Act. In the case of a notice of hearing, such notice shall be mailed not less than 7 days prior to the day fixed for the hearing.
All hearings provided for in this Act with respect to a taxpayer having his or her principal place of business in any of the several counties of this State shall be held in the county wherein the taxpayer has his or her principal place of business. If the taxpayer does not have his or her principal place of business in this State, such hearings shall be held in Sangamon County.
Notwithstanding any other provision of law, all hearings held before the Illinois Independent Tax Tribunal shall be held in accordance with the Illinois Independent Tax Tribunal Act of 2012.
Except with respect to matters under the jurisdiction of the Illinois Independent Tax Tribunal, the Circuit Court of the county wherein a hearing is held shall have power to review all final administrative decisions of the Department in administering this Act. If, however, the administrative proceeding which is to be reviewed judicially is a claim for refund proceeding commenced in accordance with Section 6 of this Act and Section 2a of "An Act in relation to the payment and disposition of moneys received by officers and employees of the State of Illinois by virtue of their office or employment", approved June 9, 1911, as amended, the Circuit Court having jurisdiction of the action for judicial review under this Section and under the Administrative Review Law, as amended, shall be the same court that entered the temporary restraining order or preliminary injunction which is provided for in Section 2a of "An Act in relation to the payment and disposition of moneys received by officers and employees of the State of Illinois by virtue of their office or employment", and which enables such claim proceeding to be processed and disposed of as a claim for refund proceeding rather than as a claim for credit proceeding.
Except as otherwise provided in this Section, the provisions of the Administrative Review Law, and the rules adopted pursuant thereto, shall apply to and govern all proceedings for the judicial review of final administrative decisions of the Department under this Act. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
Notwithstanding any other provision of law, the provisions of the Illinois Independent Tax Tribunal Act of 2012, and the rules adopted pursuant thereto, shall apply to and govern judicial review of final administrative decisions that are subject to the Illinois Independent Tax Tribunal Act of 2012.
Service upon the Director or Assistant Director of the Department of Revenue of summons issued in any action to review a final administrative decision is service upon the Department. The Department shall certify the record of its proceedings if the taxpayer pays to it the sum of 75¢ per page of testimony taken before the Department and 25¢ per page of all other matters contained in such record, except that these charges may be waived where the Department is satisfied that the aggrieved party is a poor person who cannot afford to pay such charges.
Whenever any proceeding provided by this Act is begun by the Department or by a person subject thereto and such person thereafter dies or becomes a person under legal disability before such proceeding is concluded, the legal representative of the deceased or the person under legal disability shall notify the Department of such death or legal disability. Such legal representative, as such, shall then be substituted by the Department for such person. Within 20 days after notice to the legal representative of the time fixed for that purpose, the proceeding may go forward in all respects and with like effect as though the person had not died or become a person under legal disability.
(Source: P.A. 97-1129, eff. 8-28-12.)

(35 ILCS 620/12a) (from Ch. 120, par. 479a)
Sec. 12a. The Illinois Administrative Procedure Act is hereby expressly adopted and shall apply to all administrative rules and procedures of the Department of Revenue under this Act, except that (1) paragraph (b) of Section 5-10 of the Illinois Administrative Procedure Act does not apply to final orders, decisions and opinions of the Department, (2) subparagraph (a)2 of Section 5-10 of the Illinois Administrative Procedure Act does not apply to forms established by the Department for use under this Act, and (3) the provisions of Section 10-45 of the Illinois Administrative Procedure Act regarding proposals for decision are excluded and not applicable to the Department under this Act to the extent Section 10-45 applies to hearings not otherwise subject to the Illinois Independent Tax Tribunal Act of 2012.
(Source: P.A. 97-1129, eff. 8-28-12.)

(35 ILCS 620/13) (from Ch. 120, par. 480)
Sec. 13. Any taxpayer who fails to make a return, or who makes a fraudulent return, or who wilfully violates any other provision of this Act or any rule or regulation of the Department for the administration and enforcement of this Act, is guilty of a business offense and, upon conviction thereof, shall be fined not less than $750 nor more than $7,500.
(Source: P.A. 83-1428.)

(35 ILCS 620/14) (from Ch. 120, par. 481)
Sec. 14. The tax herein imposed shall be in addition to all other occupation or privilege taxes imposed by the State of Illinois or by any municipal corporation or political subdivision thereof.
(Source: Laws 1937, p. 1052.)

(35 ILCS 620/14a) (from Ch. 120, par. 481a)
Sec. 14a. This Act may be cited as the Public Utilities Revenue Act.
(Source: P.A. 86-1475.)



35 ILCS 625/ - Water Company Invested Capital Tax Act.

(35 ILCS 625/1) (from Ch. 120, par. 1411)
Sec. 1. Short Title. This Act shall be known and may be cited as the "Water Company Invested Capital Tax Act".
(Source: P.A. 82-274.)

(35 ILCS 625/2) (from Ch. 120, par. 1412)
Sec. 2. Definitions. As used in this Section, the following words and phrases shall have the meanings ascribed herein unless the context clearly requires otherwise:
"Department" means the Department of Revenue of the State of Illinois.
"Director" means the Director of Revenue for the Department of Revenue of the State of Illinois.
"Taxpayer" means a person engaged in the business of distributing, supplying, furnishing or selling water for use or consumption and not for resale or distributing, supplying, furnishing or selling water for use or consumption and providing sewerage disposal service.
"Person" means any natural individual, firm, trust, estate, partnership, association, joint stock company, joint adventure, corporation, limited liability company, or a receiver, trustee, conservator or other representative appointed by order of any court, or any city, town, county or other political subdivision of this State.
"Water company" means and includes every corporation, company, association, joint stock company or association, firm, partnership or individual, their lessees, trustees, or receivers appointed by any court whatsoever that is regulated by the Illinois Commerce Commission under "An Act concerning public utilities", approved June 29, 1921, as amended, and that owns, controls, operates or manages, within this State, directly or indirectly, for public use, any plant, equipment or property used or to be used for or in connection with, or owns or controls any franchise, license, permit or right to engage in:
(A) the production, storage, transmission, sale,

delivery or furnishing of water; or

(B) the production, storage, transmission, sale,

delivery or furnishing of water and the disposal of sewerage.

"Water company" does not include, however, water companies, as defined in this Section, that are owned and operated by any political subdivision or municipal corporation of this State, or owned by such political subdivision or municipal corporation and operated by any of its lessees or operating agents, or which are purely mutual concerns, having no rates or charges for services, but paying the operating expenses by assessment upon the members of such a company and no other person.
"Invested capital" means that amount equal to (i) the average of the balances at the beginning and end of the taxable period of the taxpayer's total stockholder's equity and total long-term debt, less investments in and advances to all corporations, as set forth on the balance sheets included in the taxpayer's annual report to the Illinois Commerce Commission for the taxable period; (ii) multiplied by a fraction determined under Sections 301 and 304(a) of the "Illinois Income Tax Act" and reported on the Illinois income tax return for the taxable period ending in or with the taxable period in question. However, notwithstanding the income tax return reporting requirement stated above, beginning July 1, 1979, no taxpayer's denominators used to compute the sales, property or payroll factors under subsection (a) of Section 304 of the Illinois Income Tax Act shall include payroll, property or sales of any corporate entity other than the taxpayer for the purposes of determining an allocation for the invested capital tax. This amendatory Act of 1982 is not intended to and does not make any change in the meaning of any provision of this Act, it having been the intent of the General Assembly in initially enacting the definition of "invested capital" to provide for apportionment of the invested capital of each company, based solely upon the sales, property and payroll of that company.
"Taxable period" means each period which ends after August 14, 1979 and which is covered by an annual report filed by the taxpayer with the Illinois Commerce Commission.
(Source: P.A. 88-480.)

(35 ILCS 625/3) (from Ch. 120, par. 1413)
Sec. 3. Imposition of tax on invested capital. Beginning on July 1, 1979, in addition to the taxes imposed by the Illinois Income Tax Act, there is hereby imposed upon the water companies subject to the taxes imposed by the Illinois Income Tax Act, a tax in an amount equal to .8% of such water companies' invested capital for the taxable period. If any such water company is not liable for the invested capital tax for the entire taxable period, such invested capital tax shall be computed on the portion of the taxable period during which such water company is liable for such invested capital tax. The invested capital tax imposed by this Section shall not be imposed upon persons who are not regulated by the Illinois Commerce Commission and who are subject to the tax imposed by this Act only with respect to transactions between the seller and tenants of buildings owned or operated by the seller.
(Source: P.A. 87-205.)

(35 ILCS 625/4) (from Ch. 120, par. 1414)
Sec. 4. Annual return, collection and payment. A return with respect to the tax imposed by this Act shall be made by every public utility for any taxable period for which such person is liable for such tax. Such return shall be made on such forms as the Department shall prescribe and shall contain the following information:
1. Taxpayer's name;
2. Address of taxpayer's principal place of business,

and address of the principal place of business (if that is a different address) from which the taxpayer engages in the business of distributing, supplying, furnishing or selling water in this State;

3. The total proprietary capital and total long-term

debt as of the beginning and end of the taxable period as set forth on the balance sheets included in the taxpayer's annual report to the Illinois Commerce Commission for the taxable period;

4. The taxpayer's base income allocable to Illinois

under Sections 301 and 304(a) of the "Illinois Income Tax Act", for the period covered by the return;

5. The amount of tax due for the taxable period

(computed on the basis of the amounts set forth in Items 3 and 4); and

6. Such other reasonable information as may be

required by forms or regulations prescribed by the Department.

The returns prescribed by this Section shall be due and shall be filed with the Department not later than the 15th day of the third month following the close of the taxable period. The taxpayer making the return herein provided for shall, at the time of making such return, pay to the Department the remaining amount of tax herein imposed and due for the taxable period. Each taxpayer shall make estimated quarterly payments on the 15th day of the third, sixth, ninth and twelfth months of each taxable period. Such estimated payments shall be 25% of the tax liability for the immediately preceding taxable period or the tax liability that would have been imposed in the immediately preceding taxable period if this Act had been in effect. All moneys received by the Department under this Act shall be paid into the Personal Property Tax Replacement Fund in the State Treasury.
Any taxpayer required to make payments under this Section may make the payments by electronic funds transfer. The Department shall adopt rules necessary to effectuate a program of electronic funds transfer.
(Source: P.A. 90-16, eff. 6-16-97.)

(35 ILCS 625/4.5)
Sec. 4.5. Sunset of exemptions, credits, and deductions. The application of every exemption, credit, and deduction against tax imposed by this Act that becomes law after the effective date of this amendatory Act of 1994 shall be limited by a reasonable and appropriate sunset date. A taxpayer is not entitled to take the exemption, credit, or deduction beginning on the sunset date and thereafter. If a reasonable and appropriate sunset date is not specified in the Public Act that creates the exemption, credit, or deduction, a taxpayer shall not be entitled to take the exemption, credit, or deduction beginning 5 years after the effective date of the Public Act creating the exemption, credit, or deduction and thereafter.
(Source: P.A. 88-660, eff. 9-16-94.)

(35 ILCS 625/5) (from Ch. 120, par. 1415)
Sec. 5. All of the provisions of Sections 4, 5, 5a, 5b, 5c, 5d, 5e, 5f, 5g, 5i, 5j, 6b, and 6c of the Retailers' Occupation Tax Act and Section 3-7 of the Uniform Penalty and Interest Act, which are not inconsistent with this Act, shall apply, as far as practicable, to the subject matter of this Act to the same extent as if such provisions were included herein. References in such incorporated Sections of the Retailers' Occupation Tax Act to retailers, to sellers or to persons engaged in the business of selling tangible personal property mean water companies when used in this Act. References in such incorporated Sections of the Retailers' Occupation Tax Act to purchasers of tangible personal property mean purchasers of water, or of water and sewage disposal, when used in this Act. References in such incorporated Sections of the Retailers' Occupation Tax Act to sales of tangible personal property mean the distributing, supplying, furnishing or selling of water for use or consumption, or of water and sewage disposal, when used in this Act.
(Source: P.A. 90-491, eff. 1-1-98.)

(35 ILCS 625/6) (from Ch. 120, par. 1416)
Sec. 6. If it appears, after claim therefor filed with the Department, that an amount of tax or penalty or interest has been paid which was not due under this Act, whether as the result of a mistake of fact or an error of law, except as hereinafter provided, then the Department shall issue a credit memorandum or refund to the person who made the erroneous payment or, if that person has died or become incompetent, to his legal representative, as such.
If it is determined that the Department should issue a credit or refund under this Act, the Department may first apply the amount thereof against any amount of tax or penalty or interest due hereunder from the person entitled to such credit or refund. For this purpose, if proceedings are pending to determine whether or not any tax or penalty or interest is due under this Act from such person, the Department may withhold issuance of the credit or refund pending the final disposition of such proceedings and may apply such credit or refund against any amount found to be due to the Department as a result of such proceedings. The balance, if any, of the credit or refund shall be issued to the person entitled thereto.
If no tax or penalty or interest is due and no proceeding is pending to determine whether such person is indebted to the Department for tax or penalty or interest, the credit memorandum or refund shall be issued to the claimant; or (in the case of a credit memorandum) the credit memorandum may be assigned and set over by the lawful holder thereof, subject to reasonable rules of the Department, to any other person who is subject to this Act, and the amount thereof shall be applied by the Department against any tax or penalty or interest due or to become due under this Act from such assignee.
As to any claim for credit or refund filed with the Department on or after each January 1 and July 1, no amounts erroneously paid more than 3 years prior to such January 1 and July 1, respectively, shall be credited or refunded, except that if both the Department and the taxpayer have agreed to an extension of time to issue a notice of tax liability under this Act, the claim may be filed at any time prior to the expiration of the period agreed upon.
Claims for credit or refund shall be filed upon forms provided by the Department. As soon as practicable after any claim for credit or refund is filed, the Department shall examine the same and determine the amount of credit or refund to which the claimant is entitled and shall notify the claimant of such determination, which amount shall be prima facie correct.
Any credit or refund that is allowed under this Section shall bear interest at the rate and in the manner specified in the Uniform Penalty and Interest Act.
In case the Department determines that the claimant is entitled to a refund, such refund shall be made only from such appropriation as may be available for that purpose. If it appears unlikely that the amount appropriated would permit everyone having a claim allowed during the period covered by such appropriation to elect to receive a cash refund, the Department, by rule or regulation, shall provide for the payment of refunds in hardship cases and shall define what types of cases qualify as hardship cases.
(Source: P.A. 90-491, eff. 1-1-98.)

(35 ILCS 625/7) (from Ch. 120, par. 1417)
Sec. 7. Every taxpayer under this Act shall keep books, records, papers and other documents which are adequate to reflect the information which such taxpayers are required by this Act to report to the Department. The Department may adopt rules that establish requirements, including record forms and formats, for records required to be kept and maintained by taxpayers. For purposes of this Section, "records" means all data maintained by the taxpayer, including data on paper, microfilm, microfiche or any type of machine-sensible data compilation. All books and records and other papers and documents required by this Act to be kept shall be kept in the English language and shall, at all times during business hours of the day, be subject to inspection by the Department or its duly authorized agents and employees.
The Department may, upon written authorization of the Director, destroy any returns or any records, papers or memoranda pertaining to such returns upon the expiration of any period covered by such returns with respect to which the Department is authorized to establish liability.
(Source: P.A. 88-480.)

(35 ILCS 625/8) (from Ch. 120, par. 1418)
Sec. 8. For the purpose of administering and enforcing the provisions of this Act, the Department or any officer or employee of the Department designated, in writing, by the Director thereof, may hold investigations and, except for those matters reserved to the Illinois Independent Tax Tribunal, may hold hearings concerning any matters covered by this Act and may examine any books, papers, records or memoranda bearing upon the business transacted by any such taxpayer and may require the attendance of such taxpayer or any officer or employee of such taxpayer, or of any person having knowledge of such business, and may take testimony and require proof for its information. In the conduct of any investigation or hearing, neither the Department nor any officer or employee thereof shall be bound by the technical rules of evidence, and no informality in any proceeding, or in the manner of taking testimony, shall invalidate any order, decision, rule or regulation made or approved or confirmed by the Department. The Director or any officer or employee thereof shall have power to administer oaths to any such persons. The books, papers, records and memoranda of the Department, or parts thereof, may be proved in any hearing, investigation, or legal proceeding by a reproduced copy thereof under the certificate of the Director. Such reproduced copy shall, without further proof, be admitted into evidence before the Department or in any legal proceeding.
(Source: P.A. 97-1129, eff. 8-28-12.)

(35 ILCS 625/9) (from Ch. 120, par. 1419)
Sec. 9. No person shall be excused from testifying or from producing any books, papers, records or memoranda in any investigation or upon any hearing, when ordered to do so by the Department or any officer or employee thereof, upon the ground that the testimony or evidence, documentary or otherwise, may tend to incriminate him or subject him to a criminal penalty, but no person shall be prosecuted or subjected to any criminal penalty for, or on account of, any transaction made or thing concerning which he may testify or produce evidence, documentary or otherwise, before the Department or any officer or employee thereof; provided, that such immunity shall extend only to a natural person who, in obedience to a subpoena, gives testimony under oath or produces evidence, documentary or otherwise, under oath. No person so testifying shall be exempt from prosecution and punishment for perjury committed in so testifying.
(Source: P.A. 82-274.)

(35 ILCS 625/10) (from Ch. 120, par. 1420)
Sec. 10. The Department or any officer or employee of the Department designated, in writing, by the Director thereof, shall at its or his own instance, or on the written request of any party to the proceeding, issue subpoenas requiring the attendance of and the giving of testimony by witnesses, and subpoenas duces tecum requiring the production of books, papers, records or memoranda. All subpoenas issued under this Act may be served by any person of full age. The fees of witnesses for attendance and travel shall be the same as the fees of witnesses before the Circuit Court of this State; such fees are to be paid when the witness is excused from further attendance. When the witness is subpoenaed at the instance of the Department or any officer or employee thereof, such fees shall be paid in the same manner as other expenses of the Department, and when the witness is subpoenaed at the instance of any taxpayer to any such proceeding the Department may require that the cost of service of the subpoena and the fee of the witness be borne by the taxpayer at whose instance the witness is summoned. In such case, the Department, in its discretion, may require a deposit to cover the cost of such service and witness fees. A subpoena issued as aforesaid shall be served in the same manner as a subpoena issued out of a court.
Any Circuit Court of this State, or any judge thereof, upon the application of the Department or any officer or employee thereof may, in its or his discretion, compel the attendance of witnesses, the production of books, papers, records or memoranda and the giving of testimony before the Department or any officer or employee thereof conducting an investigation or holding a hearing authorized by this Act, by an attachment for contempt, or otherwise, in the same manner as production of evidence may be compelled before the court.
The Department or any officer or employee thereof, or any party in an investigation or hearing before the Department, may cause the depositions of witnesses residing within or without the State to be taken in the manner prescribed by law for like depositions in civil actions in courts of this State, and, to that end, compel the attendance of witnesses and the production of books, papers, records or memoranda.
Hearings before the Illinois Independent Tax Tribunal shall be conducted pursuant to the provisions of the Illinois Independent Tax Tribunal Act of 2012.
(Source: P.A. 97-1129, eff. 8-28-12.)

(35 ILCS 625/11) (from Ch. 120, par. 1421)
Sec. 11. All information received by the Department from returns filed under this Act, or from any investigations conducted under this Act, shall be confidential, except for official purposes, and any person who divulges any such information in any manner, except in accordance with a proper judicial order or as otherwise provided by law, shall be guilty of a Class B misdemeanor.
Nothing contained in this Act shall prevent the Director from publishing or making available to the public the names and addresses of taxpayers filing returns under this Act, or from publishing or making available reasonable statistics concerning the operation of the tax wherein the contents of returns are grouped into aggregates in such a way that the information contained in any individual return shall not be disclosed.
Nothing contained in this Act shall prevent the Director from making available to the United States Government or any officer or agency thereof, for exclusively official purposes, information received by the Department in the administration of this Act.
The furnishing upon request of the Auditor General, or his authorized agents, for official use, of returns filed and information related thereto under this Act is deemed to be an official purpose within the meaning of this Section.
The Director may make available to any State agency, including the Illinois Supreme Court, which licenses persons to engage in any occupation, information that a person licensed by such agency has failed to file returns under this Act or pay the tax, penalty and interest shown therein, or has failed to pay any final assessment of tax, penalty or interest due under this Act. An assessment is final when all proceedings in court for review of such assessment have terminated or the time for the taking thereof has expired without such proceedings being instituted.
Nothing contained in this Act shall prevent the Director from divulging information to any person pursuant to a request or authorization made by the taxpayer or by an authorized representative of the taxpayer.
(Source: P.A. 90-491, eff. 1-1-98.)

(35 ILCS 625/12) (from Ch. 120, par. 1422)
Sec. 12. Except as otherwise provided in this Section with respect to the Illinois Independent Tax Tribunal, the Circuit Court of the county wherein a hearing is held shall have power to review all final administrative decisions of the Department in administering this Act. If, however, the administrative proceeding which is to be reviewed judicially is a claim for refund proceeding commenced in accordance with Section 6 of this Act and Section 2a of "An Act in relation to the payment and disposition of moneys received by officers and employees of the State of Illinois by virtue of their office or employment", approved June 9, 1911, as amended, the Circuit Court having jurisdiction of the action for judicial review under this Section and under the Administrative Review Law shall be the same court that entered the injunctive order which is provided for in Section 2a of "An Act in relation to the payment and disposition of moneys received by officers and employees of the State of Illinois by virtue of their office or employment", and which enables such claim proceeding to be processed and disposed of as a claim for refund proceeding rather than as a claim for credit proceeding.
Except as otherwise provided in this Section with respect to the Illinois Independent Tax Tribunal, the provisions of the Administrative Review Law, as amended, and the rules adopted pursuant thereto, shall apply to and govern all proceedings for the judicial review of final administrative decisions of the Department under this Act. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure, approved August 19, 1981, as amended.
The provisions of the Illinois Independent Tax Tribunal Act of 2012, and the rules adopted pursuant thereto, shall apply to and govern all proceedings for the judicial review of final administrative decisions of the Department that are subject to the jurisdiction of the Illinois Independent Tax Tribunal.
Service upon the Director or Assistant Director of the Department of Revenue of summons issued in any action to review a final administrative decision is service upon the Department. The Department shall certify the record of its proceedings if the taxpayer pays to it the sum of 75¢ per page of testimony taken before the Department and 25¢ per page of all other matters contained in such record, except that these charges may be waived where the Department is satisfied that the aggrieved party is a poor person who cannot afford to pay such charges.
(Source: P.A. 97-1129, eff. 8-28-12.)

(35 ILCS 625/13) (from Ch. 120, par. 1423)
Sec. 13. The Department may make, promulgate and enforce such reasonable rules and regulations relating to the administration and enforcement of this Act as may be deemed expedient.
Whenever notice to a taxpayer is required by this Act, such notice may be given by United States certified or registered mail, addressed to the taxpayer concerned at his last known address, and proof of such mailing shall be sufficient for the purposes of this Act. In the case of a notice of hearing, such notice shall be mailed not less than 7 days prior to the day fixed for the hearing.
All hearings provided for in this Act with respect to a taxpayer having his principal place of business in any of the several counties of this State shall be held in the county wherein the taxpayer has his principal place of business. If the taxpayer does not have his principal place of business in this State, such hearings shall be held in Sangamon County.
Whenever any proceeding provided by this Act is begun by the Department or by a person subject thereto and such person thereafter dies or becomes incompetent before such proceeding is concluded, the legal representative of the deceased or incompetent person shall notify the Department of such death or incompetency. Such legal representative, as such, shall then be substituted by the Department for such person. Within 20 days after notice to the legal representative of the time fixed for that purpose, the proceeding may go forward in all respects and with like effect as though the person had not died or become incompetent.
(Source: P.A. 82-274.)

(35 ILCS 625/14) (from Ch. 120, par. 1424)
Sec. 14. The Illinois Administrative Procedure Act, as now or hereafter amended, is hereby expressly adopted and shall apply to all administrative rules and procedures of the Department of Revenue under this Act, except that (1) paragraph (b) of Section 5-10 of that Act does not apply to final orders, decisions and opinions of the Department; (2) subparagraph 2 of paragraph (a) of Section 5-10 of that Act does not apply to forms established by the Department for use under this Act; and (3) the provisions of Section 10-45 of that Act regarding proposals for decision are excluded and not applicable to the Department under this Act to the extent Section 10-45 applies to hearings not otherwise subject to the Illinois Independent Tax Tribunal Act of 2012.
(Source: P.A. 97-1129, eff. 8-28-12; 98-756, eff. 7-16-14.)

(35 ILCS 625/15) (from Ch. 120, par. 1425)
Sec. 15. Any taxpayer who fails to make a return, or who makes a fraudulent return, or who wilfully violates any other provision of this Act or any rule or regulation of the Department for the administration and enforcement of this Act, is guilty of a business offense and, upon conviction thereof, shall be fined not less than $500 nor more than $5,000.
(Source: P.A. 82-274.)



35 ILCS 630/ - Telecommunications Excise Tax Act.

(35 ILCS 630/1) (from Ch. 120, par. 2001)
Sec. 1. This Article shall be known and may be cited as the "Telecommunications Excise Tax Act". The net proceeds from the taxes imposed by this Act shall be used for the support of the General Revenue Fund and education.
(Source: P.A. 84-126.)

(35 ILCS 630/2) (from Ch. 120, par. 2002)
Sec. 2. As used in this Article, unless the context clearly requires otherwise:
(a) "Gross charge" means the amount paid for the act or privilege of originating or receiving telecommunications in this State and for all services and equipment provided in connection therewith by a retailer, valued in money whether paid in money or otherwise, including cash, credits, services and property of every kind or nature, and shall be determined without any deduction on account of the cost of such telecommunications, the cost of materials used, labor or service costs or any other expense whatsoever. In case credit is extended, the amount thereof shall be included only as and when paid. "Gross charges" for private line service shall include charges imposed at each channel termination point within this State, charges for the channel mileage between each channel termination point within this State, and charges for that portion of the interstate inter-office channel provided within Illinois. Charges for that portion of the interstate inter-office channel provided in Illinois shall be determined by the retailer as follows: (i) for interstate inter-office channels having 2 channel termination points, only one of which is in Illinois, 50% of the total charge imposed; or (ii) for interstate inter-office channels having more than 2 channel termination points, one or more of which are in Illinois, an amount equal to the total charge multiplied by a fraction, the numerator of which is the number of channel termination points within Illinois and the denominator of which is the total number of channel termination points. Prior to January 1, 2004, any method consistent with this paragraph or other method that reasonably apportions the total charges for interstate inter-office channels among the states in which channel terminations points are located shall be accepted as a reasonable method to determine the charges for that portion of the interstate inter-office channel provided within Illinois for that period. However, "gross charges" shall not include any of the following:
(1) Any amounts added to a purchaser's bill because

of a charge made pursuant to (i) the tax imposed by this Article; (ii) charges added to customers' bills pursuant to the provisions of Sections 9-221 or 9-222 of the Public Utilities Act, as amended, or any similar charges added to customers' bills by retailers who are not subject to rate regulation by the Illinois Commerce Commission for the purpose of recovering any of the tax liabilities or other amounts specified in such provisions of such Act; (iii) the tax imposed by Section 4251 of the Internal Revenue Code; (iv) 911 surcharges; or (v) the tax imposed by the Simplified Municipal Telecommunications Tax Act.

(2) Charges for a sent collect telecommunication

received outside of the State.

(3) Charges for leased time on equipment or charges

for the storage of data or information for subsequent retrieval or the processing of data or information intended to change its form or content. Such equipment includes, but is not limited to, the use of calculators, computers, data processing equipment, tabulating equipment or accounting equipment and also includes the usage of computers under a time-sharing agreement.

(4) Charges for customer equipment, including such

equipment that is leased or rented by the customer from any source, wherein such charges are disaggregated and separately identified from other charges.

(5) Charges to business enterprises certified under

Section 9-222.1 of the Public Utilities Act, as amended, to the extent of such exemption and during the period of time specified by the Department of Commerce and Economic Opportunity.

(6) Charges for telecommunications and all services

and equipment provided in connection therewith between a parent corporation and its wholly owned subsidiaries or between wholly owned subsidiaries when the tax imposed under this Article has already been paid to a retailer and only to the extent that the charges between the parent corporation and wholly owned subsidiaries or between wholly owned subsidiaries represent expense allocation between the corporations and not the generation of profit for the corporation rendering such service.

(7) Bad debts. Bad debt means any portion of a debt

that is related to a sale at retail for which gross charges are not otherwise deductible or excludable that has become worthless or uncollectable, as determined under applicable federal income tax standards. If the portion of the debt deemed to be bad is subsequently paid, the retailer shall report and pay the tax on that portion during the reporting period in which the payment is made.

(8) Charges paid by inserting coins in coin-operated

telecommunication devices.

(9) Amounts paid by telecommunications retailers

under the Telecommunications Municipal Infrastructure Maintenance Fee Act.

(10) Charges for nontaxable services or

telecommunications if (i) those charges are aggregated with other charges for telecommunications that are taxable, (ii) those charges are not separately stated on the customer bill or invoice, and (iii) the retailer can reasonably identify the nontaxable charges on the retailer's books and records kept in the regular course of business. If the nontaxable charges cannot reasonably be identified, the gross charge from the sale of both taxable and nontaxable services or telecommunications billed on a combined basis shall be attributed to the taxable services or telecommunications. The burden of proving nontaxable charges shall be on the retailer of the telecommunications.

(b) "Amount paid" means the amount charged to the taxpayer's service address in this State regardless of where such amount is billed or paid.
(c) "Telecommunications", in addition to the meaning ordinarily and popularly ascribed to it, includes, without limitation, messages or information transmitted through use of local, toll and wide area telephone service; private line services; channel services; telegraph services; teletypewriter; computer exchange services; cellular mobile telecommunications service; specialized mobile radio; stationary two way radio; paging service; or any other form of mobile and portable one-way or two-way communications; or any other transmission of messages or information by electronic or similar means, between or among points by wire, cable, fiber-optics, laser, microwave, radio, satellite or similar facilities. As used in this Act, "private line" means a dedicated non-traffic sensitive service for a single customer, that entitles the customer to exclusive or priority use of a communications channel or group of channels, from one or more specified locations to one or more other specified locations. The definition of "telecommunications" shall not include value added services in which computer processing applications are used to act on the form, content, code and protocol of the information for purposes other than transmission. "Telecommunications" shall not include purchases of telecommunications by a telecommunications service provider for use as a component part of the service provided by him to the ultimate retail consumer who originates or terminates the taxable end-to-end communications. Carrier access charges, right of access charges, charges for use of inter-company facilities, and all telecommunications resold in the subsequent provision of, used as a component of, or integrated into end-to-end telecommunications service shall be non-taxable as sales for resale.
(d) "Interstate telecommunications" means all telecommunications that either originate or terminate outside this State.
(e) "Intrastate telecommunications" means all telecommunications that originate and terminate within this State.
(f) "Department" means the Department of Revenue of the State of Illinois.
(g) "Director" means the Director of Revenue for the Department of Revenue of the State of Illinois.
(h) "Taxpayer" means a person who individually or through his agents, employees or permittees engages in the act or privilege of originating or receiving telecommunications in this State and who incurs a tax liability under this Article.
(i) "Person" means any natural individual, firm, trust, estate, partnership, association, joint stock company, joint venture, corporation, limited liability company, or a receiver, trustee, guardian or other representative appointed by order of any court, the Federal and State governments, including State universities created by statute or any city, town, county or other political subdivision of this State.
(j) "Purchase at retail" means the acquisition, consumption or use of telecommunication through a sale at retail.
(k) "Sale at retail" means the transmitting, supplying or furnishing of telecommunications and all services and equipment provided in connection therewith for a consideration to persons other than the Federal and State governments, and State universities created by statute and other than between a parent corporation and its wholly owned subsidiaries or between wholly owned subsidiaries for their use or consumption and not for resale.
(l) "Retailer" means and includes every person engaged in the business of making sales at retail as defined in this Article. The Department may, in its discretion, upon application, authorize the collection of the tax hereby imposed by any retailer not maintaining a place of business within this State, who, to the satisfaction of the Department, furnishes adequate security to insure collection and payment of the tax. Such retailer shall be issued, without charge, a permit to collect such tax. When so authorized, it shall be the duty of such retailer to collect the tax upon all of the gross charges for telecommunications in this State in the same manner and subject to the same requirements as a retailer maintaining a place of business within this State. The permit may be revoked by the Department at its discretion.
(m) "Retailer maintaining a place of business in this State", or any like term, means and includes any retailer having or maintaining within this State, directly or by a subsidiary, an office, distribution facilities, transmission facilities, sales office, warehouse or other place of business, or any agent or other representative operating within this State under the authority of the retailer or its subsidiary, irrespective of whether such place of business or agent or other representative is located here permanently or temporarily, or whether such retailer or subsidiary is licensed to do business in this State.
(n) "Service address" means the location of telecommunications equipment from which the telecommunications services are originated or at which telecommunications services are received by a taxpayer. In the event this may not be a defined location, as in the case of mobile phones, paging systems, maritime systems, service address means the customer's place of primary use as defined in the Mobile Telecommunications Sourcing Conformity Act. For air-to-ground systems and the like, service address shall mean the location of a taxpayer's primary use of the telecommunications equipment as defined by telephone number, authorization code, or location in Illinois where bills are sent.
(o) "Prepaid telephone calling arrangements" mean the right to exclusively purchase telephone or telecommunications services that must be paid for in advance and enable the origination of one or more intrastate, interstate, or international telephone calls or other telecommunications using an access number, an authorization code, or both, whether manually or electronically dialed, for which payment to a retailer must be made in advance, provided that, unless recharged, no further service is provided once that prepaid amount of service has been consumed. Prepaid telephone calling arrangements include the recharge of a prepaid calling arrangement. For purposes of this subsection, "recharge" means the purchase of additional prepaid telephone or telecommunications services whether or not the purchaser acquires a different access number or authorization code. "Prepaid telephone calling arrangement" does not include an arrangement whereby a customer purchases a payment card and pursuant to which the service provider reflects the amount of such purchase as a credit on an invoice issued to that customer under an existing subscription plan.
(Source: P.A. 93-286, 1-1-04; 94-793, eff. 5-19-06.)

(35 ILCS 630/3) (from Ch. 120, par. 2003)
Sec. 3. Until December 31, 1997, a tax is imposed upon the act or privilege of originating or receiving intrastate telecommunications by a person in this State at the rate of 5% of the gross charge for such telecommunications purchased at retail from a retailer by such person. Beginning January 1, 1998, a tax is imposed upon the act or privilege of originating in this State or receiving in this State intrastate telecommunications by a person in this State at the rate of 7% of the gross charge for such telecommunications purchased at retail from a retailer by such person. However, such tax is not imposed on the act or privilege to the extent such act or privilege may not, under the Constitution and statutes of the United States, be made the subject of taxation by the State. Beginning January 1, 2001, prepaid telephone calling arrangements shall not be considered telecommunications subject to the tax imposed under this Act.
(Source: P.A. 90-548, eff. 12-4-97; 91-870, eff. 6-22-00.)

(35 ILCS 630/4) (from Ch. 120, par. 2004)
Sec. 4. Until December 31, 1997, a tax is imposed upon the act or privilege of originating in this State or receiving in this State interstate telecommunications by a person in this State at the rate of 5% of the gross charge for such telecommunications purchased at retail from a retailer by such person. Beginning January 1, 1998, a tax is imposed upon the act or privilege of originating in this State or receiving in this State interstate telecommunications by a person in this State at the rate of 7% of the gross charge for such telecommunications purchased at retail from a retailer by such person. To prevent actual multi-state taxation of the act or privilege that is subject to taxation under this paragraph, any taxpayer, upon proof that that taxpayer has paid a tax in another state on such event, shall be allowed a credit against the tax imposed in this Section 4 to the extent of the amount of such tax properly due and paid in such other state. However, such tax is not imposed on the act or privilege to the extent such act or privilege may not, under the Constitution and statutes of the United States, be made the subject of taxation by the State. Beginning on January 1, 2001, prepaid telephone calling arrangements shall not be considered telecommunications subject to the tax imposed under this Act.
(Source: P.A. 90-548, eff. 12-4-97; 91-870, eff. 6-22-00.)

(35 ILCS 630/4.5)
Sec. 4.5. Sunset of exemptions, credits, and deductions. The application of every exemption, credit, and deduction against tax imposed by this Act that becomes law after the effective date of this amendatory Act of 1994 shall be limited by a reasonable and appropriate sunset date. A taxpayer is not entitled to take the exemption, credit, or deduction beginning on the sunset date and thereafter. If a reasonable and appropriate sunset date is not specified in the Public Act that creates the exemption, credit, or deduction, a taxpayer shall not be entitled to take the exemption, credit, or deduction beginning 5 years after the effective date of the Public Act creating the exemption, credit, or deduction and thereafter.
(Source: P.A. 88-660, eff. 9-16-94.)

(35 ILCS 630/5) (from Ch. 120, par. 2005)
Sec. 5. Any retailer maintaining a place of business in this State shall collect and remit to the Department the tax imposed by this Act. Any such retailer shall be liable for the tax whether or not the tax has been collected by the retailer. To the extent that a retailer required to collect the tax imposed by this Act has actually collected that tax, such tax is held in trust for the benefit of the Department. Retailers shall collect the tax from the taxpayer by adding the tax to the gross charge for the act or privilege of originating or receiving telecommunications in this State, when sold for use, in the manner prescribed by the Department. Whenever possible, the tax imposed by this Article shall, when collected, be stated as a distinct item separate and apart from the gross charge for telecommunications. The tax imposed by this Article shall constitute a debt of the purchaser to the retailer who provides such taxable services until paid, and, if unpaid, is recoverable at law in the same manner as the original charge for such taxable services.
(Source: P.A. 91-203, eff. 7-20-99.)

(35 ILCS 630/6) (from Ch. 120, par. 2006)
Sec. 6. Except as provided hereinafter in this Section, on or before the last day of each month, each retailer maintaining a place of business in this State shall make a return to the Department for the preceding calendar month, stating:
1. His name;
2. The address of his principal place of business, or

the address of the principal place of business (if that is a different address) from which he engages in the business of transmitting telecommunications;

3. Total amount of gross charges billed by him during

the preceding calendar month for providing telecommunications during such calendar month;

4. Total amount received by him during the preceding

calendar month on credit extended;

5. Deductions allowed by law;
6. Gross charges which were billed by him during the

preceding calendar month and upon the basis of which the tax is imposed;

7. Amount of tax (computed upon Item 6);
8. Such other reasonable information as the

Department may require.

Any taxpayer required to make payments under this Section may make the payments by electronic funds transfer. The Department shall adopt rules necessary to effectuate a program of electronic funds transfer. Any taxpayer who has average monthly tax billings due to the Department under this Act and the Simplified Municipal Telecommunications Tax Act that exceed $1,000 shall make all payments by electronic funds transfer as required by rules of the Department and shall file the return required by this Section by electronic means as required by rules of the Department.
If the retailer's average monthly tax billings due to the Department under this Act and the Simplified Municipal Telecommunications Tax Act do not exceed $1,000, the Department may authorize his returns to be filed on a quarter annual basis, with the return for January, February and March of a given year being due by April 30 of such year; with the return for April, May and June of a given year being due by July 31st of such year; with the return for July, August and September of a given year being due by October 31st of such year; and with the return of October, November and December of a given year being due by January 31st of the following year.
If the retailer is otherwise required to file a monthly or quarterly return and if the retailer's average monthly tax billings due to the Department under this Act and the Simplified Municipal Telecommunications Tax Act do not exceed $400, the Department may authorize his or her return to be filed on an annual basis, with the return for a given year being due by January 31st of the following year.
Notwithstanding any other provision of this Article containing the time within which a retailer may file his return, in the case of any retailer who ceases to engage in a kind of business which makes him responsible for filing returns under this Article, such retailer shall file a final return under this Article with the Department not more than one month after discontinuing such business.
In making such return, the retailer shall determine the value of any consideration other than money received by him and he shall include such value in his return. Such determination shall be subject to review and revision by the Department in the manner hereinafter provided for the correction of returns.
Each retailer whose average monthly liability to the Department under this Article and the Simplified Municipal Telecommunications Tax Act was $25,000 or more during the preceding calendar year, excluding the month of highest liability and the month of lowest liability in such calendar year, and who is not operated by a unit of local government, shall make estimated payments to the Department on or before the 7th, 15th, 22nd and last day of the month during which tax collection liability to the Department is incurred in an amount not less than the lower of either 22.5% of the retailer's actual tax collections for the month or 25% of the retailer's actual tax collections for the same calendar month of the preceding year. The amount of such quarter monthly payments shall be credited against the final liability of the retailer's return for that month. Any outstanding credit, approved by the Department, arising from the retailer's overpayment of its final liability for any month may be applied to reduce the amount of any subsequent quarter monthly payment or credited against the final liability of the retailer's return for any subsequent month. If any quarter monthly payment is not paid at the time or in the amount required by this Section, the retailer shall be liable for penalty and interest on the difference between the minimum amount due as a payment and the amount of such payment actually and timely paid, except insofar as the retailer has previously made payments for that month to the Department in excess of the minimum payments previously due.
The retailer making the return herein provided for shall, at the time of making such return, pay to the Department the amount of tax herein imposed, less a discount of 1% which is allowed to reimburse the retailer for the expenses incurred in keeping records, billing the customer, preparing and filing returns, remitting the tax, and supplying data to the Department upon request. No discount may be claimed by a retailer on returns not timely filed and for taxes not timely remitted.
On and after the effective date of this Article of 1985, of the moneys received by the Department of Revenue pursuant to this Article, other than moneys received pursuant to the additional taxes imposed by Public Act 90-548:
(1) $1,000,000 shall be paid each month into the

Common School Fund;

(2) beginning on the first day of the first calendar

month to occur on or after the effective date of this amendatory Act of the 98th General Assembly, an amount equal to 1/12 of 5% of the cash receipts collected during the preceding fiscal year by the Audit Bureau of the Department from the tax under this Act and the Simplified Municipal Telecommunications Tax Act shall be paid each month into the Tax Compliance and Administration Fund; those moneys shall be used, subject to appropriation, to fund additional auditors and compliance personnel at the Department of Revenue; and

(3) the remainder shall be deposited into the General

Revenue Fund.

On and after February 1, 1998, however, of the moneys received by the Department of Revenue pursuant to the additional taxes imposed by Public Act 90-548, one-half shall be deposited into the School Infrastructure Fund and one-half shall be deposited into the Common School Fund. On and after the effective date of this amendatory Act of the 91st General Assembly, if in any fiscal year the total of the moneys deposited into the School Infrastructure Fund under this Act is less than the total of the moneys deposited into that Fund from the additional taxes imposed by Public Act 90-548 during fiscal year 1999, then, as soon as possible after the close of the fiscal year, the Comptroller shall order transferred and the Treasurer shall transfer from the General Revenue Fund to the School Infrastructure Fund an amount equal to the difference between the fiscal year total deposits and the total amount deposited into the Fund in fiscal year 1999.
(Source: P.A. 98-1098, eff. 8-26-14.)

(35 ILCS 630/7) (from Ch. 120, par. 2007)
Sec. 7. When a taxpayer does not pay the tax imposed by this Article to a retailer, such taxpayer shall file a return with the Department and pay the tax upon that portion of gross charges so paid to the retailer during the preceding calendar month by the 15th day of the month following that month. Such return shall be filed on a form prescribed by the Department and shall contain such information as the Department may reasonably require.
When a taxpayer pays a tax imposed by this Article directly to the Department, the Department (upon request therefor from such taxpayer) shall issue an appropriate receipt to such taxpayer showing that he has paid such tax to the Department. Such receipt shall be sufficient to relieve the taxpayer from further liability for the amount of tax to which such receipt may refer.
(Source: P.A. 84-126.)

(35 ILCS 630/8) (from Ch. 120, par. 2008)
Sec. 8. If a person who originates or receives telecommunications in this State claims to be a reseller of such telecommunications, such person shall apply to the Department for a resale number. Such applicant shall state facts which will show the Department why such applicant is not liable for tax under this Article on any of his purchases and shall furnish such additional information as the Department may reasonably require.
Upon approval of the application, the Department shall assign a resale number to the applicant and shall certify such number to him. The Department may cancel any such number which is obtained through misrepresentation, or which is used to originate or receive such telecommunications tax-free when such actions in fact are not for resale, or which no longer applies because of the person's having discontinued the making of resales.
Except as provided hereinabove in this Section, the act or privilege of originating or receiving telecommunications in this State shall not be made tax-free on the ground of being a sale for resale unless the person has an active resale number from the Department and furnishes that number to the retailer in connection with certifying to the retailer that any sale to such person is nontaxable because of being a sale for resale.
(Source: P.A. 84-126.)

(35 ILCS 630/9) (from Ch. 120, par. 2009)
Sec. 9. All of the provisions of Sections 4, 5, 5a, 5b, 5c, 5d, 5e, 5f, 5g, 5i, 5j, 6b, and 6c of the Retailers' Occupation Tax Act, which are not inconsistent with this Act, and Section 3-7 of the Uniform Penalty and Interest Act, shall apply, as far as practicable, to the subject matter of this Act to the same extent as if such provisions were included herein. References in such incorporated Sections of the Retailers' Occupation Tax Act to retailers, to sellers or to persons engaged in the business of selling tangible personal property mean retailers, as defined in this Article, or persons engaged in the act or privilege of originating or receiving telecommunications. References in such incorporated Sections of the Retailers' Occupation Tax Act to purchasers of tangible personal property mean purchasers of telecommunications as defined in this Article. References in such incorporated Sections of the Retailers' Occupation Tax Act to sales of tangible personal property mean the act or privilege of originating or receiving telecommunications as defined in this Article.
(Source: P.A. 90-491, eff. 1-1-98.)

(35 ILCS 630/10) (from Ch. 120, par. 2010)
Sec. 10. If it shall appear that an amount of tax or penalty or interest has been paid in error hereunder to the Department by a taxpayer, as distinguished from the retailer, whether such amount be paid through a mistake of fact or an error of law, such taxpayer may file a claim for credit or refund with the Department. If it shall appear that an amount of tax or penalty or interest has been paid in error to the Department hereunder by a retailer who is required or authorized to collect and remit the tax imposed by this Article, whether such amount be paid through a mistake of fact or an error of law, such retailer may file a claim for credit or refund with the Department, provided that no credit or refund shall be allowed for any amount paid by any such retailer unless it shall appear that he bore the burden of such amount and did not shift the burden thereof to anyone else, or unless it shall appear that he or she or his or her legal representative has unconditionally repaid such amount to his customer (1) who bore the burden thereof and has not shifted such burden directly or indirectly in any manner whatsoever; or (2) who, if he or she shifted such burden, has repaid unconditionally such amount to his or her own customer; and (3) who is not entitled to receive any reimbursement therefor from any other source than from his retailer, nor to be relieved of such burden in any other manner whatsoever.
If it is determined that the Department should issue a credit or refund under this Article, the Department may first apply the amount thereof against any amount of tax or penalty or interest due hereunder from the person entitled to such credit or refund. For this purpose, if proceedings are pending to determine whether or not any tax or penalty or interest is due under this Article from such person, the Department may withhold issuance of the credit or refund pending the final disposition of such proceedings and may apply such credit or refund against any amount found to be due to the Department as a result of such proceedings. The balance, if any, of the credit or refund shall be issued to the person entitled thereto.
If no tax or penalty or interest is due and no proceeding is pending to determine whether such person is indebted to the Department for tax or penalty or interest, the credit memorandum or refund shall be issued to the claimant; or (in the case of a credit memorandum) the credit memorandum may be assigned and set over by the lawful holder thereof, subject to reasonable rules of the Department, to any other person who is subject to this Article, and the amount thereof shall be applied by the Department against any tax or penalty or interest due or to become due under this Article from such assignee.
As to any claim for credit or refund filed with the Department on or after each January 1 and July 1, no amounts erroneously paid more than three years prior to such January 1 and July 1, respectively, shall be credited or refunded, except that if both the Department and the taxpayer have agreed to an extension of time to issue a notice of tax liability under this Act, the claim may be filed at any time prior to the expiration of the period agreed upon.
Claims for credit or refund shall be filed upon forms provided by the Department. As soon as practicable after any claim for credit or refund is filed, the Department shall examine the same and determine the amount of credit or refund to which the claimant is entitled and shall notify the claimant of such determination, which amount shall be prima facie correct.
A claim for credit or refund shall be considered to have been filed with the Department on the date upon which it is received by the Department. Upon receipt of any claim for credit or refund filed under this Article, any officer or employee of the Department, authorized in writing by the Director of Revenue to acknowledge receipt of such claims on behalf of the Department, shall execute on behalf of the Department, and shall deliver or mail to the claimant or his duly authorized agent, a written receipt, acknowledging that the claim has been filed with the Department, describing the claim in sufficient detail to identify it and stating the date upon which the claim was received by the Department. Such written receipt shall be prima facie evidence that the Department received the claim described in such receipt and shall be prima facie evidence of the date when such claim was received by the Department. In the absence of such a written receipt, the records of the Department as to when the claim was received by the Department, or as to whether or not the claim was received at all by the Department, shall be deemed to be prima facie correct upon these questions in the event of any dispute between the claimant (or his or her legal representative) and the Department concerning these questions.
Any credit or refund that is allowed under this Article shall bear interest at the rate and in the manner specified in the Uniform Penalty and Interest Act.
In case the Department determines that the claimant is entitled to a refund, such refund shall be made only from such appropriation as may be available for that purpose. If it appears unlikely that the amount appropriated would permit everyone having a claim allowed during the period covered by such appropriation to elect to receive a cash refund, the Department by rule or regulation shall provide for the payment of refunds in hardship cases and shall define what types of cases qualify as hardship cases.
If a retailer who has failed to pay tax on gross charges for telecommunications is required by the Department to pay such tax, such retailer, without filing any formal claim with the Department, shall be allowed to take credit against such tax liability to the extent, if any, to which such retailer has paid the tax to its vendor of the telecommunications which such retailer purchased and used for resale, and no penalty or interest shall be charged to such retailer on the amount of such credit. However, when such credit is allowed to the retailer by the Department, the vendor is precluded from refunding any of the tax to the retailer and filing a claim for credit or refund with respect thereto with the Department. The provisions of this Section added by this amendatory Act of 1988 shall be applied retroactively, regardless of the date of the transaction.
(Source: P.A. 90-491, eff. 1-1-98.)

(35 ILCS 630/11) (from Ch. 120, par. 2011)
Sec. 11. Every retailer maintaining a place of business in this State under this Article and every taxpayer making direct tax payments to the Department under this Article shall keep books, records, papers and other documents which are adequate to reflect the information required by Sections 6 and 7 of this Article to be reported to the Department by filing timely returns with the Department. The Department may adopt rules that establish requirements, including record forms and formats, for records required to be kept and maintained by taxpayers. For purposes of this Section, "records" means all data maintained by the taxpayer, including data on paper, microfilm, microfiche or any type of machine-sensible data compilation. All books and records and other papers and documents required by this Article to be kept shall be kept in the English language and shall, at all times during business hours of the day, be subject to inspection by the Department or its duly authorized agents and employees.
The Department may, upon written authorization of the Director, destroy any returns or records, papers or memoranda pertaining to such returns upon the expiration of any period covered by such returns with respect to which the Department is authorized to establish liability.
(Source: P.A. 88-480.)

(35 ILCS 630/12) (from Ch. 120, par. 2012)
Sec. 12. For the purpose of administering and enforcing the provisions of this Article, the Department or any officer or employee of the Department designated, in writing, by the Director thereof, may hold investigations and, except for matters otherwise reserved to the Illinois Independent Tax Tribunal, may hold hearings concerning any matters covered by this Article and may examine any books, papers, records or memoranda bearing upon the business transacted or purchased by any such retailer or taxpayer and may require the attendance of such retailer or taxpayer or any officer or employee of such, or of any person having knowledge of such business, and may take testimony and require proof of its information. In the conduct of any investigation or hearing, neither the Department nor any officer or employee thereof shall be bound by the technical rules of evidence, and no informality in any proceeding, or in the manner of taking testimony, shall invalidate any order, decision, rule or regulation made or approved or confirmed by the Department. The Director or any officer or employee thereof shall have power to administer oaths to any such persons. The books, papers, records and memoranda of the Department, or parts thereof, may be provided in any hearing, investigation or legal proceeding by a reproduced copy thereof under the certificate of the Director. Such reproduced copy shall, without further proof, be admitted into evidence before the Department or in any legal proceeding.
(Source: P.A. 97-1129, eff. 8-28-12.)

(35 ILCS 630/13) (from Ch. 120, par. 2013)
Sec. 13. No person shall be excused from testifying or from producing any books, papers, records or memoranda in any investigation or upon any hearing, when ordered to do so by the Department or any officer or employee thereof, upon the ground that the testimony or evidence, documentary or otherwise, may tend to incriminate him or subject him to criminal penalty, but no person shall be prosecuted or subjected to any criminal penalty for, or on account of, any transaction made or thing concerning which he may testify or produce evidence, documentary or otherwise, before the Department or any officer or employee thereof; provided that such immunity shall extend only to a natural person who, in obedience to a subpoena, gives testimony under oath or produces evidence, documentary or otherwise, under oath. No person so testifying shall be exempt from prosecution and punishment for perjury committed in so testifying.
(Source: P.A. 84-126.)

(35 ILCS 630/14) (from Ch. 120, par. 2014)
Sec. 14. The Department or any officer or employee of the Department designated, in writing, by the Director thereof, shall at its or his or her own instance, or on the written request of any party to the proceeding, issue subpoenas requiring the attendance of and the giving of testimony by witnesses, and subpoenas duces tecum requiring the production of books, papers, records or memoranda. All subpoenas issued under this Article may be served by any person of full age. The fees of witnesses for attendance and travel shall be the same as the fees of witnesses before the circuit court of this State; such fees to be paid when the witness is excused from further attendance. When the witness is subpoenaed at the instance of the Department or any officer or employee thereof, such fees shall be paid in the same manner as other expenses of the Department, and when the witness is subpoenaed at the instance of any retailer or taxpayer to any such proceeding, the Department may require that the cost of service of the subpoena and the fee of the witness be borne by the retailer or taxpayer at whose instance the witness is summoned. In such case, the Department, in its discretion, may require a deposit to cover the cost of such service and witness fees. A subpoena issued as aforesaid shall be served in the same manner as a subpoena issued out of a court.
Any circuit court of this State, upon the application of the Department or any officer or employee thereof may, in its discretion, compel the attendance of witnesses, the production of books, papers, records or memoranda and the giving of testimony before the Department or any officer or employee thereof conducting an investigation or holding a hearing authorized by this Article, by an attachment for contempt, or otherwise, in the same manner as production of evidence may be compelled before the court.
The Department or any officer or employee thereof, or any party in an investigation or hearing before the Department, may cause the depositions of witnesses residing within or without the State to be taken in the manner prescribed by law for like depositions in civil actions in courts of this State, and, to that end, compel the attendance of witnesses and the production of books, papers, records or memoranda.
(Source: P.A. 84-126.)

(35 ILCS 630/15) (from Ch. 120, par. 2015)
Sec. 15. Confidential information. All information received by the Department from returns filed under this Article, or from any investigations conducted under this Article, shall be confidential, except for official purposes, and any person who divulges any such information in any manner, except in accordance with a proper judicial order or as otherwise provided by law, shall be guilty of a Class B misdemeanor.
Provided, that nothing contained in this Article shall prevent the Director from publishing or making available to the public the names and addresses of retailers or taxpayers filing returns under this Article, or from publishing or making available reasonable statistics concerning the operation of the tax wherein the contents of returns are grouped into aggregates in such a way that the information contained in any individual return shall not be disclosed.
And provided, that nothing contained in this Article shall prevent the Director from making available to the United States Government or the government of any other state, or any officer or agency thereof, for exclusively official purposes, information received by the Department in the administration of this Article, if such other governmental agency agrees to divulge requested tax information to the Department.
The furnishing upon request of the Auditor General, or his authorized agents, for official use, of returns filed and information related thereto under this Article is deemed to be an official purpose within the meaning of this Section.
The furnishing of financial information to a municipality that has imposed a tax under the Simplified Municipal Telecommunications Tax Act, upon request of the chief executive thereof, is an official purpose within the meaning of this Section, provided that the municipality agrees in writing to the requirements of this Section. Information so provided shall be subject to all confidentiality provisions of this Section. The written agreement shall provide for reciprocity, limitations on access, disclosure, and procedures for requesting information.
The Director shall make available for public inspection in the Department's principal office and for publication, at cost, administrative decisions issued on or after January 1, 1995. These decisions are to be made available in a manner so that the following taxpayer information is not disclosed:
(1) The names, addresses, and identification numbers

of the taxpayer, related entities, and employees.

(2) At the sole discretion of the Director, trade

secrets or other confidential information identified as such by the taxpayer, no later than 30 days after receipt of an administrative decision, by such means as the Department shall provide by rule.

The Director shall determine the appropriate extent of the deletions allowed in paragraph (2). In the event the taxpayer does not submit deletions, the Director shall make only the deletions specified in paragraph (1).
The Director shall make available for public inspection and publication an administrative decision within 180 days after the issuance of the administrative decision. The term "administrative decision" has the same meaning as defined in Section 3-101 of Article III of the Code of Civil Procedure. Costs collected under this Section shall be paid into the Tax Compliance and Administration Fund.
Nothing contained in this Act shall prevent the Director from divulging information to any person pursuant to a request or authorization made by the taxpayer or by an authorized representative of the taxpayer.
(Source: P.A. 94-1074, eff. 12-26-06.)

(35 ILCS 630/16) (from Ch. 120, par. 2016)
Sec. 16. Except as otherwise provided in this Section with respect to the Illinois Independent Tax Tribunal, the circuit court of any county wherein a hearing is held shall have power to review all final administrative decisions of the Department in administering the provision of this Article: Provided that if the administrative proceeding which is to be reviewed judicially is a claim for refund proceeding commenced under this Article and Section 2a of "An Act in relation to the payment and disposition of moneys received by officers and employees of the State of Illinois by virtue of their office or employment", approved June 9, 1911, as amended, the circuit court having jurisdiction of the action for judicial review under this Section and under the Administrative Review Law shall be the same court that entered the temporary restraining order or preliminary injunction which is provided for in Section 2a of "An Act in relation to the payment and disposition of moneys received by officers and employees of the State of Illinois by virtue of their office or employment", and which enables such claim proceeding to be processed and disposed of as a claim for refund proceeding rather than as a claim for credit proceeding.
Except as otherwise provided in this Section with respect to the Illinois Independent Tax Tribunal, the provisions of the Administrative Review Law, and the rules adopted pursuant thereto, shall apply to and govern all proceedings for the judicial review of final administrative decisions of the Department hereunder. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
The provisions of the Illinois Independent Tax Tribunal Act of 2012, and the rules adopted pursuant thereto, shall apply to and govern all proceedings for the judicial review of final administrative decisions of the Department that are subject to the jurisdiction of the Illinois Independent Tax Tribunal.
Service upon the Director or Assistant Director of the Department of Revenue of summons issued in any action to review a final administrative decision shall be service upon the Department. The Department shall certify the record of its proceedings if the taxpayer shall pay to it the sum of 75¢ per page of testimony taken before the Department and 25¢ per page of all other matters contained in such record, except that these charges may be waived where the Department is satisfied that the aggrieved party is a poor person who cannot afford to pay such charges.
(Source: P.A. 97-1129, eff. 8-28-12.)

(35 ILCS 630/17) (from Ch. 120, par. 2017)
Sec. 17. The Department may make, promulgate and enforce such reasonable rules and regulations relating to the administration and enforcement of this Article as may be deemed expedient.
Any informal rulings, opinions or letters issued by the Department in response to any inquiry or request for any opinion from any person regarding the coverage and applicability of this Article shall be maintained as a public record, and made available for public inspection and copying. If the informal ruling, opinion or letter contains trade secrets or other confidential information, where possible the Department shall delete such information prior to publication. Whenever such informal rulings, opinions or letters contain any policy of general applicability, the Department shall formulate and adopt such policy as a rule in accordance with the provisions of the Illinois Administrative Procedure Act.
Whenever notice to a retailer or taxpayer is required by this Article, such notice may be personally served or given by United States certified or registered mail, addressed to the retailer or taxpayer concerned at his last known address, and proof of such mailing shall be sufficient for the purposes of this Article. In the case of a notice of hearing, such notice shall be mailed not less than 7 days prior to the date fixed for the hearing.
All hearings provided for in this Article with respect to a retailer or taxpayer having his principal place of business in any of the several counties of this State shall be held in the county wherein the retailer or taxpayer has his principal place of business. If the retailer or taxpayer does not have his principal place of business in this State, such hearings shall be held in Sangamon County.
Whenever any proceeding provided by this Article has been begun by the Department or by a person subject thereto and such person thereafter dies or becomes a person under legal disability before the proceeding has been concluded, the legal representative of the deceased person or a person under legal disability shall notify the Department of such death or legal disability. The legal representative, as such, shall then be substituted by the Department in place of and for the person. Within 20 days after notice to the legal representative of the time fixed for that purpose, the proceeding may proceed in all respects and with like effect as though the person had not died or become a person under legal disability.
(Source: P.A. 84-126.)

(35 ILCS 630/18) (from Ch. 120, par. 2018)
Sec. 18. The Illinois Administrative Procedure Act is hereby expressly adopted and shall apply to all administrative rules and procedures of the Department of Revenue under this Article, except that: (1) paragraph (b) of Section 5-10 of the Illinois Administrative Procedure Act does not apply to final orders, decisions and opinions of the Department; (2) subparagraph (a)(2) of Section 5-10 of the Illinois Administrative Procedure Act does not apply to forms established by the Department for use under this Article; and (3) the provisions of Section 10-45 of the Illinois Administrative Procedure Act regarding proposals for decision are excluded and not applicable to the Department under this Article to the extent Section 10-45 applies to hearings not otherwise subject to the Illinois Independent Tax Tribunal Act of 2012.
(Source: P.A. 97-1129, eff. 8-28-12.)

(35 ILCS 630/19) (from Ch. 120, par. 2019)
Sec. 19. Any retailer or taxpayer who fails to make a return, or who makes a fraudulent return, or who wilfully violates any other provision of this Article or any rule or regulation of the Department for the administration and enforcement of this Article, is guilty of a Class 4 felony.
(Source: P.A. 84-126.)

(35 ILCS 630/20) (from Ch. 120, par. 2020)
Sec. 20. If any clause, sentence, Section, provision or part of this Article or the application thereof to any person or circumstance, other than the applicability of the Article to messages originating or terminating outside this State, shall be adjudged to be unconstitutional, the remainder of this Article or its application to persons or circumstances other than those to which it is held invalid shall not be affected thereby. In particular, if any provision which exempts or has the effect of exempting some class of persons or some act or privilege of sending or receiving telecommunication from the tax imposed by this Article should be held to constitute or to result in an invalid classification or to be unconstitutional for some other reason, such provision shall be deemed to be severable, with the remainder of this Article, without said provision, being held constitutional.
(Source: P.A. 84-126.)

(35 ILCS 630/21) (from Ch. 120, par. 2021)
Sec. 21. If Section 4 of this Article is declared unconstitutional or invalid, no part of this Article shall be effective.
(Source: P.A. 84-126.)



35 ILCS 635/ - Telecommunications Infrastructure Maintenance Fee Act.

(35 ILCS 635/1)
Sec. 1. Short title. This Act may be cited as the Telecommunications Infrastructure Maintenance Fee Act.
(Source: P.A. 92-526, eff. 1-1-03.)

(35 ILCS 635/5)
Sec. 5. Legislative intent.
(a) The General Assembly imposed a tax on invested capital of utilities to partially replace the personal property tax that was abolished by the Illinois Constitution of 1970. Since that tax was imposed, telecommunications retailers have evolved from utility status into an increasingly competitive industry serving the public.
(b) This Act is intended to abolish the invested capital tax on telecommunications retailers (that is, persons engaged in the business of transmitting messages and acting as a retailer of telecommunications as defined in Section 2 of the Telecommunications Excise Tax Act). Cellular telecommunications retailers have already been excluded from application of the invested capital tax by earlier legislative action.
(c) For the period prior to the effective date of this amendatory Act of the 92nd General Assembly, this Act is also intended to abolish municipal franchise fees with respect to telecommunications retailers, create a uniform system for the collection and distribution of fees associated with the privilege of use of the public right of way for telecommunications activity, and provide municipalities with a comprehensive method of compensation for telecommunications activity including the recovery of reasonable costs of regulating the use of the public rights-of-way for telecommunications activity.
(d) For the period from the effective date of this amendatory Act of the 92nd General Assembly through December 31, 2002, it is the intent of the General Assembly that the municipal infrastructure maintenance fee and its rate are subject only to the limits prescribed in Section 20, and that the fee and the rate of the fee do not relate to use of the public rights-of-way or the costs associated with maintaining and regulating the use of the public rights-of-way. It is also the intent of the General Assembly that proceeds of the municipal infrastructure maintenance fee may be used for any lawful corporate purpose. It is not the intent of the General Assembly that the municipal infrastructure maintenance fee is in any way compensation for use of the public rights-of-way. It is the intent of the General Assembly that the fee be paid by all telecommunications retailers, regardless of whether they have equipment in the public rights-of-way.
(e) This amendatory Act of the 92nd General Assembly is intended to repeal the municipal infrastructure maintenance fee and the optional infrastructure maintenance fee effective January 1, 2003.
(Source: P.A. 91-533, eff. 8-13-99; 92-526, eff. 2-8-02.)

(35 ILCS 635/10)
Sec. 10. Definitions.
(a) "Gross charges" means the amount paid to a telecommunications retailer for the act or privilege of originating or receiving telecommunications in this State and for all services rendered in connection therewith, valued in money whether paid in money or otherwise, including cash, credits, services, and property of every kind or nature, and shall be determined without any deduction on account of the cost of such telecommunications, the cost of the materials used, labor or service costs, or any other expense whatsoever. In case credit is extended, the amount thereof shall be included only as and when paid. "Gross charges" for private line service shall include charges imposed at each channel termination point within this State, charges for the channel mileage between each channel termination point within this State, and charges for that portion of the interstate inter-office channel provided within Illinois. Charges for that portion of the interstate inter-office channel provided in Illinois shall be determined by the retailer as follows: (i) for interstate inter-office channels having 2 channel termination points, only one of which is in Illinois, 50% of the total charge imposed; or (ii) for interstate inter-office channels having more than 2 channel termination points, one or more of which are in Illinois, an amount equal to the total charge multiplied by a fraction, the numerator of which is the number of channel termination points within Illinois and the denominator of which is the total number of channel termination points. Prior to January 1, 2004, any method consistent with this paragraph or other method that reasonably apportions the total charges for interstate inter-office channels among the states in which channel terminations points are located shall be accepted as a reasonable method to determine the charges for that portion of the interstate inter-office channel provided within Illinois for that period. However, "gross charges" shall not include any of the following:
(1) Any amounts added to a purchaser's bill because

of a charge made under: (i) the fee imposed by this Section, (ii) additional charges added to a purchaser's bill under Section 9-221 or 9-222 of the Public Utilities Act, (iii) the tax imposed by the Telecommunications Excise Tax Act, (iv) 911 surcharges, (v) the tax imposed by Section 4251 of the Internal Revenue Code, or (vi) the tax imposed by the Simplified Municipal Telecommunications Tax Act.

(2) Charges for a sent collect telecommunication

received outside of this State.

(3) Charges for leased time on equipment or charges

for the storage of data or information or subsequent retrieval or the processing of data or information intended to change its form or content. Such equipment includes, but is not limited to, the use of calculators, computers, data processing equipment, tabulating equipment, or accounting equipment and also includes the usage of computers under a time-sharing agreement.

(4) Charges for customer equipment, including such

equipment that is leased or rented by the customer from any source, wherein such charges are disaggregated and separately identified from other charges.

(5) Charges to business enterprises certified under

Section 9-222.1 of the Public Utilities Act to the extent of such exemption and during the period of time specified by the Department of Commerce and Economic Opportunity.

(6) Charges for telecommunications and all services

and equipment provided in connection therewith between a parent corporation and its wholly owned subsidiaries or between wholly owned subsidiaries, and only to the extent that the charges between the parent corporation and wholly owned subsidiaries or between wholly owned subsidiaries represent expense allocation between the corporations and not the generation of profit other than a regulatory required profit for the corporation rendering such services.

(7) Bad debts ("bad debt" means any portion of a debt

that is related to a sale at retail for which gross charges are not otherwise deductible or excludable that has become worthless or uncollectible, as determined under applicable federal income tax standards; if the portion of the debt deemed to be bad is subsequently paid, the retailer shall report and pay the tax on that portion during the reporting period in which the payment is made).

(8) Charges paid by inserting coins in coin-operated

telecommunication devices.

(9) Charges for nontaxable services or

telecommunications if (i) those charges are aggregated with other charges for telecommunications that are taxable, (ii) those charges are not separately stated on the customer bill or invoice, and (iii) the retailer can reasonably identify the nontaxable charges on the retailer's books and records kept in the regular course of business. If the nontaxable charges cannot reasonably be identified, the gross charge from the sale of both taxable and nontaxable services or telecommunications billed on a combined basis shall be attributed to the taxable services or telecommunications. The burden of proving nontaxable charges shall be on the retailer of the telecommunications.

(a-5) "Department" means the Illinois Department of Revenue.
(b) "Telecommunications" includes, but is not limited to, messages or information transmitted through use of local, toll, and wide area telephone service, channel services, telegraph services, teletypewriter service, computer exchange services, private line services, specialized mobile radio services, or any other transmission of messages or information by electronic or similar means, between or among points by wire, cable, fiber optics, laser, microwave, radio, satellite, or similar facilities. Unless the context clearly requires otherwise, "telecommunications" shall also include wireless telecommunications as hereinafter defined. "Telecommunications" shall not include value added services in which computer processing applications are used to act on the form, content, code, and protocol of the information for purposes other than transmission. "Telecommunications" shall not include purchase of telecommunications by a telecommunications service provider for use as a component part of the service provided by him or her to the ultimate retail consumer who originates or terminates the end-to-end communications. Retailer access charges, right of access charges, charges for use of intercompany facilities, and all telecommunications resold in the subsequent provision and used as a component of, or integrated into, end-to-end telecommunications service shall not be included in gross charges as sales for resale. "Telecommunications" shall not include the provision of cable services through a cable system as defined in the Cable Communications Act of 1984 (47 U.S.C. Sections 521 and following) as now or hereafter amended or through an open video system as defined in the Rules of the Federal Communications Commission (47 C.D.F. 76.1550 and following) as now or hereafter amended. Beginning January 1, 2001, prepaid telephone calling arrangements shall not be considered "telecommunications" subject to the tax imposed under this Act. For purposes of this Section, "prepaid telephone calling arrangements" means that term as defined in Section 2-27 of the Retailers' Occupation Tax Act.
(c) "Wireless telecommunications" includes cellular mobile telephone services, personal wireless services as defined in Section 704(C) of the Telecommunications Act of 1996 (Public Law No. 104-104) as now or hereafter amended, including all commercial mobile radio services, and paging services.
(d) "Telecommunications retailer" or "retailer" or "carrier" means and includes every person engaged in the business of making sales of telecommunications at retail as defined in this Section. The Department may, in its discretion, upon applications, authorize the collection of the fee hereby imposed by any retailer not maintaining a place of business within this State, who, to the satisfaction of the Department, furnishes adequate security to insure collection and payment of the fee. When so authorized, it shall be the duty of such retailer to pay the fee upon all of the gross charges for telecommunications in the same manner and subject to the same requirements as a retailer maintaining a place of business within this State.
(e) "Retailer maintaining a place of business in this State", or any like term, means and includes any retailer having or maintaining within this State, directly or by a subsidiary, an office, distribution facilities, transmission facilities, sales office, warehouse, or other place of business, or any agent or other representative operating within this State under the authority of the retailer or its subsidiary, irrespective of whether such place of business or agent or other representative is located here permanently or temporarily, or whether such retailer or subsidiary is licensed to do business in this State.
(f) "Sale of telecommunications at retail" means the transmitting, supplying, or furnishing of telecommunications and all services rendered in connection therewith for a consideration, other than between a parent corporation and its wholly owned subsidiaries or between wholly owned subsidiaries, when the gross charge made by one such corporation to another such corporation is not greater than the gross charge paid to the retailer for their use or consumption and not for sale.
(g) "Service address" means the location of telecommunications equipment from which telecommunications services are originated or at which telecommunications services are received. If this is not a defined location, as in the case of wireless telecommunications, paging systems, maritime systems, service address means the customer's place of primary use as defined in the Mobile Telecommunications Sourcing Conformity Act. For air-to-ground systems, and the like, "service address" shall mean the location of the customer's primary use of the telecommunications equipment as defined by the location in Illinois where bills are sent.
(Source: P.A. 93-286, eff. 1-1-04; 94-793, eff. 5-19-06.)

(35 ILCS 635/15)
Sec. 15. State telecommunications infrastructure maintenance fees.
(a) A State infrastructure maintenance fee is hereby imposed upon telecommunications retailers as a replacement for the personal property tax in an amount specified in subsection (b).
(b) The amount of the State infrastructure maintenance fee imposed upon a telecommunications retailer under this Section shall be equal to 0.5% of all gross charges charged by the telecommunications retailer to service addresses in this State for telecommunications, other than wireless telecommunications, originating or received in this State. However, the State infrastructure maintenance fee is not imposed in any case in which the imposition of the fee would violate the Constitution or statutes of the United States.
(c) (Blank).
(d) (Blank).
(e) The State infrastructure maintenance fee authorized by this Section shall be collected, enforced, and administered as set forth in subsection (b) of Section 25 of this Act.
(Source: P.A. 92-526, eff. 1-1-03.)

(35 ILCS 635/20)
Sec. 20. (Repealed).
(Source: P.A. 92-526, eff. 2-8-02. Repealed internally, eff. 1-1-03.)

(35 ILCS 635/22)
Sec. 22. Certificates. It shall be unlawful for any person to engage in business as a telecommunications retailer in this State within the meaning of this Act without first having obtained a certificate of registration to do so from the Department. Application for the certificate shall be made to the Department in a form prescribed and furnished by the Department. Each applicant for a certificate shall furnish to the Department on a form prescribed by the Department and signed by the applicant under penalties of perjury, the following information:
(1) The name of the applicant.
(2) The address of the location at which the

applicant proposes to engage in business as a telecommunications retailer in this State.

(3) Other information the Department may reasonably

require.

The Department, upon receipt of an application in proper form, shall issue to the applicant a certificate, in a form prescribed by the Department, which shall permit the applicant to whom it is issued to engage in business as a telecommunications retailer at the place shown on his or her application. No certificate issued under this Act is transferable or assignable. No certificate shall be issued to any person who is in default to the State of Illinois for moneys due under this Act or any other tax Act administered by the Department. Any person aggrieved by any decision of the Department under this Section may, within 20 days after notice of such decision, protest and request a hearing, whereupon the Department shall give notice to such person of the time and place fixed for such hearing and shall hold a hearing in conformity with the provisions of this Act and then issue its final administrative decision in the matter to such person. In the absence of such a protest within 20 days, the Department's decision shall become final without any further determination being made or notice given.
The Department may, in its discretion, upon application, authorize the payment of the fees imposed under this Act by any telecommunications retailer not otherwise subject to the fees imposed under this Act who, to the satisfaction of the Department, furnishes adequate security to ensure payment of the fees. The telecommunications retailer shall be issued, without charge, a certificate to remit the fees. When so authorized, it shall be the duty of the telecommunications retailer to remit the fees imposed upon the gross charges charged by the telecommunications retailer to service addresses in this State for telecommunications in the same manner and subject to the same requirements as a telecommunications retailer operating within this State.
(Source: P.A. 92-16, eff. 6-28-01.)

(35 ILCS 635/24)
Sec. 24. Certificate actions. The Department may, after notice and a hearing, revoke, cancel, or suspend the certificate of registration of any telecommunications retailer who violates any of the provisions of this Act or regulations promulgated thereunder. The notice shall specify the alleged violation or violations upon which the revocation, cancellation, or suspension proceeding is based.
The Department may, after notice and a hearing as provided herein, revoke the certificate of registration of any person who violates any of the provisions of this Act. Before revocation of a certificate of registration the Department shall, within 90 days after non-compliance and at least 7 days prior to the date of the hearing, give the person so accused notice in writing of the charge against him or her, and on the date designated shall conduct a hearing upon this matter. The lapse of such 90 day period shall not preclude the Department from conducting revocation proceedings at a later date if necessary. Any hearing held under this Section shall be conducted by the Director of Revenue or by any officer or employee of the Department designated, in writing, by the Director of Revenue. Upon the hearing of any such proceeding, the Director of Revenue, or any officer or employee of the Department designated, in writing, by the Director of Revenue, may administer oaths and the Department may procure by its subpoena the attendance of witnesses and, by its subpoena duces tecum, the production of relevant books and papers. Any circuit court, upon application either of the accused or of the Department, may, by order duly entered, require the attendance of witnesses and the production of relevant books and papers, before the Department in any hearing relating to the revocation of certificates of registration. Upon refusal or neglect to obey the order of the court, the court may compel obedience thereof by proceedings for contempt. The Department may, by application to any circuit court, obtain an injunction restraining any person who engages in business as a telecommunications retailer without a certificate (either because his or her certificate has been revoked, canceled, or suspended or because of a failure to obtain a certificate in the first instance) from engaging in that business until that person, as if that person were a new applicant for a certificate, complies with all of the conditions, restrictions, and requirements of Section 22 of this Act and qualifies for and obtains a certificate. Refusal or neglect to obey the order of the court may result in punishment for contempt.
(Source: P.A. 90-562, eff. 12-16-97.)

(35 ILCS 635/25)
Sec. 25. Collection, enforcement, and administration of State telecommunications infrastructure maintenance fees.
(a) A telecommunications retailer shall charge each customer an additional charge equal to the State infrastructure maintenance fee attributable to that customer's service address. Such additional charge shall be shown separately on the bill to each customer.
(b) The State infrastructure maintenance fee shall be designated as a replacement for the personal property tax and shall be remitted by the telecommunications retailer to the Department; provided, however, that the telecommunications retailer may retain an amount not to exceed 2% of the State infrastructure maintenance fee paid to the Department, with a timely paid and timely filed return to reimburse itself for expenses incurred in collecting, accounting for, and remitting the fee.
Beginning on the first day of the first calendar month to occur on or after the effective date of this amendatory Act of the 98th General Assembly, an amount equal to 1/12 of 5% of the cash receipts collected during the preceding fiscal year by the Audit Bureau of the Department from the tax under this Act shall be paid each month into the Tax Compliance and Administration Fund to be used, subject to appropriation, to fund additional auditors and compliance personnel at the Department of Revenue. All remaining amounts herein remitted to the Department shall be paid into the Personal Property Tax Replacement Fund in the State Treasury.
(Source: P.A. 98-1098, eff. 8-26-14.)

(35 ILCS 635/27)
Sec. 27. Returns by telecommunications retailer; extensions. Except as provided hereinafter in this Section, on or before the 30th day of each month each telecommunications retailer maintaining a place of business in this State shall make a return and payment of fees to the Department for the preceding calendar month on a form prescribed and furnished by the Department. The return shall be signed by the telecommunications retailer under penalties of perjury and shall contain the following information:
1. His or her name;
2. The address of his or her principal place of

business, or the address of the principal place of business (if that is a different address) from which he or she engages in the business of transmitting telecommunications;

3. The total amount of gross charges charged by him

or her during the preceding calendar month for providing telecommunications during such calendar month;

4. The total amount received by him or her during the

preceding calendar month on credit extended;

5. Deductions allowed by law;
6. Gross charges that were charged by him or her

during the preceding calendar month and upon the basis of which the State infrastructure maintenance fee is imposed;

7. (Blank);
8. Amounts of fees due;
9. Such other reasonable information as the

Department may require.

If the telecommunications retailer's average monthly liability to the Department does not exceed $100, the Department may authorize his or her returns to be filed on a quarter annual basis, with the return for January, February, and March of a given year being due by April 15 of such year; with the return for April, May, and June of a given year being due by July 15 of such year; with the return for July, August, and September of a given year being due by October 15 of such year; and with the return of October, November, and December of a given year being due by January 15 of the following year.
Notwithstanding any other provision of this Act concerning the time within which a telecommunications retailer may file his or her return, in the case of any telecommunications retailer who ceases to engage in a kind of business which makes him or her responsible for filing returns under this Act, such telecommunications retailer shall file a final return under this Act with the Department not more than one month after discontinuing such business.
In making such return, the telecommunications retailer shall determine the value of any consideration other than money received by him or her and he or she shall include such value in his or her return. Such determination shall be subject to review and revision by the Department in the manner hereinafter provided for the correction of returns.
If any payment provided for in this Section exceeds the telecommunications retailer's liabilities under this Act, as shown on an original monthly return, the Department may authorize the telecommunications retailer to credit such excess payment against liability subsequently to be remitted to the Department under this Act, in accordance with reasonable rules and regulations prescribed by the Department. If the Department subsequently determines that all or any part of the credit taken was not actually due to the telecommunications retailer, the telecommunications retailer's 2% discount shall be reduced by 2% of the difference between the credit taken and that actually due, and that telecommunications retailer shall be liable for penalties and interest on such difference.
Any telecommunications retailer required to make payments under this Section may make the payments by electronic funds transfer. The Department shall adopt rules necessary to effectuate a program of electronic funds transfer.
(Source: P.A. 92-526, eff. 1-1-03.)

(35 ILCS 635/27.5)
Sec. 27.5. Books and Records. Every telecommunications retailer under this Act shall keep books, records, papers, and other documents that are adequate to reflect the information which such telecommunications retailers are required by this Act to report to the Department by filing monthly returns with the Department. All books and records and other papers and documents required by this Act to be kept shall be kept in the English language and shall, at all times during business hours of the day, be subject to inspection by the Department or its duly authorized agents and employees. Books and records reflecting gross charges received during any period with respect to which the Department is authorized to establish liability as provided by this Act shall be preserved until the expiration of such period unless the Department, in writing, authorizes their destruction or disposal at an earlier date.
The Department may, upon written authorization of the Director, destroy any returns or any records, papers, or memoranda pertaining to such returns upon the expiration of any period covered by such returns with respect to which the Department is authorized to establish liability.
(Source: P.A. 90-562, eff. 12-16-97.)

(35 ILCS 635/27.10)
Sec. 27.10. Investigations and hearings. For the purpose of administering and enforcing the provisions of this Act, the Department or any officer or employee of the Department designated, in writing, by the Director thereof, may hold investigations and, except for matters otherwise reserved to the Illinois Independent Tax Tribunal, may hold hearings concerning any matters covered by this Act and may examine any books, papers, records, or memoranda bearing upon the business transacted by any such telecommunications retailer and may require the attendance of such telecommunications retailer or any officer or employee of such telecommunications retailer, or of any person having knowledge of such business, and may take testimony and require proof for its information. In the conduct of any investigation or hearing, neither the Department nor any officer or employee thereof shall be bound by the technical rules of evidence, and no informality in any proceeding, or in the manner of taking testimony, shall invalidate any order, decision, rule, or regulation made, approved, or confirmed by the Department. The Director or any officer or employee thereof shall have power to administer oaths to any such persons. The books, papers, records, and memoranda of the Department, or parts thereof, may be proved in any hearing, investigation, or legal proceeding by a reproduced copy thereof under the certificate of the Director. Such reproduced copy shall without further proof, be admitted into evidence before the Department or in any legal proceeding.
(Source: P.A. 97-1129, eff. 8-28-12.)

(35 ILCS 635/27.15)
Sec. 27.15. Incriminating evidence; immunity; perjury. No person shall be excused from testifying or from producing any books, papers, records, or memoranda in any investigation or upon any hearing, when ordered to do so by the Department or any officer or employee thereof, upon the ground that the testimony or evidence, documentary or otherwise, may tend to incriminate him or her or subject him or her to a criminal penalty, but no person shall be prosecuted or subjected to any criminal penalty for, or on account of, any transaction made or thing concerning which he or she may testify or produce evidence, documentary or otherwise, before the Department or any officer or employee thereof; provided, that such immunity shall extend only to a natural person who, in obedience to a subpoena, gives testimony under oath or produces evidence, documentary or otherwise, under oath. No person so testifying shall be exempt from prosecution and punishment for perjury committed in so testifying.
(Source: P.A. 90-562, eff. 12-16-97.)

(35 ILCS 635/27.20)
Sec. 27.20. Subpoenas; witness fees; depositions. The Department or any officer or employee of the Department designated, in writing, by the Director thereof, shall at its or his or her own instance, or on the written request of any party to the proceeding, issue subpoenas requiring the attendance of and the giving of testimony by witnesses, and subpoenas duces tecum requiring the production of books, papers, records, or memoranda. All subpoenas issued under this Act may be served by any person of full age. The fees of witnesses for attendance and travel shall be the same as the fees of witnesses before the circuit court of this State; such fees to be paid when the witness is excused from further attendance. When the witness is subpoenaed at the instance of the Department or any officer or employee thereof, such fees shall be paid in the same manner as other expenses of the Department, and when the witness is subpoenaed at the instance of any telecommunications retailer to any such proceeding the Department may require that the cost of service of the subpoena and the fee of the witness be borne by the telecommunications retailer at whose instance the witness is summoned. In such case, the Department, in its discretion, may require a deposit to cover the cost of such service and witness fees. A subpoena issued as aforesaid shall be served in the same manner as a subpoena issued out of a court.
Any circuit court of this State, upon the application of the Department or any officer or employee thereof may, in its discretion, compel the attendance of witnesses, the production of books, papers, records, or memoranda and the giving of testimony before the Department or any officer or employee thereof conducting an investigation or holding a hearing authorized by this Act, by an attachment for contempt, or otherwise, in the same manner as production of evidence may be compelled before the court.
The Department or any officer or employee thereof, or any party in an investigation or hearing before the Department, may cause the depositions of witnesses residing within or without the State to be taken in the manner prescribed by law for like depositions in civil actions in courts of this State, and, to that end, compel the attendance of witnesses and the production of books, papers, records, or memoranda.
(Source: P.A. 90-562, eff. 12-16-97.)

(35 ILCS 635/27.25)
Sec. 27.25. Confidential information; exceptions. All information received by the Department from returns filed under this Act, or from any investigations conducted under this Act, shall be confidential, except for official purposes, and any person who divulges any such information in any manner, except in accordance with a proper judicial order or as otherwise provided by law, shall be guilty of a Class B misdemeanor.
Provided, that nothing contained in this Act shall prevent the Director from publishing or making available to the public the names and addresses of telecommunications retailers filing returns under this Act, or from publishing or making available reasonable statistics concerning the operation of the fees wherein the contents of returns are grouped into aggregates in such a way that the information contained in any individual return shall not be disclosed.
And provided, that nothing contained in this Act shall prevent the Director from making available to the United States Government or any officer or agency thereof, for exclusively official purposes, information received by the Department in the administration of this Act.
The furnishing upon request of the Auditor General, or his or her authorized agents, for official use, of returns filed and information related thereto under this Act is deemed to be an official purpose within the meaning of this Section.
The Director may make available to any State agency, including the Illinois Supreme Court, which licenses persons to engage in any occupation, information that a person licensed by such agency has failed to file returns under this Act or pay the fees, penalty, and interest shown therein, or has failed to pay any final assessment of fees, penalty, or interest due under this Act. An assessment is final when all proceedings in court for review of such assessment have terminated or the time for the taking thereof has expired without such proceedings being instituted.
The Director shall make available for public inspection in the Department's principal office and for publication, at cost, administrative decisions issued on or after January 1, 1998. These decisions are to be made available in a manner so that the following taxpayer information is not disclosed:
(1) The names, addresses, and identification numbers

of the taxpayer, related entities, and employees.

(2) At the sole discretion of the Director, trade

secrets or other confidential information identified as such by the taxpayer, no later than 30 days after receipt of an administrative decision, by such means as the Department shall provide by rule.

The Director shall determine the appropriate extent of the deletions allowed in paragraph (2). In the event the taxpayer does not submit deletions, the Director shall make only the deletions specified in paragraph (1).
The Director shall make available for public inspection and publication an administrative decision within 180 days after the issuance of the administrative decision. The term "administrative decision" has the same meaning as defined in Section 3-101 of Article III of the Code of Civil Procedure. Costs collected under this Section shall be paid into the Tax Compliance and Administration Fund.
(Source: P.A. 90-562, eff. 12-16-97.)

(35 ILCS 635/27.30)
Sec. 27.30. Review under Administrative Review Law. The Circuit Court of the county wherein a hearing is held shall have power to review all final administrative decisions of the Department in administering the provisions of this Act: Provided that if the administrative proceeding that is to be reviewed judicially is a claim for refund proceeding commenced in accordance with this Act and Section 2a of the State Officers and Employees Money Disposition Act, the Circuit Court having jurisdiction of the action for judicial review under this Section and under the Administrative Review Law shall be the same court that entered the temporary restraining order or preliminary injunction that is provided for in Section 2a of the State Officers and Employees Money Disposition Act and that enables such claim proceeding to be processed and disposed of as a claim for refund proceeding rather than as a claim for credit proceeding.
Except as otherwise provided in this Section with respect to the Illinois Independent Tax Tribunal, the provisions of the Administrative Review Law, and the rules adopted pursuant thereto, shall apply to and govern all proceedings for the judicial review of final administrative decisions of the Department hereunder. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
The provisions of the Illinois Independent Tax Tribunal Act of 2012, and the rules adopted pursuant thereto, shall apply to and govern all proceedings for the judicial review of final administrative decisions of the Department that are subject to the jurisdiction of the Illinois Independent Tax Tribunal.
Service upon the Director or Assistant Director of the Department of Revenue of summons issued in any action to review a final administrative decision shall be service upon the Department. The Department shall certify the record of its proceedings if the telecommunications retailer shall pay to it the sum of 75¢ per page of testimony taken before the Department and 25¢ per page of all other matters contained in such record, except that these charges may be waived where the Department is satisfied that the aggrieved party is a poor person who cannot afford to pay such charges.
(Source: P.A. 97-1129, eff. 8-28-12; 98-463, eff. 8-16-13.)

(35 ILCS 635/27.35)
Sec. 27.35. Rules and regulations; notice to telecommunications retailer; hearings. The Department may make, promulgate, and enforce such reasonable rules and regulations relating to the administration and enforcement of only the State infrastructure maintenance fee authorized by this Act.
Whenever notice to a telecommunications retailer is required by this Act, such notice may be given by United States certified or registered mail, addressed to the telecommunications retailer concerned at his or her last known address, and proof of such mailing shall be sufficient for the purposes of this Act. In the case of a notice of hearing, such notice shall be mailed not less than 7 days prior to the day fixed for the hearing.
All hearings provided for in this Act with respect to a telecommunications retailer having his or her principal place of business other than in Cook County shall be held at the Department's office nearest to the location of the telecommunications retailer's principal place of business: Provided that if the telecommunications retailer has his or her principal place of business in Cook County, such hearing shall be held in Cook County; and provided further that if the telecommunications retailer does not have his principal place of business in this State, such hearings shall be held in Sangamon County.
Whenever any proceeding provided by this Act has been begun by the Department or by a person subject thereto and such person thereafter dies or becomes a person under legal disability before the proceeding has been concluded, the legal representative of the deceased person or a person under legal disability shall notify the Department of such death or legal disability. The legal representative, as such, shall then be substituted by the Department in place of and for the person. Within 20 days after notice to the legal representative of the time fixed for that purpose, the proceeding may proceed in all respects and with like effect as though the person had not died or become a person under legal disability.
(Source: P.A. 92-526, eff. 1-1-03.)

(35 ILCS 635/27.40)
Sec. 27.40. Application of Illinois Administrative Procedure Act. The Illinois Administrative Procedure Act is hereby expressly adopted and shall apply to all administrative rules and procedures of the Department of Revenue under this Act, except that (i) paragraph (b) of Section 5-10 of the Administrative Procedure Act does not apply to final orders, decisions, and opinions of the Department, (ii) subparagraph (a)(ii) of Section 5-10 of the Administrative Procedure Act does not apply to forms established by the Department for use under this Act, and (iii) the provisions of Section 10-45 of the Administrative Procedure Act regarding proposals for decision are excluded and not applicable to the Department under this Act to the extent Section 10-45 applies to hearings not otherwise subject to the Illinois Independent Tax Tribunal Act of 2012.
(Source: P.A. 97-1129, eff. 8-28-12; 98-463, eff. 8-16-13.)

(35 ILCS 635/27.45)
Sec. 27.45. Failure to make a return. Any telecommunications retailer who fails to make a return, or who makes a fraudulent return, or who willfully violates any other provision of this Act or any rule or regulation of the Department for the administration and enforcement of this Act, is guilty of a business offense and, upon conviction thereof, shall be fined not less than $1,000 nor more than $7,500.
(Source: P.A. 90-562, eff. 12-16-97.)

(35 ILCS 635/27.50)
Sec. 27.50. Additional fees. The fees herein imposed shall be in addition to all other occupation or privilege taxes or fees imposed by the State of Illinois or by any municipal corporation or political subdivision thereof.
(Source: P.A. 90-562, eff. 12-16-97.)

(35 ILCS 635/27.55)
Sec. 27.55. Applicability of Retailers' Occupation Tax Act and Uniform Penalty and Interest Act. All of the provisions of Sections 4, 5, 5a, 5b, 5c, 5d, 5e, 5f, 5g, 5i, 5j, 6, 6a, 6b, and 6c of the Retailers' Occupation Tax Act that are not inconsistent with this Act, and all provisions of the Uniform Penalty and Interest Act shall apply, as far as practicable, to the subject matter of this Act to the same extent as if such provisions were included herein. References in the incorporated Sections of the Retailers' Occupation Tax Act to retailers, to sellers, or to persons engaged in the business of selling tangible personal property mean persons engaged in the business of transmitting messages when used in this Act. References in the incorporated Sections of the Retailers' Occupation Tax Act to purchasers of tangible personal property mean purchasers of the service of transmitting messages when used in this Act. References in the incorporated Sections of the Retailers' Occupation Tax Act to sales of tangible personal property mean the transmitting of messages when used in this Act. References to "taxes" in these incorporated Sections shall be construed to apply to the administration, payment, and remittance of all fees under this Act.
(Source: P.A. 90-562, eff. 12-16-97.)

(35 ILCS 635/30)
Sec. 30. Validity of existing franchise fees and agreements.
(a) No new franchise fees or other charges for the use of the public rights-of-way, including charges for the recovery of reasonable costs of regulating the use of the public rights-of-way, shall be imposed upon, levied on, or otherwise required of telecommunications retailers by ordinance, resolution, or contract, nor shall any other new charges be required from telecommunications retailers by municipalities from and after the effective date of this Act. Nothing in this Act shall excuse any person or entity from obligations imposed under any law concerning generally applicable taxes or standards for construction on, over, under, or within, use of or repair of the public rights-of-way, including standards relating to free standing towers and other structures upon the public way, nor shall any person or entity be excused from any liability imposed by any such law for the failure to comply with such generally applicable taxes or standards governing construction on, over, under, or within, use of or repair of the public rights-of-way.
(b) Agreements between telecommunications retailers and municipalities entered into before the effective date of this Act regarding use of the public ways shall remain valid according to and for their stated terms, except as to fees or charges waived under Section 5-60 of the Simplified Municipal Telecommunications Tax Act.
(c) The regulation of the terms and conditions upon which poles, conduits, and other facilities located in the public way may be shared by or between telecommunications retailers shall be committed exclusively to the jurisdiction of the Illinois Commerce Commission and the Federal Communications Commission, and such regulation shall not be among the home rule powers and functions described in subsection (h) of Section 6 of Article VII of the Illinois Constitution. Moreover, no municipality may enter into any contract or agreement with a telecommunications retailer with respect to the terms and conditions upon which poles, conduits, and other facilities located in the public way may be shared by or between telecommunications retailers.
(Source: P.A. 92-526, eff. 1-1-03.)

(35 ILCS 635/35)
Sec. 35. Home rule. The authorization of infrastructure maintenance fees is an exclusive power and function of the State. A home rule municipality may not impose franchise or other fees upon or require other compensation from telecommunications retailers for use of the public way. This Act is a denial and limitation of municipal home rule powers and functions under subsection (g) of Section 6 of Article VII of the Illinois Constitution.
(Source: P.A. 92-526, eff. 1-1-03.)

(35 ILCS 635/40)
Sec. 40. Severability. If any provision of this Act or its application to any person or circumstance is held invalid, the invalidity of the provision or application does not affect other provisions or applications of the Act that can be given effect without the invalid provision or application.
(Source: P.A. 90-154, eff. 1-1-98.)

(35 ILCS 635/905)
Sec. 905. The Messages Tax Act is amended by repealing Section 2a.1.
(Source: P.A. 90-154, eff. 1-1-98.)

(35 ILCS 635/910)
Sec. 910. (Amendatory provisions; text omitted).
(Source: P.A. 90-154, eff. 1-1-98; text omitted.)

(35 ILCS 635/915)
Sec. 915. (Amendatory provisions; text omitted.)
(Source: P.A. 90-154, eff. 1-1-98; text omitted.)

(35 ILCS 635/920)
Sec. 920. (Amendatory provisions; text omitted.)
(Source: P.A. 90-154, eff. 1-1-98; text omitted.)



35 ILCS 636/ - Simplified Municipal Telecommunications Tax Act.

Article 5 - Simplified Municipal Telecommunications Tax Act

(35 ILCS 636/Art. 5 heading)

(35 ILCS 636/5-1)
Sec. 5-1. Short title. This Act may be cited as the Simplified Municipal Telecommunications Tax Act.
(Source: P.A. 92-526, eff. 7-1-02.)

(35 ILCS 636/5-5)
Sec. 5-5. Legislative intent. The General Assembly has authorized the corporate authorities of any municipality to impose various fees and taxes on the privilege of originating or receiving telecommunications, and on retailers engaged in the business of transmitting such telecommunications, all of which are remitted by such retailers directly to the imposing municipality. To simplify the imposition and collection of municipal telecommunications taxes and to reduce complication and burden, the General Assembly is repealing the municipal telecommunications tax, the municipal tax on the occupation or privilege of transmitting messages, and the municipal infrastructure maintenance fee, and is enacting this Simplified Municipal Telecommunications Tax Act which provides for a single municipally imposed telecommunications tax which, for municipalities with populations of less than 500,000, will be collected by the Illinois Department of Revenue, but which, for municipalities of 500,000 or more, will continue to be collected by such municipalities.
(Source: P.A. 92-526, eff. 7-1-02.)

(35 ILCS 636/5-7)
Sec. 5-7. Definitions. For purposes of the taxes authorized by this Act:
"Amount paid" means the amount charged to the taxpayer's service address in such municipality regardless of where such amount is billed or paid.
"Department" means the Illinois Department of Revenue.
"Gross charge" means the amount paid for the act or privilege of originating or receiving telecommunications in such municipality and for all services and equipment provided in connection therewith by a retailer, valued in money whether paid in money or otherwise, including cash, credits, services and property of every kind or nature, and shall be determined without any deduction on account of the cost of such telecommunications, the cost of the materials used, labor or service costs or any other expense whatsoever. In case credit is extended, the amount thereof shall be included only as and when paid. "Gross charges" for private line service shall include charges imposed at each channel termination point within a municipality that has imposed a tax under this Section and charges for the portion of the inter-office channels provided within that municipality. Charges for that portion of the inter-office channel connecting 2 or more channel termination points, one or more of which is located within the jurisdictional boundary of such municipality, shall be determined by the retailer by multiplying an amount equal to the total charge for the inter-office channel by a fraction, the numerator of which is the number of channel termination points that are located within the jurisdictional boundary of the municipality and the denominator of which is the total number of channel termination points connected by the inter-office channel. Prior to January 1, 2004, any method consistent with this paragraph or other method that reasonably apportions the total charges for inter-office channels among the municipalities in which channel termination points are located shall be accepted as a reasonable method to determine the taxable portion of an inter-office channel provided within a municipality for that period. However, "gross charge" shall not include any of the following:
(1) Any amounts added to a purchaser's bill because

of a charge made pursuant to: (i) the tax imposed by this Act, (ii) the tax imposed by the Telecommunications Excise Tax Act, (iii) the tax imposed by Section 4251 of the Internal Revenue Code, (iv) 911 surcharges, or (v) charges added to customers' bills pursuant to the provisions of Section 9-221 or 9-222 of the Public Utilities Act, as amended, or any similar charges added to customers' bills by retailers who are not subject to rate regulation by the Illinois Commerce Commission for the purpose of recovering any of the tax liabilities or other amounts specified in those provisions of the Public Utilities Act.

(2) Charges for a sent collect telecommunication

received outside of such municipality.

(3) Charges for leased time on equipment or charges

for the storage of data or information for subsequent retrieval or the processing of data or information intended to change its form or content. Such equipment includes, but is not limited to, the use of calculators, computers, data processing equipment, tabulating equipment or accounting equipment and also includes the usage of computers under a time-sharing agreement.

(4) Charges for customer equipment, including such

equipment that is leased or rented by the customer from any source, wherein such charges are disaggregated and separately identified from other charges.

(5) Charges to business enterprises certified as

exempt under Section 9-222.1 of the Public Utilities Act to the extent of such exemption and during the period of time specified by the Department of Commerce and Economic Opportunity.

(6) Charges for telecommunications and all services

and equipment provided in connection therewith between a parent corporation and its wholly owned subsidiaries or between wholly owned subsidiaries when the tax imposed under this Act has already been paid to a retailer and only to the extent that the charges between the parent corporation and wholly owned subsidiaries or between wholly owned subsidiaries represent expense allocation between the corporations and not the generation of profit for the corporation rendering such service.

(7) Bad debts ("bad debt" means any portion of a debt

that is related to a sale at retail for which gross charges are not otherwise deductible or excludable that has become worthless or uncollectible, as determined under applicable federal income tax standards; if the portion of the debt deemed to be bad is subsequently paid, the retailer shall report and pay the tax on that portion during the reporting period in which the payment is made).

(8) Charges paid by inserting coins in coin-operated

telecommunication devices.

(9) Amounts paid by telecommunications retailers

under the Telecommunications Infrastructure Maintenance Fee Act.

(10) Charges for nontaxable services or

telecommunications if (i) those charges are aggregated with other charges for telecommunications that are taxable, (ii) those charges are not separately stated on the customer bill or invoice, and (iii) the retailer can reasonably identify the nontaxable charges on the retailer's books and records kept in the regular course of business. If the nontaxable charges cannot reasonably be identified, the gross charge from the sale of both taxable and nontaxable services or telecommunications billed on a combined basis shall be attributed to the taxable services or telecommunications. The burden of proving nontaxable charges shall be on the retailer of the telecommunications.

"Interstate telecommunications" means all telecommunications that either originate or terminate outside this State.
"Intrastate telecommunications" means all telecommunications that originate and terminate within this State.
"Person" means any natural individual, firm, trust, estate, partnership, association, joint stock company, joint venture, corporation, limited liability company, or a receiver, trustee, guardian, or other representative appointed by order of any court, the Federal and State governments, including State universities created by statute, or any city, town, county, or other political subdivision of this State.
"Purchase at retail" means the acquisition, consumption or use of telecommunications through a sale at retail.
"Retailer" means and includes every person engaged in the business of making sales at retail as defined in this Section. The Department may, in its discretion, upon application, authorize the collection of the tax hereby imposed by any retailer not maintaining a place of business within this State, who, to the satisfaction of the Department, furnishes adequate security to insure collection and payment of the tax. Such retailer shall be issued, without charge, a permit to collect such tax. When so authorized, it shall be the duty of such retailer to collect the tax upon all of the gross charges for telecommunications in this State in the same manner and subject to the same requirements as a retailer maintaining a place of business within this State. The permit may be revoked by the Department at its discretion.
"Retailer maintaining a place of business in this State", or any like term, means and includes any retailer having or maintaining within this State, directly or by a subsidiary, an office, distribution facilities, transmission facilities, sales office, warehouse or other place of business, or any agent or other representative operating within this State under the authority of the retailer or its subsidiary, irrespective of whether such place of business or agent or other representative is located here permanently or temporarily, or whether such retailer or subsidiary is licensed to do business in this State.
"Sale at retail" means the transmitting, supplying or furnishing of telecommunications and all services and equipment provided in connection therewith for a consideration, to persons other than the Federal and State governments, and State universities created by statute and other than between a parent corporation and its wholly owned subsidiaries or between wholly owned subsidiaries for their use or consumption and not for resale.
"Service address" means the location of telecommunications equipment from which telecommunications services are originated or at which telecommunications services are received by a taxpayer. In the event this may not be a defined location, as in the case of mobile phones, paging systems, and maritime systems, service address means the customer's place of primary use as defined in the Mobile Telecommunications Sourcing Conformity Act. For air-to-ground systems and the like, "service address" shall mean the location of a taxpayer's primary use of the telecommunications equipment as defined by telephone number, authorization code, or location in Illinois where bills are sent.
"Taxpayer" means a person who individually or through his or her agents, employees, or permittees engages in the act or privilege of originating or receiving telecommunications in a municipality and who incurs a tax liability as authorized by this Act.
"Telecommunications", in addition to the meaning ordinarily and popularly ascribed to it, includes, without limitation, messages or information transmitted through use of local, toll, and wide area telephone service, private line services, channel services, telegraph services, teletypewriter, computer exchange services, cellular mobile telecommunications service, specialized mobile radio, stationary two-way radio, paging service, or any other form of mobile and portable one-way or two-way communications, or any other transmission of messages or information by electronic or similar means, between or among points by wire, cable, fiber optics, laser, microwave, radio, satellite, or similar facilities. As used in this Act, "private line" means a dedicated non-traffic sensitive service for a single customer, that entitles the customer to exclusive or priority use of a communications channel or group of channels, from one or more specified locations to one or more other specified locations. The definition of "telecommunications" shall not include value added services in which computer processing applications are used to act on the form, content, code, and protocol of the information for purposes other than transmission. "Telecommunications" shall not include purchases of telecommunications by a telecommunications service provider for use as a component part of the service provided by such provider to the ultimate retail consumer who originates or terminates the taxable end-to-end communications. Carrier access charges, right of access charges, charges for use of inter-company facilities, and all telecommunications resold in the subsequent provision of, used as a component of, or integrated into, end-to-end telecommunications service shall be non-taxable as sales for resale. Prepaid telephone calling arrangements shall not be considered "telecommunications" subject to the tax imposed under this Act. For purposes of this Section, "prepaid telephone calling arrangements" means that term as defined in Section 2-27 of the Retailers' Occupation Tax Act.
(Source: P.A. 93-286, eff. 1-1-04; 94-793, eff. 5-19-06.)

(35 ILCS 636/5-10)
Sec. 5-10. Authority. The corporate authorities of any municipality in this State may tax any and all of the following acts or privileges:
(a) The act or privilege of originating in such municipality or receiving in such municipality intrastate telecommunications by a person. To prevent actual multi-municipal taxation of the act or privilege that is subject to taxation under this subsection, any taxpayer, upon proof that the taxpayer has paid a tax in another municipality on that event, shall be allowed a credit against any tax enacted pursuant to or authorized by this Section to the extent of the amount of the tax properly due and paid in the municipality that was not previously allowed as a credit against any other municipal tax. However, such tax is not imposed on such act or privilege to the extent such act or privilege may not, under the Constitution and statutes of the United States, be made the subject of taxation by municipalities in this State.
(b) The act or privilege of originating in such municipality or receiving in such municipality interstate telecommunications by a person. To prevent actual multi-state or multi-municipal taxation of the act or privilege that is subject to taxation under this subsection, any taxpayer, upon proof that the taxpayer has paid a tax in another state or municipality in this State on such event, shall be allowed a credit against any tax enacted pursuant to or authorized by this Section to the extent of the amount of such tax properly due and paid in such other state or such tax properly due and paid in a municipality in this State which was not previously allowed as a credit against any other state or local tax in this State. However, such tax is not imposed on the act or privilege to the extent such act or privilege may not, under the Constitution and statutes of the United States, be made the subject of taxation by municipalities in this State.
(Source: P.A. 92-526, eff. 7-1-02; 93-286, eff. 7-22-03.)

(35 ILCS 636/5-15)
Sec. 5-15. Maximum rates.
(a) For municipalities with a population of less than 500,000, the tax authorized by this Act may be imposed at a rate not to exceed 6% of the gross charge for telecommunications purchased at retail. If imposed, the tax must be in increments of 0.25%.
(b) For municipalities with a population of 500,000 or more, the tax authorized by this Act may be imposed at a rate not to exceed 7% of the gross charge for telecommunications purchased at retail. If imposed, the tax must be in increments of 0.25%.
(Source: P.A. 92-526, eff. 7-1-02.)

(35 ILCS 636/5-20)
Sec. 5-20. Imposition.
(a) On and after January 1, 2003, for municipalities with populations of less than 500,000, the tax authorized by this Act shall be imposed (except as provided in Sections 5-25 and 5-30 of this Act), amended, or repealed by an ordinance adopted by the municipality, which ordinance shall be filed by the municipality with the Department pursuant to the rules of the Department.
(1) Any ordinance adopted by a municipality with a

population of less than 500,000 which attempts to impose, amend or repeal the tax authorized by this Act shall be of no force and effect until properly filed with an appropriate form with the Department.

(2) Any certified copy of an ordinance (i) filed with

the Department prior to October 1, 2002 shall be effective with respect to gross charges billed by telecommunications retailers on or after January 1, 2003 and (ii) filed with the Department on or after October 1, 2002 and before April 1, 2003 shall be effective with respect to gross charges billed by telecommunications retailers on or after July 1, 2003. On and after April 1, 2003, any certified copy of an ordinance filed with the Department on or before September 20 or March 20 shall be effective with respect to gross charges billed by telecommunications retailers on or after the following January 1 or July 1, respectively. If the certified ordinance is filed with the Department on or before September 20, the Department shall determine by October 10 whether the ordinance meets the criteria under this Act. If the certified ordinance is filed with the Department on or before March 20, the Department shall determine by April 10 whether the ordinance meets the criteria under this Act. If the ordinance meets the criteria, the Department shall notify the telecommunications retailers via a posting on the Department's web site that the ordinance is approved and shall list the rate. For ordinances filed with the Department on or before September 20, notification must be made no later than October 10. For ordinances filed with the Department on or before March 20, notification must be made no later than April 10.

(b) On and after January 1, 2003, for municipalities with populations of 500,000 or more, the tax authorized by this Act shall be imposed, amended, or repealed, and any authorized exemptions granted, by the adoption of an ordinance and notification to the telecommunications retailers.
(Source: P.A. 92-526, eff. 7-1-02; 93-286, eff. 7-22-03.)

(35 ILCS 636/5-25)
Sec. 5-25. Existing telecommunications taxes and fees.
(a) Between July 1, 2002 and August 1, 2002, the Department shall publish a list of the municipalities with a population of less than 500,000 that have, at any time before the effective date of this Act, enacted ordinances imposing any taxes or fees authorized by subparagraph 1 of Section 8-11-2 of the Illinois Municipal Code, Section 8-11-17 of the Illinois Municipal Code, or Section 20 of the Telecommunications Infrastructure Maintenance Fee Act. Such list shall include the name of each such municipality, the rates at which such taxes or fees are imposed as of the effective date of this Act, and the rate of the new Simplified Municipal Telecommunications Tax, as calculated pursuant to Section 5-30 of this Act.
(b) In compiling the list described in this Section, the Department shall collect information from retailers, municipalities, the Illinois Commerce Commission, and other sources deemed by the Department to be reliable.
(c) Any municipality appearing on the list published pursuant to this Section shall not be required to adopt and file an ordinance implementing the tax authorized by this Act. The list shall be conclusive evidence of the imposition of the tax authorized by this Act at the rate appearing on such list. Any tax imposed in such manner shall take effect with respect to gross charges billed by telecommunications retailers on or after January 1, 2003. A municipality may alter such tax only by filing an ordinance with the Department pursuant to Section 5-20 of this Act.
(Source: P.A. 92-526, eff. 7-1-02.)

(35 ILCS 636/5-30)
Sec. 5-30. Calculation of rates for certain municipalities. The rate of the Simplified Municipal Telecommunications Tax for municipalities on the list described in Section 5-25 of this Act shall be measured by the sum of the following rates set forth in ordinances enacted by the municipalities at the rates in effect on the effective date of this Act:
(1) The rate equal to 70% of the rate set forth in

such ordinance pursuant to subparagraph 1 of Section 8-11-2 of the Illinois Municipal Code, rounded to the nearest even 0.25% increment; plus

(2) The rate set forth in such ordinance pursuant to

Section 8-11-17 of the Illinois Municipal Code, rounded to the nearest even 0.25% increment; plus

(3) The rate set forth in such ordinance pursuant to

Section 20 of the Telecommunications Infrastructure Maintenance Fee Act.

(Source: P.A. 92-526, eff. 7-1-02.)

(35 ILCS 636/5-35)
Sec. 5-35. Rebates and exemptions. Any municipality may implement the following rebates and exemptions:
(1) A municipality that imposes the tax authorized by

this Act and whose territory includes part of another unit of local government or a school district, may, by separate ordinance, rebate some or all of the amount of such tax paid by the other unit of local government or school district. Any such rebate shall be paid by the municipality directly to the other unit of local government or school district qualifying for the rebate as determined by the municipality's ordinance, which shall not be filed with the Department.

(2) A municipality that imposes the tax authorized by

this Act may, by separate ordinance, rebate some or all of the amount of such tax to persons 65 years of age or older. Any tax related to such rebate shall be rebated from the municipality directly to persons qualified for the rebate as determined by the municipality's ordinance, which shall not be filed with the Department.

(3) A municipality with a population of 500,000 or

more that imposes the tax authorized by this Act may, by separate ordinance, exempt from the tax authorized by this Act, charges for inbound toll-free telecommunications service commonly known as "800", "877", or "888" or for a similar service, to the extent such municipality has passed an ordinance providing for this exemption.

(Source: P.A. 92-526, eff. 7-1-02.)

(35 ILCS 636/5-40)
Sec. 5-40. Collection.
(a) For municipalities with populations of less than 500,000, the tax authorized by this Act shall be collected from the taxpayer by a retailer maintaining a place of business in this State and shall be remitted by such retailer to the Department. Any tax required to be collected pursuant to or as authorized by this Act and any such tax collected by such retailer and required to be remitted to the Department shall constitute a debt owed by the retailer to the State. Retailers shall collect the tax from the taxpayer by adding the tax to the gross charge for the act or privilege of originating or receiving telecommunications when sold for use, in the manner prescribed by the Department. The tax authorized by this Act shall constitute a debt of the taxpayer to the retailer until paid, and, if unpaid, is recoverable at law in the same manner as the original charge for such sale at retail. If the retailer fails to collect the tax from the taxpayer, then the taxpayer shall be required to pay the tax directly to the Department in the manner provided by the Department.
(b) For municipalities with populations of 500,000 or more, the tax authorized by this Act shall be collected from the taxpayer by a retailer making or effectuating the sale at retail and shall be remitted by such retailer to such municipality. Any tax required to be collected pursuant to an ordinance authorized by this Act and any such tax collected by a retailer shall constitute a debt owed by the retailer to such municipality. Retailers shall collect the tax from the taxpayer by adding the tax to the gross charge for the act or privilege of originating or receiving telecommunications when sold for use, in the manner prescribed by such municipality. The tax authorized by this Act shall constitute a debt of the taxpayer to the retailer who made or effectuated the sale at retail until paid and, if unpaid, is recoverable at law in the same manner as the original charge for the sale at retail. If the retailer fails to collect the tax from the taxpayer, then the taxpayer shall be required to pay the tax directly to such municipality in the manner provided by such municipality. The municipality imposing the tax shall provide for its administration and enforcement.
(c) Retailers filing tax returns pursuant to this Act shall, at the time of filing such return, pay to a municipality with a population of 500,000 or more or to the Department for all other municipalities, the amount of the tax collected, less a discount of 1% which is allowed to reimburse the retailer for the expenses incurred in keeping records, billing the customer, preparing and filing returns, remitting the tax and supplying data to a municipality or the Department upon request. No discount may be claimed by a retailer on returns not timely filed and for taxes not timely remitted.
(d) Whenever possible, the tax authorized by this Act shall, when collected, be stated as a distinct item separate and apart from the gross charge for telecommunications.
(Source: P.A. 92-526, eff. 7-1-02.)

(35 ILCS 636/5-42)
Sec. 5-42. Procedure for determining proper tax jurisdiction.
(a) Tax jurisdiction information provided by a municipality upon written request from a telecommunications retailer. For purposes of this subsection (a), "telecommunications retailer" does not include retailers providing Commercial Mobile Radio Service as the term is used in the Mobile Telecommunications Sourcing Act.
(1) A municipality may provide, within 30 days

following receipt of a written request from a telecommunications retailer, the following:

(A) A list containing each street name, known

street name aliases, street address number ranges, applicable directionals, and zip codes associated with each street name, for all street addresses located within the municipality. For a range of street address numbers located within a municipality that consists only of odd or even street numbers, the list must specify whether the street numbers in the range are odd or even. The list shall be alphabetical, except that numbered streets shall be in numerical sequence.

(B) A list containing each postal zip code and

all the city names associated therewith for all zip codes assigned to geographic areas located entirely within the municipality, including zip codes assigned to rural route boxes.

(C) A sequential list containing all rural route

box number ranges and the city names and zip codes associated therewith, for all rural route boxes located within the municipality, except that rural route boxes with postal zip codes entirely within the municipality that are included on the list furnished under paragraph (B) need not be duplicated.

(D) The lists shall be printed. If a list is

available through another medium, however, the municipality shall, upon request, furnish the list through such medium in addition to or in lieu of the printed lists. The municipality shall be responsible for updating the lists as changes occur and for furnishing this information to all telecommunications retailers affected by the changes. Each update shall specify an effective date, which shall be the next ensuing January 1, April 1, July 1, or October 1; shall be furnished to the telecommunications retailer not less than 60 days prior to the effective date; and shall identify the additions, deletions, and other changes to the preceding version of the list. If the information is received less than 60 days prior to the effective date of the change, the telecommunications retailer has until the next ensuing January 1, April 1, July 1, or October 1 to make the appropriate changes.

Nothing in this subsection (a) shall prevent a

municipality from providing a telecommunications retailer with the information set forth in this subdivision (a)(1) in the absence of a written request from the telecommunications retailer.

(2) The telecommunications retailer shall be

responsible for charging the tax to the service addresses contained in the lists requested under subdivision (a)(1) that include all of the elements required by this Section. If a service address is not included in the list or if no list is provided, the telecommunications retailer shall be held harmless from situsing errors provided it uses a reasonable methodology to assign the service address or addresses to a local tax jurisdiction. The telecommunications retailer shall be held harmless for any tax overpayments or underpayments (including penalty or interest) resulting from written information provided by the municipality or, in the case of disputes, the Department. If a municipality is aware of a situsing error in a telecommunications retailer's records, the municipality may file a written notification to the telecommunications retailer at an address specified by the telecommunications retailer describing the street address or addresses that are incorrect and, if known, the affected customer name or names and account number or numbers. If another jurisdiction is claiming the same street address or addresses that are the subject of the notification, the telecommunications retailer must notify the Department as specified in subdivision (a)(3) of this Section, otherwise, the telecommunications retailer shall make such correction to its records within 90 days.

(3) If it is determined from the lists or updates

furnished under subdivision (a)(1) that more than one municipality claims the same address or group of addresses, the telecommunications retailer shall notify the Department within 60 days of discovering the discrepancy. After notification and until resolution, the telecommunications retailer will continue its prior tax treatment and will be held harmless for any tax, penalty, and interest in the event the prior tax treatment is wrong. Upon resolution, the Department will notify the telecommunications retailer in a written form describing the resolution. Upon receipt of the resolution, the telecommunications retailer has until the next ensuing January 1, April 1, July 1, or October 1 to make the change.

(4) Municipalities shall notify any

telecommunications retailer that has previously requested a list under subdivision (a)(1) of this Section of any annexations, de-annexations, or other boundary changes at least 60 days after the effective date of such changes. The notification shall contain each street name, known street name aliases, street address number ranges, applicable directionals, and zip codes associated with each street name, for all street addresses for which a change has occurred. The notice shall be mailed to an address designated by the telecommunications retailer. The telecommunications retailer has until the next ensuing January 1, April 1, July 1, or October 1 to make the changes described in such notification.

(b) The safe harbor provisions, Sections 40 and 45 of the Mobile Telecommunications Sourcing Conformity Act, shall apply to any telecommunications retailer electing to employ enhanced zip codes (zip+4) to assign each street address, address range, rural route box, or rural route box range in their service area to a specific municipal tax jurisdiction, except as provided under subdivision (c)(5). A telecommunications retailer shall make its election as prescribed by rules adopted by the Department.
(c) Persons who believe that they are improperly being charged a tax imposed under this Act because their service address is assigned to the wrong taxing jurisdiction shall file a written complaint with their telecommunications (mobile or non-mobile) retailer. The written complaint shall include the street address for her or his place of primary use for mobile telecommunications service or the service address for non-mobile telecommunications, the name and address of the telecommunications retailer who is collecting the tax imposed by this Act, the account name and number for which the person seeks a correction of the tax assignment, a description of the error asserted by that person, an estimated amount of tax claimed to have been incorrectly paid, the time period for which that amount of tax applies, and any other information that the telecommunications retailer may reasonably require to process the request. For purposes of this Section, the terms "place of primary use" and "mobile telecommunications service" shall have the same meanings as those terms are defined in the Mobile Telecommunications Sourcing Conformity Act.
Within 60 days after receiving the complaint under this subsection (c), the telecommunications retailer shall review its records, the written complaint, any information submitted by the affected municipality or municipalities, and the electronic database, if existing, or enhanced zip code used pursuant to Section 25 or 40 of the Mobile Telecommunications Sourcing Conformity Act to determine the customer's taxing jurisdiction. If this review shows that the amount of tax, assignment of place of primary use or service address, or taxing jurisdiction is in error, the telecommunications retailer shall correct the error and refund or credit the amount of tax erroneously collected from the customer for the period still available for the filing of a claim for credit or refund by the telecommunications retailer under this Act. If this review shows that the amount of tax, assignment of place of primary use or service address, or taxing jurisdiction is correct, the telecommunications retailer shall provide a written explanation to the person from whom the notice was received.
(1) If the person is dissatisfied with the response

from the telecommunications retailer, the customer may request a written determination from the Department on a form prescribed by the Department. The request shall contain the same information as was provided to the telecommunications retailer. The Department shall review the request for determination and make all reasonable efforts to determine if such person's place of primary use for mobile telecommunications service or the service address for non-mobile telecommunications is located within the jurisdictional boundaries of the municipality for which the person is being charged tax under this Act. Upon request by the Department, municipalities that have imposed a tax under this Act shall have 30 days to provide information to the Department regarding such requests for determination via certified mail.

(2) Within 90 days after receipt of a request for

determination under subdivision (c)(1) of this Section, the Department shall issue a letter of determination to the person stating whether that person's place of primary use for mobile telecommunications service or the service address for non-mobile telecommunications is located within the jurisdictional boundaries of the municipality for which the person is being charged tax under this Act or naming the proper municipality, if different. The Department shall also list in the letter of determination, if the municipality has provided that information to the Department, the Department's findings as to the limit of the jurisdictional boundary (street address range) for the municipality in relation to the street address listed in the request for a letter of determination. A copy of such letter of determination shall be provided by the Department to the telecommunications retailer listed on the request for determination. The copy shall be sent via mail to an address designated by the telecommunications retailer.

(3) If the municipality or municipalities fail to

respond as set forth in subdivision (c)(1), then the complaining person will no longer be subject to the tax imposed under this Act. The Department shall notify the relevant telecommunications retailer in writing of the automatic determination and also list its findings as to the street address listed in the request for a letter of determination. Upon receipt of the notice of automatic determination, the telecommunications retailer shall correct its records and refund or credit the amount of tax determined to have been paid by such person for the period still available for the filing of a claim for credit or refund by the telecommunications retailer under this Act. A copy of the letter of determination shall be provided by the Department to the telecommunications retailer listed on the request for determination at an address designated by the telecommunications retailer.

(4) If the telecommunications retailer receives a

copy of the letter of determination from the Department described in subdivision (c)(2) of this Section that states that such person's place of primary use for mobile telecommunications service or the service address for non-mobile telecommunications is not located within the jurisdictional boundaries of the municipality for which that person is being charged tax under this Act and that provides the correct tax jurisdiction for the particular street address, the telecommunications retailer shall correct the error and refund or credit the amount of tax determined to have been paid in error by such person up to the period still available for the filing of a claim for credit or refund by the telecommunications retailer under this Act. The telecommunications retailer shall retain such copy of the letter of determination in its books and records and shall be held harmless for any tax, penalty, or interest due as a result of its reliance on such determination. If the Department subsequently receives information that discloses that such service addresses or places of primary use on that street are within the jurisdictional boundaries of a municipality other than the one specified in the previous letter, the Department shall notify the telecommunications retailer and the telecommunications customer in writing that the telecommunications retailer is to begin collecting tax for a specified municipality on the accounts associated with those service addresses or places of primary use. Notification to begin collecting tax on such accounts sent by the Department to the telecommunications retailers on or after October 1 and prior to January 1 shall be effective the following April 1. Notification to begin collecting tax on such accounts sent by the Department to the telecommunications retailers on or after January 1 and prior to April 1 shall be effective the following July 1. Notification to begin collecting tax on such accounts sent by the Department to the telecommunications retailers on or after April 1 and prior to July 1 shall be effective the following October 1. Notification to begin collecting tax on such accounts sent by the Department to the telecommunications retailers on or after July 1 and prior to October 1 shall be effective the following January 1.

(5) If the telecommunications retailer receives a

copy of the letter of determination from the Department described in subdivisions (c)(2), (c)(3), or (c)(4) of this Section that states that such person's place of primary use for mobile telecommunications service or the service address for non-mobile telecommunications is not located within the jurisdictional boundaries of the municipality for which that person is being charged tax under this Act and the telecommunications retailer fails to correct the error and refund or credit the appropriate amount of tax paid in error within the time period prescribed in subdivisions (c)(3) and (c)(4), the telecommunications retailer shall not be held harmless for any tax, penalty, or interest due the Department as a result of the error.

(6) The procedures in this subsection (c) shall be

the first course of remedy available to customers seeking correction of assignment of service address, place of primary use, taxing jurisdiction, an amount of tax paid erroneously, or other compensation for taxes, charges, or fees erroneously collected by a telecommunications retailer. No cause of action based upon a dispute arising from these taxes, charges, or fees shall accrue until a customer has reasonably exercised the rights and procedures set forth in this subsection (c). If a customer is not satisfied after exercising the rights and following the procedures set forth in this subsection (c), the customer shall have the normal cause of action available under the law to recover any tax, penalty, or interest from the telecommunications retailer.

(d) The provisions of this Section shall not apply to a municipality that directly receives collected tax revenue from a retailer pursuant to subsection (b) of Section 5-40. A municipality that receives tax revenue pursuant to subsection (b) of Section 5-40 for telecommunications other than mobile telecommunications service, as that term is defined in the Mobile Telecommunications Sourcing Conformity Act, shall establish a procedure to remedy the complaints of persons who believe they are being improperly taxed, which should consider the requirements set forth in subsection (c) of this Section.
(Source: P.A. 92-602, eff. 7-1-02.)

(35 ILCS 636/5-45)
Sec. 5-45. Resellers.
(a) If a person who originates or receives telecommunications claims to be a reseller of such telecommunications, such person shall apply to a municipality with a population of 500,000 or more or to the Department for all other municipalities, for a resale number. Such applicant shall state facts which will show a municipality with a population of 500,000 or more or the Department for all other municipalities, why such applicant is not liable for tax authorized by this Act on any of such purchases and shall furnish such additional information as a municipality with a population of 500,000 or more or the Department for all other municipalities, may reasonably require.
(b) Upon approval of the application, a municipality with a population of 500,000 or more or the Department for all other municipalities, shall assign a resale number to the applicant and shall certify such number to the applicant. A municipality with a population of 500,000 or more or the Department for all other municipalities, may cancel any number which is obtained through misrepresentation, or which is used to send or receive such telecommunication tax-free when such actions in fact are not for resale, or which no longer applies because of the person's having discontinued the making of resales.
(c) Except as provided hereinabove in this Section, the act or privilege of originating or receiving telecommunications in this State shall not be made tax-free on the ground of being a sale for resale unless the person has an active resale number from a municipality with a population of 500,000 or more or the Department for all other municipalities, and furnishes that number to the retailer in connection with certifying to the retailer that any sale to such person is non-taxable because of being a sale for resale.
(Source: P.A. 92-526, eff. 7-1-02.)

(35 ILCS 636/5-50)
Sec. 5-50. Returns to the Department.
(a) Commencing on February 1, 2003, for the tax imposed under subsection (a) of Section 5-20 of this Act, every retailer maintaining a place of business in this State shall, on or before the last day of each month make a return to the Department for the preceding calendar month, stating:
(1) Its name;
(2) The address of its principal place of business or

the address of the principal place of business (if that is a different address) from which it engages in the business of transmitting telecommunications;

(3) Total amount of gross charges billed by it during

the preceding calendar month for providing telecommunications during the calendar month;

(4) Total amount received by it during the preceding

calendar month on credit extended;

(5) Deductions allowed by law;
(6) Gross charges that were billed by it during the

preceding calendar month and upon the basis of which the tax is imposed;

(7) Amount of tax (computed upon Item 6);
(8) The municipalities to which the Department shall

remit the taxes and the amount of such remittances;

(9) Such other reasonable information as the

Department may require.

(b) Any retailer required to make payments under this Section may make the payments by electronic funds transfer. The Department shall adopt rules necessary to effectuate a program of electronic funds transfer. Any retailer who has average monthly tax billings due to the Department under this Act and the Telecommunications Excise Tax Act that exceed $1,000 shall make all payments by electronic funds transfer as required by rules of the Department.
(c) If the retailer's average monthly tax billings due to the Department under this Act and the Telecommunications Excise Tax Act do not exceed $1,000, the Department may authorize such retailer's returns to be filed on a quarter-annual basis, with the return for January, February, and March of a given year being due by April 30th of that year; with the return for April, May, and June of a given year being due by July 31st of that year; with the return for July, August, and September of a given year being due by October 31st of that year; and with the return for October, November, and December of a given year being due by January 31st of the following year.
(d) If the retailer is otherwise required to file a monthly or quarterly return and if the retailer's average monthly tax billings due to the Department under this Act and the Telecommunications Excise Tax Act do not exceed $400, the Department may authorize such retailer's return to be filed on an annual basis, with the return for a given year being due by January 31st of the following year.
(e) Each retailer whose average monthly remittance to the Department under this Act and the Telecommunications Excise Tax Act was $25,000 or more during the preceding calendar year, excluding the month of highest remittance and the month of lowest remittance in such calendar year, and who is not operated by a unit of local government, shall make estimated payments to the Department on or before the 7th, 15th, 22nd, and last day of the month during which the tax remittance is owed to the Department in an amount not less than the lower of either 22.5% of the retailer's actual tax collections for the month or 25% of the retailer's actual tax collections for the same calendar month of the preceding year. The amount of such quarter-monthly payments shall be credited against the final remittance of the retailer's return for that month. Any outstanding credit, approved by the Department, arising from the retailer's overpayment of its final remittance for any month may be applied to reduce the amount of any subsequent quarter-monthly payment or credited against the final remittance of the retailer's return for any subsequent month. If any quarter-monthly payment is not paid at the time or in the amount required by this Section, the retailer shall be liable for penalty and interest on the difference between the minimum amount due as a payment and the amount of such payment actually and timely paid, except insofar as the retailer has previously made payments for that month to the Department or received credits in excess of the minimum payments previously due.
(f) Notwithstanding any other provision of this Section containing the time within which a retailer may file his or her return, in the case of any retailer who ceases to engage in a kind of business that makes him or her responsible for filing returns under this Section, the retailer shall file a final return under this Section with the Department not more than one month after discontinuing such business.
(g) In making such return, the retailer shall determine the value of any consideration other than money received by it and such retailer shall include the value in its return. Such determination shall be subject to review and revision by the Department in the manner hereinafter provided for the correction of returns.
(h) Any retailer who has average monthly tax billings due to the Department under this Act and the Telecommunications Excise Tax Act that exceed $1,000 shall file the return required by this Section by electronic means as required by rules of the Department.
(i) The retailer filing the return herein provided for shall, at the time of filing the return, pay to the Department the amounts due pursuant to this Act. The Department shall immediately pay over to the State Treasurer, ex officio, as trustee, 99.5% of all taxes, penalties, and interest collected hereunder for deposit into the Municipal Telecommunications Fund, which is hereby created. The remaining 0.5% received by the Department pursuant to this Act shall be deposited into the Tax Compliance and Administration Fund and shall be used by the Department, subject to appropriation, to cover the costs of the Department.
On or before the 25th day of each calendar month, the Department shall prepare and certify to the Comptroller the disbursement of stated sums of money to be paid to named municipalities from the Municipal Telecommunications Fund for amounts collected during the second preceding calendar month. The named municipalities shall be those municipalities identified by a retailer in such retailer's return as having imposed the tax authorized by the Act. The amount of money to be paid to each municipality shall be the amount (not including credit memoranda) collected hereunder during the second preceding calendar month by the Department, plus an amount the Department determines is necessary to offset any amounts that were erroneously paid to a different taxing body, and not including an amount equal to the amount of refunds made during the second preceding calendar month by the Department on behalf of such municipality, and not including any amount that the Department determines is necessary to offset any amount that were payable to a different taxing body but were erroneously paid to the municipality. Within 10 days after receipt by the Comptroller of the disbursement certification from the Department, the Comptroller shall cause the orders to be drawn for the respective amounts in accordance with the directions contained in the certification. When certifying to the Comptroller the amount of a monthly disbursement to a municipality under this Section, the Department shall increase or decrease the amount by an amount necessary to offset any misallocation of previous disbursements. The offset amount shall be the amount erroneously disbursed within the previous 6 months from the time a misallocation is discovered.
(j) For municipalities with populations of less than 500,000, whenever the Department determines that a refund shall be made under this Section to a claimant instead of issuing a credit memorandum, the Department shall notify the State Comptroller, who shall cause the order to be drawn for the amount specified and to the person named in the notification from the Department. The refund shall be paid by the State Treasurer out of the Municipal Telecommunications Fund.
(Source: P.A. 95-331, eff. 8-21-07.)

(35 ILCS 636/5-55)
Sec. 5-55. Pledged revenues. If a municipality has, by contract, pledged or dedicated any or all of the revenues collected under any of its taxes imposed pursuant to subparagraph 1 of Section 8-11-2 of the Illinois Municipal Code, Section 8-11-17 of the Illinois Municipal Code, or Section 20 of the Telecommunications Infrastructure Maintenance Fee Act as shown on the list described in Section 5-25 of this Act, then the equivalent portion of revenues collected from the tax authorized by this Act shall be deemed pledged or dedicated in a manner substantially similar to the pledge of the then existing taxes so as to prevent disruption of such contract.
(Source: P.A. 92-526, eff. 7-1-02.)

(35 ILCS 636/5-60)
Sec. 5-60. Waiver of franchise fees.
(a) Any municipality shall be deemed to have waived its right to receive all fees, charges and other compensation that might accrue to the municipality after the effective date of this Act, under any franchise agreement, license, or similar agreement, executed on or before January 1, 1998 with telecommunications retailers if:
(1) the municipality imposes the tax authorized by

this Act at a rate exceeding 5%;

(2) the municipality affirmatively waives such fees;

or

(3) the municipality is included in the list

described in Section 5-25 of this Act as having an infrastructure maintenance fee in place.

(b) This waiver shall be effective only during the time that either the infrastructure maintenance fee or the simplified tax authorized under this Act is subject to being lawfully imposed on the telecommunications retailer, collected by the municipality or the Department, and paid over to the municipality.
(c) No portion of this Act shall be construed to have repealed or amended the prohibition on franchise fees or other charges set forth in Section 30 of the Telecommunications Infrastructure Maintenance Fee Act.
(Source: P.A. 92-526, eff. 7-1-02.)

(35 ILCS 636/5-65)
Sec. 5-65. Incorporation by reference. On and after January 1, 2003, for municipalities with populations of less than 500,000, all of the provisions of Sections 7, 10, 11, 12, 13, 14, 15, 16, 17, 18, and 19 of the Telecommunications Excise Tax Act, Sections 4, 5, 5a, 5b, 5c, 5d, 5e, 5f, 5g, 5i, 5j, 6, 6a, 6b, and 6c of the Retailers' Occupation Tax Act, and all the provisions of the Uniform Penalty and Interest Act, which are not inconsistent with this Act, shall apply, as far as practicable, to the subject matter of this Act to the same extent as if such provisions were included herein. References in such incorporated Sections of the Retailers' Occupation Tax Act to retailers, to sellers, or to persons engaged in the business of selling tangible personal property mean retailers, as defined in this Act, or persons engaged in the act or privilege of originating or receiving telecommunications. References in such incorporated Sections of the Retailers' Occupation Tax Act to purchasers of tangible personal property mean purchasers of telecommunications as defined in this Act. References in such incorporated Sections of the Retailers' Occupation Tax Act to sales of tangible personal property mean the act or privilege of originating or receiving telecommunications as defined in this Act.
(Source: P.A. 92-526, eff. 7-1-02.)

(35 ILCS 636/5-90)
Sec. 5-90. Home rule. The authorization to impose municipal telecommunications taxes and fees is an exclusive power and function of the State. A home rule municipality may not impose municipal telecommunications taxes and fees other than as authorized under this Act. This Act is a denial and limitation of municipal home rule powers and functions under subsection (g) of Section 6 of Article VII of the Illinois Constitution.
(Source: P.A. 92-526, eff. 7-1-02.)



Article 90 - Amendatory Provisions

(35 ILCS 636/Art. 90 heading)

(35 ILCS 636/90-5)
Sec. 90-5. (Amendatory provisions; text omitted).
(Source: P.A. 92-526, eff. 1-1-03; text omitted.)

(35 ILCS 636/90-10)
Sec. 90-10. (Amendatory provisions; text omitted).
(Source: P.A. 92-526, eff. 1-1-03; text omitted.)

(35 ILCS 636/90-15)
Sec. 90-15. (Amendatory provisions; text omitted).
(Source: P.A. 92-526, eff. various dates; text omitted.)

(35 ILCS 636/90-20)
Sec. 90-20. (Amendatory provisions; text omitted).
(Source: P.A. 92-526, eff. 1-1-03; text omitted.)

(35 ILCS 636/90-22)
Sec. 90-22. (Amendatory provisions; text omitted).
(Source: P.A. 92-526, eff. 7-1-02; text omitted.)

(35 ILCS 636/90-25)
Sec. 90-25. (Amendatory provisions; text omitted).
(Source: P.A. 92-526, eff. 1-1-03; text omitted.)

(35 ILCS 636/90-30)
Sec. 90-30. (Amendatory provisions; text omitted).
(Source: P.A. 92-526, eff. 7-1-02; text omitted.)

(35 ILCS 636/90-35)
Sec. 90-35. (Amendatory provisions; text omitted).
(Source: P.A. 92-526, eff. 1-1-03; text omitted.)

(35 ILCS 636/90-40)
Sec. 90-40. (Amendatory provisions; text omitted).
(Source: P.A. 92-526, eff. 1-1-03; text omitted.)



Article 95 - Nonacceleration

(35 ILCS 636/Art. 95 heading)

(35 ILCS 636/95-95)
Sec. 95-95. No acceleration or delay. Where this Act makes changes in a statute that is represented in this Act by text that is not yet or no longer in effect (for example, a Section represented by multiple versions), the use of that text does not accelerate or delay the taking effect of (i) the changes made by this Act or (ii) provisions derived from any other Public Act.
(Source: P.A. 92-526, eff. 2-8-02.)



Article 99 - Effective Date

(35 ILCS 636/Art. 99 heading)

(35 ILCS 636/99-99)
Sec. 99-99. Effective date. Article 99 of this Act, Article 95 of this Act, and the changes made in this Act to Sections 5 and 20 of the Telecommunications Municipal Infrastructure Maintenance Fee Act take effect upon becoming law. Article 5 and Sections 90-22 and 90-30 of this Act take effect on July 1, 2002. Sections 90-5, 90-10, 90-20, 90-25, 90-35, and 90-40 of this Act and the changes made in this Act to Sections 1, 10, 15, 25, 27, 27.35, 30 and 35 of the Telecommunications Municipal Infrastructure Maintenance Fee Act take effect on January 1, 2003.
(Source: P.A. 92-526, eff. 2-8-02.)






35 ILCS 638/ - Mobile Telecommunications Sourcing Conformity Act.

(35 ILCS 638/1)
Sec. 1. Short title. This Act may be cited as the Mobile Telecommunications Sourcing Conformity Act.
(Source: P.A. 92-474, eff. 8-1-02.)

(35 ILCS 638/5)
Sec. 5. Legislative intent. The General Assembly recognizes that the Mobile Telecommunications Sourcing Act, Public Law 106-252, codified at 4 U.S.C Sections 116 through 126, was passed by the United States Congress to establish sourcing requirements for state and local taxation of mobile telecommunication services. In general, the rules provide that taxes on mobile telecommunications services shall be collected and remitted to the jurisdiction where the customer's primary use of the services occurs, irrespective of where the mobile telecommunications services originate, terminate, or pass through. By passing this legislation in the State of Illinois, the General Assembly desires to implement that Act in this State by establishing the Mobile Telecommunications Sourcing Conformity Act and to inform State and local government officials of its provisions as it applies to the taxes of this State.
(Source: P.A. 92-474, eff. 8-1-02.)

(35 ILCS 638/10)
Sec. 10. Definitions. As used in this Act:
"Charges for mobile telecommunications services" means any charge for, or associated with, the provision of commercial mobile radio service, as defined in Section 20.3 of Title 47 of the Code of Federal Regulations as in effect on June 1, 1999, or any charge for, or associated with, a service provided as an adjunct to a commercial mobile radio service, that is billed to the customer by or for the customer's home service provider regardless of whether individual transmissions originate or terminate within the licensed service area of the home service provider.
"Customer" means (i) the person or entity that contracts with the home service provider for mobile telecommunications services or (ii) if the end user of mobile telecommunications services is not the contracting party, the end user of the mobile telecommunications services, but this clause (ii) applies only for the purpose of determining the place of primary use. "Customer" does not include (i) a reseller of mobile telecommunications service or (ii) a serving carrier under an arrangement to serve the customer outside the home service provider's licensed service area.
"Designated database provider" means a corporation, association, or other entity representing all the political subdivisions of a State that is:
(i) responsible for providing an electronic database

prescribed in Section 25 if the State has not provided such electronic database; and

(ii) approved by municipal and county associations or

leagues of the State whose responsibility it would otherwise be to provide such database prescribed by Sections 116 through 126 of Title 4 of the United States Code.

"Enhanced zip code" means a United States postal zip code of 9 or more digits.
"Home service provider" means the facilities-based carrier or reseller with which the customer contracts for the provision of mobile telecommunications services.
"Licensed service area" means the geographic area in which the home service provider is authorized by law or contract to provide commercial mobile radio service to the customer.
"Mobile telecommunications service" means commercial mobile radio service, as defined in Section 20.3 of Title 47 of the Code of Federal Regulations as in effect on June 1, 1999.
"Place of primary use" means the street address representative of where the customer's use of the mobile telecommunications service primarily occurs, which must be:
(i) the residential street address or the primary

business street address of the customer; and

(ii) within the licensed service area of the home

service provider.

"Prepaid telephone calling services" means the right to purchase exclusively telecommunications services that must be paid for in advance that enables the origination of calls using an access number, authorization code, or both, whether manually or electronically dialed, if the remaining amount of units of service that have been prepaid is known by the provider of the prepaid service on a continuous basis.
"Reseller" means a provider who purchases telecommunications services from another telecommunications service provider and then resells, uses as a component part of, or integrates the purchased services into a mobile telecommunications service. "Reseller" does not include a serving carrier with which a home service provider arranges for the services to its customers outside the home service provider's licensed service area.
"Serving carrier" means a facilities-based carrier providing mobile telecommunications service to a customer outside a home service provider's or reseller's licensed service area.
"Taxing jurisdiction" means any of the several states, the District of Columbia, or any territory or possession of the United States, any municipality, city, county, township, parish, transportation district, or assessment jurisdiction, or any other political subdivision within the territorial limits of the United States with the authority to impose a tax, charge, or fee.
(Source: P.A. 92-474, eff. 8-1-02.)

(35 ILCS 638/15)
Sec. 15. Application of this Act. The provisions of this Act shall apply as follows:
(a) General provisions. This Act shall apply to any tax, charge, or fee levied by the State or a taxing jurisdiction within this State as a fixed charge for each customer or measured by gross amounts charged to customers for mobile telecommunications services, regardless of whether the tax, charge, or fee is imposed on the vendor or customer of the service and regardless of the terminology used to describe the tax, charge, or fee.
(b) General exceptions. This Act does not apply to:
(1) any tax, charge, or fee levied upon or measured

by the net income, capital stock, net worth, or property value of the provider of mobile telecommunications service;

(2) any tax, charge, or fee that is applied to an

equitably apportioned amount that is not determined on a transactional basis;

(3) any tax, charge, or fee that represents

compensation for a mobile telecommunications service provider's use of public rights of way or other public property, provided that such tax, charge, or fee is not levied by the taxing jurisdiction as a fixed charge for each customer or measured by gross amounts charged to customers for mobile telecommunications services;

(4) any generally applicable business and occupation

tax that is imposed by a State, is applied to gross receipts or gross proceeds, is the legal liability of the home service provider, and that statutorily allows the home service provider to elect to use the sourcing method required in this Act;

(5) any fee related to obligations under Section 254

of the federal Communications Act of 1934; or

(6) any tax, charge, or fee imposed by the Federal

Communications Commission.

(c) Specific exceptions. The provisions of this Act:
(1) do not apply to the determination of the taxing

situs of prepaid telephone calling services;

(2) do not affect the taxability of either the

initial sale of mobile telecommunications services or subsequent resale of such services, whether as sales of such services alone or as a part of a bundled product, if the federal Internet Tax Freedom Act would preclude a taxing jurisdiction from subjecting the charges of the sale of such services to a tax, charge, or fee, but this Section provides no evidence of the intent of the General Assembly with respect to the applicability of the federal Internet Tax Freedom Act to such charges; and

(3) do not apply to the determination of the taxing

situs of air-ground radiotelephone service as defined in Section 22.99 of Title 47 of the Code of Federal Regulations as in effect on June 1, 1999.

(d) Date of applicability. The provisions of this Act apply to customer bills issued on or after August 1, 2002.
(Source: P.A. 92-474, eff. 8-1-02.)

(35 ILCS 638/20)
Sec. 20. Sourcing rules for mobile telecommunications services.
(a) Notwithstanding the law of this State or any political subdivision of this State, mobile telecommunications services provided in a taxing jurisdiction to a customer, the charges for which are billed by or for the customer's home service provider, shall be deemed to be provided by the customer's home service provider.
(b) All charges for mobile telecommunications services that are deemed to be provided by the customer's home service provider under this Act are authorized to be subjected to tax, charge, or fee by the taxing jurisdictions whose territorial limits encompass the customer's place of primary use, regardless of where the mobile telecommunications services originate, terminate, or pass through, and no other taxing jurisdiction may impose taxes, charges, or fees on charges for such mobile telecommunications services.
(Source: P.A. 92-474, eff. 8-1-02.)

(35 ILCS 638/25)
Sec. 25. Provision of electronic database.
(a) The State may provide an electronic database to a home service provider or, if the State does not provide such an electronic database to home service providers, then the designated database provider may provide an electronic database to a home service provider.
(b) The electronic database, whether provided by the State or the designated database provider, shall:
(1) be provided in a format approved by the American

National Standards Institute's Accredited Standards Committee X12, that, allowing for de minimis deviations, designates for each street address in the State, including to the extent practical, any multiple postal street addresses applicable to one street location, the appropriate taxing jurisdictions, and the appropriate code for each taxing jurisdiction, for each level of taxing jurisdiction, identified by one nationwide standard numeric code described in subsection (c); and

(2) also provide the appropriate code for each street

address with respect to political subdivisions that are not taxing jurisdictions when reasonably needed to determine the proper taxing jurisdiction.

(c) The nationwide standard numeric codes shall contain the same number of numeric digits with each digit or combination of digits referring to the same level of taxing jurisdiction throughout the United States using a format similar to FIPS 55-3 or other appropriate standard approved by the Federation of Tax Administrators and the Multistate Tax Commission, or their successors. Each address shall be provided in standard postal format.
(Source: P.A. 92-474, eff. 8-1-02.)

(35 ILCS 638/30)
Sec. 30. Notice; updates. If the State or a designated database provider provides or maintains an electronic database described in Section 25, then the State or the electronic database provider shall provide notice of the availability of the then current electronic database, and any subsequent revisions thereof, by publication in the manner normally employed for the publication of informational tax, charge, or fee notices to taxpayers in the State.
(Source: P.A. 92-474, eff. 8-1-02.)

(35 ILCS 638/35)
Sec. 35. User held harmless. A home service provider using the data contained in an electronic database described in Section 25 shall be held harmless from any tax, charge, or fee liability that otherwise would be due solely as a result of any error or omission in the database provided by the State or designated database provider. The home service provider shall reflect changes made to the database during a calendar quarter not later than 30 days after the end of the calendar quarter if the State or an electronic database provider issues notice of the availability of an electronic database reflecting the changes under Section 30.
(Source: P.A. 92-474, eff. 8-1-02.)

(35 ILCS 638/40)
Sec. 40. Safe harbor.
(a) If neither the State nor a designated database provider provides an electronic database under Section 25, a home service provider shall be held harmless from any tax, charge, or fee liability that otherwise would be due solely as a result of an assignment of a street address to an incorrect taxing jurisdiction if, subject to Section 60, the home service provider employs an enhanced zip code to assign each street address to a specific taxing jurisdiction for each level of taxing jurisdiction and exercises due diligence at each level of taxing jurisdiction to ensure that each such street address is assigned to the correct taxing jurisdiction. If an enhanced zip code overlaps boundaries of taxing jurisdictions of the same level, the home service provider must designate one specific jurisdiction within the enhanced zip code for use in taxing the activity for the enhanced zip code for each level of taxing jurisdiction. Any enhanced zip code assignment changed in accordance with Section 60 is deemed to be in compliance with this Section.
(b) For purposes of this Section, there is a rebuttable presumption that a home service provider has exercised due diligence if the home service provider demonstrates that it has:
(1) expended reasonable resources to implement and

maintain an appropriately detailed electronic database of street address assignments to taxing jurisdictions;

(2) implemented and maintained reasonable internal

controls to promptly correct misassignments of street addresses to taxing jurisdictions; and

(3) used all reasonably obtainable and usable data

pertaining to municipal annexations, incorporations, reorganizations, and any other changes in jurisdictional boundaries that materially affect the accuracy of the database.

(Source: P.A. 92-474, eff. 8-1-02.)

(35 ILCS 638/45)
Sec. 45. Termination of safe harbor. Section 40 applies to a home service provider that is in compliance with the requirements of Section 40 until the later of:
(1) Eighteen months after the nationwide standard numeric code described in Section 25 has been approved by the Federation of Tax Administrators and the Multistate Tax Commission; or
(2) Six months after the State or a designated database provider in the State provides such database as prescribed in Section 25.
(Source: P.A. 92-474, eff. 8-1-02.)

(35 ILCS 638/50)
Sec. 50. Home service provider required to obtain and maintain customer's place of primary use. A home service provider shall be responsible for obtaining and maintaining the customer's place of primary use, as defined in this Act. Subject to Section 60, and if the home service provider's reliance on information provided by its customer is in good faith, a taxing jurisdiction shall:
(1) allow a home service provider to rely on the applicable residential or business street address supplied by the home service provider's customer; and
(2) not hold a home service provider liable for any additional taxes, charges, or fees based on a different determination of the place of primary use for taxes, charges, or fees that are customarily passed on to the customer as a separate itemized charge.
(Source: P.A. 92-474, eff. 8-1-02.)

(35 ILCS 638/55)
Sec. 55. Primary place of use for service contracts in effect on or before July 28, 2002. Except as provided in Section 60, a taxing jurisdiction shall allow a home service provider to treat the address used by the home service provider for tax purposes for any customer under a service contract or agreement in effect on or before July 28, 2002 as that customer's place of primary use for the remaining term of the service contract or agreement, excluding any extension or renewal of the service contract or agreement, for purposes of determining the taxing jurisdictions to which taxes, charges, or fees on charges for mobile telecommunications services are remitted.
(Source: P.A. 92-474, eff. 8-1-02.)

(35 ILCS 638/60)
Sec. 60. Determination by taxing jurisdiction or State concerning place of primary use; notice to home service provider. A taxing jurisdiction or the State, on behalf of any taxing jurisdiction or taxing jurisdictions within this State, may:
(a) determine that the address used for purposes of determining the taxing jurisdictions to which taxes, charges, or fees for mobile telecommunications services are remitted does not meet the definition of place of primary use in this Act and give binding notice to the home service provider to change the place of primary use on a prospective basis from the date of notice of determination if:
(1) the taxing jurisdiction obtains the consent of

all affected taxing jurisdictions within the State before giving the notice of determination (if the taxing jurisdiction making the determination is not the State); and

(2) before the taxing jurisdiction gives the notice

of determination, the customer is given an opportunity to demonstrate in accordance with applicable State or local tax, charge, or fee administrative procedures that the address is the customer's place of primary use.

(b) determine that the assignment of a taxing jurisdiction by a home service provider under Section 40 does not reflect the correct taxing jurisdiction and give binding notice to the home service provider to change the assignment on a prospective basis from the date of notice of determination if:
(1) the taxing jurisdiction obtains the consent of

all affected taxing jurisdictions within the State before giving the notice of determination (if the taxing jurisdiction making the determination is not the State); and

(2) the home service provider is given an opportunity

to demonstrate in accordance with applicable State or local tax, charge, or fee administrative procedures that the assignment reflects the correct taxing jurisdiction.

(Source: P.A. 92-474, eff. 8-1-02.)

(35 ILCS 638/65)
Sec. 65. No change to authority of taxing jurisdiction to collect tax if customer fails to provide place of primary use. Nothing in this Act modifies, impairs, supersedes, or authorizes the modification, impairment, or supersession of, any law allowing a taxing jurisdiction to collect a tax, charge, or fee from a customer that has failed to provide its place of primary use.
(Source: P.A. 92-474, eff. 8-1-02.)

(35 ILCS 638/70)
Sec. 70. Tax may be imposed on items not subject to taxation if those items not separately stated. If a taxing jurisdiction does not otherwise subject charges for mobile telecommunications services to taxation and if these charges are aggregated with and not separately stated from charges that are subject to taxation, then the charges for nontaxable mobile telecommunications services may be subject to taxation unless the home service provider can reasonably identify charges not subject to such tax, charge, or fee from its books and records that are kept in the regular course of business.
(Source: P.A. 92-474, eff. 8-1-02.)

(35 ILCS 638/75)
Sec. 75. Customers and otherwise non-taxable charges. If a taxing jurisdiction does not subject charges for mobile telecommunications services to taxation, a customer may not rely upon the nontaxability of charges for mobile telecommunications services unless the customer's home service provider separately states the charges for nontaxable mobile telecommunications services from taxable charges or the home service provider elects, after receiving a written request from the customer in the form required by the provider, to provide verifiable data based upon the home service provider's books and records that are kept in the regular course of business that reasonably identifies the nontaxable charges.
(Source: P.A. 92-474, eff. 8-1-02.)

(35 ILCS 638/80)
Sec. 80. Customers' procedures and remedies for correcting taxes and fees.
(a) If a customer believes that he or she is being charged an improper amount of tax or is not subject to a tax imposed under the Simplified Municipal Telecommunications Tax Act for a telecommunications service covered by the term "mobile telecommunications" under this Act, he or she shall follow the procedures outlined in subsection (c) of Section 5-42 of the Simplified Municipal Telecommunications Tax Act. The procedures outlined in subsection (c) of Section 5-42 of the Simplified Municipal Telecommunications Tax Act shall also apply to the home service provider, the Department, and municipalities.
(b) Nothing in subsection (a) shall apply to a municipality that directly receives collected tax revenue from a retailer under subsection (b) of Section 5-40 of the Simplified Municipal Telecommunications Tax Act for a telecommunications service covered by the term "mobile telecommunications service" under this Act. In lieu of subsection (a), a customer may seek relief under subsection (c) only if a municipality directly receives collected tax revenue from a retailer under subsection (b) of Section 5-40 of the Simplified Municipal Telecommunications Tax Act for a telecommunications service covered by the term "mobile telecommunications service" under this Act.
(c) For municipalities covered under subsection (b) of Section 5-40 of the Simplified Municipal Telecommunications Tax Act, if a customer believes that an amount of tax or assignment of place of primary use or taxing jurisdiction included on a billing is erroneous, the customer shall notify the home service provider in writing. The customer shall include in this written notification the street address for her or his place of primary use, the account name and number for which the customer seeks a correction of the tax assignment, a description of the error asserted by the customer, and any other information that the home service provider reasonably requires to process the request. Within 60 days after receiving a notice under this subsection (c), the home service provider shall review its records and the electronic database or enhanced zip code used pursuant to Section 25 or 40 to determine the customer's taxing jurisdiction. If this review shows that the amount of tax, assignment of place of primary use, or taxing jurisdiction is in error, the home service provider shall correct the error and refund or credit the amount of tax erroneously collected from the customer for a period of up to 2 years. If this review shows that the amount of tax, assignment of place of primary use, or taxing jurisdiction is correct, the home service provider shall provide a written explanation to the customer. If the customer is dissatisfied with the response of the home service provider under this Section, the customer may seek a correction or refund or both from the municipality that directly receives collected tax revenue from a retailer pursuant to subsection (b) of Section 5-40 of the Simplified Municipal Telecommunications Tax Act for a telecommunications service covered by the term "mobile telecommunications service" under this Act.
(d) The procedures set forth in subsections (b) and (c) shall be the first course of remedy available to customers seeking correction of assignment of place of primary use or taxing jurisdiction or a refund of or other compensation for taxes, charges, and fees erroneously collected by the home service provider, and no cause of action based upon a dispute arising from these taxes, charges, or fees shall accrue until a customer has reasonably exercised the rights and procedures set forth in this Section.
(Source: P.A. 92-474, eff. 8-1-02; 92-602, eff. 7-1-02.)

(35 ILCS 638/85)
Sec. 85. Inseverability clause. If a court of competent jurisdiction enters a final judgment on the merits that (i) is based on federal law, (ii) is no longer subject to appeal, and (iii) substantially limits or impairs the essential elements of Sections 116 through 126 of Title 4 of the United States Code, then the provisions of this Act are invalid and have no legal effect as of the date of entry of such judgment.
(Source: P.A. 92-474, eff. 8-1-02.)

(35 ILCS 638/905)
Sec. 905. (Amendatory provisions; text omitted).
(Source: P.A. 92-474, eff. 8-1-02; text omitted.)

(35 ILCS 638/910)
Sec. 910. (Amendatory provisions; text omitted).
(Source: P.A. 92-474, eff. 8-1-02; text omitted.)

(35 ILCS 638/915)
Sec. 915. (Amendatory provisions; text omitted).
(Source: P.A. 92-474, eff. 8-1-02; text omitted.)

(35 ILCS 638/920)
Sec. 920. (Amendatory provisions; text omitted).
(Source: P.A. 92-474, eff. 8-1-02; text omitted.)

(35 ILCS 638/999)
Sec. 999. Effective date. This Act takes effect on August 1, 2002.
(Source: P.A. 92-474, eff. 8-1-02.)



35 ILCS 640/ - Electricity Excise Tax Law.

Article 1 - Amendatory provisions; Inseverability

(35 ILCS 640/Art. I heading)

(35 ILCS 640/15)
Sec. 15. If any provision added by this amendatory Act of 1997 is held invalid, this entire amendatory Act of 1997 shall be deemed invalid, and the provisions of Section 1.31, "Severability", of the Statute on Statutes are hereby expressly declared not applicable to this amendatory Act of 1997; provided, however (i) that any contracts entered into and performed, transactions completed, orders issued, services provided, billings rendered, or payments made in accordance with the provisions of this amendatory Act of 1997, other than as provided in clause (ii) below, prior to the date of the determination of such invalidity, shall not thereby be rendered invalid; (ii) that no presumption as to the validity or invalidity of any contracts, transactions, orders, billings, or payments pursuant to Article XVIII of the Public Utilities Act shall result from a determination of invalidity of this amendatory Act of 1997; and (iii) that the provisions of proviso (i) shall not be deemed to preserve the validity of any executory contracts or transactions, of any actions to be taken pursuant to orders issued, or of any services to be performed, billings to be rendered, or payments to be made, pursuant to provisions of this amendatory Act of 1997 subsequent to the date of determination of such invalidity.
(Source: P.A. 90-561, eff. 12-16-97.)



Article 2 - Electricity Excise Tax Law

(35 ILCS 640/Art. 2 heading)

(35 ILCS 640/2-1)
Sec. 2-1. Short title. This Article may be cited as the Electricity Excise Tax Law.
(Source: P.A. 90-561, eff. 8-1-98.)

(35 ILCS 640/2-2)
Sec. 2-2. Findings and intent. The General Assembly finds that the deregulation and restructuring of the electric utility industry in this State mandated and implemented by this amendatory Act of 1997, including the unbundling of services and the authorization of competition in the provision of those services such that consumers may in the future transact with multiple providers to obtain the services that were formerly provided by a single franchised monopoly supplier of electricity, renders the system of taxation embodied in the Public Utilities Revenue Act impracticable and infeasible. The General Assembly further finds that the deregulation and restructuring of the electric utility industry necessitate changes to the existing system of taxation in order to preserve revenue neutrality in tax collections for the State of Illinois, to avoid placing any supplier engaged in the business of distributing, supplying, furnishing, selling, transmitting or delivering electricity at a competitive disadvantage, to minimize additional administrative costs and burdens of collection, and to avoid the imposition of increased tax burdens on individual consumers of electricity, particularly residential electric users virtually all of whom, pursuant to Section 2 of the Public Utilities Revenue Act, presently bear the economic burden of the tax imposed thereunder at the rate of .32 cents per kilowatt-hour distributed, supplied, furnished, sold, transmitted or delivered to them. The General Assembly further finds that to change the current rates at which non-residential users bear the economic burden of the Public Utilities Revenue Tax, thereby resulting in increases in the amount of tax for which non-residential users bear the economic burden, could impose additional cost burdens on businesses in this State and adversely affect economic development and business retention in Illinois unless such users are provided options for paying an excise tax on the basis of purchase price. The General Assembly therefore finds that there is a compelling public need to modify the system of taxation embodied in the Public Utilities Revenue Act by repealing the tax imposed by Section 2 of that Act and imposing this electricity excise tax so as to:
(1) Impose the electricity excise tax on the

privilege of electric use measured by the kilowatt-hours delivered to the purchaser;

(2) As part of this amendatory Act of 1997, repeal

the tax imposed by Section 2-202 of the Public Utilities Act as applicable to electric utilities and establish the rates of tax imposed under the electricity excise tax in order to collect substantially the same amount of revenue as was collected under Section 2-202 of that Act; and

(3) Allow non-residential consumers of electricity to

elect to register with the Department of Revenue as self-assessing purchasers and to pay the electricity excise tax directly to the Department at a rate which is established as a percentage of such consumer's purchase price for electricity distributed, supplied, furnished, sold, transmitted or delivered to the purchaser.

(Source: P.A. 90-561, eff. 8-1-98.)

(35 ILCS 640/2-3)
Sec. 2-3. Definitions. As used in this Law, unless the context clearly requires otherwise:
(a) "Department" means the Department of Revenue of the State of Illinois.
(b) "Director" means the Director of the Department of Revenue of the State of Illinois.
(c) "Person" means any natural individual, firm, trust, estate, partnership, association, joint stock company, joint venture, corporation, limited liability company, or a receiver, trustee, guardian, or other representative appointed by order of any court, or any city, town, village, county, or other political subdivision of this State.
(d) "Purchase price" means the consideration paid for the distribution, supply, furnishing, sale, transmission or delivery of electricity to a person for non-residential use or consumption (and for both residential and non-residential use or consumption in the case of electricity purchased from a municipal system or electric cooperative described in subsection (b) of Section 2-4) and not for resale, and for all services directly related to the production, transmission or distribution of electricity distributed, supplied, furnished, sold, transmitted or delivered for non-residential use or consumption, and includes transition charges imposed in accordance with Article XVI of the Public Utilities Act and instrument funding charges imposed in accordance with Article XVIII of the Public Utilities Act, as well as cash, services and property of every kind or nature, and shall be determined without any deduction on account of the cost of the service, product or commodity supplied, the cost of materials used, labor or service costs, or any other expense whatsoever. However, "purchase price" shall not include consideration paid for:
(i) any charge for a dishonored check;
(ii) any finance or credit charge, penalty or charge

for delayed payment, or discount for prompt payment;

(iii) any charge for reconnection of service or for

replacement or relocation of facilities;

(iv) any advance or contribution in aid of

construction;

(v) repair, inspection or servicing of equipment

located on customer premises;

(vi) leasing or rental of equipment, the leasing or

rental of which is not necessary to furnishing, supplying or selling electricity;

(vii) any purchase by a purchaser if the supplier is

prohibited by federal or State constitution, treaty, convention, statute or court decision from recovering the related tax liability from such purchaser; and

(viii) any amounts added to purchasers' bills because

of charges made pursuant to the tax imposed by this Law.

In case credit is extended, the amount thereof shall be included only as and when payments are made.
"Purchase price" shall not include consideration received from business enterprises certified under Section 9-222.1 or 9-222.1A of the Public Utilities Act, as amended, to the extent of such exemption and during the period of time specified by the Department of Commerce and Economic Opportunity.
(e) "Purchaser" means any person who acquires electricity for use or consumption and not for resale, for a valuable consideration.
(f) "Non-residential electric use" means any use or consumption of electricity which is not residential electric use.
(g) "Residential electric use" means electricity used or consumed at a dwelling of 2 or fewer units, or electricity for household purposes used or consumed at a building with multiple dwelling units where the electricity is registered by a separate meter for each dwelling unit.
(h) "Self-assessing purchaser" means a purchaser for non-residential electric use who elects to register with and to pay tax directly to the Department in accordance with Sections 2-10 and 2-11 of this Law.
(i) "Delivering supplier" means any person engaged in the business of delivering electricity to persons for use or consumption and not for resale, but not an entity engaged in the practice of resale and redistribution of electricity within a building prior to January 2, 1957, and who, in any case where more than one person participates in the delivery of electricity to a specific purchaser, is the last of the suppliers engaged in delivering the electricity prior to its receipt by the purchaser.
(j) "Delivering supplier maintaining a place of business in this State", or any like term, means any delivering supplier having or maintaining within this State, directly or by a subsidiary, an office, generation facility, transmission facility, distribution facility, sales office or other place of business, or any employee, agent or other representative operating within this State under the authority of such delivering supplier or such delivering supplier's subsidiary, irrespective of whether such place of business or agent or other representative is located in this State permanently or temporarily, or whether such delivering supplier or such delivering supplier's subsidiary is licensed to do business in this State.
(k) "Use" means the exercise by any person of any right or power over electricity incident to the ownership of that electricity, except that it does not include the generation, production, transmission, distribution, delivery or sale of electricity in the regular course of business or the use of electricity for such purposes.
(Source: P.A. 94-793, eff. 5-19-06.)

(35 ILCS 640/2-4)
Sec. 2-4. Tax imposed.
(a) Except as provided in subsection (b), a tax is imposed on the privilege of using in this State electricity purchased for use or consumption and not for resale, other than by municipal corporations owning and operating a local transportation system for public service, at the following rates per kilowatt-hour delivered to the purchaser:
(i) For the first 2000 kilowatt-hours used or

consumed in a month: 0.330 cents per kilowatt-hour;

(ii) For the next 48,000 kilowatt-hours used or

consumed in a month: 0.319 cents per kilowatt-hour;

(iii) For the next 50,000 kilowatt-hours used or

consumed in a month: 0.303 cents per kilowatt-hour;

(iv) For the next 400,000 kilowatt-hours used or

consumed in a month: 0.297 cents per kilowatt-hour;

(v) For the next 500,000 kilowatt-hours used or

consumed in a month: 0.286 cents per kilowatt-hour;

(vi) For the next 2,000,000 kilowatt-hours used or

consumed in a month: 0.270 cents per kilowatt-hour;

(vii) For the next 2,000,000 kilowatt-hours used or

consumed in a month: 0.254 cents per kilowatt-hour;

(viii) For the next 5,000,000 kilowatt-hours used or

consumed in a month: 0.233 cents per kilowatt-hour;

(ix) For the next 10,000,000 kilowatt-hours used or

consumed in a month: 0.207 cents per kilowatt-hour;

(x) For all electricity in excess of 20,000,000

kilowatt-hours used or consumed in a month: 0.202 cents per kilowatt-hour.

Provided, that in lieu of the foregoing rates, the tax is imposed on a self-assessing purchaser at the rate of 5.1% of the self-assessing purchaser's purchase price for all electricity distributed, supplied, furnished, sold, transmitted and delivered to the self-assessing purchaser in a month.
(b) A tax is imposed on the privilege of using in this State electricity purchased from a municipal system or electric cooperative, as defined in Article XVII of the Public Utilities Act, which has not made an election as permitted by either Section 17-200 or Section 17-300 of such Act, at the lesser of 0.32 cents per kilowatt hour of all electricity distributed, supplied, furnished, sold, transmitted, and delivered by such municipal system or electric cooperative to the purchaser or 5% of each such purchaser's purchase price for all electricity distributed, supplied, furnished, sold, transmitted, and delivered by such municipal system or electric cooperative to the purchaser, whichever is the lower rate as applied to each purchaser in each billing period.
(c) The tax imposed by this Section 2-4 is not imposed with respect to any use of electricity by business enterprises certified under Section 9-222.1 or 9-222.1A of the Public Utilities Act, as amended, to the extent of such exemption and during the time specified by the Department of Commerce and Economic Opportunity; or with respect to any transaction in interstate commerce, or otherwise, to the extent to which such transaction may not, under the Constitution and statutes of the United States, be made the subject of taxation by this State.
(Source: P.A. 94-793, eff. 5-19-06.)

(35 ILCS 640/2-5)
Sec. 2-5. Multistate exemption. To prevent actual multi-state taxation of the privilege that is subject to taxation under this Law, any purchaser, upon proof that purchaser has paid a tax in another state on such event, shall be allowed a credit against the tax imposed by this Law, to the extent of the amount of the tax properly due and paid in the other state.
(Source: P.A. 90-561, eff. 8-1-98.)

(35 ILCS 640/2-6)
Sec. 2-6. Sunset of exemptions, credits and deductions. The application of every exemption, credit and deduction against tax imposed by this Law, shall be limited by a reasonable and appropriate sunset date. A purchaser subject to the tax imposed by this Law is not entitled to take the exemption, credit, or deduction beginning on the sunset date and thereafter. If a reasonable and appropriate sunset date is not specified in the Public Act that creates the exemption, credit, or deduction, a purchaser shall not be entitled to take the exemption, credit, or deduction beginning 5 years after the effective date of the Public Act creating the exemption, credit, or deduction and thereafter. The provisions of this Section shall not apply to the exemption provided by Section 2-5 of this Law.
(Source: P.A. 90-561, eff. 8-1-98.)

(35 ILCS 640/2-7)
Sec. 2-7. Collection of electricity excise tax.
(a) Beginning with bills for electricity or electric service issued on and after August 1, 1998, the tax imposed by this Law shall be collected from the purchaser, other than a self-assessing purchaser where the delivering supplier or suppliers are notified by the Department that the purchaser has been registered as a self-assessing purchaser for the accounts listed by the self-assessing purchaser as described in Section 2-10 of this Law, by any delivering supplier maintaining a place of business in this State at the rates stated in Section 2-4 with respect to the electricity delivered by such delivering supplier to or for the purchaser, and shall be remitted to the Department as provided in Section 2-9 of this Law. All sales to a purchaser are presumed subject to tax collection unless the Department notifies the delivering supplier that the purchaser has been registered as a self-assessing purchaser for the accounts listed by the self-assessing purchaser as described in Section 2-10 of this Law. Upon receipt of notification by the Department, the delivering supplier is relieved of all liability for the collection and remittance of tax from the self-assessing purchaser for which notification was provided by the Department. The delivering supplier is relieved of the liability for the collection of the tax from a self-assessing purchaser until such time as the delivering supplier is notified in writing by the Department that the purchaser's certification as a self-assessing purchaser is no longer in effect. Delivering suppliers shall collect the tax from purchasers by adding the tax to the amount of the purchase price received from the purchaser for delivering electricity for or to the purchaser. Where a delivering supplier does not collect the tax from a purchaser, other than a self-assessing purchaser, as provided herein, such purchaser shall pay the tax directly to the Department.
(b) The credit allowed to a public utility under Section 8-403.1 of the Public Utilities Act shall be allowed as a credit against the public utility's obligation to remit electricity excise tax described in Section 2-9.
(Source: P.A. 90-561, eff. 8-1-98; 90-624, eff. 7-10-98; 90-813, eff. 1-29-99.)

(35 ILCS 640/2-7.5)
Sec. 2-7.5. Registration of delivering suppliers. A person who engages in business as a delivering supplier of electricity in this State shall register with the Department. Application for a certificate of registration shall be made to the Department upon forms furnished by the Department and shall contain any reasonable information the Department may require. Upon receipt of the application for a certificate of registration in proper form, the Department shall issue to the applicant a certificate of registration.
The Department may deny a certificate of registration to any applicant if such applicant is in default for moneys due under this Law.
Any person aggrieved by any decision of the Department under this Section may, within 20 days after notice of such decision, protest and request a hearing, whereupon the Department shall give notice to such person of the time and place fixed for such hearing and shall hold a hearing in conformity with the provisions of this Law and then issue its final administrative decision in the matter to such person. In the absence of such a protest within 20 days, the Department's decision shall become final without any further determination being made or notice given.
(Source: P.A. 90-561, eff. 8-1-98.)

(35 ILCS 640/2-7.6)
Sec. 2-7.6. Revocation of certificate of registration. The Department may, after notice and a hearing as provided herein, revoke the certificate of registration of any person who violates any of the provisions of this Law. Before revocation of a certificate of registration, the Department shall, within 90 days after non-compliance and at least 7 days prior to the date of the hearing, give the person so accused notice in writing of the charge against him or her, and on the date designated shall conduct a hearing upon this matter. The lapse of such 90 day period shall not preclude the Department from conducting revocation proceedings at a later date if necessary. Any hearing held under this Section shall be conducted by the Director or by any officer or employee of the Department designated in writing by the Director.
Upon the hearing of any such proceeding, the Director or any officer or employee of the Department designated in writing by the Director may administer oaths, and the Department may procure by its subpoena the attendance of witnesses and, by its subpoena duces tecum, the production of relevant books and papers. Any circuit court, upon application either of the accused or of the Department, may, by order duly entered, require the attendance of witnesses and the production of relevant books and papers before the Department in any hearing relating to the revocation of certificates of registration. Upon refusal or neglect to obey the order of the court, the court may compel obedience thereof by proceedings for contempt.
The Department may, by application to any circuit court, obtain an injunction requiring any person who engages in business as a delivering supplier of electricity to obtain a certificate of registration. Upon refusal or neglect to obey the order of the court, the court may compel obedience by proceedings for contempt.
(Source: P.A. 90-561, eff. 8-1-98.)

(35 ILCS 640/2-8)
Sec. 2-8. Tax collected as debt owed to State. The tax herein required to be collected by any delivering supplier maintaining a place of business in this State, and any such tax collected by that person, shall constitute a debt owed by that person to this State, provided, that the delivering supplier shall be allowed credit for such tax related to deliveries of electricity the charges for which are written off as uncollectible, and provided further, that if such charges are thereafter collected, the delivering supplier shall be obligated to remit such tax. For purposes of this Section, any partial payment not specifically identified by the purchaser shall be deemed to be for the delivery of electricity.
(Source: P.A. 90-561, eff. 8-1-98.)

(35 ILCS 640/2-9)
Sec. 2-9. Return and payment of tax by delivering supplier. Each delivering supplier who is required or authorized to collect the tax imposed by this Law shall make a return to the Department on or before the 15th day of each month for the preceding calendar month stating the following:
(1) The delivering supplier's name.
(2) The address of the delivering supplier's

principal place of business and the address of the principal place of business (if that is a different address) from which the delivering supplier engaged in the business of delivering electricity in this State.

(3) The total number of kilowatt-hours which the

supplier delivered to or for purchasers during the preceding calendar month and upon the basis of which the tax is imposed.

(4) Amount of tax, computed upon Item (3) at the

rates stated in Section 2-4.

(5) An adjustment for uncollectible amounts of tax in

respect of prior period kilowatt-hour deliveries, determined in accordance with rules and regulations promulgated by the Department.

(5.5) The amount of credits to which the taxpayer is

entitled on account of purchases made under Section 8-403.1 of the Public Utilities Act.

(6) Such other information as the Department

reasonably may require.

In making such return the delivering supplier may use any reasonable method to derive reportable "kilowatt-hours" from the delivering supplier's records.
If the average monthly tax liability to the Department of the delivering supplier does not exceed $2,500, the Department may authorize the delivering supplier's returns to be filed on a quarter-annual basis, with the return for January, February and March of a given year being due by April 30 of such year; with the return for April, May and June of a given year being due by July 31 of such year; with the return for July, August and September of a given year being due by October 31 of such year; and with the return for October, November and December of a given year being due by January 31 of the following year.
If the average monthly tax liability to the Department of the delivering supplier does not exceed $1,000, the Department may authorize the delivering supplier's returns to be filed on an annual basis, with the return for a given year being due by January 31 of the following year.
Such quarter-annual and annual returns, as to form and substance, shall be subject to the same requirements as monthly returns.
Notwithstanding any other provision in this Law concerning the time within which a delivering supplier may file a return, any such delivering supplier who ceases to engage in a kind of business which makes the person responsible for filing returns under this Law shall file a final return under this Law with the Department not more than one month after discontinuing such business.
Each delivering supplier whose average monthly liability to the Department under this Law was $10,000 or more during the preceding calendar year, excluding the month of highest liability and the month of lowest liability in such calendar year, and who is not operated by a unit of local government, shall make estimated payments to the Department on or before the 7th, 15th, 22nd and last day of the month during which tax liability to the Department is incurred in an amount not less than the lower of either 22.5% of such delivering supplier's actual tax liability for the month or 25% of such delivering supplier's actual tax liability for the same calendar month of the preceding year. The amount of such quarter-monthly payments shall be credited against the final tax liability of such delivering supplier's return for that month. An outstanding credit approved by the Department or a credit memorandum issued by the Department arising from such delivering supplier's overpayment of his or her final tax liability for any month may be applied to reduce the amount of any subsequent quarter-monthly payment or credited against the final tax liability of such delivering supplier's return for any subsequent month. If any quarter-monthly payment is not paid at the time or in the amount required by this Section, such delivering supplier shall be liable for penalty and interest on the difference between the minimum amount due as a payment and the amount of such payment actually and timely paid, except insofar as such delivering supplier has previously made payments for that month to the Department in excess of the minimum payments previously due.
If the Director finds that the information required for the making of an accurate return cannot reasonably be compiled by such delivering supplier within 15 days after the close of the calendar month for which a return is to be made, the Director may grant an extension of time for the filing of such return for a period not to exceed 31 calendar days. The granting of such an extension may be conditioned upon the deposit by such delivering supplier with the Department of an amount of money not exceeding the amount estimated by the Director to be due with the return so extended. All such deposits shall be credited against such delivering supplier's liabilities under this Law. If the deposit exceeds such delivering supplier's present and probable future liabilities under this Law, the Department shall issue to such delivering supplier a credit memorandum, which may be assigned by such delivering supplier to a similar person under this Law, in accordance with reasonable rules and regulations to be prescribed by the Department.
The delivering supplier making the return provided for in this Section shall, at the time of making such return, pay to the Department the amount of tax imposed by this Law.
Until October 1, 2002, a delivering supplier who has an average monthly tax liability of $10,000 or more shall make all payments required by rules of the Department by electronic funds transfer. The term "average monthly tax liability" shall be the sum of the delivering supplier's liabilities under this Law for the immediately preceding calendar year divided by 12. Beginning on October 1, 2002, a taxpayer who has a tax liability in the amount set forth in subsection (b) of Section 2505-210 of the Department of Revenue Law shall make all payments required by rules of the Department by electronic funds transfer. Any delivering supplier not required to make payments by electronic funds transfer may make payments by electronic funds transfer with the permission of the Department. All delivering suppliers required to make payments by electronic funds transfer and any delivering suppliers authorized to voluntarily make payments by electronic funds transfer shall make those payments in the manner authorized by the Department.
Through June 30, 2004, each month the Department shall pay into the Public Utility Fund in the State treasury an amount determined by the Director to be equal to 3.0% of the funds received by the Department pursuant to this Section. Through June 30, 2004, the remainder of all moneys received by the Department under this Section shall be paid into the General Revenue Fund in the State treasury. Beginning on July 1, 2004, of the 3% of the funds received pursuant to this Section, each month the Department shall pay $416,667 into the General Revenue Fund and the balance shall be paid into the Public Utility Fund in the State treasury.
(Source: P.A. 92-492, eff. 1-1-02; 93-839, eff. 7-30-04.)

(35 ILCS 640/2-10)
Sec. 2-10. Election and registration to be self-assessing purchaser. Any purchaser for non-residential electric use may elect to register with the Department as a self-assessing purchaser and to pay the tax imposed by Section 2-4 directly to the Department, at the rate stated in that Section for self-assessing purchasers, rather than paying the tax to such purchaser's delivering supplier. The election by a purchaser to register as a self-assessing purchaser may not be revoked by the purchaser for at least 2 years thereafter. A purchaser who revokes his or her registration as a self-assessing purchaser shall not thereafter be permitted to register as a self-assessing purchaser within the succeeding 2 years. A self-assessing purchaser shall renew his or her registration every 2 years, or the registration shall be deemed to be revoked.
Application for a certificate of registration as a self-assessing purchaser shall be made to the Department upon forms furnished by the Department and shall contain any reasonable information the Department may require. The self-assessing purchaser shall be required to disclose the name of the delivering supplier or suppliers and each account numbers for which the self-assessing purchaser elects to pay the tax imposed by Section 2-4 directly to the Department. Upon receipt of the application for a certificate of registration in proper form and payment of a non-refundable biennial fee of $200, the Department shall issue to the applicant a certificate of registration that permits the person to whom it was issued to pay the tax incurred under this Law directly to the Department for a period of 2 years. The Department shall notify the delivering supplier or suppliers that the applicant has been registered as a self-assessing purchaser for the accounts listed by the self-assessing purchaser. A certificate of registration under this Section shall be renewed upon application and payment of a non-refundable biennial $200 fee, subject to revocation as provided by this Law, for additional 2-year periods from the date of its expiration unless otherwise notified by the Department.
Upon notification by the Department that an applicant has been registered as a self-assessing purchaser, the delivering supplier is no longer required to collect the tax imposed by this Act for the accounts specifically listed by the self-assessing purchaser, until the delivering supplier is notified by the Department as set forth below that the self-assessing purchaser's certificate of registration has been expired, revoked, or denied.
The Department may deny a certificate of registration to any applicant if the owner, any partner, any manager or member of a limited liability company, or a corporate officer of the applicant, is or has been the owner, a partner, a manager or member of a limited liability company, or a corporate officer, of another self-assessing purchaser that is in default for moneys due under this Law.
Any person aggrieved by any decision of the Department under this Section may, within 20 days after notice of such decision, protest and request a hearing, whereupon the Department shall give notice to such person of the time and place fixed for such hearing and shall hold a hearing in conformity with the provisions of this Law and then issue its final administrative decision in the matter to such person. In the absence of such a protest within 20 days, the Department's decision shall become final without any further determination being made or notice given. Upon the expiration, revocation, or denial of a certificate of registration as a self-assessing purchaser, the Department of Revenue shall provide written notice of the expiration, revocation, or denial of the certificate to the self-assessing purchaser's delivering supplier or suppliers.
(Source: P.A. 99-642, eff. 7-28-16.)

(35 ILCS 640/2-10.5)
Sec. 2-10.5. (Repealed).
(Source: P.A. 90-561, eff. 8-1-98. Repealed by P.A. 90-624, eff. 7-10-98.)

(35 ILCS 640/2-10.6)
Sec. 2-10.6. Revocation of certificate of registration. The Department may, after notice and a hearing as provided herein, revoke the certificate of registration of any person who violates any of the provisions of this Law. Before revocation of a certificate of registration the Department shall, within 90 days after non-compliance and at least 7 days prior to the date of the hearing, give the person so accused notice in writing of the charge against him or her, and on the date designated shall conduct a hearing upon this matter. The lapse of such 90 day period shall not preclude the Department from conducting revocation proceedings at a later date if necessary. Any hearing held under this Section shall be conducted by the Director of Revenue or by any officer or employee of the Department designated, in writing, by the Director of Revenue.
Upon the hearing of any such proceeding, the Director of Revenue, or any officer or employee of the Department designated, in writing, by the Director of Revenue, may administer oaths, and the Department may procure by its subpoena the attendance of witnesses and, by its subpoena duces tecum, the production of relevant books and papers. Any circuit court, upon application either of the accused or of the Department, may, by order duly entered, require the attendance of witnesses and the production of relevant books and papers, before the Department in any hearing relating to the revocation of certificates of registration. Upon refusal or neglect to obey the order of the court, the court may compel obedience thereof by proceedings for contempt.
(Source: P.A. 90-561, eff. 8-1-98.)

(35 ILCS 640/2-11)
Sec. 2-11. Direct return and payment by self-assessing purchaser. When electricity is used or consumed by a self-assessing purchaser subject to the tax imposed by this Law who did not pay the tax to a delivering supplier maintaining a place of business within this State and required or authorized to collect the tax, that self-assessing purchaser shall, on or before the 15th day of each month, make a return to the Department for the preceding calendar month, stating all of the following:
(1) The self-assessing purchaser's name and principal

address.

(2) The aggregate purchase price paid by the

self-assessing purchaser for the distribution, supply, furnishing, sale, transmission and delivery of such electricity to or for the purchaser during the preceding calendar month, including budget plan and other purchaser-owned amounts applied during such month in payment of charges includible in the purchase price, and upon the basis of which the tax is imposed.

(3) Amount of tax, computed upon item (2) at the rate

stated in Section 2-4.

(4) Such other information as the Department

reasonably may require.

In making such return the self-assessing purchaser may use any reasonable method to derive reportable "purchase price" from the self-assessing purchaser's records.
If the average monthly tax liability of the self-assessing purchaser to the Department does not exceed $2,500, the Department may authorize the self-assessing purchaser's returns to be filed on a quarter-annual basis, with the return for January, February and March of a given year being due by April 30 of such year; with the return for April, May and June of a given year being due by July 31 of such year; with the return for July, August, and September of a given year being due by October 31 of such year; and with the return for October, November and December of a given year being due by January 31 of the following year.
If the average monthly tax liability of the self-assessing purchaser to the Department does not exceed $1,000, the Department may authorize the self-assessing purchaser's returns to be filed on an annual basis, with the return for a given year being due by January 31 of the following year.
Such quarter-annual and annual returns, as to form and substance, shall be subject to the same requirements as monthly returns.
Notwithstanding any other provision in this Law concerning the time within which a self-assessing purchaser may file a return, any such self-assessing purchaser who ceases to be responsible for filing returns under this Law shall file a final return under this Law with the Department not more than one month thereafter.
Each self-assessing purchaser whose average monthly liability to the Department pursuant to this Section was $10,000 or more during the preceding calendar year, excluding the month of highest liability and the month of lowest liability during such calendar year, and which is not operated by a unit of local government, shall make estimated payments to the Department on or before the 7th, 15th, 22nd and last day of the month during which tax liability to the Department is incurred in an amount not less than the lower of either 22.5% of such self-assessing purchaser's actual tax liability for the month or 25% of such self-assessing purchaser's actual tax liability for the same calendar month of the preceding year. The amount of such quarter-monthly payments shall be credited against the final tax liability of the self-assessing purchaser's return for that month. An outstanding credit approved by the Department or a credit memorandum issued by the Department arising from the self-assessing purchaser's overpayment of the self-assessing purchaser's final tax liability for any month may be applied to reduce the amount of any subsequent quarter-monthly payment or credited against the final tax liability of such self-assessing purchaser's return for any subsequent month. If any quarter-monthly payment is not paid at the time or in the amount required by this Section, such person shall be liable for penalty and interest on the difference between the minimum amount due as a payment and the amount of such payment actually and timely paid, except insofar as such person has previously made payments for that month to the Department in excess of the minimum payments previously due.
If the Director finds that the information required for the making of an accurate return cannot reasonably be compiled by a self-assessing purchaser within 15 days after the close of the calendar month for which a return is to be made, the Director may grant an extension of time for the filing of such return for a period of not to exceed 31 calendar days. The granting of such an extension may be conditioned upon the deposit by such self-assessing purchaser with the Department of an amount of money not exceeding the amount estimated by the Director to be due with the return so extended. All such deposits shall be credited against such self-assessing purchaser's liabilities under this Law. If the deposit exceeds such self-assessing purchaser's present and probable future liabilities under this Law, the Department shall issue to such self-assessing purchaser a credit memorandum, which may be assigned by such self-assessing purchaser to a similar person under this Law, in accordance with reasonable rules and regulations to be prescribed by the Department.
The self-assessing purchaser making the return provided for in this Section shall, at the time of making such return, pay to the Department the amount of tax imposed by this Law.
Until October 1, 2002, a self-assessing purchaser who has an average monthly tax liability of $10,000 or more shall make all payments required by rules of the Department by electronic funds transfer. The term "average monthly tax liability" shall be the sum of the self-assessing purchaser's liabilities under this Law for the immediately preceding calendar year divided by 12. Beginning on October 1, 2002, a taxpayer who has a tax liability in the amount set forth in subsection (b) of Section 2505-210 of the Department of Revenue Law shall make all payments required by rules of the Department by electronic funds transfer. Any self-assessing purchaser not required to make payments by electronic funds transfer may make payments by electronic funds transfer with the permission of the Department. All self-assessing purchasers required to make payments by electronic funds transfer and any self-assessing purchasers authorized to voluntarily make payments by electronic funds transfer shall make those payments in the manner authorized by the Department.
Through June 30, 2004, each month the Department shall pay into the Public Utility Fund in the State treasury an amount determined by the Director to be equal to 3.0% of the funds received by the Department pursuant to this Section. Through June 30, 2004, the remainder of all moneys received by the Department under this Section shall be paid into the General Revenue Fund in the State treasury. Beginning on July 1, 2004, of the 3% of the funds received pursuant to this Section, each month the Department shall pay $416,667 into the General Revenue Fund and the balance shall be paid into the Public Utility Fund in the State treasury.
(Source: P.A. 92-492, eff. 1-1-02; 93-839, eff. 7-30-04.)

(35 ILCS 640/2-12)
Sec. 2-12. Applicability of Retailers' Occupation Tax Act, Public Utilities Revenue Act and Uniform Penalty and Interest Act. The Department shall have full power to administer and enforce this Law; to collect all taxes, penalties and interest due hereunder; to dispose of taxes, penalties and interest so collected in the manner herein provided; and to determine all rights to credit memoranda or refunds arising on account of the erroneous payment of tax, penalty or interest hereunder.
All of the provisions of Sections 4 (except that the time limitation provisions shall run from the date when the tax is due rather than from the date when gross receipts are received), 5 (except that the time limitation provisions on the issuances of notices of tax liability shall run from the date when the tax is due rather than from the date when gross receipts are received and except that in the case of a failure to file a return required by this Law, no notice of tax liability shall be issued on and after each July 1 and January 1 covering tax due with that return during any month or period more than 6 years before that July 1 or January 1, respectively, and except that the 30% penalty provided for in Section 5 shall not apply), 5a, 5b, 5c, 5d, 5e, 5f, 5g, 5i and 5j of the Retailers' Occupation Tax Act, and Sections 6, 8, 9, 10 and 11 of the Public Utilities Revenue Act, which are not inconsistent with this Law, and the Uniform Penalty and Interest Act shall apply, as far as practicable, to the subject matter of this Law to the same extent as if such provisions were included herein. References in such incorporated Sections of the Retailers' Occupation Tax Act and Public Utilities Revenue Act and to taxpayers and to persons engaged in the business of selling tangible personal property at retail means both purchasers and delivering suppliers maintaining a place of business in this State, as required by the particular context, when used in this Law. References in such incorporated Sections of the Retailers' Occupation Tax Act and Public Utilities Revenue Act to gross receipts and to gross receipts received means purchase price or kilowatt-hours used or consumed by the purchaser, as required by the particular context.
Any credit memorandum issued under the tax imposed by Section 2 of the Public Utilities Revenue Act may be applied against liability incurred under this Act. Any credit memorandum issued under this Act may be applied against liability incurred under the tax imposed by Section 2 of the Public Utilities Revenue Act.
(Source: P.A. 90-561, eff. 8-1-98; 90-624, eff. 7-10-98.)

(35 ILCS 640/2-13)
Sec. 2-13. Inspection of books and records. Every delivering supplier maintaining a place of business in this State who is obligated to collect and remit the tax imposed on a purchaser by this Law, and every self-assessing purchaser who is obligated to pay the tax imposed by this Law directly to the Department, shall keep books, records, papers and other documents which are adequate to reflect the information which such supplier or such self-assessing purchaser, as the case may be, is required by Section 2-9 or Section 2-11 of this Law to report to the Department by filing returns with the Department. All books and records and other papers and documents required by this Law to be kept shall be kept in the English language and shall, at all times during business hours of the day, be subject to inspection by the Department or its duly authorized agents and employees. Books and records reflecting purchase price paid and kilowatt-hours delivered, used or consumed during any period with respect to which the Department is authorized to establish liability as provided in Section 2-12 of this Law shall be preserved until the expiration of such period unless the Department, in writing, authorizes their destruction or disposal at an earlier date.
The Department may, upon written authorization of the Director, destroy any returns or any records, papers or memoranda pertaining to such returns upon the expiration of any period covered by such returns with respect to which the Department is authorized to establish liability.
(Source: P.A. 90-561, eff. 8-1-98.)

(35 ILCS 640/2-14)
Sec. 2-14. Rules and regulations; hearing; review under Administrative Review Law; death or incompetency of party. The Department may make, promulgate and enforce such reasonable rules and regulations relating to the administration and enforcement of this Law as may be deemed expedient.
Whenever notice to a purchaser or to a delivering supplier is required by this Law, such notice may be personally served or given by United States certified or registered mail, addressed to the purchaser or delivering supplier concerned at his or her last known address, and proof of such mailing shall be sufficient for the purposes of this Law. In the case of a notice of hearing, the notice shall be mailed not less than 21 days prior to the date fixed for the hearing.
All hearings provided for in this Law with respect to a purchaser or to a delivering supplier having its principal address or principal place of business in any of the several counties of this State shall be held in the county wherein the purchaser or delivering supplier has its principal address or principal place of business. If the purchaser or delivering supplier does not have its principal address or principal place of business in this State, such hearings shall be held in Sangamon County. Except as otherwise provided in this Section with respect to the Illinois Independent Tax Tribunal, the Circuit Court of any county wherein a hearing is held shall have power to review all final administrative decisions of the Department in administering the provisions of this Law. If, however, the administrative proceeding which is to be reviewed judicially is a claim for refund proceeding commenced in accordance with this Law and Section 2a of the State Officers and Employees Money Disposition Act, the Circuit Court having jurisdiction of the action for judicial review under this Section and under the Administrative Review Law shall be the same court that entered the temporary restraining order or preliminary injunction which is provided for in Section 2a of the State Officers and Employees Money Disposition Act and which enables such claim proceeding to be processed and disposed of as a claim for refund proceeding rather than as a claim for credit proceeding.
Except as otherwise provided with respect to the Illinois Independent Tax Tribunal, the provisions of the Administrative Review Law, and the rules adopted pursuant thereto, shall apply to and govern all proceedings for the judicial review of final administrative decisions of the Department hereunder. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
The provisions of the Illinois Independent Tax Tribunal Act of 2012, and the rules adopted pursuant thereto, shall apply to and govern all proceedings for the judicial review of final administrative decisions of the Department that are subject to the jurisdiction of the Illinois Independent Tax Tribunal.
Service upon the Director or Assistant Director of the Department of Revenue of summons issued in any action to review a final administrative decision is service upon the Department. The Department shall certify the record of its proceedings if the person commencing such action shall pay to it the sum of 75 cents per page of testimony taken before the Department and 25 cents per page of all other matters contained in such record, except that these charges may be waived where the Department is satisfied that the aggrieved party is a poor person who cannot afford to pay such charges.
Whenever any proceeding provided by this Law has been begun by the Department or by a person subject thereto and such person thereafter dies or becomes a person under legal disability before the proceeding has been concluded, the legal representative of the deceased person or a person under legal disability shall notify the Department of such death or legal disability. The legal representative, as such, shall then be substituted by the Department in place of and for the person.
Within 20 days after notice to the legal representative of the time fixed for that purpose, the proceeding may proceed in all respects and with like effect as though the person had not died or become a person under legal disability.
(Source: P.A. 97-1129, eff. 8-28-12; 98-463, eff. 8-16-13.)

(35 ILCS 640/2-15)
Sec. 2-15. Illinois Administrative Procedure Act; application. The Illinois Administrative Procedure Act is hereby expressly adopted and shall apply to all administrative rules and procedures of the Department under this Law, except that: (1) paragraph (b) of Section 5-10 of the Illinois Administrative Procedure Act does not apply to final orders, decisions and opinions of the Department, (2) subparagraph (a)(ii) of Section 5-10 of the Illinois Administrative Procedure Act does not apply to forms established by the Department for use under this Law, and (3) the provisions of Section 10-45 of the Illinois Administrative Procedure Act regarding proposals for decision are excluded and not applicable to the Department under this Law to the extent Section 10-45 applies to hearings not otherwise subject to the Illinois Independent Tax Tribunal Act of 2012.
(Source: P.A. 97-1129, eff. 8-28-12.)

(35 ILCS 640/2-16)
Sec. 2-16. Violations. Any purchaser or delivering supplier who is required to but fails to make a return, or who makes a fraudulent return, or who wilfully violates any other provision of this Law or any rule or regulation of the Department for the administration and enforcement of this Law, is guilty of a business offense and, upon conviction thereof, shall be fined not less than $750 nor more than $7,500.
(Source: P.A. 90-561, eff. 8-1-98.)

(35 ILCS 640/2-17)
Sec. 2-17. Office of Attorney General; Consumer Utilities Unit. From the moneys collected under this Law, the General Assembly shall appropriate sufficient moneys to the Office of the Attorney General to pay the expenses of the Consumer Utilities Unit incurred in the performance of its duties under Section 6.5 of the Attorney General Act.
(Source: P.A. 90-561, eff. 8-1-98.)



Article 3 - Amendatory Provisions; Text Omitted

(35 ILCS 640/Art. 3 heading)



Article 4 - Effective Date of Specified Provisions

(35 ILCS 640/Art. 4 heading)

(35 ILCS 640/75)
Sec. 75. Effective date of Articles 2 and 5 and Sections 25, 26, 30, 35 and 65. Sections 25 and 30 of this amendatory Act of 1997 take effect January 1, 1998. Articles 2 and 5 and Sections 26, 35 and 65 of this amendatory Act of 1997 take effect August 1, 1998.
(Source: P.A. 90-561, eff. 12-16-97.)



Article 5 - (This Article Is Compiled At 35 ILCS 645/)

(35 ILCS 640/Art. 5 heading)



Article 6 - (This Article Is Compiled At 20 ILCS 687/)

(35 ILCS 640/Art. 6 heading)



Article 7 - Amendatory Provisions; Nonacceleration

(35 ILCS 640/Art. 7 heading)

(35 ILCS 640/97)
Sec. 97. No acceleration or delay. Where this Act makes changes in a statute that is represented in this Act by text that is not yet or no longer in effect (for example, a Section represented by multiple versions), the use of that text does not accelerate or delay the taking effect of (i) the changes made by this Act or (ii) provisions derived from any other Public Act.
(Source: P.A. 90-561, eff. 12-16-97.)



Article 8 - Effective Date

(35 ILCS 640/Art. 8 heading)

(35 ILCS 640/99)
Sec. 99. Effective date. Except as provided in Article 4, this Act takes effect on becoming law.
(Source: P.A. 90-561, eff. 12-16-97.)






35 ILCS 645/ - Electricity Infrastructure Maintenance Fee Law.

Article I - Amendatory Provisions; Inseverability

(35 ILCS 645/Art. I heading)

(35 ILCS 645/15)
Sec. 15. If any provision added by this amendatory Act of 1997 is held invalid, this entire amendatory Act of 1997 shall be deemed invalid, and the provisions of Section 1.31, "Severability", of the Statute on Statutes are hereby expressly declared not applicable to this amendatory Act of 1997; provided, however (i) that any contracts entered into and performed, transactions completed, orders issued, services provided, billings rendered, or payments made in accordance with the provisions of this amendatory Act of 1997, other than as provided in clause (ii) below, prior to the date of the determination of such invalidity, shall not thereby be rendered invalid; (ii) that no presumption as to the validity or invalidity of any contracts, transactions, orders, billings, or payments pursuant to Article XVIII of the Public Utilities Act shall result from a determination of invalidity of this amendatory Act of 1997; and (iii) that the provisions of proviso (i) shall not be deemed to preserve the validity of any executory contracts or transactions, of any actions to be taken pursuant to orders issued, or of any services to be performed, billings to be rendered, or payments to be made, pursuant to provisions of this amendatory Act of 1997 subsequent to the date of determination of such invalidity.
(Source: P.A. 90-561, eff. 12-16-97.)



Article 2 - (This Article Is Compiled At 35 ILCS 640/)

(35 ILCS 645/Art. 2 heading)



Article 3 - Amendatory Provisions; Text Omitted

(35 ILCS 645/Art. 3 heading)



Article 4 - Effective Date of Specified Provisions

(35 ILCS 645/Art. 4 heading)

(35 ILCS 645/75)
Sec. 75. Effective date of Articles 2 and 5 and Sections 25, 26, 30, 35 and 65. Sections 25 and 30 of this amendatory Act of 1997 take effect January 1, 1998. Articles 2 and 5 and Sections 26, 35 and 65 of this amendatory Act of 1997 take effect August 1, 1998.
(Source: P.A. 90-561, eff. 12-16-97.)



Article 5 - Electricity Infrastructure Maintenance Fee Law

(35 ILCS 645/Art. 5 heading)

(35 ILCS 645/5-1)
Sec. 5-1. Short title. This Article shall be known and may be cited as the Electricity Infrastructure Maintenance Fee Law.
(Source: P.A. 90-561, eff. 8-1-98.)

(35 ILCS 645/5-2)
Sec. 5-2. Legislative intent. This Law is intended to create a uniform system for the imposition and collection of fees associated with the privilege of using the public right of way for the delivery of electricity.
(Source: P.A. 90-561, eff. 8-1-98.)

(35 ILCS 645/5-3)
Sec. 5-3. Definitions. For the purposes of this Law:
(a) "Electricity deliverer" means any person who uses any portion of any public rights of way of an Illinois municipality for the purpose of distributing, transmitting, or otherwise delivering electricity, regardless of its source, for use or consumption within that municipality, and not for resale. For purposes of this definition, use of the public rights of way shall not include the use of real property pursuant to the terms of an easement, lease, or other similar property interest held over municipally-owned property.
(b) "Delivery of electricity" means the distribution, transmission, or other delivery of electricity through the use of the municipality's public rights of way, regardless of the source of the electricity, for use or consumption within that municipality, and not for resale. The term includes the delivery of electricity for use or consumption by the electricity deliverer, except for electricity used or consumed by the electricity deliverer for the production or distribution of electricity.
(c) "Person" means any natural individual, firm, trust, estate, partnership, association, joint stock company, joint adventure, corporation, limited liability company, municipal corporation, the State or any of its political subdivisions, any State university created by statute, or a receiver, trustee, guardian, or other representative appointed by order of any court.
(d) "Public rights of way" means streets, alleys, and similar public ways, and all areas over and under such public ways, title to which is owned by the municipality, and which are dedicated exclusively to public use.
(e) "Purchaser" means any person who uses or consumes, within the corporate limits of the municipality, electricity acquired in a purchase at retail.
(f) "Resale" includes any and all sales of electricity for the purpose of a subsequent sale to another, including the sale of electric energy within the meaning of the Federal Power Act (16 U.S.C. 824), but excluding the distribution of electricity to occupants of a building or buildings, or to a group of customers within the municipality, by a person who owns, controls or manages, or acts as agent for, the building, buildings, or group of customers.
(Source: P.A. 90-561, eff. 8-1-98.)

(35 ILCS 645/5-4)
Sec. 5-4. Right to franchise contract. A municipality shall be entitled to require a franchise contract from an electricity deliverer as a condition of allowing the electricity deliverer to use any portion of any public right of way within the municipality for the placement and maintenance of facilities for distributing, transmitting, or delivering electricity. Such franchise contract shall be established by ordinance and shall be valid when accepted in writing by the electricity deliverer.
(Source: P.A. 90-561, eff. 8-1-98.)

(35 ILCS 645/5-5)
Sec. 5-5. Municipal electricity infrastructure maintenance fee.
(a) Any municipality that on the effective date of this Law had in effect a franchise agreement with an electricity deliverer may impose an infrastructure maintenance fee upon electricity deliverers, as compensation for granting electricity deliverers the privilege of using public rights of way, in an amount specified in subsection (b) of this Section. If more than one electricity deliverer is responsible for the delivery of the same electricity to the same consumer, the fee related to that electricity shall be imposed upon the electricity deliverer who last physically uses the public way for delivery of that electricity prior to its consumption.
(b) (1) In municipalities with a population greater than 500,000, the amount of the infrastructure maintenance fee imposed under this Section shall not exceed the following maximum rates for kilowatt-hours delivered within the municipality to each purchaser:
(i) For the first 2,000 kilowatt-hours of electricity

used or consumed in a month: 0.53 cents per kilowatt-hour;

(ii) For the next 48,000 kilowatt-hours of

electricity used or consumed in a month: 0.35 cents per kilowatt-hour;

(iii) For the next 50,000 kilowatt-hours of

electricity used or consumed in a month: 0.31 cents per kilowatt-hour;

(iv) For the next 400,000 kilowatt-hours of

electricity used or consumed in a month: 0.305 cents per kilowatt-hour;

(v) For the next 500,000 kilowatt-hours of

electricity used or consumed in a month: 0.30 cents per kilowatt-hour;

(vi) For the next 2,000,000 kilowatt-hours of

electricity used or consumed in a month: 0.28 cents per kilowatt-hour;

(vii) For the next 2,000,000 kilowatt-hours of

electricity used or consumed in a month: 0.275 cents per kilowatt-hour;

(viii) For the next 5,000,000 kilowatt-hours of

electricity used or consumed in a month: 0.27 cents per kilowatt-hour;

(ix) For the next 10,000,000 kilowatt-hours used or

consumed in a month: 0.265 cents per kilowatt-hour;

(x) For all kilowatt-hours of electricity in excess

of 20,000,000 kilowatt-hours used or consumed in a month: 0.26 cents per kilowatt-hour.

(2) In municipalities with a population of 500,000 or less, the amount of the infrastructure maintenance fee imposed under this Section shall be imposed based on the kilowatt-hour categories set forth above and shall be calculated on a monthly basis for kilowatt-hours of electricity delivered to each purchaser; provided, that if, immediately prior to imposing an infrastructure maintenance fee, such municipality receives franchise fees, permit fees, free electrical service, or other forms of compensation pursuant to an existing franchise agreement, the rates established for these kilowatt-hour categories for such infrastructure maintenance fee during the term of the franchise agreement shall not exceed rates reasonably calculated, at the time such infrastructure maintenance fee is initially imposed, to generate an amount of revenue equivalent to the value of the compensation received or provided under the franchise agreement.
(3) Notwithstanding any other provision of this subsection (b), a fee shall not be imposed if and to the extent that imposition or collection of the fee would violate the Constitution or statutes of the United States or the statutes or Constitution of the State of Illinois.
(c) Any electricity deliverer may collect the amount of a fee imposed under this Section from the purchaser using or consuming the electricity with respect to which the fee was imposed. The fee may be collected by the electricity deliverer from the purchaser as a separately stated charge on the purchaser's bills or in any other manner permitted from time to time by law or by the electricity deliverer's tariffs. The electricity deliverer shall be allowed credit for any portion of the fee related to deliveries of electricity the charges for which are written off as uncollectible, provided, that if such charges are thereafter collected, the electricity deliverer shall be obligated to pay such fee. For purposes of this Section, any partial payment not specifically identified by the purchaser shall be deemed to be for the delivery of electricity. No ordinance imposing the fee authorized by this Section with respect to the kilowatt-hours delivered to non-residential customers shall be effective until October 1, 1999. For purposes of this Law, the period of time from the effective date of this Law through and including September 30, 1999 shall be referred to as the "Initial Period."
(d) As between the electricity deliverer and the municipality, the fee authorized by this Section shall be collected, enforced, and administered by the municipality imposing the fee. Any municipality adopting an ordinance imposing an infrastructure maintenance fee under this Law shall give written notice to each electricity deliverer subject to the fee not less than 60 days prior to the date the fee is imposed.
(Source: P.A. 90-561, eff. 8-1-98.)

(35 ILCS 645/5-6)
Sec. 5-6. Validity of existing franchise fees and agreement; police powers.
(a) On and after the effective date of this Law, no electricity deliverer paying an infrastructure maintenance fee imposed under this Law may be denied the right to use, directly or indirectly, public rights of way because of the failure to pay any other fee or charge for the right to use those rights of way except to the extent that the electricity deliverer during the Initial Period fails under any existing franchise agreement to pay franchise fees which are based on the gross receipts or gross revenues attributable to non-residential customers or to provide free electrical service or other compensation attributable to non-residential customers. A municipality that imposes an infrastructure maintenance fee pursuant to Section 5-5 shall impose no other fees or charges upon electricity deliverers for such use except as provided by subsections (b) or (c) of this Section.
(b) Agreements between electricity deliverers and municipalities regarding use of the public way shall remain valid according to and for their stated terms. However, a municipality that, pursuant to a franchise agreement in existence on the effective date of this Law, receives any franchise fees, permit fees, free electrical service or other compensation for use of the public rights of way, may impose an infrastructure maintenance fee pursuant to this Law only if the municipality: (1) waives its right to receive all compensation from the electricity deliverer for use of the public rights of way during the time the infrastructure maintenance fee is imposed, except as provided in subsection (c), and except that during the Initial Period any municipality may continue to receive franchise fees, free electrical service or other compensation from the electricity deliverer which are equal in value to the Initial Period Compensation; and (2) provides written notice of this waiver to the appropriate electricity deliverer at the time that the municipality provides notice of the imposition of the infrastructure maintenance fee under subsection (d) of Section 5-5. For purposes of this Section, "Initial Period Compensation" shall mean the total amount of compensation due under the existing franchise agreement during the Initial Period less the amount of the infrastructure maintenance fee imposed under this Section during the Initial Period.
(c) Nothing in this Law prohibits a municipality from the reasonable exercise of its police powers over the public rights of way. In addition, a municipality may require an electricity deliverer to reimburse any special or extraordinary expenses or costs reasonably incurred by the municipality as a direct result of damages to its property or public rights of way, such as the costs of restoration of streets damaged by an electricity deliverer that does not make timely repair of the damage, or for the loss of revenue due to the inability to use public facilities as a direct result of the actions of the electricity deliverer, such as parking meters that are required to be removed because of work of an electricity deliverer.
(Source: P.A. 98-756, eff. 7-16-14.)

(35 ILCS 645/5-10)
Sec. 5-10. Municipal tax review; requests for information.
(a) A municipality may conduct an audit of fees under this Act to determine the accuracy of the fees paid by an electricity deliverer.
(b) Not more than once every 2 years, a municipality that has imposed a fee under this Law may, subject to the limitations and protections stated in Section 16-122 of the Public Utilities Act, request any information from an electricity deliverer that the municipality reasonably requires in order to perform an audit under subsection (a). The information that may be requested by the municipality includes, without limitation:
(1) in an electronic format, the database used by the

electricity deliverer to determine the amount due to the municipality; provided, however, that, if the municipality has requested customer-specific billing, usage, and load shape data from an electricity deliverer that is an electric utility and has not provided the electric utility with the verifiable authorization required by Section 16-122 of the Public Utilities Act, then the electric utility shall remove from the database all customer-specific billing, usage, and load shape data before providing it to the municipality; and

(2) in a format used by the public utility in the

ordinary course of its business, summary data, as needed by the municipality, to determine the unit consumption by providing the gross kilowatt-hours or other units of measurement subject to the fee imposed by this Law within the municipal jurisdiction.

(c) Each electricity deliverer must provide the information requested under subsection (b) within:
(1) 60 days after the date of the request if the

population of the requesting municipality is 500,000 or less; or

(2) 90 days after the date of the request if the

population of the requesting municipality exceeds 500,000.

The time in which an electricity deliverer must provide the information requested under subsection (b) may be extended by an agreement between the municipality and the electricity deliverer. If an electricity deliverer receives, during a single month, information requests from more than 2 municipalities, or the aggregate population of the requesting municipalities is 100,000 customers or more, the electricity deliverer is entitled to an additional 30 days to respond to those requests.
(d) If an audit by the municipality or its agents finds an error by the electricity deliverer in the amount of fees collected or paid by the electricity deliverer, then the municipality must notify the electricity deliverer of the error. Any such notice must be issued pursuant to Section 30 of the Local Government Taxpayers' Bill of Rights Act or a lesser period of time from the date the fee was due that may be specified in the municipal ordinance imposing the fee. Upon such a notice, any audit shall be conducted pursuant to Section 35 of the Local Government Taxpayers' Bill of Rights Act subject to the timelines set forth in this subsection (d). The electricity deliverer must submit a written response within 60 days after the date the notice was postmarked stating that it has corrected the error or stating the reason that the error is inapplicable or inaccurate. The municipality then has 60 days after the receipt of the electricity deliverer's response to review and contest the conclusion of the electricity deliverer. If the parties are unable to agree on the disposition of the audit findings within 120 days after the notification of the error to the electricity deliverer, then either party may submit the matter for appeal as outlined in Section 40 of the Local Government Taxpayers' Bill of Rights Act. If the appeals process does not produce a satisfactory result, then either party may pursue the alleged error in a court of competent jurisdiction.
(e) Electricity deliverers and municipalities are not liable for any error in past collections and payments that was unknown to either the electricity deliverer or the municipality prior to the audit process unless the error was due to negligence in the collection or processing of required data. If, however, an error in past collections or payments resulted in a customer, who should not have owed a fee to any municipality, having paid a fee to a municipality, then the customer may, to the extent allowed by Section 9-252 of the Public Utilities Act, recover the fee from the electricity deliverer, and any amount so paid by the electricity deliverer may be deducted by that electricity deliverer from any fees or taxes then or thereafter owed by the electricity deliverer to that municipality.
(f) All account specific information provided by an electricity deliverer under this Section may be used only for the purpose of an audit of fees conducted under this Section and the enforcement of any related claim. All such information must be held in strict confidence by the municipality and its agents and may not be disclosed to the public under the Freedom of Information Act or under any other similar statutes allowing for or requiring public disclosure.
(g) The provisions of this Section shall not be construed as diminishing or replacing any civil remedy available to a municipality, taxpayer, or tax collector.
(h) This Section does not apply to any municipality having a population greater than 1,000,000.
(Source: P.A. 96-1422, eff. 8-3-10.)



Article 6 - (This Article Is Compiled At 20 ILCS 687/)

(35 ILCS 645/Art. 6 heading)



Article 7 - Amendatory Provisions; Nonacceleration

(35 ILCS 645/Art. 7 heading)

(35 ILCS 645/97)
Sec. 97. No acceleration or delay. Where this Act makes changes in a statute that is represented in this Act by text that is not yet or no longer in effect (for example, a Section represented by multiple versions), the use of that text does not accelerate or delay the taking effect of (i) the changes made by this Act or (ii) provisions derived from any other Public Act.
(Source: P.A. 90-561, eff. 12-16-97.)



Article 8 - Effective Date

(35 ILCS 645/Art. 8 heading)

(35 ILCS 645/99)
Sec. 99. Effective date. Except as provided in Article 4, this Act takes effect on becoming law.
(Source: P.A. 90-561, eff. 12-16-97.)






35 ILCS 705/ - Tax Collection Suit Act.

(35 ILCS 705/0.01) (from Ch. 120, par. 880)
Sec. 0.01. Short title. This Act may be cited as the Tax Collection Suit Act.
(Source: P.A. 86-1324.)

(35 ILCS 705/1) (from Ch. 120, par. 881)
Sec. 1. At the request of any officer or agency charged with the responsibility of collecting any tax that is imposed by this State or that is collectible by this State on behalf of a political subdivision thereof, the Attorney General of this State may bring suit, in the name of this State or in the name of the officer or agency on whose behalf the suit is brought, in the appropriate court of any other state, to collect any tax legally due to this State or to the political subdivision on whose behalf this State is required or authorized to act as a tax collector. Any political subdivision of this State or the appropriate officer thereof, acting in its behalf, may bring suit in the appropriate court of any other state to collect any tax legally due to such political subdivision.
(Source: Laws 1967, p. 1770.)

(35 ILCS 705/2) (from Ch. 120, par. 882)
Sec. 2. The courts of this State shall recognize and enforce liabilities for taxes lawfully imposed by any other state of the United States, or a political subdivision of any such state, which state extends a like comity to this State, and the duly authorized officer or agency of any such other state, or political subdivision thereof, may sue for the collection of such taxes in the courts of this State.
A certificate by the Secretary of State of such other state that the officer or agency suing for the collection of such a tax is duly authorized to collect the same shall be conclusive proof of such authority.
(Source: Laws 1967, p. 1770.)

(35 ILCS 705/3) (from Ch. 120, par. 883)
Sec. 3. For the purposes of this Act, the words "tax" and "taxes" shall include interest and penalties due under any taxing statute, and liability for such interest or penalties, or both, due under a taxing statute of another state, or political subdivision thereof, shall be recognized and enforced by the courts of this State to the same extent that the laws of such other state permit the enforcement in its courts of liability for such interest or penalties, or both, due under the tax laws of this State or any political subdivision thereof.
(Source: Laws 1967, p. 1770.)



35 ILCS 717/ - Reciprocal Tax Collection Act.

Article 5 - Reciprocal Tax Collection Act

(35 ILCS 717/Art. 5 heading)

(35 ILCS 717/5-1)
Sec. 5-1. Short title. This Act may be cited as the Reciprocal Tax Collection Act.
(Source: P.A. 96-1383, eff. 1-1-11.)

(35 ILCS 717/5-5)
Sec. 5-5. Collection of tax liabilities of other states and the District of Columbia.
(a) Definitions. For purposes of this Section:
(1) "Taxpayer" means any person identified by a

claimant state under this Section as owing taxes to a claimant state.

(2) "Claimant state" means any other state of the

United States or the District of Columbia with whom the Director has entered an agreement for reciprocal collection of taxes under Section 2505-640 of the Department of Revenue Law of the Civil Administrative Code of Illinois.

(3) "Taxes" means any amount of tax imposed under the

laws of the claimant state or any political subdivision of the claimant state, including additions to tax for penalties and interest, that is finally due and payable to the claimant state by a taxpayer, and with respect to which all administrative or judicial remedies, other than a claim for refund of amounts collected in payment of the tax, have been exhausted or have lapsed, and that is legally enforceable under the laws of the claimant state against the taxpayer, whether or not there is an outstanding judgment for that sum.

(4) "Tax officer" means a unit or official of a

claimant state, or the duly authorized agent of that unit or official, charged with the imposition, assessment, or collection of taxes of that state.

(5) "Director" means the Illinois Director of Revenue.
(b) Request of claimant state for collection.
(1) Upon the request and certification of the tax

officer of a claimant state to the Director that a taxpayer owes taxes to that claimant state, the Director may collect those taxes, using all legal authority available to the Department of Revenue to collect debt, and shall deposit the amounts collected into the Reciprocal Tax Collection Fund and order payment to the claimant state under Section 5-10 of this Act.

(2) The certification shall include:
(A) the full name and address of the taxpayer;
(B) the taxpayer's Social Security number or

federal employer identification number;

(C) the amount of the tax for the taxable period

sought to be collected, including a detailed statement for each taxable period showing tax, interest, and penalty;

(D) a statement whether the taxpayer filed a tax

return with the claimant state for the tax, and, if so, whether that tax return was filed under protest; and

(E) a statement that all administrative or

judicial remedies, other than a claim for refund of amounts collected in payment of the tax, have been exhausted or have lapsed and that the amount of taxes is legally enforceable under the laws of that state against the taxpayer.

(3) Upon receipt by the Director of the required

certification, the Director shall notify the taxpayer by first-class mail to the taxpayer's last-known address that the Director has received a request from the claimant state to collect taxes from the taxpayer, that the taxpayer has the right to protest the collection of those taxes by the Director for the claimant state, that failure to file a protest in accordance with item (4) of subsection (b) of this Section shall constitute a waiver of any demand against this State on account of the collection of those taxes and that the amount, upon collection, will be paid over to the claimant state. The notice shall include a copy of the certification by the tax officer of the claimant state. Sixty days after the date on which it is mailed, a notice under this subsection shall be final except only for such amounts as to which the taxpayer has filed, as provided in item (4) of subsection (b) of this Section, a written protest with the Director.

(4) Any taxpayer notified in accordance with item (3)

of subsection (b) of this Section may, on or before the 60th day after the mailing of the notice by the Director, protest the collection of all or a portion of such taxes by filing with the Director a written protest in which the taxpayer shall set forth the grounds on which the protest is based. If a timely protest is filed, the Director shall refrain from collecting the taxes and shall send a copy of the protest to the claimant state for determination of the protest on its merits in accordance with the laws of that state. In the case of a taxpayer that did not file a tax return for the tax for the taxable period sought to be collected and where the amount of taxes owed to the claimant state is based on an assessment made against the taxpayer by the tax officer of the claimant state, and where the taxpayer has filed a timely protest under this subsection, the Director shall require the claimant state to certify that the assessment was contested before and adjudicated by an administrative or judicial tribunal of competent jurisdiction in the claimant state. If the Director is satisfied that the taxpayer's written protest is based on a bona fide contention that the claimant state did not have jurisdiction to tax the taxpayer, the Director shall require the claimant state to certify that the assessment was contested before and adjudicated by a judicial tribunal of competent jurisdiction in the claimant state. If the claimant state fails, on or before the 45th day after the sending of the copy of the protest by the Director to the claimant state, to certify to the Director that the claimant state has reviewed the stated grounds on which the protest is based, and to renew the certification described in item (2) of subsection (b) of this Section, the Director shall not collect the taxes. If the certifications are made within that time period, and if the Director is satisfied that the certifications are true, accurate, and complete, the Director shall collect the tax.

(Source: P.A. 96-1383, eff. 1-1-11.)

(35 ILCS 717/5-10)
Sec. 5-10. Expenditures from the Reciprocal Tax Collection Fund.
(a) The Director shall order paid and the State Comptroller shall pay from the Reciprocal Tax Collection Fund to the claimant state the amount of taxes certified by the Director to the Comptroller as collected under this Act on behalf of the claimant state pursuant to a request under subsection (b) of Section 5-5 of this Act.
(b) This Act shall constitute an irrevocable and continuing appropriation from the Reciprocal Tax Collection Fund for the purpose of paying amounts collected to claimant states upon the order of the Director in accordance with the provisions of this Section.
(Source: P.A. 96-1383, eff. 1-1-11.)

(35 ILCS 717/5-15)
Sec. 5-15. Effect of payment to claimant state. Upon payment to a claimant state of an amount certified in a request for collection under subsection (b) of Section 5-5 of this Act, the Director and this State shall be discharged of any obligation or liability to a taxpayer with respect to the amounts collected from the taxpayer and paid to the claimant state pursuant to this Act. Any action for refund of those amounts shall lie only against the claimant state.
(Source: P.A. 96-1383, eff. 1-1-11.)

(35 ILCS 717/5-90)
Sec. 5-90. (Amendatory provisions; text omitted).
(Source: P.A. 96-1383, eff. 1-1-11; text omitted.)

(35 ILCS 717/5-95)
Sec. 5-95. (Amendatory provisions; text omitted).
(Source: P.A. 96-1383, eff. 1-1-11; text omitted.)



Article 10 - Amendatory Provisions

(35 ILCS 717/Art. 10 heading)



Article 99 - Effective date

(35 ILCS 717/Art. 99 heading)

(35 ILCS 717/99-99)
Sec. 99-99. Effective date. This Act takes effect January 1, 2011.
(Source: P.A. 96-1383, eff. 1-1-11.)






35 ILCS 720/ - Local Tax Collection Act.

(35 ILCS 720/0.01) (from Ch. 120, par. 1900)
Sec. 0.01. Short title. This Act may be cited as the Local Tax Collection Act.
(Source: P.A. 86-1324.)

(35 ILCS 720/1) (from Ch. 120, par. 1901)
Sec. 1. (a) The Department of Revenue and any unit of local government may agree to the Department's collecting, and transmitting back to the unit of local government, any tax lawfully imposed by that unit of local government, the subject of which is similar to that of a tax imposed by the State and collected by the Department of Revenue, unless the General Assembly has specifically required a different method of collection for such tax. However, the Department may not enter into a contract with any unit of local government pursuant to this Act for the collection of any tax based on the sale or use of tangible personal property generally, not including taxes based only on the sale or use of specifically limited kinds of tangible personal property, unless the ordinance adopted by the unit of local government imposes a sales or use tax which is substantively identical to and which contains the same exemptions as the taxes imposed by the unit of local government's ordinances authorized by the Home Rule or Non-Home Rule Municipal or County Retailers' Occupation Tax Act, the Home Rule or Non-Home Rule Municipal or County Use Tax, or any other Retailers' Occupation Tax Act or Law that is administered by the Department of Revenue, as interpreted by the Department through its regulations as those Acts and as those regulations may from time to time be amended.
(b) Regarding the collection of a tax pursuant to this Section, the Department and any person subject to a tax collected by the Department pursuant to this Section shall, as much as practicable, have the same rights, remedies, privileges, immunities, powers and duties, and be subject to the same conditions, restrictions, limitations, penalties, definitions of terms and procedures, as those set forth in the Act imposing the State tax, the subject of which is similar to the tax being collected by the Department pursuant to this Section. The Department and unit of local government shall specifically agree in writing to such rights, remedies, privileges, immunities, powers, duties, conditions, restrictions, limitations, penalties, definitions of terms and procedures, as well as any other terms deemed necessary or advisable. All terms so agreed upon shall be incorporated into an ordinance of such unit of local government, and the Department shall not collect the tax pursuant to this Section until such ordinance takes effect.
(c) (1) The Department shall forthwith pay over to the State Treasurer, ex officio, as trustee, all taxes and penalties collected hereunder. On or before the 25th day of each calendar month, the Department shall prepare and certify to the Comptroller the disbursement of stated sums of money to named units of local government from which retailers or other taxpayers have paid taxes or penalties hereunder to the Department during the second preceding calendar month.
(i) The amount to be paid to each unit of local government shall equal the taxes and penalties collected by the Department for the unit of local government pursuant to this Section during the second preceding calendar month (not including credit memoranda), plus an amount the Department determines is necessary to offset any amounts which were erroneously paid to a different taxing body, and not including (i) an amount equal to the amount of refunds made during the second preceding calendar month by the Department of behalf of such county or municipality and (ii) any amount which the Department determines is necessary to offset any amounts which are payable to a different taxing body but were erroneously paid to the municipality or county, less 2% of the balance, or any greater amount of the balance as provided in the agreement between the Department and the unit of local government required under this Section, which sum shall be retained by the State Treasurer.
(ii) With respect to the amount to be retained by the State Treasurer pursuant to subparagraph (i), the Department, at the time of each monthly disbursement to the units of local government, shall prepare and certify to the Comptroller the amount so retained by the State Treasurer, which shall be transferred into the Tax Compliance and Administration Fund and used by the Department, subject to appropriation, to cover the costs incurred by the Department in collecting taxes and penalties.
(2) Within 10 days after receiving the certifications described in paragraph (1), the Comptroller shall issue orders for payment of the amounts specified in subparagraph (i) of paragraph (1).
(d) Any unit of local government which imposes a tax collected by the Department pursuant to this Section must file a certified copy of the ordinance imposing the tax with the Department within 10 days after its passage. Beginning on June 30, 2016 (the effective date of Public Act 99-517), an ordinance or resolution imposing or discontinuing a tax collected by the Department under this Section or effecting a change in the rate thereof shall either (i) be adopted and a certified copy thereof filed with the Department on or before the first day of April, whereupon the Department shall proceed to administer and enforce the tax imposition, discontinuance, or rate change as of the first day of July next following the adoption and filing; or (ii) be adopted and certified copy thereof filed with the Department on or before the first day of October, whereupon the Department shall proceed to administer and enforce the tax imposition, discontinuance, or rate change as of the first day of January next following the adoption and filing.
(e) It is declared to be the law of this State, pursuant to paragraph (g) of Section 6 of Article VII of the Illinois Constitution, that Public Act 85-1215 is a denial of the power of a home rule unit to fail to comply with the requirements of subsection (d) of this Section.
(Source: P.A. 99-517, eff. 6-30-16; 100-201, eff. 8-18-17.)



35 ILCS 730/ - Federal Excise Tax Refund Act.

(35 ILCS 730/1) (from Ch. 127, par. 39d-1)
Sec. 1. Every user who reimbursed a retailer for Illinois or municipal or county retailers' occupation tax or paid use tax on the amount of the Federal excise tax on manufacturers of motor vehicles when purchasing a motor vehicle in Illinois between August 16, 1971, and December 10, 1971, upon proving to the Department of Revenue (hereinafter called the Department) that such user has received a refund of such Federal excise tax, may, prior to July 1, 1976, file a claim directly with the Department to recover the amount of such use tax or reimbursement for retailers' occupation tax or municipal retailers' occupation tax or county retailers' occupation tax. The Department shall prescribe the claim form and shall establish the necessary procedures for processing such claim. After making any such refund, if the Department finds that the retailer who collected such tax or reimbursement therefor from the user did not remit such tax to the Department, it shall collect the tax from such retailer. For this purpose, all the provisions of Sections 4, 5, 5a, 5b, 5c, 5d, 5e, 5f, 5g, 5h, 5i, and 5j of the "Retailers' Occupation Tax Act", approved June 28, 1933, as now or hereafter amended, shall apply to the subject matter of this Act to the same extent as if such provisions were included herein.
(Source: P.A. 78-982.)

(35 ILCS 730/1.1) (from Ch. 127, par. 39d-1.1)
Sec. 1.1. Short title. This Act may be cited as the Federal Excise Tax Refund Act.
(Source: P.A. 86-1324.)



35 ILCS 735/ - Uniform Penalty and Interest Act.

(35 ILCS 735/3-1) (from Ch. 120, par. 2603-1)
Sec. 3-1. This Article may be cited as the Uniform Penalty and Interest Act.
(Source: P.A. 87-205.)

(35 ILCS 735/3-1A) (from Ch. 120, par. 2603-1A)
Sec. 3-1A. In this Article, references to this "Act" mean this "Article" and references to "Department" mean the Department of Revenue. Unless otherwise specified in a tax Act, this Act applies to all taxes administered by the Department of Revenue, except for the Racing Privilege Tax Act, the provisions of the Property Tax Code except as expressly provided in Section 31-15 of the Property Tax Code, the Real Estate Transfer Tax Act, and the Coin Operated Amusement Device Tax.
(Source: P.A. 98-929, eff. 8-15-14.)

(35 ILCS 735/3-2) (from Ch. 120, par. 2603-2)
Sec. 3-2. Interest.
(a) Interest paid by the Department to taxpayers and interest charged to taxpayers by the Department shall be paid at the annual rate determined by the Department. For periods prior to January 1, 2004, and after December 31, 2013, that rate shall be the underpayment rate established under Section 6621 of the Internal Revenue Code. For periods after December 31, 2003, and prior to January 1, 2014, that rate shall be:
(1) for the one-year period beginning with the date

of underpayment or overpayment, the short-term federal rate established under Section 6621 of the Internal Revenue Code.

(2) for any period beginning the day after the

one-year period described in paragraph (1) of this subsection (a), the underpayment rate established under Section 6621 of the Internal Revenue Code.

(b) The interest rate shall be adjusted on a semiannual basis, on January 1 and July 1, based upon the underpayment rate or short-term federal rate going into effect on that January 1 or July 1 under Section 6621 of the Internal Revenue Code.
(c) This subsection (c) is applicable to returns due on and before December 31, 2000. Interest shall be simple interest calculated on a daily basis. Interest shall accrue upon tax and penalty due. If notice and demand is made for the payment of any amount of tax due and if the amount due is paid within 30 days after the date of such notice and demand, interest under this Section on the amount so paid shall not be imposed for the period after the date of the notice and demand.
(c-5) This subsection (c-5) is applicable to returns due on and after January 1, 2001. Interest shall be simple interest calculated on a daily basis. Interest shall accrue upon tax due. If notice and demand is made for the payment of any amount of tax due and if the amount due is paid within 30 days after the date of the notice and demand, interest under this Section on the amount so paid shall not be imposed for the period after the date of the notice and demand.
(d) No interest shall be paid upon any overpayment of tax if the overpayment is refunded or a credit approved within 90 days after the last date prescribed for filing the original return, or within 90 days of the receipt of the processable return, or within 90 days after the date of overpayment, whichever date is latest, as determined without regard to processing time by the Comptroller or without regard to the date on which the credit is applied to the taxpayer's account. In order for an original return to be processable for purposes of this Section, it must be in the form prescribed or approved by the Department, signed by the person authorized by law, and contain all information, schedules, and support documents necessary to determine the tax due and to make allocations of tax as prescribed by law. For the purposes of computing interest, a return shall be deemed to be processable unless the Department notifies the taxpayer that the return is not processable within 90 days after the receipt of the return; however, interest shall not accumulate for the period following this date of notice. Interest on amounts refunded or credited pursuant to the filing of an amended return or claim for refund shall be determined from the due date of the original return or the date of overpayment, whichever is later, to the date of payment by the Department without regard to processing time by the Comptroller or the date of credit by the Department or without regard to the date on which the credit is applied to the taxpayer's account. If a claim for refund relates to an overpayment attributable to a net loss carryback as provided by Section 207 of the Illinois Income Tax Act, the date of overpayment shall be the last day of the taxable year in which the loss was incurred.
(e) Interest on erroneous refunds. Any portion of the tax imposed by an Act to which this Act is applicable or any interest or penalty which has been erroneously refunded and which is recoverable by the Department shall bear interest from the date of payment of the refund. However, no interest will be charged if the erroneous refund is for an amount less than $500 and is due to a mistake of the Department.
(f) If a taxpayer has a tax liability for the taxable period ending after June 30, 1983 and prior to July 1, 2002 that is eligible for amnesty under the Tax Delinquency Amnesty Act and the taxpayer fails to satisfy the tax liability during the amnesty period provided for in that Act for that taxable period, then the interest charged by the Department under this Section shall be imposed at a rate that is 200% of the rate that would otherwise be imposed under this Section.
(g) If a taxpayer has a tax liability for the taxable period ending after June 30, 2002 and prior to July 1, 2009 that is eligible for amnesty under the Tax Delinquency Amnesty Act, except for any tax liability reported pursuant to Section 506(b) of the Illinois Income Tax Act (35 ILCS 5/506(b)) that is not final, and the taxpayer fails to satisfy the tax liability during the amnesty period provided for in that Act for that taxable period, then the interest charged by the Department under this Section shall be imposed in an amount that is 200% of the amount that would otherwise be imposed under this Section.
(h) No interest shall be paid to a taxpayer on any refund allowed under the Tax Delinquency Amnesty Act.
(Source: P.A. 98-425, eff. 8-16-13.)

(35 ILCS 735/3-3) (from Ch. 120, par. 2603-3)
Sec. 3-3. Penalty for failure to file or pay.
(a) This subsection (a) is applicable before January 1, 1996. A penalty of 5% of the tax required to be shown due on a return shall be imposed for failure to file the tax return on or before the due date prescribed for filing determined with regard for any extension of time for filing (penalty for late filing or nonfiling). If any unprocessable return is corrected and filed within 21 days after notice by the Department, the late filing or nonfiling penalty shall not apply. If a penalty for late filing or nonfiling is imposed in addition to a penalty for late payment, the total penalty due shall be the sum of the late filing penalty and the applicable late payment penalty. Beginning on the effective date of this amendatory Act of 1995, in the case of any type of tax return required to be filed more frequently than annually, when the failure to file the tax return on or before the date prescribed for filing (including any extensions) is shown to be nonfraudulent and has not occurred in the 2 years immediately preceding the failure to file on the prescribed due date, the penalty imposed by Section 3-3(a) shall be abated.
(a-5) This subsection (a-5) is applicable to returns due on and after January 1, 1996 and on or before December 31, 2000. A penalty equal to 2% of the tax required to be shown due on a return, up to a maximum amount of $250, determined without regard to any part of the tax that is paid on time or by any credit that was properly allowable on the date the return was required to be filed, shall be imposed for failure to file the tax return on or before the due date prescribed for filing determined with regard for any extension of time for filing. However, if any return is not filed within 30 days after notice of nonfiling mailed by the Department to the last known address of the taxpayer contained in Department records, an additional penalty amount shall be imposed equal to the greater of $250 or 2% of the tax shown on the return. However, the additional penalty amount may not exceed $5,000 and is determined without regard to any part of the tax that is paid on time or by any credit that was properly allowable on the date the return was required to be filed (penalty for late filing or nonfiling). If any unprocessable return is corrected and filed within 30 days after notice by the Department, the late filing or nonfiling penalty shall not apply. If a penalty for late filing or nonfiling is imposed in addition to a penalty for late payment, the total penalty due shall be the sum of the late filing penalty and the applicable late payment penalty. In the case of any type of tax return required to be filed more frequently than annually, when the failure to file the tax return on or before the date prescribed for filing (including any extensions) is shown to be nonfraudulent and has not occurred in the 2 years immediately preceding the failure to file on the prescribed due date, the penalty imposed by Section 3-3(a-5) shall be abated.
(a-10) This subsection (a-10) is applicable to returns due on and after January 1, 2001. A penalty equal to 2% of the tax required to be shown due on a return, up to a maximum amount of $250, reduced by any tax that is paid on time or by any credit that was properly allowable on the date the return was required to be filed, shall be imposed for failure to file the tax return on or before the due date prescribed for filing determined with regard for any extension of time for filing. However, if any return is not filed within 30 days after notice of nonfiling mailed by the Department to the last known address of the taxpayer contained in Department records, an additional penalty amount shall be imposed equal to the greater of $250 or 2% of the tax shown on the return. However, the additional penalty amount may not exceed $5,000 and is determined without regard to any part of the tax that is paid on time or by any credit that was properly allowable on the date the return was required to be filed (penalty for late filing or nonfiling). If any unprocessable return is corrected and filed within 30 days after notice by the Department, the late filing or nonfiling penalty shall not apply. If a penalty for late filing or nonfiling is imposed in addition to a penalty for late payment, the total penalty due shall be the sum of the late filing penalty and the applicable late payment penalty. In the case of any type of tax return required to be filed more frequently than annually, when the failure to file the tax return on or before the date prescribed for filing (including any extensions) is shown to be nonfraudulent and has not occurred in the 2 years immediately preceding the failure to file on the prescribed due date, the penalty imposed by this subsection (a-10) shall be abated. This subsection (a-10) does not apply to transaction reporting returns required by Section 3 of the Retailers' Occupation Tax Act and Section 9 of the Use Tax Act that would not, when properly prepared and filed, result in the imposition of a tax; however, those returns are subject to the penalty set forth in subsection (a-15).
(a-15) A penalty of $100 shall be imposed for failure to file a transaction reporting return required by Section 3 of the Retailers' Occupation Tax Act and Section 9 of the Use Tax Act on or before the date a return is required to be filed; provided, however, that this penalty shall be imposed only if the return when properly prepared and filed would not result in the imposition of a tax. If such a transaction reporting return would result in the imposition of a tax when properly prepared and filed, then that return is subject to the provisions of subsection (a-10).
(b) This subsection is applicable before January 1, 1998. A penalty of 15% of the tax shown on the return or the tax required to be shown due on the return shall be imposed for failure to pay:
(1) the tax shown due on the return on or before the

due date prescribed for payment of that tax, an amount of underpayment of estimated tax, or an amount that is reported in an amended return other than an amended return timely filed as required by subsection (b) of Section 506 of the Illinois Income Tax Act (penalty for late payment or nonpayment of admitted liability); or

(2) the full amount of any tax required to be shown

due on a return and which is not shown (penalty for late payment or nonpayment of additional liability), within 30 days after a notice of arithmetic error, notice and demand, or a final assessment is issued by the Department. In the case of a final assessment arising following a protest and hearing, the 30-day period shall not begin until all proceedings in court for review of the final assessment have terminated or the period for obtaining a review has expired without proceedings for a review having been instituted. In the case of a notice of tax liability that becomes a final assessment without a protest and hearing, the penalty provided in this paragraph (2) shall be imposed at the expiration of the period provided for the filing of a protest.

(b-5) This subsection is applicable to returns due on and after January 1, 1998 and on or before December 31, 2000. A penalty of 20% of the tax shown on the return or the tax required to be shown due on the return shall be imposed for failure to pay:
(1) the tax shown due on the return on or before the

due date prescribed for payment of that tax, an amount of underpayment of estimated tax, or an amount that is reported in an amended return other than an amended return timely filed as required by subsection (b) of Section 506 of the Illinois Income Tax Act (penalty for late payment or nonpayment of admitted liability); or

(2) the full amount of any tax required to be shown

due on a return and which is not shown (penalty for late payment or nonpayment of additional liability), within 30 days after a notice of arithmetic error, notice and demand, or a final assessment is issued by the Department. In the case of a final assessment arising following a protest and hearing, the 30-day period shall not begin until all proceedings in court for review of the final assessment have terminated or the period for obtaining a review has expired without proceedings for a review having been instituted. In the case of a notice of tax liability that becomes a final assessment without a protest and hearing, the penalty provided in this paragraph (2) shall be imposed at the expiration of the period provided for the filing of a protest.

(b-10) This subsection (b-10) is applicable to returns due on and after January 1, 2001 and on or before December 31, 2003. A penalty shall be imposed for failure to pay:
(1) the tax shown due on a return on or before the

due date prescribed for payment of that tax, an amount of underpayment of estimated tax, or an amount that is reported in an amended return other than an amended return timely filed as required by subsection (b) of Section 506 of the Illinois Income Tax Act (penalty for late payment or nonpayment of admitted liability). The amount of penalty imposed under this subsection (b-10)(1) shall be 2% of any amount that is paid no later than 30 days after the due date, 5% of any amount that is paid later than 30 days after the due date and not later than 90 days after the due date, 10% of any amount that is paid later than 90 days after the due date and not later than 180 days after the due date, and 15% of any amount that is paid later than 180 days after the due date. If notice and demand is made for the payment of any amount of tax due and if the amount due is paid within 30 days after the date of the notice and demand, then the penalty for late payment or nonpayment of admitted liability under this subsection (b-10)(1) on the amount so paid shall not accrue for the period after the date of the notice and demand.

(2) the full amount of any tax required to be shown

due on a return and that is not shown (penalty for late payment or nonpayment of additional liability), within 30 days after a notice of arithmetic error, notice and demand, or a final assessment is issued by the Department. In the case of a final assessment arising following a protest and hearing, the 30-day period shall not begin until all proceedings in court for review of the final assessment have terminated or the period for obtaining a review has expired without proceedings for a review having been instituted. The amount of penalty imposed under this subsection (b-10)(2) shall be 20% of any amount that is not paid within the 30-day period. In the case of a notice of tax liability that becomes a final assessment without a protest and hearing, the penalty provided in this subsection (b-10)(2) shall be imposed at the expiration of the period provided for the filing of a protest.

(b-15) This subsection (b-15) is applicable to returns due on and after January 1, 2004 and on or before December 31, 2004. A penalty shall be imposed for failure to pay the tax shown due or required to be shown due on a return on or before the due date prescribed for payment of that tax, an amount of underpayment of estimated tax, or an amount that is reported in an amended return other than an amended return timely filed as required by subsection (b) of Section 506 of the Illinois Income Tax Act (penalty for late payment or nonpayment of admitted liability). The amount of penalty imposed under this subsection (b-15)(1) shall be 2% of any amount that is paid no later than 30 days after the due date, 10% of any amount that is paid later than 30 days after the due date and not later than 90 days after the due date, 15% of any amount that is paid later than 90 days after the due date and not later than 180 days after the due date, and 20% of any amount that is paid later than 180 days after the due date. If notice and demand is made for the payment of any amount of tax due and if the amount due is paid within 30 days after the date of this notice and demand, then the penalty for late payment or nonpayment of admitted liability under this subsection (b-15)(1) on the amount so paid shall not accrue for the period after the date of the notice and demand.
(b-20) This subsection (b-20) is applicable to returns due on and after January 1, 2005.
(1) A penalty shall be imposed for failure to pay,

prior to the due date for payment, any amount of tax the payment of which is required to be made prior to the filing of a return or without a return (penalty for late payment or nonpayment of estimated or accelerated tax). The amount of penalty imposed under this paragraph (1) shall be 2% of any amount that is paid no later than 30 days after the due date and 10% of any amount that is paid later than 30 days after the due date.

(2) A penalty shall be imposed for failure to pay the

tax shown due or required to be shown due on a return on or before the due date prescribed for payment of that tax or an amount that is reported in an amended return other than an amended return timely filed as required by subsection (b) of Section 506 of the Illinois Income Tax Act (penalty for late payment or nonpayment of tax). The amount of penalty imposed under this paragraph (2) shall be 2% of any amount that is paid no later than 30 days after the due date, 10% of any amount that is paid later than 30 days after the due date and prior to the date the Department has initiated an audit or investigation of the taxpayer, and 20% of any amount that is paid after the date the Department has initiated an audit or investigation of the taxpayer; provided that the penalty shall be reduced to 15% if the entire amount due is paid not later than 30 days after the Department has provided the taxpayer with an amended return (following completion of an occupation, use, or excise tax audit) or a form for waiver of restrictions on assessment (following completion of an income tax audit); provided further that the reduction to 15% shall be rescinded if the taxpayer makes any claim for refund or credit of the tax, penalties, or interest determined to be due upon audit, except in the case of a claim filed pursuant to subsection (b) of Section 506 of the Illinois Income Tax Act or to claim a carryover of a loss or credit, the availability of which was not determined in the audit. For purposes of this paragraph (2), any overpayment reported on an original return that has been allowed as a refund or credit to the taxpayer shall be deemed to have not been paid on or before the due date for payment and any amount paid under protest pursuant to the provisions of the State Officers and Employees Money Disposition Act shall be deemed to have been paid after the Department has initiated an audit and more than 30 days after the Department has provided the taxpayer with an amended return (following completion of an occupation, use, or excise tax audit) or a form for waiver of restrictions on assessment (following completion of an income tax audit).

(3) The penalty imposed under this subsection (b-20)

shall be deemed assessed at the time the tax upon which the penalty is computed is assessed, except that, if the reduction of the penalty imposed under paragraph (2) of this subsection (b-20) to 15% is rescinded because a claim for refund or credit has been filed, the increase in penalty shall be deemed assessed at the time the claim for refund or credit is filed.

(c) For purposes of the late payment penalties, the basis of the penalty shall be the tax shown or required to be shown on a return, whichever is applicable, reduced by any part of the tax which is paid on time and by any credit which was properly allowable on the date the return was required to be filed.
(d) A penalty shall be applied to the tax required to be shown even if that amount is less than the tax shown on the return.
(e) This subsection (e) is applicable to returns due before January 1, 2001. If both a subsection (b)(1) or (b-5)(1) penalty and a subsection (b)(2) or (b-5)(2) penalty are assessed against the same return, the subsection (b)(2) or (b-5)(2) penalty shall be assessed against only the additional tax found to be due.
(e-5) This subsection (e-5) is applicable to returns due on and after January 1, 2001. If both a subsection (b-10)(1) penalty and a subsection (b-10)(2) penalty are assessed against the same return, the subsection (b-10)(2) penalty shall be assessed against only the additional tax found to be due.
(f) If the taxpayer has failed to file the return, the Department shall determine the correct tax according to its best judgment and information, which amount shall be prima facie evidence of the correctness of the tax due.
(g) The time within which to file a return or pay an amount of tax due without imposition of a penalty does not extend the time within which to file a protest to a notice of tax liability or a notice of deficiency.
(h) No return shall be determined to be unprocessable because of the omission of any information requested on the return pursuant to Section 2505-575 of the Department of Revenue Law (20 ILCS 2505/2505-575).
(i) If a taxpayer has a tax liability for the taxable period ending after June 30, 1983 and prior to July 1, 2002 that is eligible for amnesty under the Tax Delinquency Amnesty Act and the taxpayer fails to satisfy the tax liability during the amnesty period provided for in that Act for that taxable period, then the penalty imposed by the Department under this Section shall be imposed in an amount that is 200% of the amount that would otherwise be imposed under this Section.
(j) If a taxpayer has a tax liability for the taxable period ending after June 30, 2002 and prior to July 1, 2009 that is eligible for amnesty under the Tax Delinquency Amnesty Act, except for any tax liability reported pursuant to Section 506(b) of the Illinois Income Tax Act (35 ILCS 5/506(b)) that is not final, and the taxpayer fails to satisfy the tax liability during the amnesty period provided for in that Act for that taxable period, then the penalty imposed by the Department under this Section shall be imposed in an amount that is 200% of the amount that would otherwise be imposed under this Section.
(Source: P.A. 98-425, eff. 8-16-13; 99-335, eff. 8-10-15.)

(35 ILCS 735/3-4) (from Ch. 120, par. 2603-4)
Sec. 3-4. Penalty for failure to file correct information returns.
(a) Failure to file correct information returns - imposition of penalty.
(1) In general. Unless otherwise provided in a tax

Act, in the case of a failure described in paragraph (2) of this subsection (a) by any person with respect to an information return, that person shall pay a penalty of $5 for each return or statement with respect to which the failure occurs, but the total amount imposed on that person for all such failures during any calendar year shall not exceed $25,000.

(2) Failures subject to penalty. The following

failures are subject to the penalty imposed in paragraph (1) of this subsection (a):

(A) any failure to file an information return

with the Department on or before the required filing date, or

(B) any failure to include all of the information

required to be shown on the return or the inclusion of incorrect information.

(b) Reduction where correction in specified period.
(1) Correction within 60 days. If any failure

described in subsection (a) (2) is corrected within 60 days after the required filing date:

(A) the penalty imposed by subsection (a) shall

be reduced by 50%; and

(B) the total amount imposed on the person for

all such failures during any calendar year which are so corrected shall not exceed 50% of the maximum prescribed in subsection (a) (1).

(c) Information return defined. An information return is any tax return required by a tax Act to be filed with the Department that does not, by law, require the payment of a tax liability.
(d) If a taxpayer has a tax liability for the taxable period ending after June 30, 1983 and prior to July 1, 2002 that is eligible for amnesty under the Tax Delinquency Amnesty Act and the taxpayer fails to satisfy the tax liability during the amnesty period provided for in that Act for that taxable period, then the penalty imposed by the Department under this Section shall be imposed in an amount that is 200% of the amount that would otherwise be imposed under this Section.
(e) If a taxpayer has a tax liability for the taxable period ending after June 30, 2002 and prior to July 1, 2009 that is eligible for amnesty under the Tax Delinquency Amnesty Act, except for any tax liability reported pursuant to Section 506(b) of the Illinois Income Tax Act (35 ILCS 5/506(b)) that is not final, and the taxpayer fails to satisfy the tax liability during the amnesty period provided for in that Act for that taxable period, then the penalty imposed by the Department under this Section shall be imposed in an amount that is 200% of the amount that would otherwise be imposed under this Section.
(Source: P.A. 96-1435, eff. 8-16-10.)

(35 ILCS 735/3-4.5)
Sec. 3-4.5. Collection penalty.
(a) If any liability (including any liability for penalties or interest imposed under this Act) owed by a taxpayer with respect to any return due on or after July 1, 2003, is not paid in full prior to the date specified in subsection (b) of this Section, a collection penalty shall be imposed on the taxpayer. The penalty shall be deemed assessed as of the date specified in subsection (b) of this Section and shall be considered additional State tax of the taxpayer imposed under the law under which the tax being collected was imposed.
(b) The penalty under subsection (a) of this Section shall be imposed if full payment is not received prior to the 31st day after a notice and demand, a notice of additional tax due or a request for payment of a final liability is issued by the Department.
(c) The penalty imposed under this Section shall be:
(1) $30 in any case in which the amount of the

liability shown on the notice and demand, notice of additional tax due, or other request for payment that remains unpaid as of the date specified in subsection (b) of this Section is less than $1,000; or

(2) $100 in any case in which the amount of the

liability shown on the notice and demand, notice of additional tax due, or other request for payment that remains unpaid as of the date specified in subsection (b) of this Section is $1,000 or more.

(Source: P.A. 93-32, eff. 6-20-03.)

(35 ILCS 735/3-5) (from Ch. 120, par. 2603-5)
Sec. 3-5. Penalty for negligence.
(a) If any return or amended return is prepared negligently, but without intent to defraud, and filed, in addition to any penalty imposed under Section 3-3 of this Act, a penalty shall be imposed in an amount equal to 20% of any resulting deficiency.
(b) Negligence includes any failure to make a reasonable attempt to comply with the provisions of any tax Act and includes careless, reckless, or intentional disregard of the law or regulations.
(c) No penalty shall be imposed under this Section if it is shown that failure to comply with the tax Act is due to reasonable cause. A taxpayer is not negligent if the taxpayer shows substantial authority to support the return as filed.
(d) If a taxpayer has a tax liability for the taxable period ending after June 30, 1983 and prior to July 1, 2002 that is eligible for amnesty under the Tax Delinquency Amnesty Act and the taxpayer fails to satisfy the tax liability during the amnesty period provided for in that Act for that taxable period, then the penalty imposed by the Department shall be imposed in an amount that is 200% of the amount that would otherwise be imposed in accordance with this Section.
(e) If a taxpayer has a tax liability for the taxable period ending after June 30, 2002 and prior to July 1, 2009 that is eligible for amnesty under the Tax Delinquency Amnesty Act, except for any tax liability reported pursuant to Section 506(b) of the Illinois Income Tax Act (35 ILCS 5/506(b)) that is not final, and the taxpayer fails to satisfy the tax liability during the amnesty period provided for in that Act for that taxable period, then the penalty imposed by the Department under this Section shall be imposed in an amount that is 200% of the amount that would otherwise be imposed under this Section.
(Source: P.A. 96-1435, eff. 8-16-10.)

(35 ILCS 735/3-6) (from Ch. 120, par. 2603-6)
Sec. 3-6. Penalty for fraud.
(a) If any return or amended return is filed with intent to defraud, in addition to any penalty imposed under Section 3-3 of this Act, a penalty shall be imposed in an amount equal to 50% of any resulting deficiency.
(b) If any claim is filed with intent to defraud, a penalty shall be imposed in an amount equal to 50% of the amount fraudulently claimed for credit or refund.
(c) If a taxpayer has a tax liability for the taxable period ending after June 30, 1983 and prior to July 1, 2002 that is eligible for amnesty under the Tax Delinquency Amnesty Act and the taxpayer fails to satisfy the tax liability during the amnesty period provided for in that Act for that taxable period, then the penalty imposed by the Department under this Section shall be imposed in an amount that is 200% of the amount that would otherwise be imposed under this Section.
(d) If a taxpayer has a tax liability for the taxable period ending after June 30, 2002 and prior to July 1, 2009 that is eligible for amnesty under the Tax Delinquency Amnesty Act, except for any tax liability reported pursuant to Section 506(b) of the Illinois Income Tax Act (35 ILCS 5/506(b)) that is not final, and the taxpayer fails to satisfy the tax liability during the amnesty period provided for in that Act for that taxable period, then the penalty imposed by the Department under this Section shall be imposed in an amount that is 200% of the amount that would otherwise be imposed under this Section.
(Source: P.A. 96-1435, eff. 8-16-10.)

(35 ILCS 735/3-7) (from Ch. 120, par. 2603-7)
Sec. 3-7. Personal Liability Penalty.
(a) Any officer or employee of any taxpayer subject to the provisions of a tax Act administered by the Department who has the control, supervision or responsibility of filing returns and making payment of the amount of any trust tax imposed in accordance with that Act and who wilfully fails to file the return or make the payment to the Department or wilfully attempts in any other manner to evade or defeat the tax shall be personally liable for a penalty equal to the total amount of tax unpaid by the taxpayer including interest and penalties thereon. The Department shall determine a penalty due under this Section according to its best judgment and information, and that determination shall be prima facie correct and shall be prima facie evidence of a penalty due under this Section. Proof of that determination by the Department shall be made at any hearing before it or in any legal proceeding by reproduced copy or computer printout of the Department's record relating thereto in the name of the Department under the certificate of the Director of Revenue. If reproduced copies of the Department's records are offered as proof of that determination, the Director must certify that those copies are true and exact copies of records on file with the Department. If computer print-outs of the Department's records are offered as proof of such determination, the Director must certify that those computer print-outs are true and exact representations of records properly entered into standard electronic computing equipment, in the regular course of the Department's business, at or reasonably near the time of the occurrence of the facts recorded, from trustworthy and reliable information. That certified reproduced copy or certified computer print-out shall without further proof, be admitted into evidence before the Department or in any legal proceeding and shall be prima facie proof of the correctness of the amount of tax or penalty due.
(b) The Department shall issue a notice of penalty liability for the amount claimed by the Department pursuant to this Section. Procedures for protest and review of a notice of penalty liability issued pursuant to this Section and assessment of the penalty due hereunder shall be the same as those prescribed for protest and review of a notice of tax liability or a notice of deficiency, as the case may be, and the assessment of tax liability under the Act imposing that liability.
(b-5) Any person filing an action under the Administrative Review Law to review a final assessment or revised final assessment (except a final assessment or revised final assessment relating to any trust tax imposed in accordance with the Illinois Income Tax Act) issued by the Department under this Section shall, within 20 days after filing the complaint, file a bond with good and sufficient surety or sureties residing in this State or licensed to do business in this State, or instead of bond, obtain an order from the court imposing a lien upon the plaintiff's property as hereinafter provided. If the person filing the complaint fails to comply with this bonding requirement within 20 days after filing the complaint, the Department shall file a motion to dismiss and the court shall dismiss the action unless the person filing the action complies with the bonding requirements set out with this provision within 30 days after the filing of the Department's motion to dismiss.
Upon dismissal of a complaint for failure to comply with this subsection, the court shall enter judgment against the taxpayer and in favor of the Department in the amount of the final assessment or revised final assessment, together with any interest that has accrued since the Department issued the final assessment or revised final assessment, and for costs. The judgment is enforceable as other judgments for the payment of money.
The amount of the bond shall be fixed and approved by the court, but shall not be less than the amount of the tax and penalty claimed to be due by the Department in its final assessment or revised final assessment to the person filing the bond, plus the amount of interest due from that person to the Department at the time when the Department issued its final assessment or revised final assessment to that person. The bond must be executed in favor of the Department and conditioned on the taxpayer's payment within 30 days after termination of the proceedings for judicial review of the amount of tax, penalty, and interest found by the court to be due in those proceedings. The bond, when filed and approved, is, from that time until 2 years after termination of the proceedings for judicial review in which the bond is filed, a lien against the real estate situated in the county in which the bond is filed of the person filing the bond and of the surety or sureties on the bond, until the condition of the bond is complied with or until the bond is canceled as provided in this subsection. The lien does not apply, however, to the real property of a corporate surety duly licensed to do business in this State. If the person filing the bond fails to keep its condition, the bond is forfeited, and the Department may institute an action upon the bond in its own name for the entire amount of the bond and costs. An action upon the bond is in addition to any other remedy provided by law. If the person filing the bond complies with its condition or if, in the proceedings for judicial review in which the bond is filed, the court determines that no tax, penalty, or interest is due, the bond shall be canceled by the issuer of the bond.
If the court finds in a particular case that the plaintiff cannot furnish a satisfactory surety or sureties for the kind of bond required in this subsection, the court may relieve the plaintiff of the obligation of filing a bond if, upon the timely application of the plaintiff for a lien in place of a bond and accompanying proof, the court is satisfied that a lien would secure the assessment as well as would a bond. Upon that finding, the court shall enter an order subjecting the plaintiff's real and personal property (including subsequently acquired property) situated in the county in which the order is entered to a lien in favor of the Department. The lien shall be for the amount of the tax and penalty claimed to be due by the Department in its final assessment or revised final assessment, plus the amount of interest due from that person to the Department at the time when the Department issued its final assessment or revised final assessment to that person. The lien shall continue until the court determines in the proceedings for judicial review that no tax, penalty, or interest is due, or until the plaintiff pays to the Department the tax, penalty, and interest secured by the lien. In its discretion, the court may impose a lien regardless of the ratio of the taxpayer's assets to the final assessment or revised final assessment plus the amount of the interest and penalty. This subsection does not give the Department a preference over the rights of a bona fide purchaser, mortgagee, judgment creditor, or other lien holder arising before the entry of the order creating the lien in favor of the Department. "Bona fide", as used in this subsection, does not include a mortgage of real or personal property or other credit transaction that results in the mortgagee or the holder of the security acting as trustee for unsecured creditors of the taxpayer who executed the chattel or real property mortgage or the document evidencing the credit transaction. The lien is inferior to the lien of general taxes, special assessments, and special taxes levied by a political subdivision of this State. The lien is not effective against a purchaser with respect to an item in a retailer's stock in trade purchased from the retailer in the usual course of the retailer's business. The lien may not be enforced against the household effects, wearing apparel, books, or tools or implements of a trade or profession kept for use by any person. The lien is not effective against real property unless and until a certified copy or memorandum of such order is recorded in the Office of the Recorder of Deeds for the county or counties in which the property is located. The lien is not effective against real property whose title is registered under the provisions of the Registered Titles (Torrens) Act until the provisions of Section 85 of that Act are complied with.
Service upon the Director of Revenue or the Assistant Director of Revenue of summons issued in an action to review a final administrative decision of the Department is service upon the Department. The Department shall certify the record of its proceedings if the taxpayer pays to it 75¢ per page of testimony taken before the Department and 25¢ per page of all other matters contained in the record, except that these charges may be waived when the Department is satisfied that the aggrieved party is a poor person who cannot afford to pay the charges. If payment for the record is not made by the taxpayer within 30 days after notice from the Department or the Attorney General of the cost, the court in which the proceeding is pending, on motion of the Department, shall dismiss the complaint and (when the administrative decision as to which the action for judicial review was filed is a final assessment or revised final assessment) shall enter judgment against the taxpayer and in favor of the Department for the amount of tax and penalty shown by the Department's final assessment or revised final assessment to be due, plus interest as provided for in this Act from the date when the liability upon which the interest accrued became delinquent until the entry of the judgment in the action for judicial review under the Administrative Review Law, and also for costs.
(c) The personal liability imposed by this Section shall survive the dissolution of a partnership, limited liability company, or corporation. No notice of penalty liability shall be issued after the expiration of 3 years after the date all proceedings in court for the review of any final or revised final assessments issued against a taxpayer which constitute the basis of such penalty liability have terminated or the time for the taking thereof has expired without such proceedings being instituted or after the expiration of 3 years after the date a return is filed with the Department by a taxpayer in cases where the return constitutes the basis of such liability. Interest shall continue to accrue on that portion of the penalty imposed by this Section which represents the tax unpaid by the taxpayer at the same rate and in the same amount as interest accrues on the tax unpaid by the taxpayer.
(d) In addition to any other remedy provided for by the laws of this State, and provided that no hearing or proceeding for review is pending, any Section of a tax Act which provides a means for collection of taxes shall in the same manner and to the same extent provide a means for the collection of the penalty imposed by this Section. The procedures for the filing of an action for collection of the penalty imposed by this Section shall be the same as those prescribed by a tax Act for the filing of an action for collection of the tax assessed under that Act. The time limitation period on the Department's right to bring suit to recover the amount of such tax, or portion thereof, or penalty or interest from such person, or if deceased or incompetent to file a claim thereof against his estate, shall not run during: (1) any period of time in which the order of any Court has the effect of enjoining or restraining the Department from bringing such suit or claim against such person, or (2) any period of time in which the order of the Court has the effect of enjoining or restraining the Department from bringing suit or initiating other proper proceedings for the collection of such amounts from the taxpayer, or (3) any period of time the person departs from and remains out of the State; but the foregoing provisions concerning absence from the State shall not apply to any case in which, at the time when a tax or penalty becomes due under this Act, the person allegedly liable therefor is not a resident of this State.
(e) For the purposes of this Section, "officer or employee of any taxpayer" includes a partner of a partnership, a manager or member of a limited liability corporation, and a member of a registered limited liability partnership.
(f) A trust tax is any tax for which an amount is collected or withheld by a taxpayer from another person, and any tax for which an amount is required to be collected or withheld by a taxpayer from another person, regardless of whether it is in fact collected or withheld.
(g) The personal liability imposed by this Section is in addition to liability incurred by a partner of a partnership or limited liability partnership resulting from the issuance of a notice of tax liability issued to the partnership or limited liability partnership.
(h) In addition to any other basis for imposition of liability under this Act including under subsection (a) of this Section, any person who collects, withholds, or receives a tax, or any amount represented to be a tax, from another person holds the amount so collected or withheld in special trust for the benefit of the Department and is liable to the Department for the amount so withheld or collected plus accrued interest and penalty on that amount. For purposes of this subsection, "person" shall have the same definition as provided in Section 1 of the Retailers' Occupation Tax Act.
(Source: P.A. 90-458, eff. 8-17-97; 91-203, eff. 7-20-99.)

(35 ILCS 735/3-7.5)
Sec. 3-7.5. Bad check penalty.
(a) In addition to any other penalty provided in this Act, a penalty of $25 shall be imposed on any person who issues a check or other draft to the Department that is not honored upon presentment. The penalty imposed under this Section shall be deemed assessed at the time of presentment of the check or other draft and shall be treated for all purposes, including collection and allocation, as part of the tax or other liability for which the check or other draft represented payment.
(b) If a taxpayer has a tax liability for the taxable period ending after June 30, 1983 and prior to July 1, 2002 that is eligible for amnesty under the Tax Delinquency Amnesty Act and the taxpayer fails to satisfy the tax liability during the amnesty period provided for in that Act for that taxable period, then the penalty imposed by the Department under this Section shall be imposed in an amount that is 200% of the amount that would otherwise be imposed under this Section.
(c) If a taxpayer has a tax liability for the taxable period ending after June 30, 2002 and prior to July 1, 2009 that is eligible for amnesty under the Tax Delinquency Amnesty Act, except for any tax liability reported pursuant to Section 506(b) of the Illinois Income Tax Act (35 ILCS 5/506(b)) that is not final, and the taxpayer fails to satisfy the tax liability during the amnesty period provided for in that Act for that taxable period, then the penalty imposed by the Department under this Section shall be imposed in an amount that is 200% of the amount that would otherwise be imposed under this Section.
(Source: P.A. 96-1435, eff. 8-16-10.)

(35 ILCS 735/3-8) (from Ch. 120, par. 2603-8)
Sec. 3-8. No penalties if reasonable cause exists. The penalties imposed under the provisions of Sections 3-3, 3-4, 3-5, and 3-7.5 of this Act shall not apply if the taxpayer shows that his failure to file a return or pay tax at the required time was due to reasonable cause. Reasonable cause shall be determined in each situation in accordance with the rules and regulations promulgated by the Department. A taxpayer may protest the imposition of a penalty under Section 3-3, 3-4, 3-5, or 3-7.5 on the basis of reasonable cause without protesting the underlying tax liability.
(Source: P.A. 91-803, eff. 1-1-01.)

(35 ILCS 735/3-9) (from Ch. 120, par. 2603-9)
Sec. 3-9. Application of provisions.
(a) The provisions of this Act shall apply to the rates of interest for periods on and after the effective date of this Act. Interest for periods prior to the effective date of this Act shall be computed at the rates in effect prior to that date.
(b) Penalties shall be imposed at the rate and in the manner in effect at the time the tax liability became due.
(c) Interest shall not be paid on claims filed after the effective date of this Act except such interest which is paid in accordance with this Act.
(d) Payments received from a taxpayer shall be applied against the outstanding liability of the taxpayer, or to an agreed portion of the outstanding liability, in the following order: the principal amount of the tax, then penalty, and then interest.
(Source: P.A. 87-205.)

(35 ILCS 735/3-10) (from Ch. 120, par. 2603-10)
Sec. 3-10. Limitations.
(a) In the case of a false or fraudulent return with the intent to evade tax, the tax may be assessed at any time.
(b) In the case of a failure to file a return required by law, the tax may be assessed at any time. If the taxpayer shows that there was reasonable cause for failure to file a return, the period shall be limited to not more than 6 years after the original due date of each return required to have been filed.
(c) In the case of a failure to file a return required by law that is voluntarily disclosed to the Department, in accordance with regulations promulgated by the Department for receiving the voluntary disclosure, the tax may be assessed no more than 4 years after the original due date of each return required to have been filed.
(d) The limitations on assessment shall not apply where the Department has, within the 6-year period of limitation, notified a person that a return is required by law from that person. These limitations shall be tolled for any time period in which the order of any court has the effect of enjoining or restraining the Department from that assessment.
(Source: P.A. 87-1189.)

(35 ILCS 735/3-11)
Sec. 3-11. Department and Taxpayer Study.
(a) Beginning 3 years after the effective date of this amendatory Act of 1995, the Illinois Department of Revenue shall conduct a study of the effectiveness of Section 3-3 of this Act as a means of ensuring timely filing of returns and payment of tax. This study shall include an examination of the effect of the imposition of the Section 3-3(a) late filing or non-filing penalty on the filing of returns required by Section 704 of the Illinois Income Tax Act. The study shall also include an examination of the level of compliance with estimated income tax payment requirements of Section 803 of the Illinois Income Tax Act, prior to and subsequent to the incorporation of the late payment penalty of Section 3-3(b) of this Act into Section 804 of the Illinois Income Tax Act.
(b) The Department shall seek the advice and participation of interested taxpayers in this study. The Department shall report the results of the study to the Illinois General Assembly no later than 4 years after the effective date of this amendatory Act of 1995. The study shall contain the Department's conclusions and recommendations, along with the conclusions and recommendations of participating taxpayers should those conclusions and recommendations differ from those of the Department.
(Source: P.A. 89-379, eff. 8-18-95.)

(35 ILCS 735/3-12)
Sec. 3-12. Appeal options. The Department of Revenue shall include a statement of the appeal options available to the taxpayer, either by law or by departmental rule, for each penalty for late payment, penalty for failure to file a tax return on or before the due date for filing, and penalty for failure to file correct information returns. This Act is subject to the provisions of the Illinois Independent Tax Tribunal Act of 2012.
(Source: P.A. 97-1129, eff. 8-28-12.)



35 ILCS 745/ - Tax Delinquency Amnesty Act.

(35 ILCS 745/1)
Sec. 1. Short title. This Act may be cited as the Tax Delinquency Amnesty Act.
(Source: P.A. 93-26, eff. 6-20-03.)

(35 ILCS 745/5)
Sec. 5. Definitions. As used in this Act:
"Department" means the Illinois Department of Revenue.
"Rules" means any rules adopted or forms prescribed by the Department.
"Taxable period" means any period of time for which any tax is imposed by and owed to the State of Illinois.
"Taxpayer" means any person, corporation, or other entity subject to any tax, except for the motor fuel use tax, imposed by any law of the State of Illinois and payable to the State of Illinois.
(Source: P.A. 93-26, eff. 6-20-03.)

(35 ILCS 745/10)
Sec. 10. Amnesty program. The Department shall establish an amnesty program for all taxpayers owing any tax imposed by reason of or pursuant to authorization by any law of the State of Illinois and collected by the Department.
The amnesty program shall be for a period from October 1, 2003 through November 15, 2003 and for a period beginning on October 1, 2010 and ending November 8, 2010.
The amnesty program shall provide that, upon payment by a taxpayer of all taxes due from that taxpayer to the State of Illinois for any taxable period ending (i) after June 30, 1983 and prior to July 1, 2002 for the tax amnesty period occurring from October 1, 2003 through November 15, 2003, and (ii) after June 30, 2002 and prior to July 1, 2009 for the tax amnesty period beginning on October 1, 2010 through November 8, 2010, the Department shall abate and not seek to collect any interest or penalties that may be applicable and the Department shall not seek civil or criminal prosecution for any taxpayer for the period of time for which amnesty has been granted to the taxpayer. Failure to pay all taxes due to the State for a taxable period shall invalidate any amnesty granted under this Act. Amnesty shall be granted only if all amnesty conditions are satisfied by the taxpayer.
Amnesty shall not be granted to taxpayers who are a party to any criminal investigation or to any civil or criminal litigation that is pending in any circuit court or appellate court or the Supreme Court of this State for nonpayment, delinquency, or fraud in relation to any State tax imposed by any law of the State of Illinois.
Participation in an amnesty program shall not preclude a taxpayer from claiming a refund for an overpayment of tax on an issue unrelated to the issues for which the taxpayer claimed amnesty or for an overpayment of tax by taxpayers estimating a non-final liability for the amnesty program pursuant to Section 506(b) of the Illinois Income Tax Act (35 ILCS 5/506(b)).
Voluntary payments made under this Act shall be made by cash, check, guaranteed remittance, or ACH debit.
The Department shall adopt rules as necessary to implement the provisions of this Act.
Except as otherwise provided in this Section, all money collected under this Act that would otherwise be deposited into the General Revenue Fund shall be deposited as follows: (i) one-half into the Common School Fund; (ii) one-half into the General Revenue Fund. Two percent of all money collected under this Act shall be deposited by the State Treasurer into the Tax Compliance and Administration Fund and, subject to appropriation, shall be used by the Department to cover costs associated with the administration of this Act.
(Source: P.A. 96-1435, eff. 8-16-10.)

(35 ILCS 745/905)
Sec. 905. (Amendatory provisions; text omitted).
(Source: P.A. 93-26, eff. 6-20-03; text omitted.)

(35 ILCS 745/999)
Sec. 999. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 93-26, eff. 6-20-03.)



35 ILCS 750/ - State Tax Lien Registration Act.

Article 1 - State Tax Lien Registration Act

(35 ILCS 750/Art. 1 heading)

(35 ILCS 750/1-1)
Sec. 1-1. Short title. This Act may be cited as the State Tax Lien Registration Act. References in this Article to "this Act" mean this Article.
(Source: P.A. 100-22, eff. 1-1-18.)

(35 ILCS 750/1-5)
Sec. 1-5. Purpose.
(a) The purpose of this Act is to provide a uniform statewide system for filing notices of tax liens that are in favor of or enforced by the Department. The Department shall maintain the system.
(b) The scope of this Act is limited to tax liens in real property and personal property, tangible and intangible, of taxpayers or other persons against whom the Department has liens pursuant to law for unpaid final tax liabilities administered by the Department.
(c) Nothing in this Act shall be construed to invalidate any lien filed by the Department with a county recorder of deeds prior to the effective date of this Act.
(Source: P.A. 100-22, eff. 1-1-18.)

(35 ILCS 750/1-10)
Sec. 1-10. Definitions.
"Debtor" means a taxpayer or other person against whom there is an unpaid final tax liability collectible by the Department.
"Department" means the Department of Revenue.
"Final tax liability" means any State tax, fee, penalty, or interest owed by a person to the Department where the assessment of the liability is not subject to any further timely filed administrative or judicial review.
"Last-known address of the debtor" means the address of the debtor appearing in the records of the Department at the time the notice of tax lien is filed in the registry.
"Person" means any natural individual, firm, partnership, association, joint stock company, joint adventure, public or private corporation, limited liability company, or a receiver, executor, trustee, guardian or other representative appointed by order of any court.
"Registry" or "State Tax Lien Registry" means the public database maintained by the Department wherein tax liens are filed in favor of and enforced by the Department.
(Source: P.A. 100-22, eff. 1-1-18.)

(35 ILCS 750/1-15)
Sec. 1-15. Registry established.
(a) The Department shall establish and maintain a public database known as the State Tax Lien Registry. If any person neglects or refuses to pay any final tax liability, the Department may file in the registry a notice of tax lien within 3 years from the date of the final tax liability.
(b) The notice of tax lien file shall include:
(1) the name and last-known address of the debtor;
(2) the name and address of the Department;
(3) the tax lien number assigned to the lien by the

Department; and

(4) the basis for the tax lien, including, but not

limited to, the amount owed by the debtor as of the date of filing in the tax lien registry.

(Source: P.A. 100-22, eff. 1-1-18.)

(35 ILCS 750/1-20)
Sec. 1-20. Tax lien perfected.
(a) When a notice of tax lien is filed by the Department in the registry, the tax lien is perfected and shall be attached to all of the existing and after-acquired property of the debtor, both real and personal, tangible and intangible, which is located in any and all counties within the State of Illinois.
(b) The amount of the tax lien shall be a debt due the State of Illinois and shall remain a lien upon all property and rights to property belonging to the debtor, both real and personal, tangible and intangible, which is located in any and all counties within the State of Illinois. Interest and penalty shall accrue on the tax lien at the same rate and with the same restrictions, if any, as specified by statute for the accrual of interest and penalty for the type of tax or taxes for which the tax lien was issued.
(Source: P.A. 100-22, eff. 1-1-18.)

(35 ILCS 750/1-25)
Sec. 1-25. Time period of lien.
(a) A notice of tax lien shall be a lien upon the debtor's property located anywhere in the State for a period of 20 years from the date of filing unless it is sooner released by the Department.
(b) A notice of release of tax lien filed in the registry shall constitute a release of the tax lien within the Department, the registry, and the county in which the tax lien was previously filed. The information contained on the registry shall be controlling, and the registry shall supersede the records of any county.
(Source: P.A. 100-22, eff. 1-1-18.)

(35 ILCS 750/1-30)
Sec. 1-30. Registry format.
(a) The Department shall maintain notices of tax liens filed in the registry after the effective date of this Act in its information management system in a form that permits the information to be readily accessible in an electronic form through the Internet and to be reduced to printed form. The electronic and printed form shall include the following information:
(1) the name of the taxpayer;
(2) the name and address of the Department;
(3) the tax lien number assigned to the lien by the

Department;

(4) the amount of the taxes, penalties, interest, and

fees indicated due on the notice of tax lien received from the Department; and

(5) the date and time of filing.
(b) Information in the registry shall be searchable by name of debtor or by tax lien number. The Department shall not charge for access to information in the registry.
(c) The Department is authorized to sell at bulk the information appearing on the tax lien registry. In selling the information, the Department shall adopt rules governing the process by which the information will be sold and the media or method by which it will be available to the purchaser and shall set a price for the information that will at least cover the cost of producing the information. The proceeds from the sale of bulk information shall be retained by the Department and used to cover its cost to produce the information sold and to maintain the registry.
(d) Registry information, whether accessed by name of debtor or by tax lien number at no charge, through a bulk sale of information, or by other means, shall not be used for survey, marketing, or solicitation purposes. Survey, marketing, or solicitation purpose does not include any action by the Department or its authorized agent to collect a debt represented by a tax lien appearing in the registry. The Attorney General may bring an action in any court of competent jurisdiction to enjoin the unlawful use of registry information for survey, marketing, or solicitation purposes and to recover the cost of such action, including reasonable attorney's fees.
(Source: P.A. 100-22, eff. 1-1-18.)

(35 ILCS 750/1-35)
Sec. 1-35. Rulemaking. The Department may adopt rules in accordance with the Illinois Administrative Procedure Act to enforce the provisions of this Act.
(Source: P.A. 100-22, eff. 1-1-18.)

(35 ILCS 750/1-40)
Sec. 1-40. Conflicts. In the event of conflict between this Act and any other law, this Act shall control.
(Source: P.A. 100-22, eff. 1-1-18.)



Article 15 - (The Revised Uniform Unclaimed Property Act is compiled at 765 ILCS 1026/)

(35 ILCS 750/Art. 15 heading)



Article 17 - Amendatory Provisions; Unclaimed Property

(35 ILCS 750/Art. 17 heading)

(35 ILCS 750/17-5)
Sec. 17-5. The Uniform Disposition of Unclaimed Property Act is repealed.
(Source: P.A. 100-22, eff. 1-1-18.)

(35 ILCS 750/17-10)
Sec. 17-10. (Amendatory provisions; text omitted).
(Source: P.A. 100-22, eff. 1-1-18; text omitted.)

(35 ILCS 750/17-15)
Sec. 17-15. (Amendatory provisions; text omitted).
(Source: P.A. 100-22, eff. 1-1-18; text omitted.)

(35 ILCS 750/17-20)
Sec. 17-20. (Amendatory provisions; text omitted).
(Source: P.A. 100-22, eff. 1-1-18; text omitted.)

(35 ILCS 750/17-25)
Sec. 17-25. (Amendatory provisions; text omitted).
(Source: P.A. 100-22, eff. 1-1-18; text omitted.)

(35 ILCS 750/17-30)
Sec. 17-30. (Amendatory provisions; text omitted).
(Source: P.A. 100-22, eff. 1-1-18; text omitted.)

(35 ILCS 750/17-35)
Sec. 17-35. (Amendatory provisions; text omitted).
(Source: P.A. 100-22, eff. 1-1-18; text omitted.)

(35 ILCS 750/17-40)
Sec. 17-40. (Amendatory provisions; text omitted).
(Source: P.A. 100-22, eff. 1-1-18; text omitted.)

(35 ILCS 750/17-45)
Sec. 17-45. (Amendatory provisions; text omitted).
(Source: P.A. 100-22, eff. 1-1-18; text omitted.)

(35 ILCS 750/17-50)
Sec. 17-50. (Amendatory provisions; text omitted).
(Source: P.A. 100-22, eff. 1-1-18; text omitted.)

(35 ILCS 750/17-55)
Sec. 17-55. (Amendatory provisions; text omitted).
(Source: P.A. 100-22, eff. 1-1-18; text omitted.)

(35 ILCS 750/17-60)
Sec. 17-60. (Amendatory provisions; text omitted).
(Source: P.A. 100-22, eff. 1-1-18; text omitted.)

(35 ILCS 750/17-65)
Sec. 17-65. (Amendatory provisions; text omitted).
(Source: P.A. 100-22, eff. 1-1-18; text omitted.)

(35 ILCS 750/17-70)
Sec. 17-70. (Amendatory provisions; text omitted).
(Source: P.A. 100-22, eff. 1-1-18; text omitted.)

(35 ILCS 750/17-75)
Sec. 17-75. (Amendatory provisions; text omitted).
(Source: P.A. 100-22, eff. 1-1-18; text omitted.)

(35 ILCS 750/17-80)
Sec. 17-80. (Amendatory provisions; text omitted).
(Source: P.A. 100-22, eff. 1-1-18; text omitted.)

(35 ILCS 750/17-85)
Sec. 17-85. (Amendatory provisions; text omitted).
(Source: P.A. 100-22, eff. 1-1-18; text omitted.)

(35 ILCS 750/17-90)
Sec. 17-90. (Amendatory provisions; text omitted).
(Source: P.A. 100-22, eff. 1-1-18; text omitted.)

(35 ILCS 750/17-95)
Sec. 17-95. (Amendatory provisions; text omitted).
(Source: P.A. 100-22, eff. 1-1-18; text omitted.)

(35 ILCS 750/17-100)
Sec. 17-100. (Amendatory provisions; text omitted).
(Source: P.A. 100-22, eff. 1-1-18; text omitted.)

(35 ILCS 750/17-105)
Sec. 17-105. (Amendatory provisions; text omitted).
(Source: P.A. 100-22, eff. 1-1-18; text omitted.)

(35 ILCS 750/17-110)
Sec. 17-110. (Amendatory provisions; text omitted).
(Source: P.A. 100-22, eff. 1-1-18; text omitted.)

(35 ILCS 750/17-115)
Sec. 17-115. (Amendatory provisions; text omitted).
(Source: P.A. 100-22, eff. 1-1-18; text omitted.)

(35 ILCS 750/17-120)
Sec. 17-120. (Amendatory provisions; text omitted).
(Source: P.A. 100-22, eff. 1-1-18; text omitted.)



Article 20 - Amendatory Provisions; Income Tax

(35 ILCS 750/Art. 20 heading)



Article 25 - Amendatory Provisions; State Tax Lien Registry

(35 ILCS 750/Art. 25 heading)



Article 30 - Gasohol; Ethanol Fuel

(35 ILCS 750/Art. 30 heading)



Article 35 - Graphic Arts

(35 ILCS 750/Art. 35 heading)



Article 99 - Effective Date

(35 ILCS 750/Art. 99 heading)

(35 ILCS 750/99-999)
Sec. 99-999. Effective date. This Act takes effect upon becoming law, except that Articles 1, 15, 17, and 25 take effect on January 1, 2018.
(Source: P.A. 100-22, eff. 7-6-17.)






35 ILCS 805/ - Glenview Naval Air Station Tax Exemption Act.

(35 ILCS 805/0.01) (from Ch. 1, par. 3400)
Sec. 0.01. Short title. This Act may be cited as the Glenview Naval Air Station Tax Exemption Act.
(Source: P.A. 86-1324.)

(35 ILCS 805/1) (from Ch. 1, par. 3401)
Sec. 1. On any of the following described property, or any facility located, operated or used on such property, for so long as it is used by the Department of the Navy, United States of America, as the United States Naval Air Station at Glenview, Cook County, Illinois there shall not be imposed upon the Department of the Navy, United States of America, or any agency or instrumentality thereof any tax of any type including, but not limited to, real and personal property, or the following revenue taxes imposed pursuant to Sections 8-11-1 through 8-11-5 of the Illinois Municipal Code: municipal retailers' occupation tax, tax on occupations or privileges, cigarette tax, motor vehicle tax, municipal service occupation tax, or any similar type tax hereafter authorized by the General Assembly:
That portion of Sections 22, 27, 28 and 34, Township 42 North, Range 12 East of the Third Principal Meridian, in Cook County, Illinois as follows:
Beginning at the point of intersection of the northerly right-of-way line of Willow Road with the southeasterly right-of-way line of the Chicago Northwestern R. R., said point being 791.01 feet, more or less, easterly of the centerline of Shermer Ave., thence North 34 56' 25" East, along the southeasterly right-of-way line of the Chicago, Northwestern R. R., 2,382.10 feet; thence South 17 28' 43" East, along the southwesterly right-of-way line of the Chicago, Milwaukee, St. Paul and Pacific R. R., 1,661.75 feet; thence South 00 01' 41" West, 275.90 feet to a point on the northerly right-of-way line of Willow Road; thence South 89 56' 41" West, with the northerly line of Willow Road, 960.06 feet; thence South 00 01' 41" West, 90 feet; thence South 89 56' 41" West, 903.19 feet, continuing with the northerly right-of-way line, to the point of beginning; also: Beginning at a point on the southerly line of Willow Road, said point being located 327.07 feet westerly of the point of intersection of said southerly line of Willow Road with the west line of the southeast quarter of the northwest quarter of Section 22, Township 42 North, Range 12 East of the Third Principal Meridian; thence North 89 56' 41" East, along the southerly line of Willow Road, 694.26 feet to an angle in said line; thence southerly 90 05' deflecting to the right for a distance of 90 feet; thence North 89 56' 41" East, continuing with the southerly line of Willow Road, 1,056.24 feet to a point in the westerly line of Lehigh Ave., thence South 17 28' 43" East, along the westerly line of Lehigh Ave., 2,622.88 feet; thence southeasterly along the westerly line of the Chicago, Milwaukee, St. Paul and Pacific Railroad, 1,356 feet, more or less, to the northeast corner of the Northeast quarter, Northeast quarter, Section 27; thence South along the West boundary of the East quarter of Section 27, 2,640 feet to the southeast corner of the Southwest quarter, Northeast quarter of Section 27; thence North 89 58' 20" East, 895.66 feet to the westerly line of the Chicago, Milwaukee, St. Paul and Pacific Railroad, thence South, 00 00' 30" East, along the westerly boundary of the Chicago, Milwaukee, St. Paul and Pacific Railroad, 1,830.39 feet; thence North 89 56' 17" West, leaving the westerly line of the Chicago, Milwaukee, St. Paul and Pacific Railroad, 356.01 feet; thence South 00 00' 30" East, 447.30 feet; thence South 89 55' 57" West, 486.37 feet; thence South 00 00' 11" West, 448.40 feet to the south line of Section 27; thence South 89 48' 10" West, along the south line of Section 27, 766.10 feet; thence South 00 12' 20" West, 660.37 feet; thence South 81 44' 30" West, 419.45 feet; thence South 81 46' 40" West, 759.15 feet; thence North 00 06' 35" East, 445.45 feet; thence North 89 49' 55" West, 218.49 feet; thence North 07 13' 10" West, 391.98 feet to the south line of Section 27; thence North 88 49' 45" West, 246.22 feet; thence South 13 01' 25" West, 771.96 feet; thence North 88 52' 05" West, 258.93 feet; thence South 01 03' 35" West, 200.00 feet; thence South 88 , 52' 13" West, 2,050.60 feet; thence North 01 15' 10" West, along the line common to Sections 33 and 34, 950.07 feet to the corner common to Sections 27, 28, 33 and 34; thence North 89 52' 53" West, along the southerly line of Section 28, 1,321.32 feet; thence North 00 01' 16" West, 660.29 feet; thence North 89 57' 01" East, 330.81 feet; thence North 00 01' 16" West, 1,976.65 feet; thence North 89 57' 29" East, 330.78 feet; thence North 00 03' 54" West, 1,004.73 feet; thence South 89 57' 29" West, 664.07 feet; thence North 00 08' 31" West, 220.97 feet; thence South 89 57' 29" West, 882.83 feet; thence South 71 38' 29" West, 288.00 feet; thence North 34 54' 29" East, 1,839.43 feet; thence North 89 57' 29" West, 909.21 feet; thence North 00 00' 49" East, 330.00 feet; thence South 89 57' 29" West, 1,188.00 feet to the section line common to Sections 21 and 22; thence North 00 00' 49" along said section line, 990.6 feet; thence North 89 57' 29" East, 1,292.80 feet; thence North 659.93 feet; thence North 09 36' 26" West, 1,959.35 feet to the point of beginning.
(Source: P.A. 76-1252.)



35 ILCS 810/ - Great Lakes Naval Station Tax Exemption Act.

(35 ILCS 810/0.01) (from Ch. 1, par. 3450)
Sec. 0.01. Short title. This Act may be cited as the Great Lakes Naval Station Tax Exemption Act.
(Source: P.A. 86-1324.)

(35 ILCS 810/1) (from Ch. 1, par. 3451)
Sec. 1. On any of the following described property, or any facility located, operated or used on such property, for so long as it is used by the Department of the Navy, United States of America, as the United States Naval Training Station and Downey Hospital at Great Lakes, Lake County, Illinois there shall not be imposed upon the Department of the Navy of the United States or any agency or instrumentality thereof, any tax of any type including but not limited to, real and personal property, or the following revenue taxes imposed under Sections 8-11-1 through 8-11-5 of the Illinois Municipal Code, municipal retailers' occupation tax, tax on occupations or privileges, cigarette tax, motor vehicle tax, municipal service occupation tax, or any similar type tax hereafter authorized by the General Assembly:
Great Lakes Naval Training Center -
Parcel #1
That part of Sections 4 and 9 in Township 44 North, Range 12, East of the Third Principal Meridian bounded by the following described line; Commencing at the point of intersection of the East right of way line of the Chicago and Northwestern Railway with the North line of the South half of said Section 4, thence East along the North line of the South 1/2 of said Section 4 to the shoreline of Lake Michigan, thence Southerly along the shore line of Lake Michigan to the point of intersection with the South line of the North half of said Section 9; thence West along the south line of the North 1/2 of said Section 9 to the point of intersection with the West right of way line of Sheridan Road, State Route 42, thence Northerly along the West right of way line of Sheridan Road State Route 42 to the place of beginning of this description.
Parcel #2
That part of Sections 5, 8 and 17, in Township 44 North, Range 12 East of the 3rd Principal Meridian bounded by the following described line; Commencing at the point of intersection of the Easterly right of way line of the Elgin, Joliet and Eastern Railway with the North line of the South 1/2 of the Southeast 1/4 of said Section 5, thence East along the North line of the South 1/2 of the Southeast 1/4, to a point which is 696.90 feet West of the East line of said Section 5, thence South a distance of 100.18 feet, thence East 236.40 feet, thence South 1056.42 feet, thence East to the Westerly right of way line of the abandoned Chicago, North Shore and Milwaukee Railway; thence South along the Westerly right of way line of the Chicago, North Shore and Milwaukee right of way line to the South line of the Northeast 1/4 of the Northeast 1/4 of said Section 17, thence West along the South line of the NE 1/4, NE 1/4 of said Section 17 to the West line of said 1/4 1/4 Section thence North along the West line of the said 1/4 1/4 Section to the North line of said Section 17, thence West along the North line of said Section 17 to the point of intersection of the said North line with the Easterly right of way line of the Elgin, Joliet and Eastern Railway; thence Northerly along the Easterly right of way line of said railway to the place of beginning.
Parcel #3
That part of Sections 5, 6, 7, 8, 17 and 18 in Township 44 North, Range 12 East of the 3rd Principal Meridian bounded by the following described line; Commencing at the point of intersection of the Westerly right of way line of the Elgin, Joliet and Eastern Railway with the North line of the South 1/2 of the Southeast 1/4 of said Section 5, thence South along the said Westerly right of way line of the Elgin, Joliet and Eastern Railway to the centerline of Buckley Road (State Route 137) thence Westerly along the centerline of said Buckley Road to the centerline intersection with Greenbay Road (State Route 131) thence Southerly along the centerline of said Greenbay Road to the point of intersection with the Northerly right of way line of the Elgin, Joliet and Eastern Railway; thence Westerly along the Northerly right of way line of the Elgin, Joliet and Eastern Railway to the point of intersection with the Easterly right of way line of the Public Service Company right of way; thence Northerly along the Easterly right of way line of the Public Service Co. right of way to the point of intersection with the North line of the South half of the South East 1/4 of said Section 6; thence East along the North line of the South 1/2 of the Southeast 1/4 of said Section 6 and the North line of the South 1/2 of the Southwest 1/4 of said Section 5 to the centerline of Greenbay Road (State Route 131) thence Southerly along the centerline of said Greenbay Road to the South line of said Section 5, thence East along the South line of said Section 5 to the East line of the SW 1/4 of the SW 1/4 of said Section 5, thence North, along the East line of the SW 1/4 of the SW 1/4 of said Section 5 to the North line of the South 1/2 of the SW 1/4 of said Section 5, thence East along the North line of the South 1/2 of the Southwest 1/4 and along the North line of the South 1/2 of the Southeast 1/4 of said Section 5 to the place of beginning of this description.
Downey Veterans Hospital
All that part of Section 8, Township 44 North, Range 12 East of the 3rd Principal Meridian bounded by the following described line; Commencing at the point of intersection of the Westerly right of way line of the Elgin, Joliet and Eastern Railway with the centerline of Buckley Road (State Route 137) thence Southerly along the Westerly right of way line of the said railway to the point of intersection with the South line of said Section 8; thence West along the South line of said Section 8 to the point of intersection with the centerline of Greenbay Road; thence Northerly and Westerly along the centerline of said Greenbay Road (State Route 131) to the centerline intersection with Buckley Road (State Route 137) thence Easterly along the centerline intersection of Buckley Road to the place of beginning of this description.
(Source: P.A. 76-2571.)



35 ILCS 815/ - Postage Stamp Vending Machine Act.

(35 ILCS 815/0.01) (from Ch. 121 1/2, par. 910)
Sec. 0.01. Short title. This Act may be cited as the Postage Stamp Vending Machine Act.
(Source: P.A. 86-1324.)

(35 ILCS 815/1) (from Ch. 121 1/2, par. 911)
Sec. 1. Vending machines which vend only United States postage stamps are exempt from license fees or any excise or license tax levied by the State of Illinois or any county or municipality or other taxing district thereof, but are not exempt from State, county, municipal, or Regional Transportation Authority occupation and use taxes.
(Source: P.A. 82-985.)

(35 ILCS 815/2) (from Ch. 121 1/2, par. 912)
Sec. 2. The General Assembly finds that this Act imposes additional net costs of less than $1,000 for each of the several local governments affected or less than $50,000 in the aggregate, for all local governments affected, and therefore reimbursement of local governments is not required of the State under the State Mandates Act, by reason of the exclusion specified in clause (5) of subsection (a) of Section 8 of that Act.
(Source: P.A. 82-192.)

(35 ILCS 815/3) (from Ch. 121 1/2, par. 913)
Sec. 3. Pursuant to Article VII Section 6 paragraph (g) of the Constitution, this Act applies to home rule units and is a limitation on their power to license and tax such vending machines.
(Source: P.A. 82-985.)



35 ILCS 820/ - Stock, Commodity, or Options Transaction Tax Exemption Act.

(35 ILCS 820/0.01) (from Ch. 121 1/2, par. 1000)
Sec. 0.01. Short title. This Act may be cited as the Stock, Commodity, or Options Transaction Tax Exemption Act.
(Source: P.A. 86-1324.)

(35 ILCS 820/1) (from Ch. 121 1/2, par. 1001)
Sec. 1. No unit of local government shall levy any tax on stock, commodity or options transactions.
(Source: P.A. 82-1035.)

(35 ILCS 820/2) (from Ch. 121 1/2, par. 1002)
Sec. 2. No home rule unit, as defined in Article VII of the Illinois Constitution, shall have the power to change, alter or amend in any way the provisions of Article I of this Act, and it is declared to be the law of this State, pursuant to paragraph (g) of Section 6 of Article VII of the Constitution, that home rule units shall not have the power to levy any tax on stock commodity or options transactions.
(Source: P.A. 82-1035.)

(35 ILCS 820/3)
Sec. 3. Construction of Act. Nothing in this Act shall be construed as prohibiting or otherwise invalidating any real estate transfer tax or fee authorized or permitted by Section 31-10 of the Property Tax Code, Sections 5-1031 and 5-1031.1 of the Counties Code, or Section 8-3-19 of the Illinois Municipal Code. This Section is intended as a clarification and not as a change to existing law.
(Source: P.A. 93-657, eff. 6-1-04; 93-1099, eff. 6-1-05.)



35 ILCS 1010/ - Illinois Independent Tax Tribunal Act of 2012.

Article 1 - Illinois Independent Tax Tribunal Act of 2012

(35 ILCS 1010/Art. 1 heading)

(35 ILCS 1010/1-1)
Sec. 1-1. Short title. This Act may be cited as the Illinois Independent Tax Tribunal Act of 2012.
(Source: P.A. 97-1129, eff. 8-28-12.)

(35 ILCS 1010/1-5)
Sec. 1-5. Statement of purpose.
(a) To increase public confidence in the fairness of the State tax system, the State shall provide an independent administrative tribunal with tax expertise to resolve tax disputes between the Department of Revenue and taxpayers prior to requiring the taxpayer to pay the amounts in issue. By establishing an independent tax tribunal, this Act provides taxpayers with a means of resolving controversies that ensures both the appearance and the reality of due process and fundamental fairness.
(b) The Illinois Independent Tax Tribunal shall provide administrative hearings in all tax matters except those matters reserved to the Department of Revenue or another entity by statute, and shall render decisions and orders relating to matters under its jurisdiction. A Tax Tribunal administrative hearing shall be commenced by the filing of a petition with the Tribunal protesting a tax determination made by the Department of Revenue.
(c) It is the intent of the General Assembly that this Act foster the settlement or other resolution of tax disputes to the extent possible and, in cases in which litigation is necessary, to provide the people of this State with a fair, independent, and tax-expert forum to determine tax disputes with the Department of Revenue. The Act shall be liberally construed to further this intent.
(Source: P.A. 97-1129, eff. 8-28-12.)

(35 ILCS 1010/1-10)
Sec. 1-10. Definitions. For the purposes of this Act:
"Department" means the Department of Revenue.
"Taxpayer" means a person who has received a protestable notice of assessment, a claim denial, or a protestable notice of penalty liability within the Tax Tribunal's jurisdiction pursuant to Section 1-45 of this Act.
"Tax Tribunal" means the Illinois Independent Tax Tribunal established pursuant to Section 1-15 of this Act.
(Source: P.A. 97-1129, eff. 8-28-12.)

(35 ILCS 1010/1-15)
Sec. 1-15. Independent Tax Tribunal; establishment.
(a) For the purpose of effectuating the policy declared in Section 1-5 of this Act, a State agency known as the Illinois Independent Tax Tribunal is created. The Tax Tribunal shall have the powers and duties enumerated in this Act, together with such others conferred upon it by law. The Tax Tribunal shall operate as an independent agency, and shall be separate from the authority of the Director of Revenue and the Department of Revenue.
(b) Except as otherwise limited by this Act, the Tax Tribunal has all of the powers necessary or convenient to carry out the purposes and provisions of this Act, including, without limitation, each of the following:
(1) To have a seal, and to alter that seal at

pleasure, and to use it by causing it or a facsimile to be affixed or impressed or reproduced in any other manner.

(2) To accept and expend appropriations.
(3) To obtain and employ personnel as required in

this Act, including any additional personnel necessary to fulfill the Tax Tribunal's purposes, and to make expenditures for personnel within the appropriations for that purpose.

(4) To maintain offices at such places as required

under this Act, and elsewhere as the Tax Tribunal may determine.

(5) To engage in any activity or operation that is

incidental to and in furtherance of efficient operation to accomplish the Tax Tribunal's purposes.

(c) Unless otherwise stated, the Tax Tribunal is subject to the provisions of all applicable laws, including, but not limited to, each of the following:
(1) The State Records Act.
(2) The Illinois Procurement Code, except that the

Illinois Procurement Code does not apply to the hiring of the chief administrative law judge or other administrative law judges pursuant to Section 1-25 of this Act.

(3) The Freedom of Information Act, except as

otherwise provided in Section 7 of that Act.

(4) The State Property Control Act.
(5) The State Officials and Employees Ethics Act.
(6) The Illinois Administrative Procedure Act, to the

extent not inconsistent with the provisions of this Act.

(7) The Illinois State Auditing Act. For purposes of

the Illinois State Auditing Act, the Tax Tribunal is a "State agency" within the meaning of the Act and is subject to the jurisdiction of the Auditor General.

(d) Notwithstanding any provision in the tax statutes listed in Section 1-45 of this Act, the Tax Tribunal shall exercise its jurisdiction on and after January 1, 2014, and any protests prior to that date shall continue to be filed with the Department, and the Department shall exercise jurisdiction over such matters, but the administrative law judges of the Tax Tribunal may be appointed prior to that date and may take any action prior to that date that is necessary to enable the Tax Tribunal to properly exercise its jurisdiction on or after that date. Any administrative proceeding commenced on or after June 1, 2013, that would otherwise be subject to the jurisdiction of the Illinois Independent Tax Tribunal may be conducted according to the procedures set forth in this Act if the taxpayer so elects. Such an election shall be irrevocable and may be made on or after January 1, 2014, but no later than February 1, 2014.
(Source: P.A. 97-1129, eff. 8-28-12; 98-24, eff. 6-19-13; 98-463, eff. 8-16-13.)

(35 ILCS 1010/1-20)
Sec. 1-20. Transfer of administrative record. If the taxpayer makes an election pursuant to Section 1-15 of this Act to remove a proceeding to the Tax Tribunal, any document, including pleadings and orders, that would constitute part of the administrative record within the meaning of Section 3-108 of the Administrative Review Law shall be transferred to the Tax Tribunal.
(Source: P.A. 97-1129, eff. 8-28-12.)

(35 ILCS 1010/1-25)
Sec. 1-25. Judges; number; term of office; removal.
(a) The Governor shall, with the advice and consent of the Senate, appoint a Chief Administrative Law Judge to be the executive of the Tax Tribunal. The Chief Administrative Law Judge shall serve a 5-year term. The Governor may appoint additional administrative law judges, with the advice and consent of the Senate, as necessary to carry out the provisions of this Act, provided that no more than 4 administrative law judges, including the Chief Administrative Law Judge, shall serve at the same time. The administrative law judges, other than the Chief Administrative Law Judge, shall initially be appointed to staggered terms of no greater than 4 years. After the initial terms of office, all administrative law judges, other than the Chief Administrative Law Judge, shall be appointed for terms of 4 years. Each administrative law judge is eligible for reappointment.
(b) Once appointed and confirmed, each administrative law judge shall continue in office until his or her term expires and until a successor has been appointed and confirmed.
(c) The office of an administrative law judge under this Section shall be vacant upon the administrative law judge's death, resignation, retirement, or removal, or upon the conclusion of his or her term without reappointment. Within 30 days after such a vacancy occurs, a successor administrative law judge shall be appointed by the Governor, with the advice and consent of the Senate, for the remainder of the current unexpired term for that vacancy. In case of vacancies during the recess of the Senate, the Governor shall make a temporary appointment until the next meeting of the Senate, when the Governor shall nominate some person to fill the office, and any person so nominated who is confirmed by the Senate shall hold office during the remainder of the term and until his or her successor is appointed and qualified. No person rejected by the Senate for the office of an administrative law judge under this Section shall, except at the Senate's request, be nominated again for that office at the same session or be appointed to that office during a recess of that Senate.
(d) The Governor may remove an administrative law judge of the Tax Tribunal, after notice and an opportunity to be heard, for incompetency, neglect of duty, inability to perform duties, malfeasance in office, or other good cause.
(e) Each administrative law judge of the Tax Tribunal, including the Chief Administrative Law Judge, shall receive an annual salary equal to that of the Director of the Department of Revenue. The Chief Administrative Law Judge shall receive an additional $15,000 annual stipend.
(f) The Chief Administrative Law Judge shall have sole charge of the administration of the Tax Tribunal and shall apportion among the judges all causes, matters, and proceedings coming before the Tax Tribunal. Each administrative law judge shall exercise the power of the Tax Tribunal.
(g) An administrative law judge may disqualify himself or herself on his or her own motion in any matter, and may be disqualified for any of the causes specified in the Illinois Code of Judicial Conduct.
(Source: P.A. 97-1129, eff. 8-28-12.)

(35 ILCS 1010/1-30)
Sec. 1-30. Judges; qualifications; prohibition against other gainful employment.
(a) Each administrative law judge of the Tax Tribunal shall be a citizen of the United States and, during the period of his or her service, a resident of this State. No person may be appointed as an administrative law judge unless, at the time of the appointment, the individual has been licensed to practice law in Illinois for a minimum of 8 years and has substantial knowledge of State tax laws and the making of a record in a tax case suitable for judicial review.
(b) Before entering upon the duties of office, each administrative law judge shall take and subscribe to an oath or affirmation that he or she will faithfully discharge the duties of the office, and such oath shall be filed in the office of the Secretary of State.
(c) Each administrative law judge shall devote his or her full time during business hours to the duties of his or her office. An administrative law judge shall not engage in any other gainful employment or business, nor hold another office or position of profit in a government of this State, any other State, or the United States. Notwithstanding the foregoing provisions, an administrative law judge may own passive interests in business entities and may earn income from incidental teaching, publishing, or scholarly activities.
(Source: P.A. 97-1129, eff. 8-28-12.)

(35 ILCS 1010/1-35)
Sec. 1-35. Principal office; locations; facilities.
(a) The Tax Tribunal shall maintain its principal offices in both Sangamon County and Cook County, Illinois.
(b) The Tax Tribunal shall conduct hearings at any of its offices. If the taxpayer does not have his or her place of business in this State, such hearing shall be held at the office designated by the Tax Tribunal in either Cook or Sangamon County. Taxpayers whose residence or place of business is more than 100 miles from either the Sangamon County or Cook County Tax Tribunal office may petition the Tax Tribunal for an alternate hearing location, with a view toward securing to taxpayers a reasonable opportunity to appear before the Tax Tribunal with as little inconvenience and expense as possible.
(c) The State shall provide hearing rooms, chambers, and offices for the Tax Tribunal in both Sangamon County and Cook County and shall arrange for hearing rooms, chambers, and offices or other appropriate facilities when hearings are held elsewhere.
(d) The offices of the Tax Tribunal shall be separate and distinct from the offices of the Department.
(Source: P.A. 97-1129, eff. 8-28-12.)

(35 ILCS 1010/1-40)
Sec. 1-40. Appointment of clerk and reporter; expenditures of the Tax Tribunal.
(a) The Tax Tribunal shall appoint a clerk and a reporter, and may appoint such other employees and make such other expenditures, including expenditures for libraries, publications, and equipment, as are necessary to permit it to efficiently execute its functions.
(b) The reporter shall be subject to the provisions of the Court Reporters Act as if appointed by a judge of the circuit court, except where such provisions are in conflict with this Act.
(c) No employee of the Tax Tribunal shall act as attorney, representative, or accountant for others in a matter involving any tax imposed or levied by this State or any other state or local jurisdiction.
(d) An employee of the Tax Tribunal, other than an Administrative Law Judge, may be removed by the Chief Administrative Law Judge in accordance with the Personnel Code.
(e) In addition to the services of the official reporter, the Tax Tribunal may contract the reporting of its proceedings and, in the contract, fix the terms and conditions under which transcripts will be supplied by the contractor to the Tax Tribunal and to other persons and agencies.
(Source: P.A. 97-1129, eff. 8-28-12.)

(35 ILCS 1010/1-45)
Sec. 1-45. Jurisdiction of the Tax Tribunal.
(a) Except as provided by the Constitution of the United States, the Constitution of the State of Illinois, or any statutes of this State, including, but not limited to, the State Officers and Employees Money Disposition Act, the Tax Tribunal shall have original jurisdiction over all determinations of the Department reflected on a Notice of Deficiency, Notice of Tax Liability, Notice of Claim Denial, or Notice of Penalty Liability issued under the Illinois Income Tax Act, the Use Tax Act, the Service Use Tax Act, the Service Occupation Tax Act, the Retailers' Occupation Tax Act, the Cigarette Tax Act, the Cigarette Use Tax Act, the Tobacco Products Tax Act of 1995, the Hotel Operators' Occupation Tax Act, the Motor Fuel Tax Law, the Automobile Renting Occupation and Use Tax Act, the Coin-Operated Amusement Device and Redemption Machine Tax Act, the Gas Revenue Tax Act, the Water Company Invested Capital Tax Act, the Telecommunications Excise Tax Act, the Telecommunications Infrastructure Maintenance Fee Act, the Public Utilities Revenue Act, the Electricity Excise Tax Law, the Aircraft Use Tax Law, the Watercraft Use Tax Law, the Gas Use Tax Law, or the Uniform Penalty and Interest Act. Jurisdiction of the Tax Tribunal is limited to Notices of Tax Liability, Notices of Deficiency, Notices of Claim Denial, and Notices of Penalty Liability where the amount at issue in a notice, or the aggregate amount at issue in multiple notices issued for the same tax year or audit period, exceeds $15,000, exclusive of penalties and interest. In notices solely asserting either an interest or penalty assessment, or both, the Tax Tribunal shall have jurisdiction over cases where the combined total of all penalties or interest assessed exceeds $15,000.
(b) Except as otherwise permitted by this Act and by the Constitution of the State of Illinois or otherwise by State law, including, but not limited to, the State Officers and Employees Money Disposition Act, no person shall contest any matter within the jurisdiction of the Tax Tribunal in any action, suit, or proceeding in the circuit court or any other court of the State. If a person attempts to do so, then such action, suit, or proceeding shall be dismissed without prejudice. The improper commencement of any action, suit, or proceeding does not extend the time period for commencing a proceeding in the Tax Tribunal.
(c) The Tax Tribunal may require the taxpayer to post a bond equal to 25% of the liability at issue (1) upon motion of the Department and a showing that (A) the taxpayer's action is frivolous or legally insufficient or (B) the taxpayer is acting primarily for the purpose of delaying the collection of tax or prejudicing the ability ultimately to collect the tax, or (2) if, at any time during the proceedings, it is determined by the Tax Tribunal that the taxpayer is not pursuing the resolution of the case with due diligence. If the Tax Tribunal finds in a particular case that the taxpayer cannot procure and furnish a satisfactory surety or sureties for the kind of bond required herein, the Tax Tribunal may relieve the taxpayer of the obligation of filing such bond, if, upon the timely application for a lien in lieu thereof and accompanying proof therein submitted, the Tax Tribunal is satisfied that any such lien imposed would operate to secure the assessment in the manner and to the degree as would a bond. The Tax Tribunal shall adopt rules for the procedures to be used in securing a bond or lien under this Section.
(d) If, with or after the filing of a timely petition, the taxpayer pays all or part of the tax or other amount in issue before the Tax Tribunal has rendered a decision, the Tax Tribunal shall treat the taxpayer's petition as a protest of a denial of claim for refund of the amount so paid upon a written motion filed by the taxpayer.
(e) The Tax Tribunal shall not have jurisdiction to review:
(1) any assessment made under the Property Tax Code;
(2) any decisions relating to the issuance or denial

of an exemption ruling for any entity claiming exemption from any tax imposed under the Property Tax Code or any State tax administered by the Department;

(3) a notice of proposed tax liability, notice of

proposed deficiency, or any other notice of proposed assessment or notice of intent to take some action;

(4) any action or determination of the Department

regarding tax liabilities that have become finalized by law, including but not limited to the issuance of liens, levies, and revocations, suspensions, or denials of licenses or certificates of registration or any other collection activities;

(5) any proceedings of the Department's informal

administrative appeals function; and

(6) any challenge to an administrative subpoena

issued by the Department.

(f) The Tax Tribunal shall decide questions regarding the constitutionality of statutes and rules adopted by the Department as applied to the taxpayer, but shall not have the power to declare a statute or rule unconstitutional or otherwise invalid on its face. A taxpayer challenging the constitutionality of a statute or rule on its face may present such challenge to the Tax Tribunal for the sole purpose of making a record for review by the Illinois Appellate Court. Failure to raise a constitutional issue regarding the application of a statute or regulations to the taxpayer shall not preclude the taxpayer or the Department from raising those issues at the appellate court level.
(Source: P.A. 97-1129, eff. 8-28-12; 98-463, eff. 8-16-13.)

(35 ILCS 1010/1-50)
Sec. 1-50. Pleadings.
(a) A taxpayer may commence a proceeding in the Tax Tribunal by filing a petition protesting the Department's determination imposing a liability for tax, penalty, or interest, or denying a claim for refund or credit application. The petition shall be filed within the time permitted by statute for filing a protest.
(b) The Department shall file its answer in the Tax Tribunal no later than 30 days after its receipt of the Tax Tribunal's notification that the taxpayer has filed a petition in the proper form or within such additional time as the Tax Tribunal may specify. The Department shall serve a copy of its answer on the taxpayer's representative or, if the taxpayer is not represented, on the taxpayer, and shall file proof of such service with the answer. Material facts alleged in the petition, if not expressly admitted or denied in the answer, shall be deemed admitted.
(c) Either party may amend a pleading once without leave at any time before the period for responding to it expires. After such time, a pleading may be amended only with the written consent of the adverse party or with the permission of the Tax Tribunal. The Tax Tribunal shall freely grant consent to amend upon such terms as may be just. Except as otherwise ordered by the Tax Tribunal, there shall be an answer to an amended pleading if an answer is required to the pleading being amended. Filing of the answer, or, if the answer has already been filed, the amended answer shall be made no later than 30 days after the filing of the amended petition. The taxpayer may not amend a petition after expiration of the time for filing a petition, if such amendment would have the effect of conferring jurisdiction on the Tax Tribunal over a matter that would otherwise not come within its jurisdiction. An amendment of a pleading shall relate back to the time of filing of the original pleading only as prescribed by Section 2-616 of the Code of Civil Procedure.
(Source: P.A. 97-1129, eff. 8-28-12.)

(35 ILCS 1010/1-55)
Sec. 1-55. Fees.
(a) The Tax Tribunal shall impose a fee of $500 for the filing of petitions.
(b) The Tax Tribunal may fix a fee, not in excess of the fees charged and collected by the clerk of the circuit courts, for comparing, or for preparing and comparing, a transcript of the record, or for copying any record, entry, or other paper and the comparison and certification thereof.
(c) Fees collected under this Section shall be deposited into the Illinois Independent Tax Tribunal Fund, a special fund created in the State treasury. Moneys deposited into the Fund shall be appropriated to the Tax Tribunal to reimburse the Tax Tribunal for costs associated with administering and enforcing the provisions of this Act.
(d) The Tax Tribunal shall not assign any costs or attorney's fees incurred by one party against another party. Claims for expenses and attorney's fees under Section 10-55 of the Illinois Administrative Procedure Act shall first be made to the Department of Revenue. If the claimant is dissatisfied because of the Department's failure to make any award or because of the insufficiency of the award, the claimant may petition the Court of Claims for the amount deemed owed.
(Source: P.A. 97-1129, eff. 8-28-12; 98-463, eff. 8-16-13.)

(35 ILCS 1010/1-60)
Sec. 1-60. Discovery and stipulation.
(a) The parties to the proceeding shall comply with the Supreme Court Rules for Civil Proceedings in the Trial Court regarding Discovery, Requests for Admission, and Pre-Trial Procedure.
(b) A administrative law judge or the clerk of the Tax Tribunal, on the request of any party to the proceeding, shall issue subpoenas requiring the attendance of witnesses and giving of testimony and subpoenas duces tecum requiring the production of evidence or things.
(c) Any employee of the Tax Tribunal designated in writing for that purpose by the Chief Administrative Law Judge may administer oaths.
(d) The Tax Tribunal may enforce its order on discovery and other procedural issues, among other means, by deciding issues wholly or partly against the offending party.
(Source: P.A. 97-1129, eff. 8-28-12.)

(35 ILCS 1010/1-63)
Sec. 1-63. Mediation. At any point in the proceedings before the Tax Tribunal, but prior to the hearing under Section 1-65 of this Act, the parties may jointly petition the Tax Tribunal for mediation. The purpose of the mediation shall be to attempt to settle any contested issues or the case in its entirety. An administrative law judge other than the one initially assigned to hear the case shall serve as the mediator.
(Source: P.A. 97-1129, eff. 8-28-12.)

(35 ILCS 1010/1-65)
Sec. 1-65. Hearings.
(a) Proceedings before the Tax Tribunal shall be tried de novo.
(b) Except as set forth in this Act or otherwise precluded by law, the Tax Tribunal shall take evidence, conduct hearings, rule on motions, and issue final decisions.
(c) Hearings shall be open to the public. Taxpayers may petition the Tax Tribunal to close portions of the hearing for good cause shown. Taxpayers may also petition the Tax Tribunal to require that certain pleadings or portions thereof be filed, or that certain evidence or portions thereof be admitted, under seal in order to prevent economic or other harm to the taxpayer. Original tax return documents, schedules, or other attachments and any copies thereof shall not be made available to the public for inspection or copying. Nothing in this Section shall operate to restrict the transmission of records to the appellate court.
(d) Hearings shall be conducted in accordance with such rules of practice and procedure as the Tax Tribunal shall promulgate.
(e) The rules of evidence and privilege as applied in civil cases in the circuit courts of this State shall be followed.
(f) Subject to the evidentiary requirements of subsection (e) of this Section, a party may conduct cross examination required for a full and fair disclosure of the facts.
(g) Notice may be taken by the Tax Tribunal of matters of which the circuit courts of this State may take judicial notice. Parties shall be notified either before or during the hearing, or by reference in preliminary reports or otherwise, of the material noticed, including any staff memoranda or data, and they shall be afforded an opportunity to contest the material so noticed.
(h) Testimony may be given only on oath or affirmation.
(i) The petition and other pleadings in the proceeding shall be deemed to conform to the proof presented at the hearing, unless a party satisfies the Tax Tribunal that presentation of the evidence would unfairly prejudice the party in maintaining its position on the merits or unless deeming the taxpayer's petition to conform to the proof would confer jurisdiction on the Tax Tribunal over a matter that would not otherwise come within its jurisdiction.
(j) In the case of an issue of fact, the taxpayer shall have the burden of persuasion by a preponderance of the evidence.
(Source: P.A. 97-1129, eff. 8-28-12.)

(35 ILCS 1010/1-67)
Sec. 1-67. Temporary suspension of proceedings.
(a) If any party to a proceeding pending in the Tax Tribunal is also a defendant in a criminal case pending in any court in this State involving the same conduct as the case before the Tax Tribunal, then, upon motion of any party or the Attorney General, or upon its own motion, the Tax Tribunal shall enter an order staying the proceeding.
(b) If the Attorney General or the Department determines that the interests of justice so require, either may file an ex parte motion with the Chief Administrative Law Judge requesting that any proceeding pending before the Tax Tribunal be stayed. If the Chief Administrative Law Judge finds that the motion reasonably shows that the proceeding may interfere with an ongoing criminal investigation, the Chief Administrative Law Judge shall enter an order staying the proceeding. The denial of a motion to enter an order staying the proceeding is a final administrative decision within the meaning of Section 3-101 of the Administrative Review Law and may be reviewed by the Circuit Court pursuant to the Administrative Review Law.
(Source: P.A. 97-1129, eff. 8-28-12.)

(35 ILCS 1010/1-70)
Sec. 1-70. Decisions.
(a) The Tax Tribunal shall render its decision in writing, including in that writing a concise statement of the facts found and the conclusions of law reached. The Tax Tribunal's decision shall, subject to law, grant such relief, invoke such remedies, and issue such orders as it deems appropriate to carry out its decisions. The Tax Tribunal shall promptly mail a notice of its decision to the taxpayer and to the Department.
(b) The Tax Tribunal shall render its decision no later than 90 days after submission of the last brief filed subsequent to completion of the hearing or, if briefs are not submitted, then no later than 90 days after completion of the hearing. The Tax Tribunal may extend the 90 day period, for good cause, up to 30 additional days.
(c) If the Tax Tribunal fails to render a decision within the prescribed period, either party may institute a proceeding in the circuit court to compel issuance of a decision.
(d) The Tax Tribunal's decision shall finally decide the matters in controversy, unless any party to the matter timely appeals the decision as provided in Section 1-75 of this Act.
(e) A decision of the Tax Tribunal shall become final 35 days after the issuance of a notice of decision.
(Source: P.A. 97-1129, eff. 8-28-12.)

(35 ILCS 1010/1-75)
Sec. 1-75. Appeals.
(a) The taxpayer and the Department are entitled to judicial review of a final decision of the Tax Tribunal in the Illinois Appellate Court, in accordance with Section 3-113 of the Administrative Review Law.
(b) The record on judicial review shall include the decision of the Tax Tribunal, the stenographic transcript of the hearing before the Tax Tribunal, the pleadings and all exhibits and documents admitted into evidence.
(Source: P.A. 97-1129, eff. 8-28-12; 98-463, eff. 8-16-13.)

(35 ILCS 1010/1-80)
Sec. 1-80. Representation.
(a) Appearances in proceedings conducted by the Tax Tribunal may be by the taxpayer or by an attorney admitted to practice in this State. The Tax Tribunal may allow an attorney who is not admitted to the practice of law in Illinois by unlimited or conditional admission, but who is authorized to practice or licensed in another state, territory, or commonwealth of the United States, the District of Columbia, or a foreign country to appear and represent a taxpayer in proceedings before the Tax Tribunal for a particular matter as provided in Illinois Supreme Court Rule 707.
(b) The Department of Revenue shall be represented by the Attorney General in all proceedings before the Tax Tribunal.
(Source: P.A. 97-1129, eff. 8-28-12; 98-895, eff. 1-1-15.)

(35 ILCS 1010/1-85)
Sec. 1-85. Publication of decisions and electronic submission of documents.
(a) The Tax Tribunal shall, within 180 days of the issuance of a decision, index and publish its final decision in such print or electronic form as it deems best adapted for public convenience. Such publications shall be made permanently available and constitute the official reports of the Tax Tribunal.
(b) All published decisions shall be edited by the Tax Tribunal so that the identification number of the taxpayer and any related entities or employees, and any trade secrets or other intellectual property, are not disclosed or identified.
(c) Within 30 days following the issuance of any hearing decision, the taxpayer affected by the decision may also request that the Tax Tribunal omit specifically identified trade secrets or other confidential or proprietary information prior to publication of the decision. The Tax Tribunal shall approve those requests if it determines that the requests are reasonable and that the disclosure of such information would potentially cause economic or other injury to the taxpayer.
(d) The Tax Tribunal shall provide, by rule, reasonable requirements for the electronic submission of documents and records and the method and type of symbol or security procedure it will accept to authenticate electronic submissions or as a legal signature.
(e) Each year, no later than October 1, the Tax Tribunal shall report to the General Assembly regarding the Tax Tribunal's operations during the prior fiscal year. Such report shall include the number of cases opened and closed, the size of its docket, the average age of cases, the dollar amount of cases by tax type, the number of cases decided in favor of the Department, the number of cases decided in favor of the taxpayer, the number of cases resolved through mediation or settlement, and such other statistics so as to apprise the General Assembly of whether the Tax Tribunal has successfully accomplished its mission to fairly and efficiently adjudicate tax disputes.
(Source: P.A. 97-1129, eff. 8-28-12; 98-463, eff. 8-16-13.)

(35 ILCS 1010/1-90)
Sec. 1-90. Service of process and mailings.
(a) Mailings by first class or certified or registered mail, postage prepaid, to the address of the taxpayer given on the taxpayer's petition, or to the address of the taxpayer's representative of record, if any, or to the usual place of business of the Department, shall constitute personal service on the other party. The Tax Tribunal may by rule prescribe that notice by other means shall constitute personal service and may in a particular case order that notice be given to additional persons or by other means.
(b) Mailing by registered or certified mail and delivery by a private delivery service approved by the Internal Revenue Service in accordance with Section 7502(f) of the Internal Revenue Code of 1986, as amended, shall be deemed to have occurred, respectively, on the date of mailing and the date of submission to the private delivery service.
(Source: P.A. 97-1129, eff. 8-28-12.)

(35 ILCS 1010/1-95)
Sec. 1-95. Rules and forms. The Tax Tribunal is authorized to promulgate and adopt all reasonable rules and forms as may be necessary or appropriate to carry out the intent and purposes of this Act. Rules shall be adopted in accordance with the rulemaking procedures of Article 5 of the Illinois Administrative Procedure Act.
(Source: P.A. 97-1129, eff. 8-28-12.)

(35 ILCS 1010/1-100)
Sec. 1-100. Confidentiality. All information received by the Tax Tribunal as a result of a hearing or investigation conducted under the provisions of this Act shall be public, except for tax returns and information received under seal pursuant to Section 1-65, and information received in relation to any mediation proceedings conducted under Section 1-63.
(Source: P.A. 97-1129, eff. 8-28-12.)



Article 5 - Amendatory Provisions

(35 ILCS 1010/Art. 5 heading)

(35 ILCS 1010/5-5)
Sec. 5-5. (Amendatory provisions; text omitted).
(Source: P.A. 97-1129, eff. 8-28-12; text omitted.)

(35 ILCS 1010/5-10)
Sec. 5-10. (Amendatory provisions; text omitted).
(Source: P.A. 97-1129, eff. 8-28-12; text omitted.)

(35 ILCS 1010/5-15)
Sec. 5-15. (Amendatory provisions; text omitted).
(Source: P.A. 97-1129, eff. 8-28-12; text omitted.)

(35 ILCS 1010/5-20)
Sec. 5-20. (Amendatory provisions; text omitted).
(Source: P.A. 97-1129, eff. 8-28-12; text omitted.)

(35 ILCS 1010/5-25)
Sec. 5-25. (Amendatory provisions; text omitted).
(Source: P.A. 97-1129, eff. 8-28-12; text omitted.)

(35 ILCS 1010/5-30)
Sec. 5-30. (Amendatory provisions; text omitted).
(Source: P.A. 97-1129, eff. 8-28-12; text omitted.)

(35 ILCS 1010/5-35)
Sec. 5-35. (Amendatory provisions; text omitted).
(Source: P.A. 97-1129, eff. 8-28-12; text omitted.)

(35 ILCS 1010/5-40)
Sec. 5-40. (Amendatory provisions; text omitted).
(Source: P.A. 97-1129, eff. 8-28-12; text omitted.)

(35 ILCS 1010/5-45)
Sec. 5-45. (Amendatory provisions; text omitted).
(Source: P.A. 97-1129, eff. 8-28-12; text omitted.)

(35 ILCS 1010/5-50)
Sec. 5-50. (Amendatory provisions; text omitted).
(Source: P.A. 97-1129, eff. 8-28-12; text omitted.)

(35 ILCS 1010/5-55)
Sec. 5-55. (Amendatory provisions; text omitted).
(Source: P.A. 97-1129, eff. 8-28-12; text omitted.)

(35 ILCS 1010/5-60)
Sec. 5-60. (Amendatory provisions; text omitted).
(Source: P.A. 97-1129, eff. 8-28-12; text omitted.)

(35 ILCS 1010/5-65)
Sec. 5-65. (Amendatory provisions; text omitted).
(Source: P.A. 97-1129, eff. 8-28-12; text omitted.)

(35 ILCS 1010/5-70)
Sec. 5-70. (Amendatory provisions; text omitted).
(Source: P.A. 97-1129, eff. 8-28-12; text omitted.)

(35 ILCS 1010/5-75)
Sec. 5-75. (Amendatory provisions; text omitted).
(Source: P.A. 97-1129, eff. 8-28-12; text omitted.)

(35 ILCS 1010/5-80)
Sec. 5-80. (Amendatory provisions; text omitted).
(Source: P.A. 97-1129, eff. 8-28-12; text omitted.)

(35 ILCS 1010/5-85)
Sec. 5-85. (Amendatory provisions; text omitted).
(Source: P.A. 97-1129, eff. 8-28-12; text omitted.)

(35 ILCS 1010/5-90)
Sec. 5-90. (Amendatory provisions; text omitted).
(Source: P.A. 97-1129, eff. 8-28-12; text omitted.)

(35 ILCS 1010/5-100)
Sec. 5-100. (Amendatory provisions; text omitted).
(Source: P.A. 97-1129, eff. 8-28-12; text omitted.)

(35 ILCS 1010/5-105)
Sec. 5-105. (Amendatory provisions; text omitted).
(Source: P.A. 97-1129, eff. 8-28-12; text omitted.)

(35 ILCS 1010/5-110)
Sec. 5-110. (Amendatory provisions; text omitted).
(Source: P.A. 97-1129, eff. 8-28-12; text omitted.)

(35 ILCS 1010/5-115)
Sec. 5-115. (Amendatory provisions; text omitted).
(Source: P.A. 97-1129, eff. 8-28-12; text omitted.)

(35 ILCS 1010/5-120)
Sec. 5-120. (Amendatory provisions; text omitted).
(Source: P.A. 97-1129, eff. 8-28-12; text omitted.)

(35 ILCS 1010/5-125)
Sec. 5-125. The Illinois Independent Tax Tribunal Act is repealed.
(Source: P.A. 97-1129, eff. 8-28-12.)



Article 97 - Inseverability

(35 ILCS 1010/Art. 97 heading)

(35 ILCS 1010/97-997)
Sec. 97-997. Inseverability. The provisions of this Act are mutually dependent and inseverable. If any provision is held invalid, then the entire Act, including all new and amendatory provisions, is invalid.
(Source: P.A. 97-1129, eff. 8-28-12.)



Article 99 - Effective Date

(35 ILCS 1010/Art. 99 heading)

(35 ILCS 1010/99-999)
Sec. 99-999. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 97-1129, eff. 8-28-12.)









Chapter 40 - PENSIONS

40 ILCS 5/ - Illinois Pension Code.

Article 1 - General Provisions: Short Title, Effect Of Code And Other Provisions

(40 ILCS 5/Art. 1 heading)

(40 ILCS 5/1-101) (from Ch. 108 1/2, par. 1-101)
Sec. 1-101. Short title.
This Code shall be known and may be cited as the Illinois Pension Code.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/1-101.1) (from Ch. 108 1/2, par. 1-101.1)
Sec. 1-101.1. Definitions. For purposes of this Article, unless the context otherwise requires, the words defined in the Sections following this Section and preceding Section 1-102 shall have meanings given in those Sections.
(Source: P.A. 90-507, eff. 8-22-97.)

(40 ILCS 5/1-101.2)
Sec. 1-101.2. Fiduciary. A person is a "fiduciary" with respect to a pension fund or retirement system established under this Code to the extent that the person:
(1) exercises any discretionary authority or

discretionary control respecting management of the pension fund or retirement system, or exercises any authority or control respecting management or disposition of its assets;

(2) renders investment advice or renders advice on

the selection of fiduciaries for a fee or other compensation, direct or indirect, with respect to any moneys or other property of the pension fund or retirement system, or has any authority or responsibility to do so; or

(3) has any discretionary authority or discretionary

responsibility in the administration of the pension fund or retirement system.

(Source: P.A. 96-6, eff. 4-3-09.)

(40 ILCS 5/1-101.3)
Sec. 1-101.3. Party in interest. A person is a "party in interest" with respect to a pension fund or retirement system established under this Code if the person is:
(1) a fiduciary, counsel, or employee of the pension

fund or retirement system, or a relative of such a person;

(2) a person providing services to the pension fund

or retirement system, or a relative of such a person;

(3) an employer, any of whose employees are covered

by the pension fund or retirement system;

(4) an employee organization, any members of which

are covered by the pension fund or retirement system; or

(5) an employee, officer, or director (or an

individual having powers or responsibilities similar to those of an officer or director) of the pension fund or retirement system or of a person described under item (2), (3), or (4) of this Section.

(Source: P.A. 90-507, eff. 8-22-97.)

(40 ILCS 5/1-101.4)
Sec. 1-101.4. Investment adviser. A person is an "investment adviser", "investment advisor", or "investment manager" with respect to a pension fund or retirement system established under this Code if the person:
(1) is a fiduciary appointed by the board of trustees

of the pension fund or retirement system in accordance with Section 1-109.1;

(2) has the power to manage, acquire, or dispose of

any asset of the retirement system or pension fund;

(3) has acknowledged in writing that he or she is a

fiduciary with respect to the pension fund or retirement system; and

(4) is at least one of the following: (i) registered

as an investment adviser under the federal Investment Advisers Act of 1940 (15 U.S.C. 80b-1, et seq.); (ii) registered as an investment adviser under the Illinois Securities Law of 1953; (iii) a bank, as defined in the Investment Advisers Act of 1940; or (iv) an insurance company authorized to transact business in this State.

(Source: P.A. 90-507, eff. 8-22-97.)

(40 ILCS 5/1-101.5)
Sec. 1-101.5. Consultant. "Consultant" means any person or entity retained or employed by the board of a retirement system, pension fund, or investment board to make recommendations in developing an investment strategy, assist with finding appropriate investment advisers, or monitor the board's investments. "Consultant" does not include non-investment related professionals or professionals offering services that are not directly related to the investment of assets, such as legal counsel, actuary, proxy-voting services, services used to track compliance with legal standards, and investment fund of funds where the board has no direct contractual relationship with the investment advisers or partnerships. "Investment adviser" has the meaning ascribed to it in Section 1-101.4.
(Source: P.A. 96-6, eff. 4-3-09.)

(40 ILCS 5/1-102) (from Ch. 108 1/2, par. 1-102)
Sec. 1-102. Continuation of prior statutes.
The provisions of this Code insofar as they are the same or substantially the same as those of any prior statute, shall be construed as a continuation of such prior statute and not as a new enactment.
If in any other statute reference is made to an Act of the General Assembly, or a Section of such an Act, which is continued in this Code, such reference shall be held to refer to the Act or Section thereof so continued in this Code.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/1-103) (from Ch. 108 1/2, par. 1-103)
Sec. 1-103. Effect of headings.
Article, Division and Section headings contained herein shall not be deemed to govern, limit, modify or in any manner affect the scope, meaning or intent of the provisions of any Article, Division or Section hereof.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/1-103.1) (from Ch. 108 1/2, par. 1-103.1)
Sec. 1-103.1. Application of amendments.
Amendments to this Code which have been or may be enacted shall be applicable only to persons who, on or after the effective date thereof, are in service as an employee under the retirement system or pension fund covered by the Article which is amended, unless the amendatory Act specifies otherwise.
(Source: P.A. 77-1415.)

(40 ILCS 5/1-103.2) (from Ch. 108 1/2, par. 1-103.2)
Sec. 1-103.2. The amendatory provisions of this amendatory Act of 1987 which provide for benefit increases effective July 1, 1987 or January 1, 1988 are intended to be retroactive to the dates specified therein, notwithstanding the provisions of Section 1-103.1.
(Source: P.A. 85-941.)

(40 ILCS 5/1-103.3)
(Text of Section WITH the changes made by P.A. 98-599, which has been held unconstitutional)
Sec. 1-103.3. Application of 1994 amendment; funding standard.
(a) The provisions of Public Act 88-593 that change the method of calculating, certifying, and paying the required State contributions to the retirement systems established under Articles 2, 14, 15, 16, and 18 shall first apply to the State contributions required for State fiscal year 1996.
(b) (Blank).
(c) Every 5 years, beginning in 1999, the Commission on Government Forecasting and Accountability, in consultation with the affected retirement systems and the Governor's Office of Management and Budget (formerly Bureau of the Budget), shall consider and determine whether the funding goals adopted in Articles 2, 14, 15, 16, and 18 of this Code continue to represent appropriate funding goals for those retirement systems, and it shall report its findings and recommendations on this subject to the Governor and the General Assembly.
(Source: P.A. 98-599, eff. 6-1-14.)

(Text of Section WITHOUT the changes made by P.A. 98-599, which has been held unconstitutional)
Sec. 1-103.3. Application of 1994 amendment; funding standard.
(a) The provisions of this amendatory Act of 1994 that change the method of calculating, certifying, and paying the required State contributions to the retirement systems established under Articles 2, 14, 15, 16, and 18 shall first apply to the State contributions required for State fiscal year 1996.
(b) The General Assembly declares that a funding ratio (the ratio of a retirement system's total assets to its total actuarial liabilities) of 90% is an appropriate goal for State-funded retirement systems in Illinois, and it finds that a funding ratio of 90% is now the generally-recognized norm throughout the nation for public employee retirement systems that are considered to be financially secure and funded in an appropriate and responsible manner.
(c) Every 5 years, beginning in 1999, the Commission on Government Forecasting and Accountability, in consultation with the affected retirement systems and the Governor's Office of Management and Budget (formerly Bureau of the Budget), shall consider and determine whether the 90% funding ratio adopted in subsection (b) continues to represent an appropriate goal for State-funded retirement systems in Illinois, and it shall report its findings and recommendations on this subject to the Governor and the General Assembly.
(Source: P.A. 93-1067, eff. 1-15-05.)

(40 ILCS 5/1-104) (from Ch. 108 1/2, par. 1-104)
Sec. 1-104. Cross references.
Where, in this Code, reference is made to a Section, Division or Article by its number and no Act is specified, the reference is to the correspondingly numbered Section, Division or Article of this Code. Where reference is made to "this Article" or "this Division" or "this Section" and no Act is specified, the reference is to the Article, Division or Section of this Code in which the reference appears. If any Section, Division or Article of this Code is hereafter amended, the reference shall thereafter be treated and considered as a reference to the Section, Division or Article as so amended.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/1-104.1) (from Ch. 108 1/2, par. 1-104.1)
Sec. 1-104.1. Gender.
Words or phrases as used in this Code that import the masculine gender shall be construed to import also the feminine gender, unless such construction would be inconsistent with the manifest intention of the context.
(Source: P.A. 78-1129.)

(40 ILCS 5/1-104.2) (from Ch. 108 1/2, par. 1-104.2)
Sec. 1-104.2. Beginning January 1, 1986, children not conceived in lawful wedlock shall be entitled to the same benefits as other children, and no child's or survivor's benefit shall be disallowed because of the fact that the child was born out of wedlock; however, in cases where the father is the employee parent, paternity must first be established. Paternity may be established by any one of the following means: (1) acknowledgment by the father, or (2) adjudication before or after the death of the father, or (3) any other means acceptable to the board of trustees of the pension fund or retirement system.
(Source: P.A. 94-229, eff. 1-1-06.)

(40 ILCS 5/1-104.3)
Sec. 1-104.3. Adopted children. Notwithstanding any other provision of this Code to the contrary, beginning on the effective date of this amendatory Act of the 95th General Assembly, legally adopted children shall be entitled to the same benefits as other children, and no child's or survivor's benefit shall be disallowed because the child is an adopted child. The provisions of this Section apply without regard to whether the employee or member was in service on or after the date of the adoption of the child.
(Source: P.A. 95-279, eff. 1-1-08.)

(40 ILCS 5/1-105) (from Ch. 108 1/2, par. 1-105)
Sec. 1-105. Partial invalidity.
The invalidity of any provision of this Code shall not affect the validity of the remainder of this Code.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/1-106) (from Ch. 108 1/2, par. 1-106)
Sec. 1-106. Payment of distribution other than direct.
(a) The board of trustees of any retirement fund or system operating under this Code may, at the written direction and request of any annuitant, solely as an accommodation to the annuitant, pay the annuity due the annuitant to a bank, savings and loan association, or any other financial institution insured by an agency of the federal government, for deposit to the account of the annuitant, or to a bank, savings and loan association, or trust company for deposit in a trust established by the annuitant for his or her benefit with that bank, savings and loan association, or trust company. The annuitant may withdraw the direction at any time.
(b) Beginning January 1, 1993, each pension fund or retirement system operating under this Code may, and to the extent required by federal law shall, at the request of any person entitled to receive a refund, lump-sum benefit, or other nonperiodic distribution from the pension fund or retirement system, pay the distribution directly to any entity that (1) is designated in writing by the person, (2) is qualified under federal law to accept an eligible rollover distribution from a qualified plan, and (3) has agreed to accept the distribution.
(Source: P.A. 96-586, eff. 8-18-09.)

(40 ILCS 5/1-107) (from Ch. 108 1/2, par. 1-107)
Sec. 1-107. Indemnification of trustees, consultants and employees of retirement systems and pension funds. Every retirement system, pension fund or other system or fund established under this Code may indemnify and protect the trustees, staff and consultants against all damage claims and suits, including defense thereof, when damages are sought for negligent or wrongful acts alleged to have been committed in the scope of employment or under the direction of the trustees. However, the trustees, staff and consultants shall not be indemnified for wilful misconduct and gross negligence. Each board is authorized to insure against loss or liability of the trustees, staff and consultants which may result from these damage claims. This insurance shall be carried in a company which is licensed to write such coverage in this State.
(Source: P.A. 80-1364.)

(40 ILCS 5/1-108) (from Ch. 108 1/2, par. 1-108)
Sec. 1-108. (a) In any proceeding commenced against an employee of a pension fund, alleging a civil wrong arising out of any act or omission occurring within the scope of the employee's pension fund employment, unless the court or the jury finds that the conduct which gave rise to the claim was intentional, wilful or wanton misconduct, the pension fund shall indemnify the employee for any damages awarded and court costs and attorneys' fees assessed as part of any final and unreversed judgment and any attorneys' fees, court costs and litigation expenses incurred by the employee in defending the claim. In any such proceeding if a majority of the board or trustees who are not a party to the action determine that the conduct which gave rise to the claim was not intentional, wilful or wanton misconduct, the board or trustees may agree to settlement of the proceeding and the pension fund shall indemnify the employee for any damages, court costs and attorneys' fees agreed to as part of the settlement and any attorneys' fees, court costs and litigation expenses incurred in defending the claim.
(b) No employee of a pension fund shall be entitled to indemnification under this Section unless within 15 days after receipt by the employee of service of process, he shall give written notice of such proceeding to the pension fund.
(c) Each pension fund may insure against loss or liability of employees which may arise as a result of these claims. This insurance shall be carried by a company authorized to provide such coverage in this State.
(d) Nothing contained or implied in this Section shall operate, or be construed or applied, to deprive the State or a pension fund, or any other employee thereof, of any immunity or any defense heretofore available.
(e) This Section shall apply regardless of whether the employee is sued in his or her individual or official capacity.
(f) This Section shall not apply to claims for bodily injury or damage to property arising from motor vehicle accidents.
(g) This Section shall apply to all proceedings filed on or after its effective date, and to any proceeding pending on its effective date, if the pension fund employee gives notice to the pension fund within 30 days of the Act's effective date.
(Source: P.A. 80-1078.)

(40 ILCS 5/1-109) (from Ch. 108 1/2, par. 1-109)
Sec. 1-109. Duties of Fiduciaries. A fiduciary with respect to a retirement system or pension fund established under this Code shall discharge his or her duties with respect to the retirement system or pension fund solely in the interest of the participants and beneficiaries and:
(a) For the exclusive purpose of:
(1) Providing benefits to participants and their beneficiaries; and
(2) Defraying reasonable expenses of administering the retirement system or pension fund;
(b) With the care, skill, prudence and diligence under the circumstances then prevailing that a prudent man acting in a like capacity and familiar with such matters would use in the conduct of an enterprise of a like character with like aims;
(c) By diversifying the investments of the retirement system or pension fund so as to minimize the risk of large losses, unless under the circumstances it is clearly prudent not to do so; and
(d) In accordance with the provisions of the Article of the Pension Code governing the retirement system or pension fund.
(Source: P.A. 82-960.)

(40 ILCS 5/1-109.1) (from Ch. 108 1/2, par. 1-109.1)
Sec. 1-109.1. Allocation and delegation of fiduciary duties.
(1) Subject to the provisions of Section 22A-113 of this Code and subsections (2) and (3) of this Section, the board of trustees of a retirement system or pension fund established under this Code may:
(a) Appoint one or more investment managers as

fiduciaries to manage (including the power to acquire and dispose of) any assets of the retirement system or pension fund; and

(b) Allocate duties among themselves and designate

others as fiduciaries to carry out specific fiduciary activities other than the management of the assets of the retirement system or pension fund.

(2) The board of trustees of a pension fund established under Article 5, 6, 8, 9, 10, 11, 12 or 17 of this Code may not transfer its investment authority, nor transfer the assets of the fund to any other person or entity for the purpose of consolidating or merging its assets and management with any other pension fund or public investment authority, unless the board resolution authorizing such transfer is submitted for approval to the contributors and pensioners of the fund at elections held not less than 30 days after the adoption of such resolution by the board, and such resolution is approved by a majority of the votes cast on the question in both the contributors election and the pensioners election. The election procedures and qualifications governing the election of trustees shall govern the submission of resolutions for approval under this paragraph, insofar as they may be made applicable.
(3) Pursuant to subsections (h) and (i) of Section 6 of Article VII of the Illinois Constitution, the investment authority of boards of trustees of retirement systems and pension funds established under this Code is declared to be a subject of exclusive State jurisdiction, and the concurrent exercise by a home rule unit of any power affecting such investment authority is hereby specifically denied and preempted.
(4) For the purposes of this Code, "emerging investment manager" means a qualified investment adviser that manages an investment portfolio of at least $10,000,000 but less than $10,000,000,000 and is a "minority-owned business", "women-owned business" or "business owned by a person with a disability" as those terms are defined in the Business Enterprise for Minorities, Women, and Persons with Disabilities Act.
It is hereby declared to be the public policy of the State of Illinois to encourage the trustees of public employee retirement systems, pension funds, and investment boards to use emerging investment managers in managing their system's assets, encompassing all asset classes, and increase the racial, ethnic, and gender diversity of its fiduciaries, to the greatest extent feasible within the bounds of financial and fiduciary prudence, and to take affirmative steps to remove any barriers to the full participation in investment opportunities afforded by those retirement systems, pension funds, and investment boards.
On or before January 1, 2010, a retirement system, pension fund, or investment board subject to this Code, except those whose investments are restricted by Section 1-113.2 of this Code, shall adopt a policy that sets forth goals for utilization of emerging investment managers. This policy shall include quantifiable goals for the management of assets in specific asset classes by emerging investment managers. The retirement system, pension fund, or investment board shall establish 3 separate goals for: (i) emerging investment managers that are minority-owned businesses; (ii) emerging investment managers that are women-owned businesses; and (iii) emerging investment managers that are businesses owned by a person with a disability. The goals established shall be based on the percentage of total dollar amount of investment service contracts let to minority-owned businesses, women-owned businesses, and businesses owned by a person with a disability, as those terms are defined in the Business Enterprise for Minorities, Women, and Persons with Disabilities Act. The retirement system, pension fund, or investment board shall annually review the goals established under this subsection.
If in any case an emerging investment manager meets the criteria established by a board for a specific search and meets the criteria established by a consultant for that search, then that emerging investment manager shall receive an invitation by the board of trustees, or an investment committee of the board of trustees, to present his or her firm for final consideration of a contract. In the case where multiple emerging investment managers meet the criteria of this Section, the staff may choose the most qualified firm or firms to present to the board.
The use of an emerging investment manager does not constitute a transfer of investment authority for the purposes of subsection (2) of this Section.
(5) Each retirement system, pension fund, or investment board subject to this Code, except those whose investments are restricted by Section 1-113.2 of this Code, shall establish a policy that sets forth goals for increasing the racial, ethnic, and gender diversity of its fiduciaries, including its consultants and senior staff. Each system, fund, and investment board shall annually review the goals established under this subsection.
(6) On or before January 1, 2010, a retirement system, pension fund, or investment board subject to this Code, except those whose investments are restricted by Section 1-113.2 of this Code, shall adopt a policy that sets forth goals for utilization of businesses owned by minorities, women, and persons with disabilities for all contracts and services. The goals established shall be based on the percentage of total dollar amount of all contracts let to minority-owned businesses, women-owned businesses, and businesses owned by a person with a disability, as those terms are defined in the Business Enterprise for Minorities, Women, and Persons with Disabilities Act. The retirement system, pension fund, or investment board shall annually review the goals established under this subsection.
(7) On or before January 1, 2010, a retirement system, pension fund, or investment board subject to this Code, except those whose investments are restricted by Section 1-113.2 of this Code, shall adopt a policy that sets forth goals for increasing the utilization of minority broker-dealers. For the purposes of this Code, "minority broker-dealer" means a qualified broker-dealer who meets the definition of "minority-owned business", "women-owned business", or "business owned by a person with a disability", as those terms are defined in the Business Enterprise for Minorities, Women, and Persons with Disabilities Act. The retirement system, pension fund, or investment board shall annually review the goals established under this Section.
(8) Each retirement system, pension fund, and investment board subject to this Code, except those whose investments are restricted by Section 1-113.2 of this Code, shall submit a report to the Governor and the General Assembly by January 1 of each year that includes the following: (i) the policy adopted under subsection (4) of this Section, including the names and addresses of the emerging investment managers used, percentage of the assets under the investment control of emerging investment managers for the 3 separate goals, and the actions it has undertaken to increase the use of emerging investment managers, including encouraging other investment managers to use emerging investment managers as subcontractors when the opportunity arises; (ii) the policy adopted under subsection (5) of this Section; (iii) the policy adopted under subsection (6) of this Section; (iv) the policy adopted under subsection (7) of this Section, including specific actions undertaken to increase the use of minority broker-dealers; and (v) the policy adopted under subsection (9) of this Section.
(9) On or before February 1, 2015, a retirement system, pension fund, or investment board subject to this Code, except those whose investments are restricted by Section 1-113.2 of this Code, shall adopt a policy that sets forth goals for increasing the utilization of minority investment managers. For the purposes of this Code, "minority investment manager" means a qualified investment manager that manages an investment portfolio and meets the definition of "minority-owned business", "women-owned business", or "business owned by a person with a disability", as those terms are defined in the Business Enterprise for Minorities, Women, and Persons with Disabilities Act.
It is hereby declared to be the public policy of the State of Illinois to encourage the trustees of public employee retirement systems, pension funds, and investment boards to use minority investment managers in managing their systems' assets, encompassing all asset classes, and to increase the racial, ethnic, and gender diversity of their fiduciaries, to the greatest extent feasible within the bounds of financial and fiduciary prudence, and to take affirmative steps to remove any barriers to the full participation in investment opportunities afforded by those retirement systems, pension funds, and investment boards.
The retirement system, pension fund, or investment board shall establish 3 separate goals for: (i) minority investment managers that are minority-owned businesses; (ii) minority investment managers that are women-owned businesses; and (iii) minority investment managers that are businesses owned by a person with a disability. The retirement system, pension fund, or investment board shall annually review the goals established under this Section.
If in any case a minority investment manager meets the criteria established by a board for a specific search and meets the criteria established by a consultant for that search, then that minority investment manager shall receive an invitation by the board of trustees, or an investment committee of the board of trustees, to present his or her firm for final consideration of a contract. In the case where multiple minority investment managers meet the criteria of this Section, the staff may choose the most qualified firm or firms to present to the board.
The use of a minority investment manager does not constitute a transfer of investment authority for the purposes of subsection (2) of this Section.
(10) Beginning January 1, 2016, it shall be the aspirational goal for a retirement system, pension fund, or investment board subject to this Code to use emerging investment managers for not less than 20% of the total funds under management. Furthermore, it shall be the aspirational goal that not less than 20% of investment advisors be minorities, women, and persons with disabilities as those terms are defined in the Business Enterprise for Minorities, Women, and Persons with Disabilities Act. It shall be the aspirational goal to utilize businesses owned by minorities, women, and persons with disabilities for not less than 20% of contracts awarded for "information technology services", "accounting services", "insurance brokers", "architectural and engineering services", and "legal services" as those terms are defined in the Act.
(Source: P.A. 99-462, eff. 8-25-15; 100-391, eff. 8-25-17.)

(40 ILCS 5/1-109.2) (from Ch. 108 1/2, par. 1-109.2)
Sec. 1-109.2. Extent of Cofiduciary Duties. (a) (1) Except to the extent otherwise required in subsection (b) of this Section, a fiduciary of a retirement system or pension fund to whom a specified duty has not been allocated shall not be responsible or liable for an act or omission, in connection with that duty, by the fiduciary to whom that duty has been allocated, except to the extent that the allocation, or the continuation thereof, is a violation of Section 1-109 of this Code. Nothing in this paragraph (1) shall be construed to relieve a fiduciary from responsibility or liability for any act by that fiduciary.
(2) Except to the extent otherwise required in subsection (b) of this Section a fiduciary shall not be responsible or liable for an act or omission, in connection with a specific fiduciary activity, by any other person who has been designated to carry out that fiduciary activity, except to the extent that the designation, or the continuation thereof at any time under the circumstances then prevailing, is a violation of Section 1-109 of this Code. Nothing in this paragraph (2) shall be construed to relieve a fiduciary from responsibility for any act by that fiduciary.
(b) With respect to any retirement system or pension fund established under this Code:
(1) Each trustee shall use reasonable care to prevent any other trustee from committing a breach of duty; and
(2) Subject to the provisions of Section 22A-113 of this Code, all trustees shall jointly manage and control the assets of the retirement system or pension fund.
Nothing in this subsection (b) shall be construed to attribute a duty to a trustee which would be inconsistent with the appointment of, and delegation of authority to, an investment manager in accordance with paragraph (a) of Section 1-109.1 of this Code.
(Source: P.A. 82-960.)

(40 ILCS 5/1-109.3)
Sec. 1-109.3. Training requirement for pension trustees.
(a) All elected and appointed trustees under Article 3 and 4 of this Code must participate in a mandatory trustee certification training seminar that consists of at least 32 hours of initial trustee certification at a training facility that is accredited and affiliated with a State of Illinois certified college or university. This training must include without limitation all of the following:
(1) Duties and liabilities of a fiduciary under

Article 1 of the Illinois Pension Code.

(2) Adjudication of pension claims.
(3) Basic accounting and actuarial training.
(4) Trustee ethics.
(5) The Illinois Open Meetings Act.
(6) The Illinois Freedom of Information Act.
The training required under this subsection (a) must be completed within the first year that a trustee is elected or appointed under an Article 3 or 4 pension fund. The elected and appointed trustees of an Article 3 or 4 pension fund who are police officers (as defined in Section 3-106 of this Code) or firefighters (as defined in Section 4-106 of this Code) or are employed by the municipality shall be permitted time away from their duties to attend such training without reduction of accrued leave or benefit time. Active or appointed trustees serving on the effective date of this amendatory Act of the 96th General Assembly shall not be required to attend the training required under this subsection (a).
(b) In addition to the initial trustee certification training required under subsection (a), all elected and appointed trustees under Article 3 and 4 of this Code, including trustees serving on the effective date of this amendatory Act of the 96th General Assembly, shall also participate in a minimum of 16 hours of continuing trustee education each year after the first year that the trustee is elected or appointed.
(c) The training required under this Section shall be paid for by the pension fund.
(d) Any board member who does not timely complete the training required under this Section is not eligible to serve on the board of trustees of an Article 3 or 4 pension fund, unless the board member completes the missed training within 6 months after the date the member failed to complete the required training. In the event of a board member's failure to complete the required training, a successor shall be appointed or elected, as applicable, for the unexpired term. A successor who is elected under such circumstances must be elected at a special election called by the board and conducted in the same manner as a regular election under Article 3 or 4, as applicable.
(Source: P.A. 96-429, eff. 8-13-09.)

(40 ILCS 5/1-110) (from Ch. 108 1/2, par. 1-110)
Sec. 1-110. Prohibited Transactions.
(a) A fiduciary with respect to a retirement system, pension fund, or investment board shall not cause the retirement system or pension fund to engage in a transaction if he or she knows or should know that such transaction constitutes a direct or indirect:
(1) Sale or exchange, or leasing of any property from

the retirement system or pension fund to a party in interest for less than adequate consideration, or from a party in interest to a retirement system or pension fund for more than adequate consideration.

(2) Lending of money or other extension of credit

from the retirement system or pension fund to a party in interest without the receipt of adequate security and a reasonable rate of interest, or from a party in interest to a retirement system or pension fund with the provision of excessive security or an unreasonably high rate of interest.

(3) Furnishing of goods, services or facilities from

the retirement system or pension fund to a party in interest for less than adequate consideration, or from a party in interest to a retirement system or pension fund for more than adequate consideration.

(4) Transfer to, or use by or for the benefit of, a

party in interest of any assets of a retirement system or pension fund for less than adequate consideration.

(b) A fiduciary with respect to a retirement system or pension fund established under this Code shall not:
(1) Deal with the assets of the retirement system or

pension fund in his own interest or for his own account;

(2) In his individual or any other capacity act in

any transaction involving the retirement system or pension fund on behalf of a party whose interests are adverse to the interests of the retirement system or pension fund or the interests of its participants or beneficiaries; or

(3) Receive any consideration for his own personal

account from any party dealing with the retirement system or pension fund in connection with a transaction involving the assets of the retirement system or pension fund.

(c) Nothing in this Section shall be construed to prohibit any trustee from:
(1) Receiving any benefit to which he may be entitled

as a participant or beneficiary in the retirement system or pension fund.

(2) Receiving any reimbursement of expenses properly

and actually incurred in the performance of his duties with the retirement system or pension fund.

(3) Serving as a trustee in addition to being an

officer, employee, agent or other representative of a party in interest.

(d) A fiduciary of a pension fund established under Article 3 or 4 shall not knowingly cause or advise the pension fund to engage in an investment transaction when the fiduciary (i) has any direct interest in the income, gains, or profits of the investment adviser through which the investment transaction is made or (ii) has a business relationship with that investment adviser that would result in a pecuniary benefit to the fiduciary as a result of the investment transaction.
Violation of this subsection (d) is a Class 4 felony.
(e) A board member, employee, or consultant with respect to a retirement system, pension fund, or investment board subject to this Code, except those whose investments are restricted by Section 1-113.2, shall not knowingly cause or advise the retirement system, pension fund, or investment board to engage in an investment transaction with an investment adviser when the board member, employee, consultant, or their spouse (i) has any direct interest in the income, gains, or profits of the investment adviser through which the investment transaction is made or (ii) has a relationship with that investment adviser that would result in a pecuniary benefit to the board member, employee, or consultant or spouse of such board member, employee, or consultant as a result of the investment transaction. For purposes of this subsection (e), a consultant includes an employee or agent of a consulting firm who has greater than 7.5% ownership of the consulting firm.
Violation of this subsection (e) is a Class 4 felony.
(Source: P.A. 95-950, eff. 8-29-08; 96-6, eff. 4-3-09.)

(40 ILCS 5/1-110.5)
Sec. 1-110.5. (Repealed).
(Source: P.A. 94-79, eff. 1-27-06. Repealed by P.A. 95-521, eff. 8-28-07.)

(40 ILCS 5/1-110.6)
Sec. 1-110.6. Transactions prohibited by retirement systems; Republic of the Sudan.
(a) The Government of the United States has determined that Sudan is a nation that sponsors terrorism and genocide. The General Assembly finds that acts of terrorism have caused injury and death to Illinois and United States residents who serve in the United States military, and pose a significant threat to safety and health in Illinois. The General Assembly finds that public employees and their families, including police officers and firefighters, are more likely than others to be affected by acts of terrorism. The General Assembly finds that Sudan continues to solicit investment and commercial activities by forbidden entities, including private market funds. The General Assembly finds that investments in forbidden entities are inherently and unduly risky, not in the interests of public pensioners and Illinois taxpayers, and against public policy. The General Assembly finds that Sudan's capacity to sponsor terrorism and genocide depends on or is supported by the activities of forbidden entities. The General Assembly further finds and re-affirms that the people of the State, acting through their representatives, do not want to be associated with forbidden entities, genocide, and terrorism.
(b) For purposes of this Section:
"Business operations" means maintaining, selling, or leasing equipment, facilities, personnel, or any other apparatus of business or commerce in the Republic of the Sudan, including the ownership or possession of real or personal property located in the Republic of the Sudan.
"Certifying company" means a company that (1) directly provides asset management services or advice to a retirement system or (2) as directly authorized or requested by a retirement system (A) identifies particular investment options for consideration or approval; (B) chooses particular investment options; or (C) allocates particular amounts to be invested. If no company meets the criteria set forth in this paragraph, then "certifying company" shall mean the retirement system officer who, as designated by the board, executes the investment decisions made by the board, or, in the alternative, the company that the board authorizes to complete the certification as the agent of that officer.
"Company" is any entity capable of affecting commerce, including but not limited to (i) a government, government agency, natural person, legal person, sole proprietorship, partnership, firm, corporation, subsidiary, affiliate, franchisor, franchisee, joint venture, trade association, financial institution, utility, public franchise, provider of financial services, trust, or enterprise; and (ii) any association thereof.
"Department" means the Public Pension Division of the Department of Financial and Professional Regulation.
"Forbidden entity" means any of the following:
(1) The government of the Republic of the Sudan and

any of its agencies, including but not limited to political units and subdivisions;

(2) Any company that is wholly or partially managed

or controlled by the government of the Republic of the Sudan and any of its agencies, including but not limited to political units and subdivisions;

(3) Any company (i) that is established or organized

under the laws of the Republic of the Sudan or (ii) whose principal place of business is in the Republic of the Sudan;

(4) Any company (i) identified by the Office of

Foreign Assets Control in the United States Department of the Treasury as sponsoring terrorist activities in the Republic of the Sudan; or (ii) fined, penalized, or sanctioned by the Office of Foreign Assets Control in the United States Department of the Treasury for any violation of any United States rules and restrictions relating to the Republic of the Sudan that occurred at any time following the effective date of this Act;

(5) Any publicly traded company that is individually

identified by an independent researching firm that specializes in global security risk and that has been retained by a certifying company as provided in subsection (c) of this Section as being a company that owns or controls property or assets located in, has employees or facilities located in, provides goods or services to, obtains goods or services from, has distribution agreements with, issues credits or loans to, purchases bonds or commercial paper issued by, or invests in (A) the Republic of the Sudan; or (B) any company domiciled in the Republic of the Sudan; and

(6) Any private market fund that fails to satisfy the

requirements set forth in subsections (d) and (e) of this Section.

Notwithstanding the foregoing, the term "forbidden entity" shall exclude (A) mutual funds that meet the requirements of item (iii) of paragraph (13) of Section 1-113.2 and (B) companies that transact business in the Republic of the Sudan under the law, license, or permit of the United States, including a license from the United States Department of the Treasury, and companies, except agencies of the Republic of the Sudan, who are certified as Non-Government Organizations by the United Nations, or who engage solely in (i) the provision of goods and services intended to relieve human suffering or to promote welfare, health, religious and spiritual activities, and education or humanitarian purposes; or (ii) journalistic activities.
"Private market fund" means any private equity fund, private equity fund of funds, venture capital fund, hedge fund, hedge fund of funds, real estate fund, or other investment vehicle that is not publicly traded.
"Republic of the Sudan" means those geographic areas of the Republic of Sudan that are subject to sanction or other restrictions placed on commercial activity imposed by the United States Government due to an executive or congressional declaration of genocide.
"Retirement system" means the State Employees' Retirement System of Illinois, the Judges Retirement System of Illinois, the General Assembly Retirement System, the State Universities Retirement System, and the Teachers' Retirement System of the State of Illinois.
(c) A retirement system shall not transfer or disburse funds to, deposit into, acquire any bonds or commercial paper from, or otherwise loan to or invest in any entity unless, as provided in this Section, a certifying company certifies to the retirement system that, (1) with respect to investments in a publicly traded company, the certifying company has relied on information provided by an independent researching firm that specializes in global security risk and (2) 100% of the retirement system's assets for which the certifying company provides services or advice are not and have not been invested or reinvested in any forbidden entity at any time after 4 months after the effective date of this Section.
The certifying company shall make the certification required under this subsection (c) to a retirement system 6 months after the effective date of this Section and annually thereafter. A retirement system shall submit the certifications to the Department, and the Department shall notify the Secretary of Financial and Professional Regulation if a retirement system fails to do so.
(d) With respect to a commitment or investment made pursuant to a written agreement executed prior to the effective date of this Section, each private market fund shall submit to the appropriate certifying company, at no additional cost to the retirement system:
(1) an affidavit sworn under oath in which an

expressly authorized officer of the private market fund avers that the private market fund (A) does not own or control any property or asset located in the Republic of the Sudan and (B) does not conduct business operations in the Republic of the Sudan; or

(2) a certificate in which an expressly authorized

officer of the private market fund certifies that the private market fund, based on reasonable due diligence, has determined that, other than direct or indirect investments in companies certified as Non-Government Organizations by the United Nations, the private market fund has no direct or indirect investment in any company (A) organized under the laws of the Republic of the Sudan; (B) whose principal place of business is in the Republic of the Sudan; or (C) that conducts business operations in the Republic of the Sudan. Such certificate shall be based upon the periodic reports received by the private market fund, and the private market fund shall agree that the certifying company, directly or through an agent, or the retirement system, as the case may be, may from time to time review the private market fund's certification process.

(e) With respect to a commitment or investment made pursuant to a written agreement executed after the effective date of this Section, each private market fund shall, at no additional cost to the retirement system:
(1) submit to the appropriate certifying company an

affidavit or certificate consistent with the requirements pursuant to subsection (d) of this Section; or

(2) enter into an enforceable written agreement with

the retirement system that provides for remedies consistent with those set forth in subsection (g) of this Section if any of the assets of the retirement system shall be transferred, loaned, or otherwise invested in any company that directly or indirectly (A) has facilities or employees in the Republic of the Sudan or (B) conducts business operations in the Republic of the Sudan.

(f) In addition to any other penalties and remedies available under the law of Illinois and the United States, any transaction, other than a transaction with a private market fund that is governed by subsections (g) and (h) of this Section, that violates the provisions of this Act shall be against public policy and voidable, at the sole discretion of the retirement system.
(g) If a private market fund fails to provide the affidavit or certification required in subsections (d) and (e) of this Section, then the retirement system shall, within 90 days, divest, or attempt in good faith to divest, the retirement system's interest in the private market fund, provided that the Board of the retirement system confirms through resolution that the divestment does not have a material and adverse impact on the retirement system. The retirement system shall immediately notify the Department, and the Department shall notify all other retirement systems, as soon as practicable, by posting the name of the private market fund on the Department's Internet website or through e-mail communications. No other retirement system may enter into any agreement under which the retirement system directly or indirectly invests in the private market fund unless the private market fund provides that retirement system with the affidavit or certification required in subsections (d) and (e) of this Section and complies with all other provisions of this Section.
(h) If a private market fund fails to fulfill its obligations under any agreement provided for in paragraph (2) of subsection (e) of this Section, the retirement system shall immediately take legal and other action to obtain satisfaction through all remedies and penalties available under the law and the agreement itself. The retirement system shall immediately notify the Department, and the Department shall notify all other retirement systems, as soon as practicable, by posting the name of the private market fund on the Department's Internet website or through e-mail communications, and no other retirement system may enter into any agreement under which the retirement system directly or indirectly invests in the private market fund.
(i) This Section shall have full force and effect during any period in which the Republic of the Sudan, or the officials of the government of that Republic, are subject to sanctions authorized under any statute or executive order of the United States or until such time as the State Department of the United States confirms in the federal register or through other means that the Republic of the Sudan is no longer subject to sanctions by the government of the United States.
(j) If any provision of this Section or its application to any person or circumstance is held invalid, the invalidity of that provision or application does not affect other provisions or applications of this Section that can be given effect without the invalid provision or application.
(Source: P.A. 95-521, eff. 8-28-07.)

(40 ILCS 5/1-110.10)
Sec. 1-110.10. Servicer certification.
(a) For the purposes of this Section:
"Illinois finance entity" means any entity chartered under the Illinois Banking Act, the Savings Bank Act, the Illinois Credit Union Act, or the Illinois Savings and Loan Act of 1985 and any person or entity licensed under the Residential Mortgage License Act of 1987, the Consumer Installment Loan Act, or the Sales Finance Agency Act.
"Retirement system or pension fund" means a retirement system or pension fund established under this Code.
(b) In order for an Illinois finance entity to be eligible for investment or deposit of retirement system or pension fund assets, the Illinois finance entity must annually certify that it complies with the requirements of the High Risk Home Loan Act and the rules adopted pursuant to that Act that are applicable to that Illinois finance entity. For Illinois finance entities with whom the retirement system or pension fund is investing or depositing assets on the effective date of this Section, the initial certification required under this Section shall be completed within 6 months after the effective date of this Section. For Illinois finance entities with whom the retirement system or pension fund is not investing or depositing assets on the effective date of this Section, the initial certification required under this Section must be completed before the retirement system or pension fund may invest or deposit assets with the Illinois finance entity.
(c) A retirement system or pension fund shall submit the certifications to the Public Pension Division of the Department of Financial and Professional Regulation, and the Division shall notify the Secretary of Financial and Professional Regulation if a retirement system or pension fund fails to do so.
(d) If an Illinois finance entity fails to provide an initial certification within 6 months after the effective date of this Section or fails to submit an annual certification, then the retirement system or pension fund shall notify the Illinois finance entity. The Illinois finance entity shall, within 30 days after the date of notification, either (i) notify the retirement system or pension fund of its intention to certify and complete certification or (ii) notify the retirement system or pension fund of its intention to not complete certification. If an Illinois finance entity fails to provide certification, then the retirement system or pension fund shall, within 90 days, divest, or attempt in good faith to divest, the retirement system's or pension fund's assets with that Illinois finance entity. The retirement system or pension fund shall immediately notify the Department of the Illinois finance entity's failure to provide certification.
(e) If any provision of this Section or its application to any person or circumstance is held invalid, the invalidity of that provision or application does not affect other provisions or applications of this Section that can be given effect without the invalid provision or application.
(Source: P.A. 95-521, eff. 8-28-07; 95-876, eff. 8-21-08.)

(40 ILCS 5/1-110.15)
Sec. 1-110.15. Transactions prohibited by retirement systems; Iran.
(a) As used in this Section:
"Active business operations" means all business operations that are not inactive business operations.
"Business operations" means engaging in commerce in any form in Iran, including, but not limited to, acquiring, developing, maintaining, owning, selling, possessing, leasing, or operating equipment, facilities, personnel, products, services, personal property, real property, or any other apparatus of business or commerce.
"Company" means any sole proprietorship, organization, association, corporation, partnership, joint venture, limited partnership, limited liability partnership, limited liability company, or other entity or business association, including all wholly owned subsidiaries, majority-owned subsidiaries, parent companies, or affiliates of those entities or business associations, that exists for the purpose of making profit.
"Direct holdings" in a company means all securities of that company that are held directly by the retirement system or in an account or fund in which the retirement system owns all shares or interests.
"Inactive business operations" means the mere continued holding or renewal of rights to property previously operated for the purpose of generating revenues but not presently deployed for that purpose.
"Indirect holdings" in a company means all securities of that company which are held in an account or fund, such as a mutual fund, managed by one or more persons not employed by the retirement system, in which the retirement system owns shares or interests together with other investors not subject to the provisions of this Section.
"Mineral-extraction activities" include exploring, extracting, processing, transporting, or wholesale selling or trading of elemental minerals or associated metal alloys or oxides (ore), including gold, copper, chromium, chromite, diamonds, iron, iron ore, silver, tungsten, uranium, and zinc.
"Oil-related activities" include, but are not limited to, owning rights to oil blocks; exporting, extracting, producing, refining, processing, exploring for, transporting, selling, or trading of oil; and constructing, maintaining, or operating a pipeline, refinery, or other oil-field infrastructure. The mere retail sale of gasoline and related consumer products is not considered an oil-related activity.
"Petroleum resources" means petroleum, petroleum byproducts, or natural gas.
"Private market fund" means any private equity fund, private equity fund of funds, venture capital fund, hedge fund, hedge fund of funds, real estate fund, or other investment vehicle that is not publicly traded.
"Retirement system" means the State Employees' Retirement System of Illinois, the Judges Retirement System of Illinois, the General Assembly Retirement System, the State Universities Retirement System, and the Teachers' Retirement System of the State of Illinois.
"Scrutinized business operations" means business operations that have caused a company to become a scrutinized company.
"Scrutinized company" means the company has business operations that involve contracts with or provision of supplies or services to the Government of Iran, companies in which the Government of Iran has any direct or indirect equity share, consortiums or projects commissioned by the Government of Iran, or companies involved in consortiums or projects commissioned by the Government of Iran and:
(1) more than 10% of the company's revenues produced

in or assets located in Iran involve oil-related activities or mineral-extraction activities; less than 75% of the company's revenues produced in or assets located in Iran involve contracts with or provision of oil-related or mineral-extraction products or services to the Government of Iran or a project or consortium created exclusively by that government; and the company has failed to take substantial action; or

(2) the company has, on or after August 5, 1996, made

an investment of $20 million or more, or any combination of investments of at least $10 million each that in the aggregate equals or exceeds $20 million in any 12-month period, that directly or significantly contributes to the enhancement of Iran's ability to develop petroleum resources of Iran.

"Substantial action" means adopting, publicizing, and implementing a formal plan to cease scrutinized business operations within one year and to refrain from any such new business operations.
(b) Within 90 days after the effective date of this Section, a retirement system shall make its best efforts to identify all scrutinized companies in which the retirement system has direct or indirect holdings.
These efforts shall include the following, as appropriate in the retirement system's judgment:
(1) reviewing and relying on publicly available

information regarding companies having business operations in Iran, including information provided by nonprofit organizations, research firms, international organizations, and government entities;

(2) contacting asset managers contracted by the

retirement system that invest in companies having business operations in Iran; and

(3) Contacting other institutional investors that

have divested from or engaged with companies that have business operations in Iran.

The retirement system may retain an independent research firm to identify scrutinized companies in which the retirement system has direct or indirect holdings. By the first meeting of the retirement system following the 90-day period described in this subsection (b), the retirement system shall assemble all scrutinized companies identified into a scrutinized companies list.
The retirement system shall update the scrutinized companies list annually based on evolving information from, among other sources, those listed in this subsection (b).
(c) The retirement system shall adhere to the following procedures for companies on the scrutinized companies list:
(1) The retirement system shall determine the

companies on the scrutinized companies list in which the retirement system owns direct or indirect holdings.

(2) For each company identified in item (1) of this

subsection (c) that has only inactive business operations, the retirement system shall send a written notice informing the company of this Section and encouraging it to continue to refrain from initiating active business operations in Iran until it is able to avoid scrutinized business operations. The retirement system shall continue such correspondence semiannually.

(3) For each company newly identified in item (1) of

this subsection (c) that has active business operations, the retirement system shall send a written notice informing the company of its scrutinized company status and that it may become subject to divestment by the retirement system. The notice must inform the company of the opportunity to clarify its Iran-related activities and encourage the company, within 90 days, to cease its scrutinized business operations or convert such operations to inactive business operations in order to avoid qualifying for divestment by the retirement system.

(4) If, within 90 days after the retirement system's

first engagement with a company pursuant to this subsection (c), that company ceases scrutinized business operations, the company shall be removed from the scrutinized companies list and the provisions of this Section shall cease to apply to it unless it resumes scrutinized business operations. If, within 90 days after the retirement system's first engagement, the company converts its scrutinized active business operations to inactive business operations, the company is subject to all provisions relating thereto.

(d) If, after 90 days following the retirement system's first engagement with a company pursuant to subsection (c), the company continues to have scrutinized active business operations, and only while such company continues to have scrutinized active business operations, the retirement system shall sell, redeem, divest, or withdraw all publicly traded securities of the company, except as provided in paragraph (f), from the retirement system's assets under management within 12 months after the company's most recent appearance on the scrutinized companies list.
If a company that ceased scrutinized active business operations following engagement pursuant to subsection (c) resumes such operations, this subsection (d) immediately applies, and the retirement system shall send a written notice to the company. The company shall also be immediately reintroduced onto the scrutinized companies list.
(e) The retirement system may not acquire securities of companies on the scrutinized companies list that have active business operations, except as provided in subsection (f).
(f) A company that the United States Government affirmatively declares to be excluded from its present or any future federal sanctions regime relating to Iran is not subject to divestment or the investment prohibition pursuant to subsections (d) and (e).
(g) Notwithstanding the provisions of this Section, paragraphs (d) and (e) do not apply to indirect holdings in a private market fund. However, the retirement system shall submit letters to the managers of those investment funds containing companies that have scrutinized active business operations requesting that they consider removing the companies from the fund or create a similar actively managed fund having indirect holdings devoid of the companies. If the manager creates a similar fund, the retirement system shall replace all applicable investments with investments in the similar fund in an expedited timeframe consistent with prudent investing standards.
(h) The retirement system shall file a report with the Public Pension Division of the Department of Financial and Professional Regulation that includes the scrutinized companies list within 30 days after the list is created. This report shall be made available to the public.
The retirement system shall file an annual report with the Public Pension Division, which shall be made available to the public, that includes all of the following:
(1) A summary of correspondence with companies

engaged by the retirement system under items (2) and (3) of subsection (c).

(2) All investments sold, redeemed, divested, or

withdrawn in compliance with subsection (d).

(3) All prohibited investments under subsection (e).
(4) A summary of correspondence with private market

funds notified under subsection (g).

(i) This Section expires upon the occurrence of any of the following:
(1) The United States revokes all sanctions imposed

against the Government of Iran.

(2) The Congress or President of the United States

declares that the Government of Iran has ceased to acquire weapons of mass destruction and to support international terrorism.

(3) The Congress or President of the United States,

through legislation or executive order, declares that mandatory divestment of the type provided for in this Section interferes with the conduct of United States foreign policy.

(j) With respect to actions taken in compliance with this Act, including all good-faith determinations regarding companies as required by this Act, the retirement system is exempt from any conflicting statutory or common law obligations, including any fiduciary duties under this Article and any obligations with respect to choice of asset managers, investment funds, or investments for the retirement system's securities portfolios.
(k) Notwithstanding any other provision of this Section to the contrary, the retirement system may cease divesting from scrutinized companies pursuant to subsection (d) or reinvest in scrutinized companies from which it divested pursuant to subsection (d) if clear and convincing evidence shows that the value of investments in scrutinized companies with active scrutinized business operations becomes equal to or less than 0.5% of the market value of all assets under management by the retirement system. Cessation of divestment, reinvestment, or any subsequent ongoing investment authorized by this Section is limited to the minimum steps necessary to avoid the contingency set forth in this subsection (k). For any cessation of divestment, reinvestment, or subsequent ongoing investment authorized by this Section, the retirement system shall provide a written report to the Public Pension Division in advance of initial reinvestment, updated semiannually thereafter as applicable, setting forth the reasons and justification, supported by clear and convincing evidence, for its decisions to cease divestment, reinvest, or remain invested in companies having scrutinized active business operations. This Section does not apply to reinvestment in companies on the grounds that they have ceased to have scrutinized active business operations.
(l) If any provision of this Section or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of the Act which can be given effect without the invalid provision or application, and to this end the provisions of this Section are severable.
(Source: P.A. 95-616, eff. 1-1-08; 95-876, eff. 8-21-08.)

(40 ILCS 5/1-110.16)
Sec. 1-110.16. Transactions prohibited by retirement systems; companies that boycott Israel, Iran-restricted companies, Sudan-restricted companies, and expatriated entities.
(a) As used in this Section:
"Boycott Israel" means engaging in actions that are

politically motivated and are intended to penalize, inflict economic harm on, or otherwise limit commercial relations with the State of Israel or companies based in the State of Israel or in territories controlled by the State of Israel.

"Company" means any sole proprietorship,

organization, association, corporation, partnership, joint venture, limited partnership, limited liability partnership, limited liability company, or other entity or business association, including all wholly owned subsidiaries, majority-owned subsidiaries, parent companies, or affiliates of those entities or business associations, that exist for the purpose of making profit.

"Illinois Investment Policy Board" means the board

established under subsection (b) of this Section.

"Direct holdings" in a company means all publicly

traded securities of that company that are held directly by the retirement system in an actively managed account or fund in which the retirement system owns all shares or interests.

"Expatriated entity" has the meaning ascribed to it

in Section 1-15.120 of the Illinois Procurement Code.

"Indirect holdings" in a company means all securities

of that company that are held in an account or fund, such as a mutual fund, managed by one or more persons not employed by the retirement system, in which the retirement system owns shares or interests together with other investors not subject to the provisions of this Section or that are held in an index fund.

"Iran-restricted company" means a company that meets

the qualifications under Section 1-110.15 of this Code.

"Private market fund" means any private equity fund,

private equity funds of funds, venture capital fund, hedge fund, hedge fund of funds, real estate fund, or other investment vehicle that is not publicly traded.

"Restricted companies" means companies that boycott

Israel, Iran-restricted companies, Sudan-restricted companies, and expatriated entities.

"Retirement system" means a retirement system

established under Article 2, 14, 15, 16, or 18 of this Code or the Illinois State Board of Investment.

"Sudan-restricted company" means a company that meets

the qualifications under Section 1-110.6 of this Code.

(b) There shall be established an Illinois Investment Policy Board. The Illinois Investment Policy Board shall consist of 7 members. Each board of a pension fund or investment board created under Article 15, 16, or 22A of this Code shall appoint one member, and the Governor shall appoint 4 members.
(c) Notwithstanding any provision of law to the contrary, beginning January 1, 2016, Sections 110.15 and 1-110.6 of this Code shall be administered in accordance with this Section.
(d) By April 1, 2016, the Illinois Investment Policy Board shall make its best efforts to identify all Iran-restricted companies, Sudan-restricted companies, and companies that boycott Israel and assemble those identified companies into a list of restricted companies, to be distributed to each retirement system.
These efforts shall include the following, as appropriate in the Illinois Investment Policy Board's judgment:
(1) reviewing and relying on publicly available

information regarding Iran-restricted companies, Sudan-restricted companies, and companies that boycott Israel, including information provided by nonprofit organizations, research firms, and government entities;

(2) contacting asset managers contracted by the

retirement systems that invest in Iran-restricted companies, Sudan-restricted companies, and companies that boycott Israel;

(3) contacting other institutional investors that

have divested from or engaged with Iran-restricted companies, Sudan-restricted companies, and companies that boycott Israel; and

(4) retaining an independent research firm to

identify Iran-restricted companies, Sudan-restricted companies, and companies that boycott Israel.

The Illinois Investment Policy Board shall review the list of restricted companies on a quarterly basis based on evolving information from, among other sources, those listed in this subsection (d) and distribute any updates to the list of restricted companies to the retirement systems and the State Treasurer.
By April 1, 2018, the Illinois Investment Policy Board shall make its best efforts to identify all expatriated entities and include those companies in the list of restricted companies distributed to each retirement system and the State Treasurer. These efforts shall include the following, as appropriate in the Illinois Investment Policy Board's judgment:
(1) reviewing and relying on publicly available

information regarding expatriated entities, including information provided by nonprofit organizations, research firms, and government entities;

(2) contacting asset managers contracted by the

retirement systems that invest in expatriated entities;

(3) contacting other institutional investors that

have divested from or engaged with expatriated entities; and

(4) retaining an independent research firm to

identify expatriated entities.

(e) The Illinois Investment Policy Board shall adhere to the following procedures for companies on the list of restricted companies:
(1) For each company newly identified in subsection

(d), the Illinois Investment Policy Board shall send a written notice informing the company of its status and that it may become subject to divestment or shareholder activism by the retirement systems.

(2) If, following the Illinois Investment Policy

Board's engagement pursuant to this subsection (e) with a restricted company, that company ceases activity that designates the company to be an Iran-restricted company, a Sudan-restricted company, a company that boycotts Israel, or an expatriated entity, the company shall be removed from the list of restricted companies and the provisions of this Section shall cease to apply to it unless it resumes such activities.

(f) Except as provided in subsection (f-1) of this Section the retirement system shall adhere to the following procedures for companies on the list of restricted companies:
(1) The retirement system shall identify those

companies on the list of restricted companies in which the retirement system owns direct holdings and indirect holdings.

(2) The retirement system shall instruct its

investment advisors to sell, redeem, divest, or withdraw all direct holdings of restricted companies from the retirement system's assets under management in an orderly and fiduciarily responsible manner within 12 months after the company's most recent appearance on the list of restricted companies.

(3) The retirement system may not acquire securities

of restricted companies.

(4) The provisions of this subsection (f) do not

apply to the retirement system's indirect holdings or private market funds. The Illinois Investment Policy Board shall submit letters to the managers of those investment funds containing restricted companies requesting that they consider removing the companies from the fund or create a similar actively managed fund having indirect holdings devoid of the companies. If the manager creates a similar fund, the retirement system shall replace all applicable investments with investments in the similar fund in an expedited timeframe consistent with prudent investing standards.

(f-1) The retirement system shall adhere to the following procedures for restricted companies that are expatriated entities:
(1) To the extent that the retirement system believes

that shareholder activism would be more impactful than divestment, the retirement system shall have the authority to engage with a restricted company prior to divesting.

(2) Subject to any applicable State or Federal laws,

methods of shareholder activism utilized by the retirement system may include, but are not limited to, bringing shareholder resolutions and proxy voting on shareholder resolutions.

(3) The retirement system shall report on its

shareholder activism and the outcome of such efforts to the Illinois Investment Policy Board by April 1 of each year.

(4) If the engagement efforts of the retirement

system are unsuccessful, then it shall adhere to the procedures under subsection (f) of this Section.

(g) Upon request, and by April 1 of each year, each retirement system shall provide the Illinois Investment Policy Board with information regarding investments sold, redeemed, divested, or withdrawn in compliance with this Section.
(h) Notwithstanding any provision of this Section to the contrary, a retirement system may cease divesting from companies pursuant to subsection (f) if clear and convincing evidence shows that the value of investments in such companies becomes equal to or less than 0.5% of the market value of all assets under management by the retirement system. For any cessation of divestment authorized by this subsection (h), the retirement system shall provide a written notice to the Illinois Investment Policy Board in advance of the cessation of divestment, setting forth the reasons and justification, supported by clear and convincing evidence, for its decision to cease divestment under subsection (f).
(i) The cost associated with the activities of the Illinois Investment Policy Board shall be borne by the boards of each pension fund or investment board created under Article 15, 16, or 22A of this Code.
(j) With respect to actions taken in compliance with this Section, including all good-faith determinations regarding companies as required by this Section, the retirement system and Illinois Investment Policy Board are exempt from any conflicting statutory or common law obligations, including any fiduciary duties under this Article and any obligations with respect to choice of asset managers, investment funds, or investments for the retirement system's securities portfolios.
(k) It is not the intent of the General Assembly in enacting this amendatory Act of the 99th General Assembly to cause divestiture from any company based in the United States of America. The Illinois Investment Policy Board shall consider this intent when developing or reviewing the list of restricted companies.
(l) If any provision of this amendatory Act of the 99th General Assembly or its application to any person or circumstance is held invalid, the invalidity of that provision or application does not affect other provisions or applications of this amendatory Act of the 99th General Assembly that can be given effect without the invalid provision or application.
(m) If any provision of this amendatory Act of the 100th General Assembly or its application to any person or circumstance is held invalid, the invalidity of that provision or application does not affect other provisions or applications of this amendatory Act of the 100th General Assembly that can be given effect without the invalid provision or application.
(Source: P.A. 99-128, eff. 7-23-15; 100-551, eff. 1-1-18.)

(40 ILCS 5/1-111) (from Ch. 108 1/2, par. 1-111)
Sec. 1-111. Ten Per Cent Limitation of Employer Securities. A plan may not acquire a security issued by an employer of employees covered by the retirement system or pension fund, if immediately after such acquisition, the aggregate fair market value of such employer securities held by the retirement system or pension fund exceed 10 per cent of the fair market value of the assets of the retirement system or pension fund.
(Source: P.A. 81-948.)

(40 ILCS 5/1-113) (from Ch. 108 1/2, par. 1-113)
Sec. 1-113. Investment authority of certain pension funds, not including those established under Article 3 or 4. The investment authority of a board of trustees of a retirement system or pension fund established under this Code shall, if so provided in the Article establishing such retirement system or pension fund, embrace the following investments:
(1) Bonds, notes and other direct obligations of the

United States Government; bonds, notes and other obligations of any United States Government agency or instrumentality, whether or not guaranteed; and obligations the principal and interest of which are guaranteed unconditionally by the United States Government or by an agency or instrumentality thereof.

(2) Obligations of the Inter-American Development

Bank, the International Bank for Reconstruction and Development, the African Development Bank, the International Finance Corporation, and the Asian Development Bank.

(3) Obligations of any state, or of any political

subdivision in Illinois, or of any county or city in any other state having a population as shown by the last federal census of not less than 30,000 inhabitants provided that such political subdivision is not permitted by law to become indebted in excess of 10% of the assessed valuation of property therein and has not defaulted for a period longer than 30 days in the payment of interest and principal on any of its general obligations or indebtedness during a period of 10 calendar years immediately preceding such investment.

(4) Nonconvertible bonds, debentures, notes and other

corporate obligations of any corporation created or existing under the laws of the United States or any state, district or territory thereof, provided there has been no default on the obligations of the corporation or its predecessor(s) during the 5 calendar years immediately preceding the purchase. Up to 5% of the assets of a pension fund established under Article 9 of this Code may be invested in nonconvertible bonds, debentures, notes, and other corporate obligations of corporations created or existing under the laws of a foreign country, provided there has been no default on the obligations of the corporation or its predecessors during the 5 calendar years immediately preceding the date of purchase.

(5) Obligations guaranteed by the Government of

Canada, or by any Province of Canada, or by any Canadian city with a population of not less than 150,000 inhabitants, provided (a) they are payable in United States currency and are exempt from any Canadian withholding tax; (b) the investment in any one issue of bonds shall not exceed 10% of the amount outstanding; and (c) the total investments at book value in Canadian securities shall be limited to 5% of the total investment account of the board at book value.

(5.1) Direct obligations of the State of Israel for

the payment of money, or obligations for the payment of money which are guaranteed as to the payment of principal and interest by the State of Israel, or common or preferred stock or notes issued by a bank owned or controlled in whole or in part by the State of Israel, on the following conditions:

(a) The total investments in such obligations

shall not exceed 5% of the book value of the aggregate investments owned by the board;

(b) The State of Israel shall not be in default

in the payment of principal or interest on any of its direct general obligations on the date of such investment;

(c) The bonds, stock or notes, and interest

thereon shall be payable in currency of the United States;

(d) The bonds shall (1) contain an option for the

redemption thereof after 90 days from date of purchase or (2) either become due 5 years from the date of their purchase or be subject to redemption 120 days after the date of notice for redemption;

(e) The investment in these obligations has been

approved in writing by investment counsel employed by the board, which counsel shall be a national or state bank or trust company authorized to do a trust business in the State of Illinois, or an investment advisor qualified under the federal Investment Advisers Act of 1940 and registered under the Illinois Securities Law of 1953;

(f) The fund or system making the investment

shall have at least $5,000,000 of net present assets.

(6) Notes secured by mortgages under Sections 203,

207, 220 and 221 of the National Housing Act which are insured by the Federal Housing Commissioner, or his successor assigns, or debentures issued by such Commissioner, which are guaranteed as to principal and interest by the Federal Housing Administration, or agency of the United States Government, provided the aggregate investment shall not exceed 20% of the total investment account of the board at book value, and provided further that the investment in such notes under Sections 220 and 221 shall in no event exceed one-half of the maximum investment in notes under this paragraph.

(7) Loans to veterans guaranteed in whole or part by

the United States Government pursuant to Title III of the Act of Congress known as the Servicemen's Readjustment Act of 1944, 58 Stat. 284, 38 U.S.C. 693, as amended or supplemented from time to time, provided such guaranteed loans are liens upon real estate.

(8) Common and preferred stocks and convertible debt

securities authorized for investment of trust funds under the laws of the State of Illinois, provided:

(a) the common stocks, except as provided in

subparagraph (g), are listed on a national securities exchange or board of trade, as defined in the federal Securities Exchange Act of 1934, or quoted in the National Association of Securities Dealers Automated Quotation System (NASDAQ);

(b) the securities are of a corporation created

or existing under the laws of the United States or any state, district or territory thereof, except that up to 5% of the assets of a pension fund established under Article 9 of this Code may be invested in securities issued by corporations created or existing under the laws of a foreign country, if those securities are otherwise in conformance with this paragraph (8);

(c) the corporation is not in arrears on payment

of dividends on its preferred stock;

(d) the total book value of all stocks and

convertible debt owned by any pension fund or retirement system shall not exceed 40% of the aggregate book value of all investments of such pension fund or retirement system, except for a pension fund or retirement system governed by Article 9 or 17, where the total of all stocks and convertible debt shall not exceed 50% of the aggregate book value of all fund investments, and except for a pension fund or retirement system governed by Article 13, where the total market value of all stocks and convertible debt shall not exceed 65% of the aggregate market value of all fund investments;

(e) the book value of stock and convertible debt

investments in any one corporation shall not exceed 5% of the total investment account at book value in which such securities are held, determined as of the date of the investment, and the investments in the stock of any one corporation shall not exceed 5% of the total outstanding stock of such corporation, and the investments in the convertible debt of any one corporation shall not exceed 5% of the total amount of such debt that may be outstanding;

(f) the straight preferred stocks or convertible

preferred stocks and convertible debt securities are issued or guaranteed by a corporation whose common stock qualifies for investment by the board; and

(g) that any common stocks not listed or quoted

as provided in subdivision (8)(a) be limited to the following types of institutions: (a) any bank which is a member of the Federal Deposit Insurance Corporation having capital funds represented by capital stock, surplus and undivided profits of at least $20,000,000; (b) any life insurance company having capital funds represented by capital stock, special surplus funds and unassigned surplus totalling at least $50,000,000; and (c) any fire or casualty insurance company, or a combination thereof, having capital funds represented by capital stock, net surplus and voluntary reserves of at least $50,000,000.

(9) Withdrawable accounts of State chartered and

federal chartered savings and loan associations insured by the Federal Savings and Loan Insurance Corporation; deposits or certificates of deposit in State and national banks insured by the Federal Deposit Insurance Corporation; and share accounts or share certificate accounts in a State or federal credit union, the accounts of which are insured as required by the Illinois Credit Union Act or the Federal Credit Union Act, as applicable.

No bank or savings and loan association shall receive

investment funds as permitted by this subsection (9), unless it has complied with the requirements established pursuant to Section 6 of the Public Funds Investment Act.

(10) Trading, purchase or sale of listed options on

underlying securities owned by the board.

(11) Contracts and agreements supplemental thereto

providing for investments in the general account of a life insurance company authorized to do business in Illinois.

(12) Conventional mortgage pass-through securities

which are evidenced by interests in Illinois owner-occupied residential mortgages, having not less than an "A" rating from at least one national securities rating service. Such mortgages may have loan-to-value ratios up to 95%, provided that any amount over 80% is insured by private mortgage insurance. The pool of such mortgages shall be insured by mortgage guaranty or equivalent insurance, in accordance with industry standards.

(13) Pooled or commingled funds managed by a national

or State bank which is authorized to do a trust business in the State of Illinois, shares of registered investment companies as defined in the federal Investment Company Act of 1940 which are registered under that Act, and separate accounts of a life insurance company authorized to do business in Illinois, where such pooled or commingled funds, shares, or separate accounts are comprised of common or preferred stocks, bonds, or money market instruments.

(14) Pooled or commingled funds managed by a national

or state bank which is authorized to do a trust business in the State of Illinois, separate accounts managed by a life insurance company authorized to do business in Illinois, and commingled group trusts managed by an investment adviser registered under the federal Investment Advisers Act of 1940 (15 U.S.C. 80b-1 et seq.) and under the Illinois Securities Law of 1953, where such pooled or commingled funds, separate accounts or commingled group trusts are comprised of real estate or loans upon real estate secured by first or second mortgages. The total investment in such pooled or commingled funds, commingled group trusts and separate accounts shall not exceed 10% of the aggregate book value of all investments owned by the fund.

(15) Investment companies which (a) are registered as

such under the Investment Company Act of 1940, (b) are diversified, open-end management investment companies and (c) invest only in money market instruments.

(16) Up to 10% of the assets of the fund may be

invested in investments not included in paragraphs (1) through (15) of this Section, provided that such investments comply with the requirements and restrictions set forth in Sections 1-109, 1-109.1, 1-109.2, 1-110, and 1-111 of this Code.

The board shall have the authority to enter into such agreements and to execute such documents as it determines to be necessary to complete any investment transaction.
Any limitations herein set forth shall be applicable only at the time of purchase and shall not require the liquidation of any investment at any time.
All investments shall be clearly held and accounted for to indicate ownership by such board. Such board may direct the registration of securities in its own name or in the name of a nominee created for the express purpose of registration of securities by a national or state bank or trust company authorized to conduct a trust business in the State of Illinois.
Investments shall be carried at cost or at a value determined in accordance with generally accepted accounting principles and accounting procedures approved by such board.
(Source: P.A. 100-201, eff. 8-18-17.)

(40 ILCS 5/1-113.1)
Sec. 1-113.1. Investment authority of pension funds established under Article 3 or 4. The board of trustees of a police pension fund established under Article 3 of this Code or firefighter pension fund established under Article 4 of this Code shall draw pension funds from the treasurer of the municipality and, beginning January 1, 1998, invest any part thereof in the name of the board in the items listed in Sections 1-113.2 through 1-113.4 according to the limitations and requirements of this Article. These investments shall be made with the care, skill, prudence, and diligence that a prudent person acting in like capacity and familiar with such matters would use in the conduct of an enterprise of like character with like aims.
Interest and any other income from the investments shall be credited to the pension fund.
For the purposes of Sections 1-113.2 through 1-113.11, the "net assets" of a pension fund include both the cash and invested assets of the pension fund.
(Source: P.A. 90-507, eff. 8-22-97.)

(40 ILCS 5/1-113.2)
Sec. 1-113.2. List of permitted investments for all Article 3 or 4 pension funds. Any pension fund established under Article 3 or 4 may invest in the following items:
(1) Interest bearing direct obligations of the United States of America.
(2) Interest bearing obligations to the extent that they are fully guaranteed or insured as to payment of principal and interest by the United States of America.
(3) Interest bearing bonds, notes, debentures, or other similar obligations of agencies of the United States of America. For the purposes of this Section, "agencies of the United States of America" includes: (i) the Federal National Mortgage Association and the Student Loan Marketing Association; (ii) federal land banks, federal intermediate credit banks, federal farm credit banks, and any other entity authorized to issue direct debt obligations of the United States of America under the Farm Credit Act of 1971 or amendments to that Act; (iii) federal home loan banks and the Federal Home Loan Mortgage Corporation; and (iv) any agency created by Act of Congress that is authorized to issue direct debt obligations of the United States of America.
(4) Interest bearing savings accounts or certificates of deposit, issued by federally chartered banks or savings and loan associations, to the extent that the deposits are insured by agencies or instrumentalities of the federal government.
(5) Interest bearing savings accounts or certificates of deposit, issued by State of Illinois chartered banks or savings and loan associations, to the extent that the deposits are insured by agencies or instrumentalities of the federal government.
(6) Investments in credit unions, to the extent that the investments are insured by agencies or instrumentalities of the federal government.
(7) Interest bearing bonds of the State of Illinois.
(8) Pooled interest bearing accounts managed by the Illinois Public Treasurer's Investment Pool in accordance with the Deposit of State Moneys Act, interest bearing funds or pooled accounts of the Illinois Metropolitan Investment Funds, and interest bearing funds or pooled accounts managed, operated, and administered by banks, subsidiaries of banks, or subsidiaries of bank holding companies in accordance with the laws of the State of Illinois.
(9) Interest bearing bonds or tax anticipation warrants of any county, township, or municipal corporation of the State of Illinois.
(10) Direct obligations of the State of Israel, subject to the conditions and limitations of item (5.1) of Section 1-113.
(11) Money market mutual funds managed by investment companies that are registered under the federal Investment Company Act of 1940 and the Illinois Securities Law of 1953 and are diversified, open-ended management investment companies; provided that the portfolio of the money market mutual fund is limited to the following:
(i) bonds, notes, certificates of indebtedness,

treasury bills, or other securities that are guaranteed by the full faith and credit of the United States of America as to principal and interest;

(ii) bonds, notes, debentures, or other similar

obligations of the United States of America or its agencies; and

(iii) short term obligations of corporations

organized in the United States with assets exceeding $400,000,000, provided that (A) the obligations mature no later than 180 days from the date of purchase, (B) at the time of purchase, the obligations are rated by at least 2 standard national rating services at one of their 3 highest classifications, and (C) the obligations held by the mutual fund do not exceed 10% of the corporation's outstanding obligations.

(12) General accounts of life insurance companies authorized to transact business in Illinois.
(13) Any combination of the following, not to exceed 10% of the pension fund's net assets:
(i) separate accounts that are managed by life

insurance companies authorized to transact business in Illinois and are comprised of diversified portfolios consisting of common or preferred stocks, bonds, or money market instruments;

(ii) separate accounts that are managed by insurance

companies authorized to transact business in Illinois, and are comprised of real estate or loans upon real estate secured by first or second mortgages; and

(iii) mutual funds that meet the following

requirements:

(A) the mutual fund is managed by an investment

company as defined and registered under the federal Investment Company Act of 1940 and registered under the Illinois Securities Law of 1953;

(B) the mutual fund has been in operation for at

least 5 years;

(C) the mutual fund has total net assets of $250

million or more; and

(D) the mutual fund is comprised of diversified

portfolios of common or preferred stocks, bonds, or money market instruments.

(14) Corporate bonds managed through an investment advisor must meet all of the following requirements:
(1) The bonds must be rated as investment grade by

one of the 2 largest rating services at the time of purchase.

(2) If subsequently downgraded below investment

grade, the bonds must be liquidated from the portfolio within 90 days after being downgraded by the manager.

(Source: P.A. 96-1495, eff. 1-1-11.)

(40 ILCS 5/1-113.3)
Sec. 1-113.3. List of additional permitted investments for pension funds with net assets of $2,500,000 or more.
(a) In addition to the items in Section 3-113.2, a pension fund established under Article 3 or 4 that has net assets of at least $2,500,000 may invest a portion of its net assets in the following items:
(1) Separate accounts that are managed by life

insurance companies authorized to transact business in Illinois and are comprised of diversified portfolios consisting of common or preferred stocks, bonds, or money market instruments.

(2) Mutual funds that meet the following requirements:
(i) the mutual fund is managed by an investment

company as defined and registered under the federal Investment Company Act of 1940 and registered under the Illinois Securities Law of 1953;

(ii) the mutual fund has been in operation for at

least 5 years;

(iii) the mutual fund has total net assets of

$250 million or more; and

(iv) the mutual fund is comprised of diversified

portfolios of common or preferred stocks, bonds, or money market instruments.

(b) A pension fund's total investment in the items authorized under this Section shall not exceed 35% of the market value of the pension fund's net present assets stated in its most recent annual report on file with the Illinois Department of Insurance.
(Source: P.A. 90-507, eff. 8-22-97.)

(40 ILCS 5/1-113.4)
Sec. 1-113.4. List of additional permitted investments for pension funds with net assets of $5,000,000 or more.
(a) In addition to the items in Sections 1-113.2 and 1-113.3, a pension fund established under Article 3 or 4 that has net assets of at least $5,000,000 and has appointed an investment adviser under Section 1-113.5 may, through that investment adviser, invest a portion of its assets in common and preferred stocks authorized for investments of trust funds under the laws of the State of Illinois. The stocks must meet all of the following requirements:
(1) The common stocks are listed on a national

securities exchange or board of trade (as defined in the federal Securities Exchange Act of 1934 and set forth in subdivision G of Section 3 of the Illinois Securities Law of 1953) or quoted in the National Association of Securities Dealers Automated Quotation System National Market System (NASDAQ NMS).

(2) The securities are of a corporation created or

existing under the laws of the United States or any state, district, or territory thereof and the corporation has been in existence for at least 5 years.

(3) The corporation has not been in arrears on

payment of dividends on its preferred stock during the preceding 5 years.

(4) The market value of stock in any one corporation

does not exceed 5% of the cash and invested assets of the pension fund, and the investments in the stock of any one corporation do not exceed 5% of the total outstanding stock of that corporation.

(5) The straight preferred stocks or convertible

preferred stocks are issued or guaranteed by a corporation whose common stock qualifies for investment by the board.

(6) The issuer of the stocks has been subject to the

requirements of Section 12 of the federal Securities Exchange Act of 1934 and has been current with the filing requirements of Sections 13 and 14 of that Act during the preceding 3 years.

(b) A pension fund's total investment in the items authorized under this Section and Section 1-113.3 shall not exceed 35% of the market value of the pension fund's net present assets stated in its most recent annual report on file with the Illinois Department of Insurance.
(c) A pension fund that invests funds under this Section shall electronically file with the Division any reports of its investment activities that the Division may require, at the times and in the format required by the Division.
(Source: P.A. 100-201, eff. 8-18-17.)

(40 ILCS 5/1-113.4a)
Sec. 1-113.4a. List of additional permitted investments for Article 3 and 4 pension funds with net assets of $10,000,000 or more.
(a) In addition to the items in Sections 1-113.2 and 1-113.3, a pension fund established under Article 3 or 4 that has net assets of at least $10,000,000 and has appointed an investment adviser, as defined under Sections 1-101.4 and 1-113.5, may, through that investment adviser, invest an additional portion of its assets in common and preferred stocks and mutual funds.
(b) The stocks must meet all of the following requirements:
(1) The common stocks must be listed on a national

securities exchange or board of trade (as defined in the Federal Securities Exchange Act of 1934 and set forth in paragraph G of Section 3 of the Illinois Securities Law of 1953) or quoted in the National Association of Securities Dealers Automated Quotation System National Market System.

(2) The securities must be of a corporation in

existence for at least 5 years.

(3) The market value of stock in any one corporation

may not exceed 5% of the cash and invested assets of the pension fund, and the investments in the stock of any one corporation may not exceed 5% of the total outstanding stock of that corporation.

(4) The straight preferred stocks or convertible

preferred stocks must be issued or guaranteed by a corporation whose common stock qualifies for investment by the board.

(c) The mutual funds must meet the following requirements:
(1) The mutual fund must be managed by an investment

company registered under the Federal Investment Company Act of 1940 and registered under the Illinois Securities Law of 1953.

(2) The mutual fund must have been in operation for

at least 5 years.

(3) The mutual fund must have total net assets of

$250,000,000 or more.

(4) The mutual fund must be comprised of a

diversified portfolio of common or preferred stocks, bonds, or money market instruments.

(d) A pension fund's total investment in the items authorized under this Section and Section 1-113.3 shall not exceed 50% effective July 1, 2011 and 55% effective July 1, 2012 of the market value of the pension fund's net present assets stated in its most recent annual report on file with the Department of Insurance.
(e) A pension fund that invests funds under this Section shall electronically file with the Division any reports of its investment activities that the Division may require, at the time and in the format required by the Division.
(Source: P.A. 96-1495, eff. 1-1-11.)

(40 ILCS 5/1-113.5)
Sec. 1-113.5. Investment advisers and investment services for all Article 3 or 4 pension funds.
(a) The board of trustees of a pension fund may appoint investment advisers as defined in Section 1-101.4. The board of any pension fund investing in common or preferred stock under Section 1-113.4 shall appoint an investment adviser before making such investments.
The investment adviser shall be a fiduciary, as defined in Section 1-101.2, with respect to the pension fund and shall be one of the following:
(1) an investment adviser registered under the

federal Investment Advisers Act of 1940 and the Illinois Securities Law of 1953;

(2) a bank or trust company authorized to conduct a

trust business in Illinois;

(3) a life insurance company authorized to transact

business in Illinois; or

(4) an investment company as defined and registered

under the federal Investment Company Act of 1940 and registered under the Illinois Securities Law of 1953.

(a-5) Notwithstanding any other provision of law, a person or entity that provides consulting services (referred to as a "consultant" in this Section) to a pension fund with respect to the selection of fiduciaries may not be awarded a contract to provide those consulting services that is more than 5 years in duration. No contract to provide such consulting services may be renewed or extended. At the end of the term of a contract, however, the contractor is eligible to compete for a new contract. No person shall attempt to avoid or contravene the restrictions of this subsection by any means. All offers from responsive offerors shall be accompanied by disclosure of the names and addresses of the following:
(1) The offeror.
(2) Any entity that is a parent of, or owns a

controlling interest in, the offeror.

(3) Any entity that is a subsidiary of, or in which a

controlling interest is owned by, the offeror.

Beginning on July 1, 2008, a person, other than a trustee or an employee of a pension fund or retirement system, may not act as a consultant under this Section unless that person is at least one of the following: (i) registered as an investment adviser under the federal Investment Advisers Act of 1940 (15 U.S.C. 80b-1, et seq.); (ii) registered as an investment adviser under the Illinois Securities Law of 1953; (iii) a bank, as defined in the Investment Advisers Act of 1940; or (iv) an insurance company authorized to transact business in this State.
(b) All investment advice and services provided by an investment adviser or a consultant appointed under this Section shall be rendered pursuant to a written contract between the investment adviser and the board, and in accordance with the board's investment policy.
The contract shall include all of the following:
(1) acknowledgement in writing by the investment

adviser that he or she is a fiduciary with respect to the pension fund;

(2) the board's investment policy;
(3) full disclosure of direct and indirect fees,

commissions, penalties, and any other compensation that may be received by the investment adviser, including reimbursement for expenses; and

(4) a requirement that the investment adviser submit

periodic written reports, on at least a quarterly basis, for the board's review at its regularly scheduled meetings. All returns on investment shall be reported as net returns after payment of all fees, commissions, and any other compensation.

(b-5) Each contract described in subsection (b) shall also include (i) full disclosure of direct and indirect fees, commissions, penalties, and other compensation, including reimbursement for expenses, that may be paid by or on behalf of the investment adviser or consultant in connection with the provision of services to the pension fund and (ii) a requirement that the investment adviser or consultant update the disclosure promptly after a modification of those payments or an additional payment.
Within 30 days after the effective date of this amendatory Act of the 95th General Assembly, each investment adviser and consultant providing services on the effective date or subject to an existing contract for the provision of services must disclose to the board of trustees all direct and indirect fees, commissions, penalties, and other compensation paid by or on behalf of the investment adviser or consultant in connection with the provision of those services and shall update that disclosure promptly after a modification of those payments or an additional payment.
A person required to make a disclosure under subsection (d) is also required to disclose direct and indirect fees, commissions, penalties, or other compensation that shall or may be paid by or on behalf of the person in connection with the rendering of those services. The person shall update the disclosure promptly after a modification of those payments or an additional payment.
The disclosures required by this subsection shall be in writing and shall include the date and amount of each payment and the name and address of each recipient of a payment.
(c) Within 30 days after appointing an investment adviser or consultant, the board shall submit a copy of the contract to the Division of Insurance of the Department of Financial and Professional Regulation.
(d) Investment services provided by a person other than an investment adviser appointed under this Section, including but not limited to services provided by the kinds of persons listed in items (1) through (4) of subsection (a), shall be rendered only after full written disclosure of direct and indirect fees, commissions, penalties, and any other compensation that shall or may be received by the person rendering those services.
(e) The board of trustees of each pension fund shall retain records of investment transactions in accordance with the rules of the Department of Financial and Professional Regulation.
(Source: P.A. 95-950, eff. 8-29-08; 96-6, eff. 4-3-09.)

(40 ILCS 5/1-113.6)
Sec. 1-113.6. Investment policies. Every board of trustees of a pension fund shall adopt a written investment policy and file a copy of that policy with the Department of Insurance within 30 days after its adoption. Whenever a board changes its investment policy, it shall file a copy of the new policy with the Department within 30 days.
(Source: P.A. 90-507, eff. 8-22-97.)

(40 ILCS 5/1-113.7)
Sec. 1-113.7. Registration of investments; custody and safekeeping. The board of trustees may register the investments of its pension fund in the name of the pension fund, in the nominee name of a bank or trust company authorized to conduct a trust business in Illinois, or in the nominee name of the Illinois Public Treasurer's Investment Pool.
The assets of the pension fund and ownership of its investments shall be protected through third-party custodial safekeeping. The board of trustees may appoint as custodian of the investments of its pension fund the treasurer of the municipality, a bank or trust company authorized to conduct a trust business in Illinois, or the Illinois Public Treasurer's Investment Pool.
A dealer may not maintain possession of or control over securities of a pension fund subject to the provisions of this Section unless it is registered as a broker-dealer with the U.S. Securities and Exchange Commission and is a member in good standing of the National Association of Securities Dealers, and (1) with respect to securities that are not issued only in book-entry form, (A) all such securities of each fund are either held in safekeeping in a place reasonably free from risk of destruction or held in custody by a securities depository that is a "clearing agency" registered with the U.S. Securities and Exchange Commission, (B) the dealer is a member of the Securities Investor Protection Corporation, (C) the dealer sends to each fund, no less frequently than each calendar quarter, an itemized statement showing the moneys and securities in the custody or possession of the dealer at the end of such period, and (D) an independent certified public accountant conducts an audit, no less frequently than each calendar year, that reviews the dealer's internal accounting controls and procedures for safeguarding securities; and (2) with respect to securities that are issued only in book-entry form, (A) all such securities of each fund are held either in a securities depository that is a "clearing agency" registered with the U.S. Securities and Exchange Commission or in a bank that is a member of the Federal Reserve System, (B) the dealer records the ownership interest of the funds in such securities on the dealer's books and records, (C) the dealer is a member of the Securities Investor Protection Corporation, (D) the dealer sends to each fund, no less frequently than each calendar quarter, an itemized statement showing the moneys and securities in the custody or possession of the dealer at the end of such period, and (E) the dealer's financial statement (which shall contain among other things a statement of the dealer's net capital and its required net capital computed in accordance with Rule 15c3-1 under the Securities Exchange Act of 1934) is audited annually by an independent certified public accountant, and the dealer's most recent audited financial statement is furnished to the fund. No broker-dealer serving as a custodian for any public pension fund as provided by this Act shall be authorized to serve as an investment advisor for that same public pension fund as described in Section 1-101.4 of this Code, to the extent that the investment advisor acquires or disposes of any asset of that same public pension fund. Notwithstanding the foregoing, in no event may a broker or dealer that is a natural person maintain possession of or control over securities or other assets of a pension fund subject to the provisions of this Section. In maintaining securities of a pension fund subject to the provisions of this Section, each dealer must maintain those securities in conformity with the provisions of Rule 15c3-3(b) of the Securities Exchange Act of 1934 (Physical Possession or Control of Securities). The Director of the Department of Insurance may adopt such rules and regulations as shall be necessary and appropriate in his or her judgment to effectuate the purposes of this Section.
A bank or trust company authorized to conduct a trust business in Illinois shall register, deposit, or hold investments for safekeeping, all in accordance with the obligations and subject to the limitations of the Securities in Fiduciary Accounts Act.
(Source: P.A. 92-651, eff. 7-11-02.)

(40 ILCS 5/1-113.8)
Sec. 1-113.8. Limitations on banks and savings and loan associations. A bank or savings and loan association shall not receive investment funds from a pension fund established under Article 3 or 4 of this Code, unless it has complied with the requirements established under Section 6 of the Public Funds Investment Act. The limitations set forth in that Section 6 are applicable only at the time of investment and do not require the liquidation of any investment at any time.
(Source: P.A. 90-507, eff. 8-22-97.)

(40 ILCS 5/1-113.9)
Sec. 1-113.9. Illegal investments. A person registered as a dealer, salesperson, or investment adviser under the Illinois Securities Law of 1953 who sells a pension fund a security, or engages in a transaction with a pension fund, that is not authorized by this Code, shall be subject to the penalty provisions of Subsection E of Section 8 of the Illinois Securities Law of 1953, if (1) the dealer, salesperson, or investment adviser has discretionary authority or control over the fund's assets and has acknowledged in writing that it is acting in a fiduciary capacity for the fund, (2) the fund has requested the investment advice of the dealer, salesperson, or investment adviser and has provided the dealer, salesperson, or investment adviser with its investment policy, and the dealer, salesperson, or investment adviser acknowledges in writing that the fund is relying primarily on the investment advice of that dealer, salesperson, or investment adviser, or (3) the dealer, salesperson, or investment adviser knows or has reason to know that the fund is not capable of independently evaluating investment risk or exercising independent judgment with respect to a particular securities transaction, and nonetheless recommends that the fund engage in that transaction.
A bank or trust company authorized to conduct a trust business in Illinois or a broker-dealer, and any officer, director, or employee thereof, that advises or causes a pension fund to make an investment or engages in a transaction not authorized by this Code is subject to the penalty provisions of Article V of the Corporate Fiduciary Act.
(Source: P.A. 90-507, eff. 8-22-97.)

(40 ILCS 5/1-113.10)
Sec. 1-113.10. Legality at time of investment. The investment limitations set forth in this Article are applicable only at the time of investment and do not require the liquidation of any investment at any time. However, no additional pension funds may be invested in any investment item while the market value of the pension fund's investments in that item meets or exceeds the applicable limitation.
(Source: P.A. 90-507, eff. 8-22-97.)

(40 ILCS 5/1-113.11)
Sec. 1-113.11. Rules. The Department of Insurance is authorized to promulgate rules that are necessary or useful for the administration and enforcement of Sections 1-113.1 through 1-113.10 of this Article.
(Source: P.A. 90-507, eff. 8-22-97.)

(40 ILCS 5/1-113.12)
Sec. 1-113.12. Application. Sections 1-113.1 through 1-113.10 apply only to pension funds established under Article 3 or 4 of this Code.
(Source: P.A. 90-507, eff. 8-22-97.)

(40 ILCS 5/1-113.14)
Sec. 1-113.14. Investment services for retirement systems, pension funds, and investment boards, except those funds established under Articles 3 and 4.
(a) For the purposes of this Section, "investment services" means services provided by an investment adviser or a consultant other than qualified fund-of-fund management services as defined in Section 1-113.15.
(b) The selection and appointment of an investment adviser or consultant for investment services by the board of a retirement system, pension fund, or investment board subject to this Code, except those whose investments are restricted by Section 1-113.2, shall be made and awarded in accordance with this Section. All contracts for investment services shall be awarded by the board using a competitive process that is substantially similar to the process required for the procurement of professional and artistic services under Article 35 of the Illinois Procurement Code. Each board of trustees shall adopt a policy in accordance with this subsection (b) within 60 days after the effective date of this amendatory Act of the 96th General Assembly. The policy shall be posted on its web site and filed with the Illinois Procurement Policy Board. Exceptions to this Section are allowed for (i) sole source procurements, (ii) emergency procurements, (iii) at the discretion of the pension fund, retirement system, or board of investment, contracts that are nonrenewable and one year or less in duration, so long as the contract has a value of less than $20,000, and (iv) in the discretion of the pension fund, retirement system, or investment board, contracts for follow-on funds with the same fund sponsor through closed-end funds. All exceptions granted under this Section must be published on the system's, fund's, or board's web site, shall name the person authorizing the procurement, and shall include a brief explanation of the reason for the exception.
A person, other than a trustee or an employee of a retirement system, pension fund, or investment board, may not act as a consultant or investment adviser under this Section unless that person is registered as an investment adviser under the federal Investment Advisers Act of 1940 (15 U.S.C. 80b-1, et seq.) or a bank, as defined in the federal Investment Advisers Act of 1940 (15 U.S.C. 80b-1, et seq.).
(c) Investment services provided by an investment adviser or a consultant appointed under this Section shall be rendered pursuant to a written contract between the investment adviser or consultant and the board.
The contract shall include all of the following:
(1) Acknowledgement in writing by the investment

adviser or consultant that he or she is a fiduciary with respect to the pension fund or retirement system.

(2) The description of the board's investment policy

and notice that the policy is subject to change.

(3) (i) Full disclosure of direct and indirect fees,

commissions, penalties, and other compensation, including reimbursement for expenses, that may be paid by or on behalf of the consultant in connection with the provision of services to the pension fund or retirement system and (ii) a requirement that the consultant update the disclosure promptly after a modification of those payments or an additional payment.

(4) A requirement that the investment adviser or

consultant, in conjunction with the board's staff, submit periodic written reports, on at least a quarterly basis, for the board's review at its regularly scheduled meetings. All returns on investment shall be reported as net returns after payment of all fees, commissions, and any other compensation.

(5) Disclosure of the names and addresses of (i) the

consultant or investment adviser; (ii) any entity that is a parent of, or owns a controlling interest in, the consultant or investment adviser; (iii) any entity that is a subsidiary of, or in which a controlling interest is owned by, the consultant or investment adviser; (iv) any persons who have an ownership or distributive income share in the consultant or investment adviser that is in excess of 7.5%; or (v) serves as an executive officer of the consultant or investment adviser.

(6) A disclosure of the names and addresses of all

subcontractors, if applicable, and the expected amount of money each will receive under the contract, including an acknowledgment that the contractor must promptly make notification, in writing, if at any time during the term of the contract a contractor adds or changes any subcontractors. For purposes of this subparagraph (6), "subcontractor" does not include non-investment related professionals or professionals offering services that are not directly related to the investment of assets, such as legal counsel, actuary, proxy-voting services, services used to track compliance with legal standards, and investment fund of funds where the board has no direct contractual relationship with the investment advisers or partnerships.

(7) A description of service to be performed.
(8) A description of the need for the service.
(9) A description of the plan for post-performance

review.

(10) A description of the qualifications necessary.
(11) The duration of the contract.
(12) The method for charging and measuring cost.
(d) Notwithstanding any other provision of law, a retirement system, pension fund, or investment board subject to this Code, except those whose investments are restricted by Section 1-113.2 of this Code, shall not enter into a contract with a consultant that exceeds 5 years in duration. No contract to provide consulting services may be renewed or extended. At the end of the term of a contract, however, the consultant is eligible to compete for a new contract as provided in this Section. No retirement system, pension fund, or investment board shall attempt to avoid or contravene the restrictions of this subsection (d) by any means.
(e) Within 60 days after the effective date of this amendatory Act of the 96th General Assembly, each investment adviser or consultant currently providing services or subject to an existing contract for the provision of services must disclose to the board of trustees all direct and indirect fees, commissions, penalties, and other compensation paid by or on behalf of the investment adviser or consultant in connection with the provision of those services and shall update that disclosure promptly after a modification of those payments or an additional payment. The person shall update the disclosure promptly after a modification of those payments or an additional payment. The disclosures required by this subsection (e) shall be in writing and shall include the date and amount of each payment and the name and address of each recipient of a payment.
(f) The retirement system, pension fund, or board of investment shall develop uniform documents that shall be used for the solicitation, review, and acceptance of all investment services. The form shall include the terms contained in subsection (c) of this Section. All such uniform documents shall be posted on the retirement system's, pension fund's, or investment board's web site.
(g) A description of every contract for investment services shall be posted in a conspicuous manner on the web site of the retirement system, pension fund, or investment board. The description must include the name of the person or entity awarded a contract, the total amount applicable to the contract, the total fees paid or to be paid, and a disclosure approved by the board describing the factors that contributed to the selection of an investment adviser or consultant.
(Source: P.A. 98-433, eff. 8-16-13.)

(40 ILCS 5/1-113.15)
Sec. 1-113.15. Qualified fund-of-fund management services.
(a) As used in this Section:
"Qualified fund-of-fund management services" means either (i) the services of an investment adviser acting in its capacity as an investment manager of a fund-of-funds or (ii) an investment adviser acting in its capacity as an investment manager of a separate account that is invested on a side-by-side basis in a substantially identical manner to a fund-of-funds, in each case pursuant to qualified written agreements.
"Qualified written agreements" means one or more written contracts to which the investment adviser and the board are parties and includes all of the following: (i) the matters described in items (1), (4), (5), (7), (11), and (12) of subsection (c) of Section 1-113.14; (ii) a description of any fees, commissions, penalties, and other compensation payable, if any, directly by the retirement system, pension fund, or investment board (which shall not include any fees, commissions, penalties, and other compensation payable from the assets of the fund-of-funds or separate account); (iii) a description (or method of calculation) of the fees and expenses payable by the Fund to the investment adviser and the timing of the payment of the fees or expenses; and (iv) a description (or method of calculation) of any carried interest or other performance based interests, fees, or payments allocable by the Fund to the investment adviser or an affiliate of the investment adviser and the priority of distributions with respect to such interest.
(b) A description of every contract for qualified fund-of-fund management services must be posted in a conspicuous manner on the web site of the retirement system, pension fund, or investment board. The description must include the name of the fund-of-funds, the name of its investment adviser, the total investment commitment of the retirement system, pension fund, or investment board to invest in such fund-of-funds, and a disclosure approved by the board describing the factors that contributed to the investment in such fund-of-funds. No information that is exempt from inspection pursuant to Section 7 of the Freedom of Information Act shall be disclosed under this Section.
(Source: P.A. 96-1554, eff. 3-18-11.)

(40 ILCS 5/1-113.16)
Sec. 1-113.16. Investment transparency.
(a) The purpose of this Section is to provide for transparency in the investment of retirement or pension funds and require the reporting of full and complete information regarding the investments by pension funds, retirement systems, and investment boards.
(b) A retirement system, pension fund, or investment board subject to this Code and any committees established by such system, fund, or board must comply with the Open Meetings Act.
(c) Any retirement system, pension fund, or investment board subject to this Code that establishes a committee shall ensure that the majority of the members on such committee are board members. If any member of a committee is not a member of the board for the system, fund, or board, then that committee member shall be a fiduciary.
(d) A retirement system, pension fund, or investment board subject to this Code, except those whose investments are restricted by Section 1-113.2, shall maintain an official web site and make available in a clear and conspicuous manner, and update at least quarterly, all of the following information concerning the investment of funds:
(1) The total amount of funds held by the pension

fund, retirement system, or investment board.

(2) The asset allocation for the investments made by

the pension fund, retirement system, or investment board.

(3) Current and historic return information.
(4) A detailed listing of the investment advisers for

all asset classes.

(5) Performance of investments compared against

established benchmarks.

(6) A detailed list of all consultants doing business

with the retirement system, pension fund, or investment board.

(7) A detailed list of all contractors, other than

investment advisers and consultants, doing business with the retirement system, pension fund, or investment board.

(8) Any requests for investment services.
(9) The names and email addresses of all board

members, directors, and senior staff.

(10) The report required under Section 1-109.1 of

this Code, if applicable.

(11) The description of each contract required under

subsection (g) of Section 1-113.14 of this Code, if applicable.

(e) A pension fund whose investments are restricted by Section 1-113.2 of this Code shall make the information required in subsection (d) of this Section available on its web site or in a location that allows the information to be available for inspection by the public.
(f) Nothing in this Section requires the pension fund, retirement system, or investment board to make information available on the Internet that is exempt from inspection and copying under the Freedom of Information Act.
(Source: P.A. 96-6, eff. 4-3-09.)

(40 ILCS 5/1-113.18)
Sec. 1-113.18. Ethics training. All board members of a retirement system, pension fund, or investment board created under this Code must attend ethics training of at least 8 hours per year. The training required under this Section shall include training on ethics, fiduciary duty, and investment issues and any other curriculum that the board of the retirement system, pension fund, or investment board establishes as being important for the administration of the retirement system, pension fund, or investment board. The Supreme Court of Illinois shall be responsible for ethics training and curriculum for judges designated by the Court to serve as members of a retirement system, pension fund, or investment board. Each board shall annually certify its members' compliance with this Section and submit an annual certification to the Division of Insurance of the Department of Financial and Professional Regulation. Judges shall annually certify compliance with the ethics training requirement and shall submit an annual certification to the Chief Justice of the Supreme Court of Illinois.
(Source: P.A. 96-6, eff. 4-3-09.)

(40 ILCS 5/1-113.20)
Sec. 1-113.20. Investment strategies; explicit and implicit costs. Every pension fund, retirement system, and investment board created under this Code, except those whose investments are restricted by Section 1-113.2 of this Code, shall instruct the fund's, system's, or board's investment advisors to utilize investment strategies designed to ensure that all securities transactions are executed in such a manner that the total explicit and implicit costs and total proceeds in every transaction are the most favorable under the circumstances.
(Source: P.A. 96-753, eff. 8-25-09.)

(40 ILCS 5/1-113.21)
Sec. 1-113.21. Contracts for services.
(a) Beginning January 1, 2015, no contract, oral or written, for investment services, consulting services, or commitment to a private market fund shall be awarded by a retirement system, pension fund, or investment board established under this Code unless the investment advisor, consultant, or private market fund first discloses:
(1) the number of its investment and senior staff and

the percentage of its investment and senior staff who are (i) a minority person, (ii) a woman, and (iii) a person with a disability; and

(2) the number of contracts, oral or written, for

investment services, consulting services, and professional and artistic services that the investment advisor, consultant, or private market fund has with (i) a minority-owned business, (ii) a women-owned business, or (iii) a business owned by a person with a disability; and

(3) the number of contracts, oral or written, for

investment services, consulting services, and professional and artistic services the investment advisor, consultant, or private market fund has with a business other than (i) a minority-owned business, (ii) a women-owned business or (iii) a business owned by a person with a disability, if more than 50% of services performed pursuant to the contract are performed by (i) a minority person, (ii) a woman, and (iii) a person with a disability.

(b) The disclosures required by this Section shall be considered, within the bounds of financial and fiduciary prudence, prior to the awarding of a contract, oral or written, for investment services, consulting services, or commitment to a private market fund.
(c) For the purposes of this Section, the terms "minority person", "woman", "person with a disability", "minority-owned business", "women-owned business", and "business owned by a person with a disability" have the same meaning as those terms have in the Business Enterprise for Minorities, Women, and Persons with Disabilities Act.
(d) For purposes of this Section, the term "private market fund" means any private equity fund, private equity fund of funds, venture capital fund, hedge fund, hedge fund of funds, real estate fund, or other investment vehicle that is not publicly traded.
(Source: P.A. 100-391, eff. 8-25-17.)

(40 ILCS 5/1-113.22)
Sec. 1-113.22. Required disclosures from consultants; minority owned businesses, female owned businesses, and businesses owned by persons with a disability.
(a) No later than January 1, 2018 and each January 1 thereafter, each consultant retained by the board of a retirement system, board of a pension fund, or investment board shall disclose to that board of the retirement system, board of the pension fund, or investment board:
(1) the total number of searches for investment

services made by the consultant in the prior calendar year;

(2) the total number of searches for investment

services made by the consultant in the prior calendar year that included (i) a minority owned business, (ii) a female owned business, or (iii) a business owned by a person with a disability;

(3) the total number of searches for investment

services made by the consultant in the prior calendar year in which the consultant recommended for selection (i) a minority owned business, (ii) a female owned business, or (iii) a business owned by a person with a disability;

(4) the total number of searches for investment

services made by the consultant in the prior calendar year that resulted in the selection of (i) a minority owned business, (ii) a female owned business, or (iii) a business owned by a person with a disability; and

(5) the total dollar amount of investment made in the

previous calendar year with (i) a minority owned business, (ii) a female owned business, or (iii) a business owned by a person with a disability that was selected after a search for investment services performed by the consultant.

(b) Beginning January 1, 2018, no contract, oral or written, for consulting services shall be awarded by a board of a retirement system, a board of a pension fund, or an investment board without first requiring the consultant to make the disclosures required in subsection (a) of this Section.
(c) The disclosures required by subsection (b) of this Section shall be considered, within the bounds of financial and fiduciary prudence, prior to the awarding of a contract, oral or written, for consulting services.
(d) As used in this Section, the terms "minority person", "female", "person with a disability", "minority owned business", "female owned business", and "business owned by a person with a disability" have the same meaning as those terms have in the Business Enterprise for Minorities, Females, and Persons with Disabilities Act.
(Source: P.A. 100-542, eff. 11-8-17.)

(40 ILCS 5/1-113.23)
Sec. 1-113.23. Required disclosures from consultants; compensation and economic opportunity received.
(a) As used in this Section:
"Compensation" means any money, thing of value, or economic benefit conferred on, or received by, a consultant in return for services rendered, or to be rendered, by himself, herself, or another.
"Economic opportunity" means any purchase, sale, lease, contract, option, or other transaction or arrangement involving property or services wherein a consultant may gain an economic benefit.
(b) No later than January 1, 2018 and each January 1 thereafter, a consultant retained by the board of a retirement system, the board of a pension fund, or an investment board shall disclose to the board of the retirement system, the board of the pension fund, or the investment board all compensation and economic opportunity received in the last 24 months from investment advisors retained by the board of a retirement system, board of a pension fund, or investment board.
(c) Beginning January 1, 2018, a consultant shall disclose to the board of a retirement system, the board of a pension fund, or an investment board any compensation or economic opportunity received in the last 24 months from an investment advisor that is recommended for selection by the consultant. A consultant shall make this disclosure prior to the board selecting an investment advisor for appointment.
(d) Beginning January 1, 2018, no contract, oral or written, for consulting services shall be awarded by a board of a retirement system, board of a pension fund, or an investment board without first requiring the consultant to make the disclosures required in subsection (c) of this Section.
(Source: P.A. 100-542, eff. 11-8-17.)

(40 ILCS 5/1-114) (from Ch. 108 1/2, par. 1-114)
Sec. 1-114. Liability for Breach of Fiduciary Duty.
(a) Any person who is a fiduciary with respect to a retirement system or pension fund established under this Code who breaches any duty imposed upon fiduciaries by this Code, including, but not limited to, a failure to report a reasonable suspicion of a false statement specified in Section 1-135 of this Code, shall be personally liable to make good to such retirement system or pension fund any losses to it resulting from each such breach, and to restore to such retirement system or pension fund any profits of such fiduciary which have been made through use of assets of the retirement system or pension fund by the fiduciary, and shall be subject to such equitable or remedial relief as the court may deem appropriate, including the removal of such fiduciary.
(b) No person shall be liable with respect to a breach of fiduciary duty under this Code if such breach occurred before such person became a fiduciary or after such person ceased to be a fiduciary.
(Source: P.A. 97-651, eff. 1-5-12.)

(40 ILCS 5/1-115) (from Ch. 108 1/2, par. 1-115)
Sec. 1-115. Civil enforcement. A civil action may be brought by the Attorney General or by a participant, beneficiary or fiduciary in order to:
(a) Obtain appropriate relief under Section 1-114 of

this Code;

(b) Enjoin any act or practice which violates any

provision of this Code; or

(c) Obtain other appropriate equitable relief to

redress any such violation or to enforce any such provision.

Notwithstanding any other provision of the Administrative Review Law or this Code to the contrary, a civil action may be brought by the Attorney General to enjoin the payment of benefits under this Code to any person who is convicted of any felony relating to or arising out of or in connection with that person's service as an employee under this Code.
(Source: P.A. 98-1137, eff. 6-1-15.)

(40 ILCS 5/1-116) (from Ch. 108 1/2, par. 1-116)
Sec. 1-116. Federal contribution and benefit limitations.
(a) This Section applies to all pension funds and retirement systems established under this Code.
(a-5) All pension funds and retirement systems established under this Code shall comply with the applicable contribution and benefit limitations imposed by Section 415 of the U.S. Internal Revenue Code of 1986 for tax qualified plans under Section 401(a) of that Code.
(b) If any benefit payable by a pension fund or retirement system subject to this Section exceeds the applicable benefit limits set by Section 415 of the U.S. Internal Revenue Code of 1986 for tax qualified plans under Section 401(a) of that Code, the excess shall be payable only from an excess benefit fund established under this Section in accordance with federal law.
(c) An excess benefit fund shall be established by any pension fund or retirement system subject to this Section that has any member eligible to receive a benefit that exceeds the applicable benefit limits set by Section 415 of the U.S. Internal Revenue Code of 1986 for tax qualified plans under Section 401(a) of that Code. Amounts shall be credited to the excess benefit fund, and payments for excess benefits made from the excess benefit fund, in a manner consistent with the applicable federal law.
(d) For purposes of matters relating to the benefit limits set by Section 415 of the U.S. Internal Revenue Code of 1986, the limitation year may be defined by each affected pension fund or retirement system for that fund or system.
(Source: P.A. 90-19, eff. 6-20-97; 91-887, eff. 7-6-00.)

(40 ILCS 5/1-116.1)
Sec. 1-116.1. Required distributions. Notwithstanding any other provision of this Code, all pension funds and retirement systems established under Articles 2 through 18 of this Code have the authority to make any involuntary distributions that are required by federal law under Section 401(a)(9) of the Internal Revenue Code of 1986, as now or hereafter amended. A distribution shall be deemed to be required if failure to make the distribution could affect the qualified plan status of the pension fund or retirement system or could result in the imposition of a substantial penalty on the taxpayer or on the pension fund or retirement system.
(Source: P.A. 89-136, eff. 7-14-95.)

(40 ILCS 5/1-117)
Sec. 1-117. Annual earnings limitation.
(a) Notwithstanding any other provision of this Code, except as provided in subsection (b), beginning on the first day of the plan year beginning in 1996, the annual earnings of a person that may be taken into account in any year for any purpose under this Code shall not exceed the maximum dollar limitation specified in Section 401(a)(17) of the Internal Revenue Code of 1986, as that Section may be amended from time to time and as that compensation limit may be adjusted from time to time by the Commissioner of Internal Revenue.
(b) In the case of a person who first began participating in a pension fund or retirement system governed by this Code before the first day of the plan year beginning in 1996, the dollar limitation under Section 401(a)(17) of the Internal Revenue Code of 1986 does not apply to the extent that the earnings that may be taken into account by that fund or system under this Code would be reduced below the amount that was allowed to be taken into account under its governing Article of this Code or under Article 1 or Article 20 of this Code, as those Articles were in effect on July 1, 1993.
(c) This Section takes effect on December 31, 1995.
(Source: P.A. 89-136, eff. 12-31-95.)

(40 ILCS 5/1-118)
Sec. 1-118. Veterans' rights.
(a) All pension funds and retirement systems subject to this Code shall comply with the requirements imposed on them by the federal Uniformed Services Employment and Reemployment Rights Act (P.L. 103-353).
(b) All pension funds and retirement systems subject to this Code shall comply with the federal Heroes Earnings Assistance and Relief Tax Act of 2008 (P.L. 110-245).
(Source: P.A. 97-530, eff. 8-23-11.)

(40 ILCS 5/1-119)
Sec. 1-119. Qualified Illinois Domestic Relations Orders.
(a) For the purposes of this Section:
(1) "Alternate payee" means the spouse, former

spouse, child, or other dependent of a member, as designated in a QILDRO.

(2) "Death benefit" means any nonperiodic benefit

payable upon the death of a member to a survivor of the member or to the member's estate or designated beneficiary, including any refund of contributions following the member's death, whether or not the benefit is so called under the applicable Article of this Code.

(3) "Disability benefit" means any periodic or

nonperiodic benefit payable to a disabled member based on occupational or nonoccupational disability or disease, including any periodic or nonperiodic increases in the benefit, whether or not the benefit is so called under the applicable Article of this Code.

(4) "Member" means any person who participates in or

has service credits in a retirement system, including a person who is receiving or is eligible to receive a retirement or disability benefit, without regard to whether the person has withdrawn from service.

(5) "Member's refund" means a return of all or a

portion of a member's contributions that is elected by the member (or provided by operation of law) and is payable before the member's death.

(5.5) "Permissive service" means service credit

purchased by the member, unused vacation, and unused sick leave that the retirement system includes by statute in a member's benefit calculations.

(6) "Qualified Illinois Domestic Relations Order" or

"QILDRO" means an Illinois court order that creates or recognizes the existence of an alternate payee's right to receive all or a portion of a member's accrued benefits in a retirement system, is issued pursuant to this Section and Section 503(b)(2) of the Illinois Marriage and Dissolution of Marriage Act, and meets the requirements of this Section. A QILDRO is not the same as a qualified domestic relations order or QDRO issued pursuant to Section 414(p) of the Internal Revenue Code of 1986. The requirements of paragraphs (2) and (3) of that Section do not apply to orders issued under this Section and shall not be deemed a guide to the interpretation of this Section; a QILDRO is intended to be a domestic relations order within the meaning of paragraph (11) of that Section.

(7) "Regular payee" means the person to whom a

benefit would be payable in the absence of an effective QILDRO.

(7.5) "Regular service" means service credit earned

by the member, including a repayment of a refund for regular service that the retirement system includes by statute in a member's benefit calculations. "Regular service" does not include service credit purchased by the member, unused vacation, or unused sick leave.

(8) "Retirement benefit" means any periodic or

nonperiodic benefit payable to a retired member based on age or service, or on the amounts accumulated to the credit of the member for retirement purposes, including any periodic or nonperiodic increases in the benefit, whether or not the benefit is so called under the applicable Article of this Code.

(9) "Retirement system" or "system" means any

retirement system, pension fund, or other public employee retirement benefit plan that is maintained or established under any of Articles 2 through 18 of this Code.

(10) "Surviving spouse" means the spouse of a member

at the time of the member's death.

(11) "Survivor's benefit" means any periodic benefit

payable to a surviving spouse, child, parent, or other survivor of a deceased member, including any periodic or nonperiodic increases in the benefit or nonperiodic payment included with the benefit, whether or not the benefit is so called under the applicable Article of this Code.

(b) (1) An Illinois court of competent jurisdiction in a proceeding for declaration of invalidity of marriage, legal separation, or dissolution of marriage that provides for support or the distribution of property, or any proceeding to amend or enforce such support or property distribution, may order that all or any part of any (i) member's retirement benefit, (ii) member's refund payable to or on behalf of the member, or (iii) death benefit, or portion thereof, that would otherwise be payable to the member's death benefit beneficiaries or estate be instead paid by the retirement system to the alternate payee.
(2) An order issued under this Section provides only for the diversion to an alternate payee of certain benefits otherwise payable by the retirement system under the provisions of this Code. The existence of a QILDRO shall not cause the retirement system to pay any benefit, or any amount of benefit, to an alternate payee that would not have been payable by the system to a regular payee in the absence of the QILDRO.
(3) A QILDRO shall not affect the vesting, accrual, or amount of any benefit, nor the date or conditions upon which any benefit becomes payable, nor the right of the member or the member's survivors to make any election otherwise authorized under this Code, except as provided in subsections (i) and (j).
(4) A QILDRO shall not apply to or affect the payment of any survivor's benefit, disability benefit, life insurance benefit, or health insurance benefit.
(c) (1) A QILDRO must contain the name, mailing address, and social security number of the member and of the alternate payee and must identify the retirement system to which it is directed and the court issuing the order.
(2) A QILDRO must specify each benefit to which it applies, and it must specify the amount of the benefit to be paid to the alternate payee. In the case of a non-periodic benefit, this amount must be specified as a dollar amount or as a percentage as specifically provided in subsection (n). In the case of a periodic benefit, this amount must be specified as a dollar amount per month or as a percentage per month as specifically provided in subsection (n).
(3) With respect to each benefit to which it applies, a QILDRO must specify when the order will take effect. In the case of a lump sum benefit payable to an alternate payee of a participant in the self-managed plan authorized under Article 15 of this Code, the benefit shall be paid upon the proper request of the alternate payee. In the case of a periodic benefit that is being paid at the time the order is received, a QILDRO shall take effect immediately or on a specified later date; if it takes effect immediately, it shall become effective on the first benefit payment date occurring at least 30 days after the order is received by the retirement system. In the case of any other benefit, a QILDRO shall take effect when the benefit becomes payable, unless some later date is specified pursuant to subsection (n). However, in no event shall a QILDRO apply to any benefit paid by the retirement system before or within 30 days after the order is received. A retirement system may adopt rules to prorate the amount of the first and final periodic payments to an alternate payee.
(4) A QILDRO must also contain any provisions required under subsection (n) or (p).
(5) If a QILDRO indicates that the alternate payee is to receive a percentage of any retirement system benefit, the calculations required shall be performed by the member, the alternate payee, their designated representatives or their designated experts. The results of said calculations shall be provided to the retirement system via a QILDRO Calculation Court Order issued by an Illinois court of competent jurisdiction in a proceeding for declaration of invalidity of marriage, legal separation, or dissolution of marriage. The QILDRO Calculation Court Order shall follow the form provided in subsection (n-5). The retirement system shall have no duty or obligation to assist in such calculations or in completion of the QILDRO Calculation Court Order, other than to provide the information required to be provided pursuant to subsection (h).
(6) Within 45 days after the receipt of a QILDRO Calculation Court Order, the retirement system shall notify the member and the alternate payee (or one designated representative of each) of the receipt of the Order. If a valid QILDRO underlying the QILDRO Calculation Court Order has not been filed with the retirement system, or if the QILDRO Calculation Court Order does not clearly indicate the amount the retirement system is to pay to the alternate payee, then the retirement system shall at the same time notify the member and the alternate payee (or one designated representative of each) of the situation. Unless a valid QILDRO has not been filed with the retirement system, or the QILDRO Calculation Court Order does not clearly indicate the amount the retirement system is to pay the alternate payee, the retirement system shall implement the QILDRO based on the QILDRO Calculation Court Order as soon as administratively possible once benefits are payable. The retirement system shall have no obligation to make any determination as to whether the calculations in the QILDRO Calculation Court Order are accurate or whether the calculations are in accordance with the parties' QILDRO, agreement, or judgment. The retirement system shall not reject a QILDRO Calculation Court Order because the calculations are not accurate or not in accordance with the parties' QILDRO, agreement, or judgment. The retirement system shall have no responsibility for the consequences of its implementation of a QILDRO Calculation Court Order that is inaccurate or not in accordance with the parties' QILDRO, agreement, or judgment.
(d) (1) An order issued under this Section shall not be implemented unless a certified copy of the order has been filed with the retirement system. The system shall promptly notify the member and the alternate payee by first class mail of its receipt of the order.
(2) Neither the retirement system, nor its board, nor any of its employees shall be liable to the member, the regular payee, or any other person for any amount of a benefit that is paid in good faith to an alternate payee in accordance with a QILDRO.
(3) Each new or modified QILDRO or QILDRO Calculation Court Order that is submitted to the retirement system shall be accompanied by a nonrefundable $50 processing fee payable to the retirement system, to be used by the system to defer any administrative costs arising out of the implementation of the order.
(e) (1) Each alternate payee is responsible for maintaining a current mailing address on file with the retirement system. The retirement system shall have no duty to attempt to locate any alternate payee by any means other than sending written notice to the last known address of the alternate payee on file with the system.
(2) In the event that the system cannot locate an alternate payee when a benefit becomes payable, the system shall hold the amount of the benefit payable to the alternate payee and make payment to the alternate payee if he or she is located within the following 180 days. If the alternate payee has not been located within 180 days from the date the benefit becomes payable, the system shall pay the benefit and the amounts held to the regular payee. If the alternate payee is subsequently located, the system shall thereupon implement the QILDRO, but the interest of the alternate payee in any amounts already paid to the regular payee shall be extinguished. Amounts held under this subsection shall not bear interest.
(f) (1) If the amount of a benefit that is specified in a QILDRO or QILDRO Calculation Court Order for payment to an alternate payee exceeds the actual amount of that benefit payable by the retirement system, the excess shall be disregarded. The retirement system shall have no liability to any alternate payee or any other person for the disregarded amounts.
(2) In the event of multiple QILDROs against a member, the retirement system shall honor all of the QILDROs to the extent possible. However, if the total amount of a benefit to be paid to alternate payees under all QILDROs in effect against the member exceeds the actual amount of that benefit payable by the system, the QILDROs shall be satisfied in the order of their receipt by the system until the amount of the benefit is exhausted, and shall not be adjusted pro rata. Any amounts that cannot be paid due to exhaustion of the benefit shall remain unpaid, and the retirement system shall have no liability to any alternate payee or any other person for such amounts.
(3) A modification of a QILDRO shall be filed with the retirement system in the same manner as a new QILDRO. A modification that does not increase the amount of any benefit payable to the alternate payee, as that amount was designated in the QILDRO, and does not expand the QILDRO to affect any benefit not affected by the unmodified QILDRO, does not affect the priority of payment under subdivision (f)(2); the priority of payment of a QILDRO that has been modified to increase the amount of any benefit payable to the alternate payee, or to expand the QILDRO to affect a benefit not affected by the unmodified QILDRO, shall be based on the date on which the system receives the modification of the QILDRO.
(4) A modification of a QILDRO Calculation Court Order shall be filed with the retirement system in the same manner as a new QILDRO Calculation Court Order.
(g) (1) Upon the death of the alternate payee under a QILDRO, the QILDRO shall expire and cease to be effective, and in the absence of another QILDRO, the right to receive any affected benefit shall revert to the regular payee.
(2) All QILDROs relating to a member's participation in a particular retirement system shall expire and cease to be effective upon the issuance of a member's refund that terminates the member's participation in that retirement system, without regard to whether the refund was paid to the member or to an alternate payee under a QILDRO. An expired QILDRO shall not be automatically revived by any subsequent return by the member to service under that retirement system.
(h) (1) Within 45 days after receiving a subpoena from any party to a proceeding for declaration of invalidity of marriage, legal separation, or dissolution of marriage in which a QILDRO may be issued, or after receiving a request from the member, a retirement system shall provide in response a statement of a member's accumulated contributions, accrued benefits, and other interests in the plan administered by the retirement system based on the data on file with the system on the date the subpoena is received. If so requested in the subpoena, the retirement system shall also provide in response general retirement plan information available to a member and any relevant procedures, rules, or modifications to the model QILDRO form that have been adopted by the retirement system.
(1.5) If a QILDRO provides for the alternate payee to receive a percentage of a retirement benefit (as opposed to providing for the alternate payee to receive specified dollar amounts of a retirement benefit), then the retirement system shall provide the applicable information to the member and to the alternate payee, or to one designated representative of each (e.g., the member's attorney and the alternate payee's attorney) as indicated below:
(A) If the member is a participant in the

self-managed plan authorized under Article 15 of this Code and the QILDRO provides that the only benefit the alternate payee is to receive is a percentage of a lump sum benefit as of a specific date that has already past, then, within 45 days after the retirement system receives the QILDRO, the retirement system shall provide the lump sum amount to which the QILDRO percentage is to be applied.

(B) For all situations except that situation

described in item (A), if the retirement system receives the QILDRO before the member's effective date of retirement, then, within 45 days after the retirement system receives the QILDRO, the retirement system shall provide all of the following information:

(i) The date of the member's initial membership

in the retirement system, expressed as month, day, and year, if available, or the most exact date that is available to the retirement system.

(ii) The amount of permissive and regular service

the member accumulated in the retirement system from the time of initial membership through the most recent date available prior to the retirement system receiving the QILDRO (the dates used by the retirement system shall also be provided). Service amounts shall be expressed using the most exact time increments available to the retirement system (e.g., months or fractions of years).

(iii) The gross amount of the member's

non-reduced monthly annuity benefit earned, calculated as of the most recent date available prior to the retirement system receiving the QILDRO, the date used by the retirement system, and the earliest date the member may be eligible to commence the benefit. This amount shall include any permissive service and upgrades purchased by the member, and those amounts shall be noted separately.

(iv) The gross amount of the member's refund or

partial refund, including any interest payable on those amounts, calculated as of the most recent date available prior to the retirement system receiving the QILDRO (the date used by the retirement system shall also be provided).

(v) The gross amount of the death benefits that

would be payable to the member's death benefit beneficiaries or estate, assuming the member died on the date or a date as close as possible to the date the QILDRO was received by the retirement system, including any interest payable on the amounts, calculated as of the most recent date available prior to the retirement system receiving the QILDRO (the date used by the retirement system shall also be provided).

(vi) Whether the member has notified the

retirement system of the date the member intends to retire, and if so, that date.

(vii) If the member has provided a date that he

or she intends to retire, the date, if available, that the retirement system reasonably believes will be the member's effective date of retirement.

(C) For all situations except that situation

described in item (A), if the retirement system receives the QILDRO after the effective date of retirement, then, within 45 days after the retirement system receives the QILDRO, or, if the retirement system receives the QILDRO before the member's effective date of retirement, then as soon as administratively possible before or after the member's effective date of retirement (but not later than 45 days after the member's effective date of retirement), the retirement system shall provide all of the following information:

(i) The member's effective date of retirement.
(ii) The date the member commenced benefits or,

if not yet commenced, the date the retirement system has scheduled the member's benefits to commence.

(iii) The amount of permissive and regular

service the member accumulated in the retirement system from the time of initial membership through the member's effective date of retirement. Service amounts shall be expressed using the most exact time increments available to the retirement system (e.g., months or fractions of years).

(iv) The gross amount of the member's monthly

retirement benefit, calculated as of the member's effective date of retirement. This amount shall include any permissive service and upgrades purchased by the member, and those amounts shall be noted separately.

(v) The gross amount of the member's refund or

partial refund, including any interest payable on those amounts, calculated as of the member's effective date of retirement.

(vi) The gross amount of death benefits that

would be payable to the member's death benefit beneficiaries or estate, assuming the member died on the member's effective date of retirement, including any interest payable on those amounts.

(D) If, and only if, the alternate payee is entitled

to benefits under Section VII of the QILDRO, then, within 45 days after the retirement system receives notice of the member's death, the retirement system shall provide the gross amount of death benefits payable, including any interest payable on those amounts, calculated as of the member's date of death.

(2) In no event shall the retirement system be required to furnish to any person an actuarial opinion as to the present value of the member's benefits or other interests.
(3) The papers, entries, and records, or parts thereof, of any retirement system may be proved by a copy thereof, certified under the signature of the secretary of the system or other duly appointed keeper of the records of the system and the corporate seal, if any.
(i) In a retirement system in which a member or beneficiary is required to apply to the system for payment of a benefit, the required application may be made by an alternate payee who is entitled to all of a termination refund or retirement benefit or part of a death benefit that is payable under a QILDRO, provided that all other qualifications and requirements have been met. However, the alternate payee may not make the required application for death benefits while the member is alive or for a member's refund or a retirement benefit if the member is in active service or below the minimum age for receiving an undiscounted retirement annuity in the retirement system that has received the QILDRO or in any other retirement system in which the member has regular or permissive service and in which the member's rights under the Retirement Systems Reciprocal Act would be affected as a result of the alternate payee's application for a member's refund or retirement benefit.
(j) (1) So long as there is in effect a QILDRO relating to a member's retirement benefit, the affected member may not elect a form of payment that has the effect of diminishing the amount of the payment to which any alternate payee is entitled, unless the alternate payee has consented to the election in a writing that includes the alternate payee's notarized signature, and this written and notarized consent has been filed with the retirement system.
(2) If a member attempts to make an election prohibited under subdivision (j)(1), the retirement system shall reject the election and advise the member of the need to obtain the alternate payee's consent.
(3) If a retirement system discovers that it has mistakenly allowed an election prohibited under subdivision (j)(1), it shall thereupon disallow that election and recalculate any benefits affected thereby. If the system determines that an amount paid to a regular payee should have been paid to an alternate payee, the system shall, if possible, recoup the amounts as provided in subsection (k) of this Section.
(k) In the event that a regular payee or an alternate payee is overpaid, the retirement system shall have the authority to and shall recoup the amounts by deducting the overpayment from future payments and making payment to the other payee. The system may make deductions for recoupment over a period of time in the same manner as is provided by law or rule for the recoupment of other amounts incorrectly disbursed by the system in instances not involving a QILDRO. The retirement system shall incur no liability to either the alternate payee or the regular payee as a result of any payment made in good faith, regardless of whether the system is able to accomplish recoupment.
(l) (1) A retirement system that has, before the effective date of this Section, received and implemented a domestic relations order that directs payment of a benefit to a person other than the regular payee may continue to implement that order, and shall not be liable to the regular payee for any amounts paid in good faith to that other person in accordance with the order.
(2) A domestic relations order directing payment of a benefit to a person other than the regular payee that was issued by a court but not implemented by a retirement system prior to the effective date of this Section shall be void. However, a person who is the beneficiary or alternate payee of a domestic relations order that is rendered void under this subsection may petition the court that issued the order for an amended order that complies with this Section.
(3) A retirement system that received a valid QILDRO before the effective date of this amendatory Act of the 94th General Assembly shall continue to implement the QILDRO and shall not be liable to any party for amounts paid in good faith pursuant to the QILDRO.
(m) (1) In accordance with Article XIII, Section 5 of the Illinois Constitution, which prohibits the impairment or diminishment of benefits granted under this Code, a QILDRO issued against a member of a retirement system established under an Article of this Code that exempts the payment of benefits or refunds from attachment, garnishment, judgment or other legal process shall not be effective without the written consent of the member if the member began participating in the retirement system on or before the effective date of this Section. That consent must specify the retirement system, the court case number, and the names and social security numbers of the member and the alternate payee. The consent must accompany the QILDRO when it is filed with the retirement system, and must be in substantially the following form:

payee pursuant to one of the following methods [complete the ONE option that applies]:

(1) $...... per month [enter amount]; or
(2) .......% [enter percentage] per month of the

marital portion of said benefit with the marital portion defined using the formula in Section IX; or

(3) ........% [enter percentage] per month of the

gross amount of said benefit calculated as of the date the .... member's/ .... alternate payee's [check one] benefit commences [check alternate payee only if the alternate payee will commence benefits after the member commences benefits, e.g. if the member is receiving retirement benefits at the time this Order is entered].

(B) If the member's retirement benefit has already

commenced, payments to the alternate payee shall commence either [check/complete the ONE option that applies]:

(1) .... as soon as administratively possible

upon this order being received and accepted by the Retirement System; or

(2) .... on the date of ........ [enter any

benefit payment date that will occur at least 30 days after the date the retirement system receives a valid QILDRO, but ONLY if payment to the alternate payee is to be delayed to some future date; otherwise, check item (1) above].

(C) If the member's retirement benefit has not yet

commenced, payments to the alternate payee shall commence as of the date the member's retirement benefit commences.

(D) Payments to the alternate payee under this

Section III shall terminate [check/complete the ONE option that applies]:

(1) .... upon the death of the member or the

death of the alternate payee, whichever is the first to occur; or

(2) .... after ........ payments are made to the

alternate payee [enter any set number] or upon the death of the member or the death of the alternate payee, whichever is the first to occur.

IV. If the member's retirement benefits are subject to annual post-retirement increases, the alternate payee's share of said benefits .... shall/ .... shall not [check one] be recalculated or increased annually to include a proportionate share of the applicable annual increases.
V. The Retirement System shall pay to the alternate payee the indicated amounts of any refund upon termination or any lump sum retirement benefit that becomes payable to the member, under the following terms and conditions:
(A) The Retirement System shall pay the alternate

payee pursuant to one of the following methods [complete the ONE option that applies]:

(1) $..... [enter amount]; or
(2) .....% [enter percentage] of the marital

portion of the refund or lump sum retirement benefit, with the marital portion defined using the formula in Section IX; or

(3) ......% [enter percentage] of the gross

amount of the refund or lump sum retirement benefit, calculated when the member's refund or lump sum retirement benefit is paid.

(B) The amount payable to an alternate payee under

Section V(A)(2) or V(A)(3) shall include any applicable interest that would otherwise be payable to the member under the rules of the Retirement System.

(C) The alternate payee's share of the refund or lump

sum retirement benefit under this Section V shall be paid when the member's refund or lump sum retirement benefit is paid.

VI. The Retirement System shall pay to the alternate payee the indicated amounts of any partial refund that becomes payable to the member under the following terms and conditions:
(A) The Retirement System shall pay the alternate

payee pursuant to one of the following methods [complete the ONE option that applies]:

(1) $...... [enter amount]; or
(2) ......% [enter percentage] of the marital

portion of said benefit, with the marital portion defined using the formula in Section IX; or

(3) ......% [enter percentage] of the gross

amount of the benefit calculated when the member's refund is paid.

(B) The amount payable to an alternate payee under

Section VI(A)(2) or VI(A)(3) shall include any applicable interest that would otherwise be payable to the member under the rules of the Retirement System.

(C) The alternate payee's share of the refund under

this Section VI shall be paid when the member's refund is paid.

VII. The Retirement System shall pay to the alternate payee the indicated amounts of any death benefits that become payable to the member's death benefit beneficiaries or estate under the following terms and conditions:
(A) To the extent and only to the extent required to

effectuate this Section VII, the alternate payee shall be designated as and considered to be a beneficiary of the member at the time of the member's death and shall receive [complete ONE of the following options]:

(1) $...... [enter amount]; or
(2) ......% [enter percentage] of the marital

portion of death benefits, with the marital portion defined using the formula in Section IX; or

(3) ......% [enter percentage] of the gross

amount of death benefits calculated when said benefits become payable.

(B) The amount payable to an alternate payee under

Section VII(A)(2) or VII(A)(3) shall include any applicable interest payable to the death benefit beneficiaries under the rules of the Retirement System.

(C) The alternate payee's share of death benefits

under this Section VII shall be paid as soon as administratively possible after the member's death.

VIII. If this Order indicates that the alternate payee is to receive a percentage of any retirement benefit or refund, upon receipt of the information required to be provided by the Retirement System under Section 1-119 of the Illinois Pension Code (40 ILCS 5/1-119), the calculations required shall be performed by the member, by the alternate payee, or by their designated representatives or designated experts. The results of the calculations shall be provided to the Retirement System via a QILDRO Calculation Court Order in accordance with Section 1-119 of the Illinois Pension Code.
IX. Marital Portion Benefit Calculation Formula (Option to calculate benefit in items III(A)(2), V(A)(2), VI(A)(2), and VII(A)(2) above). If in this Section "other" is circled in the definition of A, B, or C, then a supplemental order must be entered simultaneously with this QILDRO clarifying the intent of the parties or the Court as to that item. The supplemental order cannot require the Retirement System to take any action not permitted under Illinois law or the Retirement System's administrative rules. To the extent that the supplemental order does not conform to Illinois law or administrative rule, it shall not be binding upon the Retirement System.
(1) The amount of the alternate payee's benefit shall

be the result of (A/B) x C x D where:

"A" equals the number of months of .... regular/

.... regular plus permissive/ .... other [check only one] service that the member accumulated in the Retirement System from the date of marriage ....................... [enter date MM/DD/YYYY] to the date of divorce .................... [enter date MM/DD/YYYY]. This number of months of service shall be calculated as whole months after receipt of information required from the Retirement System pursuant to Section 1-119 of the Illinois Pension Code (40 ILCS 5/1-119).

"B" equals the number of months of .... regular/

.... regular plus permissive/ .... other [check only one] service that the member accumulated in the Retirement System from the time of initial membership in the Retirement System through the member's effective date of retirement. The number of months of service shall be calculated as whole months after receipt of information required from the Retirement System pursuant to Section 1-119 of the Illinois Pension Code (40 ILCS 5/1-119).

"C" equals the gross amount of:
(i) the member's monthly retirement benefit

(Section III(A)) calculated as of the member's effective date of retirement, .... including/ .... not including/ .... other [check only one] permissive service, upgrades purchased, and other benefit formula enhancements;

(ii) the member's refund payable upon

termination or lump sum retirement benefit that becomes payable, including any payable interest (Section V(A)) calculated as of the time said refund becomes payable to the member;

(iii) the member's partial refund, including

any payable interest (Section VI(A)) calculated as of the time said partial refund becomes payable to the member; or

(iv) the death benefit payable to the

member's death benefit beneficiaries or estate, including any payable interest (Section VII(A)) calculated as of the time said benefit becomes payable to the member's beneficiary;

whichever are applicable pursuant to Section III, V,

VI, or VII of this Order. These gross amounts shall be provided by the Retirement System pursuant to Section 1-119 of the Illinois Pension Code (40 ILCS 5/1-119).

"D" equals the percentage noted in Section

III(A)(2), V(A)(2), VI(A)(2), or VII(A)(2), whichever are applicable.

(2) The alternate payee's benefit under this Section

IX shall be paid in accordance with all Sections of this Order that apply.

X. In accordance with subsection (j) of Section 1-119 of the Illinois Pension Code (40 ILCS 5/1-119), so long as this QILDRO is in effect, the member may not elect a form of payment of the retirement benefit that has the effect of diminishing the amount of the payment to which the alternate payee is entitled, unless the alternate payee has consented to the election in writing, the consent has been notarized, and the consent has been filed with the Retirement System.
XI. If the member began participating in the Retirement System before July 1, 1999, this Order shall not take effect unless accompanied by the written consent of the member as required under subsection (m) of Section 1-119 of the Illinois Pension Code (40 ILCS 5/1-119).
XII. The Court retains jurisdiction over this matter for all of the following purposes:
(1) To establish or maintain this Order as a

Qualified Illinois Domestic Relations Order.

(2) To enter amended QILDROs and QILDRO Calculation

Court Orders to conform to the parties' Marital Settlement Agreement or Agreement for Legal Separation ("Agreement"), to the parties' Judgment for Dissolution of Marriage or Judgment for Legal Separation ("Judgment"), to any modifications of the parties' Agreement or Judgment, or to any supplemental orders entered to clarify the parties' Agreement or Judgment.

(3) To enter supplemental orders to clarify the

intent of the parties or the Court regarding the benefits allocated herein in accordance with the parties' Agreement or Judgment, with any modifications of the parties' Agreement or Judgment, or with any supplemental orders entered to clarify the parties' Agreement or Judgment. A supplemental order may not require the Retirement System to take any action not permitted under Illinois law or the Retirement System's administrative rules. To the extent that the supplemental order does not conform to Illinois law or administrative rule, it shall not be binding upon the Retirement System.

DATED: ......................

SIGNED: .....................
[Judge's Signature]

(n-5) A QILDRO Calculation Court Order issued under this Section shall be in substantially the following form:

Section III(A)(2) shall be calculated pursuant to Section IX of the QILDRO and paid as follows:

(......./.......) X ....... X .............. = ............
[Enter A] [Enter B] [Enter C] [Enter D] [Monthly Amount]

(b) The alternate payee's benefit pursuant to QILDRO

Section V(A)(2) shall be calculated pursuant to Section IX of the QILDRO and paid as follows:

(......./.......) X ....... X .............. = ............
[Enter A] [Enter B] [Enter C] [Enter D] [Amount]

(c) The alternate payee's benefit pursuant to QILDRO

Section VI(A)(2) shall be calculated pursuant to Section IX of the QILDRO and paid as follows:

(......./.......) X ....... X ............. = ............
[Enter A] [Enter B] [Enter C] [Enter D] [Amount]

(d) The alternate payee's benefit pursuant to QILDRO

Section VII(A)(2) shall be calculated pursuant to Section IX of the QILDRO and paid as follows:

(......./.......) X ....... X .............. = ............
[Enter A] [Enter B] [Enter C] [Enter D] [Amount]

The Retirement System's sole obligation with respect to the equations in this paragraph (3) is to pay the amounts indicated as the result of the equations. The Retirement System shall have no obligation to review or verify the equations or to assist in the calculations used to determine such amounts.

(4) The following shall apply only if the QILDRO allocated benefits to the alternate payee in the specific Section noted. The Retirement System shall pay the amounts as directed below, but only if and when the benefits are payable pursuant to the QILDRO and Section 1-119 of the Illinois Pension Code (40 ILCS 5/1-119).
(A) The alternate payee's benefit pursuant to QILDRO

Section III(A)(3) shall be calculated and paid as follows:

.................... X ............... = .................
[Gross benefit amount] [Percentage] [Monthly Amount]

(B) The alternate payee's benefit pursuant to QILDRO

Section V(A)(3) shall be calculated and paid as follows:

..................... X ............... = .................
[Gross benefit amount] [Percentage] [Amount]

(C) The alternate payee's benefit pursuant to QILDRO

Section VI(A)(3) shall be calculated and paid as follows:

..................... X ............... = .................
[Gross benefit amount] [Percentage] [Amount]

(D) The alternate payee's benefit pursuant to QILDRO

Section VII(A)(3) shall be calculated and paid as follows:

..................... X ............... = .................
[Gross benefit amount] [Percentage] [Amount]

The Retirement System's sole obligation with respect to the equations in this paragraph (4) is to pay the amounts indicated as the result of the equations. The Retirement System shall have no obligation to review or verify the equations or to assist in the calculations used to determine such amounts.

(5) The Court retains jurisdiction over this matter for the following purposes:
(A) to establish or maintain this Order as a QILDRO

Calculation Court Order;

(B) to enter amended QILDROs and QILDRO Calculation

Court Orders to conform to the parties' QILDRO, Marital Settlement Agreement or Agreement for Legal Separation ("Agreement"), to the parties' Judgment for Dissolution of Marriage or Judgment for Legal Separation ("Judgment"), to any modifications of the parties' QILDRO, Agreement, or Judgment, or to any supplemental orders entered to clarify the parties' QILDRO, Agreement, or Judgment; and

(C) To enter supplemental orders to clarify the

intent of the parties or the Court regarding the benefits allocated herein in accordance with the parties' Agreement or Judgment, with any modifications of the parties' Agreement or Judgment, or with any supplemental orders entered to clarify the parties' Agreement or Judgment. A supplemental order may not require the Retirement System to take any action not permitted under Illinois law or the Retirement System's administrative rules. To the extent the supplemental order does not conform to Illinois law or administrative rule, it shall not be binding upon the Retirement System.

DATED: ......................

SIGNED: .....................
[Judge's Signature]

(o) (1) A court in Illinois that has issued a QILDRO shall retain jurisdiction of all issues relating to the modification of the QILDRO as indicated in Section XII of the QILDRO and in accordance with Illinois law. A court in Illinois that has issued a QILDRO Calculation Court Order shall retain jurisdiction of all issues relating to the modification of the QILDRO Calculation Court Order as indicated in Section 5 of the QILDRO Calculation Court Order and in accordance with Illinois law.
(2) The Administrative Review Law and the rules adopted pursuant thereto shall govern and apply to all proceedings for judicial review of final administrative decisions of the board of trustees of the retirement system arising under this Section.
The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure. The venue for review under the Administrative Review Law shall be the same as is provided by law for judicial review of other administrative decisions of the retirement system.
(p) (1) Each retirement system may adopt any procedures or rules that it deems necessary or useful for the implementation of this Section.
(2) Each retirement system may by rule modify the model QILDRO form provided in subsection (n), except that no retirement system may change that form in a way that limits the choices provided to the alternate payee in subsections (n) or (n-5). Each retirement system may by rule require that additional information be included in QILDROs presented to the system, as may be necessary to meet the needs of the retirement system.
(3) Each retirement system shall define its blank model QILDRO form and blank model QILDRO Calculation Court Order form as an original of the forms or a paper copy of the forms. Each retirement system shall, whenever possible, make the forms available on the internet in non-modifiable computer format (for example, Adobe Portable Document Format files) for printing purposes.
(4) If a retirement system in good faith implements an order under this Section that follows substantially the same form as the model order and the retirement system later discovers that the implemented order was not absolutely identical to the retirement system's model order, the retirement system's implementation shall not be a violation of this Section and the retirement system shall have no responsibility to compensate the member or the alternate payee for moneys that would have been paid or not paid had the order been identical to the model order.
(Source: P.A. 93-347, eff. 7-24-03; 94-657, eff. 7-1-06.)

(40 ILCS 5/1-120)
Sec. 1-120. Payment to trust.
(a) If a person is a minor or has been determined by a court to be under a legal disability, any benefits payable to that person under this Code may be paid to the trustee of a trust created for the sole benefit of that person while the person is living, if the trustee of the trust has advised the board of trustees of the pension fund or retirement system in writing that the benefits will be held or used for the sole benefit of that person. The pension fund or retirement system shall not be required to determine the validity of the trust or of any of the terms of the trust. The representation of the trustee that the trust meets the requirements of this Section shall be conclusive as to the pension fund or retirement system. Payment of benefits to the trust shall be an absolute discharge of the pension fund or retirement system's liability with respect to the amounts so paid.
(b) For purposes of this Section, "minor" means an unmarried person under the age of 18.
(c) This Section is not a limitation on any other power to pay benefits to or on behalf of a minor or person under legal disability that is granted under this Code or other applicable law.
(Source: P.A. 91-887, eff. 7-6-00.)

(40 ILCS 5/1-122)
Sec. 1-122. Service with the Legislative Ethics Commission or Office of the Legislative Inspector General. Notwithstanding any provision in this Code to the contrary, if a person serves as a part-time employee in any of the following positions: Legislative Inspector General, Special Legislative Inspector General, employee of the Office of the Legislative Inspector General, Executive Director of the Legislative Ethics Commission, or staff of the Legislative Ethics Commission, then (A) no retirement annuity or other benefit of that person under this Code is subject to forfeiture, diminishment, suspension, or other impairment solely by virtue of that service and (B) that person does not participate in any pension fund or retirement system under this Code with respect to that service, unless that person (i) is qualified to so participate and (ii) affirmatively elects to so participate. This Section applies without regard to whether the person is in active service under the applicable Article of this Code on or after the effective date of this amendatory Act of the 93rd General Assembly. In this Section, a "part-time employee" is a person who is not required to work at least 35 hours per week.
(Source: P.A. 93-685, eff. 7-8-04.)

(40 ILCS 5/1-123)
Sec. 1-123. Service as legal counsel. Notwithstanding any provision in this Code to the contrary, if a person is a participant under Article 18 and files a written election by July 1, 2005 with the Judges Retirement System of Illinois, then that person may serve either as legal counsel in the Office of the Governor or as Chief Deputy Attorney General and (A) no retirement annuity or other benefit of that person under Article 18 is subject to forfeiture, diminishment, suspension, or other impairment solely by virtue of that service and (B) that person does not participate in any pension fund or retirement system under this Code with respect to that service. This Section applies without regard to whether the person is in active service under Article 18 of this Code on or after the effective date of this amendatory Act of the 93rd General Assembly.
(Source: P.A. 93-1069, eff. 1-15-05.)

(40 ILCS 5/1-125)
Sec. 1-125. Prohibition on gifts.
(a) For the purposes of this Section:
"Gift" means a gift as defined in Section 1-5 of the State Officials and Employees Ethics Act.
"Prohibited source" means a person or entity who:
(i) is seeking official action (A) by the board or

(B) by a board member;

(ii) does business or seeks to do business (A) with

the board or (B) with a board member;

(iii) has interests that may be substantially

affected by the performance or non-performance of the official duties of the board member; or

(iv) is registered or required to be registered with

the Secretary of State under the Lobbyist Registration Act, except that an entity not otherwise a prohibited source does not become a prohibited source merely because a registered lobbyist is one of its members or serves on its board of directors.

(b) No trustee or employee of a retirement system, pension fund, or investment board created under this Code shall intentionally solicit or accept any gift from any prohibited source as prescribed in Article 10 of the State Officials and Employees Ethics Act. The exceptions contained in Section 10-15 of that Act, other than paragraphs (4) and (5) of that Section shall apply to trustees and employees of a retirement system, pension fund, or investment board created under this Code. Solicitation or acceptance of educational materials, however, is not prohibited. For the purposes of this Section, references to "State employee" and "employee" in Article 10 of the State Officials and Employees Ethics Act shall include a trustee or employee of a retirement system, pension fund, or investment board created under this Code.
(c) A municipality may adopt or maintain policies or ordinances that are more restrictive than those set forth in this Section and may continue to follow any existing policies or ordinances that are more restrictive or are in addition to those set forth in this Section.
(d) To the extent that the provisions of this Section conflict with the provisions of the State Officials and Employees Ethics Act, the provisions of this Section control.
(e) Violation of this Section is a Class A misdemeanor.
(Source: P.A. 95-950, eff. 8-29-08; 96-6, eff. 4-3-09.)

(40 ILCS 5/1-130)
Sec. 1-130. No monetary gain on investments. No member or employee of the board of trustees of any retirement system, pension fund, or investment board created under this Code nor any spouse of such member or employee shall knowingly have any direct interest in the income, gains, or profits of any investments made on behalf of a retirement system, pension fund, or investment board created under this Code for which such person is a member or employee, nor receive any pay or emolument for services in connection with any investment. No member or employee of the board of trustees of any retirement system, pension fund, or investment board created under this Code shall become an endorser or surety, or in any manner an obligor for money loaned or borrowed from any retirement system or pension fund created under this Code or the Illinois State Board of Investment. For the purposes of this Section, an annuity otherwise provided in accordance with this Code or any income, gains, or profits related to any non-controlling interest in any public securities, mutual fund, or other passive investment is not considered monetary gain on investments.
Violation of this Section is a Class 3 felony.
(Source: P.A. 96-6, eff. 4-3-09.)

(40 ILCS 5/1-135)
Sec. 1-135. Fraud. Any person who knowingly makes any false statement or falsifies or permits to be falsified any record of a retirement system or pension fund created under this Code or the Illinois State Board of Investment in an attempt to defraud the retirement system or pension fund created under this Code or the Illinois State Board of Investment is guilty of a Class 3 felony. Any reasonable suspicion by any appointed or elected commissioner, trustee, director, or board member of a retirement system or pension fund created under this Code or the State Board of Investment of a false statement or falsified record being submitted or permitted by a person under this Code shall be immediately referred to the board of trustees of the applicable retirement system or pension fund created under this Code, the State Board of Investment, or the State's Attorney of the jurisdiction where the alleged fraudulent activity occurred. The board of trustees of a retirement system or pension fund created under this Code or the State Board of Investment shall immediately notify the State's Attorney of the jurisdiction where any alleged fraudulent activity occurred for investigation. For the purposes of this Section, "reasonable suspicion" means a belief, based upon specific and articulable facts, taken together with rational inferences from those facts, that would lead a reasonable person to believe that fraud has been, or will be, committed. A reasonable suspicion is more than a non-particularized suspicion. A mere inconsistency, standing alone, does not give rise to a reasonable suspicion.
(Source: P.A. 96-6, eff. 4-3-09; 97-651, eff. 1-5-12.)

(40 ILCS 5/1-140)
Sec. 1-140. Identification of deceased annuitants. Every pension fund or retirement system under this Code, except for a pension fund established under Article 3 or 4 of this Code, shall develop and implement, by no later than June 30, 2017, a process to identify annuitants who are deceased. The process shall require the pension fund or retirement system to check for any deceased annuitants at least once per month and shall include the use of any commonly used methods to identify persons who are deceased, which include, but are not limited to, the use of a third party entity that specializes in the identification of deceased persons, the use of data provided by the Social Security Administration, the use of data provided by the Department of Public Health's Office of Vital Records, or the use of any other method that is commonly used by other states to identify deceased persons.
(Source: P.A. 99-683, eff. 7-29-16.)

(40 ILCS 5/1-145)
Sec. 1-145. Contingent and placement fees prohibited. No person or entity shall retain a person or entity to attempt to influence the outcome of an investment decision of or the procurement of investment advice or services of a retirement system, pension fund, or investment board of this Code for compensation, contingent in whole or in part upon the decision or procurement. Any person who violates this Section is guilty of a business offense and shall be fined not more than $10,000. In addition, any person convicted of a violation of this Section is prohibited for a period of 3 years from conducting such activities.
(Source: P.A. 96-6, eff. 4-3-09.)

(40 ILCS 5/1-150)
Sec. 1-150. Approval of travel or educational mission. The expenses for travel or educational missions of a board member of a retirement system, pension fund, or investment board created under this Code, except those whose investments are restricted by Section 1-113.2 of this Code, must be approved by a majority of the board prior to the travel or educational mission.
(Source: P.A. 96-6, eff. 4-3-09.)

(40 ILCS 5/1-160)
Sec. 1-160. Provisions applicable to new hires.
(a) The provisions of this Section apply to a person who, on or after January 1, 2011, first becomes a member or a participant under any reciprocal retirement system or pension fund established under this Code, other than a retirement system or pension fund established under Article 2, 3, 4, 5, 6, 15 or 18 of this Code, notwithstanding any other provision of this Code to the contrary, but do not apply to any self-managed plan established under this Code, to any person with respect to service as a sheriff's law enforcement employee under Article 7, or to any participant of the retirement plan established under Section 22-101. Notwithstanding anything to the contrary in this Section, for purposes of this Section, a person who participated in a retirement system under Article 15 prior to January 1, 2011 shall be deemed a person who first became a member or participant prior to January 1, 2011 under any retirement system or pension fund subject to this Section. The changes made to this Section by Public Act 98-596 are a clarification of existing law and are intended to be retroactive to January 1, 2011 (the effective date of Public Act 96-889), notwithstanding the provisions of Section 1-103.1 of this Code.
This Section does not apply to a person who first becomes a noncovered employee under Article 14 on or after the implementation date of the plan created under Section 1-161 for that Article, unless that person elects under subsection (b) of Section 1-161 to instead receive the benefits provided under this Section and the applicable provisions of that Article.
This Section does not apply to a person who first becomes a member or participant under Article 16 on or after the implementation date of the plan created under Section 1-161 for that Article, unless that person elects under subsection (b) of Section 1-161 to instead receive the benefits provided under this Section and the applicable provisions of that Article.
This Section does not apply to a person who elects under subsection (c-5) of Section 1-161 to receive the benefits under Section 1-161.
This Section does not apply to a person who first becomes a member or participant of an affected pension fund on or after 6 months after the resolution or ordinance date, as defined in Section 1-162, unless that person elects under subsection (c) of Section 1-162 to receive the benefits provided under this Section and the applicable provisions of the Article under which he or she is a member or participant.
(b) "Final average salary" means the average monthly (or annual) salary obtained by dividing the total salary or earnings calculated under the Article applicable to the member or participant during the 96 consecutive months (or 8 consecutive years) of service within the last 120 months (or 10 years) of service in which the total salary or earnings calculated under the applicable Article was the highest by the number of months (or years) of service in that period. For the purposes of a person who first becomes a member or participant of any retirement system or pension fund to which this Section applies on or after January 1, 2011, in this Code, "final average salary" shall be substituted for the following:
(1) In Article 7 (except for service as sheriff's law

enforcement employees), "final rate of earnings".

(2) In Articles 8, 9, 10, 11, and 12, "highest

average annual salary for any 4 consecutive years within the last 10 years of service immediately preceding the date of withdrawal".

(3) In Article 13, "average final salary".
(4) In Article 14, "final average compensation".
(5) In Article 17, "average salary".
(6) In Section 22-207, "wages or salary received by

him at the date of retirement or discharge".

(b-5) Beginning on January 1, 2011, for all purposes under this Code (including without limitation the calculation of benefits and employee contributions), the annual earnings, salary, or wages (based on the plan year) of a member or participant to whom this Section applies shall not exceed $106,800; however, that amount shall annually thereafter be increased by the lesser of (i) 3% of that amount, including all previous adjustments, or (ii) one-half the annual unadjusted percentage increase (but not less than zero) in the consumer price index-u for the 12 months ending with the September preceding each November 1, including all previous adjustments.
For the purposes of this Section, "consumer price index-u" means the index published by the Bureau of Labor Statistics of the United States Department of Labor that measures the average change in prices of goods and services purchased by all urban consumers, United States city average, all items, 1982-84 = 100. The new amount resulting from each annual adjustment shall be determined by the Public Pension Division of the Department of Insurance and made available to the boards of the retirement systems and pension funds by November 1 of each year.
(c) A member or participant is entitled to a retirement annuity upon written application if he or she has attained age 67 (beginning January 1, 2015, age 65 with respect to service under Article 12 of this Code that is subject to this Section) and has at least 10 years of service credit and is otherwise eligible under the requirements of the applicable Article.
A member or participant who has attained age 62 (beginning January 1, 2015, age 60 with respect to service under Article 12 of this Code that is subject to this Section) and has at least 10 years of service credit and is otherwise eligible under the requirements of the applicable Article may elect to receive the lower retirement annuity provided in subsection (d) of this Section.
(c-5) A person who first becomes a member or a participant under Article 8 or Article 11 of this Code on or after the effective date of this amendatory Act of the 100th General Assembly, notwithstanding any other provision of this Code to the contrary, is entitled to a retirement annuity upon written application if he or she has attained age 65 and has at least 10 years of service credit under Article 8 or Article 11 of this Code and is otherwise eligible under the requirements of Article 8 or Article 11 of this Code, whichever is applicable.
(d) The retirement annuity of a member or participant who is retiring after attaining age 62 (beginning January 1, 2015, age 60 with respect to service under Article 12 of this Code that is subject to this Section) with at least 10 years of service credit shall be reduced by one-half of 1% for each full month that the member's age is under age 67 (beginning January 1, 2015, age 65 with respect to service under Article 12 of this Code that is subject to this Section).
(d-5) The retirement annuity of a person who first becomes a member or a participant under Article 8 or Article 11 of this Code on or after the effective date of this amendatory Act of the 100th General Assembly who is retiring at age 60 with at least 10 years of service credit under Article 8 or Article 11 shall be reduced by one-half of 1% for each full month that the member's age is under age 65.
(d-10) Each person who first became a member or participant under Article 8 or Article 11 of this Code on or after January 1, 2011 and prior to the effective date of this amendatory Act of the 100th General Assembly shall make an irrevocable election either:
(i) to be eligible for the reduced retirement age

provided in subsections (c-5) and (d-5) of this Section, the eligibility for which is conditioned upon the member or participant agreeing to the increases in employee contributions for age and service annuities provided in subsection (a-5) of Section 8-174 of this Code (for service under Article 8) or subsection (a-5) of Section 11-170 of this Code (for service under Article 11); or

(ii) to not agree to item (i) of this subsection

(d-10), in which case the member or participant shall continue to be subject to the retirement age provisions in subsections (c) and (d) of this Section and the employee contributions for age and service annuity as provided in subsection (a) of Section 8-174 of this Code (for service under Article 8) or subsection (a) of Section 11-170 of this Code (for service under Article 11).

The election provided for in this subsection shall be made between October 1, 2017 and November 15, 2017. A person subject to this subsection who makes the required election shall remain bound by that election. A person subject to this subsection who fails for any reason to make the required election within the time specified in this subsection shall be deemed to have made the election under item (ii).
(e) Any retirement annuity or supplemental annuity shall be subject to annual increases on the January 1 occurring either on or after the attainment of age 67 (beginning January 1, 2015, age 65 with respect to service under Article 12 of this Code that is subject to this Section and beginning on the effective date of this amendatory Act of the 100th General Assembly, age 65 with respect to persons who: (i) first became members or participants under Article 8 or Article 11 of this Code on or after the effective date of this amendatory Act of the 100th General Assembly; or (ii) first became members or participants under Article 8 or Article 11 of this Code on or after January 1, 2011 and before the effective date of this amendatory Act of the 100th General Assembly and made the election under item (i) of subsection (d-10) of this Section) or the first anniversary of the annuity start date, whichever is later. Each annual increase shall be calculated at 3% or one-half the annual unadjusted percentage increase (but not less than zero) in the consumer price index-u for the 12 months ending with the September preceding each November 1, whichever is less, of the originally granted retirement annuity. If the annual unadjusted percentage change in the consumer price index-u for the 12 months ending with the September preceding each November 1 is zero or there is a decrease, then the annuity shall not be increased.
For the purposes of Section 1-103.1 of this Code, the changes made to this Section by this amendatory Act of the 100th General Assembly are applicable without regard to whether the employee was in active service on or after the effective date of this amendatory Act of the 100th General Assembly.
(f) The initial survivor's or widow's annuity of an otherwise eligible survivor or widow of a retired member or participant who first became a member or participant on or after January 1, 2011 shall be in the amount of 66 2/3% of the retired member's or participant's retirement annuity at the date of death. In the case of the death of a member or participant who has not retired and who first became a member or participant on or after January 1, 2011, eligibility for a survivor's or widow's annuity shall be determined by the applicable Article of this Code. The initial benefit shall be 66 2/3% of the earned annuity without a reduction due to age. A child's annuity of an otherwise eligible child shall be in the amount prescribed under each Article if applicable. Any survivor's or widow's annuity shall be increased (1) on each January 1 occurring on or after the commencement of the annuity if the deceased member died while receiving a retirement annuity or (2) in other cases, on each January 1 occurring after the first anniversary of the commencement of the annuity. Each annual increase shall be calculated at 3% or one-half the annual unadjusted percentage increase (but not less than zero) in the consumer price index-u for the 12 months ending with the September preceding each November 1, whichever is less, of the originally granted survivor's annuity. If the annual unadjusted percentage change in the consumer price index-u for the 12 months ending with the September preceding each November 1 is zero or there is a decrease, then the annuity shall not be increased.
(g) The benefits in Section 14-110 apply only if the person is a State policeman, a fire fighter in the fire protection service of a department, or a security employee of the Department of Corrections or the Department of Juvenile Justice, as those terms are defined in subsection (b) of Section 14-110. A person who meets the requirements of this Section is entitled to an annuity calculated under the provisions of Section 14-110, in lieu of the regular or minimum retirement annuity, only if the person has withdrawn from service with not less than 20 years of eligible creditable service and has attained age 60, regardless of whether the attainment of age 60 occurs while the person is still in service.
(h) If a person who first becomes a member or a participant of a retirement system or pension fund subject to this Section on or after January 1, 2011 is receiving a retirement annuity or retirement pension under that system or fund and becomes a member or participant under any other system or fund created by this Code and is employed on a full-time basis, except for those members or participants exempted from the provisions of this Section under subsection (a) of this Section, then the person's retirement annuity or retirement pension under that system or fund shall be suspended during that employment. Upon termination of that employment, the person's retirement annuity or retirement pension payments shall resume and be recalculated if recalculation is provided for under the applicable Article of this Code.
If a person who first becomes a member of a retirement system or pension fund subject to this Section on or after January 1, 2012 and is receiving a retirement annuity or retirement pension under that system or fund and accepts on a contractual basis a position to provide services to a governmental entity from which he or she has retired, then that person's annuity or retirement pension earned as an active employee of the employer shall be suspended during that contractual service. A person receiving an annuity or retirement pension under this Code shall notify the pension fund or retirement system from which he or she is receiving an annuity or retirement pension, as well as his or her contractual employer, of his or her retirement status before accepting contractual employment. A person who fails to submit such notification shall be guilty of a Class A misdemeanor and required to pay a fine of $1,000. Upon termination of that contractual employment, the person's retirement annuity or retirement pension payments shall resume and, if appropriate, be recalculated under the applicable provisions of this Code.
(i) (Blank).
(j) In the case of a conflict between the provisions of this Section and any other provision of this Code, the provisions of this Section shall control.
(Source: P.A. 100-23, eff. 7-6-17; 100-201, eff. 8-18-17; 100-563, eff. 12-8-17.)

(40 ILCS 5/1-161)
Sec. 1-161. Optional benefits for certain Tier 2 members under Articles 14, 15, and 16.
(a) Notwithstanding any other provision of this Code to the contrary, the provisions of this Section apply to a person who first becomes a member or a participant under Article 14, 15, or 16 on or after the implementation date under this Section for the applicable Article and who does not make the election under subsection (b) or (c), whichever applies. The provisions of this Section also apply to a person who makes the election under subsection (c-5). However, the provisions of this Section do not apply to any participant in a self-managed plan, nor to a covered employee under Article 14.
As used in this Section and Section 1-160, the "implementation date" under this Section means the earliest date upon which the board of a retirement system authorizes members of that system to begin participating in accordance with this Section, as determined by the board of that retirement system. Each of the retirement systems subject to this Section shall endeavor to make such participation available as soon as possible after the effective date of this Section and shall establish an implementation date by board resolution.
(b) In lieu of the benefits provided under this Section, a member or participant, except for a participant under Article 15, may irrevocably elect the benefits under Section 1-160 and the benefits otherwise applicable to that member or participant. The election must be made within 30 days after becoming a member or participant. Each retirement system shall establish procedures for making this election.
(c) A participant under Article 15 may irrevocably elect the benefits otherwise provided to a Tier 2 member under Article 15. The election must be made within 30 days after becoming a member. The retirement system under Article 15 shall establish procedures for making this election.
(c-5) A non-covered participant under Article 14 to whom Section 1-160 applies, a Tier 2 member under Article 15, or a participant under Article 16 to whom Section 1-160 applies may irrevocably elect to receive the benefits under this Section in lieu of the benefits under Section 1-160 or the benefits otherwise available to a Tier 2 member under Article 15, whichever is applicable. Each retirement System shall establish procedures for making this election.
(d) "Final average salary" means the average monthly (or annual) salary obtained by dividing the total salary or earnings calculated under the Article applicable to the member or participant during the last 120 months (or 10 years) of service in which the total salary or earnings calculated under the applicable Article was the highest by the number of months (or years) of service in that period. For the purposes of a person to whom this Section applies, in this Code, "final average salary" shall be substituted for "final average compensation" in Article 14.
(e) Beginning on the implementation date, for all purposes under this Code (including without limitation the calculation of benefits and employee contributions), the annual earnings, salary, compensation, or wages (based on the plan year) of a member or participant to whom this Section applies shall not at any time exceed the federal Social Security Wage Base then in effect.
(f) A member or participant is entitled to a retirement annuity upon written application if he or she has attained the normal retirement age determined by the Social Security Administration for that member or participant's year of birth, but no earlier than 67 years of age, and has at least 10 years of service credit and is otherwise eligible under the requirements of the applicable Article.
(g) The amount of the retirement annuity to which a member or participant is entitled shall be computed by multiplying 1.25% for each year of service credit by his or her final average salary.
(h) Any retirement annuity or supplemental annuity shall be subject to annual increases on the first anniversary of the annuity start date. Each annual increase shall be one-half the annual unadjusted percentage increase (but not less than zero) in the consumer price index-w for the 12 months ending with the September preceding each November 1 of the originally granted retirement annuity. If the annual unadjusted percentage change in the consumer price index-w for the 12 months ending with the September preceding each November 1 is zero or there is a decrease, then the annuity shall not be increased.
For the purposes of this Section, "consumer price index-w" means the index published by the Bureau of Labor Statistics of the United States Department of Labor that measures the average change in prices of goods and services purchased by Urban Wage Earners and Clerical Workers, United States city average, all items, 1982-84 = 100. The new amount resulting from each annual adjustment shall be determined by the Public Pension Division of the Department of Insurance and made available to the boards of the retirement systems and pension funds by November 1 of each year.
(i) The initial survivor's or widow's annuity of an otherwise eligible survivor or widow of a retired member or participant to whom this Section applies shall be in the amount of 66 2/3% of the retired member's or participant's retirement annuity at the date of death. In the case of the death of a member or participant who has not retired and to whom this Section applies, eligibility for a survivor's or widow's annuity shall be determined by the applicable Article of this Code. The benefit shall be 66 2/3% of the earned annuity without a reduction due to age. A child's annuity of an otherwise eligible child shall be in the amount prescribed under each Article if applicable.
(j) In lieu of any other employee contributions, except for the contribution to the defined contribution plan under subsection (k) of this Section, each employee shall contribute 6.2% of his her or salary to the retirement system. However, the employee contribution under this subsection shall not exceed the amount of the total normal cost of the benefits for all members making contributions under this Section (except for the defined contribution plan under subsection (k) of this Section), expressed as a percentage of payroll and certified on or before January 15 of each year by the board of trustees of the retirement system. If the board of trustees of the retirement system certifies that the 6.2% employee contribution rate exceeds the normal cost of the benefits under this Section (except for the defined contribution plan under subsection (k) of this Section), then on or before December 1 of that year, the board of trustees shall certify the amount of the normal cost of the benefits under this Section (except for the defined contribution plan under subsection (k) of this Section), expressed as a percentage of payroll, to the State Actuary and the Commission on Government Forecasting and Accountability, and the employee contribution under this subsection shall be reduced to that amount beginning July 1 of that year. Thereafter, if the normal cost of the benefits under this Section (except for the defined contribution plan under subsection (k) of this Section), expressed as a percentage of payroll and certified on or before January 1 of each year by the board of trustees of the retirement system, exceeds 6.2% of salary, then on or before January 15 of that year, the board of trustees shall certify the normal cost to the State Actuary and the Commission on Government Forecasting and Accountability, and the employee contributions shall revert back to 6.2% of salary beginning January 1 of the following year.
(k) In accordance with each retirement system's implementation date, each retirement system under Article 14, 15, or 16 shall prepare and implement a defined contribution plan for members or participants who are subject to this Section. The defined contribution plan developed under this subsection shall be a plan that aggregates employer and employee contributions in individual participant accounts which, after meeting any other requirements, are used for payouts after retirement in accordance with this subsection and any other applicable laws.
(1) Each member or participant shall contribute a

minimum of 4% of his or her salary to the defined contribution plan.

(2) For each participant in the defined contribution

plan who has been employed with the same employer for at least one year, employer contributions shall be paid into that participant's accounts at a rate expressed as a percentage of salary. This rate may be set for individual employees, but shall be no higher than 6% of salary and shall be no lower than 2% of salary.

(3) Employer contributions shall vest when those

contributions are paid into a member's or participant's account.

(4) The defined contribution plan shall provide a

variety of options for investments. These options shall include investments handled by the Illinois State Board of Investment as well as private sector investment options.

(5) The defined contribution plan shall provide a

variety of options for payouts to retirees and their survivors.

(6) To the extent authorized under federal law and as

authorized by the retirement system, the defined contribution plan shall allow former participants in the plan to transfer or roll over employee and employer contributions, and the earnings thereon, into other qualified retirement plans.

(7) Each retirement system shall reduce the employee

contributions credited to the member's defined contribution plan account by an amount determined by that retirement system to cover the cost of offering the benefits under this subsection and any applicable administrative fees.

(8) No person shall begin participating in the

defined contribution plan until it has attained qualified plan status and received all necessary approvals from the U.S. Internal Revenue Service.

(l) In the case of a conflict between the provisions of this Section and any other provision of this Code, the provisions of this Section shall control.
(Source: P.A. 100-23, eff. 7-6-17.)

(40 ILCS 5/1-162)
Sec. 1-162. Optional benefits for certain Tier 2 members of pension funds under Articles 8, 9, 10, 11, 12, and 17.
(a) As used in this Section:
"Affected pension fund" means a pension fund established under Article 8, 9, 10, 11, 12, or 17 that the governing body of the unit of local government has designated as an affected pension fund by adoption of a resolution or ordinance.
"Resolution or ordinance date" means the date on which the governing body of the unit of local government designates a pension fund under Article 8, 9, 10, 11, 12, or 17 as an affected pension fund by adoption of a resolution or ordinance or July 1, 2018, whichever is later.
(b) Notwithstanding any other provision of this Code to the contrary, the provisions of this Section apply to a person who first becomes a member or a participant in an affected pension fund on or after 6 months after the resolution or ordinance date and who does not make the election under subsection (c).
(c) In lieu of the benefits provided under this Section, a member or participant may irrevocably elect the benefits under Section 1-160 and the benefits otherwise applicable to that member or participant. The election must be made within 30 days after becoming a member or participant. Each affected pension fund shall establish procedures for making this election.
(d) "Final average salary" means the average monthly (or annual) salary obtained by dividing the total salary or earnings calculated under the Article applicable to the member or participant during the last 120 months (or 10 years) of service in which the total salary or earnings calculated under the applicable Article was the highest by the number of months (or years) of service in that period. For the purposes of a person who first becomes a member or participant of an affected pension fund on or after 6 months after the ordinance or resolution date, in this Code, "final average salary" shall be substituted for the following:
(1) In Articles 8, 9, 10, 11, and 12, "highest

average annual salary for any 4 consecutive years within the last 10 years of service immediately preceding the date of withdrawal".

(2) In Article 17, "average salary".
(e) Beginning 6 months after the resolution or ordinance date, for all purposes under this Code (including without limitation the calculation of benefits and employee contributions), the annual earnings, salary, or wages (based on the plan year) of a member or participant to whom this Section applies shall not at any time exceed the federal Social Security Wage Base then in effect.
(f) A member or participant is entitled to a retirement annuity upon written application if he or she has attained the normal retirement age determined by the Social Security Administration for that member or participant's year of birth, but no earlier than 67 years of age, and has at least 10 years of service credit and is otherwise eligible under the requirements of the applicable Article.
(g) The amount of the retirement annuity to which a member or participant is entitled shall be computed by multiplying 1.25% for each year of service credit by his or her final average salary.
(h) Any retirement annuity or supplemental annuity shall be subject to annual increases on the first anniversary of the annuity start date. Each annual increase shall be one-half the annual unadjusted percentage increase (but not less than zero) in the consumer price index-w for the 12 months ending with the September preceding each November 1 of the originally granted retirement annuity. If the annual unadjusted percentage change in the consumer price index-w for the 12 months ending with the September preceding each November 1 is zero or there is a decrease, then the annuity shall not be increased.
For the purposes of this Section, "consumer price index-w" means the index published by the Bureau of Labor Statistics of the United States Department of Labor that measures the average change in prices of goods and services purchased by Urban Wage Earners and Clerical Workers, United States city average, all items, 1982-84 = 100. The new amount resulting from each annual adjustment shall be determined by the Public Pension Division of the Department of Insurance and made available to the boards of the retirement systems and pension funds by November 1 of each year.
(i) The initial survivor's or widow's annuity of an otherwise eligible survivor or widow of a retired member or participant who first became a member or participant on or after 6 months after the resolution or ordinance date shall be in the amount of 66 2/3% of the retired member's or participant's retirement annuity at the date of death. In the case of the death of a member or participant who has not retired and who first became a member or participant on or after 6 months after the resolution or ordinance date, eligibility for a survivor's or widow's annuity shall be determined by the applicable Article of this Code. The benefit shall be 66 2/3% of the earned annuity without a reduction due to age. A child's annuity of an otherwise eligible child shall be in the amount prescribed under each Article if applicable.
(j) In lieu of any other employee contributions, except for the contribution to the defined contribution plan under subsection (k) of this Section, each employee shall contribute 6.2% of his her or salary to the affected pension fund. However, the employee contribution under this subsection shall not exceed the amount of the normal cost of the benefits under this Section (except for the defined contribution plan under subsection (k) of this Section), expressed as a percentage of payroll and determined on or before November 1 of each year by the board of trustees of the affected pension fund. If the board of trustees of the affected pension fund determines that the 6.2% employee contribution rate exceeds the normal cost of the benefits under this Section (except for the defined contribution plan under subsection (k) of this Section), then on or before December 1 of that year, the board of trustees shall certify the amount of the normal cost of the benefits under this Section (except for the defined contribution plan under subsection (k) of this Section), expressed as a percentage of payroll, to the State Actuary and the Commission on Government Forecasting and Accountability, and the employee contribution under this subsection shall be reduced to that amount beginning January 1 of the following year. Thereafter, if the normal cost of the benefits under this Section (except for the defined contribution plan under subsection (k) of this Section), expressed as a percentage of payroll and determined on or before November 1 of each year by the board of trustees of the affected pension fund, exceeds 6.2% of salary, then on or before December 1 of that year, the board of trustees shall certify the normal cost to the State Actuary and the Commission on Government Forecasting and Accountability, and the employee contributions shall revert back to 6.2% of salary beginning January 1 of the following year.
(k) No later than 5 months after the resolution or ordinance date, an affected pension fund shall prepare and implement a defined contribution plan for members or participants who are subject to this Section. The defined contribution plan developed under this subsection shall be a plan that aggregates employer and employee contributions in individual participant accounts which, after meeting any other requirements, are used for payouts after retirement in accordance with this subsection and any other applicable laws.
(1) Each member or participant shall contribute a

minimum of 4% of his or her salary to the defined contribution plan.

(2) For each participant in the defined contribution

plan who has been employed with the same employer for at least one year, employer contributions shall be paid into that participant's accounts at a rate expressed as a percentage of salary. This rate may be set for individual employees, but shall be no higher than 6% of salary and shall be no lower than 2% of salary.

(3) Employer contributions shall vest when those

contributions are paid into a member's or participant's account.

(4) The defined contribution plan shall provide a

variety of options for investments. These options shall include investments handled by the Illinois State Board of Investment as well as private sector investment options.

(5) The defined contribution plan shall provide a

variety of options for payouts to retirees and their survivors.

(6) To the extent authorized under federal law and as

authorized by the affected pension fund, the defined contribution plan shall allow former participants in the plan to transfer or roll over employee and employer contributions, and the earnings thereon, into other qualified retirement plans.

(7) Each affected pension fund shall reduce the

employee contributions credited to the member's defined contribution plan account by an amount determined by that affected pension fund to cover the cost of offering the benefits under this subsection and any applicable administrative fees.

(8) No person shall begin participating in the

defined contribution plan until it has attained qualified plan status and received all necessary approvals from the U.S. Internal Revenue Service.

(l) In the case of a conflict between the provisions of this Section and any other provision of this Code, the provisions of this Section shall control.
(Source: P.A. 100-23, eff. 7-6-17.)

(40 ILCS 5/1-165)
Sec. 1-165. Commission on Government Forecasting and Accountability study. The Commission on Government Forecasting and Accountability shall conduct a study on the feasibility of:
(1) the creation of an investment pool to supplement

and enhance the investment opportunities available to boards of trustees of the pension funds organized under Articles 3 and 4 of this Code; the study shall include an analysis on any cost or cost savings associated with establishing the system and transferring assets for management under the investment pool; and

(2) enacting a contribution cost-share component

wherein employing municipalities and members of funds established under Articles 3 and 4 of this Code each contribute 50% of the normal cost of the defined-benefit plan.

The Commission shall issue a report on its findings on or before December 31, 2011.
(Source: P.A. 96-1495, eff. 1-1-11.)

(40 ILCS 5/1-166)
Sec. 1-166. Proportional annuity liability.
(a) If a participant's final average salary in a participating system under the Retirement Systems Reciprocal Act, other than the General Assembly Retirement System, is used to calculate a proportional retirement annuity for that participant under the General Assembly Retirement System, if that final average salary is higher than the highest salary for annuity purposes of that person under the General Assembly Retirement System, and if the participant retires after the effective date of this Section with less than 2 years of service that has accrued in that participating system since his or her last day of active participation in the General Assembly Retirement System, then the increased cost of the proportional annuity paid by the General Assembly Retirement System that is attributable to that higher level of compensation shall be paid by the employer of the participant under that other participating system to the General Assembly Retirement System in the form of a lump sum payment determined by the General Assembly Retirement System in accordance with its annuity tables and other actuarial assumptions.
(b) For the purposes of this Section, "final average salary in a participating system under the Retirement Systems Reciprocal Act, other than the General Assembly Retirement System," includes:
(1) In Section 1-160 and Articles 16 and 18, "final

average salary".

(2) In Articles 7 and 15, "final rate of earnings".
(3) In Articles 8, 9, 10, 11, and 12, "highest

average annual salary for any 4 consecutive years within the last 10 years of service immediately preceding the date of withdrawal".

(4) In Article 13, "average final salary".
(5) In Article 14, "final average compensation".
(6) In Article 17, "average salary".
(7) In Section 22-207, "wages or salary received by

him at the date of retirement or discharge".

(c) If an employer fails to pay the amount required under this Section to the General Assembly Retirement System for more than 90 days after the payment is due, the System, after giving notice to the employer, may certify to the State Comptroller the amount of the delinquent payment and the Comptroller shall deduct the amount so certified or any part thereof from any payment of State funds to the employer and shall pay the amount so deducted to the System. If State funds from which such deductions may be made are not available, then the System may proceed against the employer to recover the amount of the delinquent payment in the appropriate circuit court.
(Source: P.A. 97-967, eff. 8-16-12.)



Article 1A - Regulation Of Public Pension Funds

(40 ILCS 5/Art. 1A heading)

(40 ILCS 5/1A-101)
Sec. 1A-101. Creation of Public Pension Division. There is created in the Department of Insurance a Public Pension Division which, under the supervision and direction of the Director of Insurance, shall exercise the powers and perform the duties and functions prescribed under this Code. The Division shall consist of an administrator, a supervisor, a technical staff trained in the fundamentals of public pension fund planning, operations, administration, and investment of public pension funds, and such other personnel as may be necessary properly and effectively to discharge the functions of the Division.
(Source: P.A. 90-507, eff. 8-22-97.)

(40 ILCS 5/1A-102)
Sec. 1A-102. Definitions. As used in this Article, the following terms have the meanings ascribed to them in this Section, unless the context otherwise requires:
"Accrued liability" means the actuarial present value of future benefit payments and appropriate administrative expenses under a plan, reduced by the actuarial present value of all future normal costs (including any participant contributions) with respect to the participants included in the actuarial valuation of the plan.
"Actuarial present value" means the single amount, as of a given valuation date, that results from applying actuarial assumptions to an amount or series of amounts payable or receivable at various times.
"Actuarial value of assets" means the value assigned by the actuary to the assets of a plan for the purposes of an actuarial valuation.
"Basis point" means 1/100th of one percent.
"Beneficiary" means a person eligible for or receiving benefits from a pension fund as provided in the Article of this Code under which the fund is established.
"Credited projected benefit" means that portion of a participant's projected benefit based on an allocation taking into account service to date determined in accordance with the terms of the plan based on anticipated future compensation.
"Current value" means the fair market value when available; otherwise, the fair value as determined in good faith by a trustee, assuming an orderly liquidation at the time of the determination.
"Department" means the Department of Insurance of the State of Illinois.
"Director" means the Director of the Department of Insurance.
"Division" means the Public Pension Division of the Department of Insurance.
"Governmental unit" means the State of Illinois, any instrumentality or agency thereof (except transit authorities or agencies operating within or within and without cities with a population over 3,000,000), and any political subdivision or municipal corporation that establishes and maintains a public pension fund.
"Normal cost" means that part of the actuarial present value of all future benefit payments and appropriate administrative expenses assigned to the current year under the actuarial valuation method used by the plan (excluding any amortization of the unfunded accrued liability).
"Participant" means a participating member or deferred pensioner or annuitant of a pension fund as provided in the Article of this Code under which the pension fund is established, or a beneficiary thereof.
"Pension fund" means any public pension fund, annuity and benefit fund, or retirement system established under this Code.
"Plan year" means the calendar or fiscal year on which the records of a given plan are kept.
"Projected benefits" means benefit amounts under a plan which are expected to be paid at various future times under a particular set of actuarial assumptions, taking into account, as applicable, the effect of advancement in age and past and anticipated future compensation and service credits.
"Supplemental annual cost" means that portion of the unfunded accrued liability assigned to the current year under one of the following bases:
(1) interest only on the unfunded accrued liability;
(2) the level annual amount required to amortize the

unfunded accrued liability over a period not exceeding 40 years;

(3) the amount required for the current year to

amortize the unfunded accrued liability over a period not exceeding 40 years as a level percentage of payroll.

"Total annual cost" means the sum of the normal cost plus the supplemental annual cost.
"Unfunded accrued liability" means the excess of the accrued liability over the actuarial value of the assets of a plan.
"Vested pension benefit" means an interest obtained by a participant or beneficiary in that part of an immediate or deferred benefit under a plan which arises from the participant's service and is not conditional upon the participant's continued service for an employer any of whose employees are covered under the plan, and which has not been forfeited under the terms of the plan.
(Source: P.A. 90-507, eff. 8-22-97.)

(40 ILCS 5/1A-103)
Sec. 1A-103. Rules. The Department is authorized to promulgate rules necessary for the administration and enforcement of this Code. Except as otherwise provided under this Code, these rules shall apply only to pension funds established under Article 3 or Article 4 of this Code. Rules adopted pursuant to this Section shall govern where conflict with local rules and regulations exists.
(Source: P.A. 90-507, eff. 8-22-97.)

(40 ILCS 5/1A-104)
Sec. 1A-104. Examinations and investigations.
(a) The Division shall make periodic examinations and investigations of all pension funds established under this Code and maintained for the benefit of employees and officers of governmental units in the State of Illinois. However, in lieu of making an examination and investigation, the Division may accept and rely upon a report of audit or examination of any pension fund made by an independent certified public accountant pursuant to the provisions of the Article of this Code governing the pension fund. The acceptance of the report of audit or examination does not bar the Division from making a further audit, examination, and investigation if deemed necessary by the Division.
The Department may implement a flexible system of examinations under which it directs resources as it deems necessary or appropriate. In consultation with the pension fund being examined, the Division may retain attorneys, independent actuaries, independent certified public accountants, and other professionals and specialists as examiners, the cost of which (except in the case of pension funds established under Article 3 or 4) shall be borne by the pension fund that is the subject of the examination.
(b) The Division shall examine or investigate each pension fund established under Article 3 or Article 4 of this Code. The schedule of each examination shall be such that each fund shall be examined once every 3 years.
Each examination shall include the following:
(1) an audit of financial transactions, investment

policies, and procedures;

(2) an examination of books, records, documents,

files, and other pertinent memoranda relating to financial, statistical, and administrative operations;

(3) a review of policies and procedures maintained

for the administration and operation of the pension fund;

(4) a determination of whether or not full effect is

being given to the statutory provisions governing the operation of the pension fund;

(5) a determination of whether or not the

administrative policies in force are in accord with the purposes of the statutory provisions and effectively protect and preserve the rights and equities of the participants;

(6) a determination of whether or not proper

financial and statistical records have been established and adequate documentary evidence is recorded and maintained in support of the several types of annuity and benefit payments being made; and

(7) a determination of whether or not the

calculations made by the fund for the payment of all annuities and benefits are accurate.

In addition, the Division may conduct investigations, which shall be identified as such and which may include one or more of the items listed in this subsection.
A copy of the report of examination or investigation as prepared by the Division shall be submitted to the secretary of the board of trustees of the pension fund examined or investigated and to the chief executive officer of the municipality. The Director, upon request, shall grant a hearing to the officers or trustees of the pension fund or their duly appointed representatives, upon any facts contained in the report of examination. The hearing shall be conducted before filing the report or making public any information contained in the report. The Director may withhold the report from public inspection for up to 60 days following the hearing.
(Source: P.A. 95-950, eff. 8-29-08.)

(40 ILCS 5/1A-105)
Sec. 1A-105. Examination and subpoena of records and witnesses. The Director may administer oaths and affirmations and summon and compel the attendance before him or her and examine under oath any officer, trustee, agent, actuary, attorney, or employee connected either directly or indirectly with any pension fund, or any other person having information regarding the condition, affairs, management, administration, or methods of conducting a pension fund. The Director may require any person having possession of any record, book, paper, contract, or other document pertaining to a pension fund to surrender it or to otherwise afford the Director access to it and for failure so to do the Director may attach the same.
Should any person fail to obey the summons of the Director or refuse to surrender to him or her or afford him or her access to any such record, book, paper, contract, or other document, the Director may apply to the circuit court of the county in which the principal office of the pension fund involved is located, and the court, if it finds that the Director has not exceeded his or her authority in the matter, may, by order duly entered, require the attendance of witnesses and the production of all relevant documents required by the Director in carrying out his or her responsibilities under this Code. Upon refusal or neglect to obey the order of the court, the court may compel obedience by proceedings for contempt of court.
(Source: P.A. 90-507, eff. 8-22-97.)

(40 ILCS 5/1A-106)
Sec. 1A-106. Advisory services. The Division shall render advisory services to the pension funds on all matters pertaining to their operations and shall recommend any corrective or clarifying legislation that it may deem necessary. These recommendations shall be made in the report of examination of the particular pension fund and in the biennial report to the General Assembly under Section 1A-108. The recommendations may embrace all substantive legislative and administrative policies, including, but not limited to, matters dealing with the payment of annuities and benefits, the investment of funds, and the condition of the books, records, and accounts of the pension fund.
(Source: P.A. 90-507, eff. 8-22-97.)

(40 ILCS 5/1A-107)
Sec. 1A-107. Automation of services. The Division shall automate its operations, services, and communications to the fullest practical extent. This automation shall include, but need not be limited to, the acquisition, use, and maintenance of electronic data processing technology to (i) automate Division operations as necessary to carry out its duties and responsibilities under this Code, (ii) provide by FY 2000 electronic exchange of information between the Division and pension funds subject to this Code, (iii) provide to pension funds and the general public and receive from pension funds and the general public data on computer processible media, and (iv) control access to information when necessary to protect the confidentiality of persons identified in the information.
The Division shall ensure that this automation is designed so as to protect any confidential data it may receive from a pension fund. This Section does not authorize the Division or the Department of Insurance to disclose any information identifying specific pension fund participants or relating to an identifiable pension fund participant.
(Source: P.A. 90-507, eff. 8-22-97.)

(40 ILCS 5/1A-108)
Sec. 1A-108. Report to the Governor and General Assembly. On or before October 1 following the convening of a regular session of the General Assembly, the Division shall submit a report to the Governor and General Assembly setting forth the latest financial statements on the pension funds operating in the State of Illinois, a summary of the current provisions underlying these funds, and a report on any changes that have occurred in these provisions since the date of the last such report submitted by the Division.
The report shall also include the results of examinations made by the Division of any pension fund and any specific recommendations for legislative and administrative correction that the Division deems necessary. The report may embody general recommendations concerning desirable changes in any existing pension, annuity, or retirement laws designed to standardize and establish uniformity in their basic provisions and to bring about an improvement in the financial condition of the pension funds. The purposes of these recommendations and the objectives sought shall be clearly expressed in the report.
The requirement for reporting to the General Assembly shall be satisfied by filing copies of the report with the Speaker, the Minority Leader, and the Clerk of the House of Representatives, the President, the Minority Leader, and the Secretary of the Senate, and the Legislative Research Unit, as required by Section 3.1 of the General Assembly Organization Act, and filing additional copies with the State Government Report Distribution Center for the General Assembly as required under paragraph (t) of Section 7 of the State Library Act.
Upon request, the Division shall distribute additional copies of the report at no charge to the secretary of each pension fund established under Article 3 or 4, the treasurer or fiscal officer of each municipality with an established police or firefighter pension fund, the executive director of every other pension fund established under this Code, and to public libraries, State agencies, and police, firefighter, and municipal organizations active in the public pension area.
(Source: P.A. 90-507, eff. 8-22-97.)

(40 ILCS 5/1A-108.5)
Sec. 1A-108.5. Economic opportunity investments.
(a) For the purposes of this Section:
"Economic opportunity investment" means a qualified investment, managed passively or actively by the pension fund, that promotes economic development within the State of Illinois by providing financially prudent investment opportunities in or through the use of (a) Illinois businesses or (b) Illinois-based projects that promote the economy of the State or a region of the State, including without limitation promotion of venture capital programs, coal and other natural resource development, tourism development, infrastructure development, real estate development, and job development within the State of Illinois, while producing a competitive rate of return commensurate with the risk of investment.
"Illinois business" means a business, including an investment adviser, that is headquartered in Illinois.
"Illinois-based project" means an individual project of a business, including the provision of products and investment and other services to the pension fund, that will result in the conduct of business within the State, the employment of individuals within the State, or the acquisition of real property located within the State.
(b) It is the public policy of the State of Illinois to encourage the pension funds, and any State entity investing funds on behalf of pension funds, to promote the economy of Illinois through the use of economic opportunity investments to the greatest extent feasible within the bounds of financial and fiduciary prudence.
(c) Each pension fund, except pension funds created under Articles 3 and 4 of this Code, shall submit a report to the Governor and the General Assembly by September 1 of each year, beginning in 2009, that identifies the economic opportunity investments made by the fund, the primary location of the business or project, the percentage of the fund's assets in economic opportunity investments, and the actions that the fund has undertaken to increase the use of economic opportunity investments.
(d) Pension funds created under Articles 2, 14, 15, 16, and 18 of this Act, and any State agency investing funds on behalf of those pension funds, must make reasonable efforts to invest in economic opportunity investments.
(e) In making economic opportunity investments, trustees and fiduciaries must comply with the relevant requirements and restrictions set forth in Sections 1-109, 1-109.1, 1-109.2, 1-110, and 1-111 of this Code. Economic opportunity investments that otherwise comply with this Code shall not be deemed imprudent solely because they are investments in an Illinois business or Illinois-based project.
(Source: P.A. 96-753, eff. 8-25-09.)

(40 ILCS 5/1A-109)
Sec. 1A-109. Annual statements by pension funds. Each pension fund shall furnish to the Division an annual statement in a format prepared by the Division. The Division shall design the form and prescribe the content of the annual statement and, at least 60 days prior to the filing date, shall furnish the form to each pension fund for completion. The annual statement shall be prepared by each fund, properly certified by its officers, and submitted to the Division within 6 months following the close of the fiscal year of the pension fund.
The annual statement shall include, but need not be limited to, the following:
(1) a financial balance sheet as of the close of the

fiscal year;

(2) a statement of income and expenditures;
(3) an actuarial balance sheet;
(4) statistical data reflecting age, service, and

salary characteristics concerning all participants;

(5) special facts concerning disability or other

claims;

(6) details on investment transactions that occurred

during the fiscal year covered by the report;

(7) details on administrative expenses; and
(8) such other supporting data and schedules as in

the judgement of the Division may be necessary for a proper appraisal of the financial condition of the pension fund and the results of its operations. The annual statement shall also specify the actuarial and interest tables used in the operation of the pension fund.

A pension fund that fails to file its annual statement within the time prescribed under this Section is subject to the penalty provisions of Section 1A-113.
(Source: P.A. 90-507, eff. 8-22-97.)

(40 ILCS 5/1A-110)
Sec. 1A-110. Actuarial statements by pension funds established under Articles other than 3 or 4.
(a) Each pension fund established under an Article of this Code other than Article 3 or 4 shall include as part of its annual statement a complete actuarial statement applicable to the plan year.
The actuarial statement shall be filed with the Division within 9 months after the close of the fiscal year of the pension fund. Any pension fund that fails to file within that time is subject to the penalty provisions of Section 1A-113.
The board of trustees of each pension fund subject to this Section, on behalf of all its participants, shall engage an enrolled actuary who shall be responsible for the preparation of the materials comprising the actuarial statement. The enrolled actuary shall utilize such assumptions and methods as are necessary for the contents of the matters reported in the actuarial statement to be reasonably related to the experience of the plan and to reasonable expectations, and to represent in the aggregate the actuary's best estimate of anticipated experience under the plan.
The actuarial statement shall include a description of the actuarial assumptions and methods used to determine the actuarial values in the statement and shall disclose the impact of significant changes in the actuarial assumptions and methods, plan provisions, and other pertinent factors on the actuarial position of the plan.
The actuarial statement shall include a statement by the enrolled actuary that to the best of his or her knowledge the actuarial statement is complete and accurate and has been prepared in accordance with generally accepted actuarial principles and practice.
For the purposes of this Section, "enrolled actuary" means an actuary who (1) is a member of the Society of Actuaries or the American Academy of Actuaries and (2) either is enrolled under Subtitle C of Title III of the Employee Retirement Income Security Act of 1974 or was engaged in providing actuarial services to a public retirement plan in Illinois on July 1, 1983.
(b) The actuarial statement referred to in subsection (a) shall include all of the following:
(1) The dates of the plan year and the date of the

actuarial valuation applicable to the plan year for which the actuarial statement is filed.

(2) The amount of (i) the contributions made by the

participants, and (ii) all other contributions, including those made by the employer or employers.

(3) The total estimated amount of the covered

compensation with respect to active participants for the plan year for which the statement is filed.

(4) The number of (i) active participants, (ii)

terminated participants currently eligible for deferred vested pension benefits or the return of contributions made by those participants, and (iii) all other participants and beneficiaries included in the actuarial valuation.

(5) The following values as of the date of the

actuarial valuation applicable to the plan year for which the statement is filed:

(i) The current value of assets accumulated in

the plan.

(ii) The unfunded accrued liability. The major

factors that have resulted in the change in the unfunded accrued liability from the previous year shall be identified. Effects that are individually significant shall be separately identified. As a minimum, the effect of the following shall be shown: plan amendments; changes in actuarial assumptions; experience less (or more) favorable than that assumed; and contributions less (or more) than the normal cost plus interest on the unfunded accrued liability.

(iii) The amount of accumulated contributions for

active participants (including interest, if any).

(iv) The actuarial present value of credited

projected benefits for vested participants currently receiving benefits, other vested participants, and non-vested participants.

(6) The actuarial value of assets.
(7) Any other information that is necessary to fully

and fairly disclose the actuarial position of the plan and any other information the enrolled actuary may present.

(8) Any other information regarding the plan that the

Division may by rule request.

(Source: P.A. 90-507, eff. 8-22-97.)

(40 ILCS 5/1A-111)
Sec. 1A-111. Actuarial statements by pension funds established under Article 3 or 4.
(a) Each pension fund established under Article 3 or 4 of this Code shall include as part of its annual statement a complete actuarial statement applicable to the plan year.
If the actuarial statement is prepared by a person other than the Department, it shall be filed with the Division within 9 months after the close of the fiscal year of the pension fund. Any pension fund that fails to file within that time shall be subject to the penalty provisions of Section 1A-113. The statement shall be prepared by or under the supervision of a qualified actuary, signed by the qualified actuary, and contain such information as the Division may by rule require.
(b) For the purposes of this Section, "qualified actuary" means (i) a member of the American Academy of Actuaries, or (ii) an individual who has demonstrated to the satisfaction of the Director that he or she has the educational background necessary for the practice of actuarial science and has at least 7 years of actuarial experience.
(Source: P.A. 90-507, eff. 8-22-97.)

(40 ILCS 5/1A-112)
Sec. 1A-112. Fees.
(a) Every pension fund that is required to file an annual statement under Section 1A-109 shall pay to the Department an annual compliance fee. In the case of a pension fund under Article 3 or 4 of this Code, the annual compliance fee shall be 0.02% (2 basis points) of the total assets of the pension fund, as reported in the most current annual statement of the fund, but not more than $8,000. In the case of all other pension funds and retirement systems, the annual compliance fee shall be $8,000.
(b) The annual compliance fee shall be due on June 30 for the following State fiscal year, except that the fee payable in 1997 for fiscal year 1998 shall be due no earlier than 30 days following the effective date of this amendatory Act of 1997.
(c) Any information obtained by the Division that is available to the public under the Freedom of Information Act and is either compiled in published form or maintained on a computer processible medium shall be furnished upon the written request of any applicant and the payment of a reasonable information services fee established by the Director, sufficient to cover the total cost to the Division of compiling, processing, maintaining, and generating the information. The information may be furnished by means of published copy or on a computer processed or computer processible medium.
No fee may be charged to any person for information that the Division is required by law to furnish to that person.
(d) Except as otherwise provided in this Section, all fees and penalties collected by the Department under this Code shall be deposited into the Public Pension Regulation Fund.
(e) Fees collected under subsection (c) of this Section and money collected under Section 1A-107 shall be deposited into the Technology Management Revolving Fund and credited to the account of the Department's Public Pension Division. This income shall be used exclusively for the purposes set forth in Section 1A-107. Notwithstanding the provisions of Section 408.2 of the Illinois Insurance Code, no surplus funds remaining in this account shall be deposited in the Insurance Financial Regulation Fund. All money in this account that the Director certifies is not needed for the purposes set forth in Section 1A-107 of this Code shall be transferred to the Public Pension Regulation Fund.
(f) Nothing in this Code prohibits the General Assembly from appropriating funds from the General Revenue Fund to the Department for the purpose of administering or enforcing this Code.
(Source: P.A. 100-23, eff. 7-6-17.)

(40 ILCS 5/1A-113)
Sec. 1A-113. Penalties.
(a) A pension fund that fails, without just cause, to file its annual statement within the time prescribed under Section 1A-109 shall pay to the Department a penalty to be determined by the Department, which shall not exceed $100 for each day's delay.
(b) A pension fund that fails, without just cause, to file its actuarial statement within the time prescribed under Section 1A-110 or 1A-111 shall pay to the Department a penalty to be determined by the Department, which shall not exceed $100 for each day's delay.
(c) A pension fund that fails to pay a fee within the time prescribed under Section 1A-112 shall pay to the Department a penalty of 5% of the amount of the fee for each month or part of a month that the fee is late. The entire penalty shall not exceed 25% of the fee due.
(d) This subsection applies to any governmental unit, as defined in Section 1A-102, that is subject to any law establishing a pension fund or retirement system for the benefit of employees of the governmental unit.
Whenever the Division determines by examination, investigation, or in any other manner that the governing body or any elected or appointed officer or official of a governmental unit has failed to comply with any provision of that law:
(1) The Director shall notify in writing the

governing body, officer, or official of the specific provision or provisions of the law with which the person has failed to comply.

(2) Upon receipt of the notice, the person notified

shall take immediate steps to comply with the provisions of law specified in the notice.

(3) If the person notified fails to comply within a

reasonable time after receiving the notice, the Director may hold a hearing at which the person notified may show cause for noncompliance with the law.

(4) If upon hearing the Director determines that good

and sufficient cause for noncompliance has not been shown, the Director may order the person to submit evidence of compliance within a specified period of not less than 30 days.

(5) If evidence of compliance has not been submitted

to the Director within the period of time prescribed in the order and no administrative appeal from the order has been initiated, the Director may assess a civil penalty of up to $2,000 against the governing body, officer, or official for each noncompliance with an order of the Director.

The Director shall develop by rule, with as much specificity as practicable, the standards and criteria to be used in assessing penalties and their amounts. The standards and criteria shall include, but need not be limited to, consideration of evidence of efforts made in good faith to comply with applicable legal requirements. This rulemaking is subject to the provisions of the Illinois Administrative Procedure Act.
If a penalty is not paid within 30 days of the date of assessment, the Director without further notice shall report the act of noncompliance to the Attorney General of this State. It shall be the duty of the Attorney General or, if the Attorney General so designates, the State's Attorney of the county in which the governmental unit is located to apply promptly by complaint on relation of the Director of Insurance in the name of the people of the State of Illinois, as plaintiff, to the circuit court of the county in which the governmental unit is located for enforcement of the penalty prescribed in this subsection or for such additional relief as the nature of the case and the interest of the employees of the governmental unit or the public may require.
(e) Whoever knowingly makes a false certificate, entry, or memorandum upon any of the books or papers pertaining to any pension fund or upon any statement, report, or exhibit filed or offered for file with the Division or the Director of Insurance in the course of any examination, inquiry, or investigation, with intent to deceive the Director, the Division, or any of its employees is guilty of a Class A misdemeanor.
(Source: P.A. 90-507, eff. 8-22-97.)

(40 ILCS 5/1A-201)
Sec. 1A-201. Advisory Commission on Pension Benefits.
(a) There is created an Advisory Commission on Pension Benefits. The Commission shall consist of 15 persons, of whom 8 shall be appointed by the Governor and one each shall be appointed by the President and Minority Leader of the Senate and the Speaker and Minority Leader of the House of Representatives. Four of the persons appointed by the Governor shall represent different statewide labor organizations, of which 2 shall be organizations that represent primarily teachers and 2 shall be organizations that represent primarily State employees other than teachers. The Directors of the retirement systems established under Articles 14, 15, and 16 of this Code shall be ex officio members of the Commission.
(b) The Commission shall consider and make its recommendations concerning changing the age and service requirements, automatic annual increase benefits, and employee contribution rates of the State-funded retirement systems and other pension-related issues as determined by the Commission. On or before November 1, 2005, the Commission shall report its findings and recommendations to the Governor and the General Assembly.
(c) The Commission may request actuarial data from any of the 5 State-funded retirement systems established under this Code. That data may include, but is not limited to, the dates of birth, years of service, salaries, and life expectancies of members. A retirement system shall provide the requested information as soon as practical after the request is received, but in no event later than any reasonable deadline imposed by the Commission.
(Source: P.A. 94-4, eff. 6-1-05.)



Article 2 - General Assembly Retirement System

(40 ILCS 5/Art. 2 heading)

(40 ILCS 5/2-101) (from Ch. 108 1/2, par. 2-101)
Sec. 2-101. Creation of system. A retirement system is created to provide retirement annuities, survivor's annuities and other benefits for members of the General Assembly, certain elected state officials and their beneficiaries.
The system shall be known as the "General Assembly Retirement System". All its funds and property shall be a trust separate from all other entities, maintained for the purpose of securing payment of annuities and benefits under this Article.
(Source: P.A. 83-1440.)

(40 ILCS 5/2-102) (from Ch. 108 1/2, par. 2-102)
Sec. 2-102. Terms defined. The terms used in this Article shall have the meanings ascribed to them in Sections 2-103 through 2-116, except when the context otherwise requires.
(Source: P.A. 83-1440.)

(40 ILCS 5/2-103) (from Ch. 108 1/2, par. 2-103)
Sec. 2-103. System.
"System": The General Assembly Retirement System.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/2-104) (from Ch. 108 1/2, par. 2-104)
Sec. 2-104. Board.
"Board": The board of trustees of the system.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/2-105) (from Ch. 108 1/2, par. 2-105)
Sec. 2-105. Member. "Member": Members of the General Assembly of this State including persons who enter military service while a member of the General Assembly and any person serving as Governor, Lieutenant Governor, Secretary of State, Treasurer, Comptroller, or Attorney General for the period of service in such office.
Any person who has served for 10 or more years as Clerk or Assistant Clerk of the House of Representatives, Secretary or Assistant Secretary of the Senate, or any combination thereof, may elect to become a member of this system while thenceforth engaged in such service by filing a written election with the board. Any person so electing shall be deemed an active member of the General Assembly for the purpose of validating and transferring any service credits earned under any of the funds and systems established under Articles 3 through 18 of this Code.
(Source: P.A. 85-1008.)

(40 ILCS 5/2-105.1)
(This Section was added by P.A. 98-599, which has been held unconstitutional)
Sec. 2-105.1. Tier 1 participant; Tier 2 participant.
"Tier 1 participant": A participant who first became a participant before January 1, 2011.
"Tier 2 participant": A participant who first became a participant on or after January 1, 2011.
(Source: P.A. 98-599, eff. 6-1-14.)

(40 ILCS 5/2-105.2)
(This Section was added by P.A. 98-599, which has been held unconstitutional)
Sec. 2-105.2. Tier 1 retiree. "Tier 1 retiree" means a former Tier 1 participant who has made the election to retire and has terminated service.
(Source: P.A. 98-599, eff. 6-1-14.)

(40 ILCS 5/2-106) (from Ch. 108 1/2, par. 2-106)
Sec. 2-106. Eligible member.
"Eligible member": Any member other than one who has elected not to participate.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/2-107) (from Ch. 108 1/2, par. 2-107)
Sec. 2-107. Participant. "Participant": Any member who elects to participate; and any former member who elects to continue participation under Section 2-117.1, for the duration of such continued participation.
(Source: P.A. 86-1488.)

(40 ILCS 5/2-108) (from Ch. 108 1/2, par. 2-108)
(Text of Section WITH the changes made by P.A. 98-599, which has been held unconstitutional)
Sec. 2-108. Salary. "Salary":
(1) For members of the General Assembly, the total compensation paid to the member by the State for one year of service, including the additional amounts, if any, paid to the member as an officer pursuant to Section 1 of "An Act in relation to the compensation and emoluments of the members of the General Assembly", approved December 6, 1907, as now or hereafter amended.
(2) For the State executive officers specified in Section 2-105, the total compensation paid to the member for one year of service.
(3) For members of the System who are participants under Section 2-117.1, or who are serving as Clerk or Assistant Clerk of the House of Representatives or Secretary or Assistant Secretary of the Senate, the total compensation paid to the member for one year of service, but not to exceed the salary of the highest salaried officer of the General Assembly.
However, in the event that federal law results in any participant receiving imputed income based on the value of group term life insurance provided by the State, such imputed income shall not be included in salary for the purposes of this Article.
Notwithstanding any other provision of this Code, the annual salary of a Tier 1 participant for the purposes of this Code shall not exceed, for periods of service in a term of office beginning on or after the effective date of this amendatory Act of the 98th General Assembly, the greater of (i) the annual limitation determined from time to time under subsection (b-5) of Section 1-160 of this Code or (ii) the annualized salary of the participant on the last day of that participant's last term of office beginning before that effective date.
(Source: P.A. 98-599, eff. 6-1-14.)

(Text of Section WITHOUT the changes made by P.A. 98-599, which has been held unconstitutional)
Sec. 2-108. Salary. "Salary":
(1) For members of the General Assembly, the total compensation paid to the member by the State for one year of service, including the additional amounts, if any, paid to the member as an officer pursuant to Section 1 of "An Act in relation to the compensation and emoluments of the members of the General Assembly", approved December 6, 1907, as now or hereafter amended.
(2) For the State executive officers specified in Section 2-105, the total compensation paid to the member for one year of service.
(3) For members of the System who are participants under Section 2-117.1, or who are serving as Clerk or Assistant Clerk of the House of Representatives or Secretary or Assistant Secretary of the Senate, the total compensation paid to the member for one year of service, but not to exceed the salary of the highest salaried officer of the General Assembly.
However, in the event that federal law results in any participant receiving imputed income based on the value of group term life insurance provided by the State, such imputed income shall not be included in salary for the purposes of this Article.
(Source: P.A. 86-27; 86-273; 86-1028; 86-1488.)

(40 ILCS 5/2-108.1) (from Ch. 108 1/2, par. 2-108.1)
(Text of Section WITH the changes made by P.A. 98-599, which has been held unconstitutional)
Sec. 2-108.1. Highest salary for annuity purposes.
(a) "Highest salary for annuity purposes" means whichever of the following is applicable to the participant:
For a participant who first becomes a participant of this System before August 10, 2009 (the effective date of Public Act 96-207):
(1) For a participant who is a member of the General

Assembly on his or her last day of service: the highest salary that is prescribed by law, on the participant's last day of service, for a member of the General Assembly who is not an officer; plus, if the participant was elected or appointed to serve as an officer of the General Assembly for 2 or more years and has made contributions as required under subsection (d) of Section 2-126, the highest additional amount of compensation prescribed by law, at the time of the participant's service as an officer, for members of the General Assembly who serve in that office.

(2) For a participant who holds one of the State

executive offices specified in Section 2-105 on his or her last day of service: the highest salary prescribed by law for service in that office on the participant's last day of service.

(3) For a participant who is Clerk or Assistant Clerk

of the House of Representatives or Secretary or Assistant Secretary of the Senate on his or her last day of service: the salary received for service in that capacity on the last day of service, but not to exceed the highest salary (including additional compensation for service as an officer) that is prescribed by law on the participant's last day of service for the highest paid officer of the General Assembly.

(4) For a participant who is a continuing participant

under Section 2-117.1 on his or her last day of service: the salary received for service in that capacity on the last day of service, but not to exceed the highest salary (including additional compensation for service as an officer) that is prescribed by law on the participant's last day of service for the highest paid officer of the General Assembly.

For a participant who first becomes a participant of this System on or after August 10, 2009 (the effective date of Public Act 96-207) and before January 1, 2011 (the effective date of Public Act 96-889), the average monthly salary obtained by dividing the total salary of the participant during the period of: (1) the 48 consecutive months of service within the last 120 months of service in which the total compensation was the highest, or (2) the total period of service, if less than 48 months, by the number of months of service in that period.
Except as otherwise provided below, for a Tier 2 participant who first becomes a participant of this System on or after January 1, 2011 (the effective date of Public Act 96-889), the average monthly salary obtained by dividing the total salary of the participant during the 96 consecutive months of service within the last 120 months of service in which the total compensation was the highest by the number of months of service in that period; however, for periods of service in a term of office beginning on or after January 1, 2011 and before the effective date of this amendatory Act of the 98th General Assembly, the highest salary for annuity purposes may not exceed $106,800, except that that amount shall annually thereafter be increased by the lesser of (i) 3% of that amount, including all previous adjustments, or (ii) the annual unadjusted percentage increase (but not less than zero) in the consumer price index-u for the 12 months ending with the September preceding each November 1. "Consumer price index-u" means the index published by the Bureau of Labor Statistics of the United States Department of Labor that measures the average change in prices of goods and services purchased by all urban consumers, United States city average, all items, 1982-84 = 100. The new amount resulting from each annual adjustment shall be determined by the Public Pension Division of the Department of Insurance and made available to the Board by November 1 of each year until there is no longer any such participant who is in service in a term of office that began before the effective date of this amendatory Act of the 98th General Assembly.
Notwithstanding any other provision of this Section, in determining the highest salary for annuity purposes of a Tier 2 participant who is in service in a term of office beginning on or after the effective date of this amendatory Act of the 98th General Assembly, the Tier 2 participant's salary for periods of service in a term of office beginning on or after that effective date shall not exceed the limitation on salary determined from time to time under subsection (b-5) of Section 1-160 of this Code.
(b) The earnings limitations of subsection (a) apply to earnings under any other participating system under the Retirement Systems Reciprocal Act that are considered in calculating a proportional annuity under this Article, except in the case of a person who first became a member of this System before August 22, 1994 and has not, on or after the effective date of this amendatory Act of the 97th General Assembly, irrevocably elected to have those limitations apply. The limitations of subsection (a) shall apply, however, to earnings under any other participating system under the Retirement Systems Reciprocal Act that are considered in calculating the proportional annuity of a person who first became a member of this System before August 22, 1994 if, on or after the effective date of this amendatory Act of the 97th General Assembly, that member irrevocably elects to have those limitations apply.
(c) In calculating the subsection (a) earnings limitation to be applied to earnings under any other participating system under the Retirement Systems Reciprocal Act for the purpose of calculating a proportional annuity under this Article, the participant's last day of service shall be deemed to mean the last day of service in any participating system from which the person has applied for a proportional annuity under the Retirement Systems Reciprocal Act.
(Source: P.A. 97-967, eff. 8-16-12; 98-599, eff. 6-1-14.)

(Text of Section WITHOUT the changes made by P.A. 98-599, which has been held unconstitutional)
Sec. 2-108.1. Highest salary for annuity purposes.
(a) "Highest salary for annuity purposes" means whichever of the following is applicable to the participant:
For a participant who first becomes a participant of this System before August 10, 2009 (the effective date of Public Act 96-207):
(1) For a participant who is a member of the General

Assembly on his or her last day of service: the highest salary that is prescribed by law, on the participant's last day of service, for a member of the General Assembly who is not an officer; plus, if the participant was elected or appointed to serve as an officer of the General Assembly for 2 or more years and has made contributions as required under subsection (d) of Section 2-126, the highest additional amount of compensation prescribed by law, at the time of the participant's service as an officer, for members of the General Assembly who serve in that office.

(2) For a participant who holds one of the State

executive offices specified in Section 2-105 on his or her last day of service: the highest salary prescribed by law for service in that office on the participant's last day of service.

(3) For a participant who is Clerk or Assistant Clerk

of the House of Representatives or Secretary or Assistant Secretary of the Senate on his or her last day of service: the salary received for service in that capacity on the last day of service, but not to exceed the highest salary (including additional compensation for service as an officer) that is prescribed by law on the participant's last day of service for the highest paid officer of the General Assembly.

(4) For a participant who is a continuing participant

under Section 2-117.1 on his or her last day of service: the salary received for service in that capacity on the last day of service, but not to exceed the highest salary (including additional compensation for service as an officer) that is prescribed by law on the participant's last day of service for the highest paid officer of the General Assembly.

For a participant who first becomes a participant of this System on or after August 10, 2009 (the effective date of Public Act 96-207) and before January 1, 2011 (the effective date of Public Act 96-889), the average monthly salary obtained by dividing the total salary of the participant during the period of: (1) the 48 consecutive months of service within the last 120 months of service in which the total compensation was the highest, or (2) the total period of service, if less than 48 months, by the number of months of service in that period.
For a participant who first becomes a participant of this System on or after January 1, 2011 (the effective date of Public Act 96-889), the average monthly salary obtained by dividing the total salary of the participant during the 96 consecutive months of service within the last 120 months of service in which the total compensation was the highest by the number of months of service in that period; however, beginning January 1, 2011, the highest salary for annuity purposes may not exceed $106,800, except that that amount shall annually thereafter be increased by the lesser of (i) 3% of that amount, including all previous adjustments, or (ii) the annual unadjusted percentage increase (but not less than zero) in the consumer price index-u for the 12 months ending with the September preceding each November 1. "Consumer price index-u" means the index published by the Bureau of Labor Statistics of the United States Department of Labor that measures the average change in prices of goods and services purchased by all urban consumers, United States city average, all items, 1982-84 = 100. The new amount resulting from each annual adjustment shall be determined by the Public Pension Division of the Department of Insurance and made available to the Board by November 1 of each year.
(b) The earnings limitations of subsection (a) apply to earnings under any other participating system under the Retirement Systems Reciprocal Act that are considered in calculating a proportional annuity under this Article, except in the case of a person who first became a member of this System before August 22, 1994 and has not, on or after the effective date of this amendatory Act of the 97th General Assembly, irrevocably elected to have those limitations apply. The limitations of subsection (a) shall apply, however, to earnings under any other participating system under the Retirement Systems Reciprocal Act that are considered in calculating the proportional annuity of a person who first became a member of this System before August 22, 1994 if, on or after the effective date of this amendatory Act of the 97th General Assembly, that member irrevocably elects to have those limitations apply.
(c) In calculating the subsection (a) earnings limitation to be applied to earnings under any other participating system under the Retirement Systems Reciprocal Act for the purpose of calculating a proportional annuity under this Article, the participant's last day of service shall be deemed to mean the last day of service in any participating system from which the person has applied for a proportional annuity under the Retirement Systems Reciprocal Act.
(Source: P.A. 96-207, eff. 8-10-09; 96-889, eff. 1-1-11; 96-1490, eff. 1-1-11; 97-967, eff. 8-16-12.)

(40 ILCS 5/2-109) (from Ch. 108 1/2, par. 2-109)
Sec. 2-109. Military service. "Military service": Service in the United States Army, Navy, Air Force, Marines or Coast Guard or any women's auxiliary thereof.
(Source: P.A. 87-794.)

(40 ILCS 5/2-110) (from Ch. 108 1/2, par. 2-110)
Sec. 2-110. Service.
(A) "Service" means the period beginning on the day when a person first became a member, and ending on the date under consideration, excluding all intervening periods of nonmembership following resignation or expiration of any term of office.
(B) "Service" includes:
(a) Military service during war by a person who

entered such service while a member, whether rendered before or after the expiration of any term of office; plus up to 2 years of military service that need not have immediately followed service as a member, and need not have been served during wartime, provided that the member makes contributions to the System for such service (1) at the rates provided in Section 2-126 based upon the member's rate of compensation on the last date as a participant prior to such military service, or on the first date as a participant after such military service, whichever is greater, plus (2) if payment is made on or after May 1, 1993, an amount determined by the Board to be equal to the employer's normal cost of the benefits accrued for such military service, plus (3) interest at the effective rate from the date of first membership in the System to the date of payment.

The amendment to this subdivision (B)(a) made by this

amendatory Act of 1993 shall apply to persons who are active contributors to the System on or after November 30, 1992. A person who was an active contributor to the System on November 30, 1992 but is no longer an active contributor may apply to purchase military credit under this subdivision (B)(a) within 60 days after the effective date of this amendatory Act of 1993; if the person is an annuitant, the resulting increase in annuity shall begin to accrue on the first day of the month following the month in which the required payment is received by the System. The change in the required contribution for purchased military credit made by this amendatory Act of 1993 shall not entitle any person to a refund of contributions already paid.

(b) Service as a judge of a court of this State, but

credit for such service is subject to the following conditions: (1) such person shall have been a member for at least 4 years and contributed to the system for service as a judge subsequent to July 8, 1947, at the rates herein provided, including interest at 2% per annum to the date of payment based on the salary in effect during such service; (2) the member was not an eligible member of nor entitled to credit for such service in any other retirement system in the State maintained in whole or in part by public contributions; and (3) the last 4 years of service prior to retirement on annuity was rendered while a member.

(c) Service as a participating employee under

Articles 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17 or 18 of the Illinois Pension Code. Credit for such service may be established by a member and, if permitted by the credit transfer Section of the appropriate Article, by a former member who is not yet an annuitant, and is subject to the following conditions: (1) that the credits accrued under the above mentioned Articles have been transferred to this system; and (2) that the member has contributed to this system an amount equal to (i) the contribution rate in effect for participants at the date of membership in this system multiplied by the salary then in effect for members of the General Assembly for each year of service for which credit is being transferred, plus (ii) the State's share of the normal cost of benefits under this system expressed as a percent of payroll, as determined by the system's actuary as of the date of the participant's membership in this system, multiplied by the salary then in effect for members of the General Assembly, for each year of service for which credit is being transferred, plus (iii) interest on items (i) and (ii) above at 6% per annum compounded annually, from the date of membership to the date of payment by the participant, less (iv) the amount transferred to this system on behalf of the participant on account of service rendered while a participant under the above mentioned Articles.

(d) Service, before October 1, 1975, as an officer

elected by the people of Illinois, for which creditable service is required to be transferred from the State Employees' Retirement System to this system by this amendatory Act of 1975.

(e) Service rendered prior to January 1, 1964, as a

justice of the peace or police magistrate or as a civil referee in the Municipal Court of Chicago, but credit for such service may not be granted until the member has paid to the system an amount equal to (1) the contribution rate for participants at the date of membership in this system multiplied by the salary then in effect for members of the General Assembly for each year of service for which credit is being transferred, plus (2) the State's share of the normal cost of benefits under this system expressed as a percent of payroll, as determined by the system's actuary as of the date of the participant's membership in this system, multiplied by the salary then in effect for members of the General Assembly, for each year of service for which credit is allowed, plus, (3) interest on (1) and (2) above at 6% per annum compounded annually from the date of membership to the date of payment by the member. However, a participant may not receive more than 6 years of credit for such service nor may any member receive credit under this paragraph for service for which credit has been granted in any other public pension fund or retirement system in the State.

(f) Service before January 16, 1981, as an officer

elected by the people of Illinois, for which creditable service is transferred from the State Employees' Retirement System to this system.

(C) Service during any fraction of a month shall be considered as a month of service.
Service includes the total period of time for which a participant is elected as a member or officer, even though he or she does not complete the term because of death, resignation, judicial decision, or operation of law, provided that the contributions required under this Article for such entire period of office have been made by or on behalf of the participant. In the case of a participant appointed or elected to fill a vacancy, service includes the total period from January 1 of the year in which his or her service commences to the end of the term in which the vacancy occurs, provided the participant contributes in the year of appointment an amount equal to the contributions that would have been required had the participant received salary for the entire year. The foregoing provisions relating to a participant appointed or elected to fill a vacancy shall not apply if the participant was a member of the other legislative chamber at the time of appointment or election.
(D) Notwithstanding the other provisions of this Section, if application to transfer or establish service credit under paragraph (c) or (e) of subsection (B) of this Section is made between January 1, 1992 and February 1, 1993, the contribution required for such credit shall be an amount equal to (1) the contribution rate in effect for participants at the date of membership in this system multiplied by the salary then in effect for members of the General Assembly for each year of service for which credit is being granted, plus (2) interest thereon at 6% per annum compounded annually, from the date of membership to the date of payment by the member, less (3) any amount transferred to this system on behalf of the member on account of such service credit.
(Source: P.A. 86-27; 86-1028; 87-794; 87-1265.)

(40 ILCS 5/2-110.1) (from Ch. 108 1/2, par. 2-110.1)
Sec. 2-110.1. Service credit for elected county, township or municipal official. An active participant having no creditable service as a participating employee under Article 7 of this Code may establish service credit in this system for periods during which the participant held an elective office in a county, township or municipality, (including the full term for which elected if he or she resigned such office to enter the armed forces of the United States), provided the member cannot establish service credit under Article 7 for such periods because the county, township or municipality did not and does not subscribe to coverage for that office under that Article. Credit for such service may be established in this system by the participant paying to this system an amount equal to (1) the contribution rate in effect for participants at the date of membership in this system multiplied by the salary then in effect for the members of the General Assembly for each year of service for which credit is allowed, plus (2) the State's share of the normal cost of benefits under this system expressed as a percent of payroll, as determined by the system's actuary as of the date of the participant's membership in this system multiplied by the salary then in effect for members of the General Assembly, for each year of service for which credit is allowed, plus (3) interest on (1) and (2) above at 4% per annum compounded annually from the date of membership to the date of payment by the participant.
However, if application for such credit is made between January 1, 1992 and April 1, 1992, the applicant need not pay the amount indicated in item (2) above, but only the sum of items (1) and (3).
(Source: P.A. 87-794.)

(40 ILCS 5/2-110.2) (from Ch. 108 1/2, par. 2-110.2)
Sec. 2-110.2. Age enhancement. Any member or former member who receives any age enhancement under Section 14-108.3 of this Code shall be entitled to use such age enhancement under the Retirement Systems Reciprocal Act for the purpose of establishing eligibility for and calculating the amount of a retirement annuity payable under this Article, notwithstanding the provisions of subsection (b) of Section 14-108.3.
(Source: P.A. 87-794.)

(40 ILCS 5/2-111) (from Ch. 108 1/2, par. 2-111)
Sec. 2-111. Annuity. "Annuity": A series of monthly payments payable at the end of each calendar month during the life of an annuitant. The first payment shall be prorated for a fraction of a month to the end of the first month. The last payment shall be made for the whole calendar month in which death occurs.
(Source: P.A. 86-273.)

(40 ILCS 5/2-112) (from Ch. 108 1/2, par. 2-112)
Sec. 2-112. Annuitant. "Annuitant": A person receiving a retirement annuity or survivor's annuity.
(Source: P.A. 83-1440.)

(40 ILCS 5/2-113) (from Ch. 108 1/2, par. 2-113)
Sec. 2-113. Refund beneficiary.
"Refund beneficiary": The person entitled to receive refunds of a deceased participant's contributions.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/2-114) (from Ch. 108 1/2, par. 2-114)
Sec. 2-114. Actuarial tables. "Actuarial tables": Tabular listings of assumed rates of death, disability, retirement and withdrawal from service and mathematical functions derived from such rates combined with an assumed rate of interest based upon the experience of the system as adopted by the board upon recommendation of the actuary.
The adopted actuarial tables shall be used to determine the amount of all benefits under this Article, including any optional forms of benefits. Optional forms of benefits must be the actuarial equivalent of the normal benefit payable under this Article.
(Source: P.A. 98-1117, eff. 8-26-14.)

(40 ILCS 5/2-115) (from Ch. 108 1/2, par. 2-115)
Sec. 2-115. Prescribed rate of interest.
"Prescribed rate of interest": 3% per annum compounded annually, or such other rate determined from the actual experience of the system as may be prescribed by the board.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/2-116) (from Ch. 108 1/2, par. 2-116)
Sec. 2-116. Fiscal year.
"Fiscal year": The period beginning on July 1 in any year and ending on June 30 of the next succeeding year.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/2-117) (from Ch. 108 1/2, par. 2-117)
Sec. 2-117. Participants - Election not to participate.
(a) Every person who was a member on November 1, 1947, or in military service on such date, is subject to the provisions of this system beginning upon such date, unless prior to such date he or she filed with the board a written notice of election not to participate.
Every person who becomes a member after November 1, 1947, and who is then not a participant becomes a participant beginning upon the date of becoming a member unless, within 24 months from that date, he or she has filed with the board a written notice of election not to participate.
(b) A member who has filed notice of an election not to participate (and a former member who has not yet begun to receive a retirement annuity under this Article) may become a participant with respect to the period for which the member elected not to participate upon filing with the board, before April 1, 1993, a written rescission of the election not to participate. Upon contributing an amount equal to the contributions he or she would have made as a participant from November 1, 1947, or the date of becoming a member, whichever is later, to the date of becoming a participant, with interest at the rate of 4% per annum until the contributions are paid, the participant shall receive credit for service as a member prior to the date of the rescission, both before and after November 1, 1947. The required contributions shall be made before commencement of the retirement annuity; otherwise no credit for service prior to the date of participation shall be granted.
(Source: P.A. 86-273; 87-1265.)

(40 ILCS 5/2-117.1) (from Ch. 108 1/2, par. 2-117.1)
Sec. 2-117.1. Participants - Election to continue participation.
(a) Any person who has served as a member for 4 or more years or who has elected to become a member pursuant to Section 2-105, and who is employed in such a position as to be eligible to actively participate in one of the retirement systems established under Articles 5 through 18 of this Code or under the authority of the Illinois Housing Development Act, and who earns in that capacity, at the time of making an election under this subsection, an amount at least equal to the minimum salary provided by law for members of the General Assembly, may elect after he or she ceases to be a member, but in no event after June 1, 1992, to continue his or her participation in this System for up to 4 additional years instead of participating in such other retirement system, by making written application to the board.
(b) A person who elects to continue participation under this Section shall make contributions directly to the board, not less frequently than monthly, at the rates specified for participants under Section 2-126. The State shall continue to make contributions on behalf of persons participating under this Section on the same basis as for other participants.
Creditable service shall be granted to any person for the period, not exceeding 4 years, during which the person continues participation under this Section and continues to make contributions as required.
(c) A person who elects to continue participation under this Section may cancel such election at any time, and may apply to transfer the creditable service accumulated under this Section to any one of the retirement systems established under Articles 5 through 18 or the Illinois Housing Development Act in which he or she is eligible to participate. Upon such application, the board shall pay to such retirement system (1) the amounts credited to the participant under this Section through participant contributions, including interest, if any, on the date of transfer, plus (2) employer contributions in an amount equal to the amount determined under clause (1). Participation in this System as to any credits transferred under this Section shall terminate on the date of transfer.
(Source: P.A. 86-272; 86-1488; 87-794.)

(40 ILCS 5/2-117.2) (from Ch. 108 1/2, par. 2-117.2)
Sec. 2-117.2. Transfer of creditable service to Article 8, 9 or 13 fund.
(a) Any city officer as defined in Section 8-243.2 of this Code, any county officer elected by vote of the people who is a participant in a pension fund established under Article 9 of this Code, and any elected sanitary district commissioner who is a participant in a pension fund established under Article 13 of this Code, may apply for transfer of his or her creditable service accumulated under this System to such Article 8, 9 or 13 fund. Such creditable service shall be transferred forthwith. Payment by this System to the Article 8, 9 or 13 fund shall be made at the same time and shall consist of:
(1) the amounts credited to the participant under

this System through participant contributions, including interest, if any, on the date of the transfer, but excluding any additional optional credits, which credits shall be refunded to the participant; plus

(2) employer contributions in an amount equal to the

amount determined under clause (1).

Participation in this System as to any credits transferred under this Section shall terminate on the date of transfer.
(b) Any such elected city officer, county officer or sanitary district commissioner who has credits and creditable service under the System may establish additional credits and creditable service for periods during which he could have elected to participate but did not so elect. Credits and creditable service may be established by payment to the System of an amount equal to the contributions he would have made if he had elected to participate, plus interest to the date of payment.
(c) Any such elected city officer, county officer or sanitary district commissioner may reinstate credits and creditable service terminated upon receipt of a refund, by payment to the System of the amount of the refund plus interest thereon to the date of payment.
(Source: P.A. 85-964; 86-1488.)

(40 ILCS 5/2-117.3) (from Ch. 108 1/2, par. 2-117.3)
Sec. 2-117.3. Payments and Rollovers.
(a) The Board may adopt rules prescribing the manner of repaying refunds and purchasing any optional credits permitted under this Article. The rules may prescribe the manner of calculating interest when such payments or repayments are made in installments.
(b) Rollover contributions from other retirement plans qualified under the U.S. Internal Revenue Code may be used to purchase any optional credit or repay any refund permitted under this Article.
(Source: P.A. 86-1488.)

(40 ILCS 5/2-118) (from Ch. 108 1/2, par. 2-118)
Sec. 2-118. Participants subject to survivor's annuity. Every male participant in service after August 2, 1949 and each female participant in service after July 1, 1971 shall be subject to the provisions relating to a survivor's annuity.
(Source: P.A. 83-1440.)

(40 ILCS 5/2-119) (from Ch. 108 1/2, par. 2-119)
(Text of Section WITH the changes made by P.A. 98-599, which has been held unconstitutional)
Sec. 2-119. Retirement annuity - conditions for eligibility.
(a) A participant whose service as a member is terminated, regardless of age or cause, is entitled to a retirement annuity beginning on the date specified by the participant in a written application subject to the following conditions:
1. The date the annuity begins does not precede the

date of final termination of service, or is not more than 30 days before the receipt of the application by the board in the case of annuities based on disability or one year before the receipt of the application in the case of annuities based on attained age;

2. The participant meets one of the following

eligibility requirements:

For a participant who first becomes a participant of

this System before January 1, 2011 (the effective date of Public Act 96-889):

(A) He or she has attained age 55 and has at

least 8 years of service credit;

(B) He or she has attained age 62 and terminated

service after July 1, 1971 with at least 4 years of service credit; or

(C) He or she has completed 8 years of service

and has become permanently disabled and as a consequence, is unable to perform the duties of his or her office.

For a participant who first becomes a participant of

this System on or after January 1, 2011 (the effective date of Public Act 96-889), he or she has attained age 67 and has at least 8 years of service credit.

(a-1) Notwithstanding subsection (a) of this Section, for a Tier 1 participant who begins receiving a retirement annuity under this Section on or after July 1, 2014, the required retirement age under subsection (a) is increased as follows, based on the Tier 1 participant's age on June 1, 2014:
(1) If he or she is at least age 46 on June 1, 2014,

then the required retirement ages under subsection (a) remain unchanged.

(2) If he or she is at least age 45 but less than age

46 on June 1, 2014, then the required retirement ages under subsection (a) are increased by 4 months.

(3) If he or she is at least age 44 but less than age

45 on June 1, 2014, then the required retirement ages under subsection (a) are increased by 8 months.

(4) If he or she is at least age 43 but less than age

44 on June 1, 2014, then the required retirement ages under subsection (a) are increased by 12 months.

(5) If he or she is at least age 42 but less than age

43 on June 1, 2014, then the required retirement ages under subsection (a) are increased by 16 months.

(6) If he or she is at least age 41 but less than age

42 on June 1, 2014, then the required retirement ages under subsection (a) are increased by 20 months.

(7) If he or she is at least age 40 but less than age

41 on June 1, 2014, then the required retirement ages under subsection (a) are increased by 24 months.

(8) If he or she is at least age 39 but less than age

40 on June 1, 2014, then the required retirement ages under subsection (a) are increased by 28 months.

(9) If he or she is at least age 38 but less than age

39 on June 1, 2014, then the required retirement ages under subsection (a) are increased by 32 months.

(10) If he or she is at least age 37 but less than

age 38 on June 1, 2014, then the required retirement ages under subsection (a) are increased by 36 months.

(11) If he or she is at least age 36 but less than

age 37 on June 1, 2014, then the required retirement ages under subsection (a) are increased by 40 months.

(12) If he or she is at least age 35 but less than

age 36 on June 1, 2014, then the required retirement ages under subsection (a) are increased by 44 months.

(13) If he or she is at least age 34 but less than

age 35 on June 1, 2014, then the required retirement ages under subsection (a) are increased by 48 months.

(14) If he or she is at least age 33 but less than

age 34 on June 1, 2014, then the required retirement ages under subsection (a) are increased by 52 months.

(15) If he or she is at least age 32 but less than

age 33 on June 1, 2014, then the required retirement ages under subsection (a) are increased by 56 months.

(16) If he or she is less than age 32 on June 1,

2014, then the required retirement ages under subsection (a) are increased by 60 months.

Notwithstanding Section 1-103.1, this subsection (a-1) applies without regard to whether or not the Tier 1 participant is in active service under this Article on or after the effective date of this amendatory Act of the 98th General Assembly.
(a-5) A participant who first becomes a participant of this System on or after January 1, 2011 (the effective date of Public Act 96-889) who has attained age 62 and has at least 8 years of service credit may elect to receive the lower retirement annuity provided in paragraph (c) of Section 2-119.01 of this Code.
(b) A participant shall be considered permanently disabled only if: (1) disability occurs while in service and is of such a nature as to prevent him or her from reasonably performing the duties of his or her office at the time; and (2) the board has received a written certificate by at least 2 licensed physicians appointed by the board stating that the member is disabled and that the disability is likely to be permanent.
(Source: P.A. 98-599, eff. 6-1-14.)

(Text of Section WITHOUT the changes made by P.A. 98-599, which has been held unconstitutional)
Sec. 2-119. Retirement annuity - conditions for eligibility.
(a) A participant whose service as a member is terminated, regardless of age or cause, is entitled to a retirement annuity beginning on the date specified by the participant in a written application subject to the following conditions:
1. The date the annuity begins does not precede the

date of final termination of service, or is not more than 30 days before the receipt of the application by the board in the case of annuities based on disability or one year before the receipt of the application in the case of annuities based on attained age;

2. The participant meets one of the following

eligibility requirements:

For a participant who first becomes a participant of

this System before January 1, 2011 (the effective date of Public Act 96-889):

(A) He or she has attained age 55 and has at

least 8 years of service credit;

(B) He or she has attained age 62 and terminated

service after July 1, 1971 with at least 4 years of service credit; or

(C) He or she has completed 8 years of service

and has become permanently disabled and as a consequence, is unable to perform the duties of his or her office.

For a participant who first becomes a participant of

this System on or after January 1, 2011 (the effective date of Public Act 96-889), he or she has attained age 67 and has at least 8 years of service credit.

(a-5) A participant who first becomes a participant of this System on or after January 1, 2011 (the effective date of Public Act 96-889) who has attained age 62 and has at least 8 years of service credit may elect to receive the lower retirement annuity provided in paragraph (c) of Section 2-119.01 of this Code.
(b) A participant shall be considered permanently disabled only if: (1) disability occurs while in service and is of such a nature as to prevent him or her from reasonably performing the duties of his or her office at the time; and (2) the board has received a written certificate by at least 2 licensed physicians appointed by the board stating that the member is disabled and that the disability is likely to be permanent.
(Source: P.A. 96-889, eff. 1-1-11; 96-1490, eff. 1-1-11.)

(40 ILCS 5/2-119.01) (from Ch. 108 1/2, par. 2-119.01)
Sec. 2-119.01. Retirement annuities - Amount.
(a) For a participant in service after June 30, 1977 who has not made contributions to this System after January 1, 1982, the annual retirement annuity is 3% for each of the first 8 years of service, plus 4% for each of the next 4 years of service, plus 5% for each year of service in excess of 12 years, based on the participant's highest salary for annuity purposes. The maximum retirement annuity payable shall be 80% of the participant's highest salary for annuity purposes.
(b) For a participant in service after June 30, 1977 who has made contributions to this System on or after January 1, 1982, the annual retirement annuity is 3% for each of the first 4 years of service, plus 3 1/2% for each of the next 2 years of service, plus 4% for each of the next 2 years of service, plus 4 1/2% for each of the next 4 years of service, plus 5% for each year of service in excess of 12 years, of the participant's highest salary for annuity purposes. The maximum retirement annuity payable shall be 85% of the participant's highest salary for annuity purposes.
(c) Notwithstanding any other provision of this Article, for a participant who first becomes a participant on or after January 1, 2011 (the effective date of Public Act 96-889), the annual retirement annuity is 3% of the participant's highest salary for annuity purposes for each year of service. The maximum retirement annuity payable shall be 60% of the participant's highest salary for annuity purposes.
(d) Notwithstanding any other provision of this Article, for a participant who first becomes a participant on or after January 1, 2011 (the effective date of Public Act 96-889) and who is retiring after attaining age 62 with at least 8 years of service credit, the retirement annuity shall be reduced by one-half of 1% for each month that the member's age is under age 67.
(Source: P.A. 96-889, eff. 1-1-11; 96-1490, eff. 1-1-11.)

(40 ILCS 5/2-119.1) (from Ch. 108 1/2, par. 2-119.1)
(Text of Section WITH the changes made by P.A. 98-599, which has been held unconstitutional)
Sec. 2-119.1. Automatic increase in retirement annuity.
(a) Except as otherwise provided in this Section, a participant who retires after June 30, 1967, and who has not received an initial increase under this Section before the effective date of this amendatory Act of 1991, shall, in January or July next following the first anniversary of retirement, whichever occurs first, and in the same month of each year thereafter, but in no event prior to age 60, have the amount of the originally granted retirement annuity increased as follows: for each year through 1971, 1 1/2%; for each year from 1972 through 1979, 2%; and for 1980 and each year thereafter, 3%. Annuitants who have received an initial increase under this subsection prior to the effective date of this amendatory Act of 1991 shall continue to receive their annual increases in the same month as the initial increase.
(a-1) Notwithstanding subsection (a), but subject to the provisions of subsection (a-2), for a Tier 1 retiree, all automatic increases payable under subsection (a) on or after the effective date of this amendatory Act of the 98th General Assembly shall be calculated as 3% of the lesser of (1) the total annuity payable at the time of the increase, including previous increases granted, or (2) $1,000 multiplied by the number of years of creditable service upon which the annuity is based.
Beginning January 1, 2016, the $1,000 referred to in item (2) of this subsection (a-1) shall be increased on each January 1 by the annual unadjusted percentage increase (but not less than zero) in the consumer price index-u for the 12 months ending with the preceding September; these adjustments shall be cumulative and compounded. For the purposes of this subsection (a-1), "consumer price index-u" means the index published by the Bureau of Labor Statistics of the United States Department of Labor that measures the average change in prices of goods and services purchased by all urban consumers, United States city average, all items, 1982-84 = 100. The new dollar amount resulting from each annual adjustment shall be determined by the Public Pension Division of the Department of Insurance and made available to the System by November 1 of each year.
This subsection (a-1) is applicable without regard to whether the person is in service on or after the effective date of this amendatory Act of the 98th General Assembly.
(a-2) Notwithstanding subsections (a) and (a-1), for an active or inactive Tier 1 participant who has not begun to receive a retirement annuity under this Article before July 1, 2014:
(1) the second automatic annual increase payable

under subsection (a) shall be at the rate of 0% of the total annuity payable at the time of the increase if he or she is at least age 50 on the effective date of this amendatory Act;

(2) the second, fourth, and sixth automatic annual

increases payable under subsection (a) shall be at the rate of 0% of the total annuity payable at the time of the increase if he or she is at least age 47 but less than age 50 on the effective date of this amendatory Act;

(3) the second, fourth, sixth, and eighth automatic

annual increases payable under subsection (a) shall be at the rate of 0% of the total annuity payable at the time of the increase if he or she is at least age 44 but less than age 47 on the effective date of this amendatory Act; and

(4) the second, fourth, sixth, eighth, and tenth

automatic annual increases payable under subsection (a) shall be at the rate of 0% of the total annuity payable at the time of the increase if he or she is less than age 44 on the effective date of this amendatory Act.

For the purposes of Section 1-103.1, this subsection (a-2) is applicable without regard to whether the person is in service on or after the effective date of this amendatory Act of the 98th General Assembly.
(b) Beginning January 1, 1990, for eligible participants who remain in service after attaining 20 years of creditable service, the increases provided under subsection (a) shall begin to accrue on the January 1 next following the date upon which the participant (1) attains age 55, or (2) attains 20 years of creditable service, whichever occurs later, and shall continue to accrue while the participant remains in service; such increases shall become payable on January 1 or July 1, whichever occurs first, next following the first anniversary of retirement. For any person who has service credit in the System for the entire period from January 15, 1969 through December 31, 1992, regardless of the date of termination of service, the reference to age 55 in clause (1) of this subsection (b) shall be deemed to mean age 50. The increases accruing under this subsection (b) after the effective date of this amendatory Act of the 98th General Assembly shall accrue at the rate provided in subsection (a-1).
This subsection (b) does not apply to any person who first becomes a member of the System after the effective date of this amendatory Act of the 93rd General Assembly.
(b-5) Notwithstanding any other provision of this Section, a participant who first becomes a participant on or after January 1, 2011 (the effective date of Public Act 96-889) shall, in January or July next following the first anniversary of retirement, whichever occurs first, and in the same month of each year thereafter, but in no event prior to age 67, have the amount of the retirement annuity then being paid increased by an amount calculated as a percentage of the originally granted retirement annuity, equal to 3% or one-half of the annual unadjusted percentage increase (but not less than zero) in the Consumer Price Index for All Urban Consumers for the 12 months ending with the preceding September, as determined by the Public Pension Division of the Department of Insurance and reported to the System by November 1 of each year, whichever is less.
The changes made to this subsection (b-5) by this amendatory Act of the 98th General Assembly shall apply to increases provided under this subsection on or after the effective date of this amendatory Act without regard to whether service terminated before that effective date.
(c) The foregoing provisions relating to automatic increases are not applicable to a participant who retires before having made contributions (at the rate prescribed in Section 2-126) for automatic increases for less than the equivalent of one full year. However, in order to be eligible for the automatic increases, such a participant may make arrangements to pay to the system the amount required to bring the total contributions for the automatic increase to the equivalent of one year's contributions based upon his or her last salary.
(d) A participant who terminated service prior to July 1, 1967, with at least 14 years of service is entitled to an increase in retirement annuity beginning January, 1976, and to additional increases in January of each year thereafter.
The initial increase shall be 1 1/2% of the originally granted retirement annuity multiplied by the number of full years that the annuitant was in receipt of such annuity prior to January 1, 1972, plus 2% of the originally granted retirement annuity for each year after that date. The subsequent annual increases shall be at the rate of 2% of the originally granted retirement annuity for each year through 1979 and at the rate of 3% for 1980 and thereafter. The increases provided under this subsection (d) on or after the effective date of this amendatory Act of the 98th General Assembly shall be at the rate provided in subsection (a-1), notwithstanding that service terminated before that effective date.
(e) Except as may be provided in subsection (b-5), beginning January 1, 1990, all automatic annual increases payable under this Section shall be calculated as a percentage of the total annuity payable at the time of the increase, including previous increases granted under this Article.
(Source: P.A. 98-599, eff. 6-1-14.)

(Text of Section WITHOUT the changes made by P.A. 98-599, which has been held unconstitutional)
Sec. 2-119.1. Automatic increase in retirement annuity.
(a) A participant who retires after June 30, 1967, and who has not received an initial increase under this Section before the effective date of this amendatory Act of 1991, shall, in January or July next following the first anniversary of retirement, whichever occurs first, and in the same month of each year thereafter, but in no event prior to age 60, have the amount of the originally granted retirement annuity increased as follows: for each year through 1971, 1 1/2%; for each year from 1972 through 1979, 2%; and for 1980 and each year thereafter, 3%. Annuitants who have received an initial increase under this subsection prior to the effective date of this amendatory Act of 1991 shall continue to receive their annual increases in the same month as the initial increase.
(b) Beginning January 1, 1990, for eligible participants who remain in service after attaining 20 years of creditable service, the 3% increases provided under subsection (a) shall begin to accrue on the January 1 next following the date upon which the participant (1) attains age 55, or (2) attains 20 years of creditable service, whichever occurs later, and shall continue to accrue while the participant remains in service; such increases shall become payable on January 1 or July 1, whichever occurs first, next following the first anniversary of retirement. For any person who has service credit in the System for the entire period from January 15, 1969 through December 31, 1992, regardless of the date of termination of service, the reference to age 55 in clause (1) of this subsection (b) shall be deemed to mean age 50.
This subsection (b) does not apply to any person who first becomes a member of the System after the effective date of this amendatory Act of the 93rd General Assembly.
(b-5) Notwithstanding any other provision of this Article, a participant who first becomes a participant on or after January 1, 2011 (the effective date of Public Act 96-889) shall, in January or July next following the first anniversary of retirement, whichever occurs first, and in the same month of each year thereafter, but in no event prior to age 67, have the amount of the retirement annuity then being paid increased by 3% or the annual unadjusted percentage increase in the Consumer Price Index for All Urban Consumers as determined by the Public Pension Division of the Department of Insurance under subsection (a) of Section 2-108.1, whichever is less.
(c) The foregoing provisions relating to automatic increases are not applicable to a participant who retires before having made contributions (at the rate prescribed in Section 2-126) for automatic increases for less than the equivalent of one full year. However, in order to be eligible for the automatic increases, such a participant may make arrangements to pay to the system the amount required to bring the total contributions for the automatic increase to the equivalent of one year's contributions based upon his or her last salary.
(d) A participant who terminated service prior to July 1, 1967, with at least 14 years of service is entitled to an increase in retirement annuity beginning January, 1976, and to additional increases in January of each year thereafter.
The initial increase shall be 1 1/2% of the originally granted retirement annuity multiplied by the number of full years that the annuitant was in receipt of such annuity prior to January 1, 1972, plus 2% of the originally granted retirement annuity for each year after that date. The subsequent annual increases shall be at the rate of 2% of the originally granted retirement annuity for each year through 1979 and at the rate of 3% for 1980 and thereafter.
(e) Beginning January 1, 1990, all automatic annual increases payable under this Section shall be calculated as a percentage of the total annuity payable at the time of the increase, including previous increases granted under this Article.
(Source: P.A. 96-889, eff. 1-1-11; 96-1490, eff. 1-1-11.)

(40 ILCS 5/2-120) (from Ch. 108 1/2, par. 2-120)
Sec. 2-120. Reversionary annuity.
(a) Prior to retirement, a participant may elect to take a reduced retirement annuity and provide, with the actuarial value of the amount of the reduction in annuity, a reversionary annuity for a spouse, parent, child, brother or sister. The option shall be exercised by the filing of a written designation with the board prior to retirement, and may be revoked by the participant at any time before retirement. The death of the participant or the designated reversionary annuitant prior to the participant's retirement shall automatically void this option. If the reversionary annuitant dies after the participant's retirement, the reduced annuity being paid to the retired participant shall remain unchanged and no reversionary annuity shall be payable.
(b) A reversionary annuity shall not be payable if the participant dies before the expiration of 2 years from the date the written designation was filed with the board even though he or she had retired and was receiving a reduced retirement annuity under this option.
(c) A reversionary annuity shall begin on the first day of the month following the death of the annuitant and continue until the death of the reversionary annuitant.
(d) For a member electing to take a reduced annuity under this Section, the automatic increases provided in Section 2-119.1 shall be applied to the amount of the reduced retirement annuity.
(Source: P.A. 90-655, eff. 7-30-98.)

(40 ILCS 5/2-121) (from Ch. 108 1/2, par. 2-121)
Sec. 2-121. Survivor's annuity - conditions for payment.
(a) A survivor's annuity shall be payable to a surviving spouse or eligible child (1) upon the death in service of a participant with at least 2 years of service credit, or (2) upon the death of an annuitant in receipt of a retirement annuity, or (3) upon the death of a participant who terminated service with at least 4 years of service credit.
The change in this subsection (a) made by this amendatory Act of 1995 applies to survivors of participants who die on or after December 1, 1994, without regard to whether or not the participant was in service on or after the effective date of this amendatory Act of 1995.
(b) To be eligible for the survivor's annuity, the spouse and the participant or annuitant must have been married for a continuous period of at least one year immediately preceding the date of death, but need not have been married on the day of the participant's last termination of service, regardless of whether such termination occurred prior to the effective date of this amendatory Act of 1985.
(c) The annuity shall be payable beginning on the date of a participant's death, or the first of the month following an annuitant's death, if the spouse is then age 50 or over, or beginning at age 50 if the spouse is then under age 50. If an eligible child or children of the participant or annuitant (or a child or children of the eligible spouse meeting the criteria of item (1), (2), or (3) of subsection (d) of this Section) also survive, and the child or children are under the care of the eligible spouse, the annuity shall begin as of the date of a participant's death, or the first of the month following an annuitant's death, without regard to the spouse's age.
The change to this subsection made by this amendatory Act of 1998 (relating to children of an eligible spouse) applies to the eligible spouse of a participant or annuitant who dies on or after the effective date of this amendatory Act, without regard to whether the participant or annuitant is in service on or after that effective date.
(c-5) Upon the death in service of a participant during the 90th General Assembly, the survivor's annuity shall be payable prior to age 50, notwithstanding subsection (c) of this Section, provided that the deceased participant had at least 6 years of service. This subsection (c-5) applies to the eligible spouse of a deceased participant without regard to whether the deceased participant was in service on or after the effective date of this amendatory Act of the 96th General Assembly, and retroactive benefits may be paid for periods of eligibility after February 28, 2009.
(d) For the purposes of this Section and Section 2-121.1, "eligible child" means a child of the deceased participant or annuitant who is at least one of the following:
(1) unmarried and under the age of 18;
(2) unmarried, a full-time student, and under the age

of 22;

(3) dependent by reason of physical or mental

disability.

The inclusion of unmarried students under age 22 in the calculation of survivor's annuities by this amendatory Act of 1991 shall apply to all eligible students beginning January 1, 1992, without regard to whether the deceased participant or annuitant was in service on or after the effective date of this amendatory Act of 1991.
(e) Remarriage of a surviving spouse prior to attainment of age 55 shall disqualify the surviving spouse from the receipt of a survivor's annuity, if the remarriage occurs before the effective date of this amendatory Act of the 91st General Assembly.
The changes made to this subsection by this amendatory Act of the 91st General Assembly (pertaining to remarriage prior to age 55) apply without regard to whether the deceased participant or annuitant was in service on or after the effective date of this amendatory Act.
(Source: P.A. 95-279, eff. 1-1-08; 96-775, eff. 8-28-09.)

(40 ILCS 5/2-121.1) (from Ch. 108 1/2, par. 2-121.1)
Sec. 2-121.1. Survivor's annuity - amount.
(a) A surviving spouse shall be entitled to 66 2/3% of the amount of retirement annuity to which the participant or annuitant was entitled on the date of death, without regard to whether the participant had attained age 55 prior to his or her death, subject to a minimum payment of 10% of salary. If a surviving spouse, regardless of age, has in his or her care at the date of death any eligible child or children of the participant, the survivor's annuity shall be the greater of the following: (1) 66 2/3% of the amount of retirement annuity to which the participant or annuitant was entitled on the date of death, or (2) 30% of the participant's salary increased by 10% of salary on account of each such child, subject to a total payment for the surviving spouse and children of 50% of salary. If eligible children survive but there is no surviving spouse, or if the surviving spouse dies or becomes disqualified by remarriage while eligible children survive, each eligible child shall be entitled to an annuity of 20% of salary, subject to a maximum total payment for all such children of 50% of salary.
However, the survivor's annuity payable under this Section shall not be less than 100% of the amount of retirement annuity to which the participant or annuitant was entitled on the date of death, if he or she is survived by a dependent disabled child.
The salary to be used for determining these benefits shall be the salary used for determining the amount of retirement annuity as provided in Section 2-119.01.
(b) Upon the death of a participant after the termination of service or upon death of an annuitant, the maximum total payment to a surviving spouse and eligible children, or to eligible children alone if there is no surviving spouse, shall be 75% of the retirement annuity to which the participant or annuitant was entitled, unless there is a dependent disabled child among the survivors.
(c) When a child ceases to be an eligible child, the annuity to that child, or to the surviving spouse on account of that child, shall thereupon cease, and the annuity payable to the surviving spouse or other eligible children shall be recalculated if necessary.
Upon the ineligibility of the last eligible child, the annuity shall immediately revert to the amount payable upon death of a participant or annuitant who leaves no eligible children. If the surviving spouse is then under age 50, the annuity as revised shall be deferred until the attainment of age 50.
(d) Beginning January 1, 1990, every survivor's annuity shall be increased (1) on each January 1 occurring on or after the commencement of the annuity if the deceased member died while receiving a retirement annuity, or (2) in other cases, on each January 1 occurring on or after the first anniversary of the commencement of the annuity, by an amount equal to 3% of the current amount of the annuity, including any previous increases under this Article. Such increases shall apply without regard to whether the deceased member was in service on or after the effective date of this amendatory Act of 1991, but shall not accrue for any period prior to January 1, 1990.
(d-5) Notwithstanding any other provision of this Article, the initial survivor's annuity of a survivor of a participant who first becomes a participant on or after January 1, 2011 (the effective date of Public Act 96-889) shall be in the amount of 66 2/3% of the amount of the retirement annuity to which the participant or annuitant was entitled on the date of death and shall be increased (1) on each January 1 occurring on or after the commencement of the annuity if the deceased member died while receiving a retirement annuity or (2) in other cases, on each January 1 occurring on or after the first anniversary of the commencement of the annuity, by an amount equal to 3% or the annual unadjusted percentage increase in the Consumer Price Index for All Urban Consumers as determined by the Public Pension Division of the Department of Insurance under subsection (a) of Section 2-108.1, whichever is less, of the survivor's annuity then being paid.
(e) Notwithstanding any other provision of this Article, beginning January 1, 1990, the minimum survivor's annuity payable to any person who is entitled to receive a survivor's annuity under this Article shall be $300 per month, without regard to whether or not the deceased participant was in service on the effective date of this amendatory Act of 1989.
(f) In the case of a proportional survivor's annuity arising under the Retirement Systems Reciprocal Act where the amount payable by the System on January 1, 1993 is less than $300 per month, the amount payable by the System shall be increased beginning on that date by a monthly amount equal to $2 for each full year that has expired since the annuity began.
(Source: P.A. 96-889, eff. 1-1-11; 96-1490, eff. 1-1-11.)

(40 ILCS 5/2-121.2) (from Ch. 108 1/2, par. 2-121.2)
Sec. 2-121.2. Reduction of disability and survivor's benefits for corresponding benefits payable under Workers' Compensation and Workers' Occupational Diseases Acts. Whenever a person is entitled to a disability or survivor's benefit under this Article and to benefits under the Workers' Compensation Act or the Workers' Occupational Diseases Act for the same injury or disease, the benefits payable under this Article shall be reduced by the amount of benefits payable under either of those Acts. There shall be no reduction, however, for payments for medical, surgical and hospital services, non-medical remedial care and treatment rendered in accordance with a religious method of healing recognized by the laws of this State, and for artificial appliances, and fixed statutory payments for the loss of or the permanent and complete loss of the use of any bodily member. If the benefits deductible under this Section are stated in a weekly amount, the monthly amount for the purposes of this Section shall be 4 1/3 times the weekly amount.
(Source: P.A. 83-1440.)

(40 ILCS 5/2-121.3) (from Ch. 108 1/2, par. 2-121.3)
Sec. 2-121.3. Required distributions. (a) A person who would be eligible to receive a survivor's annuity under this Article but for the fact that the person has not yet attained age 50, shall be eligible for a monthly distribution under this subsection (a), provided that the payment of such distribution is required by federal law.
The distribution shall become payable on (i) July 1, 1987, (ii) December 1 of the calendar year immediately following the calendar year in which the deceased spouse died, or (iii) December 1 of the calendar year in which the deceased spouse would have attained age 70 1/2, whichever occurs last, and shall remain payable until the first of the following to occur: (1) the person becomes eligible to receive a survivor's annuity under this Article; (2) the end of the month in which the person ceases to be eligible to receive a survivor's annuity upon attainment of age 50, due to remarriage or death; or (3) the end of the month in which such distribution ceases to be required by federal law.
The amount of the distribution shall be fixed at the time the distribution first becomes payable, and shall be calculated in the same manner as a survivor's annuity under Sections 2-121, 2-121.1 and 2-121.2, but excluding: (A) any requirement for an application for the distribution; (B) any automatic annual increases, supplemental increases, or one-time increases that may be provided by law for survivor's annuities; and (C) any lump-sum or death benefit.
(b) For the purpose of this Section, a distribution shall be deemed to be required by federal law if: (1) directly mandated by federal statute, rule, or administrative or court decision; or (2) indirectly mandated through imposition of substantial tax or other penalties for noncompliance.
(c) Notwithstanding Section 1-103.1 of this Code, a member need not be in service on or after the effective date of this amendatory Act of 1989 for the member's surviving spouse to be eligible for a distribution under this Section.
(Source: P.A. 86-273.)

(40 ILCS 5/2-122) (from Ch. 108 1/2, par. 2-122)
Sec. 2-122. Re-entry after retirement. An annuitant who re-enters service as a member shall become a participant on the date of re-entry and retirement annuity payments shall cease at that time. The participant shall resume contributions to the system on the date of re-entry at the rates then in effect and shall begin to accrue additional service credit. He or she shall be entitled to all rights and privileges in the system, including death and disability benefits, subject to the limitations herein provided, except refund of retirement annuity contributions.
Upon subsequent retirement, the participant shall be entitled to a retirement annuity consisting of: (1) the amount of retirement annuity previously granted and terminated by re-entry into service; and (2) the amount of additional retirement annuity earned during the additional service based on the provisions in effect at the date of such subsequent retirement. However, the total retirement annuity shall not exceed the maximum retirement annuity applicable at the date of the participant's last retirement. If the salary of the participant following the latest re-entry into service is higher than that in effect at the date of the previous retirement and the participant restores to the system all amounts previously received as retirement annuity payments, upon subsequent retirement, the retirement annuity shall be recalculated for all service credited under the system as though the participant had not previously retired.
The repayment of retirement annuity payments must be made by the participant in a single sum or by a withholding from salary within a period of 6 years from date of re-entry and in any event before subsequent retirement. If previous annuity payments have not been repaid to the system at the date of death of the participant, any remaining balance must be fully repaid to the system before any further annuity shall be payable.
Such member, if unmarried at date of his last retirement, shall also be entitled to a refund of widow's and widower's annuity contributions, without interest, covering the period from the date of re-entry into service to the date of last retirement.
Notwithstanding any other provision of this Article, if a person who first becomes a participant under this System on or after January 1, 2011 (the effective date of Public Act 96-889) is receiving a retirement annuity under this Article and becomes a member or participant under this Article or any other Article of this Code and is employed on a full-time basis, then the person's retirement annuity under this System shall be suspended during that employment. Upon termination of that employment, the person's retirement annuity shall resume and, if appropriate, be recalculated under the applicable provisions of this Article.
(Source: P.A. 96-889, eff. 1-1-11; 96-1490, eff. 1-1-11.)

(40 ILCS 5/2-123) (from Ch. 108 1/2, par. 2-123)
Sec. 2-123. Refunds.
(a) A participant who ceases to be a member, other than an annuitant, shall, upon written request, receive a refund of his or her total contributions, without interest. The refund shall include the additional contributions for the automatic increase in retirement annuity. By accepting the refund, a participant forfeits all accrued rights and benefits in the System and loses credit for all service. However, if he or she again becomes a member, he or she may resume status as a participant and reestablish any forfeited service credit by paying to the System the full amount refunded, together with interest at 4% per annum from the time the refund is paid to the date the member again becomes a participant.
A former member of the General Assembly may reestablish any service credit forfeited by acceptance of a refund by paying to the System on or before February 1, 1993, the full amount refunded, together with interest at 4% per annum from the date of payment of the refund to the date of repayment.
When a member or former member owes money to the System, interest at the rate of 4% per annum shall accrue and be payable on such amounts owed beginning on the date of termination of service as a member until the contributions due have been paid in full.
(b) A participant who (1) has elected to cease making contributions for survivor's annuity under subsection (b) of Section 2-126, (2) has no eligible survivor's annuity beneficiary upon becoming an annuitant, or (3) terminates service with less than 8 years of service is entitled to a refund of the contributions for a survivor's annuity, without interest. If the person later marries, a survivor's annuity shall not be payable upon his or her death, unless the amount of the refund is repaid to the System, together with interest at the rate of 4% per year from the date of refund to the date of repayment.
(c) If at the date of retirement or death of a participant who served as an officer of the General Assembly, the total period of such service is less than 4 years, the additional contributions made by such member on the additional salary as an officer shall be refunded unless the participant served as an officer for at least 2 years and has contributed the amount he or she would have contributed if he or she had served as an officer for 4 years as provided in Section 2-126.
(d) Upon the termination of the last survivor's annuity payable to a survivor of a deceased participant, the excess, if any, of the total contributions made by the participant for retirement and survivor's annuity, without interest, over the total amount of retirement and survivor's annuity payments received by the participant and the participant's survivors shall be refunded upon request:
(i) if there was a surviving spouse of the deceased

participant who was eligible for a survivor's annuity, to the designated beneficiary of that spouse or, if the designated beneficiary is deceased or there is no designated beneficiary, to that spouse's estate;

(ii) if there was no eligible surviving spouse of the

deceased participant, to the designated beneficiary of the deceased participant or, if the designated beneficiary is deceased or there is no designated beneficiary, to the deceased participant's estate.

(e) Upon the death of a participant, if a survivor's annuity is not payable under this Article, a beneficiary designated by the participant shall be entitled to a refund of all contributions made by the participant. If the participant has not designated a refund beneficiary, the surviving spouse shall be entitled to the refund of contributions; if there is no surviving spouse, the contributions shall be refunded to the participant's surviving children, if any, and if no children survive, the refund payment shall be made to the participant's estate.
(Source: P.A. 90-448, eff. 8-16-97; 90-766, eff. 8-14-98.)

(40 ILCS 5/2-124) (from Ch. 108 1/2, par. 2-124)
Sec. 2-124. Contributions by State.
(a) The State shall make contributions to the System by appropriations of amounts which, together with the contributions of participants, interest earned on investments, and other income will meet the cost of maintaining and administering the System on a 90% funded basis in accordance with actuarial recommendations.
(b) The Board shall determine the amount of State contributions required for each fiscal year on the basis of the actuarial tables and other assumptions adopted by the Board and the prescribed rate of interest, using the formula in subsection (c).
(c) For State fiscal years 2012 through 2045, the minimum contribution to the System to be made by the State for each fiscal year shall be an amount determined by the System to be sufficient to bring the total assets of the System up to 90% of the total actuarial liabilities of the System by the end of State fiscal year 2045. In making these determinations, the required State contribution shall be calculated each year as a level percentage of payroll over the years remaining to and including fiscal year 2045 and shall be determined under the projected unit credit actuarial cost method.
A change in an actuarial or investment assumption that increases or decreases the required State contribution and first applies in State fiscal year 2018 or thereafter shall be implemented in equal annual amounts over a 5-year period beginning in the State fiscal year in which the actuarial change first applies to the required State contribution.
A change in an actuarial or investment assumption that increases or decreases the required State contribution and first applied to the State contribution in fiscal year 2014, 2015, 2016, or 2017 shall be implemented:
(i) as already applied in State fiscal years before

2018; and

(ii) in the portion of the 5-year period beginning in

the State fiscal year in which the actuarial change first applied that occurs in State fiscal year 2018 or thereafter, by calculating the change in equal annual amounts over that 5-year period and then implementing it at the resulting annual rate in each of the remaining fiscal years in that 5-year period.

For State fiscal years 1996 through 2005, the State contribution to the System, as a percentage of the applicable employee payroll, shall be increased in equal annual increments so that by State fiscal year 2011, the State is contributing at the rate required under this Section.
Notwithstanding any other provision of this Article, the total required State contribution for State fiscal year 2006 is $4,157,000.
Notwithstanding any other provision of this Article, the total required State contribution for State fiscal year 2007 is $5,220,300.
For each of State fiscal years 2008 through 2009, the State contribution to the System, as a percentage of the applicable employee payroll, shall be increased in equal annual increments from the required State contribution for State fiscal year 2007, so that by State fiscal year 2011, the State is contributing at the rate otherwise required under this Section.
Notwithstanding any other provision of this Article, the total required State contribution for State fiscal year 2010 is $10,454,000 and shall be made from the proceeds of bonds sold in fiscal year 2010 pursuant to Section 7.2 of the General Obligation Bond Act, less (i) the pro rata share of bond sale expenses determined by the System's share of total bond proceeds, (ii) any amounts received from the General Revenue Fund in fiscal year 2010, and (iii) any reduction in bond proceeds due to the issuance of discounted bonds, if applicable.
Notwithstanding any other provision of this Article, the total required State contribution for State fiscal year 2011 is the amount recertified by the System on or before April 1, 2011 pursuant to Section 2-134 and shall be made from the proceeds of bonds sold in fiscal year 2011 pursuant to Section 7.2 of the General Obligation Bond Act, less (i) the pro rata share of bond sale expenses determined by the System's share of total bond proceeds, (ii) any amounts received from the General Revenue Fund in fiscal year 2011, and (iii) any reduction in bond proceeds due to the issuance of discounted bonds, if applicable.
Beginning in State fiscal year 2046, the minimum State contribution for each fiscal year shall be the amount needed to maintain the total assets of the System at 90% of the total actuarial liabilities of the System.
Amounts received by the System pursuant to Section 25 of the Budget Stabilization Act or Section 8.12 of the State Finance Act in any fiscal year do not reduce and do not constitute payment of any portion of the minimum State contribution required under this Article in that fiscal year. Such amounts shall not reduce, and shall not be included in the calculation of, the required State contributions under this Article in any future year until the System has reached a funding ratio of at least 90%. A reference in this Article to the "required State contribution" or any substantially similar term does not include or apply to any amounts payable to the System under Section 25 of the Budget Stabilization Act.
Notwithstanding any other provision of this Section, the required State contribution for State fiscal year 2005 and for fiscal year 2008 and each fiscal year thereafter, as calculated under this Section and certified under Section 2-134, shall not exceed an amount equal to (i) the amount of the required State contribution that would have been calculated under this Section for that fiscal year if the System had not received any payments under subsection (d) of Section 7.2 of the General Obligation Bond Act, minus (ii) the portion of the State's total debt service payments for that fiscal year on the bonds issued in fiscal year 2003 for the purposes of that Section 7.2, as determined and certified by the Comptroller, that is the same as the System's portion of the total moneys distributed under subsection (d) of Section 7.2 of the General Obligation Bond Act. In determining this maximum for State fiscal years 2008 through 2010, however, the amount referred to in item (i) shall be increased, as a percentage of the applicable employee payroll, in equal increments calculated from the sum of the required State contribution for State fiscal year 2007 plus the applicable portion of the State's total debt service payments for fiscal year 2007 on the bonds issued in fiscal year 2003 for the purposes of Section 7.2 of the General Obligation Bond Act, so that, by State fiscal year 2011, the State is contributing at the rate otherwise required under this Section.
(d) For purposes of determining the required State contribution to the System, the value of the System's assets shall be equal to the actuarial value of the System's assets, which shall be calculated as follows:
As of June 30, 2008, the actuarial value of the System's assets shall be equal to the market value of the assets as of that date. In determining the actuarial value of the System's assets for fiscal years after June 30, 2008, any actuarial gains or losses from investment return incurred in a fiscal year shall be recognized in equal annual amounts over the 5-year period following that fiscal year.
(e) For purposes of determining the required State contribution to the system for a particular year, the actuarial value of assets shall be assumed to earn a rate of return equal to the system's actuarially assumed rate of return.
(Source: P.A. 100-23, eff. 7-6-17.)

(40 ILCS 5/2-125) (from Ch. 108 1/2, par. 2-125)
(Text of Section WITH the changes made by P.A. 98-599, which has been held unconstitutional)
Sec. 2-125. Obligations of State; funding guarantee.
(a) The payment of (1) the required State contributions, (2) all benefits granted under this system and (3) all expenses of administration and operation are obligations of the State to the extent specified in this Article.
(b) All income, interest and dividends derived from deposits and investments shall be credited to the account of the system in the State Treasury and used to pay benefits under this Article.
(c) Beginning July 1, 2014, the State shall be obligated to contribute to the System in each State fiscal year an amount not less than the sum of (i) the State's normal cost for the year and (ii) the portion of the unfunded accrued liability assigned to that year by law. Notwithstanding any other provision of law, if the State fails to pay an amount required under this subsection, it shall be the obligation of the Board to seek payment of the required amount in compliance with the provisions of this Section and, if the amount remains unpaid, to bring a mandamus action in the Supreme Court of Illinois to compel the State to make the required payment.
If the System submits a voucher for contributions required under Section 2-124 and the State fails to pay that voucher within 90 days of its receipt, the Board shall submit a written request to the Comptroller seeking payment. A copy of the request shall be filed with the Secretary of State, and the Secretary of State shall provide a copy to the Governor and General Assembly. No earlier than the 16th day after the System files the request with the Comptroller and Secretary of State, if the amount remains unpaid the Board shall commence a mandamus action in the Supreme Court of Illinois to compel the Comptroller to satisfy the voucher.
This subsection (c) constitutes an express waiver of the State's sovereign immunity solely to the extent that it permits the Board to commence a mandamus action in the Supreme Court of Illinois to compel the Comptroller to pay a voucher for the contributions required under Section 2-124.
(d) Beginning in State fiscal year 2016, the State shall be obligated to make the transfers set forth in subsections (c-5) and (c-10) of Section 20 of the Budget Stabilization Act and to pay to the System its proportionate share of the transferred amounts in accordance with Section 25 of the Budget Stabilization Act. Notwithstanding any other provision of law, if the State fails to transfer an amount required under this subsection or to pay to the System its proportionate share of the transferred amount in accordance with Section 25 of the Budget Stabilization Act, it shall be the obligation of the Board to seek transfer or payment of the required amount in compliance with the provisions of this Section and, if the required amount remains untransferred or the required payment remains unpaid, to bring a mandamus action in the Supreme Court of Illinois to compel the State to make the required transfer or payment or both, as the case may be.
If the State fails to make a transfer required under subsection (c-5) or (c-10) of Section 20 of the Budget Stabilization Act or a payment to the System required under Section 25 of that Act, the Board shall submit a written request to the Comptroller seeking payment. A copy of the request shall be filed with the Secretary of State, and the Secretary of State shall provide a copy to the Governor and General Assembly. No earlier than the 16th day after the System files the request with the Comptroller and Secretary of State, if the required amount remains untransferred or the required payment remains unpaid, the Board shall commence a mandamus action in the Supreme Court of Illinois to compel the Comptroller to make the required transfer or payment or both, as the case may be.
This subsection (d) constitutes an express waiver of the State's sovereign immunity solely to the extent that it permits the Board to commence a mandamus action in the Supreme Court of Illinois to compel the Comptroller to make a transfer required under subsection (c-5) or (c-10) of Section 20 of the Budget Stabilization Act and to pay to the System its proportionate share of the transferred amount in accordance with Section 25 of the Budget Stabilization Act.
The obligations created by this subsection (d) expire when all of the requirements of subsections (c-5) and (c-10) of Section 20 of the Budget Stabilization Act and Section 25 of the Budget Stabilization Act have been met.
(e) Any payments and transfers required to be made by the State pursuant to subsection (c) or (d) are expressly subordinate to the payment of the principal, interest, and premium, if any, on any bonded debt obligation of the State or any other State-created entity, either currently outstanding or to be issued, for which the source of repayment or security thereon is derived directly or indirectly from tax revenues collected by the State or any other State-created entity. Payments on such bonded obligations include any statutory fund transfers or other prefunding mechanisms or formulas set forth, now or hereafter, in State law or bond indentures, into debt service funds or accounts of the State related to such bond obligations, consistent with the payment schedules associated with such obligations.
(Source: P.A. 98-599, eff. 6-1-14.)

(Text of Section WITHOUT the changes made by P.A. 98-599, which has been held unconstitutional)
Sec. 2-125. Obligations of State. The payment of (1) the required State contributions, (2) all benefits granted under this system and (3) all expenses of administration and operation are obligations of the State to the extent specified in this Article.
All income, interest and dividends derived from deposits and investments shall be credited to the account of the system in the State Treasury and used to pay benefits under this Article.
(Source: P.A. 83-1440.)

(40 ILCS 5/2-126) (from Ch. 108 1/2, par. 2-126)
(Text of Section WITH the changes made by P.A. 98-599, which has been held unconstitutional)
Sec. 2-126. Contributions by participants.
(a) Each participant shall contribute toward the cost of his or her retirement annuity a percentage of each payment of salary received by him or her for service as a member as follows: for service between October 31, 1947 and January 1, 1959, 5%; for service between January 1, 1959 and June 30, 1969, 6%; for service between July 1, 1969 and January 10, 1973, 6 1/2%; for service after January 10, 1973, 7%; for service after December 31, 1981, 8 1/2%.
(b) Beginning August 2, 1949, each male participant, and from July 1, 1971, each female participant shall contribute towards the cost of the survivor's annuity 2% of salary.
A participant who has no eligible survivor's annuity beneficiary may elect to cease making contributions for survivor's annuity under this subsection. A survivor's annuity shall not be payable upon the death of a person who has made this election, unless prior to that death the election has been revoked and the amount of the contributions that would have been paid under this subsection in the absence of the election is paid to the System, together with interest at the rate of 4% per year from the date the contributions would have been made to the date of payment.
(c) Beginning July 1, 1967 and, in the case of Tier 1 participants, ending on June 30, 2014, each participant shall contribute 1% of salary towards the cost of automatic increase in annuity provided in Section 2-119.1. These contributions shall be made concurrently with contributions for retirement annuity purposes.
(d) In addition, each participant serving as an officer of the General Assembly shall contribute, for the same purposes and at the same rates as are required of a regular participant, on each additional payment received as an officer. If the participant serves as an officer for at least 2 but less than 4 years, he or she shall contribute an amount equal to the amount that would have been contributed had the participant served as an officer for 4 years. Persons who serve as officers in the 87th General Assembly but cannot receive the additional payment to officers because of the ban on increases in salary during their terms may nonetheless make contributions based on those additional payments for the purpose of having the additional payments included in their highest salary for annuity purposes; however, persons electing to make these additional contributions must also pay an amount representing the corresponding employer contributions, as calculated by the System.
(e) Notwithstanding any other provision of this Article, the required contribution of a participant who first becomes a participant on or after January 1, 2011 shall not exceed the contribution that would be due under this Article if that participant's highest salary for annuity purposes were $106,800, plus any increases in that amount under Section 2-108.1.
(Source: P.A. 98-599, eff. 6-1-14.)

(Text of Section WITHOUT the changes made by P.A. 98-599, which has been held unconstitutional)
Sec. 2-126. Contributions by participants.
(a) Each participant shall contribute toward the cost of his or her retirement annuity a percentage of each payment of salary received by him or her for service as a member as follows: for service between October 31, 1947 and January 1, 1959, 5%; for service between January 1, 1959 and June 30, 1969, 6%; for service between July 1, 1969 and January 10, 1973, 6 1/2%; for service after January 10, 1973, 7%; for service after December 31, 1981, 8 1/2%.
(b) Beginning August 2, 1949, each male participant, and from July 1, 1971, each female participant shall contribute towards the cost of the survivor's annuity 2% of salary.
A participant who has no eligible survivor's annuity beneficiary may elect to cease making contributions for survivor's annuity under this subsection. A survivor's annuity shall not be payable upon the death of a person who has made this election, unless prior to that death the election has been revoked and the amount of the contributions that would have been paid under this subsection in the absence of the election is paid to the System, together with interest at the rate of 4% per year from the date the contributions would have been made to the date of payment.
(c) Beginning July 1, 1967, each participant shall contribute 1% of salary towards the cost of automatic increase in annuity provided in Section 2-119.1. These contributions shall be made concurrently with contributions for retirement annuity purposes.
(d) In addition, each participant serving as an officer of the General Assembly shall contribute, for the same purposes and at the same rates as are required of a regular participant, on each additional payment received as an officer. If the participant serves as an officer for at least 2 but less than 4 years, he or she shall contribute an amount equal to the amount that would have been contributed had the participant served as an officer for 4 years. Persons who serve as officers in the 87th General Assembly but cannot receive the additional payment to officers because of the ban on increases in salary during their terms may nonetheless make contributions based on those additional payments for the purpose of having the additional payments included in their highest salary for annuity purposes; however, persons electing to make these additional contributions must also pay an amount representing the corresponding employer contributions, as calculated by the System.
(e) Notwithstanding any other provision of this Article, the required contribution of a participant who first becomes a participant on or after January 1, 2011 shall not exceed the contribution that would be due under this Article if that participant's highest salary for annuity purposes were $106,800, plus any increases in that amount under Section 2-108.1.
(Source: P.A. 96-1490, eff. 1-1-11.)

(40 ILCS 5/2-126.1) (from Ch. 108 1/2, par. 2-126.1)
Sec. 2-126.1. Pickup of contributions.
(a) The State shall pick up the participant contributions required under Section 2-126 for all salary earned after December 31, 1981. The contributions so picked up shall be treated as employer contributions in determining tax treatment under the United States Internal Revenue Code. The State shall pay these participant contributions from the same source of funds which is used in paying salary to the participant. The State may pick up these contributions by a reduction in the cash salary of the participant. If participant contributions are picked up they shall be treated for all purposes of this Article 2 in the same manner as participant contributions that were made prior to the date that the pick up of contributions began.
(b) Subject to the requirements of federal law, a participant may elect to have the employer pick up optional contributions that the participant has elected to pay to the System, and the contributions so picked up shall be treated as employer contributions for the purposes of determining federal tax treatment. The employer shall pick up the contributions by a reduction in the cash salary of the participant and shall pay the contributions from the same fund that is used to pay earnings to the participant. The election to have optional contributions picked up is irrevocable and the optional contributions may not thereafter be prepaid, by direct payment or otherwise. If the provision authorizing the optional contribution requires payment by a stated date (rather than the date of withdrawal or retirement), that requirement shall be deemed to have been satisfied if (i) on or before the stated date the participant executes a valid irrevocable election to have the contributions picked up under this subsection, and (ii) the picked-up contributions are in fact paid to the System as provided in the election.
(Source: P.A. 90-448, eff. 8-16-97; 90-766, eff. 8-14-98.)

(40 ILCS 5/2-126.5)
(This Section was added by P.A. 98-599, which has been held unconstitutional)
Sec. 2-126.5. Use of contributions for health care subsidies. The System shall not use any contribution received by the System under this Article to provide a subsidy for the cost of participation in a retiree health care program.
(Source: P.A. 98-599, eff. 6-1-14.)

(40 ILCS 5/2-127) (from Ch. 108 1/2, par. 2-127)
Sec. 2-127. Board created. The system shall be administered by a board of trustees of 7 members as follows: the President of the Senate, ex officio, or his designee; 2 members of the Senate appointed by the President; 3 members of the House of Representatives appointed by the Speaker; and one person elected from the member annuitants under rules prescribed by the board. Only participants are eligible to serve as board members. Not more than two members of the House of Representatives, and not more than one member of the Senate so appointed shall be of the same political party. Appointed board members shall serve for 2-year terms. If the office of President of the Senate or Speaker of the House is vacant or its incumbent is not a participant, the position of trustee otherwise occupied by such officers shall be deemed vacant and be filled by appointment by the Governor with a member of the Senate or the House, as the case may be. This appointment shall be of the same political party as the vacated position.
Elections for the annuitant member shall be held in January of 1993 and every fourth year thereafter. Nominations and elections shall be conducted in accordance with such procedures as the Board may prescribe. In the event that only one eligible person is nominated, the Board may declare the nominee elected at the close of the nomination period, and need not conduct an election. The annuitant member elected in 1989 shall serve for a term of 4 years beginning February 1, 1989; thereafter, an annuitant member shall serve for a period of 4 years from the February 1st immediately following the date of election, and until a successor is elected and qualified.
Every person designated to serve as a trustee shall take an oath of office and shall thereupon qualify as a trustee. The oath shall state that the person will diligently and honestly administer the affairs of the system, and will not knowingly violate or wilfully permit the violation of any of the provisions of this Article.
(Source: P.A. 86-273; 86-1488.)

(40 ILCS 5/2-128) (from Ch. 108 1/2, par. 2-128)
Sec. 2-128. Board vacancy. A vacancy in the office of an appointed or ex-officio member occurring during the session of the General Assembly shall be filled by appointment for the unexpired term in the manner provided in Section 2-127 for the initial selection of such members. A vacancy occurring during the interim recess of the General Assembly shall be filled by the Governor for the unexpired term.
An annuitant trustee shall be disqualified to serve as trustee upon removal of his or her permanent residence from the State of Illinois.
A vacancy in the office of an annuitant member shall be filled for the unexpired term by the remaining members of the board.
(Source: P.A. 83-1440.)

(40 ILCS 5/2-129) (from Ch. 108 1/2, par. 2-129)
Sec. 2-129. Board voting. Each trustee is entitled to one vote on any action of the board. Not less than 4 concurring votes shall be necessary for action by the board at any meeting. No decision or action shall be effective unless so approved by the board.
(Source: P.A. 83-1440.)

(40 ILCS 5/2-130) (from Ch. 108 1/2, par. 2-130)
Sec. 2-130. Board powers and duties. The board shall have the powers and duties stated in Sections 2-131 through 2-143, in addition to the other powers and duties provided in this Article.
(Source: P.A. 83-1440.)

(40 ILCS 5/2-131) (from Ch. 108 1/2, par. 2-131)
Sec. 2-131. To hold meetings. To hold regular meetings at least twice in each year, and special meetings at such times as are deemed necessary by the board. At least 10 days' notice of each meeting shall be given to each trustee. All meetings shall be open to the public and shall be held in the office of the board.
(Source: P.A. 86-273.)

(40 ILCS 5/2-132) (from Ch. 108 1/2, par. 2-132)
Sec. 2-132. To authorize payments. To consider and pass on all applications for annuities and refunds; to authorize the granting of all annuities and refunds; to suspend any payment or payments, all in accordance with this Article.
(Source: P.A. 83-1440.)

(40 ILCS 5/2-133) (from Ch. 108 1/2, par. 2-133)
Sec. 2-133. To certify interest rate and adopt actuarial tables.
To certify in the records of the board the prescribed interest rate, and to adopt all necessary actuarial tables in accordance with recommendations of the actuary.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/2-134) (from Ch. 108 1/2, par. 2-134)
Sec. 2-134. To certify required State contributions and submit vouchers.
(a) The Board shall certify to the Governor on or before December 15 of each year until December 15, 2011 the amount of the required State contribution to the System for the next fiscal year and shall specifically identify the System's projected State normal cost for that fiscal year. The certification shall include a copy of the actuarial recommendations upon which it is based and shall specifically identify the System's projected State normal cost for that fiscal year.
On or before November 1 of each year, beginning November 1, 2012, the Board shall submit to the State Actuary, the Governor, and the General Assembly a proposed certification of the amount of the required State contribution to the System for the next fiscal year, along with all of the actuarial assumptions, calculations, and data upon which that proposed certification is based. On or before January 1 of each year beginning January 1, 2013, the State Actuary shall issue a preliminary report concerning the proposed certification and identifying, if necessary, recommended changes in actuarial assumptions that the Board must consider before finalizing its certification of the required State contributions. On or before January 15, 2013 and every January 15 thereafter, the Board shall certify to the Governor and the General Assembly the amount of the required State contribution for the next fiscal year. The Board's certification must note any deviations from the State Actuary's recommended changes, the reason or reasons for not following the State Actuary's recommended changes, and the fiscal impact of not following the State Actuary's recommended changes on the required State contribution.
On or before May 1, 2004, the Board shall recalculate and recertify to the Governor the amount of the required State contribution to the System for State fiscal year 2005, taking into account the amounts appropriated to and received by the System under subsection (d) of Section 7.2 of the General Obligation Bond Act.
On or before July 1, 2005, the Board shall recalculate and recertify to the Governor the amount of the required State contribution to the System for State fiscal year 2006, taking into account the changes in required State contributions made by this amendatory Act of the 94th General Assembly.
On or before April 1, 2011, the Board shall recalculate and recertify to the Governor the amount of the required State contribution to the System for State fiscal year 2011, applying the changes made by Public Act 96-889 to the System's assets and liabilities as of June 30, 2009 as though Public Act 96-889 was approved on that date.
By November 1, 2017, the Board shall recalculate and recertify to the State Actuary, the Governor, and the General Assembly the amount of the State contribution to the System for State fiscal year 2018, taking into account the changes in required State contributions made by this amendatory Act of the 100th General Assembly. The State Actuary shall review the assumptions and valuations underlying the Board's revised certification and issue a preliminary report concerning the proposed recertification and identifying, if necessary, recommended changes in actuarial assumptions that the Board must consider before finalizing its certification of the required State contributions. The Board's final certification must note any deviations from the State Actuary's recommended changes, the reason or reasons for not following the State Actuary's recommended changes, and the fiscal impact of not following the State Actuary's recommended changes on the required State contribution.
(b) Beginning in State fiscal year 1996, on or as soon as possible after the 15th day of each month the Board shall submit vouchers for payment of State contributions to the System, in a total monthly amount of one-twelfth of the required annual State contribution certified under subsection (a). From the effective date of this amendatory Act of the 93rd General Assembly through June 30, 2004, the Board shall not submit vouchers for the remainder of fiscal year 2004 in excess of the fiscal year 2004 certified contribution amount determined under this Section after taking into consideration the transfer to the System under subsection (d) of Section 6z-61 of the State Finance Act. These vouchers shall be paid by the State Comptroller and Treasurer by warrants drawn on the funds appropriated to the System for that fiscal year. If in any month the amount remaining unexpended from all other appropriations to the System for the applicable fiscal year (including the appropriations to the System under Section 8.12 of the State Finance Act and Section 1 of the State Pension Funds Continuing Appropriation Act) is less than the amount lawfully vouchered under this Section, the difference shall be paid from the General Revenue Fund under the continuing appropriation authority provided in Section 1.1 of the State Pension Funds Continuing Appropriation Act.
(c) The full amount of any annual appropriation for the System for State fiscal year 1995 shall be transferred and made available to the System at the beginning of that fiscal year at the request of the Board. Any excess funds remaining at the end of any fiscal year from appropriations shall be retained by the System as a general reserve to meet the System's accrued liabilities.
(Source: P.A. 100-23, eff. 7-6-17.)

(40 ILCS 5/2-136) (from Ch. 108 1/2, par. 2-136)
Sec. 2-136. To provide for examination of disability annuitants.
To provide for the examination of disability annuitants at least once each year during the continuance of disability prior to age 60. The examination shall be by one or more licensed physicians designated by the board.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/2-137) (from Ch. 108 1/2, par. 2-137)
Sec. 2-137. To establish an office.
To establish an office or offices with suitable space for the meetings of the board and for the necessary administrative personnel. All books and records shall be kept in such offices.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/2-138) (from Ch. 108 1/2, par. 2-138)
Sec. 2-138. To hire employees.
To appoint a secretary and employ such other actuarial, medical, clerical or other help as shall be required for the efficient administration of the system and to determine and fix their rate of pay.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/2-139) (from Ch. 108 1/2, par. 2-139)
Sec. 2-139. To keep records and accounts. To keep a permanent record of all proceedings of the board, a separate account for each individual member and such additional data as are specified by the actuary as necessary for required calculations and valuations.
(Source: P.A. 83-1440.)

(40 ILCS 5/2-139.1)
Sec. 2-139.1. To request information. To request from any member, annuitant, beneficiary, or employer such information as is necessary for the proper administration of the System.
(Source: P.A. 99-450, eff. 8-24-15.)

(40 ILCS 5/2-140) (from Ch. 108 1/2, par. 2-140)
Sec. 2-140. To have an audit and submit statements.
To have the accounts of the system audited at least biennially by a certified public accountant designated by the Auditor General and to submit an annual statement to the Governor as soon as possible after the end of each fiscal year.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/2-141) (from Ch. 108 1/2, par. 2-141)
Sec. 2-141. To accept gifts.
To accept any gift, grant or bequest of any money or securities. If the grantor specifies the purpose of providing cash benefits for some or all of the participants or annuitants of the system, the gift shall be so used; if no such purpose is designated, the gift shall be used to reduce the costs of the State for providing benefits.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/2-142) (from Ch. 108 1/2, par. 2-142)
Sec. 2-142. To submit individual statement. To submit an individual statement to any participating member upon the member's request. The statement shall show the amount of accumulations to the member's credit as of the latest date practicable.
(Source: P.A. 83-1440.)

(40 ILCS 5/2-143) (from Ch. 108 1/2, par. 2-143)
Sec. 2-143. To establish rules.
To establish rules necessary for the efficient administration of the system.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/2-144) (from Ch. 108 1/2, par. 2-144)
Sec. 2-144. Secretary. The secretary shall be in charge of the administration of the detailed affairs of the system and, in addition to such other powers and duties as are delegated by the board, shall:
(1) Collect and record the receipt of all income of the system, including participants' contributions, State contributions, interest and principal collections on investments as they become due and payable, and other income accruing to the system, and immediately deposit them with the State Treasurer for the account of the system;
(2) Sign vouchers requesting the State Comptroller to draw warrants upon the State Treasurer in accordance with resolutions of the board, authorizing payments of benefits, refunds and expenses out of the funds of the system;
(3) Certify to the State, the names of the persons from whose salary deductions are to be made and the amounts or rates to be so deducted.
(Source: P.A. 83-1440.)

(40 ILCS 5/2-145) (from Ch. 108 1/2, par. 2-145)
Sec. 2-145. Treasurer. The State Treasurer shall be ex-officio the treasurer of the system and shall:
(1) Act as official custodian of the cash and securities of the system and provide adequate safe deposit facilities for the preservation of such securities, and hold such cash and securities subject to the order of the board;
(2) Receive from the secretary all items of cash belonging to the system, including participants' contributions, State contributions, interest and principal on investments and other income accruing to the system, and deposit all such amounts in a special trust fund for the account of the system;
(3) Make payments for purposes specified in this Article upon warrants or direct deposit transmittals of the State Comptroller drawn in accordance with vouchers signed by the secretary pursuant to resolutions of the board;
(4) Submit to the board at least once each month a statement of all receipts for the account of the system and all payments chargeable to the system;
(5) Furnish a corporate surety bond acceptable to the board in such amount as the board shall designate. The bond shall indemnify the board against any loss which may result from any action or omission of the Treasurer or any of the Treasurer's agents. All reasonable charges incidental to the procuring and giving of the bond shall be paid by the board.
Any cash accruing to the system not required for current expenditures by the system shall be transferred to the Illinois State Board of Investment for purposes of investment. Until such transfer is made, those funds shall be invested temporarily by the Treasurer on behalf of the system and interest earned thereon shall be credited to the trust fund of the system.
(Source: P.A. 86-273.)

(40 ILCS 5/2-146) (from Ch. 108 1/2, par. 2-146)
Sec. 2-146. Actuary. The actuary shall be the technical advisor of the board and, in addition to supplying general information on technical matters, shall:
(1) Make an investigation at least once every 3 years

of the mortality, retirement, disability, separation, interest and salary rates and recommend, as a result of each such investigation, the actuarial tables to be adopted; and

(2) Make an annual valuation of the liabilities and

reserves of the system, an annual determination of the amount of the required State contributions, and certify the results thereof to the board.

(Source: P.A. 99-232, eff. 8-3-15.)

(40 ILCS 5/2-147) (from Ch. 108 1/2, par. 2-147)
Sec. 2-147. State Comptroller. The State Comptroller in drawing salary warrants on payroll vouchers for members shall draw such warrants to participants for the salary specified less the member contributions to be deducted, as certified in the vouchers, and shall draw a warrant to the system for the total of the contributions so withheld on each such payroll voucher. The warrant drawn to the system, and the additional copy of the payroll, shall be transmitted immediately to the secretary.
The Comptroller shall draw warrants or prepare direct deposit transmittals upon the State Treasurer payable from the funds of this system for purposes of this Article upon the presentation of vouchers approved by the secretary in accordance with resolutions of the board, and in the exercise of the investment authority, upon presentation of vouchers approved by the director of the Illinois State Board of Investment in accordance with the order and direction of said board.
(Source: P.A. 83-1440.)

(40 ILCS 5/2-148) (from Ch. 108 1/2, par. 2-148)
Sec. 2-148. Speaker of House - President of Senate. The Speaker of the House and the President of the Senate, in the preparation of payroll vouchers for payments of salary to participants, shall indicate in addition to other things: (1) the amount of contributions to be deducted from the salary of each participant included in each voucher, (2) the net amount payable to each participant after such deductions and, (3) the total of all participant contributions so deducted. An additional certified copy of each payroll voucher certified by the State shall be prepared and forwarded along with the original payroll voucher to the State Comptroller for transmittal to the board as herein provided.
(Source: P.A. 83-1440.)

(40 ILCS 5/2-149) (from Ch. 108 1/2, par. 2-149)
Sec. 2-149. Authorization. Each participant shall, by virtue of the payment of the participant contributions paid to the system, receive a vested interest in the refunds provided herein, and in consideration of such vested interest agrees to and authorizes the deductions from salary of all contributions required under this Article.
Payment of salary as prescribed by law, less the required participant contributions, shall, together with the vested rights in the refunds, be a full and complete discharge of all claims of payments for service rendered by a participant during the period covered by any such payment.
(Source: P.A. 83-1440.)

(40 ILCS 5/2-150) (from Ch. 108 1/2, par. 2-150)
Sec. 2-150. Retirement Systems Reciprocal Act. The "Retirement Systems Reciprocal Act", being Article 20 of this Code, is adopted, and made a part of this Article; provided, (1) that where there is a direct conflict in the provisions of such Act and the specific provisions of this Article, the provisions of this Article shall prevail, and (2) that Section 20-131 shall be applicable to this system only if a participant has rendered at least 6 years of service as a member and, (3) that in the case of any participant who would have been eligible to have his or her retirement annuity computed under Section 20-131, the survivor's annuity payable in the event of the participant's death under Section 2-121 to the surviving spouse shall be computed on the basis of the retirement annuity to which the participant would have been entitled under the provisions of Section 20-131 if such computation would result in a greater survivor's annuity.
(Source: P.A. 83-1440.)

(40 ILCS 5/2-151) (from Ch. 108 1/2, par. 2-151)
Sec. 2-151. No compensation. Trustees shall serve without compensation, but shall be reimbursed for reasonable traveling expenses incurred in attending meetings of the board.
(Source: P.A. 83-1440.)

(40 ILCS 5/2-152) (from Ch. 108 1/2, par. 2-152)
Sec. 2-152. No monetary gain on investments. No trustee or employee of the board shall have any direct interest in the income, gains or profits of any investments made in behalf of the system, nor receive any pay or emolument for services in connection with any investment. No trustee or employee of the board shall become an endorser or surety, or in any manner an obligor for money loaned or borrowed from the system. Whoever violates any of the provisions of this Section is guilty of a petty offense.
(Source: P.A. 83-1440.)

(40 ILCS 5/2-153) (from Ch. 108 1/2, par. 2-153)
Sec. 2-153. Undivided interest. The assets of the system shall be invested as one fund, and no particular person, group of persons or entity shall have any right in any specific security or property, or in any item of cash, other than an undivided interest in the whole as specified in this Article.
(Source: P.A. 83-1440.)

(40 ILCS 5/2-154) (from Ch. 108 1/2, par. 2-154)
Sec. 2-154. Assignment. Except as provided in this Article, all moneys in the fund created by this Article, and all securities and other property of the System, and all annuities and other benefits payable under this Article, and all accumulated contributions and other credits of participants in this system, and the right of any person to receive an annuity or other benefit under this Article, or a refund or return of contributions, shall not be subject to judgment, execution, garnishment, attachment or other seizure by process, in bankruptcy or otherwise, nor to sale, pledge, mortgage or other alienation, and shall not be assignable. However, a person receiving an annuity or benefit, or refund or return of contributions, may authorize withholding from such annuity, benefit, refund or return of contributions in accordance with the provisions of the "State Salary and Annuity Withholding Act", approved August 21, 1961, as now or hereafter amended.
The General Assembly finds and declares that the amendment to this Section made by this amendatory Act of 1989 is a clarification of existing law, and an indication of its previous intent in enacting and amending this Section. Notwithstanding Section 1-103.1, application of this amendment shall not be limited to persons in service on or after the effective date of this amendatory Act of 1989.
(Source: P.A. 86-273.)

(40 ILCS 5/2-155) (from Ch. 108 1/2, par. 2-155)
Sec. 2-155. Fraud.
Any person who knowingly makes any false statement, or falsifies or permits to be falsified any record of this system, in any attempt to defraud the system, is guilty of a petty offense.
(Source: P.A. 77-2560.)

(40 ILCS 5/2-155.1)
Sec. 2-155.1. Mistake in benefit. If the System mistakenly sets any benefit at an incorrect amount, it shall recalculate the benefit as soon as may be practicable after the mistake is discovered.
If the benefit was mistakenly set too low, the System shall make a lump sum payment to the recipient of an amount equal to the difference between the benefits that should have been paid and those actually paid.
If the benefit was mistakenly set too high, the System may recover the amount overpaid from the recipient thereof, either directly or by deducting such amount from the remaining benefits payable to the recipient. However, if (1) the amount of the benefit was mistakenly set too high, and (2) the error was undiscovered for 3 years or longer, and (3) the error was not the result of incorrect information supplied by the affected member or beneficiary, then upon discovery of the mistake the benefit shall be adjusted to the correct level, but the recipient of the benefit need not repay to the System the excess amounts received in error.
This Section applies to all mistakes in benefit calculations that occur before, on, or after the effective date of this amendatory Act of the 98th General Assembly.
(Source: P.A. 98-1117, eff. 8-26-14.)

(40 ILCS 5/2-156) (from Ch. 108 1/2, par. 2-156)
Sec. 2-156. Felony conviction. None of the benefits herein provided for shall be paid to any person who is convicted of any felony relating to or arising out of or in connection with his or her service as a member.
None of the benefits provided for in this Article shall be paid to any person who otherwise would receive a survivor benefit who is convicted of any felony relating to or arising out of or in connection with the service of the member from whom the benefit results.
This Section shall not operate to impair any contract or vested right acquired prior to July 11, 1955 under any law or laws continued in this Article, nor to preclude the right to a refund, and for the changes under this amendatory Act of the 100th General Assembly, shall not impair any contract or vested right acquired by a survivor prior to the effective date of this amendatory Act of the 100th General Assembly.
All participants entering service subsequent to July 11, 1955 shall be deemed to have consented to the provisions of this Section as a condition of participation, and all participants entering service subsequent to the effective date of this amendatory Act of the 100th General Assembly shall be deemed to have consented to the provisions of this amendatory Act as a condition of participation.
(Source: P.A. 100-334, eff. 8-25-17.)

(40 ILCS 5/2-157) (from Ch. 108 1/2, par. 2-157)
Sec. 2-157. Administrative review. The provisions of the Administrative Review Law, and all amendments and modifications thereof and the rules adopted pursuant thereto, shall apply to and govern all proceedings for the judicial review of final administrative decisions of the retirement board provided for under this Article. The term "administrative decision" is as defined in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 82-783.)

(40 ILCS 5/2-158) (from Ch. 108 1/2, par. 2-158)
Sec. 2-158. General provisions and savings clause.
The provisions of Article 1 and Article 23 of this Code apply to this Article as though such provisions were fully set forth in this Article as a part thereof.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/2-160) (from Ch. 108 1/2, par. 2-160)
Sec. 2-160. Savings clause. The repeal or amendment of any Section or provision of this Article by this amendatory Act of 1984 shall not affect or impair any pensions, benefits, rights or credits accrued or in effect prior thereto.
(Source: P.A. 83-1440.)

(40 ILCS 5/2-161) (from Ch. 108 1/2, par. 2-161)
Sec. 2-161. Application of amendments. The amendments to Sections 2-119.1 and 2-126 of this Code made by this amendatory Act of 1993 shall apply to persons who are active contributors to this System on or after November 30, 1992. A person who was an active contributor to the System on November 30, 1992 but is no longer an active contributor may apply for any additional benefits authorized by those amendments until 60 days after the effective date of this amendatory Act of 1993; if the person is an annuitant, the resulting increase in annuity shall begin to accrue on the first day of the month following the month in which application for the benefit and any required contribution are received by the System.
(Source: P.A. 87-1265.)

(40 ILCS 5/2-162)
(Text of Section WITH the changes made by P.A. 98-599, which has been held unconstitutional)
Sec. 2-162. Application and expiration of new benefit increases.
(a) As used in this Section, "new benefit increase" means an increase in the amount of any benefit provided under this Article, or an expansion of the conditions of eligibility for any benefit under this Article, that results from an amendment to this Code that takes effect after the effective date of this amendatory Act of the 94th General Assembly. "New benefit increase", however, does not include any benefit increase resulting from the changes made to this Article by this amendatory Act of the 98th General Assembly.
(b) Notwithstanding any other provision of this Code or any subsequent amendment to this Code, every new benefit increase is subject to this Section and shall be deemed to be granted only in conformance with and contingent upon compliance with the provisions of this Section.
(c) The Public Act enacting a new benefit increase must identify and provide for payment to the System of additional funding at least sufficient to fund the resulting annual increase in cost to the System as it accrues.
Every new benefit increase is contingent upon the General Assembly providing the additional funding required under this subsection. The Commission on Government Forecasting and Accountability shall analyze whether adequate additional funding has been provided for the new benefit increase and shall report its analysis to the Public Pension Division of the Department of Insurance. A new benefit increase created by a Public Act that does not include the additional funding required under this subsection is null and void. If the Public Pension Division determines that the additional funding provided for a new benefit increase under this subsection is or has become inadequate, it may so certify to the Governor and the State Comptroller and, in the absence of corrective action by the General Assembly, the new benefit increase shall expire at the end of the fiscal year in which the certification is made.
(d) Every new benefit increase shall expire 5 years after its effective date or on such earlier date as may be specified in the language enacting the new benefit increase or provided under subsection (c). This does not prevent the General Assembly from extending or re-creating a new benefit increase by law.
(e) Except as otherwise provided in the language creating the new benefit increase, a new benefit increase that expires under this Section continues to apply to persons who applied and qualified for the affected benefit while the new benefit increase was in effect and to the affected beneficiaries and alternate payees of such persons, but does not apply to any other person, including without limitation a person who continues in service after the expiration date and did not apply and qualify for the affected benefit while the new benefit increase was in effect.
(Source: P.A. 98-599, eff. 6-1-14.)

(Text of Section WITHOUT the changes made by P.A. 98-599, which has been held unconstitutional)
Sec. 2-162. Application and expiration of new benefit increases.
(a) As used in this Section, "new benefit increase" means an increase in the amount of any benefit provided under this Article, or an expansion of the conditions of eligibility for any benefit under this Article, that results from an amendment to this Code that takes effect after the effective date of this amendatory Act of the 94th General Assembly.
(b) Notwithstanding any other provision of this Code or any subsequent amendment to this Code, every new benefit increase is subject to this Section and shall be deemed to be granted only in conformance with and contingent upon compliance with the provisions of this Section.
(c) The Public Act enacting a new benefit increase must identify and provide for payment to the System of additional funding at least sufficient to fund the resulting annual increase in cost to the System as it accrues.
Every new benefit increase is contingent upon the General Assembly providing the additional funding required under this subsection. The Commission on Government Forecasting and Accountability shall analyze whether adequate additional funding has been provided for the new benefit increase and shall report its analysis to the Public Pension Division of the Department of Financial and Professional Regulation. A new benefit increase created by a Public Act that does not include the additional funding required under this subsection is null and void. If the Public Pension Division determines that the additional funding provided for a new benefit increase under this subsection is or has become inadequate, it may so certify to the Governor and the State Comptroller and, in the absence of corrective action by the General Assembly, the new benefit increase shall expire at the end of the fiscal year in which the certification is made.
(d) Every new benefit increase shall expire 5 years after its effective date or on such earlier date as may be specified in the language enacting the new benefit increase or provided under subsection (c). This does not prevent the General Assembly from extending or re-creating a new benefit increase by law.
(e) Except as otherwise provided in the language creating the new benefit increase, a new benefit increase that expires under this Section continues to apply to persons who applied and qualified for the affected benefit while the new benefit increase was in effect and to the affected beneficiaries and alternate payees of such persons, but does not apply to any other person, including without limitation a person who continues in service after the expiration date and did not apply and qualify for the affected benefit while the new benefit increase was in effect.
(Source: P.A. 94-4, eff. 6-1-05.)

(40 ILCS 5/2-163)
Sec. 2-163. Termination of plan. Upon plan termination, a participant's interest in the pension fund will be nonforfeitable.
(Source: P.A. 98-1117, eff. 8-26-14.)

(40 ILCS 5/2-165)
Sec. 2-165. (Repealed).
(Source: P.A. 98-599, eff. 6-1-14. Repealed by P.A. 100-23, eff. 7-6-17.)

(40 ILCS 5/2-166)
Sec. 2-166. (Repealed).
(Source: P.A. 98-599, eff. 6-1-14. Repealed by P.A. 100-23, eff. 7-6-17.)



Article 3 - Police Pension Fund - Municipalities 500,000 And Under

(40 ILCS 5/Art. 3 heading)

(40 ILCS 5/3-101) (from Ch. 108 1/2, par. 3-101)
Sec. 3-101. Creation of fund. In each municipality, as defined in Section 3-103, the city council or the board of trustees, as the case may be, shall establish and administer a police pension fund, as prescribed in this Article, for the benefit of its police officers and of their surviving spouses, children, and certain other dependents. The duty of the corporate authorities of a municipality to establish and administer a police pension fund shall be suspended during any period during which the fund is dissolved under Section 3-144.6 of this Code.
(Source: P.A. 97-99, eff. 1-1-12.)

(40 ILCS 5/3-102) (from Ch. 108 1/2, par. 3-102)
Sec. 3-102. Terms defined. The terms used in this Article have the meanings ascribed to them in Sections 3-103 through 3-108.3, except when the context otherwise requires.
(Source: P.A. 90-507, eff. 8-22-97.)

(40 ILCS 5/3-103) (from Ch. 108 1/2, par. 3-103)
Sec. 3-103. Municipality. "Municipality": (1) Any city, village or incorporated town of 5,000 or more but less than 500,000 inhabitants, as determined from the United States Government statistics or a census taken at any time by the city, village or incorporated town and (2) any city, village or incorporated town of less than 5,000 inhabitants which, by referendum held under Section 3-145 adopts this Article.
(Source: P.A. 83-1440.)

(40 ILCS 5/3-105) (from Ch. 108 1/2, par. 3-105)
Sec. 3-105. Board. "Board": The board of trustees of the police pension fund of a municipality as established in Section 3-128.
(Source: P.A. 83-1440.)

(40 ILCS 5/3-105.1) (from Ch. 108 1/2, par. 3-105.1)
Sec. 3-105.1. Deferred Pensioner. "Deferred Pensioner": a police officer who has retired having accumulated enough creditable service to qualify for a pension, but who has not attained the required age.
(Source: P.A. 84-1010.)

(40 ILCS 5/3-105.2)
Sec. 3-105.2. Self-Managed Plan. "Self-managed plan": The defined contribution retirement program established for eligible employees under Section 3-109.3. The self-managed plan includes disability benefits as provided in Sections 3-114.1, 3-114.2, 3-114.3, and 3-114.6 (but disregarding disability retirement annuities under Section 3-116.1). The self-managed plan does not include any retirement annuities, death benefits, or survivors insurance benefits payable directly from the fund under Section 3-111, 3-111.1, 3-112, 3-114.1, 3-114.2, 3-114.3, 3-114.6, or 3-116.1 or any refunds determined under Section 3-124.
(Source: P.A. 91-939, eff. 2-1-01.)

(40 ILCS 5/3-106) (from Ch. 108 1/2, par. 3-106)
Sec. 3-106. Police officer, officer. "Police officer" or "officer": Any person who (1) is appointed to the police force of a police department and sworn and commissioned to perform police duties; and (2) within 3 months after receiving his or her first appointment and, if reappointed, within 3 months thereafter, or as otherwise provided in Section 3-109, makes written application to the board to come under the provisions of this Article.
Police officers serving initial probationary periods, if otherwise eligible, shall be police officers within the meaning of this Section.
(Source: P.A. 89-52, eff. 6-30-95.)

(40 ILCS 5/3-107) (from Ch. 108 1/2, par. 3-107)
Sec. 3-107. Gender. "Gender": The masculine gender whenever used in this Article includes the female gender unless manifestly inconsistent with the context.
(Source: P.A. 83-1440.)

(40 ILCS 5/3-108) (from Ch. 108 1/2, par. 3-108)
Sec. 3-108. Child or children. "Child" or "children": "Child" or "children" includes a police officer's natural and legally adopted children.
(Source: P.A. 95-279, eff. 1-1-08.)

(40 ILCS 5/3-108.1) (from Ch. 108 1/2, par. 3-108.1)
Sec. 3-108.1. Dependent parent. "Dependent parent": A parent who furnishes satisfactory proof that the deceased police officer at the time of his or her death was the sole support of the parent or that the parent was the dependent of the deceased police officer for federal income tax purposes.
(Source: P.A. 83-1440.)

(40 ILCS 5/3-108.2)
Sec. 3-108.2. Participant. "Participant": A police officer or deferred pensioner of a pension fund, or a beneficiary of the pension fund.
(Source: P.A. 90-507, eff. 8-22-97.)

(40 ILCS 5/3-108.3)
Sec. 3-108.3. Beneficiary. "Beneficiary": A person receiving benefits from a pension fund, including, but not limited to, retired pensioners, disabled pensioners, their surviving spouses, minor children, disabled children, and dependent parents. If a special needs trust as described in Section 1396p(d)(4) of Title 42 of the United States Code, as amended from time to time, has been established for a disabled adult child, then the special needs trust may stand in lieu of the disabled adult child as a beneficiary for the purposes of this Article.
(Source: P.A. 96-1143, eff. 7-21-10.)

(40 ILCS 5/3-109) (from Ch. 108 1/2, par. 3-109)
Sec. 3-109. Persons excluded.
(a) The following persons shall not be eligible to participate in a fund created under this Article:
(1) part-time police officers, special police

officers, night watchmen, temporary employees, traffic guards or so-called auxiliary police officers specially appointed to aid or direct traffic at or near schools or public functions, or to aid in civil defense, municipal parking lot attendants, clerks or other civilian employees of a police department who perform clerical duties exclusively;

(2) any police officer who fails to pay the

contributions required under Section 3-125.1, computed (i) for funds established prior to August 5, 1963, from the date the municipality established the fund or the date of a police officer's first appointment (including an appointment on probation), whichever is later, or (ii) for funds established after August 5, 1963, from the date, as determined from the statistics or census provided in Section 3-103, the municipality became subject to this Article by attaining the minimum population or by referendum, or the date of a police officer's first appointment (including an appointment on probation), whichever is later, and continuing during his or her entire service as a police officer; and

(3) any person who has elected under Section 3-109.1

to participate in the Illinois Municipal Retirement Fund rather than in a fund established under this Article, without regard to whether the person continues to be employed as chief of police or is employed in some other rank or capacity within the police department, unless the person has lawfully rescinded that election.

(b) A police officer who is reappointed shall, before being declared eligible to participate in the pension fund, repay to the fund as required by Section 3-124 any refund received thereunder.
(c) Any person otherwise qualified to participate who was excluded from participation by reason of the age restriction removed by Public Act 79-1165 may elect to participate by making a written application to the Board before January 1, 1990. Persons so electing shall begin participation on the first day of the month following the date of application. Such persons may also elect to establish creditable service for periods of employment as a police officer during which they did not participate by paying into the police pension fund, before January 1, 1990, the amount that the person would have contributed had deductions from salary been made for such purpose at the time such service was rendered, together with interest thereon at 6% per annum from the time such service was rendered until the date the payment is made.
(d) A person otherwise qualified to participate who was excluded from participation by reason of the fitness requirement removed by this amendatory Act of 1995 may elect to participate by making a written application to the Board before July 1, 1996. Persons so electing shall begin participation on the first day of the month following the month in which the application is received by the Board. These persons may also elect to establish creditable service for periods of employment as a police officer during which they did not participate by paying into the police pension fund, before January 1, 1997, the amount that the person would have contributed had deductions from salary been made for this purpose at the time the service was rendered, together with interest thereon at 6% per annum, compounded annually, from the time the service was rendered until the date of payment.
(e) A person employed by the Village of Shiloh who is otherwise qualified to participate and was excluded from participation by reason of his or her failure to make written application to the Board within 3 months after receiving his or her first appointment or reappointment as required under Section 3-106 may elect to participate by making a written application to the Board before July 1, 2008. Persons so electing shall begin participation on the first day of the month following the month in which the application is received by the Board. These persons may also elect to establish creditable service for periods of employment as a police officer during which they did not participate by paying into the police pension fund, before January 1, 2009, the amount that the person would have contributed had deductions from salary been made for this purpose at the time the service was rendered, together with interest thereon at 6% per annum, compounded annually, from the time the service was rendered until the date of payment. The Village of Shiloh must pay to the System the corresponding employer contributions, plus interest.
(f) A person who has entered into a personal services contract to perform police duties for the Village of Bartonville on or before the effective date of this amendatory Act of the 96th General Assembly may be appointed as an officer in the Village of Bartonville within 6 months after the effective date of this amendatory Act, but shall be excluded from participating under this Article.
(g) A person employed by the Village of Glen Carbon who is otherwise qualified to participate and was excluded from participation by reason of his or her failure to make written application to the Board within 3 months after receiving his or her first appointment or reappointment as required under Section 3-106 may elect to participate by making a written application to the Board before January 1, 2011. Persons so electing shall begin participation on the first day of the month following the month in which the application is received by the Board. These persons may also elect to establish creditable service for periods of employment as a police officer during which they did not participate by paying into the police pension fund, before July 1, 2011, (i) employee contributions that the person would have contributed had deductions from salary been made for this purpose at the time the service was rendered, (ii) employer contributions that the employer would have contributed had deductions from salary been made for this purpose at the time the service was rendered, plus (iii) interest on items (i) and (ii) at the actuarially assumed interest rate, compounded annually, from the time the service was rendered until the date of payment.
(Source: P.A. 95-483, eff. 8-28-07; 96-775, eff. 8-28-09; 96-1252, eff. 7-23-10.)

(40 ILCS 5/3-109.1) (from Ch. 108 1/2, par. 3-109.1)
Sec. 3-109.1. Chief of police.
(a) Except as provided in subsection (a-5), beginning January 1, 1990, any person who is employed as the chief of police of a "participating municipality" as defined in Section 7-106 of this Code, may elect to participate in the Illinois Municipal Retirement Fund rather than in a fund created under this Article 3. Except as provided in subsection (b), this election shall be irrevocable, and shall be filed in writing with the Board of the Illinois Municipal Retirement Fund.
(a-5) On or after January 1, 2019, a person may not elect to participate in the Illinois Municipal Retirement Fund with respect to his or her employment as the chief of police of a participating municipality, unless that person became a participating employee in the Illinois Municipal Retirement Fund before January 1, 2019.
(b) Until January 1, 1999, a chief of police who has elected under this Section to participate in IMRF rather than a fund created under this Article may elect to rescind that election and transfer his or her participation to the police pension fund established under this Article by the employing municipality. The chief must notify the boards of trustees of both funds in writing of his or her decision to rescind the election and transfer participation. A chief of police who transfers participation under this subsection (b) shall not be deemed ineligible to participate in the police pension fund by reason of having failed to apply within the 3-month period specified in Section 3-106.
(Source: P.A. 100-281, eff. 8-24-17.)

(40 ILCS 5/3-109.2)
Sec. 3-109.2. Retirement Program Elections.
(a) For the purposes of this Section and Section 3-109.3:
"Eligible employee" means a police officer who is hired on or within one year after the effective date of the self-managed plan established under Section 3-109.3.
"Ineligible employee" means a police officer who is hired before or more than one year after that effective date.
(b) Each eligible employee may elect to participate in the self-managed plan with respect to all periods of covered employment occurring on and after the effective date of the eligible employee's election. The election must be made in writing, in the manner prescribed by the fund, and within 6 months after the later of (i) the date upon which the self-managed plan takes effect or (ii) the date of hire.
The election, once made, is irrevocable. If an employee terminates employment after making the election, then upon his or her subsequent re-employment under this Article with the same municipality, the original election shall automatically be reinstated.
A police officer who does not elect to participate in the self-managed plan within the permitted time shall participate in the defined benefit plan otherwise provided under this Article.
The employer shall not remit contributions to the fund on behalf of an eligible employee until the earlier of the expiration of the employee's 6-month election period or the date on which the employee submits a properly completed election to the employer or to the fund.
(c) Each eligible employee shall be provided with written information prepared or prescribed by the fund, describing the employee's retirement program choices. The eligible employee shall be offered an opportunity to receive counseling from the fund prior to making his or her election. This counseling may consist of videotaped materials, group presentations, individual consultation with an employee or authorized representative of the fund in person or by telephone or other electronic means, or any combination of these methods.
(Source: P.A. 91-939, eff. 2-1-01.)

(40 ILCS 5/3-109.3)
Sec. 3-109.3. Self-managed plan.
(a) Purpose. The General Assembly finds that it is important for municipalities to be able to attract and retain the most qualified police officers and that in order to attract and retain these police officers, municipalities should have the flexibility to provide a defined contribution plan as an alternative for eligible employees who elect not to participate in a defined benefit retirement program provided under this Article. Accordingly, a self-managed plan shall be provided, which shall offer participating employees the opportunity to accumulate assets for retirement through a combination of employee and employer contributions that may be invested in mutual funds, collective investment funds, or other investment products and used to purchase annuity contracts, either fixed or variable, or a combination thereof. The plan must be qualified under the Internal Revenue Code of 1986.
(b) Study by Commission; Adoption of plan. The Illinois Pension Laws Commission (or its successor, the Commission on Government Forecasting and Accountability) shall study and evaluate the creation of a statewide self-managed plan for eligible employees under this Article. The Commission shall report its findings and recommendations to the General Assembly no later than January 1, 2002.
In accordance with the recommendations of the Commission and any action taken by the General Assembly in response to those recommendations, a statewide self-managed plan shall be adopted for eligible employees under this Article. The self-managed plan shall take effect as specified in the plan, but in no event earlier than July 1, 2002 or the date of its approval by the U.S. Internal Revenue Service, whichever occurs later.
The self-managed plan shall include a plan document and shall provide for the adoption of such rules and procedures as are necessary or desirable for the administration of the self-managed plan. Consistent with fiduciary duty to the participants and beneficiaries of the self-managed plan, it may provide for delegation of suitable aspects of plan administration to companies authorized to do business in this State.
(c) Selection of service providers and funding vehicles. The principal administrator of the self-managed plan shall solicit proposals to provide administrative services and funding vehicles for the self-managed plan from insurance and annuity companies and mutual fund companies, banks, trust companies, or other financial institutions authorized to do business in this State. In reviewing the proposals received and approving and contracting with no fewer than 2 and no more than 7 companies, the principal administrator shall consider, among other things, the following criteria:
(1) the nature and extent of the benefits that would

be provided to the participants;

(2) the reasonableness of the benefits in relation to

the premium charged;

(3) the suitability of the benefits to the needs and

interests of the participating employees and the employer;

(4) the ability of the company to provide benefits

under the contract and the financial stability of the company; and

(5) the efficacy of the contract in the recruitment

and retention of employees.

The principal administrator shall periodically review each approved company. A company may continue to provide administrative services and funding vehicles for the self-managed plan only so long as it continues to be an approved company under contract with the principal administrator.
(d) Employee Direction. Employees who are participating in the program must be allowed to direct the transfer of their account balances among the various investment options offered, subject to applicable contractual provisions. The participant shall not be deemed a fiduciary by reason of providing such investment direction. A person who is a fiduciary shall not be liable for any loss resulting from such investment direction and shall not be deemed to have breached any fiduciary duty by acting in accordance with that direction. The self-managed plan does not guarantee any of the investments in the employee's account balances.
(e) Participation. An eligible employee must make a written election in accordance with the provisions of Section 3-109.2 and the procedures established under the self-managed plan. Participation in the self-managed plan by an eligible employee who elects to participate in the self-managed plan shall begin on the first day of the first pay period following the later of the date the employee's election is filed with the fund or the employer, but in no event sooner than the effective date of the self-managed plan.
A police officer who has elected to participate in the self-managed plan under this Section must continue participation while employed in an eligible position, and may not participate in any other retirement program administered by the municipality while employed as a police officer by that municipality. Participation in the self-managed plan under this Section shall constitute membership in an Article 3 pension fund.
(f) No Duplication of Service Credit. Notwithstanding any other provision of this Article, a police officer may not purchase or receive service or service credit applicable to any other retirement program administered by a fund under this Article for any period during which the police officer was a participant in the self-managed plan established under this Section.
(g) Contributions. The self-managed plan shall be funded by contributions from participants in the self-managed plan and employer contributions as provided in this Section.
The contribution rate for a participant in the self-managed plan under this Section shall be a minimum of 10% of his or her salary. This required contribution shall be made as an "employer pick-up" under Section 414(h) of the Internal Revenue Code of 1986 or any successor Section thereof. An employee may make additional contributions to the self-managed plan in accordance with the terms of the plan.
The self-managed plan shall provide for employer contributions to be credited to each self-managed plan participant at a rate of 10% of the participating employee's salary, less the amount of the employer contribution used to provide disability benefits for the employee. The amounts so credited shall be paid into the participant's self-managed plan accounts in the manner prescribed by the plan.
An amount of employer contribution, not exceeding 1.5% of the participating employee's salary, shall be used for the purpose of providing disability benefits to the participating employee. Prior to the beginning of each plan year under the self-managed plan, the principal administrator shall determine, as a percentage of salary, the amount of employer contributions to be allocated during that plan year for providing disability benefits for employees in the self-managed plan.
(h) Vesting; Withdrawal; Return to Service. A participant in the self-managed plan becomes fully vested in the employer contributions credited to his or her account in the self-managed plan on the earliest to occur of the following:
(1) completion of 6 years of service with the

municipality; or

(2) the death of the participating employee while

employed by the municipality, if the participant has completed at least 1.5 years of service.

A participant in the self-managed plan who receives a distribution of his or her vested amounts from the self-managed plan upon or after termination of employment shall forfeit all service credit and accrued rights in the fund of his or her employer; if subsequently re-employed, the participant shall be considered a new employee. If a former participant again becomes a participating employee and continues as such for at least 2 years, all such rights, service credit, and previous status as a participant shall be restored upon repayment of the amount of the distribution without interest.
(i) Benefit amounts. If a participating employee who is fully vested in employer contributions terminates employment, the participating employee shall be entitled to a benefit which is based on the account values attributable to both employer and employee contributions and any investment return thereon.
If a participating employee who is not fully vested in employer contributions terminates employment, the employee shall be entitled to a benefit based on the account values attributable to the employee's contributions and any investment return thereon, plus the following percentage of employer contributions and any investment return thereon: 20% after the second year; 40% after the third year; 60% after the fourth year; 80% after the fifth year; and 100% after the sixth year. The remainder of employer contributions and investment return thereon shall be forfeited. Any employer contributions that are forfeited shall be held in escrow by the company investing those contributions and shall be used as directed by the municipality for future allocations of employer contributions or for the restoration of amounts previously forfeited by former participants who again become participating employees.
(Source: P.A. 93-632, eff. 2-1-04; 93-1067, eff. 1-15-05.)

(40 ILCS 5/3-109.4)
Sec. 3-109.4. Defined contribution plan for certain police officers.
(a) Each municipality shall establish a defined contribution plan that aggregates police officer and employer contributions in individual accounts used for retirement. The defined contribution plan, including both police officer and employer contributions, established by the municipality must, at a minimum: meet the safe harbor provisions of the Internal Revenue Code of 1986, as amended; be a qualified plan under the Internal Revenue Code of 1986, as amended; and comply with all other applicable laws, rules, and regulations. Contributions shall vest immediately upon deposit in the police officer's account.
A police officer who participates in the defined contribution plan under this Section may not earn creditable service or otherwise participate in the defined benefit plan offered by his or her employing municipality, except as an annuitant in another fund or as a survivor, while he or she is a participant in the defined contribution plan. The defined contribution plan under this Section shall not be construed to be a pension, annuity, or other defined benefit under this Code.
(b) If a police officer who has more than 10 years of creditable service in a fund enters active service with a different municipality, he or she may elect to participate in the defined contribution plan under this Section in lieu of the defined benefit plan.
A police officer who has elected under this subsection to participate in the defined contribution plan may, in writing, rescind that election in accordance with the rules of the board. Any employer contributions, and the earnings thereon, shall remain vested in the police officer's account. A police officer who rescinds the election may begin participating in the defined benefit plan on the first day of the month following the rescission.
(c) As used in this Section, "defined benefit plan" means the retirement plan available to police officers under this Article who do not participate in the defined contribution plan under this Section.
(Source: P.A. 100-281, eff. 8-24-17.)

(40 ILCS 5/3-110) (from Ch. 108 1/2, par. 3-110)
Sec. 3-110. Creditable service.
(a) "Creditable service" is the time served by a police officer as a member of a regularly constituted police force of a municipality. In computing creditable service furloughs without pay exceeding 30 days shall not be counted, but all leaves of absence for illness or accident, regardless of length, and all periods of disability retirement for which a police officer has received no disability pension payments under this Article shall be counted.
(a-5) Up to 3 years of time during which the police officer receives a disability pension under Section 3-114.1, 3-114.2, 3-114.3, or 3-114.6 shall be counted as creditable service, provided that (i) the police officer returns to active service after the disability for a period at least equal to the period for which credit is to be established and (ii) the police officer makes contributions to the fund based on the rates specified in Section 3-125.1 and the salary upon which the disability pension is based. These contributions may be paid at any time prior to the commencement of a retirement pension. The police officer may, but need not, elect to have the contributions deducted from the disability pension or to pay them in installments on a schedule approved by the board. If not deducted from the disability pension, the contributions shall include interest at the rate of 6% per year, compounded annually, from the date for which service credit is being established to the date of payment. If contributions are paid under this subsection (a-5) in excess of those needed to establish the credit, the excess shall be refunded. This subsection (a-5) applies to persons receiving a disability pension under Section 3-114.1, 3-114.2, 3-114.3, or 3-114.6 on the effective date of this amendatory Act of the 91st General Assembly, as well as persons who begin to receive such a disability pension after that date.
(b) Creditable service includes all periods of service in the military, naval or air forces of the United States entered upon while an active police officer of a municipality, provided that upon applying for a permanent pension, and in accordance with the rules of the board, the police officer pays into the fund the amount the officer would have contributed if he or she had been a regular contributor during such period, to the extent that the municipality which the police officer served has not made such contributions in the officer's behalf. The total amount of such creditable service shall not exceed 5 years, except that any police officer who on July 1, 1973 had more than 5 years of such creditable service shall receive the total amount thereof.
(b-5) Creditable service includes all periods of service in the military, naval, or air forces of the United States entered upon before beginning service as an active police officer of a municipality, provided that, in accordance with the rules of the board, the police officer pays into the fund the amount the police officer would have contributed if he or she had been a regular contributor during such period, plus an amount determined by the Board to be equal to the municipality's normal cost of the benefit, plus interest at the actuarially assumed rate calculated from the date the employee last became a police officer under this Article. The total amount of such creditable service shall not exceed 2 years.
(c) Creditable service also includes service rendered by a police officer while on leave of absence from a police department to serve as an executive of an organization whose membership consists of members of a police department, subject to the following conditions: (i) the police officer is a participant of a fund established under this Article with at least 10 years of service as a police officer; (ii) the police officer received no credit for such service under any other retirement system, pension fund, or annuity and benefit fund included in this Code; (iii) pursuant to the rules of the board the police officer pays to the fund the amount he or she would have contributed had the officer been an active member of the police department; (iv) the organization pays a contribution equal to the municipality's normal cost for that period of service; and (v) for all leaves of absence under this subsection (c), including those beginning before the effective date of this amendatory Act of the 97th General Assembly, the police officer continues to remain in sworn status, subject to the professional standards of the public employer or those terms established in statute.
(d)(1) Creditable service also includes periods of

service originally established in another police pension fund under this Article or in the Fund established under Article 7 of this Code for which (i) the contributions have been transferred under Section 3-110.7 or Section 7-139.9 and (ii) any additional contribution required under paragraph (2) of this subsection has been paid in full in accordance with the requirements of this subsection (d).

(2) If the board of the pension fund to which

creditable service and related contributions are transferred under Section 7-139.9 determines that the amount transferred is less than the true cost to the pension fund of allowing that creditable service to be established, then in order to establish that creditable service the police officer must pay to the pension fund, within the payment period specified in paragraph (3) of this subsection, an additional contribution equal to the difference, as determined by the board in accordance with the rules and procedures adopted under paragraph (6) of this subsection. If the board of the pension fund to which creditable service and related contributions are transferred under Section 3-110.7 determines that the amount transferred is less than the true cost to the pension fund of allowing that creditable service to be established, then the police officer may elect (A) to establish that creditable service by paying to the pension fund, within the payment period specified in paragraph (3) of this subsection (d), an additional contribution equal to the difference, as determined by the board in accordance with the rules and procedures adopted under paragraph (6) of this subsection (d) or (B) to have his or her creditable service reduced by an amount equal to the difference between the amount transferred under Section 3-110.7 and the true cost to the pension fund of allowing that creditable service to be established, as determined by the board in accordance with the rules and procedures adopted under paragraph (6) of this subsection (d).

(3) Except as provided in paragraph (4), the

additional contribution that is required or elected under paragraph (2) of this subsection (d) must be paid to the board (i) within 5 years from the date of the transfer of contributions under Section 3-110.7 or 7-139.9 and (ii) before the police officer terminates service with the fund. The additional contribution may be paid in a lump sum or in accordance with a schedule of installment payments authorized by the board.

(4) If the police officer dies in service before

payment in full has been made and before the expiration of the 5-year payment period, the surviving spouse of the officer may elect to pay the unpaid amount on the officer's behalf within 6 months after the date of death, in which case the creditable service shall be granted as though the deceased police officer had paid the remaining balance on the day before the date of death.

(5) If the additional contribution that is required

or elected under paragraph (2) of this subsection (d) is not paid in full within the required time, the creditable service shall not be granted and the police officer (or the officer's surviving spouse or estate) shall be entitled to receive a refund of (i) any partial payment of the additional contribution that has been made by the police officer and (ii) those portions of the amounts transferred under subdivision (a)(1) of Section 3-110.7 or subdivisions (a)(1) and (a)(3) of Section 7-139.9 that represent employee contributions paid by the police officer (but not the accumulated interest on those contributions) and interest paid by the police officer to the prior pension fund in order to reinstate service terminated by acceptance of a refund.

At the time of paying a refund under this item (5),

the pension fund shall also repay to the pension fund from which the contributions were transferred under Section 3-110.7 or 7-139.9 the amount originally transferred under subdivision (a)(2) of that Section, plus interest at the rate of 6% per year, compounded annually, from the date of the original transfer to the date of repayment. Amounts repaid to the Article 7 fund under this provision shall be credited to the appropriate municipality.

Transferred credit that is not granted due to failure

to pay the additional contribution within the required time is lost; it may not be transferred to another pension fund and may not be reinstated in the pension fund from which it was transferred.

(6) The Public Employee Pension Fund Division of the

Department of Insurance shall establish by rule the manner of making the calculation required under paragraph (2) of this subsection, taking into account the appropriate actuarial assumptions; the police officer's service, age, and salary history; the level of funding of the pension fund to which the credits are being transferred; and any other factors that the Division determines to be relevant. The rules may require that all calculations made under paragraph (2) be reported to the Division by the board performing the calculation, together with documentation of the creditable service to be transferred, the amounts of contributions and interest to be transferred, the manner in which the calculation was performed, the numbers relied upon in making the calculation, the results of the calculation, and any other information the Division may deem useful.

(e)(1) Creditable service also includes periods of

service originally established in the Fund established under Article 7 of this Code for which the contributions have been transferred under Section 7-139.11.

(2) If the board of the pension fund to which

creditable service and related contributions are transferred under Section 7-139.11 determines that the amount transferred is less than the true cost to the pension fund of allowing that creditable service to be established, then the amount of creditable service the police officer may establish under this subsection (e) shall be reduced by an amount equal to the difference, as determined by the board in accordance with the rules and procedures adopted under paragraph (3) of this subsection.

(3) The Public Pension Division of the Department of

Financial and Professional Regulation shall establish by rule the manner of making the calculation required under paragraph (2) of this subsection, taking into account the appropriate actuarial assumptions; the police officer's service, age, and salary history; the level of funding of the pension fund to which the credits are being transferred; and any other factors that the Division determines to be relevant. The rules may require that all calculations made under paragraph (2) be reported to the Division by the board performing the calculation, together with documentation of the creditable service to be transferred, the amounts of contributions and interest to be transferred, the manner in which the calculation was performed, the numbers relied upon in making the calculation, the results of the calculation, and any other information the Division may deem useful.

(4) Until January 1, 2010, a police officer who

transferred service from the Fund established under Article 7 of this Code under the provisions of Public Act 94-356 may establish additional credit, but only for the amount of the service credit reduction in that transfer, as calculated under paragraph (3) of this subsection (e). This credit may be established upon payment by the police officer of an amount to be determined by the board, equal to (1) the amount that would have been contributed as employee and employer contributions had all of the service been as an employee under this Article, plus interest thereon at the rate of 6% per year, compounded annually from the date of service to the date of transfer, less (2) the total amount transferred from the Article 7 Fund, plus (3) interest on the difference at the rate of 6% per year, compounded annually, from the date of the transfer to the date of payment. The additional service credit is allowed under this amendatory Act of the 95th General Assembly notwithstanding the provisions of Article 7 terminating all transferred credits on the date of transfer.

(Source: P.A. 96-297, eff. 8-11-09; 96-1260, eff. 7-23-10; 97-651, eff. 1-5-12.)

(40 ILCS 5/3-110.2) (from Ch. 108 1/2, par. 3-110.2)
Sec. 3-110.2. Transfer of creditable service to General Assembly Retirement System. (a) An active member of the General Assembly Retirement System may apply to transfer his or her credits and creditable service accumulated in any police pension fund under this Article to the General Assembly Retirement System. Such transfer shall be made forthwith. Payment by the police pension fund to the General Assembly Retirement System shall be made at the same time and shall consist of:
(1) the amounts credited to the applicant, through employee contributions on the date of transfer; and
(2) municipality contributions equal to the accumulated employee contributions as determined under subparagraph (1) above. Participation in the police pension fund shall terminate on the date of transfer.
(b) An active member of the General Assembly may reinstate service and creditable service terminated upon receipt of a refund, by payment to the fund of the amount of the refund together with interest thereon at the rate of 6% per year to the date of payment.
(Source: P.A. 83-1440.)

(40 ILCS 5/3-110.3) (from Ch. 108 1/2, par. 3-110.3)
Sec. 3-110.3. Transfer to IMRF.
(a) Any person who has made an election under Section 3-109.1, and until July 1, 1993, any active member of the Illinois Municipal Retirement Fund who is a county clerk, may apply for transfer of his creditable service accumulated in any police pension fund under this Article to the Illinois Municipal Retirement Fund. The creditable service shall be transferred upon payment by the police pension fund to the Illinois Municipal Retirement Fund of an amount equal to:
(1) the amounts accumulated to the credit of the

applicant on the books of the fund on the date of transfer; and

(2) employer contributions in an amount equal to the

amount determined under subparagraph (1); and

(3) any interest paid by the applicant in order to

reinstate service.

Participation in this Fund shall terminate on the date of transfer.
(b) Any person who has made an election under Section 3-109.1, and until July 1, 1993, any such county clerk, may reinstate service which was terminated by receipt of a refund, by payment to the police pension fund of the amount of the refund with interest thereon at the rate of 6% per year, compounded annually, from the date of refund to the date of payment.
(Source: P.A. 86-273; 87-1265.)

(40 ILCS 5/3-110.4) (from Ch. 108 1/2, par. 3-110.4)
Sec. 3-110.4. Transfer of creditable service to Article 8, 9 or 13 fund.
(a) Any city officer as defined in Section 8-243.2 of this Code, any county officer elected by vote of the people who is a participant in a pension fund established under Article 9 of this Code, any chief of the County Police Department or undersheriff of the County Sheriff's Department who has elected under subparagraph (j) of Section 9-128.1 to be included within the provisions of Section 9-128.1 of Article 9 of this Code, and any elected sanitary district commissioner who is a participant in a pension fund established under Article 13 of this Code, may apply to transfer his or her credits and creditable service accumulated in any police pension fund established under this Article to such Article 8, 9 or 13 fund. Such transfer shall be made forthwith. Payment by the police pension fund to the Article 8, 9 or 13 fund shall be made at the same time and shall consist of:
(1) the amounts credited to the applicant through

employee contributions on the date of transfer; and

(2) municipality contributions equal to the

accumulated employee contributions as determined under item (1) above.

Participation in the police pension fund shall terminate on the date of transfer.
(b) Any such elected city officer, county officer, chief of the County Police Department, undersheriff of the County Sheriff's Department, or sanitary district commissioner may reinstate credits and creditable service terminated upon receipt of a refund, by payment to the fund of the amount of the refund together with interest thereon at the rate of 6% per year, compounded annually from the date of refund to the date of payment.
(Source: P.A. 89-643, eff. 8-9-96.)

(40 ILCS 5/3-110.5) (from Ch. 108 1/2, par. 3-110.5)
Sec. 3-110.5. Transfer to Article 14 system.
(a) Until January 1, 1990, any active member of the State Employees' Retirement System who is a State policeman and until July 1, 1998, any active member of the State Employees' Retirement System who is a security employee of the Department of Corrections may apply for transfer of his or her creditable service accumulated in any police pension fund under this Article to the State Employees' Retirement System. Such creditable service shall be transferred only upon payment by such police pension fund to the State Employees' Retirement System of an amount equal to:
(1) the amounts accumulated to the credit of the

applicant on the books of the fund on the date of transfer; and

(2) employer contributions in an amount equal to the

amount determined under subparagraph (1); and

(3) any interest paid by the applicant in order to

reinstate service.

Participation in this Fund shall terminate on the date of transfer.
(b) Until January 1, 1990, any such State policeman and until July 1, 1998, any such security employee of the Department of Corrections may reinstate service which was terminated by receipt of a refund, by payment to the police pension fund of the amount of the refund with interest thereon at the rate of 6% per year, compounded annually, from the date of refund to the date of payment.
(Source: P.A. 90-32, eff. 6-27-97.)

(40 ILCS 5/3-110.6) (from Ch. 108 1/2, par. 3-110.6)
Sec. 3-110.6. Transfer to Article 14 System.
(a) Any active member of the State Employees' Retirement System who is a State policeman, an investigator for the Secretary of State, a conservation police officer, an investigator for the Office of the Attorney General, an investigator for the Department of Revenue, an investigator for the Office of the State's Attorneys Appellate Prosecutor, or a controlled substance inspector may apply for transfer of some or all of his or her creditable service accumulated in any police pension fund under this Article to the State Employees' Retirement System in accordance with Section 14-110. The creditable service shall be transferred only upon payment by the police pension fund to the State Employees' Retirement System of an amount equal to:
(1) the amounts accumulated to the credit of the

applicant for the service to be transferred on the books of the fund on the date of transfer; and

(2) employer contributions in an amount equal to the

amount determined under subparagraph (1); and

(3) any interest paid by the applicant in order to

reinstate service to be transferred.

Participation in the police pension fund with respect to the service to be transferred shall terminate on the date of transfer.
(b) Any person applying to transfer service under this Section may reinstate service that was terminated by receipt of a refund, by paying to the police pension fund the amount of the refund with interest thereon at the actuarially assumed rate of interest, compounded annually, from the date of refund to the date of payment.
(Source: P.A. 95-530, eff. 8-28-07; 96-745, eff. 8-25-09.)

(40 ILCS 5/3-110.7)
Sec. 3-110.7. Transfer between Article 3 funds.
(a) An active member of a pension fund established under this Article may apply for transfer to that fund of his or her creditable service and related contributions accumulated in any other police pension fund established under this Article, except that a police officer may not transfer creditable service under this Section from a pension fund unless (i) the police officer actively served in the police department under that fund for at least 2 years, (ii) the police officer actively served in the police department under that fund for less than 2 years but was laid off or otherwise involuntarily terminated for a reason other than the fault of the officer, or (iii) the police officer was not in service in the police department under that fund on or after the effective date of this Section. Upon receiving the application, that other pension fund shall transfer to the pension fund in which the applicant currently participates an amount equal to:
(1) the amounts actually contributed by or on behalf

of the applicant to the fund as employee contributions (including any interest paid by the applicant in order to reinstate service), plus interest on those amounts at the rate of 6% per year, compounded annually, from the date of contribution to the date of transfer; plus

(2) an amount representing employer contributions,

equal to the total amount determined under subdivision (1).

Participation in that other pension fund shall terminate on the date of transfer.
(b) An active member of a pension fund established under this Article may reinstate service in any other pension fund established under this Article that was terminated by receipt of a refund, by paying to that other pension fund the amount of the refund plus interest thereon at the rate of 6% per year, compounded annually, from the date of refund to the date of payment.
(Source: P.A. 90-460, eff. 8-17-97.)

(40 ILCS 5/3-110.8)
Sec. 3-110.8. Transfer to IMRF.
(a) Until 60 days after the effective date of this amendatory Act of the 97th General Assembly, any active member of the Illinois Municipal Retirement Fund may apply to transfer up to 10 years of creditable service in a police pension fund under this Article to the Illinois Municipal Retirement Fund. The creditable service shall be transferred upon payment by the police pension fund to the Illinois Municipal Retirement Fund of an amount equal to:
(1) the amounts accumulated to the credit of the

applicant on the books of the fund on the date of transfer; and

(2) employer contributions in an amount equal to the

amount determined under subparagraph (1); and

(3) any interest paid by the applicant in order to

reinstate service.

Creditable service transferred to the Illinois Municipal Retirement Fund under this Section shall terminate on the date of the transfer.
(b) Until 60 days after the effective date of this amendatory Act of the 97th General Assembly, any active member of the Illinois Municipal Retirement Fund may reinstate all or any portion of his or her service that was terminated by receipt of a refund, by payment to the police pension fund of the amount of the refund with interest thereon at the actuarially assumed rate, compounded annually, from the date of refund to the date of payment.
(Source: P.A. 97-273, eff. 8-8-11.)

(40 ILCS 5/3-110.9)
Sec. 3-110.9. Transfer to Article 9.
(a) Until 6 months after the effective date of this amendatory Act of the 95th General Assembly, any active member of a pension fund established under Article 9 of this Code may apply for transfer of up to 6 years of his or her creditable service accumulated in any police pension fund under this Article to the Article 9 fund. Such creditable service shall be transferred only upon payment by such police pension fund to the Article 9 fund of an amount equal to:
(1) the amounts accumulated to the credit of the

applicant on the books of the fund on the date of transfer; and

(2) employer contributions in an amount equal to the

amount determined under subparagraph (1); and

(3) any interest paid by the applicant in order to

reinstate service.

Participation in the police pension fund shall terminate on the date of transfer.
(b) Until 6 months after the effective date of this amendatory Act of the 95th General Assembly, any active member of an Article 9 fund may reinstate service that was terminated by receipt of a refund, by payment to the police pension fund of the amount of the refund with interest thereon at the rate of 6% per year, compounded annually, from the date of refund to the date of payment.
(Source: P.A. 95-504, eff. 8-28-07; 95-876, eff. 8-21-08.)

(40 ILCS 5/3-110.10)
Sec. 3-110.10. Transfer from Article 7. Until January 1, 2009, a person may transfer to a fund established under this Article up to 8 years of creditable service accumulated under Article 7 of this Code upon payment to the fund of an amount to be determined by the board, equal to (i) the difference between the amount of employee and employer contributions transferred to the fund under Section 7-139.11 and the amounts that would have been contributed had such contributions been made at the rates applicable to an employee under this Article, plus (ii) interest thereon at the actuarially assumed rate, compounded annually, from the date of service to the date of payment.
(Source: P.A. 95-530, eff. 8-28-07; 95-876, eff. 8-21-08; 95-1036, eff. 2-17-09.)

(40 ILCS 5/3-110.11)
Sec. 3-110.11. Transfer of creditable service from Article 5 fund. For a period of 60 days after the effective date of this Section, a person may transfer to a fund established under this Article up to 10 years of creditable service accumulated under Article 5 of this Code upon payment to the fund of an amount to be determined by the board, equal to (i) the difference between the amount of employee and employer contributions transferred to the fund under Section 5-237.5 and the amounts that would have been contributed had such contributions been made at the rates applicable to an employee under this Article, plus (ii) interest thereon at the actuarially assumed rate, compounded annually, from the date of service to the date of payment.
(Source: P.A. 97-326, eff. 8-12-11.)

(40 ILCS 5/3-110.12)
Sec. 3-110.12. Transfer to Article 4 fund.
(a) At any time during the 6 months following the effective date of this Section, an active member of an Article 4 firefighters' pension fund may apply for transfer to that fund of up to 6 years of his or her creditable service accumulated in the police pension fund under this Article that is administered by the same unit of local government if that active member was not subject to disciplinary action when he or she terminated employment with that police department. The creditable service shall be transferred upon payment by the police pension fund to the Article 4 fund of an amount equal to:
(1) the amounts accumulated to the credit of the

applicant on the books of the fund on the date of transfer for the service to be transferred; and

(2) employer contributions in an amount equal to the

amount determined under item (1); and

(3) any interest paid by the applicant in order to

reinstate service.

Participation in the police pension fund with respect to the transferred creditable service shall terminate on the date of transfer.
(b) At the time of applying for transfer of creditable service under this Section, an active member of an Article 4 firefighters' pension fund may, for the purpose of that transfer, reinstate creditable service that was terminated by receipt of a refund, by payment to the police pension fund of the amount of the refund with interest thereon at the rate of 6% per year, compounded annually, from the date of the refund to the date of payment.
(Source: P.A. 100-544, eff. 11-8-17.)

(40 ILCS 5/3-111) (from Ch. 108 1/2, par. 3-111)
Sec. 3-111. Pension.
(a) A police officer age 50 or more with 20 or more years of creditable service, who is not a participant in the self-managed plan under Section 3-109.3 and who is no longer in service as a police officer, shall receive a pension of 1/2 of the salary attached to the rank held by the officer on the police force for one year immediately prior to retirement or, beginning July 1, 1987 for persons terminating service on or after that date, the salary attached to the rank held on the last day of service or for one year prior to the last day, whichever is greater. The pension shall be increased by 2.5% of such salary for each additional year of service over 20 years of service through 30 years of service, to a maximum of 75% of such salary.
The changes made to this subsection (a) by this amendatory Act of the 91st General Assembly apply to all pensions that become payable under this subsection on or after January 1, 1999. All pensions payable under this subsection that began on or after January 1, 1999 and before the effective date of this amendatory Act shall be recalculated, and the amount of the increase accruing for that period shall be payable to the pensioner in a lump sum.
(a-5) No pension in effect on or granted after June 30, 1973 shall be less than $200 per month. Beginning July 1, 1987, the minimum retirement pension for a police officer having at least 20 years of creditable service shall be $400 per month, without regard to whether or not retirement occurred prior to that date. If the minimum pension established in Section 3-113.1 is greater than the minimum provided in this subsection, the Section 3-113.1 minimum controls.
(b) A police officer mandatorily retired from service due to age by operation of law, having at least 8 but less than 20 years of creditable service, shall receive a pension equal to 2 1/2% of the salary attached to the rank he or she held on the police force for one year immediately prior to retirement or, beginning July 1, 1987 for persons terminating service on or after that date, the salary attached to the rank held on the last day of service or for one year prior to the last day, whichever is greater, for each year of creditable service.
A police officer who retires or is separated from service having at least 8 years but less than 20 years of creditable service, who is not mandatorily retired due to age by operation of law, and who does not apply for a refund of contributions at his or her last separation from police service, shall receive a pension upon attaining age 60 equal to 2.5% of the salary attached to the rank held by the police officer on the police force for one year immediately prior to retirement or, beginning July 1, 1987 for persons terminating service on or after that date, the salary attached to the rank held on the last day of service or for one year prior to the last day, whichever is greater, for each year of creditable service.
(c) A police officer no longer in service who has at least one but less than 8 years of creditable service in a police pension fund but meets the requirements of this subsection (c) shall be eligible to receive a pension from that fund equal to 2.5% of the salary attached to the rank held on the last day of service under that fund or for one year prior to that last day, whichever is greater, for each year of creditable service in that fund. The pension shall begin no earlier than upon attainment of age 60 (or upon mandatory retirement from the fund by operation of law due to age, if that occurs before age 60) and in no event before the effective date of this amendatory Act of 1997.
In order to be eligible for a pension under this subsection (c), the police officer must have at least 8 years of creditable service in a second police pension fund under this Article and be receiving a pension under subsection (a) or (b) of this Section from that second fund. The police officer need not be in service on or after the effective date of this amendatory Act of 1997.
(d) Notwithstanding any other provision of this Article, the provisions of this subsection (d) apply to a person who is not a participant in the self-managed plan under Section 3-109.3 and who first becomes a police officer under this Article on or after January 1, 2011.
A police officer age 55 or more who has 10 or more years of service in that capacity shall be entitled at his option to receive a monthly pension for his service as a police officer computed by multiplying 2.5% for each year of such service by his or her final average salary.
The pension of a police officer who is retiring after attaining age 50 with 10 or more years of creditable service shall be reduced by one-half of 1% for each month that the police officer's age is under age 55.
The maximum pension under this subsection (d) shall be 75% of final average salary.
For the purposes of this subsection (d), "final average salary" means the average monthly salary obtained by dividing the total salary of the police officer during the 96 consecutive months of service within the last 120 months of service in which the total salary was the highest by the number of months of service in that period.
Beginning on January 1, 2011, for all purposes under this Code (including without limitation the calculation of benefits and employee contributions), the annual salary based on the plan year of a member or participant to whom this Section applies shall not exceed $106,800; however, that amount shall annually thereafter be increased by the lesser of (i) 3% of that amount, including all previous adjustments, or (ii) one-half the annual unadjusted percentage increase (but not less than zero) in the consumer price index-u for the 12 months ending with the September preceding each November 1, including all previous adjustments.
(Source: P.A. 96-1495, eff. 1-1-11.)

(40 ILCS 5/3-111.1) (from Ch. 108 1/2, par. 3-111.1)
Sec. 3-111.1. Increase in pension.
(a) Except as provided in subsection (e), the monthly pension of a police officer who retires after July 1, 1971, and prior to January 1, 1986, shall be increased, upon either the first of the month following the first anniversary of the date of retirement if the officer is 60 years of age or over at retirement date, or upon the first day of the month following attainment of age 60 if it occurs after the first anniversary of retirement, by 3% of the originally granted pension and by an additional 3% of the originally granted pension in January of each year thereafter.
(b) The monthly pension of a police officer who retired from service with 20 or more years of service, on or before July 1, 1971, shall be increased in January of the year following the year of attaining age 65 or in January of 1972, if then over age 65, by 3% of the originally granted pension for each year the police officer received pension payments. In each January thereafter, he or she shall receive an additional increase of 3% of the original pension.
(c) The monthly pension of a police officer who retires on disability or is retired for disability shall be increased in January of the year following the year of attaining age 60, by 3% of the original grant of pension for each year he or she received pension payments. In each January thereafter, the police officer shall receive an additional increase of 3% of the original pension.
(d) The monthly pension of a police officer who retires after January 1, 1986, shall be increased, upon either the first of the month following the first anniversary of the date of retirement if the officer is 55 years of age or over, or upon the first day of the month following attainment of age 55 if it occurs after the first anniversary of retirement, by 1/12 of 3% of the originally granted pension for each full month that has elapsed since the pension began, and by an additional 3% of the originally granted pension in January of each year thereafter.
The changes made to this subsection (d) by this amendatory Act of the 91st General Assembly apply to all initial increases that become payable under this subsection on or after January 1, 1999. All initial increases that became payable under this subsection on or after January 1, 1999 and before the effective date of this amendatory Act shall be recalculated and the additional amount accruing for that period, if any, shall be payable to the pensioner in a lump sum.
(e) Notwithstanding the provisions of subsection (a), upon the first day of the month following (1) the first anniversary of the date of retirement, or (2) the attainment of age 55, or (3) July 1, 1987, whichever occurs latest, the monthly pension of a police officer who retired on or after January 1, 1977 and on or before January 1, 1986, and did not receive an increase under subsection (a) before July 1, 1987, shall be increased by 3% of the originally granted monthly pension for each full year that has elapsed since the pension began, and by an additional 3% of the originally granted pension in each January thereafter. The increases provided under this subsection are in lieu of the increases provided in subsection (a).
(f) Notwithstanding the other provisions of this Section, beginning with increases granted on or after July 1, 1993, the second and all subsequent automatic annual increases granted under subsection (a), (b), (d), or (e) of this Section shall be calculated as 3% of the amount of pension payable at the time of the increase, including any increases previously granted under this Section, rather than 3% of the originally granted pension amount. Section 1-103.1 does not apply to this subsection (f).
(g) Notwithstanding any other provision of this Article, the monthly pension of a person who first becomes a police officer under this Article on or after January 1, 2011 shall be increased on the January 1 occurring either on or after the attainment of age 60 or the first anniversary of the pension start date, whichever is later. Each annual increase shall be calculated at 3% or one-half the annual unadjusted percentage increase (but not less than zero) in the consumer price index-u for the 12 months ending with the September preceding each November 1, whichever is less, of the originally granted pension. If the annual unadjusted percentage change in the consumer price index-u for a 12-month period ending in September is zero or, when compared with the preceding period, decreases, then the pension shall not be increased.
For the purposes of this subsection (g), "consumer price index-u" means the index published by the Bureau of Labor Statistics of the United States Department of Labor that measures the average change in prices of goods and services purchased by all urban consumers, United States city average, all items, 1982-84 = 100. The new amount resulting from each annual adjustment shall be determined by the Public Pension Division of the Department of Insurance and made available to the boards of the pension funds.
(Source: P.A. 96-1495, eff. 1-1-11.)

(40 ILCS 5/3-112) (from Ch. 108 1/2, par. 3-112)
Sec. 3-112. Pension to survivors.
(a) Upon the death of a police officer entitled to a pension under Section 3-111, the surviving spouse shall be entitled to the pension to which the police officer was then entitled. Upon the death of the surviving spouse, or upon the remarriage of the surviving spouse if that remarriage terminates the surviving spouse's eligibility under Section 3-121, the police officer's unmarried children who are under age 18 or who are dependent because of physical or mental disability shall be entitled to equal shares of such pension. If there is no eligible surviving spouse and no eligible child, the dependent parent or parents of the officer shall be entitled to receive or share such pension until their death or marriage or remarriage after the death of the police officer.
Notwithstanding any other provision of this Article, for a person who first becomes a police officer under this Article on or after January 1, 2011, the pension to which the surviving spouse, children, or parents are entitled under this subsection (a) shall be in the amount of 66 2/3% of the police officer's earned pension at the date of death. Nothing in this subsection (a) shall act to diminish the survivor's benefits described in subsection (e) of this Section.
Notwithstanding any other provision of this Article, the monthly pension of a survivor of a person who first becomes a police officer under this Article on or after January 1, 2011 shall be increased on the January 1 after attainment of age 60 by the recipient of the survivor's pension and each January 1 thereafter by 3% or one-half the annual unadjusted percentage increase (but not less than zero) in the consumer price index-u for the 12 months ending with the September preceding each November 1, whichever is less, of the originally granted survivor's pension. If the annual unadjusted percentage change in the consumer price index-u for a 12-month period ending in September is zero or, when compared with the preceding period, decreases, then the survivor's pension shall not be increased.
For the purposes of this subsection (a), "consumer price index-u" means the index published by the Bureau of Labor Statistics of the United States Department of Labor that measures the average change in prices of goods and services purchased by all urban consumers, United States city average, all items, 1982-84 = 100. The new amount resulting from each annual adjustment shall be determined by the Public Pension Division of the Department of Insurance and made available to the boards of the pension funds.
(b) Upon the death of a police officer while in service, having at least 20 years of creditable service, or upon the death of a police officer who retired from service with at least 20 years of creditable service, whether death occurs before or after attainment of age 50, the pension earned by the police officer as of the date of death as provided in Section 3-111 shall be paid to the survivors in the sequence provided in subsection (a) of this Section.
(c) Upon the death of a police officer while in service, having at least 10 but less than 20 years of service, a pension of 1/2 of the salary attached to the rank or ranks held by the officer for one year immediately prior to death shall be payable to the survivors in the sequence provided in subsection (a) of this Section. If death occurs as a result of the performance of duty, the 10 year requirement shall not apply and the pension to survivors shall be payable after any period of service.
(d) Beginning July 1, 1987, a minimum pension of $400 per month shall be paid to all surviving spouses, without regard to the fact that the death of the police officer occurred prior to that date. If the minimum pension established in Section 3-113.1 is greater than the minimum provided in this subsection, the Section 3-113.1 minimum controls.
(e) The pension of the surviving spouse of a police officer who dies (i) on or after January 1, 2001, (ii) without having begun to receive either a retirement pension payable under Section 3-111 or a disability pension payable under Section 3-114.1, 3-114.2, 3-114.3, or 3-114.6, and (iii) as a result of sickness, accident, or injury incurred in or resulting from the performance of an act of duty shall not be less than 100% of the salary attached to the rank held by the deceased police officer on the last day of service, notwithstanding any provision in this Article to the contrary.
(Source: P.A. 96-1495, eff. 1-1-11.)

(40 ILCS 5/3-113.1)
Sec. 3-113.1. Minimum retirement, survivor, and disability pensions.
(a) Beginning January 1, 1999, the minimum retirement pension payable to a police officer with 20 or more years of creditable service, the minimum disability pension payable under Section 3-114.1, 3-114.2, 3-114.3, or 3-114.6, and the minimum surviving spouse's pension shall be $600 per month, without regard to whether the police officer was in service on or after the effective date of this amendatory Act of the 91st General Assembly.
In the case of a pensioner whose pension began before the effective date of this amendatory Act and is subject to increase under this subsection (a), the pensioner shall be entitled to a lump sum payment of the amount of that increase accruing from January 1, 1999 (or the date the pension began, if later) to the effective date of this amendatory Act.
(b) Beginning January 1, 2000, the minimum retirement pension payable to a police officer with 20 or more years of creditable service, the minimum disability pension payable under Section 3-114.1, 3-114.2, 3-114.3, or 3-114.6, and the minimum surviving spouse's pension shall be $800 per month, without regard to whether the police officer was in service on or after the effective date of this amendatory Act of the 91st General Assembly.
(c) Beginning January 1, 2001, the minimum retirement pension payable to a police officer with 20 or more years of creditable service, the minimum disability pension payable under Section 3-114.1, 3-114.2, 3-114.3, or 3-114.6, and the minimum surviving spouse's pension shall be $1000 per month, without regard to whether the police officer was in service on or after the effective date of this amendatory Act of the 91st General Assembly.
(d) This Section does not grant a pension to any surviving spouse who is not otherwise eligible to receive a pension under this Article.
(e) No survivor benefits are payable to a participant in the self-managed plan.
(Source: P.A. 91-466, eff. 8-6-99; 91-939, eff. 2-1-01.)

(40 ILCS 5/3-113.2)
Sec. 3-113.2. Dependent beneficiaries; payment to trust. Any benefit to be received by or paid to a dependent beneficiary may be received by or paid to a trust established for such dependent beneficiary if the dependent beneficiary is living at the time such benefit would be received by or paid to such trust.
(Source: P.A. 96-484, eff. 8-14-09.)

(40 ILCS 5/3-114.1) (from Ch. 108 1/2, par. 3-114.1)
Sec. 3-114.1. Disability pension - Line of duty.
(a) If a police officer as the result of sickness, accident or injury incurred in or resulting from the performance of an act of duty, is found to be physically or mentally disabled for service in the police department, so as to render necessary his or her suspension or retirement from the police service, the police officer shall be entitled to a disability retirement pension equal to the greatest of (1) 65% of the salary attached to the rank on the police force held by the officer at the date of suspension of duty or retirement, (2) the retirement pension that the police officer would be eligible to receive if he or she retired (but not including any automatic annual increase in that retirement pension), or (3) the pension provided under subsection (d), if applicable.
A police officer shall be considered "on duty" while on any assignment approved by the chief of the police department of the municipality he or she serves, whether the assignment is within or outside the municipality.
(b) If a police officer on disability pension dies while still disabled, the disability pension shall continue to be paid to his or her survivors in the sequence provided in Section 3-112.
(c) From and after July 1, 1987, any pension payable under this Section shall be at least $400 per month, without regard to the fact that the disability or death of the police officer occurred prior to that date. If the minimum pension established in Section 3-113.1 is greater than the minimum provided in this Section, the Section 3-113.1 minimum controls.
(d) A disabled police officer who (1) is receiving a pension under this Section on the effective date of this amendatory Act of the 91st General Assembly, (2) files with the Fund, within 30 days after that effective date and annually thereafter while the pension remains payable, a written application for the benefits of this subsection, including an affidavit stating that the applicant has not earned any income from gainful employment during the most recently concluded tax year and a copy of his or her most recent Illinois income tax return, (3) has service credit in the Fund for at least 7 years of active duty, and (4) has been receiving the pension under this Section for a period which, when added to the officer's total service credit in the Fund, equals at least 20 years, shall be eligible to receive an annual noncompounded increase in his or her pension under this Section, equal to 3% of the original pension.
The Fund may take appropriate steps to verify the applicant's disability and earnings status, and for this purpose may request from the Department of Revenue a certified copy of the applicant's Illinois income tax return for any year for which a benefit under this Section is payable or has been paid.
The annual increase shall accrue on each anniversary of the initial pension payment date, for so long as the pension remains payable to the disabled police officer and the required annual application is made, except that the annual increases under this subsection shall cease if the disabled police officer earns income from gainful employment. Within 60 days after accepting an initial application under this subsection, the Fund shall pay to the disabled police officer, in a lump sum without interest, the amounts resulting from the annual increases that have accrued retroactively.
This subsection is not limited to persons in active service on or after its effective date, but it applies only to a pension that is payable under this Section to a disabled police officer (rather than a survivor). Upon the death of the disabled police officer, the annuity payable under this Section to his or her survivors shall include any annual increases previously received, but no additional increases shall accrue under this subsection.
(Source: P.A. 91-939, eff. 2-1-01.)

(40 ILCS 5/3-114.2) (from Ch. 108 1/2, par. 3-114.2)
Sec. 3-114.2. Disability pension - Not on duty. A police officer who becomes disabled as a result of any cause other than the performance of an act of duty, and who is found to be physically or mentally disabled so as to render necessary his or her suspension or retirement from police service in the police department, shall be entitled to a disability pension of 50% of the salary attached to the officer's rank on the police force at the date of suspension of duty or retirement.
If a police officer on disability pension dies while still disabled, the disability pension shall continue to be paid to the officer's survivors in the sequence provided in Section 3-112.
From and after July 1, 1987, any pension payable under this Section shall be at least $400 per month, without regard to the fact that the disability or death of the police officer occurred prior to that date. If the minimum pension established in Section 3-113.1 is greater than the minimum provided in this Section, the Section 3-113.1 minimum controls.
(Source: P.A. 91-939, eff. 2-1-01.)

(40 ILCS 5/3-114.3) (from Ch. 108 1/2, par. 3-114.3)
Sec. 3-114.3. Heart attack or stroke suffered in performance of duties. Any police officer who suffers a heart attack or stroke as a result of the performance and discharge of police duty shall be considered as having been injured in the performance of an act of duty and shall be eligible for the benefits provided under this Article for police officers injured in the performance of an act of duty or, if applicable, the benefits provided in Section 3-114.6.
(Source: P.A. 90-766, eff. 8-14-98; 91-939, eff. 2-1-01.)

(40 ILCS 5/3-114.4) (from Ch. 108 1/2, par. 3-114.4)
Sec. 3-114.4. Return to active duty after disability. A police officer who receives a disability pension under Section 3-114.1, 3-114.2, or 3-114.6 for more than 2 years and who returns to active duty must remain in active police service for at least 5 years before becoming eligible for a disability pension greater than the pension paid for the prior disability.
(Source: P.A. 90-766, eff. 8-14-98.)

(40 ILCS 5/3-114.5) (from Ch. 108 1/2, par. 3-114.5)
Sec. 3-114.5. Reduction of disability and survivor's benefits for corresponding benefits payable under Workers' Compensation and Workers' Occupational Diseases Acts. (a) Whenever a person is entitled to a disability or survivor's benefit under this Article and to benefits under the Workers' Compensation Act or the Workers' Occupational Diseases Act for the same injury or disease, the benefits payable under this Article shall be reduced by an amount computed in accordance with subsection (b) of this Section. There shall be no reduction, however, for any of the following: payments for medical, surgical and hospital services, non-medical remedial care and treatment rendered in accordance with a religious method of healing recognized by the laws of this State and for artificial appliances; payments made for scheduled losses for the loss of or permanent and complete or permanent and partial loss of the use of any bodily member or the body taken as a whole under subdivision (d)2 or subsection (e) of Section 8 of the Workers' Compensation Act or Section 7 of the Workers' Occupational Diseases Act; payments made for statutorily prescribed losses under subdivision (d)2 of Section 8 of the Workers' Compensation Act or Section 7 of the Workers' Occupational Diseases Act; and that portion of the payments which is utilized to pay attorneys' fees and the costs of securing the workers' compensation benefits under either the Workers' Compensation Act or Workers' Occupational Diseases Act.
(b) The reduction prescribed by this Section shall be computed as follows:
(1) In the event that a person entitled to benefits under this Article incurs costs or attorneys' fees in order to establish his entitlement, the reduction prescribed by this Section shall itself be reduced by the amount of such costs and attorneys' fees.
(2) If the benefits deductible under this Section are stated in a weekly amount, the monthly amount for the purpose of this Section shall be 52 times the weekly amount, divided by 12.
(Source: P.A. 84-1472.)

(40 ILCS 5/3-114.6)
Sec. 3-114.6. Occupational disease disability pension.
(a) This Section applies only to police officers who are employed by a municipality with a combined police and fire department and who have regular firefighting duties in addition to their law enforcement duties.
(b) The General Assembly finds that service in a police department that also has firefighting duties requires officers to perform unusual tasks in times of stress and danger; that officers are subject to exposure to extreme heat or extreme cold in certain seasons while performing their duties; that they are required to work in the midst of and are subject to heavy smoke fumes and carcinogenic, poisonous, toxic, or chemical gases from fires; and that these conditions exist and arise out of or in the course of employment.
(c) An active officer with 5 or more years of creditable service who is found to be unable to perform his or her duties in the department by reason of heart disease, stroke, tuberculosis, or any disease of the lungs or respiratory tract, resulting from service as an officer, is entitled to an occupational disease disability pension during any period of such disability for which he or she has no right to receive salary.
An active officer who has completed 5 or more years of service and is unable to perform his or her duties in the department by reason of a disabling cancer, which develops or manifests itself during a period while the officer is in the service of the department, is entitled to receive an occupational disease disability benefit during any period of such disability for which he or she does not have a right to receive salary. In order to receive this occupational disease disability benefit, (i) the cancer must be of a type that may be caused by exposure to heat, radiation, or a known carcinogen as defined by the International Agency for Research on Cancer and (ii) the cancer must (and is rebuttably presumed to) arise as a result of service as an officer.
An officer who, after the effective date of this amendatory Act of 1998, enters the service of a combined police and fire department and has regular firefighting duties shall be examined by one or more practicing physicians appointed by the board. If the examination discloses impairment of the heart, lungs, or respiratory tract, or the existence of cancer, the officer shall not be entitled to an occupational disease disability pension under this Section unless and until a subsequent examination reveals no such impairment or cancer.
The occupational disease disability pension shall be equal to the greater of 65% of the salary attached to the rank held by the officer at the time of his or her removal from the municipality's department payroll or (2) the retirement pension that the police officer would be eligible to receive if he or she retired (but not including any automatic annual increase in that retirement pension).
The occupational disease disability pension is payable to the officer during the period of the disability. If the disability ceases before the death of the officer, the disability pension payable under this Section shall also cease and the officer thereafter shall receive such pension benefits as are provided in accordance with other provisions of this Article.
If an officer dies while still disabled and receiving a disability pension under this Section, the disability pension shall continue to be paid to the officer's survivors in the sequence provided in Section 3-112.
(Source: P.A. 90-766, eff. 8-14-98; 91-939, eff. 2-1-01.)

(40 ILCS 5/3-115) (from Ch. 108 1/2, par. 3-115)
Sec. 3-115. Certificate of disability. A disability pension shall not be paid unless there is filed with the board certificates of the police officer's disability, subscribed and sworn to by the police officer if not under legal disability, or by a representative if the officer is under legal disability, and by the police surgeon (if there be one) and 3 practicing physicians selected by the board. The board may require other evidence of disability. Medical examination of a police officer retired for disability shall be made at least once each year prior to attainment of age 50, as verification of the continuance of disability for service as a police officer. No examination shall be required after age 50.
(Source: P.A. 83-1440.)

(40 ILCS 5/3-116) (from Ch. 108 1/2, par. 3-116)
Sec. 3-116. Examination and emergency service. A police officer whose duty is suspended because of disability may be summoned to appear before the board, and to submit to an examination to determine fitness for duty. The officer shall abide by the board's decision. If a police officer retired for disability, except one who voluntarily retires after 20 years' service, is found upon medical examination to have recovered from disability, the board shall certify to the chief of police that the member is no longer disabled and is able to resume the duties of his or her position. In case of emergency, a disabled police officer may be assigned to and shall perform such duty without right to compensation as the chief of police or chief officer of the municipality may direct.
(Source: P.A. 83-1440.)

(40 ILCS 5/3-116.1) (from Ch. 108 1/2, par. 3-116.1)
Sec. 3-116.1. Disability pension option. A police officer age 50 or older who is receiving a disability pension may by written application to the board, elect the disability pension option if the period during which a disability pension was paid when added to the period of active service equals at least 20 years. The election shall permit the officer to continue to receive a retirement pension for the remainder of his or her life of 1/2 of the salary at the date of the retirement on disability in lieu of any amounts which would have been payable to the officer under Section 3-111.
(Source: P.A. 83-1440.)

(40 ILCS 5/3-117) (from Ch. 108 1/2, par. 3-117)
Sec. 3-117. Police officers over age 50. This Article shall not be construed to require the retirement at age 50 of any police officer capable of performing his or her duties.
(Source: P.A. 83-1440.)

(40 ILCS 5/3-117.1) (from Ch. 108 1/2, par. 3-117.1)
Sec. 3-117.1. Waiver. A retired police officer or surviving spouse may execute a written waiver of the right to receive all or part of his or her pension. A waiver shall take effect upon its being filed with the board and may be revoked only within the first 30 days after it is filed with the board.
(Source: P.A. 83-1440.)

(40 ILCS 5/3-120) (from Ch. 108 1/2, par. 3-120)
Sec. 3-120. Marriage after retirement.
(a) If a police officer marries subsequent to retirement on any pension under this Article other than a pension established under Section 3-109.3, the surviving spouse and the children of such surviving spouse shall receive no pension on the death of the officer, except as provided in subsection (b).
(b) Notwithstanding Section 1-103.1 of this Code, this Section shall not be deemed to disqualify from receiving a survivor's pension the surviving spouse and children of any police officer who (i) retired from service in 1973, married the surviving spouse during 1974, and died in 1988, or (ii) retired on disability in October of 1982, married the surviving spouse during 1991, and died in 1992. In the case of a person who becomes eligible for a benefit under this subsection (b), the benefit shall begin to accrue on July 1, 1990 or July 1 of the year following the police officer's death, whichever is later.
(Source: P.A. 91-939, eff. 2-1-01.)

(40 ILCS 5/3-121) (from Ch. 108 1/2, par. 3-121)
Sec. 3-121. Marriage and remarriage. The pensions provided in Sections 3-112, 3-114.1, 3-114.2, and 3-114.6 shall not be paid to a child or dependent parent after marriage or remarriage of the child or dependent parent following the death of the police officer.
The pensions provided in Sections 3-112, 3-114.1 and 3-114.2 shall not be paid to a surviving spouse after remarriage following the death of the police officer, if the remarriage occurs (i) prior to January 1, 1974 or (ii) after December 31, 1974 but before the effective date of this amendatory Act of 1995. Remarriage on or after the effective date of this amendatory Act of 1995 does not affect the surviving spouse's eligibility for those pensions, regardless of whether the deceased police officer was in service on or after that effective date. A surviving spouse whose pension was terminated due to remarriage during 1974, and who applies for reinstatement of that pension before January 1, 1990, shall be entitled to have the pension reinstated beginning on January 1, 1990.
(Source: P.A. 89-408, eff. 11-15-95; 90-766, eff. 8-14-98.)

(40 ILCS 5/3-122) (from Ch. 108 1/2, par. 3-122)
Sec. 3-122. Pensions to survivors of male and female police officers. All provisions of this Article relating to pensions to a surviving spouse, children or dependent parents of a police officer shall apply with equal force to the surviving spouse, minor children and dependent parents of male and female police officers without any modification whatsoever.
(Source: P.A. 83-1440.)

(40 ILCS 5/3-123) (from Ch. 108 1/2, par. 3-123)
Sec. 3-123. Non-resident pensioner. A pensioner under this Article who resides outside of Illinois shall from time to time furnish the board such proof or affidavits as the board may require concerning compliance with the provisions of this Article.
(Source: P.A. 83-1440.)

(40 ILCS 5/3-124) (from Ch. 108 1/2, par. 3-124)
Sec. 3-124. Refund. A police officer who is separated from police service after June 30, 1953 with less than 20 years of service is entitled to a refund upon request of all contributions made by the officer to the police pension fund.
Acceptance of a refund shall bar the police officer and his or her dependents from any further participation in the benefits of this Article subject to restoration upon re-entry into service and repayment to the fund of the refund together with interest at 2% per annum from the date of refund until the date of repayment.
If a police officer dies with less than 10 years of police service, the officer's contributions to the police pension fund shall, upon the written request of his or her surviving spouse, be refunded to the spouse without interest. If upon the death of a police officer, there is no surviving spouse, the excess of the officer's contributions to the fund over any pension payments shall be refunded to his or her heirs or estate. Acceptance of this refund shall bar the police officer's dependents or estate from any further participation in the benefits provided under this Article.
(Source: P.A. 83-1440.)

(40 ILCS 5/3-124.1) (from Ch. 108 1/2, par. 3-124.1)
Sec. 3-124.1. Re-entry into active service.
(a) If a police officer who is receiving pension payments other than as provided in Section 3-109.3 re-enters active service, pension payment shall be suspended while he or she is in service. When he or she again retires, pension payments shall be resumed. If the police officer remains in service after re-entry for a period of less than 5 years, the pension shall be the same as upon first retirement. If the officer's service after re-entry is at least 5 years and the officer makes the required contributions during the period of re-entry, his or her pension shall be recomputed by taking into account the additional period of service and salary.
(b) If a police officer who first becomes a member on or after January 1, 2019 is receiving pension payments (other than as provided in Section 3-109.3) and re-enters active service with any municipality that has established a pension fund under this Article, that police officer may continue to receive pension payments while he or she is in active service, but shall only participate in a defined contribution plan established by the municipality pursuant to Section 3-109.4 and may not establish creditable service in the pension fund established by that municipality or have his or her pension recomputed.
(Source: P.A. 100-281, eff. 8-24-17.)

(40 ILCS 5/3-124.2) (from Ch. 108 1/2, par. 3-124.2)
Sec. 3-124.2. Deduction for group plans. If a municipality sponsors a group hospital and medical plan which includes retired police officers and their spouses, upon written request of a retired police officer, deductions shall be made from the pension payments of the officer in the amounts which the officer is required to contribute toward the group plan in order to obtain such coverage.
Whenever continued group insurance coverage is elected in accordance with the provisions of Section 367g of the Illinois Insurance Code, as now or hereafter amended, the total monthly premium for such continued group insurance coverage or such portion thereof as is not paid by the municipality shall, upon request of the person electing such continued group insurance coverage, be deducted from any monthly pension benefit otherwise payable to such person pursuant to this Article, to be remitted by the pension fund making such deduction to the insurance company or other entity providing the group insurance coverage.
(Source: P.A. 84-1010.)

(40 ILCS 5/3-125) (from Ch. 108 1/2, par. 3-125)
Sec. 3-125. Financing.
(a) The city council or the board of trustees of the municipality shall annually levy a tax upon all the taxable property of the municipality at the rate on the dollar which will produce an amount which, when added to the deductions from the salaries or wages of police officers, and revenues available from other sources, will equal a sum sufficient to meet the annual requirements of the police pension fund. The annual requirements to be provided by such tax levy are equal to (1) the normal cost of the pension fund for the year involved, plus (2) an amount sufficient to bring the total assets of the pension fund up to 90% of the total actuarial liabilities of the pension fund by the end of municipal fiscal year 2040, as annually updated and determined by an enrolled actuary employed by the Illinois Department of Insurance or by an enrolled actuary retained by the pension fund or the municipality. In making these determinations, the required minimum employer contribution shall be calculated each year as a level percentage of payroll over the years remaining up to and including fiscal year 2040 and shall be determined under the projected unit credit actuarial cost method. The tax shall be levied and collected in the same manner as the general taxes of the municipality, and in addition to all other taxes now or hereafter authorized to be levied upon all property within the municipality, and shall be in addition to the amount authorized to be levied for general purposes as provided by Section 8-3-1 of the Illinois Municipal Code, approved May 29, 1961, as amended. The tax shall be forwarded directly to the treasurer of the board within 30 business days after receipt by the county.
(b) For purposes of determining the required employer contribution to a pension fund, the value of the pension fund's assets shall be equal to the actuarial value of the pension fund's assets, which shall be calculated as follows:
(1) On March 30, 2011, the actuarial value of a

pension fund's assets shall be equal to the market value of the assets as of that date.

(2) In determining the actuarial value of the

System's assets for fiscal years after March 30, 2011, any actuarial gains or losses from investment return incurred in a fiscal year shall be recognized in equal annual amounts over the 5-year period following that fiscal year.

(c) If a participating municipality fails to transmit to the fund contributions required of it under this Article for more than 90 days after the payment of those contributions is due, the fund may, after giving notice to the municipality, certify to the State Comptroller the amounts of the delinquent payments in accordance with any applicable rules of the Comptroller, and the Comptroller must, beginning in fiscal year 2016, deduct and remit to the fund the certified amounts or a portion of those amounts from the following proportions of payments of State funds to the municipality:
(1) in fiscal year 2016, one-third of the total

amount of any payments of State funds to the municipality;

(2) in fiscal year 2017, two-thirds of the total

amount of any payments of State funds to the municipality; and

(3) in fiscal year 2018 and each fiscal year

thereafter, the total amount of any payments of State funds to the municipality.

The State Comptroller may not deduct from any payments of State funds to the municipality more than the amount of delinquent payments certified to the State Comptroller by the fund.
(d) The police pension fund shall consist of the following moneys which shall be set apart by the treasurer of the municipality:
(1) All moneys derived from the taxes levied

hereunder;

(2) Contributions by police officers under Section

3-125.1;

(3) All moneys accumulated by the municipality under

any previous legislation establishing a fund for the benefit of disabled or retired police officers;

(4) Donations, gifts or other transfers authorized by

this Article.

(e) The Commission on Government Forecasting and Accountability shall conduct a study of all funds established under this Article and shall report its findings to the General Assembly on or before January 1, 2013. To the fullest extent possible, the study shall include, but not be limited to, the following:
(1) fund balances;
(2) historical employer contribution rates for each

fund;

(3) the actuarial formulas used as a basis for

employer contributions, including the actual assumed rate of return for each year, for each fund;

(4) available contribution funding sources;
(5) the impact of any revenue limitations caused by

PTELL and employer home rule or non-home rule status; and

(6) existing statutory funding compliance procedures

and funding enforcement mechanisms for all municipal pension funds.

(Source: P.A. 99-8, eff. 7-9-15.)

(40 ILCS 5/3-125.1) (from Ch. 108 1/2, par. 3-125.1)
Sec. 3-125.1. Contributions by police officers. Each police officer shall contribute to the pension fund the following percentages of salary for the periods stated: Beginning July 1, 1909 and prior to July 23, 1943, 1% (except that prior to July 1, 1921 not more than one dollar per month shall be deducted, and except that beginning July 1, 1921 and prior to July 1, 1927 not more than $2 per month shall be deducted); beginning July 23, 1943 and prior to July 20, 1949, 3%; beginning July 20, 1949 and prior to July 17, 1959, 5%; beginning July 17, 1959 and prior to July 1, 1971, 7%; beginning July 1, 1971 and prior to July 1, 1975, 7 1/2%; beginning July 1, 1975 and prior to January 1, 1987, 8 1/2%; beginning January 1, 1987 and prior to January 1, 2001, 9%; and beginning January 1, 2001, 9.91%. Such sums shall be paid or deducted monthly. Contribution to the self-managed plan shall be no less than 10% of salary.
"Salary" means the annual salary, including longevity, attached to the police officer's rank, as established by the municipality's appropriation ordinance, including any compensation for overtime which is included in the salary so established, but excluding any "overtime pay", "holiday pay", "bonus pay", "merit pay", or any other cash benefit not included in the salary so established.
(Source: P.A. 91-939, eff. 2-1-01.)

(40 ILCS 5/3-125.2) (from Ch. 108 1/2, par. 3-125.2)
Sec. 3-125.2. Pick up of contributions. A municipality may pick up the police officers' contributions required by Section 3-125.1 for all salary earned after December 31, 1981. If a municipality decides not to pick up the contributions, the required contributions shall continue to be deducted from salary. If contributions are picked up, they shall be treated as employer contributions in determining tax treatment under the United States Internal Revenue Code. However, the municipality shall continue to withhold Federal and State income taxes based upon these contributions until the Internal Revenue Service or the Federal courts rule that pursuant to Section 414(h) of the United States Internal Revenue Code these contributions shall not be included as gross income of the police officers until such time as they are distributed or made available. The municipality shall pay these contributions from the same source of funds which is used to pay the salaries of police officers. The municipality may pick up these contributions by a reduction in the cash salary of the police officer or by an offset against a future salary increase or by a combination of a reduction in salary and offset against a future salary increase. If contributions are picked up they shall be considered for all purposes of this Article as police officers' contributions made prior to the time that contributions were picked up.
(Source: P.A. 83-1440.)

(40 ILCS 5/3-127) (from Ch. 108 1/2, par. 3-127)
Sec. 3-127. Reserves. The board shall establish and maintain a reserve to insure the payment of all obligations incurred under this Article excluding retirement annuities established under Section 3-109.3. The reserve to be accumulated shall be equal to the estimated total actuarial requirements of the fund.
If a pension fund has a reserve of less than the accrued liabilities of the fund, the board of the pension fund, in making its annual report to the city council or board of trustees of the municipality, shall designate the amount, calculated as a level percentage of payroll, needed annually to insure the accumulation of the reserve to the level of the fund's accrued liabilities over a period of 40 years from July 1, 1993 for pension funds then in operation, or from the date of establishment in the case of a fund created thereafter, so that the necessary reserves will be attained over such a period.
(Source: P.A. 91-939, eff. 2-1-01.)

(40 ILCS 5/3-128) (from Ch. 108 1/2, par. 3-128)
Sec. 3-128. Board created. A board of 5 members shall constitute a board of trustees to administer the pension fund and to designate the beneficiaries thereof. The board shall be known as the "Board of Trustees of the Police Pension Fund" of the municipality.
Two members of the board shall be appointed by the mayor or president of the board of trustees of the municipality involved. The 3rd and 4th members of the board shall be elected from the active participants of the pension fund by such active participants. The 5th member shall be elected by and from the beneficiaries.
One of the members appointed by the mayor or president of the board of trustees shall serve for one year beginning on the 2nd Tuesday in May after the municipality comes under this Article. The other appointed member shall serve for 2 years beginning on the same date. Their successors shall serve for 2 years each or until their successors are appointed and qualified.
The election for board members shall be held biennially on the 3rd Monday in April, at such place or places in the municipality and under the Australian ballot system and such other regulations as shall be prescribed by the appointed members of the board.
The active pension fund participants shall be entitled to vote only for the active participant members of the board. All beneficiaries of legal age may vote only for the member chosen from among the beneficiaries. No person shall be entitled to cast more than one ballot at such election. The term of elected members shall be 2 years, beginning on the 2nd Tuesday of the first May after the election.
Upon the death, resignation or inability to act of any elected board member, his or her successor shall be elected for the unexpired term at a special election, to be called by the board and conducted in the same manner as the regular biennial election.
Members of the board shall neither receive nor have any right to receive any salary from the pension fund for services performed as trustees in that office.
(Source: P.A. 83-1440.)

(40 ILCS 5/3-129) (from Ch. 108 1/2, par. 3-129)
Sec. 3-129. Rooms. Suitable rooms for board offices and meetings shall be assigned by the mayor or city council or board of trustees of the municipality.
(Source: P.A. 83-1440.)

(40 ILCS 5/3-130) (from Ch. 108 1/2, par. 3-130)
Sec. 3-130. Board meetings. The board shall hold annually regular quarterly meetings in July, October, January and April, and special meetings as called by the president.
At the regular July meeting, the board shall select from its members a president, vice-president, secretary, and assistant secretary to serve for one year and until their respective successors are elected and qualified.
The vice-president shall perform the duties of president during any vacancy in that office, or during the president's absence from the municipality, or if he or she is by reason of illness or other causes unable to perform the duties of the office.
The assistant secretary shall act for the secretary whenever necessary to discharge the functions of such office.
(Source: P.A. 83-1440.)

(40 ILCS 5/3-131) (from Ch. 108 1/2, par. 3-131)
Sec. 3-131. Powers and duties of board. The board shall have the powers and duties stated in Sections 3-132 through 3-140.1 in addition to the other powers and duties provided under this Article.
(Source: P.A. 83-1440.)

(40 ILCS 5/3-132) (from Ch. 108 1/2, par. 3-132)
Sec. 3-132. To control and manage the Pension Fund. In accordance with the applicable provisions of Articles 1 and 1A and this Article, to control and manage, exclusively, the following:
(1) the pension fund,
(2) investment expenditures and income, including

interest dividends, capital gains and other distributions on the investments, and

(3) all money donated, paid, assessed, or provided by

law for the pensioning of disabled and retired police officers, their surviving spouses, minor children, and dependent parents.

All money received or collected shall be credited by the treasurer of the municipality to the account of the pension fund and held by the treasurer of the municipality subject to the order and control of the board. The treasurer of the municipality shall maintain a record of all money received, transferred, and held for the account of the board.
(Source: P.A. 90-507, eff. 8-22-97.)

(40 ILCS 5/3-133) (from Ch. 108 1/2, par. 3-133)
Sec. 3-133. To order payments and issue certificates. To order the payment of pensions and other benefits and to issue certificates signed by its president and secretary to the beneficiaries stating the amount and purpose of the payment.
(Source: P.A. 83-1440.)

(40 ILCS 5/3-134) (from Ch. 108 1/2, par. 3-134)
Sec. 3-134. To submit annual list of fund payments. To submit annually to the city council or board of trustees at the close of the municipality's fiscal year, a list of persons entitled to payments from the fund, stating the amount of payments, and their purpose, as ordered by the board. It shall also include items of income accrued to the fund during the fiscal year. The list shall be signed by the secretary and president of the board, and attested under oath. A resolution or order for the payment of money shall not be valid unless approved by a majority of the board members, and signed by the president and secretary of the board.
(Source: P.A. 83-1440.)

(40 ILCS 5/3-135) (from Ch. 108 1/2, par. 3-135)
Sec. 3-135. To invest funds. Beginning January 1, 1998, the board shall invest funds in accordance with Sections 1-113.1 through 1-113.10 of this Code.
(Source: P.A. 90-507, eff. 8-22-97.)

(40 ILCS 5/3-136) (from Ch. 108 1/2, par. 3-136)
Sec. 3-136. To subpoena witnesses. To compel witnesses to attend and testify before it upon all matters connected with the administration of this Article, in the manner provided by law for the taking of testimony in the circuit courts of this State. The president, or any board member, may administer oaths to witnesses.
(Source: P.A. 83-1440.)

(40 ILCS 5/3-137) (from Ch. 108 1/2, par. 3-137)
Sec. 3-137. To appoint clerk.
To appoint a clerk and define his duties. No person drawing a pension under this Article shall be employed by the Board.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/3-138) (from Ch. 108 1/2, par. 3-138)
Sec. 3-138. To pay expenses.
To provide for the payment from the fund of all necessary expenses, including clerk hire, printing and witness fees.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/3-139) (from Ch. 108 1/2, par. 3-139)
Sec. 3-139. To keep records.
To keep a public record of all its proceedings.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/3-140) (from Ch. 108 1/2, par. 3-140)
Sec. 3-140. To make rules. To make necessary rules and regulations in conformity with the provisions of this Article, and to publish and transmit copies from time to time to all pensioners and contributors.
(Source: P.A. 83-1440.)

(40 ILCS 5/3-140.1) (from Ch. 108 1/2, par. 3-140.1)
Sec. 3-140.1. To accept donations. To accept by gift, grant, transfer, or bequest, any money, real estate, or personal property. Such money and the proceeds from the sale of or the income from such real estate or personal property shall be paid into the pension fund.
(Source: P.A. 83-1440.)

(40 ILCS 5/3-141) (from Ch. 108 1/2, par. 3-141)
Sec. 3-141. Annual report by treasurer. On the 2nd Tuesday in May annually, the treasurer and all other officials of the municipality who had the custody of any pension funds herein provided, shall make a sworn statement to the pension board, and to the mayor and council or president and board of trustees of the municipality, of all moneys received and paid out by them on account of the pension fund during the year, and of the amount of funds then on hand and owing to the pension fund. All surplus then remaining with any official other than the treasurer shall be paid to the treasurer of the municipality. Upon demand of the pension board, any official shall furnish a statement relative to the official method of collection or handling of the pension funds. All books and records of that official shall be produced at any time by him for examination and inspection by the board.
(Source: P.A. 83-1440.)

(40 ILCS 5/3-141.1)
Sec. 3-141.1. Award of benefits. Prior to the board's determination of benefits, the board shall provide, in writing, the total amount of the annuity for a member and all information used in the calculation of that benefit to the Treasurer of the municipality. If the Treasurer is of the opinion that the calculated annuity is incorrect, the Treasurer shall immediately notify the board. The board shall review the Treasurer's findings, and if the Board concurs that an error exists it shall re-determine the annuity so that it is calculated in accordance with the Illinois Pension Code.
(Source: P.A. 95-950, eff. 8-29-08.)

(40 ILCS 5/3-142) (from Ch. 108 1/2, par. 3-142)
Sec. 3-142. Payment of benefits - funds insufficient. Any police officer and any eligible surviving spouse, child or children, or dependent parent of the officer to whom the board has ordered benefits to be paid, shall receive a yearly benefit payable in 12 equal monthly installments, which shall be the aggregate amount to which they are entitled.
If at any time there is not sufficient money in the fund to pay the benefits under this Article the city council or board of trustees of the municipality shall make every legal effort to replenish the fund so that all beneficiaries may receive the amounts to which they are entitled.
(Source: P.A. 96-1517, eff. 2-4-11.)

(40 ILCS 5/3-143) (from Ch. 108 1/2, par. 3-143)
Sec. 3-143. Report by pension board.
(a) The pension board shall report annually to the city council or board of trustees of the municipality on the condition of the pension fund at the end of its most recently completed fiscal year. The report shall be made prior to the council or board meeting held for the levying of taxes for the year for which the report is made.
The pension board shall certify and provide the following information to the city council or board of trustees of the municipality:
(1) the total assets of the fund in its custody at

the end of the fiscal year and the current market value of those assets;

(2) the estimated receipts during the next succeeding

fiscal year from deductions from the salaries of police officers, and from all other sources;

(3) the estimated amount required during the next

succeeding fiscal year to (a) pay all pensions and other obligations provided in this Article, and (b) to meet the annual requirements of the fund as provided in Sections 3-125 and 3-127;

(4) the total net income received from investment of

assets along with the assumed investment return and actual investment return received by the fund during its most recently completed fiscal year compared to the total net income, assumed investment return, and actual investment return received during the preceding fiscal year;

(5) the total number of active employees who are

financially contributing to the fund;

(6) the total amount that was disbursed in benefits

during the fiscal year, including the number of and total amount disbursed to (i) annuitants in receipt of a regular retirement pension, (ii) recipients being paid a disability pension, and (iii) survivors and children in receipt of benefits;

(7) the funded ratio of the fund;
(8) the unfunded liability carried by the fund, along

with an actuarial explanation of the unfunded liability; and

(9) the investment policy of the pension board under

the statutory investment restrictions imposed on the fund.

Before the pension board makes its report, the municipality shall have the assets of the fund and their current market value verified by an independent certified public accountant of its choice.
(b) The municipality is authorized to publish the report submitted under this Section. This publication may be made, without limitation, by publication in a local newspaper of general circulation in the municipality or by publication on the municipality's Internet website. If the municipality publishes the report, then that publication must include all of the information submitted by the pension board under subsection (a).
(Source: P.A. 95-950, eff. 8-29-08.)

(40 ILCS 5/3-144) (from Ch. 108 1/2, par. 3-144)
Sec. 3-144. Application to certain police officer's annuity and benefit funds. As of July 20, 1949, the pension fund established under this Article superseded and replaced any annuity and benefit fund in operation under "An Act to provide for the creation, setting apart, maintenance and administration of a policemen's annuity and benefit fund in cities having a population of not less than one hundred thousand and not more than two hundred thousand inhabitants", approved June 12, 1931, as amended, which Act was repealed in 1949. Any such superseded fund was merged into and became a part of the pension fund established under this Article.
All annuities, pensions and other benefits granted under any such superseded fund or any pre-existing police pension fund, and claims pending under such funds which were approved by the board of the superseding funds shall be paid by the board of trustees of the funds established under this Article according to the law under which the annuities, pensions or other benefits were granted.
(Source: P.A. 83-1440.)

(40 ILCS 5/3-144.1) (from Ch. 108 1/2, par. 3-144.1)
Sec. 3-144.1. All pensions, refunds or disability pension benefits granted under this Article, and every portion thereof, shall be exempt from attachment or garnishment process and shall not be seized, taken, subjected to, detained or levied upon by virtue of any judgment, or any process or proceedings whatsoever issued out of or by any court for the payment and satisfaction in whole or in part of any debt, damage, claim, demand or judgment against a pensioner, refund applicant or other beneficiary hereunder.
(Source: P.A. 84-546.)

(40 ILCS 5/3-144.2) (from Ch. 108 1/2, par. 3-144.2)
Sec. 3-144.2. Mistake in benefit.
(a) If the Fund commits a mistake by setting any benefit at an incorrect amount, it shall adjust the benefit to the correct level as soon as may be practicable after the mistake is discovered. The term "mistake" includes a clerical or administrative error executed by the Fund or participant as it relates to a benefit under this Article; however, in no case shall "mistake" include any benefit as it relates to the reasonable calculation of the benefit or aspects of the benefit based on salary, service credit, calculation or determination of a disability, date of retirement, or other factors significant to the calculation of the benefit that were reasonably understood or agreed to by the Fund at the time of retirement.
(b) If the benefit was mistakenly set too low, the Fund shall make a lump sum payment to the recipient of an amount equal to the difference between the benefits that should have been paid and those actually paid, plus interest at the rate prescribed by the Public Pension Division of the Department of Insurance from the date the unpaid amounts accrued to the date of payment.
(c) If the benefit was mistakenly set too high, the Fund may recover the amount overpaid from the recipient thereof, either directly or by deducting such amount from the remaining benefits payable to the recipient as is indicated by the recipient. If the overpayment is recovered by deductions from the remaining benefits payable to the recipient, the monthly deduction shall not exceed 10% of the corrected monthly benefit unless otherwise indicated by the recipient.
However, if (i) the amount of the benefit was mistakenly set too high, and (ii) the error was undiscovered for 3 years or longer, and (iii) the error was not the result of fraud committed by the affected participant or beneficiary, then upon discovery of the mistake the benefit shall be adjusted to the correct level, but the recipient of the benefit need not repay to the Fund the excess amounts received in error.
(Source: P.A. 98-1117, eff. 8-26-14.)

(40 ILCS 5/3-144.5)
Sec. 3-144.5. Fraud. Any person, member, trustee, or employee of the board who knowingly makes any false statement or falsifies or permits to be falsified any record of a fund in any attempt to defraud such fund as a result of such act, or intentionally or knowingly defrauds a fund in any manner, is guilty of a Class A misdemeanor.
(Source: P.A. 95-950, eff. 8-29-08.)

(40 ILCS 5/3-144.6)
Sec. 3-144.6. Dissolution and reestablishment of inactive police pension funds. The corporate authorities of a municipality for which a pension fund has been established under this Article may, by resolution or ordinance, dissolve the fund if an independent auditor has certified to the authorities that the fund has no liabilities, participants, or beneficiaries entitled to benefits, and the authorities shall reestablish the fund if a police officer of the municipality seeks to establish service credit in the fund or if reestablishment of the fund is required upon a former police officer's reinstatement of creditable service under subsection (b) of Section 3-110.7 of this Code.
The Public Pension Division of the Department of Insurance shall adopt rules regarding the process and procedures for (i) dissolving a pension fund under this Section and (ii) redistributing assets and reestablishing the fund if reestablishment of the fund is necessary.
(Source: P.A. 97-99, eff. 1-1-12.)

(40 ILCS 5/3-145) (from Ch. 108 1/2, par. 3-145)
Sec. 3-145. Referendum in municipalities less than 5,000.
(a) This Article shall not be effective in any municipality having a population of less than 5,000 unless the proposition to adopt the Article is submitted to and approved by the voters of the municipality in the manner herein provided.
Whenever the electors of the municipality, equal in number to 5% of the number of legal votes cast at the last preceding general municipal election, petition the city, village or town clerk to submit the proposition whether that municipality shall adopt this Article, the officer to whom the petition is addressed shall certify the proposition to the proper election officials who shall submit the proposition in accordance with the general election law at a regular election in the municipality provided that notice of the referendum, if held before July 1, 1999, has been given in accordance with the provisions of Section 12-5 of the Election Code in effect at the time of the bond referendum, at least 10 and not more than 45 days before the date of the election, notwithstanding the time for publication otherwise imposed by Section 12-5. Notices required in connection with the submission of public questions on or after July 1, 1999 shall be as set forth in Section 12-5 of the Election Code. If the proposition is not adopted at that election, it may be submitted in like manner at any regular election thereafter. The proposition shall be substantially in the following form:
--------------------------------------------------------------
Shall the city (or village or
incorporated town) of.... adopt YES
Article 3 of the "Illinois Pension ------------------------
Code", pertaining to the creation NO
of a police pension fund?
--------------------------------------------------------------
If a majority of the votes cast on the proposition is for the proposition, this Article is adopted in that municipality.
(b) For a period of 60 days after the effective date of this amendatory Act of the 96th General Assembly, if a municipality having a population of less than 5,000 has adopted this Article in accordance with the provisions of subsection (a), the municipality may elect to terminate participation under this Article if all of the following conditions are met:
(1) An independent auditor certifies that the fund

created under this Article has no liabilities and there are no members or participants in the fund and no beneficiaries entitled to benefits under the fund.

(2) The corporate authorities of the municipality, by

ordinance, approve the closing of the fund.

If the conditions of this subsection (b) are met and the closed fund contains assets, those assets shall be transferred to the municipality for its general corporate purposes.
If a municipality that terminates participation under this Article in accordance with this subsection (b) wants to reinstate the fund, then the proposition to re-adopt the Article must be submitted to and approved by the voters of the municipality in the manner provided in subsection (a).
(Source: P.A. 96-216, eff. 8-10-09.)

(40 ILCS 5/3-147) (from Ch. 108 1/2, par. 3-147)
Sec. 3-147. Felony conviction. None of the benefits provided in this Article shall be paid to any person who is convicted of any felony relating to or arising out of or in connection with his or her service as a police officer.
None of the benefits provided for in this Article shall be paid to any person who otherwise would receive a survivor benefit who is convicted of any felony relating to or arising out of or in connection with the service of the police officer from whom the benefit results.
This Section shall not impair any contract or vested right acquired prior to July 11, 1955 under any law continued in this Article, nor preclude the right to a refund, and for the changes under this amendatory Act of the 100th General Assembly, shall not impair any contract or vested right acquired by a survivor prior to the effective date of this amendatory Act of the 100th General Assembly.
All persons entering service subsequent to July 11, 1955 are deemed to have consented to the provisions of this Section as a condition of coverage, and all participants entering service subsequent to the effective date of this amendatory Act of the 100th General Assembly shall be deemed to have consented to the provisions of this amendatory Act as a condition of participation.
(Source: P.A. 100-334, eff. 8-25-17.)

(40 ILCS 5/3-148) (from Ch. 108 1/2, par. 3-148)
Sec. 3-148. Administrative review. Except as it relates to any time limitation to correct a mistake as provided in Section 3-144.2, the provisions of the Administrative Review Law, and all amendments and modifications thereof and the rules adopted pursuant thereto, shall apply to and govern all proceedings for the judicial review of final administrative decisions of the retirement board provided for under this Article. The term "administrative decision" is as defined in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 98-1117, eff. 8-26-14.)

(40 ILCS 5/3-149) (from Ch. 108 1/2, par. 3-149)
Sec. 3-149. General provisions and savings clause. The provisions of Article 1 and Article 23 of this Code apply to this Article as though such provisions were fully set forth in this Article as a part thereof.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/3-150) (from Ch. 108 1/2, par. 3-150)
Sec. 3-150. Applicability of home rule powers. A home rule unit, as defined in Article VII of the 1970 Illinois Constitution or any amendment thereto, shall have no power to change, alter, or amend in any way the provisions of this Article. A home rule unit which is a municipality, as defined in Section 3-103, shall not provide for, singly or as a part of any plan or program, by any means whatsoever, any type of retirement or annuity benefit to a police officer other than through establishment of a fund as provided in this Article.
(Source: P.A. 83-1440.)

(40 ILCS 5/3-152) (from Ch. 108 1/2, par. 3-152)
Sec. 3-152. Savings clause. The repeal or amendment of any Section or provision of this Article by this amendatory Act of 1984 shall not affect or impair any pensions, benefits, rights or credits accrued or in effect prior thereto.
(Source: P.A. 83-1440.)



Article 4 - Firefighters' Pension Fund - Municipalities 500,000 And Under

(40 ILCS 5/Art. 4 heading)

(40 ILCS 5/4-101) (from Ch. 108 1/2, par. 4-101)
Sec. 4-101. Creation of fund. In each municipality as defined in Section 4-103, the city council or the board of trustees, as the case may be, shall establish and administer a firefighters' pension fund as prescribed in this Article, for the benefit of its firefighters and of their surviving spouses, children and certain other dependents. The duty of the corporate authorities of a municipality to establish and administer a firefighters' pension fund shall be suspended during any period during which the fund is dissolved under subsection (c) of Section 4-106.1 of this Code.
(Source: P.A. 97-99, eff. 1-1-12.)

(40 ILCS 5/4-102) (from Ch. 108 1/2, par. 4-102)
Sec. 4-102. Terms defined. The terms used in this Article have the meanings ascribed to them in Sections 4-103 through 4-106, except when the context otherwise requires.
(Source: P.A. 83-1440.)

(40 ILCS 5/4-103) (from Ch. 108 1/2, par. 4-103)
Sec. 4-103. Municipality. "Municipality": (1) Any city, township, village or incorporated town of 5,000 or more but less than 500,000 inhabitants, and any fire protection district having any full-time paid firefighters, and (2) any city, village, incorporated town or township of less than 5,000 inhabitants having a full-time paid fire department which adopts the provisions of this article pursuant to the provisions of Section 4-141. The term "city council" or "board of trustees" includes the board of trustees of a fire protection district and the board of town trustees or other persons empowered to draft the tentative budget and appropriation ordinance and the electors of such a township acting at the annual or special meeting of town electors.
(Source: P.A. 83-1440.)

(40 ILCS 5/4-104) (from Ch. 108 1/2, par. 4-104)
Sec. 4-104. Firemen's pension fund act of 1919. "Firemen's pension fund act of 1919": "An Act to create a firemen's pension fund in cities, incorporated towns, villages, townships and fire protection districts having a population of not less than 5,000 nor more than 200,000 inhabitants", filed July 11, 1919, as amended. That Act was repealed in 1963.
(Source: P.A. 83-1440.)

(40 ILCS 5/4-105) (from Ch. 108 1/2, par. 4-105)
Sec. 4-105. Board. "Board": The "Board of Trustees of the Firefighters' Pension Fund" of a municipality as established in Section 4-121.
(Source: P.A. 83-1440.)

(40 ILCS 5/4-105a) (from Ch. 108 1/2, par. 4-105a)
Sec. 4-105a. Deferred Pensioner. "Deferred pensioner": a firefighter who has retired having accumulated enough creditable service to qualify for a pension under this Article but who has not attained the required age for commencement of the pension.
(Source: P.A. 83-1440.)

(40 ILCS 5/4-105b) (from Ch. 108 1/2, par. 4-105b)
Sec. 4-105b. Permanent Disability. "Permanent disability": any physical or mental disability that (1) can be expected to result in death, (2) has lasted for a continuous period of not less than 12 months, or (3) can be expected to last for a continuous period of not less than 12 months.
(Source: P.A. 83-1440.)

(40 ILCS 5/4-105c)
Sec. 4-105c. Participant. "Participant": A firefighter or deferred pensioner of a pension fund, or a beneficiary of the pension fund.
(Source: P.A. 90-507, eff. 8-22-97.)

(40 ILCS 5/4-105d)
Sec. 4-105d. Beneficiary. "Beneficiary": A person receiving benefits from a pension fund, including, but not limited to, retired pensioners, disabled pensioners, their surviving spouses, minor children, disabled children, and dependent parents.
(Source: P.A. 90-507, eff. 8-22-97.)

(40 ILCS 5/4-106) (from Ch. 108 1/2, par. 4-106)
Sec. 4-106. Firefighter, firefighters. "Firefighter, firefighters":
(a) In municipalities which have adopted Division 1 of Article 10 of the Illinois Municipal Code, any person employed in the municipality's fire service as a firefighter, fire engineer, marine engineer, fire pilot, bomb technician or scuba diver; and in any of these positions where such person's duties also include those of a firefighter as classified by the Civil Service Commission of that city, and whose duty is to participate in the work of controlling and extinguishing fires at the location of any such fires.
(b) In municipalities which are subject to Division 2.1 of Article 10 of the Illinois Municipal Code, any person employed by a city in its fire service as a firefighter, fire engineer, marine engineer, fire pilot, bomb technician, or scuba diver; and, in any of these positions whose duties also include those of a firefighter and are certified in the same manner as a firefighter in that city.
(c) In municipalities which are subject to neither Division 1 nor Division 2.1 of Article 10 of the Illinois Municipal Code, any person who would have been included as a firefighter under sub-paragraph (a) or (b) above except that he served as a de facto and not as a de jure firefighter.
(d) Notwithstanding the other provisions of this Section, "firefighter" does not include any person who is actively participating in the State Universities Retirement System under subsection (h) of Section 15-107 with respect to the employment for which he or she is a participating employee in that System.
(e) This amendatory Act of 1977 does not affect persons covered by this Article prior to September 22, 1977.
(Source: P.A. 90-576, eff. 3-31-98.)

(40 ILCS 5/4-106a) (from Ch. 108 1/2, par. 4-106a)
Sec. 4-106a. Gender. The masculine gender wherever used in this Article includes the female gender unless manifestly inconsistent with the context.
(Source: P.A. 83-1440.)

(40 ILCS 5/4-106.1) (from Ch. 108 1/2, par. 4-106.1)
Sec. 4-106.1. Discontinuation of fire protection district; annexation to fire protection district; dissolution and reestablishment of inactive firefighters' pension funds.
(a) Whenever a fire protection district which has established a pension fund under this Article is discontinued under the Fire Protection District Act, and the municipality assuming the obligations of the district is required to and has established a Firefighters' Pension Fund under this Article, the assets of the fund established by the district shall be transferred to the Board of Trustees of the Firefighters' Pension Fund of the municipality. The Firefighters' Pension Fund of the municipality shall assume all accrued liabilities of the district's pension fund, and all accrued rights, benefits and future expectancies of the members, retired employees and beneficiaries of the district's fund shall remain unimpaired.
(b) If a municipal fire department for which a pension fund has been established under this Article is discontinued and the affected territory is annexed by a fire protection district, and the fire protection district is required to and has established a firefighters' pension fund under this Article, then the assets of the firefighters' pension fund established by the municipality shall be transferred to the board of trustees of the pension fund of the fire protection district. The firefighters' pension fund of the fire protection district shall assume all liabilities of the municipality's firefighters' pension fund, and all of the accrued rights, benefits, and future expectancies of the members, retired employees, and beneficiaries of the municipality's firefighters' pension fund shall remain unimpaired.
(c) The corporate authorities of a municipality for which a pension fund has been established under this Article may, by resolution or ordinance, dissolve the fund if an independent auditor has certified to the authorities that the fund has no liabilities, participants, or beneficiaries entitled to benefits, and the authorities shall reestablish the fund if a firefighter of the municipality seeks to establish service credit in the fund or if reestablishment of the fund is required upon a former firefighter's reinstatement of creditable service under subsection (g) of Section 4-109.3 of this Code.
The Public Pension Division of the Department of Insurance shall adopt rules regarding the process and procedures for (i) dissolving a pension fund under this Section and (ii) redistributing assets and reestablishing the fund if reestablishment of the fund is necessary.
(Source: P.A. 100-201, eff. 8-18-17.)

(40 ILCS 5/4-107) (from Ch. 108 1/2, par. 4-107)
Sec. 4-107. Qualifications.
(a) A firefighter who has not contributed to the fund during the entire period of service, to be entitled to the benefits of this Article, must contribute to the fund the amount he or she would have paid had deductions been made from his or her salary during the entire period of his or her creditable service.
(b) Any person appointed as a firefighter in a municipality shall, within 3 months after receiving his or her first appointment and within 3 months after any reappointment make written application to the board to come under the provisions of this Article.
(c) A person otherwise qualified to participate who was excluded from participation by reason of the age or fitness requirements removed by this amendatory Act of 1995 may elect to participate by making a written application to the Board before July 1, 1996. Persons so electing shall begin participation on the first day of the month following the month in which the application is received by the Board. These persons may also elect to establish creditable service for periods of employment as a firefighter during which they did not participate by paying into the pension fund, before January 1, 1997, the amount that the person would have contributed had deductions from salary been made for this purpose at the time the service was rendered, together with interest thereon at 6% per annum, compounded annually, from the time the service was rendered until the date of payment.
(d) A person described in subsection (h) of Section 15-107 shall not participate in any pension fund established under this Article with respect to employment for which he or she is a participating employee in the State Universities Retirement System.
(Source: P.A. 89-52, eff. 6-30-95; 90-576, eff. 3-31-98.)

(40 ILCS 5/4-108) (from Ch. 108 1/2, par. 4-108)
Sec. 4-108. Creditable service.
(a) Creditable service is the time served as a firefighter of a municipality. In computing creditable service, furloughs and leaves of absence without pay exceeding 30 days in any one year shall not be counted, but leaves of absence for illness or accident regardless of length, and periods of disability for which a firefighter received no disability pension payments under this Article, shall be counted.
(b) Furloughs and leaves of absence of 30 days or less in any one year may be counted as creditable service, if the firefighter makes the contribution to the fund that would have been required had he or she not been on furlough or leave of absence. To qualify for this creditable service, the firefighter must pay the required contributions to the fund not more than 90 days subsequent to the termination of the furlough or leave of absence, to the extent that the municipality has not made such contribution on his or her behalf.
(c) Creditable service includes:
(1) Service in the military, naval or air forces of

the United States entered upon when the person was an active firefighter, provided that, upon applying for a permanent pension, and in accordance with the rules of the board the firefighter pays into the fund the amount that would have been contributed had he or she been a regular contributor during such period of service, if and to the extent that the municipality which the firefighter served made no such contributions in his or her behalf. The total amount of such creditable service shall not exceed 5 years, except that any firefighter who on July 1, 1973 had more than 5 years of such creditable service shall receive the total amount thereof as of that date.

(1.5) Up to 24 months of service in the military,

naval, or air forces of the United States that was served prior to employment by a municipality or fire protection district as a firefighter. To receive the credit for the military service prior to the employment as a firefighter, the firefighter must apply in writing to the fund and must make contributions to the fund equal to (i) the employee contributions that would have been required had the service been rendered as a member, plus (ii) an amount determined by the fund to be equal to the employer's normal cost of the benefits accrued for that military service, plus (iii) interest at the actuarially assumed rate provided by the Department of Financial and Professional Regulation, compounded annually from the first date of membership in the fund to the date of payment on items (i) and (ii). The changes to this paragraph (1.5) by this amendatory Act of the 95th General Assembly apply only to participating employees in service on or after its effective date.

(2) Service prior to July 1, 1976 by a firefighter

initially excluded from participation by reason of age who elected to participate and paid the required contributions for such service.

(3) Up to 8 years of service by a firefighter as an

officer in a statewide firefighters' association when he is on a leave of absence from a municipality's payroll, provided that (i) the firefighter has at least 10 years of creditable service as an active firefighter, (ii) the firefighter contributes to the fund the amount that he would have contributed had he remained an active member of the fund, (iii) the employee or statewide firefighter association contributes to the fund an amount equal to the employer's required contribution as determined by the board, and (iv) for all leaves of absence under this subdivision (3), including those beginning before the effective date of this amendatory Act of the 97th General Assembly, the firefighter continues to remain in sworn status, subject to the professional standards of the public employer or those terms established in statute.

(4) Time spent as an on-call fireman for a

municipality, calculated at the rate of one year of creditable service for each 5 years of time spent as an on-call fireman, provided that (i) the firefighter has at least 18 years of creditable service as an active firefighter, (ii) the firefighter spent at least 14 years as an on-call firefighter for the municipality, (iii) the firefighter applies for such creditable service within 30 days after the effective date of this amendatory Act of 1989, (iv) the firefighter contributes to the Fund an amount representing employee contributions for the number of years of creditable service granted under this subdivision (4), based on the salary and contribution rate in effect for the firefighter at the date of entry into the Fund, to be determined by the board, and (v) not more than 3 years of creditable service may be granted under this subdivision (4).

Except as provided in Section 4-108.5, creditable

service shall not include time spent as a volunteer firefighter, whether or not any compensation was received therefor. The change made in this Section by Public Act 83-0463 is intended to be a restatement and clarification of existing law, and does not imply that creditable service was previously allowed under this Article for time spent as a volunteer firefighter.

(5) Time served between July 1, 1976 and July 1, 1988

in the position of protective inspection officer or administrative assistant for fire services, for a municipality with a population under 10,000 that is located in a county with a population over 3,000,000 and that maintains a firefighters' pension fund under this Article, if the position included firefighting duties, notwithstanding that the person may not have held an appointment as a firefighter, provided that application is made to the pension fund within 30 days after the effective date of this amendatory Act of 1991, and the corresponding contributions are paid for the number of years of service granted, based upon the salary and contribution rate in effect for the firefighter at the date of entry into the pension fund, as determined by the Board.

(6) Service before becoming a participant by a

firefighter initially excluded from participation by reason of age who becomes a participant under the amendment to Section 4-107 made by this amendatory Act of 1993 and pays the required contributions for such service.

(7) Up to 3 years of time during which the

firefighter receives a disability pension under Section 4-110, 4-110.1, or 4-111, provided that (i) the firefighter returns to active service after the disability for a period at least equal to the period for which credit is to be established and (ii) the firefighter makes contributions to the fund based on the rates specified in Section 4-118.1 and the salary upon which the disability pension is based. These contributions may be paid at any time prior to the commencement of a retirement pension. The firefighter may, but need not, elect to have the contributions deducted from the disability pension or to pay them in installments on a schedule approved by the board. If not deducted from the disability pension, the contributions shall include interest at the rate of 6% per year, compounded annually, from the date for which service credit is being established to the date of payment. If contributions are paid under this subdivision (c)(7) in excess of those needed to establish the credit, the excess shall be refunded. This subdivision (c)(7) applies to persons receiving a disability pension under Section 4-110, 4-110.1, or 4-111 on the effective date of this amendatory Act of the 91st General Assembly, as well as persons who begin to receive such a disability pension after that date.

(8) Up to 6 years of service as a police officer and

participant in an Article 3 police pension fund administered by the unit of local government that employs the firefighter under this Article, provided that the service has been transferred to, and the required payment received by, the Article 4 fund in accordance with Section 3-110.12 of this Code.

(Source: P.A. 100-544, eff. 11-8-17.)

(40 ILCS 5/4-108.1) (from Ch. 108 1/2, par. 4-108.1)
Sec. 4-108.1. Transfer of creditable service to General Assembly Retirement System. (a) Any active member of the General Assembly Retirement System may apply for transfer of credits and creditable service accumulated in any firefighter's pension fund under this Article to the General Assembly Retirement System. Such transfer shall be made forthwith. Payment by the firefighters' pension fund to the General Assembly Retirement System shall be made at the same time and shall consist of:
(1) the amounts credited to the applicant through employee contributions; and
(2) municipality contributions equal to the accumulated employee contributions as determined under (1) above. Participation in the firefighters' pension fund shall terminate on the date of transfer.
(b) An active member of the General Assembly may reinstate service and creditable service terminated upon receipt of a refund, by payment to the firefighters' pension fund of the amount of the refund with interest thereon at the rate of 6% per year to the date of payment.
(Source: P.A. 83-1440.)

(40 ILCS 5/4-108.2) (from Ch. 108 1/2, par. 4-108.2)
Sec. 4-108.2. Transfer of creditable service to Article 8, 9 or 13 fund.
(a) Any city officer as defined in Section 8-243.2 of this Code, any county officer elected by vote of the people who is a participant in a pension fund established under Article 9 of this Code, and any elected sanitary district commissioner who is a participant in a pension fund established under Article 13 of this Code, may apply for transfer of his credits and creditable service accumulated in any firefighters' pension fund established under this Article to such Article 8, 9 or 13 fund. Such transfer shall be made forthwith. Payment by the firefighters' pension fund to the Article 8, 9 or 13 fund shall be made at the same time and shall consist of:
(1) the amounts credited to the applicant through

employee contributions; and

(2) municipality contributions equal to the

accumulated employee contributions as determined under (1) above.

Participation in the firefighters' pension fund shall terminate on the date of transfer.
(b) Any such elected city officer, county officer or sanitary district commissioner may reinstate credits and creditable service terminated upon receipt of a refund, by payment to the firefighters' pension fund of the amount of the refund with interest thereon at the rate of 6% per year, compounded annually from the date of refund to the date of payment.
(Source: P.A. 85-964; 86-1488.)

(40 ILCS 5/4-108.3) (from Ch. 108 1/2, par. 4-108.3)
Sec. 4-108.3. (a) Until July 1, 1989, any active member of the Illinois Municipal Retirement Fund who is a county sheriff may apply for transfer of up to 80 months of creditable service accumulated in any pension fund established under this Article to the Illinois Municipal Retirement Fund. Such creditable service shall be transferred only upon payment by such pension fund to the Illinois Municipal Retirement Fund of an amount equal to:
(1) the amounts accumulated to the credit of the applicant on the books of the fund on the date of transfer; and
(2) employer contributions in an amount equal to the amount determined under subparagraph (1); and
(3) any interest paid by the applicant in order to reinstate service.
Participation in such pension fund as to any credits transferred under this Section shall terminate on the date of transfer.
(b) Until July 1, 1989, any such sheriff may reinstate creditable service terminated upon receipt of a refund, by payment to the firefighters' pension fund of the amount of the refund, with interest thereon at the rate of 6% per year, compounded annually from the date of refund to the date of payment.
(Source: P.A. 85-941.)

(40 ILCS 5/4-108.4)
Sec. 4-108.4. Transfer of creditable service from Article 7 fund.
(a) Any firefighter who was excluded from participation in an Article 4 fund because the firefighter earned credit for that service under Article 7 of this Code and who is a participant in the Illinois Municipal Retirement Fund may become an active participant in that firefighter pension fund by making a written application to the Board. Persons so applying shall begin participation on the first day of the month following the month in which the application is received by the Board. An employee who makes application for participation shall not be deemed ineligible to participate in the firefighter pension fund by reason of having failed to apply within the 3-month period specified in subsection (b) of Section 4-107.
(b) A firefighter who was excluded from participation in an Article 4 fund because the firefighter earned credit for that service under Article 7 of this Code and who is a participant in the Illinois Municipal Retirement Fund may also elect to establish creditable service for those periods of employment as a firefighter during which he or she was excluded from participation in an Article 4 fund by paying into the fund the amount that the person would have contributed had deductions from salary been made for this purpose at the time the service was rendered, together with interest thereon at 6% per annum, compounded annually, from the time the service was rendered until the date of payment, less any amounts transferred from the Illinois Municipal Retirement Fund under Section 7-139.10.
(c) In no event shall pension credit for the same service rendered by an employee be accredited in more than one pension fund or retirement system under this Code. If an employee applies for service credit under subsection (b), then any creditable service time accumulated in the Illinois Municipal Retirement Fund for the same period must be transferred to the Article 4 fund under Section 7-139.10.
(Source: P.A. 93-689, eff. 7-1-04.)

(40 ILCS 5/4-108.5)
Sec. 4-108.5. Service for providing certain fire protection services.
(a) A firefighter for a participating municipality who was employed as an active firefighter providing fire protection for a village or incorporated town with a population of greater than 10,000 but less than 11,000 located in a county with a population of greater than 600,000 and less than 700,000, as estimated by the United States Census on July 1, 2004, may elect to establish creditable service for periods of that employment in which the firefighter provided fire protection services for the participating municipality if, by May 1, 2007, the firefighter (i) makes written application to the Board and (ii) pays into the pension fund the amount that the person would have contributed had deductions from salary been made for this purpose at the time the service was rendered, plus interest thereon at 6% per annum compounded annually from the time the service was rendered until the date of payment.
(b) Time spent providing fire protection on a part-time basis for a village or incorporated town with a population of greater than 10,000 but less than 11,000 located in a county with a population of greater than 600,000 and less than 700,000, as estimated by the United States Census on July 1, 2004, shall be calculated at the rate of one year of creditable service for each 5 years of time spent providing such fire protection, if the firefighter (i) has at least 5 years of creditable service as an active firefighter, (ii) has at least 5 years of such service with a qualifying village or incorporated town, (iii) applies for the creditable service within 30 days after the effective date of this amendatory Act of the 94th General Assembly, and (iv) contributes to the Fund an amount representing employee contributions for the number of years of creditable service granted under this subsection (b) based on the salary and contribution rate in effect for the firefighter at the date of entry into the fund, as determined by the Board. The amount of creditable service granted under this subsection (b) may not exceed 3 years.
(c) This subsection applies only to a person who was first employed by a municipality in 2008 to provide fire protection services on a full-time basis as a firefighter or fire chief, but was prevented from participating in a pension fund under this Article until 2015 by reason of the employing municipality's delay in establishing a pension fund as required under this Article. Such a person may elect to establish creditable service for periods of such employment by that municipality during which he or she did not participate, by applying to the board in writing and paying to the pension fund the employee contributions that he or she would have made had deductions from salary been made for employee contributions at the time the service was rendered, together with interest thereon at the rate of 6% per annum, compounded annually, from the time the service was rendered to the date of payment; except that the granting of such creditable service is contingent upon the consent of the governing body of the municipality and payment to the pension fund by the municipality of the corresponding employer contributions, plus interest.
For the purposes of Sections 4-109, 4-109.1, and 4-114, and notwithstanding any other provision of this Article, for a person who establishes creditable service under this subsection (c), the date upon which the person first became a participating firefighter under this Article shall be deemed to be no later than the first day of employment for which such creditable service has been granted.
(Source: P.A. 100-539, eff. 11-7-17.)

(40 ILCS 5/4-108.6)
Sec. 4-108.6. Transfer of creditable service to the Firemen's Annuity and Benefit Fund of Chicago.
(a) Until 6 months after the effective date of this amendatory Act of the 100th General Assembly, any active member of the Firemen's Annuity and Benefit Fund of Chicago may apply for transfer of up to 10 years of creditable service accumulated in any pension fund established under this Article to the Firemen's Annuity and Benefit Fund of Chicago. Such creditable service shall be transferred only upon payment by such pension fund to the Firemen's Annuity and Benefit Fund of Chicago of an amount equal to:
(1) the amounts accumulated to the credit of the

applicant on the books of the fund on the date of transfer;

(2) employer contributions in an amount equal to the

amount determined under subparagraph (1); and

(3) any interest paid by the applicant in order to

reinstate service.

Participation in such pension fund as to any credits transferred under this Section shall terminate on the date of transfer.
(b) An active member of the Firemen's Annuity and Benefit Fund of Chicago applying for a transfer of creditable service under subsection (a) may reinstate credits and creditable service terminated upon receipt of a refund by payment to the Firemen's Annuity and Benefit Fund of Chicago of the amount of the refund with interest thereon at the actuarially assumed rate, compounded annually, from the date of the refund to the date of payment.
(Source: P.A. 100-544, eff. 11-8-17.)

(40 ILCS 5/4-109) (from Ch. 108 1/2, par. 4-109)
Sec. 4-109. Pension.
(a) A firefighter age 50 or more with 20 or more years of creditable service, who is no longer in service as a firefighter, shall receive a monthly pension of 1/2 the monthly salary attached to the rank held by him or her in the fire service at the date of retirement.
The monthly pension shall be increased by 1/12 of 2.5% of such monthly salary for each additional month over 20 years of service through 30 years of service, to a maximum of 75% of such monthly salary.
The changes made to this subsection (a) by this amendatory Act of the 91st General Assembly apply to all pensions that become payable under this subsection on or after January 1, 1999. All pensions payable under this subsection that began on or after January 1, 1999 and before the effective date of this amendatory Act shall be recalculated, and the amount of the increase accruing for that period shall be payable to the pensioner in a lump sum.
(b) A firefighter who retires or is separated from service having at least 10 but less than 20 years of creditable service, who is not entitled to receive a disability pension, and who did not apply for a refund of contributions at his or her last separation from service shall receive a monthly pension upon attainment of age 60 based on the monthly salary attached to his or her rank in the fire service on the date of retirement or separation from service according to the following schedule:
For 10 years of service, 15% of salary;
For 11 years of service, 17.6% of salary;
For 12 years of service, 20.4% of salary;
For 13 years of service, 23.4% of salary;
For 14 years of service, 26.6% of salary;
For 15 years of service, 30% of salary;
For 16 years of service, 33.6% of salary;
For 17 years of service, 37.4% of salary;
For 18 years of service, 41.4% of salary;
For 19 years of service, 45.6% of salary.
(c) Notwithstanding any other provision of this Article, the provisions of this subsection (c) apply to a person who first becomes a firefighter under this Article on or after January 1, 2011.
A firefighter age 55 or more who has 10 or more years of service in that capacity shall be entitled at his option to receive a monthly pension for his service as a firefighter computed by multiplying 2.5% for each year of such service by his or her final average salary.
The pension of a firefighter who is retiring after attaining age 50 with 10 or more years of creditable service shall be reduced by one-half of 1% for each month that the firefighter's age is under age 55.
The maximum pension under this subsection (c) shall be 75% of final average salary.
For the purposes of this subsection (c), "final average salary" means the average monthly salary obtained by dividing the total salary of the firefighter during the 96 consecutive months of service within the last 120 months of service in which the total salary was the highest by the number of months of service in that period.
Beginning on January 1, 2011, for all purposes under this Code (including without limitation the calculation of benefits and employee contributions), the annual salary based on the plan year of a member or participant to whom this Section applies shall not exceed $106,800; however, that amount shall annually thereafter be increased by the lesser of (i) 3% of that amount, including all previous adjustments, or (ii) one-half the annual unadjusted percentage increase (but not less than zero) in the consumer price index-u for the 12 months ending with the September preceding each November 1, including all previous adjustments.
(Source: P.A. 96-1495, eff. 1-1-11.)

(40 ILCS 5/4-109.1) (from Ch. 108 1/2, par. 4-109.1)
Sec. 4-109.1. Increase in pension.
(a) Except as provided in subsection (e), the monthly pension of a firefighter who retires after July 1, 1971 and prior to January 1, 1986, shall, upon either the first of the month following the first anniversary of the date of retirement if 60 years of age or over at retirement date, or upon the first day of the month following attainment of age 60 if it occurs after the first anniversary of retirement, be increased by 2% of the originally granted monthly pension and by an additional 2% in each January thereafter. Effective January 1976, the rate of the annual increase shall be 3% of the originally granted monthly pension.
(b) The monthly pension of a firefighter who retired from service with 20 or more years of service, on or before July 1, 1971, shall be increased, in January of the year following the year of attaining age 65 or in January 1972, if then over age 65, by 2% of the originally granted monthly pension, for each year the firefighter received pension payments. In each January thereafter, he or she shall receive an additional increase of 2% of the original monthly pension. Effective January 1976, the rate of the annual increase shall be 3%.
(c) The monthly pension of a firefighter who is receiving a disability pension under this Article shall be increased, in January of the year following the year the firefighter attains age 60, or in January 1974, if then over age 60, by 2% of the originally granted monthly pension for each year he or she received pension payments. In each January thereafter, the firefighter shall receive an additional increase of 2% of the original monthly pension. Effective January 1976, the rate of the annual increase shall be 3%.
(c-1) On January 1, 1998, every child's disability benefit payable on that date under Section 4-110 or 4-110.1 shall be increased by an amount equal to 1/12 of 3% of the amount of the benefit, multiplied by the number of months for which the benefit has been payable. On each January 1 thereafter, every child's disability benefit payable under Section 4-110 or 4-110.1 shall be increased by 3% of the amount of the benefit then being paid, including any previous increases received under this Article. These increases are not subject to any limitation on the maximum benefit amount included in Section 4-110 or 4-110.1.
(c-2) On July 1, 2004, every pension payable to or on behalf of a minor or disabled surviving child that is payable on that date under Section 4-114 shall be increased by an amount equal to 1/12 of 3% of the amount of the pension, multiplied by the number of months for which the benefit has been payable. On July 1, 2005, July 1, 2006, July 1, 2007, and July 1, 2008, every pension payable to or on behalf of a minor or disabled surviving child that is payable under Section 4-114 shall be increased by 3% of the amount of the pension then being paid, including any previous increases received under this Article. These increases are not subject to any limitation on the maximum benefit amount included in Section 4-114.
(d) The monthly pension of a firefighter who retires after January 1, 1986, shall, upon either the first of the month following the first anniversary of the date of retirement if 55 years of age or over, or upon the first day of the month following attainment of age 55 if it occurs after the first anniversary of retirement, be increased by 1/12 of 3% of the originally granted monthly pension for each full month that has elapsed since the pension began, and by an additional 3% in each January thereafter.
The changes made to this subsection (d) by this amendatory Act of the 91st General Assembly apply to all initial increases that become payable under this subsection on or after January 1, 1999. All initial increases that became payable under this subsection on or after January 1, 1999 and before the effective date of this amendatory Act shall be recalculated and the additional amount accruing for that period, if any, shall be payable to the pensioner in a lump sum.
(e) Notwithstanding the provisions of subsection (a), upon the first day of the month following (1) the first anniversary of the date of retirement, or (2) the attainment of age 55, or (3) July 1, 1987, whichever occurs latest, the monthly pension of a firefighter who retired on or after January 1, 1977 and on or before January 1, 1986 and did not receive an increase under subsection (a) before July 1, 1987, shall be increased by 3% of the originally granted monthly pension for each full year that has elapsed since the pension began, and by an additional 3% in each January thereafter. The increases provided under this subsection are in lieu of the increases provided in subsection (a).
(f) In July 2009, the monthly pension of a firefighter who retired before July 1, 1977 shall be recalculated and increased to reflect the amount that the firefighter would have received in July 2009 had the firefighter been receiving a 3% compounded increase for each year he or she received pension payments after January 1, 1986, plus any increases in pension received for each year prior to January 1, 1986. In each January thereafter, he or she shall receive an additional increase of 3% of the amount of the pension then being paid. The changes made to this Section by this amendatory Act of the 96th General Assembly apply without regard to whether the firefighter was in service on or after its effective date.
(g) Notwithstanding any other provision of this Article, the monthly pension of a person who first becomes a firefighter under this Article on or after January 1, 2011 shall be increased on the January 1 occurring either on or after the attainment of age 60 or the first anniversary of the pension start date, whichever is later. Each annual increase shall be calculated at 3% or one-half the annual unadjusted percentage increase (but not less than zero) in the consumer price index-u for the 12 months ending with the September preceding each November 1, whichever is less, of the originally granted pension. If the annual unadjusted percentage change in the consumer price index-u for a 12-month period ending in September is zero or, when compared with the preceding period, decreases, then the pension shall not be increased.
For the purposes of this subsection (g), "consumer price index-u" means the index published by the Bureau of Labor Statistics of the United States Department of Labor that measures the average change in prices of goods and services purchased by all urban consumers, United States city average, all items, 1982-84 = 100. The new amount resulting from each annual adjustment shall be determined by the Public Pension Division of the Department of Insurance and made available to the boards of the pension funds.
(Source: P.A. 96-775, eff. 8-28-09; 96-1495, eff. 1-1-11.)

(40 ILCS 5/4-109.2) (from Ch. 108 1/2, par. 4-109.2)
Sec. 4-109.2. Minimum pension.
(a) Beginning January 1, 1984, the minimum disability pension granted under Section 4-110 or 4-111, the minimum surviving spouse's pension, and the minimum retirement pension granted to a firefighter with 20 or more years of creditable service, shall be $300 per month, without regard to whether the death, disability or retirement of the firefighter occurred prior to that date.
Beginning July 1, 1987, the minimum retirement pension payable to a firefighter with 20 or more years of creditable service, the minimum disability pension payable under Section 4-110 or 4-111, and the minimum surviving spouse's pension shall be $400 per month, without regard to whether the death, retirement or disability of the firefighter occurred prior to that date.
Beginning July 1, 1993, the minimum retirement pension payable to a firefighter with 20 or more years of creditable service and the minimum surviving spouse's pension shall be $475 per month, without regard to whether the firefighter was in service on or after the effective date of this amendatory Act of 1993.
(b) Beginning January 1, 1999, the minimum retirement pension payable to a firefighter with 20 or more years of creditable service, the minimum disability pension payable under Section 4-110, 4-110.1, or 4-111, and the minimum surviving spouse's pension shall be $600 per month, without regard to whether the firefighter was in service on or after the effective date of this amendatory Act of the 91st General Assembly.
In the case of a pensioner whose pension began before the effective date of this amendatory Act and is subject to increase under this subsection (b), the pensioner shall be entitled to a lump sum payment of the amount of that increase accruing from January 1, 1999 (or the date the pension began, if later) to the effective date of this amendatory Act.
(c) Beginning January 1, 2000, the minimum retirement pension payable to a firefighter with 20 or more years of creditable service, the minimum disability pension payable under Section 4-110, 4-110.1, or 4-111, and the minimum surviving spouse's pension shall be $800 per month, without regard to whether the firefighter was in service on or after the effective date of this amendatory Act of the 91st General Assembly.
(d) Beginning January 1, 2001, the minimum retirement pension payable to a firefighter with 20 or more years of creditable service, the minimum disability pension payable under Section 4-110, 4-110.1, or 4-111, and the minimum surviving spouse's pension shall be $1000 per month, without regard to whether the firefighter was in service on or after the effective date of this amendatory Act of the 91st General Assembly.
(e) Beginning July 1, 2004, the minimum retirement pension payable to a firefighter with 20 or more years of creditable service, the minimum disability pension payable under Section 4-110, 4-110.1, or 4-111, and the minimum surviving spouse's pension shall be $1030 per month, without regard to whether the firefighter was in service on or after the effective date of this amendatory Act of the 93rd General Assembly.
(f) Beginning July 1, 2005, the minimum retirement pension payable to a firefighter with 20 or more years of creditable service, the minimum disability pension payable under Section 4-110, 4-110.1, or 4-111, and the minimum surviving spouse's pension shall be $1060.90 per month, without regard to whether the firefighter was in service on or after the effective date of this amendatory Act of the 93rd General Assembly.
(g) Beginning July 1, 2006, the minimum retirement pension payable to a firefighter with 20 or more years of creditable service, the minimum disability pension payable under Section 4-110, 4-110.1, or 4-111, and the minimum surviving spouse's pension shall be $1092.73 per month, without regard to whether the firefighter was in service on or after the effective date of this amendatory Act of the 93rd General Assembly.
(h) Beginning July 1, 2007, the minimum retirement pension payable to a firefighter with 20 or more years of creditable service, the minimum disability pension payable under Section 4-110, 4-110.1, or 4-111, and the minimum surviving spouse's pension shall be $1125.51 per month, without regard to whether the firefighter was in service on or after the effective date of this amendatory Act of the 93rd General Assembly.
(i) Beginning July 1, 2008, the minimum retirement pension payable to a firefighter with 20 or more years of creditable service, the minimum disability pension payable under Section 4-110, 4-110.1, or 4-111, and the minimum surviving spouse's pension shall be $1159.27 per month, without regard to whether the firefighter was in service on or after the effective date of this amendatory Act of the 93rd General Assembly.
(Source: P.A. 93-689, eff. 7-1-04.)

(40 ILCS 5/4-109.3)
Sec. 4-109.3. Employee creditable service.
(a) As used in this Section:
"Final monthly salary" means the monthly salary attached to the rank held by the firefighter at the time of his or her last withdrawal from service under a particular pension fund.
"Last pension fund" means the pension fund in which the firefighter was participating at the time of his or her last withdrawal from service.
(b) The benefits provided under this Section are available only to a firefighter who:
(1) is a firefighter at the time of withdrawal from

the last pension fund and for at least the final 3 years of employment prior to that withdrawal;

(2) has established service credit with at least one

pension fund established under this Article other than the last pension fund;

(3) has a total of at least 20 years of service under

the various pension funds established under this Article and has attained age 50; and

(4) is in service on or after the effective date of

this amendatory Act of the 93rd General Assembly.

(c) A firefighter who is eligible for benefits under this Section may elect to receive a retirement pension from each pension fund under this Article in which the firefighter has at least one year of service credit but has not received a refund under Section 4-116 (unless the firefighter repays that refund under subsection (g)) or subsection (c) of Section 4-118.1, by applying in writing and paying the contribution required under subsection (i).
(d) From each such pension fund other than the last pension fund, in lieu of any retirement pension otherwise payable under this Article, a firefighter to whom this Section applies may elect to receive a monthly pension of 1/12th of 2.5% of his or her final monthly salary under that fund for each month of service in that fund, subject to a maximum of 75% of that final monthly salary.
(e) From the last pension fund, in lieu of any retirement pension otherwise payable under this Article, a firefighter to whom this Section applies may elect to receive a monthly pension calculated as follows:
The last pension fund shall calculate the retirement pension that would be payable to the firefighter under subsection (a) of Section 4-109 as if he or she had participated in that last pension fund during his or her entire period of service under all pension funds established under this Article (excluding any period of service for which the firefighter has received a refund under Section 4-116, unless the firefighter repays that refund under subsection (g), or for which the firefighter has received a refund under subsection (c) of Section 4-118.1). From this hypothetical pension there shall be subtracted the original amounts of the retirement pensions payable to the firefighter by all other pension funds under subsection (d). The remainder is the retirement pension payable to the firefighter by the last pension fund under this subsection (e).
(f) Pensions elected under this Section shall be subject to increases as provided in subsection (d) of Section 4-109.1.
(g) A current firefighter may reinstate creditable service in a pension fund established under this Article that was terminated upon receipt of a refund, by payment to that pension fund of the amount of the refund together with interest thereon at the rate of 6% per year, compounded annually, from the date of the refund to the date of payment. A repayment of a refund under this Section may be made in equal installments over a period of up to 10 years, but must be paid in full prior to retirement.
(h) As a condition of being eligible for the benefits provided in this Section, a person who is hired to a position as a firefighter on or after July 1, 2004 must, within 21 months after being hired, notify the new employer, all of his or her previous employers under this Article, and the Public Pension Division of the Division of Insurance of the Department of Financial and Professional Regulation of his or her intent to receive the benefits provided under this Section.
(i) In order to receive a pension under this Section or an occupational disease disability pension for which he or she becomes eligible due to the application of subsection (m) of this Section, a firefighter must pay to each pension fund from which he or she has elected to receive a pension under this Section a contribution equal to 1% of monthly salary for each month of service credit that the firefighter has in that fund (other than service credit for which the firefighter has already paid the additional contribution required under subsection (c) of Section 4-118.1), together with interest thereon at the rate of 6% per annum, compounded annually, from the firefighter's first day of employment with that fund or the first day of the fiscal year of that fund that immediately precedes the firefighter's first day of employment with that fund, whichever is earlier.
In order for a firefighter who, as of the effective date of this amendatory Act of the 93rd General Assembly, has not begun to receive a pension under this Section or an occupational disease disability pension under subsection (m) of this Section and who has contributed 1/12th of 1% of monthly salary for each month of service credit that the firefighter has in that fund (other than service credit for which the firefighter has already paid the additional contribution required under subsection (c) of Section 4-118.1), together with the required interest thereon, to receive a pension under this Section or an occupational disease disability pension for which he or she becomes eligible due to the application of subsection (m) of this Section, the firefighter must, within one year after the effective date of this amendatory Act of the 93rd General Assembly, make an additional contribution equal to 11/12ths of 1% of monthly salary for each month of service credit that the firefighter has in that fund (other than service credit for which the firefighter has already paid the additional contribution required under subsection (c) of Section 4-118.1), together with interest thereon at the rate of 6% per annum, compounded annually, from the firefighter's first day of employment with that fund or the first day of the fiscal year of that fund that immediately precedes the firefighter's first day of employment with the fund, whichever is earlier. A firefighter who, as of the effective date of this amendatory Act of the 93rd General Assembly, has not begun to receive a pension under this Section or an occupational disease disability pension under subsection (m) of this Section and who has contributed 1/12th of 1% of monthly salary for each month of service credit that the firefighter has in that fund (other than service credit for which the firefighter has already paid the additional contribution required under subsection (c) of Section 4-118.1), together with the required interest thereon, in order to receive a pension under this Section or an occupational disease disability pension under subsection (m) of this Section, may elect, within one year after the effective date of this amendatory Act of the 93rd General Assembly to forfeit the benefits provided under this Section and receive a refund of that contribution.
(j) A retired firefighter who is receiving pension payments under Section 4-109 may reenter active service under this Article. Subject to the provisions of Section 4-117, the firefighter may receive credit for service performed after the reentry if the firefighter (1) applies to receive credit for that service, (2) suspends his or her pensions under this Section, and (3) makes the contributions required under subsection (i).
(k) A firefighter who is newly hired or promoted to a position as a firefighter shall not be denied participation in a fund under this Article based on his or her age.
(l) If a firefighter who elects to make contributions under subsection (c) of Section 4-118.1 for the pension benefits provided under this Section becomes entitled to a disability pension under Section 4-110, the last pension fund is responsible to pay that disability pension and the amount of that disability pension shall be based only on the firefighter's service with the last pension fund.
(m) Notwithstanding any provision in Section 4-110.1 to the contrary, if a firefighter who elects to make contributions under subsection (c) of Section 4-118.1 for the pension benefits provided under this Section becomes entitled to an occupational disease disability pension under Section 4-110.1, each pension fund to which the firefighter has made contributions under subsection (c) of Section 4-118.1 must pay a portion of that occupational disease disability pension equal to the proportion that the firefighter's service credit with that pension fund for which the contributions under subsection (c) of Section 4-118.1 have been made bears to the firefighter's total service credit with all of the pension funds for which the contributions under subsection (c) of Section 4-118.1 have been made. A firefighter who has made contributions under subsection (c) of Section 4-118.1 for at least 5 years of creditable service shall be deemed to have met the 5-year creditable service requirement under Section 4-110.1, regardless of whether the firefighter has 5 years of creditable service with the last pension fund.
(n) If a firefighter who elects to make contributions under subsection (c) of Section 4-118.1 for the pension benefits provided under this Section becomes entitled to a disability pension under Section 4-111, the last pension fund is responsible to pay that disability pension, provided that the firefighter has at least 7 years of creditable service with the last pension fund. In the event a firefighter began employment with a new employer as a result of an intergovernmental agreement that resulted in the elimination of the previous employer's fire department, the firefighter shall not be required to have 7 years of creditable service with the last pension fund to qualify for a disability pension under Section 4-111. Under this circumstance, a firefighter shall be required to have 7 years of total combined creditable service time to qualify for a disability pension under Section 4-111. The disability pension received pursuant to this Section shall be paid by the previous employer and new employer in proportion to the firefighter's years of service with each employer.
(Source: P.A. 95-1032, eff. 2-17-09; 95-1036, eff. 2-17-09.)

(40 ILCS 5/4-110) (from Ch. 108 1/2, par. 4-110)
Sec. 4-110. Disability pension - Line of duty. If a firefighter, as the result of sickness, accident or injury incurred in or resulting from the performance of an act of duty or from the cumulative effects of acts of duty, is found, pursuant to Section 4-112, to be physically or mentally permanently disabled for service in the fire department, so as to render necessary his or her being placed on disability pension, the firefighter shall be entitled to a disability pension equal to the greater of (1) 65% of the monthly salary attached to the rank held by him or her in the fire department at the date he or she is removed from the municipality's fire department payroll or (2) the retirement pension that the firefighter would be eligible to receive if he or she retired (but not including any automatic annual increase in that retirement pension). A firefighter shall be considered "on duty" while on any assignment approved by the chief of the fire department, even though away from the municipality he or she serves as a firefighter, if the assignment is related to the fire protection service of the municipality.
Such firefighter shall also be entitled to a child's disability benefit of $20 a month on account of each unmarried child less than 18 years of age and dependent upon the firefighter for support, either the issue of the firefighter or legally adopted by him or her. The total amount of child's disability benefit payable to the firefighter, when added to his or her disability pension, shall not exceed 75% of the amount of salary which the firefighter was receiving at the date of retirement.
Benefits payable on account of a child under this Section shall not be reduced or terminated by reason of the child's attainment of age 18 if he or she is then dependent by reason of a physical or mental disability but shall continue to be paid as long as such dependency continues. Individuals over the age of 18 and adjudged to be disabled persons pursuant to Article XIa of the Probate Act of 1975, except for persons receiving benefits under Article III of the Illinois Public Aid Code, shall be eligible to receive benefits under this Act.
If a firefighter dies while still disabled and receiving a disability pension under this Section, the disability pension shall continue to be paid to the firefighter's survivors in the sequence provided in Section 4-114. A pension previously granted under Section 4-114 to a survivor of a firefighter who died while receiving a disability pension under this Section shall be deemed to be a continuation of the pension provided under this Section and shall be deemed to be in the nature of worker's compensation payments. The changes to this Section made by this amendatory Act of 1995 are intended to be retroactive and are not limited to persons in service on or after its effective date.
(Source: P.A. 93-1090, eff. 3-11-05.)

(40 ILCS 5/4-110.1) (from Ch. 108 1/2, par. 4-110.1)
Sec. 4-110.1. Occupational disease disability pension. The General Assembly finds that service in the fire department requires firefighters in times of stress and danger to perform unusual tasks; that firefighters are subject to exposure to extreme heat or extreme cold in certain seasons while performing their duties; that they are required to work in the midst of and are subject to heavy smoke fumes, and carcinogenic, poisonous, toxic or chemical gases from fires; and that these conditions exist and arise out of or in the course of employment.
An active firefighter with 5 or more years of creditable service who is found, pursuant to Section 4-112, unable to perform his or her duties in the fire department by reason of heart disease, stroke, tuberculosis, or any disease of the lungs or respiratory tract, resulting from service as a firefighter, is entitled to an occupational disease disability pension during any period of such disability for which he or she has no right to receive salary.
Any active firefighter who has completed 5 or more years of service and is unable to perform his or her duties in the fire department by reason of a disabling cancer, which develops or manifests itself during a period while the firefighter is in the service of the fire department, shall be entitled to receive an occupational disease disability benefit during any period of such disability for which he or she does not have a right to receive salary. In order to receive this occupational disease disability benefit, (i) the type of cancer involved must be a type which may be caused by exposure to heat, radiation or a known carcinogen as defined by the International Agency for Research on Cancer and (ii) the cancer must (and is rebuttably presumed to) arise as a result of service as a firefighter.
A firefighter who enters the service after August 27, 1971 shall be examined by one or more practicing physicians appointed by the board. If the examination discloses impairment of the heart, lungs or respiratory tract, or the existence of any cancer, the firefighter shall not be entitled to the occupational disease disability pension unless and until a subsequent examination reveals no such impairment or cancer.
The occupational disease disability pension shall be equal to the greater of (1) 65% of the salary attached to the rank held by the firefighter in the fire service at the time of his or her removal from the municipality's fire department payroll or (2) the retirement pension that the firefighter would be eligible to receive if he or she retired (but not including any automatic annual increase in that retirement pension).
The firefighter is also entitled to a child's disability benefit of $20 a month for each natural or legally adopted unmarried child less than age 18 dependent upon the firefighter for support. The total child's disability benefit when added to the occupational disease disability pension shall not exceed 75% of the firefighter's salary at the time of the grant of occupational disease disability pension.
The occupational disease disability pension is payable to the firefighter during the period of the disability. If the disability ceases before the death of the firefighter, the disability pension payable under this Section shall also cease and the firefighter thereafter shall receive such pension benefits as are provided in accordance with other provisions of this Article.
If a firefighter dies while still disabled and receiving a disability pension under this Section, the disability pension shall continue to be paid to the firefighter's survivors in the sequence provided in Section 4-114. A pension previously granted under Section 4-114 to a survivor of a firefighter who died while receiving a disability pension under this Section shall be deemed to be a continuation of the pension provided under this Section and shall be deemed to be in the nature of worker's occupational disease compensation payments. The changes to this Section made by this amendatory Act of 1995 are intended to be retroactive and are not limited to persons in service on or after its effective date.
The child's disability benefit shall terminate if the disability ceases while the firefighter is alive or when the child or children attain age 18 or marry, whichever event occurs first, except that benefits payable on account of a child under this Section shall not be reduced or terminated by reason of the child's attainment of age 18 if he or she is then dependent by reason of a physical or mental disability but shall continue to be paid as long as such dependency continues. Individuals over the age of 18 and adjudged as a disabled person pursuant to Article XIa of the Probate Act of 1975, except for persons receiving benefits under Article III of the Illinois Public Aid Code, shall be eligible to receive benefits under this Act.
(Source: P.A. 93-1090, eff. 3-11-05.)

(40 ILCS 5/4-111) (from Ch. 108 1/2, par. 4-111)
Sec. 4-111. Disability pension - Not in duty. A firefighter having at least 7 years of creditable service who becomes disabled as a result of any cause other than an act of duty, and who is found, pursuant to Section 4-112, to be physically or mentally permanently disabled so as to render necessary his or her being placed on disability pension, shall be granted a disability pension of 50% of the monthly salary attached to the rank held by the firefighter in the fire service at the date he or she is removed from the municipality's fire department payroll. If a firefighter dies while still disabled and receiving a disability pension under this Section, the disability pension shall continue to be paid to the firefighter's survivors in the sequence provided in Section 4-114 if that disability pension is greater than the survivors pension provided under subsection (a) of Section 4-114.
(Source: P.A. 93-1090, eff. 3-11-05.)

(40 ILCS 5/4-112) (from Ch. 108 1/2, par. 4-112)
Sec. 4-112. Determination of disability; restoration to active service; disability cannot constitute cause for discharge. A disability pension shall not be paid until disability has been established by the board by examinations of the firefighter at pension fund expense by 3 physicians selected by the board and such other evidence as the board deems necessary. The 3 physicians selected by the board need not agree as to the existence of any disability or the nature and extent of a disability. Medical examination of a firefighter receiving a disability pension shall be made at least once each year prior to attainment of age 50 in order to verify continuance of disability. No examination shall be required after age 50. No physical or mental disability that constitutes, in whole or in part, the basis of an application for benefits under this Article may be used, in whole or in part, by any municipality or fire protection district employing firefighters, emergency medical technicians, or paramedics as cause for discharge.
Upon satisfactory proof to the board that a firefighter on the disability pension has recovered from disability, the board shall terminate the disability pension. The firefighter shall report to the marshal or chief of the fire department, who shall thereupon order immediate reinstatement into active service, and the municipality shall immediately return the firefighter to its payroll, in the same rank or grade held at the date he or she was placed on disability pension. If the firefighter must file a civil action against the municipality to enforce his or her mandated return to payroll under this paragraph, then the firefighter is entitled to recovery of reasonable court costs and attorney's fees.
The firefighter shall be entitled to 10 days notice before any hearing or meeting of the board at which the question of his or her disability is to be considered, and shall have the right to be present at any such hearing or meeting, and to be represented by counsel; however, the board shall not have any obligation to provide such fireman with counsel.
(Source: P.A. 95-681, eff. 10-11-07.)

(40 ILCS 5/4-113) (from Ch. 108 1/2, par. 4-113)
Sec. 4-113. Disability pension option. (a) A firefighter who has not completed 20 years of creditable service and is receiving a disability pension under this Article whose disability continues for a period which when added to his or her period of active service equals 20 years may, if age 50 or over, elect to retire from the fire service by submitting written application to the board. A firefighter exercising such option shall be entitled to continue to receive a retirement pension equal in amount to the disability pension he or she was entitled to as a disabled firefighter on the date he or she was removed from the municipality's payroll for disability. A firefighter electing to exercise such option shall be entitled to the automatic increase in pension provided under subsection (a) of Section 4-109.1.
(b) A firefighter who is receiving a disability pension under this Article who has sufficient creditable service to qualify for a retirement pension and is age 50 or more may elect to permanently retire from the fire service at any time by submitting written application to the board. The salary to be used in the determination of such firefighter's pension shall be based on the salary attached to the rank held by the firefighter in the fire service at the date of the election to retire. All other conditions in the computation of the pension shall be based upon the provisions of Section 4-109 which were applicable to the firefighter while he or she was in active service as an employee. A firefighter electing to exercise such option shall be entitled to the automatic increase in pension provided under subsection (a) of Section 4-109.1.
(Source: P.A. 83-1440.)

(40 ILCS 5/4-114) (from Ch. 108 1/2, par. 4-114)
Sec. 4-114. Pension to survivors. If a firefighter who is not receiving a disability pension under Section 4-110 or 4-110.1 dies (1) as a result of any illness or accident, or (2) from any cause while in receipt of a disability pension under this Article, or (3) during retirement after 20 years service, or (4) while vested for or in receipt of a pension payable under subsection (b) of Section 4-109, or (5) while a deferred pensioner, having made all required contributions, a pension shall be paid to his or her survivors, based on the monthly salary attached to the firefighter's rank on the last day of service in the fire department, as follows:
(a)(1) To the surviving spouse, a monthly pension of

40% of the monthly salary, and if there is a surviving spouse, to the guardian of any minor child or children including a child which has been conceived but not yet born, 12% of such monthly salary for each such child until attainment of age 18 or until the child's marriage, whichever occurs first. Beginning July 1, 1993, the monthly pension to the surviving spouse shall be 54% of the monthly salary for all persons receiving a surviving spouse pension under this Article, regardless of whether the deceased firefighter was in service on or after the effective date of this amendatory Act of 1993.

(2) Beginning July 1, 2004, unless the amount

provided under paragraph (1) of this subsection (a) is greater, the total monthly pension payable under this paragraph (a), including any amount payable on account of children, to the surviving spouse of a firefighter who died (i) while receiving a retirement pension, (ii) while he or she was a deferred pensioner with at least 20 years of creditable service, or (iii) while he or she was in active service having at least 20 years of creditable service, regardless of age, shall be no less than 100% of the monthly retirement pension earned by the deceased firefighter at the time of death, regardless of whether death occurs before or after attainment of age 50, including any increases under Section 4-109.1. This minimum applies to all such surviving spouses who are eligible to receive a surviving spouse pension, regardless of whether the deceased firefighter was in service on or after the effective date of this amendatory Act of the 93rd General Assembly, and notwithstanding any limitation on maximum pension under paragraph (d) or any other provision of this Article.

(3) If the pension paid on and after July 1, 2004 to

the surviving spouse of a firefighter who died on or after July 1, 2004 and before the effective date of this amendatory Act of the 93rd General Assembly was less than the minimum pension payable under paragraph (1) or (2) of this subsection (a), the fund shall pay a lump sum equal to the difference within 90 days after the effective date of this amendatory Act of the 93rd General Assembly.

The pension to the surviving spouse shall terminate

in the event of the surviving spouse's remarriage prior to July 1, 1993; remarriage on or after that date does not affect the surviving spouse's pension, regardless of whether the deceased firefighter was in service on or after the effective date of this amendatory Act of 1993.

The surviving spouse's pension shall be subject to

the minimum established in Section 4-109.2.

(b) Upon the death of the surviving spouse leaving

one or more minor children, or upon the death of a firefighter leaving one or more minor children but no surviving spouse, to the duly appointed guardian of each such child, for support and maintenance of each such child until the child reaches age 18 or marries, whichever occurs first, a monthly pension of 20% of the monthly salary.

In a case where the deceased firefighter left one or

more minor children but no surviving spouse and the guardian of a child is receiving a pension of 12% of the monthly salary on August 16, 2013 (the effective date of Public Act 98-391), the pension is increased by Public Act 98-391 to 20% of the monthly salary for each such child, beginning on the pension payment date occurring on or next following August 16, 2013. The changes to this Section made by Public Act 98-391 apply without regard to whether the deceased firefighter was in service on or after August 16, 2013.

(c) If a deceased firefighter leaves no surviving

spouse or unmarried minor children under age 18, but leaves a dependent father or mother, to each dependent parent a monthly pension of 18% of the monthly salary. To qualify for the pension, a dependent parent must furnish satisfactory proof that the deceased firefighter was at the time of his or her death the sole supporter of the parent or that the parent was the deceased's dependent for federal income tax purposes.

(d) The total pension provided under paragraphs (a),

(b) and (c) of this Section shall not exceed 75% of the monthly salary of the deceased firefighter (1) when paid to the survivor of a firefighter who has attained 20 or more years of service credit and who receives or is eligible to receive a retirement pension under this Article, or (2) when paid to the survivor of a firefighter who dies as a result of illness or accident, or (3) when paid to the survivor of a firefighter who dies from any cause while in receipt of a disability pension under this Article, or (4) when paid to the survivor of a deferred pensioner. For all other survivors of deceased firefighters, the total pension provided under paragraphs (a), (b) and (c) of this Section shall not exceed 50% of the retirement annuity the firefighter would have received on the date of death.

The maximum pension limitations in this paragraph (d)

do not control over any contrary provision of this Article explicitly establishing a minimum amount of pension or granting a one-time or annual increase in pension.

(e) If a firefighter leaves no eligible survivors

under paragraphs (a), (b) and (c), the board shall refund to the firefighter's estate the amount of his or her accumulated contributions, less the amount of pension payments, if any, made to the firefighter while living.

(f) (Blank).
(g) If a judgment of dissolution of marriage between

a firefighter and spouse is judicially set aside subsequent to the firefighter's death, the surviving spouse is eligible for the pension provided in paragraph (a) only if the judicial proceedings are filed within 2 years after the date of the dissolution of marriage and within one year after the firefighter's death and the board is made a party to the proceedings. In such case the pension shall be payable only from the date of the court's order setting aside the judgment of dissolution of marriage.

(h) Benefits payable on account of a child under this

Section shall not be reduced or terminated by reason of the child's attainment of age 18 if he or she is then dependent by reason of a physical or mental disability but shall continue to be paid as long as such dependency continues. Individuals over the age of 18 and adjudged as a disabled person pursuant to Article XIa of the Probate Act of 1975, except for persons receiving benefits under Article III of the Illinois Public Aid Code, shall be eligible to receive benefits under this Act.

(i) Beginning January 1, 2000, the pension of the

surviving spouse of a firefighter who dies on or after January 1, 1994 as a result of sickness, accident, or injury incurred in or resulting from the performance of an act of duty or from the cumulative effects of acts of duty shall not be less than 100% of the salary attached to the rank held by the deceased firefighter on the last day of service, notwithstanding subsection (d) or any other provision of this Article.

(j) Beginning July 1, 2004, the pension of the

surviving spouse of a firefighter who dies on or after January 1, 1988 as a result of sickness, accident, or injury incurred in or resulting from the performance of an act of duty or from the cumulative effects of acts of duty shall not be less than 100% of the salary attached to the rank held by the deceased firefighter on the last day of service, notwithstanding subsection (d) or any other provision of this Article.

Notwithstanding any other provision of this Article, if a person who first becomes a firefighter under this Article on or after January 1, 2011 and who is not receiving a disability pension under Section 4-110 or 4-110.1 dies (1) as a result of any illness or accident, (2) from any cause while in receipt of a disability pension under this Article, (3) during retirement after 20 years service, (4) while vested for or in receipt of a pension payable under subsection (b) of Section 4-109, or (5) while a deferred pensioner, having made all required contributions, then a pension shall be paid to his or her survivors in the amount of 66 2/3% of the firefighter's earned pension at the date of death. Nothing in this Section shall act to diminish the survivor's benefits described in subsection (j) of this Section.
Notwithstanding any other provision of this Article, the monthly pension of a survivor of a person who first becomes a firefighter under this Article on or after January 1, 2011 shall be increased on the January 1 after attainment of age 60 by the recipient of the survivor's pension and each January 1 thereafter by 3% or one-half the annual unadjusted percentage increase in the consumer price index-u for the 12 months ending with the September preceding each November 1, whichever is less, of the originally granted survivor's pension. If the annual unadjusted percentage change in the consumer price index-u for a 12-month period ending in September is zero or, when compared with the preceding period, decreases, then the survivor's pension shall not be increased.
For the purposes of this Section, "consumer price index-u" means the index published by the Bureau of Labor Statistics of the United States Department of Labor that measures the average change in prices of goods and services purchased by all urban consumers, United States city average, all items, 1982-84 = 100. The new amount resulting from each annual adjustment shall be determined by the Public Pension Division of the Department of Insurance and made available to the boards of the pension funds.
(Source: P.A. 98-391, eff. 8-16-13; 98-756, eff. 7-16-14.)

(40 ILCS 5/4-114.1) (from Ch. 108 1/2, par. 4-114.1)
Sec. 4-114.1. Pensions to survivors of male and female firefighters. All provisions of this Article relating to pensions to a surviving spouse, children or dependent parents of a firefighter apply with equal force to the surviving spouse, minor children and dependent parents of male and female firefighters without any distinction whatsoever.
(Source: P.A. 83-1440.)

(40 ILCS 5/4-114.2) (from Ch. 108 1/2, par. 4-114.2)
Sec. 4-114.2. Reduction of disability and survivor's benefits for corresponding benefits payable under Workers' Compensation and Workers' Occupational Diseases Acts. (a) Whenever a person is entitled to a disability or survivor's benefit under this Article and to benefits under the Workers' Compensation Act or the Workers' Occupational Diseases Act for the same injury or disease, the benefits payable under this Article shall be reduced by an amount computed in accordance with subsection (b) of this Section. There shall be no reduction, however, for any of the following: payments for medical, surgical and hospital services, non-medical remedial care and treatment rendered in accordance with a religious method of healing recognized by the laws of this State and for artificial appliances; payments made for scheduled losses for the loss of or permanent and complete or permanent and partial loss of the use of any bodily member or the body taken as a whole under subdivision (d)2 or subsection (e) of Section 8 of the Workers' Compensation Act or Section 7 of the Workers' Occupational Diseases Act; payments made for statutorily prescribed losses under subdivision (d)2 of Section 8 of the Workers' Compensation Act or Section 7 of the Workers' Occupational Diseases Act; and that portion of the payments which is utilized to pay attorneys' fees and the costs of securing the workers' compensation benefits under either the Workers' Compensation Act or Workers' Occupational Diseases Act.
(b) The reduction prescribed by this Section shall be computed as follows:
(1) In the event that a person entitled to benefits under this Article incurs costs or attorneys' fees in order to establish his entitlement, the reduction prescribed by this Section shall itself be reduced by the amount of such costs and attorneys' fees.
(2) If the benefits deductible under this Section are stated in a weekly amount, the monthly amount for the purpose of this Section shall be 52 times the weekly amount, divided by 12.
(Source: P.A. 84-1039.)

(40 ILCS 5/4-115) (from Ch. 108 1/2, par. 4-115)
Sec. 4-115. Marriage after retirement. (a) If a firefighter marries subsequent to the date of his or her retirement with any pension under this Article, and dies less than 12 months after the marriage, a surviving spouse shall receive no pension on the death of the firefighter.
(b) Beginning January 1, 1989, this Section shall no longer disqualify the surviving spouse of a firefighter who was married to such surviving spouse for at least 12 months and died before November 18, 1985, from receiving a survivor's pension, and any such surviving spouse who is otherwise eligible under Section 4-114 shall begin to receive a surviving spouse's pension on July 1, 1989.
(Source: P.A. 86-272.)

(40 ILCS 5/4-115.1) (from Ch. 108 1/2, par. 4-115.1)
Sec. 4-115.1. Eligibility of children. Dependent benefits shall be paid to each natural child of a deceased firefighter, and to each child legally adopted, until the child's attainment of age 18 or marriage, whichever occurs first, whether or not the death of the firefighter occurred prior to November 21, 1975.
Benefits payable to or on account of a child under this Article shall not be reduced or terminated by reason of the child's adoption by a third party after the firefighter's death.
Benefits payable to or on account of a child under this Article shall not be reduced or terminated by reason of the child's attainment of age 18 if he or she is then dependent by reason of a physical or mental disability but shall continue to be paid as long as such dependency continues. Individuals over the age of 18 and adjudged as a disabled person pursuant to Article XIa of the Probate Act of 1975, except for persons receiving benefits under Article III of the Illinois Public Aid Code, shall be eligible to receive benefits under this Act.
(Source: P.A. 95-279, eff. 1-1-08.)

(40 ILCS 5/4-115.2)
Sec. 4-115.2. Dependent beneficiaries; payment to trust. Any benefit to be received by or paid to a dependent beneficiary may be received by or paid to a trust established for such dependent beneficiary if the dependent beneficiary is living at the time such benefit would be received by or paid to such trust.
(Source: P.A. 97-41, eff. 6-28-11.)

(40 ILCS 5/4-116) (from Ch. 108 1/2, par. 4-116)
Sec. 4-116. Refund. A firefighter with less than 20 years of service who (1) resigns or is discharged, or has been involuntarily laid off for other than disciplinary reasons for more than 180 calendar days, and (2) has not received any disability pension payments, is entitled to a refund of his or her total contributions during such service. Any firefighter receiving a refund under this Section forfeits and relinquishes all accrued rights in the Fund, including accumulated creditable service. In the event of reemployment in the service, the firefighter shall, prior to commencing service repay to the fund, to the extent that the municipality has not made such contribution on his or her behalf, the amount of any refund which he or she received upon resigning or being discharged. Upon repayment of this refund, the firefighter shall receive credit for the previous years of service for which he or she had received the refund.
(Source: P.A. 84-1039.)

(40 ILCS 5/4-117) (from Ch. 108 1/2, par. 4-117)
Sec. 4-117. Reentry into active service. (a) If a firefighter receiving pension payments reenters active service, pension payments shall be suspended while he or she is in service. If the firefighter again retires or is discharged, his or her monthly pension shall be resumed in the same amount as was paid upon first retirement or discharge unless he or she remained in active service 3 or more years after re-entry in which case the monthly pension shall be based on the salary attached to the firefighter's rank at the date of last retirement.
(b) If a deferred pensioner re-enters active service, and again retires or is discharged from the fire service, his or her pension shall be based on the salary attached to the rank held in the fire service at the date of earlier retirement, unless the firefighter remains in active service for 3 or more years after re-entry, in which case the monthly pension shall be based on the salary attached to the firefighter's rank at the date of last retirement.
(c) If a pensioner or deferred pensioner re-enters or is recalled to active service and is thereafter injured, and the injury is not related to an injury for which he or she was previously receiving a disability pension, the 3 year service requirement shall not apply in order for the firefighter to qualify for the increased pension based on the rate of pay at the time of the new injury.
(Source: P.A. 83-1440.)

(40 ILCS 5/4-117.1) (from Ch. 108 1/2, par. 4-117.1)
Sec. 4-117.1. Deduction for group plans. If a municipality sponsors a group hospital and medical plan which includes retired firefighters and their spouses, upon written request of a retired firefighter, deductions shall be made from the pension payments of the firefighter in the amounts which the firefighter is required to contribute toward the group plan in order to obtain such coverage.
Whenever continued group insurance coverage is elected in accordance with the provisions of Section 367f of the Illinois Insurance Code, as now or hereafter amended, the total monthly premium for such continued group insurance coverage or such portion thereof as is not paid by the municipality shall, upon request of the person electing such continued group insurance coverage, be deducted from the monthly pension otherwise payable to such person pursuant to this Article, and shall be remitted by the pension fund making such deduction to the insurance company or other entity providing the group insurance coverage.
(Source: P.A. 84-866.)

(40 ILCS 5/4-118) (from Ch. 108 1/2, par. 4-118)
Sec. 4-118. Financing.
(a) The city council or the board of trustees of the municipality shall annually levy a tax upon all the taxable property of the municipality at the rate on the dollar which will produce an amount which, when added to the deductions from the salaries or wages of firefighters and revenues available from other sources, will equal a sum sufficient to meet the annual actuarial requirements of the pension fund, as determined by an enrolled actuary employed by the Illinois Department of Insurance or by an enrolled actuary retained by the pension fund or municipality. For the purposes of this Section, the annual actuarial requirements of the pension fund are equal to (1) the normal cost of the pension fund, or 17.5% of the salaries and wages to be paid to firefighters for the year involved, whichever is greater, plus (2) an annual amount sufficient to bring the total assets of the pension fund up to 90% of the total actuarial liabilities of the pension fund by the end of municipal fiscal year 2040, as annually updated and determined by an enrolled actuary employed by the Illinois Department of Insurance or by an enrolled actuary retained by the pension fund or the municipality. In making these determinations, the required minimum employer contribution shall be calculated each year as a level percentage of payroll over the years remaining up to and including fiscal year 2040 and shall be determined under the projected unit credit actuarial cost method. The amount to be applied towards the amortization of the unfunded accrued liability in any year shall not be less than the annual amount required to amortize the unfunded accrued liability, including interest, as a level percentage of payroll over the number of years remaining in the 40 year amortization period.
(a-5) For purposes of determining the required employer contribution to a pension fund, the value of the pension fund's assets shall be equal to the actuarial value of the pension fund's assets, which shall be calculated as follows:
(1) On March 30, 2011, the actuarial value of a

pension fund's assets shall be equal to the market value of the assets as of that date.

(2) In determining the actuarial value of the pension

fund's assets for fiscal years after March 30, 2011, any actuarial gains or losses from investment return incurred in a fiscal year shall be recognized in equal annual amounts over the 5-year period following that fiscal year.

(b) The tax shall be levied and collected in the same manner as the general taxes of the municipality, and shall be in addition to all other taxes now or hereafter authorized to be levied upon all property within the municipality, and in addition to the amount authorized to be levied for general purposes, under Section 8-3-1 of the Illinois Municipal Code or under Section 14 of the Fire Protection District Act. The tax shall be forwarded directly to the treasurer of the board within 30 business days of receipt by the county (or, in the case of amounts added to the tax levy under subsection (f), used by the municipality to pay the employer contributions required under subsection (b-1) of Section 15-155 of this Code).
(b-5) If a participating municipality fails to transmit to the fund contributions required of it under this Article for more than 90 days after the payment of those contributions is due, the fund may, after giving notice to the municipality, certify to the State Comptroller the amounts of the delinquent payments in accordance with any applicable rules of the Comptroller, and the Comptroller must, beginning in fiscal year 2016, deduct and remit to the fund the certified amounts or a portion of those amounts from the following proportions of payments of State funds to the municipality:
(1) in fiscal year 2016, one-third of the total

amount of any payments of State funds to the municipality;

(2) in fiscal year 2017, two-thirds of the total

amount of any payments of State funds to the municipality; and

(3) in fiscal year 2018 and each fiscal year

thereafter, the total amount of any payments of State funds to the municipality.

The State Comptroller may not deduct from any payments of State funds to the municipality more than the amount of delinquent payments certified to the State Comptroller by the fund.
(c) The board shall make available to the membership and the general public for inspection and copying at reasonable times the most recent Actuarial Valuation Balance Sheet and Tax Levy Requirement issued to the fund by the Department of Insurance.
(d) The firefighters' pension fund shall consist of the following moneys which shall be set apart by the treasurer of the municipality: (1) all moneys derived from the taxes levied hereunder; (2) contributions by firefighters as provided under Section 4-118.1; (3) all rewards in money, fees, gifts, and emoluments that may be paid or given for or on account of extraordinary service by the fire department or any member thereof, except when allowed to be retained by competitive awards; and (4) any money, real estate or personal property received by the board.
(e) For the purposes of this Section, "enrolled actuary" means an actuary: (1) who is a member of the Society of Actuaries or the American Academy of Actuaries; and (2) who is enrolled under Subtitle C of Title III of the Employee Retirement Income Security Act of 1974, or who has been engaged in providing actuarial services to one or more public retirement systems for a period of at least 3 years as of July 1, 1983.
(f) The corporate authorities of a municipality that employs a person who is described in subdivision (d) of Section 4-106 may add to the tax levy otherwise provided for in this Section an amount equal to the projected cost of the employer contributions required to be paid by the municipality to the State Universities Retirement System under subsection (b-1) of Section 15-155 of this Code.
(g) The Commission on Government Forecasting and Accountability shall conduct a study of all funds established under this Article and shall report its findings to the General Assembly on or before January 1, 2013. To the fullest extent possible, the study shall include, but not be limited to, the following:
(1) fund balances;
(2) historical employer contribution rates for each

fund;

(3) the actuarial formulas used as a basis for

employer contributions, including the actual assumed rate of return for each year, for each fund;

(4) available contribution funding sources;
(5) the impact of any revenue limitations caused by

PTELL and employer home rule or non-home rule status; and

(6) existing statutory funding compliance procedures

and funding enforcement mechanisms for all municipal pension funds.

(Source: P.A. 99-8, eff. 7-9-15.)

(40 ILCS 5/4-118.1) (from Ch. 108 1/2, par. 4-118.1)
Sec. 4-118.1. Contributions by firefighters.
(a) Beginning January 1, 1976 and until the effective date of this amendatory Act of the 91st General Assembly, each firefighter shall contribute to the pension fund 6 3/4% of salary towards the cost of his or her pension. Beginning on the effective date of this amendatory Act of the 91st General Assembly, each firefighter shall contribute to the pension fund 6.955% of salary towards the cost of his or her pension.
(b) In addition, beginning January 1, 1976, each firefighter shall contribute 1% of salary toward the cost of the increase in pension provided in Section 4-109.1; beginning January 1, 1987, such contribution shall be 1.5% of salary; beginning July 1, 2004, the contribution shall be 2.5% of salary.
(c) Beginning on the effective date of this amendatory Act of the 93rd General Assembly, each firefighter who elects to receive a pension under Section 4-109.3 and who has participated in at least one other pension fund under this Article for a period of at least one year shall contribute an additional 1.0% of salary toward the cost of the increase in pensions provided in Section 4-109.3.
In the event that a firefighter does not elect to receive a retirement pension provided under Section 4-109.3 from one or more of the pension funds in which the firefighter has credit, he or she shall, upon withdrawal from the last pension fund as defined in Section 4-109.3, be entitled to receive, from each such fund to which he or she has paid additional contributions under this subsection (c) and from which he or she does not receive a refund under Section 4-116, a refund of those contributions without interest.
A refund of total contributions to a particular firefighter pension fund under Section 4-116 shall include any refund of additional contributions paid to that fund under this subsection (c), but a firefighter who accepts a refund from a pension fund under Section 4-116 is thereafter ineligible to receive a pension provided under Section 4-109.3 from that fund. A firefighter who meets the eligibility requirements of Section 4-109.3 may receive a pension under Section 4-109.3 from any pension fund from which the firefighter has not received a refund under Section 4-116 or under this subsection (c).
(d) "Salary" means the annual salary, including longevity, attached to the firefighter's rank, as established by the municipality appropriation ordinance, including any compensation for overtime which is included in the salary so established, but excluding any "overtime pay", "holiday pay", "bonus pay", "merit pay", or any other cash benefit not included in the salary so established.
(e) The contributions shall be deducted and withheld from the salary of firefighters.
(Source: P.A. 93-689, eff. 7-1-04.)

(40 ILCS 5/4-118.2) (from Ch. 108 1/2, par. 4-118.2)
Sec. 4-118.2. Pick up of contributions. A municipality may pick up the firefighters' contributions required by Section 4-118.1 for all salary earned after December 31, 1981. If a municipality decides not to pick up the contributions, the required contributions shall continue to be deducted from salary. If contributions are picked up, they shall be treated as employer contributions in determining tax treatment under the United States Internal Revenue Code; however, the municipality shall continue to withhold Federal and State income taxes based upon these contributions until the Internal Revenue Service or the Federal courts rule that pursuant to Section 414(h) of the United States Internal Revenue Code, these contributions shall not be included as gross income of the firefighters until such time as they are distributed or made available. The municipality shall pay these contributions from the same source of funds which is used to pay the salaries of firefighters. The municipality may pick up these contributions by a reduction in the cash salary of the firefighters or by an offset against a future salary increase or by a combination of a reduction in salary and offset against a future salary increase. If contributions are picked up they shall be considered for all purposes of this Article as firefighters' contributions made prior to the time that contributions were picked up.
(Source: P.A. 83-1440.)

(40 ILCS 5/4-120) (from Ch. 108 1/2, par. 4-120)
Sec. 4-120. Reserves. The board shall establish and maintain a reserve to insure the payment of all obligations incurred under this Article. The reserve to be accumulated shall be equal to the estimated total actuarial requirements of the Fund.
(Source: P.A. 83-1440.)

(40 ILCS 5/4-121) (from Ch. 108 1/2, par. 4-121)
Sec. 4-121. Board created. There is created in each municipality or fire protection district a board of trustees to be known as the "Board of Trustees of the Firefighters' Pension Fund". The membership of the board for each municipality shall be, respectively, as follows: in cities, the treasurer, clerk, marshal or chief officer of the fire department, and the comptroller if there is one, or if not, the mayor; in each township, village or incorporated town, the president of the municipality's board of trustees, the village or town clerk, village or town attorney, village or town treasurer, and the chief officer of the fire department; and in each fire protection district, the president and other 2 members of its board of trustees and the marshal or chief of its fire department or service, as the case may be; and in all the municipalities above designated 3 additional persons chosen from their active firefighters and one other person who has retired under the Firemen's Pension Fund Act of 1919, or this Article. Notwithstanding any provision of this Section to the contrary, the term of office of each member of a board established on or before the 3rd Monday in April, 2006 shall terminate on the 3rd Monday in April, 2006, but all incumbent members shall continue to exercise all of the powers and be subject to all of the duties of a member of the board until all the new members of the board take office.
Beginning on the 3rd Monday in April, 2006, the board for each municipality or fire protection district shall consist of 5 members. Two members of the board shall be appointed by the mayor or president of the board of trustees of the municipality or fire protection district involved. Two members of the board shall be active participants of the pension fund who are elected from the active participants of the fund. One member of the board shall be a person who is retired under the Firemen's Pension Fund Act of 1919 or this Article who is elected from persons retired under the Firemen's Pension Fund Act of 1919 or this Article.
For the purposes of this Section, a firefighter receiving a disability pension shall be considered a retired firefighter. In the event that there are no retired firefighters under the Fund or if none is willing to serve on the board, then an additional active firefighter shall be elected to the board in lieu of the retired firefighter that would otherwise be elected.
If the regularly constituted fire department of a municipality is dissolved and Section 4-106.1 is not applicable, the board shall continue to exist and administer the Fund so long as there continues to be any annuitant or deferred pensioner in the Fund. In such cases, elections shall continue to be held as specified in this Section, except that: (1) deferred pensioners shall be deemed to be active members for the purposes of such elections; (2) any otherwise unfillable positions on the board, including ex officio positions, shall be filled by election from the remaining firefighters and deferred pensioners of the Fund, to the extent possible; and (3) if the membership of the board falls below 3 persons, the Illinois Director of Insurance or his designee shall be deemed a member of the board, ex officio.
The members chosen from the active and retired firefighters shall be elected by ballot at elections to be held on the 3rd Monday in April of the applicable years under the Australian ballot system, at such place or places, in the municipality, and under such regulations as shall be prescribed by the board.
No person shall cast more than one vote for each candidate for whom he or she is eligible to vote. In the elections for board members to be chosen from the active firefighters, all active firefighters and no others may vote. In the elections for board members to be chosen from retired firefighters, the retired firefighters and no others may vote.
Each member of the board so elected shall hold office for a term of 3 years and until his or her successor has been duly elected and qualified.
The board shall canvass the ballots and declare which persons have been elected and for what term or terms respectively. In case of a tie vote between 2 or more candidates, the board shall determine by lot which candidate or candidates have been elected and for what term or terms respectively. In the event of the failure, resignation, or inability to act of any board member, a successor shall be elected for the unexpired term at a special election called by the board and conducted in the same manner as a regular election.
The board shall elect annually from its members a president and secretary.
Board members shall not receive or have any right to receive any salary from a pension fund for services performed as board members.
(Source: P.A. 100-201, eff. 8-18-17.)

(40 ILCS 5/4-122) (from Ch. 108 1/2, par. 4-122)
Sec. 4-122. Powers and duties of board. The board shall have the powers and duties stated in Sections 4-123 through 4-129.1, in addition to the other powers and duties provided under this Article.
(Source: P.A. 83-1440.)

(40 ILCS 5/4-123) (from Ch. 108 1/2, par. 4-123)
Sec. 4-123. To control and manage the Pension Fund. In accordance with the applicable provisions of Articles 1 and 1A and this Article, to control and manage, exclusively, the following:
(1) the pension fund,
(2) investment expenditures and income, including

interest dividends, capital gains, and other distributions on the investments, and

(3) all money donated, paid, assessed, or provided by

law for the pensioning of disabled and retired firefighters, their surviving spouses, minor children, and dependent parents.

All money received or collected shall be credited by the treasurer of the municipality to the account of the pension fund and held by the treasurer of the municipality subject to the order and control of the board. The treasurer of the municipality shall maintain a record of all money received, transferred, and held for the account of the board.
(Source: P.A. 90-507, eff. 8-22-97.)

(40 ILCS 5/4-123.1) (from Ch. 108 1/2, par. 4-123.1)
Sec. 4-123.1. To subpoena witnesses. To compel witnesses to attend and testify before it upon all matters connected with the administration of this Article, in the manner provided by law for the taking of testimony before the circuit court. The president, or any member of the Board, may administer oaths to such witnesses.
(Source: P.A. 84-1039.)

(40 ILCS 5/4-124) (from Ch. 108 1/2, par. 4-124)
Sec. 4-124. To enforce contributions. To assess each firefighter the contributions required under Section 4-118.1. The contributions deducted from salaries, together with all interest accruing thereon, shall be placed by the treasurer of the municipality as ex officio treasurer of the board, to the credit of the pension fund, subject to the order of the board.
(Source: P.A. 83-1440.)

(40 ILCS 5/4-125) (from Ch. 108 1/2, par. 4-125)
Sec. 4-125. To hear and determine applications and to order payments. To hear and decide all applications for pensions and other benefits under this Article and to order and direct the payment of pensions and other benefits. The first payment for any pension benefits shall be made not later than one month after benefits are granted. Each such subsequent payment shall be made not later than one month after the date of the latest payment. Such benefits shall not be prepaid.
(Source: P.A. 83-1440.)

(40 ILCS 5/4-126) (from Ch. 108 1/2, par. 4-126)
Sec. 4-126. To make rules.
To make all rules and regulations necessary for the discharge of its duties.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/4-127) (from Ch. 108 1/2, par. 4-127)
Sec. 4-127. To pay expenses.
To provide for the payment from the fund of all necessary expenses of the Board.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/4-128) (from Ch. 108 1/2, par. 4-128)
Sec. 4-128. To invest funds. Beginning January 1, 1998, the board shall invest funds in accordance with Sections 1-113.1 through 1-113.10 of this Code.
(Source: P.A. 90-507, eff. 8-22-97.)

(40 ILCS 5/4-129) (from Ch. 108 1/2, par. 4-129)
Sec. 4-129. To keep records.
To keep a record of all its meetings and proceedings.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/4-129.1) (from Ch. 108 1/2, par. 4-129.1)
Sec. 4-129.1. To accept donations. To accept by gift, grant, transfer or bequest, any money, real estate or personal property. Such money and the proceeds from the sale of or income from such real estate or personal property shall be paid into the pension fund.
(Source: P.A. 83-1440.)

(40 ILCS 5/4-130) (from Ch. 108 1/2, par. 4-130)
Sec. 4-130. Treasurer of the Board. The treasurer of the municipality shall be the treasurer of the board and the custodian of the pension fund, and shall secure and safely keep the fund's assets, subject to the control and direction of the board. The treasurer shall keep books and accounts concerning the fund in such manner as may be prescribed by the board. The books and accounts shall be subject to the inspection of the board or any member thereof.
The treasurer, within 10 days after his or her election or appointment, shall execute a bond to the municipality, with good and sufficient securities, in such penal sums as the board shall direct, to be approved by the board, conditioned for the faithful performance of the duties of the office, and for the safekeeping and proper accounting of all moneys and property which come to the treasurer; and that on the expiration of his or her term of office all moneys and property of the fund will be turned over to his or her successor.
The bond shall be filed in the office of the clerk of the municipality or in the office of the secretary of the board of trustees of the fire protection district, as the case may be. In case of a breach of the bond, or any of its conditions, suit may be brought thereon in the name of the municipality for the use of the board, or of any person or persons injured by such breach.
(Source: P.A. 83-1440.)

(40 ILCS 5/4-131) (from Ch. 108 1/2, par. 4-131)
Sec. 4-131. Warrants. The mayor or president of the board of trustees and clerk, secretary, or the comptroller, if there be one, and the officer or officers of the municipality, who are authorized by law to draw warrants upon the treasurer of the municipality, upon request made in writing by the board, shall draw such warrants, payable to the treasurer of the board for all funds in the hands of the municipality's treasurer belonging to the pension fund.
(Source: P.A. 83-1440.)

(40 ILCS 5/4-132) (from Ch. 108 1/2, par. 4-132)
Sec. 4-132. Disbursements. Payments from the pension fund shall be made by the treasurer of the board only upon warrants signed by the president of the board and countersigned by its secretary. No warrant shall be drawn except by order of the board duly entered in the records of the board's proceedings.
(Source: P.A. 83-1440.)

(40 ILCS 5/4-133) (from Ch. 108 1/2, par. 4-133)
Sec. 4-133. Interest on deposits. If the pension fund, or any part thereof, by order of the board or otherwise, is deposited in any bank or savings and loan association, or loaned, all interest or money which is paid or agreed to be paid on the loan or deposit shall become a part of the fund. No such loan or deposit shall be made without board authorization.
No bank or savings and loan association shall receive investment funds as permitted by this Section, unless it has complied with the requirements established pursuant to Section 6 of "An Act relating to certain investments of public funds by public agencies", approved July 23, 1943, as now or hereafter amended.
(Source: P.A. 83-1440.)

(40 ILCS 5/4-134) (from Ch. 108 1/2, par. 4-134)
Sec. 4-134. Report for tax levy.
(a) The board shall report to the city council or board of trustees of the municipality on the condition of the pension fund at the end of its most recently completed fiscal year. The report shall be made prior to the council or board meeting held for appropriating and levying taxes for the year for which the report is made.
The pension board in the report shall certify and provide the following information to the city council or board of trustees of the municipality:
(1) the total assets of the fund and their current

market value of those assets;

(2) the estimated receipts during the next succeeding

fiscal year from deductions from the salaries or wages of firefighters, and from all other sources;

(3) the estimated amount necessary during the fiscal

year to meet the annual actuarial requirements of the pension fund as provided in Sections 4-118 and 4-120;

(4) the total net income received from investment of

assets along with the assumed investment return and actual investment return received by the fund during its most recently completed fiscal year compared to the total net income, assumed investment return, and actual investment return received during the preceding fiscal year;

(5) the increase in employer pension contributions

that results from the implementation of the provisions of this amendatory Act of the 93rd General Assembly;

(6) the total number of active employees who are

financially contributing to the fund;

(7) the total amount that was disbursed in benefits

during the fiscal year, including the number of and total amount disbursed to (i) annuitants in receipt of a regular retirement pension, (ii) recipients being paid a disability pension, and (iii) survivors and children in receipt of benefits;

(8) the funded ratio of the fund;
(9) the unfunded liability carried by the fund, along

with an actuarial explanation of the unfunded liability; and

(10) the investment policy of the pension board under

the statutory investment restrictions imposed on the fund.

Before the pension board makes its report, the municipality shall have the assets of the fund and their current market value verified by an independent certified public accountant of its choice.
(b) The municipality is authorized to publish the report submitted under this Section. This publication may be made, without limitation, by publication in a local newspaper of general circulation in the municipality or by publication on the municipality's Internet website. If the municipality publishes the report, then that publication must include all of the information submitted by the pension board under subsection (a).
(Source: P.A. 95-950, eff. 8-29-08.)

(40 ILCS 5/4-135) (from Ch. 108 1/2, par. 4-135)
Sec. 4-135. Benefits - Exempt. No portion of the pension fund shall, either before or after a board's order of distribution to any retired firefighter or his or her beneficiaries, be held, seized, taken subject to, or detained or levied on by virtue of any process, injunction interlocutory or other order or judgment, or any process or proceeding whatever issued by any court of this State, for the payment or satisfaction in whole or in part of any debt, damages, claim, demand or judgment against any firefighter or his or her beneficiaries, but the fund shall be held, secured and distributed for the purposes of pensioning such firefighter and beneficiaries and for no other purposes whatever.
(Source: P.A. 83-1440.)

(40 ILCS 5/4-138) (from Ch. 108 1/2, par. 4-138)
Sec. 4-138. Felony conviction. None of the benefits provided under this Article shall be paid to any person who is convicted of any felony relating to or arising out of or in connection with service as a firefighter.
None of the benefits provided for in this Article shall be paid to any person who otherwise would receive a survivor benefit who is convicted of any felony relating to or arising out of or in connection with the service of the firefighter from whom the benefit results.
This Section shall not impair any contract or vested right acquired prior to July 11, 1955 under any law continued in this Article, nor preclude the right to a refund, and for the changes under this amendatory Act of the 100th General Assembly, shall not impair any contract or vested right acquired by a survivor prior to the effective date of this amendatory Act of the 100th General Assembly.
All persons entering service subsequent to July 11, 1955, are deemed to have consented to the provisions of this Section as a condition of coverage, and all participants entering service subsequent to the effective date of this amendatory Act of the 100th General Assembly shall be deemed to have consented to the provisions of this amendatory Act as a condition of participation.
(Source: P.A. 100-334, eff. 8-25-17.)

(40 ILCS 5/4-138.5)
Sec. 4-138.5. Fraud. Any person, member, trustee, or employee of the board who knowingly makes any false statement or falsifies or permits to be falsified any record of a fund in any attempt to defraud such fund as a result of such act, or intentionally or knowingly defrauds a fund in any manner, is guilty of a Class A misdemeanor.
(Source: P.A. 95-950, eff. 8-29-08.)

(40 ILCS 5/4-138.10)
Sec. 4-138.10. Mistake in benefit.
(a) If the Fund commits a mistake by setting any benefit at an incorrect amount, it shall adjust the benefit to the correct level as soon as may be practicable after the mistake is discovered. The term "mistake" includes a clerical or administrative error executed by the Fund or participant as it relates to a benefit under this Article; however, in no case shall "mistake" include any benefit as it relates to the reasonable calculation of the benefit or aspects of the benefit based on salary, service credit, calculation or determination of a disability, date of retirement, or other factors significant to the calculation of the benefit that were reasonably understood or agreed to by the Fund at the time of retirement.
(b) If the benefit was mistakenly set too low, the Fund shall make a lump sum payment to the recipient of an amount equal to the difference between the benefits that should have been paid and those actually paid, plus interest at the rate prescribed by the Public Pension Division of the Department of Insurance from the date the unpaid amounts accrued to the date of payment.
(c) If the benefit was mistakenly set too high, the Fund may recover the amount overpaid from the recipient thereof, either directly or by deducting such amount from the remaining benefits payable to the recipient as is indicated by the recipient. If the overpayment is recovered by deductions from the remaining benefits payable to the recipient, the monthly deduction shall not exceed 10% of the corrected monthly benefit unless otherwise indicated by the recipient.
However, if (i) the amount of the benefit was mistakenly set too high, and (ii) the error was undiscovered for 3 years or longer, and (iii) the error was not the result of fraud committed by the affected participant or beneficiary, then upon discovery of the mistake the benefit shall be adjusted to the correct level, but the recipient of the benefit need not repay to the Fund the excess amounts received in error.
(Source: P.A. 98-1117, eff. 8-26-14.)

(40 ILCS 5/4-139) (from Ch. 108 1/2, par. 4-139)
Sec. 4-139. Administrative review. Except as it relates to any time limitation to correct a mistake as provided in Section 4-138.10, the provisions of the Administrative Review Law, and all amendments and modifications thereof and the rules adopted pursuant thereto, shall apply to and govern all proceedings for the judicial review of final administrative decisions of the retirement board provided for under this Article. The term "administrative decision" is as defined in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 98-1117, eff. 8-26-14.)

(40 ILCS 5/4-140) (from Ch. 108 1/2, par. 4-140)
Sec. 4-140. General provisions and savings clause.
The provisions of Article 1 and Article 23 of this Code apply to this Article as though such provisions were fully set forth in this Article as a part thereof.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/4-141) (from Ch. 108 1/2, par. 4-141)
Sec. 4-141. Referendum in municipalities less than 5,000. This Article shall become effective in any municipality of less than 5,000, population if the proposition to adopt the Article is submitted to and approved by the voters of the municipality in the manner herein provided.
Whenever the electors of the municipality equal in number to 5% of the number of legal votes cast at the last preceding general municipal election for mayor or president, as the case may be, petition the corporate authorities of the municipality to submit the proposition whether that municipality shall adopt this Article, the municipal clerk shall certify the proposition to the proper election official who shall submit it to the electors in accordance with the general election law at the next succeeding regular election in the municipality. If the proposition is not adopted at that election, it may be submitted in like manner at any regular election thereafter.
The proposition shall be substantially in the following form:
--------------------------------------------------------------
Shall the city (or village or
incorporated town as the case may be) YES
of.... adopt Article 4 of the
"Illinois Pension Code", -------------------
providing for a Firefighters' NO
Pension Fund and the levying
of an annual tax therefor?
--------------------------------------------------------------
If a majority of the votes cast on the proposition is for the proposition, this Article is adopted in that municipality.
(Source: P.A. 83-1440.)

(40 ILCS 5/4-142) (from Ch. 108 1/2, par. 4-142)
Sec. 4-142. Applicability of home rule powers. A home rule unit, as defined in Article VII of the 1970 Illinois Constitution or any amendment thereto, shall have no power to change, alter, or amend in any way the provisions of this Article. A home rule unit which is a municipality, as defined in Section 4-103, shall not provide for, singly or as a part of any plan or program, by any means whatsoever, any type of retirement or annuity benefit to a firefighter other than through establishment of a fund as provided in this Article as now or hereafter amended.
(Source: P.A. 83-1440.)

(40 ILCS 5/4-144) (from Ch. 108 1/2, par. 4-144)
Sec. 4-144. Savings clause. The repeal or amendment of any Section or provisions of this Article by this amendatory Act of 1984 shall not affect or impair any pension, benefits, rights or credits accrued or in effect prior thereto.
(Source: P.A. 83-1440.)



Article 5 - Policemen's Annuity And Benefit Fund--Cities Over 500,000

(40 ILCS 5/Art. 5 heading)

(40 ILCS 5/5-101) (from Ch. 108 1/2, par. 5-101)
Sec. 5-101. Creation of fund. In each city of more than 500,000 inhabitants a policemen's annuity and benefit fund shall be created and maintained for the benefit of its policemen, their widows and children, and of all contributors to, participants in, and beneficiaries of any police pension fund in operation, by authority of law, in such city immediately prior to the effective date. For the purposes of this Article, the policemen's annuity and benefit fund may be referred to as the "fund."
(Source: Laws 1963, p. 161.)

(40 ILCS 5/5-102) (from Ch. 108 1/2, par. 5-102)
Sec. 5-102. Terms defined. The terms used in this Article shall have the meanings ascribed to them in Sections 5-103 to 5-120, inclusive, except when the context otherwise requires.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/5-103) (from Ch. 108 1/2, par. 5-103)
Sec. 5-103. Policemen's annuity and benefit fund act of the Illinois Municipal Code.
"Policemen's Annuity and Benefit Fund Act of the Illinois Municipal Code": Division 7 of Article 10 of the Illinois Municipal Code, being a continuation of "An Act to provide for the creation, setting apart, maintenance and administration of a policemen's annuity and benefit fund in cities having a population exceeding two hundred thousand inhabitants", approved June 29, 1921, as amended.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/5-104) (from Ch. 108 1/2, par. 5-104)
Sec. 5-104. Park Policemen's Annuity Act.
"Park Policemen's Annuity Act": "An Act to provide for the creation, setting apart, maintenance and administration of a Park Policemen's and Retirement Board Employees' Annuity and Benefit Fund", approved June 29, 1921, as amended.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/5-105) (from Ch. 108 1/2, par. 5-105)
Sec. 5-105. Park policemen's annuity fund.
"Park policemen's annuity fund": The annuity and benefit fund created under the Park Policemen's Annuity Act.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/5-106) (from Ch. 108 1/2, par. 5-106)
Sec. 5-106. Exchange of Functions Act of 1957.
"Exchange of Functions Act of 1957": "An Act in relation to an exchange of certain functions, property and personnel among cities, and park districts having coextensive geographic areas and populations in excess of 500,000", approved July 5, 1957.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/5-107) (from Ch. 108 1/2, par. 5-107)
Sec. 5-107. Effective date.
"Effective date": January 1, 1922, for any city covered by the "Policemen's Annuity and Benefit Fund Act of the Illinois Municipal Code" on the date that this Article comes in effect; and January 1 of the year following the date that any other city first comes under the provisions of this Article.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/5-108) (from Ch. 108 1/2, par. 5-108)
Sec. 5-108. Retirement board or the board.
"Retirement board" or "the board": The board of trustees of the Policemen's Annuity and Benefit Fund.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/5-109) (from Ch. 108 1/2, par. 5-109)
Sec. 5-109. Policeman. "Policeman":
(a) An employee in the regularly constituted police department of a city appointed and sworn or designated by law as a peace officer with the title of policeman, policewoman, chief surgeon, police surgeon, police dog catcher, police kennelman, police matron, and members of the police force of the police department; and
(b) An employee as defined in sub-paragraph (a) immediately above who is serving in the regularly constituted police department of a city in a rank or position which is exempt from civil service and who, immediately prior to the time he began such service, was a participant in the Policemen's Annuity and Benefit Fund Act; and
(c) Any policeman of a park district transferred to the employment of a city under the "Exchange of Functions Act of 1957".
(Source: P.A. 86-272; 86-1027.)

(40 ILCS 5/5-109.1) (from Ch. 108 1/2, par. 5-109.1)
Sec. 5-109.1. Gender.
The masculine gender whenever used in this Article includes the feminine gender and all annuities and benefits applicable to male policemen and their survivors and the contributions to be made for widows' annuities or other benefits, shall apply with equal force to female policemen and their survivors without any modification or distinction whatsoever.
(Source: P.A. 78-1129.)

(40 ILCS 5/5-110) (from Ch. 108 1/2, par. 5-110)
Sec. 5-110. Present employee.
"Present employee": Any person employed by a city as a policeman on the day before the effective date, and, effective January 1, 1960, a policeman who qualifies as a present employee under the "Park Policemen's Annuity Act" whose employment as a policeman has been transferred to the police service of the city as a result of the "Exchange of Functions Act of 1957".
(Source: Laws 1963, p. 161.)

(40 ILCS 5/5-111) (from Ch. 108 1/2, par. 5-111)
Sec. 5-111. Future entrant.
"Future entrant":
(a) A person employed by a city as a policeman for the first time on or after the effective date;
(b) A former policeman of a city who reenters the police service on or after the effective date; and
(c) Effective January 1, 1960, a policeman who qualifies as a future entrant under the "Park Policemen's Annuity Act", whose employment as a policeman has been transferred to the police service of the city as a result of the "Exchange of Functions Act of 1957".
(Source: Laws 1963, p. 161.)

(40 ILCS 5/5-112) (from Ch. 108 1/2, par. 5-112)
Sec. 5-112. Active policeman.
"Active policeman": A person employed and receiving salary as a policeman.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/5-113) (from Ch. 108 1/2, par. 5-113)
Sec. 5-113. Act of duty.
"Act of duty": Any act of police duty inherently involving special risk, not ordinarily assumed by a citizen in the ordinary walks of life, imposed on a policeman by the statutes of this State or by the ordinances or police regulations of the city in which this Article is in effect or by a special assignment; or any act of heroism performed in the city having for its direct purpose the saving of the life or property of a person other than the policeman.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/5-114) (from Ch. 108 1/2, par. 5-114)
Sec. 5-114. Salary. "Salary":
(a) Annual salary, provided that $2,600 shall be the maximum amount of salary to be considered for any purpose under this Act prior to July 1, 1927.
(b) Annual salary, provided that $3,000 shall be the maximum amount of salary to be considered for any purpose under this Act from July 1, 1927 to July 1, 1931.
(c) Annual salary, provided that the annual salary shall be considered for age and service annuity, minimum annuity and disability benefits and $3,000 shall be the maximum amount of salary to be considered for prior service annuity, widow's annuity, widow's prior service annuity and child's annuity from July 1, 1931 to July 1, 1933.
(d) Beginning July 1, 1933, annual salary of a policeman appropriated for members of his rank or grade in the city's annual budget or appropriation bill, subject to the following:
(1) For age and service annuity, minimum annuity and

disability benefits, the amount of annual salary without limitation.

(2) For prior service annuity, widow's annuity,

widow's prior service annuity and child's annuity from July 1, 1933 to July 1, 1957, the amount of annual salary up to a maximum of $3,000; beginning July 1, 1957, for such annuities, the amount of annual salary without limitation.

(3) When the salary appropriated is for a definite

period of service of less than 12 months in any one year, disability benefits shall be computed on a daily wage basis computed by dividing the amount appropriated by 365.

(e) For a policeman assigned to a non-civil service position as provided in Section 5-174 from and after January 1, 1970, (with the hereinafter stated excess not considered as salary for any purpose of this Article for any of the years prior to 1970 except to the extent provided by the election in Section 5-174), annual salary means the total salary derived from appropriations applicable to the civil service rank plus the excess over such amount paid for service in the non-civil service position.
(f) Beginning January 1, 1998, the salary of a policeman, as calculated under subsection (d), shall include any duty availability allowance received by the policeman.
An active or former policeman who (1) either retired between July 1, 1994 and December 31, 1997, both inclusive, or attained or will attain age 50 and 20 years of service between July 1, 1994 and January 1, 2002, both inclusive, and (2) received a duty availability allowance at any time after June 30, 1994 and before January 1, 1998 may elect to have that duty availability allowance included in the calculation of his or her salary under subsection (d) for all or any portion of that period for which the allowance was received, by applying in writing and paying to the Fund, no earlier than January 1, 1998 and no later than July 1, 1998, the corresponding employee contribution, without interest. Thereafter the City shall make its corresponding contribution, without interest.
This subsection (f) applies without regard to whether the applicant terminated service or began to receive a retirement annuity before the effective date of this amendatory Act of 1997. In the case of a person who is receiving a retirement annuity at the time the application and contribution are received by the Fund, the annuity shall be recalculated and the resulting increase shall become payable on the next annuity payment date following the date the contribution is received by the Fund.
(Source: P.A. 90-551, eff. 12-12-97.)

(40 ILCS 5/5-115) (from Ch. 108 1/2, par. 5-115)
Sec. 5-115. Disability. "Disability": A condition of physical or mental incapacity to perform any assigned duty or duties in the police service.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/5-116) (from Ch. 108 1/2, par. 5-116)
Sec. 5-116. Withdrawal, withdrawal from service, or withdrawn from service.
"Withdrawal", "withdrawal from service", or "withdrawn from service": The discharge or resignation of a policeman.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/5-117) (from Ch. 108 1/2, par. 5-117)
Sec. 5-117. Assets.
"Assets": The total value of cash, securities, and other property less all liabilities. Bonds shall be valued at their amortized book value.
(Source: P.A. 78-833.)

(40 ILCS 5/5-118) (from Ch. 108 1/2, par. 5-118)
Sec. 5-118. Age.
"Age": Age at last birthday preceding the date on which ascertainment of age is necessary to any computation under this Article.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/5-119) (from Ch. 108 1/2, par. 5-119)
Sec. 5-119. Injury.
"Injury": A physical hurt resulting from external force or violence.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/5-120) (from Ch. 108 1/2, par. 5-120)
Sec. 5-120. Interest.
"Interest": (a) Interest at 4% per annum for any policeman who was a participant or a contributor to this fund on December 31, 1953; and (b) interest at 3% per annum for any future entrant not a participant or contributor to this fund on December 31, 1953, who becomes a participant or contributor after December 31, 1953.
For fund accounts, credits, transfers and charges, "interest" means interest at 4% per annum as to amounts applicable to any policeman who was a participant or a contributor on December 31, 1953, and interest at 3% per annum as to amounts applicable to any future entrant who was not a participant or a contributor on December 31, 1953, but who becomes a participant or contributor after December 31, 1953.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/5-121) (from Ch. 108 1/2, par. 5-121)
Sec. 5-121. Annuity. Prior service annuity, age and service annuity, widow's annuity and widow's prior service annuity shall consist of equal monthly payments for life with the first payment payable one month after the occurrence of the event upon which payment shall depend.
Any annuitant may execute a written waiver under oath of his right to receive any part of his annuity, to take effect upon its being filed with the board. The amount waived shall be a permanent reduction in the annuity payable to the annuitant. Nothing in this Section shall be deemed to change or modify the terms and conditions of the reversionary annuity under 5-132.2.
(Source: P.A. 83-823.)

(40 ILCS 5/5-122) (from Ch. 108 1/2, par. 5-122)
Sec. 5-122. Prior service annuity.
"Prior Service Annuity" shall be credited for present employees for service rendered prior to the effective date in accordance with the provisions of "Policemen's Annuity and Benefit Fund Act of the Illinois Municipal Code" and this Article. Each such credit shall be improved by interest during the time thereafter the employee is in service until his annuity is fixed.
In determining such annuity, the annual salary for the entire period of the employee's service prior to the effective date shall be the salary in effect on the effective date.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/5-123) (from Ch. 108 1/2, par. 5-123)
Sec. 5-123. Age and service annuity.
"Age and Service Annuity" shall be provided policemen for service rendered on or after the effective date.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/5-124) (from Ch. 108 1/2, par. 5-124)
Sec. 5-124. Present employees - Limitation to and amount of prior service annuities in certain cases. A present employee who has a credit on the effective date, for prior service annuity, of an amount sufficient to provide annuity as of his age on such date equal to that to which he would have had a right if employee contributions by salary deductions and city contributions had been made for age and service annuity during his entire period of service until his attainment of age 57, is entitled to a prior service annuity from the date he withdraws from service of such amount as can be provided by his credit for prior service annuity on the effective date. Any such present employee has no right to receive age and service annuity.
(Source: P.A. 81-1536.)

(40 ILCS 5/5-125) (from Ch. 108 1/2, par. 5-125)
Sec. 5-125. Present employees - Age 57 in service - Amount of annuity. (a) A present employee who attains age 57 or more while in service, having credit from sums accumulated for age and service annuity and prior service annuity sufficient to provide annuity as of his age at such time equal to that to which he would have had a right if employee contributions by salary deductions and city contributions had been made in accordance with this Article applicable to age and service annuity during his entire period of service until he attained age 57, is entitled to such age and service annuity and prior service annuity when he withdraws.
(b) A present employee who attains age 57 or more while in service and who has not to his credit for age and service annuity and prior service annuity the amount described in paragraph (a) above is entitled on the date of his withdrawal to such age and service annuity and prior service annuity as can be provided by the amount to his credit for such annuities.
(Source: P.A. 81-1536.)

(40 ILCS 5/5-126) (from Ch. 108 1/2, par. 5-126)
Sec. 5-126. Present employees - Age 50 but less than 57 in service - Age 50 out of service - Amount of annuity. A present employee who (1) attains age 50 or more but less than 57 while in service, having 10 or more years of service at the date of withdrawal or (2) withdraws with 10 or more years of service before age 50 and thereafter attains age 50 while out of service, is entitled to an age and service annuity and prior service annuity from the date of withdrawal or after attainment of age 50, respectively, in such amount as can be provided from the total of the following:
1. If service is 20 or more years, the sum credited for age and service annuity and prior service annuity; or
2. If service is 10 or more but less than 20 years, (a) the sum provided for age and service annuity, (b) 1/10 of the contributions by the city for each year of service after the first 10 years, (c) the sum credited for prior service annuity from employee contributions and applied to any police pension fund in operation, by authority of law, in such city on the effective date, and (d) 1/10 of the credit for prior service annuity, in accordance with the "Policemen's Annuity and Benefit Fund Act of the Illinois Municipal Code", for each year of service after the first 10 years.
The annuity provided in this section for an employee who attains age 50 out of service shall be computed as though the employee were exactly age 50 at the time the annuity is granted, regardless of his actual age when application for annuity is made, and no such employee has any right to any annuity on account of any time between the date he attains age 50 and the date of application for annuity, nor shall any annuity be payable if the employee has received a refund of contributions.
Annuity in excess of that fixed by this section shall not be granted unless the employee re-enters the service before age 57. If such re-entry occurs, his annuity shall be provided in accordance with this section or section 5-125, whichever is applicable.
(Source: P.A. 81-1536.)

(40 ILCS 5/5-127) (from Ch. 108 1/2, par. 5-127)
Sec. 5-127. Minimum amount of annuity of present employee.
Any present employee who withdraws on or after the effective date having at least 20 years of service and for whom the annuity otherwise provided in this Article is less than the amount stated in this section, has a right to annuity as follows:
(1) If he is at least age 50 on withdrawal, his annuity, from and after such withdrawal, shall be 50% of the compensation attached to or appropriated for the rank in the police department which he may have held by civil service appointment on the day one year prior to the date of withdrawal from service. Beginning July 1, 1931, the compensation to be used shall be not less than that in effect on July 1, 1931;
(2) If he is less than age 50 on withdrawal, his annuity, beginning on the date he becomes age 50, shall be 50% of his salary at withdrawal but not in excess of $900 a year.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/5-128) (from Ch. 108 1/2, par. 5-128)
Sec. 5-128. Future entrants - amount of annuity. When a future entrant withdraws from service, his age and service annuity shall be fixed as of the date of withdrawal. The annuity shall be that provided from the entire sum to his credit for age and service annuity on the date he withdraws from service.
(Source: P.A. 86-272.)

(40 ILCS 5/5-129) (from Ch. 108 1/2, par. 5-129)
Sec. 5-129. Future entrants - Age 50 in service - amount of annuity. When a future entrant who attains age 50 or more in service, having 10 or more years of service, withdraws, his age and service annuity shall be fixed as of his age at withdrawal. He is entitled to annuity, after withdrawal, of the amount provided from the following sums on the date of withdrawal:
(1) If service is 20 or more years, the entire sum accumulated for age and service annuity from employee contributions and contributions by the city; or
(2) If service is 10 or more but less than 20 years, the sum accumulated for age and service annuity from employee contributions, plus 1/10 of the sum accumulated for such purpose from contributions by the city, for each completed year of service after the first 10 years.
(Source: P.A. 86-272.)

(40 ILCS 5/5-129.1)
Sec. 5-129.1. Withdrawal at mandatory retirement age - amount of annuity.
(a) In lieu of any annuity provided in the other provisions of this Article, a policeman who is required to withdraw from service on or after January 1, 2000 due to attainment of mandatory retirement age and has at least 10 but less than 20 years of service credit may elect to receive an annuity equal to 30% of average salary for the first 10 years of service plus 2% of average salary for each completed year of service or fraction thereof in excess of 10, but not to exceed a maximum of 48% of average salary.
(b) For the purpose of this Section, "average salary" means the average of the highest 4 consecutive years of salary within the last 10 years of service, or such shorter period as may be used to calculate a minimum retirement annuity under Section 5-132.
(c) For the purpose of qualifying for the annual increases provided in Section 5-167.1, a policeman whose retirement annuity is calculated under this Section shall be deemed to qualify for a minimum annuity.
(d) A policeman with less than 20 years of service credit who was required to withdraw from service on or after January 1, 2000 but before June 28, 2002 due to attainment of mandatory retirement age is also entitled to have his or her retirement annuity calculated in accordance with this Section. If payment of the annuity has already begun, the annuity shall be recalculated. The resulting increase, if any, shall accrue from the starting date of the annuity; the amount of the increase relating to the period before the annuity is recalculated shall be paid to the annuitant in a lump sum, without interest.
(Source: P.A. 92-599, eff. 6-28-02; 93-654, eff. 1-16-04.)

(40 ILCS 5/5-130) (from Ch. 108 1/2, par. 5-130)
Sec. 5-130. Future entrants - withdrawal before age 50-Amount of annuity.
When a future entrant withdraws before age 50 after 10 or more years' service and attains age 50 while not in service, his age and service annuity shall be fixed as of age 50. He is entitled to an annuity, after he attains age 50, provided from the following sums:
1. If service is 20 or more years, the sum accumulated for age and service annuity; or
2. If service is 10 or more but less than 20 years, the sum accumulated for age and service annuity, plus 1/10 of the sum accumulated for such annuity from contributions by the city, for each completed year of service after the first 10 years.
The annuity shall be computed as though the employee were exactly age 50 when the annuity is granted regardless of his actual age upon application. No such employee has any right to annuity for any time between the date he attains age 50 and the date he makes application, nor shall any annuity be payable if he has received a refund of contributions which has not been repaid.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/5-131) (from Ch. 108 1/2, par. 5-131)
Sec. 5-131. Future entrants - Re-entry and new fixation. Except as may be otherwise provided in this Article, no amount of annuity other than that fixed in accordance with Sections 5-129 and 5-130 shall be granted to any future entrant therein described unless he re-enters the service. If such re-entry occurs, the amount of annuity shall again be fixed as provided herein.
(Source: P.A. 86-272.)

(40 ILCS 5/5-132) (from Ch. 108 1/2, par. 5-132)
Sec. 5-132. Minimum annuity. Any policeman who withdraws on or after July 8, 1957, or any policeman transferred to the police service of the city under the Exchange of Functions Act of 1957 who withdraws on or after July 17, 1959, after completing at least 20 years of service, for whom the annuity otherwise provided in this Article is less than that stated in this Section has a right to receive annuity as follows:
(a) If he is age 55 or more on withdrawal, his annuity after such withdrawal, shall be equal to 2% of the average salary for 4 consecutive years of highest salaries within the last 10 years of service before withdrawal, for each year of service, together with 1/6 of 1% of such average salary for each complete month of service of each fractional year, but not in excess of 75% of the average annual salary.
(b) If he is age 50 or more but less than age 55 on withdrawal, his annuity shall be equal to 2% of the average salary for the 4 highest consecutive years of the last 10 years of service for each year of service, together with 1/16 of 1% of such average salary for each month of each fractional year of service, reduced by 1/2 of 1% for each month that he is less than age 55.
(c) If he is less than age 50 on withdrawal, he may, upon attainment of age 50 or over, become entitled to the annuity provided in this Section or, he may, upon application before age 50, receive a refund of the deductions from salary, plus interest at 1 1/2% per annum if he is entitled to refund under Section 5-163.
(d) In lieu of the annuity provided in the foregoing provisions of this Section 5-132 any policeman who withdraws from the service after December 31, 1973, after having attained age 53 in the service with 23 or more years of service credit shall be entitled to an annuity computed as follows if such annuity is greater than that provided in the foregoing paragraphs of this Section 5-132: An annuity equal to 50% of the average salary for the 4 highest consecutive years of the last 10 years of service plus additional annuity equal to 2% of such average salary for each completed year of service or fraction thereof rendered after his attainment of age 53 and the completion of 23 years of service.
Any policeman who has completed 23 years of service prior to his attainment of age 53 in the service and continues in the service until his attainment of age 53 shall have added to his annuity, computed as provided in the immediately preceding paragraph, an additional annuity equal to 1% of such average salary for each completed year of service or fraction thereof in excess of 23 years up to age 53.
(e) In lieu of the annuity provided in the foregoing provisions of this Section any policeman who withdraws from the service either (i) after December 31, 1983 with at least 22 years of service credit and having attained age 52 in the service, or (ii) after December 31, 1984 with at least 21 years of service credit and having attained age 51 in the service, or (iii) after December 31, 1985 with at least 20 years of service credit and having attained age 50 in the service, or (iv) after December 31, 1990, with at least 20 years of service credit regardless of age, shall be entitled to an annuity to begin not earlier than upon attainment of age 50 if under such age at withdrawal, computed as follows: an annuity equal to 50% of the average salary for the 4 highest consecutive years of the last 10 years of service, plus additional annuity equal to 2% of such average salary for each completed year of service or fraction thereof rendered after his completion of the minimum number of years of service required for him to be eligible under this subsection (e). In lieu of any annuity provided in the foregoing provisions of this Section, any policeman who withdraws from the service after December 31, 2003, with at least 20 years of service credit regardless of age, shall be entitled to an annuity to begin not earlier than upon attainment of age 50, if under that age at withdrawal, equal to 2.5% of the average salary for the 4 highest consecutive years of the last 10 years of service for each completed year of service or fraction thereof. However, the annuity provided under this subsection (e) may not exceed 75% of such average salary.
(f) A policeman withdrawing after September 1, 1969, may, in addition, be entitled to the benefits provided by Section 5-167.1 of this Article if he so qualifies under that Section.
If, on withdrawal, total service is less than 20 years, the policeman shall not be entitled to an annuity under this Section but may receive an annuity under the other provisions of this Article or, if entitled thereto under Section 5-163, a refund of the deductions from salary, including, in the case of policemen transferred to the police service of the city under the Exchange of Functions Act of 1957, the additional contribution paid on salary received from August 1, 1957, to July 17, 1959, as provided in the Park Policemen's Annuity Act, together with interest at 1 1/2% per annum.
Moneys voluntarily contributed under the Policemen's Annuity and Benefit Fund Act of the Illinois Municipal Code, or the Park Policemen's Annuity Act, shall be refunded to the contributing policemen who were in service on January 1, 1954, or in the case of policemen transferred to the police service of the city under the Exchange of Functions Act of 1957, who were in service on July 17, 1959.
The age and service annuity formula in this Section shall not apply to any policeman who, having retired before July 8, 1957, or before July 17, 1959, in the case of a policeman transferred under the provisions of the Exchange of Functions Act of 1957, re-enters the police service after such dates, whichever are applicable.
(Source: P.A. 93-654, eff. 1-16-04.)

(40 ILCS 5/5-132.2) (from Ch. 108 1/2, par. 5-132.2)
Sec. 5-132.2. Reversionary annuity. (a) A policeman, prior to retirement on annuity, may elect to take a lesser amount of annuity and provide, with the actuarial value of the amount by which his annuity is reduced, a reversionary annuity for a wife or husband. The option may be exercised by filing a written designation with the board prior to retirement, and may be revoked by the policeman at any time before retirement. The death of the policeman prior to his retirement shall automatically void the option.
(b) The death of the designated reversionary annuitant prior to the policeman's retirement shall automatically void the option. If the reversionary annuitant dies after the policeman's retirement and before the death of the policeman annuitant, the reduced annuity being paid to the retired policeman annuitant shall be increased to the amount of annuity before reduction for the reversionary annuity and no reversionary annuity shall be payable.
The option is subject to the further condition that no reversionary annuity shall be paid if the policeman dies before the expiration of 730 days from the date his written designation was filed with the board, even though he has retired and is receiving a reduced annuity.
(c) A policeman exercising this option may not reduce his annuity by more than $200 per month, or elect to provide a reversionary annuity of less than $50 per month.
(d) A reversionary annuity shall begin on the day following the death of the annuitant, with the first prorated payment due and payable the first day of the month following the date of death, and shall continue monthly thereafter until the death of the reversionary annuitant, with the last payment prorated to date of death.
(e) Notwithstanding the fact that a policeman has elected to receive a reduced annuity under this Section, the increases in annuity provided in Section 5-167.1 of this Article shall be calculated on the amount of the original unreduced annuity.
(f) The amount of the monthly reversionary annuity shall be determined by multiplying the amount of the monthly reduction in the policeman's annuity by the applicable factor in the following table based on the age of the policeman and the difference in the age of the policeman and the age of the policeman's spouse at the starting date of the policeman's annuity.

Policeman's Age

Spouse's Age

50-52

53-55

56-58

59-61

62-64

65 &

Over

30 or more years

2.92

2.48

2.10

1.77

1.48

1.24

younger

25-29 years younger

3.06

2.60

2.20

1.86

1.57

1.32

20-24 years younger

3.25

2.76

2.35

2.00

1.69

1.42

15-19 years younger

3.50

2.99

2.56

2.19

1.86

1.57

10-14 years younger

3.86

3.31

2.85

2.45

2.10

1.79

5-9 years younger

4.36

3.77

3.26

2.83

2.44

2.10

0-4 years younger

5.06

4.40

3.85

3.36

2.93

2.55

1-5 years older

6.04

5.30

4.68

4.13

3.63

3.19

6-10 years older

7.40

6.56

5.86

5.23

4.63

4.09

11-15 years older

9.31

8.33

7.51

6.75

6.01

5.31

16-20 years older

11.95

10.78

9.78

8.84

7.90

7.02

21-25 years older

15.54

14.07

12.86

11.73

10.60

9.56

26-30 years older

20.37

18.55

17.15

15.94

14.73

13.62

31 or more years

27.03

24.90

23.51

22.52

21.60

20.90

older

(Source: P.A. 83-823.)

(40 ILCS 5/5-133) (from Ch. 108 1/2, par. 5-133)
Sec. 5-133. Widow's prior service annuity.
"Widow's Prior Service Annuity" shall be credited for the widow of a male present employee for service prior to the effective date, in accordance with the "Policemen's Annuity and Benefit Fund Act of the Illinois Municipal Code" and this Article.
The amounts so credited shall be improved by interest at 4% per annum during the employee's service subsequent to the effective date until he attains age 57.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/5-134) (from Ch. 108 1/2, par. 5-134)
Sec. 5-134. Widow's annuity.
"Widow's Annuity" shall be provided for the widows of policemen for service after the effective date.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/5-135) (from Ch. 108 1/2, par. 5-135)
Sec. 5-135. Amount of present employee's widow's annuity on effective date.
The amount of annuity for the wife of a present employee who attains age 57 or more on or before the effective date shall be fixed on the effective date as of the wife's age at the time the employee attained age 57. The widow shall receive annuity, from the date of the employee's death, of such amount as can be provided from the employee's credit for such annuity on the effective date.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/5-136) (from Ch. 108 1/2, par. 5-136)
Sec. 5-136. Widow's annuity - all employees attaining age 57 in service. The annuity for the wife of an employee who attains age 57 in service, and who thereafter withdraws from or dies in service, shall be fixed, in the case of a future entrant, as of her age at the date of his withdrawal or death, whichever first occurs, and, in the case of a present employee, as of her age when the employee withdraws from or dies in service.
The widow is entitled to annuity from and after the employee's death, as follows:
If the employee withdraws from service and enters upon annuity, the annuity shall be that amount provided from his credit for widow's annuity, and widow's prior service annuity (if a present employee), at the time he withdraws from or dies in service after attainment of age 57, but shall not be less than 40% of the amount of annuity earned by the employee at the time of his withdrawal from the service after his attainment of age 57 or not less than 40% of the amount of annuity accrued to the credit of the employee on date of his death in service after his attainment of age 57 computed according to Section 5-132, subject to the limitations of Section 5-148, but shall not be less than $100 per month. If the widow is more than 5 years younger than her husband, the 40% annuity for the widow shall be reduced to the actuarial equivalent of her attained age, on the basis of the Combined Annuity Table 3% interest.
The widow of a policeman who retires from service after December 31, 1975 or who dies while in service after December 31, 1975 and on or after the date on which he becomes eligible to retire under Section 5-132 shall, if she is otherwise eligible for a widow's annuity under this Article and if the amount determined under this paragraph is more than the total combined amounts of her widow's annuity and widow's prior service annuity, or the annuities provided hereinbefore in this Section receive, in lieu of such other widow's annuity and widow's prior service annuity, or annuities provided hereinbefore in this Section a widow's annuity equal to 40% of the amount of annuity which her deceased policeman husband received as of the date of his retirement on annuity or if he dies in the service prior to retirement on annuity a widow's annuity equal to 40% of the amount of annuity her deceased policeman husband would have been entitled to receive if he had retired on the day before the date of his death in the service, except that if the age of the wife at date of retirement or the age of the widow at date of death in the service is more than 5 years younger than her policeman husband, the amount of such annuity shall be reduced by 1/2 of 1% for each such month and fraction thereof that she is more than 5 years younger at date of retirement or at date of death subject to a maximum reduction of 50%. However, no annuity under this Section shall exceed $500.00 per month.
This Section does not apply to the widow of any former policeman who was receiving an annuity from the fund on December 31, 1975 and who reenters service as a policeman, unless he renders at least 3 years of additional service after re-entry.
(Source: P.A. 97-813, eff. 7-13-12.)

(40 ILCS 5/5-136.1) (from Ch. 108 1/2, par. 5-136.1)
Sec. 5-136.1. (a) Notwithstanding the other provisions of this Article, the widow of a policeman (1) who retires on or after January 1, 1986, and subsequently dies while receiving a retirement annuity, or (2) dies on or after January 1, 1991 while receiving a retirement annuity without regard to the date of retirement, or (3) dies after December 31, 1985, while an active policeman with at least 1 1/2 years of creditable service, may in lieu of any other widow's annuity have the amount of widow's annuity calculated in accordance with this Section.
(b) If the deceased policeman was an active policeman at the time of his death and had at least 1 1/2 years of creditable service, the widow's annuity shall be 30% of the annual maximum salary attached to the classified civil service position of a first class patrolman at the time of his death. If such policeman dies on or after January 1, 1991, the widow's annuity shall be the greater of (1) 30% of the annual maximum salary attached to the classified civil service position of a first class patrolman at the time of his death, or (2) 50% of the retirement annuity the deceased policeman would have been eligible to receive if he had retired from service on the day before his death. This annuity is fixed at the time of the policeman's death and does not increase. This annuity shall not be limited to the maximum dollar amount in effect for widows' annuities at the time of the policeman's death.
(c) If the deceased policeman was receiving a retirement annuity at the time of his death, the widow's annuity shall be equal to 40% of the policeman's annuity at the time of the policeman's death until December 31, 1987, and 50% of such policeman's annuity thereafter. The increase in widow's annuity provided by this amendatory Act of 1987 shall apply to all annuities calculated under this subsection (c). This annuity shall not be limited to the maximum dollar amount in effect for widows' annuities at the time of the policeman's death or retirement.
(d) This Section shall in no way limit any annuity otherwise payable under this Article.
(e) The widow's annuity of any widow of a policeman who retired on or after January 1, 1986 and died while receiving a retirement annuity, which was not calculated under this Section because the deceased policeman had reached age 63 prior to January 1, 1986, shall be recalculated, effective January 1, 1991, in accordance with the provisions of this Section, notwithstanding Section 1-103.1.
(Source: P.A. 85-964; 86-1488.)

(40 ILCS 5/5-137) (from Ch. 108 1/2, par. 5-137)
Sec. 5-137. Widow's annuity - All employees - Death in service. The widow of a present employee or future entrant who dies in service is entitled to receive annuity, from the date of his death, of the amount provided from the sums to his credit at his death for age and service annuity, widow's annuity, and, if a present employee, prior service annuity and widow's prior service annuity; but no part of such sums so credited which represent contributions by the city shall be used to provide annuity for the widow in excess of that to which she would have had a right if the employee had lived and remained in service at final salary until age 63 or until such date as he would have retired by operation of law, whichever is later, and the amount of annuity for his wife were then fixed. The annuity shall be computed as of the widow's age on the date of the employee's death.
(Source: P.A. 86-272.)

(40 ILCS 5/5-138) (from Ch. 108 1/2, par. 5-138)
Sec. 5-138. Widow's annuity - All employees - Withdrawal after age 50. The amount of widow's annuity and of widow's prior service annuity for the wife of an employee who (1) attained age 50 or more while in service and (2) served 10 or more years and (3) withdraws from service, shall be fixed as of her age at the time of withdrawal.
The annuity, payable after the date of the employee's death, shall be such amount as can be provided from the following sums to his credit on the date the annuity was fixed:
1. If service is 20 or more years, the entire sum credited for widow's annuity and, for a present employee, widow's prior service annuity, but shall not be less than $100 per month, or
2. If service is 10 or more but less than 20 years, the entire sum credited for widow's annuity from employee contributions, plus the sum obtained by applying 1/10 of the entire sum credited for widow's annuity and, for a present employee, widow's prior service annuity, from contributions by the city, for each year of service after the first 10 years.
(Source: P.A. 86-272.)

(40 ILCS 5/5-139) (from Ch. 108 1/2, par. 5-139)
Sec. 5-139. Widow's annuity - All employees - Withdrawal before age 50 and death after age 50.
The widow's annuity and widow's prior service annuity for the wife of an employee who withdraws after service of 10 or more years before age 50 and later attains such age and dies while out of service, shall be fixed as of her age at the time the employee becomes age 50. She shall receive annuity, from the date of the employee's death, of such amount as can be provided from the following sums to his credit on the date the annuity was fixed:
1. If service is 20 or more years, the sum credited for widow's annuity and, for a present employee, widow's prior service annuity;
2. If service is 10 or more but less than 20 years, the sum credited for widow's annuity from employee contributions, plus 1/10 of the sum credited for widow's annuity and, for a present employee, widow's prior service annuity, from contributions by the city, for each year of service after the first 10 years.
(Source: P.A. 81-1536.)

(40 ILCS 5/5-140) (from Ch. 108 1/2, par. 5-140)
Sec. 5-140. Widow's annuity - All employees - Withdrawal and death before age 50. The widow of an employee who (1) has served 10 or more years and (2) withdraws before age 50 and (3) dies out of service before age 50 shall receive annuity, from the date of his death, of the amount provided from the following sums accumulated to his credit on the date of his death:
1. If service is 20 or more years, the entire sum credited for age and service annuity, widow's annuity, and, if a present employee, prior service annuity and widow's prior service annuity; or
2. If service is 10 or more but less than 20 years, the sum accumulated to his credit for age and service annuity, widow's annuity, and, if a present employee, prior service annuity from employee contributions, plus 1/10 of the sum credited for age and service annuity, widow's annuity, and, for a present employee, prior service annuity and widow's prior service annuity, from contributions by the city, for each year of service after the first 10 years.
The annuity shall be computed as of the widow's age at the date of the employee's death.
No part of contributions by the city shall be used to provide annuity for a widow in excess of that which she would have had a right to receive if the employee had lived until age 50 and had not re-entered service and the annuity were then fixed for the widow, as of her age on the date when her husband would have attained age 50.
(Source: P.A. 81-1536.)

(40 ILCS 5/5-141) (from Ch. 108 1/2, par. 5-141)
Sec. 5-141. Widow's annuity - Re-entry and new fixation. Annuity in excess of that fixed in Sections 5-138 and 5-139 shall not be granted to the widow of an employee described therein, unless the employee re-enters the service, in which case the annuity for his wife shall be fixed when he again withdraws, as of her age when such annuity is fixed.
(Source: P.A. 86-272.)

(40 ILCS 5/5-142) (from Ch. 108 1/2, par. 5-142)
Sec. 5-142. Widow's annuity-Determination of age of widow.
Widow's annuity shall be computed as herein provided, except that the maximum age of a widow for any annuity purposes shall not be more than 5 years less than the age of the employee.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/5-143) (from Ch. 108 1/2, par. 5-143)
Sec. 5-143. Widow's annuity - Limitations after fixation. Except as otherwise provided in this Article (a) no employee or city contributions for widow's annuity shall be made after such annuity has been fixed; (b) no annuity in excess of that fixed in accordance with this Article shall be granted; and (c) no service rendered after the time of fixing shall be considered for widow's annuity.
(Source: P.A. 81-1536.)

(40 ILCS 5/5-144) (from Ch. 108 1/2, par. 5-144)
Sec. 5-144. Death from injury in the performance of acts of duty; compensation annuity and supplemental annuity.
(a) Beginning January 1, 1986, and without regard to whether or not the annuity in question began before that date, if the annuity for the widow of a policeman whose death, on or after January 1, 1940, results from injury incurred in the performance of an act or acts of duty, is not equal to the sum hereinafter stated, "compensation annuity" equal to the difference between the annuity and an amount equal to 75% of the policeman's salary attached to the position he held by certification and appointment as a result of competitive civil service examination that would ordinarily have been paid to him as though he were in active discharge of his duties shall be payable to the widow until the policeman, had he lived, would have attained age 63. The total amount of the widow's annuity and children's awards payable to the family of such policeman shall not exceed the amounts stated in Section 5-152.
The provisions of this Section, as amended by Public Act 84-1104, including the reference to the date upon which the deceased policeman would have attained age 63, shall apply to all widows of policemen whose death occurs on or after January 1, 1940 due to injury incurred in the performance of an act of duty, regardless of whether such death occurred prior to September 17, 1969. For those widows of policemen that died prior to September 17, 1969, who became eligible for compensation annuity by the action of Public Act 84-1104, such compensation annuity shall begin and be calculated from January 1, 1986. The provisions of this amendatory Act of 1987 are intended to restate and clarify the intent of Public Act 84-1104, and do not make any substantive change.
(b) Upon termination of the compensation annuity, "supplemental annuity" shall become payable to the widow, equal to the difference between the annuity for the widow and an amount equal to 75% of the annual salary (including all salary increases and longevity raises) that the policeman would have been receiving when he attained age 63 if the policeman had continued in service at the same rank (whether career service or exempt) that he last held in the police department. The increase in supplemental annuity resulting from this amendatory Act of the 92nd General Assembly applies without regard to whether the deceased policeman was in service on or after the effective date of this amendatory Act and is payable from July 1, 2002 or the date upon which the supplemental annuity begins, whichever is later.
(c) Neither compensation nor supplemental annuity shall be paid unless the death of the policeman was a direct result of the injury, or the injury was of such character as to prevent him from subsequently resuming service as a policeman; nor shall compensation or supplemental annuity be paid unless the widow was the wife of the policeman when the injury occurred.
(Source: P.A. 92-599, eff. 6-28-02.)

(40 ILCS 5/5-145) (from Ch. 108 1/2, par. 5-145)
Sec. 5-145. Minimum annuity to widow of present employee or of former policeman who re-entered service.
If the annuity for a widow of a present employee, or of a policeman in the police service of the city prior to but not on the day before the effective date, who re-entered service after that date and before age 57 is less than the amount of annuity specified in this section, the widow shall receive the following annuity after the present employee's or policeman's death: an amount equal to the sum produced by multiplying $30 by the number of years of service, not in excess of 20, including his last year of service but in no case less than 7 1/2% of his final salary.
The annuity shall be paid to the widow of a present employee or policeman who (1) dies in service, or (2) withdraws and enters upon annuity, or (3) has served 20 or more years and withdraws before age 50 and dies before he enters upon annuity.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/5-146) (from Ch. 108 1/2, par. 5-146)
Sec. 5-146. Wives and widows not entitled to annuities. The following wives or widows have no right to annuity from the fund:
(a) A wife or widow, married subsequent to the effective date, of a policeman who dies in service, if the marriage occurred less than one year prior to the policeman's death, except with respect to a policeman who dies in the performance of an act of duty, as provided in Section 5-147 in cases where a widow entitled to an annuity remarries after age 60, or when a widow entitled to an annuity remarries prior to attaining age 60 and the marriage is terminated, at any time thereafter, by dissolution of marriage, declaration of invalidity of marriage or the death of the husband; if after an evidentiary hearing, however, the Board, at its sole discretion determines that special circumstances exist warranting payment of a widow's annuity, then and only then shall the Board have authority to grant and award the annuity that would have been otherwise available;
(b) A wife or widow of a policeman who withdraws, whether or not he enters upon annuity, and dies out of service, if the marriage occurred after the effective date and less than one year prior to the policeman's death, and the widow was not his wife while he was in service; if after an evidentiary hearing, however, the Board, at its sole discretion determines that special circumstances exist warranting payment of a widow's annuity, then and only then shall the Board have authority to grant and award the annuity that would have been otherwise available;
(c) A wife or widow of a policeman who (1) has served 10 or more years, (2) dies out of service after he has withdrawn, and (3) has received a refund of the sums to his credit for annuity, and such refund has not been repaid in accordance with the other provisions of this Article;
(d) A wife or widow of a policeman who dies out of service after he has withdrawn, and who has not served at least 10 years;
(e) A former wife of a policeman who has had a judgment of dissolution of marriage from her policeman husband annulled, vacated or set aside by court proceedings subsequent to the policeman's death, unless (1) the proceedings were filed within 5 years after the date of dissolution of marriage, and within 1 year after the policeman's death, and (2) the board was made a party to the proceedings;
(f) A widow of a policeman who died prior to January 1, 1922, if she had been denied a pension by the board of trustees of any police pension fund existing in the city by operation of any other law;
(g) A widow of a policeman who has been denied a pension or annuity by the board created by this Article and who files a petition for a rehearing, or files a second application for annuity, unless the petition for rehearing or second application is filed within 1 year from the date upon which the annuity was denied by the board; provided, that in the case of legal disability, the year of limitation shall begin on the day after the termination of such disability.
(Source: P.A. 95-504, eff. 8-28-07.)

(40 ILCS 5/5-147) (from Ch. 108 1/2, par. 5-147)
Sec. 5-147. Widow's marriage to terminate annuity.
(a) Beginning on the effective date of this amendatory Act of the 95th General Assembly, a widow's annuity shall no longer be subject to termination or suspension under this Section due to remarriage. Any widow's annuity that was previously terminated or suspended under this Section by reason of remarriage shall, upon application, be resumed as of the date of the application, but in no event sooner than the effective date of this amendatory Act. The resumption shall not be retroactive. This subsection (a) applies regardless of whether or not the deceased policeman was in service on or after the effective date of this amendatory Act of the 95th General Assembly.
(b) This subsection (b) does not apply on or after the effective date of this amendatory Act of the 95th General Assembly.
Any annuity granted to a widow shall be suspended when she remarries, unless she remarries after attaining age 60 or the annuity was granted under Section 5-144 and the remarriage takes place after October 31, 1989. Except as otherwise provided by this Section, if a widow remarries before reaching age 60, annuity payment shall be suspended, but the widow's annuity payments shall be resumed if the subsequent marriage ends either by dissolution of marriage, declaration of invalidity of marriage or the death of the husband. If a widow remarries after attaining age 60, or the annuity was granted under Section 5-144 and the remarriage takes place after June 1, 1990, regardless of whether or not the deceased policeman was in service on or after the effective date of this amendatory Act of 1991, the widow's annuity shall continue without interruption.
If when a widow dies she has not received, in form of annuity, an amount equal to the accumulated employee contributions for widow's annuity, the difference between such accumulated contributions and the sum received by her, along with any part of the accumulated contributions for age and service annuity remaining in the fund at her death shall be refunded to the policemen's children, in equal parts to each; provided, if any child is less than age 18, such part of any such amount required to pay annuities to such children shall be transferred to the child's annuity reserve. If no children or descendants thereof survive the policeman, such refund shall be paid to the estate of the policeman. In making refunds under this Section, no interest shall be considered upon either the total of annuity payments made or the amounts subject to refund.
(Source: P.A. 95-504, eff. 8-28-07.)

(40 ILCS 5/5-147.1) (from Ch. 108 1/2, par. 5-147.1)
Sec. 5-147.1. Widows-double annuity. If any widow (1) receives any annuity from the fund, and (2) after January 1, 1983 marries a policeman who is a participant in this fund, and (3) such policeman dies and a second widow's annuity becomes payable, the first widow's annuity provided for such widow shall be cancelled at the time she accepts any payment of the second widow's annuity. Any refund due because of such cancelled annuity shall be paid to the widow.
(Source: P.A. 82-1044.)

(40 ILCS 5/5-148) (from Ch. 108 1/2, par. 5-148)
Sec. 5-148. Maximum annuities. No annuity in excess of 75% of the highest salary considered for annuity purposes in accordance with this Article shall be payable to a policeman, or to the widow of a policeman whose death results from injury incurred in the performance of an act of duty. No amount of annuity in excess of $500 per month shall be payable to the widow of a policeman whose death results from any cause other than injury incurred in the performance of an act of duty, except as provided in Section 5-136.1.
If, when a policeman's annuity is fixed, there is to his credit, for such annuity, an amount in excess of that necessary to provide an annuity of 75% of his highest salary, 7/24 of such excess shall be refunded if the policeman is a future entrant; and if he is a present employee, there shall be refunded, a part of such excess amount proportionately equal to that part of the entire amount to his credit for such annuity purposes, which the sum that has resulted from salary deductions bears to such entire amount.
Until January 1, 1986, if, when a widow's annuity is fixed, there is to the policeman's credit, for widow's annuity, an amount in excess of that necessary to provide an annuity of $500 per month, 1/3 of such excess shall be refunded to the policeman if he is a future entrant; and, if he is a present employee, there shall be refunded a part of such excess amount proportionately equal to that part of the entire amount to his credit for such annuity purposes which the sum that has resulted from employee contributions bears to such entire amount. If the widow's annuity is fixed on or after January 1, 1986, no refund of excess contributions shall be made under this paragraph.
Until January 1, 1986, if at the time of the death of a policeman resulting from injury incurred in the performance of an act of duty, there is to his credit, for widow's annuity, an amount in excess of that necessary to provide an annuity of 75% of his highest salary, or $500 per month if death results from any other cause, 1/3 of such excess shall be refunded to his widow if he was a future entrant; and, if he was a present employee, there shall be refunded to his widow a part of such excess amount proportionately equal to that part of the entire amount to his credit for such annuity purposes which the sum that has resulted from employee's contributions bears to such entire amount. If employee dies in service on or after January 1, 1986, no refund of excess contributions shall be made under this paragraph.
This amendatory Act of 1972 does not increase the amount of any widow's annuity which is fixed before the effective date of this amendatory Act of 1972.
(Source: P.A. 84-1104.)

(40 ILCS 5/5-149) (from Ch. 108 1/2, par. 5-149)
Sec. 5-149. Mortality tables and interest rates.
(a) Any annuity fixed for or granted to a present employee or future entrant who entered service prior to January 1, 1954, or to his widow, shall be computed according to the American Experience Table of Mortality.
(b) Annuities for future entrants entering service after December 31, 1953, and for the widows and persons having a right to annuities or benefits through such future entrants, shall be computed according to the Combined Annuity Mortality Table.
(c) All sums to the credit of a policeman for annuity purposes at the time he withdraws from service before age 50 shall be improved to his credit thereafter by interest, while he is out of service and has not entered upon annuity, until he attains age 57. Any annuity fixed for or granted to present employees or future entrants who entered the service prior to January 1, 1954, and who have not re-entered the service prior to the time the annuity has been fixed or granted, and any annuity fixed for or granted their widows, shall be computed according to the American Experience Table of Mortality.
(d) The amount of widow's annuity or widow's prior service annuity which shall be fixed for the wife of any policeman while he is alive shall be a reversionary annuity provided from the sum to his credit for widow's annuity or widow's prior service annuity.
(e) Interest on the annuities herein provided for policemen and their beneficiaries shall be computed in accordance with Section 5-120.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/5-150) (from Ch. 108 1/2, par. 5-150)
Sec. 5-150. Whenever the sum to a policeman's credit for annuity for him or his widow is insufficient, at the time the amount of such annuity is fixed, to provide a life annuity of $10 a month, a term annuity of $10 a month shall be payable for a period of years and months to be computed from his credits according to the actuarial tables in use by the fund.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/5-151) (from Ch. 108 1/2, par. 5-151)
Sec. 5-151. Child's annuity.
A child's annuity shall be provided for unmarried natural or adopted children of policemen, payable monthly, from the date of the policeman parent's death until the child's attainment of age 18 except as limited by the provisions of Section 5-152. The first payment shall be payable one month after the date upon which the annuity accrues.
(Source: P.A. 79-881.)

(40 ILCS 5/5-152) (from Ch. 108 1/2, par. 5-152)
Sec. 5-152. Child's annuity - Conditions - Amount. A child's annuity shall be payable in the following cases of policemen who die on or after the effective date: (a) A policeman whose death results from injury incurred in the performance of an act or acts of duty; (b) a policeman who dies in service from any cause; (c) a policeman who withdraws upon or after attainment of age 50 and who enters upon or is eligible for annuity; (d) a present employee with at least 20 years of service who dies after withdrawal, whether or not he has entered upon annuity.
Only one annuity shall be granted and paid for the benefit of any child if both parents have been policemen.
The annuity shall be paid, without regard to the fact that the death of the deceased policeman parent may have occurred prior to the effective date of this amendatory Act of 1975, in an amount equal to 10% of the annual maximum salary attached to the classified civil service position of a first class patrolman on July 1, 1975, or the date of the policeman's death, whichever is later, for each child while a widow or widower of the deceased policeman survives and in an amount equal to 15% of the annual maximum salary attached to the classified civil service position of a first class patrolman on July 1, 1975, or the date of the policeman's death, whichever is later, while no widow or widower shall survive, provided that if the combined annuities for the widow and children of a policeman who dies on or after September 26, 1969, as the result of an act of duty, or for the children of such policeman in any case wherein a widow or widower does not exist, exceed the salary that would ordinarily have been paid to him if he had been in the active discharge of his duties, all such annuities shall be reduced pro rata so that the combined annuities for the family shall not exceed such limitation. The compensation portion of the annuity of the widow shall not be considered in making such reduction. No age limitation in this Section or Section 5-151 shall apply to a child who is so physically or mentally handicapped as to be unable to support himself or herself. Benefits payable under this Section shall not be reduced or terminated by reason of any child's attainment of age 18 if he is then dependent by reason of a physical or mental disability but shall continue to be paid as long as such dependency continues. For the purposes of this subsection, "disability" means inability to engage in any substantial gainful activity by reason of any medically determinable physical or mental impairment which can be expected to result in death or which has lasted or can be expected to last for a continuous period of not less than 12 months.
In the case of a family of a policeman who dies on or after September 26, 1969, as the result of any cause other than the performance of an act of duty, in which annuities for such family exceed an amount equal to 60% of the salary that would ordinarily have been paid to him if he had been in the active discharge of his duties, all such annuities shall be reduced pro rata so that the combined annuities shall not exceed such limitation.
Child's annuity shall be paid to the parent providing for the child, unless another person is appointed by a court of law as the child's guardian.
(Source: P.A. 95-279, eff. 1-1-08; 95-504, eff. 8-28-07; 95-876, eff. 8-21-08.)

(40 ILCS 5/5-152.1)
Sec. 5-152.1. Parent's annuity.
(a) A parent's annuity shall be provided for the natural parent or parents of a policeman who dies on or after the effective date of this amendatory Act of 1996 while (i) in active service, (ii) disabled and in receipt of or pending receipt of a disability benefit, (iii) on leave of absence with whole or part pay, (iv) on leave of absence without pay during a period of not more than 3 months in the aggregate, (v) in receipt of annuity granted after 20 years of service, or (vi) out of the service after 20 years of service and pending receipt of annuity to which the policeman has a right upon attainment of age 50 or more. However, the parent's annuity is payable only if there is no surviving spouse or child entitled to an annuity as a result of the policeman's death, and satisfactory proof is submitted to the board that the policeman was contributing to the support of the parent or parents at the time of death.
(b) Beginning July 1, 1997, a parent's annuity shall be available to the natural parent or parents of a policeman who died before August 9, 1996 while (i) in active service, (ii) disabled and in receipt of or pending receipt of a disability benefit, (iii) on leave of absence with whole or part pay, (iv) on leave of absence without pay during a period of not more than 3 months in the aggregate, (v) in receipt of annuity granted after 20 years of service, or (vi) out of the service after 20 years of service and pending receipt of annuity to which the policeman has a right upon attainment of age 50 or more. However, the parent's annuity is payable only if there is no surviving spouse or child entitled to an annuity as a result of the policeman's death, and satisfactory proof is submitted to the board that the policeman was contributing to the support of the parent or parents at the time of death. The parent's annuity shall begin no earlier than the first day of the month following the month in which the application for parent's annuity is received by the Fund.
(c) The parent's annuity shall be 18% of the current annual salary attached to the classified position held by the policeman at the time of death or withdrawal from service for each eligible surviving parent, payable on a monthly basis.
(Source: P.A. 89-643, eff. 8-9-96; 90-511, eff. 8-22-97.)

(40 ILCS 5/5-153) (from Ch. 108 1/2, par. 5-153)
Sec. 5-153. Death benefit.
(a) Effective January 1, 1962, an ordinary death benefit is payable on account of any policeman in service and in receipt of salary on or after such date, which benefit is in addition to all other annuities and benefits herein provided. This benefit is payable upon death of a policeman:
(1) occurring in active service while in receipt of

salary;

(2) on an authorized and approved leave of absence,

without salary, beginning on or after January 1, 1962, if the death occurs within 60 days from the date the employee was in receipt of salary; or otherwise in the service and not separated by resignation or discharge beginning January 1, 1962 if death occurs before his resignation or discharge from the service;

(3) receiving duty disability or ordinary disability

benefit;

(4) occurring within 60 days from the date of

termination of duty disability or ordinary disability benefit payments if re-entry into service had not occurred; or

(5) occurring on retirement and while in receipt of

an age and service annuity, Tier 2 monthly retirement annuity, or prior service annuity; provided (a) retirement on such annuity occurred on or after January 1, 1962, and (b) such separation from service was effective on or after the policeman's attainment of age 50, and (c) application for such annuity was made within 60 days after separation from service.

(b) The ordinary death benefit is payable to such beneficiary or beneficiaries as the policeman has nominated by written direction duly signed and acknowledged before an officer authorized to take acknowledgments, and filed with the board. If no such written direction has been filed or if the designated beneficiaries do not survive the policeman, payment of the benefit shall be made to his estate.
(c) Until December 31, 1977, if death occurs prior to retirement on annuity and before the policeman's attainment of age 50, the amount of the benefit payable is $6,000. If death occurs prior to retirement, at age 50 or over, the benefit of $6,000 shall be reduced $400 for each year (commencing on the policeman's attainment of age 50, and thereafter on each succeeding birthdate) that the policeman's age, at date of death, is more than age 50, but in no event below the amount of $2,000. However, if death results from injury incurred in the performance of an act or acts of duty, prior to retirement on annuity, the amount of the benefit payable is $6,000 notwithstanding the age attained.
Until December 31, 1977, if the policeman's death occurs while he is in receipt of an annuity, the benefit is $2,000 if retirement was effective upon attainment of age 55 or greater. If the policeman retired at age 50 or over and before age 55, the benefit of $2,000 shall be reduced $100 for each year or fraction of a year that the policeman's age at retirement was less than age 55 to a minimum payment of $1,500.
After December 31, 1977, and on or before January 1, 1986, if death occurs prior to retirement on annuity and before the policeman's attainment of age 50, the amount of the benefit payable is $7,000. If death occurs prior to retirement, at age 50 or over, the benefit of $7,000 shall be reduced $400 for each year (commencing on the policeman's attainment of age 50, and thereafter on each succeeding birthdate) that the policeman's age, at date of death, is more than age 50, but in no event below the amount of $3,000. However, if death results from injury incurred in the performance of an act or acts of duty, prior to retirement on annuity, the amount of the benefit payable is $7,000 notwithstanding the age attained.
After December 31, 1977, and on or before January 1, 1986, if the policeman's death occurs while he is in receipt of an annuity, the benefit is $2,250 if retirement was effective upon attainment of age 55 or greater. If the policeman retired at age 50 or over and before age 55, the benefit of $2,250 shall be reduced $100 for each year or fraction of a year that the policeman's age at retirement was less than age 55 to a minimum payment of $1,750.
After January 1, 1986, if death occurs prior to retirement on annuity and before the policeman's attainment of age 50, the amount of benefit payable is $12,000. If death occurs prior to retirement, at age 50 or over, the benefit of $12,000 shall be reduced $400 for each year (commencing on the policeman's attainment of age 50, and thereafter on each succeeding birthdate) that the policeman's age, at date of death, is more than age 50, but in no event below the amount of $6,000. However, if death results from injury in the performance of an act or acts of duty, prior to retirement on annuity, the amount of benefit payable is $12,000 notwithstanding the age attained.
After January 1, 1986, if the policeman's death occurs while he is in receipt of an annuity, the benefit is $6,000.
(Source: P.A. 99-905, eff. 11-29-16.)

(40 ILCS 5/5-154) (from Ch. 108 1/2, par. 5-154)
Sec. 5-154. Duty disability benefit; child's disability benefit.
(a) An active policeman who becomes disabled on or after the effective date as the result of injury incurred on or after such date in the performance of an act of duty, has a right to receive duty disability benefit during any period of such disability for which he does not have a right to receive salary, equal to 75% of his salary, as salary is defined in this Article, at the time the disability is allowed; or in the case of a policeman on duty disability who returns to active employment at any time for a period of at least 2 years and is again disabled from the same cause or causes, 75% of his salary, as salary is defined in this Article, at the time disability is allowed; provided, however, that:
(i) If the disability resulted from any physical

defect or mental disorder or any disease which existed at the time the injury was sustained, or if the disability is less than 50% of total disability for any service of a remunerative character, the duty disability benefit shall be 50% of salary as defined in this Article.

(ii) Beginning January 1, 1996, no duty disability

benefit that has been payable under this Section for at least 10 years shall be less than 50% of the current salary attached from time to time to the rank held by the policeman at the time of removal from the police department payroll, regardless of whether that removal occurred before the effective date of this amendatory Act of 1995. Beginning on January 1, 2000, no duty disability benefit that has been payable under this Section for at least 7 years shall be less than 60% of the current salary attached from time to time to the rank held by the policeman at the time of removal from the police department payroll, regardless of whether that removal occurred before the effective date of this amendatory Act of the 92nd General Assembly.

(iii) If the Board finds that the disability of the

policeman is of such a nature as to permanently render him totally disabled for any service of a remunerative character, the duty disability benefit shall be 75% of the current salary attached from time to time to the rank held by the policeman at the time of removal from the police department payroll. In the case of a policeman receiving a duty disability benefit under this Section on the effective date of this amendatory Act of the 92nd General Assembly, the increase in benefit provided by this amendatory Act, if any, shall begin to accrue as of the date that the Board makes the required finding of permanent total disability, regardless of whether removal from the payroll occurred before the effective date of this amendatory Act.

(b) The policeman shall also have a right to child's disability benefit of $100 per month for each unmarried child, the issue of the policeman, less than age 18, but the total amount of child's disability benefit shall not exceed 25% of his salary as defined in this Article. The increase in child's disability benefit provided by this amendatory Act of the 92nd General Assembly applies beginning January 1, 2000 to all such benefits payable on or after that date, regardless of whether the disabled policeman is in active service on or after the effective date of this amendatory Act.
(c) Duty disability benefit shall be payable until the policeman becomes age 63 or would have been retired by operation of law, whichever is later, and child's disability benefit shall be paid during any such period of disability until the child attains age 18. Thereafter the policeman shall receive the annuity provided in accordance with the other provisions of this Article.
(d) A policeman who suffers a heart attack during the performance and discharge of his or her duties as a policeman shall be considered injured in the performance of an act of duty and shall be eligible for all benefits that the City provides for police officers injured in the performance of an act of duty. This subsection (d) is a restatement of existing law and applies without regard to whether the policeman is in service on or after the effective date of Public Act 89-12 or this amendatory Act of 1996.
(Source: P.A. 92-52, eff. 7-12-01.)

(40 ILCS 5/5-154.1) (from Ch. 108 1/2, par. 5-154.1)
Sec. 5-154.1. Occupational disease disability benefit.
(a) The General Assembly finds that service in the police department requires police officers in times of stress and danger to perform unusual tasks; that police officers are subject to exposure to extreme heat or extreme cold in certain seasons while performing their duties; and that these conditions exist and arise out of or in the course of employment.
(b) Any police officer with at least 10 years of service who suffers a heart attack or any other disabling heart disease but is not entitled to a benefit under Section 5-154 is entitled to receive an occupational disease disability benefit under this Section. The occupational disease disability benefit shall be 65% of the salary attached to the rank held by the police officer in the police service at the time of his or her removal from the police department payroll. However, no occupational disease disability benefit that has been payable under this Section for at least 10 years shall be less than 50% of the current salary attached from time to time to the rank held by the police officer at the time of his or her removal from the police department payroll.
The police officer is also entitled to a child's disability benefit of $100 per month for each natural or legally adopted unmarried child less than age 18 dependent upon the police officer for support. The total child's disability benefit shall not exceed 10% of the police officer's salary at the time of removal from the police department payroll. The increase in child's disability benefit provided by this amendatory Act of the 92nd General Assembly applies beginning January 1, 2000 to all such benefits payable on or after that date, regardless of whether the disabled policeman is in active service on or after the effective date of this amendatory Act.
The occupational disease disability benefit is payable during the period of disability until the police officer attains age 63 or compulsory retirement age, whichever occurs later; thereafter the police officer shall receive the benefits provided under the other provisions of this Article. If the police officer ceases to be disabled, the occupational disease disability benefit shall cease.
The child's disability benefit is payable during the period of disability until the child attains age 18 or marries, whichever event occurs first, except that a benefit payable on account of a child under this Section shall not be reduced or terminated by reason of the child's attainment of age 18 if he or she is then dependent by reason of a physical or mental disability, but shall continue to be paid as long as the child's dependency and disability continue.
(Source: P.A. 92-52, eff. 7-12-01.)

(40 ILCS 5/5-155) (from Ch. 108 1/2, par. 5-155)
Sec. 5-155. Ordinary disability benefit. A policeman less than age 63 who becomes disabled after the effective date as the result of any cause other than injury incurred in the performance of an act of duty, shall receive ordinary disability benefit during any period or periods of disability exceeding 30 days, for which he does not have a right to receive any part of his salary. Payment of such benefit shall not exceed, in the aggregate, throughout the total service of the policeman, a period equal to one-fourth of the service rendered to the city prior to the time he became disabled, nor more than 5 years. In computing such period of service, the time that the policeman received ordinary disability benefit shall not be included.
When a disabled policeman becomes age 63 or would have been retired by operation of law, whichever is later, the disability benefit shall cease. The policeman, if still disabled, shall thereafter receive such annuity as is provided in accordance with other provisions of this Article.
Ordinary disability benefit shall be 50% of the policeman's salary, as salary is defined in this Article (including the limitation in Section 5-238 if applicable), at the time disability occurs. Until September 1, 1969, before any payment, an amount equal to the sum ordinarily deducted from the policeman's salary for all annuity purposes for the period for which payment of ordinary disability benefit is made shall be deducted from such payment and credited as a deduction from salary for such period. Beginning September 1, 1969, the city shall also contribute all amounts ordinarily contributed by it for annuity purposes for the policeman as if he were in active discharge of his duties. Such sums so credited shall be regarded, for annuity and refund purposes, as sums contributed by the policeman.
(Source: P.A. 99-905, eff. 11-29-16.)

(40 ILCS 5/5-156) (from Ch. 108 1/2, par. 5-156)
Sec. 5-156. Proof of disability - Physical examinations. Proof of duty, occupational disease, or ordinary disability shall be furnished to the board by at least one licensed and practicing physician appointed by the board. In cases where the board requests an applicant to get a second opinion, the applicant must select a physician from a list of qualified licensed and practicing physicians who specialize in the various medical areas related to duty injuries and illnesses, as established by the board. The board may require other evidence of disability. A disabled policeman who receives a duty, occupational disease, or ordinary disability benefit shall be examined at least once a year by one or more physicians appointed by the board. When the disability ceases, the board shall discontinue payment of the benefit, and the policeman shall be returned to active service.
(Source: P.A. 90-766, eff. 8-14-98.)

(40 ILCS 5/5-157) (from Ch. 108 1/2, par. 5-157)
Sec. 5-157. Administration of disability benefits.
(a) If a policeman who is granted duty or ordinary disability benefit refuses to submit to examination by a physician appointed by the board, he shall have no further right to receive the benefit.
(b) A policeman who has withdrawn from service while disabled and entered upon annuity prior to the effective date, and who has thereafter been reinstated as a policeman, shall have no right to ordinary disability benefit in excess of the amount previously received unless he serves at least one year after such reinstatement. This provision shall apply throughout the duration of any disability incurred by the policeman within one year after his reinstatement resulting from any cause other than injury incurred in the performance of an act of duty.
(c) Until the effective date of this amendatory Act of the 92nd General Assembly, a policeman who assumes regular employment for compensation, while in receipt of ordinary or duty disability benefits, shall not be entitled to receive any amount of such disability benefits which, when added to his compensation for such employment during disability, would exceed 150% of the rate of salary which would be paid to him if he were working in his regularly appointed civil service position as a policeman. The changes made to this Section by Public Act 90-766 are not limited to persons in service on or after the effective date of that Act.
Beginning on the effective date of this amendatory Act of the 92nd General Assembly, the reduction of disability benefits due to compensation for employment previously imposed under this subsection (c) no longer applies to any person receiving a disability benefit under this Article, without regard to whether the person is in service on or after that date. The removal of this limitation by this amendatory Act is not retroactive and does not entitle any person to the restoration of amounts previously reduced or withheld under this subsection.
(d) Disability benefit shall not be paid for any part of time for which a disabled policeman shall receive any part of his salary.
(e) Except as herein otherwise provided, disability benefit shall not be paid for any disability based upon or caused by any mental or physical defect which the policeman had at the time he entered the police service.
(f) Disability benefit shall not be allowed to any policeman who re-enters the public service in any capacity where his salary is payable in whole or in part by taxes levied upon taxable property in the city in which this Article is in effect, or out of special revenues of any department of the city. The disability benefit shall be suspended during the period he is in the public service for compensation, and shall be resumed when he withdraws from such service.
(g) Any disability benefit paid in violation of this Section or of this Article shall be construed to have been paid in error, and the amounts so paid shall be charged as a debit in the account of any person to whom the same was paid and shall be deducted from any moneys thereafter payable to such person out of this fund, or to the widow, heirs or estate of such person.
(Source: P.A. 92-52, eff. 7-12-01.)

(40 ILCS 5/5-158) (from Ch. 108 1/2, par. 5-158)
Sec. 5-158. Annuity after withdrawal while disabled.
A policeman whose disability continues beyond the maximum period of eligibility for disability benefit and who withdraws while still disabled and before age 50, shall receive annuity as can be provided from the amounts accumulated from salary deductions and sums contributed by the city for his retirement annuity. The annuity shall be computed as of the age of the policeman on the date of his withdrawal.
The annuity to which the wife of any such policeman has a right from the date of his death shall be fixed as of her age on the date of his withdrawal. It shall be the amount provided from the total to his credit for widow's annuity.
Upon the death of a policeman after he has entered upon annuity, any unmarried child under age 18 shall have a right to receive annuity as herein specified for a child of a policeman, subject to the limitations on amounts payable to the family of a policeman.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/5-159) (from Ch. 108 1/2, par. 5-159)
Sec. 5-159. Re-entry of pensioner or annuitant into service. When a policeman who has withdrawn after the effective date re-enters service, any annuity previously granted to him and any annuity fixed for his wife shall be cancelled. The policeman shall be credited for annuity purposes with sums sufficient to provide annuities equal to those cancelled for him and his wife, as of their respective ages on the date of re-entrance into service.
Deductions from salary and contributions by the city for all purposes of this Article shall be made, and upon subsequent retirement new annuities based upon the amount then to his credit for annuity purposes and the entire term of his service shall be fixed for the policeman and his wife.
If such policeman's wife, for whom annuity has been fixed prior to his re-entrance into service, has died or her marriage to such policeman has been dissolved or declared invalid before he re-entered service, no part, of any sum or sums to the credit of such policeman for widow's annuity or for widow's prior service annuity at the time annuity for such wife was fixed shall be credited to such policeman at the time of re-entry. No part of any such sum or sums shall be used to provide annuity for any wife of such policeman who is his wife at any time after his re-entry into service unless she was his wife at the time of his withdrawal.
However, the payment of the pension or annuity shall continue if re-entry into service is for the purpose of serving on a part time basis as a street crossing guard.
(Source: P.A. 86-272.)

(40 ILCS 5/5-160) (from Ch. 108 1/2, par. 5-160)
Sec. 5-160. Re-entry of policemen not in service on effective date. A policeman who was not in the police service of the city on the day prior to the effective date and who was in such service prior to that day and who re-enters service thereafter and before age 57 shall receive no credit for prior service and widow's prior service annuity; provided that such service before the effective date shall be included in computing service for age and service annuity and widow's annuity.
Deductions from salary and contributions by the city for age and service annuity and widow's annuity shall be made until he attains age 57.
Such policeman has a right to receive age and service annuity from the date of his withdrawal, as of his age on such date, of the amount provided from the credits for such annuity on such date.
The annuity to which his widow shall be entitled shall be fixed in accordance with the provisions of this Article relating to annuities for widows of future entrants.
(Source: P.A. 81-1536.)

(40 ILCS 5/5-161) (from Ch. 108 1/2, par. 5-161)
Sec. 5-161. Re-entry into service after receiving refund. A policeman who has received a refund under this Article and who subsequently re-enters the service and serves for a period of 3 years may repay into this fund an amount equal to the refund, together with interest at the applicable rate from the date of refund to the date of repayment. If he dies in service before the expiration of the 3 year period, his widow may repay such refunds.
If repayment is not made in full, the board shall: (a) at the time of the policeman's retirement, refund to him such portion of the sum previously refunded, which he has repaid; (b) in the case of the policemen's death prior to retirement, refund to the widow such portion of the sum previously refunded, unless within 60 days after his death, the widow repays the full amount due. If there is no widow, the amount shall be refunded in accordance with this Article.
(Source: P.A. 81-732.)

(40 ILCS 5/5-162) (from Ch. 108 1/2, par. 5-162)
Sec. 5-162. Annuity of former policeman who re-enters service. A policeman who was not in the police service of the city on the day prior to the effective date, and who was in such service prior to that date, and who re-enters the service after that date and before age 57, and who withdraws after he has completed at least 20 years of service (at least 5 years of which shall be subsequent to his re-entry), and who has contributed to this fund or to its predecessor fund, or both, for a period of at least 20 years, and for whom the amount of annuity provided in accordance with foregoing provisions of this Article is less than the amount stated hereinafter in this section, shall have a right to receive annuity as follows:
(1) If he is age 50 or more when he withdraws, his annuity, payable from the date of withdrawal, shall be 50% of the compensation for the rank in the police department which he held by civil service appointment on the day one year prior to the date of withdrawal; or
(2) If he is less than age 50 when he withdraws, his annuity, payable from the date he attains age 50, shall be 50% of his salary at the time of withdrawal but not in excess of $900 a year.
(Source: P.A. 81-1536.)

(40 ILCS 5/5-163) (from Ch. 108 1/2, par. 5-163)
Sec. 5-163. Refund - General.
(a) A policeman, without regard to his period of service, who withdraws before age 50, and a policeman with less than 10 years of service who withdraws before age 57, is entitled to a refund of the amount deducted from his salary for age and service annuity or Tier 2 monthly retirement annuity, for automatic annual increase in annuity as provided in Section 5-167.1, and for widow's annuity or Tier 2 surviving spouse's annuity, together with interest at 1-1/2% per year on each deduction from the date of each deduction until the date of his withdrawal from the service.
(b) A policeman may receive a refund until the annuity to which he is entitled has been fixed. Thereafter, he shall have no such right of refund.
(c) A policeman who withdraws the amount credited to him surrenders and forfeits all rights to any annuity or other benefit from the fund, for himself and for any other person or persons who might otherwise have benefited through him. The rights so forfeited shall be restored to him, his wife or widow and his children upon full repayment as provided in Section 5-164.
If the policeman subsequently re-enters service before age 57, and has not so repaid in full the amounts refunded the rights forfeited shall not be restored, but the policeman shall retain the right (which is also secured to the widow) to have the period of service represented by the refunds counted in the compensation of length of service, except as otherwise provided in Section 5-164.
(d) A policeman who has served less than 10 years who has not received a refund shall have all amounts to his credit for purposes on the date of his withdrawal improved by interest while he is out of service until he attains age 57, if he subsequently re-enters the service and attains a right to annuity.
(e) If a policeman elects to make additional contribution for past service as provided in Section 5-174 and fails to pay such contributions in full within the time specified in said section, a refund of the amount so paid, with interest at 1-1/2% per year, compounded annually, shall be refunded as provided in said section.
(f) If a policeman makes contributions in accordance with the provisions of Section 5-174(b) and subsequently returns to the position he holds by certification and appointment as the result of competitive civil service examination, he shall receive a refund of such contributions, upon application therefor, together with interest at 1-1/2% per year on each such deduction from the date it was made to the date of refund. Application for refund must be made before the annuity to which he has a right has been fixed.
(Source: P.A. 99-905, eff. 11-29-16.)

(40 ILCS 5/5-164) (from Ch. 108 1/2, par. 5-164)
Sec. 5-164. Refund; re-entry into service; repayment of refund.
(a) A policeman who receives a refund and subsequently re-enters service shall not thereafter become entitled to receive, nor shall his widow or children be entitled to receive, any annuity or benefit under this Article, unless he or his widow or children shall have repaid within one year from July 1, 1929, or within one year from the date of re-entrance into service after July 1, 1929, (whichever date shall apply) the amount refunded, together with interest thereon from the date of refund to the date such amounts are repaid. If repayment is made in full within the time specified herein, all rights previously forfeited shall be restored; if not such rights shall not be restored and no service credit for annuity or disability benefit shall be allowed him or his widow for any period covered by the refund, and the board shall refund to him or to his widow or children, and if there be no such widow or children, then in accordance with Section 5-167 such portion which has been repaid, together with interest thereon to the expiration of the authorized period for the making of such repayment. If the policeman received more than one refund, each period during which he or his widow or children has a right to make full repayment shall be computed separately.
(b) This Section does not limit the reestablishment of service credit upon repayment of a refund under subsection (b) of Section 5-230.
(Source: P.A. 87-1265.)

(40 ILCS 5/5-165) (from Ch. 108 1/2, par. 5-165)
Sec. 5-165. Refund - widow's annuity contributions. When an unmarried policeman withdraws from service and enters upon annuity, and when a policeman becomes a widower while still in service, his accumulations for widow's annuity shall then be refunded to him upon request. The widow of a policeman who has received a refund under this Section shall have no right to an annuity from the Fund, unless (1) the amount of the refund, plus interest thereon from the date of refund to the date of payment, is repaid to the Fund within one year after the date of marriage, and (2) the date of marriage is at least one year prior to the date of death, and (3) the widow otherwise qualifies under the terms of this Article.
(Source: P.A. 86-272.)

(40 ILCS 5/5-166) (from Ch. 108 1/2, par. 5-166)
Sec. 5-166. Refund-Transfer of city contributions.
Whenever any amounts are refunded, the accumulated city contributions shall be transferred to the prior service annuity reserve. If the amounts refunded are repaid, the amount transferred to the prior service annuity reserve shall be credited to the city contribution reserve for the account of the policeman who received the refund, together with interest thereon from the date of the refund to the date or dates of repayment.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/5-167) (from Ch. 108 1/2, par. 5-167)
Sec. 5-167. Refund - Widows and children. If the amount deducted from the salary of a deceased policeman for annuity purposes after the effective date has not been paid to him, and in the case of a deceased married male policeman to him and his widow together, in form of annuity before the death of the last of such persons, the difference between such amount and the amount paid as annuity or annuities, without interest upon either such amount, shall be refunded to a surviving widow not entitled to receive an annuity under this Article. If there is no widow, the refund shall be paid to the children of the policeman, in equal parts, unless the policeman shall direct in writing, sworn to before an officer authorized to administer oaths in this State, and filed with the board before his death, that any such amount shall be refunded to the widow or to any one or more of the children, either or both. If any child is less than age 18, such part or all of any such amount equal to the sum necessary to pay children's annuities under this Article for each such child shall not be refunded, but shall be transferred to the Child's Annuity Reserve. If there are no children, the refund shall be payable to the executor or administrator of the policeman's estate. If there is no executor or administrator, the refund may be applied toward the payment of burial expenses of the policeman, and any remainder shall be paid to his heirs who are living immediately after the death of the widow according to the law pertaining to the estates of deceased persons.
(Source: P.A. 81-1536.)

(40 ILCS 5/5-167.1) (from Ch. 108 1/2, par. 5-167.1)
Sec. 5-167.1. Automatic increase in annuity; retirement from service after September 1, 1967.
(a) A policeman who retires from service after September 1, 1967 with at least 20 years of service credit shall, upon either the first of the month following the first anniversary of his date of retirement if he is age 60 (age 55 if born before January 1, 1966) or over on that anniversary date, or upon the first of the month following his attainment of age 60 (age 55 if born before January 1, 1966) if it occurs after the first anniversary of his retirement date, have his then fixed and payable monthly annuity increased by 1 1/2% and such first fixed annuity as granted at retirement increased by an additional 1 1/2% in January of each year thereafter up to a maximum increase of 30%. Beginning January 1, 1983 for policemen born before January 1, 1930, and beginning January 1, 1988 for policemen born on or after January 1, 1930 but before January 1, 1940, and beginning January 1, 1996 for policemen born on or after January 1, 1940 but before January 1, 1945, and beginning January 1, 2000 for policemen born on or after January 1, 1945 but before January 1, 1950, and beginning January 1, 2005 for policemen born on or after January 1, 1950 but before January 1, 1955, and beginning January 1, 2017 for policemen born on or after January 1, 1955 but before January 1, 1966, such increases shall be 3% and such policemen shall not be subject to the 30% maximum increase.
Any policeman born before January 1, 1945 who qualifies for a minimum annuity and retires after September 1, 1967 but has not received the initial increase under this subsection before January 1, 1996 is entitled to receive the initial increase under this subsection on (1) January 1, 1996, (2) the first anniversary of the date of retirement, or (3) attainment of age 55, whichever occurs last. The changes to this Section made by Public Act 89-12 apply beginning January 1, 1996 and without regard to whether the policeman or annuitant terminated service before the effective date of that Act.
Any policeman born before January 1, 1950 who qualifies for a minimum annuity and retires after September 1, 1967 but has not received the initial increase under this subsection before January 1, 2000 is entitled to receive the initial increase under this subsection on (1) January 1, 2000, (2) the first anniversary of the date of retirement, or (3) attainment of age 55, whichever occurs last. The changes to this Section made by this amendatory Act of the 92nd General Assembly apply without regard to whether the policeman or annuitant terminated service before the effective date of this amendatory Act.
Any policeman born before January 1, 1955 who qualifies for a minimum annuity and retires after September 1, 1967 but has not received the initial increase under this subsection before January 1, 2005 is entitled to receive the initial increase under this subsection on (1) January 1, 2005, (2) the first anniversary of the date of retirement, or (3) attainment of age 55, whichever occurs last. The changes to this Section made by this amendatory Act of the 94th General Assembly apply without regard to whether the policeman or annuitant terminated service before the effective date of this amendatory Act.
Any policeman born before January 1, 1966 who qualifies for a minimum annuity and retires after September 1, 1967 but has not received the initial increase under this subsection before January 1, 2017 is entitled to receive an initial increase under this subsection on (1) January 1, 2017, (2) the first anniversary of the date of retirement, or (3) attainment of age 55, whichever occurs last, in an amount equal to 3% for each complete year following the date of retirement or attainment of age 55, whichever occurs later. The changes to this subsection made by this amendatory Act of the 99th General Assembly apply without regard to whether the policeman or annuitant terminated service before the effective date of this amendatory Act.
(b) Subsection (a) of this Section is not applicable to an employee receiving a term annuity.
(c) To help defray the cost of such increases in annuity, there shall be deducted, beginning September 1, 1967, from each payment of salary to a policeman, 1/2 of 1% of each salary payment concurrently with and in addition to the salary deductions otherwise made for annuity purposes.
The city, in addition to the contributions otherwise made by it for annuity purposes under other provisions of this Article, shall make matching contributions concurrently with such salary deductions.
Each such 1/2 of 1% deduction from salary and each such contribution by the city of 1/2 of 1% of salary shall be credited to the Automatic Increase Reserve, to be used to defray the cost of the annuity increase provided by this Section. Any balance in such reserve as of the beginning of each calendar year shall be credited with interest at the rate of 3% per annum.
Such deductions from salary and city contributions shall continue while the policeman is in service.
The salary deductions provided in this Section are not subject to refund, except to the policeman himself, in any case in which: (i) the policeman withdraws prior to qualification for minimum annuity or Tier 2 monthly retirement annuity and applies for refund, (ii) the policeman applies for an annuity of a type that is not subject to annual increases under this Section, or (iii) a term annuity becomes payable. In such cases, the total of such salary deductions shall be refunded to the policeman, without interest, and charged to the Automatic Increase Reserve.
(d) Notwithstanding any other provision of this Article, the Tier 2 monthly retirement annuity of a person who first becomes a policeman under this Article on or after the effective date of this amendatory Act of the 97th General Assembly shall be increased on the January 1 occurring either on or after (i) the attainment of age 60 or (ii) the first anniversary of the annuity start date, whichever is later. Each annual increase shall be calculated at 3% or one-half the annual unadjusted percentage increase (but not less than zero) in the consumer price index-u for the 12 months ending with the September preceding each November 1, whichever is less, of the originally granted retirement annuity. If the annual unadjusted percentage change in the consumer price index-u for a 12-month period ending in September is zero or, when compared with the preceding period, decreases, then the annuity shall not be increased.
For the purposes of this subsection (d), "consumer price index-u" means the index published by the Bureau of Labor Statistics of the United States Department of Labor that measures the average change in prices of goods and services purchased by all urban consumers, United States city average, all items, 1982-84 = 100. The new amount resulting from each annual adjustment shall be determined by the Public Pension Division of the Department of Insurance and made available to the boards of the pension funds by November 1 of each year.
(Source: P.A. 99-905, eff. 11-29-16.)

(40 ILCS 5/5-167.2) (from Ch. 108 1/2, par. 5-167.2)
Sec. 5-167.2. Retirement before September 1, 1967. A retired policeman, qualifying for minimum annuity or who retired from service with 20 or more years of service, before September 1, 1967, shall, in January of the year following the year he attains the age of 65, or in January of the year 1970, if then more than 65 years of age, have his then fixed and payable monthly annuity increased by an amount equal to 2% of the original grant of annuity, for each year the policeman was in receipt of annuity payments after the year in which he attains, or did attain the age of 63. An additional 2% increase in such then fixed and payable original granted annuity shall accrue in each January thereafter. Beginning January 1, 1986, the rate of such increase shall be 3% instead of 2%.
The provisions of the preceding paragraph of this Section apply only to a retired policeman eligible for such increases in his annuity who contributes to the Fund a sum equal to $5 for each full year of credited service upon which his annuity was computed. All such sums contributed shall be placed in a Supplementary Payment Reserve and shall be used for the purposes of such Fund account.
Beginning with the monthly annuity payment due in July, 1982, the fixed and granted monthly annuity payment for any policeman who retired from the service, before September 1, 1976, at age 50 or over with 20 or more years of service and entitled to an annuity on January 1, 1974, shall be not less than $400. It is the intent of the General Assembly that the change made in this Section by this amendatory Act of 1982 shall apply retroactively to July 1, 1982.
Beginning with the monthly annuity payment due on January 1, 1986, the fixed and granted monthly annuity payment for any policeman who retired from the service before January 1, 1986, at age 50 or over with 20 or more years of service, or any policeman who retired from service due to termination of disability and who is entitled to an annuity on January 1, 1986, shall be not less than $475.
Beginning with the monthly annuity payment due on January 1, 1992, the fixed and granted monthly annuity payment for any policeman who retired from the service before January 1, 1992, at age 50 or over with 20 or more years of service, and for any policeman who retired from service due to termination of disability and who is entitled to an annuity on January 1, 1992, shall be not less than $650.
Beginning with the monthly annuity payment due on January 1, 1993, the fixed and granted monthly annuity payment for any policeman who retired from the service before January 1, 1993, at age 50 or over with 20 or more years of service, and for any policeman who retired from service due to termination of disability and who is entitled to an annuity on January 1, 1993, shall be not less than $750.
Beginning with the monthly annuity payment due on January 1, 1994, the fixed and granted monthly annuity payment for any policeman who retired from the service before January 1, 1994, at age 50 or over with 20 or more years of service, and for any policeman who retired from service due to termination of disability and who is entitled to an annuity on January 1, 1994, shall be not less than $850.
Beginning with the monthly annuity payment due on January 1, 2004, the fixed and granted monthly annuity payment for any policeman who retired from the service before January 1, 2004, at age 50 or over with 20 or more years of service, and for any policeman who retired from service due to termination of disability and who is entitled to an annuity on January 1, 2004, shall be not less than $950.
Beginning with the monthly annuity payment due on January 1, 2005, the fixed and granted monthly annuity payment for any policeman who retired from the service before January 1, 2005, at age 50 or over with 20 or more years of service, and for any policeman who retired from service due to termination of disability and who is entitled to an annuity on January 1, 2005, shall be not less than $1,050.
Beginning with the monthly annuity payment due on January 1, 2016, the fixed and granted monthly annuity payment for any policeman who retired from the service before January 1, 2016, at age 50 or over with 20 or more years of service, and for any policeman who retired from service due to termination of disability and who is entitled to an annuity on January 1, 2016, shall be no less than 125% of the Federal Poverty Level. For purposes of this Section, the "Federal Poverty Level" shall be determined pursuant to the poverty guidelines updated periodically in the Federal Register by the United States Department of Health and Human Services under the authority of 42 U.S.C. 9902(2).
The difference in amount between the original fixed and granted monthly annuity of any such policeman on the date of his retirement from the service and the monthly annuity provided for in the immediately preceding paragraph shall be paid as a supplement in the manner set forth in the immediately following paragraph.
To defray the annual cost of the increases indicated in the preceding part of this Section, the annual interest income accruing from investments held by this Fund, exclusive of gains or losses on sales or exchanges of assets during the year, over and above 4% a year shall be used to the extent necessary and available to finance the cost of such increases for the following year and such amount shall be transferred as of the end of each year beginning with the year 1969 to a Fund account designated as the Supplementary Payment Reserve from the Interest and Investment Reserve set forth in Section 5-207.
In the event the funds in the Supplementary Payment Reserve in any year arising from: (1) the interest income accruing in the preceding year above 4% a year and (2) the contributions by retired persons are insufficient to make the total payments to all persons entitled to the annuity specified in this Section and (3) any interest earnings over 4% a year beginning with the year 1969 which were not previously used to finance such increases and which were transferred to the Prior Service Annuity Reserve, may be used to the extent necessary and available to provide sufficient funds to finance such increases for the current year and such sums shall be transferred from the Prior Service Annuity Reserve. In the event the total money available in the Supplementary Payment Reserve from such sources are insufficient to make the total payments to all persons entitled to such increases for the year, a proportionate amount computed as the ratio of the money available to the total of the total payments specified for that year shall be paid to each person for that year.
The Fund shall be obligated for the payment of the increases in annuity as provided for in this Section only to the extent that the assets for such purpose are available.
(Source: P.A. 99-506, eff. 5-30-16.)

(40 ILCS 5/5-167.3) (from Ch. 108 1/2, par. 5-167.3)
Sec. 5-167.3. Pensions to survivors of female policemen.
All provisions of this Article relating to annuities or benefits to a widow, children or other survivors of a male policeman shall apply with equal force to a surviving spouse, children or other survivors of a female policeman.
(Source: P.A. 78-1129.)

(40 ILCS 5/5-167.4) (from Ch. 108 1/2, par. 5-167.4)
Sec. 5-167.4. Widow annuitant minimum annuity.
(a) Notwithstanding any other provision of this Article, beginning January 1, 1996, the minimum amount of widow's annuity payable to any person who is entitled to receive a widow's annuity under this Article is $700 per month, without regard to whether the deceased policeman is in service on or after the effective date of this amendatory Act of 1995.
Notwithstanding any other provision of this Article, beginning January 1, 1999, the minimum amount of widow's annuity payable to any person who is entitled to receive a widow's annuity under this Article is $800 per month, without regard to whether the deceased policeman is in service on or after the effective date of this amendatory Act of 1998.
Notwithstanding any other provision of this Article, beginning January 1, 2004, the minimum amount of widow's annuity payable to any person who is entitled to receive a widow's annuity under this Article is $900 per month, without regard to whether the deceased policeman is in service on or after the effective date of this amendatory Act of the 93rd General Assembly.
Notwithstanding any other provision of this Article, beginning January 1, 2005, the minimum amount of widow's annuity payable to any person who is entitled to receive a widow's annuity under this Article is $1,000 per month, without regard to whether the deceased policeman is in service on or after the effective date of this amendatory Act of the 93rd General Assembly.
(b) Effective January 1, 1994, the minimum amount of widow's annuity shall be $700 per month for the following classes of widows, without regard to whether the deceased policeman is in service on or after the effective date of this amendatory Act of 1993: (1) the widow of a policeman who dies in service with at least 10 years of service credit, or who dies in service after June 30, 1981; and (2) the widow of a policeman who withdraws from service with 20 or more years of service credit and does not withdraw a refund, provided that the widow is married to the policeman before he withdraws from service.
(b-5) Notwithstanding any other provision of this Article, beginning January 1, 2017, the minimum widow's annuity under this Article shall be no less than 125% of the Federal Poverty Level for all persons receiving widow's annuities on or after that date, without regard to whether the deceased policeman is in service on or after the effective date of this amendatory Act of the 99th General Assembly. For purposes of this Section, "Federal Poverty Level" means the poverty guidelines applicable to an individual in a single-person household located in Illinois, as updated periodically in the Federal Register by the United States Department of Health and Human Services under the authority of 42 U.S.C. 9902(2).
(c) The city, in addition to the contributions otherwise made by it under the other provisions of this Article, shall make such contributions as are necessary for the minimum widow's annuities provided under this Section in the manner prescribed in Section 5-175.
(Source: P.A. 99-905, eff. 11-29-16.)

(40 ILCS 5/5-167.5) (from Ch. 108 1/2, par. 5-167.5)
Sec. 5-167.5. Payments to city.
(a) For the purposes of this Section, "city annuitant" means a person receiving an age and service annuity, a widow's annuity, a child's annuity, or a minimum annuity under this Article as a direct result of previous employment by the City of Chicago ("the city").
(b) The board shall pay to the city, on behalf of the board's city annuitants who participate in any of the city's health care plans, the following amounts:
(1) From July 1, 2003 through June 30, 2008, $85 per

month for each such annuitant who is not eligible to receive Medicare benefits and $55 per month for each such annuitant who is eligible to receive Medicare benefits.

(2) Beginning July 1, 2008 and until such time as the

city no longer provides a health care plan for such annuitants or December 31, 2016, whichever comes first, $95 per month for each such annuitant who is not eligible to receive Medicare benefits and $65 per month for each such annuitant who is eligible to receive Medicare benefits.

The payments described in this subsection shall be paid from the tax levy authorized under Section 5-168; such amounts shall be credited to the reserve for group hospital care and group medical and surgical plan benefits, and all payments to the city required under this subsection shall be charged against it.
(c) The city health care plans referred to in this Section and the board's payments to the city under this Section are not and shall not be construed to be pension or retirement benefits for the purposes of Section 5 of Article XIII of the Illinois Constitution of 1970.
(Source: P.A. 98-43, eff. 6-28-13.)

(40 ILCS 5/5-168) (from Ch. 108 1/2, par. 5-168)
Sec. 5-168. Financing.
(a) Except as expressly provided in this Section, the city shall levy a tax annually upon all taxable property therein for the purpose of providing revenue for the fund.
The tax shall be at a rate that will produce a sum which, when added to the amounts deducted from the policemen's salaries and the amounts deposited in accordance with subsection (g), is sufficient for the purposes of the fund.
For the years 1968 and 1969, the city council shall levy a tax annually at a rate on the dollar of the assessed valuation of all taxable property that will produce, when extended, not to exceed $9,700,000. Beginning with the year 1970 and through 2014, the city council shall levy a tax annually at a rate on the dollar of the assessed valuation of all taxable property that will produce when extended an amount not to exceed the total amount of contributions by the policemen to the Fund made in the calendar year 2 years before the year for which the applicable annual tax is levied, multiplied by 1.40 for the tax levy year 1970; by 1.50 for the year 1971; by 1.65 for 1972; by 1.85 for 1973; by 1.90 for 1974; by 1.97 for 1975 through 1981; by 2.00 for 1982 and for each tax levy year through 2014. Beginning in tax levy year 2015, the city council shall levy a tax annually at a rate on the dollar of the assessed valuation of all taxable property that will produce when extended an annual amount that is equal to no less than the amount of the city's contribution in each of the following payment years: for 2016, $420,000,000; for 2017, $464,000,000; for 2018, $500,000,000; for 2019, $557,000,000; for 2020, $579,000,000.
Beginning in tax levy year 2020, the city council shall levy a tax annually at a rate on the dollar of the assessed valuation of all taxable property that will produce when extended an annual amount that is equal to no less than (1) the normal cost to the Fund, plus (2) an annual amount sufficient to bring the total assets of the Fund up to 90% of the total actuarial liabilities of the Fund by the end of fiscal year 2055, as annually updated and determined by an enrolled actuary employed by the Illinois Department of Insurance or by an enrolled actuary retained by the Fund. In making these determinations, the required minimum employer contribution shall be calculated each year as a level percentage of payroll over the years remaining up to and including fiscal year 2055 and shall be determined under the entry age normal actuarial cost method. Beginning in payment year 2056, the city's total required contribution in that year and each year thereafter shall be an annual amount that is equal to no less than (1) the normal cost of the Fund, plus (2) the annual amount determined by an enrolled actuary employed by the Illinois Department of Insurance or by an enrolled actuary retained by the Fund to be equal to the amount, if any, needed to bring the total actuarial assets of the Fund up to 90% of the total actuarial liabilities of the Fund as of the end of the year, utilizing the entry age normal cost method as provided above.
For the purposes of this subsection (a), contributions by the policeman to the Fund shall not include payments made by a policeman to establish credit under Section 5-214.2 of this Code.
(a-5) For purposes of determining the required employer contribution to the Fund, the value of the Fund's assets shall be equal to the actuarial value of the Fund's assets, which shall be calculated as follows:
(1) On March 30, 2011, the actuarial value of the

Fund's assets shall be equal to the market value of the assets as of that date.

(2) In determining the actuarial value of the Fund's

assets for fiscal years after March 30, 2011, any actuarial gains or losses from investment return incurred in a fiscal year shall be recognized in equal annual amounts over the 5-year period following that fiscal year.

(a-7) If the city fails to transmit to the Fund contributions required of it under this Article for more than 90 days after the payment of those contributions is due, the Fund shall, after giving notice to the city, certify to the State Comptroller the amounts of the delinquent payments, and the Comptroller must, beginning in fiscal year 2016, deduct and deposit into the Fund the certified amounts or a portion of those amounts from the following proportions of grants of State funds to the city:
(1) in fiscal year 2016, one-third of the total

amount of any grants of State funds to the city;

(2) in fiscal year 2017, two-thirds of the total

amount of any grants of State funds to the city; and

(3) in fiscal year 2018 and each fiscal year

thereafter, the total amount of any grants of State funds to the city.

The State Comptroller may not deduct from any grants of State funds to the city more than the amount of delinquent payments certified to the State Comptroller by the Fund.
(b) The tax shall be levied and collected in like manner with the general taxes of the city, and is in addition to all other taxes which the city is now or may hereafter be authorized to levy upon all taxable property therein, and is exclusive of and in addition to the amount of tax the city is now or may hereafter be authorized to levy for general purposes under any law which may limit the amount of tax which the city may levy for general purposes. The county clerk of the county in which the city is located, in reducing tax levies under Section 8-3-1 of the Illinois Municipal Code, shall not consider the tax herein authorized as a part of the general tax levy for city purposes, and shall not include the tax in any limitation of the percent of the assessed valuation upon which taxes are required to be extended for the city.
(c) On or before January 10 of each year, the board shall notify the city council of the requirement that the tax herein authorized be levied by the city council for that current year. The board shall compute the amounts necessary for the purposes of this fund to be credited to the reserves established and maintained within the fund; shall make an annual determination of the amount of the required city contributions; and shall certify the results thereof to the city council.
As soon as any revenue derived from the tax is collected it shall be paid to the city treasurer of the city and shall be held by him for the benefit of the fund in accordance with this Article.
(d) If the funds available are insufficient during any year to meet the requirements of this Article, the city may issue tax anticipation warrants against the tax levy for the current fiscal year.
(e) The various sums, including interest, to be contributed by the city, shall be taken from the revenue derived from such tax or otherwise as expressly provided in this Section. Any moneys of the city derived from any source other than the tax herein authorized shall not be used for any purpose of the fund nor the cost of administration thereof, unless applied to make the deposit expressly authorized in this Section or the additional city contributions required under subsection (h).
(f) If it is not possible or practicable for the city to make its contributions at the time that salary deductions are made, the city shall make such contributions as soon as possible thereafter, with interest thereon to the time it is made.
(g) In lieu of levying all or a portion of the tax required under this Section in any year, the city may deposit with the city treasurer no later than March 1 of that year for the benefit of the fund, to be held in accordance with this Article, an amount that, together with the taxes levied under this Section for that year, is not less than the amount of the city contributions for that year as certified by the board to the city council. The deposit may be derived from any source legally available for that purpose, including, but not limited to, the proceeds of city borrowings. The making of a deposit shall satisfy fully the requirements of this Section for that year to the extent of the amounts so deposited. Amounts deposited under this subsection may be used by the fund for any of the purposes for which the proceeds of the tax levied under this Section may be used, including the payment of any amount that is otherwise required by this Article to be paid from the proceeds of that tax.
(h) In addition to the contributions required under the other provisions of this Article, by November 1 of the following specified years, the city shall deposit with the city treasurer for the benefit of the fund, to be held and used in accordance with this Article, the following specified amounts: $6,300,000 in 1999; $5,880,000 in 2000; $5,460,000 in 2001; $5,040,000 in 2002; and $4,620,000 in 2003.
The additional city contributions required under this subsection are intended to decrease the unfunded liability of the fund and shall not decrease the amount of the city contributions required under the other provisions of this Article. The additional city contributions made under this subsection may be used by the fund for any of its lawful purposes.
(i) Any proceeds received by the city in relation to the operation of a casino or casinos within the city shall be expended by the city for payment to the Policemen's Annuity and Benefit Fund of Chicago to satisfy the city contribution obligation in any year.
(Source: P.A. 99-506, eff. 5-30-16.)

(40 ILCS 5/5-168.1) (from Ch. 108 1/2, par. 5-168.1)
Sec. 5-168.1. The employer may pick up the employee contributions required by Sections 5-167.1, 5-169, 5-170, 5-171 and 5-175.1 for salary earned after December 31, 1981. If employee contributions are not picked up, the amount that would have been picked up under this amendatory Act of 1980 shall continue to be deducted from salary. If employee contributions are picked up they shall be treated as employer contributions in determining tax treatment under the United States Internal Revenue Code; however, the employer shall continue to withhold Federal and state income taxes based upon these contributions until the Internal Revenue Service or the Federal courts rule that pursuant to Section 414(h) of the United States Internal Revenue Code, these contributions shall not be included as gross income of the employee until such time as they are distributed or made available. The employer shall pay these employee contributions from the same source of funds which is used in paying salary to the employee. The employer may pick up these contributions by a reduction in the cash salary of the employee or by an offset against a future salary increase or by a combination of a reduction in salary and offset against a future salary increase. If employee contributions are picked up they shall be treated for all purposes of this Article 5, including Section 5-168, in the same manner and to the same extent as employee contributions made prior to the date picked up.
(Source: P.A. 90-655, eff. 7-30-98.)

(40 ILCS 5/5-168.2)
Sec. 5-168.2. Funding obligation.
(a) Beginning January 1, 2016, the city shall be obligated to contribute to the Fund in each fiscal year an amount not less than the amount determined annually under subsection (a) of Section 5-168 of this Code. Notwithstanding any other provision of law, if the city fails to pay the amount guaranteed under this Section on or before December 31 of the year in which such amount is due, the Fund may bring a mandamus action in the Circuit Court of Cook County to compel the city to make the required payment, irrespective of other remedies that may be available to the Fund. The obligations and causes of action created under this Section shall be in addition to any other right or remedy otherwise accorded by common law or State or federal law, and nothing in this Section shall be construed to deny, abrogate, impair, or waive any such common law or statutory right or remedy.
(b) In ordering the city to make the required payment, the court may order a reasonable payment schedule to enable the city to make the required payment without significantly imperilling the public health, safety, or welfare. Any payments required to be made by the city pursuant to this Section are expressly subordinated to the payment of the principal, interest, premium, if any, and other payments on or related to any bonded debt obligation of the city, either currently outstanding or to be issued, for which the source of repayment or security thereon is derived directly or indirectly from any funds collected or received by the city. Payments on such bonded obligations include any statutory fund transfers or other prefunding mechanisms or formulas set forth, now or hereafter, in State law, city ordinance, or bond indentures, into debt service funds or accounts of the city related to such bonded obligations, consistent with the payment schedules associated with such obligations.
(Source: P.A. 99-506, eff. 5-30-16.)

(40 ILCS 5/5-169) (from Ch. 108 1/2, par. 5-169)
Sec. 5-169. Contributions for age and service annuities or Tier 2 monthly retirement annuities for present employees and future entrants.
(a) Beginning on the effective date and before January 1, 1954, 3 1/2% per annum (except that beginning July 1, 1939 and before January 1, 1954 for a future entrant, 4%) and beginning January 1, 1954 and before August 1, 1957, 6%, and beginning August 1, 1957, 7% of each payment of the salary of each present employee and future entrant shall be deducted and contributed to the fund for age and service annuity or Tier 2 monthly retirement annuity. The deductions shall be made from each payment of salary and shall continue while the employee is in service.
Any policeman whose employment has been transferred to the police service of the city as a result of "An Act in relation to or exchange of certain functions, property and personnel among cities, and park districts having co-extensive geographic areas and populations in excess of 500,000", approved July 5, 1957, as now and hereafter amended, shall also contribute a sum equal to 2% of the total salary received by him in his employment between August 1, 1957 to July 17, 1959, with the park district from which he has been transferred together with interest on the unpaid contributions of 4% per annum from July 17, 1959 to the date such payments are made. Such additional sum may be paid at any time before the time such policeman enters into age and service annuity.
Concurrently with each such deduction, beginning on the effective date and prior to January 1, 1954, 8 1/2% (except for a future entrant beginning on July 1, 1939, 9 5/7%) and beginning January 1, 1954, 9 5/7% of each payment of salary shall be contributed by the city, but in the case of a future entrant who attains age 63 prior to January 1, 1988 while still in service, no contributions shall be made for the period between the date the employee attains age 63 and January 1, 1988.
(b) Each deduction from salary made prior to the date the age and service annuity for the employee is fixed, and each contribution by the city, shall be credited to the employee and be improved by interest for a present employee during the time he is in service until age and service annuity is fixed, and, for a future entrant, during the time he is in service. The sum accumulated shall be used to provide age and service annuity for the employee.
Beginning September 1, 1967, the deductions from salary provided in Section 5-167.1 shall also be made.
(Source: P.A. 99-905, eff. 11-29-16.)

(40 ILCS 5/5-170) (from Ch. 108 1/2, par. 5-170)
Sec. 5-170. Contributions for widow's annuities and Tier 2 surviving spouse's annuity. Beginning on the effective date 1%, and beginning January 1, 1976, 1-1/2% of the salary of each male present employee and future entrant shall be deducted and contributed to the fund for widow's annuity or Tier 2 surviving spouse's annuity; however, in the case of a future entrant who attains age 63 prior to January 1, 1988 while still in service, no deductions shall be made for the period between the date the employee attains age 63 and January 1, 1988. The deductions shall be made from each payment of salary and shall continue during the employee's service.
An employee in the service and over age 57 on the effective date of this amendatory Act of 1969 shall have the option of contributing 1% of salary together with the effective rate of interest for service rendered by him subsequent to his attainment of age 57 and prior to such effective date. If such retroactive contributions are made the wife or widow shall be entitled to the widow's annuity provided in Section 5-136.
Concurrently with each such deduction, the city shall contribute 2% of each such payment of salary.
Each deduction from salary and contribution by the city shall be allocated to the account of and credited to the employee. The amount so credited shall be improved at the applicable rate of interest; except that in the case of an employee who attains age 63 prior to January 1, 1988 while still in service, no interest shall be credited between the date the employee attains age 63 and January 1, 1988.
(Source: P.A. 99-905, eff. 11-29-16.)

(40 ILCS 5/5-171) (from Ch. 108 1/2, par. 5-171)
Sec. 5-171. Contributions for death benefit. To defray the cost of the ordinary death benefit, each policeman in service on or after January 1, 1962, shall make contributions in addition to the contributions otherwise provided in this Article, in the amount of $2.50 per monthly period. This contribution shall begin with the first pay period accruing after January 1, 1962, and shall be deducted from the salary of each policeman at the same time and with the same frequency as deductions are made for the other purposes of this Article.
Contributions towards this benefit shall be made only when the policeman is in active service and in receipt of salary. Policemen in receipt of disability benefits, and policemen in receipt of annuities whose retirement occurred on or after January 1, 1962, shall not be required to make contributions during such period of disability or retirement.
The city, through the tax levy prescribed in Section 5-168 hereof, shall contribute annually the sum of $224,000. This amount shall be credited each year to the death benefit reserve and a credit for the amount aforesaid from each tax levy beginning with the year 1962 shall be made to this reserve notwithstanding the requirements from such tax levy for all other purposes of this Article.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/5-172) (from Ch. 108 1/2, par. 5-172)
Sec. 5-172. Contributions by city for duty and occupational disease disability benefits and supplemental annuity. In lieu of salary deductions for annuity purposes, the city shall contribute the required amounts for any period during which a policeman receives a duty disability benefit or occupational disease disability benefit. The contributions shall be credited to the disabled policeman and shall be regarded for all purposes hereof as sums deducted from his salary.
The city shall also contribute all amounts ordinarily contributed by it for annuity purposes for the policeman as though he were in active discharge of his duties during such disability.
To provide supplemental annuity, the city shall contribute such equal sums annually, from the date of the policeman's death, which if improved by interest will be sufficient, when payment of compensation annuity ceases, to provide supplemental annuity to the widow for life.
(Source: P.A. 90-766, eff. 8-14-98.)

(40 ILCS 5/5-173) (from Ch. 108 1/2, par. 5-173)
Sec. 5-173. Contributions by city for ordinary disability benefits.
The city shall contribute all amounts ordinarily contributed by it for annuity purposes for a disabled policeman receiving ordinary disability benefit as though he were in active discharge of his duties.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/5-174) (from Ch. 108 1/2, par. 5-174)
Sec. 5-174. Contributions in case of certain employments in police department.
(a) Whenever a policeman is assigned to a position in the police department other than the position he holds by certification and appointment as a result of competitive civil service examination, there shall be deducted from his salary the amount which would have been deducted had he continued in his civil service position. If such deductions are not made, the policeman may pay such amount direct to the fund and shall be credited with the corresponding city contributions, to the end that he may retain all rights he otherwise would have had were his employment continuous in his civil service position; provided, that any such amount not so deducted from his salary nor paid by him shall be deducted from the earliest possible and practicable payment of salary due and payable to him, or from any annuity, benefit or refund payable to him or on his account. The policeman shall receive credit for such employment as service for all purposes of this Article.
(b) From and after January 1, 1970, in lieu of the provisions of the preceding paragraph (a) of this Section, any policeman serving in a non-civil service position in the police department shall have salary deductions made for age and service annuity and widow's annuity on salary as defined in Section 5-114(e).
Any active policeman serving in a non-civil service position on the effective date of this amendatory Act may elect, prior to January 1, 1970, to contribute directly to the fund for age and service and widow's annuity on salary received in excess of that provided for in his civil service rank for police service rendered in a non-civil service position prior to the operative date of his election. Such election shall be exercised prior to January 1, 1974, by a policeman in service on such effective date or within 6 months prior to such date. Any policeman in service not serving in a non-civil service position on the effective date of this amendatory Act who is subsequently assigned and serving in a non-civil service position may make like election within 6 months after such assignment. Contributions for such past service shall include interest at the applicable rate to the end that the contributions shall equal the amount that would have been credited to the policeman had deductions been made from such excess salary for such service. For such contributions the policeman shall be credited with the corresponding city contributions with interest for all annuity purposes at the rates in effect at the time the service was rendered.
Contributions for past service, if elected, shall be made for the entire period of service and for the total amount of the excess salary and no credit shall be granted or payment permitted for any part of such service or excess salary. Payment of contributions on such past service shall be completed within 3 years of the date of election and in any event before death or retirement. If not paid in full within such period, or before death, no credit shall be granted thereon, and the sums so paid, with interest at the rate of 1 1/2% per year, compounded annually, shall be refunded to the policeman, or his surviving widow or children, or if there are no such survivors, then in accordance with Section 5-167, provided, however, that if the repayment has not been made in full before death, his widow shall have the option of completing such payment within 60 days from the date of his death.
A policeman assigned to a non-civil service position within 3 years of the date of his reaching compulsory retirement age or within 3 years of retirement at his own option, whichever is earlier, shall not qualify for the benefits authorized herein. The limitation contained in this paragraph shall not apply to a policeman assigned to a non-civil service position whose retirement from active service is caused by duty disability. Beginning January 1, 2000, the limitation contained in this paragraph shall not apply to a policeman assigned to a non-civil service position with the title of Captain. A policeman who has made contributions as provided by this Section but who fails to qualify for the benefits due to the limitation of this paragraph is entitled to refund of said contributions, upon application therefor, according to the provisions of Section 5-163(f).
In no event shall the provisions of this or any other Section of this Article, allowing payment for or granting credit on salary received in excess of that provided for his civil service rank or position be applicable in the case of any former policeman who is receiving annuity from this fund who subsequently re-enters service as a policeman.
(Source: P.A. 94-624, eff. 8-18-05.)

(40 ILCS 5/5-175) (from Ch. 108 1/2, par. 5-175)
Sec. 5-175. Contributions by city for prior service annuities and pensions under former acts.
Each city shall contribute annually, from the sum produced by the tax levy herein authorized, all sums required for the purposes of this Article other than those stated in this Section. The balance of the sum produced by the tax levy shall be applied: (a) For the payment of prior service annuities and widow's prior service annuities, and all annuities, pensions and benefits which have been or which shall be allowed under "An Act to provide for the setting apart, formation and disbursements of a police pension fund in cities having a population exceeding two hundred thousand inhabitants", approved June 29, 1915, as amended; also for the purpose of paying that part of any annuity for which reserves from contributions by the policeman and the city are not provided under this Article, including that part of the annuity described in Section 5-127, 5-132, 5-136, 5-145, and 5-167 and 5-167.4 for which monies are not provided in this Article, and to make possible the transfer of reserves from the investment and interest reserve to other reserves of the fund, as provided in this Article.
(b) Amounts contributed by the city for the purposes of this section shall be credited to the prior service annuity reserve. When the balance of that reserve equals the liabilities chargeable thereto (including in addition to all other liabilities of such reserve, the present value, according to the American Experience Table of Mortality, and interest at the rate of 4% per annum, or according to the Combined Annuity Mortality Table and interest at the rate of 4% per annum, whichever is applicable, of all annuities present or prospective, chargeable to the prior service annuity reserve) the city shall cease to contribute the sum no longer required for the purposes indicated in paragraph (a) of this section; provided, if at any time the balance of the investment and interest reserve is not sufficient to permit a transfer from such reserve to any other reserve of the fund, in accordance with the provisions of this Article, the city shall, as soon as possible and practicable thereafter, contribute sums sufficient to make possible such transfer.
(c) If by reason of annexation of territory and the employment by the city of any policeman then employed in the annexed territory, after the city has ceased to make contributions under this section, contributions to provide prior service and widow's prior service annuity for such policeman become necessary for such purposes, the city shall, as soon as possible and practicable thereafter, contribute sums sufficient to provide such annuities.
(Source: P.A. 82-342.)

(40 ILCS 5/5-175.1) (from Ch. 108 1/2, par. 5-175.1)
Sec. 5-175.1. Contributions by female policemen. (a) Effective as of October 1, 1974, female policemen shall make the same contributions for survivors' annuities or other benefits as are in effect for male policemen, to the end that no distinction or difference shall exist as between male and female policemen with respect to rates of contribution or other provisions of this Article.
(b) Any female policeman shall have the option of making contributions for the aforesaid purposes, covering the period prior to October 1, 1974, and receiving pension credits therefor including concurrent credits from city contributions. Such contributions shall include interest at 4% per annum from the dates such contributions should have been made from the beginning of their service to the dates of payment to the end that equal pension credits for survivors' benefits may be provided for all policemen under this Article.
(Source: P.A. 81-1536.)

(40 ILCS 5/5-176) (from Ch. 108 1/2, par. 5-176)
Sec. 5-176. Cost of administration.
The city shall contribute the entire costs of administration of the fund from revenue derived from the taxes authorized to be levied for the fund.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/5-177) (from Ch. 108 1/2, par. 5-177)
Sec. 5-177. Other city contributions-Estimates.
The board shall estimate the amounts required each year to be contributed by the city to pay all annuities and benefits hereunder and administrative expenses. All amounts shall be paid annually by the city into the fund from taxes levied and collected for the fund.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/5-178) (from Ch. 108 1/2, par. 5-178)
Sec. 5-178. Board created. A board of 8 members shall constitute a board of trustees authorized to administer the provisions of this Article. The board shall be known as the Retirement Board of the Policemen's Annuity and Benefit Fund of the city.
The board shall consist of 4 persons appointed by the mayor of the city; 3 policemen employed by the city, at least one of whom shall be a lieutenant or of a rank superior to lieutenant, one of whom shall be of the rank of sergeant, and one of whom shall be of the rank of investigator or a rank inferior to that rank; and one annuitant of the fund, or a pensioner of any prior police pension fund in operation, by authority of law, in the city. Children less than age 18 shall not be eligible for board membership. The term of office for all members shall be 3 years. For the election to be held in 2008 only, the terms for the member who is a lieutenant or of a rank superior to lieutenant and the member who is a sergeant shall be 3 years and the terms for the member who is an investigator or a rank inferior to that rank and the annuitant member shall be 4 years. After the terms of the 2008 election are completed, the terms revert to 3-year terms for each elected trustee. Upon his election, the member holding the rank of investigator or a rank inferior to that rank shall be detailed by the Police Superintendent to the office of the board for the duration of his term as trustee.
The members of a retirement board holding office in a city at the time this Article becomes effective, including elected, appointed and ex-officio members, shall continue in office until the expiration of their respective terms or appointment and until their respective successors are elected or appointed, and qualified.
At least 30 days prior to the expiration of the term of office of each appointive member the mayor shall appoint a successor for a term of 3 years.
The board shall conduct a regular election at least 30 days prior to the expiration of the terms of the active policemen members and annuitant or beneficiary members for election of a successor of each such member for a term of 3 years.
Any member of the board so appointed or elected shall continue in office until his successor is selected and has qualified.
Any person so appointed or elected shall qualify by taking an oath of office. A copy thereof shall be kept in the office of the city clerk of the city.
(Source: P.A. 95-1036, eff. 2-17-09.)

(40 ILCS 5/5-179) (from Ch. 108 1/2, par. 5-179)
Sec. 5-179. Board elections. The regular elections for members of the board shall be held under rules of the board at least 30 days prior to the expiration of the term of office of any elective member.
At any election for active policemen members, all such policemen of the appropriate rank employed by the city when the election is held have a right to vote for members of the board of the same class of rank.
At any election for the pensioner or annuitant member, all annuitants and pensioners (except children less than age 18) and the legal guardian of any child annuitant or child pensioner, whose mother or stepmother is not an annuitant or pensioner of the fund, shall have a right to vote.
Ballots to be cast in such elections shall be of a secret character.
(Source: P.A. 80-671.)

(40 ILCS 5/5-180) (from Ch. 108 1/2, par. 5-180)
Sec. 5-180. Board vacancy, removal and recall.
A vacancy on the board owing to death, resignation or any other cause shall be filled as follows: If the vacancy is of an appointee of the mayor, the mayor shall appoint a person to serve for the remainder of the unexpired term. If the vacancy is of an active policeman member, or a pensioner or annuitant member, the successor shall be elected to serve during the remainder of the unexpired term, at a special election which shall be held by the board within 30 days from the date the vacancy occurs. The election shall be conducted in the same manner as the regular triennial election herein provided for.
The appointive members of the board may be removed from office by the mayor. Any member elected by the active policemen who withdraws from the police service of the city shall automatically cease to be a member of the board.
Any elective member of the board shall be subject to recall as follows: If not less than 60% of the active policemen contributors to the fund, or not less than 60% of the pensioners and annuitants (minors under age 18 excepted), petition the board in writing to declare vacant the membership of an active policeman member or pensioner or annuitant, as the case may be, respectively, the board, within 15 days after receipt of the petition shall declare such membership vacant. A member of the board is not subject to recall more than once in any calendar year nor within one year after a previous recall.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/5-181) (from Ch. 108 1/2, par. 5-181)
Sec. 5-181. Board officers.
At each regular meeting in December, the board shall elect, by a majority vote of the members who vote upon the question, a president, a vice-president and a secretary from among its own members to serve until the next regular December meeting and until their successors are elected. The secretary shall make a complete record of the proceedings of all meetings of the board and perform such other duties as the board directs.
The secretary shall be chosen from the active policemen members of the board, and following his election shall, at the request of the board, be detailed to the office of the board by the head of the police department of the city as an active policeman assigned to such duty.
(Source: Laws 1965, p. 1080.)

(40 ILCS 5/5-182) (from Ch. 108 1/2, par. 5-182)
Sec. 5-182. Board meetings.
The board shall hold regular meetings in each month and such other meetings as it deems necessary. A majority of the board members shall constitute a quorum for the transaction of business at any meeting; provided, that no pension, annuity, or benefit shall be allowed or granted and no money shall be paid out of the fund unless ordered by a vote of the majority of the members of the board as shown by roll call entered upon the official record of proceedings of the meeting at which such action is taken. All board meetings shall be open to the public.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/5-183) (from Ch. 108 1/2, par. 5-183)
Sec. 5-183. Board powers and duties. The board shall have the powers and duties stated in Sections 5-184 to 5-195, inclusive, in addition to the other powers and duties provided in this Article.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/5-184) (from Ch. 108 1/2, par. 5-184)
Sec. 5-184. To supervise deductions and contributions. To see that all amounts specified in this Article to be applied to the fund, from any source, are collected and so applied; to see that the sums to be deducted from the salaries of policemen are deducted and paid into the fund, and that the sums to be contributed by the city are so contributed and received into the fund, and that all interest upon moneys due the fund and all other moneys which accrue to the fund are collected and paid into it.
(Source: P.A. 81-1536.)

(40 ILCS 5/5-185) (from Ch. 108 1/2, par. 5-185)
Sec. 5-185. To notify comptroller of deductions. To notify the city comptroller of the amounts or percentages of salary to be deducted from the salaries of policemen and paid into the fund.
(Source: P.A. 81-1536.)

(40 ILCS 5/5-186) (from Ch. 108 1/2, par. 5-186)
Sec. 5-186. To accept gifts.
To accept by gift, grant, bequest or otherwise any money or property of any kind and use the same for the purposes of the fund.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/5-187) (from Ch. 108 1/2, par. 5-187)
Sec. 5-187. To invest money. To invest the monies of the fund in accordance with the provisions set forth in Sections 1-109, 1-109.1, 1-109.2, 1-110, 1-111, 1-114 and 1-115 of this Act. Investments made in accordance with Section 1-113 shall be deemed to be prudent.
The Board may sell any of the securities belonging to the fund and borrow money upon such securities as collateral whenever in its judgment such action is necessary to meet the cash requirements of the fund.
No bank or savings and loan association shall receive investment funds as permitted by this Section, unless it has complied with the requirements established pursuant to Section 6 of "An Act relating to certain investments of public funds by public agencies", approved July 23, 1943, as now or hereafter amended. The limitations set forth in such Section 6 shall be applicable only at the time of investment and shall not require the liquidation of any investment at any time.
The board shall have the authority to enter into such agreements and to execute such documents as it determines to be necessary to complete any investment transaction.
All investments shall be clearly held and accounted for to indicate ownership by the board. The board may direct the registration of securities in its own name or in the name of a nominee created for the express purpose of registration of securities by a savings and loan association or national or State bank or trust company authorized to conduct a trust business in the State of Illinois.
Investments shall be carried at cost or at a book value in accordance with accounting procedures approved by the board. No adjustments shall be made in investment carrying values for ordinary current market price fluctuations; but reserves may be provided to account for possible losses or unrealized gains as determined by the board.
The book value of investments held by the pension fund in one or more commingled investment accounts shall be the cost of its units of participation in such commingled account or accounts as recorded on the books of the board.
The board of trustees of any fund established under this Article may not transfer its investment authority, nor transfer the assets of the fund to any other person or entity for the purpose of consolidating or merging its assets and management with any other pension fund or public investment authority, unless the board resolution authorizing such transfer is submitted for approval to the contributors and pensioners of the fund at elections held not less than 30 days after the adoption of such resolution by the board, and such resolution is approved by a majority of the votes cast on the question in both the contributors election and the pensioners election. The election procedures and qualifications governing the election of trustees shall govern the submission of resolutions for approval under this paragraph, insofar as they may be made applicable.
(Source: P.A. 85-964.)

(40 ILCS 5/5-187.1) (from Ch. 108 1/2, par. 5-187.1)
Sec. 5-187.1. To lend securities. The Board may lend securities owned by the Fund to a borrower upon such terms and conditions as may be mutually agreed in writing. Such agreement shall provide that during the period of such loan the Fund shall retain the right to receive, or collect from the borrower, all dividends, interest rights, or any distributions to which the Fund would have otherwise been entitled. The borrower shall deposit with the Fund as collateral for such loan cash equal to the market value of the securities at the time the loan is made and shall increase the amount of collateral if and when the Fund shall request an additional amount because of subsequent increased market value of the securities.
The period for which the securities may be loaned shall not exceed one year, and the loan agreement may specify earlier termination by either party upon mutually agreed conditions.
(Source: P.A. 83-823.)

(40 ILCS 5/5-188) (from Ch. 108 1/2, par. 5-188)
Sec. 5-188. To have an audit. To contract with an independent certified public accounting firm to perform an annual audit of the assets of the fund and issue a financial opinion. The annual audit shall be in addition to any examination of the fund by the State Director of Insurance.
(Source: P.A. 85-964.)

(40 ILCS 5/5-189) (from Ch. 108 1/2, par. 5-189)
Sec. 5-189. To authorize payments.
To authorize the payment of any annuity, pension, or benefit granted under this Article or under any other Act relating to police pensions, heretofore in effect in the city which has been superseded by this Article; to increase, reduce, or suspend any such annuity, pension, or benefit whenever any part thereof was secured or granted or the amount thereof fixed, as the result of misrepresentation, fraud, or error; provided, the annuitant, pensioner or beneficiary concerned shall be notified and given an opportunity to be heard concerning such proposed action.
The Board shall have exclusive original jurisdiction in all matters relating to or affecting the fund, including, in addition to all other matters, all claims for annuities, pensions, benefits or refunds.
(Source: P.A. 77-2141.)

(40 ILCS 5/5-190) (from Ch. 108 1/2, par. 5-190)
Sec. 5-190. To require statements and determine service credits.
To require each policeman, including those on vacation and on leave of absence, to file a statement, in such form as the Board directs, concerning service rendered prior to the effective date, from which the Board shall make a determination of the length of such service; to determine, from such information as shall be available, the period of service rendered prior to the effective date by any policeman who fails to file such a statement.
Any such determination by the Board shall be conclusive as to any such period of service unless the Board reconsiders and changes the determination.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/5-191) (from Ch. 108 1/2, par. 5-191)
Sec. 5-191. To issue certificate of service.
To issue to each present employee a certificate which shall show the entire period of service rendered by him prior to the effective date and the amounts to his credit as of such date for prior service annuity and widow's prior service annuity.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/5-192) (from Ch. 108 1/2, par. 5-192)
Sec. 5-192. To submit annual report to city council.
To submit a report annually in June to the city council. The report shall be made as of the close of business on December 31st of the preceding year and shall contain a detailed statement of the affairs of the fund, its income and disbursements for such year, and its assets and liabilities.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/5-193) (from Ch. 108 1/2, par. 5-193)
Sec. 5-193. To subpoena witnesses.
To compel witnesses to attend and testify before it upon any matter concerning the fund and to allow fees not in excess of $6 to any witness for attendance upon any one day. The president and other members of the Board may administer oaths to witnesses.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/5-194) (from Ch. 108 1/2, par. 5-194)
Sec. 5-194. To appoint employees. To appoint such actuarial, medical, legal, clerical or other employees as may be necessary. Beginning July 1, 1988, the board shall develop procedures for obtaining, by contract or employment, any necessary professional assistance including investment advisors and managers, auditors, and medical and legal professionals.
(Source: P.A. 85-964.)

(40 ILCS 5/5-194.1) (from Ch. 108 1/2, par. 5-194.1)
Sec. 5-194.1. To have a budget. The board shall adopt an annual budget at its regular January meeting for the current fiscal year.
(Source: P.A. 85-964.)

(40 ILCS 5/5-195) (from Ch. 108 1/2, par. 5-195)
Sec. 5-195. To make rules.
To make rules and regulations necessary for the administration of the fund.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/5-196) (from Ch. 108 1/2, par. 5-196)
Sec. 5-196. Moneys which may be held on deposit. To pay annuities and benefits the Board may at all times keep uninvested a sum not in excess of the amount required for such payments for a period not exceeding 60 days. Such sum shall be kept on deposit in any bank or savings and loan association authorized to do business in this State. The amount which the Board may deposit in any such bank or savings and loan association, however, shall not exceed 25% of the paid up capital and surplus of the bank or savings and loan association.
No bank or savings and loan association shall receive investment funds as permitted by this Section, unless it has complied with the requirements, other than the maximum deposit requirement established pursuant to Section 6 of "An Act relating to certain investments of public funds by public agencies", approved July 23, 1943, as now or hereafter amended.
(Source: P.A. 83-541.)

(40 ILCS 5/5-197) (from Ch. 108 1/2, par. 5-197)
Sec. 5-197. Accounting. An adequate system of accounts and records shall be established to give effect to the requirements of this Article, and shall be maintained in accordance with generally accepted accounting principles. The reserves designated in Sections 5-198 to 5-208, inclusive, shall be maintained.
(Source: P.A. 85-964.)

(40 ILCS 5/5-198) (from Ch. 108 1/2, par. 5-198)
Sec. 5-198. Expense reserve.
Amounts contributed towards the cost of administration shall be credited to the expense reserve. Expenses of administration shall be charged to this reserve.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/5-199) (from Ch. 108 1/2, par. 5-199)
Sec. 5-199. City contribution reserve. Amounts contributed by the city for age and service annuity, widow's annuity and supplemental annuity, (except those contributed instead of deductions from salary of any policeman receiving duty disability benefit); also amounts transferred to this reserve from the investment and interest reserve shall be credited to this reserve.
At least once each year, and always before any transfer is made from this reserve to any other reserve, the sums credited shall be improved by the proper interest accretions.
When the amount of annuity for a policeman or to the widow is fixed, and when supplemental annuity for a widow first becomes payable, the total amount in this reserve for the purpose of such annuity and required therefor shall be charged thereto and credited to the annuity payment reserve.
If there is to the credit of any policeman who withdraws an amount in excess of that required to provide age and service annuity, or in excess of that required to provide widow's annuity for his wife (either or both), such amount shall be retained in this reserve and improved by interest until the policeman withdraws or dies, whichever event occurs first; provided, however, that in the case of a policeman who attains age 63 prior to January 1, 1988 while still in service, no interest shall be credited between the date the policeman attains age 63 and January 1, 1988. Any such accumulated amount shall then be applied as provided in this Article.
(Source: P.A. 86-272.)

(40 ILCS 5/5-200) (from Ch. 108 1/2, par. 5-200)
Sec. 5-200. Salary deduction reserve. The following amounts shall be credited to this reserve: (1) Amounts deducted from salaries of policemen or otherwise contributed for age and service annuity and widow's annuity; (2) amounts contributed by the city for any such purposes for any policeman who receives duty disability benefit in lieu of deductions from his salary; and (3) amounts transferred to this reserve from the investment and interest reserve.
An individual account shall be kept for each policeman from whose salary any such amount is deducted. As such amounts are received they shall be credited to the respective accounts of the policemen.
At least once each year, and always before any transfer from this reserve to any other reserve is made, the sums credited shall be improved by interest.
When the annuity for a policeman or widow is fixed or granted, the total amount in this reserve for the purpose of the annuity and required therefor shall be charged thereto and credited to the annuity payment reserve.
Amounts resulting from salary deductions, and amounts resulting from contributions of the city for any policeman who receives duty disability benefit in lieu of deduction from his salary, that are to be refunded in accordance with the provisions of this Article, except those referred to in Section 5-201, shall be charged to this reserve.
(Source: P.A. 81-1536.)

(40 ILCS 5/5-201) (from Ch. 108 1/2, par. 5-201)
Sec. 5-201. Annuity payment reserve. The following amounts shall be credited to this reserve: (1) amounts transferred from the city contribution reserve and from the salary deduction reserve for the payment of annuities which have been fixed; (2) amounts deducted from the salary of a policeman after the amount of his age and service annuity has been fixed; and (3) amounts transferred to this reserve from the investment and interest reserve.
All age and service annuities and all widow's annuities shall be charged to this reserve. Any amount to be refunded under this Article shall be charged to this reserve.
If a policeman whose annuity is fixed or granted withdraws from service and thereafter re-enters service before age 63, an amount determined in accordance with this Article shall be charged to this reserve and credited for age and service annuity in the city contribution reserve and the salary deduction reserve, respectively. Such amount shall be credited in such reserves in the ratio in which the respective amounts transferred from such reserves for age and service annuity for the policeman bear to each other at the time his annuity was fixed. If the wife of such policeman when he re-enters service was his wife when annuity for his wife was fixed an amount to be determined as provided in this Article shall be transferred from this reserve and credited to the policeman for widow's annuity in the city contribution reserve and the salary deduction reserve, respectively. Such amount shall be credited in such reserve in the ratio which the respective amounts transferred bear to each other at the time the annuity for the wife was fixed.
(Source: P.A. 81-1536.)

(40 ILCS 5/5-202) (from Ch. 108 1/2, par. 5-202)
Sec. 5-202. Prior service annuity reserve. The following amounts shall be credited to this reserve: (1) all contributions of the city for prior service annuity and widow's prior service annuity; (2) all other contributions of the city for annuities not provided entirely from contributions by the policemen and by the city; (3) all amounts deducted from the salary of a future entrant after the amount of his age and service annuity has been fixed; and (4) all assets of any police pension fund which exist under "An Act to provide for the setting apart, formation and disbursement of a police pension fund in cities having a population exceeding two hundred thousand inhabitants", approved June 29, 1915, as amended, in such city on the effective date.
All prior service annuities and widow's prior service annuities payable under this Article and the Policemen's Annuity and Benefit Fund Act of 1921, and all annuities, benefits and pensions which have been or shall be granted under "An Act to provide for the setting apart, formation and disbursement of a police pension fund in cities having a population exceeding two hundred thousand inhabitants", approved June 29, 1915, as amended, shall be charged to this reserve.
If at any time the assets of the investment and interest reserve are not sufficient to permit the transfer from said reserve to the annuity payment reserve of amounts necessary, according to the American Experience Table of Mortality and interest at the rate of 4% per annum, or the Combined Annuity Mortality Table with interest at the rate of 3%, whichever table may be applicable, to make the balance of the annuity payment reserve equal to the liabilities chargeable thereto (including among such liabilities, and in addition to all other liabilities against such reserve the present values of all annuities entered upon or fixed, and not entered upon to be charged to such reserve), any amount necessary for such purpose shall be transferred from this reserve to the investment and interest reserve.
(Source: P.A. 81-1536.)

(40 ILCS 5/5-203) (from Ch. 108 1/2, par. 5-203)
Sec. 5-203. Child's annuity reserve.
Amounts contributed by the city for child's annuity shall be credited to this reserve, and all such annuities shall be charged to it.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/5-204) (from Ch. 108 1/2, par. 5-204)
Sec. 5-204. Duty disability reserve. Amounts contributed by the city for duty disability benefit, occupational disease disability benefit, child's disability benefit, and compensation annuity shall be credited to this reserve, and all such benefits and annuities shall be charged to it.
(Source: P.A. 90-766, eff. 8-14-98.)

(40 ILCS 5/5-205) (from Ch. 108 1/2, par. 5-205)
Sec. 5-205. Ordinary disability reserve. Amounts contributed by the city, and all amounts deducted from the salaries of policemen for ordinary disability benefits shall be credited to this reserve and all such benefits shall be charged to it.
(Source: P.A. 81-1536.)

(40 ILCS 5/5-206) (from Ch. 108 1/2, par. 5-206)
Sec. 5-206. Gift reserve. Amounts received by the board for any purpose under any other law or as gifts, grants, or bequests, or in any manner other than as provided in this Article, shall be credited to this reserve and the same shall be used for such purposes of the fund as the board may decide. The balance in this reserve shall be annually improved by interest at the rate realized by the Board on its investments in the previous year.
(Source: P.A. 85-964.)

(40 ILCS 5/5-207) (from Ch. 108 1/2, par. 5-207)
Sec. 5-207. Investment and interest reserve. All gains from investment and all interest earnings shall be credited, and all losses from investments shall be charged to this reserve. From this reserve shall be transferred all amounts due in interest upon balances existing in the city contribution, the salary deduction, the prior service annuity, and the gift reserves.
Such amounts as shall be necessary, according to the American Experience Table of Mortality and interest at 4% per year or the Combined Annuity Mortality Table with 3% per annum as to the assets or liabilities to which either Table may be applicable in accordance with the provisions of this Article, to establish a balance in the annuity payment reserve equal to the liabilities chargeable thereto (including among such liabilities and in addition to all other liabilities of such reserve the present values of all annuities entered upon or fixed, and not entered upon to be charged to such reserve) shall be transferred to the annuity payment reserve at least once each year.
That portion of the annual investment earnings on the fund's invested assets exclusive of gains or losses on sales or exchanges of assets during the year on the fund's invested assets as required by Section 5-167.2 of this Article shall be transferred from the investment and interest reserve to the Supplementary Payment Reserve set forth in Section 5-167.2.
Any balance in the investment and interest reserve shall be either charged or credited to the Prior Service Annuity Reserve depending on whether a deficiency or surplus exists in investment and interest reserve.
(Source: P.A. 81-1536.)

(40 ILCS 5/5-208) (from Ch. 108 1/2, par. 5-208)
Sec. 5-208. Death benefit reserve. Amounts contributed by policemen and the city for ordinary death benefits shall be credited to this reserve and all such benefits shall be charged to it. At the close of each fiscal year, interest at the rate of 3% per year until December 31, 1977 and at 6% thereafter shall be credited on the mean balance in this reserve.
(Source: P.A. 81-1536.)

(40 ILCS 5/5-208.1) (from Ch. 108 1/2, par. 5-208.1)
Sec. 5-208.1. Automatic increase reserve. Amounts deducted from the salaries of policemen and matching contributions by the City for the purposes of the automatic increase in annuity provided in Section 5-167.1, together with interest thereon, shall be credited to the Automatic Increase Reserve, and all payments of increased annuities and salary deduction refunds as provided in that Section shall be charged to the Automatic Increase Reserve.
(Source: Laws 1967, p. 3561.)

(40 ILCS 5/5-209) (from Ch. 108 1/2, par. 5-209)
Sec. 5-209. Deficiencies in reserves. (a) Whenever the balance in the expense reserve, the prior service annuity reserve, the child's annuity reserve, the duty disability reserve or the ordinary disability reserve is not sufficient to provide for the expenses and annuities or benefits chargeable to such reserves, the amount required shall be transferred from the following named reserves in the order stated: City contribution reserve, prior service annuity reserve, salary deduction reserve. When any amount exists in such reserves in excess of that required to pay any expenses, or annuities or benefits chargeable to any of said reserves to which a transfer has been made, the excess shall be transferred from the reserve having such excess to the reserve from which any such sums have been transferred until the full sum previously transferred is returned. Interest on such transfers or retransfers at 4% per year shall be credited to the investment and interest reserve.
(b) Whenever the balance in the expense reserve, the prior service annuity reserve, the child's annuity reserve, the duty disability reserve or the ordinary disability reserve is in excess of that required to pay any expenses, annuities or benefits chargeable to that reserve and any retransfer required under subsection (a), the treasurer of the Fund shall so advise the Board and the chairman of the committee on finance of the city council of the city, and the city council may by ordinance direct the treasurer of the Fund to transfer some or all of such excess from such reserve to any other reserve of the Fund, the balance of which is not sufficient to provide for the expenses, annuities or benefits chargeable thereto. No such transfer shall in any way decrease any contribution required to be made or picked up by the city under this Article.
(Source: P.A. 82-1044.)

(40 ILCS 5/5-210) (from Ch. 108 1/2, par. 5-210)
Sec. 5-210. Treasurer of fund. The city treasurer of the city is the treasurer and custodian of the fund and shall furnish to the board a bond of such amount as it designates. The bond shall indemnify the board against any loss which may result from any action or failure to act on the part of the treasurer and custodian or any of his agents. All fees and charges incidental to the procuring of the bond shall be paid by the board.
The treasurer shall deposit the moneys of the fund in one or more banks or savings and loan associations and in such amounts as the board may by resolution direct upon receiving an indemnifying bond executed in favor of the board protecting the fund from loss of any money so deposited. The bond shall be procured and paid for by the board. The treasurer shall pay for out of the moneys of the fund, and shall hold custody of, any and all securities ordered by the board to be purchased. The treasurer shall deliver to the persons designated by the board any and all securities ordered by the board to be sold, or ordered by it to be deposited as collateral security for moneys borrowed by the board, upon receiving notice from the secretary of the board in writing, under the seal of the board, designating the person to whom the securities are to be so delivered, and upon the receipt of payment or sales receipt therefor, in the event such securities are ordered sold by the board, or of a collateral-deposit receipt in the event such securities are ordered by the board to be used as collateral for moneys to be borrowed by the board.
(Source: P.A. 83-541.)

(40 ILCS 5/5-211) (from Ch. 108 1/2, par. 5-211)
Sec. 5-211. Attorney.
The chief legal officer of the city is ex officio the legal adviser of and attorney for the board. The board may employ a licensed attorney to render such special legal service as may be necessary. No fee or compensation shall be paid to any attorney unless employed by the board. Any fee or compensation paid by the board shall be in accord with the schedule of fees or charges prescribed by a local or state bar association.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/5-212) (from Ch. 108 1/2, par. 5-212)
Sec. 5-212. Computation of service. In computing the service rendered by a policeman prior to the effective date, the following periods shall be counted, in addition to all periods during where he performed the duties of his position, as periods of service for annuity purposes only: all periods of (a) vacation; (b) leave of absence with whole or part pay; (c) leave of absence without pay on account of disability; and (d) leave of absence during which the policeman was engaged in the military or naval service of the United States of America. Service credit shall not be allowed for a policeman in receipt of a pension on account of disability from any pension fund superseded by this fund.
In computing the service rendered by a policeman on or after the effective date, the following periods shall be counted, in addition to all periods during which he performed the duties of his position, as periods of service for annuity purposes only: all periods of (a) vacation; (b) leave of absence with whole or part pay; (c) leave of absence during which the policeman was engaged in the military or naval service of the United States of America; (d) time that the policeman was engaged in the military or naval service of the United States of America, during which he was passed over on any eligible list posted from an entrance examination, due to the fact that he was in such military or naval service at the time he was called for appointment to the Police Department, to be computed from the date he was passed over on any eligible list and would have been first sworn in as a policeman had he not been engaged in the military or naval service of the United States of America, until the date of his discharge from such military or naval service; provided that such policeman shall pay into this Fund the same amount that would have been deducted from his salary had he been a policeman during the aforementioned portion of such military or naval service; (e) disability for which the policeman receives any disability benefit; (f) disability for which the policeman receives whole or part pay; (g) service for which credits and creditable service have been transferred to this Fund under Section 9-121.1, 14-105.1 or 15-134.3 of this Code; and (h) periods of service in the military, naval, or air forces of the United States entered upon before beginning service as an active policeman of a municipality as provided in Section 5-214.3.
In computing service on or after the effective date for ordinary disability benefit, all periods described in the preceding paragraph, except any such period for which a policeman receives ordinary disability benefit, shall be counted as periods of service.
In computing service for any of the purposes of this Article, no credit shall be given for any period during which a policeman was not rendering active service because of his discharge from the service, unless proceedings to test the legality of the discharge are filed in a court of competent jurisdiction within one year from the date of discharge and a final judgment is entered therein declaring the discharge illegal.
No overtime or extra service shall be included in computing service of a policeman and not more than one year or a fractional part thereof of service shall be allowed for service rendered during any calendar year.
In computing service for any of the purposes of this Article, credit shall be given for any periods during which a policeman who is a member of the General Assembly is on leave of absence or is otherwise authorized to be absent from duty to enable him or her to perform legislative duties, notwithstanding any reduction in salary for such periods and notwithstanding that the contributions paid by the policeman were based on a reduced salary rather than the full amount of salary attached to his or her career service rank.
(Source: P.A. 96-1260, eff. 7-23-10.)

(40 ILCS 5/5-213) (from Ch. 108 1/2, par. 5-213)
Sec. 5-213. Credit for service in fire department. Service rendered by a policeman, as a regular member of the paid fire department of the city shall be counted, for annuity and benefit purposes as if such service were rendered as a policeman of the city. Any salary so received for service in the fire department shall be considered, for the purposes of this Article, as salary received as a policeman.
Any such fireman who becomes a policeman shall be credited for annuity purposes with an amount equal to the sums deducted from his salary, or contributed by him, and paid into the Firemen's Pension Fund existing in such city by operation of law prior to July 1, 1931, and such credit shall be treated as prior service credits under this Article. Such policeman also has the right to pay to the fund an amount equal to the difference between the amount so credited and the sum he would have accumulated as a policeman from deductions from salary for annuity purposes on the date when such payment is made into this fund, for a period of time corresponding to the period of his service in the fire department subsequent to January 1, 1922, and the city shall contribute concurrently such amounts as are provided by Sections 5-169 and 5-170 of this Article. No credit for service rendered while a member of the fire department shall be allowed, for any of the purposes of this Article, after July 1, 1931, except such periods of service for which contributions were made in accordance with the provisions of the Act relating to the firemen's annuity and benefit fund and for which amounts have been paid into this fund.
Such credits, payments and city contributions shall be improved by interest and be credited on the books of the fund; and when such policeman attains age 57 while in the police service, or becomes separated from service prior to attainment of 57 but after having completed at least 20 years of service, the accumulation then to his credit shall be transferred into the annuity payment reserve and shall thereafter be of the same status as the salary deductions and city contributions provided for by Sections 5-169 and 5-170. Such additional payments and city contributions shall be subject to the refund provisions of this Article.
Any such policeman who was a member of the fire department on the day prior to the effective date shall be considered a present employee in this fund and any policeman who entered the service of the fire department subsequent to that date shall be classed as a future entrant.
(Source: P.A. 81-1536.)

(40 ILCS 5/5-214) (from Ch. 108 1/2, par. 5-214)
Sec. 5-214. Credit for other service. Any participant in this fund (other than a member of the fire department of the city) who has rendered service as a member of the police department of the city for a period of 3 years or more is entitled to credit for the various purposes of this Article for service rendered prior to becoming a member or subsequent thereto for the following periods:
(a) While on leave of absence from the police

department assigned or detailed to investigative, protective, security or police work for the park district of the city, the department of the Port of Chicago or the sanitary district in which the city is located.

(b) As a temporary police officer in the city or

while serving in the office of the mayor or in the office of the corporation counsel, as a member of the city council of the city, as an employee of the Policemen's Annuity and Benefit Fund created by this Article, as the head of an organization whose membership consists of members of the police department, the Public Vehicle License Commission and the board of election commissioners of the city, provided that, in each of these cases and for all periods specified in this item (b), including those beginning before the effective date of this amendatory Act of the 97th General Assembly, the police officer is on leave and continues to remain in sworn status, subject to the professional standards of the public employer or those terms established in statute.

(c) While performing safety or investigative work for

the county in which such city is principally located or for the State of Illinois or for the federal government, on leave of absence from the department of police, or while performing investigative work for the department as a civilian employee of the department.

(d) While on leave of absence from the police

department of the city and serving as the chief of police of a police department outside the city.

No credit shall be granted in this fund, however, for this service if the policeman has credit therefor in any other annuity and benefit fund, or unless he contributes to this fund the amount he would have contributed with interest had he remained an active member of the police department in the position he occupied as a result of a civil service competitive examination, certification and appointment by the Civil Service Board; or in the case of a city operating under the provisions of a personnel ordinance the position he occupied as a result of a personnel ordinance competitive examination certification and appointment under the authority of a Municipal Personnel ordinance.
Concurrently with such contributions, the city shall contribute the amounts provided by this Article. No credit shall be allowed for any period of time for which contributions by the policeman have not been paid. The period of service rendered by such policeman prior to the date he became a member of the police department of the city or while detailed, assigned or on leave of absence and employed in any of the departments set forth hereinabove in this Section for which such policeman has contributed to this fund shall be credited to him as service for all the purposes of this Article, except that he shall not have any of the rights conferred by the provisions of Sections 5-127 and 5-162 of this Article.
The changes in this Section made by Public Act 86-273 shall apply to members of the fund who have not begun receiving a pension under this Article on August 23, 1989, without regard to whether employment is terminated before that date.
(Source: P.A. 97-651, eff. 1-5-12.)

(40 ILCS 5/5-214.2)
Sec. 5-214.2. Credit for certain law enforcement service. An active policeman who is a member of this Fund on or before the effective date of this Section may establish up to 10 years of additional service credit in 6-month increments for service in a law enforcement capacity under Articles 3, 7, 8, 9, 10, 13, 14, and 15 and Division 1 of Article 22, as a law enforcement officer with the Chicago Housing Authority, or as a law enforcement officer with any agency of the United States government, provided that: (1) service credit is not available for that employment under any other provision of this Article; (2) any service credit for that employment received under any other provision of this Code or under the retirement plan of the Chicago Housing Authority or Federal Employee Retirement System has been terminated; and (3) the policeman applies for this credit in writing within one year after the effective date of this Section and pays to the Fund within 5 years after the date of application an amount to be determined by the Fund in accordance with this Section.
An active policeman who becomes a member of this Fund after the effective date of this Section may establish up to 10 years of additional service credit in 6-month increments for service in a law enforcement capacity under Articles 3, 7, 8, 9, 10, 13, 14, and 15 and Division 1 of Article 22, as a law enforcement officer with the Chicago Housing Authority, or as a law enforcement officer with any agency of the United States government, provided that: (1) service credit is not available for that employment under any other provision of this Article; (2) any service credit for that employment received under any other provision of this Code or under the retirement plan of the Chicago Housing Authority or Federal Employee Retirement System has been terminated; and (3) the policeman applies for this credit in writing within 2 years after he or she begins employment under this Article and pays to the Fund within 5 years after the date of application an amount to be determined by the Fund in accordance with this Section.
The Fund must determine the policeman's payment required to establish creditable service under this Section by taking into account the appropriate actuarial assumptions, including without limitation the police officer's service, age, and salary history; the level of funding of the Fund; and any other factors that the Fund determines to be relevant. For this purpose, the policeman's required payment should result in no significant increase to the Fund's unfunded actuarial accrued liability determined as of the most recent actuarial valuation, based on the same assumptions and methods used to develop and report the Fund's actuarial accrued liability and actuarial value of assets under Statement No. 25 of Governmental Accounting Standards Board or any subsequent applicable Statement.
(Source: P.A. 95-1036, eff. 2-17-09; 96-285, eff. 8-11-09.)

(40 ILCS 5/5-214.3)
Sec. 5-214.3. Credit for military service. A policeman may establish creditable service under this Article for all periods of service in the military, naval, or air forces of the United States entered upon before beginning service as an active policeman of a municipality, provided that the policeman pays into the fund the amount the policeman would have contributed if he or she had been a regular contributor during such period, plus an amount determined by the Board to be equal to the municipality's normal cost of the benefit, plus interest at the actuarially assumed rate calculated from the date the employee last became a policeman under this Article. The total amount of such creditable service shall not exceed 2 years.
(Source: P.A. 96-1260, eff. 7-23-10.)

(40 ILCS 5/5-215) (from Ch. 108 1/2, par. 5-215)
Sec. 5-215. Credit for certain contributions of park policemen. The 1% deduction from salary made for costs of administration and ordinary disability benefits from July 17, 1959 to December 31, 1959, both inclusive, from the salaries of the members of the Park Policemen's Annuity Fund merged with this fund January 1, 1960 shall be credited to such members who are in active service on July 31, 1961. The credit or any remainder thereof shall be applied against any contribution of the policeman required to be made for age and service annuities in this fund.
(Source: P.A. 81-1536.)

(40 ILCS 5/5-216) (from Ch. 108 1/2, par. 5-216)
Sec. 5-216. When annuity or benefit not payable. Except as may be otherwise provided herein, no annuity, pension or other benefit shall be paid to a policeman or widow, based upon any salary paid by virtue of a temporary appointment; and no disability benefit shall be paid for any period during which he is receiving wages or compensation from any statutory body supported in whole or in part by taxation; and no annuity shall be paid to any policeman or widow who has received a refund of salary deductions or other contributions unless such amount so refunded shall have been repaid into the fund in accordance with this Article.
No annuity shall be paid pursuant to Sections 5-127, 5-145, or 5-162 of this Article, or service credit allowed for any annuity or disability benefit purposes for any period of time (except as provided in Section 5-213 of this Article) for which a policeman has not contributed to this fund or to any police pension fund superseded by this fund, through salary deductions or otherwise, unless he or his widow or both, have paid into this fund within one year from July 1, 1929, or within one year from the date of any re-entrance or reinstatement in the service subsequent to July 1, 1929, the amounts he would have contributed to this fund or to any such superseded police pension fund (had deduction been made from his full salary as such policeman during every period of service for which he has not in fact contributed), together with interest at 4% per year on such amounts from the dates upon which they respectively become due, until the date such amounts have been paid. If such payment be not made in full within the time specified herein, the board shall, at the expiration of such time, refund to the policeman or to his widow, and if there is no widow then in accordance with Section 5-167 of this Article, any partial payment which has been made, together with interest of 4% per year to the date of expiration of the period during which payment should have been made.
(Source: P.A. 81-1536.)

(40 ILCS 5/5-217) (from Ch. 108 1/2, par. 5-217)
Sec. 5-217. Policemen in territory annexed.
Whenever any territory is annexed to the city, any person then employed as a policeman in the annexed territory who is employed by the city on the date of annexation as a policeman shall automatically come under the provisions of this Article and any term of service rendered by him in such territory shall be considered, for the purpose of this Article, as a term of service rendered in the city.
Any such policeman shall in every respect, as of the date the annexation comes into effect, be considered a present employee of the city on the effective date.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/5-218) (from Ch. 108 1/2, par. 5-218)
Sec. 5-218. Annuities, etc. - Exempt. All pensions, annuities, refunds or disability benefits granted under this Article, and every portion thereof, are exempt from attachment or garnishment process and shall not be seized, taken, subjected to, detained or levied upon by virtue of any judgment, or any process or proceeding whatsoever issued out of or by any court for the payment and satisfaction in whole or in part of any debt, damage, claim, demand, or judgment against a pensioner, annuitant, refund applicant or other beneficiary hereunder.
No pensioner, annuitant, refund applicant or disability beneficiary has a right to transfer or assign his or her pension, annuity, refund or disability benefit or any part thereof by mortgage or otherwise, except that a pensioner or annuitant may direct in writing that payment be made monthly, in a fixed amount, for hospitalization purposes.
The board, in its discretion, may pay to the wife or unmarried minor child of an annuitant, pensioner, refund applicant or disability beneficiary, such amount out of the annuity, pension, refund or disability benefit as a court may order, or such amount as the board may consider necessary for the support of such wife or child (or both) in the event of his disappearance or unexplained absence or his failure to support his wife or child, or both.
The board may also withhold from any future annuity, pension, refund or disability benefit payments such amount, or amounts, as it may, in its discretion, set for the purpose of repayment of any moneys paid to an annuitant, pensioner, refund applicant or disability beneficiary through misrepresentation, fraud or error; provided that when any pension or annuity is claimed to have been paid erroneously to a policeman who retired prior to the effective date and the policeman has subsequently re-entered the service and resumed contributions to the fund, no part of any future annuity or disability benefit payable to him when he again becomes separated from the service shall be retained or withheld for repayment into the fund of any deficiency due from him on account of any pension or annuity prior to such re-entry if such original pension or annuity was paid without any misrepresentation by the policeman as to his age or period of service in the procuring of such prior pension. Any authorized action taken by the board shall relieve and release the board and the fund from any liability for any moneys retained or paid out as herein provided.
Whenever money is payable to a minor or to a person adjudged to be under legal disability to manage or care for his own estate, the board may, in its discretion when to the apparent interest of the minor or person under legal disability, waive guardianship proceedings and pay such money to the person providing for or caring for the minor, and to the wife, parent or blood relative providing or caring for the person under legal disability.
Whenever a pensioner, annuitant, refund applicant or disability beneficiary disappears or his whereabouts are unknown and it cannot be ascertained whether or not he is living, there shall be paid to his wife or his children, or both, under this section, such amount only as will not be in excess of the amount which would be payable in the event the pensioner, annuitant, refund applicant or disability beneficiary had died on the date of his disappearance; and, in the event of his subsequent return, or upon satisfactory proof of his being alive, the amount theretofore paid shall be charged against any moneys payable to him under any of the provisions of this Article to the same effect as though the payment to his wife or children, or both, had been an allowance to her or them out of the moneys payable to him as such pensioner, annuitant, refund applicant or disability beneficiary.
(Source: P.A. 83-706.)

(40 ILCS 5/5-219) (from Ch. 108 1/2, par. 5-219)
Sec. 5-219. Park Policemen's Annuity Fund Act superseded. From January 1, 1960, the fund herein provided for shall supersede and take the place of the Park Policemen's Annuity Fund established under the Park Policemen's Annuity Act. The Park Policemen's Annuity Fund as of such date shall be merged into and become a part of the fund herein provided for. The fund shall be construed to be a continuation of such Park Policemen's Annuity Fund and all monies, securities, properties and any and all other assets of such annuity and benefit fund, shall, on the first day of January, 1960, be transferred by the retirement board of the Park Policemen's Annuity Fund to the board of the fund herein provided for. The board established under this Article shall receive the aforesaid assets which shall be allocated to the several reserves created by this Article for the purposes thereof. All participants of the superseded fund shall have the same rights and benefits and be subject to the same duties and responsibilities as if they had originally been participants of this fund from the first date of employment as members of the active service in the police department of any park district or as a retirement board employee of such superseded fund.
All annuities, pensions and other benefits allowed prior to the first day of January, 1960, by the retirement board of such superseded Park Policemen's Annuity Fund shall thereafter be assumed and paid from this fund according to the law under which such annuities, pensions or other benefits were allowed.
All claims for any annuity, pension or other benefit from such Park Policemen's Annuity Fund pending or ungranted on January 1, 1960, shall be allowed or disallowed by the board established under this Article according to the provisions of the Park Policemen's Annuity Act, and those which are allowed shall be paid from the fund herein provided for; provided, that whenever any claim shall hereafter be made or proceedings at law instituted under any Act in effect prior to January 1, 1960, no amount of annuities for any prior period shall be allowed or paid for any period of time greater than a period of one year prior to the date of the filing of the claim or the date of the institution of such legal proceedings, the intent being that any annuity or benefit hereafter granted or ordered under any such superseded Act shall be so granted or ordered as of the date not more than one year prior to the date of the filing of the claim for such annuity or benefit or of the institution of the legal proceedings thereof.
The proceeds of taxes levied for the year 1959 and prior years pursuant to Section 9 of the Park Policemen's Annuity Act, including delinquent and uncollected taxes, shall, when collected, be paid by the county treasurer into the fund herein provided for.
If a retirement board employee for the superseded Park Policemen's Annuity Fund has not applied for or received a refund of his contributions prior to January 1, 1960, under Section 37 of the Park Policemen's Annuity Act, he may thereafter apply for and receive such refund from the fund created by this Article. If such refunds are not applied for after January 1, 1960, and any such retirement board employee is employed by a governmental unit which has accepted the provisions of the "Retirement Systems Reciprocal Act", approved July 11, 1955, as amended, the amount of such employee's and park district contributions to his credit which have been transferred to the fund established by this Article shall, upon request of the retirement board of the fund in which the employee is a participant, or upon request of the employee, be transferred by the board to the retirement system in which the employee is a participant. The service, earnings and contributions credits earned by the employee in the superseded Park Policemen's Annuity Fund shall be preserved, and, in the application of the "Retirement Systems Reciprocal Act", the retirement system to which such contributions have been transferred shall grant credit for the service, earnings and contributions and consider such credits in calculating all benefits. If any such employee has accepted a refund of his contributions, upon subsequent employment by a governmental unit which has accepted the provisions of the "Retirement Systems Reciprocal Act", he may reinstate his credits earned in the superseded Park Policemen's Annuity Fund by repayment to the retirement fund in which he is a participant in the manner and subject to the conditions of the "Retirement Systems Reciprocal Act", and, in such case, the retirement system which has received such repayment shall grant credit for the service, earnings and contributions credited by such superseded fund and consider such credits in calculating all benefits.
All rights, credits and equities earned under the provisions of the Park Policemen's Annuity Fund shall be preserved and shall not be affected or impaired by the supersession of said fund by the city policemen's annuity fund. Such rights, credits and equities shall be considered to have accrued and been earned under the provisions of this Article.
(Source: P.A. 82-783.)

(40 ILCS 5/5-220) (from Ch. 108 1/2, par. 5-220)
Sec. 5-220. No compensation.
A member of a Board of Trustees of an annuity and benefit fund provided for in this Article shall not receive any moneys from a pension fund as salary for service performed as a member of such board.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/5-221) (from Ch. 108 1/2, par. 5-221)
Sec. 5-221. No commissions on investments.
No member of the Board of Trustees and no person officially connected with the board either as an employee or as legal advisor thereof or as a custodian of the fund, shall receive any commissions on account of any investment made by the board.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/5-222) (from Ch. 108 1/2, par. 5-222)
Sec. 5-222. Facilities for board meetings.
Suitable rooms for office and meetings of the Board of Trustees of an annuity and benefit fund provided for in this Article shall be provided by the mayor of the city.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/5-223) (from Ch. 108 1/2, par. 5-223)
Sec. 5-223. Age stated in employment application to be conclusive.
For any policeman, as defined in this Article, who has filed an application for appointment as a member of the police department of the city, the age therein stated shall be conclusive evidence of his age for the purposes of this Article.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/5-224) (from Ch. 108 1/2, par. 5-224)
Sec. 5-224. Duties of city officers. It shall be the duty of the proper officers of the city, without cost to the fund, to:
(a) Deduct the sums required by this Article from the salaries of policemen, as defined in this Article, and pay such sums to the board of the fund in such manner as the board specifies;
(b) On the first day of each month, notify the board of the employment of any new policemen and of all discharges, resignations, and suspensions from the service, deaths, and changes in salary which have occurred during the preceding month, and the dates when any such events occurred;
(c) Transmit to the board, in such form and at such time as the board specifies, all information requested by the board concerning the service, age, salary, residence, marital status, wife or widow, children, parents, physical condition, mental condition, and death of any policemen employed by the city; in particular, information concerning service rendered by any such policemen prior to the effective date set forth in this Article;
(d) Convey to the board all information required by the board concerning each newly appointed or reappointed policeman immediately after such appointment or reappointment;
(e) Certify to the board, as of some day in each year to be fixed by the board, the name of each policeman to whom this Article applies;
(f) Keep such records concerning policemen as the board may reasonably require and may specify.
(Source: P.A. 81-1536.)

(40 ILCS 5/5-225) (from Ch. 108 1/2, par. 5-225)
Sec. 5-225. Duty to comply with Article.
It shall be the duty of all officers, officials, and employees of such city to perform any and all acts required to carry out the intent and purposes of this Article.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/5-226) (from Ch. 108 1/2, par. 5-226)
Sec. 5-226. Examination and report by Director of Insurance. The Director of Insurance biennially shall make a thorough examination of the fund provided for in this Article. He or she shall report the results thereof with such recommendations as he or she deems proper to the Governor for transmittal to the General Assembly, and send a copy to the board and to the city council of the city. The city council shall file such report and recommendations in the official record of its proceedings.
The requirement for reporting to the General Assembly shall be satisfied by filing copies of the report with the Speaker, the Minority Leader and the Clerk of the House of Representatives and the President, the Minority Leader and the Secretary of the Senate and the Legislative Research Unit, as required by Section 3.1 of "An Act to revise the law in relation to the General Assembly", approved February 25, 1874, as amended, and filing such additional copies with the State Government Report Distribution Center for the General Assembly as is required under paragraph (t) of Section 7 of the State Library Act.
(Source: P.A. 84-1438.)

(40 ILCS 5/5-227) (from Ch. 108 1/2, par. 5-227)
Sec. 5-227. Felony conviction. None of the benefits provided for in this Article shall be paid to any person who is convicted of any felony relating to or arising out of or in connection with his service as a policeman.
None of the benefits provided for in this Article shall be paid to any person who otherwise would receive a survivor benefit who is convicted of any felony relating to or arising out of or in connection with the service of the policeman from whom the benefit results.
None of the benefits provided for in this Article shall be paid to any person who is convicted of any felony while in receipt of disability benefits.
None of the benefits provided for in this Article shall be paid to any person who is convicted of any felony relating to or arising out of or in connection with the intentional and wrongful death of a police officer, either active or retired, through whom such person would become eligible to receive, or is receiving, an annuity under this Article.
This Section shall not operate to impair any contract or vested right heretofore acquired under any law or laws continued in this Article, nor to preclude the right to a refund, and for the changes under this amendatory Act of the 100th General Assembly, shall not impair any contract or vested right acquired by a survivor prior to the effective date of this amendatory Act of the 100th General Assembly.
All future entrants entering service subsequent to July 11, 1955, shall be deemed to have consented to the provisions of this Section as a condition of coverage, and all participants entering service subsequent to the effective date of this amendatory Act of the 100th General Assembly shall be deemed to have consented to the provisions of this amendatory Act as a condition of participation.
(Source: P.A. 100-334, eff. 8-25-17.)

(40 ILCS 5/5-228) (from Ch. 108 1/2, par. 5-228)
Sec. 5-228. Administrative review. The provisions of the Administrative Review Law, and all amendments and modifications thereof and the rules adopted pursuant thereto, shall apply to and govern all proceedings for the judicial review of final administrative decisions of the retirement board provided for under this Article. The term "administrative decision" is as defined in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 82-783.)

(40 ILCS 5/5-229) (from Ch. 108 1/2, par. 5-229)
Sec. 5-229. General provisions and savings clause. The provisions of Article 1 and Article 23 of this Code apply to this Article as though such provisions were fully set forth in this Article as a part thereof.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/5-229.1) (from Ch. 108 1/2, par. 5-229.1)
Sec. 5-229.1. Effective date of amendments. The amendments made to Sections 5-128, 5-129, 5-131, 5-137, 5-138, 5-141, 5-146, 5-154, 5-155, 5-159, 5-165, 5-169, 5-170 and 5-199 (relating to attainment of age 63) by this amendatory Act of 1989 shall be retroactive to January 1, 1988.
(Source: P.A. 86-272.)

(40 ILCS 5/5-230) (from Ch. 108 1/2, par. 5-230)
Sec. 5-230. General Assembly.
(a) Any active (and until February 1, 1993, any former) member of the General Assembly Retirement System may apply for transfer of his credits and creditable service accumulated under this Fund to the General Assembly System. Such credits and creditable service shall be transferred forthwith. Payment by this Fund to the General Assembly Retirement System shall be made at the same time and shall consist of:
(1) the amounts accumulated to the credit of the

applicant, including interest, on the books of the Fund on the date of transfer, but excluding any additional or optional credits, which credits shall be refunded to the applicant; and

(2) municipality credits computed and credited under

this Article including interest, on the books of the Fund on the date the member terminated service under the Fund.

Participation in this Fund as to any credits transferred under this Section shall terminate on the date of transfer.
(b) An active (and until February 1, 1993, a former) member of the General Assembly may reinstate service and service credits terminated upon receipt of a refund or separation benefit, by payment to the Fund of the amount of the separation benefit plus interest thereon from the date of the refund to the date of payment.
(Source: P.A. 87-1265.)

(40 ILCS 5/5-231) (from Ch. 108 1/2, par. 5-231)
Sec. 5-231. (a) Persons otherwise required or eligible to participate in the Fund who elect to continue participation in the General Assembly System under Section 2-117.1 may not participate in the Fund for the duration of such continued participation under Section 2-117.1.
(b) Upon terminating such continued participation, a person may transfer credits and creditable service accumulated under Section 2-117.1 to this Fund, upon payment to the Fund of (1) the amount by which the employer and employee contributions that would have been required if he had participated in this Fund during the period for which credit under Section 2-117.1 is being transferred, plus interest, exceeds the amounts actually transferred under that Section to the Fund, plus (2) interest thereon at 6% per annum compounded annually from the date of such participation to the date of payment.
(Source: P.A. 82-342.)

(40 ILCS 5/5-232) (from Ch. 108 1/2, par. 5-232)
Sec. 5-232. (a) Any active member of the Judges Retirement System of Illinois may apply for transfer of his credits and creditable service accumulated under this Fund to the Judges Retirement System. Such credits and creditable service shall be transferred forthwith. Payment by this Fund to the Judges Retirement System shall be made at the same time and shall consist of:
(1) the amounts accumulated to the credit of the applicant, including interest, on the books of the Fund on the date of transfer, but excluding any additional or optional credits, which credits shall be refunded to the applicant; and
(2) municipality credits computed and credited under this Article, including interest, on the books of the Fund on the date the member terminated service under the Fund.
Participation in this Fund as to any credits transferred under this Section shall terminate on the date of transfer.
(b) An active member of the Judges Retirement System may reinstate service and service credits terminated upon receipt of a separation benefit, by payment to the Fund of the amount of the separation benefit plus interest thereon to the date of payment.
(Source: P.A. 85-1008.)

(40 ILCS 5/5-233) (from Ch. 108 1/2, par. 5-233)
Sec. 5-233. Transfer of creditable service to Article 8, 9 or 13 fund.
(a) Any city officer as defined in Section 8-243.2 of this Code, any county officer elected by vote of the people who is a participant in a pension fund established under Article 9 of this Code, any county police officer who is a participant in a pension fund established under Article 9 of this Code, and any elected sanitary district commissioner who is a participant in a pension fund established under Article 13 of this Code, may apply for transfer of his or her credits and creditable service accumulated in this Fund to such Article 8, 9 or 13 fund. Such transfer shall be made forthwith. Payment by this Fund to the Article 8, 9 or 13 fund shall be made at the same time and shall consist of:
(1) the amounts credited to the applicant through

employee contributions; and

(2) municipality contributions equal to the

accumulated employee contributions as determined under item (1) above.

Participation in this Fund shall terminate on the date of transfer.
(b) Any such elected city officer, county officer or sanitary district commissioner, and any such county police officer, may reinstate credits and creditable service terminated upon receipt of a refund, by payment to the Fund of the amount of the refund with interest thereon at the rate of 6% per year to the date of payment.
(Source: P.A. 86-1488; 87-1265.)

(40 ILCS 5/5-233.1)
Sec. 5-233.1. Transfer of creditable service to Article 8 or 11 fund. A person who (i) is an active participant in a fund established under Article 8 or 11 of this Code and (ii) has at least 10 and no more than 22 years of creditable service in this Fund may, within the 90 days following the effective date of this Section, apply for transfer of his or her credits and creditable service accumulated in this Fund to the Article 8 or 11 fund. At the time of the transfer, this Fund shall pay to the Article 8 or 11 fund an amount consisting of:
(1) the amounts credited to the applicant through

employee contributions for the service to be transferred, including interest; and

(2) the corresponding municipality credits, including

interest, on the books of the Fund on the date of transfer.

Participation in this Fund with respect to the credits transferred shall terminate on the date of transfer.
(Source: P.A. 92-599, eff. 6-28-02.)

(40 ILCS 5/5-234) (from Ch. 108 1/2, par. 5-234)
Sec. 5-234. Transfer of credits.
(a) Any police officer who has at least 10 years of creditable service in the Fund may transfer to this Fund credits and creditable service accumulated under any other pension fund or retirement system established under Article 8 or 12 of this Code, by making application and paying to the Fund before January 1, 1990 the amount by which the employee contributions that would have been required if he had participated in this Fund during the period for which credit is being transferred, plus interest, exceeds the amount actually transferred from such other fund or system to this Fund under item (1) of Section 8-226.5 or item (1) of Section 12-127.5.
(b) Any police officer who has at least 10 years of creditable service in the Fund may transfer to this Fund up to 48 months of creditable service accumulated under Article 9 of this Code as a correctional officer with the county department of corrections prior to January 1, 1994, by making application to the Fund within 6 months after the effective date of this amendatory Act of the 96th General Assembly and by paying to the Fund an amount to be determined by the Board, equal to (i) the difference between the amount of employee and employer contributions transferred to the Fund under Section 9-121.17 and the amounts that would have been contributed had such contributions been made at the rates applicable to members of this Fund, plus (ii) interest thereon at the actuarially assumed rate for each year, compounded annually, from the date of service to the date of payment.
(Source: P.A. 96-727, eff. 8-25-09.)

(40 ILCS 5/5-235) (from Ch. 108 1/2, par. 5-235)
Sec. 5-235. (a) Until July 1, 1990, any active or inactive member of the Illinois Municipal Retirement Fund who has been a county sheriff may apply for transfer of his creditable service accumulated under this Article to the Illinois Municipal Retirement Fund. Such creditable service shall be transferred only upon payment by the Fund to the Illinois Municipal Retirement Fund of an amount equal to:
(1) the amounts accumulated to the credit of the applicant on the books of the Fund on the date of transfer; and
(2) municipality credits computed and credited under this Article, including interest, on the books of the Fund on the date the member terminated service under the Fund; and
(3) any interest paid by the applicant in order to reinstate service.
Participation in this Fund shall terminate on the date of transfer.
(b) Until July 1, 1990, any person transferring credit under this Section may reinstate service which was terminated by receipt of a refund, by payment to the Fund of the amount of the refund with interest thereon at the rate of 6% per year, compounded annually, from the date of refund to the date of payment.
(Source: P.A. 86-273; 86-1028.)

(40 ILCS 5/5-236) (from Ch. 108 1/2, par. 5-236)
Sec. 5-236. Transfer to Article 14.
(a) Any active member of the State Employees' Retirement System who is a State policeman, conservation police officer, an investigator for the Office of the Attorney General, an investigator for the Department of Revenue, or investigator for the Secretary of State may apply for transfer of some or all of his or her creditable service accumulated under this Article to the State Employees' Retirement System in accordance with Section 14-110. At the time of the transfer the Fund shall pay to the State Employees' Retirement System an amount equal to:
(1) the amounts accumulated to the credit of the

applicant for the service to be transferred on the books of the Fund on the date of transfer; and

(2) the corresponding municipality credits, including

interest, on the books of the Fund on the date of transfer; and

(3) any interest paid by the applicant in order to

reinstate service to be transferred.

Participation in this Fund with respect to the service to be transferred shall terminate on the date of transfer.
(b) Any such State policeman, conservation police officer, or investigator for the Secretary of State may reinstate service that was terminated by receipt of a refund, by paying to the Fund the amount of the refund with interest thereon at the actuarially assumed rate of interest, compounded annually, from the date of refund to the date of payment.
(c) Within 30 days after the effective date of this amendatory Act of 1993, any active member of the State Employees' Retirement System who was earning eligible creditable service under subdivision (b)(12) of Section 14-110 on January 1, 1992 and who has at least 17 years of creditable service under this Article may apply for transfer of his creditable service accumulated under this Article to the State Employees' Retirement System. At the time of the transfer the Fund shall pay to the State Employees' Retirement System an amount equal to:
(1) the amounts accumulated to the credit of the

applicant on the books of the Fund on the date of transfer; and

(2) the corresponding municipality credits, including

interest, on the books of the Fund on the date of transfer.

Participation in this Fund shall terminate on the date of transfer.
(Source: P.A. 95-530, eff. 8-28-07; 96-745, eff. 8-25-09.)

(40 ILCS 5/5-237)
Sec. 5-237. Transfer of creditable service to Article 9 fund.
(a) Any person who is an active participant in the pension fund established under Article 9 of this Code and who was employed by the office of the Cook County State's Attorney on January 1, 1995 may apply for transfer of his or her credits and creditable service accumulated in this Fund to that Article 9 fund. Upon receipt of a written application to make this transfer, the Fund shall pay to the Article 9 fund an amount consisting of:
(1) the amounts credited to the applicant through

employee contributions, plus accumulated interest; plus

(2) an amount representing municipality

contributions, equal to the amount determined under item (1); plus

(3) any interest paid to the Fund in order to

reinstate credits and creditable service under subsection (b).

Participation in this Fund shall terminate on the date of the transfer.
(a-5) Until July 1, 1998, any person who is an active participant in the pension fund established under Article 9 of this Code and a member of the county police department as defined in Section 9-128.1 may apply for transfer of his or her credits and creditable service accumulated in this Fund to that Article 9 fund. Upon receipt of a written application to make this transfer, the Fund shall pay to the Article 9 fund an amount consisting of:
(1) the amounts credited to the applicant through

employee contributions, plus accumulated interest; plus

(2) an amount representing municipality

contributions, equal to the amount determined under item (1); plus

(3) any interest paid to the Fund in order to

reinstate credits and creditable service under subsection (b).

Participation in this Fund shall terminate on the date of the transfer.
(b) As part of a transfer under subsection (a) or (a-5), a person may reinstate credits and creditable service that was terminated upon receipt of a refund, by paying to the Fund the amount of the refund plus interest thereon at the rate of 6% per year, compounded annually, from the date of the refund to the date of payment.
(Source: P.A. 89-136, eff. 7-14-95; 90-32, eff. 6-27-97.)

(40 ILCS 5/5-237.5)
Sec. 5-237.5. Transfer of creditable service to Article 3 fund.
(a) Any person who is an active participant in a pension fund established under Article 3 of this Code may, for a period of 60 days after the effective date of this Section, apply for transfer of his or her credits and creditable service accumulated in this Fund to that Article 3 fund. Upon receipt of a written application to make this transfer, the Fund shall pay to the Article 3 fund an amount consisting of:
(1) the amounts credited to the applicant through

employee contributions, plus accumulated interest; plus

(2) an amount representing municipality

contributions, equal to the amount determined under item (1); plus

(3) any interest paid to the Fund in order to

reinstate credits and creditable service under subsection (b).

Participation in this Fund shall terminate on the date of the transfer.
(b) As part of a transfer under subsection (a), a person may reinstate credits and creditable service that was terminated upon receipt of a refund, by paying to the Fund the amount of the refund plus interest thereon at the actuarially assumed rate, compounded annually, from the date of the refund to the date of payment.
(Source: P.A. 97-326, eff. 8-12-11.)

(40 ILCS 5/5-238)
Sec. 5-238. Provisions applicable to new hires; Tier 2.
(a) Notwithstanding any other provision of this Article, the provisions of this Section apply to a person who first becomes a policeman under this Article on or after January 1, 2011, and to certain qualified survivors of such a policeman. Such persons, and the benefits and restrictions that apply specifically to them under this Article, may be referred to as "Tier 2".
(b) A policeman who has withdrawn from service, has attained age 50 or more, and has 10 or more years of service in that capacity shall be entitled, upon proper application being received by the Fund, to receive a Tier 2 monthly retirement annuity for his service as a police officer. The Tier 2 monthly retirement annuity shall be computed by multiplying 2.5% for each year of such service by his or her final average salary, subject to an annuity reduction factor of one-half of 1% for each month that the police officer's age at retirement is under age 55. The Tier 2 monthly retirement annuity is in lieu of any age and service annuity or other form of retirement annuity under this Article.
The maximum retirement annuity under this subsection (b) shall be 75% of final average salary.
For the purposes of this subsection (b), "final average salary" means the average monthly salary obtained by dividing the total salary of the policeman during the 96 consecutive months of service within the last 120 months of service in which the total salary was the highest by the number of months of service in that period.
Beginning on January 1, 2011, for all purposes under this Code (including without limitation the calculation of benefits and employee contributions), the annual salary based on the plan year of a member or participant to whom this Section applies shall not exceed $106,800; however, that amount shall annually thereafter be increased by the lesser of (i) 3% of that amount, including all previous adjustments, or (ii) one-half the annual unadjusted percentage increase (but not less than zero) in the consumer price index-u for the 12 months ending with the September preceding each November 1, including all previous adjustments.
(c) Notwithstanding any other provision of this Article, for a person who first becomes a policeman under this Article on or after January 1, 2011, eligibility for and the amount of the annuity to which the qualified surviving spouse, children, and parents are entitled under this subsection (c) shall be determined as follows:
(1) The surviving spouse of a deceased policeman to

whom this Section applies shall be deemed qualified to receive a Tier 2 surviving spouse's annuity under this paragraph (1) if: (i) the deceased policeman meets the requirements specified under subdivision (A), (B), (C), or (D) of this paragraph (1); and (ii) the surviving spouse would not otherwise be excluded from receiving a widow's annuity under the eligibility requirements for a widow's annuity set forth in Section 5-146. The Tier 2 surviving spouse's annuity is in lieu of the widow's annuity determined under any other Section of this Article and is subject to the requirements of Section 5-147.1.

As used in this subsection (c), "earned annuity"

means a Tier 2 monthly retirement annuity determined under subsection (b) of this Section, including any increases the policeman had received pursuant to Section 5-167.1.

(A) If the deceased policeman was receiving an

earned annuity at the date of his or her death, the Tier 2 surviving spouse's annuity under this paragraph (1) shall be in the amount of 66 2/3% of the policeman's earned annuity at the date of death.

(B) If the deceased policeman was not receiving

an earned annuity but had at least 10 years of service at the time of death, the Tier 2 surviving spouse's annuity under this paragraph (1) shall be the greater of: (i) 30% of the annual maximum salary attached to the classified civil service position of a first class patrolman at the time of his death; or (ii) 66 2/3% of the Tier 2 monthly retirement annuity that the deceased policeman would have been eligible to receive under subsection (b) of this Section, based upon the actual service accrued through the day before the policeman's death, but determined as though the policeman was at least age 55 on the day before his or her death and retired on that day.

(C) If the deceased policeman was an active

policeman with at least 1 1/2 but less than 10 years of service at the time of death, the Tier 2 surviving spouse's annuity under this paragraph (1) shall be in the amount of 30% of the annual maximum salary attached to the classified civil service position of a first class patrolman at the time of his death.

(D) If the performance of an act or acts of

duty results directly in the death of a policeman subject to this Section, or prevents him from subsequently resuming active service in the police department, and if the policeman's Tier 2 surviving spouse would otherwise meet the eligibility requirements for a compensation annuity or supplemental annuity granted under Section 5-144, then in addition to the Tier 2 surviving spouse's annuity provided under subdivision (A), (B), or (C) of this paragraph (1), whichever applies, the Tier 2 surviving spouse shall be qualified to receive compensation annuity or supplemental annuity, as would be provided under Section 5-144, in order to bring the total benefit up to the applicable 75% salary limitation provided in that Section, but subject to the Tier 2 salary cap provided under subsection (b) of this Section; except that no such annuity shall be paid to the surviving spouse of a policeman who dies while in receipt of disability benefits when the policeman's death was caused by an intervening illness or injury unrelated to the illness or injury that had prevented him from subsequently resuming active service in the police department.

(E) Notwithstanding any other provision of this

Article, the monthly Tier 2 surviving spouse's annuity under subdivision (A) or (B) of this paragraph (1) shall be increased on the January 1 next occurring after (i) attainment of age 60 by the recipient of the Tier 2 surviving spouse's annuity or (ii) the first anniversary of the Tier 2 surviving spouse's annuity start date, whichever is later, and on each January 1 thereafter, by 3% or one-half the annual unadjusted percentage increase (but not less than zero) in the consumer price index-u for the 12 months ending with the September preceding each November 1, whichever is less, of the originally granted Tier 2 surviving spouse's annuity. If the unadjusted percentage change in the consumer price index-u for a 12-month period ending in September is zero or, when compared with the preceding period, decreases, then the annuity shall not be increased.

For the purposes of this Section, "consumer price

index-u" means the index published by the Bureau of Labor Statistics of the United States Department of Labor that measures the average change in prices of goods and services purchased by all urban consumers, United States city average, all items, 1982-84 = 100. The new amount resulting from each annual adjustment shall be determined by the Public Pension Division of the Department of Insurance and made available to the boards of the pension funds.

(F) Notwithstanding the other provisions of this

paragraph (1), for a qualified surviving spouse who is entitled to a Tier 2 surviving spouse's annuity under subdivision (A), (B), (C), or (D) of this paragraph (1), that Tier 2 surviving spouse's annuity shall not be less than the amount of the minimum widow's annuity established from time to time under Section 5-167.4.

(2) Surviving children of a deceased policeman

subject to this Section who would otherwise meet the eligibility requirements for a child's annuity set forth in Sections 5-151 and 5-152 shall be deemed qualified to receive a Tier 2 child's annuity under this subsection (c), which shall be in lieu of, but in the same amount and paid in the same manner as, the child's annuity provided under those Sections; except that any salary used for computing a Tier 2 child's annuity shall be subject to the Tier 2 salary cap provided under subsection (b) of this Section. For purposes of determining any pro rata reduction in child's annuities under this subsection (c), references in Section 5-152 to the combined annuities of the family shall be deemed to refer to the combined Tier 2 surviving spouse's annuity, if any, and the Tier 2 child's annuities payable under this subsection (c).

(3) Surviving parents of a deceased policeman subject

to this Section who would otherwise meet the eligibility requirements for a parent's annuity set forth in Section 5-152 shall be deemed qualified to receive a Tier 2 parent's annuity under this subsection (c), which shall be in lieu of, but in the same amount and paid in the same manner as, the parent's annuity provided under Section 5-152.1; except that any salary used for computing a Tier 2 parent's annuity shall be subject to the Tier 2 salary cap provided under subsection (b) of this Section. For the purposes of this Section, a reference to "annuity" in Section 5-152.1 includes: (i) in the context of a widow, a Tier 2 surviving spouse's annuity and (ii) in the context of a child, a Tier 2 child's annuity.

(d) The General Assembly finds and declares that the provisions of this Section, as enacted by Public Act 96-1495, require clarification relating to necessary eligibility standards and the manner of determining and paying the intended Tier 2 benefits and contributions in order to enable the Fund to unambiguously implement and administer benefits for Tier 2 members. The changes to this Section and the conforming changes to Sections 5-153, 5-155, 5-163, 5-167.1 (except for the changes to subsection (a) of that Section), 5-169, and 5-170 made by this amendatory Act of the 99th General Assembly are enacted to clarify the provisions of this Section as enacted by Public Act 96-1495, and are hereby declared to represent and be consistent with the original and continuing intent of this Section and Public Act 96-1495.
(e) The changes to Sections 5-153, 5-155, 5-163, 5-167.1 (except for the changes to subsection (a) of that Section), 5-169, and 5-170 made by this amendatory Act of the 99th General Assembly are intended to be retroactive to January 1, 2011 (the effective date of Public Act 96-1495) and, for the purposes of Section 1-103.1 of this Code, they apply without regard to whether the relevant policeman was in service on or after the effective date of this amendatory Act of the 99th General Assembly.
(Source: P.A. 99-905, eff. 11-29-16.)



Article 6 - Firemen's Annuity And Benefit Fund--Cities Over 500,000

(40 ILCS 5/Art. 6 heading)

(40 ILCS 5/6-101) (from Ch. 108 1/2, par. 6-101)
Sec. 6-101. Creation of fund. In each city of more than 500,000 inhabitants, a firemen's annuity and benefit fund shall be created, set apart, and maintained, for the benefit of its firemen, their widows, children and parents, and of all contributors to, participants in, and beneficiaries of any firemen's pension fund in operation, by authority of law, in such city immediately prior to the effective date. For the purposes of this Article, the firemen's annuity and benefit fund may be referred to as the "fund".
(Source: Laws 1963, p. 161.)

(40 ILCS 5/6-102) (from Ch. 108 1/2, par. 6-102)
Sec. 6-102. Terms defined. The terms used in this Article shall have the meanings ascribed to them in Sections 6-103 to 6-117, inclusive, except when the context otherwise requires.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/6-103) (from Ch. 108 1/2, par. 6-103)
Sec. 6-103. Firemen's Annuity and Benefit Fund Act of the Illinois Municipal Code.
"Firemen's Annuity and Benefit Fund Act of the Illinois Municipal Code": Division 9 of Article 10 of the Illinois Municipal Code, being a continuation of "An Act to provide for the creation, setting apart, maintenance and administration of a firemen's annuity and benefit fund in cities having a population exceeding five hundred thousand inhabitants", approved June 12, 1931, as amended.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/6-104) (from Ch. 108 1/2, par. 6-104)
Sec. 6-104. Effective date.
"Effective date": July 1, 1931, for any city covered by the "Firemen's Annuity and Benefit Fund of the Illinois Municipal Code" on the date this Article comes in effect; and the date thereafter that any other city first comes under the provisions of this Article.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/6-105) (from Ch. 108 1/2, par. 6-105)
Sec. 6-105. Retirement board or board.
"Retirement board" or "board": The board of trustees of the Firemen's Annuity and Benefit Fund.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/6-106) (from Ch. 108 1/2, par. 6-106)
Sec. 6-106. Fireman. "Fireman": Any person who:
(a) was, is, or shall be employed by a city in its fire service as a fireman, fire paramedic, fire engineer, marine engineer, or fire pilot, and whose duty is to participate in the work of controlling and extinguishing fire at the location of any such fire, whether or not he is assigned to fire service other than the actual extinguishing of fire; or
(b) is employed in the fire service of a city on the effective date, whose duty shall not be as hereinbefore stated, but who shall then be a contributor to, participant in, or beneficiary of any firemen's pension fund in operation by authority of law in such city on said date, unless he applies to the retirement board, within 90 days from the effective date, for exemption from the provisions of this Article. Any person who would have been entitled on July 1, 1931 to membership in this fund by reason of the definition of the word "fireman" contained in "An Act to provide for a firemen's pension fund and to create a board of trustees to administer said fund in cities having a population exceeding two hundred thousand (200,000) inhabitants", filed July 14, 1917, as amended, who has not filed with the board prior to July 1, 1941, a written application to be a member shall not be a fireman within the meaning of this Article.
(Source: P.A. 83-780.)

(40 ILCS 5/6-106.1) (from Ch. 108 1/2, par. 6-106.1)
Sec. 6-106.1. Gender. The masculine gender wherever used in this Article includes the female gender and all annuities and benefits applicable to male firemen and their survivors and the contributions to be made for widows' annuities or other benefits shall apply with equal force to female firemen and their survivors without any modification or distinction whatsoever.
(Source: P.A. 80-899.)

(40 ILCS 5/6-107) (from Ch. 108 1/2, par. 6-107)
Sec. 6-107. Present employee.
"Present employee": Any person employed by a city as a fireman on the day before the effective date; also any fireman receiving a pension on account of disability from any firemen's pension fund in operation, by authority of law, in such city immediately prior to the effective date, when such fireman recovers from the disability and is reinstated into active service.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/6-108) (from Ch. 108 1/2, par. 6-108)
Sec. 6-108. Future entrant.
"Future entrant": Any person employed as a fireman of a city for the first time on or after the effective date.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/6-109) (from Ch. 108 1/2, par. 6-109)
Sec. 6-109. Active fireman.
"Active fireman": Any person employed and receiving salary as a fireman.
(Source: P.A. 78-1242.)

(40 ILCS 5/6-110) (from Ch. 108 1/2, par. 6-110)
Sec. 6-110. Act of duty.
"Act of duty": Any act imposed on an active fireman by the ordinances of a city, or by the rules or regulations of its fire department, or any act performed by an active fireman while on duty, having for its direct purpose the saving of the life or property of another person.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/6-111) (from Ch. 108 1/2, par. 6-111)
Sec. 6-111. Salary. "Salary": Subject to Section 6-211, the annual salary of a fireman, as follows:
(a) For age and service annuity, minimum annuity, and disability benefits, the actual amount of the annual salary, except as otherwise provided in this Article.
(b) For prior service annuity, widow's annuity, widow's prior service annuity and child's annuity to and including August 31, 1957, the amount of the annual salary up to a maximum of $3,000.
(c) Except as otherwise provided in Section 6-141.1, for widow's annuity, beginning September 1, 1957, the amount of annual salary up to a maximum of $6,000.
(d) "Salary" means the actual amount of the annual salary attached to the permanent career service rank held by the fireman, except as provided in subsection (e).
(e) In the case of a fireman who holds an exempt position above career service rank:
(1) For the purpose of computing employee and city

contributions, "salary" means the actual salary attached to the exempt rank position held by the fireman.

(2) For the purpose of computing benefits: "salary"

means the actual salary attached to the exempt rank position held by the fireman, if (i) the contributions specified in Section 6-211 have been made, (ii) the fireman has held one or more exempt positions for at least 5 consecutive years and has held the rank of battalion chief or field officer for at least 5 years during the exempt period, and (iii) the fireman was born before 1955; otherwise, "salary" means the salary attached to the permanent career service rank held by the fireman, as provided in subsection (d).

(f) Beginning on the effective date of this amendatory Act of the 93rd General Assembly, and for any prior periods for which contributions have been paid under subsection (g) of this Section, all salary payments made to any active or former fireman who holds or previously held the permanent assigned position or classified career service rank, grade, or position of ambulance commander shall be included as salary for all purposes under this Article.
(g) Any active or former fireman who held the permanent assigned position or classified career service rank, grade, or position of ambulance commander may elect to have the full amount of the salary attached to that permanent assigned position or classified career service rank, grade, or position included in the calculation of his or her salary for any period during which the fireman held the permanent assigned position or classified career service rank, grade, or position of ambulance commander by applying in writing and making all employee and employer contributions, without interest, related to the actual salary payments corresponding to the permanent assigned position or classified career service rank, grade, or position of ambulance commander for all periods beginning on or after January 1, 1995. All applicable contributions must be paid in full to the Fund before January 1, 2006 before the payment of any benefit under this subsection (g) will be made.
Any former fireman or widow of a fireman who (i) held the permanent assigned position or classified career service rank, grade, or position of ambulance commander, (ii) is in receipt of annuity on the effective date of this amendatory Act of the 93rd General Assembly, and (iii) pays to the Fund contributions under this subsection (g) for salary payments at the permanent assigned position or classified career service rank, grade, or position of ambulance commander shall have his or her annuity recalculated to reflect the ambulance commander salary and the resulting increase shall become payable on the next annuity payment date following the date the contribution is received by the Fund.
In the case of an active or former fireman who (i) dies before January 1, 2006 without making an election under this subsection and (ii) was eligible to make an election under this subsection at the time of death (or would have been eligible had the death occurred after the effective date of this amendatory Act), any surviving spouse, child, or parent of the fireman who is eligible to receive a benefit under this Article based on the fireman's salary may make that election and pay the required contributions on behalf of the deceased fireman. If the death occurs within the 30 days immediately preceding January 1, 2006, the deadline for application and payment is extended to January 31, 2006.
Any portion of the compensation received for service as an ambulance commander for which the corresponding contributions have not been paid shall not be included in the calculation of salary.
(h) Beginning January 1, 1999, with respect to a fireman who is licensed by the State as an Emergency Medical Technician, references in this Article to the fireman's salary or the salary attached to or appropriated for the permanent assigned position or classified career service rank, grade, or position of the fireman shall be deemed to include any additional compensation payable to the fireman by virtue of being licensed as an Emergency Medical Technician, as provided under a collective bargaining agreement with the city.
(i) Beginning on the effective date of this amendatory Act of the 93rd General Assembly (and for any period prior to that date for which contributions have been paid under subsection (j) of this Section), the salary of a fireman, as calculated for any purpose under this Article, shall include any duty availability pay received by the fireman (i) pursuant to a collective bargaining agreement or (ii) pursuant to an appropriation ordinance in an amount equivalent to the amount of duty availability pay received by other firemen pursuant to a collective bargaining agreement, and references in this Article to the salary attached to or appropriated for the permanent assigned position or classified career service rank, grade, or position of the fireman shall be deemed to include that duty availability pay.
(j) An active or former fireman who received duty availability pay at any time after December 31, 1994 and before the effective date of this amendatory Act of the 93rd General Assembly and who either (1) retired during that period or (2) had attained age 46 and at least 16 years of service by the effective date of this amendatory Act may elect to have that duty availability pay included in the calculation of his or her salary for any portion of that period for which the pay was received, by applying in writing and paying to the Fund, before January 1, 2006, the corresponding employee contribution, without interest.
In the case of an applicant who is receiving an annuity at the time the application and contribution are received by the Fund, the annuity shall be recalculated and the resulting increase shall become payable on the next annuity payment date following the date the contribution is received by the Fund.
In the case of an active or former fireman who (i) dies before January 1, 2006 without making an election under this subsection and (ii) was eligible to make an election under this subsection at the time of death (or would have been eligible had the death occurred after the effective date of this amendatory Act), any surviving spouse, child, or parent of the fireman who is eligible to receive a benefit under this Article based on the fireman's salary may make that election and pay the required contribution on behalf of the deceased fireman. If the death occurs within the 30 days immediately preceding January 1, 2006, the deadline for application and payment is extended to January 31, 2006.
Any duty availability pay for which the corresponding employee contribution has not been paid shall not be included in the calculation of salary.
(k) The changes to this Section made by this amendatory Act of the 93rd General Assembly are not limited to firemen in service on or after the effective date of this amendatory Act.
(Source: P.A. 93-654, eff. 1-16-04.)

(40 ILCS 5/6-112) (from Ch. 108 1/2, par. 6-112)
Sec. 6-112. "Disability": A condition of physical or mental incapacity to perform any assigned duty or duties in the fire service.
"Injury": Damage suffered by or hurt done to a fireman.
"Occupational Disease": A sickness, disease or illness of the heart, lungs, or respiratory tract of a fireman, arising solely out of his employment as a fireman, due to exposures to heat and extreme cold, inhalation of heavy smoke, fumes or poisonous, toxic or chemical gases while in the performance of active duty in the fire department. "Occupational Disease" also includes cancer.
(Source: P.A. 83-661.)

(40 ILCS 5/6-113) (from Ch. 108 1/2, par. 6-113)
Sec. 6-113. Compulsory retirement.
"Compulsory retirement": Separation of a fireman from the service due to his reaching an age set by law or ordinance beyond which the fireman is prohibited from working as a fireman.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/6-114) (from Ch. 108 1/2, par. 6-114)
Sec. 6-114. Withdrawal, withdrawal from service, or withdrawn from service.
"Withdrawal", "withdrawal from service", or "withdrawn from service": The discharge, resignation or complete separation from service of a fireman, other than death.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/6-115) (from Ch. 108 1/2, par. 6-115)
Sec. 6-115. Assets.
"Assets": The total value of cash, securities and other property. Bonds shall be valued at amortized book value.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/6-116) (from Ch. 108 1/2, par. 6-116)
Sec. 6-116. Annuity.
"Annuity": Annual payments for life, unless otherwise terminated under this Article, payable in 12 equal monthly installments beginning on the first day of the second month next following the date of the event upon which payment of annuity shall depend, shall occur and subsequent payments to be due and payable on the first day of each and every month thereafter, except that a smaller pro rata amount shall be paid for part of a month when the annuity begins after the first day of the month or ends before the last day of the month.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/6-117) (from Ch. 108 1/2, par. 6-117)
Sec. 6-117. Present value.
"Present value": The amount of money needed to provide an annuity or benefit at some future date computed according to the applicable mortality and interest tables.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/6-118) (from Ch. 108 1/2, par. 6-118)
Sec. 6-118. Prior service annuity.
"Prior Service Annuity" shall be credited for present employees for service rendered prior to the effective date in accordance with the provisions of the "Firemen's Annuity and Benefit Fund Act of the Illinois Municipal Code" and this Article. Each such credit shall be improved by interest until the amount of annuity to which an employee has a right is fixed.
In determining such annuity, the annual salary for the entire period of the employee's service prior to the effective date shall be the salary in effect on the effective date, but not in excess of $3,000 per year.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/6-119) (from Ch. 108 1/2, par. 6-119)
Sec. 6-119. Age and service annuity.
"Age and Service Annuity" shall be provided firemen for service rendered on or after the effective date.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/6-120) (from Ch. 108 1/2, par. 6-120)
Sec. 6-120. Present employees limitation to and amount of prior service annuities in certain cases. A present employee, who has a credit on the effective date, for prior service annuity, of an amount sufficient to provide annuity as of his age on such date equal to that to which he would have had a right if employee contributions and city contributions had been made for age and service annuity during his entire service until his attainment of age 57, is entitled to a prior service annuity from the date he withdraws from service, fixed as of his age on the effective date, of such amount as can be provided by his credit for this purpose on the effective date. Any such present employee has no right to receive age and service annuity.
(Source: P.A. 81-1536.)

(40 ILCS 5/6-121) (from Ch. 108 1/2, par. 6-121)
Sec. 6-121. Present employees - Age 57 in service - Amount of annuity. (a) A present employee, who attains age 57 or more while in service, having credit from sums accumulated for age and service annuity and prior service annuity sufficient to provide annuity as of his age at such time equal to that to which he would have had a right if employee contributions and city contributions had been made in accordance with this Article during his entire period of service until he attained age 57, is entitled to an age and service annuity and prior service annuity from the date he withdraws from service, fixed as of his age on the date when he has to his credit such sums; such annuities shall be the amounts provided from the entire sum accumulated to his credit for age and service annuity and prior service annuity purposes on such date of fixing.
(b) A present employee who attains age 57 or more while in service and who has not to his credit for age and service annuity and prior service annuity the amount described in paragraph (a) above, is entitled on the date of his withdrawal to an age and service annuity and prior service annuity fixed as of his age on the date of withdrawal of the amount provided from the entire sum accumulated to his credit for age and service annuity and prior service annuity on such date of withdrawal.
(Source: P.A. 81-1536.)

(40 ILCS 5/6-122) (from Ch. 108 1/2, par. 6-122)
Sec. 6-122. Present employees - Age 50 but less than 57 in service - Age 50 out of service - Amount of annuity. A present employee who (1) attains age 50 or more but less than 57 while in service, having 10 or more years of service at the date of withdrawal or (2) withdraws with 10 or more years of service before age 50 and thereafter attains age 50 while out of service, is entitled to an age and service annuity and prior service annuity from the date of withdrawal or after attainment of age 50, as the case may be, fixed as of his age at the date of withdrawal, or at age 50, respectively, in such amount as can be provided from the total of the following:
(1) If service is 20 or more years, the entire sum accumulated to his credit for age and service annuity and prior service annuity; or
(2) If service is 10 or more but less than 20 years, (a) the sum provided from the sum accumulated to his credit for age and service annuity from salary deductions, (b) 1/10 of the sum accumulated to his credit for such purposes from the contributions by the city for each completed year of service after the first 10 years, (c) the sum credited for prior service annuity from employee contributions and applied to any firemen's pension fund in operation, by authority of law in the city on the effective date, and (d) 1/10 of the credit for prior service annuity, in accordance with "Firemen's Annuity and Benefit Fund Act of the Illinois Municipal Code", for each completed year of service after the first 10 years.
The annuity provided in this Section for an employee who attains age 50 out of service shall be computed as though the employee were exactly age 50 at the time it is granted, regardless of his actual age at the time of his application therefor, and no such employee has any right to any annuity on account of any time between the date he attains age 50 and the date of application for annuity, nor shall any annuity be payable if the employee has received a refund of contributions.
Annuity in excess of that fixed by this Section shall not be granted unless the employee reenters the service before age 57. If such re-entry occurs, his annuity shall be provided in accordance with this section or Section 6-121, whichever is applicable.
(Source: P.A. 81-1536.)

(40 ILCS 5/6-123) (from Ch. 108 1/2, par. 6-123)
Sec. 6-123. Minimum amount of annuity of present employee.
Any present employee who withdraws on or after the effective date, having at least 20 years of service, and for whom the annuity otherwise provided in this Article is less than the amount stated in this section, has a right to annuity as follows:
If he is at least age 50 on withdrawal, his annuity, from and after such withdrawal, shall be 50% of his salary on the day one year prior to such date.
If he is less than age 50 on withdrawal, his annuity, after the date he becomes age 50, shall be 50% of his salary on the day one year prior to the date of his withdrawal.
Any such employee who remains in service after qualifying for annuity under this section or Section 10-9-53 of the Firemen's Annuity and Benefit Fund of the Illinois Municipal Code, shall have added to his annuity an additional 1% of salary for each complete year of service or fraction thereof accruing until July 21, 1959, and an additional 1% for a total of 2% of salary after July 21, 1959. "Salary" as referred to in this paragraph shall be determined by striking an average of the 5 consecutive highest years of salary within the last 10 years of service immediately preceding withdrawal.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/6-124) (from Ch. 108 1/2, par. 6-124)
Sec. 6-124. Future entrants-age 63 in service-amount of annuity.
When a future entrant attains age 63 in service, his age and service annuity shall be fixed as of age 63. The annuity shall be that provided from the entire sum accumulated to his credit for age and service annuity on the date he attains age 63.
(Source: P.A. 76-1668.)

(40 ILCS 5/6-124.1)
Sec. 6-124.1. Withdrawal at compulsory retirement age - amount of annuity.
(a) In lieu of any annuity provided in the other provisions of this Article, a fireman who is required to withdraw from service due to attainment of compulsory retirement age and has at least 10 but less than 20 years of service credit may elect to receive an annuity equal to 30% of average salary for the first 10 years of service plus 2% of average salary for each completed year of service or remaining fraction thereof in excess of 10, but not to exceed a maximum of 50% of average salary.
(b) For the purpose of this Section, "average salary" means the average of the fireman's highest 4 consecutive years of salary within the last 10 years of service.
(c) For the purpose of qualifying for the annual increases provided in Section 6-164, a fireman whose retirement annuity is calculated under this Section shall be deemed to qualify for a minimum annuity.
(Source: P.A. 93-654, eff. 1-16-04.)

(40 ILCS 5/6-125) (from Ch. 108 1/2, par. 6-125)
Sec. 6-125. Future entrants - age 50 but less than age 63 in service - amount of annuity. When a future entrant who attains age 50 or more in service, having 10 or more years of service, withdraws before age 63 his age and service annuity shall be fixed as of his age at withdrawal. He is entitled to annuity, after withdrawal, of the amount provided from the following sums on the date of withdrawal:
(1) If service is 20 or more years, the entire sum accumulated to his credit for age and service annuity; or
(2) If service is 10 or more but less than 20 years, the entire sum accumulated to his credit for age and service annuity from deductions from salary, plus 1/10 of the sum accumulated for such purpose from contributions by the city, for each completed year of service after the first 10 years.
(Source: P.A. 81-1536.)

(40 ILCS 5/6-126) (from Ch. 108 1/2, par. 6-126)
Sec. 6-126. Future entrants - Withdrawal before age 50 - Amount of annuity. When a future entrant withdraws before age 50 after 10 or more years' service and attains age 50 while out of service, his age and service annuity shall be fixed as of age 50. He is entitled to an annuity, after he attains age 50, provided from the following sums:
(1) If service is 20 or more years, the entire sum accumulated to his credit for age and service annuity; or
(2) If service is 10 or more but less than 20 years, the entire sum accumulated to his credit for age and service annuity, from deductions from salary, plus 1/10 of the sum accumulated for such annuity from contributions by the city, for each completed year of service after the first 10 years.
The annuity shall be computed as though the employee were exactly age 50 when the annuity is granted regardless of his age at the time of application. No such employee has any right to annuity for any time between the date he attains age 50 and the date he makes application, nor shall any annuity be payable if he has received a refund of contributions.
(Source: P.A. 81-1536.)

(40 ILCS 5/6-127) (from Ch. 108 1/2, par. 6-127)
Sec. 6-127. Future entrants-Re-entry and new fixation. Except as may be otherwise provided in this Article, no amount of annuity other than that fixed in accordance with Sections 6-125 and 6-126 shall be granted to any future entrant therein described unless he re-enters the service before age 63. If such re-entry occurs, the amount of annuity shall again be fixed as provided herein.
(Source: P.A. 76-1668.)

(40 ILCS 5/6-128) (from Ch. 108 1/2, par. 6-128)
Sec. 6-128. (a) A future entrant who withdraws on or after July 21, 1959, after completing at least 23 years of service, and for whom the annuity otherwise provided in this Article is less than that stated in this Section, has a right to receive annuity as follows:
If he is age 53 or more on withdrawal, his annuity after withdrawal, shall be equal to 50% of his average salary.
An employee who reaches compulsory retirement age and who has less than 23 years of service shall be entitled to a minimum annuity equal to an amount determined by the product of (1) his years of service and (2) 2% of his average salary.
An employee who remains in service after qualifying for annuity under this Section shall have added to this annuity an additional 1% of average salary for each completed year of service or fraction thereof rendered until July 21, 1959, and an additional 1% for a total of 2% of average salary from July 21, 1959. Each future entrant who has completed 23 years of service before reaching age 53 shall have added to this annuity 1% of average salary for each completed year of service or fraction thereof in excess of 23 years up to age 53.
(b) In lieu of the annuity provided in the foregoing provisions of this Section any future entrant who withdraws from the service either (i) after December 31, 1983 with at least 22 years of service credit and having attained age 52 in the service, or (ii) after December 31, 1984 with at least 21 years of service credit and having attained age 51 in the service, or (iii) after December 31, 1985 with at least 20 years of service credit and having attained age 50 in the service, or (iv) after December 31, 1990 with at least 20 years of service regardless of age, may elect to receive an annuity, to begin not earlier than upon attainment of age 50 if under that age at withdrawal, computed as follows: an annuity equal to 50% of average salary, plus additional annuity equal to 2% of average salary for each completed year of service or fraction thereof rendered after his completion of the minimum number of years of service required for him to be eligible under this subsection (b). However, the annuity provided under this subsection (b) may not exceed 75% of average salary.
(c) In lieu of the annuity provided in any other provision of this Section, a future entrant who withdraws from service after the effective date of this amendatory Act of the 93rd General Assembly with at least 20 years of service may elect to receive an annuity, to begin no earlier than upon attainment of age 50 if under that age at withdrawal, equal to 50% of average salary plus 2.5% of average salary for each completed year of service or fraction thereof over 20, but not to exceed 75% of average salary.
(d) For the purpose of this Section, "average salary" means the average of the highest 4 consecutive years of salary within the last 10 years of service.
(Source: P.A. 93-654, eff. 1-16-04.)

(40 ILCS 5/6-128.1) (from Ch. 108 1/2, par. 6-128.1)
Sec. 6-128.1.
Firemen who have retired prior to September 23, 1971 and firemen who retire after that and who served 20 or more years before retirement and whose pensions or annuities are less than $250 per month shall receive such additional sums as are required to provide to them a minimum pension or annuity of $250 per month, said minimum to be reached in three stages: $200 per month from and after the effective date; $225 per month beginning January 1, 1972; and $250 beginning January 1, 1973.
The minimum pensions and annuities established by this Section do not include any sums to be added to annuity payments by the automatic annual increases provided by Sections 6-164 and 6-164.1 and such annual increases shall be paid in addition to the minimum amounts specified in this Section.
(Source: P.A. 78-1242.)

(40 ILCS 5/6-128.2) (from Ch. 108 1/2, par. 6-128.2)
Sec. 6-128.2. Minimum retirement annuities.
(a) Beginning with the monthly payment due in January, 1988, the monthly annuity payment for any person who is entitled to receive a retirement annuity under this Article in January, 1990 and has retired from service at age 50 or over with 20 or more years of service, and for any person who retires from service on or after January 24, 1990 at age 50 or over with 20 or more years of service, shall not be less than $475 per month. The $475 minimum annuity is exclusive of any automatic annual increases provided by Sections 6-164 and 6-164.1, but not exclusive of previous raises in the minimum annuity as provided by any Section of this Article.
Beginning January 1, 1992, the minimum retirement annuity payable to any person who has retired from service at age 50 or over with 20 or more years of service and is entitled to receive a retirement annuity under this Article on that date, or who retires from service at age 50 or over with 20 or more years of service after that date, shall be $650 per month.
Beginning January 1, 1993, the minimum retirement annuity payable to any person who has retired from service at age 50 or over with 20 or more years of service and is entitled to receive a retirement annuity under this Article on that date, or who retires from service at age 50 or over with 20 or more years of service after that date, shall be $750 per month.
Beginning January 1, 1994, the minimum retirement annuity payable to any person who has retired from service at age 50 or over with 20 or more years of service and is entitled to receive a retirement annuity under this Article on that date, or who retires from service at age 50 or over with 20 or more years of service after that date, shall be $850 per month.
Beginning January 1, 2004, the minimum retirement annuity payable to any person who has retired from service at age 50 or over with 20 or more years of service and is entitled to receive a retirement annuity under this Article on that date, or who retires from service at age 50 or over with 20 or more years of service after that date, shall be $950 per month.
Beginning January 1, 2005, the minimum retirement annuity payable to any person who has retired from service at age 50 or over with 20 or more years of service and is entitled to receive a retirement annuity under this Article on that date, or who retires from service at age 50 or over with 20 or more years of service after that date, shall be $1,050 per month.
Beginning January 1, 2016, the minimum retirement annuity payable to any person who has retired from service at age 50 or over with 20 or more years of service and is entitled to receive a retirement annuity under this Article on that date, or who retires from service at age 50 or over with 20 or more years of service after that date, shall be no less than 125% of the Federal Poverty Level. For purposes of this Section, the "Federal Poverty Level" shall be determined pursuant to the poverty guidelines updated periodically in the Federal Register by the United States Department of Health and Human Services under the authority of 42 U.S.C. 9902(2).
The minimum annuities established by this subsection (a) do include previous raises in the minimum annuity as provided by any Section of this Article, but do not include any sums which have been added or will be added to annuity payments by the automatic annual increases provided by Sections 6-164 and 6-164.1. Such annual increases shall be paid in addition to the minimum amounts specified in this subsection.
(b) Notwithstanding any other provision of this Article, beginning January 1, 1990, the minimum retirement annuity payable to any person who is entitled to receive a retirement annuity under this Article on that date shall be $475 per month.
(c) The changes made to this Section by this amendatory Act of the 93rd General Assembly apply to all persons receiving a retirement annuity under this Article, without regard to whether the retirement of the fireman occurred prior to the effective date of this amendatory Act.
(Source: P.A. 99-506, eff. 5-30-16.)

(40 ILCS 5/6-128.3) (from Ch. 108 1/2, par. 6-128.3)
Sec. 6-128.3. Minimum widow's annuities. (a) Notwithstanding any other provision of this Article, beginning January 1, 1988, the minimum widow's annuity payable to any person who is entitled to receive a widow's annuity under this Article shall be $325 per month.
(b) This Section shall apply to all persons receiving a widow's annuity under this Article, without regard to whether the death or retirement of the fireman occurred prior to the effective date of this amendatory Act (P.A. 86-272).
(Source: P.A. 86-272; 86-1028.)

(40 ILCS 5/6-128.4) (from Ch. 108 1/2, par. 6-128.4)
Sec. 6-128.4. Minimum widow's annuities.
(a) Notwithstanding any other provision of this Article, beginning January 1, 1996, the minimum amount of widow's annuity payable to any person who is entitled to receive a widow's annuity under this Article is $700 per month, without regard to whether the deceased fireman is in service on or after the effective date of this amendatory Act of 1995.
(b) Notwithstanding Section 6-128.3, beginning January 1, 1994, the minimum widow's annuity under this Article shall be $700 per month for (1) all persons receiving widow's annuities on that date who are survivors of employees who retired at age 50 or over with at least 20 years of service, and (2) persons who become eligible for widow's annuities and are survivors of employees who retired at age 50 or over with at least 20 years of service.
(c) Notwithstanding Section 6-128.3, beginning January 1, 1999, the minimum widow's annuity under this Article shall be $800 per month for (1) all persons receiving widow's annuities on that date who are survivors of employees who retired at age 50 or over with at least 20 years of service, and (2) persons who become eligible for widow's annuities and are survivors of employees who retired at age 50 or over with at least 20 years of service.
(d) Notwithstanding Section 6-128.3, beginning January 1, 2004, the minimum widow's annuity under this Article shall be $900 per month for all persons receiving widow's annuities on or after that date, without regard to whether the deceased fireman is in service on or after the effective date of this amendatory Act of the 93rd General Assembly.
(e) Notwithstanding Section 6-128.3, beginning January 1, 2005, the minimum widow's annuity under this Article shall be $1,000 per month for all persons receiving widow's annuities on or after that date, without regard to whether the deceased fireman is in service on or after the effective date of this amendatory Act of the 93rd General Assembly.
(f) Notwithstanding Section 6-128.3, beginning January 1, 2017, the minimum widow's annuity under this Article shall be no less than 125% of the Federal Poverty Level for all persons receiving widow's annuities on or after that date, without regard to whether the deceased fireman is in service on or after the effective date of this amendatory Act of the 99th General Assembly. For purposes of this Section, "Federal Poverty Level" means the poverty guidelines applicable to an individual in a single-person household located in Illinois, as updated periodically in the Federal Register by the United States Department of Health and Human Services under the authority of 42 U.S.C. 9902(2).
(Source: P.A. 99-905, eff. 11-29-16.)

(40 ILCS 5/6-129) (from Ch. 108 1/2, par. 6-129)
Sec. 6-129. Widow's prior service annuity. "Widow's Prior Service Annuity" shall be credited for the widow of a male present employee for service prior to the effective date, in accordance with the "Firemen's Annuity and Benefit Fund Act of the Illinois Municipal Code" and this Article.
For a present employee in service on August 31, 1957, and under age 57 on that date, the annuity so provided shall be improved by interest at 4% per year during his subsequent service. For a present employee in the service on August 31, 1957, and over age 57 on that date, the annuity so provided shall be improved by interest at such rate in the manner stated in Section 6-132 of this Article.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/6-130) (from Ch. 108 1/2, par. 6-130)
Sec. 6-130. Widow's annuity.
"Widow's Annuity" shall be provided for the widows of firemen for service after the effective date.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/6-131) (from Ch. 108 1/2, par. 6-131)
Sec. 6-131. Amount of present employee's widow's annuity on effective date.
The amount of annuity for the wife of a present employee who attains age 57 or more on or before the effective date shall be fixed on the effective date as of the age of the wife at the time the employee attained age 57. The widow shall receive annuity, from the date of the employee's death of such amount as can be provided on a reversionary annuity basis from the employee's credit for such annuity on the effective date.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/6-133) (from Ch. 108 1/2, par. 6-133)
Sec. 6-133. Widow's annuity-All employees-Death in service before age 63. The widow of an employee who dies in service before age 63 is entitled to receive annuity, from the date of his death, of the amount provided on a single life annuity basis from the total sum accumulated to his credit at his death for age and service annuity, widow's annuity, and if a present employee, prior service and widow's prior service annuity; but no part of such credits which represent the city contributions shall be used to provide annuity for the widow in excess of the maximum widow's annuity provided in this Article. The annuity shall be computed as of the date of the employee's death.
(Source: P.A. 76-1668.)

(40 ILCS 5/6-134) (from Ch. 108 1/2, par. 6-134)
Sec. 6-134. Widow's annuity - all employees - withdrawal before age 63 and after age 50. The widow's annuity and widow's prior service annuity for the wife of an employee who (1) attained age 50 or more but less than age 63 while in service and (2) served 10 or more years and (3) withdraws from service, shall be fixed as of her age at the time of his withdrawal. The annuity, payable from and after the date of his death, shall be such amount as can be provided on a reversionary annuity basis from the following sums accumulated to his credit on the date the annuity was fixed:
(1) If service is 20 or more years, the entire sum accumulated to his credit for widow's annuity and, for a present employee, widow's prior service annuity; or
(2) If service is 10 or more but less than 20 years, the sum accumulated to his credit for widow's annuity from salary deductions, plus 1/10 of the sum accumulated to his credit for widow's annuity, and, if a present employee, widow's prior service annuity, from contributions by the city for each completed year of service after the first 10 years.
(Source: P.A. 81-1536.)

(40 ILCS 5/6-135) (from Ch. 108 1/2, par. 6-135)
Sec. 6-135. Widow's annuity - All employees - Withdrawal before age 50 - Death after age 50. The widow's annuity and widow's prior service annuity for the wife of an employee who withdraws after service of 10 or more years before age 50, and later attains such age and dies while out of service, shall be fixed as of her age at the time the employee becomes age 50. She shall receive annuity, from the date of the employee's death, of such amount as can be provided on a reversionary annuity basis from the following sums accumulated to his credit on the date the annuity was fixed:
(1) If service is 20 or more years, the entire sum accumulated to his credit for widow's annuity, and, for a present employee, widow's prior service annuity;
(2) If service is 10 or more but less than 20 years, the sum accumulated to his credit for widow's annuity from salary deductions, plus 1/10 of the sum accumulated to his credit for widow's annuity, and, for a present employee, widow's prior service annuity, from contributions by the city, for each completed year of service after the first 10 years.
(Source: P.A. 81-1536.)

(40 ILCS 5/6-136) (from Ch. 108 1/2, par. 6-136)
Sec. 6-136. Widow's annuity - All employees - Withdrawal and death before age 50. The widow of an employee who (1) has served 10 or more years and (2) withdraws before age 50, and (3) dies out of service before age 50, shall receive annuity, from the date of his death of the amount provided on a reversionary annuity basis from the following sums to his credit on the date of his death:
(1) If service is 20 or more years, the entire sum accumulated to his credit for age and service annuity, widow's annuity, and, for a present employee, prior service and widow's prior service annuity; or
(2) If service is 10 or more but less than 20 years, the sum accumulated to his credit for age and service annuity, and widow's annuity, and, in the case of a present employee, prior service annuity from employee contributions, plus 1/10 of the sum credited for age and service annuity, widow's annuity, and, for a present employee, prior service and widow's prior service annuity, from contributions by the city, for each completed year of service after the first 10 years.
The annuity shall be computed as of the age of the widow at the date of the employee's death.
No part of city contributions shall be used to provide annuity for a widow in excess of that to which she would have had a right to receive if the employee had lived until age 50 and had not re-entered service and the annuity were then fixed for the widow on a reversionary annuity basis as of her age on the date when her husband would have attained age 50.
(Source: P.A. 81-1536.)

(40 ILCS 5/6-137) (from Ch. 108 1/2, par. 6-137)
Sec. 6-137. Widow's annuity-Re-entry and new fixation. Annuity in excess of that fixed in Sections 6-134 and 6-135 shall not be granted to the widow of an employee described therein unless the employee re-enters the service before age 63, in which case the annuity for his wife shall be fixed when he again withdraws or dies, whichever event first occurs, as of her age at the time the annuity is fixed.
(Source: P.A. 76-1668.)

(40 ILCS 5/6-138) (from Ch. 108 1/2, par. 6-138)
Sec. 6-138. Widow's annuity-Determination of age of widow.
Widow's annuity shall be computed as herein provided, except that the maximum age of the widow for annuity purposes for the wife or widow of any employee entering service prior to July 1, 1953, shall not be more than 5 years less than the age of the employee as of the date when such wife's or widow's annuity is fixed; and for the widow of a future entrant entering service after June 30, 1953, her maximum age for annuity purposes shall in no event be more than the age of her husband as of the date when such wife's or widow's annuity is fixed.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/6-139) (from Ch. 108 1/2, par. 6-139)
Sec. 6-139. Widow's annuity - Limitations after fixation. Except as may be otherwise provided in this Article, (a) no salary deductions or contributions by the city for widow's annuity shall be made after such annuity has been fixed; (b) no widow's annuity in excess of that fixed in accordance with this Article shall be granted; and (c) no service rendered after the time of fixing shall be considered for widow's annuity.
(Source: P.A. 81-1536.)

(40 ILCS 5/6-140) (from Ch. 108 1/2, par. 6-140)
Sec. 6-140. Death in the line of duty.
(a) The annuity for the widow of a fireman whose death results from the performance of an act or acts of duty shall be an amount equal to 50% of the current annual salary attached to the classified position to which the fireman was certified at the time of his death and 75% thereof after December 31, 1972.
Unless the performance of an act or acts of duty results directly in the death of the fireman, or prevents him from subsequently resuming active service in the fire department, the annuity herein provided shall not be paid; nor shall such annuities be paid unless the widow was the wife of the fireman at the time of the act or acts of duty which resulted in his death.
(b) The changes made to this Section by this amendatory Act of the 92nd General Assembly apply without regard to whether the deceased fireman was in service on or after the effective date of this amendatory Act. In the case of a widow receiving an annuity under this Section that has been reduced to 40% of current salary because the fireman, had he lived, would have attained the age prescribed for compulsory retirement, the annuity shall be restored to the amount provided in subsection (a), with the increase beginning to accrue on the later of January 1, 2001 or the day the annuity first became payable.
(Source: P.A. 92-50, eff. 7-12-01.)

(40 ILCS 5/6-141) (from Ch. 108 1/2, par. 6-141)
Sec. 6-141. Minimum widow's annuities after July 1, 1935-Widow of pensioner under prior act. Whenever the annuity under any provision of this Article for a widow of a fireman described in this section is less than $45 per month, the following described widows shall receive $45 per month after July 1, 1935, or after the death of the fireman if such death occurs on or after July 1, 1935, and prior to July 1, 1969, and $100 per month if the death of the fireman occurs on or after July 1, 1969, and from and after August 19, 1971 a minimum widow's annuity of $150 per month to July 1, 1975, $175 a month after July 1, 1975 and before January 1, 1976, and $200 a month after January 1, 1976 and before July 1, 1981, and $250 a month beginning July 1, 1981, shall be paid to all widows hereinafter described, without regard to the fact that the death of the fireman occurred before the applicable minimum rate was established by law, provided that the $175 a month or $200 a month or $250 a month minimum rates apply only in the event the fireman had at least 10 years of service credit at his date of death in the service: (a) the widow of a fireman who dies in service; (b) the widow of a fireman who withdraws after 20 or more years of service and who enters upon annuity after age 50 or more, provided, that the widow is married to the fireman before he withdraws from service; (c) the widow of a fireman who has served 20 or more years and who withdraws from service before age 50 and who dies before he enters upon an annuity, provided, that the widow is married to the fireman before he withdraws from service.
The widow of a fireman who was receiving a pension under "An Act to provide for a firemen's pension fund and to create a board of trustees to administer said fund in cities having a population exceeding two hundred thousand (200,000) inhabitants", in force July 1, 1917, shall be paid a pension of $45 per month. Such pension, however, shall not be allowed if the widow married the fireman pensioner subsequent to the date of his retirement with a pension under said Act and after June 30, 1915.
The widow of a fireman who retires from service after December 31, 1975 or who dies while in service after December 31, 1975 and on or after the date on which he becomes eligible to retire under Section 6-128 shall, if she is otherwise eligible for a widow's annuity under this Article and if the amount determined under this Section is more than the total combined amounts of her widow's annuity and widow's prior service annuity, receive, in lieu of such other widow's annuity and widow's prior service annuity, a widow's annuity equal to 40% of the amount of annuity which her deceased fireman husband received as of the date of his retirement on annuity or if he dies in the service prior to retirement on annuity a widow's annuity equal to 40% of the amount of annuity her deceased fireman husband would have been entitled to receive if he had retired on the day before the date of his death in the service, except that if the age of the wife at date of retirement or the age of the widow at date of death in the service is more than 5 years younger than her fireman husband, the amount of such annuity shall be reduced by 1/2 of 1% for each such month and fraction thereof that she is more than 5 years younger at date of retirement or at date of death subject to a maximum reduction of 50%. However, no annuity under this Section shall exceed $500.00 per month.
This Section does not apply to the widow of any former fireman who was receiving an annuity from the fund on December 31, 1975 and who re-enters service as a fireman, unless he renders at least 3 years of additional service after re-entry.
(Source: P.A. 82-342.)

(40 ILCS 5/6-141.1) (from Ch. 108 1/2, par. 6-141.1)
Sec. 6-141.1. (a) Notwithstanding the other provisions of this Article, the widow of a fireman who dies on or after June 30, 1984, while receiving a retirement annuity or while an active fireman with at least 1 1/2 years of creditable service, may elect to have the amount of widow's annuity calculated in accordance with this Section.
(b) If the deceased fireman was an active fireman at the time of his death and had at least 1 1/2 years of creditable service, the widow's annuity shall be the greater of (1) 30% of the salary attached to the rank of first class firefighter in the classified career service at the time of the fireman's death, or (2) 50% of the retirement annuity the deceased fireman would have been eligible to receive if he had retired from service on the day before his death.
(c) If the deceased fireman was receiving a retirement annuity at the time of his death, the widow's annuity shall be equal to 50% of the amount of such retirement annuity at the time of the fireman's death.
(Source: P.A. 84-11.)

(40 ILCS 5/6-141.2)
Sec. 6-141.2. Minimum annuity for certain widows. Notwithstanding the other provisions of this Article, the widow's annuity payable to the widow of a fireman who dies on or after July 1, 1997 while an active fireman with at least 10 years of creditable service shall be no less than 50% of the retirement annuity that the deceased fireman would have been eligible to receive if he had attained age 50 and 20 years of service on the day before his death and retired on that day. In the case of a widow's annuity that is payable on the effective date of this amendatory Act of the 93rd General Assembly, the increase provided by this Section, if any, shall begin to accrue on the first annuity payment date following that effective date.
(Source: P.A. 93-654, eff. 1-16-04.)

(40 ILCS 5/6-142) (from Ch. 108 1/2, par. 6-142)
Sec. 6-142. Wives and widows not entitled to annuities.
(A) Except as provided in subsection (B), the following wives or widows have no right to annuity from the fund:
(a) A wife or widow married subsequent to the

effective date of a fireman who dies in service if she was not married to him before he attained age 63;

(b) A wife or widow of a fireman who withdraws,

whether or not he enters upon annuity, and dies while out of service, if the marriage occurred after the effective date and she was not his wife while he was in service and before he attained age 63;

(c) A wife or widow of a fireman who (1) has served

10 or more years, (2) dies out of service after he has withdrawn from service, and (3) has withdrawn or applied for refund of the sums to his credit for annuity to which he had a right to refund;

(d) A wife or widow of a fireman who dies out of

service after he has withdrawn before age 63, and who has not served at least 10 years;

(e) A wife whose marriage was dissolved or widow of a

fireman whose judgment of dissolution of marriage from her fireman husband is annulled, vacated or set aside by proceedings in court subsequent to the death of the fireman, unless (1) such proceedings are filed within 5 years after the date of the dissolution of marriage and within one year after the death of the fireman and (2) the board is made a party to the proceedings;

(f) A wife or widow who married the fireman while he

was in receipt of disability benefit or disability pension from this fund, unless he returned to the service subsequent to the marriage and remained therein for a period or periods aggregating one year, or died while in service.

(B) Beginning on January 16, 2004, the limitation on marriage after withdrawal under subdivision (A)(b) and the limitation on marriage during disability under subdivision (A)(f) no longer apply to a widow who was married to the deceased fireman for at least one year immediately preceding the date of death, regardless of whether the deceased fireman is in service on or after the effective date of Public Act 93-654 or this amendatory Act of the 93rd General Assembly; except that this subsection (B) does not apply to the widow of a fireman who received a refund of contributions for widow's annuity under Section 6-160, unless the refund is repaid to the Fund, with interest at the rate of 4% per year, compounded annually, from the date of the refund to the date of repayment.
If the widow of a fireman who died before January 16, 2004 becomes eligible for a widow's annuity because of Public Act 93-654, the annuity shall begin to accrue on the date of application for the annuity, but in no event sooner than January 16, 2004.
The changes to this Section made by this amendatory Act of the 93rd General Assembly apply without regard to whether the deceased fireman was in service on or after its effective date. If the widow of a fireman who died before the effective date of this amendatory Act of the 93rd General Assembly becomes eligible for a widow's annuity because of this amendatory Act, the annuity shall begin to accrue on the date of application for the annuity, but in no event sooner than January 16, 2004.
(Source: P.A. 93-654, eff. 1-16-04; 93-917, eff. 8-12-04.)

(40 ILCS 5/6-143) (from Ch. 108 1/2, par. 6-143)
Sec. 6-143. Widow's remarriage.
(a) Beginning on the effective date of this amendatory Act of the 93rd General Assembly, a widow's annuity shall no longer be subject to termination or suspension under this Section due to remarriage. Any widow's annuity that was previously terminated or suspended under this Section by reason of remarriage shall, upon application, be resumed as of the date of the application, but in no event sooner than the effective date of this amendatory Act. The resumption shall not be retroactive. This subsection (a) applies regardless of whether or not the deceased fireman was in service on or after the effective date of this amendatory Act.
(b) This subsection (b) does not apply on or after the effective date of this amendatory Act of the 93rd General Assembly.
Any annuity granted to a widow who remarries on or after December 31, 1989 shall be suspended when she remarries, unless (i) she remarries after attaining the age of 60 regardless of whether or not the deceased fireman was in service on or after the effective date of this amendatory Act of 1995 or (ii) she has been granted a Section 6-140 annuity as the widow of a fireman killed in performance of duty. An annuity suspended under this Section shall, upon application, be resumed if the subsequent marriage ends by dissolution of marriage, declaration of invalidity of marriage, or the death of the husband; this resumption shall not be retroactive.
If a widow remarries after attaining age 60 or after she has been granted an annuity under Section 6-140 and the remarriage takes place after December 31, 1989, regardless of whether or not the deceased fireman was in service on or after the effective date of this amendatory Act of 1995, the widow's annuity shall continue without interruption.
Any widow's annuity that was previously terminated by reason of remarriage prior to December 31, 1989 or suspended shall, upon application, be resumed, as of the date of the application, if the subsequent marriage ended by dissolution of marriage, declaration of invalidity of marriage, or the death of the husband, regardless of whether or not the deceased fireman was in service on the effective date of this amendatory Act of 1995; this resumption shall not be retroactive.
When a widow dies, if she has not received, in the form of an annuity, an amount equal to the accumulated employee contributions for widow's annuity, the difference between such accumulated contributions and the sum received by her, along with any part of the accumulated contributions for age and service annuity remaining in the fund at her death, shall be refunded to the fireman's children, in equal parts to each; except that if a child is less than age 18, the part of any such amount that is required to pay an annuity to the child shall be transferred to the child's annuity reserve. If no children or descendants thereof survive the fireman, the refund shall be paid to the estate of the fireman. In making refunds under this Section, no interest shall be considered upon either the total of annuity payments made or the amounts subject to refund.
(Source: P.A. 93-654, eff. 1-16-04.)

(40 ILCS 5/6-143.1) (from Ch. 108 1/2, par. 6-143.1)
Sec. 6-143.1. Pensions to survivors of female firemen. All provisions of this Article relating to annuities or benefits to a widow, children or other survivors of a male fireman shall apply with equal force to a surviving spouse, children or other survivors of a female fireman.
(Source: P.A. 80-899.)

(40 ILCS 5/6-143.2) (from Ch. 108 1/2, par. 6-143.2)
Sec. 6-143.2. Widows - double annuity. If any widow (1) receives a widow's annuity from the Fund, and (2) after December 31, 1989 marries a fireman who is a participant in this Fund, and (3) the fireman dies and a second widow's annuity thereby becomes payable, then the first widow's annuity shall be cancelled at the time the widow accepts any payment of the second widow's annuity. Any refund due because of the cancelled annuity shall be paid to the widow.
(Source: P.A. 86-1488.)

(40 ILCS 5/6-144) (from Ch. 108 1/2, par. 6-144)
Sec. 6-144. No annuity in excess of 75% of the highest salary received by the fireman concerned shall be granted or paid to him except to the extent that the annuity may exceed such 75% under the provisions of Section 6-164 of this Article.
(Source: P.A. 77-1353.)

(40 ILCS 5/6-145) (from Ch. 108 1/2, par. 6-145)
Sec. 6-145. Mortality tables and interest rates.
Any annuity fixed for or granted to a present employee or future entrant who entered service prior to July 1, 1953, or to his widow, shall be computed according to the American Experience Table of Mortality. The rate of interest to be used for all purposes of this Article on account of such persons shall be 4% per annum.
Annuities for future entrants entering service after June 30, 1953, and for widows and persons having a right to annuities or benefits through such future entrants, shall be computed according to the Combined Annuity Mortality Table, rated back 4 years for female lives. The rate of interest for all purposes of this Article on account of such future entrants and their beneficiaries shall be 3% per annum.
All sums to the credit of a fireman for annuity purposes at the time he withdraws before age 50 shall be improved to his credit thereafter by interest while he is out of service and has not entered upon annuity until he attains age 57. Such interest shall be 4% per annum if he is a present employee or a future entrant who entered service prior to July 1, 1953, or 3% per annum if he is a future entrant who enters service after June 30, 1953. Any annuity fixed for or granted to such employees who entered service prior to July 1, 1953, and who have not re-entered the service prior to the time such annuity is fixed or granted, or any annuity fixed for or granted to a widow of any such employee shall be computed according to the American Experience Table of Mortality with interest at 4% per annum, and any annuity fixed for or granted to any such future entrant who entered service subsequent to June 30, 1953 or his widow shall be computed according to the Combined Annuity Mortality Table rated back 4 years for female lives and with interest at 3% per annum.
The amount of widow's annuity or widow's prior service annuity which shall be fixed for the wife of a fireman while he is alive shall be a reversionary annuity computed according to the applicable table of mortality.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/6-146) (from Ch. 108 1/2, par. 6-146)
Sec. 6-146. Term annuities-How computed.
Whenever the sum to a fireman's credit for an annuity to him or his widow is insufficient to provide a life annuity of $25 per month to either of them, a term annuity of such amount of equal actuarial value shall be payable for the period of time established as the term period. Such annuity shall cease upon death prior to the end of the term period.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/6-147) (from Ch. 108 1/2, par. 6-147)
Sec. 6-147. Child's annuity.
A "Child's Annuity" shall be provided for unmarried natural or adopted children of firemen payable monthly from the date of death of the fireman parent of a child until the annuitant attains age 18.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/6-148) (from Ch. 108 1/2, par. 6-148)
Sec. 6-148. A child's annuity, shall be paid for the benefit of any unmarried child, less than age 18, of any following described firemen:
(a) A fireman whose death results from the performance of any act or acts of duty; (b) a fireman who dies in service from any cause; (c) a fireman who withdraws subsequent to age 50 and who enters upon or is eligible for annuity; and (d) a fireman having at least 20 years of service who withdraws and dies before he enters upon annuity.
The annuity shall be paid without regard to the fact that the death of the deceased fireman parent may have occurred prior to the effective date of this amendatory Act and shall be paid monthly in an amount equal to 15% of the current annual maximum salary attached to the classified civil service position of fire fighter if no widow survives and 10% of such salary while the widow survives and no age limitation in this Section shall apply to a child who is so physically or mentally handicapped as to be unable to support himself; provided, if annuities for the widow and children of a fireman who dies on or after the effective date and whose death has been the result of an act or acts of duty performed on or after said date, or for the children in any such case wherein a widow shall not exist, computed at the rates hereinbefore stated, would exceed the final annual salary of a first class fireman, (one who receives maximum salary for classified civil service rank of fire fighter), the annuity for each child shall be reduced pro rata so that the combined annuities for the family of the fireman shall not exceed such amount; and in the case of the family of a fireman who dies on or after said date and whose death is the result of any cause or causes other than injury incurred in the performance of an act or acts of duty in which annuities for such family, computed at the rates hereinbefore stated would exceed 60% of the final annual salary of a first class fireman, the annuity of each child shall be reduced pro rata so that the combined annuities for the family do not exceed such limitation.
Child's annuity shall be paid to the parent who is providing for the child, unless another person is appointed by a court of law as the child's guardian.
(Source: P.A. 95-279, eff. 1-1-08.)

(40 ILCS 5/6-149) (from Ch. 108 1/2, par. 6-149)
Sec. 6-149.
"Parent's Annuity" shall be provided for the natural parent or parents of a fireman who dies on or after the effective date while in active service, or is disabled and in receipt of or pending receipt of disability benefit, or upon leave of absence with whole or part pay, or upon leave of absence without pay during a period of not more than 3 months in the aggregate, or in receipt of annuity granted after 20 years of service, or while out of the service after 20 years of service and pending receipt of annuity to which the fireman has a right upon attainment of age 50 or more; provided, that at the time of the fireman's death, no widow or unmarried child under 18 years of age entitled to annuity survives him; and, provided further, that satisfactory proof shall be made to the board that the fireman was contributing to the support of his parent or parents.
Parent's annuity shall be 18% of the current annual salary attached to the classified position held by the fireman at the time of his death or retirement and each surviving parent shall be entitled to receive said 18% annuity on a monthly basis.
(Source: P.A. 77-1359.)

(40 ILCS 5/6-150) (from Ch. 108 1/2, par. 6-150)
Sec. 6-150. Death benefit.
(a) Effective January 1, 1962, an ordinary death benefit shall be payable on account of any fireman in service and in receipt of salary on or after such date, which benefit shall be in addition to all other annuities and benefits herein provided. This benefit shall be payable upon death of a fireman:
(1) occurring in active service while in receipt of

salary;

(2) on an authorized and approved leave of absence,

without salary, beginning on or after January 1, 1962, if the death occurs within 60 days from the date the fireman was in receipt of salary;

(3) receiving duty, occupational disease, or ordinary

disability benefit;

(4) occurring within 60 days from the date of

termination of duty disability, occupational disease disability or ordinary disability benefit payments if re-entry into service had not occurred; or

(5) occurring on retirement and while in receipt of

an age and service annuity, prior service annuity, Tier 2 monthly retirement annuity, or minimum annuity; provided (a) retirement on such annuity occurred on or after January 1, 1962, and (b) such separation from service was effective on or after the fireman's attainment of age 50, and (c) application for such annuity was made within 60 days after separation from service.

(b) The ordinary death benefit shall be payable to such beneficiary or beneficiaries as the fireman has nominated by written direction duly signed and acknowledged before an officer authorized to take acknowledgments, and filed with the board. If no such written direction has been filed or if the designated beneficiaries do not survive the fireman, payment of the benefit shall be made to his estate.
(c) Beginning July 1, 1983, if death occurs prior to retirement on annuity and before the fireman's attainment of age 50, the amount of the benefit payable shall be $12,000. Beginning July 1, 1983, if death occurs prior to retirement, at age 50 or over, the benefit of $12,000 shall be reduced $400 for each year (commencing on the fireman's attainment of age 50 and thereafter on each succeeding birth date) that the fireman's age, at date of death, is more than age 49, but in no event below the amount of $6,000.
Beginning July 1, 1983, if the fireman's death occurs while he is in receipt of an annuity, the benefit shall be $6,000.
(Source: P.A. 99-905, eff. 11-29-16.)

(40 ILCS 5/6-151) (from Ch. 108 1/2, par. 6-151)
Sec. 6-151. An active fireman who is or becomes disabled on or after the effective date as the result of a specific injury, or of cumulative injuries, or of specific sickness incurred in or resulting from an act or acts of duty, shall have the right to receive duty disability benefit during any period of such disability for which he does not receive or have a right to receive salary, equal to 75% of his salary at the time the disability is allowed. However, beginning January 1, 1994, no duty disability benefit that has been payable under this Section for at least 10 years shall be less than 50% of the current salary attached from time to time to the rank and grade held by the fireman at the time of his removal from the Department payroll, regardless of whether that removal occurred before the effective date of this amendatory Act of 1993.
Whenever an active fireman is or becomes so injured or sick, as to require medical or hospital attention, the chief officer of the fire department of the city shall file, or cause to be filed, with the board a report of the nature and cause of his disability, together with the certificate or report of the physician attending or treating, or who attended or treated the fireman, and a copy of any hospital record concerning the disability. Any injury or sickness not reported to the board in time to permit the board's physician to examine the fireman before his recovery, and any injury or sickness for which a physician's report or copy of the hospital record is not on file with the board shall not be considered for the payment of duty disability benefit.
Such fireman shall also receive a child's disability benefit of $30 per month on account of each unmarried child, the issue of the fireman or legally adopted by him, who is less than 18 years of age or handicapped and dependent upon the fireman for support. The total amount of child's disability benefit shall not exceed 25% of his salary at the time the disability is allowed.
The first payment of duty disability or child's disability benefit shall be made not later than one month after the benefit is granted. Each subsequent payment shall be made not later than one month after the date of the latest payment.
Duty disability benefit shall be payable during the period of the disability until the fireman reaches the age of compulsory retirement. Child's disability benefit shall be paid to such a fireman during the period of disability until such child or children attain age 18 or marries, whichever event occurs first; except that attainment of age 18 by a child who is so physically or mentally handicapped as to be dependent upon the fireman for support, shall not render the child ineligible for child's disability benefit. The fireman shall thereafter receive such annuity or annuities as are provided for him in accordance with other provisions of this Article.
(Source: P.A. 95-279, eff. 1-1-08.)

(40 ILCS 5/6-151.1) (from Ch. 108 1/2, par. 6-151.1)
Sec. 6-151.1. The General Assembly finds and declares that service in the Fire Department requires that firemen, in times of stress and danger, must perform unusual tasks; that by reason of their occupation, firemen are subject to exposure to great heat and to extreme cold in certain seasons while in performance of their duties; that by reason of their employment firemen are required to work in the midst of and are subject to heavy smoke fumes and carcinogenic, poisonous, toxic or chemical gases from fires; and that in the course of their rescue and paramedic duties firemen are exposed to disabling infectious diseases, including AIDS, hepatitis C, and stroke. The General Assembly further finds and declares that all the aforementioned conditions exist and arise out of or in the course of such employment.
Any active fireman who has completed 7 or more years of service and is unable to perform his duties in the Fire Department by reason of heart disease, tuberculosis, any disease of the lungs or respiratory tract, AIDS, hepatitis C, or stroke resulting from his service as a fireman, shall be entitled to receive an occupational disease disability benefit during any period of such disability for which he does not have a right to receive salary.
Any active fireman who has completed 7 or more years of service and is unable to perform his duties in the fire department by reason of a disabling cancer, which develops or manifests itself during a period while the fireman is in the service of the department, shall be entitled to receive an occupational disease disability benefit during any period of such disability for which he does not have a right to receive salary. In order to receive this occupational disease disability benefit, the type of cancer involved must be a type which may be caused by exposure to heat, radiation or a known carcinogen as defined by the International Agency for Research on Cancer.
Any fireman who shall enter the service after the effective date of this amendatory Act shall be examined by one or more practicing physicians appointed by the Board, and if that examination discloses impairment of the heart, lungs, or respiratory tract, or the existence of AIDS, hepatitis C, stroke, or cancer, then the fireman shall not be entitled to receive an occupational disease disability benefit unless and until a subsequent examination reveals no such impairment, AIDS, hepatitis C, stroke, or cancer.
The occupational disease disability benefit shall be 65% of the fireman's salary at the time of his removal from the Department payroll. However, beginning January 1, 1994, no occupational disease disability benefit that has been payable under this Section for at least 10 years shall be less than 50% of the current salary attached from time to time to the rank and grade held by the fireman at the time of his removal from the Department payroll, regardless of whether that removal occurred before the effective date of this amendatory Act of 1993.
Such fireman also shall have a right to receive child's disability benefit of $30 per month on account of each unmarried child who is less than 18 years of age or handicapped, dependent upon the fireman for support, and either the issue of the fireman or legally adopted by him. The total amount of child's disability benefit payable to the fireman, when added to his occupational disease disability benefit, shall not exceed 75% of the amount of salary which he was receiving at the time of the grant of occupational disease disability benefit.
The first payment of occupational disease disability benefit or child's disability benefit shall be made not later than one month after the benefit is granted. Each subsequent payment shall be made not later than one month after the date of the latest payment.
Occupational disease disability benefit shall be payable during the period of the disability until the fireman reaches the age of compulsory retirement. Child's disability benefit shall be paid to such a fireman during the period of disability until such child or children attain age 18 or marry, whichever event occurs first; except that attainment of age 18 by a child who is so physically or mentally handicapped as to be dependent upon the fireman for support, shall not render the child ineligible for child's disability benefit. The fireman thereafter shall receive such annuity or annuities as are provided for him in accordance with other provisions of this Article.
(Source: P.A. 93-654, eff. 1-16-04.)

(40 ILCS 5/6-151.2)
Sec. 6-151.2. Disability benefits; terminally ill. Notwithstanding any other provision of Sections 6-151, 6-151.1, and 6-154, an active fireman who is certified to be terminally ill by a Board-appointed physician may, upon such certification, make application with the Board for a determination that the participant is eligible to receive a disability benefit, even though, at the time, the participant has the right to receive salary. However, an active fireman may not receive any such disability benefit payments at the same time the participant receives salary.
(Source: P.A. 95-1036, eff. 2-17-09.)

(40 ILCS 5/6-152) (from Ch. 108 1/2, par. 6-152)
Sec. 6-152. Ordinary disability benefits. Any fireman who is not eligible for minimum annuity, who becomes disabled after the effective date as the result of any cause other than the performance of an act or acts of duty, shall have a right to receive ordinary disability benefit during any period or periods of such disability, after the first 30 days of disability. Payment of such benefits shall not exceed, in the aggregate, throughout the entire service of the fireman, a period equal to 1/2 of the total service rendered by him prior to the time he became disabled, but not to exceed 5 years. In computing such period of service, the time that the fireman received ordinary disability benefit shall not be included.
The first payment of the benefit shall be made not later than one month after the benefit is granted and each subsequent payment shall be made not later than one month after the time when the latest payment was made.
When a disabled fireman becomes eligible for minimum annuity, the disability benefit shall cease and he shall thereafter receive such annuity or annuities as are provided for him in accordance with other provisions of this Article.
Ordinary disability benefit shall be 50% of the fireman's salary at the time the disability occurs. Before any payment is made, a sum ordinarily deducted from the fireman's salary for annuity purposes during a period of time equal to that for which such payment of ordinary disability benefit is to be made shall be deducted from such payment and credited to him as a deduction from his salary for such period. The sums so credited shall be regarded, for annuity and refund purposes, as sums contributed by the fireman.
(Source: P.A. 84-11.)

(40 ILCS 5/6-153) (from Ch. 108 1/2, par. 6-153)
Sec. 6-153. Proof of duty, occupational disease, or ordinary disability shall be furnished to the Board by at least one licensed and practicing physician appointed by the Board. In cases where the Board requires the applicant to obtain a second opinion, the applicant may select a physician from a list of qualified licensed and practicing physicians which shall be established and maintained by the board. The Board may require other evidence of disability. A disabled fireman who is receiving a duty, occupational disease, or ordinary disability benefit shall be examined at least once a year or such longer period as determined by the Board, by one or more licensed and practicing physicians appointed by the board; however such examination may be waived by the Board if the appointed physician certifies in writing to the Board that the disability of the fireman is of such a nature as to render him permanently disabled and unable ever to return to service.
When the disability ceases, the Board shall discontinue payment of the benefit and the fireman shall be returned to service in his proper rank or grade.
(Source: P.A. 96-727, eff. 8-25-09.)

(40 ILCS 5/6-154) (from Ch. 108 1/2, par. 6-154)
Sec. 6-154. Administration of disability benefits. If a fireman who is granted any type of disability benefit under this Article refuses to submit to examination by any physician appointed by the board, he shall have no further right to receive the benefit.
A fireman who has withdrawn while disabled and entered upon annuity, and who re-enters the service on or after the date of withdrawal, and who has not served at least one year subsequent to the date of such re-entry, shall not receive ordinary disability benefit in excess of the amount he has previously received as pension on account of disability, or as annuity, for an equal period of disability. This provision shall apply throughout the duration of any disability incurred by the fireman within one year after his reinstatement resulting from any cause other than the performance of an act or acts of duty.
No disability benefit shall be paid on account of any form of disability for any period of time for which a disabled fireman has a right to receive any part of his salary, under any law or ordinance in effect in the city.
If a disabled fireman receives compensation from the city for such disability under the Workers' Compensation Act or Occupational Diseases Act, the disability benefit provided herein shall be reduced by any amount so received, if such amount is less than the amount of the benefit; and if the amount received as compensation exceeds the amount of the disability benefit, the fireman shall not receive such disability benefit until the benefit payable, accumulated at the rate herein stated, equals the amount of such compensation without consideration of interest.
If the widow, child or children, or parent or parents (or any of these persons) of any fireman whose death results from an act or acts of duty receives any compensation from the city under the Workers' Compensation Act or Occupational Diseases Act, the annuities herein provided for such beneficiaries shall be reduced by any amounts so received, if such amounts are less than the amount of the annuity or annuities. If the amount or amounts received as compensation exceed the amount or amounts of the annuity or annuities for the widow, child or children, or parent or parents, the annuities shall not be payable until the accumulated value of the annuity or annuities at the rate herein stated equals the amount of such compensation without consideration of interest. In making such adjustment, the annuity to the widow shall first be reduced.
Disability pension or disability benefit shall not be paid to any fireman while he resides outside the State of Illinois, unless such residence is by permission of the board.
(Source: P.A. 81-992.)

(40 ILCS 5/6-155) (from Ch. 108 1/2, par. 6-155)
Sec. 6-155. Annuity after withdrawal while disabled. A fireman who continues to be disabled beyond the maximum period of eligibility for ordinary disability benefits as the result of any cause other than the performance of an act or acts of duty, and who withdraws while still so disabled and before age 50, shall receive the annuity that may be provided from the amounts accumulated to his credit from salary deductions and contributions by the city for his retirement annuity. The annuity shall be computed as of the age of the fireman on the date of his withdrawal.
The annuity to which the wife of any such fireman has a right from the date of his death shall be fixed as of her age on the date of his withdrawal. It shall be an amount provided on a reversionary annuity basis from the entire amount to his credit for widow's annuity. The maximum age of the wife for annuity purposes shall not be more than 5 years less than the fireman's age.
Upon the death of a fireman after he has entered upon annuity, any unmarried child of his under age 18, shall have a right to receive annuity under the conditions and of the amount specified in this Article for a child's annuity.
(Source: P.A. 81-1536.)

(40 ILCS 5/6-156) (from Ch. 108 1/2, par. 6-156)
Sec. 6-156. Re-entry of pensioner or annuitant into service. (a) When a fireman who has withdrawn after the effective date re-enters the service before age 63, any annuity previously granted to him and any annuity fixed for his wife shall be cancelled. The fireman shall be credited with the actuarial value of the annuities cancelled for him and his wife as of their respective ages on the date of his re-entry into service; provided, that for present employees and future entrants who entered service prior to July 1, 1953, the maximum age of a wife for this purpose shall not be more than 5 years less than his age, and for future entrants who entered service after June 30, 1953, the age, for annuity purposes, of a wife who is older than her husband shall be assumed to be equal to his age. Such sums shall be credited to the fireman to provide for annuities in the future.
Deductions from salary and contributions by the city for all purposes of this Article shall be made as provided herein, and upon subsequent retirement, new annuities based upon the amount then to his credit for annuity purposes and the entire term of his service shall be fixed for him and his wife.
If such fireman's wife, for whom annuity has been fixed prior to his re-entrance into service, has died, or the marriage was dissolved before he re-entered service, no part of any sum or sums to the credit of such fireman for widow's prior service annuity at the time annuity for such wife was fixed shall be credited to such fireman at the time of re-entry. No part of any such sum or sums shall be used to provide annuity for any wife of such fireman who is his wife at any time after his re-entry into service.
(b) If a fireman re-enters service after age 63, payments of pension or annuity previously granted shall be suspended. When he again withdraws, payments upon such pension or annuity shall be resumed. If the fireman dies in service, his widow shall receive the annuity previously fixed for her.
(Source: P.A. 81-1536.)

(40 ILCS 5/6-157) (from Ch. 108 1/2, par. 6-157)
Sec. 6-157. Re-entry of fireman not in service on day prior to effective date. A fireman who was not in the fire service of the city on the day prior to the effective date, and who was in such service prior to that day and who re-enters service thereafter and before age 57 shall receive no credit for prior service and widow's prior service annuity; provided that such service before the effective date shall be included in computing service for age and service annuity and widow's annuity.
Deductions from salary and contributions by the city for age and service annuity and widow's annuity shall be made until he attains age 57.
Such fireman has a right to receive age and service annuity, from the date of his withdrawal, as of his age on such date, of the amount provided from the credits for such annuity on such date. The annuity to which his widow shall be entitled shall be fixed in accordance with the provisions of this Article relating to annuities for widows of future entrants.
(Source: P.A. 81-1536.)

(40 ILCS 5/6-158) (from Ch. 108 1/2, par. 6-158)
Sec. 6-158. Refund - General.
(a) A fireman who withdraws before age 50 and a fireman with less than 10 years of service who withdraws before age 57, or any fireman who withdraws and enters the service of another department of the city, has a right to a refund of the entire amount to his credit as of the date of withdrawal for age and service annuity or Tier 2 monthly retirement annuity, for automatic annual increase in annuity as provided in Section 6-164, and for widow's annuity or Tier 2 surviving spouse's annuity, from deductions from salary.
(b) Any such fireman shall be entitled to refund until he re-enters service or until his annuity is fixed.
(c) A fireman who receives a refund forfeits all rights to any annuity or benefit from the fund, for himself and for any other person who might benefit through him because of his service, provided he shall retain the right to credit for any such service, for the purpose of computing his total service if he re-enters service before age 57, becomes a beneficiary of the fund and makes repayment of the refund with interest.
(d) A fireman completing 10 years of service who does not receive a refund, may receive an annuity as provided in this Article.
(e) A fireman completing less than 10 years who does not receive a refund has a right to have all amounts to his credit for annuity purposes on the date of withdrawal improved by interest while he is out of service until age 57 only, for his benefit and the benefit of any person who may have any right to annuity through him, if he subsequently reenters service and attains a right to annuity.
(Source: P.A. 99-905, eff. 11-29-16.)

(40 ILCS 5/6-159) (from Ch. 108 1/2, par. 6-159)
Sec. 6-159. Refund - Re-entry into service - Repayment of refund. A fireman who receives a refund, and who subsequently re-enters the service, shall not thereafter receive, nor shall his widow or parent or parents receive, any annuity, benefit or pension under this Article unless he or his widow, or parent or parents, repays the refund within 2 years after the date of re-entry into service or by January 1, 2011, whichever is later, with interest at the actuarially assumed rate, compounded annually, from the date the refund was received to the date such amount is repaid. The change made in this Section by this amendatory Act of 1995 applies without regard to whether the fireman was in service on or after the effective date of this amendatory Act of 1995.
A fireman who has failed to repay any refund due to the Fund under this Article after re-entering service shall be treated as a new employee and shall only receive service credit from the date that he has re-entered service as a new employee.
(Source: P.A. 96-727, eff. 8-25-09.)

(40 ILCS 5/6-160) (from Ch. 108 1/2, par. 6-160)
Sec. 6-160. Refund - Widow's annuity contributions. When a fireman attains age 63 in service and is not then married, or when an unmarried fireman withdraws before age 63 and enters upon annuity, his contributions for widow's annuity shall then be refunded to him, upon request. A refund under this Section may be repaid as provided in Section 6-142(B).
(Source: P.A. 93-654, eff. 1-16-04.)

(40 ILCS 5/6-161) (from Ch. 108 1/2, par. 6-161)
Sec. 6-161. Refund-Transfer of city contributions.
Whenever any amounts are refunded, the accumulated city contributions shall be transferred to the prior service annuity reserve until such time as the assets of said reserve become equal to the liabilities thereof. Thereafter such amounts and the interest thereon shall be used to reduce the amount which the city would otherwise be required to contribute during a succeeding year to the fund.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/6-162) (from Ch. 108 1/2, par. 6-162)
Sec. 6-162. Refund - Widows and children. If the amount accumulated in the account of a deceased unmarried fireman from salary deductions for annuity purposes after the effective date, including interest, has not been paid to him or his parent or parents, and in the case of a deceased married fireman to him and his widow, in form of annuity or benefit before the death of the last survivor of such persons, the remaining amount if any, without interest, shall be paid in the following order of precedence: (a) to the administrator or executor of the fireman's estate; (b) for burial expenses of the fireman; and (c) to his heirs according to the law pertaining to administration of estates; provided, if any of his children less than age 18 survive, such amount as is necessary to pay children's annuities shall not be refunded, but shall be transferred to the Child's Annuity Reserve, and used for the payment of annuities to children.
(Source: P.A. 81-1536.)

(40 ILCS 5/6-163) (from Ch. 108 1/2, par. 6-163)
Sec. 6-163. Annual salary for computing annuities and benefits-Amount of duty disability benefit limited. For age and service annuity, the minimum annuities prescribed in Sections 6-123 and 6-128 and for disability benefits, salary as defined in Section 6-111 shall be the basis of computation. For disability pension and duty disability benefit under this Article, it shall be assumed that the annual salary of a fireman is the amount set out and appropriated for the rank or grade held by him in the annual budget or appropriation of the city, and that when salary is appropriated in a lump sum to be paid on the basis of a daily wage for services as needed, the annual salary is the amount ascertained by multiplying the daily wage by 280; provided that (1) for computing minimum annuity, disability pension and duty disability benefits from and after January 1, 1941, the salary shall be assumed to be not less than the salary appropriated for the rank or grade held by the fireman concerned on December 31, 1940; and that (2) when the amount of salary appropriated for a position is for a definite period of less than 12 months in any one year subsequent to December 31, 1940, disability benefit shall be computed upon the basis of a daily wage or salary by dividing the amount appropriated for such disabled person by 365; and (3) the amount of duty disability benefit, either in itself or when added to child's disability benefit, shall not exceed the actual salary appropriated for the rank or grade held by the disabled person when the right to such disability benefits accrues.
The provisions of this section shall be retroactive to January 1, 1941, but shall not apply to any person whose pension, annuity or disability benefit has been or shall be granted, based upon or computed in accordance with the provisions of any Act other than this Article or the "Firemen's Annuity and Benefit Fund of the Illinois Municipal Code".
(Source: Laws 1967, p. 3625.)

(40 ILCS 5/6-164) (from Ch. 108 1/2, par. 6-164)
Sec. 6-164. Automatic annual increase; retirement after September 1, 1959.
(a) A fireman qualifying for a minimum annuity who retires from service after September 1, 1959 shall, upon either the first of the month following the first anniversary of his date of retirement if he is age 60 (age 55 if born before January 1, 1966) or over on that anniversary date, or upon the first of the month following his attainment of age 60 (age 55 if born before January 1, 1966) if that occurs after the first anniversary of his retirement date, have his then fixed and payable monthly annuity increased by 1 1/2%, and such first fixed annuity as granted at retirement increased by an additional 1 1/2% in January of each year thereafter up to a maximum increase of 30%. Beginning July 1, 1982 for firemen born before January 1, 1930, and beginning January 1, 1990 for firemen born after December 31, 1929 and before January 1, 1940, and beginning January 1, 1996 for firemen born after December 31, 1939 but before January 1, 1945, and beginning January 1, 2004, for firemen born after December 31, 1944 but before January 1, 1955, and beginning January 1, 2017, for firemen born after December 31, 1954 but before January 1, 1966, such increases shall be 3% and such firemen shall not be subject to the 30% maximum increase.
Any fireman born before January 1, 1945 who qualifies for a minimum annuity and retires after September 1, 1967 but has not received the initial increase under this subsection before January 1, 1996 is entitled to receive the initial increase under this subsection on (1) January 1, 1996, (2) the first anniversary of the date of retirement, or (3) attainment of age 55, whichever occurs last. The changes to this Section made by this amendatory Act of 1995 apply beginning January 1, 1996 and apply without regard to whether the fireman or annuitant terminated service before the effective date of this amendatory Act of 1995.
Any fireman born before January 1, 1955 who qualifies for a minimum annuity and retires after September 1, 1967 but has not received the initial increase under this subsection before January 1, 2004 is entitled to receive the initial increase under this subsection on (1) January 1, 2004, (2) the first anniversary of the date of retirement, or (3) attainment of age 55, whichever occurs last. The changes to this Section made by this amendatory Act of the 93rd General Assembly apply without regard to whether the fireman or annuitant terminated service before the effective date of this amendatory Act.
Any fireman born after December 31, 1954 but before January 1, 1966 who qualifies for a minimum annuity and retires after September 1, 1967 is entitled to receive an increase under this subsection on (1) January 1, 2017, (2) the first anniversary of the date of retirement, or (3) attainment of age 55, whichever occurs last, in an amount equal to an increase of 3% of his then fixed and payable monthly annuity upon the first of the month following the first anniversary of his date of retirement if he is age 55 or over on that anniversary date or upon the first of the month following his attainment of age 55 if that date occurs after the first anniversary of his retirement date and such first fixed annuity as granted at retirement shall be increased by an additional 3% in January of each year thereafter. In the case of a fireman born after December 31, 1954 but before January 1, 1966 who received an increase in any year of 1.5%, that fireman shall receive an increase for any such year so that the total increase is equal to 3% for each year the fireman would have been otherwise eligible had the fireman not received any increase. The changes to this subsection made by this amendatory Act of the 99th General Assembly apply without regard to whether the fireman or annuitant terminated service before the effective date of this amendatory Act. The changes to this subsection made by this amendatory Act of the 100th General Assembly are a declaration of existing law and shall not be construed as a new enactment.
(b) Subsection (a) of this Section is not applicable to an employee receiving a term annuity.
(c) To help defray the cost of such increases in annuity, there shall be deducted, beginning September 1, 1959, from each payment of salary to a fireman, 1/8 of 1% of each such salary payment and an additional 1/8 of 1% beginning on September 1, 1961, and September 1, 1963, respectively, concurrently with and in addition to the salary deductions otherwise made for annuity purposes.
Each such additional 1/8 of 1% deduction from salary which shall, on September 1, 1963, result in a total increase of 3/8 of 1% of salary, shall be credited to the Automatic Increase Reserve, to be used, together with city contributions as provided in this Article, to defray the cost of the annuity increments specified in this Section. Any balance in such reserve as of the beginning of each calendar year shall be credited with interest at the rate of 3% per annum.
The salary deductions provided in this Section are not subject to refund, except to the fireman himself in any case in which: (i) the fireman withdraws prior to qualification for minimum annuity or Tier 2 monthly retirement annuity and applies for refund, (ii) the fireman applies for an annuity of a type that is not subject to annual increases under this Section, or (iii) a term annuity becomes payable. In such cases, the total of such salary deductions shall be refunded to the fireman, without interest, and charged to the aforementioned reserve.
(d) Notwithstanding any other provision of this Article, the Tier 2 monthly retirement annuity of a person who first becomes a fireman under this Article on or after January 1, 2011 shall be increased on the January 1 occurring either on or after (i) the attainment of age 60 or (ii) the first anniversary of the annuity start date, whichever is later. Each annual increase shall be calculated at 3% or one-half the annual unadjusted percentage increase (but not less than zero) in the consumer price index-u for the 12 months ending with the September preceding each November 1, whichever is less, of the originally granted retirement annuity. If the annual unadjusted percentage change in the consumer price index-u for a 12-month period ending in September is zero or, when compared with the preceding period, decreases, then the annuity shall not be increased.
For the purposes of this subsection (d), "consumer price index-u" means the index published by the Bureau of Labor Statistics of the United States Department of Labor that measures the average change in prices of goods and services purchased by all urban consumers, United States city average, all items, 1982-84 = 100. The new amount resulting from each annual adjustment shall be determined by the Public Pension Division of the Department of Insurance and made available to the boards of the pension funds by November 1 of each year.
(Source: P.A. 99-905, eff. 11-29-16; 100-23, eff. 7-6-17; 100-539, eff. 11-7-17.)

(40 ILCS 5/6-164.1) (from Ch. 108 1/2, par. 6-164.1)
Sec. 6-164.1. Automatic annual increase; retirement on or before September 1, 1959.
(a) A retired fireman, qualifying for minimum annuity or who retired from service with 20 or more years of service, on or before September 1, 1959, at age 50 or over shall have, in January of the year following the year he attains the age of 65, or in January, 1970, if he is then over age 65, his then fixed and payable monthly annuity increased by an amount equal to 2% of the original grant of annuity, for each year he received annuity payments after the year in which he attains age 65. An additional 2% increase in such fixed and payable original granted annuity shall accrue in each January thereafter.
However, beginning January 1, 1996, the increases payable under this subsection (a) to a fireman born before January 1, 1945 shall be at the rate of 3% of the originally granted annuity amount, notwithstanding that the fireman terminated service prior to the effective date of this amendatory Act of 1995.
(b) The provisions of subsection (a) of this Section apply only to a retired fireman eligible for such increases in his annuity if he contributed to the fund a sum equal to 1% of the final average monthly salary used in the computation of the annuity for each full year of credited service upon which his annuity was computed. All such sums contributed shall be placed in a Supplementary Payment Reserve and used for the purposes of such fund account.
(c) Beginning with the monthly annuity payment due in July, 1982, the monthly annuity payment for any fireman who retired from the service before September 1, 1976 at age 50 or over with 20 or more years of service or who was granted duty disability benefits prior to September 1, 1957 and entitled to an annuity or duty disability benefits on July 1, 1975 shall be not less than $400.
(d) The difference in amount between the minimum monthly annuity specified in subsection (c) and the minimum monthly annuity to which the fireman was entitled before July 1, 1975, in accordance with the provisions of Section 6-128.1, shall be paid as a supplement in the manner set forth in subsection (e).
(e) To defray the annual cost of the increases indicated in the preceding part of this Section, the annual income accruing from investments held by this fund, above 4% a year, to the extent necessary and available to finance the cost of such increases for the following year, shall be transferred each year beginning with the year 1969 to a fund account designated as the Supplementary Payment Reserve from the Interest and Investment Reserve set forth in Section 6-203.
If the money in the Supplementary Payment Reserve in any year arising from interest income above 4% a year as defined in this Section accruing in the preceding year; and the contributions by retired persons, are insufficient to make the total payments to all persons entitled to the annuity under this Section; and any investment earnings over 4% a year beginning with the year 1969 not previously used to finance such increases and transferred to the Prior Service Annuity Reserve, may be used to the extent necessary and available to provide sufficient funds to finance such increases for the current year. Such sums shall be transferred from the Prior Service Annuity Reserve. If the total money available in the Supplementary Payment Reserve from such sources are insufficient to make the total payments to all persons entitled to such increases for the year, a proportionate amount computed as the ratio of the money available to the total of all the payments specified for that year shall be paid to each person for that year.
No part of any such increase under this Section is an obligation of the fund otherwise established under this Article 6.
(Source: P.A. 89-136, eff. 7-14-95.)

(40 ILCS 5/6-164.2) (from Ch. 108 1/2, par. 6-164.2)
Sec. 6-164.2. Payments to city.
(a) For the purposes of this Section, "city annuitant" means a person receiving an age and service annuity, a widow's annuity, a child's annuity, or a minimum annuity under this Article as a direct result of previous employment by the City of Chicago ("the city").
(b) The board shall pay to the city, on behalf of the board's city annuitants who participate in any of the city's health care plans, the following amounts:
(1) From July 1, 2003 through June 30, 2008, $85 per

month for each such annuitant who is not eligible to receive Medicare benefits and $55 per month for each such annuitant who is eligible to receive Medicare benefits.

(2) Beginning July 1, 2008 and until such time as the

city no longer provides a health care plan for such annuitants or December 31, 2016, whichever comes first, $95 per month for each such annuitant who is not eligible to receive Medicare benefits and $65 per month for each such annuitant who is eligible to receive Medicare benefits.

The payments described in this subsection shall be paid from the tax levy authorized under Section 6-165; such amounts shall be credited to the reserve for group hospital care and group medical and surgical plan benefits, and all payments to the city required under this subsection shall be charged against it.
(c) The city health care plans referred to in this Section and the board's payments to the city under this Section are not and shall not be construed to be pension or retirement benefits for the purposes of Section 5 of Article XIII of the Illinois Constitution of 1970.
(Source: P.A. 98-43, eff. 6-28-13.)

(40 ILCS 5/6-165) (from Ch. 108 1/2, par. 6-165)
Sec. 6-165. Financing; tax.
(a) Except as expressly provided in this Section, each city shall levy a tax annually upon all taxable property therein for the purpose of providing revenue for the fund. For the years prior to the year 1960, the tax rate shall be as provided for in the "Firemen's Annuity and Benefit Fund of the Illinois Municipal Code". The tax, from and after January 1, 1968 to and including the year 1971, shall not exceed .0863% of the value, as equalized or assessed by the Department of Revenue, of all taxable property in the city. Beginning with the year 1972 and through 2014, the city shall levy a tax annually at a rate on the dollar of the value, as equalized or assessed by the Department of Revenue of all taxable property within such city that will produce, when extended, not to exceed an amount equal to the total amount of contributions by the employees to the fund made in the calendar year 2 years prior to the year for which the annual applicable tax is levied, multiplied by 2.23 through the calendar year 1981, and by 2.26 for the year 1982 and for each tax levy year through 2014. Beginning in tax levy year 2015, the city council shall levy a tax annually at a rate on the dollar of the assessed valuation of all taxable property that will produce when extended an annual amount that is equal to no less than the amount of the city's contribution in each of the following payment years: for 2016, $199,000,000; for 2017, $208,000,000; for 2018, $227,000,000; for 2019, $235,000,000; for 2020, $245,000,000.
Beginning in tax levy year 2020, the city council shall levy a tax annually at a rate on the dollar of the assessed valuation of all taxable property that will produce when extended an annual amount that is equal to no less than (1) the normal cost to the Fund, plus (2) an annual amount sufficient to bring the total assets of the Fund up to 90% of the total actuarial liabilities of the Fund by the end of fiscal year 2055, as annually updated and determined by an enrolled actuary employed by the Illinois Department of Insurance or by an enrolled actuary retained by the Fund or the city. In making these determinations, the required minimum employer contribution shall be calculated each year as a level percentage of payroll over the years remaining up to and including fiscal year 2055 and shall be determined under the entry age normal actuarial cost method. Beginning in payment year 2056, the city's required contribution in that year and for each year thereafter shall be an annual amount that is equal to no less than (1) the normal cost to the Fund, plus (2) the annual amount determined by an enrolled actuary employed by the Illinois Department of Insurance or by an enrolled actuary retained by the Fund to be equal to the amount, if any, needed to bring the total actuarial assets of the Fund up to 90% of the total actuarial liabilities of the Fund as of the end of the year, utilizing the entry age normal actuarial cost method as provided above.
To provide revenue for the ordinary death benefit established by Section 6-150 of this Article, in addition to the contributions by the firemen for this purpose, the city council shall for the year 1962 and each year thereafter annually levy a tax, which shall be in addition to and exclusive of the taxes authorized to be levied under the foregoing provisions of this Section, upon all taxable property in the city, as equalized or assessed by the Department of Revenue, at such rate per cent of the value of such property as shall be sufficient to produce for each year the sum of $142,000.
The amounts produced by the taxes levied annually, together with the deposit expressly authorized in this Section, shall be sufficient, when added to the amounts deducted from the salaries of firemen and applied to the fund, to provide for the purposes of the fund.
(a-5) For purposes of determining the required employer contribution to the Fund, the value of the Fund's assets shall be equal to the actuarial value of the Fund's assets, which shall be calculated as follows:
(1) On March 30, 2011, the actuarial value of the

Fund's assets shall be equal to the market value of the assets as of that date.

(2) In determining the actuarial value of the Fund's

assets for fiscal years after March 30, 2011, any actuarial gains or losses from investment return incurred in a fiscal year shall be recognized in equal annual amounts over the 5-year period following that fiscal year.

(a-7) If the city fails to transmit to the Fund contributions required of it under this Article for more than 90 days after the payment of those contributions is due, the Fund shall, after giving notice to the city, certify to the State Comptroller the amounts of the delinquent payments, and the Comptroller must, beginning in fiscal year 2016, deduct and deposit into the Fund the certified amounts or a portion of those amounts from the following proportions of grants of State funds to the city:
(1) in fiscal year 2016, one-third of the total

amount of any grants of State funds to the city;

(2) in fiscal year 2017, two-thirds of the total

amount of any grants of State funds to the city; and

(3) in fiscal year 2018 and each fiscal year

thereafter, the total amount of any grants of State funds to the city.

The State Comptroller may not deduct from any grants of State funds to the city more than the amount of delinquent payments certified to the State Comptroller by the Fund.
(b) The taxes shall be levied and collected in like manner with the general taxes of the city, and shall be in addition to all other taxes which the city may levy upon all taxable property therein and shall be exclusive of and in addition to the amount of tax the city may levy for general purposes under Section 8-3-1 of the Illinois Municipal Code, approved May 29, 1961, as amended, or under any other law or laws which may limit the amount of tax which the city may levy for general purposes.
(c) The amounts of the taxes to be levied in each year shall be certified to the city council by the board.
(d) As soon as any revenue derived from such taxes is collected, it shall be paid to the city treasurer and held for the benefit of the fund, and all such revenue shall be paid into the fund in accordance with the provisions of this Article.
(e) If the funds available are insufficient during any year to meet the requirements of this Article, the city may issue tax anticipation warrants, against the tax levies herein authorized for the current fiscal year.
(f) The various sums, hereinafter stated, including interest, to be contributed by the city, shall be taken from the revenue derived from the taxes or otherwise as expressly provided in this Section. Except for defraying the cost of administration of the fund during the calendar year in which a city first attains a population of 500,000 and comes under the provisions of this Article and the first calendar year thereafter, any money of the city derived from any source other than these taxes or the sale of tax anticipation warrants shall not be used to provide revenue for the fund, nor to pay any part of the cost of administration thereof, unless applied to make the deposit expressly authorized in this Section or the additional city contributions required under subsection (h).
(g) In lieu of levying all or a portion of the tax required under this Section in any year, the city may deposit with the city treasurer no later than March 1 of that year for the benefit of the fund, to be held in accordance with this Article, an amount that, together with the taxes levied under this Section for that year, is not less than the amount of the city contributions for that year as certified by the board to the city council. The deposit may be derived from any source legally available for that purpose, including, but not limited to, the proceeds of city borrowings. The making of a deposit shall satisfy fully the requirements of this Section for that year to the extent of the amounts so deposited. Amounts deposited under this subsection may be used by the fund for any of the purposes for which the proceeds of the taxes levied under this Section may be used, including the payment of any amount that is otherwise required by this Article to be paid from the proceeds of those taxes.
(h) In addition to the contributions required under the other provisions of this Article, by November 1 of the following specified years, the city shall deposit with the city treasurer for the benefit of the fund, to be held and used in accordance with this Article, the following specified amounts: $6,300,000 in 1999; $5,880,000 in 2000; $5,460,000 in 2001; $5,040,000 in 2002; and $4,620,000 in 2003.
The additional city contributions required under this subsection are intended to decrease the unfunded liability of the fund and shall not decrease the amount of the city contributions required under the other provisions of this Article. The additional city contributions made under this subsection may be used by the fund for any of its lawful purposes.
(i) Any proceeds received by the city in relation to the operation of a casino or casinos within the city shall be expended by the city for payment to the Firemen's Annuity and Benefit Fund of Chicago to satisfy the city contribution obligation in any year.
(Source: P.A. 99-506, eff. 5-30-16.)

(40 ILCS 5/6-165.1) (from Ch. 108 1/2, par. 6-165.1)
Sec. 6-165.1. The employer may pick up the employee contributions required by Sections 6-143.1, 6-152, 6-164, 6-166, 6-167, 6-168 and 6-170 for salary earned after December 31, 1981. If employee contributions are not picked up, the amount that would have been picked up under this amendatory Act of 1980 shall continue to be deducted from salary. If employee contributions are picked up they shall be treated as employer contributions in determining tax treatment under the United States Internal Revenue Code; however, the employer shall continue to withhold Federal and state income taxes based upon these contributions until the Internal Revenue Service or the Federal courts rule that pursuant to Section 414(h) of the United States Internal Revenue Code, these contributions shall not be included as gross income of the employee until such time as they are distributed or made available. The employer shall pay these employee contributions from the same source of funds which is used in paying salary to the employee. The employer may pick up these contributions by a reduction in the cash salary of the employee or by an offset against a future salary increase or by a combination of a reduction in salary and offset against a future salary increase. If employee contributions are picked up they shall be treated for all purposes of this Article 6, including Section 6-165, in the same manner and to the same extent as employee contributions made prior to the date picked up.
(Source: P.A. 81-1536.)

(40 ILCS 5/6-165.2)
Sec. 6-165.2. Funding obligation.
(a) Beginning January 1, 2016, the city shall be obligated to contribute to the Fund in each fiscal year an amount not less than the amount determined annually under subsection (a) of Section 6-165 of this Code. Notwithstanding any other provision of law, if the city fails to pay the amount guaranteed under this Section on or before December 31 of the year in which such amount is due, the Fund may bring a mandamus action in the Circuit Court of Cook County to compel the city to make the required payment, irrespective of other remedies that may be available to the Fund. The obligations and causes of action created under this Section shall be in addition to any other right or remedy otherwise accorded by common law or State or federal law, and nothing in this Section shall be construed to deny, abrogate, impair, or waive any such common law or statutory right or remedy.
(b) In ordering the city to make the required payment, the court may order a reasonable payment schedule to enable the city to make the required payment without significantly imperilling the public health, safety, or welfare. Any payments required to be made by the city pursuant to this Section are expressly subordinated to the payment of the principal, interest, premium, if any, and other payments on or related to any bonded debt obligation of the city, either currently outstanding or to be issued, for which the source of repayment or security thereon is derived directly or indirectly from any funds collected or received by the city or collected or received on behalf of the city. Payments on such bonded obligations include any statutory fund transfers or other prefunding mechanisms or formulas set forth, now or hereafter, in State law, city ordinance, or bond indentures, into debt service funds or accounts of the city related to such bonded obligations, consistent with the payment schedules associated with such obligations.
(Source: P.A. 99-506, eff. 5-30-16.)

(40 ILCS 5/6-166) (from Ch. 108 1/2, par. 6-166)
Sec. 6-166. Contributions for age and service annuities or Tier 2 monthly retirement annuities for present employees and future entrants.
(a) After the effective date and prior to July 1, 1953, 3 1/2%, and after June 30, 1953, and prior to September 1, 1959, 6%, and beginning September 1, 1959, 7 1/8% of each payment of the salary of each present employee and future entrant shall be deducted and contributed to the fund for age and service annuity or Tier 2 monthly retirement annuity. The deductions shall be made at the time payments of salary are payable and shall continue while the employee is in service.
Concurrently with each such contribution, the city shall contribute 8 1/2% of each payment of salary, but the city contributions shall cease for all employees upon their attainment of age 63.
(b) Each contribution by the employee and the city shall be allocated to the account of and credited to the employee, and shall be improved by interest at the applicable rate during the time he is in service until the age and service annuity is fixed. Any accretion, by way of interest or otherwise, upon such sum or any deduction from salary made after the annuity is fixed for a present employee or after attainment of age 63 by a future entrant who first becomes a fireman under this Article before January 1, 2011 shall not be credited to the employee for age and service annuity.
(Source: P.A. 99-905, eff. 11-29-16.)

(40 ILCS 5/6-167) (from Ch. 108 1/2, par. 6-167)
Sec. 6-167. Contributions for widow's annuity and Tier 2 surviving spouse's annuity. Beginning on the effective date and prior to September 1, 1957, 1% of each payment of salary of not more than $3,000 of each employee and beginning September 1, 1957, 1% of each payment of salary of not more than $6,000 of each present employee and future entrant shall be deducted and contributed to the fund for widow's annuity. After September 1, 1967 and prior to January 1, 1976, 1%, and beginning January 1, 1976, 1 1/2% of salary without limitation shall be deducted from the pay of each present employee and future entrant and contributed to the fund for widow's annuity or Tier 2 surviving spouse's annuity. The deduction shall be made at the time the payments of salary are payable and shall continue during the service of the employee.
Concurrently with each contribution, the city shall contribute 2% of each payment of salary.
Each contribution by the employee and the city shall be allocated to the accounts of and credited to the employee for widow's annuity or Tier 2 surviving spouse's annuity.
(Source: P.A. 99-905, eff. 11-29-16.)

(40 ILCS 5/6-168) (from Ch. 108 1/2, par. 6-168)
Sec. 6-168. Contributions for death benefit. To defray the cost of the ordinary death benefit, each fireman in service on or after January 1, 1962, shall make contributions in addition to the contributions otherwise provided in this Article, in the amount of $2.50 per monthly period. This contribution shall begin with the first pay period accruing after January 1, 1962, and shall be deducted from the salary of each fireman at the same time and with the same frequency as deductions are made for the other purposes of this Article.
Contributions towards this benefit shall be made only when the fireman is in active service and in receipt of salary. Firemen in receipt of disability benefits and firemen in receipt of annuities whose retirement occurred on or after January 1, 1962, shall not be required to make contributions during such period of disability or retirement.
The amount contributed by such city, through the tax levy prescribed in Section 6-165 hereof toward this ordinary death benefit, shall be credited each year to the death benefit reserve and a credit for the amount of $142,000 from each tax levy beginning with the year 1962 shall be made to this reserve notwithstanding the requirements for all other purposes of this Article.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/6-169) (from Ch. 108 1/2, par. 6-169)
Sec. 6-169. In lieu of salary deductions for annuity purposes, the city shall contribute sums equal to such amounts for any period during which a fireman received duty disability benefit or occupational disease disability benefit. The contributions shall be credited to the disabled fireman and shall be regarded for annuity purposes as sums contributed by the fireman.
The city shall also contribute amounts ordinarily contributed for annuity purposes for such fireman as though he were in active discharge of his duties during either such disability.
To provide widow's annuity in accordance with the benefits authorized in Section 6-140, the city shall contribute such sums annually, from the date of the fireman's death to provide said annuity to the widow for life.
(Source: P.A. 81-1536.)

(40 ILCS 5/6-170) (from Ch. 108 1/2, par. 6-170)
Sec. 6-170. Contributions by city and firemen for ordinary disability benefits.
The city shall contribute all amounts ordinarily contributed by it for annuity purposes for any fireman receiving ordinary disability benefit and the fireman shall receive credit therefor as though he were in active discharge of his duties during disability.
For each year, at least 1/3 of the total sum estimated annually by the board as necessary to provide ordinary disability benefits during the year shall be contributed by the firemen as follows:
Such amount (1/3 of said total sum) shall be prorated among all such firemen in proportion to the annual salary of each fireman, the percentage of each such annual salary which the sum related thereto shall constitute shall be ascertained, and a sum equal to a life percentage of each payment of such salary, but not less than 1/8 of 1% of each such payment, shall be deducted from each payment of salary.
The city shall contribute the balance of the total sum estimated annually as necessary to provide ordinary disability benefits during each year.
Whenever the balance in the ordinary disability reserve at the end of any calendar year, exclusive of employee contributions and city contributions for ordinary disability benefit purposes for such year, is sufficient to provide for all valid claims for ordinary disability benefits due for such year, such salary deductions for such year shall forthwith become the property of the respective firemen concerned. Any fireman from whose salary such deductions were made for such year may direct the board to transfer such deductions to the Gift Reserve to be used as he specifies in writing, or may otherwise direct the retirement board as to the disposition to be made of these deductions, excepting that they may not be credited to his account in the salary deduction reserve or in the annuity payment reserve; and the city shall not be required to contribute any amount for ordinary disability benefit purposes for such year.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/6-171) (from Ch. 108 1/2, par. 6-171)
Sec. 6-171. Contributions by city for certain annuities.
(a) Each city shall contribute annually, from the sum produced by tax levy herein authorized, all sums required for the purposes of this Article, other than those stated in this Section.
(b) Thereafter, the balance of the sum produced by the tax levy shall be applied to provide prior service and widow's prior service annuities under this Article, and all annuities, pensions and benefits which have been or shall be granted under "An Act to provide for a firemen's pension fund and to create a board of trustees to administer said pension fund in cities having a population exceeding two hundred thousand (200,000) inhabitants", filed June 14, 1917, as amended, and also for the purpose of providing that part of any annuity described in Sections 6-123, 6-128, 6-141 and 6-164 of this Article for which moneys are not provided under this Article, and to make possible the transfer of reserves from the investment and interest reserve to other reserves.
(c) All amounts contributed by the city for the purposes of this Section shall be credited to the prior service annuity reserve except that contributions made for the purposes of Section 6-164 shall be credited to the automatic increase reserve. When the balance of each of these reserves equals the liabilities of each such reserve (including, in addition to all other liabilities of such reserve, the present value, according to the applicable mortality table, and applicable interest rate, of all annuities, present or prospective, or parts of such annuities chargeable to that reserve) the city shall cease to contribute the sum stated in paragraph (b) of this Section; provided, if at any time the balance of the investment and interest reserve is not sufficient to permit a transfer of moneys from that reserve to any other reserve, in accordance with the provisions of this Article, the city shall, as soon as practicable thereafter, contribute sums sufficient to make possible such transfer of the amounts required.
(d) If by reason of annexation of territory and the employment by the city of any fireman employed in the territory at the time of the annexation, after the city has ceased to contribute as provided in paragraph (b) of this Section, contributions to provide prior service and widow's prior service annuity for such fireman becomes necessary for such annuity purposes, the city shall, as soon as practicable thereafter, contribute sums sufficient to provide such annuities.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/6-172) (from Ch. 108 1/2, par. 6-172)
Sec. 6-172. Contributions by city for administration costs.
Beginning September 1, 1959, the city shall contribute, the entire costs of administration of the fund from revenue derived from the taxes authorized to be levied for the fund.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/6-173) (from Ch. 108 1/2, par. 6-173)
Sec. 6-173. Other city contributions - Estimates. The board shall estimate the amounts required each year to be contributed by the city for all annuities, benefits and administrative expenses. All amounts shall be paid annually by the city into the fund from the taxes herein authorized.
If it is not possible or practicable for the city to make contributions for age and service and widow's annuity at the time deductions from employees' salaries are made for these purposes, the city shall make such contributions as soon as possible thereafter, with interest thereon at the applicable rate to the time they shall be made.
(Source: P.A. 81-1536.)

(40 ILCS 5/6-174) (from Ch. 108 1/2, par. 6-174)
Sec. 6-174. Board created. A board of 8 members shall constitute a board of trustees authorized to administer the provisions of this Article. The board shall be known as the Retirement Board of the Firemen's Annuity and Benefit Fund of the city.
The board shall consist of the city treasurer, the city comptroller, the city clerk, a deputy fire commissioner designated by the fire commissioner of the city, 3 firemen employed by the city, and 1 annuitant of the fund or a fireman pensioner of any prior firemen's pension fund in operation, by authority of law, in the city. Children less than age 18 shall not be eligible for membership.
The members of a retirement board holding office at the time this Article becomes effective, including elected and ex officio members, shall continue in office until the expiration of their respective terms or appointment and until their respective successors are elected or appointed, and qualified.
In a city which first attains a population of over 500,000 and comes under the provisions of this Article, the active firemen members of the board of trustees of any firemen's pension fund then in effect in such city and the member of such board who was chosen from the retired members of such fund shall become members of the board as follows:
(a) The active fireman member for whom the highest number of votes was cast and counted at the most recent election for board members shall become a member of the retirement board for a term which shall end on December 1st of the third year after the year in which this Article comes into force in the city; the member of the board for whom the second highest number of votes was cast and counted at such election shall become a member of the retirement board for a term which shall end on December 1st of the second year after the year in which this Article comes into force in the city; and the member of the board for whom the third highest number of votes was cast and counted at such election shall become a member of the retirement board for a term which shall end on December 1st of the first year after the year in which this Article comes into force in the city.
(b) The annuitant member of the pension fund shall become a member of the board for a term which shall end on December 1st of the second year after the year in which this Article comes into force in the city.
The board shall conduct regular elections annually, at least 30 days prior to the expiration of the term of the active fireman member of the board whose term next expires, for the election of a successor for a term of 3 years. The board also shall conduct regular elections biennially, at least 30 days prior to the expiration of the term of the member who is a pensioner of any pension fund formerly in effect in such city or an annuitant of the annuity and benefit fund herein provided, for the election of a successor to such member for a term of 2 years.
Any member of the board, elected as aforesaid, shall continue in office until his successor is elected and qualified.
Each member of the board, before entering upon the duties of his office, shall take the oath prescribed by the Constitution of this State, which oath shall be filed in the office of the city clerk of the city.
(Source: P.A. 86-273.)

(40 ILCS 5/6-175) (from Ch. 108 1/2, par. 6-175)
Sec. 6-175. Board elections. The regular elections for members of the board shall be held by mail. The board shall designate not less than 2 clerks of election to conduct the election. The board shall furnish the clerks of election with a list of firemen, pensioners and annuitants eligible to vote at the election, and tally sheets to be used in counting the vote. The clerks of election shall count the votes cast, recording on the tally sheets provided a true count of ballots cast for each candidate and the correct number of unused and spoiled ballots.
Immediately after all ballots are counted, the clerks of election shall certify the tally sheets by signing them at the place provided, the marked ballots shall be sealed and delivered together with all other materials used in the election to the office of the board, which shall cause a detailed receipt to be issued to each clerk of election upon receiving such material. Not later than 30 days prior to the elections, the retirement board shall publish written rules for the conduct of the elections in conformity herewith, including notification to eligible voters and provision for poll watchers for candidates to be present at the places where the votes are counted.
At any election for active firemen members, all firemen employed by the city at the time the election is held and all firemen on occupational, duty or ordinary disability at the time the election is held shall have a right to vote.
At any election for the pensioner or annuitant member, all annuitants and pensioners (except children less than age 18) and the legal guardian of any child annuitant or child pensioner whose mother or stepmother shall not be an annuitant or pensioner, shall have a right to vote.
Ballots to be used in such elections shall be of a secret character. The board shall mail, to each person who is entitled to vote, a ballot which permits such person to vote by mail.
The board shall provide by its rules sufficient time before the date of election to permit the voting by mail provided herein. The mailed ballots shall remain sealed until the official tallying is begun, at which time all mail votes shall be tallied by not less than 2 clerks of election at the office of the board as hereinabove set forth.
Within 72 hours after the close of each election, the board shall cause records pertaining to the election, including all lists of persons eligible to vote, all ballots, used, unused and spoiled, and all tally sheets used in the counting of votes, to be deposited with the city clerk who shall preserve all such material for 6 months from the date of election.
(Source: P.A. 83-152.)

(40 ILCS 5/6-176) (from Ch. 108 1/2, par. 6-176)
Sec. 6-176. Vacancy on board. A vacancy on the board owing to death, resignation or any other cause, shall be filled as follows: if the vacancy is that of an ex-officio member, the mayor of the city shall appoint a person to serve until a person qualified as hereinbefore described shall assume the duties of member of the board. If the vacancy is of an active fireman member, or a pensioner or annuitant member, the successor shall be elected to serve during the remainder of the unexpired term at a special election to be held by the board within 30 days from the date the vacancy occurs and to be conducted in the same manner as the regular annual election.
A member elected by the active firemen who resigns or is discharged from the fire service of the city shall automatically cease to be a member of the board.
Any Elective member of the board shall be subject to recall as follows:
If not less than 60% of the active firemen contributors to the fund, or not less than 60% of the pensioners and annuitants (minors under age 18 excepted), petition the board in writing to declare vacant the membership of an active fireman member or pensioner or annuitant, as the case may be, the board, within 15 days after receipt of the petition shall declare such membership vacant. A member of the board is not subject to recall more than once in any calendar year nor within one year after a previous recall petition.
(Source: P.A. 81-854.)

(40 ILCS 5/6-177) (from Ch. 108 1/2, par. 6-177)
Sec. 6-177. As soon as possible after the board membership is first completed, the board shall meet and from among its members elect by a majority vote of the members who vote upon the question, a president, a vice president, and a secretary, who shall serve until their respective successors are elected.
At each regular meeting in December thereafter, the board shall elect, by a majority vote of the members who vote upon the question, a president, a vice president, and a secretary from among its own members. The secretary shall be chosen from the active firemen members of the board. The secretary shall be detailed to the pension board office by the Fire Commissioner upon the secretary's election. The secretary shall keep a record of the proceedings of all meetings of the board and shall perform such other duties as the board directs.
(Source: P.A. 86-273.)

(40 ILCS 5/6-178) (from Ch. 108 1/2, par. 6-178)
Sec. 6-178. Board meetings. The board shall hold regular meetings in each month and such other meetings as it deems necessary. A majority of the members shall constitute a quorum for the transaction of business at any meeting; provided, that no pension, annuity, or benefit shall be allowed or granted and no money shall be paid out of the fund unless ordered by the affirmative vote of a majority of the total membership of the board as shown by roll call entered upon the official record of proceedings of the meeting at which such action is taken. All board meetings shall be open to the public.
(Source: P.A. 86-273.)

(40 ILCS 5/6-179) (from Ch. 108 1/2, par. 6-179)
Sec. 6-179. Board's powers and duties. The board shall have the powers and duties stated in Section 6-180 to 6-191.1, inclusive, in addition to the other powers and duties provided in this Article.
(Source: P.A. 99-793, eff. 8-12-16.)

(40 ILCS 5/6-180) (from Ch. 108 1/2, par. 6-180)
Sec. 6-180. To supervise deductions and contributions. To see that all amounts specified in this Article to be applied to the fund, from any source, are collected and so applied; to see that the sums to be deducted from the salaries of firemen are deducted and paid into the fund, and that the sums to be contributed by the city are so contributed and received into the fund, and that all interest upon moneys due the fund and all other moneys which accrue to the fund are collected and paid into it.
(Source: P.A. 81-1536.)

(40 ILCS 5/6-181) (from Ch. 108 1/2, par. 6-181)
Sec. 6-181. To notify comptroller of deductions. To notify the city comptroller of the amounts or percentages of salary to be deducted from the salaries of firemen and paid into the fund.
(Source: P.A. 81-1536.)

(40 ILCS 5/6-182) (from Ch. 108 1/2, par. 6-182)
Sec. 6-182. To accept gifts.
To accept by gift, grant, bequest or otherwise any money or property of any kind and use the same for the purposes of the fund.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/6-183) (from Ch. 108 1/2, par. 6-183)
Sec. 6-183. To invest the monies of the fund in accordance with the provisions set forth in Sections 1-109, 1-109.1, 1-109.2, 1-110, 1-111, 1-114 and 1-115 of this Act. Investments made in accordance with Section 1-113 shall be deemed prudent.
The Board may sell any of the securities belonging to the Fund and borrow money upon such securities as collateral whenever, in its judgment, such action is necessary to meet the cash requirements of the Fund. No bank or savings and loan association shall receive investment funds as permitted by this Section, unless it has complied with the requirements established pursuant to Section 6 of "An Act relating to certain investments of public funds by public agencies", approved July 23, 1943, as now or hereafter amended. The limitations set forth in such Section 6 shall be applicable only at the time of investment and shall not require the liquidation of any investment at any time.
The board shall have the authority to enter into such agreements and to execute such documents as it determines to be necessary to complete any investment transaction.
All investments shall be clearly held and accounted for to indicate ownership by the board. The board may direct the registration of securities in its own name or in the name of a nominee created for the express purpose of registration of securities by a savings and loan association or national or State bank or trust company authorized to conduct a trust business in the State of Illinois.
Investments shall be carried at cost or at a book value in accordance with accounting procedures approved by the board. No adjustments shall be made in investment carrying values for ordinary current market price fluctuations; but reserves may be provided to account for possible losses or unrealized gains as determined by the board.
The book value of investments held by the pension fund in one or more commingled investment accounts shall be the cost of its units of participation in such commingled account or accounts as recorded on the books of the board.
The board of trustees of any fund established under this Article may not transfer its investment authority, nor transfer the assets of the fund to any other person or entity for the purpose of consolidating or merging its assets and management with any other pension fund or public investment authority, unless the board resolution authorizing such transfer is submitted for approval to the contributors and pensioners of the fund at elections held not less than 30 days after the adoption of such resolution by the board, and such resolution is approved by a majority of the votes cast on the question in both the contributors election and the pensioners election. The election procedures and qualifications governing the election of trustees shall govern the submission of resolutions for approval under this paragraph, insofar as they may be made applicable.
(Source: P.A. 86-273.)

(40 ILCS 5/6-183.1)
Sec. 6-183.1. To lend securities. The board may lend securities owned by the Fund to a borrower upon such terms and conditions as may be mutually agreed in writing. Such agreement shall provide that during the period of such loan the Fund shall retain the right to receive, or collect from the borrower, all dividends, interest rights, or any distributions to which the Fund would have otherwise been entitled. The borrower shall deposit with the Fund, as collateral for such loan, cash equal to the market value of the securities at the time the loan is made and shall increase the amount of collateral if and when the Fund requests an additional amount because of subsequent increased market value of the securities.
The period for which the securities may be loaned shall not exceed one year, and the loan agreement may specify earlier termination by either party upon mutually agreed conditions.
(Source: P.A. 99-793, eff. 8-12-16.)

(40 ILCS 5/6-184) (from Ch. 108 1/2, par. 6-184)
Sec. 6-184. To have an audit. To contract with an independent certified public accounting firm to perform an annual audit of the assets of the fund and issue a financial opinion. The annual audit shall be in addition to any examination of the fund by the State Director of Insurance.
(Source: P.A. 86-273.)

(40 ILCS 5/6-185) (from Ch. 108 1/2, par. 6-185)
Sec. 6-185. To authorize payments.
To authorize the payment of any annuity, pension or benefit granted under this Article, or under any other Act relating to firemen's pensions, heretofore in effect in the city which has been superseded by this Article; to increase, reduce, or suspend any such annuity, pension, or benefit whenever any part thereof was secured or granted, or the amount thereof fixed, as the result of misrepresentation, fraud, or error; provided, that the annuitant, pensioner, or beneficiary concerned shall be notified and given an opportunity to be heard concerning such proposed action. The board shall have exclusive original jurisdiction in all matters relating to or affecting the fund, including, in addition to all other matters, all claims for annuities, benefits, refunds or pensions.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/6-186) (from Ch. 108 1/2, par. 6-186)
Sec. 6-186. To require statements and determine service credits.
To require each fireman, including those on vacation and on leave of absence to file a statement, in such form as the board directs, concerning service rendered prior to the effective date, from which the board shall make a determination of the length of such service; to determine, from such information as shall be available, the period of service rendered prior to the effective date by any fireman who fails to file such a statement.
The determination by the board shall be conclusive as to any such period of service unless the board reconsiders any case within 2 years from the date of the determination and changes the determination.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/6-187) (from Ch. 108 1/2, par. 6-187)
Sec. 6-187. To issue certificate of service.
To issue to each present employee a certificate which shall show the entire period of service rendered by him prior to the effective date and the amounts to his credit as of such date for prior service annuity and widow's prior service annuity.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/6-188) (from Ch. 108 1/2, par. 6-188)
Sec. 6-188. To submit annual report to city council.
To submit a report annually in June to the city council. The report shall be made as of the close of business on December 31st of the preceding year, and shall contain a detailed statement of the affairs of the fund, its income and disbursements for such year, its assets and liabilities, and the status of the fund reserves.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/6-189) (from Ch. 108 1/2, par. 6-189)
Sec. 6-189. To subpoena witnesses.
To compel witnesses to attend and testify before it upon any matter concerning the fund, and, in its discretion, allow fees not in excess of $6 to any such witness other than a fireman for attendance upon any one day. The president and other members of the board may administer oaths to witnesses.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/6-190) (from Ch. 108 1/2, par. 6-190)
Sec. 6-190. To appoint employees. To appoint such actuarial, medical, legal, clerical or other employees as may be necessary. The board shall develop procedures for obtaining, by contract or employment, any necessary professional assistance including investment advisors and managers, auditors, actuaries, and medical and legal professionals.
(Source: P.A. 86-273.)

(40 ILCS 5/6-190.1) (from Ch. 108 1/2, par. 6-190.1)
Sec. 6-190.1. To have a budget. The board shall adopt an annual budget at its regular January meeting.
(Source: P.A. 86-273.)

(40 ILCS 5/6-191) (from Ch. 108 1/2, par. 6-191)
Sec. 6-191. To make rules.
To make rules and regulations necessary for the administration of the fund.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/6-191.1)
Sec. 6-191.1. To reproduce records. To have any records kept by the board photographed, microfilmed, or digitally or electronically reproduced in accordance with the Local Records Act. The photographs, microfilm, and digital and electronic reproductions shall be deemed original records and documents for all purposes, including introduction in evidence before all courts and administrative agencies.
(Source: P.A. 99-793, eff. 8-12-16.)

(40 ILCS 5/6-192) (from Ch. 108 1/2, par. 6-192)
Sec. 6-192. Moneys which may be held on deposit. To pay annuities and benefits, the board may at all times keep uninvested a sum not in excess of the amount required for such payments which become due and payable within the following 90 days. Such sum or any part thereof, shall be kept on deposit in any bank or savings and loan association authorized to do business in this State. The amount which the board may deposit in any such bank or savings and loan association, however, shall not exceed 25% of the paid up capital and surplus of the bank or savings and loan association.
No bank or savings and loan association shall receive investment funds as permitted by this Section, unless it has complied with the requirements, other than the maximum deposit requirement, established pursuant to Section 6 of "An Act relating to certain investments of public funds by public agencies", approved July 23, 1943, as now or hereafter amended.
(Source: P.A. 83-541.)

(40 ILCS 5/6-193) (from Ch. 108 1/2, par. 6-193)
Sec. 6-193. Accounting. An adequate system of accounts and records shall be established to give effect to the requirements of this Article, and shall be maintained in accordance with generally accepted accounting principles. The reserves designated in Sections 6-194 to 6-205, inclusive, shall be maintained.
(Source: P.A. 86-273.)

(40 ILCS 5/6-194) (from Ch. 108 1/2, par. 6-194)
Sec. 6-194. Expense reserve.
Amounts contributed by the city for cost of administration shall be credited to this reserve. All expenses of administration shall be charged to this reserve.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/6-195) (from Ch. 108 1/2, par. 6-195)
Sec. 6-195. City contribution reserve. All amounts which the city contributes for age and service annuity, widow's and supplemental annuity, except those contributed in lieu of deductions from salary of any fireman who receives duty disability benefit, and all amounts transferred to this reserve from the investment and interest reserve shall be credited to this reserve.
An individual account shall be kept in this reserve for each employee and for each widow for which the city shall contribute for supplemental annuity to which city contributions and interest shall be credited.
At least once each year, and always before any transfer is made from this reserve to any other reserve, the credits shall be improved by interest.
When the annuity for a fireman or widow is fixed, and when supplemental annuity for a widow first becomes payable, the total amount in this reserve for the purpose of providing such annuity and required therefor shall be charged to this reserve and credited to the annuity payment reserve.
If there is to the credit of any fireman who withdraws from service before age 63, an amount in excess of that required to provide him age and service annuity, or in excess of that required to provide widow's annuity for his wife (either or both) such amount shall be retained in this reserve and improved by interest until the fireman becomes age 63 or dies, whichever event occurs first. Any such accumulated amount shall then be used in accordance with the provisions of this Article.
(Source: P.A. 81-1536.)

(40 ILCS 5/6-196) (from Ch. 108 1/2, par. 6-196)
Sec. 6-196. Salary deduction reserve. The following amounts shall be credited to this reserve: (1) Amounts deducted from salaries of firemen for age and service annuity and widow's annuity; (2) amounts contributed by the city for any such annuity purpose for any fireman who receives duty disability benefit, in lieu of deductions from his salary; and (3) amounts transferred to this reserve from the investment and interest reserve.
An individual account shall be kept for each fireman from whose salary any such amount is deducted. As such amounts are received, they shall be allocated and credited to the respective accounts of the firemen.
At least once each year, and always before any moneys shall be transferred to any other reserve, the sums credited shall be improved by interest.
When the annuity for a fireman or widow is fixed or granted, the total amount in this reserve for the purpose of the annuity and required therefor shall be charged thereto and credited to the annuity payment reserve.
Amounts resulting from salary deductions, and amounts resulting from contributions of the city for any fireman who receives duty disability benefit in lieu of deductions from his salary, that are to be refunded in accordance with the provisions of this Article, except those referred to in Section 6-197, shall be charged to this reserve.
(Source: P.A. 81-1536.)

(40 ILCS 5/6-197) (from Ch. 108 1/2, par. 6-197)
Sec. 6-197. Annuity payment reserve. The following amounts shall be credited to this reserve: (1) amounts transferred from the city contribution reserve and from the salary deduction reserve for the payment of annuities which have been fixed; (2) amounts deducted from the salary of a fireman after the amount of his age and service annuity has been fixed; and (3) amounts transferred to this reserve from the investment and interest reserve.
All age and service annuities and all widow's annuities shall be charged to this reserve. Any amount to be refunded on account of such annuities under Sections 6-143, 6-160 and 6-162 of this Article shall be charged to this reserve.
If a fireman whose annuity is fixed or granted withdraws from service and thereafter re-enters service before age 63, an amount determined in accordance with this Article shall be charged to this reserve and credited to him for age and service annuity in the city contribution and salary deduction reserves, respectively. Such amount shall be credited in said reserves in the ratio in which the respective amounts transferred from such reserves for age and service annuity for the fireman bear to each other at the time his annuity was fixed. If the wife of such fireman when he re-enters service was his wife when annuity for his wife was fixed, an amount to be determined as provided in this Article shall be transferred from this reserve and credited to the fireman for widow's annuity in the city contribution reserve and the salary deduction reserve, respectively. Such amount shall be credited in said reserves in the ratio in which the respective amounts transferred bear to each other at the time the annuity for the wife of the fireman was fixed.
If at the end of any year the balance in the Annuity Payment Reserve is in excess of the liabilities chargeable thereto by 15% thereof, the excess shall be transferred to the Investment and Interest Reserve, Ordinary Disability Benefit Reserve, Expense Reserve, Prior Service Annuity Reserve, or City Contribution Reserve in the order named, to remove any deficiency then existing in such reserves.
(Source: P.A. 81-1536.)

(40 ILCS 5/6-198) (from Ch. 108 1/2, par. 6-198)
Sec. 6-198. Prior service annuity reserve.
The following amounts shall be credited to this reserve: (1) All contributions of the city for prior service annuity and widow's prior service annuity; (2) all other contributions of the city to provide prior service annuities in accordance with this Article shall be credited to this reserve; and (3) all assets of any firemen's pension fund which were received by the board under "An Act to provide for a firemen's pension fund and to create a board of trustees to administer said fund in cities having a population exceeding two hundred thousand (200,000) inhabitants", filed June 14, 1917, as amended, in such city on the effective date, as provided in Section 10-9-53 of the Firemen's Annuity and Benefit Fund Act of the Illinois Municipal Code.
All prior service annuities and widow's prior service annuities payable under this Article and the "Firemen's Annuity and Benefit Fund Act of the Illinois Municipal Code", and all annuities, benefits and pensions which have been or shall be granted under said Act, filed June 14, 1917, as amended, and the requirements for term annuities, shall be charged to this reserve.
If at any time the balance in the investment and interest reserve is not sufficient to permit a transfer from that reserve to the annuity payment reserve of such amounts as are necessary according to the American Experience Table of Mortality and the Combined Annuity Table and applicable rates of interest, whichever table applies, to make the balance of the annuity payment reserve equal to the liabilities chargeable thereto (including among such liabilities, and in addition to all other liabilities of such reserve, the present values of all annuities entered upon, and of all annuities fixed and not entered upon to be charged to such reserve) any amount necessary for such purpose shall be transferred from this reserve to the investment and interest reserve.
(Source: Laws 1963, p. 2034.)

(40 ILCS 5/6-199) (from Ch. 108 1/2, par. 6-199)
Sec. 6-199. Child's annuity reserve.
Amounts contributed by the city for child's annuities shall be credited to this reserve and all such annuities shall be charged to it.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/6-200) (from Ch. 108 1/2, par. 6-200)
Sec. 6-200. Duty disability reserve.
Amounts contributed by the city for duty disability benefit, child's disability benefit, and compensation annuity shall be credited to this reserve, and all such benefits and annuities shall be charged to it.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/6-201) (from Ch. 108 1/2, par. 6-201)
Sec. 6-201. Ordinary disability reserve. Amounts contributed by the city, and all amounts deducted from the salaries of firemen for ordinary disability benefits shall be credited to this reserve, and all such benefits shall be charged to it.
(Source: P.A. 81-1536.)

(40 ILCS 5/6-202) (from Ch. 108 1/2, par. 6-202)
Sec. 6-202. Gift reserve. All money or property received by the board for any purposes of the fund under any law other than this law, or as gifts, grants, or bequests or in any manner other than as provided in this Article, shall be placed in this reserve and used for the purposes of the fund as the board decides; provided that, whenever any gift of moneys or other property is made to this reserve to be used for the benefit of any class of beneficiaries of this fund, such moneys or other property shall be used only for such specified purpose. The balance in this reserve shall be annually improved by interest at the rate realized by the Board on its investments in the previous year.
(Source: P.A. 86-273.)

(40 ILCS 5/6-203) (from Ch. 108 1/2, par. 6-203)
Sec. 6-203. Investment and interest reserve. All gains from investments and all interest earnings shall be credited to the investment and interest reserve. All losses from investments shall be charged to this reserve. From this reserve shall be transferred all amounts due in interest upon balances existing in the city contribution, salary deduction, prior service annuity, ordinary disability, and the gift reserves.
Such amounts as may be necessary, according to the American Experience Table of Mortality and interest at 4% per annum, or the Combined Annuity Mortality Table with 4% per annum as to the assets or liabilities to which either table may be applicable in accordance with this Article for the purpose of establishing a balance in the annuity payment reserve equal to the liabilities chargeable thereto (including among such liabilities and in addition to all other liabilities of such reserve the present values of all annuities entered upon, or fixed and not entered upon, to be charged to such reserve) shall be transferred to the annuity payment reserve at least once each year.
That portion of the annual investment earnings on the fund's invested assets as required by this Section shall be transferred from the investment and interest reserve to the Supplementary Payment Reserve.
Any balance in the investment and interest reserve shall be either charged or credited to the Prior Service Annuity Reserve depending on whether a deficiency or surplus exists in the investment and interest reserve.
(Source: P.A. 81-1536.)

(40 ILCS 5/6-204) (from Ch. 108 1/2, par. 6-204)
Sec. 6-204. Death benefit reserve. Amounts contributed by firemen and the city for ordinary death benefits shall be credited to this reserve and all such benefits shall be charged to this reserve. At the close of each fiscal year, interest at the rate of 3% per year shall be credited on the mean balance in this reserve.
(Source: P.A. 81-1536.)

(40 ILCS 5/6-205) (from Ch. 108 1/2, par. 6-205)
Sec. 6-205. Automatic increase reserve. Amounts contributed by firemen and the city to provide the 1 1/2% retirement annuity increments as provided in Section 6-164, together with interest allocations, shall be credited to this reserve, and all payments for annuity increments shall be charged to this reserve.
(Source: P.A. 81-1536.)

(40 ILCS 5/6-206) (from Ch. 108 1/2, par. 6-206)
Sec. 6-206. Deficiencies in reserves. If at any time the balance in the expense reserve, the prior service annuity reserve, the child's annuity reserve, the duty disability reserve, or the ordinary disability reserve (either one of these) is not sufficient to provide for expenses, annuities or benefits which are chargeable to such reserves, the remainder required shall be transferred from any or all of the following named reserves in the order stated: city contribution reserve, prior service annuity reserve, salary deduction reserve. When amounts in excess of that required to pay any expenses, annuities or benefits chargeable to the reserves to which such sums have been transferred shall be received into such reserves, such excess amounts shall be transferred to the reserves from which any such sums were taken until the full sum is returned to the reserves from which a transfer was made. Interest at 4% per annum upon any transfer and retransfer shall be credited to the investment and interest reserve.
(Source: P.A. 81-1536.)

(40 ILCS 5/6-207) (from Ch. 108 1/2, par. 6-207)
Sec. 6-207. Treasurer of fund.
The city treasurer of the city is ex officio, the treasurer and custodian of the fund and shall furnish the board a bond of such amount as it designates, which bond shall indemnify the board against any loss which may result from any action or failure to act on the part of such treasurer and custodian or any of his agents. All fees and charges incidental to the procuring and giving of the bond shall be paid by the board.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/6-208) (from Ch. 108 1/2, par. 6-208)
Sec. 6-208. Attorney.
The chief legal officer of the city is ex officio, the legal advisor of and attorney for the board. The detailed legal work necessary to the proper administration of the fund shall be performed by a licensed attorney employed and paid by the board. All legal opinions of the attorney so employed shall be submitted to the chief legal officer of the city before action shall be taken thereon by the board.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/6-209) (from Ch. 108 1/2, par. 6-209)
Sec. 6-209. In computing the service rendered by a fireman prior to the effective date, the following periods shall be counted, in addition to all periods during which he performed the duties of his position, as periods of service for annuity purposes only: All periods of (a) vacation, (b) leave of absence with whole or part pay, (c) leave of absence without pay which were necessary on account of disability, and (d) leave of absence during which he was engaged in the military or naval service of the United States of America. Service credit shall not be allowed for any period during which a fireman was in receipt of pension on account of disability from any pension fund superseded by this fund.
In computing the service rendered by a fireman on and after the effective date, the following periods shall be counted in addition to all periods during which he performed the duties of his position, as periods of service for annuity purposes only: All periods of (a) vacation, (b) leave of absence with whole or part pay, (c) leave of absence during which he was engaged in the military or naval service of the United States of America, (d) disability for which he receives any disability benefit, (e) disability for which he receives whole or part pay, (f) leave of absence, or other authorized relief from active duty, during which he served as president of The Firemen's Association of Chicago, provided that for all leaves of absence or other authorized relief under this item (f), including those beginning before the effective date of this amendatory Act of the 97th General Assembly, the fireman continues to remain in sworn status, subject to the professional standards of the public employer or those terms established in statute, (g) periods of suspension from duty not to exceed a total of one year during the total period of service of the fireman, and (h) a period of time not to exceed 23 days in 1980 in accordance with an agreement with the City on a settlement of strike; provided that the fireman elects to make contributions to the Fund for the various annuity and benefit purposes according to the provisions of this Article as though he were an active fireman, based upon the salary attached to the civil service rank held by him during such absence from duty, and if the fireman so elects, the city shall make the prescribed concurrent contributions for such annuity and benefit purposes as provided in this Article, all to the end that such fireman shall be entitled to receive the same annuities and benefits for which he would otherwise be eligible if he had continued as an active fireman during the periods of absence from duty.
In computing service on and after the effective date for ordinary disability benefit, all periods described in the preceding paragraph, except any period for which a fireman receives ordinary disability benefit, shall be counted as periods of service.
In computing service for any of the purposes of this Article, credit shall be given for any periods prior to January 9, 1997, during which an active fireman (or fire paramedic) who is a member of the General Assembly is on leave of absence or is otherwise authorized to be absent from duty to enable him to perform his legislative duties, notwithstanding any reduction in salary for such periods and notwithstanding that the contributions paid by the fireman were based on such reduced salary rather than the full amount of salary attached to his civil service rank.
In computing service for any of the purposes of this Article, no credit shall be given for any period during which a fireman was not rendering active service because of his discharge from the service, unless proceedings to test the legality of the discharge are filed in a court of competent jurisdiction within one year from the date of discharge and a final judgment is entered therein declaring the discharge illegal.
No overtime or extra service shall be included in computing service of a fireman and not more than one year or a proper fractional part thereof of service shall be allowed for service rendered during any calendar year.
(Source: P.A. 97-651, eff. 1-5-12.)

(40 ILCS 5/6-210) (from Ch. 108 1/2, par. 6-210)
Sec. 6-210. Credit allowed for service in police department. Service rendered by a fireman, as a regularly appointed and sworn policeman of the city shall be included, for the purposes of this Article, as if such service were rendered as a fireman of the city. Salary received by a fireman for any such service as a policeman shall be considered, for the purposes of this Article, as salary received as a fireman. Any annuity payable to a fireman under this Article shall be reduced by any pension or annuity payable to him from any policemen's annuity and benefit fund in operation in the city, and any member entering service after January 1, 2011 shall not be given service credit in this fund for any period of time in which the member is in receipt of retirement benefits from any annuity and benefit fund in operation in the city.
Any policeman who becomes a fireman, subsequent to July 1, 1935, may contribute to the fund an amount equal to the sum which would have accumulated to his credit from deductions from salary for annuity purposes if he had been contributing to the fund such sums as he contributed for annuity purposes to the policemen's annuity and benefit fund, and no credit for periods of service rendered by him in the police department shall be allowed, under this Article, except as to such periods for which he made contributions to the policemen's annuity and benefit fund, provided he has made the payments required by this Article.
(Source: P.A. 96-1466, eff. 8-20-10.)

(40 ILCS 5/6-210.1) (from Ch. 108 1/2, par. 6-210.1)
Sec. 6-210.1. Credit for former employment with the fire department.
(a) Any fireman who (1) accumulated service credit in the Article 8 fund for service as an employee of the Chicago Fire Department and (2) has terminated that Article 8 service credit and received a refund of contributions therefor, may establish service credit in this Fund for all or any part of that period of service under the Article 8 fund by making written application to the Board by January 1, 2010 and paying to this Fund (i) employee contributions based upon the actual salary received and the rates in effect for members of this Fund at the time of such service, plus (ii) the difference between the amount of employer contributions transferred to the Fund under Section 8-172.1 and the amounts equal to the employer's normal cost of contributions had such contributions been made at the rates in effect for members of this Fund at the time of such service, plus (iii) interest thereon calculated as follows:
(1) For applications received by the Board before

July 14, 1995, interest shall be calculated on the amount of employee contributions determined under item (i) above, at the rate of 4% per annum, compounded annually, from the date of termination of such service to the date of payment.

(2) For applications received by the Board on or

after July 14, 1995 but before the effective date of this amendatory Act of the 96th General Assembly, interest shall be calculated on the amount of employee contributions determined under item (i) above, at the rate of 4% per annum, compounded annually, from the first date of the period for which credit is being established under this subsection (a) to the date of payment.

(3) For applications received by the Board on or

after the effective date of this amendatory Act of the 96th General Assembly, interest shall be calculated on the amount of contributions determined under items (i) and (ii) of this subsection (a), at the actuarially assumed rate for each year, compounded annually, from the first date of the period for which credit is being established under this subsection (a) to the date of payment.

A fireman who (1) retired on or after January 16, 2004 and on or before the effective date of this amendatory Act of the 93rd General Assembly and (2) files an application to establish service credit under this subsection (a) before January 1, 2005, shall have his or her pension recalculated prospectively to include the service credit established under this subsection (a).
(b) A fireman who, at any time during the period 1970 through 1983, was an employee of the Chicago Fire Department but did not participate in any pension fund subject to this Code with respect to that employment may establish service credit in this Fund for all or any part of that employment by making written application to the Board by January 1, 2010 and paying to this Fund (i) employee contributions based upon the actual salary received and the rates in effect for members of this Fund at the time of that employment, plus (ii) the amounts equal to the employer's normal cost of contributions had such contributions been made at the rates in effect for members of this Fund at the time of that employment, plus (iii) interest thereon calculated at the actuarially assumed rate, compounded annually, from the first date of the employment for which credit is being established under this subsection (b) to the date of payment.
(c) (Blank).
(d) Employer contributions shall be transferred as provided in Sections 6-210.2 and 8-172.1. The employer shall not be responsible for making any additional employer contributions for any credit established under this Section.
(Source: P.A. 96-727, eff. 8-25-09.)

(40 ILCS 5/6-210.2)
Sec. 6-210.2. City contributions for paramedics. Municipality credits computed and credited under Article 8 for all firemen who (1) accumulated service credit in the Article 8 fund for service as a paramedic, (2) have terminated that Article 8 service credit and received a refund of contributions, and (3) are participants in this Article 6 fund on the effective date of this amendatory Act of the 96th General Assembly shall be transferred by the Article 8 fund to this Fund, together with interest at the actuarially assumed rate, compounded annually, to the date of the transfer, as provided in Section 8-172.1 of this Code. These city contributions shall be credited to the individual fireman only if he or she pays for prior service as a paramedic in full to this Fund.
(Source: P.A. 96-727, eff. 8-25-09.)

(40 ILCS 5/6-210.3)
Sec. 6-210.3. Payments and rollovers.
(a) The Board may adopt rules prescribing the manner of repaying refunds and purchasing any other credits permitted under this Article. The rules may prescribe the manner of calculating interest when payments or repayments are made in installments.
(b) Rollover contributions from other retirement plans qualified under the Internal Revenue Code of 1986 may be used to purchase any optional credit or repay any refund permitted under this Article.
(Source: P.A. 93-654, eff. 1-16-04.)

(40 ILCS 5/6-210.4)
Sec. 6-210.4. Creditable service for pre-employment military service. An active fireman may establish a maximum of 24 months of additional service credit attributed to service in the armed forces of the United States that was served prior to employment by the city as a firefighter by applying in writing to the fund and, after substantiation of any such requested service, making contributions to the fund equal to (i) the employee contributions that would have been required had the service been rendered as a member, plus (ii) an amount determined by the fund to be equal to the employer's normal cost of the benefits accrued for that military service, plus (iii) interest at the actuarially assumed rate provided in the Fund's most recent annual actuarial valuation, compounded annually from the first date of membership in the fund to the date of payment on items (i) and (ii).
This Section applies only to firemen in service on or after its effective date.
(Source: P.A. 96-260, eff. 8-11-09.)

(40 ILCS 5/6-211) (from Ch. 108 1/2, par. 6-211)
Sec. 6-211. Permanent and temporary positions; exempt positions above career service rank.
(a) Except as specified in subsection (b), no annuity, pension or other benefit shall be paid to a fireman or widow, under this Article, based upon any salary paid by virtue of a temporary appointment, and all contributions, annuities and benefits shall be related to the salary which attaches to the permanent position of the fireman.
Any fireman temporarily serving in a position or rank other than that to which he has received permanent appointment shall be considered, while so serving, as though he were in his permanent position or rank, except that no increase in any pension, annuity or other benefit hereunder shall accrue to him by virtue of any service performed by him subsequent to attaining the compulsory retirement age provided by law or ordinance.
This Section does not apply to any person certified to the fire department by the civil service commission of the city, during the period of probationary service.
A fireman who holds a position at the will of the Fire Commissioner or other appointing authority, whether or not such position is an "exempt" position, shall be deemed to hold a temporary position.
(b) Beginning on the effective date of this amendatory Act of the 93rd General Assembly, for service in an exempt position above career service rank, employee contributions shall be based on the actual full salary attached to the exempt rank position held by the fireman.
For service in an exempt position above career service rank, benefit computations under this Article shall be based on the actual full salary attached to the exempt rank position held by the fireman if and only if:
(1) employee contributions have been paid on the

actual full salary attached to the exempt rank position held by the fireman for all service on or after January 1, 1994 in an exempt position above career service rank;

(2) the fireman has held one or more exempt positions

for at least 5 consecutive years (or, in the case of a fireman who retired due to attainment of compulsory retirement age before December 1, 2003, held one or more exempt positions for a consecutive period of at least 3 years and 9 months and made the payment required under subsection (c) for a period of at least 5 years) and has held the rank of battalion chief or field officer for at least 5 years (at least 3 years and 9 months in the case of a fireman who retired due to attainment of compulsory retirement age before December 1, 2003) during the exempt period; and

(3) the fireman was born before 1955.
(c) For service prior to the effective date of this amendatory Act of the 93rd General Assembly in an exempt position above career service rank for which contributions have been paid only on the salary attached to the fireman's permanent career service rank, a fireman may make the contributions required under subsection (b) by paying to the Fund before the later of the date of retirement or 6 months after the effective date of this amendatory Act, but in no event later than July 1, 2005, an amount equal to the difference between the employee contributions actually made for that service and the employee contributions that would have been made based on the actual full salary attached to the exempt rank position held by the fireman on or after January 1, 1994, plus interest thereon at the rate of 4% per year, compounded annually, from the date of the service to the date of payment (or to the date of retirement if retirement is before the effective date of this amendatory Act). In the case of a fireman who retired in an exempt rank position after January 1, 1994 and before January 1, 1999 and in the case of a fireman who retired due to attaining compulsory retirement age before December 1, 2003, the payment under this subsection (c) shall be for a period of at least 5 years.
If a fireman dies while eligible to make the contributions required under subsection (b) but before the contributions are paid, the fireman's widow may elect to make the contributions.
(d) Subsection (e) of Section 6-111 and the changes made to this Section by this amendatory Act of the 93rd General Assembly apply to a fireman who retires (or becomes disabled) on or after January 1, 1994. In the case of a benefit payable on the effective date of this amendatory Act, the resulting increase in benefit shall begin to accrue with the first benefit payment period commencing after the required contributions are paid.
(e) If a fireman or his survivors do not qualify to have benefits computed on the full amount of salary received for service in an exempt position as provided in subsection (b), benefits shall be computed on the basis of the salary attached to the permanent career service rank, and a refund of any employee contributions paid on the difference between the actual salary and the salary attached to the permanent career service rank shall be payable to the fireman upon termination of service, or to the fireman's widow or estate upon the fireman's death.
(f) The tax levy computed under Section 6-165 shall be based on employee contributions, including the payments of employee contributions under subsections (a), (b), and (c) of this Section 6-211.
(g) The city shall pay to the Fund on an annual basis, in addition to the usual city contributions, an amount at least equal to the sum of (1) the increase in normal cost resulting from subsection (e) of Section 6-111 and the changes made to this Section by this amendatory Act of the 93rd General Assembly, plus (2) amortization (over a period of 30 years from the effective date of this amendatory Act) of the initial unfunded liability resulting from subsection (e) of Section 6-111 and the changes made to this Section by this amendatory Act of the 93rd General Assembly. The payment required under this subsection shall be no less than $400,000 per year. Payment shall begin with the first calendar year commencing after the effective date of this amendatory Act and shall be in addition to the tax levy otherwise calculated under Section 6-165. The city may increase that tax levy by the amount of the payment required under this subsection, or it may utilize any funds appropriated for this purpose.
(Source: P.A. 93-654, eff. 1-16-04.)

(40 ILCS 5/6-212) (from Ch. 108 1/2, par. 6-212)
Sec. 6-212. Firemen in territory annexed to city.
Whenever any territory is annexed to a city, any person then regularly employed as a paid fireman in the annexed territory, who is employed as a fireman by the city on the date of annexation, shall automatically come under the provisions of this Article. Service as a fireman rendered in such territory shall be considered, for the purposes of this Article, as service rendered in such city.
Any such fireman shall be treated, as of the date when such annexation shall come into effect, in the manner specified in this Article concerning present employees or future entrants of the city on the date upon which this Article shall come into force and effect in such city.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/6-213) (from Ch. 108 1/2, par. 6-213)
Sec. 6-213. Annuities, etc., exempt. All pensions, annuities, refunds and disability benefits granted under this Article and every portion thereof, are exempt from attachment or garnishment process and shall not be seized, taken, subjected to, detained, or levied upon by virtue of any judgment or any process or proceeding whatsoever entered or issued by or out of any court in this State, for the payment and satisfaction in whole or in part of any debt, damage, claim, demand, or judgment against any pensioner, annuitant, applicant for a refund or other beneficiary hereunder.
No pensioner, annuitant, applicant for a refund, disability beneficiary or other beneficiary has a right to transfer or assign his or her pension, annuity, refund or disability benefit or any part thereof by mortgage or otherwise, except that an annuitant or disability beneficiary may direct in writing that a monthly payment be made to such association or organization with which he or his widow may be affiliated by virtue of his fire service, or for hospitalization insurance purposes.
An annuitant may execute under oath a written waiver of his right to receive all or any part of his annuity. The waiver shall take effect upon being filed with the board and shall be irrevocable. The annuity shall thereupon be permanently reduced by the amount waived.
The board, in its discretion, however, may pay to the wife of any above stated person, such proportion of her husband's annuity, pension, refund or disability benefit as a court may order, or such an amount as the board may consider necessary for her support or for the support of herself and the children, in the event of his failure to provide such support. The board may also retain out of any future annuity, pension, refund or disability benefit payment such amount or amounts, as it may in its discretion set for the purpose of repayment into this fund of any moneys paid to such person through misrepresentation, fraud or error. Any action herein provided to be taken by the board shall, when taken, release the board and the fund from any liability for any moneys retained or paid out as herein provided.
Whenever any annuity, pension, refund or disability benefit is payable to a minor or to a person adjudged to be under legal disability, the board in its discretion when to the apparent interest of such minor or person under legal disability may waive guardianship proceedings and pay such money to the person providing for or caring for such minor and to the wife, parent or blood relative providing or caring for such person under legal disability.
Whenever a pensioner, annuitant, applicant for refund or disability beneficiary disappears or his whereabouts are unknown and it cannot be ascertained whether or not he is living, there shall be paid to his wife under this section the amount which would be payable to her in the event her fireman husband had died on the date of his disappearance. In the event of his subsequent return, or upon satisfactory proof of his being alive, the amount theretofore paid to his wife shall be charged against any moneys payable to him under any of the provisions of this Article as though such payment to his wife had been an allowance to her out of the moneys payable to him as such pensioner, annuitant, applicant for refund or disability beneficiary.
(Source: P.A. 87-1265.)

(40 ILCS 5/6-214) (from Ch. 108 1/2, par. 6-214)
Sec. 6-214. No compensation.
A member of a board of trustees of an annuity and benefit fund provided for in this Article shall not receive any moneys from a pension fund as salary for service performed as a member or employee of such board.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/6-215) (from Ch. 108 1/2, par. 6-215)
Sec. 6-215. No commissions on investments.
No member of the board of trustees and no person officially connected with the board, either as an employee, or as legal advisor thereof, or as a custodian of the fund, shall receive any commissions on account of any investment made by the board, or act as the agent of any other person concerning any such investment.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/6-216) (from Ch. 108 1/2, par. 6-216)
Sec. 6-216. Facilities for board meetings.
Suitable rooms for office and meetings of the board of trustees of an annuity and benefit fund provided for in this Article shall be provided by the mayor of the city.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/6-217) (from Ch. 108 1/2, par. 6-217)
Sec. 6-217. Age stated in employment application to be conclusive.
For any fireman, as defined in this Article, who has filed an application for appointment as a member of the fire department of the city, the age therein stated shall be conclusive evidence of his age for the purposes of this Article.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/6-218) (from Ch. 108 1/2, par. 6-218)
Sec. 6-218. Duties of city officers. It shall be the duty of the proper officers of the city to:
(a) Deduct the sums required by this Article from the salaries of firemen, as defined in this Article, and pay such sums to the board of the fund in such manner as the board specifies;
(b) On the first day of each month, notify the board of the employment of any new firemen, and of all discharges, resignations, and suspensions from the service, deaths, and changes in salary which have occurred during the preceding month, and the dates when any such events occurred;
(c) Transmit to the board, in such form and at such time as the board specifies, all information requested by the board concerning the service, age, salary, residence, marital status, wife or widow, children, parents, physical condition, mental condition, and death of any firemen employed by the city; in particular, information concerning service rendered by any such firemen prior to the effective date set forth in this Article.
(d) Convey to the board all information required by the board concerning each newly appointed or reappointed fireman immediately after such appointment or reappointment;
(e) Certify to the board, as of some day in each year to be fixed by the board, the name of each fireman to whom this Article applies;
(f) Keep such records concerning firemen as the board may reasonably require and may specify.
All such duties shall be performed by the city officers without cost to the fund.
(Source: P.A. 81-1536.)

(40 ILCS 5/6-219) (from Ch. 108 1/2, par. 6-219)
Sec. 6-219. Duty to comply with article.
It shall be the duty of all officers, officials, and employees of such city to perform any and all acts required to carry out the intent and purposes of this Article.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/6-220) (from Ch. 108 1/2, par. 6-220)
Sec. 6-220. Examination and report by director of insurance. The Director of Insurance biennially shall make a thorough examination of the fund provided for in this Article. He or she shall report the results thereof with such recommendations as he or she deems proper to the Governor for transmittal to the General Assembly and send a copy to the board and to the city council of the city. The city council shall file such report and recommendations in the official record of its proceedings.
The requirement for reporting to the General Assembly shall be satisfied by filing copies of the report with the Speaker, the Minority Leader and the Clerk of the House of Representatives and the President, the Minority Leader and the Secretary of the Senate and the Legislative Research Unit, as required by Section 3.1 of "An Act to revise the law in relation to the General Assembly", approved February 25, 1874, as amended, and filing such additional copies with the State Government Report Distribution Center for the General Assembly as is required under paragraph (t) of Section 7 of the State Library Act.
(Source: P.A. 84-1438.)

(40 ILCS 5/6-221) (from Ch. 108 1/2, par. 6-221)
Sec. 6-221. Felony conviction. None of the benefits provided in this Article shall be paid to any person who is convicted of any felony relating to or arising out of or in connection with his service as a fireman.
None of the benefits provided for in this Article shall be paid to any person who otherwise would receive a survivor benefit who is convicted of any felony relating to or arising out of or in connection with the service of the fireman from whom the benefit results.
This Section shall not operate to impair any contract or vested right heretofore acquired under any law or laws continued in this Article, nor to preclude the right to a refund, and for the changes under this amendatory Act of the 100th General Assembly, shall not impair any contract or vested right acquired by a survivor prior to the effective date of this amendatory Act of the 100th General Assembly.
All future entrants after July 11, 1955 shall be deemed to have consented to the provisions of this section as a condition of coverage, and all participants entering service subsequent to the effective date of this amendatory Act of the 100th General Assembly shall be deemed to have consented to the provisions of this amendatory Act as a condition of participation.
(Source: P.A. 100-334, eff. 8-25-17.)

(40 ILCS 5/6-222) (from Ch. 108 1/2, par. 6-222)
Sec. 6-222. Administrative review.
(a) The provisions of the Administrative Review Law, and all amendments and modifications thereof and the rules adopted pursuant thereto shall apply to and govern all proceedings for the judicial review of final administrative decisions of the retirement board hereunder. The term "administrative decision" is as defined in Section 3-101 of the Code of Civil Procedure.
(b) If any fireman whose application for either a duty disability benefit under Section 6-151 or for an occupational disease disability benefit under Section 6-151.1 has been denied by the Retirement Board brings an action for administrative review challenging the denial of disability benefits and the fireman prevails in the action in administrative review, then the prevailing fireman shall be entitled to recover from the Fund court costs and litigation expenses, including reasonable attorney's fees, as part of the costs of the action.
(Source: P.A. 93-654, eff. 1-16-04.)

(40 ILCS 5/6-223) (from Ch. 108 1/2, par. 6-223)
Sec. 6-223. General provisions and savings clause.
The provisions of Article 1 and Article 23 of this Code apply to this Article as though such provisions were fully set forth in this Article as a part thereof.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/6-224) (from Ch. 108 1/2, par. 6-224)
Sec. 6-224. (a) Any active member of the General Assembly Retirement System may apply for transfer of his credits and creditable service accumulated under this Fund to the General Assembly System. Such credits and creditable service shall be transferred forthwith. Payment by this Fund to the General Assembly Retirement System shall be made at the same time and shall consist of:
(1) the amounts accumulated to the credit of the applicant, including interest, on the books of the Fund on the date of transfer, but excluding any additional or optional credits, which credits shall be refunded to the applicant; and
(2) municipality credits computed and credited under this Article including interest, on the books of the Fund on the date the member terminated service under the Fund. Participation in this Fund as to any credits transferred under this Section shall terminate on the date of transfer.
(b) An active member of the General Assembly may reinstate service and service credits terminated upon receipt of a separation benefit, by payment to the Fund of the amount of the separation benefit plus interest thereon to the date of payment.
(Source: P.A. 81-1128.)

(40 ILCS 5/6-225) (from Ch. 108 1/2, par. 6-225)
Sec. 6-225. (a) Persons otherwise required or eligible to participate in the Fund who elect to continue participation in the General Assembly System under Section 2-117.1 may not participate in the Fund for the duration of such continued participation under Section 2-117.1.
(b) Upon terminating such continued participation, a person may transfer credits and creditable service accumulated under Section 2-117.1 to this Fund, upon payment to the Fund of (1) the amount by which the employer and employee contributions that would have been required if he had participated in this Fund during the period for which credit under Section 2-117.1 is being transferred, plus interest, exceeds the amounts actually transferred under that Section to the Fund, plus (2) interest thereon at 6% per annum compounded annually from the date of such participation to the date of payment.
(Source: P.A. 82-342.)

(40 ILCS 5/6-226) (from Ch. 108 1/2, par. 6-226)
Sec. 6-226. Transfer of creditable service to Article 8, 9 or 13 fund.
(a) Any city officer as defined in Section 8-243.2 of this Code, any county officer elected by vote of the people who is a participant in the pension fund established under Article 9 of this Code, and any elected sanitary district commissioner who is a participant in a pension fund established under Article 13 of this Code, may apply for transfer of his credits and creditable service accumulated in this Fund to such Article 8, 9 or 13 fund. Such creditable service shall be transferred forthwith. Payment by this Fund to the Article 8, 9 or 13 fund shall be made at the same time and shall consist of:
(1) the amounts accumulated to the credit of the

applicant, including interest, on the books of the Fund on the date of transfer, but excluding any additional or optional credits, which credits shall be refunded to the applicant; and

(2) municipality credits computed and credited under

this Article, including interest, on the books of the Fund on the date the member terminated service under the Fund.

Participation in this Fund as to any credits transferred under this Section shall terminate on the date of transfer.
(b) Any such elected city officer, county officer or sanitary district commissioner may reinstate credits and creditable service terminated upon receipt of a separation benefit, by payment to the Fund of the amount of the separation benefit plus interest thereon to the date of payment.
(Source: P.A. 85-964; 86-1488.)

(40 ILCS 5/6-227)
Sec. 6-227. Transfer of creditable service from Article 4. Until 6 months after the effective date of this amendatory Act of the 100th General Assembly, any active member of the Firemen's Annuity and Benefit Fund of Chicago may transfer to the Fund up to a total of 10 years of creditable service accumulated under Article 4 of this Code upon payment to the Fund within 5 years after the date of application of an amount equal to the difference between the amount of employee and employer contributions transferred to the Fund under Section 4-108.6 and the amounts determined by the Fund in accordance with this Section, plus interest on that difference at the actuarially assumed rate, compounded annually, from the date of service to the date of payment.
The Fund must determine the fireman's payment required to establish creditable service under this Section by taking into account the appropriate actuarial assumptions, including without limitation the fireman's service, age, and salary history; the level of funding of the Fund; and any other factors that the Fund determines to be relevant. For this purpose, the fireman's required payment should result in no significant increase to the Fund's unfunded actuarial accrued liability determined as of the most recent actuarial valuation, based on the same assumptions and methods used to develop and report the Fund's actuarial accrued liability and actuarial value of assets under Statement No. 25 of Governmental Accounting Standards Board or any subsequent applicable Statement.
(Source: P.A. 100-544, eff. 11-8-17.)

(40 ILCS 5/6-228)
Sec. 6-228. Action by Fund against third party; subrogation. In those cases where the injury or death for which a disability or death benefit is payable under this Article was caused under circumstances creating a legal liability on the part of some person or entity (hereinafter "third party") to pay damages to the fireman, legal proceedings may be taken against such third party to recover damages notwithstanding the Fund's payment of or liability to pay disability or death benefits under this Article. In such case, however, if the action against such third party is brought by the injured fireman or his personal representative and judgment is obtained and paid, or settlement is made with such third party, either with or without suit, from the amount received by such fireman or personal representative, then there shall be paid to the Fund the amount of money representing the death or disability benefits paid or to be paid to the disabled fireman pursuant to the provisions of this Article. In all circumstances where the action against a third party is brought by the disabled fireman or his personal representative, the Fund shall have a claim or lien upon any recovery, by judgment or settlement, out of which the disabled fireman or his personal representative might be compensated from such third party. The Fund may satisfy or enforce any such claim or lien only from that portion of a recovery that has been, or can be, allocated or attributed to past and future lost salary, which recovery is by judgment or settlement. The Fund's claim or lien shall not be satisfied or enforced from that portion of a recovery that has been, or can be, allocated or attributed to medical care and treatment, pain and suffering, loss of consortium, and attorney's fees and costs.
Where action is brought by the disabled fireman or his personal representative they shall forthwith notify the Fund, by personal service or registered mail, of such fact and of the name of the court where such suit is brought, filing proof of such notice in such action. The Fund may, at any time thereafter, intervene in such action upon its own motion. Therefore, no release or settlement of claim for damages by reason of injury to the disabled fireman, and no satisfaction of judgment in such proceedings, shall be valid without the written consent of the Board of Trustees authorized by this Code to administer the Fund created under this Article, except that such consent shall be provided expeditiously following a settlement or judgment.
In the event the disabled fireman or his personal representative has not instituted an action against a third party at a time when only 3 months remain before such action would thereafter be barred by law, the Fund may, in its own name or in the name of the personal representative, commence a proceeding against such third party seeking the recovery of all damages on account of injuries caused to the fireman. From any amount so recovered, the Fund shall pay to the personal representative of such disabled fireman all sums collected from such third party by judgment or otherwise in excess of the amount of disability or death benefits paid or to be paid under this Article to the disabled fireman or his personal representative, and such costs, attorney's fees, and reasonable expenses as may be incurred by the Fund in making the collection or in enforcing such liability. The Fund's recovery, shall be satisfied only from that portion of a recovery that has been, or can be, allocated or attributed to past and future lost salary, which recovery is by judgment or settlement. The Fund's recovery shall not be satisfied from that portion of the recovery that has been or can be allocated or attributed to medical care and treatment, pain and suffering, loss of consortium, and attorney's fees and costs.
Additionally, with respect to any right of subrogation asserted by the Fund under this Section, the Fund, in the exercise of discretion, may determine what amount from past or future salary shall be appropriate under the circumstances to collect from the recovery obtained on behalf of the disabled fireman.
(Source: P.A. 96-727, eff. 8-25-09.)

(40 ILCS 5/6-229)
Sec. 6-229. Provisions applicable to new hires; Tier 2.
(a) Notwithstanding any other provision of this Article, the provisions of this Section apply to a person who first becomes a fireman under this Article on or after January 1, 2011, and to certain qualified survivors of such a fireman. Such persons, and the benefits and restrictions that apply specifically to them under this Article, may be referred to as "Tier 2".
(b) A fireman who has withdrawn from service, has attained age 50 or more, and has 10 or more years of service in that capacity shall be entitled, upon proper application being received by the Fund, to receive a Tier 2 monthly retirement annuity for his service as a fireman. The Tier 2 monthly retirement annuity shall be computed by multiplying 2.5% for each year of such service by his or her final average salary, subject to an annuity reduction factor of one-half of 1% for each month that the fireman's age at retirement is under age 55. The Tier 2 monthly retirement annuity is in lieu of any age and service annuity or other form of retirement annuity under this Article.
The maximum retirement annuity under this subsection (b) shall be 75% of final average salary.
For the purposes of this subsection (b), "final average salary" means the average monthly salary obtained by dividing the total salary of the fireman during the 96 consecutive months of service within the last 120 months of service in which the total salary was the highest by the number of months of service in that period.
Beginning on January 1, 2011, for all purposes under this Code (including without limitation the calculation of benefits and employee contributions), the annual salary based on the plan year of a member or participant to whom this Section applies shall not exceed $106,800; however, that amount shall annually thereafter be increased by the lesser of (i) 3% of that amount, including all previous adjustments, or (ii) one-half the annual unadjusted percentage increase (but not less than zero) in the consumer price index-u for the 12 months ending with the September preceding each November 1, including all previous adjustments.
(b-5) For the purposes of this Section, "consumer price index-u" means the index published by the Bureau of Labor Statistics of the United States Department of Labor that measures the average change in prices of goods and services purchased by all urban consumers, United States city average, all items, 1982-84 = 100. The new amount resulting from each annual adjustment shall be determined by the Public Pension Division of the Department of Insurance and made available to the boards of the retirement systems and pension funds by November 1 of each year.
(c) Notwithstanding any other provision of this Article, for a person who first becomes a fireman under this Article on or after January 1, 2011, eligibility for and the amount of the annuity to which the qualified surviving spouse, children, and parents of the fireman are entitled under this subsection (c) shall be determined as follows:
(1) The surviving spouse of a deceased fireman to

whom this Section applies shall be deemed qualified to receive a Tier 2 surviving spouse's annuity under this paragraph (1) if: (i) the deceased fireman meets the requirements specified under subdivision (A), (B), (C), or (D) of this paragraph (1); and (ii) the surviving spouse would not otherwise be excluded from receiving a widow's annuity under the eligibility requirements for a widow's annuity set forth in Section 6-142. The Tier 2 surviving spouse's annuity is in lieu of the widow's annuity determined under any other Section of this Article and is subject to the requirements of Section 6-143.2.

As used in this subsection (c), "earned pension"

means a Tier 2 monthly retirement annuity determined under subsection (b) of this Section, including any increases the fireman had received pursuant to Section 6-164.

(A) If the deceased fireman was receiving an

earned pension at the date of his or her death, the Tier 2 surviving spouse's annuity under this paragraph (1) shall be in the amount of 66 2/3% of the fireman's earned pension at the date of death.

(B) If the deceased fireman was not receiving an

earned pension but had at least 10 years of service at the time of death, the Tier 2 surviving spouse's annuity under this paragraph (1) shall be the greater of: (i) 30% of the salary attached to the rank of first class firefighter in the classified career service at the time of the fireman's death; or (ii) 66 2/3% of the Tier 2 monthly retirement annuity that the deceased fireman would have been eligible to receive under subsection (b) of this Section, based upon the actual service accrued through the day before the fireman's death, but determined as though the fireman was at least age 55 on the day before his or her death and retired on that day.

(C) If the deceased fireman was an active fireman

with at least 1 1/2 but less than 10 years of service at the time of death, the Tier 2 surviving spouse's annuity under this paragraph (1) shall be in the amount of 30% of the salary attached to the rank of first class firefighter in the classified career service at the time of the fireman's death.

(D) Notwithstanding subdivisions (A), (B), and

(C) of this paragraph (1), if the performance of an act or acts of duty results directly in the death of a fireman subject to this Section, or prevents him from subsequently resuming active service in the fire department, then a surviving spouse who would otherwise meet the eligibility requirements for a death in the line of duty widow's annuity granted under Section 6-140 shall be deemed to be qualified for a Tier 2 surviving spouse's annuity under this subdivision (D); except that no such annuity shall be paid to the surviving spouse of a fireman who dies while in receipt of disability benefits when the fireman's death was caused by an intervening illness or injury unrelated to the illness or injury that had prevented him from subsequently resuming active service in the fire department. The Tier 2 surviving spouse's annuity calculated under this subdivision (D) shall be in lieu of, but in the same amount and paid in the same manner as, the widow's annuity provided under Section 6-140; except that the salary used for computing a Tier 2 surviving spouse's annuity under this subdivision (D) shall be subject to the Tier 2 salary cap provided under subsection (b) of this Section.

(E) Notwithstanding any other provision of this

Article, the monthly Tier 2 surviving spouse's annuity under subdivision (A) or (B) of this paragraph (1) shall be increased on the January 1 next occurring after (i) attainment of age 60 by the recipient of the Tier 2 surviving spouse's annuity or (ii) the first anniversary of the Tier 2 surviving spouse's annuity start date, whichever is later, and on each January 1 thereafter, by 3% or one-half the annual unadjusted percentage increase in the consumer price index-u for the 12 months ending with September preceding each November 1, whichever is less, of the originally granted Tier 2 surviving spouse's annuity. If the annual unadjusted percentage change in the consumer price index-u for a 12-month period ending in September is zero or, when compared with the preceding period, decreases, then the annuity shall not be increased.

(F) Notwithstanding the other provisions of this

paragraph (1), for a qualified surviving spouse who is entitled to a Tier 2 surviving spouse's annuity under subdivision (A), (B), (C), or (D) of this paragraph (1), that Tier 2 surviving spouse's annuity shall not be less than the amount of the minimum widow's annuity established from time to time under Section 6-128.4.

(2) Surviving children of a deceased fireman subject

to this Section who would otherwise meet the eligibility requirements for a child's annuity set forth in Sections 6-147 and 6-148 shall be deemed qualified to receive a Tier 2 child's annuity under this subsection (c), which shall be in lieu of, but in the same amount and paid in the same manner as, the child's annuity provided under those Sections; except that any salary used for computing a Tier 2 child's annuity shall be subject to the Tier 2 salary cap provided under subsection (b) of this Section. For purposes of determining any pro rata reduction in child's annuities under this subsection (c), references in Section 6-148 to the combined annuities of the family shall be deemed to refer to the combined Tier 2 surviving spouse's annuity, if any, and the Tier 2 child's annuities payable under this subsection (c).

(3) Surviving parents of a deceased fireman subject

to this Section who would otherwise meet the eligibility requirements for a parent's annuity set forth in Section 6-149 shall be deemed qualified to receive a Tier 2 parent's annuity under this subsection (c), which shall be in lieu of, but in the same amount and paid in the same manner as, the parent's annuity provided under Section 6-149; except that any salary used for computing a Tier 2 parent's annuity shall be subject to the Tier 2 salary cap provided under subsection (b) of this Section. For the purposes of this Section, a reference to "annuity" in Section 6-149 includes: (i) in the context of a widow, a Tier 2 surviving spouse's annuity and (ii) in the context of a child, a Tier 2 child's annuity.

(d) The General Assembly finds and declares that the provisions of this Section, as enacted by Public Act 96-1495, require clarification relating to necessary eligibility standards and the manner of determining and paying the intended Tier 2 benefits and contributions in order to enable the Fund to unambiguously implement and administer benefits for Tier 2 members. The changes to this Section and the conforming changes to Sections 6-150, 6-158, 6-164 (except for the changes to subsection (a) of that Section), 6-166, and 6-167 made by this amendatory Act of the 99th General Assembly are enacted to clarify the provisions of this Section as enacted by Public Act 96-1495, and are hereby declared to represent and be consistent with the original and continuing intent of this Section and Public Act 96-1495.
(e) The changes to Sections 6-150, 6-158, 6-164 (except for the changes to subsection (a) of that Section), 6-166, and 6-167 made by this amendatory Act of the 99th General Assembly are intended to be retroactive to January 1, 2011 (the effective date of Public Act 96-1495) and, for the purposes of Section 1-103.1 of this Code, they apply without regard to whether the relevant fireman was in service on or after the effective date of this amendatory Act of the 99th General Assembly.
(Source: P.A. 99-905, eff. 11-29-16.)



Article 7 - Illinois Municipal Retirement Fund

(40 ILCS 5/Art. 7 heading)

(40 ILCS 5/7-101) (from Ch. 108 1/2, par. 7-101)
Sec. 7-101. Creation of fund.
A retirement and benefit fund to be known as the "Illinois Municipal Retirement Fund" is hereby created.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/7-102) (from Ch. 108 1/2, par. 7-102)
Sec. 7-102. Purpose. The purpose of this fund is to provide a sound and efficient system for the payment of annuities and other benefits, in addition to the annuities and benefits available, as herein provided, under the Federal Social Security Act, to certain officers and employees, and to their beneficiaries, of municipalities, as herein defined.
It is the mission of this Fund to efficiently and impartially develop, implement and administer programs that provide income protection to members and their beneficiaries on behalf of participating employers in a prudent manner.
(Source: P.A. 87-740.)

(40 ILCS 5/7-103) (from Ch. 108 1/2, par. 7-103)
Sec. 7-103. Terms defined. The terms used in this Article have the meanings ascribed to them in Sections 7-104 to 7-131, inclusive, except when the context otherwise requires.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/7-104) (from Ch. 108 1/2, par. 7-104)
Sec. 7-104. Fund.
"Fund": The Illinois Municipal Retirement Fund.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/7-105) (from Ch. 108 1/2, par. 7-105)
Sec. 7-105. "Municipality": A city, village, incorporated town, county, township; a Financial Oversight Panel established pursuant to Article 1H of the School Code; and any school, park, sanitary, road forest preserve, water, fire protection, public health, river conservancy, mosquito abatement, tuberculosis sanitarium, public community college district, or other local district with general continuous power to levy taxes on the property within such district; now existing or hereafter created within the State; and, for the purposes of providing annuities and benefits to its employees, the fund itself.
(Source: P.A. 97-429, eff. 8-16-11.)

(40 ILCS 5/7-106) (from Ch. 108 1/2, par. 7-106)
Sec. 7-106. Participating municipality. "Participating municipality": Any municipality included within this fund in accordance with Section 7-132.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/7-107) (from Ch. 108 1/2, par. 7-107)
Sec. 7-107. Instrumentality.
"Instrumentality": Any body, corporate or politic, or any legal entity, other than a municipality, having power to appropriate for, or to authorize expenditures for, payment of earnings to employees from any fund or funds derived in whole or in part from taxes, assessments, fees or other revenues of a municipality; and, in counties, the several county fee offices.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/7-108) (from Ch. 108 1/2, par. 7-108)
Sec. 7-108. "Participating Instrumentality": (a) A political entity created under the laws of the State of Illinois, without general continuous power to levy taxes, and which is legally separate and distinct from the State of Illinois and any municipality and whose employees by reason of their relation to such political entity are not employees of the State of Illinois or a municipality.
(b) A not-for-profit organization, which is incorporated under the laws of the State of Illinois, or an association, membership in which is limited to municipalities or limited to townships and authorized by statute.
(Source: P.A. 77-1615.)

(40 ILCS 5/7-109) (from Ch. 108 1/2, par. 7-109)
Sec. 7-109. Employee.
(1) "Employee" means any person who:
(a) 1. Receives earnings as payment for the

performance of personal services or official duties out of the general fund of a municipality, or out of any special fund or funds controlled by a municipality, or by an instrumentality thereof, or a participating instrumentality, including, in counties, the fees or earnings of any county fee office; and

2. Under the usual common law rules applicable in

determining the employer-employee relationship, has the status of an employee with a municipality, or any instrumentality thereof, or a participating instrumentality, including aldermen, county supervisors and other persons (excepting those employed as independent contractors) who are paid compensation, fees, allowances or other emolument for official duties, and, in counties, the several county fee offices.

(b) Serves as a township treasurer appointed under

the School Code, as heretofore or hereafter amended, and who receives for such services regular compensation as distinguished from per diem compensation, and any regular employee in the office of any township treasurer whether or not his earnings are paid from the income of the permanent township fund or from funds subject to distribution to the several school districts and parts of school districts as provided in the School Code, or from both such sources; or is the chief executive officer, chief educational officer, chief fiscal officer, or other employee of a Financial Oversight Panel established pursuant to Article 1H of the School Code, other than a superintendent or certified school business official, except that such person shall not be treated as an employee under this Section if that person has negotiated with the Financial Oversight Panel, in conjunction with the school district, a contractual agreement for exclusion from this Section.

(c) Holds an elective office in a municipality,

instrumentality thereof or participating instrumentality.

(2) "Employee" does not include persons who:
(a) Are eligible for inclusion under any of the

following laws:

1. "An Act in relation to an Illinois State

Teachers' Pension and Retirement Fund", approved May 27, 1915, as amended;

2. Articles 15 and 16 of this Code.
However, such persons shall be included as employees

to the extent of earnings that are not eligible for inclusion under the foregoing laws for services not of an instructional nature of any kind.

However, any member of the armed forces who is

employed as a teacher of subjects in the Reserve Officers Training Corps of any school and who is not certified under the law governing the certification of teachers shall be included as an employee.

(b) Are designated by the governing body of a

municipality in which a pension fund is required by law to be established for policemen or firemen, respectively, as performing police or fire protection duties, except that when such persons are the heads of the police or fire department and are not eligible to be included within any such pension fund, they shall be included within this Article; provided, that such persons shall not be excluded to the extent of concurrent service and earnings not designated as being for police or fire protection duties. However, (i) any head of a police department who was a participant under this Article immediately before October 1, 1977 and did not elect, under Section 3-109 of this Act, to participate in a police pension fund shall be an "employee", and (ii) any chief of police who became a participating employee under this Article before January 1, 2019 and who elects to participate in this Fund under Section 3-109.1 of this Code, regardless of whether such person continues to be employed as chief of police or is employed in some other rank or capacity within the police department, shall be an employee under this Article for so long as such person is employed to perform police duties by a participating municipality and has not lawfully rescinded that election.

(c) Are contributors to or eligible to contribute to

a Taft-Hartley pension plan to which the participating municipality is required to contribute as the person's employer based on earnings from the municipality. Nothing in this paragraph shall affect service credit or creditable service for any period of service prior to the effective date of this amendatory Act of the 98th General Assembly, and this paragraph shall not apply to individuals who are participating in the Fund prior to the effective date of this amendatory Act of the 98th General Assembly.

(d) Become an employee of any of the following

participating instrumentalities on or after the effective date of this amendatory Act of the 99th General Assembly: the Illinois Municipal League; the Illinois Association of Park Districts; the Illinois Supervisors, County Commissioners and Superintendents of Highways Association; an association, or not-for-profit corporation, membership in which is authorized under Section 85-15 of the Township Code; the United Counties Council; or the Will County Governmental League.

(3) All persons, including, without limitation, public defenders and probation officers, who receive earnings from general or special funds of a county for performance of personal services or official duties within the territorial limits of the county, are employees of the county (unless excluded by subsection (2) of this Section) notwithstanding that they may be appointed by and are subject to the direction of a person or persons other than a county board or a county officer. It is hereby established that an employer-employee relationship under the usual common law rules exists between such employees and the county paying their salaries by reason of the fact that the county boards fix their rates of compensation, appropriate funds for payment of their earnings and otherwise exercise control over them. This finding and this amendatory Act shall apply to all such employees from the date of appointment whether such date is prior to or after the effective date of this amendatory Act and is intended to clarify existing law pertaining to their status as participating employees in the Fund.
(Source: P.A. 99-830, eff. 1-1-17; 100-281, eff. 8-24-17.)

(40 ILCS 5/7-109.1) (from Ch. 108 1/2, par. 7-109.1)
Sec. 7-109.1. "Seasonal Employee": An employee whose position normally requires regular service during a period of at least 6 consecutive months, but less than 12 months, in a 12 month period.
(Source: Laws 1967, p. 2091.)

(40 ILCS 5/7-109.2) (from Ch. 108 1/2, par. 7-109.2)
Sec. 7-109.2. "Intermittent Employee": An employee, whose position normally requires service intermittently, rather than regularly, and a person whose position normally requires regular service for a period of less than 6 consecutive months in a 12 month period.
(Source: Laws 1967, p. 2091.)

(40 ILCS 5/7-109.3) (from Ch. 108 1/2, par. 7-109.3)
Sec. 7-109.3. "Sheriff's Law Enforcement Employees".
(a) "Sheriff's law enforcement employee" or "SLEP" means:
(1) A county sheriff and all deputies, other than

special deputies, employed on a full time basis in the office of the sheriff.

(2) A person who has elected to participate in this

Fund under Section 3-109.1 of this Code, and who is employed by a participating municipality to perform police duties.

(3) A law enforcement officer employed on a full time

basis by a Forest Preserve District, provided that such officer shall be deemed a "sheriff's law enforcement employee" for the purposes of this Article, and service in that capacity shall be deemed to be service as a sheriff's law enforcement employee, only if the board of commissioners of the District have so elected by adoption of an affirmative resolution. Such election, once made, may not be rescinded.

(4) A person not eligible to participate in a fund

established under Article 3 of this Code who is employed on a full-time basis by a participating municipality or participating instrumentality to perform police duties at an airport, but only if the governing authority of the employer has approved sheriff's law enforcement employee status for its airport police employees by adoption of an affirmative resolution. Such approval, once given, may not be rescinded.

(5) A person who (i) is employed by a participating

municipality that has both 30 or more full-time police officers and 50 or more full-time firefighters and has not established a fund under Article 3 or Article 4 of this Code and (ii) is employed on a full-time basis by that participating municipality to perform police duties or firefighting and EMS duties; but only if the governing authority of that municipality has approved sheriff's law enforcement employee status for its police officer or firefighter employees by adoption of an affirmative resolution. The resolution must specify that SLEP status shall be applicable to such employment occurring on or after the adoption of the resolution. Such resolution shall be irrevocable, but shall automatically terminate upon the establishment of an Article 3 or 4 fund by the municipality.

(b) An employee who is a sheriff's law enforcement employee and is granted military leave or authorized leave of absence shall receive service credit in that capacity. Sheriff's law enforcement employees shall not be entitled to out-of-State service credit under Section 7-139.
(Source: P.A. 100-354, eff. 8-25-17.)

(40 ILCS 5/7-110) (from Ch. 108 1/2, par. 7-110)
Sec. 7-110. Participating employee. "Participating employee": Any person included within this fund, and eligible to benefits therefrom, as provided in Section 7-137.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/7-111) (from Ch. 108 1/2, par. 7-111)
Sec. 7-111. "Prior Service": The period beginning on the day a participating employee first became an employee of a municipality, or of an instrumentality thereof, or of a municipality or instrumentality that was superseded by the employing participating municipality, or of a participating instrumentality, and ending on the effective date of participation of the municipality or participating instrumentality, or upon the latest termination of service prior to such effective date, but excluding (a) the intervening periods during which the employee was separated from the service of the municipality and all instrumentalities thereof, or of the participating instrumentality, (b) periods during which the employee was employed in a position normally requiring less than 600 hours of service during a year, and (c) periods during which the employee served in a position normally requiring performance of duty less than 1000 hours per year, if the participating municipality or participating instrumentality adopted, prior to its effective date of participation, a resolution or ordinance excluding persons in such positions from participation.
(Source: P.A. 90-448, eff. 8-16-97.)

(40 ILCS 5/7-111.5)
Sec. 7-111.5. "Omitted service": The period of service with a participating municipality or participating instrumentality during which an employee was required to participate in the Fund, but was not actually enrolled.
(Source: P.A. 98-932, eff. 8-15-14.)

(40 ILCS 5/7-112) (from Ch. 108 1/2, par. 7-112)
Sec. 7-112. "Current Service": The period beginning on the day an employee first becomes a participating employee and ending on the day of the latest separation from service of all participating municipalities, and instrumentalities thereof, and participating instrumentalities, but excluding all intervening periods during which the employee was separated from the service of all participating municipalities and instrumentalities thereof, and participating instrumentalities.
(Source: Laws 1967, p. 2091.)

(40 ILCS 5/7-113) (from Ch. 108 1/2, par. 7-113)
Sec. 7-113. "Creditable Service": All periods of prior service or current service for which credits are granted under the provisions of Section 7-139.
(Source: P.A. 90-448, eff. 8-16-97.)

(40 ILCS 5/7-114) (from Ch. 108 1/2, par. 7-114)
Sec. 7-114. Earnings. "Earnings":
(a) An amount to be determined by the board, equal to the sum of:
1. The total amount of money paid to an employee for

personal services or official duties as an employee (except those employed as independent contractors) paid out of the general fund, or out of any special funds controlled by the municipality, or by any instrumentality thereof, or participating instrumentality, including compensation, fees, allowances (but not including amounts associated with a vehicle allowance payable to an employee who first becomes a participating employee on or after the effective date of this amendatory Act of the 100th General Assembly), or other emolument paid for official duties (but not including automobile maintenance, travel expense, or reimbursements for expenditures incurred in the performance of duties) and, for fee offices, the fees or earnings of the offices to the extent such fees are paid out of funds controlled by the municipality, or instrumentality or participating instrumentality; and

2. The money value, as determined by rules prescribed

by the governing body of the municipality, or instrumentality thereof, of any board, lodging, fuel, laundry, and other allowances provided an employee in lieu of money.

(b) For purposes of determining benefits payable under this fund payments to a person who is engaged in an independently established trade, occupation, profession or business and who is paid for his service on a basis other than a monthly or other regular salary, are not earnings.
(c) If a disabled participating employee is eligible to receive Workers' Compensation for an accidental injury and the participating municipality or instrumentality which employed the participating employee when injured continues to pay the participating employee regular salary or other compensation or pays the employee an amount in excess of the Workers' Compensation amount, then earnings shall be deemed to be the total payments, including an amount equal to the Workers' Compensation payments. These payments shall be subject to employee contributions and allocated as if paid to the participating employee when the regular payroll amounts would have been paid if the participating employee had continued working, and creditable service shall be awarded for this period.
(d) If an elected official who is a participating employee becomes disabled but does not resign and is not removed from office, then earnings shall include all salary payments made for the remainder of that term of office and the official shall be awarded creditable service for the term of office.
(e) If a participating employee is paid pursuant to "An Act to provide for the continuation of compensation for law enforcement officers, correctional officers and firemen who suffer disabling injury in the line of duty", approved September 6, 1973, as amended, the payments shall be deemed earnings, and the participating employee shall be awarded creditable service for this period.
(f) Additional compensation received by a person while serving as a supervisor of assessments, assessor, deputy assessor or member of a board of review from the State of Illinois pursuant to Section 4-10 or 4-15 of the Property Tax Code shall not be earnings for purposes of this Article and shall not be included in the contribution formula or calculation of benefits for such person pursuant to this Article.
(Source: P.A. 100-411, eff. 8-25-17.)

(40 ILCS 5/7-115) (from Ch. 108 1/2, par. 7-115)
Sec. 7-115. Rate of earnings. "Rate of earnings": The actual rate upon which the earnings of an employee are calculated at any time, as certified in a written notice, on file with the board, by the governing body of the municipality, or instrumentality, or participating instrumentality. For periods during which the employee did not participate but is entitled to creditable service, the monthly earnings shall be considered to be the earnings in the position for each calendar year divided by the number of months of creditable service in that year.
(Source: P.A. 82-596.)

(40 ILCS 5/7-116) (from Ch. 108 1/2, par. 7-116)
(Text of Section WITH the changes made by P.A. 98-599, which has been held unconstitutional)
Sec. 7-116. "Final rate of earnings":
(a) For retirement and survivor annuities, the monthly earnings obtained by dividing the total earnings received by the employee during the period of either (1) the 48 consecutive months of service within the last 120 months of service in which his total earnings were the highest or (2) the employee's total period of service, by the number of months of service in such period.
(b) For death benefits, the higher of the rate determined under paragraph (a) of this Section or total earnings received in the last 12 months of service divided by twelve. If the deceased employee has less than 12 months of service, the monthly final rate shall be the monthly rate of pay the employee was receiving when he began service.
(c) For disability benefits, the total earnings of a participating employee in the last 12 calendar months of service prior to the date he becomes disabled divided by 12.
(d) In computing the final rate of earnings: (1) the earnings rate for all periods of prior service shall be considered equal to the average earnings rate for the last 3 calendar years of prior service for which creditable service is received under Section 7-139 or, if there is less than 3 years of creditable prior service, the average for the total prior service period for which creditable service is received under Section 7-139; (2) for out of state service and authorized leave, the earnings rate shall be the rate upon which service credits are granted; (3) periods of military leave shall not be considered; (4) the earnings rate for all periods of disability shall be considered equal to the rate of earnings upon which the employee's disability benefits are computed for such periods; (5) the earnings to be considered for each of the final three months of the final earnings period for persons who first became participants before January 1, 2012 and the earnings to be considered for each of the final 24 months for participants who first become participants on or after January 1, 2012 shall not exceed 125% of the highest earnings of any other month in the final earnings period; (6) the annual amount of final rate of earnings shall be the monthly amount multiplied by the number of months of service normally required by the position in a year; and (7) in the case of a person who first becomes a participant on or after the effective date of this amendatory Act of the 98th General Assembly, payments for unused sick or vacation time shall not be considered.
(Source: P.A. 97-609, eff. 1-1-12; 98-599, eff. 6-1-14.)

(Text of Section WITHOUT the changes made by P.A. 98-599, which has been held unconstitutional)
Sec. 7-116. "Final rate of earnings":
(a) For retirement and survivor annuities, the monthly earnings obtained by dividing the total earnings received by the employee during the period of either (1) the 48 consecutive months of service within the last 120 months of service in which his total earnings were the highest or (2) the employee's total period of service, by the number of months of service in such period.
(b) For death benefits, the higher of the rate determined under paragraph (a) of this Section or total earnings received in the last 12 months of service divided by twelve. If the deceased employee has less than 12 months of service, the monthly final rate shall be the monthly rate of pay the employee was receiving when he began service.
(c) For disability benefits, the total earnings of a participating employee in the last 12 calendar months of service prior to the date he becomes disabled divided by 12.
(d) In computing the final rate of earnings: (1) the earnings rate for all periods of prior service shall be considered equal to the average earnings rate for the last 3 calendar years of prior service for which creditable service is received under Section 7-139 or, if there is less than 3 years of creditable prior service, the average for the total prior service period for which creditable service is received under Section 7-139; (2) for out of state service and authorized leave, the earnings rate shall be the rate upon which service credits are granted; (3) periods of military leave shall not be considered; (4) the earnings rate for all periods of disability shall be considered equal to the rate of earnings upon which the employee's disability benefits are computed for such periods; (5) the earnings to be considered for each of the final three months of the final earnings period for persons who first became participants before January 1, 2012 and the earnings to be considered for each of the final 24 months for participants who first become participants on or after January 1, 2012 shall not exceed 125% of the highest earnings of any other month in the final earnings period; and (6) the annual amount of final rate of earnings shall be the monthly amount multiplied by the number of months of service normally required by the position in a year.
(Source: P.A. 97-609, eff. 1-1-12.)

(40 ILCS 5/7-117) (from Ch. 108 1/2, par. 7-117)
Sec. 7-117. Annuitant.
"Annuitant": A person receiving an annuity from this fund.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/7-118) (from Ch. 108 1/2, par. 7-118)
Sec. 7-118. "Beneficiary".
(a) "Beneficiary" means:
(1) Any person or persons, trust, or charity

designated as a beneficiary by an employee, former employee who has not yet received a retirement annuity or separation benefit, or employee annuitant. If no designation is on file or no beneficiary so designated survives, the estate of the employee, former employee who has not yet received a retirement annuity or separation benefit, or employee annuitant.

(2) Any person or persons, trust, or charity

designated as a beneficiary by a beneficiary annuitant or, if no designation is on file or no beneficiary so designated survives, the estate of the beneficiary annuitant.

(3) The estate of a surviving spouse annuitant where

the employee or employee annuitant filed no designation, or no person designated survives at the death of a surviving spouse annuitant.

(b) Designations of beneficiaries shall be in writing on forms prescribed by the board and effective upon filing in the fund offices. The designation forms shall provide for contingent beneficiaries. Divorce, dissolution or annulment of marriage revokes the designation of an employee's former spouse as a beneficiary on a designation executed before entry of judgment for divorce, dissolution or annulment of marriage.
(Source: P.A. 96-1140, eff. 7-21-10.)

(40 ILCS 5/7-119) (from Ch. 108 1/2, par. 7-119)
Sec. 7-119. Annuity.
"Annuity": A series of equal monthly payments, payable as of the first day of each calendar month during the life of an annuitant, the first payment to be made as of the first day of the calendar month coincidental with or next following the date upon which the annuity begins, and the last payment to be made as of the first day of the calendar month in which the annuitant dies or the annuity is terminated.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/7-120) (from Ch. 108 1/2, par. 7-120)
Sec. 7-120. Board.
"Board": The board of trustees of the fund.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/7-121) (from Ch. 108 1/2, par. 7-121)
Sec. 7-121. "Governing body": (a) the city council in cities; (b) the board of trustees in villages or in incorporated towns; (c) the county board in counties; (d) in townships, the electors for purposes of electing whether the township shall participate and to appropriate funds and levy taxes for municipal contributions, under Section 7-171, for the town and any other bodies politic included as a part of the town under Section 7-132.1 and the Board of Town Trustees for all other purposes; (e) the corporate authority, body or officers, as the case may be, authorized by law to levy taxes for the maintenance and operation of the municipality in other municipalities; (f) the person or group of persons having ultimate authority to expend funds for the payment of earnings to employees in participating instrumentalities; or, (g) the board itself.
(Source: P.A. 82-783.)

(40 ILCS 5/7-122) (from Ch. 108 1/2, par. 7-122)
Sec. 7-122. Effective date. "Effective date": The date the provisions of this fund become applicable to any participating municipality and to all instrumentalities thereof and to participating instrumentalities, as provided in Section 7-132.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/7-123) (from Ch. 108 1/2, par. 7-123)
Sec. 7-123. Effective rate of interest. "Effective rate of interest": The interest rate determined by the Board for any calendar year which shall distribute, to the extent reasonably determinable prior to the year for which the rate is applicable, the current earnings (excluding capital gains) on assets of the fund to reserves as provided by Section 7-209, after due allowance is made for special reserve requirements under Section 7-208.
(Source: P.A. 91-357, eff. 7-29-99.)

(40 ILCS 5/7-124) (from Ch. 108 1/2, par. 7-124)
Sec. 7-124. Prescribed rate of interest.
"Prescribed rate of interest": The rate of interest to be used for calculation of the rates of municipality contributions and amounts of annuities and benefits as determined by the board on the basis of the probable effective rate of interest on a long term basis.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/7-125) (from Ch. 108 1/2, par. 7-125)
Sec. 7-125. Federal Social Security Act.
"Federal Social Security Act": Title II of the Social Security Act of August 14, 1935, 74th Congress, Ch. 531, 49 Stat. 620, 42 U.S. Code, Ch. 7, Supp., as heretofore or hereafter amended.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/7-126) (from Ch. 108 1/2, par. 7-126)
Sec. 7-126. Federal Insurance Contributions Act.
"Federal Insurance Contributions Act": Chapter 21 of Sub-title C of the Internal Revenue Code of 1954, 83rd Congress, Public Law 591, Chap. 736, approved August 16, 1954, as heretofore or hereafter amended.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/7-127) (from Ch. 108 1/2, par. 7-127)
Sec. 7-127. Social Security Enabling Act.
"Social Security Enabling Act": Article 21 of the Illinois Pension Code, as the same may from time to time be amended.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/7-128) (from Ch. 108 1/2, par. 7-128)
Sec. 7-128. State agency.
"State agency": The Social Security Unit of the State Employees' Retirement System of Illinois as defined in the Social Security Enabling Act or any agency succeeding to the duties thereof.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/7-129) (from Ch. 108 1/2, par. 7-129)
Sec. 7-129. Covered municipalities and participating instrumentalities. "Covered municipalities and participating instrumentalities": Municipalities and participating instrumentalities covered under the Federal Social Security Act as provided in Section 7-136 hereof.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/7-130) (from Ch. 108 1/2, par. 7-130)
Sec. 7-130. Covered employee. "Covered employee": An employee covered under the Federal Social Security Act as provided in Section 7-138 hereof.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/7-132) (from Ch. 108 1/2, par. 7-132)
Sec. 7-132. Municipalities, instrumentalities and participating instrumentalities included and effective dates.

(A) Municipalities and their instrumentalities.
(a) The following described municipalities, but not including any with more than 1,000,000 inhabitants, and the instrumentalities thereof, shall be included within and be subject to this Article beginning upon the effective dates specified by the Board:
(1) Except as to the municipalities and

instrumentalities thereof specifically excluded under this Article, every county shall be subject to this Article, and all cities, villages and incorporated towns having a population in excess of 5,000 inhabitants as determined by the last preceding decennial or subsequent federal census, shall be subject to this Article following publication of the census by the Bureau of the Census. Within 90 days after publication of the census, the Board shall notify any municipality that has become subject to this Article as a result of that census, and shall provide information to the corporate authorities of the municipality explaining the duties and consequences of participation. The notification shall also include a proposed date upon which participation by the municipality will commence.

However, for any city, village or incorporated town

that attains a population over 5,000 inhabitants after having provided social security coverage for its employees under the Social Security Enabling Act, participation under this Article shall not be mandatory but may be elected in accordance with subparagraph (3) or (4) of this paragraph (a), whichever is applicable.

(2) School districts, other than those specifically

excluded under this Article, shall be subject to this Article, without election, with respect to all employees thereof.

(3) Towns and all other bodies politic and corporate

which are formed by vote of, or are subject to control by, the electors in towns and are located in towns which are not participating municipalities on the effective date of this Act, may become subject to this Article by election pursuant to Section 7-132.1.

(4) Any other municipality (together with its

instrumentalities), other than those specifically excluded from participation and those described in paragraph (3) above, may elect to be included either by referendum under Section 7-134 or by the adoption of a resolution or ordinance by its governing body. A copy of such resolution or ordinance duly authenticated and certified by the clerk of the municipality or other appropriate official of its governing body shall constitute the required notice to the board of such action.

(b) A municipality that is about to begin participation shall submit to the Board an application to participate, in a form acceptable to the Board, not later than 90 days prior to the proposed effective date of participation. The Board shall act upon the application within 90 days, and if it finds that the application is in conformity with its requirements and the requirements of this Article, participation by the applicant shall commence on a date acceptable to the municipality and specified by the Board, but in no event more than one year from the date of application.
(c) A participating municipality which succeeds to the functions of a participating municipality which is dissolved or terminates its existence shall assume and be transferred the net accumulation balance in the municipality reserve and the municipality account receivable balance of the terminated municipality.
(d) In the case of a Veterans Assistance Commission whose employees were being treated by the Fund on January 1, 1990 as employees of the county served by the Commission, the Fund may continue to treat the employees of the Veterans Assistance Commission as county employees for the purposes of this Article, unless the Commission becomes a participating instrumentality in accordance with subsection (B) of this Section.

(B) Participating instrumentalities.
(a) The participating instrumentalities designated in paragraph (b) of this subsection shall be included within and be subject to this Article if:
(1) an application to participate, in a form

acceptable to the Board and adopted by a two-thirds vote of the governing body, is presented to the Board not later than 90 days prior to the proposed effective date; and

(2) the Board finds that the application is in

conformity with its requirements, that the applicant has reasonable expectation to continue as a political entity for a period of at least 10 years and has the prospective financial capacity to meet its current and future obligations to the Fund, and that the actuarial soundness of the Fund may be reasonably expected to be unimpaired by approval of participation by the applicant.

The Board shall notify the applicant of its findings within 90 days after receiving the application, and if the Board approves the application, participation by the applicant shall commence on the effective date specified by the Board.
(b) The following participating instrumentalities, so long as they meet the requirements of Section 7-108 and the area served by them or within their jurisdiction is not located entirely within a municipality having more than one million inhabitants, may be included hereunder:
i. Township School District Trustees.
ii. Multiple County and Consolidated Health

Departments created under Division 5-25 of the Counties Code or its predecessor law.

iii. Public Building Commissions created under the

Public Building Commission Act, and located in counties of less than 1,000,000 inhabitants.

iv. A multitype, consolidated or cooperative library

system created under the Illinois Library System Act. Any library system created under the Illinois Library System Act that has one or more predecessors that participated in the Fund may participate in the Fund upon application. The Board shall establish procedures for implementing the transfer of rights and obligations from the predecessor system to the successor system.

v. Regional Planning Commissions created under

Division 5-14 of the Counties Code or its predecessor law.

vi. Local Public Housing Authorities created under

the Housing Authorities Act, located in counties of less than 1,000,000 inhabitants.

vii. Illinois Municipal League.
viii. Northeastern Illinois Metropolitan Area

Planning Commission.

ix. Southwestern Illinois Metropolitan Area Planning

Commission.

x. Illinois Association of Park Districts.
xi. Illinois Supervisors, County Commissioners and

Superintendents of Highways Association.

xii. Tri-City Regional Port District.
xiii. An association, or not-for-profit corporation,

membership in which is authorized under Section 85-15 of the Township Code.

xiv. Drainage Districts operating under the Illinois

Drainage Code.

xv. Local mass transit districts created under the

Local Mass Transit District Act.

xvi. Soil and water conservation districts created

under the Soil and Water Conservation Districts Law.

xvii. Commissions created to provide water supply or

sewer services or both under Division 135 or Division 136 of Article 11 of the Illinois Municipal Code.

xviii. Public water districts created under the

Public Water District Act.

xix. Veterans Assistance Commissions established

under Section 9 of the Military Veterans Assistance Act that serve counties with a population of less than 1,000,000.

xx. The governing body of an entity, other than a

vocational education cooperative, created under an intergovernmental cooperative agreement established between participating municipalities under the Intergovernmental Cooperation Act, which by the terms of the agreement is the employer of the persons performing services under the agreement under the usual common law rules determining the employer-employee relationship. The governing body of such an intergovernmental cooperative entity established prior to July 1, 1988 may make participation retroactive to the effective date of the agreement and, if so, the effective date of participation shall be the date the required application is filed with the fund. If any such entity is unable to pay the required employer contributions to the fund, then the participating municipalities shall make payment of the required contributions and the payments shall be allocated as provided in the agreement or, if not so provided, equally among them.

xxi. The Illinois Municipal Electric Agency.
xxii. The Waukegan Port District.
xxiii. The Fox Waterway Agency created under the Fox

Waterway Agency Act.

xxiv. The Illinois Municipal Gas Agency.
xxv. The Kaskaskia Regional Port District.
xxvi. The Southwestern Illinois Development Authority.
xxvii. The Cairo Public Utility Company.
xxviii. Except with respect to employees who elect to

participate in the State Employees' Retirement System of Illinois under Section 14-104.13 of this Code, the Chicago Metropolitan Agency for Planning created under the Regional Planning Act, provided that, with respect to the benefits payable pursuant to Sections 7-146, 7-150, and 7-164 and the requirement that eligibility for such benefits is conditional upon satisfying a minimum period of service or a minimum contribution, any employee of the Chicago Metropolitan Agency for Planning that was immediately prior to such employment an employee of the Chicago Area Transportation Study or the Northeastern Illinois Planning Commission, such employee's service at the Chicago Area Transportation Study or the Northeastern Illinois Planning Commission and contributions to the State Employees' Retirement System of Illinois established under Article 14 and the Illinois Municipal Retirement Fund shall count towards the satisfaction of such requirements.

xxix. United Counties Council (formerly the Urban

Counties Council), but only if the Council has a ruling from the United States Internal Revenue Service that it is a governmental entity.

xxx. The Will County Governmental League, but only if

the League has a ruling from the United States Internal Revenue Service that it is a governmental entity.

(c) The governing boards of special education joint agreements created under Section 10-22.31 of the School Code without designation of an administrative district shall be included within and be subject to this Article as participating instrumentalities when the joint agreement becomes effective. However, the governing board of any such special education joint agreement in effect before September 5, 1975 shall not be subject to this Article unless the joint agreement is modified by the school districts to provide that the governing board is subject to this Article, except as otherwise provided by this Section.
The governing board of the Special Education District of Lake County shall become subject to this Article as a participating instrumentality on July 1, 1997. Notwithstanding subdivision (a)1 of Section 7-139, on the effective date of participation, employees of the governing board of the Special Education District of Lake County shall receive creditable service for their prior service with that employer, up to a maximum of 5 years, without any employee contribution. Employees may establish creditable service for the remainder of their prior service with that employer, if any, by applying in writing and paying an employee contribution in an amount determined by the Fund, based on the employee contribution rates in effect at the time of application for the creditable service and the employee's salary rate on the effective date of participation for that employer, plus interest at the effective rate from the date of the prior service to the date of payment. Application for this creditable service must be made before July 1, 1998; the payment may be made at any time while the employee is still in service. The employer may elect to make the required contribution on behalf of the employee.
The governing board of a special education joint agreement created under Section 10-22.31 of the School Code for which an administrative district has been designated, if there are employees of the cooperative educational entity who are not employees of the administrative district, may elect to participate in the Fund and be included within this Article as a participating instrumentality, subject to such application procedures and rules as the Board may prescribe.
The Boards of Control of cooperative or joint educational programs or projects created and administered under Section 3-15.14 of the School Code, whether or not the Boards act as their own administrative district, shall be included within and be subject to this Article as participating instrumentalities when the agreement establishing the cooperative or joint educational program or project becomes effective.
The governing board of a special education joint agreement entered into after June 30, 1984 and prior to September 17, 1985 which provides for representation on the governing board by less than all the participating districts shall be included within and subject to this Article as a participating instrumentality. Such participation shall be effective as of the date the joint agreement becomes effective.
The governing boards of educational service centers established under Section 2-3.62 of the School Code shall be included within and subject to this Article as participating instrumentalities. The governing boards of vocational education cooperative agreements created under the Intergovernmental Cooperation Act and approved by the State Board of Education shall be included within and be subject to this Article as participating instrumentalities. If any such governing boards or boards of control are unable to pay the required employer contributions to the fund, then the school districts served by such boards shall make payment of required contributions as provided in Section 7-172. The payments shall be allocated among the several school districts in proportion to the number of students in average daily attendance for the last full school year for each district in relation to the total number of students in average attendance for such period for all districts served. If such educational service centers, vocational education cooperatives or cooperative or joint educational programs or projects created and administered under Section 3-15.14 of the School Code are dissolved, the assets and obligations shall be distributed among the districts in the same proportions unless otherwise provided.
The governing board of Paris Cooperative High School shall be included within and be subject to this Article as a participating instrumentality on the effective date of this amendatory Act of the 96th General Assembly. If the governing board of Paris Cooperative High School is unable to pay the required employer contributions to the fund, then the school districts served shall make payment of required contributions as provided in Section 7-172. The payments shall be allocated among the several school districts in proportion to the number of students in average daily attendance for the last full school year for each district in relation to the total number of students in average attendance for such period for all districts served. If Paris Cooperative High School is dissolved, then the assets and obligations shall be distributed among the districts in the same proportions unless otherwise provided.
The Philip J. Rock Center and School shall be included within and be subject to this Article as a participating instrumentality on the effective date of this amendatory Act of the 97th General Assembly. The Philip J. Rock Center and School shall certify to the Fund the dates of service of all employees within 90 days of the effective date of this amendatory Act of the 97th General Assembly. The Fund shall transfer to the IMRF account of the Philip J. Rock Center and School all creditable service and all employer contributions made on behalf of the employees for service at the Philip J. Rock Center and School that were reported and paid to IMRF by another employer prior to this date. If the Philip J. Rock Center and School is unable to pay the required employer contributions to the Fund, then the amount due will be paid by all employers as defined in item (2) of paragraph (a) of subsection (A) of this Section. The payments shall be allocated among these employers in proportion to the number of students in average daily attendance for the last full school year for each district in relation to the total number of students in average attendance for such period for all districts. If the Philip J. Rock Center and School is dissolved, then its IMRF assets and obligations shall be distributed in the same proportions unless otherwise provided.
Financial Oversight Panels established under Article 1H of the School Code shall be included within and be subject to this Article as a participating instrumentality on the effective date of this amendatory Act of the 97th General Assembly. If the Financial Oversight Panel is unable to pay the required employer contributions to the fund, then the school districts served shall make payment of required contributions as provided in Section 7-172. If the Financial Oversight Panel is dissolved, then the assets and obligations shall be distributed to the district served.
(d) The governing boards of special recreation joint agreements created under Section 8-10b of the Park District Code, operating without designation of an administrative district or an administrative municipality appointed to administer the program operating under the authority of such joint agreement shall be included within and be subject to this Article as participating instrumentalities when the joint agreement becomes effective. However, the governing board of any such special recreation joint agreement in effect before January 1, 1980 shall not be subject to this Article unless the joint agreement is modified, by the districts and municipalities which are parties to the agreement, to provide that the governing board is subject to this Article.
If the Board returns any employer and employee contributions to any employer which erroneously submitted such contributions on behalf of a special recreation joint agreement, the Board shall include interest computed from the end of each year to the date of payment, not compounded, at the rate of 7% per annum.
(e) Each multi-township assessment district, the board of trustees of which has adopted this Article by ordinance prior to April 1, 1982, shall be a participating instrumentality included within and subject to this Article effective December 1, 1981. The contributions required under Section 7-172 shall be included in the budget prepared under and allocated in accordance with Section 2-30 of the Property Tax Code.
(f) The Illinois Medical District Commission created under the Illinois Medical District Act may be included within and subject to this Article as a participating instrumentality, notwithstanding that the location of the District is entirely within the City of Chicago. To become a participating instrumentality, the Commission must apply to the Board in the manner set forth in paragraph (a) of this subsection (B). If the Board approves the application, under the criteria and procedures set forth in paragraph (a) and any other applicable rules, criteria, and procedures of the Board, participation by the Commission shall commence on the effective date specified by the Board.

(C) Prospective participants.
Beginning January 1, 1992, each prospective participating municipality or participating instrumentality shall pay to the Fund the cost, as determined by the Board, of a study prepared by the Fund or its actuary, detailing the prospective costs of participation in the Fund to be expected by the municipality or instrumentality.
(Source: P.A. 96-211, eff. 8-10-09; 96-551, eff. 8-17-09; 96-1000, eff. 7-2-10; 96-1046, eff. 7-14-10; 97-429, eff. 8-16-11; 97-854, eff. 7-26-12.)

(40 ILCS 5/7-132.1) (from Ch. 108 1/2, par. 7-132.1)
Sec. 7-132.1. Towns - Election to participate. For purposes of this Article, a town which is not a participating municipality on the effective date of this Act, shall be considered to include the town itself and all other bodies politic heretofor or hereafter established by or subject to the direct or indirect control of the town electors. As so defined, a town may participate in the Fund, on the first day of January after the year in which a valid participation ordinance, adopted by the town electors, has been filed with the Board. The following procedures shall govern adoption of a participation ordinance by the town electors:
(a) A resolution, adopted by the town electors at an

annual town meeting, shall authorize the town supervisor to file with the Board of Trustees of the Fund, an application for the town as herein defined to participate, to supply such data as is requested by the Board, and to reimburse the Board for expenses incurred in securing an actuarial evaluation of the effects of participation by the applicant on the financial condition of the Fund and to postpone consideration of the matter of election to participate to a special town meeting.

(b) If the Board finds that the town has adequate

resources for payment of municipal obligations, and that the actuarial soundness of the fund will not be impaired by participation of the town, the Board shall approve the application and report its action to the town. The report shall include the cost to the town of participation and the initial municipality contribution rate.

(c) Upon receipt of an approved application, the

Board of Town trustees shall call a special town meeting to be held at a date not earlier than 30 days after the notice of such called meeting is published. The notice of call of the meeting shall state the purpose and shall include the Board's report of costs of participation and the initial municipality contribution rate.

(d) An ordinance to elect participation shall

specifically provide that it includes participation by all bodies politic, heretofor, or hereafter created, included in the town for purposes of this Article. If such ordinance is adopted, the Town Clerk shall forthwith forward a certified copy thereof to the Fund.

Upon the filing of the ordinance, for the purpose of providing benefits to their employees and their survivors, the town and the other bodies politic, whether or not they were participating municipalities, shall be considered and deemed to be a single municipality. It is declared to be the policy of the State, that since the town and the other bodies politic serve the same geographical area, that for the purposes of this Article they are properly designated as a single municipality.
No town may elect to participate in this Fund except as provided in this Section. In any town which has not elected to participate in the Fund on the effective date of this Act, no body politic established by or subject to the control of the town electors may elect to participate in the Fund, except as a part of the town as provided in this Section.
(Source: P.A. 91-357, eff. 7-29-99.)

(40 ILCS 5/7-132.2) (from Ch. 108 1/2, par. 7-132.2)
Sec. 7-132.2. Regional office of education.
(a) A regional office of education serving 2 or more counties, except those serving a county of 1,000,000 inhabitants or more, formed pursuant to Article 3A of the School Code shall be included within and be subject to this Article, effective as of the effective date of consolidation. For the purpose of this Article, a regional office of education serving 2 or more counties shall be considered a participating instrumentality but the requirements of Sections 7-106 and 7-132 shall not apply to it. Each county served by a regional office of education that serves 2 or more counties shall pay its proportional cost of the office's municipality contributions. This cost shall be included in the budget prepared under and apportioned in the manner provided by Section 3A-7 of the School Code. Each county may include the cost for its share of the municipality contributions required for the regional office of education in its appropriation and tax levy under Section 7-171 of this Article.
(b) At the request of the county, the Board may designate any participating regional office of education to be a separate reporting entity distinct from the county.
(Source: P.A. 90-448, eff. 8-16-97.)

(40 ILCS 5/7-132.3) (from Ch. 108 1/2, par. 7-132.3)
Sec. 7-132.3. The EDC Foundation of Chicago. The EDC Foundation of Chicago, an Illinois not-for-profit corporation, may participate in the Fund and become subject to this Article as follows:
(1) By October 1 of the year preceding the year in which participation is to begin, the Foundation may, with the authorization of at least two-thirds of the members of its governing body, file an application with the Board.
(2) The Board shall review the application to determine whether it is in conformity with the provisions of this Article. Along with such other provisions as the Board may require, the application shall include a demonstration that (i) the Foundation has a reasonable expectation of continuing in existence for at least 10 years, and (ii) the Foundation has the prospective financial capacity to enable it to meet its current and future obligations to the Fund. Such financial capacity may be established by evidence of a contractual commitment by the City of Chicago to assume or guarantee any unpaid obligations of the Foundation to the Fund, or by the Foundation entering into an agreement with the Board to pay annually to the Fund any actuarially determined unfunded obligation relating to the Foundation, in addition to the employer contributions required under Section 7-172.
(3) If the Board determines that the application is in conformity with the requirements of this Article, and that participation by the Foundation would not reasonably be expected to impair the actuarial soundness of the Fund, it shall approve the application. If the application is approved, the Foundation's employees shall begin participation on the following January 1, and the Foundation shall thereupon become a participating instrumentality for the purposes of Section 7-172.
(Source: P.A. 86-272.)

(40 ILCS 5/7-134) (from Ch. 108 1/2, par. 7-134)
Sec. 7-134. Municipality referendum and notice of election to participate. (a) A municipality electing to be included within this Article by referendum shall hold such referendum within the territory of the municipality following the filing of a written petition of at least 300 legal voters or at least 1% of the legal voters of the municipality, whichever is less. The question shall be certified to the proper election officials, who shall submit the question to the voters at an election in accordance with the general election law. If a majority of the voters who vote upon this question vote for inclusion of the municipality, notice of the election to be included shall be given as provided in this section and the municipality shall thereupon be so included.
The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall the....(here name the
municipality or municipalities in which YES
the question is being voted upon) be
included within the provisions of Article -------------------
7 of the Illinois Pension Code, as
amended, pertaining to the creation of the NO
"Illinois Municipal Retirement Fund"?
--------------------------------------------------------------
Where the boundaries of 2 or more municipalities are coextensive, one ballot is sufficient for all municipalities specified in the ballot.
(b) A municipality electing to participate shall within 10 days after the election submit to the board a certified notice of the election to participate. The notice shall:
1. Be in writing,
2. Indicate the date of the election,
3. Specify all the instrumentalities of the municipality,
4. Be officially certified by the clerk or other proper official of the municipality as having been duly made in accordance with the provisions of this Article.
(Source: P.A. 81-1535.)

(40 ILCS 5/7-135) (from Ch. 108 1/2, par. 7-135)
Sec. 7-135. Authorized agents.
(a) Each participating municipality and participating instrumentality shall appoint an authorized agent who shall have the powers and duties set forth in this section. In absence of such appointment, the duties of the authorized agent shall devolve upon the clerk or secretary of the municipality or instrumentality, the township supervisor in the case of a township, and in the case of township school trustees upon the township school treasurer.
(b) The authorized agent shall have the following powers and duties:
1. To certify to the fund whether or not a given

person is authorized to participate in the fund;

2. To certify to the fund when a participating

employee is on a leave of absence authorized by the municipality;

3. To request the proper officer to cause employee

contributions to be withheld from earnings and transmitted to the fund;

4. To request the proper officer to cause

municipality contributions to be forwarded to the fund promptly;

5. To forward promptly to all participating employees

any communications from the fund for such employees;

6. To forward promptly to the fund all applications,

claims, reports and other communications delivered to him by participating employees;

7. To perform all duties related to the

administration of this retirement system as requested by the fund and the governing body of his municipality.

(c) The governing body of each participating municipality and participating instrumentality may delegate any or all of the following powers and duties to its authorized agent:
1. To file a petition for nomination of an executive

trustee of the fund.

2. To cast the ballot for election of an executive

trustee of the fund.

If a governing body does not authorize its agent to perform the powers and duties set forth in this paragraph (c), they shall be performed by the governing body itself, unless the governing body by resolution duly certified to the fund delegates them to some other officer or employee.
(d) The delivery of any communication or document by an employee or a participating municipality or participating instrumentality to its authorized agent shall not constitute delivery to the fund.
(Source: P.A. 97-328, eff. 8-12-11; 97-609, eff. 1-1-12; 98-218, eff. 8-9-13.)

(40 ILCS 5/7-136) (from Ch. 108 1/2, par. 7-136)
Sec. 7-136. Municipalities and participating instrumentalities covered under the Federal Social Security Act and effective dates. Subject to the provisions of the Agreement with the State Agency as provided in Section 7-170, the following described municipalities (including all instrumentalities thereof), and participating instrumentalities shall be considered covered under the Federal Social Security Act and shall be subject to this Article pertaining to covered municipalities and participating instrumentalities beginning upon the effective dates hereinafter specified:
(a) All municipalities (and instrumentalities thereof) and participating instrumentalities participating on December 31, 1957 shall be covered as of January 1, 1956;
(b) All municipalities (and instrumentalities thereof) and participating instrumentalities that begin participation after December 31, 1957, shall be considered covered as of the effective date of participation.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/7-137) (from Ch. 108 1/2, par. 7-137)
Sec. 7-137. Participating and covered employees.
(a) The persons described in this paragraph (a) shall be included within and be subject to this Article and eligible to benefits from this fund, beginning upon the dates hereinafter specified:
1. Except as to the employees specifically excluded

under the provisions of this Article, all persons who are employees of any municipality (or instrumentality thereof) or participating instrumentality on the effective date of participation of the municipality or participating instrumentality beginning upon such effective date.

2. Except as to the employees specifically excluded

under the provisions of this Article, all persons, who became employees of any participating municipality (or instrumentality thereof) or participating instrumentality after the effective date of participation of such municipality or participating instrumentality, beginning upon the date such person becomes an employee.

3. All persons who file notice with the board as

provided in paragraph (b) 2 and 3 of this Section, beginning upon the date of filing such notice.

(b) The following described persons shall not be considered participating employees eligible for benefits from this fund, but shall be included within and be subject to this Article (each of the descriptions is not exclusive but is cumulative):
1. Any person who occupies an office or is employed

in a position normally requiring performance of duty during less than 600 hours a year for a municipality (including all instrumentalities thereof) or a participating instrumentality. If a school treasurer performs services for more than one school district, the total number of hours of service normally required for the several school districts shall be considered to determine whether he qualifies under this paragraph;

2. Except as provided in items 2.5, 2.6, and 2.7, any

person who holds elective office, unless he or she has elected while in that office in a written notice on file with the board to become a participating employee;

2.5. Except as provided in item 2.6, any person who

holds elective office as a member of a county board, unless:

(i) the person was first elected as a member of a

county board before the effective date of this amendatory Act of the 99th General Assembly;

(ii) the person has elected while in that office,

in a written notice on file with the board, to become a participating employee;

(iii) the county board has filed the resolution

required by subsection (a) of Section 7-137.2 of this Article; and

(iv) the person has submitted the required time

sheets evidencing that the person has met the hourly standard as required by subsection (b) of Section 7-137.2 of this Article;

2.6. Any person who is an elected member of a county

board and is first so elected on or after the effective date of this amendatory Act of the 99th General Assembly;

2.7. Any person who holds part-time office as a

member of a governing body, whether he or she is elected or appointed, unless he or she (i) was elected or appointed to that office before the effective date of this amendatory Act of the 100th General Assembly and (ii) has elected while in that office in a written notice on file with the board to become a participating employee. An office as a member of a governing body shall be deemed to be part-time if it normally requires the performance of duty during less than 1000 hours a year for the governing body of the participating municipality or instrumentality;

3. Any person working for a city hospital unless any

such person, while in active employment, has elected in a written notice on file with the board to become a participating employee and notification thereof is received by the board;

4. Any person who becomes an employee after June 30,

1979 as a public service employment program participant under the federal Comprehensive Employment and Training Act and whose wages or fringe benefits are paid in whole or in part by funds provided under such Act;

5. Any person who is actively employed by a

municipality on its effective date of participation in the Fund if that municipality (i) has at least 35 employees on its effective date of participation; (ii) is located in a county with at least 2,000,000 inhabitants; and (iii) maintains an independent defined benefit pension plan for the benefit of its eligible employees, unless the person files with the board within 90 days after the municipality's effective date of participation an irrevocable election to participate.

(c) Any person electing to be a participating employee, pursuant to paragraph (b) of this Section may not change such election, except as provided in Section 7-137.1.
(d) Any employee who occupied the position of school nurse in any participating municipality on August 8, 1961 and continuously thereafter until the effective date of the exercise of the option authorized by this subparagraph, who on August 7, 1961 was a member of the Teachers' Retirement System of Illinois, by virtue of certification by the Department of Registration and Education as a public health nurse, may elect to terminate participation in this Fund in order to re-establish membership in such System. The election may be exercised by filing written notice thereof with the Board or with the Board of Trustees of said Teachers' Retirement System, not later than September 30, 1963, and shall be effective on the first day of the calendar month next following the month in which the notice was filed. If the written notice is filed with such Teachers' Retirement System, that System shall immediately notify this Fund, but neither failure nor delay in notification shall affect the validity of the employee's election. If the option is exercised, the Fund shall notify such Teachers' Retirement System of such fact and transfer to that system the amounts contributed by the employee to this Fund, including interest at 3% per annum, but excluding contributions applicable to social security coverage during the period beginning August 8, 1961 to the effective date of the employee's election. Participation in this Fund as to any credits on or after August 8, 1961 and up to the effective date of the employee's election shall terminate on such effective date.
(e) Any participating municipality or participating instrumentality, other than a school district or special education joint agreement created under Section 10-22.31 of the School Code, may, by a resolution or ordinance duly adopted by its governing body, elect to exclude from participation and eligibility for benefits all persons who are employed after the effective date of such resolution or ordinance and who occupy an office or are employed in a position normally requiring performance of duty for less than 1000 hours per year for the participating municipality (including all instrumentalities thereof) or participating instrumentality except for persons employed in a position normally requiring performance of duty for 600 hours or more per year (i) by such participating municipality or participating instrumentality prior to the effective date of the resolution or ordinance and (ii) by a participating municipality or participating instrumentality, which had not adopted such a resolution when the person was employed, and the function served by the employee's position is assumed by another participating municipality or participating instrumentality. Notwithstanding the foregoing, a participating municipality or participating instrumentality which is formed solely to succeed to the functions of a participating municipality or participating instrumentality shall be considered to have adopted any such resolution or ordinance which may have been applicable to the employees performing such functions. The election made by the resolution or ordinance shall take effect at the time specified in the resolution or ordinance, and once effective shall be irrevocable.
(Source: P.A. 99-900, eff. 8-26-16; 100-274, eff. 1-1-18.)

(40 ILCS 5/7-137.1) (from Ch. 108 1/2, par. 7-137.1)
Sec. 7-137.1. Elected officials.
(a) A person holding an elective office who has elected to participate in the Fund while in that office may revoke that election and cease participating in the Fund by notifying the Board in writing before January 1, 1992.
Upon such revocation, the person shall forfeit all creditable service earned while holding that office, and the Board shall refund to the person, without interest, all employee contributions paid for the forfeited creditable service. The Board shall also refund or credit to the employing municipality, without interest, the employer contributions relating to the forfeited service, except those for death and disability.
(b) Notwithstanding the provisions of Sections 7-141 and 7-144, beginning January 1, 1992, a person who holds an elective office and has not elected to participate in the Fund with respect to that office (or has revoked his election to participate with respect to that office under subsection (a) of this Section) shall not be disqualified from receiving a retirement annuity by reason of holding such office, provided that the annuity is not based on any credits received for participating while holding that office.
(Source: P.A. 87-740.)

(40 ILCS 5/7-137.2)
Sec. 7-137.2. Participation by elected members of county boards.
(a) An elected member of a county board is not eligible to participate in the Fund with respect to that position unless the county board has adopted a resolution, after public debate and in a form acceptable to the Fund, certifying that persons in the position of elected member of the county board are expected to work at least 600 hours annually (or 1000 hours annually in a county that has adopted a resolution pursuant to subsection (e) of Section 7-137 of this Code). The resolution must be adopted and filed with the Fund no more than 90 days after each general election in which a member of the county board is elected.
(b) An elected member of a county board that participates in the Fund with respect to that position shall monthly submit, to the county fiscal officer, time sheets documenting the time spent on official government business as an elected member of the county board. The time sheets shall be (1) submitted on paper or electronically, or both, and (2) maintained by the county board for 5 years. An elected member of a county board who fails to submit time sheets or fails to conduct official government business with respect to that position for either 600 hours or 1000 hours (whichever is applicable) annually shall not be permitted to continue participation in the Fund as an elected member of a county board. The Fund may request that the governing body certify that an elected member of a county board is permitted to continue participation with respect to that position.
(Source: P.A. 99-900, eff. 8-26-16.)

(40 ILCS 5/7-138) (from Ch. 108 1/2, par. 7-138)
Sec. 7-138. Employees covered under the Federal Social Security Act and effective dates. Subject to the Agreement with the State Agency as described in Section 7-170, the following described employees of covered municipalities and of covered participating instrumentalities shall be considered covered under the Federal Social Security Act and shall be subject to the provisions of this Article pertaining to covered employees beginning upon the effective dates hereinafter specified:
(a) Each person who was an employee of a municipality or participating instrumentality covered as of January 1, 1956, and employed by such municipality or participating instrumentality on December 31, 1957, shall be considered a covered employee as of January 1, 1956, or the date employment with such municipality or participating instrumentality began, whichever is later;
(b) Each person who was an employee of a municipality or participating instrumentality covered as of January 1, 1956, who was not employed by such municipality or participating instrumentality on December 31, 1957, shall be considered a covered employee as of the first date of employment after such date;
(c) Each person who was an employee of a municipality or participating instrumentality becoming covered after December 31, 1957, shall be considered a covered employee on the date the municipality or participating instrumentality becomes a covered municipality or participating instrumentality or on the first date of employment, whichever is later;
(d) Each person who performs service for a municipality or participating instrumentality defined as covered transportation service under Section 210 of the Federal Social Security Act if he (1) meets the requirements of Section 7-137 of this Act, (2) is employed by a municipality or participating instrumentality which has elected to participate and has been accepted for participation, and (3) is subject to the Federal Insurance Contributions Act, shall be considered a covered employee for the purpose of computing benefits under this Article, but no contributions need be made for Social Security purposes under this Article so long as contributions are being made under the Federal Insurance Contributions Act in respect to such service.
(Source: P.A. 78-811.)

(40 ILCS 5/7-139) (from Ch. 108 1/2, par. 7-139)
Sec. 7-139. Credits and creditable service to employees.
(a) Each participating employee shall be granted credits and creditable service, for purposes of determining the amount of any annuity or benefit to which he or a beneficiary is entitled, as follows:
1. For prior service: Each participating employee who

is an employee of a participating municipality or participating instrumentality on the effective date shall be granted creditable service, but no credits under paragraph 2 of this subsection (a), for periods of prior service for which credit has not been received under any other pension fund or retirement system established under this Code, as follows:

If the effective date of participation for the

participating municipality or participating instrumentality is on or before January 1, 1998, creditable service shall be granted for the entire period of prior service with that employer without any employee contribution.

If the effective date of participation for the

participating municipality or participating instrumentality is after January 1, 1998, creditable service shall be granted for the last 20% of the period of prior service with that employer, but no more than 5 years, without any employee contribution. A participating employee may establish creditable service for the remainder of the period of prior service with that employer by making an application in writing, accompanied by payment of an employee contribution in an amount determined by the Fund, based on the employee contribution rates in effect at the time of application for the creditable service and the employee's salary rate on the effective date of participation for that employer, plus interest at the effective rate from the date of the prior service to the date of payment. Application for this creditable service may be made at any time while the employee is still in service.

A municipality that (i) has at least 35 employees;

(ii) is located in a county with at least 2,000,000 inhabitants; and (iii) maintains an independent defined benefit pension plan for the benefit of its eligible employees may restrict creditable service in whole or in part for periods of prior service with the employer if the governing body of the municipality adopts an irrevocable resolution to restrict that creditable service and files the resolution with the board before the municipality's effective date of participation.

Any person who has withdrawn from the service of a

participating municipality or participating instrumentality prior to the effective date, who reenters the service of the same municipality or participating instrumentality after the effective date and becomes a participating employee is entitled to creditable service for prior service as otherwise provided in this subdivision (a)(1) only if he or she renders 2 years of service as a participating employee after the effective date. Application for such service must be made while in a participating status. The salary rate to be used in the calculation of the required employee contribution, if any, shall be the employee's salary rate at the time of first reentering service with the employer after the employer's effective date of participation.

2. For current service, each participating employee

shall be credited with:

a. Additional credits of amounts equal to each

payment of additional contributions received from him under Section 7-173, as of the date the corresponding payment of earnings is payable to him.

b. Normal credits of amounts equal to each

payment of normal contributions received from him, as of the date the corresponding payment of earnings is payable to him, and normal contributions made for the purpose of establishing out-of-state service credits as permitted under the conditions set forth in paragraph 6 of this subsection (a).

c. Municipality credits in an amount equal to 1.4

times the normal credits, except those established by out-of-state service credits, as of the date of computation of any benefit if these credits would increase the benefit.

d. Survivor credits equal to each payment of

survivor contributions received from the participating employee as of the date the corresponding payment of earnings is payable, and survivor contributions made for the purpose of establishing out-of-state service credits.

3. For periods of temporary and total and permanent

disability benefits, each employee receiving disability benefits shall be granted creditable service for the period during which disability benefits are payable. Normal and survivor credits, based upon the rate of earnings applied for disability benefits, shall also be granted if such credits would result in a higher benefit to any such employee or his beneficiary.

4. For authorized leave of absence without pay: A

participating employee shall be granted credits and creditable service for periods of authorized leave of absence without pay under the following conditions:

a. An application for credits and creditable

service is submitted to the board while the employee is in a status of active employment.

b. Not more than 12 complete months of creditable

service for authorized leave of absence without pay shall be counted for purposes of determining any benefits payable under this Article.

c. Credits and creditable service shall be

granted for leave of absence only if such leave is approved by the governing body of the municipality, including approval of the estimated cost thereof to the municipality as determined by the fund, and employee contributions, plus interest at the effective rate applicable for each year from the end of the period of leave to date of payment, have been paid to the fund in accordance with Section 7-173. The contributions shall be computed upon the assumption earnings continued during the period of leave at the rate in effect when the leave began.

d. Benefits under the provisions of Sections

7-141, 7-146, 7-150 and 7-163 shall become payable to employees on authorized leave of absence, or their designated beneficiary, only if such leave of absence is creditable hereunder, and if the employee has at least one year of creditable service other than the service granted for leave of absence. Any employee contributions due may be deducted from any benefits payable.

e. No credits or creditable service shall be

allowed for leave of absence without pay during any period of prior service.

5. For military service: The governing body of a

municipality or participating instrumentality may elect to allow creditable service to participating employees who leave their employment to serve in the armed forces of the United States for all periods of such service, provided that the person returns to active employment within 90 days after completion of full time active duty, but no creditable service shall be allowed such person for any period that can be used in the computation of a pension or any other pay or benefit, other than pay for active duty, for service in any branch of the armed forces of the United States. If necessary to the computation of any benefit, the board shall establish municipality credits for participating employees under this paragraph on the assumption that the employee received earnings at the rate received at the time he left the employment to enter the armed forces. A participating employee in the armed forces shall not be considered an employee during such period of service and no additional death and no disability benefits are payable for death or disability during such period.

Any participating employee who left his employment

with a municipality or participating instrumentality to serve in the armed forces of the United States and who again became a participating employee within 90 days after completion of full time active duty by entering the service of a different municipality or participating instrumentality, which has elected to allow creditable service for periods of military service under the preceding paragraph, shall also be allowed creditable service for his period of military service on the same terms that would apply if he had been employed, before entering military service, by the municipality or instrumentality which employed him after he left the military service and the employer costs arising in relation to such grant of creditable service shall be charged to and paid by that municipality or instrumentality.

Notwithstanding the foregoing, any participating

employee shall be entitled to creditable service as required by any federal law relating to re-employment rights of persons who served in the United States Armed Services. Such creditable service shall be granted upon payment by the member of an amount equal to the employee contributions which would have been required had the employee continued in service at the same rate of earnings during the military leave period, plus interest at the effective rate.

5.1. In addition to any creditable service

established under paragraph 5 of this subsection (a), creditable service may be granted for up to 48 months of service in the armed forces of the United States.

In order to receive creditable service for military

service under this paragraph 5.1, a participating employee must (1) apply to the Fund in writing and provide evidence of the military service that is satisfactory to the Board; (2) obtain the written approval of the current employer; and (3) make contributions to the Fund equal to (i) the employee contributions that would have been required had the service been rendered as a member, plus (ii) an amount determined by the board to be equal to the employer's normal cost of the benefits accrued for that military service, plus (iii) interest on items (i) and (ii) from the date of first membership in the Fund to the date of payment. The required interest shall be calculated at the regular interest rate.

The changes made to this paragraph 5.1 by Public Acts

95-483 and 95-486 apply only to participating employees in service on or after August 28, 2007 (the effective date of those Public Acts).

6. For out-of-state service: Creditable service shall

be granted for service rendered to an out-of-state local governmental body under the following conditions: The employee had participated and has irrevocably forfeited all rights to benefits in the out-of-state public employees pension system; the governing body of his participating municipality or instrumentality authorizes the employee to establish such service; the employee has 2 years current service with this municipality or participating instrumentality; the employee makes a payment of contributions, which shall be computed at 8% (normal) plus 2% (survivor) times length of service purchased times the average rate of earnings for the first 2 years of service with the municipality or participating instrumentality whose governing body authorizes the service established plus interest at the effective rate on the date such credits are established, payable from the date the employee completes the required 2 years of current service to date of payment. In no case shall more than 120 months of creditable service be granted under this provision.

7. For retroactive service: Any employee who could

have but did not elect to become a participating employee, or who should have been a participant in the Municipal Public Utilities Annuity and Benefit Fund before that fund was superseded, may receive creditable service for the period of service not to exceed 50 months; however, a current or former elected or appointed official of a participating municipality may establish credit under this paragraph 7 for more than 50 months of service as an official of that municipality, if the excess over 50 months is approved by resolution of the governing body of the affected municipality filed with the Fund before January 1, 2002.

Any employee who is a participating employee on or

after September 24, 1981 and who was excluded from participation by the age restrictions removed by Public Act 82-596 may receive creditable service for the period, on or after January 1, 1979, excluded by the age restriction and, in addition, if the governing body of the participating municipality or participating instrumentality elects to allow creditable service for all employees excluded by the age restriction prior to January 1, 1979, for service during the period prior to that date excluded by the age restriction. Any employee who was excluded from participation by the age restriction removed by Public Act 82-596 and who is not a participating employee on or after September 24, 1981 may receive creditable service for service after January 1, 1979. Creditable service under this paragraph shall be granted upon payment of the employee contributions which would have been required had he participated, with interest at the effective rate for each year from the end of the period of service established to date of payment.

8. For accumulated unused sick leave: A

participating employee who is applying for a retirement annuity shall be entitled to creditable service for that portion of the employee's accumulated unused sick leave for which payment is not received, as follows:

a. Sick leave days shall be limited to those

accumulated under a sick leave plan established by a participating municipality or participating instrumentality which is available to all employees or a class of employees.

b. Except as provided in item b-1, only sick

leave days accumulated with a participating municipality or participating instrumentality with which the employee was in service within 60 days of the effective date of his retirement annuity shall be credited; If the employee was in service with more than one employer during this period only the sick leave days with the employer with which the employee has the greatest number of unpaid sick leave days shall be considered.

b-1. If the employee was in the service of more

than one employer as defined in item (2) of paragraph (a) of subsection (A) of Section 7-132, then the sick leave days from all such employers shall be credited, as long as the creditable service attributed to those sick leave days does not exceed the limitation in item f of this paragraph 8. In calculating the creditable service under this item b-1, the sick leave days from the last employer shall be considered first, then the remaining sick leave days shall be considered until there are no more days or the maximum creditable sick leave threshold under item f of this paragraph 8 has been reached.

c. The creditable service granted shall be

considered solely for the purpose of computing the amount of the retirement annuity and shall not be used to establish any minimum service period required by any provision of the Illinois Pension Code, the effective date of the retirement annuity, or the final rate of earnings.

d. The creditable service shall be at the rate of

1/20 of a month for each full sick day, provided that no more than 12 months may be credited under this subdivision 8.

e. Employee contributions shall not be required

for creditable service under this subdivision 8.

f. Each participating municipality and

participating instrumentality with which an employee has service within 60 days of the effective date of his retirement annuity shall certify to the board the number of accumulated unpaid sick leave days credited to the employee at the time of termination of service.

9. For service transferred from another system:

Credits and creditable service shall be granted for service under Article 4, 5, 8, 14, or 16 of this Act, to any active member of this Fund, and to any inactive member who has been a county sheriff, upon transfer of such credits pursuant to Section 4-108.3, 5-235, 8-226.7, 14-105.6, or 16-131.4, and payment by the member of the amount by which (1) the employer and employee contributions that would have been required if he had participated in this Fund as a sheriff's law enforcement employee during the period for which credit is being transferred, plus interest thereon at the effective rate for each year, compounded annually, from the date of termination of the service for which credit is being transferred to the date of payment, exceeds (2) the amount actually transferred to the Fund. Such transferred service shall be deemed to be service as a sheriff's law enforcement employee for the purposes of Section 7-142.1.

10. (Blank).
11. For service transferred from an Article 3 system

under Section 3-110.3: Credits and creditable service shall be granted for service under Article 3 of this Act as provided in Section 3-110.3, to any active member of this Fund, upon transfer of such credits pursuant to Section 3-110.3. If the board determines that the amount transferred is less than the true cost to the Fund of allowing that creditable service to be established, then in order to establish that creditable service, the member must pay to the Fund an additional contribution equal to the difference, as determined by the board in accordance with the rules and procedures adopted under this paragraph. If the member does not make the full additional payment as required by this paragraph prior to termination of his participation with that employer, then his or her creditable service shall be reduced by an amount equal to the difference between the amount transferred under Section 3-110.3, including any payments made by the member under this paragraph prior to termination, and the true cost to the Fund of allowing that creditable service to be established, as determined by the board in accordance with the rules and procedures adopted under this paragraph.

The board shall establish by rule the manner of

making the calculation required under this paragraph 11, taking into account the appropriate actuarial assumptions; the member's service, age, and salary history, and any other factors that the board determines to be relevant.

12. For omitted service: Any employee who was

employed by a participating employer in a position that required participation, but who was not enrolled in the Fund, may establish such credits under the following conditions:

a. Application for such credits is received by

the Board while the employee is an active participant of the Fund or a reciprocal retirement system.

b. Eligibility for participation and earnings are

verified by the Authorized Agent of the participating employer for which the service was rendered.

Creditable service under this paragraph shall be

granted upon payment of the employee contributions that would have been required had he participated, which shall be calculated by the Fund using the member contribution rate in effect during the period that the service was rendered.

(b) Creditable service - amount:
1. One month of creditable service shall be allowed

for each month for which a participating employee made contributions as required under Section 7-173, or for which creditable service is otherwise granted hereunder. Not more than 1 month of service shall be credited and counted for 1 calendar month, and not more than 1 year of service shall be credited and counted for any calendar year. A calendar month means a nominal month beginning on the first day thereof, and a calendar year means a year beginning January 1 and ending December 31.

2. A seasonal employee shall be given 12 months of

creditable service if he renders the number of months of service normally required by the position in a 12-month period and he remains in service for the entire 12-month period. Otherwise a fractional year of service in the number of months of service rendered shall be credited.

3. An intermittent employee shall be given creditable

service for only those months in which a contribution is made under Section 7-173.

(c) No application for correction of credits or creditable service shall be considered unless the board receives an application for correction while (1) the applicant is a participating employee and in active employment with a participating municipality or instrumentality, or (2) while the applicant is actively participating in a pension fund or retirement system which is a participating system under the Retirement Systems Reciprocal Act. A participating employee or other applicant shall not be entitled to credits or creditable service unless the required employee contributions are made in a lump sum or in installments made in accordance with board rule. Payments made to establish service credit under paragraph 1, 4, 5, 5.1, 6, 7, or 12 of subsection (a) of this Section must be received by the Board while the applicant is an active participant in the Fund or a reciprocal retirement system, except that an applicant may make one payment after termination of active participation in the Fund or a reciprocal retirement system.
(d) Upon the granting of a retirement, surviving spouse or child annuity, a death benefit or a separation benefit, on account of any employee, all individual accumulated credits shall thereupon terminate. Upon the withdrawal of additional contributions, the credits applicable thereto shall thereupon terminate. Terminated credits shall not be applied to increase the benefits any remaining employee would otherwise receive under this Article.
(Source: P.A. 100-148, eff. 8-18-17.)

(40 ILCS 5/7-139.1) (from Ch. 108 1/2, par. 7-139.1)
Sec. 7-139.1. General Assembly transfers and credits.
(a) Any active member of the General Assembly Retirement System (and until February 1, 1993, any former member of that System who has not yet retired) may apply for transfer of his credits and creditable service accumulated under this Fund to the General Assembly System. Also, any active member of the State Employees' Retirement System of Illinois who is an officer of the General Assembly may apply for a similar transfer from this Fund, provided that such member received credit under this Fund as an elected county officer. Such credits and creditable service shall be transferred forthwith. Payment by this Fund to the General Assembly System or the State Employees' Retirement System shall be made at the same time and shall consist of:
(1) the amounts accumulated to the credit of the

applicant, including interest, on the books of the Fund on the date of transfer, but excluding any additional or optional credits, which credits shall be refunded to the applicant; and

(2) municipality credits computed and credited under

Section 7-139, including interest, on the books of the Fund on the date the member terminated service under the Fund.

Participation in this Fund as to any credits transferred under this Section shall terminate on the date of transfer.
(b) An active member of the General Assembly Retirement System (and until February 1, 1993, any former member of that System who has not yet retired) who has service credits and creditable service under the Fund may establish additional service credits and creditable service for periods during which he was an elected official and could have elected to participate but did not so elect. Service credits and creditable service may be established by payment to the fund of an amount equal to the contributions he would have made if he had elected to participate, plus interest to the date of payment. The limitations in subparagraph (c) of Section 7-139 of this Article shall not apply to payments made under this Section.
(c) An active member of the General Assembly Retirement System (and until February 1, 1993, any former member of that System who has not yet retired) may reinstate service and service credits terminated upon receipt of a separation benefit, by payment to the Fund of the amount of the separation benefit plus interest thereon to the date of payment.
(Source: P.A. 87-794.)

(40 ILCS 5/7-139.2) (from Ch. 108 1/2, par. 7-139.2)
Sec. 7-139.2. Validation of service credits. An active member of the General Assembly having no service credits or creditable service in the Fund, may establish service credit and creditable service for periods during which he was an employee of a municipality in an elective office and could have elected to participate in the Fund but did not so elect. Service credits and creditable service may be established by payment to the Fund of an amount equal to the contributions he would have made if he had elected to participate plus interest to the date of payment, together with the applicable municipality credits including interest, but the total period of such creditable service that may be validated shall not exceed 8 years. Payments made to establish such service credit must be received by the Board while the member is an active participant in the General Assembly Retirement System, except that one payment will be permitted after the member terminates such service.
(Source: P.A. 100-148, eff. 8-18-17.)

(40 ILCS 5/7-139.3) (from Ch. 108 1/2, par. 7-139.3)
Sec. 7-139.3. Validation of service credits. An active member of the General Assembly having no service credits or creditable service in the Fund may establish service credit and creditable service for periods during which he held an elective office in a municipality but could not participate in the Fund because the municipality was not a participant in the Fund. Service credits and creditable service may be established by payment to the Fund of an amount equal to the contributions he would have made if he had participated, with interest to the date of payment, together with the applicable municipality credits with interest.
(Source: P.A. 81-1536.)

(40 ILCS 5/7-139.4) (from Ch. 108 1/2, par. 7-139.4)
Sec. 7-139.4. Termination of participation as an employee. Any participating employee who is an active member of the General Assembly on or after November 20, 1979 may, upon written application to the Board within 90 days of that date or of becoming an active member of the General Assembly, whichever is later, terminate his participation as an employee in this fund. Any person who has terminated his participation as an employee under this Section and has continued the employment upon which such employee status has been based may revoke that termination after it has been in effect at least one year by filing a notice of the revocation with the Board. Any such person may then establish service credit and creditable service for any period of service during which the termination of participation was in effect by paying into the fund, within 6 months after revoking the termination of participation, an amount equal to the employee contributions which would have been required during the period for which the termination was in effect together with interest thereon at 6% per annum compounded annually.
(Source: P.A. 81-1536.)

(40 ILCS 5/7-139.5) (from Ch. 108 1/2, par. 7-139.5)
Sec. 7-139.5. (a) Persons otherwise required or eligible to participate in the Fund who elect to continue participation in the General Assembly System under Section 2-117.1 may not participate in the Fund for the duration of such continued participation under Section 2-117.1.
(b) Upon terminating such continued participation, a person may transfer credits and creditable service accumulated under Section 2-117.1 to this Fund, upon payment to the Fund of (1) the amount by which the employer and employee contributions that would have been required if he had participated in this Fund during the period for which credit under Section 2-117.1 is being transferred, plus interest, exceeds the amounts actually transferred under that Section to the Fund, plus (2) interest thereon at 6% per annum compounded annually from the date of such participation to the date of payment.
(Source: P.A. 82-342.)

(40 ILCS 5/7-139.6) (from Ch. 108 1/2, par. 7-139.6)
Sec. 7-139.6. Transfer of creditable service to Article 8, 9 or 13 fund.
(a) Any city officer as defined in Section 8-243.2 of this Code, any county officer elected by vote of the people who is a participant in a pension fund established under Article 9 of this Code, any chief of the County Police Department or undersheriff of the County Sheriff's Department who has elected under subparagraph (j) of Section 9-128.1 to be included within the provisions of Section 9-128.1 of Article 9 of this Code, and any elected sanitary district commissioner who is a participant in a pension fund established under Article 13 of this Code, may apply for transfer of his credits and creditable service accumulated in this Fund to such Article 8, 9 or 13 fund. Such creditable service shall be transferred forthwith. Payment by this Fund to the Article 8, 9 or 13 fund shall be made at the same time and shall consist of:
(1) the amounts accumulated to the credit of the

applicant, including interest, on the books of the Fund on the date of transfer, but excluding any additional or optional credits, which credits shall be refunded to the applicant; and

(2) municipality credits computed and credited under

this Article, including interest, on the books of the Fund on the date the member terminated service under the Fund.

Participation in this Fund as to any credits transferred under this Section shall terminate on the date of transfer.
(b) Any such elected city officer, county officer, chief of the County Police Department, undersheriff of the County Sheriff's Department, or sanitary district commissioner who has credits and creditable service under the Fund may establish additional credits and creditable service for periods during which he could have elected to participate but did not so elect. Credits and creditable service may be established by payment to the Fund of an amount equal to the contributions he would have made if he had elected to participate, plus interest thereon to the date of payment. The limitations in subparagraph (c) of Section 7-139 of this Article shall not apply to payments made under this Section.
(c) Any such elected city officer, county officer, chief of the County Police Department, undersheriff of the County Sheriff's Department, or sanitary district commissioner may reinstate credits and creditable service terminated upon receipt of a separation benefit, by payment to the Fund of the amount of the separation benefit plus interest thereon at the rate of 6% per year to the date of payment.
(Source: P.A. 89-643, eff. 8-9-96.)

(40 ILCS 5/7-139.7)
Sec. 7-139.7. (Repealed).
(Source: P.A. 87-1265. Repealed by P.A. 98-932, eff. 8-15-14.)

(40 ILCS 5/7-139.8) (from Ch. 108 1/2, par. 7-139.8)
Sec. 7-139.8. Transfer to Article 14 System.
(a) Any active member of the State Employees' Retirement System who is a State policeman, an investigator for the Secretary of State, a conservation police officer, an investigator for the Office of the Attorney General, an investigator for the Department of Revenue, an investigator for the Office of the State's Attorneys Appellate Prosecutor, or a controlled substance inspector may apply for transfer of some or all of his or her credits and creditable service accumulated in this Fund for service as a sheriff's law enforcement employee, person employed by a participating municipality to perform police duties, or law enforcement officer employed on a full-time basis by a forest preserve district to the State Employees' Retirement System in accordance with Section 14-110. The creditable service shall be transferred only upon payment by this Fund to the State Employees' Retirement System of an amount equal to:
(1) the amounts accumulated to the credit of the

applicant for the service to be transferred, including interest; and

(2) municipality credits based on such service,

including interest; and

(3) any interest paid by the applicant to reinstate

such service.

Participation in this Fund as to any credits transferred under this Section shall terminate on the date of transfer.
(b) Any person applying to transfer service under this Section may reinstate credits and creditable service terminated upon receipt of a separation benefit, by paying to the Fund the amount of the separation benefit plus interest thereon at the actuarially assumed rate of interest to the date of payment.
(Source: P.A. 95-530, eff. 8-28-07; 96-745, eff. 8-25-09.)

(40 ILCS 5/7-139.9)
Sec. 7-139.9. (Repealed).
(Source: P.A. 90-460, eff. 8-17-97. Repealed by P.A. 98-932, eff. 8-15-14.)

(40 ILCS 5/7-139.10)
Sec. 7-139.10. Transfer to Article 4 pension fund. A person who has elected under Section 4-108.4 to become an active participant in a firefighter pension fund established under Article 4 of this Code may apply for transfer to that Article 4 fund of his or her creditable service accumulated under this Article for municipal firefighter service. At the time of the transfer, the Fund shall pay to the firefighter pension fund an amount equal to:
(1) the amounts accumulated to the credit of the

applicant for municipal firefighter service, including interest;

(2) any interest paid by the applicant in order to

reinstate that service; and

(3) the municipality credits based on that service,

including interest.

Participation in this fund with respect to the transferred credits shall terminate on the date of transfer.
For the purpose of this Section, "municipal firefighter service" means service with the fire department of a participating municipality for which the applicant established creditable service under this Article.
(Source: P.A. 93-689, eff. 7-1-04.)

(40 ILCS 5/7-139.11)
Sec. 7-139.11. (Repealed).
(Source: P.A. 95-1036, eff. 2-17-09. Repealed by P.A. 98-932, eff. 8-15-14.)

(40 ILCS 5/7-139.12)
Sec. 7-139.12. Transfer of creditable service to Article 14. A person employed by the Chicago Metropolitan Agency for Planning (formerly the Regional Planning Board) on the effective date of this Section who was a member of the State Employees' Retirement System of Illinois as an employee of the Chicago Area Transportation Study may apply for transfer of his or her creditable service as an employee of the Chicago Metropolitan Agency for Planning upon payment of (1) the amounts accumulated to the credit of the applicant for such service on the books of the Fund on the date of transfer and (2) the corresponding municipality credits, including interest, on the books of the Fund on the date of transfer. Participation in this Fund with respect to the transferred credits shall terminate on the date of transfer.
(Source: P.A. 95-677, eff. 10-11-07; 95-876, eff. 8-21-08.)

(40 ILCS 5/7-139.13)
Sec. 7-139.13. (Repealed).
(Source: P.A. 97-273, eff. 8-8-11. Repealed by P.A. 98-932, eff. 8-15-14.)

(40 ILCS 5/7-141) (from Ch. 108 1/2, par. 7-141)
Sec. 7-141. Retirement annuities - Conditions. Retirement annuities shall be payable as hereinafter set forth:
(a) A participating employee who, regardless of cause, is separated from the service of all participating municipalities and instrumentalities thereof and participating instrumentalities shall be entitled to a retirement annuity provided:
1. He is at least age 55, or in the case of a person

who is eligible to have his annuity calculated under Section 7-142.1, he is at least age 50;

2. He is not entitled to receive earnings for

employment in a position requiring him, or entitling him to elect, to be a participating employee;

3. The amount of his annuity, before the application

of paragraph (b) of Section 7-142 is at least $10 per month;

4. If he first became a participating employee after

December 31, 1961, he has at least 8 years of service. This service requirement shall not apply to any participating employee, regardless of participation date, if the General Assembly terminates the Fund.

(b) Retirement annuities shall be payable:
1. As provided in Section 7-119;
2. Except as provided in item 3, upon receipt by the

fund of a written application. The effective date may be not more than one year prior to the date of the receipt by the fund of the application;

3. Upon attainment of age 70 1/2 if the member (i) is

no longer in service, and (ii) is otherwise entitled to an annuity under this Article;

4. To the beneficiary of the deceased annuitant for

the unpaid amount accrued to date of death, if any.

(Source: P.A. 97-328, eff. 8-12-11; 97-609, eff. 1-1-12.)

(40 ILCS 5/7-141.1)
Sec. 7-141.1. Early retirement incentive.
(a) The General Assembly finds and declares that:
(1) Units of local government across the State have

been functioning under a financial crisis.

(2) This financial crisis is expected to continue.
(3) Units of local government must depend on

additional sources of revenue and, when those sources are not forthcoming, must establish cost-saving programs.

(4) An early retirement incentive designed

specifically to target highly-paid senior employees could result in significant annual cost savings.

(5) The early retirement incentive should be made

available only to those units of local government that determine that an early retirement incentive is in their best interest.

(6) A unit of local government adopting a program of

early retirement incentives under this Section is encouraged to implement personnel procedures to prohibit, for at least 5 years, the rehiring (whether on payroll or by independent contract) of employees who receive early retirement incentives.

(7) A unit of local government adopting a program of

early retirement incentives under this Section is also encouraged to replace as few of the participating employees as possible and to hire replacement employees for salaries totaling no more than 80% of the total salaries formerly paid to the employees who participate in the early retirement program.

It is the primary purpose of this Section to encourage units of local government that can realize true cost savings, or have determined that an early retirement program is in their best interest, to implement an early retirement program.
(b) Until the effective date of this amendatory Act of 1997, this Section does not apply to any employer that is a city, village, or incorporated town, nor to the employees of any such employer. Beginning on the effective date of this amendatory Act of 1997, any employer under this Article, including an employer that is a city, village, or incorporated town, may establish an early retirement incentive program for its employees under this Section. The decision of a city, village, or incorporated town to consider or establish an early retirement program is at the sole discretion of that city, village, or incorporated town, and nothing in this amendatory Act of 1997 limits or otherwise diminishes this discretion. Nothing contained in this Section shall be construed to require a city, village, or incorporated town to establish an early retirement program and no city, village, or incorporated town may be compelled to implement such a program.
The benefits provided in this Section are available only to members employed by a participating employer that has filed with the Board of the Fund a resolution or ordinance expressly providing for the creation of an early retirement incentive program under this Section for its employees and specifying the effective date of the early retirement incentive program. Subject to the limitation in subsection (h), an employer may adopt a resolution or ordinance providing a program of early retirement incentives under this Section at any time.
The resolution or ordinance shall be in substantially the following form:

the effective date of the program, (i) is in active payroll status as an employee of a participating employer that has filed the required ordinance or resolution with the Board, (ii) is on layoff status from such a position with a right of re-employment or recall to service, (iii) is on a leave of absence from such a position, or (iv) is on disability but has not been receiving benefits under Section 7-146 or 7-150 for a period of more than 2 years from the date of application;

(2) have never previously received a retirement

annuity under this Article or under the Retirement Systems Reciprocal Act using service credit established under this Article;

(3) (blank);
(4) have at least 20 years of creditable service in

the Fund by the date of retirement, without the use of any creditable service established under this Section;

(5) have attained age 50 by the date of retirement,

without the use of any age enhancement received under this Section; and

(6) be eligible to receive a retirement annuity under

this Article by the date of retirement, for which purpose the age enhancement and creditable service established under this Section may be considered.

(d) The employer shall determine the retirement date for each employee participating in the early retirement program adopted under this Section. The retirement date shall be no earlier than the effective date of the program and no later than one year after that effective date, except that the employee may require that the retirement date set by the employer be no later than the June 30 next occurring after the effective date of the program and no earlier than the date upon which the employee qualifies for retirement. The employer shall give each employee participating in the early retirement program at least 30 days written notice of the employee's designated retirement date, unless the employee waives this notice requirement.
(e) An eligible person may establish up to 5 years of creditable service under this Section. In addition, for each period of creditable service established under this Section, a person shall have his or her age at retirement deemed enhanced by an equivalent period.
The creditable service established under this Section may be used for all purposes under this Article and the Retirement Systems Reciprocal Act, except for the computation of final rate of earnings and the determination of earnings, salary, or compensation under this or any other Article of the Code.
The age enhancement established under this Section may be used for all purposes under this Article (including calculation of the reduction imposed under subdivision (a)1b(iv) of Section 7-142), except for purposes of a reversionary annuity under Section 7-145 and any distributions required because of age. The age enhancement established under this Section may be used in calculating a proportionate annuity payable by this Fund under the Retirement Systems Reciprocal Act, but shall not be used in determining benefits payable under other Articles of this Code under the Retirement Systems Reciprocal Act.
(f) For all creditable service established under this Section, the member must pay to the Fund an employee contribution consisting of the total employee contribution rate in effect at the time the member purchases the service for the plan in which the member was participating with the employer at that time multiplied by the member's highest annual salary rate used in the determination of the final rate of earnings for retirement annuity purposes for each year of creditable service granted under this Section. Contributions for fractions of a year of service shall be prorated. Any amounts that are disregarded in determining the final rate of earnings under subdivision (d)(5) of Section 7-116 (the 125% rule) shall also be disregarded in determining the required contribution under this subsection (f).
The employee contribution shall be paid to the Fund as follows: If the member is entitled to a lump sum payment for accumulated vacation, sick leave, or personal leave upon withdrawal from service, the employer shall deduct the employee contribution from that lump sum and pay the deducted amount directly to the Fund. If there is no such lump sum payment or the required employee contribution exceeds the net amount of the lump sum payment, then the remaining amount due, at the option of the employee, may either be paid to the Fund before the annuity commences or deducted from the retirement annuity in 24 equal monthly installments.
(g) An annuitant who has received any age enhancement or creditable service under this Section and thereafter accepts employment with or enters into a personal services contract with an employer under this Article thereby forfeits that age enhancement and creditable service; except that this restriction does not apply to (1) service in an elective office, so long as the annuitant does not participate in this Fund with respect to that office, (2) a person appointed as an officer under subsection (f) of Section 3-109 of this Code, and (3) a person appointed as an auxiliary police officer pursuant to Section 3.1-30-5 of the Illinois Municipal Code. A person forfeiting early retirement incentives under this subsection (i) must repay to the Fund that portion of the retirement annuity already received which is attributable to the early retirement incentives that are being forfeited, (ii) shall not be eligible to participate in any future early retirement program adopted under this Section, and (iii) is entitled to a refund of the employee contribution paid under subsection (f). The Board shall deduct the required repayment from the refund and may impose a reasonable payment schedule for repaying the amount, if any, by which the required repayment exceeds the refund amount.
(h) The additional unfunded liability accruing as a result of the adoption of a program of early retirement incentives under this Section by an employer shall be amortized over a period of 10 years beginning on January 1 of the second calendar year following the calendar year in which the latest date for beginning to receive a retirement annuity under the program (as determined by the employer under subsection (d) of this Section) occurs; except that the employer may provide for a shorter amortization period (of no less than 5 years) by adopting an ordinance or resolution specifying the length of the amortization period and submitting a certified copy of the ordinance or resolution to the Fund no later than 6 months after the effective date of the program. An employer, at its discretion, may accelerate payments to the Fund.
An employer may provide more than one early retirement incentive program for its employees under this Section. However, an employer that has provided an early retirement incentive program for its employees under this Section may not provide another early retirement incentive program under this Section until the liability arising from the earlier program has been fully paid to the Fund.
(Source: P.A. 99-382, eff. 8-17-15.)

(40 ILCS 5/7-142) (from Ch. 108 1/2, par. 7-142)
Sec. 7-142. Retirement annuities - Amount.
(a) The amount of a retirement annuity shall be the sum of the following, determined in accordance with the actuarial tables in effect at the time of the grant of the annuity:
1. For employees with 8 or more years of service, an

annuity computed pursuant to subparagraphs a or b of this subparagraph 1, whichever is the higher, and for employees with less than 8 years of service the annuity computed pursuant to subparagraph a:

a. The monthly annuity which can be provided

from the total accumulated normal, municipality and prior service credits, as of the attained age of the employee on the date the annuity begins provided that such annuity shall not exceed 75% of the final rate of earnings of the employee.

b. (i) The monthly annuity amount determined as

follows by multiplying (a) 1 2/3% for annuitants with not more than 15 years or (b) 1 2/3% for the first 15 years and 2% for each year in excess of 15 years for annuitants with more than 15 years by the number of years plus fractional years, prorated on a basis of months, of creditable service and multiply the product thereof by the employee's final rate of earnings.

(ii) For the sole purpose of computing the

formula (and not for the purposes of the limitations hereinafter stated) $125 shall be considered the final rate of earnings in all cases where the final rate of earnings is less than such amount.

(iii) The monthly annuity computed in accordance

with this subparagraph b, shall not exceed an amount equal to 75% of the final rate of earnings.

(iv) For employees who have less than 35 years of

service, the annuity computed in accordance with this subparagraph b (as reduced by application of subparagraph (iii) above) shall be reduced by 0.25% thereof (0.5% if service was terminated before January 1, 1988) for each month or fraction thereof (1) that the employee's age is less than 60 years, or (2) if the employee has at least 30 years of service credit, that the employee's service credit is less than 35 years, whichever is less, on the date the annuity begins.

2. The annuity which can be provided from the total

accumulated additional credits as of the attained age of the employee on the date the annuity begins.

(b) If payment of an annuity begins prior to the earliest age at which the employee will become eligible for an old age insurance benefit under the Federal Social Security Act, he may elect that the annuity payments from this fund shall exceed those payable after his attaining such age by an amount, computed as determined by rules of the Board, but not in excess of his estimated Social Security Benefit, determined as of the effective date of the annuity, provided that in no case shall the total annuity payments made by this fund exceed in actuarial value the annuity which would have been payable had no such election been made.
(c) The retirement annuity shall be increased each year by 2%, not compounded, of the monthly amount of annuity, taking into consideration any adjustment under paragraph (b) of this Section. This increase shall be effective each January 1 and computed from the effective date of the retirement annuity, the first increase being .167% of the monthly amount times the number of months from the effective date to January 1. Beginning January 1, 1984 and thereafter, the retirement annuity shall be increased by 3% each year, not compounded. This increase shall not be applicable to annuitants who are not in service on or after September 8, 1971.
(d) Any elected county officer who was entitled to receive a stipend from the State on or after July 1, 2009 and on or before June 30, 2010 may establish earnings credit for the amount of stipend not received, if the elected county official applies in writing to the fund within 6 months after the effective date of this amendatory Act of the 96th General Assembly and pays to the fund an amount equal to (i) employee contributions on the amount of stipend not received, (ii) employer contributions determined by the Board equal to the employer's normal cost of the benefit on the amount of stipend not received, plus (iii) interest on items (i) and (ii) at the actuarially assumed rate.
(Source: P.A. 96-961, eff. 7-2-10.)

(40 ILCS 5/7-142.1) (from Ch. 108 1/2, par. 7-142.1)
Sec. 7-142.1. Sheriff's law enforcement employees.
(a) In lieu of the retirement annuity provided by subparagraph 1 of paragraph (a) of Section 7-142:
Any sheriff's law enforcement employee who has 20 or more years of service in that capacity and who terminates service prior to January 1, 1988 shall be entitled at his option to receive a monthly retirement annuity for his service as a sheriff's law enforcement employee computed by multiplying 2% for each year of such service up to 10 years, 2 1/4% for each year of such service above 10 years and up to 20 years, and 2 1/2% for each year of such service above 20 years, by his annual final rate of earnings and dividing by 12.
Any sheriff's law enforcement employee who has 20 or more years of service in that capacity and who terminates service on or after January 1, 1988 and before July 1, 2004 shall be entitled at his option to receive a monthly retirement annuity for his service as a sheriff's law enforcement employee computed by multiplying 2.5% for each year of such service up to 20 years, 2% for each year of such service above 20 years and up to 30 years, and 1% for each year of such service above 30 years, by his annual final rate of earnings and dividing by 12.
Any sheriff's law enforcement employee who has 20 or more years of service in that capacity and who terminates service on or after July 1, 2004 shall be entitled at his or her option to receive a monthly retirement annuity for service as a sheriff's law enforcement employee computed by multiplying 2.5% for each year of such service by his annual final rate of earnings and dividing by 12.
If a sheriff's law enforcement employee has service in any other capacity, his retirement annuity for service as a sheriff's law enforcement employee may be computed under this Section and the retirement annuity for his other service under Section 7-142.
In no case shall the total monthly retirement annuity for persons who retire before July 1, 2004 exceed 75% of the monthly final rate of earnings. In no case shall the total monthly retirement annuity for persons who retire on or after July 1, 2004 exceed 80% of the monthly final rate of earnings.
(b) Whenever continued group insurance coverage is elected in accordance with the provisions of Section 367h of the Illinois Insurance Code, as now or hereafter amended, the total monthly premium for such continued group insurance coverage or such portion thereof as is not paid by the municipality shall, upon request of the person electing such continued group insurance coverage, be deducted from any monthly pension benefit otherwise payable to such person pursuant to this Section, to be remitted by the Fund to the insurance company or other entity providing the group insurance coverage.
(c) A sheriff's law enforcement employee who began service in that capacity prior to the effective date of this amendatory Act of the 97th General Assembly and who has service in any other capacity may convert up to 10 years of that service into service as a sheriff's law enforcement employee by paying to the Fund an amount equal to (1) the additional employee contribution required under Section 7-173.1, plus (2) the additional employer contribution required under Section 7-172, plus (3) interest on items (1) and (2) at the prescribed rate from the date of the service to the date of payment. Application must be received by the Board while the employee is an active participant in the Fund. Payment must be received while the member is an active participant, except that one payment will be permitted after termination of participation.
(d) The changes to subsections (a) and (b) of this Section made by this amendatory Act of the 94th General Assembly apply only to persons in service on or after July 1, 2004. In the case of such a person who begins to receive a retirement annuity before the effective date of this amendatory Act of the 94th General Assembly, the annuity shall be recalculated prospectively to reflect those changes, with the resulting increase beginning to accrue on the first annuity payment date following the effective date of this amendatory Act.
(e) Any elected county officer who was entitled to receive a stipend from the State on or after July 1, 2009 and on or before June 30, 2010 may establish earnings credit for the amount of stipend not received, if the elected county official applies in writing to the fund within 6 months after the effective date of this amendatory Act of the 96th General Assembly and pays to the fund an amount equal to (i) employee contributions on the amount of stipend not received, (ii) employer contributions determined by the Board equal to the employer's normal cost of the benefit on the amount of stipend not received, plus (iii) interest on items (i) and (ii) at the actuarially assumed rate.
(f) Notwithstanding any other provision of this Article, the provisions of this subsection (f) apply to a person who first becomes a sheriff's law enforcement employee under this Article on or after January 1, 2011.
A sheriff's law enforcement employee age 55 or more who has 10 or more years of service in that capacity shall be entitled at his option to receive a monthly retirement annuity for his or her service as a sheriff's law enforcement employee computed by multiplying 2.5% for each year of such service by his or her final rate of earnings.
The retirement annuity of a sheriff's law enforcement employee who is retiring after attaining age 50 with 10 or more years of creditable service shall be reduced by one-half of 1% for each month that the sheriff's law enforcement employee's age is under age 55.
The maximum retirement annuity under this subsection (f) shall be 75% of final rate of earnings.
For the purposes of this subsection (f), "final rate of earnings" means the average monthly earnings obtained by dividing the total salary of the sheriff's law enforcement employee during the 96 consecutive months of service within the last 120 months of service in which the total earnings was the highest by the number of months of service in that period.
Notwithstanding any other provision of this Article, beginning on January 1, 2011, for all purposes under this Code (including without limitation the calculation of benefits and employee contributions), the annual earnings of a sheriff's law enforcement employee to whom this Section applies shall not include overtime and shall not exceed $106,800; however, that amount shall annually thereafter be increased by the lesser of (i) 3% of that amount, including all previous adjustments, or (ii) one-half the annual unadjusted percentage increase (but not less than zero) in the consumer price index-u for the 12 months ending with the September preceding each November 1, including all previous adjustments.
(g) Notwithstanding any other provision of this Article, the monthly annuity of a person who first becomes a sheriff's law enforcement employee under this Article on or after January 1, 2011 shall be increased on the January 1 occurring either on or after the attainment of age 60 or the first anniversary of the annuity start date, whichever is later. Each annual increase shall be calculated at 3% or one-half the annual unadjusted percentage increase (but not less than zero) in the consumer price index-u for the 12 months ending with the September preceding each November 1, whichever is less, of the originally granted retirement annuity. If the annual unadjusted percentage change in the consumer price index-u for a 12-month period ending in September is zero or, when compared with the preceding period, decreases, then the annuity shall not be increased.
(h) Notwithstanding any other provision of this Article, for a person who first becomes a sheriff's law enforcement employee under this Article on or after January 1, 2011, the annuity to which the surviving spouse, children, or parents are entitled under this subsection (h) shall be in the amount of 66 2/3% of the sheriff's law enforcement employee's earned annuity at the date of death.
(i) Notwithstanding any other provision of this Article, the monthly annuity of a survivor of a person who first becomes a sheriff's law enforcement employee under this Article on or after January 1, 2011 shall be increased on the January 1 after attainment of age 60 by the recipient of the survivor's annuity and each January 1 thereafter by 3% or one-half the annual unadjusted percentage increase in the consumer price index-u for the 12 months ending with the September preceding each November 1, whichever is less, of the originally granted pension. If the annual unadjusted percentage change in the consumer price index-u for a 12-month period ending in September is zero or, when compared with the preceding period, decreases, then the annuity shall not be increased.
(j) For the purposes of this Section, "consumer price index-u" means the index published by the Bureau of Labor Statistics of the United States Department of Labor that measures the average change in prices of goods and services purchased by all urban consumers, United States city average, all items, 1982-84 = 100. The new amount resulting from each annual adjustment shall be determined by the Public Pension Division of the Department of Insurance and made available to the boards of the pension funds.
(Source: P.A. 100-148, eff. 8-18-17.)

(40 ILCS 5/7-143) (from Ch. 108 1/2, par. 7-143)
Sec. 7-143. Retirement annuities-Reduction. If the participating employee elects a reversionary annuity in accordance with Section 7-145, his retirement annuity shall be reduced by an amount equal to the annuity which could be provided for him at the time the annuity begins from the accumulated additional credits required to provide the reversionary annuity.
(Source: P.A. 77-2121.)

(40 ILCS 5/7-144) (from Ch. 108 1/2, par. 7-144)
Sec. 7-144. Retirement annuities - suspended during employment.
(a) If any person receiving any annuity again becomes an employee and receives earnings from employment in a position requiring him, or entitling him to elect, to become a participating employee, then the annuity payable to such employee shall be suspended as of the 1st day of the month coincidental with or next following the date upon which such person becomes such an employee, unless the person is authorized under subsection (b) of Section 7-137.1 of this Code to continue receiving a retirement annuity during that period. Upon proper qualification of the participating employee payment of such annuity may be resumed on the 1st day of the month following such qualification and upon proper application therefor. The participating employee in such case shall be entitled to a supplemental annuity arising from service and credits earned subsequent to such re-entry as a participating employee.
Notwithstanding any other provision of this Article, an annuitant shall be considered a participating employee if he or she returns to work as an employee with a participating employer and works more than 599 hours annually (or 999 hours annually with a participating employer that has adopted a resolution pursuant to subsection (e) of Section 7-137 of this Code). Each of these annual periods shall commence on the month and day upon which the annuitant is first employed with the participating employer following the effective date of the annuity.
(a-5) If any annuitant under this Article must be considered a participating employee per the provisions of subsection (a) of this Section, and the participating municipality or participating instrumentality that employs or re-employs that annuitant knowingly fails to notify the Board to suspend the annuity, the participating municipality or participating instrumentality may be required to reimburse the Fund for an amount up to one-half of the total of any annuity payments made to the annuitant after the date the annuity should have been suspended, as determined by the Board. In no case shall the total amount repaid by the annuitant plus any amount reimbursed by the employer to the Fund be more than the total of all annuity payments made to the annuitant after the date the annuity should have been suspended. This subsection shall not apply if the annuitant returned to work for the employer for less than 12 months.
The Fund shall notify all annuitants that they must notify the Fund immediately if they return to work for any participating employer. The notification by the Fund shall occur upon retirement and no less than annually thereafter in a format determined by the Fund. The Fund shall also develop and maintain a system to track annuitants who have returned to work and notify the participating employer and annuitant at least annually of the limitations on returning to work under this Section.
(b) Supplemental annuities to persons who return to service for less than 48 months shall be computed under the provisions of Sections 7-141, 7-142 and 7-143. In determining whether an employee is eligible for an annuity which requires a minimum period of service, his entire period of service shall be taken into consideration but the supplemental annuity shall be based on earnings and service in the supplemental period only. The effective date of the suspended and supplemental annuity for the purpose of increases after retirement shall be considered to be the effective date of the suspended annuity.
(c) Supplemental annuities to persons who return to service for 48 months or more shall be a monthly amount determined as follows:
(1) An amount shall be computed under subparagraph b

of paragraph (1) of subsection (a) of Section 7-142, considering all of the service credits of the employee;

(2) The actuarial value in monthly payments for life

of the annuity payments made before suspension shall be determined and subtracted from the amount determined in (1) above;

(3) The monthly amount of the suspended annuity, with

any applicable increases after retirement computed from the effective date to the date of reinstatement, shall be subtracted from the amount determined in (2) above and the remainder shall be the amount of the supplemental annuity provided that this amount shall not be less than the amount computed under subsection (b) of this Section.

(4) The suspended annuity shall be reinstated at an

amount including any increases after retirement from the effective date to date of reinstatement.

(5) The effective date of the combined suspended and

supplemental annuities for the purposes of increases after retirement shall be considered to be the effective date of the supplemental annuity.

(Source: P.A. 98-389, eff. 8-16-13; 99-745, eff. 8-5-16.)

(40 ILCS 5/7-144.2) (from Ch. 108 1/2, par. 7-144.2)
Sec. 7-144.2. Incremental retirement annuity. Each employee annuitant who terminated service prior to the effective date of this amendatory Act of 1971 is entitled to receive a monthly incremental retirement annuity, effective January 1, 1972, of .167% of his monthly retirement annuity amount, multiplied by the number of months from the effective date of his annuity to January 1, 1972. This monthly incremental annuity shall be increased on each January 1 thereafter during the lifetime of the annuitant by 2% of the monthly retirement annuity amount. Beginning January 1, 1984 and each January 1 thereafter, the monthly incremental annuity shall be increased by 3% of the monthly retirement annuity amount. The incremental annuity is payable only if the annuitant agrees to pay the fund an amount equal to 1% of 1/12 of his annual final rate of earnings, determined as of the date of his retirement, multiplied by the number of full years of service. The annuitant, prior to December 1, 1971, may authorize the fund to deduct the payment from his annuity if the total payment can be deducted in one month. If the agreement or payment is received by the fund prior to December 1, 1971, the incremental annuity shall be effective January 1, 1972. If the agreement or payment is not received before December 1, 1971, the incremental annuity shall be effective the first day of the next month after receipt of payment by the fund, but if received after the 15th day, the first day of the month following the next month, and shall not be paid retroactively.
The monthly retirement annuity amount, for the purpose of this Section, shall be the annuity amount initially awarded or, if adjusted under paragraph (b) of Section 7-142, the adjusted amount, disregarding any incremental annuities previously granted.
(Source: P.A. 83-664.)

(40 ILCS 5/7-144.3) (from Ch. 108 1/2, par. 7-144.3)
Sec. 7-144.3. Supplemental benefit payment.
(a) A supplemental benefit payment, consisting of a sum calculated as provided in subsection (c), shall be payable to each eligible retirement annuitant and surviving spouse annuitant on July 1, 1993, and on each subsequent July 1; except that if this Code is amended to change the uncompounded annual increase in retirement annuity granted in subsection (c) of Section 7-142 to a compounded annual increase, no supplemental benefit shall be paid under this Section on any July 1 occurring on or after the effective date of that amendment. The amount of the supplemental benefit payment, and a person's eligibility to receive the supplemental benefit payment, shall be redetermined for each year in which the benefit is payable.
(b) To be eligible to receive a supplemental benefit payment, a person must be entitled to receive a retirement annuity or surviving spouse annuity from the Fund on the July 1 supplemental benefit payment date, and must have been receiving that annuity during each of the 12 months immediately preceding that date; except that a surviving spouse annuitant whose surviving spouse annuity began less than one year before the July 1 supplemental benefit payment date shall be eligible if the deceased spouse received a retirement annuity from the Fund during the period from the previous July 1 until the start of the surviving spouse annuity.
(c) The amount of the supplemental benefit payment shall be determined by the Board as follows:
(1) The total amount available for the payment of

supplemental benefit payments under this Section in any year shall be 0.62% of the last annual participating payroll for all participating municipalities and participating instrumentalities in the Fund, as determined and reconciled by the Fund.

(2) The amount of the supplemental benefit payment to

each eligible person shall be a portion of the total amount available under paragraph (1), equal to that portion of the total amount payable by the Fund to all eligible persons for retirement and surviving spouse annuities in the June preceding the July 1 supplemental benefit payment date, that is payable to the eligible person in that month.

(3) Notwithstanding paragraph (2), the amount of any

supplemental benefit payment paid to an annuitant under this Section shall not exceed any benefit limitations established by the federal government for qualified public pension plans.

(Source: P.A. 87-850.)

(40 ILCS 5/7-145) (from Ch. 108 1/2, par. 7-145)
Sec. 7-145. Reversionary annuities.
(a) An employee entitled to a retirement annuity may elect to provide a reversionary annuity for a beneficiary if:
1. Under the provisions of paragraph (a) 1 of Section

7-142 he is entitled to an immediate annuity of at least $10 per month; and

2. His accumulated additional and optional credits

are sufficient to provide a reversionary annuity, of at least $10 per month, for the beneficiary.

(b) An election shall become effective only:
1. If a written notice thereof by the employee is

received by the board; and

2. If the amount of the beneficiary's reversionary

annuity specified in the notice is not less than $10 nor more than that which can be provided, at the time of election, by the accumulation of additional and optional credits.

(c) The amount of the reversionary annuity shall be that specified in the notice of election.
(d) Reversionary annuity shall begin the first day of the month following the month in which the last payment of the employee annuity is payable because of death, provided the beneficiary is alive at such time. If the beneficiary does not survive the annuitant, no reversionary annuity shall be payable, but only the death benefit as provided in Sections 7-163 and 7-164.
(e) Any election made under this Section shall be irrevocable by the employee.
(Source: P.A. 98-1078, eff. 1-1-15.)

(40 ILCS 5/7-145.1)
Sec. 7-145.1. Alternative annuity for county officers.
(a) The benefits provided in this Section and Section 7-145.2 are available only if, prior to the effective date of this amendatory Act of the 97th General Assembly, the county board has filed with the Board of the Fund a resolution or ordinance expressly consenting to the availability of these benefits for its elected county officers. The county board's consent is irrevocable with respect to persons participating in the program, but may be revoked at any time with respect to persons who have not paid an additional optional contribution under this Section before the date of revocation.
An elected county officer may elect to establish alternative credits for an alternative annuity by electing in writing before the effective date of this amendatory Act of the 97th General Assembly to make additional optional contributions in accordance with this Section and procedures established by the board. These alternative credits are available only for periods of service as an elected county officer. The elected county officer may discontinue making the additional optional contributions by notifying the Fund in writing in accordance with this Section and procedures established by the board.
Additional optional contributions for the alternative annuity shall be as follows:
(1) For service as an elected county officer after

the option is elected, an additional contribution of 3% of salary shall be contributed to the Fund on the same basis and under the same conditions as contributions required under Section 7-173.

(2) For service as an elected county officer before

the option is elected, an additional contribution of 3% of the salary for the applicable period of service, plus interest at the effective rate from the date of service to the date of payment, plus any additional amount required by the county board under paragraph (3). All payments for past service must be paid in full before credit is given. Payment must be received by the Board while the member is an active participant, except that one payment will be permitted after termination of participation.

(3) With respect to service as an elected county

officer before the option is elected, if payment is made after the county board has filed with the Board of the Fund a resolution or ordinance requiring an additional contribution under this paragraph, then the contribution required under paragraph (2) shall include an amount to be determined by the Fund, equal to the actuarial present value of the additional employer cost that would otherwise result from the alternative credits being established for that service. A county board's resolution or ordinance requiring additional contributions under this paragraph (3) is irrevocable. Payment must be received by the Board while the member is an active participant, except that one payment will be permitted after termination of participation.

No additional optional contributions may be made for any period of service for which credit has been previously forfeited by acceptance of a refund, unless the refund is repaid in full with interest at the effective rate from the date of refund to the date of repayment.
(b) In lieu of the retirement annuity otherwise payable under this Article, an elected county officer who (1) has elected to participate in the Fund and make additional optional contributions in accordance with this Section, (2) has held and made additional optional contributions with respect to the same elected county office for at least 8 years, and (3) has attained age 55 with at least 8 years of service credit (or has attained age 50 with at least 20 years of service as a sheriff's law enforcement employee) may elect to have his retirement annuity computed as follows: 3% of the participant's salary for each of the first 8 years of service credit, plus 4% of that salary for each of the next 4 years of service credit, plus 5% of that salary for each year of service credit in excess of 12 years, subject to a maximum of 80% of that salary.
This formula applies only to service in an elected county office that the officer held for at least 8 years, and only to service for which additional optional contributions have been paid under this Section. If an elected county officer qualifies to have this formula applied to service in more than one elected county office, the qualifying service shall be accumulated for purposes of determining the applicable accrual percentages, but the salary used for each office shall be the separate salary calculated for that office, as defined in subsection (g).
To the extent that the elected county officer has service credit that does not qualify for this formula, his retirement annuity will first be determined in accordance with this formula with respect to the service to which this formula applies, and then in accordance with the remaining Sections of this Article with respect to the service to which this formula does not apply.
(c) In lieu of the disability benefits otherwise payable under this Article, an elected county officer who (1) has elected to participate in the Fund, and (2) has become permanently disabled and as a consequence is unable to perform the duties of his office, and (3) was making optional contributions in accordance with this Section at the time the disability was incurred, may elect to receive a disability annuity calculated in accordance with the formula in subsection (b). For the purposes of this subsection, an elected county officer shall be considered permanently disabled only if: (i) disability occurs while in service as an elected county officer and is of such a nature as to prevent him from reasonably performing the duties of his office at the time; and (ii) the board has received a written certification by at least 2 licensed physicians appointed by it stating that the officer is disabled and that the disability is likely to be permanent.
(d) Refunds of additional optional contributions shall be made on the same basis and under the same conditions as provided under Section 7-166, 7-167 and 7-168. Interest shall be credited at the effective rate on the same basis and under the same conditions as for other contributions.
If an elected county officer fails to hold that same elected county office for at least 8 years, he or she shall be entitled after leaving office to receive a refund of the additional optional contributions made with respect to that office, plus interest at the effective rate.
(e) The plan of optional alternative benefits and contributions shall be available to persons who are elected county officers and active contributors to the Fund on or after November 15, 1994 and elected to establish alternative credit before the effective date of this amendatory Act of the 97th General Assembly. A person who was an elected county officer and an active contributor to the Fund on November 15, 1994 but is no longer an active contributor may apply to make additional optional contributions under this Section at any time within 90 days after the effective date of this amendatory Act of 1997; if the person is an annuitant, the resulting increase in annuity shall begin to accrue on the first day of the month following the month in which the required payment is received by the Fund.
(f) For the purposes of this Section and Section 7-145.2, the terms "elected county officer" and "elected county office" include, but are not limited to: (1) the county clerk, recorder, treasurer, coroner, assessor (if elected), auditor, sheriff, and State's Attorney; members of the county board; and the clerk of the circuit court; and (2) a person who has been appointed to fill a vacancy in an office that is normally filled by election on a countywide basis, for the duration of his or her service in that office. The terms "elected county officer" and "elected county office" do not include any officer or office of a county that has not consented to the availability of benefits under this Section and Section 7-145.2.
(g) For the purposes of this Section and Section 7-145.2, the term "salary" means the final rate of earnings for the elected county office held, calculated in a manner consistent with Section 7-116, but for that office only. If an elected county officer qualifies to have the formula in subsection (b) applied to service in more than one elected county office, a separate salary shall be calculated and applied with respect to each such office.
(h) The changes to this Section made by this amendatory Act of the 91st General Assembly apply to persons who first make an additional optional contribution under this Section on or after the effective date of this amendatory Act.
(i) Any elected county officer who was entitled to receive a stipend from the State on or after July 1, 2009 and on or before June 30, 2010 may establish earnings credit for the amount of stipend not received, if the elected county official applies in writing to the fund within 6 months after the effective date of this amendatory Act of the 96th General Assembly and pays to the fund an amount equal to (i) employee contributions on the amount of stipend not received, (ii) employer contributions determined by the Board equal to the employer's normal cost of the benefit on the amount of stipend not received, plus (iii) interest on items (i) and (ii) at the actuarially assumed rate.
(Source: P.A. 100-148, eff. 8-18-17.)

(40 ILCS 5/7-145.2)
Sec. 7-145.2. Alternative survivor's benefits for survivors of county officers. In lieu of the survivor's benefits otherwise payable under this Article, the spouse or eligible child of any deceased elected county officer who (1) had elected to participate in the Fund, and (2) was either making additional optional contributions in accordance with Section 7-145.1 on the date of death, or was receiving an annuity calculated under that Section at the time of death, may elect to receive an annuity beginning on the date of the elected county officer's death, provided that the spouse and officer must have been married on the date of the last termination of his or her service as an elected county officer and for a continuous period of at least one year immediately preceding his or her death.
The annuity shall be payable beginning on the date of the elected county officer's death if the spouse is then age 50 or over, or beginning at age 50 if the age of the spouse is less than 50 years. If a minor unmarried child or children of the county officer, under age 18, also survive, and the child or children are under the care of the eligible spouse, the annuity shall begin as of the date of death of the elected county officer without regard to the spouse's age.
The annuity to a spouse shall be 66 2/3% of the amount of retirement annuity earned by the elected county officer on the date of death, subject to a minimum payment of 10% of salary, provided that if an eligible spouse, regardless of age, has in his or her care at the date of death of the elected county officer any unmarried child or children of the county officer, under age 18, the minimum annuity shall be 30% of the elected officer's salary, plus 10% of salary on account of each minor child of the elected county officer, subject to a combined total payment on account of a spouse and minor children not to exceed 50% of the deceased officer's salary. In the event there shall be no spouse of the elected county officer surviving, or should a spouse remarry or die while eligible minor children still survive the elected county officer, each such child shall be entitled to an annuity equal to 20% of salary of the elected officer subject to a combined total payment on account of all such children not to exceed 50% of salary of the elected county officer. The salary to be used in the calculation of these benefits shall be the same as that prescribed for determining a retirement annuity as provided in Section 7-145.1.
Upon the death of an elected county officer occurring after termination of service or while in receipt of a retirement annuity, the combined total payment to a spouse and minor children, or to minor children alone if no eligible spouse survives, shall be limited to 75% of the amount of retirement annuity earned by the county officer.
Marriage of a child or attainment of age 18, whichever first occurs, shall render the child ineligible for further consideration in the payment of an annuity to a spouse or in the increase in the amount thereof. Upon attainment of ineligibility of the youngest minor child of the elected county officer, the annuity shall immediately revert to the amount payable upon death of an elected county officer leaving no minor children surviving him or her. If the spouse is under age 50 at such time, the annuity as revised shall be deferred until such age is attained. Remarriage of a widow or widower prior to attainment of age 55 shall disqualify the spouse from the receipt of an annuity.
(Source: P.A. 95-279, eff. 1-1-08.)

(40 ILCS 5/7-146) (from Ch. 108 1/2, par. 7-146)
Sec. 7-146. Temporary disability benefits - Eligibility. Temporary disability benefits shall be payable to participating employees as hereinafter provided.
(a) The participating employee shall be considered temporarily disabled if:
1. He is unable to perform the duties of any position

which might reasonably be assigned to him by his employing municipality or instrumentality thereof or participating instrumentality due to mental or physical disability caused by bodily injury or disease, other than as a result of self-inflicted injury or addiction to narcotic drugs;

2. The Board has received written certifications from

at least one licensed and practicing physician and the governing body of the employing municipality or instrumentality thereof or participating instrumentality stating that the employee meets the conditions set forth in subparagraph 1 of this paragraph (a).

(b) A temporary disability benefit shall be payable to a temporarily disabled employee provided:
1. He:
(i) has at least one year of service immediately

preceding the date the temporary disability was incurred and has made contributions to the fund for at least the number of months of service normally required in his position during a 12-month period, or has at least 5 years of service credit, the last year of which immediately precedes such date; or

(ii) had qualified under clause (i) above, but

had an interruption in service with the same participating municipality or participating instrumentality of not more than 3 months in the 12 months preceding the date the temporary disability was incurred and was not paid a separation benefit; or

(iii) had qualified under clause (i) above, but

had an interruption after 20 or more years of creditable service, was not paid a separation benefit, and returned to service prior to the date the disability was incurred.

Item (iii) of this subdivision shall apply to all

employees whose disabilities were incurred on or after July 1, 1985, and any such employee who becomes eligible for a disability benefit under item (iii) shall be entitled to receive a lump sum payment of any accumulated disability benefits which may accrue from the date the disability was incurred until the effective date of this amendatory Act of 1987.

Periods of qualified leave granted in compliance with

the federal Family and Medical Leave Act shall be ignored for purposes of determining the number of consecutive months of employment under this subdivision (b)1.

2. He has been temporarily disabled for at least 30

days, except where a former temporary or permanent and total disability has reoccurred within 6 months after the employee has returned to service.

3. He is receiving no earnings from a participating

municipality or instrumentality thereof or participating instrumentality, except as allowed under subsection (f) of Section 7-152.

4. He has not refused to submit to a reasonable

physical examination by a physician appointed by the Board.

5. His disability is not the result of a mental or

physical condition which existed on the earliest date of service from which he has uninterrupted service, including prior service, at the date of his disability, provided that this limitation is not applicable if the date of disability is after December 31, 2001, nor is it applicable to a participating employee who: (i) on the date of disability has 5 years of creditable service, exclusive of creditable service for periods of disability; or (ii) received no medical treatment for the condition for the 3 years immediately prior to such earliest date of service.

6. He is not separated from the service of the

participating municipality or instrumentality thereof or participating instrumentality which employed him on the date his temporary disability was incurred; for the purposes of payment of temporary disability benefits, a participating employee, whose employment relationship is terminated by his employing municipality, shall be deemed not to be separated from the service of his employing municipality or participating instrumentality if he continues disabled by the same condition and so long as he is otherwise entitled to such disability benefit.

7. He has not failed or refused to consent to and

sign an authorization allowing the Board to receive copies of or to examine his medical and hospital records.

8. He has not failed or refused to provide complete

information regarding any other employment for compensation he has received since becoming disabled.

(Source: P.A. 97-415, eff. 8-16-11; 98-218, eff. 8-9-13.)

(40 ILCS 5/7-147) (from Ch. 108 1/2, par. 7-147)
Sec. 7-147. Temporary disability benefits - Commencement and duration. Temporary disability benefits shall be payable:
(a) Upon receipt by the fund of a written application therefor. The effective date may be not more than 6 months prior to the receipt by the fund of the application. However, if an employee executes an application and delay in filing is caused by negligence or fault of any officer or employee of the applicant's municipality or participating instrumentality, the effective date may be the later of 30 days prior to the date the application is executed or one year prior to the date received by the fund.
(b) Once a month as of the end of each calendar month;
(c) For less than a month in a fraction equal to that created by making the number of days of disability in the month the numerator and the number of the days in the month the denominator;
(d) To the beneficiary of a deceased participating employee for the unpaid amount accrued to the date of death;
(e) For a period ending on the last day of the month when the total period during which temporary disability benefits are paid equals 1/2 of the total period of service (excluding periods of disability) of the employee as of the date of his disability or 30 months, whichever is the lesser; provided that when a participating employee becomes disabled within 5 years of a previous period or periods of temporary or total and permanent disability, temporary disability benefits shall be payable for a period not to exceed the lesser of 30 months or a period computed as follows:
1. the lesser of 30 months or 1/2 of the total service preceding the first period of disability within such 5-year period;
2. less the total amount of all periods of disability within said 5-year period;
3. plus 1/2 of the total amount of service (excluding periods of disability) subsequent to the first period of disability within such 5-year period;
(f) while the temporary disability continues.
(Source: P.A. 86-272.)

(40 ILCS 5/7-149) (from Ch. 108 1/2, par. 7-149)
Sec. 7-149. Temporary disability benefits-Periodic checks.
The Board shall conduct periodic checks to determine if any participating employee is disabled. Such checks may consist of periodic examinations by a physician or physicians appointed by the Board, requiring the employee to submit evidence of continuing disability and such other investigations as the Board may deem appropriate. The following shall constitute prima-facie evidence of termination of temporary disability:
(a) A written report by a physician appointed by the Board stating that the temporary disability has ceased;
(b) The earning of compensation by the employee from any source for personal services, in excess of 25% of the monthly rate of earnings upon which his disability benefits are based.
(Source: Laws 1965, p. 1086.)

(40 ILCS 5/7-150) (from Ch. 108 1/2, par. 7-150)
Sec. 7-150. Total and permanent disability benefits - Eligibility. Total and permanent disability benefits shall be payable to participating employees as hereinafter provided, including those employees receiving disability benefit on July 1, 1962.
(a) A participating employee shall be considered totally and permanently disabled if:
1. He is unable to engage in any gainful activity

because of any medically determinable physical or mental impairment which can be expected to result in death or be of a long continued and indefinite duration, other than as a result of self-inflicted injury or addiction to narcotic drugs;

2. The Board has received a written certification by

at least 1 licensed and practicing physician stating that the employee meets the qualifications of subparagraph 1 of this paragraph (a).

(b) A totally and permanently disabled employee is entitled to a permanent disability benefit provided:
1. He has exhausted his temporary disability benefits.
2. He:
(i) has at least one year of service immediately

preceding the date the disability was incurred and has made contributions to the fund for at least the number of months of service normally required in his position during a 12 month period, or has at least 5 years of service credit, the last year of which immediately preceded the date the disability was incurred; or

(ii) had qualified under clause (i) above, but

had an interruption in service with the same participating municipality or participating instrumentality of not more than 3 months in the 12 months preceding the date the temporary disability was incurred and was not paid a separation benefit; or

(iii) had qualified under clause (i) above, but

had an interruption after 20 or more years of creditable service, was not paid a separation benefit, and returned to service prior to the date the disability was incurred.

Item (iii) of this subdivision shall apply to all

employees whose disabilities were incurred on or after July 1, 1985, and any such employee who becomes eligible for a disability benefit under item (iii) shall be entitled to receive a lump sum payment of any accumulated disability benefits which may accrue from the date the disability was incurred until the effective date of this amendatory Act of 1987.

Periods of qualified leave granted in compliance with

the federal Family and Medical Leave Act shall be ignored for purposes of determining the number of consecutive months of employment under this subdivision (b)2.

3. He is receiving no earnings from a participating

municipality or instrumentality thereof or participating instrumentality, except as allowed under subsection (f) of Section 7-152.

4. He has not refused to submit to a reasonable

physical examination by a physician appointed by the Board.

5. His disability is not the result of a mental or

physical condition which existed on the earliest date of service from which he has uninterrupted service, including prior service, at the date of his disability, provided that this limitation shall not be applicable to a participating employee who, without receiving a disability benefit, receives 5 years of creditable service.

6. He is not separated from the service of his

employing participating municipality or instrumentality thereof or participating instrumentality on the date his temporary disability was incurred; for the purposes of payment of total and permanent disability benefits, a participating employee, whose employment relationship is terminated by his employing municipality, shall be deemed not to be separated from the service of his employing municipality or participating instrumentality if he continues disabled by the same condition and so long as he is otherwise entitled to such disability benefit.

7. He has not refused to apply for a disability

benefit under the Federal Social Security Act at the request of the Board.

8. He has not failed or refused to consent to and

sign an authorization allowing the Board to receive copies of or to examine his medical and hospital records.

9. He has not failed or refused to provide complete

information regarding any other employment for compensation he has received since becoming disabled.

(c) A participating employee shall remain eligible and may make application for a total and permanent disability benefit within 90 days after the termination of his temporary disability benefits or within such longer period terminating at the end of the period during which his employing municipality is prevented from employing him by reason of any statutory prohibition.
(Source: P.A. 97-415, eff. 8-16-11.)

(40 ILCS 5/7-151) (from Ch. 108 1/2, par. 7-151)
Sec. 7-151. Total and permanent disability benefits - Commencement and duration. Permanent disability benefits shall be payable:
(a) As of the date temporary disability benefits are exhausted;
(b) Once a month as of the end of each month;
(c) For less than a month in a fraction equal to that created by making the number of days of disability in the month the numerator and the number of the days in the month the denominator;
(d) To the beneficiary of a deceased employee for the unpaid amount accrued to the date of death;
(e) While total and permanent disability continues;
(f) For the period ending on the last day of the month which is the later of the following:
1. the month that the participating employee attains

the age for a full Social Security old-age insurance benefit;

2. the month which is 5 years after the month the

participating employee became disabled as provided in Section 7-146.

(Source: P.A. 92-424, eff. 8-17-01.)

(40 ILCS 5/7-152) (from Ch. 108 1/2, par. 7-152)
Sec. 7-152. Disability benefits - Amount. The amount of the monthly temporary and total and permanent disability benefits shall be 50% of the participating employee's final rate of earnings on the date disability was incurred, subject to the following adjustments:
(a) If the participating employee has a reduced rate of earnings at the time his employment ceases because of disability, the rate of earnings shall be computed on the basis of his last 12 month period of full-time employment.
(b) If the participating employee is eligible for a disability benefit under the federal Social Security Act, the amount of monthly disability benefits shall be reduced, but not to less than $10 a month, by the amount he would be eligible to receive as a disability benefit under the federal Social Security Act, whether or not because of service as a covered employee under this Article. The reduction shall be effective as of the month the employee is eligible for Social Security disability benefits. The Board may make such reduction if it appears that the employee may be so eligible pending determination of eligibility and make an appropriate adjustment if necessary after such determination. If the employee, because of his refusal to accept rehabilitation services under the federal Rehabilitation Act of 1973 or the federal Social Security Act, or because he is receiving workers' compensation benefits, has his Social Security benefits reduced or terminated, the disability benefit shall be reduced as if the employee were receiving his full Social Security disability benefit.
(c) If the employee (i) is over the age for a full Social Security old-age insurance benefit, (ii) was not eligible for a Social Security disability benefit immediately before reaching that age, and (iii) is eligible for a full Social Security old-age insurance benefit, then the amount of the monthly disability benefit shall be reduced, but not to less than $10 a month, by the amount of the old-age insurance benefit to which the employee is entitled, whether or not the employee applies for the Social Security old-age insurance benefit. This reduction shall be made in the month after the month in which the employee attains the age for a full Social Security old-age insurance benefit. However, if the employee was receiving a Social Security disability benefit before reaching the age for a full Social Security old-age insurance benefit, the disability benefits after that age shall be determined under subsection (b) of this Section.
(d) The amount of disability benefits shall not be reduced by reason of any increase, other than one resulting from a correction in the employee's wage records, in the amount of disability or old-age insurance benefits under the federal Social Security Act which takes effect after the month of the initial reduction under paragraph (b) or (c) of this Section.
(e) If the employee in any month receives compensation from gainful employment which is more than 25% of the final rate of earnings on which his disability benefits are based, the temporary disability benefit payable for that month shall be reduced by an amount equal to such excess.
(f) An employee who has been disabled for at least 30 days may return to work for the employer on a part-time basis for a trial work period of up to one year, during which the disability shall be deemed to continue. Service credit shall continue to accrue and the disability benefit shall continue to be paid during the trial work period, but the benefit shall be reduced by the amount of earnings received by the disabled employee. Return to service on a full-time basis shall terminate the trial work period. The reduction under this subsection (f) shall be in lieu of the reduction, if any, required under subsection (e).
(g) Beginning January 1, 1988, every total and permanent disability benefit shall be increased by 3% of the original amount of the benefit, not compounded, on each January 1 following the later of (1) the date the total and permanent disability benefit begins, or (2) the date the total and permanent disability benefit would have begun if the employee had been paid a temporary disability benefit for 30 months.
(Source: P.A. 92-424, eff. 8-17-01.)

(40 ILCS 5/7-153) (from Ch. 108 1/2, par. 7-153)
Sec. 7-153. Total and permanent disability benefits; periodic checks. The board shall conduct periodic checks to determine if participating employees who are drawing a total permanent disability benefit remain totally and permanently disabled. Such checks may consist of periodic examination by a physician or physicians appointed by the board, requiring the employee to submit evidence of continuing disability or absence of gainful employment and such other investigations as the board may deem appropriate. A written report by a physician appointed by the board stating that the employee is no longer totally and permanently disabled shall constitute prima-facie evidence of termination of total and permanent disability, except as provided in subsection (f) of Section 7-152.
(Source: P.A. 87-740.)

(40 ILCS 5/7-154) (from Ch. 108 1/2, par. 7-154)
Sec. 7-154. Surviving spouse annuities - Eligibility.
(a) A surviving spouse annuity shall be payable to the eligible surviving spouse of a participating employee, an employee annuitant, or a person who on the date of death would have been entitled to a retirement annuity, had he applied for such annuity, and who dies at any time when a surviving spouse annuity equals at least $5 per month, provided:
(1) The surviving spouse (i) was married to the

participating employee for at least one year on the date of death, or (ii) was married to the annuitant or person entitled to a retirement annuity for at least one year prior to the date of termination of service, or (iii) was married to the deceased annuitant for at least one year on the date of the deceased annuitant's death, if at the time of termination of service the deceased annuitant was married for at least one year to a spouse who does not survive the deceased annuitant. (Item (iii) applies to the spouses of annuitants who die on or after the effective date of this amendatory Act of the 99th General Assembly, notwithstanding whether the annuitant was in service on or after that effective date or the effective date of Public Act 87-850.)

(2) The male deceased employee annuitant or such

other person entitled to a retirement annuity had contributed to this fund for surviving spouse annuity purposes for at least 1 year or continuously since the effective date of the participating municipality or participating instrumentality.

(3) The female deceased employee annuitant or such

other person entitled to a retirement annuity was in service on or after July 27, 1972, provided that the annuity shall not be computed on the basis of any retirement annuity effective before that date.

(4) If the employee dies before termination of

service, the employee did not exclude the spouse from any death benefit or surviving spouse annuity pursuant to subsection (b) of Section 7-118. A designation of beneficiary naming a spouse and children jointly or a trust pursuant to subsection (b) of Section 7-118 shall preclude payment of a surviving spouse annuity.

(b) If a person is the spouse of a retiring participating employee on the date of the initial payment of a retirement annuity and is qualified to receive a surviving spouse annuity upon the death of the employee and the surviving spouse contributions are not refunded to the employee, then a surviving spouse annuity shall be payable to that person even if the marriage to the employee is dissolved after that date.
(c) Eligibility of a surviving spouse shall be determined as of the date of death. Only one surviving spouse annuity shall be paid on account of the death of any employee.
(Source: P.A. 99-682, eff. 7-29-16.)

(40 ILCS 5/7-155) (from Ch. 108 1/2, par. 7-155)
Sec. 7-155. Surviving spouse annuities-commencement.
(a) A surviving spouse annuity shall begin on the 1st day of the month next following the month in which the participating employee, or the employee annuitant or such person entitled to a retirement annuity died, upon a written application therefor, provided:
1. Any such annuity payments payable for periods

beginning prior to the date the application was received by the Board shall not include interest based on late payment; and

2. The amount of surviving spouse annuity before the

application of paragraph 3 of Section 7-158, is at least $5 per month, beginning on such date.

(b) A person receiving a surviving spouse annuity whose annuity was granted but limited to one year prior to the application date under the former provisions of this Section may reapply for annuity payments for the period denied due to the one-year limitation. Such annuity payments shall not include interest based on late payment.
(c) The changes to this Section made by this amendatory Act of the 99th General Assembly apply without regard to whether the deceased spouse was in service on or after the effective date of this amendatory Act.
(Source: P.A. 99-580, eff. 7-15-16.)

(40 ILCS 5/7-156) (from Ch. 108 1/2, par. 7-156)
Sec. 7-156. Surviving spouse annuities - amount.
(a) The amount of surviving spouse annuity shall be:
1. Upon the death of an employee annuitant or such person entitled, upon application, to a retirement annuity at date of death, (i) an amount equal to 1/2 of the retirement annuity which was or would have been payable exclusive of the amount so payable which was provided from additional credits, and disregarding any election made under paragraph (b) of Section 7-142, plus (ii) an annuity which could be provided at the then attained age of the surviving spouse and under actuarial tables then in effect, from the excess of the additional credits, (excluding any such credits used to create a reversionary annuity) used to provide the annuity granted pursuant to paragraph (a) (2) of Section 7-142 of this article over the total annuity payments made pursuant thereto.
2. Upon the death of a participating employee on or after attainment of age 55, an amount equal to 1/2 of the retirement annuity which he could have had as of the date of death had he then retired and applied for annuity, exclusive of the portion thereof which could have been provided from additional credits, and disregarding paragraph (b) of Section 7-142, plus an amount equal to the annuity which could be provided from the total of his accumulated additional credits at date of death, on the basis of the attained age of the surviving spouse on such date.
3. Upon the death of a participating employee before age 55, an amount equal to 1/2 of the retirement annuity which he could have had as of his attained age on the date of death, had he then retired and applied for annuity, and the provisions of this Article that no such annuity shall begin until the employee has attained at least age 55 were not applicable, exclusive of the portion thereof which could have been provided from additional credits and disregarding paragraph (b) of Section 7-142, plus an amount equal to the annuity which could be provided from the total of his accumulated additional credits at date of death, on the basis of the attained age of the surviving spouse on such date.
In the case of the surviving spouse of a person who dies before the effective date of this amendatory Act of the 94th General Assembly, if the surviving spouse is more than 5 years younger than the deceased, that portion of the annuity which is not based on additional credits shall be reduced in the ratio of the value of a life annuity of $1 per year at an age of 5 years less than the attained age of the deceased, at the earlier of the date of the death or the date his retirement annuity begins, to the value of a life annuity of $1 per year at the attained age of the surviving spouse on such date, according to actuarial tables approved by the Board. This reduction does not apply to the surviving spouse of a person who dies on or after the effective date of this amendatory Act of the 94th General Assembly.
In computing the amount of a surviving spouse annuity, incremental increases of retirement annuities to the date of death of the employee annuitant shall be considered.
(b) Each surviving spouse annuity payable on January 1, 1988 shall be increased on that date by 3% of the original amount of the annuity. Each surviving spouse annuity that begins after January 1, 1988 shall be increased on the January 1 next occurring after the annuity begins, by an amount equal to (i) 3% of the original amount thereof if the deceased employee was receiving a retirement annuity at the time of his death; otherwise (ii) 0.167% of the original amount thereof for each complete month which has elapsed since the date the annuity began.
On each January 1 after the date of the initial increase under this subsection, each surviving spouse annuity shall be increased by 3% of the originally granted amount of the annuity.
(Source: P.A. 94-712, eff. 6-1-06.)

(40 ILCS 5/7-157) (from Ch. 108 1/2, par. 7-157)
Sec. 7-157. Surviving spouse annuities - marriage to terminate. If a surviving spouse annuitant marries before reaching age 55, the annuity shall be terminated as of the end of the calendar month following the month in which the marriage occurs, unless the marriage occurs after December 31, 2000.
(Source: P.A. 91-887, eff. 7-6-00.)

(40 ILCS 5/7-158) (from Ch. 108 1/2, par. 7-158)
Sec. 7-158. Surviving spouse annuities - Options. In lieu of the surviving spouse annuity an eligible surviving spouse shall have the option of receiving other benefits as follows:
1. The surviving spouse of a participating employee may elect to receive either a single sum death benefit or a surviving spouse annuity and the $3,000 death benefit provided in Sections 7-163 and 7-164.
2. The surviving spouse of an employee, who has separated from service and would have been entitled to a retirement annuity on date of death, may elect to receive either a single sum death benefit or a surviving spouse annuity and the $3,000 death benefit provided in Sections 7-163 and 7-164.
3. If any surviving spouse annuity is payable prior to the earliest age at which the recipient will become eligible for a widows' or widowers' insurance benefit under the Federal Social Security Act, the recipient may elect that the annuity payments from this fund shall exceed those payable after attaining such age by an amount not in excess of the estimated Social Security Benefit, determined as of the effective date of the surviving spouse annuity, provided that in no case shall the total annuity payments made by this fund exceed in actuarial value the annuity which would have been paid had no such election been made.
4. The surviving spouse of a participating employee, whose annuity was suspended upon return to employment and who had one year or more of service after his return, may apply the additional service credits to a supplemental surviving spouse annuity and receive the $3,000 death benefit or apply the additional service credits to a single sum death benefit and forego the $3,000 death benefit payable upon the death of an annuitant.
5. The surviving spouse of a participating employee, whose annuity was suspended upon return to employment and who had less than one year of service after his return, shall have the additional service credits applied towards a supplemental surviving spouse annuity and shall receive the $3,000 death benefit.
(Source: P.A. 85-941.)

(40 ILCS 5/7-159) (from Ch. 108 1/2, par. 7-159)
Sec. 7-159. Surviving spouse annuity - refund of survivor credits.
(a) Any employee annuitant who (1) upon the date a retirement annuity begins is not then married, or (2) is married to a person who would not qualify for surviving spouse annuity if the person died on such date, is entitled to a refund of the survivor credits including interest accumulated on the date the annuity begins, excluding survivor credits and interest thereon credited during periods of disability, and no spouse shall have a right to any surviving spouse annuity from this Fund. If the employee annuitant reenters service and upon subsequent retirement has a spouse who would qualify for a surviving spouse annuity, the employee annuitant may pay the fund the amount of the refund plus interest at the effective rate at the date of payment. The payment shall qualify the spouse for a surviving spouse annuity and the amount paid shall be considered as survivor contributions.
(b) Instead of a refund under subsection (a), the retiring employee may elect to convert the amount of the refund into an annuity, payable separately from the retirement annuity. If the annuitant dies before the guaranteed amount has been distributed, the remainder shall be paid in a lump sum to the designated beneficiary of the annuitant. The Board shall adopt any rules necessary for the implementation of this subsection.
(c) An annuitant who retired prior to June 1, 2011 and received a refund of survivor credits under subsection (a), and who thereafter became, and remains, either:
(1) a party to a civil union or a party to a legal

relationship that is recognized as a civil union or marriage under the Illinois Religious Freedom Protection and Civil Union Act on or after June 1, 2011; or

(2) a party to a marriage under the Illinois

Marriage and Dissolution of Marriage Act on or after February 26, 2014; or

(3) a party to a marriage, civil union or other legal

relationship that, at the time it was formed, was not legally recognized in Illinois but was subsequently recognized as a civil union or marriage under the Illinois Religious Freedom Protection and Civil Union Act on or after June 1, 2011, a marriage under the Illinois Marriage and Dissolution of Marriage Act on or after February 26, 2014, or both;

may, within a period of one year beginning 5 months after the effective date of this amendatory Act of the 99th General Assembly, make an election to re-establish rights to a surviving spouse annuity under Sections 7-154 through 7-158 (notwithstanding the eligibility requirements of paragraph (a)(1) of Section 7-154), by paying to the Fund: (1) the total amount of the refund received for survivor credits; and (2) interest thereon at the actuarially assumed rate of return from the date of the refund to the date of payment. Such election must be made prior to the date of death of the annuitant.
The Fund may allow the annuitant to repay this refund over a period of not more than 24 months. To the extent permitted by the Internal Revenue Code of 1986, as amended, for federal and State tax purposes, if a member pays in monthly installments by reducing the monthly benefit by the amount of the otherwise applicable contribution, the monthly amount by which the annuitant's benefit is reduced shall not be treated as a contribution by the annuitant but rather as a reduction of the annuitant's monthly benefit.
If an annuitant makes an election under this subsection (c) and the contributions required are not paid in full, an otherwise qualifying spouse shall be given the option to make an additional lump sum payment of the remaining contributions and qualify for a surviving spouse annuity. Otherwise, an additional refund representing contributions made hereunder shall be paid at the annuitant's death and there shall be no surviving spouse annuity paid.
(Source: P.A. 99-682, eff. 7-29-16.)

(40 ILCS 5/7-160) (from Ch. 108 1/2, par. 7-160)
Sec. 7-160. Child annuities-eligibility. Child annuities shall be payable to each child of an employee annuitant who dies with no surviving spouse and whose spouse would have been eligible to receive a surviving spouse annuity, and each child of a deceased employee whose surviving spouse dies and whose spouse, immediately prior to death, was receiving or would have been eligible to receive, a surviving spouse annuity, or who left no surviving spouse, is eligible to receive a child annuity, provided:
a. The child is less than age 18 and unmarried;
b. The child is the natural born or legally adopted

child of the employee and was born prior to the date of the employee's latest resignation or discharge from the service of the participating municipality;

c. (Blank).
(Source: P.A. 95-279, eff. 1-1-08.)

(40 ILCS 5/7-161) (from Ch. 108 1/2, par. 7-161)
Sec. 7-161. Child annuities-commencement.
A child annuity shall begin upon proper application therefor, on the first day of the month following the month in which the survivor of his parents has died, and shall continue until death, or until the first day of the month coincidental with or next preceding the day the child attains age 18 or marries, whichever first occurs.
(Source: P.A. 77-2121.)

(40 ILCS 5/7-162) (from Ch. 108 1/2, par. 7-162)
Sec. 7-162. Child annuities-amount.
The amount of child annuities shall be:
1. The aggregate of all child annuities in an amount equal to the surviving spouse annuity which the spouse of the employee was receiving, or eligible to receive, immediately prior to death, or which the spouse of the annuitant would have received if surviving;
2. The child annuity payable at any time to each eligible child shall be an amount determined by dividing the aggregate amount of all child annuities by the number of children then eligible to receive child annuities.
(Source: P.A. 77-2121.)

(40 ILCS 5/7-163) (from Ch. 108 1/2, par. 7-163)
Sec. 7-163. Death benefits-eligibility.
Death benefits shall be payable as hereinafter set forth:
1. To the beneficiary defined in Section 7-118;
2. A death benefit shall be paid to the beneficiary as soon as practicable after receipt by the board of:
a. A certified copy of the death certificate of the employee or annuitant;
b. A written application of the beneficiary for such benefit.
(Source: P.A. 78-255.)

(40 ILCS 5/7-164) (from Ch. 108 1/2, par. 7-164)
Sec. 7-164. Death benefits - Amount. The amount of the death benefit shall be:
1. Upon the death of an employee with at least one year of service occurring while in an employment relationship (including employees drawing disability benefits) with a participating municipality or participating instrumentality, an amount equal to the sum of:
(a) The employee's normal, additional and survivor

credits, including interest credited thereto through the end of the preceding calendar year, but excluding credits and interest thereon allowed for periods of disability.

(b) An amount equal to the employee's annual final

rate of earnings. An employee who dies as a result of injuries connected with his duties shall be considered to have a year of service for purposes of this benefit.

2. Upon the death of an employee with less than 1 year of service occurring while in the service of any participating municipality or instrumentality, an amount equal to the sum of his accumulated normal, additional and survivor credits on the date of death, excluding those credits and interest thereon allowed during periods of disability.
3. Upon the death of an employee who has separated from service and was not entitled to a retirement annuity on the date of death, an amount equal to the sum of his accumulated normal, survivor and additional credits on the date of death excluding those credits and interest thereon allowed during periods of disability.
4. Upon the death of an employee in an employment relationship, or an employee who has service and was entitled to a retirement annuity on the date of death, when a surviving spouse or child annuity is awarded, $3,000.
5. Upon the death of an employee, who has separated from service and was entitled to a retirement annuity on the date of death, and no surviving spouse or child annuity is awarded, $3,000 plus an amount equal to his accumulated normal, survivor and additional credits on the date of death, excluding those credits and interest earned thereon allowed during periods of disability.
6. Upon the death of an employee annuitant, $3,000 and, unless a surviving spouse, child or reversionary annuity is payable, the sum of (i) the excess of the normal and survivor credits, excluding those allowed during periods of disability, which the annuitant had as of the effective date of his annuity over the total annuities paid pursuant to paragraph (a) 1 of Section 7-142 to the date of death, plus (ii) the excess of the additional credits, excluding any such credits used to create a reversionary annuity, used to provide the annuity granted pursuant to paragraph (a) 2 of Section 7-142 over the total annuity payments made pursuant thereto to the time of death.
7. Upon the death of an annuitant receiving a reversionary annuity or of a person designated to receive a reversionary annuity prior to the receipt of such annuity the sum of the additional credits of the person creating the reversionary annuity as of the effective date of his own retirement annuity over the reversionary annuity payments, if any, made prior to the date of death of such annuitant or person designated to receive the reversionary annuity.
8. Upon the death of an annuitant receiving a beneficiary annuity which was effective before January 1, 1986, the excess of the death benefit which was used to provide the annuity, over the sum of all annuity payments made to the beneficiary. Upon the death of an annuitant receiving a beneficiary annuity effective January 1, 1986 or thereafter, the sum of (i) the excess of the normal and survivor credits, excluding those allowed during periods of disability, which the annuitant had as of the effective date of his annuity over the total annuities paid pursuant to paragraph (c) of Section 7-165, to date of death, plus (ii) the excess of the additional credits, excluding any such credits used to create a reversionary annuity, used to provide the annuity granted pursuant to paragraph (d) of Section 7-165 over the total annuity payments made pursuant thereto to the time of death.
9. Upon the marriage prior to reaching age 55 (except for a surviving spouse who remarries after December 31, 2000) or death of a person receiving a surviving spouse annuity, unless a child annuity is payable, the sum of (i) the excess of the normal and survivor credits, excluding those credits and interest thereon allowed during periods of disability, attributable to the employee at the effective date of the annuity or date of death, whichever first occurred, over the total of all annuity payments attributable to paragraph (a) 1 of Section 7-142 made to the employee or surviving spouse plus (ii) the excess of the additional credits, excluding any such credits used to create a reversionary annuity or used to provide the annuity attributable to paragraph (a) 2 of Section 7-142 over the total of such payments.
10. Upon the marriage, death or attainment of age 18 of a child receiving a child annuity, if no other child annuities are payable, the sum of (i) the excess of the normal and survivor credits excluding those credits and interest thereon allowed during periods of disability, of the employee at the effective date of the annuity or date of death, whichever first occurred, over the total annuity payments attributable to paragraph (a) 1 of Section 7-142 made to the employee, surviving spouse and children plus (ii) the excess of the additional credits, excluding any such credits used to create a reversionary annuity, used to provide the annuity attributable to paragraph (a) 2 of Section 7-142 over the total annuity payments made to the employee, surviving spouse and children, pursuant thereto.
11. Upon the death of the participating employee whose annuity was suspended upon his return to employment:
a. If a surviving spouse or child annuity is awarded,

$3,000;

b. If no surviving spouse or child annuity is awarded

and he had less than one year's service upon return, $3,000 plus the excess of the normal, survivor and additional credits, including interest thereon, but excluding those allowed during a period of disability, at the effective date of the suspended annuity, plus those allowed after his return, over all annuity payments made to the employee;

c. If no surviving spouse or child annuity is awarded

and he has one year or more of service upon return, the higher of (a) the payment under subparagraph b of this paragraph or (b) the payment under paragraph 1 of this Section, taking into consideration only the service and credits allowed after his return, plus the excess of the normal, survivor and additional credits, including interest thereon, excluding those allowed during periods of disability, at the effective date of his suspended annuity over all annuity payments made to the employee.

12. The $3,000 death benefit provided in paragraphs 4 and 6 shall not be payable to beneficiaries of persons who terminated service prior to September 8, 1971, unless the payment or agreement for payment provided by Section 7-144.2 of this Article is made prior to the date of death.
13. The increase in certain death benefits from $1,000 to $3,000 provided by this amendatory Act of 1987 shall apply only to deaths occurring on or after January 1, 1988.
(Source: P.A. 91-887, eff. 7-6-00.)

(40 ILCS 5/7-165) (from Ch. 108 1/2, par. 7-165)
Sec. 7-165. Beneficiary annuities. (a) The beneficiary entitled to a death benefit under paragraph 1, 2 or 3 of Section 7-164 may elect to receive the benefit in the form of an annuity for life, if the death benefit will provide an immediate annuity of at least $10 per month.
(b) When a death benefit is payable in the form of an annuity, the annuity shall begin on the first day of the month following the month of death of the employee or annuitant;
(c) The amount of beneficiary annuity shall be that which can be provided from the death benefit under actuarial tables adopted by the Board.
(d) If a deceased participating employee has additional credits, the beneficiary may elect to receive an annuity for life in an amount which can be provided therefrom under actuarial tables adopted by the Board, provided the annuity would be at least $10 per month.
(Source: P.A. 85-941.)

(40 ILCS 5/7-166) (from Ch. 108 1/2, par. 7-166)
Sec. 7-166. Separation benefits - eligibility. Separation benefits shall be payable as hereinafter set forth:
1. Upon separation from the service of all

participating municipalities and instrumentalities thereof and participating instrumentalities, any participating employee who, on the date of application for such benefit, is not entitled to a retirement annuity shall be entitled to a separation benefit.

2. Upon separation from the service of all

participating municipalities and instrumentalities thereof and participating instrumentalities, any participating employee who, on the date of application for such benefit, is entitled to a retirement annuity of less than $100 per month for life may elect to take a separation benefit in lieu of the retirement annuity.

3. Upon separation from the service of all

participating municipalities and instrumentalities thereof and participating instrumentalities, any participating employee who, on the date of application for such benefit, is entitled to a retirement annuity, but wishes instead to use the amounts to his or her credit in the Fund to purchase credit in another retirement plan, may elect to take a separation benefit in lieu of the retirement annuity.

(Source: P.A. 99-747, eff. 1-1-17.)

(40 ILCS 5/7-167) (from Ch. 108 1/2, par. 7-167)
Sec. 7-167. Separation benefits - Payment. Separation benefits shall be paid in the form of a single cash sum as soon as practicable after receipt by the board of:
1. a written application by the employee for such

benefits; and

2. written notice from the last employing

participating municipality or instrumentality thereof or participating instrumentality, certifying that such participating employee has separated from service.

(Source: P.A. 91-887, eff. 7-6-00.)

(40 ILCS 5/7-168) (from Ch. 108 1/2, par. 7-168)
Sec. 7-168. Separation benefits - Amount. The amount of the separation benefits shall be the sum of the employee's accumulated normal, survivor and additional contributions.
(Source: P.A. 87-740.)

(40 ILCS 5/7-169) (from Ch. 108 1/2, par. 7-169)
Sec. 7-169. Separation benefits; repayments.
(a) If an employee who has received a separation benefit subsequently becomes a participating employee, and renders at least 2 years of contributing service from the date of such re-entry, he may pay to the fund the amount of the separation benefit, plus interest at the effective rate for each year from the date of payment of the separation benefit to the date of repayment. Upon payment his creditable service shall be reinstated and the payment shall be credited to his account as normal contributions. Application must be received by the Board while the employee is an active participant in the Fund or a reciprocal retirement system. Payment must be received while the member is an active participant, except that one payment will be permitted after termination of participation in the Fund or a reciprocal retirement system.
(b) Beginning July 1, 2004, the requirement of returning to service for at least 2 years does not apply to persons who return to service as a sheriff's law enforcement employee. This subsection applies only to persons in service on or after July 1, 2004. In the case of such a person who begins to receive a retirement annuity before the effective date of this amendatory Act of the 94th General Assembly, the annuity shall be recalculated prospectively to reflect any credits reinstated as a result of this subsection, with the resulting increase in annuity beginning to accrue on the first annuity payment date following the effective date of this amendatory Act, but not earlier than the date the repayment is received by the Fund.
(Source: P.A. 100-148, eff. 8-18-17.)

(40 ILCS 5/7-169.1) (from Ch. 108 1/2, par. 7-169.1)
Sec. 7-169.1. Repayment of refund obtained from superseded funds. An employee who received a refund of deductions from the Illinois Municipal Public Utility Employees' Annuity and Benefit Fund, and subsequently becomes a participating employee under this Article and renders two years of contributing service, may pay to the Fund the amount of the refund, including any interest received, plus interest at the effective rate for each year from the date of payment of the refund to the date of repayment. Upon payment, his service under the Illinois Municipal Public Utility Employees' Annuity and Benefit Fund shall be established as creditable service under this Article and the payment shall be credited as normal contributions to his account.
(Source: P.A. 84-1028.)

(40 ILCS 5/7-170) (from Ch. 108 1/2, par. 7-170)
Sec. 7-170. Federal Social Security coverage.
(a) It is declared to be the policy and purpose to extend to covered employees as defined in Section 7-138, the benefits of the Federal Old Age and Survivors Insurance System as authorized by the Federal Social Security Act and amendments thereto. To effect this, the board shall take such action as may be required by applicable State and Federal laws or regulations.
(b) The board shall execute an agreement with the State Agency to secure coverage of covered employees as provided in paragraph (a) of this section.
(c) Each participating municipality and each participating instrumentality shall remit payment of contributions for Social Security purposes on behalf of covered employees and covered municipalities and participating instrumentalities as required by applicable State and federal laws and regulations.
(d) Contributions of covered employees for Federal Social Security purposes shall be paid in such amounts and at such time as required by applicable State and federal laws and regulations.
(e) (Blank).
(f) The board shall maintain such records and submit such reports as may be required by applicable State and Federal laws or regulations.
(Source: P.A. 96-1084, eff. 7-16-10; 97-933, eff. 8-10-12.)

(40 ILCS 5/7-171) (from Ch. 108 1/2, par. 7-171)
Sec. 7-171. Finance; taxes.
(a) Each municipality other than a school district shall appropriate an amount sufficient to provide for the current municipality contributions required by Section 7-172 of this Article, for the fiscal year for which the appropriation is made and all amounts due for municipal contributions for previous years. Those municipalities which have been assessed an annual amount to amortize its unfunded obligation, as provided in subparagraph 4 of paragraph (a) of Section 7-172 of this Article, shall include in the appropriation an amount sufficient to pay the amount assessed. The appropriation shall be based upon an estimate of assets available for municipality contributions and liabilities therefor for the fiscal year for which appropriations are to be made, including funds available from levies for this purpose in prior years.
(b) For the purpose of providing monies for municipality contributions, beginning for the year in which a municipality is included in this fund:
(1) A municipality other than a school district may

levy a tax which shall not exceed the amount appropriated for municipality contributions.

(2) A school district may levy a tax in an amount

reasonably calculated at the time of the levy to provide for the municipality contributions required under Section 7-172 of this Article for the fiscal years for which revenues from the levy will be received and all amounts due for municipal contributions for previous years. Any levy adopted before the effective date of this amendatory Act of 1995 by a school district shall be considered valid and authorized to the extent that the amount was reasonably calculated at the time of the levy to provide for the municipality contributions required under Section 7-172 for the fiscal years for which revenues from the levy will be received and all amounts due for municipal contributions for previous years. In no event shall a budget adopted by a school district limit a levy of that school district adopted under this Section.

(c) Any county which is served by a regional office of education that serves 2 or more counties may include in its appropriation an amount sufficient to provide its proportionate share of the municipality contributions for that regional office of education. The tax levy authorized by this Section may include an amount necessary to provide monies for this contribution.
(d) Any county that is a part of a multiple-county health department or consolidated health department which is formed under "An Act in relation to the establishment and maintenance of county and multiple-county public health departments", approved July 9, 1943, as amended, and which is a participating instrumentality may include in the county's appropriation an amount sufficient to provide its proportionate share of municipality contributions of the department. The tax levy authorized by this Section may include the amount necessary to provide monies for this contribution.
(d-5) A school district participating in a special education joint agreement created under Section 10-22.31 of the School Code that is a participating instrumentality may include in the school district's tax levy under this Section an amount sufficient to provide its proportionate share of the municipality contributions for current and prior service by employees of the participating instrumentality created under the joint agreement.
(e) Such tax shall be levied and collected in like manner, with the general taxes of the municipality and shall be in addition to all other taxes which the municipality is now or may hereafter be authorized to levy upon all taxable property therein, and shall be exclusive of and in addition to the amount of tax levied for general purposes under Section 8-3-1 of the "Illinois Municipal Code", approved May 29, 1961, as amended, or under any other law or laws which may limit the amount of tax which the municipality may levy for general purposes. The tax may be levied by the governing body of the municipality without being authorized as being additional to all other taxes by a vote of the people of the municipality.
(f) The county clerk of the county in which any such municipality is located, in reducing tax levies shall not consider any such tax as a part of the general tax levy for municipality purposes, and shall not include the same in the limitation of any other tax rate which may be extended.
(g) The amount of the tax to be levied in any year shall, within the limits herein prescribed, be determined by the governing body of the respective municipality.
(h) The revenue derived from any such tax levy shall be used only for the contributions required under Section 7-172 and, as collected, shall be paid to the treasurer of the municipality levying the tax. Monies received by a county treasurer for use in making contributions to a regional office of education for its municipality contributions shall be held by him for that purpose and paid to the regional office of education in the same manner as other monies appropriated for the expense of the regional office.
(Source: P.A. 96-1084, eff. 7-16-10; 97-933, eff. 8-10-12.)

(40 ILCS 5/7-172) (from Ch. 108 1/2, par. 7-172)
(Text of Section from P.A. 100-139)
Sec. 7-172. Contributions by participating municipalities and participating instrumentalities.
(a) Each participating municipality and each participating instrumentality shall make payment to the fund as follows:
1. municipality contributions in an amount determined

by applying the municipality contribution rate to each payment of earnings paid to each of its participating employees;

2. an amount equal to the employee contributions

provided by paragraph (a) of Section 7-173, whether or not the employee contributions are withheld as permitted by that Section;

3. all accounts receivable, together with interest

charged thereon, as provided in Section 7-209, and any amounts due under subsection (a-5) of Section 7-144;

4. if it has no participating employees with current

earnings, an amount payable which, over a closed period of 20 years for participating municipalities and 10 years for participating instrumentalities, will amortize, at the effective rate for that year, any unfunded obligation. The unfunded obligation shall be computed as provided in paragraph 2 of subsection (b);

5. if it has fewer than 7 participating employees or

a negative balance in its municipality reserve, the greater of (A) an amount payable that, over a period of 20 years, will amortize at the effective rate for that year any unfunded obligation, computed as provided in paragraph 2 of subsection (b) or (B) the amount required by paragraph 1 of this subsection (a).

(b) A separate municipality contribution rate shall be determined for each calendar year for all participating municipalities together with all instrumentalities thereof. The municipality contribution rate shall be determined for participating instrumentalities as if they were participating municipalities. The municipality contribution rate shall be the sum of the following percentages:
1. The percentage of earnings of all the

participating employees of all participating municipalities and participating instrumentalities which, if paid over the entire period of their service, will be sufficient when combined with all employee contributions available for the payment of benefits, to provide all annuities for participating employees, and the $3,000 death benefit payable under Sections 7-158 and 7-164, such percentage to be known as the normal cost rate.

2. The percentage of earnings of the participating

employees of each participating municipality and participating instrumentalities necessary to adjust for the difference between the present value of all benefits, excluding temporary and total and permanent disability and death benefits, to be provided for its participating employees and the sum of its accumulated municipality contributions and the accumulated employee contributions and the present value of expected future employee and municipality contributions pursuant to subparagraph 1 of this paragraph (b). This adjustment shall be spread over a period determined by the Board, not to exceed 30 years for participating municipalities or 10 years for participating instrumentalities.

3. The percentage of earnings of the participating

employees of all municipalities and participating instrumentalities necessary to provide the present value of all temporary and total and permanent disability benefits granted during the most recent year for which information is available.

4. The percentage of earnings of the participating

employees of all participating municipalities and participating instrumentalities necessary to provide the present value of the net single sum death benefits expected to become payable from the reserve established under Section 7-206 during the year for which this rate is fixed.

5. The percentage of earnings necessary to meet any

deficiency arising in the Terminated Municipality Reserve.

(c) A separate municipality contribution rate shall be computed for each participating municipality or participating instrumentality for its sheriff's law enforcement employees.
A separate municipality contribution rate shall be computed for the sheriff's law enforcement employees of each forest preserve district that elects to have such employees. For the period from January 1, 1986 to December 31, 1986, such rate shall be the forest preserve district's regular rate plus 2%.
In the event that the Board determines that there is an actuarial deficiency in the account of any municipality with respect to a person who has elected to participate in the Fund under Section 3-109.1 of this Code, the Board may adjust the municipality's contribution rate so as to make up that deficiency over such reasonable period of time as the Board may determine.
(d) The Board may establish a separate municipality contribution rate for all employees who are program participants employed under the federal Comprehensive Employment Training Act by all of the participating municipalities and instrumentalities. The Board may also provide that, in lieu of a separate municipality rate for these employees, a portion of the municipality contributions for such program participants shall be refunded or an extra charge assessed so that the amount of municipality contributions retained or received by the fund for all CETA program participants shall be an amount equal to that which would be provided by the separate municipality contribution rate for all such program participants. Refunds shall be made to prime sponsors of programs upon submission of a claim therefor and extra charges shall be assessed to participating municipalities and instrumentalities. In establishing the municipality contribution rate as provided in paragraph (b) of this Section, the use of a separate municipality contribution rate for program participants or the refund of a portion of the municipality contributions, as the case may be, may be considered.
(e) Computations of municipality contribution rates for the following calendar year shall be made prior to the beginning of each year, from the information available at the time the computations are made, and on the assumption that the employees in each participating municipality or participating instrumentality at such time will continue in service until the end of such calendar year at their respective rates of earnings at such time.
(f) Any municipality which is the recipient of State allocations representing that municipality's contributions for retirement annuity purposes on behalf of its employees as provided in Section 12-21.16 of the Illinois Public Aid Code shall pay the allocations so received to the Board for such purpose. Estimates of State allocations to be received during any taxable year shall be considered in the determination of the municipality's tax rate for that year under Section 7-171. If a special tax is levied under Section 7-171, none of the proceeds may be used to reimburse the municipality for the amount of State allocations received and paid to the Board. Any multiple-county or consolidated health department which receives contributions from a county under Section 11.2 of "An Act in relation to establishment and maintenance of county and multiple-county health departments", approved July 9, 1943, as amended, or distributions under Section 3 of the Department of Public Health Act, shall use these only for municipality contributions by the health department.
(g) Municipality contributions for the several purposes specified shall, for township treasurers and employees in the offices of the township treasurers who meet the qualifying conditions for coverage hereunder, be allocated among the several school districts and parts of school districts serviced by such treasurers and employees in the proportion which the amount of school funds of each district or part of a district handled by the treasurer bears to the total amount of all school funds handled by the treasurer.
From the funds subject to allocation among districts and parts of districts pursuant to the School Code, the trustees shall withhold the proportionate share of the liability for municipality contributions imposed upon such districts by this Section, in respect to such township treasurers and employees and remit the same to the Board.
The municipality contribution rate for an educational service center shall initially be the same rate for each year as the regional office of education or school district which serves as its administrative agent. When actuarial data become available, a separate rate shall be established as provided in subparagraph (i) of this Section.
The municipality contribution rate for a public agency, other than a vocational education cooperative, formed under the Intergovernmental Cooperation Act shall initially be the average rate for the municipalities which are parties to the intergovernmental agreement. When actuarial data become available, a separate rate shall be established as provided in subparagraph (i) of this Section.
(h) Each participating municipality and participating instrumentality shall make the contributions in the amounts provided in this Section in the manner prescribed from time to time by the Board and all such contributions shall be obligations of the respective participating municipalities and participating instrumentalities to this fund. The failure to deduct any employee contributions shall not relieve the participating municipality or participating instrumentality of its obligation to this fund. Delinquent payments of contributions due under this Section may, with interest, be recovered by civil action against the participating municipalities or participating instrumentalities. Municipality contributions, other than the amount necessary for employee contributions, for periods of service by employees from whose earnings no deductions were made for employee contributions to the fund, may be charged to the municipality reserve for the municipality or participating instrumentality.
(i) Contributions by participating instrumentalities shall be determined as provided herein except that the percentage derived under subparagraph 2 of paragraph (b) of this Section, and the amount payable under subparagraph 4 of paragraph (a) of this Section, shall be based on an amortization period of 10 years.
(j) Notwithstanding the other provisions of this Section, the additional unfunded liability accruing as a result of this amendatory Act of the 94th General Assembly shall be amortized over a period of 30 years beginning on January 1 of the second calendar year following the calendar year in which this amendatory Act takes effect, except that the employer may provide for a longer amortization period by adopting a resolution or ordinance specifying a 35-year or 40-year period and submitting a certified copy of the ordinance or resolution to the fund no later than June 1 of the calendar year following the calendar year in which this amendatory Act takes effect.
(k) If the amount of a participating employee's reported earnings for any of the 12-month periods used to determine the final rate of earnings exceeds the employee's 12 month reported earnings with the same employer for the previous year by the greater of 6% or 1.5 times the annual increase in the Consumer Price Index-U, as established by the United States Department of Labor for the preceding September, the participating municipality or participating instrumentality that paid those earnings shall pay to the Fund, in addition to any other contributions required under this Article, the present value of the increase in the pension resulting from the portion of the increase in reported earnings that is in excess of the greater of 6% or 1.5 times the annual increase in the Consumer Price Index-U, as determined by the Fund. This present value shall be computed on the basis of the actuarial assumptions and tables used in the most recent actuarial valuation of the Fund that is available at the time of the computation.
Whenever it determines that a payment is or may be required under this subsection (k), the fund shall calculate the amount of the payment and bill the participating municipality or participating instrumentality for that amount. The bill shall specify the calculations used to determine the amount due. If the participating municipality or participating instrumentality disputes the amount of the bill, it may, within 30 days after receipt of the bill, apply to the fund in writing for a recalculation. The application must specify in detail the grounds of the dispute. Upon receiving a timely application for recalculation, the fund shall review the application and, if appropriate, recalculate the amount due. The participating municipality and participating instrumentality contributions required under this subsection (k) may be paid in the form of a lump sum within 90 days after receipt of the bill. If the participating municipality and participating instrumentality contributions are not paid within 90 days after receipt of the bill, then interest will be charged at a rate equal to the fund's annual actuarially assumed rate of return on investment compounded annually from the 91st day after receipt of the bill. Payments must be concluded within 3 years after receipt of the bill by the participating municipality or participating instrumentality.
When assessing payment for any amount due under this subsection (k), the fund shall exclude earnings increases resulting from overload or overtime earnings.
When assessing payment for any amount due under this subsection (k), the fund shall also exclude earnings increases attributable to standard employment promotions resulting in increased responsibility and workload.
This subsection (k) does not apply to earnings increases paid to individuals under contracts or collective bargaining agreements entered into, amended, or renewed before January 1, 2012 (the effective date of Public Act 97-609), earnings increases paid to members who are 10 years or more from retirement eligibility, or earnings increases resulting from an increase in the number of hours required to be worked.
When assessing payment for any amount due under this subsection (k), the fund shall also exclude earnings attributable to personnel policies adopted before January 1, 2012 (the effective date of Public Act 97-609) as long as those policies are not applicable to employees who begin service on or after January 1, 2012 (the effective date of Public Act 97-609).
The change made to this Section by this amendatory Act of the 100th General Assembly is a clarification of existing law and is intended to be retroactive to January 1, 2012 (the effective date of Public Act 97-609).
(Source: P.A. 99-745, eff. 8-5-16; 100-139, eff. 8-18-17.)

(Text of Section from P.A. 100-411)
Sec. 7-172. Contributions by participating municipalities and participating instrumentalities.
(a) Each participating municipality and each participating instrumentality shall make payment to the fund as follows:
1. municipality contributions in an amount determined

by applying the municipality contribution rate to each payment of earnings paid to each of its participating employees;

2. an amount equal to the employee contributions

provided by paragraph (a) of Section 7-173, whether or not the employee contributions are withheld as permitted by that Section;

3. all accounts receivable, together with interest

charged thereon, as provided in Section 7-209, and any amounts due under subsection (a-5) of Section 7-144;

4. if it has no participating employees with current

earnings, an amount payable which, over a closed period of 20 years for participating municipalities and 10 years for participating instrumentalities, will amortize, at the effective rate for that year, any unfunded obligation. The unfunded obligation shall be computed as provided in paragraph 2 of subsection (b);

5. if it has fewer than 7 participating employees or

a negative balance in its municipality reserve, the greater of (A) an amount payable that, over a period of 20 years, will amortize at the effective rate for that year any unfunded obligation, computed as provided in paragraph 2 of subsection (b) or (B) the amount required by paragraph 1 of this subsection (a).

(b) A separate municipality contribution rate shall be determined for each calendar year for all participating municipalities together with all instrumentalities thereof. The municipality contribution rate shall be determined for participating instrumentalities as if they were participating municipalities. The municipality contribution rate shall be the sum of the following percentages:
1. The percentage of earnings of all the

participating employees of all participating municipalities and participating instrumentalities which, if paid over the entire period of their service, will be sufficient when combined with all employee contributions available for the payment of benefits, to provide all annuities for participating employees, and the $3,000 death benefit payable under Sections 7-158 and 7-164, such percentage to be known as the normal cost rate.

2. The percentage of earnings of the participating

employees of each participating municipality and participating instrumentalities necessary to adjust for the difference between the present value of all benefits, excluding temporary and total and permanent disability and death benefits, to be provided for its participating employees and the sum of its accumulated municipality contributions and the accumulated employee contributions and the present value of expected future employee and municipality contributions pursuant to subparagraph 1 of this paragraph (b). This adjustment shall be spread over a period determined by the Board, not to exceed 30 years for participating municipalities or 10 years for participating instrumentalities.

3. The percentage of earnings of the participating

employees of all municipalities and participating instrumentalities necessary to provide the present value of all temporary and total and permanent disability benefits granted during the most recent year for which information is available.

4. The percentage of earnings of the participating

employees of all participating municipalities and participating instrumentalities necessary to provide the present value of the net single sum death benefits expected to become payable from the reserve established under Section 7-206 during the year for which this rate is fixed.

5. The percentage of earnings necessary to meet any

deficiency arising in the Terminated Municipality Reserve.

(c) A separate municipality contribution rate shall be computed for each participating municipality or participating instrumentality for its sheriff's law enforcement employees.
A separate municipality contribution rate shall be computed for the sheriff's law enforcement employees of each forest preserve district that elects to have such employees. For the period from January 1, 1986 to December 31, 1986, such rate shall be the forest preserve district's regular rate plus 2%.
In the event that the Board determines that there is an actuarial deficiency in the account of any municipality with respect to a person who has elected to participate in the Fund under Section 3-109.1 of this Code, the Board may adjust the municipality's contribution rate so as to make up that deficiency over such reasonable period of time as the Board may determine.
(d) The Board may establish a separate municipality contribution rate for all employees who are program participants employed under the federal Comprehensive Employment Training Act by all of the participating municipalities and instrumentalities. The Board may also provide that, in lieu of a separate municipality rate for these employees, a portion of the municipality contributions for such program participants shall be refunded or an extra charge assessed so that the amount of municipality contributions retained or received by the fund for all CETA program participants shall be an amount equal to that which would be provided by the separate municipality contribution rate for all such program participants. Refunds shall be made to prime sponsors of programs upon submission of a claim therefor and extra charges shall be assessed to participating municipalities and instrumentalities. In establishing the municipality contribution rate as provided in paragraph (b) of this Section, the use of a separate municipality contribution rate for program participants or the refund of a portion of the municipality contributions, as the case may be, may be considered.
(e) Computations of municipality contribution rates for the following calendar year shall be made prior to the beginning of each year, from the information available at the time the computations are made, and on the assumption that the employees in each participating municipality or participating instrumentality at such time will continue in service until the end of such calendar year at their respective rates of earnings at such time.
(f) Any municipality which is the recipient of State allocations representing that municipality's contributions for retirement annuity purposes on behalf of its employees as provided in Section 12-21.16 of the Illinois Public Aid Code shall pay the allocations so received to the Board for such purpose. Estimates of State allocations to be received during any taxable year shall be considered in the determination of the municipality's tax rate for that year under Section 7-171. If a special tax is levied under Section 7-171, none of the proceeds may be used to reimburse the municipality for the amount of State allocations received and paid to the Board. Any multiple-county or consolidated health department which receives contributions from a county under Section 11.2 of "An Act in relation to establishment and maintenance of county and multiple-county health departments", approved July 9, 1943, as amended, or distributions under Section 3 of the Department of Public Health Act, shall use these only for municipality contributions by the health department.
(g) Municipality contributions for the several purposes specified shall, for township treasurers and employees in the offices of the township treasurers who meet the qualifying conditions for coverage hereunder, be allocated among the several school districts and parts of school districts serviced by such treasurers and employees in the proportion which the amount of school funds of each district or part of a district handled by the treasurer bears to the total amount of all school funds handled by the treasurer.
From the funds subject to allocation among districts and parts of districts pursuant to the School Code, the trustees shall withhold the proportionate share of the liability for municipality contributions imposed upon such districts by this Section, in respect to such township treasurers and employees and remit the same to the Board.
The municipality contribution rate for an educational service center shall initially be the same rate for each year as the regional office of education or school district which serves as its administrative agent. When actuarial data become available, a separate rate shall be established as provided in subparagraph (i) of this Section.
The municipality contribution rate for a public agency, other than a vocational education cooperative, formed under the Intergovernmental Cooperation Act shall initially be the average rate for the municipalities which are parties to the intergovernmental agreement. When actuarial data become available, a separate rate shall be established as provided in subparagraph (i) of this Section.
(h) Each participating municipality and participating instrumentality shall make the contributions in the amounts provided in this Section in the manner prescribed from time to time by the Board and all such contributions shall be obligations of the respective participating municipalities and participating instrumentalities to this fund. The failure to deduct any employee contributions shall not relieve the participating municipality or participating instrumentality of its obligation to this fund. Delinquent payments of contributions due under this Section may, with interest, be recovered by civil action against the participating municipalities or participating instrumentalities. Municipality contributions, other than the amount necessary for employee contributions, for periods of service by employees from whose earnings no deductions were made for employee contributions to the fund, may be charged to the municipality reserve for the municipality or participating instrumentality.
(i) Contributions by participating instrumentalities shall be determined as provided herein except that the percentage derived under subparagraph 2 of paragraph (b) of this Section, and the amount payable under subparagraph 4 of paragraph (a) of this Section, shall be based on an amortization period of 10 years.
(j) Notwithstanding the other provisions of this Section, the additional unfunded liability accruing as a result of this amendatory Act of the 94th General Assembly shall be amortized over a period of 30 years beginning on January 1 of the second calendar year following the calendar year in which this amendatory Act takes effect, except that the employer may provide for a longer amortization period by adopting a resolution or ordinance specifying a 35-year or 40-year period and submitting a certified copy of the ordinance or resolution to the fund no later than June 1 of the calendar year following the calendar year in which this amendatory Act takes effect.
(k) If the amount of a participating employee's reported earnings for any of the 12-month periods used to determine the final rate of earnings exceeds the employee's 12 month reported earnings with the same employer for the previous year by the greater of 6% or 1.5 times the annual increase in the Consumer Price Index-U, as established by the United States Department of Labor for the preceding September, the participating municipality or participating instrumentality that paid those earnings shall pay to the Fund, in addition to any other contributions required under this Article, the present value of the increase in the pension resulting from the portion of the increase in salary that is in excess of the greater of 6% or 1.5 times the annual increase in the Consumer Price Index-U, as determined by the Fund. This present value shall be computed on the basis of the actuarial assumptions and tables used in the most recent actuarial valuation of the Fund that is available at the time of the computation.
Whenever it determines that a payment is or may be required under this subsection (k), the fund shall calculate the amount of the payment and bill the participating municipality or participating instrumentality for that amount. The bill shall specify the calculations used to determine the amount due. If the participating municipality or participating instrumentality disputes the amount of the bill, it may, within 30 days after receipt of the bill, apply to the fund in writing for a recalculation. The application must specify in detail the grounds of the dispute. Upon receiving a timely application for recalculation, the fund shall review the application and, if appropriate, recalculate the amount due. The participating municipality and participating instrumentality contributions required under this subsection (k) may be paid in the form of a lump sum within 90 days after receipt of the bill. If the participating municipality and participating instrumentality contributions are not paid within 90 days after receipt of the bill, then interest will be charged at a rate equal to the fund's annual actuarially assumed rate of return on investment compounded annually from the 91st day after receipt of the bill. Payments must be concluded within 3 years after receipt of the bill by the participating municipality or participating instrumentality.
When assessing payment for any amount due under this subsection (k), the fund shall exclude earnings increases resulting from overload or overtime earnings.
When assessing payment for any amount due under this subsection (k), the fund shall exclude earnings increases resulting from payments for unused vacation time, but only for payments for unused vacation time made in the final 3 months of the final rate of earnings period.
When assessing payment for any amount due under this subsection (k), the fund shall also exclude earnings increases attributable to standard employment promotions resulting in increased responsibility and workload.
This subsection (k) does not apply to earnings increases paid to individuals under contracts or collective bargaining agreements entered into, amended, or renewed before January 1, 2012 (the effective date of Public Act 97-609), earnings increases paid to members who are 10 years or more from retirement eligibility, or earnings increases resulting from an increase in the number of hours required to be worked.
When assessing payment for any amount due under this subsection (k), the fund shall also exclude earnings attributable to personnel policies adopted before January 1, 2012 (the effective date of Public Act 97-609) as long as those policies are not applicable to employees who begin service on or after January 1, 2012 (the effective date of Public Act 97-609).
(Source: P.A. 99-745, eff. 8-5-16; 100-411, eff. 8-25-17.)

(40 ILCS 5/7-172.1) (from Ch. 108 1/2, par. 7-172.1)
Sec. 7-172.1. Actions to enforce payments by municipalities and instrumentalities.
(a) If any participating municipality or participating instrumentality fails to transmit to the Fund contributions required of it under this Article or contributions collected by it from its participating employees for the purposes of this Article for more than 60 days after the payment of such contributions is due, the Fund, after giving notice to such municipality or instrumentality, may certify to the State Comptroller the amounts of such delinquent payments in accordance with any applicable rules of the Comptroller, and the Comptroller shall deduct the amounts so certified or any part thereof from any payments of State funds to the municipality or instrumentality involved and shall remit the amount so deducted to the Fund. If State funds from which such deductions may be made are not available, the Fund may proceed against the municipality or instrumentality to recover the amounts of such delinquent payments in the appropriate circuit court.
(b) If any participating municipality fails to transmit to the Fund contributions required of it under this Article or contributions collected by it from its participating employees for the purposes of this Article for more than 60 days after the payment of such contributions is due, the Fund, after giving notice to such municipality, may certify the fact of such delinquent payment to the county treasurer of the county in which such municipality is located, who shall thereafter remit the amounts collected from the tax levied by the municipality under Section 7-171 directly to the Fund.
(c) If reports furnished to the Fund by the municipality or instrumentality involved are inadequate for the computation of the amounts of such delinquent payments, the Fund may provide for such audit of the records of the municipality or instrumentality as may be required to establish the amounts of such delinquent payments. The municipality or instrumentality shall make its records available to the Fund for the purpose of such audit. The cost of such audit shall be added to the amount of the delinquent payments and shall be recovered by the Fund from the municipality or instrumentality at the same time and in the same manner as the delinquent payments are recovered.
(Source: P.A. 99-8, eff. 7-9-15; 99-239, eff. 8-3-15; 99-642, eff. 7-28-16.)

(40 ILCS 5/7-172.2) (from Ch. 108 1/2, par. 7-172.2)
Sec. 7-172.2. In addition to the payments otherwise required by this Article, each participating municipality and each participating instrumentality shall make payment of Social Security contributions and medicare taxes in the amounts and in the manner provided by law. Each employee shall make contributions for Federal Social Security and medicare taxes, for periods during which he or she is a covered employee, as required by the Social Security Enabling Act and State and federal law.
(Source: P.A. 97-933, eff. 8-10-12.)

(40 ILCS 5/7-173) (from Ch. 108 1/2, par. 7-173)
Sec. 7-173. Contributions by employees.
(a) Each participating employee shall make contributions to the fund as follows:
1. For retirement annuity purposes, normal

contributions of 3 3/4% of earnings.

2. Additional contributions of such percentages of

each payment of earnings, as shall be elected by the employee for retirement annuity purposes, but not in excess of 10%. The selected rate shall be applicable to all earnings paid following receipt by the Board of written notice of election to make such contributions. Additional contributions at the selected rate shall be made concurrently with normal contributions.

3. Survivor contributions, by each participating

employee, of 3/4% of each payment of earnings.

(b) (Blank).
(c) Contributions shall be deducted from each corresponding payment of earnings paid to each employee and shall be remitted to the board by the participating municipality or participating instrumentality making such payment. The remittance, together with a report of the earnings and contributions shall be made as directed by the board. For township treasurers and employees of township treasurers qualifying as employees hereunder, the contributions herein required as deductions from salary shall be withheld by the school township trustees from funds available for the payment of the compensation of such treasurers and employees as provided in the School Code and remitted to the board.
(d) An employee who has made additional contributions under paragraph (a)2 of this Section may upon retirement or at any time prior thereto, elect to withdraw the total of such additional contributions including interest credited thereon to the end of the preceding calendar year, to the extent permitted by the federal Internal Revenue Code of 1986, as now or hereafter amended.
(e) Failure to make the deductions for employee contributions provided in paragraph (c) of this Section shall not relieve the employee from liability for such contributions. The amount of such liability may be deducted, with interest charged under Section 7-209, from any annuities or benefits payable hereunder to the employee or any other person receiving an annuity or benefit by reason of such employee's participation.
(f) A participating employee who has at least 40 years of creditable service in the Fund may elect to cease making the contributions required under this Section. The status of the employee under this Article shall be unaffected by this election, except that the employee shall not receive any additional creditable service for the periods of employment following the election. An election under this subsection relieves the employer from making additional employer contributions in relation to that employee.
(Source: P.A. 97-333, eff. 8-12-11; 97-933, eff. 8-10-12; 98-218, eff. 8-9-13.)

(40 ILCS 5/7-173.1) (from Ch. 108 1/2, par. 7-173.1)
Sec. 7-173.1. Additional contribution by sheriff's law enforcement employees.
(a) Each sheriff's law enforcement employee shall make an additional contribution of 1% of earnings, which shall be considered as normal contributions. For earnings on or after July 1, 1988, the additional contribution shall be 2% of earnings. For earnings on or after the effective date of this amendatory Act of the 94th General Assembly, the additional contribution shall be 3% of earnings; this increase is intended to defray the employee's portion of the cost of the benefit increases provided by this amendatory Act of the 94th General Assembly.
This additional contribution shall be payable for retroactive service periods which the employee elects to establish and to periods of authorized leave of absence.
(b) If the employee is awarded a retirement annuity under Section 7-142 and not under Section 7-142.1, then the additional contribution required under this Section shall be refunded with interest or paid as provided in subsection (c). If the employee returns to a participating status as a sheriff's law enforcement employee, the employee may repay the amount refunded with interest and upon subsequent retirement be entitled to a recomputation of the retirement annuity under Section 7-142.1 if the total service as a sheriff's law enforcement employee meets the requirements of that Section.
(c) Instead of a refund under subsection (b), the retiring employee may elect to convert the amount of the refund into an annuity, payable separately from the retirement annuity. If the annuitant dies before the guaranteed amount has been distributed, the remainder shall be paid in a lump sum to the designated beneficiary of the annuitant. The Board shall adopt any rules necessary for the implementation of this subsection.
(Source: P.A. 94-712, eff. 6-1-06.)

(40 ILCS 5/7-173.2) (from Ch. 108 1/2, par. 7-173.2)
Sec. 7-173.2. Pickup of employee contributions.
(a) Until July 1, 1984, each participating municipality and each participating instrumentality may elect, for all of its employees, to pick up the employee contributions required by subparagraphs 1 and 3 of subsection (a) of Section 7-173 and, in the case of sheriff's law enforcement employees, required by Section 7-173.1. The pick up may be for employee contributions on earnings received by employees after December 31, 1981 and shall be applicable to the contributions on total earnings paid in any month. The decision to pick up contributions shall be made by the governing body.
Beginning July 1, 1984, the pick up of employee contributions shall cease to be optional. Each participating municipality and participating instrumentality shall pick up the employee contributions required by subparagraphs 1 and 3 of subsection (a) of Section 7-173 and, in the case of sheriff's law enforcement employees, contributions required by Section 7-173.1, for all compensation earned after such date.
(b) Contributions that are picked up shall be treated as employer contributions in determining tax treatment under the United States Internal Revenue Code. The employee contribution shall be paid from the same source of funds as is used in payment of earnings to the employee and may not be paid from funds raised by the tax levy authorized by Section 7-171. The contributions shall be picked up by a reduction in earnings payment to employees. Employee contributions that are picked up shall be considered as earnings under Section 7-114. If a participating municipality or participating instrumentality fails to report participating employee earnings which should have been reported to the fund and pays the employee the full amount of earnings including employee contributions which should have been picked up and forwarded to the fund, then the employee shall make payment of the employee contributions to the fund on behalf of employer and such contributions shall be considered as picked up contributions if paid in the year the earnings were received, or by January 31st of the following year, and are reflected as picked up on reports to the Internal Revenue Service. If they cannot be so reflected, or if received after that date, they shall not be treated as picked up contributions. Picked up employee contributions shall be considered as employee contributions in computing benefits paid under this Article 7.
(c) Subject to the requirements of federal law, an employee may elect to have the employer pick up optional contributions that the employee has elected to pay to the Fund, and the contributions so picked up shall be treated as employer contributions for the purposes of determining federal tax treatment. The employer shall pick up the contributions by a reduction in the cash salary of the employee and shall pay the contributions from the same source of funds that is used to pay earnings to the employee. The employee's election to have the optional contributions picked up is irrevocable and the optional contributions may not thereafter be prepaid, by direct payment or otherwise.
(Source: P.A. 90-766, eff. 8-14-98.)

(40 ILCS 5/7-174) (from Ch. 108 1/2, par. 7-174)
Sec. 7-174. Board created.
(a) A board of 8 members shall constitute a board of trustees authorized to carry out the provisions of this Article. Each trustee shall be a participating employee of a participating municipality or participating instrumentality or an annuitant of the Fund and no person shall be eligible to become a trustee after January 1, 1979 who does not have the minimum service credit in this Fund to qualify for a pension.
(b) The board shall consist of representatives of various groups as follows:
1. 4 trustees shall be a chief executive officer,

chief finance officer, or other officer, executive or department head of a participating municipality or participating instrumentality, and each such trustee shall be designated as an executive trustee.

2. 3 trustees shall be employees of a participating

municipality or participating instrumentality and each such trustee shall be designated as an employee trustee.

3. One trustee shall be an annuitant of the Fund, who

shall be designated the annuitant trustee.

(c) A person elected as a trustee shall qualify as a trustee, after declaration by the board that he has been duly elected, upon taking and subscribing to the constitutional oath of office and filing same in the office of the Fund.
(d) The term of office of each trustee shall begin upon January 1 of the year following the year in which he is elected and shall continue for a period of 5 years and until a successor has been elected and qualified, or until prior resignation, death, incapacity or disqualification.
(e) Any elected trustee (other than the annuitant trustee) shall be disqualified immediately upon termination of employment with all participating municipalities and instrumentalities thereof or upon any change in status which removes any such trustee from all employments within the group he represents. The annuitant trustee shall be disqualified upon termination of his or her annuity.
(f) The trustees shall fill any vacancy in the board by appointment, for the period until the next election of trustees, or, if the remaining term is less than 2 years, for the remainder of the term, and until his successor has been elected and qualified.
(g) Trustees shall serve without compensation, but shall be reimbursed for any reasonable expenses incurred in attending meetings of the board and in performing duties on behalf of the Fund and for the amount of any earnings withheld by any employing municipality or participating instrumentality because of attendance at any board meeting.
(h) Each trustee shall be entitled to one vote on any and all actions before the board. At least 5 concurring votes shall be necessary for every decision or action by the board at any of its meetings. No decision or action shall become effective unless presented and so approved at a regular or duly called special meeting of the board.
(Source: P.A. 100-139, eff. 8-18-17.)

(40 ILCS 5/7-175) (from Ch. 108 1/2, par. 7-175)
Sec. 7-175. Board elections.
(a) During the period beginning on August 1 and ending on September 15 of each year the board shall accept nominations of candidates for election to the trusteeships for terms beginning the next January 1, new trusteeships or vacancies to be filled by election.
(b) All nominations shall be by petition. Three petitions for an executive trustee shall be signed by governing bodies of contributing participating municipalities or instrumentalities.
A petition for an employee trustee shall be signed by at least 350 participating employees who were participants during July of the current year and who, if their employment status remained unchanged, would be eligible to vote for such candidate at the following election.
A petition for an annuitant trustee shall be signed by at least 100 persons who were annuitants of the Fund during July of the current year and who, if their annuitant status remains unchanged, would be eligible to vote for the candidate at the following election.
(c) A separate ballot shall be used for each class of trustee and the names of all candidates properly nominated in petitions received by the board shall be placed in alphabetical order upon the proper ballot. Where two employee trustees are elected to a full term in the same year, there shall be one election for the two trusteeships and the two candidates getting the highest number of votes shall be elected.
(d) At any election, each contributing participating municipality and participating instrumentality and each contributing participating employee employed by such participating municipality or participating instrumentality during September of any year, shall be entitled to vote as follows:
1. The governing body of each such participating

municipality and participating instrumentality shall have one vote at any election in which an executive trustee is to be elected, and may cast such vote for any candidate on the executive trustee ballot.

2. Each participating employee shall have one vote at

any election in which an employee trustee is to be elected, and may cast such vote for any candidate on the employee trustee ballot.

3. Each annuitant of the Fund shall have one vote at

any election in which an annuitant trustee is to be elected, and may cast that vote for any candidate on the annuitant trustee ballot.

4. A vote may be cast for a person not on the ballot

by writing in his or her name.

(e) The election shall be by ballot pursuant to the rules and regulations established by the board and shall be completed by December 31 of the year. The results shall be entered in the minutes of the meeting of the board following the tally of votes.
(f) In case of a tie vote, the candidate employed by or retired from the participating municipality or participating instrumentality having the greatest number of participating employees at the time shall be elected.
(g) Notwithstanding any other provision of this Article, if only one candidate is properly nominated in petitions received by the Board, that candidate shall be deemed the winner. In the case of 2 employee trustees elected to a full term in the same year, if only 2 candidates are properly nominated in petitions received by the Board, those 2 candidates shall both be deemed winners. If a candidate is deemed a winner under this paragraph, no election under this Section or Section 7-175.1 shall be required.
(Source: P.A. 98-932, eff. 8-15-14.)

(40 ILCS 5/7-175.1) (from Ch. 108 1/2, par. 7-175.1)
Sec. 7-175.1. Election of employee and annuitant trustees.
(a) The board shall prepare and send ballots and ballot envelopes to the employees and annuitants eligible to vote as of September of that year. The ballots shall contain the names of all candidates in alphabetical order and an appropriate place where a name may be written in on the ballot. The ballot envelope shall have on the outside a form of certificate stating that the person voting the ballot is a participating employee or annuitant entitled to vote.
(b) Employees and annuitants, upon receipt of the ballot, shall vote the ballot and place it in the ballot envelope, seal the envelope, execute the certificate thereon and return the ballot to the Fund.
(c) The board shall set a final date for ballot return, and ballots received prior to that date in a ballot envelope with a properly executed certificate and properly voted, shall be valid ballots.
(d) The board shall set a day for counting the ballots and name judges and clerks of election to conduct the count of ballots, and shall make any rules and regulations necessary for the conduct of the count.
(e) No election under this Section shall be required if a candidate is deemed the winner under subsection (g) of Section 7-175.
(Source: P.A. 98-932, eff. 8-15-14.)

(40 ILCS 5/7-176) (from Ch. 108 1/2, par. 7-176)
Sec. 7-176. Board officers.
The board shall elect from its members a president, vice president and secretary, to serve at the board's pleasure. They shall perform the duties designated by the board and serve without compensation.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/7-177) (from Ch. 108 1/2, par. 7-177)
Sec. 7-177. Board meetings. The board shall hold regular meetings at least 4 times in each year and such special meetings at such other times as may be called by the executive director upon written notice of at least 3 trustees. At least 5 days' notice of each meeting shall be given to each trustee. All meetings of the board shall be open to the public and shall be held in the offices of the board or in any other place specifically designated in the notice of any meeting.
(Source: P.A. 98-218, eff. 8-9-13.)

(40 ILCS 5/7-178) (from Ch. 108 1/2, par. 7-178)
Sec. 7-178. Board powers and duties. The board shall have the powers and duties stated in Sections 7-179 to 7-200, inclusive, in addition to such other powers and duties provided in this Article.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/7-179) (from Ch. 108 1/2, par. 7-179)
Sec. 7-179. To authorize and suspend annuities.
To authorize or suspend the payment of any annuity or benefit in accordance with this Article.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/7-180) (from Ch. 108 1/2, par. 7-180)
Sec. 7-180. To prepare and approve budget.
To prepare and approve, prior to the beginning of each calendar year, a budget of operating expenses for such year.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/7-181) (from Ch. 108 1/2, par. 7-181)
Sec. 7-181. To subpoena witnesses.
To compel witnesses to attend meetings and to testify upon any necessary matter concerning the fund and allow fees not in excess of $10 to any such witness for such attendance upon any one day.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/7-182) (from Ch. 108 1/2, par. 7-182)
Sec. 7-182. To authorize municipality contribution rates and adopt actuarial tables and interest rates.
To authorize municipality contribution rates and adopt actuarial tables and establish effective and prescribed rates of interest.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/7-183) (from Ch. 108 1/2, par. 7-183)
Sec. 7-183. To request information.
To request such information from any participating or covered employee or from any participating or covered municipality or instrumentality thereof or participating instrumentality as is necessary for the proper operation of the fund.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/7-184) (from Ch. 108 1/2, par. 7-184)
Sec. 7-184. To determine prior service.
To determine the length of prior service from such information as is available. Any such determination shall be conclusive as to any such period of service, unless the board reconsiders the case and changes the determination.
The change to this Section made by this amendatory Act of the 91st General Assembly applies without regard to whether the individual is in service on or after the effective date of this amendatory Act.
(Source: P.A. 91-887, eff. 7-6-00.)

(40 ILCS 5/7-185) (from Ch. 108 1/2, par. 7-185)
Sec. 7-185. To establish offices.
To establish an office or offices with suitable space for meetings of the board and for use of the necessary administrative personnel. All books and records of the fund shall be kept in such office or offices or in such other places as the board shall designate for safekeeping.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/7-186) (from Ch. 108 1/2, par. 7-186)
Sec. 7-186. To appoint executive director.
To appoint an executive director to manage the office and carry out the technical administrative duties of the fund.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/7-187) (from Ch. 108 1/2, par. 7-187)
Sec. 7-187. To appoint actuary.
To appoint an actuary to perform all the necessary actuarial requirements of the fund.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/7-188) (from Ch. 108 1/2, par. 7-188)
Sec. 7-188. To appoint investment counsel.
To appoint such investment counsel as, in the opinion of the board, may be required from time to time.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/7-189) (from Ch. 108 1/2, par. 7-189)
Sec. 7-189. To obtain additional services.
To obtain by employment or by contract such additional actuarial services and such legal, medical, clerical or other services as is required for the efficient administration of the fund.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/7-190) (from Ch. 108 1/2, par. 7-190)
Sec. 7-190. To fix compensation of employees.
To determine and fix the rate of compensation to be paid to the executive director, actuary, investment counsel, auditor, legal or medical counsel, and employees.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/7-191) (from Ch. 108 1/2, par. 7-191)
Sec. 7-191. To have accounts audited.
To have the accounts of the fund audited annually by a certified public accountant approved by the Auditor General.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/7-192) (from Ch. 108 1/2, par. 7-192)
Sec. 7-192. To submit annual statements.
To submit an annual statement to the governing body of each participating municipality and governing body of each participating instrumentality and to any participating employee upon request, as soon after the end of each calendar year as possible. The statement shall include the following:
a. A balance sheet, showing the financial and actuarial condition of the fund as of the end of the calendar year;
b. A statement of receipts and disbursements during such year;
c. A statement showing changes in the asset, liability, reserve and surplus accounts during such year;
d. A detailed statement of investments as of the end of such year;
e. Such additional statistics as are deemed necessary for a proper interpretation of the condition of the fund.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/7-193) (from Ch. 108 1/2, par. 7-193)
Sec. 7-193. To provide individual statements.
To submit an individual statement to any participating employee upon his reasonable request. The statement shall indicate the amount of accumulations of each type to the employee's credit, as of the latest date practicable.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/7-194) (from Ch. 108 1/2, par. 7-194)
Sec. 7-194. To accept gifts.
To accept any gift, grant or bequest of any money or securities for the purposes designated by the grantor if such purpose is specified as providing cash benefits to some or all of the participating employees or annuitants of this fund, or if no such purposes are designated, for the purpose of distribution to all the participating employees at the end of the year in the same proportion as the interest at the effective rate is allocated for the year.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/7-195) (from Ch. 108 1/2, par. 7-195)
Sec. 7-195. To make investments. To determine the limitations on the amounts of cash to be invested in order to maintain such cash balances as may be deemed advisable to meet current annuity, benefit and expense requirements, and invest the available cash within these limits in securities, in accordance with Section 7-201.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/7-195.1) (from Ch. 108 1/2, par. 7-195.1)
Sec. 7-195.1. To establish and maintain a revolving account. To establish and maintain a revolving account in a bank or savings and loan association, approved by the State Treasurer as a State depositary and having capital funds, represented by capital, surplus, and undivided profits, of at least 5 million dollars, for the purpose of making payments of annuities, benefits, and administrative expenses and payments to the State Agency provided in Section 7-170. All funds deposited in such account shall be placed in the name of the Fund and shall be withdrawn only by a check or draft upon the bank or savings and loan association signed by the president of the board or the executive director, as the board may direct. In case the president or executive director, whose signature appears upon any check or draft, after attaching his signature ceases to hold office before the delivery thereof to the payee, his signature nevertheless shall be valid and sufficient for all purposes with the same effect as if he had remained in office until delivery thereof. The revolving account shall be created by resolution of the board. The monies in the revolving account shall be held and expenditures shall be made by the Fund for the purposes herein set forth. The Fund shall reimburse the revolving account for expenditures for such purposes.
No bank or savings and loan association shall receive investment funds as permitted by this Section, unless it has complied with the requirements established pursuant to Section 6 of the Public Funds Investment Act, as now or hereafter amended. The limitations set forth in such Section 6 shall be applicable only at the time of investment and shall not require the liquidation of any investment at any time.
(Source: P.A. 99-8, eff. 7-9-15.)

(40 ILCS 5/7-196) (from Ch. 108 1/2, par. 7-196)
Sec. 7-196. To keep data.
To keep in convenient form the data necessary for all required calculations and valuations as required by the actuary.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/7-197) (from Ch. 108 1/2, par. 7-197)
Sec. 7-197. To keep permanent records.
To keep a permanent record of all the proceedings of the board and such other records as shall be necessary or desirable for administration of the Fund. For the protection of participating employees and their beneficiaries, the Board, the Executive Director, and its agents and employees are prohibited from disclosing the contents of an employee's files, records, papers or communications relating to individual employees, except for purposes directly connected with the administration of the Fund. In any judicial or administrative proceeding except as such proceeding is directly concerned with the administration of the Fund, such files, records, papers and communications shall be deemed privileged communications. The proceedings of the Board and reports of participating municipalities and instrumentalities shall be public records open to inspection.
(Source: Laws 1967, p. 2091.)

(40 ILCS 5/7-197.1) (from Ch. 108 1/2, par. 7-197.1)
Sec. 7-197.1. To reproduce records.
To have any records kept by the board photographed, microfilmed or otherwise reproduced on film. The photographs, microfilm and reproductions shall be deemed original records and documents for all purposes, including introduction in evidence before all courts and administrative agencies.
(Source: P.A. 76-1820.)

(40 ILCS 5/7-198) (from Ch. 108 1/2, par. 7-198)
Sec. 7-198. To make rules.
To establish such rules and regulations not inconsistent with the other provisions of this Article as are necessary or desirable for the efficient administration of the fund, including, without limitation, the time and manner of reporting and making contributions by participating municipalities and participating instrumentalities.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/7-199) (from Ch. 108 1/2, par. 7-199)
Sec. 7-199. To appoint committees.
To appoint committees of 3 or more trustees to perform such functions as may be directed by the board.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/7-199.1) (from Ch. 108 1/2, par. 7-199.1)
Sec. 7-199.1. To administer a joint group accident and health insurance program in accordance with this Section.
(a) The board may purchase and administer a joint group accident and health insurance policy as defined in Section 4 of the "Illinois Insurance Code", approved June 29, 1937, as amended, for the benefit of one or more classes of employees or retired employees of participating municipalities and participating instrumentalities, or their spouses or surviving spouses.
(b) All participating municipalities and participating instrumentalities are hereby authorized to participate in any such joint group accident and health insurance policy established under this Section.
(c) The board may promulgate such rules as may be necessary or convenient relating to the purchase and administration of any such policy, and to the conditions and terms of participation therein and withdrawal therefrom by participating municipalities and participating instrumentalities.
(d) Any monies received by the board relating to its duties under this Section shall not be deemed contributions to or assets of the fund, and all such monies shall be held by the board in a separate account.
(e) The board shall submit an annual report of its activities under this Section to each municipality and instrumentality participating in a policy administered under this Section.
(f) The group accident and health insurance program established under this Section is not and shall not be construed to be a pension or retirement benefit for purposes of Section 5 of Article XIII of the Illinois Constitution of 1970.
(Source: P.A. 84-812.)

(40 ILCS 5/7-199.2) (from Ch. 108 1/2, par. 7-199.2)
Sec. 7-199.2. To determine unfunded liability. To cause to be actuarially determined the unfunded liability existing in the Fund as of the date provided by subsection (c) of Section 5-1 of the School Code by reason of annuities and other benefits payable and to become payable from the Fund to persons specified in that subsection with respect to periods of service ending on or before that date, to report the amount so determined to each school board required under that subsection to pay a proportionate share of that amount to the Fund, and to receive and apply in accordance with this Article all amounts so paid to the Fund by those school boards.
(Source: P.A. 87-473.)

(40 ILCS 5/7-199.3)
Sec. 7-199.3. To establish and administer deferred compensation and tax-deferred annuity programs for units of local government.
The Board may establish and administer deferred compensation, tax deferred annuity, and similar tax-savings programs for employees of units of local government, which shall be known as the "IMRF-Plus" program. The program shall provide for the Board to review proposed investment offerings and shall require that only investments determined to be acceptable by the Board may be used for investing compensation contributed to the program.
The program shall include appropriate provisions pertaining to its day to day operation, including methods of electing to contribute income, methods of changing the amount of income contributed, methods of selecting from among investment options available under the program, and any other provisions that the Board may deem appropriate.
The program shall provide for the preparation of pamphlets describing the program and outlining the options and opportunities available to local government employees under the program. These pamphlets shall be distributed from time to time to all eligible employees.
The program established under this Section shall not be implemented or amended until the Board is satisfied that compensation contributed under the program is not subject to income tax for the year in which it is earned and that the taxation of such compensation will be deferred until the time of its distribution to the employee.
The program shall also provide for the recovery of the expenses of its administration by charging those expenses against the earnings from investments, by charging fees equitably prorated among the participating local government employees, or by some other appropriate and equitable method determined by the Board. Different methods for recovery of administrative expenses may be provided in relation to different types of investment programs, and the Board may provide for the allocation of administration expenses among varying types of programs for this purpose.
The Board shall review and oversee the administration of the program.
This Section does not limit the power or authority of any unit of local government, school district, or institution supported in whole or in part by public funds to establish and administer any other deferred compensation plans or tax-deferred annuity programs that may be authorized by law.
(Source: P.A. 90-448, eff. 8-16-97.)

(40 ILCS 5/7-200) (from Ch. 108 1/2, par. 7-200)
Sec. 7-200. To carry on other duties.
To carry on generally any other reasonable activities, including, without limitation, the making of administrative decisions on participation and coverage, which are necessary for carrying out the intent of this fund in accordance with the provisions of this Article.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/7-201) (from Ch. 108 1/2, par. 7-201)
Sec. 7-201. The assets of the fund in excess of the amount of cash required for current operation as determined by the board shall be invested, subject to the requirements and restrictions set forth in Sections 1-109, 1-109.1, 1-109.2, 1-110, 1-111, 1-114 and 1-115 of this Code.
No bank or savings and loan association shall receive investment funds as permitted by this Section, unless it has complied with the requirements established pursuant to Section 6 of "An Act relating to certain investments of public funds by public agencies", approved July 23, 1943, as now or hereafter amended. The limitations set forth in such Section 6 shall be applicable only at the time of investment and shall not require the liquidation of any investment at any time.
The board may sell any security belonging to the fund at any time in its judgment that it is necessary or desirable to do so.
The board shall have the authority to enter into such agreements and to execute such documents as it determines to be necessary to complete any investment transaction.
All investments shall be clearly held and accounted for to indicate ownership by the board. The board may direct the registration of securities or the holding of interests in real property in its own name or in the name of a nominee created for the express purpose of registration of securities or the holding of interests in real property by a savings and loan association or national or State bank or trust company authorized to conduct a trust business in the State of Illinois. The board may hold title to interests in real property in the name of the Fund or in the name of a title holding corporation created for the express purpose of holding title to interests in real property.
Investments shall be carried at cost or at a book value in accordance with generally accepted accounting principles and accounting procedures approved by the board.
The book value of investments held by any pension fund or retirement system in one or more commingled investment accounts shall be the cost of its units of participation in such commingled account or accounts as recorded on the books of the board.
(Source: P.A. 89-136, eff. 7-14-95.)

(40 ILCS 5/7-201.1) (from Ch. 108 1/2, par. 7-201.1)
Sec. 7-201.1. Participation in commingled investment funds-Transfer of investment functions and securities.
(a) The retirement board may invest in any commingled investment fund or funds established and maintained by the Illinois State Board of Investment under the provisions of Article 22A of this Code. The book value of all commingled equity participations plus the book value of other stock investments owned by this system shall not exceed the maximum permissible percentage rate for equity investments prescribed in Section 7-201. All commingled fund participations shall be subject to the law governing the Illinois State Board of Investment and the rules, policies and directives of that Board.
(b) The retirement board may, by resolution duly adopted by a majority vote of its membership, transfer to the Illinois State Board of Investment created by Article 22A of this Code, for management and administration, all investments owned by the Fund of every kind and character. Upon completion of such transfer, the authority of the retirement board to make investments shall terminate. Thereafter, all investments of the reserves of the Fund shall be made by the Illinois State Board of Investment in accordance with the provisions of Article 22A of this Code.
Such transfer shall be made not later than the first day of the fourth month next following the date of such resolution. Before such transfer an audit of such investments shall be completed by a certified public accountant selected by the Illinois State Board of Investment and approved by the Auditor General of the State of Illinois. The expense of such audit shall be defrayed by the retirement board.
(Source: P.A. 78-645.)

(40 ILCS 5/7-202) (from Ch. 108 1/2, par. 7-202)
Sec. 7-202. Accounts. An adequate system of accounts shall be kept in accordance with generally accepted accounting and sound actuarial principles. The accounts and reserves designated in Section 7-203 to 7-208, inclusive, shall be maintained.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/7-203) (from Ch. 108 1/2, par. 7-203)
Sec. 7-203. Employee reserves.
Separate reserves shall be maintained for each participating employee in such detail as is necessary to administer all benefits provided herein, and to segregate accurately the separate liabilities of each participating municipality and its instrumentalities, or of any participating instrumentality, with respect to each participating employee.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/7-204) (from Ch. 108 1/2, par. 7-204)
Sec. 7-204. Municipality reserves.
(a) Except as provided in paragraph (b) of this Section, each participating municipality and its instrumentalities, and each participating instrumentality, shall be treated as an independent unit within the fund, except that if it has any sheriff's law enforcement employees, it shall be treated as 2 independent units, one for its sheriff's law enforcement employees and the second for its other employees. Separate municipality reserves shall be maintained in such form and detail as is necessary to show the net accumulated balances of each municipality, created or arising under this Article.
(b) In the event of termination and dissolution of any participating municipality or participating instrumentality and its obligations are not assumed or transferred by law to another municipality, any net debit or credit balance remaining in the reserve account of such municipality, or participating instrumentality, shall be transferred to a Terminated Municipality Reserve Account which shall be used to fund any future benefits of its employees arising out of service with the terminated municipality or participating instrumentality.
Any deficiency arising in the Terminated Municipality Reserve Account shall be eliminated by a contribution by all remaining municipalities and participating instrumentalities at a uniform percent of payroll, to be determined, collected with other contributions required under Section 7-172.
(c) The municipality reserve for each municipality or participating instrumentality that has any sheriff's law enforcement employees shall be divided into 2 reserves. A reserve for the sheriff's law enforcement employees shall be allocated an amount in the same proportion to the total amount in reserve as the total number of sheriff's law enforcement employees is to the total participating employees of the municipality or participating instrumentality at that date. The remainder shall be allocated to the reserve for other employees.
(Source: P.A. 87-740.)

(40 ILCS 5/7-205) (from Ch. 108 1/2, par. 7-205)
Sec. 7-205. Reserves for annuities. Appropriate reserves shall be created for payment of all annuities granted under this Article at the time such annuities are granted and in amounts determined to be necessary under actuarial tables adopted by the Board upon recommendation of the actuary of the fund. All annuities payable shall be charged to the annuity reserve.
1. Amounts credited to annuity reserves shall be derived by transfer of all the employee credits from the appropriate employee reserves and by charges to the municipality reserve of those municipalities in which the retiring employee has accumulated service. If a retiring employee has accumulated service in more than one participating municipality or participating instrumentality, the municipality charges for non-concurrent service shall be calculated as follows:
(A) for purposes of calculating the annuity reserve,

an annuity will be calculated based on service and adjusted earnings with each employer (without regard to the vesting requirement contained in subsection (a) of Section 7-142); and

(B) the difference between the municipality charges

for the actual annuity granted and the aggregation of the municipality charges based upon the ratio of each from those calculations to the aggregated total from paragraph (A) of this item 1.

Aggregate municipality charges for concurrent service shall be prorated based on the employee's earnings. The municipality charges for retirement annuities calculated under subparagraph a. of paragraph 1. of subsection (a) of Section 7-142 shall be prorated based on actual contributions.
2. Supplemental annuities shall be handled as a separate annuity and amounts to be credited to the annuity reserve therefor shall be derived in the same manner as a regular annuity.
3. When a retirement annuity is granted to an employee with a spouse eligible for a surviving spouse annuity, there shall be credited to the annuity reserve an amount to fund the cost of both the retirement and surviving spouse annuity as a joint and survivors annuity.
4. Beginning January 1, 1989, when a retirement annuity is awarded, an amount equal to the present value of the $3,000 death benefit payable upon the death of the annuitant shall be transferred to the annuity reserve from the appropriate municipality reserves in the same manner as the transfer for annuities.
5. All annuity reserves shall be revalued annually as of December 31. Beginning as of December 31, 1973, adjustment required therein by such revaluation shall be charged or credited to the earnings and experience variation reserve.
6. There shall be credited to the annuity reserve all of the payments made by annuitants under Section 7-144.2, plus an additional amount from the earnings and experience variation reserve to fund the cost of the incremental annuities granted to annuitants making these payments.
7. As of December 31, 1972, the excess in the annuity reserve shall be transferred to the municipality reserves. An amount equal to the deficiency in the reserve of participating municipalities and participating instrumentalities which have no participating employees shall be allocated to their reserves. The remainder shall be allocated in amounts proportionate to the present value, as of January 1, 1972, of annuities of annuitants of the remaining participating municipalities and participating instrumentalities.
(Source: P.A. 97-319, eff. 1-1-12; 97-609, eff. 1-1-12; 97-813, eff. 7-13-12.)

(40 ILCS 5/7-205.1) (from Ch. 108 1/2, par. 7-205.1)
Sec. 7-205.1. Reserves for Disability Benefits.
A temporary and total and permanent disability benefit reserves shall be created for payment of all temporary and total and permanent disability benefits.
1. Amounts to fund the cost of total and permanent disability benefits shall be established at the time such benefits are granted under actuarial tables adopted by the Board upon recommendation of the Actuary of the Fund. All total and permanent disability benefits payable shall be charged to this reserved amount.
2. Temporary disability benefit payments shall be charged to the disability reserve when made.
3. Amounts credited to the disability reserve shall be derived from municipality contributions made pursuant to Section 7-172, paragraph (b), subparagraph 3.
4. The total and permanent disability reserve shall be revalued annually as of December 31. Any adjustment required therein by such revaluation shall be charged or credited to the earnings and experience variation reserve.
(Source: P.A. 77-2121.)

(40 ILCS 5/7-206) (from Ch. 108 1/2, par. 7-206)
Sec. 7-206. Death Reserve. All death benefit payments shall be charged to the Death Reserve, other than $3,000 death benefits paid after December 31, 1988 upon the death of an annuitant. All contributions for death purposes under Section 7-172(b)4 shall be credited to the same reserve. Whenever the balance in such reserve at the close of a year exceeds 100% of the average annual charges to this account during the 3 preceding calendar years, the basic actuarial assumptions upon which municipality contribution rates for these purposes are based, shall be reviewed and revised in such manner as is deemed necessary to reduce such balance.
(Source: P.A. 89-136, eff. 7-14-95.)

(40 ILCS 5/7-207.1) (from Ch. 108 1/2, par. 7-207.1)
Sec. 7-207.1. Reserve For Variation In Benefit Payments. A Reserve for Variation in Benefit Payments may be established. 1. Credits to such Reserve shall consist of:
(a) Any employee contributions, not in excess of $10.00, received by the Fund subsequent to claim for and payment of a separation refund, provided, however, that upon request of any employee rightfully entitled thereto the aforesaid amount shall be paid him from this Reserve.
(b) Any benefit checks or warrants issued and outstanding more than two years.
(c) Any balances in Employee or Municipality Reserves that are not properly creditable to those Reserves.
2. Charges to such Reserve shall consist of:
(a) Benefit claims properly payable under this Article, the reserves for which have been previously transferred to this reserve or for which no reserves exist.
(b) Benefit overpayments deemed uncollectible by the Board.
(c) Amount required to adjust employee or municipal reserves to correct balance.
(Source: P.A. 81-1536.)

(40 ILCS 5/7-208) (from Ch. 108 1/2, par. 7-208)
Sec. 7-208. Earnings and experience variation reserve. One earnings and experience variation reserve shall be maintained. All other accounts for this purpose shall be abolished upon the effective date of this amendatory Act of 1995. Moneys in abolished reserve accounts shall be transferred to the earnings and experience variation reserve. No more than one-half of all interest income and earnings on investments of whatever type, including realized gains on disposition of investments and unrealized gains in market value, shall be credited thereto. All investment earnings expense of whatever type, including realized losses on disposition of investments and unrealized losses in market value, shall be charged thereto. All administrative expenses directly relating to investments may be charged thereto. Excess or deficiencies in the annuity and disability reserves shall be charged or credited to this reserve. Whenever a balance exists in such reserve, it shall be included in the basis used for determining the effective interest rate. The balance in the reserve shall be distributed as of the end of each year, but a contingency balance of not more than twice the projected interest requirement for the next year may be maintained. If the balance ever exceeds twice the projected requirement, the excess shall be distributed to municipality reserves.
If the Board determines that the funds available in this reserve, after required transfers, will not be sufficient to provide administrative expenses of the fund, the Board may include in the municipality contribution rate authorized by Section 7-172 a percentage of earnings on the earnings of all participating employees to provide an amount required for the administrative expenses.
Upon adoption of generally accepted accounting procedures that allow for the recognition of unrealized gains or losses in market value, those gains or losses shall be allocated to employer accounts including the earnings and experience variation reserve in the same proportion those accounts were to total assets prior to the implementation of market value accounting.
(Source: P.A. 89-136, eff. 7-14-95.)

(40 ILCS 5/7-209) (from Ch. 108 1/2, par. 7-209)
Sec. 7-209. Earnings and Interest.
(a) Balances at the beginning of each year which remain in employee reserves at the end of the year shall be credited with interest annually at the prescribed rate.
(b) Municipality reserves shall be charged or credited, as the case may be, with interest at the prescribed rate applied to the balance therein at the beginning of the year.
(c) Municipality accounts receivable shall be charged with interest at a rate of 1/2% per month before July 1, 1984, and 1% per month thereafter on the balance therein unpaid one month or more. The unpaid balance shall include charges established retroactively because of failure of the municipality to report amounts which should be receivable. Credit balances shall be disregarded in this calculation.
(d) The annuity total and permanent disability reserves shall be credited with interest at the prescribed rate at the end of each year. For purposes of this computation, the prescribed rate shall be applied to the balances therein at the beginning of the year.
(e) Amounts credited or charged under subsection (a), (b), (c), or (d) of this Section shall be charged or credited to the earnings and experience variation reserve. Any remaining balance, in excess of the contingency balance established, shall be transferred to the municipality reserves in proportion to present values of the annuities of the annuitants of each participating municipality and participating instrumentality plus the balance in their municipality reserve.
(f) The Board shall fix the rate of interest, to be charged on back, retroactive, or reinstatement contributions.
(Source: P.A. 89-136, eff. 7-14-95.)

(40 ILCS 5/7-210) (from Ch. 108 1/2, par. 7-210)
Sec. 7-210. Funds.
(a) All money received by the board shall immediately be deposited with the custodian for the account of the Fund, or in the case of funds received under Section 7-199.1, in a separate account maintained for that purpose. All payments from the accounts of the Fund shall be made by the custodian only, and only by a check or draft signed by the president of the board or the executive director, as the board may direct. Such checks and drafts shall be drawn only upon proper authorization by the board as properly recorded in the official minute books of the meetings of the board.
(b) (Blank).
(c) The assets of the Fund shall be invested as one fund, and no particular person, municipality, or instrumentality thereof or participating instrumentality shall have any right in any specific security or in any item of cash other than an undivided interest in the whole.
(d) Except as provided in subsection (d-5), whenever any employees of a municipality or participating instrumentality have been or shall be excluded from participation in this Fund by virtue of the application of paragraph b of Section 7-109 (2), the board shall issue a check or draft in an amount equal to the accumulated contributions of such employees. Such check or draft shall be drawn in favor of the pension or retirement fund in which such employees have or shall become participants. Such transfer shall terminate any further rights of such employees under this Fund.
(d-5) Upon creation of a newly established Article 3 police pension fund by referendum under Section 3-145 or by census under Section 3-105, the following amounts shall be transferred from this Fund to the new police pension fund, within 30 days after an application therefor is received from the new pension fund:
(1) the amounts actually contributed to this Fund as

employee contributions by or on behalf of the police officers transferring to the new pension fund for their service as police officers of the municipality that is establishing the new pension fund, plus interest on those amounts at the rate of 6% per year, compounded annually, from the date of contribution to the date of transfer to the new pension fund, and

(2) an amount representing employer contributions,

equal to the total amount determined under item (1).

This transfer terminates any further rights of such police officers in this Fund arising out of their service as police officers of the municipality that is establishing the new pension fund.
(e) If a participating instrumentality terminates participation because it fails to meet the requirements of Section 7-108, it shall pay to the Fund the amount equal to any net debit balance in its municipality reserve account and account receivable. Its successors, and assigns and transferees of its assets shall be obligated to make this payment to the extent of the value of assets transferred to them. The Fund shall pay an amount equal to any net credit balance to the participating instrumentality, its successors or assigns. Any remaining net debit or credit balance not collectible or payable shall be transferred to the terminated municipality reserve account. The Fund shall pay to each employee of the participating instrumentality an amount equal to his credits in the employee reserves. The employees shall have no further rights to any benefits from the Fund, except that annuities awarded prior to the date of termination shall continue to be paid.
(Source: P.A. 98-729, eff. 7-26-14; 99-8, eff. 7-9-15.)

(40 ILCS 5/7-211) (from Ch. 108 1/2, par. 7-211)
Sec. 7-211. Authorizations.
(a) Each participating municipality and instrumentality thereof and each participating instrumentality shall:
1. Deduct all normal and additional contributions and

contributions for federal Social Security taxes as required by the Social Security Enabling Act from each payment of earnings payable to each participating employee who is entitled to any earnings from such municipality or instrumentality thereof or participating instrumentality, and remit all normal and additional contributions immediately to the board; and

2. Pay to the board contributions required by this

Article.

(b) Each participating employee shall, by virtue of the payment of contributions to this fund, receive a vested interest in the annuities and benefits provided in this Article and in consideration of such vested interest shall be deemed to have agreed and authorized the deduction from earnings of all contributions payable to this fund in accordance with this Article.
(c) Payment of earnings less the amounts of contributions provided in this Article and in the Social Security Enabling Act shall be a full and complete discharge of all claims for payment for services rendered by any employee during the period covered by any such payment.
(d) Any covered annuitant may authorize the withholding of all or a portion of his or her annuity, for the payment of premiums on group accident and health insurance provided pursuant to Section 7-199.1. The annuitant may revoke this authorization at any time.
(Source: P.A. 96-1084, eff. 7-16-10.)

(40 ILCS 5/7-212) (from Ch. 108 1/2, par. 7-212)
Sec. 7-212. Executive director.
The executive director shall be in charge of the general administration of the fund. He shall have such special powers and duties as may be properly delegated or assigned by the board from time to time. Such general administrative duties shall include: the computation of the amounts of annuities, benefits, prior service credits and contributions required for reinstatement of credits for board consideration; the processing of approved benefit claims and expenses of administration for payment; the placing of any and all matters before the board which require action or are in the interest of the board or the fund; the preparation and maintenance of necessary and proper records for administrative and actuarial purposes; the conduct of any necessary or desirable communications in the course of operations of the fund; and the carrying out of any actions of the board which are so delegated.
(Source: P.A. 77-2121.)

(40 ILCS 5/7-213) (from Ch. 108 1/2, par. 7-213)
Sec. 7-213. Actuary.
The actuary shall be the technical advisor of the board and in addition to general advice shall specifically be responsible for and shall:
1. Make a general investigation, at least once every 3 years, of the experience of the participating municipalities and participating instrumentalities as to mortality, disability, retirement, separation, marital status of employees, marriage of surviving spouses, interest and employee earnings rates and to make recommendations as a result of any such investigation as to:
a. The actuarial tables to be used for computing annuities and benefits and for determining the premiums for disability and death benefit purposes;
b. The tables to be used in any regular actuarial valuations; and
c. The prescribed rate of interest.
2. Make the computations of municipality obligations, contribution rates including annual valuations of the liabilities and reserves for present and prospective annuities and benefits, and certify to the correctness thereof;
3. Recommend the effective rate of interest to be applicable to each year;
4. Advise the board on any matters of an actuarial nature affecting the fund.
(Source: P.A. 77-2121.)

(40 ILCS 5/7-214) (from Ch. 108 1/2, par. 7-214)
Sec. 7-214. Custodian. The Board shall appoint one or more custodians to receive and hold the assets of the Fund on such terms as the Board may agree.
(Source: P.A. 99-8, eff. 7-9-15.)

(40 ILCS 5/7-215) (from Ch. 108 1/2, par. 7-215)
Sec. 7-215. Retirement Systems Reciprocal Act.
The "Retirement Systems Reciprocal Act", being Article 20 of this Code as now enacted or hereafter amended is hereby adopted and made a part of this Article. The additional cost of annuities resulting from awards made under Section 20-122 of this Code, in excess of employee contributions made under that Section, shall be financed by a uniform contribution rate paid by all municipalities and participating instrumentalities with other contributions under Section 7-172. If a person is qualified for an annuity under such Act, the Fund may make payments of less than $10 per month, notwithstanding the limitations set forth in this Article.
(Source: P.A. 78-896.)

(40 ILCS 5/7-217) (from Ch. 108 1/2, par. 7-217)
Sec. 7-217. Payment of benefits and assignments.
(a) Except as otherwise provided in this Section, all moneys in the Fund created by this Article, and all securities and other property of the Fund, and all annuities and other benefits payable under this Article, and all accumulated contributions and other credits of employees in this Fund, and the right of any person to receive an annuity or other benefit under this Article, or a refund or return of contributions, shall not be subject to judgment, execution, garnishment, attachment, or other seizure by process, in bankruptcy or otherwise, nor to sale, pledge, mortgage or other alienation, and shall not be assignable. Notwithstanding Section 1-103.1, the changes in this Section made by this amendatory Act of 1991 shall not be limited to persons in service on or after its effective date. All annuities and other benefits payable under this Fund and all accumulated credits of employees in the Fund shall be exempt from state and municipal taxes.
(b) The board, in its discretion, may:
1. Pay to the wife of any annuitant or employee such

portion, or all, of any retirement annuity, disability benefit, or separation benefit payable to an annuitant or employee, in the event of the disappearance or unexplained absence, or the failure to support such wife or children, as the board may consider necessary for the support of the wife or children of the annuitant or employee.

2. Where a temporary or total and permanent

disability benefit becomes payable and the amount may be reduced by application of Section 7-148(b) or Section 7-152(b), postpone making the reduction, if there is a delay in the determination whether a disability benefit is payable under the Federal Social Security Act, until the determination has been made. The Board may retain out of any annuity or benefit to the participating employee or to any person taking through him the amount of any payment which is not reduced by reason of this paragraph.

3. Pay amounts payable to a minor or person under

legal disability to a representative payee assuming responsibility for such minor or person under legal disability, waiving guardianship.

(c) The board may retain out of any annuity or benefit payable to any person such amount or amounts as the board may determine are owing to the fund because required employee contributions were not made, in whole or in part, or employee obligations to return refunds were not made, or because money was paid to any annuitant or employee through misrepresentation, fraud or error.
(d) The board and the fund shall be held free from any liability for any money retained or paid in accordance with this section and the employee shall be assumed to have assented and agreed to any such disposition of money due.
(e) An annuitant entitled to receive an annuity may, for personal reasons and without disclosure thereof, request the board in writing to suspend for any period payment of all or any part of such annuity otherwise payable hereunder. The board, on receipt of such request, shall authorize such suspension, in which event the annuitant shall be deemed to have forfeited all rights to the amount of annuity so suspended, but shall retain the right to have full annuity otherwise payable reinstated as to future monthly payments upon written notice to the board of his desire to revoke his prior request for a suspension under this paragraph.
(f) The board may reimburse any municipality or participating instrumentality for employee contributions due such municipality or participating instrumentality, from funds withheld by the board pursuant to this Section.
(g) An annuitant may authorize the withholding of a portion of his annuity for payment of dues to any labor organization designated by the annuitant; however, no portion of annuities may be withheld pursuant to this subsection for payment to any one labor organization unless a minimum of 100 annuitants authorize such withholding, except that the Board may allow such withholding for less than 100 annuitants during a probationary period of between 3 and 6 months, as determined by the Board. The Board shall prescribe a form for the authorization of such withholding, and shall provide such forms to employees, annuitants and labor organizations upon request. Amounts withheld by the Board under this subsection shall be promptly paid over to the designated organizations.
(Source: P.A. 87-740.)

(40 ILCS 5/7-218) (from Ch. 108 1/2, par. 7-218)
Sec. 7-218. Compulsory retirement.
No provision of this Article shall operate to cause compulsory retirement of any employee, nor to give any employee any specific right to remain in service. Separations and retirements from the service of a municipality or participating instrumentality shall be made in accordance with the currently existing practices of the respective municipalities and participating instrumentalities.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/7-219) (from Ch. 108 1/2, par. 7-219)
Sec. 7-219. Felony conviction. None of the benefits provided for in this Article shall be paid to any person who is convicted of any felony relating to or arising out of or in connection with his service as an employee.
None of the benefits provided for in this Article shall be paid to any person who otherwise would receive a survivor benefit who is convicted of any felony relating to or arising out of or in connection with the service of the employee from whom the benefit results.
This Section shall not operate to impair any contract or vested right heretofore acquired under any law or laws continued in this Article, nor to preclude the right to a refund, and for the changes under this amendatory Act of the 100th General Assembly, shall not impair any contract or vested right acquired by a survivor prior to the effective date of this amendatory Act of the 100th General Assembly.
All future entrants entering service subsequent to July 9, 1955 shall be deemed to have consented to the provisions of this Section as a condition of coverage, and all participants entering service subsequent to the effective date of this amendatory Act of the 100th General Assembly shall be deemed to have consented to the provisions of this amendatory Act as a condition of participation.
(Source: P.A. 100-334, eff. 8-25-17.)

(40 ILCS 5/7-220) (from Ch. 108 1/2, par. 7-220)
Sec. 7-220. Administrative review. The provisions of the Administrative Review Law, and all amendments and modifications thereof and the rules adopted pursuant thereto shall apply to and govern all proceedings for the judicial review of final administrative decisions of the retirement board provided for under this Article. The term "administrative decision" is as defined in Section 3-101 of the Code of Civil Procedure. The venue for actions brought under the Administrative Review Law shall be any county in which the Board maintains an office or the county in which the member's employing participating municipality or participating instrumentality has its main office.
(Source: P.A. 96-1140, eff. 7-21-10; 97-933, eff. 8-10-12.)

(40 ILCS 5/7-221) (from Ch. 108 1/2, par. 7-221)
Sec. 7-221. General provisions and savings clause.
The provisions of Article 1 and Article 23 of this Code apply to this Article as though such provisions were fully set forth in this Article as a part thereof.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/7-222) (from Ch. 108 1/2, par. 7-222)
Sec. 7-222. Reduction of disability and survivor's benefits on account of corresponding benefits payable under the Workers' Compensation Act and the Workers' Occupational Diseases Act. Whenever any person is entitled to a disability or survivors benefit under this Article and to benefits under the Workers' Compensation Act or the Workers' Occupational Diseases Act in relation to the same injury or disease, the monthly benefits payable under this Article shall be reduced by the amount of any such benefits payable under either of those Acts, except payments for medical, surgical and hospital services, non-medical remedial care and treatment rendered in accordance with a religious method of healing recognized by the laws of this State, and for artificial members or appliances, and fixed statutory payments for the loss of or the permanent and complete loss of the use of any bodily member, provided that the monthly benefit payable under this Article shall not be reduced to less than $10 per month. If the benefits deductible under this paragraph are stated in a weekly amount, the monthly amount for the purposes of this Section shall be 4 1/3 times the weekly amount.
(Source: P.A. 81-992.)

(40 ILCS 5/7-223) (from Ch. 108 1/2, par. 7-223)
Sec. 7-223. The amendments to Sections 7-137, 7-146, 7-147, 7-150 and 7-151 of this Article (relating to attainment of age 70) made by this amendatory Act of 1989 shall be retroactive to January 1, 1987.
(Source: P.A. 86-272.)

(40 ILCS 5/7-224)
Sec. 7-224. Section 415 limitations. Notwithstanding any other provisions of this Article, the combined benefits and contributions provided to any participating employee by all plans of any participating municipality and its instrumentalities and any participating instrumentality shall not exceed the limitations specified in Section 415(b), (c), and (e) of the Internal Revenue Code of 1986. If a participating employee's benefits or contributions under this Article, combined with those under any other plan of the participating municipality and its instrumentalities or participating instrumentality, would otherwise violate those limitations, the benefits and contributions under the other plan shall be reduced, rather than the benefits and contributions provided under this Article. To the extent that the other plan fails to limit such benefits and contributions, that plan shall be disqualified.
(Source: P.A. 91-887, eff. 7-6-00.)

(40 ILCS 5/7-225)
Sec. 7-225. Increases in earnings; pension impact statement. Before increasing the earnings of an officer, executive, or manager by 12% or more:
(1) the authorities of the respective employer who

are authorizing the increase must contact the Illinois Municipal Retirement Fund as to the effect of that increase in salary on the pension benefits of that participant;

(2) the Illinois Municipal Retirement Fund must

respond with a written "Pension Impact Statement" stating the effect of that increase in salary on the pension benefits of that participant, and any other relevant effect of the increase, including payment of the present value of the increase in benefits resulting from the portion of any increase in salary that is in excess of 6% as provided under subsection (k) of Section 7-172, if applicable;

(3) the authorities authorizing this increase must

sign the pension impact statement, acknowledging receipt and understanding of the effects of the increase; and

(4) the employer must pay the costs associated with

the pension impact statement.

The provisions of this Section do not apply to any of the following: increases attributable to standard employment promotions resulting in increased responsibility and workloads; earnings increases paid to individuals under contracts or collective bargaining agreements entered into, amended, or renewed before January 1, 2012; earnings increases paid to members who are 10 years or more from retirement eligibility; or earnings increases resulting from an increase in the number of hours required to be worked.
(Source: P.A. 97-609, eff. 1-1-12.)



Article 8 - Municipal Employees', Officers', And Officials' Annuity And Benefit Fund--Cities Over 500,000 Inhabitants

(40 ILCS 5/Art. 8 heading)

(40 ILCS 5/8-101) (from Ch. 108 1/2, par. 8-101)
Sec. 8-101. Creation of fund. In each city of more than 500,000 inhabitants a Municipal Employees', Officers', and Officials' Annuity and Benefit Fund shall be created, set apart, maintained and administered, in the manner prescribed in this Article, for the benefit of the employees, officers and officials herein designated, and their beneficiaries.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/8-102) (from Ch. 108 1/2, par. 8-102)
Sec. 8-102. Terms defined. The terms used in this Article have the meanings ascribed to them in Sections 8-103 to 8-125, inclusive, except when the context otherwise requires.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/8-103) (from Ch. 108 1/2, par. 8-103)
Sec. 8-103. Fund.
"Fund": The Municipal Employees', Officers', and Officials' Annuity and Benefit Fund herein created.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/8-104) (from Ch. 108 1/2, par. 8-104)
Sec. 8-104. The 1921 Act.
"The 1921 Act": "An Act to provide for the creation, setting apart, maintenance and administration of a municipal employees', officers', and officials' annuity and benefit fund in cities having a population exceeding two hundred thousand inhabitants", approved June 29, 1921, as amended.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/8-105) (from Ch. 108 1/2, par. 8-105)
Sec. 8-105. Court and Law Department Employees' Annuity Act.
"Court and Law Department Employees' Annuity Act": "An Act to provide for the creation, setting apart, maintenance and administration of a Municipal Court and Law Department Employees' Annuity and Benefit Fund in cities having a population of more than two hundred thousand (200,000) inhabitants in which any Municipal Court has been or shall be established and maintained in accordance with law", approved July 8, 1935, as amended.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/8-106) (from Ch. 108 1/2, par. 8-106)
Sec. 8-106. Board of Election Commissioners Employees' Annuity Act.
"Board of Election Commissioners Employees' Annuity Act": "An Act to provide for the creation, setting apart, maintenance and administration of a Board of Election Commissioners Employees' Annuity and Benefit Fund in cities having a population of more than two hundred thousand (200,000) inhabitants in which any Board of Election Commissioners is functioning in accordance with law", approved July 8, 1935, as amended.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/8-107) (from Ch. 108 1/2, par. 8-107)
Sec. 8-107. Public School Employees' Pension Act of 1903.
"Public School Employees' Pension Act of 1903": "An Act to provide for the formation and disbursement of a public school employees' pension fund in cities having a population exceeding one hundred thousand inhabitants", approved May 15, 1903, as amended.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/8-107.1) (from Ch. 108 1/2, par. 8-107.1)
Sec. 8-107.1. Public Library Employes' Pension Act. "Public Library Employes' Pension Act": "An Act to provide for the formation and disbursement of a public library employes' pension fund in cities having a population exceeding 500,000 inhabitants," approved May 12, 1905, as amended, and as continued in, or superseded by the "Illinois Pension Code," approved March 18, 1963, under Article 19, Division 2, Secs. 19-201 to 19-220, both inclusive.
(Source: Laws 1965, p. 2300.)

(40 ILCS 5/8-107.2) (from Ch. 108 1/2, par. 8-107.2)
Sec. 8-107.2. House of Correction Employees' Pension Act. "House of Correction Employees' Pension Act": "An Act to provide for the setting apart, formation and disbursement of a house of correction employees pension fund in cities having a population exceeding 150,000 inhabitants", approved June 10, 1911, as amended, and as continued in, or superseded by the Illinois Pension Code, approved March 18, 1963, under Article 19, Division 1, Sections 19-101 to 19-119, both inclusive, as amended.
(Source: P.A. 100-201, eff. 8-18-17.)

(40 ILCS 5/8-108) (from Ch. 108 1/2, par. 8-108)
Sec. 8-108. Exchange of Functions Act of 1957.
"Exchange of Functions Act of 1957": "An Act in relation to an exchange of certain functions, property and personnel among cities and park districts having coextensive geographic areas and populations in excess of 500,000", approved July 5, 1957.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/8-109) (from Ch. 108 1/2, par. 8-109)
Sec. 8-109. Civil Service Act.
"Civil Service Act": "An Act to regulate the civil service of cities", approved March 20, 1895, as amended, superseded by the provisions of Division 1 of Article 10 of the Illinois Municipal Code, relating to civil service in cities.
(Source: P.A. 81-782.)

(40 ILCS 5/8-109.1) (from Ch. 108 1/2, par. 8-109.1)
Sec. 8-109.1. "Municipal Personnel Ordinance": In the case of a city exercising constitutionally authorized home rule unit authority, an ordinance of any city in which this Article is in force and effect, establishing a substitute for and to supersede the "Civil Service Act" as the governing employment system of such city.
(Source: P.A. 81-782.)

(40 ILCS 5/8-110) (from Ch. 108 1/2, par. 8-110)
Sec. 8-110. Employer. "Employer":
(1) a city of more than 500,000 inhabitants;
(2) the Board of Education of the city, with respect to any of its employees who participate in this Fund;
(3) the Chicago Housing Authority, with respect to any of its employees who participate in this Fund subject to the provisions of Section 8-230.9;
(4) the Public Building Commission of the city, with respect to any of its employees who participate in this Fund; and
(5) the Retirement Board.
(Source: P.A. 92-599, eff. 6-28-02.)

(40 ILCS 5/8-111) (from Ch. 108 1/2, par. 8-111)
Sec. 8-111. Effective date.
"Effective date": January 1, 1922, for any city covered by The 1921 Act on the date this Article comes in effect; and January 1 of the first year after the year in which any city hereafter comes under this Article.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/8-112) (from Ch. 108 1/2, par. 8-112)
Sec. 8-112. Retirement board or board.
"Retirement board" or "board": The Retirement Board of the Municipal Employees', Officers', and Officials' Annuity and Benefit Fund created by this Article.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/8-113) (from Ch. 108 1/2, par. 8-113)
Sec. 8-113. Municipal employee, employee, contributor, or participant. "Municipal employee", "employee", "contributor", or "participant":
(a) Any employee of an employer employed in the classified civil service thereof other than by temporary appointment or in a position excluded or exempt from the classified service by the Civil Service Act, or in the case of a city operating under a personnel ordinance, any employee of an employer employed in the classified or career service under the provisions of a personnel ordinance, other than in a provisional or exempt position as specified in such ordinance or in rules and regulations formulated thereunder.
(b) Any employee in the service of an employer before the Civil Service Act came in effect for the employer.
(c) Any person employed by the board.
(d) Any person employed after December 31, 1949, but prior to January 1, 1984, in the service of the employer by temporary appointment or in a position exempt from the classified service as set forth in the Civil Service Act, or in a provisional or exempt position as specified in the personnel ordinance, who meets the following qualifications:
(1) has rendered service during not less than 12

calendar months to an employer as an employee, officer, or official, 4 months of which must have been consecutive full normal working months of service rendered immediately prior to filing application to be included; and

(2) files written application with the board, while

in the service, to be included hereunder.

(e) After December 31, 1949, any alderman or other officer or official of the employer, who files, while in office, written application with the board to be included hereunder.
(f) Beginning January 1, 1984, any person employed by an employer other than the Chicago Housing Authority or the Public Building Commission of the city, whether or not such person is serving by temporary appointment or in a position exempt from the classified service as set forth in the Civil Service Act, or in a provisional or exempt position as specified in the personnel ordinance, provided that such person is neither (1) an alderman or other officer or official of the employer, nor (2) participating, on the basis of such employment, in any other pension fund or retirement system established under this Act.
(g) After December 31, 1959, any person employed in the law department of the city, or municipal court or Board of Election Commissioners of the city, who was a contributor and participant, on December 31, 1959, in the annuity and benefit fund in operation in the city on said date, by virtue of the Court and Law Department Employees' Annuity Act or the Board of Election Commissioners Employees' Annuity Act.
After December 31, 1959, the foregoing definition includes any other person employed or to be employed in the law department, or municipal court (other than as a judge), or Board of Election Commissioners (if his salary is provided by appropriation of the city council of the city and his salary paid by the city) -- subject, however, in the case of such persons not participants on December 31, 1959, to compliance with the same qualifications and restrictions otherwise set forth in this Section and made generally applicable to employees or officers of the city concerning eligibility for participation or membership.
Notwithstanding any other provision in this Section, any person who first becomes employed in the law department of the city on or after the effective date of this amendatory Act of the 100th General Assembly shall be included within the foregoing definition, effective upon the date the person first becomes so employed, regardless of the nature of the appointment the person holds under the provisions of a personnel ordinance.
(h) After December 31, 1965, any person employed in the public library of the city -- and any other person -- who was a contributor and participant, on December 31, 1965, in the pension fund in operation in the city on said date, by virtue of the Public Library Employees' Pension Act.
(i) After December 31, 1968, any person employed in the house of correction of the city, who was a contributor and participant, on December 31, 1968, in the pension fund in operation in the city on said date, by virtue of the House of Correction Employees' Pension Act.
(j) Any person employed full-time on or after the effective date of this amendatory Act of the 92nd General Assembly by the Chicago Housing Authority who has elected to participate in this Fund as provided in subsection (a) of Section 8-230.9.
(k) Any person employed full-time by the Public Building Commission of the city who has elected to participate in this Fund as provided in subsection (d) of Section 8-230.7.
(Source: P.A. 100-23, eff. 7-6-17.)

(40 ILCS 5/8-114) (from Ch. 108 1/2, par. 8-114)
Sec. 8-114. Present employee. "Present employee":
(a) Any employee of an employer, or the board, on the

day before the effective date.

(b) Any person who becomes an employee of the Board

of Education on the day before the effective date and who on June 30, 1923, was a contributor to any municipal pension fund in operation in the city on that date under the Public School Employees' Pension Act of 1903. Any such employee shall be considered a municipal employee during the entire time he has been in the service of the employer.

(c) Any person who becomes an employee of the

municipal court or law department or Board of Election Commissioners on the day before the effective date, and who on December 31, 1959, was a participant in either of the funds in operation in the city on December 31, 1959, created under the Court and Law Department Employees' Annuity Act or the Board of Election Commissioners Employees' Annuity Act. Any such employee shall be considered a municipal employee during the entire time he has been in the service of the municipal court or law department or Board of Election Commissioners.

(d) Any person who becomes an employee of the Public

Library on the day before the effective date, and who on December 31, 1965 was a contributor and participant in the fund created under the Public Library Employes' Pension Act, in operation in the city on December 31, 1965. Any such employee shall be considered a municipal employee during the entire time he has been in the service of the Public Library.

(Source: P.A. 100-201, eff. 8-18-17.)

(40 ILCS 5/8-115) (from Ch. 108 1/2, par. 8-115)
Sec. 8-115. Future entrant. "Future entrant":
(a) Any employee of an employer or of the board, employed for the first time on or after the effective date.
(b) Any person who becomes an employee of the Board of Education for the first time on or after the effective date, and who was a contributor on June 30, 1923, to any municipal pension fund then in operation in the city under the Public School Employees' Pension Act of 1903. Any such employee shall be considered a municipal employee during the entire time he has been in the service of the Board of Education.
(c) Any person who becomes an employee of a municipal court or law department or Board of Election Commissioners for the first time on or after the effective date, and who was a participant on December 31, 1959, in either of the funds in operation in the city on December 31, 1959, created under the Court and Law Department Employees' Annuity Act or the Board of Election Commissioners Employees' Annuity Act. Any such employee shall be considered a municipal employee during the entire time he has been in the service of the municipal court, law department, or Board of Election Commissioners.
(d) Any person who becomes an employee of the Public Library or a participant and contributor to the Public Library Employees' Pension Fund for the first time on or after the effective date, and who was a contributor and participant on December 31, 1965 in such fund created under the Public Library Employees' Pension Act in operation in the city on December 31, 1965. Any such person shall be considered a municipal employee during the entire time he has been in the service of the Public Library or during the entire time for which he was covered, as an employee, in the fund created under the aforesaid Act.
(e) Any person who becomes an employee of the house of correction or a participant and contributor to the House of Correction Employees' Pension Fund for the first time on or after the effective date, and who was a contributor and participant on December 31, 1968 in such fund created under the House of Correction Employees' Pension Act in operation in the City on December 31, 1968. Any such person shall be considered a municipal employee during the entire time he has been in the service of the House of Correction.
(Source: P.A. 91-357, eff. 7-29-99.)

(40 ILCS 5/8-116) (from Ch. 108 1/2, par. 8-116)
Sec. 8-116. Service, term of service, period of service, years of service.
"Service", "term of service", "period of service", "years of service": Service as described in this Article, except that for any person who on December 31, 1959, was a participant in a fund created by the Court and Law Department Employees' Annuity Act or the Board of Election Commissioners Employees' Annuity Act, service shall include all periods prior to January 1, 1960, credited as service in such other fund, which service shall be credited on January 1, 1960, in the fund herein provided for--on the basis, and for such total or fractional number of days, months, or years, to his credit on December 31, 1959, in such other fund under the provisions of the law governing the fund in which he was then a participant.
In the case of any person who on December 31, 1965 was a participant and contributor in the fund created under the Public Library Employees' Pension Act, in operation in the city on December 31, 1965, service prior to January 1, 1966 shall be credited and shall include all periods prior to January 1, 1966, credited as service in such fund, which service shall be credited on January 1, 1966 in the fund herein provided for--on the basis, and for such total or fractional number of days, months, or years, to his credit on December 31, 1965 in such other fund under the provisions of the law governing such said fund in which he was then a participant. Service rendered thereafter shall be credited as service on the basis as described in this Article.
In the case of any person who on December 31, 1968 was a participant and contributor in the fund created under the House of Correction Employees' Pension Act, in operation in the city on December 31, 1968, service prior to January 1, 1969 shall be credited and shall include all periods prior to January 1, 1969, credited as service in such fund, which service shall be credited on January 1, 1969 in the fund herein provided for--on the basis, and for such total or fractional number of days, months, or years, to his credit on December 31, 1968 in such other fund under the provisions of the law governing such fund in which he was then a participant. Service rendered thereafter shall be credited as service on the basis as described in this Article.
(Source: Laws 1968, p. 181.)

(40 ILCS 5/8-117) (from Ch. 108 1/2, par. 8-117)
Sec. 8-117. Salary. "Salary": Annual salary of an employee as follows:
(a) Beginning on the effective date and prior to July 1, 1947, $3,000; and beginning on July 1, 1947 and prior to July 1, 1953, $4,800; and beginning on July 1, 1953 and prior to July 1, 1957, $6,000 shall be the maximum amount of annual salary of any employee which shall be considered for any purpose hereunder.
(b) If appropriated, fixed or arranged on an annual basis, beginning July 1, 1957, the actual sum payable during the year if the employee worked the full normal working time in his position, at the rate of compensation, exclusive of overtime and final vacation, appropriated or fixed as salary or wages for service in the position.
(c) If appropriated, fixed or arranged on other than an annual basis, beginning July 1, 1957, the applicable schedules specified in Sections 8-233 and 8-235 shall be used for conversion of the salary to an annual basis.
(d) Beginning July 13, 1941, if the city provides lodging for an employee without charge, his salary shall be considered to be $120 a year more than the amount payable as salary for the year; the salary of an employee for whom daily meals are provided without charge by the city shall be considered to be $120 a year more than the amount payable as his salary for the year, for each such daily meal, not exceeding three per day.
(e) Beginning September 19, 1981, the salary of a person who was or is an employee of a Board of Education on or after that date shall include the amount of employee contributions, if any, picked up by the employer for that employee under Section 8-174.1.
(Source: P.A. 91-357, eff. 7-29-99.)

(40 ILCS 5/8-118) (from Ch. 108 1/2, par. 8-118)
Sec. 8-118. Actual compensation.
"Actual compensation": Beginning July 3, 1935, and prior to July 1, 1947, the actual sum without limitation and beginning July 1, 1947 and prior to July 1, 1953, the actual sum not in excess of $4,800; and beginning July 1, 1953 the actual sum not in excess of $6,000 a year, appropriated by the employer or paid by the board as salary or wages, for service in any position held by an employee.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/8-119) (from Ch. 108 1/2, par. 8-119)
Sec. 8-119. Disability.
"Disability": A physical or mental incapacity as the result of which an employee is unable to perform the duties of his assigned position.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/8-120) (from Ch. 108 1/2, par. 8-120)
Sec. 8-120. Child or children. "Child" or "children": The natural child or children, or any child or children legally adopted by an employee.
(Source: P.A. 95-279, eff. 1-1-08.)

(40 ILCS 5/8-121) (from Ch. 108 1/2, par. 8-121)
Sec. 8-121. Withdrawal from service or withdrawal.
"Withdrawal from service" or "withdrawal": Discharge or resignation of an employee.
For the purpose of improving sums to the credit of municipal employees for annuity purposes at the 3%, 3 1/2% or 4% per annum interest rate herein provided, re-entrance into service within 12 months after withdrawal from service by persons who have not received a refund under this Article shall be considered continuation in service; and for refund purposes a withdrawal from service shall not be final until 30 days after the effective date of the withdrawal.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/8-122) (from Ch. 108 1/2, par. 8-122)
Sec. 8-122. Assets.
"Assets": The total value of cash, securities and other property held. Bonds shall be valued at their amortized book values.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/8-123) (from Ch. 108 1/2, par. 8-123)
Sec. 8-123. Municipal pension fund.
"Municipal pension fund": Any pension fund created and operated under "An Act to provide for the formation and disbursements of a pension fund in cities, villages and incorporated towns having a population exceeding 100,000 inhabitants for municipal employees appointed to their positions, under and by virtue of an Act entitled, 'An Act to regulate the civil service of cities', approved and in force March 20, 1895, and for those who are appointed prior to the passage of said Act and who are now in the service of such city, village or town", approved May 31, 1911, as amended, or under "An Act to provide for the formation and disbursement of a public school employees' pension fund in cities having a population exceeding one hundred thousand inhabitants", approved May 15, 1903, as amended.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/8-124) (from Ch. 108 1/2, par. 8-124)
Sec. 8-124. Effective rate of interest, interest at the effective rate or interest.
"Effective rate of interest", "interest at the effective rate" or "interest": Interest at 4% per annum for an employee who was a contributor on January 1, 1952; and at 3% per annum for an employee who becomes a contributor after January 1, 1952. In all cases involving reserves, credits, transfers, and charges, "effective rate of interest", "interest at the effective rate" or "interest" shall be applied at these rates.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/8-125) (from Ch. 108 1/2, par. 8-125)
Sec. 8-125. Annuity.
"Annuity": Equal monthly payments for life, unless otherwise specified.
For annuities taking effect before January 1, 1998, the first payment shall be due and payable one month after the occurrence of the event upon which payment of the annuity depends, and the last payment shall be due and payable as of the date of the annuitant's death and shall be prorated from the date of the last preceding payment to the date of death for deaths that occur on or before March 31, 2000. All payments made on or after April 1, 2000 shall be made on the first day of the calendar month and the last payment shall be made on the first day of the calendar month in which the annuity payment period ends. All payments for months beginning with April of 2000 shall be for the entire calendar month, without proration. A pro rata amount shall be paid for that part of the month from the March 2000 annuity payment date through March 31, 2000.
For annuities taking effect on or after January 1, 1998, payments shall be made as of the first day of the calendar month, with the first payment to be made as of the first day of the calendar month coincidental with or next following the first day of the annuity payment period, and the last payment to be made as of the first day of the calendar month in which the annuity payment period ends. For annuities taking effect on or after January 1, 1998, all payments shall be for the entire calendar month, without proration.
For the purposes of this Section, the "annuity payment period" means the period beginning on the day after the occurrence of the event upon which payment of the annuity depends, and ending on the day upon which the death of the annuitant or other event terminating the annuity occurs.
(Source: P.A. 90-31, eff. 6-27-97; 91-887, eff. 7-6-00.)

(40 ILCS 5/8-126) (from Ch. 108 1/2, par. 8-126)
Sec. 8-126. Persons to whom article does not apply. (A) This Article does not apply to any of the following persons:
(a) Any person employed in a position the duties of which will not ordinarily permit the following periods of service during a calendar year: - (1) 4 months in any case where the salary or wage is on a monthly basis; (2) 17 weeks in any case where the salary or wage is on a weekly basis; (3) 100 days in any case where the salary or wage is on a daily basis; or (4) 700 hours in any case where the salary or wage is on an hourly basis;
(b) Any person employed in a position classified by the civil service commission of the city, or by the personnel office in a city with a personnel ordinance, as in the labor service unless he is a participant in a Municipal Pension Fund in operation in the city on the effective date, or unless he was employed in such position, if he was in the service of the employer on the effective date, and is not a participant in any such pension fund, if within 6 months thereafter he applies in writing to the board to be included under this Article;
(c) Any person who enters service at age 65 or more prior to January 1, 1979, or who enters the service at age 70 or more subsequent to January 1, 1979, or who has not become a contributor prior to such ages;
(d) Any person employed by an employer or the board while a contributor or eligible to contribute to any annuity and benefit fund, annuity and retirement fund or any pension fund now or hereafter in operation in such city for the benefit of employees of the employer, except the annuity and benefit fund herein provided for or a Municipal Pension Fund, or while receiving a pension or annuity, other than widow's or child's annuity, from any of such aforesaid funds; or
(e) Any person transferred to the employment of an employer by virtue of the "Exchange of Functions Act of 1957".
(B) The board of trustees may, by resolution, exclude persons who become employees after June 30, 1979 as public service employment program participants under the Federal Comprehensive Employment and Training Act and whose wages or fringe benefits are paid in whole or in part by funds provided under such Act.
(Source: P.A. 84-23.)

(40 ILCS 5/8-126.1) (from Ch. 108 1/2, par. 8-126.1)
Sec. 8-126.1. Gender.
The masculine gender whenever used in this Article includes the feminine gender and all annuities and other benefits applicable to male employees and their survivors, and the contributions to be made for widows' annuities or other annuities, benefits, and refunds, shall apply with equal force to female employees and their survivors, without any modification or distinction whatsoever.
(Source: P.A. 78-1129.)

(40 ILCS 5/8-126.2) (from Ch. 108 1/2, par. 8-126.2)
Sec. 8-126.2. Validation of Service. Every participant in the Fund on the effective date of this amendatory Act of 1979 shall be deemed to have been a municipal employee throughout the entire period of his service during which he was a contributor and participant and for which period of service he is credited with the required contributions to the Fund for annuity purposes. The period or term of service credited shall be based on the applicable provisions of this Article relating thereto. Any past service credited or annuity granted to any participant and contributor prior to the effective date of this amendatory Act of 1979, based on the service of any participant and contributor prior to or subsequent to the effective date of the "Municipal Personnel Ordinance" of Chicago or the "Illinois Municipal Code" relating to civil service of cities, shall be deemed validly credited or granted for all purposes of this Article.
(Source: P.A. 81-782.)

(40 ILCS 5/8-126.3) (from Ch. 108 1/2, par. 8-126.3)
Sec. 8-126.3. Age Discrimination. Notwithstanding any other provisions in this Article, it is the intention of the General Assembly to comply with the federal Age Discrimination in Employment Act of 1967, as amended by the Age Discrimination in Employment Amendments of 1986 and the Omnibus Budget Reconciliation Act of 1986, as required with respect to benefits for older individuals. For this purpose, if required, the following changes shall govern with respect to other Sections of this Article, effective January 1, 1988 unless otherwise specified.
(1) Contributions. Beginning immediately, the spouse contribution shall not cease at age 65, but shall continue during the term of service. Beginning immediately, concurrent city contributions shall be made during the term of service.
(2) Money purchase accounts "fixed" at age 65. Beginning January 1, 1988, for all purposes, accruals after age 65 for the accounts of those employees who have not withdrawn or retired shall be "unfixed" with interest from the date fixed to January 1, 1988, without any contribution from the time originally fixed until the effective date of this amendatory Act of 1989. Thereafter, all money purchase accounts shall not be "fixed", but shall continue to accrue until time of withdrawal. No contributions are permitted from the time "fixed" until the time "unfixed".
(3) Employee money purchase annuity after age 65. Beginning January 1, 1988, all money purchase annuities shall be computed without limitation for age at time of withdrawal and without being "fixed" at any limiting age.
(4) Disability benefits. Beginning January 1, 1987, the age 70 limitation is removed.
(5) Widows and wives not entitled to annuity. Beginning January 1, 1988, there shall be no requirement that marriage take place before the employee attained age 65. Any "no spouse" refund must be repaid with interest before a spouse annuity is payable.
(6) Children. Beginning January 1, 1988, there shall be no age 65 requirement on the employee age for a child's annuity.
(7) Service credit. Beginning January 1, 1987, service credit shall include any period of disability after age 70 for which the participant receives Workers' Compensation benefits and during which the participant did not receive a disability benefit from the fund but could have except for the age 70 limitation.
(8) Compensation and supplemental annuities. The age condition shall remain at 65.
(9) Accounting. Beginning January 1, 1988, or as soon as practical, the Annuity Payment Fund Accounts and the Prior Service Fund Accounts "fixed" shall be "unfixed" and the appropriate amounts returned to the Salary Deduction Fund Account and the corresponding City Contribution Fund Account.
(10) Refunds. Beginning immediately, there shall be no in-service distribution of a "no spouse" refund. Such distribution, if any, shall be made as otherwise provided. Likewise, there shall be no other refund of deductions after fixed or excess cost. Any "no spouse" refund must be repaid with interest before a spouse annuity is payable.
(11) Re-entry into service. Beginning January 1, 1988, for any re-entry into service after age 65, the employee's money purchase annuity and the widow's money purchase annuity may be recomputed if it is more beneficial to do so.
(12) Membership. Beginning January 1, 1988, the age 70 limitation for membership shall be removed if federal law or regulation should require it. Accordingly, any person age 70 or older may elect to have this Article apply by filing written notice of such intent with the retirement board within 4 months after the date of entering service.
(13) Computation. Benefits using accruals after age 65 will begin to be computed January 1, 1988. No benefits will be recomputed for any annuitant who has withdrawn before January 1, 1988.
(Source: P.A. 86-272.)

(40 ILCS 5/8-127) (from Ch. 108 1/2, par. 8-127)
Sec. 8-127. Time of fixing annuities-Waiver.
No annuity or disability benefit shall be fixed, granted or paid under this Article before the effective date.
Any retired employee or widow annuitant may execute a waiver of his or her right to receive all or part of the total annuity. A waiver shall take effect upon its being filed with the board, and may not be revoked after it is executed and filed, except within the first 30 days after being filed.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/8-128) (from Ch. 108 1/2, par. 8-128)
Sec. 8-128. Prior service annuity-When due.
A "Prior Service Annuity" shall be credited to present employees in accordance with the 1921 Act for service rendered prior to the effective date.
Each such credit shall be improved by interest at the effective rate during the time the employee is in service until his annuity is fixed. In determining such credit, the employee's annual salary for his entire period of prior service shall be the salary in effect on the effective date.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/8-129) (from Ch. 108 1/2, par. 8-129)
Sec. 8-129. Age and service annuity.
An "Age and Service Annuity" shall be credited employees for service rendered after the effective date.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/8-130) (from Ch. 108 1/2, par. 8-130)
Sec. 8-130. Annuities - Present employees and future entrants attaining age 65 in service.
(a) A present employee who attains age 65 or more in service having age and service and prior service annuity credits sufficient to provide an annuity as of his age at such time equal to the amount he would have had if employee contributions and city contributions had been made in accordance with this Article during his entire term of service until age 65, shall be entitled to such annuity upon withdrawal.
(b) A present employee who attains age 65 or more in service and who does not have the credits described in paragraph (a), shall be entitled, on the date of withdrawal, to such age and service annuity and prior service annuity provided from the total amounts to his credit therefor on the date of his withdrawal.
(c) A future entrant who attains age 65 in service shall be entitled, upon withdrawal, to age and service annuity provided from the sum accumulated for such annuity at such age.
(Source: P.A. 81-1536.)

(40 ILCS 5/8-131) (from Ch. 108 1/2, par. 8-131)
Sec. 8-131. Annuities-Present employees and future entrants-Withdrawal after age 60 and prior to 65.
An employee who attains age 60 or more but less than age 65 in service, upon withdrawal, shall be entitled to annuity as of his attained age at such time as follows:
1. Present Employee--age and service and prior service annuities provided from the total credits for such annuities on the date of withdrawal.
2. Future entrant--age and service annuity provided from the total credits for such annuity on the date of withdrawal.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/8-132) (from Ch. 108 1/2, par. 8-132)
Sec. 8-132. Annuities - Present employees and future entrants - Withdrawal after age 55 and prior to 60. An employee who attains age 55 or more but less than age 60 in service having 10 or more years of service at date of withdrawal shall be entitled to annuity, from the date of withdrawal, as follows:
1. Present employee and future entrant with 20 or more years of service - age and service annuity provided from the total credits from employee contributions and city contributions for such annuity, and, for a present employee, prior service annuity from the credits for such annuity.
2. Present employee and future entrant with 10 or more but less than 20 years of service - age and service annuity provided from sums credited for such annuity from employee contributions, plus 1/10 of the accumulations for such annuity from city contributions for each year of service after the first 10 years; and in addition in the case of a present employee, the credits for prior service annuity on account of employee contributions to any Municipal Pension Fund in operation in the city on the effective date, or on June 30, 1923, and 1/10 of the prior service annuity credit under The 1921 Act and this Article, for each year of service after the first 10 years.
Any such annuity shall be computed as of the employee's age on the date of withdrawal.
(Source: P.A. 81-1536.)

(40 ILCS 5/8-133) (from Ch. 108 1/2, par. 8-133)
Sec. 8-133. Annuities - Present employees and future entrants - Withdrawal before age 55. An employee who withdraws after 10 years of service before age 55 and attains age 55 while out of service, shall be entitled to annuity, after attainment of age 55, as follows:
1. Present employee and future entrant with 20 or more years of service - age and service annuity provided from the total credits from employee contributions and city contributions for such annuity, and, in addition in the case of a present employee, prior service annuity from the credits for such annuity.
2. Present employee and future entrant with 10 or more but less than 20 years of service - age and service annuity provided from sums accumulated for such annuities from employee contributions, plus 1/10 of the city contributions for each year of service after the first 10 years; and in addition, in the case of a present employee, the credits for prior service annuity on account of employee contributions to any Municipal Pension Fund in operation in the city on the effective date, or on June 30, 1923, and 1/10 of the prior service annuity credit under The 1921 Act and this Article, for each year of service after the first 10 years.
Any such annuity shall be computed as though the employee were age 55 when granted regardless of his actual age at the time of application. An employee shall not be entitled to annuity for any period between the date he attains age 55 and the date of application for annuity.
(Source: P.A. 81-1536.)

(40 ILCS 5/8-134) (from Ch. 108 1/2, par. 8-134)
Sec. 8-134. Annuities-Re-entry into service. Annuity in excess of that fixed in Sections 8-131, 8-132 or 8-133 shall not be granted to any employee described therein, unless he reentered service before age 65. If such reentry occurs, his annuity shall be provided in accordance with Sections 8-130 to 8-133, inclusive, whichever are applicable.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/8-135) (from Ch. 108 1/2, par. 8-135)
Sec. 8-135. Service after time of fixing of annuity.
Service rendered after the time of fixing an annuity shall not be considered for age and service annuity.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/8-136) (from Ch. 108 1/2, par. 8-136)
Sec. 8-136. Minimum annuities.
A present employee who was a contributor to a municipal pension fund which has been merged into and become part of the fund in accordance with The 1921 Act or this Article who withdraws after such merger having 20 or more years of service and for whom the amount of annuity provided by this Article is less than the amount stated in this section has a right to receive annuity as follows:
(a) $600 A year after the date of withdrawal if he is age 55 or more at such time.
(b) $600 A year after the date he becomes age 55 if he is less than such age when he withdraws.
In addition to the combined age and service and prior service annuities to which an employee is entitled (except one in receipt of pension or annuity from the annuity and benefit fund herein provided for on June 30, 1935), an employee with 35 or more years of service who has attained age 65 or more at the time he withdraws, is entitled to receive a sum equal to the difference between the combined age and service annuity and prior service annuity, and 50% of his highest "actual compensation", but not in excess of 33 1/3% of the combined age and service annuity and prior service annuity.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/8-136.1) (from Ch. 108 1/2, par. 8-136.1)
Sec. 8-136.1. Minimum annuities for certain public library employees.
An employee who was a contributor to and participant on December 31, 1965 in a Public Library Employes' Pension Fund which has been merged into and becomes part of the fund provided for in this Article, and who withdraws after such merger, shall have an optional right, in lieu of any other annuity, to receive annuity as follows:
(a) $60.00 A month after the date of withdrawal if he then has 20 or more years of service and is age 50 or more years, plus an additional $7.00 a month for each additional full year of service after 20 years, with such total monthly annuity not to exceed 60% of the maximum monthly salary received during the employee's term of service, or the sum of $200.00, whichever is the lesser.
(b) $30.00 A month after the date of withdrawal if he has 10 or more but less than 20 years of service and is then age 55 or more years, plus an additional $3.00 a month for each additional full year of service after 10 years.
(Source: Laws 1965, p. 2300.)

(40 ILCS 5/8-136.2) (from Ch. 108 1/2, par. 8-136.2)
Sec. 8-136.2. Minimum annuities for certain house of correction employees and their widows.
Any employee who was a contributor to and participant on December 31, 1968 in a House of Correction Employees' Pension Fund which has been merged into and become part of the fund provided for in this Article, and who withdraws after such merger, and has not withdrawn the contributions made by him to such Fund, shall have the optional right, in lieu of any other annuity provided for him under the provisions of this Article, to receive an annuity for life in the following indicated amount: provided, that the salary to be considered for the purpose of computation of such annuity under this Section, shall be the rate of salary attached to such employee's position in the house of correction at the date of his separation from such service, but in no event to exceed the maximum rate of salary in the amount and rate paid on and as of December 31, 1968, then considered as maximum for salary deduction purposes under the provisions of such House of Correction Employees' Pension Act.
(a) For an employee who has contributed for a combined total of 25 years to such House of Correction Employees' Pension Fund and the Fund herein provided for, and is at least 55 years of age, an annuity of 40% of salary; provided, if such contributor remains in service until he serves 30 years or attains an age of 60 years, he shall receive an annuity of 45% of salary; and provided further if such contributor remains in service until he serves 35 years or attains an age of 65 years, the amount of the annuity shall be 50% of salary. Any such employee who has contributed for a combined total of more than 10 years but less than 25 years, an annuity, after attainment of the age of 55 years, equal to 1.15 of the amount he would have received had he remained a contributor until he had been in service for 25 years, for each year of service over 10 years; provided, that for the purposes of this Section service for 8 months in any one calendar year shall be considered a year of service for that year.
(b) Any person receiving a disability pension from such aforesaid House of Correction Pension Fund on December 31, 1968, shall, if he does not return to the service, because of continued disablement, be entitled to a continuation of his disability pension, while disabled, in accord with the provisions of the law governing the superseded House of Correction Pension Fund, and upon termination of such pension, be then entitled to receive the annuity specified in and by the Act which provided for such superseded House of Correction Pension Fund, as such Act was applicable to him on December 31, 1968.
(c) The widow of any employee who on December 31, 1968 was a contributor to and participant in a House of Correction Employees' Pension Fund which has been merged into and become a part of the fund provided for in this Article, whose husband dies subsequent to such date, while in the service or after becoming an annuitant, and who is credited with 15 or more years of contributing service, shall, upon his death, provided she was his wife while he was still in service and before he attained the age of 65 years, and had been such wife for at least 2 years before his death, be entitled to a widow's annuity of $125.00 a month to continue as long as she remains unmarried. The foregoing provisions of this paragraph shall not apply if the annuity for such widow, computed under other provisions of this Article, is greater than the amount indicated in this paragraph.
(d) The widow of an employee who is retired and receiving an annuity from the House of Correction Employees' Pension Fund on December 31, 1968, shall, if eligible therefor, receive a widow's annuity after his death in accord with the provisions of the law governing the superseded House of Correction Employees' Pension Fund as of the date her husband retired from the service of such house of correction.
(Source: Laws 1968, p. 181.)

(40 ILCS 5/8-137) (from Ch. 108 1/2, par. 8-137)
(Text of Section WITH the changes made by P.A. 98-641, which has been held unconstitutional)
Sec. 8-137. Automatic increase in annuity.
(a) An employee who retired or retires from service after December 31, 1959 and before January 1, 1987, having attained age 60 or more, shall, in January of the year after the year in which the first anniversary of retirement occurs, have the amount of his then fixed and payable monthly annuity increased by 1 1/2%, and such first fixed annuity as granted at retirement increased by a further 1 1/2% in January of each year thereafter. Beginning with January of the year 1972, such increases shall be at the rate of 2% in lieu of the aforesaid specified 1 1/2%, and beginning with January of the year 1984 such increases shall be at the rate of 3%. Beginning in January of 1999, such increases shall be at the rate of 3% of the currently payable monthly annuity, including any increases previously granted under this Article. An employee who retires on annuity after December 31, 1959 and before January 1, 1987, but before age 60, shall receive such increases beginning in January of the year after the year in which he attains age 60.
An employee who retires from service on or after January 1, 1987 shall, upon the first annuity payment date following the first anniversary of the date of retirement, or upon the first annuity payment date following attainment of age 60, whichever occurs later, have his then fixed and payable monthly annuity increased by 3%, and such annuity shall be increased by an additional 3% of the original fixed annuity on the same date each year thereafter. Beginning in January of 1999, such increases shall be at the rate of 3% of the currently payable monthly annuity, including any increases previously granted under this Article.
(a-5) Notwithstanding the provisions of subsection (a), upon the first annuity payment date following (1) the third anniversary of retirement, (2) the attainment of age 53, or (3) January 1, 2002, whichever occurs latest, the monthly annuity of an employee who retires on annuity prior to the attainment of age 60 and has not received an increase under subsection (a) shall be increased by 3%, and the annuity shall be increased by an additional 3% of the current payable monthly annuity, including any increases previously granted under this Article, on the same date each year thereafter. The increases provided under this subsection are in lieu of the increases provided in subsection (a).
(a-6) Notwithstanding the provisions of subsections (a) and (a-5), for all calendar years following the year in which this amendatory Act of the 93rd General Assembly takes effect, an increase in annuity under this Section that would otherwise take effect at any time during the year shall instead take effect in January of that year.
(b) Subsections (a), (a-5), and (a-6) are not applicable to an employee retiring and receiving a term annuity, as herein defined, nor to any otherwise qualified employee who retires before he makes employee contributions (at the 1/2 of 1% rate as provided in this Act) for this additional annuity for not less than the equivalent of one full year. Such employee, however, shall make arrangement to pay to the fund a balance of such 1/2 of 1% contributions, based on his final salary, as will bring such 1/2 of 1% contributions, computed without interest, to the equivalent of or completion of one year's contributions.
Beginning with January, 1960, each employee shall contribute by means of salary deductions 1/2 of 1% of each salary payment, concurrently with and in addition to the employee contributions otherwise made for annuity purposes.
Each such additional contribution shall be credited to an account in the prior service annuity reserve, to be used, together with city contributions, to defray the cost of the specified annuity increments. Any balance in such account at the beginning of each calendar year shall be credited with interest at the rate of 3% per annum.
Such additional employee contributions are not refundable, except to an employee who withdraws and applies for refund under this Article, and in cases where a term annuity becomes payable. In such cases his contributions shall be refunded, without interest, and charged to such account in the prior service annuity reserve.
(b-5) Notwithstanding any provision of this Section to the contrary:
(1) A person retiring after the effective date of

this amendatory Act of the 98th General Assembly shall not be eligible for an annual increase under this Section until one full year after the date on which such annual increase otherwise would take effect under this Section.

(2) Except for persons eligible under subdivision (4)

of this subsection for a minimum annual increase, there shall be no annual increase under this Section in years 2017, 2019, and 2025.

(3) In all other years, beginning January 1, 2015,

the Fund shall pay an annual increase to persons eligible to receive one under this Section, in lieu of any other annual increase provided under this Section (but subject to the minimum increase under subdivision (4) of this subsection, if applicable) in an amount equal to the lesser of 3% or one-half the annual unadjusted percentage increase (but not less than zero) in the consumer price index-u for the 12 months ending with the September preceding each November 1 of the person's last annual annuity amount prior to January 1, 2015, or if the person was not yet receiving an annuity on that date, then this calculation shall be based on his or her originally granted annual annuity amount.

For the purposes of this Section, "consumer price

index-u" means the index published by the Bureau of Labor Statistics of the United States Department of Labor that measures the average change in prices of goods and services purchased by all urban consumers, United States city average, all items, 1982-84 = 100.

(4) A person is eligible under this subdivision (4)

to receive a minimum annual increase in a particular year if: (i) the person is otherwise eligible to receive an annual increase under subdivision (3) of this subsection, and (ii) the annual amount of the annuity payable at the time of the increase, including all increases previously received, is less than $22,000.

Beginning January 1, 2015, for a person who is

eligible under this subdivision (4) to receive a minimum annual increase in the year 2017, 2019, or 2025, the annual increase shall be 1% of the person's last annual annuity amount prior to January 1, 2015, or if the person was not yet receiving an annuity on that date, then 1% of his or her originally granted annual annuity amount.

Beginning January 1, 2015, for any other year in

which a person is eligible under this subdivision (4) to receive a minimum annual increase, the annual increase shall be as specified under subdivision (3), but not less than 1% of the person's last annual annuity amount prior to January 1, 2015 or, if the person was not yet receiving an annuity on that date, then not less than 1% of his or her originally granted annual annuity amount.

For the purposes of Section 1-103.1, this subsection (b-5) is applicable without regard to whether the employee was in active service on or after the effective date of this amendatory Act of the 98th General Assembly. This subsection (b-5) applies to any former employee who on or after the effective date of this amendatory Act of the 98th General Assembly is receiving a retirement annuity and is eligible for an automatic annual increase under this Section.
(Source: P.A. 98-641, eff. 6-9-14.)

(Text of Section WITHOUT the changes made by P.A. 98-641, which has been held unconstitutional)
Sec. 8-137. Automatic increase in annuity.
(a) An employee who retired or retires from service after December 31, 1959 and before January 1, 1987, having attained age 60 or more, shall, in January of the year after the year in which the first anniversary of retirement occurs, have the amount of his then fixed and payable monthly annuity increased by 1 1/2%, and such first fixed annuity as granted at retirement increased by a further 1 1/2% in January of each year thereafter. Beginning with January of the year 1972, such increases shall be at the rate of 2% in lieu of the aforesaid specified 1 1/2%, and beginning with January of the year 1984 such increases shall be at the rate of 3%. Beginning in January of 1999, such increases shall be at the rate of 3% of the currently payable monthly annuity, including any increases previously granted under this Article. An employee who retires on annuity after December 31, 1959 and before January 1, 1987, but before age 60, shall receive such increases beginning in January of the year after the year in which he attains age 60.
An employee who retires from service on or after January 1, 1987 shall, upon the first annuity payment date following the first anniversary of the date of retirement, or upon the first annuity payment date following attainment of age 60, whichever occurs later, have his then fixed and payable monthly annuity increased by 3%, and such annuity shall be increased by an additional 3% of the original fixed annuity on the same date each year thereafter. Beginning in January of 1999, such increases shall be at the rate of 3% of the currently payable monthly annuity, including any increases previously granted under this Article.
(a-5) Notwithstanding the provisions of subsection (a), upon the first annuity payment date following (1) the third anniversary of retirement, (2) the attainment of age 53, or (3) January 1, 2002, whichever occurs latest, the monthly annuity of an employee who retires on annuity prior to the attainment of age 60 and has not received an increase under subsection (a) shall be increased by 3%, and the annuity shall be increased by an additional 3% of the current payable monthly annuity, including any increases previously granted under this Article, on the same date each year thereafter. The increases provided under this subsection are in lieu of the increases provided in subsection (a).
(a-6) Notwithstanding the provisions of subsections (a) and (a-5), for all calendar years following the year in which this amendatory Act of the 93rd General Assembly takes effect, an increase in annuity under this Section that would otherwise take effect at any time during the year shall instead take effect in January of that year.
(b) Subsections (a), (a-5), and (a-6) are not applicable to an employee retiring and receiving a term annuity, as herein defined, nor to any otherwise qualified employee who retires before he makes employee contributions (at the 1/2 of 1% rate as provided in this Act) for this additional annuity for not less than the equivalent of one full year. Such employee, however, shall make arrangement to pay to the fund a balance of such 1/2 of 1% contributions, based on his final salary, as will bring such 1/2 of 1% contributions, computed without interest, to the equivalent of or completion of one year's contributions.
Beginning with January, 1960, each employee shall contribute by means of salary deductions 1/2 of 1% of each salary payment, concurrently with and in addition to the employee contributions otherwise made for annuity purposes.
Each such additional contribution shall be credited to an account in the prior service annuity reserve, to be used, together with city contributions, to defray the cost of the specified annuity increments. Any balance in such account at the beginning of each calendar year shall be credited with interest at the rate of 3% per annum.
Such additional employee contributions are not refundable, except to an employee who withdraws and applies for refund under this Article, and in cases where a term annuity becomes payable. In such cases his contributions shall be refunded, without interest, and charged to such account in the prior service annuity reserve.
(Source: P.A. 92-599, eff. 6-28-02; 92-609, eff. 7-1-02; 93-654, eff. 1-16-04.)

(40 ILCS 5/8-137.1) (from Ch. 108 1/2, par. 8-137.1)
(Text of Section WITH the changes made by P.A. 98-641, which has been held unconstitutional)
Sec. 8-137.1. Automatic increases in annuity for certain heretofore retired participants.
(a) A retired municipal employee who (i) is receiving annuity based on a service credit of 20 or more years regardless of age at retirement or based on a service credit of 15 or more years with retirement at age 55 or over, and (ii) does not qualify for the automatic increases in annuity provided for in Section 8-137 of this Article, and (iii) elects to make a contribution to the Fund at a time and manner prescribed by the Retirement Board, of a sum equal to 1% of the amount of final monthly salary times the number of full years of service on which the annuity was based in those cases where the annuity was computed on the money purchase formula and in those cases in which the annuity was computed under the minimum annuity formula provisions of this Article a sum equal to 1% of the average monthly salary on which the annuity was based times such number of full years of service, shall have his original fixed and payable monthly amount of annuity increased in January of the year following the year in which he attains the age of 65 years, if such age of 65 years is attained in the year 1969 or later, by an amount equal to 1-1/2%, and by an equal additional 1-1/2% in January of each year thereafter. Beginning with January of the year 1972, such increases shall be at the rate of 2% in lieu of the aforesaid specified 1 1/2%, and beginning January of the year 1984 such increases shall be at the rate of 3%. Beginning in January of 1999, such increases shall be at the rate of 3% of the currently payable monthly annuity, including any increases previously granted under this Article.
Whenever the retired municipal employee receiving annuity has attained the age of 66 or more in 1969, he shall have such annuity increased in January, 1970 by an amount equal to 1-1/2% multiplied by the number equal to the number of months of January elapsing from and including January of the year immediately following the year he attained the age of 65 if retired at or before age 65, or from and including January of the year immediately following the year of retirement if retired at an age greater than 65, to and including January, 1970, and by an equal additional 1-1/2% in January of each year thereafter. Beginning with January of the year 1972, such increases shall be at the rate of 2% in lieu of the aforesaid specified 1 1/2%, and beginning January of the year 1984 such increases shall be at the rate of 3%. Beginning in January of 1999, such increases shall be at the rate of 3% of the currently payable monthly annuity, including any increases previously granted under this Article.
(b) To defray the annual cost of such increases, the annual interest income of the Fund, accruing from investments held by the Fund, exclusive of gains or losses on sales or exchanges of assets during the year, over and above 4% a year, shall be used to the extent necessary and available to finance the cost of such increases for the following year, and such amount shall be transferred as of the end of each year, beginning with the year 1969, to a Fund account designated as the Supplementary Payment Reserve from the Investment and Interest Reserve set forth in Section 8-221. The sums contributed by annuitants as provided for in this Section shall also be placed in the aforesaid Supplementary Payment Reserve and shall be applied and used for the purposes of such Fund account, together with the aforesaid interest.
In the event the monies in the Supplementary Payment Reserve in any year arising from: (1) the available interest income as defined hereinbefore and accruing in the preceding year above 4% a year and (2) the contributions by retired persons, as set forth hereinbefore, are insufficient to make the total payments to all persons estimated to be entitled to the annuity increases specified hereinbefore, then (3) any interest earnings over 4% a year beginning with the year 1969 which were not previously used to finance such increases and which were transferred to the Prior Service Annuity Reserve may be used to the extent necessary and available to provide sufficient funds to finance such increases for the current year, and such sums shall be transferred from the Prior Service Annuity Reserve.
In the event the total monies available in the Supplementary Payment Reserve from the preceding indicated sources are insufficient to make the total payments to all persons entitled to such increases for the year, a proportionate amount computed as the ratio of the monies available to the total of the total payments for that year shall be paid to each person for that year.
The Fund shall be obligated for the payment of the increases in annuity as provided for in this Section only to the extent that the assets for such purpose, as specified herein, are available.
(b-5) Notwithstanding any provision of this Section to the contrary:
(1) Except for persons eligible under subdivision (3)

of this subsection for a minimum annual increase, there shall be no annual increase under this Section in years 2017, 2019, and 2025.

(2) In all other years, beginning January 1, 2015,

the Fund shall pay an annual increase to persons eligible to receive one under this Section, in lieu of any other annual increase provided under this Section (but subject to the minimum increase under subdivision (3) of this subsection, if applicable) in an amount equal to the lesser of 3% or one-half the annual unadjusted percentage increase (but not less than zero) in the consumer price index-u for the 12 months ending with the September preceding each November 1 of the person's last annual annuity amount prior to January 1, 2015.

For the purposes of this Section, "consumer price

index-u" means the index published by the Bureau of Labor Statistics of the United States Department of Labor that measures the average change in prices of goods and services purchased by all urban consumers, United States city average, all items, 1982-84 = 100.

(3) A person is eligible under this subdivision (3)

to receive a minimum annual increase in a particular year if: (i) the person is otherwise eligible to receive an annual increase under subdivision (2) of this subsection, and (ii) the annual amount of the annuity payable at the time of the increase, including all increases previously received, is less than $22,000.

Beginning January 1, 2015, for a person who is

eligible under this subdivision (3) to receive a minimum annual increase in the year 2017, 2019, or 2025, the annual increase shall be 1% of the person's last annual annuity amount prior to January 1, 2015.

Beginning January 1, 2015, for any other year in

which a person is eligible under this subdivision (3) to receive a minimum annual increase, the annual increase shall be as specified under subdivision (2), but not less than 1% of the person's last annual annuity amount prior to January 1, 2015.

For the purposes of Section 1-103.1, this subsection (b-5) is applicable without regard to whether the employee was in active service on or after the effective date of this amendatory Act of the 98th General Assembly. This subsection (b-5) applies to any former employee who on or after the effective date of this amendatory Act of the 98th General Assembly is receiving a retirement annuity and is eligible for an automatic annual increase under this Section.
(Source: P.A. 98-641, eff. 6-9-14.)

(Text of Section WITHOUT the changes made by P.A. 98-641, which has been held unconstitutional)
Sec. 8-137.1. Automatic increases in annuity for certain heretofore retired participants. A retired municipal employee who (a) is receiving annuity based on a service credit of 20 or more years regardless of age at retirement or based on a service credit of 15 or more years with retirement at age 55 or over, and (b) does not qualify for the automatic increases in annuity provided for in Section 8-137 of this Article, and (c) elects to make a contribution to the Fund at a time and manner prescribed by the Retirement Board, of a sum equal to 1% of the amount of final monthly salary times the number of full years of service on which the annuity was based in those cases where the annuity was computed on the money purchase formula and in those cases in which the annuity was computed under the minimum annuity formula provisions of this Article a sum equal to 1% of the average monthly salary on which the annuity was based times such number of full years of service, shall have his original fixed and payable monthly amount of annuity increased in January of the year following the year in which he attains the age of 65 years, if such age of 65 years is attained in the year 1969 or later, by an amount equal to 1-1/2%, and by an equal additional 1-1/2% in January of each year thereafter. Beginning with January of the year 1972, such increases shall be at the rate of 2% in lieu of the aforesaid specified 1 1/2%, and beginning January of the year 1984 such increases shall be at the rate of 3%. Beginning in January of 1999, such increases shall be at the rate of 3% of the currently payable monthly annuity, including any increases previously granted under this Article.
Whenever the retired municipal employee receiving annuity has attained the age of 66 or more in 1969, he shall have such annuity increased in January, 1970 by an amount equal to 1-1/2% multiplied by the number equal to the number of months of January elapsing from and including January of the year immediately following the year he attained the age of 65 if retired at or before age 65, or from and including January of the year immediately following the year of retirement if retired at an age greater than 65, to and including January, 1970, and by an equal additional 1-1/2% in January of each year thereafter. Beginning with January of the year 1972, such increases shall be at the rate of 2% in lieu of the aforesaid specified 1 1/2%, and beginning January of the year 1984 such increases shall be at the rate of 3%. Beginning in January of 1999, such increases shall be at the rate of 3% of the currently payable monthly annuity, including any increases previously granted under this Article.
To defray the annual cost of such increases, the annual interest income of the Fund, accruing from investments held by the Fund, exclusive of gains or losses on sales or exchanges of assets during the year, over and above 4% a year, shall be used to the extent necessary and available to finance the cost of such increases for the following year, and such amount shall be transferred as of the end of each year, beginning with the year 1969, to a Fund account designated as the Supplementary Payment Reserve from the Investment and Interest Reserve set forth in Section 8-221. The sums contributed by annuitants as provided for in this Section shall also be placed in the aforesaid Supplementary Payment Reserve and shall be applied and used for the purposes of such Fund account, together with the aforesaid interest.
In the event the monies in the Supplementary Payment Reserve in any year arising from: (1) the available interest income as defined hereinbefore and accruing in the preceding year above 4% a year and (2) the contributions by retired persons, as set forth hereinbefore, are insufficient to make the total payments to all persons estimated to be entitled to the annuity increases specified hereinbefore, then (3) any interest earnings over 4% a year beginning with the year 1969 which were not previously used to finance such increases and which were transferred to the Prior Service Annuity Reserve may be used to the extent necessary and available to provide sufficient funds to finance such increases for the current year, and such sums shall be transferred from the Prior Service Annuity Reserve.
In the event the total monies available in the Supplementary Payment Reserve from the preceding indicated sources are insufficient to make the total payments to all persons entitled to such increases for the year, a proportionate amount computed as the ratio of the monies available to the total of the total payments for that year shall be paid to each person for that year.
The Fund shall be obligated for the payment of the increases in annuity as provided for in this Section only to the extent that the assets for such purpose, as specified herein, are available.
(Source: P.A. 90-766, eff. 8-14-98.)

(40 ILCS 5/8-138) (from Ch. 108 1/2, par. 8-138)
Sec. 8-138. Minimum annuities - Additional provisions.
(a) An employee who withdraws after age 65 or more with at least 20 years of service, for whom the amount of age and service and prior service annuity combined is less than the amount stated in this Section, shall from the date of withdrawal, instead of all annuities otherwise provided, be entitled to receive an annuity for life of $150 a year, plus 1 1/2% for each year of service, to and including 20 years, and 1 2/3% for each year of service over 20 years, of his highest average annual salary for any 4 consecutive years within the last 10 years of service immediately preceding the date of withdrawal.
An employee who withdraws after 20 or more years of service, before age 65, shall be entitled to such annuity, to begin not earlier than upon attained age of 55 years if under such age at withdrawal, reduced by 2% for each full year or fractional part thereof that his attained age is less than 65, plus an additional 2% reduction for each full year or fractional part thereof that his attained age when annuity is to begin is less than 60 so that the total reduction at age 55 shall be 30%.
(b) An employee who withdraws after July 1, 1957, at age 60 or over, with 20 or more years of service, for whom the age and service and prior service annuity combined, is less than the amount stated in this paragraph, shall, from the date of withdrawal, instead of such annuities, be entitled to receive an annuity for life equal to 1 2/3% for each year of service, of the highest average annual salary for any 5 consecutive years within the last 10 years of service immediately preceding the date of withdrawal; provided, that in the case of any employee who withdraws on or after July 1, 1971, such employee age 60 or over with 20 or more years of service, shall receive an annuity for life equal to 1.67% for each of the first 10 years of service; 1.90% for each of the next 10 years of service; 2.10% for each year of service in excess of 20 but not exceeding 30; and 2.30% for each year of service in excess of 30, based on the highest average annual salary for any 4 consecutive years within the last 10 years of service immediately preceding the date of withdrawal.
An employee who withdraws after July 1, 1957 and before January 1, 1988, with 20 or more years of service, before age 60 years is entitled to annuity, to begin not earlier than upon attained age of 55 years, if under such age at withdrawal, as computed in the last preceding paragraph, reduced 0.25% for each full month or fractional part thereof that his attained age when annuity is to begin is less than 60 if the employee was born before January 1, 1936, or 0.5% for each such month if the employee was born on or after January 1, 1936.
Any employee born before January 1, 1936, who withdraws with 20 or more years of service, and any employee with 20 or more years of service who withdraws on or after January 1, 1988, may elect to receive, in lieu of any other employee annuity provided in this Section, an annuity for life equal to 1.80% for each of the first 10 years of service, 2.00% for each of the next 10 years of service, 2.20% for each year of service in excess of 20 but not exceeding 30, and 2.40% for each year of service in excess of 30, of the highest average annual salary for any 4 consecutive years within the last 10 years of service immediately preceding the date of withdrawal, to begin not earlier than upon attained age of 55 years, if under such age at withdrawal, reduced 0.25% for each full month or fractional part thereof that his attained age when annuity is to begin is less than 60; except that an employee retiring on or after January 1, 1988, at age 55 or over but less than age 60, having at least 35 years of service, or an employee retiring on or after July 1, 1990, at age 55 or over but less than age 60, having at least 30 years of service, or an employee retiring on or after the effective date of this amendatory Act of 1997, at age 55 or over but less than age 60, having at least 25 years of service, shall not be subject to the reduction in retirement annuity because of retirement below age 60.
However, in the case of an employee who retired on or after January 1, 1985 but before January 1, 1988, at age 55 or older and with at least 35 years of service, and who was subject under this subsection (b) to the reduction in retirement annuity because of retirement below age 60, that reduction shall cease to be effective January 1, 1991, and the retirement annuity shall be recalculated accordingly.
Any employee who withdraws on or after July 1, 1990, with 20 or more years of service, may elect to receive, in lieu of any other employee annuity provided in this Section, an annuity for life equal to 2.20% for each year of service if withdrawal is before January 1, 2002, or 2.40% for each year of service if withdrawal is on or after January 1, 2002, of the highest average annual salary for any 4 consecutive years within the last 10 years of service immediately preceding the date of withdrawal, to begin not earlier than upon attained age of 55 years, if under such age at withdrawal, reduced 0.25% for each full month or fractional part thereof that his attained age when annuity is to begin is less than 60; except that an employee retiring at age 55 or over but less than age 60, having at least 30 years of service, shall not be subject to the reduction in retirement annuity because of retirement below age 60.
Any employee who withdraws on or after the effective date of this amendatory Act of 1997 with 20 or more years of service may elect to receive, in lieu of any other employee annuity provided in this Section, an annuity for life equal to 2.20% for each year of service, if withdrawal is before January 1, 2002, or 2.40% for each year of service if withdrawal is on or after January 1, 2002, of the highest average annual salary for any 4 consecutive years within the last 10 years of service immediately preceding the date of withdrawal, to begin not earlier than upon attainment of age 55 (age 50 if the employee has at least 30 years of service), reduced 0.25% for each full month or remaining fractional part thereof that the employee's attained age when annuity is to begin is less than 60; except that an employee retiring at age 50 or over with at least 30 years of service or at age 55 or over with at least 25 years of service shall not be subject to the reduction in retirement annuity because of retirement below age 60.
The maximum annuity payable under part (a) and (b) of this Section shall not exceed 70% of highest average annual salary in the case of an employee who withdraws prior to July 1, 1971, 75% if withdrawal takes place on or after July 1, 1971 and prior to January 1, 2002, or 80% if withdrawal takes place on or after January 1, 2002. For the purpose of the minimum annuity provided in this Section $1,500 is considered the minimum annual salary for any year; and the maximum annual salary for the computation of such annuity is $4,800 for any year before 1953, $6000 for the years 1953 to 1956, inclusive, and the actual annual salary, as salary is defined in this Article, for any year thereafter.
To preserve rights existing on December 31, 1959, for participants and contributors on that date to the fund created by the Court and Law Department Employees' Annuity Act, who became participants in the fund provided for on January 1, 1960, the maximum annual salary to be considered for such persons for the years 1955 and 1956 is $7,500.
(c) For an employee receiving disability benefit, his salary for annuity purposes under paragraphs (a) and (b) of this Section, for all periods of disability benefit subsequent to the year 1956, is the amount on which his disability benefit was based.
(d) An employee with 20 or more years of service, whose entire disability benefit credit period expires before attainment of age 55 while still disabled for service, is entitled upon withdrawal to the larger of (1) the minimum annuity provided above, assuming he is then age 55, and reducing such annuity to its actuarial equivalent as of his attained age on such date or (2) the annuity provided from his age and service and prior service annuity credits.
(e) The minimum annuity provisions do not apply to any former municipal employee receiving an annuity from the fund who re-enters service as a municipal employee, unless he renders at least 3 years of additional service after the date of re-entry.
(f) An employee in service on July 1, 1947, or who became a contributor after July 1, 1947 and before attainment of age 70, who withdraws after age 65, with less than 20 years of service for whom the annuity has been fixed under this Article shall, instead of the annuity so fixed, receive an annuity as follows:
Such amount as he could have received had the accumulated amounts for annuity been improved with interest at the effective rate to the date of his withdrawal, or to attainment of age 70, whichever is earlier, and had the city contributed to such earlier date for age and service annuity the amount that it would have contributed had he been under age 65, after the date his annuity was fixed in accordance with this Article, and assuming his annuity were computed from such accumulations as of his age on such earlier date. The annuity so computed shall not exceed the annuity which would be payable under the other provisions of this Section if the employee was credited with 20 years of service and would qualify for annuity thereunder.
(g) Instead of the annuity provided in this Article, an employee having attained age 65 with at least 15 years of service who withdraws from service on or after July 1, 1971 and whose annuity computed under other provisions of this Article is less than the amount provided under this paragraph, is entitled to a minimum annuity for life equal to 1% of the highest average annual salary, as salary is defined and limited in this Section for any 4 consecutive years within the last 10 years of service for each year of service, plus the sum of $25 for each year of service. The annuity shall not exceed 60% of such highest average annual salary.
(g-1) Instead of any other retirement annuity provided in this Article, an employee who has at least 10 years of service and withdraws from service on or after January 1, 1999 may elect to receive a retirement annuity for life, beginning no earlier than upon attainment of age 60, equal to 2.2% if withdrawal is before January 1, 2002, or 2.4% if withdrawal is on or after January 1, 2002, of final average salary for each year of service, subject to a maximum of 75% of final average salary if withdrawal is before January 1, 2002, or 80% if withdrawal is on or after January 1, 2002. For the purpose of calculating this annuity, "final average salary" means the highest average annual salary for any 4 consecutive years in the last 10 years of service. Notwithstanding any provision of this subsection to the contrary, the "final average salary" for a participant that received credit under subsection (c) of Section 8-226 means the highest average salary for any 4 consecutive years (or any 8 consecutive years if the employee first became a participant on or after January 1, 2011) in the 10 years immediately prior to the leave of absence, and adding to that highest average salary, the product of (i) that highest average salary, (ii) the average percentage increase in the Consumer Price Index during each 12-month calendar year for the calendar years during the participant's leave of absence, and (iii) the length of the leave of absence in years, provided that this shall not exceed the participant's salary at the local labor organization. For purposes of this Section, the Consumer Price Index is the Consumer Price Index for All Urban Consumers for all items published by the United States Department of Labor.
(h) The minimum annuities provided under this Section shall be paid in equal monthly installments.
(i) The amendatory provisions of part (b) and (g) of this Section shall be effective July 1, 1971 and apply in the case of every qualifying employee withdrawing on or after July 1, 1971.
(j) The amendatory provisions of this amendatory Act of 1985 (P.A. 84-23) relating to the discount of annuity because of retirement prior to attainment of age 60, and to the retirement formula, for those born before January 1, 1936, shall apply only to qualifying employees withdrawing on or after July 18, 1985.
(j-1) The changes made to this Section by Public Act 92-609 (increasing the retirement formula to 2.4% per year of service and increasing the maximum to 80%) apply to persons who withdraw from service on or after January 1, 2002, regardless of whether that withdrawal takes place before the effective date of that Act. In the case of a person who withdraws from service on or after January 1, 2002 but begins to receive a retirement annuity before July 1, 2002, the annuity shall be recalculated, with the increase resulting from Public Act 92-609 accruing from the date the retirement annuity began. The changes made by Public Act 92-609 control over the changes made by Public Act 92-599, as provided in Section 95 of P.A. 92-609.
(k) Beginning on January 1, 1999, the minimum amount of employee's annuity shall be $850 per month for life for the following classes of employees, without regard to the fact that withdrawal occurred prior to the effective date of this amendatory Act of 1998:
(1) any employee annuitant alive and receiving a life

annuity on the effective date of this amendatory Act of 1998, except a reciprocal annuity;

(2) any employee annuitant alive and receiving a term

annuity on the effective date of this amendatory Act of 1998, except a reciprocal annuity;

(3) any employee annuitant alive and receiving a

reciprocal annuity on the effective date of this amendatory Act of 1998, whose service in this fund is at least 5 years;

(4) any employee annuitant withdrawing after age 60

on or after the effective date of this amendatory Act of 1998, with at least 10 years of service in this fund.

The increases granted under items (1), (2) and (3) of this subsection (k) shall not be limited by any other Section of this Act.
(Source: P.A. 97-651, eff. 1-5-12; 98-756, eff. 7-16-14.)

(40 ILCS 5/8-138.1) (from Ch. 108 1/2, par. 8-138.1)
Sec. 8-138.1. Early retirement incentive.
(a) To be eligible for the benefits provided in this Section, an employee must:
(1) be a current contributor to the Fund who, on

November 1, 1992, is (i) in active payroll status as an employee or (ii) receiving ordinary or duty disability benefits under Section 8-160 or 8-161;

(2) have not previously retired under this Article;
(3) file with the Board before June 1, 1993, a

written application requesting the benefits provided in this Section;

(4) withdraw from service on or after December 31,

1992 and on or before June 30, 1993;

(5) have attained age 55 on or before the date of

withdrawal;

(6) by the date of withdrawal, have at least 10 years

of creditable service in this Fund and a total of at least 15 years of creditable service in one or more of the participating systems under the Retirement Systems Reciprocal Act, without including any creditable service established under this Section.

A person is not eligible for the benefits provided in this Section if the person (i) elects to receive the alternative annuity for city officers under Section 8-243.2, or (ii) elects to receive a retirement annuity calculated under the alternative formula formerly set forth in Section 20-122.
(b) An eligible employee may establish up to 5 years of creditable service under this Section, in increments of one month, by making the contributions specified in subsection (d). An eligible person must establish at least the amount of creditable service necessary to bring his or her total creditable service, including service in this Fund, service established under this Section, and service in any of the other participating systems under the Retirement Systems Reciprocal Act, to a minimum of 20 years.
The creditable service under this Section may be used for all purposes under this Article and the Retirement Systems Reciprocal Act, except for the computation of average annual salary and the determination of salary, earnings, or compensation under this or any other Article of this Code.
(c) An eligible employee shall be entitled to have his or her retirement annuity calculated in accordance with the formula provided in Section 8-138, but with the following exceptions:
(1) The annuity shall not be subject to reduction

because of withdrawal or commencement of the annuity before attainment of age 60.

(2) The annuity shall be subject to a maximum of 80%

of the employee's highest average annual salary for any 4 consecutive years within the last 10 years of service, rather than the 75% maximum otherwise provided in Section 8-138.

(d) For each month of creditable service established under this Section, the employee must pay to the Fund an employee contribution, to be calculated by the Fund, equal to 4.25% of the member's monthly salary rate on November 1, 1992. The employee may elect to pay the entire contribution before the retirement annuity commences, or to have it deducted from the annuity over a period not longer than 24 months. If the retired employee dies before the contribution has been paid in full, the unpaid installments may be deducted from any annuity or other benefit payable to the employee's survivors.
All employee contributions paid under this Section shall be deemed contributions made by employees for annuity purposes under Section 8-173, and shall be made and credited to a special reserve, without interest. Employee contributions paid under this Section may be refunded under the same terms and conditions as are applicable to other employee contributions for retirement annuity.
(e) Notwithstanding Section 8-165, an annuitant who reenters service under this Article after receiving a retirement annuity based on benefits provided under this Section thereby forfeits the right to continue to receive those benefits, and shall have his or her retirement annuity recalculated at the appropriate time without the benefits provided in this Section.
(Source: P.A. 87-1265.)

(40 ILCS 5/8-138.2)
Sec. 8-138.2. Early retirement for certain public health workers.
(a) To be eligible for the benefits provided in this Section, an employee must:
(1) be a current contributor to the Fund who, on

November 1, 1993, is in active payroll status as an employee of the Chicago Department of Public Health whose job relates to certain clinical health laboratory functions to be transferred to the Illinois Department of Public Health by intergovernmental agreement;

(2) have not previously retired under this Article;
(3) file with the Board before March 1, 1994, a

written application requesting the benefits provided in this Section;

(4) withdraw from service on or before March 31, 1994;
(5) have attained age 55 on or before June 30, 1993;
(6) by June 30, 1993, have at least 10 years of

creditable service in this Fund and a total of at least 15 years of creditable service in one or more of the participating systems under the Retirement Systems Reciprocal Act, without including any creditable service established under this Section.

A person is not eligible for the benefits provided in this Section if the person (i) elects to receive the alternative annuity for city officers under Section 8-243.2, (ii) elects to receive a retirement annuity calculated under the alternative formula formerly set forth in Section 20-122, or (iii) receives any early retirement incentive under Section 8-138.1.
(b) An eligible employee may establish up to 5 years of creditable service under this Section, in increments of one month, by making the contributions specified in subsection (d). An eligible person must establish at least the amount of creditable service necessary to bring his or her total creditable service, including service in this Fund, service established under this Section, and service in any of the other participating systems under the Retirement Systems Reciprocal Act, to a minimum of 20 years.
The creditable service under this Section may be used for all purposes under this Article and the Retirement Systems Reciprocal Act, except for the computation of average annual salary and the determination of salary, earnings, or compensation under this or any other Article of this Code.
(c) An eligible employee shall be entitled to have his or her retirement annuity calculated in accordance with the formula provided in Section 8-138, but with the following exceptions:
(1) The annuity shall not be subject to reduction

because of withdrawal or commencement of the annuity before attainment of age 60.

(2) The annuity shall be subject to a maximum of 80%

of the employee's highest average annual salary for any 4 consecutive years within the last 10 years of service, rather than the 75% maximum otherwise provided in Section 8-138.

(d) For each month of creditable service established under this Section, the employee must pay to the Fund an employee contribution, to be calculated by the Fund, equal to 4.25% of the member's monthly salary rate on November 1, 1993. The employee may elect to pay the entire contribution before the retirement annuity commences, or to have it deducted from the annuity over a period not longer than 24 months. If the retired employee dies before the contribution has been paid in full, the unpaid installments may be deducted from any annuity or other benefit payable to the employee's survivors.
All employee contributions paid under this Section shall be deemed contributions made by employees for annuity purposes under Section 8-173, and shall be made and credited to a special reserve, without interest. Employee contributions paid under this Section may be refunded under the same terms and conditions as are applicable to other employee contributions for retirement annuity.
(e) Notwithstanding Section 8-165, an annuitant who reenters service under this Article or Article 14 after receiving a retirement annuity based on benefits provided under this Section thereby forfeits the right to continue to receive those benefits, and shall have his or her retirement annuity recalculated at the appropriate time without the benefits provided in this Section.
(Source: P.A. 88-535.)

(40 ILCS 5/8-138.3)
Sec. 8-138.3. Early retirement incentive.
(a) To be eligible for the benefits provided in this Section, an employee must:
(1) be a current contributor to the Fund who, on

November 1, 1997, is (i) in active payroll status as an employee or (ii) receiving ordinary or duty disability benefits under Section 8-160 or 8-161;

(2) have not previously retired under this Article;
(3) file with the Board before June 1, 1998, a

written application requesting the benefits provided in this Section;

(4) withdraw from service on or after December 31,

1997 and on or before June 30, 1998; and

(5) by the date of withdrawal: (i) have attained age

55 with at least 10 years of creditable service in this Fund and a total of at least 15 years of creditable service in one or more of the participating systems under the Retirement Systems Reciprocal Act, without including any creditable service established under this Section; or (ii) have attained age 50 with at least 10 years of creditable service in this Fund and a total of at least 30 years of creditable service in one or more of the participating systems under the Retirement Systems Reciprocal Act, without including any creditable service established under this Section.

A person is not eligible for the benefits provided in this Section if the person (i) elects to receive the alternative annuity for city officers under Section 8-243.2, or (ii) elects to receive a retirement annuity calculated under the alternative formula formerly set forth in Section 20-122.
(b) An eligible employee may establish up to 5 years of creditable service under this Section, in increments of one month, by making the contributions specified in subsection (d). An eligible person must establish at least the amount of creditable service necessary to bring his or her total creditable service, including service in this Fund, service established under this Section, and service in any of the other participating systems under the Retirement Systems Reciprocal Act, to a minimum of 20 years.
The creditable service under this Section may be used for all purposes under this Article and the Retirement Systems Reciprocal Act, except for the computation of average annual salary and the determination of salary, earnings, or compensation under this or any other Article of this Code.
(c) An eligible employee shall be entitled to have his or her retirement annuity calculated in accordance with the formula provided in Section 8-138, but with the following exceptions:
(1) The annuity shall not be subject to reduction

because of withdrawal or commencement of the annuity before attainment of age 60.

(2) The annuity shall be subject to a maximum of 80%

of the employee's highest average annual salary for any 4 consecutive years within the last 10 years of service, rather than the 75% maximum otherwise provided in Section 8-138.

(d) For each month of creditable service established under this Section, the employee must pay to the Fund an employee contribution, to be calculated by the Fund, equal to 4.25% of the member's monthly salary rate on November 1, 1997. The employee may elect to pay the entire contribution before the retirement annuity commences, or to have it deducted from the annuity over a period not longer than 24 months. If the retired employee dies before the contribution has been paid in full, the unpaid installments may be deducted from any annuity or other benefit payable to the employee's survivors.
All employee contributions paid under this Section shall be deemed contributions made by employees for annuity purposes under Section 8-173, and shall be made and credited to a special reserve, without interest. Employee contributions paid under this Section may be refunded under the same terms and conditions as are applicable to other employee contributions for retirement annuity.
(e) Notwithstanding Section 8-165, an annuitant who reenters service under this Article after receiving a retirement annuity based on benefits provided under this Section thereby forfeits the right to continue to receive those benefits, and shall have his or her retirement annuity recalculated at the appropriate time without the benefits provided in this Section.
(Source: P.A. 90-511, eff. 8-22-97.)

(40 ILCS 5/8-138.4)
Sec. 8-138.4. Early retirement incentive.
(a) To be eligible for the benefits provided in this Section, an employee must:
(1) have been a contributor to the Fund who (i) on

October 15, 2003, was in active payroll status as an employee; (ii) returns to active payroll status from an approved leave of absence prior to December 15, 2003; (iii) on October 15, 2003, is receiving ordinary or duty disability benefits under Section 8-160 or 8-161; or (iv) has been subjected to an involuntary termination or layoff by the employer and restored to service by his or her employer prior to January 31, 2004;

(2) have not previously retired under this Article;
(3) file with the Board on or before January 30,

2004, a written election requesting the benefits provided in this Section;

(4) withdraw from service on or after January 31,

2004 and on or before February 29, 2004 (or the date established under subsection (a-5), if applicable); and

(5) by the date of withdrawal or by February 29,

2004, whichever is earlier, have attained age 50 with at least 10 years of creditable service in this Fund, without including any creditable service established under this Section, and a total of at least 70 combined years of age and creditable service, without including any creditable service established under this Section, in one or more of the participating systems under the Retirement Systems Reciprocal Act.

A person is not eligible for the benefits provided in this Section if the person (i) elects to receive the alternative annuity for city officers under Section 8-243.2, or (ii) elects to receive a retirement annuity calculated under the alternative formula formerly set forth in Section 20-122.
(a-5) To ensure that the efficient operation of employers under this Article is not jeopardized by the simultaneous retirement of large numbers of critical personnel, each employer may, for its critical employees, extend the February 29, 2004 deadline for terminating employment under this Article established in subdivision (a)(4) of this Section to a date not later than May 31, 2004 by so notifying the Fund by January 31, 2004.
(b) An eligible employee may establish up to 5 years of creditable service under this Section, in increments of one month, by making the contributions specified in subsection (d). In addition, for each month of creditable service established under this Section, a person's age at retirement shall be deemed to be one month older than it actually is, except for determination of eligibility for automatic annual increases under Sections 8-137 and 8-137.1. Furthermore, an eligible employee must establish at least the amount of age and creditable service necessary to bring his or her age and total creditable service, including service in this Fund, service established under this Section, and service in any of the other participating systems under the Retirement Systems Reciprocal Act, to a minimum that will satisfy the requirements of Section 8-138.
The creditable service under this Section may be used for all purposes under this Article and the Retirement Systems Reciprocal Act, except for the computation of average annual salary and the determination of salary, earnings, or compensation under this or any other Article of this Code.
(c) An eligible employee shall be entitled to have his or her retirement annuity calculated in accordance with the formula provided in Section 8-138, except that the annuity shall not be subject to reduction because of withdrawal or commencement of the annuity before attainment of age 60.
(d) For each month of creditable service established under this Section, the employee must pay to the Fund an employee contribution, to be calculated by the Fund, equal to 4.25% of the member's monthly salary rate on October 15, 2003. The employee may elect to pay the entire contribution before the retirement annuity commences, or to have it deducted from the annuity over a period not longer than 24 months. If the retired employee dies before the contribution has been paid in full, the unpaid installments may be deducted from any annuity or other benefit payable to the employee's survivors.
All employee contributions paid under this Section shall not be deemed contributions made by employees for annuity purposes under Section 8-173, and shall be made and credited to a special reserve, without interest. Employee contributions paid under this Section may be refunded under the same terms and conditions as are applicable to other employee contributions for retirement annuity.
(e) Notwithstanding Section 8-165, an annuitant who reenters service under this Article after receiving a retirement annuity based on benefits provided under this Section thereby forfeits the right to continue to receive those benefits, and shall have his or her retirement annuity recalculated at the appropriate time without the benefits provided in this Section.
(f) No employer action in declaring an employee to be a critical employee pursuant to subsection (a-5) shall be construed as an impairment of any pension benefit or entitlement. No early retirement option or resultant benefit conferred under this Section shall, in any manner, vest for any employee until the earlier date of the employer's decision to release the employee from service or May 31, 2004.
(Source: P.A. 93-654, eff. 1-16-04.)

(40 ILCS 5/8-138.5)
Sec. 8-138.5. Early retirement incentive for employees who have earned maximum pension benefits.
(a) A person who is eligible for the benefits provided under Section 8-138.4 and who, if he or she had retired on or before February 29, 2004, would have been entitled to a pension equal to 80% of his or her highest average annual salary for any 4 consecutive years within the last 10 years of service immediately preceding February 29, 2004 without receiving the benefits provided in Section 8-138.4, may elect, by filing written election with the Fund by January 30, 2004, to receive a lump sum from the Fund equal to 100% of his or her salary on February 29, 2004 or the date of withdrawal, whichever is earlier. To be eligible to receive the benefit provided under this Section, the person must withdraw from service on or after January 31, 2004 and on or before February 29, 2004 (or the date established under subsection (b), if applicable). If a person elects to receive the benefit provided under this Section, his or her retirement annuity otherwise payable under Section 8-138 shall be reduced by an amount equal to the actuarial equivalent of the lump sum.
(b) To ensure that the efficient operation of employers under this Article is not jeopardized by the simultaneous retirement of large numbers of critical personnel, each employer may, for its critical employees, extend the February 29, 2004 deadline for terminating employment under this Article established in subdivision (a) of this Section to a date not later than May 31, 2004 by so notifying the Fund by January 31, 2004.
(Source: P.A. 93-654, eff. 1-16-04.)

(40 ILCS 5/8-139) (from Ch. 108 1/2, par. 8-139)
Sec. 8-139. Reversionary annuity.
(a) An employee, prior to retirement on annuity, may elect to take a lesser amount of annuity and provide, with the actuarial value of the amount by which his annuity is reduced, a reversionary annuity for a wife, husband, parent, child, brother or sister. The option shall be exercised by filing a written designation with the board prior to retirement, and may be revoked by the employee at any time before retirement. The death of the employee prior to his retirement shall automatically void the option.
(b) The death of the designated reversionary annuitant prior to the employee's retirement shall automatically void the option. If the reversionary annuitant dies after the employee's retirement, and before the death of the employee annuitant, the reduced annuity being paid to the retired employee annuitant shall be increased to the amount of annuity before reduction for the reversionary annuity and no reversionary annuity shall be payable.
The option is subject to the further condition that no reversionary annuity shall be paid to a parent, child, brother, or sister if the employee dies before the expiration of 365 days from the date his written designation was filed with the board, even though he has retired and is receiving a reduced annuity.
(c) The employee exercising this option shall not reduce his retirement annuity by more than $400 a month, or elect to provide a reversionary annuity of less than $50 per month. No option shall be permitted if the reversionary annuity for a widow, when added to the widow's annuity payable under this Article, exceeds 100% of the reduced annuity payable to the employee.
(d) A reversionary annuity shall begin on the day following the death of the annuitant and shall be paid as provided in Section 8-125.
(e) The increases in annuity provided in Section 8-137 of this Article shall, as to an employee so electing a reduced annuity relate to the amount of the original annuity, and such amount shall constitute the annuity on which such automatic increases shall be based.
(f) For annuities elected after June 30, 1983, the amount of the monthly reversionary annuity shall be determined by multiplying the amount of the monthly reduction in the employee's annuity by the factor in the following table based on the age of the employee and the difference in the age of the employee and the age of the reversionary annuitant at the starting date of the employee's annuity:

Employee's Age

Reversionary

Annuitant's

Age

50-51

52-54

55-57

58-60

61-63

64-66

67-69

70 &

Over

30 or

more

years

younger

3.03

2.56

2.18

1.84

1.55

1.29

1.08

0.91

25-29

years

younger

3.16

2.68

2.29

1.94

1.63

1.37

1.15

0.97

20-24

years

younger

3.35

2.85

2.44

2.07

1.75

1.48

1.25

1.06

15-19

years

younger

3.60

3.08

2.65

2.26

1.92

1.63

1.39

1.19

10-14

years

younger

3.96

3.40

2.94

2.53

2.16

1.85

1.59

1.37

5-9

years

younger

4.46

3.84

3.35

2.90

2.51

2.16

1.88

1.64

0-4

years

younger

5.15

4.47

3.93

3.44

3.00

2.61

2.29

2.02

1-5

years

older

6.12

5.36

4.76

4.21

3.71

3.26

2.88

2.56

6-10

years

older

7.48

6.61

5.93

5.30

4.71

4.16

3.70

3.29

11-15

years

older

9.37

8.35

7.58

6.83

6.11

5.40

4.82

4.32

16-20

years

older

11.99

10.78

9.84

8.93

8.02

7.13

6.43

5.87

21-25

years

older

15.59

14.06

12.91

11.82

10.73

9.66

8.88

8.35

26-30

years

older

20.42

18.49

17.15

15.96

14.80

13.65

12.97

12.82

31 or

more

years

older

27.07

24.72

23.34

22.32

21.45

20.62

20.85

23.28

(Source: P.A. 90-31, eff. 6-27-97; 90-766, eff. 8-14-98; 91-887, eff. 7-6-00.)

(40 ILCS 5/8-140) (from Ch. 108 1/2, par. 8-140)
Sec. 8-140. Widow's prior service annuity.
A "Widow's Prior Service Annuity", shall be credited for the widow of a male present employee for service prior to the effective date, in accordance with The 1921 Act and this Article, payable from and after the death of the employee.
The amount so credited shall be improved by interest at the effective rate until the employee retires from service or attains age 65, whichever first occurs.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/8-141) (from Ch. 108 1/2, par. 8-141)
Sec. 8-141. Widow's annuity.
A "Widow's Annuity" shall be credited for a widow of any male employee covering service after the effective date, payable from and after his death.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/8-142) (from Ch. 108 1/2, par. 8-142)
Sec. 8-142. Widow's annuity-Present employee age 65 on effective date.
The widow of a present employee who attains age 65 or more on or before the effective date is entitled, after his death, to an annuity fixed on the date he becomes age 65.
The annuity shall be that provided from the credit for widow's prior service annuity on a reversionary annuity basis on the effective date.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/8-143) (from Ch. 108 1/2, par. 8-143)
Sec. 8-143. Widow's annuity-Present employees and future entrants attaining age 65 in service.
The widow of a present employee who attains age 65 while in service after the effective date, or of a future entrant who attains age 65 while in service, is entitled, after the date of his death to an annuity fixed for the wife on the date he attains age 65.
The widow is entitled to annuity as follows:
If the employee's withdrawal occurs after age 65 and he enters upon annuity, or if the employee's death occurs in the service after his attainment of age 65, the annuity shall be that provided on a reversionary annuity basis from the total sums accumulated to his credit for widow's annuity and (if he was a present employee) widow's prior service annuity on the date he became age 65.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/8-144) (from Ch. 108 1/2, par. 8-144)
Sec. 8-144. Widow's annuity-Present employees and future entrants-Death in service before 65.
The widow of an employee whose death occurs in service before age 65 shall be entitled to an annuity of the amount provided on a single life annuity basis from the credit on the date of his death in service for age and service annuity and widow's annuity, plus the credit for prior service annuity and widow's prior service annuity if he was a present employee; but no part thereof representing contributions by the city shall be used to provide an annuity in excess of that which she would have had if the employee had lived and remained in service at the rate of his final salary until he became age 65, and the widow's annuity were fixed on a reversionary annuity basis as provided in this Article. The annuity shall be computed as of the date of the employee's death.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/8-145) (from Ch. 108 1/2, par. 8-145)
Sec. 8-145. Widow's annuity-Present employees and future entrants-Withdrawal after age 60 but before 65.
The widow of an employee who attains age 60 or more but less than age 65 in service and who withdraws, shall be entitled after his death, to an annuity fixed as of the date of his withdrawal.
The annuity shall be the amount provided on a reversionary annuity basis from the credit for widow's annuity and (if he was a present employee) widow's prior service annuity on the date of withdrawal.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/8-146) (from Ch. 108 1/2, par. 8-146)
Sec. 8-146. Widow's annuity - Present employees and future entrants - Withdrawal after age 55 but before 60. The widow of an employee who, (1) attains age 55 or more but less than age 60 in service and (2) has served 10 or more years and (3) withdraws, shall be entitled after his death to an annuity fixed on the date of withdrawal.
The widow is entitled to receive the amount provided on a reversionary annuity basis from the employee's credit on the date when the annuity was fixed as follows:
(1) If service is 20 or more years, the total credits for widow's annuity and in addition, if he was a present employee, the total credits for widow's prior service annuity; or
(2) If service is 10 or more but less than 20 years, the total credits for widow's annuity from employee contributions and 1/10 of the total credits for widow's annuity from city contributions for each year of service after the first 10 years, including for the widow of a present employee, 1/10 of the total credits for widow's prior service annuity from city contributions for each year of service after the first 10 years.
(Source: P.A. 81-1536.)

(40 ILCS 5/8-147) (from Ch. 108 1/2, par. 8-147)
Sec. 8-147. Widow's annuity - Present employees and future entrants - Withdrawal before age 55. The widow of an employee who withdraws after 10 or more years of service before age 55 and later attains such age while not in service, shall be entitled after his death to an annuity fixed on the date the employee becomes age 55.
The widow shall be entitled to the amount provided on a reversionary annuity basis from the following credits on the date when the annuity is fixed as follows:
(1) If service is 20 or more years, the total credits for widow's annuity and, in addition, if he was a present employee, the total credits for widow's prior service annuity; or
(2) If service is 10 or more but less than 20 years the total credits for widow's annuity from employee contributions and 1/10 of the total credits for widow's annuity from city contributions for each year of service after the first 10 years, including, for the widow of a present employee, 1/10 of the total credits for widow's prior service annuity from city contributions for each year of service after the first 10 years.
(Source: P.A. 81-1536.)

(40 ILCS 5/8-148) (from Ch. 108 1/2, par. 8-148)
Sec. 8-148. Widow's annuities - Present employees and future entrants - Withdrawal and death before age 55. The widow of an employee with 10 or more years of service who withdraws before age 55 and who dies while out of service before age 55 shall be entitled to an annuity computed on a single life annuity basis at the date of death from the following credits:
(1) If service is 20 or more years, the total credits for age and service annuity and widow's annuity, and, in addition, if he was a present employee, the total credits for prior service annuity and widow's prior service annuity; or
(2) If service is 10 or more but less than 20 years, the total credits for age and service annuity, and widow's annuity from employee contributions, and in addition, if he was a present employee the total credits for prior service annuity and 1/10 of the total credits for age and service annuity and widow's annuity from city contributions for each year of service after the first 10 years, including, for the widow of a present employee, 1/10 of the credits for prior service and widow's prior service annuity from city contributions for each year of service after the first 10 years.
No city contributions shall be used for a widow's annuity in excess of that which she would receive if the employee had lived until he attained age 55 and had not reentered the service and an annuity were fixed for her on a reversionary annuity basis, as of her age when her husband would have attained age 55.
(Source: P.A. 81-1536.)

(40 ILCS 5/8-149) (from Ch. 108 1/2, par. 8-149)
Sec. 8-149. Widow's annuities-Re-entry of employee into service. No annuity in excess of that fixed in accordance with Sections 8-145, 8-146 and 8-147 shall be granted to a widow described in those sections unless the employee re-enters service before age 65, in which case the annuity for his wife shall be fixed as of the date he attains age 65 while in service, or when he again withdraws, whichever first occurs.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/8-150) (from Ch. 108 1/2, par. 8-150)
Sec. 8-150. Employee's widow's annuities - No contributions or service credits after fixation. No contributions by the employee or by the city for an annuity for the widow of an employee shall be made after the date when her annuity has been fixed. No service of an employee rendered after such date shall be considered for widow's annuity, except as herein otherwise provided.
(Source: P.A. 81-1536.)

(40 ILCS 5/8-150.1) (from Ch. 108 1/2, par. 8-150.1)
Sec. 8-150.1. Minimum annuities for widows. The widow (otherwise eligible for widow's annuity under other Sections of this Article 8) of an employee hereinafter described, who retires from service or dies while in the service subsequent to the effective date of this amendatory provision, and for which widow the amount of widow's annuity and widow's prior service annuity combined, fixed or provided for such widow under other provisions of this Article is less than the amount provided in this Section, shall, from and after the date her otherwise provided annuity would begin, in lieu of such otherwise provided widow's and widow's prior service annuity, be entitled to the following indicated amount of annuity:
(a) The widow of any employee who dies while in service on or after the date on which he attains age 60 if the death occurs before July 1, 1990, or on or after the date on which he attains age 55 if the death occurs on or after July 1, 1990, with at least 20 years of service, or on or after the date on which he attains age 50 if the death occurs on or after the effective date of this amendatory Act of 1997 with at least 30 years of service, shall be entitled to an annuity equal to one-half of the amount of annuity which her deceased husband would have been entitled to receive had he withdrawn from the service on the day immediately preceding the date of his death, conditional upon such widow having attained the age of 60 or more years on such date if the death occurs before July 1, 1990, or age 55 or more if the death occurs on or after July 1, 1990, or age 50 or more if the death occurs on or after January 1, 1998 and the employee is age 50 or over with at least 30 years of service or age 55 or over with at least 25 years of service. Except as provided in subsection (k), this widow's annuity shall not, however, exceed the sum of $500 a month if the employee's death in service occurs before January 23, 1987. The widow's annuity shall not be limited to a maximum dollar amount if the employee's death in service occurs on or after January 23, 1987.
If the employee dies in service before July 1, 1990, and if such widow of such described employee shall not be 60 or more years of age on such date of death, the amount provided in the immediately preceding paragraph for a widow 60 or more years of age, shall, in the case of such younger widow, be reduced by 0.25% for each month that her then attained age is less than 60 years if the employee was born before January 1, 1936 or dies in service on or after January 1, 1988, or by 0.5% for each month that her then attained age is less than 60 years if the employee was born on or after July 1, 1936 and dies in service before January 1, 1988.
If the employee dies in service on or after July 1, 1990, and if the widow of the employee has not attained age 55 on or before the employee's date of death, the amount otherwise provided in this subsection (a) shall be reduced by 0.25% for each month that her then attained age is less than 55 years; except that if the employee dies in service on or after January 1, 1998 at age 50 or over with at least 30 years of service or at age 55 or over with at least 25 years of service, there shall be no reduction due to the widow's age if she has attained age 50 on or before the employee's date of death, and if the widow has not attained age 50 on or before the employee's date of death the amount otherwise provided in this subsection (a) shall be reduced by 0.25% for each month that her then attained age is less than 50 years.
(b) The widow of any employee who dies subsequent to the date of his retirement on annuity, and who so retired on or after the date on which he attained the age of 60 or more years if retirement occurs before July 1, 1990, or on or after the date on which he attained age 55 if retirement occurs on or after July 1, 1990, with at least 20 years of service, or on or after the date on which he attained age 50 if the retirement occurs on or after the effective date of this amendatory Act of 1997 with at least 30 years of service, shall be entitled to an annuity equal to one-half of the amount of annuity which her deceased husband received as of the date of his retirement on annuity, conditional upon such widow having attained the age of 60 or more years on the date of her husband's retirement on annuity if retirement occurs before July 1, 1990, or age 55 or more if retirement occurs on or after July 1, 1990, or age 50 or more if the retirement on annuity occurs on or after January 1, 1998 and the employee is age 50 or over with at least 30 years of service or age 55 or over with at least 25 years of service. Except as provided in subsection (k), this widow's annuity shall not, however, exceed the sum of $500 a month if the employee's death occurs before January 23, 1987. The widow's annuity shall not be limited to a maximum dollar amount if the employee's death occurs on or after January 23, 1987, regardless of the date of retirement; provided that, if retirement was before January 23, 1987, the employee or eligible spouse repays the excess spouse refund with interest at the effective rate from the date of refund to the date of repayment.
If the date of the employee's retirement on annuity is before July 1, 1990, and if such widow of such described employee shall not have attained such age of 60 or more years on such date of her husband's retirement on annuity, the amount provided in the immediately preceding paragraph for a widow 60 or more years of age on the date of her husband's retirement on annuity, shall, in the case of such then younger widow, be reduced by 0.25% for each month that her then attained age was less than 60 years if the employee was born before January 1, 1936 or withdraws from service on or after January 1, 1988, or by 0.5% for each month that her then attained age is less than 60 years if the employee was born on or after January 1, 1936 and withdraws from service before January 1, 1988.
If the date of the employee's retirement on annuity is on or after July 1, 1990, and if the widow of the employee has not attained age 55 by the date of the employee's retirement on annuity, the amount otherwise provided in this subsection (b) shall be reduced by 0.25% for each month that her then attained age is less than 55 years; except that if the employee retires on annuity on or after January 1, 1998 at age 50 or over with at least 30 years of service or at age 55 or over with at least 25 years of service, there shall be no reduction due to the widow's age if she has attained age 50 on or before the employee's date of death, and if the widow has not attained age 50 on or before the employee's date of death the amount otherwise provided in this subsection (b) shall be reduced by 0.25% for each month that her then attained age is less than 50 years.
(c) The foregoing provisions relating to minimum annuities for widows shall not apply to the widow of any former municipal employee receiving an annuity from the fund on August 9, 1965 or on the effective date of this amendatory provision, who re-enters service as a municipal employee, unless such employee renders at least 3 years of additional service after the date of re-entry.
(d) In computing the amount of annuity which the husband specified in the foregoing paragraphs (a) and (b) of this Section would have been entitled to receive, or received, such amount shall be the annuity to which such husband would have been, or was entitled, before reduction in the amount of his annuity for the purposes of the voluntary optional reversionary annuity provided for in Section 8-139 of this Article, if such option was elected.
(e) (Blank).
(f) (Blank).
(g) The amendatory provisions of this amendatory Act of 1985 relating to annuity discount because of age for widows of employees born before January 1, 1936, shall apply only to qualifying widows of employees withdrawing or dying in service on or after July 18, 1985.
(h) Beginning on January 1, 1999, the minimum amount of widow's annuity shall be $800 per month for life for the following classes of widows, without regard to the fact that the death of the employee occurred prior to the effective date of this amendatory Act of 1998:
(1) any widow annuitant alive and receiving a life

annuity on the effective date of this amendatory Act of 1998, except a reciprocal annuity;

(2) any widow annuitant alive and receiving a term

annuity on the effective date of this amendatory Act of 1998, except a reciprocal annuity;

(3) any widow annuitant alive and receiving a

reciprocal annuity on the effective date of this amendatory Act of 1998, whose employee spouse's service in this fund was at least 5 years;

(4) the widow of an employee with at least 10 years

of service in this fund who dies after retirement, if the retirement occurred prior to the effective date of this amendatory Act of 1998;

(5) the widow of an employee with at least 10 years

of service in this fund who dies after retirement, if withdrawal occurs on or after the effective date of this amendatory Act of 1998;

(6) the widow of an employee who dies in service with

at least 5 years of service in this fund, if the death in service occurs on or after the effective date of this amendatory Act of 1998.

The increases granted under items (1), (2), (3) and (4) of this subsection (h) shall not be limited by any other Section of this Act.
(i) The widow of an employee who retired or died in service on or after January 1, 1985 and before July 1, 1990, at age 55 or older, and with at least 35 years of service credit, shall be entitled to have her widow's annuity increased, effective January 1, 1991, to an amount equal to 50% of the retirement annuity that the deceased employee received on the date of retirement, or would have been eligible to receive if he had retired on the day preceding the date of his death in service, provided that if the widow had not attained age 60 by the date of the employee's retirement or death in service, the amount of the annuity shall be reduced by 0.25% for each month that her then attained age was less than age 60 if the employee's retirement or death in service occurred on or after January 1, 1988, or by 0.5% for each month that her attained age is less than age 60 if the employee's retirement or death in service occurred prior to January 1, 1988. However, in cases where a refund of excess contributions for widow's annuity has been paid by the Fund, the increase in benefit provided by this subsection (i) shall be contingent upon repayment of the refund to the Fund with interest at the effective rate from the date of refund to the date of payment.
(j) If a deceased employee is receiving a retirement annuity at the time of death and that death occurs on or after June 27, 1997, the widow may elect to receive, in lieu of any other annuity provided under this Article, 50% of the deceased employee's retirement annuity at the time of death reduced by 0.25% for each month that the widow's age on the date of death is less than 55; except that if the employee dies on or after January 1, 1998 and withdrew from service on or after June 27, 1997 at age 50 or over with at least 30 years of service or at age 55 or over with at least 25 years of service, there shall be no reduction due to the widow's age if she has attained age 50 on or before the employee's date of death, and if the widow has not attained age 50 on or before the employee's date of death the amount otherwise provided in this subsection (j) shall be reduced by 0.25% for each month that her age on the date of death is less than 50 years. However, in cases where a refund of excess contributions for widow's annuity has been paid by the Fund, the benefit provided by this subsection (j) is contingent upon repayment of the refund to the Fund with interest at the effective rate from the date of refund to the date of payment.
(k) For widows of employees who died before January 23, 1987 after retirement on annuity or in service, the maximum dollar amount limitation on widow's annuity shall cease to apply, beginning with the first annuity payment after the effective date of this amendatory Act of 1997; except that if a refund of excess contributions for widow's annuity has been paid by the Fund, the increase resulting from this subsection (k) shall not begin before the refund has been repaid to the Fund, together with interest at the effective rate from the date of the refund to the date of repayment.
(l) In lieu of any other annuity provided in this Article, an eligible spouse of an employee who dies in service on or after January 1, 2002 (regardless of whether that death in service occurs prior to the effective date of this amendatory Act of the 93rd General Assembly) with at least 10 years of service shall be entitled to an annuity of 50% of the minimum formula annuity earned and accrued to the credit of the employee at the date of death. For the purposes of this subsection, the minimum formula annuity earned and accrued to the credit of the employee is equal to 2.40% for each year of service of the highest average annual salary for any 4 consecutive years within the last 10 years of service immediately preceding the date of death, up to a maximum of 80% of the highest average annual salary. This annuity shall not be reduced due to the age of the employee or spouse. In addition to any other eligibility requirements under this Article, the spouse is eligible for this annuity only if the marriage was in effect for 10 full years or more.
(Source: P.A. 92-599, eff. 6-28-02; 93-654, eff. 1-16-04.)

(40 ILCS 5/8-151) (from Ch. 108 1/2, par. 8-151)
Sec. 8-151. Compensation annuity and supplemental annuity.
When annuity otherwise provided in this Article for the widow of an employee whose death results solely from injury incurred in the performance of an act of duty is less than 60% of his salary in effect at the time of the injury, "Compensation Annuity" equal to the difference between such annuity and 60% of such salary, shall be payable to her until the date when the employee, if alive, would have attained age 65; and in any case where the employee's death is only partly due to the duty incurred injury, the "Compensation Annuity" shall be based on an amount equal to 40% of such salary.
Thereafter, the widow shall be entitled to "Supplemental Annuity" equal to the difference between the annuity otherwise provided in this Article and the annuity to which she would be entitled if the employee had lived and continued in the service at the salary in effect at the date of the injury until he attained age 65, and based upon her age as it would be on the date he would have attained 65.
"Compensation" or "Supplemental Annuity" shall not be payable unless the widow was the wife of the employee when the injury was incurred.
The city shall contribute to the fund each year the amount required for all compensation annuities payable during any such year. Supplemental Annuity shall be provided from city contributions after the date of the employee's death of such equal sums annually which when improved by interest at the effective rate, will be sufficient, at the time payment of Compensation Annuity to the widow ceases to provide Supplemental Annuity, as stated, for the widow throughout her life thereafter.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/8-152) (from Ch. 108 1/2, par. 8-152)
Sec. 8-152. Widows or former wives not entitled to annuity. Except as provided in Section 8-152.1, the following widows or former wives of employees have no right to annuity from the fund:
(a) The widow, married subsequent to the effective date, of an employee who dies in service if she was not married to him before he attained age 65;
(b) The widow, married subsequent to the effective date, of an employee who withdraws from service whether or not he enters upon annuity, and who dies while out of service, if she was not his wife while he was in service and before he attained age 65;
(c) The widow of an employee with 10 or more years of service whose death occurs out of and after he has withdrawn from service, and who has received a refund of his contributions for annuity purposes;
(d) The widow of an employee with less than 10 years of service who dies out of service after he has withdrawn from service before he attained age 60;
(e) The former wife of an employee whose judgment of dissolution of marriage has been vacated or set aside after the employee's death, unless the proceedings to vacate or set aside the judgment were filed in court within 5 years after the entry thereof and within one year after the employee's death, and unless the board is made a party defendant to such proceedings.
(Source: P.A. 94-612, eff. 8-18-05.)

(40 ILCS 5/8-152.1)
Sec. 8-152.1. Widow's annuity for widow married to member for at least 10 years. Notwithstanding Section 8-152 or any other provision of this Code to the contrary, if (1) a member has a spouse who would have qualified for a minimum annuity for widows under Section 8-150.1 at the time of the member's retirement, (2) the qualifying spouse dies, (3) the member subsequently remarries, and (4) the member does not receive a refund under Section 8-169, then the member's widow shall be entitled to a widow's annuity if (i) the member dies after May 1, 2004 and before November 1, 2004 and (ii) the widow was married to the member for at least the last 10 years prior to the member's death. A widow who elects to receive a widow's annuity under this Section is thereafter ineligible to receive any other survivor's benefit under this Article. A widow who is receiving any survivor's benefit under this Article is thereafter ineligible to receive a widow's annuity under this Section. If a widow who is receiving a widow's annuity under this Section remarries, then the benefits paid to that widow shall be terminated effective on the last day of the month in which the widow remarries. To establish credit under this Section, the widow must apply to the Fund on or before July 1, 2006.
(Source: P.A. 94-612, eff. 8-18-05.)

(40 ILCS 5/8-153) (from Ch. 108 1/2, par. 8-153)
Sec. 8-153. Widow's remarriage. A widow's annuity shall terminate when she remarries if the marriage takes place before the date 60 days after the effective date of this amendatory Act of the 91st General Assembly. If a widow remarries 60 or more days after the effective date of this amendatory Act of the 91st General Assembly, the widow's annuity shall continue without interruption.
When a widow dies, if she has not received, in the form of an annuity, an amount equal to the total credited from employee's contributions and applied for the widow's annuity, the difference between such annuity credits and the amount received by her shall be refunded to her, provided, that if a reversionary annuity is payable to her, or to any other person designated by the employee, such amount shall not be refunded but the reversionary annuity shall be payable. If there is any child of the employee who is under 18 years of age, the part of any such amount that is required to pay an annuity to the child shall be transferred to the child's annuity reserve. In making refunds under this Section, no interest shall be paid upon either the total of annuity payments made or the amounts subject to refund. Any refund shall be paid according to the provisions of Section 8-170.
(Source: P.A. 91-887, eff. 7-6-00.)

(40 ILCS 5/8-153.1) (from Ch. 108 1/2, par. 8-153.1)
Sec. 8-153.1. Annuities to survivors of female employees.
All provisions of this Article relating to annuities or benefits to a widow, minor children or other survivors of a male employee shall apply with equal force to a surviving spouse, children or other eligible survivors of a female employee, including credits for the several annuity purposes, refunds and death benefits, without any modification or distinction whatsoever.
(Source: P.A. 78-1129.)

(40 ILCS 5/8-154) (from Ch. 108 1/2, par. 8-154)
Sec. 8-154. Maximum annuities.
(1) The annuities to an employee and his widow are subject to the following limitations:
(a) No age and service annuity, or age and service

and prior service annuity combined, in excess of 60% of the highest salary of an employee, and no minimum annuity in excess of the amount provided in Section 8-138 or set forth as a maximum in any other Section of this Code relating to minimum annuities for municipal employees included under Article 8 of this Code shall be payable to any employee - excepting to the extent that the annuity may exceed such per cent or amount under Section 8-137 and 8-137.1 providing for automatic increases after retirement.

(b) No annuity in excess of 60% of such highest

salary shall be payable to a widow if death of an employee results solely from injury incurred in the performance of an act of duty; provided, the annuity for a widow, or a widow's annuity plus compensation annuity, shall not exceed $500 per month if the employee's death occurs before January 23, 1987, except as provided in paragraph (d). The widow's annuity, or a widow's annuity plus compensation annuity, shall not be limited to a maximum dollar amount if the employee's death occurs on or after January 23, 1987, regardless of the date of injury.

(c) No annuity in excess of 50% of such highest

salary shall be payable to a widow in the case of death resulting in whole or in part from any cause other than injury incurred in the performance of an act of duty; provided, the annuity for a widow, or a widow's annuity plus supplemental annuity, shall not exceed $500 per month if the employee's death occurs before January 23, 1987, except as provided in paragraph (d). The widow's annuity, or widow's annuity plus supplemental annuity, shall not be limited to a maximum dollar amount if the employee's death occurs on or after January 23, 1987.

(d) For widows of employees who died before January

23, 1987 after retirement on annuity or in service, the maximum dollar amount limitation on widow's annuity (or widow's annuity plus compensation or supplemental annuity) shall cease to apply, beginning with the first annuity payment after the effective date of this amendatory Act of 1997; except that if a refund of excess contributions for widow's annuity has been paid by the Fund, the increase resulting from this paragraph (d) shall not begin before the refund has been repaid to the Fund, together with interest at the effective rate from the date of the refund to the date of repayment.

(2) If when an employee's annuity is fixed, the amount accumulated to his credit therefor, as of his age at such time exceeds the amount necessary for the annuity, all contributions for annuity purposes after the date on which the accumulated sums to the credit of such employee for annuity purposes would first have provided such employee with such amount of annuity as of his age at such date shall be refunded when he enters upon annuity, with interest at the effective rate.
If the aforesaid annuity so fixed is not payable, but a larger amount is payable as a minimum annuity, such refund shall be reduced by 5/12 of the value of the difference in the annuity payable and the amount theretofore fixed, as the value of such difference may be at the date and as of the age of the employee when his annuity is granted; provided that if the employee was credited with city contributions for any period for which he made no contribution, or a contribution of less than 3 1/4% of salary, a further reduction in the refund shall be made by the equivalent of what he would have contributed during such period less his actual contributions, had the rate of employee contributions in force on the effective date been in effect throughout his entire service, prior to such effective date, with interest computed on such amounts at the effective rate.
(3) If at the time the annuity for a wife is fixed, the employee's credit for a widow's annuity exceeds that necessary to provide such an annuity equal to the maximum annuity provided in this section, all employee contributions for such annuity, for service after the date on which the accumulated sums to the credit of such employee for the purpose of providing widow's annuity would first have provided such widow with such amount of annuity, if such annuity were computed on the basis of the Combined Annuity Mortality Table with interest at 3% per annum with ages at date of determination taken as specified in this Article, shall be refunded to the employee, with interest at the effective rate. If the employee was credited with city contributions for widow's annuity for any service prior to the effective date, any amount so refundable, shall be reduced by the equivalent of what he would have contributed, had his contributions for widow's annuity been made at the rate of 1% throughout his entire service, prior to the effective date, with interest on such amounts at the effective rate.
(4) If at the death of an employee prior to age 65, the credit for widow's annuity exceeds that necessary to provide the maximum annuity prescribed in this section, all employee contributions for annuity purposes, for service after the date on which the accumulated sums to the credit of such employee for the purpose of providing such maximum annuity for the widow would first have provided such widow with such amount of annuity, if such annuity were computed on the basis of the Combined Annuity Mortality Table with interest at 3% per annum with ages at date of determination taken as specified in this Article, shall be refunded to the widow, with interest at the effective rate.
If the employee was credited with city contributions for any period of service during which he was not required to make a contribution, or made a contribution of less than 3 1/4% of salary, the refund shall be reduced by the equivalent of the contributions he would have made during such period, less any amount he contributed, had the rate of employee contributions in effect on the effective date been in force throughout his entire service, prior to the effective date, with interest on such amounts at the effective rate; provided that if the employee was credited with city contributions for widow's annuity for any service prior to the effective date, any amount so refundable shall be further reduced by the equivalent of what he would have contributed had he made contributions for widow's annuity at the rate of 1% throughout his entire service; prior to such effective date, with interest on such amounts at the effective rate.
(Source: P.A. 90-511, eff. 8-22-97; 90-655, eff. 7-30-98.)

(40 ILCS 5/8-155) (from Ch. 108 1/2, par. 8-155)
Sec. 8-155. Mortality tables and interest rates.
(a) Any single life annuity fixed or granted to any employee who was a participant on or before January 1, 1952, or any reversionary or single life annuity, fixed for or granted to a wife or widow shall be computed, in the case of the employee as of his attained age when the annuity is fixed or granted, and in the case of the wife or widow, as of employee's age and that of his wife or widow on the date her annuity is fixed or granted, provided that if the wife or widow is older than 5 years the junior of her husband her age shall be assumed 5 years less than his. The American Experience Table of Mortality shall be used for the computation of the annuity values in this paragraph. The rate of interest shall be 4% per annum if withdrawal occurs at age 55 or over and 3 1/2% if before age 55.
(b) Until August 1, 1983, any single life annuity fixed or granted to any employee who becomes a participant for the first time after January 1, 1952, or any reversionary or single life annuity, fixed or granted to a wife or widow shall be computed, in the case of the employee as of his attained age when the annuity is fixed or granted, and in the case of the wife or widow her age shall be taken as 4 years younger than her actual age, or 4 years younger than the age of her husband, whichever will produce the lower age, as of the date the employee's, or the wife's or widow's annuity is fixed or granted. The Combined Annuity Mortality Table for Male Lives with interest at 3% per annum shall be used for the computation of the single life employee annuity values in this paragraph. Such table shall also be used for the computation of single life widow annuity values and for the computation of the reversionary annuities specified in this paragraph with the female life taken as 4 years less than the male life.
On or after August 1, 1983, any single life annuity fixed or granted to any employee who becomes a participant for the first time after January 1, 1952, or any reversionary or single life annuity, fixed or granted to a wife or widow shall be computed, in the case of an employee as of his attained age when the annuity is fixed or granted, and in the case of the wife or widow her age will be taken as the lower of her actual age or the age of her husband as of the date the employee's or wife's or widow's annuity is fixed or granted. The Combined Annuity Mortality Table for Male Lives with interest at 3% per annum shall be used for the computation of the single life employee and widow annuity values in this paragraph. Such table shall also be used for the computation of the reversionary annuity values specified in this paragraph with the employee life taken as 4 years less than the male life and the spouse life taken as the male life.
All sums credited to any employee for annuity purposes when he withdraws from service before age 55 shall be improved with interest thereafter while he is not in service and has not entered upon annuity until he attains age 65.
(Source: P.A. 84-23.)

(40 ILCS 5/8-156) (from Ch. 108 1/2, par. 8-156)
Sec. 8-156. Computation of interest. For the computation of interest upon any sum contributed by an employee into any municipal pension fund or into this fund, it shall be assumed that the sum was contributed on the last day of the calendar month in which such contribution was made.
(Source: P.A. 81-1536.)

(40 ILCS 5/8-157) (from Ch. 108 1/2, par. 8-157)
Sec. 8-157. Term annuities-How computed. In any case in which an employee's credit for an annuity for himself is insufficient--at the time the annuity is fixed or granted--to provide for him a life annuity of $100 a month, a term annuity of equal actuarial value of $100 a month shall be paid in lieu of such lesser amount of life annuity. The same provision shall apply to a widow's annuity if the life annuity is less than $100 a month.
(Source: P.A. 79-846.)

(40 ILCS 5/8-158) (from Ch. 108 1/2, par. 8-158)
Sec. 8-158. Child's annuity. A child's annuity is payable monthly after the death of an employee parent to the child until the child's attainment of age 18, under the following conditions, if the child was born before the employee attained age 65, and before he withdrew from service:
(a) upon death in service from any cause;
(b) upon death of an employee who withdraws from

service after age 55 (or after age 50 with at least 30 years of service if withdrawal is on or after June 27, 1997) and who has entered upon or is eligible for annuity.

Payment shall be made as provided in Section 8-125.
(Source: P.A. 92-599, eff. 6-28-02.)

(40 ILCS 5/8-159) (from Ch. 108 1/2, par. 8-159)
Sec. 8-159. Amount of child's annuity. Beginning on the effective date of this amendatory Act of 1997, the amount of a child's annuity shall be $220 per month for each child while the spouse of the deceased employee parent survives, and $250 per month for each child when no such spouse survives, and shall be subject to the following limitations:
(1) If the combined annuities for the widow and children of an employee whose death resulted from injury incurred in the performance of duty, or for the children where a widow does not exist, exceed 70% of the employee's final monthly salary, the annuity for each child shall be reduced pro rata so that the combined annuities for the family shall not exceed such limitation.
(2) For the family of an employee whose death is the result of any cause other than injury incurred in the performance of duty, in which the combined annuities for the family exceed 60% of the employee's final monthly salary, the annuity for each child shall be reduced pro rata so that the combined annuities for the family shall not exceed such limitation.
(3) The increase in child's annuity provided by this amendatory Act of 1997 shall apply to all child's annuities being paid on or after the effective date of this amendatory Act of 1997. The limitations on the combined annuities for a family in parts (1) and (2) of this Section do not apply to families of employees who died before the effective date of this amendatory Act of 1997.
(4) The amendments to parts (1) and (2) of this Section made by Public Act 84-1472 (eliminating the further limitation that the monthly combined family amount shall not exceed $500 plus 10% of the employee's final monthly salary) shall apply in the case of every qualifying child whose employee parent dies in the service or enters on annuity on or after January 23, 1987.
(Source: P.A. 90-32, eff. 6-27-97; 90-511, eff. 8-22-97.)

(40 ILCS 5/8-160) (from Ch. 108 1/2, par. 8-160)
Sec. 8-160. Duty disability benefit - Child's disability benefit. An employee who becomes disabled after the effective date while under age 65 and prior to January 1, 1979 or while under age 70 after January 1, 1979 as the result of an accidental injury incurred - on or after the date he has been included under this Article - in the performance of duty shall receive duty disability benefit, during any period of such disability for which he receives no salary. The benefit shall be 75% of salary at date of injury; provided, that if disability, in any measure, has resulted from any physical defect or disease which existed at the time such injury was sustained the duty disability benefit shall be 50% of salary.
If the employee's duty disability benefit continues for more than 5 years, on January 1 of the sixth year such benefit shall be increased by 10%.
The employee shall also have a right to receive child's disability benefit of $10 a month on account of each child less than age 18. Child's disability benefit shall not exceed 15% of the salary as aforesaid; nor shall the total duty disability benefit and child's disability benefit combined exceed 90% of the salary of such employee in his position held at the time of the injury.
The first payment of duty disability or child's disability benefit shall be made not later than one month after such benefit is granted and each subsequent payment shall be made not later than one month after the last preceding payment.
Duty disability benefit is payable during disability until the employee attains age 65 if the disability commences prior to January 1, 1979. If the disability commences on or after January 1, 1979 the benefit prescribed herein shall be payable during disability until the employee attains age 65 for disability commencing prior to age 60, or for a period of 5 years or until attainment of age 70, whichever occurs first, for disability commencing at age 60 or older and on or after January 1, 1979, and child's disability benefit shall be paid to the employee parent of any unmarried child less than age 18, during such time until the child marries or attains age 18. The employee shall thereafter upon withdrawal from service receive such annuity as is otherwise provided in this Article.
Any employee whose duty disability benefit was terminated on or after January 1, 1979 by reason of his attainment of age 65 and who continues to be disabled after age 65 may elect before July 1, 1986 to have such benefits resumed beginning at the time of such termination and continuing until termination is required under this Section as amended by this amendatory Act of 1985. The amount payable to any employee for such resumed benefit for any period shall be reduced by the amount of any retirement annuity paid to such employee under this Article for the same period of time or by any refund paid in lieu of annuity.
(Source: P.A. 84-23.)

(40 ILCS 5/8-161) (from Ch. 108 1/2, par. 8-161)
Sec. 8-161. Ordinary disability benefit. An employee while under age 65 and prior to January 1, 1979, or while under age 70 and after January 1, 1979, who becomes disabled after the effective date as the result of any cause other than injury incurred in the performance of duty, shall be entitled to ordinary disability benefit during such disability, after the first 30 days thereof.
The first payment shall be made not later than one month after the benefit is granted and each subsequent payment shall be made not later than one month after the last preceding payment.
The disability benefit prescribed herein shall cease when the first of the following dates shall occur and the employee, if still disabled, shall thereafter be entitled to such annuity as is otherwise provided in this Article:
(a) the date disability ceases.
(b) the date the disabled employee attains age 65 for disability commencing prior to January 1, 1979.
(c) the date the disabled employee attains age 65 for disability commencing prior to attainment of age 60 in the service and after January 1, 1979.
(d) the date the disabled employee attains the age of 70 for disability commencing after attainment of age 60 in the service and after January 1, 1979.
(e) the date the payments of the benefit shall exceed in the aggregate, throughout the employee's service, a period equal to 1/4 of the total service rendered prior to the date of disability but in no event more than 5 years. In computing such total service any period during which the employee received ordinary disability benefit shall be excluded.
Any employee whose ordinary disability benefit was terminated after January 1, 1979 by reason of his attainment of age 65 and who continues disabled after age 65 may elect before July 1, 1986 to have such benefits resumed beginning at the time of such termination and continuing until termination is required under this Section as amended by this amendatory Act of 1985. The amount payable to any employee for such resumed benefit for any period shall be reduced by the amount of any retirement annuity paid to such employee under this Article for the same period of time or by any refund paid in lieu of annuity.
Ordinary disability benefit shall be 50% of the employee's salary at the date of disability.
For ordinary disability benefits paid before January 1, 2001, before any payment, an amount equal to the sum ordinarily deducted from salary for all annuity purposes for such period for which the ordinary disability benefit is made shall be deducted from such payment and credited to the employee as a deduction from salary for that period. The sums so deducted shall be regarded, for annuity and refund purposes, as an amount contributed by him.
For ordinary disability benefits paid on or after January 1, 2001, the fund shall credit sums equal to the amounts ordinarily contributed by an employee for annuity purposes for any period during which the employee receives ordinary disability, and those sums shall be deemed for annuity purposes and purposes of Section 8-173 as amounts contributed by the employee. These amounts credited for annuity purposes shall not be credited for refund purposes.
If a participating employee is eligible for a disability benefit under the federal Social Security Act, the amount of ordinary disability benefit under this Section attributable to employment with the Chicago Housing Authority or the Public Building Commission of the city shall be reduced, but not to less than $10 per month, by the amount that the employee would be eligible to receive as a disability benefit under the federal Social Security Act, whether or not that federal benefit is based on service as a covered employee under this Article. The reduction shall be effective as of the month the employee is eligible for the social security disability benefit. The Board may make this reduction pending determination of eligibility for the social security disability benefit, if it appears to the Board that the employee may be eligible, and make an appropriate adjustment if necessary after eligibility for the social security disability benefit is determined. If the employee's social security disability benefit is reduced or terminated because of a refusal to accept rehabilitation services under the federal Rehabilitation Act of 1973 or the federal Social Security Act or because the employee is receiving a workers' compensation benefit, the ordinary disability benefit under this Section shall be reduced as if the employee were receiving the full social security disability benefit.
The amount of ordinary disability benefit shall not be reduced by reason of any increase in the amount of social security disability benefit that takes effect after the month of the initial reduction under this Section, other than an increase resulting from a correction in the employee's wage records.
(Source: P.A. 92-599, eff. 6-28-02.)

(40 ILCS 5/8-161.1) (from Ch. 108 1/2, par. 8-161.1)
Sec. 8-161.1. Limitations on payment of duty and ordinary disability.
(a) Disablement because of commonly termed heart attacks, or strokes, or any disablement falling within the broad field of coronary involvement or heart disease, shall not be considered to be the result of an accidental injury incurred in the performance of duty.
(b) If application for disability benefit is not filed with the Retirement Board within one year from the date the disability applicant became disabled or last received salary if salary was continued during the period of disablement, no disability benefit shall begin to accrue for any period of time more than one year prior to the date on which the application for disability benefit is received by the Board.
(Source: P.A. 86-1488.)

(40 ILCS 5/8-162) (from Ch. 108 1/2, par. 8-162)
Sec. 8-162. Proof of disability, duty and ordinary.
Proof of duty or ordinary disability shall be furnished to the board by at least one licensed and practicing physician appointed by the board. The board may require other evidence of disability. Each disabled employee who receives duty or ordinary disability benefit shall be examined at least once a year by one or more licensed and practicing physicians appointed by the board. When the disability ceases, the board shall discontinue payment of the benefit and the employee shall be returned to active service.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/8-163) (from Ch. 108 1/2, par. 8-163)
Sec. 8-163. When disability benefit not payable.
(a) If an employee receiving duty or ordinary disability benefit refuses to submit to examination by a physician appointed by the board, or fails or refuses to consent to and sign an authorization allowing the board to receive copies of or examine the employee's medical and hospital records, or fails or refuses to provide complete information regarding any other employment for compensation he has received since he has become disabled, he shall have no further right to receive the benefit.
(b) Disability benefit shall not be paid for any time for which the employee receives any part of his salary or is employed by any public body supported in whole or in part by taxation.
(c) Before any action is taken by the Board on an application for a duty disability benefit or a widow's compensation or supplemental benefit, the employee or widow shall file a claim with the employer to establish that the disability or death occurred while the employee was acting within the scope of and in the course of his or her duties.
Any amounts provided to the employee or surviving spouse as temporary total disability payments, permanent total disability payments, a lump sum settlement award, or other payment under the Workers' Compensation Act or the Workers' Occupational Diseases Act shall be applied as an offset to the disability benefit paid by the Fund, whether duty or ordinary, or any widow compensation or supplemental benefit payable under this Article until a period of time has elapsed when the benefit payable equals the amount of such compensation, payment, or award. The duty disability benefit shall be offset at the rate of the amount of temporary total disability payments or permanent disability payments made under the Workers' Compensation Act or the Workers' Occupational Diseases Act.
If such amounts are not readily determinable or if an employee has not received temporary total disability payments or permanent weekly or monthly payments for the entire period of disability up to the time of the compensation, payment, or award under the Workers' Compensation Act or the Workers' Occupational Diseases Act, the disability benefit paid by the Fund shall be offset by 66 2/3% of the employee's salary on the date of disablement. The offset shall not be greater than the amount of disability benefits due from the Fund. The offset shall be applied until a period of time has elapsed when the benefit payable equals the amount of such compensation, payment, or award. This offset shall not apply to the initial days of disability when workers' compensation would not ordinarily be payable.
The amount of compensation or supplemental annuity payable to a widow shall be offset by any compensation, payment, or award until a period of time has elapsed when the benefit payable equals the amount of such compensation, payment, or award.
Any employee or former employee whose disability benefits were offset, or who was notified by the Fund that his or her disability benefits will be offset, by a rate higher than the temporary total disability payments or permanent disability payments, or if these were not determinable, by 66 2/3% of salary at the date of disablement, may apply to the Fund for a refund of the excess offset, without interest, or an adjustment to his or her account. This application must be made within 6 months after the effective date of this amendatory Act of the 95th General Assembly.
If an employee who has been disabled has received ordinary disability from the Fund and also receives any compensation or payment for specific loss, disability, or death under the Workers' Compensation Act or the Workers' Occupational Diseases Act, then the ordinary disability benefit must be repaid to the Fund before any other benefit under this Article may be granted or paid. If no other benefit is applied for, then the ordinary disability is offset according to the provisions of this Section.
The employee and the employer shall provide the Fund, on a timely basis, with the entry of the settlement contract lump sum petition and order settlement of any such lawsuit, including all details of the settlement.
(d) An employee who enters service after December 31, 1987, or an employee who makes application for a disability benefit or applies for a disability benefit for a recurrence of a previous disability, and who, while in receipt of an ordinary or duty disability benefit, assumes any employment for compensation, shall not be entitled to receive any amount of such disability benefit which, when added to his compensation for such employment during disability, plus any amount payable under the provisions of the Workers' Compensation Act or Workers' Occupational Diseases Act, would exceed the rate of salary on which his disability benefit is based.
(Source: P.A. 95-1036, eff. 2-17-09.)

(40 ILCS 5/8-164) (from Ch. 108 1/2, par. 8-164)
Sec. 8-164. Annuity after withdrawal while disabled. An employee whose disability continues after he has received ordinary disability benefit for the maximum period of time prescribed by this Article, and who withdraws before age 60 while still so disabled, is entitled to receive annuity of such amount as can be provided from the accumulation to his credit from employee contributions and city contributions to be computed as of his age on the date of withdrawal.
The annuity to which his wife shall be entitled upon his death, shall be fixed on the date of his withdrawal. It shall be provided from the amount to his credit for widow's annuity on the date of such withdrawal.
Upon the death of any such employee while on annuity, if his service was at least 4 years after the date of his original entry, and at least 2 years after the date of his latest re-entry, his child or children under age 18 shall be entitled to annuity as specified in this Article for children of an employee who retires after age 55, subject to prescribed limitations on total payments to a family of an employee.
(Source: P.A. 81-1536.)

(40 ILCS 5/8-164.1) (from Ch. 108 1/2, par. 8-164.1)
Sec. 8-164.1. Payments to city.
(a) For the purposes of this Section, "city annuitant" means a person receiving an age and service annuity, a widow's annuity, a child's annuity, or a minimum annuity under this Article as a direct result of previous employment by the City of Chicago ("the city").
(b) The board shall pay to the city, on behalf of the board's city annuitants who participate in any of the city's health care plans, the following amounts:
(1) From July 1, 2003 through June 30, 2008, $85 per

month for each such annuitant who is not eligible to receive Medicare benefits and $55 per month for each such annuitant who is eligible to receive Medicare benefits.

(2) Beginning July 1, 2008 and until such time as the

city no longer provides a health care plan for such annuitants or December 31, 2016, whichever comes first, $95 per month for each such annuitant who is not eligible to receive Medicare benefits and $65 per month for each such annuitant who is eligible to receive Medicare benefits.

The payments described in this subsection shall be paid from the tax levy authorized under Section 8-173; such amounts shall be credited to the reserve for group hospital care and group medical and surgical plan benefits, and all payments to the city required under this subsection shall be charged against it.
(c) The city health care plans referred to in this Section and the board's payments to the city under this Section are not and shall not be construed to be pension or retirement benefits for the purposes of Section 5 of Article XIII of the Illinois Constitution of 1970.
(Source: P.A. 98-43, eff. 6-28-13.)

(40 ILCS 5/8-164.2)
Sec. 8-164.2. Payments to board of education for group health benefits.
(a) Should the Board of Education continue to sponsor a retiree health plan, the board is authorized to pay to the Board of Education, on behalf of each eligible annuitant who chooses to participate in the Board of Education's retiree health benefit plan, the following amounts:
(1) From July 1, 2003 through June 30, 2008, $85 per

month for each such annuitant who is not eligible to receive Medicare benefits and $55 per month for each such annuitant who is eligible to receive Medicare benefits.

(2) Beginning July 1, 2008 and until such time as the

city no longer provides a health care plan for such annuitants or December 31, 2016, whichever comes first, $95 per month for each such annuitant who is not eligible to receive Medicare benefits and $65 per month for each such annuitant who is eligible to receive Medicare benefits.

The payments described in this subsection shall be paid from the tax levy authorized under Section 8-173; such amounts shall be credited to the reserve for group hospital care and group medical and surgical plan benefits, and all payments to the Board of Education under this subsection shall be charged against it.
(b) The Board of Education health benefit plan referred to in this Section and the board's payments to the Board of Education under this Section are not and shall not be construed to be pension or retirement benefits for the purposes of Section 5 of Article XIII of the Illinois Constitution of 1970.
(Source: P.A. 98-43, eff. 6-28-13.)

(40 ILCS 5/8-165) (from Ch. 108 1/2, par. 8-165)
Sec. 8-165. Re-entry into service. (a) When an employee receiving age and service or prior service annuity who has withdrawn from service after the effective date re-enters service before age 65, any annuity previously granted and any annuity fixed for his wife shall be cancelled. The employee shall be credited for annuity purposes with sums sufficient to provide annuities equal to those cancelled, as of their ages on the date of re-entry; provided, the maximum age of the wife for this purpose shall be as provided in Section 8-155 of this Article.
The sums so credited shall provide for annuities to be fixed and granted in the future. Contributions by the employees and the city for the purposes of this Article shall be made, and when the proper time arrives, as provided in this Article, new annuities based upon the total credit for annuity purposes and the entire term of his service shall be fixed for the employee and his wife.
If the employee's wife died before he re-entered service, no part of any credits for widow's or widow's prior service annuity at the time annuity for his wife was fixed shall be credited upon re-entry into service, and no such sums shall thereafter be used to provide such annuity.
(b) When an employee re-enters service after age 65, payments on account of any annuity previously granted shall be suspended during the time thereafter that he is in service, and when he again withdraws, annuity payments shall be resumed. If the employee dies in service, his widow shall receive the amount of annuity previously fixed for her.
(Source: P.A. 81-1536.)

(40 ILCS 5/8-166) (from Ch. 108 1/2, par. 8-166)
Sec. 8-166. Re-entry into service-Prior employee. An employee who was not in the service of an employer on the day prior to the effective date, and who was in service prior to that date, who re-enters service after that date and before age 65, shall not be credited for prior service annuity or widow's prior service annuity on account of service prior to the effective date. The period of service, prior to the effective date shall, however, be included in computing service for age and service annuity and widow's annuity. Such employee shall be a future entrant for the purposes of this Article.
For any person employed by an employer prior to January 1, 1950, from whose salary deductions were made for the purposes of this Article for the first time after December 31, 1949, any service rendered prior to January 1, 1922, unless he was in service on the day before the effective date, shall not, regardless of any other provisions of this Article, be counted as service for the purposes of this Article.
Contributions by the employee to whom this section applies, and city contributions for age and service annuity and widow's annuity, shall be made as herein provided.
Any person employed by an employer or retirement board, in which this Article was in force prior to January 1, 1950, who (1) was not a participant in this fund on January 1, 1950, (2) attained age 65 before July 1, 1950 and (3) fails to qualify as an employee by virtue of the 12 months' service requirement by July 1, 1950, shall not be credited for any annuity purposes under this Article; nor shall any other person so employed, who attains age 65 or more subsequent to July 1, 1950, and before qualifying as an employee, be credited for any annuity purposes under this Article. Such person shall not be considered an employee.
(Source: P.A. 81-1536.)

(40 ILCS 5/8-167) (from Ch. 108 1/2, par. 8-167)
Sec. 8-167. Restoration of rights. An employee who has withdrawn as a refund the amounts credited for annuity purposes, and who (i) re-enters service of the employer and serves for periods comprising at least 90 days after the date of the last refund paid to him or (ii) has completed at least 2 years of service under a participating system (as defined in the Retirement Systems Reciprocal Act) other than this Fund after the date of the last refund, shall have his annuity rights restored by compliance with the following provisions:
(a) After that 90 day or 2 year period, whichever

applies, he shall repay in full to the fund, while in service, all refunds received, together with interest at the effective rate from the dates of refund to the date of repayment.

(b) If payment is not made in a single sum, the

repayment may be made in installments by deductions from salary or otherwise in such manner and amounts and manner as the board, by rule, may prescribe, with interest at the effective rate accruing on unpaid balances.

(c) If the employee withdraws from service or dies in

service before full repayment is made, service credit shall be restored in accordance with Section 8-230.3(b).

(d) If the employee repays the refund while

participating in a participating system (as defined in the Retirement Systems Reciprocal Act) other than this Fund, the service credit restored must be used for a proportional annuity calculated in accordance with the Retirement Systems Reciprocal Act. If not so used, the restored service credit shall be forfeited and the amount of the repayment shall be refunded, without interest.

This Section applies also to any person who received a refund from any annuity and benefit fund or pension fund which was merged into and superseded by the annuity and benefit fund provided for in this Article on or after December 31, 1959. Upon repayment such person shall receive credit for all annuity purposes in the annuity and benefit fund provided for in this Article for the period of service covered by the repayment.
The amount of refund repayment is considered as salary deductions for age and service annuity and widow's annuity purposes in the case of a male person. In the latter case the amount of refund repayment is allocated in the applicable proportion for age and service and widow's annuity purposes. Such person shall also be credited with city contributions for age and service annuity, and widow's annuity if a male employee, in the amount which would have been credited and accrued if such person had been a participant in and contributor to the annuity and benefit fund provided for in this Article during the period of such service on the basis of his salary during such period.
(Source: P.A. 93-654, eff. 1-16-04.)

(40 ILCS 5/8-168) (from Ch. 108 1/2, par. 8-168)
Sec. 8-168. Refunds - Withdrawal before age 55 or age 62 or with less than 10 years of service.
1. An employee who first became a member before January 1, 2011, without regard to length of service, who withdraws before age 55, and any employee with less than 10 years of service who withdraws before age 60, shall be entitled to a refund of the accumulated sums to his credit, as of the date of withdrawal, for age and service annuity and widow's annuity from amounts contributed by him, including interest credited and including amounts contributed for him for age and service and widow's annuity purposes by the city while receiving duty disability benefits; provided that such amounts contributed by the city after December 31, 1981, while the employee is receiving duty disability benefits, and amounts credited to the employee for annuity purposes by the fund after December 31, 2000, while the employee is receiving ordinary disability benefits, shall not be credited for refund purposes. If he is a present employee he shall also be entitled to a refund of the accumulations from any sums contributed by him, and applied to any municipal pension fund superseded by this fund.
An employee who first becomes a member on or after January 1, 2011 who withdraws before age 62 without regard to length of service, or who withdraws with less than 10 years of service regardless of age, shall be entitled to a refund of the total sum accumulated to his credit as of date of withdrawal for age and service annuity and widow's annuity provided that such amounts contributed by the city while the employee is receiving duty disability benefits and amounts credited to the employee for annuity purposes by the fund while the employee is receiving ordinary disability benefits shall not be credited for refund purposes.
2. Upon receipt of the refund, the employee surrenders and forfeits all rights to any annuity or other benefits, for himself and for any other persons who might have benefited through him; provided that he may have such period of service counted in computing the term of his service if he becomes an employee before age 65, excepting as limited by the provisions of paragraph (a) (3) of Section 8-232 of this Article relating to the basis of computing the term of service.
3. Any such employee shall retain such right to a refund of such amounts when he shall apply for same until he re-enters the service or until the amount of annuity shall have been fixed as provided in this Article. Thereafter, no such right shall exist in the case of any such employee.
4. Any such municipal employee who shall have served 10 or more years and who shall not withdraw the amounts aforesaid to which he shall have a right of refund shall have a right to annuity as stated in this Article.
5. Any such municipal employee who shall have served less than 10 years and who shall not withdraw the amounts to which he shall have a right to refund shall have a right to have all such amounts and all other amounts to his credit for annuity purposes on date of his withdrawal from service retained to his credit and improved by interest while he shall be out of the service at the rate of 3 1/2% or 3% per annum (whichever rate shall apply under the provisions of Section 8-155 of this Article) and used for annuity purposes for his benefit and the benefit of any person who may have any right to annuity through him because of his service, according to the provisions of this Article in the event that he shall subsequently re-enter the service and complete the number of years of service necessary to attain a right to annuity; but such sum shall be improved by interest to his credit while he shall be out of the service only until he shall have become 65 years of age.
(Source: P.A. 96-1490, eff. 1-1-11.)

(40 ILCS 5/8-169) (from Ch. 108 1/2, par. 8-169)
Sec. 8-169. Refund of widow's annuity deductions. When a male employee is (1) unmarried when he attains age 65, (2) married at age 65, and subsequently becomes a widower while still in service, or (3) unmarried upon withdrawal before age 65 and enters upon annuity, the sum accumulated from employee contributions for widow's annuity shall be refunded to him.
(Source: P.A. 81-1536.)

(40 ILCS 5/8-169.1) (from Ch. 108 1/2, par. 8-169.1)
Sec. 8-169.1. Refund of salary deductions to widow. If a male employee with less than 20 years of service dies while in the service after attaining age 65 and leaves a widow eligible for widow's annuity who does not qualify for minimum annuity for widows under Section 8-150.1 of this Article and whose amount of widow's annuity was thus fixed and determined when her husband attained age 65, such widow shall have refunded upon her husband's death the accumulated sums resulting from deductions made from the salary of her husband for age and service annuity purposes after the date on which he attained age 65.
(Source: P.A. 81-1536.)

(40 ILCS 5/8-170) (from Ch. 108 1/2, par. 8-170)
Sec. 8-170. Refunds - When paid to beneficiary, children or estate. Whenever the accumulations including interest credited thereon to the account of a deceased employee from employee contributions for annuity purposes, and from employee contributions applied to any municipal pension fund superseded by this fund, have not been paid to him, and in the case of a married male employee to the employee and his widow, both together, in form of annuity or refund before the death of the last of such persons, a refund shall be paid as follows:
An amount equal to the excess of such amounts over the amounts paid on any annuity or annuities or refund, without interest upon either of such amounts, shall be refunded to a beneficiary theretofore designated by the employee in writing, signed by him before an officer authorized to administer oaths, and filed with the board before the employee's death.
If there is no designated beneficiary or the beneficiary does not survive the employee, the amount shall be refunded to the employee's children, in equal parts, with the children of a deceased child taking the share of their parent. If there is no designated beneficiary or children, the refund shall be paid to the administrator or executor of the employee's estate. If an administrator or executor of the estate has not been appointed within 90 days from the date the refund became payable, the refund may be applied, in the discretion of the board, toward the payment of the employee's burial expenses. Any remaining balance shall be paid to the heirs of the employee according to the law of descent and distribution of this State, but assuming for the purpose of such payment of refund and determination of heirs that the deceased male employee left no widow surviving him where a widow eligible for widow's annuity survived him and subsequently died; provided, that if any children of the employee are less than age 18, such part or all of any such amount necessary to pay annuities to them shall not be refunded as hereinbefore stated but shall be transferred to the child's annuity reserve and used therein for the payment of such annuities; and provided further, that if a reversionary annuity becomes payable, such refund shall not be paid until the death of the reversionary annuitant, and the refund otherwise payable under this Section shall then be further reduced by the amount of the reversionary annuity paid.
(Source: P.A. 81-1536.)

(40 ILCS 5/8-171) (from Ch. 108 1/2, par. 8-171)
Sec. 8-171. Refund in lieu of annuity. In lieu of an annuity, an employee who withdraws and whose annuity would amount to less than $800 a month for life, may elect to receive a refund of his accumulated contributions for annuity purposes, based on the amounts contributed by him.
The widow of any employee, eligible for annuity upon the death of her husband, whose widow's annuity would amount to less than $800 a month for life, may, in lieu of widow's annuity, elect to receive a refund of the accumulated contributions for annuity purposes, based on the amounts contributed by her deceased employee husband, but reduced by any amounts theretofore paid to him in the form of an annuity or refund out of such accumulated contributions.
Accumulated contributions shall mean the amounts - including the interest credited thereon - contributed by the employee for age and service and widow's annuity to the date of his withdrawal or death, whichever first occurs, including any amounts contributed for him as salary deductions while receiving duty disability benefits, and, if not otherwise included, any accumulations from sums contributed by him and applied to any pension fund superseded by this fund; provided that such amounts contributed by the city after December 31, 1981 while the employee is receiving duty disability benefits and amounts credited to the employee for annuity purposes by the fund after December 31, 2000 while the employee is receiving ordinary disability shall not be included.
The acceptance of such refund in lieu of widow's annuity, on the part of a widow, shall not deprive a child or children of the right to receive a child's annuity as provided for in Sections 8-158 and 8-159 of this Article, and neither shall the payment of a child's annuity in the case of such refund to a widow reduce the amount herein set forth as refundable to such widow electing a refund in lieu of widow's annuity.
(Source: P.A. 91-887, eff. 7-6-00; 92-599, eff. 6-28-02.)

(40 ILCS 5/8-172) (from Ch. 108 1/2, par. 8-172)
Sec. 8-172. Refunds - Transfer of city contributions. Whenever any amount is refunded as provided in Sections 8-168 and 8-169, except in the case of a male employee who becomes a widower while in service after he becomes age 65, the amounts to the credit of the male employee from contributions by the city shall be transferred to the prior service annuity reserve. Thereafter, except as otherwise provided in Section 8-172.1, any such amounts shall become a credit to the city and, with interest thereon at the effective rate, be used to reduce the amount which the city would otherwise pay during a succeeding year.
(Source: P.A. 93-654, eff. 1-16-04.)

(40 ILCS 5/8-172.1)
Sec. 8-172.1. Transfer of city contributions for paramedics.
(a) Municipality credits computed and credited under this Article 8 for all persons who (1) accumulated service credit in this Article 8 fund for service as a paramedic, (2) have terminated that Article 8 service credit and received a refund of contributions, and (3) are participants in the Article 6 fund on the effective date of this amendatory Act of the 96th General Assembly shall be transferred by this Article 8 fund to the Article 6 fund together with interest at the actuarially assumed rate, compounded annually, to the date of transfer. The city shall not be responsible for making any additional employer contributions to the Fund to replace the amounts transferred under this Section.
(b) Municipality credits computed and credited under this Article 8 for all persons who (1) accumulated service credit in this Article 8 fund for service as a paramedic, (2) have terminated that Article 8 service credit and received a refund of contributions, and (3) are not participants in the Article 6 fund on the effective date of this amendatory Act of the 93rd General Assembly shall be used as provided in Section 8-172.
(Source: P.A. 96-727, eff. 8-25-09.)

(40 ILCS 5/8-173) (from Ch. 108 1/2, par. 8-173)
Sec. 8-173. Financing; tax levy.
(a) Except as provided in subsection (f) of this Section, the city council of the city shall levy a tax annually upon all taxable property in the city at a rate that will produce a sum which, when added to the amounts deducted from the salaries of the employees or otherwise contributed by them and the amounts deposited under subsection (f), will be sufficient for the requirements of this Article, but which when extended will produce an amount not to exceed the greater of the following: (a) the sum obtained by the levy of a tax of .1093% of the value, as equalized or assessed by the Department of Revenue, of all taxable property within such city, or (b) the sum of $12,000,000. However any city in which a Fund has been established and in operation under this Article for more than 3 years prior to 1970 shall levy for the year 1970 a tax at a rate on the dollar of assessed valuation of all taxable property that will produce, when extended, an amount not to exceed 1.2 times the total amount of contributions made by employees to the Fund for annuity purposes in the calendar year 1968, and, for the year 1971 and 1972 such levy that will produce, when extended, an amount not to exceed 1.3 times the total amount of contributions made by employees to the Fund for annuity purposes in the calendar years 1969 and 1970, respectively; and for the year 1973 an amount not to exceed 1.365 times such total amount of contributions made by employees for annuity purposes in the calendar year 1971; and for the year 1974 an amount not to exceed 1.430 times such total amount of contributions made by employees for annuity purposes in the calendar year 1972; and for the year 1975 an amount not to exceed 1.495 times such total amount of contributions made by employees for annuity purposes in the calendar year 1973; and for the year 1976 an amount not to exceed 1.560 times such total amount of contributions made by employees for annuity purposes in the calendar year 1974; and for the year 1977 an amount not to exceed 1.625 times such total amount of contributions made by employees for annuity purposes in the calendar year 1975; and for the year 1978 and each year thereafter through levy year 2016, such levy as will produce, when extended, an amount not to exceed the total amount of contributions made by or on behalf of employees to the Fund for annuity purposes in the calendar year 2 years prior to the year for which the annual applicable tax is levied, multiplied by 1.690 for the years 1978 through 1998 and by 1.250 for the year 1999 and for each year thereafter through levy year 2016. Beginning in levy year 2017, and in each year thereafter, the levy shall not exceed the amount of the city's total required contribution to the Fund for the next payment year, as determined under subsection (a-5). For the purposes of this Section, the payment year is the year immediately following the levy year.
The tax shall be levied and collected in like manner with the general taxes of the city, and shall be exclusive of and in addition to the amount of tax the city is now or may hereafter be authorized to levy for general purposes under any laws which may limit the amount of tax which the city may levy for general purposes. The county clerk of the county in which the city is located, in reducing tax levies under the provisions of any Act concerning the levy and extension of taxes, shall not consider the tax herein provided for as a part of the general tax levy for city purposes, and shall not include the same within any limitation of the percent of the assessed valuation upon which taxes are required to be extended for such city.
Revenues derived from such tax shall be paid to the city treasurer of the city as collected and held by the city treasurer for the benefit of the fund.
If the payments on account of taxes are insufficient during any year to meet the requirements of this Article, the city may issue tax anticipation warrants against the current tax levy.
The city may continue to use other lawfully available funds in lieu of all or part of the levy, as provided under subsection (f) of this Section.
(a-5) (1) Beginning in payment year 2018, the city's required annual contribution to the Fund for payment years 2018 through 2022 shall be: for 2018, $266,000,000; for 2019, $344,000,000; for 2020, $421,000,000; for 2021, $499,000,000; and for 2022, $576,000,000.
(2) For payment years 2023 through 2058, the city's required annual contribution to the Fund shall be the amount determined by the Fund to be equal to the sum of (i) the city's portion of the projected normal cost for that fiscal year, plus (ii) an amount determined on a level percentage of applicable employee payroll basis (reflecting any limits on individual participants' pay that apply for benefit and contribution purposes under this plan) that is sufficient to bring the total actuarial assets of the Fund up to 90% of the total actuarial liabilities of the Fund by the end of 2058.
(3) For payment years after 2058, the city's required annual contribution to the Fund shall be equal to the amount, if any, needed to bring the total actuarial assets of the Fund up to 90% of the total actuarial liabilities of the Fund as of the end of the year. In making the determinations under paragraphs (2) and (3) of this subsection, the actuarial calculations shall be determined under the entry age normal actuarial cost method, and any actuarial gains or losses from investment return incurred in a fiscal year shall be recognized in equal annual amounts over the 5-year period following the fiscal year.
To the extent that the city's contribution for any of the payment years referenced in this subsection is made with property taxes, those property taxes shall be levied, collected, and paid to the Fund in a like manner with the general taxes of the city.
(a-10) If the city fails to transmit to the Fund contributions required of it under this Article by December 31 of the year in which such contributions are due, the Fund may, after giving notice to the city, certify to the State Comptroller the amounts of the delinquent payments, and the Comptroller must, beginning in payment year 2018, deduct and deposit into the Fund the certified amounts or a portion of those amounts from the following proportions of grants of State funds to the city:
(1) in payment year 2018, one-third of the total

amount of any grants of State funds to the city;

(2) in payment year 2019, two-thirds of the total

amount of any grants of State funds to the city; and

(3) in payment year 2020 and each payment year

thereafter, the total amount of any grants of State funds to the city.

The State Comptroller may not deduct from any grants of State funds to the city more than the amount of delinquent payments certified to the State Comptroller by the Fund.
(b) On or before July 1, 2017, and each July 1 thereafter, the board shall certify to the city council the annual amounts required under this Article, for which the tax herein provided shall be levied for the following year. The board shall compute the amounts necessary to be credited to the reserves established and maintained as herein provided, and shall make an annual determination of the amount of the required city contributions, and certify the results thereof to the city council.
(c) In respect to employees of the city who are transferred to the employment of a park district by virtue of the "Exchange of Functions Act of 1957", the corporate authorities of the park district shall annually levy a tax upon all the taxable property in the park district at such rate per cent of the value of such property, as equalized or assessed by the Department of Revenue, as shall be sufficient, when added to the amounts deducted from their salaries and otherwise contributed by them to provide the benefits to which they and their dependents and beneficiaries are entitled under this Article. The city shall not levy a tax hereunder in respect to such employees.
The tax so levied by the park district shall be in addition to and exclusive of all other taxes authorized to be levied by the park district for corporate, annuity fund, or other purposes. The county clerk of the county in which the park district is located, in reducing any tax levied under the provisions of any act concerning the levy and extension of taxes shall not consider such tax as part of the general tax levy for park purposes, and shall not include the same in any limitation of the per cent of the assessed valuation upon which taxes are required to be extended for the park district. The proceeds of the tax levied by the park district, upon receipt by the district, shall be immediately paid over to the city treasurer of the city for the uses and purposes of the fund.
The various sums to be contributed by the city and park district and allocated for the purposes of this Article, and any interest to be contributed by the city, shall be derived from the revenue from the taxes authorized in this Section or otherwise as expressly provided in this Section.
If it is not possible or practicable for the city to make contributions for age and service annuity and widow's annuity at the same time that employee contributions are made for such purposes, such city contributions shall be construed to be due and payable as of the end of the fiscal year for which the tax is levied and shall accrue thereafter with interest at the effective rate until paid.
(d) With respect to employees whose wages are funded as participants under the Comprehensive Employment and Training Act of 1973, as amended (P.L. 93-203, 87 Stat. 839, P.L. 93-567, 88 Stat. 1845), hereinafter referred to as CETA, subsequent to October 1, 1978, and in instances where the board has elected to establish a manpower program reserve, the board shall compute the amounts necessary to be credited to the manpower program reserves established and maintained as herein provided, and shall make a periodic determination of the amount of required contributions from the City to the reserve to be reimbursed by the federal government in accordance with rules and regulations established by the Secretary of the United States Department of Labor or his designee, and certify the results thereof to the City Council. Any such amounts shall become a credit to the City and will be used to reduce the amount which the City would otherwise contribute during succeeding years for all employees.
(e) In lieu of establishing a manpower program reserve with respect to employees whose wages are funded as participants under the Comprehensive Employment and Training Act of 1973, as authorized by subsection (d), the board may elect to establish a special municipality contribution rate for all such employees. If this option is elected, the City shall contribute to the Fund from federal funds provided under the Comprehensive Employment and Training Act program at the special rate so established and such contributions shall become a credit to the City and be used to reduce the amount which the City would otherwise contribute during succeeding years for all employees.
(f) In lieu of levying all or a portion of the tax required under this Section in any year, the city may deposit with the city treasurer for the benefit of the fund, to be held in accordance with this Article, an amount that, together with the taxes levied under this Section for that year, is not less than the amount of the city contributions for that year as certified by the board to the city council. The deposit may be derived from any source legally available for that purpose, including, but not limited to, the proceeds of city borrowings. The making of a deposit shall satisfy fully the requirements of this Section for that year to the extent of the amounts so deposited. Amounts deposited under this subsection may be used by the fund for any of the purposes for which the proceeds of the tax levied by the city under this Section may be used, including the payment of any amount that is otherwise required by this Article to be paid from the proceeds of that tax.
(Source: P.A. 100-23, eff. 7-6-17.)

(40 ILCS 5/8-173.1)
Sec. 8-173.1. (Repealed).
(Source: P.A. 98-641, eff. 6-9-14. Repealed by P.A. 100-23, eff. 7-6-17.)

(40 ILCS 5/8-174) (from Ch. 108 1/2, par. 8-174)
Sec. 8-174. Contributions for age and service annuities for present employees and future entrants.
(a) Beginning on the effective date and prior to July 1, 1947, 3 1/4%; and beginning on July 1, 1947 and prior to July 1, 1953, 5%; and beginning July 1, 1953, and prior to January 1, 1972, 6%; and beginning January 1, 1972, 6-1/2% of each payment of the salary of each present employee and future entrant, except as provided in subsection (a-5) and (a-10), shall be contributed to the fund as a deduction from salary for age and service annuity.
(a-5) Except as provided in subsection (a-10), for an employee who on or after January 1, 2011 and prior to the effective date of this amendatory Act of the 100th General Assembly first became a member or participant under this Article and made the election under item (i) of subsection (d-10) of Section 1-160: prior to the effective date of this amendatory Act of the 100th General Assembly, 6.5%; and beginning on the effective date of this amendatory Act of the 100th General Assembly and prior to January 1, 2018, 7.5%; and beginning January 1, 2018 and prior to January 1, 2019, 8.5%; and beginning January 1, 2019 and thereafter, employee contributions for those employees who made the election under item (i) of subsection (d-10) of Section 1-160 shall be the lesser of: (i) the total normal cost, calculated using the entry age normal actuarial method, projected for that fiscal year for the benefits and expenses of the plan of benefits applicable to those members and participants who first became members or participants on or after the effective date of this amendatory Act of the 100th General Assembly and to those employees who made the election under item (i) of subsection (d-10) of Section 1-160, but not less than 6.5% of each payment of salary combined with the employee contributions provided for in subsection (b) of Section 8-137 and Section 8-182 of this Article; or (ii) the aggregate employee contribution consisting of 9.5% of each payment of salary combined with the employee contributions provided for in subsection (b) of Section 8-137 and 8-182 of this Article.
Beginning with the first pay period on or after the date when the funded ratio of the fund is first determined to have reached the 90% funding goal, and each pay period thereafter for as long as the fund maintains a funding ratio of 75% or more, employee contributions for age and service annuity for those employees who made the election under item (i) of subsection (d-10) of Section 1-160 shall be 5.5% of each payment of salary. If the funding ratio falls below 75%, then employee contributions for age and service annuity for those employees who made the election under item (i) of subsection (d-10) shall revert to the lesser of: (A) the total normal cost, calculated using the entry age normal actuarial method, projected for that fiscal year for the benefits and expenses of the plan of benefits applicable to those members and participants who first became members or participants on or after the effective date of this amendatory Act of the 100th General Assembly and to those employees who made the election under item (i) of subsection (d-10) of Section 1-160, but not less than 6.5% of each payment of salary combined with the employee contributions provided for in subsection (b) of Section 8-137 and Section 8-182 of this Article; or (B) the aggregate employee contribution consisting of 9.5% of each payment of salary combined with the employee contributions provided for in subsection (b) of Section 8-137 and 8-182 of this Article. If the fund once again is determined to have reached a funding ratio of 75%, the 5.5% of salary contribution for age and service annuity shall resume. An employee who made the election under item (ii) of subsection (d-10) of Section 1-160 shall continue to have the contributions for age and service annuity determined under subsection (a) of this Section.
If contributions are reduced to less than the aggregate employee contribution described in item (ii) or item (B) of this subsection due to application of the normal cost criterion, the employee contribution amount shall be consistent from July 1 of the fiscal year through June 30 of that fiscal year.
The normal cost, for the purposes of this subsection (a-5) and subsection (a-10), shall be calculated by an independent enrolled actuary mutually agreed upon by the fund and the City. The fees and expenses of the independent actuary shall be the responsibility of the City. For purposes of this subsection (a-5), the fund and the City shall both be considered to be the clients of the actuary, and the actuary shall utilize participant data and actuarial standards to calculate the normal cost. The fund shall provide information that the actuary requests in order to calculate the applicable normal cost.
(a-10) For each employee who on or after the effective date of this amendatory Act of the 100th General Assembly first becomes a member or participant under this Article, 9.5% of each payment of salary shall be contributed to the fund as a deduction from salary for age and service annuity. Beginning January 1, 2018 and each year thereafter, employee contributions for each employee subject to this subsection (a-10) shall be the lesser of: (i) the total normal cost, calculated using the entry age normal actuarial method, projected for that fiscal year for the benefits and expenses of the plan of benefits applicable to those members and participants who first become members or participants on or after the effective date of this amendatory Act of the 100th General Assembly and to those employees who made the election under item (i) of subsection (d-10) of Section 1-160, but not less than 6.5% of each payment of salary combined with the employee contributions provided for in subsection (b) of Section 8-137 and Section 8-182 of this Article; or (ii) the aggregate employee contribution consisting of 9.5% of each payment of salary combined with the employee contributions provided for in subsection (b) of Section 8-137 and Section 8-182 of this Article.
Beginning with the first pay period on or after the date when the funded ratio of the fund is first determined to have reached the 90% funding goal, and each pay period thereafter for as long as the fund maintains a funding ratio of 75% or more, employee contributions for age and service annuity for each employee subject to this subsection (a-10) shall be 5.5% of each payment of salary. If the funding ratio falls below 75%, then employee contributions for age and service annuity for each employee subject to this subsection (a-10) shall revert to the lesser of: (A) the total normal cost, calculated using the entry age normal actuarial method, projected for that fiscal year for the benefits and expenses of the plan of benefits applicable to those members and participants who first become members or participants on or after the effective date of this amendatory Act of the 100th General Assembly and to those employees who made the election under item (i) of subsection (d-10) of Section 1-160, but not less than 6.5% of each payment of salary combined with the employee contributions provided for in subsection (b) of Section 8-137 and Section 8-182 of this Article; or (B) the aggregate employee contribution consisting of 9.5% of each payment of salary combined with the employee contributions provided for in subsection (b) of Section 8-137 and Section 8-182 of this Article. If the fund once again is determined to have reached a funding ratio of 75%, the 5.5% of salary contribution for age and service annuity shall resume.
If contributions are reduced to less than the aggregate employee contribution described in item (ii) or item (B) of this subsection (a-10) due to application of the normal cost criterion, the employee contribution amount shall be consistent from July 1 of the fiscal year through June 30 of that fiscal year.
Such deductions beginning on the effective date and prior to July 1, 1947 shall be made for a future entrant while he is in the service until he attains age 65 and for a present employee while he is in the service until the amount so deducted from his salary with the amount deducted from his salary or paid by him according to law to any municipal pension fund in force on the effective date with interest on both such amounts at 4% per annum equals the sum that would have been to his credit from sums deducted from his salary if deductions at the rate herein stated had been made during his entire service until he attained age 65 with interest at 4% per annum for the period subsequent to his attainment of age 65. Such deductions beginning July 1, 1947 shall be made and continued for employees while in the service.
(b) (Blank).
(c) Each employee contribution made prior to the date the age and service annuity for an employee is fixed and each corresponding city contribution shall be credited to the employee and allocated to the account of the employee for whose benefit it is made.
(d) Notwithstanding Section 1-103.1, the changes to this Section made by this amendatory Act of the 100th General Assembly apply regardless of whether the employee was in active service on or after the effective date of this amendatory Act of the 100th General Assembly.
(Source: P.A. 100-23, eff. 7-6-17.)

(40 ILCS 5/8-174.1) (from Ch. 108 1/2, par. 8-174.1)
Sec. 8-174.1. Employer contributions on behalf of employees.
(a) The employer may make and may incur an obligation to make contributions on behalf of its employees in an amount not to exceed the employee contributions required by Sections 8-137, 8-161, 8-174, 8-182 and 8-182.1 for all salary earned after December 31, 1981. If such employee contributions are not made or an obligation to make such contributions is not incurred by the employer on behalf of its employees, the amount that could have been contributed shall continue to be deducted from salary. If employee contributions are made by the employer on behalf of its employees, they shall be treated as employer contributions in determining tax treatment under the United States Internal Revenue Code; however, each city shall continue to withhold Federal and State income taxes based upon these contributions until the Internal Revenue Service or the Federal courts rule that pursuant to Section 414(h) of the United States Internal Revenue Code, these contributions shall not be included as gross income of the employee until such time as they are distributed or made available. The employer may make these contributions on behalf of its employees by a reduction in the cash salary of the employee or by an offset against a future salary increase or by a combination of a reduction in salary and offset against a future salary increase. The employer shall pay these employee contributions from the same source of funds used in paying salary to the employee or, if the employer is a Board of Education, it may also or alternatively pay such contributions in whole or in part from the proceeds of the pension contribution liability tax authorized by Section 34-60.1 of the School Code, as amended. If such a tax is levied with respect to any fiscal year of a Board of Education, that portion of the contributions to be paid by the Board of Education on behalf of its employees for that fiscal year from the proceeds of such a tax shall not be due and payable into the Fund until the collection, in the calendar year following the calendar year in which such levy was made, of the actual tax bills extending the second installment of real estate taxes for the Board of Education for that calendar year, pursuant to Section 21-30 of the Property Tax Code, and such Board of Education shall not be required to pay those contributions to be paid from the proceeds of such a tax into the Fund except as collected from the extension of the actual tax bills. If employee contributions are made by the employer on behalf of its employees, they shall be treated for all purposes of this Article 8, including Section 8-173, in the same manner and to the same extent as employee contributions made by employees and deducted from salary; provided, however, that contributions which are made by a Board of Education on behalf of its employees shall not be treated as a pension or retirement obligation of the Board of Education for purposes of Section 12 of "An Act in relation to State revenue sharing with local governmental entities", approved July 31, 1969, as amended. For purposes of Section 8-173, contributions made by a Board of Education on behalf of its employees shall be treated as contributions made by or on behalf of employees to the Fund for the fiscal year for which the Board of Education incurred the obligation to make such contributions.
(b) Subject to the requirements of federal law and the rules of the Board, the Fund may allow the employee to elect to have the employer make on behalf of the employee the optional contributions that the employee has elected to pay to the Fund, and the contributions so made on the employee's behalf shall be treated as employer contributions for the purpose of determining federal tax treatment. The employer shall make contributions on behalf of an employee by a reduction in the cash salary of the employee and shall pay contributions from the same source of funds that is used to pay earnings of the employee. The election to have the contributions made on the employee's behalf is irrevocable, and the optional contributions may not thereafter be prepaid, by direct payment or otherwise.
If the provision authorizing the optional contribution requires payment by a stated date (rather than the date of withdrawal or retirement), the requirement will be deemed to have been satisfied if (i) on or before the stated date the employee executes a valid irrevocable election to have the contributions made on his or her behalf under this subsection, and (ii) the contributions made on his or her behalf are in fact paid to the Fund as provided in the election.
If employee contributions are made by the employer on the employee's behalf under this subsection, they shall be treated for all purposes of this Article 8, including Section 8-173, in the same manner and to the same extent as optional employee contributions made prior to the date made on the employee's behalf.
(Source: P.A. 93-654, eff. 1-16-04.)

(40 ILCS 5/8-174.2)
(This Section was added by P.A. 98-641, which has been held unconstitutional)
Sec. 8-174.2. Use of contributions for health care subsidies. Except as may be required pursuant to Sections 8-164.1 and 8-164.2 of this Code, the Fund shall not use any contribution received by the Fund under this Article to provide a subsidy for the cost of participation in a retiree health care program.
(Source: P.A. 98-641, eff. 6-9-14.)

(40 ILCS 5/8-175) (from Ch. 108 1/2, par. 8-175)
Sec. 8-175. Additional credits-Public school employees.
The board shall ascertain the contributions of each employee who on June 30, 1923, was a contributor to any municipal pension fund then in operation in the city under the Public School Employee's Pension Act of 1903, and which were applied to such fund between the day before the effective date and July 1, 1923. Each such employee shall be credited with the total employee contributions with interest thereon at the effective rate from the last day of each month in which any such amount has been contributed to July 1, 1923.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/8-176) (from Ch. 108 1/2, par. 8-176)
Sec. 8-176. Additional credits-To July 1, 1923.
The board shall also ascertain the service rendered by each present employee who did not attain age 65 prior to July 1, 1923, and the service rendered by each future entrant between the day before the effective date and July 1, 1923. Each such employee shall be credited with 5 3/4% of his annual salary during such service, with interest thereon at the effective rate to July 1, 1923, upon the assumption that 1/12 of such 5 3/4% of such annual salary was due at the end of each month of such service.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/8-177) (from Ch. 108 1/2, par. 8-177)
Sec. 8-177. Additional credits-To July 1, 1935.
The board shall also ascertain the service rendered by each employee who was employed by the board on June 30, 1935, between the day before the effective date and July 1, 1935, or the date he attained age 65, prior to July 1, 1935, and shall credit him with 5 3/4% of his annual salary during such service with interest thereon at the effective rate to July 1, 1935, or the date he attained age 65, upon the assumption that 1/12 of such 5 3/4% of such annual salary was due at the end of each month of such service.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/8-178) (from Ch. 108 1/2, par. 8-178)
Sec. 8-178. Credit-Employees in certain other superseded funds.
Every employee who, on December 31, 1959, was a contributor to an annuity and benefit fund in the city under the Court and Law Department Employee's Annuity Act, or under the Board of Election Commissioner's Employees' Annuity Act shall receive credits in this fund as follows:
For service prior to January 1, 1960, as of January 1, 1960, for the accumulated employee contributions and city contributions respectively standing to his credit for age and service and prior service annuity on December 31, 1959 in such other fund.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/8-178.1) (from Ch. 108 1/2, par. 8-178.1)
Sec. 8-178.1. Credit - Employees in superseded Public Library Employes' Pension Fund. Every employee who, on December 31, 1965, was a contributor and participant in the fund in operation in the city on such date created under and by virtue of the Public Library Employes' Pension Act shall receive credit as follows:
For service prior to January 1, 1966, a city contribution for age and service annuity purposes, of an amount equal to the amount which would have accumulated to his credit from city contributions for age and service annuity to such date, including interest at the effective rate, had he been a participant and contributor during all of his service prior to such date; and, if a present employee in service on the effective date, a city contribution for prior service annuity equal to the amount otherwise provided for present employees as a city contribution for prior service.
Each such employee shall also be credited on such date with the then accumulated amounts, including any interest credited thereon, resulting from contributions made by him and applied to such Public Library Employes' Pension Fund, and such amounts shall be treated as salary deductions.
(Source: Laws 1965, p. 2300.)

(40 ILCS 5/8-178.2) (from Ch. 108 1/2, par. 8-178.2)
Sec. 8-178.2. Credit-Employees in superseded House of Correction Employees' Pension Fund.
Every employee who, on December 31, 1968, was a contributor and participant in the fund in operation in the city on such date created under and by virtue of the House of Correction Employees' Pension Act shall receive credit as follows:
For service prior to January 1, 1969, a city contribution for age and service annuity purposes, of an amount equal to the amount which would have accumulated to his credit from city contributions for age and service annuity to such date, including interest at the effective rate, had he been a participant and contributor during all of his service credited as service in such House of Correction Employees' Pension Fund prior to such date. The maximum salary to be considered for the purpose of computing the amount of the aforesaid city contributions shall not exceed the highest amount of salary considered for salary deduction purposes under the law governing such House of Correction Employees' Pension Fund at the date such salary deductions were made, and the actual rate of salary--not to exceed such highest amount--shall also be applicable in determining salary for all annuity purposes covering, involving, or requiring salary determination for any particular year prior to the year 1968.
Each such employee shall also be credited on such date with the then accumulated amounts, resulting from contributions made by him and applied to such House of Correction Employees' Pension Fund (not including the additional 2% contributions made from salaries of male employees since July 1, 1965 which are to be credited as salary deductions for Widows' Annuity purposes) and such amounts shall be treated as salary deductions.
(Source: Laws 1968, p. 181.)

(40 ILCS 5/8-179) (from Ch. 108 1/2, par. 8-179)
Sec. 8-179. Additional credit-Present employees.
The board shall also ascertain the service rendered by each present employee who attained age 65 subsequent to the day before the effective date and prior to July 1, 1923, between the said first named date and the date he attained age 65. Each such employee shall be credited with 5 3/4% of his annual salary during such service, with interest thereon at the effective rate to the date he attained age 65, upon the assumption that 1/12 of such 5 3/4% of such annual salary was due at the end of each month of such service.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/8-180) (from Ch. 108 1/2, par. 8-180)
Sec. 8-180. Additional contributions and credits-All employees.
Any employee in service on July 1, 1947 may elect to make additional contributions while in service which shall not exceed 7/13 of the sum accumulated on July 1, 1947, or at age 65 if he attained such age prior thereto, for age and service annuity resulting from his contributions plus interest credited subsequent to January 1, 1922. The time and manner of making such additional contributions shall be prescribed by the board. Concurrently with each such additional contribution, the city shall contribute 1 and 4/10 times the additional contributions.
These contributions shall be improved at interest at the rate and in like manner as other employee and city contributions; provided, that the employee while in service may request a refund of all or any part of his contributions, without interest, or shall have them refunded to him, without interest, when he retires on annuity or to his widow, if and to the extent they do not serve to increase the annuity otherwise payable to him or his widow.
By such refund the employee or his widow surrenders and forfeits all rights which might otherwise have accrued by virtue of any amount so refunded, including related city contributions.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/8-180.1) (from Ch. 108 1/2, par. 8-180.1)
Sec. 8-180.1. Credit for service as counsel of the Chicago Welfare Administration. Any person who shall have rendered service before 1941 as special corporation counsel of the Chicago Welfare Administration, for which service no credit has been granted in this fund or in any other public pension fund or retirement system in this State by whatever name called, may establish credit in this fund for all or as much as that person may desire of such service for a period not to exceed 50% of all of the service rendered by paying into the fund an employee contribution plus the employer contribution equal to the payments which would have been required if such service has been rendered as a participant in the fund, based on the rates of compensation in effect at the time the service was rendered, and rates of contributions that are in effect today with interest thereon at 4% per annum, compounded annually, from the date such service was rendered to the date of payment.
(Source: P.A. 80-1419.)

(40 ILCS 5/8-180.2) (from Ch. 108 1/2, par. 8-180.2)
Sec. 8-180.2. Any person who has at least 8 years of service credit in the Fund may establish service credit in the Fund for any period during which he served as Executive Director of the Chicago Land Clearance Commission, Executive Director of the Chicago Dwellings Association, or Administrator of the Illinois-Indiana Bi-State Commission, and was otherwise ineligible to participate in the Fund, by paying to the Fund before April 1, 1984 an amount equal to (1) employee contributions based on the actual compensation received and the rate of contribution in effect on the date of payment; plus (2) an amount representing employer contributions, equal to the amount specified in subdivision (1); plus (3) interest thereon at the rate of 6% per annum, compounded annually, from the date of service to the date of payment.
(Source: P.A. 83-802.)

(40 ILCS 5/8-181) (from Ch. 108 1/2, par. 8-181)
Sec. 8-181. Interest credits-All employees.
Amounts credited for age and service and prior service annuity shall be improved by interest at the effective rate during the time thereafter an employee is in service until his annuity is fixed if a present employee or until attainment of age 65 if a future entrant.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/8-182) (from Ch. 108 1/2, par. 8-182)
Sec. 8-182. Contributions for widow's annuity for widows of present employees and future entrants.
(a) Beginning on the effective date, 1%, and from and after January 1, 1966, 1 1/2% of each payment of salary shall be contributed by each male employee for widow's annuity as a deduction from salary. Deductions shall be continued during service until the employee attains age 65.
(b) Concurrently with each employee contribution, the city beginning on the effective date and prior to July 1, 1947 shall contribute 1 3/4% of salary; and beginning on July 1, 1947 2% of salary.
(c) Each employee contribution made prior to the date when the amount of widow's annuity for the employee is fixed, and each concurrent city contribution shall be allocated to the account of and credited to the employee for whose benefit it is made.
(Source: Laws 1965, p. 2795.)

(40 ILCS 5/8-182.1) (from Ch. 108 1/2, par. 8-182.1)
Sec. 8-182.1. Contributions by female employees. (a) Effective as of October 1, 1974, each female employee shall contribute at the same rates as a male employee for widow's annuity or other benefits, to the end that like credits may be established and maintained for both male and female employees for all purposes of this Article with respect to annuities, benefits, contribution rates, refunds and other provisions of this Article.
(b) Any female employee shall have the option of making contributions for the aforesaid purposes covering the period prior to October 1, 1974, and receiving pension credits therefor, including the concurrent credits from city contributions. Such contributions shall include interest at 4% per annum from the dates such contributions should have been made from the beginning of their service to the dates of payments to the end that equal credits may be provided for all employees under this Article.
(Source: P.A. 81-1536.)

(40 ILCS 5/8-183) (from Ch. 108 1/2, par. 8-183)
Sec. 8-183. Additional credits - widow's annuities - public school employees.
(a) Each married male present employee who on June 30, 1923, was a contributor to a municipal pension fund in the city under the Public School Employees' Pension Act of 1903, and who attained age 65 subsequent to the day before the effective date and prior to July 1, 1923, shall be credited for widow's annuity as follows:
1 3/4% of his annual salary during the time between the day before the effective date and the date he attained age 65, for such service, with interest thereon at the effective rate to age 65, upon the assumption that 1/12 of such 1 3/4% of such annual salary was due on the last day of each month of such service.
(b) Each male present employee, who on June 30, 1923, was a contributor to a municipal pension fund in the city under the Public School Employees' Pension Act of 1903, and who did not attain age 65 before July 1, 1923, shall be credited for widow's annuity as follows:
1 3/4% of annual salary during his service between the day before the effective date, and July 1, 1923, for such service, with interest thereon at the effective rate to July 1, 1923, upon the assumption that 1/12 of such 1 3/4% of such annual salary was due on the last day of each month of such service.
(c) Each male future entrant who on June 30, 1923, was a contributor to a municipal pension fund in the city under the Public School Employees' Pension Act of 1903 shall be credited for widow's annuity with 1 3/4% of his annual salary during his service between the day before the effective date and July 1, 1923, for the term of his service, with interest thereon at the effective rate to July 1, 1923, upon the assumption that 1/12 of such 1 3/4% of such annual salary was due on the last day of each month of such service.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/8-184) (from Ch. 108 1/2, par. 8-184)
Sec. 8-184. Additional credit-Widow's annuity-Retirement board employees.
Each male employee who on June 30, 1935 was an employee of the board, shall be credited with 1 3/4% of his annual salary during his service between the day before the effective date and July 1, 1935, or the date he attained age 65 prior to July 1, 1935, for the term of service, with interest thereon at the effective rate to July 1, 1935, or the date he attained age 65, upon the assumption that 1/12 of such 1 3/4% of such annual salary was due on the last day of each month of service.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/8-185) (from Ch. 108 1/2, par. 8-185)
Sec. 8-185. Widow's annuity credit-All employees in certain other superseded funds.
A male employee who, on December 31, 1959, was a contributor to an annuity and benefit fund in the city under the Court and Law Department Employees' Annuity Act, or under the Board of Election Commissioners Employees' Annuity Act shall receive a credit in this fund as follows:
In lieu of other amounts provided herein for service prior to January 1, 1960, he shall be credited in his like account in this fund, as of January 1, 1960, with the accumulated employee contributions and city contributions respectively standing to his credit in such other fund or funds for widow's annuity and widow's prior service annuity on December 31, 1959.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/8-185.1) (from Ch. 108 1/2, par. 8-185.1)
Sec. 8-185.1. Widow's annuity credit - Employees in superseded Public Library Employes' Fund. A male employee who, on December 31, 1965 was a contributor and participant in the fund in operation in the city on such date created under and by virtue of the Public Library Employes' Pension Act shall receive credit as follows:
For service prior to January 1, 1966, a city contribution for widow's annuity purposes of an amount equal to the amount which would have accumulated to his credit from city contributions for widow's annuity to such date, including interest at the effective rate, had he been a participant and contributor during all of his service prior to such date; and if a present employee in service on the effective date, a city contribution for widow's prior service annuity equal to the amount otherwise provided for present employees as city contributions for widow's annuity purposes.
(Source: Laws 1965, p. 2300.)

(40 ILCS 5/8-185.2) (from Ch. 108 1/2, par. 8-185.2)
Sec. 8-185.2. Widow's annuity credit-Employees in superseded House of Correction Employee's Pension Fund.
A male employee who, on December 31, 1968 was a contributor and participant in the fund in operation in the city on such date created under and by virtue of the House of Correction Employees' Pension Act shall receive credit as follows:
For service prior to January 1, 1969, a city contribution for widow's annuity purposes of an amount equal to the amount which would have accumulated to his credit from city contributions for widow's annuity to such date, including interest at the effective rate, had he been a participant and contributor during all of his service credited as service in such House of Correction Employees' Pension Fund prior to such date. The maximum salary to be considered for the purpose of computing the amount of the aforesaid city contributions shall not exceed the highest amount of salary considered for salary deduction purposes under the law governing such House of Correction Employees' Pension Fund at the date such salary deductions were made, and the actual rate of salary--not to exceed such highest amount--shall also be applicable in determining salary for all annuity purposes covering, involving, or requiring salary determination for any particular year prior to the year 1968.
Each such employee shall also be credited on such date with the then accumulated amounts, resulting from the additional 2% contributions made from his salary since July 1, 1965 and applied to such House of Correction Employees' Pension Fund, and such amounts shall be treated as salary deductions made for widow's annuity.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/8-186) (from Ch. 108 1/2, par. 8-186)
Sec. 8-186. Widow's annuity-Interest credits-All employees.
Amounts credited for widow's annuity and for widow's prior service annuity shall be improved by interest at the effective rate during the time thereafter an employee is in service until he attains age 65.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/8-187) (from Ch. 108 1/2, par. 8-187)
Sec. 8-187. Contributions by city for duty disability benefit. In lieu of all amounts ordinarily contributed by an employee and the city for age and service annuity, and widows' annuity, the city shall contribute sums equal to such amounts for any period during which the employee receives duty disability benefit under this Article, or a temporary total disability benefit under the Workers' Compensation Act if the disability results from a condition commonly termed heart attack or stroke or any other condition falling within the broad field of coronary involvement or heart disease, to be credited to the disabled employee for annuity purposes.
(Source: P.A. 86-1488.)

(40 ILCS 5/8-188) (from Ch. 108 1/2, par. 8-188)
Sec. 8-188. Contributions by city for ordinary disability benefit.
The city shall contribute all amounts ordinarily contributed by it for annuity purposes for any employee receiving ordinary disability benefit as though he were in active discharge of his duties during such period of disability.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/8-189) (from Ch. 108 1/2, par. 8-189)
Sec. 8-189. Contributions by city for prior service annuities and pensions under former acts, and for other purposes.
The city shall contribute annually, from the sum produced by the tax levy herein authorized, all sums required for the purposes of this Article other than those stated in this Section.
The balance of the sum produced by the tax levy shall be applied for the following purposes:
(a) The city shall make contributions to provide prior service and widow's prior service annuities, and other annuities, pensions and benefits which have been or shall be allowed or granted under any of the following Acts or in accord with the following described provisions:
1. The Municipal pension fund Act as defined in Section 8-123 of this Article with further reference to Section 8-238; Public School Employees' Pension Act of 1903, Sections 8-107 and 8-239; Court and Law Department Employees' Annuity Act, Sections 8-105 and 8-240; Board of Election Commissioners Employees' Annuity Act, Sections 8-106 and 8-240; Public Library Employees' Pension Act, Sections 8-107.1 and 8-240.1; House of Correction Employees' Pension Act, Sections 8-107.2 and 8-240.2.
2. To meet such part of any minimum annuity as shall be in excess of the age and service annuity and prior service annuity; and such part of any minimum annuity for widows as shall be in excess of the widow's annuities and widow's prior service annuity; also for the purpose of providing the city cost of automatic increases in annuity after retirement in accord with Section 8-137, and for any other purpose for which moneys are not otherwise provided in this Article.
3. To provide a sufficient balance in the investment and interest reserve to permit a transfer from that reserve to other reserves of the fund;
4. To credit to the city contribution reserve such amounts required from the city but not contributed by it for age and service and prior service annuities, and widows' annuities and widows' prior service annuities.
(b) All such contributions shall be credited to the prior service annuity reserve. When the balance of this reserve equals its liabilities (including in addition to all other liabilities, the present values of all annuities, present or prospective, according to the applicable mortality tables and rates of interest), the city shall cease to contribute the sum stated in this section.
Whenever the balance of the investment and interest reserve is not sufficient to permit a transfer from that reserve to any other reserve, the city shall contribute sums sufficient to make possible such transfer; provided, that if annexation of territory and the employment by the city of any employee of any such territory at the time of annexation, after the city has ceased to contribute as herein provided, results in additional liabilities for prior service annuity and widow's prior service annuity for any such employee, contributions by the city for such purposes shall be resumed.
(Source: P.A. 76-1301.)

(40 ILCS 5/8-190) (from Ch. 108 1/2, par. 8-190)
Sec. 8-190. Contribution by city for administration costs. The city shall contribute from revenue derived from taxes herein authorized, the amount necessary to defray costs of administration of the fund. Beginning July 1, 1987, the board shall estimate and approve a budget for the entire cost of administration of the fund required each year to be contributed by the city by its regular January meeting for the current fiscal year.
(Source: P.A. 85-964.)

(40 ILCS 5/8-191) (from Ch. 108 1/2, par. 8-191)
Sec. 8-191. Estimates of sums required for certain annuities and benefits.
The board shall estimate the amounts required each year to pay for all annuities and benefits and administrative expenses. The amounts shall be paid into the fund annually by the city from the prescribed tax levy.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/8-192) (from Ch. 108 1/2, par. 8-192)
Sec. 8-192. Board created. A board of 5 members shall constitute a Board of Trustees authorized to carry out the provisions of this Article. The board shall be known as the Retirement Board of the Municipal Employees', Officers', and Officials' Annuity and Benefit Fund of the city, or for the sake of brevity may also be known and referred to as the Retirement Board of the Municipal Employees' Annuity and Benefit Fund of such city. The board shall consist of the city comptroller, the city treasurer, and 3 members who shall be employees, to be elected as follows:
Within 30 days after the effective date, the mayor of the city shall arrange for and hold an election.
One employee shall be elected for a term ending on the first day in the month of December of the first year next following the effective date; one for a term ending December 1st of the following year; and one for a term ending on December 1st of the second following year.
The city comptroller, with the approval of the board, may appoint a designee from among employees of the city who are versed in the affairs of the comptroller's office to act in the absence of the comptroller on all matters pertaining to administering the provisions of this Article.
The city treasurer, with the approval of the board, may appoint a designee from among employees of the city who are versed in the affairs of the treasurer's office to act in the absence of the treasurer on all matters pertaining to administering the provisions of this Article.
The members of a Retirement Board of a municipal employees', officers', and officials' annuity and benefit fund holding office in a city at the time this Article becomes effective, including elective and ex-officio members, shall continue in office until the expiration of their terms and until their respective successors are elected or appointed and have qualified.
An employee member who takes advantage of the early retirement incentives provided under this amendatory Act of the 93rd General Assembly may continue as a member until the end of his or her term.
(Source: P.A. 96-1427, eff. 1-1-11.)

(40 ILCS 5/8-193) (from Ch. 108 1/2, par. 8-193)
Sec. 8-193. Board elections. In each year, the board shall conduct a regular election, under rules adopted by it, at least 30 days prior to the expiration of the term of the employee member whose term next expires, for the election of a successor for a term of 3 years. Each employee member and his successor shall be an employee who holds a position by certification and appointment as a result of a competitive civil service examination as distinguished from temporary appointment for a period of not less than 5 years prior to the date of election or so holds a position which is not exempt from the classified or the personnel ordinance by a city that adopted a career service ordinance. At any such election including the initial election and special elections to fill vacancies in such office, all persons who are employee participants at the time such election is held, shall have a right to vote. The ballot shall be of secret character.
Any elective member of the board shall hold office until his successor is elected and qualified.
Any person elected or appointed as a member of the board shall qualify by taking an oath of office to be administered by the city clerk. A copy thereof shall be kept in the office of the city clerk.
(Source: P.A. 81-782.)

(40 ILCS 5/8-194) (from Ch. 108 1/2, par. 8-194)
Sec. 8-194. Board vacancy.
A vacancy in the membership of the board shall be filled as follows:
If the vacancy is that of an ex-officio member, the mayor of the city shall appoint a person to serve until a person qualified as hereinbefore described shall assume the duties of member. If the vacancy is that of an elective office the remaining elective members of the board shall appoint a successor from among the employees who shall serve until an employee is elected and qualified for the remainder of the unexpired term. The employee shall be elected at a special election to be held concurrently with and in the same manner as the next regular election for an employee member.
Any elective member who leaves the service of the employer or becomes a member of any other annuity and benefit fund, or any pension fund, shall automatically cease to be a member of the board.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/8-195) (from Ch. 108 1/2, par. 8-195)
Sec. 8-195. Board officers.
The board shall elect annually at its regular December meeting from among its members, by a majority vote of the members voting upon the question, a president and a recording secretary who shall serve, respectively, until a successor is elected. The secretary shall keep a complete record of the proceedings of all board meetings and perform such other duties as the board directs.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/8-196) (from Ch. 108 1/2, par. 8-196)
Sec. 8-196. Board meetings.
The board shall hold regular meetings in the months of March, June, September and December annually and special meetings as it deems necessary. A majority of the members shall constitute a quorum for the transaction of business at any meeting, but no annuity or benefit shall be granted or payments made by the fund unless ordered by a vote of a majority of the board members.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/8-197) (from Ch. 108 1/2, par. 8-197)
Sec. 8-197. Board powers and duties. The board shall have the powers and duties stated in Sections 8-198 to 8-209, inclusive, in addition to such other powers and duties provided in this Article.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/8-198) (from Ch. 108 1/2, par. 8-198)
Sec. 8-198. To supervise collections.
To see that all amounts specified in this Article to be applied to the fund, from any source, are collected and applied.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/8-199) (from Ch. 108 1/2, par. 8-199)
Sec. 8-199. To notify of deductions. To notify the city comptroller and the Board of Education of the city and the chief clerk of the board of the deductions to be made from the salaries of employees.
(Source: P.A. 81-1536.)

(40 ILCS 5/8-200) (from Ch. 108 1/2, par. 8-200)
Sec. 8-200. To accept gifts.
To accept by gift, grant, bequest or otherwise any money or property of any kind and use the same for the purposes of the fund.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/8-201) (from Ch. 108 1/2, par. 8-201)
Sec. 8-201. To invest the reserves. To invest the reserves of the fund in accordance with Sections 1-109, 1-109.1, 1-109.2, 1-110, 1-111, 1-114, and 1-115 of this Act. Investments made in accordance with Section 1-113 shall be deemed to be prudent.
The retirement board may sell any security held by it at any time it deems it desirable.
The board may enter into agreements and execute documents that it determines to be necessary to complete any investment transaction.
All investments shall be clearly held and accounted for to indicate ownership by the board. The board may direct the registration of securities in its own name or in the name of a nominee created for the express purpose of registration of securities by a savings and loan association or national or State bank or trust company authorized to conduct a trust business in the State of Illinois.
Investments shall be carried at cost or at book value in accordance with accounting procedures approved by the board. No adjustments shall be made in investments carrying values for ordinary current market price fluctuations, but reserves may be provided to account for possible losses or unrealized gains, as determined by the board.
The book value of investments held by the fund in commingled investment accounts shall be the cost of its units of participation in those commingled accounts as recorded on the books of the board.
The board of trustees of any fund established under this Article may not transfer its investment authority, nor transfer the assets of the fund, to any other person or entity for the purpose of consolidating or merging its assets and management with any other pension fund or public investment authority, unless the board resolution authorizing that transfer is submitted for approval to the contributors and retirees of the fund at elections held not less than 30 days after the adoption of the resolution by the board and the resolution is approved by a majority of the votes cast on the question in both the contributors election and the retirees election. The election procedures and qualifications governing the election of trustees shall govern the submission of resolutions for approval under this paragraph, insofar as they may be made applicable.
(Source: P.A. 90-31, eff. 6-27-97.)

(40 ILCS 5/8-201.1) (from Ch. 108 1/2, par. 8-201.1)
Sec. 8-201.1. The Board may lend securities owned by the Fund to a borrower upon such terms and conditions as may be mutually agreed in writing. Such agreement shall provide that during the period of such loan the Fund shall retain the right to receive, or collect from the borrower, all dividends, interest rights, or any distributions to which the Fund would have otherwise been entitled. The borrower shall deposit with the Fund as collateral for such loan cash, U.S. Government securities, or letters of credit equal to the market value of the securities at the time the loan is made and shall increase the amount of collateral if and when the Fund shall request an additional amount because of subsequent increased market value of the securities.
The period for which the securities may be loaned shall not exceed one year, and the loan agreement may specify earlier termination by either party upon mutually agreed conditions.
(Source: P.A. 86-1488.)

(40 ILCS 5/8-202) (from Ch. 108 1/2, par. 8-202)
Sec. 8-202. To have an audit.
To have an audit of the accounts of the fund made at least once each year by certified public accountants.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/8-203) (from Ch. 108 1/2, par. 8-203)
Sec. 8-203. To authorize payments.
To authorize or suspend the payment of any annuity or benefit in accordance with this Article. The board shall have exclusive original jurisdiction in all matters relating to the fund, including, in addition to all other matters, all claims for annuities, pensions, benefits or refunds.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/8-204) (from Ch. 108 1/2, par. 8-204)
Sec. 8-204. To determine service credits.
To require each employee to file a statement concerning service rendered the employer, the Retirement Board, and the Board of Trustees of any municipal pension fund as defined in this Article, prior to the effective date. The board shall make a determination of the length of such service and establish from any available information, the period of service rendered prior to the effective date.
Such determination shall be conclusive unless the board reconsiders and changes its determination.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/8-205) (from Ch. 108 1/2, par. 8-205)
Sec. 8-205. To issue certificate of prior service.
To issue a certificate showing the entire period of service rendered by a present employee prior to the effective date and the amounts to his credit for prior service and widow's prior service annuity.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/8-206) (from Ch. 108 1/2, par. 8-206)
Sec. 8-206. To submit an annual report.
To submit a report in June of each year to the city council of the city as of the close of business on December 31st of the preceding year. The report shall contain a detailed statement of the affairs of the fund, its income and expenditures, and assets and liabilities, and the status of the several reserves.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/8-207) (from Ch. 108 1/2, par. 8-207)
Sec. 8-207. To subpoena witnesses.
To compel witnesses to attend and testify before it upon any matter concerning the fund and allow witness fees not in excess of $6 for attendance upon any one day. The president and other members of the board may administer oaths to witnesses.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/8-208) (from Ch. 108 1/2, par. 8-208)
Sec. 8-208. To appoint employees. To appoint such actuarial, medical, legal, clerical or other employees as are necessary and fix their compensation. The board shall develop procedures for obtaining, by contract or employment, any necessary professional assistance including investment advisors and managers, auditors, actuaries, and medical and legal professionals, for any vacancies which may arise after December 31, 1987.
(Source: P.A. 85-964.)

(40 ILCS 5/8-209) (from Ch. 108 1/2, par. 8-209)
Sec. 8-209. To make rules.
To make rules and regulations necessary for the administration of the fund.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/8-210) (from Ch. 108 1/2, par. 8-210)
Sec. 8-210. Moneys to be held on deposit. To make the payments authorized by this Article, the board may keep and hold uninvested a sum not in excess of the amounts required to make such payments estimated to be due in the following 90 days. Such sum or any part thereof shall be kept on deposit only in any bank or savings and loan association authorized to do business. The amount which may be deposited in any such bank or savings and loan association shall not exceed 25% of its paid up capital and surplus.
No bank or savings and loan association shall receive investment funds as permitted by this Section, unless it has complied with the requirements, other than the maximum deposit requirement, established pursuant to Section 6 of "An Act relating to certain investments of public funds by public agencies", approved July 23, 1943, as now or hereafter amended.
(Source: P.A. 83-541.)

(40 ILCS 5/8-211) (from Ch. 108 1/2, par. 8-211)
Sec. 8-211. Accounting. An adequate system of accounts and records shall be established to give effect to the requirements of this Article, and shall be maintained in accordance with generally accepted accounting principles. The reserves designated in Sections 8-212 to 8-221, inclusive, shall be maintained.
(Source: P.A. 85-964.)

(40 ILCS 5/8-212) (from Ch. 108 1/2, par. 8-212)
Sec. 8-212. Expense reserve.
Amounts contributed by the city to defray the cost of administration of the fund shall be credited to this reserve. Expenses of administration shall be charged to it.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/8-213) (from Ch. 108 1/2, par. 8-213)
Sec. 8-213. City contribution reserve. Amounts contributed by the city for age and service annuity, widow's annuity and supplemental annuity (except those in lieu of deductions from the salary contributed of an employee who receives duty disability benefit), the assets of the public school employees' pension fund superseded by this fund on July 1, 1923 which were transferred to this reserve, and all amounts transferred to this reserve from the investment and interest reserve, shall be credited to this reserve.
At least once each year, before any transfer shall be made from this reserve to any other reserve, the sums credited in this reserve shall be improved by interest.
When the annuity for an employee or his widow is fixed, and when supplemental annuity for a widow first becomes payable, the amount in this reserve for such annuity shall be transferred to the annuity payment reserve.
If the credit in this reserve of any employee who withdraws from service before he attains age 65 is in excess of that required for his age and service annuity, or in excess of that required for widow's annuity (either or both), such amounts shall be retained in this reserve and improved by interest at the effective rate until the employee becomes age 65 or dies, whichever occurs first. Any such amounts shall then be used to reduce city contributions.
With respect to employees whose wages are funded as participants under CETA, the board may elect to establish a separate manpower program reserve or account for funds made available by the federal government towards the employer's contribution. The manpower program reserve will be administered as is the City contribution reserve, except that where at variance it will be administered in accordance with the rules and regulations established by the Secretary of the United States Department of Labor or his designee.
At the time that employees previously funded as participants under CETA lose their participant status and obtain unsubsidized employment with the employer, unsubsidized employment with another employer provided that benefits are portable, or obtain vesting status, as defined by the Secretary of Labor or his designee, a transfer of funds equivalent to the amount of contributions made for such employees will be made out of the manpower program reserve. For prior CETA participants who continue as employees in public service which is covered by a participating retirement system, the sums will be credited to the regular City contribution reserve.
(Source: P.A. 81-1536.)

(40 ILCS 5/8-214) (from Ch. 108 1/2, par. 8-214)
Sec. 8-214. Employee's contribution reserve. Amounts deducted from employee's salaries for age and service annuity and widow's annuity, or otherwise contributed by employees, amounts contributed by the city for such annuities for an employee receiving duty disability benefit, the assets of the public school employees' pension fund superseded by this fund on July 1, 1923, which were transferred to this reserve, and amounts transferred to this reserve from the investment and interest reserve, shall be credited to this reserve.
An individual account shall be kept in this reserve for each employee to which such salary deductions, interest, and contributions shall be credited. At least once each year, and before any transfer shall be made from this reserve to any other reserve the sums credited in this reserve shall be improved by interest.
When the annuity for any employee or his widow is fixed or granted, the amount in this reserve for such annuities shall be transferred to the annuity payment reserve.
There shall be charged to this reserve amounts refunded as provided in this Article, except refunds under Section 8-215.
(Source: P.A. 81-1536.)

(40 ILCS 5/8-215) (from Ch. 108 1/2, par. 8-215)
Sec. 8-215. Annuity payment reserve. Amounts transferred from the city contribution reserve and the employee's contribution reserve for annuities which have been fixed, amounts deducted from an employee's salary after the age and service annuity has been fixed, and amounts transferred to this reserve from the investment and interest reserve, shall be credited to this reserve.
Age and service annuities and widow's annuities shall be charged to this reserve. Amounts refunded in accordance with Section 8-170 and Section 8-154 of this Article shall be charged to this reserve.
When an employee whose annuity was fixed or granted re-enters service before age 65, an amount determined under the provisions governing re-entry into service shall be charged to this reserve and transferred to the city contribution reserve and the employee's contribution reserve, respectively, for age and service annuity. Such amount shall be divided in said reserves in the same ratio as that in which the previous transfer from such reserve to this reserve was made.
If the wife of the employee, when he re-enters service, is the same as when the widow's annuity was fixed, an amount to be determined under the provisions governing re-entry into service shall be transferred from this reserve and credited for widow's annuity in the city contribution reserve and the employee's contribution reserve, respectively. Such credit shall be in the same ratio as that in which the previous transfer was made.
If at the end of any year the balance of the annuity payment reserve exceeds the liabilities chargeable thereto by more than 15% of the liabilities, the excess shall be transferred to the investment and interest reserve, ordinary disability reserve, expense reserve, prior service annuity reserve, and city contribution reserve, in the order named, to remove any deficiency existing in any such reserves, provided that at the end of each year such amount as may be necessary for employees of the board for service rendered prior to July 1, 1935 shall be transferred to the city contribution reserve before any transfer to any of the other reserves shall be made.
(Source: P.A. 81-1536.)

(40 ILCS 5/8-216) (from Ch. 108 1/2, par. 8-216)
Sec. 8-216. Prior service annuity reserve.
Amounts contributed by the city for prior service annuity, widow's prior service annuity and minimum annuities, shall be credited to this reserve. All assets of any Municipal Pension Fund as herein defined in the city on the effective date, which were received by the board, and all assets of any municipal pension fund created under the Public School Employees' Pension Act of 1903, which were received by the board, shall also be credited to this reserve.
Prior service and widow's prior service annuities payable under this Article and all annuities, benefits and pensions, granted or which shall be granted to any employee by any such Municipal Pension Fund or School Employees' Pension Fund, and that part of any minimum annuity which is in excess of the age and service and prior service annuity shall be charged to this reserve.
If the balance of the investment and interest reserve is not sufficient to permit a transfer from that reserve to the annuity payment reserve of amounts necessary according to applicable mortality table and interest rate to make the balance of the annuity payment reserve equal to the liabilities chargeable thereto (including the present values of all annuities entered upon or fixed and of all annuities not entered upon), amounts necessary for such purpose shall be transferred from this reserve to the investment and interest reserve.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/8-217) (from Ch. 108 1/2, par. 8-217)
Sec. 8-217. Child's annuity reserve.
Amounts contributed by the city for child's annuity shall be credited to this reserve and such annuities shall be charged to it.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/8-218) (from Ch. 108 1/2, par. 8-218)
Sec. 8-218. Duty disability reserve.
Amounts contributed by the city for duty disability benefits and child's disability benefits, and amounts contributed by the city for compensation annuity shall be credited to this reserve. Such benefits and annuities shall be charged to it.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/8-219) (from Ch. 108 1/2, par. 8-219)
Sec. 8-219. Ordinary disability reserve.
Amounts contributed by the city for ordinary disability benefits shall be credited to this reserve and such benefits shall be charged to it.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/8-220) (from Ch. 108 1/2, par. 8-220)
Sec. 8-220. Gift reserve.
Money or property received by the board for any purpose, under other laws, or as gifts, grants, or bequests, or in any manner other than provided in any section of this Article shall be credited to this reserve and used for such purposes of the fund as are approved by the board. The balance in this reserve shall be improved by interest at the effective rate.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/8-221) (from Ch. 108 1/2, par. 8-221)
Sec. 8-221. Investment and interest reserve.
(1) Gains from investments and interest earnings shall be credited to this reserve. Losses from investments shall be charged to it. From this reserve shall be transferred amounts due in interest upon balances existing in the city contribution, the salary deduction, the prior service annuity, and the gift reserves.
(2) Amounts necessary according to the American Experience Table of Mortality and interest at the rate of 4% per annum or the Combined Annuity Mortality Table and interest at the rate of 3% per annum, as to those assets or liabilities to which either table may be applicable in accordance with the provisions of this Article, to establish a balance in the annuity payment reserve equal to the liabilities chargeable thereto (including the present values of all annuities entered upon, or fixed and not entered upon, to be charged to such reserve) shall be transferred to the annuity payment reserve at least once each year.
(3) That portion of the annual investment earnings on the fund's invested assets exclusive of gains or losses on sales or exchanges of assets during the year on the fund's invested assets, as specified in Section 8-137.1 of this Article, shall be transferred from the investment and interest reserve to the Supplementary Payment Reserve set forth in Section 8-137.1.
Any balance in the investment and interest reserve shall be either charged or credited to the Prior Service Annuity Reserve depending on whether a deficiency or surplus exists in said investment and interest reserve.
(Source: P.A. 76-1302.)

(40 ILCS 5/8-222) (from Ch. 108 1/2, par. 8-222)
Sec. 8-222. Deficiencies in reserves. If the balance in the expense reserve, the prior service annuity reserve, the child's annuity reserve, the duty disability reserve or the ordinary disability reserve, either of these, is not sufficient to provide for expenses, annuities, or benefits chargeable thereto, the deficiency shall be removed by a transfer from the following reserves in the order stated: City contribution reserve; prior service annuity reserve; employee's contribution reserve; annuity payment reserve. When any excess exists in any of the said reserves to which a transfer was made, the excess shall be transferred from any of such reserves to the reserves from which a transfer had been made until the full sum previously transferred is restored. Interest of 4% per annum upon such transfers and retransfers shall be credited to the investment and interest reserve.
(Source: P.A. 81-1536.)

(40 ILCS 5/8-223) (from Ch. 108 1/2, par. 8-223)
Sec. 8-223. Treasurer of fund.
The city treasurer shall be ex-officio the treasurer and custodian of the fund and shall furnish to the board a bond of such amount as the board designates, which shall indemnify the board against any loss which may result from any action or failure to act by him or any of his agents. Fees and charges incidental to the procuring of such bond shall be paid by the board.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/8-224) (from Ch. 108 1/2, par. 8-224)
Sec. 8-224. Attorney.
The chief legal officer of the city shall be the legal advisor of and attorney for the board.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/8-225) (from Ch. 108 1/2, par. 8-225)
Sec. 8-225. Computation of term of service, annual salary, salary deductions, and actual compensation. For the purpose of this Article, term of service, annual salary, salary deductions and actual compensation shall be computed as provided in Sections 8-226 to 8-235, inclusive.
(Source: P.A. 81-1536.)

(40 ILCS 5/8-226) (from Ch. 108 1/2, par. 8-226)
Sec. 8-226. Computation of service. In computing the term of service of an employee prior to the effective date, the entire period beginning on the date he was first appointed and ending on the day before the effective date, except any intervening period during which he was separated by withdrawal from service, shall be counted for all purposes of this Article, except that for any employee who was not in service on the day before the effective date, service rendered prior to such date shall not be considered for the purposes of Section 8-138.
For a person employed by an employer for whom this Article was in effect prior to January 1, 1950, from whose salary deductions are first made under this Article after December 31, 1949, any period of service rendered prior to the effective date, unless he was in service on the day before the effective date, shall not be counted as service.
The time a person was an employee of any territory annexed to the city prior to the effective date shall be counted as a period of service.
In computing the term of service of any employee subsequent to the day before the effective date, the following periods shall be counted as periods of service for age and service, widow's and child's annuity purposes:
(a) The time during which he performed the duties of

his position;

(b) Vacations, leaves of absence with whole or part

pay, and leaves of absence without pay not longer than 90 days;

(c) Leaves of absence without pay that begin before

the effective date of this amendatory Act of the 97th General Assembly and during which a participant is employed full-time by a local labor organization that represents municipal employees, provided that (1) the participant continues to make employee contributions to the Fund as though he were an active employee, based on the regular salary rate received by the participant for his municipal employment immediately prior to such leave of absence (and in the case of such employment prior to December 9, 1987, pays to the Fund an amount equal to the employee contributions for such employment plus regular interest thereon as calculated by the board), and based on his current salary with such labor organization after the effective date of this amendatory Act of 1991, (2) after January 1, 1989 the participant, or the labor organization on the participant's behalf, makes contributions to the Fund as though it were the employer, in the same amount and same manner as specified under this Article, based on the regular salary rate received by the participant for his municipal employment immediately prior to such leave of absence, and based on his current salary with such labor organization after the effective date of this amendatory Act of 1991, and (3) the participant does not receive credit in any pension plan established by the local labor organization based on his employment by the organization;

(d) Any period of disability for which he received

(i) a disability benefit under this Article, or (ii) a temporary total disability benefit under the Workers' Compensation Act if the disability results from a condition commonly termed heart attack or stroke or any other condition falling within the broad field of coronary involvement or heart disease, or (iii) whole or part pay;

(e) Any period for which contributions and service

credit have been transferred to this Fund under subsection (d) of Section 9-121.1 or subsection (d) of Section 12-127.1 of this Code.

For a person employed by an employer in which the 1921 Act was in effect prior to January 1, 1950, from whose salary deductions are first made under the 1921 Act or this Article after December 31, 1949, any period of service rendered subsequent to the effective date and prior to the date he became an employee and contributor, shall not be counted as a period of service under this Article, except such period for which he made payment as provided in Section 8-230 of this Article, in which case such period shall be counted as a period of service for all annuity purposes hereunder.
In computing the term of service of an employee subsequent to the day before the effective date for ordinary disability benefit purposes, all periods described in the preceding paragraph, except any such period for which he receives ordinary disability benefit, shall be counted as periods of service; provided, that for any person employed by an employer in which this Article was in effect prior to January 1, 1950, from whose salary deductions are first made under this Article after December 31, 1949, any period of service rendered subsequent to the effective date and prior to the date he became an employee and contributor, shall not be counted as a period of service for ordinary disability benefit purposes, unless the person made payment for the period as provided in Section 8-230 of this Article, in which case the period shall be counted as a period of service for ordinary disability purposes for periods of disability on or after the effective date of this amendatory Act of 1997.
Overtime or extra service shall not be included in computing any term of service. Not more than 1 year of service shall be allowed for service rendered during any calendar year.
For the purposes of this Section, the phrase "any pension plan established by the local labor organization" means any pension plan in which a participant may receive credit as a result of his or her membership in the local labor organization, including, but not limited to, the local labor organization itself and its affiliates at the local, intrastate, State, multi-state, national, or international level. The definition of this phrase is a declaration of existing law and shall not be construed as a new enactment.
(Source: P.A. 97-651, eff. 1-5-12.)

(40 ILCS 5/8-226.1) (from Ch. 108 1/2, par. 8-226.1)
Sec. 8-226.1. (a) Any active member of the General Assembly Retirement System may apply for transfer of his credits and creditable service accumulated under this Fund to the General Assembly System. Such credits and creditable service shall be transferred forthwith. Payment by this Fund to the General Assembly Retirement System shall be made at the same time and shall consist of:
(1) the amounts accumulated to the credit of the applicant, including interest, on the books of the Fund on the date of transfer, but excluding any additional or optional credits, which credits shall be refunded to the applicant; and
(2) municipality credits computed and credited under this Article including interest, on the books of the Fund on the date the member terminated service under the Fund. Participation in this Fund as to any credits transferred under this Section shall terminate on the date of transfer.
(b) An active member of the General Assembly who has service credits and creditable service under the Fund may establish additional service credits and creditable service for periods during which he was an elected official and could have elected to participate but did not so elect. Service credits and creditable service may be established by payment to the fund of an amount equal to the contributions he would have made if he had elected to participate, plus interest to the date of payment.
(c) An active member of the General Assembly may reinstate service and service credits terminated upon receipt of a separation benefit, by payment to the Fund of the amount of the separation benefit plus interest thereon to the date of payment.
(d) An active member of the General Assembly having no service credits or creditable service in the Fund may establish service credit and creditable service for periods during which he was an employee and could have elected to participate in the Fund but did not so elect, by paying to the Fund prior to January 1, 1990 an amount equal to the contributions he would have made if he had elected to participate, plus interest thereon at 6% per annum compounded annually from such period to the date of payment.
Any active member of the General Assembly may apply for transfer of his credits and creditable service established under this subsection (d) to any annuity and benefit fund established under Article 12 of this Act. Such credits and creditable service shall be transferred forthwith, together with a payment from this Fund to the designated Article 12 fund consisting of the amounts accumulated to the credit of the applicant under this subsection (d), including corresponding employer contributions and interest, on the books of the Fund on the date of transfer. Participation in this Fund as to any credits transferred under this subsection shall terminate on the date of transfer.
(Source: P.A. 86-272.)

(40 ILCS 5/8-226.2) (from Ch. 108 1/2, par. 8-226.2)
Sec. 8-226.2. Validation of service credits. An active member of the General Assembly having no service credits or creditable service in the Fund, may establish service credit and creditable service for periods during which he was an employee of an employer in an elective office, or in the service of an employer by temporary appointment or in a position exempt from the classified service as set forth in the Civil Service Act, or in a provisional or exempt position as specified in the personnel ordinance, and could have elected to participate in the Fund but did not so elect. Service credits and creditable service may be established by payment to the Fund of an amount equal to the contributions he would have made if he had elected to participate plus interest to the date of payment, together with a like amount as the applicable municipality credits including interest, but the total period of such creditable service that may be validated shall not exceed 8 years.
(Source: P.A. 82-785.)

(40 ILCS 5/8-226.3) (from Ch. 108 1/2, par. 8-226.3)
Sec. 8-226.3. (a) Persons otherwise required or eligible to participate in the Fund who elect to continue participation in the General Assembly System under Section 2-117.1 may not participate in the Fund for the duration of such continued participation under Section 2-117.1.
(b) Upon terminating such continued participation, a person may transfer credits and creditable service accumulated under Section 2-117.1 to this Fund, upon payment to the Fund of (1) the amount by which the employer and employee contributions that would have been required if he had participated in this Fund during the period for which credit under Section 2-117.1 is being transferred, plus interest, exceeds the amounts actually transferred under that Section to the Fund, plus (2) interest thereon at 6% per annum compounded annually from the date of such participation to the date of payment.
(Source: P.A. 82-342.)

(40 ILCS 5/8-226.4) (from Ch. 108 1/2, par. 8-226.4)
Sec. 8-226.4. Transfer of creditable service to Article 9 or 13 fund.
(a) Any county officer elected by vote of the people (and until March 1, 1993 any other person in accordance with Section 9-121.11) who is a participant in a pension fund established under Article 9 of this Code, any chief of the County Police Department or undersheriff of the County Sheriff's Department who has elected under subparagraph (j) of Section 9-128.1 to be included within the provisions of Section 9-128.1 of Article 9 of this Code, and any elected sanitary district commissioner who is a participant in a pension fund established under Article 13 of this Code, may apply for transfer of his credits and creditable service accumulated under this Fund to such Article 9 or 13 fund. Such creditable service shall be transferred forthwith. Payment by this Fund to the Article 9 or 13 fund shall be made at the same time and shall consist of:
(1) the amounts accumulated to the credit of the

applicant, including interest, on the books of the Fund on the date of transfer, but excluding any additional or optional credits, which credits shall be refunded to the applicant; and

(2) municipality credits computed and credited under

this Article, including interest, on the books of the Fund on the date the member terminated service under the Fund.

Participation in this Fund as to any credits transferred under this Section shall terminate on the date of transfer.
(b) Any such elected county officer, chief of the County Police Department, undersheriff of the County Sheriff's Department, or sanitary district commissioner who has credits and creditable service under the Fund may establish additional credits and creditable service for periods during which he could have elected to participate but did not so elect. Credits and creditable service may be established by payment to the Fund of an amount equal to the contributions he would have made if he had elected to participate, plus interest to the date of payment.
(c) Any such elected county officer, chief of the County Police Department, undersheriff of the County Sheriff's Department, or sanitary district commissioner may reinstate credits and creditable service terminated upon receipt of a separation benefit, by payment to the Fund of the amount of the separation benefit plus interest thereon to the date of payment.
(Source: P.A. 89-643, eff. 8-9-96.)

(40 ILCS 5/8-226.5) (from Ch. 108 1/2, par. 8-226.5)
Sec. 8-226.5. Transfer of creditable service to Article 5 fund. Pursuant to Section 5-234 of this Code, a police officer who is a participant in a pension fund established under Article 5 of this Code may apply for transfer of his credits and creditable service accumulated under this Fund to such Article 5 fund. Such creditable service shall be transferred forthwith. Payment by this Fund to the Article 5 fund shall be made at the same time and shall consist of:
(1) the amounts accumulated to the credit of the applicant, including interest, on the books of the Fund on the date of transfer, but excluding any additional or optional credits, which credits shall be refunded to the applicant; and
(2) municipality credits computed and credited under this Article, including interest, on the books of the Fund on the date the member terminated service under the Fund.
Participation in this Fund as to any credits transferred under this Section shall terminate on the date of transfer.
(Source: P.A. 86-272.)

(40 ILCS 5/8-226.6) (from Ch. 108 1/2, par. 8-226.6)
Sec. 8-226.6. Transfer to Article 18 system. Any active member of the Judges Retirement System who is eligible to transfer service credit to that System from this Fund under subsection (g) of Section 18-112 may apply for transfer of that service credit to the Judges Retirement System. The credits and creditable service shall be transferred upon application, and shall include payment by this Fund to the Judges Retirement System of:
(1) the amounts accumulated to the credit of the

applicant for that service, including interest, on the books of the Fund on the date of transfer; and

(2) the corresponding employer credits computed and

credited for that service under this Article, including interest, on the books of the Fund on the date of transfer.

Participation in this Fund as to the credits transferred under this Section shall terminate on the date of transfer.
(Source: P.A. 87-1265.)

(40 ILCS 5/8-226.7)
Sec. 8-226.7. Transfer to Article 7. Until 6 months after the effective date of this amendatory Act of the 95th General Assembly, any member who is a sheriff's law enforcement employee under Article 7 of this Code who is eligible to transfer service credit to that Fund from this Fund under paragraph (9) of subsection (a) of Section 7-139 may apply for transfer of that service credit to the Illinois Municipal Retirement Fund. The credits and creditable service shall be transferred upon application, and shall include payment by this Fund to the Illinois Municipal Retirement Fund of:
(1) the amounts accumulated to the credit of the

applicant for that service, including interest, on the books of the Fund on the date of transfer; and

(2) the corresponding employer credits computed and

credited for that service under this Article, including interest, on the books of the Fund on the date of transfer.

Participation in this Fund as to the credits transferred under this Section shall terminate on the date of transfer.
(Source: P.A. 95-504, eff. 8-28-07.)

(40 ILCS 5/8-227) (from Ch. 108 1/2, par. 8-227)
Sec. 8-227. Service as police officer, firefighter or teacher.
(a) Service rendered by an employee as a police officer and member of the regularly constituted police department of the city, or as a firefighter and regular member of the paid fire department of the city, or as a teacher in the public school system in the city shall be counted, for the purposes of this Article, as service rendered as an employee of the city. Salary received for any such service shall be treated, for the purposes of this Article, as salary received for the performance of duty as an employee.
(b) Subsection (a) applies to service rendered after the effective date only if the employee pays to the Fund, prior to separation from service, an amount equal to what would have accumulated in his or her account from salary deductions as employee contributions, including interest at the effective rate, if such contributions had been made for age and service and spouse's annuity during all of such service; provided, that no service shall be counted or payments received for any period of service for which the employee retains or has not forfeited his or her rights to credit for the same period of service in another annuity and benefit fund, or pension fund, in operation in the city for the benefit of such police officers, firefighters, or teachers. The amount transferred to the Fund under item (1) of Section 5-233.1, if any, shall be credited against the contributions required under this subsection.
(Source: P.A. 92-599, eff. 6-28-02.)

(40 ILCS 5/8-228) (from Ch. 108 1/2, par. 8-228)
Sec. 8-228. Transfers within service. Whenever an employee is transferred or assigned from one position in the service of the employer to another position in such service, he shall not be involuntarily removed from membership in this fund, but may continue to participate as a contributor until because of such other position he becomes a participant in another public pension fund for the benefit of employees of the employer.
Any employee who withdraws from a position in the service which he holds because of employment in the classified civil service or career service other than by temporary or provisional appointment, and who then accepts a position in the service which would normally require his election for participation and membership, shall be continued as a participant and member in the fund while employed by virtue of a temporary or provisional appointment, unless he elects to sever his membership by making application for refund within a period of 90 days from the date of such employment in such other position, and is otherwise eligible for refund.
(Source: P.A. 81-782.)

(40 ILCS 5/8-228.5)
Sec. 8-228.5. Action by Fund against third party; subrogation. In those cases where the injury or death for which a disability or death benefit is payable under this Article was caused under circumstances creating a legal liability on the part of some person or entity (hereinafter "third party") to pay damages to the employee, legal proceedings may be taken against such third party to recover damages notwithstanding the Fund's payment of or liability to pay disability or death benefits under this Article. In such case, however, if the action against such third party is brought by the injured employee or his or her personal representative and judgment is obtained and paid, or settlement is made with such third party, either with or without suit, from the amount received by such employee or personal representative, then there shall be paid to the Fund the amount of money representing the death or disability benefits paid or to be paid to the disabled employee pursuant to the provisions of this Article. In all circumstances where the action against a third party is brought by the disabled employee or his or her personal representative, the Fund shall have a claim or lien upon any recovery, by judgment or settlement, out of which the disabled employee or his or her personal representative might be compensated from such third party. The Fund may satisfy or enforce any such claim or lien only from that portion of a recovery that has been, or can be, allocated or attributed to past and future lost salary, which recovery is by judgment or settlement. The Fund's claim or lien shall not be satisfied or enforced from that portion of a recovery that has been, or can be, allocated or attributed to medical care and treatment, pain and suffering, loss of consortium, and attorney's fees and costs.
Where action is brought by the disabled employee or his or her personal representative, he or she shall forthwith notify the Fund, by personal service or registered mail, of such fact and of the name of the court where such suit is brought, filing proof of such notice in such action. The Fund may, at any time thereafter, intervene in such action upon its own motion. Therefore, no release or settlement of claim for damages by reason of injury to the disabled employee, and no satisfaction of judgment in such proceedings, shall be valid without the written consent of the Board of Trustees authorized by this Code to administer the Fund created under this Article, except that such consent shall be provided expeditiously following a settlement or judgment.
In the event the disabled employee or his or her personal representative has not instituted an action against a third party at a time when only 3 months remain before such action would thereafter be barred by law, the Fund may, in its own name or in the name of the personal representative, commence a proceeding against such third party seeking the recovery of all damages on account of injuries caused to the employee. From any amount so recovered, the Fund shall pay to the personal representative of such disabled employee all sums collected from such third party by judgment or otherwise in excess of the amount of disability or death benefits paid or to be paid under this Article to the disabled employee or his or her personal representative, and such costs, attorney's fees, and reasonable expenses as may be incurred by the Fund in making the collection or in enforcing such liability. The Fund's recovery shall be satisfied only from that portion of a recovery that has been, or can be, allocated or attributed to past and future lost salary, which recovery is by judgment or settlement. The Fund's recovery shall not be satisfied from that portion of the recovery that has been, or can be, allocated or attributed to medical care and treatment, pain and suffering, loss of consortium, and attorney's fees and costs.
Additionally, with respect to any right of subrogation asserted by the Fund under this Section, the Fund, in the exercise of discretion, may determine what amount from past or future salary shall be appropriate under the circumstances to collect from the recovery obtained on behalf of the disabled employee.
This Section applies only to persons who first become members or participants under this Article on or after the effective date of this amendatory Act of the 100th General Assembly.
(Source: P.A. 100-23, eff. 7-6-17.)

(40 ILCS 5/8-229) (from Ch. 108 1/2, par. 8-229)
Sec. 8-229. Salary of employees on leave of absence. The salary of an employee on leave of absence from a position held by certification and appointment as a result of competitive civil service or career service examination for not less than 10 years immediately preceding such leave, who holds another office or position in the service as an employee, shall be considered to be the larger of the salary attached to either of such positions and employee contributions for the purposes of the fund shall be made on such basis.
(Source: P.A. 81-1536.)

(40 ILCS 5/8-230) (from Ch. 108 1/2, par. 8-230)
Sec. 8-230. Right of employee to contribute for all periods of service. An employee may contribute to the fund for all periods of service (including periods served in the armed forces of the United States if he left the service of the employer to enter the armed forces and returned to the service of the employer within 180 days after his discharge from the armed service, and if the employer has not made such payment on his behalf) except for those periods for which he received credit in another annuity and benefit fund or pension fund in operation in the city for the benefit of employees of the employer, rendered by him to the employer after the effective date by virtue of appointment or election to a position not covered by the provisions of this Article, such amounts as he would have contributed for annuity purposes had deductions from his salary been made for the purposes of the fund, at the rates in effect and in accordance with the provisions relating to future entrants and present employees during the period such service was rendered. Upon making such payments, he shall be credited with concurrent city contributions at the rates in effect during the time such service was rendered. Such payments and concurrent city contributions shall be made with interest at the effective rate and shall, together with all other amounts contributed by or for such employee, be considered in computing the annuities for him and his widow, and any such service for which payment is made shall be counted as service under this Article.
Until the effective date of this amendatory Act of 1991, in order that the foregoing service may be counted for the purposes of Section 8-138, payment must be made in full while the employee is in service; if payment in full is not made, any payments made on account shall be refunded to him when he withdraws from service, or paid to his widow if he is dead. If there is no widow, a refund shall be paid as provided in this Article, with interest at the effective rate. An employee, however, may elect to have such partial payments, together with the concurrent city contributions and interest, credited and applied for age and service and widow's annuity, for himself and his wife, on the assumption that the payments made shall apply beginning with his earliest service, or his widow, if the employee dies in service, may elect to have such amounts credited for widow's annuity purposes, to the extent that they do not increase her annuity above that which she could have received if her proportionate part of the payments and related city contributions were included and considered, and an annuity were fixed for her on the assumption her deceased husband had continued in service at the rate of his final salary until he became age 65.
Beginning on the effective date of this amendatory Act of 1991, an employee who is still in service may elect to establish credit under this Section for only a fraction of the service that he or she is eligible to establish under this Section. In such cases, the credit established shall be deemed to relate to the earliest service for which credit may be established, and shall be counted for the purposes of Section 8-138. However, in no event shall such credit be granted until the corresponding employee contributions have been paid.
Beginning on the effective date of this amendatory Act of 1997, any employee who is in service, or within 90 days after withdrawing from service, or who is an active contributor to a participating system as defined in the Retirement Systems Reciprocal Act, may make payments and establish credit under this Section.
(Source: P.A. 90-31, eff. 6-27-97.)

(40 ILCS 5/8-230.1) (from Ch. 108 1/2, par. 8-230.1)
Sec. 8-230.1. Right of employees to contribute for certain other service. Any employee in the service, after having made contributions covering a period of 10 or more years to the annuity and benefit fund herein provided for, may elect to pay for and receive credit for all annuity purposes for service theretofore rendered by the employee to the Chicago Transit Authority created by the Metropolitan Transit Authority Act or its predecessor public utilities; provided that the last 5 years of service prior to retirement on annuity shall have been as an employee of the City and a contributor to this Fund. Such service credit may be paid for and granted on the same basis and conditions as are applicable in the case of employees who make payment for past service under the provisions of Section 8-230, but on the assumption that the employee's salary throughout all of his or her service with the Authority or its predecessor public utilities was at the rate of the employee's salary at the date of his or her entrance into the service as a municipal employee. In no event, however, shall such service be credited if the employee has not forfeited and relinquished pension credit for service covering such period under any pension or retirement plan applicable to the Authority or its predecessor public utilities and instituted and maintained by the Authority or its predecessor public utilities for the benefit of its employees.
(Source: P.A. 90-655, eff. 7-30-98.)

(40 ILCS 5/8-230.2) (from Ch. 108 1/2, par. 8-230.2)
Sec. 8-230.2. Right of employees to contribute for service rendered to Land Clearance Commission. An employee may contribute to the fund for, and receive credit for, all periods of service rendered to the Land Clearance Commission created by the employing city and thereafter abolished and superseded by the city's Department of Urban Renewal, except those periods for which he received credit in another public annuity and benefit fund or pension fund. Such service credit shall be paid for and granted on the same basis and conditions as applicable in the case of employees who make payment for past service under Section 8-230 provided that such employees also pay the current required employer contribution, but on the assumption that such employee's salary throughout all of his service with such Commission was at the rate of his salary at the date of his entrance into the service as a municipal employee after the abolition of the Commission.
(Source: P.A. 80-1495.)

(40 ILCS 5/8-230.3) (from Ch. 108 1/2, par. 8-230.3)
Sec. 8-230.3. Establishment and restoration of service credit.
(a) Beginning on the effective date of this amendatory Act of 1991, an employee who is still in service and is eligible to establish optional service credit under this Article for any period during which he was not an active participant in the Fund need not establish credit for the entire period for which he is eligible, but may instead elect to establish credit for only a fraction of that period. In such cases, the credit established shall be deemed to relate to the earliest period for which that type of credit may be established. However, in no event shall any such credit be granted until the employee contributions required for that credit, if any, have been paid.
(b) Notwithstanding Section 8-167 or any other provision of this Article, beginning on the effective date of this amendatory Act of 1991, an employee who has returned to service and is required (or authorized) to restore service credit that was surrendered upon payment of a refund need not restore such credit in full, but may instead elect to restore only a fraction of the surrendered service credit, or none of it. If only some of the surrendered credit is to be restored, the credit shall be restored in the order in which it was earned, and the board shall determine the amount that must be repaid by the employee to the Fund in order to restore the credit, based on the corresponding fraction of the refund, plus interest as required by the other provisions of this Article. In no event shall any such credit be restored until the payment required for that credit has been paid, and in no event shall any benefit be granted based on surrendered credit that has not been restored.
(Source: P.A. 86-1488.)

(40 ILCS 5/8-230.4)
Sec. 8-230.4. Certain Department of Public Health employees.
(a) This Section applies only to persons who were employed at any time during the period July 13 through December 31, 1993, by the City of Chicago Department of Public Health in connection with clinical health laboratory functions that are transferred to the State pursuant to an intergovernmental agreement, and who become employed by the Illinois Department of Public Health before July 1, 1994 to perform services relating to those transferred functions.
(b) A person to whom this Section applies who has not begun receiving a retirement benefit under this Article may elect to participate in the Fund governed by this Article during the dual eligibility period defined in Section 14-108.2a by giving written notice to this Fund and the Article 14 retirement system in accordance with subsection (b) of Section 14-108.2a.
(c) The Board of this Fund and the board of the retirement system governed by Article 14 shall together determine the manner of payment of employee contributions to the Fund for periods of participation in the Fund under this Section. These employee contributions may be paid or picked up by the Illinois Department of Public Health on behalf of the employee as otherwise provided by law. No employer contribution is required for those periods.
(d) Any period of nonparticipation in the Fund immediately preceding a period of participation under this Section shall be disregarded for purposes of establishing eligibility for and the amount and duration of any benefit under this Article.
(Source: P.A. 88-535.)

(40 ILCS 5/8-230.5)
Sec. 8-230.5. Former Chicago Police Department Crime Laboratory Division employees.
(a) This Section applies only to persons who were employed at any time between June 30, 1995 and the takeover date (as defined in Section 14-108.2b) by the Chicago Police Department Crime Laboratory Division in connection with functions of that Division that are transferred to the State pursuant to an intergovernmental agreement, and who become employed by the Illinois Department of State Police on or after July 1, 1995 but no later than 6 months after the takeover date to perform services relating to those transferred functions.
(b) A person to whom this Section applies who has not begun receiving a retirement benefit under this Article may elect to participate in the Fund governed by this Article during the dual eligibility period defined in Section 14-108.2b by giving written notice to this Fund and the Article 14 retirement system in accordance with subsection (b) of Section 14-108.2b.
(c) The Board of this Fund and the board of the retirement system governed by Article 14 shall together determine the manner of payment of employee contributions to the Fund for periods of participation in the Fund under this Section. These employee contributions may be paid or picked up by the Illinois Department of State Police on behalf of the employee as otherwise provided by law. No employer contribution is required for those periods.
(d) Any period of nonparticipation in the Fund immediately preceding a period of participation under this Section shall be disregarded for purposes of establishing eligibility for and the amount and duration of any benefit under this Article.
(Source: P.A. 89-246, eff. 8-4-95.)

(40 ILCS 5/8-230.6)
Sec. 8-230.6. Payments and rollovers.
(a) The Board may adopt rules prescribing the manner of repaying refunds and purchasing any other credits permitted under this Article. The rules may prescribe the manner of calculating interest when payments or repayments are made in installments.
(b) Rollover contributions from other retirement plans qualified under the Internal Revenue Code of 1986 may be used to purchase any optional credit or repay any refund permitted under this Article.
(Source: P.A. 90-31, eff. 6-27-97.)

(40 ILCS 5/8-230.7)
Sec. 8-230.7. Service rendered to Public Building Commission.
(a) An employee or former employee of the Public Building Commission of the city who has established credit under the Fund with regard to service to an employer other than the Public Building Commission of the city may contribute to the Fund and receive credit for all periods of full-time employment with the Public Building Commission created by the employing city occurring prior to 60 days after the effective date of this amendatory Act, except for those periods for which the employee retains a right to credit in another public pension fund or retirement system established under this Code. Such service credit shall be paid for and granted on the same basis and under the same conditions as are applicable in the case of employees who make payment for past service under Section 8-230, provided that the person must also pay the corresponding employer contributions, and further provided that the contributions and service credit are permitted under Section 415 of the Internal Revenue Code of 1986. The contributions shall be based on the salary actually received by the person from the Commission for that employment.
(b) A person establishing service credit under subsection (a) or electing to participate in the Fund under subsection (d) may, at the same time, reinstate service credit that was terminated through receipt of a refund by repaying to the Fund the amount of the refund plus interest at the effective rate from the date of the refund to the date of repayment.
(c) An eligible person may establish service credit under subsection (a) and reinstate service credit under subsection (b) without returning to active service as an employee under this Article, but the required contributions and repayment must be received by the Fund before the person begins to receive a retirement annuity under this Article.
(d) Within 60 days after beginning full-time employment with the Public Building Commission of the city (or within 60 days after the effective date of this amendatory Act of the 92nd General Assembly, whichever is later), a person having service credits in this Fund or reinstating service credits under subsection (b) may elect to participate in this Fund with respect to that Public Building Commission employment. An employee who participates in this Fund with respect to Public Building Commission employment shall not, with respect to the same period of employment, participate in any other pension plan for employees of the Commission for which contributions are made by the Commission, except that this provision shall not prevent an employee from making elective contributions to a plan of deferred compensation during that period. An election under this subsection (d), once made, is irrevocable.
Participation under this subsection shall be on the same basis and under the same conditions as are applicable in the case of participating employees of the city. Employee contributions shall be based on the salary actually received by the employee for that employment. Employer contributions shall be paid by the Public Building Commission rather than the city, at a rate to be determined by the Retirement Board.
(Source: P.A. 92-599, eff. 6-28-02.)

(40 ILCS 5/8-230.9)
Sec. 8-230.9. Service rendered to Chicago Housing Authority.
(a) Within 60 days after beginning full-time employment with the Chicago Housing Authority (or within 60 days after the effective date of this amendatory Act of the 92nd General Assembly, whichever is later), a person having service credits in this Fund or reinstating service credits under subsection (c) may elect to participate in this Fund with respect to that Chicago Housing Authority employment. An employee who participates in this Fund with respect to Chicago Housing Authority employment shall not, with respect to the same period of employment, participate in any other pension plan for employees of the Authority for which contributions are made by the Authority, except that this provision shall not prevent an employee from making elective contributions to a plan of deferred compensation during that period. An election under this subsection (a), once made, is irrevocable.
Participation under this subsection shall be on the same basis and under the same conditions as are applicable in the case of participating employees of the city. Employee contributions shall be based on the salary actually received by the employee for that employment. Employer contributions shall be paid by the Chicago Housing Authority rather than the city, at a rate to be determined by the Retirement Board.
(b) An employee or former employee of the Chicago Housing Authority who has established credit under the Fund with regard to service to an employer other than the Chicago Housing Authority may contribute to the Fund and receive credit for all periods of full-time employment with the Chicago Housing Authority occurring prior to 60 days after the effective date of this amendatory Act, except for those periods for which the employee retains a right to credit in another public pension fund or retirement system established under this Code. Such service credit shall be paid for and granted on the same basis and under the same conditions as are applicable in the case of employees who make payment for past service under Section 8-230, provided that the person must also pay the corresponding employer contributions, and further provided that the contributions and service credit are permitted under Section 415 of the Internal Revenue Code of 1986. The contributions shall be based on the salary actually received by the person from the Authority for that employment.
(c) A person establishing service credit under subsection (b) or electing to participate in the Fund under subsection (a) may, at the same time, reinstate service credit that was terminated through receipt of a refund by repaying to the Fund the amount of the refund plus interest at the effective rate from the date of the refund to the date of repayment.
(d) An eligible person may establish service credit under subsection (b) and reinstate service credit under subsection (c) without returning to active service as an employee under this Article, but the required contributions and repayment must be received by the Fund before the person begins to receive a retirement annuity under this Article.
(Source: P.A. 92-599, eff. 6-28-02.)

(40 ILCS 5/8-230.10)
Sec. 8-230.10. Service rendered to IHDA. An employee with at least 10 years of creditable service in the Fund may establish service credit for up to 7 years of full-time employment by the Illinois Housing Development Authority for which the employee does not have credit in another public pension fund or retirement system.
To establish service credit under this Section, the employee must apply to the Fund in writing by January 1, 2003 and pay to the Fund, at any time before beginning to receive a retirement annuity under this Article, an amount to be determined by the Fund, consisting of (i) employee contributions based on the salary actually received by the person from the Illinois Housing Development Authority for that employment and the contribution rates then in effect for employees of the Fund, (ii) the corresponding employer contributions, and (iii) regular interest on the amounts in items (i) and (ii) from the date of the service to the date of payment.
(Source: P.A. 92-599, eff. 6-28-02.)

(40 ILCS 5/8-231) (from Ch. 108 1/2, par. 8-231)
Sec. 8-231. Employee who becomes participant in another fund.
Any participant in the fund who becomes a participant in any other annuity and benefit fund, annuity and retirement fund or any pension fund now or hereafter in operation in the city for the benefit of employees of the employer, may elect to receive a refund or annuity from this fund in the same manner as he would if he then resigned from his position in the service and had not become a participant in such other fund. No credit is allowed for any period of service as a participant in this fund for which the employee receives credit in such other fund, and no annuity shall be paid to such participant by this fund while he holds a position in the service which entitles him to participation in such other fund.
If a participant in this fund is employed concurrently by an employer whose employees are participants in a public retirement system created under other Articles of the Illinois Pension Code as well as by the employer as defined in this Article, any earnings from such other employer during such period of concurrent employment shall not be considered for annuity or benefit purposes under this Article.
(Source: P.A. 76-929.)

(40 ILCS 5/8-232) (from Ch. 108 1/2, par. 8-232)
Sec. 8-232. Basis of service credit.
(a) In computing the period of service of any employee for the minimum annuity under Section 8-138, the following provisions shall govern:
(1) All periods prior to the effective date shall be

computed in accordance with the provisions of Section 8-226, except for a re-entrant or future entrant who was not in service on the day before the effective date.

(2) Service subsequent to the day before the

effective date, shall include: the actual period of time the employee performs the duties of his position and makes required contributions or performs such duties and is given a city contribution for age and service annuity purposes; leaves of absence from duty, or vacation, for which an employee receives all or part of his salary; periods included under item (c) of Section 8-226; periods during which the employee is temporarily assigned to another position in the service and permitted to make contributions to the fund; periods during which the employee has had contributions for annuity purposes made for him in accordance with law while on military leave of absence during World War II; periods during which the employee receives disability benefit under this Article, or a temporary total disability benefit under the Workers' Compensation Act if the disability results from a condition commonly termed heart attack or stroke or any other condition falling within the broad field of coronary involvement or heart disease;

(3) Service during 6 or more months in any year shall

constitute a year of service, and service of less than 6 months but at least 1 month in any year shall constitute a half year of service. However the right to have certain periods of time considered as service as stated in paragraph 2 of Section 8-168 or in Section 8-243 relating to service as Alderman shall not apply for minimum annuity purposes under Section 8-138 of this Article.

(b) For all other purposes of this Article, the following schedule shall govern the computation of service of an employee whose salary or wages is on the basis stated, and any fractional part of a year of service shall be determined according to said schedule:
Annual or Monthly basis: Service during 4 months in any 1 calendar year shall constitute a year of service.
Weekly basis: Service during any week shall constitute a week of service and service during any 17 weeks in any 1 calendar year shall constitute a year of service.
Daily basis: Service during any day shall constitute a day of service and service during 100 days in any 1 calendar year shall constitute a year of service.
Hourly basis: Service during any hour shall constitute an hour of service and service during 700 hours in any 1 calendar year shall constitute a year of service.
(Source: P.A. 85-964; 86-1488.)

(40 ILCS 5/8-233) (from Ch. 108 1/2, par. 8-233)
Sec. 8-233. Basis of annual salary. For the purpose of this Article, the annual salary of an employee whose salary or wage is appropriated, fixed, or arranged in the annual appropriation ordinance upon other than an annual basis shall be determined as follows:
(a) If the employee is paid on a monthly basis, the annual salary is 12 times the monthly salary. If the employee is paid on a weekly basis, the annual salary is 52 times the weekly salary.
"Monthly salary" means the amount of compensation or salary appropriated and payable for a normal and regular month's work in the employee's position in the service. "Weekly salary" means the amount of compensation or salary appropriated and payable for a normal and regular week's work in the employee's position in the service. If the work is on a regularly scheduled part time basis, then "monthly salary" and "weekly salary" refer, respectively, to the part time monthly or weekly salary.
If the appropriation for the position is for a shorter period than 12 months a year, or 52 weeks a year if on a weekly basis, or the employee is in a class, grade, or category in which the employee normally works for fewer than 12 months or 52 weeks a year, then the basis shall be adjusted downward to the extent that the appropriated or customary work period is less than the normal 12 months or 52 weeks of service in a year.
Compensation for overtime, at regular or overtime rates, that is paid in addition to the appropriated regular and normal monthly or weekly salary shall not be considered.
(b) If the employee is paid on a daily basis, the annual salary is 260 times the daily wage. If the employee is paid on an hourly basis, the annual salary is 2080 times the hourly wage.
The norm is based on a 12-month per year, 5-day work week of 8 hours per day and 40 hours per week, with consideration given only to time compensated for at the straight time rate of compensation or wage. The norm shall be increased (subject to a maximum of 300 days or 2400 hours per year) or decreased for an employee to the extent that the normal and established work period, at the straight time compensation or wage for the position held in the class, grade, or category in which the employee is assigned, is for a greater or lesser number of months, weeks, days, or hours than the period on which the established norm is based.
"Daily wage" and "hourly wage" mean, respectively, the normal, regular, or basic straight time rate of compensation or wage appropriated and payable for a normal and regular day's work, or hour's work, in the employee's position in the service.
Any time worked in excess of the norm (or the increased or decreased norm, whichever is applicable) that is compensated for at overtime, premium, or other than regular or basic straight time rates shall not be considered as time worked, and the compensation for that work shall not be considered as salary or wage. Such time and compensation shall in every case and for all purposes be considered overtime and shall be excluded for all purposes under this Article. However, the straight time portion of compensation or wage, for time worked on holidays that fall within an employee's established norm, shall be included for all purposes under this Article.
(c) For minimum annuity purposes under Section 8-138, where a salary rate change occurs during the year, it shall be considered that the annual salary for that year is (1) the annual equivalent of the monthly, weekly, daily, or hourly salary or wage rate that was applicable for the greater number of months, weeks, days, or hours (whichever is applicable) in the year under consideration, or (2) the annual equivalent of the average salary or wage rate in effect for the employee during the year, whichever is greater. The average salary or wage rate shall be calculated by multiplying each salary or wage rate in effect for the employee during the year by the number of months, weeks, days, or hours (whichever is applicable) during which that rate was in effect, and dividing the sum of the resulting products by the total number of months, weeks, days, or hours (whichever is applicable) worked by the employee during the year.
(d) The changes to subsection (c) made by this amendatory Act of 1997 apply to persons withdrawing from service on or after July 1, 1990 and for each such person are intended to be retroactive to the date upon which the affected annuity began. The Fund shall recompute the affected annuity and shall pay the additional amount due for the period before the increase resulting from this amendatory Act in a lump sum, without interest.
(e) This Article shall not be construed to authorize a salary paid by an entity other than an employer, as defined in Section 8-110, to be used to calculate the highest average annual salary of a participant. This subsection (e) is a declaration of existing law and shall not be construed as a new enactment.
(Source: P.A. 97-651, eff. 1-5-12.)

(40 ILCS 5/8-234) (from Ch. 108 1/2, par. 8-234)
Sec. 8-234. Basis of salary deduction. The total of salary deductions for employee contributions for annuity purposes to be considered for any 1 calendar year shall not exceed that produced by the application of the proper salary deduction rates to the highest annual salary considered for annuity purposes for such year.
For the year 1957 or prior years, where deductions from salary on overtime pay may have, in the case of some daily or hourly paid employees, resulted in excess deductions for the year, such excess deductions may be considered as proper salary deductions for age and service and widow's annuity, unless refunded at the employee's request.
(Source: P.A. 81-1536.)

(40 ILCS 5/8-235) (from Ch. 108 1/2, par. 8-235)
Sec. 8-235. Basis of actual compensation.
"Actual Compensation" of any employee whose actual compensation (as defined herein) is arranged upon other than a yearly basis shall be determined by the following schedule:
Monthly basis:--12 times the amount of actual compensation per month.
Weekly basis:--52 times the amount of actual compensation per week.
Daily basis:--300 times the amount of actual compensation per day.
Hourly basis:--2400 times the amount of actual compensation per hour.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/8-236) (from Ch. 108 1/2, par. 8-236)
Sec. 8-236. Retirement Systems Reciprocal Act.
The "Retirement Systems Reciprocal Act", being Article 20 of this Code as now enacted or hereafter amended, is hereby adopted and made a part of this Article; provided, that where there is a direct conflict in the provisions of such Act and the specific provisions of this Article, such latter provisions shall prevail.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/8-237) (from Ch. 108 1/2, par. 8-237)
Sec. 8-237. Employees in territory annexed.
Whenever territory is annexed to the city, any person then employed as a municipal employee in the annexed territory, who shall be employed by the city on the date of the annexation shall automatically come under this Article, and any service rendered for the annexed territory shall be considered, for the purpose of this Article, as service rendered to the city.
Such employee shall be treated, as of the date such annexation comes into effect the same as is a present employee of the city on the effective date.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/8-238) (from Ch. 108 1/2, par. 8-238)
Sec. 8-238. Municipal Pension Fund superseded.
The fund herein provided for on the effective date shall supersede and take the place and have transferred to it the assets of any Municipal Pension Fund as herein defined, in operation in the city, and the fund herein provided for shall be a continuation of such Municipal Pension Fund.
All annuities, pensions and other benefits allowed prior to the effective date by the Board of Trustees of such Municipal Pension Fund and all claims pending or ungranted on the effective date which thereafter are allowed according to the law establishing such Municipal Pension Fund by the board herein provided for, shall be paid by the board from the fund herein provided for, according to the law or laws under which such annuities, pensions, or other benefits were allowed.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/8-239) (from Ch. 108 1/2, par. 8-239)
Sec. 8-239. School Employees' Pension Fund superseded.
The fund herein provided for shall, on July 1, 1923, and thereafter, supersede and take the place of and have transferred to it the assets of any municipal pension fund which is in operation in the city on June 30, 1923, under the Public School Employees' Pension Act of 1903, and the fund herein provided for shall be a continuation of such municipal pension fund.
All annuities, pensions, or other benefits allowed prior to July 1, 1923, by the Board of Trustees of such Municipal Pension Fund and all claims pending or ungranted on July 1, 1923, which thereafter are allowed according to the law establishing such municipal pension fund by the board herein provided for, shall be paid by the board from the fund herein provided for, according to the law or laws under which such annuities, pensions, or other benefits were allowed.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/8-240) (from Ch. 108 1/2, par. 8-240)
Sec. 8-240. Certain funds superseded.
On January 1, 1960 the fund herein provided for shall supersede the funds created by the Court and Law Department Employees' Annuity Act and the Board of Election Commissioners Employees' Annuity Act, and shall have transferred to it the assets of the funds under said Acts.
All annuities or benefits allowed prior to January 1, 1960, by the respective Boards of Trustees of such superseded funds and all claims pending prior to such date which thereafter are allowed according to the law establishing the respective superseded funds by the board herein provided for shall from and after such date be paid by the board from the fund herein provided for according to the law under which the same were allowed.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/8-240.1) (from Ch. 108 1/2, par. 8-240.1)
Sec. 8-240.1. Public Library Employes' Pension Fund superseded.
On January 1, 1966, the fund herein provided for shall supersede the fund created by the Public Library Employes' Pension Act, in operation in the city on December 31, 1965, and, as soon as practicable and possible thereafter, all monies, securities, other assets, records, and other property of such superseded fund shall be transferred by the board of trustees of said superseded fund to the custody and ownership of the retirement board of the annuity and benefit fund herein provided for, which said retirement board is hereby empowered to receive them, and shall thereupon assume all of the liabilities of the superseded fund.
All pensions and other benefits allowed prior to January 1, 1966 by the board of trustees of the superseded fund, shall thereafter be paid by the retirement board of the annuity and benefit fund herein provided for, and all claims accrued, pending or ungranted prior to such date shall be allowed or disallowed by said retirement board, according to the law governing the superseded fund on December 31, 1965, and if allowed shall be paid from the annuity and benefit fund herein provided for.
The assets of the superseded Public Library Employes' Pension Fund, transferred to the annuity and benefit fund herein provided for, shall be distributed and credited to appropriate fund accounts otherwise described in this Article 8, and all liabilities, payments of pensions and benefits arising out of the merger of said superseded fund into said annuity and benefit fund shall be reflected in, paid from, and charged to such accounts, in the same manner as provided for in the case of a superseded Municipal Pension Fund.
(Source: Laws 1965, p. 2300.)

(40 ILCS 5/8-240.2) (from Ch. 108 1/2, par. 8-240.2)
Sec. 8-240.2. House of Correction Employees' Pension Fund superseded.
On January 1, 1969, the fund herein provided for shall supersede the fund created by the House of Correction Employees' Pension Act, in operation in the city on December 31, 1968, and, as soon as practicable and possible thereafter, all monies, securities, other assets, records, and other property of such superseded fund shall be transferred by the board of trustees of said superseded fund to the custody and ownership of the retirement board of the annuity and benefit fund herein provided for, which said retirement board is hereby empowered to receive them, and shall thereupon assume all of the liabilities of the superseded fund.
All annuities, pensions, and other benefits allowed prior to January 1, 1969 by the board of trustees of the superseded fund, shall thereafter be paid by the retirement board of the annuity and benefit fund herein provided for, and all claims accrued, pending or ungranted prior to such date shall be allowed or disallowed by said retirement board, according to the law governing the superseded fund on December 31, 1968, and if allowed shall be paid from the annuity and benefit fund herein provided for.
The assets of the superseded House of Correction Employees' Pension Fund, transferred to the annuity and benefit fund herein provided for, shall be distributed and credited to appropriate fund accounts otherwise described in this Article 8, and all liabilities, payments of pensions and benefits arising out of the merger of said superseded fund into the said annuity and benefit fund shall be reflected in, paid from, and charged to such accounts, in the same manner as provided for in the case of a superseded Municipal Pension Fund.
(Source: Laws 1968, p. 181.)

(40 ILCS 5/8-241) (from Ch. 108 1/2, par. 8-241)
Sec. 8-241. Board of Education employees' former service.
Any employee or former employee of the Board of Education of the city, now included under the provisions of this Article, shall be considered, for all purposes of this Article, to have been an employee during all time prior to July 1, 1923 that he was in the service of such Board of Education or of the city. This section shall be retroactive in effect.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/8-242) (from Ch. 108 1/2, par. 8-242)
Sec. 8-242. Certain park district employees.
The "Exchange of Functions Act of 1957", to the extent that it applies to the fund herein established is incorporated into and made a part of this Article by express reference. Employees of a city who are members of the fund and who are transferred to the employment of a park district pursuant to the aforesaid Act shall remain members of the fund, and their rights, credits and equities shall remain unimpaired by such transfer of employment.
After such transfer of employment, the city shall assume no further financial responsibility or obligation for such employees under this Article, but such financial responsibility and obligation shall become the duty of the park district by which they are employed. Wherever, as to such employees, reference is made in this Article to the exercise of a function, power, responsibility or duty by the city, such reference shall apply, effective January 1, 1959, to the governing board of the park district by which such persons are employed.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/8-243) (from Ch. 108 1/2, par. 8-243)
Sec. 8-243. Service as alderman or member of city council. Whenever any person has served or hereafter serves as a duly elected alderman or member of the city council of any city of more than 500,000 inhabitants and is or hereafter becomes a contributing participant in any pension fund or any annuity and benefit fund in existence in such city by operation of law, the period of service as such alderman or member of the city council shall be counted as a period of service in computing any annuity or pension which such person may become entitled to receive from such fund upon separation from the service, except as ruled out for minimum annuity purposes in Section 8-232(a)(3).
(Source: Laws 1963, p. 161.)

(40 ILCS 5/8-243.1) (from Ch. 108 1/2, par. 8-243.1)
Sec. 8-243.1. Elected city officer transfer of credits. Any city officer, as defined in Section 8-243.2, may transfer to this Fund credits and creditable service accumulated under any other pension fund or retirement system established under Articles 2 through 18 of this Code, upon payment to the Fund of (1) the amount by which the employer and employee contributions that would have been required if he had participated in this Fund during the period for which credit is being transferred, plus interest, exceeds the amounts actually transferred from such other fund or system to this Fund, plus (2) interest thereon at 6% per year compounded annually from the date of transfer to the date of payment.
(Source: P.A. 86-1488.)

(40 ILCS 5/8-243.2) (from Ch. 108 1/2, par. 8-243.2)
Sec. 8-243.2. Alternative annuity for city officers.
(a) For the purposes of this Section and Sections 8-243.1 and 8-243.3, "city officer" means the city clerk, the city treasurer, or an alderman of the city elected by vote of the people, while serving in that capacity or as provided in subsection (f), who has elected to participate in the Fund.
(b) Any elected city officer, while serving in that capacity or as provided in subsection (f), may elect to establish alternative credits for an alternative annuity by electing in writing to make additional optional contributions in accordance with this Section and the procedures established by the board. Such elected city officer may discontinue making the additional optional contributions by notifying the Fund in writing in accordance with this Section and procedures established by the board.
Additional optional contributions for the alternative annuity shall be as follows:
(1) For service after the option is elected, an

additional contribution of 3% of salary shall be contributed to the Fund on the same basis and under the same conditions as contributions required under Sections 8-174 and 8-182.

(2) For service before the option is elected, an

additional contribution of 3% of the salary for the applicable period of service, plus interest at the effective rate from the date of service to the date of payment. All payments for past service must be paid in full before credit is given. No additional optional contributions may be made for any period of service for which credit has been previously forfeited by acceptance of a refund, unless the refund is repaid in full with interest at the effective rate from the date of refund to the date of repayment.

(c) In lieu of the retirement annuity otherwise payable under this Article, any city officer elected by vote of the people who (1) has elected to participate in the Fund and make additional optional contributions in accordance with this Section, and (2) has attained age 55 with at least 10 years of service credit, or has attained age 60 with at least 8 years of service credit, may elect to have his retirement annuity computed as follows: 3% of the participant's salary at the time of termination of service for each of the first 8 years of service credit, plus 4% of such salary for each of the next 4 years of service credit, plus 5% of such salary for each year of service credit in excess of 12 years, subject to a maximum of 80% of such salary. To the extent such elected city officer has made additional optional contributions with respect to only a portion of his years of service credit, his retirement annuity will first be determined in accordance with this Section to the extent such additional optional contributions were made, and then in accordance with the remaining Sections of this Article to the extent of years of service credit with respect to which additional optional contributions were not made.
(d) In lieu of the disability benefits otherwise payable under this Article, any city officer elected by vote of the people who (1) has elected to participate in the Fund, and (2) has become permanently disabled and as a consequence is unable to perform the duties of his office, and (3) was making optional contributions in accordance with this Section at the time the disability was incurred, may elect to receive a disability annuity calculated in accordance with the formula in subsection (c). For the purposes of this subsection, such elected city officer shall be considered permanently disabled only if: (i) disability occurs while in service as an elected city officer and is of such a nature as to prevent him from reasonably performing the duties of his office at the time; and (ii) the board has received a written certification by at least 2 licensed physicians appointed by it stating that such officer is disabled and that the disability is likely to be permanent.
(e) Refunds of additional optional contributions shall be made on the same basis and under the same conditions as provided under Sections 8-168, 8-170 and 8-171. Interest shall be credited at the effective rate on the same basis and under the same conditions as for other contributions. Optional contributions shall be accounted for in a separate Elected City Officer Optional Contribution Reserve. Optional contributions under this Section shall be included in the amount of employee contributions used to compute the tax levy under Section 8-173.
(f) The effective date of this plan of optional alternative benefits and contributions shall be July 1, 1990, or the date upon which approval is received from the U.S. Internal Revenue Service, whichever is later.
The plan of optional alternative benefits and contributions shall not be available to any former city officer or employee receiving an annuity from the Fund on the effective date of the plan, unless he re-enters service as an elected city officer and renders at least 3 years of additional service after the date of re-entry. However, a person who holds office as a city officer on June 1, 1995 may elect to participate in the plan, to transfer credits into the Fund from other Articles of this Code, and to make the contributions required for prior service, until 30 days after the effective date of this amendatory Act of the 92nd General Assembly, notwithstanding the ending of his term of office prior to that effective date; in the event that the person is already receiving an annuity from this Fund or any other Article of this Code at the time of making this election, the annuity shall be recalculated to include any increase resulting from participation in the plan, with such increase taking effect on the effective date of the election.
(g) Notwithstanding any other provision in this Section or in this Code to the contrary, any person who first becomes a city officer, as defined in this Section, on or after the effective date of this amendatory Act of the 100th General Assembly, shall not be eligible for the alternative annuity or alternative disability benefits as provided in subsections (a), (b), (c), and (d) of this Section or for the alternative survivor's benefits as provided in Section 8-243.3. Such person shall not be eligible, or be required, to make any additional contributions beyond those required of other participants under Sections 8-137, 8-174, and 8-182. The retirement annuity, disability benefits, and survivor's benefits for a person who first becomes a city officer on or after the effective date of this amendatory Act of the 100th General Assembly shall be determined pursuant to the provisions otherwise provided in this Article.
(Source: P.A. 100-23, eff. 7-6-17.)

(40 ILCS 5/8-243.3) (from Ch. 108 1/2, par. 8-243.3)
Sec. 8-243.3. Alternative survivor's benefits for survivors of city officers. In lieu of the survivor's benefits otherwise payable under this Article, the spouse or eligible child of any deceased city officer elected by vote of the people who (1) had elected to participate in the Fund, and (2) was either making additional optional contributions in accordance with Section 8-243.2 on the date of death, or was receiving an annuity calculated under that Section at the time of death, may elect to receive an annuity beginning on the date of the elected city officer's death, provided that the spouse and officer must have been married on the date of the last termination of his or her service as an elected city officer and for a continuous period of at least one year immediately preceding his or her death.
The annuity shall be payable beginning on the date of the elected city officer's death if the spouse is then age 50 or over, or beginning at age 50 if the age of the spouse is less than 50 years. If a minor unmarried child or children of the city officer, under age 18, also survive, and the child or children are under the care of the eligible spouse, the annuity shall begin as of the date of death of the elected city officer without regard to the spouse's age.
The annuity to a spouse shall be 66 2/3% of the amount of retirement annuity earned by the elected city officer on the date of death, subject to a minimum payment of 10% of salary, provided that if an eligible spouse, regardless of age, has in his or her care at the date of death of the elected city officer any unmarried child or children of the city officer, under age 18, the minimum annuity shall be 30% of the elected officer's salary, plus 10% of salary on account of each minor child of the elected city officer, subject to a combined total payment on account of a spouse and minor children not to exceed 50% of the deceased officer's salary. In the event there shall be no spouse of the elected city officer surviving, or should a spouse remarry or die while eligible minor children still survive the elected city officer, each such child shall be entitled to an annuity equal to 20% of salary of the elected officer subject to a combined total payment on account of all such children not to exceed 50% of salary of the elected city officer. The salary to be used in the calculation of these benefits shall be the same as that prescribed for determining a retirement annuity as provided in Section 8-243.2.
Upon the death of an elected city officer occurring after termination of service or while in receipt of a retirement annuity, the combined total payment to a spouse and minor children, or to minor children alone if no eligible spouse survives, shall be limited to 75% of the amount of retirement annuity earned by the city officer.
Marriage of a child or attainment of age 18, whichever first occurs, shall render the child ineligible for further consideration in the payment of an annuity to a spouse or in the increase in the amount thereof. Upon attainment of ineligibility of the youngest minor child of the elected city officer, the annuity shall immediately revert to the amount payable upon death of an elected city officer leaving no minor children surviving him or her. If the spouse is under age 50 at such time, the annuity as revised shall be deferred until such age is attained. Remarriage of a widow or widower prior to attainment of age 55 shall disqualify the spouse from the receipt of an annuity.
(Source: P.A. 95-279, eff. 1-1-08.)

(40 ILCS 5/8-244) (from Ch. 108 1/2, par. 8-244)
Sec. 8-244. Annuities, etc., exempt.
(a) All annuities, refunds, pensions, and disability benefits granted under this Article, shall be exempt from attachment or garnishment process and shall not be seized, taken, subjected to, detained, or levied upon by virtue of any judgment, or any process or proceeding whatsoever issued out of or by any court in this State, for the payment and satisfaction in whole or in part of any debt, damage, claim, demand, or judgment against any annuitant, pensioner, participant, refund applicant, or other beneficiary hereunder.
(b) No annuitant, pensioner, refund applicant, or other beneficiary shall have any right to transfer or assign his annuity, refund, or disability benefit or any part thereof by way of mortgage or otherwise, except that:
(1) an annuitant or pensioner who elects or has

elected to participate in a hospital care plan or medical surgical plan may with the approval of the board and in conformity with its regulations authorize the board to withhold from the pension or annuity the current premium for such coverage and pay such premium to the organization underwriting such plan;

(2) in the case of refunds, a participant may pledge

by assignment, power of attorney, or otherwise, as security for a loan from a legally operating credit union making loans only to participants in certain public employee pension funds described in the Illinois Pension Code, all or part of any refund which may become payable to him in the event of his separation from service; and

(3) the board, in its discretion, may pay to the wife

of any annuitant, pensioner, refund applicant, or disability beneficiary, such an amount out of her husband's annuity pension, refund, or disability benefit as any court of competent jurisdiction may order, or such an amount as the board may consider necessary for the support of his wife or children, or both in the event of his disappearance or unexplained absence or of his failure to support such wife or children.

(c) The board may retain out of any future annuity, pension, refund or disability benefit payments, such amount, or amounts, as it may require for the repayment of any moneys paid to any annuitant, pensioner, refund applicant, or disability beneficiary through misrepresentation, fraud or error. Any such action of the board shall relieve and release the board and the fund from any liability for any moneys so withheld.
(d) Whenever an annuity or disability benefit is payable to a minor or to a person certified by a medical doctor to be under legal disability, the board, in its discretion and when it is in the best interest of the person concerned, may waive guardianship proceedings and pay the annuity or benefit to the person providing or caring for the minor or person under legal disability.
In the event that a person certified by a medical doctor to be under legal disability (i) has no spouse, blood relative, or other person providing or caring for him or her, (ii) has no guardian of his or her estate, and (iii) is confined to a Medicare approved, State certified nursing home or to a publicly owned and operated nursing home, hospital, or mental institution, the Board may pay any benefit due that person to the nursing home, hospital, or mental institution, to be used for the sole benefit of the person under legal disability.
Payment in accordance with this subsection to a person, nursing home, hospital, or mental institution for the benefit of a minor or person under legal disability shall be an absolute discharge of the Fund's liability with respect to the amount so paid. Any person, nursing home, hospital, or mental institution accepting payment under this subsection shall notify the Fund of the death or any other relevant change in the status of the minor or person under legal disability.
(Source: P.A. 100-23, eff. 7-6-17.)

(40 ILCS 5/8-244.1) (from Ch. 108 1/2, par. 8-244.1)
Sec. 8-244.1. Payment of annuity other than direct.
(a) The board, at the written direction and request of any annuitant, may, solely as an accommodation to such annuitant, pay the annuity due him to a bank, savings and loan association or any other financial institution insured by an agency of the federal government, for deposit to his account, or to a bank or trust company for deposit in a trust established by him for his benefit with such bank, savings and loan association or trust company, and such annuitant may withdraw such direction at any time. The board may also, in the case of any disability beneficiary or annuitant for whom no estate guardian has been appointed and who is confined in a publicly owned and operated mental institution, pay such disability benefit or annuity due such person to the superintendent or other head of such institution or hospital for deposit to such person's trust fund account maintained for him by such institution or hospital, if by law such trust fund accounts are authorized or recognized.
(b) An annuitant formerly employed by the City of Chicago may authorize the withholding of a portion of his or her annuity for payment of dues to the labor organization which formerly represented the annuitant when the annuitant was an active employee; however, no withholding shall be required under this subsection for payment to one labor organization unless a minimum of 25 annuitants authorize such withholding. The Board shall prescribe a form for the authorization of withholding of dues, release of name, social security number and address and shall provide such forms to employees, annuitants and labor organizations upon request. Amounts withheld by the Board under this subsection shall be promptly paid over to the designated organizations, indicating the names, social security numbers and addresses of annuitants on whose behalf dues were withheld.
At the request and at the expense of the labor organization that formerly represented the annuitant, the City of Chicago shall coordinate mailings no more than twice in any twelve-month period to such annuitants and the Board shall supply current annuitant addresses to the City of Chicago upon request. These mailings shall be limited to informing the annuitants of their rights under this subsection (b), the form authorizing the withholding of dues from their annuity and information supplied by the labor organization pertinent to the decision of whether to exercise the rights of this subsection.
(Source: P.A. 100-23, eff. 7-6-17.)

(40 ILCS 5/8-245) (from Ch. 108 1/2, par. 8-245)
Sec. 8-245. Board members-No compensation.
No member of the board shall receive any moneys from the fund as salary for service performed as such member. Any employee member shall have a right to be reimbursed for any salary withheld from him by the city comptroller or the Board of Education of the city, or by any officer or employee of the city, or Board of Education, because of attendance at any meeting of the board or the performance of any other duty in connection with the fund.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/8-246) (from Ch. 108 1/2, par. 8-246)
Sec. 8-246. No commissions on investments.
No member of the board, and no person officially connected with the board, as employee, legal advisor, custodian of the fund, or otherwise, shall have any right to receive any commission on account of any investment made by the board, nor shall any such person act as the agent of any other person concerning any such investment.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/8-247) (from Ch. 108 1/2, par. 8-247)
Sec. 8-247. Duties of city officers. The proper officers of the city and of the Board of Education and of the retirement board, without cost to the fund, shall:
(a) Deduct all sums required to be deducted from salaries of employees, and pay such sums to the board in such manner as the board shall specify.
(b) Furnish the board on the first day of each month information regarding the employment of any employees, and of all discharges, resignations and suspensions from the service, deaths, and changes in salary which have occurred during the preceding month, with the dates thereof.
(c) Procure for the board in such form as the board specifies, all information on the employees as to the service, age, salary, residence, marital status, and data concerning their dependents, including information relating to the service rendered by the employee prior to the effective date.
(d) Keep such records concerning employees as the board may reasonably require and shall specify.
(Source: P.A. 81-1536.)

(40 ILCS 5/8-248) (from Ch. 108 1/2, par. 8-248)
Sec. 8-248. Age of employee.
For any employee who has filed an application for appointment to the service of the city, the age stated therein shall be conclusive evidence against the employee of his age for the purposes of this Article, but the board may decide any claim for any annuity, benefit, refund or payment according to the age of the employee as shown by other evidence satisfactory to it.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/8-249) (from Ch. 108 1/2, par. 8-249)
Sec. 8-249. Office facilities.
Suitable rooms for office and meetings of the board shall be assigned by the mayor of the city.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/8-250) (from Ch. 108 1/2, par. 8-250)
Sec. 8-250. Compliance with article.
All officers, officials, and employees of the city shall perform any and all acts required to carry out the intent and purposes of this Article.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/8-251) (from Ch. 108 1/2, par. 8-251)
(Text of Section from P.A. 100-23)
Sec. 8-251. Felony conviction. None of the benefits provided for in this Article shall be paid to any person who is convicted of any felony relating to or arising out of or in connection with his service as a municipal employee.
This Section shall not operate to impair any contract or vested right heretofore acquired under any law or laws continued in this Article, nor to preclude the right to a refund.
Any refund required under this Article shall be calculated based on that person's contributions to the Fund, less the amount of any annuity benefit previously received by the person or his or her beneficiaries. The changes made to this Section by this amendatory Act of the 100th General Assembly apply only to persons who first become participants under this Article on or after the effective date of this amendatory Act of the 100th General Assembly.
All future entrants entering service subsequent to July 11, 1955 shall be deemed to have consented to the provisions of this Section as a condition of coverage.
(Source: P.A. 100-23, eff. 7-6-17.)

(Text of Section from P.A. 100-334)
Sec. 8-251. Felony conviction. None of the benefits provided for in this Article shall be paid to any person who is convicted of any felony relating to or arising out of or in connection with his service as a municipal employee.
None of the benefits provided for in this Article shall be paid to any person who otherwise would receive a survivor benefit who is convicted of any felony relating to or arising out of or in connection with the service of the employee from whom the benefit results.
This Section shall not operate to impair any contract or vested right heretofore acquired under any law or laws continued in this Article, nor to preclude the right to a refund, and for the changes under this amendatory Act of the 100th General Assembly, shall not impair any contract or vested right acquired by a survivor prior to the effective date of this amendatory Act of the 100th General Assembly.
All future entrants entering service subsequent to July 11, 1955 shall be deemed to have consented to the provisions of this Section as a condition of coverage, and all participants entering service subsequent to the effective date of this amendatory Act of the 100th General Assembly shall be deemed to have consented to the provisions of this amendatory Act as a condition of participation.
(Source: P.A. 100-334, eff. 8-25-17.)

(40 ILCS 5/8-252) (from Ch. 108 1/2, par. 8-252)
Sec. 8-252. Administrative review. The provisions of the Administrative Review Law, and all amendments and modifications thereof and the rules adopted pursuant thereto, shall apply to and govern all proceedings for the judicial review of final administrative decisions of the retirement board provided for under this Article. The term "administrative decision" is as defined in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 82-783.)

(40 ILCS 5/8-253) (from Ch. 108 1/2, par. 8-253)
Sec. 8-253. General provisions and savings clause.
The provisions of Article 1 and Article 23 of this Code apply to this Article as though such provisions were fully set forth in this Article as a part thereof.
(Source: Laws 1963, p. 161.)



Article 9 - County Employees' and Officers' Annuity and Benefit Fund - Counties Over 3,000,000 Inhabitants

(40 ILCS 5/Art. 9 heading)

(40 ILCS 5/9-101) (from Ch. 108 1/2, par. 9-101)
Sec. 9-101. Creation of fund. In each county of more than 3,000,000 inhabitants a County Employees' and Officers' Annuity and Benefit Fund shall be created, set apart, maintained and administered, in the manner prescribed in this Article, for the benefit of the employees and officers herein designated and their beneficiaries.
(Source: P.A. 90-32, eff. 6-27-97.)

(40 ILCS 5/9-102) (from Ch. 108 1/2, par. 9-102)
Sec. 9-102. Terms defined. The terms used in this Article have the meanings ascribed to them in the Sections following this Section and preceding Section 9-120, except when the context otherwise requires.
(Source: P.A. 98-756, eff. 7-16-14.)

(40 ILCS 5/9-103) (from Ch. 108 1/2, par. 9-103)
Sec. 9-103. Fund.
"Fund": The County Employees' and Officers' Annuity and Benefit Fund herein created.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/9-104) (from Ch. 108 1/2, par. 9-104)
Sec. 9-104. The 1925 Act.
"The 1925 Act": "An Act to provide for the creation, setting apart, maintenance and administration of a county employees' and officers' annuity and benefit fund in counties having a population exceeding five hundred thousand inhabitants", approved July 2, 1925, as amended.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/9-105) (from Ch. 108 1/2, par. 9-105)
Sec. 9-105. County pension fund.
"County pension fund": Any pension fund created by "An Act to provide for the formation and disbursement of a pension fund in counties having a population of 150,000 or more inhabitants, for the benefit of officers and employees in the service of such counties", approved June 29, 1915, as amended.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/9-106) (from Ch. 108 1/2, par. 9-106)
Sec. 9-106. Effective date.
"Effective date": January 1, 1926, for any county covered by "The 1925 Act" on the date this Article comes in effect; and January 1 of the first year after the year in which any county hereafter comes under the provisions of this Article.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/9-107) (from Ch. 108 1/2, par. 9-107)
Sec. 9-107. Retirement board or board.
"Retirement board" or "board": The Board of Trustees of the County Employees' and Officers' Annuity and Benefit Fund created by this Article.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/9-108) (from Ch. 108 1/2, par. 9-108)
Sec. 9-108. "Employee", "contributor" or "participant".
(a) Any employee of the county employed in any position in the classified civil service of the county, or in any position under the County Police Merit Board as a deputy sheriff in the County Police Department.
Any such employee employed after January 1, 1968 and before January 1, 1984 shall be entitled only to the benefits provided in Sections 9-147 and 9-156, prior to the earlier of completion of 12 consecutive calendar months of service and January 1, 1984, and no contributions shall be made by him during this period. Upon the completion of said period contributions shall begin and the employee shall become entitled to the benefits of this Article.
Any such employee may elect to make contributions for such period and receive credit therefor under rules prescribed by the board.
Any such employee in service on or after January 1, 1984, regardless of when he became an employee, shall be deemed a participant and contributor to the fund created by this Article and the employee shall be entitled to the benefits of this Article.
(b) Any employee of the county employed in any position not included in the classified civil service of the county whose salary or wage is paid in whole or in part by the county. Any such employee employed after July 1, 1957, and before January 1, 1984, shall be entitled only to the benefits provided in Sections 9-147 and 9-156, prior to the earlier of completion of 12 consecutive calendar months of service and January 1, 1984, and no contributions shall be made by him during this period. Upon the completion of said period contributions shall begin and the employee shall become entitled to the benefits of this Article.
Any such employee may elect to make contributions for such period and receive credit therefor under rules prescribed by the board.
Any such employee in service on or after January 1, 1984, regardless of when he became an employee, shall be deemed a participant and contributor to the fund created by this Article and the employee shall be entitled to the benefits of this Article.
(c) Any county officer elected by vote of the people, including a member of the county board, when such officer elects to become a contributor.
(d) Any person employed by the board.
(e) Employees of a County Department of Public Aid in counties of 3,000,000 or more population who are transferred to State employment by operation of law enacted by the 76th General Assembly and who elect not to become members of the Retirement System established under Article 14 of this Code as of the date they become State employees shall retain their membership in the fund established in this Article 9 until the first day of the calendar month next following the date on which they become State employees, at which time they shall become members of the System established under Article 14.
(f) If, by operation of law, a function of a "Governmental Unit", as such term is defined in the "Retirement Systems Reciprocal Act" in Article 20 of the Illinois Pension Code, is transferred in whole or in part to the county in which this Article is in force and effect, and employees are transferred as a group or class to such county service, such transferred employee shall, if on the day immediately prior to the date of such transfer he was a contributor and participant in the annuity and benefit fund or retirement system in operation in such other "Governmental Unit" for employees of such Unit, immediately upon such transfer be deemed a participant and contributor to the fund created by this Article.
(Source: P.A. 90-655, eff. 7-30-98.)

(40 ILCS 5/9-108.1) (from Ch. 108 1/2, par. 9-108.1)
Sec. 9-108.1. Employees of County Department of Public Aid transferred to State employment by operation of law.
Employees of a County Department of Public Aid in a county of 3,000,000 or more population who, on January 1, 1974, are transferred by operation of law to State employment and who elect not to become members of the Retirement System established under Article 14 of this Code as of the date they become State employees shall retain their membership in the fund established in this Article 9 until February 1, 1974, at which time they shall become members of the System established under Article 14.
(Source: P.A. 78-365.)

(40 ILCS 5/9-108.2) (from Ch. 108 1/2, par. 9-108.2)
Sec. 9-108.2. Gender.
The masculine gender whenever used in this Article includes the feminine gender and all annuities and other benefits applicable to male employees and their survivors, and the contributions to be made for widows' annuities or other annuities, benefits, and refunds, shall apply with equal force to female employees and their survivors, without any modification or distinction whatsoever.
(Source: P.A. 78-1129.)

(40 ILCS 5/9-108.3)
Sec. 9-108.3. In service. "In service": Any period during which contributions are being made to the Fund on behalf of an employee.
(Source: P.A. 99-578, eff. 7-15-16.)

(40 ILCS 5/9-109) (from Ch. 108 1/2, par. 9-109)
Sec. 9-109. "Present employee".
(a) Any employee on the day before the effective date who becomes a contributor on the effective date; and
(b) Any person who was an employee of the county or the Board of Trustees of the County Pension Fund on the day before the effective date who did not become a contributor on the effective date and who is in the employ of the county or the board on August 31, 1935 and who has made application on or before September 1, 1935 to the board to have the provisions of "The 1925 Act" apply to his former periods of service, and who
(1) was not a contributor to the fund prior to September 1, 1935, or
(2) became a contributor prior to September 1, 1935, and was employed by the county or board prior to the time he became a contributor;
(c) Any person who (1) was an employee of the county or the Board of Trustees of the pension fund which the fund herein provided for supersedes, prior to the effective date but who was not in such employ on such date, and (2) returns to the service of the county or of the board subsequently and is an employee for 10 or more years, at least 6 of which were employment subsequent to such date; and
(d) Any person elected by vote of the people to a county office prior to July 1, 1947, who on said date is serving in such elective office and who elects to become a contributor.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/9-110) (from Ch. 108 1/2, par. 9-110)
Sec. 9-110. "Future entrant".
(a) Any person not described in subdivisions (b), (c), (d), or (e) of this definition of "Future Entrant" who becomes an employee on or after the effective date, except a county officer elected prior to July 1, 1947; and any person elected by vote of the people to a county office after July 1, 1947, who elects to become a contributor;
(b) Any person who (1) was an employee on August 31, 1935, (2) was not a contributor prior to September 1, 1935, and (3) did not make application on or before September 1, 1935, to be covered by "The 1925 Act" for his periods of service prior to September 1, 1935;
(c) Any person becoming an employee for the first time on or after the effective date, who (1) was an employee on August 31, 1935, (2) became a contributor prior to September 1, 1935, (3) rendered service to the county or board before he became a contributor, and (4) did not make application to the board on or before September 1, 1935, to be covered by "The 1925 Act" for his former periods of service;
(d) Any person becoming an employee for the first time on or after the effective date who (1) was an employee on August 31, 1935, (2) became a contributor prior to September 1, 1935, (3) was employed by the county prior to becoming a contributor, and (4) made application on or before September 1, 1935, to the board to be covered by "The 1925 Act" for such former periods of service;
(e) Any person becoming an employee for the first time on or after the effective date who (1) was in the employ of the county or the board on August 31, 1935, (2) did not become a contributor prior to September 1, 1935 and (3) made application on or before September 1, 1935, to be covered by "The 1925 Act" for his former periods of service.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/9-111) (from Ch. 108 1/2, par. 9-111)
Sec. 9-111. Re-entrant.
"Re-entrant": Any employee who withdraws from service and receives a refund, and thereafter re-enters service prior to age 65.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/9-112) (from Ch. 108 1/2, par. 9-112)
Sec. 9-112. Salary. "Salary": Annual salary of an employee under this Article as follows:
(a) Beginning on the effective date and prior to July 1, 1947 $3000 shall be the maximum amount of annual salary of any employee to be considered for the purposes of this Article; and beginning on July 1, 1947 and prior to July 1, 1953, said maximum amount shall be $4800; and beginning on July 1, 1953 and prior to July 1, 1957 said maximum amount shall be $6,000; and beginning on July 1, 1957, salary shall be based upon the actual sum paid and reported to the Fund, exclusive of overtime and extra service.
(b) (Blank).
(c) Where the county provides lodging, board and laundry service for an employee without charge and so reports to the Fund while the employee is receiving such lodging, board and laundry service, his salary shall be considered to be $480 a year more for the period from the effective date to August 1, 1959 and thereafter $960 more than the amount payable as salary for the year, and the salary of an employee for whom one or more daily meals are provided by the county without charge therefor and are reported by the county to the Fund while the employee is receiving such meals shall be considered to be $120 a year more for each such daily meal for the period from the effective date to August 1, 1959 and thereafter $240 more for each such daily meal than the amount payable as his salary for the year.
(d) For the purposes of ordinary disability, salary shall be based upon the rate reported to the Fund at the date of disability and adjusted to reflect the actual hours paid during the prior year.
(Source: P.A. 98-551, eff. 8-27-13.)

(40 ILCS 5/9-113) (from Ch. 108 1/2, par. 9-113)
Sec. 9-113. Disability.
"Disability": A physical or mental incapacity as the result of which an employee is unable to perform the duties of his position.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/9-114) (from Ch. 108 1/2, par. 9-114)
Sec. 9-114. Injury.
"Injury": A physical hurt resulting from external force or violence.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/9-115) (from Ch. 108 1/2, par. 9-115)
Sec. 9-115. Child or children. "Child" or "children": The natural child or children or any child or children legally adopted by an employee.
(Source: P.A. 95-279, eff. 1-1-08.)

(40 ILCS 5/9-116) (from Ch. 108 1/2, par. 9-116)
Sec. 9-116. Withdraws from service, withdrawal from service or withdrawal.
"Withdraws from service", "withdrawal from service" or "withdrawal": Discharge or resignation of an employee.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/9-117) (from Ch. 108 1/2, par. 9-117)
Sec. 9-117. Assets.
"Assets": The total value of cash, securities and other property held. Bonds shall be valued at their amortized book values.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/9-118) (from Ch. 108 1/2, par. 9-118)
Sec. 9-118. Effective rate of interest, interest at the effective rate, or interest.
"Effective rate of interest", "interest at the effective rate", or "interest": Interest at 4% per annum for a present employee, or for a future entrant or re-entrant who was a participant or contributor on January 1, 1954; and at 3% per annum for a future entrant or re-entrant who becomes a contributor after January 1, 1954. In all cases involving reserves, credits, transfers, and charges, "effective rate of interest", "interest at the effective rate" or "interest" shall be applied at these rates.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/9-119) (from Ch. 108 1/2, par. 9-119)
Sec. 9-119. Annuity.
"Annuity": Equal monthly payments for life, unless otherwise specified. The first payment shall be due and payable 1 month after the occurrence of the event upon which payment of the annuity depends, and the last payment shall be payable as of the date of the annuitant's death and be prorated from the date of the last preceding payment to the date of death; provided, that as to annuities effective July 1, 1973, and thereafter payments shall be made as of the first day of each calendar month during the annuity payment period, the first payment to be made as of the first day of the calendar month coincidental with or next following the first day of the annuity payment period and the last payment to be made as of the first day of the calendar month in which the annuitant dies or the annuity payment period ends.
(Source: P.A. 78-656.)

(40 ILCS 5/9-119.1)
Sec. 9-119.1. Earned annuity. "Earned annuity": (1) The annuity a participant has accrued as provided in Section 9-134, disregarding minimum age and service eligibility requirements and without any reduction due to age, or (2) the age and service annuity as provided in Sections 9-125 through 9-128, inclusive.
(Source: P.A. 98-551, eff. 8-27-13.)

(40 ILCS 5/9-120) (from Ch. 108 1/2, par. 9-120)
Sec. 9-120. Persons to whom article does not apply. This Article does not apply to:
(a) Any person whose position will not ordinarily permit service during one month in a calendar year, nor to any person who is age 65 or over when he enters service unless such a person elects to have this Article apply by filing written notice of such intent with the retirement board within 4 months after the date of entering service. Any person to whom this Article did not apply because of the age 65 limitation may file such written notice within 4 months of the effective date of this Amendatory Act. Such a person may establish credit for any periods for which this Article did not apply by making the employee contributions which would have been required had this Article applied to such person together with interest.
(b) Any person who becomes an employee after June 30, 1979 as a public service employment program participant under the Federal Comprehensive Employment and Training Act and whose wages or fringe benefits are paid in whole or in part by funds provided under such Act.
(Source: P.A. 87-794.)

(40 ILCS 5/9-120.1)
Sec. 9-120.1. CTA - continued participation; military service credit.
(a) A person who (i) has at least 20 years of creditable service in the Fund, (ii) has not begun receiving a retirement annuity under this Article, and (iii) is employed in a position under which he or she is eligible to actively participate in the retirement system established under Section 22-101 of this Code may elect, after he or she ceases to be a participant but in no event after June 1, 1998, to continue his or her participation in this Fund while employed by the Chicago Transit Authority, for up to 10 additional years, by making written application to the Board.
(b) A person who elects to continue participation under this Section shall make contributions directly to the Fund, not less frequently than monthly, based on the person's actual Chicago Transit Authority compensation and the rates applicable to employees under this Fund. Creditable service shall be granted to any person for the period, not exceeding 10 years, during which the person continues participation in this Fund under this Section and continues to make contributions as required. For periods of service established under this Section, the person's actual Chicago Transit Authority compensation shall be considered his or her salary for purposes of calculating benefits under this Article.
(c) A person who elects to continue participation under this Section may cancel that election at any time.
(d) A person who elects to continue participation under this Section may establish service credit in this Fund for periods of employment by the Chicago Transit Authority prior to that election, by applying in writing and paying to the Fund an amount representing employee contributions for the service being established, based on the person's actual Chicago Transit Authority compensation and the rates then applicable to employees under this Fund, without interest.
(e) A person who qualifies under this Section may elect to purchase credit for up to 4 years of military service, whether or not that service followed service as a county employee. The military service need not have been served in wartime, but the employee must not have been dishonorably discharged. To establish this creditable service the applicant must pay to the Fund, on or before July 1, 1998, an amount determined by the Fund to represent the employee contributions for the creditable service, based on the employee's rate of compensation on his or her last day of service as a contributor before the military service or his or her salary on the first day of service following the military service, whichever is greater, plus interest at the effective rate from the date of discharge to the date of payment. For the purposes of this subsection, "military service" includes service in the United States armed forces reserves.
(f) Notwithstanding any other provision of this Section, a person may not establish creditable service under this Section for any period for which the person receives credit under any other public employee retirement system, including the retirement system established under Section 22-101 of this Code, unless the credit under that retirement system has been irrevocably relinquished.
(Source: P.A. 90-32, eff. 6-27-97.)

(40 ILCS 5/9-121) (from Ch. 108 1/2, par. 9-121)
Sec. 9-121. Election of county officer to become contributor. (a) Any employee elected by a vote of the people to a county office may elect to become a contributor by exercising such election while in office.
(b) Upon election by a future entrant, credit shall accrue for all service and credit shall be granted for all contributions made by and on his behalf by the county for age and service and widow's annuity. The employee may make contributions with interest at the effective rate, equal to the sum which would have accumulated to his credit for age and service and widow's annuity as of the date he becomes a contributor had he made contributions from the date of his assuming elective office to the date he becomes a contributor. Concurrent credit shall be granted for county contributions at the rate in effect during the periods for which the employee made contributions.
Any future entrant who renders at least 2 years of service after such election shall receive credit for all purposes of this Article, including prior service, provided that if he has received a refund of contributions with respect to any such service, credit shall not be granted unless repayment is made of all such refunds, including interest to the date of repayment.
(c) Upon election by a present employee, credit shall be granted and county contributions shall be made for all purposes of this Article for all periods prior to October 1, 1947, during which he was an officer or employee of the county, except as otherwise prescribed in this Section. Such county contributions shall be at the rates in effect for employees under the provisions of "The 1925 Act" during periods for which credit is allowed for the purposes specified in this paragraph together with interest, and shall be considered together with all other contributions in the computation of annuities to which the employee or his widow may be entitled.
Any such present employee may elect to make additional contributions with interest at 4% per annum, equal to the sum which would have accumulated for age and service annuity and widow's annuity as of the date he became a contributor had he made contributions throughout his entire period of service for which county contributions are provided in this Section. Such additional contributions shall be improved at interest for the same period of time as regular contributions in the case of any other present employee, and shall, together with all other amounts contributed by the employee, be considered as contributions for age and service annuity, widow's annuity and refund purposes.
(d) Any present employee who received a refund under "The 1925 Act" prior to July 1, 1947, shall receive no credit for service covered by such refund unless repayment is made by him of all such refunds, including interest to the date of repayment.
(e) The time and manner of making additional contributions and repayment of refunds shall be prescribed by the board.
(Source: P.A. 81-1536.)

(40 ILCS 5/9-121.1) (from Ch. 108 1/2, par. 9-121.1)
Sec. 9-121.1. General Assembly transfer.
(a) Any active (and until February 1, 1993, any former) member of the General Assembly Retirement System may apply for transfer of his credits and creditable service accumulated under this Fund to the General Assembly System. Such credits and creditable service shall be transferred forthwith. Payment by this Fund to the General Assembly Retirement System shall be made at the same time and shall consist of:
(1) the amounts accumulated to the credit of the

applicant, including interest, on the books of the Fund on the date of transfer, but excluding any additional or optional credits, which credits shall be refunded to the applicant; and

(2) municipality credits computed and credited under

this Article including interest, on the books of the Fund on the date the member terminated service under the Fund. Participation in this Fund as to any credits transferred under this Section shall terminate on the date of transfer.

(b) An active (and until February 1, 1993, a former) member of the General Assembly Retirement System who has service credits and creditable service under the Fund may establish additional service credits and creditable service for periods during which he was an elected official and could have elected to participate but did not so elect. Service credits and creditable service may be established by payment to the fund of an amount equal to the contributions he would have made if he had elected to participate, plus interest to the date of payment.
(c) An active (and until February 1, 1993, a former) member of the General Assembly Retirement System may reinstate service and service credits terminated upon receipt of a separation benefit, by payment to the Fund of the amount of the separation benefit plus interest thereon to the date of payment.
(d) An active (and until February 1, 1993, a former) member of the General Assembly having no service credits or creditable service in the Fund may establish service credit and creditable service for periods during which he was employed by the county but did not participate in the Fund, by paying to the Fund prior to July 1, 1991 an amount equal to the contributions he would have made if he had participated, plus interest thereon at 6% per annum compounded annually from such period to the date of payment.
(e) Any active member of the General Assembly may apply for transfer of his credits and creditable service established under subsection (c) or (d) to any annuity and benefit fund established under Article 5, 8 or 12 of this Act. Such credits and creditable service shall be transferred forthwith, together with a payment from this Fund to the designated Article 5, 8 or 12 fund consisting of the amounts accumulated to the credit of the applicant under subsection (c) or (d), including the corresponding employer contributions and interest, on the books of the Fund on the date of transfer. Participation in this Fund as to any credits transferred under this subsection shall terminate on the date of transfer.
(Source: P.A. 86-27; 86-273; 86-1028; 86-1488; 87-794.)

(40 ILCS 5/9-121.2) (from Ch. 108 1/2, par. 9-121.2)
Sec. 9-121.2. Validation of service credits. An active member of the General Assembly having no service credits or creditable service in the Fund, may establish service credit and creditable service for periods during which he was an employee of an employer in an elective office and could have elected to participate in the Fund but did not so elect. Service credits and creditable service may be established by payment to the Fund of an amount equal to the contributions he would have made if he had elected to participate plus interest to the date of payment, together with a like amount as the applicable municipality credits including interest, but the total period of such creditable service that may be validated shall not exceed 8 years.
(Source: P.A. 81-1536.)

(40 ILCS 5/9-121.3) (from Ch. 108 1/2, par. 9-121.3)
Sec. 9-121.3. (a) Persons otherwise required or eligible to participate in the Fund who elect to continue participation in the General Assembly System under Section 2-117.1 may not participate in the Fund for the duration of such continued participation under Section 2-117.1.
(b) Upon terminating such continued participation, a person may transfer credits and creditable service accumulated under Section 2-117.1 to this Fund, upon payment to the Fund of (1) the amount by which the employer and employee contributions that would have been required if he had participated in this Fund during the period for which credit under Section 2-117.1 is being transferred, plus interest, exceeds the amounts actually transferred under that Section to the Fund, plus (2) interest thereon at 6% per annum compounded annually from the date of such participation to the date of payment.
(Source: P.A. 82-342.)

(40 ILCS 5/9-121.4) (from Ch. 108 1/2, par. 9-121.4)
Sec. 9-121.4. Service as Village Trustee. Any participant who served as a Village Trustee, and was not then eligible to participate in the Illinois Municipal Retirement Fund for such service, may elect to receive credit under this Article for such service by paying to the Fund: (1) an amount equal to his annual salary at the time of election, times the employee contribution rate in effect at the time of election, times the number of years of service credit to be granted under this Section; plus (2) an amount equal to his annual salary at the time of election, times the employer contribution rate in effect at the time of election, times the number of years of service credit to be granted under this Section. The service credit received under this Section may not exceed 50% of the participant's service credit in the Fund at the time of election. No person may receive more than 4 years of service credit under this Section.
(Source: P.A. 82-785.)

(40 ILCS 5/9-121.5) (from Ch. 108 1/2, par. 9-121.5)
Sec. 9-121.5. Elected county officer transfer of credits. Any county officer elected by vote of the people who has elected to participate in the Fund may transfer to this Fund credits and creditable service accumulated under any other pension fund or retirement system established under Articles 2 through 18 of this Code, upon payment to the Fund of (1) the amount by which the employer and employee contributions that would have been required if he had participated in this Fund during the period for which credit is being transferred, plus interest, exceeds the amounts actually transferred from such other fund or system to this Fund, plus (2) interest thereon at 6% per year compounded annually from the date of transfer to the date of payment.
(Source: P.A. 85-964.)

(40 ILCS 5/9-121.6) (from Ch. 108 1/2, par. 9-121.6)
Sec. 9-121.6. Alternative annuity for county officers.
(a) Any county officer elected by vote of the people may elect to establish alternative credits for an alternative annuity by electing in writing to make additional optional contributions in accordance with this Section and procedures established by the board. Such elected county officer may discontinue making the additional optional contributions by notifying the Fund in writing in accordance with this Section and procedures established by the board.
Additional optional contributions for the alternative annuity shall be as follows:
(1) For service after the option is elected, an

additional contribution of 3% of salary shall be contributed to the Fund on the same basis and under the same conditions as contributions required under Sections 9-170 and 9-176.

(2) For service before the option is elected, an

additional contribution of 3% of the salary for the applicable period of service, plus interest at the effective rate from the date of service to the date of payment. All payments for past service must be paid in full before credit is given. No additional optional contributions may be made for any period of service for which credit has been previously forfeited by acceptance of a refund, unless the refund is repaid in full with interest at the effective rate from the date of refund to the date of repayment.

(b) In lieu of the retirement annuity otherwise payable under this Article, any county officer elected by vote of the people who (1) has elected to participate in the Fund and make additional optional contributions in accordance with this Section, and (2) has attained age 60 with at least 10 years of service credit, or has attained age 65 with at least 8 years of service credit, may elect to have his retirement annuity computed as follows: 3% of the participant's salary at the time of termination of service for each of the first 8 years of service credit, plus 4% of such salary for each of the next 4 years of service credit, plus 5% of such salary for each year of service credit in excess of 12 years, subject to a maximum of 80% of such salary. To the extent such elected county officer has made additional optional contributions with respect to only a portion of his years of service credit, his retirement annuity will first be determined in accordance with this Section to the extent such additional optional contributions were made, and then in accordance with the remaining Sections of this Article to the extent of years of service credit with respect to which additional optional contributions were not made.
(c) In lieu of the disability benefits otherwise payable under this Article, any county officer elected by vote of the people who (1) has elected to participate in the Fund, and (2) has become permanently disabled and as a consequence is unable to perform the duties of his office, and (3) was making optional contributions in accordance with this Section at the time the disability was incurred, may elect to receive a disability annuity calculated in accordance with the formula in subsection (b). For the purposes of this subsection, such elected county officer shall be considered permanently disabled only if: (i) disability occurs while in service as an elected county officer and is of such a nature as to prevent him from reasonably performing the duties of his office at the time; and (ii) the board has received a written certification by at least 2 licensed physicians appointed by it stating that such officer is disabled and that the disability is likely to be permanent.
(d) Refunds of additional optional contributions shall be made on the same basis and under the same conditions as provided under Sections 9-164, 9-166, and 9-167. Interest shall be credited at the effective rate on the same basis and under the same conditions as for other contributions. Optional contributions under this Section shall be included in the amount of employee contributions used to compute the tax levy under Section 9-169.
(e) The effective date of this plan of optional alternative benefits and contributions shall be January 1, 1988, or the date upon which approval is received from the U.S. Internal Revenue Service, whichever is later. The plan of optional alternative benefits and contributions shall not be available to any former county officer or employee receiving an annuity from the Fund on the effective date of the plan, unless he re-enters service as an elected county officer and renders at least 3 years of additional service after the date of re-entry.
(f) Any elected county officer who was entitled to receive a stipend from the State on or after July 1, 2009 and on or before June 30, 2010 may establish earnings credit for the amount of stipend not received, if the elected county official applies in writing to the fund within 6 months after July 2, 2010 (the effective date of Public Act 96-961) and pays to the fund an amount equal to (i) employee contributions on the amount of stipend not received, (ii) employer contributions determined by the Board equal to the employer's normal cost of the benefit on the amount of stipend not received, plus (iii) interest on items (i) and (ii) at the actuarially assumed rate.
(g) The plan of optional alternative benefits and contributions authorized under this Section applies only to county officers elected by vote of the people on or before January 1, 2008 (the effective date of Public Act 95-654).
(Source: P.A. 100-201, eff. 8-18-17.)

(40 ILCS 5/9-121.7) (from Ch. 108 1/2, par. 9-121.7)
Sec. 9-121.7. Alternative survivor's benefits for survivors of county officers. In lieu of the survivor's benefits otherwise payable under this Article, the spouse or eligible child of any deceased county officer elected by vote of the people who (1) had elected to participate in the Fund, and (2) was either making additional optional contributions in accordance with Section 9-121.6 on the date of death, or was receiving an annuity calculated under that Section at the time of death, may elect to receive an annuity beginning on the date of the elected county officer's death, provided that the spouse and officer must have been married on the date of the last termination of his or her service as an elected county officer and for a continuous period of at least one year immediately preceding his or her death.
The annuity shall be payable beginning on the date of the elected county officer's death if the spouse is then age 50 or over, or beginning at age 50 if the age of the spouse is less than 50 years. If a minor unmarried child or children of the county officer, under age 18, also survive, and the child or children are under the care of the eligible spouse, the annuity shall begin as of the date of death of the elected county officer without regard to the spouse's age.
The annuity to a spouse shall be 66 2/3% of the amount of retirement annuity earned by the elected county officer on the date of death, subject to a minimum payment of 10% of salary, provided that if an eligible spouse, regardless of age, has in his or her care at the date of death of the elected county officer any unmarried child or children of the county officer, under age 18, the minimum annuity shall be 30% of the elected officer's salary, plus 10% of salary on account of each minor child of the elected county officer, subject to a combined total payment on account of a spouse and minor children not to exceed 50% of the deceased officer's salary. In the event there shall be no spouse of the elected county officer surviving, or should a spouse remarry or die while eligible minor children still survive the elected county officer, each such child shall be entitled to an annuity equal to 20% of salary of the elected officer subject to a combined total payment on account of all such children not to exceed 50% of salary of the elected county officer. The salary to be used in the calculation of these benefits shall be the same as that prescribed for determining a retirement annuity as provided in Section 9-121.6.
Upon the death of an elected county officer occurring after termination of service or while in receipt of a retirement annuity, the combined total payment to a spouse and minor children, or to minor children alone if no eligible spouse survives, shall be limited to 75% of the amount of retirement annuity earned by the county officer.
Marriage of a child or attainment of age 18, whichever first occurs, shall render the child ineligible for further consideration in the payment of an annuity to a spouse or in the increase in the amount thereof. Upon attainment of ineligibility of the youngest minor child of the elected county officer, the annuity shall immediately revert to the amount payable upon death of an elected county officer leaving no minor children surviving him or her. If the spouse is under age 50 at such time, the annuity as revised shall be deferred until such age is attained. Remarriage of a widow or widower prior to attainment of age 55 shall disqualify the spouse from the receipt of an annuity.
(Source: P.A. 95-279, eff. 1-1-08.)

(40 ILCS 5/9-121.8) (from Ch. 108 1/2, par. 9-121.8)
Sec. 9-121.8. Transfer of creditable service to Article 8 or 13 Fund.
(a) Any city officer as defined in Section 8-243.2 of this Code, and any sanitary district commissioner elected by vote of the people who is a participant in the pension fund established under Article 13 of this Code, may apply for transfer of his credits and creditable service accumulated under this Fund to such Article 8 or 13 fund. Such creditable service shall be transferred forthwith. Payment by this Fund to the Article 8 or 13 fund shall be made at the same time and shall consist of:
(1) the amounts accumulated to the credit of the

applicant, including interest, on the books of the Fund on the date of transfer, but excluding any additional or optional credits, which credits shall be refunded to the applicant; and

(2) employer contributions computed by the Board and

credited to the applicant under this Article, including interest, on the books of the Fund on the date the applicant terminated service under the Fund.

Participation in this Fund as to any credits transferred under this Section shall terminate on the date of transfer.
(b) Any such elected city officer or sanitary district commissioner who has credits and creditable service under the Fund may establish additional credits and creditable service for periods during which he could have elected to participate but did not so elect. Credits and creditable service may be established by payment to the Fund of an amount equal to the contributions he would have made if he had elected to participate, plus interest to the date of payment.
(c) Any such elected city officer or sanitary district commissioner may reinstate credits and creditable service terminated upon receipt of a separation benefit, by payment to the Fund of the amount of the separation benefit plus interest thereon to the date of payment.
(Source: P.A. 85-964; 86-1488.)

(40 ILCS 5/9-121.9) (from Ch. 108 1/2, par. 9-121.9)
Sec. 9-121.9. Age Discrimination. Notwithstanding any other provisions in this Article, it is the intention of the General Assembly to comply with the federal Age Discrimination in Employment Act of 1967, as amended by the Age Discrimination in Employment Amendments of 1986 and the Omnibus Budget Reconciliation Act of 1986, as required with respect to benefits for older individuals. For this purpose, if required, the following changes shall govern with respect to other Sections of this Article, effective January 1, 1988 unless otherwise specified:
(1) Contributions. Beginning January 1, 1988, the spouse contribution shall not cease at age 65, but shall continue during the term of service. Beginning January 1, 1988, concurrent county contributions shall be made during the term of service.
(2) Money purchase accounts "fixed" at age 65. Beginning January 1, 1988, for all purposes, accruals after age 65 for the accounts of those employees who have not withdrawn or retired shall be "unfixed" with interest from the date fixed to January 1, 1988, without any contribution from the time originally fixed until the effective date of this amendatory Act of 1989. Thereafter, all money purchase accounts shall not be "fixed", but shall continue to accrue until time of withdrawal. No contributions are permitted from the time "fixed" until the time "unfixed".
(3) Employee money purchase annuity after age 65. Beginning January 1, 1988, all money purchase annuities shall be computed without limitation for age at time of withdrawal and without being "fixed" at any limiting age.
(4) Widows and wives not entitled to annuity. Beginning January 1, 1988, there shall be no requirement that marriage take place before the employee attained age 65. Any "no spouse" refund must be repaid with interest at the effective rate before a spouse annuity is payable.
(5) Children. Beginning January 1, 1988, there shall be no age requirement on the employee age for a child's annuity.
(6) Compensation and supplemental annuities. The age condition shall remain at 65.
(7) Accounting. Beginning January 1, 1988, or as soon as practical, the Annuity Payment Fund Accounts and the Prior Service Fund Accounts "fixed" shall be "unfixed" and the appropriate amounts returned to the Salary Deduction Fund Account and the corresponding County Contribution Fund Account.
(8) Refunds. Beginning immediately, there shall be no in-service distribution of a "no spouse" refund. Such distribution, if any, shall be made as otherwise provided. Likewise, there shall be no other refund of deductions after fixed or excess cost. Any "no spouse" refund must be repaid with interest at the effective rate before a spouse annuity is payable.
(9) Re-entry into service. Beginning January 1, 1988, for any re-entry into service after age 65, the employee's money purchase annuity and the widow's money purchase annuity may be recomputed if it is more beneficial to do so.
(10) Computation. Benefits using accruals after age 65 will begin to be computed January 1, 1988. No benefits will be recomputed for any annuitant who has withdrawn before January 1, 1988.
(11) Participation. Effective immediately, this Article shall apply to all persons eligible to participate regardless of age. Beginning immediately all eligible persons previously excluded from participation in the fund either voluntarily or involuntarily, shall be enrolled as participants and contributions shall begin and continue during the term of service.
(Source: P.A. 86-272.)

(40 ILCS 5/9-121.10) (from Ch. 108 1/2, par. 9-121.10)
Sec. 9-121.10. Transfer to Article 14.
(a) Any active member of the State Employees' Retirement System who is a State policeman, investigator for the Office of the Attorney General, an investigator for the Department of Revenue, investigator for the Secretary of State, or conservation police officer may apply for transfer of some or all of his creditable service as a member of the County Police Department, a county corrections officer, or a court services officer accumulated under this Article to the State Employees' Retirement System in accordance with Section 14-110. At the time of the transfer the Fund shall pay to the State Employees' Retirement System an amount equal to:
(1) the amounts accumulated to the credit of the

applicant on the books of the Fund on the date of transfer for the service to be transferred; and

(2) the corresponding municipality credits, including

interest, on the books of the Fund on the date of transfer; and

(3) any interest paid by the applicant in order to

reinstate such service.

Participation in this Fund with respect to the credits transferred shall terminate on the date of transfer.
(b) Any person applying to transfer service under this Section may reinstate credit for service as a member of the County Police Department that was terminated by receipt of a refund, by paying to the Fund the amount of the refund with interest thereon at the actuarially assumed rate of interest, compounded annually, from the date of refund to the date of payment.
(Source: P.A. 95-530, eff. 8-28-07; 96-745, eff. 8-25-09.)

(40 ILCS 5/9-121.11) (from Ch. 108 1/2, par. 9-121.11)
Sec. 9-121.11. Transfer of credit from Article 8 or 11. Until March 1, 1993, an employee may transfer to this Fund up to a total of 10 years of creditable service accumulated under Article 8 or 11 of this Code, upon payment to this Fund of (1) the amount by which the employee and employer contributions that would have been required if the employee had participated in this Fund during the period for which credit is being transferred, plus interest, exceeds the amount actually transferred from the Article 8 or 11 fund to this Fund, plus (2) interest on the amount determined under item (1) at the rate of 6% per year, compounded annually, from the date of the transfer to the date of payment.
(Source: P.A. 87-1265.)

(40 ILCS 5/9-121.12) (from Ch. 108 1/2, par. 9-121.12)
Sec. 9-121.12. Transfer to Article 18 system. Any active member of the Judges Retirement System who is eligible to transfer service credit to that System from this Fund under subsection (g) of Section 18-112 may apply for transfer of that service credit to the Judges Retirement System. The credits and creditable service shall be transferred upon application, and shall include payment by this Fund to the Judges Retirement System of:
(1) the amounts accumulated to the credit of the

applicant for that service, including interest, on the books of the Fund on the date of transfer; and

(2) the corresponding employer credits computed and

credited for that service under this Article, including interest, on the books of the Fund on the date of transfer.

Participation in this Fund as to the credits transferred under this Section shall terminate on the date of transfer.
(Source: P.A. 87-1265.)

(40 ILCS 5/9-121.13)
Sec. 9-121.13. Transfer of Article 5 credits.
(a) An active participant in the Fund who was employed by the office of the Cook County State's Attorney on January 1, 1995 may transfer to this Fund credits and creditable service accumulated under the pension fund established under Article 5 of this Code, as provided in Section 5-237, by submitting a written application to the Fund and paying to the Fund the amount, if any, by which the amount transferred to the Fund under Section 5-237 is less than the amount of employee and employer contributions that would have been received by the Fund if the service being transferred had been served as a participant of this Fund, including interest at the rate of 6% per year, compounded annually, from the date of the service to the date of payment.
(b) Until July 1, 1998, an active participant in the Fund who is a member of the county police department may transfer to this Fund credits and creditable service accumulated under the pension fund established under Article 5 of this Code, as provided in Section 5-237, by submitting a written application to the Fund and paying to the Fund the amount, if any, by which the amount transferred to the Fund under Section 5-237 is less than the amount of employee and employer contributions that would have been received by the Fund if the service being transferred had been served as a participant of this Fund, including interest at the rate of 6% per year, compounded annually, from the date of the service to the date of payment.
(c) The applicant may elect to have the service transferred be deemed service as a member of the county police department; if the applicant so elects, the required payment shall be calculated on the basis of the rates applicable to members of the county police department.
(Source: P.A. 89-136, eff. 7-14-95; 90-32, eff. 6-27-97.)

(40 ILCS 5/9-121.15)
Sec. 9-121.15. Transfer of credit from Article 14 system. A current or former employee shall be entitled to service credit in the Fund for any creditable service transferred to this Fund from the State Employees' Retirement System under Section 14-105.7 of this Code. Credit under this Fund shall be granted upon receipt by the Fund of the amounts required to be transferred under Section 14-105.7; no additional contribution is necessary.
(Source: P.A. 92-599, eff. 6-28-02.)

(40 ILCS 5/9-121.16)
Sec. 9-121.16. Contractual service to the Retirement Board. A person who has rendered continuous contractual services (other than legal or actuarial services) to the Retirement Board for a period of at least 5 years may establish creditable service in the Fund for up to 10 years of those services by making written application to the Board before July 1, 2003 and paying to the Fund an amount to be determined by the Board, equal to the employee contributions that would have been required if those services had been performed as an employee.
For the purposes of calculating the required payment, the Board may determine the applicable salary equivalent based on the compensation received by the person for performing those contractual services. The salary equivalent calculated under this Section shall not be used for determining final average salary under Section 9-134 or any other provisions of this Code.
A person may not make optional contributions under Section 9-121.6 or 9-179.3 for periods of credit established under this Section.
(Source: P.A. 92-599, eff. 6-28-02.)

(40 ILCS 5/9-121.17)
Sec. 9-121.17. Transfer from Article 3. Until 6 months after the effective date, an employee may transfer to this Fund up to 6 years of creditable service accumulated under Article 3 of this Code, upon payment to this Fund of (1) the amount by which the employee and employer contributions that would have been required if the employee had participated in this Fund during the period for which credit is being transferred, plus interest, exceeds the amount actually transferred from the Article 3 fund to this Fund, plus (2) interest on the amount determined under item (1) at the rate of 6% per year, compounded annually, from the date of the transfer to the date of payment.
(Source: P.A. 95-504, eff. 8-28-07.)

(40 ILCS 5/9-121.18)
Sec. 9-121.18. Transfer to Article 5.
(a) Any active member of Article 5 of this Code may apply for transfer of some or all of his creditable service as a correctional officer with the county department of corrections accumulated under this Article to the Article 5 Fund in accordance with paragraph (b) of Section 5-234. At the time of the transfer the Fund shall pay to the Article 5 Fund an amount equal to:
(1) the amounts accumulated to the credit of the

applicant on the books of the Fund on the date of transfer for the service to be transferred;

(2) the corresponding employer credits, including

interest, on the books of the Fund on the date of transfer; and

(3) any interest paid by the applicant in order to

reinstate such service.

Participation in this Fund with respect to the credits transferred shall terminate on the date of transfer.
(b) Any person applying to transfer service under this Section may reinstate credit for service as a member of the county department of corrections that was terminated by receipt of a refund, by paying to the Fund the amount of the refund with interest thereon at the actuarially assumed rate, compounded annually, from the date of refund to the date of payment.
(Source: P.A. 96-727, eff. 8-25-09.)

(40 ILCS 5/9-122) (from Ch. 108 1/2, par. 9-122)
Sec. 9-122. Time of fixing annuities-Waiver.
No annuity or disability benefit shall be fixed, granted, or paid under this Article before the effective date.
Any employee annuitant or widow annuitant may execute a waiver of his or her right to receive any part of his or her total annuity. A waiver shall take effect upon its being filed with the board. A waiver may not be revoked after it is executed and filed, except within the first 30 days after being filed.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/9-123) (from Ch. 108 1/2, par. 9-123)
Sec. 9-123. Prior service annuities-When due.
A "Prior Service Annuity" shall be credited to present employees in accordance with "The 1925 Act" for service rendered prior to the effective date.
Each such credit shall be improved by interest at the effective rate during the time the employee is in service until his annuity is fixed. In determining such credit, the employee's annual salary for his entire period of prior service shall be the salary in effect on the effective date.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/9-124) (from Ch. 108 1/2, par. 9-124)
Sec. 9-124. Age and service annuity.
An "Age and Service Annuity" shall be credited employees for contributing service rendered after the effective date.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/9-125) (from Ch. 108 1/2, par. 9-125)
Sec. 9-125. Annuities - Present employees and future entrants attaining age 65 in service. (a) A present employee who attains age 65 or more in service, having age and service and prior service annuity credits sufficient to provide an annuity as of age 65 equal to the amount he would have had if employee contributions and county contributions had been made in accordance with this Article during his entire term of service until age 65 shall be entitled upon withdrawal to an annuity from the sum accumulated for age and service annuity and the applicable credits for prior service annuity.
(b) A present employee who attains age 65 or more in service, and who does not have the credits described in paragraph (a), shall be entitled on the date of withdrawal, based upon the assumption that his age is then 65, to an annuity based on the sum accumulated for age and service annuity and the applicable credits for prior service annuity.
(c) A future entrant who attains age 65 in service shall be entitled, upon withdrawal, to age and service annuity provided from the sum accumulated for such annuity at such age.
(Source: P.A. 81-1536.)

(40 ILCS 5/9-126) (from Ch. 108 1/2, par. 9-126)
Sec. 9-126. Annuities-Present employees and future entrants-Withdrawal after age 60 and prior to 65.
An employee who attains age 60 or more but less than age 65 in service, upon withdrawal, shall be entitled to annuity as follows:
1. Present Employee--Age and service and prior service annuities provided from the total sum accumulated to his credit for such annuities on the date of withdrawal, computed as of his age on such date of withdrawal.
2. Future Entrant--Age and service annuity provided from the total sum accumulated to his credit for such annuity on the date of withdrawal, computed as of his age on such date of withdrawal.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/9-127) (from Ch. 108 1/2, par. 9-127)
Sec. 9-127. Annuities - Present employees and future entrants - Withdrawal after age 50 and prior to age 60. An employee who (i) withdraws prior to January 1, 1988, having attained age 55 or more but less than age 60 in service and having 10 or more years of service at date of withdrawal, or (ii) beginning January 1, 1988, attains age 50 in the service and withdraws before age 60 with at least 10 years of creditable service, shall be entitled to annuity, from the date of withdrawal, as follows:
1. Present employee and future entrant with 20 or more years of service - Age and service annuity provided from the total sum accumulated to his credit from employee contributions and county contributions for such annuity, and, for a present employee, prior service annuity from the total sum accumulated to his credit for such annuity.
2. Present employee and future entrant with 10 or more but less than 20 years of service - Age and service annuity provided from the total sum accumulated to his credit for such annuity from employee contributions, plus 1/10 of the corresponding credits accumulated for such annuity from county contributions for each year of service after the first 10 years; and, in addition in the case of a present employee, the total sum accumulated to his credit for prior service annuity on account of employee contributions to any county pension fund in operation in the county on the effective date, and 1/10 of prior service annuity accumulated to his credit under "The 1925 Act" and this Article, for each year of service after the first 10 years.
Any such annuity shall be computed as of the employee's age on the date of withdrawal.
(Source: P.A. 85-964.)

(40 ILCS 5/9-128) (from Ch. 108 1/2, par. 9-128)
Sec. 9-128. Annuities - Present employees and future entrants - Withdrawal before age 50. An employee who, prior to January 1, 1988, withdraws after 10 years of service before age 55 and attains age 55 while out of service shall be entitled to annuity after attainment of age 55. An employee with at least 10 years of creditable service who withdraws from service on or after January 1, 1988 at less than age 50 shall be entitled to annuity upon attaining age 50. Such annuities shall be calculated as follows:
1. Present employee and future entrant with 20 or more years of service - Age and service annuity provided from the total sum accumulated to his credit from employee contributions and county contributions for such annuity, and, in addition in the case of a present employee, prior service annuity from the sum accumulated to his credit for such annuity.
2. Present employee and future entrant with 10 or more but less than 20 years of service - Age and service annuity provided from total sum accumulated to his credit for such annuities from employee contributions, plus 1/10 of the county contributions accumulated to his credit for each year of service after the first 10 years; and, in addition, in the case of a present employee, credits for prior service annuity on account of employee contributions to any county pension fund in operation in the county on the effective date, and 1/10 of the prior service annuity accumulated to his credit under "The 1925 Act" and this Article, for each year of service after the first 10 years.
Any such annuity shall be computed as though the employee were age 50 when the annuity was granted (age 55 for employees withdrawing before January 1, 1988), regardless of his actual age at the time of application for annuity. An employee shall not be entitled to annuity for any period between the date he attained age 50 (age 55 for employees withdrawing before January 1, 1988) and the date of application for annuity.
(Source: P.A. 85-964.)

(40 ILCS 5/9-128.1) (from Ch. 108 1/2, par. 9-128.1)
Sec. 9-128.1. Annuities for members of the County Police Department.
(a) In lieu of the regular or minimum annuity or annuities for any deputy sheriff who is a member of a County Police Department, he may, upon withdrawal from service after not less than 20 years of service in the position of deputy sheriff as defined below, upon or after attainment of age 55, receive a total annuity equal to 2% for each year of service based upon his highest average annual salary for any 4 consecutive years within the last 10 years of service immediately preceding the date of withdrawal from service, subject to a maximum annuity equal to 75% of such average annual salary.
(b) Any deputy sheriff who withdraws from the service after July 1, 1979, after having attained age 53 in the service with 23 or more years of service credit shall be entitled to an annuity computed as follows if such annuity is greater than that provided in the foregoing paragraphs of this Section 9-128.1: An annuity equal to 50% of the average salary for the 4 highest consecutive years of the last 10 years of service plus additional annuity equal to 2% of such average salary for each completed year of service or fraction thereof rendered after his attainment of age 53 and the completion of 23 years of service, plus an additional annuity equal to 1% of such average salary for each completed year of service or fraction thereof in excess of 23 years up to age 53.
(c) Any deputy sheriff who withdraws from the service after December 31, 1987 with 20 or more years of service credit, shall be entitled, upon attainment of age 50, to an annuity computed as follows if such annuity is greater than that provided in the foregoing paragraphs of this Section 9-128.1: An annuity equal to 50% of the average salary for the 4 highest consecutive years of the last 10 years of service, plus additional annuity equal to 2% of such average salary for each completed year of service or fraction thereof in excess of 20 years.
(d) A deputy sheriff who reaches compulsory retirement age and who has less than 23 years of service shall be entitled to a minimum annuity equal to an amount determined by the product of (1) his years of service and (2) 2% of his average salary for the 4 consecutive highest years of salary within the last 10 years of service immediately prior to his reaching compulsory retirement age.
(e) Any deputy sheriff who retires after January 1, 1984 and elects to receive an annuity under this Section, and who has credits under this Article for service not as a deputy sheriff, shall be entitled to receive, in addition to the amount of annuity otherwise provided under this Section, an additional amount of annuity provided from the totals accumulated to his credit for prior service and age and service annuities for such service not as a deputy sheriff.
(f) The term "deputy sheriff" means an employee charged with the duty of law enforcement as a deputy sheriff as specified in Section 1 of "An Act in relation to County Police Departments in certain Counties, creating a County Police Department Merit Board and defining its powers and duties", approved August 5, 1963, who rendered service in such position before and after such date.
The terms "deputy sheriff" and "member of a County Police Department" shall also include an elected sheriff of the county who has elected to become a contributor and who has submitted to the board his written election to be included within the provisions of this Section. With respect to any such sheriff, service as the elected sheriff of the county shall be deemed to be service in the position of deputy sheriff for the purposes of this Section provided that the employee contributions therefor are made at the rate prescribed for members of the County Police Department. A sheriff electing to be included under this Section may also elect to have his service as sheriff of the county before the date of such election included as service as a deputy sheriff for the purposes of this Section, by making an additional contribution for each year of such service, equal to the difference between the amount he would have contributed to the Fund during such year had he been contributing at the rate then in effect for members of the County Police Department and the amount actually contributed, plus interest thereon at the rate of 6% per annum from the end of such year to the date of payment.
(g) In no case shall an annual annuity provided in this Section 9-128.1 exceed 80% of the average annual salary for any 4 consecutive years within the last 10 years of service immediately preceding the date of withdrawal from service.
A deputy sheriff may in addition, be entitled to the benefits provided by Section 9-133 or 9-133.1 if he so qualifies under such Sections.
(h) A deputy sheriff may elect, between January 1 and January 15, 1983, to transfer his creditable service as a member of the State Employees' Retirement System of Illinois to any Fund established under this Article of which he is a member, and such transferred creditable service shall be included as service for the purpose of calculating his benefits under this Article to the extent that the payment specified in Section 14-105.3 has been received by such Fund.
(i) An active deputy sheriff who has at least 15 years of service credit in that capacity may elect to have any or all of his credits under this Article for service not as a deputy sheriff deemed to be credits for service as a deputy sheriff, by filing a written election with the Board, accompanied by payment of an amount to be determined by the Board, equal to (1) the difference between the amount of employee contributions actually contributed by the applicant for such service not as a deputy sheriff, and the amounts that would have been contributed had such contributions been made at the rates applicable to service as a deputy sheriff, plus (2) interest thereon at the rate of 3% per annum, compounded annually, from the date of service to the date of payment.
(j) Beginning on the effective date of this amendatory Act of 1996, the terms "deputy sheriff" and "member of a County Police Department" shall also include any chief of the County Police Department or undersheriff of the County Sheriff's Department who has submitted to the board his or her written election to be included within the provisions of this Section. With respect to any such police chief or undersheriff, service as a chief of the County Police Department or an undersheriff of the County Sheriff's Department shall be deemed to be service in the position of deputy sheriff for the purposes of this Section, provided that the employee contributions therefor are made at the rate prescribed for members of the County Police Department.
A chief of the County Police Department or undersheriff of the County Sheriff's Department electing to be included under this Section may also elect to have his or her service as chief of the County Police Department or undersheriff of the County Sheriff's Department before the date of the election included as service as a deputy sheriff for the purposes of this Section, by making an additional contribution for each year of such service, equal to the difference between the amount that he or she would have contributed to the Fund during that year at the rate then in effect for members of the County Police Department and the amount actually contributed, plus interest thereon at the rate of 6% per year, compounded annually, from the end of that year to the date of payment.
A chief of the County Police Department or undersheriff of the County Sheriff's Department who has elected to be included within the provisions of this Section may transfer to this Fund credits and creditable service accumulated under any pension fund or retirement system established under Article 3, 7, 8, 14, or 15, upon payment to the Fund of (1) the amount by which the employee contributions that would have been required if he or she had participated in this Fund during the period for which credit is being transferred, plus interest, plus an equal amount for employer contributions, exceeds the amounts actually transferred from that other fund or system to this Fund, plus (2) interest thereon at 6% per year, compounded annually, from the date of transfer to the date of payment.
A chief of the County Police Department or undersheriff of the County Sheriff's Department may purchase credits and creditable service for up to 2 years of public employment rendered to an out-of-state public agency. Payment for that service shall be at the applicable rates in effect for employee and employer contributions during the period for which credit is being purchased, plus interest at the rate of 6% per year, compounded annually, from the date of service until the date of payment.
(Source: P.A. 89-643, eff. 8-9-96.)

(40 ILCS 5/9-128.2)
Sec. 9-128.2. Stipends. Any elected county officer who was entitled to receive a stipend from the State on or after July 1, 2009 and on or before June 30, 2010 may establish earnings credit for the amount of stipend not received, if the elected county official applies in writing to the fund within 6 months after the effective date of this amendatory Act of the 96th General Assembly and pays to the fund an amount equal to (i) employee contributions on the amount of stipend not received, (ii) employer contributions determined by the Board equal to the employer's normal cost of the benefit on the amount of stipend not received, plus (iii) interest on items (i) and (ii) at the actuarially assumed rate.
(Source: P.A. 96-961, eff. 7-2-10.)

(40 ILCS 5/9-129) (from Ch. 108 1/2, par. 9-129)
Sec. 9-129. Annuities-Re-entry into service. Annuity in excess of that fixed in Sections 9-126, 9-127 or 9-128 shall not be granted to any employee described therein, unless he re-entered service before age 65. If such re-entry occurs, his annuity shall be provided in accordance with Sections 9-125 to 9-128, inclusive, whichever are applicable.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/9-130) (from Ch. 108 1/2, par. 9-130)
Sec. 9-130. Service after time of fixing annuity.
Service rendered after the time of fixing an annuity shall not be considered for age and service annuity and for prior service annuity.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/9-131) (from Ch. 108 1/2, par. 9-131)
Sec. 9-131. Prior service annuity credits. (a) The sum to be credited for prior service annuity in the case of any present employee described in subdivision (a) of Section 9-109 shall be the entire sum credited for such purposes.
(b) The sum to be credited for prior service annuity in the case of any present employee described in subdivision (b) of Section 9-109 shall be the sum credited for such purpose less the excess which would have accumulated under this Article from contributions by the employee after he attained age 65 if such contributions had been made from the effective date to the date of withdrawal with interest at the effective rate to the date of his withdrawal, over the amounts actually contributed for such purpose with like interest computed to such date of withdrawal; provided that the sum so computed shall be less than the sum credited for prior service annuity under the foregoing provisions of this Article. If the sum so computed shall be equal to or greater than the sum credited for prior service annuity as aforesaid, such employee shall not be entitled to prior service annuity.
(Source: P.A. 81-1536.)

(40 ILCS 5/9-132) (from Ch. 108 1/2, par. 9-132)
Sec. 9-132. Minimum annuity.
A present employee who was a contributor to a county pension fund in operation on the effective date who withdraws on or after such date having 20 or more years of service and for whom the amount of annuity provided by this Article is less than the amount stated in this section has a right to receive annuity as follows:
(a) $600 a year after the date of withdrawal if he is

age 55 or more at such time;

(b) $600 a year after the date he becomes age 55 if

he is less than such age when he withdraws.

In addition to the combined age and service and prior service annuities to which a present employee is entitled, an employee with 24 or more years of service who has attained age 65 or more at the time he withdraws is entitled to receive a sum equal to the difference between the combined age and service annuity and prior service annuity, and 1/3 of his salary at the date of his withdrawal.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/9-133) (from Ch. 108 1/2, par. 9-133)
Sec. 9-133. Automatic increase in annuity.
(a) An employee who retired or retires from service after December 31, 1959, having attained age 60 or more or, beginning January 1, 1991, having attained 30 or more years of creditable service, shall, in the month of January of the year following the year in which the first anniversary of retirement occurs, have his then fixed and payable monthly annuity increased by 1 1/2%, and such first fixed annuity as granted at retirement increased by a further 1 1/2% in January of each year thereafter. Beginning with January of the year 1972, such increases shall be at the rate of 2% in lieu of the aforesaid specified 1 1/2%. Beginning with January of the year 1982, such increases shall be at the rate of 3% in lieu of the aforesaid specified 2%. Beginning January 1, 1998, these increases shall be at the rate of 3% of the current amount of the annuity, including any previous increases received under this Article, without regard to whether the annuitant is in service on or after the effective date of this amendatory Act of 1997.
An employee who retires on annuity before age 60 and, beginning January 1, 1991, with less than 30 years of creditable service shall receive such increases beginning with January of the year immediately following the year in which he attains the age of 60 years. An employee who retires on annuity before age 60 and before January 1, 1991, with at least 30 years of creditable service, shall be entitled to receive the first increase under this subsection no later than January 1, 1993.
For an employee who, in accordance with the provisions of Section 9-108.1 of this Act, shall have become a member of the State System established under Article 14 on February 1, 1974, the first such automatic increase shall begin in January of 1975.
(b) Subsection (a) is not applicable to an employee retiring and receiving a term annuity, as defined in this Act, nor to any otherwise qualified employee who retires before he makes employee contributions (at the 1/2 of 1% rate as provided in this Section) for this additional annuity for not less than the equivalent of one full year. Such employee, however, shall make arrangement to pay to the fund a balance of such contributions, based on his final salary, as will bring such 1/2 of 1% contributions, computed without interest, to the equivalent of one year's contributions.
Beginning with the month of January, 1960, each employee shall contribute by means of salary deductions 1/2 of 1% of each salary payment, concurrently with and in addition to the employee contributions otherwise provided for annuity purposes.
Each such additional contribution shall be used, together with county contributions, to defray the cost of the specified annuity increments.
Such additional employee contributions are not refundable, except to an employee who withdraws and applies for refund under this Article, or applies for annuity, and also in cases where a term annuity becomes payable. In such cases his contributions shall be refunded, without interest.
(Source: P.A. 95-369, eff. 8-23-07.)

(40 ILCS 5/9-133.1) (from Ch. 108 1/2, par. 9-133.1)
Sec. 9-133.1. Automatic increases in annuity for certain heretofore retired participants. A retired employee retired at age 55 or over and who (a) is receiving annuity based on a service credit of 20 or more years, and (b) does not qualify for the automatic increases in annuity provided for in Sec. 9-133 of this Article, and (c) elects to make a contribution to the Fund at a time and manner prescribed by the Retirement Board, of a sum equal to 1% of the final average monthly salary forming the basis of the calculation of their annuity multiplied by years of credited service, or 1% of their final monthly salary multiplied by years of credited service in any case where the final average salary is not used in the calculation, shall have his original fixed and payable monthly amount of annuity increased in January of the year following the year in which he attains the age of 65 years, if such age of 65 years is attained in the year 1969 or later, by an amount equal to 1 1/2%, and by an equal additional 1 1/2% in January of each year thereafter. Beginning with January of the year 1972, such increases shall be at the rate of 2% in lieu of the aforesaid specified 1 1/2%. Beginning with January of the year 1982, such increases shall be at the rate of 3% in lieu of the aforesaid specified 2%. Beginning January 1, 1998, these increases shall be at the rate of 3% of the current amount of the annuity, including any previous increases received under this Article, without regard to whether the annuitant is in service on or after the effective date of this amendatory Act of 1997.
In those cases in which the retired employee receiving annuity has attained the age of 66 or more years in the year 1969, he shall have such annuity increased in January of the year 1970 by an amount equal to 1 1/2% multiplied by the number equal to the number of months of January elapsing from and including January of the year immediately following the year he attained the age of 65 years if retired at or prior to age 65, or from and including January of the year immediately following the year of retirement if retired at an age greater than 65 years, to and including January of the year 1970, and by an equal additional 1 1/2% in January of each year thereafter. Beginning with January of the year 1972, such increases shall be at the rate of 2% in lieu of the aforesaid specified 1 1/2%. Beginning with January of the year 1982, such increases shall be at the rate of 3% in lieu of the aforesaid specified 2%. Beginning January 1, 1998, these increases shall be at the rate of 3% of the current amount of the annuity, including any previous increases received under this Article, without regard to whether the annuitant is in service on or after the effective date of this amendatory Act of 1997.
To defray the annual cost of such increases, the annual interest income of the Fund, accruing from investments held by the Fund, exclusive of gains or losses on sales or exchanges of assets during the year, over and above 4% a year, shall be used to the extent necessary and available to finance the cost of such increases for the following year.
(Source: P.A. 95-369, eff. 8-23-07.)

(40 ILCS 5/9-134) (from Ch. 108 1/2, par. 9-134)
Sec. 9-134. Minimum annuity - Additional provisions.
(a) An employee who withdraws after July 1, 1957 at age 60 or more with 20 or more years of service, for whom the amount of age and service and prior service annuity combined is less than the amount stated in this Section from the date of withdrawal, instead of all annuities otherwise provided in this Article, is entitled to receive an annuity for life of an amount equal to 1 2/3% for each year of service, of his highest average annual salary for any 5 consecutive years within the last 10 years of service immediately preceding the date of withdrawal; provided that in the case of any employee who withdraws on or after July 1, 1971, such employee age 60 or over with 20 or more years of service, or who withdraws on or after January 1, 1982 and on or after attainment of age 65 with 10 or more years of service, shall instead receive an annuity for life equal to 1.67% for each of the first 10 years of service; 1.90% for each of the next 10 years of service; 2.10% for each year of service in excess of 20 but not exceeding 30; and 2.30% for each year of service in excess of 30, based on the highest average annual salary for any 4 consecutive years within the last 10 years of service immediately preceding the date of withdrawal.
An employee who withdraws after July 1, 1957, but prior to January 1, 1988, with 20 or more years of service, before age 60 is entitled to annuity, to begin not earlier than age 55, if under such age at withdrawal, as computed in the last preceding paragraph, reduced 1/2 of 1% for each full month or fractional part thereof that his attained age when annuity is to begin is less than 60 to the end that the total reduction at age 55 shall be 30%, except that an employee retiring at age 55 or over but less than age 60, having at least 35 years of service, shall not be subject to the reduction in his retirement annuity because of retirement below age 60.
An employee who withdraws on or after January 1, 1988, with 20 or more years of service and before age 60, is entitled to annuity as computed above, to begin not earlier than age 50 if under such age at withdrawal, reduced 1/2 of 1% for each full month or fractional part thereof that his attained age when annuity is to begin is less than 60, to the end that the total reduction at age 50 shall be 60%, except that an employee retiring at age 50 or over but less than age 60, having at least 30 years of service, shall not be subject to the reduction in retirement annuity because of retirement below age 60.
An employee who withdraws on or after January 1, 1992 but before January 1, 1993, at age 60 or over with 5 or more years of service, may elect, in lieu of any other employee annuity provided in this Section, to receive an annuity for life equal to 2.20% for each of the first 20 years of service, and 2.40% for each year of service in excess of 20, based on the highest average annual salary for any 4 consecutive years within the last 10 years of service immediately preceding the date of withdrawal. An employee who withdraws on or after January 1, 1992, but before January 1, 1993, on or after attainment of age 55 but before attainment of age 60 with 5 or more years of service, is entitled to elect such annuity, but the annuity shall be reduced 0.25% for each full month or fractional part thereof that his attained age when the annuity is to begin is less than age 60, to the end that the total reduction at age 55 shall be 15%, except that an employee retiring at age 55 or over but less than age 60, having at least 30 years of service, shall not be subject to the reduction in retirement annuity because of retirement below age 60. This annuity benefit formula shall only apply to those employees who are age 55 or over prior to January 1, 1993, and who elect to withdraw at age 55 or over on or after January 1, 1992 but before January 1, 1993.
An employee who withdraws on or after July 1, 1996 but before August 1, 1996, at age 55 or over with 8 or more years of service, may elect, in lieu of any other employee annuity provided in this Section, to receive an annuity for life equal to 2.20% for each of the first 20 years of service, and 2.40% for each year of service in excess of 20, based on the highest average annual salary for any 4 consecutive years within the last 10 years of service immediately preceding the date of withdrawal, but the annuity shall be reduced by 0.25% for each full month or fractional part thereof that the annuitant's attained age when the annuity is to begin is less than age 60, unless the annuitant has at least 30 years of service.
The maximum annuity under this paragraph (a) shall not exceed 70% of highest average annual salary for any 5 consecutive years within the last 10 years of service in the case of an employee who withdraws prior to July 1, 1971, and 75% of the highest average annual salary for any 4 consecutive years within the last 10 years of service immediately preceding the date of withdrawal if withdrawal takes place on or after July 1, 1971 and prior to January 1, 1988, and 80% of the highest average annual salary for any 4 consecutive years within the last 10 years of service immediately preceding the date of withdrawal if withdrawal takes place on or after January 1, 1988. Fifteen hundred dollars shall be considered the minimum amount of annual salary for any year, and the maximum shall be his salary as defined in this Article, except that for the years before 1957 and subsequent to 1952 the maximum annual salary to be considered shall be $6,000, and for any year before the year 1953, $4,800.
(b) Any employee who withdraws on or after July 1, 1985 but prior to January 1, 1988, at age 60 or over with 10 or more years of service, may elect in lieu of the benefit in paragraph (a) to receive an annuity for life equal to 2.00% for each year of service, based on the highest average annual salary for any 4 consecutive years within the last 10 years of service immediately preceding the date of withdrawal. An employee who withdraws on or after July 1, 1985, but prior to January 1, 1988, with 10 or more years of service, but before age 60, is entitled to elect such annuity, to begin not earlier than age 55, but the annuity shall be reduced 0.5% for each full month or fractional part thereof that his attained age when the annuity is to begin is less than 60, to the end that the total reduction at age 55 shall be 30%; except that an employee retiring at age 55 or over but less than age 60, having at least 30 years of service, shall not be subject to the reduction in retirement annuity because of retirement below age 60.
An employee who withdraws on or after January 1, 1988, at age 60 or over with 10 or more years of service, may elect, in lieu of the benefit in paragraph (a), to receive an annuity for life equal to 2.20% for each of the first 20 years of service, and 2.4% for each year of service in excess of 20, based on the highest average annual salary for any 4 consecutive years within the last 10 years of service immediately preceding the date of withdrawal. An employee who withdraws on or after January 1, 1988, with 10 or more years of service, but before age 60, is entitled to elect such annuity, to begin not earlier than age 50, but the annuity shall be reduced 0.5% for each full month or fractional part thereof that his attained age when the annuity is to begin is less than 60, to the end that the total reduction at age 50 shall be 60%, except that an employee retiring at age 50 or over but less than age 60, having at least 30 years of service, shall not be subject to the reduction in retirement annuity because of retirement below age 60.
An employee who withdraws on or after June 30, 2002 with 10 or more years of service may elect, in lieu of any other retirement annuity provided under this Article, to receive an annuity for life, beginning no earlier than upon attainment of age 50, equal to 2.40% of his or her highest average annual salary for any 4 consecutive years within the last 10 years of service immediately preceding withdrawal, for each year of service. If the employee has less than 30 years of service, the annuity shall be reduced by 0.5% for each full month or remaining fraction thereof that the employee's attained age when the annuity is to begin is less than 60.
The maximum annuity under this paragraph (b) shall not exceed 75% of the highest average annual salary for any 4 consecutive years within the last 10 years of service immediately preceding the date of withdrawal if withdrawal occurs prior to January 1, 1988, or 80% of the highest average annual salary for any 4 consecutive years within the last 10 years of service immediately preceding the date of withdrawal if withdrawal takes place on or after January 1, 1988.
The provisions of this paragraph (b) do not apply to any former County employee receiving an annuity from the fund, who re-enters service as a County employee, unless he renders at least 3 years of additional service after the date of re-entry.
(c) For an employee receiving disability benefit, the salary for annuity purposes under paragraph (a) or (b) of this Section shall, for all periods of disability benefit subsequent to the year 1956, be the amount on which his disability benefit was based.
(d) A county employee with 20 or more years of service, whose entire disability benefit credit period expires before attainment of age 50 (age 55 if expiration occurs before January 1, 1988), while still disabled for service is entitled upon withdrawal to the larger of:
(1) The minimum annuity provided above, assuming that

he is then age 50 (age 55 if expiration occurs before January 1, 1988), and reducing such annuity to its actuarial equivalent at his attained age on such date, or

(2) the annuity provided from his age and service and

prior service annuity credits.

(e) The minimum annuity provisions above do not apply to any former county employee receiving an annuity from the fund, who re-enters service as a county employee, unless he renders at least 3 years of additional service after the date of re-entry.
(f) Any employee in service on July 1, 1947, or who enters service thereafter before attaining age 65 and withdraws after age 65 with less than 10 years of service for whom the annuity has been fixed under the foregoing Sections of this Article, shall, instead of the annuity so fixed, receive an annuity as follows:
Such amount as he could have received had the accumulated amounts for annuity been improved with interest at the effective rate to the date of withdrawal, or to attainment of age 70, whichever is earlier, and had the county contributed to such earlier date for age and service annuity the amount that it would have contributed had he been under age 65, after the date his annuity was fixed in accordance with this Article, and assuming his annuity were computed from such accumulations as of his age on such earlier date. However those employees who before July 1, 1953, made additional contributions in accordance with this Article, the annuity so computed under this paragraph shall not exceed the annuity which would be payable under the other provisions of this Section if the employee concerned was credited with 20 years of service and would qualify for annuity thereunder.
(g) Instead of the annuity provided in this or any other Section of this Article, an employee having attained age 65 with at least 15 years of service may elect to receive a minimum annual annuity for life equal to 1% of the highest average annual salary for any 4 consecutive years within the last 10 years of service immediately preceding retirement for each year of service, plus the sum of $25 for each year of service provided that no such minimum annual annuity may be greater than 60% of such highest average annual salary.
(h) The annuity is payable in equal monthly installments.
(i) If, by operation of law, a function of a governmental unit, as defined by Section 20-107 of this Code, is transferred in whole or in part to the county in which this Article 9 is created as set forth in Section 9-101, and employees of the governmental unit are transferred as a class to such county, the earnings credits in the retirement system covering the governmental unit which have been validated under Section 20-109 of this Code shall be considered in determining the highest average annual salary for purposes of this Section 9-134.
(j) The annuity being paid to an employee annuitant on July 1, 1988, shall be increased on that date by 1% for each full year that has elapsed from the date the annuity began.
(k) Notwithstanding anything to the contrary in this Article 9, Section 20-131 shall not apply to an employee who withdraws on or after January 1, 1988, but prior to attaining age 55. Therefore, no employee shall be entitled to elect to have the alternative formula previously set forth in Section 20-122 prior to the amendatory Act of 1975 apply to any annuity, the payment of which commenced after January 1, 1988, but prior to such employee's attainment of age 55.
(Source: P.A. 92-599, eff. 6-28-02.)

(40 ILCS 5/9-134.1) (from Ch. 108 1/2, par. 9-134.1)
Sec. 9-134.1. Preservation of minimum annuity rights for certain house of correction employees and their widows.
In the case of employees who were contributors to and participants as of December 31, 1968, in a House of Correction Employees' Pension Fund, who, by virtue of group transfer on January 1, 1969 became participants in Municipal Employees' Annuity and Benefit Fund under Article 8 of this Code, and who, because of further group or class transfer become participants in the Fund created under Article 9 of this Code, Section 8-136.2 of this Code preserving certain minimum annuity rights for certain house of correction employees and their widows is made applicable to such employees so transferred to this Fund, and such Section is made part of this Article 9 so that such transferred employees are guaranteed such rights under the Fund created by this Article 9 of the Illinois Pension Code as outlined in Section 8-136.2 of this Code.
(Source: P.A. 76-1574.)

(40 ILCS 5/9-134.2) (from Ch. 108 1/2, par. 9-134.2)
Sec. 9-134.2. Early retirement incentives.
(a) To be eligible for the benefits provided in this Section, a person must:
(1) be a current contributing member of this Fund

who, on May 1, 1992 and within 30 days prior to the date of retirement, is (i) in active payroll status in a position of employment under this Article, or (ii) receiving disability benefits under Section 9-156 or 9-157;

(2) have not previously retired under this Article;
(3) file with the Board before May 1, 1993, a written

application requesting the benefits provided in this Section;

(4) elect to retire under this Section on or after

December 1, 1992 and on or before May 29, 1993 (or the date established under subsection (c), if applicable);

(5) have attained age 55 on or before the date of

retirement; and

(6) have at least 10 years of creditable service

under this Fund or any of the participating systems under the Retirement Systems Reciprocal Act by the effective date of the retirement annuity.

(b) An employee who qualifies for the benefits provided under this Section shall be entitled to the following:
(1) The employee's retirement annuity, as calculated

under the other provisions of this Article, shall be increased at the time of retirement by an amount equal to 1% of the employee's average annual salary for the highest 4 consecutive years within the last 10 years of service, multiplied by the employee's number of years of service credit in this Fund up to a maximum of 10 years; except that the total retirement annuity, including any additional benefits elected under Section 9-121.6 or 9-179.3, shall not exceed 80% of that highest average annual salary.

(2) If the employee's retirement annuity is

calculated under Section 9-134, the employee shall not be subject to the reduction in retirement annuity because of retirement below age 60 that is otherwise required under that Section.

(c) In the case of an employee whose immediate retirement could jeopardize public safety or create hardship for the employer, the deadline for retirement provided in subdivision (a)(4) of this Section may be extended to a specified date, no later than November 30, 1993, by the employee's department head, with the approval of the President of the County Board. In the case of an employee who is not employed by a department of the County, the employee's "department head", for the purposes of this Section, shall be a person designated by the President of the County Board.
(d) Notwithstanding Section 9-161, an annuitant who reenters service under this Article after receiving a retirement annuity based on benefits provided under this Section thereby forfeits the right to continue to receive those benefits, and shall have his or her retirement annuity recalculated without the benefits provided in this Section.
(Source: P.A. 87-1130.)

(40 ILCS 5/9-134.3)
Sec. 9-134.3. Early retirement incentives.
(a) To be eligible for the benefits provided in this Section, a person must:
(1) be a current contributing member of the Fund

established under this Article who, on May 1, 1997 and within 30 days prior to the date of retirement, is (i) in active payroll status in a position of employment under this Article or (ii) receiving disability benefits under Section 9-156 or 9-157; or else be eligible under subsection (g);

(2) have not previously retired from the Fund, except

as provided under subsection (g);

(3) file with the Board before October 1, 1997 (or

the date specified in subsection (g), if applicable) a written application requesting the benefits provided in this Section;

(4) elect to retire under this Section on or after

September 1, 1997 and on or before February 28, 1998 (or the date established under subsection (d) or (g), if applicable);

(5) have attained age 55 on or before the date of

retirement and before February 28, 1998; and

(6) have at least 10 years of creditable service in

the Fund, excluding service in any of the other participating systems under the Retirement Systems Reciprocal Act, by the effective date of the retirement annuity or February 28, 1998, whichever occurs first.

(b) An employee who qualifies for the benefits provided under this Section shall be entitled to the following:
(1) The employee's retirement annuity, as calculated

under the other provisions of this Article, shall be increased at the time of retirement by an amount equal to 1% of the employee's average annual salary for the highest 4 consecutive years within the last 10 years of service, multiplied by the employee's number of years of service credit in this Fund up to a maximum of 10 years; except that the total retirement annuity, including any additional benefits elected under Section 9-121.6 or 9-179.3, shall not exceed 80% of that highest average annual salary.

(2) If the employee's retirement annuity is

calculated under Section 9-134, the employee shall not be subject to the reduction in retirement annuity because of retirement below age 60 that is otherwise required under that Section.

(c) A person who elects to retire under the provisions of this Section thereby relinquishes his or her right, if any, to have the retirement annuity calculated under the alternative formula formerly set forth in Section 20-122 of the Retirement Systems Reciprocal Act.
(d) In the case of an employee whose immediate retirement could jeopardize public safety or create hardship for the employer, the deadline for retirement provided in subdivision (a)(4) of this Section may be extended to a specified date, no later than August 31, 1998, by the employee's department head, with the approval of the President of the County Board. In the case of an employee who is not employed by a department of the County, the employee's "department head", for the purposes of this Section, shall be a person designated by the President of the County Board.
(e) Notwithstanding Section 9-161, an annuitant who reenters service under this Article after receiving a retirement annuity based on benefits provided under this Section thereby forfeits the right to continue to receive those benefits and shall have his or her retirement annuity recalculated without the benefits provided in this Section.
(f) This Section also applies to the Fund established under Article 10 of this Code.
(g) A person who (1) was a participating employee on November 30, 1996, (2) was laid off on or after December 1, 1996 and before May 1, 1997 due to the elimination of the employee's job or position, (3) meets the requirements of items (3) through (6) of subsection (a), and (4) has not been reinstated as a Cook County employee since being laid off is eligible for the benefits provided under this Section. For such a person, the application required under subdivision (a)(3) of this Section must be filed within 60 days after the effective date of this amendatory Act of the 92nd General Assembly, and the date of retirement must be within 60 days after the effective date of this amendatory Act.
In the case of a person eligible under this subsection (g) who began to receive a retirement annuity before the effective date of this amendatory Act, the annuity shall be recalculated to include the increase under this Section, and that increase shall take effect on the first annuity payment date following the date of application.
(Source: P.A. 92-599, eff. 6-28-02.)

(40 ILCS 5/9-134.4)
Sec. 9-134.4. Early retirement incentives.
(a) To be eligible for the benefits provided in this Section, a person must:
(1) be a current contributing member of the Fund

established under this Article who, on January 1, 2001 and within 30 days prior to the date of retirement, is (i) in active payroll status in a position of employment under this Article or (ii) receiving disability benefits under Section 9-156 or 9-157;

(2) have not previously retired from the Fund;
(3) file with the Board before March 1, 2003 a

written application requesting the benefits provided in this Section;

(4) elect to retire under this Section on or after

November 30, 2002 and on or before March 31, 2003 (or the date established under subsection (d), if applicable);

(5) have attained age 50 on or before the date of

retirement and on or before March 31, 2003; and

(6) have at least 20 years of creditable service in

the Fund, excluding service in any of the other participating systems under the Retirement Systems Reciprocal Act, by the effective date of the retirement annuity or March 31, 2003, whichever occurs first.

(b) An employee who qualifies for the benefits provided under this Section shall be entitled to the following:
(1) The employee's retirement annuity, as calculated

under the other provisions of this Article, shall be increased at the time of retirement by an amount equal to 1% of the employee's average annual salary for the highest 4 consecutive years within the last 10 years of service, multiplied by the employee's number of years of service credit in this Fund up to a maximum of 10 years; except that the total retirement annuity, including any additional benefits elected under Section 9-121.6 or 9-179.3, shall not exceed 80% of that highest average annual salary.

(2) If the employee's retirement annuity is

calculated under Section 9-134, the employee shall not be subject to the reduction in retirement annuity because of retirement below age 60 that is otherwise required under that Section.

(c) A person who elects to retire under the provisions of this Section thereby relinquishes his or her right, if any, to have the retirement annuity calculated under the alternative formula formerly set forth in Section 20-122 of the Retirement Systems Reciprocal Act.
(d) In the case of an employee whose immediate retirement could jeopardize public safety or create hardship for the employer, the deadline for retirement provided in subdivision (a)(4) of this Section may be extended to a specified date, no later than September 30, 2003, by the employee's department head, with the approval of the President of the County Board. In the case of an employee who is not employed by a department of the County, the employee's "department head", for the purposes of this Section, shall be a person designated by the President of the County Board.
(e) Notwithstanding Section 9-161, an annuitant who reenters service under this Article after receiving a retirement annuity based on benefits provided under this Section thereby forfeits the right to continue to receive those benefits and shall have his or her retirement annuity recalculated without the benefits provided in this Section.
(f) This Section also applies to the Fund established under Article 10 of this Code.
(Source: P.A. 92-599, eff. 6-28-02.)

(40 ILCS 5/9-134.5)
Sec. 9-134.5. Alternative retirement cancellation payment.
(a) To be eligible for the alternative retirement cancellation payment provided in this Section, a person must:
(1) be a member of this Fund who, on December 31,

2006, was (i) in active payroll status as an employee and continuously employed in a position on and after the effective date of this Section and (ii) an active contributor to this Fund with respect to that employment;

(2) have not previously received any retirement

annuity under this Article;

(3) file with the Board on or before 45 days after

the effective date of this Section, a written application requesting the alternative retirement cancellation payment provided in this Section;

(4) terminate employment under this Article no later

than 60 days after the effective date of this Section; and

(5) if there is a QILDRO in effect against the

person, file with the Board the written consent of all alternate payees under the QILDRO to the election of an alternative retirement cancellation payment under this Section.

(b) In lieu of any retirement annuity or other benefit provided under this Article, a person who qualifies for and elects to receive the alternative retirement cancellation payment under this Section shall be entitled to receive a one-time lump sum retirement cancellation payment equal to the amount of his or her contributions to the Fund (including any employee contributions for optional service credit and including any employee contributions paid by the employer or credited to the employee during disability) on the date of termination, with regular interest, multiplied by 1.5.
(c) Notwithstanding any other provision of this Article, a person who receives an alternative retirement cancellation payment under this Section thereby forfeits the right to any other retirement or disability benefit or refund under this Article, and no widow's, survivor's, or death benefit deriving from that person shall be payable under this Article. Upon accepting an alternative retirement cancellation payment under this Section, the person's creditable service and all other rights in the Fund are terminated for all purposes.
(d) To the extent permitted by federal law, a person who receives an alternative retirement cancellation payment under this Section may direct the Fund to pay all or a portion of that payment as a rollover into another retirement plan or account qualified under the Internal Revenue Code of 1986, as amended.
(e) Notwithstanding any other provision of this Article, a person who has received an alternative retirement cancellation payment under this Section and who reenters service under this Article must first repay to the Fund the amount by which that alternative retirement cancellation payment exceeded the amount of his or her refundable employee contributions with interest at 6% per annum. For the purposes of re-establishing creditable service that was terminated upon election of the alternative retirement cancellation payment, the portion of the alternative retirement cancellation payment representing refundable employee contributions shall be deemed a refund repayable in accordance with Section 9-163.
(f) No individual who receives an alternative retirement cancellation payment under this Section may return to active payroll status within 365 days after separation from service to the employer.
(Source: P.A. 95-369, eff. 8-23-07; 95-876, eff. 8-21-08.)

(40 ILCS 5/9-135) (from Ch. 108 1/2, par. 9-135)
Sec. 9-135. Reversionary annuity.
(a) An employee, prior to retirement on annuity, may elect to take a lesser amount of annuity and provide, with the actuarial value of the amount by which his annuity is reduced, a reversionary annuity for a wife, husband, parent, child, brother or sister. The option shall be exercised by filing a written designation with the board prior to retirement, and may be revoked by the employee at any time before retirement. The death of the employee prior to his retirement shall automatically void the option.
(b) The death of the designated reversionary annuitant prior to the employee's retirement shall automatically void the option. If the reversionary annuitant dies after the employee's retirement and before the death of the employee annuitant, the reduced annuity being paid to the retired employee annuitant shall be increased to the amount of annuity before reduction for the reversionary annuity and no reversionary annuity shall be payable.
The option is subject to the further condition that no reversionary annuity shall be paid if the employee dies before the expiration of 730 days from the date his written designation was filed with the board, even though he has retired and is receiving a reduced annuity.
(c) The employee exercising this option shall not reduce his retirement annuity by more than $100 a month or by 25%, whichever is the lesser, or elect to provide a reversionary annuity of less than $50 per month. After July 1, 1981 the $100 limitation shall not apply. No option shall be permitted if the reversionary annuity for a widow, when added to the widow's annuity payable under this Article, exceeds 80% of the reduced annuity payable to the employee.
(d) A reversionary annuity shall begin on the day following the death of the employee annuitant, with the first payment to be made on the first day of the calendar month following the death of the employee annuitant and the last payment to be made on the first day of the calendar month in which the reversionary annuitant dies.
(e) The increases in annuity provided in Section 9-133 of this Article shall, as to an employee so electing a reduced annuity, relate to the amount of the original annuity, and such amount shall constitute the annuity on which such automatic increases shall be based.
(f) The amount of the monthly reversionary annuity shall be determined by multiplying the amount of the monthly reduction in the employee's annuity by the factor in the following table based on the age of the employee and the difference in the age of the employee and the age of the reversionary annuitant at the starting date of the employee's annuity:

Employee's

30 or

Age

0-4

5-9

10-14

15-19

20-24

25-29

more

50-51

5.32

4.60

4.09

3.61

3.43

3.30

3.09

52-54

4.71

4.04

3.56

3.11

2.96

2.79

2.65

55-57

4.14

3.52

3.08

2.76

2.54

2.38

2.26

58-60

3.62

3.05

2.65

2.36

2.16

2.02

1.91

61-63

3.16

2.63

2.27

2.01

1.83

1.70

1.60

64-66

2.74

2.27

1.94

1.70

1.54

1.43

1.34

67-69

2.40

1.97

1.66

1.45

1.30

1.20

1.12

70 & Over

2.11

1.71

1.43

1.24

1.10

1.01

0.94

Employee's

31 or

Age

1-5

6-10

11-15

16-20

21-25

26-30

more

50-51

6.31

7.74

9.71

12.44

16.12

20.90

27.23

52-54

5.67

7.01

8.87

11.43

14.90

19.52

25.92

55-57

5.03

6.28

8.03

10.43

13.69

18.16

24.67

58-60

4.44

5.60

7.22

9.44

12.49

16.84

23.50

61-63

3.90

4.97

6.44

8.46

11.30

15.56

22.50

64-66

3.43

4.38

5.69

7.51

10.17

14.33

21.61

67-69

3.03

3.88

5.07

6.75

9.32

13.60

21.83

70 & Over

2.68

3.44

4.52

6.12

8.70

13.34

24.21

(Source: P.A. 86-1488.)

(40 ILCS 5/9-135.1) (from Ch. 108 1/2, par. 9-135.1)
Sec. 9-135.1. Death benefit. Upon the death of an employee in service or while receiving a retirement annuity, a death benefit of $1,000 shall be payable to such beneficiary as the member may have nominated by written direction duly acknowledged and filed with the Board, or if there is no such nomination, to the estate of the employee.
(Source: P.A. 87-794.)

(40 ILCS 5/9-136) (from Ch. 108 1/2, par. 9-136)
Sec. 9-136. Widow's prior service annuity.
A "Widow's Prior Service Annuity" shall be credited for the widow of a male present employee for service prior to the effective date in accordance with "The 1925 Act" and this Article, payable from and after the death of the employee.
The amount so credited shall be improved by interest at the effective rate during the time the employee is in the service or until the employee attains age 65 or withdraws from the service, whichever event first occurs.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/9-137) (from Ch. 108 1/2, par. 9-137)
Sec. 9-137. Widow's annuity.
A "Widow's Annuity" shall be credited for a widow of any male employee covering service after the effective date, payable from and after his death.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/9-138) (from Ch. 108 1/2, par. 9-138)
Sec. 9-138. Widow's annuity-Present employee age 65 on effective date.
The widow of a present employee who is age 65 or more on the effective date is entitled after his death to an annuity fixed as of the date he becomes age 65.
The annuity shall be that provided on a reversionary annuity basis from the credit for widow's prior service annuity on the effective date.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/9-139) (from Ch. 108 1/2, par. 9-139)
Sec. 9-139. Widow's annuity-Present employees and future entrants attaining age 65 in service.
The widow of a present employee who attains age 65 while in service after the effective date, or of a future entrant who attains age 65 while in service, is entitled, after the date of his death, to an annuity fixed for the wife of such present employee or future entrant on the date he attains age 65.
The widow is entitled to annuity as follows:
If the employee's withdrawal occurs after age 65 and he enters upon annuity or if the employee's death occurs in the service after he has attained age 65 the annuity shall be that provided on a reversionary annuity basis from the total sum accumulated to his credit for widow's annuity and (if he was a present employee) widow's prior service annuity as of the date he became age 65.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/9-140) (from Ch. 108 1/2, par. 9-140)
Sec. 9-140. Widow's annuity-Present employees and future entrants-Death in service before 65.
The widow of an employee whose death occurs in service before age 65 shall be entitled to an annuity of the amount provided on a single life annuity basis from the total sum accumulated to his credit as of the date of death in service for age and service annuity and widow's annuity, plus the credit for prior service annuity and widow's prior service annuity, if he was a present employee; but no part thereof representing contributions by the county shall be used to provide an annuity in excess of that which she would have had if the employee had lived and remained in service at the rate of his final salary until he became age 65, and the widow's annuity were fixed on a reversionary annuity basis as provided in this Article. The annuity shall be computed as of the date of the employee's death.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/9-141) (from Ch. 108 1/2, par. 9-141)
Sec. 9-141. Widow's annuity-Present employees and future entrants-Withdrawal after age 60 but before 65.
The widow of an employee who attains age 60 or more but less than age 65 while in service and who withdraws from service shall be entitled after his death, to an annuity fixed on the date of withdrawal.
The annuity shall be the amount provided on a reversionary annuity basis from the total sum accumulated to his credit for widow's annuity and (if he was a present employee) widow's prior service annuity as of the date of withdrawal.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/9-142) (from Ch. 108 1/2, par. 9-142)
Sec. 9-142. Widow's annuity - Present employees and future entrants - Withdrawal after age 50 but before 60. The widow of an employee who (1) attains age 50 or more (age 55 if withdrawal occurs before January 1, 1988) but less than age 60 in service, and (2) has served 10 or more years, and (3) withdraws from service, shall be entitled after the employee's death to an annuity fixed as of the date of withdrawal.
The widow is entitled to receive the amount provided on a reversionary annuity basis from the total sum accumulated to the employee's credit on the date when the annuity was fixed as follows:
(1) If service is 20 or more years, the total credits for widow's annuity and in addition, if he was a present employee, the total credits for widow's prior service annuity; or
(2) If service is 10 or more, but less than 20 years, the total credits for widow's annuity from employee contributions and 1/10 of the total credits for widow's annuity from county contributions for each year of service after the first 10 years, including for the widow of a present employee 1/10 of the total credits for widow's prior service annuity from county contributions for each year of service after the first 10 years.
(Source: P.A. 85-964.)

(40 ILCS 5/9-143) (from Ch. 108 1/2, par. 9-143)
Sec. 9-143. Widow's annuity - Present employees and future entrants - Withdrawal before age 50. The widow of an employee who withdraws after 10 or more years of service before age 50 (age 55 if withdrawal occurs before January 1, 1988), and later attains such age while not in service, shall be entitled after his death to an annuity fixed on the date the employee attained such age.
The widow shall be entitled to the amount provided on a reversionary annuity basis from the following sums accumulated to his credit on the date when the annuity is fixed as follows:
(1) If service is 20 or more years, the total credits for widow's annuity and, in addition, if he was a present employee, the total credits for widow's prior service annuity; or
(2) If service is 10 or more but less than 20 years, the total credits for widow's annuity from employee contributions and 1/10 of the total credits for widow's annuity from county contributions for each year of service after the first 10 years, including, for the widow of a present employee, 1/10 of the total credits for widow's prior service annuity from county contributions for each year of service after the first 10 years.
(Source: P.A. 85-964.)

(40 ILCS 5/9-144) (from Ch. 108 1/2, par. 9-144)
Sec. 9-144. Widow's annuities - Present employees and future entrants - Withdrawal and death before age 50. The widow of an employee with 10 or more years of service who withdraws before age 50 (age 55 if withdrawal occurs before January 1, 1988) and who dies while out of service before attaining such age, shall be entitled to an annuity computed on a single life annuity basis at the date of death from the following sum accumulated to his credit:
(1) If service is 20 or more years, the total credits for age and service annuity and widow's annuity, and, in addition, if he was a present employee, the total credits for prior service annuity and widow's prior service annuity; or
(2) If service is 10 or more but less than 20 years, the total credits for age and service annuity and widow's annuity from employee contributions, and, in addition, if he was a present employee, the total credits for prior service annuity and 1/10 of the total credits for age and service annuity and widow's annuity from county contributions for each year of service after the first 10 years, including, for the widow of a present employee, 1/10 of the total credits for prior service and widow's prior service annuity from county contributions for each year of service after the first 10 years.
No county contributions shall be used for a widow's annuity in excess of that which she would receive if the employee had lived until he attained age 50 (age 55 if withdrawal occurs before January 1, 1988) and had not re-entered service, and an annuity were fixed for her on a reversionary annuity basis as of her age when her husband would have attained age 50 (age 55 if withdrawal occurs before January 1, 1988).
(Source: P.A. 85-964.)

(40 ILCS 5/9-145) (from Ch. 108 1/2, par. 9-145)
Sec. 9-145. Widow's annuities-Re-entry of employee into service. No annuity in excess of that fixed in accordance with Sections 9-141, 9-142 and 9-143 shall be granted to a widow described in those sections unless the employee re-enters service before age 65, in which case the annuity for his wife shall be fixed as of the date he attains age 65 while in service, or when he again withdraws, whichever first occurs.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/9-146) (from Ch. 108 1/2, par. 9-146)
Sec. 9-146. Employee's widow's annuities - No contributions or service credits after fixation. No contributions by the employee or the county for an annuity for the widow of an employee shall be made after the date when her annuity has been fixed. No service of an employee rendered after such date shall be considered for widow's annuity, except as herein otherwise provided.
(Source: P.A. 81-1536.)

(40 ILCS 5/9-146.1) (from Ch. 108 1/2, par. 9-146.1)
Sec. 9-146.1. Minimum annuities for widows. The widow of an employee who retires from service or dies while in the service subsequent to June 11, 1965, who is otherwise eligible for widow's annuity under this Article and for whom the amount of widow's annuity and widow's prior service annuity combined, fixed or provided for such widow under other provisions of this Article 9 is less than the amount hereinafter provided in this Section, shall, from and after the date her otherwise provided annuity would begin, in lieu of such otherwise provided widow's and widow's prior service annuity, be entitled to the following indicated amount of annuity:
(a) The widow of any employee who dies while in the service on or after the date on which he attains the age of 60 or more years with at least 20 years of service, or 10 or more years of service if death occurs on or after attainment of age 65 and on or after January 1, 1982, shall be entitled to an annuity equal to one-half of the amount of annuity which her deceased husband would have been entitled to receive had he withdrawn from the service on the day immediately preceding the date of his death, conditional upon such widow having attained the age of 60 or more years on such date. Such amount of widow's annuity shall not, however, exceed the sum of $500 a month if death in service occurs before July 1, 1985.
If such widow of such described employee shall not be 60 or more years of age on such date of death, the amount provided in the immediately preceding paragraph for a widow 60 or more years of age, shall, in the case of such younger widow, be reduced by 1/2 of 1 per cent for each month that her then attained age is less than 60 years; except that such younger widow of an employee who dies while in service on or after July 1, 1985 with at least 30 years of service, shall not be subject to the reduction in widow's annuity because of her age less than 60 on the date of the employee's death.
(b) The widow, of any employee who dies subsequent to the date of his retirement on annuity, and who so retired on or after the date on which he attained the age of 60 or more years with at least 20 years of service, or 10 or more years of service if retirement occurs on or after attainment of age 65 and on or after January 1, 1982, shall be entitled to an annuity equal to one-half of the amount of annuity which her deceased husband received as of the date of his retirement on annuity, conditional upon such widow having attained the age of 60 or more years on the date of her husband's retirement on annuity. Such amount of widow's annuity shall not, however, exceed the sum of $500 a month if the death occurs before the effective date of this amendatory Act of 1991.
If such widow of such described employee shall not have attained such age of 60 or more years on such date of her husband's retirement on annuity, the amount provided in the immediately preceding paragraph for a widow 60 or more years of age on the date of her husband's retirement on annuity, shall, in the case of such then younger widow, be reduced by 1/2 of 1 per cent for each month that her then attained age was less than 60 years; except that such younger widow of an employee retiring on or after July 1, 1985 with at least 30 years of service, shall not be subject to the reduction in widow's annuity because of her age less than 60 on the date of the employee's retirement.
(c) The foregoing provisions relating to minimum annuities for widows shall not apply to the widow of any former county employee receiving an annuity from the Fund on June 11, 1965, who re-enters service as a county employee, unless such employee renders at least 3 years of additional service after the date of re-entry.
(d) An annuity being paid to a surviving spouse on January 1, 1984 shall be increased by 10% and shall thereafter be paid at the increased rate until the termination of the annuity by death or other cause. The annuity for a qualifying widow shall not exceed $500 per month.
(e) The widow of any employee who dies while in service on or after July 1, 1985 but prior to January 1, 1988, and the widow of an employee who retires on or after July 1, 1985 but prior to January 1, 1988 with at least 10 years of service, and the widow of an employee who retires on or after January 1, 1984 but prior to July 1, 1985 with at least 30 years of service, shall be entitled to an annuity equal to one-half of the amount of annuity which her deceased husband would have received had he retired immediately prior to his death or one-half the amount of the originally granted retirement annuity, whichever is applicable. Such widow's annuity will be reduced 0.5% for each month that the widow's attained age is less than age 60 on the date of the employee's death in service or retirement if the employee's death in service or retirement is before January 1, 1988; except that such younger widow of an employee with at least 30 years of service shall not be subject to the reduction in widow's annuity because of her age less than 60 on the date of the employee's death in service or retirement.
The widow of an employee who dies in service on or after January 1, 1988, or retires on or after January 1, 1988 with at least 10 years of service, shall be entitled to an annuity equal to 1/2 of the amount of annuity which her deceased husband would have received had he retired immediately prior to his death or 1/2 of the amount of the annuity which her deceased husband received as of the date of his death, whichever is applicable. Such widow's annuity shall be reduced 0.5% for each month that the widow's attained age is less than age 60 on the date of the employee's death if employee's death in service or retirement is after January 1, 1988; except that such younger widow of an employee with at least 30 years of service shall not be subject to the reduction in widow's annuity because of her age on the date of the employee's death.
In lieu of any other annuity provided by this Article, the widow of an employee who dies in service on or after January 1, 1992, or retires on or after January 1, 1992 with at least 10 years of service, shall be entitled to an annuity equal to 1/2 of the amount of annuity which her deceased husband would have received had he retired immediately prior to his death or 1/2 of the amount of the annuity which her deceased husband received as of the date of his death, whichever is applicable. Such widow's annuity shall be reduced 0.5% for each month that the widow's attained age is less than age 55 on the date of the employee's death; except that such younger widow of an employee with at least 30 years of service shall not be subject to the reduction in widow's annuity because of her age on the date of the employee's death.
In lieu of any other annuity provided by this Article, the widow of an employee who dies in service or withdraws from service on or after January 1, 1992 but before January 1, 1993 at age 55 or over with at least 5 but less than 10 years of service, shall be entitled to an annuity equal to half of the amount of annuity which her deceased husband would have received had he retired immediately prior to his death or half of the amount of the annuity which her deceased husband received as of the date of his death, whichever is applicable. This widow's annuity shall be reduced 0.5% for each month that the widow's attained age is less than 60 on the date of the employee's death.
However, in the case of an employee dying in service, the amount of widow's annuity shall not be less than 10% of the highest average annual salary for any 4 consecutive years within the last 10 years of service immediately preceding the date of withdrawal. The maximum amount of annuity under this paragraph shall not be limited to a dollar maximum. The provisions of this paragraph shall not apply to the widow of any former County employee receiving an annuity from the fund who re-enters service as a County employee, unless such employee renders at least 3 years of additional service after the date of re-entry.
(f) An annuity being paid to a surviving spouse on July 1, 1988, shall be increased on that date by 1% for each full year that has elapsed from the date the annuity began.
(g) In lieu of any other annuity provided under this Article, if the deceased employee was receiving a retirement annuity at the time of his death and that death occurs on or after January 1, 1993, the widow's annuity shall be 50% of the deceased employee's retirement annuity at the time of death, reduced by 0.5% for each month that the widow's age on the date of death is less than 55, except that the reduction does not apply if the deceased employee had at least 30 years of service.
(h) In lieu of any other annuity provided under this Article, the widow of an employee who dies in service on or after July 1, 2002 or has at least 10 years of service and dies on or after July 1, 2002 while receiving an annuity shall be entitled to a widow's annuity equal to 65% of the amount of annuity which her deceased husband would have received had he retired immediately prior to his death or 65% of the amount of the annuity which her deceased husband received as of the date of his death, whichever is applicable. This widow's annuity shall be reduced by 0.5% for each month that the widow's age on the date of the employee's death is less than 55, unless the deceased husband had at least 30 years of service.
(Source: P.A. 92-599, eff. 6-28-02.)

(40 ILCS 5/9-146.2)
Sec. 9-146.2. Automatic annual increase in widow's annuity.
(a) Every widow's annuity, other than a term annuity, shall be increased on January 1, 1998 or the January 1 occurring on or immediately after the first anniversary of the deceased employee's death, whichever occurs later, by an amount equal to 3% of the amount of the annuity.
On each January 1 after the date of the initial increase under this Section, the widow's annuity shall be increased by an amount equal to 3% of the amount of the widow's annuity payable at the time of the increase, including any increases previously granted under this Article.
(b) Limitations on the maximum amount of widow's annuity imposed under Section 9-150 do not apply to the annual increases provided under this Section.
(c) The increases provided under this Section also apply to compensation annuities and supplemental annuities payable under Section 9-147. The increases provided under this Section do not apply to term annuities.
(Source: P.A. 90-32, eff. 6-27-97.)

(40 ILCS 5/9-147) (from Ch. 108 1/2, par. 9-147)
Sec. 9-147. Compensation annuity and supplemental annuity.
When annuity otherwise provided in this Article for the widow of an employee whose death results from injury incurred in the performance of an act of duty is less than 60% of his salary in effect at the time of the injury, "Compensation Annuity" equal to the difference between such annuity and 60% of such salary, shall be payable to her until the date when the employee, if alive, would have attained age 65. The county shall contribute to the fund each year the amount required for all compensation annuities payable during any such year.
Thereafter, the widow shall be entitled to "Supplemental Annuity" equal to the differences between the annuity otherwise provided her in this Article and the annuity to which she would be entitled if the employee had lived and continued in service at the salary in effect at the date of the injury until he attained age 65, and based upon her age as it would be on the date he would have attained 65. Supplemental Annuity shall be provided from county contributions after the date of the employee's death, of such equal amounts annually which when improved by interest at the effective rate, will be sufficient, at the time payment of Compensation Annuity to the widow ceases to provide Supplemental Annuity, as stated, for the widow throughout her life thereafter.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/9-148) (from Ch. 108 1/2, par. 9-148)
Sec. 9-148. Widows or wives not entitled to annuity. Except as provided in Section 9-148.1, the following widows or wives of employees have no right to annuity from the fund:
(a) The widow or wife, married subsequent to the effective date, of an employee who dies in service if she was not married to him before he attained age 65;
(b) The widow or wife, married subsequent to the effective date, of an employee who withdraws from service whether or not he enters upon annuity, and who dies while out of service, if she was not his wife while he was in service and before he attained age 65;
(c) The widow or wife of an employee with 10 or more years of service whose death occurs out of and after he has withdrawn from service, and who has received a refund of contributions for annuity purposes;
(d) The widow or wife of an employee with less than 10 years of service who dies out of service after he has withdrawn from service before he attained age 60.
(Source: P.A. 92-599, eff. 6-28-02.)

(40 ILCS 5/9-148.1)
Sec. 9-148.1. Widow's annuity for widow married to member for at least one year. Notwithstanding Section 9-148, if a member was not married at the time of retirement but married after retirement, that member's widow shall be entitled to a widow's annuity if (1) the widow was married to the member for at least the last year prior to the member's death; (2) the widow is otherwise eligible for a widow's annuity; and (3) the widow repays to the Fund (i) an amount equal to the amount of any refund paid to the member at the time of retirement pursuant to Section 9-165 plus (ii) interest thereon from the date of the refund until the time of repayment at the rate of 6% per year.
(Source: P.A. 92-599, eff. 6-28-02.)

(40 ILCS 5/9-149) (from Ch. 108 1/2, par. 9-149)
Sec. 9-149. Widow's remarriage to terminate annuity. A widow's annuity shall terminate when she remarries if the marriage takes place before the date 60 days after the effective date of this amendatory Act of the 91st General Assembly. If a widow remarries 60 or more days after the effective date of this amendatory Act of the 91st General Assembly, the widow's annuity shall continue without interruption.
When a widow dies, if she has not received, in the form of an annuity, an amount equal to the total sums accumulated and credited from the employee's contributions and applied for the widow's annuity, the difference between such accumulated annuity credits and the amount received by her in annuity payments shall be refunded to her; provided that if a reversionary annuity is payable to her or to any other person designated by the employee, this amount shall not be refunded, but the reversionary annuity shall be payable.
(Source: P.A. 91-887, eff. 7-6-00.)

(40 ILCS 5/9-149.1) (from Ch. 108 1/2, par. 9-149.1)
Sec. 9-149.1. Annuities to survivors of female employees.
All provisions of this Article relating to annuities or benefits to a widow, minor children or other survivors of a male employee shall apply with equal force to a surviving spouse, children or other eligible survivors of a female employee, including credits for the several annuity purposes, refunds and death benefits, without any modification or distinction whatsoever.
(Source: P.A. 78-1129.)

(40 ILCS 5/9-150) (from Ch. 108 1/2, par. 9-150)
Sec. 9-150. Maximum annuities.
(1) The annuities to an employee and his widow are subject to the following limitations:
(a) No age and service annuity or age and service and

prior service annuity combined in excess of 60% of highest salary of an employee and no minimum annuity in excess of the annuity provided in Section 9-134 or set forth as a maximum in any other Section of this Code relating to minimum annuities for County employees included under Article 9 of this Code shall be payable to any employee excepting to the extent that the annuity may exceed such per cent or amount under Section 9-133 and 9-133.1, providing for automatic increases after retirement.

(b) No annuity in excess of 60% of such highest

salary shall be payable to a widow if death of an employee results from injury incurred in the performance of an act of duty; provided, the annuity for a widow, or a Widow's Annuity plus Compensation Annuity shall not exceed $400, or in the case of a qualifying widow whose husband retires, or dies while in service, on or after January 1, 1982, and dies before the effective date of this amendatory Act of 1991, $500 per month. The annuity for a widow, or a Widow's Annuity plus Compensation Annuity, shall not be limited to a dollar maximum in the case of a qualifying widow whose husband dies while in service or retirement on or after the effective date of this amendatory Act of 1991.

(c) No annuity in excess of 50% of such highest

salary shall be payable to a widow in the case of death resulting from any cause other than injury incurred in the performance of an act of duty; provided, the annuity for a widow, or a Widow's Annuity plus Supplemental Annuity shall not exceed $400, or in the case of a qualifying widow whose husband retires, or dies while in service, on or after January 1, 1982, and dies before the effective date of this amendatory Act of 1991, $500 per month. The annuity for a widow, or a Widow's Annuity plus Supplemental Annuity, shall not be limited to a dollar maximum in the case of a qualifying widow whose husband dies while in service or retirement on or after the effective date of this amendatory Act of 1991.

(2) Until July 1, 1985, if at the death of an employee prior to age 65 the credit for widow's annuity exceeds that necessary to provide the maximum annuity prescribed in this section, all employee contributions for annuity purposes, for service after the date on which the accumulated sums to the credit of such employee for annuity purposes would first have provided such widow with such amount of annuity if such annuity were computed on the basis of the combined annuity mortality table with interest at 3% per annum with ages at date of determination taken as specified in this article shall be refunded to the widow, with interest at the effective rate.
If the employee was credited with county contributions for any period of service during which he was not required to make a contribution or made a contribution of less than 3 1/4% of salary, the refund shall be reduced by the equivalent of the contributions he would have made during such period, less any amount he contributed, had the rate of employee contributions in effect on the effective date been in force throughout his entire service, prior to the effective date, with interest at the effective rate; provided, that if the employee was credited with county contributions for widow's annuity for any service prior to the effective date, any amount so refundable shall be further reduced by the equivalent of what he would have contributed had he made contributions for widow's annuity at the rate of 1% throughout his entire service, prior to such effective date, with interest at the effective rate.
(3) Notwithstanding any other provision of this Article, any benefit payable under this Article which would otherwise exceed the maximum limitations on benefits provided by "qualified plans" as set forth in Section 415 of the federal Internal Revenue Code of 1986, as now or hereafter amended, or any successor thereto, shall be paid only in accordance with Section 1-116 of this Code.
(Source: P.A. 87-794.)

(40 ILCS 5/9-150.1) (from Ch. 108 1/2, par. 9-150.1)
Sec. 9-150.1. The provisions of parts (1) (b) and (c) of Section 9-150, of this Article 9, increasing the maximum widow's annuity from $300 to $400 a month, shall be effective July 1, 1971, and apply in the case of every qualifying widow whose husband dies while in service on or after July 1, 1971 or withdraws and enters on annuity on or after July 1, 1971.
(Source: P.A. 77-2146.)

(40 ILCS 5/9-151) (from Ch. 108 1/2, par. 9-151)
Sec. 9-151. Mortality tables and interest rates. (a) Any single life annuity fixed or granted to any employee who was a participant on or before January 1, 1954, or any reversionary or single life annuity, fixed for or granted to a wife or widow shall be computed, in the case of the employee as of his attained age when the annuity is fixed or granted, and in the case of the wife or widow, as of employee's age and that of his wife or widow on the date her annuity is fixed or granted, provided that if the wife or widow is older than 5 years the junior of her husband her age shall be assumed 5 years less than his. The American Experience Table of Mortality with interest at 4% per annum shall be used for the computation of the annuity values in this paragraph.
(b) Until the effective date of this amendatory Act of 1985, any single life annuity fixed or granted to any employee who becomes a participant for the first time after January 1, 1954, or any reversionary or single life annuity, fixed or granted to the wife or widow shall be computed, in the case of the employee as of his attained age when the annuity is fixed or granted, and in the case of the wife or widow her age shall be taken as 4 years younger than her actual age, or 4 years younger than the age of her husband, whichever will produce the lower age, as of the date the employee's, or the wife's or widow's annuity is fixed or granted. The Combined Annuity Mortality Table for Male Lives with interest at 3% per annum shall be used for the computation of the single life employee annuity values in this paragraph. Such table shall also be used for the computation of single life widow annuity values and for the computation of the reversionary annuities specified in this paragraph with the female life taken as 4 years less than the male life.
On or after the effective date of this amendatory Act of 1985, any single life annuity fixed or granted to any employee who becomes a participant for the first time after January 1, 1954, or any reversionary or single life annuity fixed or granted to a wife or widow, shall be computed, in the case of an employee as of his attained age when the annuity is fixed or granted, and in the case of the wife or widow her age shall be taken as the lower of her actual age or the age of her husband as of the date the employee's or wife's or widow's annuity is fixed or granted. The Combined Annuity Mortality Table for Male Lives with interest at 3% per annum shall be used for the computation of the single life employee and widow annuity values in this paragraph. Such table shall also be used for the computation of the reversionary annuity values specified in this paragraph with the employee life taken as 4 years less than the male life and the spouse life taken as the male life. Any increased costs of a local government attributable to this amendatory Act of 1985 are not reimbursable by the State.
(c) All sums credited to any employee for annuity purposes when he withdraws from service before age 55 shall be improved with interest at the effective rate thereafter while he is not in service and has not entered upon annuity until he attains age 65.
(d) The amount of widow's annuity or widow's prior service annuity which shall be fixed for the wife of an employee who is alive shall be calculated as a reversionary annuity derived from the total accumulated sum to the employee's credit for widow's annuity and widow's prior service annuity on the date the annuity is fixed. An annuity for a widow shall be computed as of her age at the date of fixation, subject to the foregoing provisions of this Section.
(Source: P.A. 84-306.)

(40 ILCS 5/9-152) (from Ch. 108 1/2, par. 9-152)
Sec. 9-152. Computation of interest. For the computation of interest upon any sum contributed by an employee into any county pension fund or into this fund, it shall be assumed that the sum was contributed on the last day of the calendar month in which such contribution was made.
(Source: P.A. 81-1536.)

(40 ILCS 5/9-153) (from Ch. 108 1/2, par. 9-153)
Sec. 9-153. Term annuities - How computed. In any case in which an employee's credit for an annuity for himself or his widow is insufficient - at the time the annuity is fixed, - to provide an immediate life annuity of $150 a month for the employee or his widow, a term annuity of equal actuarial value of $150 a month shall be paid for such time as such payments can be made from such credits for the respective annuities.
(Source: P.A. 83-1362.)

(40 ILCS 5/9-154) (from Ch. 108 1/2, par. 9-154)
Sec. 9-154. Child's annuity. A "Child's Annuity" shall be payable monthly after the death of an employee parent to the unmarried child until the child's attainment of age 18, under the following conditions, if the child was born before the employee attained age 65, and before he withdrew from service:
(a) Upon death resulting from injury incurred in the performance of an act of duty;
(b) Upon death in service from any cause other than injury incurred in the performance of an act of duty, if the employee has at least 4 years of service after the date of his original entry into service, and at least 2 years after the date of his latest re-entry;
(c) Upon death of an employee who withdraws from service after age 50 (age 55 if withdrawal was before January 1, 1988), and who has entered upon or is eligible for annuity.
The first payment shall become due and payable one month after the date of death.
(Source: P.A. 85-964.)

(40 ILCS 5/9-155) (from Ch. 108 1/2, par. 9-155)
Sec. 9-155. Amount of child's annuity. A child's annuity shall be $140 per month for each child, and shall be subject to the following limitations:
(1) If the combined annuities for the widow and children of an employee whose death resulted from injury incurred in the performance of duty, or for the children where a widow does not exist, exceed 70% of the employee's final monthly salary, the annuity for each child shall be reduced pro rata so that the combined annuities for the family shall not exceed such limitation.
(2) For the family of an employee whose death is the result of any cause other than injury incurred in the performance of duty, in which the combined annuities for the family exceed 60% of the employee's final monthly salary, the annuity for each child shall be reduced pro rata so that the combined annuities for the family shall not exceed such limitation.
A child's annuity shall be paid to the parent who is providing for the child, unless another person has been appointed the child's legal guardian.
Beginning with any child's annuity payment made on or after July 1, 1988, all child's annuities otherwise payable at the rate of $140 per month shall be increased to 10% of the employee's salary at date of death if greater than $140, subject to the limitation that the combined annuities for a family may not exceed the applicable amount hereinbefore in this Section stated.
(Source: P.A. 86-272.)

(40 ILCS 5/9-156) (from Ch. 108 1/2, par. 9-156)
Sec. 9-156. Duty disability benefit - Child's disability benefit. An employee who becomes disabled after the effective date while under age 65 and prior to January 1, 1979, or while under age 70 after January 1, 1979 and prior to January 1, 1987, as the result of injury incurred - on or after the date he has been included under this Article - in the performance of an act or acts of duty shall have a right to receive duty disability benefit, during any period of such disability for which he receives no salary. Any employee who becomes disabled after January 1, 1987, as the result of injury incurred on or after the date he has been included under the Article and in the performance of an act or acts of duty, shall have a right to receive a duty disability benefit during any period of such disability for which he receives no salary. The benefit shall be 75% of salary at date of injury; provided, that if disability, in any measure, has resulted from any physical defect or disease which existed at the time such injury was sustained, the duty disability benefit shall be 50% of salary at date of such injury.
The employee shall also have a right to receive child's disability benefit of $10 a month on account of each child less than age 18. Child's disability benefits shall not exceed 15% of the salary as aforesaid.
These benefits shall not be allowed unless application therefor is made while the disability exists; except that this limitation does not apply if the board finds that there was reasonable cause for delay in filing the application while the disability existed. This amendatory Act of the 95th General Assembly is intended to be a restatement and clarification of existing law and does not imply that application for a duty disability benefit made after the disability had ceased, without a finding of reasonable cause, was previously allowed under this Article.
The first payment of duty disability or child's disability benefit shall be made not later than one month after such benefit is granted and each subsequent payment shall be made not later than one month after the last preceding payment.
Duty disability benefit is payable during disability until the employee attains age 65 if the disability commences prior to January 1, 1979. If the disability commences on or after January 1, 1979, the benefit prescribed herein shall be payable during disability until the employee attains age 65 for disability commencing prior to age 60, or for a period of 5 years or until attainment of age 70, whichever occurs first, for disability commencing at age 60 or older and on or after January 1, 1979 but prior to January 1, 1987. If the disability commences on or after January 1, 1987, the benefit prescribed herein shall be payable during disability for a period of 5 years for disability commencing at age 60 or older. In either case, child's disability benefit shall be paid to the employee parent of any unmarried child less than age 18, during such time until the child marries or attains age 18. The employee shall thereafter receive such annuity as is otherwise provided under this Article.
Any employee whose duty disability benefit was terminated on or after January 1, 1987 by reason of his attainment of age 70, and who continues to be disabled after age 70, may elect before March 31, 1988, to have such benefits resumed beginning at the time of such termination and continuing until termination is required under this Section as amended by this amendatory Act of 1987. The amount payable to any employee for such resumed benefit for any period shall be reduced by the amount of any retirement annuity paid to such employee under this Article for the same period of time or by any refund paid in lieu of annuity.
(Source: P.A. 95-1036, eff. 2-17-09.)

(40 ILCS 5/9-157) (from Ch. 108 1/2, par. 9-157)
Sec. 9-157. Ordinary disability benefit. An employee while under age 65 and prior to January 1, 1979, or while under age 70 and after January 1, 1979, but prior to January 1, 1987, and regardless of age on or after January 1, 1987, who becomes disabled after becoming a contributor to the fund as the result of any cause other than injury incurred in the performance of an act of duty is entitled to ordinary disability benefit during such disability, after the first 30 days thereof.
No employee who becomes disabled and whose disability commences during any period of absence from duty without pay may receive ordinary disability benefit until he recovers from such disability and performs the duties of his position in the service for at least 15 consecutive days, Sundays and holidays excepted, after his recovery from such disability.
The benefit shall not be allowed unless application therefor is made while the disability exists, nor for any period of disability before 30 days before the application for such benefit is made. The foregoing limitations do not apply if the board finds from satisfactory evidence presented to it that there was reasonable cause for delay in filing such application within such periods of time.
The first payment shall be made not later than one month after the benefit is granted and each subsequent payment shall be made not later than one month after the last preceding payment.
The disability benefit prescribed herein shall cease when the first of the following dates shall occur and the employee, if still disabled, shall thereafter be entitled to such annuity as is otherwise provided in this Article:
(a) the date disability ceases.
(b) the date the disabled employee attains age 65 for disability commencing prior to January 1, 1979.
(c) the date the disabled employee attains 65 for disability commencing prior to attainment of age 60 in the service and after January 1, 1979.
(d) the date the disabled employee attains the age of 70 for disability commencing after attainment of age 60 in the service and after January 1, 1979.
(e) the date the payments of the benefit shall exceed in the aggregate, throughout the employee's service, a period equal to 1/4 of the total service rendered prior to the date of disability but in no event more than 5 years. In computing such total service any period during which the employee received ordinary disability benefit and any period of absence from duty other than paid vacation shall be excluded.
Any employee whose duty disability benefit was terminated on or after January 1, 1979 by reason of his attainment of age 65 and who continues to be disabled after age 65 may elect before July 1, 1986 to have such benefits resumed beginning at the time of such termination and continuing until termination is required under this Section as amended by this amendatory Act of 1985. The amount payable to any employee for such resumed benefit for any period shall be reduced by the amount of any retirement annuity paid to such employee under this Article for the same period of time or by any refund paid in lieu of annuity.
Any employee whose disability benefit was terminated on or after January 1, 1987 by reason of his attainment of age 70, and who continues to be disabled after age 70, may elect before March 31, 1988, to have such benefits resumed beginning at the time of such termination and continuing until termination is required under this Section as amended by this amendatory Act of 1987. The amount payable to any employee for such resumed benefit for any period shall be reduced by the amount of any retirement annuity paid to such employee under this Article for the same period of time or by any refund paid in lieu of annuity.
Ordinary disability benefit shall be 50% of the employee's salary at the date of disability. Instead of all amounts ordinarily contributed by an employee and by the county for age and service annuity and widow's annuity based on the salary at date of disability, the county shall contribute sums equal to such amounts for any period during which the employee receives ordinary disability and such is deemed for annuity and refund purposes as amounts contributed by him. The county shall also contribute 1/2 of 1% salary deductions required as a contribution from the employee under Section 9-133.
An employee who has withdrawn from service or was laid off for any reason, who is absent from service thereafter for 60 days or more who re-enters the service subsequent to such absence is not entitled to ordinary disability benefit unless he renders at least 6 months of service subsequent to the date of such last re-entry.
(Source: P.A. 96-1466, eff. 8-20-10.)

(40 ILCS 5/9-158) (from Ch. 108 1/2, par. 9-158)
Sec. 9-158. Proof of disability, duty and ordinary. Proof of duty or ordinary disability shall be furnished to the board by at least one licensed and practicing physician appointed by the board, except that this requirement may be waived by the board for proof of duty disability if the employee has been compensated by the county for such disability or specific loss under the Workers' Compensation Act or Workers' Occupational Diseases Act. The physician requirement may also be waived by the board for ordinary disability maternity claims of up to 8 weeks. With respect to duty disability, satisfactory proof must be provided to the board that the final adjudication of the claim required under subsection (d) of Section 9-159 established that the disability or death resulted from an injury incurred in the performance of an act or acts of duty. The board may require other evidence of disability. Each disabled employee who receives duty or ordinary disability benefit shall be examined at least once a year by one or more licensed and practicing physicians appointed by the board. When the disability ceases, the board shall discontinue payment of the benefit.
(Source: P.A. 99-578, eff. 7-15-16.)

(40 ILCS 5/9-159) (from Ch. 108 1/2, par. 9-159)
Sec. 9-159. When disability benefit not payable.
(a) If an employee receiving duty disability or ordinary disability benefit refuses to submit to examination by a physician appointed by the board, he shall have no further right to receive the benefit.
(b) Disability benefit shall not be paid for any time for which the employee receives any part of his salary, or while employed by any public body supported in whole or in part by taxation.
(c) If an employee who shall be disabled, or his widow or children receive any compensation or payment from the county for specific loss, disability or death under the Workers' Compensation Act or Workers' Occupational Diseases Act, the disability benefit or any annuity for him or his widow or children payable as the result of such specific loss, disability or death shall be reduced by any amount so received or recoverable. If the amount received as such compensation or payment exceeds such disability benefit or other annuity payable as the result of such specific loss, disability or death, no payment of disability benefit or other annuity shall be made until the accumulative amounts thereof equals the amount of such compensation or payment. In such calculation no interest shall be considered. In adjusting the amount of any annuity in relation to compensation received or recoverable during any period of time, the annuity to the widow shall be first reduced.
If any employee, or widow shall be denied compensation by such county under the aforesaid Acts, or if such county shall fail to act, such denial or failure to act shall not be considered final until the claim has been adjudicated by the Illinois Workers' Compensation Commission.
(d) Before any action may be taken by the board on an application for duty disability benefit or widow's compensation or supplemental benefit, other than rejection of any such application that is otherwise incomplete or untimely, the related applicant must file a timely claim under the Workers' Compensation Act or the Workers' Occupational Diseases Act, as applicable, to establish that the disability or death resulted from an injury incurred in the performance of an act or acts of duty, and the applicant must receive compensation or payment from the claim or the claim must otherwise be finally adjudicated.
(Source: P.A. 95-1036, eff. 2-17-09.)

(40 ILCS 5/9-160) (from Ch. 108 1/2, par. 9-160)
Sec. 9-160. Annuity after withdrawal while disabled. An employee whose disability continues after he has received ordinary disability benefit for the maximum period of time prescribed by this Article, and who withdraws before age 60 while still so disabled, is entitled to receive the annuity provided from the total sum accumulated to his credit from employee contributions and county contributions to be computed as of his age on the date of withdrawal.
The annuity to which his wife shall be entitled upon his death, shall be fixed on the date of his withdrawal. It shall be provided on a reversionary annuity basis from the total sum accumulated to his credit for widow's annuity on the date of such withdrawal.
Upon the death of any such employee while on annuity, if his service was at least 4 years after the date of his original entry, and at least 2 years after the date of his latest re-entry, his unmarried child or children under age 18 shall be entitled to annuity specified in this Article for children of an employee who retires after age 50 (age 55 for withdrawal before January 1, 1988), subject to prescribed limitations on total payments to a family of an employee.
(Source: P.A. 85-964.)

(40 ILCS 5/9-161) (from Ch. 108 1/2, par. 9-161)
Sec. 9-161. Re-entry into service. (a) When an employee who has withdrawn from service after the effective date re-enters service before age 65, any annuity previously granted and any annuity fixed for his wife shall be cancelled. The employee shall be credited for annuity purposes with the actuarial value of annuities equal to those cancelled as of their ages on the date of re-entry; provided, the maximum age of the wife for this purpose shall be as provided in Section 9-151 of this Article. The sums so credited shall provide for annuities to be fixed and granted in the future. Contributions by the employee and the county for the purposes of this Article shall be made and when the proper time arrives, as provided in this Article, new annuities based upon the total sums accumulated to his credit for annuity purposes and the entire term of his service shall be fixed for the employee and his wife.
If the employee's wife has died before he re-entered service, no part of any credits for widow's or widow's prior service annuity at the time annuity for his wife was fixed shall be credited upon re-entry into service, and no such sums shall thereafter be used to provide such annuity.
(b) When an employee re-enters service after age 65, payments on account of any annuity previously granted shall be suspended during the time thereafter that he is in service, and when he again withdraws annuity payments shall be resumed. If the employee dies in service, his widow shall receive the annuity previously fixed for her.
(Source: P.A. 81-1536.)

(40 ILCS 5/9-162) (from Ch. 108 1/2, par. 9-162)
Sec. 9-162. Re-entry into service - Prior employee. An employee other than a present employee described in subdivision (c) of Section 9-109 who was not in the service of such county or of the board on the day prior to the effective date, and who was in service prior to that date and who re-enters the service after that date and before age 65, shall not be credited for prior service annuity or widow's prior service annuity on account of service prior to the effective date. The period of service, prior to the effective date, shall, however, be included in computing service for age and service annuity, widow's annuity and ordinary disability purposes.
Contributions by the employee and county contributions for age and service annuity and widow's annuity shall be made until such employee attains age 65.
Any such employee shall have a right to receive age and service annuity, from the date of withdrawal from service, as of his age on such date, provided from the total sum accumulated to his credit for such purposes on such date.
The amount of annuity for the wife or widow of any such employee, from the date of the death of such employee, shall be fixed in accordance with the provisions of this Article relating to annuities for widows of future entrants.
The foregoing provisions of this section shall apply to any employee who was not in service of such county or of the board on the day prior to the effective date, unless such employee qualifies as a present employee as described in subdivision (c) of Section 9-109, in which event he shall be credited for prior service annuity and widow's prior service annuity with accumulated sums computed as prescribed in this Article. The period of service rendered by such employee prior to the day before the effective date shall be credited in addition to the periods of service otherwise credited to such employee.
(Source: P.A. 81-1536.)

(40 ILCS 5/9-163) (from Ch. 108 1/2, par. 9-163)
Sec. 9-163. Restoration of rights. An employee who has withdrawn as a refund the amounts credited for annuity purposes, and who re-enters service and serves for periods comprising at least 2 years after the date of the last refund paid to him, may have his annuity rights restored by making application to the board in writing for the privilege of reinstating such rights and by compliance with the following provisions:
(a) The employee shall repay in full to the fund

while in service all refunds received, together with interest at the effective rate from the application date of such refund or refunds to the date of repayment.

(b) If payment is not made in a single sum, the

repayment may be made in installments by deductions from salary or otherwise in such amounts as the employee may elect to pay, with interest at the effective rate accruing on unpaid balances.

(c) If the employee withdraws from service or dies in

service before full repayment is made, or during the required return to service, the amounts repaid, including interest repaid but without further interest, shall be refunded in accordance with the refund provisions of this Article.

For an employee who applies to the Fund to reinstate credit and repay a refund between January 1, 1993 and March 1, 1993, the 2 year minimum period of subsequent service required under item (a) shall be instead a period of 6 months.
A person who establishes service credit under Section 9-121.16 may, at the same time, reinstate credit in this Fund and repay a refund without a return to service, notwithstanding the other provisions of this Section.
(Source: P.A. 92-599, eff. 6-28-02.)

(40 ILCS 5/9-164) (from Ch. 108 1/2, par. 9-164)
Sec. 9-164. Refunds - Withdrawal before age 55 or with less than 10 years of service.
(1) An employee, without regard to length of service, who withdraws before age 55 (age 62 for an employee who first becomes a member on or after January 1, 2011), and any employee with less than 10 years of service who withdraws before age 60, and any employee who first becomes a member on or after January 1, 2011 who withdraws with less than 10 years of service, shall be entitled to a refund of the total sums accumulated to his credit as of date of withdrawal for age and service annuity and widow's annuity resulting from amounts contributed by him or by the county in lieu of employee contributions during duty disability. If he is a present employee he shall also be entitled to a refund of the total sum accumulated from any sums contributed by him and applied to any county pension fund superseded by this fund. An employee withdrawing on or after January 1, 1984 may receive a refund only after he has been off the payroll for at least 30 days during which time he has received no salary.
(2) Upon receipt of the refund, the employee surrenders and forfeits all rights to any annuity or other benefits for himself and for any other persons who might have benefited through him; provided that he may have any such period of service counted in computing the term of his service - for age and service annuity purposes only - if he becomes an employee before age 65, excepting as limited by the provisions of this Article relating to the basis of computing the term of service.
(3) An employee who does not receive a refund shall have all amounts to his credit for annuity purposes on the date of his withdrawal improved by interest only until he becomes 65 while out of service at the effective rate for his benefit and the benefit of any person who may have any right to annuity through him if he re-enters service and attains a right to annuity.
(4) Any such employee shall retain such right to a refund of such amounts when he shall apply for same until he re-enters the service or until the amount of annuity shall have been fixed as provided in this Article. Thereafter, no such right shall exist in the case of any such employee.
(Source: P.A. 96-1490, eff. 1-1-11.)

(40 ILCS 5/9-165) (from Ch. 108 1/2, par. 9-165)
Sec. 9-165. Refund of widow's annuity deductions. If a male employee is (1) unmarried when he attains age 65 or (2) is married at age 65 and subsequently becomes a widower while still in service, or (3) unmarried upon withdrawal before age 65 and enters upon annuity, the sum accumulated from employee contributions for widow's annuity shall be refunded to him.
(Source: P.A. 81-1536.)

(40 ILCS 5/9-166) (from Ch. 108 1/2, par. 9-166)
Sec. 9-166. Refunds - when paid to beneficiary, children or estate. Whenever the total amount accumulated to the account of a deceased employee from employee contributions for annuity purposes, and from employee contributions applied to any county pension fund superseded by this fund, have not been paid to him, and in the case of a married male employee to the employee and his widow together, in form of annuity or refund before the death of the last of such persons, a refund shall be payable as follows:
An amount equal to the excess of such amounts over the amounts paid on any annuity or annuities or refund, without interest upon either of such amounts, shall be refunded to a beneficiary theretofore designated by the employee in writing, signed by him, and filed with the board before the employee's death.
If there is no designated beneficiary or the beneficiary does not survive the employee, the amount shall be refunded to the employee's children, in equal parts with the children of a deceased child taking the share of their parent. If there is no designated beneficiary or children, the refund shall be paid to the administrator or executor of the employee's estate.
If an administrator or executor of the estate has not been appointed within 90 days from the date the refund became payable the refund may be applied in the discretion of the board toward the payment of the employee's burial expenses. Any remaining balance shall be paid to the heirs of the employee according to the law of descent and distribution of this state but assuming for the purpose of such payment of refund and determination of heirs that the deceased male employee left no widow surviving in those cases where a widow eligible for widow's annuity as his widow survived him and subsequently died; provided,
(a) that if any child or children of the employee are

less than age 18, such part or all of any such amount necessary to pay annuities to them shall not be refunded as hereinbefore stated; and provided further,

(b) that if a reversionary annuity becomes payable as

provided in Section 9-135 such refund shall not be paid until the death of the reversionary annuitant, and the refund otherwise payable under this section shall then first further be reduced by the total amount of the reversionary annuity paid.

(Source: P.A. 99-578, eff. 7-15-16.)

(40 ILCS 5/9-167) (from Ch. 108 1/2, par. 9-167)
Sec. 9-167. Refund - In lieu of annuity. In lieu of an annuity, an employee who withdraws after age 60, having annuity rights based on a credit of not more than 10 years of service, or an employee who withdraws and whose annuity would amount to less than $150 a month for life, or a former employee who is receiving an annuity from the Fund of less than $150 per month, regardless of his date of withdrawal from service, may elect to receive a refund of the total sum accumulated to his credit from employee contributions for annuity purposes, minus any amounts previously paid to him by the Fund.
The widow of any employee, eligible for annuity upon the death of her husband, whose annuity would amount to less than $150 a month for life, and any widow receiving an annuity of less than $150 per month, may, in lieu of a widow's annuity, elect to receive a refund of the accumulated contributions for annuity purposes, based on the amounts contributed by her deceased employee husband, but reduced by any amounts theretofore paid to either the widow or the employee in the form of an annuity or refund out of such accumulated contributions.
Accumulated contributions shall mean the amounts including interest credited thereon contributed by the employee for age and service and widow's annuity to the date of his withdrawal or death, whichever first occurs, including the accumulations from any amounts contributed for him as salary deductions while receiving duty disability benefits, and if not otherwise included any accumulations from sums contributed by him and applied to any pension fund superseded by this fund, and interest credited thereon in accordance with the other provisions of this Article.
The acceptance of such refund in lieu of widow's annuity, on the part of a widow, shall not deprive a child or children of the right to receive a child's annuity as provided for in Sections 9-154 and 9-155 of this Article, and neither shall the payment of child's annuity in the case of such refund to a widow reduce the amount herein set forth as refundable to such widow electing a refund in lieu of widow's annuity.
(Source: P.A. 90-655, eff. 7-30-98.)

(40 ILCS 5/9-168)
Sec. 9-168. (Repealed).
(Source: Laws 1963, p. 161. Repealed by P.A. 95-369, eff. 8-23-07.)

(40 ILCS 5/9-169) (from Ch. 108 1/2, par. 9-169)
Sec. 9-169. Financing - Tax levy.
(a) The county board shall levy a tax annually upon all taxable property in the county at the rate that will produce a sum which, when added to the amounts deducted from the salaries of the employees or otherwise contributed by them is sufficient for the requirements of this Article.
For the years before 1962 the tax rate shall be as provided in "The 1925 Act". For the years 1962 and 1963 the tax rate shall be not more than .0200 per cent; for the years 1964 and 1965 the tax rate shall be not more than .0202 per cent; for the years 1966 and 1967 the tax rate shall be not more than .0207 per cent; for the year 1968 the tax rate shall be not more than .0220 per cent; for the year 1969 the tax rate shall be not more than .0233 per cent; for the year 1970 the tax rate shall be not more than .0255 per cent; for the year 1971 the tax rate shall be not more than .0268 per cent of the value, as equalized or assessed by the Department of Revenue upon all taxable property in the county. Beginning with the year 1972 and for each year thereafter the county shall levy a tax annually at a rate on the dollar of the value, as equalized or assessed by the Department of Revenue of all taxable property within the county that will produce, when extended, not to exceed an amount equal to the total amount of contributions made by the employees to the fund in the calendar year 2 years prior to the year for which the annual applicable tax is levied multiplied by .8 for the years 1972 through 1976; by .8 for the year 1977; by .87 for the year 1978; by .94 for the year 1979; by 1.02 for the year 1980 and by 1.10 for the year 1981 and by 1.18 for the year 1982 and by 1.36 for the year 1983 and by 1.54 for the year 1984 and for each year thereafter.
This tax shall be levied and collected in like manner with the general taxes of the county, and shall be in addition to all other taxes which the county is authorized to levy upon the aggregate valuation of all taxable property within the county and shall be exclusive of and in addition to the amount of tax the county is authorized to levy for general purposes under any laws which may limit the amount of tax which the county may levy for general purposes. The county clerk, in reducing tax levies under any Act concerning the levy and extension of taxes, shall not consider this tax as a part of the general tax levy for county purposes, and shall not include it within any limitation of the per cent of the assessed valuation upon which taxes are required to be extended for the county. It is lawful to extend this tax in addition to the general county rate fixed by statute, without being authorized as additional by a vote of the people of the county.
Revenues derived from this tax shall be paid to the treasurer of the county and held by him for the benefit of the fund.
If the payments on account of taxes are insufficient during any year to meet the requirements of this Article, the county may issue tax anticipation warrants against the current tax levy.
(b) By January 10, annually, the board shall notify the county board of the requirement of this Article that this tax shall be levied. The board shall make an annual determination of the required county contributions, and shall certify the results thereof to the county board.
(c) The various sums to be contributed by the county board and allocated for the purposes of this Article and any interest to be contributed by the county shall be taken from the revenue derived from this tax and no money of the county derived from any source other than the levy and collection of this tax or the sale of tax anticipation warrants, except state or federal funds contributed for annuity and benefit purposes for employees of a county department of public aid under "The Illinois Public Aid Code", approved April 11, 1967, as now or hereafter amended, may be used to provide revenue for the fund.
If it is not possible or practicable for the county to make contributions for age and service annuity and widow's annuity concurrently with the employee contributions made for such purposes, such county shall make such contributions as soon as possible and practicable thereafter with interest thereon at the effective rate until the time it shall be made.
(d) With respect to employees whose wages are funded as participants under the Comprehensive Employment and Training Act of 1973, as amended (P.L. 93-203, 87 Stat. 839, P.L. 93-567, 88 Stat. 1845), hereinafter referred to as CETA, subsequent to October 1, 1978, and in instances where the board has elected to establish a manpower program reserve, the board shall compute the amounts necessary to be credited to the manpower program reserves established and maintained as herein provided, and shall make a periodic determination of the amount of required contributions from the County to the reserve to be reimbursed by the federal government in accordance with rules and regulations established by the Secretary of the United States Department of Labor or his designee, and certify the results thereof to the County Board. Any such amounts shall become a credit to the County and will be used to reduce the amount which the County would otherwise contribute during succeeding years for all employees.
(e) In lieu of establishing a manpower program reserve with respect to employees whose wages are funded as participants under the Comprehensive Employment and Training Act of 1973, as authorized by subsection (d), the board may elect to establish a special County contribution rate for all such employees. If this option is elected, the County shall contribute to the Fund from federal funds provided under the Comprehensive Employment and Training Act program at the special rate so established and such contributions shall become a credit to the County and be used to reduce the amount which the County would otherwise contribute during succeeding years for all employees.
(Source: P.A. 95-369, eff. 8-23-07.)

(40 ILCS 5/9-170) (from Ch. 108 1/2, par. 9-170)
Sec. 9-170. Contributions for age and service annuities for present employees, future entrants and re-entrants.
(a) Beginning on the effective date as to a present employee in paragraph (a) or (c) of Section 9-109, or as to a future entrant in paragraph (a) of Section 9-110, and beginning on September 1, 1935 as to a present employee in paragraph (b) (1) of Section 9-109 or as to a future entrant in paragraph (b) or (d) of Section 9-110, and beginning from the date of becoming a contributor as to any present employee in paragraph (b)(2) or (d) of Section 9-109, or any future entrant in paragraph (c) or (e) of Section 9-110, there shall be deducted and contributed to this fund 3 1/4% of each payment of salary for age and service annuity until July 1, 1947. Beginning July 1, 1947 and prior to July 1, 1953, 5% and beginning July 1, 1953, and prior to September 1, 1971, 6%; and beginning September 1, 1971, 6 1/2% of each payment of salary of such employees shall be deducted and contributed for such purpose.
From and after January 1, 1966, each deputy sheriff as defined in Section 9-128.1 who is a member of the County Police Department and a participant of this fund shall contribute 7% of salary for age and service annuity. At the time of retirement on annuity, a deputy sheriff who is a member of the County Police Department, who chooses to retire under provisions of this Article other than Section 9-128.1, may receive a refund of the difference between the contributions made as a deputy sheriff who is a member of the County Police Department and the contributions that would have been made for such service not as a deputy sheriff who is a member of the County Police Department, including interest earned.
Such deductions beginning on the effective date and prior to July 1, 1947 shall be made and continued for a future entrant while he is in the service until he attains age 65, and beginning on the effective date and prior to July 1, 1953 for a present employee while he is in the service until the amount so deducted from his salary or paid by him according to law to any county pension fund in force on the effective date, with interest on both such amounts at 4% per annum, equals the sum that would have been to his credit from sums deducted from his salary if deductions at the rate herein stated had been made during his entire service until he attained age 65, with interest at 4% per annum for the period subsequent to his attainment of age 65. Such deductions beginning July 1, 1947 for future entrants and beginning July 1, 1953 for present employees shall be made and continued while such future entrant or present employee is in the service.
(b) Concurrently with each employee contribution, the county shall contribute beginning on the effective date and prior to July 1, 1947, 5 3/4%, and beginning on July 1, 1947 and prior to July 1, 1953, 7%; and beginning on July 1, 1953, 6% of each payment of such salary until the employee attains age 65.
(c) Each present employee contribution made prior to the date the age and service annuity for such employee is fixed, each future entrant contribution, and each corresponding county contribution shall be allocated to the account of and credited to the employee for whose benefit it is made.
(Source: P.A. 86-1488.)

(40 ILCS 5/9-170.1) (from Ch. 108 1/2, par. 9-170.1)
Sec. 9-170.1. From and after January 1, 1970 any employee who is credited with 35 or more years of contributing service may elect to discontinue the salary deductions for all annuities as specified in Sections 9-133, 9-170, and 9-176. Upon such election the annuity for the employee and his wife or widow is fixed and determined as of the date of such discontinuance. No increase in annuity for the employee or his wife or widow accrues thereafter while he is in service. This election shall be in writing to the Retirement Board at least 60 days before the date the salary deductions cease.
(Source: P.A. 90-655, eff. 7-30-98.)

(40 ILCS 5/9-170.2) (from Ch. 108 1/2, par. 9-170.2)
Sec. 9-170.2. The county may pick up the employee contributions required by Sections 9-133, 9-170, 9-176, 9-176.1 for salary earned after December 31, 1981. If employee contributions are not picked up, the amount that would have been picked up under this amendatory Act of 1980 shall continue to be deducted from salary. If contributions are picked up they shall be treated as employer contributions in determining tax treatment under the United States Internal Revenue Code; however, the county shall continue to withhold Federal and state income taxes based upon these contributions until the Internal Revenue Service or the Federal courts rule that pursuant to Section 414(h) of the United States Internal Revenue Code, these contributions shall not be included as gross income of the employee until such time as they are distributed or made available. The county shall pay these employee contributions from the same source of funds which is used in paying salary to the employee. The county may pick up these contributions by a reduction in the cash salary of the employee or by an offset against a future salary increase or by a combination of a reduction in salary and offset against a future salary increase. If employee contributions are picked up they shall be treated for all purposes of this Article 9, including Section 9-169, in the same manner and to the same extent as employee contributions made prior to the date picked up.
(Source: P.A. 81-1536.)

(40 ILCS 5/9-171) (from Ch. 108 1/2, par. 9-171)
Sec. 9-171. Additional contributions for age and service annuities for present employees, future entrants and re-entrants.
(a) From and after September 1, 1935, in addition to the contributions provided in Section 9-170 for each present employee described in subdivision (b) of Section 9-109 and each future entrant and each re-entrant described in subdivision (d) or (e) of Section 9-110, 3 1/4% of each payment of salary, not in excess of salary of $3,000 per year, shall be contributed by an employee for age and service annuity. Upon election by such employee made prior to September 1, 1935, any other integral multiple of 3 1/4% of such payment shall be contributed.
The contributions shall be made as a deduction from salary and shall be continued while the employee is in service until the total of the amounts contributed for age and service annuity with interest at the effective rate is equal to the sum which would have accumulated under this Article because of contributions for age and service annuity if such contributions were made for such purposes during the entire periods of his service for such county or the retirement board under this Article and improved by interest at the effective rate.
(b) Concurrently with each such contribution, the county shall contribute 5 3/4% of each payment of salary, not in excess of $3,000 a year. Such contributions shall be made until the total of the amounts contributed by the county on behalf of such employee for age and service annuity with interest at the effective rate shall be equal to the sum which would have accumulated from county contributions for age and service annuity if contributions by the county had been made for such purposes during the entire periods of service in accordance with this Article and improved by interest to such time at the effective rate.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/9-172) (from Ch. 108 1/2, par. 9-172)
Sec. 9-172. Contributions by employee after annuity is fixed. Any contributions by an employee from and after the date when his age and service annuity is fixed shall not increase the amount of such annuity. The contributions shall be applied toward the extra cost of a minimum annuity where payable over the amount of age and service annuity. The accumulated sum arising therefrom shall be refunded when the employee withdraws from service if he is not entitled to annuity, or shall be applied toward the extra cost of such minimum annuity if he is eligible therefor over the age and service annuity to the extent of such extra cost as provided in Section 9-150 of this Act and the balance, if any, shall be refunded. When the employee is not entitled to minimum annuity, or upon death of the employee while in the service after attaining age 65 with less than 10 years of service credit at date of death, the accumulated sum arising from employee contributions after his annuity was fixed at age 65 shall be refunded to his widow.
(Source: P.A. 83-1362.)

(40 ILCS 5/9-173) (from Ch. 108 1/2, par. 9-173)
Sec. 9-173. Additional contributions and credits-all employees.
Any employee in service on July 1, 1947, may elect to make additional contributions while in service which shall not exceed 7/13 of the sum accumulated for age and service annuity on July 1, 1947, or at age 65 if he attained such age prior thereto. The time and manner of making such additional contributions shall be prescribed by the board. Concurrently with each such additional contribution, the county shall contribute 1 and 4/10 times the additional contributions.
These contributions shall be improved at interest at the rate and in like manner as other employee and county contributions; provided, that the employee, while in service, may request a refund of all or any part of his contributions, without interest, or shall have them refunded to him, without interest, when he retires on annuity or to his widow, if and to the extent they do not serve to increase the annuity otherwise payable to him or his widow.
By such refund the employee or his widow surrenders and forfeits all rights which might otherwise have accrued by virtue of any amount so refunded, including related county contributions.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/9-174) (from Ch. 108 1/2, par. 9-174)
Sec. 9-174. Contributions by disabled employee whose ordinary disability benefit has expired.
In the case of any disabled employee whose credit for ordinary disability benefit purposes has expired and who continues to be disabled such employee shall have the right to contribute to the fund at the current contribution rate for a period not to exceed a total of 12 months during his entire period of service and to receive credit for all annuity purposes for any such periods paid for. Such payment shall not affect the employee's resignation date for purposes of annuity.
(Source: P.A. 86-1488.)

(40 ILCS 5/9-175) (from Ch. 108 1/2, par. 9-175)
Sec. 9-175. Interest credits-all employees.
Amounts allocated to the account of and credited for age and service and prior service annuity shall be improved by interest at the effective rate during the time thereafter an employee is in service until the amount of his annuity is fixed.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/9-176) (from Ch. 108 1/2, par. 9-176)
Sec. 9-176. Contributions for widow's annuity for widows of present employees, future entrants and re-entrants.
(a) Beginning on the effective date as to a present employee in paragraph (a) or (c) of Section 9-109, or as to a future entrant in paragraph (a) of Section 9-110, and beginning on September 1, 1935, as to a present employee in paragraph (b) (1) of Section 9-109 or as to a future entrant in paragraph (b) or (d) of Section 9-110, and beginning from the date of becoming a contributor as to any present employee in paragraph (b) (2) or (d) of Section 9-109, or any future entrant in paragraph (c) or (e) of Section 9-110, there shall be deducted and contributed by each male employee 1%, and from and after January 1, 1966, 1 1/2%, of each payment of salary for widow's annuity. Deductions shall be continued during service until the employee attains age 65.
(b) Concurrently with each employee contribution, the county shall contribute beginning on the effective date and prior to July 1, 1947, 1 3/4%, and beginning on July 1, 1947, 2% of salary.
(c) Each employee contribution made prior to the date when the amount of widow's annuity for an employee is fixed and each concurrent County Contribution Credit shall be allocated to the account of and credited to the employee for whose benefit it is made.
(Source: Laws 1965, p. 1254.)

(40 ILCS 5/9-176.1) (from Ch. 108 1/2, par. 9-176.1)
Sec. 9-176.1. Contributions by female employees. (a) Effective as of October 1, 1974, each female employee shall contribute at the same rates as a male employee for widow's annuity or other benefits, to the end that like credits may be established and maintained for both male and female employees for all purposes of this Article with respect to annuities, benefits, contribution rates, refunds and other provisions of this Article.
(b) Any female employee shall have the option of making contributions for the aforesaid purposes covering the period prior to October 1, 1974, and receiving pension credits therefor, including the concurrent credits from city contributions. Such contributions shall include interest at 4% per annum from the dates such contributions should have been made from the beginning of their service to the dates of payment to the end that equal credits may be provided for all employees under this Article.
(Source: P.A. 81-1536.)

(40 ILCS 5/9-177) (from Ch. 108 1/2, par. 9-177)
Sec. 9-177. Additional contributions for widow's annuity for widows of present employees, future entrants and re-entrants. In addition to the contributions to be made by each employee and by the county for widow's annuity as herein provided additional contributions shall be made as follows:
(a) Beginning September 1, 1935, 1% of each payment of salary, not in excess of $3,000 a year, of each present employee described in subdivision (b) of Section 9-109, and of each future entrant and re-entrant described in subdivision (d) or (e) of Section 9-110.
(b) Concurrently with each deduction from salary, the county shall contribute a sum equal to 1 3/4% of each payment of salary, not in excess of $3,000 a year.
(Source: P.A. 90-655, eff. 7-30-98.)

(40 ILCS 5/9-178) (from Ch. 108 1/2, par. 9-178)
Sec. 9-178. Widow's annuity interest credits-all employees.
Amounts allocated to the account of and credited to the employee for widow's and widow's prior service annuity shall be improved by interest at the effective rate during the time thereafter the employee is in service, until the amount of her annuity is fixed.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/9-179) (from Ch. 108 1/2, par. 9-179)
Sec. 9-179. Election as to amount to be deducted from compensation-refunds.
(a) Any employee who failed to elect to make contributions beginning on September 1, 1935, for any period of service while he was not a contributor to the fund or any employee who elected to make contributions for such period and desires to change the amounts previously authorized by him, may, upon application to the board elect to make such contributions. Any such election shall be made in accordance with the provisions of this Article.
Interest on sums accumulated to the credit of such employee shall be adjusted for the periods of time during which such contributions are made.
(b) Any employee may contribute to the fund for any period of service rendered to such county after January 1, 1926, by virtue of appointment or election to a position which did not allow him to contribute or to receive credit under the provisions of "The 1925 Act" of this Article. Such contributions may include: (1) any period during which he was in the armed service of the United States if he left the service of the county to enter military service in the armed services and returned to the service of such county within 90 days after his discharge from such armed service, and if such county did not make such payment on his behalf, (2) any period of service for the county for which salary or wages were paid in whole or in part by the State of Illinois and for which he was not allowed to participate in a pension fund and also such period of service for which lodging, board, and laundry was provided by the employer, in lieu of salary, and no other salary or wages were paid, in which case the salary base to be considered for such service shall be the amount set forth in Section 9-112, paragraph (c) of this Article, (3) such amounts as he would have contributed for annuity purposes had deductions from his salary been made at the rates in effect under the provisions of "The 1925 Act" during the period of time such service was rendered.
Upon making such contributions he shall be credited with concurrent county contributions at the rates in effect for county employees during the periods such service was rendered. Such payments and concurrent county contributions shall be made with interest at the effective rate and shall, together with all other amounts contributed by such employee for annuity purposes, be considered in computing the annuities to which such employee or his widow shall have a right. Any such periods of service for which payment is made shall be counted as periods of service for annuity purposes.
In order to be credited as service under Section 9-134 of this Article all such payments by a county employee must be made in full while the employee is still in service of the county. If payment is not so made any payments made with interest at the effective rate shall be refunded to the employee when he withdraws from service, or to his widow in the event of his death, or if no widow, in accordance with the other refund provisions of this Article. The employee may elect to have such partial payments made by him, together with the concurrent county contributions and interest, credited toward the age and service and widow's annuities on the assumption that the payments shall apply to his earliest service. In the event of death of the employee, while in service, his widow may elect to have such payments and related county contributions, and interest, credited for widow's annuity, to the extent that they do not increase her annuity above that fixed for her on the assumption her deceased husband had continued in service at the rate of his final salary until he became 65 years of age, and the proportional part of the payments and related contributions were included.
(Source: P.A. 77-1199.)

(40 ILCS 5/9-179.1) (from Ch. 108 1/2, par. 9-179.1)
Sec. 9-179.1. Military service. A contributing employee as of January 1, 1993 with at least 25 years of service credit may apply for creditable service for up to 2 years of military service whether or not the military service followed service as a county employee. The military service need not have been served in wartime, but the employee must not have been dishonorably discharged. To establish this creditable service the applicant must pay to the Fund, while in the service of the county, an amount determined by the Fund to represent the employee contributions for the creditable service established, based on the employee's rate of compensation on his or her last day as a contributor before the military service, or on his or her first day as a contributor after the military service, whichever is greater, plus interest at the effective rate from the date of discharge to the date of payment. If a person who has established any credit under this Section applies for or receives any early retirement incentive under Section 9-134.2, the credit under this Section shall be forfeited and the amount paid to the Fund under this Section shall be refunded.
(Source: P.A. 87-1265.)

(40 ILCS 5/9-179.2) (from Ch. 108 1/2, par. 9-179.2)
Sec. 9-179.2. Other governmental service-former county service. Any employee who first becomes a contributor before the effective date of this amendatory Act of the 99th General Assembly, who has rendered service to any "governmental unit" as such term is defined in the "Retirement Systems Reciprocal Act" under Article 20 of the Illinois Pension Code, who did not contribute to the retirement system of such "governmental unit", including the retirement system created by this Article 9 of the Illinois Pension Code, for such service because of ineligibility for participation and has no equity or rights in such retirement system because of such service shall be given credit for such service in this fund, provided:
(a) the employee shall pay to this fund, while in the

service of such county, or while in the service of a governmental unit whose retirement system has adopted the "Retirement Systems Reciprocal Act", such amounts, including interest at the effective rate, as he would have paid to this fund, on the basis of his salary in effect during the service rendered to such other "governmental unit" at the rates prescribed in this Article 9 for the periods of such service to the end that such service shall be considered as service rendered to such county, with all the rights and conditions attaching to such service and payments; and

(b) this Section shall not be applicable to any

period of such service for which the employee retains credit in any other public annuity and benefit fund established by Act of the Legislature of this State and in operation for employees of such other "governmental unit" from which such employee was transferred.

(Source: P.A. 99-578, eff. 7-15-16.)

(40 ILCS 5/9-179.3) (from Ch. 108 1/2, par. 9-179.3)
Sec. 9-179.3. Optional plan of additional benefits and contributions.
(a) While this plan is in effect, an employee may establish additional optional credit for additional optional benefits by electing in writing at any time to make additional optional contributions. The employee may discontinue making the additional optional contributions at any time by notifying the fund in writing.
(b) Additional optional contributions for the additional optional benefits shall be as follows:
(1) For service after the option is elected, an

additional contribution of 3% of salary shall be contributed to the fund on the same basis and under the same conditions as contributions required under Sections 9-170 and 9-176.

(2) For service before the option is elected, an

additional contribution of 3% of the salary for the applicable period of service, plus interest at the effective rate from the date of service to the date of payment. All payments for past service must be paid in full before credit is given. No additional optional contributions may be made for any period of service for which credit has been previously forfeited by acceptance of a refund, unless the refund is repaid in full with interest at the effective rate from the date of refund to the date of repayment.

(c) Additional optional benefits shall accrue for all periods of eligible service for which additional contributions are paid in full. The additional benefit shall consist of an additional 1% for each year of service for which optional contributions have been paid, based on the highest average annual salary for any 4 consecutive years within the last 10 years of service immediately preceding the date of withdrawal, to be added to the employee retirement annuity benefits as otherwise computed under this Article. The calculation of these additional benefits shall be subject to the same terms and conditions as are used in the calculation of retirement annuity under Section 9-134. The additional benefit shall be included in the calculation of the automatic annual increase in annuity, and in the calculation of widow's annuity, where applicable. However no additional benefits will be granted which produce a total annuity greater than the applicable maximum established for that type of annuity in this Article, and additional benefits shall not apply to any benefit computed under Section 9-128.1.
(d) Refunds of additional optional contributions shall be made on the same basis and under the same conditions as provided under Sections 9-164, 9-166 and 9-167. Interest shall be credited at the effective rate on the same basis and under the same conditions as for other contributions.
(e) (Blank).
(f) The tax levy, computed under Section 9-169, shall be based on employee contributions including the amount of optional additional employee contributions.
(g) Service eligible under this Section may include only service as an employee of the County as defined in Section 9-108, and subject to Sections 9-219 and 9-220. No service granted under Section 9-121.1, 9-121.4 or 9-179.2 shall be eligible for optional service credit. No optional service credit may be established for any military service, or for any service under any other Article of this Code. Optional service credit may be established for any period of disability paid from this fund, if the employee makes additional optional contributions for such periods of disability.
(h) This plan of optional benefits and contributions shall not apply to any former county employee receiving an annuity from the fund, who re-enters service as a County employee, unless he renders at least 3 years of additional service after the date of re-entry.
(i) The effective date of the optional plan of additional benefits and contributions shall be July 1, 1985, or the date upon which approval is received from the Internal Revenue Service, whichever is later.
(j) This plan of additional benefits and contributions shall expire July 1, 2005. No additional contributions may be made after that date, and no additional benefits will accrue after that date.
(Source: P.A. 95-369, eff. 8-23-07.)

(40 ILCS 5/9-180) (from Ch. 108 1/2, par. 9-180)
Sec. 9-180. Contributions by county for duty disability benefit. In lieu of all amounts ordinarily contributed by an employee and by the county for age and service annuity, and widow's annuity the county shall contribute sums equal to such amounts for any period during which the employee receives duty disability benefit to be credited to the disabled employee for annuity purposes as though he were in active discharge of his duties during any such period of disability.
(Source: P.A. 81-1536.)

(40 ILCS 5/9-181) (from Ch. 108 1/2, par. 9-181)
Sec. 9-181. Contributions by county for ordinary disability benefit.
The county shall contribute all amounts ordinarily contributed by it for annuity purposes for any employee receiving ordinary disability benefit as though he were in active discharge of his duties during such period of disability.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/9-182) (from Ch. 108 1/2, par. 9-182)
Sec. 9-182. Contributions by county for prior service annuities and pensions under former acts.
(a) The county, State or federal contributions authorized in Section 9-169 shall be applied first for the purposes of this Article 9 other than those stated in this Section.
The balance of the sum produced from such contributions shall be applied for the following purposes:
1. "An Act to provide for the formation and

disbursement of a pension fund in counties having a population of 150,000 or more inhabitants, for the benefit of officers and employees in the service of such counties", approved June 29, 1915, as amended;

2. Section 9-225 of this Article;
3. To meet such part of any minimum annuity as shall

be in excess of the age and service annuity and prior service annuity, and to meet such part of any minimum widow's annuity in excess of the amount of widow's annuity and widow's prior service annuity also for the purpose of providing the county cost of automatic increases in annuity after retirement in accordance with Section 9-133 and for any other purpose for which moneys are not otherwise provided in this Article;

4. (Blank);
5. (Blank).
(b) (Blank).
(Source: P.A. 95-369, eff. 8-23-07.)

(40 ILCS 5/9-183) (from Ch. 108 1/2, par. 9-183)
Sec. 9-183. Contribution by county for administration costs.
The county shall contribute, from revenue derived from taxes herein authorized, the amount necessary to defray costs of administration of the fund.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/9-184) (from Ch. 108 1/2, par. 9-184)
Sec. 9-184. Estimates of sums required for certain annuities and benefits.
The board shall estimate the amounts required each year to pay for all annuities and benefits and administrative expenses. The amounts shall be paid into the fund annually by the county from the prescribed tax levy.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/9-184.5)
Sec. 9-184.5. Delinquent contributions; deduction from payments of State funds to the county. If the county fails to transmit to the Fund contributions required of it under this Article by December 31st of the year in which such contributions are due, the Fund may, after giving notice to the county, certify to the State Comptroller the amounts of the delinquent payments in accordance with any applicable rules of the Comptroller, and the Comptroller must, beginning in payment year 2016, deduct and remit to the Fund the certified amounts from payments of State funds to the county.
The State Comptroller may not deduct from any payments of State funds to the county more than the amount of delinquent payments certified to the State Comptroller by the Fund.
(Source: P.A. 99-8, eff. 7-9-15.)

(40 ILCS 5/9-185) (from Ch. 108 1/2, par. 9-185)
Sec. 9-185. Board created.
(a) A board of 9 members shall constitute the board of trustees authorized to carry out the provisions of this Article. The board of trustees shall be known as "The Retirement Board of the County Employees' Annuity and Benefit Fund of .... County". The board shall consist of 2 members appointed and 7 members elected as hereinafter prescribed.
(b) The appointed members shall be appointed as follows: One member shall be appointed by the comptroller of such county, who may be the comptroller or some person chosen by him from among employees of the county, who are versed in the affairs of the comptroller's office; and one member shall be appointed by the treasurer of such county, who may be the treasurer or some person chosen by him from among employees of the County who are versed in the affairs of the treasurer's office.
The member appointed by the comptroller shall hold office for a term ending on December 1st of the first year following the year of appointment. The member appointed by the county treasurer shall hold office for a term ending on December 1st of the second year following the year of appointment.
Thereafter, each appointed member shall be appointed by the officer that appointed his predecessor for a term of 2 years.
(c) Three county employee members of the board shall be elected as follows: within 30 days from and after the date upon which this Article comes into effect in the county, the clerk of the county shall arrange for and hold an election. One employee shall be elected for a term ending on the first day in the month of December of the first year next following the effective date; one for a term ending on December 1st of the following year; and one for a term ending December 1st of the second following year.
(d) Beginning December 1, 1988, and every 3 years thereafter, an annuitant member of the board shall be elected as follows: the board shall arrange for and hold an election in which only those participants who are currently receiving retirement benefits under this Article shall be eligible to vote and be elected. Each such member shall be elected to a term ending on the first day in the month of December of the third following year.
(d-1) Beginning December 1, 2001, and every 3 years thereafter, an annuitant member of the board shall be elected as follows: the board shall arrange for and hold an election in which only those participants who are currently receiving retirement benefits under this Article shall be eligible to vote and be elected. Each such member shall be elected to a term ending on the first day in the month of December of the third following year. Until December 1, 2001, the position created under this subsection (d-1) may be filled by the board as in the case of a vacancy.
(e) Beginning December 1, 1988, if a Forest Preserve District Employees' Annuity and Benefit Fund shall be in force in such county and the board of this fund is charged with administering the affairs of such annuity and benefit fund for employees of such forest preserve district, a forest preserve district member of the board shall be elected as of December 1, 1988, and every 3 years thereafter as follows: the board shall arrange for and hold an election in which only those employees of such forest preserve district who are contributors to the annuity and benefit fund for employees of such forest preserve district shall be eligible to vote and be elected. Each such member shall be elected to a term ending on the first day in the month of December of the third following year.
(f) Beginning December 1, 2001, and every 3 years thereafter, if a Forest Preserve District Employees' Annuity and Benefit Fund is in force in the county and the board of this Fund is charged with administering the affairs of that annuity and benefit fund for employees of the forest preserve district, a forest preserve district annuitant member of the board shall be elected as follows: the board shall arrange for and hold an election in which only those participants who are currently receiving retirement benefits under Article 10 shall be eligible to vote and be elected. Each such member shall be elected to a term ending on the first day in the month of December of the third following year. Until December 1, 2001, the position created under this subsection (f) may be filled by the board as in the case of a vacancy.
(Source: P.A. 92-66, eff. 7-12-01.)

(40 ILCS 5/9-186) (from Ch. 108 1/2, par. 9-186)
Sec. 9-186. Board elections. In each year, the board shall conduct a regular election, under rules adopted by it, at least 30 days prior to the expiration of the term of each elected employee or annuitant member.
To be eligible to be a county employee member, a person must be an employee of the county and must have at least 5 years of service credit in that capacity by December 1 of the year of election. To be eligible to be a forest preserve district member, a person must be an employee of the forest preserve district and must have at least 5 years of service credit in that capacity by December 1 of the year of election.
Only those persons who are employees of the county shall be eligible to vote for the 3 county employee members, only those persons who are employees of the forest preserve district shall be eligible to vote for the forest preserve district member, only those persons who are currently receiving retirement benefits under this Article shall be eligible to vote for the annuitant members elected under subsections (d) and (d-1) of Section 9-185, and only those persons who are currently receiving retirement benefits under Article 10 shall be eligible to vote for the forest preserve district annuitant member elected under subsection (f) of Section 9-185. The ballot shall be of secret character.
Except as otherwise provided in Section 9-187, each member of the board shall hold office until his successor is chosen and has qualified.
Any person elected or appointed a member of the board shall qualify for the office by taking an oath of office to be administered by the county clerk or a person designated by him. A copy thereof shall be kept in the office of the county clerk. Any appointment or notice of election shall be in writing and the written instrument shall be filed with the oath.
(Source: P.A. 92-66, eff. 7-12-01.)

(40 ILCS 5/9-187) (from Ch. 108 1/2, par. 9-187)
Sec. 9-187. Board vacancy.
(a) A vacancy in the membership of the board shall be filled as follows:
If the vacancy is that of an appointive member, the official who appointed him shall appoint a person to serve for the unexpired term.
If the vacancy is that of a county employee member, the remaining members of the board shall appoint a successor from among the employees of the county, who shall serve during the remainder of the unexpired term.
If the vacancy is that of a forest preserve district member, the remaining members of the board shall appoint a successor from among the employees of the forest preserve district, who shall serve during the remainder of the unexpired term.
If the vacancy is that of an annuitant member other than a forest preserve district annuitant member, the remaining members of the board shall appoint a successor from among those persons who are currently receiving retirement benefits under this Article.
If the vacancy is that of a forest preserve district annuitant member, the remaining members of the board shall appoint a successor from among those persons who are currently receiving retirement benefits under Article 10.
(b) Any county or forest preserve district member who withdraws from service shall automatically cease to be a member of the board. Any annuitant member (other than a forest preserve district annuitant member) whose retirement benefits cease under this Article, and any forest preserve district annuitant member whose retirement benefits cease under Article 10, shall also automatically cease to be a member of the Board.
(Source: P.A. 92-66, eff. 7-12-01.)

(40 ILCS 5/9-188) (from Ch. 108 1/2, par. 9-188)
Sec. 9-188. Board officers.
The board shall elect annually at its regular December meeting from among its members, by a majority vote of the members voting on the question, a president, vice-president and a secretary who shall serve, respectively, until a successor is elected. The secretary shall keep a complete record of the proceedings of all board meetings and perform such other duties as the board directs.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/9-189) (from Ch. 108 1/2, par. 9-189)
Sec. 9-189. Board meetings. The board shall hold regular meetings in each month and special meetings as it deems necessary. A majority of the members shall constitute a quorum for the transaction of business at any meeting, but no annuity or benefit shall be granted or payments made by the fund unless ordered by a vote of the majority of the board members as shown by roll call entered upon the official record of the meeting. Meetings of the board shall be open to the public.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/9-190) (from Ch. 108 1/2, par. 9-190)
Sec. 9-190. Board powers and duties. The board shall have the powers and duties stated in Sections 9-191 to 9-202.1, inclusive, in addition to such other powers and duties provided in this Article.
(Source: P.A. 98-551, eff. 8-27-13.)

(40 ILCS 5/9-191) (from Ch. 108 1/2, par. 9-191)
Sec. 9-191. To supervise collections.
To see that all amounts specified in this Article to be applied to the fund, from any source, are collected and applied.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/9-192) (from Ch. 108 1/2, par. 9-192)
Sec. 9-192. To notify of deductions. To notify the comptroller of the county of the deductions to be made from the salaries of employees.
(Source: P.A. 81-1536.)

(40 ILCS 5/9-193) (from Ch. 108 1/2, par. 9-193)
Sec. 9-193. To accept gifts.
To accept by gift, grant, bequest or otherwise any money or property of any kind and use the same for the purposes of the fund.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/9-194) (from Ch. 108 1/2, par. 9-194)
Sec. 9-194. To invest the reserves. To invest the reserves of the fund in accordance with Sections 1-109, 1-109.1, 1-109.2, 1-110, 1-111, 1-114, and 1-115 of this Act. Investments made in accordance with Section 1-113 shall be deemed to be prudent.
The retirement board may sell any security held by it at any time it deems it desirable.
The board may enter into agreements and execute documents that it determines to be necessary to complete any investment transaction.
All investments shall be clearly held and accounted for to indicate ownership by the board. The board may direct the registration of securities in its own name or in the name of a nominee created for the express purpose of registration of securities by a savings and loan association or national or State bank or trust company authorized to conduct a trust business in the State of Illinois.
Investments shall be carried at cost or at a value determined in accordance with generally accepted accounting principles.
(Source: P.A. 91-887, eff. 7-6-00.)

(40 ILCS 5/9-194.1) (from Ch. 108 1/2, par. 9-194.1)
Sec. 9-194.1. To lend securities. The Board may lend securities owned by the Fund to a borrower upon such terms and conditions as may be mutually agreed in writing. The agreement shall provide that during the period of the loan the Fund shall retain the right to receive, or collect from the borrower, all dividends, interest rights, or any distributions to which the Fund would have otherwise been entitled. The borrower shall deposit with the Fund as collateral for the loan cash, U.S. Government securities, or letters of credit equal to the market value of the securities at the time the loan is made and shall increase the amount of collateral if and when the Fund requests an additional amount because of subsequent increased market value of the securities.
The period for which the securities may be loaned may not exceed one year, and the loan agreement may specify earlier termination by either party upon mutually agreed conditions.
(Source: P.A. 87-794.)

(40 ILCS 5/9-194.2) (from Ch. 108 1/2, par. 9-194.2)
Sec. 9-194.2. To rent office facilities. The Retirement Board may rent or lease any office facilities that it deems desirable for the purposes of the Fund.
(Source: P.A. 87-794.)

(40 ILCS 5/9-195) (from Ch. 108 1/2, par. 9-195)
Sec. 9-195. To have an audit.
To have an audit of the accounts of the fund made at least once each year by certified public accountants.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/9-196) (from Ch. 108 1/2, par. 9-196)
Sec. 9-196. To authorize payments.
To authorize or suspend the payment of any annuity or benefit in accordance with this Article. The board shall have exclusive original jurisdiction in all matters relating to the fund, including, in addition to all other matters, all claims for annuities, pensions, benefits or refunds.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/9-197) (from Ch. 108 1/2, par. 9-197)
Sec. 9-197. To determine service credits.
To require each employee to file a statement concerning service rendered the county prior to the effective date. The board shall make a determination of the length of such service and establish from any available information the period of service rendered prior to the effective date.
Such determination shall be conclusive unless the board reconsiders and changes its determination.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/9-198) (from Ch. 108 1/2, par. 9-198)
Sec. 9-198. To issue certificate of prior service.
To issue a certificate showing the entire period of service rendered by a present employee prior to the effective date and the amounts to his credit for prior service and widow's prior service annuity.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/9-199) (from Ch. 108 1/2, par. 9-199)
Sec. 9-199. To submit an annual report. To submit a report in July of each year to the county board of the county as of the close of business on December 31st of the preceding year. The report shall contain a detailed statement of the affairs of the fund, its income and expenditures, and assets and liabilities. The county board shall have power to require and compel the board to prepare and submit such reports.
(Source: P.A. 95-369, eff. 8-23-07.)

(40 ILCS 5/9-200) (from Ch. 108 1/2, par. 9-200)
Sec. 9-200. To subpoena witnesses.
To compel witnesses to attend and testify before it upon any matter concerning the fund and allow witness fees not in excess of $6 for attendance upon any one day. The president and other members of the board may administer oaths to witnesses.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/9-201) (from Ch. 108 1/2, par. 9-201)
Sec. 9-201. To appoint employees.
To appoint such actuarial, medical, legal, clerical or other employees as are necessary and fix their compensation.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/9-202) (from Ch. 108 1/2, par. 9-202)
Sec. 9-202. To make rules.
To make rules and regulations necessary for the administration of the fund.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/9-202.1)
Sec. 9-202.1. To reproduce records. To have any records kept by the board photographed, microfilmed, or digitally or electronically reproduced in accordance with the Local Records Act. The photographs, microfilm, and digital and electronic reproductions shall be deemed original records and documents for all purposes, including introduction in evidence before all courts and administrative agencies.
(Source: P.A. 98-551, eff. 8-27-13.)

(40 ILCS 5/9-203) (from Ch. 108 1/2, par. 9-203)
Sec. 9-203. Moneys to be held on deposit. To make the payments authorized by this Article, the board may keep and hold uninvested a sum not in excess of the amounts required to make all annuity payments which become due and payable in the following 90 days. Such sum or any part thereof shall be kept on deposit only in banks or savings and loan associations authorized to do business under the laws of this State. The amount which may be deposited in any such bank or savings and loan association shall not exceed 25% of its paid up capital and surplus.
No bank or savings and loan association shall receive investment funds as permitted by this Section, unless it has complied with the requirements established pursuant to Section 6 of "An Act relating to certain investments of public funds by public agencies", approved July 23, 1943, as now or hereafter amended.
(Source: P.A. 83-541.)

(40 ILCS 5/9-204) (from Ch. 108 1/2, par. 9-204)
Sec. 9-204. Accounting. An adequate system of accounts and records shall be established to give effect to the requirements of this Article and to report the financial condition of the fund. Such additional data as is necessary for required calculations, actuarial valuations, and operation of the fund shall be maintained.
(Source: P.A. 95-369, eff. 8-23-07.)

(40 ILCS 5/9-205)
Sec. 9-205. (Repealed).
(Source: Laws 1963, p. 161. Repealed by P.A. 95-369, eff. 8-23-07.)

(40 ILCS 5/9-206)
Sec. 9-206. (Repealed).
(Source: P.A. 81-1536. Repealed by P.A. 95-369, eff. 8-23-07.)

(40 ILCS 5/9-207)
Sec. 9-207. (Repealed).
(Source: P.A. 81-1536. Repealed by P.A. 95-369, eff. 8-23-07.)

(40 ILCS 5/9-208)
Sec. 9-208. (Repealed).
(Source: P.A. 81-1536. Repealed by P.A. 95-369, eff. 8-23-07.)

(40 ILCS 5/9-209)
Sec. 9-209. (Repealed).
(Source: Laws 1963, p. 161. Repealed by P.A. 95-369, eff. 8-23-07.)

(40 ILCS 5/9-210)
Sec. 9-210. (Repealed).
(Source: Laws 1963, p. 161. Repealed by P.A. 95-369, eff. 8-23-07.)

(40 ILCS 5/9-211)
Sec. 9-211. (Repealed).
(Source: Laws 1963, p. 161. Repealed by P.A. 95-369, eff. 8-23-07.)

(40 ILCS 5/9-212)
Sec. 9-212. (Repealed).
(Source: Laws 1963, p. 161. Repealed by P.A. 95-369, eff. 8-23-07.)

(40 ILCS 5/9-213)
Sec. 9-213. (Repealed).
(Source: Laws 1963, p. 161. Repealed by P.A. 95-369, eff. 8-23-07.)

(40 ILCS 5/9-214)
Sec. 9-214. (Repealed).
(Source: P.A. 76-1574. Repealed by P.A. 95-369, eff. 8-23-07.)

(40 ILCS 5/9-215)
Sec. 9-215. (Repealed).
(Source: P.A. 81-1536. Repealed by P.A. 95-369, eff. 8-23-07.)

(40 ILCS 5/9-216) (from Ch. 108 1/2, par. 9-216)
Sec. 9-216. Treasurer of fund. The county treasurer shall be ex-officio the treasurer and custodian of the fund and shall furnish to the board a bond of such amount as the board designates, which shall indemnify the board against any loss which may result from any action or failure to act by him or any of his agents. Fees and charges incidental to the procuring of such bond shall be paid by the board. In addition to tax and employee contributions constituting the fund, the treasurer is authorized to receive and deposit in the fund warrants issued by this State representing deductions from the salary of the employees designated in paragraph (e) of Section 9-108, but only for such period as they remain members of the fund, and such other contributions of State funds as may be authorized by law.
(Source: P.A. 81-1536.)

(40 ILCS 5/9-217) (from Ch. 108 1/2, par. 9-217)
Sec. 9-217. Attorney.
The chief legal officer of the county shall be the legal advisor of an attorney for the board. If it shall deem such action necessary for the conservation of the fund, the board may in its discretion employ another attorney for advice or other service in relation to any particular case.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/9-218) (from Ch. 108 1/2, par. 9-218)
Sec. 9-218. Computation of term of service, annual salary and salary deductions. For the purpose of this Article, term of service, annual salary, and salary deductions shall be computed as provided in Sections 9-219 to 9- 222 inclusive.
(Source: P.A. 81-1536.)

(40 ILCS 5/9-219) (from Ch. 108 1/2, par. 9-219)
(Text of Section WITH the changes made by P.A. 98-599, which has been held unconstitutional)
Sec. 9-219. Computation of service.
(1) In computing the term of service of an employee prior to the effective date, the entire period beginning on the date he was first appointed and ending on the day before the effective date, except any intervening period during which he was separated by withdrawal from service, shall be counted for all purposes of this Article.
(2) In computing the term of service of any employee on or after the effective date, the following periods of time shall be counted as periods of service for age and service, widow's and child's annuity purposes:
(a) The time during which he performed the duties of

his position.

(b) Vacations, leaves of absence with whole or part

pay, and leaves of absence without pay not longer than 90 days.

(c) For an employee who is a member of a county

police department or a correctional officer with the county department of corrections, approved leaves of absence without pay during which the employee serves as a full-time officer or employee of an employee association, the membership of which consists of other participants in the Fund, provided that the employee contributes to the Fund (1) the amount that he would have contributed had he remained an active employee in the position he occupied at the time the leave of absence was granted, (2) an amount calculated by the Board representing employer contributions, and (3) regular interest thereon from the date of service to the date of payment. However, if the employee's application to establish credit under this subsection is received by the Fund on or after July 1, 2002 and before July 1, 2003, the amount representing employer contributions specified in item (2) shall be waived.

For a former member of a county police department who

has received a refund under Section 9-164, periods during which the employee serves as head of an employee association, the membership of which consists of other police officers, provided that the employee contributes to the Fund (1) the amount that he would have contributed had he remained an active member of the county police department in the position he occupied at the time he left service, (2) an amount calculated by the Board representing employer contributions, and (3) regular interest thereon from the date of service to the date of payment. However, if the former member of the county police department retires on or after January 1, 1993 but no later than March 1, 1993, the amount representing employer contributions specified in item (2) shall be waived.

For leaves of absence to which this item (c) applies

and for other periods to which this item (c) applies, including those leaves of absence and other periods of service beginning before January 5, 2012 (the effective date of Public Act 97-651), the employee or former member must continue to remain in sworn status, subject to the professional standards of the public employer or those terms established in statute.

(d) Any period of disability for which he received

disability benefit or whole or part pay.

(e) For a person who first becomes an employee before

the effective date of this amendatory Act of the 98th General Assembly, accumulated vacation or other time for which an employee who retires on or after November 1, 1990 receives a lump sum payment at the time of retirement, provided that contributions were made to the fund at the time such lump sum payment was received. The service granted for the lump sum payment shall not change the employee's date of withdrawal for computing the effective date of the annuity.

(f) An employee who first becomes an employee before

the effective date of this amendatory Act of the 98th General Assembly may receive service credit for annuity purposes for accumulated sick leave as of the date of the employee's withdrawal from service, not to exceed a total of 180 days, provided that the amount of such accumulated sick leave is certified by the County Comptroller to the Board and the employee pays an amount equal to 8.5% (9% for members of the County Police Department who are eligible to receive an annuity under Section 9-128.1) of the amount that would have been paid had such accumulated sick leave been paid at the employee's final rate of salary. Such payment shall be made within 30 days after the date of withdrawal and prior to receipt of the first annuity check. The service credit granted for such accumulated sick leave shall not change the employee's date of withdrawal for the purpose of computing the effective date of the annuity.

(3) In computing the term of service of an employee on or after the effective date for ordinary disability benefit purposes, the following periods of time shall be counted as periods of service:
(a) Unless otherwise specified in Section 9-157, the

time during which he performed the duties of his position.

(b) Paid vacations and leaves of absence with whole

or part pay.

(c) Any period for which he received duty disability

benefit.

(d) Any period of disability for which he received

whole or part pay.

(4) For an employee who on January 1, 1958, was transferred by Act of the 70th General Assembly from his position in a department of welfare of any city located in the county in which this Article is in force and effect to a similar position in a department of such county, service shall also be credited for ordinary disability benefit and child's annuity for such period of department of welfare service during which period he was a contributor to a statutory annuity and benefit fund in such city and for which purposes service credit would otherwise not be credited by virtue of such involuntary transfer.
(5) An employee described in subsection (e) of Section 9-108 shall receive credit for child's annuity and ordinary disability benefit for the period of time for which he was credited with service in the fund from which he was involuntarily separated through class or group transfer; provided, that no such credit shall be allowed to the extent that it results in a duplication of credits or benefits, and neither shall such credit be allowed to the extent that it was or may be forfeited by the application for and acceptance of a refund from the fund from which the employee was transferred.
(6) Overtime or extra service shall not be included in computing service. Not more than 1 year of service shall be allowed for service rendered during any calendar year.
(7) Unused sick or vacation time shall not be used to compute the service of an employee who first becomes an employee on or after the effective date of this amendatory Act of the 98th General Assembly.
(Source: P.A. 97-651, eff. 1-5-12; 98-599, eff. 6-1-14.)

(Text of Section WITHOUT the changes made by P.A. 98-599, which has been held unconstitutional)
Sec. 9-219. Computation of service.
(1) In computing the term of service of an employee prior to the effective date, the entire period beginning on the date he was first appointed and ending on the day before the effective date, except any intervening period during which he was separated by withdrawal from service, shall be counted for all purposes of this Article.
(2) In computing the term of service of any employee on or after the effective date, the following periods of time shall be counted as periods of service for age and service, widow's and child's annuity purposes:
(a) The time during which he performed the duties of

his position.

(b) Vacations, leaves of absence with whole or part

pay, and leaves of absence without pay not longer than 90 days.

(c) For an employee who is a member of a county

police department or a correctional officer with the county department of corrections, approved leaves of absence without pay during which the employee serves as a full-time officer or employee of an employee association, the membership of which consists of other participants in the Fund, provided that the employee contributes to the Fund (1) the amount that he would have contributed had he remained an active employee in the position he occupied at the time the leave of absence was granted, (2) an amount calculated by the Board representing employer contributions, and (3) regular interest thereon from the date of service to the date of payment. However, if the employee's application to establish credit under this subsection is received by the Fund on or after July 1, 2002 and before July 1, 2003, the amount representing employer contributions specified in item (2) shall be waived.

For a former member of a county police department who

has received a refund under Section 9-164, periods during which the employee serves as head of an employee association, the membership of which consists of other police officers, provided that the employee contributes to the Fund (1) the amount that he would have contributed had he remained an active member of the county police department in the position he occupied at the time he left service, (2) an amount calculated by the Board representing employer contributions, and (3) regular interest thereon from the date of service to the date of payment. However, if the former member of the county police department retires on or after January 1, 1993 but no later than March 1, 1993, the amount representing employer contributions specified in item (2) shall be waived.

For leaves of absence to which this item (c) applies

and for other periods to which this item (c) applies, including those leaves of absence and other periods of service beginning before the effective date of this amendatory Act of the 97th General Assembly, the employee or former member must continue to remain in sworn status, subject to the professional standards of the public employer or those terms established in statute.

(d) Any period of disability for which he received

disability benefit or whole or part pay.

(e) Accumulated vacation or other time for which an

employee who retires on or after November 1, 1990 receives a lump sum payment at the time of retirement, provided that contributions were made to the fund at the time such lump sum payment was received. The service granted for the lump sum payment shall not change the employee's date of withdrawal for computing the effective date of the annuity.

(f) An employee may receive service credit for

annuity purposes for accumulated sick leave as of the date of the employee's withdrawal from service, not to exceed a total of 180 days, provided that the amount of such accumulated sick leave is certified by the County Comptroller to the Board and the employee pays an amount equal to 8.5% (9% for members of the County Police Department who are eligible to receive an annuity under Section 9-128.1) of the amount that would have been paid had such accumulated sick leave been paid at the employee's final rate of salary. Such payment shall be made within 30 days after the date of withdrawal and prior to receipt of the first annuity check. The service credit granted for such accumulated sick leave shall not change the employee's date of withdrawal for the purpose of computing the effective date of the annuity.

(3) In computing the term of service of an employee on or after the effective date for ordinary disability benefit purposes, the following periods of time shall be counted as periods of service:
(a) Unless otherwise specified in Section 9-157, the

time during which he performed the duties of his position.

(b) Paid vacations and leaves of absence with whole

or part pay.

(c) Any period for which he received duty disability

benefit.

(d) Any period of disability for which he received

whole or part pay.

(4) For an employee who on January 1, 1958, was transferred by Act of the 70th General Assembly from his position in a department of welfare of any city located in the county in which this Article is in force and effect to a similar position in a department of such county, service shall also be credited for ordinary disability benefit and child's annuity for such period of department of welfare service during which period he was a contributor to a statutory annuity and benefit fund in such city and for which purposes service credit would otherwise not be credited by virtue of such involuntary transfer.
(5) An employee described in subsection (e) of Section 9-108 shall receive credit for child's annuity and ordinary disability benefit for the period of time for which he was credited with service in the fund from which he was involuntarily separated through class or group transfer; provided, that no such credit shall be allowed to the extent that it results in a duplication of credits or benefits, and neither shall such credit be allowed to the extent that it was or may be forfeited by the application for and acceptance of a refund from the fund from which the employee was transferred.
(6) Overtime or extra service shall not be included in computing service. Not more than 1 year of service shall be allowed for service rendered during any calendar year.
(Source: P.A. 97-651, eff. 1-5-12.)

(40 ILCS 5/9-220) (from Ch. 108 1/2, par. 9-220)
(Text of Section WITH the changes made by P.A. 98-599, which has been held unconstitutional)
Sec. 9-220. Basis of service credit.
(a) In computing the period of service of any employee for annuity purposes under Section 9-134, the following provisions shall govern:
(1) All periods prior to the effective date shall be

computed in accordance with the provisions governing the computation of such service.

(2) Service on or after the effective date shall

include:

(i) The actual period of time the employee

contributes or has contributed to the fund for service rendered to age 65 plus the actual period of time after age 65 for which the employee performs the duties of his position or performs such duties and is given a county contribution for age and service annuity or minimum annuity purposes.

(ii) Leaves of absence from duty, or vacation,

for which an employee receives all or part of his salary.

(iii) For a person who first becomes an employee

before the effective date of this amendatory Act of the 98th General Assembly, accumulated vacation or other time for which an employee who retires on or after November 1, 1990 receives a lump sum payment at the time of retirement, provided that contributions were made to the fund at the time such lump sum payment was received. The service granted for the lump sum payment shall not change the employee's date of withdrawal for computing the effective date of the annuity.

(iv) For a person who first becomes an employee

before the effective date of this amendatory Act of the 98th General Assembly, accumulated sick leave as of the date of the employee's withdrawal from service, not to exceed a total of 180 days, provided that the amount of such accumulated sick leave is certified by the County Comptroller to the Board and the employee pays an amount equal to 8.5% (9% for members of the County Police Department who are eligible to receive an annuity under Section 9-128.1) of the amount that would have been paid had such accumulated sick leave been paid at the employee's final rate of salary. Such payment shall be made within 30 days after the date of withdrawal and prior to receipt of the first annuity check. The service credit granted for such accumulated sick leave shall not change the employee's date of withdrawal for the purpose of computing the effective date of the annuity.

(v) Periods during which the employee has had

contributions for annuity purposes made for him in accordance with law while on military leave of absence during World War II.

(vi) Periods during which the employee receives a

disability benefit under this Article.

(vii) For any person who first becomes a member

on or after January 1, 2011, the actual period of time the employee contributes or has contributed to the fund for service rendered up to the limitation on salary in subsection (b-5) of Section 1-160 plus the actual period of time thereafter for which the employee performs the duties of his position and ceased contributing due to the salary limitation in subsection (b-5) of Section 1-160.

(3) The right to have certain periods of time

considered as service as stated in paragraph (2) of Section 9-164 shall not apply for annuity purposes unless the refunds shall have been repaid in accordance with this Article.

(4) All service shall be computed in whole calendar

months, and at least 15 days of service in any one calendar month shall constitute one calendar month of service, and 1 year of service shall be equal to the number of months, days or hours for which an appropriation was made in the annual appropriation ordinance for the position held by the employee.

(5) Unused sick or vacation time shall not be used to

compute the service of an employee who first becomes an employee on or after the effective date of this amendatory Act of the 98th General Assembly.

(b) For all other annuity purposes of this Article the following schedule shall govern the computation of a year of service of an employee whose salary or wages is on the basis stated, and any fractional part of a year of service shall be determined according to said schedule:
Annual or Monthly Basis: Service during 4 months in any 1 calendar year;
Weekly Basis: Service during any 17 weeks of any 1 calendar year, and service during any week shall constitute a week of service;
Daily Basis: Service during 100 days in any 1 calendar year, and service during any day shall constitute a day of service;
Hourly Basis: Service during 800 hours in any 1 calendar year, and service during any hour shall constitute an hour of service.
(Source: P.A. 98-599, eff. 6-1-14.)

(Text of Section WITHOUT the changes made by P.A. 98-599, which has been held unconstitutional)
Sec. 9-220. Basis of service credit.
(a) In computing the period of service of any employee for annuity purposes under Section 9-134, the following provisions shall govern:
(1) All periods prior to the effective date shall be

computed in accordance with the provisions governing the computation of such service.

(2) Service on or after the effective date shall

include:

(i) The actual period of time the employee

contributes or has contributed to the fund for service rendered to age 65 plus the actual period of time after age 65 for which the employee performs the duties of his position or performs such duties and is given a county contribution for age and service annuity or minimum annuity purposes.

(ii) Leaves of absence from duty, or vacation,

for which an employee receives all or part of his salary.

(iii) Accumulated vacation or other time for

which an employee who retires on or after November 1, 1990 receives a lump sum payment at the time of retirement, provided that contributions were made to the fund at the time such lump sum payment was received. The service granted for the lump sum payment shall not change the employee's date of withdrawal for computing the effective date of the annuity.

(iv) Accumulated sick leave as of the date of the

employee's withdrawal from service, not to exceed a total of 180 days, provided that the amount of such accumulated sick leave is certified by the County Comptroller to the Board and the employee pays an amount equal to 8.5% (9% for members of the County Police Department who are eligible to receive an annuity under Section 9-128.1) of the amount that would have been paid had such accumulated sick leave been paid at the employee's final rate of salary. Such payment shall be made within 30 days after the date of withdrawal and prior to receipt of the first annuity check. The service credit granted for such accumulated sick leave shall not change the employee's date of withdrawal for the purpose of computing the effective date of the annuity.

(v) Periods during which the employee has had

contributions for annuity purposes made for him in accordance with law while on military leave of absence during World War II.

(vi) Periods during which the employee receives a

disability benefit under this Article.

(vii) For any person who first becomes a member

on or after January 1, 2011, the actual period of time the employee contributes or has contributed to the fund for service rendered up to the limitation on salary in subsection (b-5) of Section 1-160 plus the actual period of time thereafter for which the employee performs the duties of his position and ceased contributing due to the salary limitation in subsection (b-5) of Section 1-160.

(3) The right to have certain periods of time

considered as service as stated in paragraph (2) of Section 9-164 shall not apply for annuity purposes unless the refunds shall have been repaid in accordance with this Article.

(4) All service shall be computed in whole calendar

months, and at least 15 days of service in any one calendar month shall constitute one calendar month of service, and 1 year of service shall be equal to the number of months, days or hours for which an appropriation was made in the annual appropriation ordinance for the position held by the employee.

(b) For all other annuity purposes of this Article the following schedule shall govern the computation of a year of service of an employee whose salary or wages is on the basis stated, and any fractional part of a year of service shall be determined according to said schedule:
Annual or Monthly Basis: Service during 4 months in any 1 calendar year;
Weekly Basis: Service during any 17 weeks of any 1 calendar year, and service during any week shall constitute a week of service;
Daily Basis: Service during 100 days in any 1 calendar year, and service during any day shall constitute a day of service;
Hourly Basis: Service during 800 hours in any 1 calendar year, and service during any hour shall constitute an hour of service.
(Source: P.A. 96-1490, eff. 1-1-11.)

(40 ILCS 5/9-220.1)
Sec. 9-220.1. Service of less than 15 days in one month. A member of the General Assembly with service credit in the Fund may establish service credit in the Fund for up to 24 months, during each of which he or she worked for at least one but fewer than 15 days, by purchasing service credit for the number of days needed to bring the total of days worked in each such month up to 15. To establish this credit, the member must pay to the Fund before January 1, 1998 an amount equal to (1) employee contributions based on the number of days for which credit is being purchased, the rate of compensation received by the applicant for the time actually worked during that month, and the rate of contribution in effect for the applicant during that month; plus (2) an amount representing employer contributions, equal to the amount specified in item (1); plus (3) interest on the amounts specified in items (1) and (2) at the rate of 6% per annum, compounded annually, from the date of service to the date of payment. This Section is not limited to persons in service under this Article on or after the effective date of this amendatory Act of 1997.
(Source: P.A. 90-511, eff. 8-22-97.)

(40 ILCS 5/9-221)
Sec. 9-221. (Repealed).
(Source: Laws 1963, p. 161. Repealed by P.A. 98-551, eff. 8-27-13.)

(40 ILCS 5/9-222) (from Ch. 108 1/2, par. 9-222)
Sec. 9-222. Basis of salary deduction. The total of salary deductions for employee contributions for annuity purposes to be considered for any 1 calendar year shall not exceed that produced by the application of the proper salary deduction rates to the highest annual salary considered for annuity purposes for such year.
(Source: P.A. 81-1536.)

(40 ILCS 5/9-223) (from Ch. 108 1/2, par. 9-223)
Sec. 9-223. Retirement Systems Reciprocal Act. The "Retirement Systems Reciprocal Act", being Article 20 of this Code, as now enacted or hereafter amended, is hereby adopted and made a part of this Article; provided, that where there is a direct conflict in the provisions of such Act and the specific provisions of this Article such latter provisions shall prevail.
(Source: P.A. 86-272.)

(40 ILCS 5/9-224) (from Ch. 108 1/2, par. 9-224)
Sec. 9-224. Employees in territory annexed.
Whenever territory is annexed to the county, any person then employed as a county employee in the annexed territory, who shall be employed by the county on the date of the annexation shall automatically come under this Article, and any service rendered for the annexed territory shall be considered, for the purpose of this Article, as service rendered to the county.
Such employee shall be treated, as of the date such annexation comes into effect, as a present employee of the county on the effective date.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/9-225) (from Ch. 108 1/2, par. 9-225)
Sec. 9-225. County pension fund superseded.
The fund herein provided for on the effective date shall supersede and take the place of and have transferred to it the assets of any county pension fund as herein defined in operation in the county, and the fund herein provided for shall be a continuation of such county pension fund.
All annuities, pensions and other benefits allowed prior to the effective date by the board of trustees of such County Pension Fund and all claims pending or ungranted on the effective date which thereafter are allowed according to the law establishing such County Pension Fund by the board herein provided for, shall be paid by the board from the fund herein provided for, according to the law or laws under which such annuities, pensions, or other benefits were allowed.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/9-226) (from Ch. 108 1/2, par. 9-226)
Sec. 9-226. Employees serving county and forest preserve district.
In any forest preserve district created by "An Act to provide for the creation and management of forest preserve districts and repealing certain acts therein named", approved June 27, 1913, as amended, whose employees are covered by an annuity and benefit fund of which the retirement board of the fund created by this Article is ex-officio the retirement board of the fund provided for employees of such forest preserve district, the following provisions shall apply where such employees render service to both the county and such forest preserve district:
(a) Any person who shall be a contributor to the annuity and benefit fund provided for employees of such forest preserve district who withdraws from the service of such district, and becomes employed by such county, shall become a contributor to the fund herein provided for, with the same rights as he would have in the annuity and benefit fund pertaining to such district. All sums to the credit of such employee in the annuity and benefit fund pertaining to such forest preserve district shall be transferred to the annuity and benefit fund for the county, to be used for the benefit of the employee, and such employee shall thereupon cease to have any rights in the fund provided for employees of such district.
(b) If any county employee who is on leave of absence from the service of such county becomes employed by such forest preserve district, the retirement board shall cause deductions to be made from his salary and such deductions shall be credited to him in this fund to be used for the purpose hereof. Contributions on behalf of such employee shall be made by such county, on the same basis as if such service for such forest preserve district had been rendered to such county, and the employee shall have the same rights in this fund while such service is being rendered for such forest preserve district as if it had been rendered to such county.
(c) Any person employed by such county on July 6, 1937, who was employed by such forest preserve district prior to such date, who shall become a contributor to this fund shall be entitled to prior service credit in this fund for all service rendered by such employee to such forest preserve district prior to such date.
Except as provided in this section, no person classified as an employee of such county shall become classified as an employee of such forest preserve district for any purpose of this Article.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/9-227) (from Ch. 108 1/2, par. 9-227)
Sec. 9-227. Employees of Cook County School of Nursing-credits.
(a) Any person who was in the employ of the Cook County School of Nursing on July 1, 1947, who becomes included within the provisions of this Article shall be credited in his account as follows:
Contributions by the county for prior service annuity, widow's prior service annuity, age and service annuity and widow's annuity for all periods of time during which he was an employee of such county or such School of Nursing or its predecessor schools for which he has not received such credits. Such contributions shall be at the same rates as were in effect for employees under "The 1925 Act" during such periods of time, and shall bear interest at 4% per annum in the same manner as in the case of any other employee, and shall, together with all other amounts contributed by or for such employee for annuity purposes, be considered in computing the annuity for such employee or his widow.
Any period of employment for which credit is hereby provided shall also be counted as service for all other purposes of this Article, and any other county employee in the service on July 1, 1947, shall receive like credits for service theretofore rendered such schools.
(b) Any such employee may elect to make additional contributions to the fund equal to the sum which, including interest at 4% per annum, would as of the date he became a contributor have accumulated to his credit for age and service annuity and widow's annuity had deductions from his salary been made throughout his entire period of service for which county contributions are hereinbefore in this section provided. Any such additional contributions shall be improved at interest in the same manner as regular salary deductions and shall, together with all other amounts contributed by such employee for age and service and widow's annuity, be considered as deductions from salary for age and service annuity, widow's annuity and refund purposes.
The time and manner in which such additional contributions may be made shall be prescribed by the board.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/9-228) (from Ch. 108 1/2, par. 9-228)
Sec. 9-228. Attachment; withholding.
(a) The annuities, pensions, refunds, and disability benefits granted under this Article shall be exempt from attachment or garnishment process and shall not be seized, taken, subjected to, detained, or levied upon by virtue of any judgment, or any process or proceeding whatsoever issued out of or by any court in this State, for the payment and satisfaction in whole or in part of any debt, damage, claim, demand, or judgment against any annuitant, pensioner, person entitled to a refund, or other beneficiary hereunder.
(b) No annuitant, pensioner, person entitled to a refund, or other beneficiary shall have any right to transfer or assign his annuity or disability benefit or any part thereof by way of mortgage or otherwise except that an annuitant or a widow annuitant who elects to participate in any group hospitalization plan or group medical surgical plan shall have the right to authorize the Board to deduct the cost to him of such plan from the annuity check and to pay such deducted amount to the group insurance carrier, provided, however, that the Board in its discretion may terminate such right; provided, that the board in its discretion may pay to the wife of any annuitant, pensioner, refund applicant, or disability beneficiary such an amount out of her husband's annuity, pension, refund, or disability benefit as any court may order, or such an amount as the board may consider necessary for the support of his wife or children or both in the event of his disappearance or unexplained absence or his failure to support such wife or children.
(c) The board may retain out of any future annuity, pension, refund or disability benefit payments, such amount, or amounts, as it may require for the repayment of any moneys paid to any annuitant, pensioner, refund applicant, or disability beneficiary through misrepresentation, fraud or error. Any such action of the board shall relieve and release the board and the fund from any liability for any moneys so withheld.
(d) Whenever an annuity, pension, refund, or disability benefit is payable to a minor or to a person adjudged to be under legal disability, the board, in its discretion and when to the best interest of the person concerned, may waive guardianship proceedings and pay the annuity, pension, refund or benefit to the person providing or caring for the minor and to the wife, parent or blood relative providing or caring for the person.
(e) An annuitant may authorize the withholding of a portion of his annuity for payment of dues to any labor organization designated by the annuitant; however, no portion of annuities may be withheld pursuant to this subsection for payment to any one labor organization unless a minimum of 100 annuitants authorize such withholding, except that the Board may allow such withholding for less than 100 annuitants during a probationary period of between 3 and 6 months, as determined by the Board. The Board shall prescribe a form for the authorization of such withholding, and shall provide such forms to employees, annuitants and labor organizations upon request. Amounts withheld by the Board under this subsection shall be promptly paid over to the designated organizations.
Any such labor organization shall have access to the Fund's mailing list of annuitants, upon such terms as the Board may approve. The expenses of any mailing conducted by the labor organization shall be borne by the labor organization.
(Source: P.A. 87-793.)

(40 ILCS 5/9-229) (from Ch. 108 1/2, par. 9-229)
Sec. 9-229. Board members-no compensation.
No member of the board shall receive any moneys from the fund as salary for service performed as a member of the board or as an employee of the board. Any employee member shall have a right to be reimbursed for any salary withheld from him by any officer or employee of the county, because of attendance at any meeting of the board or the performance of any other duty in connection with the fund.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/9-230) (from Ch. 108 1/2, par. 9-230)
Sec. 9-230. No commissions on investments.
No member of the board, and no person officially connected with the board, as employee, legal advisor, custodian of the fund, or otherwise shall have any right to receive any commission or other remuneration on account of any investment made by the board, nor shall any such person act as the agent of any other person concerning any such investment.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/9-231) (from Ch. 108 1/2, par. 9-231)
Sec. 9-231. Duties of county officers. The proper officers of the county and of the retirement board without cost to the fund, shall:
(a) Deduct all sums required to be deducted from the salaries of employees, and pay such sums to the board in such manner as the board shall specify;
(b) Furnish the board on the first day of each month information regarding the employment of any employees, and of all discharges, resignations and suspensions from the service, deaths, and changes in salary which have occurred during the preceding month, with the dates thereof;
(c) Procure for the board, in such form as the board specifies, all information on the employees as to the service, age, salary, residence, marital status, and data concerning their dependents, including information relating to the service rendered by the employee prior to the effective date;
(d) Keep such records concerning employees as the board may reasonably require and shall specify.
(Source: P.A. 81-1536.)

(40 ILCS 5/9-232) (from Ch. 108 1/2, par. 9-232)
Sec. 9-232. Age of employee.
For any employee who has filed an application for appointment to the service of the county, the age stated therein shall be conclusive evidence against the employee of his age for the purposes of this Article, but the board may decide any claim for any annuity, disability benefit, refund or payment according to the age of the employee as shown by other evidence satisfactory to it.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/9-233) (from Ch. 108 1/2, par. 9-233)
Sec. 9-233. Office facilities.
Suitable rooms for office and meetings of the board shall be assigned by the sheriff of the county.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/9-234) (from Ch. 108 1/2, par. 9-234)
Sec. 9-234. Compliance with article.
All officers, officials, and employees of the county shall perform any and all acts required to carry out the intent and purposes of this Article.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/9-235) (from Ch. 108 1/2, par. 9-235)
Sec. 9-235. Felony conviction. None of the benefits provided in this Article shall be paid to any person who is convicted of any felony relating to or arising out of or in connection with his service as an employee.
None of the benefits provided for in this Article shall be paid to any person who otherwise would receive a survivor benefit who is convicted of any felony relating to or arising out of or in connection with the service of the employee from whom the benefit results.
This Section shall not operate to impair any contract or vested right heretofore acquired under any law or laws continued in this Article, nor to preclude the right to a refund, and for the changes under this amendatory Act of the 100th General Assembly, shall not impair any contract or vested right acquired by a survivor prior to the effective date of this amendatory Act of the 100th General Assembly.
All future entrants entering service after July 11, 1955, shall be deemed to have consented to the provisions of this section as a condition of coverage, and all participants entering service subsequent to the effective date of this amendatory Act of the 100th General Assembly shall be deemed to have consented to the provisions of this amendatory Act as a condition of participation.
(Source: P.A. 100-334, eff. 8-25-17.)

(40 ILCS 5/9-236) (from Ch. 108 1/2, par. 9-236)
Sec. 9-236. Administrative review. The provisions of the Administrative Review Law, and all amendments and modifications thereof, and the rules adopted pursuant thereto, shall apply to and govern all proceedings for the judicial review of final administrative decisions of the board provided for under this Article. The term "administrative decision" is as defined in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 82-783.)

(40 ILCS 5/9-237) (from Ch. 108 1/2, par. 9-237)
Sec. 9-237. General provisions and savings clause.
The provisions of Article 1 and Article 23 of this Code apply to this Article as though such provisions were fully set forth in this Article as a part thereof.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/9-238) (from Ch. 108 1/2, par. 9-238)
Sec. 9-238. Employees of county department of public aid who transfer to state employment-preservation of rights. Employees of a County Department of Public Aid in counties of 3,000,000 or more population who transfer to the employment of the State in positions of comparable or substantially similar responsibilities or duties shall retain their earned and accrued rights and benefits established under this Article if they do not receive a refund of their contributions hereunder.
Such employees who on the effective date of the transfer are recipients of any disability benefit hereunder shall continue to receive their benefit from the fund established under this Article.
If, after such transfer, an employee becomes disabled or dies under circumstances which would have qualified him or any beneficiaries claiming through him for disability, death, widow's, or survivorship benefits payable under this Article had such transfer of employment not occurred, where such benefits are not payable under Article 14 or under the reciprocal provisions of Article 20, the employee or his beneficiaries shall be entitled to the benefits prescribed in this Article 9 from the fund established hereunder.
(Source: P.A. 81-1536.)

(40 ILCS 5/9-239) (from Ch. 108 1/2, par. 9-239)
Sec. 9-239. Group Health Benefit.
(a) For the purposes of this Section, "annuitant" means a person receiving an age and service annuity, a prior service annuity, a widow's annuity, a widow's prior service annuity, a minimum annuity, or a child's annuity on or after January 1, 1990, under Article 9 or 10 by reason of previous employment by Cook County or the Forest Preserve District of Cook County (hereinafter, in this Section, "the County").
(b) Beginning December 1, 1991, the Fund may pay, on behalf of each of the Fund's annuitants who chooses to participate in any of the county's health care plans, all or any portion of the total health care premium (including coverage for other family members) due from each such annuitant.
(c) The difference between the required monthly premiums for such coverage and the amount paid by the Fund may be deducted from the annuitant's annuity if the annuitant so elects; otherwise such coverage shall terminate and the obligation of the Fund shall also terminate.
(d) Amounts contributed by the county as authorized under Section 9-182 for the benefits set forth in this Section shall be credited to the reserve for group hospital care and all such premiums shall be charged to it.
(e) The group coverage plan and benefits described in this Section are not and shall not be construed to be pension or retirement benefits for purposes of Section 5 of Article XIII of the Illinois Constitution of 1970.
(Source: P.A. 86-1025; 87-794.)

(40 ILCS 5/9-241)
Sec. 9-241. Mistake in benefit. If the Fund mistakenly sets any benefit at an incorrect amount, it shall recalculate the benefit as soon as may be practicable after the mistake is discovered.
If the benefit was mistakenly set too low, the Fund shall make a lump sum payment to the recipient of an amount equal to the difference between the benefits that should have been paid and those actually paid, without interest.
If the benefit was mistakenly set too high, the Fund may recover the amount overpaid from the recipient thereof, either directly or by deducting such amount from the remaining benefits payable to the recipient, without interest. If the overpayment is recovered by deductions from the remaining benefits payable to the recipient, the monthly deduction shall not exceed 10% of the corrected monthly benefit unless otherwise indicated by the recipient. However, if (1) the amount of the benefit was mistakenly set too high, and (2) the error was undiscovered for 3 years or longer, and (3) the error was not the result of incorrect information supplied by the employer, the affected participant, or any beneficiary, then upon discovery of the mistake the benefit shall be adjusted to the correct level, but the recipient of the benefit need not repay to the Fund the excess amounts received in error.
This Section applies to all mistakes in benefit calculations that occur before, on, or after the effective date of this amendatory Act of the 99th General Assembly.
(Source: P.A. 99-578, eff. 7-15-16.)



Article 10 - Forest Preserve District Employees' Annuity And Benefit Fund

(40 ILCS 5/Art. 10 heading)

(40 ILCS 5/10-101) (from Ch. 108 1/2, par. 10-101)
Sec. 10-101. Creation of fund.
In forest preserve districts, the boundaries of which are coextensive with the boundaries of a county in which an annuity and benefit fund is created and set apart and is maintained and administered for county employees under Article 9 of this Code, a forest preserve district employees' annuity and benefit fund shall be created, set apart, maintained and administered for the employees of the forest preserve district, in the same manner as the fund created and set apart, maintained and administered for such county employees.
The fund herein created may be referred to as the fund.
The term "district" means a forest preserve district as above described.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/10-102) (from Ch. 108 1/2, par. 10-102)
Sec. 10-102. Board created.
The retirement board of the county employees' annuity and benefit fund constituted in Article 9 of this Code is ex officio the retirement board for the forest preserve district employees' annuity and benefit fund.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/10-103) (from Ch. 108 1/2, par. 10-103)
Sec. 10-103. Members, contributions and benefits. The board shall cause the same deductions to be made from salaries and, subject to Section 10-109, allow the same annuities, refunds and benefits for employees of the district as are made and allowed for employees of the county.
(Source: P.A. 95-1036, eff. 2-17-09.)

(40 ILCS 5/10-103.1) (from Ch. 108 1/2, par. 10-103.1)
Sec. 10-103.1. This Article does not apply to any person who becomes an employee after June 30, 1979 as a public service employment program participant under the Federal Comprehensive Employment and Training Act and whose wages or fringe benefits are paid in whole or in part by funds provided under such Act.
(Source: P.A. 81-39.)

(40 ILCS 5/10-104) (from Ch. 108 1/2, par. 10-104)
Sec. 10-104. Prior county service.
Any person employed by the county prior to July 1, 1935, who on such date is an employee of the forest preserve district and becomes a contributor to the fund, shall receive prior service credit accumulations and credit for years of service in the fund, for all such service by him to the county.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/10-104.1) (from Ch. 108 1/2, par. 10-104.1)
Sec. 10-104.1. (a) Any active member of the General Assembly Retirement System may apply for transfer of his credits and creditable service accumulated under this fund to the General Assembly System. Such credits and creditable service shall be transferred forthwith. Payment by this Fund to the General Assembly Retirement System shall be made at the same time and shall consist of:
(1) the amounts accumulated to the credit of the applicant, including interest, on the books of the Fund on the date of transfer, but excluding any additional or optional credits, which credits shall be refunded to the applicant; and
(2) municipality credits computed and credited under this Article including interest, on the books of the Fund on the date the member terminated service under the Fund. Participation in this Fund as to any credits transferred under this Section shall terminate on the date of transfer.
(b) An active member of the General Assembly who has service credits and creditable service under the Fund may establish additional service credits and creditable service for periods during which he was an elected official and could have elected to participate but did not so elect. Service credits and creditable service may be established by payment to the fund of an amount equal to the contributions he would have made if he had elected to participate, plus interest to the date of payment.
(c) An active member of the General Assembly may reinstate service and service credits terminated upon receipt of a separation benefit, by payment to the Fund of the amount of the separation benefit plus interest thereon to the date of payment.
(Source: P.A. 80-1419; 80-1438.)

(40 ILCS 5/10-104.2) (from Ch. 108 1/2, par. 10-104.2)
Sec. 10-104.2. Validation of service credits. An active member of the General Assembly having no service credits or creditable service in the Fund, may establish service credit and creditable service for periods during which he was an employee of an employer in an elective office and could have elected to participate in the Fund but did not so elect. Service credits and creditable service may be established by payment to the Fund of an amount equal to the contributions he would have made if he had elected to participate plus interest to the date of payment, together with a like amount as the applicable municipality credits including interest, but the total period of such creditable service that may be validated shall not exceed 8 years.
(Source: P.A. 81-1536.)

(40 ILCS 5/10-104.3) (from Ch. 108 1/2, par. 10-104.3)
Sec. 10-104.3. (a) Persons otherwise required or eligible to participate in the Fund who elect to continue participation in the General Assembly System under Section 2-117.1 may not participate in the Fund for the duration of such continued participation under Section 2-117.1.
(b) Upon terminating such continued participation, a person may transfer credits and creditable service accumulated under Section 2-117.1 to this Fund, upon payment to the Fund of (1) the amount by which the employer and employee contributions that would have been required if he had participated in this Fund during the period for which credit under Section 2-117.1 is being transferred, plus interest, exceeds the amounts actually transferred under that Section to the Fund, plus (2) interest thereon at 6% per annum compounded annually from the date of such participation to the date of payment.
(Source: P.A. 82-342.)

(40 ILCS 5/10-104.4) (from Ch. 108 1/2, par. 10-104.4)
Sec. 10-104.4. Transfer of creditable service to Article 8, 9 or 13 Fund.
(a) Any city officer as defined in Section 8-243.2 of this Code, any county officer elected by vote of the people who is a participant in the pension fund established under Article 9 of this Code, and any elected sanitary district commissioner who is a participant in a pension fund established under Article 13 of this Code, may apply for transfer of his credits and creditable service accumulated under this Fund to such Article 8, 9 or 13 fund. Such creditable service shall be transferred forthwith. Payment by this Fund to the Article 8, 9 or 13 fund shall be made at the same time and shall consist of:
(1) the amounts accumulated to the credit of the

applicant, including interest, on the books of the Fund on the date of transfer, but excluding any additional or optional credits, which credits shall be refunded to the applicant; and

(2) employer contributions computed by the Board and

credited to the applicant under this Article, including interest, on the books of the Fund on the date the applicant terminated service under the Fund.

Participation in this Fund as to any credits transferred under this Section shall terminate on the date of transfer.
(b) Any such elected city officer, county officer or sanitary district commissioner who has credits and creditable service under the Fund may establish additional credits and creditable service for periods during which he could have elected to participate but did not so elect. Credits and creditable service may be established by payment to the Fund of an amount equal to the contributions he would have made if he had elected to participate, plus interest to the date of payment.
(c) Any such elected city officer, county officer or sanitary district commissioner may reinstate credits and creditable service terminated upon receipt of a separation benefit, by payment to the Fund of the amount of the separation benefit plus interest thereon to the date of payment.
(Source: P.A. 85-964; 86-1488.)

(40 ILCS 5/10-104.5)
Sec. 10-104.5. Alternative retirement cancellation payment.
(a) To be eligible for the alternative retirement cancellation payment provided in this Section, a person must:
(1) be a member of this Fund who, on December 31,

2006, was (i) in active payroll status as an employee and continuously employed in a position on and after the effective date of this Section and (ii) an active contributor to this Fund with respect to that employment;

(2) have not previously received any retirement

annuity under this Article;

(3) file with the Board on or before 45 days after

the effective date of this Section, a written application requesting the alternative retirement cancellation payment provided in this Section;

(4) terminate employment under this Article no later

than 60 days after the effective date of this Section; and

(5) if there is a QILDRO in effect against the

person, file with the Board the written consent of all alternate payees under the QILDRO to the election of an alternative retirement cancellation payment under this Section.

(b) In lieu of any retirement annuity or other benefit provided under this Article, a person who qualifies for and elects to receive the alternative retirement cancellation payment under this Section shall be entitled to receive a one-time lump sum retirement cancellation payment equal to the amount of his or her contributions to the Fund (including any employee contributions for optional service credit and including any employee contributions paid by the employer or credited to the employee during disability) on the date of termination, with regular interest, multiplied by 1.5.
(c) Notwithstanding any other provision of this Article, a person who receives an alternative retirement cancellation payment under this Section thereby forfeits the right to any other retirement or disability benefit or refund under this Article, and no widow's, survivor's, or death benefit deriving from that person shall be payable under this Article. Upon accepting an alternative retirement cancellation payment under this Section, the person's creditable service and all other rights in the Fund are terminated for all purposes.
(d) To the extent permitted by federal law, a person who receives an alternative retirement cancellation payment under this Section may direct the Fund to pay all or a portion of that payment as a rollover into another retirement plan or account qualified under the Internal Revenue Code of 1986, as amended.
(e) Notwithstanding any other provision of this Article, a person who has received an alternative retirement cancellation payment under this Section and who reenters service under this Article must first repay to the Fund the amount by which that alternative retirement cancellation payment exceeded the amount of his or her refundable employee contributions with interest of 6% per annum. For the purposes of re-establishing creditable service that was terminated upon election of the alternative retirement cancellation payment, the portion of the alternative retirement cancellation payment representing refundable employee contributions shall be deemed a refund repayable together with interest at the effective rate from the application date of such refund to the date of repayment.
(f) No individual who receives an alternative retirement cancellation payment under this Section may return to active payroll status within 365 days after separation from service to the employer.
(Source: P.A. 95-369, eff. 8-23-07; 95-876, eff. 8-21-08.)

(40 ILCS 5/10-105) (from Ch. 108 1/2, par. 10-105)
Sec. 10-105. Employment of former county employees.
A contributor to and participant in the annuity and benefit fund provided for employees of such county, who resigns or is discharged from the county service, and thereafter is employed by the district, shall, upon the date of entering the employ of the district, become a contributor to and participant in the fund, with the same status he would have had in the county annuity and benefit fund if he had become a re-entrant into the service of the county on that date. The board shall transfer all sums to his credit in the county annuity and benefit fund to the fund, to be used therein for his benefit. The employee shall thereupon cease to have any rights in the county annuity and benefit fund.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/10-106) (from Ch. 108 1/2, par. 10-106)
Sec. 10-106. Employees with county while on leave from district.
If an employee on leave of absence from the service of the district is employed by the county, the board shall cause deductions to be made from his salary on the same basis as if he were employed by the district. The sums so deducted shall be placed in the fund to be used for the benefit of the employee.
Contributions on behalf of the employee shall be made by the forest preserve district, and placed in the fund on the same basis as if the service for the county had been rendered the district. The employee shall have the same rights in the fund while such service is being rendered for the county and after the service is terminated as if the service was rendered for the district.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/10-107) (from Ch. 108 1/2, par. 10-107)
Sec. 10-107. Financing - Tax levy. The forest preserve district may levy an annual tax on the value, as equalized or assessed by the Department of Revenue, of all taxable property in the district for the purpose of providing revenue for the fund. The rate of such tax in any year may not exceed the rate herein specified for that year or the rate which will produce, when extended, the sum herein stated for that year, whichever is higher: for any year prior to 1970, .00103% or $195,000; for the year 1970, .00111% or $210,000; for the year 1971, .00116% or $220,000. For the year 1972 and each year thereafter, the Forest Preserve District shall levy a tax annually at a rate on the dollar of the value, as equalized or assessed by the Department of Revenue upon all taxable property in the county, when extended, not to exceed an amount equal to the total amount of contributions by the employees to the fund made in the calendar year 2 years prior to the year for which the annual applicable tax is levied, multiplied by 1.25 for the year 1972; and by 1.30 for the year 1973 and for each year thereafter.
The tax shall be levied and collected in like manner with the general taxes of the district and shall be in addition to the maximum of all other tax rates which the district may levy upon the aggregate valuation of all taxable property and shall be exclusive of and in addition to the maximum amount and rate of taxes the district may levy for general purposes or under and by virtue of any laws which limit the amount of tax which the district may levy for general purposes. The county clerk of the county in which the forest preserve district is located in reducing tax levies under the provisions of "An Act concerning the levy and extension of taxes", approved May 9, 1901, as amended, shall not consider any such tax as a part of the general tax levy for forest preserve purposes, and shall not include the same in the limitation of 1% of the assessed valuation upon which taxes are required to be extended, and shall not reduce the same under the provisions of that Act. The proceeds of the tax herein authorized shall be kept as a separate fund.
The Board may establish a manpower program reserve, or a special forest preserve district contribution rate, with respect to employees whose wages are funded as program participants under the Comprehensive Employment and Training Act of 1973 in the manner provided in subsection (d) or (e), respectively, of Section 9-169.
(Source: P.A. 81-1509.)

(40 ILCS 5/10-107.5)
Sec. 10-107.5. Delinquent contributions; deduction from payments of State funds to the district. If the district fails to transmit to the Fund contributions required of it under this Article by December 31st of the year in which such contributions are due, the Fund may, after giving notice to the district, certify to the State Comptroller the amounts of the delinquent payments in accordance with any applicable rules of the Comptroller, and the Comptroller must, beginning in payment year 2016, deduct and remit to the Fund the certified amounts from payments of State funds to the district.
The State Comptroller may not deduct from any payments of State funds to the district more than the amount of delinquent payments certified to the State Comptroller by the Fund.
(Source: P.A. 99-8, eff. 7-9-15.)

(40 ILCS 5/10-108) (from Ch. 108 1/2, par. 10-108)
Sec. 10-108. Retirement Systems Reciprocal Act.
The "Retirement Systems Reciprocal Act", being Article 20 of this Code, as now enacted or hereafter amended, is hereby adopted and made a part of this Article; provided, that where there is a direct conflict in the provisions of such Act and the specific provisions of this Article such latter provisions shall prevail.
(Source: Laws 1965, p. 1182.)

(40 ILCS 5/10-109)
Sec. 10-109. Felony conviction. None of the benefits provided in this Article shall be paid to any person who is convicted of any felony relating to or arising out of or in connection with his service as an employee.
None of the benefits provided for in this Article shall be paid to any person who otherwise would receive a survivor benefit who is convicted of any felony relating to or arising out of or in connection with the service of the employee from whom the benefit results.
This Section shall not operate to impair any contract or vested right heretofore acquired under any law or laws continued in this Article, nor to preclude the right to a refund, and for the changes under this amendatory Act of the 100th General Assembly, shall not impair any contract or vested right acquired by a survivor prior to the effective date of this amendatory Act of the 100th General Assembly.
All future entrants entering service after the effective date of this amendatory Act of the 95th General Assembly shall be deemed to have consented to the provisions of this Section as a condition of coverage, and all participants entering service subsequent to the effective date of this amendatory Act of the 100th General Assembly shall be deemed to have consented to the provisions of this amendatory Act as a condition of participation.
(Source: P.A. 100-334, eff. 8-25-17.)



Article 11 - Laborers' And Retirement Board Employees' Annuity And Benefit Fund--Cities Over 500,000 Inhabitants

(40 ILCS 5/Art. 11 heading)

(40 ILCS 5/11-101) (from Ch. 108 1/2, par. 11-101)
Sec. 11-101. Creation of fund. In each city of more than 500,000 inhabitants a Laborers' and Retirement Board Employees' Annuity and Benefit Fund shall be created, set apart, maintained and administered, in the manner prescribed in this Article, for the benefit of the laborers and retirement board employees, herein designated, and their beneficiaries.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/11-102) (from Ch. 108 1/2, par. 11-102)
Sec. 11-102. Terms defined. The terms used in this Article have the meanings ascribed to them in Sections 11-103 to 11-124, inclusive, except when the context otherwise requires.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/11-103) (from Ch. 108 1/2, par. 11-103)
Sec. 11-103. Fund.
"Fund": The Laborers' and Retirement Board Employees' Annuity and Benefit Fund herein created.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/11-104) (from Ch. 108 1/2, par. 11-104)
Sec. 11-104. The 1935 Act.
"The 1935 Act": "An Act to provide for the creation, setting apart, maintenance, and administration of a laborers' and retirement board employees' annuity and benefit fund in cities having a population exceeding two hundred thousand inhabitants", approved June 21, 1935, as amended.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/11-105) (from Ch. 108 1/2, par. 11-105)
Sec. 11-105. Exchange of Functions Act of 1957.
"Exchange of Functions Act of 1957": "An Act in relation to an exchange of certain functions, property and personnel among cities and park districts having coextensive geographic areas and populations in excess of 500,000", approved July 5, 1957.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/11-106) (from Ch. 108 1/2, par. 11-106)
Sec. 11-106. Civil Service Act. "Civil Service Act": "An Act to regulate the civil service of cities", approved March 20, 1895, as amended, superseded by the provisions of Division 1 of Article 10 of the Illinois Municipal Code, relating to civil service in cities.
(Source: P.A. 83-499.)

(40 ILCS 5/11-106.1) (from Ch. 108 1/2, par. 11-106.1)
Sec. 11-106.1. "Municipal Personnel Ordinance": In the case of a city exercising constitutionally authorized home rule unit authority, an ordinance of any city in which this Article is in force and effect, establishing a substitute for and to supersede the "Civil Service Act" as the governing employment system of such city.
(Source: P.A. 83-499.)

(40 ILCS 5/11-107) (from Ch. 108 1/2, par. 11-107)
Sec. 11-107. Employer. "Employer": A city of more than 500,000 inhabitants, the Board of Education of such city to which this Article applies, the board of this fund, or the retirement board of any other annuity and benefit fund on a reserve basis in such city (one or more employees of which have applied for participation in this fund as provided in this Article).
(Source: P.A. 83-499.)

(40 ILCS 5/11-108) (from Ch. 108 1/2, par. 11-108)
Sec. 11-108. Effective date.
"Effective Date": July 1, 1935, for any city covered by "The 1935 Act" on the date this Article comes in effect; and the date on which any city hereafter for the first time comes under this Article.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/11-109) (from Ch. 108 1/2, par. 11-109)
Sec. 11-109. Retirement board or board.
"Retirement board" or "board": The Retirement Board of the Laborers' and Retirement Board Employees' Annuity and Benefit Fund created by this Article.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/11-110) (from Ch. 108 1/2, par. 11-110)
Sec. 11-110. Employee, contributory, contributor or participant.
"Employee", "contributory", "contributor" or "participant":
(a) Any employee of an employer in a position classified by the civil service commission thereof as labor service and who was appointed to such position under the Civil Service Act, other than by temporary appointment as defined in said Act.
(b) Any employee in the service of an employer before the Civil Service Act came into effect for the employer.
(c) Any person employed by the board.
(d) Any person employed by a retirement board of any other annuity and benefit fund in such city which is on a reserve basis on the effective date or thereafter in operation for the employer, other than the fund created by this Article.
(e) Any person employed after July 31, 1951, by temporary appointment as defined in Section 10 of the Civil Service Act, in a position classified by the Civil Service Commission of the employer as labor service of the employer; or in the case of a city operating under a municipal personnel ordinance, any employee of an employer employed under the provisions of such municipal personnel ordinance as labor service of the employer.
(Source: P.A. 90-31, eff. 6-27-97.)

(40 ILCS 5/11-110.1) (from Ch. 108 1/2, par. 11-110.1)
Sec. 11-110.1. Gender.
The masculine gender whenever used in this Article includes the feminine gender and all annuities and other benefits applicable to male employees and their survivors, and the contributions to be made for widows' annuities or other annuities, benefits, and refunds shall apply with equal force to female employees and their survivors, without any modification or distinction whatsoever.
(Source: P.A. 78-1129.)

(40 ILCS 5/11-111) (from Ch. 108 1/2, par. 11-111)
Sec. 11-111. Present employee.
"Present employee":
(a) Any employee of an employer on the day before the effective date;
(b) Any person who becomes an employee of the board prior to the next January 1st after the effective date who was in service on the day prior to the effective date.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/11-112) (from Ch. 108 1/2, par. 11-112)
Sec. 11-112. Future entrant.
"Future entrant": any employee of an employer employed for the first time on or after the effective date.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/11-113) (from Ch. 108 1/2, par. 11-113)
Sec. 11-113. Re-entrant.
"Re-entrant": Any employee who withdraws from service and receives a refund, and thereafter re-enters service prior to age 65.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/11-114) (from Ch. 108 1/2, par. 11-114)
Sec. 11-114. The service or service.
"The service" or "service": Any employment for which a contributor is entitled to receive monetary compensation from an employer; also any employment of a present employee prior to January 1st of the year following the effective date in a position in which he was entitled to receive monetary compensation from the employer.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/11-115) (from Ch. 108 1/2, par. 11-115)
Sec. 11-115. Term of service.
"Term of service": All periods of time during which the employee shall perform service as hereinbefore defined.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/11-116) (from Ch. 108 1/2, par. 11-116)
Sec. 11-116. Salary. "Salary": Annual salary of an employee as follows:
(a) Beginning on the effective date and prior to July

1, 1947, $3,000 shall be the maximum amount of annual salary of any employee to be considered for the purposes of this Article; and beginning on July 1, 1947 and prior to July 1, 1953 said maximum amount shall be $4,800; and beginning on July 1, 1953 and prior to July 8, 1957, said maximum amount shall be $6,000; and beginning on July 8, 1957, if appropriated, fixed or arranged on an annual basis, the actual sum payable during the year if the employee worked the full normal working time in his position, at the rate of compensation, exclusive of overtime and final vacation, appropriated or fixed as salary or wages for service in the position;

(b) If appropriated, fixed or arranged on other than

an annual basis, beginning July 8, 1957, the applicable schedules specified in Section 11-217 shall be used for conversion of the salary to an annual basis;

(c) Beginning July 1, 1951, if the city provides

lodging for an employee without charge, his salary shall be considered to be $120 a year more than the amount payable as salary for the year. The salary of an employee for whom daily meals are provided by the city shall be considered to be $120 a year more for each such daily meal than the amount payable as his salary for the year;

(d) Beginning September 1, 1981, the salary of a

person who was or is an employee of a Board of Education on or after that date shall include the amount of employee contributions, if any, picked up by the employer for that employee under Section 11-170.1.

(Source: P.A. 100-201, eff. 8-18-17.)

(40 ILCS 5/11-117) (from Ch. 108 1/2, par. 11-117)
Sec. 11-117. Reserve basis.
"Reserve basis": A method for the calculation of annuities from credited sums by recognized actuarial criteria involving a designated mortality table and a specified rate of interest.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/11-118) (from Ch. 108 1/2, par. 11-118)
Sec. 11-118. Disability.
"Disability": A physical or mental incapacity as the result of which an employee is unable to perform the duties of his assigned position.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/11-119) (from Ch. 108 1/2, par. 11-119)
Sec. 11-119. Injury.
"Injury": A physical hurt resulting from external force or violence.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/11-120) (from Ch. 108 1/2, par. 11-120)
Sec. 11-120. Withdraws from service, withdrawal from service or withdrawal.
"Withdraws from service", "withdrawal from service" or "withdrawal": Discharge or resignation of an employee. For refund purposes a withdrawal from service shall not be final until 30 days after the effective date of the withdrawal.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/11-121) (from Ch. 108 1/2, par. 11-121)
Sec. 11-121. Assets.
"Assets": The total value of cash, securities and other property held. Bonds shall be valued at their amortized book values.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/11-122) (from Ch. 108 1/2, par. 11-122)
Sec. 11-122. Age.
"Age": Age at last birthday preceding the date of ascertainment of age under this Article.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/11-123) (from Ch. 108 1/2, par. 11-123)
Sec. 11-123. Effective rate of interest, interest at the effective rate or interest.
"Effective rate of interest", "interest at the effective rate" or "interest": Interest at 4% per annum for an employee who was a contributor on January 1, 1952; and at 3% per annum for an employee who becomes a contributor after January 1, 1952. In all cases involving reserves, credits, transfers, and charges, "effective rate of interest", "interest at the effective rate" or "interest" shall be applied at these rates.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/11-124) (from Ch. 108 1/2, par. 11-124)
Sec. 11-124. Annuity.
"Annuity": Equal monthly payments for life, unless terminated earlier under Section 11-148, 11-152, 11-153, or 11-230.
For annuities taking effect before January 1, 1998, the first payment shall be due and payable one month after the occurrence of the event upon which payment of the annuity depends. Until August 1, 1999, payment shall be made for any part of a monthly period in which death of the annuitant occurs. Beginning August 1, 1999, all payments shall be made on the first day of the calendar month and shall be for the entire calendar month, without proration. The last payment shall be made on the first day of the calendar month in which the annuity payment period ends. A pro rata amount shall be paid for that part of the month from the July 1999 annuity payment date through July 31, 1999.
For annuities taking effect on or after January 1, 1998, payments shall be made as of the first day of the calendar month, with the first payment to be made as of the first day of the calendar month coincidental with or next following the first day of the annuity payment period, and the last payment to be made as of the first day of the calendar month in which the annuity payment period ends. For annuities taking effect on or after January 1, 1998, all payments shall be for the entire calendar month, without proration.
For the purposes of this Section, the "annuity payment period" means the period beginning on the day after the occurrence of the event upon which payment of the annuity depends, and ending on the day upon which the death of the annuitant or other event terminating the annuity occurs.
(Source: P.A. 90-31, eff. 6-27-97; 91-887, eff. 7-6-00.)

(40 ILCS 5/11-125) (from Ch. 108 1/2, par. 11-125)
Sec. 11-125. Persons to whom article does not apply. (A) This Article does not apply to any of the following persons:
(a) Any person employed prior to August 1, 1951 by such city, or board of education of such city by temporary appointment as defined in Section 10 of the Civil Service Act;
(b) Any person employed by such city or the board of education of such city or the retirement board of any other annuity and benefit fund operating on a reserve basis in such city while he is eligible to contribute thereto;
(c) Any person receiving a pension or annuity other than widow's or child's annuity, from a fund described in subparagraph (b) above;
(d) Any person who enters service at age 65 or over prior to January 1, 1979, or who enters the service at age 70 or more subsequent to January 1, 1979;
(e) Any person transferred to the employment of such city by virtue of the "Exchange of Functions Act, 1957".
(B) The board of trustees may, by resolution, exclude persons who become employees after June 30, 1979 as public service employment program participants under the Federal Comprehensive Employment and Training Act and whose wages or fringe benefits are paid in whole or in part by funds provided under such Act.
(Source: P.A. 84-159.)

(40 ILCS 5/11-125.1) (from Ch. 108 1/2, par. 11-125.1)
Sec. 11-125.1. (a) Any active member of the General Assembly Retirement System may apply for transfer of his credits and creditable service accumulated under this Fund to the General Assembly System. Such credits and creditable service shall be transferred forthwith. Payment by this Fund to the General Assembly Retirement System shall be made at the same time and shall consist of:
(1) the amounts accumulated to the credit of the applicant, including interest, on the books of the Fund on the date of transfer, but excluding any additional or optional credits, which credits shall be refunded to the applicant; and
(2) municipality credits computed and credited under this Article including interest, on the books of the Fund on the date the member terminated service under the Fund. Participation in this Fund as to any credits transferred under this Section shall terminate on the date of transfer.
(b) An active member of the General Assembly who has service credits and creditable service under the Fund may establish additional service credits and creditable service for periods during which he was an elected official and could have elected to participate but did not so elect. Service credits and creditable service may be established by payment to the fund of an amount equal to the contributions he would have made if he had elected to participate, plus interest to the date of payment.
(c) An active member of the General Assembly may reinstate service and service credits terminated upon receipt of a separation benefit, by payment to the Fund of the amount of the separation benefit plus interest thereon to the date of payment.
(Source: P.A. 80-1419; 80-1438.)

(40 ILCS 5/11-125.2) (from Ch. 108 1/2, par. 11-125.2)
Sec. 11-125.2. Validation of service credits. An active member of the General Assembly having no service credits or creditable service in the Fund, may establish service credit and creditable service for periods during which he was an employee of an employer in an elective office and could have elected to participate in the Fund but did not so elect. Service credits and creditable service may be established by payment to the Fund of an amount equal to the contributions he would have made if he had elected to participate plus interest to the date of payment, together with a like amount as the applicable municipality credits including interest, but the total period of such creditable service that may be validated shall not exceed 8 years.
(Source: P.A. 81-1536.)

(40 ILCS 5/11-125.3) (from Ch. 108 1/2, par. 11-125.3)
Sec. 11-125.3. (a) Persons otherwise required or eligible to participate in the Fund who elect to continue participation in the General Assembly System under Section 2-117.1 may not participate in the Fund for the duration of such continued participation under Section 2-117.1.
(b) Upon terminating such continued participation, a person may transfer credits and creditable service accumulated under Section 2-117.1 to this Fund, upon payment to the Fund of (1) the amount by which the employer and employee contributions that would have been required if he had participated in this Fund during the period for which credit under Section 2-117.1 is being transferred, plus interest, exceeds the amounts actually transferred under that Section to the Fund, plus (2) interest thereon at 6% per annum compounded annually from the date of such participation to the date of payment.
(Source: P.A. 82-342.)

(40 ILCS 5/11-125.4) (from Ch. 108 1/2, par. 11-125.4)
Sec. 11-125.4. Validation of Service. Every participant in the Fund on the effective date of this amendatory Act of 1983 shall be deemed to have been an employee throughout the entire period of his service during which he was a contributor and participant and for which period of service he is credited with the required contributions to the Fund for annuity purposes. The period or term of service credited shall be based on the applicable provisions of this Article. Any past service credited or annuity granted to any participant and contributor prior to the effective date of this amendatory Act of 1983, based on the service of any participant and contributor prior to or subsequent to the effective date of the "Municipal Personnel Ordinance" of Chicago or the "Illinois Municipal Code" relating to civil service of cities, shall be deemed validly credited or granted for all purposes of this Article.
(Source: P.A. 83-499.)

(40 ILCS 5/11-125.5) (from Ch. 108 1/2, par. 11-125.5)
Sec. 11-125.5. Transfer of creditable service to Article 8, 9, or 13 Fund.
(a) Any city officer as defined in Section 8-243.2 of this Code, any county officer elected by vote of the people (and until March 1, 1993 any other person in accordance with Section 9-121.11) who is a participant in the pension fund established under Article 9 of this Code, and any elected sanitary district commissioner who is a participant in a pension fund established under Article 13 of this Code, may apply for transfer of his credits and creditable service accumulated under this Fund to such Article 8, 9, or 13 fund. Such creditable service shall be transferred forthwith. Payments by this Fund to the Article 8, 9, or 13 fund shall be made at the same time and shall consist of:
(1) the amounts accumulated to the credit of the

applicant, including interest, on the books of the Fund on the date of transfer, but excluding any additional or optional credits, which credits shall be refunded to the applicant; and

(2) municipality credits computed and credited under

this Article, including interest, on the books of the Fund on the date the applicant terminated service under the Fund.

Participation in this Fund as to any credits transferred under this Section shall terminate on the date of transfer.
(b) Any such elected city officer, county officer, or sanitary district commissioner who has credits and creditable service under the Fund may establish additional credits and creditable service for periods during which he could have elected to participate but did not so elect. Credits and creditable service may be established by payment to the Fund of an amount equal to the contributions he would have made if he had elected to participate, plus interest to the date of payment.
(c) Any such elected city officer, county officer, or sanitary district commissioner may reinstate credits and creditable service terminated upon receipt of a separation benefit, by payment to the Fund of the amount of the separation benefit plus interest thereon to the date of payment.
(Source: P.A. 100-201, eff. 8-18-17.)

(40 ILCS 5/11-125.6) (from Ch. 108 1/2, par. 11-125.6)
Sec. 11-125.6. Age Discrimination. Notwithstanding any other provisions in this Article, it is the intention of the General Assembly to comply with the federal Age Discrimination in Employment Act of 1967, as amended by the Age Discrimination in Employment Amendments of 1986 and the Omnibus Budget Reconciliation Act of 1986, as required with respect to benefits for older individuals. For this purpose, if required, the following changes shall govern with respect to other Sections of this Article, effective January 1, 1988 unless otherwise specified.
(1) Contributions. Beginning immediately, the spouse contribution shall not cease at age 65, but shall continue during the term of service. Beginning immediately, concurrent city contributions shall be made during the term of service.
(2) Money purchase accounts "fixed" at age 65. Beginning January 1, 1988, for all purposes, accruals after age 65 for the accounts of those employees who have not withdrawn or retired shall be "unfixed" with interest from the date fixed to January 1, 1988, without any contribution from the time originally fixed until the effective date of this amendatory Act of 1989. Thereafter, all money purchase accounts shall not be "fixed", but shall continue to accrue until time of withdrawal. No contributions are permitted from the time "fixed" until the time "unfixed".
(3) Employee money purchase annuity after age 65. Beginning January 1, 1988, all money purchase annuities shall be computed without limitation for age at time of withdrawal and without being "fixed" at any limiting age.
(4) Disability benefits. Beginning January 1, 1987, the age 70 limitation is removed.
(5) Widows and wives not entitled to annuity. Beginning January 1, 1988, there shall be no requirement that marriage take place before the employee attained age 65. Any "no spouse" refund must be repaid with interest before a spouse annuity is payable.
(6) Children. Beginning January 1, 1988, there shall be no age 65 requirement on the employee age for a child's annuity.
(7) Service credit. Beginning January 1, 1987, service credit shall include any period of disability after age 70 for which the participant receives Workers' Compensation benefits and during which the participant did not receive a disability benefit from the fund but could have except for the age 70 limitation.
(8) Compensation and supplemental annuities. The age condition shall remain at 65.
(9) Accounting. Beginning January 1, 1988, or as soon as practical, the Annuity Payment Fund Accounts and the Prior Service Fund Accounts "fixed" shall be "unfixed" and the appropriate amounts returned to the Salary Deduction Fund Account and the corresponding City Contribution Fund Account.
(10) Refunds. Beginning immediately, there shall be no in-service distribution of a "no spouse" refund. Such distribution, if any, shall be made as otherwise provided. Likewise, there shall be no other refund of deductions after fixed or excess cost. Any "no spouse" refund must be repaid with interest before a spouse annuity is payable.
(11) Re-entry into service. Beginning January 1, 1988, for any re-entry into service after age 65, the employee's money purchase annuity and the widow's money purchase annuity may be recomputed if it is more beneficial to do so.
(12) Membership. Beginning January 1, 1988, the age 70 limitation for membership shall be removed if federal law or regulation should require it. Accordingly, any person age 70 or older may elect to have this Article apply by filing written notice of such intent with the retirement board within 4 months after the date of entering service.
(13) Computation. Benefits using accruals after age 65 will begin to be computed January 1, 1988. No benefits will be recomputed for any annuitant who has withdrawn before January 1, 1988.
(Source: P.A. 86-272.)

(40 ILCS 5/11-125.7) (from Ch. 108 1/2, par. 11-125.7)
Sec. 11-125.7. Transfer to Article 18 system. Any active member of the Judges Retirement System who is eligible to transfer service credit to that System from this Fund under subsection (g) of Section 18-112 may apply for transfer of that service credit to the Judges Retirement System. The credits and creditable service shall be transferred upon application, and shall include payment by this Fund to the Judges Retirement System of:
(1) the amounts accumulated to the credit of the

applicant for that service, including interest, on the books of the Fund on the date of transfer; and

(2) the corresponding employer credits computed and

credited for that service under this Article, including interest, on the books of the Fund on the date of transfer.

Participation in this Fund as to the credits transferred under this Section shall terminate on the date of transfer.
(Source: P.A. 87-1265.)

(40 ILCS 5/11-125.8)
Sec. 11-125.8. Service as police officer, firefighter, or teacher.
(a) Service rendered by an employee as a police officer and member of the regularly constituted police department of the city, or as a firefighter and regular member of the paid fire department of the city, or as a teacher in the public school system in the city shall be counted, for the purposes of this Article, as service rendered as an employee of the city. Salary received for any such service shall be treated, for the purposes of this Article, as salary received for the performance of duty as an employee.
(b) Credit shall be granted under subsection (a) only if (1) the employee pays to the Fund prior to his or her separation from service an amount equal to the employee contributions that would have been payable for that service, based on the salary actually received, plus interest at the effective rate, and (2) the employee has terminated any credit for that service earned in any other annuity and benefit fund or pension fund in operation in the city for the benefit of police officers, firefighters, or teachers. The amount transferred to the Fund under item (1) of Section 5-233.1, if any, shall be credited against the contributions required under this subsection.
(Source: P.A. 92-599, eff. 6-28-02.)

(40 ILCS 5/11-125.9)
Sec. 11-125.9 Action by Fund against third party; subrogation. In those cases where the injury or death for which a disability or death benefit is payable under this Article was caused under circumstances creating a legal liability on the part of some person or entity (hereinafter "third party") to pay damages to the employee, legal proceedings may be taken against such third party to recover damages notwithstanding the Fund's payment of or liability to pay disability or death benefits under this Article. In such case, however, if the action against such third party is brought by the injured employee or his or her personal representative and judgment is obtained and paid, or settlement is made with such third party, either with or without suit, from the amount received by such employee or personal representative, then there shall be paid to the Fund the amount of money representing the death or disability benefits paid or to be paid to the disabled employee pursuant to the provisions of this Article. In all circumstances where the action against a third party is brought by the disabled employee or his or her personal representative, the Fund shall have a claim or lien upon any recovery, by judgment or settlement, out of which the disabled employee or his or her personal representative might be compensated from such third party. The Fund may satisfy or enforce any such claim or lien only from that portion of a recovery that has been, or can be, allocated or attributed to past and future lost salary, which recovery is by judgment or settlement. The Fund's claim or lien shall not be satisfied or enforced from that portion of a recovery that has been, or can be, allocated or attributed to medical care and treatment, pain and suffering, loss of consortium, and attorney's fees and costs. Where action is brought by the disabled employee or his or her personal representative, he or she shall forthwith notify the Fund, by personal service or registered mail, of such fact and of the name of the court where such suit is brought, filing proof of such notice in such action. The Fund may, at any time thereafter, intervene in such action upon its own motion. Therefore, no release or settlement of claim for damages by reason of injury to the disabled employee, and no satisfaction of judgment in such proceedings, shall be valid without the written consent of the Board of Trustees authorized by this Code to administer the Fund created under this Article, except that such consent shall be provided expeditiously following a settlement or judgment.
In the event the disabled employee or his or her personal representative has not instituted an action against a third party at a time when only 3 months remain before such action would thereafter be barred by law, the Fund may, in its own name or in the name of the personal representative, commence a proceeding against such third party seeking the recovery of all damages on account of injuries caused to the employee. From any amount so recovered, the Fund shall pay to the personal representative of such disabled employee all sums collected from such third party by judgment or otherwise in excess of the amount of disability or death benefits paid or to be paid under this Article to the disabled employee or his or her personal representative, and such costs, attorney's fees, and reasonable expenses as may be incurred by the Fund in making the collection or in enforcing such liability. The Fund's recovery shall be satisfied only from that portion of a recovery that has been, or can be, allocated or attributed to past and future lost salary, which recovery is by judgment or settlement. The Fund's recovery shall not be satisfied from that portion of the recovery that has been, or can be, allocated or attributed to medical care and treatment, pain and suffering, loss of consortium, and attorney's fees and costs. Additionally, with respect to any right of subrogation asserted by the Fund under this Section, the Fund, in the exercise of discretion, may determine what amount from past or future salary shall be appropriate under the circumstances to collect from the recovery obtained on behalf of the disabled employee.
This Section applies only to persons who first become members or participants under this Article on or after the effective date of this amendatory Act of the 100th General Assembly.
(Source: P.A. 100-23, eff. 7-6-17.)

(40 ILCS 5/11-126) (from Ch. 108 1/2, par. 11-126)
Sec. 11-126. Prior service annuity-When due.
A "Prior Service Annuity" shall be credited to present employees in accordance with "The 1935 Act" for service rendered prior to the effective date.
Each such credit shall be improved by interest at the effective rate during the time the employee is in service until his annuity is fixed. In determining such credit, the employee's annual salary for his entire period of prior service shall be the salary in effect on the effective date.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/11-127) (from Ch. 108 1/2, par. 11-127)
Sec. 11-127. Age and service annuity.
An "Age and Service Annuity" shall be credited employees for service rendered after the effective date.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/11-128) (from Ch. 108 1/2, par. 11-128)
Sec. 11-128. Annuities - Present employees and future entrants attaining age 65 in service.
(a) A present employee who attains age 65 or more in service, having age and service and prior service annuity credits sufficient to provide an annuity as of his age at such time equal to the amount he would have had if employee contributions and city contributions had been made in accordance with this Article during his entire term of service until age 65, shall be entitled to such annuity upon withdrawal.
(b) A present employee who attains age 65 or more in service, and who does not have the credits described in paragraph (a), shall be entitled, on the date of withdrawal, to such age and service annuity and prior service annuity provided from the entire sum accumulated to his credit therefor on the date of his withdrawal computed as of his age on such date of withdrawal.
(c) A future entrant who attains age 65 in service shall be entitled, upon withdrawal, to age and service annuity provided from the entire sum accumulated to his credit for such annuity computed as of his age 65.
(Source: P.A. 81-1536.)

(40 ILCS 5/11-129) (from Ch. 108 1/2, par. 11-129)
Sec. 11-129. Annuities-Present employees and future entrants-Withdrawal after age 60 and prior to 65.
An employee who attains age 60 or more but less than 65 in service, upon withdrawal, shall be entitled to annuity as follows:
1. Present Employee--age and service and prior service annuities provided from the total sum accumulated to his credit for such annuities on the date of withdrawal, computed as of his age on such date of withdrawal.
2. Future entrant--age and service annuity provided from the total sum accumulated to his credit for such annuity on the date of withdrawal, computed as of his age on such date of withdrawal.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/11-130) (from Ch. 108 1/2, par. 11-130)
Sec. 11-130. Annuities - Present employees and future entrants - Withdrawal after age 55 and prior to 60. An employee who attains age 55 or more but less than age 60 in service having 10 or more years of service at date of withdrawal shall be entitled to annuity, from the date of withdrawal, as follows:
1. Present employee and future entrant with 20 or more years of service-age and service annuity provided from the total sum accumulated to his credit from employee contributions and city contributions for such annuity, and, for a present employee, prior service annuity from the total sum accumulated to his credit for such annuity.
2. Present employee and future entrant with 10 or more but less than 20 years of service-age and service annuity provided from the total sum accumulated to his credit for such annuity from employee contributions plus 1/10 of the accumulation for such annuity from city contributions for each year of service after the first 10 years and in addition, in the case of a present employee, 1/10 of the prior service annuity accumulated to his credit under "The 1935 Act" and this Article, for each year of service after the first 10 years.
Any such annuity shall be computed as of the employee's age on the date of withdrawal.
(Source: P.A. 81-1536.)

(40 ILCS 5/11-131) (from Ch. 108 1/2, par. 11-131)
Sec. 11-131. Annuities - Present employees and future entrants - Withdrawal before age 55. An employee who withdraws after 10 years of service before age 55 and attains age 55 while out of service, shall be entitled to annuity, after attainment of age 55, as follows:
1. Present employee and future entrant with 20 or more years of service-age and service annuity provided from the total sum accumulated to his credit from employee contributions and city contributions for such annuity, and, in addition in the case of a present employee, prior service annuity from the total sum accumulated to his credit for such annuity.
2. Present employee and future entrant with 10 or more but less than 20 years of service-age and service annuity provided from the total sum accumulated to his credit for such annuities from employee contributions plus 1/10 of the city contributions for each year of service after the first 10 years and in addition, in the case of a present employee, 1/10 of the total sum accumulated to his credit for prior service annuity under "The 1935 Act" and this Article, for each year of service after the first 10 years.
Any such annuity shall be computed as though the employee were age 55 when granted regardless of his actual age at the time of application for annuity. An employee shall not be entitled to annuity for any period between the date he attained age 55 and the date of application for annuity.
(Source: P.A. 81-1536.)

(40 ILCS 5/11-132) (from Ch. 108 1/2, par. 11-132)
Sec. 11-132. Annuities-Re-entry into service. Annuity in excess of that fixed in Sections 11-129, 11-130 and 11-131 shall not be granted to any employee described therein, unless he reentered service before age 65. If such re-entry occurs, his annuity shall be provided in accordance with Sections 11-128 to 11-131, inclusive, whichever are applicable.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/11-133) (from Ch. 108 1/2, par. 11-133)
Sec. 11-133. Service after time of fixing annuity.
Service rendered after the time of fixing an annuity shall not be considered for age and service annuity or prior service annuity.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/11-133.1) (from Ch. 108 1/2, par. 11-133.1)
Sec. 11-133.1. Early retirement incentive.
(a) To be eligible for the benefits provided in this Section, an employee must:
(1) be a current contributor to the Fund who, on

November 1, 1992, is (i) in active payroll status as an employee or (ii) receiving ordinary or duty disability benefits under Section 11-155 or 11-156;

(2) have not previously retired under this Article;
(3) file with the Board before June 1, 1993, a

written application requesting the benefits provided in this Section;

(4) withdraw from service on or after December 31,

1992 and on or before June 30, 1993;

(5) have attained age 55 on or before the date of

withdrawal;

(6) by the date of withdrawal, have at least 10 years

of creditable service in this Fund and a total of at least 15 years of creditable service in one or more of the participating systems under the Retirement Systems Reciprocal Act, without including any creditable service established under this Section.

A person is not eligible for the benefits provided in this Section if the person elects to receive a retirement annuity calculated under the alternative formula formerly set forth in Section 20-122.
(b) An eligible employee may establish up to 5 years of creditable service under this Section, in increments of one month, by making the contributions specified in subsection (d). An eligible person must establish at least the amount of creditable service necessary to bring his or her total creditable service, including service in this Fund, service established under this Section, and service in any of the other participating systems under the Retirement Systems Reciprocal Act, to a minimum of 20 years.
The creditable service under this Section may be used for all purposes under this Article and the Retirement Systems Reciprocal Act, except for the computation of average annual salary and the determination of salary, earnings, or compensation under this or any other Article of this Code.
(c) An eligible employee shall be entitled to have his or her retirement annuity calculated in accordance with the formula provided in Section 11-134, but with the following exceptions:
(1) The annuity shall not be subject to reduction

because of withdrawal or commencement of the annuity before attainment of age 60.

(2) The annuity shall be subject to a maximum of 80%

of the employee's highest average annual salary for any 4 consecutive years within the last 10 years of service, rather than the 75% maximum otherwise provided in Section 11-134.

(d) For each month of creditable service established under this Section, the employee must pay to the Fund an employee contribution, to be calculated by the Fund, equal to 4.25% of the member's monthly salary rate on November 1, 1992. The employee may elect to pay the entire contribution before the retirement annuity commences, or to have it deducted from the annuity over a period not longer than 24 months. If the retired employee dies before the contribution has been paid in full, the unpaid installments may be deducted from any annuity or other benefit payable to the employee's survivors.
All employee contributions paid under this Section shall be deemed contributions made by employees for annuity purposes under Section 11-169 and shall be made and credited to a special reserve, without interest. Employee contributions paid under this Section may be refunded under the same terms and conditions as are applicable to other employee contributions for retirement annuity.
(e) Notwithstanding Section 11-161, an annuitant who reenters service under this Article after receiving a retirement annuity based on benefits provided under this Section thereby forfeits the right to continue to receive those benefits, and shall have his or her retirement annuity recalculated at the appropriate time without the benefits provided in this Section.
(Source: P.A. 87-1265.)

(40 ILCS 5/11-133.2)
Sec. 11-133.2. Early retirement incentive.
(a) To be eligible for the benefits provided in this Section, an employee must:
(1) be a current contributor to the Fund who, on

November 1, 1997, is (i) in active payroll status as an employee or (ii) receiving ordinary or duty disability benefits under Section 11-155 or 11-156;

(2) have not previously retired under this Article;
(3) file with the Board before June 1, 1998, a

written application requesting the benefits provided in this Section;

(4) withdraw from service on or after December 31,

1997 and on or before June 30, 1998; and

(5) by the date of withdrawal: (i) have attained age

55 with at least 10 years of creditable service in this Fund and a total of at least 15 years of creditable service in one or more of the participating systems under the Retirement Systems Reciprocal Act, without including any creditable service established under this Section; or (ii) have attained age 50 with at least 10 years of creditable service in this Fund and a total of at least 30 years of creditable service in one or more of the participating systems under the Retirement Systems Reciprocal Act, without including any creditable service established under this Section.

A person is not eligible for the benefits provided in this Section if the person elects to receive a retirement annuity calculated under the alternative formula formerly set forth in Section 20-122.
(b) An eligible employee may establish up to 5 years of creditable service under this Section, in increments of one month, by making the contributions specified in subsection (d). An eligible person must establish at least the amount of creditable service necessary to bring his or her total creditable service, including service in this Fund, service established under this Section, and service in any of the other participating systems under the Retirement Systems Reciprocal Act, to a minimum of 20 years.
The creditable service under this Section may be used for all purposes under this Article and the Retirement Systems Reciprocal Act, except for the computation of average annual salary and the determination of salary, earnings, or compensation under this or any other Article of this Code.
(c) An eligible employee shall be entitled to have his or her retirement annuity calculated in accordance with the formula provided in Section 11-134, but with the following exceptions:
(1) The annuity shall not be subject to reduction

because of withdrawal or commencement of the annuity before attainment of age 60.

(2) The annuity shall be subject to a maximum of 80%

of the employee's highest average annual salary for any 4 consecutive years within the last 10 years of service, rather than the 75% maximum otherwise provided in Section 11-134.

(d) For each month of creditable service established under this Section, the employee must pay to the Fund an employee contribution, to be calculated by the Fund, equal to 4.25% of the member's monthly salary rate on November 1, 1997. The employee may elect to pay the entire contribution before the retirement annuity commences, or to have it deducted from the annuity over a period not longer than 24 months. If the retired employee dies before the contribution has been paid in full, the unpaid installments may be deducted from any annuity or other benefit payable to the employee's survivors.
All employee contributions paid under this Section shall be deemed contributions made by employees for annuity purposes under Section 11-169 and shall be made and credited to a special reserve, without interest. Employee contributions paid under this Section may be refunded under the same terms and conditions as are applicable to other employee contributions for retirement annuity.
(e) Notwithstanding Section 11-161, an annuitant who reenters service under this Article after receiving a retirement annuity based on benefits provided under this Section thereby forfeits the right to continue to receive those benefits, and shall have his or her retirement annuity recalculated at the appropriate time without the benefits provided in this Section.
(Source: P.A. 90-511, eff. 8-22-97.)

(40 ILCS 5/11-133.3)
Sec. 11-133.3. Early retirement incentive.
(a) To be eligible for the benefits provided in this Section, an employee must:
(1) have been a contributor to the Fund who (i) on

October 15, 2003, was in active payroll status as an employee; (ii) returns to active payroll status from an approved leave of absence prior to December 15, 2003; (iii) on October 15, 2003, is receiving ordinary or duty disability benefits under Section 11-155 or 11-156 or (iv) has been subjected to an involuntary termination or layoff by the employer and restored to service by his or her employer prior to January 31, 2004;

(2) have not previously retired under this Article;
(3) file with the Board on or before January 30,

2004, a written election requesting the benefits provided in this Section;

(4) withdraw from service on or after January 31,

2004 and on or before February 29, 2004 (or the date established under subsection (a-5), if applicable); and

(5) by the date of withdrawal or by January 31, 2004,

whichever is earlier, have attained age 50 with at least 10 years of creditable service in this Fund, without including any creditable service established under this Section, and a total of at least 70 combined years of age and creditable service, without including any creditable service established under this Section, in one or more of the participating systems under the Retirement Systems Reciprocal Act.

A person is not eligible for the benefits provided in this Section if the person elects to receive a retirement annuity calculated under the alternative formula formerly set forth in Section 20-122.
(a-5) To ensure that the efficient operation of employers under this Article is not jeopardized by the simultaneous retirement of large numbers of critical personnel, each employer may, for its critical employees, extend the February 29, 2004 deadline for terminating employment under this Article established in subdivision (a)(4) of this Section to a date not later than May 31, 2004 by so notifying the Fund by January 31, 2004.
(b) An eligible employee may establish up to 5 years of creditable service under this Section, in increments of one month, by making the contributions specified in subsection (d). In addition, for each month of creditable service established under this Section, a person's age at retirement shall be deemed to be one month older than it actually is, except for determination of eligibility for automatic annual increases under Sections 11-134.1 and 11-134.3. Furthermore, an eligible employee must establish at least the amount of age and creditable service necessary to bring his or her age and total creditable service, including service in this Fund, service established under this Section, and service in any of the other participating systems under the Retirement Systems Reciprocal Act, to a minimum that will satisfy the requirements of Section 11-134.
The creditable service under this Section may be used for all purposes under this Article and the Retirement Systems Reciprocal Act, except for the computation of average annual salary and the determination of salary, earnings, or compensation under this or any other Article of this Code.
(c) An eligible employee shall be entitled to have his or her retirement annuity calculated in accordance with the formula provided in Section 11-134, except that the annuity shall not be subject to reduction because of withdrawal or commencement of the annuity before attainment of age 60.
(d) For each month of creditable service established under this Section, the employee must pay to the Fund an employee contribution, to be calculated by the Fund, equal to 4.25% of the member's monthly salary rate on October 15, 2003. The employee may elect to pay the entire contribution before the retirement annuity commences, or to have it deducted from the annuity over a period not longer than 24 months. If the retired employee dies before the contribution has been paid in full, the unpaid installments may be deducted from any annuity or other benefit payable to the employee's survivors.
All employee contributions paid under this Section shall not be deemed contributions made by employees for annuity purposes under Section 11-169, and shall be made and credited to a special reserve, without interest. Employee contributions paid under this Section may be refunded under the same terms and conditions as are applicable to other employee contributions for retirement annuity.
(e) Notwithstanding Section 11-161, an annuitant who reenters service under this Article after receiving a retirement annuity based on benefits provided under this Section thereby forfeits the right to continue to receive those benefits, and shall have his or her retirement annuity recalculated at the appropriate time without the benefits provided in this Section.
(f) No employer action in declaring an employee to be a critical employee pursuant to subsection (a-5) shall be construed as an impairment of any pension benefit or entitlement. No early retirement option or resultant benefit conferred under this Section shall, in any manner, vest for any employee until the earlier date of the employer's decision to release the employee from service or May 31, 2004.
(Source: P.A. 93-654, eff. 1-16-04.)

(40 ILCS 5/11-133.4)
Sec. 11-133.4. Early retirement incentive for employees who have earned maximum pension benefits.
(a) A person who is eligible for the benefits provided under Section 11-133.3 and who, if he or she had retired on or before February 29, 2004, would have been entitled to a pension equal to 80% of his or her highest average annual salary for any 4 consecutive years within the last 10 years of service immediately preceding February 29, 2004 without receiving the benefits provided in Section 11-133.3, may elect, by filing a written election with the Fund by January 30, 2004, to receive a lump sum from the Fund equal to 100% of his or her salary on February 29, 2004 or the date of withdrawal, whichever is earlier. To be eligible to receive the benefit provided under this Section, the person must withdraw from service on or after January 31, 2004 and on or before February 29, 2004 (or the date established under subsection (b), if applicable). If a person elects to receive the benefit provided under this Section, his or her retirement annuity otherwise payable under Section 11-134 shall be reduced by an amount equal to the actuarial equivalent of the lump sum.
(b) To ensure that the efficient operation of employers under this Article is not jeopardized by the simultaneous retirement of large numbers of critical personnel, each employer may, for its critical employees, extend the February 29, 2004 deadline for terminating employment under this Article established in subdivision (a) of this Section to a date not later than May 31, 2004 by so notifying the Fund by January 31, 2004.
(Source: P.A. 93-654, eff. 1-16-04.)

(40 ILCS 5/11-134) (from Ch. 108 1/2, par. 11-134)
Sec. 11-134. Minimum annuities.
(a) An employee whose withdrawal occurs after July 1, 1957 at age 60 or over, with 20 or more years of service, (as service is defined or computed in Section 11-216), for whom the age and service and prior service annuity combined is less than the amount stated in this Section, shall, from and after the date of withdrawal, in lieu of all annuities otherwise provided in this Article, be entitled to receive an annuity for life of an amount equal to 1 2/3% for each year of service, of the highest average annual salary for any 5 consecutive years within the last 10 years of service immediately preceding the date of withdrawal; provided, that in the case of any employee who withdraws on or after July 1, 1971, such employee age 60 or over with 20 or more years of service, shall be entitled to instead receive an annuity for life equal to 1.67% for each of the first 10 years of service; 1.90% for each of the next 10 years of service; 2.10% for each year of service in excess of 20 but not exceeding 30; and 2.30% for each year of service in excess of 30, based on the highest average annual salary for any 4 consecutive years within the last 10 years of service immediately preceding the date of withdrawal.
An employee who withdraws after July 1, 1957 and before January 1, 1988, with 20 or more years of service, before age 60, shall be entitled to an annuity, to begin not earlier than age 55, if under such age at withdrawal, as computed in the last preceding paragraph, reduced 0.25% if the employee was born before January 1, 1936, or 0.5% if the employee was born on or after January 1, 1936, for each full month or fractional part thereof that his attained age when such annuity is to begin is less than 60.
Any employee born before January 1, 1936 who withdraws with 20 or more years of service, and any employee with 20 or more years of service who withdraws on or after January 1, 1988, may elect to receive, in lieu of any other employee annuity provided in this Section, an annuity for life equal to 1.80% for each of the first 10 years of service, 2.00% for each of the next 10 years of service, 2.20% for each year of service in excess of 20, but not exceeding 30, and 2.40% for each year of service in excess of 30, of the highest average annual salary for any 4 consecutive years within the last 10 years of service immediately preceding the date of withdrawal, to begin not earlier than upon attained age of 55 years, if under such age at withdrawal, reduced 0.25% for each full month or fractional part thereof that his attained age when annuity is to begin is less than 60; except that an employee retiring on or after January 1, 1988, at age 55 or over but less than age 60, having at least 35 years of service, or an employee retiring on or after July 1, 1990, at age 55 or over but less than age 60, having at least 30 years of service, or an employee retiring on or after the effective date of this amendatory Act of 1997, at age 55 or over but less than age 60, having at least 25 years of service, shall not be subject to the reduction in retirement annuity because of retirement below age 60.
However, in the case of an employee who retired on or after January 1, 1985 but before January 1, 1988, at age 55 or older and with at least 35 years of service, and who was subject under this subsection (a) to the reduction in retirement annuity because of retirement below age 60, that reduction shall cease to be effective January 1, 1991, and the retirement annuity shall be recalculated accordingly.
Any employee who withdraws on or after July 1, 1990, with 20 or more years of service, may elect to receive, in lieu of any other employee annuity provided in this Section, an annuity for life equal to 2.20% for each year of service if withdrawal is before January 1, 2002, or 2.40% for each year of service if withdrawal is on or after January 1, 2002, of the highest average annual salary for any 4 consecutive years within the last 10 years of service immediately preceding the date of withdrawal, to begin not earlier than upon attained age of 55 years, if under such age at withdrawal, reduced 0.25% for each full month or fractional part thereof that his attained age when annuity is to begin is less than 60; except that an employee retiring at age 55 or over but less than age 60, having at least 30 years of service, shall not be subject to the reduction in retirement annuity because of retirement below age 60.
Any employee who withdraws on or after the effective date of this amendatory Act of 1997 with 20 or more years of service may elect to receive, in lieu of any other employee annuity provided in this Section, an annuity for life equal to 2.20% for each year of service if withdrawal is before January 1, 2002, or 2.40% for each year of service if withdrawal is on or after January 1, 2002, of the highest average annual salary for any 4 consecutive years within the last 10 years of service immediately preceding the date of withdrawal, to begin not earlier than upon attainment of age 55 (age 50 if the employee has at least 30 years of service), reduced 0.25% for each full month or remaining fractional part thereof that the employee's attained age when annuity is to begin is less than 60; except that an employee retiring at age 50 or over with at least 30 years of service or at age 55 or over with at least 25 years of service shall not be subject to the reduction in retirement annuity because of retirement below age 60.
The maximum annuity payable under this paragraph (a) of this Section shall not exceed 70% of highest average annual salary in the case of an employee who withdraws prior to July 1, 1971, 75% if withdrawal takes place on or after July 1, 1971 and prior to January 1, 2002, or 80% if withdrawal is on or after January 1, 2002. For the purpose of the minimum annuity provided in said paragraphs $1,500 shall be considered the minimum annual salary for any year; and the maximum annual salary to be considered for the computation of such annuity shall be $4,800 for any year prior to 1953, $6,000 for the years 1953 to 1956, inclusive, and the actual annual salary, as salary is defined in this Article, for any year thereafter.
(b) For an employee receiving disability benefit, his salary for annuity purposes under this Section shall, for all periods of disability benefit subsequent to the year 1956, be the amount on which his disability benefit was based.
(c) An employee with 20 or more years of service, whose entire disability benefit credit period expires prior to attainment of age 55 while still disabled for service, shall be entitled upon withdrawal to the larger of (1) the minimum annuity provided above assuming that he is then age 55, and reducing such annuity to its actuarial equivalent at his attained age on such date, or (2) the annuity provided from his age and service and prior service annuity credits.
(d) The minimum annuity provisions as aforesaid shall not apply to any former employee receiving an annuity from the fund, and who re-enters service as an employee, unless he renders at least 3 years of additional service after the date of re-entry.
(e) An employee in service on July 1, 1947, or who became a contributor after July 1, 1947 and prior to July 1, 1950, or who shall become a contributor to the fund after July 1, 1950 prior to attainment of age 70, who withdraws after age 65 with less than 20 years of service, for whom the annuity has been fixed under the foregoing Sections of this Article shall, in lieu of the annuity so fixed, receive an annuity as follows:
Such amount as he could have received had the accumulated amounts for annuity been improved with interest at the effective rate to the date of his withdrawal, or to attainment of age 70, whichever is earlier, and had the city contributed to such earlier date for age and service annuity the amount that would have been contributed had he been under age 65, after the date his annuity was fixed in accordance with this Article, and assuming his annuity were computed from such accumulations as of his age on such earlier date. The annuity so computed shall not exceed the annuity which would be payable under the other provisions of this Section if the employee was credited with 20 years of service and would qualify for annuity thereunder.
(f) In lieu of the annuity provided in this or in any other Section of this Article, an employee having attained age 65 with at least 15 years of service who withdraws from service on or after July 1, 1971 and whose annuity computed under other provisions of this Article is less than the amount provided under this paragraph shall be entitled to receive a minimum annual annuity for life equal to 1% of the highest average annual salary for any 4 consecutive years within the last 10 years of service immediately preceding retirement for each year of his service plus the sum of $25 for each year of service. Such annual annuity shall not exceed the maximum percentages stated under paragraph (a) of this Section of such highest average annual salary.
(f-1) Instead of any other retirement annuity provided in this Article, an employee who has at least 10 years of service and withdraws from service on or after January 1, 1999 may elect to receive a retirement annuity for life, beginning no earlier than upon attainment of age 60, equal to 2.2% if withdrawal is before January 1, 2002, or 2.4% for each year of service if withdrawal is on or after January 1, 2002, of final average salary for each year of service, subject to a maximum of 75% of final average salary if withdrawal is before January 1, 2002, or 80% if withdrawal is on or after January 1, 2002. For the purpose of calculating this annuity, "final average salary" means the highest average annual salary for any 4 consecutive years in the last 10 years of service. Notwithstanding any provision of this subsection to the contrary, the "final average salary" for a participant that received credit under item (3) of subsection (c) of Section 11-215 means the highest average salary for any 4 consecutive years (or any 8 consecutive years if the employee first became a participant on or after January 1, 2011) in the 10 years immediately prior to the leave of absence, and adding to that highest average salary, the product of (i) that highest average salary, (ii) the average percentage increase in the Consumer Price Index during each 12-month calendar year for the calendar years during the participant's leave of absence, and (iii) the length of the leave of absence in years, provided that this shall not exceed the participant's salary at the local labor organization. For purposes of this Section, the Consumer Price Index is the Consumer Price Index for All Urban Consumers for all items published by the United States Department of Labor.
(g) Any annuity payable under the preceding subsections of this Section 11-134 shall be paid in equal monthly installments.
(h) The amendatory provisions of part (a) and (f) of this Section shall be effective July 1, 1971 and apply in the case of every qualifying employee withdrawing on or after July 1, 1971.
(h-1) The changes made to this Section by Public Act 92-609 (increasing the retirement formula to 2.4% per year of service and increasing the maximum to 80%) apply to persons who withdraw from service on or after January 1, 2002, regardless of whether that withdrawal takes place before the effective date of that Act. In the case of a person who withdraws from service on or after January 1, 2002 but begins to receive a retirement annuity before July 1, 2002, the annuity shall be recalculated, with the increase resulting from Public Act 92-609 accruing from the date the retirement annuity began. The changes made by Public Act 92-609 control over the changes made by Public Act 92-599, as provided in Section 95 of P.A. 92-609.
(i) The amendatory provisions of this amendatory Act of 1985 relating to the discount of annuity because of retirement prior to attainment of age 60 and increasing the retirement formula for those born before January 1, 1936, shall apply only to qualifying employees withdrawing on or after August 16, 1985.
(j) Beginning on January 1, 1999, the minimum amount of employee's annuity shall be $850 per month for life for the following classes of employees, without regard to the fact that withdrawal occurred prior to the effective date of this amendatory Act of 1998:
(1) any employee annuitant alive and receiving a life

annuity on the effective date of this amendatory Act of 1998, except a reciprocal annuity;

(2) any employee annuitant alive and receiving a term

annuity on the effective date of this amendatory Act of 1998, except a reciprocal annuity;

(3) any employee annuitant alive and receiving a

reciprocal annuity on the effective date of this amendatory Act of 1998, whose service in this fund is at least 5 years;

(4) any employee annuitant withdrawing after age 60

on or after the effective date of this amendatory Act of 1998, with at least 10 years of service in this fund.

The increases granted under items (1), (2) and (3) of this subsection (j) shall not be limited by any other Section of this Act.
(Source: P.A. 97-651, eff. 1-5-12; 98-756, eff. 7-16-14.)

(40 ILCS 5/11-134.1) (from Ch. 108 1/2, par. 11-134.1)
(Text of Section WITH the changes made by P.A. 98-641, which has been held unconstitutional)
Sec. 11-134.1. Automatic increase in annuity.
(a) An employee who retired or retires from service after December 31, 1963, and before January 1, 1987, having attained age 60 or more, shall, in the month of January of the year following the year in which the first anniversary of retirement occurs, have the amount of his then fixed and payable monthly annuity increased by 1 1/2%, and such first fixed annuity as granted at retirement increased by a further 1 1/2% in January of each year thereafter. Beginning with January of the year 1972, such increases shall be at the rate of 2% in lieu of the aforesaid specified 1 1/2%. Beginning January, 1984, such increases shall be at the rate of 3%. Beginning in January of 1999, such increases shall be at the rate of 3% of the currently payable monthly annuity, including any increases previously granted under this Article. An employee who retires on annuity after December 31, 1963 and before January 1, 1987, but prior to age 60, shall receive such increases beginning with January of the year immediately following the year in which he attains the age of 60 years.
An employee who retires from service on or after January 1, 1987 shall, upon the first annuity payment date following the first anniversary of the date of retirement, or upon the first annuity payment date following attainment of age 60, whichever occurs later, have his then fixed and payable monthly annuity increased by 3%, and such annuity shall be increased by an additional 3% of the original fixed annuity on the same date each year thereafter. Beginning in January of 1999, such increases shall be at the rate of 3% of the currently payable monthly annuity, including any increases previously granted under this Article.
(a-5) Notwithstanding the provisions of subsection (a), upon the first annuity payment date following (1) the third anniversary of retirement, (2) the attainment of age 53, or (3) January 1, 2002, whichever occurs latest, the monthly annuity of an employee who retires on annuity prior to the attainment of age 60 and has not received an increase under subsection (a) shall be increased by 3%, and the annuity shall be increased by an additional 3% of the current payable monthly annuity, including any increases previously granted under this Article, on the same date each year thereafter. The increases provided under this subsection are in lieu of the increases provided in subsection (a).
(a-6) Notwithstanding the provisions of subsections (a) and (a-5), for all calendar years following the year in which this amendatory Act of the 93rd General Assembly takes effect, an increase in annuity under this Section that would otherwise take effect at any time during the year shall instead take effect in January of that year.
(b) Subsections (a), (a-5), and (a-6) are not applicable to an employee retiring and receiving a term annuity, as defined in this Article, nor to any otherwise qualified employee who retires before he shall have made employee contributions (at the 1/2 of 1% rate as hereinafter provided) for the purposes of this additional annuity for not less than the equivalent of one full year. Such employee, however, shall make arrangement to pay to the fund a balance of such 1/2 of 1% contributions, based on his final salary, as will bring such 1/2 of 1% contributions, computed without interest, to the equivalent of or completion of one year's contributions.
Beginning with the month of January, 1964, each employee shall contribute by means of salary deductions 1/2 of 1% of each salary payment, concurrently with and in addition to the employee contributions otherwise made for annuity purposes.
Each such additional employee contribution shall be credited to an account in the prior service annuity reserve, to be used, together with city contributions, to defray the cost of the specified annuity increments. Any balance as of the beginning of each calendar year existing in such account shall be credited with interest at the rate of 3% per annum.
Such employee contributions shall not be subject to refund, except to an employee who resigns or is discharged and applies for refund under this Article, and also in cases where a term annuity becomes payable.
In such cases the employee contributions shall be refunded him, without interest, and charged to the aforementioned account in the prior service annuity reserve.
(b-5) Notwithstanding any provision of this Section to the contrary:
(1) A person retiring after the effective date of

this amendatory Act of the 98th General Assembly shall not be eligible for an annual increase under this Section until one full year after the date on which such annual increase otherwise would take effect under this Section.

(2) Except for persons eligible under subdivision (4)

of this subsection for a minimum annual increase, there shall be no annual increase under this Section in years 2017, 2019, and 2025.

(3) In all other years, beginning January 1, 2015,

the Fund shall pay an annual increase to persons eligible to receive one under this Section, in lieu of any other annual increase provided under this Section (but subject to the minimum increase under subdivision (4) of this subsection, if applicable) in an amount equal to the lesser of 3% or one-half the annual unadjusted percentage increase (but not less than zero) in the consumer price index-u for the 12 months ending with the September preceding each November 1 of the person's last annual annuity amount prior to January 1, 2015, or if the person was not yet receiving an annuity on that date, then this calculation shall be based on his or her originally granted annual annuity amount.

For the purposes of this Section, "consumer price

index-u" means the index published by the Bureau of Labor Statistics of the United States Department of Labor that measures the average change in prices of goods and services purchased by all urban consumers, United States city average, all items, 1982-84 = 100.

(4) A person is eligible under this subdivision (4)

to receive a minimum annual increase in a particular year if: (i) the person is otherwise eligible to receive an annual increase under subdivision (3) of this subsection, and (ii) the annual amount of the annuity payable at the time of the increase, including all increases previously received, is less than $22,000.

Beginning January 1, 2015, for a person who is

eligible under this subdivision (4) to receive a minimum annual increase in the year 2017, 2019, or 2025, the annual increase shall be 1% of the person's last annual annuity amount prior to January 1, 2015, or if the person was not yet receiving an annuity on that date, then 1% of his or her originally granted annual annuity amount.

Beginning January 1, 2015, for any other year in

which a person is eligible under this subdivision (4) to receive a minimum annual increase, the annual increase shall be as specified under subdivision (3), but not less than 1% of the person's last annual annuity amount prior to January 1, 2015 or, if the person was not yet receiving an annuity on that date, then not less than 1% of his or her originally granted annual annuity amount.

For the purposes of Section 1-103.1, this subsection (b-5) is applicable without regard to whether the employee was in active service on or after the effective date of this amendatory Act of the 98th General Assembly. This subsection (b-5) applies to any former employee who on or after the effective date of this amendatory Act of the 98th General Assembly is receiving a retirement annuity and is eligible for an automatic annual increase under this Section.
(Source: P.A. 98-641, eff. 6-9-14.)

(Text of Section WITHOUT the changes made by P.A. 98-641, which has been held unconstitutional)
Sec. 11-134.1. Automatic increase in annuity.
(a) An employee who retired or retires from service after December 31, 1963, and before January 1, 1987, having attained age 60 or more, shall, in the month of January of the year following the year in which the first anniversary of retirement occurs, have the amount of his then fixed and payable monthly annuity increased by 1 1/2%, and such first fixed annuity as granted at retirement increased by a further 1 1/2% in January of each year thereafter. Beginning with January of the year 1972, such increases shall be at the rate of 2% in lieu of the aforesaid specified 1 1/2%. Beginning January, 1984, such increases shall be at the rate of 3%. Beginning in January of 1999, such increases shall be at the rate of 3% of the currently payable monthly annuity, including any increases previously granted under this Article. An employee who retires on annuity after December 31, 1963 and before January 1, 1987, but prior to age 60, shall receive such increases beginning with January of the year immediately following the year in which he attains the age of 60 years.
An employee who retires from service on or after January 1, 1987 shall, upon the first annuity payment date following the first anniversary of the date of retirement, or upon the first annuity payment date following attainment of age 60, whichever occurs later, have his then fixed and payable monthly annuity increased by 3%, and such annuity shall be increased by an additional 3% of the original fixed annuity on the same date each year thereafter. Beginning in January of 1999, such increases shall be at the rate of 3% of the currently payable monthly annuity, including any increases previously granted under this Article.
(a-5) Notwithstanding the provisions of subsection (a), upon the first annuity payment date following (1) the third anniversary of retirement, (2) the attainment of age 53, or (3) January 1, 2002, whichever occurs latest, the monthly annuity of an employee who retires on annuity prior to the attainment of age 60 and has not received an increase under subsection (a) shall be increased by 3%, and the annuity shall be increased by an additional 3% of the current payable monthly annuity, including any increases previously granted under this Article, on the same date each year thereafter. The increases provided under this subsection are in lieu of the increases provided in subsection (a).
(a-6) Notwithstanding the provisions of subsections (a) and (a-5), for all calendar years following the year in which this amendatory Act of the 93rd General Assembly takes effect, an increase in annuity under this Section that would otherwise take effect at any time during the year shall instead take effect in January of that year.
(b) Subsections (a), (a-5), and (a-6) are not applicable to an employee retiring and receiving a term annuity, as defined in this Article, nor to any otherwise qualified employee who retires before he shall have made employee contributions (at the 1/2 of 1% rate as hereinafter provided) for the purposes of this additional annuity for not less than the equivalent of one full year. Such employee, however, shall make arrangement to pay to the fund a balance of such 1/2 of 1% contributions, based on his final salary, as will bring such 1/2 of 1% contributions, computed without interest, to the equivalent of or completion of one year's contributions.
Beginning with the month of January, 1964, each employee shall contribute by means of salary deductions 1/2 of 1% of each salary payment, concurrently with and in addition to the employee contributions otherwise made for annuity purposes.
Each such additional employee contribution shall be credited to an account in the prior service annuity reserve, to be used, together with city contributions, to defray the cost of the specified annuity increments. Any balance as of the beginning of each calendar year existing in such account shall be credited with interest at the rate of 3% per annum.
Such employee contributions shall not be subject to refund, except to an employee who resigns or is discharged and applies for refund under this Article, and also in cases where a term annuity becomes payable.
In such cases the employee contributions shall be refunded him, without interest, and charged to the aforementioned account in the prior service annuity reserve.
(Source: P.A. 92-599, eff. 6-28-02; 92-609, eff. 7-1-02; 93-654, eff. 1-16-04.)

(40 ILCS 5/11-134.2) (from Ch. 108 1/2, par. 11-134.2)
Sec. 11-134.2. Reversionary annuity.
(a) An employee, prior to retirement on annuity, may elect to take a lesser amount of annuity and provide, with the actuarial value of the amount by which his annuity is reduced, a reversionary annuity for a wife, husband, parent, child, brother or sister. The option shall be exercised by filing a written designation with the board prior to retirement, and may be revoked by the employee at any time before retirement. The death of the employee prior to his retirement shall automatically void the option.
(b) The death of the designated reversionary annuitant prior to the employee's retirement shall automatically void the option. If the reversionary annuitant dies after the employee's retirement, and before the death of the employee annuitant, the reduced annuity being paid to the retired employee annuitant shall be increased to the amount of annuity before reduction for the reversionary annuity and no reversionary annuity shall be payable.
The option is subject to the further condition that no reversionary annuity shall be paid to a parent, child, brother, or sister if the employee dies before the expiration of 365 days from the date his written designation was filed with the board, even though he has retired and is receiving a reduced annuity.
(c) The employee exercising this option shall not reduce his retirement annuity by more than $400 per month, or elect to provide a reversionary annuity of less than $50 per month. No option shall be permitted if the reversionary annuity for a widow, when added to the widow's annuity payable under this Article, exceeds 100% of the reduced annuity payable to the employee.
(d) A reversionary annuity shall begin on the day following the death of the annuitant and shall be paid as provided in Section 11-124.
(e) The increases in annuity provided in Section 11-134.1 of this Article shall, as to an employee so electing a reduced annuity, relate to the amount of the original annuity, and such amount shall constitute the annuity on which such increases shall be based.
(f) For annuities elected after June 30, 1983, the amount of the monthly reversionary annuity shall be determined by multiplying the amount of the monthly reduction in the employee's annuity by the factor in the following table based on the age of the employee and the difference in the age of the employee and the age of the reversionary annuitant at the starting date of the employee's annuity:

Employee's Age

Reversionary

Annuitant's

Age

50-51

52-54

55-57

58-60

61-63

64-66

67-69

70 &

Over

30 or

more

years

younger

3.03

2.56

2.18

1.84

1.55

1.29

1.08

0.91

25-29

years

younger

3.16

2.68

2.29

1.94

1.63

1.37

1.15

0.97

20-24

years

younger

3.35

2.85

2.44

2.07

1.75

1.48

1.25

1.06

15-19

years

younger

3.60

3.08

2.65

2.26

1.92

1.63

1.39

1.19

10-14

years

younger

3.96

3.40

2.94

2.53

2.16

1.85

1.59

1.37

5-9

years

younger

4.46

3.84

3.35

2.90

2.51

2.16

1.88

1.64

0-4

years

younger

5.15

4.47

3.93

3.44

3.00

2.61

2.29

2.02

1-5

years

older

6.12

5.36

4.76

4.21

3.71

3.26

2.88

2.56

6-10

years

older

7.48

6.61

5.93

5.30

4.71

4.16

3.70

3.29

11-15

years

older

9.37

8.35

7.58

6.83

6.11

5.40

4.82

4.32

16-20

years

older

11.99

10.78

9.84

8.93

8.02

7.13

6.43

5.87

21-25

years

older

15.59

14.06

12.91

11.82

10.73

9.66

8.88

8.35

26-30

years

older

20.42

18.49

17.15

15.96

14.80

13.65

12.97

12.82

31 or

more

years

older

27.07

24.72

23.34

22.32

21.45

20.62

20.85

23.28

(Source: P.A. 90-31, eff. 6-27-97; 90-766, eff. 8-14-98; 91-887, 7-6-00.)

(40 ILCS 5/11-134.3) (from Ch. 108 1/2, par. 11-134.3)
(Text of Section WITH the changes made by P.A. 98-641, which has been held unconstitutional)
Sec. 11-134.3. Automatic increases in annuity for certain heretofore retired participants.
(a) A retired employee who (i) is receiving annuity based on a service credit of 20 or more years regardless of age at retirement or based on a service credit of 15 or more years with retirement at age 55 or over, and (ii) does not qualify for the automatic increases in annuity provided for in Section 11-134.1 of this Article, and (iii) elects to make a contribution to the Fund at a time and manner prescribed by the Retirement Board, of a sum equal to 1% of the amount of final monthly salary times the number of full years of service on which the annuity was based in those cases where the annuity was computed on the money purchase formula, and in those cases in which the annuity was computed under the minimum annuity formula provisions of this Article a sum equal to 1% of the average monthly salary on which the annuity was based times such number of full years of service, shall have his original fixed and payable monthly amount of annuity increased in January of the year following the year in which he attains the age of 65 years, if such age of 65 years is attained in the year 1969 or later, by an amount equal to 1 1/2%, and by an equal additional 1 1/2% in January of each year thereafter. Beginning with January of the year 1972, such increases shall be at the rate of 2% in lieu of the aforesaid specified 1 1/2%. Beginning January, 1984, such increases shall be at the rate of 3%. Beginning in January of 1999, such increases shall be at the rate of 3% of the currently payable monthly annuity, including any increases previously granted under this Article.
In those cases in which the retired employee receiving annuity has attained the age of 66 or more years in the year 1969, he shall have such annuity increased in January of the year 1970 by an amount equal to 1 1/2% multiplied by the number equal to the number of months of January elapsing from and including January of the year immediately following the year he attained the age of 65 years if retired at or prior to age 65, or from and including January of the year immediately following the year of retirement if retired at an age greater than 65 years, to and including January of the year 1970, and by an equal additional 1 1/2% in January of each year thereafter. Beginning with January of the year 1972, such increases shall be at the rate of 2% in lieu of the aforesaid specified 1 1/2%. Beginning January, 1984, such increases shall be at the rate of 3%. Beginning in January of 1999, such increases shall be at the rate of 3% of the currently payable monthly annuity, including any increases previously granted under this Article.
(b) To defray the annual cost of such increases, the annual interest income of the Fund, accruing from investments held by the Fund, exclusive of gains or losses on sales or exchanges of assets during the year, over and above 4% a year, shall be used to the extent necessary and available to finance the cost of such increases for the following year, and such amount shall be transferred as of the end of each year, beginning with the year 1969, to a Fund account designated as the Supplementary Payment Reserve from the Investment and Interest Reserve set forth in Sec. 11-210. The sums contributed by annuitants as provided for in this Section shall also be placed in the aforesaid Supplementary Payment Reserve and shall be applied for and used for the purposes of such Fund account, together with the aforesaid interest.
In the event the monies in the Supplementary Payment Reserve in any year arising from: (1) the available interest income as defined hereinbefore and accruing in the preceding year above 4% a year and (2) the contributions by retired persons, as set forth hereinbefore, are insufficient to make the total payments to all persons estimated to be entitled to the annuity increases specified hereinbefore, then (3) any interest earnings over 4% a year beginning with the year 1969 which were not previously used to finance such increases and which were transferred to the Prior Service Annuity Reserve may be used to the extent necessary and available to provide sufficient funds to finance such increases for the current year, and such sums shall be transferred from the Prior Service Annuity Reserve.
In the event the total monies available in the Supplementary Payment Reserve from the preceding indicated sources are insufficient to make the total payments to all persons entitled to such increases for the year, a proportionate amount computed as the ratio of the monies available to the total of the total payments for that year shall be paid to each person for that year.
The Fund shall be obligated for the payment of the increases in annuity as provided for in this Section only to the extent that the assets for such purpose, as specified herein, are available.
(b-5) Notwithstanding any provision of this Section to the contrary:
(1) Except for persons eligible under subdivision (3)

of this subsection for a minimum annual increase, there shall be no annual increase under this Section in years 2017, 2019, and 2025.

(2) In all other years, beginning January 1, 2015,

the Fund shall pay an annual increase to persons eligible to receive one under this Section, in lieu of any other annual increase provided under this Section (but subject to the minimum increase under subdivision (3) of this subsection, if applicable) in an amount equal to the lesser of 3% or one-half the annual unadjusted percentage increase (but not less than zero) in the consumer price index-u for the 12 months ending with the September preceding each November 1 of the person's last annual annuity amount prior to January 1, 2015.

For the purposes of this Section, "consumer price

index-u" means the index published by the Bureau of Labor Statistics of the United States Department of Labor that measures the average change in prices of goods and services purchased by all urban consumers, United States city average, all items, 1982-84 = 100.

(3) A person is eligible under this subdivision (3)

to receive a minimum annual increase in a particular year if: (i) the person is otherwise eligible to receive an annual increase under subdivision (2) of this subsection, and (ii) the annual amount of the annuity payable at the time of the increase, including all increases previously received, is less than $22,000.

Beginning January 1, 2015, for a person who is

eligible under this subdivision (3) to receive a minimum annual increase in the year 2017, 2019, or 2025, the annual increase shall be 1% of the person's last annual annuity amount prior to January 1, 2015.

Beginning January 1, 2015, for any other year in

which a person is eligible under this subdivision (3) to receive a minimum annual increase, the annual increase shall be as specified under subdivision (2), but not less than 1% of the person's last annual annuity amount prior to January 1, 2015.

For the purposes of Section 1-103.1, this subsection (b-5) is applicable without regard to whether the employee was in active service on or after the effective date of this amendatory Act of the 98th General Assembly. This subsection (b-5) applies to any former employee who on or after the effective date of this amendatory Act of the 98th General Assembly is receiving a retirement annuity and is eligible for an automatic annual increase under this Section.
(Source: P.A. 98-641, eff. 6-9-14.)

(Text of Section WITHOUT the changes made by P.A. 98-641, which has been held unconstitutional)
Sec. 11-134.3. Automatic increases in annuity for certain heretofore retired participants. A retired employee who (a) is receiving annuity based on a service credit of 20 or more years regardless of age at retirement or based on a service credit of 15 or more years with retirement at age 55 or over, and (b) does not qualify for the automatic increases in annuity provided for in Section 11-134.1 of this Article, and (c) elects to make a contribution to the Fund at a time and manner prescribed by the Retirement Board, of a sum equal to 1% of the amount of final monthly salary times the number of full years of service on which the annuity was based in those cases where the annuity was computed on the money purchase formula, and in those cases in which the annuity was computed under the minimum annuity formula provisions of this Article a sum equal to 1% of the average monthly salary on which the annuity was based times such number of full years of service, shall have his original fixed and payable monthly amount of annuity increased in January of the year following the year in which he attains the age of 65 years, if such age of 65 years is attained in the year 1969 or later, by an amount equal to 1 1/2%, and by an equal additional 1 1/2% in January of each year thereafter. Beginning with January of the year 1972, such increases shall be at the rate of 2% in lieu of the aforesaid specified 1 1/2%. Beginning January, 1984, such increases shall be at the rate of 3%. Beginning in January of 1999, such increases shall be at the rate of 3% of the currently payable monthly annuity, including any increases previously granted under this Article.
In those cases in which the retired employee receiving annuity has attained the age of 66 or more years in the year 1969, he shall have such annuity increased in January of the year 1970 by an amount equal to 1 1/2% multiplied by the number equal to the number of months of January elapsing from and including January of the year immediately following the year he attained the age of 65 years if retired at or prior to age 65, or from and including January of the year immediately following the year of retirement if retired at an age greater than 65 years, to and including January of the year 1970, and by an equal additional 1 1/2% in January of each year thereafter. Beginning with January of the year 1972, such increases shall be at the rate of 2% in lieu of the aforesaid specified 1 1/2%. Beginning January, 1984, such increases shall be at the rate of 3%. Beginning in January of 1999, such increases shall be at the rate of 3% of the currently payable monthly annuity, including any increases previously granted under this Article.
To defray the annual cost of such increases, the annual interest income of the Fund, accruing from investments held by the Fund, exclusive of gains or losses on sales or exchanges of assets during the year, over and above 4% a year, shall be used to the extent necessary and available to finance the cost of such increases for the following year, and such amount shall be transferred as of the end of each year, beginning with the year 1969, to a Fund account designated as the Supplementary Payment Reserve from the Investment and Interest Reserve set forth in Sec. 11-210. The sums contributed by annuitants as provided for in this Section shall also be placed in the aforesaid Supplementary Payment Reserve and shall be applied for and used for the purposes of such Fund account, together with the aforesaid interest.
In the event the monies in the Supplementary Payment Reserve in any year arising from: (1) the available interest income as defined hereinbefore and accruing in the preceding year above 4% a year and (2) the contributions by retired persons, as set forth hereinbefore, are insufficient to make the total payments to all persons estimated to be entitled to the annuity increases specified hereinbefore, then (3) any interest earnings over 4% a year beginning with the year 1969 which were not previously used to finance such increases and which were transferred to the Prior Service Annuity Reserve may be used to the extent necessary and available to provide sufficient funds to finance such increases for the current year, and such sums shall be transferred from the Prior Service Annuity Reserve.
In the event the total monies available in the Supplementary Payment Reserve from the preceding indicated sources are insufficient to make the total payments to all persons entitled to such increases for the year, a proportionate amount computed as the ratio of the monies available to the total of the total payments for that year shall be paid to each person for that year.
The Fund shall be obligated for the payment of the increases in annuity as provided for in this Section only to the extent that the assets for such purpose, as specified herein, are available.
(Source: P.A. 90-766, eff. 8-14-98.)

(40 ILCS 5/11-135) (from Ch. 108 1/2, par. 11-135)
Sec. 11-135. Widow's prior service annuity.
A "Widow's Prior Service Annuity" shall be credited for the widow of a male present employee for service prior to the effective date, in accordance with "The 1935 Act" and this Article, payable from and after the death of the employee.
The amount so credited shall be improved by interest at the effective rate during the time the employee is in the service or until the employee attains age 65 or withdraws from the service, whichever event first occurs.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/11-136) (from Ch. 108 1/2, par. 11-136)
Sec. 11-136. Widow's annuity.
A "Widow's Annuity" shall be credited for the widow of any male employee covering service after the effective date, payable from and after his death.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/11-137) (from Ch. 108 1/2, par. 11-137)
Sec. 11-137. Widow's annuity-Present employee age 65 on effective date.
The widow of a present employee who attains age 65 or more on or before the effective date is entitled, after his death, to an annuity fixed on the date he becomes age 65.
The annuity shall be that provided on a reversionary annuity basis from the credit for widow's prior service annuity on the effective date.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/11-138) (from Ch. 108 1/2, par. 11-138)
Sec. 11-138. Widow's annuity-Present employees and future entrants attaining age 65 in service.
The widow of a present employee who attains age 65 while in service after the effective date, or of a future entrant who attains age 65 while in service, is entitled, after the date of his death, to an annuity fixed for the widow of a present employee or future entrant on the date he attains age 65.
The widow is entitled to annuity as follows:
If the employee's withdrawal occurs after age 65 and he enters upon annuity or if the employee's death occurs in the service after his attainment of age 65, the annuity shall be that provided on a reversionary annuity basis from the total sums accumulated to his credit for widow's annuity and (if he was a present employee) widow's prior service annuity on the date he became age 65.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/11-139) (from Ch. 108 1/2, par. 11-139)
Sec. 11-139. Widow's annuity-Present employees and future entrants-Death in service before 65.
The widow of an employee whose death occurs in service before age 65 shall be entitled to an annuity of an amount provided on a single life annuity basis from the total sum accumulated to his credit for age and service annuity and widow's annuity, plus the credit as of the date of death in the service for prior service annuity, and widow's prior service annuity if he was a present employee; but no part thereof representing contributions by the city shall be used to provide an annuity in excess of that which she would have had if the employee had lived and remained in service at the rate of his final salary until he became age 65, and the widow's annuity were fixed on a reversionary annuity basis as provided in this Article. The annuity shall be computed as of the date of the employee's death.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/11-140) (from Ch. 108 1/2, par. 11-140)
Sec. 11-140. Widow's annuity-Present employees and future entrants-Withdrawal after age 60 but before 65.
The widow of an employee who attains age 60 or more but less than age 65 in service and who withdraws from service shall be entitled, after his death, to an annuity fixed as of the date of withdrawal.
The annuity shall be the amount provided on a reversionary annuity basis from the total sums accumulated to his credit for widow's annuity and (if he was a present employee) widow's prior service annuity as of the date of withdrawal.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/11-141) (from Ch. 108 1/2, par. 11-141)
Sec. 11-141. Widow's annuity - Present employees and future entrants - Withdrawal after age 55 but before 60. The widow of an employee who, (1) attains age 55 or more but less than age 60 in service, and (2) has served 10 or more years and (3) withdraws from service, shall be entitled after his death to an annuity fixed as of the date of withdrawal.
The widow is entitled to receive the amount provided on a reversionary annuity basis from the total sum accumulated to the employee's credit on the date when the annuity was fixed, as follows:
(1) If service is 20 or more years, the total credits for widow's annuity and in addition, if he was a present employee, the total credits for widow's prior service annuity; or
(2) If service is 10 or more but less than 20 years, the total credits for widow's annuity from employee contributions and 1/10 of the total credits for widow's annuity from city contributions for each year of service after the first 10 years, including for the widow of a present employee 1/10 of the total credits for widow's prior service annuity from city contributions for each year of service after the first 10 years.
(Source: P.A. 81-1536.)

(40 ILCS 5/11-142) (from Ch. 108 1/2, par. 11-142)
Sec. 11-142. Widow's annuity - Present employees and future entrants - Withdrawal before age 55. The widow of an employee who withdraws after 10 or more years of service before age 55 and later attains such age while not in service, shall be entitled after his death to an annuity fixed on the date the employee becomes age 55.
The widow shall be entitled to an amount provided on a reversionary annuity basis from the following sums accumulated to his credit on the date when the annuity is fixed:
(1) If service is 20 or more years, the total credits for widow's annuity and, in addition, if he was a present employee, the total credits for widow's prior service annuity; or
(2) If service is 10 or more but less than 20 years:
(a) For the widow of a future entrant the total credits for widow's annuity from employee contributions and 1/10 of the total credits for widow's annuity from city contributions for each year of service after the first 10 years;
(b) For the widow of a present employee the total credits for widow's annuity from employee contributions and 1/10 of the total credits for widow's annuity and widow's prior service annuity from city contributions.
(Source: P.A. 81-1536.)

(40 ILCS 5/11-143) (from Ch. 108 1/2, par. 11-143)
Sec. 11-143. Widow's annuity - Present employees and future entrants - Withdrawal and death before age 55. The widow of an employee with 10 or more years of service who withdraws before age 55 and who dies while out of service before age 55 shall be entitled to an annuity computed on a single life annuity basis at the date of death from the following sums accumulated to his credit:
(1) If service is 20 or more years, the total credits for age and service annuity and widow's annuity, and, in addition, if he was a present employee, the total credits for prior service annuity and widow's prior service annuity; or
(2) If service is 10 or more but less than 20 years, the total credits for age and service annuity and widow's annuity from employee contributions plus 1/10 of the total credits for age and service annuity and widow's annuity from city contributions for each year of service after the first 10 years of service, and, for the widow of a present employee, 1/10 of the total credits for prior service and widow's prior service annuity from city contributions for each year of service after the first 10 years.
No city contributions shall be used for a widow's annuity in excess of that which she would receive if the employee had lived until he attained age 55 and had not re-entered the service and an annuity were fixed for her on a reversionary annuity basis as of her age when her husband would have attained age 55.
(Source: P.A. 81-1536.)

(40 ILCS 5/11-144) (from Ch. 108 1/2, par. 11-144)
Sec. 11-144. Widow's annuity-Re-entry of employee into service. No annuity in excess of that fixed in accordance with Sections 11-140, 11-141 and 11-142 shall be granted to a widow described in those sections unless the employee re-enters service before age 65, in which case the annuity for his wife shall be fixed as of the date he attains age 65 while in service, or when he again withdraws, whichever first occurs.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/11-145) (from Ch. 108 1/2, par. 11-145)
Sec. 11-145. Employee's widow's annuity - No contributions or service credits after fixation. No contributions by the employee or the city for an annuity for the widow of an employee shall be made after the date when her annuity has been fixed. No service of an employee rendered after such date shall be considered for widow's annuity except as herein provided.
(Source: P.A. 81-1536.)

(40 ILCS 5/11-145.1) (from Ch. 108 1/2, par. 11-145.1)
Sec. 11-145.1. Minimum annuities for widows. The widow otherwise eligible for widow's annuity under other Sections of this Article 11, of an employee hereinafter described, who retires from service or dies while in the service subsequent to the effective date of this amendatory provision, and for which widow the amount of widow's annuity and widow's prior service annuity combined, fixed or provided for such widow under other provisions of said Article 11 is less than the amount hereinafter provided in this section, shall, from and after the date her otherwise provided annuity would begin, in lieu of such otherwise provided widow's and widow's prior service annuity, be entitled to the following indicated amount of annuity:
(a) The widow of any employee who dies while in service on or after the date on which he attains age 60 if the death occurs before July 1, 1990, or on or after the date on which he attains age 55 if the death occurs on or after July 1, 1990, with at least 20 years of service, or on or after the date on which he attains age 50 if the death occurs on or after the effective date of this amendatory Act of 1997 with at least 30 years of service, shall be entitled to an annuity equal to one-half of the amount of annuity which her deceased husband would have been entitled to receive had he withdrawn from the service on the day immediately preceding the date of his death, conditional upon such widow having attained age 60 on or before such date if the death occurs before July 1, 1990, or age 55 if the death occurs on or after July 1, 1990, or age 50 if the death occurs on or after January 1, 1998 and the employee is age 50 or over with at least 30 years of service or age 55 or over with at least 25 years of service. Except as provided in subsection (j), the widow's annuity shall not, however, exceed the sum of $500 a month if the employee's death in service occurs before January 23, 1987. The widow's annuity shall not be limited to a maximum dollar amount if the employee's death in service occurs on or after January 23, 1987.
If the employee dies in service before July 1, 1990, and if such widow of such described employee shall not be 60 or more years of age on such date of death, the amount provided in the immediately preceding paragraph for a widow 60 or more years of age, shall, in the case of such younger widow, be reduced by 0.25% for each month that her then attained age is less than 60 years if the employee was born before January 1, 1936, or dies in service on or after January 1, 1988, or 0.5% for each month that her then attained age is less than 60 years if the employee was born on or after January 1, 1936 and dies in service before January 1, 1988.
If the employee dies in service on or after July 1, 1990, and if the widow of the employee has not attained age 55 on or before the employee's date of death, the amount otherwise provided in this subsection (a) shall be reduced by 0.25% for each month that her then attained age is less than 55 years; except that if the employee dies in service on or after January 1, 1998 at age 50 or over with at least 30 years of service or at age 55 or over with at least 25 years of service, there shall be no reduction due to the widow's age if she has attained age 50 on or before the employee's date of death, and if the widow has not attained age 50 on or before the employee's date of death the amount otherwise provided in this subsection (a) shall be reduced by 0.25% for each month that her then attained age is less than 50 years.
(b) The widow of any employee who dies subsequent to the date of his retirement on annuity, and who so retired on or after the date on which he attained age 60 if retirement occurs before July 1, 1990, or on or after the date on which he attained age 55 if retirement occurs on or after July 1, 1990, with at least 20 years of service, or on or after the date on which he attained age 50 if the retirement occurs on or after the effective date of this amendatory Act of 1997 with at least 30 years of service, shall be entitled to an annuity equal to one-half of the amount of annuity which her deceased husband received as of the date of his retirement on annuity, conditional upon such widow having attained age 60 on or before the date of her husband's retirement on annuity if retirement occurs before July 1, 1990, or age 55 if retirement occurs on or after July 1, 1990, or age 50 if the retirement on annuity occurs on or after January 1, 1998 and the employee is age 50 or over with at least 30 years of service or age 55 or over with at least 25 years of service. Except as provided in subsection (j), this widow's annuity shall not, however, exceed the sum of $500 a month if the employee's death occurs before January 23, 1987. The widow's annuity shall not be limited to a maximum dollar amount if the employee's death occurs on or after January 23, 1987, regardless of the date of retirement; provided that, if retirement was before January 23, 1987, the employee or eligible spouse repays the excess spouse refund with interest at the effective rate from the date of refund to the date of repayment.
If the date of the employee's retirement on annuity is before July 1, 1990, and if such widow of such described employee shall not have attained such age of 60 or more years on such date of her husband's retirement on annuity, the amount provided in the immediately preceding paragraph for a widow 60 or more years of age on the date of her husband's retirement on annuity, shall, in the case of such then younger widow, be reduced by 0.25% for each month that her then attained age was less than 60 years if the employee was born before January 1, 1936, or withdraws from service on or after January 1, 1988, or 0.5% for each month that her then attained age was less than 60 years if the employee was born on or after January 1, 1936 and withdraws from service before January 1, 1988.
If the date of the employee's retirement on annuity is on or after July 1, 1990, and if the widow of the employee has not attained age 55 by the date of the employee's retirement on annuity, the amount otherwise provided in this subsection (b) shall be reduced by 0.25% for each month that her then attained age is less than 55 years; except that if the employee retires on annuity on or after January 1, 1998 at age 50 or over with at least 30 years of service or at age 55 or over with at least 25 years of service, there shall be no reduction due to the widow's age if she has attained age 50 on or before the employee's date of death, and if the widow has not attained age 50 on or before the employee's date of death the amount otherwise provided in this subsection (b) shall be reduced by 0.25% for each month that her then attained age is less than 50 years.
(c) The foregoing provisions relating to minimum annuities for widows shall not apply to the widow of any former employee receiving an annuity from the fund on August 2, 1965 or on the effective date of this amendatory provision, who re-enters service as a former employee, unless such employee renders at least 3 years of additional service after the date of re-entry.
(d) (Blank).
(e) (Blank).
(f) The amendments to this Section by this amendatory Act of 1985, relating to changing the discount because of age from 1/2 of 1% to 0.25% per month for widows of employees born before January 1, 1936, shall apply only to qualifying widows whose husbands die while in the service on or after August 16, 1985 or withdraw and enter on annuity on or after August 16, 1985.
(g) Beginning on January 1, 1999, the minimum amount of widow's annuity shall be $800 per month for life for the following classes of widows, without regard to the fact that the death of the employee occurred prior to the effective date of this amendatory Act of 1998:
(1) any widow annuitant alive and receiving a term

annuity on the effective date of this amendatory Act of 1998, except a reciprocal annuity;

(2) any widow annuitant alive and receiving a life

annuity on the effective date of this amendatory Act of 1998, except a reciprocal annuity;

(3) any widow annuitant alive and receiving a

reciprocal annuity on the effective date of this amendatory Act of 1998, whose employee spouse's service in this fund was at least 5 years;

(4) the widow of an employee with at least 10 years

of service in this fund who dies after retirement, if the retirement occurred prior to the effective date of this amendatory Act of 1998;

(5) the widow of an employee with at least 10 years

of service in this fund who dies after retirement, if withdrawal occurs on or after the effective date of this amendatory Act of 1998;

(6) the widow of an employee who dies in service with

at least 5 years of service in this fund, if the death in service occurs on or after the effective date of this amendatory Act of 1998.

The increases granted under items (1), (2), (3) and (4) of this subsection (g) shall not be limited by any other Section of this Act.
(h) The widow of an employee who retired or died in service on or after January 1, 1985 and before July 1, 1990, at age 55 or older, and with at least 35 years of service credit, shall be entitled to have her widow's annuity increased, effective January 1, 1991, to an amount equal to 50% of the retirement annuity that the deceased employee received on the date of retirement, or would have been eligible to receive if he had retired on the day preceding the date of his death in service, provided that if the widow had not attained age 60 by the date of the employee's retirement or death in service, the amount of the annuity shall be reduced by 0.25% for each month that her then attained age was less than age 60 if the employee's retirement or death in service occurred on or after January 1, 1988, or by 0.5% for each month that her attained age is less than age 60 if the employee's retirement or death in service occurred prior to January 1, 1988. However, in cases where a refund of excess contributions for widow's annuity has been paid by the Fund, the increase in benefit provided by this subsection (h) shall be contingent upon repayment of the refund to the Fund with interest at the effective rate from the date of refund to the date of payment.
(i) If a deceased employee is receiving a retirement annuity at the time of death and that death occurs on or after June 27, 1997, the widow may elect to receive, in lieu of any other annuity provided under this Article, 50% of the deceased employee's retirement annuity at the time of death reduced by 0.25% for each month that the widow's age on the date of death is less than 55; except that if the employee dies on or after January 1, 1998 and withdrew from service on or after June 27, 1997 at age 50 or over with at least 30 years of service or at age 55 or over with at least 25 years of service, there shall be no reduction due to the widow's age if she has attained age 50 on or before the employee's date of death, and if the widow has not attained age 50 on or before the employee's date of death the amount otherwise provided in this subsection (i) shall be reduced by 0.25% for each month that her age on the date of death is less than 50 years. However, in cases where a refund of excess contributions for widow's annuity has been paid by the Fund, the benefit provided by this subsection (i) is contingent upon repayment of the refund to the Fund with interest at the effective rate from the date of refund to the date of payment.
(j) For widows of employees who died before January 23, 1987 after retirement on annuity or in service, the maximum dollar amount limitation on widow's annuity shall cease to apply, beginning with the first annuity payment after the effective date of this amendatory Act of 1997; except that if a refund of excess contributions for widow's annuity has been paid by the Fund, the increase resulting from this subsection (j) shall not begin before the refund has been repaid to the Fund, together with interest at the effective rate from the date of the refund to the date of repayment.
(k) In lieu of any other annuity provided in this Article, an eligible spouse of an employee who dies in service on or after January 1, 2002 (regardless of whether that death in service occurs prior to the effective date of this amendatory Act of the 93rd General Assembly) with at least 10 years of service shall be entitled to an annuity of 50% of the minimum formula annuity earned and accrued to the credit of the employee at the date of death. For the purposes of this subsection, the minimum formula annuity earned and accrued to the credit of the employee is equal to 2.40% for each year of service of the highest average annual salary for any 4 consecutive years within the last 10 years of service immediately preceding the date of death, up to a maximum of 80% of the highest average annual salary. This annuity shall not be reduced due to the age of the employee or spouse. In addition to any other eligibility requirements under this Article, the spouse is eligible for this annuity only if the marriage was in effect for 10 full years or more.
(Source: P.A. 92-599, eff. 6-28-02; 93-654, eff. 1-16-04.)

(40 ILCS 5/11-146) (from Ch. 108 1/2, par. 11-146)
Sec. 11-146. Compensation annuity and supplemental annuity.
When annuity otherwise provided in this Article for the widow of an employee whose death results solely from injury incurred in the performance of an act of duty is less than 60% of his salary in effect at the time of the injury, "Compensation Annuity" equal to the difference between such annuity and 60% of such salary, shall be payable to her until the date when the employee, if alive, would have attained age 65; and in any case where the employee's death is only partly due to the duty incurred injury, the "Compensation Annuity" shall be based on an amount equal to 40% of such salary.
Thereafter, the widow shall be entitled to "Supplemental Annuity" equal to the difference between the annuity otherwise provided in this Article and the annuity to which she would be entitled if the employee had lived and continued in the service at the salary in effect at the date of injury until he attained age 65, and based upon her age as it would be on the date he would have attained 65.
"Compensation" or "Supplemental Annuity" shall not be payable unless the widow was the wife of the employee when the injury was incurred.
The city shall contribute to the fund each year the amount required for all Compensation Annuities. Supplemental Annuity shall be provided from city contributions after the date of the employee's death, of such equal sums annually, which when improved by interest at the effective rate, will be sufficient, at the time payment of Compensation Annuity to the widow ceases to provide Supplemental Annuity, as stated, for the widow throughout her life thereafter.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/11-147) (from Ch. 108 1/2, par. 11-147)
Sec. 11-147. Widows or wives not entitled to annuity. The following widows or wives of employees have no right to annuity from the fund:
(a) The wife or widow, married subsequent to the effective date, of an employee who dies in service if she was not married to him before he attained age 65;
(b) The wife or widow, married subsequent to the effective date, of an employee who withdraws whether or not he enters upon annuity, and who dies while out of service, if she was not his wife while he was in service and before he attained age 65;
(c) The wife or widow of an employee with 10 or more years of service whose death occurs out of and after he has withdrawn from service, and who has received a refund of his contributions for annuity purposes;
(d) The wife or widow of an employee with less than 10 years of service who dies out of service after he has withdrawn from service before he attained age 65;
(e) The former wife or widow of an employee whose judgment of dissolution of marriage has been vacated or set aside after the employee's death, unless the proceedings to vacate or set aside the judgment were filed in court within 5 years after the entry thereof and within 1 year after the employee's death, and unless the board is made a party defendant to such proceedings;
(f) The wife or widow who married an employee while he was in receipt of disability benefit from this fund unless he re-entered and rendered service subsequent to such marriage for a period of at least 1 year or died while in service.
(Source: P.A. 81-1536.)

(40 ILCS 5/11-148) (from Ch. 108 1/2, par. 11-148)
Sec. 11-148. Widow's remarriage. A widow's annuity shall terminate when she remarries if the marriage takes place before the date 60 days after the effective date of this amendatory Act of the 91st General Assembly. If a widow remarries 60 or more days after the effective date of this amendatory Act of the 91st General Assembly, the widow's annuity shall continue without interruption.
When a widow dies, if she has not received, in the form of an annuity, an amount equal to the total sum accumulated to his credit from employee's contributions and applied for the widow's annuity, the difference between such accumulated annuity credits and the amount received by her in annuity payments shall be refunded to her, provided, that if a reversionary annuity is payable if to her, or to any other person designated by the employee, such aforesaid amount shall not be refunded but the reversionary annuity shall be payable. If there is any child of the employee who is under 18 years of age, the part of any such amount that is required to pay an annuity to the child shall be transferred to the child's annuity reserve. In making refunds under this Section, no interest shall be paid upon either the total of annuity payments made or the amounts subject to refund. Any refund shall be paid according to the provisions of Section 11-166.
(Source: P.A. 91-887, eff. 7-6-00.)

(40 ILCS 5/11-148.1) (from Ch. 108 1/2, par. 11-148.1)
Sec. 11-148.1. Annuities to survivors of female employees.
All provisions of this Article relating to annuities or benefits to a widow, minor children or other survivors of a male employee shall apply with equal force to a surviving spouse, children or other eligible survivors of a female employee, including credits for the several annuity purposes, refunds and death benefits, without any modification or distinction whatsoever.
(Source: P.A. 78-1129.)

(40 ILCS 5/11-149) (from Ch. 108 1/2, par. 11-149)
Sec. 11-149. Maximum annuities.
(1) The annuities to an employee and his widow are subject to the following limitations:
(a) No age and service annuity or age and service and

prior service annuity combined in excess of 60% of highest salary of an employee and no minimum annuity in excess of the annuity provided in Section 11-134 or set forth as a maximum in any other Section of this Code relating to minimum annuities for employees included under Article 11 of this Code shall be payable to any employee excepting to the extent that the annuity may exceed such per cent or amount under Section 11-134.1 and 11-134.3 providing for automatic increases after retirement.

(b) No annuity in excess of 60% of such highest

salary shall be payable to a widow if death of an employee resulted from injury incurred in the performance of duty; provided, the annuity to a widow, or a widow's annuity plus compensation annuity shall not exceed $500 per month if the employee's death occurs before January 23, 1987, except as provided in paragraph (d). The widow's annuity, or a widow's annuity plus compensation annuity, shall not be limited to a maximum dollar amount if the employee's death occurs on or after January 23, 1987, regardless of the date of injury.

(c) No annuity in excess of 50% of such highest

salary shall be payable to a widow in the case of death of an employee from any cause other than injury incurred in the performance of duty; provided, the annuity to a widow, or a widow's annuity plus supplemental annuity, shall not exceed $500 per month if the employee's death occurs before January 23, 1987, except as provided in paragraph (d). The widow's annuity, or widow's annuity plus supplemental annuity, shall not be limited to a maximum dollar amount if the employee's death occurs on or after January 23, 1987.

(d) For widows of employees who died before January

23, 1987 after retirement on annuity or in service, the maximum dollar amount limitation on widow's annuity (or widow's annuity plus compensation or supplemental annuity) shall cease to apply, beginning with the first annuity payment after the effective date of this amendatory Act of 1997; except that if a refund of excess contributions for widow's annuity has been paid by the Fund, the increase resulting from this paragraph (d) shall not begin before the refund has been repaid to the Fund, together with interest at the effective rate from the date of the refund to the date of repayment.

(2) If when an employee's annuity is fixed, the amount accumulated to his credit therefor, as of his age at such time, exceeds the amount necessary for the annuity, all employee contributions for annuity purposes, after the date on which the accumulated sums to the credit of such employee for annuity purposes would first have provided such employee with such amount of annuity as of his age at such date shall be refunded when he enters upon annuity, with interest at the effective rate.
If the aforesaid annuity so fixed is not payable, but a larger amount is payable as a minimum annuity, such refund shall be reduced by 5/12 of the value of the difference in the annuity payable and the amount theretofore fixed as the value of such difference may be at the date and as of the age of the employee when his annuity begins; provided that if the employee was credited with city contributions for any period for which he made no contribution, or a contribution of less than 3 1/4% of salary, a further reduction in the refund shall be made by the equivalent of what he would have contributed during such period less his actual contributions, had the rate of employee contributions in force on the effective date been in effect throughout his entire service, prior to such effective date, with interest computed on such amounts at the effective rate.
(3) If at the time the annuity for a wife is fixed, the employee's credit for a widow's annuity exceeds that necessary to provide the maximum annuity prescribed in this section, all employee contributions for such widow's annuity for service after the date on which the accumulated sums to the credit of the employee for such annuity purposes would first have provided the wife of such employee with such amount of annuity if such annuity were computed on the basis of the combined annuity mortality table with interest at 3% per annum with ages at date of determination taken as specified in this article, shall be refunded to the employee, with interest at the effective rate.
If the employee was credited with city contributions for widow's annuity for any service prior to the effective date, any amount so refundable, shall be reduced by the equivalent of what he would have contributed, had his contributions for widow's annuity been made at the rate of 1% throughout his entire service, prior to the effective date, with interest on such amounts at the effective rate.
(4) If at the death of an employee prior to age 65, the credit for widow's annuity, exceeds that necessary to provide the maximum annuity prescribed in this section, all employee contributions for annuity purposes, for service after the date on which the accumulated sums to the credit of such employee for annuity purposes would first have provided such widow with such amount of annuity if such annuity were computed on the basis of the combined annuity mortality table with interest at 3% per annum with ages at date of determination taken as specified in this article, shall be refunded to the widow, with applicable interest.
If the employee was credited with city contributions for any period of service during which he was not required to make a contribution, or made a contribution of less than 3 1/4% of salary, the refund shall be reduced by the equivalent of the contributions he would have made during such period, less any amount he contributed, had the rate of employee contributions in effect on the effective date been in force throughout his entire service, prior to the effective date, with applicable interest; provided, that if the employee was credited with city contributions for widow's annuity for any service prior to the effective date, any amount so refundable shall be further reduced by the equivalent of what he would have contributed had he made contributions for widow's annuity at the rate of 1% throughout his entire service, prior to such effective date, with applicable interest.
(Source: P.A. 90-511, eff. 8-22-97.)

(40 ILCS 5/11-150) (from Ch. 108 1/2, par. 11-150)
Sec. 11-150. Mortality tables and interest rates. (a) Any single life annuity fixed or granted to any employee who was a participant on or before January 1, 1952, or any reversionary or single life annuity, fixed for or granted to a wife or widow shall be computed, in the case of the employee as of his attained age when the annuity is fixed or granted, and in the case of the wife or widow, as of employee's age and that of his wife or widow on the date her annuity is fixed or granted, provided that if the wife or widow is older than 5 years the junior of her husband her age shall be assumed 5 years less than his. The American Experience Table of Mortality with interest at 4% per annum shall be used for the computation of the annuity values in this paragraph.
(b) Until August 1, 1983, any single life annuity fixed or granted to any employee who becomes a participant for the first time after January 1, 1952, or any reversionary or single life annuity, fixed or granted to the wife or widow shall be computed, in the case of the employee as of his attained age when the annuity is fixed or granted, and in the case of the wife or widow her age shall be taken as 4 years younger than her actual age, or 4 years younger than the age of her husband, whichever will produce the lower age, as of the date the employee's or the wife's or widow's annuity is fixed or granted. The Combined Annuity Mortality Table for Male Lives with interest at 3 per cent per annum shall be used for the computation of the single life employee annuity values in this paragraph. Such table shall also be used for the computation of single life widow annuity values and for the computation of the reversionary annuities specified in this paragraph with the female life taken as 4 years less than the male life.
On or after August 1, 1983, any single life annuity fixed or granted to any employee who becomes a participant for the first time after January 1, 1952, or any reversionary or single life annuity, fixed or granted to a wife or widow shall be computed, in the case of an employee as of his attained age when the annuity is fixed or granted, and in the case of the wife or widow her age shall be taken as the lower of her actual age or the age of her husband as of the date the employee's or wife's or widow's annuity is fixed or granted. The Combined Annuity Mortality Table for Male Lives with interest at 3% per annum shall be used for the computation of the single life employee and widow annuity values in this paragraph. Such table shall also be used for the computation of the reversionary annuity values specified in this paragraph with the employee life taken as 4 years less than the male life and the spouse life taken as the male life.
(c) All sums credited to any employee for annuity purposes when he withdraws from service before age 55 shall be improved with interest at the effective rate thereafter while he is not in service and has not entered upon annuity until he attains age 65.
(d) The amount of widow's annuity or widow's prior service annuity which shall be fixed for the wife of an employee who is alive shall be calculated as a reversionary annuity derived from the total accumulated sum to the employee's credit for widow's annuity and widow's prior service annuity on the date the annuity is fixed.
(Source: P.A. 84-159.)

(40 ILCS 5/11-151) (from Ch. 108 1/2, par. 11-151)
Sec. 11-151. Computation of interest. For the computation of interest upon any sum contributed by an employee, it shall be assumed that the sum was contributed on the last day of the calendar month in which such contribution was made.
(Source: P.A. 81-1536.)

(40 ILCS 5/11-152) (from Ch. 108 1/2, par. 11-152)
Sec. 11-152. Term annuities - How computed. In any case in which an employee's credit for an annuity for himself or his widow is insufficient - at the time the annuity is fixed - to provide a life annuity of $100 a month for the employee or his widow, a term annuity of equal actuarial value of $100 a month shall be paid for such time as such payments can be made from such credits for the respective annuities.
(Source: P.A. 79-1154.)

(40 ILCS 5/11-153) (from Ch. 108 1/2, par. 11-153)
Sec. 11-153. Child's annuity.
(a) A "Child's Annuity" shall be payable monthly after the death of an employee parent to an unmarried child until the child's attainment of age 18 or marriage, whichever event shall first occur, under the following conditions, if the child was born or in esse before the employee attained age 65, and before he withdrew from service:
(1) upon death in service from any cause;
(2) upon death of an employee who withdraws from

service after age 55 (or after age 50 with at least 30 years of service if withdrawal is on or after June 27, 1997) and who has entered upon or is eligible for annuity.

Payment shall be made as provided in Section 11-124.
(b) After July 24, 1967, an adopted child shall be entitled to the same child's annuity benefits provided for natural children in this Article, if:
(1) (Blank); and
(2) the child was adopted before the employee

withdrew from service.

(Source: P.A. 95-279, eff. 1-1-08.)

(40 ILCS 5/11-154) (from Ch. 108 1/2, par. 11-154)
Sec. 11-154. Amount of child's annuity. Beginning on the effective date of this amendatory Act of 1997, the amount of a child's annuity shall be $220 per month for each child while the spouse of the deceased employee parent survives, and $250 per month for each child when no such spouse survives, and shall be subject to the following limitations:
(1) If the combined annuities for the widow and children of an employee whose death resulted from injury incurred in the performance of duty, or for the children where a widow does not exist, exceed 70% of the employee's final monthly salary, the annuity for each child shall be reduced pro rata so that the combined annuities for the family shall not exceed such limitation;
(2) For the family of an employee whose death is the result of any cause other than injury incurred in the performance of duty, in which the combined annuities for the family exceed 60% of the employee's final monthly salary, the annuity for each child shall be reduced pro rata so that the combined annuities for the family shall not exceed such limitation.
A child's annuity shall be paid to the parent who is providing for the child, unless another person has been appointed the child's legal guardian.
The increase in child's annuity provided by this amendatory Act of 1997 shall apply to all child's annuities being paid on or after the effective date of this amendatory Act of 1997. The limitations on the combined annuities for a family in parts (1) and (2) of this Section do not apply to families of employees who died before the effective date of this amendatory Act of 1997.
(Source: P.A. 90-32, eff. 6-27-97; 90-511, eff. 8-22-97.)

(40 ILCS 5/11-155) (from Ch. 108 1/2, par. 11-155)
Sec. 11-155. Duty disability benefit; Child's disability benefit. An employee who becomes disabled on or after the effective date while under age 65 and prior to January 1, 1979 or while under age 70 after January 1, 1979 as the result of injury incurred on or after the date he has been included under this Article in the performance of an act or acts of duty, shall have a right to receive duty disability benefit, during any period of such disability for which he receives no salary. The benefit shall be 75% of salary at date of injury; provided, that if disability, in any measure, has resulted from any mental disorder, physical defect or disease which existed at the time such injury was sustained the duty disability benefit shall be 50% of salary at date of such injury.
If the employee's duty disability benefit continues for more than 5 years, the benefit shall be increased by 10% on January 1 of the sixth year.
Disablement because of commonly termed heart attacks, or strokes, or any disablement falling within the broad field of coronary involvement or heart disease, shall not be considered to be the result of an accidental injury incurred in the performance of duty.
The employee shall also have a right to receive child's disability benefit of $10 a month on account of each unmarried child (the issue of the employee) less than age 18. Child's disability benefits shall not exceed 15% of the salary as aforesaid.
If application for duty disability benefit is not filed with the Retirement Board within one year from the date the disability applicant became disabled or last received salary, if salary was continued during the period of disablement, no duty disability benefit shall begin to accrue for any period of time more than one year prior to the date on which the application for disability benefit is received by the Board.
The first payment of duty disability or child's disability benefit shall be made not later than one month after such benefit is granted and each subsequent payment shall be made not later than one month after the last preceding payment.
Duty disability benefit is payable during disability until the employee attains age 65 if the disability commences prior to January 1, 1979. If the disability commences after January 1, 1979 the benefit prescribed herein shall be payable during disability until the employee attains age 65 for disability commencing prior to age 60, or for a period of 5 years or until attainment of age 70, whichever occurs first, for disability commencing at age 60 or older and after January 1, 1979, and child's disability benefit shall be paid to the employee parent of any unmarried child (the issue of the employee) less than age 18, during such time until the child marries or attains age 18. The employee shall thereafter receive such annuity as is otherwise provided in this Article.
Any employee whose duty disability benefit was terminated after January 1, 1979 by reason of his attainment of age 65 and who continues disabled after age 65 may elect before July 1, 1986 to have such benefits resumed beginning at the time of such termination and continuing until termination is required under this Section as amended by this amendatory Act of 1985. The amount payable to any employee for such resumed benefit for any period shall be reduced by the amount of any retirement annuity paid to such employee under this Article for the same period of time or by any refund paid in lieu of an annuity.
(Source: P.A. 86-1488.)

(40 ILCS 5/11-156) (from Ch. 108 1/2, par. 11-156)
Sec. 11-156. Ordinary disability benefit. An employee, while under age 65 and prior to January 1, 1979, or while under age 70 and after January 1, 1979, who becomes disabled after the effective date as the result of any cause other than injury incurred in the performance of any act or acts of duty, shall be entitled to ordinary disability benefit during such disability, after the first 30 days thereof.
The disability benefit prescribed herein shall cease when the first of the following dates shall occur and the employee, if still disabled, shall thereafter be entitled to such annuity as is otherwise provided in this Article:
(a) the date disability ceases.
(b) the date the disabled employee attains age 65 for disability commencing prior to January 1, 1979.
(c) the date the disabled employee attains 65 for disability commencing prior to attainment of age 60 in the service and after January 1, 1979.
(d) the date the disabled employee attains the age of 70 for disability commencing after attainment of age 60 in the service and after January 1, 1979.
(e) the date the payments of the benefit shall exceed in the aggregate, throughout the employee's service, a period equal to 1/4 of the total service rendered prior to the date of disability but in no event more than 5 years. In computing such total the following periods shall be excluded:
(i) Any period during which the employee received

ordinary disability benefit;

(ii) Any period of absence from duty, whether caused

by layoff, leave of absence or suspension of employment, or any other reason, unless the board, upon satisfactory evidence, finds that the disability resulted from a cause which existed or occurred prior to such period of absence. No employee who becomes disabled and whose disability begins during absence from duty (other than while on vacation with pay) shall have any right to ordinary disability benefit, except as herein provided, until he recovers from such disability and performs the duties of his position in the service for at least 15 consecutive days, Sundays and holidays excepted, after such recovery.

The first payment shall be made not later than one month after the benefit is granted and each subsequent payment shall be made not later than one month after the last preceding payment.
Ordinary disability benefit shall be 50% of the employee's salary at the date of disability.
For ordinary disability benefits paid before January 1, 2001, before any payment, an amount equal to the sum ordinarily deducted from salary for all annuity purposes for such period for which the ordinary disability benefit is made shall be deducted from such payment and credited to the employee as a deduction from salary for that period. The sums so deducted shall be regarded, for annuity and refund purposes, as an amount contributed by him.
For ordinary disability benefits paid on or after January 1, 2001, the fund shall credit sums equal to the amounts ordinarily contributed by an employee for annuity purposes for any period during which the employee receives ordinary disability, and those sums shall be deemed for annuity purposes and purposes of Section 11-169 as amounts contributed by the employee. These amounts credited for annuity purposes shall not be credited for refund purposes.
Any employee whose ordinary disability benefit was terminated after January 1, 1979 by reason of his attainment of age 65 and who continues disabled after age 65 may elect before July 1, 1986 to have such benefits resumed beginning at the time of such termination and continuing until termination is required under this Section as amended by this amendatory Act of 1985. The amount payable to any employee for such resumed benefit for any period shall be reduced by the amount of any retirement annuity paid to such employee under this Article for the same period of time or by refund paid in lieu of annuity.
(Source: P.A. 92-599, eff. 6-28-02.)

(40 ILCS 5/11-157) (from Ch. 108 1/2, par. 11-157)
Sec. 11-157. Proof of disability, duty and ordinary.
Proof of duty or ordinary disability shall be furnished to the board by at least one licensed and practicing physician appointed by the board. The board may require other evidence of disability. Each disabled employee who receives duty or ordinary disability benefit shall be examined at least once a year by one or more licensed and practicing physicians appointed by the board. When the disability ceases, the board shall discontinue payment of the benefit, and such employee shall be returned to active service.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/11-158) (from Ch. 108 1/2, par. 11-158)
Sec. 11-158. When disability benefit not payable.
(a) If an employee receiving duty or ordinary disability benefit refuses to submit to examination by a physician appointed by the board, or fails or refuses to consent to and sign an authorization allowing the board to receive copies of or examine the employee's medical and hospital records, or fails or refuses to provide complete information regarding any other employment for compensation he has received since he has become disabled, he shall have no further right to receive the benefit.
(b) Disability benefit shall not be paid for any time for which the employee receives any part of his salary or while employed by any public body supported in whole or in part by taxation.
(c) Before any action is taken by the Board on an application for a duty disability benefit or a widow's compensation or supplemental benefit, the employee or widow shall file a claim with the employer to establish that the disability or death occurred while the employee was acting within the scope of and in the course of his or her duties.
Any amounts provided to the employee or surviving spouse as temporary total disability payments, permanent total disability payments, a lump sum settlement award, or other payment under the Workers' Compensation Act or the Workers' Occupational Diseases Act shall be applied as an offset to the disability benefit paid by the Fund, whether duty or ordinary, or any widow compensation or supplemental benefit payable under this Article until a period of time has elapsed when the benefit payable equals the amount of such compensation, payment, or award. The duty disability benefit shall be offset at the rate of the amount of temporary total disability payments or permanent disability payments made under the Workers' Compensation Act or the Workers' Occupational Diseases Act.
If such amounts are not readily determinable or if an employee has not received temporary total disability payments or permanent weekly or monthly payments for the entire period of disability up to the time of the compensation, payment, or award under the Workers' Compensation Act or the Workers' Occupational Diseases Act, the disability benefit paid by the Fund shall be offset by 66 2/3% of the employee's salary on the date of disablement. The offset shall not be greater than the amount of disability benefits due from the Fund. The offset shall be applied until a period of time has elapsed when the benefit payable equals the amount of such compensation, payment, or award. This offset shall not apply to the initial days of disability when workers' compensation would not ordinarily be payable.
The amount of compensation or supplemental annuity payable to a widow shall be offset by any compensation, payment, or award until a period of time has elapsed when the benefit payable equals the amount of such compensation, payment, or award.
If an employee who has been disabled has received ordinary disability from the Fund and also receives any compensation or payment for specific loss, disability, or death under the Workers' Compensation Act or the Workers' Occupational Diseases Act, then the ordinary disability benefit must be repaid to the Fund before any other benefit under this Article may be granted or paid. If no other benefit is applied for, then the ordinary disability is offset according to the provisions of this Section.
The employee and the employer shall provide the Fund, on a timely basis, with the entry of the settlement contract lump sum petition and order settlement of any such lawsuit, including all details of the settlement.
(d) An employee who enters service after December 31, 1987, or an employee who makes application for a disability benefit or applies for a disability benefit for a recurrence of a previous disability, and who, while in receipt of an ordinary or duty disability benefit, assumes any employment for compensation, shall not be entitled to receive any amount of such disability benefit which, when added to his compensation for such employment during disability, plus any amount payable under the provisions of the Workers' Compensation Act or Workers' Occupational Diseases Act, would exceed the rate of salary on which his disability benefit is based.
(Source: P.A. 95-1036, eff. 2-17-09.)

(40 ILCS 5/11-159) (from Ch. 108 1/2, par. 11-159)
Sec. 11-159. Annuity after withdrawal while disabled. An employee whose disability continues after he has received ordinary disability benefit for the maximum period of time prescribed by this Article, and withdraws before age 60 while still so disabled, is entitled to receive annuity of such amount as can be provided from the total sum accumulated to his credit from employee contributions and city contributions, to be computed as of his age on the date of withdrawal.
The annuity to which his wife shall be entitled upon his death, shall be fixed on the date of his withdrawal. It shall be provided on a reversionary annuity basis from the total sum accumulated to his credit for widow's annuity on the date of such withdrawal.
Upon the death of any such employee while on annuity, if his service was at least 4 years after the date of his original entry, and at least 2 years after the date of his latest re-entry, his unmarried child or children under age 18 shall be entitled to annuity as specified in this Article for children of an employee who retires after age 55, subject to prescribed limitations on total payments to a family of an employee.
(Source: P.A. 81-1536.)

(40 ILCS 5/11-160) (from Ch. 108 1/2, par. 11-160)
Sec. 11-160. Prior disability.
No disability benefit shall be granted or paid, under this Article, for any disability incurred by an employee before the effective date.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/11-160.1) (from Ch. 108 1/2, par. 11-160.1)
Sec. 11-160.1. Payments to city.
(a) For the purposes of this Section, "city annuitant" means a person receiving an age and service annuity, a widow's annuity, a child's annuity, or a minimum annuity under this Article as a direct result of previous employment by the City of Chicago ("the city").
(b) The board shall pay to the city, on behalf of the board's city annuitants who participate in any of the city's health care plans, the following amounts:
(1) From July 1, 2003 through June 30, 2008, $85 per

month for each such annuitant who is not eligible to receive Medicare benefits and $55 per month for each such annuitant who is eligible to receive Medicare benefits.

(2) Beginning July 1, 2008 and until such time as the

city no longer provides a health care plan for such annuitants or December 31, 2016, whichever comes first, $95 per month for each such annuitant who is not eligible to receive Medicare benefits and $65 per month for each such annuitant who is eligible to receive Medicare benefits.

The payments described in this subsection shall be paid from the tax levy authorized under Section 11-169; such amounts shall be credited to the reserve for group hospital care and group medical and surgical plan benefits, and all payments to the city required under this subsection shall be charged against it.
(c) The city health care plans referred to in this Section and the board's payments to the city under this Section are not and shall not be construed to be pension or retirement benefits for the purposes of Section 5 of Article XIII of the Illinois Constitution of 1970.
(Source: P.A. 98-43, eff. 6-28-13.)

(40 ILCS 5/11-160.2)
Sec. 11-160.2. Payments to board of education for group health benefits.
(a) Should the Board of Education continue to sponsor a retiree health plan, the board is authorized to pay to the Board of Education, on behalf of each eligible annuitant who chooses to participate in the Board of Education's retiree health benefit plan, the following amounts:
(1) From July 1, 2003 through June 30, 2008, $85 per

month for each such annuitant who is not eligible to receive Medicare benefits and $55 per month for each such annuitant who is eligible to receive Medicare benefits.

(2) Beginning July 1, 2008 and until such time as the

city no longer provides a health care plan for such annuitants or December 31, 2016, whichever comes first, $95 per month for each such annuitant who is not eligible to receive Medicare benefits and $65 per month for each such annuitant who is eligible to receive Medicare benefits.

The payments described in this subsection shall be paid from the tax levy authorized under Section 11-169; such amounts shall be credited to the reserve for group hospital care and group medical and surgical plan benefits, and all payments to the Board of Education under this subsection shall be charged against it.
(b) The Board of Education health benefit plan referred to in this Section and the board's payments to the Board of Education under this Section are not and shall not be construed to be pension or retirement benefits for the purposes of Section 5 of Article XIII of the Illinois Constitution of 1970.
(Source: P.A. 98-43, eff. 6-28-13.)

(40 ILCS 5/11-161) (from Ch. 108 1/2, par. 11-161)
Sec. 11-161. Re-entry into service. (a) When an employee who has withdrawn from service reenters service before age 65, any annuity previously granted and any annuity fixed for his wife shall be cancelled. The employee shall be credited for annuity purposes with sums sufficient to provide annuities equal to those cancelled as of their ages on the date of re-entry; provided, the maximum age of the wife for this purpose shall be as provided in Section 11-150 of this Article.
The sums so credited shall provide for annuities to be fixed and granted in the future. Contributions by the employee and by the city for purposes of this Article shall be made, and when the proper time arrives, as provided in this Article, new annuities based upon the total sum accumulated to his credit for annuity purposes and the entire term of service shall be fixed for the employee and his wife. If the employee's wife is not his wife when he re-enters service, no part of any credits for widow's annuity or widow's prior service annuity at the time annuity for his wife was fixed shall be credited upon re-entry into service, and no such sums shall thereafter be used to provide such annuity.
(b) When an employee re-enters service after age 65, payments on account of any annuity previously granted shall be suspended during the time thereafter that he is in service, and when he again withdraws, annuity payments shall be resumed. If the employee dies in service, his widow shall receive the amount of annuity previously fixed for her.
(Source: P.A. 81-1536.)

(40 ILCS 5/11-162) (from Ch. 108 1/2, par. 11-162)
Sec. 11-162. Re-entry into service - Prior employee. An employee who was not in the service of an employer or the retirement board of any annuity and benefit fund which is on an actuarial reserve basis on the effective date, who was in service prior to that date, and who re-enters service after that date and before age 65, shall not be credited for prior service annuity or widow's prior service annuity on account of service prior to the effective date. The period of service, prior to the effective date, shall, however, be included in computing service for age and service annuity and widow's annuity. Such employee shall be a future entrant for the purposes of this Article.
For any person employed by an employer prior to August 1, 1949, from whose salary deductions were made for the purposes of this Article for the first time after July 31, 1949, any service rendered prior to July 1, 1935, unless he was in service on the day before the effective date, shall not, regardless of any other provisions of this Article, be counted as service for the purposes of this Article.
Contributions by the employee to whom this section applies, and city contributions for age and service annuity and widow's annuity, shall be made as herein provided.
Any person employed by an employer, or retirement board, in which this Article was in force prior to August 1, 1949, who (1) was not a participant in this fund on August 1, 1949, (2) attained age 65 or more on or before July 1, 1950, and (3) fails to qualify as an employee by July 1, 1950, shall not be credited for any annuity purposes under this Article; nor shall any other person so employed, who attains age 65 before July 1, 1950, and before qualifying as an employee, be credited for any annuity purposes under this Article. Such persons shall not be considered employees.
(Source: P.A. 81-1536.)

(40 ILCS 5/11-163) (from Ch. 108 1/2, par. 11-163)
Sec. 11-163. Restoration of rights. An employee who has withdrawn as a refund the amounts credited for annuity purposes, and who (i) re-enters service of the employer and serves for periods comprising at least 90 days after the date of the last refund paid to him or (ii) has completed at least 2 years of service under a participating system (as defined in the Retirement Systems Reciprocal Act) other than this Fund after the date of the last refund, shall have his annuity rights restored by making application to the board in writing for the privilege of re-instating such rights and by compliance with the following provisions:
(a) After that 90 day or 2 year period, whichever

applies, he shall repay in full to the Fund, while in service, all refunds received, together with interest at the effective rate from the application dates of such refund or refunds to the date of repayment.

(b) If payment is not made in a single sum, repayment

may be made in installments by deductions from salary or otherwise, in such manner and amounts as the board, by rule, may prescribe, with interest at the effective rate accruing on the unpaid balance. The employee shall be credited with interest at the effective rate from the date of each installment until full repayment is made.

(c) If the employee withdraws from service or dies in

service before full repayment is made, service credit shall be restored in accordance with Section 11-221.2(b).

(d) If the employee withdraws from service or dies in

service during the required 90 day or 2 year period, any repayments made shall be refunded, without interest thereon and in accordance with the refund provisions of this Article.

(e) If the employee repays the refund while

participating in a participating system (as defined in the Retirement Systems Reciprocal Act) other than this Fund, the service credit restored must be used for a proportional annuity calculated in accordance with the Retirement Systems Reciprocal Act. If not so used, the restored service credit shall be forfeited and the amount of the repayment shall be refunded, without interest.

(Source: P.A. 93-654, eff. 1-16-04.)

(40 ILCS 5/11-164) (from Ch. 108 1/2, par. 11-164)
Sec. 11-164. Refunds - Withdrawal before age 55 or age 62 or with less than 10 years of service.
(1) An employee who first became a member before January 1, 2011, without regard to length of service, who withdraws before age 55, and any employee with less than 10 years of service who withdraws before age 60, shall be entitled to a refund of the total sum accumulated to his credit as of date of withdrawal for age and service annuity and widow's annuity from amounts contributed by him or by the City in lieu of employee contributions during duty disability; provided that such amounts contributed by the city after December 31, 1983 while the employee is receiving duty disability benefits and amounts credited to the employee for annuity purposes by the fund after December 31, 2000 while the employee is receiving ordinary disability benefits shall not be credited for refund purposes.
An employee who first becomes a member on or after January 1, 2011 who withdraws before age 62 without regard to length of service, or who withdraws with less than 10 years of service regardless of age, shall be entitled to a refund of the total sum accumulated to his credit as of date of withdrawal for age and service annuity and widow's annuity provided that such amounts contributed by the city while the employee is receiving duty disability benefits and amounts credited to the employee for annuity purposes by the fund while the employee is receiving ordinary disability benefits shall not be credited for refund purposes.
The board may in its discretion withhold payment of refund for a period not to exceed 6 months from the date of withdrawal. Interest at the effective rate shall be paid on any such refund withheld during such withheld period not to exceed 6 months.
(2) Upon receipt of the refund, the employee surrenders and forfeits all rights to any annuity or other benefits, for himself and for any other persons who might have benefited through him; provided that he may have such period of service counted in computing the term of his service for age and service annuity purposes only if he becomes an employee before age 65.
(3) An employee who does not receive a refund shall have all amounts to his credit for annuity purposes on the date of his withdrawal improved by interest only until he becomes age 65, while out of service, at the effective rate, for his benefit and the benefit of any person who may have any right to annuity through him if he re-enters the service and attains a right to annuity.
(4) Any such employee shall retain such right to refund of such amounts when he shall apply for same, until he re-enters the service or until the amount of annuity to which he shall have a right shall have been fixed as provided in this Article. Thereafter, no such right shall exist in the case of any such employee.
(Source: P.A. 96-1490, eff. 1-1-11.)

(40 ILCS 5/11-165) (from Ch. 108 1/2, par. 11-165)
Sec. 11-165. Refund of widow's annuity deductions. If a male employee is (1) unmarried when he attains age 65, or (2) married at age 65, and subsequently becomes a widower while still in service, or (3) unmarried upon withdrawal before age 65 and enters upon annuity, the sum accumulated from employee contributions for widow's annuity shall be refunded to him.
(Source: P.A. 81-1536.)

(40 ILCS 5/11-166) (from Ch. 108 1/2, par. 11-166)
Sec. 11-166. Refunds - When paid to beneficiaries, children or estate. Whenever the total amount accumulated to the account of a deceased employee from employee contributions for annuity purposes have not been paid to him, and in the case of a married male employee to the employee and his widow, both together, in form of annuity before the death of the last of such persons, a refund shall be paid as follows:
An amount equal to the excess of such amounts, over the amount paid on any annuity or annuities, or refund, without interest upon either of such amounts, shall be refunded to a beneficiary theretofore designated by the employee in writing, signed by him before an officer authorized to administer oaths, and filed with the board before the employee's death.
If there is no designated beneficiary or the beneficiary does not survive the employee, the amount shall be refunded to the employee's children, in equal parts, with the children of a deceased child taking the share of their parent. If there is no designated beneficiary or children, the refund shall be paid to the administrator or executor of the employee's estate.
If an administrator or executor of the estate has not been appointed within 90 days from the date the refund became payable, the refund may be applied in the discretion of the board toward the payment of the employee's burial expenses. Any remaining balance shall be paid to the heirs of the employee according to the law of descent and distribution of this State but assuming for the purpose of such payment of refund and determination of heirs that the deceased male employee left no widow of him surviving in those cases where a widow eligible for widow's annuity as his widow survived him and subsequently dies; provided, that if any child or children of the employee are less than age 18, such part or all of any such amount necessary to pay annuities to them shall not be refunded as hereinbefore stated but shall be transferred to the child's annuity reserve and used therein for the payment of such annuities.
(Source: P.A. 81-1536.)

(40 ILCS 5/11-167) (from Ch. 108 1/2, par. 11-167)
Sec. 11-167. Refunds in lieu of annuity. In lieu of an annuity, an employee who withdraws, and whose annuity would amount to less than $800 a month for life may elect to receive a refund of the total sum accumulated to his credit from employee contributions for annuity purposes.
The widow of any employee, eligible for annuity upon the death of her husband, whose annuity would amount to less than $800 a month for life, may, in lieu of a widow's annuity, elect to receive a refund of the accumulated contributions for annuity purposes, based on the amounts contributed by her deceased employee husband, but reduced by any amounts theretofore paid to him in the form of an annuity or refund out of such accumulated contributions.
Accumulated contributions shall mean the amounts including interest credited thereon contributed by the employee for age and service and widow's annuity to the date of his withdrawal or death, whichever first occurs, and including the accumulations from any amounts contributed for him as salary deductions while receiving duty disability benefits; provided that such amounts contributed by the city after December 31, 1983 while the employee is receiving duty disability benefits and amounts credited to the employee for annuity purposes by the fund after December 31, 2000 while the employee is receiving ordinary disability benefits shall not be included.
The acceptance of such refund in lieu of widow's annuity, on the part of a widow, shall not deprive a child or children of the right to receive a child's annuity as provided for in Sections 11-153 and 11-154 of this Article, and neither shall the payment of a child's annuity in the case of such refund to a widow reduce the amount herein set forth as refundable to such widow electing a refund in lieu of widow's annuity.
(Source: P.A. 92-599, eff. 6-28-02; 93-654, eff. 1-16-04.)

(40 ILCS 5/11-168) (from Ch. 108 1/2, par. 11-168)
Sec. 11-168. Refunds-Transfer of city contributions. Whenever any amount is refunded, as provided in Sections 11-164 and 11-165, the amounts to the credit of the employee from contributions by the city, shall be transferred to the prior service annuity reserve. Thereafter any such remaining amounts shall become a credit to the remaining amounts shall become a credit to the city to be used to reduce the amount which the city would otherwise pay during a succeeding year.
Any amounts accumulated from contributions by the City for widow's annuity for any male employee who becomes a widower after he attains age 65, who is paid a refund, shall remain in the annuity payment reserve.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/11-169) (from Ch. 108 1/2, par. 11-169)
Sec. 11-169. Financing; tax levy.
(a) Except as provided in subsection (f) of this Section, the city council of the city shall levy a tax annually upon all taxable property in the city at the rate that will produce a sum which, when added to the amounts deducted from the salaries of the employees or otherwise contributed by them and the amounts deposited under subsection (f), will be sufficient for the requirements of this Article. For the years prior to the year 1950 the tax rate shall be as provided for under "The 1935 Act". Beginning with the year 1950 to and including the year 1969 such tax shall be not more than .036% annually of the value, as equalized or assessed by the Department of Revenue, of all taxable property within such city. Beginning with the year 1970 and each year thereafter through levy year 2016, the city shall levy a tax annually at a rate on the dollar of the value, as equalized or assessed by the Department of Revenue of all taxable property within such city that will produce, when extended, not to exceed an amount equal to the total amount of contributions by the employees to the fund made in the calendar year 2 years prior to the year for which the annual applicable tax is levied, multiplied by 1.1 for the years 1970, 1971 and 1972; 1.145 for the year 1973; 1.19 for the year 1974; 1.235 for the year 1975; 1.280 for the year 1976; 1.325 for the year 1977; 1.370 for the years 1978 through 1998; and 1.000 for the year 1999 and for each year thereafter through levy year 2016. Beginning in levy year 2017, and in each year thereafter, the levy shall not exceed the amount of the city's total required contribution to the Fund for the next payment year, as determined under subsection (a-5). For the purposes of this Section, the payment year is the year immediately following the levy year.
The tax shall be levied and collected in like manner with the general taxes of the city, and shall be exclusive of and in addition to the amount of tax the city is now or may hereafter be authorized to levy for general purposes under any laws which may limit the amount of tax which the city may levy for general purposes. The county clerk of the county in which the city is located, in reducing tax levies under the provisions of any Act concerning the levy and extension of taxes, shall not consider the tax herein provided for as a part of the general tax levy for city purposes, and shall not include the same within any limitation of the per cent of the assessed valuation upon which taxes are required to be extended for such city.
Revenues derived from such tax shall be paid to the city treasurer of the city as collected and held by the city treasurer for the benefit of the fund.
If the payments on account of taxes are insufficient during any year to meet the requirements of this Article, the city may issue tax anticipation warrants against the current tax levy.
The city may continue to use other lawfully available funds in lieu of all or part of the levy, as provided under subsection (f) of this Section.
(a-5)(1) Beginning in payment year 2018, the city's required annual contribution to the Fund for payment years 2018 through 2022 shall be: for 2018, $36,000,000; for 2019, $48,000,000; for 2020, $60,000,000; for 2021, $72,000,000; and for 2022, $84,000,000.
(2) For payment years 2023 through 2058, the city's required annual contribution to the Fund shall be the amount determined by the Fund to be equal to the sum of (i) the city's portion of projected normal cost for that fiscal year, plus (ii) an amount determined on a level percentage of applicable employee payroll basis that is sufficient to bring the total actuarial assets of the Fund up to 90% of the total actuarial liabilities of the Fund by the end of 2058.
(3) For payment years after 2058, the city's required annual contribution to the Fund shall be equal to the amount, if any, needed to bring the total actuarial assets of the Fund up to 90% of the total actuarial liabilities of the Fund as of the end of the year. In making the determinations under paragraphs (2) and (3) of this subsection, the actuarial calculations shall be determined under the entry age normal actuarial cost method, and any actuarial gains or losses from investment return incurred in a fiscal year shall be recognized in equal annual amounts over the 5-year period following the fiscal year.
To the extent that the city's contribution for any of the payment years referenced in this subsection is made with property taxes, those property taxes shall be levied, collected, and paid to the Fund in a like manner with the general taxes of the city.
(a-10) If the city fails to transmit to the Fund contributions required of it under this Article by December 31 of the year in which such contributions are due, the Fund may, after giving notice to the city, certify to the State Comptroller the amounts of the delinquent payments, and the Comptroller must, beginning in payment year 2018, deduct and deposit into the Fund the certified amounts or a portion of those amounts from the following proportions of grants of State funds to the city:
(1) in payment year 2018, one-third of the total

amount of any grants of State funds to the city;

(2) in payment year 2019, two-thirds of the total

amount of any grants of State funds to the city; and

(3) in payment year 2020 and each payment year

thereafter, the total amount of any grants of State funds to the city.

The State Comptroller may not deduct from any grants of State funds to the city more than the amount of delinquent payments certified to the State Comptroller by the Fund.
(b) On or before July 1, 2017, and each July 1 thereafter, the board shall certify to the city council the annual amounts required under this Article, for which the tax herein provided shall be levied for the following year. The board shall compute the amounts necessary for the purposes of this fund to be credited to the reserves established and maintained as herein provided, and shall make an annual determination of the amount of the required city contributions; and certify the results thereof to the city council.
(c) In respect to employees of the city who are transferred to the employment of a park district by virtue of "Exchange of Functions Act of 1957" the corporate authorities of the park district shall annually levy a tax upon all the taxable property in the park district at such rate per cent of the value of such property, as equalized or assessed by the Department of Revenue, as shall be sufficient, when added to the amounts deducted from their salaries and otherwise contributed by them, to provide the benefits to which they and their dependents and beneficiaries are entitled under this Article. The city shall not levy a tax hereunder in respect to such employees.
The tax so levied by the park district shall be in addition to and exclusive of all other taxes authorized to be levied by the park district for corporate, annuity fund, or other purposes. The county clerk of the county in which the park district is located, in reducing any tax levied under the provisions of any Act concerning the levy and extension of taxes shall not consider such tax as part of the general tax levy for park purposes, and shall not include the same in any limitation of the per cent of the assessed valuation upon which taxes are required to be extended for the park district. The proceeds of the tax levied by the park district, upon receipt by the district, shall be immediately paid over to the city treasurer of the city for the uses and purposes of the fund.
The various sums to be contributed by the city and allocated for the purposes of this Article, and any interest to be contributed by the city, shall be taken from the revenue derived from the taxes authorized in this Section, and no money of such city derived from any source other than the levy and collection of those taxes or the sale of tax anticipation warrants in accordance with the provisions of this Article shall be used to provide revenue for this Article, except as expressly provided in this Section.
If it is not possible for the city to make contributions for age and service annuity and widow's annuity concurrently with the employee's contributions made for such purposes, such city shall make such contributions as soon as possible and practicable thereafter with interest thereon at the effective rate to the time they shall be made.
(d) With respect to employees whose wages are funded as participants under the Comprehensive Employment and Training Act of 1973, as amended (P.L. 93-203, 87 Stat. 839, P.L. 93-567, 88 Stat. 1845), hereinafter referred to as CETA, subsequent to October 1, 1978, and in instances where the board has elected to establish a manpower program reserve, the board shall compute the amounts necessary to be credited to the manpower program reserves established and maintained as herein provided, and shall make a periodic determination of the amount of required contributions from the City to the reserve to be reimbursed by the federal government in accordance with rules and regulations established by the Secretary of the United States Department of Labor or his designee, and certify the results thereof to the City Council. Any such amounts shall become a credit to the City and will be used to reduce the amount which the City would otherwise contribute during succeeding years for all employees.
(e) In lieu of establishing a manpower program reserve with respect to employees whose wages are funded as participants under the Comprehensive Employment and Training Act of 1973, as authorized by subsection (d), the board may elect to establish a special municipality contribution rate for all such employees. If this option is elected, the City shall contribute to the Fund from federal funds provided under the Comprehensive Employment and Training Act program at the special rate so established and such contributions shall become a credit to the City and be used to reduce the amount which the City would otherwise contribute during succeeding years for all employees.
(f) In lieu of levying all or a portion of the tax required under this Section in any year, the city may deposit of that year for the benefit of the fund, to be held in accordance with this Article, an amount that, together with the taxes levied under this Section for that year, is not less than the amount of the city contributions for that year as certified by the board to the city council. The deposit may be derived from any source legally available for that purpose, including, but not limited to, the proceeds of city borrowings. The making of a deposit shall satisfy fully the requirements of this Section for that year to the extent of the amounts so deposited. Amounts deposited under this subsection may be used by the fund for any of the purposes for which the proceeds of the tax levied by the city under this Section may be used, including the payment of any amount that is otherwise required by this Article to be paid from the proceeds of that tax.
(Source: P.A. 100-23, eff. 7-6-17.)

(40 ILCS 5/11-169.1)
Sec. 11-169.1. (Repealed).
(Source: P.A. 98-641, eff. 6-9-14. Repealed by P.A. 100-23, eff. 7-6-17.)

(40 ILCS 5/11-170) (from Ch. 108 1/2, par. 11-170)
Sec. 11-170. Contributions for age and service annuities for present employees, future entrants and re-entrants.
(a) Beginning on the effective date and prior to July 1, 1947, 3 1/4%; and beginning on July 1, 1947 and prior to July 1, 1953, 5%; and beginning July 1, 1953 and prior to January 1, 1972, 6%; and beginning January 1, 1972, 6 1/2% of each payment of the salary of each present employee, future entrant and re-entrant, except as provided in subsection (a-5) and (a-10), shall be contributed to the fund as a deduction from salary for age and service annuity.
(a-5) Except as provided in subsection (a-10), for an employee who on or after January 1, 2011 and prior to the effective date of this amendatory Act of the 100th General Assembly first became a member or participant under this Article and made the election under item (i) of subsection (d-10) of Section 1-160: prior to the effective date of this amendatory Act of the 100th General Assembly, 6.5%; and beginning on the effective date of this amendatory Act of the 100th General Assembly and prior to January 1, 2018, 7.5%; and beginning January 1, 2018 and prior to January 1, 2019, 8.5%; and beginning January 1, 2019 and thereafter, employee contributions for those employees who made the election under item (i) of subsection (d-10) of Section 1-160 shall be the lesser of: (i) the total normal cost, calculated using the entry age normal actuarial method, projected for that fiscal year for the benefits and expenses of the plan of benefits applicable to those members and participants who first became members or participants on or after the effective date of this amendatory Act of the 100th General Assembly and to those employees who made the election under item (i) of subsection (d-10) of Section 1-160, but not less than 6.5% of each payment of salary combined with the employee contributions provided for in subsection (b) of Section 11-134.1 and Section 11-174 of this Article; or (ii) the aggregate employee contribution consisting of 9.5% of each payment of salary combined with the employee contributions provided for in subsection (b) of Section 11-134.1 and 11-174 of this Article.
Beginning with the first pay period on or after the date when the funded ratio of the fund is first determined to have reached the 90% funding goal, and each pay period thereafter for as long as the fund maintains a funding ratio of 75% or more, employee contributions for age and service annuity for those employees who made the election under item (i) of subsection (d-10) of Section 1-160 shall be 5.5% of each payment of salary. If the funding ratio falls below 75%, then employee contributions for age and service annuity for those employees who made the election under item (i) of subsection (d-10) shall revert to the lesser of: (A) the total normal cost, calculated using the entry age normal actuarial method, projected for that fiscal year for the benefits and expenses of the plan of benefits applicable to those members and participants who first became members or participants on or after the effective date of this amendatory Act of the 100th General Assembly and to those employees who made the election under item (i) of subsection (d-10) of Section 1-160, but not less than 6.5% of each payment of salary combined with the employee contributions provided for in subsection (b) of Section 11-134.1 and Section 11-174 of this Article; or (B) the aggregate employee contribution consisting of 9.5% of each payment of salary combined with the employee contributions provided for in subsection (b) of Section 11-134.1 and 11-174 of this Article. If the fund once again is determined to have reached a funding ratio of 75%, the 5.5% of salary contribution for age and service annuity shall resume. An employee who made the election under item (ii) of subsection (d-10) of Section 1-160 shall continue to have the contributions for age and service annuity determined under subsection (a) of this Section.
If contributions are reduced to less than the aggregate employee contribution described in item (ii) or item (B) of this subsection due to application of the normal cost criterion, the employee contribution amount shall be consistent from July 1 of the fiscal year through June 30 of that fiscal year.
The normal cost, for the purposes of this subsection (a-5) and subsection (a-10), shall be calculated by an independent enrolled actuary mutually agreed upon by the fund and the City. The fees and expenses of the independent actuary shall be the responsibility of the City. For purposes of this subsection (a-5), the fund and the City shall both be considered to be the clients of the actuary, and the actuary shall utilize participant data and actuarial standards to calculate the normal cost. The fund shall provide information that the actuary requests in order to calculate the applicable normal cost.
(a-10) For each employee who on or after the effective date of this amendatory Act of the 100th General Assembly first becomes a member or participant under this Article, 9.5% of each payment of salary shall be contributed to the fund as a deduction from salary for age and service annuity. Beginning January 1, 2018 and each year thereafter, employee contributions for each employee subject to this subsection (a-10) shall be the lesser of: (i) the total normal cost, calculated using the entry age normal actuarial method, projected for that fiscal year for the benefits and expenses of the plan of benefits applicable to those members and participants who first become members or participants on or after the effective date of this amendatory Act of the 100th General Assembly and to those employees who made the election under item (i) of subsection (d-10) of Section 1-160, but not less than 6.5% of each payment of salary combined with the employee contributions provided for in subsection (b) of Section 11-134.1 and Section 11-174 of this Article; or (ii) the aggregate employee contribution consisting of 9.5% of each payment of salary combined with the employee contributions provided for in subsection (b) of Section 11-134.1 and Section 11-174 of this Article.
Beginning with the first pay period on or after the date when the funded ratio of the fund is first determined to have reached the 90% funding goal, and each pay period thereafter for as long as the fund maintains a funding ratio of 75% or more, employee contributions for age and service annuity for each employee subject to this subsection (a-10) shall be 5.5% of each payment of salary. If the funding ratio falls below 75%, then employee contributions for age and service annuity for each employee subject to this subsection (a-10) shall revert to the lesser of: (A) the total normal cost, calculated using the entry age normal actuarial method, projected for that fiscal year for the benefits and expenses of the plan of benefits applicable to those members and participants who first become members or participants on or after the effective date of this amendatory Act of the 100th General Assembly and to those employees who made the election under item (i) of subsection (d-10) of Section 1-160, but not less than 6.5% of each payment of salary combined with the employee contributions provided for in subsection (b) of Section 11-134.1 and Section 11-174 of this Article; or (B) the aggregate employee contribution consisting of 9.5% of each payment of salary combined with the employee contributions provided for in subsection (b) of Section 11-134.1 and Section 11-174 of this Article. If the fund once again is determined to have reached a funding ratio of 75%, the 5.5% of salary contribution for age and service annuity shall resume.
If contributions are reduced to less than the aggregate employee contribution described in item (ii) or item (B) of this subsection (a-10) due to application of the normal cost criterion, the employee contribution amount shall be consistent from July 1 of the fiscal year through June 30 of that fiscal year.
Such deductions beginning on the effective date and prior to June 30, 1947, inclusive shall be made for a future entrant while he is in service until he attains age 65, and for a present employee while he is in service until the amount so deducted from his salary with interest at the rate of 4% per annum shall be equal to the sum which would have accumulated to his credit from sums deducted from his salary if deductions at the rate herein stated had been made during his entire service until he attained age 65 with interest at 4% per annum for the period subsequent to his attainment of age 65. Such deductions beginning July 1, 1947 shall be made and continued for employees while in the service.
(b) (Blank).
(c) Each employee contribution made prior to the date age and service annuity for an employee is fixed and each corresponding city contribution shall be allocated to the account of and credited to the employee for whose benefit it is made.
(d) Notwithstanding Section 1-103.1, the changes to this Section made by this amendatory Act of the 100th General Assembly apply regardless of whether the employee was in active service on or after the effective date of this amendatory Act.
(Source: P.A. 100-23, eff. 7-6-17.)

(40 ILCS 5/11-170.1) (from Ch. 108 1/2, par. 11-170.1)
Sec. 11-170.1. Pickup of employee contributions.
(a) The employer may pick up the employee contributions required by Sections 11-156, 11-170, 11-174 and 11-175.1 for salary earned after December 31, 1981. If employee contributions are not picked up, the amount that would have been picked up under this amendatory Act of 1980 shall continue to be deducted from salary. If contributions are picked up they shall be treated as employer contributions in determining tax treatment under the United States Internal Revenue Code; however, the employer shall continue to withhold Federal and state income taxes based upon these contributions until the Internal Revenue Service or the Federal courts rule that pursuant to Section 414(h) of the United States Internal Revenue Code, these contributions shall not be included as gross income of the employee until such time as they are distributed or made available. The employer shall pay these employee contributions from the same source of funds which is used in paying salary to the employee. The employer may pick up these contributions by a reduction in the cash salary of the employee or by an offset against a future salary increase or by a combination of a reduction in salary and offset against a future salary increase. If employee contributions are picked up they shall be treated for all purposes of this Article 11, including Section 11-169, in the same manner and to the same extent as employee contributions made prior to the date picked up.
(b) Subject to the requirements of federal law and the rules of the Board, the Fund may allow the employee to elect to have the employer pick up the optional contributions that the employee has elected to pay to the Fund, and the contributions so picked up shall be treated as employer contributions for the purpose of determining federal tax treatment. The employer shall pick up the contributions by a reduction in the cash salary of the employee and shall pay contributions from the same source of funds that is used to pay earnings of the employee. The election to have the contributions picked up is irrevocable, and the optional contributions may not thereafter be prepaid, by direct payment or otherwise.
If the provision authorizing the optional contribution requires payment by a stated date (rather than the date of withdrawal or retirement), the requirement will be deemed to have been satisfied if (i) on or before the stated date the employee executes a valid irrevocable election to have the contributions picked up under this subsection, and (ii) the picked-up contributions are in fact paid to the Fund as provided in the election.
If employee contributions are picked up under this subsection, they shall be treated for all purposes of this Article 11, including Section 11-169, in the same manner and to the same extent as optional employee contributions made prior to the date picked up.
(Source: P.A. 93-654, eff. 1-16-04.)

(40 ILCS 5/11-171) (from Ch. 108 1/2, par. 11-171)
Sec. 11-171. Additional contributions and credits-All employees.
Any employee in service on July 1, 1947, may elect to make an additional contribution while in service which shall not exceed 7/13 of the sum accumulated for age and service annuity plus interest on July 1, 1947, or at age 65, if he attained such age prior thereto. The time and manner of making such additional contributions shall be prescribed by the board.
Concurrently with each such additional contribution, the city shall contribute 1 and 4/10 times the additional contribution.
These contributions shall be improved at interest at the effective rate, in like manner as other employee and city contributions; provided, that the employee, while in service, may request a refund of all or any part of such contributions, without interest, or shall have them refunded to him, without interest when he retires on annuity or to his widow, if and to the extent they do not serve to increase the annuity otherwise payable to him or to his widow.
By such refund the employee or his widow surrenders and forfeits all rights which might otherwise have accrued by virtue of any amount so refunded, including related city contributions.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/11-172) (from Ch. 108 1/2, par. 11-172)
Sec. 11-172. Contributions by employee after annuity is fixed.
Any contributions by an employee, after the date when his age and service annuity is fixed, shall not increase the amount of such annuity. Such contributions shall be applied toward the extra cost of a minimum annuity where payable over the amount of age and service annuity. The accumulated sum arising therefrom shall be refunded when the employee withdraws from service if he be not entitled to such minimum annuity, or shall be applied toward the extra cost of such minimum annuity if he is eligible therefor, over the age and service annuity to the extent of such extra cost as provided in Section 11-149. The balance, if any, shall be refunded.
In the event the employee is not entitled to a minimum annuity, or upon death of the employee while in the service after his attainment of age 65 with less than 20 years of service credit at date of death, the accumulated sum arising from employee contributions after his annuity was fixed at age 65 shall be refunded to his widow.
(Source: P.A. 76-1509.)

(40 ILCS 5/11-173) (from Ch. 108 1/2, par. 11-173)
Sec. 11-173. Interest credits-All employees.
Amounts credited for age and service and prior service annuity shall be improved by interest at the effective rate from the end of the month in which the contributions were due during the time thereafter an employee is in service until his annuity is fixed if a present employee or until attainment of age 65 if a future entrant or a re-entrant.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/11-174) (from Ch. 108 1/2, par. 11-174)
Sec. 11-174. Contributions for widow's annuity for widows of present employees, future entrants and re-entrants.
(a) Beginning on the effective date, 1%, and from and after January 1, 1966, 1 1/2%, of each payment of salary, shall be contributed by each male employee for widow's annuity as a deduction from salary. Deductions shall be continued during service until the employee attains age 65.
(b) Concurrently with each employee contribution, the city shall contribute beginning on the effective date and prior to July 1, 1947, 1 3/4%; and beginning July 1, 1947, 2% of salary.
(c) Each employee contribution made prior to the date when the amount of widow's annuity is fixed and each corresponding city contribution shall be allocated to the account of and credited to the employee for whose benefit it is made.
(Source: Laws 1965, p. 2292.)

(40 ILCS 5/11-175) (from Ch. 108 1/2, par. 11-175)
Sec. 11-175. Widow's annuity interest credits-All employees.
Amounts allocated to the account of and credited for widow's and widow's prior service annuity shall be improved by interest at the effective rate from the end of the month in which such contributions were due during the time thereafter an employee is in service until he attains age 65.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/11-175.1) (from Ch. 108 1/2, par. 11-175.1)
Sec. 11-175.1. Contributions by female employees. (a) Effective as of October 1, 1974, each female employee shall contribute at the same rates as a male employee for widow's annuity or other benefits, to the end that like credits may be established and maintained for both male and female employees for all purposes of this Article with respect to annuities, benefits, contribution rates, refunds and other provisions of this Article.
(b) Any female employee shall have the option of making contributions for the aforesaid purposes covering the period prior to October 1, 1974, and receiving pension credits therefor, including the concurrent credits from city contributions. Such contributions shall include interest at 4% per annum from the dates such contributions should have been made from the beginning of their service to the dates of payment to the end that equal credits may be provided for all employees under this Article.
(Source: P.A. 81-1536.)

(40 ILCS 5/11-176) (from Ch. 108 1/2, par. 11-176)
Sec. 11-176. Contributions by city for duty disability benefit. In lieu of all amounts ordinarily contributed by an employee and by the city for age and service annuity, and widow's annuity the city shall contribute sums equal to such amounts for any period during which the employee receives a duty disability benefit under this Article, or a temporary total disability benefit under the Workers' Compensation Act if the disability results from a condition commonly termed heart attack or stroke or any other condition falling within the broad field of coronary involvement or heart disease, to be credited to the disabled employee for annuity purposes as though he were in active discharge of his duties during any such period of disability.
(Source: P.A. 86-1488.)

(40 ILCS 5/11-177) (from Ch. 108 1/2, par. 11-177)
Sec. 11-177. Contributions by city for ordinary disability benefit.
The city shall contribute all amounts ordinarily contributed by it for annuity purposes for any employee receiving ordinary disability benefit as though he were in active discharge of his duties during such period of disability.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/11-178) (from Ch. 108 1/2, par. 11-178)
Sec. 11-178. Contributions by city for prior service annuities and other benefits. The city shall make contributions to provide prior service and widow's prior service annuities, and other annuities and benefits, as follows:
1. To credit to the city contribution reserve such

amounts required from the city but not contributed by it for age and service and prior service annuities, and widow's annuities and widows' prior service annuities;

2. To meet such part of any minimum annuity as shall

be in excess of the age and service annuity and prior service annuity, and to meet such part of any minimum widow's annuity in excess of the amount of widow's annuity and widow's prior service annuity;

3. To provide a sufficient balance in the investment

and interest reserve to permit a transfer from that reserve to other reserves of the fund. Whenever the balance of the investment and interest reserve is not sufficient to permit a transfer from that reserve to any other reserve, the city shall contribute sums sufficient to make possible such transfer;

4. An amount equal to the difference between (1) the

sum produced by the tax levy stated in Section 11-169 and (2) all sums required for the purposes of this Article 11 in accordance with the provisions of this Article 11 except those stated in this Section, shall be applied for purposes of this Section.

Provided that if in any year such total sums together with all other sums required during such year for the other purposes of the fund, are in excess of the total amount contributed by the city during such year, the sums required for purposes other than those stated in this Section shall first be provided for. The balance shall then be applied for the purposes stated in this Section.
All such contributions shall be credited to the prior service annuity reserve. When the balance of this reserve equals its liabilities (including in addition to all other liabilities, the present values of all annuities, present or prospective, according to the applicable mortality tables and rates of interest, but excluding any liabilities arising under Sections 11-133.3 and 11-133.4), the city shall cease to contribute the sum stated in this Section.
If annexation of territory and the employment by the city of any person employed as a city laborer in any such territory at the time of annexation, after the city has ceased to contribute as herein provided, results in additional liabilities for prior service annuity and widow's prior service annuity for any such employee, contributions by the city for such purposes shall be resumed.
Notwithstanding any provision in this Section to the contrary, the city shall not make a contribution for credit established by an employee under subsection (b) of Section 11-133.3.
(Source: P.A. 93-654, eff. 1-16-04.)

(40 ILCS 5/11-179) (from Ch. 108 1/2, par. 11-179)
Sec. 11-179. Contribution by city for administration costs. The city shall contribute from revenue derived from taxes herein authorized, the amount necessary to defray costs of administration of the fund. Beginning July 1, 1987, the board shall estimate and approve a budget for the entire cost of administration of the fund required each year to be contributed by the city by its regular January meeting for the current fiscal year.
(Source: P.A. 85-964.)

(40 ILCS 5/11-179.1)
(This Section was added by P.A. 98-641, which has been held unconstitutional)
Sec. 11-179.1. Use of contributions for health care subsidies. Except as may be required pursuant to Sections 11-160.1 and 11-160.2 of this Code, the Fund shall not use any contribution received by the Fund under this Article to provide a subsidy for the cost of participation in a retiree health care program.
(Source: P.A. 98-641, eff. 6-9-14.)

(40 ILCS 5/11-180) (from Ch. 108 1/2, par. 11-180)
Sec. 11-180. Estimates of sums required for certain annuities and benefits.
The board shall estimate the amounts required each year to pay for all annuities and benefits and administrative expenses. The amounts shall be paid into the fund annually by the city from the prescribed tax levy.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/11-181) (from Ch. 108 1/2, par. 11-181)
Sec. 11-181. Board created. A board of 8 members shall constitute the board of trustees authorized to carry out the provisions of this Article. The board shall be known as the Retirement Board of the Laborers' and Retirement Board Employees' Annuity and Benefit Fund of the city. The board shall consist of 5 persons appointed and 2 employees and one annuitant elected in the manner hereinafter prescribed.
The appointed members of the board shall be appointed as follows:
One member shall be appointed by the comptroller of the city, who may be himself or anyone chosen from among employees of the city who are versed in the affairs of the comptroller's office; one member shall be appointed by the City Treasurer of the city, who may be himself or a person chosen from among employees of the city who are versed in the affairs of the City Treasurer's office; one member shall be an employee of the city appointed by the president of the local labor organization representing a majority of the employees participating in the Fund; and 2 members shall be appointed by the civil service commission or the Department of Personnel of the city from among employees of the city who are versed in the affairs of the civil service commission's office or the Department of Personnel.
The member appointed by the comptroller shall hold office for a term ending on December 1st of the first year following the year of appointment. The member appointed by the City Treasurer shall hold office for a term ending on December 1st of the second year following the year of appointment. The member appointed by the civil service commission shall hold office for a term ending on the first day in the month of December of the third year following the year of appointment. The additional member appointed by the civil service commission under this amendatory Act of 1998 shall hold office for an initial term ending on December 1, 2000, and the member appointed by the labor organization president shall hold office for an initial term ending on December 1, 2001. Thereafter each appointive member shall be appointed by the officer or body that appointed his predecessor, for a term of 3 years.
The 2 employee members of the board shall be elected as follows:
Within 30 days from and after the appointive members have been appointed and have qualified, the appointive members shall arrange for and hold an election.
One employee shall be elected for a term ending on December 1st of the first year next following the effective date; one for a term ending on December 1st of the following year.
An employee member who takes advantage of the early retirement incentives provided under this amendatory Act of the 93rd General Assembly may continue as a member until the end of his or her term.
The initial annuitant member shall be appointed by the other members of the board for an initial term ending on December 1, 1999. The annuitant member elected in 1999 shall be deemed to have been elected for a 3-year term ending on December 1, 2002. Thereafter, the annuitant member shall be elected for a 3-year term ending on December 1st of the third year following the election.
(Source: P.A. 93-654, eff. 1-16-04.)

(40 ILCS 5/11-182) (from Ch. 108 1/2, par. 11-182)
Sec. 11-182. Board elections; qualification; oath.
(a) In each year, the board shall conduct a regular election, under rules adopted by it, at least 30 days prior to the expiration of the term of the employee member whose term next expires, for the election of a successor for a term of 3 years. Each employee member and his or her successor shall be an employee who holds a position by certification and appointment as a result of competitive civil service examination as distinguished from temporary appointment, or so holds a position which is not exempt from the classified service or the personnel ordinance of a city that has adopted a career service ordinance, for a period of not less than 5 years prior to date of election. At any such election, all persons who are employees at the time such election is held shall have a right to vote. The ballot shall be of secret character.
(b) The board shall conduct a regular election, under rules adopted by it, at least 30 days prior to the expiration of the term of the annuitant member, for the election of a successor for a term of 3 years. Each annuitant member and his or her successor shall be a former employee receiving a retirement (age and service or prior service) annuity from the Fund. At any such election, all persons who are receiving a retirement (age and service or prior service) annuity from the Fund at the time the election is held have a right to vote. The ballot shall be of secret character.
(c) Any appointive or elective member of the board shall hold office until his or her successor is elected and qualified.
Any person elected or appointed as a member of the board shall qualify for the office by taking an oath of office to be administered by the city clerk or any person designated by the city clerk. A copy thereof shall be kept in the office of the city clerk.
Any appointment shall be in writing and the written instrument shall be filed with the oath.
(Source: P.A. 90-766, eff. 8-14-98; 91-887, eff. 7-6-00.)

(40 ILCS 5/11-183) (from Ch. 108 1/2, par. 11-183)
Sec. 11-183. Board vacancy. A vacancy in the membership of the board shall be filled as follows:
If the vacancy is that of an appointive member, the person or body who appointed the member shall appoint a person to serve for the unexpired term. If the vacancy is that of an elective member, the remaining members of the board shall appoint a successor, who shall be an employee or annuitant (as the case may be) who is qualified to hold the position, to serve during the remainder of the unexpired term.
Any appointive or elective member who leaves the service of the city, other than the annuitant member, shall automatically cease to be a member of the board. If the annuitant member ceases to be an annuitant of the Fund, he or she shall cease to be a member of the board and the position shall be deemed to have become vacant.
(Source: P.A. 90-766, eff. 8-14-98.)

(40 ILCS 5/11-184) (from Ch. 108 1/2, par. 11-184)
Sec. 11-184. Board officers.
The board shall elect annually at its regular December meeting from among its members, by a majority vote of the members voting upon the question, a president, vice-president and a secretary who shall serve, respectively, until a successor is elected. The secretary shall keep a complete record of the proceedings of all board meetings and perform such other duties as the board directs.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/11-185) (from Ch. 108 1/2, par. 11-185)
Sec. 11-185. Board meetings.
The board shall hold regular meetings in each month and special meetings as it deems necessary. A majority of the members shall constitute a quorum for the transaction of business at any meeting, but no annuity or benefit shall be granted or payments made by the fund unless ordered by a vote of a majority of the board members as shown by roll call entered upon the official record of the meeting.
All meetings of the board shall be open to the public.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/11-186) (from Ch. 108 1/2, par. 11-186)
Sec. 11-186. Board powers and duties. The board shall have the powers and duties stated in Sections 11-187 to 11-198, inclusive, in addition to such other powers and duties provided in this Article.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/11-187) (from Ch. 108 1/2, par. 11-187)
Sec. 11-187. To supervise collections.
To see that all amounts specified in this Article to be applied to the fund, from any source, are collected and applied.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/11-188) (from Ch. 108 1/2, par. 11-188)
Sec. 11-188. To notify of deductions. To notify the city comptroller and the board of education of the city and any such retirement board concerned of the deductions to be made from the salaries of employees.
(Source: P.A. 81-1536.)

(40 ILCS 5/11-189) (from Ch. 108 1/2, par. 11-189)
Sec. 11-189. To accept gifts.
To accept by gift, grant, bequest or otherwise any money or property of any kind and use the same for the purposes of the fund.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/11-190) (from Ch. 108 1/2, par. 11-190)
Sec. 11-190. To invest the reserves. To invest the reserves of the fund in accordance with Sections 1-109, 1-109.1, 1-109.2, 1-110, 1-111, 1-114, and 1-115 of this Act. Investments made in accordance with Section 1-113 shall be deemed to be prudent.
The retirement board may sell any security held by it at any time it deems it desirable.
The board may enter into any agreements and execute any documents that it determines to be necessary to complete any investment transaction.
All investments shall be clearly held and accounted for to indicate ownership by the board. The board may direct the registration of securities in its own name or in the name of a nominee created for the express purpose of registration of securities by a savings and loan association or national or State bank or trust company authorized to conduct a trust business in the State of Illinois.
Investments shall be carried at cost or at book value in accordance with accounting procedures approved by the board. No adjustments shall be made in investment carrying values for ordinary current market price fluctuations, but reserves may be provided to account for possible losses or unrealized gains, as determined by the board.
The book value of investments held by the fund in commingled investment accounts shall be the cost of its units of participation in those commingled accounts as recorded on the books of the board.
The board of trustees of any fund established under this Article may not transfer its investment authority, nor transfer the assets of the fund, to any other person or entity for the purpose of consolidating or merging its assets and management with any other pension fund or public investment authority, unless the board resolution authorizing that transfer is submitted for approval to the contributors and retirees of the fund at elections held not less than 30 days after the adoption of the resolution by the board and the resolution is approved by a majority of the votes cast on the question in both the contributors election and the retirees election. The election procedures and qualifications governing the election of trustees shall govern the submission of resolutions for approval under this paragraph, insofar as they may be made applicable.
(Source: P.A. 90-31, eff. 6-27-97.)

(40 ILCS 5/11-190.1) (from Ch. 108 1/2, par. 11-190.1)
Sec. 11-190.1. Loan of securities. The Board may lend securities owned by the Fund to a borrower upon such written terms and conditions as may be mutually agreed. Such agreement shall provide that during the period of such loan the Fund shall retain the right to receive, or collect from the borrower, all dividends, interest rights, or any distributions to which the Fund would have otherwise been entitled. The borrower shall deposit with the Fund, as collateral for such loan, cash, U.S. Government securities, or letters of credit equal to the market value of the securities at the time the loan is made, and shall increase the amount of collateral if and when the Fund shall request an additional amount because of subsequent increased market value of the securities.
The period for which the securities may be loaned shall not exceed one year, and the loan agreement may specify earlier termination by either party upon mutually agreed conditions.
(Source: P.A. 86-1488.)

(40 ILCS 5/11-191) (from Ch. 108 1/2, par. 11-191)
Sec. 11-191. To have an audit.
To have an audit of the accounts of the fund made at least once each year by certified public accountants.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/11-192) (from Ch. 108 1/2, par. 11-192)
Sec. 11-192. To authorize payments.
To authorize or suspend the payment of any annuity or benefit in accordance with this Article. The board shall have exclusive original jurisdiction in all matters relating to or affecting the fund, including, in addition to all other matters, all claims for annuities, pensions, benefits or refunds.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/11-193) (from Ch. 108 1/2, par. 11-193)
Sec. 11-193. To determine service credits.
To require each employee to file a statement concerning service rendered the employer and the retirement board, prior to the effective date. The board shall make a determination of the length of such service and establish, from any available information, the period of service rendered prior to the effective date. Such determination shall be conclusive unless the board reconsiders and changes its determination.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/11-194) (from Ch. 108 1/2, par. 11-194)
Sec. 11-194. To issue certificate of prior service.
To issue a certificate showing the entire period of service rendered by a present employee prior to the effective date and the amounts to his credit, for prior service and widow's prior service annuity.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/11-195) (from Ch. 108 1/2, par. 11-195)
Sec. 11-195. To submit an annual report.
To submit a report in July of each year to the city council of the city, as of the close of business on December 31st of the preceding year. The report shall contain a detailed statement of the affairs of the fund, its income and expenditures, and assets and liabilities, and the status of the several reserves. The city council shall have the power to require the board to submit such report.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/11-196) (from Ch. 108 1/2, par. 11-196)
Sec. 11-196. To subpoena witnesses.
To compel witnesses to testify before it upon any matter concerning the fund and allow witness fees not in excess of $6 per day. The president or other members of the board may administer oaths to witnesses.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/11-197) (from Ch. 108 1/2, par. 11-197)
Sec. 11-197. To appoint employees. To appoint such actuarial, medical, legal, clerical or other employees as are necessary and fix their compensation. The board shall develop procedures for obtaining, by contract or employment, any necessary professional assistance including investment advisors and managers, auditors, actuaries, and medical and legal professionals, for any vacancies which may arise after December 31, 1987.
(Source: P.A. 85-964.)

(40 ILCS 5/11-197.7)
Sec. 11-197.7. Payment of annuity other than direct. The board, at the written direction and request of any annuitant, may, solely as an accommodation to such annuitant, pay the annuity due him or her to a bank, savings and loan association, or any other financial institution insured by an agency of the federal government, for deposit to his or her account, or to a bank or trust company for deposit in a trust established by him or her for his benefit with such bank, savings and loan association, or trust company, and such annuitant may withdraw such direction at any time. The board may also, in the case of any disability beneficiary or annuitant for whom no estate guardian has been appointed and who is confined in a publicly owned and operated mental institution, pay such disability benefit or annuity due such person to the superintendent or other head of such institution or hospital for deposit to such person's trust fund account maintained for him or her by such institution or hospital, if by law such trust fund accounts are authorized or recognized.
(Source: P.A. 100-23, eff. 7-6-17.)

(40 ILCS 5/11-198) (from Ch. 108 1/2, par. 11-198)
Sec. 11-198. To make rules.
To make rules and regulations necessary for the administration of the fund.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/11-199) (from Ch. 108 1/2, par. 11-199)
Sec. 11-199. Moneys to be held on deposit. To make the payments authorized by this Article, the board may keep and hold uninvested a sum not in excess of the amounts required to make all annuity payments which become due in the following 90 days. Such sum or any part thereof shall be kept on deposit only in banks or savings and loan associations authorized to do business under the laws of this State. The amount which may be deposited in any bank shall not exceed 25% of its paid up capital and surplus.
No bank or savings and loan association shall receive investment funds as permitted by this Section, unless it has complied with the requirements, other than the maximum deposit requirement, established pursuant to Section 6 of "An Act relating to certain investments of public funds by public agencies", approved July 23, 1943, as now or hereafter amended.
(Source: P.A. 83-541.)

(40 ILCS 5/11-200) (from Ch. 108 1/2, par. 11-200)
Sec. 11-200. Accounting. An adequate system of accounts and records shall be established to give effect to the requirements of this Article, and shall be maintained in accordance with generally accepted accounting principles. The reserves designated in Sections 11-201 to 11-210, inclusive, shall be maintained. At the end of each year and at any other time when necessary the amounts in such reserves shall be improved by their proper interest accretions.
(Source: P.A. 85-964.)

(40 ILCS 5/11-201) (from Ch. 108 1/2, par. 11-201)
Sec. 11-201. Expense reserve.
Amounts contributed by the city to defray the cost of administration of the fund shall be credited to this reserve. Expenses of administration shall be charged to it.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/11-202) (from Ch. 108 1/2, par. 11-202)
Sec. 11-202. City contribution reserve. Amounts contributed by the city for age and service annuity, widow's annuity and supplemental annuity (except those contributed in lieu of deductions from the salary of an employee who receives duty disability benefit), and all amounts transferred to this reserve from the investment and interest reserve, shall be credited to this reserve.
An individual account shall be kept in this reserve for each employee and each widow for which the city shall contribute for supplemental annuity to which city contributions shall be credited.
When the annuity for an employee or his widow is fixed, and when supplemental annuity for a widow first becomes payable, the amount in this reserve for such annuity shall be transferred to the annuity payment reserve.
If the credit in this reserve of any employee who withdraws from service before he attains age 65 is in excess of that required for his age and service annuity, or in excess of that required for widow's annuity (either or both), such amounts shall be retained in this reserve and improved by interest at the effective rate until the employee becomes age 65, or applies for annuity, or dies, whichever occurs first. Any such amounts shall then be used to reduce city contributions.
With respect to employees whose wages are funded as participants under CETA, the board may elect to establish a separate manpower program reserve or account for funds made available by the federal government towards the employer's contribution. The manpower program reserve will be administered as is the City contribution reserve, except that where at variance it will be administered in accordance with the rules and regulations established by the Secretary of the United States Department of Labor or his designee.
At the time that employees previously funded as participants under CETA lose their participant status and obtain unsubsidized employment with the employer, unsubsidized employment with another employer provided that benefits are portable, or obtain vesting status, as defined by the Secretary of Labor or his designee, a transfer of funds equivalent to the amount of contributions made for such employees will be made out of the manpower program reserve. For prior CETA participants who continue as employees in public service which is covered by a participating retirement system, the sums will be credited to the regular City contribution reserve.
(Source: P.A. 81-1536.)

(40 ILCS 5/11-203) (from Ch. 108 1/2, par. 11-203)
Sec. 11-203. Employees' contribution reserve. Amounts deducted from employee's salaries for age and service annuity and widow's annuity, or otherwise contributed by employees, amounts contributed by the city for such annuities for an employee receiving duty disability benefit, and transfers to this reserve from the investment and interest reserve, shall be credited to this reserve.
An individual account shall be kept in this reserve for each employee to which such salary deductions and contributions shall be credited.
When the annuity for any employee or his widow is fixed or granted, the amount in this reserve for such annuities shall be transferred to the annuity payment reserve.
There shall be charged to this reserve amounts refunded, except refunds under Section 11-204.
(Source: P.A. 81-1536.)

(40 ILCS 5/11-204) (from Ch. 108 1/2, par. 11-204)
Sec. 11-204. Annuity payment reserve. Amounts transferred from the city contribution reserve and the employees' contribution reserve for annuities which have been fixed, amounts deducted from an employee's salary after the age and service annuity has been fixed, and amounts transferred to this reserve from the investment and interest reserve, shall be credited to this reserve.
Age and service annuities and widow's annuities shall be charged to this reserve. Amounts refunded in accordance with Sections 11-148, 11-166, 11-172 and 11-149(2) of this Article shall be charged to this reserve.
When an employee whose annuity was fixed or granted, re-enters service before age 65, an amount determined under the provisions governing re-entry into service shall be charged to this reserve and transferred to the city contribution reserve and the salary deduction reserve, respectively, for age and service annuity. Such amount shall be divided in said reserves in the same proportion as that in which the previous transfer from such reserves to this reserve was made.
If the wife of the employee, when he re-enters service, is the same as that when the widow's annuity was fixed, an amount to be determined under the provisions governing re-entry into service shall be transferred from this reserve and credited for widow's annuity in the city contribution reserve and the employees' contribution reserve, respectively. Such credit shall be in the same proportion as that in which the previous transfer was made.
If at the end of any year the credit balance of the annuity payment reserve exceeds the liabilities chargeable thereto by more than 15% of such liabilities, the excess shall be transferred to the investment and interest reserve, expense reserve, ordinary disabling reserve, prior service annuity reserve, and city contribution reserve, in the order named, to remove any deficiency existing in any such reserves.
(Source: P.A. 81-1536.)

(40 ILCS 5/11-205) (from Ch. 108 1/2, par. 11-205)
Sec. 11-205. Prior service annuity reserve.
Amounts contributed by the city for prior service annuity, widow's prior service annuity and minimum annuities, shall be credited to this reserve.
Prior service and widow's prior service annuities payable under this Article and that part of any minimum annuity which is in excess of the age and service and prior service annuity shall be charged to this reserve.
If the balance of the investment and interest reserve is not sufficient to permit a transfer from that reserve to the annuity payment reserve to make the credit balance of the annuity payment reserve equal to the liabilities chargeable thereto (including the present values of all annuities entered upon or fixed and of all annuities not entered upon), amounts necessary for such purpose shall be transferred from this reserve to the investment and interest reserve.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/11-206) (from Ch. 108 1/2, par. 11-206)
Sec. 11-206. Child's annuity reserve.
Amounts contributed by the city for child's annuity shall be credited to this reserve and such annuities shall be charged to it.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/11-207) (from Ch. 108 1/2, par. 11-207)
Sec. 11-207. Duty disability reserve.
Amounts contributed by the city for duty disability benefits and child's disability benefits, and amounts contributed by the city for compensation annuity shall be credited to this reserve. Such benefits and annuities shall be charged to it.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/11-208) (from Ch. 108 1/2, par. 11-208)
Sec. 11-208. Ordinary disability reserve.
Amounts contributed by the city for ordinary disability benefit shall be credited to this reserve and such benefits shall be charged to it.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/11-209) (from Ch. 108 1/2, par. 11-209)
Sec. 11-209. Gift reserve.
Money or property received by the board for any purpose under other laws, or as gifts, grants, or bequests, or in any manner other than provided in any section of this Article shall be credited to this reserve and used for such purposes of the fund as are approved by the board. The balance in this reserve shall be improved by interest at 4% per annum.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/11-210) (from Ch. 108 1/2, par. 11-210)
Sec. 11-210. Investment and interest reserve.
(1) Gains from investments and interest earnings shall be credited to this reserve. Losses from investments shall be charged to it. From this reserve shall be transferred amounts due in interest upon balances existing in other reserves of this fund.
(2) Amounts necessary according to the American Experience Table of Mortality and interest at the rate of 4% per annum or the Combined Annuity Mortality Table and interest at the rate of 3% per annum, as to those assets or liabilities to which either table may be applicable in accordance with the provisions of this Article, to make the annuity payment reserve equal to its liabilities (including the present values of all annuities entered upon, or fixed and not entered upon, chargeable to such reserve) shall be transferred to the annuity payment reserve at least once each year.
(3) That portion of the annual investment earnings on the fund's invested assets exclusive of gains or losses on sales or exchanges of assets during the year on the fund's invested assets, as specified in Section 11-134.3 of this Article, shall be transferred from the investment and interest reserve to the Supplementary Payment Reserve set forth in said Section 11-134.3.
Any balance in the investment and interest reserve shall be either charged or credited to the Prior Service Annuity Reserve depending on whether a deficiency or surplus exists in said investment and interest reserve.
(Source: P.A. 76-1510.)

(40 ILCS 5/11-211) (from Ch. 108 1/2, par. 11-211)
Sec. 11-211. Deficiencies in reserves. If the balance in the expense reserve, the prior service annuity reserve, the child's annuity reserve, the duty disability reserve or the ordinary disability reserve, or either one of these is not sufficient to provide for expenses, annuities, or benefits chargeable thereto, the deficiency shall be removed by a transfer from the following reserves in the order stated: City contribution reserve; prior service annuity reserve; employees' contribution reserve; annuity payment reserve. When an excess exists in the said reserves to which a transfer was made, the excess shall be transferred from any of such reserves to the reserves from which a transfer had been made until the full sum previously transferred is restored. Interest of 4% per annum upon such transfers and retransfers shall be credited to the investment and interest reserve.
(Source: P.A. 81-1536.)

(40 ILCS 5/11-212) (from Ch. 108 1/2, par. 11-212)
Sec. 11-212. Treasurer of fund.
The city treasurer shall be ex-officio the treasurer and custodian of the fund and shall furnish to the board a bond of such amount as the board designates, which shall indemnify the board against any loss which may result from any action or failure to act by him or any of his agents. Fees and charges incidental to the procuring of such bond shall be paid by the board.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/11-213) (from Ch. 108 1/2, par. 11-213)
Sec. 11-213. Attorney.
The chief legal officer of the city shall be the legal advisor of and attorney for the board. If it shall deem such action necessary or advisable, the board may, in its discretion, employ another attorney for special services.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/11-214) (from Ch. 108 1/2, par. 11-214)
Sec. 11-214. Computation of term of service, annual salary and salary deductions. For the purpose of this Article, term of service, annual salary and salary deductions shall be computed as provided in Sections 11-215 to 11- 218, inclusive.
(Source: P.A. 81-1536.)

(40 ILCS 5/11-215) (from Ch. 108 1/2, par. 11-215)
Sec. 11-215. Computation of service.
(a) In computing the term of service of an employee prior to the effective date, the entire period beginning on the date he was first appointed and ending on the day before the effective date, except any intervening period during which he was separated by withdrawal from service, shall be counted for all purposes of this Article. Only the first year of each period of lay-off or leave of absence without pay, continuing or extending for a period in excess of one year, shall be counted as such service.
(b) For a person employed by an employer for whom this Article was in effect prior to August 1, 1949, from whose salary deductions are first made under this Article after July 31, 1949, any period of service rendered prior to the effective date, unless he was in service on the day before the effective date, shall not be counted as service.
(c) In computing the term of service of an employee subsequent to the day before the effective date, the following periods of time shall be counted as periods of service for annuity purposes:
(1) the time during which he performed the duties of

his position;

(2) leaves of absence with whole or part pay, and

leaves of absence without pay not longer than 90 days;

(3) leaves of absence without pay that begin before

the effective date of this amendatory Act of the 97th General Assembly and during which a participant is employed full-time by a local labor organization that represents municipal employees, provided that (A) the participant continues to make employee contributions to the Fund as though he were an active employee, based on the regular salary rate received by the participant for his municipal employment immediately prior to such leave of absence (and in the case of such employment prior to December 9, 1987, pays to the Fund an amount equal to the employee contributions for such employment plus regular interest thereon as calculated by the board), and based on his current salary with such labor organization after the effective date of this amendatory Act of 1991, (B) after January 1, 1989 the participant, or the labor organization on the participant's behalf, makes contributions to the Fund as though it were the employer, in the same amount and same manner as specified under this Article, based on the regular salary rate received by the participant for his municipal employment immediately prior to such leave of absence, and based on his current salary with such labor organization after the effective date of this amendatory Act of 1991, and (C) the participant does not receive credit in any pension plan established by the local labor organization based on his employment by the organization;

(4) any period of disability for which he received

(i) a disability benefit under this Article, or (ii) a temporary total disability benefit under the Workers' Compensation Act if the disability results from a condition commonly termed heart attack or stroke or any other condition falling within the broad field of coronary involvement or heart disease, or (iii) whole or part pay.

(d) For a person employed by an employer, or the retirement board, in which "The 1935 Act" was in effect prior to August 1, 1949, from whose salary deductions are first made under "The 1935 Act" or this Article after July 31, 1949, any period of service rendered subsequent to the effective date and prior to August 1, 1949, shall not be counted as a period of service under this Article, except such period for which he made payment, as provided in Section 11-221 of this Article, in which case such period shall be counted as a period of service for all annuity purposes hereunder.
(e) In computing the term of service of an employee subsequent to the day before the effective date for ordinary disability benefit purposes, the following periods of time shall be counted as periods of service:
(1) any period during which he performed the duties

of his position;

(2) leaves of absence with whole or part pay;
(3) any period of disability for which he received

(i) a duty disability benefit under this Article, or (ii) a temporary total disability benefit under the Workers' Compensation Act if the disability results from a condition commonly termed heart attack or stroke or any other condition falling within the broad field of coronary involvement or heart disease, or (iii) whole or part pay.

However, any period of service rendered by an employee contributor prior to the date he became a contributor to the fund shall not be counted as a period of service for ordinary disability purposes, unless the person made payment for the period as provided in Section 11-221 of this Article, in which case the period shall be counted as a period of service for ordinary disability purposes for periods of disability on or after the effective date of this amendatory Act of 1997.
Overtime or extra service shall not be included in computing any term of service. Not more than 1 year of service shall be allowed for service rendered during any calendar year.
For the purposes of this Section, the phrase "any pension plan established by the local labor organization" means any pension plan in which a participant may receive credit as a result of his or her membership in the local labor organization, including, but not limited to, the local labor organization itself and its affiliates at the local, intrastate, State, multi-state, national, or international level. The definition of this phrase is a declaration of existing law and shall not be construed as a new enactment.
(Source: P.A. 97-651, eff. 1-5-12.)

(40 ILCS 5/11-215.1) (from Ch. 108 1/2, par. 11-215.1)
Sec. 11-215.1. Concurrent Employment.
If a participant in this fund is employed concurrently by an employer whose employees are participants in a public retirement system created under other Articles of the Illinois Pension Code as well as by the employer, as defined in this Article, any earnings from such other employer during such period of concurrent employment shall, in no event, be considered for annuity or benefit purposes under the provisions of this Article.
(Source: P.A. 76-1509.)

(40 ILCS 5/11-216) (from Ch. 108 1/2, par. 11-216)
Sec. 11-216. Basis of service credit.
(a) In computing the period of service of any employee for the minimum annuities, the following provisions shall govern:
(1) all periods prior to the effective date shall be

computed in accordance with the provisions governing the computation of such service, except for a re-entrant or future entrant who was not in service on the day before the effective date; provided that no period of lay-off or leave of absence in excess of one year shall be counted in such period of service.

(2) Service subsequent to the day before the

effective date, shall include: (A) the actual period the employee performs the duties of his position and makes required contributions or performs such duties and is given a city contribution for age and service annuity purposes or minimum annuity purposes; (B) leaves of absence from duty, or vacation, for which an employee receives all or part of his salary; (C) periods during which the employee is temporarily assigned to another position in the service and permitted to make contributions to the fund; (D) periods during which the employee has had contributions for annuity purposes made for him in accordance with law while on military leave of absence during World War II; (E) periods during which the employee receives a disability benefit under this Article, or a temporary total disability benefit under the Workers' Compensation Act if the disability results from a condition commonly termed heart attack or stroke or any other condition falling within the broad field of coronary involvement or heart disease; and (F) any period included under item (c)(3) of Section 11-215.

(b) Service during 6 or more months in any year shall constitute a year of service, and service of less than 6 months and at least 1 month in any year shall constitute a half year of service. However, the right to have certain periods of time considered as service as stated in paragraph 2 of Section 11-164 shall not apply for minimum annuity purposes.
(c) For all other annuity purposes of this Article, the following schedule shall govern the computation of a year of service of an employee whose salary or wages is on the basis stated, and any fractional part of a year of service shall be determined according to said schedule:
Annual or Monthly Basis: Service during 4 months in any one calendar year;
Weekly Basis: Service during any 17 weeks of any 1 calendar year, and service during any week shall constitute a week of service;
Daily Basis: Service during 100 days in any 1 calendar year, and service during any day shall constitute a day of service;
Hourly Basis: Service during 700 hours in any 1 calendar year and service during any hour shall constitute an hour of service.
(Source: P.A. 85-964; 86-1488.)

(40 ILCS 5/11-217) (from Ch. 108 1/2, par. 11-217)
Sec. 11-217. Basis of annual salary. For the purpose of this Article, the annual salary of an employee whose salary or wage is appropriated, fixed, or arranged in the annual appropriation ordinance upon other than an annual basis shall be determined as follows:
(a) If the employee is paid on a monthly basis, the annual salary is 12 times the monthly salary. If the employee is paid on a weekly basis, the annual salary is 52 times the weekly salary.
"Monthly salary" means the amount of compensation or salary appropriated and payable for a normal and regular month's work in the employee's position in the service. "Weekly salary" means the amount of compensation or salary appropriated and payable for a normal and regular week's work in the employee's position in the service. If the work is on a regularly scheduled part time basis, then "monthly salary" and "weekly salary" refer, respectively, to the part time monthly or weekly salary.
If the appropriation for the position is for a shorter period than 12 months a year, or 52 weeks a year if on a weekly basis, or the employee is in a class, grade, or category in which the employee normally works for fewer than 12 months or 52 weeks a year, then the basis shall be adjusted downward to the extent that the appropriated or customary work period is less than the normal 12 months or 52 weeks of service in a year.
Compensation for overtime, at regular or overtime rates, that is paid in addition to the appropriated regular and normal monthly or weekly salary shall not be considered.
(b) If the employee is paid on a daily basis, the annual salary is 260 times the daily wage. If the employee is paid on an hourly basis, the annual salary is 2080 times the hourly wage.
The norm is based on a 12-month per year, 5-day work week of 8 hours per day and 40 hours per week, with consideration given only to time compensated for at the straight time rate of compensation or wage. The norm shall be increased (subject to a maximum of 300 days or 2400 hours per year) or decreased for an employee to the extent that the normal and established work period, at the straight time compensation or wage for the position held in the class, grade, or category in which the employee is assigned, is for a greater or lesser number of months, weeks, days, or hours than the period on which the established norm is based.
"Daily wage" and "hourly wage" mean, respectively, the normal, regular, or basic straight time rate of compensation or wage appropriated and payable for a normal and regular day's work, or hour's work, in the employee's position in the service.
Any time worked in excess of the norm (or the increased or decreased norm, whichever is applicable) that is compensated for at overtime, premium, or other than regular or basic straight time rates shall not be considered as time worked, and the compensation for that work shall not be considered as salary or wage. Such time and compensation shall in every case and for all purposes be considered overtime and shall be excluded for all purposes under this Article. However, the straight time portion of compensation or wage, for time worked on holidays that fall within an employee's established norm, shall be included for all purposes under this Article.
(c) For minimum annuity purposes under Section 11-134, where a salary rate change occurs during the year, it shall be considered that the annual salary for that year is (1) the annual equivalent of the monthly, weekly, daily, or hourly salary or wage rate that was applicable for the greater number of months, weeks, days, or hours (whichever is applicable) in the year under consideration, or (2) the annual equivalent of the average salary or wage rate in effect for the employee during the year, whichever is greater. The average salary or wage rate shall be calculated by multiplying each salary or wage rate in effect for the employee during the year by the number of months, weeks, days, or hours (whichever is applicable) during which that rate was in effect, and dividing the sum of the resulting products by the total number of months, weeks, days, or hours (whichever is applicable) worked by the employee during the year.
(d) The changes to subsection (c) made by this amendatory Act of 1997 apply to persons withdrawing from service on or after July 1, 1990 and for each such person are intended to be retroactive to the date upon which the affected annuity began. The Fund shall recompute the affected annuity and shall pay the additional amount due for the period before the increase resulting from this amendatory Act in a lump sum, without interest.
(e) This Article shall not be construed to authorize a salary paid by an entity other than an employer, as defined in Section 11-107, to be used to calculate the highest average annual salary of a participant. This subsection (e) is a declaration of existing law and shall not be construed as a new enactment.
(Source: P.A. 97-651, eff. 1-5-12.)

(40 ILCS 5/11-218) (from Ch. 108 1/2, par. 11-218)
Sec. 11-218. Basis of salary deduction. The total of salary deductions for employee contributions for annuity purposes for any 1 calendar year shall not exceed that produced by the application of the proper salary deduction rates to the highest annual salary considered for annuity purposes for such year.
(Source: P.A. 81-1536.)

(40 ILCS 5/11-219) (from Ch. 108 1/2, par. 11-219)
Sec. 11-219. Retirement Systems Reciprocal Act.
The "Retirement Systems Reciprocal Act", being Article 20 of this Code, as now enacted or hereafter amended, is hereby adopted and made a part of this Article; provided that where there is a direct conflict in the provisions of such Act and the specific provisions of this Article, such latter provisions shall prevail.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/11-220) (from Ch. 108 1/2, par. 11-220)
Sec. 11-220. Employees in territory annexed.
Whenever territory is annexed to the city, any person then employed as a laborer by such annexed territory, who shall be employed by the city on the date of annexation shall automatically come under this Article, and any service rendered for annexed territory shall be considered, for the purpose of this Article, as service rendered to the city.
Such laborer shall be treated, as of the date such annexation comes into effect, as a present employee of the city on the effective date.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/11-221) (from Ch. 108 1/2, par. 11-221)
Sec. 11-221. Employees under Act.
(a) Any contributor becoming employed on or after the effective date (except a participant in any other annuity, retirement or pension fund in operation in such city) shall be subject to the provisions of this Article. Any such contributor shall continue as a contributor to this fund, in the event that he shall be employed by an employer in any capacity, other than as a member of the police department, or as a member of the fire department or as a public school teacher.
(b) Beginning August 1, 1949, any contributor shall have the right to contribute for service rendered an employer or retirement board after July 1, 1935, by virtue of appointment to a position which did not include him under the provisions of "The 1935 Act". Such contributions shall be the amounts he would have contributed for annuity purposes had deductions from his salary been made for the purposes of the fund in accordance with the provisions of "The 1935 Act" relating to future entrants and present employees during the period such service was rendered.
Periods of service for the aforesaid employee shall include service in the armed forces of the United States if he left the employment of an employer to enter the armed forces and returned to the employ of the employer within 90 days after his discharge from such armed forces, and if such employer has not made such payment on his behalf. Those periods for which he has received and retains credit in some other annuity or pension fund in operation in such city for the benefit of employees of an employer shall not be included. Upon making such payments such employee shall be credited with concurrent city contributions at the rates in effect for contributors during the period of time such service was rendered. Such payments and concurrent city contributions shall be made with interest at the effective rate and shall together with all other amounts contributed by or for such employee for all annuity purposes, be considered in computing the annuity or annuities to which such employee or his widow shall have a right. Any such period of service for which payment is made by such employee shall be counted as a period of service for annuity purposes under this Article.
Until the effective date of this amendatory Act of 1991, in order to be credited for a minimum annuity, all such payments by a contributor must be made in full while such contributor is still in the service; if payment is not made in full while such contributor is in service, any payments made shall be refunded to him when he withdraws from the service or to his widow in the event of his death or if no widow in accordance with the other refund provisions of this Article. Such employee may elect to have such partial payments together with the concurrent city contributions and interest, credited and applied for age and service and widow's annuity, for himself and his wife, on the assumption that the payments made shall apply to his earliest service. In the event of his death while in the service, his widow may elect to have such payments and related city contributions and interest, credited for widow's annuity, to the extent that they do not increase her annuity above that which she could have received if such amounts were included, and an annuity were fixed for her on the assumption that her deceased husband had continued in service at the rate of his final salary until he became 65 years of age.
Beginning on the effective date of this amendatory Act of 1991, an employee who is still in service may elect to establish credit under this Section for only a fraction of the service that he or she is eligible to establish under this Section. In such cases, the credit established shall be deemed to relate to the earliest service for which credit may be established. In no event shall such credit be granted until the corresponding employee contributions have been paid.
Beginning on the effective date of this amendatory Act of 1997, any employee who is in service, or within 90 days after withdrawing from service, or who is an active contributor to a participating system as defined in the Retirement Systems Reciprocal Act, may make payments and establish credit under this Section.
(c) Any employee, who shall become a participant in any other annuity, retirement or pension fund now or hereafter in operation in such city for the benefit of employees of an employer, shall have the right, notwithstanding other provisions of this Article relating to participation in other funds, to elect to receive a refund or an annuity from this fund in the same manner as he would if he had then resigned from his position in the service and had not become a participant in any such other fund. No credit shall be allowed for any period of service as a participant in this fund for which he shall receive credit in such other fund. No annuity payments shall be paid to such participant during the time he holds a position in the service which entitles him to participation in such other fund.
(Source: P.A. 90-31, eff. 6-27-97.)

(40 ILCS 5/11-221.1) (from Ch. 108 1/2, par. 11-221.1)
Sec. 11-221.1. Right of employees to contribute for certain other service. Any employee in the service, after having made contributions covering a period of 10 or more years to the annuity and benefit fund herein provided for, may elect to pay for and receive credit for all annuity purposes for service theretofore rendered by the employee to the Chicago Transit Authority created by the Metropolitan Transit Authority Act; provided that if the employee has more than 10 years of such service, only the last 10 years of such service shall be credited. Such service credit may be paid for and granted on the same basis and conditions as are applicable in the case of employees who make payment for past service under the provisions of Section 11-221, but on the assumption that the employee's salary throughout all of his or her service with the Authority was at the rate of the employee's salary at the date of his or her entrance into the service as an employee. In no event, however, shall such service be credited if the employee has not forfeited and relinquished pension credit for service covering such period under any pension or retirement plan applicable to the Authority and instituted and maintained by the Authority for the benefit of its employees.
(Source: P.A. 90-655, eff. 7-30-98.)

(40 ILCS 5/11-221.2) (from Ch. 108 1/2, par. 11-221.2)
Sec. 11-221.2. Establishment and restoration of service credit.
(a) Beginning on the effective date of this amendatory Act of 1991, an employee who is still in service and is eligible to establish optional service credit under this Article for any period during which he was not an active participant in the Fund need not establish credit for the entire period for which he is eligible, but may instead elect to establish credit for only a fraction of that period. In such cases, the credit established shall be deemed to relate to the earliest period for which that type of credit may be established. However, in no event shall any such credit be granted until the employee contributions required for that credit, if any, have been paid.
(b) Notwithstanding Section 11-163 or any other provision of this Article, beginning on the effective date of this amendatory Act of 1991, an employee who has returned to service and is required (or authorized) to restore service credit that was surrendered upon payment of a refund need not restore such credit in full, but may instead elect to restore only a fraction of the surrendered service credit, or none of it. If only some of the surrendered credit is to be restored, the credit shall be restored in the order in which it was earned, and the board shall determine the amount that must be repaid by the employee to the Fund in order to restore the credit, based on the corresponding fraction of the refund, plus interest as required by the other provisions of this Article. In no event shall any such credit be restored until the payment required for that credit has been paid, and in no event shall any benefit be granted based on surrendered credit that has not been restored.
(Source: P.A. 86-1488.)

(40 ILCS 5/11-221.3)
Sec. 11-221.3. Payments and rollovers.
(a) The Board may adopt rules prescribing the manner of repaying refunds and purchasing any other credits permitted under this Article. The rules may prescribe the manner of calculating interest when payments or repayments are made in installments.
(b) Rollover contributions from other retirement plans qualified under the Internal Revenue Code of 1986 may be used to purchase any optional credit or repay any refund permitted under this Article.
(Source: P.A. 90-31, eff. 6-27-97.)

(40 ILCS 5/11-222) (from Ch. 108 1/2, par. 11-222)
Sec. 11-222. Certain park district employees.
The "Exchange of Functions Act of 1957", to the extent that it applies to the fund, is incorporated into and made a part of this Article by express reference. Employees of a city who are members of the fund and who are transferred to the employment of a park district pursuant to the aforesaid Act shall remain members of the fund, and their rights, credits and equities shall remain unimpaired by such transfer of employment.
After such transfer of employment, the city shall assume no further financial responsibility or obligation for such employees under this Article, but such financial responsibility and obligation shall become the duty of the park district by which they are employed. Wherever, as to such employees, reference is made in this Article to the exercise of a function, power, responsibility or duty by the city, such reference shall apply, effective January 1, 1959, to the governing board of the park district by which such persons are employed.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/11-223) (from Ch. 108 1/2, par. 11-223)
Sec. 11-223. Annuities, etc., exempt.
(a) All annuities, refunds, pensions, and disability benefits granted under this Article shall be exempt from attachment or garnishment process and shall not be seized, taken, subjected to, detained, or levied upon by virtue of any judgment, or any process or proceeding whatsoever issued out of or by any court in this State, for the payment and satisfaction in whole or in part of any debt, damage, claim, demand, or judgment against any annuitant, participant, refund applicant, or other beneficiary hereunder.
No annuitant, refund applicant, or other beneficiary may transfer or assign his annuity, refund, or disability benefit or any part thereof by way of mortgage or otherwise, except as provided in Section 11-223.1, and except in the case of refunds, when a participant has pledged by assignment, power of attorney, or otherwise, as security for a loan from a legally operating credit union making loans only to participants in certain public employee pension funds described in the Illinois Pension Code, all or part of any refund which may become payable to him in the event of his separation from service. The board in its discretion may, however, pay to the wife or to the unmarried child under 18 years of age of any annuitant, refund applicant, or disability beneficiary, such an amount out of her husband's annuity refund, or disability benefit as any court may order, or such an amount as the board may consider necessary for the support of his wife or children or both in the event of his disappearance or unexplained absence or of his failure to support such wife or children.
(b) The board may retain out of any future annuity, refund, or disability benefit payments such amount or amounts as it may require for the repayment of any moneys paid to any annuitant, pensioner, refund applicant, or disability beneficiary through misrepresentation, fraud or error. Any such action of the board shall relieve and release the board and the fund from any liability for any moneys so withheld.
(c) Whenever an annuity or disability benefit is payable to a minor or to a person certified by a medical doctor to be under legal disability, the board, in its discretion and when it is in the best interest of the person concerned, may waive guardianship or conservatorship proceedings and pay the annuity or benefit to the person providing or caring for the minor or person under legal disability.
In the event that a person certified by a medical doctor to be under legal disability (i) has no spouse, blood relative, or other person providing or caring for him or her, (ii) has no guardian of his or her estate, and (iii) is confined to a Medicare approved, State certified nursing home or to a publicly owned and operated nursing home, hospital, or mental institution, the Board may pay any benefit due that person to the nursing home, hospital, or mental institution, to be used for the sole benefit of the person under legal disability.
Payment in accordance with this subsection to a person, nursing home, hospital, or mental institution for the benefit of a minor or person under legal disability shall be an absolute discharge of the Fund's liability with respect to the amount so paid. Any person, nursing home, hospital, or mental institution accepting payment under this subsection shall notify the Fund of the death or any other relevant change in the status of the minor or person under legal disability.
(d) Whenever an annuitant, applicant for refund or disability beneficiary disappears and his whereabouts are unknown, and it cannot be ascertained that he is alive, there shall be paid to his wife or children or both such amount as will not be in excess of the amount payable to them in the event such annuitant, applicant for refund or disability beneficiary had died on the date of disappearance. If he returns, or upon satisfactory proof of his being alive, the amount theretofore paid to such beneficiaries shall be charged against any moneys payable to him under this Article as though such payment to such beneficiaries had been an allowance to them out of the moneys payable to the employee as an annuitant, applicant for refund or disability beneficiary.
(Source: P.A. 91-887, eff. 7-6-00.)

(40 ILCS 5/11-223.1) (from Ch. 108 1/2, par. 11-223.1)
Sec. 11-223.1. Assignment for health, hospital and medical insurance. The board may provide, by regulation, that any annuitant or pensioner, may assign his annuity or disability benefit, or any part thereof, for the purpose of premium payment for a membership for the annuitant, and his or her spouse and children, in a hospital care plan or medical surgical plan, provided, however, that the board may, in its discretion, terminate the right of assignment. Any such hospital or medical insurance plan may include provision for the beneficiaries thereof who rely on treatment by spiritual means alone through prayer for healing in accordance with the tenets and practice of a well recognized religious denomination.
Upon the adoption of a regulation permitting such assignment, the board shall establish and administer a plan for the maintenance of the insurance plan membership by the annuitant or pensioner.
(Source: P.A. 100-23, eff. 7-6-17.)

(40 ILCS 5/11-223.2) (from Ch. 108 1/2, par. 11-223.2)
Sec. 11-223.2. Notification of assignment.
The annuitant or pensioner shall notify the board in writing of the assignment of his annuity or disability benefit for payment of health, hospital or medical insurance premiums. Such notification of assignment is authorization for the board to make insurance premium payments for the benefit of the annuitant or pensioner out of his annuity or disability benefit.
(Source: Laws 1965, p. 2290.)

(40 ILCS 5/11-223.3) (from Ch. 108 1/2, par. 11-223.3)
Sec. 11-223.3. Termination of assignment.
Any notification of assignment and authorization to make insurance premium payments shall cease;
(a) upon written notice to the board of termination of the assignment by the annuitant or pensioner, or
(b) upon expiration of the time during which such assignment and payment of premiums is authorized.
(Source: Laws 1965, p. 2290.)

(40 ILCS 5/11-223.4) (from Ch. 108 1/2, par. 11-223.4)
Sec. 11-223.4. Notification forms.
The board shall prescribe a form or forms to be used for the notification of assignment required by Section 11-223.2. The board shall also prescribe a form or forms to be used for the notification of termination of assignment and authorization to make insurance premium payments as provided in Section 11-223.3.
(Source: Laws 1965, p. 2290.)

(40 ILCS 5/11-224) (from Ch. 108 1/2, par. 11-224)
Sec. 11-224. Board members-No compensation.
No member of the board shall receive any moneys from the fund as salary for service performed as a member or as an employee of the board.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/11-225) (from Ch. 108 1/2, par. 11-225)
Sec. 11-225. No commissions on investments.
No member of the board, and no person officially connected with the board, as employee, legal advisor, custodian of the fund or otherwise, shall have any right to receive any commission or other remuneration on account of any investment made by the board, nor shall any such person act as the agent of any other person concerning any such investment.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/11-226) (from Ch. 108 1/2, par. 11-226)
Sec. 11-226. Duties of municipal officers. The proper officers of the city and of the board of education and of the retirement board without cost to the fund, shall:
(a) deduct all sums required to be deducted from the salaries of employees, and pay such sums to the board in such manner as the board shall specify;
(b) furnish the board on the first day of each month, information regarding the employment of any employee, and of all discharges, resignations and suspensions from the service, deaths, and changes in salary which have occurred during the preceding month, with the dates thereof;
(c) procure for the board in such form as the board specifies, all information on an employee as to the service, age, salary, residence, marital status and data concerning their dependents, including information relative to the service rendered by the employee prior to the effective date;
(d) keep such records concerning employees as the board may reasonably require and shall specify.
(Source: P.A. 81-1536.)

(40 ILCS 5/11-227) (from Ch. 108 1/2, par. 11-227)
Sec. 11-227. Age of employee.
For any employee who has filed an application for appointment to the service of an employer or retirement board, the age stated therein shall be conclusive evidence against the employee of his age for the purposes of this Article, but the board may decide any claim for any annuity, benefit, refund or payment according to the age of the employee as shown by other evidence satisfactory to it.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/11-228) (from Ch. 108 1/2, par. 11-228)
Sec. 11-228. Office facilities.
Suitable rooms for office and meetings of the board shall be assigned by the mayor of the city.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/11-229) (from Ch. 108 1/2, par. 11-229)
Sec. 11-229. Compliance with article.
All officers, officials, and employees of the city or of such board of education or of any retirement board concerned shall perform any and all acts required to carry out the intent and purposes of this Article.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/11-230) (from Ch. 108 1/2, par. 11-230)
(Text of Section from P.A. 100-23)
Sec. 11-230. Felony conviction. None of the benefits provided in this Article shall be paid to any person who is convicted of any felony relating to or arising out of or in connection with his service as employee.
This Section shall not operate to impair any contract or vested right heretofore acquired under any law or laws continued in this Article, nor to preclude the right to a refund.
Any refund required under this Article shall be calculated based on that person's contributions to the Fund, less the amount of any annuity benefit previously received by the person or his or beneficiaries. The changes made to this Section by this amendatory Act of the 100th General Assembly apply only to persons who first become members or participants under this Article on or after the effective date of this amendatory Act of the 100th General Assembly.
All future entrants entering service after July 11, 1955, shall be deemed to have consented to the provisions of this Section as a condition of coverage.
(Source: P.A. 100-23, eff. 7-6-17.)

(Text of Section from P.A. 100-334)
Sec. 11-230. Felony conviction. None of the benefits provided in this Article shall be paid to any person who is convicted of any felony relating to or arising out of or in connection with his service as employee.
None of the benefits provided for in this Article shall be paid to any person who otherwise would receive a survivor benefit who is convicted of any felony relating to or arising out of or in connection with the service of the employee from whom the benefit results.
This Section shall not operate to impair any contract or vested right heretofore acquired under any law or laws continued in this Article, nor to preclude the right to a refund, and for the changes under this amendatory Act of the 100th General Assembly, shall not impair any contract or vested right acquired by a survivor prior to the effective date of this amendatory Act of the 100th General Assembly.
All future entrants entering service after July 11, 1955, shall be deemed to have consented to the provisions of this Section as a condition of coverage, and all participants entering service subsequent to the effective date of this amendatory Act of the 100th General Assembly shall be deemed to have consented to the provisions of this amendatory Act as a condition of participation.
(Source: P.A. 100-334, eff. 8-25-17.)

(40 ILCS 5/11-231) (from Ch. 108 1/2, par. 11-231)
Sec. 11-231. Administrative review. The provisions of the Administrative Review Law, and all amendments and modifications thereof, and the rules adopted pursuant thereto shall apply to and govern all proceedings for the judicial review of final administrative decisions of the board provided for under this Article. The term "administrative decision" is as defined in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 82-783.)

(40 ILCS 5/11-232) (from Ch. 108 1/2, par. 11-232)
Sec. 11-232. General provisions and savings clause.
The provisions of Article 1 and Article 23 of this Code apply to this Article as though such provisions were fully set forth in this Article as a part thereof.
(Source: Laws 1963, p. 161.)



Article 12 - Park Employees' And Retirement Board Employees' Annuity And Benefit Fund--Cities Over 500,000

(40 ILCS 5/Art. 12 heading)

(40 ILCS 5/12-101) (from Ch. 108 1/2, par. 12-101)
Sec. 12-101. Creation of fund. In each city of more than 500,000 population, and having a board of park commissioners, under and in pursuance of an Act of the General Assembly, for the purpose of locating, establishing and enclosing, improving or maintaining any public park, boulevard, driveway, or highway or other public work or improvement, an annuity and benefit fund, hereinafter referred to as the "fund", shall be created, maintained, administered and disbursed in the manner described in this Article for the employees of such board as described in "An Act relating to the civil service in park systems", approved June 10, 1911, as amended, including employees in the classified service, and all persons in exempt positions, and employees of the retirement board charged herein with the duty of administering such fund, and for the surviving spouses and children of such employees.
It is the intention of this Article that any employee or former employee of a board of park commissioners or of the retirement board, shall be deemed to have been an employee during all time heretofore that the employee shall have been in such service, and that this Article shall be construed to be retroactive in effect.
Participation in the fund by any person entering the service of the board of park commissioners or the retirement board shall be effective only upon completion of 6 months of continuous service, except that beginning July 1, 1991, this 6-month qualification period shall not apply to any person employed in a position requiring service for 6 months or more in a calendar year who would be exempted from mandatory participation in the federal Social Security program by virtue of his participation in the fund. Contributions to the fund shall begin with the payroll period next following that in which the qualification period ends, or if no qualification period is required, upon the commencement of employment. The right to any annuity or benefit shall accrue from the date when such contributions begin.
Any employee shall have the right to make contributions for retirement and spouse's annuity purposes for the qualification period prior to membership upon completing 10 years of service or attaining age 60 whichever event first occurs. Any person who entered service for the first time on or before September 16, 1980 at age 60 or over may contribute and receive credit for all service rendered prior to his date of entry into the fund. These contributions shall be based upon the salary and rate of contributions in effect at the date of his entry into the fund, plus regular interest compounded annually from the end of the waiting period to the date the contributions are made, whereupon credit as service for such period shall be granted the employee.
The provisions of the "Exchange of Functions Act of 1957", approved July 5, 1957, as heretofore or hereafter amended, to the extent that they apply to and affect the fund herein established, are incorporated into and made a part of this Article by express reference. Employees of a park district, other than park policemen, transferred to the employment of a city pursuant to said Act, if members of the fund herein established, shall remain members of said fund, and their rights, credits and equities therein shall remain unimpaired by such transfer of employment.
(Source: P.A. 87-794.)

(40 ILCS 5/12-102) (from Ch. 108 1/2, par. 12-102)
Sec. 12-102. Terms defined. The terms used in this Article shall have the meanings ascribed to them in Sections 12-103 to 12-126, inclusive, except when the context otherwise requires.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/12-103) (from Ch. 108 1/2, par. 12-103)
Sec. 12-103. The 1919 Act.
"The 1919 Act": "An Act to provide for the creation, setting apart, formation, administration and disbursement of a park employees' and retirement board employees' annuity and benefit fund", approved June 21, 1919, as amended.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/12-104) (from Ch. 108 1/2, par. 12-104)
Sec. 12-104. Exchange of Functions Act of 1957.
"Exchange of Functions Act of 1957": "An Act in relation to an exchange of certain functions, property and personnel among cities and park districts having coextensive geographic areas and populations in excess of 500,000", approved July 5, 1957, as amended.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/12-105) (from Ch. 108 1/2, par. 12-105)
Sec. 12-105. Retirement board or board.
"Retirement board" or "board": The board of trustees of the Park Employees' and Retirement Board Employees' Annuity and Benefit Fund as created and constituted in this Article.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/12-106) (from Ch. 108 1/2, par. 12-106)
Sec. 12-106. Actuarial tables. "Actuarial tables": The American Experience Table of Mortality and 4% interest for any present employee or future entrant who was a participant or contributor to the fund on June 30, 1959, and for their widows or other beneficiaries, except as to reserves on annuities for the computation of which the Combined Annuity Mortality Table and 4% interest shall be used, and the Combined Annuity Mortality Table and 4% interest for any future entrant whose first participation in the fund began on or after July 1, 1959, and for his widow or other beneficiaries.
All annuities and reserves on annuities, present or prospective, except as may otherwise be provided, shall be computed according to such actuarial tables and regular interest, as herein defined: provided, however, that effective as of July 1, 1979 the actuarial table and rate of interest to be used shall be that adopted by the retirement board upon recommendation of the actuary.
(Source: P.A. 81-698.)

(40 ILCS 5/12-107) (from Ch. 108 1/2, par. 12-107)
Sec. 12-107. Reserve.
"Reserve": when applied to an annuity means the present value, according to the applicable actuarial tables and rate of interest, of the payments to be made on account of such annuity.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/12-108) (from Ch. 108 1/2, par. 12-108)
Sec. 12-108. Highest salary.
"Highest salary": The highest rate of salary received by an employee during his total service.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/12-109) (from Ch. 108 1/2, par. 12-109)
Sec. 12-109. Service. "Service": Employment by an employer in a position covered by this Article, including (a) actual employment in pay status, (b) periods of approved leaves of absence for which contributions are made by the employee, (c) periods of military service for which credit is granted, and (d) periods for which contribution credits are granted during disability.
(Source: P.A. 81-1536.)

(40 ILCS 5/12-111) (from Ch. 108 1/2, par. 12-111)
Sec. 12-111. Withdrawal or withdraws.
"Withdrawal" or "withdraws": Resignation, separation or discharge from service as an employee from any position to which a person has civil service status and may be subject to re-employment in the classified civil service under "An Act relating to the civil service in park systems", approved June 10, 1911, as amended.
(Source: Laws 1963, p. 2177.)

(40 ILCS 5/12-112) (from Ch. 108 1/2, par. 12-112)
Sec. 12-112. Future entrant.
"Future entrant": An employee who entered service after July 1, 1919, or, as applied to an employee of the board, an employee who entered service after July 1, 1937.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/12-114) (from Ch. 108 1/2, par. 12-114)
Sec. 12-114. Regular interest. "Regular interest": Interest at the rate prescribed by the Board upon recommendation of the actuary for all employees, spouses or other beneficiaries.
(Source: P.A. 87-1265.)

(40 ILCS 5/12-115) (from Ch. 108 1/2, par. 12-115)
Sec. 12-115. Present value.
"Present value": The amount of funds presently required to provide an annuity or benefit at some future date when computed according to the actuarial tables.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/12-116) (from Ch. 108 1/2, par. 12-116)
Sec. 12-116. Fiscal year. "Fiscal year": For periods prior to July 1, 2012, the year commencing with July 1st and ending with June 30th next following. Beginning January 1, 2013, the year commencing January 1 and ending December 31. The fiscal year which begins July 1, 2012 shall end December 31, 2012.
(Source: P.A. 97-973, eff. 8-16-12.)

(40 ILCS 5/12-117) (from Ch. 108 1/2, par. 12-117)
Sec. 12-117. Contributions. "Contributions": Amounts deducted from the salary or amounts otherwise paid by an employee for the purposes of this Article.
(Source: P.A. 81-1536.)

(40 ILCS 5/12-118) (from Ch. 108 1/2, par. 12-118)
Sec. 12-118. Employee. "Employee": Any person in the service of a board of park commissioners as described in Section 12-101, or employees of the board, except (a) any person employed in any position requiring service of less than 90 hours during a monthly period, or, beginning July 1, 1991, in any position requiring service of less than 6 months during a calendar year, unless that person is already a member of the fund, and (b) any employee of a city or district transferred to the employment of a park district by virtue of the Exchange of Functions Act of 1957.
(Source: P.A. 86-272; 87-794.)

(40 ILCS 5/12-118.1) (from Ch. 108 1/2, par. 12-118.1)
Sec. 12-118.1. Employee annuitant.
"Employee annuitant": An employee who has withdrawn from service and has been granted a service retirement annuity.
(Source: Laws 1965, p. 1936.)

(40 ILCS 5/12-118.2) (from Ch. 108 1/2, par. 12-118.2)
Sec. 12-118.2. Gender.
The masculine gender whenever used in this Article includes the feminine gender and all annuities and other benefits applicable to male employees and their survivors, and the contributions to be made for widows' annuities or other annuities, benefits, and refunds shall apply with equal force to female employees and their survivors, without any modification or distinction whatsoever.
(Source: P.A. 78-1129.)

(40 ILCS 5/12-119) (from Ch. 108 1/2, par. 12-119)
Sec. 12-119. Transferred employee.
"Transferred employee": An employee who was transferred to the employment of a city by virtue of "An Act in relation to an exchange of certain functions, property and personnel among cities and park districts having coextensive geographic areas and populations in excess of 500,000", approved July 5, 1957, as amended. A park policeman shall not be included as being a transferred employee within the meaning of this Article.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/12-120) (from Ch. 108 1/2, par. 12-120)
Sec. 12-120. Employer.
"Employer": Any board of park commissioners referred to in this Article and the retirement board defined in this Article. Effective January 1, 1959, "employer" shall also include any city to which is transferred by virtue of the "Exchange of Functions Act of 1957" the employment of employees of a park district (other than park policemen) who are members of the fund established by "The 1919 Act".
(Source: Laws 1963, p. 161.)

(40 ILCS 5/12-121) (from Ch. 108 1/2, par. 12-121)
Sec. 12-121. Leave of absence.
"Leave of absence": Absence from service for a temporary period on permission given by the employer upon written request of the employee.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/12-122) (from Ch. 108 1/2, par. 12-122)
Sec. 12-122. Salary.
"Salary":
(a) The annual salary of any employee whose salary is on a yearly basis; (b) 12 times the amount of the salary per month of an employee whose salary is on a monthly basis; (c) 52 times the amount of the salary per week of an employee whose salary is on a weekly basis; (d) 260 times the amount of the salary per day of an employee whose salary is on a daily basis or 2,080 times the amount of the salary per hour of an employee whose salary is on an hourly basis. The number of days or hours in excess of the maximum prescribed by the employer shall not be considered; (e) the maximum annual salary when arranged on a yearly basis to be considered for contributions and benefits for the various purposes of this Article for the periods specified shall be as follows: July 1, 1919 to June 30, 1921, inclusive, $2,500; July 1, 1921 to July 20, 1947, inclusive, $3,000; July 21, 1947, to June 30, 1951, inclusive, $4,800; July 1, 1951 to June 30, 1957, inclusive, $6,000; July 1, 1957 and thereafter, no maximum limitation; (f) the maximum annual salary where arranged on other than a yearly basis to be considered for contributions and benefits for the various purposes of this Article for the periods prior to the effective date of the formulas specified in paragraph (b), (c) or (d) of this section, shall be computed in accordance with the applicable law in force during such periods.
Salary for part-time employment in positions of a seasonal or part-time character shall be computed in accordance with the foregoing standards as the same may be applicable for the respective periods of employment under rules established by the board.
(Source: P.A. 78-266.)

(40 ILCS 5/12-123) (from Ch. 108 1/2, par. 12-123)
Sec. 12-123. Age. "Age": Age at the latest birthday. In the computation of any retirement annuity, the actuarial factor shall be prorated for the number of days between the employee's last birthday and his age on the effective date of the annuity.
(Source: P.A. 86-272.)

(40 ILCS 5/12-123.1) (from Ch. 108 1/2, par. 12-123.1)
Sec. 12-123.1. Surviving spouse. Surviving spouse: The spouse of an active employee on the date of the employee's death; the spouse of an inactive member on the date of separation from park service, unless the member has subsequent service with another pension fund or retirement system under the Retirement Systems Reciprocal Act and elects to receive a retirement annuity calculated under that Act; the spouse of an annuitant on the date of retirement. If the marriage terminates after the inactive member separates from service or the member retires, the former spouse is no longer eligible for benefits as the surviving spouse. The term "widow" means "surviving spouse" for the purposes of this Article.
(Source: P.A. 87-1265.)

(40 ILCS 5/12-124) (from Ch. 108 1/2, par. 12-124)
Sec. 12-124. Fixation of annuity; limitation on reversionary annuity.
"Fixation of annuity": As applied to a service annuity or prior service annuity or a surviving spouse's annuity, the final determination of the annuity at the date of retirement.
A reversionary annuity calculated after January 1, 1990 may not be more than 75% of the service annuity granted to the employee annuitant on the date of retirement unless the minimum annuity to the surviving spouse payable under Section 12-135.1 exceeds the 75% maximum payable, in which case the minimum will be payable.
(Source: P.A. 90-655, eff. 7-30-98.)

(40 ILCS 5/12-125) (from Ch. 108 1/2, par. 12-125)
Sec. 12-125. Reversionary annuity. "Reversionary annuity": A deferred annuity computed according to the applicable actuarial table, based on employee and employer contributions for surviving spouse's service annuity and surviving spouse's prior service annuity, and payable to the beneficiary during lifetime, or other stated period, only if the beneficiary survives the employee receiving a retirement annuity and qualifies as the surviving spouse under Section 12-123.1.
(Source: P.A. 87-1265.)

(40 ILCS 5/12-125.1) (from Ch. 108 1/2, par. 12-125.1)
Sec. 12-125.1. Optional reversionary annuity.
"Optional reversionary annuity": A deferred annuity derived from part of the actuarial value of an employee's retirement annuity, computed according to the applicable actuarial tables and payable during the lifetime of the beneficiary only if the beneficiary survives the employee receiving a retirement annuity and qualifies as the surviving spouse under Section 12-123.1.
(Source: P.A. 87-1265.)

(40 ILCS 5/12-126) (from Ch. 108 1/2, par. 12-126)
Sec. 12-126. Actuarial equivalent.
"Actuarial equivalent": An annuity or benefit of equal value to the accumulated contributions, annuity or other benefit, when computed upon the basis of the actuarial tables in use by the fund.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/12-127) (from Ch. 108 1/2, par. 12-127)
Sec. 12-127. Computation of service.
(a) If an employee during any leave of absence for 30 days or more without pay who is not receiving ordinary disability or duty disability benefits contributes the percentage of salary theretofore deducted from his salary for annuity purposes, the employer shall contribute corresponding amounts for such purposes. Payment for any approved leave of absence shall not be valid unless made during such absence or within 30 days from expiration thereof. The aggregate of leaves of absence for which contributions may be made during the entire employee's service shall be 1 year.
(b) In computing service, credit shall be given for all leaves of absence subject to the limitations specified in the following paragraph during the time an employee was engaged in the military or naval service of the United States of America during the years 1914 to 1919, inclusive, or between September 16, 1940, and July 25, 1947, or between June 25, 1950, and January 31, 1955, and any such service rendered after January 31, 1955, and who within 180 days subsequent to the completion of military or naval service re-enters the service of the employer.
The total credit any employee shall receive for military or naval service during the entire term of service as an employee shall be subject to the following conditions and limitations:
(1) if entry into military or naval service occurs

after July 1, 1961, the total credit shall not exceed 3 years;

(2) if entry into military or naval service occurred

on or prior to July 1, 1961, the total credit shall not exceed 5 years;

(3) an employee who on July 1, 1961, had accrued more

than 5 years of such military or naval service shall be entitled to the total amount of such accrued credit.

The contributions an employee would have made during the period of such military or naval service, together with the prescribed employer contributions, shall be made by the employer and shall be based on the salary for the position occupied by the employee on the date of commencement of the leave of absence.
(c) For all purposes of this Article except the provisions of Section 12-133, the following shall constitute a year of service in any fiscal year for salary payable according to the basis specified: Monthly Basis: 4 months; Weekly Basis: 17 weeks; Daily Basis: 100 days; Hourly Basis: 800 hours, except that in the case of an employee becoming a participant of the fund on and after July 1, 1973, the following schedule shall govern for all purposes of this Article: Service during 9 months or more in any fiscal year shall constitute a year of service; 6 to 8 months, inclusive, 3/4 of a year; 3 to 5 months, inclusive, 1/2 year; less than 3 months, 1/4 of a year; 15 days or more in any month, a month of service. However, for the 6-month fiscal year July 1, 2012 through December 31, 2012, the amount of service earned shall not exceed 1/2 year.
(d) The periods an employee received ordinary or duty disability benefit shall be included in the computation of service.
(e) Upon receipt of the specified payment, credits transferred to a fund established under this Article pursuant to subsection (d) of Section 8-226.1, subsection (d) of Section 9-121.1, or Section 14-105.1 of this Code shall be included in the computation of service.
(f) A contributing employee may establish additional service credit for a period of up to 2 years spent in active military service for which he or she does not qualify for credit under subsection (b), provided that (1) the person was not dishonorably discharged from the military service, and (2) the amount of service credit established by the person under this subsection (f), when added to the amount of any military service credit granted to the person under subsection (b), shall not exceed 5 years. In order to establish military service credit under this subsection (f), the applicant must submit a written application to the Fund, including a copy of the applicant's discharge from military service, and pay to the Fund (1) employee contributions at the rates provided in this Article based upon the person's salary on the last date as a participating employee prior to the military service, or on the first date as a participating employee after the military service, whichever is greater, plus (2) an amount determined by the board to be equal to the employer's normal cost of the benefits accrued for such military service, plus (3) regular interest on items (1) and (2) from the date of conclusion of the military service to the date of payment. Contributions must be paid in a single lump sum before the credit will be granted. Credit established under this subsection may be used for pension purposes only.
(g) A contributing employee may establish additional service credit for a period of up to 5 years of employment by the United States federal government for which he or she does not qualify for credit under any other provision of this Article, provided that (1) the amount of service credit established by the person under this subsection (g), when added to the amount of all military service credit granted to the person under subsections (b) and (f), shall not exceed 5 years, and (2) any credit received for the federal employment in any other public pension fund or retirement system has been terminated or relinquished.
In order to establish service credit under this subsection (g), the applicant must submit a written application to the Fund, including such documentation of the federal employment as the Board may require, and pay to the Fund (1) employee contributions at the rates provided in this Article based upon the person's salary on the last date as a participating employee prior to the federal service, or on the first date as a participating employee after the federal service, whichever is greater, plus (2) an amount determined by the Board to be equal to the employer's normal cost of the benefits accrued for such federal service, plus (3) regular interest on items (1) and (2) from the date of conclusion of the federal service to the date of payment. Contributions must be paid in a single lump sum before the credit is granted. Credit established under this subsection may be used for pension purposes only.
(Source: P.A. 97-973, eff. 8-16-12.)

(40 ILCS 5/12-127.1) (from Ch. 108 1/2, par. 12-127.1)
Sec. 12-127.1. Transfer to General Assembly Retirement System.
(a) Any active (and until April 1, 1993, any former) member of the General Assembly Retirement System may apply for transfer of his credits and creditable service accumulated under this Fund to the General Assembly System. Such credits and creditable service shall be transferred forthwith. Payment by this Fund to the General Assembly Retirement System shall be made at the same time and shall consist of:
(1) the amounts accumulated to the credit of the

applicant, including interest, on the books of the Fund on the date of transfer, but excluding any additional or optional credits, which credits shall be refunded to the applicant; and

(2) municipality credits computed and credited under

this Article, including interest, on the books of the Fund on the date the member terminated service under the Fund.

Participation in this Fund as to any credits transferred under this Section shall terminate on the date of transfer.
(b) An active (and until April 1, 1993, a former) member of the General Assembly who has service credits and creditable service under the Fund may establish additional service credits and creditable service for periods during which he was an elected official and could have elected to participate but did not so elect. Service credits and creditable service may be established by payment to the fund of an amount equal to the contributions he would have made if he had elected to participate, plus interest to the date of payment.
(c) An active (and until April 1, 1993, a former) member of the General Assembly may reinstate service and service credits terminated upon receipt of a separation benefit, by payment to the Fund of the amount of the separation benefit plus interest thereon to the date of payment.
(d) An active member of the General Assembly having no service credits or creditable service in the Fund may establish service credit and creditable service for periods during which he was employed by the board of park commissioners or the retirement board but did not participate in the Fund, by paying to the Fund prior to July 1, 1992 an amount equal to the contributions he would have made if he had participated, plus interest thereon at 6% per annum compounded annually from such period to the date of payment.
Any active member of the General Assembly may apply for transfer of his credits and creditable service established under this subsection (d) to any annuity and benefit fund established under Article 8 of this Act. Such credits and creditable service shall be transferred forthwith, together with a payment from this Fund to the designated Article 8 fund consisting of the amounts accumulated to the credit of the applicant under this subsection (d), including the corresponding employer contributions and interest, on the books of the Fund on the date of transfer. Participation in this Fund as to any credits transferred under this subsection shall terminate on the date of transfer.
(Source: P.A. 86-1488; 87-1265.)

(40 ILCS 5/12-127.5) (from Ch. 108 1/2, par. 12-127.5)
Sec. 12-127.5. Transfer of creditable service to Article 5 fund. Pursuant to Section 5-234 of this Code, a police officer who is a participant in a pension fund established under Article 5 of this Code may apply for transfer of his credits and creditable service accumulated under this Fund to such Article 5 fund. Such creditable service shall be transferred forthwith. Payment by this Fund to the Article 5 fund shall be made at the same time and shall consist of:
(1) the amounts accumulated to the credit of the applicant, including interest, on the books of the Fund on the date of transfer, but excluding any additional or optional credits, which credits shall be refunded to the applicant; and
(2) employer contribution credits computed and credited under this Article, including interest, on the books of the Fund on the date the member terminated service under the Fund.
Participation in this Fund as to any credits transferred under this Section shall terminate on the date of transfer.
(Source: P.A. 86-272.)

(40 ILCS 5/12-128) (from Ch. 108 1/2, par. 12-128)
Sec. 12-128. Annuities provided. A service annuity shall be provided for future entrants and present employees.
A prior service annuity shall be provided for present employees. A widow's prior service annuity shall be provided for widows of present employees. A widow's service annuity shall be provided for widows of future entrants and present employees.
A retirement annuity shall consist of a service annuity and a prior service annuity where applicable, and a widow's annuity shall consist of a widow's service annuity and a widow's prior service annuity, where applicable.
If the total annuities to an employee from accumulation for prior service annuity and service annuity, or to a widow for widow's service annuity and widow's prior service annuity, as an actuarial equivalent of such accumulations, effective on or after July 1, 1983 are less than $100 per month, a temporary annuity of $100 per month shall be payable to the employee or widow, except in the case of a reciprocal pension.
Except as to a temporary annuity, the annuity payable to an employee or widow shall consist of equal monthly payments for life or widowhood, provided that upon termination thereof due to death or other cause, payment shall be made for the period from the date of the last payment to the date of termination. The first payment of any annuity shall be due and payable 1 month after the occurrence of the event upon which payment thereof depends; provided, that as to annuities effective July 1, 1973, and thereafter payments shall be made as of the first day of each calendar month during the annuity payment period, the first payment to be made as of the first day of the calendar month coincidental with or next following the first day of the annuity payment period and the last payment to be made as of the first day of the calendar month in which the annuitant dies or the annuity payment period ends.
(Source: P.A. 86-272.)

(40 ILCS 5/12-130) (from Ch. 108 1/2, par. 12-130)
Sec. 12-130. Retirement prior to age 60. An employee withdrawing prior to January 1, 1990 with at least 10 years of service and before attainment of age 55 shall be entitled at his option to a retirement annuity beginning at age 55.
An employee withdrawing prior to January 1, 1990 with at least 10 years of service upon or after attainment of age 55, and before age 60, shall be entitled to a retirement annuity beginning at any time thereafter.
An employee who withdraws on or after January 1, 1990 and has attained age 45 before January 1, 2015 with at least 10 years of service and prior to age 60 shall be entitled, at his option, to a retirement annuity beginning at any time after withdrawal or attainment of age 50, whichever occurs later. An employee who has not attained age 45 before January 1, 2015 and withdraws on or after that date with at least 10 years of service and prior to age 60 shall be entitled, at his option, to a retirement annuity beginning at any time after withdrawal or attainment of age 58, whichever occurs later.
Notwithstanding Section 1-103.1, the changes to this Section made by this amendatory Act of the 98th General Assembly apply regardless of whether the employee was in active service on or after the effective date of this amendatory Act, but do not apply to a person whose service under this Article is subject to Section 1-160.
Any employee upon withdrawal after at least 15 years of service, upon or after attainment of age 50, and before attainment of age 55, who received ordinary disability benefit for the maximum period of time provided herein, and who continues to be disabled, shall be entitled to a retirement annuity.
The amount of retirement annuity for any employee who entered service prior to July 1, 1971 shall be provided from the total of the accumulations as stated in this Section, at the employee's attained age on the date of retirement:
(a) the accumulation from employee contributions for

service annuity on the date of withdrawal, improved by regular interest from the date the employee withdraws to the date he enters upon annuity;

(b) 1/10 of the accumulation, on the date of

withdrawal, from employer contributions for service annuity, for each complete year of service above 10 years up to 100% of such accumulation, improved by regular interest from the date the employee withdraws to the date he enters upon annuity.

(Source: P.A. 98-622, eff. 6-1-14.)

(40 ILCS 5/12-131) (from Ch. 108 1/2, par. 12-131)
Sec. 12-131. Retirement at age 60 or over. An employee, upon withdrawal upon or after age 60 with 4 or more years of service, shall be entitled to a retirement annuity. Such annuity for an employee who entered service prior to July 1, 1971 shall be that provided, as of his age on the date of retirement, from the total of the accumulations described below:
(a) the accumulation from employee contributions for service annuity on the date of withdrawal, improved by regular interest to the date when he enters upon retirement annuity;
(b) the accumulation from the contributions by the employer for service annuity, on the date of the employee's withdrawal, improved by regular interest to the date when he enters upon retirement annuity.
(Source: P.A. 86-272.)

(40 ILCS 5/12-132.1) (from Ch. 108 1/2, par. 12-132.1)
Sec. 12-132.1. Employees still in service whose annuities were fixed at age 70 prior to July 1, 1988. For all employees who have not withdrawn from service or retired, whose annuities were fixed under prior law at age 70, prior to July 1, 1988, contributions and service credits shall be resumed on January 1, 1990. However, no contributions or service credits shall be permitted from the time that annuities were fixed to January 1, 1990.
(Source: P.A. 86-272.)

(40 ILCS 5/12-133) (from Ch. 108 1/2, par. 12-133)
Sec. 12-133. Fixed benefit retirement annuity.
(a) Subject to the provisions of paragraph (b) of this Section, the retirement annuity for any employee who withdraws from service on or after January 1, 1983 and before January 1, 1990, at age 60 or over, having at least 4 years of service, shall be 1.70% for each of the first 10 years of service; 2.00% for each of the next 10 years of service; 2.40% for each year of service in excess of 20 but not exceeding 30; and 2.80% for each year of service in excess of 30, with a pro-rated amount for service of less than a full year, based upon the highest average annual salary for any 4 consecutive years within the last 10 years of service immediately preceding the date of withdrawal, provided that: (1) if retirement of the employee occurs below age 60, such annuity shall be reduced 1/2 of 1% for each month or fraction thereof that the employee's age is less than 60, except that an employee retiring at age 55 or over but less than age 60, having at least 35 years of service, shall not be subject to the reduction in his retirement annuity because of retirement below age 60; (2) the annuity shall not exceed 75% of such average annual salary; (3) the actual salary shall be considered in the computation of this annuity.
The retirement annuity for any employee who withdraws from service on or after January 1, 1990 and prior to December 31, 2003 at age 50 or over with at least 10 years of service, or at age 60 or over with at least 4 years of service, shall be 1.90% for each of the first 10 years of service, 2.20% for each of the next 10 years of service, 2.40% for each of the next 10 years of service, and 2.80% for each year of service in excess of 30, with a pro-rated amount for service of less than a full year, based upon the highest average annual salary for any 4 consecutive years within the last 10 years of service immediately preceding the date of withdrawal, provided that:
(1) if retirement of the employee occurs below age

60, such annuity shall be reduced 1/4 of 1% (1/2 of 1% in the case of withdrawal from service before January 1, 1991) for each month or fraction thereof that the employee's age is less than 60, except that an employee retiring at age 50 or over having at least 30 years of service shall not be subject to the reduction in retirement annuity because of retirement below age 60;

(2) the annuity shall not exceed 80% of such average

annual salary; and

(3) the actual salary shall be considered in the

computation of this annuity.

An employee who withdraws from service on or after December 31, 2003, at age 50 or over with at least 10 years of service or at age 60 or over with at least 4 years of service, shall receive, in lieu of any other retirement annuity provided for in this Section, a retirement annuity calculated as follows: for each year of service immediately preceding the date of withdrawal, 2.40% of the highest average annual salary for any 4 consecutive years within the last 10 years of service immediately preceding the date of withdrawal, with a prorated amount for service of less than a full year, provided that:
(1) if retirement of the employee occurs below age

60, such annuity shall be reduced 1/4 of 1% for each month or fraction thereof that the employee's age is less than 60, except that an employee retiring at age 50 or over having at least 30 years of service shall not be subject to the reduction in retirement annuity because of retirement below age 60;

(2) the annuity shall not exceed 80% of such average

annual salary; and

(3) the actual salary shall be considered in the

computation of this annuity.

Notwithstanding any other formula, the annuity for employees retiring on or after January 31, 2004 and on or before February 29, 2004 with at least 30 years of service shall be 80% of average annual salary for any 4 consecutive years within the last 10 years of service immediately preceding the date of withdrawal.
(b) In lieu of the retirement annuity provided as an actuarial equivalent of the total accumulations from contributions by the employee, contributions by the employer, and prior service annuity plus regular interest, an employee in service prior to July 1, 1971 shall be entitled to the largest applicable retirement annuity provided in this Section if the same is larger than the annuity provided in other Sections of this Article.
(c) The following schedule shall govern the computation of service for the fixed benefit annuities provided by this Section: Service during 9 months or more during any fiscal year shall constitute a year of service; 6 to 8 months, inclusive, 3/4 of a year; 3 to 5 months, inclusive, 1/2 year; less than 3 months, 1/4 of a year; 15 days or more in any month, a month of service. However, for the 6-month fiscal year July 1, 2012 through December 31, 2012, the amount of service earned shall not exceed 1/2 year.
(d) The other provisions of this Section shall not apply in the case of any former employee who is receiving a retirement annuity from the fund and who re-enters service as an employee, unless the employee renders from and after the date of re-entry, at least 3 years of additional service.
(Source: P.A. 97-973, eff. 8-16-12.)

(40 ILCS 5/12-133.1) (from Ch. 108 1/2, par. 12-133.1)
Sec. 12-133.1. Annual increase in basic retirement annuity.
(a) Any employee upon withdrawal from service on or after July 1, 1965, and retiring on a retirement annuity, shall be entitled to an annual increase in his basic retirement annuity as defined herein while he is in receipt of such annuity.
The term "basic retirement annuity" shall mean the retirement annuity of the amount fixed and payable at date of retirement of the employee.
(b) The annual increase in annuity shall be 1 1/2% of the basic retirement annuity. The increase shall first occur in the month of January or the month of July, whichever first occurs next following or coincidental with the first anniversary of retirement. Effective January 1, 1972, the annual rate of increase in annuity thereafter shall be 2% of the basic retirement annuity, provided that beginning as of January 1, 1976, the annual rate of increase shall be 3% of the basic retirement annuity.
(b-1) Notwithstanding subsection (b), all automatic annual increases payable under this Section on or after January 1, 2015 shall be calculated at 3% or one-half the annual unadjusted percentage increase (but not less than 0) in the Consumer Price Index-U for the 12 months ending with the September preceding each November 1, whichever is less, of the originally granted retirement annuity.
For the purposes of this Article, "Consumer Price Index-U" means the index published by the Bureau of Labor Statistics of the United States Department of Labor that measures the average change in prices of goods and services purchased by all urban consumers, United States city average, all items, 1982-84 = 100. The new amount resulting from each annual adjustment shall be determined by the Public Pension Division of the Department of Insurance.
Notwithstanding Section 1-103.1, this subsection (b-1) is applicable without regard to whether the employee was in active service on or after the effective date of this amendatory Act of the 98th General Assembly. This subsection (b-1) is also applicable to any former employee who on or after the effective date of this amendatory Act of the 98th General Assembly is receiving a retirement annuity pursuant to the provisions of this Section.
(b-2) Notwithstanding any other provision of this Article, no automatic annual increase in retirement annuity payable under this Section shall be granted to any person by the Fund in 2015, 2017, and 2019 under this Article or under Section 1-160 of this Code as it applies to this Article. In the years 2016, 2018, 2020, and thereafter, the Fund shall continue to pay amounts accruing from automatic annual increases in the manner provided by this Code.
Notwithstanding Section 1-103.1, this subsection (b-2) is applicable without regard to whether the employee was in active service on or after the effective date of this amendatory Act of the 98th General Assembly. This subsection (b-2) is also applicable to any former employee who on or after the effective date of this amendatory Act of the 98th General Assembly is receiving a retirement annuity pursuant to the provisions of this Article.
(c) For an employee who retires with less than 30 years of service, the increase in the basic retirement annuity shall begin not earlier than in the month of January or the month of July, whichever occurs first, following or coincidental with the employee's attainment of age 60.
Subject to the provisions of subsection (b-2), for an employee who retires with at least 30 years of service, the annual increase under this Section shall begin in the month of January or the month of July, whichever first occurs next following or coincidental with the later of (1) the first anniversary of retirement or (2) July 1, 1998, without regard to the attainment of age 60 and without regard to whether or not the employee was in service on or after the effective date of this amendatory Act of 1998.
(d) The increase in the basic retirement annuity shall not be applicable unless the employee otherwise qualified has made contributions to the fund as provided herein for an equivalent period of one full year. If such contributions were not made, the employee may make the required payment to the fund at the time of retirement, in a single sum, without interest.
(e) The additional contributions by an employee towards the annual increase in basic retirement annuity shall not be refundable, except to an employee who withdraws and applies for a refund under this Article, or dies while in service, and also in cases where a temporary annuity becomes payable. In such cases his contributions shall be refunded without interest.
(Source: P.A. 98-622, eff. 6-1-14.)

(40 ILCS 5/12-133.2) (from Ch. 108 1/2, par. 12-133.2)
Sec. 12-133.2. Increases to employee annuitants. The provisions of subsections (b-1) and (b-2) of Section 12-133.1 also apply to the benefits provided under this Section.
Employees who retired on service retirement annuity prior to July 1, 1965 who were at least 55 years of age at date of retirement and had at least 20 years of credited service, who shall have attained age 65, and any employee retired on or after such date who meets such qualifying conditions and who is not eligible for an annual increase in basic retirement annuity otherwise provided in this Article, shall be entitled to receive benefits under this Section.
These benefits shall be in an amount equal to 1 1/2% of the service retirement annuity multiplied by the number of full years that the annuitant was in receipt of such annuity. This payment shall begin in January of 1970, and an additional 1 1/2% based upon the original grant of annuity shall be added in January of each year thereafter. Beginning January 1, 1972, the annual rate of increase in annuity shall be 2% of the original grant of annuity and shall also apply thereafter to any person who shall have had at least 15 years of credited service and less than 20 years on the same basis as was applicable to persons retired with 20 or more years of service; provided that beginning January 1, 1976, the annual rate of increase in retirement annuity shall be 3% of the basic retirement annuity.
An employee annuitant who otherwise qualifies for the aforesaid benefit shall make a one-time contribution of 1% of the final monthly average salary multiplied by the number of completed years of service forming the basis of his service retirement annuity, provided that if the annuity was computed on any other basis, the contribution shall be 1% of the rate of monthly salary in effect on the date of retirement multiplied by the number of completed years of service forming the basis of his service retirement annuity.
(Source: P.A. 98-622, eff. 6-1-14.)

(40 ILCS 5/12-133.3) (from Ch. 108 1/2, par. 12-133.3)
Sec. 12-133.3. Early retirement incentive.
(a) To be eligible for the benefits provided in this Section, an employee must:
(1) be a current contributor to the Fund who, on

November 1, 1992, is (i) in active payroll status as an employee or (ii) receiving ordinary or duty disability benefits under Section 12-140, 12-142, or 12-143;

(2) have not previously retired under this Article;
(3) file with the Board before June 1, 1993, a

written application requesting the benefits provided in this Section;

(4) withdraw from service on or after December 31,

1992 and on or before June 30, 1993;

(5) have attained age 55 on or before the date of

withdrawal;

(6) by the date of withdrawal, have at least 10 years

of creditable service in this Fund and a total of at least 15 years of creditable service in one or more of the participating systems under the Retirement Systems Reciprocal Act, without including any creditable service established under this Section.

A person is not eligible for the benefits provided in this Section if the person elects to receive a retirement annuity calculated under the alternative formula formerly set forth in Section 20-122.
(b) An eligible employee may establish up to 5 years of creditable service under this Section, in increments of one month, by making the contributions specified in subsection (d). An eligible person must establish at least the amount of creditable service necessary to bring his or her total creditable service, including service in this Fund, service established under this Section, and service in any of the other participating systems under the Retirement Systems Reciprocal Act, to a minimum of 20 years.
The creditable service under this Section may be used for all purposes under this Article and the Retirement Systems Reciprocal Act, except for the computation of average annual salary and the determination of salary, earnings, or compensation under this or any other Article of this Code.
(c) An eligible employee shall be entitled to have his or her retirement annuity calculated in accordance with the formula provided in Section 12-133, but the annuity shall not be subject to reduction because of withdrawal or commencement of the annuity before attainment of age 60.
(d) For each month of creditable service established under this Section, the employee must pay to the Fund an employee contribution, to be calculated by the Fund, equal to 4.25% of the member's monthly salary rate on November 1, 1992. The employee may elect to pay the entire contribution before the retirement annuity commences, or to have it deducted from the annuity over a period not longer than 24 months. If the retired employee dies before the contribution has been paid in full, the unpaid installments may be deducted from any annuity or other benefit payable to the employee's survivors.
All employee contributions paid under this Section shall be deemed contributions made by employees for annuity purposes under Section 12-149 and shall be made and credited to a special reserve, without interest. Employee contributions paid under this Section may be refunded under the same terms and conditions as are applicable to other employee contributions for retirement annuity.
(e) Notwithstanding Section 12-146, an annuitant who reenters service under this Article after receiving a retirement annuity based on benefits provided under this Section thereby forfeits the right to continue to receive those benefits, and shall have his or her retirement annuity recalculated at the appropriate time without the benefits provided in this Section.
(Source: P.A. 87-1265.)

(40 ILCS 5/12-133.4)
Sec. 12-133.4. Early retirement incentives.
(a) To be eligible for the benefits provided in this Section, a person must:
(1) have been, on March 1, 1994, an employee (i)

contributing to the Fund in active payroll status in a position of employment under this Article, or (ii) receiving duty or ordinary disability benefits under Section 12-140 or 12-143;

(2) not have begun to receive a retirement annuity

under this Article before March 1, 1994;

(3) file with the Board, within 90 days after the

effective date of this Section, a written election requesting the benefits provided in this Section;

(4) withdraw from service on or after April 30, 1994

and no later than 90 days after the effective date of this Section;

(5) have attained age 50 on or before the date of

withdrawal; and

(6) have at least 25 years of creditable service

under this Fund as defined in Sections 12-109 and 12-127 (not including any creditable service established under this Section) by the date of withdrawal.

(b) An eligible person may establish up to 5 years of creditable service under this Article, in increments of one month, by making the contributions specified in subsection (c).
The creditable service established under this Section may be used for all purposes under this Article and the Retirement Systems Reciprocal Act, except for the computation of the highest average annual salary under Section 12-133 or the determination of salary under this or any other Article of this Code.
(c) For each month of creditable service established under this Section, the person must pay to the Fund an employee contribution to be determined by the Fund, equal to 4.50% of the person's monthly salary rate in effect on the date of withdrawal. Subject to the requirements of subsection (d), the person may elect to pay the required employee contribution before the retirement annuity begins or through deduction from the retirement annuity over a period of up to 24 months.
If a person who retires under this Section dies before all payments of employee contribution have been made, the remaining payments shall be deducted from any survivor or death benefits payable to the person's surviving spouse or beneficiary.
All employee contributions paid under this Section shall be deemed employee contributions for the purposes of determining the tax levy under Section 12-149. Employee contributions made under this Section may be refunded under the same terms and conditions as other employee contributions under this Article.
(d) In the case of a person who begins receiving a retirement annuity under the other provisions of this Article on or after March 1, 1994 and qualifies for benefits under this Section after that retirement annuity begins, the increase in retirement annuity resulting from this Section shall be applied retroactively to the date the retirement annuity began.
If a person who has retired under this Section receives a retroactive increase in salary, the person's retirement annuity shall be recalculated to reflect the retroactive salary increase, and the resulting increase in retirement annuity, if any, shall be applied retroactively to the date the retirement annuity began. If the retroactive salary increase affects the monthly salary rate that was in effect for the person on the date of withdrawal, the employee contribution required under subsection (c), if any, shall also be recalculated.
The amount due the annuitant as a result of a retroactive increase in retirement annuity under this subsection shall first be applied against any part of the employee contribution required under this Section that remains unpaid; the remainder shall be paid to the annuitant in a lump sum, without interest.
(e) A person who retires under the provisions of this Section shall have his or her retirement annuity calculated under the provisions of Section 12-133, except that the retirement annuity shall not be subject to the reduction for retirement under age 60 that is specified in Section 12-133.
(f) Notwithstanding Section 12-146 of this Article, an annuitant who re-enters service under this Article after receiving a retirement annuity based on the additional benefits provided under this Section thereby forfeits the right to continue to receive those additional benefits and upon again retiring shall have his or her retirement annuity recalculated without the additional benefits provided in this Section.
(Source: P.A. 89-136, eff. 7-14-95.)

(40 ILCS 5/12-133.5)
Sec. 12-133.5. Early retirement incentives.
(a) To be eligible for the benefits provided in this Section, a person must:
(1) have been, on July 1, 1998, an employee (i)

contributing to the Fund in active payroll status in a position of employment under this Article, or (ii) receiving duty or ordinary disability benefits under Section 12-140, 12-142, or 12-143;

(2) not have begun to receive a retirement annuity

under this Article before August 31, 1998;

(3) file with the Board, within 90 days after the

effective date of this Section, a written election requesting the benefits provided in this Section;

(4) withdraw from service on or after August 31, 1998

and no later than December 31, 1998;

(5) have attained age 50 on or before the date of

withdrawal; and

(6) have, by the date of withdrawal, a total of at

least 20 years of creditable service with participating systems under the Retirement Systems Reciprocal Act, of which at least 15 years must be under this Fund (not including any creditable service established under this Section).

(b) An eligible person may establish up to 5 years of creditable service under this Article, in increments of one month, by making the contributions specified in subsection (c).
The creditable service established under this Section may be used for all purposes under this Article and the Retirement Systems Reciprocal Act, except for the computation of the highest average annual salary under Section 12-133 or the determination of salary under this or any other Article of this Code.
(c) For each month of creditable service established under this Section, the person must pay to the Fund an employee contribution to be determined by the Fund, equal to 4.50% of the person's monthly salary rate in effect on the date of withdrawal. Subject to the requirements of subsection (d), the person may elect to pay the required employee contribution before the retirement annuity begins or through deduction from the retirement annuity over a period of up to 24 months.
If a person who retires under this Section dies before all payments of employee contribution have been made, the remaining payments shall be deducted from any survivor or death benefits payable to the person's surviving spouse or beneficiary.
All employee contributions paid under this Section shall be deemed employee contributions for the purposes of determining the tax levy under Section 12-149. Employee contributions made under this Section may be refunded under the same terms and conditions as other employee contributions under this Article.
(d) A person who retires under the provisions of this Section shall have his or her retirement annuity calculated under the provisions of Section 12-133, except that the retirement annuity shall not be subject to the reduction for retirement under age 60 that is specified in Section 12-133.
(e) Notwithstanding Section 12-146 of this Article, an annuitant who re-enters service under this Article after receiving a retirement annuity based on the additional benefits provided under this Section thereby forfeits the right to continue to receive those additional benefits and upon again retiring shall have his or her retirement annuity recalculated without the additional benefits provided in this Section.
(Source: P.A. 90-766, eff. 8-14-98.)

(40 ILCS 5/12-133.6)
Sec. 12-133.6. Early retirement incentive.
(a) To be eligible for the benefits provided in this Section, a person must:
(1) have been, on November 1, 2003, an employee (i)

contributing to the Fund in active payroll status in a position of employment under this Article, (ii) returning to active payroll status from an approved leave of absence prior to December 1, 2003, (iii) receiving ordinary or duty disability benefits under Section 12-140, 12-142, or 12-143 or (iv) or have been subjected to an involuntary termination or layoff by the employer and restored to service by his or her employer prior to January 31, 2004;

(2) have not previously retired under this Article;
(3) file with the Board before January 31, 2004 a

written election requesting the benefits provided in this Section;

(4) withdraw from service on or after January 31,

2004 and on or before February 29, 2004 (or the date established under subsection (a-5), if applicable); and

(5) have, by the date of withdrawal or by February

29, 2004, whichever is earlier, attained age 50 with at least 10 years of creditable service in one or more participating systems under the Retirement Systems Reciprocal Act, without including any creditable service established under this Section.

(a-5) To ensure that the efficient operation of employers under this Article is not jeopardized by the simultaneous retirement of large numbers of critical personnel, each employer may, for its critical employees, extend the February 29, 2004 deadline for terminating employment under this Article established in subdivision (a)(4) of this Section to a date not later than May 31, 2004 by so notifying the Fund by January 31, 2004.
(b) An eligible person may establish up to 5 years of creditable service under this Section, in increments of one month, by making the contributions specified in subsection (c). In addition, for each month of creditable service established under this Section, a person's age at retirement shall be deemed to be one month older than it actually is, except for purposes of determining age under item (5) of subsection (a).
The creditable service established under this Section may be used for all purposes under this Article and the Retirement Systems Reciprocal Act, except for the computation of highest average annual salary under Section 12-133 or the determination of salary under this or any other Article of this Code.
(c) For each month of creditable service established under this Section, the person must pay to the Fund an employee contribution to be determined by the Fund, equal to 4.50% of the person's monthly salary rate on the date of withdrawal from service. Subject to the requirements of subsection (d), the person may elect to pay the required employee contribution before the retirement annuity commences or through deductions from the retirement annuity over a period not longer than 24 months.
If a person who retires dies before all payments of the employee contribution have been made, the remaining payments shall be deducted from any survivor or death benefits payable to the employee's surviving spouse or beneficiary.
Notwithstanding any provision in this Article to the contrary, all employee contributions paid under this Section shall not be deemed employee contributions for the purpose of determining the tax levy under Section 12-149. Notwithstanding any provision in this Article to the contrary, the employer shall not make a contribution for any credit established by an employee under subsection (b) of this Section. Employee contributions made under this Section may be refunded under the same terms and conditions as other employee contributions under this Article.
(d) A person who retires under the provisions of this Section shall be entitled to have his or her retirement annuity calculated under the provisions of Section 12-133, except that the retirement annuity shall not be subject to reduction for retirement under age 60.
(e) Notwithstanding Section 12-146 of this Article, an annuitant who reenters service under this Article after receiving a retirement annuity based on additional benefits provided under this Section thereby forfeits the right to continue to receive those benefits, and upon again retiring shall have his or her retirement annuity recalculated at the appropriate time without the additional benefits provided in this Section.
(f) No employer action in declaring an employee to be a critical employee pursuant to subsection (a-5) shall be construed as an impairment of any pension benefit or entitlement. No early retirement option or resultant benefit conferred under this Section shall, in any manner, vest for any employee until the earlier date of the employer's decision to release the employee from service or May 31, 2004.
(Source: P.A. 93-654, eff. 1-16-04.)

(40 ILCS 5/12-133.7)
Sec. 12-133.7. Early retirement incentive for employees who have earned maximum pension benefits. A person who is eligible for the benefits provided under Section 12-133.6 and who, if he or she had retired on or before February 29, 2004, would have been entitled to a pension equal to 80% of his or her highest average salary for any 4 consecutive years within the last 10 years of service immediately preceding February 29, 2004 without receiving the benefits provided in Section 12-133.6 may elect, by filing a written election with the Fund by January 30, 2004, to receive a lump sum from the Fund on his or her last day of employment equal to 100% of his or her salary for the year ending on February 29, 2004 or the date of withdrawal, whichever is earlier. To be eligible to receive the benefit provided under this Section, the person must withdraw from service on or after January 31, 2004 and on or before February 29, 2004. If a person elects to receive the benefit provided under this Section, his or her retirement annuity otherwise payable under Section 12-133 shall be reduced by an amount equal to the actuarial equivalent of the lump sum. If a person elects to receive the benefit provided under this Section, the resulting reduction in retirement annuity under this Section shall not affect the amount of any widow's service annuity or widow's prior service annuity under Section 12-135 or any optional reversionary annuity for a surviving spouse under Section 12-136.1.
(Source: P.A. 93-654, eff. 1-16-04.)

(40 ILCS 5/12-134) (from Ch. 108 1/2, par. 12-134)
Sec. 12-134. Maximum retirement annuity. Except as modified by the provisions of Sections 12-133.1 and 12-133.2, the maximum retirement annuity for any employee under the provisions of this Article shall be 70% of the highest average annual salary for any 5 consecutive years within the last 10 years immediately preceding the date of withdrawal; provided that in the case of an employee in service on June 30, 1957, the maximum retirement annuity shall be the amount prescribed by the provisions of "The 1919 Act" in effect on June 30, 1957, increased by the amount resulting from accumulations accruing during service rendered thereafter consisting of contributions by the employee and employer for service annuity, improved by regular interest, subject to a maximum annuity equal to 75% of the highest salary received by an employee while in service for that part of such salary which does not exceed $6,000 per year, and 60% of that part of such salary which exceeds $6,000 per year.
(Source: P.A. 81-1536.)

(40 ILCS 5/12-135) (from Ch. 108 1/2, par. 12-135)
Sec. 12-135. Widow's service annuity and widow's prior service annuity.
(a) The widow of an employee who withdraws after at least 10 years of service and before attainment of age 60 shall be entitled to a widow's annuity beginning on the day next following his death, if he has not received a refund upon withdrawal before age 55.
If fixation has occurred in the annuities payable on account of such employee, the annuity to a widow shall be a reversionary annuity to be provided from the total of the following accumulations, as of her attained age on the date of fixation, to begin on the day next following the death of the employee provided that the accumulation from contributions by the employer shall not be used to an extent which, when taken with the accumulation from employee contributions, will provide the widow an annuity in excess of 50% of the highest salary which the employee received while in service:
(1) the accumulation from employee contributions for

widow's service annuity on the date when the employee withdraws, improved by regular interest to the date of fixation of the widow's annuity;

(2) 1/10 of the accumulation from contributions by

the employer for widow's service annuity on the date when the employee withdraws for each year of service above 10 years up to 100% of such accumulation, improved by regular interest to the date of fixation of the widow's annuity.

(b) The widow's annuity upon death of the employee while in service, shall be that provided from the total of the accumulations as stated below, on the day next following the date of death of the employee as of the widow's age on such date, provided that the accumulations from sums contributed by the employer shall not be used to an extent which, when taken with the deductions from salary, will provide for such widow an annuity in excess of 50% of the highest salary which the employee received while in service, and in no case greater than the reversionary annuity that would be payable if the employee had retired at age 55 if he withdrew prior to such age or had retired on annuity when he withdrew if withdrawal occurred after age 55:
(1) the accumulation from employee contributions for

service annuity and widow's service annuity on the date when he withdraws to the date of his death;

(2) 1/10 of the total of the accumulations from

contributions by the employer for service annuity and widow's service annuity on the date when such employee withdraws, for each complete year of service above 10 years up to 100% of such accumulation, improved by regular interest to the date of death of the employee.

(c) The widow of an employee who withdraws or dies while in service, upon or after attainment of age 60, and after fixation of the widow's annuity, shall be entitled to a widow's annuity beginning on the day next following the date of death of the employee.
The amount of such annuity shall be that provided from the total of the accumulations derived as stated below on the date of fixation, as of her attained age on such date; provided that the accumulation from sums contributed by the employer shall not be used to an extent which, when taken with the accumulation from employee contributions for such purpose, shall provide an annuity in excess of 50% of the highest salary which such employee received while in service:
(1) the accumulation from employee contributions for

widow's service annuity on the date of fixation of the widow's annuity;

(2) the accumulation from contributions by the

employer for widow's service annuity on the date of fixation of the widow's annuity;

(3) for a present employee the accumulation for

widow's prior service annuity, improved by regular interest to the date of fixation of the widow's annuity.

(d) The widow of an employee who dies while in service before fixation of the annuity rights of such widow shall be entitled to a widow's annuity beginning on the day next following his death. Such annuity shall be that provided from the total of the accumulations derived as stated below on the date of death of the employee as of her attained age on such date; provided that the accumulation from sums contributed by the employer shall not be used to an extent which, when taken with the accumulation from employee contributions, for such purpose, will provide an annuity in excess of 50% of the highest salary received by the employee while in service:
(1) The accumulation from employee contributions for

service annuity and widow's service annuity on the date of death of the employee;

(2) the accumulation from contributions by the

employer for service annuity and widow's service annuity on the date of death of the employee.

(e) The widow's service annuity or widow's prior service annuity which shall be determined for the wife of any employee at the date of his retirement shall be derived from the sum to the credit of such employee for such purposes, on the date of fixation of the widow's annuity, to provide a reversionary annuity for the wife after the death of her husband.
(f) In lieu of the widow's annuity described above, a widow of any employee who dies while in service, or after retirement on annuity, may elect to receive a lump sum payment of $300 which is to be applied to reduce the accumulations for widow's service annuity and widow's prior service annuity, and a reduced widow's annuity from the remainder of said accumulations. Said payment shall be applied against the accumulations for the respective annuities in proportionate amounts. In the event a widow elects a lump sum payment, and the total of the aforesaid accumulations prior to adjustment for said payment is equal to or less than $300, the total payment to said widow shall consist only of the amount of said accumulations, and no widow's annuity shall be payable to said widow.
(g) Any widow's annuity provided for in this section shall be computed as provided above, except that the maximum age of such widow for the computation of annuity for the widow shall not be more than 5 years less than the age of her employee husband.
(Source: P.A. 86-272.)

(40 ILCS 5/12-135.1) (from Ch. 108 1/2, par. 12-135.1)
Sec. 12-135.1. Minimum annuity to surviving spouse. Upon death of an employee or annuitant occurring on or after January 1, 1976, who has completed at least 20 years of service and has established accumulations for such annuity by employee contributions as provided in Section 12-151 hereof, plus the prescribed concurrent contributions by the employer, the annuity to the surviving spouse shall in no event be less than one-half of the retirement annuity which had accrued to an employee if death occurs while in service, or one-half of the amount of retirement annuity of the retired employee on the date of death; provided that if the age of the surviving spouse is less than 60 years at the date of death of the employee or annuitant, the annuity to the spouse shall be reduced 1/2 of 1% for each month that such age is less than 60 years.
If the minimum annuity survivor's benefit provided in this Section exceeds the maximum survivor's benefit payable under Section 12-125 or 12-135, such minimum benefit shall be payable.
(Source: P.A. 86-272.)

(40 ILCS 5/12-135.2) (from Ch. 108 1/2, par. 12-135.2)
Sec. 12-135.2. Increase in annuity to a surviving spouse. An annuity being paid to a surviving spouse on December 31, 1992, other than a temporary annuity, shall be increased by 10% effective January 1, 1993 and shall thereafter be paid at the increased rate until the termination of the annuity by death or other cause, subject to the annual increases provided under Section 12-135.3.
(Source: P.A. 87-1265.)

(40 ILCS 5/12-135.3) (from Ch. 108 1/2, par. 12-135.3)
Sec. 12-135.3. Annual increases to surviving spouses. On January 1 of each year, every surviving spouse, other than a surviving spouse who is receiving a temporary annuity or who has received a surviving spouse annuity for less than one full year, shall be entitled to a 3% annual increase in his or her surviving spouse's annuity. The 3% annual increase shall be based on the amount of annuity then payable, including any increases previously received under this Section.
(Source: P.A. 87-1265.)

(40 ILCS 5/12-136) (from Ch. 108 1/2, par. 12-136)
Sec. 12-136. Spouses not entitled to a surviving spouse's annuity. The following described spouses and former spouses of employees shall not have any right to a surviving spouse's annuity from the fund:
(a) the spouse of an employee who withdraws or

retires and who dies while out of service, if such spouse was not the spouse of the employee while in service;

(b) the spouse of an employee who received a refund;
(c) the spouse of an employee who dies after

withdrawal if the employee withdrew before attainment of age 60 and has less than 10 years of service;

(d) the spouse of an employee or annuitant who

remarries after the death of the employee or annuitant, if the spouse is under age 55 at the time of the remarriage;

(e) the former spouse of any employee, inactive

member or annuitant, regardless of the date on which the marriage is dissolved.

A spouse's annuity shall terminate upon remarriage while under age 55. Such termination shall be permanent and shall not be affected by any future change in marital status.
(Source: P.A. 86-272; 87-1265.)

(40 ILCS 5/12-136.1) (from Ch. 108 1/2, par. 12-136.1)
Sec. 12-136.1. Optional reversionary annuity for surviving spouse. An employee may elect to take a lesser retirement annuity reduced by not more than 1/3 thereof and provide an optional reversionary annuity for a surviving spouse derived from the actuarial value of his retirement annuity; provided (a) a written notice of election by the employee to provide such annuity is received by the board at least 1 year before the date of his retirement, except that for an employee retiring prior to July 1, 1964, such notice must be given the board at least 60 days before his retirement, (b) the amount of the optional reversionary annuity as specified in the employee's notice of election is not less than $100 per month nor more than the employee's reduced retirement annuity, and (c) death of the employee occurs after retirement.
The employee may revoke the election if notice thereof is received by the board at least 1 year before the date the retirement annuity begins. The death of the employee or death of the spouse prior to retirement of the employee shall constitute an automatic revocation of the election.
No option shall be permitted in any case where the reversionary annuity for a wife, when added to the widow's annuity provided herein, exceeds the reduced retirement annuity payable to the employee.
The increases in the retirement annuity provided in Section 12-133.1 shall, as to a member so electing a reversionary annuity, be applicable to the amount of the reduced retirement annuity.
An optional reversionary annuity shall begin on the day next following the annuitant's death. If the beneficiary does not survive the annuitant, no such annuity shall be payable.
(Source: P.A. 82-1008.)

(40 ILCS 5/12-136.2) (from Ch. 108 1/2, par. 12-136.2)
Sec. 12-136.2. Annuities to survivors of female employees.
All provisions of this Article relating to annuities or benefits to a widow, minor children or other survivors of a male employee shall apply with equal force to a surviving spouse, children or other eligible survivors of a female employee, including credits for the several annuity purposes, refunds and death benefits, without any modification or distinction whatsoever.
(Source: P.A. 78-1129.)

(40 ILCS 5/12-137) (from Ch. 108 1/2, par. 12-137)
Sec. 12-137. Eligibility for child's benefit. A benefit shall be granted to any child of the employee under 18 years of age or any child under such age legally adopted by the employee whose death occurred under the following conditions:
(a) from injury incurred in the performance of duty

regardless of length of service;

(b) from any other cause after completion of at least

2 years of service;

(c) after the employee withdraws from service

subsequent to age 55 and entered upon or is eligible for annuity.

In the case of an employee whose death occurs after withdrawal subsequent to age 55, if eligible for an annuity, birth of a child must have occurred before the date of the employee's latest withdrawal.
No annuity shall be payable to any child after such child's marriage. The termination date of any child's annuity due to the attainment of age 18 or marriage shall be the due date of the last annuity payment for the child, next preceding such due date with no proration for any period which is less than a full month.
A posthumous child shall be regarded as a child of the employee entitled to an annuity.
(Source: P.A. 95-279, eff. 1-1-08.)

(40 ILCS 5/12-138) (from Ch. 108 1/2, par. 12-138)
Sec. 12-138. Amount of child's benefit. A child's benefit effective upon death of an employee occurring on or after July 1, 1983 shall be $100 per month, if a parent survives; or $150 per month if no parent survives, or upon the death of the surviving parent; provided that the combined benefits to a widow and children, or for children only if there is no widow, shall not exceed 60% of final salary in any case where the employee's death resulted from any cause other than an act of duty, or 75% of such salary if death was the result of an act of duty. Where such limitations are exceeded, the benefits to the widow and children shall be reduced pro rata to conform to the applicable limitation.
If a parent survives, the child's benefit shall be paid to the parent if the parent is providing support for the child, unless another person has been appointed by a court as the guardian of the child. If no parent survives, or if a surviving parent is not providing support for the child, the child's benefit shall be paid to the legally appointed guardian.
(Source: P.A. 82-1008.)

(40 ILCS 5/12-139) (from Ch. 108 1/2, par. 12-139)
Sec. 12-139. Death benefit. Effective July 1, 1955, a death benefit is provided for employees and annuitants, in addition to other annuities and benefits, payable upon death of the employee while (a) in actual salary status or within 60 days thereof; (b) on an approved leave of absence, without salary, if death occurs within 60 days from the date he was in salary status; (c) receiving ordinary or duty disability benefit; or within 60 days from the date of termination of such benefit payments. Upon death of an annuitant the death benefit is payable if the annuity was granted and became effective on or after the employee's attainment of age 50. The death benefit is also payable upon death of an employee whose annuity was determined at age 65 or over and the employee and employer's contributions were transferred to the annuity reserve. No death benefit is payable unless application for the annuity was made within 60 days from the date of withdrawal from service.
This death benefit shall be payable to the surviving spouse as defined in Section 12-123.1 of the employee or annuitant; but if no spouse survives, payment shall be made according to the last written designation filed with the board prior to death by the employee or annuitant. If no such designation was filed, payment shall be made to the executor or administrator of the estate of the employee or annuitant, or if the estate is under the amount required under law for opening an estate, payment shall be made to the person filing a small estate affidavit as prescribed by law.
Upon death on or after January 1, 1980 and before January 1, 1990, prior to retirement on annuity, the amount of benefit shall be $2,000 payable upon death of the employee during the first year of membership in the Fund, $3,000 upon death during the second year of membership, $4,000 upon death during the third year of membership, $5,000 upon death during the fourth year of membership and $6,000 upon death during the fifth year of membership or over. Upon the death of an employee on or after January 1, 1990, prior to retirement on annuity, the amount of benefit shall be $3,000 upon death during the first year of membership in the Fund, $4,000 upon death during the second year of membership, $5,000 upon death during the third year of membership, and $6,000 upon death during the fourth through tenth years of membership. Upon the death, on or after January 1, 1983, of an employee prior to retirement with 10 or more years of service, the amount of benefit shall be $10,000.
Upon death of an employee while on retirement, occurring on or after January 1, 1980, the benefit computed according to the foregoing formula, subject to the aforesaid maximum, shall be reduced $1,500 for each year or fraction of a year that the employee was on retirement, provided that the minimum benefit payable on account of death of a retirant shall be $1,500. Upon the death of an employee who retired on or after January 1, 1983, with at least 10 years of service, the $10,000 benefit shall be reduced to $6,000 if death occurs during the first year of retirement, and shall be reduced $1,500 for each year or fraction of a year thereafter that the employee was retired, provided that the minimum benefit payable shall be $1,500. Upon the death, on or after January 1, 1990, of an employee while on retirement, the minimum benefit payable shall be $3,000.
The board shall establish rules to govern the administration of this benefit.
(Source: P.A. 86-272; 87-1265.)

(40 ILCS 5/12-140) (from Ch. 108 1/2, par. 12-140)
Sec. 12-140. Duty disability benefit. An employee who becomes disabled as the direct result of injury incurred in the performance of an act of duty and cannot perform the duties of the regularly assigned position, is entitled to receive, while so disabled, a benefit of 75% of the salary at the date when such duty disability benefits commence, subject to the conditions hereinafter stated, except that beginning January 1, 2015, such duty disability benefits shall be reduced to 74% of that salary; beginning January 1, 2017, such duty disability benefits shall be reduced to 73% of that salary; and beginning January 1, 2019, such duty disability benefits shall be reduced to 72% of that salary.
In the event an employee returns to service from any duty disability and renders actual employment in pay status performing the duties of the regularly assigned position for at least 60 days, and again becomes disabled, whether due to the previous disability or a new disability, the salary to be used in the computation of the benefit shall be the salary in effect at the date of the last day of service prior to the latest disability.
The employee shall also receive a further benefit of $20 per month on account of each eligible minor child as prescribed in Section 12-137, but the combined benefit to employee and children shall not exceed the annual salary at the date of such disability less the sums that would be deducted from his salary for service annuity and spouse's service annuity.
The benefit prescribed herein shall be payable during disability until the employee attains age 65, if disability is incurred before age 60, or for a period of 5 years if disability is incurred at age 60 or older. If the disability is incurred after age 65, this 5 year period may be reduced if such reduction can be justified on the basis of actuarial cost data approved by the board upon the recommendation of the actuary. At such time if the employee remains disabled the employee may retire on a retirement annuity.
If an employee dies as the direct result of injury incurred in the performance of an act of duty, or if death results from any cause which is compensable under the Workers' Occupational Diseases Act, a surviving spouse shall be entitled to a benefit (subject to the modifications stated in Section 12-141) of 50% of the employee's salary as it was at the date of injury resulting in death, until the date when the employee would have attained age 65, if injury was incurred under age 60, or for a period of 5 years if disability is incurred at age 60 or older. After such date, the spouse shall be entitled to receive the reversionary annuity that would have been fixed had the employee continued in service at the rate of salary received at the date of his injury resulting in death, until the employee attained age 65 or as stated herein and had then retired.
If a spouse remarries while under age 55 while in receipt of a benefit under this section, the benefit shall terminate. Such termination shall be final and shall not be affected by any change thereafter in his or her marital status.
Notwithstanding Section 1-103.1, the changes to this Section made by this amendatory Act of the 98th General Assembly apply to duty disability benefits payable on or after January 1, 2015, regardless of whether the recipient is deemed to be in service on or after the effective date of this amendatory Act.
(Source: P.A. 98-622, eff. 6-1-14.)

(40 ILCS 5/12-141) (from Ch. 108 1/2, par. 12-141)
Sec. 12-141. Workers' compensation offset. If an employee or surviving spouse and minor children receive any compensation or payment for specific loss, disability or death under or by virtue of the Workers' Compensation Act or the Workers' Occupational Diseases Act on account of disability or death resulting from the performance of an act of duty, the benefit payable to them under this Article shall be reduced by the amount of such compensation. If the amount received as compensation exceeds such benefits, no payment shall be made to the employee or surviving spouse until the expiration of the period during which the benefit payments, accumulated at the rates herein stated, becomes equal to the sum received as compensation; provided, that the commutation of compensation to a lump sum basis as provided by the aforesaid Acts shall not increase the benefits payable by the fund but such benefits shall be adjusted to the amount of the compensation awarded under the aforesaid Acts prior to any commutation of such compensation. No interest shall be considered in these calculations.
If any employee or surviving spouse and children are denied compensation by the park or city under those Acts, or if the park or city fails to act, the denial or failure to act shall not be considered final until the claim has been adjudicated by the Illinois Workers' Compensation Commission.
(Source: P.A. 93-721, eff. 1-1-05.)

(40 ILCS 5/12-142) (from Ch. 108 1/2, par. 12-142)
Sec. 12-142. Ordinary disability benefit. Only employees in active status are entitled to ordinary disability. In order that payments may begin from the date of absence, without pay, on account of disability, an employee must file an application within 60 days from the date when the employee was in salary status. If the filing of the application is delayed beyond such period, the benefit shall begin to accrue as of a date not more than 60 days prior to the date on which the application is received by the board.
(Source: P.A. 86-272.)

(40 ILCS 5/12-143) (from Ch. 108 1/2, par. 12-143)
Sec. 12-143. Amount of ordinary disability benefit. Any employee disabled as the result of any cause other than injury incurred in the performance of an act of duty, while in actual service or in salary status within a period of 30 days from date of disability, whose absence from service without salary extends for 8 days or more, shall be entitled to an ordinary disability benefit. No benefit shall be payable if the total period of disability is less than 8 days.
The benefit shall begin to accrue from the first day of such absence and shall be payable during the period of disability, subject to the following limitations: (1) the maximum cumulative period for which the benefit is payable during the entire period of the employee's service shall be 1/4 of the employee's total credited service (excluding periods for which ordinary disability benefits were paid) or 5 years, whichever is the lesser; (2) if the disability is incurred after age 65, the 5 year period may be reduced if such reduction can be justified on the basis of actuarial cost data approved by the board upon the recommendation of the actuary.
The amount of benefit shall be 45% of the rate of salary of the employee at the time ordinary disability benefits commence together with the credits specified in Section 12-155; provided that if an employee reenters service and renders more than 30 days of actual employment in pay status performing the duties of his regularly assigned position, and again becomes eligible for ordinary disability benefit, the rate of salary to be used in the computation of his latest benefit shall be the rate in effect on the date of commencement of the last period of absence on account of disability.
(Source: P.A. 86-272.)

(40 ILCS 5/12-143.1) (from Ch. 108 1/2, par. 12-143.1)
Sec. 12-143.1. Limitations on payment of ordinary or duty disability.
(a) An employee who has withdrawn from service, has been on a leave of absence, is laid off or is out of pay status for any reason for more than 30 days, and who subsequently reenters service, shall not be entitled to ordinary or duty disability payments unless the employee (1) qualified for an ordinary or duty disability benefit before the absence from service, or (2) renders at least 6 months of service subsequent to the date of the last reentry.
(b) An ordinary or duty disability benefit otherwise payable under this Article shall be suspended for the duration of any period during which the disabled employee receives salary or other compensation for personal services (but not including any worker's compensation benefit) that exceeds 50% of the amount of the disability benefit.
A person receiving an ordinary or duty disability benefit shall provide to the Board, upon request, a tax return, pay stub, or other documentation of earnings.
(Source: P.A. 86-272; 86-273; 86-1028.)

(40 ILCS 5/12-144) (from Ch. 108 1/2, par. 12-144)
Sec. 12-144. Medical examinations.
An employee in receipt of any disability benefit shall undergo a medical examination periodically and in any event at least once each year by a physician designated by the board. Should the board decide as the result of such examination that the employee is no longer disabled for the performance of duty, the board shall discontinue payment of benefits. Should the employee refuse to submit to such examination, benefit payments shall cease and written notice thereof shall be given the employer by the board.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/12-145) (from Ch. 108 1/2, par. 12-145)
Sec. 12-145. Re-entry of former employee. (a) Any former employee who received a refund who re-enters service and remains in continuous service for a period of 2 years may have restored to him all service and accumulations for annuity purposes for all previous employment; provided he repays to the fund all amounts received as refund, including regular interest from the dates of refund to the date of repayment. Such repayment may be made in installments, and must be fully paid within 1 year from the date of application of the employee for the exercise of the right of repayment.
(b) Any employee entering service as a future entrant shall be entitled to credit for service rendered an employer in any capacity other than employee as herein defined; provided, that such service was rendered immediately preceding his entry into the new service of the employer. All amounts to the credit of the employee for annuity purposes in any annuity and benefit fund to which such employee was a contributor in such other capacity shall be transferred to this fund and used for the respective annuity purposes herein provided.
(c) Whenever any former employee shall have reentered the service after July 1, 1919, or after July 1, 1937 in the case of an employee of the board, and completes 5 years of continuous service following such reentry, but who was not in the service of the employer on July 1, 1919 or July 1, 1937, as the case may be, so as to be classed as a present employee, such employee having had service prior to said date, shall receive credit for such prior service in accordance with the provisions of "The 1919 Act", upon completion of said 5 years of continuous service. Such employee shall thereupon be entitled to the classification of a present employee.
(d) Any employee who shall not withdraw the amounts to which he shall have a right to refund, or shall not have entered upon annuity, shall have a right to have all such amounts and all other amounts to his credit for annuity purposes on the date of his withdrawal retained to his credit and improved by regular interest until the date of retirement. These amounts are to be used for annuity purposes for his benefit and the benefit of any person who may have any right to annuity through him because of his service according to the provisions of this Article in the event he shall subsequently re-enter service.
(Source: P.A. 86-272.)

(40 ILCS 5/12-146) (from Ch. 108 1/2, par. 12-146)
Sec. 12-146. Re-entry of annuitant. When any person receiving an annuity shall re-enter service, the annuity previously granted to such person and any annuity fixed for his wife shall be cancelled. Such employee shall be credited, in accordance with the applicable actuarial tables, with sums sufficient to provide annuities equal in amount to those cancelled for the employee and wife, as of their respective ages on the date of the employee's re-entrance into service. Employee Contributions as salary deductions shall be made from the time of such re-entry into service. Upon subsequent retirement, new annuities based upon the amounts to the credit of the employee for annuity purposes, and the entire period of his service, shall be fixed for the employee and his wife.
In the case of an employee described in the foregoing paragraph, whose wife for whom annuity was fixed prior to such re-entry died before he re-entered service, any sum to the credit of the employee for widow's service annuity and widow's prior service annuity at the time annuity for such wife was fixed shall not be credited to the employee when he re-enters service, and no such sum or any part thereof shall be used to provide a widow's annuity for any wife of the employee who has married the employee after such re-entry.
(Source: P.A. 86-272.)

(40 ILCS 5/12-147) (from Ch. 108 1/2, par. 12-147)
Sec. 12-147. Refunds of employee contributions.
(1) (a) Any employee who withdraws from service before

age 60, with less than 10 years of service, shall be entitled to refund upon request.

Any employee who withdraws from service after

completion of at least 10 years of service but before age 55 shall be entitled to a refund upon request, provided such request is made before he attains such age.

Any employee who withdraws from service on or after

age 60 with less than 5 years of service may elect to receive either a refund or an annuity.

The refund shall consist of the accumulation from

employee contributions for service annuity, annual increase in basic retirement annuity, surviving spouse's service annuity, and interest deficiency, if any, without interest for employee contributions for the period on and after August 1, 1947. For the period prior to August 1, 1947, the refund of employee contributions shall be improved by interest at 4% per annum only. Contributions by the employer for military or naval service shall not be included in any refund but shall be considered for all other purposes of this Article except service for disability benefits. Credits in lieu of salary deductions during ordinary disability or duty disability shall be refundable.

(b) If a male employee has no spouse when his or her

retirement annuity is fixed, or when he or she enters on retirement annuity, a refund shall be made of the salary deductions for a widow's service annuity, without interest on any employee contributions for the period subsequent to August 1, 1947.

(c) Whenever an employee and surviving spouse have

not received retirement and surviving spouse's annuity payments, before the death of the survivor, in a total amount equal to the employee's accumulated contributions for service annuity and surviving spouse's service annuity at the date those annuities became payable, including interest, the remainder shall be refunded in the manner hereinafter specified.

(d) If a surviving spouse remarries before age 55 and

has not received in the form of annuity payments an amount equal to the total credited in the account of the employee from employee contributions for service annuity and spouse's service annuity purposes, including interest, the remainder of such total credits shall be refunded to the surviving spouse except that if an optional reversionary annuity is payable, no such refund shall be paid.

(2) Upon death of an employee or an employee annuitant, refunds, accrued annuity payments, accrued ordinary and duty disability benefits, or other accrued benefits, shall be payable as follows in the order designated:
(a) to the surviving spouse of the deceased employee

or annuitant as defined in Section 12-123.1;

(b) if there is no surviving spouse, or if upon the

death of a surviving spouse a refund becomes due, said monies shall be paid to the person or persons designated by the employee in a written authorization and direction executed and delivered by the employee to the board prior to his or her death, on forms supplied by the board, and acknowledged before a Notary Public;

(c) if there is no such surviving spouse, or if upon

the death of a surviving spouse a refund becomes due, and the deceased employee or employee annuitant has not executed and delivered to the board prior to his or her death a written authorization and direction as described in the foregoing paragraph, the board shall pay the moneys to the executor of the estate, or if no estate need be opened, the moneys shall be distributed to the person filing a small estate affidavit as prescribed by law.

Probate of the estate of an employee may be waived when and in the manner provided by statute. Payment to the person appointed by a court of competent jurisdiction to administer the testate or intestate estate of a deceased employee or employee annuitant, or to the person filing a small estate affidavit as prescribed by law, shall be a complete discharge of the board's obligations under this Article.
The board may at its discretion defer payment of refunds for a period not to exceed one year. If at the end of the year suit is pending to determine the employee's right to retain his or her former position, payment of refunds shall be suspended until final disposition of the suit.
Any employee who receives a refund shall forfeit all rights to annuity for himself or herself and for any one who may have any right to annuity through him or her, and credit for service rendered by him or her before refund was made. If he or she re-enters service, his or her status shall be that of an employee who enters service for the first time but he or she may regain the credits so forfeited by fulfilling the requirements specified elsewhere in this Article.
The board is hereby authorized to write off on its books of account any pending claim subject to the provisions of this section which remains unpaid for 2 years or more from the date of death of the employee or annuitant; provided, however, that when a valid claim is subsequently filed to the satisfaction of the board in the case of any account so written off the amount shall be paid in the manner prescribed herein.
(3) Upon the death of an employee while in service or an employee who had withdrawn from service and was not eligible to receive a pension, the refund to the beneficiary or estate shall consist of the accumulation from employee contributions for service annuity, annual increase in retirement annuity, surviving spouse's service annuity, and interest deficiency, if any, without interest for employee contributions for the period on and after August 1, 1947. For the period prior to August 1, 1947, the refund of employee contributions shall be improved by interest at 4% per annum only. Contributions by the employer for military or naval service shall not be included in any refund. Credits in lieu of salary deductions during ordinary or duty disability shall be refundable.
(Source: P.A. 86-272; 86-1488; 87-1265.)

(40 ILCS 5/12-148) (from Ch. 108 1/2, par. 12-148)
Sec. 12-148. Credits of employer contributions.
Refunds of accumulation from contributions of the employer for service annuity and widow's service annuity, and also for prior service annuity and widow's prior service annuity after contributions for such purposes are completed shall be made to the employer in the form of a credit to reduce the contributions otherwise required in subsequent years.
(Source: P.A. 77-319.)

(40 ILCS 5/12-149) (from Ch. 108 1/2, par. 12-149)
Sec. 12-149. Financing.
(a) The board of park commissioners of any such park district shall annually levy a tax (in addition to the taxes now authorized by law) upon all taxable property embraced in the district, at the rate which, when added to the employee contributions under this Article and applied to the fund created hereunder, shall be sufficient to provide for the purposes of this Article in accordance with the provisions thereof. Such tax shall be levied and collected with and in like manner as the general taxes of such district, and shall not in any event be included within any limitations of rate for general park purposes as now or hereafter provided by law, but shall be excluded therefrom and be in addition thereto.
The amount of such annual tax to and including the year 1977 shall not exceed .0275% of the value, as equalized or assessed by the Department of Revenue, of all taxable property embraced within the park district, provided that for the year 1978, and for each year thereafter, the amount of such annual tax shall be at a rate on the dollar of assessed valuation of all taxable property that will produce, when extended, for the year 1978 the following sum: 0.825 times the amount of employee contributions during the fiscal year 1976; for the year 1979, 0.85 times the amount of employee contributions during the fiscal year 1977; for the year 1980, 0.90 times the amount of employee contributions during the fiscal year 1978; for the year 1981, 0.95 times the amount of employee contributions during the fiscal year 1979; for the year 1982, 1.00 times the amount of employee contributions during the fiscal year 1980; for the year 1983, 1.05 times the amount of contributions made on behalf of employees during the fiscal year 1981; and for the year 1984 and each year thereafter through the year 2013, an amount equal to 1.10 times the employee contributions during the fiscal year 2-years prior to the year for which the applicable tax is levied. For the year 2014, this calculation shall be 1.10 times the amount of employee contributions during the 12-month fiscal year ending June 30, 2012; and for the year 2015, this calculation shall be 1.70 times the amount of employee contributions during the 12-month fiscal year ending December 31, 2013. For the year 2016, this calculation shall be an amount equal to 1.70 times; for the years 2017 and 2018, this calculation shall be an amount equal to 2.30 times; and for the year 2019 and each year thereafter, until the Fund attains a funded ratio of at least 90% with the funded ratio being the ratio of the actuarial value of assets to the total actuarial liability, this calculation shall be an amount equal to 2.90 times the employee contributions during the fiscal year 2 years prior to the year for which the applicable tax is levied. Beginning in the fiscal year in which the Fund attains a funding ratio of at least 90%, the contribution shall be the lesser of (1) 2.90 times the employee contributions during the fiscal year 2 years prior to the year for which the applicable tax is levied, or (2) the amount needed to maintain a funded ratio of 90%.
In addition to the contributions required under the other provisions of this Article, by November 1 of the following specified years, the employer shall contribute to the Fund the following specified amounts: $12,500,000 in 2015; $12,500,000 in 2016; and $50,000,000 in 2019. The additional employer contributions required under this subsection (a) are intended to decrease the unfunded liability of the Fund and shall not decrease the amount of the employer contributions required under the other provisions of this Article. The additional employer contributions made under this subsection (a) may be used by the Fund for any of its lawful purposes.
(b) As used in this Section, the term "employee contributions" means contributions by employees for retirement annuity, spouse's annuity, automatic increase in retirement annuity, and death benefit.
In making required contributions under this Section, the employer may, in lieu of levying all or a portion of the tax required under this Section, deposit an amount not less than the required amount of employer contributions derived from any source legally available for that purpose.
(c) In respect to park district employees, other than policemen, who are transferred to the employment of a city by virtue of the "Exchange of Functions Act of 1957", the corporate authorities of the city shall annually levy a tax upon all taxable property embraced in the city, as equalized or assessed by the Department of Revenue, at such rate per cent of the value of such property as shall be sufficient, when added to the amounts deducted from the salary or wages of such employees, to provide the benefits to which such employees, their dependents and beneficiaries are entitled under the provisions of this Article. The park district shall not levy a tax hereunder in respect to such employees. The tax levied by the city under authority of this Article shall be in addition to and exclusive of all other taxes authorized by law to be levied by the city for corporate, annuity fund or other purposes.
(d) All moneys accruing from the levy and collection of taxes, pursuant to this section, shall be remitted to the board by the employers as soon as they are received. Where a city has levied a tax pursuant to this Section in respect to park district employees transferred to the employment of a city, the treasurer of such city or other authorized officer shall remit the moneys accruing from the levy and collection of such tax as soon as they are received. Such remittances shall be made upon a pro rata share basis, whereby each employer shall pay to the board such employer's proportionate percentage of each payment of taxes received by it, according to the ratio which its tax levy for this fund bears to the total tax levy of such employer.
(e) Should any board of park commissioners included under the provisions of this Article be without authority to levy the tax provided in this Section the corporation authorities (meaning the supervisor, clerk and assessor) of the town or towns for which such board shall be the board of park commissioners shall levy such tax.
(f) Employer contributions to the Fund may be reduced by $5,000,000 for calendar years 2004 and 2005.
(Source: P.A. 97-973, eff. 8-16-12; 98-622, eff. 6-1-14.)

(40 ILCS 5/12-149.5)
Sec. 12-149.5. Delinquent contributions; deduction from payments of State funds to the employer. If the employer fails to transmit to the Fund contributions required of it under this Article by December 31st of the year in which such contributions are due, the Fund may, after giving notice to the employer, certify to the State Comptroller the amounts of the delinquent payments in accordance with any applicable rules of the Comptroller, and the Comptroller must, beginning in payment year 2016, deduct and remit to the Fund the certified amounts from payments of State funds to the employer.
The State Comptroller may not deduct from any payments of State funds to the employer more than the amount of delinquent payments certified to the State Comptroller by the Fund.
(Source: P.A. 99-8, eff. 7-9-15.)

(40 ILCS 5/12-150) (from Ch. 108 1/2, par. 12-150)
Sec. 12-150. Contributions by employees for service annuity.
(a) From each payment of salary to a present employee beginning August 4, 1961, and prior to September 1, 1971, there shall be deducted as contributions for service annuity 6% of such payment. Beginning September 1, 1971, the deduction shall be 6 1/2% of salary. Beginning January 1, 2015, the deduction shall be 8% of salary. Beginning January 1, 2017, the deduction shall be 9% of salary. Beginning January 1, 2019, the deduction shall be 10% of salary. These contributions shall continue until the amounts thus deducted will provide an accumulation, at regular interest, at least equal to the amount that would be provided on such date from employee contributions, assuming regular interest to such date, if such employee had been contributing in accordance with the provisions of "The 1919 Act" and this Article from the beginning of his service and the salary of the employee during his prior service was the same as it was on July 1, 1919, or on July 1, 1937 in the case of an employee of the board.
(b) From each payment of salary to a future entrant beginning August 4, 1961, and prior to September 1, 1971, there shall be deducted as contributions for service annuity 6% of such payment. Beginning September 1, 1971, the deduction shall be 6 1/2% of salary. Beginning January 1, 1990, the deduction shall be 7% of salary. Beginning January 1, 2015, the deduction shall be 8% of salary. Beginning January 1, 2017, the deduction shall be 9% of salary. Beginning January 1, 2019, the deduction shall be 10% of salary. Beginning with the first pay period on or after the date when the funded ratio of the Fund is first determined to have reached the 90% funding goal, and each pay period thereafter for as long as the Fund maintains a funding ratio of 90% or more, employee contributions shall be 8.5% of salary for the service annuity. If the funding ratio falls below 90%, then employee contributions for the service annuity shall revert to 10% of salary until such time as the Fund once again is determined to have reached the 90% funding goal, at which time the 8.5% of salary employee contribution for the service annuity shall resume.
(c) For service rendered prior to August 4, 1961, the rates of contribution by employees for service annuity shall be as follows: July 1, 1919 to July 20, 1947, inclusive, 4% of salary; July 21, 1947 to August 3, 1961, inclusive, 5% of salary.
For the period from July 1, 1919, to August 4, 1961 such deductions for a present employee shall continue until such date as the amounts deducted will provide an accumulation at least equal to that which would be provided on such date, assuming regular interest to such date, from deductions from salary of such employee if such employee had been under the provisions of "The 1919 Act" and this Article from the beginning of his service and the salary of such employee during his period of prior service was the same as it was on July 1, 1919 or on July 1, 1937 in the case of an employee of the board.
(d) Any employee shall have the option to contribute for service annuity an amount, together with regular interest, equal to the difference between the amount he had accumulated in the fund on June 30, 1947, from contributions at the rate of 4% of salary, together with regular interest, and the amount he would have accumulated, together with regular interest, if he had made contributions at the rate of 5% of salary. All such contributions shall be subject to salary limitations and other conditions in effect prior to July 1, 1947. Upon making such contribution the employer of such employee shall contribute in the ratio of 2 to 1 with such employee.
(Source: P.A. 98-622, eff. 6-1-14.)

(40 ILCS 5/12-150.1) (from Ch. 108 1/2, par. 12-150.1)
Sec. 12-150.1. The employer may pick up the employee contributions required by Sections 12-150, 12-151, 12-151.1, 12-151.2 and 12-152 for salary earned after December 31, 1981. If employee contributions are not picked up, the amount that would have been picked up under this amendatory Act of 1980 shall continue to be deducted from salary. If contributions are picked up they shall be treated as employer contributions in determining tax treatment under the United States Internal Revenue Code; however, the employer shall continue to withhold Federal and state income taxes based upon these contributions until the Internal Revenue Service or the Federal courts rule that pursuant to Section 414(h) of the United States Internal Revenue Code, these contributions shall not be included as gross income of the employee until such time as they are distributed or made available. The employer shall pay these employee contributions from the same source of funds which is used in paying salary to the employee. The employer may pick up these contributions by a reduction in the cash salary of the employee or by an offset against a future salary increase or by a combination of a reduction in salary and offset against a future salary increase. If employee contributions are picked up they shall be treated for all purposes of this Article 12 in the same manner and to the same extent as employee contributions made prior to the date picked up.
(Source: P.A. 81-1536.)

(40 ILCS 5/12-150.5)
Sec. 12-150.5. Use of contributions for health care subsidies. The Fund shall not use any contribution received by the Fund under this Article to provide a subsidy for the cost of participation in a retiree health care program.
(Source: P.A. 98-622, eff. 6-1-14.)

(40 ILCS 5/12-151) (from Ch. 108 1/2, par. 12-151)
Sec. 12-151. Contributions by employees for widow's service annuity. Beginning July 1, 1919, subject to the provisions of Section 12-184 for transferred employees, from each payment of salary to a male employee, there shall be deducted as contributions 1% of salary to provide for a widow's service annuity. Such deduction shall continue until the employee withdraws from service or retires.
(Source: P.A. 86-272.)

(40 ILCS 5/12-151.1) (from Ch. 108 1/2, par. 12-151.1)
Sec. 12-151.1. Contributions by employees towards annual increase in retirement annuity. Beginning July 1, 1965, there shall be deducted 1/2 of 1% of salary in the case of each employee as his contribution for the annual increase in the basic retirement annuity; provided that beginning January 1, 1976, the rate of deduction shall be 1% of salary. Such deduction shall continue during the entire time the employee is in service and in receipt of salary.
(Source: P.A. 79-478.)

(40 ILCS 5/12-151.2) (from Ch. 108 1/2, par. 12-151.2)
Sec. 12-151.2. Contributions by female employees. (a) Effective as of October 1, 1974, each female employee shall contribute at the same rates as a male employee for widow's annuity or other benefits, to the end that like credits may be established and maintained for both male and female employees for all purposes of this Article with respect to annuities, benefits, contribution rates, refunds and other provisions of this Article.
(b) Any female employee shall have the option of making contributions for the aforesaid purposes covering the period prior to October 1, 1974, and receiving pension credits therefor, including the concurrent credits from city contributions. Such contributions shall include interest at the regular interest rate from the dates such contributions should have been made from the beginning of their service to the dates of payment to the end that equal credits may be provided for all employees under this Article.
(Source: P.A. 86-272.)

(40 ILCS 5/12-152) (from Ch. 108 1/2, par. 12-152)
Sec. 12-152. Contributions by employer for service annuity and widow's service annuity.
(a) In the case of any present employee or future entrant, and for an employee of the board, the employer shall contribute for service annuity beginning August 4, 1961, 1.50 times the employee's contribution for this purpose.
(b) For widow's service annuity, the employer shall contribute beginning August 4, 1961, in the case of any employee, 2.75 times the employee's contribution for this purpose.
(c) For service prior to August 4, 1961, the employer's contributions for any employee shall be a percentage of salary as follows:
For service annuity: July 1, 1919 to July 13, 1927, inclusive, 8% of salary; July 14, 1927 to July 20, 1947, inclusive, 11% of salary; July 21, 1947 to August 3, 1961, inclusive, 10% of salary.
For widow's service annuity: July 1, 1919 to July 13, 1927, inclusive, 2% of salary; July 14, 1927 to August 3, 1961, inclusive, 2 3/4% of salary.
In determining the amounts to be contributed by an employer on behalf of an employee for service annuity and widow's service annuity in conformity with the percentage prescribed for such annuities, the contributions to be made by the employee during any fiscal year shall be accumulated at regular interest to the end of such year, and the employer shall make his contributions plus such interest, with additional regular interest between the end of such fiscal year and the dates when contributions by the employer are made.
(Source: P.A. 77-319.)

(40 ILCS 5/12-153) (from Ch. 108 1/2, par. 12-153)
Sec. 12-153. Contributions for death benefit. To defray the cost of the death benefit provided in Section 12-139, each employee in service shall make an additional contribution during the period prior to retirement, in the form of a deduction from salary, at a rate estimated by the board to be sufficient to provide, in any fiscal year, 1/2 of the amount necessary to meet the requirements for such benefit payments. For the fiscal year July 1, 1955 to June 30, 1956, the rate of employee contribution shall be 3/10 of 1% of salary. The employer shall make contributions for this benefit through the established tax levy in an amount equal to the contributions made by the employees.
On and after July 1, 1956, the rate of employee contribution, and the amount of employer contributions shall be fixed by the board for each fiscal year, prior to the beginning of such year, based upon the experience of the fund in the payment of benefits hereunder. Employees receiving ordinary or duty disability benefit and persons receiving a retirement annuity shall not be required to make contributions towards this benefit.
An employee in a position involving part-time employment shall make contributions in accordance with the rules of the board.
(Source: P.A. 79-478.)

(40 ILCS 5/12-154) (from Ch. 108 1/2, par. 12-154)
Sec. 12-154. Contributions by employer for ordinary disability benefit.
The amount necessary to provide the ordinary disability benefit shall be paid by the employer. Effective January 1, 1959, in respect to employees of a park district other than park policemen, who were transferred to the employment of a city by virtue of the "Exchange of Functions Act of 1957", the city to which such employees are transferred shall pay the amount necessary for the purposes of the ordinary disability benefit.
The board shall notify the board of park commissioners and the corporate authorities of the city to which employees of a park district have been transferred under the "Exchange of Functions Act of 1957" of the amount necessary for said purpose, and such amount, when approved by the board of park commissioners, or by the corporate authorities of the city in respect to such transferred employees, shall be included in the annual tax levy as provided in this Article.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/12-155) (from Ch. 108 1/2, par. 12-155)
Sec. 12-155. Contributions by employer while employee disabled. The employer of any employee who is receiving ordinary disability benefit or duty disability benefit shall contribute amounts ordinarily contributed by such employee and employer for service annuity and widow's service annuity and the annual increase in retirement annuity during any period for which disability benefit is paid to the employee, and such amounts shall be credited to the employee in lieu of salary deductions.
(Source: P.A. 81-1536.)

(40 ILCS 5/12-155.1) (from Ch. 108 1/2, par. 12-155.1)
Sec. 12-155.1. Contributions by employer towards annual increase in retirement annuity. The employer shall contribute for the annual increase in retirement annuity an amount representing the remainder required to finance such increase.
(Source: P.A. 79-478.)

(40 ILCS 5/12-155.5)
Sec. 12-155.5. Funding obligation.
(a) Beginning January 1, 2015, the board of park commissioners shall be obligated to contribute to the Fund in each fiscal year an amount not less than the amount determined annually under subsection (a) of Section 12-149 of this Code. Notwithstanding any other provision of law, if the board of park commissioners fails to pay the amount guaranteed under this Section within 60 days after the date set forth by the retirement board, the retirement board may bring a mandamus action in the Circuit Court of Cook County to compel the board of park commissioners to make the required payment, irrespective of other remedies that may be available to the Fund. The obligations and causes of action created under this Section shall be in addition to any other right or remedy otherwise accorded by common law or State or federal law, and nothing in this Section shall be construed to deny, abrogate, impair, or waive any such common law or statutory right or remedy.
(b) In ordering the board of park commissioners to make the required payment, the court may order a reasonable payment schedule to enable the board of park commissioners to make the required payment without significantly imperiling the public health, safety, or welfare. Any payments required to be made by the board of park commissioners pursuant to this Section are expressly subordinated to the payment of the principal, interest, and premium, if any, on any bonded debt obligation of the board of park commissioners, either currently outstanding or to be issued, for which the source of repayment or security thereon is derived directly or indirectly from tax revenues collected by the board of park commissioners. Payments on such bonded obligations include any statutory fund transfers or other prefunding mechanisms or formulas set forth, now or hereafter, in State law or bond indentures, into debt service funds or accounts of the board of park commissioners related to such bonded obligations, consistent with the payment schedules associated with such obligations.
(Source: P.A. 98-622, eff. 6-1-14.)

(40 ILCS 5/12-156) (from Ch. 108 1/2, par. 12-156)
Sec. 12-156. Board created.
A board composed of 7 members shall constitute a Board of Trustees authorized to carry out the provisions of this Article. Such Board of Trustees shall be known as the Retirement Board of the Park Employees' and Retirement Board Employees' Annuity and Benefit Fund.
Three members of such board shall be appointed by the board of park commissioners for terms of 3 years. Four members of such board shall be elected from among the employees for terms of 4 years who shall serve until their respective successors have been elected and have qualified.
The members of the board of a fund holding office at the time this Article becomes effective, including elected and appointed members, shall continue in office until the expiration of their respective terms or appointments and until their respective successors are appointed or elected and have qualified. When the term of any appointed member expires, the board of park commissioners shall appoint a successor.
The board shall conduct regular elections annually under rules which shall be adopted by it for the election of successors to members of the board whose terms shall expire. All employees who are included under the provisions of this Article shall be entitled to vote. The ballots shall be of secret character.
Each person elected or appointed to membership upon the board shall take a written oath of office that he will, so far as it devolves upon him, diligently and honestly administer the affairs of the office to which he was elected or appointed and that he will not knowingly violate or wilfully permit to be violated any of the provisions of law applicable under this Article. Such oath shall be subscribed by the person making it, and certified to by the officer before whom it is taken, and deposited with the custodian of the fund. Anyone after appointment or election shall be deemed to have qualified for membership on the board when such certificate is deposited with the custodian of the fund.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/12-157) (from Ch. 108 1/2, par. 12-157)
Sec. 12-157. Board vacancy.
If a vacancy shall occur in the membership of the board, due to death, resignation or other cause, said vacancy shall be filled by appointment. If the vacant membership be of appointive character, appointment for the unexpired portion of such term shall be made by the board of park commissioners, and if it be of elective character, it shall be filled by appointment by the elective members of the board, provided that the person appointed to the vacancy of an elective member shall be an employee. The persons so appointed to elective membership shall serve until an employee who shall be elected to serve for the unexpired portion of such term shall be chosen. Such election shall be held concurrently with and in the same manner as the next regular annual election.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/12-158) (from Ch. 108 1/2, par. 12-158)
Sec. 12-158. Board officers. The board shall elect from its membership a president, a vice president and a secretary, all of whom shall serve without salary, except that the secretary, if not an employee as defined herein, may be compensated during his tenure in the office of secretary in an amount not to exceed $2,400 per year.
(Source: P.A. 81-697.)

(40 ILCS 5/12-159) (from Ch. 108 1/2, par. 12-159)
Sec. 12-159. Board's powers and duties. The board shall have the powers and duties stated in Section 12-160 to 12-169, inclusive, in addition to the other powers and duties provided in this Article.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/12-160) (from Ch. 108 1/2, par. 12-160)
Sec. 12-160. To determine service credits.
To determine the length of service of each present employee rendered prior to the date when he comes under the provisions of "The 1919 Act" or this Article, including all service rendered to any employer as defined herein; to require each employee to file with the board a detailed statement of all such service rendered by him and to prescribe rules and regulations for the filing of such statements; to fix the period for which such employee shall receive credit for prior service from such information as is available, if the employee fails to file the aforesaid statement, or if the board is unable to verify such statement; to certify such statement and issue a certificate to the employee stating the length of prior service allowed.
Such certificate shall be final and conclusive as to length of prior service and amount of credit unless modified by the board, either of its own volition or upon application of the employee, within one year from the date when the certificate or a modified certificate is issued.
All leaves of absence without pay shall be excluded in computing prior service, and leaves of absence on full or part pay shall be included in computing the prior service.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/12-161) (from Ch. 108 1/2, par. 12-161)
Sec. 12-161. To supervise contributions. To see that all employee contributions by way of salary deductions and contributions by each employer are made, and that all funds collected are deposited when collected with the custodian of the fund; and to certify to each employer the amount to be deducted from the salary of each employee.
(Source: P.A. 81-1536.)

(40 ILCS 5/12-162) (from Ch. 108 1/2, par. 12-162)
Sec. 12-162. To have exclusive original jurisdiction.
To have exclusive original jurisdiction in all matters relating to or affecting the fund, including, in addition to all other matters, all claims for annuities, benefits or refunds under this Article.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/12-163) (from Ch. 108 1/2, par. 12-163)
Sec. 12-163. To see that duties of employer are performed.
To see that all the other duties under this Article of each employer are being performed, and in the event that an employer fails to perform any duties imposed on said employer under the provisions of this Article to take such steps as in its judgment seem advisable to enforce compliance by the employer with the provisions of this Article.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/12-164) (from Ch. 108 1/2, par. 12-164)
Sec. 12-164. To appoint custodian.
To appoint annually a custodian of the fund; and to deposit all moneys received or accruing to the fund with the custodian.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/12-165) (from Ch. 108 1/2, par. 12-165)
Sec. 12-165. To manage fund.
To have exclusive control and management of all moneys, securities and other property of said fund; and to defray the total cost of administration of this Article by means of the tax levy authority provided herein.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/12-166) (from Ch. 108 1/2, par. 12-166)
Sec. 12-166. To invest money. To invest and reinvest the moneys of the fund subject to the requirements and restrictions set forth in this Article and in Sections 1-109, 1-109.1, 1-109.2, 1-110, 1-111, 1-114, and 1-115.
No investments shall be purchased or sold or in any manner hypothecated except by the action of the board duly entered in the record of its proceedings.
The board may hold, purchase, sell, assign, transfer or dispose of any of the securities and investments in which any of the moneys of the fund or the proceeds of those investments have been invested.
The board shall have the authority to enter into any agreements and to execute any documents that it determines to be necessary to complete any investment transaction.
All investments shall be clearly held and accounted for to indicate ownership by the fund. The board may direct the registration of securities or the holding of interests in real property in the name of the fund or in the name of a nominee created for the express purpose of registering securities or holding interests in real property by a national or state bank or trust company authorized to conduct a trust business in the State of Illinois. The board may hold title to interests in real property in the name of the fund or in the name of a title holding corporation created for the express purpose of holding title to interests in real property.
Investments shall be carried at cost or at a value determined in accordance with generally accepted accounting principles and accounting procedures approved by the board.
No bank or savings and loan association shall receive investment funds as permitted by this Section, unless it has complied with the requirements established pursuant to Section 6 of the Public Funds Investment Act. Those requirements shall be applicable only at the time of investment and shall not require the liquidation of any investment at any time.
The board of trustees of any fund established under this Article may not transfer its investment authority, nor transfer the assets of the fund to any other person or entity for the purpose of consolidating or merging its assets and management with any other pension fund or public investment authority, unless the board resolution authorizing such transfer is submitted for approval to the contributors and retirees of the fund at elections held not less than 30 days after the adoption of such resolution by the board, and such resolution is approved by a majority of the votes cast on the question in both the contributors election and the retirees election. The election procedures and qualifications governing the election of trustees shall govern the submission of resolutions for approval under this paragraph, insofar as they may be made applicable.
(Source: P.A. 90-766, eff. 8-14-98.)

(40 ILCS 5/12-166.1) (from Ch. 108 1/2, par. 12-166.1)
Sec. 12-166.1. Participation in commingled investment funds-Transfer of investment functions and securities.
(a) The retirement board may invest in any commingled investment fund or funds established and maintained by the Illinois State Board of Investment under the provisions of Article 22A of this Code. The book value of all commingled equity participations plus the book value of other stock investments owned by this system shall not exceed the maximum permissible percentage rate for equity investments prescribed in Section 12-166. All commingled fund participations shall be subject to the law governing the Illinois State Board of Investment and the rules, policies and directives of that Board.
(b) The retirement board may, by resolution duly adopted by a majority vote of its membership, transfer to the Illinois State Board of Investment created by Article 22A of this Code, for management and administration, all investments owned by the Fund of every kind and character. Upon completion of such transfer, the authority of the retirement board to make investments shall terminate. Thereafter, all investments of the reserves of the Fund shall be made by the Illinois State Board of Investment in accordance with the provisions of Article 22A of this Code.
Such transfer shall be made not later than the first day of the fourth month next following the date of such resolution. Before such transfer an audit of such investments shall be completed by a certified public accountant selected by the Illinois State Board of Investment and approved by the Auditor General of the State of Illinois. The expense of such audit shall be defrayed by the retirement board.
(Source: P.A. 78-645.)

(40 ILCS 5/12-166.2) (from Ch. 108 1/2, par. 12-166.2)
Sec. 12-166.2. To lend securities. The Board may lend securities owned by the Fund to a borrower upon such terms and conditions as may be mutually agreed in writing. The agreement shall provide that during the period of the loan the Fund shall retain the right to receive, or collect from the borrower, all dividends, interest rights, and any distributions to which the Fund would have otherwise been entitled. The borrower shall deposit with the Fund as collateral for the loan cash, U.S. Government securities, or letters of credit equal to the market value of the securities at the time the loan is made and shall increase the amount of collateral if and when the Fund requests an additional amount because of subsequent increases in the market value of the securities.
The period for which the securities may be loaned shall not exceed one year, and the loan agreement may specify earlier termination by either party upon mutually agreed conditions.
(Source: P.A. 87-1265.)

(40 ILCS 5/12-167) (from Ch. 108 1/2, par. 12-167)
Sec. 12-167. To keep records, books and prepare reports. To keep a record of all its proceedings which shall be open to inspection by the public; to keep such books and records as are necessary for the transaction of its business; and to prepare a report, as of the last day of each fiscal year, setting forth the income and disbursements of the fund for the year, and the amount of its assets and liabilities at the close of the year. Such statement shall include, among other things, the following information:
(a) the total of the reserves on all annuities being

paid and to be paid from the fund to employees and widows whose annuities are determined but not entered upon, calculating such reserves as if the annuities were actually entered upon;

(b) the total of the liabilities of the employer for

prior service annuities and widow's prior service annuities, including the present values of such annuities that are entered upon.

(Source: P.A. 97-973, eff. 8-16-12.)

(40 ILCS 5/12-168) (from Ch. 108 1/2, par. 12-168)
Sec. 12-168. To have an audit. To have an annual audit of the books, records and reserves of the fund as of the last day of each fiscal year, by a certified public accountant. A copy of the report of such audit shall be filed with the board of park commissioners, and a synopsis thereof shall be prepared for public distribution.
(Source: P.A. 97-973, eff. 8-16-12.)

(40 ILCS 5/12-169) (from Ch. 108 1/2, par. 12-169)
Sec. 12-169. To appoint employees. To appoint such actuarial, legal, medical, clerical and other employees as may be necessary in the administration of the fund and fix their compensation.
One or more actuaries shall be employed with duty to determine the amount of money necessary to be provided under this Article, and to assist the board in preparing the annual statement as of the last day of each fiscal year, and to certify to the correctness thereof.
(Source: P.A. 97-973, eff. 8-16-12.)

(40 ILCS 5/12-170) (from Ch. 108 1/2, par. 12-170)
Sec. 12-170. Custodian of fund. All payments from the fund shall be made by the custodian of the fund only, and only upon warrant of or voucher signed by the president or vice-president of the board and countersigned by the secretary of the board. No warrant or voucher shall be drawn except by order of the board duly entered in the record of its proceedings.
(Source: P.A. 86-272.)

(40 ILCS 5/12-171) (from Ch. 108 1/2, par. 12-171)
Sec. 12-171. Money which may be held on deposit. The board may keep as an available sum for the purpose of making payments for annuities and other benefits, such an amount as shall be estimated by the board as being necessary to meet the current disbursements for a period not to exceed 90 days. Such sum shall be kept on deposit in any bank or savings and loan association in this State organized under the laws thereof or under the laws of the United States, or with any trust company incorporated under the laws of this State; provided said bank, savings and loan association or trust company shall furnish adequate security for said sum; and provided further that the sum so deposited shall not exceed 25% of the paid-up capital and surplus of said bank, savings and loan association or trust company.
No bank or savings and loan association shall receive investment funds as permitted by this Section, unless it has complied with the requirements, other than the maximum deposit requirement, established pursuant to Section 6 of "An Act relating to certain investments of public funds by public agencies", approved July 23, 1943, as now or hereafter amended.
(Source: P.A. 83-541.)

(40 ILCS 5/12-171.1) (from Ch. 108 1/2, par. 12-171.1)
Sec. 12-171.1. Records. The board shall maintain adequate accounting records that reflect the financial condition of the fund, and such additional data as are necessary for required calculations, actuarial valuations, and operation of the fund.
(Source: P.A. 87-1265.)

(40 ILCS 5/12-177) (from Ch. 108 1/2, par. 12-177)
Sec. 12-177. Employee accounts. The amounts contributed by employees for service annuity and spouse's service annuity shall be credited to this account; also all amounts contributed by the employer in lieu of deductions from salary in cases of ordinary or duty disability.
An individual account shall be kept with each employee. As contributions by or on behalf of the employee are made, each such account shall be credited with the amounts thereof. At least once each year each account shall be credited with regular interest.
(Source: P.A. 87-1265.)

(40 ILCS 5/12-183) (from Ch. 108 1/2, par. 12-183)
Sec. 12-183. Annual actuarial valuation. An actuarial valuation shall be made annually of the liabilities and reserves for present and prospective annuities and benefits, and beginning January 1, 2013 a general investigation shall be made and shall be completed every 5 years thereafter of the operating experience of the fund as to mortality, disability, retirement, marital status of employees, withdrawal from service without right to annuity, investment earnings and other factors of actuarial criteria.
Upon the basis of the annual actuarial valuation and quinquennial actuarial investigations, the actuary shall recommend the tables to be used in the annual valuations and in current operations including the prescribed rate of interest, and shall advise the board on any matters of actuarial character affecting the financial condition of the fund and its operations.
(Source: P.A. 97-973, eff. 8-16-12.)

(40 ILCS 5/12-185) (from Ch. 108 1/2, par. 12-185)
Sec. 12-185. Duties of employer. It shall be the duty of each employer hereunder to:
(a) notify each person to whom this Article shall apply before employing him of his duties and obligations under this Article as a condition of his employment;
(b) notify the board of the employment of new employees, removals, withdrawals, deaths and changes in salary of employees, setting forth the dates upon which such employments, removals, withdrawals, deaths and changes in salaries occurred;
(c) furnish such other information to the board as the board may reasonably require hereunder in the discharge of its duties;
(d) deduct from the salary of each employee, for each and every payroll period, such amounts as shall be required under the provisions of this Article. Each employer shall certify to the treasurer of said employer, on each and every payroll, a statement as voucher for the amount so deducted, and shall send a duplicate of such statement to the board. The treasurer of each employer, on receipt of such voucher for deductions from salaries of employees, shall transmit to the board the amounts specified in such voucher.
(e) Keep such records as the board may require hereunder.
(Source: P.A. 81-1536.)

(40 ILCS 5/12-186) (from Ch. 108 1/2, par. 12-186)
Sec. 12-186. No commissions or compensation.
No member of the board, nor any one connected with the board, shall have any interest, direct or indirect, in the gains or profits of any investment made by such board, nor as such, directly or indirectly, receive any pay or emoluments for his services. Nor shall any such person as an agent or partner of others borrow any funds or deposits, or in any manner use the same, except to make such current and necessary payments as are authorized by the board. Nor shall any member of said board, or anyone connected with said board, become an endorser or surety or become in any manner an obligor for moneys loaned by or borrowed of any such board.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/12-187) (from Ch. 108 1/2, par. 12-187)
Sec. 12-187. Condition of employment. Any person included as an employee as defined in this Article, or any person who shall hereafter be included as an employee, shall by such employment accept the provisions of this Article and thereupon become a contributor in accordance with the provisions hereof. The provisions of this Article shall become a condition of employment of such person and part of any contract of employment entered into by and with any such person.
(Source: P.A. 86-272.)

(40 ILCS 5/12-188) (from Ch. 108 1/2, par. 12-188)
Sec. 12-188. Employees under legal disabilities. In the event that an employee is adjudicated to be a person under legal disability by a court having jurisdiction to so determine and a guardian is appointed by a court having jurisdiction so to do, such guardian may, with the approval of the court, execute such documents, including resignations from the service, as may be necessary for the protection and best interests of the employee.
(Source: P.A. 83-706.)

(40 ILCS 5/12-189) (from Ch. 108 1/2, par. 12-189)
Sec. 12-189. Retirement Systems Reciprocal Act. The "Retirement Systems Reciprocal Act", being Article 20 of this Code, as now enacted or hereafter amended, is hereby adopted and made a part of this Article. Where there is a direct conflict in the provisions of that Act and the specific provisions of this Article, the latter provisions shall prevail; except that the provisions of this Article shall be applied without taking into account the provisions of Section 12-130 regarding commencement of benefits at age 50 unless all the systems to which the member is applying allow for a service retirement annuity payable at age 50.
(Source: P.A. 87-1265.)

(40 ILCS 5/12-190) (from Ch. 108 1/2, par. 12-190)
Sec. 12-190. Annuities etc. Exempt.
(a) All pensions, annuities, refunds or disability benefits granted under this Article, and every portion thereof, are exempt from any State or municipal tax, and exempt from attachment or garnishment process and shall not be seized, taken, subjected to, detained or levied upon by virtue of any judgment, or any process or proceeding whatsoever issued out of or by any court for the payment and satisfaction in whole or in part of any debt, damage, claim, demand or judgment against a pensioner, annuitant, refund applicant or other beneficiary hereunder.
(b) No pensioner, annuitant, applicant for refund, disability beneficiary or other beneficiary has a right to transfer or assign his or her pension, annuity, refund or disability benefit or any part thereof, either by mortgage or otherwise, except that an annuitant may direct that a monthly payment be made to the group health or hospital insurance plan administered by his or her former employer or by the pension fund established under this Article.
(c) Whenever an annuity, pension, refund or disability benefit is payable to a minor or a person adjudged to be under legal disability, the board, in its discretion, when in the apparent interest of such minor or person under legal disability, may waive guardianship proceedings and pay such money to the person providing for or caring for such minor and to the spouse or blood relative providing or caring for such person under legal disability. In the event the person under legal disability has no spouse or blood relatives willing to provide or care for him or her, and for whom no estate guardian has been appointed, and who is confined to a Medicare approved, State certified nursing home or a publicly owned and operated nursing home, hospital or mental institution, the board may pay such benefit due such person to the head of the nursing home, hospital or mental institution for deposit to such person's trust fund account maintained by the certified nursing home, hospital or institution, if such trust fund accounts are authorized or recognized by law. The acceptance of the payment and the endorsement of the payment by the person caring for or providing for a minor or a person under legal disability shall be an absolute discharge of the board's and the fund's liability in respect to the amount so paid.
(d) Whenever an employee, pensioner, annuitant, applicant for refund or disability beneficiary disappears or the person's whereabouts are unknown and it cannot be ascertained whether or not the person is alive, there shall be paid to the person's spouse the amount which would be payable to the spouse in the event that the person died on the date of disappearance. In the event the missing person returns, or is proved to be alive, the amount previously paid to the spouse shall be charged against any moneys payable to the person under this Article as though such payment to the spouse had been an allowance out of the moneys payable to such person.
(Source: P.A. 86-1488.)

(40 ILCS 5/12-190.1) (from Ch. 108 1/5, par. 12-190.1)
Sec. 12-190.1. Payment of an annuity other than direct. The board, at the written direction and request of any annuitant, may, solely as an accommodation to the annuitant, pay the amounts due the annuitant to a bank, savings and loan association or any other financial institution insured by an agency of the federal government, for deposit to his or her account, or to a bank or trust company for deposit in a trust established by the annuitant for his or her benefit with such bank, savings and loan association or trust company. An annuitant may withdraw such direction at any time.
(Source: P.A. 86-1488.)

(40 ILCS 5/12-190.2) (from Ch. 108 1/2, par. 12-190.2)
Sec. 12-190.2. Overpayment; deduction. The amount of any overpayment, of any pension or benefit granted under this Article, due to fraud, misrepresentation or error, may be deducted from future payments or refunds made to the recipient of the overpayment. The board also may withhold payment of any benefits or pensions payable under this Article where any type of lawsuit or Workers' Compensation suit has been instituted until the specific liability of the board and the fund for payments due is established by the adjudication or dismissal of the suit. Any such action of the board shall relieve and release the board and the fund from any liability for any moneys deducted or withheld.
(Source: P.A. 86-1488.)

(40 ILCS 5/12-190.3) (from Ch. 108 1/2, par. 12-190.3)
Sec. 12-190.3. Fraud. Any person who knowingly makes any false statement or falsifies or permits to be falsified any record of this Fund in any attempt to defraud the Fund is guilty of a Class A misdemeanor.
None of the benefits provided for in this Article shall be paid to any person who is convicted of any misdemeanor or felony relating to or arising out of or in connection with any attempt to defraud the Fund.
This Section shall not operate to impair any contract or vested right previously acquired under any law or laws continued in this Article, nor to preclude the right to a refund.
(Source: P.A. 96-1466, eff. 8-20-10.)

(40 ILCS 5/12-191) (from Ch. 108 1/2, par. 12-191)
Sec. 12-191. Felony conviction. None of the benefits provided for in this Article shall be paid to any person who is convicted of any felony relating to or arising out of or in connection with his service as an employee.
None of the benefits provided for in this Article shall be paid to any person who otherwise would receive a survivor benefit who is convicted of any felony relating to or arising out of or in connection with the service of the employee from whom the benefit results.
This Section shall not operate to impair any contract or vested right heretofore acquired under any law or laws continued in this Article, nor to preclude the right to a refund, and for the changes under this amendatory Act of the 100th General Assembly, shall not impair any contract or vested right acquired by a survivor prior to the effective date of this amendatory Act of the 100th General Assembly.
All future entrants entering service subsequent to July 11, 1955 shall be deemed to have consented to the provisions of this section as a condition of coverage, and all participants entering service subsequent to the effective date of this amendatory Act of the 100th General Assembly shall be deemed to have consented to the provisions of this amendatory Act as a condition of participation.
(Source: P.A. 100-334, eff. 8-25-17.)

(40 ILCS 5/12-192) (from Ch. 108 1/2, par. 12-192)
Sec. 12-192. Administrative review. The provisions of the Administrative Review Law, and all amendments and modifications thereof and the rules adopted pursuant thereto, shall apply to and govern all proceedings for the judicial review of final administrative decisions of the retirement board provided for under this Article. The term "administrative decision" is as defined in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 82-783.)

(40 ILCS 5/12-193) (from Ch. 108 1/2, par. 12-193)
Sec. 12-193. General provisions and savings clause.
The provisions of Article 1 and Article 23 of this Code apply to this Article as though such provisions were fully set forth in this Article as a part thereof.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/12-194) (from Ch. 108 1/2, par. 12-194)
Sec. 12-194. Effective Date of Certain Provisions. The changes made by this amendatory Act of 1989 pertaining to the date of fixation of annuities and the period of time for which disability benefits are payable shall be effective July 1, 1988.
(Source: P.A. 86-272.)

(40 ILCS 5/12-195)
Sec. 12-195. Application and expiration of new benefit increases.
(a) As used in this Section, "new benefit increase" means an increase in the amount of any benefit provided under this Article, or an expansion of the conditions of eligibility for any benefit under this Article, that results from an amendment to this Code that takes effect after the effective date of this amendatory Act of the 98th General Assembly.
(b) Notwithstanding any other provision of this Code or any subsequent amendment to this Code, every new benefit increase is subject to this Section and shall be deemed to be granted only in conformance with and contingent upon compliance with the provisions of this Section.
(c) The Public Act enacting a new benefit increase must identify and provide for payment to the Fund of additional funding at least sufficient to fund the resulting annual increase in cost to the Fund as it accrues.
Every new benefit increase is contingent upon the General Assembly providing the additional funding required under this subsection (c). The State Actuary shall analyze whether adequate additional funding has been provided for the new benefit increase. A new benefit increase created by a Public Act that does not include the additional funding required under this subsection (c) is null and void. If the State Actuary determines that the additional funding provided for a new benefit increase under this subsection (c) is or has become inadequate, it may so certify to the Governor and the State Comptroller and, in the absence of corrective action by the General Assembly, the new benefit increase shall expire at the end of the fiscal year in which the certification is made.
(Source: P.A. 98-622, eff. 6-1-14.)



Article 13 - Metropolitan Water Reclamation District Retirement Fund

(40 ILCS 5/Art. 13 heading)

(40 ILCS 5/Art. 13 Pt. I heading)

(40 ILCS 5/13-101) (from Ch. 108 1/2, par. 13-101)
Sec. 13-101. Creation of Fund. In each sanitary district organized under the Metropolitan Water Reclamation District Act, a Sanitary District Employees' and Trustees' Annuity and Benefit Fund shall be created, set apart, maintained and administered, in the manner prescribed in this Article for the benefit of the employees herein designated and their beneficiaries. Beginning January 1, 1992, the Fund shall be known as the Metropolitan Water Reclamation District Retirement Fund.
(Source: P.A. 87-794.)

(40 ILCS 5/13-102) (from Ch. 108 1/2, par. 13-102)
Sec. 13-102. Amendatory Act of 1991. This amendatory Act of 1991 is intended to clarify and restate the provisions of this Article 13 and to make certain substantive changes. This amendatory Act shall not be applied to deprive any person of eligibility for an annuity or benefit, to reduce the annuity or benefit, or to deprive a person of any right to which that person would have been entitled prior to the effective date of this amendatory Act of 1991, if the person from whose employment the annuity, benefit or right derives was an employee prior to that date.
(Source: P.A. 87-794.)

(40 ILCS 5/Art. 13 Pt. II heading)

(40 ILCS 5/13-201) (from Ch. 108 1/2, par. 13-201)
Sec. 13-201. Terms defined. The terms used in this Article shall have the meanings ascribed to them in this Part II, except when the context otherwise indicates.
(Source: P.A. 87-794.)

(40 ILCS 5/13-202) (from Ch. 108 1/2, par. 13-202)
Sec. 13-202. "Fund": The Metropolitan Water Reclamation District Retirement Fund, formerly known as the "Sanitary District Employees' and Trustees' Annuity and Benefit Fund" which was heretofore created for the benefit of the employees herein designated and their beneficiaries.
(Source: P.A. 87-794.)

(40 ILCS 5/13-203) (from Ch. 108 1/2, par. 13-203)
Sec. 13-203. "Employer": The Metropolitan Water Reclamation District of Greater Chicago, a unit of local government organized pursuant to the provisions of the Metropolitan Water Reclamation District Act, hereinafter sometimes referred to as Water Reclamation District or District. With respect to those persons employed by the Retirement Board, the Retirement Board is the Employer.
(Source: P.A. 87-794.)

(40 ILCS 5/13-204) (from Ch. 108 1/2, par. 13-204)
Sec. 13-204. "Employee": (a) Any employee of the Water Reclamation District appointed to the classified civil service under the Metropolitan Water Reclamation District Act or any employee exempt from civil service under that Act, including any person absent from such position due to assignment to any other position of employment for the District; (b) any temporary employee of the District; (c) all appointed officers or acting officers of the District; (d) any employee of the Retirement Board; and (e) any member of the Board of Commissioners of the District who elects to participate in the Fund within 90 days after becoming a member.
No person shall be an employee hereunder whose duties will not ordinarily permit 120 days of service during one calendar year.
A member of the Civil Service Board of the District who is first appointed to that office on or after the effective date of this amendatory Act of 1997 is not, by virtue of holding that office, an "employee" for the purposes of this Article.
(Source: P.A. 90-12, eff. 6-13-97.)

(40 ILCS 5/13-205) (from Ch. 108 1/2, par. 13-205)
Sec. 13-205. "Retirement Board" or "Board": The Board of Trustees of the Metropolitan Water Reclamation District Retirement Fund.
(Source: P.A. 87-794.)

(40 ILCS 5/13-206) (from Ch. 108 1/2, par. 13-206)
Sec. 13-206. "Service": Any employment for the District or the Board, excluding overtime or extra service for which an employee is entitled to receive salary.
(Source: P.A. 87-794.)

(40 ILCS 5/13-207) (from Ch. 108 1/2, par. 13-207)
Sec. 13-207. "Salary": The salary paid to an employee for service to the District or to the Board, including salary paid for vacation and sick leave and any amounts deferred under a deferred compensation plan established under this Code, but excluding (1) payment for unused vacation or sick leave, (2) overtime pay, (3) termination pay, and (4) any compensation in the form of benefits other than the salary.
(Source: P.A. 90-12, eff. 6-13-97.)

(40 ILCS 5/13-208) (from Ch. 108 1/2, par. 13-208)
Sec. 13-208. "Average final salary": The highest average annual salary as calculated by accumulating the salary for the highest 52 consecutive pay periods within the last 10 years of service immediately preceding the date of retirement and dividing by 2.
(Source: P.A. 90-12, eff. 6-13-97.)

(40 ILCS 5/13-209) (from Ch. 108 1/2, par. 13-209)
Sec. 13-209. "Disability": A physical or mental incapacity of an employee to perform assigned duties.
(Source: P.A. 87-794.)

(40 ILCS 5/13-210) (from Ch. 108 1/2, par. 13-210)
Sec. 13-210. "Withdraw" or "withdrawal": Discharge, termination or resignation of an employee.
(Source: P.A. 87-794.)

(40 ILCS 5/13-211) (from Ch. 108 1/2, par. 13-211)
Sec. 13-211. "Assets": The total value of cash, securities and other property held. Bonds shall be held at their amortized book values. Other investments shall be carried at book value in accordance with accounting procedures approved by the Board. Adjustments shall not be made in investment valuations for ordinary current market price fluctuation.
(Source: P.A. 87-794.)

(40 ILCS 5/13-212) (from Ch. 108 1/2, par. 13-212)
Sec. 13-212. "Age": Age at last birthday preceding the date on which ascertainment of age is necessary to any computation under this Article.
(Source: P.A. 87-794.)

(40 ILCS 5/13-213) (from Ch. 108 1/2, par. 13-213)
Sec. 13-213. "Contributions": Any moneys paid or payable to the Fund by the District or by any employee, or any salary deduction hereunder.
(Source: P.A. 92-53, eff. 7-12-01.)

(40 ILCS 5/13-214) (from Ch. 108 1/2, par. 13-214)
Sec. 13-214. "Accumulated employee contributions": The amounts, including interest credited thereon, contributed by the employee for retirement and surviving spouse's annuity to the date of the employee's withdrawal or death.
(Source: P.A. 87-794.)

(40 ILCS 5/13-215) (from Ch. 108 1/2, par. 13-215)
Sec. 13-215. "Retirement annuity": A benefit payable as an annuity for service as an employee. The annuity shall be payable in equal monthly installments for life, except as otherwise provided in this Article, beginning in the month after the effective date of the annuity, which shall not be prior to the date of withdrawal nor more than one year prior to the date of the employee's application for the annuity. A pro rata amount of the annuity shall be paid for part of a month when the annuity begins after the first day of the month or ends before the last day of the month.
Notwithstanding the above, all retirement annuity payments first payable on or after January 1, 2008, shall begin the first of the month following the effective date of retirement.
Effective January 1, 2008, benefits are payable for the full month if the annuitant was alive on the first day of the month.
(Source: P.A. 95-586, eff. 8-31-07.)

(40 ILCS 5/13-216) (from Ch. 108 1/2, par. 13-216)
Sec. 13-216. "Surviving spouse's annuity": The amount payable as a surviving spouse annuity commencing on the date of the employee's or retiree's death. The annuity shall be payable in equal monthly installments for life, except as otherwise provided in this Article, in the month after the effective date of the annuity. A pro rata amount of the annuity shall be paid for part of a month when the annuity begins after the first day of the month or ends before the last day of the month.
Notwithstanding the above, all surviving spouse annuity payments first payable on or after January 1, 2008, shall begin the first of the month following the employee's or annuitant's date of death.
Effective January 1, 2008, benefits are payable for the full month if the annuitant was alive on the first day of the month.
(Source: P.A. 95-586, eff. 8-31-07.)

(40 ILCS 5/Art. 13 Pt. III heading)

(40 ILCS 5/13-301) (from Ch. 108 1/2, par. 13-301)
Sec. 13-301. Retirement annuity; eligibility. Any employee who withdraws from service and meets the age and service requirements and other conditions set forth in subsections (a), (b), (c) or (d) hereof is entitled to receive a retirement annuity.
(a) Withdrawal on or after age 60. Any employee, upon withdrawal from service on or after attainment of age 60 and having at least 5 years of service, is entitled to a retirement annuity.
(b) Withdrawal on or after attainment of minimum retirement qualifications and prior to age 60.
(1) Any employee, upon withdrawal from service on or

after attainment of age 55 (age 50 if the employee first entered service before June 13, 1997) but prior to age 60 and having at least 10 years of service, is entitled to a retirement annuity as of the date of withdrawal or, at the option of the employee, at any time thereafter.

(2) Any employee who withdraws on or after attainment

of age 55 (age 50 if the employee first entered service before June 13, 1997) and prior to age 60 having at least 5 years but less than 10 years of service is entitled to a retirement annuity upon attainment of age 62, subject to the other requirements of this Article.

(3) Any employee who withdraws from service on or

after attainment of age 50 but prior to age 60 and is eligible for early retirement without discount under the Rule of 80 as provided in subsection (c) of Section 13-302 is entitled to a retirement annuity at the time of withdrawal.

(c) Withdrawal prior to minimum retirement age. Any employee, upon withdrawal from service prior to age 55 (age 50 if the employee first entered service before June 13, 1997) and having at least 10 years of service, shall become entitled to a retirement annuity upon attainment of age 55 (age 50 if the employee first entered service before June 13, 1997) or, at the option of the employee, at any time thereafter, subject to the other requirements of this Article.
(d) Withdrawal while disabled. Any employee having at least 5 years of service who has received ordinary disability benefits on or after January 1, 1986 for the maximum period of time hereinafter prescribed, and who continues to be disabled and withdraws from service, shall be entitled to a retirement annuity. In the case of an employee who enters service after the effective date of this amendatory Act of the 94th General Assembly, the required 5 years of service is exclusive of service credit described in Section 13-313. The age and service conditions as to eligibility for such annuity shall be waived as to the employee, but the early retirement discount under Section 13-302(b) shall apply. If the employee is under age 55 on the date of withdrawal, the retirement annuity shall be computed by assuming that the employee is then age 55 and then reduced to its actuarial equivalent at his attained age on that date according to applicable mortality tables and interest rates. The retirement annuity shall not be payable for any period prior to the employee's attainment of age 55 during which the employee is able to return to gainful employment. Upon the employee's death while in receipt of a retirement annuity, a surviving spouse or minor children shall be entitled to receive a surviving spouse's annuity or child's annuity subject to the conditions hereinafter prescribed in Sections 13-305 through 13-308.
(Source: P.A. 94-621, eff. 8-18-05.)

(40 ILCS 5/13-302) (from Ch. 108 1/2, par. 13-302)
Sec. 13-302. Computation of retirement annuity.
(a) Computation of annuity. An employee who withdraws from service on or after July 1, 1989 and who has met the age and service requirements and other conditions for eligibility set forth in Section 13-301 of this Article is entitled to receive a retirement annuity for life equal to 2.2% of average final salary for each of the first 20 years of service, and 2.4% of average final salary for each year of service in excess of 20. The retirement annuity shall not exceed 80% of average final salary.
(b) Early retirement discount. If an employee retires prior to attainment of age 60 with less than 30 years of service, the annuity computed above shall be reduced by 1/2 of 1% for each full month between the date the annuity begins and attainment of age 60, or each full month by which the employee's service is less than 30 years, whichever is less. However, where the employee first enters service after June 13, 1997 and does not have at least 10 years of service exclusive of credit under Article 20, the annuity computed above shall be reduced by 1/2 of 1% for each full month between the date the annuity begins and attainment of age 60.
(c) Rule of 80 - Early retirement without discount. For an employee who retires on or after January 1, 2003 but on or before December 31, 2007, if the employee is eligible for a retirement annuity under Section 13-301 and has at least 10 years of service exclusive of credit under Article 20 and if at the date of withdrawal the employee's age when added to the number of years of his or her creditable service equals at least 80, the early retirement discount in subsection (b) of this Section does not apply. For purposes of this Rule of 80, portions of years shall be considered in whole months.
An employee who has terminated employment with the employer under this Article prior to the effective date of this amendatory Act of the 92nd General Assembly and subsequently re-enters service must remain in service with the employer under this Article for at least 2 years after re-entry during the period beginning on January 1, 2003 and ending on December 31, 2007 to be entitled to early retirement without discount under this subsection (c).
In the case of an employee who retires under the terms of Article 20, eligibility for early retirement without discount under this subsection (c) shall be based upon the employee's age and service credit at the time of withdrawal from the final fund.
(c-1) Early retirement without discount; retirement after June 29, 1997 and before January 1, 2003. An employee who (i) has attained age 55 (age 50 if the employee first entered service before June 13, 1997), (ii) has at least 10 years of service exclusive of credit under Article 20, (iii) retires after June 29, 1997 and before January 1, 2003, and (iv) retires within 6 months of the last day for which retirement contributions were required, may elect at the time of application to make a one-time employee contribution to the Fund and thereby avoid the early retirement reduction specified in subsection (b). The exercise of the election shall also obligate the employer to make a one-time nonrefundable contribution to the Fund.
The one-time employee and employer contributions shall be a percentage of the retiring employee's highest full-time annual salary, calculated as the total amount of salary included in the highest 26 consecutive pay periods as used in the average final salary calculation, and based on the employee's age and service at retirement. The employee rate shall be 7% multiplied by the lesser of the following 2 numbers: (1) the number of years, or portion thereof, that the employee is less than age 60; or (2) the number of years, or portion thereof, that the employee's service is less than 30 years. The employer contribution shall be at the rate of 20% for each year, or portion thereof, that the participant is less than age 60.
Upon receipt of the application, the Board shall determine the corresponding employee and employer contributions. The annuity shall not be payable under this subsection until both the required contributions have been received by the Fund. However, the date the contributions are received shall not be considered in determining the effective date of retirement.
The number of employees who may retire under this Section in any year may be limited at the option of the District to a specified percentage of those eligible, not lower than 30%, with the right to participate to be allocated among those applying on the basis of seniority in the service of the employer.
An employee who has terminated employment and subsequently re-enters service shall not be entitled to early retirement without discount under this subsection unless the employee continues in service for at least 4 years after re-entry.
(d) Annual increase. Except for employees retiring and receiving a term annuity, an employee who retires on or after July 1, 1985 but before July 12, 2001, shall, upon the first payment date following the first anniversary of the date of retirement, have the monthly annuity increased by 3% of the amount of the monthly annuity fixed at the date of retirement. Except for employees retiring and receiving a term annuity, an employee who retires on or after July 12, 2001 shall, on the first day of the month in which the first anniversary of the date of retirement occurs, have the monthly annuity increased by 3% of the amount of the monthly annuity fixed at the date of retirement. The monthly annuity shall be increased by an additional 3% on the same date each year thereafter. Beginning January 1, 1993, all annual increases payable under this subsection (or any predecessor provision, regardless of the date of retirement) shall be calculated at the rate of 3% of the monthly annuity payable at the time of the increase, including any increases previously granted under this Article.
Any employee who (i) retired before July 1, 1985 with at least 10 years of creditable service, (ii) is receiving a retirement annuity under this Article, other than a term annuity, and (iii) has not received any annual increase under this subsection, shall begin receiving the annual increases provided under this subsection (d) beginning on the next annuity payment date following June 13, 1997.
(e) Minimum retirement annuity. Beginning January 1, 1993, the minimum monthly retirement annuity shall be $500 for any annuitant having at least 10 years of service under this Article, other than a term annuitant or an annuitant who began receiving the annuity before attaining age 60. Any such annuitant who is receiving a monthly annuity of less than $500 shall have the annuity increased to $500 on that date.
Beginning January 1, 1993, the minimum monthly retirement annuity shall be $250 for any annuitant (other than a term or reciprocal annuitant or an annuitant under subsection (d) of Section 13-301) having less than 10 years of service under this Article, and for any annuitant (other than a term annuitant) having at least 10 years of service under this Article who began receiving the annuity before attaining age 60. Any such annuitant who is receiving a monthly annuity of less than $250 shall have the annuity increased to $250 on that date.
Beginning August 1, 2001 (and without regard to whether the annuitant was in service on or after that effective date), the minimum monthly retirement annuity for any annuitant having at least 10 years of service, other than an annuitant whose annuity is subject to an early retirement discount, shall be $500 plus $25 for each year of service in excess of 10, not to exceed $750 for an annuitant with 20 or more years of service. In the case of a reciprocal annuity, this minimum shall apply only if the annuitant has at least 10 years of service under this Article, and the amount of the minimum annuity shall be reduced by the sum of all the reciprocal annuities payable to the annuitant by other participating systems under Article 20 of this Code.
Notwithstanding any other provision of this subsection, beginning on the first annuity payment date following July 12, 2001, an employee who retired before August 23, 1989 with at least 10 years of service under this Article but before attaining age 60 (regardless of whether the retirement annuity was subject to an early retirement discount) shall be entitled to the same minimum monthly retirement annuity under this subsection as an employee who retired with at least 10 years of service under this Article and after attaining age 60.
Notwithstanding any other provision of this subsection, beginning on the first day of the month following the month in which this amendatory Act of the 94th General Assembly takes effect (and without regard to whether the annuitant was in service on or after that effective date), an employee who retired on or after August 23, 1989 with at least 10 years of service under this Article but before attaining age 60 (regardless of whether the retirement annuity was subject to an early retirement discount), except for an employee who is eligible for an annuity under Section 13-301(d), shall be entitled to the same minimum monthly retirement annuity under this subsection as an employee who retired with at least 10 years of service under this Article and after attaining age 60.
(Source: P.A. 94-621, eff. 8-18-05.)

(40 ILCS 5/13-303) (from Ch. 108 1/2, par. 13-303)
Sec. 13-303. Reversionary annuity.
(a) An employee, prior to retirement on annuity, may elect a lesser amount of annuity and provide, with the actuarial value of the amount by which his annuity is reduced, a reversionary annuity for a wife, husband, parents, children, brothers or sisters. The election may be exercised by filing a written designation with the Board prior to retirement, and may be revoked by the employee at any time before retirement. The death of the employee prior to retirement shall automatically void the election.
(b) The death of the designated reversionary annuitant prior to the employee's retirement shall automatically void the election, but, if death of the designated reversionary annuitant occurs after retirement, the reduced annuity being paid to the retired employee annuitant shall remain unchanged and no reversionary annuity shall be payable.
No reversionary annuity shall be paid if the employee dies before the expiration of 730 days from the date the written designation was filed with the board, even though the employee retired and was receiving a reduced annuity.
(c) An employee exercising this option shall not reduce the annuity by more than 25%, nor elect to provide a reversionary annuity of less than $100 per month. No such option shall be permitted if the reversionary annuity for a surviving spouse, when added to the surviving spouse's annuity payable under this Article, exceeds 85% of the reduced annuity payable to the employee.
(d) A reversionary annuity shall begin on the day following the death of the annuitant, with the first payment due and payable one month later, and shall continue monthly thereafter until the death of the reversionary annuitant. Beginning on the first day of the month following the month in which this amendatory Act of the 96th General Assembly takes effect, a reversionary annuity shall begin on the first of the month following the annuitant's death and is payable for the full month if the reversionary annuitant is alive on the first day of the month.
(e) The increases in annuity provided in Section 13-302(d) shall, as to an employee so electing a reduced annuity, relate to the amount of reduced annuity, and such lesser amount shall constitute the annuity on which such increases shall be based.
(f) For determining the actuarial value under this option of the employee's annuity and the reversionary annuity, the Fund shall use an actuarial table recommended by the Fund's actuarial consultant and approved by the Board of Trustees.
(Source: P.A. 96-251, eff. 8-11-09.)

(40 ILCS 5/13-304) (from Ch. 108 1/2, par. 13-304)
Sec. 13-304. Optional plan of additional benefits and contributions made through December 31, 2002.
(a) While this plan is in effect, an eligible employee may establish additional optional credit for additional benefits by electing in writing at any time to make additional optional contributions. The employee may discontinue making the additional optional contributions at any time by notifying the Fund in writing.
Employees first entering service after June 30, 1997 are not eligible to participate in the plan established under this Section.
(b) Additional optional contributions for the additional optional benefits shall be as follows:
(1) For service after the option is elected, an

additional contribution of 3% of salary shall be contributed to the Fund on the same basis and under the same conditions as contributions required under Section 13-502.

(2) For service before the option is elected, an

additional contribution of 3% of the salary for the applicable period of service, plus interest at the annual rate as shall from time to time be determined by the Board, compounded annually from the date of service to the date of payment. All payments for past service must be paid in full before credit is given. A person who has withdrawn from service may pay the additional contribution for past service at any time within 30 days after withdrawal from service, so long as payment is made in full before the retirement annuity commences. No additional optional contributions may be made for any period of service for which credit has been previously forfeited by acceptance of a refund, unless the refund is repaid in full with interest at the rate specified in Section 13-603, from the date of refund to the date of repayment. Nothing herein may be construed to allow an additional optional contribution to be made on the account of a deceased employee.

(c) Additional optional benefit shall accrue for all periods of eligible service for which additional contributions are paid in full. The additional benefit shall consist of an additional 1% of average final salary for each year of service for which optional contributions have been paid, to be added to the employee's retirement annuity as otherwise computed under this Article. The calculation of these additional benefits shall be subject to the same terms and conditions as are used in the calculation of the retirement annuity under this Article. The additional benefit shall be included in the calculation of the automatic annual increase in annuity under Section 13-302(d), and in the calculation of surviving spouse's annuity where applicable. However, no additional benefits will be granted which produce a total annuity greater than the applicable maximum established for that type of annuity in this Article. The total additional optional benefit that may be received under this Section is 15% of average final salary.
(d) Refunds of additional optional contributions shall be made on the same basis and under the same conditions as provided under Section 13-601.
(e) Optional contributions shall be accounted for in a separate Optional Contribution Reserve.
(f) The tax levy computed under Section 13-503 shall be based on employee contributions including the amount of optional additional employee contributions.
(g) Service eligible under this Section may include only service as an employee as defined in Section 13-204, and subject to Section 13-401 and 13-402. No service granted under Section 13-801 or 13-802 shall be eligible for optional service credit. No optional service credit may be established for any military service, or for any service under any other Article of this Code. Optional service credit may be established for any period of disability paid from this Fund, if the employee makes additional optional contributions for such period of disability.
(h) This plan of optional benefits and contributions shall not apply to service prior to withdrawal rendered by any former employee who re-enters service unless such employee renders not less than 36 consecutive months of additional service after the date of re-entry.
(i) The effective date of this optional plan of additional benefits and contributions shall be the date upon which approval was received from the Internal Revenue Service, July 31, 1987.
(j) This plan of additional benefits and contributions shall expire December 31, 2002. No additional contributions may be made after that date, and no additional benefits will accrue after that date.
(k) The maximum optional benefits for current and prior service for which an employee can make contributions in a single year shall be limited to 15 years of service in 1997 and before; 9 years of service in 1998; 6 years of service in 1999; and 3 years of service in 2000, 2001, and 2002. No person may establish additional optional benefits under this Section for more than 15 years of service.
(Source: P.A. 92-599, eff. 6-28-02.)

(40 ILCS 5/13-304.1)
Sec. 13-304.1. Optional plan of additional benefits and contributions made January 1, 2003 through December 31, 2007.
(a) While this plan is in effect, an employee may establish optional additional credit toward additional benefits for eligible service by making an irrevocable written election to make additional contributions as authorized in this Section. An employee may begin to make additional contributions under this Section, via payroll deduction, no earlier than the first pay period of the calendar year in which the employee fulfills the 10-year service requirement described in subsection (g). The additional contributions of 4% of salary shall be paid to the Fund on the same basis and under the same conditions as contributions required under Section 13-502.
(b) For service before an irrevocable option is elected, but within the same calendar year, an additional contribution may be made of 4% of the salary for the applicable period of service, plus interest from the date of service to the date of contribution at a rate equal to the higher of 8% per annum or the actuarial investment return assumption used in the Fund's most recent annual actuarial statement. All payments for past service must be paid within the calendar year in which the service was earned; except that a person who has withdrawn from service and is eligible for a retirement annuity under Section 13-301 may pay the additional contribution for past service within the calendar year of withdrawal within the 30 days after withdrawal from service, as long as payment is made in full before the retirement annuity commences and before December 31, 2007. Nothing in this Section may be construed to allow an additional optional contribution to be made on the account of a deceased employee.
(c) The maximum additional benefit for current service for which an employee may make contributions under this Section in a single year is limited to one year of service in each of 2003, 2004, 2005, 2006, and 2007. The total additional benefit that may be accumulated under this Section, including any additional benefit accumulated under a prior optional benefit plan, is 12% of average final salary at retirement.
The additional benefit shall accrue for all periods of eligible service for which additional contributions have been paid in full in accordance with this Section, subject to the applicable limitations on maximum annuity.
The additional benefit shall consist of an additional 1% of average final salary for each year of service for which optional contributions have been paid, to be added to the employee's retirement annuity as otherwise computed under this Article. The calculation of these additional benefits shall be subject to the same terms and conditions as are used in the calculation of the retirement annuity under this Article. The additional benefit shall be included in the calculation of the automatic annual increase in annuity under Section 13-302(d) and in the calculation of surviving spouse's annuity, where applicable. However, no additional benefit may be granted which produces a total annuity greater than the applicable maximum established for that type of annuity in this Article.
(d) Refunds of additional optional contributions made in accordance with the provisions and limitations of this Section shall be made on the same basis and under the same conditions as are provided under Section 13-601. Any refund of contributions that exceed the limits specified in this Section shall be made in accordance with established Fund policy.
(e) The additional contributions shall be accounted for in a separate Optional Contribution Reserve.
(f) The tax levy computed under Section 13-503 shall be based on employee contributions and the amount of optional additional employee contributions, as provided in that Section.
(g) The service eligible for optional additional contributions under this Section is limited to service as an employee as defined in Section 13-204, and subject to Sections 13-401 and 13-402, but excluding service credited under subsections 13-401(a)4 and 13-401(d). Service granted under Section 13-801 or 13-802 is not eligible for optional additional contributions. Eligible service is further limited to service rendered during or after the calendar year in which the employee reaches 10 years of service as defined under Section 13-402, exclusive of any credit under Article 20.
Service eligible for optional additional contributions under this Section includes any period of disability paid from this Fund that would have been eligible service if the employee were in active service rather than disabled. The additional contributions for a period of disability shall be calculated as 4% of the salary that the employee would have received if he or she had been in active service during the applicable period of disability, plus interest at a rate equal to the higher of 8% per annum or the actuarial investment return assumption used in the Fund's most recent annual actuarial statement, compounded annually, from the date of the service to the date of payment. The contribution must be paid to the Fund no later than 3 months after the employee returns to service from disability, and in any event prior to December 31, 2007.
(h) The minimum period for which an employee may make an irrevocable election to make additional contributions shall be 26 consecutive pay periods, unless the employee first accumulates the maximum optional credit as described in subsection (c) of this Section. The maximum period for which an employee may make irrevocable elections for additional contributions shall be from the date of election through the last pay period eligible for contributions under this Section.
(i) This plan of additional benefits and contributions expires on December 31, 2007. No additional contributions may be made after that date, and no additional benefits will accrue after that date.
(Source: P.A. 92-599, eff. 6-28-02.)

(40 ILCS 5/13-305) (from Ch. 108 1/2, par. 13-305)
Sec. 13-305. Surviving spouse's annuity; eligibility. A surviving spouse who was married to an employee on the date of the employee's death while in service, or was married to an employee on the date of withdrawal from service and remained married to that employee until the employee's death, shall be entitled to a surviving spouse's annuity payable for life. However, the annuity shall not be payable to the surviving spouse of (1) an employee who withdraws from service before attaining the minimum retirement age unless the deceased employee had at least 10 years of service, or at least 5 years of service if the employee was eligible for an annuity upon attainment of age 62 pursuant to Section 13-301(b) or had been receiving a retirement annuity pursuant to Section 13-301(d), or (2) an employee not described in item (1) who first enters service on or after the effective date of this amendatory Act of 1997 and who has been employed as an employee for (i) less than 36 months from the date of the employee's original entry into service or (ii) less than 12 months from the employee's date of latest re-entry into service; except as otherwise provided in Section 13-306(a) for an employee whose death arises out of or in the course of the employee's service to the employer.
Notwithstanding any other provision of this Section and notwithstanding the forfeiture of rights provisions under subsection (e) of Section 13-601, surviving spouse annuity eligibility or eligibility for alternative survivor's benefits, if applicable, shall be extended to the spouse or civil union partner of an annuitant who retired prior to June 1, 2011 and received a refund of surviving spouse annuity contributions as provided in subsection (b) of Section 13-601 if the annuitant (i) repaid the surviving spouse annuity contributions under subsection (b-5) of Section 13-601, (ii) could not enter into either a civil union or marriage recognized in the State of Illinois prior to that date, and (iii) became:
(A) a party to a civil union or a party to a legal

relationship that is recognized as a civil union or marriage under the Illinois Religious Freedom Protection and Civil Union Act on or after June 1, 2011 and before July 1, 2016 and remains such a party;

(B) a party to a marriage under the Illinois Marriage

and Dissolution of Marriage Act on or after February 26, 2014 and before July 1, 2016 and remains such a party; or

(C) a party to a marriage, civil union, or other

legal relationship that, at the time it was formed, was not legally recognized in Illinois but was subsequently recognized as a civil union or marriage under the Illinois Religious Freedom Protection and Civil Union Act on or after June 1, 2011 and before July 1, 2016, a marriage under the Illinois Marriage and Dissolution of Marriage Act on or after February 26, 2014 and before July 1, 2016, or both, and remains such a party.

A dissolution of marriage after retirement shall not divest the employee's spouse of the entitlement to a surviving spouse's annuity upon the subsequent death of the employee, provided that the surviving spouse and the deceased employee had been married to each other for a period of not less than 10 continuous years on the date of retirement.
For purposes of Section 1-103.1, the changes made by this amendatory Act of the 100th General Assembly apply to persons not in service on or after the effective date of this amendatory Act of the 100th General Assembly.
(Source: P.A. 100-244, eff. 8-22-17.)

(40 ILCS 5/13-306) (from Ch. 108 1/2, par. 13-306)
Sec. 13-306. Computation of surviving spouse's annuity.
(a) Computation of the annuity. The surviving spouse's annuity shall be equal to 60% of the retirement annuity earned and accrued to the credit of the deceased employee, whether death occurs while in service or after withdrawal, plus 1% for each year of total service of the employee to a maximum of 85%; provided, however, that if the employee's death arises out of and in the course of the employee's service to the employer and is compensable under either the Illinois Workers' Compensation Act or Illinois Workers' Occupational Diseases Act, the surviving spouse's annuity is payable regardless of the employee's length of service and shall be not less than 50% of the employee's salary at the date of death.
For any death in service the early retirement discount required under Section 13-302(b) shall not be applied in computing the retirement annuity upon which is based the surviving spouse's annuity.
For any death after withdrawal and prior to application for annuity benefits, the early retirement discount required under Section 13-302(b) shall be applied in computing the retirement annuity upon which the surviving spouse's annuity is based. The maximum age discount applied to the employee's retirement annuity shall not exceed 60%.
Further, the annuity for a surviving spouse of a withdrawn employee who was eligible for an annuity upon attainment of age 62 pursuant to Section 13-301(b) but who died prior to age 60 shall be based upon an employee annuity that has been reduced by 1/2% for each full month between the date the surviving spouse's annuity begins and the employee's attainment of age 60.
(b) Reciprocal service. For any employee or annuitant who retires on or after July 1, 1985 and whose death occurs after January 1, 1991, having at least 15 years of service with the employer under this Article, and who was eligible at the time of death or elected at the time of retirement to have his or her retirement annuity calculated as provided in Section 20-131 of this Code, the surviving spouse benefit shall be calculated as of the date of the employee's death as indicated in subsection (a) as a percentage of the employee's total benefit as if all service had been with the employer. That benefit shall then be reduced by the amounts payable by each of the reciprocal funds as of the date of death so that the total surviving spouse benefit at that date will be equal to the benefit which would have been payable had all service been with the employer under this Article.
(c) Discount for age differential. The annuity for a surviving spouse shall be discounted by 0.25% for each full month that the spouse is younger than the employee as of the date of withdrawal from service or death in service to a maximum discount of 60% of the surviving spouse annuity as calculated under subsections (a), (b), and (e) of this Section. The discount shall be reduced by 10% for each full year the marriage has been in continuous effect as of the date of withdrawal or death in service. There shall be no discount if the marriage has been in continuous effect for 10 full years or more at the time of withdrawal or death in service.
(d) Annual increase. Effective August 23, 1989, on the first day of each calendar month in which there occurs an anniversary of the employee's date of retirement or date of death, whichever occurred first, the surviving spouse's annuity, other than a term annuity under Section 13-307, shall be increased by an amount equal to 3% of the amount of the annuity. Beginning January 1, 1993, all annual increases payable under this subsection (or any predecessor provision of this Article) shall be calculated at the rate of 3% of the monthly annuity payable at the time of the increase, including any increases previously granted under this Article.
Beginning January 1, 1993, surviving spouse annuitants whose deceased spouse died, retired or withdrew from service before August 23, 1989 with at least 10 years of service under this Article shall be eligible for the annual increases provided under this subsection.
(e) Minimum surviving spouse's annuity.
(1) Beginning January 1, 1993, the minimum monthly

surviving spouse's annuity shall be $500 for any annuitant whose deceased spouse had at least 10 years of service under this Article, other than a surviving spouse who is a term annuitant or whose deceased spouse began receiving a retirement annuity under this Article before attainment of age 60. Any such surviving spouse annuitant who is receiving a monthly annuity of less than $500 shall have the annuity increased to $500 on that date.

Beginning January 1, 1993, the minimum monthly

surviving spouse's annuity shall be $250 for any annuitant (other than a term or reciprocal annuitant or an annuitant survivor under subsection (d) of Section 13-301) whose deceased spouse had less than 10 years of service under this Article, and for any annuitant (other than a term annuitant) whose deceased spouse had at least 10 years of service under this Article and began receiving a retirement annuity under this Article before attainment of age 60. Any such surviving spouse annuitant who is receiving a monthly annuity of less than $250 shall have the annuity increased to $250 on that date.

(2) Beginning August 1, 2001 (and without regard to

whether the deceased spouse was in service on or after that date), the minimum monthly surviving spouse's annuity for any annuitant whose deceased spouse had at least 10 years of service shall be the greater of the following:

(A) An amount equal to $500, plus $25 for each

year of the deceased spouse's service in excess of 10, not to exceed $750 for an annuitant whose deceased spouse had 20 or more years of service. This subdivision (A) is not applicable if the deceased spouse received a retirement annuity that was subject to an early retirement discount.

(B) An amount equal to (i) 50% of the retirement

annuity earned and accrued to the credit of the deceased spouse at the time of death, plus (ii) the amount of any annual increases applicable to the surviving spouse's annuity (including the amount of any reversionary annuity) under subsection (d) before July 12, 2001. In any case in which a refund of excess contributions for the surviving spouse annuity has been paid by the Fund and the surviving spouse annuity is increased due to the application of this subdivision (B), the amount of that refund shall be recovered by the Fund as an offset against the amount of the increase in annuity arising from the application of this subdivision (B).

In the case of a reciprocal annuity, the minimum

annuity calculated under this subdivision (e)(2) shall apply only if the deceased spouse of the annuitant had at least 10 years of service under this Article, and the amount of the minimum annuity shall be reduced by the sum of all the reciprocal annuities payable to the annuitant by other participating systems under Article 20 of this Code.

The minimum annuity calculated under this

subdivision (e)(2) is in addition to the amount of any reversionary annuity that may be payable.

(3) Beginning August 1, 2001 (and without regard to

whether the deceased spouse was in service on or after that date), any surviving spouse who is receiving a term annuity under Section 13-307 or any predecessor provision of this Article may have that term annuity recalculated and converted to a minimum surviving spouse annuity under this subsection (e).

(4) Notwithstanding any other provision of this

subsection, beginning August 1, 2001, an annuitant whose deceased spouse retired before August 23, 1989 with at least 10 years of service under this Article but before attaining age 60 (regardless of whether the retirement annuity was subject to an early retirement discount) shall be entitled to the same minimum monthly surviving spouse's annuity under this subsection as an annuitant whose deceased spouse retired with at least 10 years of service under this Article and after attaining age 60. Further notwithstanding any other provision of this subsection, beginning on the first day of the month following the month in which this amendatory Act of the 94th General Assembly takes effect, an annuitant whose deceased spouse retired on or after August 23, 1989 with at least 10 years of service under this Article but before attaining age 60 (regardless of whether the retirement annuity was subject to an early retirement discount) shall be entitled to the same minimum monthly surviving spouse's annuity under this subsection as an annuitant whose deceased spouse retired with at least 10 years of service under this Article and after attaining age 60.

(5) The minimum annuity provided under this

subsection (e) shall be subject to the age discount provided under subsection (c) of this Section.

(Source: P.A. 94-621, eff. 8-18-05.)

(40 ILCS 5/13-307) (from Ch. 108 1/2, par. 13-307)
Sec. 13-307. Term annuity. Whenever a retirement or surviving spouse annuity is less than $200 per month, it may be converted to a term annuity in the amount of $200 per month to be paid for such period as is determined in accordance with actuarial tables adopted by the Board.
(Source: P.A. 87-794.)

(40 ILCS 5/13-308) (from Ch. 108 1/2, par. 13-308)
Sec. 13-308. Child's annuity.
(a) Eligibility. A child's annuity shall be provided for each unmarried child under the age of 18 years (under the age of 23 years in the case of a full-time student) whose employee parent dies while in service, or whose deceased parent is an annuitant or former employee with at least 10 years of creditable service who did not take a refund of employee contributions. Eligibility for benefits to unmarried children over the age of 18 but under the age of 23 begins no earlier than September 1, 2005.
For purposes of this Section, "employee" includes a former employee, and "child" means the issue of an employee or a child adopted by an employee.
Payments shall cease when a child attains the age of 18 years (age of 23 years in the case of a full-time student) or marries, whichever first occurs. The annuity shall not be payable unless the employee has been employed as an employee for at least 36 months from the date of the employee's original entry into service (at least 24 months in the case of an employee who first entered service before June 13, 1997) and at least 12 months from the date of the employee's latest re-entry into service; provided, however, that if death arises out of and in the course of service to the employer and is compensable under either the Illinois Workers' Compensation Act or Illinois Workers' Occupational Diseases Act, the annuity is payable regardless of the employee's length of service.
(b) Amount. Beginning on the first day of the month following the month in which this amendatory Act of the 96th General Assembly takes effect, a child's annuity shall be $500 per month for each child, up to a maximum of $5,000 per month for all children of the employee, as provided in this Section, if a parent of the child is living. The child's annuity shall be $1,000 per month for each child, up to a maximum of $5,000 for all children of the employee, when neither parent is alive. The total amount payable to all children of the employee shall be divided equally among those children.
(c) Payment. Until a child attains the age of 18 years, a child's annuity shall be paid to the child's parent or other person who shall be providing for the child without requiring formal letters of guardianship, unless another person shall be appointed by a court of law as guardian. Beginning on the first day of the month following the month in which this amendatory Act of the 96th General Assembly takes effect, benefits shall begin on the first of the month following the employee's or annuitant's date of death and are payable for the full month if the annuitant was alive on the first day of the month.
(Source: P.A. 95-279, eff. 1-1-08; 96-251, eff. 8-11-09.)

(40 ILCS 5/13-309) (from Ch. 108 1/2, par. 13-309)
Sec. 13-309. Duty disability benefit.
(a) Any employee who becomes disabled, which disability is the result of an injury or illness compensable under the Illinois Workers' Compensation Act or the Illinois Workers' Occupational Diseases Act, is entitled to a duty disability benefit during the period of disability for which the employee does not receive any part of salary, or any part of a retirement annuity under this Article; except that in the case of an employee who first enters service on or after June 13, 1997 and becomes disabled before August 18, 2005 (the effective date of Public Act 94-621), a duty disability benefit is not payable for the first 3 days of disability that would otherwise be payable under this Section if the disability does not continue for at least 11 additional days. The changes made to this Section by Public Act 94-621 are prospective only and do not entitle an employee to a duty disability benefit for the first 3 days of any disability that occurred before that effective date and did not continue for at least 11 additional days. This benefit shall be 75% of salary at the date disability begins. However, if the disability in any measure resulted from any physical defect or disease which existed at the time such injury was sustained or such illness commenced, the duty disability benefit shall be 50% of salary.
Unless the employer acknowledges that the disability is a result of injury or illness compensable under the Workers' Compensation Act or the Workers' Occupational Diseases Act, the duty disability benefit shall not be payable until the issue of compensability under those Acts is finally adjudicated. The period of disability shall be as determined by the Illinois Workers' Compensation Commission or acknowledged by the employer.
An employee in service before June 13, 1997 shall also receive a child's disability benefit during the period of disability of $10 per month for each unmarried natural or adopted child of the employee under 18 years of age.
The first payment shall be made not later than one month after the benefit is granted, and subsequent payments shall be made at least monthly. The Board shall by rule prescribe for the payment of such benefits on the basis of the amount of salary lost during the period of disability.
(b) The benefit shall be allowed only if all of the following requirements are met by the employee:
(1) Application is made to the Board.
(2) A medical report is submitted by at least one

licensed and practicing physician as part of the employee's application.

(3) The employee is examined by at least one licensed

and practicing physician appointed by the Board and found to be in a disabled physical condition, and shall be re-examined at least annually thereafter during the continuance of disability. The employee need not be examined by a licensed and practicing physician appointed by the Board if the attorney for the district certifies in writing that the employee is entitled to receive compensation under the Workers' Compensation Act or the Workers' Occupational Diseases Act. The Board may require other evidence of disability.

(c) The benefit shall terminate when:
(1) The employee returns to work or receives a

retirement annuity paid wholly or in part under this Article;

(2) The disability ceases;
(3) The employee attains age 65, but if the employee

becomes disabled at age 60 or later, benefits may be extended for a period of no more than 5 years after disablement;

(4) The employee (i) refuses to submit to reasonable

examinations by physicians or other health professionals appointed by the Board, (ii) fails or refuses to consent to and sign an authorization allowing the Board to receive copies of or to examine the employee's medical and hospital records, or (iii) fails or refuses to provide complete information regarding any other employment for compensation he or she has received since becoming disabled; or

(5) The employee willfully and continuously refuses

to follow medical advice and treatment to enable the employee to return to work. However this provision does not apply to an employee who relies in good faith on treatment by prayer through spiritual means alone in accordance with the tenets and practice of a recognized church or religious denomination, by a duly accredited practitioner thereof.

In the case of a duty disability recipient who returns to work, the employee must make application to the Retirement Board within 2 years from the date the employee last received duty disability benefits in order to become again entitled to duty disability benefits based on the injury for which a duty disability benefit was theretofore paid.
(Source: P.A. 95-586, eff. 8-31-07; 96-251, eff. 8-11-09.)

(40 ILCS 5/13-310) (from Ch. 108 1/2, par. 13-310)
Sec. 13-310. Ordinary disability benefit.
(a) Any employee who becomes disabled as the result of any cause other than injury or illness incurred in the performance of duty for the employer or any other employer, or while engaged in self-employment activities, shall be entitled to an ordinary disability benefit. The eligible period for this benefit shall be 25% of the employee's total actual service prior to the date of disability with a cumulative maximum period of 5 years.
(b) The benefit shall be allowed only if the employee files an application in writing with the Board, and a medical report is submitted by at least one licensed and practicing physician as part of the employee's application.
The benefit is not payable for any disability which begins during any period of unpaid leave of absence. No benefit shall be allowed for any period of disability prior to 30 days before application is made, unless the Board finds good cause for the delay in filing the application. The benefit shall not be paid during any period for which the employee receives or is entitled to receive any part of salary.
The benefit is not payable for any disability which begins during any period of absence from duty other than allowable vacation time in any calendar year. An employee whose disability begins during any such ineligible period of absence from service may not receive benefits until the employee recovers from the disability and is in service for at least 15 consecutive working days after such recovery.
In the case of an employee who first enters service on or after June 13, 1997, an ordinary disability benefit is not payable for the first 3 days of disability that would otherwise be payable under this Section if the disability does not continue for at least 11 additional days.
Beginning on the effective date of this amendatory Act of the 94th General Assembly, an employee who first entered service on or after June 13, 1997 is also eligible for ordinary disability benefits on the 31st day after the last day worked, provided all sick leave is exhausted.
(c) The benefit shall be 50% of the employee's salary at the date of disability, and shall terminate when the earliest of the following occurs:
(1) The employee returns to work or receives a

retirement annuity paid wholly or in part under this Article;

(2) The disability ceases;
(3) The employee willfully and continuously refuses

to follow medical advice and treatment to enable the employee to return to work. However this provision does not apply to an employee who relies in good faith on treatment by prayer through spiritual means alone in accordance with the tenets and practice of a recognized church or religious denomination, by a duly accredited practitioner thereof;

(4) The employee (i) refuses to submit to a

reasonable physical examination within 30 days of application by a physician appointed by the Board, (ii) in the case of chronic alcoholism, the employee refuses to join a rehabilitation program licensed by the Department of Public Health of the State of Illinois and certified by the Joint Commission on the Accreditation of Hospitals, (iii) fails or refuses to consent to and sign an authorization allowing the Board to receive copies of or to examine the employee's medical and hospital records, or (iv) fails or refuses to provide complete information regarding any other employment for compensation he or she has received since becoming disabled; or

(5) The eligible period for this benefit has been

exhausted.

The first payment of the benefit shall be made not later than one month after the same has been granted, and subsequent payments shall be made at intervals of not more than 30 days.
(Source: P.A. 94-621, eff. 8-18-05.)

(40 ILCS 5/13-311) (from Ch. 108 1/2, par. 13-311)
Sec. 13-311. Credit for Workers' Compensation payments. If an employee, or an employee's spouse or children, receives compensation under any workers' compensation or occupational diseases law, the benefit payable under this Article shall be reduced by the amount of the compensation so received if the amount is less than the annuity or benefit. If the compensation exceeds the annuity or benefit, no payment of annuity or benefit shall be made until the period of time has elapsed when the annuity or benefit payable at the rates provided in this Article equals the amount of such compensation. However, the commutation of compensation to a lump sum basis as provided in the workers' compensation or occupational diseases law shall not increase the annuity or benefit provided under this Article; the annuity or benefit to be paid hereunder shall be based on the amount of compensation awarded under such laws prior to commutation of such compensation. No interest shall be considered in these calculations.
(Source: P.A. 91-887, eff. 7-6-00.)

(40 ILCS 5/13-312) (from Ch. 108 1/2, par. 13-312)
Sec. 13-312. Subrogation. In those cases where injury or death for which any disability or other benefit because of death resulting from such injury is payable under this Article was caused under circumstances creating a legal liability for damages on the part of some person other than the employer, all of the rights and privileges, including the right to notice of suit brought against such other person and the right to commence or join in such suit, as given the employer, together with the conditions or obligations imposed under paragraph (b) of Section 5 of the Illinois Workers' Compensation Act or such similar provisions as might be set forth in the Workers' Compensation Act of any other state when such benefits are paid under the Workers' Compensation Act of such other state, are also given and granted to the retirement Board to the end that the fund may be paid or reimbursed for the amount of disability benefits paid or to be paid by the Fund to the injured employee or the employee's surviving spouse, children or personal representative out of any judgment, settlement, or payment for such injury or death obtained by such injured employee or the employee's spouse, children or personal representative from such other person.
(Source: P.A. 87-794.)

(40 ILCS 5/13-313) (from Ch. 108 1/2, par. 13-313)
Sec. 13-313. Credit during disability. An employee shall receive credit during any period of duty disability and beginning September 1, 1969 during any period of ordinary disability for which benefits are paid of any amount representing the contributions that would have been made under Section 13-502 had the employee been in active service and in receipt of salary during such period. The employee shall also receive credit for District contributions during such period. Credit as service for the various purposes of this Article shall be granted the employee during the period of disability for which benefits have been paid as hereinbefore provided for in this Section.
(Source: P.A. 87-794.)

(40 ILCS 5/13-314) (from Ch. 108 1/2, par. 13-314)
Sec. 13-314. Alternative provisions for Water Reclamation District commissioners.
(a) Transfer of credits. Any Water Reclamation District commissioner elected by vote of the people and who has elected to participate in this Fund may transfer to this Fund credits and creditable service accumulated under any other pension fund or retirement system established under Articles 2 through 18 of this Code, upon payment to the Fund of (1) the amount by which the employer and employee contributions that would have been required if he had participated in this Fund during the period for which credit is being transferred, plus interest, exceeds the amounts actually transferred from such other fund or system to this Fund, plus (2) interest thereon at 6% per year compounded annually from the date of transfer to the date of payment.
(b) Alternative annuity. Any participant commissioner may elect to establish alternative credits for an alternative annuity by electing in writing to make additional optional contributions in accordance with this Section and procedures established by the Board. Unless and until such time as the U.S. Internal Revenue Service or the federal courts provide a favorable ruling as described in Section 13-502(f), a commissioner may discontinue making the additional optional contributions by notifying the Fund in writing in accordance with this Section and procedures established by the Board.
Additional optional contributions for the alternative annuity shall be as follows:
(1) For service after the option is elected, an

additional contribution of 3% of salary shall be contributed to the Fund on the same basis and under the same conditions as contributions required under Section 13-502.

(2) For contributions on past service, the additional

contribution shall be 3% of the salary for the applicable period of service, plus interest at the annual rate from time to time as determined by the Board, compounded annually from the date of service to the date of payment. Contributions for service before the option is elected may be made in a lump sum payment to the Fund or by contributing to the Fund on the same basis and under the same conditions as contributions required under Section 13-502. All payments for past service must be paid in full before credit is given. No additional optional contributions may be made for any period of service for which credit has been previously forfeited by acceptance of a refund, unless the refund is repaid in full with interest at the rate specified in Section 13-603, from the date of refund to the date of repayment.

In lieu of the retirement annuity otherwise payable under this Article, any commissioner who has elected to participate in the Fund and make additional optional contributions in accordance with this Section, has attained age 55, and has at least 6 years of service credit, may elect to have the retirement annuity computed as follows: 3% of the participant's average final salary as a commissioner for each of the first 8 years of service credit, plus 4% of such salary for each of the next 4 years of service credit, plus 5% of such salary for each year of service credit in excess of 12 years, subject to a maximum of 80% of such salary. To the extent such commissioner has made additional optional contributions with respect to only a portion of years of service credit, the retirement annuity will first be determined in accordance with this Section to the extent such additional optional contributions were made, and then in accordance with the remaining Sections of this Article to the extent of years of service credit with respect to which additional optional contributions were not made. The change in minimum retirement age (from 60 to 55) made by Public Act 87-1265 applies to persons who begin receiving a retirement annuity under this Section on or after January 25, 1993 (the effective date of Public Act 87-1265), without regard to whether they are in service on or after that date.
(c) Disability benefits. In lieu of the disability benefits otherwise payable under this Article, any commissioner who (1) has elected to participate in the Fund, and (2) has become permanently disabled and as a consequence is unable to perform the duties of office, and (3) was making optional contributions in accordance with this Section at the time the disability was incurred, may elect to receive a disability annuity calculated in accordance with the formula in subsection (b). For the purposes of this subsection, such commissioner shall be considered permanently disabled only if: (i) disability occurs while in service as a commissioner and is of such a nature as to prevent the reasonable performance of the duties of office at the time; and (ii) the Board has received a written certification by at least 2 licensed physicians appointed by it stating that such commissioner is disabled and that the disability is likely to be permanent.
(d) Alternative survivor's benefits. In lieu of the survivor's benefits otherwise payable under this Article, the spouse or eligible child of any deceased commissioner who (1) had elected to participate in the Fund, and (2) was either making (or had already made) additional optional contributions on the date of death, or was receiving an annuity calculated under this Section at the time of death, may elect to receive an annuity beginning on the date of the commissioner's death, provided that the spouse and commissioner must have been married on the date of the last termination of a service as commissioner and for a continuous period of at least one year immediately preceding death.
The annuity shall be payable beginning on the date of the commissioner's death if the spouse is then age 50 or over, or beginning at age 50 if the age of the spouse is less than 50 years. If a minor unmarried child or children of the commissioner, under age 18 (age 23 in the case of a full-time student), also survive, and the child or children are under the care of the eligible spouse, the annuity shall begin as of the date of death of the commissioner without regard to the spouse's age. Beginning on the first day of the month following the month in which this amendatory Act of the 96th General Assembly takes effect, benefits shall begin on the first of the month following the commissioner's date of death if the spouse is then age 50 or over or, if a minor unmarried child or children of the commissioner, under age 18 (age 23 in the case of a full time student), also survive, and the child or children are under the care of the eligible spouse. The benefit is payable for the full month if the annuitant was alive on the first day of the month.
The annuity to a spouse shall be the greater of (i) 66 2/3% of the amount of retirement annuity earned by the commissioner on the date of death, subject to a minimum payment of 10% of salary, provided that if an eligible spouse, regardless of age, has in his or her care at the date of death of the commissioner any unmarried child or children of the commissioner under age 18, the minimum annuity shall be 30% of the commissioner's salary, plus 10% of salary on account of each minor child of the commissioner, subject to a combined total payment on account of a spouse and minor children not to exceed 50% of the deceased commissioner's salary or (ii) for the spouse of a commissioner whose death occurs on or after August 18, 2005 (the effective date of Public Act 94-621), the surviving spouse annuity shall be computed in the same manner as described in Section 13-306(a). The number of total service years used to calculate the commissioner's annuity shall be the number of service years used to calculate the annuity for that commissioner's surviving spouse. In the event there shall be no spouse of the commissioner surviving, or should a spouse die while eligible minor children still survive the commissioner, each such child shall be entitled to an annuity equal to 20% of salary of the commissioner subject to a combined total payment on account of all such children not to exceed 50% of salary of the commissioner. The salary to be used in the calculation of these benefits shall be the same as that prescribed for determining a retirement annuity as provided in subsection (b) of this Section.
Upon the death of a commissioner occurring after termination of a service or while in receipt of a retirement annuity, the combined total payment to a spouse and minor children, or to minor children alone if no eligible spouse survives, shall be limited to 85% of the amount of retirement annuity earned by the commissioner.
Marriage of a child or attainment of age 18 (age 23 in the case of a full-time student), whichever first occurs, shall render the child ineligible for further consideration in the payment of annuity to a spouse or in the increase in the amount thereof. Upon attainment of ineligibility of the youngest minor child of the commissioner, the annuity shall immediately revert to the amount payable upon death of a commissioner leaving no minor children surviving. If the spouse is under age 50 at such time, the annuity as revised shall be deferred until such age is attained.
(e) Refunds. Refunds of additional optional contributions shall be made on the same basis and under the same conditions as provided under Section 13-601. Interest shall be credited on the same basis and under the same conditions as for other contributions.
Optional contributions shall be accounted for in a separate Commission's Optional Contribution Reserve. Optional contributions under this Section shall be included in the amount of employee contributions used to compute the tax levy under Section 13-503.
(f) Effective date. The effective date of this plan of optional alternative benefits and contributions shall be the date upon which approval was received from the U.S. Internal Revenue Service. The plan of optional alternative benefits and contributions shall not be available to any former employee receiving an annuity from the Fund on the effective date, unless said former employee re-enters service and renders at least 3 years of additional service after the date of re-entry as a commissioner.
(Source: P.A. 95-279, eff. 1-1-08; 96-251, eff. 8-11-09.)

(40 ILCS 5/13-315) (from Ch. 108 1/2, par. 13-315)
Sec. 13-315. Waiver of annuity. Any competent employee annuitant or surviving spouse annuitant may execute a waiver of the right to receive any part of the total annuity. The waiver shall be effective when filed with the Board. A waiver once filed may not be revoked, except within the first 30 days after being filed.
(Source: P.A. 87-794.)

(40 ILCS 5/Art. 13 Pt. IV heading)

(40 ILCS 5/13-401) (from Ch. 108 1/2, par. 13-401)
Sec. 13-401. Term of service.
(a) In computing the term of service, the following periods of time shall be counted as periods of service for annuity purposes only:
(1) the time during which the employee performs

services required by the Employer.

(2) approved vacations or leaves of absence with

whole or part pay.

(3) any period for which the employee receives a

disability benefit payable under this Article.

(4) leaves of absence for military service as

provided in Section 13-403(a), and military service as provided in Section 13-403(b).

(b) In computing the term of service for the ordinary disability benefit, the following periods of time shall be counted as periods of service:
(1) the time during which the employee performs

services required by the Employer.

(2) approved vacations or leaves of absence with

whole or part pay.

(3) any period for which the employee receives a duty

disability benefit under this Article.

(c) Any employee who first enters service before the effective date of this amendatory Act of 1997 may, during any period of approved leave of absence without pay, continue to make contributions for the retirement and surviving spouse's annuities for a total period not to exceed one year during the employee's entire aggregate service with the Employer. Upon making these contributions, the employee shall receive credit in terms of length of service for the retirement and surviving spouse's annuities. Concurrent Employer's contributions shall be provided by the District.
(d) An employee may establish credit for periods of approved leave of absence without pay, not to exceed a total of one year during the employee's aggregate service with the employer. To establish this credit, the employee must either continue to remain on approved leave of absence, return to service with the employer, or in the case of an employee who first enters service on or after the effective date of this amendatory Act of 1997, return to service with the employer for at least one calendar year. The employee must pay to the Fund the corresponding employee contributions, plus interest at the annual rate from time to time determined by the Board, compounded annually from the date of service to the date of payment. The corresponding employer contributions shall be provided by the District. Upon making the required contributions, the employee shall receive credit in terms of length of service for the retirement and surviving spouse's annuity in proportion to the number of pay periods or portion thereof for which contributions were made relative to 26 pay periods.
(e) Overtime or extra service shall not be included in computing any service. Not more than one year of service credit shall be allowed for service rendered during any calendar year.
(Source: P.A. 93-334, eff. 7-24-03.)

(40 ILCS 5/13-402) (from Ch. 108 1/2, par. 13-402)
Sec. 13-402. Length of service. For the purpose of computing the length of service for the retirement annuity, surviving spouse's annuity, and child's annuity, and calculating the minimum service requirement for payment of military service under subsection (b) of Section 13-403, service of 120 days in any one calendar year shall constitute one year of service and service for any fractional part thereof shall constitute an equal fractional part of one year of service unless specifically provided otherwise. For all other purposes under this Article, including but not limited to the optional plans of additional benefits and contributions provided under Sections 13-304, 13-304.1, and 13-314 of this Article, 26 pay periods of service during any 12 consecutive months shall constitute a year of service, and service rendered for 50% or more of a single pay period shall constitute service for the full pay period. Service of less than 50% of a single pay period shall not be counted.
(Source: P.A. 93-334, eff. 7-24-03; 94-621, eff. 8-18-05.)

(40 ILCS 5/13-403) (from Ch. 108 1/2, par. 13-403)
Sec. 13-403. Military service.
(a) Any employee who, after commencement of service with the Employer, enlisted, was inducted or was otherwise ordered to serve in the military forces of the United States pursuant to any law, shall receive full service credit for the various purposes of this Article as though the employee were in the active service of the Employer during the period of military service provided that:
(1) such service credit shall be granted for military

service for which the employee volunteers or is inducted or called into military service pursuant to a call of a duly constituted authority or a law of the United States declaring a national emergency;

(2) the employee returns to the employ of the

Employer within 90 days after the termination of the national emergency; and

(3) the total service credit for such military

service shall not exceed 5 years except that any employee who on July 1, 1963 had accrued more than 5 years of such credit shall be entitled to the total amount thereof.

(b) For a ten-year period following July 24, 2003, a contributing employee or commissioner meeting the minimum service requirements provided under this subsection may establish additional service credit for a period of up to 2 years of active military service in the United States Armed Forces for which he or she does not qualify for credit under subsection (a), provided that (1) the person was not dishonorably discharged from the military service, and (2) the amount of service credit established by the person under this subsection (b), when added to the amount of any military service credit granted to the person under subsection (a), shall not exceed 5 years.
The minimum service requirement for a contributing employee is 10 years of service credit as provided in Sections 13-401 and 13-402 of this Article and exclusive of Article 20. The minimum service requirement for a contributing commissioner is 5 years of service credit as provided in Sections 13-401 and 13-402 of this Article and exclusive of Article 20.
In order to establish military service credit under this subsection (b), the applicant must submit a written application to the Fund, including the applicant's discharge papers from military service, and pay to the Fund (i) employee contributions at the rates provided in this Article, based upon the person's salary on the last date as a participating employee prior to the military service or on the first date as a participating employee after the military service, whichever is greater, plus (ii) the current amount determined by the board to be equal to the employer's normal cost of the benefits accrued for such military service, plus (iii) regular interest of 3% compounded annually on items (i) and (ii) from the date of entry or re-entry as a participating employee following the military service to the date of payment. Contributions must be paid in full before the credit is granted. Credit established under this subsection may be used for pension purposes only.
Notwithstanding any other provision of this Section, a person may not establish creditable service under this Section for any period for which the person receives credit under any other public employee retirement system, unless the credit under that other retirement system has been irrevocably relinquished.
(Source: P.A. 93-334, eff. 7-24-03; 94-621, eff. 8-18-05.)

(40 ILCS 5/Art. 13 Pt. V heading)

(40 ILCS 5/13-501) (from Ch. 108 1/2, par. 13-501)
Sec. 13-501. Contributions computed on actuarially funded basis. The obligations of the various annuities and benefits provided by this Article shall be financed by contributions by employees, contributions by the Water Reclamation District, income from investments and other income that may accrue to the Fund during the course of its operations. The amount to be contributed by the District for any calendar year shall be computed on an actuarially funded basis and shall be equal to the sum of the following:
(1) For retirement and surviving spouse's annuities

and annual increases therefore, and child's annuities, the amount determined by the Retirement Board upon recommendation of the actuary which, when added to the amounts held by the Fund to cover liabilities for such annuities and annual increases, shall be equal to the present value, according to actuarial tables in use by the Fund, of the aggregate liability of the Fund with respect to such annuities and annual increases credited or to be credited on account of service rendered or to be rendered to the end of such calendar year, after applying as a credit against such liability the accumulated employee contributions for such service.

(2) For the current annual cash requirements covering

administration expense, duty disability benefits and ordinary disability benefits, the amounts to be contributed by the District shall be equal to the actual payments by the Fund for these purposes.

The District contributions provided in this Section shall be allocated for the purposes for which contributions have been made, and credited to appropriate reserve accounts established by the Board.
(Source: P.A. 87-794.)

(40 ILCS 5/13-502) (from Ch. 108 1/2, par. 13-502)
Sec. 13-502. Employee contributions; deductions from salary.
(a) Retirement annuity and child's annuity. Except as otherwise provided in this Section, there shall be deducted from each payment of salary an amount equal to 7% of salary as the employee's contribution for the retirement annuity, including child's annuity, and 0.5% of salary as the employee's contribution for annual increases to the retirement annuity.
(a-1) For employees who first became a member or participant before January 1, 2011 under any reciprocal retirement system or pension fund established under this Code other than a retirement system or pension fund established under Article 2, 3, 4, 5, 6, or 18 of this Code:
(1) beginning with the first pay period paid on or

after January 1, 2013 and ending with the last pay period paid on or before December 31, 2013, employee contributions shall be 7.5% for the retirement annuity and 1.0% for annual increases for a total of 8.5%;

(2) beginning with the first pay period paid on or

after January 1, 2014 and ending with the last pay period paid on or before December 31, 2014, employee contributions shall be 8.0% for the retirement annuity and 1.5% for annual increases for a total of 9.5%;

(3) beginning with the first pay period paid on or

after January 1, 2015 and ending with the last pay period paid on or before the date when the funded ratio of the Fund is first determined to have reached the 90% funding goal, employee contributions shall be 8.5% for the retirement annuity and 1.5% for annual increases for a total of 10.0%; and

(4) beginning with the first pay period paid on or

after the date when the funded ratio of the Fund is first determined to have reached the 90% funding goal, and each pay period paid thereafter, employee contributions shall be 7.0% for the retirement annuity and 0.5% for annual increases for a total of 7.5%.

(b) Surviving spouse's annuity. There shall be deducted from each payment of salary an amount equal to 1 1/2% of salary as the employee's contribution for the surviving spouse's annuity and annual increases therefor. For employees that first became a member or a participant before January 1, 2011 under any reciprocal retirement system or pension fund established under this Code other than a retirement system or pension fund established under Article 2, 3, 4, 5, 6, or 18 of this Code, beginning with the first pay period paid on or after January 1, 2015 and ending with the last pay period paid on or before the date when the funded ratio of the Fund is first determined to have reached the 90% funding goal, there shall be deducted an additional 0.5% of salary for a total of 2.0% for the surviving spouse's annuity and annual increases.
(c) Pickup of employee contributions. The Employer may pick up employee contributions required under subsections (a) and (b) of this Section. If contributions are picked up they shall be treated as Employer contributions in determining tax treatment under the United States Internal Revenue Code, and shall not be included as gross income of the employee until such time as they are distributed. The Employer shall pay these employee contributions from the same source of funds used in paying salary to the employee. The Employer may pick up these contributions by a reduction in the cash salary of the employee or by an offset against a future salary increase or by a combination of a reduction in salary and offset against a future salary increase. If employee contributions are picked up they shall be treated for all purposes of this Article 13, including Sections 13-503 and 13-601, in the same manner and to the same extent as employee contributions made prior to the date picked up.
(d) Subject to the requirements of federal law, the Employer shall pick up optional contributions that the employee has elected to pay to the Fund under Section 13-304.1, and the contributions so picked up shall be treated as employer contributions for the purposes of determining federal tax treatment. The Employer shall pick up the contributions by a reduction in the cash salary of the employee and shall pay the contributions from the same fund that is used to pay earnings to the employee. The Employer shall, however, continue to withhold federal and State income taxes based upon contributions made under Section 13-304.1 until the Internal Revenue Service or the federal courts rule that pursuant to Section 414(h) of the U.S. Internal Revenue Code of 1986, as amended, these contributions shall not be included as gross income of the employee until such time as they are distributed or made available.
(e) Each employee is deemed to consent and agree to the deductions from compensation provided for in this Article.
(f) Subject to the requirements of federal law, the Employer shall pick up contributions that a commissioner has elected to pay to the Fund under Section 13-314, and the contributions so picked up shall be treated as Employer contributions for the purposes of determining federal tax treatment. The Employer shall pick up the contributions by a reduction in the cash salary of the commissioner and shall pay the contributions from the same fund as is used to pay earnings to the commissioner. The Employer shall, however, continue to withhold federal and State income taxes based upon contributions made under Section 13-314 until the U.S. Internal Revenue Service or the federal courts rule that pursuant to Section 414(h) of the Internal Revenue Code of 1986, as amended, these contributions shall not be included as gross income of the employee until such time as they are distributed or made available.
(Source: P.A. 97-894, eff. 8-3-12.)

(40 ILCS 5/13-503) (from Ch. 108 1/2, par. 13-503)
Sec. 13-503. Tax levy. Until fiscal year 2013, the Water Reclamation District shall annually levy a tax upon all the taxable real property within the District at a rate which, when extended, will produce a sum that (i) when added to the amounts deducted from the salaries of employees, interest income on investments, and other income, will be sufficient to meet the requirements of the Fund on an actuarially funded basis, but (ii) shall not exceed an amount equal to the total amount of contributions by the employees to the Fund made in the calendar year 2 years prior to the year for which the tax is levied, multiplied by 2.19, except that the amount of employee contributions made on or after January 1, 2003 towards the purchase of additional optional benefits under Section 13-304.1 shall only be multiplied by 1.00.
Beginning in fiscal year 2013, the District shall annually levy a tax upon all the taxable real property within the District at a rate which, when extended, will produce a sum that (i) will be sufficient to meet the Fund's actuarially determined contribution requirement, but (ii) shall not exceed an amount equal to the total employee contributions 2 years prior multiplied by 4.19. The actuarially determined contribution requirement is equal to the employer's normal cost plus the annual amount needed to amortize the unfunded liability by the year 2050 as a level percent of payroll. The funding goal is to attain a funded ratio of at least 90% by the year 2050, with the funded ratio being the ratio of the actuarial value of assets to the total actuarial liability.
The tax shall be levied and collected in the same manner as the general taxes of the District.
The tax shall be exclusive of and in addition to the amount of tax the District is now or may hereafter be authorized to levy for general purposes under the Metropolitan Water Reclamation District Act or under any other laws which may limit the amount of tax for general purposes. The county clerk of any county, in reducing tax levies as may be authorized by law, shall not consider any such tax as a part of the general tax levy for District purposes, and shall not include the same in any limitation of the percent of the assessed valuation upon which taxes are required to be extended.
Revenues derived from the tax shall be paid to the Fund for the benefit of the Fund.
If the funds available for the purposes of this Article are insufficient during any year to meet the requirements of this Article, the District may issue tax anticipation warrants or notes, as provided by law, against the current tax levy.
The Board shall submit annually to the Board of Commissioners of the District an estimate of the amount required to be raised by taxation for the purposes of the Fund. The Board of Commissioners shall review the estimate and determine the tax to be levied for such purposes.
(Source: P.A. 97-894, eff. 8-3-12.)

(40 ILCS 5/13-503.5)
Sec. 13-503.5. Delinquent contributions; deduction from payments of State funds to the employer. If the employer fails to transmit to the Fund contributions required of it under this Article by December 31st of the year in which such contributions are due, the Fund may, after giving notice to the employer, certify to the State Comptroller the amounts of the delinquent payments in accordance with any applicable rules of the Comptroller, and the Comptroller must, beginning in payment year 2016, deduct and remit to the Fund the certified amounts from payments of State funds to the employer.
The State Comptroller may not deduct from any payments of State funds to the employer more than the amount of delinquent payments certified to the State Comptroller by the Fund.
(Source: P.A. 99-8, eff. 7-9-15.)

(40 ILCS 5/13-504) (from Ch. 108 1/2, par. 13-504)
Sec. 13-504. Mortality tables and interest rates. All reserves and liabilities for annuities under this Article shall be computed according to actuarial tables adopted by the Board.
At least once every 5 years a valuation shall be made by the actuary of the liabilities and reserves of the Fund, including a general investigation of the mortality, retirement, employment turnover, interest, and earnable compensation experience of the Fund, and a report thereon shall be made to the Board. The actuary shall recommend to the Board such actuarial tables and rates of interest as are required in the operation of the Fund.
For computing retirement and surviving spouse's annuities, all employee contributions in the form of salary deductions or otherwise, and all concurrent contributions by the District shall be improved in an amount equal to 3% per annum from the date contributions become due or have accrued to the date an annuity is applied for and becomes payable.
(Source: P.A. 87-794.)

(40 ILCS 5/Art. 13 Pt. VI heading)

(40 ILCS 5/13-601) (from Ch. 108 1/2, par. 13-601)
Sec. 13-601. Refunds.
(a) Withdrawal from service. Upon withdrawal from service, an employee who first became a member before January 1, 2011, who is under age 55 (age 50 if the employee first entered service before June 13, 1997), or an employee age 55 (age 50 if the employee first entered service before June 13, 1997) or over but less than age 60 having less than 20 years of service, or an employee age 60 or over having less than 5 years of service shall be entitled, upon application, to a refund of total contributions from salary deductions or amounts otherwise paid under this Article by the employee. An employee who first becomes a member on or after January 1, 2011, who withdraws before age 62 regardless of length of service, or who withdraws with less than 10 years of service regardless of age is entitled to a refund of total contributions from salary deductions or amounts otherwise paid under this Article by the employee. The refund shall not include interest credited to the contributions. The Board may, in its discretion, withhold payment of a refund for a period not to exceed one year from the date of filing an application for refund.
(b) Surviving spouse's annuity contributions. A refund of all amounts deducted from salary or otherwise contributed by an employee for the surviving spouse's annuity shall be paid upon retirement to any employee who on the date of retirement is either not married or is married but whose spouse is not eligible for a surviving spouse's annuity paid wholly or in part under this Article. The refund shall include interest on each contribution at the rate of 3% per annum compounded annually from the date of the contribution to the date of the refund.
(b-5) An annuitant who (i) retired prior to June 1, 2011, (ii) received a refund of surviving spouse's annuity contributions under subsection (b), and (iii) thereafter became and remains a party to a civil union or marriage, as described in Section 13-305, may, within a period of one year beginning 5 months after the effective date of this amendatory Act of the 100th General Assembly, and in accordance with any rules adopted by the Board and consents required by the Board, make an irrevocable election to re-establish rights to a surviving spouse annuity under Sections 13-305 and 13-306 or to alternative survivor's benefits under subsection (d) of Section 13-314, whichever is applicable, by paying to the Fund: (1) the total amount of the refund received for surviving spouse's annuity contributions; and (2) interest thereon at the actuarially assumed rate of return at the time of the election from the date of the refund to the date of repayment in full. Such election may only be made by the annuitant.
The Fund shall allow the annuitant to repay the total amount of the refund, plus interest, over a period not to exceed 24 months. To the extent permitted by the Internal Revenue Code of 1986, as amended, and for federal and State tax purposes, if a member pays in monthly installments by reducing the monthly annuity by the amount of the otherwise applicable contribution, the monthly amount by which the annuitant's benefit is reduced shall not be treated as a contribution by the annuitant, but rather as a reduction of the annuitant's monthly annuity. In the event of the death of the annuitant prior to repayment of the total amount of the refund, plus interest, the amount owed as of the date of death shall be deducted from the spouse annuity by a reduction in the surviving spouse's monthly annuity. The death of the spouse or civil union partner prior to the annuitant's death shall not void the election.
(c) Payment of Refunds After Death. Whenever any refund is payable after the death of the employee or annuitant as provided for in this Article, the refund shall be paid as follows: to the employee's surviving spouse, but if there is no surviving spouse then in accordance with the employee's written designation of beneficiary filed with the Board on the prescribed form before the employee's death. If there is no such designation of beneficiary, then to the employee's surviving children in equal parts to each. If there are no such children, the refund shall be paid to the heirs of the employee according to the law of descent and distribution of the State of Illinois.
If a personal representative of the estate has not been appointed within 90 days from the date on which a refund became payable, the refund may be applied, in the discretion of the Board, toward the payment of the employee's or the surviving spouse's burial expenses. Any remaining balance shall be paid to the heirs of the employee according to the law of descent and distribution of the State of Illinois.
Whenever the total accumulations to the account of an employee from employee contributions other than the contribution for the cost of living increase, including interest to the employee's date of withdrawal, have not been paid to the employee and surviving spouse as a retirement or spouse's annuity before the death of the employee and spouse, a refund shall be paid as follows: an amount equal to the excess of such amounts over the amounts paid on such annuities without interest on either such amount.
If a reversionary annuity becomes payable under Section 13-303, the refund provided in this section shall not be paid until the death of the reversionary annuitant and the refund otherwise payable under this section shall be then further reduced by the amount of the reversionary annuity paid.
(d) In lieu of annuity. Notwithstanding the provisions set forth in subsection (a) of this section, whenever an employee's or surviving spouse's annuity will be less than $200 per month, the employee or surviving spouse, as the case may be, may elect to receive a refund of accumulated employee contributions; provided, however, that if the election is made by a surviving spouse the refund shall be reduced by any amounts theretofore paid to the employee in the form of an annuity.
(e) Forfeiture of rights. An employee or surviving spouse who receives a refund forfeits the right to receive an annuity or any other benefit payable under this Article except that if the refund is to a surviving spouse, any child or children of the employee shall not be deprived of the right to receive a child's annuity as provided in Section 13-308 of this Article, and the payment of a child's annuity shall not reduce the amount refundable to the surviving spouse.
(Source: P.A. 100-244, eff. 8-22-17.)

(40 ILCS 5/13-602) (from Ch. 108 1/2, par. 13-602)
Sec. 13-602. Re-entry.
(a) Before retirement. An employee who withdraws and elects not to receive a refund and later returns to service shall receive credit for the service previously rendered for which contributions were made and remained in the Fund.
(b) After retirement. When any person receiving a retirement annuity re-enters service, payments of an annuity to that person shall be suspended while such person remains in service. When that person again withdraws, payments of the annuity previously granted shall be resumed and shall be adjusted to reflect the annual increases under Section 13-302(d) of this Article during the period of suspension. The surviving spouse's annuity shall remain fixed at the amount set at the first retirement date, subject to adjustments for annual increases as provided in Section 13-306(b) of this Article. No contributions shall be made by the formerly retired employee during service after re-entry, nor shall the employee be entitled to credit for service during such reemployment.
(Source: P.A. 87-794.)

(40 ILCS 5/13-603) (from Ch. 108 1/2, par. 13-603)
Sec. 13-603. Restoration of rights. If an employee who has received a refund subsequently re-enters the service and renders one year of contributing service from the date of such re-entry, the employee shall be entitled to have restored all accumulation and service credits previously forfeited by making a repayment of the refund, including interest from the date of the refund to the date of repayment at a rate equal to the higher of 8% per annum or the actuarial investment return assumption used in the Fund's most recent Annual Actuarial Statement. Repayment may be made either directly to the Fund or in a manner similar to that provided for the contributions required under Section 13-502. The service credits represented thereby, or any part thereof, shall not become effective unless the full amount due has been paid by the employee, including interest. The repayment must be made in full by the employee no later than 90 days following the date of the employee's final withdrawal from service. If the employee fails to make a full repayment, any partial amounts paid by the employee shall be refunded without interest.
(Source: P.A. 94-621, eff. 8-18-05.)

(40 ILCS 5/Art. 13 Pt. VII heading)

(40 ILCS 5/13-701) (from Ch. 108 1/2, par. 13-701)
Sec. 13-701. Board created. A board of 7 members shall constitute the Board of Trustees authorized to carry out the provisions of this Article. The board shall be known as the Retirement Board of the Metropolitan Water Reclamation District Pension Fund.
The board shall consist of 3 members appointed by the Board of Commissioners of the Water Reclamation District, one of which must be a retiree participating in the Fund, and 4 elected employee members. The appointed retiree to the Board must be recommended by the Board of Commissioners of the Metropolitan Water Reclamation District and approved by the Board of Trustees prior to serving his or her term.
Each appointed member shall be appointed for a term of 3 years in the month of January prior to the expiration of the term of office of the appointed member whose term next expires.
Members of the Board shall hold office until the expiration of their respective terms and until their respective successors are appointed or elected and have qualified. This amendatory Act of the 95th General Assembly shall not affect the terms of the Board members holding office on its effective date. The new employee member authorized by this amendatory Act of the 95th General Assembly shall begin his or her term following a special election no later than 90 days after the effective date of this amendatory Act and serve an initial term that expires on November 30, 2011. The appointed retiree member authorized by this amendatory Act of the 95th General Assembly shall be appointed no later than 90 days after the effective date of this amendatory Act and serve an initial term that expires on January 31, 2011.
Any person elected or appointed as a member of the Board shall qualify by taking an oath of office to be administered by any officer authorized to administer oaths or any sitting member of the Board. A copy thereof shall be filed with the clerk of the Water Reclamation District and with the Executive Director of the Fund.
(Source: P.A. 95-923, eff. 8-26-08.)

(40 ILCS 5/13-702) (from Ch. 108 1/2, par. 13-702)
Sec. 13-702. Board elections. Beginning on the effective date of this amendatory Act of the 95th General Assembly, in each year, the Board shall conduct a regular election, under rules adopted by it, at least 30 days prior to the expiration of the term of the employee member whose term next expires, for the election of a successor for a term of 4 years. Any employee at the time the election is held shall have a right to vote. The election shall be conducted by secret ballot.
(Source: P.A. 95-923, eff. 8-26-08.)

(40 ILCS 5/13-703) (from Ch. 108 1/2, par. 13-703)
Sec. 13-703. Board vacancy. A vacancy occurring in the membership of the Board shall be filled as follows:
If the vacancy is of an appointive member, the President of the Water Reclamation District shall designate a person to serve until the Board of Commissioners of the District appoints a member to fill the vacancy for the unexpired term. If the vacancy is of an elective office the remaining members of the Retirement Board shall designate an employee to serve the remainder of the unexpired term.
Any employee who leaves the service of the District or who shall be or become a member or beneficiary of any public annuity or pension fund other than the Fund created by this Article, shall automatically become ineligible to elective membership on the Board, and if such person is an elected member of the Board, that office shall automatically become vacant and shall be filled as herein provided for the filling of vacancies. This Section shall not apply to pensions or benefits granted by the Government of the United States or by any state for service in the military or naval forces of the United States.
(Source: P.A. 87-794.)

(40 ILCS 5/13-704) (from Ch. 108 1/2, par. 13-704)
Sec. 13-704. Board officers. The Board shall elect annually at its regular December meeting, from among its members by a majority vote of the members voting upon the question, a president, a vice president, and a secretary who shall serve, respectively, until a successor is elected.
If a vacancy occurs in any such office by reason of death, resignation, separation from service, or any other cause, a successor shall be elected to fill such vacancy for the unexpired term at the first regular or special meeting held next after such vacancy occurs.
The president and vice president shall perform such duties as may be incumbent upon them by virtue of their respective offices on the Board, or by virtue of rules adopted by the Board fixing such duties.
The secretary shall keep a complete record of the proceedings of all Board meetings and perform such other duties as the Board directs.
All records belonging to the Board shall be kept in the custody of the Executive Director of the Fund.
(Source: P.A. 87-794.)

(40 ILCS 5/13-705) (from Ch. 108 1/2, par. 13-705)
Sec. 13-705. Board meetings. The Board shall hold regular meetings in each month, and special meetings as it deems necessary. A majority of the members shall constitute a quorum for the transaction of business at any meeting, but no annuity or benefit shall be granted or allowed, or payments made from the Fund unless ordered by a vote of a majority of the Board members, as shown by roll call entered upon the official record of the meeting at which such action is taken.
(Source: P.A. 87-794.)

(40 ILCS 5/13-706) (from Ch. 108 1/2, par. 13-706)
Sec. 13-706. Board powers and duties. The Board shall have the powers and duties set forth in this Section, in addition to such other powers and duties as may be provided in this Article and in this Code:
(a) To supervise collections. To see that all

amounts specified in this Article to be applied to the Fund, from any source, are collected and applied.

(b) To notify of deductions. To notify the Clerk of

the Water Reclamation District of the deductions to be made from the salaries of employees.

(c) To accept gifts. To accept by gift, grant,

bequest or otherwise any money or property of any kind and use the same for the purposes of the Fund.

(d) To invest the reserves. To invest the reserves

of the Fund in accordance with the provisions set forth in Section 1-109, 1-109.1, 1-109.2, 1-110, 1-111, 1-114, and 1-115 of this Code. Investments made in accordance with Section 1-113 of Article 1 of this Code shall be deemed prudent. The Board is also authorized to transfer securities to the Illinois State Board of Investment for the purpose of participation in any commingled investment fund as provided in Article 22A of this Code.

(e) To authorize payments. To consider and pass upon

all applications for annuities and benefits; to authorize or suspend the payment of any annuity or benefit; to inquire into the validity and legality of any grant of annuity or benefit paid from or payable out of the Fund; to increase, reduce, or suspend any such annuity or benefit whenever the annuity or benefit, or any part thereof, was secured or granted, or the amount thereof fixed, as the result of misrepresentation, fraud, or error. No such annuity or benefit shall be permanently reduced or suspended until the affected annuitant or beneficiary is first notified of the proposed action and given an opportunity to be heard. No trustee of the Board shall vote upon that trustee's own personal claim for annuity, benefit or refund, or participate in the deliberations of the Board as to the validity of any such claim. The Board shall have exclusive original jurisdiction in all matters of claims for annuities, benefits and refunds.

(f) To submit an annual report. To submit a report

in July of each year to the Board of Commissioners of the Water Reclamation District as of the close of business on December 31st of the preceding year. The report shall include the following:

(1) A balance sheet, showing the financial and

actuarial condition of the Fund as of the end of the calendar year;

(2) A statement of receipts and disbursements

during such year;

(3) A statement showing changes in the asset,

liability, reserve and surplus accounts during such year;

(4) A detailed statement of investments as of the

end of the year; and

(5) Any additional information as is deemed

necessary for proper interpretation of the condition of the Fund.

(g) To subpoena witnesses. To compel witnesses to

attend and testify before it upon any matter concerning the Fund and allow witness fees not in excess of $6 for attendance upon any one day. The President and other members of the Board may administer oaths to witnesses.

(h) To appoint employees and consultants. To appoint

such actuarial, medical, legal, investigational, clerical or financial employees and consultants as are necessary, and fix their compensation.

(i) To make rules. To make rules and regulations

necessary for the administration of the affairs of the Fund.

(j) To waive guardianship. To waive the requirement

of legal guardianship of any minor unmarried beneficiary of the Fund living with a parent or grandparent, and legal guardianship of any beneficiary under legal disability whose husband, wife, or parent is managing such beneficiary's affairs, whenever the Board deems such waiver to be in the best interest of the beneficiary.

(k) To collect amounts due. To collect any amounts

due to the Fund from any participant or beneficiary prior to payment of any annuity, benefit or refund.

(l) To invoke rule of offset. To offset against any

amount payable to an employee or to any other person such sums as may be due to the Fund or may have been paid by the Fund due to misrepresentation, fraud or error.

(m) To assess and collect interest on amounts due to

the Fund using the annual rate as shall from time to time be determined by the Board, compounded annually from the date of notification to the date of payment.

(Source: P.A. 94-621, eff. 8-18-05; 95-586, eff. 8-31-07.)

(40 ILCS 5/13-707) (from Ch. 108 1/2, par. 13-707)
Sec. 13-707. No Compensation. A member of the Retirement Board shall not receive any moneys from the Fund, as salary for service performed as a member, consultant or employee of the Board but any member shall be entitled to reimbursement for expenses incurred on behalf of the Fund, subject to the approval of the Board. Any elected employee member shall have a right to and shall be reimbursed for any amount of salary, wages or compensation withheld by the District because of attendance at any meeting of the Board or because of the performance of any other duty in connection with the Fund.
(Source: P.A. 87-794.)

(40 ILCS 5/13-708) (from Ch. 108 1/2, par. 13-708)
Sec. 13-708. No commissions on investments. No member of the Board, and no person officially connected with the Board, either as an employee or as a custodian of the Fund, shall receive any commissions on any investment made by the Board, or act as the agent of any other person or persons concerning any such investment.
(Source: P.A. 87-794.)

(40 ILCS 5/13-709) (from Ch. 108 1/2, par. 13-709)
Sec. 13-709. Duties of officers of the District.
(a) In addition to those other requirements set forth in this Article, the proper officers of the Water Reclamation District shall, without cost to the Fund:
(1) deduct all required sums from the salaries of

employees, and pay such sums to the Fund in such manner as the Board specifies.

(2) furnish to the Board, in the manner and form

requested by it, such information, reports and data concerning employees of the district, as the Board deems necessary for the proper administration of this Article.

(3) furnish suitable rooms for offices and meetings.
(b) The treasurer of the Water Reclamation District shall be, ex officio, the treasurer of the Fund. The treasurer shall have the authority to collect employee contributions, tax levies, and other payments to the Fund, and to perform such other functions as the Board may direct.
(Source: P.A. 87-794.)

(40 ILCS 5/13-710) (from Ch. 108 1/2, par. 13-710)
Sec. 13-710. Age of employee. In any application for appointment to the service of the District, the age stated therein shall be conclusive evidence of the applicant's age for the purposes of this Article, but the Board may require such evidence of an employee's age as it deems necessary, and may fix such age for the purposes of this Article based upon such evidence.
(Source: P.A. 87-794.)

(40 ILCS 5/13-711) (from Ch. 108 1/2, par. 13-711)
Sec. 13-711. Examination of Fund. The Board shall have an audit and a thorough examination of the affairs of the fund made annually by a certified public accountant. The Board shall submit the results of the examination to the Director of Insurance, and to the Board of Commissioners of the District. The report shall be filed in the official record of the proceedings of the meeting of the District at which it is received. The expenses of the examination shall be paid by the Board.
(Source: P.A. 87-794.)

(40 ILCS 5/Art. 13 Pt. VIII heading)

(40 ILCS 5/13-801) (from Ch. 108 1/2, par. 13-801)
Sec. 13-801. Transfer of credits to General Assembly Retirement System.
(a) Payments. Any active member of the General Assembly Retirement System may apply for a transfer of credits and creditable service accumulated under this Fund to the General Assembly System. Such credits and creditable service shall be transferred forthwith. Payment by this Fund to the General Assembly Retirement System shall be made at the same time and shall consist of:
(1) the amounts accumulated to the credit of the

applicant, including interest, on the books of the Fund on the date of transfer, but excluding any additional or optional credits, which credits shall be refunded to the applicant; and

(2) municipality credits computed and credited under

this Article including interest, on the books of the Fund on the date the member terminated service under the Fund. Participation in this Fund as to any credits transferred under this Section shall terminate on the date of transfer.

An active member of the General Assembly who has service credits and creditable service under the Fund may establish additional service credits and creditable service for periods during which such member was an elected official and could have elected to participate but did not so elect. Service credits and creditable service may be established by payment to the fund of an amount equal to the contributions such member would have made if an election to participate had been made, plus interest to the date of payment.
(b) Validation of service credits. An active member of the General Assembly having no service credits or creditable service in the Fund, may establish service credit and creditable service for periods during which such member was an employee of an employer in an elective office and could have elected to participate in the Fund but did not so elect.
Service credits and creditable service may be established by payment to the Fund of an amount equal to the contributions such member would have made if an election to participate had been made, plus interest to the date of payment, together with a like amount as the applicable municipality credits including interest, but the total period of such creditable service that may be validated shall not exceed 8 years.
(c) Termination of continued participation. Persons otherwise required or eligible to participate in the Fund who elect to continue participation in the General Assembly System under Section 2-117.1 may not participate in the Fund for the duration of such continued participation under Section 2-117.1.
Upon terminating such continued participation, a person may transfer credits and creditable service accumulated under Section 2-117.1 to this Fund, upon payment to this Fund of:
(1) the amount by which the employer and employee

contributions that would have been required if such member had participated in this Fund during the period for which credit under Section 2-117.1 is being transferred, plus interest, exceeds the amounts actually transferred under that Section to the Fund, and

(2) interest thereon at 6% per annum compounded

annually from the date of payment.

(Source: P.A. 87-794.)

(40 ILCS 5/13-802) (from Ch. 108 1/2, par. 13-802)
Sec. 13-802. Transfer of creditable service to Article 8 or 9 funds.
(a) Any city officer as defined in Section 8-243.2 of this Code, and any county officer elected by vote of the people who is a participant in the pension fund established under Article 9 of this Code, may apply for a transfer of credits and creditable service accumulated under this Fund to such Article 8 or 9 fund. Such creditable service shall be transferred forthwith. Payment by this Fund to the Article 8 or 9 fund shall be made at the same time and shall consist of:
(1) the amounts accumulated to the credit of the

applicant, including interest, on the books of the Fund on the date of transfer, but excluding any additional or optional credits, which credits shall be refunded to the applicant; and

(2) employer contributions computed by the Board and

credited to the applicant under this Article, including interest, on the books of the Fund on the date the applicant terminated service under the Fund.

Participation in this Fund as to any credits transferred under this Section shall terminate on the date of transfer.
(b) Any such elected city officer or county officer who has credits and creditable service under the Fund may establish additional credits and creditable service for periods during which such officer could have elected to participate but did not so elect. Credits and creditable service may be established by payment to the Fund of an amount equal to the contributions such officer would have made if an election to participate had been made, plus interest to the date of payment.
(c) Any such elected city officer or county officer may reinstate credits and creditable service terminated upon receipt of a separation benefit, by payment to the Fund of the amount of the separation benefit plus interest thereon to the date of payment.
(Source: P.A. 87-794.)

(40 ILCS 5/13-803) (from Ch. 108 1/2, par. 13-803)
Sec. 13-803. Moneys to be held on deposit. To make the payments authorized by this Article, the Board may keep and hold uninvested a sum not in excess of the amount required to make all annuity and disability benefit payments which shall become due and payable within the following 60 days. Such sum or any part thereof shall be kept on deposit in any bank or savings and loan association authorized to do business under the laws of this State. The amount deposited in any such bank or savings and loan association shall not exceed 25% of its paid-up capital and surplus.
No bank or savings and loan association shall receive investment funds as permitted by this Section, unless it has complied with the requirements, other than the maximum deposit requirement, established pursuant to Section 6 of "An Act relating to certain investments of public funds by public agencies", approved July 28, 1943, as now or hereafter amended.
(Source: P.A. 87-794.)

(40 ILCS 5/13-804) (from Ch. 108 1/2, par. 13-804)
Sec. 13-804. Accounting. An adequate system of accounts and records shall be established which will give effect to all requirements of this Article. Individual employee accounts shall be maintained, to which shall be credited contributions by salary deductions or otherwise, and such interest increments thereon as are provided herein. The assets of the Fund shall be credited according to the purposes for which they are held.
(Source: P.A. 87-794.)

(40 ILCS 5/13-805) (from Ch. 108 1/2, par. 13-805)
Sec. 13-805. Annuities and benefits exempt. All annuities and benefits granted under this Article shall be exempt from attachment or garnishment process and shall not be seized, taken, subjected to, detained, or levied upon by virtue of any judgment, or any process or proceeding whatsoever issued out of or by any court, for the payment and satisfaction in whole or in part of any debt, damage, claim, demand, or judgment against any annuitant or other beneficiary hereunder.
No annuitant or other beneficiary shall have any right to transfer or assign an annuity or benefit or any part thereof, either by mortgage or otherwise except that an annuitant who elects to participate in any group hospital care plan or group medical or surgical plan shall have the right to authorize the Board to deduct the cost of such plan from the annuity check and to pay such deducted amount to the group insurance carrier; provided, that the Board, in its discretion, may pay to the spouse of any annuitant, or disability beneficiary, such amount from the annuity or disability benefit as any court of competent jurisdiction may order, or as the Board may consider necessary for the support of the spouse and children in the event of the disappearance or unexplained absence of the annuitant, or disability beneficiary, or of failure to support the spouse and children.
The Board may withhold from any future annuity or benefit payments such amounts as it may in its discretion require for the purpose of repayment into the Fund of any moneys paid to any annuitant, or disability beneficiary through misrepresentation, fraud or error. The Board, and the members thereof, and the Fund shall not be held liable for any amounts so withheld.
(Source: P.A. 87-794.)

(40 ILCS 5/13-806) (from Ch. 108 1/2, par. 13-806)
Sec. 13-806. Fraud. Any person, member, trustee or employee of the Retirement Board who knowingly makes any false statement or falsifies or permits to be falsified any record in any attempt to defraud the Fund as a result of such act or intentionally or knowingly defrauds the Fund in any manner is guilty of a Class A misdemeanor.
(Source: P.A. 87-794.)

(40 ILCS 5/13-807) (from Ch. 108 1/2, par. 13-807)
Sec. 13-807. Felony conviction. None of the benefits provided in this Article shall be paid to any person who is convicted of any felony relating to or arising out of or in connection with service as an employee.
None of the benefits provided for in this Article shall be paid to any person who otherwise would receive a survivor benefit who is convicted of any felony relating to or arising out of or in connection with the service of the employee from whom the benefit results.
This Section shall not operate to impair any contract or vested right heretofore acquired under any law or laws continued in this Article, nor to preclude the right to a refund, and for the changes under this amendatory Act of the 100th General Assembly, shall not impair any contract or vested right acquired by a survivor prior to the effective date of this amendatory Act of the 100th General Assembly.
All persons entering service subsequent to July 11, 1955 shall be deemed to have consented to the provisions of this Section as a condition of coverage, and all participants entering service subsequent to the effective date of this amendatory Act of the 100th General Assembly shall be deemed to have consented to the provisions of this amendatory Act as a condition of participation.
(Source: P.A. 100-334, eff. 8-25-17.)

(40 ILCS 5/13-808) (from Ch. 108 1/2, par. 13-808)
Sec. 13-808. Retirement Systems Reciprocal Act. The "Retirement Systems Reciprocal Act", being Article 20 of this Code, as now enacted and hereafter amended, is hereby adopted and made a part of this Article; provided that where there is a direct conflict in the provisions of such Act and the specific provisions of this Article, such latter provisions shall prevail.
(Source: P.A. 87-794.)

(40 ILCS 5/13-809) (from Ch. 108 1/2, par. 13-809)
Sec. 13-809. Administrative review. The provisions of the Administrative Review Law, and all amendments and modifications thereof and the rules adopted pursuant thereto shall apply to and govern all proceedings for the judicial review of final administrative decisions of the Retirement Board provided for under this Article. The term "administrative decision" is as defined in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 98-756, eff. 7-16-14.)

(40 ILCS 5/13-810) (from Ch. 108 1/2, par. 13-810)
Sec. 13-810. General provisions and savings clause. The provisions of Article 1 and Article 23 of this Code apply to this Article as though such provisions were fully set forth in this Article as a part hereof.
(Source: P.A. 87-794.)



Article 14 - State Employees' Retirement System Of Illinois

(40 ILCS 5/Art. 14 heading)

(40 ILCS 5/14-101) (from Ch. 108 1/2, par. 14-101)
Sec. 14-101. Creation of system. A retirement and benefit system is created to provide retirement annuities and other benefits for employees of the State of Illinois. The system shall be known as the "State Employees' Retirement System of Illinois". By such name all its business shall be transacted and its cash and other property held in trust for the purposes of this Article.
(Source: P.A. 80-841.)

(40 ILCS 5/14-102) (from Ch. 108 1/2, par. 14-102)
Sec. 14-102. Purpose. The purpose of the system is to provide an orderly means whereby aged or disabled employees may be retired from active service, without prejudice or hardship, and to enable the employees to accumulate reserves for themselves and their dependents for old age, disability, death and termination of employment, thus effecting economy and efficiency in the administration of the State Government.
(Source: P.A. 80-841.)

(40 ILCS 5/14-103) (from Ch. 108 1/2, par. 14-103)
Sec. 14-103. Terms defined. The terms used in this Article shall have the meanings ascribed to them in the Sections which succeed this Section and precede Section 14-104, except when the context otherwise requires.
(Source: P.A. 80-841.)

(40 ILCS 5/14-103.01) (from Ch. 108 1/2, par. 14-103.01)
Sec. 14-103.01. Retirement system or system. "Retirement system" or "system": the State Employees' Retirement System of Illinois.
(Source: P.A. 80-841.)

(40 ILCS 5/14-103.02) (from Ch. 108 1/2, par. 14-103.02)
Sec. 14-103.02. Board of trustees or board. "Board of trustees" or "board": the board created in this Article to direct the affairs of the system.
(Source: P.A. 80-841.)

(40 ILCS 5/14-103.03) (from Ch. 108 1/2, par. 14-103.03)
Sec. 14-103.03. Date of establishment. "Date of establishment": January 1, 1944.
(Source: P.A. 80-841.)

(40 ILCS 5/14-103.04) (from Ch. 108 1/2, par. 14-103.04)
Sec. 14-103.04. Department. "Department": Any department, institution, board, commission, officer, court, or any agency of the State having power to certify payrolls to the State Comptroller authorizing payments of salary or wages against State appropriations, or against trust funds held by the State Treasurer, except those departments included under the term "employer" in the State Universities Retirement System. "Department" includes the Illinois Finance Authority. "Department" also includes the Illinois Comprehensive Health Insurance Board.
(Source: P.A. 95-331, eff. 8-21-07.)

(40 ILCS 5/14-103.05) (from Ch. 108 1/2, par. 14-103.05)
Sec. 14-103.05. Employee.
(a) Any person employed by a Department who receives salary for personal services rendered to the Department on a warrant issued pursuant to a payroll voucher certified by a Department and drawn by the State Comptroller upon the State Treasurer, including an elected official described in subparagraph (d) of Section 14-104, shall become an employee for purpose of membership in the Retirement System on the first day of such employment.
A person entering service on or after January 1, 1972 and prior to January 1, 1984 shall become a member as a condition of employment and shall begin making contributions as of the first day of employment.
A person entering service on or after January 1, 1984 shall, upon completion of 6 months of continuous service which is not interrupted by a break of more than 2 months, become a member as a condition of employment. Contributions shall begin the first of the month after completion of the qualifying period.
A person employed by the Chicago Metropolitan Agency for Planning on the effective date of this amendatory Act of the 95th General Assembly who was a member of this System as an employee of the Chicago Area Transportation Study and makes an election under Section 14-104.13 to participate in this System for his or her employment with the Chicago Metropolitan Agency for Planning.
The qualifying period of 6 months of service is not applicable to: (1) a person who has been granted credit for service in a position covered by the State Universities Retirement System, the Teachers' Retirement System of the State of Illinois, the General Assembly Retirement System, or the Judges Retirement System of Illinois unless that service has been forfeited under the laws of those systems; (2) a person entering service on or after July 1, 1991 in a noncovered position; (3) a person to whom Section 14-108.2a or 14-108.2b applies; or (4) a person to whom subsection (a-5) of this Section applies.
(a-5) A person entering service on or after December 1, 2010 shall become a member as a condition of employment and shall begin making contributions as of the first day of employment. A person serving in the qualifying period on December 1, 2010 will become a member on December 1, 2010 and shall begin making contributions as of December 1, 2010.
(b) The term "employee" does not include the following:
(1) members of the State Legislature, and persons

electing to become members of the General Assembly Retirement System pursuant to Section 2-105;

(2) incumbents of offices normally filled by vote of

the people;

(3) except as otherwise provided in this Section, any

person appointed by the Governor with the advice and consent of the Senate unless that person elects to participate in this system;

(3.1) any person serving as a commissioner of an

ethics commission created under the State Officials and Employees Ethics Act unless that person elects to participate in this system with respect to that service as a commissioner;

(3.2) any person serving as a part-time employee in

any of the following positions: Legislative Inspector General, Special Legislative Inspector General, employee of the Office of the Legislative Inspector General, Executive Director of the Legislative Ethics Commission, or staff of the Legislative Ethics Commission, regardless of whether he or she is in active service on or after July 8, 2004 (the effective date of Public Act 93-685), unless that person elects to participate in this System with respect to that service; in this item (3.2), a "part-time employee" is a person who is not required to work at least 35 hours per week;

(3.3) any person who has made an election under

Section 1-123 and who is serving either as legal counsel in the Office of the Governor or as Chief Deputy Attorney General;

(4) except as provided in Section 14-108.2 or

14-108.2c, any person who is covered or eligible to be covered by the Teachers' Retirement System of the State of Illinois, the State Universities Retirement System, or the Judges Retirement System of Illinois;

(5) an employee of a municipality or any other

political subdivision of the State;

(6) any person who becomes an employee after June 30,

1979 as a public service employment program participant under the Federal Comprehensive Employment and Training Act and whose wages or fringe benefits are paid in whole or in part by funds provided under such Act;

(7) enrollees of the Illinois Young Adult

Conservation Corps program, administered by the Department of Natural Resources, authorized grantee pursuant to Title VIII of the "Comprehensive Employment and Training Act of 1973", 29 USC 993, as now or hereafter amended;

(8) enrollees and temporary staff of programs

administered by the Department of Natural Resources under the Youth Conservation Corps Act of 1970;

(9) any person who is a member of any professional

licensing or disciplinary board created under an Act administered by the Department of Professional Regulation or a successor agency or created or re-created after the effective date of this amendatory Act of 1997, and who receives per diem compensation rather than a salary, notwithstanding that such per diem compensation is paid by warrant issued pursuant to a payroll voucher; such persons have never been included in the membership of this System, and this amendatory Act of 1987 (P.A. 84-1472) is not intended to effect any change in the status of such persons;

(10) any person who is a member of the Illinois

Health Care Cost Containment Council, and receives per diem compensation rather than a salary, notwithstanding that such per diem compensation is paid by warrant issued pursuant to a payroll voucher; such persons have never been included in the membership of this System, and this amendatory Act of 1987 is not intended to effect any change in the status of such persons;

(11) any person who is a member of the Oil and Gas

Board created by Section 1.2 of the Illinois Oil and Gas Act, and receives per diem compensation rather than a salary, notwithstanding that such per diem compensation is paid by warrant issued pursuant to a payroll voucher;

(12) a person employed by the State Board of Higher

Education in a position with the Illinois Century Network as of June 30, 2004, who remains continuously employed after that date by the Department of Central Management Services in a position with the Illinois Century Network and participates in the Article 15 system with respect to that employment;

(13) any person who first becomes a member of the

Civil Service Commission on or after January 1, 2012;

(14) any person, other than the Director of

Employment Security, who first becomes a member of the Board of Review of the Department of Employment Security on or after January 1, 2012;

(15) any person who first becomes a member of the

Civil Service Commission on or after January 1, 2012;

(16) any person who first becomes a member of the

Illinois Liquor Control Commission on or after January 1, 2012;

(17) any person who first becomes a member of the

Secretary of State Merit Commission on or after January 1, 2012;

(18) any person who first becomes a member of the

Human Rights Commission on or after January 1, 2012;

(19) any person who first becomes a member of the

State Mining Board on or after January 1, 2012;

(20) any person who first becomes a member of the

Property Tax Appeal Board on or after January 1, 2012;

(21) any person who first becomes a member of the

Illinois Racing Board on or after January 1, 2012;

(22) any person who first becomes a member of the

Department of State Police Merit Board on or after January 1, 2012;

(23) any person who first becomes a member of the

Illinois State Toll Highway Authority on or after January 1, 2012; or

(24) any person who first becomes a member of the

Illinois State Board of Elections on or after January 1, 2012.

(c) An individual who represents or is employed as an officer or employee of a statewide labor organization that represents members of this System may participate in the System and shall be deemed an employee, provided that (1) the individual has previously earned creditable service under this Article, (2) the individual files with the System an irrevocable election to become a participant within 6 months after the effective date of this amendatory Act of the 94th General Assembly, and (3) the individual does not receive credit for that employment under any other provisions of this Code. An employee under this subsection (c) is responsible for paying to the System both (i) employee contributions based on the actual compensation received for service with the labor organization and (ii) employer contributions based on the percentage of payroll certified by the board; all or any part of these contributions may be paid on the employee's behalf or picked up for tax purposes (if authorized under federal law) by the labor organization.
A person who is an employee as defined in this subsection (c) may establish service credit for similar employment prior to becoming an employee under this subsection by paying to the System for that employment the contributions specified in this subsection, plus interest at the effective rate from the date of service to the date of payment. However, credit shall not be granted under this subsection (c) for any such prior employment for which the applicant received credit under any other provision of this Code or during which the applicant was on a leave of absence.
(Source: P.A. 96-1490, eff. 1-1-11; 97-609, eff. 1-1-12.)

(40 ILCS 5/14-103.06) (from Ch. 108 1/2, par. 14-103.06)
Sec. 14-103.06. Member. "Member": Any employee included in the membership of the system; and any former employee who made contributions to the system and has not received a refund and who is not receiving a retirement annuity under this Article.
(Source: P.A. 80-841.)

(40 ILCS 5/14-103.07) (from Ch. 108 1/2, par. 14-103.07)
Sec. 14-103.07. Annuitant. "Annuitant": A person receiving a retirement annuity under this Article.
(Source: P.A. 80-841.)

(40 ILCS 5/14-103.08) (from Ch. 108 1/2, par. 14-103.08)
Sec. 14-103.08. Beneficiary. "Beneficiary": A person receiving an annuity or benefit under this Article other than a retirement annuity.
(Source: P.A. 80-841.)

(40 ILCS 5/14-103.09) (from Ch. 108 1/2, par. 14-103.09)
Sec. 14-103.09. Service. "Service": Service as an employee of a Department, for which compensation is paid by the State.
(Source: P.A. 80-841.)

(40 ILCS 5/14-103.10) (from Ch. 108 1/2, par. 14-103.10)
(Text of Section WITH the changes made by P.A. 98-599, which has been held unconstitutional)
Sec. 14-103.10. Compensation.
(a) For periods of service prior to January 1, 1978, the full rate of salary or wages payable to an employee for personal services performed if he worked the full normal working period for his position, subject to the following maximum amounts: (1) prior to July 1, 1951, $400 per month or $4,800 per year; (2) between July 1, 1951 and June 30, 1957 inclusive, $625 per month or $7,500 per year; (3) beginning July 1, 1957, no limitation.
In the case of service of an employee in a position involving part-time employment, compensation shall be determined according to the employees' earnings record.
(b) For periods of service on and after January 1, 1978, all remuneration for personal services performed defined as "wages" under the Social Security Enabling Act, including that part of such remuneration which is in excess of any maximum limitation provided in such Act, and including any benefits received by an employee under a sick pay plan in effect before January 1, 1981, but excluding lump sum salary payments:
(1) for vacation,
(2) for accumulated unused sick leave,
(3) upon discharge or dismissal,
(4) for approved holidays.
(c) For periods of service on or after December 16, 1978, compensation also includes any benefits, other than lump sum salary payments made at termination of employment, which an employee receives or is eligible to receive under a sick pay plan authorized by law.
(d) For periods of service after September 30, 1985, compensation also includes any remuneration for personal services not included as "wages" under the Social Security Enabling Act, which is deducted for purposes of participation in a program established pursuant to Section 125 of the Internal Revenue Code or its successor laws.
(e) For members for which Section 1-160 applies for periods of service on and after January 1, 2011, all remuneration for personal services performed defined as "wages" under the Social Security Enabling Act, excluding remuneration that is in excess of the annual earnings, salary, or wages of a member or participant, as provided in subsection (b-5) of Section 1-160, but including any benefits received by an employee under a sick pay plan in effect before January 1, 1981. Compensation shall exclude lump sum salary payments:
(1) for vacation;
(2) for accumulated unused sick leave;
(3) upon discharge or dismissal; and
(4) for approved holidays.
(f) Notwithstanding the other provisions of this Section, for service on or after July 1, 2013, "compensation" does not include any stipend payable to an employee for service on a board or commission.
(g) Notwithstanding any other provision of this Section, for an employee who first becomes a participant on or after the effective date of this amendatory Act of the 98th General Assembly, "compensation" does not include any payments or reimbursements for travel vouchers submitted more than 30 days after the last day of travel for which the voucher is submitted.
(h) Notwithstanding any other provision of this Code, the annual compensation of a Tier 1 member for the purposes of this Code shall not exceed, for periods of service on or after the effective date of this amendatory Act of the 98th General Assembly, the greater of (i) the annual limitation determined from time to time under subsection (b-5) of Section 1-160 of this Code, (ii) the annualized compensation of the Tier 1 member as of that effective date, or (iii) the annualized compensation of the Tier 1 member immediately preceding the expiration, renewal, or amendment of an employment contract or collective bargaining agreement in effect on that effective date.
(Source: P.A. 98-449, eff. 8-16-13; 98-599, eff. 6-1-14.)

(Text of Section WITHOUT the changes made by P.A. 98-599, which has been held unconstitutional)
Sec. 14-103.10. Compensation.
(a) For periods of service prior to January 1, 1978, the full rate of salary or wages payable to an employee for personal services performed if he worked the full normal working period for his position, subject to the following maximum amounts: (1) prior to July 1, 1951, $400 per month or $4,800 per year; (2) between July 1, 1951 and June 30, 1957 inclusive, $625 per month or $7,500 per year; (3) beginning July 1, 1957, no limitation.
In the case of service of an employee in a position involving part-time employment, compensation shall be determined according to the employees' earnings record.
(b) For periods of service on and after January 1, 1978, all remuneration for personal services performed defined as "wages" under the Social Security Enabling Act, including that part of such remuneration which is in excess of any maximum limitation provided in such Act, and including any benefits received by an employee under a sick pay plan in effect before January 1, 1981, but excluding lump sum salary payments:
(1) for vacation,
(2) for accumulated unused sick leave,
(3) upon discharge or dismissal,
(4) for approved holidays.
(c) For periods of service on or after December 16, 1978, compensation also includes any benefits, other than lump sum salary payments made at termination of employment, which an employee receives or is eligible to receive under a sick pay plan authorized by law.
(d) For periods of service after September 30, 1985, compensation also includes any remuneration for personal services not included as "wages" under the Social Security Enabling Act, which is deducted for purposes of participation in a program established pursuant to Section 125 of the Internal Revenue Code or its successor laws.
(e) For members for which Section 1-160 applies for periods of service on and after January 1, 2011, all remuneration for personal services performed defined as "wages" under the Social Security Enabling Act, excluding remuneration that is in excess of the annual earnings, salary, or wages of a member or participant, as provided in subsection (b-5) of Section 1-160, but including any benefits received by an employee under a sick pay plan in effect before January 1, 1981. Compensation shall exclude lump sum salary payments:
(1) for vacation;
(2) for accumulated unused sick leave;
(3) upon discharge or dismissal; and
(4) for approved holidays.
(f) Notwithstanding the other provisions of this Section, for service on or after July 1, 2013, "compensation" does not include any stipend payable to an employee for service on a board or commission.
(Source: P.A. 98-449, eff. 8-16-13.)

(40 ILCS 5/14-103.11) (from Ch. 108 1/2, par. 14-103.11)
Sec. 14-103.11. Rate of Compensation. The actual rate upon which the compensation of an individual is calculated at any time as certified on a payroll.
(Source: P.A. 80-841.)

(40 ILCS 5/14-103.12) (from Ch. 108 1/2, par. 14-103.12)
Sec. 14-103.12. Final average compensation.
(a) For retirement and survivor annuities, "final average compensation" means the monthly compensation obtained by dividing the total compensation of an employee during the period of: (1) the 48 consecutive months of service within the last 120 months of service in which the total compensation was the highest, or (2) the total period of service, if less than 48 months, by the number of months of service in such period; provided that for purposes of a retirement annuity the average compensation for the last 12 months of the 48-month period shall not exceed the final average compensation by more than 25%.
(b) For death and disability benefits, in the case of a full-time employee, "final average compensation" means the greater of (1) the rate of compensation of the employee at the date of death or disability multiplied by 1 in the case of a salaried employee, by 174 in the case of an hourly employee, and by 22 in the case of a per diem employee, or (2) for benefits commencing on or after January 1, 1991, final average compensation as determined under subsection (a).
For purposes of this paragraph, full or part-time status shall be certified by the employing agency. Final rate of compensation for a part-time employee shall be the total compensation earned during the last full calendar month prior to the date of death or disability.
(c) Notwithstanding the provisions of subsection (a), for the purpose of calculating retirement and survivor annuities of persons with at least 20 years of eligible creditable service as defined in Section 14-110, "final average compensation" means the monthly rate of compensation received by the person on the last day of eligible creditable service (but not to exceed 115% of the average monthly compensation received by the person for the last 24 months of service, unless the person was in service as a State policeman before the effective date of this amendatory Act of 1997), or the average monthly compensation received by the person for the last 48 months of service prior to retirement, whichever is greater.
(d) Notwithstanding the provisions of subsection (a), for a person who was receiving, on the date of retirement or death, a disability benefit calculated under subdivision (b)(2) of this Section, the final average compensation used to calculate the disability benefit may be used for purposes of calculating the retirement and survivor annuities.
(e) In computing the final average compensation, periods of military leave shall not be considered.
(f) The changes to this Section made by this amendatory Act of 1997 (redefining final average compensation for members under the alternative formula) apply to members who retire on or after January 1, 1998, without regard to whether employment terminated before the effective date of this amendatory Act of 1997.
(g) For a member on leave of absence without pay who purchases service credit for such period of leave pursuant to subsection (l) of Section 14-104, earnings are assumed to be equal to the rate of compensation in effect immediately prior to the leave. If no contributions are required to establish service credit for the period of leave, the member may elect to establish earnings credit for the leave period within 48 months after returning to work by making the employee and employer contributions required by subsection (l) of Section 14-104, based on the rate of compensation in effect immediately prior to the leave, plus interest at the actuarially assumed rate. In determining the contributions required for establishing service credit under this subsection (g), the interest shall be calculated from the beginning of the leave of absence to the date of payment.
(Source: P.A. 96-525, eff. 8-14-09.)

(40 ILCS 5/14-103.13) (from Ch. 108 1/2, par. 14-103.13)
Sec. 14-103.13. Membership service. "Membership service": Service rendered while a member of the System for which credit is allowable under this Article, and for persons entering service on or after January 1, 1984, or after July 1, 1982 in the case of an emergency or temporary employee as defined in Sections 8b.8 and 8b.9 of the Personnel Code, service rendered as an employee before becoming a member, if credit for such service is received pursuant to Section 14-104.5.
(Source: P.A. 90-655, eff. 7-30-98.)

(40 ILCS 5/14-103.14) (from Ch. 108 1/2, par. 14-103.14)
Sec. 14-103.14. Prior service. "Prior service": Service rendered prior to January 1, 1944 for which credit is allowable under this Article.
(Source: P.A. 80-841.)

(40 ILCS 5/14-103.15) (from Ch. 108 1/2, par. 14-103.15)
Sec. 14-103.15. Creditable service. "Creditable service": Membership service and the total service certified in prior or military service certificates, if any.
(Source: P.A. 80-841.)

(40 ILCS 5/14-103.16) (from Ch. 108 1/2, par. 14-103.16)
Sec. 14-103.16. Military service. "Military service": Service in the United States Army, Navy, Air Force, Marines or Coast Guard or any women's auxiliary thereof for which credit is allowed under this Article.
(Source: P.A. 80-841.)

(40 ILCS 5/14-103.17) (from Ch. 108 1/2, par. 14-103.17)
Sec. 14-103.17. Accumulated contributions. "Accumulated contributions": The sum contributed by a member including credits granted during disability.
(Source: P.A. 81-1536.)

(40 ILCS 5/14-103.18) (from Ch. 108 1/2, par. 14-103.18)
Sec. 14-103.18. Annuity. "Annuity": Annual payments for life, or as otherwise provided in this Article, payable in 12 equal monthly installments during the annuity payment period. The first payment shall be made for the first whole calendar month of eligibility after application and the last payment shall be made for the whole calendar month in which eligibility terminates. If an annuity to an annuitant or beneficiary, other than a survivor annuity, is less than $10 per month, the minimum payment shall be $10 per month.
(Source: P.A. 80-841.)

(40 ILCS 5/14-103.19) (from Ch. 108 1/2, par. 14-103.19)
Sec. 14-103.19. Actuarial tables. "Actuarial tables": Tables of mathematical functions derived from mortality, disability and turn-over rates, combined with interest discount factors as adopted by the board on recommendation of the actuary.
The adopted actuarial tables shall be used to determine the amount of all benefits under this Article, including any optional forms of benefits. Optional forms of benefits must be the actuarial equivalent of the normal benefit payable under this Article.
(Source: P.A. 98-1117, eff. 8-26-14.)

(40 ILCS 5/14-103.20) (from Ch. 108 1/2, par. 14-103.20)
Sec. 14-103.20. Reversionary annuity. "Reversionary annuity": A deferred annuity computed according to the actuarial tables payable to a beneficiary who survives the specified annuitant.
(Source: P.A. 80-841.)

(40 ILCS 5/14-103.21) (from Ch. 108 1/2, par. 14-103.21)
Sec. 14-103.21. Actuarial reserves. "Actuarial reserves": An accumulation of funds in advance of benefit payments which will be sufficient with respect to each member and his beneficiaries, if any, to pay the prescribed benefits, computed according to the actuarial tables, without further contributions by or on behalf of the member.
(Source: P.A. 80-841.)

(40 ILCS 5/14-103.22) (from Ch. 108 1/2, par. 14-103.22)
Sec. 14-103.22. Retirement. "Retirement": The acceptance of a retirement annuity.
(Source: P.A. 80-841.)

(40 ILCS 5/14-103.23) (from Ch. 108 1/2, par. 14-103.23)
Sec. 14-103.23. Regular interest. "Regular interest": Interest at such rate determined from the actual experience of the system as may be prescribed by the board, compounded annually. Credit for regular interest each fiscal year on a member's individual contribution account shall be computed on the accumulated balance in the account at the beginning of each fiscal year.
(Source: P.A. 80-841.)

(40 ILCS 5/14-103.24) (from Ch. 108 1/2, par. 14-103.24)
Sec. 14-103.24. State. "State": The State of Illinois.
(Source: P.A. 80-841.)

(40 ILCS 5/14-103.25) (from Ch. 108 1/2, par. 14-103.25)
Sec. 14-103.25. Actuarial equivalent. "Actuarial equivalent": An annuity or benefit of equal value to the contributions plus regular interest, annuity or other benefit, when computed upon the basis of the actuarial tables in use by the system.
(Source: P.A. 81-1536.)

(40 ILCS 5/14-103.26) (from Ch. 108 1/2, par. 14-103.26)
Sec. 14-103.26. Withdrawal. "Withdrawal": Severance of employment of a member as an employee of the State or of all Departments, by resignation, discharge, dismissal or layoff.
(Source: P.A. 80-841.)

(40 ILCS 5/14-103.27) (from Ch. 108 1/2, par. 14-103.27)
Sec. 14-103.27. Fiscal year. "Fiscal year": The period beginning on July 1 in any year and ending on June 30 of the next succeeding year.
(Source: P.A. 80-841.)

(40 ILCS 5/14-103.28) (from Ch. 108 1/2, par. 14-103.28)
Sec. 14-103.28. Masculine includes feminine. "Masculine includes feminine": The masculine pronoun includes the feminine pronoun.
(Source: P.A. 80-841.)

(40 ILCS 5/14-103.29) (from Ch. 108 1/2, par. 14-103.29)
Sec. 14-103.29. The 1943 Act. "The 1943 Act": "An Act to provide for the creation, maintenance and administration of a retirement and benefit system for certain officers and employees of the State of Illinois, their dependents and beneficiaries", approved July 23, 1943, as amended.
(Source: P.A. 80-841.)

(40 ILCS 5/14-103.30) (from Ch. 108 1/2, par. 14-103.30)
Sec. 14-103.30. State Universities Retirement System. "State Universities Retirement System": The system defined in Article 15 of this Code, being a continuation of the University Retirement System of Illinois.
(Source: P.A. 80-841.)

(40 ILCS 5/14-103.31) (from Ch. 108 1/2, par. 14-103.31)
Sec. 14-103.31. Teachers' Retirement System of the State of Illinois. "Teachers' Retirement System of the State of Illinois": The system defined in Article 16 of this Code.
(Source: P.A. 80-841.)

(40 ILCS 5/14-103.32) (from Ch. 108 1/2, par. 14-103.32)
Sec. 14-103.32. Social Security Act. "Social Security Act": The Act of Congress approved August 14, 1935, Chapter 531, 49 Stat. 620, officially cited as the "Social Security Act", as heretofore or hereafter amended.
(Source: P.A. 80-841.)

(40 ILCS 5/14-103.33) (from Ch. 108 1/2, par. 14-103.33)
Sec. 14-103.33. Federal Insurance Contribution Act. "Federal Insurance Contributions Act" or "FICA" means Subchapters A, B and C of Chapter 21 of the federal Internal Revenue Code of 1986, as such Code may from time to time be amended.
(Source: P.A. 87-11.)

(40 ILCS 5/14-103.34) (from Ch. 108 1/2, par. 14-103.34)
Sec. 14-103.34. Social Security Enabling Act. "Social Security Enabling Act": Article 21 of the "Illinois Pension Code", approved March 18, 1963, and all amendments thereto.
(Source: P.A. 80-841.)

(40 ILCS 5/14-103.35) (from Ch. 108 1/2, par. 14-103.35)
Sec. 14-103.35. State Agency. "State Agency": The Social Security Unit of the State Employees' Retirement System of Illinois as defined in the Social Security Enabling Act, or any agency succeeding to the duties thereof.
(Source: P.A. 80-841.)

(40 ILCS 5/14-103.36) (from Ch. 108 1/2, par. 14-103.36)
Sec. 14-103.36. Covered employee. "Covered employee": Any employee covered by coordination with the Federal Social Security Act as herein provided.
(Source: P.A. 80-841.)

(40 ILCS 5/14-103.37) (from Ch. 108 1/2, par. 14-103.37)
Sec. 14-103.37. Coordination. "Coordination": A plan providing for a coordination of the benefits payable by the system and the contributions to be made by the member with the old age, survivors and disability provisions of the Federal Social Security Act and the Federal Insurance Contributions Act.
(Source: P.A. 80-841.)

(40 ILCS 5/14-103.38) (from Ch. 108 1/2, par. 14-103.38)
Sec. 14-103.38. Noncovered employee. "Noncovered employee": A member, either in service or on an authorized leave of absence on October 31, 1968 who elected not to accept coordination with the Federal Social Security Act as provided in this Act, or on or after January 1, 1969 in a position not eligible for Social Security coverage.
(Source: P.A. 80-841.)

(40 ILCS 5/14-103.39) (from Ch. 108 1/2, par. 14-103.39)
Sec. 14-103.39. "Personal services": Beginning January 1, 1978, employment by the State of Illinois for which compensation is certified by a department to the State Comptroller and paid on a regular payroll.
(Source: P.A. 86-272.)

(40 ILCS 5/14-103.40)
(This Section was added by P.A. 98-599, which has been held unconstitutional)
Sec. 14-103.40. Tier 1 member. "Tier 1 member": A member of this System who first became a member or participant before January 1, 2011 under any reciprocal retirement system or pension fund established under this Code other than a retirement system or pension fund established under Article 2, 3, 4, 5, 6, or 18 of this Code.
(Source: P.A. 98-599, eff. 6-1-14.)

(40 ILCS 5/14-104) (from Ch. 108 1/2, par. 14-104)
Sec. 14-104. Service for which contributions permitted. Contributions provided for in this Section shall cover the period of service granted. Except as otherwise provided in this Section, the contributions shall be based upon the employee's compensation and contribution rate in effect on the date he last became a member of the System; provided that for all employment prior to January 1, 1969 the contribution rate shall be that in effect for a noncovered employee on the date he last became a member of the System. Except as otherwise provided in this Section, contributions permitted under this Section shall include regular interest from the date an employee last became a member of the System to the date of payment.
These contributions must be paid in full before retirement either in a lump sum or in installment payments in accordance with such rules as may be adopted by the board.
(a) Any member may make contributions as required in this Section for any period of service, subsequent to the date of establishment, but prior to the date of membership.
(b) Any employee who had been previously excluded from membership because of age at entry and subsequently became eligible may elect to make contributions as required in this Section for the period of service during which he was ineligible.
(c) An employee of the Department of Insurance who, after January 1, 1944 but prior to becoming eligible for membership, received salary from funds of insurance companies in the process of rehabilitation, liquidation, conservation or dissolution, may elect to make contributions as required in this Section for such service.
(d) Any employee who rendered service in a State office to which he was elected, or rendered service in the elective office of Clerk of the Appellate Court prior to the date he became a member, may make contributions for such service as required in this Section. Any member who served by appointment of the Governor under the Civil Administrative Code of Illinois and did not participate in this System may make contributions as required in this Section for such service.
(e) Any person employed by the United States government or any instrumentality or agency thereof from January 1, 1942 through November 15, 1946 as the result of a transfer from State service by executive order of the President of the United States shall be entitled to prior service credit covering the period from January 1, 1942 through December 31, 1943 as provided for in this Article and to membership service credit for the period from January 1, 1944 through November 15, 1946 by making the contributions required in this Section. A person so employed on January 1, 1944 but whose employment began after January 1, 1942 may qualify for prior service and membership service credit under the same conditions.
(f) An employee of the Department of Labor of the State of Illinois who performed services for and under the supervision of that Department prior to January 1, 1944 but who was compensated for those services directly by federal funds and not by a warrant of the Auditor of Public Accounts paid by the State Treasurer may establish credit for such employment by making the contributions required in this Section. An employee of the Department of Agriculture of the State of Illinois, who performed services for and under the supervision of that Department prior to June 1, 1963, but was compensated for those services directly by federal funds and not paid by a warrant of the Auditor of Public Accounts paid by the State Treasurer, and who did not contribute to any other public employee retirement system for such service, may establish credit for such employment by making the contributions required in this Section.
(g) Any employee who executed a waiver of membership within 60 days prior to January 1, 1944 may, at any time while in the service of a department, file with the board a rescission of such waiver. Upon making the contributions required by this Section, the member shall be granted the creditable service that would have been received if the waiver had not been executed.
(h) Until May 1, 1990, an employee who was employed on a full-time basis by a regional planning commission for at least 5 continuous years may establish creditable service for such employment by making the contributions required under this Section, provided that any credits earned by the employee in the commission's retirement plan have been terminated.
(i) Any person who rendered full time contractual services to the General Assembly as a member of a legislative staff may establish service credit for up to 8 years of such services by making the contributions required under this Section, provided that application therefor is made not later than July 1, 1991.
(j) By paying the contributions otherwise required under this Section, plus an amount determined by the Board to be equal to the employer's normal cost of the benefit plus interest, but with all of the interest calculated from the date the employee last became a member of the System or November 19, 1991, whichever is later, to the date of payment, an employee may establish service credit for a period of up to 4 years spent in active military service for which he does not qualify for credit under Section 14-105, provided that (1) he was not dishonorably discharged from such military service, and (2) the amount of service credit established by a member under this subsection (j), when added to the amount of military service credit granted to the member under subsection (b) of Section 14-105, shall not exceed 5 years. The change in the manner of calculating interest under this subsection (j) made by this amendatory Act of the 92nd General Assembly applies to credit purchased by an employee on or after its effective date and does not entitle any person to a refund of contributions or interest already paid. In compliance with Section 14-152.1 of this Act concerning new benefit increases, any new benefit increase as a result of the changes to this subsection (j) made by Public Act 95-483 is funded through the employee contributions provided for in this subsection (j). Any new benefit increase as a result of the changes made to this subsection (j) by Public Act 95-483 is exempt from the provisions of subsection (d) of Section 14-152.1.
(k) An employee who was employed on a full-time basis by the Illinois State's Attorneys Association Statewide Appellate Assistance Service LEAA-ILEC grant project prior to the time that project became the State's Attorneys Appellate Service Commission, now the Office of the State's Attorneys Appellate Prosecutor, an agency of State government, may establish creditable service for not more than 60 months service for such employment by making contributions required under this Section.
(l) By paying the contributions otherwise required under this Section, plus an amount determined by the Board to be equal to the employer's normal cost of the benefit plus interest, a member may establish service credit for periods of less than one year spent on authorized leave of absence from service, provided that (1) the period of leave began on or after January 1, 1982 and (2) any credit established by the member for the period of leave in any other public employee retirement system has been terminated. A member may establish service credit under this subsection for more than one period of authorized leave, and in that case the total period of service credit established by the member under this subsection may exceed one year. In determining the contributions required for establishing service credit under this subsection, the interest shall be calculated from the beginning of the leave of absence to the date of payment.
(l-5) By paying the contributions otherwise required under this Section, plus an amount determined by the Board to be equal to the employer's normal cost of the benefit plus interest, a member may establish service credit for periods of up to 2 years spent on authorized leave of absence from service, provided that during that leave the member represented or was employed as an officer or employee of a statewide labor organization that represents members of this System. In determining the contributions required for establishing service credit under this subsection, the interest shall be calculated from the beginning of the leave of absence to the date of payment.
(m) Any person who rendered contractual services to a member of the General Assembly as a worker in the member's district office may establish creditable service for up to 3 years of those contractual services by making the contributions required under this Section. The System shall determine a full-time salary equivalent for the purpose of calculating the required contribution. To establish credit under this subsection, the applicant must apply to the System by March 1, 1998.
(n) Any person who rendered contractual services to a member of the General Assembly as a worker providing constituent services to persons in the member's district may establish creditable service for up to 8 years of those contractual services by making the contributions required under this Section. The System shall determine a full-time salary equivalent for the purpose of calculating the required contribution. To establish credit under this subsection, the applicant must apply to the System by March 1, 1998.
(o) A member who participated in the Illinois Legislative Staff Internship Program may establish creditable service for up to one year of that participation by making the contribution required under this Section. The System shall determine a full-time salary equivalent for the purpose of calculating the required contribution. Credit may not be established under this subsection for any period for which service credit is established under any other provision of this Code.
(p) By paying the contributions otherwise required under this Section, plus an amount determined by the Board to be equal to the employer's normal cost of the benefit plus interest, a member may establish service credit for a period of up to 8 years during which he or she was employed by the Visually Handicapped Managers of Illinois in a vending program operated under a contractual agreement with the Department of Rehabilitation Services or its successor agency.
This subsection (p) applies without regard to whether the person was in service on or after the effective date of this amendatory Act of the 94th General Assembly. In the case of a person who is receiving a retirement annuity on that effective date, the increase, if any, shall begin to accrue on the first annuity payment date following receipt by the System of the contributions required under this subsection (p).
(q) By paying the required contributions under this Section, plus an amount determined by the Board to be equal to the employer's normal cost of the benefit plus interest, an employee who was laid off but returned to any State employment may establish creditable service for the period of the layoff, provided that (1) the applicant applies for the creditable service under this subsection (q) within 6 months after July 27, 2010 (the effective date of Public Act 96-1320), (2) the applicant does not receive credit for that period under any other provision of this Code, (3) at the time of the layoff, the applicant is not in an initial probationary status consistent with the rules of the Department of Central Management Services, and (4) the total amount of creditable service established by the applicant under this subsection (q) does not exceed 3 years. For service established under this subsection (q), the required employee contribution shall be based on the rate of compensation earned by the employee on the date of returning to employment after the layoff and the contribution rate then in effect, and the required interest shall be calculated at the actuarially assumed rate from the date of returning to employment after the layoff to the date of payment. Funding for any new benefit increase, as defined in Section 14-152.1 of this Act, that is created under this subsection (q) will be provided by the employee contributions required under this subsection (q).
(r) A member who participated in the University of Illinois Government Public Service Internship Program (GPSI) may establish creditable service for up to 2 years of that participation by making the contribution required under this Section, plus an amount determined by the Board to be equal to the employer's normal cost of the benefit plus interest. The System shall determine a full-time salary equivalent for the purpose of calculating the required contribution. Credit may not be established under this subsection for any period for which service credit is established under any other provision of this Code.
(s) A member who worked as a nurse under a contractual agreement for the Department of Public Aid, or its successor agency, the Department of Human Services, in the Client Assessment Unit and was subsequently determined to be a State employee by the United States Internal Revenue Service and the Illinois Labor Relations Board may establish creditable service for those contractual services by making the contributions required under this Section. To establish credit under this subsection, the applicant must apply to the System by July 1, 2008.
The Department of Human Services shall pay an employer contribution based upon an amount determined by the Board to be equal to the employer's normal cost of the benefit, plus interest.
In compliance with Section 14-152.1 added by Public Act 94-4, the cost of the benefits provided by Public Act 95-583 are offset by the required employee and employer contributions.
(t) Any person who rendered contractual services on a full-time basis to the Illinois Institute of Natural Resources and the Illinois Department of Energy and Natural Resources may establish creditable service for up to 4 years of those contractual services by making the contributions required under this Section, plus an amount determined by the Board to be equal to the employer's normal cost of the benefit plus interest at the actuarially assumed rate from the first day of the service for which credit is being established to the date of payment. To establish credit under this subsection (t), the applicant must apply to the System within 6 months after July 27, 2010 (the effective date of Public Act 96-1320).
(u) By paying the required contributions under this Section, plus an amount determined by the Board to be equal to the employer's normal cost of the benefit, plus interest, a member may establish creditable service and earnings credit for periods of furlough beginning on or after July 1, 2008. To receive this credit, the participant must (i) apply in writing to the System before December 31, 2011 and (ii) not receive compensation for the furlough period. For service established under this subsection, the required employee contribution shall be based on the rate of compensation earned by the employee immediately following the date of the first furlough day in the time period specified in this subsection (u), and the required interest shall be calculated at the actuarially assumed rate from the date of the furlough to the date of payment.
(v) Any member who rendered full-time contractual services to an Illinois Veterans Home operated by the Department of Veterans' Affairs may establish service credit for up to 8 years of such services by making the contributions required under this Section, plus an amount determined by the Board to be equal to the employer's normal cost of the benefit, plus interest at the actuarially assumed rate. To establish credit under this subsection, the applicant must apply to the System no later than 6 months after July 27, 2010 (the effective date of Public Act 96-1320).
(Source: P.A. 96-97, eff. 7-27-09; 96-718, eff. 8-25-09; 96-775, eff. 8-28-09; 96-961, eff. 7-2-10; 96-1000, eff. 7-2-10; 96-1320, eff. 7-27-10; 96-1535, eff. 3-4-11; 97-333, 8-12-11.)

(40 ILCS 5/14-104.1) (from Ch. 108 1/2, par. 14-104.1)
Sec. 14-104.1. Any member who was an elected police magistrate or justice of the peace serving as a magistrate of the Circuit Court for the duration of his elected term, who has not elected coverage in a retirement system financed in whole or in part by public funds for such elective service, may receive credit for such service, beginning as of January 1, 1963 and for the remainder of his elective term of office by making contributions for the period of such service based upon the member's compensation and the contribution rate in effect at the time the service was rendered with regular interest thereon from January 1, 1963 until the date of payment. These contributions must be paid in full before retirement either in a lump sum or in installment payments in accordance with such rules as may be adopted by the Board.
(Source: P.A. 83-430.)

(40 ILCS 5/14-104.2) (from Ch. 108 1/2, par. 14-104.2)
Sec. 14-104.2. Any member who participated in a voluntary furlough plan or who was subject to a 4 day work week pursuant to negotiated agreements in fiscal years 1983 and 1984 may receive service and earnings credit for such periods by making contributions on or before December 31, 1984, based on the rate of compensation in effect immediately prior to the furlough or the fifth work day of any calendar week and the contribution rate then in effect. Contributions made under this Section must be made prior to retirement except that any member who retired on or before August 22, 1983 may receive service and earnings credit for such periods by making the contribution as required in this Section. Any annuitant who establishes service and earnings credit as herein provided shall have his retirement annuity adjusted retroactively to the date of retirement.
(Source: P.A. 84-1308.)

(40 ILCS 5/14-104.3) (from Ch. 108 1/2, par. 14-104.3)
(Text of Section WITH the changes made by P.A. 98-599, which has been held unconstitutional)
Sec. 14-104.3. Notwithstanding provisions contained in Section 14-103.10, any person who first becomes a member before the effective date of this amendatory Act of the 98th General Assembly and who at the time of retirement and after December 6, 1983 receives compensation in a lump sum for accumulated vacation, sickness, or personal business may receive service credit for such periods by making contributions within 90 days of withdrawal, based on the rate of compensation in effect immediately prior to retirement and the contribution rate then in effect. Any person who first becomes a member on or after the effective date of this amendatory Act of the 98th General Assembly and who receives compensation in a lump sum for accumulated vacation, sickness, or personal business may not receive service credit for such periods. Exercising the option provided in this Section shall not change a member's date of withdrawal or final average compensation for purposes of computing the amount or effective date of a retirement annuity. Any annuitant who establishes service credit as herein provided shall have his retirement annuity adjusted retroactively to the date of retirement.
(Source: P.A. 98-599, eff. 6-1-14.)

(Text of Section WITHOUT the changes made by P.A. 98-599, which has been held unconstitutional)
Sec. 14-104.3. Notwithstanding provisions contained in Section 14-103.10, any member who at the time of retirement and after December 6, 1983 receives compensation in a lump sum for accumulated vacation, sickness, or personal business may receive service credit for such periods by making contributions within 90 days of withdrawal, based on the rate of compensation in effect immediately prior to retirement and the contribution rate then in effect. Exercising the option provided in this Section shall not change a member's date of withdrawal or final average compensation for purposes of computing the amount or effective date of a retirement annuity. Any annuitant who establishes service credit as herein provided shall have his retirement annuity adjusted retroactively to the date of retirement.
(Source: P.A. 83-1362.)

(40 ILCS 5/14-104.4) (from Ch. 108 1/2, par. 14-104.4)
Sec. 14-104.4. For purposes of this Article, the term "award for back pay under a statute" means an award, determination or agreement granted or approved by a court or administrative agency which arises under a State or federal law protecting an employee's right to employment or wages, and which provides for payment by the employer for a period of deemed employment for which the employee has not already established service credit.
Membership service credit will be retroactively granted pursuant to an "award for back pay under a statute" for the time period during which the service was deemed to have been performed. Employee contributions will be deducted at the applicable rates in effect for the time periods involved. The employer's share of retirement contributions will be paid at the current Board rate in effect at the time of payment.
(Source: P.A. 85-1008.)

(40 ILCS 5/14-104.5) (from Ch. 108 1/2, par. 14-104.5)
Sec. 14-104.5. A member who enters service on or after January 1, 1984, or after July 1, 1982 as an emergency or temporary employee, as defined in Sections 8b.8 and 8b.9 of the Personnel Code, may receive membership service credit for periods of employment during which he or she was an employee but not a member by making contributions for such periods based on his or her compensation and the contribution rate in effect when he or she last became a member of the System, plus regular interest thereon to the date of payment unless payment is made within the first 6 months after becoming a member or prior to July 1, 1984.
(Source: P.A. 90-655, eff. 7-30-98.)

(40 ILCS 5/14-104.6) (from Ch. 108 1/2, par. 14-104.6)
Sec. 14-104.6. Service transferred from Article 16. Service also includes the following:
(a) Any period as a teacher employed by the Department of Corrections for which credit was established under Article 16 of this Code, subject to the following conditions: (1) the credits accrued for such employment under Article 16 have been transferred to this System; and (2) the participant has contributed to this System an amount equal to (A) employee contributions at the rate in effect for noncoordinated eligible creditable service at the date of membership in this System, based upon the salary in effect during such period of service, plus (B) the employer's share of the normal cost under this System for each year that credit is being established, based on the salary in effect during such period of service, plus (C) regular interest, compounded annually, from July 1, 1987 to the date of payment, less (D) the amount transferred on behalf of the participant under Section 16-131.6.
(b) Any period as a security employee of the Department of Human Services, as defined in Section 14-110, for which credit was established under Article 16 of this Code, subject to the following conditions: (1) the credits accrued for that employment under Article 16 have been transferred to this System; and (2) the participant has contributed to this System an amount equal to (A) employee contributions at the rate in effect for noncoordinated eligible creditable service at the date of membership in this System, based upon the salary in effect during the period of service, plus (B) the employer's share of the normal cost under this System for each year that credit is being established, based on the salary in effect during the period of service, plus (C) regular interest, compounded annually, from July 1, 2001 to the date of payment, less (D) the amount transferred on behalf of the participant under Section 16-131.6.
(c) Credit established under this Section shall be deemed noncoordinated eligible creditable service as defined in Section 14-110.
(Source: P.A. 92-14, eff. 6-28-01.)

(40 ILCS 5/14-104.7) (from Ch. 108 1/2, par. 14-104.7)
Sec. 14-104.7. Payments and Rollovers.
(a) The Board may adopt rules prescribing the manner of repaying refunds and purchasing any optional credits permitted under this Article. The rules may prescribe the manner of calculating interest when such payments or repayments are made in installments.
(b) Rollover contributions from other retirement plans qualified under the U.S. Internal Revenue Code may be used to purchase any optional credit or repay any refund permitted under this Article.
(Source: P.A. 86-1488.)

(40 ILCS 5/14-104.8) (from Ch. 108 1/2, par. 14-104.8)
Sec. 14-104.8. Grant of noncoordinated service credit. The entire period of service between June 30, 1969 and December 15, 1984 during which an employee was erroneously classified as eligible for federal Social Security coverage and for which the employee paid FICA contributions that were not refundable at the time the error was discovered shall be deemed to be service as a noncovered employee, notwithstanding that the employee has paid FICA contributions and retains federal Social Security coverage for that period, if the employee applies to the Board within 30 days after the effective date of this amendatory Act of 1993.
(Source: P.A. 87-1265.)

(40 ILCS 5/14-104.9) (from Ch. 108 1/2, par. 14-104.9)
Sec. 14-104.9. Credit for leave of absence. A member may establish creditable service under this Article for up to one year during which he or she was on a leave of absence from employment for which credit is not otherwise available under this Code, subject to the following conditions: (1) the leave of absence terminated before January 1, 1971, and (2) on or before March 1, 1993, the member files a written application with the System and contributes to the System an amount determined by the Board, equal to (i) employee contributions at the appropriate rate in effect for members of this System during the period for which credit is being established, and based upon the compensation received by the applicant at the time the leave began, plus (ii) the employer's share of the normal cost of the creditable service being established, plus (iii) regular interest, compounded annually, from the date of service to the date of payment.
(Source: P.A. 87-1265.)

(40 ILCS 5/14-104.10)
Sec. 14-104.10. Federal or out-of-state employment. A contributing employee may establish additional service credit for periods of full-time employment by the federal government or a unit of state or local government located outside Illinois for which he or she does not qualify for credit under any other provision of this Article, provided that (i) the amount of service credit established by a person under this Section shall not exceed 8 years or 40% of his or her membership service under this Article, whichever is less, (ii) the amount of service credit established by a person under this Section for federal employment, when added to the amount of all military service credit granted to the person under this Article, shall not exceed 8 years, and (iii) any credit received for the federal or out-of-state employment in any federal or other public employee pension fund or retirement system has been terminated or relinquished. Credit may not be established under this Section for any period of military service or for any period for which credit has been or may be established under Section 14-110 or any other provision of this Article.
In order to establish service credit under this Section, the applicant must submit a written application to the System by June 30, 1999, including documentation of the federal or out-of-state employment satisfactory to the Board, and pay to the System (1) employee contributions at the rates provided in this Article based upon the person's salary on the last day as a participating employee prior to the federal or out-of-state employment, or on the first day as a participating employee after that employment, whichever is greater, plus (2) an amount determined by the Board to be equal to the employer's normal cost of the benefits accrued for that employment, plus (3) regular interest on items (1) and (2) from the date of conclusion of the employment to the date of payment.
(Source: P.A. 90-32, eff. 6-27-97; 90-655, eff. 7-30-98; 90-766, eff. 8-14-98.)

(40 ILCS 5/14-104.11)
Sec. 14-104.11. Illinois Finance Authority. An employee may establish creditable service for periods prior to the date upon which the Illinois Finance Authority first becomes a department (as defined in Section 14-103.04) during which he or she was employed by the Illinois Finance Authority or the Illinois Industrial Development Authority, by applying in writing and paying to the System an amount equal to (i) employee contributions for the period for which credit is being established, based upon the employee's compensation and the applicable contribution rate in effect on the date he or she last became a member of the System, plus (ii) the employer's normal cost of the credit established, plus (iii) interest on the amounts in items (i) and (ii) at the rate of 2.5% per year, compounded annually, from the date the applicant last became a member of the System to the date of payment. This payment must be paid in full before retirement, either in a lump sum or in installment payments in accordance with the rules of the Board.
(Source: P.A. 93-205, eff. 1-1-04.)

(40 ILCS 5/14-104.12)
Sec. 14-104.12. Early termination incentives under the State Finance Act. Notwithstanding any other provision of this Article and notwithstanding that they may be payable from a personal services line item, early termination incentives paid under Section 14a.5 of the State Finance Act:
(1) shall not be included in, and do not affect the

calculation of, compensation or final average compensation under this Article;

(2) do not entitle the recipient to establish any

additional service credit under this Article;

(3) do not require and shall not result in the

payment of any employee or employer contributions under this Article; and

(4) have no effect under this Article except to

disqualify the recipient from receiving the alternative retirement cancellation payment under Section 14-108.5.

(Source: P.A. 93-839, eff. 7-30-04.)

(40 ILCS 5/14-104.13)
Sec. 14-104.13. Chicago Metropolitan Agency for Planning; employee election.
(a) Within one year after the effective date of this Section, a person employed by the Chicago Metropolitan Agency for Planning (formerly the Regional Planning Board) on the effective date of this Section who was a member of this System as an employee of the Chicago Area Transportation Study may elect to participate in this System for his or her employment with the Chicago Metropolitan Agency for Planning.
(b) An employee who elects to participate in the System pursuant to subsection (a) may elect to transfer any creditable service earned by the employee under the Illinois Municipal Retirement Fund for his or her employment with the Chicago Metropolitan Agency for Planning (formerly the Regional Planning Board) upon payment to this System of the amount by which (1) the employer and employee contributions that would have been required if the employee had participated in this System during the period for which the credit under Section 7-139.12 is being transferred, plus interest thereon from the date of such participation to the date of payment, exceeds (2) the amounts actually transferred under Section 7-139.12 to this System.
(Source: P.A. 95-677, eff. 10-11-07.)

(40 ILCS 5/14-105) (from Ch. 108 1/2, par. 14-105)
Sec. 14-105. Service credit for which contributions are not required.
(a) Each employee in service on December 31, 1943, or then on leave of absence not in conflict with Civil Service rules, if such leave had not extended for more than one year continuously, or who is otherwise entitled to prior service credit, who becomes a member shall file with the board on a form supplied by it, a detailed statement of all service rendered prior to January 1, 1944, for which credit is claimed.
Upon verification thereof, the board shall issue a prior service certificate certifying length of prior service. A prior service certificate shall be conclusive so long as membership continues, provided, that a member may, within one year from the date of original issuance of the certificate or modification thereof, request the board to modify or correct the certificate.
When membership ceases, a prior service certificate shall become void, and shall be revived only under the conditions specified in this Article.
In the computation of prior service, the following schedule shall govern: 9 months of service or more during any fiscal year constitutes a year of service; 6 to 9 months, 3/4 of a year; 3 to 6 months, 1/2 year; less than 3 months shall not be considered. Credit shall not be allowed for any period of absence without compensation or for less than 15 days service in any month, nor shall more than one year of service be creditable for all service rendered in any one fiscal year.
(b) Any member shall receive credit for military service provided all of the following conditions are met:
(1) the member was a State employee within 6 months

immediately prior to entry into military service;

(2) the member returns as a State employee within 15

months after his unconditional discharge other than by dishonorable discharge; and

(3) the member establishes creditable service for

State employment immediately prior to and following the military service.

The total amount of creditable military service for any member during his entire term of service shall not exceed 5 years in the aggregate, except that any member who on July 1, 1963, had accrued more than 5 years of such credit shall be entitled to the total amount of such accrued credit.
(c) Any active member of the System who (1) was earning eligible creditable service under subdivision (b)(12) of Section 14-110 on January 1, 1992, and (2) has at least 17 years of creditable service under Article 5, and (3) is eligible to transfer that creditable service to this System under subsection (c) of Section 5-236 of this Code, and (4) applies in writing for transfer of that creditable service to this System within 30 days after the effective date of this amendatory Act of 1993, shall receive eligible creditable service in this System for that creditable service upon receipt by this System of the amounts transferred under Section 5-236. No additional contributions shall be required for the transferred service.
(d) Any active member of the system who (1) was earning eligible creditable service under subdivision (b)(5) of Section 14-110 on January 1, 1992, and (2) has no more than 7 years of creditable service as a municipal conservator of the peace under Article 7, and (3) is eligible to transfer that creditable service to this System under subsection (a) of Section 7-139.7 of this Code, and (4) makes written notification to this System by January 31, 1994, shall receive eligible creditable service in this System for that service upon receipt by this System of the amounts transferred under Section 7-139.7. No additional contributions shall be required for the transferred service.
(e) Any member may establish creditable service and earnings credit for a period of voluntary or involuntary furlough, not exceeding 5 days, beginning on or after December 1, 2001 and ending before January 1, 2003, that is utilized as a means of addressing a State fiscal emergency. To receive this credit, the member must apply in writing to the System or the member's employer before July 1, 2005. No additional contribution is required for this credit.
(Source: P.A. 92-566, eff. 6-25-02.)

(40 ILCS 5/14-105.1) (from Ch. 108 1/2, par. 14-105.1)
Sec. 14-105.1. (a) Any active (and until February 1, 1993, any former) member of the General Assembly Retirement System may apply for transfer of his credits and creditable service accumulated under this System to the General Assembly System or a Fund established under Article 5 or 12 of this Code. Such credits and creditable service shall be transferred forthwith. Payment by this System to the General Assembly Retirement System or the Fund established under Article 5 or 12 shall be made at the same time and shall consist of:
(1) the amounts accumulated to the credit of the

applicant, including regular interest, on the books of the System on the date of transfer; and

(2) employer contributions in an amount equal to the

amount of member contributions as determined under subparagraph (1).

Participation in this System as to any credits transferred under this Section shall terminate on the date of transfer.
(b) An active (and until February 1, 1993, a former) member of the General Assembly who has service credits and creditable service under the System may establish additional service credits and creditable service for periods during which he was an elected official and could have elected to participate but did not so elect. Service credits and creditable service may be established by payment to the System of an amount equal to the contributions he would have made if he had elected to participate, plus regular interest to the date of payment.
(c) An active (and until February 1, 1993, a former) member of the General Assembly Retirement System may reinstate service and service credits terminated upon receipt of a separation benefit, by payment to the System of the amount of the separation benefit plus regular interest thereon to the date of payment.
(Source: P.A. 86-27; 86-273; 86-1028; 86-1488; 87-794.)

(40 ILCS 5/14-105.2) (from Ch. 108 1/2, par. 14-105.2)
Sec. 14-105.2. Validation of service credits. An active member of the General Assembly Retirement System or the Judges Retirement System having no service credits or creditable service in the System, may establish service credit and creditable service for periods during which he was an employee and did not participate in the System. Service credits and creditable service may be established by payment to the System of an amount equal to the contributions he would have made if he had participated, plus regular interest to the date of payment, together with a like amount representing the employer contributions. The total period of such creditable service that may be validated shall not exceed 8 years.
(Source: P.A. 85-1008.)

(40 ILCS 5/14-105.3) (from Ch. 108 1/2, par. 14-105.3)
Sec. 14-105.3. Any active member of the Judges Retirement System and, between January 1 and January 15, 1983, any deputy sheriff who is an active member of a Fund created under Article 9 of this Act may apply for transfer of his credits and creditable service accumulated under this System to the Judges Retirement System or such Article 9 Fund, respectively. Such credits and creditable service shall be transferred forthwith. Payment by this System to the Judges Retirement System or such Article 9 Fund shall be made at the same time and shall consist of:
(1) the amounts accumulated to the credit of the applicant, including interest, on the books of the System on the date of transfer; and
(2) employer contributions in an amount equal to the amount of member contributions as determined under subparagraph (1). Participation in this System as to any credits transferred under this Section shall terminate on the date of transfer.
(Source: P.A. 82-768.)

(40 ILCS 5/14-105.4) (from Ch. 108 1/2, par. 14-105.4)
Sec. 14-105.4. (a) Persons otherwise required or eligible to participate in this System who elect to continue participation in the General Assembly System under Section 2-117.1 may not participate in this System for the duration of such continued participation under Section 2-117.1.
(b) Upon terminating such continued participation, a person may transfer credits and creditable service accumulated under Section 2-117.1 to this System, upon payment to this System of (1) the amount by which the employer and employee contributions that would have been required if he had participated in this System during the period for which credit under Section 2-117.1 is being transferred, plus regular interest, exceeds the amounts actually transferred under that Section to this System, plus (2) regular interest thereon from the date of such participation to the date of payment.
(Source: P.A. 83-430.)

(40 ILCS 5/14-105.5) (from Ch. 108 1/2, par. 14-105.5)
Sec. 14-105.5. Transfer of creditable service to Article 8, 9 or 13 Fund.
(a) Any city officer as defined in Section 8-243.2 of this Code, any county officer elected by vote of the people who is a participant in the pension fund established under Article 9 of this Code, any chief of the County Police Department or undersheriff of the County Sheriff's Department who has elected under subparagraph (j) of Section 9-128.1 to be included within the provisions of Section 9-128.1 of Article 9 of this Code, and any elected sanitary district commissioner who is a participant in a pension fund established under Article 13 of this Code, may apply for transfer of his credits and creditable service accumulated under this System to such Article 8, 9 or 13 fund. Such creditable service shall be transferred forthwith. Payment by this System to the Article 8, 9 or 13 fund shall be made at the same time and shall consist of:
(1) the amounts accumulated to the credit of the

applicant, including regular interest, on the books of the System on the date of transfer; and

(2) employer contributions in an amount equal to the

amount of member contributions as determined under item (1) above.

Participation in this System as to any credits transferred under this Section shall terminate on the date of transfer.
(b) Any such elected city officer, county officer, chief of the County Police Department, undersheriff of the County Sheriff's Department, or sanitary district commissioner who has credits and creditable service under the System may establish additional credits and creditable service for periods during which he could have elected to participate but did not so elect. Credits and creditable service may be established by payment to the System of an amount equal to the contributions he would have made if he had elected to participate, plus regular interest to the date of payment.
(c) Any such elected city officer, county officer, chief of the County Police Department, undersheriff of the County Sheriff's Department, or sanitary district commissioner may reinstate credits and creditable service terminated upon receipt of a refund, by payment to the System of the amount of the refund plus regular interest thereon to the date of payment.
(Source: P.A. 89-643, eff. 8-9-96.)

(40 ILCS 5/14-105.6) (from Ch. 108 1/2, par. 14-105.6)
Sec. 14-105.6. (a) Until July 1, 1990, any active or inactive member of the pension fund established under Article 7 of this Code who has been a county sheriff may apply for transfer of his creditable service accumulated under this System to such Article 7 fund. Such creditable service shall be transferred forthwith. Payment by this System to the Article 7 fund shall be made at the same time and shall consist of:
(1) the amounts accumulated to the credit of the applicant for such service, including regular interest, on the books of the System on the date of transfer; and
(2) employer contributions in an amount equal to the amount of member contributions as determined under item (1) above.
Participation in this System as to any credits transferred under this Section shall terminate on the date of transfer.
(b) Any person transferring credit under this Section may reinstate credits and creditable service terminated upon receipt of a refund, by payment to the System, prior to July 1, 1990, of the amount of the refund plus regular interest thereon to the date of payment. This is not a limitation on the repayment provisions of Article 20.
(Source: P.A. 86-273.)

(40 ILCS 5/14-105.7)
Sec. 14-105.7. Transfer to Article 9 fund.
(a) Until July 1, 2003, any active or inactive member of the System who has established creditable service under paragraph (i) of Section 14-104 (relating to contractual service to the General Assembly) and is an active or former contributor to the pension fund established under Article 9 of this Code may apply to the Board for transfer of all of his or her creditable service accumulated under this System to the Article 9 fund. The creditable service shall be transferred forthwith. Payment by this System to the Article 9 fund shall be made at the same time and shall consist of:
(1) the amounts accumulated to the credit of the

applicant for that service, including regular interest, on the books of the System on the date of transfer; plus

(2) employer contributions in an amount equal to the

amount determined under item (1).

Participation in this System as to the credits transferred under this Section terminates on the date of transfer.
(b) Any person transferring credit under this Section may reinstate credits and creditable service terminated upon receipt of a refund, by paying to the System, before July 1, 2003, the amount of the refund plus regular interest from the date of refund to the date of payment.
(c) The changes to this Section and Section 9-121.15 made by this amendatory Act of the 92nd General Assembly apply without regard to whether the person is in active service, under this System or the Article 9 Fund, on or after the effective date of this amendatory Act.
(Source: P.A. 92-599, eff. 6-28-02.)

(40 ILCS 5/14-106) (from Ch. 108 1/2, par. 14-106)
(Text of Section WITH the changes made by P.A. 98-599, which has been held unconstitutional)
Sec. 14-106. Membership service credit.
(a) After January 1, 1944, all service of a member since he last became a member with respect to which contributions are made shall count as membership service; provided, that for service on and after July 1, 1950, 12 months of service shall constitute a year of membership service, the completion of 15 days or more of service during any month shall constitute 1 month of membership service, 8 to 15 days shall constitute 1/2 month of membership service and less than 8 days shall constitute 1/4 month of membership service. The payroll record of each department shall constitute conclusive evidence of the record of service rendered by a member.
(b) For a member who is employed and paid on an academic-year basis rather than on a 12-month annual basis, employment for a full academic year shall constitute a full year of membership service, except that the member shall not receive more than one year of membership service credit (plus any additional service credit granted for unused sick leave) for service during any 12-month period. This subsection (b) applies to all such service for which the member has not begun to receive a retirement annuity before January 1, 2001.
(c) A person who first becomes a member before the effective date of this amendatory Act of the 98th General Assembly shall be entitled to additional service credit, under rules prescribed by the Board, for accumulated unused sick leave credited to his account in the last Department on the date of withdrawal from service or for any period for which he would have been eligible to receive benefits under a sick pay plan authorized by law, if he had suffered a sickness or accident on the date of withdrawal from service. It shall be the responsibility of the last Department to certify to the Board the length of time salary or benefits would have been paid to the member based upon the accumulated unused sick leave or the applicable sick pay plan if he had become entitled thereto because of sickness on the date that his status as an employee terminated. This period of service credit granted under this paragraph shall not be considered in determining the date the retirement annuity is to begin, or final average compensation.
(d) A person who first becomes a member on or after the effective date of this amendatory Act of the 98th General Assembly shall not be entitled to additional service credit for accumulated unused sick leave.
(Source: P.A. 98-599, eff. 6-1-14.)

(Text of Section WITHOUT the changes made by P.A. 98-599, which has been held unconstitutional)
Sec. 14-106. Membership service credit.
(a) After January 1, 1944, all service of a member since he last became a member with respect to which contributions are made shall count as membership service; provided, that for service on and after July 1, 1950, 12 months of service shall constitute a year of membership service, the completion of 15 days or more of service during any month shall constitute 1 month of membership service, 8 to 15 days shall constitute 1/2 month of membership service and less than 8 days shall constitute 1/4 month of membership service. The payroll record of each department shall constitute conclusive evidence of the record of service rendered by a member.
(b) For a member who is employed and paid on an academic-year basis rather than on a 12-month annual basis, employment for a full academic year shall constitute a full year of membership service, except that the member shall not receive more than one year of membership service credit (plus any additional service credit granted for unused sick leave) for service during any 12-month period. This subsection (b) applies to all such service for which the member has not begun to receive a retirement annuity before January 1, 2001.
(c) A member shall be entitled to additional service credit, under rules prescribed by the Board, for accumulated unused sick leave credited to his account in the last Department on the date of withdrawal from service or for any period for which he would have been eligible to receive benefits under a sick pay plan authorized by law, if he had suffered a sickness or accident on the date of withdrawal from service. It shall be the responsibility of the last Department to certify to the Board the length of time salary or benefits would have been paid to the member based upon the accumulated unused sick leave or the applicable sick pay plan if he had become entitled thereto because of sickness on the date that his status as an employee terminated. This period of service credit granted under this paragraph shall not be considered in determining the date the retirement annuity is to begin, or final average compensation.
(Source: P.A. 92-14, eff. 6-28-01.)

(40 ILCS 5/14-107) (from Ch. 108 1/2, par. 14-107)
(Text of Section WITH the changes made by P.A. 98-599, which has been held unconstitutional)
Sec. 14-107. Retirement annuity - service and age - conditions.
(a) A member is entitled to a retirement annuity after having at least 8 years of creditable service.
(b) A member who has at least 35 years of creditable service may claim his or her retirement annuity at any age. A member having at least 8 years of creditable service but less than 35 may claim his or her retirement annuity upon or after attainment of age 60 or, beginning January 1, 2001, any lesser age which, when added to the number of years of his or her creditable service, equals at least 85. A member upon or after attainment of age 55 having at least 25 years of creditable service (30 years if retirement is before January 1, 2001) may elect to receive the lower retirement annuity provided in paragraph (c) of Section 14-108 of this Code. For purposes of the rule of 85, portions of years shall be counted in whole months.
(c) Notwithstanding subsection (b) of this Section, for a Tier 1 member who begins receiving a retirement annuity under this Section on or after July 1, 2014, the required retirement age under subsection (b) is increased as follows, based on the Tier 1 member's age on June 1, 2014:
(1) If he or she is at least age 46 on June 1, 2014,

then the required retirement ages under subsection (b) remain unchanged.

(2) If he or she is at least age 45 but less than age

46 on June 1, 2014, then the required retirement ages under subsection (b) are increased by 4 months.

(3) If he or she is at least age 44 but less than age

45 on June 1, 2014, then the required retirement ages under subsection (b) are increased by 8 months.

(4) If he or she is at least age 43 but less than age

44 on June 1, 2014, then the required retirement ages under subsection (b) are increased by 12 months.

(5) If he or she is at least age 42 but less than age

43 on June 1, 2014, then the required retirement ages under subsection (b) are increased by 16 months.

(6) If he or she is at least age 41 but less than age

42 on June 1, 2014, then the required retirement ages under subsection (b) are increased by 20 months.

(7) If he or she is at least age 40 but less than age

41 on June 1, 2014, then the required retirement ages under subsection (b) are increased by 24 months.

(8) If he or she is at least age 39 but less than age

40 on June 1, 2014, then the required retirement ages under subsection (b) are increased by 28 months.

(9) If he or she is at least age 38 but less than age

39 on June 1, 2014, then the required retirement ages under subsection (b) are increased by 32 months.

(10) If he or she is at least age 37 but less than

age 38 on June 1, 2014, then the required retirement ages under subsection (b) are increased by 36 months.

(11) If he or she is at least age 36 but less than

age 37 on June 1, 2014, then the required retirement ages under subsection (b) are increased by 40 months.

(12) If he or she is at least age 35 but less than

age 36 on June 1, 2014, then the required retirement ages under subsection (b) are increased by 44 months.

(13) If he or she is at least age 34 but less than

age 35 on June 1, 2014, then the required retirement ages under subsection (b) are increased by 48 months.

(14) If he or she is at least age 33 but less than

age 34 on June 1, 2014, then the required retirement ages under subsection (b) are increased by 52 months.

(15) If he or she is at least age 32 but less than

age 33 on June 1, 2014, then the required retirement ages under subsection (b) are increased by 56 months.

(16) If he or she is less than age 32 on June 1,

2014, then the required retirement ages under subsection (b) are increased by 60 months.

Notwithstanding Section 1-103.1, this subsection (c) applies without regard to whether or not the Tier 1 member is in active service under this Article on or after the effective date of this amendatory Act of the 98th General Assembly.
(d) The allowance shall begin with the first full calendar month specified in the member's application therefor, the first day of which shall not be before the date of withdrawal as approved by the board. Regardless of the date of withdrawal, the allowance need not begin within one year of application therefor.
(Source: P.A. 98-599, eff. 6-1-14.)

(Text of Section WITHOUT the changes made by P.A. 98-599, which has been held unconstitutional)
Sec. 14-107. Retirement annuity - service and age - conditions. A member is entitled to a retirement annuity after having at least 8 years of creditable service.
A member who has at least 35 years of creditable service may claim his or her retirement annuity at any age. A member having at least 8 years of creditable service but less than 35 may claim his or her retirement annuity upon or after attainment of age 60 or, beginning January 1, 2001, any lesser age which, when added to the number of years of his or her creditable service, equals at least 85. A member upon or after attainment of age 55 having at least 25 years of creditable service (30 years if retirement is before January 1, 2001) may elect to receive the lower retirement annuity provided in paragraph (c) of Section 14-108 of this Code. For purposes of the rule of 85, portions of years shall be counted in whole months.
The allowance shall begin with the first full calendar month specified in the member's application therefor, the first day of which shall not be before the date of withdrawal as approved by the board. Regardless of the date of withdrawal, the allowance need not begin within one year of application therefor.
(Source: P.A. 91-927, eff. 12-14-00.)

(40 ILCS 5/14-108) (from Ch. 108 1/2, par. 14-108)
(Text of Section WITH the changes made by P.A. 98-599, which has been held unconstitutional)
Sec. 14-108. Amount of retirement annuity. A member who has contributed to the System for at least 12 months shall be entitled to a prior service annuity for each year of certified prior service credited to him, except that a member shall receive 1/3 of the prior service annuity for each year of service for which contributions have been made and all of such annuity shall be payable after the member has made contributions for a period of 3 years. Proportionate amounts shall be payable for service of less than a full year after completion of at least 12 months.
The total period of service to be considered in establishing the measure of prior service annuity shall include service credited in the Teachers' Retirement System of the State of Illinois and the State Universities Retirement System for which contributions have been made by the member to such systems; provided that at least 1 year of the total period of 3 years prescribed for the allowance of a full measure of prior service annuity shall consist of membership service in this system for which credit has been granted.
(a) In the case of a member who retires on or after January 1, 1998 and is a noncovered employee, the retirement annuity for membership service and prior service shall be 2.2% of final average compensation for each year of service. Any service credit established as a covered employee shall be computed as stated in paragraph (b).
(b) In the case of a member who retires on or after January 1, 1998 and is a covered employee, the retirement annuity for membership service and prior service shall be computed as stated in paragraph (a) for all service credit established as a noncovered employee; for service credit established as a covered employee it shall be 1.67% of final average compensation for each year of service.
(c) For a member retiring after attaining age 55 but before age 60 with at least 30 but less than 35 years of creditable service if retirement is before January 1, 2001, or with at least 25 but less than 30 years of creditable service if retirement is on or after January 1, 2001, the retirement annuity shall be reduced by 1/2 of 1% for each month that the member's age is under age 60 at the time of retirement. For members to whom subsection (c) of Section 14-107 applies, the references to age 55 and 60 in this subsection (c) are increased as provided in subsection (c) of Section 14-107.
(d) A retirement annuity shall not exceed 75% of final average compensation, subject to such extension as may result from the application of Section 14-114 or Section 14-115.
(e) The retirement annuity payable to any covered employee who is a member of the System and in service on January 1, 1969, or in service thereafter in 1969 as a result of legislation enacted by the Illinois General Assembly transferring the member to State employment from county employment in a county Department of Public Aid in counties of 3,000,000 or more population, under a plan of coordination with the Old Age, Survivors and Disability provisions thereof, if not fully insured for Old Age Insurance payments under the Federal Old Age, Survivors and Disability Insurance provisions at the date of acceptance of a retirement annuity, shall not be less than the amount for which the member would have been eligible if coordination were not applicable.
(f) The retirement annuity payable to any covered employee who is a member of the System and in service on January 1, 1969, or in service thereafter in 1969 as a result of the legislation designated in the immediately preceding paragraph, if fully insured for Old Age Insurance payments under the Federal Social Security Act at the date of acceptance of a retirement annuity, shall not be less than an amount which when added to the Primary Insurance Benefit payable to the member upon attainment of age 65 under such Federal Act, will equal the annuity which would otherwise be payable if the coordinated plan of coverage were not applicable.
(g) In the case of a member who is a noncovered employee, the retirement annuity for membership service as a security employee of the Department of Corrections or security employee of the Department of Human Services shall be: if retirement occurs on or after January 1, 2001, 3% of final average compensation for each year of creditable service; or if retirement occurs before January 1, 2001, 1.9% of final average compensation for each of the first 10 years of service, 2.1% for each of the next 10 years of service, 2.25% for each year of service in excess of 20 but not exceeding 30, and 2.5% for each year in excess of 30; except that the annuity may be calculated under subsection (a) rather than this subsection (g) if the resulting annuity is greater.
(h) In the case of a member who is a covered employee, the retirement annuity for membership service as a security employee of the Department of Corrections or security employee of the Department of Human Services shall be: if retirement occurs on or after January 1, 2001, 2.5% of final average compensation for each year of creditable service; if retirement occurs before January 1, 2001, 1.67% of final average compensation for each of the first 10 years of service, 1.90% for each of the next 10 years of service, 2.10% for each year of service in excess of 20 but not exceeding 30, and 2.30% for each year in excess of 30.
(i) For the purposes of this Section and Section 14-133 of this Act, the term "security employee of the Department of Corrections" and the term "security employee of the Department of Human Services" shall have the meanings ascribed to them in subsection (c) of Section 14-110.
(j) The retirement annuity computed pursuant to paragraphs (g) or (h) shall be applicable only to those security employees of the Department of Corrections and security employees of the Department of Human Services who have at least 20 years of membership service and who are not eligible for the alternative retirement annuity provided under Section 14-110. However, persons transferring to this System under Section 14-108.2 or 14-108.2c who have service credit under Article 16 of this Code may count such service toward establishing their eligibility under the 20-year service requirement of this subsection; but such service may be used only for establishing such eligibility, and not for the purpose of increasing or calculating any benefit.
(k) (Blank).
(l) The changes to this Section made by this amendatory Act of 1997 (changing certain retirement annuity formulas from a stepped rate to a flat rate) apply to members who retire on or after January 1, 1998, without regard to whether employment terminated before the effective date of this amendatory Act of 1997. An annuity shall not be calculated in steps by using the new flat rate for some steps and the superseded stepped rate for other steps of the same type of service.
(Source: P.A. 98-599, eff. 6-1-14.)

(Text of Section WITHOUT the changes made by P.A. 98-599, which has been held unconstitutional)
Sec. 14-108. Amount of retirement annuity. A member who has contributed to the System for at least 12 months shall be entitled to a prior service annuity for each year of certified prior service credited to him, except that a member shall receive 1/3 of the prior service annuity for each year of service for which contributions have been made and all of such annuity shall be payable after the member has made contributions for a period of 3 years. Proportionate amounts shall be payable for service of less than a full year after completion of at least 12 months.
The total period of service to be considered in establishing the measure of prior service annuity shall include service credited in the Teachers' Retirement System of the State of Illinois and the State Universities Retirement System for which contributions have been made by the member to such systems; provided that at least 1 year of the total period of 3 years prescribed for the allowance of a full measure of prior service annuity shall consist of membership service in this system for which credit has been granted.
(a) In the case of a member who retires on or after January 1, 1998 and is a noncovered employee, the retirement annuity for membership service and prior service shall be 2.2% of final average compensation for each year of service. Any service credit established as a covered employee shall be computed as stated in paragraph (b).
(b) In the case of a member who retires on or after January 1, 1998 and is a covered employee, the retirement annuity for membership service and prior service shall be computed as stated in paragraph (a) for all service credit established as a noncovered employee; for service credit established as a covered employee it shall be 1.67% of final average compensation for each year of service.
(c) For a member retiring after attaining age 55 but before age 60 with at least 30 but less than 35 years of creditable service if retirement is before January 1, 2001, or with at least 25 but less than 30 years of creditable service if retirement is on or after January 1, 2001, the retirement annuity shall be reduced by 1/2 of 1% for each month that the member's age is under age 60 at the time of retirement.
(d) A retirement annuity shall not exceed 75% of final average compensation, subject to such extension as may result from the application of Section 14-114 or Section 14-115.
(e) The retirement annuity payable to any covered employee who is a member of the System and in service on January 1, 1969, or in service thereafter in 1969 as a result of legislation enacted by the Illinois General Assembly transferring the member to State employment from county employment in a county Department of Public Aid in counties of 3,000,000 or more population, under a plan of coordination with the Old Age, Survivors and Disability provisions thereof, if not fully insured for Old Age Insurance payments under the Federal Old Age, Survivors and Disability Insurance provisions at the date of acceptance of a retirement annuity, shall not be less than the amount for which the member would have been eligible if coordination were not applicable.
(f) The retirement annuity payable to any covered employee who is a member of the System and in service on January 1, 1969, or in service thereafter in 1969 as a result of the legislation designated in the immediately preceding paragraph, if fully insured for Old Age Insurance payments under the Federal Social Security Act at the date of acceptance of a retirement annuity, shall not be less than an amount which when added to the Primary Insurance Benefit payable to the member upon attainment of age 65 under such Federal Act, will equal the annuity which would otherwise be payable if the coordinated plan of coverage were not applicable.
(g) In the case of a member who is a noncovered employee, the retirement annuity for membership service as a security employee of the Department of Corrections or security employee of the Department of Human Services shall be: if retirement occurs on or after January 1, 2001, 3% of final average compensation for each year of creditable service; or if retirement occurs before January 1, 2001, 1.9% of final average compensation for each of the first 10 years of service, 2.1% for each of the next 10 years of service, 2.25% for each year of service in excess of 20 but not exceeding 30, and 2.5% for each year in excess of 30; except that the annuity may be calculated under subsection (a) rather than this subsection (g) if the resulting annuity is greater.
(h) In the case of a member who is a covered employee, the retirement annuity for membership service as a security employee of the Department of Corrections or security employee of the Department of Human Services shall be: if retirement occurs on or after January 1, 2001, 2.5% of final average compensation for each year of creditable service; if retirement occurs before January 1, 2001, 1.67% of final average compensation for each of the first 10 years of service, 1.90% for each of the next 10 years of service, 2.10% for each year of service in excess of 20 but not exceeding 30, and 2.30% for each year in excess of 30.
(i) For the purposes of this Section and Section 14-133 of this Act, the term "security employee of the Department of Corrections" and the term "security employee of the Department of Human Services" shall have the meanings ascribed to them in subsection (c) of Section 14-110.
(j) The retirement annuity computed pursuant to paragraphs (g) or (h) shall be applicable only to those security employees of the Department of Corrections and security employees of the Department of Human Services who have at least 20 years of membership service and who are not eligible for the alternative retirement annuity provided under Section 14-110. However, persons transferring to this System under Section 14-108.2 or 14-108.2c who have service credit under Article 16 of this Code may count such service toward establishing their eligibility under the 20-year service requirement of this subsection; but such service may be used only for establishing such eligibility, and not for the purpose of increasing or calculating any benefit.
(k) (Blank).
(l) The changes to this Section made by this amendatory Act of 1997 (changing certain retirement annuity formulas from a stepped rate to a flat rate) apply to members who retire on or after January 1, 1998, without regard to whether employment terminated before the effective date of this amendatory Act of 1997. An annuity shall not be calculated in steps by using the new flat rate for some steps and the superseded stepped rate for other steps of the same type of service.
(Source: P.A. 91-927, eff. 12-14-00; 92-14, eff. 6-28-01.)

(40 ILCS 5/14-108.2) (from Ch. 108 1/2, par. 14-108.2)
Sec. 14-108.2. Any person employed by the Department of Corrections who is a member of the Teachers' Retirement System established under Article 16 of this Code may elect to become a member of this System on either June 1, 1987 or July 1, 1987, by notifying the board of his election in writing on or before May 31, 1987.
For such persons electing to become covered employees, participation in the Article 16 system shall terminate on June 1, 1987, and membership in this System shall begin on that date.
For such persons electing to become noncovered employees, participation in the Article 16 system shall terminate on July 1, 1987, and membership in this System shall begin on that date.
(Source: P.A. 84-1472.)

(40 ILCS 5/14-108.2a)
Sec. 14-108.2a. Former Chicago public health employees.
(a) This Section applies only to persons who were employed at any time during the period July 13 through December 31, 1993, by the City of Chicago Department of Public Health in connection with clinical health laboratory functions that are transferred to the State pursuant to an intergovernmental agreement, and who become employed by the Illinois Department of Public Health before July 1, 1994 to perform services relating to those transferred functions.
For the purposes of this Section and Section 8-230.4, the "dual eligibility period" of a person to whom this Section applies means the period beginning when the person is employed by the Illinois Department of Public Health to perform services relating to the transferred clinical health laboratory functions and ending on the last day of the second complete pay period of that employment following the effective date of this Section.
(b) A person to whom this Section applies who has not begun receiving a retirement benefit under Article 8 may elect to continue participation in the pension fund governed by Article 8 through the last day of his or her dual eligibility period by giving written notice to the System and the Article 8 fund of this election within 15 days of beginning service or within 15 days after this Section takes effect. Any person so electing shall become a member of this System beginning on the day following the last day of the dual eligibility period and shall be a noncovered employee for the remainder of his or her employment, except as may be otherwise required under federal law.
(c) If a person to whom this Section applies does not elect to become a member of this System in accordance with subsection (b), the person shall be deemed to have elected to participate in the System as of the first day of his or her employment with the Illinois Department of Public Health and shall be a covered employee for the duration of that employment.
(d) In the case of a person to whom this Section applies and who is performing services for the Illinois Department of Public Health relating to the transferred clinical health laboratory functions at the time of death or the commencement of disability, the following requirements are not applicable:
(1) The requirement of 18 months of creditable

service to qualify for temporary disability benefits under Section 14-123.1.

(2) The requirement of 1 1/2 years of creditable

service to qualify for nonoccupational disability benefits under Section 14-124.

(3) The requirement of 1 1/2 years of contributing

creditable service for the surviving spouse to qualify for a survivors annuity under Section 14-120.

(Source: P.A. 88-535.)

(40 ILCS 5/14-108.2b)
Sec. 14-108.2b. Former Chicago Police Department Crime Laboratory Division employees.
(a) For the purposes of this Section and Section 8-230.5:
(1) "Takeover date" means the date upon which the

Illinois Department of State Police assumes and becomes responsible for performing the crime laboratory functions that are transferred to the Department from the Chicago Police Department Crime Laboratory Division pursuant to an intergovernmental agreement.

(2) The "dual eligibility period" of a person to whom

this Section applies means the period beginning when the person is employed by the Illinois Department of State Police to perform services relating to the transferred crime laboratory functions and ending on the last day of the second complete pay period of that employment following the takeover date or the effective date of this Section, whichever occurs later.

(b) This Section applies only to persons who were employed at any time between June 30, 1995 and the takeover date by the Chicago Police Department Crime Laboratory Division in connection with functions of that Division that are transferred to the State pursuant to an intergovernmental agreement, and who become employed by the Illinois Department of State Police on or after July 1, 1995 but no later than 6 months after the takeover date to perform services relating to those transferred functions.
(c) A person to whom this Section applies who has not begun receiving a retirement benefit under Article 8 may elect to continue participation in the pension fund governed by Article 8 through the last day of his or her dual eligibility period by giving written notice to the System and the Article 8 fund of this election within 15 days of beginning service or within 15 days after this Section takes effect, whichever is later. Any person so electing shall become a member of this System beginning on the day following the last day of the dual eligibility period and shall be a noncovered employee for the remainder of his or her employment, except as may be otherwise required under federal law.
(d) If a person to whom this Section applies does not elect to become a member of this System in accordance with subsection (c), the person shall be deemed to have elected to participate in the System as of the first day of his or her employment with the Illinois Department of State Police and shall be a covered employee for the duration of that employment.
(e) In the case of a person to whom this Section applies and who is performing services for the Department of State Police relating to the transferred crime laboratory functions at the time of death or the commencement of disability, the following requirements are not applicable:
(1) The requirement of 18 months of creditable

service to qualify for temporary disability benefits under Section 14-123.1.

(2) The requirement of 1 1/2 years of creditable

service to qualify for nonoccupational disability benefits under Section 14-124.

(3) The requirement of 1 1/2 years of contributing

creditable service for the surviving spouse to qualify for a survivors annuity under Section 14-120.

(Source: P.A. 89-246, eff. 8-4-95.)

(40 ILCS 5/14-108.2c)
Sec. 14-108.2c. Transfer of membership from TRS. A security employee of the Department of Human Services, as defined in Section 14-110, who is a member of the Teachers' Retirement System established under Article 16 of this Code may elect to become a member of this System on either June 1, 2001 or July 1, 2001 by notifying the Board of the election in writing on or before May 31, 2001.
For persons electing to become covered employees, participation in the Article 16 system shall terminate on June 1, 2001, and membership in this System shall begin on that date.
For persons electing to become noncovered employees, participation in the Article 16 system shall terminate on July 1, 2001, and membership in this System shall begin on that date.
(Source: P.A. 92-14, eff. 6-28-01.)

(40 ILCS 5/14-108.3)
Sec. 14-108.3. Early retirement incentives.
(a) To be eligible for the benefits provided in this Section, a person must:
(1) be a member of this System who, on any day during

June, 2002, is (i) in active payroll status in a position of employment with a department and an active contributor to this System with respect to that employment, and terminates that employment before the retirement annuity under this Article begins, or (ii) on layoff status from such a position with a right of re-employment or recall to service, or (iii) receiving benefits under Section 14-123, 14-123.1 or 14-124, but only if the member has not been receiving those benefits for a continuous period of more than 2 years as of the date of application;

(2) not have received any retirement annuity under

this Article beginning earlier than August 1, 2002;

(3) file with the Board on or before December 31,

2002 a written application requesting the benefits provided in this Section;

(4) terminate employment under this Article no later

than December 31, 2002 (or the date established under subsection (d), if applicable);

(5) by the date of termination of service, have at

least 8 years of creditable service under this Article, without the use of any creditable service established under this Section;

(6) by the date of termination of service, have at

least 5 years of membership service earned while an employee under this Article, which may include military service for which credit is established under Section 14-105(b), service during the qualifying period for which credit is established under Section 14-104(a), and service for which credit has been established by repaying a refund under Section 14-130, but shall not include service for which any other optional service credit has been established; and

(7) not receive any early retirement benefit under

Section 16-133.3 of this Code.

(b) An eligible person may establish up to 5 years of creditable service under this Article, in increments of one month, by making the contributions specified in subsection (c). In addition, for each month of creditable service established under this Section, a person's age at retirement shall be deemed to be one month older than it actually is.
The creditable service established under this Section may be used for all purposes under this Article and the Retirement Systems Reciprocal Act, except for the computation of final average compensation under Section 14-103.12 or the determination of compensation under this or any other Article of this Code.
The age enhancement established under this Section may not be used to enable any person to begin receiving a retirement annuity calculated under Section 14-110 before actually attaining age 50 (without any age enhancement under this Section). The age enhancement established under this Section may be used for all other purposes under this Article (including calculation of a proportionate annuity payable by this System under the Retirement Systems Reciprocal Act), except for purposes of the level income option in Section 14-112, the reversionary annuity under Section 14-113, and the required distributions under Section 14-121.1.
The age enhancement established under this Section may be used in determining benefits payable under Article 16 of this Code under the Retirement Systems Reciprocal Act, if the person has at least 5 years of service credit in the Article 16 system that was earned while participating in that system as a teacher (as defined in Section 16-106) employed by a department (as defined in Section 14-103.04). Age enhancement established under this Section shall not otherwise be used in determining benefits payable under other Articles of this Code under the Retirement Systems Reciprocal Act.
(c) For all creditable service established under this Section, a person must pay to the System an employee contribution to be determined by the System, based on the member's rate of compensation on June 1, 2002 (or the last date before June 1, 2002 for which a rate can be determined) and the retirement contribution rate in effect on June 1, 2002 for the member (or for members with the same social security and alternative formula status as the member).
If the member receives a lump sum payment for accumulated vacation, sick leave and personal leave upon withdrawal from service, and the net amount of that lump sum payment is at least as great as the amount of the contribution required under this Section, the entire contribution must be paid by the employee by payroll deduction. If there is no such lump sum payment, or if it is less than the contribution required under this Section, the member shall make an initial payment by payroll deduction, equal to the net amount of the lump sum payment for accumulated vacation, sick leave, and personal leave, and have the remaining amount due treated as a reduction from the retirement annuity in 24 equal monthly installments beginning in the month in which the retirement annuity takes effect. The required contribution may be paid as a pre-tax deduction from earnings. For federal and Illinois tax purposes, the monthly amount by which the annuitant's benefit is reduced shall not be treated as a contribution by the annuitant, but rather as a reduction of the annuitant's monthly benefit.
(c-5) The reduction in retirement annuity provided in subsection (c) of Section 14-108 does not apply to the annuity of a person who retires under this Section. A person who has received any age enhancement or creditable service under this Section may begin to receive an unreduced retirement annuity upon attainment of age 55 with at least 25 years of creditable service (including any age enhancement and creditable service established under this Section).
(d) In order to ensure that the efficient operation of State government is not jeopardized by the simultaneous retirement of large numbers of key personnel, the director or other head of a department may, for key employees of that department, extend the December 31, 2002 deadline for terminating employment under this Article established in subdivision (a)(4) of this Section to a date not later than April 30, 2003 by so notifying the System in writing by December 31, 2002.
(e) Notwithstanding Section 14-111, a person who has received any age enhancement or creditable service under this Section and who reenters service under this Article (or as an employee of a department under Article 16) other than as a temporary employee thereby forfeits that age enhancement and creditable service and is entitled to a refund of the contributions made pursuant to this Section.
(f) The System shall determine the amount of the increase in the present value of future benefits resulting from the granting of early retirement incentives under this Section and shall report that amount to the Governor and the Commission on Government Forecasting and Accountability on or after the effective date of this amendatory Act of the 93rd General Assembly and on or before November 15, 2004. Beginning with State fiscal year 2008, the increase reported under this subsection (f) shall be included in the calculation of the required State contribution under Section 14-131.
(g) In addition to the contributions otherwise required under this Article, the State shall appropriate and pay to the System an amount equal to $70,000,000 in State fiscal years 2004 and 2005.
(h) The Commission on Government Forecasting and Accountability (i) shall hold one or more hearings on or before the last session day during the fall veto session of 2004 to review recommendations relating to funding of early retirement incentives under this Section and (ii) shall file its report with the General Assembly on or before December 31, 2004 making its recommendations relating to funding of early retirement incentives under this Section; the Commission's report may contain both majority recommendations and minority recommendations. The System shall recalculate and recertify to the Governor by January 31, 2005 the amount of the required State contribution to the System for State fiscal year 2005 with respect to those incentives. The Pension Laws Commission (or its successor, the Commission on Government Forecasting and Accountability) shall determine and report to the General Assembly, on or before January 1, 2004 and annually thereafter through the year 2006, its estimate of (1) the annual amount of payroll savings likely to be realized by the State as a result of the early retirement of persons receiving early retirement incentives under this Section and (2) the net annual savings or cost to the State from the program of early retirement incentives created under this Section.
The System, the Department of Central Management Services, the Governor's Office of Management and Budget (formerly Bureau of the Budget), and all other departments shall provide to the Commission any assistance that the Commission may request with respect to its reports under this Section. The Commission may require departments to provide it with any information that it deems necessary or useful with respect to its reports under this Section, including without limitation information about (1) the final earnings of former department employees who elected to receive benefits under this Section, (2) the earnings of current department employees holding the positions vacated by persons who elected to receive benefits under this Section, and (3) positions vacated by persons who elected to receive benefits under this Section that have not yet been refilled.
(i) The changes made to this Section by this amendatory Act of the 92nd General Assembly do not apply to persons who retired under this Section on or before May 1, 1992.
(Source: P.A. 93-632, eff. 2-1-04; 93-839, eff. 7-30-04; 93-1067, eff. 1-15-05; 94-4, eff. 6-1-05; 94-1057, eff. 7-31-06.)

(40 ILCS 5/14-108.4) (from Ch. 108 1/2, par. 14-108.4)
Sec. 14-108.4. State police early retirement incentives.
(a) To be eligible for the benefits provided in this Section, a person must:
(1) be a member of this System who, on any day during

October, 1992, is in active payroll status in a position of employment with the Department of State Police for which eligible creditable service is being earned under Section 14-110;

(2) have not previously retired under this Article;
(3) file a written application requesting the

benefits provided in this Section with the Director of State Police and the Board on or before January 20, 1993;

(4) establish eligibility to receive a retirement

annuity under Section 14-110 by January 31, 1993 (for which purpose any age enhancement or creditable service received under this Section may be used) and elect to receive the retirement annuity beginning not earlier than January 1, 1993 and not later than February 1, 1993, except that with the written permission of the Director of State Police, the effective date of the retirement annuity may be postponed to no later than July 1, 1993.

(b) An eligible person may establish up to 5 years of creditable service under this Article, in increments of one month, by making the contributions specified in subsection (c). In addition, for each month of creditable service established under this Section, a person's age at retirement shall be deemed to be one month older than it actually is.
The creditable service established under this Section shall be deemed eligible creditable service as defined in Section 14-110, and may be used for all purposes under this Article and the Retirement Systems Reciprocal Act, except for the computation of final average compensation under Section 14-103.12, or the determination of compensation under this or any other Article of this Code.
The age enhancement established under this Section may be used for all purposes under this Article (including calculation of a proportionate annuity payable by this System under the Retirement Systems Reciprocal Act), except for purposes of the level income option in Section 14-112, the reversionary annuity under Section 14-113, and the required distributions under Section 14-121.1. However, age enhancement established under this Section shall not be used in determining benefits payable under other Articles of this Code under the Retirement Systems Reciprocal Act.
(c) For all creditable service established under this Section, a person must pay to the System an employee contribution to be determined by the System, based on the member's final rate of compensation and one-half of the total retirement contribution rate in effect for the member under subdivision (a)(3) of Section 14-133 on the date of withdrawal.
If the member receives a lump sum payment for accumulated vacation, sick leave and personal leave upon withdrawal from service, and the net amount of that lump sum payment is at least as great as the amount of the contribution required under this Section, the entire contribution (or so much of it as does not exceed the contribution limitations of Section 415 of the Internal Revenue Code of 1986) must be paid by the employee before the retirement annuity may become payable. If there is no such lump sum payment, or if it is less than the contribution required under this Section, the member may either pay the entire contribution before the retirement annuity becomes payable, or may instead make an initial payment before the retirement annuity becomes payable, equal to the net amount of the lump sum payment for accumulated vacation, sick leave and personal leave (or so much of it as does not exceed the contribution limitations of Section 415 of the Internal Revenue Code of 1986), and have the remaining amount due deducted from the retirement annuity in 24 equal monthly installments beginning in the month in which the retirement annuity takes effect.
However, if the net amount of the lump sum payment for accumulated vacation, sick leave and personal leave equals or exceeds the contribution required under this Section, but the required contribution exceeds an applicable contribution limitation contained in Section 415 of the Internal Revenue Code of 1986, then the amount of the contribution in excess of the Section 415 limitation shall instead be paid by the annuitant in January of 1994. If this additional amount is not paid as required, the retirement annuity shall be suspended until the required contribution is received.
(d) Notwithstanding Section 14-111, an annuitant who has received any age enhancement or creditable service under this Section and who reenters service under this Article other than as a temporary employee shall thereby forfeit such age enhancement and creditable service, and become entitled to a refund of the contributions made pursuant to this Section.
(e) The Board shall determine the unfunded accrued liability created by the granting of early retirement benefits to State policemen under this Section, and shall certify the amount of that liability to the Department of State Police, the State Comptroller, the State Treasurer, and the Bureau of the Budget (now Governor's Office of Management and Budget) by June 1, 1993, or as soon thereafter as is practical. In addition to any other payments to the System required under this Code, the Department of State Police shall pay to the System the amount of that unfunded accrued liability, out of funds appropriated to the Department for that purpose, over a period of 7 years at the rate of 14.3% of the certified amount per year, plus interest on the unpaid balance at the actuarial rate as calculated and certified annually by the Board. Beginning in State fiscal year 1996, the liability created under this subsection (e) shall be included in the calculation of the required State contribution under Section 14-131 and no additional payments need be made under this subsection.
(Source: P.A. 94-793, eff. 5-19-06.)

(40 ILCS 5/14-108.5)
Sec. 14-108.5. Alternative retirement cancellation payment.
(a) To be eligible for the alternative retirement cancellation payment provided in this Section, a person must:
(1) be a member of this System who, on any day

during June 2004, was (i) in active payroll status as an employee in a position listed in subsection (b) of this Section and continuously employed in a position listed in subsection (b) on and after January 1, 2004 and (ii) an active contributor to this System with respect to that employment;

(2) have not previously received any retirement

annuity under this Article;

(3) not accept an incentive payment under Section

14a.5 of the State Finance Act;

(4) in the case of persons employed in a position

title listed under paragraph (1) of subsection (b), be among the first 3,000 persons to file with the Board on or before September 30, 2004 a written application requesting the alternative retirement cancellation payment provided in this Section;

(5) in the case of persons employed in a position

title listed under paragraph (2) of subsection (b), have received written authorization from the director or other head of his or her department and filed that authorization with the system on or before September 1, 2004;

(6) if there is a QILDRO in effect against the

person, file with the Board the written consent of all alternate payees under the QILDRO to the election of an alternative retirement cancellation payment under this Section; and

(7) terminate employment under this Article within 2

weeks after approval of the person's application requesting the alternative retirement cancellation payment, but in no event later than October 31, 2004.

(b)(1) Position titles eligible for the alternative

retirement cancellation payment provided in this Section are:

911 Analyst III; Brickmason; Account Clerk I and II;

Budget Analyst I and II; Account Technician I and II; Budget Operations Director; Accountant; Budget Principal; Accountant Advanced; Building Services Worker; Accountant Supervisor; Building/Grounds Laborer; Accounting Fiscal Administrative Career Trainee; Building/Grounds Lead 1 and 2; Accounts Payable Processing Analyst; Building/Grounds Maintenance Worker; Accounts Payable Specialist; Building/Grounds Supervisor; Accounts Processing Analyst; Bureau Chief; Actuarial Assistant; Business Administrative Specialist; Administrative and Technology Director; Business Analyst I through IV; Administrative Assistant I through III; Business Manager; Administrative Clerk; Buyer; Administrative Coordinator; Buyer Assistant; Administrator; Capital Budget Analyst I and II; Administrator of Capital Programs; Capital Budget Director; Administrator of Construction Administration; Capital Programs Analyst I and II; Administrator of Contract Administration; Capital Programs Technician; Administrator of Fair Employment Practices; Carpenter; Administrator of Fiscal; Carpenter Foreman; Administrator of Information Management; Cartographer I through III; Administrator of Information Systems; Chief - Police; Administrator of Personnel; Chief Veterans Technician; Administrator of Professional Services; Circuit Provisioning Specialist; Administrator of Public Affairs; Civil Engineer I through IX; Administrator of Quality-Based Selection; Civil Engineer Trainee; Administrator of Strategic Planning and Training; Clerical Trainee; Appeals & Orders Coordinator; Communications Director; Appraisal Specialist 1 through 3; Community Planner 3; Assignment Coordinator; Commander; Assistant Art-in-Architecture Coordinator; Compliance Specialist; Assistant Chief - Police; Conservation Education Representative; Assistant Internal Auditor; Conservation Grant Administrator 1 through 3; Assistant Manager; Construction Supervisor I and II; Assistant Personnel Officer; Consumer Policy Analyst; Assistant Professor Scientist; Consumer Program Coordinator; Assistant Reimbursement Officer; Contract Executive; Assistant Steward; Coordinator of Administrative Services; Associate Director for Administrative Services; Coordinator of Art-in-Architecture; Associate Museum Director; Corrections Clerk I through III; Associate Professor Scientist; Corrections Maintenance Supervisor; Corrections Caseworker Supervisor; Corrections Food Service Supervisor; Auto Parts Warehouse Specialist; Corrections Maintenance Worker; Auto Parts Warehouser; Curator I through III; Automotive Attendant I and II; Data Processing Administrative Specialist; Automotive Mechanic; Data Processing Assistant; Automotive Shop Supervisor; Data Processing Operator; Baker; Data Processing Specialist; Barber; Data Processing Supervisor 1 through 3; Beautician; Data Processing Technician; Brickmason; Deputy Chief Counsel; Director of Licensing; Desktop Technician; Director of Security; Human Resources Officer; Division Chief; Human Resources Representative; Division Director; Human Resources Specialist; Economic Analyst I through IV; Human Resources Trainee; Electrical Engineer; Human Services Casework Manager; Electrical Engineer I through V; Human Services Grant Coordinator 2 and 3; Electrical Equipment Installer/Repairer; Iconographer; Electrical Equipment Installer/Repairer Lead Worker; Industry and Commercial Development Representative 1 and 2; Electrician; Industry Services Consultant 1 and 2; Electronics Technician; Information Services Intern; Elevator Operator; Information Services Specialist I and II; Endangered Species Secretary; Information Systems Analyst I through III; Engineering Aide; Information Systems Manager; Engineering Analyst I through IV; Information Systems Planner; Engineering Manager I and II; Institutional Maintenance Worker; Engineering Technician I through V; Instrument Designer; Environmental Scientist I and II; Insurance Analyst I through IV; Executive I through VI; Executive Assistant; Intermittent Clerk; Executive Assistant I through IV; Intermittent Laborer Maintenance; Executive Secretary 1 through 3; Intern; Federal Funding and Public Safety Director; Internal Auditor 1; Financial & Budget Assistant; Internal Communications Officer; Financial & Budget Supervisor; International Marketing Representative 1; Financial Management Director; IT Manager; Fiscal Executive; Janitor I and II; Fiscal Officer; Junior State Veterinarian; Gas Engineer I through IV; Junior Supervisor Scientist; General Counsel and Regulatory Director; Laboratory Manager II; General Services Administrator I; Labor Maintenance Lead Worker; General Services Technician; Laborer; Geographic Information Specialist 1 and 2; Laborer (Building); Geologist I through IV; Laborer (Maintenance); Graphic Arts Design Supervisor; Landscape Architect; Graphic Arts Designer; Landscape Architect I through IV; Graphic Arts Technician; Landscape Planner; Grounds Supervisor; Laundry Manager I; Highway Construction Supervisor I; Legislative Liaison I and II; Historical Research Editor 2; Liability Claims Adjuster 1 and 2; Historical Research Specialist; Librarian 1 and 2; Horse Custodian; Library Aide I through III; Horse Identifier; Library Associate; Hourly Assistant; Library Technical Assistant; Human Resource Coordinator; Licensing Assistant; Human Resources Analyst; Line Technician I through II; Human Resources Assistant; Local History Service Representative; Human Resources Associate; Local Housing Advisor 2 and 3; Human Resources Manager; Local Revenue and Fiscal Advisor 3; Machinist; Locksmith; Maintenance Equipment Operator; Operations Communications Specialist Trainee; Maintenance Worker; Operations Technician; Maintenance Worker Power Plant; Painter; Management Information Technician; Paralegal Assistant; Management Operations Analyst 1 and 2; Performance Management Analyst; Management Secretary I; Personnel Manager; Management Systems Specialist; Photogrammetrist I through IV; Management Technician I through IV; Physician; Manager; Physician Specialist Operations A through D; Manpower Planner 1 through 3; Planning Director; Medical Administrator III and V; Plant Maintenance Engineer 1 and 2; Methods & Processes Advisor 1, 2 and III; Plumber; Methods & Processes Career Associate 1 and 2; Policy Advisor; Microfilm Operator I through III; Policy Analyst I through IV; Military Administrative Assistant I; Power Shovel Operator (Maintenance); Military Administrative Clerk; Principal Economist; Military Administrative Officer-Legal; Principal Scientist; Military Administrative Specialist; Private Secretary 1 and 2; Military Community Relations Specialist; Private Secretary I and II; Military Cooperative Agreement Specialist; Procurement Representative; Military Crash, Fire, Rescue I through III; Professor & Scientist; Military Energy Manager; Program Manager; Military Engineer Technician; Program Specialist; Military Environmental Specialist I through III; Project Coordinator; Military Facilities Engineer; Project Designer; Military Facilities Officer I; Project Manager I through III; Military Maintenance Engineer; Project Manager; Military Museum Director; Project Manager/Technical Specialist I thru III; Military Program Supervisor; Project Specialist I through IV; Military Property Custodian II; Projects Director; Military Real Property Clerk; Property & Supply Clerk I through III; Motorist Assistance Specialist; Property Control Officer; Museum Director; Public Administration Intern; Museum Security Head I through III; Public Information Coordinator; Museum Technician I through III; Public Information Officer; Network Control Center Specialist; Public Information Officer 2 through 4; Network Control Center Technician 2; Public Service Administrator; Network Engineer I through IV; Race Track Maintenance 1 and 2; Office Administration Specialist; Radio Technician Program Coordinator; Office Administrator 1 through 5; Realty Specialist I through V; Office Aide; Receptionist; Office Assistant; Regional Manager; Office Associate; Regulatory Accountant IV; Office Clerk; Reimbursement Officer 1 and 2; Office Coordinator; Representative I and II; Office Manager; Representative Trainee; Office Occupations Trainee; School Construction Manager; Office Specialist; Secretary I and IV; Operations Communications Specialist I and II; Security Guard; Senior Economic Analyst; Security Supervisor; Senior Editor; Systems Developer I through IV; Senior Electrical Engineer; Systems Developer Trainee; Senior Financial & Budget Assistant; Systems Engineer I through IV; Senior Gas Engineer; Systems Engineer Trainee; Senior Policy Analyst; Tariff & Order Coordinator; Senior Programs Analyst; Tariff Administrator III; Senior Project Consultant; Tariff Analyst IV; Senior Project Manager; Teacher of Barbering; Senior Public Information Officer; Teacher of Beauty Culture; Senior Public Service Administrator; Technical Advisor 2 and 3; Senior Rate Analyst; Technical Advisor I through VII; Senior Technical Assistant; Technical Analyst; Technical Manager I through IX; Senior Technical Supervisor; Technical Assistant; Senior Technology Specialist; Technical Manager 1; Senior Transportation Industry Analyst; Technical Manager I through X; Sewage Plant Operator; Technical Specialist; Sign Hanger; Technical Support Specialist; Sign Hanger Foreman; Technical Specialist I thru III; Sign Painter; Technician Trainee; Sign Shop Foreman; Telecom Systems Analyst; Silk Screen Operator; Telecom Systems Consultant; Senior Administrative Assistant; Telecom Systems Technician 1 and 2; Site Superintendent; Telecommunication Supervisor; Software Architect; Tinsmith; Special Assistant; Trades Tender; Special Assistant to the Executive Director; Training Coordinator; Staff Development Specialist I; Transportation Counsel; Staff Development Technician II; Transportation Industry Analyst III; State Police Captain; Transportation Industry Customer Service; State Police Lieutenant; Transportation Officer; State Police Major; Transportation Policy Analyst III and IV; State Police Master Sergeant; Urban Planner I through VI; Stationary Engineer; Utility Engineer I and II; Stationary Engineer Assistant Chief; Veteran Secretary; Stationary Engineer Chief; Veteran Technician; Stationary Fireman; Water Engineer I through IV; Statistical Research Specialist 1 through 3; Water Plant Operator; Statistical Research Supervisor; Web and Publications Manager; Statistical Research Technician; Steamfitter; Steward; Steward Secretary; Storekeeper I through III; Stores Clerk; Student Intern; Student Worker; Supervisor; Supervisor & Assistant Scientist; Supervisor & Associate Scientist; Switchboard Operator 1 through 3; Administrative Assistant to the Superintendent; Assistant Legal Advisor; Legal Assistant; Senior Human Resources Specialist; Principal Internal Auditor; Division Administrator; Division Supervisor; and Private Secretary I through III.

(2) In addition, any position titles with the Speaker

of the House of Representatives, the Minority Leader of the House of Representatives, the President of the Senate, the Minority Leader of the Senate, the Attorney General, the Secretary of State, the Comptroller, the Treasurer, the Auditor General, the Supreme Court, the Court of Claims, and each legislative agency are eligible for the alternative retirement cancellation payment provided in this Section.

(c) In lieu of any retirement annuity or other benefit provided under this Article, a person who qualifies for and elects to receive the alternative retirement cancellation payment under this Section shall be entitled to receive a one-time lump sum retirement cancellation payment equal to the amount of his or her contributions to the System (including any employee contributions for optional service credit and including any employee contributions paid by the employer or credited to the employee during disability) as of the date of termination, with regular interest, multiplied by 2.
(d) Notwithstanding any other provision of this Article, a person who receives an alternative retirement cancellation payment under this Section thereby forfeits the right to any other retirement or disability benefit or refund under this Article, and no widow's, survivor's, or death benefit deriving from that person shall be payable under this Article. Upon accepting an alternative retirement cancellation payment under this Section, the person's creditable service and all other rights in the System are terminated for all purposes, except for the purpose of determining State group life and health benefits for the person and his or her survivors as provided under the State Employees Group Insurance Act of 1971.
(e) To the extent permitted by federal law, a person who receives an alternative retirement cancellation payment under this Section may direct the System to pay all or a portion of that payment as a rollover into another retirement plan or account qualified under the Internal Revenue Code of 1986, as amended.
(f) Notwithstanding Section 14-111, a person who has received an alternative retirement cancellation payment under this Section and who reenters service under this Article other than as a temporary employee must repay to the System the amount by which that alternative retirement cancellation payment exceeded the amount of his or her refundable employee contributions within 60 days of resuming employment under this System. For the purposes of re-establishing creditable service that was terminated upon election of the alternative retirement cancellation payment, the portion of the alternative retirement cancellation payment representing refundable employee contributions shall be deemed a refund repayable in accordance with Section 14-130.
(g) The Commission on Government Forecasting and Accountability shall determine and report to the Governor and the General Assembly, on or before January 1, 2006, its estimate of (1) the annual amount of payroll savings likely to be realized by the State as a result of the early termination of persons receiving the alternative retirement cancellation payment under this Section and (2) the net annual savings or cost to the State from the program of alternative retirement cancellation payments under this Section.
The System, the Department of Central Management Services, the Governor's Office of Management and Budget, and all other departments shall provide to the Commission any assistance that the Commission may request with respect to its report under this Section. The Commission may require departments to provide it with any information that it deems necessary or useful with respect to its reports under this Section, including without limitation information about (1) the final earnings of former department employees who elected to receive alternative retirement cancellation payments under this Section, (2) the earnings of current department employees holding the positions vacated by persons who elected to receive alternative retirement cancellation payments under this Section, and (3) positions vacated by persons who elected to receive alternative retirement cancellation payments under this Section that have not yet been refilled.
(Source: P.A. 93-839, eff. 7-30-04; 93-1067, eff. 1-15-05.)

(40 ILCS 5/14-108.6)
Sec. 14-108.6. Alternative retirement cancellation payment.
(a) To be eligible for the alternative retirement cancellation payment provided in this Section, a person must:
(1) be a member of this System who, as of June 1,

2006, was (i) in active payroll status as an employee in a position listed in subsection (b) of this Section and continuously employed in a position listed in subsection (b) on and after January 1, 2006 and (ii) an active contributor to this System with respect to that employment;

(2) have not previously received any retirement

annuity under this Article;

(3) in the case of persons employed in a position

title listed under paragraph (1) of subsection (b), be among the first 500 persons to file with the Board on or before August 31, 2006 a written application requesting the alternative retirement cancellation payment provided in this Section;

(4) in the case of persons employed in a position

title listed under paragraph (2) of subsection (b), have received written authorization from the director or other head of his or her department and filed that authorization with the system on or before August 1, 2006;

(5) if there is a QILDRO in effect against the

person, file with the Board the written consent of all alternate payees under the QILDRO to the election of an alternative retirement cancellation payment under this Section; and

(6) terminate employment under this Article within

one month after approval of the person's application requesting the alternative retirement cancellation payment, but in no event later than September 30, 2006.

(b)(1) Position titles eligible for the alternative retirement cancellation payment provided in this Section are:
911 Analyst III; Brickmason; Account Clerk I and

II; Budget Analyst I and II; Account Technician I and II; Budget Operations Director; Accountant; Budget Principal; Accountant Advanced; Building Services Worker; Accountant Supervisor; Building/Grounds Laborer; Accounting Fiscal Administrative Career Trainee; Building/Grounds Lead 1 and 2; Accounts Payable Processing Analyst; Building/Grounds Maintenance Worker; Accounts Payable Specialist; Building/Grounds Supervisor; Accounts Processing Analyst; Bureau Chief; Actuarial Assistant; Business Administrative Specialist; Administrative and Technology Director; Business Analyst I through IV; Administrative Assistant I through III; Business Manager; Administrative Clerk; Buyer; Administrative Coordinator; Buyer Assistant; Administrator; Capital Budget Analyst I and II; Administrator of Capital Programs; Capital Budget Director; Administrator of Construction Administration; Capital Programs Analyst I and II; Administrator of Contract Administration; Capital Programs Technician; Administrator of Fair Employment Practices; Carpenter; Administrator of Fiscal; Carpenter Foreman; Administrator of Information Management; Cartographer I through III; Administrator of Information Systems; Chief - Police; Administrator of Personnel; Chief Veterans Technician; Administrator of Professional Services; Circuit Provisioning Specialist; Administrator of Public Affairs; Civil Engineer IV through IX; Administrator of Quality-Based Selection; Civil Engineer Trainee; Administrator of Strategic Planning and Training; Clerical Trainee; Appeals & Orders Coordinator; Communications Director; Appraisal Specialist 1 through 3; Community Planner 3; Assignment Coordinator; Commander; Assistant Art-in-Architecture Coordinator; Compliance Specialist; Assistant Chief - Police; Conservation Education Representative; Assistant Internal Auditor; Conservation Grant Administrator 1 through 3; Assistant Manager; Construction Supervisor I and II; Assistant Personnel Officer; Consumer Policy Analyst; Assistant Professor Scientist; Consumer Program Coordinator; Assistant Reimbursement Officer; Contract Executive; Assistant Steward; Coordinator of Administrative Services; Associate Director for Administrative Services; Coordinator of Art-in-Architecture; Associate Museum Director; Corrections Clerk I through III; Associate Professor Scientist; Corrections Maintenance Supervisor; Corrections Caseworker Supervisor; Corrections Food Service Supervisor; Auto Parts Warehouse Specialist; Corrections Maintenance Worker; Auto Parts Warehouser; Curator I through III; Automotive Attendant I and II; Data Processing Administrative Specialist; Automotive Mechanic; Data Processing Assistant; Automotive Shop Supervisor; Data Processing Operator; Baker; Data Processing Specialist; Barber; Data Processing Supervisor 1 through 3; Beautician; Data Processing Technician; Brickmason; Deputy Chief Counsel; Director of Licensing; Desktop Technician; Director of Security; Human Resources Officer; Division Chief; Human Resources Representative; Division Director; Human Resources Specialist; Economic Analyst I through IV; Human Resources Trainee; Electrical Engineer; Human Services Casework Manager; Electrical Engineer I through V; Human Services Grant Coordinator 2 and 3; Electrical Equipment Installer/Repairer; Iconographer; Electrical Equipment Installer/Repairer Lead Worker; Industry and Commercial Development Representative 1 and 2; Electrician; Industry Services Consultant 1 and 2; Electronics Technician; Information Services Intern; Elevator Operator; Information Services Specialist I and II; Endangered Species Secretary; Information Systems Analyst I through III; Engineering Aide; Information Systems Manager; Engineering Analyst I through IV; Information Systems Planner; Engineering Manager I and II; Institutional Maintenance Worker; Instrument Designer; Environmental Scientist I and II; Insurance Analyst I through IV; Executive I through VI; Executive Assistant; Intermittent Clerk; Executive Assistant I through IV; Intermittent Laborer Maintenance; Executive Secretary 1 through 3; Intern; Federal Funding and Public Safety Director; Internal Auditor 1; Financial & Budget Assistant; Internal Communications Officer; Financial & Budget Supervisor; International Marketing Representative 1; Financial Management Director; IT Manager; Fiscal Executive; Janitor I and II; Fiscal Officer; Junior State Veterinarian; Gas Engineer I through IV; Junior Supervisor Scientist; General Counsel and Regulatory Director; Laboratory Manager II; General Services Administrator I; Labor Maintenance Lead Worker; General Services Technician; Laborer; Geographic Information Specialist 1 and 2; Laborer (Building); Geologist I through IV; Laborer (Maintenance); Graphic Arts Design Supervisor; Landscape Architect; Graphic Arts Designer; Landscape Architect I through IV; Graphic Arts Technician; Landscape Planner; Grounds Supervisor; Laundry Manager I; Highway Construction Supervisor I; Legislative Liaison I and II; Historical Research Editor 2; Liability Claims Adjuster 1 and 2; Historical Research Specialist; Librarian 1 and 2; Horse Custodian; Library Aide I through III; Horse Identifier; Library Associate; Hourly Assistant; Library Technical Assistant; Human Resource Coordinator; Licensing Assistant; Human Resources Analyst; Line Technician I through II; Human Resources Assistant; Local History Service Representative; Human Resources Associate; Local Housing Advisor 2 and 3; Human Resources Manager; Local Revenue and Fiscal Advisor 3; Machinist; Locksmith; Maintenance Equipment Operator; Operations Communications Specialist Trainee; Maintenance Worker; Operations Technician; Maintenance Worker Power Plant; Painter; Management Information Technician; Paralegal Assistant; Management Operations Analyst 1 and 2; Performance Management Analyst; Management Secretary I; Personnel Manager; Management Systems Specialist; Photogrammetrist I through IV; Management Technician I through IV; Physician; Manager; Physician Specialist Operations A through D; Manpower Planner 1 through 3; Planning Director; Medical Administrator III and V; Plant Maintenance Engineer 1 and 2; Methods & Processes Advisor 1, 2 and III; Plumber; Methods & Processes Career Associate 1 and 2; Policy Advisor; Microfilm Operator I through III; Policy Analyst I through IV; Military Administrative Assistant I; Power Shovel Operator (Maintenance); Military Administrative Clerk; Principal Economist; Military Administrative Officer-Legal; Principal Scientist; Military Administrative Specialist; Private Secretary 1 and 2; Military Community Relations Specialist; Private Secretary I and II; Military Cooperative Agreement Specialist; Procurement Representative; Military Crash, Fire, Rescue I through III; Professor & Scientist; Military Energy Manager; Program Manager; Military Engineer Technician; Program Specialist; Military Environmental Specialist I through III; Project Coordinator; Military Facilities Engineer; Project Designer; Military Facilities Officer I; Project Manager I through III; Military Maintenance Engineer; Project Manager; Military Museum Director; Project Manager/Technical Specialist I thru III; Military Program Supervisor; Project Specialist I through IV; Military Property Custodian II; Projects Director; Military Real Property Clerk; Property & Supply Clerk I through III; Motorist Assistance Specialist; Property Control Officer; Museum Director; Public Administration Intern; Museum Security Head I through III; Public Information Coordinator; Museum Technician I through III; Public Information Officer; Network Control Center Specialist; Public Information Officer 2 through 4; Network Control Center Technician 2; Public Service Administrator; Network Engineer I through IV; Race Track Maintenance 1 and 2; Office Administration Specialist; Radio Technician Program Coordinator; Office Administrator 1 through 5; Realty Specialist I through V; Office Aide; Receptionist; Office Assistant; Regional Manager; Office Associate; Regulatory Accountant IV; Office Clerk; Reimbursement Officer 1 and 2; Office Coordinator; Representative I and II; Office Manager; Representative Trainee; Office Occupations Trainee; School Construction Manager; Office Specialist; Secretary I and IV; Operations Communications Specialist I and II; Security Guard; Senior Economic Analyst; Security Supervisor; Senior Editor; Systems Developer I through IV; Senior Electrical Engineer; Systems Developer Trainee; Senior Financial & Budget Assistant; Systems Engineer I through IV; Senior Gas Engineer; Systems Engineer Trainee; Senior Policy Analyst; Tariff & Order Coordinator; Senior Programs Analyst; Tariff Administrator III; Senior Project Consultant; Tariff Analyst IV; Senior Project Manager; Teacher of Barbering; Senior Public Information Officer; Teacher of Beauty Culture; Senior Public Service Administrator; Technical Advisor 2 and 3; Senior Rate Analyst; Technical Advisor I through VII; Senior Technical Assistant; Technical Analyst; Technical Manager VII through IX; Senior Technical Supervisor; Technical Assistant; Senior Technology Specialist; Technical Manager 1; Senior Transportation Industry Analyst; Technical Manager I through X; Sewage Plant Operator; Technical Specialist; Sign Hanger; Technical Support Specialist; Sign Hanger Foreman; Technical Specialist I thru III; Sign Painter; Technician Trainee; Sign Shop Foreman; Telecom Systems Analyst; Silk Screen Operator; Telecom Systems Consultant; Senior Administrative Assistant; Telecom Systems Technician 1 and 2; Site Superintendent; Telecommunication Supervisor; Software Architect; Tinsmith; Special Assistant; Trades Tender; Special Assistant to the Executive Director; Training Coordinator; Staff Development Specialist I; Transportation Counsel; Staff Development Technician II; Transportation Industry Analyst III; State Police Captain; Transportation Industry Customer Service; State Police Lieutenant; Transportation Officer; State Police Major; Transportation Policy Analyst III and IV; State Police Master Sergeant; Urban Planner I through VI; Stationary Engineer; Utility Engineer I and II; Stationary Engineer Assistant Chief; Veteran Secretary; Stationary Engineer Chief; Veteran Technician; Stationary Fireman; Water Engineer I through IV; Statistical Research Specialist 1 through 3; Water Plant Operator; Statistical Research Supervisor; Web and Publications Manager; Statistical Research Technician; Steamfitter; Steward; Steward Secretary; Storekeeper I through III; Stores Clerk; Student Intern; Student Worker; Supervisor; Supervisor & Assistant Scientist; Supervisor & Associate Scientist; Switchboard Operator 1 through 3; Administrative Assistant to the Superintendent; Assistant Legal Advisor; Legal Assistant; Senior Human Resources Specialist; Principal Internal Auditor; Division Administrator; Division Supervisor; Private Secretary I through III; Actuary 1 through 3; Agriculture Marketing Reporter; Apiary Inspector; App/Dry Goods Specialist I through III; Appraisal Specialist Trainer; Check Issuance Machine Operator; Check Issuance Machine Supervisor; Corrections Leisure Activity Specialist 2 through 4; Corrections Supply Supervisor I through III; Guard 1 through 3; Guard Supervisor; Information Tech/Com System Specialist 1 and 2; Police Officer I and II; Property & Supply Clerk I through III; Reproductive Services Supervisor 1; Reproductive Services Tech 1 through 3; Security Guard 1; Security Officer; Security Officer Chief; Security Officer Lieutenant; Security Officer Sgt; and Volunteer Services Coordinator I through III.

(2) In addition, any position titles with the Speaker

of the House of Representatives, the Minority Leader of the House of Representatives, the President of the Senate, the Minority Leader of the Senate, the Attorney General, the Secretary of State, the Comptroller, the Treasurer, the Auditor General, the Supreme Court, the Court of Claims, and each legislative agency are eligible for the alternative retirement cancellation payment provided in this Section.

(c) In lieu of any retirement annuity or other benefit provided under this Article, a person who qualifies for and elects to receive the alternative retirement cancellation payment under this Section shall be entitled to receive a one-time lump sum retirement cancellation payment equal to the amount of his or her contributions to the System (including any employee contributions for optional service credit and including any employee contributions paid by the employer or credited to the employee during disability) as of the date of termination, with regular interest, multiplied by 2.
(d) Notwithstanding any other provision of this Article, a person who receives an alternative retirement cancellation payment under this Section thereby forfeits the right to any other retirement or disability benefit or refund under this Article, and no widow's, survivor's, or death benefit deriving from that person shall be payable under this Article. Upon accepting an alternative retirement cancellation payment under this Section, the person's creditable service and all other rights in the System are terminated for all purposes, except for the purpose of determining State group life and health benefits for the person and his or her survivors as provided under the State Employees Group Insurance Act of 1971.
(e) To the extent permitted by federal law, a person who receives an alternative retirement cancellation payment under this Section may direct the System to pay all or a portion of that payment as a rollover into another retirement plan or account qualified under the Internal Revenue Code of 1986, as amended.
(f) Notwithstanding Section 14-111, a person who has received an alternative retirement cancellation payment under this Section and who reenters service under this Article other than as a temporary employee must repay to the System the amount by which that alternative retirement cancellation payment exceeded the amount of his or her refundable employee contributions within 60 days of resuming employment under this System. For the purposes of re-establishing creditable service that was terminated upon election of the alternative retirement cancellation payment, the portion of the alternative retirement cancellation payment representing refundable employee contributions shall be deemed a refund repayable in accordance with Section 14-130.
(g) The Commission on Government Forecasting and Accountability shall determine and report to the Governor and the General Assembly, on or before January 1, 2008, its estimate of (1) the annual amount of payroll savings likely to be realized by the State as a result of the early termination of persons receiving the alternative retirement cancellation payment under this Section and (2) the net annual savings or cost to the State from the program of alternative retirement cancellation payments under this Section.
The System, the Department of Central Management Services, the Governor's Office of Management and Budget, and all other departments shall provide to the Commission any assistance that the Commission may request with respect to its report under this Section. The Commission may require departments to provide it with any information that it deems necessary or useful with respect to its reports under this Section, including without limitation information about (1) the final earnings of former department employees who elected to receive alternative retirement cancellation payments under this Section, (2) the earnings of current department employees holding the positions vacated by persons who elected to receive alternative retirement cancellation payments under this Section, and (3) positions vacated by persons who elected to receive alternative retirement cancellation payments under this Section that have not yet been refilled.
(Source: P.A. 94-109, eff. 7-1-05; 94-839, eff. 6-6-06.)

(40 ILCS 5/14-109) (from Ch. 108 1/2, par. 14-109)
Sec. 14-109. Minimum retirement annuity.
(a) Beginning January 1, 1987, any person who is receiving a monthly retirement annuity under this Article which, after inclusion of (1) all one-time and automatic annual increases to which the person is entitled, (2) any supplemental annuity payable under Section 14-115, and (3) any amount deducted under Section 14-113 to provide a reversionary annuity, is less than the minimum monthly retirement benefit amount specified in subsection (b) of this Section, shall be entitled to a monthly supplemental payment equal to the difference.
(b) For purposes of the calculation in subsection (a):
(1) Until January 1, 1997, the minimum monthly

retirement benefit amount is the sum of $15 for each year of service as a noncovered employee, plus $7.50 for each year of service as a covered employee, up to a maximum of 30 years of service.

(2) Beginning January 1, 1997, the minimum monthly

retirement benefit amount is the sum of $25 for each year of service as a noncovered employee, plus $15 for each year of service as a covered employee, up to a maximum of 30 years of service.

(c) This Section applies to all persons receiving a retirement annuity under this Article, without regard to whether or not employment terminated prior to the effective date of this amendatory Act of 1996.
(Source: P.A. 89-616, eff. 8-9-96.)

(40 ILCS 5/14-110) (from Ch. 108 1/2, par. 14-110)
Sec. 14-110. Alternative retirement annuity.
(a) Any member who has withdrawn from service with not less than 20 years of eligible creditable service and has attained age 55, and any member who has withdrawn from service with not less than 25 years of eligible creditable service and has attained age 50, regardless of whether the attainment of either of the specified ages occurs while the member is still in service, shall be entitled to receive at the option of the member, in lieu of the regular or minimum retirement annuity, a retirement annuity computed as follows:
(i) for periods of service as a noncovered employee:

if retirement occurs on or after January 1, 2001, 3% of final average compensation for each year of creditable service; if retirement occurs before January 1, 2001, 2 1/4% of final average compensation for each of the first 10 years of creditable service, 2 1/2% for each year above 10 years to and including 20 years of creditable service, and 2 3/4% for each year of creditable service above 20 years; and

(ii) for periods of eligible creditable service as a

covered employee: if retirement occurs on or after January 1, 2001, 2.5% of final average compensation for each year of creditable service; if retirement occurs before January 1, 2001, 1.67% of final average compensation for each of the first 10 years of such service, 1.90% for each of the next 10 years of such service, 2.10% for each year of such service in excess of 20 but not exceeding 30, and 2.30% for each year in excess of 30.

Such annuity shall be subject to a maximum of 75% of final average compensation if retirement occurs before January 1, 2001 or to a maximum of 80% of final average compensation if retirement occurs on or after January 1, 2001.
These rates shall not be applicable to any service performed by a member as a covered employee which is not eligible creditable service. Service as a covered employee which is not eligible creditable service shall be subject to the rates and provisions of Section 14-108.
(b) For the purpose of this Section, "eligible creditable service" means creditable service resulting from service in one or more of the following positions:
(1) State policeman;
(2) fire fighter in the fire protection service of a

department;

(3) air pilot;
(4) special agent;
(5) investigator for the Secretary of State;
(6) conservation police officer;
(7) investigator for the Department of Revenue or the

Illinois Gaming Board;

(8) security employee of the Department of Human

Services;

(9) Central Management Services security police

officer;

(10) security employee of the Department of

Corrections or the Department of Juvenile Justice;

(11) dangerous drugs investigator;
(12) investigator for the Department of State Police;
(13) investigator for the Office of the Attorney

General;

(14) controlled substance inspector;
(15) investigator for the Office of the State's

Attorneys Appellate Prosecutor;

(16) Commerce Commission police officer;
(17) arson investigator;
(18) State highway maintenance worker.
A person employed in one of the positions specified in this subsection is entitled to eligible creditable service for service credit earned under this Article while undergoing the basic police training course approved by the Illinois Law Enforcement Training Standards Board, if completion of that training is required of persons serving in that position. For the purposes of this Code, service during the required basic police training course shall be deemed performance of the duties of the specified position, even though the person is not a sworn peace officer at the time of the training.
(c) For the purposes of this Section:
(1) The term "State policeman" includes any title or

position in the Department of State Police that is held by an individual employed under the State Police Act.

(2) The term "fire fighter in the fire protection

service of a department" includes all officers in such fire protection service including fire chiefs and assistant fire chiefs.

(3) The term "air pilot" includes any employee whose

official job description on file in the Department of Central Management Services, or in the department by which he is employed if that department is not covered by the Personnel Code, states that his principal duty is the operation of aircraft, and who possesses a pilot's license; however, the change in this definition made by this amendatory Act of 1983 shall not operate to exclude any noncovered employee who was an "air pilot" for the purposes of this Section on January 1, 1984.

(4) The term "special agent" means any person who by

reason of employment by the Division of Narcotic Control, the Bureau of Investigation or, after July 1, 1977, the Division of Criminal Investigation, the Division of Internal Investigation, the Division of Operations, or any other Division or organizational entity in the Department of State Police is vested by law with duties to maintain public order, investigate violations of the criminal law of this State, enforce the laws of this State, make arrests and recover property. The term "special agent" includes any title or position in the Department of State Police that is held by an individual employed under the State Police Act.

(5) The term "investigator for the Secretary of

State" means any person employed by the Office of the Secretary of State and vested with such investigative duties as render him ineligible for coverage under the Social Security Act by reason of Sections 218(d)(5)(A), 218(d)(8)(D) and 218(l)(1) of that Act.

A person who became employed as an investigator for

the Secretary of State between January 1, 1967 and December 31, 1975, and who has served as such until attainment of age 60, either continuously or with a single break in service of not more than 3 years duration, which break terminated before January 1, 1976, shall be entitled to have his retirement annuity calculated in accordance with subsection (a), notwithstanding that he has less than 20 years of credit for such service.

(6) The term "Conservation Police Officer" means any

person employed by the Division of Law Enforcement of the Department of Natural Resources and vested with such law enforcement duties as render him ineligible for coverage under the Social Security Act by reason of Sections 218(d)(5)(A), 218(d)(8)(D), and 218(l)(1) of that Act. The term "Conservation Police Officer" includes the positions of Chief Conservation Police Administrator and Assistant Conservation Police Administrator.

(7) The term "investigator for the Department of

Revenue" means any person employed by the Department of Revenue and vested with such investigative duties as render him ineligible for coverage under the Social Security Act by reason of Sections 218(d)(5)(A), 218(d)(8)(D) and 218(l)(1) of that Act.

The term "investigator for the Illinois Gaming Board"

means any person employed as such by the Illinois Gaming Board and vested with such peace officer duties as render the person ineligible for coverage under the Social Security Act by reason of Sections 218(d)(5)(A), 218(d)(8)(D), and 218(l)(1) of that Act.

(8) The term "security employee of the Department of

Human Services" means any person employed by the Department of Human Services who (i) is employed at the Chester Mental Health Center and has daily contact with the residents thereof, (ii) is employed within a security unit at a facility operated by the Department and has daily contact with the residents of the security unit, (iii) is employed at a facility operated by the Department that includes a security unit and is regularly scheduled to work at least 50% of his or her working hours within that security unit, or (iv) is a mental health police officer. "Mental health police officer" means any person employed by the Department of Human Services in a position pertaining to the Department's mental health and developmental disabilities functions who is vested with such law enforcement duties as render the person ineligible for coverage under the Social Security Act by reason of Sections 218(d)(5)(A), 218(d)(8)(D) and 218(l)(1) of that Act. "Security unit" means that portion of a facility that is devoted to the care, containment, and treatment of persons committed to the Department of Human Services as sexually violent persons, persons unfit to stand trial, or persons not guilty by reason of insanity. With respect to past employment, references to the Department of Human Services include its predecessor, the Department of Mental Health and Developmental Disabilities.

The changes made to this subdivision (c)(8) by Public

Act 92-14 apply to persons who retire on or after January 1, 2001, notwithstanding Section 1-103.1.

(9) "Central Management Services security police

officer" means any person employed by the Department of Central Management Services who is vested with such law enforcement duties as render him ineligible for coverage under the Social Security Act by reason of Sections 218(d)(5)(A), 218(d)(8)(D) and 218(l)(1) of that Act.

(10) For a member who first became an employee under

this Article before July 1, 2005, the term "security employee of the Department of Corrections or the Department of Juvenile Justice" means any employee of the Department of Corrections or the Department of Juvenile Justice or the former Department of Personnel, and any member or employee of the Prisoner Review Board, who has daily contact with inmates or youth by working within a correctional facility or Juvenile facility operated by the Department of Juvenile Justice or who is a parole officer or an employee who has direct contact with committed persons in the performance of his or her job duties. For a member who first becomes an employee under this Article on or after July 1, 2005, the term means an employee of the Department of Corrections or the Department of Juvenile Justice who is any of the following: (i) officially headquartered at a correctional facility or Juvenile facility operated by the Department of Juvenile Justice, (ii) a parole officer, (iii) a member of the apprehension unit, (iv) a member of the intelligence unit, (v) a member of the sort team, or (vi) an investigator.

(11) The term "dangerous drugs investigator" means

any person who is employed as such by the Department of Human Services.

(12) The term "investigator for the Department of

State Police" means a person employed by the Department of State Police who is vested under Section 4 of the Narcotic Control Division Abolition Act with such law enforcement powers as render him ineligible for coverage under the Social Security Act by reason of Sections 218(d)(5)(A), 218(d)(8)(D) and 218(l)(1) of that Act.

(13) "Investigator for the Office of the Attorney

General" means any person who is employed as such by the Office of the Attorney General and is vested with such investigative duties as render him ineligible for coverage under the Social Security Act by reason of Sections 218(d)(5)(A), 218(d)(8)(D) and 218(l)(1) of that Act. For the period before January 1, 1989, the term includes all persons who were employed as investigators by the Office of the Attorney General, without regard to social security status.

(14) "Controlled substance inspector" means any

person who is employed as such by the Department of Professional Regulation and is vested with such law enforcement duties as render him ineligible for coverage under the Social Security Act by reason of Sections 218(d)(5)(A), 218(d)(8)(D) and 218(l)(1) of that Act. The term "controlled substance inspector" includes the Program Executive of Enforcement and the Assistant Program Executive of Enforcement.

(15) The term "investigator for the Office of the

State's Attorneys Appellate Prosecutor" means a person employed in that capacity on a full time basis under the authority of Section 7.06 of the State's Attorneys Appellate Prosecutor's Act.

(16) "Commerce Commission police officer" means any

person employed by the Illinois Commerce Commission who is vested with such law enforcement duties as render him ineligible for coverage under the Social Security Act by reason of Sections 218(d)(5)(A), 218(d)(8)(D), and 218(l)(1) of that Act.

(17) "Arson investigator" means any person who is

employed as such by the Office of the State Fire Marshal and is vested with such law enforcement duties as render the person ineligible for coverage under the Social Security Act by reason of Sections 218(d)(5)(A), 218(d)(8)(D), and 218(l)(1) of that Act. A person who was employed as an arson investigator on January 1, 1995 and is no longer in service but not yet receiving a retirement annuity may convert his or her creditable service for employment as an arson investigator into eligible creditable service by paying to the System the difference between the employee contributions actually paid for that service and the amounts that would have been contributed if the applicant were contributing at the rate applicable to persons with the same social security status earning eligible creditable service on the date of application.

(18) The term "State highway maintenance worker"

means a person who is either of the following:

(i) A person employed on a full-time basis by the

Illinois Department of Transportation in the position of highway maintainer, highway maintenance lead worker, highway maintenance lead/lead worker, heavy construction equipment operator, power shovel operator, or bridge mechanic; and whose principal responsibility is to perform, on the roadway, the actual maintenance necessary to keep the highways that form a part of the State highway system in serviceable condition for vehicular traffic.

(ii) A person employed on a full-time basis by

the Illinois State Toll Highway Authority in the position of equipment operator/laborer H-4, equipment operator/laborer H-6, welder H-4, welder H-6, mechanical/electrical H-4, mechanical/electrical H-6, water/sewer H-4, water/sewer H-6, sign maker/hanger H-4, sign maker/hanger H-6, roadway lighting H-4, roadway lighting H-6, structural H-4, structural H-6, painter H-4, or painter H-6; and whose principal responsibility is to perform, on the roadway, the actual maintenance necessary to keep the Authority's tollways in serviceable condition for vehicular traffic.

(d) A security employee of the Department of Corrections or the Department of Juvenile Justice, and a security employee of the Department of Human Services who is not a mental health police officer, shall not be eligible for the alternative retirement annuity provided by this Section unless he or she meets the following minimum age and service requirements at the time of retirement:
(i) 25 years of eligible creditable service and age

55; or

(ii) beginning January 1, 1987, 25 years of eligible

creditable service and age 54, or 24 years of eligible creditable service and age 55; or

(iii) beginning January 1, 1988, 25 years of eligible

creditable service and age 53, or 23 years of eligible creditable service and age 55; or

(iv) beginning January 1, 1989, 25 years of eligible

creditable service and age 52, or 22 years of eligible creditable service and age 55; or

(v) beginning January 1, 1990, 25 years of eligible

creditable service and age 51, or 21 years of eligible creditable service and age 55; or

(vi) beginning January 1, 1991, 25 years of eligible

creditable service and age 50, or 20 years of eligible creditable service and age 55.

Persons who have service credit under Article 16 of this Code for service as a security employee of the Department of Corrections or the Department of Juvenile Justice, or the Department of Human Services in a position requiring certification as a teacher may count such service toward establishing their eligibility under the service requirements of this Section; but such service may be used only for establishing such eligibility, and not for the purpose of increasing or calculating any benefit.
(e) If a member enters military service while working in a position in which eligible creditable service may be earned, and returns to State service in the same or another such position, and fulfills in all other respects the conditions prescribed in this Article for credit for military service, such military service shall be credited as eligible creditable service for the purposes of the retirement annuity prescribed in this Section.
(f) For purposes of calculating retirement annuities under this Section, periods of service rendered after December 31, 1968 and before October 1, 1975 as a covered employee in the position of special agent, conservation police officer, mental health police officer, or investigator for the Secretary of State, shall be deemed to have been service as a noncovered employee, provided that the employee pays to the System prior to retirement an amount equal to (1) the difference between the employee contributions that would have been required for such service as a noncovered employee, and the amount of employee contributions actually paid, plus (2) if payment is made after July 31, 1987, regular interest on the amount specified in item (1) from the date of service to the date of payment.
For purposes of calculating retirement annuities under this Section, periods of service rendered after December 31, 1968 and before January 1, 1982 as a covered employee in the position of investigator for the Department of Revenue shall be deemed to have been service as a noncovered employee, provided that the employee pays to the System prior to retirement an amount equal to (1) the difference between the employee contributions that would have been required for such service as a noncovered employee, and the amount of employee contributions actually paid, plus (2) if payment is made after January 1, 1990, regular interest on the amount specified in item (1) from the date of service to the date of payment.
(g) A State policeman may elect, not later than January 1, 1990, to establish eligible creditable service for up to 10 years of his service as a policeman under Article 3, by filing a written election with the Board, accompanied by payment of an amount to be determined by the Board, equal to (i) the difference between the amount of employee and employer contributions transferred to the System under Section 3-110.5, and the amounts that would have been contributed had such contributions been made at the rates applicable to State policemen, plus (ii) interest thereon at the effective rate for each year, compounded annually, from the date of service to the date of payment.
Subject to the limitation in subsection (i), a State policeman may elect, not later than July 1, 1993, to establish eligible creditable service for up to 10 years of his service as a member of the County Police Department under Article 9, by filing a written election with the Board, accompanied by payment of an amount to be determined by the Board, equal to (i) the difference between the amount of employee and employer contributions transferred to the System under Section 9-121.10 and the amounts that would have been contributed had those contributions been made at the rates applicable to State policemen, plus (ii) interest thereon at the effective rate for each year, compounded annually, from the date of service to the date of payment.
(h) Subject to the limitation in subsection (i), a State policeman or investigator for the Secretary of State may elect to establish eligible creditable service for up to 12 years of his service as a policeman under Article 5, by filing a written election with the Board on or before January 31, 1992, and paying to the System by January 31, 1994 an amount to be determined by the Board, equal to (i) the difference between the amount of employee and employer contributions transferred to the System under Section 5-236, and the amounts that would have been contributed had such contributions been made at the rates applicable to State policemen, plus (ii) interest thereon at the effective rate for each year, compounded annually, from the date of service to the date of payment.
Subject to the limitation in subsection (i), a State policeman, conservation police officer, or investigator for the Secretary of State may elect to establish eligible creditable service for up to 10 years of service as a sheriff's law enforcement employee under Article 7, by filing a written election with the Board on or before January 31, 1993, and paying to the System by January 31, 1994 an amount to be determined by the Board, equal to (i) the difference between the amount of employee and employer contributions transferred to the System under Section 7-139.7, and the amounts that would have been contributed had such contributions been made at the rates applicable to State policemen, plus (ii) interest thereon at the effective rate for each year, compounded annually, from the date of service to the date of payment.
Subject to the limitation in subsection (i), a State policeman, conservation police officer, or investigator for the Secretary of State may elect to establish eligible creditable service for up to 5 years of service as a police officer under Article 3, a policeman under Article 5, a sheriff's law enforcement employee under Article 7, a member of the county police department under Article 9, or a police officer under Article 15 by filing a written election with the Board and paying to the System an amount to be determined by the Board, equal to (i) the difference between the amount of employee and employer contributions transferred to the System under Section 3-110.6, 5-236, 7-139.8, 9-121.10, or 15-134.4 and the amounts that would have been contributed had such contributions been made at the rates applicable to State policemen, plus (ii) interest thereon at the effective rate for each year, compounded annually, from the date of service to the date of payment.
Subject to the limitation in subsection (i), an investigator for the Office of the Attorney General, or an investigator for the Department of Revenue, may elect to establish eligible creditable service for up to 5 years of service as a police officer under Article 3, a policeman under Article 5, a sheriff's law enforcement employee under Article 7, or a member of the county police department under Article 9 by filing a written election with the Board within 6 months after August 25, 2009 (the effective date of Public Act 96-745) and paying to the System an amount to be determined by the Board, equal to (i) the difference between the amount of employee and employer contributions transferred to the System under Section 3-110.6, 5-236, 7-139.8, or 9-121.10 and the amounts that would have been contributed had such contributions been made at the rates applicable to State policemen, plus (ii) interest thereon at the actuarially assumed rate for each year, compounded annually, from the date of service to the date of payment.
Subject to the limitation in subsection (i), a State policeman, conservation police officer, investigator for the Office of the Attorney General, an investigator for the Department of Revenue, or investigator for the Secretary of State may elect to establish eligible creditable service for up to 5 years of service as a person employed by a participating municipality to perform police duties, or law enforcement officer employed on a full-time basis by a forest preserve district under Article 7, a county corrections officer, or a court services officer under Article 9, by filing a written election with the Board within 6 months after August 25, 2009 (the effective date of Public Act 96-745) and paying to the System an amount to be determined by the Board, equal to (i) the difference between the amount of employee and employer contributions transferred to the System under Sections 7-139.8 and 9-121.10 and the amounts that would have been contributed had such contributions been made at the rates applicable to State policemen, plus (ii) interest thereon at the actuarially assumed rate for each year, compounded annually, from the date of service to the date of payment.
(i) The total amount of eligible creditable service established by any person under subsections (g), (h), (j), (k), and (l) of this Section shall not exceed 12 years.
(j) Subject to the limitation in subsection (i), an investigator for the Office of the State's Attorneys Appellate Prosecutor or a controlled substance inspector may elect to establish eligible creditable service for up to 10 years of his service as a policeman under Article 3 or a sheriff's law enforcement employee under Article 7, by filing a written election with the Board, accompanied by payment of an amount to be determined by the Board, equal to (1) the difference between the amount of employee and employer contributions transferred to the System under Section 3-110.6 or 7-139.8, and the amounts that would have been contributed had such contributions been made at the rates applicable to State policemen, plus (2) interest thereon at the effective rate for each year, compounded annually, from the date of service to the date of payment.
(k) Subject to the limitation in subsection (i) of this Section, an alternative formula employee may elect to establish eligible creditable service for periods spent as a full-time law enforcement officer or full-time corrections officer employed by the federal government or by a state or local government located outside of Illinois, for which credit is not held in any other public employee pension fund or retirement system. To obtain this credit, the applicant must file a written application with the Board by March 31, 1998, accompanied by evidence of eligibility acceptable to the Board and payment of an amount to be determined by the Board, equal to (1) employee contributions for the credit being established, based upon the applicant's salary on the first day as an alternative formula employee after the employment for which credit is being established and the rates then applicable to alternative formula employees, plus (2) an amount determined by the Board to be the employer's normal cost of the benefits accrued for the credit being established, plus (3) regular interest on the amounts in items (1) and (2) from the first day as an alternative formula employee after the employment for which credit is being established to the date of payment.
(l) Subject to the limitation in subsection (i), a security employee of the Department of Corrections may elect, not later than July 1, 1998, to establish eligible creditable service for up to 10 years of his or her service as a policeman under Article 3, by filing a written election with the Board, accompanied by payment of an amount to be determined by the Board, equal to (i) the difference between the amount of employee and employer contributions transferred to the System under Section 3-110.5, and the amounts that would have been contributed had such contributions been made at the rates applicable to security employees of the Department of Corrections, plus (ii) interest thereon at the effective rate for each year, compounded annually, from the date of service to the date of payment.
(m) The amendatory changes to this Section made by this amendatory Act of the 94th General Assembly apply only to: (1) security employees of the Department of Juvenile Justice employed by the Department of Corrections before the effective date of this amendatory Act of the 94th General Assembly and transferred to the Department of Juvenile Justice by this amendatory Act of the 94th General Assembly; and (2) persons employed by the Department of Juvenile Justice on or after the effective date of this amendatory Act of the 94th General Assembly who are required by subsection (b) of Section 3-2.5-15 of the Unified Code of Corrections to have any bachelor's or advanced degree from an accredited college or university or, in the case of persons who provide vocational training, who are required to have adequate knowledge in the skill for which they are providing the vocational training.
(n) A person employed in a position under subsection (b) of this Section who has purchased service credit under subsection (j) of Section 14-104 or subsection (b) of Section 14-105 in any other capacity under this Article may convert up to 5 years of that service credit into service credit covered under this Section by paying to the Fund an amount equal to (1) the additional employee contribution required under Section 14-133, plus (2) the additional employer contribution required under Section 14-131, plus (3) interest on items (1) and (2) at the actuarially assumed rate from the date of the service to the date of payment.
(Source: P.A. 100-19, eff. 1-1-18.)

(40 ILCS 5/14-111) (from Ch. 108 1/2, par. 14-111)
Sec. 14-111. Re-entry After retirement.
(a) An annuitant who re-enters the service of a department and receives compensation on a regular payroll shall receive no payments of the retirement annuity during the time he is so employed, with the following exceptions:
(1) An annuitant who is employed by a department

while he or she is a continuing participant in the General Assembly Retirement System under Sections 2-117.1 and 14-105.4 will not be considered to have made a re-entry after retirement within the meaning of this Section for the duration of such continuing participation. Any person who is a continuing participant under Sections 2-117.1 and 14-105.4 on the effective date of this amendatory Act of 1991 and whose retirement annuity has been suspended under this Section shall be entitled to receive from the System a sum equal to the annuity payments that have been withheld under this Section, and shall receive the benefit of this amendment without regard to Section 1-103.1.

(2) An annuitant who accepts temporary employment

from such a department for a period not exceeding 75 working days in any calendar year is not considered to make a re-entry after retirement within the meaning of this Section. Any part of a day on temporary employment is considered a full day of employment.

(b) If such person re-enters the service of a department, not as a temporary employee, contributions to the system shall begin as of the date of re-employment and additional creditable service shall begin to accrue. He shall assume the status of a member entitled to all rights and privileges in the system, including death and disability benefits, excluding a refund of contributions.
Upon subsequent retirement, his retirement annuity shall consist of:
(1) the amounts of the annuities terminated by

re-entry into service; and

(2) the amount of the additional retirement annuity

earned by the member during the period of additional membership service which shall not be subject to reversionary annuity if any.

The total retirement annuity shall not, however, exceed the maximum applicable to the member at the time of original retirement. In the computation of any such retirement annuity, the time that the member was on retirement shall not interrupt the continuity of service for the computation of final average compensation and the additional membership service shall be considered, together with service rendered before the previous retirement, in establishing final average compensation.
A person who re-enters the service of a department within 3 years after retiring may qualify to have the retirement annuity computed as though the member had not previously retired by paying to the System, within 5 years after re-entry and prior to subsequent retirement, in a lump sum or in installment payments in accordance with such rules as may be adopted by the Board, an amount equal to all retirement payments received, including any payments received in accordance with subsection (c) or (d) of Section 14-130, plus regular interest from the date retirement payments were suspended to the date of repayment.
(Source: P.A. 86-1488; 87-794.)

(40 ILCS 5/14-112) (from Ch. 108 1/2, par. 14-112)
Sec. 14-112. Level Income Option. A covered employee who retires from service prior to the age of becoming eligible for old age insurance payments under the Federal Social Security Act and who at the time of retirement is fully insured under that Act, may elect to have the retirement annuity increased prior to such eligible age and reduced after such age by amounts which have equivalent actuarial values. Such modification is for the purpose of coordinating a member's retirement annuity with old age insurance benefits receivable under that Federal Act.
However, the option under this Section is not available if the resulting payments by the System after the employee becomes eligible for old age insurance payments under the Federal Social Security Act would be less than $10 per month.
(Source: P.A. 81-863.)

(40 ILCS 5/14-113) (from Ch. 108 1/2, par. 14-113)
Sec. 14-113. Reversionary annuity. A member entitled to a retirement annuity may elect, at the time of retirement, to receive a lesser amount of such allowance and provide with the remainder of his equity, as actuarially determined, an annuity for any person who is dependent upon the member at the time of retirement, as named in a written direction filed with the board as a part of his application for a retirement annuity; provided, that (1) the condition of dependency exists and is proved to the satisfaction of the board; and that (2) the reversionary annuity resulting from such election is not less than $10 per month, nor more than the amount of reduced retirement annuity which the member receives under this option.
The reversionary annuity shall be the amount determined by the board in accordance with the member's written direction. A reversionary annuity shall begin the first day of the month following the death of the annuitant; provided, that if the designated reversionary annuity beneficiary does not survive the annuitant, a reversionary annuity shall not be payable nor shall any change be permitted in the written direction filed with the board after the retirement annuity has been granted and became effective.
(Source: P.A. 80-841.)

(40 ILCS 5/14-114) (from Ch. 108 1/2, par. 14-114)
(Text of Section WITH the changes made by P.A. 98-599, which has been held unconstitutional)
Sec. 14-114. Automatic increase in retirement annuity.
(a) This subsection (a) is subject to subsections (a-1) and (a-2) of this Section. Any person receiving a retirement annuity under this Article who retires having attained age 60, or who retires before age 60 having at least 35 years of creditable service, or who retires on or after January 1, 2001 at an age which, when added to the number of years of his or her creditable service, equals at least 85, shall, on January 1 next following the first full year of retirement, have the amount of the then fixed and payable monthly retirement annuity increased 3%. Any person receiving a retirement annuity under this Article who retires before attainment of age 60 and with less than (i) 35 years of creditable service if retirement is before January 1, 2001, or (ii) the number of years of creditable service which, when added to the member's age, would equal 85, if retirement is on or after January 1, 2001, shall have the amount of the fixed and payable retirement annuity increased by 3% on the January 1 occurring on or next following (1) attainment of age 60, or (2) the first anniversary of retirement, whichever occurs later. However, for persons who receive the alternative retirement annuity under Section 14-110, references in this subsection (a) to attainment of age 60 shall be deemed to refer to attainment of age 55. For a person receiving early retirement incentives under Section 14-108.3 whose retirement annuity began after January 1, 1992 pursuant to an extension granted under subsection (e) of that Section, the first anniversary of retirement shall be deemed to be January 1, 1993. For a person who retires on or after June 28, 2001 and on or before October 1, 2001, and whose retirement annuity is calculated, in whole or in part, under Section 14-110 or subsection (g) or (h) of Section 14-108, the first anniversary of retirement shall be deemed to be January 1, 2002.
On each January 1 following the date of the initial increase under this subsection, the employee's monthly retirement annuity shall be increased by an additional 3%.
Beginning January 1, 1990, all automatic annual increases payable under this Section shall be calculated as a percentage of the total annuity payable at the time of the increase, including previous increases granted under this Article.
(a-1) Notwithstanding subsection (a), but subject to the provisions of subsection (a-2), all automatic increases payable under subsection (a) on or after the effective date of this amendatory Act of the 98th General Assembly shall be calculated as 3% of the lesser of (1) the total annuity payable at the time of the increase, including previous increases granted, or (2) $800 ($1,000 for portions of the annuity based on service as a noncovered employee) multiplied by the number of years of creditable service upon which the annuity is based.
Beginning January 1, 2016, the $800 ($1,000 for portions of the annuity based on service as a noncovered employee) referred in item (2) of this subsection (a-1) shall be increased on each January 1 by the annual unadjusted percentage increase (but not less than zero) in the consumer price index-u for the 12 months ending with the preceding September; these adjustments shall be cumulative and compounded. For the purposes of this subsection (a-1), "consumer price index-u" means the index published by the Bureau of Labor Statistics of the United States Department of Labor that measures the average change in prices of goods and services purchased by all urban consumers, United States city average, all items, 1982-84 = 100. The new dollar amount resulting from each annual adjustment shall be determined by the Public Pension Division of the Department of Insurance and made available to the System by November 1 of each year.
This subsection (a-1) is applicable without regard to whether the person is in service on or after the effective date of this amendatory Act of the 98th General Assembly.
(a-2) Notwithstanding subsections (a) and (a-1), for an active or inactive Tier 1 member who has not begun to receive a retirement annuity under this Article before July 1, 2014:
(1) the second automatic annual increase payable

under subsection (a) shall be at the rate of 0% of the total annuity payable at the time of the increase if he or she is at least age 50 on the effective date of this amendatory Act;

(2) the second, fourth, and sixth automatic annual

increases payable under subsection (a) shall be at the rate of 0% of the total annuity payable at the time of the increase if he or she is at least age 47 but less than age 50 on the effective date of this amendatory Act;

(3) the second, fourth, sixth, and eighth automatic

annual increases payable under subsection (a) shall be at the rate of 0% of the total annuity payable at the time of the increase if he or she is at least age 44 but less than age 47 on the effective date of this amendatory Act; and

(4) the second, fourth, sixth, eighth, and tenth

automatic annual increases payable under subsection (a) shall be at the rate of 0% of the total annuity payable at the time of the increase if he or she is less than age 44 on the effective date of this amendatory Act.

For the purposes of Section 1-103.1, this subsection (a-2) is applicable without regard to whether the person is in service on or after the effective date of this amendatory Act of the 98th General Assembly.
(b) The provisions of subsection (a) of this Section shall be applicable to an employee only if the employee makes the additional contributions required after December 31, 1969 for the purpose of the automatic increases for not less than the equivalent of one full year. If an employee becomes an annuitant before his additional contributions equal one full year's contributions based on his salary at the date of retirement, the employee may pay the necessary balance of the contributions to the system, without interest, and be eligible for the increasing annuity authorized by this Section.
(c) The provisions of subsection (a) of this Section shall not be applicable to any annuitant who is on retirement on December 31, 1969, and thereafter returns to State service, unless the member has established at least one year of additional creditable service following reentry into service.
(d) In addition to other increases which may be provided by this Section, on January 1, 1981 any annuitant who was receiving a retirement annuity on or before January 1, 1971 shall have his retirement annuity then being paid increased $1 per month for each year of creditable service. On January 1, 1982, any annuitant who began receiving a retirement annuity on or before January 1, 1977, shall have his retirement annuity then being paid increased $1 per month for each year of creditable service.
On January 1, 1987, any annuitant who began receiving a retirement annuity on or before January 1, 1977, shall have the monthly retirement annuity increased by an amount equal to 8¢ per year of creditable service times the number of years that have elapsed since the annuity began.
(e) Every person who receives the alternative retirement annuity under Section 14-110 and who is eligible to receive the 3% increase under subsection (a) on January 1, 1986, shall also receive on that date a one-time increase in retirement annuity equal to the difference between (1) his actual retirement annuity on that date, including any increases received under subsection (a), and (2) the amount of retirement annuity he would have received on that date if the amendments to subsection (a) made by Public Act 84-162 had been in effect since the date of his retirement.
(Source: P.A. 98-599, eff. 6-1-14.)

(Text of Section WITHOUT the changes made by P.A. 98-599, which has been held unconstitutional)
Sec. 14-114. Automatic increase in retirement annuity.
(a) Any person receiving a retirement annuity under this Article who retires having attained age 60, or who retires before age 60 having at least 35 years of creditable service, or who retires on or after January 1, 2001 at an age which, when added to the number of years of his or her creditable service, equals at least 85, shall, on January 1 next following the first full year of retirement, have the amount of the then fixed and payable monthly retirement annuity increased 3%. Any person receiving a retirement annuity under this Article who retires before attainment of age 60 and with less than (i) 35 years of creditable service if retirement is before January 1, 2001, or (ii) the number of years of creditable service which, when added to the member's age, would equal 85, if retirement is on or after January 1, 2001, shall have the amount of the fixed and payable retirement annuity increased by 3% on the January 1 occurring on or next following (1) attainment of age 60, or (2) the first anniversary of retirement, whichever occurs later. However, for persons who receive the alternative retirement annuity under Section 14-110, references in this subsection (a) to attainment of age 60 shall be deemed to refer to attainment of age 55. For a person receiving early retirement incentives under Section 14-108.3 whose retirement annuity began after January 1, 1992 pursuant to an extension granted under subsection (e) of that Section, the first anniversary of retirement shall be deemed to be January 1, 1993. For a person who retires on or after June 28, 2001 and on or before October 1, 2001, and whose retirement annuity is calculated, in whole or in part, under Section 14-110 or subsection (g) or (h) of Section 14-108, the first anniversary of retirement shall be deemed to be January 1, 2002.
On each January 1 following the date of the initial increase under this subsection, the employee's monthly retirement annuity shall be increased by an additional 3%.
Beginning January 1, 1990, all automatic annual increases payable under this Section shall be calculated as a percentage of the total annuity payable at the time of the increase, including previous increases granted under this Article.
(b) The provisions of subsection (a) of this Section shall be applicable to an employee only if the employee makes the additional contributions required after December 31, 1969 for the purpose of the automatic increases for not less than the equivalent of one full year. If an employee becomes an annuitant before his additional contributions equal one full year's contributions based on his salary at the date of retirement, the employee may pay the necessary balance of the contributions to the system, without interest, and be eligible for the increasing annuity authorized by this Section.
(c) The provisions of subsection (a) of this Section shall not be applicable to any annuitant who is on retirement on December 31, 1969, and thereafter returns to State service, unless the member has established at least one year of additional creditable service following reentry into service.
(d) In addition to other increases which may be provided by this Section, on January 1, 1981 any annuitant who was receiving a retirement annuity on or before January 1, 1971 shall have his retirement annuity then being paid increased $1 per month for each year of creditable service. On January 1, 1982, any annuitant who began receiving a retirement annuity on or before January 1, 1977, shall have his retirement annuity then being paid increased $1 per month for each year of creditable service.
On January 1, 1987, any annuitant who began receiving a retirement annuity on or before January 1, 1977, shall have the monthly retirement annuity increased by an amount equal to 8¢ per year of creditable service times the number of years that have elapsed since the annuity began.
(e) Every person who receives the alternative retirement annuity under Section 14-110 and who is eligible to receive the 3% increase under subsection (a) on January 1, 1986, shall also receive on that date a one-time increase in retirement annuity equal to the difference between (1) his actual retirement annuity on that date, including any increases received under subsection (a), and (2) the amount of retirement annuity he would have received on that date if the amendments to subsection (a) made by Public Act 84-162 had been in effect since the date of his retirement.
(Source: P.A. 91-927, eff. 12-14-00; 92-14, eff. 6-28-01; 92-651, eff. 7-11-02.)

(40 ILCS 5/14-115) (from Ch. 108 1/2, par. 14-115)
(Text of Section WITH the changes made by P.A. 98-599, which has been held unconstitutional)
Sec. 14-115. Supplemental Annuity.
(a) Each annuitant, who retired at age 55 or over and after the completion of at least 15 years of creditable service, whose status as an employee terminated before January 1, 1970, is entitled to a monthly supplemental annuity effective January 1, 1970, or on January 1 nearest the annuitant's 65th birthday, whichever is later. Such supplemental annuity shall be 1-1/2% of the monthly retirement annuity, multiplied by the number of full years which elapsed from the date of the member's latest retirement to the effective date of the supplemental annuity. This monthly supplemental annuity shall be increased on each January 1 thereafter during the lifetime of the annuitant by 1-1/2% of the monthly retirement annuity disregarding any supplemental annuity previously granted. Beginning January 1, 1972, the rate of increase in the supplemental annuity shall be 2%. Beginning January 1, 1979, the rate of increase in the supplemental annuity shall be 3%.
The supplemental annuity under this subsection is payable only if the annuitant pays to the System, in a single sum, an amount equal to 1% of his monthly final average compensation multiplied by the number of full years of creditable service.
(b) Any member who retired with less than 15 years of creditable service whose status as an employee terminated before January 1, 1970, shall be entitled to an increase of 3% of the original monthly retirement allowance, effective January 1, 1982, or on January 1 nearest the annuitant's 65th birthday, whichever is later. On each January 1 thereafter during the lifetime of the member, he shall be entitled to an additional increase of 3% of the original monthly retirement allowance. No qualifying contribution is required for the supplemental annuity under this subsection.
(c) Beginning January 1, 1990, all automatic annual increases payable under this Section shall be calculated as a percentage of the total monthly amount of annuity payable at the time of the increase, including any supplemental annuity or other increase previously granted under this Article.
(d) Notwithstanding any other provision of this Section, all increases payable under this Section on or after the effective date of this amendatory Act of the 98th General Assembly shall be calculated as 3% of the lesser of (1) the total annuity payable at the time of the increase, including previous increases granted, or (2) $800 ($1,000 for portions of the annuity based on service as a noncovered employee) multiplied by the number of years of creditable service upon which the annuity is based.
Beginning January 1, 2016, the $800 ($1,000 for portions of the annuity based on service as a noncovered employee) referred in item (2) of this subsection (d) shall be increased on each January 1 by the annual unadjusted percentage increase (but not less than zero) in the consumer price index-u for the 12 months ending with the preceding September; these adjustments shall be cumulative and compounded. For the purposes of this subsection (d), "consumer price index-u" means the index published by the Bureau of Labor Statistics of the United States Department of Labor that measures the average change in prices of goods and services purchased by all urban consumers, United States city average, all items, 1982-84 = 100. The new dollar amount resulting from each annual adjustment shall be determined by the Public Pension Division of the Department of Insurance and made available to the System by November 1 of each year.
This subsection (d) is applicable without regard to whether the person is in service on or after the effective date of this amendatory Act of the 98th General Assembly.
(Source: P.A. 98-599, eff. 6-1-14.)

(Text of Section WITHOUT the changes made by P.A. 98-599, which has been held unconstitutional)
Sec. 14-115. Supplemental Annuity. (a) Each annuitant, who retired at age 55 or over and after the completion of at least 15 years of creditable service, whose status as an employee terminated before January 1, 1970, is entitled to a monthly supplemental annuity effective January 1, 1970, or on January 1 nearest the annuitant's 65th birthday, whichever is later. Such supplemental annuity shall be 1-1/2% of the monthly retirement annuity, multiplied by the number of full years which elapsed from the date of the member's latest retirement to the effective date of the supplemental annuity. This monthly supplemental annuity shall be increased on each January 1 thereafter during the lifetime of the annuitant by 1-1/2% of the monthly retirement annuity disregarding any supplemental annuity previously granted. Beginning January 1, 1972, the rate of increase in the supplemental annuity shall be 2%. Beginning January 1, 1979, the rate of increase in the supplemental annuity shall be 3%.
The supplemental annuity under this subsection is payable only if the annuitant pays to the System, in a single sum, an amount equal to 1% of his monthly final average compensation multiplied by the number of full years of creditable service.
(b) Any member who retired with less than 15 years of creditable service whose status as an employee terminated before January 1, 1970, shall be entitled to an increase of 3% of the original monthly retirement allowance, effective January 1, 1982, or on January 1 nearest the annuitant's 65th birthday, whichever is later. On each January 1 thereafter during the lifetime of the member, he shall be entitled to an additional increase of 3% of the original monthly retirement allowance. No qualifying contribution is required for the supplemental annuity under this subsection.
(c) Beginning January 1, 1990, all automatic annual increases payable under this Section shall be calculated as a percentage of the total monthly amount of annuity payable at the time of the increase, including any supplemental annuity or other increase previously granted under this Article.
(Source: P.A. 86-273.)

(40 ILCS 5/14-116) (from Ch. 108 1/2, par. 14-116)
Sec. 14-116. Nonoccupational death benefit-death before retirement. (a) Upon death of a member before retirement from any cause other than illness contracted or injuries received in the performance of duty to the State, if no survivors annuity beneficiary survives the member, such person as the member has nominated by written direction duly acknowledged and filed with the board or if no such nomination the estate of the member, except as otherwise provided, shall receive the member's accumulated contributions plus credited interest. If such member dies in service and was in receipt of compensation within a period of 12 months before death, or if death occurred during the first 30 days of absence on account of disability or while in receipt of a nonoccupational disability or occupational disability benefit, a death benefit shall also be payable in the manner provided in this Section. The benefit shall be equal to one month's final average compensation upon death occurring during the first year of service and an additional amount of one month's final average compensation for each additional complete year of creditable service, but not to exceed 6 months' final average compensation.
(b) When an annuitant re-enters the service in a department, and dies under the conditions described in paragraph (a) of this Section, the accumulated contributions plus credited interest to be paid as provided in this Section shall, if the member has not previously elected a reversionary annuity, consist of the excess, if any, of his accumulated contributions plus credited interest over the total amount of retirement annuity payments received by the member before death. The death benefit provided from State contributions is payable only if the member has rendered at least one year of creditable service during such re-employment and is paid in the manner provided in this Article.
(c) Upon the death of a member before retirement, or while in service after having previously retired, from any cause other than illness contracted or injuries received in the performance of duty to the State, leaving an eligible survivors annuity beneficiary, such person as the member has nominated by written direction duly acknowledged and filed with the board or if no such nomination the estate of the member is entitled to a refund of the member's contributions for retirement annuity plus credited interest less retirement annuity payments, if any, and a survivors annuity is payable in the manner provided in this Article.
(d) Instead of a death benefit provided in this Section, the widow of a member, if eligible therefor, may elect to receive the widow's annuity and lump sum payment provided in this Article.
(Source: P.A. 80-841.)

(40 ILCS 5/14-117) (from Ch. 108 1/2, par. 14-117)
Sec. 14-117. Nonoccupational death benefit-Death after retirement. Upon death of a retired member, unless a reversionary annuity, widow's annuity or survivors annuity is payable, a death benefit shall be payable to such person as the member shall have nominated by written direction duly acknowledged and filed with the board or if no such nomination, to the estate of the member. Such benefit shall consist of the excess, if any, of the member's accumulated contributions plus credited interest still remaining in the system at the time of retirement, over the total amount of all retirement annuity payments received by the member prior to death subject to a minimum payment of $500.
(Source: P.A. 80-841.)

(40 ILCS 5/14-118) (from Ch. 108 1/2, par. 14-118)
Sec. 14-118. Widow's annuity - Conditions for payment. A widow who exercises the right of election to receive an annuity pursuant to this Section is entitled to a lump sum payment of $500 plus a widow's annuity, if:
(1) she was married to the deceased member:
(i) in the case of a member who dies before the

effective date of this amendatory Act of the 91st General Assembly, for at least one year prior to his death or retirement, whichever first occurs, and also on the day of the last termination of his service as a State employee; or

(ii) in the case of a member who dies on or after

the effective date of this amendatory Act of the 91st General Assembly, for at least one year immediately prior to the date of death, regardless of the date of withdrawal;

(2) the deceased member had at least 8 years of

creditable service if death occurred while in service, or while on leave of absence from service, or while in receipt of a nonoccupational disability or occupational disability benefit, or after retirement;

(3) she was nominated exclusively to receive the

entire death benefit payable under this Article;

(4) death of the member occurred after withdrawal,

and he had fulfilled the prescribed age and service conditions for establishing a right in a retirement annuity; and

(5) she elected to receive the widow's annuity within

6 months from the date of death of the employee, otherwise the survivors annuity if applicable, shall be payable.

If a widow's annuity beneficiary becomes entitled to a survivors annuity and a widow's annuity, she shall elect to receive only one of such annuities.
The surviving spouse of a person who (1) died on or after January 1, 1985, (2) withdrew from service prior to August 1, 1953, (3) was receiving an annuity from the system at the time of death, and (4) meets all other requirements of this Section, shall be entitled to the benefits provided under this Section.
A widow's annuity shall be payable beginning on the first of the month following the date of death of the member if the widow has then attained age 50 or, if she is under age 50 on such date, on the first of the month following her attainment of such age; provided, that if an unmarried child or children of the member under age 18 (or under age 22 if a full-time student) also survive him, and the child or children are under the care of the eligible widow, the widow's annuity shall begin on the first of the month following the member's death without regard to the age of the widow. If she is under age 50 at the death of the member and she qualifies for a widow's annuity, she is entitled to receive the lump sum payment immediately upon application, but payment of the widow's annuity shall be deferred as provided above.
The provision for a widow's annuity shall not be construed to affect the payment of a reversionary annuity. If a widow qualifies for more than one widow's annuity, or for a widow's annuity and a survivors annuity, she shall elect to receive only one of such annuities.
This Section shall not apply to the widow of any male person who first became a member after July 19, 1961.
(Source: P.A. 90-448, eff. 8-16-97; 91-887, eff. 7-6-00.)

(40 ILCS 5/14-119) (from Ch. 108 1/2, par. 14-119)
Sec. 14-119. Amount of widow's annuity.
(a) The widow's annuity shall be 50% of the amount of retirement annuity payable to the member on the date of death while on retirement if an annuitant, or on the date of his death while in service if an employee, regardless of his age on such date, or on the date of withdrawal if death occurred after termination of service under the conditions prescribed in the preceding Section.
(b) If an eligible widow, regardless of age, has in her care any unmarried child or children of the member under age 18 (under age 22 if a full-time student), the widow's annuity shall be increased in the amount of 5% of the retirement annuity for each such child, but the combined payments for a widow and children shall not exceed 66 2/3% of the member's earned retirement annuity.
The amount of retirement annuity from which the widow's annuity is derived shall be that earned by the member without regard to whether he attained age 60 prior to his withdrawal under the conditions stated or prior to his death.
(c) Marriage of a child shall render the child ineligible for further consideration in the increase in the amount of the widow's annuity.
Attainment of age 18 (age 22 if a full-time student) shall render a child ineligible for further consideration in the increase of the widow's annuity, but the annuity to the widow shall be continued thereafter, without regard to her age at that time.
(d) Except as otherwise provided in this subsection (d), a widow's annuity payable on account of any covered employee who has been a covered employee for at least 18 months shall be reduced by 1/2 of the amount of survivors benefits to which his beneficiaries are eligible under the provisions of the Federal Social Security Act, except that (1) the amount of any widow's annuity payable under this Article shall not be reduced by reason of any increase under that Act which occurs after the offset required by this subsection is first applied to that annuity, and (2) for benefits granted on or after January 1, 1992, the offset under this subsection (d) shall not exceed 50% of the amount of widow's annuity otherwise payable.
Beginning July 1, 2009, the offset under this subsection (d) shall no longer be applied to any widow's annuity of any person who began receiving retirement benefits or a widow's annuity prior to January 1, 1998.
Beginning July 1, 2009, the offset under this subsection (d) shall no longer be applied to the widow's annuity of any person who began receiving a widow's annuity on or after January 1, 1998 and before the effective date of this amendatory Act of the 95th General Assembly.
Any person who began receiving retirement benefits after January 1, 1998 and before the effective date of this amendatory Act of the 95th General Assembly may, during a one-time election period established by the System, elect to reduce his or her retirement annuity by 3.825% in exchange for not having the offset under this subsection (d) applied to his or her widow's annuity.
Any employee in service on the effective date of this amendatory Act of the 95th General Assembly may, at the time of retirement, elect to reduce his or her retirement annuity by 3.825% in exchange for not having the offset under this subsection (d) applied to his or her widow's annuity.
If a widow's annuity is payable to the widow of an employee based on the employee's death in service, then the offset under this subsection (d) shall no longer be applied to the widow's annuity.
A retiree who elects to reduce his or her retirement annuity under this subsection (d) in exchange for not having the offset applied may make an irrevocable election to eliminate the reduction of his or her retirement annuity if there is a change in marital status due to death or divorce, but the retiree is not entitled to reimbursement of any benefit reduction prior to the election.
(e) Upon the death of a recipient of a widow's annuity the excess, if any, of the member's accumulated contributions plus credited interest over all annuity payments to the member and widow, exclusive of the $500 lump sum payment, shall be paid to the named beneficiary of the widow, or if none has been named, to the estate of the widow, provided no reversionary annuity is payable.
(f) On January 1, 1981, any recipient of a widow's annuity who was receiving a widow's annuity on or before January 1, 1971, shall have her widow's annuity then being paid increased by 1% for each full year which has elapsed from the date the widow's annuity began. On January 1, 1982, any recipient of a widow's annuity who began receiving a widow's annuity after January 1, 1971, but before January 1, 1981, shall have her widow's annuity then being paid increased by 1% for each full year which has elapsed from the date the widow's annuity began. On January 1, 1987, any recipient of a widow's annuity who began receiving the widow's annuity on or before January 1, 1977, shall have the monthly widow's annuity increased by $1 for each full year which has elapsed since the date the annuity began.
(g) Beginning January 1, 1990, every widow's annuity shall be increased (1) on each January 1 occurring on or after the commencement of the annuity if the deceased member died while receiving a retirement annuity, or (2) in other cases, on each January 1 occurring on or after the first anniversary of the commencement of the annuity, by an amount equal to 3% of the current amount of the annuity, including any previous increases under this Article. Such increases shall apply without regard to whether the deceased member was in service on or after the effective date of Public Act 86-1488, but shall not accrue for any period prior to January 1, 1990.
(Source: P.A. 95-279, eff. 1-1-08; 95-1043, eff. 3-26-09.)

(40 ILCS 5/14-120) (from Ch. 108 1/2, par. 14-120)
Sec. 14-120. Survivors annuities - Conditions for payments. A survivors annuity is established for all members of the System. Upon the death of any male person who was a member on July 19, 1961, however, his widow may have the option of receiving the widow's annuity provided in this Article, in lieu of the survivors annuity.
(a) A survivors annuity beneficiary, as herein defined, is eligible for a survivors annuity if the deceased member had completed at least 1 1/2 years of contributing creditable service if death occurred:
(1) while in service;
(2) while on an approved or authorized leave of

absence from service, not exceeding one year continuously; or

(3) while in receipt of a non-occupational disability

or an occupational disability benefit.

(b) If death of the member occurs after withdrawal, the survivors annuity beneficiary is eligible for such annuity only if the member had fulfilled at the date of withdrawal the prescribed service conditions for establishing a right in a retirement annuity.
(c) Payment of the survivors annuity shall begin immediately if the beneficiary is 50 years or over, or upon attainment of age 50 if the beneficiary is under that age at the date of the member's death. In the case of survivors of a member whose death occurred between November 1, 1970 and July 15, 1971, the payment of the survivors annuity shall begin upon October 1, 1977, if the beneficiary is then 50 years of age or older, or upon the attainment of age 50 if the beneficiary is under that age on October 1, 1977.
If an eligible child or children, under the care of the spouse also survive the member, the survivors annuity shall begin immediately without regard to whether the beneficiary has attained age 50.
Benefits under this Section shall accrue and be payable for whole calendar months, beginning on the first day of the month after the initiating event occurs and ending on the last day of the month in which the terminating event occurs.
(d) A survivor annuity beneficiary means:
(1) A spouse of a member or annuitant if:
(i) in the case of a member or annuitant who dies

before the effective date of this amendatory Act of the 91st General Assembly, the current marriage with the member or annuitant was in effect for at least one year at the date of death or withdrawal, whichever first occurs; or

(ii) in the case of a member or annuitant who

dies on or after the effective date of this amendatory Act of the 91st General Assembly, the current marriage with the member or annuitant was in effect for at least one year immediately prior to the date of death, regardless of the date of withdrawal.

(2) An unmarried child under age 18 (under age 22 if

a full-time student) of the member or annuitant; an unmarried stepchild under age 18 (under age 22 if a full-time student) who has been such for at least one year at the date of the member's death or at least one year at the date of withdrawal, whichever first occurs; an unmarried adopted child under age 18 (under age 22 if a full-time student); and an unmarried child over age 18 if he or she is dependent by reason of a physical or mental disability, so long as the physical or mental disability continues. For purposes of this subsection, disability means inability to engage in any substantial gainful activity by reason of any medically determinable physical or mental impairment which can be expected to result in death or which has lasted or can be expected to last for a continuous period of not less than 12 months.

(3) A dependent parent of the member or annuitant; a

dependent step-parent by a marriage contracted before the member or annuitant attained age 18; or a dependent adopting parent by whom the member or annuitant was adopted before he or she attained age 18.

(e) Payment of a survivors annuity to a beneficiary terminates upon: (1) remarriage before age 55 that occurs before the effective date of this amendatory Act of the 91st General Assembly or death, if the beneficiary is a spouse; (2) marriage or death, if the beneficiary is a child; or (3) remarriage before age 55 or death, if the beneficiary is a parent. Remarriage of a prospective beneficiary prior to the attainment of age 50 disqualifies the beneficiary for the annuity expectancy hereunder, if the remarriage occurs before the effective date of this amendatory Act of the 91st General Assembly. Termination due to marriage or remarriage shall be permanent, regardless of any future changes in marital status.
The substantive changes made to this subsection by this amendatory Act of the 91st General Assembly (pertaining to remarriage prior to age 55 or 50) apply without regard to whether the deceased participant or annuitant was in service on or after the effective date of this amendatory Act.
Any person whose survivors annuity was terminated during 1978 or 1979 due to remarriage at age 55 or over shall be eligible to apply, not later than July 1, 1990, for a resumption of that annuity, to begin on July 1, 1990.
(f) The term "dependent" relating to a survivors annuity means a beneficiary of a survivors annuity who was receiving from the member at the date of the member's death at least 1/2 of the support for maintenance including board, lodging, medical care and like living costs.
(g) If there is no eligible spouse surviving the member, or if a survivors annuity beneficiary includes a spouse who dies or is disqualified by remarriage, the annuity is payable to an unmarried child or children. If at the date of death of the member there is no spouse or unmarried child, payments shall be made to a dependent parent or parents. If no eligible survivors annuity beneficiary survives the member, the non-occupational death benefit is payable in the manner provided in this Article.
(h) Survivor benefits do not affect any reversionary annuity.
(i) If a survivors annuity beneficiary becomes entitled to a widow's annuity or one or more survivors annuities or both such annuities, the beneficiary shall elect to receive only one of such annuities.
(j) Contributing creditable service under the State Universities Retirement System and the Teachers' Retirement System of the State of Illinois shall be considered in determining whether the member has met the contributing service requirements of this Section.
(k) In lieu of the Survivor's Annuity described in this Section, the spouse of the member has the option to select the Nonoccupational Death Benefit described in this Article, provided the spouse is the sole survivor and the sole nominated beneficiary of the member.
(l) The changes made to this Section and Sections 14-118, 14-119, and 14-128 by this amendatory Act of 1997, relating to benefits for certain unmarried children who are full-time students under age 22, apply without regard to whether the deceased member was in service on or after the effective date of this amendatory Act of 1997. These changes do not authorize the repayment of a refund or a re-election of benefits, and any benefit or increase in benefits resulting from these changes is not payable retroactively for any period before the effective date of this amendatory Act of 1997.
(Source: P.A. 95-279, eff. 1-1-08.)

(40 ILCS 5/14-121) (from Ch. 108 1/2, par. 14-121)
Sec. 14-121. Amount of survivors annuity. A survivors annuity beneficiary shall be entitled upon death of the member to a single sum payment of $1,000, payable pro rata among all persons entitled thereto, together with a survivors annuity payable at the rates and under the conditions specified in this Article.
(a) If the survivors annuity beneficiary is a spouse, the survivors annuity shall be 30% of final average compensation subject to a maximum payment of $400 per month.
(b) If an eligible child or children under the care of a spouse also survives the member, such spouse as natural guardian of the child or children shall receive, in addition to the foregoing annuity, 20% of final average compensation on account of each such child and 10% of final average compensation divided pro rata among such children, subject to a maximum payment on account of all survivor annuity beneficiaries of $600 per month, or 80% of the member's final average compensation, whichever is the lesser.
(c) If the survivors annuity beneficiary or beneficiaries consists of an unmarried child or children, the amount of survivors annuity shall be 20% of final average compensation to each child, and 10% of final average compensation divided pro rata among all such children entitled to such annuity, subject to a maximum payment to all children combined of $600 per month or 80% of the member's final average compensation, whichever is the lesser.
(d) If the survivors annuity beneficiary is one or more dependent parents, the annuity shall be 20% of final average compensation to each parent and 10% of final average compensation divided pro rata among the parents who qualify for this annuity, subject to a maximum payment to both dependent parents of $400 per month.
(e) The survivors annuity to the spouse, children or dependent parents of a member whose death occurs after the date of last withdrawal, or after retirement, or while in service following reentry into service after retirement but before completing 1 1/2 years of additional creditable service, shall not exceed the lesser of 80% of the member's earned retirement annuity at the date of death or the maximum previously established in this Section.
(f) In applying the limitation prescribed on the combined payments to 2 or more survivors annuity beneficiaries, the annuity on account of each beneficiary shall be reduced pro rata until such time as the number of beneficiaries makes the reduction no longer applicable.
(g) Except as otherwise provided in this subsection (g), a survivors annuity payable on account of any covered employee who has been a covered employee for at least 18 months at date of death or last withdrawal, whichever is the later, shall be reduced by 1/2 of the survivors benefits to which his beneficiaries are eligible under the federal Social Security Act, except that (1) the survivors annuity payable under this Article shall not be reduced by any increase under that Act which occurs after the offset required by this subsection is first applied to that annuity, (2) for benefits granted on or after January 1, 1992, the offset under this subsection (g) shall not exceed 50% of the amount of survivors annuity otherwise payable.
Beginning July 1, 2009, the offset under this subsection (g) shall no longer be applied to any survivors annuity of any person who began receiving retirement benefits or a survivors annuity prior to January 1, 1998.
Beginning July 1, 2009, the offset under this subsection (g) shall no longer be applied to the survivors annuity of any person who began receiving a survivors annuity on or after January 1, 1998 and before the effective date of this amendatory Act of the 95th General Assembly.
Any person who began receiving retirement benefits after January 1, 1998 and before the effective date of this amendatory Act of the 95th General Assembly may, during a one-time election period established by the System, elect to reduce his or her retirement annuity by 3.825% in exchange for not having the offset under this subsection (g) applied to his or her survivors annuity.
Any employee in service on the effective date of this amendatory Act of the 95th General Assembly may, at the time of retirement, elect to reduce his or her retirement annuity by 3.825% in exchange for not having the offset under this subsection (g) applied to his or her survivors annuity.
If a survivors annuity is payable to the widow of an employee based on the employee's death in service, then the offset under this subsection (g) shall no longer be applied to the survivors annuity.
A retiree who elects to reduce his or her retirement annuity under this subsection (g) in exchange for not having the offset applied may make an irrevocable election to eliminate the reduction of his or her retirement annuity if there is a change in marital status due to death or divorce, but the retiree is not entitled to reimbursement of any benefit reduction prior to the election.
(h) The minimum payment to a beneficiary hereunder shall be $60 per month, which shall be reduced in accordance with the limitation prescribed on the combined payments to all beneficiaries of a member.
(i) Subject to the conditions set forth in Section 14-120, the minimum total survivors annuity benefit payable to the survivors annuity beneficiaries of a deceased member or annuitant whose death occurs on or after January 1, 1984, shall be 50% of the amount of retirement annuity that was or would have been payable to the deceased on the date of death, regardless of the age of the deceased on such date. If the minimum total benefit provided by this subsection exceeds the maximum otherwise imposed by this Section, the minimum total benefit shall nevertheless be payable. Any increase in the total survivors annuity benefit resulting from the operation of this subsection shall be divided among the survivors annuity beneficiaries of the deceased in proportion to their shares of the total survivors annuity benefit otherwise payable under this Section.
(j) Any survivors annuity beneficiary whose annuity terminates due to any condition specified in this Article other than death shall be entitled to a refund of the excess, if any, of the accumulated contributions of the member plus credited interest over all payments to the member and beneficiary or beneficiaries, exclusive of the single sum payment of $1,000, provided no future survivors or reversionary annuity benefits are payable.
(k) Upon the death of the last eligible recipient of a survivors annuity the excess, if any, of the member's accumulated contributions plus credited interest over all annuity payments to the member and survivors exclusive of the single sum payment of $1000, shall be paid to the named beneficiary of the last eligible survivor, or if none has been named, to the estate of the last eligible survivor, provided no reversionary annuity is payable.
(l) On January 1, 1981, any survivor who was receiving a survivors annuity on or before January 1, 1971, shall have his survivors annuity then being paid increased by 1% for each full year which has elapsed from the date the annuity began. On January 1, 1982, any survivor who began receiving a survivor's annuity after January 1, 1971, but before January 1, 1981, shall have his survivor's annuity then being paid increased by 1% for each full year that has elapsed from the date the annuity began. On January 1, 1987, any survivor who began receiving a survivor's annuity on or before January 1, 1977, shall have the monthly survivor's annuity increased by $1 for each full year which has elapsed since the date the survivor's annuity began.
(m) Beginning January 1, 1990, every survivor's annuity shall be increased (1) on each January 1 occurring on or after the commencement of the annuity if the deceased member died while receiving a retirement annuity, or (2) in other cases, on each January 1 occurring on or after the first anniversary of the commencement of the annuity, by an amount equal to 3% of the current amount of the annuity, including any previous increases under this Article. Such increases shall apply without regard to whether the deceased member was in service on or after the effective date of Public Act 86-1488, but shall not accrue for any period prior to January 1, 1990.
(Source: P.A. 95-1043, eff. 3-26-09.)

(40 ILCS 5/14-121.1) (from Ch. 108 1/2, par. 14-121.1)
Sec. 14-121.1. Required distributions. (a) A person who would be eligible to receive a widow's or survivor's annuity under this Article but for the fact that the person has not yet attained age 50, shall be eligible for a monthly distribution under this subsection (a), provided that the payment of such distribution is required by federal law.
The distribution shall become payable on (i) July 1, 1987, (ii) December 1 of the calendar year immediately following the calendar year in which the deceased spouse died, or (iii) December 1 of the calendar year in which the deceased spouse would have attained age 70 1/2, whichever occurs last, and shall remain payable until the first of the following to occur: (1) the person becomes eligible to receive a widow's or survivor's annuity under this Article; (2) the end of the month in which the person ceases to be eligible to receive a widow's or survivor's annuity upon attainment of age 50, due to remarriage or death; or (3) the end of the month in which such distribution ceases to be required by federal law.
The amount of the distribution shall be fixed at the time the distribution first becomes payable, and shall be calculated in the same manner as a survivor's annuity under Sections 14-120, 14-121 and 14-122 (or, in the case of a person who has elected to receive a widow's annuity instead of a survivor's annuity, in the same manner as the widow's annuity under Sections 14-118 and 14-119), but excluding: (A) any requirement for an application for the distribution; (B) any automatic annual increases, supplemental increases, or one-time increases that may be provided by law for survivor's or widow's annuities; and (C) any lump-sum or death benefit.
(b) For the purpose of this Section, a distribution shall be deemed to be required by federal law if: (1) directly mandated by federal statute, rule, or administrative or court decision; or (2) indirectly mandated through imposition of substantial tax or other penalties for noncompliance.
(c) Notwithstanding Section 1-103.1 of this Code, a member need not be in service on or after the effective date of this amendatory Act of 1989 for the member's surviving spouse to be eligible for a distribution under this Section.
(Source: P.A. 86-273.)

(40 ILCS 5/14-122) (from Ch. 108 1/2, par. 14-122)
Sec. 14-122. Limitation on widow's and survivors annuity. (a) If a beneficiary also qualifies for a widow's annuity or survivors annuity under Articles 2, 15, 16, 17 or 18 of this Code, and the combined annuities payable thereunder to a widow's annuity or survivors annuity beneficiary, because of established pension credits, exceed the highest annuity to such a beneficiary under the aforesaid Articles, the annuity payable by this system to the eligible beneficiary shall be reduced to an amount which when added to the annuity payable by such other system or systems would equal such highest annuity.
(b) If any of the other retirement systems involved provide for a similar adjustment, the respective annuities shall be reduced in proportion to the ratio which the amount of each proportional annuity bears to the aggregate of all proportional annuities.
(c) In the event a beneficiary of such other system or systems elects to waive a widow's or survivors annuity in favor of a lump sum or death benefit payment, this system shall, for the adjustment of the widow's or survivors annuity under this section, assume that the beneficiary had been entitled to an annuity as an actuarial equivalent at the date of death of the member or annuitant of such lump sum or death benefit payment as of attained age of the beneficiary at such date according to the actuarial tables in use by the system.
(Source: P.A. 80-841.)

(40 ILCS 5/14-123) (from Ch. 108 1/2, par. 14-123)
Sec. 14-123. Occupational disability benefits. A member who becomes incapacitated to perform the duties of his position as the proximate result of bodily injuries sustained or a hazard undergone while in the performance and within the scope of the member's duties, shall receive an occupational disability benefit; provided:
(a) application is made within 12 months after the date that such disability results in the loss of pay, or 12 months after the date that the Illinois Workers' Compensation Commission rules on the application for an occupational disability, or 12 months after the occurrence of disablement if an occupational disease; and
(b) proper proof is received from one or more physicians designated by the Board certifying that the member is mentally or physically incapacitated.
The benefit shall be 75% of the member's final average compensation at date of disability and shall be payable until the first of the following dates occurs:
(1) the date on which disability ceases;
(2) the date on which the member engages in gainful

employment;

(3) the end of the month in which the member attains

age 65, in the case of benefits commencing prior to attainment of age 60;

(4) the end of the month following the fifth

anniversary of the effective date of the benefit, or of the temporary disability benefit if one was received, in the case of benefits commencing on or after attainment of age 60; or

(5) the end of the month in which the death of the

member occurs.

At the end of the month in which the benefits cease as prescribed in paragraphs (3) or (4) above, if the member is still disabled, he shall become entitled to a retirement annuity and the minimum period of service prescribed for the receipt of such annuity shall be waived.
In the event that a temporary disability benefit has been received, the benefit paid under this Section shall be subject to adjustment by the Board under Section 14-123.1.
The Board shall prescribe rules and regulations governing the filing of claims for occupational disability benefits, and the investigation, control and supervision of such claims.
(Source: P.A. 93-721, eff. 1-1-05.)

(40 ILCS 5/14-123.1) (from Ch. 108 1/2, par. 14-123.1)
Sec. 14-123.1. Temporary disability benefit.
(a) A member who has at least 18 months of creditable service and who becomes physically or mentally incapacitated to perform the duties of his position shall receive a temporary disability benefit, provided that:
(1) the agency responsible for determining the

liability of the State (i) has formally denied all employer-paid temporary total disability benefits under the Workers' Compensation Act or the Workers' Occupational Diseases Act and an appeal of that denial is pending before the Illinois Workers' Compensation Commission, or (ii) has granted and then terminated for any reason an employer-paid temporary total disability benefit and the member has filed a petition for emergency hearing under Section 19(b-1) of the Workers' Compensation Act or Section 19(b-1) of the Workers' Occupational Diseases Act; and

(2) application is made not later than (i) 12 months

after the date that the disability results in loss of pay, (ii) 12 months after the date the agency responsible for determining the liability of the State under the Workers' Compensation Act or Workers' Occupational Diseases Act has formally denied or terminated the employer-paid temporary total disability benefit, or (iii) in the case of termination of an employer-paid temporary total disability benefit, 12 months after the effective date of this amendatory Act of 1995, whichever occurs last; and

(3) proper proof is received from one or more

physicians designated by the Board certifying that the member is mentally or physically incapacitated.

(b) In the case of a denial of benefits, the temporary disability benefit shall begin to accrue on the 31st day of absence from work on account of disability, but the benefit shall not become actually payable to the member until the expiration of 31 days from the day upon which the member last received or had a right to receive any compensation.
In the case of termination of an employer-paid temporary total disability benefit, the temporary disability benefit under this Section shall be calculated from the day following the date of termination of the employer-paid benefit or the 31st day of absence from work on account of disability, whichever is later, but shall not become payable to the member until (i) the member's right to an employer-paid temporary total disability benefit is denied as a result of the emergency hearing held under Section 19(b-1) of the Workers' Compensation Act or Section 19(b-1) of the Workers' Occupational Diseases Act or (ii) the expiration of 150 days from the date of termination of the employer-paid benefit, whichever occurs first. If a terminated employer-paid temporary total disability benefit is resumed or replaced with another employer-paid disability benefit and the resumed or replacement benefit is later terminated and the member again files a petition for emergency hearing under Section 19(b-1) of the Workers' Compensation Act or Section 19(b-1) of the Workers' Occupational Diseases Act, the member may again become eligible to receive a temporary disability benefit under this Section. The waiting period before the temporary disability benefit under this Section becomes payable applies each time that the benefit is reinstated.
The benefit shall continue to accrue until the first of the following events occurs:
(1) the disability ceases;
(2) the member engages in gainful employment;
(3) the end of the month in which the member attains

age 65, in the case of benefits commencing prior to attainment of age 60;

(4) the end of the month following the fifth

anniversary of the effective date of the benefit in the case of benefits commencing on or after attainment of age 60;

(5) the end of the month in which the death of the

member occurs;

(6) the end of the month in which the aggregate

period for which temporary disability payments have been made becomes equal to 1/2 of the member's total period of creditable service, not including the time for which he has received a temporary disability benefit or nonoccupational disability benefit; for purposes of this item (6) only, in the case of a member to whom Section 14-108.2a or 14-108.2b applies and who, at the time disability commences, is performing services for the Illinois Department of Public Health or the Department of State Police relating to the transferred functions referred to in that Section and has less than 10 years of creditable service under this Article, the member's "total period of creditable service" shall be augmented by an amount equal to (i) one half of the member's period of creditable service in the Fund established under Article 8 (excluding any creditable service over 20 years), minus (ii) the amount of the member's creditable service under this Article;

(7) a payment is made on the member's claim pursuant

to a determination made by the agency responsible for determining the liability of the State under the Workers' Compensation Act or the Workers' Occupational Diseases Act;

(8) a final determination is made on the member's

claim by the Illinois Workers' Compensation Commission.

(c) The temporary disability benefit shall be 50% of the member's final average compensation at the date of disability.
If a covered employee is eligible under the Social Security Act for a disability benefit before attaining age 65, or a retirement benefit on or after attaining age 65, then the amount of the member's temporary disability benefit shall be reduced by the amount of primary benefit the member is eligible to receive under the Social Security Act, whether or not such eligibility came about as the result of service as a covered employee under this Article. The Board may make such reduction pending a determination of eligibility if it appears that the employee may be so eligible, and shall make an appropriate adjustment if necessary after such determination has been made. The amount of temporary disability benefit payable under this Article shall not be reduced by reason of any increase in benefits payable under the Social Security Act which occurs after the reduction required by this paragraph has been applied.
(d) The temporary disability benefit provided under this Section is intended as a temporary payment of occupational or nonoccupational disability benefit, whichever is appropriate, in cases in which the occupational or nonoccupational character of the disability has not been finally determined.
When an employer-paid disability benefit is paid or resumed, the Board shall calculate the benefit that is payable under Section 14-123 and shall deduct from the benefit payable under Section 14-123 the amounts already paid under this Section; those amounts shall then be treated as if they had been paid under Section 14-123.
When a final determination of the character of the disability has been made by the Illinois Workers' Compensation Commission, or by settlement between the parties to the disputed claim, the Board shall calculate the benefit that is payable under Section 14-123 or 14-124, whichever is applicable, and shall deduct from such benefit the amounts already paid under this Section; such amounts shall then be treated as if they had been paid under such Section 14-123 or 14-124.
(e) Any excess benefits paid under this Section shall be subject to recovery by the System from benefits payable under the Workers' Compensation Act or the Workers' Occupational Diseases Act or from third parties as provided in Section 14-129, or from any other benefits payable either to the member or on his behalf under this Article. A member who accepts benefits under this Section acknowledges and authorizes these recovery rights of the System.
(f) Service credits under the State Universities Retirement System and the Teachers' Retirement System of the State of Illinois shall be considered for the purposes of determining temporary disability benefit eligibility under this Section, and for determining the total period of time for which such benefits are payable.
(g) The Board shall prescribe rules and regulations governing the filing of claims for temporary disability benefits, and the investigation, control and supervision of such claims.
(h) References in this Section to employer-paid benefits include benefits paid for by the State, either directly or through a program of insurance or self-insurance, whether paid through the member's own department or through some other department or entity; but the term does not include benefits paid by the System under this Article.
(Source: P.A. 93-721, eff. 1-1-05.)

(40 ILCS 5/14-124) (from Ch. 108 1/2, par. 14-124)
Sec. 14-124. Nonoccupational disability benefit. A member with at least 1 1/2 years of creditable service may be granted a nonoccupational disability benefit, if:
(1) application for the benefit is made to the system

by the member in writing after the commencement of disability;

(2) the member is found upon medical examination to

be mentally or physically incapacitated to perform the duties of the member's position;

(3) the disability resulted from a cause other than

an injury or illness sustained in connection with the member's performance of duty as a State employee;

(4) the member has been granted a leave of absence

for disability at the time of commencement of disability. Renewal of a disability leave of absence shall not be required for the continued payment of benefits; and

(5) the member has used all accumulated sick leave

available at the beginning of the leave of absence for disability.

The benefit shall begin to accrue on the latest of (i) the 31st day of absence from work on account of disability (including any periods of such absence for which sick pay was received); (ii) the day following the day on which the member last receives or has a right to receive any compensation as an employee, including any sick pay; or (iii) if application by the member is delayed more than 90 days after the member's name is removed from the payroll, the date application is received by the system. The benefit shall continue to accrue until the first of the following to occur:
(a) the date on which disability ceases;
(b) the end of the month in which the member attains

age 65 in the case of benefits commencing prior to attainment of age 60;

(c) the end of the month following the fifth

anniversary of the effective date of the benefit, or of the temporary disability benefit if one was received, in the case of benefits commencing on or after attainment of age 60;

(d) the end of the month in which the aggregate

period for which non-occupational disability and temporary disability benefit payments have been made becomes equal to 1/2 of the member's total period of creditable service, not including the time during which he has received a temporary disability benefit or nonoccupational disability benefit; for purposes of this item (d) only, in the case of a member to whom Section 14-108.2a or 14-108.2b applies and who, at the time disability commences, is performing services for the Illinois Department of Public Health or the Department of State Police relating to the transferred functions referred to in that Section and has less than 10 years of creditable service under this Article, the member's "total period of creditable service" shall be augmented by an amount equal to (i) one half of the member's period of creditable service in the Fund established under Article 8 (excluding any creditable service over 20 years), minus (ii) the amount of the member's creditable service under this Article;

(e) the date on which the member engages in gainful

employment;

(f) the end of the month in which the death of the

member occurs.

If disability has ceased and the member again becomes disabled within 60 days from date of resumption of State employment, and if the disability is due to the same cause for which he received nonoccupational disability benefit immediately preceding such reentry into service, the 30 days waiting period prescribed for the receipt of benefits is waived as to such new period of disability.
A member shall be considered disabled only when the board has received:
(a) a written certificate by one or more licensed and

practicing physicians designated by the board, certifying that the member is disabled and unable properly to perform the duties of his position at the time of disability; and

(b) the employee certifies that he is not and has not

been engaged in gainful employment.

The board shall prescribe rules and regulations governing the filing of claims for nonoccupational disability benefits, and the investigation, control and supervision of such claims.
Service credits under the State Universities Retirement System and the Teachers' Retirement System of the State of Illinois shall be considered for the purposes of nonoccupational disability benefit eligibility under this Article and for the total period of time for which such benefits are payable.
(Source: P.A. 88-535; 89-246, eff. 8-4-95.)

(40 ILCS 5/14-125) (from Ch. 108 1/2, par. 14-125)
Sec. 14-125. Nonoccupational disability benefit - Amount of. The nonoccupational disability benefit shall be 50% of the member's final average compensation at the time disability occurred. In the case of a member whose benefit was resumed due to the same disability, the amount of the benefit shall be the same as that last paid before resumption of State employment. In the event that a temporary disability benefit has been received, the nonoccupational disability benefit shall be subject to adjustment by the Board under Section 14-123.1.
If a covered employee is eligible for a disability benefit before attaining age 65 or a retirement benefit on or after attaining age 65 under the Federal Social Security Act, the amount of the member's nonoccupational disability benefit shall be reduced by the amount of primary benefit the member would be eligible to receive under such Act, whether or not entitlement thereto came about as the result of service as a covered employee under this Article. The Board may make such reduction if it appears that the employee may be so eligible pending determination of eligibility and make an appropriate adjustment if necessary after such determination. The amount of any nonoccupational disability benefit payable under this Article shall not be reduced by reason of any increase under the Federal Social Security Act which occurs after the offset required by this Section is first applied to that benefit.
(Source: P.A. 84-1028.)

(40 ILCS 5/14-125.1) (from Ch. 108 1/2, par. 14-125.1)
Sec. 14-125.1. Automatic increase in disability benefit. Each disability benefit payable under Section 14-123 or 14-124 shall be increased by 7% of the original fixed amount of such benefit on January 1, 1986 or January 1 following the fourth anniversary of the granting of the benefit, whichever occurs later. On each January 1 following the 7% increase, but not earlier than January 1, 1991, the disability benefit shall be increased by 3% of the current amount of the benefit, including prior increases under this Article.
(Source: P.A. 86-1488.)

(40 ILCS 5/14-126) (from Ch. 108 1/2, par. 14-126)
Sec. 14-126. Nonoccupational disability benefit-Rights on expiration-Retirement annuity option on re-entry. Any member having 15 or more years of creditable service, and having attained at least age 55, or having 20 or more years of creditable service and having attained at least age 50, who, after receiving nonoccupational disability benefit for the maximum period of time specified herein is still disabled for service, shall be entitled to receive a retirement annuity beginning the first of the month following application, without regard to whether the member has attained age 60.
If a member having 15 but less than 20 years of creditable service is under age 55 when nonoccupational disability benefits terminate, and the member has been continuously disabled for service, the member is entitled upon application to the retirement annuity upon the first of the month after attainment of age 55.
If a member having 20 or more years of creditable service is under age 50 when nonoccupational disability benefits terminate, and the member has been continuously disabled for service, the member is entitled upon application to the retirement annuity beginning upon the first of the month after attainment of age 50.
As an option to the computation of a retirement annuity in the manner provided in this Article, if a person who retires on a retirement annuity prior to age 60 under the provisions of this Section re-enters State employment, that person may refund to the system the amount theretofore received as a retirement annuity and upon subsequently retiring from State service shall be entitled to a retirement annuity computed as though that member had not previously received such annuity.
(Source: P.A. 80-841.)

(40 ILCS 5/14-127) (from Ch. 108 1/2, par. 14-127)
Sec. 14-127. Credit during disability. During any period of disability for which nonoccupational, occupational or temporary disability benefits are paid, there shall be credited to the account of the disabled member amounts representing the contributions the member would have made had he remained in active employment in the same position and at the rate of compensation in effect at the time disability occurred. Service credit shall also be granted him during any such periods of disability for all purposes of this Article except for measuring the duration of nonoccupational and temporary disability benefits. The resolution of a temporary disability benefit into an occupational or nonoccupational disability benefit shall not entitle the disabled member to receive duplicate contribution and service credit under this Section for the period during which the temporary disability benefit was paid.
(Source: P.A. 84-1028.)

(40 ILCS 5/14-128) (from Ch. 108 1/2, par. 14-128)
Sec. 14-128. Occupational death benefit. An occupational death benefit is provided for a member of the System whose death, prior to retirement, is the proximate result of bodily injuries sustained or a hazard undergone while in the performance and within the scope of the member's duties.
(a) Conditions for payment.
Exclusive of the lump sum payment provided for herein, all annuities under this Section shall accrue and be payable for complete calendar months, beginning on the first day of the month next following the month in which the initiating event occurs and ending on the last day of the month in which the terminating event occurs.
The following named survivors of the member may be eligible for an annuity under this Section:
(i) The member's spouse.
(ii) An unmarried child of the member under age 18

(under age 22 if a full-time student); an unmarried stepchild under age 18 (under age 22 if a full-time student) who has been such for at least one year at the date of the member's death; an unmarried adopted child under age 18 (under age 22 if a full-time student); and an unmarried child over age 18 who is dependent by reason of a physical or mental disability, for so long as such physical or mental disability continues. For the purposes of this Section disability means inability to engage in any substantial gainful activity by reason of any medically determinable physical or mental impairment which can be expected to result in death or which has lasted or can be expected to last for a continuous period of not less than 12 months.

(iii) If no spouse or eligible children survive: a

dependent parent of the member; a dependent step-parent by a marriage contracted before the member attained age 18; or a dependent adopting parent by whom the member was adopted before he or she attained age 18.

The term "dependent" relating to an occupational death benefit means a survivor of the member who was receiving from the member at the date of the member's death at least 1/2 of the support for maintenance including board, lodging, medical care and like living costs.
Payment of the annuity shall continue until the occurrence of the following:
(1) remarriage before age 55 that occurs before the

effective date of this amendatory Act of the 91st General Assembly or death, in the case of a surviving spouse;

(2) attainment of age 18 or termination of

disability, death, or marriage, in the case of an eligible child;

(3) remarriage before age 55 or death, in the case of

a dependent parent.

If none of the aforementioned beneficiaries is living at the date of death of the member, no occupational death benefit shall be payable, but the nonoccupational death benefit shall be payable as provided in this Article.
The change made to this subsection by this amendatory Act of the 91st General Assembly (pertaining to remarriage prior to age 55) applies without regard to whether the deceased member was in service on or after the effective date of this amendatory Act.
(b) Amount of benefit.
The member's accumulated contributions plus credited interest shall be payable in a lump sum to such person as the member has nominated by written direction, duly acknowledged and filed with the Board, or if no such nomination to the estate of the member. When an annuitant is re-employed by a Department, the accumulated contributions plus credited interest payable on the member's account shall, if the member has not previously elected a reversionary annuity, consist of the excess, if any, of the member's total accumulated contributions plus credited interest for all creditable service over the total amount of all retirement annuity payments received by the member prior to death.
In addition to the foregoing payment, an annuity is provided for eligible survivors as follows:
(1) If the survivor is a spouse only, the annuity

shall be 50% of the member's final average compensation.

(2) If the spouse has in his or her care an eligible

child or children, the annuity shall be increased by an amount equal to 15% of the final average compensation on account of each such child, subject to a limitation on the combined annuities to a surviving spouse and children of 75% of final average compensation.

(3) If there is no surviving spouse, or if the

surviving spouse dies or remarries while a child remains eligible, then each such child shall be entitled to an annuity of 15% of the deceased member's final average compensation, subject to a limitation of 50% of final average compensation to all such children.

(4) If there is no surviving spouse or eligible

children, then an annuity shall be payable to the member's dependent parents, equal to 25% of final average compensation to each such beneficiary.

If any annuity payable under this Section is less than the corresponding survivors annuity, the beneficiary or beneficiaries of the annuity under this Section may elect to receive the survivors annuity and the nonoccupational death benefit provided for in this Article in lieu of the annuity provided under this Section.
(c) Occupational death claims pending adjudication by the Illinois Workers' Compensation Commission or a ruling by the agency responsible for determining the liability of the State under the "Workers' Compensation Act" or "Workers' Occupational Diseases Act" shall be payable under Sections 14-120 and 14-121 until a ruling or adjudication occurs, if the beneficiary or beneficiaries: (1) meet all conditions for payment as prescribed in this Article; and (2) execute an assignment of benefits payable as a result of adjudication by the Illinois Workers' Compensation Commission or a ruling by the agency responsible for determining the liability of the State under such Acts. The assignment shall be made to the System and shall be for an amount equal to the excess of benefits paid under Sections 14-120 and 14-121 over benefits payable as a result of adjudication of the workers' compensation claim computed from the date of death of the member.
(d) Every occupational death annuity payable under this Section shall be increased on each January 1 occurring on or after (i) January 1, 1990, or (ii) the first anniversary of the commencement of the annuity, whichever occurs later, by an amount equal to 3% of the current amount of the annuity, including any previous increases under this Article, without regard to whether the deceased member was in service on the effective date of this amendatory Act of 1991.
(Source: P.A. 95-279, eff. 1-1-08.)

(40 ILCS 5/14-129) (from Ch. 108 1/2, par. 14-129)
Sec. 14-129. Determination of compensability - Offset - Subrogation. Except as provided in Section 14-128 of this Act with respect to occupational death claims, and except as provided in Section 14-123.1 for temporary disability benefits, before the board takes any action on an application for an occupational disability or occupational death benefit, adjudication by the Illinois Workers' Compensation Commission or a ruling by the agency responsible for determining the liability of the State under the Workers' Compensation Act or the Workers' Occupational Diseases Act shall be had on a claim to establish that the disability or death was incurred while in the performance and within the scope of the member's duties, under the terms of the Illinois Workers' Compensation Act or the Workers' Occupational Diseases Act, whichever applies. The system shall make payment of an occupational disability or occupational death benefit only if the claim is found to be compensable under one or both of those Acts.
Any amounts provided for a member or his dependents under those Acts shall be applied for the period of time prescribed by such Acts for payments thereunder as an offset to any occupational disability or occupational death benefit or to a survivors annuity or annuities provided in this Article in such manner as may be prescribed by the rules of the board.
In those cases where the injury or death for which an occupational disability or death benefit is payable under this Article was caused under circumstances creating a legal liability for damages on the part of some person other than the employer, all of the rights and privileges, including the right to notice of suit brought against such other person and the right to commence or join in such suit, as given the employer, together with the conditions or obligations imposed under paragraph (b) of Section 5 of the "Workers' Compensation Act", are also given and granted to the System, to the end that the System created by this Article may be paid or reimbursed for the amount of temporary disability, occupational disability or death benefit paid or to be paid by the System to the injured employee, or his personal representative in the event of death, including any contribution amounts credited to the account of the member under Section 14-127, out of any judgment, settlement, or payment for such injury or death obtained by such injured employee or his personal representative from such other person, or be paid or reimbursed for such amount paid or to be paid by the System to the surviving spouse or children of such employee by virtue of the injury or the death of such employee from such injury.
(Source: P.A. 93-721, eff. 1-1-05.)

(40 ILCS 5/14-130) (from Ch. 108 1/2, par. 14-130)
Sec. 14-130. Refunds; rules.
(a) Upon withdrawal a member is entitled to receive, upon written request, a refund of the member's contributions, including credits granted while in receipt of disability benefits, without credited interest. The board, in its discretion may withhold payment of the refund of a member's contributions for a period not to exceed 1 year after the member has ceased to be an employee.
For purposes of this Section, a member will be considered to have withdrawn from service if a change in, or transfer of, his position results in his becoming ineligible for continued membership in this System and eligible for membership in another public retirement system under this Act.
(b) A member receiving a refund forfeits and relinquishes all accrued rights in the System, including all accumulated creditable service. If the person again becomes a member of the System and establishes at least 2 years of creditable service, the member may repay all the moneys previously refunded or a portion of the moneys previously refunded representing contributions for one or more whole months of creditable service. If a member repays a portion of moneys previously refunded, he or she may later repay some or all of the remaining portion of those previously refunded moneys. However, a former member may restore credits previously forfeited by acceptance of a refund without returning to service by applying in writing and repaying to the System, by April 1, 1993, the amount of the refund plus regular interest calculated from the date of refund to the date of repayment.
The repayment of refunds issued prior to January 1, 1984 shall consist of the amount refunded plus 5% interest per annum compounded annually for the period from the date of the refund to the end of the month in which repayment is made. The repayment of refunds issued after January 1, 1984 shall consist of the amount refunded plus regular interest for the period from the date of refund to the end of the month in which repayment is made. The repayment of the refund of a person who accepts an alternative retirement cancellation payment under Section 14-108.5 shall consist of the entire amount paid to the person under subsection (c) of Section 14-108.5 plus regular interest for the period from the date of the refund to the end of the month in which repayment is made. However, in the case of a refund that is repaid in a lump sum between January 1, 1991 and July 1, 1991, repayment shall consist of the amount refunded plus interest at the rate of 2.5% per annum compounded annually from the date of the refund to the end of the month in which repayment is made.
Upon repayment, the member shall receive credit for the service for which the refund has been repaid, and the corresponding member contributions and regular interest that was forfeited by acceptance of the refund, as well as regular interest for the period of non-membership. Such repayment shall be made in full before retirement either in a lump sum or in installment payments in accordance with such rules as may be adopted by the board.
(b-5) The Board may adopt rules governing the repayment of refunds and establishment of credits in cases involving awards of back pay or reinstatement. The rules may authorize repayment of a refund in installment payments and may waive the payment of interest on refund amounts repaid in full within a specified period.
(c) A member no longer in service who is unmarried and does not have an eligible survivors annuity beneficiary on the date of application therefor is entitled to a refund of contributions for widow's annuity or survivors annuity purposes, or both, as the case may be, without interest. A widow's annuity or survivors annuity shall not be payable upon the death of a person who has received this refund, unless prior to that death the amount of the refund has been repaid to the System, together with regular interest from the date of the refund to the date of repayment.
(d) Any member who has service credit in any position for which an alternative retirement annuity is provided and in relation to which an increase in the rate of employee contribution is required, shall be entitled to a refund, without interest, of that part of the member's employee contribution which results from that increase in the employee rate if the member does not qualify for that alternative retirement annuity at the time of retirement.
(Source: P.A. 93-839, eff. 7-30-04; 94-455, eff. 8-4-05.)

(40 ILCS 5/14-131)
Sec. 14-131. Contributions by State.
(a) The State shall make contributions to the System by appropriations of amounts which, together with other employer contributions from trust, federal, and other funds, employee contributions, investment income, and other income, will be sufficient to meet the cost of maintaining and administering the System on a 90% funded basis in accordance with actuarial recommendations.
For the purposes of this Section and Section 14-135.08, references to State contributions refer only to employer contributions and do not include employee contributions that are picked up or otherwise paid by the State or a department on behalf of the employee.
(b) The Board shall determine the total amount of State contributions required for each fiscal year on the basis of the actuarial tables and other assumptions adopted by the Board, using the formula in subsection (e).
The Board shall also determine a State contribution rate for each fiscal year, expressed as a percentage of payroll, based on the total required State contribution for that fiscal year (less the amount received by the System from appropriations under Section 8.12 of the State Finance Act and Section 1 of the State Pension Funds Continuing Appropriation Act, if any, for the fiscal year ending on the June 30 immediately preceding the applicable November 15 certification deadline), the estimated payroll (including all forms of compensation) for personal services rendered by eligible employees, and the recommendations of the actuary.
For the purposes of this Section and Section 14.1 of the State Finance Act, the term "eligible employees" includes employees who participate in the System, persons who may elect to participate in the System but have not so elected, persons who are serving a qualifying period that is required for participation, and annuitants employed by a department as described in subdivision (a)(1) or (a)(2) of Section 14-111.
(c) Contributions shall be made by the several departments for each pay period by warrants drawn by the State Comptroller against their respective funds or appropriations based upon vouchers stating the amount to be so contributed. These amounts shall be based on the full rate certified by the Board under Section 14-135.08 for that fiscal year. From the effective date of this amendatory Act of the 93rd General Assembly through the payment of the final payroll from fiscal year 2004 appropriations, the several departments shall not make contributions for the remainder of fiscal year 2004 but shall instead make payments as required under subsection (a-1) of Section 14.1 of the State Finance Act. The several departments shall resume those contributions at the commencement of fiscal year 2005.
(c-1) Notwithstanding subsection (c) of this Section, for fiscal years 2010, 2012, 2013, 2014, 2015, 2016, 2017, and 2018 only, contributions by the several departments are not required to be made for General Revenue Funds payrolls processed by the Comptroller. Payrolls paid by the several departments from all other State funds must continue to be processed pursuant to subsection (c) of this Section.
(c-2) For State fiscal years 2010, 2012, 2013, 2014, 2015, 2016, 2017, and 2018 only, on or as soon as possible after the 15th day of each month, the Board shall submit vouchers for payment of State contributions to the System, in a total monthly amount of one-twelfth of the fiscal year General Revenue Fund contribution as certified by the System pursuant to Section 14-135.08 of the Illinois Pension Code.
(d) If an employee is paid from trust funds or federal funds, the department or other employer shall pay employer contributions from those funds to the System at the certified rate, unless the terms of the trust or the federal-State agreement preclude the use of the funds for that purpose, in which case the required employer contributions shall be paid by the State. From the effective date of this amendatory Act of the 93rd General Assembly through the payment of the final payroll from fiscal year 2004 appropriations, the department or other employer shall not pay contributions for the remainder of fiscal year 2004 but shall instead make payments as required under subsection (a-1) of Section 14.1 of the State Finance Act. The department or other employer shall resume payment of contributions at the commencement of fiscal year 2005.
(e) For State fiscal years 2012 through 2045, the minimum contribution to the System to be made by the State for each fiscal year shall be an amount determined by the System to be sufficient to bring the total assets of the System up to 90% of the total actuarial liabilities of the System by the end of State fiscal year 2045. In making these determinations, the required State contribution shall be calculated each year as a level percentage of payroll over the years remaining to and including fiscal year 2045 and shall be determined under the projected unit credit actuarial cost method.
A change in an actuarial or investment assumption that increases or decreases the required State contribution and first applies in State fiscal year 2018 or thereafter shall be implemented in equal annual amounts over a 5-year period beginning in the State fiscal year in which the actuarial change first applies to the required State contribution.
A change in an actuarial or investment assumption that increases or decreases the required State contribution and first applied to the State contribution in fiscal year 2014, 2015, 2016, or 2017 shall be implemented:
(i) as already applied in State fiscal years before

2018; and

(ii) in the portion of the 5-year period beginning in

the State fiscal year in which the actuarial change first applied that occurs in State fiscal year 2018 or thereafter, by calculating the change in equal annual amounts over that 5-year period and then implementing it at the resulting annual rate in each of the remaining fiscal years in that 5-year period.

For State fiscal years 1996 through 2005, the State contribution to the System, as a percentage of the applicable employee payroll, shall be increased in equal annual increments so that by State fiscal year 2011, the State is contributing at the rate required under this Section; except that (i) for State fiscal year 1998, for all purposes of this Code and any other law of this State, the certified percentage of the applicable employee payroll shall be 5.052% for employees earning eligible creditable service under Section 14-110 and 6.500% for all other employees, notwithstanding any contrary certification made under Section 14-135.08 before the effective date of this amendatory Act of 1997, and (ii) in the following specified State fiscal years, the State contribution to the System shall not be less than the following indicated percentages of the applicable employee payroll, even if the indicated percentage will produce a State contribution in excess of the amount otherwise required under this subsection and subsection (a): 9.8% in FY 1999; 10.0% in FY 2000; 10.2% in FY 2001; 10.4% in FY 2002; 10.6% in FY 2003; and 10.8% in FY 2004.
Notwithstanding any other provision of this Article, the total required State contribution to the System for State fiscal year 2006 is $203,783,900.
Notwithstanding any other provision of this Article, the total required State contribution to the System for State fiscal year 2007 is $344,164,400.
For each of State fiscal years 2008 through 2009, the State contribution to the System, as a percentage of the applicable employee payroll, shall be increased in equal annual increments from the required State contribution for State fiscal year 2007, so that by State fiscal year 2011, the State is contributing at the rate otherwise required under this Section.
Notwithstanding any other provision of this Article, the total required State General Revenue Fund contribution for State fiscal year 2010 is $723,703,100 and shall be made from the proceeds of bonds sold in fiscal year 2010 pursuant to Section 7.2 of the General Obligation Bond Act, less (i) the pro rata share of bond sale expenses determined by the System's share of total bond proceeds, (ii) any amounts received from the General Revenue Fund in fiscal year 2010, and (iii) any reduction in bond proceeds due to the issuance of discounted bonds, if applicable.
Notwithstanding any other provision of this Article, the total required State General Revenue Fund contribution for State fiscal year 2011 is the amount recertified by the System on or before April 1, 2011 pursuant to Section 14-135.08 and shall be made from the proceeds of bonds sold in fiscal year 2011 pursuant to Section 7.2 of the General Obligation Bond Act, less (i) the pro rata share of bond sale expenses determined by the System's share of total bond proceeds, (ii) any amounts received from the General Revenue Fund in fiscal year 2011, and (iii) any reduction in bond proceeds due to the issuance of discounted bonds, if applicable.
Beginning in State fiscal year 2046, the minimum State contribution for each fiscal year shall be the amount needed to maintain the total assets of the System at 90% of the total actuarial liabilities of the System.
Amounts received by the System pursuant to Section 25 of the Budget Stabilization Act or Section 8.12 of the State Finance Act in any fiscal year do not reduce and do not constitute payment of any portion of the minimum State contribution required under this Article in that fiscal year. Such amounts shall not reduce, and shall not be included in the calculation of, the required State contributions under this Article in any future year until the System has reached a funding ratio of at least 90%. A reference in this Article to the "required State contribution" or any substantially similar term does not include or apply to any amounts payable to the System under Section 25 of the Budget Stabilization Act.
Notwithstanding any other provision of this Section, the required State contribution for State fiscal year 2005 and for fiscal year 2008 and each fiscal year thereafter, as calculated under this Section and certified under Section 14-135.08, shall not exceed an amount equal to (i) the amount of the required State contribution that would have been calculated under this Section for that fiscal year if the System had not received any payments under subsection (d) of Section 7.2 of the General Obligation Bond Act, minus (ii) the portion of the State's total debt service payments for that fiscal year on the bonds issued in fiscal year 2003 for the purposes of that Section 7.2, as determined and certified by the Comptroller, that is the same as the System's portion of the total moneys distributed under subsection (d) of Section 7.2 of the General Obligation Bond Act. In determining this maximum for State fiscal years 2008 through 2010, however, the amount referred to in item (i) shall be increased, as a percentage of the applicable employee payroll, in equal increments calculated from the sum of the required State contribution for State fiscal year 2007 plus the applicable portion of the State's total debt service payments for fiscal year 2007 on the bonds issued in fiscal year 2003 for the purposes of Section 7.2 of the General Obligation Bond Act, so that, by State fiscal year 2011, the State is contributing at the rate otherwise required under this Section.
(f) After the submission of all payments for eligible employees from personal services line items in fiscal year 2004 have been made, the Comptroller shall provide to the System a certification of the sum of all fiscal year 2004 expenditures for personal services that would have been covered by payments to the System under this Section if the provisions of this amendatory Act of the 93rd General Assembly had not been enacted. Upon receipt of the certification, the System shall determine the amount due to the System based on the full rate certified by the Board under Section 14-135.08 for fiscal year 2004 in order to meet the State's obligation under this Section. The System shall compare this amount due to the amount received by the System in fiscal year 2004 through payments under this Section and under Section 6z-61 of the State Finance Act. If the amount due is more than the amount received, the difference shall be termed the "Fiscal Year 2004 Shortfall" for purposes of this Section, and the Fiscal Year 2004 Shortfall shall be satisfied under Section 1.2 of the State Pension Funds Continuing Appropriation Act. If the amount due is less than the amount received, the difference shall be termed the "Fiscal Year 2004 Overpayment" for purposes of this Section, and the Fiscal Year 2004 Overpayment shall be repaid by the System to the Pension Contribution Fund as soon as practicable after the certification.
(g) For purposes of determining the required State contribution to the System, the value of the System's assets shall be equal to the actuarial value of the System's assets, which shall be calculated as follows:
As of June 30, 2008, the actuarial value of the System's assets shall be equal to the market value of the assets as of that date. In determining the actuarial value of the System's assets for fiscal years after June 30, 2008, any actuarial gains or losses from investment return incurred in a fiscal year shall be recognized in equal annual amounts over the 5-year period following that fiscal year.
(h) For purposes of determining the required State contribution to the System for a particular year, the actuarial value of assets shall be assumed to earn a rate of return equal to the System's actuarially assumed rate of return.
(i) After the submission of all payments for eligible employees from personal services line items paid from the General Revenue Fund in fiscal year 2010 have been made, the Comptroller shall provide to the System a certification of the sum of all fiscal year 2010 expenditures for personal services that would have been covered by payments to the System under this Section if the provisions of this amendatory Act of the 96th General Assembly had not been enacted. Upon receipt of the certification, the System shall determine the amount due to the System based on the full rate certified by the Board under Section 14-135.08 for fiscal year 2010 in order to meet the State's obligation under this Section. The System shall compare this amount due to the amount received by the System in fiscal year 2010 through payments under this Section. If the amount due is more than the amount received, the difference shall be termed the "Fiscal Year 2010 Shortfall" for purposes of this Section, and the Fiscal Year 2010 Shortfall shall be satisfied under Section 1.2 of the State Pension Funds Continuing Appropriation Act. If the amount due is less than the amount received, the difference shall be termed the "Fiscal Year 2010 Overpayment" for purposes of this Section, and the Fiscal Year 2010 Overpayment shall be repaid by the System to the General Revenue Fund as soon as practicable after the certification.
(j) After the submission of all payments for eligible employees from personal services line items paid from the General Revenue Fund in fiscal year 2011 have been made, the Comptroller shall provide to the System a certification of the sum of all fiscal year 2011 expenditures for personal services that would have been covered by payments to the System under this Section if the provisions of this amendatory Act of the 96th General Assembly had not been enacted. Upon receipt of the certification, the System shall determine the amount due to the System based on the full rate certified by the Board under Section 14-135.08 for fiscal year 2011 in order to meet the State's obligation under this Section. The System shall compare this amount due to the amount received by the System in fiscal year 2011 through payments under this Section. If the amount due is more than the amount received, the difference shall be termed the "Fiscal Year 2011 Shortfall" for purposes of this Section, and the Fiscal Year 2011 Shortfall shall be satisfied under Section 1.2 of the State Pension Funds Continuing Appropriation Act. If the amount due is less than the amount received, the difference shall be termed the "Fiscal Year 2011 Overpayment" for purposes of this Section, and the Fiscal Year 2011 Overpayment shall be repaid by the System to the General Revenue Fund as soon as practicable after the certification.
(k) For fiscal years 2012 through 2018 only, after the submission of all payments for eligible employees from personal services line items paid from the General Revenue Fund in the fiscal year have been made, the Comptroller shall provide to the System a certification of the sum of all expenditures in the fiscal year for personal services. Upon receipt of the certification, the System shall determine the amount due to the System based on the full rate certified by the Board under Section 14-135.08 for the fiscal year in order to meet the State's obligation under this Section. The System shall compare this amount due to the amount received by the System for the fiscal year. If the amount due is more than the amount received, the difference shall be termed the "Prior Fiscal Year Shortfall" for purposes of this Section, and the Prior Fiscal Year Shortfall shall be satisfied under Section 1.2 of the State Pension Funds Continuing Appropriation Act. If the amount due is less than the amount received, the difference shall be termed the "Prior Fiscal Year Overpayment" for purposes of this Section, and the Prior Fiscal Year Overpayment shall be repaid by the System to the General Revenue Fund as soon as practicable after the certification.
(Source: P.A. 99-8, eff. 7-9-15; 99-523, eff. 6-30-16; 100-23, eff. 7-6-17.)

(40 ILCS 5/14-132) (from Ch. 108 1/2, par. 14-132)
(Text of Section WITH the changes made by P.A. 98-599, which has been held unconstitutional)
Sec. 14-132. Obligations of State; funding guarantee.
(a) The payment of the required department contributions, all allowances, annuities, benefits granted under this Article, and all expenses of administration of the system are obligations of the State of Illinois to the extent specified in this Article.
(b) All income of the system shall be credited to a separate account for this system in the State treasury and shall be used to pay allowances, annuities, benefits and administration expense.
(c) Beginning July 1, 2014, the State shall be obligated to contribute to the System in each State fiscal year an amount not less than the sum of (i) the State's normal cost for the year and (ii) the portion of the unfunded accrued liability assigned to that year by law. Notwithstanding any other provision of law, if the State fails to pay an amount required under this subsection, it shall be the obligation of the Board to seek payment of the required amount in compliance with the provisions of this Section and, if the amount remains unpaid, to bring a mandamus action in the Supreme Court of Illinois to compel the State to make the required payment.
If the System submits a voucher for contributions required under Section 14-131 and the State fails to pay that voucher within 90 days of its receipt, the Board shall submit a written request to the Comptroller seeking payment. A copy of the request shall be filed with the Secretary of State, and the Secretary of State shall provide a copy to the Governor and General Assembly. No earlier than the 16th day after the System files the request with the Comptroller and Secretary of State, if the amount remains unpaid the Board shall commence a mandamus action in the Supreme Court of Illinois to compel the Comptroller to satisfy the voucher.
This subsection (c) constitutes an express waiver of the State's sovereign immunity solely to the extent that it permits the Board to commence a mandamus action in the Supreme Court of Illinois to compel the Comptroller to pay a voucher for the contributions required under Section 14-131.
(d) Beginning in State fiscal year 2016, the State shall be obligated to make the transfers set forth in subsections (c-5) and (c-10) of Section 20 of the Budget Stabilization Act and to pay to the System its proportionate share of the transferred amounts in accordance with Section 25 of the Budget Stabilization Act. Notwithstanding any other provision of law, if the State fails to transfer an amount required under this subsection or to pay to the System its proportionate share of the transferred amount in accordance with Section 25 of the Budget Stabilization Act, it shall be the obligation of the Board to seek transfer or payment of the required amount in compliance with the provisions of this Section and, if the required amount remains untransferred or the required payment remains unpaid, to bring a mandamus action in the Supreme Court of Illinois to compel the State to make the required transfer or payment or both, as the case may be.
If the State fails to make a transfer required under subsection (c-5) or (c-10) of Section 20 of the Budget Stabilization Act or a payment to the System required under Section 25 of that Act, the Board shall submit a written request to the Comptroller seeking payment. A copy of the request shall be filed with the Secretary of State, and the Secretary of State shall provide a copy to the Governor and General Assembly. No earlier than the 16th day after the System files the request with the Comptroller and Secretary of State, if the required amount remains untransferred or the required payment remains unpaid, the Board shall commence a mandamus action in the Supreme Court of Illinois to compel the Comptroller to make the required transfer or payment or both, as the case may be.
This subsection (d) constitutes an express waiver of the State's sovereign immunity solely to the extent that it permits the Board to commence a mandamus action in the Supreme Court of Illinois to compel the Comptroller to make a transfer required under subsection (c-5) or (c-10) of Section 20 of the Budget Stabilization Act and to pay to the System its proportionate share of the transferred amount in accordance with Section 25 of the Budget Stabilization Act.
The obligations created by this subsection (d) expire when all of the requirements of subsections (c-5) and (c-10) of Section 20 of the Budget Stabilization Act and Section 25 of the Budget Stabilization Act have been met.
(e) Any payments and transfers required to be made by the State pursuant to subsection (c) or (d) are expressly subordinate to the payment of the principal, interest, and premium, if any, on any bonded debt obligation of the State or any other State-created entity, either currently outstanding or to be issued, for which the source of repayment or security thereon is derived directly or indirectly from tax revenues collected by the State or any other State-created entity. Payments on such bonded obligations include any statutory fund transfers or other prefunding mechanisms or formulas set forth, now or hereafter, in State law or bond indentures, into debt service funds or accounts of the State related to such bond obligations, consistent with the payment schedules associated with such obligations.
(Source: P.A. 98-599, eff. 6-1-14.)

(Text of Section WITHOUT the changes made by P.A. 98-599, which has been held unconstitutional)
Sec. 14-132. Obligations of State. The payment of the required department contributions, all allowances, annuities, benefits granted under this Article, and all expenses of administration of the system are obligations of the State of Illinois to the extent specified in this Article.
All income of the system shall be credited to a separate account for this system in the State treasury and shall be used to pay allowances, annuities, benefits and administration expense.
(Source: P.A. 80-841.)

(40 ILCS 5/14-132.2)
Sec. 14-132.2. Payment into the General Obligation Retirement and Interest Fund. Notwithstanding any other law, on the first day of each month, or as soon thereafter as practical, the System shall pay over to the State for deposit into the General Obligation Retirement and Interest Fund all amounts previously received by the System pursuant to Section 14-135.08(b) representing additional amounts to pay principal of and interest on general obligation bonds authorized by Section 7.2(a) of the General Obligation Bond Act and issued to provide those proceeds deposited by the State with the System in July 2003, representing deposits other than amounts reserved under Section 7.2 of the General Obligation Bond Act.
(Source: P.A. 93-839, eff. 7-30-04.)

(40 ILCS 5/14-133) (from Ch. 108 1/2, par. 14-133)
(Text of Section WITH the changes made by P.A. 98-599, which has been held unconstitutional)
Sec. 14-133. Contributions on behalf of members.
(a) Except as provided in subsection (a-5), each participating employee shall make contributions to the System, based on the employee's compensation, as follows:
(1) Covered employees, except as indicated below,

3.5% for retirement annuity, and 0.5% for a widow or survivors annuity;

(2) Noncovered employees, except as indicated below,

7% for retirement annuity and 1% for a widow or survivors annuity;

(3) Noncovered employees serving in a position in

which "eligible creditable service" as defined in Section 14-110 may be earned, 1% for a widow or survivors annuity plus the following amount for retirement annuity: 8.5% through December 31, 2001; 9.5% in 2002; 10.5% in 2003; and 11.5% in 2004 and thereafter;

(4) Covered employees serving in a position in which

"eligible creditable service" as defined in Section 14-110 may be earned, 0.5% for a widow or survivors annuity plus the following amount for retirement annuity: 5% through December 31, 2001; 6% in 2002; 7% in 2003; and 8% in 2004 and thereafter;

(5) Each security employee of the Department of

Corrections or of the Department of Human Services who is a covered employee, 0.5% for a widow or survivors annuity plus the following amount for retirement annuity: 5% through December 31, 2001; 6% in 2002; 7% in 2003; and 8% in 2004 and thereafter;

(6) Each security employee of the Department of

Corrections or of the Department of Human Services who is not a covered employee, 1% for a widow or survivors annuity plus the following amount for retirement annuity: 8.5% through December 31, 2001; 9.5% in 2002; 10.5% in 2003; and 11.5% in 2004 and thereafter.

(a-5) Beginning July 1, 2014, in lieu of the contributions otherwise required under subsection (a), each Tier 1 member who is a participating employee shall make contributions to the System, based on his or her compensation, as follows:
(1) Covered employees, except as indicated below,

2.5% for retirement annuity, and 0.5% for a widow or survivors annuity;

(2) Noncovered employees, except as indicated below,

6% for retirement annuity and 1% for a widow or survivors annuity;

(3) Noncovered employees serving in a position in

which "eligible creditable service" as defined in Section 14-110 may be earned, 10.5% for retirement annuity and 1% for a widow or survivors annuity;

(4) Covered employees serving in a position in which

"eligible creditable service" as defined in Section 14-110 may be earned, 7% for retirement annuity and 0.5% for a widow or survivors annuity;

(5) Each security employee of the Department of

Corrections or of the Department of Human Services who is a covered employee, 7% for retirement annuity and 0.5% for a widow or survivors annuity;

(6) Each security employee of the Department of

Corrections or of the Department of Human Services who is not a covered employee, 10.5% for retirement annuity and 1% for a widow or survivors annuity.

(b) Contributions shall be in the form of a deduction from compensation and shall be made notwithstanding that the compensation paid in cash to the employee shall be reduced thereby below the minimum prescribed by law or regulation. Each member is deemed to consent and agree to the deductions from compensation provided for in this Article, and shall receipt in full for salary or compensation.
(Source: P.A. 98-599, eff. 6-1-14.)

(Text of Section WITHOUT the changes made by P.A. 98-599, which has been held unconstitutional)
Sec. 14-133. Contributions on behalf of members.
(a) Each participating employee shall make contributions to the System, based on the employee's compensation, as follows:
(1) Covered employees, except as indicated below,

3.5% for retirement annuity, and 0.5% for a widow or survivors annuity;

(2) Noncovered employees, except as indicated below,

7% for retirement annuity and 1% for a widow or survivors annuity;

(3) Noncovered employees serving in a position in

which "eligible creditable service" as defined in Section 14-110 may be earned, 1% for a widow or survivors annuity plus the following amount for retirement annuity: 8.5% through December 31, 2001; 9.5% in 2002; 10.5% in 2003; and 11.5% in 2004 and thereafter;

(4) Covered employees serving in a position in which

"eligible creditable service" as defined in Section 14-110 may be earned, 0.5% for a widow or survivors annuity plus the following amount for retirement annuity: 5% through December 31, 2001; 6% in 2002; 7% in 2003; and 8% in 2004 and thereafter;

(5) Each security employee of the Department of

Corrections or of the Department of Human Services who is a covered employee, 0.5% for a widow or survivors annuity plus the following amount for retirement annuity: 5% through December 31, 2001; 6% in 2002; 7% in 2003; and 8% in 2004 and thereafter;

(6) Each security employee of the Department of

Corrections or of the Department of Human Services who is not a covered employee, 1% for a widow or survivors annuity plus the following amount for retirement annuity: 8.5% through December 31, 2001; 9.5% in 2002; 10.5% in 2003; and 11.5% in 2004 and thereafter.

(b) Contributions shall be in the form of a deduction from compensation and shall be made notwithstanding that the compensation paid in cash to the employee shall be reduced thereby below the minimum prescribed by law or regulation. Each member is deemed to consent and agree to the deductions from compensation provided for in this Article, and shall receipt in full for salary or compensation.
(Source: P.A. 92-14, eff. 6-28-01.)

(40 ILCS 5/14-133.1) (from Ch. 108 1/2, par. 14-133.1)
Sec. 14-133.1. Pickup of contributions.
(a) Each department shall pick up the employee contributions required by Section 14-133 for all compensation earned after December 31, 1981, and the contributions so picked up shall be treated as employer contributions in determining tax treatment under the United States Internal Revenue Code; however, each department shall continue to withhold federal and State income taxes based upon these contributions until the Internal Revenue Service or the federal courts rule that pursuant to Section 414(h) of the United States Internal Revenue Code, these contributions shall not be included as gross income of the employee until such time as they are distributed or made available.
The department shall pay these employee contributions from the same fund which is used in paying earnings to the employee. The department may pick up these contributions by a reduction in the cash salary of the employee or by an offset against a future salary increase or by a combination of a reduction in salary and offset against a future salary increase. If employee contributions are picked up they shall be treated for all purposes of this Article 14 in the same manner and to the same extent as employee contributions made prior to the date picked up.
(b) Subject to the requirements of federal law, an employee of a department may elect to have the department pick up optional contributions that the employee has elected to pay to the System, and the contributions so picked up shall be treated as employer contributions for the purposes of determining federal tax treatment. The department shall pick up the contributions by a reduction in the cash salary of the employee and shall pay the contributions from the same fund that is used to pay earnings to the employee. The election to have optional contributions picked up is irrevocable and the optional contributions may not thereafter be prepaid, by direct payment or otherwise. If the provision authorizing the optional contribution requires payment by a stated date (rather than the date of withdrawal or retirement), that requirement shall be deemed to have been satisfied if (i) on or before the stated date the employee executes a valid irrevocable election to have the contributions picked up under this subsection, and (ii) the picked-up contributions are in fact paid to the System as provided in the election.
(Source: P.A. 90-448, eff. 8-16-97; 90-766, eff. 8-14-98.)

(40 ILCS 5/14-133.5)
(This Section was added by P.A. 98-599, which has been held unconstitutional)
Sec. 14-133.5. Use of contributions for health care subsidies. The System shall not use any contribution received by the System under this Article to provide a subsidy for the cost of participation in a retiree health care program.
(Source: P.A. 98-599, eff. 6-1-14.)

(40 ILCS 5/14-134) (from Ch. 108 1/2, par. 14-134)
Sec. 14-134. Board created. The retirement system created by this Article shall be a trust, separate and distinct from all other entities. The responsibility for the operation of the system and for making effective this Article is vested in a board of trustees.
The board shall consist of 7 trustees, as follows:
(a) the Director of the Governor's Office of Management and Budget; (b) the Comptroller; (c) one trustee, not a State employee, who shall be Chairman, to be appointed by the Governor for a 5 year term; (d) two members of the system, one of whom shall be an annuitant age 60 or over, having at least 8 years of creditable service, to be appointed by the Governor for terms of 5 years; (e) one member of the system having at least 8 years of creditable service, to be elected from the contributing membership of the system by the contributing members as provided in Section 14-134.1; (f) one annuitant of the system who has been an annuitant for at least one full year, to be elected from and by the annuitants of the system, as provided in Section 14-134.1. The Director of the Governor's Office of Management and Budget and the Comptroller shall be ex-officio members and shall serve as trustees during their respective terms of office, except that each of them may designate another officer or employee from the same agency to serve in his or her place. However, no ex-officio member may designate a different proxy within one year after designating a proxy unless the person last so designated has become ineligible to serve in that capacity. Except for the elected trustees, any vacancy in the office of trustee shall be filled in the same manner as the office was filled previously.
A trustee shall serve until a successor qualifies, except that a trustee who is a member of the system shall be disqualified as a trustee immediately upon terminating service with the State.
Notwithstanding any provision of this Section to the contrary, the term of office of each trustee of the board appointed by the Governor who is sitting on the board on the effective date of this amendatory Act of the 96th General Assembly is terminated on that effective date.
Beginning on the 90th day after the effective date of this amendatory Act of the 96th General Assembly, the board shall consist of 13 trustees as follows:
(1) the Comptroller, who shall be the Chairperson;
(2) six persons appointed by the Governor with the

advice and consent of the Senate who may not be members of the system or hold an elective State office and who shall serve for a term of 5 years, except that the terms of the initial appointees under this amendatory Act of the 96th General Assembly shall be as follows: 3 for a term of 3 years and 3 for a term of 5 years;

(3) four active participants of the system having at

least 8 years of creditable service, to be elected from the contributing members of the system by the contribution members as provided in Section 14-134.1; and

(4) two annuitants of the system who have been

annuitants for at least one full year, to be elected from and by the annuitants of the system, as provided in Section 14-134.1.

For the purposes of this Section, the Governor may make a nomination and the Senate may confirm the nominee in advance of the commencement of the nominee's term of office. The Governor shall make nominations for appointment to the board under this Section within 60 days after the effective date of this amendatory Act of the 96th General Assembly. A trustee sitting on the board on the effective date of this amendatory Act of the 96th General Assembly may not hold over in office for more than 90 days after the effective date of this amendatory Act of the 96th General Assembly. Nothing in this Section shall prevent the Governor from making a temporary appointment or nominating a trustee holding office on the day before the effective date of this amendatory Act of the 96th General Assembly.
Each trustee is entitled to one vote on the board, and 4 trustees shall constitute a quorum for the transaction of business. The affirmative votes of a majority of the trustees present, but at least 3 trustees, shall be necessary for action by the board at any meeting. On the 90th day after the effective date of this amendatory Act of the 96th General Assembly, 7 trustees shall constitute a quorum for the transaction of business and the affirmative vote of a majority of the trustees present, but at least 7 trustees, shall be necessary for action by the board at any meeting. The board's action of July 22, 1986, by which it amended the bylaws of the system to increase the number of affirmative votes required for board action from 3 to 4 (in response to Public Act 84-1028, which increased the number of trustees from 5 to 7), and the board's rejection, between that date and the effective date of this amendatory Act of 1993, of proposed actions not receiving at least 4 affirmative votes, are hereby validated.
The trustees shall serve without compensation, but shall be reimbursed from the funds of the system for all necessary expenses incurred through service on the board.
Each trustee shall take an oath of office that he or she will diligently and honestly administer the affairs of the system, and will not knowingly violate or willfully permit the violation of any of the provisions of law applicable to the system. The oath shall be subscribed to by the trustee making it, certified by the officer before whom it is taken, and filed with the Secretary of State. A trustee shall qualify for membership on the board when the oath has been approved by the board.
(Source: P.A. 96-6, eff. 4-3-09.)

(40 ILCS 5/14-134.1) (from Ch. 108 1/2, par. 14-134.1)
Sec. 14-134.1. Board-elected members-vacancies. The 2 elected trustees shall be elected, beginning in 1986 and every 5 years thereafter, for a term of 5 years beginning July 15 next following their election. The trustees to be elected under Section 14-134 of this Code in accordance with this amendatory Act of the 96th General Assembly shall be elected within 90 days after the effective date of this amendatory Act of the 96th General Assembly for a term of 5 years after the effective date of this amendatory Act. Trustees shall be elected every 5 years thereafter for a term of 5 years beginning July 15 next following their election. Elections shall be held on May 1, or on May 2 when May 1 falls on Sunday. Candidates for the contributing trustee shall be nominated by petitions in writing, signed by not less than 400 contributors with their addresses shown opposite their names. Candidates for the annuitant trustee shall be nominated by petitions in writing, signed by not less than 100 annuitants with their addresses shown opposite their names.
If there is more than one qualified nominee for either elected trustee, the board shall conduct a secret ballot election by mail for that trustee, in accordance with rules as established by the board.
If there is only one qualified person nominated by petition for either trustee, the election as required by this Section shall not be conducted for that trustee and the board shall declare such nominee duly elected.
A vacancy occurring in the elective membership of the board shall be filled for the unexpired term by the board.
(Source: P.A. 96-6, eff. 4-3-09.)

(40 ILCS 5/14-135) (from Ch. 108 1/2, par. 14-135)
Sec. 14-135. Board's powers and duties. The board shall have the powers and duties stated in the Sections which succeed this Section and precede Section 14-136, in addition to the other powers and duties provided in this Article.
(Source: P.A. 80-841.)

(40 ILCS 5/14-135.01) (from Ch. 108 1/2, par. 14-135.01)
Sec. 14-135.01. To establish an office and system of records. To establish an office or offices for the meetings of the board and for the administrative personnel; to provide for the installation of a complete and adequate system of accounts and records which will give effect to the requirements of this Article; and to credit all assets of the system according to the purposes for which they are held. All books and records shall be kept in such offices.
(Source: P.A. 80-841.)

(40 ILCS 5/14-135.02) (from Ch. 108 1/2, par. 14-135.02)
Sec. 14-135.02. To hold meetings. To hold regular meetings at least quarterly in each year and such special meetings as may be deemed necessary. All meetings shall be open to the public. The board shall keep a record of all its proceedings.
(Source: P.A. 80-841.)

(40 ILCS 5/14-135.03) (from Ch. 108 1/2, par. 14-135.03)
Sec. 14-135.03. To prescribe rules and administer system. To establish rules and regulations and formulate policy for proper operation of the system and the transaction of its business; to prescribe rules for the determination of the value of maintenance, board, lodging, laundry, and other allowances to employees in lieu of money; to maintain a separate account on each member's contribution, and submit a statement of account to each member annually. The Board may include in such rules and regulations provisions requiring the disclosure of social security numbers and may provide for the use of such numbers in the records of the System as it may deem appropriate.
(Source: P.A. 80-841.)

(40 ILCS 5/14-135.04) (from Ch. 108 1/2, par. 14-135.04)
Sec. 14-135.04. To pass on annuities. To consider and pass on all applications for annuities, allowances and benefits, and have examinations made of persons receiving disability benefits, at least once each year.
(Source: P.A. 80-841.)

(40 ILCS 5/14-135.05) (from Ch. 108 1/2, par. 14-135.05)
Sec. 14-135.05. To adopt actuarial tables. To adopt all necessary actuarial tables to be used in the operation of the system as prepared by the actuary, and compile such additional data as may be necessary for required actuarial valuation and calculation.
(Source: P.A. 80-841.)

(40 ILCS 5/14-135.06) (from Ch. 108 1/2, par. 14-135.06)
Sec. 14-135.06. To have an audit and submit statements. To have the accounts of the system audited annually by a certified public accountant designated by the Auditor General; to submit an annual statement to the Governor as soon as possible after the end of each fiscal year; and to cause to be published for distribution among the members a financial statement showing the assets and liabilities of the system, an income statement, an analysis of operating results, and an actuarial valuation of the assets and liabilities of the system.
(Source: P.A. 80-841.)

(40 ILCS 5/14-135.07) (from Ch. 108 1/2, par. 14-135.07)
Sec. 14-135.07. To accept gifts. To accept any gift, grant or bequest of any money or securities for the purposes designated by the grantor, made with the specific purpose of providing cash benefits for some or all of the members or any beneficiary of the system, or if no such purpose is designated to apply the same against the amount to be contributed by the State.
(Source: P.A. 80-841.)

(40 ILCS 5/14-135.08) (from Ch. 108 1/2, par. 14-135.08)
Sec. 14-135.08. To certify required State contributions.
(a) To certify to the Governor and to each department, on or before November 15 of each year until November 15, 2011, the required rate for State contributions to the System for the next State fiscal year, as determined under subsection (b) of Section 14-131. The certification to the Governor under this subsection (a) shall include a copy of the actuarial recommendations upon which the rate is based and shall specifically identify the System's projected State normal cost for that fiscal year.
(a-5) On or before November 1 of each year, beginning November 1, 2012, the Board shall submit to the State Actuary, the Governor, and the General Assembly a proposed certification of the amount of the required State contribution to the System for the next fiscal year, along with all of the actuarial assumptions, calculations, and data upon which that proposed certification is based. On or before January 1 of each year beginning January 1, 2013, the State Actuary shall issue a preliminary report concerning the proposed certification and identifying, if necessary, recommended changes in actuarial assumptions that the Board must consider before finalizing its certification of the required State contributions. On or before January 15, 2013 and each January 15 thereafter, the Board shall certify to the Governor and the General Assembly the amount of the required State contribution for the next fiscal year. The Board's certification must note any deviations from the State Actuary's recommended changes, the reason or reasons for not following the State Actuary's recommended changes, and the fiscal impact of not following the State Actuary's recommended changes on the required State contribution.
(b) The certifications under subsections (a) and (a-5) shall include an additional amount necessary to pay all principal of and interest on those general obligation bonds due the next fiscal year authorized by Section 7.2(a) of the General Obligation Bond Act and issued to provide the proceeds deposited by the State with the System in July 2003, representing deposits other than amounts reserved under Section 7.2(c) of the General Obligation Bond Act. For State fiscal year 2005, the Board shall make a supplemental certification of the additional amount necessary to pay all principal of and interest on those general obligation bonds due in State fiscal years 2004 and 2005 authorized by Section 7.2(a) of the General Obligation Bond Act and issued to provide the proceeds deposited by the State with the System in July 2003, representing deposits other than amounts reserved under Section 7.2(c) of the General Obligation Bond Act, as soon as practical after the effective date of this amendatory Act of the 93rd General Assembly.
On or before May 1, 2004, the Board shall recalculate and recertify to the Governor and to each department the amount of the required State contribution to the System and the required rates for State contributions to the System for State fiscal year 2005, taking into account the amounts appropriated to and received by the System under subsection (d) of Section 7.2 of the General Obligation Bond Act.
On or before July 1, 2005, the Board shall recalculate and recertify to the Governor and to each department the amount of the required State contribution to the System and the required rates for State contributions to the System for State fiscal year 2006, taking into account the changes in required State contributions made by this amendatory Act of the 94th General Assembly.
On or before April 1, 2011, the Board shall recalculate and recertify to the Governor and to each department the amount of the required State contribution to the System for State fiscal year 2011, applying the changes made by Public Act 96-889 to the System's assets and liabilities as of June 30, 2009 as though Public Act 96-889 was approved on that date.
By November 1, 2017, the Board shall recalculate and recertify to the State Actuary, the Governor, and the General Assembly the amount of the State contribution to the System for State fiscal year 2018, taking into account the changes in required State contributions made by this amendatory Act of the 100th General Assembly. The State Actuary shall review the assumptions and valuations underlying the Board's revised certification and issue a preliminary report concerning the proposed recertification and identifying, if necessary, recommended changes in actuarial assumptions that the Board must consider before finalizing its certification of the required State contributions. The Board's final certification must note any deviations from the State Actuary's recommended changes, the reason or reasons for not following the State Actuary's recommended changes, and the fiscal impact of not following the State Actuary's recommended changes on the required State contribution.
(Source: P.A. 100-23, eff. 7-6-17.)

(40 ILCS 5/14-135.09) (from Ch. 108 1/2, par. 14-135.09)
Sec. 14-135.09. To obtain services. To obtain, pursuant to the "Personnel Code", approved July 18, 1955, as now or hereafter amended, an executive secretary, an actuary and such medical and other services as shall be required to transact the business of the system; and to pay the expenses of the board necessary for the operation of the system at such rates and in such amounts as the board determines and approves.
(Source: P.A. 80-841.)

(40 ILCS 5/14-135.10) (from Ch. 108 1/2, par. 14-135.10)
Sec. 14-135.10. To subpoena witnesses. To compel witnesses to attend and testify before it upon any necessary matter concerning the System, and to allow reasonable fees to such witnesses for attendance at such meetings in amounts to be determined by the board. The presiding member of the board may administer oaths to witnesses.
(Source: P.A. 84-1028.)

(40 ILCS 5/14-135.11)
Sec. 14-135.11. To request information. To request from any member, annuitant, beneficiary, or employer such information as is necessary for the proper administration of the System.
(Source: P.A. 99-450, eff. 8-24-15.)

(40 ILCS 5/14-136) (from Ch. 108 1/2, par. 14-136)
Sec. 14-136. Executive Secretary. The Executive Secretary shall be the executive officer in charge of the administration of the detailed affairs of the system. He shall:
(a) collect and receipt for all payments made to the system, including member contributions, State contributions, and other income accruing to the system, and deposit same with the State Treasurer for its account; (b) sign vouchers for the payment of moneys by the system in accordance with authorization of the board; and (c) perform such other duties as the board assigns to him.
(Source: P.A. 80-841.)

(40 ILCS 5/14-137) (from Ch. 108 1/2, par. 14-137)
Sec. 14-137. Treasurer. The Treasurer of the State of Illinois shall be, ex-officio, the treasurer of the system. He shall:
(a) act as official custodian of the cash and securities belonging to the system and provide adequate safe deposit facilities for their preservation and hold such cash and securities subject to the order of the board; (b) receive all items of cash belonging to the system, as the same are transmitted by the Executive Secretary of the system, including member contributions, State contributions, interest and principal payments on investments and other income accruing to the system, and deposit all such amounts in a special trust fund for the account of this system, and submit a monthly report to the board of all such transactions; (c) make payments for purposes specified in this Article upon warrants or direct deposit transmittals of the State Comptroller issued in accordance with vouchers signed by the Executive Secretary pursuant to authorization of the board.
The treasurer shall furnish a corporate surety bond, acceptable to the board in the penal sum of $50,000, conditioned for the faithful discharge of his duties, and to deliver up all moneys, securities, papers, books, records and other property appertaining to his office as treasurer of the system, whole, safe and undefaced, to his successor in office. Whenever the board deems the amount of the bond insufficient, it may require an increase to a penal sum not to exceed $100,000. All reasonable charges incidental to the procuring and giving of such bond shall be paid by the board.
Any cash accruing to the special trust fund of the system not required for current operating expenditures shall upon direction by the Executive Secretary be transferred immediately to the said Illinois State Board of Investment for purposes of permanent investment for the system. Until such transfer is made, those funds shall be invested temporarily by the Treasurer on behalf of the system and interest earned thereon shall be credited to the trust fund of the system.
(Source: P.A. 82-391.)

(40 ILCS 5/14-138) (from Ch. 108 1/2, par. 14-138)
Sec. 14-138. Actuary. The Actuary shall be the technical advisor of the board on matters regarding the operation of the system. The actuary shall:
(a) at least once every 3 years, make a general

investigation of the mortality, retirement, disability, employment, turnover, interest and earnable compensation;

(b) recommend tables to be used for all required

actuarial calculations;

(c) make an annual valuation of the liabilities and

reserves of the system, make an annual determination of the amount of contributions required from the State under this Article, and certify the results thereof to the board; and

(d) perform such other duties as the board may assign.
(Source: P.A. 99-232, eff. 8-3-15.)

(40 ILCS 5/14-139) (from Ch. 108 1/2, par. 14-139)
Sec. 14-139. Legal counsel. The Attorney General of the State shall be the legal advisor to the board.
(Source: P.A. 80-841.)

(40 ILCS 5/14-140) (from Ch. 108 1/2, par. 14-140)
Sec. 14-140. Duties of a department. Each department in the preparation of payroll vouchers covering payments of salary and wages to members for employment, shall indicate, for each employee who is a member of the system, in addition to other things:
(a) the rate of compensation;
(b) the total compensation earned; and
(c) the amount of contributions deducted for the purposes of the System.
An additional certified copy of each payroll voucher certified by each such department shall be prepared and forwarded together with the original payroll voucher to the Director of Central Management Services, State Comptroller or other officer receiving the original certified payroll voucher for transmittal to the board as herein provided.
Each department, in drawing warrants against trust or federal funds for items of salary on payroll vouchers certified by the department, shall draw such warrants to the employees who are members of the system for the amount of salary or wages specified for the period, less the contributions to be made to the system as certified in such payroll vouchers, and shall draw a warrant made payable to the system for the total of the contributions so withheld from such employees on each such payroll voucher. The warrant drawn to this system, together with the additional copy of the payroll shall be transmitted immediately to the Executive Secretary of the board.
Each Department shall submit to the board a current membership record for each new employee entitled to membership in the system, and such other information regarding each employee as the board may require.
(Source: P.A. 82-789.)

(40 ILCS 5/14-141) (from Ch. 108 1/2, par. 14-141)
Sec. 14-141. Duties of Director of Central Management Services. The Director of Central Management Services in considering all payroll vouchers which are required under "An Act in relation to State finance", approved June 10, 1919, as amended, to be approved by the Department of Central Management Services before warrants are drawn by the State Comptroller, shall approve such payrolls if they are prepared in accordance with Section 14-140 of this Article.
(Source: P.A. 82-789.)

(40 ILCS 5/14-142) (from Ch. 108 1/2, par. 14-142)
Sec. 14-142. Duties of Director of Central Management Services. The Director of Central Management Services in passing on payroll vouchers as required under the provisions of the "Personnel Code", approved July 18, 1955, as amended, shall approve the payroll vouchers if they are prepared in accordance with Section 14-140 of this Article.
(Source: P.A. 82-789.)

(40 ILCS 5/14-143) (from Ch. 108 1/2, par. 14-143)
Sec. 14-143. Duties of State Comptroller. The State Comptroller shall draw warrants or prepare direct deposit transmittals upon the State Treasurer payable from the funds of this system for purposes provided for in this Article upon the presentation of vouchers approved by the Executive Secretary of the board in accordance with authorization of the board.
The Comptroller, in drawing warrants for items of salary and wages on payroll vouchers certified by a department, shall deduct the employee contribution to be withheld therefrom in accordance with this Article, as certified in such payroll vouchers and shall draw a warrant made payable to the system for the total of the contributions so withheld on each such payroll voucher.
(Source: P.A. 82-391.)

(40 ILCS 5/14-144) (from Ch. 108 1/2, par. 14-144)
Sec. 14-144. Authorizations. Members shall, by virtue of the payment of the contributions required to be paid to this system, receive a vested interest in their accumulated contributions in the system, and, in consideration of such vested interest, each member is deemed to have agreed to and authorized the deductions from salary of all contributions payable to this system.
Payment of salary as prescribed by law or as contracted by a department, less the amounts of contributions provided in this Article, shall, together with such special vested rights, be a full and complete discharge of all claims of payments for service rendered by a member to the State during the period covered by any such payment.
(Source: P.A. 80-841.)

(40 ILCS 5/14-145) (from Ch. 108 1/2, par. 14-145)
Sec. 14-145. Retirement systems reciprocal act. The Retirement Systems Reciprocal Act, Article 20 of this Code, as now or hereafter amended, is adopted and made a part of this Article.
(Source: P.A. 80-841.)

(40 ILCS 5/14-146) (from Ch. 108 1/2, par. 14-146)
Sec. 14-146. Undivided interests. The assets of the system shall be invested as one fund, and no particular person, group of persons or entity shall have any right in any specific security or property, or in any item of cash other than an undivided interest in the whole as specified in this Article as it now exists or is subsequently amended.
(Source: P.A. 80-841.)

(40 ILCS 5/14-147) (from Ch. 108 1/2, par. 14-147)
Sec. 14-147. Annuities, etc. - Exempt. Except as provided in this Article, all moneys in the fund created by this Article, and all securities and other property of the System, and all annuities and other benefits payable under this Article, and all accumulated contributions and other credits of employees in this System, and the right of any person to receive an annuity or other benefit under this Article, or a refund or return of contributions, shall not be subject to judgment, execution, garnishment, attachment, or other seizure by process, in bankruptcy or otherwise, nor to sale, pledge, mortgage or other alienation, and shall not be assignable. A person receiving an annuity or benefit, or refund or return of contributions, may authorize withholding from such annuity, benefit, refund or return of contributions in accordance with the provisions of the "State Salary and Annuity Withholding Act", approved August 21, 1961, as now or hereafter amended.
The General Assembly finds and declares that the amendment to this Section made by this amendatory Act of 1989 is a clarification of existing law, and an indication of its previous intent in enacting and amending this Section. Notwithstanding Section 1-103.1, application of this amendment shall not be limited to persons in service on or after the effective date of this amendatory Act of 1989.
(Source: P.A. 86-273.)

(40 ILCS 5/14-148) (from Ch. 108 1/2, par. 14-148)
Sec. 14-148. Fraud. Any person who knowingly makes any false statement, or falsifies or permits to be falsified any record of this system, in any attempt to defraud the system, is guilty of a Class A misdemeanor.
(Source: P.A. 80-841.)

(40 ILCS 5/14-148.1)
Sec. 14-148.1. Mistake in benefit. If the System mistakenly sets any benefit at an incorrect amount, it shall recalculate the benefit as soon as may be practicable after the mistake is discovered.
If the benefit was mistakenly set too low, the System shall make a lump sum payment to the recipient of an amount equal to the difference between the benefits that should have been paid and those actually paid.
If the benefit was mistakenly set too high, the System may recover the amount overpaid from the recipient thereof, either directly or by deducting such amount from the remaining benefits payable to the recipient. However, if (1) the amount of the benefit was mistakenly set too high, and (2) the error was undiscovered for 3 years or longer, and (3) the error was not the result of incorrect information supplied by the affected member or beneficiary, then upon discovery of the mistake the benefit shall be adjusted to the correct level, but the recipient of the benefit need not repay to the System the excess amounts received in error.
This Section applies to all mistakes in benefit calculations that occur before, on, or after the effective date of this amendatory Act of the 98th General Assembly.
(Source: P.A. 98-1117, eff. 8-26-14.)

(40 ILCS 5/14-149) (from Ch. 108 1/2, par. 14-149)
Sec. 14-149. Felony conviction. None of the benefits herein provided for shall be paid to any person who is convicted of any felony relating to or arising out of or in connection with his service as an employee.
None of the benefits provided for in this Article shall be paid to any person who otherwise would receive a survivor benefit who is convicted of any felony relating to or arising out of or in connection with the service of the employee from whom the benefit results.
This Section shall not operate to impair any contract or vested right heretofore acquired under any law or laws continued in this Article nor to preclude the right to a refund, and for the changes under this amendatory Act of the 100th General Assembly, shall not impair any contract or vested right acquired by a survivor prior to the effective date of this amendatory Act of the 100th General Assembly.
All future entrants entering service subsequent to July 9, 1955 shall be deemed to have consented to the provisions of this section as a condition of coverage, and all participants entering service subsequent to the effective date of this amendatory Act of the 100th General Assembly shall be deemed to have consented to the provisions of this amendatory Act as a condition of participation.
(Source: P.A. 100-334, eff. 8-25-17.)

(40 ILCS 5/14-150) (from Ch. 108 1/2, par. 14-150)
Sec. 14-150. Administrative review. The provisions of the Administrative Review Law, and all amendments and modifications thereof, and the rules adopted pursuant thereto, shall apply to and govern all proceedings for the judicial review of final administrative decisions of the retirement board provided for under this Article. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 82-783.)

(40 ILCS 5/14-151) (from Ch. 108 1/2, par. 14-151)
Sec. 14-151. General provisions and savings clause. The provisions of Article 1 and Article 23 of this Code apply to this Article as though such provisions were fully set forth in this Article as a part thereof.
(Source: P.A. 80-841.)

(40 ILCS 5/14-152) (from Ch. 108 1/2, par. 14-152)
Sec. 14-152. The amendments to Sections 14-123, 14-123.1 and 14-124 of this Article (relating to attainment of age 70) made by this amendatory Act of 1989 shall be retroactive to January 1, 1987.
(Source: P.A. 86-272.)

(40 ILCS 5/14-152.1)
Sec. 14-152.1. Application and expiration of new benefit increases.
(a) As used in this Section, "new benefit increase" means an increase in the amount of any benefit provided under this Article, or an expansion of the conditions of eligibility for any benefit under this Article, that results from an amendment to this Code that takes effect after June 1, 2005 (the effective date of Public Act 94-4). "New benefit increase", however, does not include any benefit increase resulting from the changes made to Article 1 or this Article by Public Act 96-37 or by this amendatory Act of the 100th General Assembly.
(b) Notwithstanding any other provision of this Code or any subsequent amendment to this Code, every new benefit increase is subject to this Section and shall be deemed to be granted only in conformance with and contingent upon compliance with the provisions of this Section.
(c) The Public Act enacting a new benefit increase must identify and provide for payment to the System of additional funding at least sufficient to fund the resulting annual increase in cost to the System as it accrues.
Every new benefit increase is contingent upon the General Assembly providing the additional funding required under this subsection. The Commission on Government Forecasting and Accountability shall analyze whether adequate additional funding has been provided for the new benefit increase and shall report its analysis to the Public Pension Division of the Department of Insurance. A new benefit increase created by a Public Act that does not include the additional funding required under this subsection is null and void. If the Public Pension Division determines that the additional funding provided for a new benefit increase under this subsection is or has become inadequate, it may so certify to the Governor and the State Comptroller and, in the absence of corrective action by the General Assembly, the new benefit increase shall expire at the end of the fiscal year in which the certification is made.
(d) Every new benefit increase shall expire 5 years after its effective date or on such earlier date as may be specified in the language enacting the new benefit increase or provided under subsection (c). This does not prevent the General Assembly from extending or re-creating a new benefit increase by law.
(e) Except as otherwise provided in the language creating the new benefit increase, a new benefit increase that expires under this Section continues to apply to persons who applied and qualified for the affected benefit while the new benefit increase was in effect and to the affected beneficiaries and alternate payees of such persons, but does not apply to any other person, including without limitation a person who continues in service after the expiration date and did not apply and qualify for the affected benefit while the new benefit increase was in effect.
(Source: P.A. 100-23, eff. 7-6-17.)

(40 ILCS 5/14-152.2)
Sec. 14-152.2. New benefit increases. The General Assembly finds and declares that the amendment to Section 14-104 made by this amendatory Act of the 95th General Assembly that allows members to establish creditable service for certain participation in the University of Illinois Government Public Service Internship Program (GPSI) constitutes a new benefit increase within the meaning of Section 14-152.1. Funding for this new benefit increase will be provided by additional employee contributions under subsection (r) of Section 14-104.
(Source: P.A. 95-652, eff. 10-11-07.)

(40 ILCS 5/14-153.3)
Sec. 14-153.3. Termination of plan. Upon plan termination, a member's interest in the pension fund will be nonforfeitable.
(Source: P.A. 98-1117, eff. 8-26-14.)

(40 ILCS 5/14-155)
Sec. 14-155. (Repealed).
(Source: P.A. 98-599, eff. 6-1-14. Repealed by P.A. 100-23, eff. 7-6-17.)

(40 ILCS 5/14-156)
Sec. 14-156. (Repealed).
(Source: P.A. 98-599, eff. 6-1-14. Repealed by P.A. 100-23, eff. 7-6-17.)



Article 15 - State Universities Retirement System

(40 ILCS 5/Art. 15 heading)

(40 ILCS 5/15-101) (from Ch. 108 1/2, par. 15-101)
Sec. 15-101. Creation of system. A retirement system is created to provide retirement annuities and other benefits for employees, as defined in this Article, and their dependents.
The system shall be known and may be cited as State Universities Retirement System. All the business of the system shall be transacted in that name.
(Source: P.A. 83-1440.)

(40 ILCS 5/15-102) (from Ch. 108 1/2, par. 15-102)
Sec. 15-102. Terms defined. The terms used in this Article shall have the meanings ascribed to them in Sections 15-103 through 15-198, except when the context otherwise requires.
(Source: P.A. 98-92, eff. 7-16-13.)

(40 ILCS 5/15-103) (from Ch. 108 1/2, par. 15-103)
Sec. 15-103. System. "System": The State Universities Retirement System.
(Source: P.A. 83-1440.)

(40 ILCS 5/15-103.1)
Sec. 15-103.1. Traditional Benefit Package. "Traditional benefit package": The defined benefit retirement program maintained under the System which includes retirement annuities payable directly from the System as provided in Sections 15-135 through 15-140 (but disregarding Section 15-136.4), disability retirement annuities payable under Section 15-153.2, death benefits payable directly from the System as provided in Sections 15-141 through 15-144, survivors insurance benefits payable directly from the System as provided in Sections 15-145 through 15-149, and contribution refunds as provided in Section 15-154. The traditional benefit package also includes disability benefits as provided in Sections 15-150 through 15-153.3.
(Source: P.A. 90-766, eff. 8-14-98.)

(40 ILCS 5/15-103.2)
Sec. 15-103.2. Portable Benefit Package. "Portable benefit package": The defined benefit retirement program maintained under the System which includes retirement annuities payable directly from the System as provided in Sections 15-135 through 15-139 (specifically including Section 15-136.4), disability retirement annuities payable under Section 15-153.2, death benefits payable directly from the System as provided in Sections 15-141 through 15-144, and contribution refunds as provided in Section 15-154. The portable benefit package also includes disability benefits as provided in Sections 15-150 through 15-153.3. The portable benefit package does not include the survivors insurance benefits payable directly from the System as provided in Sections 15-145 through 15-149.
(Source: P.A. 90-766, eff. 8-14-98.)

(40 ILCS 5/15-103.3)
Sec. 15-103.3. Self-Managed Plan. "Self-managed plan": The defined contribution retirement program maintained under the System as described in Section 15-158.2. The self-managed plan also includes disability benefits as provided in Sections 15-150 through 15-153.3 (but disregarding disability retirement annuities under Section 15-153.2). The self-managed plan does not include retirement annuities, death benefits, or survivors insurance benefits payable directly from the System as provided in Sections 15-135 through 15-149 and Section 15-153.2, or refunds determined under Section 15-154.
(Source: P.A. 90-766, eff. 8-14-98.)

(40 ILCS 5/15-104) (from Ch. 108 1/2, par. 15-104)
Sec. 15-104. The 1941 Act. "The 1941 Act": "An Act to provide for the creation, maintenance and administration of a Retirement System for the benefit of the staff members and employees of the state universities and certain affiliated organizations, certain other state educational and scientific agencies, and the survivors, dependents and other beneficiaries of such employees", approved July 21, 1941 as amended, and repealed in 1963.
(Source: P.A. 83-1440.)

(40 ILCS 5/15-105) (from Ch. 108 1/2, par. 15-105)
Sec. 15-105. Board.
"Board": The Board of Trustees of the System.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/15-106) (from Ch. 108 1/2, par. 15-106)
Sec. 15-106. Employer. "Employer": The University of Illinois, Southern Illinois University, Chicago State University, Eastern Illinois University, Governors State University, Illinois State University, Northeastern Illinois University, Northern Illinois University, Western Illinois University, the State Board of Higher Education, the Illinois Mathematics and Science Academy, the University Civil Service Merit Board, the Board of Trustees of the State Universities Retirement System, the Illinois Community College Board, community college boards, any association of community college boards organized under Section 3-55 of the Public Community College Act, the Board of Examiners established under the Illinois Public Accounting Act, and, only during the period for which employer contributions required under Section 15-155 are paid, the following organizations: the alumni associations, the foundations and the athletic associations which are affiliated with the universities and colleges included in this Section as employers. An individual who begins employment on or after the effective date of this amendatory Act of the 99th General Assembly with any association of community college boards organized under Section 3-55 of the Public Community College Act, the Association of Illinois Middle-Grade Schools, the Illinois Association of School Administrators, the Illinois Association for Supervision and Curriculum Development, the Illinois Principals Association, the Illinois Association of School Business Officials, the Illinois Special Olympics, or an entity not defined as an employer in this Section shall not be deemed an employee for the purposes of this Article with respect to that employment and shall not be eligible to participate in the System with respect to that employment; provided, however, that those individuals who are both employed by such an entity and are participating in the System with respect to that employment on the effective date of this amendatory Act of the 99th General Assembly shall be allowed to continue as participants in the System for the duration of that employment.
A department as defined in Section 14-103.04 is an employer for any person appointed by the Governor under the Civil Administrative Code of Illinois who is a participating employee as defined in Section 15-109. The Department of Central Management Services is an employer with respect to persons employed by the State Board of Higher Education in positions with the Illinois Century Network as of June 30, 2004 who remain continuously employed after that date by the Department of Central Management Services in positions with the Illinois Century Network, the Bureau of Communication and Computer Services, or, if applicable, any successor bureau.
The cities of Champaign and Urbana shall be considered employers, but only during the period for which contributions are required to be made under subsection (b-1) of Section 15-155 and only with respect to individuals described in subsection (h) of Section 15-107.
(Source: P.A. 99-830, eff. 1-1-17; 99-897, eff. 1-1-17.)

(40 ILCS 5/15-107) (from Ch. 108 1/2, par. 15-107)
Sec. 15-107. Employee.
(a) "Employee" means any member of the educational, administrative, secretarial, clerical, mechanical, labor or other staff of an employer whose employment is permanent and continuous or who is employed in a position in which services are expected to be rendered on a continuous basis for at least 4 months or one academic term, whichever is less, who (A) receives payment for personal services on a warrant issued pursuant to a payroll voucher certified by an employer and drawn by the State Comptroller upon the State Treasurer or by an employer upon trust, federal or other funds, or (B) is on a leave of absence without pay. Employment which is irregular, intermittent or temporary shall not be considered continuous for purposes of this paragraph.
However, a person is not an "employee" if he or she:
(1) is a student enrolled in and regularly attending

classes in a college or university which is an employer, and is employed on a temporary basis at less than full time;

(2) is currently receiving a retirement annuity or a

disability retirement annuity under Section 15-153.2 from this System;

(3) is on a military leave of absence;
(4) is eligible to participate in the Federal Civil

Service Retirement System and is currently making contributions to that system based upon earnings paid by an employer;

(5) is on leave of absence without pay for more than

60 days immediately following termination of disability benefits under this Article;

(6) is hired after June 30, 1979 as a public service

employment program participant under the Federal Comprehensive Employment and Training Act and receives earnings in whole or in part from funds provided under that Act; or

(7) is employed on or after July 1, 1991 to perform

services that are excluded by subdivision (a)(7)(f) or (a)(19) of Section 210 of the federal Social Security Act from the definition of employment given in that Section (42 U.S.C. 410).

(b) Any employer may, by filing a written notice with the board, exclude from the definition of "employee" all persons employed pursuant to a federally funded contract entered into after July 1, 1982 with a federal military department in a program providing training in military courses to federal military personnel on a military site owned by the United States Government, if this exclusion is not prohibited by the federally funded contract or federal laws or rules governing the administration of the contract.
(c) Any person appointed by the Governor under the Civil Administrative Code of the State is an employee, if he or she is a participant in this system on the effective date of the appointment.
(d) A participant on lay-off status under civil service rules is considered an employee for not more than 120 days from the date of the lay-off.
(e) A participant is considered an employee during (1) the first 60 days of disability leave, (2) the period, not to exceed one year, in which his or her eligibility for disability benefits is being considered by the board or reviewed by the courts, and (3) the period he or she receives disability benefits under the provisions of Section 15-152, workers' compensation or occupational disease benefits, or disability income under an insurance contract financed wholly or partially by the employer.
(f) Absences without pay, other than formal leaves of absence, of less than 30 calendar days, are not considered as an interruption of a person's status as an employee. If such absences during any period of 12 months exceed 30 work days, the employee status of the person is considered as interrupted as of the 31st work day.
(g) A staff member whose employment contract requires services during an academic term is to be considered an employee during the summer and other vacation periods, unless he or she declines an employment contract for the succeeding academic term or his or her employment status is otherwise terminated, and he or she receives no earnings during these periods.
(h) An individual who was a participating employee employed in the fire department of the University of Illinois's Champaign-Urbana campus immediately prior to the elimination of that fire department and who immediately after the elimination of that fire department became employed by the fire department of the City of Urbana or the City of Champaign shall continue to be considered as an employee for purposes of this Article for so long as the individual remains employed as a firefighter by the City of Urbana or the City of Champaign. The individual shall cease to be considered an employee under this subsection (h) upon the first termination of the individual's employment as a firefighter by the City of Urbana or the City of Champaign.
(i) An individual who is employed on a full-time basis as an officer or employee of a statewide teacher organization that serves System participants or an officer of a national teacher organization that serves System participants may participate in the System and shall be deemed an employee, provided that (1) the individual has previously earned creditable service under this Article, (2) the individual files with the System an irrevocable election to become a participant before the effective date of this amendatory Act of the 97th General Assembly, (3) the individual does not receive credit for that employment under any other Article of this Code, and (4) the individual first became a full-time employee of the teacher organization and becomes a participant before the effective date of this amendatory Act of the 97th General Assembly. An employee under this subsection (i) is responsible for paying to the System both (A) employee contributions based on the actual compensation received for service with the teacher organization and (B) employer contributions equal to the normal costs (as defined in Section 15-155) resulting from that service; all or any part of these contributions may be paid on the employee's behalf or picked up for tax purposes (if authorized under federal law) by the teacher organization.
A person who is an employee as defined in this subsection (i) may establish service credit for similar employment prior to becoming an employee under this subsection by paying to the System for that employment the contributions specified in this subsection, plus interest at the effective rate from the date of service to the date of payment. However, credit shall not be granted under this subsection for any such prior employment for which the applicant received credit under any other provision of this Code, or during which the applicant was on a leave of absence under Section 15-113.2.
(j) A person employed by the State Board of Higher Education in a position with the Illinois Century Network as of June 30, 2004 shall be considered to be an employee for so long as he or she remains continuously employed after that date by the Department of Central Management Services in a position with the Illinois Century Network, the Bureau of Communication and Computer Services, or, if applicable, any successor bureau and meets the requirements of subsection (a).
(k) The Board shall promulgate rules with respect to determining whether any person is an employee within the meaning of this Section. In the case of doubt as to whether any person is an employee within the meaning of this Section or any rule adopted by the Board, the decision of the Board shall be final.
(Source: P.A. 99-830, eff. 1-1-17; 99-897, eff. 1-1-17.)

(40 ILCS 5/15-108) (from Ch. 108 1/2, par. 15-108)
Sec. 15-108. Participant. "Participant": A person participating in this system as specified in Section 15-134.
(Source: P.A. 83-1440.)

(40 ILCS 5/15-108.1)
Sec. 15-108.1. Tier 1 member. "Tier 1 member": A participant or an annuitant of a retirement annuity under this Article, other than a participant in the self-managed plan under Section 15-158.2, who first became a participant or member before January 1, 2011 under any reciprocal retirement system or pension fund established under this Code, other than a retirement system or pension fund established under Articles 2, 3, 4, 5, 6, or 18 of this Code. "Tier 1 member" includes a person who first became a participant under this System before January 1, 2011 and who accepts a refund and is subsequently reemployed by an employer on or after January 1, 2011.
(Source: P.A. 98-92, eff. 7-16-13.)

(40 ILCS 5/15-108.2)
Sec. 15-108.2. Tier 2 member. "Tier 2 member": A person who first becomes a participant under this Article on or after January 1, 2011 and before the implementation date, as defined under subsection (a) of Section 1-161, determined by the Board, other than a person in the self-managed plan established under Section 15-158.2 or a person who makes the election under subsection (c) of Section 1-161, unless the person is otherwise a Tier 1 member. The changes made to this Section by this amendatory Act of the 98th General Assembly are a correction of existing law and are intended to be retroactive to the effective date of Public Act 96-889, notwithstanding the provisions of Section 1-103.1 of this Code.
(Source: P.A. 100-23, eff. 7-6-17; 100-563, eff. 12-8-17.)

(40 ILCS 5/15-109) (from Ch. 108 1/2, par. 15-109)
Sec. 15-109. Participating employee. "Participating employee": A participant who at the time is an employee.
(Source: P.A. 83-1440.)

(40 ILCS 5/15-110) (from Ch. 108 1/2, par. 15-110)
Sec. 15-110. Basic compensation. "Basic compensation": Subject to Section 15-111.5, the gross basic rate of salary or wages payable by an employer, including:
(1) the value of maintenance, board, living quarters,

personal laundry, or other allowances furnished in lieu of salary which are considered gross income under the federal Internal Revenue Code of 1986, as amended;

(2) the employee contributions required under Section

15-157;

(3) the amount paid by any employer to a custodial

account for investment in regulated investment company stocks for the benefit of the employee pursuant to the University Employees Custodial Accounts Act;

(4) the amount of the premium payable by any employer

to an insurance company or companies on an annuity contract, pursuant to the employee's election to accept a reduction in earnings or forego an increase in earnings under Section 30c of the State Finance Act, or a tax-sheltered annuity plan approved by any employer; and

(5) the amount of any elective deferral to a deferred

compensation plan established under Article 24 of this Code pursuant to Section 457(b) of the federal Internal Revenue Code of 1986, as amended.

Basic compensation does not include (1) salary or wages for overtime or other extra service; (2) prospective salary or wages under a summer teaching contract not yet entered upon; and (3) overseas differential allowances, quarters allowances, post allowances, educational allowances and transportation allowances paid by an employer under a contract with the federal government or its agencies for services rendered in other countries. If an employee elects to receive in lieu of cash salary or wages, fringe benefits which are not taxable under the federal Internal Revenue Code of 1986, as amended, the amount of the cash salary or wages which is waived shall be included in determining basic compensation.
(Source: P.A. 99-897, eff. 1-1-17.)

(40 ILCS 5/15-111) (from Ch. 108 1/2, par. 15-111)
Sec. 15-111. Earnings.
(a) "Earnings": Subject to Section 15-111.5, an amount paid for personal services equal to the sum of the basic compensation plus extra compensation for summer teaching, overtime or other extra service. For periods for which an employee receives service credit under subsection (c) of Section 15-113.1 or Section 15-113.2, earnings are equal to the basic compensation on which contributions are paid by the employee during such periods. Compensation for employment which is irregular, intermittent and temporary shall not be considered earnings, unless the participant is also receiving earnings from the employer as an employee under Section 15-107.
With respect to transition pay paid by the University of Illinois to a person who was a participating employee employed in the fire department of the University of Illinois's Champaign-Urbana campus immediately prior to the elimination of that fire department:
(1) "Earnings" includes transition pay paid to the

employee on or after the effective date of this amendatory Act of the 91st General Assembly.

(2) "Earnings" includes transition pay paid to the

employee before the effective date of this amendatory Act of the 91st General Assembly only if (i) employee contributions under Section 15-157 have been withheld from that transition pay or (ii) the employee pays to the System before January 1, 2001 an amount representing employee contributions under Section 15-157 on that transition pay. Employee contributions under item (ii) may be paid in a lump sum, by withholding from additional transition pay accruing before January 1, 2001, or in any other manner approved by the System. Upon payment of the employee contributions on transition pay, the corresponding employer contributions become an obligation of the State.

(b) For a Tier 2 member, the annual earnings shall not exceed $106,800; however, that amount shall annually thereafter be increased by the lesser of (i) 3% of that amount, including all previous adjustments, or (ii) one half the annual unadjusted percentage increase (but not less than zero) in the consumer price index-u for the 12 months ending with the September preceding each November 1, including all previous adjustments.
For the purposes of this Section, "consumer price index u" means the index published by the Bureau of Labor Statistics of the United States Department of Labor that measures the average change in prices of goods and services purchased by all urban consumers, United States city average, all items, 1982-84 = 100. The new amount resulting from each annual adjustment shall be determined by the Public Pension Division of the Department of Insurance and made available to the boards of the retirement systems and pension funds by November 1 of each year.
(c) With each submission of payroll information in the manner prescribed by the System, the employer shall certify that the payroll information is correct and complies with all applicable State and federal laws.
(Source: P.A. 98-92, eff. 7-16-13; 99-897, eff. 1-1-17.)

(40 ILCS 5/15-111.5)
Sec. 15-111.5. Basic compensation and earnings restrictions. For an employee who first becomes a participant on or after the effective date of this amendatory Act of the 99th General Assembly, basic compensation under Section 15-110 and earnings under Section 15-111 shall not include bonuses, housing allowances, vehicle allowances, social club dues, or athletic club dues.
(Source: P.A. 99-897, eff. 1-1-17.)

(40 ILCS 5/15-112) (from Ch. 108 1/2, par. 15-112)
Sec. 15-112. Final rate of earnings. "Final rate of earnings":
(a) This subsection (a) applies only to a Tier 1 member.
For an employee who is paid on an hourly basis or who receives an annual salary in installments during 12 months of each academic year, the average annual earnings during the 48 consecutive calendar month period ending with the last day of final termination of employment or the 4 consecutive academic years of service in which the employee's earnings were the highest, whichever is greater. For any other employee, the average annual earnings during the 4 consecutive academic years of service in which his or her earnings were the highest. For an employee with less than 48 months or 4 consecutive academic years of service, the average earnings during his or her entire period of service. The earnings of an employee with more than 36 months of service under item (a) of Section 15-113.1 prior to the date of becoming a participant are, for such period, considered equal to the average earnings during the last 36 months of such service.
(b) This subsection (b) applies to a Tier 2 member.
For an employee who is paid on an hourly basis or who receives an annual salary in installments during 12 months of each academic year, the average annual earnings obtained by dividing by 8 the total earnings of the employee during the 96 consecutive months in which the total earnings were the highest within the last 120 months prior to termination.
For any other employee, the average annual earnings during the 8 consecutive academic years within the 10 years prior to termination in which the employee's earnings were the highest. For an employee with less than 96 consecutive months or 8 consecutive academic years of service, whichever is necessary, the average earnings during his or her entire period of service.
(c) For an employee on leave of absence with pay, or on leave of absence without pay who makes contributions during such leave, earnings are assumed to be equal to the basic compensation on the date the leave began.
(d) For an employee on disability leave, earnings are assumed to be equal to the basic compensation on the date disability occurs or the average earnings during the 24 months immediately preceding the month in which disability occurs, whichever is greater.
(e) For a Tier 1 member who retires on or after the effective date of this amendatory Act of 1997 with at least 20 years of service as a firefighter or police officer under this Article, the final rate of earnings shall be the annual rate of earnings received by the participant on his or her last day as a firefighter or police officer under this Article, if that is greater than the final rate of earnings as calculated under the other provisions of this Section.
(f) If a Tier 1 member is an employee for at least 6 months during the academic year in which his or her employment is terminated, the annual final rate of earnings shall be 25% of the sum of (1) the annual basic compensation for that year, and (2) the amount earned during the 36 months immediately preceding that year, if this is greater than the final rate of earnings as calculated under the other provisions of this Section.
(g) In the determination of the final rate of earnings for an employee, that part of an employee's earnings for any academic year beginning after June 30, 1997, which exceeds the employee's earnings with that employer for the preceding year by more than 20 percent shall be excluded; in the event that an employee has more than one employer this limitation shall be calculated separately for the earnings with each employer. In making such calculation, only the basic compensation of employees shall be considered, without regard to vacation or overtime or to contracts for summer employment.
(h) The following are not considered as earnings in determining final rate of earnings: (1) severance or separation pay, (2) retirement pay, (3) payment for unused sick leave, and (4) payments from an employer for the period used in determining final rate of earnings for any purpose other than (i) services rendered, (ii) leave of absence or vacation granted during that period, and (iii) vacation of up to 56 work days allowed upon termination of employment; except that, if the benefit has been collectively bargained between the employer and the recognized collective bargaining agent pursuant to the Illinois Educational Labor Relations Act, payment received during a period of up to 2 academic years for unused sick leave may be considered as earnings in accordance with the applicable collective bargaining agreement, subject to the 20% increase limitation of this Section. Any unused sick leave considered as earnings under this Section shall not be taken into account in calculating service credit under Section 15-113.4.
(i) Intermittent periods of service shall be considered as consecutive in determining final rate of earnings.
(Source: P.A. 98-92, eff. 7-16-13; 99-450, eff. 8-24-15.)

(40 ILCS 5/15-113) (from Ch. 108 1/2, par. 15-113)
Sec. 15-113. Service. "Service": The periods defined in Sections 15-113.1 through 15-113.9 and Sections 15-113.11 through 15-113.12.
(Source: P.A. 100-556, eff. 12-8-17.)

(40 ILCS 5/15-113.1) (from Ch. 108 1/2, par. 15-113.1)
Sec. 15-113.1. Service for employment with an employer defined under Section 15-106. "Service for employment with an employer defined under Section 15-106": Includes the following periods:
(a) periods prior to September 1, 1941 during which a person was permanently and continuously employed by an employer.
(b) periods after August 31, 1941 during which a person was an employee except (1) those during which the employee elected not to participate or was ineligible to participate, (2) those during which the employee was on leave of absence at less than 50% pay, except military and disability leave, but failed, in accordance with rules prescribed by the board, to elect to make and to pay the contributions required under Section 15-157, and (3) those during which the employee's eligibility for disability benefit was being considered by the board or reviewed by the courts, if the disability benefit was denied.
(c) periods after August 31, 1941 during which a person was employed at least one-half time for an employer preceding the date of becoming a participant or during which a person was employed at least one-half time for an employer not subject to "The 1941 Act" which employer has since been included as an employer under "The 1941 Act", or this Article, provided the person makes the contributions required under Section 15-157 based on the rate of earnings during this period equal to the basic compensation on the date of becoming a participating employee together with compound interest from the date participation began to the date payment is received by the board at the rate of 6% per annum through August 31, 1982, and at the effective rates after that date, and provided that the contributions required under Section 15-155 are also made. However, no service credit shall be allowed for any period of employment during which an individual is excluded from the definition of an employee as provided under subsection (b) of Section 15-107.
(Source: P.A. 84-1028.)

(40 ILCS 5/15-113.2) (from Ch. 108 1/2, par. 15-113.2)
Sec. 15-113.2. Service for leaves of absence. "Service for leaves of absence" includes those periods of leaves of absence at less than 50% pay, except military leave and periods of disability leave in excess of 60 days, for which the employee pays the contributions required under Section 15-157 in accordance with rules prescribed by the board based upon the employee's basic compensation on the date the leave begins, or in the case of leave for service with a teacher organization, based upon the actual compensation received by the employee for such service after January 26, 1988, if the employee so elects within 30 days of that date or the date the leave for service with a teacher organization begins, whichever is later; provided that the employee (1) returns to employment covered by this system at the expiration of the leave, or within 30 days after the termination of a disability which occurs during the leave and continues this employment at a percentage of time equal to or greater than the percentage of time immediately preceding the leave of absence for at least 8 consecutive months or a period equal to the period of the leave, whichever is less, or (2) is precluded from meeting the foregoing conditions because of disability or death. If service credit is denied because the employee fails to meet these conditions, the contributions covering the leave of absence shall be refunded without interest. The return to employment condition does not apply if the leave of absence is for service with a teacher organization.
Service credit provided under this Section shall not exceed 3 years in any period of 10 years, unless the employee is on special leave granted by the employer for service with a teacher organization. Commencing with the fourth year in any period of 10 years, a participant on such special leave is also required to pay employer contributions equal to the normal cost as defined in Section 15-155, based upon the employee's basic compensation on the date the leave begins, or based upon the actual compensation received by the employee for service with a teacher organization if the employee has so elected.
(Source: P.A. 90-65, eff. 7-7-97; 90-511, eff. 8-22-97.)

(40 ILCS 5/15-113.3) (from Ch. 108 1/2, par. 15-113.3)
Sec. 15-113.3. Service for periods of military service. "Service for periods of military service": Those periods, not exceeding 5 years, during which a person served in the armed forces of the United States, of which all but 2 years must have immediately followed a period of employment with an employer under this System or the State Employees' Retirement System of Illinois; provided that the person received a discharge other than dishonorable and again became an employee under this System within one year after discharge. However, for the up to 2 years of military service not immediately following employment, the applicant must make contributions to the System equal to (1) 8% of the employee's basic compensation on the last date as a participating employee prior to such military service, or on the first date as a participating employee after such military service, whichever is greater, plus (2) an amount determined by the board to be equal to the employer's normal cost of the benefits accrued for such military service, plus (3) interest on items (1) and (2) at the effective rate from the later of the date of first membership in the System or the date of conclusion of military service to the date of payment. The change in the required contribution for purchased military credit made by this amendatory Act of 1993 does not entitle any person to a refund of contributions already paid. The contributions paid under this Section are not normal contributions as defined in Section 15-114 or additional contributions as defined in Section 15-115.
The changes to this Section made by this amendatory Act of 1991 shall apply not only to persons who on or after its effective date are in service under the System, but also to persons whose employment terminated prior to that date, whether or not the person is an annuitant on that date. In the case of an annuitant who applies for credit allowable under this Section for a period of military service that did not immediately follow employment, and who has made the required contributions for such credit, the annuity shall be recalculated to include the additional service credit, with the increase taking effect on the date the System received written notification of the annuitant's intent to purchase the credit, if payment of all the required contributions is made within 60 days of such notice, or else on the first annuity payment date following the date of payment of the required contributions. In calculating the automatic annual increase for an annuity that has been recalculated under this Section, the increase attributable to the additional service allowable under this amendatory Act of 1991 shall be included in the calculation of automatic annual increases accruing after the effective date of the recalculation.
(Source: P.A. 93-347, eff. 7-24-03.)

(40 ILCS 5/15-113.4) (from Ch. 108 1/2, par. 15-113.4)
(Text of Section WITH the changes made by P.A. 98-599, which has been held unconstitutional)
Sec. 15-113.4. Service for unused sick leave. "Service for unused sick leave": A person who first becomes a participant before the effective date of this amendatory Act of the 98th General Assembly and who is an employee under this System or one of the other systems subject to Article 20 of this Code within 60 days immediately preceding the date on which his or her retirement annuity begins, is entitled to credit for service for that portion of unused sick leave earned in the course of employment with an employer and credited on the date of termination of employment by an employer for which payment is not received, in accordance with the following schedule: 30 through 90 full calendar days and 20 through 59 full work days of unused sick leave, 1/4 of a year of service; 91 through 180 full calendar days and 60 through 119 full work days, 1/2 of a year of service; 181 through 270 full calendar days and 120 through 179 full work days, 3/4 of a year of service; 271 through 360 full calendar days and 180 through 240 full work days, one year of service. Only uncompensated, unused sick leave earned in accordance with an employer's sick leave accrual policy generally applicable to employees or a class of employees shall be taken into account in calculating service credit under this Section. Any uncompensated, unused sick leave granted by an employer to facilitate the hiring, retirement, termination, or other special circumstances of an employee shall not be taken into account in calculating service credit under this Section. If a participant transfers from one employer to another, the unused sick leave credited by the previous employer shall be considered in determining service to be credited under this Section, even if the participant terminated service prior to the effective date of P.A. 86-272 (August 23, 1989); if necessary, the retirement annuity shall be recalculated to reflect such sick leave credit. Each employer shall certify to the board the number of days of unused sick leave accrued to the participant's credit on the date that the participant's status as an employee terminated. This period of unused sick leave shall not be considered in determining the date the retirement annuity begins. A person who first becomes a participant on or after the effective date of this amendatory Act of the 98th General Assembly shall not receive service credit for unused sick leave.
(Source: P.A. 98-599, eff. 6-1-14.)

(Text of Section WITHOUT the changes made by P.A. 98-599, which has been held unconstitutional)
Sec. 15-113.4. Service for unused sick leave. "Service for unused sick leave": A participant who is an employee under this System or one of the other systems subject to Article 20 of this Code within 60 days immediately preceding the date on which his or her retirement annuity begins, is entitled to credit for service for that portion of unused sick leave earned in the course of employment with an employer and credited on the date of termination of employment by an employer for which payment is not received, in accordance with the following schedule: 30 through 90 full calendar days and 20 through 59 full work days of unused sick leave, 1/4 of a year of service; 91 through 180 full calendar days and 60 through 119 full work days, 1/2 of a year of service; 181 through 270 full calendar days and 120 through 179 full work days, 3/4 of a year of service; 271 through 360 full calendar days and 180 through 240 full work days, one year of service. Only uncompensated, unused sick leave earned in accordance with an employer's sick leave accrual policy generally applicable to employees or a class of employees shall be taken into account in calculating service credit under this Section. Any uncompensated, unused sick leave granted by an employer to facilitate the hiring, retirement, termination, or other special circumstances of an employee shall not be taken into account in calculating service credit under this Section. If a participant transfers from one employer to another, the unused sick leave credited by the previous employer shall be considered in determining service to be credited under this Section, even if the participant terminated service prior to the effective date of P.A. 86-272 (August 23, 1989); if necessary, the retirement annuity shall be recalculated to reflect such sick leave credit. Each employer shall certify to the board the number of days of unused sick leave accrued to the participant's credit on the date that the participant's status as an employee terminated. This period of unused sick leave shall not be considered in determining the date the retirement annuity begins.
(Source: P.A. 90-65, eff. 7-7-97; 90-511, eff. 8-22-97.)

(40 ILCS 5/15-113.5) (from Ch. 108 1/2, par. 15-113.5)
Sec. 15-113.5. Service for employment with other public agencies in this State. "Service for employment with other public agencies in this State" includes the following periods:
(a) periods during which a person rendered services for the State of Illinois, prior to January 1, 1944, under employment not covered by this Article, if (1) such periods would have been considered creditable service under the State Employees' Retirement System of Illinois had that system been in effect at that time, and (2) service credit for such periods has not been granted under the State Employees' Retirement System of Illinois.
(b) periods credited under the State Employees' Retirement System of Illinois on the date an employee became eligible for participation in the State Universities Retirement System as a result of a transfer of a State function from a department, commission or other agency of this State to an employer, excluding periods as a "covered employee" as defined in Article 14 of this Code, provided the employee has received a refund of his or her contributions from the State Employees' Retirement System of Illinois and pays to this system contributions equal to the amount of the refund together with compound interest at the rate required for repayment of a refund under Section 15-154 from the date the refund is received to the date payment is made.
(c) periods credited in a retirement system covering a governmental unit, as defined in Section 20-107 on the date a person becomes a participant, if (1) a function of this governmental unit is transferred in whole or in part to an employer, and (2) the person transfers employment from the governmental unit to such employer within 6 months after the employer begins operation of this function, and (3) the person cannot qualify for a proportional retirement annuity from the retirement system covering this governmental unit, and (4) the participant receives a refund of his or her contributions from the retirement system covering this governmental unit and pays to this system contributions equal to the amount of the refund together with compound interest from the date the refund is made by the system to the date payment is received by the board at the rate of 6% per annum through August 31, 1982, and at the effective rates after that date.
(d) periods during which a participant contributed to the Park Policemen's Annuity Fund as defined in Section 5-219, provided the participant and the Chicago Policemen's Annuity Fund pay to this system the required employee and employer contributions.
(e) periods during which a person rendered services for an athletic association affiliated with the University of Illinois, provided that (1) the employee was employed by that athletic association on January 1, 1960, (2) annuity contracts covering that employment have been purchased by other retirement systems covering employees of the athletic association, and (3) the employee files with the board an election to become a participant and assigns to the board his or her right, title, and interest in those annuity contracts.
(Source: P.A. 90-65, eff. 7-7-97; 90-511, eff. 8-22-97.)

(40 ILCS 5/15-113.6) (from Ch. 108 1/2, par. 15-113.6)
Sec. 15-113.6. Service for employment in public schools. "Service for employment in public schools": Includes those periods not exceeding the lesser of 10 years or 2/3 of the service granted under other Sections of this Article dealing with service credit, during which a person who entered the system after September 1, 1974 was employed full time by a public common school, public college and public university, or by an agency or instrumentality of any of the foregoing, of any state, territory, dependency or possession of the United States of America, including the Philippine Islands, or a school operated by or under the auspices of any agency or department of any other state, if the person (1) cannot qualify for a retirement pension or other benefit based upon employer contributions from another retirement system, exclusive of federal social security, based in whole or in part upon this employment, and (2) pays the lesser of (A) an amount equal to 8% of his or her annual basic compensation on the date of becoming a participating employee subsequent to this service multiplied by the number of years of such service, together with compound interest from the date participation begins to the date payment is received by the board at the rate of 6% per annum through August 31, 1982, and at the effective rates after that date, and (B) 50% of the actuarial value of the increase in the retirement annuity provided by this service, and (3) contributes for at least 5 years subsequent to this employment to one or more of the following systems: the State Universities Retirement System, the Teachers' Retirement System of the State of Illinois, and the Public School Teachers' Pension and Retirement Fund of Chicago.
The service granted under this Section shall not be considered in determining whether the person has the minimum of 8 years of service required to qualify for a retirement annuity at age 55 or the 5 years of service required to qualify for a retirement annuity at age 62 or the 10 years of service required to qualify for a retirement annuity at age 67, as provided in Section 15-135. The maximum allowable service of 10 years for this governmental employment shall be reduced by the service credit which is validated under paragraph (2) of subsection (b) of Section 16-127 and paragraph 1 of Section 17-133.
(Source: P.A. 98-92, eff. 7-16-13.)

(40 ILCS 5/15-113.7) (from Ch. 108 1/2, par. 15-113.7)
Sec. 15-113.7. Service for other public employment. "Service for other public employment": Includes those periods not exceeding the lesser of 10 years or 2/3 of the service granted under other Sections of this Article dealing with service credit, during which a person was employed full time by the United States government, or by the government of a state, or by a political subdivision of a state, or by an agency or instrumentality of any of the foregoing, if the person (1) cannot qualify for a retirement pension or other benefit based upon employer contributions from another retirement system, exclusive of federal social security, based in whole or in part upon this employment, and (2) pays the lesser of (A) an amount equal to 8% of his or her annual basic compensation on the date of becoming a participating employee subsequent to this service multiplied by the number of years of such service, together with compound interest from the date participation begins to the date payment is received by the board at the rate of 6% per annum through August 31, 1982, and at the effective rates after that date, and (B) 50% of the actuarial value of the increase in the retirement annuity provided by this service, and (3) contributes for at least 5 years subsequent to this employment to one or more of the following systems: the State Universities Retirement System, the Teachers' Retirement System of the State of Illinois, and the Public School Teachers' Pension and Retirement Fund of Chicago. If a function of a governmental unit as defined by Section 20-107 is transferred by law, in whole or in part to an employer, and an employee transfers employment from this governmental unit to such employer within 6 months of the transfer of the function, the payment for service authorized under this Section shall not exceed the amount which would have been payable for this service to the retirement system covering the governmental unit from which the function was transferred.
The service granted under this Section shall not be considered in determining whether the person has the minimum of 8 years of service required to qualify for a retirement annuity at age 55 or the 5 years of service required to qualify for a retirement annuity at age 62, as provided in Section 15-135. The maximum allowable service of 10 years for this governmental employment shall be reduced by the service credit which is validated under paragraph (2) of subsection (b) of Section 16-127 and paragraph one of Section 17-133.
Except as hereinafter provided, this Section shall not apply to persons who become participants in the system after September 1, 1974.
(Source: P.A. 95-83, eff. 8-13-07.)

(40 ILCS 5/15-113.8) (from Ch. 108 1/2, par. 15-113.8)
Sec. 15-113.8. Previous service with employer affiliated alumni and athletic associations and foundations. "Previous service with employer affiliated alumni and athletic associations and foundations": Includes the following periods:
(a) Periods of service prior to October 1, 1959 for employer affiliated alumni associations and foundations for which service credit has been granted under the provisions relating to this service in effect on January 1, 1984.
(b) Periods of service prior to October 1, 1966 for affiliated athletic associations for which service credit has been granted under the provisions relating to this service in effect on January 1, 1984.
(Source: P.A. 83-1440.)

(40 ILCS 5/15-113.9) (from Ch. 108 1/2, par. 15-113.9)
Sec. 15-113.9. Service for employment with the Illinois Mathematics and Science Academy. A participating employee who was employed by the Illinois Mathematics and Science Academy prior to February 1, 1987 shall be entitled to receive service credit under this System for any period of such employment prior to February 1, 1987 for which the required contributions have been received by this System. If credit for such employment has been granted under any other retirement system governed by this Code, credit for such employment shall not be granted under this System unless (1) the employee so elects in writing prior to April 1, 1987, and (2) the credit granted for such employment in the other retirement system has been terminated, and any employee and employer contributions received therefor by the other retirement system have been transmitted by that retirement system to this System. Such other retirement system shall terminate such credit, and transfer the associated contributions, upon receiving notice of the election from the Board of this System.
(Source: P.A. 84-1472.)

(40 ILCS 5/15-113.10) (from Ch. 108 1/2, par. 15-113.10)
Sec. 15-113.10. Transfer of creditable service to Article 8, 9 or 13 fund.
(a) Any city officer as defined in Section 8-243.2 of this Code, any county officer elected by vote of the people who is a participant in the pension fund established under Article 9 of this Code, any chief of the County Police Department or undersheriff of the County Sheriff's Department who has elected under subparagraph (j) of Section 9-128.1 to be included within the provisions of Section 9-128.1 of Article 9 of this Code, and any elected sanitary district commissioner who is a participant in a pension fund established under Article 13 of this Code, may apply to transfer his or her credits and creditable service accumulated under this System to such Article 8, 9 or 13 fund. Such creditable service shall be transferred forthwith. Payment by this System to the Article 8, 9 or 13 Fund shall be made at the same time and shall consist of:
(1) the amounts accumulated to the credit of the

applicant through employee contribution, including interest, as of the date of transfer; and

(2) employer contributions equal in amount to the

accumulated employee contributions as determined in item (1) above.

Participation in this System shall terminate on the date of transfer.
(b) Any such elected city officer, county officer, chief of the County Police Department, undersheriff of the County Sheriff's Department, or sanitary district commissioner may reinstate credits and creditable service terminated upon receipt of a refund, by payment to the System of the amount of the refund together with interest at the rate required for repayment of a refund under Section 15-154 from the date the refund was received to the date of payment.
(c) Any such elected city officer, county officer, chief of the County Police Department, undersheriff of the County Sheriff's Department, or sanitary district commissioner who has credits and creditable service under the System may establish additional credits and creditable service for periods during which he or she could have elected to participate but did not so elect. Credits and creditable service may be established by payment to the System of an amount equal to the contributions that he or she would have made if he or she had elected to participate, plus regular interest to the date of payment.
(Source: P.A. 89-643, eff. 8-9-96.)

(40 ILCS 5/15-113.11)
Sec. 15-113.11. Service for periods of voluntary or involuntary furlough.
(a) A participant may establish creditable service and earnings credit for periods of furlough beginning on or after July 1, 2009 and ending on or before June 30, 2011. To receive this credit, the participant must (i) apply in writing to the System before December 31, 2011; (ii) not receive compensation from an employer for any furlough period; and (iii) make, on an after-tax basis, employee contributions required under Section 15-157 based on the rate of basic compensation during the periods of furlough, plus an amount determined by the Board to be equal to the employer's normal cost of the benefit, plus compounded interest at the actuarially assumed rate from the date of voluntary or involuntary furlough to the date of payment. The participant shall provide, at the time of application, written certification from the employer providing the total number of furlough days a participant has been required to take.
(b) A participant may establish creditable service and earnings credit for periods of furlough beginning on or after July 1, 2015 and ending on or before June 30, 2017. To receive this credit, the participant must (i) apply in writing to the System before December 31, 2018; (ii) not receive compensation from an employer for any furlough period; and (iii) make, on an after-tax basis, employee contributions required under Section 15-157 based on the rate of basic compensation during the periods of furlough, plus an amount determined by the Board to be equal to the employer's normal cost of the benefit, plus compounded interest at the actuarially assumed rate from the date of voluntary or involuntary furlough to the date of payment. The participant shall provide, at the time of application, written certification from the employer providing the total number of furlough days a participant has been required to take.
(Source: P.A. 99-897, eff. 1-1-17.)

(40 ILCS 5/15-113.12)
Sec. 15-113.12. Earnings for periods of voluntary pay reduction taken in lieu of furlough. A participant may establish earnings credit for periods of voluntary pay reduction, taken in lieu of furlough, beginning on or after July 1, 2015 and ending on or before June 30, 2017. To receive this credit, the participant must: (1) apply in writing to the System before December 31, 2018; and (2) make, on an after-tax basis, employee contributions required under Section 15-157 based on the voluntary reduction in pay, plus an amount determined by the Board to be equal to the employer's normal cost of the benefit, plus compounded interest at the actuarially assumed rate from the date of voluntary reduction in pay to the date of payment. The participant shall provide, at the time of application, (i) written certification from the employer providing the total voluntary reduction in pay per pay period for each pay period with a voluntary reduction in pay and (ii) written certification from the employer stating that the voluntary reduction in pay was taken in lieu of furlough.
(Source: P.A. 99-897, eff. 1-1-17.)

(40 ILCS 5/15-114) (from Ch. 108 1/2, par. 15-114)
Sec. 15-114. Normal contributions. "Normal contributions": The required contributions specified under Section 15-157 as normal contributions and amounts paid by a participant for annuity contracts assigned to the board in order to obtain service credit for employment by affiliated alumni associations, foundations, and athletic associations, and amounts contributed by a participant under Section 15-113.5, Section 15-113.6 and Section 15-113.7.
(Source: P.A. 83-1440.)

(40 ILCS 5/15-115) (from Ch. 108 1/2, par. 15-115)
Sec. 15-115. Additional contributions. "Additional contributions": The amounts paid by a participating employee which are specified under Section 15-157 as additional contributions.
(Source: P.A. 83-1440.)

(40 ILCS 5/15-116) (from Ch. 108 1/2, par. 15-116)
Sec. 15-116. Accumulated normal contributions. "Accumulated normal contributions": The sum of all normal contributions credited to an employee's account, together with interest thereon at the effective rate for the respective years.
(Source: P.A. 83-1440.)

(40 ILCS 5/15-117) (from Ch. 108 1/2, par. 15-117)
Sec. 15-117. Accumulated additional contributions. "Accumulated additional contributions": The sum of all additional contributions credited to an employee's account, together with interest thereon at the effective rate for the respective years.
(Source: P.A. 83-1440.)

(40 ILCS 5/15-118) (from Ch. 108 1/2, par. 15-118)
Sec. 15-118. Annuity. "Annuity": A series of monthly payments, payable as of the first day of each calendar month during the annuity payment period, the first payment to be made as of the first day of the calendar month coincidental with or next following the first day of the annuity payment period and the last payment to be made as of the first day of the calendar month in which the annuitant dies or the annuity payment period ends. An annuitant may authorize the board to deduct from the annuity, premiums due under any group hospital-medical insurance program which is sponsored or approved by any employer.
(Source: P.A. 83-1440.)

(40 ILCS 5/15-119) (from Ch. 108 1/2, par. 15-119)
Sec. 15-119. Annuitant. "Annuitant": A person receiving a retirement, reversionary, survivors or beneficiary annuity or disability retirement annuity from this System.
(Source: P.A. 83-1440.)

(40 ILCS 5/15-120) (from Ch. 108 1/2, par. 15-120)
Sec. 15-120. Beneficiary; survivor annuitant under portable benefit package. "Beneficiary": The person or persons designated by the participant or annuitant in the last written designation on file with the board; or if no person so designated survives, or if no designation is on file, the estate of the participant or annuitant. Acceptance by the participant of a refund of accumulated contributions shall result in cancellation of all beneficiary designations previously filed. A spouse whose marriage was dissolved shall be disqualified as beneficiary unless the spouse was designated as beneficiary after the effective date of the dissolution of marriage.
After a joint and survivor annuity commences under the portable benefit package, the survivor annuitant of a joint and survivor annuity is not disqualified, and may not be removed, as the survivor annuitant by a dissolution of the survivor's marriage with the participant or annuitant.
(Source: P.A. 91-887, eff. 7-6-00.)

(40 ILCS 5/15-121) (from Ch. 108 1/2, par. 15-121)
Sec. 15-121. Additional annuity.
"Additional annuity": The portion of a retirement annuity derived from accumulated additional contributions.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/15-122) (from Ch. 108 1/2, par. 15-122)
Sec. 15-122. Reversionary annuity. "Reversionary annuity": The annuity payable to a beneficiary after the death of the annuitant as specified in Section 15-140.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/15-123) (from Ch. 108 1/2, par. 15-123)
Sec. 15-123. Beneficiary annuity. "Beneficiary annuity": The annuity payable to a beneficiary after the death of a participant or annuitant as specified in Section 15-144.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/15-124) (from Ch. 108 1/2, par. 15-124)
Sec. 15-124. Actuarial tables.
"Actuarial tables": Such tabular listings of assumed rates of decrement such as death, disability, retirement and withdrawal from service, according to age and sex, including mathematical functions derived from the rates of probability, combined with an interest discount factor, as are adopted by the board based upon the experience of the system.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/15-125) (from Ch. 108 1/2, par. 15-125)
(Text of Section WITH the changes made by P.A. 98-599, which has been held unconstitutional)
Sec. 15-125. "Prescribed Rate of Interest; Effective Rate of Interest".
(1) "Prescribed rate of interest": The rate of interest to be used in actuarial valuations and in development of actuarial tables as determined by the board on the basis of the probable average rate of interest on a long term basis, based on factors including the expected investment experience; historical and expected fluctuations in the market value of investments; the desirability of minimizing volatility in the rate of investment earnings from year to year; and the provision of reserves for anticipated losses upon sales, redemptions, or other disposition of investments and for variations in interest experience.
(2) "Effective rate of interest": For a fiscal year concluding no later than June 30, 2014, the interest rate for all or any part of a fiscal year that is determined by the board based on factors including the system's past and expected investment experience; historical and expected fluctuations in the market value of investments; the desirability of minimizing volatility in the effective rate of interest from year to year; and the provision of reserves for anticipated losses upon sales, redemptions, or other disposition of investments and for variations in interest experience; except that for the purpose of determining the accumulated normal contributions used in calculating retirement annuities under Rule 2 of Section 15-136, the effective rate of interest shall be determined by the State Comptroller rather than the board. For a fiscal year concluding no later than June 30, 2014, the State Comptroller shall determine the effective rate of interest to be used for this purpose using the factors listed above, and shall certify to the board and the Commission on Government Forecasting and Accountability the rate to be used for this purpose for fiscal year 2006 as soon as possible after the effective date of this amendatory Act of the 94th General Assembly, and for each fiscal year thereafter no later than the January 31 immediately preceding the start of that fiscal year.
For a fiscal year that begins on or after July 1, 2014, the effective rate of interest for a given fiscal year shall be equal to the interest rate of 30-year United States Treasury bonds as of the beginning of that given fiscal year, plus 75 basis points. This effective rate of interest shall not be used in determining the prescribed rate of interest as defined in paragraph (1) of this Section.
(3) The change made to this Section by Public Acts 90-65 and 90-511 is a clarification of existing law.
(Source: P.A. 98-599, eff. 6-1-14.)

(Text of Section WITHOUT the changes made by P.A. 98-599, which has been held unconstitutional)
Sec. 15-125. "Prescribed Rate of Interest; Effective Rate of Interest".
(1) "Prescribed rate of interest": The rate of interest to be used in actuarial valuations and in development of actuarial tables as determined by the board on the basis of the probable average effective rate of interest on a long term basis.
(2) "Effective rate of interest": The interest rate for all or any part of a fiscal year that is determined by the board based on factors including the system's past and expected investment experience; historical and expected fluctuations in the market value of investments; the desirability of minimizing volatility in the effective rate of interest from year to year; and the provision of reserves for anticipated losses upon sales, redemptions, or other disposition of investments and for variations in interest experience; except that for the purpose of determining the accumulated normal contributions used in calculating retirement annuities under Rule 2 of Section 15-136, the effective rate of interest shall be determined by the State Comptroller rather than the board. The State Comptroller shall determine the effective rate of interest to be used for this purpose using the factors listed above, and shall certify to the board and the Commission on Government Forecasting and Accountability the rate to be used for this purpose for fiscal year 2006 as soon as possible after the effective date of this amendatory Act of the 94th General Assembly, and for each fiscal year thereafter no later than the January 31 immediately preceding the start of that fiscal year.
(3) The change made to this Section by Public Acts 90-65 and 90-511 is a clarification of existing law.
(Source: P.A. 94-4, eff. 6-1-05; 94-982, eff. 6-30-06.)

(40 ILCS 5/15-126) (from Ch. 108 1/2, par. 15-126)
Sec. 15-126. Fiscal year. "Fiscal year": Until July 1, 1987, the period beginning on September 1 in any year, and ending on August 31 of the succeeding year, except that the 1987 fiscal year shall end on June 30. Beginning July 1, 1987, "fiscal year" means the period beginning on July 1 in any year, and ending on June 30 of the succeeding year.
(Source: P.A. 84-1472.)

(40 ILCS 5/15-126.1) (from Ch. 108 1/2, par. 15-126.1)
Sec. 15-126.1. Academic year. "Academic year": The 12-month period beginning on the first day of the fall term as determined by each employer, or if the employer does not have an academic program divided into terms, then beginning September 1. For the purposes of Section 15-139.5 and subsection (b) of Section 15-139, however, "academic year" means the 12-month period beginning September 1.
(Source: P.A. 98-596, eff. 11-19-13.)

(40 ILCS 5/15-126.2)
Sec. 15-126.2. Plan year. "Plan year": The 12-month period beginning on July 1 in any year, and ending on June 30 of the succeeding year.
(Source: P.A. 99-450, eff. 8-24-15.)

(40 ILCS 5/15-127) (from Ch. 108 1/2, par. 15-127)
Sec. 15-127. Surviving spouse. "Surviving spouse": (a) The surviving wife or husband of a participant, but only if she or he (1) is the mother or father of the participant's son or daughter, (2) legally adopted the son or daughter while married to the participant and while the son or daughter was under age 18, (3) was married to the participant at the time both of them legally adopted a child under age 18, or (4) was married to the participant for not less than one year immediately prior to the day the participant died; and (b) The surviving wife or husband of an annuitant, if their marriage occurred at least one year prior to the date the annuitant died. The change in this Section made by Public Act 82-478 shall be applicable to annuitants whose employment status terminated before September 15, 1981 as well as those who terminate employment after that date but not to annuitants who pass away before that date.
(Source: P.A. 83-1440.)

(40 ILCS 5/15-129) (from Ch. 108 1/2, par. 15-129)
Sec. 15-129. Child.
"Child": The child of a participant or an annuitant, including a child born out of wedlock, a stepchild who has been such for not less than 1 year immediately preceding the death of the participant or annuitant, and an adopted child.
(Source: P.A. 94-229, eff. 1-1-06; 95-279, eff. 1-1-08.)

(40 ILCS 5/15-130) (from Ch. 108 1/2, par. 15-130)
Sec. 15-130. Parent. "Parent": The mother or father of a participant or annuitant, a stepparent of a participant or an annuitant by a marriage contracted before the participant or annuitant attained age 16, or an adopting parent by whom the participant or annuitant was adopted before he or she reached age 16.
(Source: P.A. 83-1440.)

(40 ILCS 5/15-131) (from Ch. 108 1/2, par. 15-131)
Sec. 15-131. Survivors insurance beneficiary. "Survivors insurance beneficiary": The spouse, dependent unmarried child under age 18 (under age 22 if a full-time student), unmarried child over age 18 who is dependent by reason of a physical or mental disability which began prior to attainment of that age, or dependent parent, who could qualify for survivors insurance payments under this Article.
(Source: P.A. 90-448, eff. 8-16-97.)

(40 ILCS 5/15-132) (from Ch. 108 1/2, par. 15-132)
Sec. 15-132. Accumulated survivors insurance contributions. "Accumulated survivors insurance contributions": The sum of all survivors insurance contributions received from a participating employee, together with interest at the prescribed rate.
(Source: P.A. 81-1165.)

(40 ILCS 5/15-132.1) (from Ch. 108 1/2, par. 15-132.1)
Sec. 15-132.1. Police officer. "Police officer": a participant who is a peace officer empowered to make arrests to protect the property, interests, students and personnel of an employer.
(Source: P.A. 86-273; 86-1488.)

(40 ILCS 5/15-132.2)
Sec. 15-132.2. Retire and retirement. A participant "retires", and his or her "retirement" begins, when his or her annuity payment period begins.
(Source: P.A. 91-887, eff. 7-6-00.)

(40 ILCS 5/15-133) (from Ch. 108 1/2, par. 15-133)
Sec. 15-133. Employer participation.
Each employer shall participate in and be subject to the provisions of this Article.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/15-134) (from Ch. 108 1/2, par. 15-134)
Sec. 15-134. Participant.
(a) Each person shall, as a condition of employment, become a participant and be subject to this Article on the date that he or she becomes an employee, makes an election to participate in, or otherwise becomes a participant in one of the retirement programs offered under this Article, whichever date is later.
An employee who becomes a participant shall continue to be a participant until he or she becomes an annuitant, dies or accepts a refund of contributions.
(b) A person employed concurrently by 2 or more employers is eligible to participate in the system on compensation received from all employers.
(Source: P.A. 98-92, eff. 7-16-13.)

(40 ILCS 5/15-134.1) (from Ch. 108 1/2, par. 15-134.1)
Sec. 15-134.1. Service calculation and adjustment.
(a) In computing service, the following schedule shall govern: one month of service means a calendar month during which a participant (i) qualifies as an employee under Section 15-107 for at least 15 or more days, and (ii) receives any earnings as an employee; 8 or more months of service during an academic year shall constitute a year of service; 6 or more but less than 8 months of service during an academic year shall constitute 3/4 of a year of service; 3 or more but less than 6 months of service during an academic year shall constitute 1/2 of a year of service; and one or more but less than 3 months of service during an academic year shall constitute 1/4 of a year of service. No more than one year of service may be granted per academic year, regardless of the number of hours or percentage of time worked.
(b) In calculating a retirement annuity, if a participant has been employed at 1/2 time or less for 3 or more years after September 1, 1959, service shall be granted for such employment in excess of 3 years, in the proportion that the percentage of time employed for each such year of employment bears to the average annual percentage of time employed during the period on which the final rate of earnings is based. This adjustment shall not be made, however, in determining the eligibility for a retirement annuity, disability benefits, additional death benefits, or survivors' insurance. The percentage of time employed shall be as reported by the employer.
(Source: P.A. 87-8.)

(40 ILCS 5/15-134.2) (from Ch. 108 1/2, par. 15-134.2)
Sec. 15-134.2. Transfer of creditable service to the General Assembly Retirement System. (a) An active member of the General Assembly Retirement System may apply to transfer his or her credits and creditable service accumulated under this system to the General Assembly Retirement System. The credits and creditable service shall be transferred forthwith. Payment by this system to the General Assembly Retirement System shall be made at the same time and shall consist of: (1) the amounts credited to the applicant, through employee contributions, including interest, as of the date of transfer; and (2) employer contributions equal in amount to the accumulated employee contributions as determined in subparagraph (1) above. Participation in this system shall terminate on the date of transfer.
(b) An active member of the General Assembly may reinstate service credits terminated upon receipt of a refund by payment to the system of the amount of the refund together with compound interest at the rate required for repayment of a refund under Section 15-154 from the date the refund was received to the date of payment.
(Source: P.A. 83-1440.)

(40 ILCS 5/15-134.3) (from Ch. 108 1/2, par. 15-134.3)
Sec. 15-134.3. (a) Persons otherwise required or eligible to participate in this System who elect to continue participation in the General Assembly System under Section 2-117.1 may not participate in this System for the duration of such continued participation under Section 2-117.1.
(b) Upon terminating such continued participation, a person may transfer credits and creditable service accumulated under Section 2-117.1 to this System, upon payment to this System of the amount by which (1) the employer and employee contributions that would have been required if he had participated in this System during the period for which credit under Section 2-117.1 is being transferred, plus interest thereon at the effective rate from the date of such participation to the date of payment, exceeds (2) the amounts actually transferred under that Section to this System.
(Source: P.A. 86-272.)

(40 ILCS 5/15-134.4) (from Ch. 108 1/2, par. 15-134.4)
Sec. 15-134.4. Transfer of creditable service to the Article 5 Pension Fund or Article 14 System.
(a) An active member of the Pension Fund established under Article 5 of this Code may apply, not later than January 1, 1990, to transfer his or her credits and creditable service accumulated under this System for service with the City Colleges of Chicago teaching in the Criminal Justice Program, to the Article 5 Fund. Such credits and creditable service shall be transferred forthwith.
Payment by this System to the Article 5 Fund shall be made at the same time and shall consist of:
(1) the amounts credited to the applicant for such

service through employee contributions, including interest, as of the date of transfer; and

(2) employer contributions equal in amount to the

accumulated employee contributions as determined in item (1).

Participation in this System with respect to such credits shall terminate on the date of transfer.
(b) Any active member of the State Employees' Retirement System who is a State policeman, an investigator for the Secretary of State, or a conservation police officer may apply for transfer of some or all of his or her creditable service accumulated in this System for service as a police officer to the State Employees' Retirement System in accordance with Section 14-110. The creditable service shall be transferred only upon payment by this System to the State Employees' Retirement System of an amount equal to:
(1) the amounts accumulated to the credit of the

applicant for the service to be transferred, including interest, as of the date of transfer; and

(2) employer contributions equal in amount to the

accumulated employee contributions as determined in item (1); and

(3) any interest paid by the applicant to reinstate

such service.

Participation in this System as to any credits transferred under this Section shall terminate on the date of transfer.
(c) Any person applying to transfer service under subsection (b) may reinstate credits and creditable service terminated upon receipt of a refund by paying to the System the amount of the refund plus interest thereon at the rate of 6% per year from the date of the refund to the date of payment.
(Source: P.A. 95-530, eff. 8-28-07.)

(40 ILCS 5/15-134.5)
Sec. 15-134.5. Retirement program elections.
(a) All participating employees are participants under the traditional benefit package prior to January 1, 1998.
Effective as of the date that an employer elects, as described in Section 15-158.2, to offer to its employees the portable benefit package and the self-managed plan as alternatives to the traditional benefit package, each of that employer's eligible employees (as defined in subsection (b)) shall be given the choice to elect which retirement program he or she wishes to participate in with respect to all periods of covered employment occurring on and after the effective date of the employee's election. The retirement program election made by an eligible employee must be made in writing, in the manner prescribed by the System, and within the time period described in subsection (d) or (d-1).
The employee election authorized by this Section is a one-time, irrevocable election. If an employee terminates employment after making the election provided under this subsection (a), then upon his or her subsequent re-employment with an employer the original election shall automatically apply to him or her, provided that the employer is then a participating employer as described in Section 15-158.2.
An eligible employee who fails to make this election shall, by default, participate in the traditional benefit package.
(b) "Eligible employee" means an employee (as defined in Section 15-107) who is either a currently eligible employee or a newly eligible employee. For purposes of this Section, a "currently eligible employee" is an employee who is employed by an employer on the effective date on which the employer offers to its employees the portable benefit package and the self-managed plan as alternatives to the traditional benefit package. A "newly eligible employee" is an employee who first becomes employed by an employer after the effective date on which the employer offers its employees the portable benefit package and the self-managed plan as alternatives to the traditional benefit package. A newly eligible employee participates in the traditional benefit package until he or she makes an election to participate in the portable benefit package or the self-managed plan. If an employee does not elect to participate in the portable benefit package or the self-managed plan, he or she shall continue to participate in the traditional benefit package by default.
(c) An eligible employee who at the time he or she is first eligible to make the election described in subsection (a) does not have sufficient age and service to qualify for a retirement annuity under Section 15-135 may elect to participate in the traditional benefit package, the portable benefit package, or the self-managed plan. An eligible employee who has sufficient age and service to qualify for a retirement annuity under Section 15-135 at the time he or she is first eligible to make the election described in subsection (a) may elect to participate in the traditional benefit package or the portable benefit package, but may not elect to participate in the self-managed plan.
(d) A currently eligible employee must make this election within one year after the effective date of the employer's adoption of the self-managed plan.
A newly eligible employee must make this election within 6 months after the date on which the System receives the report of status certification from the employer. If an employee elects to participate in the self-managed plan, no employer contributions shall be remitted to the self-managed plan when the employee's account balance transfer is made. Employer contributions to the self-managed plan shall commence as of the first pay period that begins after the System receives the employee's election.
(d-1) A newly eligible employee who, prior to the effective date of this amendatory Act of the 91st General Assembly, fails to make the election within the period provided under subsection (d) and participates by default in the traditional benefit package may make a late election to participate in the portable benefit package or the self-managed plan instead of the traditional benefit package at any time within 6 months after the effective date of this amendatory Act of the 91st General Assembly.
(e) If a currently eligible employee elects the portable benefit package, that election shall not become effective until the one-year anniversary of the date on which the election is filed with the System, provided the employee remains continuously employed by the employer throughout the one-year waiting period, and any benefits payable to or on account of the employee before such one-year waiting period has ended shall not be determined under the provisions applicable to the portable benefit package but shall instead be determined in accordance with the traditional benefit package. If a currently eligible employee who has elected the portable benefit package terminates employment covered by the System before the one-year waiting period has ended, then no benefits shall be determined under the portable benefit package provisions while he or she is inactive in the System and upon re-employment with an employer covered by the System he or she shall begin a new one-year waiting period before the provisions of the portable benefit package become effective.
(f) An eligible employee shall be provided with written information prepared or prescribed by the System which describes the employee's retirement program choices. The eligible employee shall be offered an opportunity to receive counseling from the System prior to making his or her election. This counseling may consist of videotaped materials, group presentations, individual consultation with an employee or authorized representative of the System in person or by telephone or other electronic means, or any combination of these methods.
(Source: P.A. 90-766, eff. 8-14-98; 91-887, eff. 7-6-00.)

(40 ILCS 5/15-135) (from Ch. 108 1/2, par. 15-135)
Sec. 15-135. Retirement annuities - Conditions.
(a) This subsection (a) applies only to a Tier 1 member. A participant who retires in one of the following specified years with the specified amount of service is entitled to a retirement annuity at any age under the retirement program applicable to the participant:
35 years if retirement is in 1997 or before;
34 years if retirement is in 1998;
33 years if retirement is in 1999;
32 years if retirement is in 2000;
31 years if retirement is in 2001;
30 years if retirement is in 2002 or later.
A participant with 8 or more years of service after September 1, 1941, is entitled to a retirement annuity on or after attainment of age 55.
A participant with at least 5 but less than 8 years of service after September 1, 1941, is entitled to a retirement annuity on or after attainment of age 62.
A participant who has at least 25 years of service in this system as a police officer or firefighter is entitled to a retirement annuity on or after the attainment of age 50, if Rule 4 of Section 15-136 is applicable to the participant.
(a-5) A Tier 2 member is entitled to a retirement annuity upon written application if he or she has attained age 67 and has at least 10 years of service credit and is otherwise eligible under the requirements of this Article. A Tier 2 member who has attained age 62 and has at least 10 years of service credit and is otherwise eligible under the requirements of this Article may elect to receive the lower retirement annuity provided in subsection (b-5) of Section 15-136 of this Article.
(b) The annuity payment period shall begin on the date specified by the participant or the recipient of a disability retirement annuity submitting a written application. For a participant, the date on which the annuity payment period begins shall not be prior to termination of employment or more than one year before the application is received by the board; however, if the participant is not an employee of an employer participating in this System or in a participating system as defined in Article 20 of this Code on April 1 of the calendar year next following the calendar year in which the participant attains age 70 1/2, the annuity payment period shall begin on that date regardless of whether an application has been filed. For a recipient of a disability retirement annuity, the date on which the annuity payment period begins shall not be prior to the discontinuation of the disability retirement annuity under Section 15-153.2.
(c) An annuity is not payable if the amount provided under Section 15-136 is less than $10 per month.
(Source: P.A. 100-556, eff. 12-8-17.)

(40 ILCS 5/15-135.1)
Sec. 15-135.1. Election to avoid application of P.A. 90-65.
(a) A participant who was an employee on July 7, 1997 and retires on or after the effective date of this amendatory Act of the 91st General Assembly may elect in writing at the time of retirement to have the retirement annuity calculated in accordance with the provisions of Sections 15-135 and 15-136 as they existed immediately prior to amendment by Public Act 90-65. This election, once made, is irrevocable.
(b) The fact that a person has elected to participate in the optional retirement program under Section 15-158.2 or has elected the portability option under subsection (a-1) of Section 15-154 does not prevent the person from making an election under subsection (a) of this Section; the fact that such a person makes an election under subsection (a) does not allow the person to change the irrevocable election that he or she made under Section 15-158.2 or subsection (a-1) of Section 15-154.
(c) The System shall promptly notify the Department of Central Management Services of each election made under this Section.
(Source: P.A. 91-395, eff. 7-30-99.)

(40 ILCS 5/15-136) (from Ch. 108 1/2, par. 15-136)
(Text of Section WITH the changes made by P.A. 98-599, which has been held unconstitutional)
Sec. 15-136. Retirement annuities - Amount. The provisions of this Section 15-136 apply only to those participants who are participating in the traditional benefit package or the portable benefit package and do not apply to participants who are participating in the self-managed plan.
(a) The amount of a participant's retirement annuity, expressed in the form of a single-life annuity, shall be determined by whichever of the following rules is applicable and provides the largest annuity:
Rule 1: The retirement annuity shall be 1.67% of final rate of earnings for each of the first 10 years of service, 1.90% for each of the next 10 years of service, 2.10% for each year of service in excess of 20 but not exceeding 30, and 2.30% for each year in excess of 30; or for persons who retire on or after January 1, 1998, 2.2% of the final rate of earnings for each year of service.
Rule 2: The retirement annuity shall be the sum of the following, determined from amounts credited to the participant in accordance with the actuarial tables and the effective rate of interest in effect at the time the retirement annuity begins:
(i) the normal annuity which can be provided on an

actuarially equivalent basis (using the effective rate of interest in effect at the time of retirement for retirements occurring on or after July 1, 2014), by the accumulated normal contributions as of the date the annuity begins;

(ii) an annuity from employer contributions of an

amount equal to that which can be provided on an actuarially equivalent basis (using the effective rate of interest in effect at the time of retirement for retirements occurring on or after July 1, 2014) from the accumulated normal contributions made by the participant under Section 15-113.6 and Section 15-113.7 plus 1.4 times all other accumulated normal contributions made by the participant; and

(iii) the annuity that can be provided on an

actuarially equivalent basis (using the effective rate of interest in effect at the time of retirement for retirements occurring on or after July 1, 2014) from the entire contribution made by the participant under Section 15-113.3.

Notwithstanding any other provision of this Rule 2, a participant's retirement annuity calculated under this Rule 2 shall not be less than the retirement annuity that participant would have received under this Rule 2 had he or she retired during the fiscal year preceding the effective date of this amendatory Act of the 98th General Assembly.
With respect to a police officer or firefighter who retires on or after August 14, 1998, the accumulated normal contributions taken into account under clauses (i) and (ii) of this Rule 2 shall include the additional normal contributions made by the police officer or firefighter under Section 15-157(a).
The amount of a retirement annuity calculated under this Rule 2 shall be computed solely on the basis of the participant's accumulated normal contributions, as specified in this Rule and defined in Section 15-116. Neither an employee or employer contribution for early retirement under Section 15-136.2 nor any other employer contribution shall be used in the calculation of the amount of a retirement annuity under this Rule 2.
This amendatory Act of the 91st General Assembly is a clarification of existing law and applies to every participant and annuitant without regard to whether status as an employee terminates before the effective date of this amendatory Act.
This Rule 2 does not apply to a person who first becomes an employee under this Article on or after July 1, 2005.
Rule 3: The retirement annuity of a participant who is employed at least one-half time during the period on which his or her final rate of earnings is based, shall be equal to the participant's years of service not to exceed 30, multiplied by (1) $96 if the participant's final rate of earnings is less than $3,500, (2) $108 if the final rate of earnings is at least $3,500 but less than $4,500, (3) $120 if the final rate of earnings is at least $4,500 but less than $5,500, (4) $132 if the final rate of earnings is at least $5,500 but less than $6,500, (5) $144 if the final rate of earnings is at least $6,500 but less than $7,500, (6) $156 if the final rate of earnings is at least $7,500 but less than $8,500, (7) $168 if the final rate of earnings is at least $8,500 but less than $9,500, and (8) $180 if the final rate of earnings is $9,500 or more, except that the annuity for those persons having made an election under Section 15-154(a-1) shall be calculated and payable under the portable retirement benefit program pursuant to the provisions of Section 15-136.4.
Rule 4: A participant who is at least age 50 and has 25 or more years of service as a police officer or firefighter, and a participant who is age 55 or over and has at least 20 but less than 25 years of service as a police officer or firefighter, shall be entitled to a retirement annuity of 2 1/4% of the final rate of earnings for each of the first 10 years of service as a police officer or firefighter, 2 1/2% for each of the next 10 years of service as a police officer or firefighter, and 2 3/4% for each year of service as a police officer or firefighter in excess of 20. The retirement annuity for all other service shall be computed under Rule 1. A Tier 2 member is eligible for a retirement annuity calculated under Rule 4 only if that Tier 2 member meets the service requirements for that benefit calculation as prescribed under this Rule 4 in addition to the applicable age requirement under subsection (a-5) of Section 15-135.
For purposes of this Rule 4, a participant's service as a firefighter shall also include the following:
(i) service that is performed while the person is an

employee under subsection (h) of Section 15-107; and

(ii) in the case of an individual who was a

participating employee employed in the fire department of the University of Illinois's Champaign-Urbana campus immediately prior to the elimination of that fire department and who immediately after the elimination of that fire department transferred to another job with the University of Illinois, service performed as an employee of the University of Illinois in a position other than police officer or firefighter, from the date of that transfer until the employee's next termination of service with the University of Illinois.

(b) For a Tier 1 member, the retirement annuity provided under Rules 1 and 3 above shall be reduced by 1/2 of 1% for each month the participant is under age 60 at the time of retirement. However, this reduction shall not apply in the following cases:
(1) For a disabled participant whose disability

benefits have been discontinued because he or she has exhausted eligibility for disability benefits under clause (6) of Section 15-152;

(2) For a participant who has at least the number of

years of service required to retire at any age under subsection (a) of Section 15-135; or

(3) For that portion of a retirement annuity which

has been provided on account of service of the participant during periods when he or she performed the duties of a police officer or firefighter, if these duties were performed for at least 5 years immediately preceding the date the retirement annuity is to begin.

(b-5) The retirement annuity of a Tier 2 member who is retiring after attaining age 62 with at least 10 years of service credit shall be reduced by 1/2 of 1% for each full month that the member's age is under age 67.
(c) The maximum retirement annuity provided under Rules 1, 2, 4, and 5 shall be the lesser of (1) the annual limit of benefits as specified in Section 415 of the Internal Revenue Code of 1986, as such Section may be amended from time to time and as such benefit limits shall be adjusted by the Commissioner of Internal Revenue, and (2) 80% of final rate of earnings.
(d) This subsection (d) is subject to subsections (d-1) and (d-2). A Tier 1 member whose status as an employee terminates after August 14, 1969 shall receive automatic increases in his or her retirement annuity as follows:
Effective January 1 immediately following the date the retirement annuity begins, the annuitant shall receive an increase in his or her monthly retirement annuity of 0.125% of the monthly retirement annuity provided under Rule 1, Rule 2, Rule 3, or Rule 4 contained in this Section, multiplied by the number of full months which elapsed from the date the retirement annuity payments began to January 1, 1972, plus 0.1667% of such annuity, multiplied by the number of full months which elapsed from January 1, 1972, or the date the retirement annuity payments began, whichever is later, to January 1, 1978, plus 0.25% of such annuity multiplied by the number of full months which elapsed from January 1, 1978, or the date the retirement annuity payments began, whichever is later, to the effective date of the increase.
The annuitant shall receive an increase in his or her monthly retirement annuity on each January 1 thereafter during the annuitant's life of 3% of the monthly annuity provided under Rule 1, Rule 2, Rule 3, or Rule 4 contained in this Section. The change made under this subsection by P.A. 81-970 is effective January 1, 1980 and applies to each annuitant whose status as an employee terminates before or after that date.
Beginning January 1, 1990, all automatic annual increases payable under this Section shall be calculated as a percentage of the total annuity payable at the time of the increase, including all increases previously granted under this Article.
The change made in this subsection by P.A. 85-1008 is effective January 26, 1988, and is applicable without regard to whether status as an employee terminated before that date.
(d-1) Notwithstanding subsection (d), but subject to the provisions of subsection (d-2), all automatic increases payable under subsection (d) on or after the effective date of this amendatory Act of the 98th General Assembly shall be calculated as 3% of the lesser of (1) the total annuity payable at the time of the increase, including previous increases granted, or (2) $1,000 multiplied by the number of years of creditable service upon which the annuity is based; however, in the case of an initial increase subject to this subsection, the amount of that increase shall be prorated if less than one year has elapsed since retirement.
Beginning January 1, 2016, the $1,000 referred to in item (2) of this subsection (d-1) shall be increased on each January 1 by the annual unadjusted percentage increase (but not less than zero) in the consumer price index-u for the 12 months ending with the preceding September; these adjustments shall be cumulative and compounded. For the purposes of this subsection (d-1), "consumer price index-u" means the index published by the Bureau of Labor Statistics of the United States Department of Labor that measures the average change in prices of goods and services purchased by all urban consumers, United States city average, all items, 1982-84 = 100. The new dollar amount resulting from each annual adjustment shall be determined by the Public Pension Division of the Department of Insurance and made available to the System by November 1 of each year.
This subsection (d-1) is applicable without regard to whether the person is in service on or after the effective date of this amendatory Act of the 98th General Assembly.
(d-2) Notwithstanding subsections (d) and (d-1), for an active or inactive Tier 1 member who has not begun to receive a retirement annuity under this Article before July 1, 2014:
(1) the automatic annual increase payable under

subsection (d) the second January following the date the retirement annuity begins shall be equal to 0% of the total annuity payable at the time of the increase, if he or she is at least age 50 on the effective date of this amendatory Act;

(2) the automatic annual increase payable under

subsection (d) the second, fourth, and sixth January following the date the retirement annuity begins shall be equal to 0% of the total annuity payable at the time of the increase, if he or she is at least age 47 but less than age 50 on the effective date of this amendatory Act;

(3) the automatic annual increase payable under

subsection (d) the second, fourth, sixth, and eighth January following the date the retirement annuity begins shall be equal to 0% of the total annuity payable at the time of the increase, if he or she is at least age 44 but less than age 47 on the effective date of this amendatory Act;

(4) the automatic annual increase payable under

subsection (d) the second, fourth, sixth, eighth, and tenth January following the date the retirement annuity begins shall be equal to 0% of the total annuity payable at the time of the increase, if he or she is less than age 44 on the effective date of this amendatory Act.

(d-5) A retirement annuity of a Tier 2 member shall receive annual increases on the January 1 occurring either on or after the attainment of age 67 or the first anniversary of the annuity start date, whichever is later. Each annual increase shall be calculated at 3% or one half the annual unadjusted percentage increase (but not less than zero) in the consumer price index-u for the 12 months ending with the September preceding each November 1, whichever is less, of the originally granted retirement annuity. If the annual unadjusted percentage change in the consumer price index-u for the 12 months ending with the September preceding each November 1 is zero or there is a decrease, then the annuity shall not be increased.
(e) If, on January 1, 1987, or the date the retirement annuity payment period begins, whichever is later, the sum of the retirement annuity provided under Rule 1 or Rule 2 of this Section and the automatic annual increases provided under the preceding subsection or Section 15-136.1, amounts to less than the retirement annuity which would be provided by Rule 3, the retirement annuity shall be increased as of January 1, 1987, or the date the retirement annuity payment period begins, whichever is later, to the amount which would be provided by Rule 3 of this Section. Such increased amount shall be considered as the retirement annuity in determining benefits provided under other Sections of this Article. This paragraph applies without regard to whether status as an employee terminated before the effective date of this amendatory Act of 1987, provided that the annuitant was employed at least one-half time during the period on which the final rate of earnings was based.
(f) A participant is entitled to such additional annuity as may be provided on an actuarially equivalent basis, by any accumulated additional contributions to his or her credit. However, the additional contributions made by the participant toward the automatic increases in annuity provided under this Section shall not be taken into account in determining the amount of such additional annuity.
(g) If, (1) by law, a function of a governmental unit, as defined by Section 20-107 of this Code, is transferred in whole or in part to an employer, and (2) a participant transfers employment from such governmental unit to such employer within 6 months after the transfer of the function, and (3) the sum of (A) the annuity payable to the participant under Rule 1, 2, or 3 of this Section (B) all proportional annuities payable to the participant by all other retirement systems covered by Article 20, and (C) the initial primary insurance amount to which the participant is entitled under the Social Security Act, is less than the retirement annuity which would have been payable if all of the participant's pension credits validated under Section 20-109 had been validated under this system, a supplemental annuity equal to the difference in such amounts shall be payable to the participant.
(h) On January 1, 1981, an annuitant who was receiving a retirement annuity on or before January 1, 1971 shall have his or her retirement annuity then being paid increased $1 per month for each year of creditable service. On January 1, 1982, an annuitant whose retirement annuity began on or before January 1, 1977, shall have his or her retirement annuity then being paid increased $1 per month for each year of creditable service.
(i) On January 1, 1987, any annuitant whose retirement annuity began on or before January 1, 1977, shall have the monthly retirement annuity increased by an amount equal to 8¢ per year of creditable service times the number of years that have elapsed since the annuity began.
(j) For participants to whom subsection (a-3) of Section 15-135 applies, the references to age 50, 55, and 62 in this Section are increased as provided in subsection (a-3) of Section 15-135.
(Source: P.A. 97-933, eff. 8-10-12; 97-968, eff. 8-16-12; 98-92, eff. 7-16-13; 98-599, eff. 6-1-14.)

(Text of Section WITHOUT the changes made by P.A. 98-599, which has been held unconstitutional)
Sec. 15-136. Retirement annuities - Amount. The provisions of this Section 15-136 apply only to those participants who are participating in the traditional benefit package or the portable benefit package and do not apply to participants who are participating in the self-managed plan.
(a) The amount of a participant's retirement annuity, expressed in the form of a single-life annuity, shall be determined by whichever of the following rules is applicable and provides the largest annuity:
Rule 1: The retirement annuity shall be 1.67% of final rate of earnings for each of the first 10 years of service, 1.90% for each of the next 10 years of service, 2.10% for each year of service in excess of 20 but not exceeding 30, and 2.30% for each year in excess of 30; or for persons who retire on or after January 1, 1998, 2.2% of the final rate of earnings for each year of service.
Rule 2: The retirement annuity shall be the sum of the following, determined from amounts credited to the participant in accordance with the actuarial tables and the effective rate of interest in effect at the time the retirement annuity begins:
(i) the normal annuity which can be provided on an

actuarially equivalent basis, by the accumulated normal contributions as of the date the annuity begins;

(ii) an annuity from employer contributions of an

amount equal to that which can be provided on an actuarially equivalent basis from the accumulated normal contributions made by the participant under Section 15-113.6 and Section 15-113.7 plus 1.4 times all other accumulated normal contributions made by the participant; and

(iii) the annuity that can be provided on an

actuarially equivalent basis from the entire contribution made by the participant under Section 15-113.3.

With respect to a police officer or firefighter who retires on or after August 14, 1998, the accumulated normal contributions taken into account under clauses (i) and (ii) of this Rule 2 shall include the additional normal contributions made by the police officer or firefighter under Section 15-157(a).
The amount of a retirement annuity calculated under this Rule 2 shall be computed solely on the basis of the participant's accumulated normal contributions, as specified in this Rule and defined in Section 15-116. Neither an employee or employer contribution for early retirement under Section 15-136.2 nor any other employer contribution shall be used in the calculation of the amount of a retirement annuity under this Rule 2.
This amendatory Act of the 91st General Assembly is a clarification of existing law and applies to every participant and annuitant without regard to whether status as an employee terminates before the effective date of this amendatory Act.
This Rule 2 does not apply to a person who first becomes an employee under this Article on or after July 1, 2005.
Rule 3: The retirement annuity of a participant who is employed at least one-half time during the period on which his or her final rate of earnings is based, shall be equal to the participant's years of service not to exceed 30, multiplied by (1) $96 if the participant's final rate of earnings is less than $3,500, (2) $108 if the final rate of earnings is at least $3,500 but less than $4,500, (3) $120 if the final rate of earnings is at least $4,500 but less than $5,500, (4) $132 if the final rate of earnings is at least $5,500 but less than $6,500, (5) $144 if the final rate of earnings is at least $6,500 but less than $7,500, (6) $156 if the final rate of earnings is at least $7,500 but less than $8,500, (7) $168 if the final rate of earnings is at least $8,500 but less than $9,500, and (8) $180 if the final rate of earnings is $9,500 or more, except that the annuity for those persons having made an election under Section 15-154(a-1) shall be calculated and payable under the portable retirement benefit program pursuant to the provisions of Section 15-136.4.
Rule 4: A participant who is at least age 50 and has 25 or more years of service as a police officer or firefighter, and a participant who is age 55 or over and has at least 20 but less than 25 years of service as a police officer or firefighter, shall be entitled to a retirement annuity of 2 1/4% of the final rate of earnings for each of the first 10 years of service as a police officer or firefighter, 2 1/2% for each of the next 10 years of service as a police officer or firefighter, and 2 3/4% for each year of service as a police officer or firefighter in excess of 20. The retirement annuity for all other service shall be computed under Rule 1. A Tier 2 member is eligible for a retirement annuity calculated under Rule 4 only if that Tier 2 member meets the service requirements for that benefit calculation as prescribed under this Rule 4 in addition to the applicable age requirement under subsection (a-5) of Section 15-135.
For purposes of this Rule 4, a participant's service as a firefighter shall also include the following:
(i) service that is performed while the person is an

employee under subsection (h) of Section 15-107; and

(ii) in the case of an individual who was a

participating employee employed in the fire department of the University of Illinois's Champaign-Urbana campus immediately prior to the elimination of that fire department and who immediately after the elimination of that fire department transferred to another job with the University of Illinois, service performed as an employee of the University of Illinois in a position other than police officer or firefighter, from the date of that transfer until the employee's next termination of service with the University of Illinois.

(b) For a Tier 1 member, the retirement annuity provided under Rules 1 and 3 above shall be reduced by 1/2 of 1% for each month the participant is under age 60 at the time of retirement. However, this reduction shall not apply in the following cases:
(1) For a disabled participant whose disability

benefits have been discontinued because he or she has exhausted eligibility for disability benefits under clause (6) of Section 15-152;

(2) For a participant who has at least the number of

years of service required to retire at any age under subsection (a) of Section 15-135; or

(3) For that portion of a retirement annuity which

has been provided on account of service of the participant during periods when he or she performed the duties of a police officer or firefighter, if these duties were performed for at least 5 years immediately preceding the date the retirement annuity is to begin.

(b-5) The retirement annuity of a Tier 2 member who is retiring after attaining age 62 with at least 10 years of service credit shall be reduced by 1/2 of 1% for each full month that the member's age is under age 67.
(c) The maximum retirement annuity provided under Rules 1, 2, 4, and 5 shall be the lesser of (1) the annual limit of benefits as specified in Section 415 of the Internal Revenue Code of 1986, as such Section may be amended from time to time and as such benefit limits shall be adjusted by the Commissioner of Internal Revenue, and (2) 80% of final rate of earnings.
(d) A Tier 1 member whose status as an employee terminates after August 14, 1969 shall receive automatic increases in his or her retirement annuity as follows:
Effective January 1 immediately following the date the retirement annuity begins, the annuitant shall receive an increase in his or her monthly retirement annuity of 0.125% of the monthly retirement annuity provided under Rule 1, Rule 2, Rule 3, or Rule 4 contained in this Section, multiplied by the number of full months which elapsed from the date the retirement annuity payments began to January 1, 1972, plus 0.1667% of such annuity, multiplied by the number of full months which elapsed from January 1, 1972, or the date the retirement annuity payments began, whichever is later, to January 1, 1978, plus 0.25% of such annuity multiplied by the number of full months which elapsed from January 1, 1978, or the date the retirement annuity payments began, whichever is later, to the effective date of the increase.
The annuitant shall receive an increase in his or her monthly retirement annuity on each January 1 thereafter during the annuitant's life of 3% of the monthly annuity provided under Rule 1, Rule 2, Rule 3, or Rule 4 contained in this Section. The change made under this subsection by P.A. 81-970 is effective January 1, 1980 and applies to each annuitant whose status as an employee terminates before or after that date.
Beginning January 1, 1990, all automatic annual increases payable under this Section shall be calculated as a percentage of the total annuity payable at the time of the increase, including all increases previously granted under this Article.
The change made in this subsection by P.A. 85-1008 is effective January 26, 1988, and is applicable without regard to whether status as an employee terminated before that date.
(d-5) A retirement annuity of a Tier 2 member shall receive annual increases on the January 1 occurring either on or after the attainment of age 67 or the first anniversary of the annuity start date, whichever is later. Each annual increase shall be calculated at 3% or one half the annual unadjusted percentage increase (but not less than zero) in the consumer price index-u for the 12 months ending with the September preceding each November 1, whichever is less, of the originally granted retirement annuity. If the annual unadjusted percentage change in the consumer price index-u for the 12 months ending with the September preceding each November 1 is zero or there is a decrease, then the annuity shall not be increased.
(e) If, on January 1, 1987, or the date the retirement annuity payment period begins, whichever is later, the sum of the retirement annuity provided under Rule 1 or Rule 2 of this Section and the automatic annual increases provided under the preceding subsection or Section 15-136.1, amounts to less than the retirement annuity which would be provided by Rule 3, the retirement annuity shall be increased as of January 1, 1987, or the date the retirement annuity payment period begins, whichever is later, to the amount which would be provided by Rule 3 of this Section. Such increased amount shall be considered as the retirement annuity in determining benefits provided under other Sections of this Article. This paragraph applies without regard to whether status as an employee terminated before the effective date of this amendatory Act of 1987, provided that the annuitant was employed at least one-half time during the period on which the final rate of earnings was based.
(f) A participant is entitled to such additional annuity as may be provided on an actuarially equivalent basis, by any accumulated additional contributions to his or her credit. However, the additional contributions made by the participant toward the automatic increases in annuity provided under this Section shall not be taken into account in determining the amount of such additional annuity.
(g) If, (1) by law, a function of a governmental unit, as defined by Section 20-107 of this Code, is transferred in whole or in part to an employer, and (2) a participant transfers employment from such governmental unit to such employer within 6 months after the transfer of the function, and (3) the sum of (A) the annuity payable to the participant under Rule 1, 2, or 3 of this Section (B) all proportional annuities payable to the participant by all other retirement systems covered by Article 20, and (C) the initial primary insurance amount to which the participant is entitled under the Social Security Act, is less than the retirement annuity which would have been payable if all of the participant's pension credits validated under Section 20-109 had been validated under this system, a supplemental annuity equal to the difference in such amounts shall be payable to the participant.
(h) On January 1, 1981, an annuitant who was receiving a retirement annuity on or before January 1, 1971 shall have his or her retirement annuity then being paid increased $1 per month for each year of creditable service. On January 1, 1982, an annuitant whose retirement annuity began on or before January 1, 1977, shall have his or her retirement annuity then being paid increased $1 per month for each year of creditable service.
(i) On January 1, 1987, any annuitant whose retirement annuity began on or before January 1, 1977, shall have the monthly retirement annuity increased by an amount equal to 8¢ per year of creditable service times the number of years that have elapsed since the annuity began.
(Source: P.A. 97-933, eff. 8-10-12; 97-968, eff. 8-16-12; 98-92, eff. 7-16-13.)

(40 ILCS 5/15-136.1) (from Ch. 108 1/2, par. 15-136.1)
Sec. 15-136.1. Retirement annuities - Supplemental annuity. (a) An annuitant whose status as an employee terminated before August 15, 1969 with at least 15 years of service is entitled to a supplemental annuity as follows:
Effective January 1, nearest the first anniversary of retirement, or January 1, nearest the annuitant's 65th birthday, whichever is later, the annuitant shall receive a supplemental annuity of 0.125% of the monthly retirement annuity which was provided under Rule 1, Rule 2, or Rule 3 of Section 15-136, multiplied by the number of full months which elapsed from the date of retirement through December 31, 1971, 0.1667% of such annuity multiplied by the number of full months which elapsed from January 1, 1972 through December 31, 1977, and 0.25% of such annuity multiplied by the number of full months which elapsed from January 1, 1978 to the effective date of the supplemental annuity.
On each January 1 thereafter during the annuitant's lifetime, he or she shall receive an additional supplemental annuity of 3% of the monthly annuity provided under Rule 1, Rule 2 or Rule 3 of Section 15-136. The change made in this Section by P.A. 81-970 is effective January 1, 1980 and applies to each annuitant whose status as an employee terminated before August 15, 1969.
The supplemental annuity is payable only if the annuitant files with the board, an agreement to pay to the system, an amount equal to 1% of his or her monthly final rate of earnings multiplied by the number of years of service credited on the date of retirement. The payment shall be made in a lump sum, and if it is received by the board more than 30 days after the effective date of the supplemental annuity, the supplemental annuity shall be deferred to the first day of the month following receipt of the payment.
(b) Each annuitant, whose status as an employee terminated before August 15, 1969 with less than 15 years of service, is entitled to a monthly supplemental annuity effective January 1, 1984 or January 1 nearest the first anniversary of retirement or January 1 nearest his or her 65th birthday, whichever is later, of 3% of the monthly annuity which was provided by Rule 1, Rule 2, or Rule 3 of Section 15-136. On each January 1 thereafter during the lifetime of the annuitant, he or she shall be entitled to an additional monthly supplemental annuity of 3% of the monthly annuity which was provided by Rule 1, Rule 2, or Rule 3 of Section 15-136.
Beginning January 1, 1990, all automatic annual increases payable under this Section shall be calculated as a percentage of the total annuity payable at the time of the increase, including all increases previously granted under this Article.
(Source: P.A. 86-273.)

(40 ILCS 5/15-136.2) (from Ch. 108 1/2, par. 15-136.2)
Sec. 15-136.2. Early retirement without discount. A participant whose retirement annuity begins after June 1, 1981 and on or before September 1, 2002 and within six months of the last day of employment for which retirement contributions were required, may elect at the time of application to make a one time employee contribution to the System and thereby avoid the early retirement reduction in retirement annuity specified under subsection (b) of Section 15-136. The exercise of the election shall obligate the last employer to also make a one time non-refundable contribution to the System.
The one time employee and employer contributions shall be a percentage of the retiring participant's highest full time annual salary rate during the academic years which were considered in determining his or her final rate of earnings, or if not full time then the full time equivalent. The employee contribution rate shall be 7% multiplied by the lesser of the following 2 sums: (1) the number of years that the participant is less than age 60; or (2) the number of years that the participant's creditable service is less than 35 years. The employer contribution shall be at the rate of 20% for each year the participant is less than age 60. The employer shall pay the employer contribution from the same source of funds which is used in paying earnings to employees.
Upon receipt of the application and election, the System shall determine the one time employee and employer contributions. The provisions of this Section shall not be applicable until all the above outlined contributions have been received by the System; however, the date such contributions are received shall not be considered in determining the effective date of retirement.
Employee and employer contributions under this Section shall be used only to eliminate the reduction for early retirement under Rules 1 and 3 of Section 15-136 and shall not be used in calculating annuities under Rules 2 or 4 set forth in Section 15-136. This amendatory Act of the 91st General Assembly is a clarification of existing law and applies to every participant and annuitant without regard to whether status as an employee terminates before the effective date of this amendatory Act.
For persons who apply to the Board after the effective date of this amendatory Act of 1993 and before July 1, 1993, requesting a retirement annuity to begin no earlier than July 1, 1993 and no later than June 30, 1994, the employer shall pay both the employee and employer contributions required under this Section.
The number of employees retiring under this Section in any fiscal year may be limited at the option of the employer to no less than 15% of those eligible. The right to elect early retirement without discount shall be allocated among those applying on the basis of seniority in the service of the last employer.
(Source: P.A. 90-65, eff. 7-7-97; 90-511, eff. 8-22-97; 91-887, eff. 7-6-00.)

(40 ILCS 5/15-136.3)
Sec. 15-136.3. Minimum retirement annuity.
(a) Beginning January 1, 1997, any person who is receiving a monthly retirement annuity under this Article which, after inclusion of (1) all one-time and automatic annual increases to which the person is entitled, (2) any supplemental annuity payable under Section 15-136.1, and (3) any amount deducted under Section 15-138 or 15-140 to provide a reversionary annuity, is less than the minimum monthly retirement benefit amount specified in subsection (b) of this Section, shall be entitled to a monthly supplemental payment equal to the difference.
(b) For purposes of the calculation in subsection (a), the minimum monthly retirement benefit amount is the sum of $25 for each year of service credit, up to a maximum of 30 years of service.
(c) This Section applies to all persons receiving a retirement annuity under this Article, without regard to whether or not employment terminated prior to the effective date of this Section.
(Source: P.A. 98-92, eff. 7-16-13.)

(40 ILCS 5/15-136.4)
Sec. 15-136.4. Retirement and Survivor Benefits Under Portable Benefit Package.
(a) This Section 15-136.4 describes the form of annuity and survivor benefits available to a participant who has elected the portable benefit package and has completed the one-year waiting period required under subsection (e) of Section 15-134.5. For purposes of this Section, the term "eligible spouse" means the husband or wife of a participant to whom the participant is married on the date the participant's annuity payment period begins, provided however, that if the participant should die prior to the commencement of retirement annuity benefits, then "eligible spouse" means the husband or wife, if any, to whom the participant was married throughout the one-year period preceding the date of his or her death.
(b) This subsection (b) describes the normal form of annuity payable to a participant subject to this Section 15-136.4. If the participant is unmarried on the date his or her annuity payment period begins, then the annuity payments shall be made in the form of a single-life annuity as described in Section 15-118. If the participant is married on the date his or her annuity payments commence, then the annuity payments shall be paid in the form of a qualified joint and survivor annuity that is the actuarial equivalent of the single-life annuity. Under the "qualified joint and survivor annuity", a reduced amount shall be paid to the participant for his or her lifetime and his or her eligible spouse, if surviving at the participant's death, shall be entitled to receive thereafter a lifetime survivorship annuity in a monthly amount equal to 50% of the reduced monthly amount that was payable to the participant. The last payment of a qualified joint and survivor annuity shall be made as of the first day of the month in which the death of the survivor occurs.
(c) Instead of the normal form of annuity that would be paid under subsection (b), a participant may elect in writing within the 180-day period prior to the date his or her annuity payments commence to waive the normal form of annuity payment and receive an optional form of payment as described in subsection (h). If the participant is married and elects an optional form of payment under subsection (h) other than a joint and survivor annuity with the eligible spouse designated as the contingent annuitant, then such election shall require the consent of his or her eligible spouse in the manner described in subsection (d). At any time during the 180-day period preceding the date the participant's payment period begins, the participant may revoke the optional form of payment elected under this subsection (c) and reinstate coverage under the qualified joint and survivor annuity without the spouse's consent, but an election to revoke the optional form elected and elect a new optional form of payment or designate a different contingent annuitant shall not be effective without the eligible spouse's consent.
(d) The eligible spouse's consent to any election made pursuant to this Section that requires the eligible spouse's consent shall be in writing and shall acknowledge the effect of the consent. In addition, the eligible spouse's signature on the written consent must be witnessed by a notary public. The eligible spouse's consent need not be obtained if the system is satisfied that there is no eligible spouse, that the eligible spouse cannot be located, or because of any other relevant circumstances. An eligible spouse's consent under this Section is valid only with respect to the specified optional form of payment and, if applicable, contingent annuitant designated by the participant. If the optional form of payment or the contingent annuitant is subsequently changed (other than by a revocation of the optional form of payment and reinstatement of the qualified joint and survivor annuity), a new consent by the eligible spouse is required. The eligible spouse's consent to an election made by a participant pursuant to this Section, once made, may not be revoked by the eligible spouse.
(e) Within a reasonable period of time preceding the date a participant's annuity commences, a participant shall be supplied with a written explanation of (1) the terms and conditions of the normal form single-life annuity and qualified joint and survivor annuity, (2) the participant's right to elect a single-life annuity or an optional form of payment under subsection (h) subject to his or her eligible spouse's consent, if applicable, and (3) the participant's right to reinstate coverage under the qualified joint and survivor annuity prior to his or her annuity commencement date by revoking an election of an optional form of payment under subsection (h).
(f) If a married participant with at least 1.5 years of service dies prior to commencing retirement annuity payments and prior to taking a refund under Section 15-154, his or her eligible spouse is entitled to receive a pre-retirement survivor annuity, if there is not then in effect a waiver of the pre-retirement survivor annuity. The pre-retirement survivor annuity payable under this subsection shall be a monthly annuity payable for the eligible spouse's life, commencing as of the beginning of the month next following the later of the date of the participant's death or the date the participant would have first met the eligibility requirements for retirement, and continuing through the beginning of the month in which the death of the eligible spouse occurs. The monthly amount payable to the spouse under the pre-retirement survivor annuity shall be equal to the monthly amount that would be payable as a survivor annuity under the qualified joint and survivor annuity described in subsection (b) if: (1) in the case of a participant who dies on or after the date on which the participant has met the eligibility requirements for retirement, the participant had retired with an immediate qualified joint and survivor annuity on the day before the participant's date of death; or (2) in the case of a participant who dies before the earliest date on which the participant would have met the eligibility requirements for retirement age, the participant had separated from service on the date of death, survived to the earliest retirement age based on service prior to his or her death, retired with an immediate qualified joint and survivor annuity at the earliest retirement age, and died on the day after the day on which the participant would have attained the earliest retirement age.
(g) A married participant who has not retired may elect at any time to waive the pre-retirement survivor annuity described in subsection (f). Any such election shall require the consent of the participant's eligible spouse in the manner described in subsection (d). A waiver of the pre-retirement survivor annuity shall increase the lump sum death benefit payable under subsection (b) of Section 15-141. Prior to electing any waiver of the pre-retirement survivor annuity, the participant shall be provided with a written explanation of (1) the terms and conditions of the pre-retirement survivor annuity and the death benefits payable from the system both with and without the pre-retirement survivor annuity, (2) the participant's right to elect a waiver of the pre-retirement survivor annuity coverage subject to his or her spouse's consent, and (3) the participant's right to reinstate pre-retirement survivor annuity coverage at any time by revoking a prior waiver of such coverage.
(h) By filing a timely election with the system, a participant who will be eligible to receive a retirement annuity under this Section may waive the normal form of annuity payment described in subsection (b), subject to obtaining the consent of his or her eligible spouse, if applicable, and elect to receive any one of the following optional forms of payment:
(1) Joint and Survivor Annuity Options: The

participant may elect to receive a reduced annuity payable for his or her life and to have a lifetime survivorship annuity in a monthly amount equal to 50%, 75%, or 100% (as elected by the participant) of that reduced monthly amount, to be paid after the participant's death to his or her contingent annuitant, if the contingent annuitant is alive at the time of the participant's death.

(2) Single-Life Annuity Option (optional for married

participants). The participant may elect to receive a single-life annuity payable for his or her life only.

(3) Lump sum retirement benefit. The participant may

elect to receive a lump sum retirement benefit that is equal to the amount of a refund payable under Section 15-154(a-2).

All joint and survivor annuity forms shall be in an amount that is the actuarial equivalent of the single-life annuity.
For the purposes of this Section, the term "contingent annuitant" means the beneficiary who is designated by a participant at the time the participant elects a joint and survivor annuity to receive the lifetime survivorship annuity in the event the beneficiary survives the participant at the participant's death.
(i) Under no circumstances may an option be elected, changed, or revoked after the date the participant's retirement annuity commences.
(j) An election made pursuant to subsection (h) shall become inoperative if the participant or the contingent annuitant dies before the date the participant's annuity payments commence, or if the eligible spouse's consent is required and not given.
(k) (Blank).
(l) The automatic annual increases described in subsection (d) of Section 15-136 shall apply to retirement benefits under the portable benefit package and the automatic annual increases described in subsection (j) of Section 15-145 shall apply to survivor benefits under the portable benefit package.
(Source: P.A. 96-586, eff. 8-18-09; 97-933, eff. 8-10-12; 97-968, eff. 8-16-12.)

(40 ILCS 5/15-137) (from Ch. 108 1/2, par. 15-137)
Sec. 15-137. Retirement annuities-Guarantees. This Article shall not operate to deprive any participant of eligibility for an annuity or to reduce the annuity to which a participant would have been entitled under the provisions of "The 1941 Act," in effect on June 30, 1955, if prior to June 30, 1955, the participant had met the minimum requirements for an annuity, or was employed by an employer on that date.
(Source: P.A. 83-1440.)

(40 ILCS 5/15-138) (from Ch. 108 1/2, par. 15-138)
Sec. 15-138. Retirement annuities-Reduction. If a participant elects to have a reversionary annuity under this Article, the retirement annuity otherwise payable shall be reduced by the actuarial equivalent of the amount required to provide the reversionary annuity.
(Source: P.A. 83-1440.)

(40 ILCS 5/15-139) (from Ch. 108 1/2, par. 15-139)
Sec. 15-139. Retirement annuities; cancellation; suspended during employment.
(a) If an annuitant returns to employment for an employer within 60 days after the beginning of the retirement annuity payment period, the retirement annuity shall be cancelled, and the annuitant shall refund to the System the total amount of the retirement annuity payments which he or she received. If the retirement annuity is cancelled, the participant shall continue to participate in the System.
(b) If an annuitant retires prior to age 60 and receives or becomes entitled to receive during any month compensation in excess of the monthly retirement annuity (including any automatic annual increases) for services performed after the date of retirement for any employer under this System, that portion of the monthly retirement annuity provided by employer contributions shall not be payable.
If an annuitant retires at age 60 or over and receives or becomes entitled to receive during any academic year compensation in excess of the difference between his or her highest annual earnings prior to retirement and his or her annual retirement annuity computed under Rule 1, Rule 2, Rule 3, or Rule 4 of Section 15-136, or under Section 15-136.4, for services performed after the date of retirement for any employer under this System, that portion of the monthly retirement annuity provided by employer contributions shall be reduced by an amount equal to the compensation that exceeds such difference.
However, any remuneration received for serving as a member of the Illinois Educational Labor Relations Board shall be excluded from "compensation" for the purposes of this subsection (b), and serving as a member of the Illinois Educational Labor Relations Board shall not be deemed to be a return to employment for the purposes of this Section. This provision applies without regard to whether service was terminated prior to the effective date of this amendatory Act of 1991.
"Academic year", as used in this subsection (b), means the 12-month period beginning September 1.
(c) If an employer certifies that an annuitant has been reemployed on a permanent and continuous basis or in a position in which the annuitant is expected to serve for at least 9 months, the annuitant shall resume his or her status as a participating employee and shall be entitled to all rights applicable to participating employees upon filing with the board an election to forgo all annuity payments during the period of reemployment. Upon subsequent retirement, the retirement annuity shall consist of the annuity which was terminated by the reemployment, plus the additional retirement annuity based upon service granted during the period of reemployment, but the combined retirement annuity shall not exceed the maximum annuity applicable on the date of the last retirement.
The total service and earnings credited before and after the initial date of retirement shall be considered in determining eligibility of the employee or the employee's beneficiary to benefits under this Article, and in calculating final rate of earnings.
In determining the death benefit payable to a beneficiary of an annuitant who again becomes a participating employee under this Section, accumulated normal and additional contributions shall be considered as the sum of the accumulated normal and additional contributions at the date of initial retirement and the accumulated normal and additional contributions credited after that date, less the sum of the annuity payments received by the annuitant.
The survivors insurance benefits provided under Section 15-145 shall not be applicable to an annuitant who resumes his or her status as a participating employee, unless the annuitant, at the time of initial retirement, has a survivors insurance beneficiary who could qualify for such benefits or the annuitant repaid the survivors insurance contribution refund or additional annuity under subsection (c-5) of Section 15-154.
If the participant's employment is terminated because of circumstances other than death before 9 months from the date of reemployment, the provisions of this Section regarding resumption of status as a participating employee shall not apply. The normal and survivors insurance contributions which are deducted during this period shall be refunded to the annuitant without interest, and subsequent benefits under this Article shall be the same as those which were applicable prior to the date the annuitant resumed employment.
The amendments made to this Section by this amendatory Act of the 91st General Assembly apply without regard to whether the annuitant was in service on or after the effective date of this amendatory Act.
(Source: P.A. 98-92, eff. 7-16-13; 98-596, eff. 11-19-13; 99-682, eff. 7-29-16.)

(40 ILCS 5/15-139.1)
Sec. 15-139.1. Tier 2 member retirement annuities; suspended during employment. If a Tier 2 member is receiving a retirement annuity under this System and becomes a member or participant under any other system or fund created by this Code and is employed on a full-time basis, then the person's retirement annuity shall be suspended during that employment. Upon termination of that employment, the person's retirement annuity shall resume and be recalculated if recalculation is provided for under this Article.
(Source: P.A. 98-92, eff. 7-16-13.)

(40 ILCS 5/15-139.5)
Sec. 15-139.5. Return to work by affected annuitant; notice and contribution by employer.
(a) An employer who employs or re-employs a person receiving a retirement annuity from the System in an academic year beginning on or after August 1, 2013 must notify the System of that employment within 60 days after employing the annuitant. The notice must include a summary of the contract of employment or specify the rate of compensation and the anticipated length of employment of that annuitant. The notice must specify whether the annuitant will be compensated from federal, corporate, foundation, or trust funds or grants of State funds that identify the principal investigator by name. The notice must include the employer's determination of whether or not the annuitant is an "affected annuitant" as defined in subsection (b).
The employer must also record, document, and certify to the System (i) the amount of compensation paid to the annuitant for employment during the academic year, and (ii) the amount of that compensation, if any, that comes from either federal, corporate, foundation, or trust funds or grants of State funds that identify the principal investigator by name.
As used in this Section, "academic year" means the 12-month period beginning September 1.
For the purposes of this Section, an annuitant whose employment by an employer extends over more than one academic year shall be deemed to be re-employed by that employer in each of those academic years.
The System may specify the time, form, and manner of providing the determinations, notifications, certifications, and documentation required under this Section.
(b) A person receiving a retirement annuity from the System becomes an "affected annuitant" on the first day of the academic year following the academic year in which the annuitant first meets the following conditions:
(1) (Blank).
(2) While receiving a retirement annuity under this

Article, the annuitant was employed on or after August 1, 2013 by one or more employers under this Article and received or became entitled to receive during an academic year compensation for that employment in excess of 40% of his or her highest annual earnings prior to retirement; except that compensation paid from federal, corporate, foundation, or trust funds or grants of State funds that identify the principal investigator by name is excluded.

(3) The annuitant received an annualized retirement

annuity under this Article of at least $10,000.

A person who becomes an affected annuitant remains an affected annuitant, except for (i) any period during which the person returns to active service and does not receive a retirement annuity from the System or (ii) any period on or after the effective date of this amendatory Act of the 100th General Assembly during which an annuitant received an annualized retirement annuity under this Article that is less than $10,000.
(c) It is the obligation of the employer to determine whether an annuitant is an affected annuitant before employing the annuitant. For that purpose the employer may require the annuitant to disclose and document his or her relevant prior employment and earnings history. Failure of the employer to make this determination correctly and in a timely manner or to include this determination with the notification required under subsection (a) does not excuse the employer from making the contribution required under subsection (e).
The System may assist the employer in determining whether a person is an affected annuitant. The System shall inform the employer if it discovers that the employer's determination is inconsistent with the employment and earnings information in the System's records.
(d) Upon the request of an annuitant, the System shall certify to the annuitant or the employer the following information as reported by the employers, as that information is indicated in the records of the System: (i) the annuitant's highest annual earnings prior to retirement, (ii) the compensation paid for that employment in each academic year, and (iii) whether any of that employment or compensation has been certified to the System as being paid from federal, corporate, foundation, or trust funds or grants of State funds that identify the principal investigator by name. The System shall only be required to certify information that is received from the employers.
(e) In addition to the requirements of subsection (a), an employer who employs an affected annuitant must pay to the System an employer contribution in the amount and manner provided in this Section, unless the annuitant is compensated by that employer solely from federal, corporate, foundation, or trust funds or grants of State funds that identify the principal investigator by name.
The employer contribution required under this Section for employment of an affected annuitant in an academic year shall be equal to 12 times the amount of the gross monthly retirement annuity payable to the annuitant for the month in which the first paid day of that employment in that academic year occurs, after any reduction in that annuity that may be imposed under subsection (b) of Section 15-139.
If an affected annuitant is employed by more than one employer in an academic year, the employer contribution required under this Section shall be divided among those employers in proportion to their respective portions of the total compensation paid to the affected annuitant for that employment during that academic year.
If the System determines that an employer, without reasonable justification, has failed to make the determination of affected annuitant status correctly and in a timely manner, or has failed to notify the System or to correctly document or certify to the System any of the information required by this Section, and that failure results in a delayed determination by the System that a contribution is payable under this Section, then the amount of that employer's contribution otherwise determined under this Section shall be doubled.
The System shall deem a failure to correctly determine the annuitant's status to be justified if the employer establishes to the System's satisfaction that the employer, after due diligence, made an erroneous determination that the annuitant was not an affected annuitant due to reasonable reliance on false or misleading information provided by the annuitant or another employer, or an error in the annuitant's official employment or earnings records.
(f) Whenever the System determines that an employer is liable for a contribution under this Section, it shall so notify the employer and certify the amount of the contribution. The employer may pay the required contribution without interest at any time within one year after receipt of the certification. If the employer fails to pay within that year, then interest shall be charged at a rate equal to the System's prescribed rate of interest, compounded annually from the 366th day after receipt of the certification from the System. Payment must be concluded within 2 years after receipt of the certification by the employer. If the employer fails to make complete payment, including applicable interest, within 2 years, then the System may, after giving notice to the employer, certify the delinquent amount to the State Comptroller, and the Comptroller shall thereupon deduct the certified delinquent amount from State funds payable to the employer and pay them instead to the System.
(g) If an employer is required to make a contribution to the System as a result of employing an affected annuitant and the annuitant later elects to forgo his or her annuity in that same academic year pursuant to subsection (c) of Section 15-139, then the required contribution by the employer shall be waived, and if the contribution has already been paid, it shall be refunded to the employer without interest.
(h) Notwithstanding any other provision of this Article, the employer contribution required under this Section shall not be included in the determination of any benefit under this Article or any other Article of this Code, regardless of whether the annuitant returns to active service, and is in addition to any other State or employer contribution required under this Article.
(i) Notwithstanding any other provision of this Section to the contrary, if an employer employs an affected annuitant in order to continue critical operations in the event of either an employee's unforeseen illness, accident, or death or a catastrophic incident or disaster, then, for one and only one academic year, the employer is not required to pay the contribution set forth in this Section for that annuitant. The employer shall, however, immediately notify the System upon employing a person subject to this subsection (i). For the purposes of this subsection (i), "critical operations" means teaching services, medical services, student welfare services, and any other services that are critical to the mission of the employer.
(j) This Section shall be applied and coordinated with the regulatory obligations contained in the State Universities Civil Service Act. This Section shall not apply to an annuitant if the employer of that annuitant provides documentation to the System that (1) the annuitant is employed in a status appointment position, as that term is defined in 80 Ill. Adm. Code 250.80, and (2) due to obligations contained under the State Universities Civil Service Act, the employer does not have the ability to limit the earnings or duration of employment for the annuitant while employed in the status appointment position.
(Source: P.A. 100-556, eff. 12-8-17.)

(40 ILCS 5/15-140) (from Ch. 108 1/2, par. 15-140)
Sec. 15-140. Reversionary annuities. A participant in the traditional benefit package entitled to a retirement annuity may, prior to retirement, elect to take a reduced retirement annuity and provide with the actuarial value of the reduction, a reversionary annuity to a dependent beneficiary, subject to the following conditions: (1) the participant's written notice of election to provide such annuity is received by the board at least 30 days before the retirement annuity payment period begins, and (2) the amount of the reversionary annuity is not less than $10 per month, and (3) the reversionary annuity is payable only if the participant dies after retirement.
The participant may revoke the election by filing a written notice of revocation with the board. The beneficiary's death prior to retirement of the participant shall constitute a revocation of the election.
The amount of the reversionary annuity shall be that specified in the participant's notice of election, but not more than the amount which when added to the survivors annuity payable to the dependent beneficiary, would equal the participant's reduced retirement annuity. The participant shall specify in the notice of election whether the full retirement annuity is to be resumed or the reduced retirement annuity is to be continued, in the event the beneficiary predeceases the annuitant.
The reversionary annuity payment period shall begin on the day following the annuitant's death. A reversionary annuity shall not be payable if the beneficiary predeceases the annuitant.
(Source: P.A. 91-887, eff. 7-6-00.)

(40 ILCS 5/15-141) (from Ch. 108 1/2, par. 15-141)
Sec. 15-141. Death benefits - Death of participant.
(a) The beneficiary of a participant under the traditional benefit package is entitled to a death benefit equal to the sum of (1) the employee's accumulated normal and additional contributions on the date of death, (2) the employee's accumulated survivors insurance contributions on the date of death, if a survivors insurance benefit is not payable, (3) an amount equal to the employee's final rate of earnings, but not more than $5,000, if (i) the beneficiary, under rules of the board, was dependent upon the participant, (ii) the participant was a participating employee immediately prior to his or her death, and (iii) a survivors insurance benefit is not payable, and (4) $2,500 if (i) the beneficiary was not dependent upon the participant, (ii) the participant was a participating employee immediately prior to his or her death, and (iii) a survivors insurance benefit is not payable.
(b) If the participant has elected to participate in the portable benefit package and has completed the one-year waiting period required under subsection (e) of Section 15-134.5, the death benefit shall be equal to the employee's accumulated normal and additional contributions on the date of death plus, if the employee died with 1.5 or more years of service for employment as defined in Section 15-113.1, employer contributions in an amount equal to the sum of the accumulated normal and additional contributions; except that if a pre-retirement survivor annuity is payable under Section 15-136.4, the death benefit payable under this paragraph shall be reduced, but to not less than zero, by the actuarial value of the benefit payable to the surviving spouse. If the recipient of a pre-retirement survivor annuity dies before an amount equal to all accumulated normal and additional contributions as of the date of death have been paid out, the remaining difference shall be paid to the member's beneficiary. The primary beneficiary of the participant must be his or her spouse unless the spouse has consented to the designation of another beneficiary in the manner described in subsection (d) of Section 15-136.4.
(c) If payments are made under any State or federal workers' compensation or occupational diseases law because of the death of an employee, the portion of the death benefit payable from employer contributions shall be reduced by the total amount of the payments.
(Source: P.A. 95-83, eff. 8-13-07.)

(40 ILCS 5/15-142) (from Ch. 108 1/2, par. 15-142)
Sec. 15-142. Death benefits - Death of annuitant. Upon the death of an annuitant receiving a retirement annuity or disability retirement annuity, the annuitant's beneficiary shall, if a survivor's insurance benefit is not payable under Section 15-145 and an annuity is not payable under Section 15-136.4, be entitled to a death benefit equal to the greater of the following: (1) the excess, if any, of the sum of the accumulated normal, survivors insurance, and additional contributions as of the date of retirement or the date the disability retirement annuity began, whichever is earlier, over the sum of all annuity payments made prior to the date of death, or (2) $1,000.
(Source: P.A. 90-448, eff. 8-16-97; 90-766, eff. 8-14-98; 91-887, eff. 7-6-00.)

(40 ILCS 5/15-143) (from Ch. 108 1/2, par. 15-143)
Sec. 15-143. Death benefits - general provisions. All death benefits shall be paid as a single cash sum. A death benefit shall be paid as soon as practicable after receipt by the board of (1) a written application by the beneficiary and (2) such evidence of death and identification as the board shall require.
(Source: P.A. 90-65, eff. 7-7-97; 90-511, eff. 8-22-97.)

(40 ILCS 5/15-144) (from Ch. 108 1/2, par. 15-144)
Sec. 15-144. Beneficiary annuities. This Section applies only to the death benefits of persons who became participants before August 22, 1997 (the effective date of Public Act 90-511).
If a deceased participant has specified in a written notice on file with the board prior to his or her death, or if the participant has not so specified, but the beneficiary specifies in the application for the death benefit that the benefit be paid as an annuity or as a designated cash payment plus an annuity, it shall be paid in the manner thus specified, unless the annuity is less than $10 per month, in which case the death benefit shall be paid in a single cash sum. If the death benefit is paid as an annuity, the beneficiary may elect to take an amount not in excess of $500 in a single cash sum. The annuity payable to a beneficiary shall be the actuarial equivalent of the death benefit, determined as of the participant's date of death, on the basis of the age of the beneficiary at that time.
The beneficiary annuity payment period shall begin on the day following the death of the deceased and shall terminate on the date of the beneficiary's death. If the beneficiary may receive the death benefit in a single cash sum, but elects to receive an annuity, he or she may, within one year after the death of the participant or annuitant, revoke this election and receive in a single cash sum the excess of the amount of the death benefit upon which the annuity was based over the sum of the annuity payments received.
(Source: P.A. 91-887, eff. 7-6-00.)

(40 ILCS 5/15-145) (from Ch. 108 1/2, par. 15-145)
Sec. 15-145. Survivors insurance benefits; conditions and amounts.
(a) The survivors insurance benefits provided under this Section shall be payable to the eligible survivors of a Tier 1 member covered under the traditional benefit package upon the death of (1) a participating employee with at least 1 1/2 years of service, (2) a participant who terminated employment with at least 10 years of service, and (3) an annuitant in receipt of a retirement annuity or disability retirement annuity under this Article.
Service under the State Employees' Retirement System of Illinois, the Teachers' Retirement System of the State of Illinois and the Public School Teachers' Pension and Retirement Fund of Chicago shall be considered in determining eligibility for survivors benefits under this Section.
If by law, a function of a governmental unit, as defined by Section 20-107, is transferred in whole or in part to an employer, and an employee transfers employment from this governmental unit to such employer within 6 months after the transfer of this function, the service credits in the governmental unit's retirement system which have been validated under Section 20-109 shall be considered in determining eligibility for survivors benefits under this Section.
(b) A surviving spouse of a deceased participant, or of a deceased annuitant who did not take a refund or additional annuity consisting of accumulated survivors insurance contributions or who repaid the refund or additional annuity, shall receive a survivors annuity of 30% of the final rate of earnings. Payments shall begin on the day following the participant's or annuitant's death or the date the surviving spouse attains age 50, whichever is later, and continue until the death of the surviving spouse. The annuity shall be payable to the surviving spouse prior to attainment of age 50 if the surviving spouse has in his or her care a deceased participant's or annuitant's dependent unmarried child under age 18 (under age 22 if a full-time student) who is eligible for a survivors annuity.
Remarriage of a surviving spouse prior to attainment of age 55 that occurs before the effective date of this amendatory Act of the 91st General Assembly shall disqualify him or her for the receipt of a survivors annuity until July 6, 2000.
A surviving spouse whose survivors annuity has been terminated due to remarriage may apply for reinstatement of that annuity. The reinstated annuity shall begin to accrue on July 6, 2000, except that if, on July 6, 2000, the annuity is payable to an eligible surviving child or parent, payment of the annuity to the surviving spouse shall not be reinstated until the annuity is no longer payable to any eligible surviving child or parent. The reinstated annuity shall include any one-time or annual increases received prior to the date of termination, as well as any increases that would otherwise have accrued from the date of termination to the date of reinstatement. An eligible surviving spouse whose expectation of receiving a survivors annuity was lost due to remarriage before attainment of age 50 shall also be entitled to reinstatement under this subsection, but the resulting survivors annuity shall not begin to accrue sooner than upon the surviving spouse's attainment of age 50.
The changes made to this subsection by this amendatory Act of the 92nd General Assembly (pertaining to remarriage prior to age 55 or 50) apply without regard to whether the deceased participant or annuitant was in service on or after the effective date of this amendatory Act.
(c) Each dependent unmarried child under age 18 (under age 22 if a full-time student) of a deceased participant, or of a deceased annuitant who did not take a refund or additional annuity consisting of accumulated survivors insurance contributions or who repaid the refund or additional annuity, shall receive a survivors annuity equal to the sum of (1) 20% of the final rate of earnings, and (2) 10% of the final rate of earnings divided by the number of children entitled to this benefit. Payments shall begin on the day following the participant's or annuitant's death and continue until the child marries, dies, or attains age 18 (age 22 if a full-time student). If the child is in the care of a surviving spouse who is eligible for survivors insurance benefits, the child's benefit shall be paid to the surviving spouse.
Each unmarried child over age 18 of a deceased participant or of a deceased annuitant who had a survivor's insurance beneficiary at the time of his or her retirement, and who was dependent upon the participant or annuitant by reason of a physical or mental disability which began prior to the date the child attained age 18 (age 22 if a full-time student), shall receive a survivor's annuity equal to the sum of (1) 20% of the final rate of earnings, and (2) 10% of the final rate of earnings divided by the number of children entitled to survivors benefits. Payments shall begin on the day following the participant's or annuitant's death and continue until the child marries, dies, or is no longer disabled. If the child is in the care of a surviving spouse who is eligible for survivors insurance benefits, the child's benefit may be paid to the surviving spouse. For the purposes of this Section, disability means inability to engage in any substantial gainful activity by reason of any medically determinable physical or mental impairment that can be expected to result in death or that has lasted or can be expected to last for a continuous period of at least one year.
(d) Each dependent parent of a deceased participant, or of a deceased annuitant who did not take a refund or additional annuity consisting of accumulated survivors insurance contributions or who repaid the refund or additional annuity, shall receive a survivors annuity equal to the sum of (1) 20% of final rate of earnings, and (2) 10% of final rate of earnings divided by the number of parents who qualify for the benefit. Payments shall begin when the parent reaches age 55 or the day following the participant's or annuitant's death, whichever is later, and continue until the parent dies. Remarriage of a parent prior to attainment of age 55 shall disqualify the parent for the receipt of a survivors annuity.
(e) In addition to the survivors annuity provided above, each survivors insurance beneficiary shall, upon death of the participant or annuitant, receive a lump sum payment of $1,000 divided by the number of such beneficiaries.
(f) The changes made in this Section by Public Act 81-712 pertaining to survivors annuities in cases of remarriage prior to age 55 shall apply to each survivors insurance beneficiary who remarries after June 30, 1979, regardless of the date that the participant or annuitant terminated his employment or died.
The change made to this Section by this amendatory Act of the 91st General Assembly, pertaining to remarriage prior to age 55, applies without regard to whether the deceased participant or annuitant was in service on or after the effective date of this amendatory Act of the 91st General Assembly.
(g) On January 1, 1981, any person who was receiving a survivors annuity on or before January 1, 1971 shall have the survivors annuity then being paid increased by 1% for each full year which has elapsed from the date the annuity began. On January 1, 1982, any survivor whose annuity began after January 1, 1971, but before January 1, 1981, shall have the survivor's annuity then being paid increased by 1% for each year which has elapsed from the date the survivor's annuity began. On January 1, 1987, any survivor who began receiving a survivor's annuity on or before January 1, 1977, shall have the monthly survivor's annuity increased by $1 for each full year which has elapsed since the date the survivor's annuity began.
(h) If the sum of the lump sum and total monthly survivor benefits payable under this Section upon the death of a participant amounts to less than the sum of the death benefits payable under items (2) and (3) of Section 15-141, the difference shall be paid in a lump sum to the beneficiary of the participant who is living on the date that this additional amount becomes payable.
(i) If the sum of the lump sum and total monthly survivor benefits payable under this Section upon the death of an annuitant receiving a retirement annuity or disability retirement annuity amounts to less than the death benefit payable under Section 15-142, the difference shall be paid to the beneficiary of the annuitant who is living on the date that this additional amount becomes payable.
(j) Effective on the later of (1) January 1, 1990, or (2) the January 1 on or next after the date on which the survivor annuity begins, if the deceased member died while receiving a retirement annuity, or in all other cases the January 1 nearest the first anniversary of the date the survivor annuity payments begin, every survivors insurance beneficiary shall receive an increase in his or her monthly survivors annuity of 3%. On each January 1 after the initial increase, the monthly survivors annuity shall be increased by 3% of the total survivors annuity provided under this Article, including previous increases provided by this subsection. Such increases shall apply to the survivors insurance beneficiaries of each participant and annuitant, whether or not the employment status of the participant or annuitant terminates before the effective date of this amendatory Act of 1990. This subsection (j) also applies to persons receiving a survivor annuity under the portable benefit package.
(k) If the Internal Revenue Code of 1986, as amended, requires that the survivors benefits be payable at an age earlier than that specified in this Section the benefits shall begin at the earlier age, in which event, the survivor's beneficiary shall be entitled only to that amount which is equal to the actuarial equivalent of the benefits provided by this Section.
(l) The changes made to this Section and Section 15-131 by this amendatory Act of 1997, relating to benefits for certain unmarried children who are full-time students under age 22, apply without regard to whether the deceased member was in service on or after the effective date of this amendatory Act of 1997. These changes do not authorize the repayment of a refund or a re-election of benefits, and any benefit or increase in benefits resulting from these changes is not payable retroactively for any period before the effective date of this amendatory Act of 1997.
(Source: P.A. 98-92, eff. 7-16-13; 99-682, eff. 7-29-16.)

(40 ILCS 5/15-145.1)
Sec. 15-145.1. Survivor's insurance annuities and lump sum payments for Tier 2 Members; amount. Survivor eligibility, vesting, and conditions for a survivor's insurance annuity and lump sum payment amount payable to a survivor's insurance beneficiary of a deceased Tier 2 member shall be determined under the provisions of this Article applicable to survivor's insurance beneficiaries of a deceased Tier 1 member; however, the amount of a survivor's insurance annuity, including the annual increases thereon, shall be calculated pursuant to this Section. The initial survivor's insurance annuity of a survivors insurance beneficiary of a Tier 2 annuitant shall be in the amount of 66 2/3% of the Tier 2 member's retirement annuity at the date of death. In the case of the death of a Tier 2 member who has not retired, eligibility for a survivor's insurance benefit shall be determined by the applicable Section of this Article. The initial benefit shall be 66 2/3% of the earned annuity without a reduction due to age. A survivor's insurance annuity shall be increased (1) on each January 1 occurring on or after the commencement of the annuity if the deceased Tier 2 member died while receiving a retirement annuity or (2) in other cases, on each January 1 occurring after the first anniversary of the commencement of the benefit. Each annual increase shall be calculated at 3% or one half the annual unadjusted percentage increase (but not less than zero) in the consumer price index-u for the 12 months ending with the September preceding each November 1, whichever is less, of the originally granted survivor's insurance annuity. If the annual unadjusted percentage change in the consumer price index-u for the 12 months ending with the September preceding each November 1 is zero or there is a decrease, then the survivor's insurance annuity shall not be increased. A beneficiary of a Tier 2 member who elects the Portable Benefit Package provided under this Article shall not be eligible for the survivor's insurance annuity that is provided under this Section. If 2 or more persons are eligible to receive survivor's insurance annuities as provided under this Section based on the same deceased Tier 2 member, the calculation of the survivor's insurance annuities shall be based on the total calculation of the survivor's insurance annuity and divided pro rata. The changes made to this Section by this amendatory Act of the 98th General Assembly are a clarification of existing law and are intended to be retroactive to the effective date of Public Act 96-889, notwithstanding the provisions of Section 1-103.1 of this Code.
(Source: P.A. 98-92, eff. 7-16-13; 98-596, eff. 11-19-13.)

(40 ILCS 5/15-146) (from Ch. 108 1/2, par. 15-146)
Sec. 15-146. Survivors insurance benefits - Minimum amounts.
(a) The minimum total survivors annuity payable on account of the death of a participant shall be 50% of the retirement annuity which would have been provided under Rule 1, Rule 2, or Rule 3 of Section 15-136 upon the participant's attainment of the minimum age at which the penalty for early retirement would not be applicable or the date of the participant's death, whichever is later, on the basis of credits earned prior to the time of death.
(b) The minimum total survivors annuity payable on account of the death of an annuitant shall be 50% of the retirement annuity which is payable under Section 15-136 at the time of death or 50% of the disability retirement annuity payable under Section 15-153.2. This minimum survivors annuity shall apply to each participant and annuitant who dies after September 16, 1979, whether or not his or her employee status terminates before or after that date.
(c) If an annuitant has elected a reversionary annuity, the retirement annuity referred to in this Section is that which would have been payable had such election not been filed.
(d) Beginning January 1, 2002, any person who is receiving a survivors annuity under this Article which, after inclusion of all one-time and automatic annual increases to which the person is entitled, is less than the sum of $17.50 for each year (up to a maximum of 30 years) of the deceased member's service credit, shall be entitled to a monthly supplemental payment equal to the difference.
If 2 or more persons are receiving survivors annuities based on the same deceased member, the calculation of the supplemental payment under this subsection shall be based on the total of those annuities and divided pro rata. The supplemental payment is not subject to any limitation on the maximum amount of the annuity and shall not be included in the calculation of any automatic annual increase under Section 15-145.
(Source: P.A. 98-92, eff. 7-16-13.)

(40 ILCS 5/15-146.1) (from Ch. 108 1/2, par. 15-146.1)
Sec. 15-146.1. Survivors insurance benefits-Maximum amounts.
(a) The maximum total survivors annuity payable on account of any deceased participating employee shall be the lesser of: (1) 80% of the final rate of earnings; or (2) (A) $400 per month if one survivors insurance beneficiary is entitled to a survivors annuity, or (B) $600 per month if there are 2 or more such beneficiaries.
(b) The maximum total survivors annuity payable on account of the death of any person occurring after retirement or after termination of his or her employee status shall be the lesser of: (1) 80% of the final rate of earnings; (2) (A) $400 per month if one survivors insurance beneficiary is entitled to a survivors annuity, or (B) $600 per month if there are 2 or more such beneficiaries; or (3) 80% of the retirement annuity payable to the annuitant at the date of retirement under the provisions of Rule 1, Rule 2, or Rule 3 of Section 15-136, or 80% of the retirement annuity which would have been payable to the participant upon attainment of the minimum age at which the penalty for early retirement would not be applicable or the date of death, whichever is later, based upon credits earned as of the date of death.
(c) The maximum total survivors annuity payable on account of the death of any person whose death occurs while in receipt of a disability retirement annuity under Section 15-153.2 shall be the lesser of (1) 80% of his or her final rate of earnings, (2) (A) $400 per month if one survivors insurance beneficiary is entitled to a survivors annuity, or (B) $600 per month if 2 or more survivors insurance beneficiaries qualify for this benefit, or (3) 80% of the retirement annuity which would have been payable upon attainment of the age at which the penalty for early retirement would not be applicable or the date of death, whichever is later, based upon the participant's credits on the date of death, or 80% of the disability retirement annuity whichever is greater.
(d) If the minimum annuity provided under Section 15-146 exceeds the maximum annuity provided under this Section, the minimum annuity shall be payable.
(e) If an annuitant has elected a reversionary annuity, the retirement annuity referred to in this Section is that which would have been payable had such election not been filed.
(f) If a survivors insurance beneficiary qualifies for a survivors or widows annuity because of pension credits established by the participant or annuitant in another system covered by Article 20, and the combined survivors annuities exceed the highest survivors annuity which could be provided by either system based upon the combined pension credits, the survivors annuity payable by this system shall be reduced to that amount which, when added to the survivors annuity payable by the other system, would equal this highest survivors annuity. If the other system has a similar provision for adjustment of the survivors annuity, the respective proportional survivors annuities shall be reduced proportionately according to the ratio which the amount of each proportional survivors annuity bears to the aggregate of all proportional survivors annuities. If a survivors annuity is payable by another system covered by Article 20, and the survivor elects to waive the survivors annuity and accept a lump sum payment or death benefit in lieu of the survivors annuity, this system shall, for the purpose of adjusting the survivors annuity under this subsection, assume that the survivor was entitled to a survivors annuity which, in accordance with actuarial tables of this system, is the actuarial equivalent of the amount of the lump sum payment or death benefit.
(g) The total monthly survivors annuity payable to the beneficiaries of any annuitant who terminated employment before July 14, 1959 and whose death occurs after September 16, 1977 shall not exceed $200.
(h) Whenever a reduction in the survivors annuity is made as authorized above, the survivors annuity to each dependent parent shall be proportionately reduced or eliminated, and if further reduction is necessary, the survivors annuity payable to every other person shall be proportionately decreased.
(i) This Section applies to the survivors insurance benefits provided to the eligible survivors of a Tier 1 member.
(Source: P.A. 98-92, eff. 7-16-13.)

(40 ILCS 5/15-147) (from Ch. 108 1/2, par. 15-147)
Sec. 15-147. Survivors insurance benefits-Dependency conditions. A child is deemed dependent upon his or her natural or adopting father or mother if the child is living with or receiving support from such parent. If the child is not living with or receiving support from such parent, he or she is deemed dependent upon that parent if the child (1) has not been adopted by some other individual, and (2) is not living with or receiving more than 1/2 support from his or her stepparent.
A child is deemed dependent upon his or her stepfather or stepmother if the child is living with or receiving at least 1/2 support from the stepparent.
A parent is considered dependent if receiving at least 1/2 of his or her support from the participant or annuitant at the time of the death of the participant or annuitant.
(Source: P.A. 83-1440.)

(40 ILCS 5/15-148) (from Ch. 108 1/2, par. 15-148)
Sec. 15-148. Survivors insurance benefits - General provisions. The survivors annuity is payable monthly. Any annuity due but unpaid upon the death of the annuitant, shall be paid to the annuitant's estate.
A person who becomes entitled to more than one survivors insurance benefit because of the death of 2 or more persons shall receive only the largest of the benefits; except that this limitation does not apply to a survivors insurance beneficiary who is entitled to a survivor's annuity by reason of a mental or physical disability.
A survivors insurance beneficiary or the personal representative of the estate of a deceased survivors insurance beneficiary or the personal representative of a survivors insurance beneficiary who is under a legal disability may waive the right to receive survivorship benefits, provided written notice of the waiver is given by the beneficiary or representative to the board within 6 months after the death of the participant or annuitant and before any payment is made pursuant to an application filed by such person.
(Source: P.A. 92-424, eff. 8-17-01.)

(40 ILCS 5/15-149) (from Ch. 108 1/2, par. 15-149)
Sec. 15-149. Determination of family status. Subject to the definitions contained in Sections 15-127 to 15-130, inclusive, in determining whether an applicant for a benefit under this Article is the surviving spouse, child, or parent of a participant or annuitant, the board shall apply such law as would be applied by the courts of this State in determining the devolution of intestate property.
(Source: P.A. 83-1440.)

(40 ILCS 5/15-150) (from Ch. 108 1/2, par. 15-150)
Sec. 15-150. Disability benefits - Eligibility. A participant may be granted a disability benefit if: (1) while a participating employee, he or she becomes physically or mentally incapacitated and unable to perform the duties of his or her assigned position for any period exceeding 60 days; and (2) the employee had completed 2 years of service at the time of disability, unless the disability is a result of an accident.
An employee shall be considered disabled only during the period for which the board determines, based upon the evidence listed below, that the employee is unable to reasonably perform the duties of his or her assigned position as a result of a physical or mental disability. This determination shall be based upon:
(i) a written certificate from one or more licensed

and practicing physicians appointed by or acceptable to the board, stating that the employee is disabled and unable to reasonably perform the duties of his or her assigned position;

(ii) a written certificate from the employer stating

that the employee is unable to perform the duties of his or her assigned position; and

(iii) any other medical examinations, hospital

records, laboratory results, or other information necessary for determining the employment capacity and condition of the employee.

The board shall prescribe rules governing the filing, investigation, control, and supervision of disability claims. Costs incurred by a claimant in connection with completing a claim for disability benefits shall be paid (A) by the claimant, in the case of the one required medical examination, medical certificate, and employer's certificate and any other requirements generally imposed by the board on all disability benefit claimants; and (B) by the System, in the case of any additional medical examination or other additional requirement imposed on a particular claimant that is not imposed generally on all disability benefit claimants.
Pregnancy and childbirth shall be considered a disability.
(Source: P.A. 90-766, eff. 8-14-98.)

(40 ILCS 5/15-151) (from Ch. 108 1/2, par. 15-151)
Sec. 15-151. Disability benefits - commencement. Disability benefits shall begin to accrue upon the termination of the payment of salary or sick leave benefits or the 61st day after the occurrence of the disability, whichever is later. However, no benefits shall be payable covering a period of more than 30 days prior to the receipt of a written application unless the board finds good cause for the delay in filing the application. The recurrence within 30 days of a former disability shall be considered a continuation of the disability. If a disabled participant returns to his or her assigned position and within 30 days again becomes disabled from the same cause, the previous period of disability shall be considered in determining the date benefits may begin, and the amount of the benefit shall be based upon the basic compensation on the date the participant first became disabled from this cause.
(Source: P.A. 83-1440.)

(40 ILCS 5/15-152) (from Ch. 108 1/2, par. 15-152)
Sec. 15-152. Disability benefits - Duration. Disability benefits shall be discontinued when the earliest of the following occurs: (1) when disability ceases, (2) upon refusal of the participant to submit to a reasonable physical examination by a physician approved by the board, (3) upon refusal of the participant to accept any position, assigned in good faith by an employer, the duties of which could reasonably be performed by the participant and the earnings of which would be at least equal to the disability benefit payable under this Article, (4) upon September 1, following the participant's 70th birthday, if the disability benefit commenced prior to attainment of age 65, (5) the end of the month following the fifth anniversary of the date disability benefits commenced, if such benefits began after the attainment of age 65, (6) when the total disability benefits paid equal 50% of the participant's total earnings for the entire period of employment for which service has been granted prior to the date disability benefits began to accrue, or (7) upon failure of the participant to provide an earnings verification necessary to determine continuance of benefits. If the disability was caused by an on-the-job accident, and the participant is granted workers' compensation or occupational disease payments from the employer or the State of Illinois, the limitation in clause (6) shall not be applicable.
Service and earnings credits under the State Employees' Retirement System of Illinois and the Teachers' Retirement System of the State of Illinois shall be considered in determining the employee's eligibility for, and the duration of disability benefits.
If, by law, a function of a governmental unit, as defined by Section 20-107 is transferred in whole or in part to an employer and an employee transfers employment from the governmental unit to such employer within 6 months after the transfer of this function, the pension credits in the governmental unit's retirement system which have been validated under Section 20-109, shall be treated the same as pension credits in this Section in determining an employee's eligibility for, and the duration of disability benefits.
(Source: P.A. 100-556, eff. 12-8-17.)

(40 ILCS 5/15-153) (from Ch. 108 1/2, par. 15-153)
Sec. 15-153. Disability benefits - Amount. The disability benefit shall be the greater of (1) 50% of the basic compensation which would have been paid had the participant continued in service for the entire period during which disability benefits are payable, excluding wage or salary increases subsequent to the date of disability or extra prospective earnings on a summer teaching contract or other extra service not yet entered upon or (2) 50% of the participant's average earnings during the 24 months immediately preceding the month in which disability occurs. In determining the disability benefit, the basic compensation of a participating employee on leave of absence or on lay-off status shall be assumed to be equal to his or her basic compensation on the date the leave of absence or lay-off begins.
If the disability benefit is 50% of basic compensation, payments during the academic year shall accrue over the period that the basic compensation would have been paid had the participant continued in service. If the disability benefit is 50% of the average earnings of the participant during the 24 months immediately preceding the month in which disability occurs, payments during the year shall accrue over a period of 12 months. Disability benefits shall be paid as of the end of each calendar month during which payments accrue. Payments for fractional parts of a month shall be determined by prorating the total amount payable for the full month on the basis of days elapsing during the month. Any disability benefit accrued but unpaid on the death of a participant shall be paid to the participant's beneficiary.
(Source: P.A. 93-347, eff. 7-24-03.)

(40 ILCS 5/15-153.1) (from Ch. 108 1/2, par. 15-153.1)
Sec. 15-153.1. Disability benefits - Reduction. (a) If a participant receiving disability benefits under this Article earns compensation from any source for personal or professional services in excess of the amount of the disability benefit, the disability benefit shall be reduced by the excess of the earnings over the benefit.
(b) If a participant receiving disability benefits under this Article receives disability income under an insurance contract financed wholly or partially by the employer, the disability benefit shall be reduced by the amount so received.
(c) In determining the monthly benefits payable under this Article, a deduction shall be made equivalent to any benefits payable to any employee under any State or Federal Worker's Compensation or Occupational Diseases Acts for any period for which disability benefits are payable. However, no deduction shall be made in the case of payment for medical, surgical and hospital services and artificial members or appliances, fixed statutory payments for the loss of any bodily member, or the permanent and complete loss of use of 100% of any bodily member, payments for the loss of industrial vision or redemption awards payable prior to the date monthly disability benefits first become payable. If the benefits deductible under this paragraph are stated as a specified amount per week for a designated calendar period, then the monthly amounts shall, for purposes of this Section, be 4 1/3 times such weekly amount.
For any calendar month during which the amount of benefits deductible when thus computed on the monthly basis exceeds the amount of the monthly benefit otherwise payable under this Article for that month, no monthly disability benefit shall be payable under this Article. For any calendar month in which the amount of benefits deductible when computed on a monthly basis is less than the monthly disability benefit payable for that month, such lesser amount shall be deducted from the monthly disability benefit payable for that month. Lump sum awards provided for the payment in advance of workers' compensation benefits which are definitely allocable to specific weeks in a calendar period shall be deducted on the same basis as if the award had been payable on a weekly basis.
If such workers' compensation is not allocable to any specific calendar period, including redemption awards payable subsequent to the date monthly disability benefits first become payable, an equivalent monthly amount of such awards shall be computed for the purposes of this Section as 4 1/3 times the amount of the weekly workers' compensation benefit provided by the applicable statute for the participant and his or her dependents. The total workers' compensation awards shall be divided by such computed equivalent monthly amounts to determine the number of months and fractions of months during which monthly disability benefits shall be reduced.
(Source: P.A. 83-1440.)

(40 ILCS 5/15-153.2) (from Ch. 108 1/2, par. 15-153.2)
Sec. 15-153.2. Disability retirement annuity. A participant whose disability benefits are discontinued under the provisions of clause (6) of Section 15-152 and who is not a participant in the optional retirement plan established under Section 15-158.2 is entitled to a disability retirement annuity of 35% of the basic compensation which was payable to the participant at the time that disability began, provided that the board determines that the participant has a medically determinable physical or mental impairment that prevents him or her from engaging in any substantial gainful activity, and which can be expected to result in death or which has lasted or can be expected to last for a continuous period of not less than 12 months.
The board's determination of whether a participant is disabled shall be based upon:
(i) a written certificate from one or more licensed

and practicing physicians appointed by or acceptable to the board, stating that the participant is unable to engage in any substantial gainful activity; and

(ii) any other medical examinations, hospital

records, laboratory results, or other information necessary for determining the employment capacity and condition of the participant.

The terms "medically determinable physical or mental impairment" and "substantial gainful activity" shall have the meanings ascribed to them in the federal Social Security Act, as now or hereafter amended, and the regulations issued thereunder.
The disability retirement annuity payment period shall begin immediately following the expiration of the disability benefit payments under clause (6) of Section 15-152 and shall be discontinued for a recipient of a disability retirement annuity when (1) the physical or mental impairment no longer prevents the recipient from engaging in any substantial gainful activity, (2) the recipient dies, (3) the recipient elects to receive a retirement annuity under Sections 15-135 and 15-136, (4) the recipient refuses to submit to a reasonable physical examination by a physician approved by the board, or (5) the recipient fails to provide an earnings verification necessary to determine continuance of benefits. If a person's disability retirement annuity is discontinued under clause (1), all rights and credits accrued in the system on the date that the disability retirement annuity began shall be restored, and the disability retirement annuity paid shall be considered as disability payments under clause (6) of Section 15-152.
The board shall adopt rules governing the filing, investigation, control, and supervision of disability retirement annuity claims. Costs incurred by a claimant in connection with completing a claim for a disability retirement annuity shall be paid: (A) by the claimant in the case of the one required medical examination, medical certificate, and any other requirements generally imposed by the board on all disability retirement annuity claimants; and (B) by the System in the case of any additional medical examination or other additional requirement imposed on a particular claimant that is not imposed generally on all disability retirement annuity claimants.
(Source: P.A. 100-556, eff. 12-8-17.)

(40 ILCS 5/15-153.3) (from Ch. 108 1/2, par. 15-153.3)
Sec. 15-153.3. Automatic increase in disability benefit. Each disability benefit payable under Section 15-150 and calculated under Section 15-153 or 15-153.2 that has not yet received an initial increase under this Section shall be increased by 0.25% of the monthly disability benefit multiplied by the number of full months that have elapsed since the benefit began on January 1, 2002 or the January 1 next following the granting of the benefit, whichever occurs later.
On each January 1 following the initial increase under this Section, the disability benefit shall be increased by 3% of the current amount of the benefit, including prior increases under this Article.
The changes made to this Section by this amendatory Act of the 92nd General Assembly apply without regard to whether the benefit recipient was in service on or after the effective date of this amendatory Act.
(Source: P.A. 92-749, eff. 8-2-02.)

(40 ILCS 5/15-154) (from Ch. 108 1/2, par. 15-154)
Sec. 15-154. Refunds.
(a) A participant whose status as an employee is terminated, regardless of cause, or who has been on lay off status for more than 120 days, and who is not on leave of absence, is entitled to a refund of contributions upon application; except that not more than one such refund application may be made during any academic year.
Except as set forth in subsections (a-1) and (a-2), the refund shall be the sum of the accumulated normal, additional, and survivors insurance contributions, plus the entire contribution made by the participant under Section 15-113.3, less the amount of interest credited on these contributions each year in excess of 4 1/2% of the amount on which interest was calculated.
(a-1) A person who elects, in accordance with the requirements of Section 15-134.5, to participate in the portable benefit package and who becomes a participating employee under that retirement program upon the conclusion of the one-year waiting period applicable to the portable benefit package election shall have his or her refund calculated in accordance with the provisions of subsection (a-2).
(a-2) The refund payable to a participant described in subsection (a-1) shall be the sum of the participant's accumulated normal and additional contributions, as defined in Sections 15-116 and 15-117, plus the entire contribution made by the participant under Section 15-113.3. If the participant terminates with 5 or more years of service for employment as defined in Section 15-113.1, he or she shall also be entitled to a distribution of employer contributions in an amount equal to the sum of the accumulated normal and additional contributions, as defined in Sections 15-116 and 15-117.
(b) Upon acceptance of a refund, the participant forfeits all accrued rights and credits in the System, and if subsequently reemployed, the participant shall be considered a new employee subject to all the qualifying conditions for participation and eligibility for benefits applicable to new employees. If such person again becomes a participating employee and continues as such for 2 years, or is employed by an employer and participates for at least 2 years in the Federal Civil Service Retirement System, all such rights, credits, and previous status as a participant shall be restored upon repayment of the amount of the refund, together with compound interest thereon from the date the refund was issued to the date of repayment at the rate of 6% per annum through August 31, 1982, and at the effective rates after that date. When a participant in the portable benefit package who received a refund which included a distribution of employer contributions repays a refund pursuant to this Section, one-half of the amount repaid shall be deemed the member's reinstated accumulated normal and additional contributions and the other half shall be allocated as an employer contribution to the System, except that any amount repaid for previously purchased military service credit under Section 15-113.3 shall be accounted for as such.
(c) Except as otherwise provided under subsection (c-5), if a participant covered under the traditional benefit package has made survivors insurance contributions, but has no survivors insurance beneficiary upon retirement, he or she shall be entitled to elect a refund of the accumulated survivors insurance contributions, or to elect an additional annuity the value of which is equal to the accumulated survivors insurance contributions. This election must be made prior to the date the person's retirement annuity is approved by the System.
(c-5) Notwithstanding subsection (c), an annuitant who retired prior to June 1, 2011 and made the election under subsection (c), and who thereafter became, and remains, either:
(1) a party to a civil union or a party to a legal

relationship that is recognized as a civil union or marriage under the Illinois Religious Freedom Protection and Civil Union Act on or after June 1, 2011; or

(2) a party to a marriage under the Illinois

Marriage and Dissolution of Marriage Act on or after February 26, 2014; or

(3) a party to a marriage, civil union or other legal

relationship that, at the time it was formed, was not legally recognized in Illinois but was subsequently recognized as a civil union or marriage under the Illinois Religious Freedom Protection and Civil Union Act on or after June 1, 2011, a marriage under the Illinois Marriage and Dissolution of Marriage Act on or after February 26, 2014, or both;

may make a one-time, irrevocable election to repay the refund or additional annuity payments received under subsection (c), together with compound interest thereon at the actuarially assumed rate of return from the date the refund was issued or the date each additional annuity payment was issued to the date of repayment. The annuitant shall submit proof of party status for item (1), (2), or (3) in the form of a valid marriage certificate or a civil union certificate with any additional requirements the Board prescribes by rulemaking. The election must be received by the System (i) within a period of one year beginning 5 months after the effective date of this amendatory Act of the 99th General Assembly and (ii) prior to the date of death of the annuitant.
To the extent permitted under the Internal Revenue Code of 1986, as amended, the full repayment shall be made within a period beginning on the date of the election and ending on the earlier of the 24th month thereafter or the date of the annuitant's death. If an annuitant fails to make the repayment within the required period, any payments made shall be returned, without interest, to the annuitant (or to the annuitant's estate if the payments ceased due to death), and survivors insurance benefits under Section 15-145 shall not be payable upon the annuitant's death.
Upon such repayment, all forfeited survivors insurance benefit rights and credits under Section 15-145 shall be restored. This repayment right shall not alter or modify any eligibility requirement for survivors insurance beneficiaries under this Article applicable upon the annuitant's death. The repayment shall be irrevocable. No person shall have a claim or right to the repaid amounts in a manner not otherwise provided for under this Article in the event that: the marriage, civil union, or other legal relationship described in this subsection is dissolved, annulled, or declared invalid by a court of competent jurisdiction; or the other party to the marriage, civil union, or other legal relationship predeceases the annuitant or otherwise fails to qualify as a survivors insurance beneficiary upon the annuitant's death.
For purposes of this subsection (c-5), the term "annuitant" shall include an annuitant who resumed his or her status as a participating employee under Section 15-139(c).
(d) A participant, upon application, is entitled to a refund of his or her accumulated additional contributions attributable to the additional contributions described in the last sentence of subsection (c) of Section 15-157. Upon the acceptance of such a refund of accumulated additional contributions, the participant forfeits all rights and credits which may have accrued because of such contributions.
(e) A participant who terminates his or her employee status and elects to waive service credit under Section 15-154.2, is entitled to a refund of the accumulated normal, additional and survivors insurance contributions, if any, which were credited the participant for this service, or to an additional annuity the value of which is equal to the accumulated normal, additional and survivors insurance contributions, if any; except that not more than one such refund application may be made during any academic year. Upon acceptance of this refund, the participant forfeits all rights and credits accrued because of this service.
(f) If a police officer or firefighter receives a retirement annuity under Rule 1 or 3 of Section 15-136, he or she shall be entitled at retirement to a refund of the difference between his or her accumulated normal contributions and the normal contributions which would have accumulated had such person filed a waiver of the retirement formula provided by Rule 4 of Section 15-136.
(g) If, at the time of retirement, a participant would be entitled to a retirement annuity under Rule 1, 2, 3, 4, or 5 of Section 15-136, or under Section 15-136.4, that exceeds the maximum specified in clause (1) of subsection (c) of Section 15-136, he or she shall be entitled to a refund of the employee contributions, if any, paid under Section 15-157 after the date upon which continuance of such contributions would have otherwise caused the retirement annuity to exceed this maximum, plus compound interest at the effective rates.
(Source: P.A. 99-450, eff. 8-24-15; 99-682, eff. 7-29-16.)

(40 ILCS 5/15-154.1) (from Ch. 108 1/2, par. 15-154.1)
Sec. 15-154.1. Maximum benefits. The combined retirement annuity, survivors insurance, death benefits, or disability benefits under this system and any other system which is, has been, or may be financed fully or in part by contributions from any alumni association, foundation or athletic association affiliated with the universities included as employers, shall not exceed the largest benefit which could be payable by this system or such other system based upon the participant's combined service and earnings credits.
If the combined benefits exceed the largest benefit as determined in accordance with this Section, the benefits payable by this system shall be reduced to that amount which, when added to the benefits payable under such other system, equals this largest benefit.
If benefits are reduced, this system shall pay to the alumni association, foundation or athletic association which financed such other system, that fraction of the reduction, the numerator of which is the amount of the benefits payable by the other system prior to the adjustment and the denominator of which is the amount of the combined benefits which would have been payable prior to the adjustment. In determining the adjustment of the survivors insurance or death benefit made under this Section, the benefits payable under this system and the other systems shall be reduced to common actuarial equivalents in accordance with the mortality, interest, and annuity tables adopted by the board and the method of payment required by this Article.
(Source: P.A. 83-1440.)

(40 ILCS 5/15-154.2) (from Ch. 108 1/2, par. 15-154.2)
Sec. 15-154.2. Waiver of service and benefits. A participant or annuitant may elect to waive all or any portion of his or her service credit and benefits which may be payable under this Article; however, service purchased under the provisions of subsection (c) of Section 15-113.1, subsections (b), (c) and (d) of Section 15-113.5, Section 15-113.6, and Section 15-113.7 must be waived before other service which is granted under this Article.
(Source: P.A. 83-1440.)

(40 ILCS 5/15-155) (from Ch. 108 1/2, par. 15-155)
Sec. 15-155. Employer contributions.
(a) The State of Illinois shall make contributions by appropriations of amounts which, together with the other employer contributions from trust, federal, and other funds, employee contributions, income from investments, and other income of this System, will be sufficient to meet the cost of maintaining and administering the System on a 90% funded basis in accordance with actuarial recommendations.
The Board shall determine the amount of State contributions required for each fiscal year on the basis of the actuarial tables and other assumptions adopted by the Board and the recommendations of the actuary, using the formula in subsection (a-1).
(a-1) For State fiscal years 2012 through 2045, the minimum contribution to the System to be made by the State for each fiscal year shall be an amount determined by the System to be sufficient to bring the total assets of the System up to 90% of the total actuarial liabilities of the System by the end of State fiscal year 2045. In making these determinations, the required State contribution shall be calculated each year as a level percentage of payroll over the years remaining to and including fiscal year 2045 and shall be determined under the projected unit credit actuarial cost method.
For each of State fiscal years 2018, 2019, and 2020, the State shall make an additional contribution to the System equal to 2% of the total payroll of each employee who is deemed to have elected the benefits under Section 1-161 or who has made the election under subsection (c) of Section 1-161.
A change in an actuarial or investment assumption that increases or decreases the required State contribution and first applies in State fiscal year 2018 or thereafter shall be implemented in equal annual amounts over a 5-year period beginning in the State fiscal year in which the actuarial change first applies to the required State contribution.
A change in an actuarial or investment assumption that increases or decreases the required State contribution and first applied to the State contribution in fiscal year 2014, 2015, 2016, or 2017 shall be implemented:
(i) as already applied in State fiscal years before

2018; and

(ii) in the portion of the 5-year period beginning in

the State fiscal year in which the actuarial change first applied that occurs in State fiscal year 2018 or thereafter, by calculating the change in equal annual amounts over that 5-year period and then implementing it at the resulting annual rate in each of the remaining fiscal years in that 5-year period.

For State fiscal years 1996 through 2005, the State contribution to the System, as a percentage of the applicable employee payroll, shall be increased in equal annual increments so that by State fiscal year 2011, the State is contributing at the rate required under this Section.
Notwithstanding any other provision of this Article, the total required State contribution for State fiscal year 2006 is $166,641,900.
Notwithstanding any other provision of this Article, the total required State contribution for State fiscal year 2007 is $252,064,100.
For each of State fiscal years 2008 through 2009, the State contribution to the System, as a percentage of the applicable employee payroll, shall be increased in equal annual increments from the required State contribution for State fiscal year 2007, so that by State fiscal year 2011, the State is contributing at the rate otherwise required under this Section.
Notwithstanding any other provision of this Article, the total required State contribution for State fiscal year 2010 is $702,514,000 and shall be made from the State Pensions Fund and proceeds of bonds sold in fiscal year 2010 pursuant to Section 7.2 of the General Obligation Bond Act, less (i) the pro rata share of bond sale expenses determined by the System's share of total bond proceeds, (ii) any amounts received from the General Revenue Fund in fiscal year 2010, (iii) any reduction in bond proceeds due to the issuance of discounted bonds, if applicable.
Notwithstanding any other provision of this Article, the total required State contribution for State fiscal year 2011 is the amount recertified by the System on or before April 1, 2011 pursuant to Section 15-165 and shall be made from the State Pensions Fund and proceeds of bonds sold in fiscal year 2011 pursuant to Section 7.2 of the General Obligation Bond Act, less (i) the pro rata share of bond sale expenses determined by the System's share of total bond proceeds, (ii) any amounts received from the General Revenue Fund in fiscal year 2011, and (iii) any reduction in bond proceeds due to the issuance of discounted bonds, if applicable.
Beginning in State fiscal year 2046, the minimum State contribution for each fiscal year shall be the amount needed to maintain the total assets of the System at 90% of the total actuarial liabilities of the System.
Amounts received by the System pursuant to Section 25 of the Budget Stabilization Act or Section 8.12 of the State Finance Act in any fiscal year do not reduce and do not constitute payment of any portion of the minimum State contribution required under this Article in that fiscal year. Such amounts shall not reduce, and shall not be included in the calculation of, the required State contributions under this Article in any future year until the System has reached a funding ratio of at least 90%. A reference in this Article to the "required State contribution" or any substantially similar term does not include or apply to any amounts payable to the System under Section 25 of the Budget Stabilization Act.
Notwithstanding any other provision of this Section, the required State contribution for State fiscal year 2005 and for fiscal year 2008 and each fiscal year thereafter, as calculated under this Section and certified under Section 15-165, shall not exceed an amount equal to (i) the amount of the required State contribution that would have been calculated under this Section for that fiscal year if the System had not received any payments under subsection (d) of Section 7.2 of the General Obligation Bond Act, minus (ii) the portion of the State's total debt service payments for that fiscal year on the bonds issued in fiscal year 2003 for the purposes of that Section 7.2, as determined and certified by the Comptroller, that is the same as the System's portion of the total moneys distributed under subsection (d) of Section 7.2 of the General Obligation Bond Act. In determining this maximum for State fiscal years 2008 through 2010, however, the amount referred to in item (i) shall be increased, as a percentage of the applicable employee payroll, in equal increments calculated from the sum of the required State contribution for State fiscal year 2007 plus the applicable portion of the State's total debt service payments for fiscal year 2007 on the bonds issued in fiscal year 2003 for the purposes of Section 7.2 of the General Obligation Bond Act, so that, by State fiscal year 2011, the State is contributing at the rate otherwise required under this Section.
(a-2) Beginning in fiscal year 2018, each employer under this Article shall pay to the System a required contribution determined as a percentage of projected payroll and sufficient to produce an annual amount equal to:
(i) for each of fiscal years 2018, 2019, and 2020,

the defined benefit normal cost of the defined benefit plan, less the employee contribution, for each employee of that employer who has elected or who is deemed to have elected the benefits under Section 1-161 or who has made the election under subsection (c) of Section 1-161; for fiscal year 2021 and each fiscal year thereafter, the defined benefit normal cost of the defined benefit plan, less the employee contribution, plus 2%, for each employee of that employer who has elected or who is deemed to have elected the benefits under Section 1-161 or who has made the election under subsection (c) of Section 1-161; plus

(ii) the amount required for that fiscal year to

amortize any unfunded actuarial accrued liability associated with the present value of liabilities attributable to the employer's account under Section 15-155.2, determined as a level percentage of payroll over a 30-year rolling amortization period.

In determining contributions required under item (i) of this subsection, the System shall determine an aggregate rate for all employers, expressed as a percentage of projected payroll.
In determining the contributions required under item (ii) of this subsection, the amount shall be computed by the System on the basis of the actuarial assumptions and tables used in the most recent actuarial valuation of the System that is available at the time of the computation.
The contributions required under this subsection (a-2) shall be paid by an employer concurrently with that employer's payroll payment period. The State, as the actual employer of an employee, shall make the required contributions under this subsection.
As used in this subsection, "academic year" means the 12-month period beginning September 1.
(b) If an employee is paid from trust or federal funds, the employer shall pay to the Board contributions from those funds which are sufficient to cover the accruing normal costs on behalf of the employee. However, universities having employees who are compensated out of local auxiliary funds, income funds, or service enterprise funds are not required to pay such contributions on behalf of those employees. The local auxiliary funds, income funds, and service enterprise funds of universities shall not be considered trust funds for the purpose of this Article, but funds of alumni associations, foundations, and athletic associations which are affiliated with the universities included as employers under this Article and other employers which do not receive State appropriations are considered to be trust funds for the purpose of this Article.
(b-1) The City of Urbana and the City of Champaign shall each make employer contributions to this System for their respective firefighter employees who participate in this System pursuant to subsection (h) of Section 15-107. The rate of contributions to be made by those municipalities shall be determined annually by the Board on the basis of the actuarial assumptions adopted by the Board and the recommendations of the actuary, and shall be expressed as a percentage of salary for each such employee. The Board shall certify the rate to the affected municipalities as soon as may be practical. The employer contributions required under this subsection shall be remitted by the municipality to the System at the same time and in the same manner as employee contributions.
(c) Through State fiscal year 1995: The total employer contribution shall be apportioned among the various funds of the State and other employers, whether trust, federal, or other funds, in accordance with actuarial procedures approved by the Board. State of Illinois contributions for employers receiving State appropriations for personal services shall be payable from appropriations made to the employers or to the System. The contributions for Class I community colleges covering earnings other than those paid from trust and federal funds, shall be payable solely from appropriations to the Illinois Community College Board or the System for employer contributions.
(d) Beginning in State fiscal year 1996, the required State contributions to the System shall be appropriated directly to the System and shall be payable through vouchers issued in accordance with subsection (c) of Section 15-165, except as provided in subsection (g).
(e) The State Comptroller shall draw warrants payable to the System upon proper certification by the System or by the employer in accordance with the appropriation laws and this Code.
(f) Normal costs under this Section means liability for pensions and other benefits which accrues to the System because of the credits earned for service rendered by the participants during the fiscal year and expenses of administering the System, but shall not include the principal of or any redemption premium or interest on any bonds issued by the Board or any expenses incurred or deposits required in connection therewith.
(g) If the amount of a participant's earnings for any academic year used to determine the final rate of earnings, determined on a full-time equivalent basis, exceeds the amount of his or her earnings with the same employer for the previous academic year, determined on a full-time equivalent basis, by more than 6%, the participant's employer shall pay to the System, in addition to all other payments required under this Section and in accordance with guidelines established by the System, the present value of the increase in benefits resulting from the portion of the increase in earnings that is in excess of 6%. This present value shall be computed by the System on the basis of the actuarial assumptions and tables used in the most recent actuarial valuation of the System that is available at the time of the computation. The System may require the employer to provide any pertinent information or documentation.
Whenever it determines that a payment is or may be required under this subsection (g), the System shall calculate the amount of the payment and bill the employer for that amount. The bill shall specify the calculations used to determine the amount due. If the employer disputes the amount of the bill, it may, within 30 days after receipt of the bill, apply to the System in writing for a recalculation. The application must specify in detail the grounds of the dispute and, if the employer asserts that the calculation is subject to subsection (h) or (i) of this Section, must include an affidavit setting forth and attesting to all facts within the employer's knowledge that are pertinent to the applicability of subsection (h) or (i). Upon receiving a timely application for recalculation, the System shall review the application and, if appropriate, recalculate the amount due.
The employer contributions required under this subsection (g) may be paid in the form of a lump sum within 90 days after receipt of the bill. If the employer contributions are not paid within 90 days after receipt of the bill, then interest will be charged at a rate equal to the System's annual actuarially assumed rate of return on investment compounded annually from the 91st day after receipt of the bill. Payments must be concluded within 3 years after the employer's receipt of the bill.
When assessing payment for any amount due under this subsection (g), the System shall include earnings, to the extent not established by a participant under Section 15-113.11 or 15-113.12, that would have been paid to the participant had the participant not taken (i) periods of voluntary or involuntary furlough occurring on or after July 1, 2015 and on or before June 30, 2017 or (ii) periods of voluntary pay reduction in lieu of furlough occurring on or after July 1, 2015 and on or before June 30, 2017. Determining earnings that would have been paid to a participant had the participant not taken periods of voluntary or involuntary furlough or periods of voluntary pay reduction shall be the responsibility of the employer, and shall be reported in a manner prescribed by the System.
(h) This subsection (h) applies only to payments made or salary increases given on or after June 1, 2005 but before July 1, 2011. The changes made by Public Act 94-1057 shall not require the System to refund any payments received before July 31, 2006 (the effective date of Public Act 94-1057).
When assessing payment for any amount due under subsection (g), the System shall exclude earnings increases paid to participants under contracts or collective bargaining agreements entered into, amended, or renewed before June 1, 2005.
When assessing payment for any amount due under subsection (g), the System shall exclude earnings increases paid to a participant at a time when the participant is 10 or more years from retirement eligibility under Section 15-135.
When assessing payment for any amount due under subsection (g), the System shall exclude earnings increases resulting from overload work, including a contract for summer teaching, or overtime when the employer has certified to the System, and the System has approved the certification, that: (i) in the case of overloads (A) the overload work is for the sole purpose of academic instruction in excess of the standard number of instruction hours for a full-time employee occurring during the academic year that the overload is paid and (B) the earnings increases are equal to or less than the rate of pay for academic instruction computed using the participant's current salary rate and work schedule; and (ii) in the case of overtime, the overtime was necessary for the educational mission.
When assessing payment for any amount due under subsection (g), the System shall exclude any earnings increase resulting from (i) a promotion for which the employee moves from one classification to a higher classification under the State Universities Civil Service System, (ii) a promotion in academic rank for a tenured or tenure-track faculty position, or (iii) a promotion that the Illinois Community College Board has recommended in accordance with subsection (k) of this Section. These earnings increases shall be excluded only if the promotion is to a position that has existed and been filled by a member for no less than one complete academic year and the earnings increase as a result of the promotion is an increase that results in an amount no greater than the average salary paid for other similar positions.
(i) When assessing payment for any amount due under subsection (g), the System shall exclude any salary increase described in subsection (h) of this Section given on or after July 1, 2011 but before July 1, 2014 under a contract or collective bargaining agreement entered into, amended, or renewed on or after June 1, 2005 but before July 1, 2011. Notwithstanding any other provision of this Section, any payments made or salary increases given after June 30, 2014 shall be used in assessing payment for any amount due under subsection (g) of this Section.
(j) The System shall prepare a report and file copies of the report with the Governor and the General Assembly by January 1, 2007 that contains all of the following information:
(1) The number of recalculations required by the

changes made to this Section by Public Act 94-1057 for each employer.

(2) The dollar amount by which each employer's

contribution to the System was changed due to recalculations required by Public Act 94-1057.

(3) The total amount the System received from each

employer as a result of the changes made to this Section by Public Act 94-4.

(4) The increase in the required State contribution

resulting from the changes made to this Section by Public Act 94-1057.

(j-5) For academic years beginning on or after July 1, 2017, if the amount of a participant's earnings for any school year, determined on a full-time equivalent basis, exceeds the amount of the salary set for the Governor, the participant's employer shall pay to the System, in addition to all other payments required under this Section and in accordance with guidelines established by the System, an amount determined by the System to be equal to the employer normal cost, as established by the System and expressed as a total percentage of payroll, multiplied by the amount of earnings in excess of the amount of the salary set for the Governor. This amount shall be computed by the System on the basis of the actuarial assumptions and tables used in the most recent actuarial valuation of the System that is available at the time of the computation. The System may require the employer to provide any pertinent information or documentation.
Whenever it determines that a payment is or may be required under this subsection, the System shall calculate the amount of the payment and bill the employer for that amount. The bill shall specify the calculations used to determine the amount due. If the employer disputes the amount of the bill, it may, within 30 days after receipt of the bill, apply to the System in writing for a recalculation. The application must specify in detail the grounds of the dispute. Upon receiving a timely application for recalculation, the System shall review the application and, if appropriate, recalculate the amount due.
The employer contributions required under this subsection may be paid in the form of a lump sum within 90 days after receipt of the bill. If the employer contributions are not paid within 90 days after receipt of the bill, then interest will be charged at a rate equal to the System's annual actuarially assumed rate of return on investment compounded annually from the 91st day after receipt of the bill. Payments must be concluded within 3 years after the employer's receipt of the bill.
(k) The Illinois Community College Board shall adopt rules for recommending lists of promotional positions submitted to the Board by community colleges and for reviewing the promotional lists on an annual basis. When recommending promotional lists, the Board shall consider the similarity of the positions submitted to those positions recognized for State universities by the State Universities Civil Service System. The Illinois Community College Board shall file a copy of its findings with the System. The System shall consider the findings of the Illinois Community College Board when making determinations under this Section. The System shall not exclude any earnings increases resulting from a promotion when the promotion was not submitted by a community college. Nothing in this subsection (k) shall require any community college to submit any information to the Community College Board.
(l) For purposes of determining the required State contribution to the System, the value of the System's assets shall be equal to the actuarial value of the System's assets, which shall be calculated as follows:
As of June 30, 2008, the actuarial value of the System's assets shall be equal to the market value of the assets as of that date. In determining the actuarial value of the System's assets for fiscal years after June 30, 2008, any actuarial gains or losses from investment return incurred in a fiscal year shall be recognized in equal annual amounts over the 5-year period following that fiscal year.
(m) For purposes of determining the required State contribution to the system for a particular year, the actuarial value of assets shall be assumed to earn a rate of return equal to the system's actuarially assumed rate of return.
(Source: P.A. 99-897, eff. 1-1-17; 100-23, eff. 7-6-17.)

(40 ILCS 5/15-155.2)
Sec. 15-155.2. Individual employer accounts.
(a) The System shall create and maintain an individual account for each employer for the purposes of determining employer contributions under subsection (a-2) of Section 15-155. Each employer's account shall be notionally charged with the liabilities attributable to that employer and credited with the assets attributable to that employer.
(b) Beginning with fiscal year 2018, the System shall assign notional liabilities to each employer's account, equal to the amount of employer contributions required to be made by the employer pursuant to items (i) and (ii) of subsection (a-2) of Section 15-155, plus any unfunded actuarial accrued liability associated with the defined benefits attributable to the employer's employees who first became participants on or after the implementation date and the employer's employees who made the election under subsection (c-5) of Section 1-161.
(c) Beginning with fiscal year 2018, the System shall assign notional assets to each employer's account equal to the amounts of employer contributions made pursuant to items (i) and (ii) of subsection (a-2) of Section 15-155.
(Source: P.A. 100-23, eff. 7-6-17.)

(40 ILCS 5/15-156) (from Ch. 108 1/2, par. 15-156)
(Text of Section WITH the changes made by P.A. 98-599, which has been held unconstitutional)
Sec. 15-156. Obligations of State; funding guarantees.
(a) The payment of (1) the required State contributions, (2) all benefits granted under this system and (3) all expenses in connection with the administration and operation thereof are obligations of the State of Illinois to the extent specified in this Article. The accumulated employee normal, additional and survivors insurance contributions credited to the accounts of active and inactive participants shall not be used to pay the State's share of the obligations.
(b) Beginning July 1, 2014, the State shall be obligated to contribute to the System in each State fiscal year an amount not less than the sum of (i) the State's normal cost for the year and (ii) the portion of the unfunded accrued liability assigned to that year by law. Notwithstanding any other provision of law, if the State fails to pay an amount required under this subsection, it shall be the obligation of the Board to seek payment of the required amount in compliance with the provisions of this Section and, if the amount remains unpaid, to bring a mandamus action in the Supreme Court of Illinois to compel the State to make the required payment.
If the System submits a voucher for contributions required under Section 15-155 and the State fails to pay that voucher within 90 days of its receipt, the Board shall submit a written request to the Comptroller seeking payment. A copy of the request shall be filed with the Secretary of State, and the Secretary of State shall provide a copy to the Governor and General Assembly. No earlier than the 16th day after the System files the request with the Comptroller and Secretary of State, if the amount remains unpaid the Board shall commence a mandamus action in the Supreme Court of Illinois to compel the Comptroller to satisfy the voucher.
This subsection (b) constitutes an express waiver of the State's sovereign immunity solely to the extent that it permits the Board to commence a mandamus action in the Supreme Court of Illinois to compel the Comptroller to pay a voucher for the contributions required under Section 15-155.
(c) Beginning in State fiscal year 2016, the State shall be obligated to make the transfers set forth in subsections (c-5) and (c-10) of Section 20 of the Budget Stabilization Act and to pay to the System its proportionate share of the transferred amounts in accordance with Section 25 of the Budget Stabilization Act. Notwithstanding any other provision of law, if the State fails to transfer an amount required under this subsection or to pay to the System its proportionate share of the transferred amount in accordance with Section 25 of the Budget Stabilization Act, it shall be the obligation of the Board to seek transfer or payment of the required amount in compliance with the provisions of this Section and, if the required amount remains untransferred or the required payment remains unpaid, to bring a mandamus action in the Supreme Court of Illinois to compel the State to make the required transfer or payment or both, as the case may be.
If the State fails to make a transfer required under subsection (c-5) or (c-10) of Section 20 of the Budget Stabilization Act or a payment to the System required under Section 25 of that Act, the Board shall submit a written request to the Comptroller seeking payment. A copy of the request shall be filed with the Secretary of State, and the Secretary of State shall provide a copy to the Governor and General Assembly. No earlier than the 16th day after the System files the request with the Comptroller and Secretary of State, if the required amount remains untransferred or the required payment remains unpaid, the Board shall commence a mandamus action in the Supreme Court of Illinois to compel the Comptroller to make the required transfer or payment or both, as the case may be.
This subsection (c) constitutes an express waiver of the State's sovereign immunity solely to the extent that it permits the Board to commence a mandamus action in the Supreme Court of Illinois to compel the Comptroller to make a transfer required under subsection (c-5) or (c-10) of Section 20 of the Budget Stabilization Act and to pay to the System its proportionate share of the transferred amount in accordance with Section 25 of the Budget Stabilization Act.
The obligations created by this subsection (c) expire when all of the requirements of subsections (c-5) and (c-10) of Section 20 of the Budget Stabilization Act and Section 25 of the Budget Stabilization Act have been met.
(d) Any payments and transfers required to be made by the State pursuant to subsection (b) or (c) are expressly subordinate to the payment of the principal, interest, and premium, if any, on any bonded debt obligation of the State or any other State-created entity, either currently outstanding or to be issued, for which the source of repayment or security thereon is derived directly or indirectly from tax revenues collected by the State or any other State-created entity. Payments on such bonded obligations include any statutory fund transfers or other prefunding mechanisms or formulas set forth, now or hereafter, in State law or bond indentures, into debt service funds or accounts of the State related to such bond obligations, consistent with the payment schedules associated with such obligations.
(Source: P.A. 98-599, eff. 6-1-14.)

(Text of Section WITHOUT the changes made by P.A. 98-599, which has been held unconstitutional)
Sec. 15-156. Obligations of State. The payment of (1) the required State contributions, (2) all benefits granted under this system and (3) all expenses in connection with the administration and operation thereof are obligations of the State of Illinois to the extent specified in this Article. The accumulated employee normal, additional and survivors insurance contributions credited to the accounts of active and inactive participants shall not be used to pay the State's share of the obligations.
(Source: P.A. 83-1440.)

(40 ILCS 5/15-157) (from Ch. 108 1/2, par. 15-157)
Sec. 15-157. Employee Contributions.
(a) Each participating employee shall make contributions towards the retirement benefits payable under the retirement program applicable to the employee from each payment of earnings applicable to employment under this system on and after the date of becoming a participant as follows: Prior to September 1, 1949, 3 1/2% of earnings; from September 1, 1949 to August 31, 1955, 5%; from September 1, 1955 to August 31, 1969, 6%; from September 1, 1969, 6 1/2%. These contributions are to be considered as normal contributions for purposes of this Article.
Each participant who is a police officer or firefighter shall make normal contributions of 8% of each payment of earnings applicable to employment as a police officer or firefighter under this system on or after September 1, 1981, unless he or she files with the board within 60 days after the effective date of this amendatory Act of 1991 or 60 days after the board receives notice that he or she is employed as a police officer or firefighter, whichever is later, a written notice waiving the retirement formula provided by Rule 4 of Section 15-136. This waiver shall be irrevocable. If a participant had met the conditions set forth in Section 15-132.1 prior to the effective date of this amendatory Act of 1991 but failed to make the additional normal contributions required by this paragraph, he or she may elect to pay the additional contributions plus compound interest at the effective rate. If such payment is received by the board, the service shall be considered as police officer service in calculating the retirement annuity under Rule 4 of Section 15-136. While performing service described in clause (i) or (ii) of Rule 4 of Section 15-136, a participating employee shall be deemed to be employed as a firefighter for the purpose of determining the rate of employee contributions under this Section.
(b) Starting September 1, 1969, each participating employee shall make additional contributions of 1/2 of 1% of earnings to finance a portion of the cost of the annual increases in retirement annuity provided under Section 15-136, except that with respect to participants in the self-managed plan this additional contribution shall be used to finance the benefits obtained under that retirement program.
(c) In addition to the amounts described in subsections (a) and (b) of this Section, each participating employee shall make contributions of 1% of earnings applicable under this system on and after August 1, 1959. The contributions made under this subsection (c) shall be considered as survivor's insurance contributions for purposes of this Article if the employee is covered under the traditional benefit package, and such contributions shall be considered as additional contributions for purposes of this Article if the employee is participating in the self-managed plan or has elected to participate in the portable benefit package and has completed the applicable one-year waiting period. Contributions in excess of $80 during any fiscal year beginning before August 31, 1969 and in excess of $120 during any fiscal year thereafter until September 1, 1971 shall be considered as additional contributions for purposes of this Article.
(d) If the board by board rule so permits and subject to such conditions and limitations as may be specified in its rules, a participant may make other additional contributions of such percentage of earnings or amounts as the participant shall elect in a written notice thereof received by the board.
(e) That fraction of a participant's total accumulated normal contributions, the numerator of which is equal to the number of years of service in excess of that which is required to qualify for the maximum retirement annuity, and the denominator of which is equal to the total service of the participant, shall be considered as accumulated additional contributions. The determination of the applicable maximum annuity and the adjustment in contributions required by this provision shall be made as of the date of the participant's retirement.
(f) Notwithstanding the foregoing, a participating employee shall not be required to make contributions under this Section after the date upon which continuance of such contributions would otherwise cause his or her retirement annuity to exceed the maximum retirement annuity as specified in clause (1) of subsection (c) of Section 15-136.
(g) A participant may make contributions for the purchase of service credit under this Article; however, only a participating employee may make optional contributions under subsection (b) of Section 15-157.1 of this Article.
(h) A Tier 2 member shall not make contributions on earnings that exceed the limitation as prescribed under subsection (b) of Section 15-111 of this Article.
(Source: P.A. 98-92, eff. 7-16-13; 99-450, eff. 8-24-15.)

(40 ILCS 5/15-157.1) (from Ch. 108 1/2, par. 15-157.1)
Sec. 15-157.1. Pickup of employee contributions.
(a) Each employer shall pick up the employee contributions required under subsections (a), (b), and (c) of Section 15-157 for all earnings payments made on and after January 1, 1981, and the contributions so picked up shall be treated as employer contributions in determining tax treatment under the United States Internal Revenue Code. These contributions shall not be included as gross income of the participant until such time as they are distributed or made available. The employer shall pay these employee contributions from the same source of funds which is used in paying earnings to the employee. The employer may pick up these contributions by a reduction in the cash salary of the participants, or by an offset against a future salary increase, or by a combination of a reduction in salary and offset against a future salary increase.
(b) Subject to the requirements of federal law, a participating employee may elect to have the employer pick up optional contributions that the participant has elected to pay to the System under Section 15-157(g), and the contributions so picked up shall be treated as employer contributions for the purposes of determining federal tax treatment under the federal Internal Revenue Code of 1986. These contributions shall not be included as gross income of the participant until such time as they are distributed or made available. The employer shall pick up the contributions by a reduction in the cash salary of the participant and shall pay the contributions from the same source of funds that is used to pay earnings to the participant. The election to have optional contributions picked up is irrevocable.
(Source: P.A. 90-32, eff. 6-27-97; 90-448, eff. 8-16-97.)

(40 ILCS 5/15-157.5)
(This Section was added by P.A. 98-599, which has been held unconstitutional)
Sec. 15-157.5. Use of contributions for health care subsidies. The System shall not use any contribution received by the System under this Article to provide a subsidy for the cost of participation in a retiree health care program.
(Source: P.A. 98-599, eff. 6-1-14.)

(40 ILCS 5/15-158.1) (from Ch. 108 1/2, par. 15-158.1)
Sec. 15-158.1. (Repealed).
(Source: P.A. 87-1265. Repealed by P.A. 91-887, eff. 7-6-00.)

(40 ILCS 5/15-158.2)
Sec. 15-158.2. Self-managed plan.
(a) Purpose. The General Assembly finds that it is important for colleges and universities to be able to attract and retain the most qualified employees and that in order to attract and retain these employees, colleges and universities should have the flexibility to provide a defined contribution plan as an alternative for eligible employees who elect not to participate in a defined benefit retirement program provided under this Article. Accordingly, the State Universities Retirement System is hereby authorized to establish and administer a self-managed plan, which shall offer participating employees the opportunity to accumulate assets for retirement through a combination of employee and employer contributions that may be invested in mutual funds, collective investment funds, or other investment products and used to purchase annuity contracts, either fixed or variable or a combination thereof. The plan must be qualified under the Internal Revenue Code of 1986.
(b) Adoption by employers. Each employer subject to this Article may elect to adopt the self-managed plan established under this Section; this election is irrevocable. An employer's election to adopt the self-managed plan makes available to the eligible employees of that employer the elections described in Section 15-134.5.
The State Universities Retirement System shall be the plan sponsor for the self-managed plan and shall prepare a plan document and prescribe such rules and procedures as are considered necessary or desirable for the administration of the self-managed plan. Consistent with its fiduciary duty to the participants and beneficiaries of the self-managed plan, the Board of Trustees of the System may delegate aspects of plan administration as it sees fit to companies authorized to do business in this State, to the employers, or to a combination of both.
(c) Selection of service providers and funding vehicles. The System, in consultation with the employers, shall solicit proposals to provide administrative services and funding vehicles for the self-managed plan from insurance and annuity companies and mutual fund companies, banks, trust companies, or other financial institutions authorized to do business in this State. In reviewing the proposals received and approving and contracting with no fewer than 2 and no more than 7 companies, the Board of Trustees of the System shall consider, among other things, the following criteria:
(1) the nature and extent of the benefits that would

be provided to the participants;

(2) the reasonableness of the benefits in relation to

the premium charged;

(3) the suitability of the benefits to the needs and

interests of the participating employees and the employer;

(4) the ability of the company to provide benefits

under the contract and the financial stability of the company; and

(5) the efficacy of the contract in the recruitment

and retention of employees.

The System, in consultation with the employers, shall periodically review each approved company. A company may continue to provide administrative services and funding vehicles for the self-managed plan only so long as it continues to be an approved company under contract with the Board.
(d) Employee Direction. Employees who are participating in the program must be allowed to direct the transfer of their account balances among the various investment options offered, subject to applicable contractual provisions. The participant shall not be deemed a fiduciary by reason of providing such investment direction. A person who is a fiduciary shall not be liable for any loss resulting from such investment direction and shall not be deemed to have breached any fiduciary duty by acting in accordance with that direction. The System shall provide advance notice to the participant of the participant's obligation to direct the investment of employee and employer contributions into one or more investment funds selected by the System at the time he or she makes his or her initial retirement plan selection. If a participant fails to direct the investment of employee and employer contributions into the various investment options offered to the participant when making his or her initial retirement election choice, that failure shall require the System to invest the employee and employer contributions in a default investment fund on behalf of the participant, and the investment shall be deemed to have been made at the participant's investment direction. The participant has the right to transfer account balances out of the default investment fund during time periods designated by the System. Neither the System nor the employer guarantees any of the investments in the employee's account balances.
(e) Participation. An employee eligible to participate in the self-managed plan must make a written election in accordance with the provisions of Section 15-134.5 and the procedures established by the System. Participation in the self-managed plan by an electing employee shall begin on the first day of the first pay period following the later of the date the employee's election is filed with the System or the effective date as of which the employee's employer begins to offer participation in the self-managed plan. Employers may not make the self-managed plan available earlier than January 1, 1998. An employee's participation in any other retirement program administered by the System under this Article shall terminate on the date that participation in the self-managed plan begins.
An employee who has elected to participate in the self-managed plan under this Section must continue participation while employed in an eligible position, and may not participate in any other retirement program administered by the System under this Article while employed by that employer or any other employer that has adopted the self-managed plan, unless the self-managed plan is terminated in accordance with subsection (i).
Notwithstanding any other provision of this Article, a Tier 2 member shall have the option to enroll in the self-managed plan.
Participation in the self-managed plan under this Section shall constitute membership in the State Universities Retirement System.
A participant under this Section shall be entitled to the benefits of Article 20 of this Code.
(f) Establishment of Initial Account Balance. If at the time an employee elects to participate in the self-managed plan he or she has rights and credits in the System due to previous participation in the traditional benefit package, the System shall establish for the employee an opening account balance in the self-managed plan, equal to the amount of contribution refund that the employee would be eligible to receive under Section 15-154 if the employee terminated employment on that date and elected a refund of contributions, except that this hypothetical refund shall include interest at the effective rate for the respective years. The System shall transfer assets from the defined benefit retirement program to the self-managed plan, as a tax free transfer in accordance with Internal Revenue Service guidelines, for purposes of funding the employee's opening account balance.
(g) No Duplication of Service Credit. Notwithstanding any other provision of this Article, an employee may not purchase or receive service or service credit applicable to any other retirement program administered by the System under this Article for any period during which the employee was a participant in the self-managed plan established under this Section.
(h) Contributions. The self-managed plan shall be funded by contributions from employees participating in the self-managed plan and employer contributions as provided in this Section.
The contribution rate for employees participating in the self-managed plan under this Section shall be equal to the employee contribution rate for other participants in the System, as provided in Section 15-157. This required contribution shall be made as an "employer pick-up" under Section 414(h) of the Internal Revenue Code of 1986 or any successor Section thereof. Any employee participating in the System's traditional benefit package prior to his or her election to participate in the self-managed plan shall continue to have the employer pick up the contributions required under Section 15-157. However, the amounts picked up after the election of the self-managed plan shall be remitted to and treated as assets of the self-managed plan. In no event shall an employee have an option of receiving these amounts in cash. Employees may make additional contributions to the self-managed plan in accordance with procedures prescribed by the System, to the extent permitted under rules prescribed by the System.
The program shall provide for employer contributions to be credited to each self-managed plan participant at a rate of 7.6% of the participating employee's salary, less the amount used by the System to provide disability benefits for the employee. The amounts so credited shall be paid into the participant's self-managed plan accounts in a manner to be prescribed by the System.
An amount of employer contribution, not exceeding 1% of the participating employee's salary, shall be used for the purpose of providing the disability benefits of the System to the employee. Prior to the beginning of each plan year under the self-managed plan, the Board of Trustees shall determine, as a percentage of salary, the amount of employer contributions to be allocated during that plan year for providing disability benefits for employees in the self-managed plan.
The State of Illinois shall make contributions by appropriations to the System of the employer contributions required for employees who participate in the self-managed plan under this Section. The amount required shall be certified by the Board of Trustees of the System and paid by the State in accordance with Section 15-165. The System shall not be obligated to remit the required employer contributions to any of the insurance and annuity companies, mutual fund companies, banks, trust companies, financial institutions, or other sponsors of any of the funding vehicles offered under the self-managed plan until it has received the required employer contributions from the State. In the event of a deficiency in the amount of State contributions, the System shall implement those procedures described in subsection (c) of Section 15-165 to obtain the required funding from the General Revenue Fund.
(i) Termination. The self-managed plan authorized under this Section may be terminated by the System, subject to the terms of any relevant contracts, and the System shall have no obligation to reestablish the self-managed plan under this Section. This Section does not create a right to continued participation in any self-managed plan set up by the System under this Section. If the self-managed plan is terminated, the participants shall have the right to participate in one of the other retirement programs offered by the System and receive service credit in such other retirement program for any years of employment following the termination.
(j) Vesting; Withdrawal; Return to Service. A participant in the self-managed plan becomes vested in the employer contributions credited to his or her accounts in the self-managed plan on the earliest to occur of the following: (1) completion of 5 years of service with an employer described in Section 15-106; (2) the death of the participating employee while employed by an employer described in Section 15-106, if the participant has completed at least 1 1/2 years of service; or (3) the participant's election to retire and apply the reciprocal provisions of Article 20 of this Code.
A participant in the self-managed plan who receives a distribution of his or her vested amounts from the self-managed plan while not yet eligible for retirement under this Article (and Article 20, if applicable) shall forfeit all service credit and accrued rights in the System; if subsequently re-employed, the participant shall be considered a new employee. If a former participant again becomes a participating employee (or becomes employed by a participating system under Article 20 of this Code) and continues as such for at least 2 years, all such rights, service credits, and previous status as a participant shall be restored upon repayment of the amount of the distribution, without interest.
(k) Benefit amounts. If an employee who is vested in employer contributions terminates employment, the employee shall be entitled to a benefit which is based on the account values attributable to both employer and employee contributions and any investment return thereon.
If an employee who is not vested in employer contributions terminates employment, the employee shall be entitled to a benefit based solely on the account values attributable to the employee's contributions and any investment return thereon, and the employer contributions and any investment return thereon shall be forfeited. Any employer contributions which are forfeited shall be held in escrow by the company investing those contributions and shall be used as directed by the System for future allocations of employer contributions or for the restoration of amounts previously forfeited by former participants who again become participating employees.
(Source: P.A. 98-92, eff. 7-16-13; 99-897, eff. 1-1-17.)

(40 ILCS 5/15-158.3)
Sec. 15-158.3. Reports on cost reduction; effect on retirement at any age with 30 years of service.
(a) On or before November 15, 2001 and on or before November 15th of each year thereafter, the Board shall have the System's actuary prepare a report showing, on a fiscal year by fiscal year basis, the actual rate of participation in the self-managed plan authorized by Section 15-158.2, (i) by employees of the System's covered higher educational institutions who were hired on or after the implementation date of the self-managed plan and (ii) by other System participants.
(b) On or before November 15th of 2001 and on or before November 15th of each year thereafter, the Illinois Board of Higher Education, in conjunction with the Bureau of the Budget (now Governor's Office of Management and Budget) shall prepare a report showing, on a fiscal year by fiscal year basis, the amount by which the costs associated with compensable sick leave have been reduced as a result of the termination of compensable sick leave accrual on and after January 1, 1998 by employees of higher education institutions who are participants in the System.
(c) On or before November 15 of 2001 and on or before November 15th of each year thereafter, the Department of Central Management Services shall prepare a report showing, on a fiscal year by fiscal year basis, the amount by which the State's cost for health insurance coverage under the State Employees Group Insurance Act of 1971 for retirees of the State's universities and their survivors has declined as a result of requiring some of those retirees and survivors to contribute to the cost of their basic health insurance. These year-by-year reductions in cost must be quantified both in dollars and as a level percentage of payroll covered by the System.
(d) The reports required under subsections (b) and (c) shall be disseminated to the Board, the Pension Laws Commission (until it ceases to exist), the Commission on Government Forecasting and Accountability, the Illinois Board of Higher Education, and the Governor.
(e) The reports required under subsections (b) and (c) shall be taken into account by the Pension Laws Commission (or its successor, the Commission on Government Forecasting and Accountability) in making any recommendation to extend by legislation beyond December 31, 2002 the provision that allows a System participant to retire at any age with 30 or more years of service as authorized in Section 15-135.
(Source: P.A. 95-83, eff. 8-13-07.)

(40 ILCS 5/15-158.4)
Sec. 15-158.4. Election of medicare coverage.
(a) The System shall conduct a divided medicare coverage referendum, open to employees continuously employed by the same employer since March 31, 1986. The referendum shall be conducted in accordance with the applicable provisions of federal law and Article 21 of this Code.
(b) As used in this Section and in compliance with federal law, "referendum" means the process whereby employees are granted the opportunity to make an irrevocable individual election to participate in the medicare program on a prospective basis.
(c) Employers shall pay the necessary employer contributions and make the necessary deductions from salary for employees who elect to participate in the federal medicare program under this Section, as required by the System, Article 21 of this Code, and federal law.
(Source: P.A. 94-415, eff. 8-2-05.)

(40 ILCS 5/15-159) (from Ch. 108 1/2, par. 15-159)
Sec. 15-159. Board created.
(a) A board of trustees constituted as provided in this Section shall administer this System. The board shall be known as the Board of Trustees of the State Universities Retirement System.
(b) (Blank).
(c) (Blank).
(d) Beginning on the 90th day after April 3, 2009 (the effective date of Public Act 96-6), the Board of Trustees shall be constituted as follows:
(1) The Chairperson of the Board of Higher Education,

who shall act as chairperson of this Board.

(2) Four trustees appointed by the Governor with the

advice and consent of the Senate who may not be members of the system or hold an elective State office and who shall serve for a term of 6 years, except that the terms of the initial appointees under this subsection (d) shall be as follows: 2 for a term of 3 years and 2 for a term of 6 years.

(3) Four active participants of the system to be

elected from the contributing membership of the system by the contributing members, no more than 2 of which may be from any of the University of Illinois campuses, who shall serve for a term of 6 years, except that the terms of the initial electees shall be as follows: 2 for a term of 3 years and 2 for a term of 6 years.

(4) Two annuitants of the system who have been

annuitants for at least one full year, to be elected from and by the annuitants of the system, no more than one of which may be from any of the University of Illinois campuses, who shall serve for a term of 6 years, except that the terms of the initial electees shall be as follows: one for a term of 3 years and one for a term of 6 years.

For the purposes of this Section, the Governor may make a nomination and the Senate may confirm the nominee in advance of the commencement of the nominee's term of office.
(e) The 6 elected trustees shall be elected within 90 days after April 3, 2009 (the effective date of Public Act 96-6) for a term beginning on the 90th day after that effective date. Trustees shall be elected thereafter as terms expire for a 6-year term beginning July 15 next following their election, and such election shall be held on May 1, or on May 2 when May 1 falls on a Sunday. The board may establish rules for the election of trustees to implement the provisions of Public Act 96-6 and for future elections. Candidates for the participating trustee shall be nominated by petitions in writing, signed by not less than 400 participants with their addresses shown opposite their names. Candidates for the annuitant trustee shall be nominated by petitions in writing, signed by not less than 100 annuitants with their addresses shown opposite their names. If there is more than one qualified nominee for each elected trustee, then the board shall conduct a secret ballot election by mail for that trustee, in accordance with rules as established by the board. If there is only one qualified person nominated by petition for each elected trustee, then the election as required by this Section shall not be conducted for that trustee and the board shall declare such nominee duly elected. A vacancy occurring in the elective membership of the board shall be filled for the unexpired term by the elected trustees serving on the board for the remainder of the term. Nothing in this subsection shall preclude the adoption of rules providing for internet or phone balloting in addition, or as an alternative, to election by mail.
(f) A vacancy in the appointed membership on the board of trustees caused by resignation, death, expiration of term of office, or other reason shall be filled by a qualified person appointed by the Governor for the remainder of the unexpired term.
(g) Trustees (other than the trustees incumbent on June 30, 1995 or as provided in subsection (c) of this Section) shall continue in office until their respective successors are appointed and have qualified, except that a trustee appointed to one of the participant positions shall be disqualified immediately upon the termination of his or her status as a participant and a trustee appointed to one of the annuitant positions shall be disqualified immediately upon the termination of his or her status as an annuitant receiving a retirement annuity.
(h) Each trustee must take an oath of office before a notary public of this State and shall qualify as a trustee upon the presentation to the board of a certified copy of the oath. The oath must state that the person will diligently and honestly administer the affairs of the retirement system, and will not knowingly violate or willfully permit to be violated any provisions of this Article.
Each trustee shall serve without compensation but shall be reimbursed for expenses necessarily incurred in attending board meetings and carrying out his or her duties as a trustee or officer of the system.
(Source: P.A. 98-92, eff. 7-16-13.)

(40 ILCS 5/15-160) (from Ch. 108 1/2, par. 15-160)
Sec. 15-160. Board's powers and duties. The board shall have the powers and duties stated in Sections 15-161 through 15-177 in addition to the other powers and duties provided under this Article.
(Source: P.A. 83-1440.)

(40 ILCS 5/15-161) (from Ch. 108 1/2, par. 15-161)
Sec. 15-161. To contract and act in its corporate name.
To be a public corporation of this State with power to enter into contracts, accept and make transfers of property, real and personal; to conduct in its corporate name all court proceedings which the board deems necessary to protect the interests of the State and of the intended beneficiaries under this Article; and generally to accomplish the objects and purposes thereof.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/15-162) (from Ch. 108 1/2, par. 15-162)
Sec. 15-162. To hold meetings. To hold regular meetings at least quarterly in each year and special meetings at such times as the chairperson or a majority of the board deem necessary.
(Source: P.A. 98-92, eff. 7-16-13.)

(40 ILCS 5/15-163) (from Ch. 108 1/2, par. 15-163)
Sec. 15-163. To consider applications and authorize payments.
To consider and pass on all applications for annuities and benefits; to authorize the granting of annuities and benefits; and to limit or suspend any payment or payments, all in accordance with this Article.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/15-164) (from Ch. 108 1/2, par. 15-164)
Sec. 15-164. To certify interest rate, to set value of allowances and to adopt actuarial tables. To certify the prescribed and effective rates of interest; to prescribe rules for the determination of the value of maintenance, board, living quarters and personal laundry, and other allowances to employees in lieu of money; and to adopt all necessary actuarial tables.
(Source: P.A. 83-1440.)

(40 ILCS 5/15-165) (from Ch. 108 1/2, par. 15-165)
Sec. 15-165. To certify amounts and submit vouchers.
(a) The Board shall certify to the Governor on or before November 15 of each year until November 15, 2011 the appropriation required from State funds for the purposes of this System for the following fiscal year. The certification under this subsection (a) shall include a copy of the actuarial recommendations upon which it is based and shall specifically identify the System's projected State normal cost for that fiscal year and the projected State cost for the self-managed plan for that fiscal year.
On or before May 1, 2004, the Board shall recalculate and recertify to the Governor the amount of the required State contribution to the System for State fiscal year 2005, taking into account the amounts appropriated to and received by the System under subsection (d) of Section 7.2 of the General Obligation Bond Act.
On or before July 1, 2005, the Board shall recalculate and recertify to the Governor the amount of the required State contribution to the System for State fiscal year 2006, taking into account the changes in required State contributions made by this amendatory Act of the 94th General Assembly.
On or before April 1, 2011, the Board shall recalculate and recertify to the Governor the amount of the required State contribution to the System for State fiscal year 2011, applying the changes made by Public Act 96-889 to the System's assets and liabilities as of June 30, 2009 as though Public Act 96-889 was approved on that date.
(a-5) On or before November 1 of each year, beginning November 1, 2012, the Board shall submit to the State Actuary, the Governor, and the General Assembly a proposed certification of the amount of the required State contribution to the System for the next fiscal year, along with all of the actuarial assumptions, calculations, and data upon which that proposed certification is based. On or before January 1 of each year, beginning January 1, 2013, the State Actuary shall issue a preliminary report concerning the proposed certification and identifying, if necessary, recommended changes in actuarial assumptions that the Board must consider before finalizing its certification of the required State contributions. On or before January 15, 2013 and each January 15 thereafter, the Board shall certify to the Governor and the General Assembly the amount of the required State contribution for the next fiscal year. The Board's certification must note, in a written response to the State Actuary, any deviations from the State Actuary's recommended changes, the reason or reasons for not following the State Actuary's recommended changes, and the fiscal impact of not following the State Actuary's recommended changes on the required State contribution.
(a-10) By November 1, 2017, the Board shall recalculate and recertify to the State Actuary, the Governor, and the General Assembly the amount of the State contribution to the System for State fiscal year 2018, taking into account the changes in required State contributions made by this amendatory Act of the 100th General Assembly. The State Actuary shall review the assumptions and valuations underlying the Board's revised certification and issue a preliminary report concerning the proposed recertification and identifying, if necessary, recommended changes in actuarial assumptions that the Board must consider before finalizing its certification of the required State contributions. The Board's final certification must note any deviations from the State Actuary's recommended changes, the reason or reasons for not following the State Actuary's recommended changes, and the fiscal impact of not following the State Actuary's recommended changes on the required State contribution.
(b) The Board shall certify to the State Comptroller or employer, as the case may be, from time to time, by its chairperson and secretary, with its seal attached, the amounts payable to the System from the various funds.
(c) Beginning in State fiscal year 1996, on or as soon as possible after the 15th day of each month the Board shall submit vouchers for payment of State contributions to the System, in a total monthly amount of one-twelfth of the required annual State contribution certified under subsection (a). From the effective date of this amendatory Act of the 93rd General Assembly through June 30, 2004, the Board shall not submit vouchers for the remainder of fiscal year 2004 in excess of the fiscal year 2004 certified contribution amount determined under this Section after taking into consideration the transfer to the System under subsection (b) of Section 6z-61 of the State Finance Act. These vouchers shall be paid by the State Comptroller and Treasurer by warrants drawn on the funds appropriated to the System for that fiscal year.
If in any month the amount remaining unexpended from all other appropriations to the System for the applicable fiscal year (including the appropriations to the System under Section 8.12 of the State Finance Act and Section 1 of the State Pension Funds Continuing Appropriation Act) is less than the amount lawfully vouchered under this Section, the difference shall be paid from the General Revenue Fund under the continuing appropriation authority provided in Section 1.1 of the State Pension Funds Continuing Appropriation Act.
(d) So long as the payments received are the full amount lawfully vouchered under this Section, payments received by the System under this Section shall be applied first toward the employer contribution to the self-managed plan established under Section 15-158.2. Payments shall be applied second toward the employer's portion of the normal costs of the System, as defined in subsection (f) of Section 15-155. The balance shall be applied toward the unfunded actuarial liabilities of the System.
(e) In the event that the System does not receive, as a result of legislative enactment or otherwise, payments sufficient to fully fund the employer contribution to the self-managed plan established under Section 15-158.2 and to fully fund that portion of the employer's portion of the normal costs of the System, as calculated in accordance with Section 15-155(a-1), then any payments received shall be applied proportionately to the optional retirement program established under Section 15-158.2 and to the employer's portion of the normal costs of the System, as calculated in accordance with Section 15-155(a-1).
(Source: P.A. 100-23, eff. 7-6-17.)

(40 ILCS 5/15-166) (from Ch. 108 1/2, par. 15-166)
Sec. 15-166. To be custodian.
To be custodian of all cash and securities belonging to the system.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/15-167) (from Ch. 108 1/2, par. 15-167)
Sec. 15-167. To invest money. To invest the funds of the system, subject to the requirements and restrictions set forth in Sections 1A-108.5, 1-109, 1-109.1, 1-109.2, 1-110, 1-111, 1-114, 1-115, and 15-158.2(d) of this Code and to invest in real estate acquired by purchase, gift, condemnation or otherwise, and any office building or buildings existing or to be constructed thereon, including any additions thereto or expansions thereof, for the use of the system. The board may lease surplus space in any of the buildings and use rental proceeds for operation, maintenance, improving, expanding and furnishing of the buildings or for any other lawful system purpose.
No bank or savings and loan association shall receive investment funds as permitted by this Section, unless it has complied with the requirements established pursuant to Section 6 of "An Act relating to certain investments of public funds by public agencies", approved July 23, 1943, as now or hereafter amended. The limitations set forth in such Section 6 shall be applicable only at the time of investment and shall not require the liquidation of any investment at any time.
The board shall have the authority to enter into such agreements and to execute such documents as it determines to be necessary to complete any investment transaction.
All investments shall be clearly held and accounted for to indicate ownership by the board. The board may direct the registration of securities in its own name or in the name of a nominee created for the express purpose of registration of securities by a national or state bank or trust company authorized to conduct a trust business in the State of Illinois.
Investments shall be carried at cost or at a value determined in accordance with generally accepted accounting principles and accounting procedures approved by the Board.
All additions to assets from income, interest, and dividends from investments shall be used to pay benefits, operating and administrative expenses of the system, debt service, including any redemption premium, on any bonds issued by the board, expenses incurred or deposits required in connection with such bonds, and such other costs as may be provided in accordance with this Article.
(Source: P.A. 96-753, eff. 8-25-09.)

(40 ILCS 5/15-167.1) (from Ch. 108 1/2, par. 15-167.1)
Sec. 15-167.1. Participation in commingled investment funds-Transfer of investment functions and securities. (a) The retirement board may invest in any commingled investment fund or funds established and maintained by the Illinois State Board of Investment under Article 22A of this Code. All commingled fund participations shall be subject to the law governing the Illinois State Board of Investment and the rules, policies and directives of that Board.
(b) The retirement board may, by resolution duly adopted by a majority vote of its membership, transfer to the Illinois State Board of Investment created by Article 22A of this Code, for management and administration, all investments owned by the system of every kind and character. Upon completion of such transfer, the authority of the retirement board to make investments shall terminate. Thereafter, all investments of the reserves of the system shall be made by the Illinois State Board of Investment in accordance with Article 22A of this Code.
The transfer shall be made not later than the first day of the fourth month next following the date of such resolution. Before such transfer, an audit of the investments shall be completed by a certified public accountant selected by the Illinois State Board of Investment and approved by the Auditor General of the State of Illinois. The expense of the audit shall be assumed by the retirement board.
(Source: P.A. 83-1440.)

(40 ILCS 5/15-167.2) (from Ch. 108 1/2, par. 15-167.2)
Sec. 15-167.2. To issue bonds. To borrow money and, in evidence of its obligation to repay the borrowing, to issue bonds for the purpose of financing the cost of any project. The bonds shall be authorized pursuant to a resolution to be adopted by the board setting forth all details in connection with the bonds.
The principal amount of the outstanding bonds of the board shall not at any time exceed $20,000,000.
The bonds may be issued in one or more series, bear such date or dates, become due at such time or times within 40 years, bear interest payable at such intervals and at such rate or rates, which rates may be fixed or variable, be in such denominations, be in such form, either coupon, registered or book-entry, carry such conversion, registration and exchange privileges, be subject to defeasance upon such terms, have such rank or priority, be executed in such manner, be payable in such medium of payment at such place or places within or without the State of Illinois, make provision for a corporate trustee within or without the State of Illinois with respect to such bonds, prescribe the rights, powers and duties thereof to be exercised for the benefit of the board, the system and the protection of the bondholders, provide for the holding in trust, investment and use of moneys, funds and accounts held in connection therewith, be subject to such terms of redemption with or without premium, and be sold in such manner at private or public sale and at such price, all as the board shall determine. Whenever bonds are sold at a price less than par, they shall be sold at such price and bear interest at such rate or rates that either the true interest cost (yield) or the net interest rate, as may be selected by the board, received upon the sale of such bonds does not exceed the maximum interest rate permitted by the Bond Authorization Act, as amended at the time of the making of the contract.
Any bonds may be refunded or advance refunded upon such terms as the board may determine for such term of years, not exceeding 40 years, and in such principal amount, as may be deemed necessary by the board. Any redemption premium payable upon the redemption of bonds may be payable from the proceeds of refunding bonds issued for the purpose of refunding such bonds, from any lawfully available source or from both refunding bond proceeds and such other sources.
The bonds or refunding bonds shall be obligations of the board payable from the income, interest and dividends derived from investments of the board, all as may be designated in the resolution of the board authorizing the issuance of the bonds. The bonds shall be secured as provided in the authorizing resolution, which may, notwithstanding any other provision of this Code, include a specific pledge or assignment of and lien on or security interest in the income, interest and dividends derived from investments of the board and a specific pledge or assignment of and lien on or security interest in any funds, reserves or accounts established or provided for by the resolution of the board authorizing the issuance of the bonds. The bonds or refunding bonds shall not be payable from any employer or employee contributions derived from State appropriations nor constitute obligations or indebtedness of the State of Illinois or of any municipal corporation or other body politic and corporate in the State.
The holder or holders of any bonds issued by the board may bring suits at law or proceedings in equity to compel the performance and observance by the board or any of its agents or employees of any contract or covenant made with the holders of the bonds, to compel the board or any of its agents or employees to perform any duties required to be performed for the benefit of the holders of the bonds by the provisions of the resolution authorizing their issuance, and to enjoin the board or any of its agents or employees from taking any action in conflict with any such contract or covenant.
Notwithstanding the provisions of Section 15-188 of this Code, if the board fails to pay the principal of, premium, if any, or interest on any of the bonds as they become due, a civil action to compel payment may be instituted in the appropriate circuit court by the holder or holders of the bonds upon which such default exists or by a trustee acting on behalf of the holders.
No bonds may be issued under this Section until a copy of the resolution of the board authorizing such bonds, certified by the secretary of the board, has been filed with the Governor of the State of Illinois.
"Bonds" means any instrument evidencing the obligation to pay money, including without limitation bonds, notes, installment or financing contracts, leases, certificates, warrants, and any other evidences of indebtedness.
"Project" means the acquisition, construction, equipping, improving, expanding and furnishing of any office building for the use of the system, including any real estate or interest in real estate necessary or useful in connection therewith.
"Cost of any project" includes all capital costs of the project, an amount for expenses of issuing any bonds to finance such project, including underwriter's discount and costs of bond insurance or other credit enhancement, an amount necessary to provide for a reserve fund for the payment of the principal of and interest on such bonds and an amount to pay interest on such bonds for a period not to exceed the greater of 2 years or a period ending 6 months after the estimated date of completion of the project.
(Source: P.A. 90-65, eff. 7-7-97; 90-511, eff. 8-22-97.)

(40 ILCS 5/15-167.3)
Sec. 15-167.3. (Repealed).
(Source: P.A. 92-749, eff. 8-2-02. Repealed by P.A. 95-83, eff. 8-13-07.)

(40 ILCS 5/15-167.4)
Sec. 15-167.4. Eminent domain. Notwithstanding any other provision of this Code, any power granted under this Code to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(40 ILCS 5/15-168) (from Ch. 108 1/2, par. 15-168)
Sec. 15-168. To require information.
(a) To require such information as shall be necessary for the proper operation of the system from any participant or beneficiary or annuitant or from any current or former employer of a participant or annuitant. Such information may include, but is not limited to, employment contracts.
(b) When the System submits a request for information under subsection (a) of this Section, the employer shall respond within 90 calendar days of the System's request. Beginning on the 91st calendar day after the System's request, the System may assess a penalty of $250 per calendar day until receipt of the information by the System, with a maximum penalty of $25,000. All payments must be received within one calendar year after receipt of the information by the System or one calendar year of reaching the maximum penalty of $25,000, whichever occurs earlier. If the employer fails to make complete payment within the applicable timeframe, then the System may, after giving notice to the employer, certify the delinquent amount to the State Comptroller, and the Comptroller shall thereupon deduct the certified delinquent amount from State funds payable to the employer and pay them instead to the System.
(c) If a participant, beneficiary, or annuitant fails to provide any information that is necessary for the calculation, payment, or finalization of any benefit under this Article within 90 calendar days of the date of the System's request under subsection (a) of this Section, then the System may immediately cease processing the benefit and may not pay any additional benefit payment to the participant, beneficiary, or annuitant until the requested information is provided.
(Source: P.A. 98-92, eff. 7-16-13; 99-450, eff. 8-24-15; 99-897, eff. 1-1-17.)

(40 ILCS 5/15-168.1)
Sec. 15-168.1. Testimony and the production of records. The secretary of the Board shall have the power to issue subpoenas to compel the attendance of witnesses and the production of documents and records, including law enforcement records maintained by law enforcement agencies, in conjunction with:
(1) the determination of employer payments required

under subsection (g) of Section 15-155;

(2) a disability claim;
(3) an administrative review proceeding;
(4) an attempt to obtain information to assist in the

collection of sums due to the System;

(5) obtaining any and all personal identifying

information necessary for the administration of benefits;

(6) the determination of the death of a benefit

recipient or a potential benefit recipient; or

(7) a felony forfeiture investigation.
The fees of witnesses for attendance and travel shall be the same as the fees of witnesses before the circuit courts of this State and shall be paid by the party seeking the subpoena. The Board may apply to any circuit court in the State for an order requiring compliance with a subpoena issued under this Section. Subpoenas issued under this Section shall be subject to applicable provisions of the Code of Civil Procedure.
(Source: P.A. 100-556, eff. 12-8-17.)

(40 ILCS 5/15-168.2)
Sec. 15-168.2. Audit of employers.
(a) Beginning August 1, 2013, the System may audit the employment records and payroll records of all employers. When the System audits an employer, it shall specify the exact information it requires, which may include but need not be limited to the names, titles, and earnings history of every individual receiving compensation from the employer. If an employer is audited by the System, then the employer must provide to the System all necessary documents and records within 60 calendar days after receiving notification from the System. When the System audits an employer, it shall send related correspondence by certified mail.
(b) When the System submits a request for information under subsection (a) of this Section, the employer shall respond within 60 calendar days of the System's request. Beginning on the 61st calendar day after the System's request, the System may assess a penalty of $250 per calendar day until receipt of the information by the System, with a maximum penalty of $25,000. All payments must be received by the System within one calendar year after receipt of the information by the System or one calendar year after reaching the maximum penalty of $25,000, whichever occurs earlier. If the employer fails to make complete payment within the applicable timeframe, then the System may, after giving notice to the employer, certify the delinquent amount to the State Comptroller, and the Comptroller shall thereupon deduct the certified delinquent amount from State funds payable to the employer and pay them instead to the System.
(Source: P.A. 99-897, eff. 1-1-17.)

(40 ILCS 5/15-169) (from Ch. 108 1/2, par. 15-169)
Sec. 15-169. To elect officers and appoint employees. To elect officers; to appoint a secretary and treasurer; to have a seal; to employ and fix the rate of pay of such actuarial, legal, clerical, audit, medical, or other services, or corporate trustee organized under the laws of this State with a capital of not less than $1,000,000, or investment counsel and other persons as shall be required for the efficient administration of the system. All actions brought by or against the board shall be prosecuted or defended by the Attorney General. If the board pursues a mandamus action under Section 15-156 of this Code as amended by Senate Bill No. 1 of the 98th General Assembly in the form passed by the General Assembly, then the board may select the counsel of their choice.
(Source: P.A. 98-92, eff. 7-16-13; 98-598, eff. 12-5-13.)

(40 ILCS 5/15-170) (from Ch. 108 1/2, par. 15-170)
Sec. 15-170. To maintain records and accounts.
To maintain a permanent record of all board proceedings which record shall be available for examination by any participant, annuitant or officer of the State of Illinois; to maintain a separate record for each individual participant and annuitant; to maintain adequate accounting records which shall at all times reflect the financial condition of the system, and such additional data as shall be necessary for required calculations, valuations and operation of the system; to have any of the foregoing records photographed, microfilmed or otherwise reproduced, which photographs, microfilms or reproductions shall be deemed original records for all purposes, including introduction in evidence before all courts and administrative agencies.
(Source: P.A. 77-616.)

(40 ILCS 5/15-171) (from Ch. 108 1/2, par. 15-171)
Sec. 15-171. To receive, record and deposit payments. To receive all payments made to the system; to make a record thereof; and to cause all payments to be deposited immediately with the treasurer of the system. The Board may delegate the actions prescribed under this Section to persons employed by the System.
(Source: P.A. 98-92, eff. 7-16-13.)

(40 ILCS 5/15-172) (from Ch. 108 1/2, par. 15-172)
Sec. 15-172. To certify warrants, checks, or drafts. To provide for certification on its behalf by its secretary of all warrants, checks, or drafts upon its depository bank or corporate trustee in accordance with the by-laws and actions of the board authorizing payments for benefits, expenses, investments and debt service, including any redemption premium and required deposits for any bonds of the board, out of funds belonging to this system.
(Source: P.A. 98-92, eff. 7-16-13.)

(40 ILCS 5/15-173) (from Ch. 108 1/2, par. 15-173)
Sec. 15-173. To cause actuarial analyses. To cause a general investigation to be made by a competent actuary, at least once every 3 years, of the retirement, disability, separation, mortality, interest, and employee earnings rates; to recommend, as a result of each such investigation, the tables to be adopted for all required actuarial calculations; and to cause an annual determination to be made by a competent actuary of the liabilities and reserves of the system and an annual determination of the amount and distribution of the required employer contributions.
(Source: P.A. 99-232, eff. 8-3-15.)

(40 ILCS 5/15-174) (from Ch. 108 1/2, par. 15-174)
Sec. 15-174. To have an audit.
To cause an audit of the affairs of the system to be made annually by an independent certified public accountant; and to submit a copy thereof to the Governor of the State as soon as possible after the end of each fiscal year.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/15-175) (from Ch. 108 1/2, par. 15-175)
Sec. 15-175. To provide statements.
To make available to the participants and annuitants a financial statement including a summary of the report of the certified public accountant; and to submit an individual statement specifying the accumulations to the credit, as of the latest date practicable, of any participant so requesting.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/15-176) (from Ch. 108 1/2, par. 15-176)
Sec. 15-176. To accept gifts. To accept any gift, grant or bequest of any money or securities; if the grantor designates cash benefits for some or all of the system's participants or annuitants, to carry out such intent; if no such intent is designated, to reduce the costs of the State.
(Source: P.A. 83-1440.)

(40 ILCS 5/15-177) (from Ch. 108 1/2, par. 15-177)
Sec. 15-177. To make rules. To establish by-laws; to fix the number necessary for a quorum; to set up an executive committee of its members to exercise all powers of the board except as limited by the board; to establish rules and regulations, not inconsistent with the provisions of this Article, as are necessary for the administration of the system; and generally to carry on any other reasonable activities which are deemed necessary to accomplish the purposes of this system, including without limitation the time and manner of reporting contributions by participants and, if applicable, contributions by employers.
(Source: P.A. 98-92, eff. 7-16-13.)

(40 ILCS 5/15-178) (from Ch. 108 1/2, par. 15-178)
Sec. 15-178. Duties of the State Comptroller and payroll officers. The State Comptroller and employer payroll officers, in drawing warrants and checks for items of salary on payroll vouchers certified by employers, shall draw such warrants and checks to participating employees for the amount of salary or wages specified for the period, and shall draw a warrant, check, or electronic funds transfer to this system for the total of the contributions required under Section 15-157. All warrants and electronic funds transfers covering such contributions, and a deduction register pertaining to the payroll supplied by the employer, shall be transmitted immediately to the board.
The Comptroller shall draw warrants or prepare direct deposit transmittals upon the State Treasurer payable from funds appropriated for the purposes specified in this Article upon the presentation of vouchers approved by the board.
(Source: P.A. 95-83, eff. 8-13-07.)

(40 ILCS 5/15-179) (from Ch. 108 1/2, par. 15-179)
Sec. 15-179. Duties of Director of Central Management Services. The Director of Central Management Services in considering payroll vouchers required by "An Act in relation to State Finance", approved June 10, 1919, as amended, to be approved by the Department of Central Management Services before warrants are drawn by the State Comptroller shall approve such payroll vouchers only if they are prepared in accordance with Section 15-181 and shall not withhold approval of any payroll because it is prepared in accordance with Section 15-181. The Director of Central Management Services, in passing on payroll vouchers required by the "Personnel Code", approved July 18, 1955, as amended, shall approve the vouchers if they are prepared in accordance with Section 15-181.
(Source: P.A. 83-1440.)

(40 ILCS 5/15-181) (from Ch. 108 1/2, par. 15-181)
Sec. 15-181. Duties of employers.
(a) Each employer, in preparing payroll vouchers for participating employees, shall indicate, in addition to other information: (1) the amount of employee contributions and survivors insurance contributions required under Section 15-157, (2) the gross earnings payable to each employee, and (3) the total of all contributions required under Section 15-157.
(b) Each employer, in drawing warrants or checks against trust or federal funds for items of salary on payroll vouchers certified by employers, shall draw such warrants or checks to participating employees for the amount of cash salary or wages specified for the period, and shall draw a warrant or check to this system for the total of the contributions required under Section 15-157. The warrant or check drawn to this system, together with the additional copy of the payroll supplied by the employer, shall be transmitted immediately to the board.
(c) The City of Champaign and the City of Urbana, as employers of persons who participate in this System pursuant to subsection (h) of Section 15-107, shall each collect and transmit to the System from each payroll the employee contributions required under Section 15-157, together with such payroll documentation as the Board may require, at the time that the payroll is paid.
(Source: P.A. 90-576, eff. 3-31-98; 91-887, eff. 7-6-00.)

(40 ILCS 5/15-183) (from Ch. 108 1/2, par. 15-183)
Sec. 15-183. Authorizations. Payment of salary as prescribed by law or as contracted by an employer shall together with the rights in the benefits provided by this system, be a full and complete discharge of all claims of payments for service rendered by an employee during the period covered by the payment.
(Source: P.A. 81-1165.)

(40 ILCS 5/15-184) (from Ch. 108 1/2, par. 15-184)
Sec. 15-184. Undivided interest. The assets of the system shall be invested as one fund, and no particular person, group of persons or entity shall have any right in any specific security or property or in any item of cash, other than an undivided interest in the whole except as otherwise provided in this Article.
The changes to this Section and Sections 15-155, 15-167 and 15-172 made by this amendatory Act of 1989, and Section 15-167.2, shall be applicable to all participants, annuitants and beneficiaries now or hereafter covered by this Article.
(Source: P.A. 86-1034.)

(40 ILCS 5/15-185) (from Ch. 108 1/2, par. 15-185)
Sec. 15-185. Annuities, etc., exempt. The accumulated employee and employer contributions shall be held in trust for each participant and annuitant, and this trust shall be treated as a spendthrift trust. Except as provided in this Article, all cash, securities and other property of this system, all annuities and other benefits payable under this Article and all accumulated credits of participants and annuitants in this system and the right of any person to receive an annuity or other benefit under this Article, or a refund of contributions, shall not be subject to judgment, execution, garnishment, attachment, or other seizure by process, in bankruptcy or otherwise, nor to sale, pledge, mortgage or other alienation, and shall not be assignable. The board, however, may deduct from the benefits, refunds and credits payable to the participant, annuitant or beneficiary, amounts owed by the participant or annuitant to the system. No attempted sale, transfer or assignment of any benefit, refund or credit shall prevent the right of the board to make the deduction and offset authorized in this Section. Any participant or annuitant may authorize the board to deduct from disability benefits or annuities, premiums due under any group hospital-surgical insurance program which is sponsored or approved by any employer; however, the deductions from disability benefits may not begin prior to 6 months after the disability occurs.
A person receiving an annuity or benefit under this Article may also authorize withholding from that annuity or benefit for the purposes enumerated in and in accordance with the provisions of the State Salary and Annuity Withholding Act.
This Section is not intended to, and does not, affect the calculation of any benefit under this Article or dictate how or to what extent employee or employer contributions are to be taken into account in calculating benefits. This amendatory Act of the 91st General Assembly is a clarification of existing law and applies to every participant and annuitant without regard to whether status as an employee terminates before the effective date of this amendatory Act.
Public Act 86-273 is a clarification of existing law and shall be applicable to every participant and annuitant without regard to whether status as an employee terminates before the effective date of that Act.
(Source: P.A. 90-65, eff. 7-7-97; 90-448, eff. 8-16-97; 90-511, eff. 8-22-97; 90-655, eff. 7-30-98; 91-887, eff. 7-6-00.)

(40 ILCS 5/15-186) (from Ch. 108 1/2, par. 15-186)
Sec. 15-186. Fraud. Any person who knowingly makes any false statement, or falsifies or permits to be falsified any record or records of this system, in any attempt to defraud the system or to mislead or defraud an employer with respect to employment of an annuitant under Section 15-139.5, is guilty of a Class A misdemeanor.
(Source: P.A. 97-968, eff. 8-16-12.)

(40 ILCS 5/15-186.1) (from Ch. 108 1/2, par. 15-186.1)
Sec. 15-186.1. Mistake in benefit. If the System mistakenly sets any benefit at an incorrect amount, it shall recalculate the benefit as soon as may be practicable after the mistake is discovered.
If the benefit was mistakenly set too low, the System shall make a lump sum payment to the recipient of an amount equal to the difference between the benefits that should have been paid and those actually paid, plus interest at the effective rate from the date the unpaid amounts accrued to the date of payment.
If the benefit was mistakenly set too high, the System may recover the amount overpaid from the recipient thereof, plus interest at the effective rate from the date of overpayment to the date of recovery, either directly or by deducting such amount from the remaining benefits payable to the recipient. However, if (1) the amount of the benefit was mistakenly set too high, and (2) the error was undiscovered for 3 years or longer, and (3) the error was not the result of incorrect information supplied by the affected member or beneficiary, then upon discovery of the mistake the benefit shall be adjusted to the correct level, but the recipient of the benefit need not repay to the System the excess amounts received in error.
(Source: P.A. 93-347, eff. 7-24-03.)

(40 ILCS 5/15-187) (from Ch. 108 1/2, par. 15-187)
Sec. 15-187. Felony conviction. None of the benefits provided under this Article shall be paid to any person who is convicted of any felony relating to or arising out of or in connection with a person's service as an employee from which the benefit derives.
This Section shall not operate to impair any contract or vested right heretofore acquired under any law or laws continued in this Article, nor to preclude the right to a refund. The changes made to this Section by this amendatory Act of the 100th General Assembly shall not impair any contract or vested right acquired prior to the effective date of this amendatory Act of the 100th General Assembly. No refund paid to any person who is convicted of a felony relating to or arising out of or in connection with the person's service as an employee shall include employer contributions or interest or, in the case of the self-managed plan authorized under Section 15-158.2, any employer contributions or investment return on such employer contributions.
All persons entering service subsequent to July 9, 1955 shall be deemed to have consented to the provisions of this Section as a condition of coverage, and all participants entering service on or subsequent to the effective date of this amendatory Act of the 100th General Assembly shall be deemed to have consented to the provisions of this amendatory Act as a condition of participation.
(Source: P.A. 100-334, eff. 8-25-17.)

(40 ILCS 5/15-188) (from Ch. 108 1/2, par. 15-188)
Sec. 15-188. Administrative review. The Administrative Review Law, and all amendments and modifications thereof, and the rules adopted pursuant thereto, shall apply to and govern all proceedings for the judicial review of final administrative decisions of the board of trustees hereunder. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure. The venue for actions brought under the Administrative Review Law shall be Champaign County.
(Source: P.A. 87-1265.)

(40 ILCS 5/15-189) (from Ch. 108 1/2, par. 15-189)
Sec. 15-189. No monetary gain on investments. Except as otherwise herein provided, no member or employee of the board shall have any direct interest in the income, gains or profits of any investments made by the board, or receive any pay or emolument for services in connection with any investment. No member or employee of the board shall become an endorser or surety, or in any manner an obligor for money loaned or borrowed from the system. A violation of any of these restrictions shall constitute a Class 4 felony.
(Source: P.A. 83-1440.)

(40 ILCS 5/15-190) (from Ch. 108 1/2, par. 15-190)
Sec. 15-190. Persons under legal disability. If a person is under legal disability when any right or privilege accrues to him or her under this Article, a guardian may be appointed pursuant to law, and may, on behalf of such person, claim and exercise any such right or privilege with the same force and effect as if the person had not been under a legal disability and had claimed or exercised such right or privilege.
If a person's application for benefits or a physician's certificate on file with the board shows that the person is under a legal disability, the benefits payable under this Article may be paid (1) directly to the person under legal disability, (2) to any person who has legally qualified and is acting as guardian of the property of the person under legal disability, (3) to either parent of the person under legal disability or any adult person with whom the person under legal disability may at the time be living, provided only that such parent or adult person to whom any amount is to be paid shall have advised the board in writing that such amount will be held or used for the benefit of the person under legal disability, or (4) to the trustee of any trust created for the sole benefit of the person under legal disability while that person is living, provided only that the trustee of such trust to whom any amount is to be paid shall have advised the board in writing that such amount will be held or used for the benefit of the person under legal disability. The system shall not be required to determine the validity of the trust or any of the terms thereof. The representation of the trustee that the trust meets the requirements of this Section shall be conclusive as to the system. The written receipt of the person under legal disability or the other person who receives such payment shall be an absolute discharge of the system's liability in respect of the amount so paid.
(Source: P.A. 93-347, eff. 7-24-03.)

(40 ILCS 5/15-191) (from Ch. 108 1/2, par. 15-191)
Sec. 15-191. Payment of benefits to minors. If any benefits under this Article become payable to a minor, the board may make payment (1) directly to the minor, (2) to any person who has legally qualified and is acting as guardian of the minor's person or property in any jurisdiction, (3) to either parent of the minor or to any adult person with whom the minor may at the time be living, provided only that the parent or other person to whom any amount is to be paid shall have advised the board in writing that such amount will be held or used for the benefit of the minor, or (4) to the trustee of any trust created for the sole benefit of the minor while that minor is living, provided only that the trustee of such trust to whom any amount is to be paid shall have advised the board in writing that such amount will be held or used for the benefit of the minor. The system shall not be required to determine the validity of the trust or any of the terms thereof. The representation of the trustee that the trust meets the requirements of this Section shall be conclusive as to the system. The written receipt of the minor, parent, trustee, or other person who receives such payment shall be an absolute discharge of the system's liability in respect of the amount so paid.
(Source: P.A. 90-65, eff. 7-7-97; 90-511, eff. 8-22-97.)

(40 ILCS 5/15-192) (from Ch. 108 1/2, par. 15-192)
Sec. 15-192. Retirement Systems Reciprocal Act. The "Retirement Systems Reciprocal Act", being Article 20 of this Code as now enacted and hereafter amended, is hereby adopted and shall apply to and govern the operations of this system. "An Act to provide for reciprocal allowance of credits for retirement, death and disability benefits between the State Employees' Retirement System of Illinois, the University Retirement System of Illinois and the Teachers' Retirement System of the State of Illinois, and for the transfer of certain funds between said systems", approved August 8, 1947, and repealed in 1963, is superseded by the provisions of the "Retirement Systems Reciprocal Act", except insofar as said Act of August 8, 1947, may govern rights of persons receiving benefits or who may hereafter receive benefits by virtue of said Act.
(Source: P.A. 83-1440.)

(40 ILCS 5/15-193) (from Ch. 108 1/2, par. 15-193)
Sec. 15-193. Reinsurance.
The board may at any time that it appears desirable and advantageous, contract with any recognized and solvent legal reserve life insurance company for the payment of any benefits specified in this Article, provided such contract applies alike to all persons of the same class and does not cause any discrimination or create conditions which will substantially limit or reduce the equity or security of any other participant or annuitant in the system at the time. If any such contract is entered into, the board may certify vouchers for the payment to any such contractor out of funds belonging to this system of the amounts payable under such contracts.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/15-196) (from Ch. 108 1/2, par. 15-196)
Sec. 15-196. General provisions and savings clause.
The provisions of Article 1 and Article 23 of this Code apply to this Article as though such provisions were fully set forth in this Article as a part thereof.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/15-197) (from Ch. 108 1/2, par. 15-197)
Sec. 15-197. Savings Clause. The repeal or amendment of any Section or provision of this Article by this amendatory Act of 1984 shall not affect or impair any pension, benefits, rights or credits accrued or in effect prior thereto.
(Source: P.A. 83-1440.)

(40 ILCS 5/15-198)
Sec. 15-198. Application and expiration of new benefit increases.
(a) As used in this Section, "new benefit increase" means an increase in the amount of any benefit provided under this Article, or an expansion of the conditions of eligibility for any benefit under this Article, that results from an amendment to this Code that takes effect after the effective date of this amendatory Act of the 94th General Assembly. "New benefit increase", however, does not include any benefit increase resulting from the changes made to Article 1 or this Article by this amendatory Act of the 100th General Assembly.
(b) Notwithstanding any other provision of this Code or any subsequent amendment to this Code, every new benefit increase is subject to this Section and shall be deemed to be granted only in conformance with and contingent upon compliance with the provisions of this Section.
(c) The Public Act enacting a new benefit increase must identify and provide for payment to the System of additional funding at least sufficient to fund the resulting annual increase in cost to the System as it accrues.
Every new benefit increase is contingent upon the General Assembly providing the additional funding required under this subsection. The Commission on Government Forecasting and Accountability shall analyze whether adequate additional funding has been provided for the new benefit increase and shall report its analysis to the Public Pension Division of the Department of Insurance. A new benefit increase created by a Public Act that does not include the additional funding required under this subsection is null and void. If the Public Pension Division determines that the additional funding provided for a new benefit increase under this subsection is or has become inadequate, it may so certify to the Governor and the State Comptroller and, in the absence of corrective action by the General Assembly, the new benefit increase shall expire at the end of the fiscal year in which the certification is made.
(d) Every new benefit increase shall expire 5 years after its effective date or on such earlier date as may be specified in the language enacting the new benefit increase or provided under subsection (c). This does not prevent the General Assembly from extending or re-creating a new benefit increase by law.
(e) Except as otherwise provided in the language creating the new benefit increase, a new benefit increase that expires under this Section continues to apply to persons who applied and qualified for the affected benefit while the new benefit increase was in effect and to the affected beneficiaries and alternate payees of such persons, but does not apply to any other person, including without limitation a person who continues in service after the expiration date and did not apply and qualify for the affected benefit while the new benefit increase was in effect.
(Source: P.A. 100-23, eff. 7-6-17.)

(40 ILCS 5/15-200)
Sec. 15-200. (Repealed).
(Source: P.A. 98-599, eff. 6-1-14. Repealed by P.A. 100-23, eff. 7-6-17.)

(40 ILCS 5/15-201)
Sec. 15-201. (Repealed).
(Source: P.A. 98-599, eff. 6-1-14. Repealed by P.A. 100-23, eff. 7-6-17.)



Article 16 - Teachers' Retirement System Of The State Of Illinois

(40 ILCS 5/Art. 16 heading)

(40 ILCS 5/16-101) (from Ch. 108 1/2, par. 16-101)
Sec. 16-101. Creation of system. Effective July 1, 1939, there is created the "Teachers' Retirement System of the State of Illinois" for the purpose of providing retirement annuities and other benefits for teachers, annuitants and beneficiaries. All of its business shall be transacted, its funds invested, and its assets held in such name.
(Source: P.A. 83-1440.)

(40 ILCS 5/16-102) (from Ch. 108 1/2, par. 16-102)
Sec. 16-102. Application of Article. This Article shall not apply to cities and school districts of more than 500,000 population as shown by the last preceding Federal census.
(Source: P.A. 83-1440.)

(40 ILCS 5/16-103) (from Ch. 108 1/2, par. 16-103)
Sec. 16-103. Terms defined. The terms used in this Article shall have the meanings ascribed to them in Sections 16-104 through 16-122.1, except when the context otherwise requires.
(Source: P.A. 83-1440.)

(40 ILCS 5/16-104) (from Ch. 108 1/2, par. 16-104)
Sec. 16-104. Retirement system or system.
"Retirement system" or "system": The Teachers' Retirement System of the State of Illinois.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/16-105) (from Ch. 108 1/2, par. 16-105)
Sec. 16-105. Board. "Board": The board of trustees of the retirement system created under this Article.
(Source: P.A. 83-1440.)

(40 ILCS 5/16-106) (from Ch. 108 1/2, par. 16-106)
Sec. 16-106. Teacher. "Teacher": The following individuals, provided that, for employment prior to July 1, 1990, they are employed on a full-time basis, or if not full-time, on a permanent and continuous basis in a position in which services are expected to be rendered for at least one school term:
(1) Any educational, administrative, professional or

other staff employed in the public common schools included within this system in a position requiring certification under the law governing the certification of teachers;

(2) Any educational, administrative, professional or

other staff employed in any facility of the Department of Children and Family Services or the Department of Human Services, in a position requiring certification under the law governing the certification of teachers, and any person who (i) works in such a position for the Department of Corrections, (ii) was a member of this System on May 31, 1987, and (iii) did not elect to become a member of the State Employees' Retirement System pursuant to Section 14-108.2 of this Code; except that "teacher" does not include any person who (A) becomes a security employee of the Department of Human Services, as defined in Section 14-110, after June 28, 2001 (the effective date of Public Act 92-14), or (B) becomes a member of the State Employees' Retirement System pursuant to Section 14-108.2c of this Code;

(3) Any regional superintendent of schools, assistant

regional superintendent of schools, State Superintendent of Education; any person employed by the State Board of Education as an executive; any executive of the boards engaged in the service of public common school education in school districts covered under this system of which the State Superintendent of Education is an ex-officio member;

(4) Any employee of a school board association

operating in compliance with Article 23 of the School Code who is certificated under the law governing the certification of teachers, provided that he or she becomes such an employee before the effective date of this amendatory Act of the 99th General Assembly;

(5) Any person employed by the retirement system who:
(i) was an employee of and a participant in the

system on August 17, 2001 (the effective date of Public Act 92-416), or

(ii) becomes an employee of the system on or

after August 17, 2001;

(6) Any educational, administrative, professional or

other staff employed by and under the supervision and control of a regional superintendent of schools, provided such employment position requires the person to be certificated under the law governing the certification of teachers and is in an educational program serving 2 or more districts in accordance with a joint agreement authorized by the School Code or by federal legislation;

(7) Any educational, administrative, professional or

other staff employed in an educational program serving 2 or more school districts in accordance with a joint agreement authorized by the School Code or by federal legislation and in a position requiring certification under the laws governing the certification of teachers;

(8) Any officer or employee of a statewide teacher

organization or officer of a national teacher organization who is certified under the law governing certification of teachers, provided: (i) the individual had previously established creditable service under this Article, (ii) the individual files with the system an irrevocable election to become a member before the effective date of this amendatory Act of the 97th General Assembly, (iii) the individual does not receive credit for such service under any other Article of this Code, and (iv) the individual first became an officer or employee of the teacher organization and becomes a member before the effective date of this amendatory Act of the 97th General Assembly;

(9) Any educational, administrative, professional, or

other staff employed in a charter school operating in compliance with the Charter Schools Law who is certificated under the law governing the certification of teachers;

(10) Any person employed, on the effective date of

this amendatory Act of the 94th General Assembly, by the Macon-Piatt Regional Office of Education in a birth-through-age-three pilot program receiving funds under Section 2-389 of the School Code who is required by the Macon-Piatt Regional Office of Education to hold a teaching certificate, provided that the Macon-Piatt Regional Office of Education makes an election, within 6 months after the effective date of this amendatory Act of the 94th General Assembly, to have the person participate in the system. Any service established prior to the effective date of this amendatory Act of the 94th General Assembly for service as an employee of the Macon-Piatt Regional Office of Education in a birth-through-age-three pilot program receiving funds under Section 2-389 of the School Code shall be considered service as a teacher if employee and employer contributions have been received by the system and the system has not refunded those contributions.

An annuitant receiving a retirement annuity under this Article or under Article 17 of this Code who is employed by a board of education or other employer as permitted under Section 16-118 or 16-150.1 is not a "teacher" for purposes of this Article. A person who has received a single-sum retirement benefit under Section 16-136.4 of this Article is not a "teacher" for purposes of this Article.
(Source: P.A. 98-463, eff. 8-16-13; 99-830, eff. 1-1-17.)

(40 ILCS 5/16-106.1) (from Ch. 108 1/2, par. 16-106.1)
Sec. 16-106.1. Full-time teacher. "Full-time teacher": Any teacher employed 4 or more clock hours per day, 5 days per week.
(Source: P.A. 86-273.)

(40 ILCS 5/16-106.2) (from Ch. 108 1/2, par. 16-106.2)
Sec. 16-106.2. Part-time teacher. "Part-time teacher": Any teacher employed less than 4 clock hours per day or less than 5 days per week.
(Source: P.A. 86-273.)

(40 ILCS 5/16-106.3) (from Ch. 108 1/2, par. 16-106.3)
Sec. 16-106.3. Substitute teacher. "Substitute teacher": Any teacher employed on a temporary basis to replace another teacher.
(Source: P.A. 86-273.)

(40 ILCS 5/16-106.4)
(This Section was added by P.A. 98-599, which has been held unconstitutional)
Sec. 16-106.4. Tier 1 member. "Tier 1 member": A member under this Article who first became a member or participant before January 1, 2011 under any reciprocal retirement system or pension fund established under this Code other than a retirement system or pension fund established under Article 2, 3, 4, 5, 6, or 18 of this Code.
(Source: P.A. 98-599, eff. 6-1-14.)

(40 ILCS 5/16-106.6)
Sec. 16-106.6. Teacher certification. For purposes of this Article, a teacher shall be deemed to be certificated if he or she is required to be licensed by the Illinois State Board of Education.
(Source: P.A. 98-92, eff. 7-16-13.)

(40 ILCS 5/16-107) (from Ch. 108 1/2, par. 16-107)
Sec. 16-107. Member.
"Member": any teacher included in the membership of this system during such membership.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/16-108) (from Ch. 108 1/2, par. 16-108)
Sec. 16-108. Prior service.
"Prior service": Service rendered prior to July 1, 1939.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/16-109) (from Ch. 108 1/2, par. 16-109)
Sec. 16-109. Membership service.
"Membership service": Service rendered on and after July 1, 1939.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/16-110) (from Ch. 108 1/2, par. 16-110)
Sec. 16-110. Creditable service.
"Creditable service": The total of prior service and membership service for which credit is allowed under this Article.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/16-111) (from Ch. 108 1/2, par. 16-111)
Sec. 16-111. Beneficiary. "Beneficiary": Any person, organization or other entity designated in writing to receive or any person receiving a survivor benefit or reversionary annuity provided by this system or granted under any superseded retirement fund or system.
(Source: P.A. 83-1440.)

(40 ILCS 5/16-111.1) (from Ch. 108 1/2, par. 16-111.1)
Sec. 16-111.1. Annuitant. "Annuitant": Any person retired on a retirement annuity or disability retirement annuity under this system or any superseded retirement fund or system.
(Source: P.A. 83-1440.)

(40 ILCS 5/16-112) (from Ch. 108 1/2, par. 16-112)
(Text of Section WITH the changes made by P.A. 98-599, which has been held unconstitutional)
Sec. 16-112. Regular interest. "Regular interest":
(a) For computations based upon prior service credits, interest at the following rates compounded annually: For periods prior to July 1, 1947, 4% per year; for periods from July 1, 1947 through June 30, 1971, 3% per year; for periods from July 1, 1971 through June 30, 1977 at the rate of 4% per year; for periods from July 1, 1977 through June 30, 1981, 5% per year; for periods after June 30, 1981 through June 30, 2014, 6% per year.
(b) For computations based upon membership service credits, interest at the following rates, compounded annually: For periods prior to July 1, 1971, 3% per year; for periods from July 1, 1971 through June 30, 1977, 4% per year; for periods from July 1, 1977 through June 30, 1981, 5% per year; for periods after June 30, 1981 through June 30, 2014, 6% per year.
(c) For a fiscal year that begins on or after July 1, 2014, for all computations, the interest rate of 30-year United States Treasury bonds on July 1 of that given fiscal year, plus 75 basis points.
(Source: P.A. 98-599, eff. 6-1-14.)

(Text of Section WITHOUT the changes made by P.A. 98-599, which has been held unconstitutional)
Sec. 16-112. Regular interest. "Regular interest":
(a) For computations based upon prior service credits, interest at the following rates compounded annually: For periods prior to July 1, 1947, 4% per year; for periods from July 1, 1947 through June 30, 1971, 3% per year; for periods from July 1, 1971 through June 30, 1977 at the rate of 4% per year; for periods from July 1, 1977 through June 30, 1981, 5% per year; for periods after June 30, 1981, 6% per year.
(b) For computations based upon membership service credits, interest at the following rates, compounded annually: For periods prior to July 1, 1971, 3% per year; for periods from July 1, 1971 through June 30, 1977, 4% per year; for periods from July 1, 1977 through June 30, 1981, 5% per year; for periods after June 30, 1981, 6% per year.
(Source: P.A. 83-1440.)

(40 ILCS 5/16-113) (from Ch. 108 1/2, par. 16-113)
Sec. 16-113. Accumulated contributions. "Accumulated contributions": The sum of all contributions to this System made by or on behalf of a member in respect to membership service and credited to his or her account in the Benefit Trust Reserve, together with regular interest thereon.
(Source: P.A. 93-469, eff. 8-8-03.)

(40 ILCS 5/16-114) (from Ch. 108 1/2, par. 16-114)
Sec. 16-114. Annuity. "Annuity": A series of monthly payments.
(Source: P.A. 83-1440.)

(40 ILCS 5/16-118) (from Ch. 108 1/2, par. 16-118)
Sec. 16-118. Retirement. "Retirement": Entry upon a retirement annuity or receipt of a single-sum retirement benefit granted under this Article after termination of active service as a teacher.
(a) An annuitant receiving a retirement annuity other than a disability retirement annuity may accept employment as a teacher from a school board or other employer specified in Section 16-106 without impairing retirement status, if that employment: (1) is not within the school year during which service was terminated; and (2) does not exceed 100 paid days or 500 paid hours in any school year (during the period beginning July 1, 2001 through June 30, 2011, 120 paid days or 600 paid hours in each school year). Where such permitted employment is partly on a daily and partly on an hourly basis, a day shall be considered as 5 hours.
(b) Subsection (a) does not apply to an annuitant who returns to teaching under the program established in Section 16-150.1, for the duration of his or her participation in that program.
(Source: P.A. 93-320, eff. 7-23-03; 94-914, eff. 6-23-06.)

(40 ILCS 5/16-121) (from Ch. 108 1/2, par. 16-121)
(Text of Section WITH the changes made by P.A. 98-599, which has been held unconstitutional)
Sec. 16-121. Salary. "Salary": The actual compensation received by a teacher during any school year and recognized by the system in accordance with rules of the board. For purposes of this Section, "school year" includes the regular school term plus any additional period for which a teacher is compensated and such compensation is recognized by the rules of the board.
In the case of a person who first becomes a member on or after the effective date of this amendatory Act of the 98th General Assembly, "salary" shall not include any payment for unused sick or vacation time.
Notwithstanding any other provision of this Code, the annual salary of a Tier 1 member for the purposes of this Code shall not exceed, for periods of service on or after the effective date of this amendatory Act of the 98th General Assembly, the greater of (i) the annual limitation determined from time to time under subsection (b-5) of Section 1-160 of this Code, (ii) the annualized salary of the Tier 1 member on that effective date, or (iii) the annualized salary of the Tier 1 member immediately preceding the expiration, renewal, or amendment of an employment contract or collective bargaining agreement in effect on that effective date.
(Source: P.A. 98-599, eff. 6-1-14.)

(Text of Section WITHOUT the changes made by P.A. 98-599, which has been held unconstitutional)
Sec. 16-121. Salary. "Salary": The actual compensation received by a teacher during any school year and recognized by the system in accordance with rules of the board. For purposes of this Section, "school year" includes the regular school term plus any additional period for which a teacher is compensated and such compensation is recognized by the rules of the board.
(Source: P.A. 84-1028.)

(40 ILCS 5/16-122) (from Ch. 108 1/2, par. 16-122)
Sec. 16-122. Actuarial equivalent. "Actuarial equivalent": A benefit or sum of equal value to another benefit or sum when computed on the basis of mortality tables and interest rates adopted by the board.
(Source: P.A. 83-1440.)

(40 ILCS 5/16-122.1) (from Ch. 108 1/2, par. 16-122.1)
Sec. 16-122.1. School term. "School term": The period specified under Section 24-1 of the School Code.
(Source: P.A. 83-1440.)

(40 ILCS 5/16-123) (from Ch. 108 1/2, par. 16-123)
Sec. 16-123. Membership of System.
(a) The membership of this System shall be composed of all teachers employed after June 30, 1939 who become members as a condition of employment on the date they become teachers. Membership shall continue until the date a member becomes an annuitant, dies, accepts a single-sum retirement benefit, accepts a refund, or forfeits the rights to a refund.
(b) This Article does not apply to any person first employed after June 30, 1979 as a public service employment program participant under the Federal Comprehensive Employment and Training Act and whose wages or fringe benefits are paid in whole or in part by funds provided under such Act.
(Source: P.A. 87-11.)

(40 ILCS 5/16-125) (from Ch. 108 1/2, par. 16-125)
Sec. 16-125. Creditable service - statement of services. A member claiming service credit shall file a detailed statement covering the period for which credit is claimed. As soon as practicable after the filing of a statement of service credits, the system shall investigate the validity of the claims for service specified therein. Under rules of the board, and on the basis of verified service, the board shall furnish the member a statement of the accumulated service arising therefrom, the required payment to be made and other conditions to be fulfilled by the member in order to receive the creditable service. The member may, within one year from the date of issuance of such statement, request the board to modify or correct the statement.
(Source: P.A. 83-1440.)

(40 ILCS 5/16-127) (from Ch. 108 1/2, par. 16-127)
(Text of Section WITH the changes made by P.A. 98-599, which has been held unconstitutional)
Sec. 16-127. Computation of creditable service.
(a) Each member shall receive regular credit for all service as a teacher from the date membership begins, for which satisfactory evidence is supplied and all contributions have been paid.
(b) The following periods of service shall earn optional credit and each member shall receive credit for all such service for which satisfactory evidence is supplied and all contributions have been paid as of the date specified:
(1) Prior service as a teacher.
(2) Service in a capacity essentially similar or

equivalent to that of a teacher, in the public common schools in school districts in this State not included within the provisions of this System, or of any other State, territory, dependency or possession of the United States, or in schools operated by or under the auspices of the United States, or under the auspices of any agency or department of any other State, and service during any period of professional speech correction or special education experience for a public agency within this State or any other State, territory, dependency or possession of the United States, and service prior to February 1, 1951 as a recreation worker for the Illinois Department of Public Safety, for a period not exceeding the lesser of 2/5 of the total creditable service of the member or 10 years. The maximum service of 10 years which is allowable under this paragraph shall be reduced by the service credit which is validated by other retirement systems under paragraph (i) of Section 15-113 and paragraph 1 of Section 17-133. Credit granted under this paragraph may not be used in determination of a retirement annuity or disability benefits unless the member has at least 5 years of creditable service earned subsequent to this employment with one or more of the following systems: Teachers' Retirement System of the State of Illinois, State Universities Retirement System, and the Public School Teachers' Pension and Retirement Fund of Chicago. Whenever such service credit exceeds the maximum allowed for all purposes of this Article, the first service rendered in point of time shall be considered. The changes to this subdivision (b)(2) made by Public Act 86-272 shall apply not only to persons who on or after its effective date (August 23, 1989) are in service as a teacher under the System, but also to persons whose status as such a teacher terminated prior to such effective date, whether or not such person is an annuitant on that date.

(3) Any periods immediately following teaching

service, under this System or under Article 17, (or immediately following service prior to February 1, 1951 as a recreation worker for the Illinois Department of Public Safety) spent in active service with the military forces of the United States; periods spent in educational programs that prepare for return to teaching sponsored by the federal government following such active military service; if a teacher returns to teaching service within one calendar year after discharge or after the completion of the educational program, a further period, not exceeding one calendar year, between time spent in military service or in such educational programs and the return to employment as a teacher under this System; and a period of up to 2 years of active military service not immediately following employment as a teacher.

The changes to this Section and Section 16-128

relating to military service made by P.A. 87-794 shall apply not only to persons who on or after its effective date are in service as a teacher under the System, but also to persons whose status as a teacher terminated prior to that date, whether or not the person is an annuitant on that date. In the case of an annuitant who applies for credit allowable under this Section for a period of military service that did not immediately follow employment, and who has made the required contributions for such credit, the annuity shall be recalculated to include the additional service credit, with the increase taking effect on the date the System received written notification of the annuitant's intent to purchase the credit, if payment of all the required contributions is made within 60 days of such notice, or else on the first annuity payment date following the date of payment of the required contributions. In calculating the automatic annual increase for an annuity that has been recalculated under this Section, the increase attributable to the additional service allowable under P.A. 87-794 shall be included in the calculation of automatic annual increases accruing after the effective date of the recalculation.

Credit for military service shall be determined as

follows: if entry occurs during the months of July, August, or September and the member was a teacher at the end of the immediately preceding school term, credit shall be granted from July 1 of the year in which he or she entered service; if entry occurs during the school term and the teacher was in teaching service at the beginning of the school term, credit shall be granted from July 1 of such year. In all other cases where credit for military service is allowed, credit shall be granted from the date of entry into the service.

The total period of military service for which credit

is granted shall not exceed 5 years for any member unless the service: (A) is validated before July 1, 1964, and (B) does not extend beyond July 1, 1963. Credit for military service shall be granted under this Section only if not more than 5 years of the military service for which credit is granted under this Section is used by the member to qualify for a military retirement allotment from any branch of the armed forces of the United States. The changes to this subdivision (b)(3) made by Public Act 86-272 shall apply not only to persons who on or after its effective date (August 23, 1989) are in service as a teacher under the System, but also to persons whose status as such a teacher terminated prior to such effective date, whether or not such person is an annuitant on that date.

(4) Any periods served as a member of the General

Assembly.

(5)(i) Any periods for which a teacher, as defined in

Section 16-106, is granted a leave of absence, provided he or she returns to teaching service creditable under this System or the State Universities Retirement System following the leave; (ii) periods during which a teacher is involuntarily laid off from teaching, provided he or she returns to teaching following the lay-off; (iii) periods prior to July 1, 1983 during which a teacher ceased covered employment due to pregnancy, provided that the teacher returned to teaching service creditable under this System or the State Universities Retirement System following the pregnancy and submits evidence satisfactory to the Board documenting that the employment ceased due to pregnancy; and (iv) periods prior to July 1, 1983 during which a teacher ceased covered employment for the purpose of adopting an infant under 3 years of age or caring for a newly adopted infant under 3 years of age, provided that the teacher returned to teaching service creditable under this System or the State Universities Retirement System following the adoption and submits evidence satisfactory to the Board documenting that the employment ceased for the purpose of adopting an infant under 3 years of age or caring for a newly adopted infant under 3 years of age. However, total credit under this paragraph (5) may not exceed 3 years.

Any qualified member or annuitant may apply for

credit under item (iii) or (iv) of this paragraph (5) without regard to whether service was terminated before the effective date of this amendatory Act of 1997. In the case of an annuitant who establishes credit under item (iii) or (iv), the annuity shall be recalculated to include the additional service credit. The increase in annuity shall take effect on the date the System receives written notification of the annuitant's intent to purchase the credit, if the required evidence is submitted and the required contribution paid within 60 days of that notification, otherwise on the first annuity payment date following the System's receipt of the required evidence and contribution. The increase in an annuity recalculated under this provision shall be included in the calculation of automatic annual increases in the annuity accruing after the effective date of the recalculation.

Optional credit may be purchased under this

subsection (b)(5) for periods during which a teacher has been granted a leave of absence pursuant to Section 24-13 of the School Code. A teacher whose service under this Article terminated prior to the effective date of P.A. 86-1488 shall be eligible to purchase such optional credit. If a teacher who purchases this optional credit is already receiving a retirement annuity under this Article, the annuity shall be recalculated as if the annuitant had applied for the leave of absence credit at the time of retirement. The difference between the entitled annuity and the actual annuity shall be credited to the purchase of the optional credit. The remainder of the purchase cost of the optional credit shall be paid on or before April 1, 1992.

The change in this paragraph made by Public Act

86-273 shall be applicable to teachers who retire after June 1, 1989, as well as to teachers who are in service on that date.

(6) For a person who first becomes a member before

the effective date of this amendatory Act of the 98th General Assembly, any days of unused and uncompensated accumulated sick leave earned by a teacher. The service credit granted under this paragraph shall be the ratio of the number of unused and uncompensated accumulated sick leave days to 170 days, subject to a maximum of 2 years of service credit. Prior to the member's retirement, each former employer shall certify to the System the number of unused and uncompensated accumulated sick leave days credited to the member at the time of termination of service. The period of unused sick leave shall not be considered in determining the effective date of retirement. A member is not required to make contributions in order to obtain service credit for unused sick leave.

Credit for sick leave shall, at retirement, be

granted by the System for any retiring regional or assistant regional superintendent of schools who first becomes a member before the effective date of this amendatory Act of the 98th General Assembly at the rate of 6 days per year of creditable service or portion thereof established while serving as such superintendent or assistant superintendent.

(7) Periods prior to February 1, 1987 served as an

employee of the Illinois Mathematics and Science Academy for which credit has not been terminated under Section 15-113.9 of this Code.

(8) Service as a substitute teacher for work

performed prior to July 1, 1990.

(9) Service as a part-time teacher for work performed

prior to July 1, 1990.

(10) Up to 2 years of employment with Southern

Illinois University - Carbondale from September 1, 1959 to August 31, 1961, or with Governors State University from September 1, 1972 to August 31, 1974, for which the teacher has no credit under Article 15. To receive credit under this item (10), a teacher must apply in writing to the Board and pay the required contributions before May 1, 1993 and have at least 12 years of service credit under this Article.

(b-1) A member may establish optional credit for up to 2 years of service as a teacher or administrator employed by a private school recognized by the Illinois State Board of Education, provided that the teacher (i) was certified under the law governing the certification of teachers at the time the service was rendered, (ii) applies in writing on or after August 1, 2009 and on or before August 1, 2012, (iii) supplies satisfactory evidence of the employment, (iv) completes at least 10 years of contributing service as a teacher as defined in Section 16-106, and (v) pays the contribution required in subsection (d-5) of Section 16-128. The member may apply for credit under this subsection and pay the required contribution before completing the 10 years of contributing service required under item (iv), but the credit may not be used until the item (iv) contributing service requirement has been met.
(c) The service credits specified in this Section shall be granted only if: (1) such service credits are not used for credit in any other statutory tax-supported public employee retirement system other than the federal Social Security program; and (2) the member makes the required contributions as specified in Section 16-128. Except as provided in subsection (b-1) of this Section, the service credit shall be effective as of the date the required contributions are completed.
Any service credits granted under this Section shall terminate upon cessation of membership for any cause.
Credit may not be granted under this Section covering any period for which an age retirement or disability retirement allowance has been paid.
(Source: P.A. 98-599, eff. 6-1-14.)

(Text of Section WITHOUT the changes made by P.A. 98-599, which has been held unconstitutional)
Sec. 16-127. Computation of creditable service.
(a) Each member shall receive regular credit for all service as a teacher from the date membership begins, for which satisfactory evidence is supplied and all contributions have been paid.
(b) The following periods of service shall earn optional credit and each member shall receive credit for all such service for which satisfactory evidence is supplied and all contributions have been paid as of the date specified:
(1) Prior service as a teacher.
(2) Service in a capacity essentially similar or

equivalent to that of a teacher, in the public common schools in school districts in this State not included within the provisions of this System, or of any other State, territory, dependency or possession of the United States, or in schools operated by or under the auspices of the United States, or under the auspices of any agency or department of any other State, and service during any period of professional speech correction or special education experience for a public agency within this State or any other State, territory, dependency or possession of the United States, and service prior to February 1, 1951 as a recreation worker for the Illinois Department of Public Safety, for a period not exceeding the lesser of 2/5 of the total creditable service of the member or 10 years. The maximum service of 10 years which is allowable under this paragraph shall be reduced by the service credit which is validated by other retirement systems under paragraph (i) of Section 15-113 and paragraph 1 of Section 17-133. Credit granted under this paragraph may not be used in determination of a retirement annuity or disability benefits unless the member has at least 5 years of creditable service earned subsequent to this employment with one or more of the following systems: Teachers' Retirement System of the State of Illinois, State Universities Retirement System, and the Public School Teachers' Pension and Retirement Fund of Chicago. Whenever such service credit exceeds the maximum allowed for all purposes of this Article, the first service rendered in point of time shall be considered. The changes to this subdivision (b)(2) made by Public Act 86-272 shall apply not only to persons who on or after its effective date (August 23, 1989) are in service as a teacher under the System, but also to persons whose status as such a teacher terminated prior to such effective date, whether or not such person is an annuitant on that date.

(3) Any periods immediately following teaching

service, under this System or under Article 17, (or immediately following service prior to February 1, 1951 as a recreation worker for the Illinois Department of Public Safety) spent in active service with the military forces of the United States; periods spent in educational programs that prepare for return to teaching sponsored by the federal government following such active military service; if a teacher returns to teaching service within one calendar year after discharge or after the completion of the educational program, a further period, not exceeding one calendar year, between time spent in military service or in such educational programs and the return to employment as a teacher under this System; and a period of up to 2 years of active military service not immediately following employment as a teacher.

The changes to this Section and Section 16-128

relating to military service made by P.A. 87-794 shall apply not only to persons who on or after its effective date are in service as a teacher under the System, but also to persons whose status as a teacher terminated prior to that date, whether or not the person is an annuitant on that date. In the case of an annuitant who applies for credit allowable under this Section for a period of military service that did not immediately follow employment, and who has made the required contributions for such credit, the annuity shall be recalculated to include the additional service credit, with the increase taking effect on the date the System received written notification of the annuitant's intent to purchase the credit, if payment of all the required contributions is made within 60 days of such notice, or else on the first annuity payment date following the date of payment of the required contributions. In calculating the automatic annual increase for an annuity that has been recalculated under this Section, the increase attributable to the additional service allowable under P.A. 87-794 shall be included in the calculation of automatic annual increases accruing after the effective date of the recalculation.

Credit for military service shall be determined as

follows: if entry occurs during the months of July, August, or September and the member was a teacher at the end of the immediately preceding school term, credit shall be granted from July 1 of the year in which he or she entered service; if entry occurs during the school term and the teacher was in teaching service at the beginning of the school term, credit shall be granted from July 1 of such year. In all other cases where credit for military service is allowed, credit shall be granted from the date of entry into the service.

The total period of military service for which credit

is granted shall not exceed 5 years for any member unless the service: (A) is validated before July 1, 1964, and (B) does not extend beyond July 1, 1963. Credit for military service shall be granted under this Section only if not more than 5 years of the military service for which credit is granted under this Section is used by the member to qualify for a military retirement allotment from any branch of the armed forces of the United States. The changes to this subdivision (b)(3) made by Public Act 86-272 shall apply not only to persons who on or after its effective date (August 23, 1989) are in service as a teacher under the System, but also to persons whose status as such a teacher terminated prior to such effective date, whether or not such person is an annuitant on that date.

(4) Any periods served as a member of the General

Assembly.

(5)(i) Any periods for which a teacher, as defined in

Section 16-106, is granted a leave of absence, provided he or she returns to teaching service creditable under this System or the State Universities Retirement System following the leave; (ii) periods during which a teacher is involuntarily laid off from teaching, provided he or she returns to teaching following the lay-off; (iii) periods prior to July 1, 1983 during which a teacher ceased covered employment due to pregnancy, provided that the teacher returned to teaching service creditable under this System or the State Universities Retirement System following the pregnancy and submits evidence satisfactory to the Board documenting that the employment ceased due to pregnancy; and (iv) periods prior to July 1, 1983 during which a teacher ceased covered employment for the purpose of adopting an infant under 3 years of age or caring for a newly adopted infant under 3 years of age, provided that the teacher returned to teaching service creditable under this System or the State Universities Retirement System following the adoption and submits evidence satisfactory to the Board documenting that the employment ceased for the purpose of adopting an infant under 3 years of age or caring for a newly adopted infant under 3 years of age. However, total credit under this paragraph (5) may not exceed 3 years.

Any qualified member or annuitant may apply for

credit under item (iii) or (iv) of this paragraph (5) without regard to whether service was terminated before the effective date of this amendatory Act of 1997. In the case of an annuitant who establishes credit under item (iii) or (iv), the annuity shall be recalculated to include the additional service credit. The increase in annuity shall take effect on the date the System receives written notification of the annuitant's intent to purchase the credit, if the required evidence is submitted and the required contribution paid within 60 days of that notification, otherwise on the first annuity payment date following the System's receipt of the required evidence and contribution. The increase in an annuity recalculated under this provision shall be included in the calculation of automatic annual increases in the annuity accruing after the effective date of the recalculation.

Optional credit may be purchased under this

subsection (b)(5) for periods during which a teacher has been granted a leave of absence pursuant to Section 24-13 of the School Code. A teacher whose service under this Article terminated prior to the effective date of P.A. 86-1488 shall be eligible to purchase such optional credit. If a teacher who purchases this optional credit is already receiving a retirement annuity under this Article, the annuity shall be recalculated as if the annuitant had applied for the leave of absence credit at the time of retirement. The difference between the entitled annuity and the actual annuity shall be credited to the purchase of the optional credit. The remainder of the purchase cost of the optional credit shall be paid on or before April 1, 1992.

The change in this paragraph made by Public Act

86-273 shall be applicable to teachers who retire after June 1, 1989, as well as to teachers who are in service on that date.

(6) Any days of unused and uncompensated accumulated

sick leave earned by a teacher. The service credit granted under this paragraph shall be the ratio of the number of unused and uncompensated accumulated sick leave days to 170 days, subject to a maximum of 2 years of service credit. Prior to the member's retirement, each former employer shall certify to the System the number of unused and uncompensated accumulated sick leave days credited to the member at the time of termination of service. The period of unused sick leave shall not be considered in determining the effective date of retirement. A member is not required to make contributions in order to obtain service credit for unused sick leave.

Credit for sick leave shall, at retirement, be

granted by the System for any retiring regional or assistant regional superintendent of schools at the rate of 6 days per year of creditable service or portion thereof established while serving as such superintendent or assistant superintendent.

(7) Periods prior to February 1, 1987 served as an

employee of the Illinois Mathematics and Science Academy for which credit has not been terminated under Section 15-113.9 of this Code.

(8) Service as a substitute teacher for work

performed prior to July 1, 1990.

(9) Service as a part-time teacher for work performed

prior to July 1, 1990.

(10) Up to 2 years of employment with Southern

Illinois University - Carbondale from September 1, 1959 to August 31, 1961, or with Governors State University from September 1, 1972 to August 31, 1974, for which the teacher has no credit under Article 15. To receive credit under this item (10), a teacher must apply in writing to the Board and pay the required contributions before May 1, 1993 and have at least 12 years of service credit under this Article.

(b-1) A member may establish optional credit for up to 2 years of service as a teacher or administrator employed by a private school recognized by the Illinois State Board of Education, provided that the teacher (i) was certified under the law governing the certification of teachers at the time the service was rendered, (ii) applies in writing on or after August 1, 2009 and on or before August 1, 2012, (iii) supplies satisfactory evidence of the employment, (iv) completes at least 10 years of contributing service as a teacher as defined in Section 16-106, and (v) pays the contribution required in subsection (d-5) of Section 16-128. The member may apply for credit under this subsection and pay the required contribution before completing the 10 years of contributing service required under item (iv), but the credit may not be used until the item (iv) contributing service requirement has been met.
(c) The service credits specified in this Section shall be granted only if: (1) such service credits are not used for credit in any other statutory tax-supported public employee retirement system other than the federal Social Security program; and (2) the member makes the required contributions as specified in Section 16-128. Except as provided in subsection (b-1) of this Section, the service credit shall be effective as of the date the required contributions are completed.
Any service credits granted under this Section shall terminate upon cessation of membership for any cause.
Credit may not be granted under this Section covering any period for which an age retirement or disability retirement allowance has been paid.
(Source: P.A. 96-546, eff. 8-17-09.)

(40 ILCS 5/16-128) (from Ch. 108 1/2, par. 16-128)
Sec. 16-128. Creditable service - required contributions.
(a) In order to receive the creditable service specified under subsection (b) of Section 16-127, a member is required to make the following contributions: (i) an amount equal to the contributions which would have been required had such service been rendered as a member under this System; (ii) for military service not immediately following employment and for service established under subdivision (b)(10) of Section 16-127, an amount determined by the Board to be equal to the employer's normal cost of the benefits accrued for such service; and (iii) interest from the date the contributions would have been due (or, in the case of a person establishing credit for military service under subdivision (b)(3) of Section 16-127, the date of first membership in the System, if that date is later) to the date of payment, at the following rate of interest, compounded annually: for periods prior to July 1, 1965, regular interest; from July 1, 1965 to June 30, 1977, 4% per year; on and after July 1, 1977, regular interest.
(b) In order to receive creditable service under paragraph (2) of subsection (b) of Section 16-127 for those who were not members on June 30, 1963, the minimum required contribution shall be $420 per year of service together with interest at 4% per year compounded annually from July 1, preceding the date of membership until June 30, 1977 and at regular interest compounded annually thereafter to the date of payment.
(c) In determining the contribution required in order to receive creditable service under paragraph (3) of subsection (b) of Section 16-127, the salary rate for the remainder of the school term in which a member enters military service shall be assumed to be equal to the member's salary rate at the time of entering military service. However, for military service not immediately following employment, the salary rate on the last date as a participating teacher prior to such military service, or on the first date as a participating teacher after such military service, whichever is greater, shall be assumed to be equal to the member's salary rate at the time of entering military service. For each school term thereafter, the member's salary rate shall be assumed to be 5% higher than the salary rate in the previous school term.
(d) In determining the contribution required in order to receive creditable service under paragraph (5) of subsection (b) of Section 16-127, a member's salary rate during the period for which credit is being established shall be assumed to be equal to the member's last salary rate immediately preceding that period.
(d-5) For each year of service credit to be established under subsection (b-1) of Section 16-127, a member is required to contribute to the System (i) the employee and employer contribution that would have been required had such service been rendered as a member based on the annual salary rate during the first year of full-time employment as a teacher under this Article following the private or parochial school service, plus (ii) interest thereon at the actuarially assumed rate from the date of first full-time employment as a teacher under this Article following the private or parochial school service to the date of payment, compounded annually, at a rate determined by the Board.
(d-10) For service credit established under paragraph (6) of subsection (b) of Section 16-127 for days granted by an employer in excess of the member's normal annual sick leave allotment, the employer is required to pay the normal cost of benefits based upon such service credit. This subsection (d-10) does not apply to sick leave granted to teachers under contracts or collective bargaining agreements entered into, amended, or renewed before June 1, 2005 (the effective date of Public Act 94-4). The employer contributions required under this subsection (d-10) shall be paid in the form of a lump sum within 30 days after receipt of the bill after the teacher begins receiving benefits under this Article.
(e) Except for contributions under subsection (d-10), the contributions required under this Section may be made from the date the statement for such creditable service is issued until retirement date. All such required contributions must be made before any retirement annuity is granted.
(Source: P.A. 96-546, eff. 8-17-09.)

(40 ILCS 5/16-129.1)
Sec. 16-129.1. Optional increase in retirement annuity.
(a) A member of the System may qualify for the augmented rate under subdivision (a)(B)(1) of Section 16-133 for all years of creditable service earned before July 1, 1998 by making the optional contribution specified in subsection (b). A member may not elect to qualify for the augmented rate for only a portion of his or her creditable service earned before July 1, 1998.
(b) The contribution shall be an amount equal to 1.0% of the member's highest salary rate in the 4 consecutive school years immediately prior to but not including the school year in which the application occurs, multiplied by the number of years of creditable service earned by the member before July 1, 1998 or 20, whichever is less. This contribution shall be reduced by 1.0% of that salary rate for every 3 full years of creditable service earned by the member after June 30, 1998. The contribution shall be further reduced at the rate of 25% of the contribution (as reduced for service after June 30, 1998) for each year of the member's total creditable service in excess of 34 years. The contribution shall not in any event exceed 20% of that salary rate.
The member shall pay to the System the amount of the contribution as calculated at the time of application under this Section. The amount of the contribution determined under this subsection shall be recalculated at the time of retirement, and if the System determines that the amount paid by the member exceeds the recalculated amount, the System shall refund the difference to the member with regular interest from the date of payment to the date of refund.
The contribution required by this subsection shall be paid in one of the following ways or in a combination of the following ways that does not extend over more than 5 years:
(i) in a lump sum on or before the date of retirement;
(ii) in substantially equal installments over a

period of time not to exceed 5 years, as a deduction from salary in accordance with subsection (b) of Section 16-154;

(iii) in substantially equal monthly installments

over a 24-month period, by reducing the annuitant's monthly benefit over a 24-month period by the amount of the otherwise applicable contribution. For federal and Illinois tax purposes, the monthly amount by which the annuitant's benefit is reduced shall not be treated as a contribution by the annuitant, but rather as a reduction of the annuitant's monthly benefit.

(c) If the member fails to make the full contribution under this Section in a timely fashion, the payments made under this Section shall be refunded to the member, without interest. If the member dies before making the full contribution, the payments made under this Section, together with regular interest thereon, shall be refunded to the member's designated beneficiary for benefits under Section 16-138.
(d) For purposes of this Section and subdivision (a)(B)(1) of Section 16-133, optional creditable service established by a member shall be deemed to have been earned at the time of the employment or other qualifying event upon which the service is based, rather than at the time the credit was established in this System.
(e) The contributions required under this Section are the responsibility of the teacher and not the teacher's employer. However, an employer of teachers may, after the effective date of this amendatory Act of 1998, specifically agree, through collective bargaining or otherwise, to make the contributions required by this Section on behalf of those teachers.
(f) A person who, on or after July 1, 1998 and before June 4, 1999, began receiving a retirement annuity calculated at the augmented rate may apply in writing to have the annuity recalculated to reflect the changes to this Section and Section 16-133 that were enacted in Public Act 91-17. The amount of any resulting decrease in the optional contribution shall be refunded to the annuitant, without interest. Any resulting increase in retirement annuity shall take effect on the next annuity payment date following the date of application under this subsection.
(Source: P.A. 92-416, eff. 8-17-01; 93-469, eff. 8-8-03.)

(40 ILCS 5/16-130) (from Ch. 108 1/2, par. 16-130)
Sec. 16-130. Creditable service - whole or portion of year.
(a) Except as provided in paragraph (6) of subsection (b) of Section 16-127, only one year of service is creditable for all service in any one school year.
(b) For employment prior to July 1, 1990, service rendered for the regular legal school term, if creditable hereunder, is equivalent to one year of service, and time less than a legal school term shall be counted as a portion of a year in the ratio that the number of days paid bears to the number of days required at the time to constitute a legal school term; however, service of 170 or more days in any school year after June 30, 1959 shall constitute a year of service.
(c) Creditable service for periods of employment after June 30, 1990 shall be calculated as follows:
For full-time, part-time, and substitute teachers, creditable service in any school year shall be that fraction of a year equal to the ratio of days paid in the legal school term, or the employment agreement if longer, to 170 days.
(d) Creditable service for optional service verified after July 1, 1990 for periods of employment prior to July 1, 1990 shall be calculated as follows:
For full-time, part-time, and substitute teachers, creditable service in any school year shall be that fraction of a year that is equal to the ratio of days paid in the legal school term, or employment agreement if longer, to either the number of days required at the time of service to constitute a legal school term or the number of days in the employment agreement, whichever is greater. However, service of 170 or more days in any school year after June 30, 1959 shall constitute a year of service.
(Source: P.A. 86-273; 86-1028; 86-1488.)

(40 ILCS 5/16-130.1) (from Ch. 108 1/2, par. 16-130.1)
Sec. 16-130.1. Any active member of the Judges Retirement System may apply for transfer of his credits and creditable service accumulated under this System to the Judges Retirement System. Such creditable service shall be transferred forthwith. Payment by this System to the Judges Retirement System shall be made at the same time and shall consist of:
(1) the amounts accumulated to the credit of the applicant, including interest, on the books of the System on the date of transfer; and
(2) employer contributions in an amount equal to the amount of member contributions as determined under item (1).
Participation in this System as to any credits transferred under this Section shall terminate on the date of transfer.
(Source: P.A. 85-1008.)

(40 ILCS 5/16-131.1) (from Ch. 108 1/2, par. 16-131.1)
Sec. 16-131.1. Transfer of creditable service to the General Assembly Retirement System.
(a) An active member of the General Assembly Retirement System, and until May 1, 1993, any person having service credit therein, may apply to transfer all or any part of his or her creditable service accumulated under this system to the General Assembly Retirement System. The specified creditable service shall be transferred upon application. Payment by this system to the General Assembly Retirement System shall be made at the same time and shall consist of:
(1) the amounts credited to the member through member

contributions for the service to be transferred, including interest if applicable, as of the date of transfer, but excluding any additional or optional contributions, which shall be refunded to the member; and

(2) employer contributions equal in amount to the

accumulated member contributions as determined in subparagraph (1).

Participation in this system with respect to the transferred credits shall terminate on the date of transfer.
(b) An active member of the General Assembly who has creditable service under the system may establish additional creditable service for periods during which he or she was an elected official and could have elected to participate but did not so elect. Creditable service may be established by payment to the system of an amount equal to the contributions that would have been made if the person had elected to participate, plus interest at the rate specified under subsection (a) of Section 16-128 to the date of payment.
(c) An active member of the General Assembly, and until May 1, 1993, any person having service credit in the General Assembly Retirement System, may reinstate creditable service terminated upon receipt of a refund, by payment to the system of the amount of the refund together with interest thereon at the rate specified under subsection (a) of Section 16-128 to the date of payment.
(Source: P.A. 87-1265.)

(40 ILCS 5/16-131.2) (from Ch. 108 1/2, par. 16-131.2)
Sec. 16-131.2. Validation of service credits. An active member of the General Assembly having no creditable service in the system, may establish creditable service for periods during which he or she was in an elective office and could have elected to participate in the system but did not so elect. Creditable service may be established by payment to the system of an amount equal to the contributions that would have been made if the person had elected to participate plus interest at the rate specified under subsection (a) of Section 16-128 to the date of payment, together with an equal amount as the applicable employer contributions, but the total period of such creditable service that may be validated shall not exceed 8 years.
(Source: P.A. 83-1440.)

(40 ILCS 5/16-131.3) (from Ch. 108 1/2, par. 16-131.3)
Sec. 16-131.3. Transfer of creditable service to Article 8, 9 or 13 fund.
(a) Any city officer as defined in Section 8-243.2 of this Code, any county officer elected by vote of the people who is a participant in the pension fund established under Article 9 of this Code, and any elected sanitary district commissioner who is a participant in a pension fund established under Article 13 of this Code, may apply for transfer of his or her contributions and creditable service accumulated under this System to such Article 8, 9 or 13 fund. Such creditable service shall be transferred forthwith. Payment by this System to the Article 8, 9 or 13 fund shall be made at the same time and shall consist of:
(1) the amounts credited to the member through member

contributions, including interest if applicable, as of the date of transfer, but excluding any additional or optional contributions, which shall be refunded to the member; and

(2) employer contributions equal in amount to the

accumulated member contributions as determined in item (1) above.

Participation in this system shall terminate on the date of transfer.
(b) Any such elected city officer, county officer or sanitary district commissioner who has creditable service under the System may establish additional creditable service for periods during which he or she could have elected to participate but did not so elect. Creditable service may be established by payment to the System of an amount equal to the contributions that would have been made if the person had elected to participate, plus interest at the rate specified under subsection (a) of Section 16-128 to the date of payment.
(c) Any such elected city officer, county officer or sanitary district commissioner may reinstate creditable service terminated upon receipt of a refund, by payment to the System of the amount of the refund, together with interest at the rate specified under subsection (a) of Section 16-128 to the date of payment.
(Source: P.A. 85-964; 86-1488.)

(40 ILCS 5/16-131.4) (from Ch. 108 1/2, par. 16-131.4)
Sec. 16-131.4. (a) Until July 1, 1989, any county sheriff who is a participant in the pension fund established under Article 7 of this Act may apply for transfer of up to 102 months of his or her contributions and creditable service accumulated under this System to such Article 7 fund. Such creditable service shall be transferred forthwith. Payment by this System to the Article 7 fund shall be made at the same time and shall consist of:
(1) the amounts credited to the member through member contributions for such service, including interest if applicable, as of the date of transfer, but excluding any additional or optional contributions, which shall be refunded to the member; and
(2) employer contributions equal in amount to the accumulated member contributions as determined in item (1) above.
Participation in this System as to any credits transferred under this Section shall terminate on the date of transfer.
(b) Any such county sheriff may reinstate creditable service terminated upon receipt of a refund, by payment to the System, prior to July 1, 1989, of the amount of the refund, together with interest at the rate specified under subsection (a) of Section 16-128 to the date of payment. This is not a limitation on the repayment provisions of Article 20.
(Source: P.A. 85-941.)

(40 ILCS 5/16-131.5) (from Ch. 108 1/2, par. 16-131.5)
Sec. 16-131.5. (a) Persons otherwise required or eligible to participate in this System who elect to continue participation in the General Assembly System under Section 2-117.1 may not participate in this System for the duration of such continued participation under Section 2-117.1.
(b) Upon terminating such continued participation, a person may transfer credits and creditable service accumulated under Section 2-117.1 to this System, upon payment to this System of the amount by which (1) the employer and employee contributions that would have been required if he had participated in this System during the period for which credit under Section 2-117.1 is being transferred, plus interest thereon from the date of such participation to the date of payment, exceeds (2) the amounts actually transferred under that Section to this System.
(Source: P.A. 86-272.)

(40 ILCS 5/16-131.6) (from Ch. 108 1/2, par. 16-131.6)
Sec. 16-131.6. Transfer to Article 14.
(a) Any active member of the State Employees' Retirement System of Illinois may apply for transfer to that System of credits and creditable service accumulated under this System for service as a teacher employed by the Department of Corrections. Such creditable service shall be transferred forthwith. Payment by this System to the State Employees' Retirement System shall be made at the same time and shall consist of:
(1) the amounts accumulated to the credit of the

applicant for such service, including interest, on the books of this System on the date of transfer; and

(2) employer contributions in an amount equal to the

amount of member contributions as determined under item (1).

Participation in this System as to any credits transferred under this subsection shall terminate on the date of transfer.
(b) Any active member of the State Employees' Retirement System of Illinois may apply for transfer to that System of credits and creditable service accumulated under this System for service as a security employee of the Department of Human Services as defined (at the time of application) in Section 14-110. That creditable service shall be transferred forthwith. Payment by this System to the State Employees' Retirement System shall be made at the same time and shall consist of:
(1) the amounts accumulated to the credit of the

applicant for that service, including interest, on the books of this System on the date of transfer, but excluding any contribution paid by the member under Section 16-129.1 to upgrade that credit to the augmented rate, which shall be refunded to the member; and

(2) employer contributions in an amount equal to the

amount of member contributions as determined under item (1).

Participation in this System as to any credits transferred under this subsection shall terminate on the date of transfer.
(Source: P.A. 92-14, eff. 6-28-01.)

(40 ILCS 5/16-132) (from Ch. 108 1/2, par. 16-132)
(Text of Section WITH the changes made by P.A. 98-599, which has been held unconstitutional)
Sec. 16-132. Retirement annuity eligibility.
(a) A member who has at least 20 years of creditable service is entitled to a retirement annuity upon or after attainment of age 55. A member who has at least 10 but less than 20 years of creditable service is entitled to a retirement annuity upon or after attainment of age 60. A member who has at least 5 but less than 10 years of creditable service is entitled to a retirement annuity upon or after attainment of age 62. A member who (i) has earned during the period immediately preceding the last day of service at least one year of contributing creditable service as an employee of a department as defined in Section 14-103.04, (ii) has earned at least 5 years of contributing creditable service as an employee of a department as defined in Section 14-103.04, and (iii) retires on or after January 1, 2001 is entitled to a retirement annuity upon or after attainment of an age which, when added to the number of years of his or her total creditable service, equals at least 85. Portions of years shall be counted as decimal equivalents.
A member who is eligible to receive a retirement annuity of at least 74.6% of final average salary and will attain age 55 on or before December 31 during the year which commences on July 1 shall be deemed to attain age 55 on the preceding June 1.
(b) Notwithstanding subsection (a) of this Section, for a Tier 1 member who begins receiving a retirement annuity under this Section on or after July 1, 2014, the required retirement age under subsection (a) is increased as follows, based on the Tier 1 member's age on June 1, 2014:
(1) If he or she is at least age 46 on June 1, 2014,

then the required retirement ages under subsection (a) remain unchanged.

(2) If he or she is at least age 45 but less than age

46 on June 1, 2014, then the required retirement ages under subsection (a) are increased by 4 months.

(3) If he or she is at least age 44 but less than age

45 on June 1, 2014, then the required retirement ages under subsection (a) are increased by 8 months.

(4) If he or she is at least age 43 but less than age

44 on June 1, 2014, then the required retirement ages under subsection (a) are increased by 12 months.

(5) If he or she is at least age 42 but less than age

43 on June 1, 2014, then the required retirement ages under subsection (a) are increased by 16 months.

(6) If he or she is at least age 41 but less than age

42 on June 1, 2014, then the required retirement ages under subsection (a) are increased by 20 months.

(7) If he or she is at least age 40 but less than age

41 on June 1, 2014, then the required retirement ages under subsection (a) are increased by 24 months.

(8) If he or she is at least age 39 but less than age

40 on June 1, 2014, then the required retirement ages under subsection (a) are increased by 28 months.

(9) If he or she is at least age 38 but less than age

39 on June 1, 2014, then the required retirement ages under subsection (a) are increased by 32 months.

(10) If he or she is at least age 37 but less than

age 38 on June 1, 2014, then the required retirement ages under subsection (a) are increased by 36 months.

(11) If he or she is at least age 36 but less than

age 37 on June 1, 2014, then the required retirement ages under subsection (a) are increased by 40 months.

(12) If he or she is at least age 35 but less than

age 36 on June 1, 2014, then the required retirement ages under subsection (a) are increased by 44 months.

(13) If he or she is at least age 34 but less than

age 35 on June 1, 2014, then the required retirement ages under subsection (a) are increased by 48 months.

(14) If he or she is at least age 33 but less than

age 34 on June 1, 2014, then the required retirement ages under subsection (a) are increased by 52 months.

(15) If he or she is at least age 32 but less than

age 33 on June 1, 2014, then the required retirement ages under subsection (a) are increased by 56 months.

(16) If he or she is less than age 32 on June 1,

2014, then the required retirement ages under subsection (a) are increased by 60 months.

Notwithstanding Section 1-103.1, this subsection (b) applies without regard to whether or not the Tier 1 member is in active service under this Article on or after the effective date of this amendatory Act of the 98th General Assembly.
(c) A member meeting the above eligibility conditions is entitled to a retirement annuity upon written application to the board setting forth the date the member wishes the retirement annuity to commence. However, the effective date of the retirement annuity shall be no earlier than the day following the last day of creditable service, regardless of the date of official termination of employment.
(d) To be eligible for a retirement annuity, a member shall not be employed as a teacher in the schools included under this System or under Article 17, except (i) as provided in Section 16-118 or 16-150.1, (ii) if the member is disabled (in which event, eligibility for salary must cease), or (iii) if the System is required by federal law to commence payment due to the member's age; the changes to this sentence made by Public Act 93-320 apply without regard to whether the member terminated employment before or after its effective date.
(Source: P.A. 98-599, eff. 6-1-14.)

(Text of Section WITHOUT the changes made by P.A. 98-599, which has been held unconstitutional)
Sec. 16-132. Retirement annuity eligibility. A member who has at least 20 years of creditable service is entitled to a retirement annuity upon or after attainment of age 55. A member who has at least 10 but less than 20 years of creditable service is entitled to a retirement annuity upon or after attainment of age 60. A member who has at least 5 but less than 10 years of creditable service is entitled to a retirement annuity upon or after attainment of age 62. A member who (i) has earned during the period immediately preceding the last day of service at least one year of contributing creditable service as an employee of a department as defined in Section 14-103.04, (ii) has earned at least 5 years of contributing creditable service as an employee of a department as defined in Section 14-103.04, and (iii) retires on or after January 1, 2001 is entitled to a retirement annuity upon or after attainment of an age which, when added to the number of years of his or her total creditable service, equals at least 85. Portions of years shall be counted as decimal equivalents.
A member who is eligible to receive a retirement annuity of at least 74.6% of final average salary and will attain age 55 on or before December 31 during the year which commences on July 1 shall be deemed to attain age 55 on the preceding June 1.
A member meeting the above eligibility conditions is entitled to a retirement annuity upon written application to the board setting forth the date the member wishes the retirement annuity to commence. However, the effective date of the retirement annuity shall be no earlier than the day following the last day of creditable service, regardless of the date of official termination of employment.
To be eligible for a retirement annuity, a member shall not be employed as a teacher in the schools included under this System or under Article 17, except (i) as provided in Section 16-118 or 16-150.1, (ii) if the member is disabled (in which event, eligibility for salary must cease), or (iii) if the System is required by federal law to commence payment due to the member's age; the changes to this sentence made by this amendatory Act of the 93rd General Assembly apply without regard to whether the member terminated employment before or after its effective date.
(Source: P.A. 93-320, eff. 7-23-03.)

(40 ILCS 5/16-133) (from Ch. 108 1/2, par. 16-133)
(Text of Section WITH the changes made by P.A. 98-599, which has been held unconstitutional)
Sec. 16-133. Retirement annuity; amount.
(a) The amount of the retirement annuity shall be (i) in the case of a person who first became a teacher under this Article before July 1, 2005, the larger of the amounts determined under paragraphs (A) and (B) below, or (ii) in the case of a person who first becomes a teacher under this Article on or after July 1, 2005, the amount determined under the applicable provisions of paragraph (B):
(A) An amount consisting of the sum of the following:
(1) An amount that can be provided on an

actuarially equivalent basis (using the rate of regular interest in effect at the time of retirement for retirements occurring on or after July 1, 2014) by the member's accumulated contributions at the time of retirement; and

(2) The sum of (i) the amount that can be

provided on an actuarially equivalent basis (using the rate of regular interest in effect at the time of retirement for retirements occurring on or after July 1, 2014) by the member's accumulated contributions representing service prior to July 1, 1947, and (ii) the amount that can be provided on an actuarially equivalent basis (using the rate of regular interest in effect at the time of retirement for retirements occurring on or after July 1, 2014) by the amount obtained by multiplying 1.4 times the member's accumulated contributions covering service subsequent to June 30, 1947; and

(3) If there is prior service, 2 times the amount

that would have been determined under subparagraph (2) of paragraph (A) above on account of contributions which would have been made during the period of prior service creditable to the member had the System been in operation and had the member made contributions at the contribution rate in effect prior to July 1, 1947.

Notwithstanding any other provision of this paragraph

(A), a teacher's retirement annuity calculated under this paragraph (A) shall not be less than the retirement annuity that teacher would have received under this paragraph (A) had he or she retired during the fiscal year preceding the effective date of this amendatory Act of the 98th General Assembly.

This paragraph (A) does not apply to a person who

first becomes a teacher under this Article on or after July 1, 2005.

(B) An amount consisting of the greater of the

following:

(1) For creditable service earned before July 1,

1998 that has not been augmented under Section 16-129.1: 1.67% of final average salary for each of the first 10 years of creditable service, 1.90% of final average salary for each year in excess of 10 but not exceeding 20, 2.10% of final average salary for each year in excess of 20 but not exceeding 30, and 2.30% of final average salary for each year in excess of 30; and

For creditable service earned on or after July 1,

1998 by a member who has at least 24 years of creditable service on July 1, 1998 and who does not elect to augment service under Section 16-129.1: 2.2% of final average salary for each year of creditable service earned on or after July 1, 1998 but before the member reaches a total of 30 years of creditable service and 2.3% of final average salary for each year of creditable service earned on or after July 1, 1998 and after the member reaches a total of 30 years of creditable service; and

For all other creditable service: 2.2% of final

average salary for each year of creditable service; or

(2) 1.5% of final average salary for each year of

creditable service plus the sum $7.50 for each of the first 20 years of creditable service.

The amount of the retirement annuity determined under

this paragraph (B) shall be reduced by 1/2 of 1% for each month that the member is less than age 60 at the time the retirement annuity begins. However, this reduction shall not apply (i) if the member has at least 35 years of creditable service, or (ii) if the member retires on account of disability under Section 16-149.2 of this Article with at least 20 years of creditable service, or (iii) if the member (1) has earned during the period immediately preceding the last day of service at least one year of contributing creditable service as an employee of a department as defined in Section 14-103.04, (2) has earned at least 5 years of contributing creditable service as an employee of a department as defined in Section 14-103.04, (3) retires on or after January 1, 2001, and (4) retires having attained an age which, when added to the number of years of his or her total creditable service, equals at least 85. Portions of years shall be counted as decimal equivalents.

(b) For purposes of this Section, final average salary shall be the average salary for the highest 4 consecutive years within the last 10 years of creditable service as determined under rules of the board. The minimum final average salary shall be considered to be $2,400 per year.
In the determination of final average salary for members other than elected officials and their appointees when such appointees are allowed by statute, that part of a member's salary for any year beginning after June 30, 1979 which exceeds the member's annual full-time salary rate with the same employer for the preceding year by more than 20% shall be excluded. The exclusion shall not apply in any year in which the member's creditable earnings are less than 50% of the preceding year's mean salary for downstate teachers as determined by the survey of school district salaries provided in Section 2-3.103 of the School Code.
(c) In determining the amount of the retirement annuity under paragraph (B) of this Section, a fractional year shall be granted proportional credit.
(d) The retirement annuity determined under paragraph (B) of this Section shall be available only to members who render teaching service after July 1, 1947 for which member contributions are required, and to annuitants who re-enter under the provisions of Section 16-150.
(e) The maximum retirement annuity provided under paragraph (B) of this Section shall be 75% of final average salary.
(f) A member retiring after the effective date of this amendatory Act of 1998 shall receive a pension equal to 75% of final average salary if the member is qualified to receive a retirement annuity equal to at least 74.6% of final average salary under this Article or as proportional annuities under Article 20 of this Code.
(Source: P.A. 98-599, eff. 6-1-14.)

(Text of Section WITHOUT the changes made by P.A. 98-599, which has been held unconstitutional)
Sec. 16-133. Retirement annuity; amount.
(a) The amount of the retirement annuity shall be (i) in the case of a person who first became a teacher under this Article before July 1, 2005, the larger of the amounts determined under paragraphs (A) and (B) below, or (ii) in the case of a person who first becomes a teacher under this Article on or after July 1, 2005, the amount determined under the applicable provisions of paragraph (B):
(A) An amount consisting of the sum of the following:
(1) An amount that can be provided on an

actuarially equivalent basis by the member's accumulated contributions at the time of retirement; and

(2) The sum of (i) the amount that can be

provided on an actuarially equivalent basis by the member's accumulated contributions representing service prior to July 1, 1947, and (ii) the amount that can be provided on an actuarially equivalent basis by the amount obtained by multiplying 1.4 times the member's accumulated contributions covering service subsequent to June 30, 1947; and

(3) If there is prior service, 2 times the amount

that would have been determined under subparagraph (2) of paragraph (A) above on account of contributions which would have been made during the period of prior service creditable to the member had the System been in operation and had the member made contributions at the contribution rate in effect prior to July 1, 1947.

This paragraph (A) does not apply to a person who

first becomes a teacher under this Article on or after July 1, 2005.

(B) An amount consisting of the greater of the

following:

(1) For creditable service earned before July 1,

1998 that has not been augmented under Section 16-129.1: 1.67% of final average salary for each of the first 10 years of creditable service, 1.90% of final average salary for each year in excess of 10 but not exceeding 20, 2.10% of final average salary for each year in excess of 20 but not exceeding 30, and 2.30% of final average salary for each year in excess of 30; and

For creditable service earned on or after July 1,

1998 by a member who has at least 24 years of creditable service on July 1, 1998 and who does not elect to augment service under Section 16-129.1: 2.2% of final average salary for each year of creditable service earned on or after July 1, 1998 but before the member reaches a total of 30 years of creditable service and 2.3% of final average salary for each year of creditable service earned on or after July 1, 1998 and after the member reaches a total of 30 years of creditable service; and

For all other creditable service: 2.2% of final

average salary for each year of creditable service; or

(2) 1.5% of final average salary for each year of

creditable service plus the sum $7.50 for each of the first 20 years of creditable service.

The amount of the retirement annuity determined under

this paragraph (B) shall be reduced by 1/2 of 1% for each month that the member is less than age 60 at the time the retirement annuity begins. However, this reduction shall not apply (i) if the member has at least 35 years of creditable service, or (ii) if the member retires on account of disability under Section 16-149.2 of this Article with at least 20 years of creditable service, or (iii) if the member (1) has earned during the period immediately preceding the last day of service at least one year of contributing creditable service as an employee of a department as defined in Section 14-103.04, (2) has earned at least 5 years of contributing creditable service as an employee of a department as defined in Section 14-103.04, (3) retires on or after January 1, 2001, and (4) retires having attained an age which, when added to the number of years of his or her total creditable service, equals at least 85. Portions of years shall be counted as decimal equivalents.

(b) For purposes of this Section, final average salary shall be the average salary for the highest 4 consecutive years within the last 10 years of creditable service as determined under rules of the board. The minimum final average salary shall be considered to be $2,400 per year.
In the determination of final average salary for members other than elected officials and their appointees when such appointees are allowed by statute, that part of a member's salary for any year beginning after June 30, 1979 which exceeds the member's annual full-time salary rate with the same employer for the preceding year by more than 20% shall be excluded. The exclusion shall not apply in any year in which the member's creditable earnings are less than 50% of the preceding year's mean salary for downstate teachers as determined by the survey of school district salaries provided in Section 2-3.103 of the School Code.
(c) In determining the amount of the retirement annuity under paragraph (B) of this Section, a fractional year shall be granted proportional credit.
(d) The retirement annuity determined under paragraph (B) of this Section shall be available only to members who render teaching service after July 1, 1947 for which member contributions are required, and to annuitants who re-enter under the provisions of Section 16-150.
(e) The maximum retirement annuity provided under paragraph (B) of this Section shall be 75% of final average salary.
(f) A member retiring after the effective date of this amendatory Act of 1998 shall receive a pension equal to 75% of final average salary if the member is qualified to receive a retirement annuity equal to at least 74.6% of final average salary under this Article or as proportional annuities under Article 20 of this Code.
(Source: P.A. 94-4, eff. 6-1-05.)

(40 ILCS 5/16-133.1) (from Ch. 108 1/2, par. 16-133.1)
(Text of Section WITH the changes made by P.A. 98-599, which has been held unconstitutional)
Sec. 16-133.1. Automatic annual increase in annuity.
(a) This subsection (a) is subject to subsections (a-1) and (a-2). Each member with creditable service and retiring on or after August 26, 1969 is entitled to the automatic annual increases in annuity provided under this Section while receiving a retirement annuity or disability retirement annuity from the system.
An annuitant shall first be entitled to an initial increase under this Section on the January 1 next following the first anniversary of retirement, or January 1 of the year next following attainment of age 61, whichever is later. At such time, the system shall pay an initial increase determined as follows:
(1) 1.5% of the originally granted retirement annuity

or disability retirement annuity multiplied by the number of years elapsed, if any, from the date of retirement until January 1, 1972, plus

(2) 2% of the originally granted annuity multiplied

by the number of years elapsed, if any, from the date of retirement or January 1, 1972, whichever is later, until January 1, 1978, plus

(3) 3% of the originally granted annuity multiplied

by the number of years elapsed from the date of retirement or January 1, 1978, whichever is later, until the effective date of the initial increase.

However, the initial annual increase calculated under this Section for the recipient of a disability retirement annuity granted under Section 16-149.2 shall be reduced by an amount equal to the total of all increases in that annuity received under Section 16-149.5 (but not exceeding 100% of the amount of the initial increase otherwise provided under this Section).
Following the initial increase, automatic annual increases in annuity shall be payable on each January 1 thereafter during the lifetime of the annuitant, determined as a percentage of the originally granted retirement annuity or disability retirement annuity for increases granted prior to January 1, 1990, and calculated as a percentage of the total amount of annuity, including previous increases under this Section, for increases granted on or after January 1, 1990, as follows: 1.5% for periods prior to January 1, 1972, 2% for periods after December 31, 1971 and prior to January 1, 1978, and 3% for periods after December 31, 1977.
(a-1) Notwithstanding subsection (a), but subject to the provisions of subsection (a-2), all automatic increases payable under subsection (a) on or after the effective date of this amendatory Act of the 98th General Assembly shall be calculated as 3% of the lesser of (1) the total annuity payable at the time of the increase, including previous increases granted, or (2) $1,000 multiplied by the number of years of creditable service upon which the annuity is based; however, in the case of an initial increase under subsection (a) that is subject to this subsection:
(i) if more than one year has elapsed from the date

of retirement to the effective date of the initial increase under this Section, the applicable percentage shall be the sum of the percentages for each such elapsed year; and

(ii) in the case of a disability retirement annuity

granted under Section 16-149.2, the initial increase shall be subject to the reduction provided in subsection (a) for increases previously received under Section 16-149.5.

Beginning January 1, 2016, the $1,000 referred to in item (2) of this subsection (a-1) shall be increased on each January 1 by the annual unadjusted percentage increase (but not less than zero) in the consumer price index-u for the 12 months ending with the preceding September; these adjustments shall be cumulative and compounded. For the purposes of this subsection (a-1), "consumer price index-u" means the index published by the Bureau of Labor Statistics of the United States Department of Labor that measures the average change in prices of goods and services purchased by all urban consumers, United States city average, all items, 1982-84 = 100. The new dollar amount resulting from each annual adjustment shall be determined by the Public Pension Division of the Department of Insurance and made available to the System by November 1 of each year.
This subsection (a-1) is applicable without regard to whether the person is in service on or after the effective date of this amendatory Act of the 98th General Assembly.
(a-2) Notwithstanding subsections (a) and (a-1), for an active or inactive Tier 1 member who has not begun to receive a retirement annuity under this Article before July 1, 2014:
(1) the second automatic annual increase payable

under subsection (a) shall be at the rate of 0% of the total annuity payable at the time of the increase if he or she is at least age 50 on the effective date of this amendatory Act;

(2) the second, fourth, and sixth automatic annual

increases payable under subsection (a) shall be at the rate of 0% of the total annuity payable at the time of the increase if he or she is at least age 47 but less than age 50 on the effective date of this amendatory Act;

(3) the second, fourth, sixth, and eighth automatic

annual increases payable under subsection (a) shall be at the rate of 0% of the total annuity payable at the time of the increase if he or she is at least age 44 but less than age 47 on the effective date of this amendatory Act; and

(4) the second, fourth, sixth, eighth, and tenth

automatic annual increases payable under subsection (a) shall be at the rate of 0% of the total annuity payable at the time of the increase if he or she is less than age 44 on the effective date of this amendatory Act.

For the purposes of Section 1-103.1, this subsection (a-2) is applicable without regard to whether the person is in service on or after the effective date of this amendatory Act of the 98th General Assembly.
(b) The automatic annual increases in annuity provided under this Section shall not be applicable unless a member has made contributions toward such increases for a period equivalent to one full year of creditable service. If a member contributes for service performed after August 26, 1969 but the member becomes an annuitant before such contributions amount to one full year's contributions based on the salary at the date of retirement, he or she may pay the necessary balance of the contributions to the system and be eligible for the automatic annual increases in annuity provided under this Section.
(c) Each member shall make contributions toward the cost of the automatic annual increases in annuity as provided under Section 16-152.
(d) An annuitant receiving a retirement annuity or disability retirement annuity on July 1, 1969, who subsequently re-enters service as a teacher is eligible for the automatic annual increases in annuity provided under this Section if he or she renders at least one year of creditable service following the latest re-entry.
(e) In addition to the automatic annual increases in annuity provided under this Section, an annuitant who meets the service requirements of this Section and whose retirement annuity or disability retirement annuity began on or before January 1, 1971 shall receive, on January 1, 1981, an increase in the annuity then being paid of one dollar per month for each year of creditable service. On January 1, 1982, an annuitant whose retirement annuity or disability retirement annuity began on or before January 1, 1977 shall receive an increase in the annuity then being paid of one dollar per month for each year of creditable service.
On January 1, 1987, any annuitant whose retirement annuity began on or before January 1, 1977, shall receive an increase in the monthly retirement annuity equal to 8¢ per year of creditable service times the number of years that have elapsed since the annuity began.
(Source: P.A. 98-599, eff. 6-1-14.)

(Text of Section WITHOUT the changes made by P.A. 98-599, which has been held unconstitutional)
Sec. 16-133.1. Automatic annual increase in annuity.
(a) Each member with creditable service and retiring on or after August 26, 1969 is entitled to the automatic annual increases in annuity provided under this Section while receiving a retirement annuity or disability retirement annuity from the system.
An annuitant shall first be entitled to an initial increase under this Section on the January 1 next following the first anniversary of retirement, or January 1 of the year next following attainment of age 61, whichever is later. At such time, the system shall pay an initial increase determined as follows:
(1) 1.5% of the originally granted retirement annuity

or disability retirement annuity multiplied by the number of years elapsed, if any, from the date of retirement until January 1, 1972, plus

(2) 2% of the originally granted annuity multiplied

by the number of years elapsed, if any, from the date of retirement or January 1, 1972, whichever is later, until January 1, 1978, plus

(3) 3% of the originally granted annuity multiplied

by the number of years elapsed from the date of retirement or January 1, 1978, whichever is later, until the effective date of the initial increase.

However, the initial annual increase calculated under this Section for the recipient of a disability retirement annuity granted under Section 16-149.2 shall be reduced by an amount equal to the total of all increases in that annuity received under Section 16-149.5 (but not exceeding 100% of the amount of the initial increase otherwise provided under this Section).
Following the initial increase, automatic annual increases in annuity shall be payable on each January 1 thereafter during the lifetime of the annuitant, determined as a percentage of the originally granted retirement annuity or disability retirement annuity for increases granted prior to January 1, 1990, and calculated as a percentage of the total amount of annuity, including previous increases under this Section, for increases granted on or after January 1, 1990, as follows: 1.5% for periods prior to January 1, 1972, 2% for periods after December 31, 1971 and prior to January 1, 1978, and 3% for periods after December 31, 1977.
(b) The automatic annual increases in annuity provided under this Section shall not be applicable unless a member has made contributions toward such increases for a period equivalent to one full year of creditable service. If a member contributes for service performed after August 26, 1969 but the member becomes an annuitant before such contributions amount to one full year's contributions based on the salary at the date of retirement, he or she may pay the necessary balance of the contributions to the system and be eligible for the automatic annual increases in annuity provided under this Section.
(c) Each member shall make contributions toward the cost of the automatic annual increases in annuity as provided under Section 16-152.
(d) An annuitant receiving a retirement annuity or disability retirement annuity on July 1, 1969, who subsequently re-enters service as a teacher is eligible for the automatic annual increases in annuity provided under this Section if he or she renders at least one year of creditable service following the latest re-entry.
(e) In addition to the automatic annual increases in annuity provided under this Section, an annuitant who meets the service requirements of this Section and whose retirement annuity or disability retirement annuity began on or before January 1, 1971 shall receive, on January 1, 1981, an increase in the annuity then being paid of one dollar per month for each year of creditable service. On January 1, 1982, an annuitant whose retirement annuity or disability retirement annuity began on or before January 1, 1977 shall receive an increase in the annuity then being paid of one dollar per month for each year of creditable service.
On January 1, 1987, any annuitant whose retirement annuity began on or before January 1, 1977, shall receive an increase in the monthly retirement annuity equal to 8¢ per year of creditable service times the number of years that have elapsed since the annuity began.
(Source: P.A. 91-927, eff. 12-14-00.)

(40 ILCS 5/16-133.2) (from Ch. 108 1/2, par. 16-133.2)
(Text of Section WITH the changes made by P.A. 98-599, which has been held unconstitutional)
Sec. 16-133.2. Early retirement without discount.
(a) A member retiring after June 1, 1980 and on or before June 30, 2005 (or as provided in subsection (b) of this Section), and applying for a retirement annuity within 6 months of the last day of teaching for which retirement contributions were required, may elect at the time of application for a retirement annuity, to make a one time member contribution to the System and thereby avoid the reduction in the retirement annuity for retirement before age 60 specified in paragraph (B) of Section 16-133. The exercise of the election shall also obligate the last employer to make a one time non-refundable contribution to the System. Substitute teachers wishing to exercise this election must teach 85 or more days in one school term with one employer, who shall be deemed the last employer for purposes of this Section. The last day of teaching with that employer must be within 6 months of the date of application for retirement. All substitute teaching credit applied toward the required 85 days must be earned after June 30, 1990.
The one time member and employer contributions shall be a percentage of the retiring member's highest annual salary rate used in the determination of the average salary for retirement annuity purposes. However, when determining the one-time member and employer contributions, that part of a member's salary with the same employer which exceeds the annual salary rate for the preceding year by more than 20% shall be excluded. The member contribution shall be at the rate of 7% for the lesser of the following 2 periods: (1) for each year that the member is less than age 60; or (2) for each year that the member's creditable service is less than 35 years. If a member is at least age 55 and has at least 34 years of creditable service, no member or employer contribution for the early retirement option shall be required. The employer contribution shall be at the rate of 20% for each year the member is under age 60.
Upon receipt of the application and election, the System shall determine the one time employee and employer contributions required. The member contribution shall be credited to the individual account of the member and the employer contribution shall be credited to the Benefit Trust Reserve. The provisions of this subsection (a) providing for the avoidance of the reduction in retirement annuity shall not be applicable until the member's contribution, if any, has been received by the System; however, the date such contributions are received shall not be considered in determining the effective date of retirement.
The number of members working for a single employer who may retire under this subsection or subsection (b) in any year may be limited at the option of the employer to a specified percentage of those eligible, not less than 30%, with the right to participate to be allocated among those applying on the basis of seniority in the service of the employer.
(b) The provisions of subsection (a) of this Section shall remain in effect for a member retiring after June 30, 2005 and on or before July 1, 2007, provided that the member satisfies both of the following requirements:
(1) the member notified his or her employer of intent

to retire under this Article on or before the effective date of this amendatory Act of the 94th General Assembly under the terms of a contract or collective bargaining agreement entered into, amended, or renewed with the employer on or before the effective date of this amendatory Act of the 94th General Assembly; and

(2) the effective date of the member's retirement is

on or before July 1, 2007.

The member's employer must give evidence of the member's notification by providing to the System:
(i) a copy of the member's notification to the

employer or the record of that notification;

(ii) an affidavit signed by the member and the

employer, verifying the notification; and

(iii) any additional documentation that the System

may require.

(c) Except as otherwise provided in subsection (b), and subject to the provisions of Section 16-176, a member retiring on or after July 1, 2005 and on or before June 30, 2013 (or January 1, 2014 in the case of a member who has filed a notice of intent to retire with his or her employer on or before June 30, 2013 and attains age 55 during the period July 1, 2013 through December 31, 2013), and applying for a retirement annuity within 6 months of the last day of teaching for which retirement contributions were required, and whose last day of teaching is on or before June 30, 2013, may elect at the time of application for a retirement annuity, to make a one-time member contribution to the System and thereby avoid the reduction in the retirement annuity for retirement before age 60 specified in paragraph (B) of Section 16-133. The exercise of the election shall also obligate the last employer to make a one-time nonrefundable contribution to the System. Substitute teachers wishing to exercise this election must teach 85 or more days in one school term with one employer, who shall be deemed the last employer for purposes of this Section. The last day of teaching with that employer must be within 6 months of the date of application for retirement. All substitute teaching credit applied toward the required 85 days must be earned after June 30, 1990.
The one-time member and employer contributions shall be a percentage of the retiring member's highest annual salary rate used in the determination of the average salary for retirement annuity purposes. However, when determining the one-time member and employer contributions, that part of a member's salary with the same employer which exceeds the annual salary rate for the preceding year by more than 20% shall be excluded. The member contribution shall be at the rate of 11.5% for the lesser of the following 2 periods: (1) for each year that the member is less than age 60; or (2) for each year that the member's creditable service is less than 35 years. The employer contribution shall be at the rate of 23.5% for each year the member is under age 60.
Upon receipt of the application and election, the System shall determine the one-time employee and employer contributions required. The member contribution shall be credited to the individual account of the member and the employer contribution shall be credited to the Benefit Trust Reserve. The avoidance of the reduction in retirement annuity provided under this subsection (c) is not applicable until the member's contribution, if any, has been received by the System; however, the date that contribution is received shall not be considered in determining the effective date of retirement.
The number of members working for a single employer who may retire under this subsection (c) in any year may be limited at the option of the employer to a specified percentage of those eligible, not less than 10%, with the right to participate to be allocated among those applying on the basis of seniority in the service of the employer.
For persons not qualifying for the early retirement without discount option under this subsection (c), the option is extended for 3 years under subsection (d), but subject to the changes in eligibility, conditions, and required contributions provided in that subsection.
(d) A member who is not eligible for the early retirement without discount option under subsection (c) may qualify for the early retirement without discount option under this subsection (d) if the member (1) retires on or after July 1, 2013 and before July 1, 2016, (2) applies for a retirement annuity within 6 months of the last day of teaching for which retirement contributions were required, and (3) receives a certification of eligibility under this subsection from the member's last employer. Substitute teachers wishing to exercise this election must teach 85 or more days in one school term with one employer, who shall be deemed the last employer for purposes of this Section. The last day of teaching with that employer must be within 6 months of the date of application for retirement. All substitute teaching credit applied toward the required 85 days must be earned after June 30, 1990.
A qualifying member may elect at the time of application for a retirement annuity to make a one-time member contribution to the System and thereby avoid the reduction in the retirement annuity for retirement before age 60 specified in paragraph (B) of Section 16-133. The exercise of this election shall also obligate the last employer to make a one-time nonrefundable contribution to the System.
The one-time member and employer contributions shall be a percentage of the retiring member's highest annual salary rate used in the determination of the average salary for retirement annuity purposes. However, when determining the one-time member and employer contributions, that part of a member's salary with the same employer which exceeds the annual salary rate for the preceding year by more than 20% shall be excluded. The member contribution shall be at the rate of 14.4% for the lesser of the following 2 periods: (1) for each year that the member is less than age 60; or (2) for each year that the member's creditable service is less than 35 years. The employer contribution shall be at the rate of 29.3% for each year the member is under age 60.
Upon receipt of the application, election, and certification of eligibility, the System shall determine the one-time employee and employer contributions required. The member contribution shall be credited to the individual account of the member and the employer contribution shall be credited to the Benefit Trust Reserve. The avoidance of the reduction in retirement annuity provided under this subsection (d) is not applicable until the member's contribution has been received by the System; however, the date that contribution is received shall not be considered in determining the effective date of retirement.
Eligibility to retire under this subsection (d) shall require the approval of the member's last employer under this Article, granted in accordance with criteria adopted by that employer with the mutual consent of the bargaining agent of a majority of the members employed by that employer. If the employer grants its approval for a member to retire under this subsection (d), the employer shall submit a certification of eligibility for the member in a manner prescribed by the System.
The early retirement without discount option under this subsection (d) terminates on July 1, 2016.
For participants to whom subsection (b) of Section 16-132 applies, the references to age 60 in this subsection are increased as provided in subsection (b) of Section 16-132.
(Source: P.A. 98-42, eff. 6-28-13; 98-599, eff. 6-1-14.)

(Text of Section WITHOUT the changes made by P.A. 98-599, which has been held unconstitutional)
Sec. 16-133.2. Early retirement without discount.
(a) A member retiring after June 1, 1980 and on or before June 30, 2005 (or as provided in subsection (b) of this Section), and applying for a retirement annuity within 6 months of the last day of teaching for which retirement contributions were required, may elect at the time of application for a retirement annuity, to make a one time member contribution to the System and thereby avoid the reduction in the retirement annuity for retirement before age 60 specified in paragraph (B) of Section 16-133. The exercise of the election shall also obligate the last employer to make a one time non-refundable contribution to the System. Substitute teachers wishing to exercise this election must teach 85 or more days in one school term with one employer, who shall be deemed the last employer for purposes of this Section. The last day of teaching with that employer must be within 6 months of the date of application for retirement. All substitute teaching credit applied toward the required 85 days must be earned after June 30, 1990.
The one time member and employer contributions shall be a percentage of the retiring member's highest annual salary rate used in the determination of the average salary for retirement annuity purposes. However, when determining the one-time member and employer contributions, that part of a member's salary with the same employer which exceeds the annual salary rate for the preceding year by more than 20% shall be excluded. The member contribution shall be at the rate of 7% for the lesser of the following 2 periods: (1) for each year that the member is less than age 60; or (2) for each year that the member's creditable service is less than 35 years. If a member is at least age 55 and has at least 34 years of creditable service, no member or employer contribution for the early retirement option shall be required. The employer contribution shall be at the rate of 20% for each year the member is under age 60.
Upon receipt of the application and election, the System shall determine the one time employee and employer contributions required. The member contribution shall be credited to the individual account of the member and the employer contribution shall be credited to the Benefit Trust Reserve. The provisions of this subsection (a) providing for the avoidance of the reduction in retirement annuity shall not be applicable until the member's contribution, if any, has been received by the System; however, the date such contributions are received shall not be considered in determining the effective date of retirement.
The number of members working for a single employer who may retire under this subsection or subsection (b) in any year may be limited at the option of the employer to a specified percentage of those eligible, not less than 30%, with the right to participate to be allocated among those applying on the basis of seniority in the service of the employer.
(b) The provisions of subsection (a) of this Section shall remain in effect for a member retiring after June 30, 2005 and on or before July 1, 2007, provided that the member satisfies both of the following requirements:
(1) the member notified his or her employer of intent

to retire under this Article on or before the effective date of this amendatory Act of the 94th General Assembly under the terms of a contract or collective bargaining agreement entered into, amended, or renewed with the employer on or before the effective date of this amendatory Act of the 94th General Assembly; and

(2) the effective date of the member's retirement is

on or before July 1, 2007.

The member's employer must give evidence of the member's notification by providing to the System:
(i) a copy of the member's notification to the

employer or the record of that notification;

(ii) an affidavit signed by the member and the

employer, verifying the notification; and

(iii) any additional documentation that the System

may require.

(c) Except as otherwise provided in subsection (b), and subject to the provisions of Section 16-176, a member retiring on or after July 1, 2005 and on or before June 30, 2013 (or January 1, 2014 in the case of a member who has filed a notice of intent to retire with his or her employer on or before June 30, 2013 and attains age 55 during the period July 1, 2013 through December 31, 2013), and applying for a retirement annuity within 6 months of the last day of teaching for which retirement contributions were required, and whose last day of teaching is on or before June 30, 2013, may elect at the time of application for a retirement annuity, to make a one-time member contribution to the System and thereby avoid the reduction in the retirement annuity for retirement before age 60 specified in paragraph (B) of Section 16-133. The exercise of the election shall also obligate the last employer to make a one-time nonrefundable contribution to the System. Substitute teachers wishing to exercise this election must teach 85 or more days in one school term with one employer, who shall be deemed the last employer for purposes of this Section. The last day of teaching with that employer must be within 6 months of the date of application for retirement. All substitute teaching credit applied toward the required 85 days must be earned after June 30, 1990.
The one-time member and employer contributions shall be a percentage of the retiring member's highest annual salary rate used in the determination of the average salary for retirement annuity purposes. However, when determining the one-time member and employer contributions, that part of a member's salary with the same employer which exceeds the annual salary rate for the preceding year by more than 20% shall be excluded. The member contribution shall be at the rate of 11.5% for the lesser of the following 2 periods: (1) for each year that the member is less than age 60; or (2) for each year that the member's creditable service is less than 35 years. The employer contribution shall be at the rate of 23.5% for each year the member is under age 60.
Upon receipt of the application and election, the System shall determine the one-time employee and employer contributions required. The member contribution shall be credited to the individual account of the member and the employer contribution shall be credited to the Benefit Trust Reserve. The avoidance of the reduction in retirement annuity provided under this subsection (c) is not applicable until the member's contribution, if any, has been received by the System; however, the date that contribution is received shall not be considered in determining the effective date of retirement.
The number of members working for a single employer who may retire under this subsection (c) in any year may be limited at the option of the employer to a specified percentage of those eligible, not less than 10%, with the right to participate to be allocated among those applying on the basis of seniority in the service of the employer.
For persons not qualifying for the early retirement without discount option under this subsection (c), the option is extended for 3 years under subsection (d), but subject to the changes in eligibility, conditions, and required contributions provided in that subsection.
(d) A member who is not eligible for the early retirement without discount option under subsection (c) may qualify for the early retirement without discount option under this subsection (d) if the member (1) retires on or after July 1, 2013 and before July 1, 2016, (2) applies for a retirement annuity within 6 months of the last day of teaching for which retirement contributions were required, and (3) receives a certification of eligibility under this subsection from the member's last employer. Substitute teachers wishing to exercise this election must teach 85 or more days in one school term with one employer, who shall be deemed the last employer for purposes of this Section. The last day of teaching with that employer must be within 6 months of the date of application for retirement. All substitute teaching credit applied toward the required 85 days must be earned after June 30, 1990.
A qualifying member may elect at the time of application for a retirement annuity to make a one-time member contribution to the System and thereby avoid the reduction in the retirement annuity for retirement before age 60 specified in paragraph (B) of Section 16-133. The exercise of this election shall also obligate the last employer to make a one-time nonrefundable contribution to the System.
The one-time member and employer contributions shall be a percentage of the retiring member's highest annual salary rate used in the determination of the average salary for retirement annuity purposes. However, when determining the one-time member and employer contributions, that part of a member's salary with the same employer which exceeds the annual salary rate for the preceding year by more than 20% shall be excluded. The member contribution shall be at the rate of 14.4% for the lesser of the following 2 periods: (1) for each year that the member is less than age 60; or (2) for each year that the member's creditable service is less than 35 years. The employer contribution shall be at the rate of 29.3% for each year the member is under age 60.
Upon receipt of the application, election, and certification of eligibility, the System shall determine the one-time employee and employer contributions required. The member contribution shall be credited to the individual account of the member and the employer contribution shall be credited to the Benefit Trust Reserve. The avoidance of the reduction in retirement annuity provided under this subsection (d) is not applicable until the member's contribution has been received by the System; however, the date that contribution is received shall not be considered in determining the effective date of retirement.
Eligibility to retire under this subsection (d) shall require the approval of the member's last employer under this Article, granted in accordance with criteria adopted by that employer with the mutual consent of the bargaining agent of a majority of the members employed by that employer. If the employer grants its approval for a member to retire under this subsection (d), the employer shall submit a certification of eligibility for the member in a manner prescribed by the System.
The early retirement without discount option under this subsection (d) terminates on July 1, 2016.
(Source: P.A. 98-42, eff. 6-28-13.)

(40 ILCS 5/16-133.3) (from Ch. 108 1/2, par. 16-133.3)
Sec. 16-133.3. Early retirement incentives for State employees.
(a) To be eligible for the benefits provided in this Section, a person must:
(1) be a member of this System who, on any day during

June, 2002, is (i) in active payroll status as a full-time teacher employed by a department and an active contributor to this System with respect to that employment, or (ii) on layoff status from such a position with a right of re-employment or recall to service, or (iii) receiving a disability benefit under Section 16-149 or 16-149.1, but only if the member has not been receiving that benefit for a continuous period of more than 2 years as of the date of application;

(2) not have received any retirement annuity under

this Article beginning earlier than August 1, 2002;

(3) file with the Board on or before December 31,

2002 a written application requesting the benefits provided in this Section;

(4) terminate employment under this Article no later

than December 31, 2002 (or the date established under subsection (d), if applicable);

(5) by the date of termination of service, have at

least 8 years of creditable service under this Article, without the use of any creditable service established under this Section;

(6) by the date of termination of service, have at

least 5 years of service credit earned while participating in the System as a teacher employed by a department; and

(7) not receive any early retirement benefit under

Section 14-108.3 of this Code.

For the purposes of this Section, "department" means a department as defined in Section 14-103.04 that employs a teacher as defined in this Article.
(b) An eligible person may establish up to 5 years of creditable service under this Article by making the contributions specified in subsection (c). In addition, for each period of creditable service established under this Section, a person's age at retirement shall be deemed to be enhanced by an equivalent period.
The creditable service established under this Section may be used for all purposes under this Article and the Retirement Systems Reciprocal Act, except for the computation of final average salary, the determination of salary or compensation under this Article or any other Article of this Code, or the determination of eligibility for or the computation of benefits under Section 16-133.2.
The age enhancement established under this Section may be used for all purposes under this Article (including calculation of a proportionate annuity payable by this System under the Retirement Systems Reciprocal Act), except for purposes of a retirement annuity under Section 16-133(a)(A), a reversionary annuity under Section 16-136, the required distributions under Section 16-142.3, and the determination of eligibility for or the computation of benefits under Section 16-133.2. Age enhancement established under this Section may be used in determining benefits payable under Article 14 of this Code under the Retirement Systems Reciprocal Act (subject to the limitations on the use of age enhancement provided in Section 14-108.3); age enhancement established under this Section shall not be used in determining benefits payable under other Articles of this Code under the Retirement Systems Reciprocal Act.
(c) For all creditable service established under this Section, a person must pay to the System an employee contribution to be determined by the System, equal to 9.0% of the member's highest annual salary rate that would be used in the determination of the average salary for retirement annuity purposes if the member retired immediately after withdrawal, for each year of creditable service established under this Section.
If the member receives a lump sum payment for accumulated vacation, sick leave, and personal leave upon withdrawal from service, and the net amount of that lump sum payment is at least as great as the amount of the contribution required under this Section, the entire contribution must be paid by the employee by payroll deduction. If there is no such lump sum payment, or if it is less than the contribution required under this Section, the member shall make an initial payment by payroll deduction, equal to the net amount of the lump sum payment for accumulated vacation, sick leave, and personal leave, and have the remaining amount due treated as a reduction from the retirement annuity in 24 equal monthly installments beginning in the month in which the retirement annuity takes effect. The required contribution may be paid as a pre-tax deduction from earnings.
(d) In order to ensure that the efficient operation of State government is not jeopardized by the simultaneous retirement of large numbers of key personnel, the director or other head of a department may, for key employees of that department, extend the December 31, 2002 deadline for terminating employment under this Article established in subdivision (a)(4) of this Section to a date not later than April 30, 2003 by so notifying the System in writing by December 31, 2002.
(e) A person who has received any age enhancement or creditable service under this Section and who reenters contributing service under this Article or Article 14 shall thereby forfeit that age enhancement and creditable service, and become entitled to a refund of the contributions made pursuant to this Section.
(f) The System shall determine the amount of the increase in the present value of future benefits resulting from the granting of early retirement incentives under this Section and shall report that amount to the Governor and the Commission on Government Forecasting and Accountability on or after the effective date of this amendatory Act of the 93rd General Assembly and on or before November 15, 2004. Beginning with State fiscal year 2008, the increase in liability reported under this subsection (f) shall be included in the calculation of the required State contribution under Section 16-158.
(g) In addition to the contributions otherwise required under this Article, the State shall appropriate and pay to the System an amount equal to $1,000,000 in State fiscal year 2004.
(h) The Pension Laws Commission (or its successor, the Commission on Government Forecasting and Accountability) shall determine and report to the General Assembly, on or before January 1, 2004 and annually thereafter through the year 2013, its estimate of (1) the annual amount of payroll savings likely to be realized by the State as a result of the early retirement of persons receiving early retirement incentives under this Section and (2) the net annual savings or cost to the State from the program of early retirement incentives created under this Section.
The System, the Department of Central Management Services, the Governor's Office of Management and Budget (formerly Bureau of the Budget), and all other departments shall provide to the Commission any assistance that the Commission may request with respect to its reports under this Section. The Commission may require departments to provide it with any information that it deems necessary or useful with respect to its reports under this Section, including without limitation information about (1) the final earnings of former department employees who elected to receive benefits under this Section, (2) the earnings of current department employees holding the positions vacated by persons who elected to receive benefits under this Section, and (3) positions vacated by persons who elected to receive benefits under this Section that have not yet been refilled.
(i) The changes made to this Section by this amendatory Act of the 92nd General Assembly do not apply to persons who retired under this Section on or before May 1, 1992.
(Source: P.A. 93-632, eff. 2-1-04; 93-839, eff. 7-30-04; 93-1067, eff. 1-15-05; 94-4, eff. 6-1-05.)

(40 ILCS 5/16-133.4) (from Ch. 108 1/2, par. 16-133.4)
Sec. 16-133.4. Early retirement incentives for teachers.
(a) To be eligible for the benefits provided in this Section, a member must:
(1) be a member of this System who, on or after May

1, 1993, is (i) in active payroll status as a full-time teacher employed by an employer under this Article, or (ii) on layoff status from such a position with a right of re-employment or recall to service, or (iii) on disability or a leave of absence from such a position, but only if the member has not been receiving benefits under Section 16-149 or 16-149.1 for a continuous period of 2 years or more as of the date of application;

(2) have never previously received a retirement

annuity under this Article, except that receipt of a disability retirement annuity does not disqualify a member if the annuity has been terminated and the member has returned to full-time employment under this Article before the effective date of this Section;

(3) file with the Board before March 1, 1993, an

application requesting the benefits provided in this Section;

(4) in the case of an employee of an employer that is

not a State agency, be eligible to receive a retirement annuity under this Article (for which purpose any age enhancement or creditable service received under this Section may be used), and elect to receive the retirement annuity beginning not earlier than June 1, 1993 and not later than September 1, 1993 (September 1, 1994 if retirement is delayed under subsection (e) of this Section);

(5) in the case of an employee of an employer that is

a State agency, be eligible to receive a retirement annuity under this Article (for which purpose any age enhancement or creditable service received under this Section may be used), and elect to receive the retirement annuity beginning not earlier than July 1, 1993 and not later than March 1, 1994 (March 1, 1995 if retirement is delayed under subsection (e) of this Section);

(6) have attained age 50 (without the use of any age

enhancement received under this Section) by the effective date of the retirement annuity;

(7) have at least 5 years of creditable service under

this System or any of the participating systems under the Retirement Systems Reciprocal Act (without the use of any creditable service received under this Section) by the effective date of the retirement annuity.

(b) An eligible person may establish up to 5 years of creditable service under this Section. In addition, for each period of creditable service established under this Section, a person shall have his or her age at retirement deemed enhanced by an equivalent period.
The creditable service established under this Section may be used for all purposes under this Article and the Retirement Systems Reciprocal Act, except for the computation of final average salary, the determination of salary or compensation under this or any other Article of the Code, or the determination of eligibility for and the computation of benefits under Section 16-133.2 of this Article.
The age enhancement established under this Section may be used for all purposes under this Article (including calculation of a proportionate annuity payable by this System under the Retirement Systems Reciprocal Act), except for purposes of a reversionary annuity under Section 16-136, the retirement annuity under Section 16-133(a)(A), the required distributions under Section 16-142.3, and the determination of eligibility for and the computation of benefits under Section 16-133.2 of this Article. However, age enhancement established under this Section shall not be used in determining benefits payable under other Articles of this Code under the Retirement Systems Reciprocal Act.
(c) For all creditable service established under this Section by an employee of an employer that is not a State agency, the employer must pay to the System an employer contribution consisting of 20% of the member's highest annual salary rate used in the determination of the average salary for retirement annuity purposes for each year of creditable service granted under this Section. No employer contribution is required under this Section from any employer that is a State agency.
The employer contribution shall be paid to the System in one of the following ways: (i) in a single sum at the time of the member's retirement, (ii) in equal quarterly installments over a period of 5 years from the date of retirement, or (iii) subject to the approval of the Board of the System, in unequal installments over a period of no more than 5 years from the date of retirement, as provided in a payment plan designed by the System to accommodate the needs of the employer. The employer's failure to make the required contributions in a timely manner shall not affect the payment of the retirement annuity.
For all creditable service established under this Section, the employee must pay to the System an employee contribution consisting of 4% of the member's highest annual salary rate used in the determination of the retirement annuity for each year of creditable service granted under this Section. The employee may elect either to pay the employee contribution in full before the retirement annuity commences, or to have it deducted from the retirement annuity in 24 monthly installments.
(d) An annuitant who has received any age enhancement or creditable service under this Section and who re-enters contributing service under this Article shall thereby forfeit the age enhancement and creditable service, and upon re-retirement the annuity shall be recomputed. The forfeiture of creditable service under this subsection shall not entitle the employer to a refund of the employer contribution paid under this Section, nor to forgiveness of any part of that contribution that remains unpaid. The forfeiture of creditable service under this subsection shall not entitle the employee to a refund of the employee contribution paid under this Section.
(e) If the number of employees of an employer that actually apply for early retirement under this Section exceeds 30% of those eligible, the employer may require that, for the number of applicants in excess of that 30%, the starting date of the retirement annuity enhanced under this Section may not be earlier than June 1, 1994. The right to have the retirement annuity begin before that date shall be allocated among the applicants on the basis of seniority in the service of that employer.
This delay applies only to persons who are applying for early retirement incentives under this Section, and does not prevent a person whose application for early retirement incentives has been withdrawn from receiving a retirement annuity on the earliest date upon which the person is otherwise eligible under this Article.
(f) For a member who is notified after February 15, 1993, but before September 15, 1993, that he or she will be laid off in the 1993-1994 school year: (1) the March 1 application deadline in subdivision (a)(3) of this Section is extended to a date 15 days after the date of issuance of the layoff notice, and (2) the member shall not be included in the calculation of the 30% under subsection (e) and is not subject to delay in retirement under that subsection.
(g) A member who receives any early retirement incentive under Section 16-133.5 may not receive any early retirement incentive under this Section.
(Source: P.A. 98-463, eff. 8-16-13.)

(40 ILCS 5/16-133.5) (from Ch. 108 1/2, par. 16-133.5)
Sec. 16-133.5. Early retirement incentives for teachers.
(a) To be eligible for the benefits provided in this Section, a member must:
(1) be a member of this System who, on or after May

1, 1994, is (i) in active payroll status as a full-time teacher employed by an employer under this Article, or (ii) on layoff status from such a position with a right of re-employment or recall to service, or (iii) on disability or a leave of absence from such a position, but only if the member has not been receiving benefits under Section 16-149 or 16-149.1 for a continuous period of 2 years or more as of the date of application;

(2) have never previously received a retirement

annuity under this Article, except that receipt of a disability retirement annuity does not disqualify a member if the annuity has been terminated and the member has returned to full-time employment under this Article before the effective date of this Section;

(3) file with the Board before March 1, 1994, an

application requesting the benefits provided in this Section;

(4) be eligible to receive a retirement annuity under

this Article (for which purpose any age enhancement or creditable service received under this Section may be used), and elect to receive the retirement annuity beginning not earlier than June 1, 1994 and not later than September 1, 1994 (September 1, 1995 if retirement is delayed under subsection (e) of this Section);

(5) have attained age 50 (without the use of any age

enhancement received under this Section) by the effective date of the retirement annuity;

(6) have at least 5 years of creditable service under

this System or any of the participating systems under the Retirement Systems Reciprocal Act (without the use of any creditable service received under this Section) by the effective date of the retirement annuity.

(b) An eligible person may establish up to 5 years of creditable service under this Section. In addition, for each period of creditable service established under this Section, a person shall have his or her age at retirement deemed enhanced by an equivalent period.
The creditable service established under this Section may be used for all purposes under this Article and the Retirement Systems Reciprocal Act, except for the computation of final average salary, the determination of salary or compensation under this or any other Article of the Code, or the determination of eligibility for and the computation of benefits under Section 16-133.2 of this Article.
The age enhancement established under this Section may be used for all purposes under this Article (including calculation of a proportionate annuity payable by this System under the Retirement Systems Reciprocal Act), except for purposes of a reversionary annuity under Section 16-136, the retirement annuity under Section 16-133(a)(A), the required distributions under Section 16-142.3, and the determination of eligibility for and the computation of benefits under Section 16-133.2 of this Article. However, age enhancement established under this Section shall not be used in determining benefits payable under other Articles of this Code under the Retirement Systems Reciprocal Act.
(c) For all creditable service established under this Section, the employer must pay to the System an employer contribution consisting of 20% of the member's highest annual salary rate used in the determination of the average salary for retirement annuity purposes for each year of creditable service granted under this Section.
The employer contribution shall be paid to the System in one of the following ways: (i) in a single sum at the time of the member's retirement, (ii) in equal quarterly installments over a period of 5 years from the date of retirement, or (iii) subject to the approval of the Board of the System, in unequal installments over a period of no more than 5 years from the date of retirement, as provided in a payment plan designed by the System to accommodate the needs of the employer. The employer's failure to make the required contributions in a timely manner shall not affect the payment of the retirement annuity.
For all creditable service established under this Section, the employee must pay to the System an employee contribution consisting of 4% of the member's highest annual salary rate used in the determination of the retirement annuity for each year of creditable service granted under this Section. The employee may elect either to pay the employee contribution in full before the retirement annuity commences, or to have it deducted from the retirement annuity in 24 monthly installments.
(d) An annuitant who has received any age enhancement or creditable service under this Section and who re-enters contributing service under this Article shall thereby forfeit the age enhancement and creditable service, and upon re-retirement the annuity shall be recomputed. The forfeiture of creditable service under this subsection shall not entitle the employer to a refund of the employer contribution paid under this Section, nor to forgiveness of any part of that contribution that remains unpaid. The forfeiture of creditable service under this subsection shall not entitle the employee to a refund of the employee contribution paid under this Section.
(e) If the number of employees of an employer that actually apply for early retirement under this Section exceeds 30% of those eligible, the employer may require that, for the number of applicants in excess of that 30%, the starting date of the retirement annuity enhanced under this Section may not be earlier than June 1, 1995. The right to have the retirement annuity begin before that date shall be allocated among the applicants on the basis of seniority in the service of that employer.
This delay applies only to persons who are applying for early retirement incentives under this Section, and does not prevent a person whose application for early retirement incentives has been withdrawn from receiving a retirement annuity on the earliest date upon which the person is otherwise eligible under this Article.
(f) A member who receives any early retirement incentive under Section 16-133.4 may not receive any early retirement incentive under this Section.
(Source: P.A. 87-1265.)

(40 ILCS 5/16-134) (from Ch. 108 1/2, par. 16-134)
Sec. 16-134. Additional retirement annuity. (a) An annuitant receiving a retirement annuity on June 30, 1947 who has at least 25 years of creditable service shall upon attaining age 60 or thereafter have his or her annual retirement annuity increased to $700 for an annuitant who is age 60 and by an additional $30 for each year of age attained above age 60, but not exceeding a total annual retirement annuity of $1,000.
(b) In order to be entitled to such increase in retirement annuity, the annuitant is required to make an additional contribution of $300 together with interest at the rate of 3% per annum from June 30, 1947 on any part of such $300 not paid on such date.
(c) The additional retirement annuity provided under this Section shall begin to accrue on the first of the month following receipt of the required contributions from the annuitant.
(Source: P.A. 83-1440.)

(40 ILCS 5/16-135) (from Ch. 108 1/2, par. 16-135)
Sec. 16-135. Supplementary retirement annuity.
(a) An annuitant who is receiving a retirement annuity on June 30, 1961 of less than $50 for each year of creditable service forming the basis of the retirement annuity shall have his or her retirement annuity increased to $50 per year for each year of such creditable service, but not exceeding a total annual retirement annuity of $2,250.
(b) In order to be entitled to the increase in retirement annuity provided under this Section, an annuitant is required to make an additional contribution of $5 for each year of creditable service, not to exceed 45 years together with interest at the rate of 3% per annum from August 25, 1961.
(c) The supplementary retirement annuity provided under this Section shall begin to accrue on the first of the month following receipt of the required contribution from the annuitant.
(Source: P.A. 91-887, eff. 7-6-00.)

(40 ILCS 5/16-136) (from Ch. 108 1/2, par. 16-136)
Sec. 16-136. Reversionary annuity. A member entitled to a retirement annuity may elect at the time of retirement to receive a reduced retirement annuity and provide with the actuarial value of the reduction, determined on an actuarial equivalent basis, a reversionary annuity for any person who is dependent upon the member at the time of retirement, as named in a written direction filed with the system as a part of the application for the retirement annuity, provided that the reversionary annuity is not less than $10 per month, nor more than the reduced retirement annuity to which the member is entitled. The condition of dependency must be established and proved to the satisfaction of the system before the election becomes effective.
The reversionary annuity shall begin as of the first day of the month following the month in which the death of the annuitant occurs, provided, that the designated beneficiary is then living. If the designated beneficiary predeceases the annuitant, the reversionary annuity shall not be payable, and beginning the first of the month following notification of the designated beneficiary's death, the System shall pay the annuitant the retirement annuity he or she would have received but for the reversionary annuity election.
(Source: P.A. 84-1028.)

(40 ILCS 5/16-136.1) (from Ch. 108 1/2, par. 16-136.1)
(Text of Section WITH the changes made by P.A. 98-599, which has been held unconstitutional)
Sec. 16-136.1. Annual increase for certain annuitants.
(a) Any annuitant receiving a retirement annuity on June 30, 1969 and any member retiring after June 30, 1969 shall be eligible for the annual increases provided under this Section provided the annuitant is ineligible for the automatic annual increase in annuity provided under Section 16-133.1, and provided further that (1) retirement occurred at age 55 or over and was based on 5 or more years of creditable service or (2) if retirement occurred prior to age 55, the retirement annuity was based on 20 or more years of creditable service.
(b) This subsection (b) is subject to subsections (b-1) and (b-2). An annuitant entitled to increases under this Section shall be entitled to the initial increase as of the later of: (1) January 1 following attainment of age 65, (2) January 1 following the first anniversary of retirement, or (3) the first day of the month following receipt of the required qualifying contribution from the annuitant. The initial monthly increase shall be computed on the basis of the period elapsed between the later of the date of last retirement or attainment of age 50 and the date of qualification for the initial increase, at the rate of 1 1/2% of the original monthly retirement annuity per year for periods prior to September 1, 1971, and at the rate of 2% per year for periods between September 1, 1971 and September 1, 1978, and at the rate of 3% per year for periods thereafter.
An annuitant who has received an initial increase under this Section, shall be entitled, on each January 1 following the granting of the initial increase, to an increase of 3% of the original monthly retirement annuity for increases granted prior to January 1, 1990, and equal to 3% of the total annuity, including previous increases under this Section, for increases granted on or after January 1, 1990. The original monthly retirement annuity for computations under this subsection (b) shall be considered to be $83.34 for any annuitant entitled to benefits under Section 16-134. The minimum original disability retirement annuity for computations under this subsection (b) shall be considered to be $33.34 per month for any annuitant retired on account of disability.
(b-1) Notwithstanding subsection (b), but subject to the provisions of subsection (b-2), all automatic increases payable under subsection (b) on or after the effective date of this amendatory Act of the 98th General Assembly shall be calculated as 3% of the lesser of (1) the total annuity payable at the time of the increase, including previous increases granted, or (2) $1,000 multiplied by the number of years of creditable service upon which the annuity is based; however, in the case of an initial increase under subsection (b) that is subject to this subsection, if more than one year has elapsed from the date of retirement to the effective date of the initial increase under this Section, the applicable percentage shall be the sum of the percentages for each such elapsed year.
Beginning January 1, 2016, the $1,000 referred to in item (2) of this subsection (b-1) shall be increased on each January 1 by the annual unadjusted percentage increase (but not less than zero) in the consumer price index-u for the 12 months ending with the preceding September; these adjustments shall be cumulative and compounded. For the purposes of this subsection (b-1), "consumer price index-u" means the index published by the Bureau of Labor Statistics of the United States Department of Labor that measures the average change in prices of goods and services purchased by all urban consumers, United States city average, all items, 1982-84 = 100. The new dollar amount resulting from each annual adjustment shall be determined by the Public Pension Division of the Department of Insurance and made available to the System by November 1 of each year.
This subsection (b-1) is applicable without regard to whether the person is in service on or after the effective date of this amendatory Act of the 98th General Assembly.
(b-2) Notwithstanding subsections (b) and (b-1), for an active or inactive Tier 1 member who is subject to this Section and has not begun to receive a retirement annuity under this Article before July 1, 2014:
(1) the second automatic annual increase payable

under subsection (b) shall be at the rate of 0% of the total annuity payable at the time of the increase if he or she is at least age 50 on the effective date of this amendatory Act;

(2) the second, fourth, and sixth automatic annual

increases payable under subsection (b) shall be at the rate of 0% of the total annuity payable at the time of the increase if he or she is at least age 47 but less than age 50 on the effective date of this amendatory Act;

(3) the second, fourth, sixth, and eighth automatic

annual increases payable under subsection (b) shall be at the rate of 0% of the total annuity payable at the time of the increase if he or she is at least age 44 but less than age 47 on the effective date of this amendatory Act; and

(4) the second, fourth, sixth, eighth, and tenth

automatic annual increases payable under subsection (b) shall be at the rate of 0% of the total annuity payable at the time of the increase if he or she is less than age 44 on the effective date of this amendatory Act.

For the purposes of Section 1-103.1, this subsection (b-2) is applicable without regard to whether the person is in service on or after the effective date of this amendatory Act of the 98th General Assembly.
(c) An annuitant who otherwise qualifies for annual increases under this Section must make a one-time payment of 1% of the monthly final average salary for each full year of the creditable service forming the basis of the retirement annuity or, if the retirement annuity was not computed using final average salary, 1% of the original monthly retirement annuity for each full year of service forming the basis of the retirement annuity.
(d) In addition to other increases which may be provided by this Section, regardless of creditable service, annuitants not meeting the service requirements of Section 16-133.1 and whose retirement annuity began on or before January 1, 1971 shall receive, on January 1, 1981, an increase in the retirement annuity then being paid of one dollar per month for each year of creditable service forming the basis of the retirement allowance. On January 1, 1982, annuitants whose retirement annuity began on or before January 1, 1977, shall receive an increase in the retirement annuity then being paid of one dollar per month for each year of creditable service.
On January 1, 1987, any annuitant whose retirement annuity began on or before January 1, 1977, shall receive an increase in the monthly retirement annuity equal to 8¢ per year of creditable service times the number of years that have elapsed since the annuity began.
(Source: P.A. 98-599, eff. 6-1-14.)

(Text of Section WITHOUT the changes made by P.A. 98-599, which has been held unconstitutional)
Sec. 16-136.1. Annual increase for certain annuitants.
(a) Any annuitant receiving a retirement annuity on June 30, 1969 and any member retiring after June 30, 1969 shall be eligible for the annual increases provided under this Section provided the annuitant is ineligible for the automatic annual increase in annuity provided under Section 16-133.1, and provided further that (1) retirement occurred at age 55 or over and was based on 5 or more years of creditable service or (2) if retirement occurred prior to age 55, the retirement annuity was based on 20 or more years of creditable service.
(b) An annuitant entitled to increases under this Section shall be entitled to the initial increase as of the later of: (1) January 1 following attainment of age 65, (2) January 1 following the first anniversary of retirement, or (3) the first day of the month following receipt of the required qualifying contribution from the annuitant. The initial monthly increase shall be computed on the basis of the period elapsed between the later of the date of last retirement or attainment of age 50 and the date of qualification for the initial increase, at the rate of 1 1/2% of the original monthly retirement annuity per year for periods prior to September 1, 1971, and at the rate of 2% per year for periods between September 1, 1971 and September 1, 1978, and at the rate of 3% per year for periods thereafter.
An annuitant who has received an initial increase under this Section, shall be entitled, on each January 1 following the granting of the initial increase, to an increase of 3% of the original monthly retirement annuity for increases granted prior to January 1, 1990, and equal to 3% of the total annuity, including previous increases under this Section, for increases granted on or after January 1, 1990. The original monthly retirement annuity for computations under this subsection (b) shall be considered to be $83.34 for any annuitant entitled to benefits under Section 16-134. The minimum original disability retirement annuity for computations under this subsection (b) shall be considered to be $33.34 per month for any annuitant retired on account of disability.
(c) An annuitant who otherwise qualifies for annual increases under this Section must make a one-time payment of 1% of the monthly final average salary for each full year of the creditable service forming the basis of the retirement annuity or, if the retirement annuity was not computed using final average salary, 1% of the original monthly retirement annuity for each full year of service forming the basis of the retirement annuity.
(d) In addition to other increases which may be provided by this Section, regardless of creditable service, annuitants not meeting the service requirements of Section 16-133.1 and whose retirement annuity began on or before January 1, 1971 shall receive, on January 1, 1981, an increase in the retirement annuity then being paid of one dollar per month for each year of creditable service forming the basis of the retirement allowance. On January 1, 1982, annuitants whose retirement annuity began on or before January 1, 1977, shall receive an increase in the retirement annuity then being paid of one dollar per month for each year of creditable service.
On January 1, 1987, any annuitant whose retirement annuity began on or before January 1, 1977, shall receive an increase in the monthly retirement annuity equal to 8¢ per year of creditable service times the number of years that have elapsed since the annuity began.
(Source: P.A. 86-273.)

(40 ILCS 5/16-136.2) (from Ch. 108 1/2, par. 16-136.2)
Sec. 16-136.2. Minimum retirement annuity.
(a) Any annuitant receiving a retirement annuity under this Article is entitled to such additional amount of retirement annuity under this Section, if necessary, that is sufficient to provide a minimum retirement annuity of $10 per month for each year of creditable service forming the basis of the retirement annuity, up to $300 per month for 30 or more years of creditable service. Effective January 1, 1984, the minimum retirement annuity under this Section is $15 per month per year of service up to $450 per month. Beginning January 1, 1996, the minimum retirement annuity payable under this Section shall be $25 per month for each year of creditable service, up to a maximum of $750 per month for 30 or more years of creditable service.
An annuitant entitled to an increase in retirement annuity under this Section shall be entitled to such increase in retirement annuity effective the later of (1) September 1 following attainment of age 60; (2) September 1 following the first anniversary in retirement; or (3) the first of the month following receipt of the required qualifying contribution from the annuitant.
(b) An annuitant who qualifies for an additional amount of retirement annuity under subsection (a) of this Section must make a one-time payment of 1% of the monthly average salary for each full year of the creditable service forming the basis of the retirement annuity or, if the retirement annuity was not computed using average salary, 1% of the original monthly retirement annuity for each full year of service forming the basis of the retirement annuity.
(c) The minimum retirement annuity provided under this Section shall continue to be paid only to the extent that funds are available in the minimum retirement annuity reserve established under Section 16-186.3.
(d) The annual increase provided on and after September 1, 1977 under Section 16-136.1 and on and after January 1, 1978 under Section 16-133.1 shall be paid in addition to the minimum retirement annuity. Where an initial increase is first payable on or after September 1, 1977, only that portion of the increase based on the period in retirement after August 31, 1976, under Section 16-136.1 and after December 31, 1976, under Section 16-133.1 may be added to the minimum retirement annuity.
(Source: P.A. 89-21, eff. 6-6-95; 89-25, eff. 6-21-95.)

(40 ILCS 5/16-136.3) (from Ch. 108 1/2, par. 16-136.3)
Sec. 16-136.3. Alternate minimum retirement annuity. (a) Any member retiring with at least 10 years of creditable service on or before December 31, 1983 is entitled to such additional amount of retirement annuity under this Section, if necessary, that is sufficient to provide a minimum retirement annuity of $200 per month. Any increase in retirement annuity provided under this Section shall not begin to accrue until the latest of: (1) September 1 following attainment of age 60; (2) September 1 following the first anniversary of retirement; or (3) the first day of the month following receipt of the required qualifying contribution from the annuitant as specified in Section 16-136.2.
(b) The minimum retirement annuity provided under this Section shall continue to be paid only to the extent that funds are available in the minimum retirement annuity reserve established under Section 16-186.3.
(Source: P.A. 83-1440.)

(40 ILCS 5/16-136.4) (from Ch. 108 1/2, par. 16-136.4)
Sec. 16-136.4. Single-sum retirement benefit.
(a) A member who has less than 5 years of creditable service shall be entitled, upon written application to the board, to receive a retirement benefit payable in a single sum upon or after the member's attainment of age 65. However, the benefit shall not be paid while the member is employed as a teacher in the schools included under this Article or Article 17, unless the System is required by federal law to make payment due to the member's age.
(b) The retirement benefit shall consist of a single sum that is the actuarial equivalent of a life annuity consisting of 1.67% of the member's final average salary for each year of creditable service. In determining the amount of the benefit, a fractional year shall be granted proportional credit.
For the purposes of this Section, final average salary shall be the average salary of the member's highest 4 consecutive years of service as determined under rules of the board. For a member with less than 4 consecutive years of service, final average salary shall be the average salary during the member's entire period of service. In the determination of final average salary for members other than elected officials and their appointees when such appointees are allowed by statute, that part of a member's salary which exceeds the member's annual full-time salary rate with the same employer for the preceding year by more than 20% shall be excluded. The exclusion shall not apply in any year in which the member's creditable earnings are less than 50% of the preceding year's mean salary for downstate teachers as determined by the survey of school district salaries provided in Section 2-3.103 of the School Code.
(c) The retirement benefit determined under this Section shall be available to all members who render teaching service after July 1, 1947 for which member contributions are required.
(d) Upon acceptance of the retirement benefit, all of the member's accrued rights and credits in the System are forfeited. Receipt of a single-sum retirement benefit under this Section does not make a person an "annuitant" for the purposes of this Article, nor a "benefit recipient" for the purposes of Sections 16-153.1 through 16-153.4.
(Source: P.A. 91-887, eff. 7-6-00.)

(40 ILCS 5/16-138) (from Ch. 108 1/2, par. 16-138)
Sec. 16-138. Refund of contributions upon death of member or annuitant. Upon the death of a member or annuitant, the following amount shall be payable (i) to a beneficiary nominated by written designation of the member or annuitant filed with the system, or (ii) if no beneficiary is nominated, to the surviving spouse, or (iii) if no beneficiary is nominated and there is no surviving spouse, to the decedent's estate, upon receipt of proper proof of death:
(1) Upon the death of a member, an amount consisting of the sum of the following: (A) the member's accumulated contributions; (B) the sum of the contributions made by the member toward the cost of the automatic increase in annuity under Section 16-152, without interest thereon; and (C) contributions made by the member toward prior service, without interest thereon.
(2) Upon the death of an annuitant, unless a reversionary annuity is payable under Section 16-136, an amount determined by subtracting the total amount of monthly annuity payments received as a result of the deceased annuitant's retirement from the sum of: (A) the accumulated contributions at retirement; (B) the sum of the contributions made by the deceased toward the cost of the automatic increase in annuity under Section 16-152, without interest thereon; and (C) any contributions made by the deceased for prior service or other purposes, exclusive of contributions toward the cost of the automatic increase in annuity, without interest thereon.
(Source: P.A. 91-887, eff. 7-6-00; 92-16, eff. 6-28-01.)

(40 ILCS 5/16-140) (from Ch. 108 1/2, par. 16-140)
Sec. 16-140. Survivors' benefits - definitions.
(a) For the purpose of Sections 16-138 through 16-143.2, the following terms shall have the following meanings, unless the context otherwise requires:
(1) "Average salary": the average salary for the

highest 4 consecutive years within the last 10 years of creditable service immediately preceding date of death or retirement, whichever is applicable, or the average salary for the total creditable service if service is less than 4 years.

(2) "Member": any teacher included in the membership

of the system. However, a teacher who becomes an annuitant of the system or a teacher whose services terminate after 20 years of service from any cause other than retirement is considered a member, subject to the conditions and limitations stated in this Article.

(3) "Dependent beneficiary": (A) a surviving spouse

of a member or annuitant who was married to the member or annuitant for the 12 month period immediately preceding and on the date of death of such member or annuitant, except where a child is born of such marriage, in which case the qualifying period shall not be applicable; (A-1) a surviving spouse of a member or annuitant who (i) was married to the member or annuitant on the date of the member or annuitant's death, (ii) was married to the member or annuitant for a period of at least 12 months (but not necessarily the 12 months immediately preceding the member or annuitant's death), and (iii) has not received a benefit under subsection (a) of Section 16-141 or paragraph (1) of Section 16-142; (B) an eligible child of a member or annuitant; and (C) a dependent parent.

Unless otherwise designated by the member,

eligibility for benefits shall be in the order named, except that a dependent parent shall be eligible only if there is no other dependent beneficiary. Any benefit to be received by or paid to a dependent beneficiary to be determined under this paragraph as provided in Sections 16-141 and 16-142 may be received by or paid to a trust established for such dependent beneficiary if such dependent beneficiary is living at the time such benefit would be received by or paid to such trust.

(4) "Eligible child": an unmarried natural or adopted

child of the member or annuitant under age 18 (age 22 if a full-time student). An unmarried natural or adopted child, regardless of age, who is dependent by reason of a physical or mental disability is eligible for so long as such physical or mental disability continues. An adopted child, however, is eligible only if the proceedings for adoption were finalized while the child was a minor.

For purposes of this subsection, "disability" means

an inability to engage in any substantial gainful activity by reason of any medically determinable physical or mental impairment which can be expected to result in death or which has lasted or can be expected to last for a continuous period of not less than 12 months.

The changes made to this Section by Public Act

90-448, relating to benefits for certain unmarried children who are full-time students under age 22, apply without regard to whether the deceased member was in service on or after the effective date of that Act. These changes do not authorize the repayment of a refund or a re-election of benefits, and any benefit or increase in benefits resulting from these changes is not payable retroactively for any period before the effective date of that Act.

(5) "Dependent parent": a parent who was receiving at

least 1/2 of his or her support from a member or annuitant for the 12-month period immediately preceding and on the date of such member's or annuitant's death, provided however, that such dependent status terminates upon a member's acceptance of a refund for survivor benefit contributions as provided under Section 16-142.

(6) "Non-dependent beneficiary": any person,

organization or other entity designated by the member who does not qualify as a dependent beneficiary.

(7) "In service": the condition of a member being in

receipt of salary as a teacher at any time within 12 months immediately before his or her death, being on leave of absence for which the member, upon return to teaching, would be eligible to purchase service credit under subsection (b)(5) of Section 16-127, or being in receipt of a disability or occupational disability benefit. This term does not include any annuitant or member who previously accepted a refund of survivor benefit contributions under paragraph (1) of Section 16-142 unless the conditions specified in subsection (b) of Section 16-143.2 are met.

(b) The change to this Section made by Public Act 90-511 applies without regard to whether the deceased member or annuitant was in service on or after the effective date of that Act.
The change to this Section made by this amendatory Act of the 91st General Assembly applies without regard to whether the deceased member or annuitant was in service on or after the effective date of this amendatory Act.
(Source: P.A. 95-870, eff. 8-21-08.)

(40 ILCS 5/16-141) (from Ch. 108 1/2, par. 16-141)
Sec. 16-141. Survivors' benefits - death in service.
(a) Upon the death of a member in service occurring on or after July 1, 1990, a beneficiary designated by the member shall be entitled to receive, in a single sum, for each completed year of service up to a maximum of 6 years, an amount equal to 1/6 of the member's highest annual salary rate within the last 4 years of service. If death occurs prior to completion of the first year of service, the beneficiary shall be entitled to receive, in a single sum, an amount equal to 1/6 of the most recent annual salary rate. If no beneficiary is designated by the member or if no designated beneficiary survives the member, the single sum benefit under this paragraph shall be paid to the eligible dependent beneficiary or to the trust established for such eligible dependent beneficiary, as determined under paragraph (3) of Section 16-140, or, if there is no dependent beneficiary, to the decedent's estate upon receipt of proper proof of death.
(b) If the deceased member had at least 1.5 years of creditable service, had rendered at least 60 days of creditable service within the 18 months immediately preceding death and had not designated a non-dependent beneficiary who survives, a dependent beneficiary may elect to receive, instead of the benefit under subsection (a) of this Section, a single sum payment of $1,000, divided by the number of such beneficiaries, together with a survivor's benefit as specified under the following paragraphs:
(1) A surviving spouse, if no eligible children

exist, shall receive a survivor's benefit of 30% of average salary, beginning at age 50 or upon the date of the member's death, whichever is later, except that if the member's death occurred before July 1, 1973 and the surviving spouse is less than age 55 on the effective date of this amendatory Act of 1997, the survivor's benefit shall begin on the effective date of this amendatory Act of 1997 or upon the surviving spouse's attainment of age 50, whichever occurs later.

(2) A surviving spouse, regardless of age, who is

providing for the support of the deceased member's eligible child, shall receive a survivor's benefit of 30% of average salary, plus the sum of (A) 20% of average salary on account of each dependent child, and (B) 10% of average salary divided by the number of children entitled to this benefit.

(3) Each eligible child, if there is no eligible

surviving spouse, shall receive upon the death of the member a survivor's benefit equal to the sum of: (A) 20% of average salary, and (B) 10% of average salary divided by the number of children entitled to this benefit.

(4) A dependent parent shall receive upon attainment

of age 55 or the date of the member's death, whichever is later, a survivor's benefit of 30% of average salary, unless dependency is terminated by remarriage or otherwise.

(c) No election under this Section may be made by a dependent beneficiary if a non-dependent beneficiary designated by the member survives such member.
(d) Notwithstanding the other provisions of this Section, if the member is in receipt of a benefit at the time of his or her death, a dependent beneficiary shall receive a survivor benefit beginning the first of the month following the death of the member.
(e) In cases where the changes to this Section or Section 16-142 made by Public Act 87-1265 increase the amount of a single-sum death benefit that has already been paid by the System, the System shall pay to the beneficiary the amount of the increase provided by this amendatory Act.
(Source: P.A. 90-32, eff. 6-27-97.)

(40 ILCS 5/16-142) (from Ch. 108 1/2, par. 16-142)
Sec. 16-142. Survivors' benefits - death out of service. The following benefit shall be payable to the survivors of an annuitant or to the survivors of a member whose death occurs after termination of service for any cause if on the date of termination of service, the member had at least 20 years of creditable service and if the annuitant or member had made contributions for the purposes of this Section for at least one year of creditable service after July 24, 1959:
(1) Where the member's death occurs on or after July 1, 1990, a beneficiary designated by the member shall be entitled to receive, in a single sum, an amount equal to the member's highest annual rate of salary within the last 4 years of service, reduced by 1/6 of that annual salary for each year or fraction thereof that has elapsed between the date of retirement or termination of service and the date of death, but subject to a minimum payment equal to 1/6 of that annual salary, the actual contributions made by the member for survivor benefits, not including interest thereon, or $3,000, whichever is the greatest. If no beneficiary is designated by the member or if no designated beneficiary survives the member, the lump sum benefit under this paragraph shall be paid to the eligible dependent beneficiary or to the trust established for such eligible dependent beneficiary, as determined under Section 16-140 (3), or, if there is no dependent beneficiary, to the decedent's estate upon receipt of proper proof of death.
(2) In lieu of the benefit under paragraph (1) of this Section, a dependent beneficiary may receive the benefits provided under subsection (b) of Section 16-141. This paragraph (2) is inapplicable where a non-dependent beneficiary designated by a member survives the member.
(3) Notwithstanding the creditable service limitations contained elsewhere in this Section and under paragraph (3) of Section 16-143, a surviving dependent beneficiary of an annuitant whose death occurs after December 31, 1981, may receive only the benefits provided in subsection (b) of Section 16-141, subject to a maximum benefit of $200 per month.
(Source: P.A. 87-1265.)

(40 ILCS 5/16-142.1) (from Ch. 108 1/2, par. 16-142.1)
Sec. 16-142.1. Survivors' benefits - minimum amounts. (a) The minimum survivor's benefit for any one beneficiary shall be the lesser of (1) $30 per month, or (2) 80% of the retirement annuity for which the member would have been eligible at age 60.
(b) When the death of a member or annuitant occurs after June 30, 1975, the following minimum survivor's benefit shall be payable:
(1) The minimum total survivor's benefit payable on account of the death of a member shall be 50% of the retirement annuity earned by the member under paragraph (B) of Section 16-133 as of the date of death of the member and which would have been payable upon the later of attainment of age 60 or date of death when death occurs prior to retirement.
(2) The minimum total survivor's benefit payable on account of the death of an annuitant shall be 50% of the retirement annuity or disability retirement annuity paid to the annuitant at the time of death.
(c) The minimum survivor's benefit for the surviving spouse of a member who died on or before December 31, 1983 after 10 or more years of creditable service shall be $200 per month.
(Source: P.A. 83-1440.)

(40 ILCS 5/16-142.2) (from Ch. 108 1/2, par. 16-142.2)
Sec. 16-142.2. Survivors' benefits - maximum amounts. (a) When the death of a member or annuitant occurs after August 21, 1981, the following maximum limitations shall apply in the determination of the survivor's benefits payable under Section 16-141 and Section 16-142:
(1) The maximum combined survivor's benefits for a surviving spouse and eligible children or for more than one eligible child where no benefits are payable to a surviving spouse shall be the lesser of: (A) $600 per month, or (B) 80% of average salary.
(2) The maximum survivor's benefit for a surviving spouse of a deceased annuitant or of a deceased member who terminated service for a cause other than retirement with at least 20 years of creditable service shall be the lesser of: (A) 80% of the retirement annuity earned by the member and payable upon the later of attainment of age 60 or the date of retirement, or (B) $400 per month. The maximum survivor's benefit for a surviving spouse of a member who dies in service shall be $400 per month.
(3) The maximum survivor's benefit payable for one eligible child shall be $400 per month.
(4) The maximum combined survivor's benefit for a parent or parents shall be the lesser of (A) $400 per month, or (B) 50% of average salary.
(b) If the minimum survivor's benefit provided under Section 16-142.1 exceeds the maximum survivor's benefit specified under this Section, such minimum survivor's benefit shall be payable.
(Source: P.A. 83-1440.)

(40 ILCS 5/16-142.3) (from Ch. 108 1/2, par. 16-142.3)
Sec. 16-142.3. Required distributions. (a) A person who would be eligible to receive a monthly survivor benefit under this Article but for the fact that the person has not yet attained age 50, and who has not elected to receive a lump sum distribution under subsection (a) of Section 16-141, shall be eligible for a monthly distribution under this subsection (a), provided that the payment of such distribution is required by federal law.
The distribution shall become payable on (i) July 1, 1987, (ii) December 1 of the calendar year immediately following the calendar year in which the member or annuitant died, or (iii) December 1 of the calendar year in which the deceased member or annuitant would have attained age 70 1/2, whichever occurs latest, and shall remain payable until the first of the following to occur: (1) the person becomes eligible to receive a monthly survivor benefit under this Article; (2) the day following the date on which the member ceases to be eligible to receive a monthly survivor benefit upon attainment of age 50, due to remarriage or death; or (3) the day on which such distribution ceases to be required by federal law.
The amount of the distribution shall be fixed at the time the distribution first becomes payable, and shall be calculated in the same manner as the monthly survivor benefit under Sections 16-141, 16-142, 16-142.1 and 16-142.2, but excluding any automatic annual increases, supplemental increases, or one-time increases that may be provided by law for monthly survivor benefits.
(b) For the purpose of this Section, a distribution shall be deemed to be required by federal law if: (1) directly mandated by federal statute, rule, or administrative or court decision; or (2) indirectly mandated through imposition of substantial tax or other penalties for noncompliance.
(c) Notwithstanding Section 1-103.1 of this Code, a member need not be in service on or after the effective date of this amendatory Act of 1989 for the member's surviving spouse to be eligible for a distribution under this Section.
(Source: P.A. 86-273.)

(40 ILCS 5/16-143) (from Ch. 108 1/2, par. 16-143)
Sec. 16-143. Survivors' benefits - other conditions and limitations. The benefits provided under Sections 16-141 and 16-142, shall be subject to the following further conditions and limitations:
(1) The period during which a member was in receipt of a disability or occupational disability benefit shall be considered as creditable service at the annual salary rate on which the member last made contributions.
(2) All service prior to July 24, 1959, for which creditable service is granted towards a retirement annuity shall be considered as creditable service.
(3) No benefits shall be payable unless a member, or a disabled member, returning to service, has made contributions to the system for at least one month after July 24, 1959, except that an annuitant must have contributed to the system for at least 1 year of creditable service after July 24, 1959.
(4) Creditable service under the State Employees' Retirement System of Illinois, the State Universities Retirement System and the Public School Teachers' Pension and Retirement Fund of Chicago shall be considered in determining whether the member has met the creditable service requirement.
(5) If an eligible beneficiary qualifies for a survivors' benefit because of pension credits established by the participant or annuitant in another system covered by Article 20, and the combined survivors' benefits exceed the highest survivors' benefit payable by either system based upon the combined pension credits, the survivors' benefit payable by this system shall be reduced to that amount which when added to the survivors' benefit payable by the other system would equal this highest survivors' benefit. If the other system has a similar provision for adjustment of the survivors' benefit, the respective proportional survivors' benefits shall be reduced proportionately according to the ratio which the amount of each proportional survivors' benefit bears to the aggregate of all proportional survivors' benefits. If a survivors' benefit is payable by another system covered by Article 20, and the survivor elects to waive the monthly survivors' benefit and accept a lump sum payment or death benefit in lieu of the monthly survivors' benefit, this system shall, for the purpose of adjusting the monthly survivors' benefit under this paragraph, assume that the survivor had been entitled to a monthly survivors' benefit which, in accordance with actuarial tables of this system, is the actuarial equivalent of the amount of the lump sum payment or death benefit.
(6) Remarriage of a surviving spouse prior to attainment of age 55 that occurs before the effective date of this amendatory Act of the 91st General Assembly shall terminate his or her survivors' benefits.
The change made to this item (6) by this amendatory Act of the 91st General Assembly applies without regard to whether the deceased member or annuitant was in service on or after the effective date of this amendatory Act of the 91st General Assembly.
(7) The benefits payable to an eligible child shall terminate when the eligible child marries, dies, or attains age 18 (age 22 if a full-time student); except that benefits payable to a dependent disabled eligible child shall terminate only when the eligible child dies or ceases to be disabled.
(Source: P.A. 90-448, eff. 8-16-97; 91-887, eff. 7-6-00.)

(40 ILCS 5/16-143.1) (from Ch. 108 1/2, par. 16-143.1)
Sec. 16-143.1. Increase in survivor benefits.
(a) Beginning January 1, 1990, each survivor's benefit and each reversionary annuity payable under Section 16-136 shall be increased by 3% of the currently payable amount thereof (1) on each January 1 occurring on or after the commencement of the annuity if the deceased teacher died while receiving a retirement or disability retirement annuity, or (2) in other cases, on each January 1 occurring on or after the first anniversary of the granting of the benefit, without regard to whether the deceased teacher was in service on or after the effective date of this amendatory Act of 1991, but such increases shall not accrue for any period prior to January 1, 1990.
(b) On January 1, 1981, any beneficiary who was receiving a survivor's monthly benefit on or before January 1, 1971, shall have the benefit then being paid increased by 1% for each full year elapsed from the date the survivor's benefit began. On January 1, 1982, any beneficiary who began receiving a survivor's monthly benefit after January 1, 1971, but before January 1, 1981 shall have the benefit then being paid increased by 1% for each year elapsed from the date the survivor's benefit began.
On January 1, 1987, any beneficiary whose monthly survivor's benefit began on or before January 1, 1977, shall have the monthly survivor's benefit increased by $1 for each full year which has elapsed since the date the survivor's benefit began.
(Source: P.A. 86-273; 86-1488.)

(40 ILCS 5/16-143.2) (from Ch. 108 1/2, par. 16-143.2)
Sec. 16-143.2. Refund of contributions for survivor benefits at retirement.
(a) If at the time of applying for a retirement annuity under Section 16-132, or while in receipt of such a retirement annuity, a member does not have a dependent beneficiary as defined in paragraph (3) of Section 16-140, such member may be granted, upon written request, a refund of actual contributions for survivor benefits, without interest. Members will be eligible for a refund of contributions for survivor benefits as provided in the previous sentence notwithstanding the fact that they began receiving retirement benefits prior to this amendatory Act of 1985. Acceptance of the refund will forfeit all rights to survivor benefits under Sections 16-140 through 16-143.
(b) Except as provided under subsection (c), an annuitant who reestablishes membership following acceptance of refund of contributions for survivor benefits under subsection (a) of this Section may reinstate eligibility for benefits provided under Sections 16-140 through 16-143 only through: (1) repayment of such refund together with regular interest thereon from the date of the refund to the date of repayment, and (2) completion of one year of creditable service following acceptance of such refund. If membership is reestablished and the above conditions (1) and (2) are not met, an additional refund, representing contributions made following the previous refund will be provided upon the member's death or retirement, whichever is applicable.
(c) Notwithstanding subsection (b), an annuitant who has received a refund under subsection (a) may, during a period of one year beginning 5 months after the effective date of this amendatory Act of the 99th General Assembly, make an election to reestablish rights to survivor benefits under Sections 16-140 through 16-143 by paying to the System:
(1) the total amount of the refund received for

actual contributions; and

(2) interest on the amount of the refund at the

actuarially assumed rate of return for the period starting on the date of receipt of the refund and ending when the annuitant has made an election under this subsection (c).

The System may allow an individual to repay this refund through: a tax-deferred lump sum payment in full; substantially equal monthly installments over a period of at least one but not more than 24 months by reducing the annuitant's monthly benefit over the established number of months by the amount of the otherwise applicable contribution; or a combination thereof. To the extent permitted under the Internal Revenue Code of 1986, as amended, for federal and State tax purposes, the monthly amount by which the annuitant's benefit is reduced shall not be treated as a contribution by the annuitant, but rather as a reduction of the annuitant's monthly benefit.
If a member makes an election under this subsection (c) and the contributions required in items (1) and (2) of this subsection (c) are not paid in full, an additional one-time lump sum refund representing contributions made following the previous refund shall be provided to the named beneficiary or beneficiaries on file with the System or, if none, to the member's estate, when the member dies.
(Source: P.A. 99-682, eff. 7-29-16.)

(40 ILCS 5/16-149) (from Ch. 108 1/2, par. 16-149)
Sec. 16-149. Disability benefit.
(a) A disability benefit is payable to a member who was in active service on or after June 30, 1977 and has at least 3 years of creditable service. Part-time and substitute teachers who are in active service on or after July 1, 1990 must have worked as a teacher for at least 340 hours in either the school year in which the disability occurs or in the preceding school year.
The benefit is payable upon application of a member who is not receiving a benefit under either Section 16-133, Section 16-149.1 or Section 16-149.2. The benefit shall be granted only if the member is found by medical examination to be incapacitated to perform the duties of his or her position as a teacher and only if the commencement of the incapacity occurred while the member was employed as a teacher or within 90 days of such employment.
A member shall be considered disabled only when the System has received (1) a written certificate by at least 2 licensed and practicing physicians designated by the System, certifying that the member is disabled and unable to properly perform the duties of his or her position at the time of disability, except in the case of disability due to pregnancy where a written certificate from only one licensed and practicing physician is required; (2) a written statement from the employer certifying that the member is not eligible to receive a salary; and (3) a certification from the member that he or she is not and has not been engaged in gainful employment during the period of disability.
The benefit shall begin to accrue on the 31st day of absence from service on account of disability, except that when an application is made more than 90 days subsequent to the later of the commencement of disability or the date eligibility for salary ceases, it shall begin to accrue from the date of application, and shall be payable during the time the member does not receive a retirement annuity. The benefit is not payable to a member who is receiving or has a right to receive any salary as a teacher, or is employed in any capacity as a teacher by the employers included under this System or in an equivalent capacity in any other public or private school, college or university, except as provided in Section 16-149.6.
Service credits under the State Employees' Retirement System of Illinois, the State Universities Retirement System and the Illinois Municipal Retirement Fund shall be considered in determining the member's eligibility for a disability benefit and the total period during which the disability benefit is payable.
(b) The disability benefit shall be 40% of the greater of the member's most recent annual contract salary rate at the time the disability benefit becomes payable or the member's annual contract rate on the date the disability commenced. Prior to July 1, 1990, if the most recent period of service of any member was rendered on a less than full-time but not less than half-time basis, the amount of the disability benefit payable to such member shall be computed on the basis of the salary received by such member for the member's last year of service on a full-time basis if such salary was greater than the member's most recent salary. For part-time and substitute members after June 30, 1990, the disability benefit shall be 40% of the greater of the member's most recent annualized salary rate at the time the disability benefit becomes payable or the annualized salary rate or contract salary rate at the time the disability commenced.
In addition to the above benefit, the member shall receive creditable service and credit for contributions that the member would have made in active employment during any period of disability for which benefits are paid by the System on the basis of the annual salary rate used in computing the benefit, except as provided in Section 16-149.6.
(c) Effective January 1, 1988, the disability benefit shall continue until the time one of the following events first occurs: (1) disability ceases; (2) the member requests termination of the benefit; (3) the aggregate period for which disability payments made during the member's entire period of service equals 1/4 of the total period of creditable service, not including the time he or she has received the disability payments; or (4) the member is engaged or found to be able to engage in gainful employment, other than limited employment under Section 16-149.6. If the disability benefit is discontinued under item (4) but the member is subsequently found to be unable to be gainfully employed due to the disability which was the cause for his or her most recent incapacity to perform the duties of a teacher, the disability benefit will be resumed, upon notification of the System, as soon as the member is not eligible to receive salary.
A disabled member who receives disability benefits for the maximum period specified above or who requests that the disability benefits be terminated may be retired on a disability retirement annuity.
(d) The board shall prescribe rules governing the filing, investigation, control, and supervision of disability claims. The rules shall include specific standards to be used when requesting additional medical examinations, hospital records or other data necessary for determining the employment capacity and condition of the member. Costs incurred by a claimant in connection with completing a claim for disability benefits shall be paid by the claimant.
(Source: P.A. 94-539, eff. 8-10-05.)

(40 ILCS 5/16-149.1) (from Ch. 108 1/2, par. 16-149.1)
Sec. 16-149.1. Occupational disability benefit.
(a) A member who becomes totally and immediately incapacitated for duty as the proximate result of bodily injuries sustained or a hazard undergone while in the performance and within the scope of his or her duties, if such injuries or hazard were not the consequence of the member's willful negligence, shall receive an occupational disability benefit upon making proper application. If application is made more than 90 days subsequent to the later of the commencement of disability or the date eligibility for salary ceases, benefits shall begin to accrue from the date of application, but service credit and credit for contributions will be earned from the date of disability. The benefit is not payable to, and credit for service and contributions may not be earned under this Section by, a member who is receiving a benefit under Section 16-133, 16-149, or 16-149.2, or who is receiving salary as a teacher, or is employed in any capacity as a teacher by the employers included under this System or in an equivalent capacity in any other public or private school, college or university, except as provided in Section 16-149.6.
Proper proof of disability shall consist of: (1) a written certificate by at least 2 licensed and practicing physicians designated by the System, certifying that member is disabled and unable to perform assigned duties; (2) a written statement from the employer certifying that the member is disabled and not receiving a salary, and related information as to the cause and commencement of disability; and (3) a written statement from the member certifying that the member is not and has not been engaged in gainful employment.
Occupational disability benefits under this Section shall be payable only if (1) on the basis of a claim filed by the applicant with the Illinois Workers' Compensation Commission, it is determined by the Commission that the disability was incurred while in the performance and within the scope of assigned duties, under the terms of the Illinois Workers' Compensation or Occupational Diseases Act, whichever applies, and the claim is adjudicated as compensable by the Commission under either of the aforesaid Acts; or (2) on the basis of a claim filed by the applicant with an insurance carrier with which the employer of the applicant has a workers' compensation insurance policy, it is determined under the terms of the aforesaid policy that the disability was incurred while in the performance and within the scope of the member's assigned duties and the claim is approved as compensable.
(b) The occupational disability benefit shall be the greater of 60% of the member's contract salary rate at the time the disability benefit becomes payable or the member's annual contract rate on the date the disability commenced, and shall be payable monthly in equal installments. For part-time and substitute teachers after June 30, 1990, the benefit shall be the greater of the member's most recent annualized salary rate at the time the disability benefit becomes payable or the annualized salary rate or annual contract rate at the time the disability commenced.
Any amounts provided for a member or a member's dependents under the Illinois Workers' Compensation Act, the Illinois Occupational Diseases Act or a workers' compensation insurance policy provided by the employer shall be applied as an offset to any occupational benefit provided under this Section in such manner as may be prescribed by the board.
In addition to the above benefit, the member shall receive creditable service and credit for contributions that the member would have made in active employment during the period of disability, except as provided in Section 16-149.6. Creditable service and credit for contributions shall be calculated on the basis of the annual salary rate used in computing the benefit; however, such credit shall not be used in the determination of the period for which disability benefits are payable. A member who remains disabled after the termination of benefits due to age or the expiration of the maximum period for which benefits are payable shall be entitled to the retirement annuity provided under Section 16-133, notwithstanding that the member may not have the required minimum period of creditable service prescribed for such annuity.
(c) Effective January 1, 1988, the occupational disability benefit shall continue until the time one of the following first occurs: (1) disability ceases; (2) the member requests termination of the benefit; or (3) the member is engaged or found to be able to engage in gainful employment, other than limited employment under Section 16-149.6. If the disability benefit is discontinued under item (3) but the member is subsequently found to be unable to be gainfully employed due to the disability which was the cause for his or her most recent incapacity to perform the duties of a teacher, the disability benefit will be resumed, upon notification of the System, as soon as the member is not eligible to receive salary.
(d) The board shall prescribe rules governing the filing, investigation, control, and supervision of disability claims. Costs incurred by a claimant in connection with completing a claim for disability benefits shall be paid by the claimant.
(Source: P.A. 93-721, eff. 1-1-05; 94-539, eff. 8-10-05.)

(40 ILCS 5/16-149.2) (from Ch. 108 1/2, par. 16-149.2)
Sec. 16-149.2. Disability retirement annuity.
(a) A member whose disability benefit has been terminated under the provisions of Section 16-149 may be retired on a disability retirement annuity payable effective the day following such termination provided the member remains disabled under the standard of disability provided in Section 16-149.
The disability retirement annuity shall be payable upon receipt of written certificates from at least 2 licensed physicians designated by the System verifying the continuation of the disability condition. A disability retirement annuity shall not be paid during any period for which the member receives benefits under Section 16-133, Section 16-149, or Section 16-149.1 or has a right to receive a salary as a teacher, or is employed in any capacity as a teacher by the employers included under this System or in an equivalent capacity in any other public or private school, college or university, except as provided in Section 16-149.6.
(b) The disability retirement annuity shall be equal to the larger of: (1) 35% of the most recent annual contract salary rate or for part-time and substitute members after June 30, 1990, the most recent annualized salary rate; or (2) if disability commences prior to the member's attainment of age 55, the amount computed in accordance with Section 16-133, provided the amount computed under paragraph (B) of Section 16-133 shall be reduced by 1/2 of 1% for each month that the member is less than age 55; or (3) if disability commences after the member's attainment of age 55, and the member is not receiving a retirement annuity under Section 16-133, the amount computed in accordance with Section 16-133.
Prior to July 1, 1990, if the most recent period of service of any member eligible to receive a disability retirement annuity was rendered on a less than full-time but not less than half-time basis, the amount of the disability retirement annuity payable shall be computed on the basis of the salary received by such member for the member's last year of service on a full-time basis if such salary was greater than the member's most recent salary.
(c) If an annuitant receiving a disability retirement annuity under this Section is engaged in or able to engage in gainful employment (including limited employment under Section 16-149.6) paying more than the difference between the disability retirement annuity and the salary rate upon which the disability benefit is based, with no salary to be considered less than the minimum prescribed in Section 24-8 of the School Code, the disability retirement annuity shall be reduced to an amount which together with the amount earned by the annuitant, equals the salary rate upon which the disability benefit is based. However, for the purposes of this subsection (c) only, the salary rate upon which the benefit is based shall be deemed to increase by 15% on the tenth anniversary of the commencement of the annuity.
Once each year during the first 5 years following retirement on a disability retirement annuity, and once in every 3-year period thereafter, the System may require an annuitant to undergo a medical examination, by a physician or physicians designated by the System. If the annuitant refuses to submit to such medical examination, the annuity shall be discontinued until such time as the annuitant consents to the examination, and if refusal continues for one year, all the rights to the annuity shall be revoked.
(d) If an annuitant in receipt of a disability retirement annuity returns to active service as a teacher (other than limited employment under Section 16-149.6) or is no longer disabled, such annuity shall cease and the annuitant shall again become a member of the Retirement System and, if in active service as a teacher, shall make regular contributions. All service for which the annuitant had credit on the date of disability shall be properly reestablished.
An annuitant in receipt of a disability retirement annuity who returns to active service as a teacher and who again becomes disabled shall not be entitled to a recomputation of the disability retirement annuity based on amendments enacted while the annuitant was in receipt of the annuity unless at least one year of creditable service is rendered after the latest re-entry into service.
(e) An annuitant in receipt of a disability retirement annuity may, upon reaching retirement age as specified in Section 16-132, apply for a retirement annuity which is to be calculated as specified in Section 16-133. The disability retirement annuity shall be discontinued upon commencement of the retirement annuity.
(f) The board shall prescribe rules governing the filing, investigation, control, and supervision of disability retirement claims. The rules shall include specific standards to be used when requesting additional medical examinations, hospital records or other data necessary for determining the employment capacity and condition of the annuitant. Costs incurred by a claimant in connection with completing a claim for disability benefits shall be paid by the claimant.
The changes to this Section made by this amendatory Act of 1991 shall apply not only to persons who on or after its effective date are in service as a teacher under the System, but also to persons whose status as a teacher terminated prior to that date, whether or not the person is an annuitant on that date.
(Source: P.A. 93-469, eff. 8-8-03; 94-539, eff. 8-10-05.)

(40 ILCS 5/16-149.3) (from Ch. 108 1/2, par. 16-149.3)
Sec. 16-149.3. Increase in disability retirement annuity. An annuitant who retired on account of disability prior to July 22, 1947 may have the amount of his annual disability retirement annuity increased to $400 upon contributing an amount equal to the lesser of: (1) one month's current annuity, or (2) the difference between the current annual annuity and $400.
The increase in disability retirement annuity provided under this Section shall be effective as of the first month following receipt of the required contribution from the annuitant.
(Source: P.A. 83-1440.)

(40 ILCS 5/16-149.4) (from Ch. 108 1/2, par. 16-149.4)
Sec. 16-149.4. Supplementary disability retirement annuity.
(a) An annuitant receiving a disability retirement annuity on June 30, 1961 of less than $50 for each year of creditable service forming the basis of the disability retirement annuity shall have his or her disability retirement annuity increased to $50 per year for each year of such creditable service, with a minimum annuity of $1,000 per year.
(b) In order to be entitled to the increase in disability retirement annuity provided under this Section, an annuitant is required to make an additional contribution of $5 for each year of creditable service, together with interest at the rate of 3% per annum from August 25, 1961.
(c) The supplementary retirement annuity provided under this Section shall begin to accrue on the first of the month following receipt of the required contributions from the annuitant.
(Source: P.A. 91-887, eff. 7-6-00.)

(40 ILCS 5/16-149.5) (from Ch. 108 1/2, par. 16-149.5)
Sec. 16-149.5. Automatic increase in disability benefit. Each disability benefit payable under Section 16-149, 16-149.1 or 16-149.2 shall be increased by 7% of the original fixed amount of such benefit on January 1, 1991 or January 1 following the fourth anniversary of the granting of the benefit, whichever occurs later. On each January 1 following the 7% increase, the disability benefit shall be increased by 3% of the current amount of the benefit, including prior increases under this Article. However, in the case of a disability retirement annuity granted under Section 16-149.2, the annual increases provided by this Section shall cease as soon as the recipient of the annuity qualifies for the automatic annual increases provided under Section 16-133.1.
(Source: P.A. 86-1488.)

(40 ILCS 5/16-149.6)
Sec. 16-149.6. Limited employment during disability.
(a) A teacher who (i) has been receiving a disability, occupational disability, or disability retirement benefit under Section 16-149, 16-149.1, or 16-149.2 for at least one year and (ii) remains unable to resume regular full-time teaching due to disability, but is able to engage in limited or part-time employment as a teacher, may engage in such limited or part-time employment as a teacher for an employer under either this Article or an employer under Article 15 of this Code without loss of the disability, occupational disability, or disability retirement benefit, provided that the teacher's earnings for that limited or part-time employment, when added to the amount of the benefit, do not exceed 100% of the salary rate upon which the benefit is based.
(b) A disabled teacher who engages in limited or part-time teaching under this Section and earns service and contribution credits for that teaching shall not receive duplicate service or contribution credits under Section 16-149 or 16-149.1.
(Source: P.A. 94-539, eff. 8-10-05; 95-816, eff. 8-13-08.)

(40 ILCS 5/16-150) (from Ch. 108 1/2, par. 16-150)
Sec. 16-150. Re-entry.
(a) This Section does not apply to an annuitant who returns to teaching under the program established in Section 16-150.1, for the duration of his or her participation in that program.
(b) If an annuitant under this System is again employed as a teacher for an aggregate period exceeding that permitted by Section 16-118, his or her retirement annuity shall be terminated and the annuitant shall thereupon be regarded as an active member.
Such annuitant is not entitled to a recomputation of his or her retirement annuity unless at least one full year of creditable service is rendered after the latest re-entry into service and the annuitant must have rendered at least 3 years of creditable service after last re-entry into service to qualify for a recomputation of the retirement annuity based on amendments enacted while in receipt of a retirement annuity, except when retirement was due to disability.
However, regardless of age, an annuitant in receipt of a retirement annuity may be given temporary employment by a school board not exceeding that permitted under Section 16-118 and continue to receive the retirement annuity.
(c) Unless retirement was necessitated by disability, a retirement shall be considered cancelled and the retirement allowance must be repaid in full if the annuitant is employed as a teacher within the school year during which service was terminated.
(d) An annuitant's retirement which does not include a period of at least one full and complete school year shall be considered cancelled and the retirement annuity must be repaid in full unless such retirement was necessitated by disability.
(Source: P.A. 95-331, eff. 8-21-07.)

(40 ILCS 5/16-150.1)
Sec. 16-150.1. Return to teaching in subject shortage area.
(a) As used in this Section, "eligible employment" means employment beginning on or after July 1, 2003 and ending no later than June 30, 2013, in a subject shortage area at a qualified school, in a position requiring certification under the law governing the certification of teachers.
As used in this Section, "qualified school" means a public elementary or secondary school that meets all of the following requirements:
(1) At the time of hiring a retired teacher under

this Section, the school is experiencing a shortage of teachers in the subject shortage area for which the teacher is hired.

(2) The school district to which the school belongs

has complied with the requirements of subsection (e), and the regional superintendent has certified that compliance to the System.

(3) If the school district to which the school

belongs provides group health benefits for its teachers generally, substantially similar health benefits are made available for teachers participating in the program under this Section, without any limitations based on pre-existing conditions.

(b) An annuitant receiving a retirement annuity under this Article (other than a disability retirement annuity) may engage in eligible employment at a qualified school without impairing his or her retirement status or retirement annuity, subject to the following conditions:
(1) the eligible employment does not begin within the

school year during which service was terminated;

(2) the annuitant has not received any early

retirement incentive under Section 16-133.3, 16-133.4, or 16-133.5;

(3) if the annuitant retired before age 60 and with

less than 34 years of service, the eligible employment does not begin within the year following the effective date of the retirement annuity;

(4) if the annuitant retired at age 60 or above or

with 34 or more years of service, the eligible employment does not begin within the 90 days following the effective date of the retirement annuity; and

(5) before the eligible employment begins, the

employer notifies the System in writing of the annuitant's desire to participate in the program established under this Section.

(c) An annuitant engaged in eligible employment in accordance with subsection (b) shall be deemed a participant in the program established under this Section for so long as he or she remains employed in eligible employment.
(d) A participant in the program established under this Section continues to be a retirement annuitant, rather than an active teacher, for all of the purposes of this Code, but shall be deemed an active teacher for other purposes, such as inclusion in a collective bargaining unit, eligibility for group health benefits, and compliance with the laws governing the employment, regulation, certification, treatment, and conduct of teachers.
With respect to an annuitant's eligible employment under this Section, neither employee nor employer contributions shall be made to the System and no additional service credit shall be earned. Eligible employment does not affect the annuitant's final average salary or the amount of the retirement annuity.
(e) Before hiring a teacher under this Section, the school district to which the school belongs must do the following:
(1) If the school district to which the school

belongs has honorably dismissed, within the calendar year preceding the beginning of the school term for which it seeks to employ a retired teacher under the program established in this Section, any teachers who are legally qualified to hold positions in the subject shortage area and have not yet begun to receive their retirement annuities under this Article, the vacant positions must first be tendered to those teachers.

(2) For a period of at least 90 days during the 6

months preceding the beginning of either the fall or spring term for which it seeks to employ a retired teacher under the program established in this Section, the school district must, on an ongoing basis, both (i) advertise its vacancies in the subject shortage area in a newspaper of general circulation in the area in which the school is located and in employment bulletins published by college and university placement offices located near the school; and (ii) search for teachers legally qualified to fill those vacancies through the Illinois Education Job Bank.

The school district must submit documentation of its compliance with this subsection to the regional superintendent. Upon receiving satisfactory documentation from the school district, the regional superintendent shall certify the district's compliance with this subsection to the System.
(f) This Section applies without regard to whether the annuitant was in service on or after the effective date of this amendatory Act of the 93rd General Assembly.
(Source: P.A. 94-129, eff. 7-7-05; 95-910, eff. 8-26-08.)

(40 ILCS 5/16-151) (from Ch. 108 1/2, par. 16-151)
Sec. 16-151. Refund. Upon termination of employment as a teacher for any cause other than death or retirement, a member shall be paid the following amount upon demand made at least 4 months after ceasing to teach:
(1) from the Benefit Trust Reserve, the actual total

contributions paid by or on behalf of the member for membership service which have not been previously refunded and which are then credited to the member's individual account in the Benefit Trust Reserve, without interest thereon, and

(2) from the Benefit Trust Reserve, the actual

contributions not previously refunded, paid by or on behalf of the member for prior service and towards the cost of the automatic annual increase in retirement annuity as provided under Section 16-152, without interest thereon.

Any such amounts may be paid to the member either in one sum or, at the election of the board, in 4 quarterly payments.
Contributions credited to a member for periods of disability as provided in Sections 16-149 and 16-149.1 are not refundable.
Upon acceptance of a refund, all accrued rights and credits in the System are forfeited and may be reinstated only if the refund is repaid together with interest from the date of the refund to the date of repayment at the following rates compounded annually: for periods prior to July 1, 1965, regular interest; for periods from July 1, 1965 to June 30, 1977, 4% per year; for periods on and after July 1, 1977, regular interest. Repayment shall be permitted upon return to membership; however, service credit previously forfeited by a refund and subsequently reinstated may not be used as a basis for the payment of benefits, other than a refund of contributions, prior to the completion of one year of creditable service following the refund, except when repayment is permitted under the provisions of the "Retirement Systems Reciprocal Act" contained in Article 20.
(Source: P.A. 93-469, eff. 8-8-03.)

(40 ILCS 5/16-152) (from Ch. 108 1/2, par. 16-152)
(Text of Section WITH the changes made by P.A. 98-599, which has been held unconstitutional)
Sec. 16-152. Contributions by members.
(a) Except as provided in subsection (a-5), each member shall make contributions for membership service to this System as follows:
(1) Effective July 1, 1998, contributions of 7.50% of

salary towards the cost of the retirement annuity. Such contributions shall be deemed "normal contributions".

(2) Effective July 1, 1969 and, in the case of Tier 1

members, ending on June 30, 2014, contributions of 1/2 of 1% of salary toward the cost of the automatic annual increase in retirement annuity provided under Section 16-133.1.

(3) Effective July 24, 1959, contributions of 1% of

salary towards the cost of survivor benefits. Such contributions shall not be credited to the individual account of the member and shall not be subject to refund except as provided under Section 16-143.2.

(4) Effective July 1, 2005, contributions of 0.40% of

salary toward the cost of the early retirement without discount option provided under Section 16-133.2. This contribution shall cease upon termination of the early retirement without discount option as provided in Section 16-133.2.

(a-5) Beginning July 1, 2014, in lieu of the contribution otherwise required under paragraph (1) of subsection (a), each Tier 1 member shall contribute 7% of salary towards the cost of the retirement annuity. Contributions made pursuant to this subsection (a-5) shall be deemed "normal contributions".
(b) The minimum required contribution for any year of full-time teaching service shall be $192.
(c) Contributions shall not be required of any annuitant receiving a retirement annuity who is given employment as permitted under Section 16-118 or 16-150.1.
(d) A person who (i) was a member before July 1, 1998, (ii) retires with more than 34 years of creditable service, and (iii) does not elect to qualify for the augmented rate under Section 16-129.1 shall be entitled, at the time of retirement, to receive a partial refund of contributions made under this Section for service occurring after the later of June 30, 1998 or attainment of 34 years of creditable service, in an amount equal to 1.00% of the salary upon which those contributions were based.
(e) A member's contributions toward the cost of early retirement without discount made under item (a)(4) of this Section shall not be refunded if the member has elected early retirement without discount under Section 16-133.2 and has begun to receive a retirement annuity under this Article calculated in accordance with that election. Otherwise, a member's contributions toward the cost of early retirement without discount made under item (a)(4) of this Section shall be refunded according to whichever one of the following circumstances occurs first:
(1) The contributions shall be refunded to the

member, without interest, within 120 days after the member's retirement annuity commences, if the member does not elect early retirement without discount under Section 16-133.2.

(2) The contributions shall be included, without

interest, in any refund claimed by the member under Section 16-151.

(3) The contributions shall be refunded to the

member's designated beneficiary (or if there is no beneficiary, to the member's estate), without interest, if the member dies without having begun to receive a retirement annuity under this Article.

(4) The contributions shall be refunded to the

member, without interest, if the early retirement without discount option provided under subsection (d) of Section 16-133.2 is terminated. In that event, the System shall provide to the member, within 120 days after the option is terminated, an application for a refund of those contributions.

(Source: P.A. 98-42, eff. 6-28-13; 98-92, eff. 7-16-13; 98-599, eff. 6-1-14.)

(Text of Section WITHOUT the changes made by P.A. 98-599, which has been held unconstitutional)
Sec. 16-152. Contributions by members.
(a) Each member shall make contributions for membership service to this System as follows:
(1) Effective July 1, 1998, contributions of 7.50% of

salary towards the cost of the retirement annuity. Such contributions shall be deemed "normal contributions".

(2) Effective July 1, 1969, contributions of 1/2 of

1% of salary toward the cost of the automatic annual increase in retirement annuity provided under Section 16-133.1.

(3) Effective July 24, 1959, contributions of 1% of

salary towards the cost of survivor benefits. Such contributions shall not be credited to the individual account of the member and shall not be subject to refund except as provided under Section 16-143.2.

(4) Effective July 1, 2005, contributions of 0.40% of

salary toward the cost of the early retirement without discount option provided under Section 16-133.2. This contribution shall cease upon termination of the early retirement without discount option as provided in Section 16-133.2.

(b) The minimum required contribution for any year of full-time teaching service shall be $192.
(c) Contributions shall not be required of any annuitant receiving a retirement annuity who is given employment as permitted under Section 16-118 or 16-150.1.
(d) A person who (i) was a member before July 1, 1998, (ii) retires with more than 34 years of creditable service, and (iii) does not elect to qualify for the augmented rate under Section 16-129.1 shall be entitled, at the time of retirement, to receive a partial refund of contributions made under this Section for service occurring after the later of June 30, 1998 or attainment of 34 years of creditable service, in an amount equal to 1.00% of the salary upon which those contributions were based.
(e) A member's contributions toward the cost of early retirement without discount made under item (a)(4) of this Section shall not be refunded if the member has elected early retirement without discount under Section 16-133.2 and has begun to receive a retirement annuity under this Article calculated in accordance with that election. Otherwise, a member's contributions toward the cost of early retirement without discount made under item (a)(4) of this Section shall be refunded according to whichever one of the following circumstances occurs first:
(1) The contributions shall be refunded to the

member, without interest, within 120 days after the member's retirement annuity commences, if the member does not elect early retirement without discount under Section 16-133.2.

(2) The contributions shall be included, without

interest, in any refund claimed by the member under Section 16-151.

(3) The contributions shall be refunded to the

member's designated beneficiary (or if there is no beneficiary, to the member's estate), without interest, if the member dies without having begun to receive a retirement annuity under this Article.

(4) The contributions shall be refunded to the

member, without interest, if the early retirement without discount option provided under subsection (d) of Section 16-133.2 is terminated. In that event, the System shall provide to the member, within 120 days after the option is terminated, an application for a refund of those contributions.

(Source: P.A. 98-42, eff. 6-28-13; 98-92, eff. 7-16-13; 99-642, eff. 7-28-16.)

(40 ILCS 5/16-152.1) (from Ch. 108 1/2, par. 16-152.1)
Sec. 16-152.1. Pickup of contributions.
(a) Each employer may pick up the member contributions required under Section 16-152 for all salary earned after December 31, 1981. If an employer decides not to pick up the member contributions, the amount that would have been picked up shall continue to be deducted from salary. If contributions are picked up, they shall be treated as employer contributions in determining tax treatment under the United States Internal Revenue Code. The employer shall pay these member contributions from the same source of funds which is used in paying salary to the member. The employer may pick up these contributions by a reduction in the cash salary of the member or by an offset against a future salary increase or by a combination of a reduction in salary and offset against a future salary increase. If member contributions are picked up, they shall be treated for all purposes of this Article 16 in the same manner as member contributions made prior to the date the pick up began.
(b) The State Board of Education shall pick up the contributions of regional superintendents required under Section 16-152 for all salary earned for the 1982 calendar year and thereafter.
(c) Effective July 1, 1983, each employer shall pick up the member contributions required under Section 16-152 for all salary earned after such date. Contributions so picked up shall be treated as employer contributions in determining tax treatment under the United States Internal Revenue Code. The employer shall pay these member contributions from the same source of funds which is used in paying salary to the member. The employer may pick up these contributions by a reduction in the cash salary of the member or by an offset against a future salary increase or by a combination of a reduction in salary and offset against a future salary increase. Member contributions so picked up shall be treated for all purposes of this Article 16 in the same manner as member contributions made prior to the date the pick up began.
(d) Subject to the requirements of federal law and the rules of the board, beginning July 1, 1998 a member who is employed on a full-time basis may elect to have the employer pick up optional contributions that the member has elected to pay to the System, and the contributions so picked up shall be treated as employer contributions for the purposes of determining federal tax treatment. The election to have optional contributions picked up is irrevocable. At the time of making the election, the member shall execute a binding, irrevocable payroll deduction authorization. Upon receiving notice of the election, the employer shall pick up the contributions by a reduction in the cash salary of the member and shall pay the contributions from the same source of funds that is used to pay earnings to the member.
(Source: P.A. 90-448, eff. 8-16-97.)

(40 ILCS 5/16-152.5)
(This Section was added by P.A. 98-599, which has been held unconstitutional)
Sec. 16-152.5. Use of contributions for health care subsidies. The System shall not use any contribution received by the System under this Article to provide a subsidy for the cost of participation in a retiree health care program.
(Source: P.A. 98-599, eff. 6-1-14.)

(40 ILCS 5/16-153.1) (from Ch. 108 1/2, par. 16-153.1)
Sec. 16-153.1. (Repealed).
(Source: P.A. 89-25, eff. 6-21-95. Repealed internally, eff. 7-1-96.)

(40 ILCS 5/16-153.2) (from Ch. 108 1/2, par. 16-153.2)
Sec. 16-153.2. (Repealed).
(Source: P.A. 89-25, eff. 6-21-95. Repealed internally, eff. 7-1-98.)

(40 ILCS 5/16-153.3) (from Ch. 108 1/2, par. 16-153.3)
Sec. 16-153.3. (Repealed).
(Source: P.A. 89-25, eff. 6-21-95. Repealed internally, eff. 7-1-96.)

(40 ILCS 5/16-153.4) (from Ch. 108 1/2, par. 16-153.4)
Sec. 16-153.4. (Repealed).
(Source: P.A. 89-25, eff. 6-21-95. Repealed internally, eff. 7-1-96.)

(40 ILCS 5/16-153.5)
Sec. 16-153.5. Election of medicare coverage.
(a) The System shall conduct a divided medicare coverage referendum, open to teachers continuously employed by the same employer since March 31, 1986. The referendum shall be conducted in accordance with the applicable provisions of federal law and Article 21 of this Code.
(b) As used in this Section and in compliance with federal law, "referendum" means the process whereby teachers are granted the opportunity to make an irrevocable individual election to participate in the medicare program on a prospective basis.
(c) Employers shall pay the necessary employer contributions and make the necessary deductions from salary for teachers who elect to participate in the federal medicare program under this Section, as required by the System, Article 21 of this Code, and federal law.
(Source: P.A. 93-119, eff. 7-10-03.)

(40 ILCS 5/16-154) (from Ch. 108 1/2, par. 16-154)
Sec. 16-154. Deductions from salary.
(a) Required contributions. The governing body of each school district and of each employing unit coming under this System, and the State Comptroller or other State officer certifying payroll vouchers, including payments of salary or wages to teachers, shall pick up or retain on every pay day the contributions required under Section 16-152 of each member. Each governing body or officer shall furnish a statement to each member showing the amount picked up or retained from his or her salary.
(b) Optional contributions. For the purposes of this Section and Section 16-152.1, "optional contributions" means contributions that a member elects to make in order to establish optional service credit or to reinstate creditable service that was terminated upon payment of a refund.
The governing body of each school district and of each employing unit coming under this System and the State Comptroller or other State officer certifying payroll vouchers shall take the steps necessary to comply with the requirements of Section 414(h)(2) of the Internal Revenue Code of 1986, as amended, to permit the pickup of optional contributions on a tax-deferred basis. Beginning July 1, 1998, a school district or other employing unit shall not withhold optional contributions from the salary of any member on an after-tax basis.
(Source: P.A. 90-448, eff. 8-16-97.)

(40 ILCS 5/16-155) (from Ch. 108 1/2, par. 16-155)
Sec. 16-155. Report to system and payment of deductions.
(a) The governing body of each school district shall make two deposits each month. The deposit for member contributions for salary paid between the first and the fifteenth of the month is due by the 25th of the month. The deposit of member contributions for salary paid between the sixteenth and last day of the month is due by the 10th of the following month. All required contributions for salary earned during a school term are due by July 10 next following the close of such school term.
The governing body of each State institution coming under this retirement system, the State Comptroller or other State officer certifying payroll vouchers including payments of salary or wages to teachers, and any other employer of teachers, shall, monthly, forward to the secretary of the retirement system the member contributions required under this Article.
Each employer specified above shall, prior to August 15 of each year, forward to the System a detailed statement, verified in all cases of school districts by the secretary or clerk of the district, of the amounts so contributed since the period covered by the last previous annual statement, together with required contributions not yet forwarded, such payments being payable to the System.
The board may prescribe rules governing the form, content, investigation, control, and supervision of such statements and may establish additional interim employer reporting requirements as the Board deems necessary. If no teacher in a school district comes under the provisions of this Article, the governing body of the district shall so state under the oath of its secretary to this system, and shall at the same time forward a copy of the statement to the regional superintendent of schools.
(b) If the governing body of an employer that is not a State agency fails to forward such required contributions within the time permitted in subsection (a) above, the System shall notify the employer of an additional amount due, equal to the greater of the following: (1) an amount representing the interest lost by the system due to late forwarding of contributions, calculated for the number of days which the employer is late in forwarding contributions at a rate of interest prescribed by the board, based on its investment experience; or (2) $50.
(c) If the system, on August 15, is not in receipt of the detailed statements required under this Section of any school district or other employing unit, such school district or other employing unit shall pay to the system an amount equal to $250 for each day that elapses from August 15, until the day such statement is filed with the system.
(Source: P.A. 99-450, eff. 8-24-15.)

(40 ILCS 5/16-157) (from Ch. 108 1/2, par. 16-157)
Sec. 16-157. Consent to deductions - discharge of claims. Every member is deemed to have consented to the contributions required under this Article. Payment of salary or compensation less the required contribution shall be a complete discharge and acquittance of all salary and compensation claims and demands for the member's services rendered during the period covered by such payment.
(Source: P.A. 83-1440.)

(40 ILCS 5/16-158) (from Ch. 108 1/2, par. 16-158)
(Text of Section from P.A. 100-23)
Sec. 16-158. Contributions by State and other employing units.
(a) The State shall make contributions to the System by means of appropriations from the Common School Fund and other State funds of amounts which, together with other employer contributions, employee contributions, investment income, and other income, will be sufficient to meet the cost of maintaining and administering the System on a 90% funded basis in accordance with actuarial recommendations.
The Board shall determine the amount of State contributions required for each fiscal year on the basis of the actuarial tables and other assumptions adopted by the Board and the recommendations of the actuary, using the formula in subsection (b-3).
(a-1) Annually, on or before November 15 until November 15, 2011, the Board shall certify to the Governor the amount of the required State contribution for the coming fiscal year. The certification under this subsection (a-1) shall include a copy of the actuarial recommendations upon which it is based and shall specifically identify the System's projected State normal cost for that fiscal year.
On or before May 1, 2004, the Board shall recalculate and recertify to the Governor the amount of the required State contribution to the System for State fiscal year 2005, taking into account the amounts appropriated to and received by the System under subsection (d) of Section 7.2 of the General Obligation Bond Act.
On or before July 1, 2005, the Board shall recalculate and recertify to the Governor the amount of the required State contribution to the System for State fiscal year 2006, taking into account the changes in required State contributions made by this amendatory Act of the 94th General Assembly.
On or before April 1, 2011, the Board shall recalculate and recertify to the Governor the amount of the required State contribution to the System for State fiscal year 2011, applying the changes made by Public Act 96-889 to the System's assets and liabilities as of June 30, 2009 as though Public Act 96-889 was approved on that date.
(a-5) On or before November 1 of each year, beginning November 1, 2012, the Board shall submit to the State Actuary, the Governor, and the General Assembly a proposed certification of the amount of the required State contribution to the System for the next fiscal year, along with all of the actuarial assumptions, calculations, and data upon which that proposed certification is based. On or before January 1 of each year, beginning January 1, 2013, the State Actuary shall issue a preliminary report concerning the proposed certification and identifying, if necessary, recommended changes in actuarial assumptions that the Board must consider before finalizing its certification of the required State contributions. On or before January 15, 2013 and each January 15 thereafter, the Board shall certify to the Governor and the General Assembly the amount of the required State contribution for the next fiscal year. The Board's certification must note any deviations from the State Actuary's recommended changes, the reason or reasons for not following the State Actuary's recommended changes, and the fiscal impact of not following the State Actuary's recommended changes on the required State contribution.
(a-10) By November 1, 2017, the Board shall recalculate and recertify to the State Actuary, the Governor, and the General Assembly the amount of the State contribution to the System for State fiscal year 2018, taking into account the changes in required State contributions made by this amendatory Act of the 100th General Assembly. The State Actuary shall review the assumptions and valuations underlying the Board's revised certification and issue a preliminary report concerning the proposed recertification and identifying, if necessary, recommended changes in actuarial assumptions that the Board must consider before finalizing its certification of the required State contributions. The Board's final certification must note any deviations from the State Actuary's recommended changes, the reason or reasons for not following the State Actuary's recommended changes, and the fiscal impact of not following the State Actuary's recommended changes on the required State contribution.
(b) Through State fiscal year 1995, the State contributions shall be paid to the System in accordance with Section 18-7 of the School Code.
(b-1) Beginning in State fiscal year 1996, on the 15th day of each month, or as soon thereafter as may be practicable, the Board shall submit vouchers for payment of State contributions to the System, in a total monthly amount of one-twelfth of the required annual State contribution certified under subsection (a-1). From the effective date of this amendatory Act of the 93rd General Assembly through June 30, 2004, the Board shall not submit vouchers for the remainder of fiscal year 2004 in excess of the fiscal year 2004 certified contribution amount determined under this Section after taking into consideration the transfer to the System under subsection (a) of Section 6z-61 of the State Finance Act. These vouchers shall be paid by the State Comptroller and Treasurer by warrants drawn on the funds appropriated to the System for that fiscal year.
If in any month the amount remaining unexpended from all other appropriations to the System for the applicable fiscal year (including the appropriations to the System under Section 8.12 of the State Finance Act and Section 1 of the State Pension Funds Continuing Appropriation Act) is less than the amount lawfully vouchered under this subsection, the difference shall be paid from the Common School Fund under the continuing appropriation authority provided in Section 1.1 of the State Pension Funds Continuing Appropriation Act.
(b-2) Allocations from the Common School Fund apportioned to school districts not coming under this System shall not be diminished or affected by the provisions of this Article.
(b-3) For State fiscal years 2012 through 2045, the minimum contribution to the System to be made by the State for each fiscal year shall be an amount determined by the System to be sufficient to bring the total assets of the System up to 90% of the total actuarial liabilities of the System by the end of State fiscal year 2045. In making these determinations, the required State contribution shall be calculated each year as a level percentage of payroll over the years remaining to and including fiscal year 2045 and shall be determined under the projected unit credit actuarial cost method.
For each of State fiscal years 2018, 2019, and 2020, the State shall make an additional contribution to the System equal to 2% of the total payroll of each employee who is deemed to have elected the benefits under Section 1-161 or who has made the election under subsection (c) of Section 1-161.
A change in an actuarial or investment assumption that increases or decreases the required State contribution and first applies in State fiscal year 2018 or thereafter shall be implemented in equal annual amounts over a 5-year period beginning in the State fiscal year in which the actuarial change first applies to the required State contribution.
A change in an actuarial or investment assumption that increases or decreases the required State contribution and first applied to the State contribution in fiscal year 2014, 2015, 2016, or 2017 shall be implemented:
(i) as already applied in State fiscal years before

2018; and

(ii) in the portion of the 5-year period beginning in

the State fiscal year in which the actuarial change first applied that occurs in State fiscal year 2018 or thereafter, by calculating the change in equal annual amounts over that 5-year period and then implementing it at the resulting annual rate in each of the remaining fiscal years in that 5-year period.

For State fiscal years 1996 through 2005, the State contribution to the System, as a percentage of the applicable employee payroll, shall be increased in equal annual increments so that by State fiscal year 2011, the State is contributing at the rate required under this Section; except that in the following specified State fiscal years, the State contribution to the System shall not be less than the following indicated percentages of the applicable employee payroll, even if the indicated percentage will produce a State contribution in excess of the amount otherwise required under this subsection and subsection (a), and notwithstanding any contrary certification made under subsection (a-1) before the effective date of this amendatory Act of 1998: 10.02% in FY 1999; 10.77% in FY 2000; 11.47% in FY 2001; 12.16% in FY 2002; 12.86% in FY 2003; and 13.56% in FY 2004.
Notwithstanding any other provision of this Article, the total required State contribution for State fiscal year 2006 is $534,627,700.
Notwithstanding any other provision of this Article, the total required State contribution for State fiscal year 2007 is $738,014,500.
For each of State fiscal years 2008 through 2009, the State contribution to the System, as a percentage of the applicable employee payroll, shall be increased in equal annual increments from the required State contribution for State fiscal year 2007, so that by State fiscal year 2011, the State is contributing at the rate otherwise required under this Section.
Notwithstanding any other provision of this Article, the total required State contribution for State fiscal year 2010 is $2,089,268,000 and shall be made from the proceeds of bonds sold in fiscal year 2010 pursuant to Section 7.2 of the General Obligation Bond Act, less (i) the pro rata share of bond sale expenses determined by the System's share of total bond proceeds, (ii) any amounts received from the Common School Fund in fiscal year 2010, and (iii) any reduction in bond proceeds due to the issuance of discounted bonds, if applicable.
Notwithstanding any other provision of this Article, the total required State contribution for State fiscal year 2011 is the amount recertified by the System on or before April 1, 2011 pursuant to subsection (a-1) of this Section and shall be made from the proceeds of bonds sold in fiscal year 2011 pursuant to Section 7.2 of the General Obligation Bond Act, less (i) the pro rata share of bond sale expenses determined by the System's share of total bond proceeds, (ii) any amounts received from the Common School Fund in fiscal year 2011, and (iii) any reduction in bond proceeds due to the issuance of discounted bonds, if applicable. This amount shall include, in addition to the amount certified by the System, an amount necessary to meet employer contributions required by the State as an employer under paragraph (e) of this Section, which may also be used by the System for contributions required by paragraph (a) of Section 16-127.
Beginning in State fiscal year 2046, the minimum State contribution for each fiscal year shall be the amount needed to maintain the total assets of the System at 90% of the total actuarial liabilities of the System.
Amounts received by the System pursuant to Section 25 of the Budget Stabilization Act or Section 8.12 of the State Finance Act in any fiscal year do not reduce and do not constitute payment of any portion of the minimum State contribution required under this Article in that fiscal year. Such amounts shall not reduce, and shall not be included in the calculation of, the required State contributions under this Article in any future year until the System has reached a funding ratio of at least 90%. A reference in this Article to the "required State contribution" or any substantially similar term does not include or apply to any amounts payable to the System under Section 25 of the Budget Stabilization Act.
Notwithstanding any other provision of this Section, the required State contribution for State fiscal year 2005 and for fiscal year 2008 and each fiscal year thereafter, as calculated under this Section and certified under subsection (a-1), shall not exceed an amount equal to (i) the amount of the required State contribution that would have been calculated under this Section for that fiscal year if the System had not received any payments under subsection (d) of Section 7.2 of the General Obligation Bond Act, minus (ii) the portion of the State's total debt service payments for that fiscal year on the bonds issued in fiscal year 2003 for the purposes of that Section 7.2, as determined and certified by the Comptroller, that is the same as the System's portion of the total moneys distributed under subsection (d) of Section 7.2 of the General Obligation Bond Act. In determining this maximum for State fiscal years 2008 through 2010, however, the amount referred to in item (i) shall be increased, as a percentage of the applicable employee payroll, in equal increments calculated from the sum of the required State contribution for State fiscal year 2007 plus the applicable portion of the State's total debt service payments for fiscal year 2007 on the bonds issued in fiscal year 2003 for the purposes of Section 7.2 of the General Obligation Bond Act, so that, by State fiscal year 2011, the State is contributing at the rate otherwise required under this Section.
(b-4) Beginning in fiscal year 2018, each employer under this Article shall pay to the System a required contribution determined as a percentage of projected payroll and sufficient to produce an annual amount equal to:
(i) for each of fiscal years 2018, 2019, and 2020,

the defined benefit normal cost of the defined benefit plan, less the employee contribution, for each employee of that employer who has elected or who is deemed to have elected the benefits under Section 1-161 or who has made the election under subsection (b) of Section 1-161; for fiscal year 2021 and each fiscal year thereafter, the defined benefit normal cost of the defined benefit plan, less the employee contribution, plus 2%, for each employee of that employer who has elected or who is deemed to have elected the benefits under Section 1-161 or who has made the election under subsection (b) of Section 1-161; plus

(ii) the amount required for that fiscal year to

amortize any unfunded actuarial accrued liability associated with the present value of liabilities attributable to the employer's account under Section 16-158.3, determined as a level percentage of payroll over a 30-year rolling amortization period.

In determining contributions required under item (i) of this subsection, the System shall determine an aggregate rate for all employers, expressed as a percentage of projected payroll.
In determining the contributions required under item (ii) of this subsection, the amount shall be computed by the System on the basis of the actuarial assumptions and tables used in the most recent actuarial valuation of the System that is available at the time of the computation.
The contributions required under this subsection (b-4) shall be paid by an employer concurrently with that employer's payroll payment period. The State, as the actual employer of an employee, shall make the required contributions under this subsection.
(c) Payment of the required State contributions and of all pensions, retirement annuities, death benefits, refunds, and other benefits granted under or assumed by this System, and all expenses in connection with the administration and operation thereof, are obligations of the State.
If members are paid from special trust or federal funds which are administered by the employing unit, whether school district or other unit, the employing unit shall pay to the System from such funds the full accruing retirement costs based upon that service, which, beginning July 1, 2014, shall be at a rate, expressed as a percentage of salary, equal to the total minimum contribution to the System to be made by the State for that fiscal year, including both normal cost and unfunded liability components, expressed as a percentage of payroll, as determined by the System under subsection (b-3) of this Section. Employer contributions, based on salary paid to members from federal funds, may be forwarded by the distributing agency of the State of Illinois to the System prior to allocation, in an amount determined in accordance with guidelines established by such agency and the System. Any contribution for fiscal year 2015 collected as a result of the change made by this amendatory Act of the 98th General Assembly shall be considered a State contribution under subsection (b-3) of this Section.
(d) Effective July 1, 1986, any employer of a teacher as defined in paragraph (8) of Section 16-106 shall pay the employer's normal cost of benefits based upon the teacher's service, in addition to employee contributions, as determined by the System. Such employer contributions shall be forwarded monthly in accordance with guidelines established by the System.
However, with respect to benefits granted under Section 16-133.4 or 16-133.5 to a teacher as defined in paragraph (8) of Section 16-106, the employer's contribution shall be 12% (rather than 20%) of the member's highest annual salary rate for each year of creditable service granted, and the employer shall also pay the required employee contribution on behalf of the teacher. For the purposes of Sections 16-133.4 and 16-133.5, a teacher as defined in paragraph (8) of Section 16-106 who is serving in that capacity while on leave of absence from another employer under this Article shall not be considered an employee of the employer from which the teacher is on leave.
(e) Beginning July 1, 1998, every employer of a teacher shall pay to the System an employer contribution computed as follows:
(1) Beginning July 1, 1998 through June 30, 1999, the

employer contribution shall be equal to 0.3% of each teacher's salary.

(2) Beginning July 1, 1999 and thereafter, the

employer contribution shall be equal to 0.58% of each teacher's salary.

The school district or other employing unit may pay these employer contributions out of any source of funding available for that purpose and shall forward the contributions to the System on the schedule established for the payment of member contributions.
These employer contributions are intended to offset a portion of the cost to the System of the increases in retirement benefits resulting from this amendatory Act of 1998.
Each employer of teachers is entitled to a credit against the contributions required under this subsection (e) with respect to salaries paid to teachers for the period January 1, 2002 through June 30, 2003, equal to the amount paid by that employer under subsection (a-5) of Section 6.6 of the State Employees Group Insurance Act of 1971 with respect to salaries paid to teachers for that period.
The additional 1% employee contribution required under Section 16-152 by this amendatory Act of 1998 is the responsibility of the teacher and not the teacher's employer, unless the employer agrees, through collective bargaining or otherwise, to make the contribution on behalf of the teacher.
If an employer is required by a contract in effect on May 1, 1998 between the employer and an employee organization to pay, on behalf of all its full-time employees covered by this Article, all mandatory employee contributions required under this Article, then the employer shall be excused from paying the employer contribution required under this subsection (e) for the balance of the term of that contract. The employer and the employee organization shall jointly certify to the System the existence of the contractual requirement, in such form as the System may prescribe. This exclusion shall cease upon the termination, extension, or renewal of the contract at any time after May 1, 1998.
(f) If the amount of a teacher's salary for any school year used to determine final average salary exceeds the member's annual full-time salary rate with the same employer for the previous school year by more than 6%, the teacher's employer shall pay to the System, in addition to all other payments required under this Section and in accordance with guidelines established by the System, the present value of the increase in benefits resulting from the portion of the increase in salary that is in excess of 6%. This present value shall be computed by the System on the basis of the actuarial assumptions and tables used in the most recent actuarial valuation of the System that is available at the time of the computation. If a teacher's salary for the 2005-2006 school year is used to determine final average salary under this subsection (f), then the changes made to this subsection (f) by Public Act 94-1057 shall apply in calculating whether the increase in his or her salary is in excess of 6%. For the purposes of this Section, change in employment under Section 10-21.12 of the School Code on or after June 1, 2005 shall constitute a change in employer. The System may require the employer to provide any pertinent information or documentation. The changes made to this subsection (f) by this amendatory Act of the 94th General Assembly apply without regard to whether the teacher was in service on or after its effective date.
Whenever it determines that a payment is or may be required under this subsection, the System shall calculate the amount of the payment and bill the employer for that amount. The bill shall specify the calculations used to determine the amount due. If the employer disputes the amount of the bill, it may, within 30 days after receipt of the bill, apply to the System in writing for a recalculation. The application must specify in detail the grounds of the dispute and, if the employer asserts that the calculation is subject to subsection (g) or (h) of this Section, must include an affidavit setting forth and attesting to all facts within the employer's knowledge that are pertinent to the applicability of that subsection. Upon receiving a timely application for recalculation, the System shall review the application and, if appropriate, recalculate the amount due.
The employer contributions required under this subsection (f) may be paid in the form of a lump sum within 90 days after receipt of the bill. If the employer contributions are not paid within 90 days after receipt of the bill, then interest will be charged at a rate equal to the System's annual actuarially assumed rate of return on investment compounded annually from the 91st day after receipt of the bill. Payments must be concluded within 3 years after the employer's receipt of the bill.
(g) This subsection (g) applies only to payments made or salary increases given on or after June 1, 2005 but before July 1, 2011. The changes made by Public Act 94-1057 shall not require the System to refund any payments received before July 31, 2006 (the effective date of Public Act 94-1057).
When assessing payment for any amount due under subsection (f), the System shall exclude salary increases paid to teachers under contracts or collective bargaining agreements entered into, amended, or renewed before June 1, 2005.
When assessing payment for any amount due under subsection (f), the System shall exclude salary increases paid to a teacher at a time when the teacher is 10 or more years from retirement eligibility under Section 16-132 or 16-133.2.
When assessing payment for any amount due under subsection (f), the System shall exclude salary increases resulting from overload work, including summer school, when the school district has certified to the System, and the System has approved the certification, that (i) the overload work is for the sole purpose of classroom instruction in excess of the standard number of classes for a full-time teacher in a school district during a school year and (ii) the salary increases are equal to or less than the rate of pay for classroom instruction computed on the teacher's current salary and work schedule.
When assessing payment for any amount due under subsection (f), the System shall exclude a salary increase resulting from a promotion (i) for which the employee is required to hold a certificate or supervisory endorsement issued by the State Teacher Certification Board that is a different certification or supervisory endorsement than is required for the teacher's previous position and (ii) to a position that has existed and been filled by a member for no less than one complete academic year and the salary increase from the promotion is an increase that results in an amount no greater than the lesser of the average salary paid for other similar positions in the district requiring the same certification or the amount stipulated in the collective bargaining agreement for a similar position requiring the same certification.
When assessing payment for any amount due under subsection (f), the System shall exclude any payment to the teacher from the State of Illinois or the State Board of Education over which the employer does not have discretion, notwithstanding that the payment is included in the computation of final average salary.
(h) When assessing payment for any amount due under subsection (f), the System shall exclude any salary increase described in subsection (g) of this Section given on or after July 1, 2011 but before July 1, 2014 under a contract or collective bargaining agreement entered into, amended, or renewed on or after June 1, 2005 but before July 1, 2011. Notwithstanding any other provision of this Section, any payments made or salary increases given after June 30, 2014 shall be used in assessing payment for any amount due under subsection (f) of this Section.
(i) The System shall prepare a report and file copies of the report with the Governor and the General Assembly by January 1, 2007 that contains all of the following information:
(1) The number of recalculations required by the

changes made to this Section by Public Act 94-1057 for each employer.

(2) The dollar amount by which each employer's

contribution to the System was changed due to recalculations required by Public Act 94-1057.

(3) The total amount the System received from each

employer as a result of the changes made to this Section by Public Act 94-4.

(4) The increase in the required State contribution

resulting from the changes made to this Section by Public Act 94-1057.

(i-5) For school years beginning on or after July 1, 2017, if the amount of a participant's salary for any school year, determined on a full-time equivalent basis, exceeds the amount of the salary set for the Governor, the participant's employer shall pay to the System, in addition to all other payments required under this Section and in accordance with guidelines established by the System, an amount determined by the System to be equal to the employer normal cost, as established by the System and expressed as a total percentage of payroll, multiplied by the amount of salary in excess of the amount of the salary set for the Governor. This amount shall be computed by the System on the basis of the actuarial assumptions and tables used in the most recent actuarial valuation of the System that is available at the time of the computation. The System may require the employer to provide any pertinent information or documentation.
Whenever it determines that a payment is or may be required under this subsection, the System shall calculate the amount of the payment and bill the employer for that amount. The bill shall specify the calculations used to determine the amount due. If the employer disputes the amount of the bill, it may, within 30 days after receipt of the bill, apply to the System in writing for a recalculation. The application must specify in detail the grounds of the dispute. Upon receiving a timely application for recalculation, the System shall review the application and, if appropriate, recalculate the amount due.
The employer contributions required under this subsection may be paid in the form of a lump sum within 90 days after receipt of the bill. If the employer contributions are not paid within 90 days after receipt of the bill, then interest will be charged at a rate equal to the System's annual actuarially assumed rate of return on investment compounded annually from the 91st day after receipt of the bill. Payments must be concluded within 3 years after the employer's receipt of the bill.
(j) For purposes of determining the required State contribution to the System, the value of the System's assets shall be equal to the actuarial value of the System's assets, which shall be calculated as follows:
As of June 30, 2008, the actuarial value of the System's assets shall be equal to the market value of the assets as of that date. In determining the actuarial value of the System's assets for fiscal years after June 30, 2008, any actuarial gains or losses from investment return incurred in a fiscal year shall be recognized in equal annual amounts over the 5-year period following that fiscal year.
(k) For purposes of determining the required State contribution to the system for a particular year, the actuarial value of assets shall be assumed to earn a rate of return equal to the system's actuarially assumed rate of return.
(Source: P.A. 100-23, eff. 7-6-17.)

(Text of Section from P.A. 100-340)
Sec. 16-158. Contributions by State and other employing units.
(a) The State shall make contributions to the System by means of appropriations from the Common School Fund and other State funds of amounts which, together with other employer contributions, employee contributions, investment income, and other income, will be sufficient to meet the cost of maintaining and administering the System on a 90% funded basis in accordance with actuarial recommendations.
The Board shall determine the amount of State contributions required for each fiscal year on the basis of the actuarial tables and other assumptions adopted by the Board and the recommendations of the actuary, using the formula in subsection (b-3).
(a-1) Annually, on or before November 15 until November 15, 2011, the Board shall certify to the Governor the amount of the required State contribution for the coming fiscal year. The certification under this subsection (a-1) shall include a copy of the actuarial recommendations upon which it is based and shall specifically identify the System's projected State normal cost for that fiscal year.
On or before May 1, 2004, the Board shall recalculate and recertify to the Governor the amount of the required State contribution to the System for State fiscal year 2005, taking into account the amounts appropriated to and received by the System under subsection (d) of Section 7.2 of the General Obligation Bond Act.
On or before July 1, 2005, the Board shall recalculate and recertify to the Governor the amount of the required State contribution to the System for State fiscal year 2006, taking into account the changes in required State contributions made by this amendatory Act of the 94th General Assembly.
On or before April 1, 2011, the Board shall recalculate and recertify to the Governor the amount of the required State contribution to the System for State fiscal year 2011, applying the changes made by Public Act 96-889 to the System's assets and liabilities as of June 30, 2009 as though Public Act 96-889 was approved on that date.
(a-5) On or before November 1 of each year, beginning November 1, 2012, the Board shall submit to the State Actuary, the Governor, and the General Assembly a proposed certification of the amount of the required State contribution to the System for the next fiscal year, along with all of the actuarial assumptions, calculations, and data upon which that proposed certification is based. On or before January 1 of each year, beginning January 1, 2013, the State Actuary shall issue a preliminary report concerning the proposed certification and identifying, if necessary, recommended changes in actuarial assumptions that the Board must consider before finalizing its certification of the required State contributions. On or before January 15, 2013 and each January 15 thereafter, the Board shall certify to the Governor and the General Assembly the amount of the required State contribution for the next fiscal year. The Board's certification must note any deviations from the State Actuary's recommended changes, the reason or reasons for not following the State Actuary's recommended changes, and the fiscal impact of not following the State Actuary's recommended changes on the required State contribution.
(b) Through State fiscal year 1995, the State contributions shall be paid to the System in accordance with Section 18-7 of the School Code.
(b-1) Beginning in State fiscal year 1996, on the 15th day of each month, or as soon thereafter as may be practicable, the Board shall submit vouchers for payment of State contributions to the System, in a total monthly amount of one-twelfth of the required annual State contribution certified under subsection (a-1). From the effective date of this amendatory Act of the 93rd General Assembly through June 30, 2004, the Board shall not submit vouchers for the remainder of fiscal year 2004 in excess of the fiscal year 2004 certified contribution amount determined under this Section after taking into consideration the transfer to the System under subsection (a) of Section 6z-61 of the State Finance Act. These vouchers shall be paid by the State Comptroller and Treasurer by warrants drawn on the funds appropriated to the System for that fiscal year.
If in any month the amount remaining unexpended from all other appropriations to the System for the applicable fiscal year (including the appropriations to the System under Section 8.12 of the State Finance Act and Section 1 of the State Pension Funds Continuing Appropriation Act) is less than the amount lawfully vouchered under this subsection, the difference shall be paid from the Common School Fund under the continuing appropriation authority provided in Section 1.1 of the State Pension Funds Continuing Appropriation Act.
(b-2) Allocations from the Common School Fund apportioned to school districts not coming under this System shall not be diminished or affected by the provisions of this Article.
(b-3) For State fiscal years 2012 through 2045, the minimum contribution to the System to be made by the State for each fiscal year shall be an amount determined by the System to be sufficient to bring the total assets of the System up to 90% of the total actuarial liabilities of the System by the end of State fiscal year 2045. In making these determinations, the required State contribution shall be calculated each year as a level percentage of payroll over the years remaining to and including fiscal year 2045 and shall be determined under the projected unit credit actuarial cost method.
For State fiscal years 1996 through 2005, the State contribution to the System, as a percentage of the applicable employee payroll, shall be increased in equal annual increments so that by State fiscal year 2011, the State is contributing at the rate required under this Section; except that in the following specified State fiscal years, the State contribution to the System shall not be less than the following indicated percentages of the applicable employee payroll, even if the indicated percentage will produce a State contribution in excess of the amount otherwise required under this subsection and subsection (a), and notwithstanding any contrary certification made under subsection (a-1) before the effective date of this amendatory Act of 1998: 10.02% in FY 1999; 10.77% in FY 2000; 11.47% in FY 2001; 12.16% in FY 2002; 12.86% in FY 2003; and 13.56% in FY 2004.
Notwithstanding any other provision of this Article, the total required State contribution for State fiscal year 2006 is $534,627,700.
Notwithstanding any other provision of this Article, the total required State contribution for State fiscal year 2007 is $738,014,500.
For each of State fiscal years 2008 through 2009, the State contribution to the System, as a percentage of the applicable employee payroll, shall be increased in equal annual increments from the required State contribution for State fiscal year 2007, so that by State fiscal year 2011, the State is contributing at the rate otherwise required under this Section.
Notwithstanding any other provision of this Article, the total required State contribution for State fiscal year 2010 is $2,089,268,000 and shall be made from the proceeds of bonds sold in fiscal year 2010 pursuant to Section 7.2 of the General Obligation Bond Act, less (i) the pro rata share of bond sale expenses determined by the System's share of total bond proceeds, (ii) any amounts received from the Common School Fund in fiscal year 2010, and (iii) any reduction in bond proceeds due to the issuance of discounted bonds, if applicable.
Notwithstanding any other provision of this Article, the total required State contribution for State fiscal year 2011 is the amount recertified by the System on or before April 1, 2011 pursuant to subsection (a-1) of this Section and shall be made from the proceeds of bonds sold in fiscal year 2011 pursuant to Section 7.2 of the General Obligation Bond Act, less (i) the pro rata share of bond sale expenses determined by the System's share of total bond proceeds, (ii) any amounts received from the Common School Fund in fiscal year 2011, and (iii) any reduction in bond proceeds due to the issuance of discounted bonds, if applicable. This amount shall include, in addition to the amount certified by the System, an amount necessary to meet employer contributions required by the State as an employer under paragraph (e) of this Section, which may also be used by the System for contributions required by paragraph (a) of Section 16-127.
Beginning in State fiscal year 2046, the minimum State contribution for each fiscal year shall be the amount needed to maintain the total assets of the System at 90% of the total actuarial liabilities of the System.
Amounts received by the System pursuant to Section 25 of the Budget Stabilization Act or Section 8.12 of the State Finance Act in any fiscal year do not reduce and do not constitute payment of any portion of the minimum State contribution required under this Article in that fiscal year. Such amounts shall not reduce, and shall not be included in the calculation of, the required State contributions under this Article in any future year until the System has reached a funding ratio of at least 90%. A reference in this Article to the "required State contribution" or any substantially similar term does not include or apply to any amounts payable to the System under Section 25 of the Budget Stabilization Act.
Notwithstanding any other provision of this Section, the required State contribution for State fiscal year 2005 and for fiscal year 2008 and each fiscal year thereafter, as calculated under this Section and certified under subsection (a-1), shall not exceed an amount equal to (i) the amount of the required State contribution that would have been calculated under this Section for that fiscal year if the System had not received any payments under subsection (d) of Section 7.2 of the General Obligation Bond Act, minus (ii) the portion of the State's total debt service payments for that fiscal year on the bonds issued in fiscal year 2003 for the purposes of that Section 7.2, as determined and certified by the Comptroller, that is the same as the System's portion of the total moneys distributed under subsection (d) of Section 7.2 of the General Obligation Bond Act. In determining this maximum for State fiscal years 2008 through 2010, however, the amount referred to in item (i) shall be increased, as a percentage of the applicable employee payroll, in equal increments calculated from the sum of the required State contribution for State fiscal year 2007 plus the applicable portion of the State's total debt service payments for fiscal year 2007 on the bonds issued in fiscal year 2003 for the purposes of Section 7.2 of the General Obligation Bond Act, so that, by State fiscal year 2011, the State is contributing at the rate otherwise required under this Section.
(c) Payment of the required State contributions and of all pensions, retirement annuities, death benefits, refunds, and other benefits granted under or assumed by this System, and all expenses in connection with the administration and operation thereof, are obligations of the State.
If members are paid from special trust or federal funds which are administered by the employing unit, whether school district or other unit, the employing unit shall pay to the System from such funds the full accruing retirement costs based upon that service, which, beginning July 1, 2017, shall be at a rate, expressed as a percentage of salary, equal to the total employer's normal cost, expressed as a percentage of payroll, as determined by the System. Employer contributions, based on salary paid to members from federal funds, may be forwarded by the distributing agency of the State of Illinois to the System prior to allocation, in an amount determined in accordance with guidelines established by such agency and the System. Any contribution for fiscal year 2015 collected as a result of the change made by this amendatory Act of the 98th General Assembly shall be considered a State contribution under subsection (b-3) of this Section.
(d) Effective July 1, 1986, any employer of a teacher as defined in paragraph (8) of Section 16-106 shall pay the employer's normal cost of benefits based upon the teacher's service, in addition to employee contributions, as determined by the System. Such employer contributions shall be forwarded monthly in accordance with guidelines established by the System.
However, with respect to benefits granted under Section 16-133.4 or 16-133.5 to a teacher as defined in paragraph (8) of Section 16-106, the employer's contribution shall be 12% (rather than 20%) of the member's highest annual salary rate for each year of creditable service granted, and the employer shall also pay the required employee contribution on behalf of the teacher. For the purposes of Sections 16-133.4 and 16-133.5, a teacher as defined in paragraph (8) of Section 16-106 who is serving in that capacity while on leave of absence from another employer under this Article shall not be considered an employee of the employer from which the teacher is on leave.
(e) Beginning July 1, 1998, every employer of a teacher shall pay to the System an employer contribution computed as follows:
(1) Beginning July 1, 1998 through June 30, 1999, the

employer contribution shall be equal to 0.3% of each teacher's salary.

(2) Beginning July 1, 1999 and thereafter, the

employer contribution shall be equal to 0.58% of each teacher's salary.

The school district or other employing unit may pay these employer contributions out of any source of funding available for that purpose and shall forward the contributions to the System on the schedule established for the payment of member contributions.
These employer contributions are intended to offset a portion of the cost to the System of the increases in retirement benefits resulting from this amendatory Act of 1998.
Each employer of teachers is entitled to a credit against the contributions required under this subsection (e) with respect to salaries paid to teachers for the period January 1, 2002 through June 30, 2003, equal to the amount paid by that employer under subsection (a-5) of Section 6.6 of the State Employees Group Insurance Act of 1971 with respect to salaries paid to teachers for that period.
The additional 1% employee contribution required under Section 16-152 by this amendatory Act of 1998 is the responsibility of the teacher and not the teacher's employer, unless the employer agrees, through collective bargaining or otherwise, to make the contribution on behalf of the teacher.
If an employer is required by a contract in effect on May 1, 1998 between the employer and an employee organization to pay, on behalf of all its full-time employees covered by this Article, all mandatory employee contributions required under this Article, then the employer shall be excused from paying the employer contribution required under this subsection (e) for the balance of the term of that contract. The employer and the employee organization shall jointly certify to the System the existence of the contractual requirement, in such form as the System may prescribe. This exclusion shall cease upon the termination, extension, or renewal of the contract at any time after May 1, 1998.
(f) If the amount of a teacher's salary for any school year used to determine final average salary exceeds the member's annual full-time salary rate with the same employer for the previous school year by more than 6%, the teacher's employer shall pay to the System, in addition to all other payments required under this Section and in accordance with guidelines established by the System, the present value of the increase in benefits resulting from the portion of the increase in salary that is in excess of 6%. This present value shall be computed by the System on the basis of the actuarial assumptions and tables used in the most recent actuarial valuation of the System that is available at the time of the computation. If a teacher's salary for the 2005-2006 school year is used to determine final average salary under this subsection (f), then the changes made to this subsection (f) by Public Act 94-1057 shall apply in calculating whether the increase in his or her salary is in excess of 6%. For the purposes of this Section, change in employment under Section 10-21.12 of the School Code on or after June 1, 2005 shall constitute a change in employer. The System may require the employer to provide any pertinent information or documentation. The changes made to this subsection (f) by this amendatory Act of the 94th General Assembly apply without regard to whether the teacher was in service on or after its effective date.
Whenever it determines that a payment is or may be required under this subsection, the System shall calculate the amount of the payment and bill the employer for that amount. The bill shall specify the calculations used to determine the amount due. If the employer disputes the amount of the bill, it may, within 30 days after receipt of the bill, apply to the System in writing for a recalculation. The application must specify in detail the grounds of the dispute and, if the employer asserts that the calculation is subject to subsection (g) or (h) of this Section, must include an affidavit setting forth and attesting to all facts within the employer's knowledge that are pertinent to the applicability of that subsection. Upon receiving a timely application for recalculation, the System shall review the application and, if appropriate, recalculate the amount due.
The employer contributions required under this subsection (f) may be paid in the form of a lump sum within 90 days after receipt of the bill. If the employer contributions are not paid within 90 days after receipt of the bill, then interest will be charged at a rate equal to the System's annual actuarially assumed rate of return on investment compounded annually from the 91st day after receipt of the bill. Payments must be concluded within 3 years after the employer's receipt of the bill.
(g) This subsection (g) applies only to payments made or salary increases given on or after June 1, 2005 but before July 1, 2011. The changes made by Public Act 94-1057 shall not require the System to refund any payments received before July 31, 2006 (the effective date of Public Act 94-1057).
When assessing payment for any amount due under subsection (f), the System shall exclude salary increases paid to teachers under contracts or collective bargaining agreements entered into, amended, or renewed before June 1, 2005.
When assessing payment for any amount due under subsection (f), the System shall exclude salary increases paid to a teacher at a time when the teacher is 10 or more years from retirement eligibility under Section 16-132 or 16-133.2.
When assessing payment for any amount due under subsection (f), the System shall exclude salary increases resulting from overload work, including summer school, when the school district has certified to the System, and the System has approved the certification, that (i) the overload work is for the sole purpose of classroom instruction in excess of the standard number of classes for a full-time teacher in a school district during a school year and (ii) the salary increases are equal to or less than the rate of pay for classroom instruction computed on the teacher's current salary and work schedule.
When assessing payment for any amount due under subsection (f), the System shall exclude a salary increase resulting from a promotion (i) for which the employee is required to hold a certificate or supervisory endorsement issued by the State Teacher Certification Board that is a different certification or supervisory endorsement than is required for the teacher's previous position and (ii) to a position that has existed and been filled by a member for no less than one complete academic year and the salary increase from the promotion is an increase that results in an amount no greater than the lesser of the average salary paid for other similar positions in the district requiring the same certification or the amount stipulated in the collective bargaining agreement for a similar position requiring the same certification.
When assessing payment for any amount due under subsection (f), the System shall exclude any payment to the teacher from the State of Illinois or the State Board of Education over which the employer does not have discretion, notwithstanding that the payment is included in the computation of final average salary.
(h) When assessing payment for any amount due under subsection (f), the System shall exclude any salary increase described in subsection (g) of this Section given on or after July 1, 2011 but before July 1, 2014 under a contract or collective bargaining agreement entered into, amended, or renewed on or after June 1, 2005 but before July 1, 2011. Notwithstanding any other provision of this Section, any payments made or salary increases given after June 30, 2014 shall be used in assessing payment for any amount due under subsection (f) of this Section.
(i) The System shall prepare a report and file copies of the report with the Governor and the General Assembly by January 1, 2007 that contains all of the following information:
(1) The number of recalculations required by the

changes made to this Section by Public Act 94-1057 for each employer.

(2) The dollar amount by which each employer's

contribution to the System was changed due to recalculations required by Public Act 94-1057.

(3) The total amount the System received from each

employer as a result of the changes made to this Section by Public Act 94-4.

(4) The increase in the required State contribution

resulting from the changes made to this Section by Public Act 94-1057.

(j) For purposes of determining the required State contribution to the System, the value of the System's assets shall be equal to the actuarial value of the System's assets, which shall be calculated as follows:
As of June 30, 2008, the actuarial value of the System's assets shall be equal to the market value of the assets as of that date. In determining the actuarial value of the System's assets for fiscal years after June 30, 2008, any actuarial gains or losses from investment return incurred in a fiscal year shall be recognized in equal annual amounts over the 5-year period following that fiscal year.
(k) For purposes of determining the required State contribution to the system for a particular year, the actuarial value of assets shall be assumed to earn a rate of return equal to the system's actuarially assumed rate of return.
(Source: P.A. 100-340, eff. 8-25-17.)

(40 ILCS 5/16-158.1) (from Ch. 108 1/2, par. 16-158.1)
Sec. 16-158.1. Actions to enforce payments by school districts and other employing units. Any school district or other employing unit failing to transmit to the System contributions required of it under this Article or contributions required of teachers, for more than 90 days after such contributions are due is subject to the following: after giving notice to the district or other unit, the System may certify to the State Comptroller or the Regional Superintendent of Schools the amounts of such delinquent payments and the State Comptroller or the Regional Superintendent of Schools shall deduct the amounts so certified or any part thereof from any State funds to be remitted to the school district or other employing unit involved and shall pay the amount so deducted to the System. If State funds from which such deductions may be made are not available, the System may proceed against the school district or other employing unit to recover the amounts of such delinquent payments in the appropriate circuit court.
The System may provide for an audit of the records of a school district or other employing unit as may be required to establish the amounts of required contributions. The school district or other employing unit shall make its records available to the System for the purpose of such audit. The cost of such audit shall be added to the amount of the delinquent payments and shall be recovered by the System from the school district or other employing unit at the same time and in the same manner as the delinquent payments are recovered.
(Source: P.A. 90-448, eff. 8-16-97.)

(40 ILCS 5/16-158.2)
(This Section was added by P.A. 98-599, which has been held unconstitutional)
Sec. 16-158.2. Obligations of State; funding guarantee.
(a) Beginning July 1, 2014, the State shall be obligated to contribute to the System in each State fiscal year an amount not less than the sum of (i) the State's normal cost for the year and (ii) the portion of the unfunded accrued liability assigned to that year by law. Notwithstanding any other provision of law, if the State fails to pay an amount required under this subsection, it shall be the obligation of the Board to seek payment of the required amount in compliance with the provisions of this Section and, if the amount remains unpaid, to bring a mandamus action in the Supreme Court of Illinois to compel the State to make the required payment.
If the System submits a voucher for contributions required under Section 16-158 and the State fails to pay that voucher within 90 days of its receipt, the Board shall submit a written request to the Comptroller seeking payment. A copy of the request shall be filed with the Secretary of State, and the Secretary of State shall provide a copy to the Governor and General Assembly. No earlier than the 16th day after the System files the request with the Comptroller and Secretary of State, if the amount remains unpaid the Board shall commence a mandamus action in the Supreme Court of Illinois to compel the Comptroller to satisfy the voucher.
This subsection (a) constitutes an express waiver of the State's sovereign immunity solely to the extent that it permits the Board to commence a mandamus action in the Supreme Court of Illinois to compel the Comptroller to pay a voucher for the contributions required under Section 16-158.
(b) Beginning in State fiscal year 2016, the State shall be obligated to make the transfers set forth in subsections (c-5) and (c-10) of Section 20 of the Budget Stabilization Act and to pay to the System its proportionate share of the transferred amounts in accordance with Section 25 of the Budget Stabilization Act. Notwithstanding any other provision of law, if the State fails to transfer an amount required under this subsection or to pay to the System its proportionate share of the transferred amount in accordance with Section 25 of the Budget Stabilization Act, it shall be the obligation of the Board to seek transfer or payment of the required amount in compliance with the provisions of this Section and, if the required amount remains untransferred or the required payment remains unpaid, to bring a mandamus action in the Supreme Court of Illinois to compel the State to make the required transfer or payment or both, as the case may be.
If the State fails to make a transfer required under subsection (c-5) or (c-10) of Section 20 of the Budget Stabilization Act or a payment to the System required under Section 25 of that Act, the Board shall submit a written request to the Comptroller seeking payment. A copy of the request shall be filed with the Secretary of State, and the Secretary of State shall provide a copy to the Governor and General Assembly. No earlier than the 16th day after the System files the request with the Comptroller and Secretary of State, if the required amount remains untransferred or the required payment remains unpaid, the Board shall commence a mandamus action in the Supreme Court of Illinois to compel the Comptroller to make the required transfer or payment or both, as the case may be.
This subsection (b) constitutes an express waiver of the State's sovereign immunity solely to the extent that it permits the Board to commence a mandamus action in the Supreme Court of Illinois to compel the Comptroller to make a transfer required under subsection (c-5) or (c-10) of Section 20 of the Budget Stabilization Act and to pay to the System its proportionate share of the transferred amount in accordance with Section 25 of the Budget Stabilization Act.
The obligations created by this subsection (b) expire when all of the requirements of subsections (c-5) and (c-10) of Section 20 of the Budget Stabilization Act and Section 25 of the Budget Stabilization Act have been met.
(c) Any payments and transfers required to be made by the State pursuant to subsection (a) or (b) are expressly subordinate to the payment of the principal, interest, and premium, if any, on any bonded debt obligation of the State or any other State-created entity, either currently outstanding or to be issued, for which the source of repayment or security thereon is derived directly or indirectly from tax revenues collected by the State or any other State-created entity. Payments on such bonded obligations include any statutory fund transfers or other prefunding mechanisms or formulas set forth, now or hereafter, in State law or bond indentures, into debt service funds or accounts of the State related to such bond obligations, consistent with the payment schedules associated with such obligations.
(Source: P.A. 98-599, eff. 6-1-14.)

(40 ILCS 5/16-158.3)
Sec. 16-158.3. Individual employer accounts.
(a) The System shall create and maintain an individual account for each employer for the purposes of determining employer contributions under subsection (b-4) of Section 16-158. Each employer's account shall be notionally charged with the liabilities attributable to that employer and credited with the assets attributable to that employer.
(b) Beginning with fiscal year 2018, the System shall assign notional liabilities to each employer's account, equal to the amount of the employer contributions required to be made by the employer pursuant to items (i) and (ii) of subsection (b-4) of Section 16-158, plus any unfunded actuarial accrued liability associated with the defined benefits attributable to the employer's employees who first became members on or after the implementation date and the employer's employees who made the election under subsection (c-5) of Section 1-161.
(c) Beginning with fiscal year 2018, the System shall assign notional assets to each employer's account equal to the amounts of employer contributions made pursuant to items (i) and (ii) of subsection (b-4) of Section 16-158.
(Source: P.A. 100-23, eff. 7-6-17.)

(40 ILCS 5/16-163) (from Ch. 108 1/2, par. 16-163)
Sec. 16-163. Board created. A board of 13 members constitutes the board of trustees authorized to carry out the provisions of this Article and is responsible for the general administration of the System. The board shall be known as the Board of Trustees of the Teachers' Retirement System of the State of Illinois. The board shall be composed of the Superintendent of Education, ex officio, who shall be the president of the board; 6 persons, not members of the System, to be appointed by the Governor, who shall hold no elected State office; 4 persons who, at the time of their election, are teachers as defined in Section 16-106, elected by the contributing members; and 2 annuitant members elected by the annuitants of the System, as provided in Section 16-165.
(Source: P.A. 96-6, eff. 4-3-09.)

(40 ILCS 5/16-164) (from Ch. 108 1/2, par. 16-164)
Sec. 16-164. Board - appointed members - vacancies. Terms of office for the appointed members shall begin on July 15 of an even-numbered year, except that the terms of office for members appointed pursuant to this amendatory Act of the 96th General Assembly shall begin upon being confirmed by the Senate. The Governor shall appoint 3 members as trustees with the advice and consent of the Senate in each even-numbered year who shall hold office for a term of 4 years, except that, of the members appointed pursuant to this amendatory Act of the 96th General Assembly, 3 members shall be appointed for a term ending July 14, 2012 and 3 members shall be appointed for a term ending July 14, 2014. Each such appointee shall reside in and be a taxpayer in the territory covered by this system, shall be interested in public school welfare, and experienced and competent in financial and business management. A vacancy in the term of an appointed trustee shall be filled for the unexpired term by appointment of the Governor.
Notwithstanding any provision of this Section to the contrary, the term of office of each member of the Board appointed by the Governor who is sitting on the Board on the effective date of this amendatory Act of the 96th General Assembly is terminated on that effective date. A trustee sitting on the Board on the effective date of this amendatory Act of the 96th General Assembly may not hold over in office for more than 60 days after the effective date of this amendatory Act of the 96th General Assembly. Nothing in this Section shall prevent the Governor from making a temporary appointment or nominating a trustee holding office on the day before the effective date of this amendatory Act of the 96th General Assembly.
(Source: P.A. 96-6, eff. 4-3-09.)

(40 ILCS 5/16-165) (from Ch. 108 1/2, par. 16-165)
Sec. 16-165. Board; elected members; vacancies.
(a) In each odd-numbered year, there shall be elected 2 teachers who shall hold office for a term of 4 years beginning July 15 next following their election, in the manner provided under this Section. An elected teacher member of the board who ceases to be a teacher as defined in Section 16-106 may continue to serve on the board for the remainder of the term to which he or she was elected.
(b) One elected annuitant trustee shall first be elected in 1987, and in every fourth year thereafter, for a term of 4 years beginning July 15 next following his or her election.
(c) The elected annuitant position created by this amendatory Act of the 91st General Assembly shall be filled as soon as possible in the manner provided for vacancies, for an initial term ending July 15, 2001. One elected annuitant trustee shall be elected in 2001, and in every fourth year thereafter, for a term of 4 years beginning July 15 next following his or her election.
(d) Elections shall be held on May 1, unless May 1 falls on a Saturday or Sunday, in which event the election shall be conducted on the following Monday. Candidates shall be nominated by petitions in writing, signed by not less than 500 teachers or annuitants, as the case may be, with their addresses shown opposite their names. The petitions shall be filed with the board's Secretary not less than 90 nor more than 120 days prior to May 1. The Secretary shall determine their validity not less than 75 days before the election.
(e) If, for either teacher or annuitant members, the number of qualified nominees exceeds the number of available positions, the system shall prepare an appropriate ballot with the names of the candidates in alphabetical order and shall mail one copy thereof, at least 10 days prior to the election day, to each teacher or annuitant of this system as of the latest date practicable, at the latest known address, together with a return envelope addressed to the board and also a smaller envelope marked "For Ballot Only", and a slip for signature. Each voter, upon marking his ballot with a cross mark in the square before the name of the person voted for, shall place the ballot in the envelope marked "For Ballot Only", seal the envelope, write on the slip provided therefor his signature and address, enclose both the slip and sealed envelope containing the marked ballot in the return envelope addressed to the board, and mail it. Whether a person is eligible to vote for the teacher nominees or the annuitant nominees shall be determined from system payroll records as of March 1.
Upon receipt of the return envelopes, the system shall open them and set aside unopened the envelopes marked "For Ballot Only". On election day ballots shall be publicly opened and counted by the trustees or canvassers appointed therefor. Each vote cast for a candidate represents one vote only. No ballot arriving after 10 o'clock a.m. on election day shall be counted. The 2 teacher candidates and the annuitant candidate receiving the highest number of votes shall be elected. The board shall declare the results of the election, keep a record thereof, and notify the candidates of the results thereof within 30 days after the election.
If, for either class of members, there are only as many qualified nominees as there are positions available, the balloting as described in this Section shall not be conducted for those nominees, and the board shall declare them duly elected.
(f) A vacancy occurring in the elective membership of the board shall be filled for the unexpired term by a person qualified for the vacant position, selected by the remaining elected members of the board, if there are no more than 6 months remaining on the term. For a term with more than 6 months remaining, the Director of the Teachers' Retirement System of the State of Illinois shall institute an election in accordance with this Act to fill the unexpired term.
(Source: P.A. 94-423, eff. 8-2-05; 94-710, eff. 12-5-05; 95-331, eff. 8-21-07.)

(40 ILCS 5/16-166) (from Ch. 108 1/2, par. 16-166)
Sec. 16-166. Board - oath of office. Each trustee, prior to assuming office, shall take and subscribe to an oath that he or she will diligently and honestly administer the affairs of the board, and that he or she will not knowingly violate or willingly permit to be violated any of the provisions of law applicable to the retirement system. The oath shall be certified by the officer before whom it is taken, and immediately filed in the office of the Secretary of State.
(Source: P.A. 83-1440.)

(40 ILCS 5/16-167) (from Ch. 108 1/2, par. 16-167)
Sec. 16-167. Board - compensation and expenses. The trustees shall serve without compensation, but shall be reimbursed for all necessary expenses.
(Source: P.A. 83-1440.)

(40 ILCS 5/16-168) (from Ch. 108 1/2, par. 16-168)
Sec. 16-168. Board - meeting - rules - voting. The board shall meet regularly at least 4 times a year at such time as it may by by-laws provide, or at the call of the president or of a majority of the members. The board may adopt rules for the government of its meetings and for the administration of the system. Each trustee is entitled to 1 vote. The votes of a majority of the members are necessary for a decision by the trustees at any meeting of the board.
(Source: P.A. 83-1440.)

(40 ILCS 5/16-169) (from Ch. 108 1/2, par. 16-169)
Sec. 16-169. Board - secretary and other employees. The board, by a majority vote of all its members, shall appoint a secretary who shall not be a member of the board and who shall serve as the chief executive officer responsible for the detailed administration of the system.
The secretary and chief executive officer of the system, known as the Executive Director, holding that position on April 1, 2009 is terminated on July 1, 2009, by operation of law, and shall thereafter no longer hold those positions or any other employment position with the system. The board is directed to take whatever action is necessary to effectuate this termination.
(Source: P.A. 96-6, eff. 4-3-09.)

(40 ILCS 5/16-169.1)
Sec. 16-169.1. Testimony and the production of records. The secretary of the Board shall have the power to issue subpoenas to compel the attendance of witnesses and the production of documents and records, including law enforcement records maintained by law enforcement agencies, in conjunction with the determination of employer payments required under subsection (f) of Section 16-158, a disability claim, an administrative review proceeding, an attempt to obtain information to assist in the collection of sums due to the System, or a felony forfeiture investigation. The fees of witnesses for attendance and travel shall be the same as the fees of witnesses before the circuit courts of this State and shall be paid by the party seeking the subpoena. The Board may apply to any circuit court in the State for an order requiring compliance with a subpoena issued under this Section. Subpoenas issued under this Section shall be subject to applicable provisions of the Code of Civil Procedure.
(Source: P.A. 99-450, eff. 8-24-15.)

(40 ILCS 5/16-170) (from Ch. 108 1/2, par. 16-170)
Sec. 16-170. Board powers and duties. The board shall have the powers and duties stated in Sections 16-171 through 16-181.2, in addition to the other powers and duties granted it in this Article.
(Source: P.A. 83-1440.)

(40 ILCS 5/16-171) (from Ch. 108 1/2, par. 16-171)
Sec. 16-171. To sue and be sued. To sue and be sued in the name of the board. The board shall not be a corporation. The board may sue to protect any rights of the retirement system. All actions brought by or against the board shall be prosecuted or defended, as the case may be, by the Attorney General. If the board pursues a mandamus action under Section 16-158.2 of this Code as amended by Senate Bill No. 1 of the 98th General Assembly in the form passed by the General Assembly, then the board may select the counsel of their choice.
(Source: P.A. 98-598, eff. 12-5-13.)

(40 ILCS 5/16-172) (from Ch. 108 1/2, par. 16-172)
Sec. 16-172. To pay obligations and collect funds due. To pay promptly expenses and other obligations that accrue under this Article and to see that all revenue, including contributions, due the system is collected without unreasonable delay.
(Source: P.A. 83-1440.)

(40 ILCS 5/16-173) (from Ch. 108 1/2, par. 16-173)
Sec. 16-173. To maintain records and accounts. To maintain a separate account for each individual member and annuitant; to maintain adequate accounting records which shall reflect the financial condition of the system, and such additional data as shall be necessary for required calculations, actuarial valuations, and operation of the system; to have the records of the system photographed, microfilmed or otherwise reproduced, which photographs, microfilms or reproductions shall be deemed original records for all purposes.
(Source: P.A. 83-1440.)

(40 ILCS 5/16-174) (from Ch. 108 1/2, par. 16-174)
Sec. 16-174. To maintain record of proceedings, etc. To maintain a permanent record of all board proceedings, which shall be open to public inspection.
(Source: P.A. 83-1440.)

(40 ILCS 5/16-175) (from Ch. 108 1/2, par. 16-175)
Sec. 16-175. To make annual report. To make an annual financial report for each fiscal year ended June 30.
A copy of the report shall be transmitted to the State Board of Education. The report of the retirement system shall contain a summary of the fiscal transactions for the preceding fiscal year, the amount of the accumulated cash and securities, and a balance sheet indicating the system's financial condition by means of an actuarial valuation.
(Source: P.A. 83-1440.)

(40 ILCS 5/16-176) (from Ch. 108 1/2, par. 16-176)
Sec. 16-176. To adopt actuarial assumptions. At least once every 3 years, the actuary, as technical advisor, shall make an actuarial investigation into the mortality, service and compensation experience of the members, annuitants, and beneficiaries of the retirement system. Based upon the result of that investigation, the board shall adopt such actuarial assumptions as it deems appropriate.
The actuarial investigation required under this Section shall include the System's experience under the early retirement without discount option established in Section 16-133.2, including consideration of the sufficiency of the member and employer contributions under Section 16-133.2 and the active member contribution under Section 16-152 to adequately fund the early retirement without discount option. The Board shall promptly communicate the results of the actuarial investigation to the Commission on Government Forecasting and Accountability. Based on the actuarial investigation, the Commission on Government Forecasting and Accountability shall, no later than February 1 of the next year, recommend to the General Assembly any proportional adjustment in the amounts of the member and employer contributions under Section 16-133.2 that it deems necessary.
The early retirement without discount option under subsection (c) of Section 16-133.2 is extended as provided in subsection (d) of that Section. The early retirement without discount option under subsection (d) of Section 16-133.2 terminates on July 1, 2016.
(Source: P.A. 98-42, eff. 6-28-13; 99-232, eff. 8-3-15.)

(40 ILCS 5/16-178) (from Ch. 108 1/2, par. 16-178)
Sec. 16-178. To receive gifts and legacies. To receive any gifts or legacies for the benefit of the retirement system.
(Source: P.A. 83-1440.)

(40 ILCS 5/16-179) (from Ch. 108 1/2, par. 16-179)
Sec. 16-179. To be trustee of reserves and to invest funds. To be the trustee of the reserves created under this Article, and to invest and reinvest such reserves, subject to the requirements and restrictions set forth in Sections 1-109, 1-109.1, 1-109.2, 1-110, 1-111, 1-114 and 1-115.
No bank or savings and loan association shall receive investment funds as permitted by this Section, unless it has complied with the requirements established pursuant to Section 6 of "An Act relating to certain investments of public funds by public agencies", approved July 23, 1943, as now or hereafter amended. The limitations set forth in such Section 6 shall be applicable only at the time of investment and shall not require the liquidation of any investment at any time.
The board shall have the authority to enter into such agreements and to execute such documents as it determines to be necessary to complete any investment transaction.
All investments shall be clearly held and accounted for to indicate ownership by the system. The board may direct the registration of securities or the holding in interests in real property in the name of the system or in the name of a nominee created for the express purpose of registration of securities or holding interests in real property by a national or state bank or trust company authorized to conduct a trust business in the State of Illinois. The board may hold title to interests in real property in the name of the system or in the name of a title holding corporation created for the express purpose of holding title to interests in real property.
Investments shall be carried at cost or at a value determined in accordance with generally accepted accounting principles.
(Source: P.A. 90-19, eff. 6-20-97; 90-448, eff. 8-16-97.)

(40 ILCS 5/16-179.1) (from Ch. 108 1/2, par. 16-179.1)
Sec. 16-179.1. To transfer investment functions and securities. The board may, by resolution duly adopted by a majority vote of its membership, transfer to the Illinois State Board of Investment created by Article 22A, for management and administration, all investments owned by the system of every kind and character. Upon completion of such transfer, the authority of the board to make investments shall terminate. Thereafter, all investments of the assets of the system shall be made by the Illinois State Board of Investment in accordance with the provisions of Article 22A.
Such transfer shall be made not later than the first day of the fourth month next following the date of such resolution. Before such transfer an audit of such investments shall be completed by a certified public accountant selected by the Illinois State Board of Investment and approved by the Auditor General of the State of Illinois. The expense of such audit shall be defrayed by the board.
(Source: P.A. 83-1440.)

(40 ILCS 5/16-179.2) (from Ch. 108 1/2, par. 16-179.2)
Sec. 16-179.2. To Create and Maintain a Salary Reduction Plan. (1) To develop a Salary Reduction Plan for members as permitted under the relevant Sections of the Internal Revenue Code.
(2) To contract with school districts and other employers for the creation and maintenance of a uniform Salary Reduction Plan for system members.
(3) To adopt all rules necessary and reasonable for the implementation of this Section.
(Source: P.A. 84-1028.)

(40 ILCS 5/16-181) (from Ch. 108 1/2, par. 16-181)
Sec. 16-181. To make deposits. To keep sufficient cash on deposit in one or more banks, savings and loan associations or trust companies, organized under the laws of the State of Illinois or of the United States, for the purpose of making disbursements for annuities and other expenses; provided that the sum on deposit in any one bank, savings and loan association or trust company shall not exceed 25% of the paid up capital and surplus of the depository.
No bank or savings and loan association shall receive investment funds as permitted by this Section, unless it has complied with the requirements, other than the maximum deposit requirement, established pursuant to Section 6 of "An Act relating to certain investments of public funds by public agencies", approved July 23, 1943, as now or hereafter amended.
(Source: P.A. 83-1440.)

(40 ILCS 5/16-181.1) (from Ch. 108 1/2, par. 16-181.1)
Sec. 16-181.1. To provide office space. To rent, lease, or acquire such space as may be necessary for the proper administration of the system.
(Source: P.A. 83-1440.)

(40 ILCS 5/16-181.2) (from Ch. 108 1/2, par. 16-181.2)
Sec. 16-181.2. To furnish statements. To furnish annually a statement of account to each teacher.
(Source: P.A. 83-1440.)

(40 ILCS 5/16-181.3)
Sec. 16-181.3. To prescribe the manner of payment. To prescribe by rule the manner of repaying refunds and purchasing the various optional service credits permitted under this Article. The rules may prescribe the conditions under which installment payments or partial payments may be accepted and may specify the method of computing any interest due.
(Source: P.A. 90-448, eff. 8-16-97.)

(40 ILCS 5/16-181.4)
Sec. 16-181.4. To request information. To request such information from any member, annuitant, beneficiary, or employer as is necessary for the proper administration of the System.
(Source: P.A. 99-450, eff. 8-24-15.)

(40 ILCS 5/16-182) (from Ch. 108 1/2, par. 16-182)
Sec. 16-182. Members' Contribution Reserve. On July 1, 2003, the Members' Contribution Reserve is abolished and the remaining balance shall be transferred from that Reserve to the Benefit Trust Reserve.
(Source: P.A. 95-331, eff. 8-21-07.)

(40 ILCS 5/16-184) (from Ch. 108 1/2, par. 16-184)
Sec. 16-184. Supplementary Annuity Reserve. On July 1, 2003, the Supplemental Annuity Reserve is abolished and any remaining balance shall be transferred from that Reserve to the Benefit Trust Reserve.
(Source: P.A. 93-469, eff. 8-8-03.)

(40 ILCS 5/16-185) (from Ch. 108 1/2, par. 16-185)
Sec. 16-185. Benefit Trust Reserve.
(a) On July 1, 2003, the Employer's Contribution Reserve shall be renamed the Benefit Trust Reserve. The Benefit Trust Reserve shall serve as a clearing account for income and expenses of the System as well as transfers to and from the other reserve accounts established under this Article and adjustments thereto.
(b) This Reserve shall be credited with all contributions, investment income, and other income received by the System, except as otherwise required by this Article.
(c) This Reserve shall be charged with all benefits and refunds paid and all other expenses of the System, except as otherwise required under this Article.
(Source: P.A. 93-469, eff. 8-8-03.)

(40 ILCS 5/16-186.3) (from Ch. 108 1/2, par. 16-186.3)
Sec. 16-186.3. Reserve for minimum retirement annuity.
(a) A Minimum Retirement Annuity Reserve is established for the purpose of crediting funds received and charging disbursements for minimum retirement annuity payments under Section 16-136.2 and Section 16-136.3.
This Reserve shall be credited with:
(1) The total of all contributions made by annuitants

to qualify for the minimum retirement annuity.

(2) Amounts contributed to the System by the State of

Illinois that are sufficient to assure payment of the minimum retirement annuity payments under Section 16-136.2 and Section 16-136.3.

(3) Regular interest computed annually on the average

balance in this Reserve.

This Reserve shall be charged with all minimum retirement annuity payments under Section 16-136.2 and Section 16-136.3.
(b) After all minimum retirement annuity payments have been completed, any remaining funds shall be transferred from this Reserve to the Benefit Trust Reserve.
(Source: P.A. 93-469, eff. 8-8-03.)

(40 ILCS 5/16-187) (from Ch. 108 1/2, par. 16-187)
Sec. 16-187. Custodian of fund - warrants and vouchers - audits.
(a) The State Treasurer is ex-officio custodian of the funds of the retirement system. He or she may process payments from the funds of the system for the purposes herein specified upon warrants or direct deposit transmittals of the State Comptroller. Commencing January 1, 1987, the State Treasurer shall credit interest, at current rates, for any monies directly held. Such interest shall be calculated using an average daily cash basis. He or she shall be liable on the Treasurer's official bond for the proper performance of duties and be held accountable for all cash and securities in his or her custody. He or she shall keep books and accounts in the manner prescribed by the board, and they shall always be subject to the inspection of the board or any member thereof.
(b) The State Comptroller may draw warrants or prepare direct deposit transmittals payable from the fund upon the State Treasurer for the purposes herein provided upon the presentation of vouchers approved by the secretary of the board. The board shall file with the State Comptroller an attested copy of a resolution designating such persons as his authority for making payments upon such vouchers.
(c) At the end of each fiscal year, the board shall have the accounts and records of the system audited by a person authorized to practice public accounting under the laws of this state selected by the Auditor General. Copies of all audits performed shall be filed with the State Board of Education and the Auditor General.
(Source: P.A. 90-448, eff. 8-16-97.)

(40 ILCS 5/16-189.1) (from Ch. 108 1/2, par. 16-189.1)
Sec. 16-189.1. Benefits payable monthly. Retirement annuities and other benefits, unless otherwise specified in this Article, shall be paid in 12 monthly installments as of the first day of each month and shall cover the preceding month or proportionate part thereof then due. Provided, however, upon the death of a member in receipt of a benefit, an annuitant or a beneficiary, benefits shall be paid through the last day of the month in which death occurs.
(Source: P.A. 84-1028.)

(40 ILCS 5/16-190) (from Ch. 108 1/2, par. 16-190)
Sec. 16-190. Annuities, etc., - exempt. The right of a person to a retirement annuity or other benefit, to the return of contributions, the retirement annuity or other benefit itself, any optional benefit, any other right accrued or accruing to any person under the provisions of this Article, and the moneys in the fund created by this Article, shall be subject neither to attachment, garnishment, execution, or other seizure by process, nor to sale, pledge, mortgage or other alienation, and shall not be assignable except as in this Article provided. A person receiving an annuity or benefit may authorize withholding from such annuity or benefit for the purposes enumerated in the "State Salary and Annuity Withholding Act", approved August 21, 1961, as now or hereafter amended. The moneys in the fund are exempt from any state or municipal tax.
(Source: P.A. 83-1440.)

(40 ILCS 5/16-190.1) (from Ch. 108 1/2, par. 16-190.1)
Sec. 16-190.1. Payment of benefits on account of minors, disabled persons and others. Benefits under this Article due minors or disabled persons as defined in Section 16-140(4) may be paid (1) to any person who has legally qualified and is acting as guardian of the minor's or disabled person's person or property in any jurisdiction; or (2) to a parent of the minor or to any adult person with whom the minor or disabled person may be residing, provided the board is assured that the moneys will be held in trust or used for the support of the minor or disabled person; or (3) to the trustee of a trust established for the benefit of the minor or disabled person. In addition, an adult person to whom benefits under this Article may be paid, while of sound mind and memory, may designate in writing any adult person with whom he or she resides or who provides responsible assistance or advice to him or her in the conduct of his or her affairs to receive benefits due or to become due to him or her under this Article, and benefits may be paid in accordance with such designation provided the board is assured that the same will be held in trust or used for the support of the person making such designation. The written receipt from the parent or other adult person shall constitute an absolute discharge of the system's liability in respect of the amounts paid by the system.
(Source: P.A. 87-1265.)

(40 ILCS 5/16-191) (from Ch. 108 1/2, par. 16-191)
Sec. 16-191. No gain or profit on investments. No trustee or employee of the board shall have any interest in the gains or profits of any investment made by the board, or as such receive any pay or emolument for his or her services. No trustee or employee of the board shall, directly or indirectly, for himself or herself or as an agent, in any manner use such gains or profits except to make current and necessary payments authorized by the board. No trustee or employee of the board shall become an endorser or surety or in any manner an obligor for moneys loaned or borrowed from the board.
Any person violating any of the provisions of this section is guilty of a petty offense.
(Source: P.A. 83-1440.)

(40 ILCS 5/16-192) (from Ch. 108 1/2, par. 16-192)
Sec. 16-192. Correction of errors. Should any change or error in the records result in any member, annuitant or beneficiary receiving from the system more or less than he or she would have been entitled to receive had the records been correct, the board shall correct such error, and, as far as practicable, shall adjust the payments in such a manner that the actuarial equivalent of the benefit to which such member, annuitant or beneficiary was entitled shall be paid; however, in no event shall the system be required to change the records of any member, annuitant or beneficiary if, at the time of discovery of the error, more than 4 fiscal years have elapsed since the fiscal year in which the error occurred.
(Source: P.A. 85-1008; 86-1488.)

(40 ILCS 5/16-193) (from Ch. 108 1/2, par. 16-193)
Sec. 16-193. Retirement Systems Reciprocal Act.
The "Retirement Systems Reciprocal Act", being Article 20 of this Code, as now enacted and hereafter amended, is hereby adopted and made a part of this Article.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/16-197) (from Ch. 108 1/2, par. 16-197)
Sec. 16-197. Undivided interest.
All assets of the system shall be invested as one fund and no person, group of persons or entity shall have any right other than to an undivided interest in the whole, and all references to the reserves shall be construed as not requiring a segregation of assets but only the maintenance of a separate account indicating the equities in the assets as a whole.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/16-198) (from Ch. 108 1/2, par. 16-198)
Sec. 16-198. Fraud.
Any person, member, trustee, or employee of the board who knowingly makes any false statement or falsifies or permits to be falsified any record of this retirement system in any attempt to defraud such system as a result of such act, or intentionally or knowingly defrauds this retirement system in any manner, is guilty of a Class A misdemeanor.
(Source: P.A. 77-2830.)

(40 ILCS 5/16-199) (from Ch. 108 1/2, par. 16-199)
Sec. 16-199. Felony conviction. None of the benefits provided for in this Article shall be paid to any person who is convicted of any felony relating to or arising out of or in connection with his or her service as a teacher.
None of the benefits provided for in this Article shall be paid to any person who otherwise would receive a survivor benefit who is convicted of any felony relating to or arising out of or in connection with the service of the teacher from whom the benefit results.
This Section shall not operate to impair any contract or vested right acquired prior to July 9, 1955 under any law or laws continued in this Article, nor to preclude the right to a refund, and for the changes under this amendatory Act of the 100th General Assembly, shall not impair any contract or vested right acquired by a survivor prior to the effective date of this amendatory Act of the 100th General Assembly. The System may sue any such person to collect all moneys paid in excess of refundable contributions.
All teachers entering or re-entering service after July 9, 1955 shall be deemed to have consented to the provisions of this Section as a condition of membership, and all participants entering service subsequent to the effective date of this amendatory Act of the 100th General Assembly shall be deemed to have consented to the provisions of this amendatory Act as a condition of participation.
(Source: P.A. 100-334, eff. 8-25-17.)

(40 ILCS 5/16-200) (from Ch. 108 1/2, par. 16-200)
Sec. 16-200. Administrative review. The Administrative Review Law, and all amendments and modifications thereof, and the rules adopted pursuant thereto, shall apply to and govern all proceedings for the judicial review of final administrative decisions of the board provided for under this Article. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure. The venue for actions brought under the Administrative Review Law shall be Sangamon County.
(Source: P.A. 87-794.)

(40 ILCS 5/16-201) (from Ch. 108 1/2, par. 16-201)
Sec. 16-201. General provisions and savings clause.
The provisions of Article 1 and Article 23 of this Code apply to this Article as though such provisions were fully set forth in this Article as a part thereof.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/16-202) (from Ch. 108 1/2, par. 16-202)
Sec. 16-202. Savings clause. The repeal or amendment of any Section or provision of this Article by this amendatory Act of 1984 shall not affect or impair any pensions, benefits, rights or credits accrued or in effect prior thereto.
(Source: P.A. 83-1440.)

(40 ILCS 5/16-203)
Sec. 16-203. Application and expiration of new benefit increases.
(a) As used in this Section, "new benefit increase" means an increase in the amount of any benefit provided under this Article, or an expansion of the conditions of eligibility for any benefit under this Article, that results from an amendment to this Code that takes effect after June 1, 2005 (the effective date of Public Act 94-4). "New benefit increase", however, does not include any benefit increase resulting from the changes made to Article 1 or this Article by Public Act 95-910 or this amendatory Act of the 100th General Assembly.
(b) Notwithstanding any other provision of this Code or any subsequent amendment to this Code, every new benefit increase is subject to this Section and shall be deemed to be granted only in conformance with and contingent upon compliance with the provisions of this Section.
(c) The Public Act enacting a new benefit increase must identify and provide for payment to the System of additional funding at least sufficient to fund the resulting annual increase in cost to the System as it accrues.
Every new benefit increase is contingent upon the General Assembly providing the additional funding required under this subsection. The Commission on Government Forecasting and Accountability shall analyze whether adequate additional funding has been provided for the new benefit increase and shall report its analysis to the Public Pension Division of the Department of Insurance. A new benefit increase created by a Public Act that does not include the additional funding required under this subsection is null and void. If the Public Pension Division determines that the additional funding provided for a new benefit increase under this subsection is or has become inadequate, it may so certify to the Governor and the State Comptroller and, in the absence of corrective action by the General Assembly, the new benefit increase shall expire at the end of the fiscal year in which the certification is made.
(d) Every new benefit increase shall expire 5 years after its effective date or on such earlier date as may be specified in the language enacting the new benefit increase or provided under subsection (c). This does not prevent the General Assembly from extending or re-creating a new benefit increase by law.
(e) Except as otherwise provided in the language creating the new benefit increase, a new benefit increase that expires under this Section continues to apply to persons who applied and qualified for the affected benefit while the new benefit increase was in effect and to the affected beneficiaries and alternate payees of such persons, but does not apply to any other person, including without limitation a person who continues in service after the expiration date and did not apply and qualify for the affected benefit while the new benefit increase was in effect.
(Source: P.A. 100-23, eff. 7-6-17.)

(40 ILCS 5/16-205)
Sec. 16-205. (Repealed).
(Source: P.A. 98-599, eff. 6-1-14. Repealed by P.A. 100-23, eff. 7-6-17.)

(40 ILCS 5/16-206)
Sec. 16-206. (Repealed).
(Source: P.A. 98-599, eff. 6-1-14. Repealed by P.A. 100-23, eff. 7-6-17.)



Article 17 - Public School Teachers' Pension And Retirement Fund--Cities Of Over 500,000 Inhabitants

(40 ILCS 5/Art. 17 heading)

(40 ILCS 5/17-101) (from Ch. 108 1/2, par. 17-101)
Sec. 17-101. Creation of fund. In each city with a population over 500,000, there is created a Public School Teachers' Pension and Retirement Fund to be maintained and administered in the manner prescribed in this Article and to be known as the Public School Teachers' Pension and Retirement Fund of ....(city).
(Source: Laws 1963, p. 161.)

(40 ILCS 5/17-102) (from Ch. 108 1/2, par. 17-102)
Sec. 17-102. Terms defined. The terms used in this Article shall have the meanings ascribed to them in Sections 17-103 to 17-113, inclusive, except when the context otherwise requires.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/17-103) (from Ch. 108 1/2, par. 17-103)
Sec. 17-103. Actuarial equivalent.
"Actuarial equivalent": A pension equal to the value of another sum or pension when computed according to the actuarial tables and rate of interest in use by the board.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/17-104) (from Ch. 108 1/2, par. 17-104)
Sec. 17-104. Board.
"Board": Board of Trustees of the Public School Teachers' Pension and Retirement Fund of ....(city) as created in this Article.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/17-105) (from Ch. 108 1/2, par. 17-105)
Sec. 17-105. Board of Education.
"Board of Education": The Board of Education in a city in which the fund provided by this Article is maintained and operated.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/17-105.1)
Sec. 17-105.1. Employer. "Employer": The Board of Education and a charter school as defined under the provisions of Section 27A-5 of the School Code.
(Source: P.A. 90-566, eff. 1-2-98.)

(40 ILCS 5/17-106) (from Ch. 108 1/2, par. 17-106)
Sec. 17-106. Contributor, member or teacher. "Contributor", "member" or "teacher": All members of the teaching force of the city, including principals, assistant principals, the general superintendent of schools, deputy superintendents of schools, associate superintendents of schools, assistant and district superintendents of schools, members of the Board of Examiners, all other persons whose employment requires a teaching certificate issued under the laws governing the certification of teachers, any educational, administrative, professional, or other staff employed in a charter school operating in compliance with the Charter Schools Law who is certified under the law governing the certification of teachers, and employees of the Board, but excluding persons contributing concurrently to any other public employee pension system in Illinois for the same employment or receiving retirement pensions under another Article of this Code for that same employment, persons employed on an hourly basis (provided that an Employer may not reclassify a non-hourly employee as an hourly employee for the purpose of evading or avoiding its obligations under this Article), and persons receiving pensions from the Fund who are employed temporarily by an Employer and not on an annual basis.
All teachers or staff regardless of their position shall presumptively be participants in the Fund, unless the Employer establishes to the satisfaction of the Board that an individual certified teacher or staff member is not working as a teacher or administrator directly or indirectly with the Charter School. Any certified teacher or staff employed by a corporate or non-profit entity engaged in the administration of a charter school shall presumptively be a participant in the Fund, unless the organization establishes to the satisfaction of the Board that an individual certified teacher or staff member is not working as a teacher or administrator directly or indirectly with the Charter School.
In the case of a person who has been making contributions and otherwise participating in this Fund prior to the effective date of this amendatory Act of the 91st General Assembly, and whose right to participate in the Fund is established or confirmed by this amendatory Act, such prior participation in the Fund, including all contributions previously made and service credits previously earned by the person, are hereby validated.
The changes made to this Section and Section 17-149 by this amendatory Act of the 92nd General Assembly apply without regard to whether the person was in service on or after the effective date of this amendatory Act, notwithstanding Sections 1-103.1 and 17-157.
(Source: P.A. 98-427, eff. 8-16-13.)

(40 ILCS 5/17-106.1)
Sec. 17-106.1. Administrator. Administrator means a member who (i) is employed in a position that requires him or her to hold a Type 75 Certificate issued by the State Teacher Certification Board, (ii) is not on the Chicago teachers' or the Chicago charter school teachers' salary schedule, or (iii) is paid on an administrative payroll.
(Source: P.A. 94-514, eff. 8-10-05; 94-912, eff. 6-23-06.)

(40 ILCS 5/17-107) (from Ch. 108 1/2, par. 17-107)
Sec. 17-107. Creditable service.
"Creditable service": Service for which pension credits have not been validated concurrently with its rendition, but which may be validated for pension purposes upon compliance with the conditions prescribed in this Article.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/17-108) (from Ch. 108 1/2, par. 17-108)
Sec. 17-108. Fiscal year and school year.
"Fiscal year" and "school year": Beginning July 1, 1999, the period beginning on the 1st day of July of one calendar year and ending on the 30th day of June of the next calendar year. Each fiscal year and each school year shall be designated for convenience with the same number as the calendar year in which that fiscal year or school year ends. The fiscal year which begins September 1, 1998 shall end June 30, 1999.
(Source: P.A. 90-548, eff. 12-4-97.)

(40 ILCS 5/17-109) (from Ch. 108 1/2, par. 17-109)
Sec. 17-109. Fund.
"Fund": The Public School Teachers' Pension and Retirement Fund of ....(city).
(Source: Laws 1963, p. 161.)

(40 ILCS 5/17-109.1) (from Ch. 108 1/2, par. 17-109.1)
Sec. 17-109.1. Pension deferred.
"Pension deferred": A pension of a sum determined on termination of service but payable upon the expiration of a fixed period of time, provided the person concerned is alive at such date. All such pensions shall be calculated in accordance with the laws in effect at the date of termination of service.
(Source: P.A. 83-792.)

(40 ILCS 5/17-109.2) (from Ch. 108 1/2, par. 17-109.2)
Sec. 17-109.2. Pension pending period.
"Pension pending period": The time required to process all details attendant on the granting of a pension after (1) filing an application therefor and (2) official termination of service.
(Source: P.A. 83-792.)

(40 ILCS 5/17-110) (from Ch. 108 1/2, par. 17-110)
Sec. 17-110. Pension period.
"Pension period": All time during which service is creditable for pension purposes pursuant to this Article.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/17-111) (from Ch. 108 1/2, par. 17-111)
Sec. 17-111. Reversionary pension.
"Reversionary pension": A pension computed on an actuarially equated basis and payable to a contributor's beneficiary designated under a prescribed option before retirement, commencing upon the death of the contributor after retirement on pension and continuing thereafter during the life of the beneficiary.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/17-111.1) (from Ch. 108 1/2, par. 17-111.1)
Sec. 17-111.1. Gender.
Whenever used in this Act, the masculine gender shall be understood to include the feminine gender.
(Source: P.A. 78-1129.)

(40 ILCS 5/17-112) (from Ch. 108 1/2, par. 17-112)
Sec. 17-112. Supplementary payment. "Supplementary payment": The payment from the retired teachers' supplementary payment fund necessary to increase a retired teacher's service or disability retirement pension to the amount provided in Section 17-154.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/17-113) (from Ch. 108 1/2, par. 17-113)
Sec. 17-113. Validated service.
"Validated service": Service accredited for pension purposes under this Article.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/17-114) (from Ch. 108 1/2, par. 17-114)
Sec. 17-114. Computation of service.
(a) When computing days of validated service, contributors shall receive one day of service credit for each day for which they are paid salary representing a partial or a full day of employment rendered to an Employer or the Board.
(b) When computing months of validated service, 17 or more days of service rendered to an Employer or the Board in a calendar month shall entitle a contributor to one month of service credit for purposes of this Article.
(c) When computing years of validated service rendered, 170 or more days of service in a fiscal year or 10 or more months of service in a fiscal year shall constitute one year of service credit.
(d) Notwithstanding subsections (b) and (c) of this Section, validated service in any fiscal year shall be that fraction of a year equal to the ratio of the number of days of service to 170 days.
(e) For purposes of this Section, no contributor shall earn (i) more than one year of service credit per fiscal year, (ii) more than one day of service credit per calendar day, or (iii) more than 10 days of service credit in a 2 calendar week period as determined by the Fund.
(Source: P.A. 99-176, eff. 7-29-15.)

(40 ILCS 5/17-114.1) (from Ch. 108 1/2, par. 17-114.1)
Sec. 17-114.1. (a) Any active member of the General Assembly Retirement System may apply for transfer of his credits and creditable service accumulated under this Fund to the General Assembly System. Such credits and creditable service shall be transferred forthwith. Payment by this Fund to the General Assembly Retirement System shall be made at the same time and shall consist of:
(1) the amounts accumulated to the credit of the applicant, including interest, on the books of the Fund on the date of transfer, but excluding any additional or optional credits, which credits shall be refunded to the applicant; and
(2) employer credits computed and credited under this Article including interest, on the books of the Fund on the date the member terminated service under the Fund. Participation in this Fund as to any credits transferred under this Section shall terminate on the date of transfer.
(b) An active member of the General Assembly may reinstate service and service credits terminated upon receipt of a separation benefit, by payment to the Fund of the amount of the separation benefit plus interest thereon to the date of payment.
(Source: P.A. 81-1128.)

(40 ILCS 5/17-114.2) (from Ch. 108 1/2, par. 17-114.2)
Sec. 17-114.2. Transfer of creditable service to Article 8, 9 or 13 Fund.
(a) Any city officer as defined in Section 8-243.2 of this Code, any county officer elected by vote of the people who is a participant in the pension fund established under Article 9 of this Code, and any elected sanitary district commissioner who is a participant in a pension fund established under Article 13 of this Code, may apply for transfer of his credits and creditable service accumulated under this Fund to such Article 8, 9 or 13 fund. Such creditable service shall be transferred forthwith. Payment by this Fund to the Article 8, 9 or 13 fund shall be made at the same time and shall consist of:
(1) the amounts accumulated to the credit of the

applicant, including interest, on the books of the Fund on the date of transfer, but excluding any additional or optional credits, which credits shall be refunded to the applicant; and

(2) employer contributions computed by the Board and

credited to the applicant under this Article, including interest, on the books of the Fund on the date the applicant terminated service under the Fund.

Participation in this Fund as to any credits transferred under this Section shall terminate on the date of transfer.
(b) Any such elected city officer, county officer or sanitary district commissioner may reinstate credits and creditable service terminated upon receipt of a separation benefit, by payment to the Fund of the amount of the separation benefit plus interest thereon to the date of payment.
(Source: P.A. 85-964; 86-1488.)

(40 ILCS 5/17-114.3) (from Ch. 108 1/2, par. 17-114.3)
Sec. 17-114.3. (a) Persons otherwise required or eligible to participate in the Fund who elect to continue participation in the General Assembly System under Section 2-117.1 may not participate in the Fund for the duration of such continued participation under Section 2-117.1.
(b) Upon terminating such continued participation, a person may transfer credits and creditable service accumulated under Section 2-117.1 to this Fund, upon payment to the Fund of the amount by which (1) the employer and employee contributions that would have been required if he had participated in this Fund during the period for which credit under Section 2-117.1 is being transferred, plus interest thereon at 6% per annum compounded annually from the date of such participation to the date of payment, exceeds (2) the amounts actually transferred under that Section to the Fund.
(Source: P.A. 86-272.)

(40 ILCS 5/17-115) (from Ch. 108 1/2, par. 17-115)
Sec. 17-115. Eligibility for service retirement pension.
(a) The Board shall find a contributor eligible for service retirement pension when he has:
(1) Left the employment of an Employer after

completing 5 or more years of service.

(2) Contributed to the Fund the total sums provided

in this Article.

(3) Contributed as a member of the teaching force in

the public schools of the City or to the State Universities Retirement System or to the Teachers' Retirement System of the State of Illinois during the last 5 years of his term of service.

(4) Filed a written application for pension.
(b) In computing the years of service for which annuity is granted, the following conditions shall apply:
(1) No more than 10 years of teaching service in

public schools of the several states or in schools operated by or under the auspices of the United States shall be allowed. This maximum shall be reduced by the service credit which is validated under paragraph (i) of Section 15-113 and paragraph (3) of Section 16-127 of this Code. Three-fifths of the term of service for which an annuity is granted shall have been rendered in the public schools of the city. No portion of any such service shall be included in the total period of service for which a pension is payable or paid by some other public retirement system; provided that this shall not apply to any benefit payable only after the teacher's death or to any compensation or annuity paid by an employer after retirement from active service.

(2) Up to 5 years of military active service, if

preceded by service as a teacher under this Fund or under Article 16, shall be included in the total period of service even though it can otherwise be used in the computation of a pension or other benefit provided for service in any branch of the armed forces of the United States.

(Source: P.A. 90-32, eff. 6-27-97; 90-566, eff. 1-2-98.)

(40 ILCS 5/17-116) (from Ch. 108 1/2, par. 17-116)
Sec. 17-116. Service retirement pension.
(a) Each teacher having 20 years of service upon attainment of age 55, or who thereafter attains age 55 shall be entitled to a service retirement pension upon or after attainment of age 55; and each teacher in service on or after July 1, 1971, with 5 or more but less than 20 years of service shall be entitled to receive a service retirement pension upon or after attainment of age 62.
(b) The service retirement pension for a teacher who retires on or after June 25, 1971, at age 60 or over, shall be calculated as follows:
(1) For creditable service earned before July 1, 1998

that has not been augmented under Section 17-119.1: 1.67% for each of the first 10 years of service; 1.90% for each of the next 10 years of service; 2.10% for each year of service in excess of 20 but not exceeding 30; and 2.30% for each year of service in excess of 30, based upon average salary as herein defined.

(2) For creditable service earned on or after July 1,

1998 by a member who has at least 30 years of creditable service on July 1, 1998 and who does not elect to augment service under Section 17-119.1: 2.3% of average salary for each year of creditable service earned on or after July 1, 1998.

(3) For all other creditable service: 2.2% of

average salary for each year of creditable service.

(c) When computing such service retirement pensions, the following conditions shall apply:
1. Average salary shall consist of the average annual

rate of salary for the 4 consecutive years of validated service within the last 10 years of service when such average annual rate was highest. In the determination of average salary for retirement allowance purposes, for members who commenced employment after August 31, 1979, that part of the salary for any year shall be excluded which exceeds the annual full-time salary rate for the preceding year by more than 20%. In the case of a member who commenced employment before August 31, 1979 and who receives salary during any year after September 1, 1983 which exceeds the annual full time salary rate for the preceding year by more than 20%, an Employer and other employers of eligible contributors as defined in Section 17-106 shall pay to the Fund an amount equal to the present value of the additional service retirement pension resulting from such excess salary. The present value of the additional service retirement pension shall be computed by the Board on the basis of actuarial tables adopted by the Board. If a member elects to receive a pension from this Fund provided by Section 20-121, his salary under the State Universities Retirement System and the Teachers' Retirement System of the State of Illinois shall be considered in determining such average salary. Amounts paid after the effective date of this amendatory Act of 1991 for unused vacation time earned after that effective date shall not under any circumstances be included in the calculation of average salary or the annual rate of salary for the purposes of this Article.

2. Proportionate credit shall be given for validated

service of less than one year.

3. For retirement at age 60 or over the pension shall

be payable at the full rate.

4. For separation from service below age 60 to a

minimum age of 55, the pension shall be discounted at the rate of 1/2 of one per cent for each month that the age of the contributor is less than 60, but a teacher may elect to defer the effective date of pension in order to eliminate or reduce this discount. This discount shall not be applicable to any participant who has at least 34 years of service or a retirement pension of at least 74.6% of average salary on the date the retirement annuity begins.

5. No additional pension shall be granted for service

exceeding 45 years. Beginning June 26, 1971 no pension shall exceed the greater of $1,500 per month or 75% of average salary as herein defined.

6. Service retirement pensions shall begin on the

effective date of resignation, retirement, the day following the close of the payroll period for which service credit was validated, or the time the person resigning or retiring attains age 55, or on a date elected by the teacher, whichever shall be latest; provided that, for a person who first becomes a member after the effective date of this amendatory Act of the 99th General Assembly, the benefit shall not commence more than one year prior to the date of the Fund's receipt of an application for the benefit.

7. A member who is eligible to receive a retirement

pension of at least 74.6% of average salary and will attain age 55 on or before December 31 during the year which commences on July 1 shall be deemed to attain age 55 on the preceding June 1.

8. A member retiring after the effective date of this

amendatory Act of 1998 shall receive a pension equal to 75% of average salary if the member is qualified to receive a retirement pension equal to at least 74.6% of average salary under this Article or as proportional annuities under Article 20 of this Code.

(Source: P.A. 99-702, eff. 7-29-16.)

(40 ILCS 5/17-116.1) (from Ch. 108 1/2, par. 17-116.1)
Sec. 17-116.1. Early retirement without discount.
(a) A member retiring after June 1, 1980 and before June 30, 1995 and within 6 months of the last day of teaching for which retirement contributions were required, may elect at the time of application to make a one time employee contribution to the system and thereby avoid the early retirement reduction in allowance specified in paragraph (4) of Section 17-116 of this Article. The exercise of the election shall obligate the last Employer to also make a one time non-refundable contribution to the Fund.
(b) Subject to authorization by the Employer as provided in subsection (c), a member retiring on or after June 30, 1995 and on or before June 30, 2010 and within 6 months of the last day of teaching for which retirement contributions were required may elect at the time of application to make a one-time employee contribution to the Fund and thereby avoid the early retirement reduction in allowance specified in paragraph (4) of Section 17-116. The exercise of the election shall obligate the last Employer to also make a one-time nonrefundable contribution to the Fund.
(c) The benefits provided in subsection (b) are available only to members who retire, during a specified period, from employment with an Employer that has adopted and filed with the Board a resolution expressly providing for the creation of an early retirement without discount program under this Section for that period.
The Employer has the full discretion and authority to determine whether an early retirement without discount program is in its best interest and to provide such a program to its eligible employees in accordance with this Section. The Employer may decide to authorize such a program for one or more of the following periods: for the period beginning July 1, 1997 and ending June 30, 1998, in which case the resolution must be adopted by January 1, 1998; for the period beginning July 1, 1998 and ending June 30, 1999, in which case the resolution must be adopted by March 31, 1998; for the period beginning July 1, 1999 and ending June 30, 2000, in which case the resolution must be adopted by March 31, 1999; for the period beginning July 1, 2000 and ending June 30, 2001, in which case the resolution must be adopted by March 31, 2000; for the period beginning July 1, 2001 and ending June 30, 2002, in which case the resolution must be adopted by March 31, 2001; for the period beginning July 1, 2002 and ending June 30, 2003, in which case the resolution must be adopted by March 31, 2002; for the period beginning July 1, 2003 and ending June 30, 2004, in which case the resolution must be adopted by March 31, 2003; for the period beginning July 1, 2004 and ending June 30, 2005, in which case the resolution must be adopted by March 31, 2004; for the period beginning July 1, 2005 and ending June 30, 2006, in which case the resolution must be adopted by August 31, 2005; for the period beginning July 1, 2006 and ending June 30, 2007, in which case the resolution must be adopted by June 30, 2006; for the period beginning July 1, 2007 and ending June 30, 2008, in which case the resolution must be adopted by June 30, 2007; for the period beginning July 1, 2008 and ending June 30, 2009, in which case the resolution must be adopted by June 30, 2008; and for the period beginning July 1, 2009 and ending June 30, 2010, in which case the resolution must be adopted by June 30, 2009. The resolution must be filed with the Board within 10 days after it is adopted. A single resolution may authorize an early retirement without discount program as provided in this Section for more than one period.
Notwithstanding Section 17-157, the Employer shall also have full discretion and authority to determine whether to allow its employees who withdrew from service on or after June 30, 1995 and before June 27, 1997 to participate in an early retirement without discount program under subsection (b). An early retirement without discount program for those who withdrew from service on or after June 30, 1995 and before June 27, 1997 may be authorized only by a resolution of the Employer that is adopted by January 1, 1998 and filed with the Board within 10 days after its adoption. If such a resolution is duly adopted and filed, a person who (i) withdrew from service with the Employer on or after June 30, 1995 and before June 27, 1997, (ii) qualifies for early retirement without discount under subsection (b), (iii) applies to the Fund within 90 days after the authorizing resolution is adopted, and (iv) pays the required employee contribution shall have his or her retirement pension recalculated in accordance with subsection (b). The resulting increase shall be effective retroactively to the starting date of the retirement pension.
(d) The one-time employee contribution shall be equal to 7% of the retiring member's highest full-time annual salary rate used in the determination of the average salary rate for retirement pension, or if not full-time then the full-time equivalent, multiplied by (1) the number of years the teacher is under age 60, or (2) the number of years the employee's creditable service is less than 34 years, whichever is less.
The Employer contribution shall be 20% of such salary multiplied by such number of years.
(e) Upon receipt of the application and election, the Board shall determine the one time employee and Employer contributions. The provisions of this Section shall not be applicable until the employee contribution, if any, has been received by the Fund; however, the date that contribution is received shall not be considered in determining the effective date of retirement.
(f) The number of employees who may retire under this Section in any year may be limited at the option of the Employer to a specified number of those eligible, not lower than 200, but the Employer and the collective bargaining agent for teachers may agree upon a greater limitation to the specified number of employees who may retire under this Section in any year. The right to participate in the early retirement without discount authorized under this Section shall be allocated among those applying on the basis of seniority in the service of the Employer or on such other basis for allocation as the Employer and the collective bargaining agent for teachers agree, in which case, such other basis may be employed among other eligible employees as well.
(Source: P.A. 94-4, eff. 6-1-05.)

(40 ILCS 5/17-116.3)
Sec. 17-116.3. Early retirement incentives.
(a) A teacher who is covered by a collective bargaining agreement shall not be eligible for the early retirement incentives provided under this Section unless the collective bargaining agent and the Board of Education have entered into an agreement under which the agent agrees that any payment for accumulated unused sick days to which the employee is entitled upon withdrawal from service may be paid by the Board of Education in installments over a period of up to 5 years, and a copy of this agreement has been filed with the Board of the Fund.
To be eligible for the benefits provided in this Section, a person must:
(1) be a member of this Fund who, on or after May 1,

1993, is (i) in active payroll status as a teacher, or (ii) on layoff status from such a position with a right of re-employment or recall to service, or (iii) on leave of absence from such a position, but only if the member on leave has not been receiving a disability benefit under this Article for a continuous period of 2 years or more as of the date of application;

(2) have not previously received a retirement pension

under this Article;

(3) file with the Board and the Board of Education,

before August 15, 1993, a written application requesting the benefits provided in this Section and a notice of resignation from employment, which resignation must take effect before September 1, 1993 unless the applicant's retirement is delayed under subsection (e), (f), or (f-5) of this Section;

(4) be eligible to receive a retirement pension under

this Article (for which purpose any age enhancement or creditable service received under this Section may be used) and elect to receive the retirement pension beginning no earlier than June 1, 1993 and no later than September 1, 1993 or the date established under subsection (e), (f), or (f-5) of this Section, if applicable;

(5) have attained age 50 (without the use of any age

enhancement or creditable service received under this Section) by the effective date of the retirement pension;

(6) have at least 5 years of creditable service under

this Fund or any of the participating systems under the Retirement Systems Reciprocal Act (without the use of any creditable service received under this Section) by the effective date of the retirement pension.

(b) An eligible person may establish up to 5 years of creditable service under this Section. In addition, for each period of creditable service established under this Section, a person's age at retirement shall be deemed to be increased by an equal period.
The creditable service established under this Section may be used for all purposes under this Article and the Retirement Systems Reciprocal Act, except for the purposes of Section 17-116.1, and the determination of average salary or compensation under this or any other Article of this Code.
The age enhancement established under this Section may be used for all purposes under this Article (including calculation of a proportionate pension payable by this Fund under the Retirement Systems Reciprocal Act), except for purposes of the reversionary pension under Section 17-120, and distributions required by federal law on account of age. However, age enhancement established under this Section shall not be used in determining benefits payable under other Articles of this Code under the Retirement Systems Reciprocal Act.
(c) For all creditable service established under this Section, the employer must pay to the Fund an employer contribution consisting of 12% of the member's highest annual full-time rate of compensation for each year of creditable service granted under this Section.
The employer contribution shall be paid to the Fund in one of the following ways: (i) in a single sum at the time of the member's retirement, (ii) in equal quarterly installments over a period of 5 years from the date of retirement, or (iii) subject to the approval of the Board of the Fund, in unequal installments over a period of no more than 5 years from the date of retirement, as provided in a payment plan designed by the Fund to accommodate the needs of the employer. The employer's failure to make the required contributions in a timely manner shall not affect the payment of the retirement pension.
For all creditable service established under this Section, the employee must pay to the Fund an employee contribution consisting of 4% of the member's highest annual salary rate used in the determination of the retirement pension for each year of creditable service granted under this Section. The employee contribution shall be deducted from the retirement annuity in 24 monthly installments.
(d) An annuitant who has received any age enhancement or creditable service under this Section and whose pension is suspended or cancelled under Section 17-149 or 17-150 shall thereby forfeit the age enhancement and creditable service. The forfeiture of creditable service under this subsection shall not entitle the employer to a refund of the employer contribution paid under this Section, nor to forgiveness of any part of that contribution that remains unpaid. The forfeiture of creditable service under this subsection shall not entitle the employee to a refund of the employee contribution paid under this Section.
(e) If the number of employees of an employer that apply for early retirement under this Section exceeds 30% of those eligible, the employer may require that, for any or all of the number of applicants in excess of that 30%, the starting date of the retirement pension enhanced under this Section be no earlier than June 1, 1994 and no later than September 1, 1994. The right to have the retirement pension begin before June 1, 1994 shall be allocated among the applicants on the basis of seniority in the service of that employer.
This delay applies only to persons who are applying for early retirement incentives under this Section, and does not prevent a person whose application for early retirement incentives has been withdrawn from beginning to receive a retirement pension on the earliest date upon which the person is otherwise eligible under this Article.
(f) For a member who is notified after July 30, 1993, but before November 29, 1993, that he or she will become a supernumerary or reserve teacher in the 1993-1994 school year: (1) the August 15, 1993 application deadline in subdivision (a)(3) of this Section is extended to December 14, 1993, (2) the September 1, 1993 deadline in subdivision (a)(4) of this Section is extended to December 14, 1993, and (3) the member shall not be included in the calculation of the 30% under subsection (e) and is not subject to delay in retirement under that subsection.
(f-5) For a member who is notified after January 1, 1994, but before March 1, 1994, that he or she will become a reserve teacher in the 1993-1994 school year: (1) the August 15, 1993 application deadline in subdivision (a)(3) of this Section is extended to April 1, 1994; (2) the September 1, 1993 deadline in subdivision (a)(4) of this Section is extended to April 1, 1994; and (3) the member shall not be included in the calculation of the 30% under subsection (e) and is not subject to delay in retirement under that subsection.
(g) A member who receives any early retirement incentive under Section 17-116.4, 17-116.5 or 17-116.6 may not receive any early retirement incentive under this Section.
(h) The version of this Section included in Public Act 88-85 is intended to and shall control over the version of this Section included in Public Act 88-89, notwithstanding Section 6 of the Statute on Statutes. All persons qualifying for early retirement incentives under this Section shall be subject to the limitations and restrictions provided in the version of this Section included in Public Act 88-85, as amended by Public Act 88-511.
(i) In addition to the benefits provided under the other provisions of this Section, every person who receives early retirement benefits under this Section is entitled to one additional year of creditable service and a corresponding year of additional age enhancement, for which no additional contribution is required. Every person who receives early retirement benefits under this Section whose retirement annuity has been calculated on the basis of a 4-year average salary is also entitled to have the annuity recalculated on the basis of the average salary for the 3 highest consecutive years within the last 10 years of service.
The additional benefits provided by this subsection (i) shall begin to accrue on the date the retirement annuity began, notwithstanding Section 17-157. The Fund shall recalculate all annuities originally calculated under this Section to reflect the additional benefits provided under this subsection and shall pay to the annuitant in a lump sum the difference between the annuity payments paid before the date of the recalculation and the recalculated amount of those payments.
(Source: P.A. 92-416, eff. 8-17-01.)

(40 ILCS 5/17-116.4)
Sec. 17-116.4. Early retirement incentives.
(a) A teacher who is covered by a collective bargaining agreement shall not be eligible for the early retirement incentives provided under this Section unless the collective bargaining agent and the Board of Education have entered into an agreement under which the agent agrees that any payment for accumulated unused sick days to which the employee is entitled upon withdrawal from service may be paid by the Board of Education in installments over a period of up to 5 years, and a copy of this agreement has been filed with the Board of the Fund.
To be eligible for the benefits provided in this Section, a person must:
(1) be a member of this Fund who, on or after May 1,

1994, is (i) in active payroll status as a teacher, or (ii) on layoff status from such a position with a right of re-employment or recall to service, or (iii) on leave of absence from such a position, but only if the member on leave has not been receiving a disability benefit under this Article for a continuous period of 2 years or more as of the date of application;

(2) have not previously received a retirement pension

under this Article;

(3) file with the Board and the Board of Education,

before March 1, 1994, a written application requesting the benefits provided in this Section and a notice of resignation from employment, which resignation must take effect no earlier than June 1, 1994 and no later than September 1, 1994 unless the applicant's retirement is delayed under subsection (e) of this Section;

(4) be eligible to receive a retirement pension under

this Article (for which purpose any age enhancement or creditable service received under this Section may be used) and elect to receive the retirement pension beginning no earlier than June 1, 1994 and no later than September 1, 1994 or the date established under subsection (e) of this Section, if applicable;

(5) have attained age 50 (without the use of any age

enhancement or creditable service received under this Section) after September 1, 1993 and no later than September 1, 1994;

(6) have at least 5 years of creditable service under

this Fund or any of the participating systems under the Retirement Systems Reciprocal Act (without the use of any creditable service received under this Section) by the effective date of the retirement pension.

(b) An eligible person may establish up to 5 years of creditable service under this Section. In addition, for each period of creditable service established under this Section, a person's age at retirement shall be deemed to be increased by an equal period.
The creditable service established under this Section may be used for all purposes under this Article and the Retirement Systems Reciprocal Act, except for the purposes of Section 17-116.1, and the determination of average salary or compensation under this or any other Article of this Code.
The age enhancement established under this Section may be used for all purposes under this Article (including calculation of a proportionate pension payable by this Fund under the Retirement Systems Reciprocal Act), except for purposes of the reversionary pension under Section 17-120, and distributions required by federal law on account of age. However, age enhancement established under this Section shall not be used in determining benefits payable under other Articles of this Code under the Retirement Systems Reciprocal Act.
(c) For all creditable service established under this Section, the employer must pay to the Fund an employer contribution consisting of 12% of the member's highest annual full-time rate of compensation for each year of creditable service granted under this Section.
The employer contribution shall be paid to the Fund in one of the following ways: (i) in a single sum at the time of the member's retirement, (ii) in equal quarterly installments over a period of 5 years from the date of retirement, or (iii) subject to the approval of the Board of the Fund, in unequal installments over a period of no more than 5 years from the date of retirement, as provided in a payment plan designed by the Fund to accommodate the needs of the employer. The employer's failure to make the required contributions in a timely manner shall not affect the payment of the retirement pension.
For all creditable service established under this Section, the employee must pay to the Fund an employee contribution consisting of 4% of the member's highest annual salary rate used in the determination of the retirement pension for each year of creditable service granted under this Section. The employee contribution shall be deducted from the retirement annuity in 24 monthly installments.
(d) An annuitant who has received any age enhancement or creditable service under this Section and whose pension is suspended or cancelled under Section 17-149 or 17-150 shall thereby forfeit the age enhancement and creditable service. The forfeiture of creditable service under this subsection shall not entitle the employer to a refund of the employer contribution paid under this Section, nor to forgiveness of any part of that contribution that remains unpaid. The forfeiture of creditable service under this subsection shall not entitle the employee to a refund of the employee contribution paid under this Section.
(e) If the number of employees of an employer that apply for early retirement under this Section exceeds 30% of those eligible, the employer may require that, for any or all of the number of applicants in excess of that 30%, the starting date of the retirement pension enhanced under this Section be no earlier than June 1, 1995 and no later than September 1, 1995. The right to have the retirement pension begin before June 1, 1995 shall be allocated among the applicants on the basis of seniority in the service of that employer.
This delay applies only to persons who are applying for early retirement incentives under this Section, and does not prevent a person whose application for early retirement incentives has been withdrawn from beginning to receive a retirement pension on the earliest date upon which the person is otherwise eligible under this Article.
(f) A member who receives any early retirement incentive under Section 17-116.3 may not receive any early retirement incentive under this Section.
(g) Notwithstanding Section 17-157, a person who is receiving early retirement benefits under this Section may establish service credit for a period of up to 3 weeks during the month of January, 1968, during which the person was prevented from working due to civil unrest or a wildcat strike. A person wishing to establish this credit must apply in writing to the Board within 30 days after the effective date of this amendatory Act of the 92nd General Assembly and pay to the Fund an employee contribution calculated at the rate and salary applicable to the employee at the time for which credit is being established, without interest. When a person establishes additional service credit under this subsection, the Fund shall recalculate the annuity originally granted under this Section to reflect the additional credit and shall pay to the annuitant in a lump sum the difference between the annuity payments paid before the date of the recalculation and the recalculated amount of those payments.
(Source: P.A. 92-416, eff. 8-17-01.)

(40 ILCS 5/17-116.5)
Sec. 17-116.5. Early retirement incentives.
(a) A teacher who is covered by a collective bargaining agreement shall not be eligible for the early retirement incentives provided under this Section unless the collective bargaining agent and the Board of Education have entered into an agreement under which the agent agrees that any payment for accumulated unused sick days to which the employee is entitled upon withdrawal from service may be paid by the Board of Education in installments over a period of up to 5 years, and a copy of this agreement has been filed with the Board of the Fund.
To be eligible for the benefits provided in this Section, a person must:
(1) be a member of this Fund who, on November 1,

1993, is (i) in active payroll status as a teacher, or (ii) on layoff status from such a position with a right of re-employment or recall to service, or (iii) on leave of absence from such a position, but only if the member on leave has not been receiving a disability benefit under this Article for a continuous period of 2 years or more as of the date of application;

(2) be a member of this Fund who, on or after May 1,

1994, is (i) in active payroll status as a teacher, or (ii) on layoff status from such a position with a right of re-employment or recall to service, or (iii) on leave of absence from such a position, but only if the member on leave has not been receiving a disability benefit under this Article for a continuous period of 2 years or more as of the date of application;

(3) have not previously received a retirement pension

under this Article;

(4) file with the Board and the Board of Education,

before March 1, 1994, a written application requesting the benefits provided in this Section and a notice of resignation from employment, which resignation must take effect no earlier than the last day of the 1993-94 school year and no later than September 1, 1994, unless the applicant's retirement is delayed under subsection (e) or (f) of this Section;

(5) be eligible to receive a retirement pension under

this Article (for which purpose any age enhancement or creditable service received under this Section may be used) and elect to receive the retirement pension beginning no earlier than the first day after the last day of the 1993-94 school year and no later than September 1, 1994 or the date established under subsection (e) or (f) of this Section, if applicable;

(6) have attained age 50 (without the use of any age

enhancement or creditable service received under this Section) by the effective date of the retirement pension;

(7) have at least 5 years of creditable service under

this Fund or any of the participating systems under the Retirement Systems Reciprocal Act (without the use of any creditable service received under this Section) by the effective date of the retirement pension.

(b) An eligible person may establish up to 5 years of creditable service under this Section. In addition, for each period of creditable service established under this Section, a person's age at retirement shall be deemed to be increased by an equal period.
The creditable service established under this Section may be used for all purposes under this Article and the Retirement Systems Reciprocal Act, except for the purposes of Section 17-116.1, and the determination of average salary or compensation under this or any other Article of this Code.
The age enhancement established under this Section may be used for all purposes under this Article (including calculation of a proportionate pension payable by this Fund under the Retirement Systems Reciprocal Act), except for purposes of the reversionary pension under Section 17-120, and distributions required by federal law on account of age. However, age enhancement established under this Section shall not be used in determining benefits payable under other Articles of this Code under the Retirement Systems Reciprocal Act.
(c) For all creditable service established under this Section, the employer must pay to the Fund an employer contribution consisting of 12% of the member's highest annual full-time rate of compensation for each year of creditable service granted under this Section.
The employer contribution shall be paid to the Fund in one of the following ways: (i) in a single sum at the time of the member's retirement, (ii) in equal quarterly installments over a period of 5 years from the date of retirement, or (iii) subject to the approval of the Board of the Fund, in unequal installments over a period of no more than 5 years from the date of retirement, as provided in a payment plan designed by the Fund to accommodate the needs of the employer. The employer's failure to make the required contributions in a timely manner shall not affect the payment of the retirement pension.
For all creditable service established under this Section, the employee must pay to the Fund an employee contribution consisting of 4% of the member's highest annual salary rate used in the determination of the retirement pension for each year of creditable service granted under this Section. The employee contribution shall be deducted from the retirement annuity in 24 monthly installments.
(d) An annuitant who has received any age enhancement or creditable service under this Section and whose pension is suspended or cancelled under Section 17-149 or 17-150 shall thereby forfeit the age enhancement and creditable service. The forfeiture of creditable service under this subsection shall not entitle the employer to a refund of the employer contribution paid under this Section, nor to forgiveness of any part of that contribution that remains unpaid. The forfeiture of creditable service under this subsection shall not entitle the employee to a refund of the employee contribution paid under this Section.
(e) If the number of employees of an employer that apply for early retirement under this Section exceeds 30% of those eligible, the employer may require that, for any or all of the number of applicants in excess of that 30%, the starting date of the retirement pension enhanced under this Section be no earlier than June 1, 1995 and no later than September 1, 1995. The right to have the retirement pension begin before June 1, 1995 shall be allocated among the applicants on the basis of seniority in the service of that employer.
This delay applies only to persons who are applying for early retirement incentives under this Section, and does not prevent a person whose application for early retirement incentives has been withdrawn from beginning to receive a retirement pension on the earliest date upon which the person is otherwise eligible under this Article.
(f) For a member who receives notice that he or she has been declared a reserve teacher pursuant to a collective bargaining agreement after February 15, 1994, but before September 15, 1994: (1) the March 1, 1994 application deadline in subdivision (a)(4) of this Section is extended to a date 15 days after the date of notification of the reserve teacher declaration, (2) the September 1, 1994 deadline in subdivision (a)(5) of this Section is extended to October 1, 1994, and (3) the member shall not be included in the calculation of the 30% under subsection (e) and is not subject to delay in retirement under that subsection.
(g) A member who receives any early retirement incentive under Section 17-116.3, 17-116.4, or 17-116.6 may not receive any early retirement incentive under this Section.
(Source: P.A. 88-511.)

(40 ILCS 5/17-116.6)
Sec. 17-116.6. Early retirement incentives.
(a) A teacher who is covered by a collective bargaining agreement shall not be eligible for the early retirement incentives provided under this Section unless the collective bargaining agent and the Board of Education have entered into an agreement under which the agent agrees that any payment for accumulated unused sick days to which the employee is entitled upon withdrawal from service may be paid by the Board of Education in installments over a period of up to 5 years, and a copy of this agreement has been filed with the Board of the Fund.
To be eligible for the benefits provided in this Section, a person must:
(1) be a member of this Fund who is a reserve teacher

as defined in Section 34-1.1 of the School Code;

(2) have not previously received a bachelor's or more

advanced degree from an accredited college or university;

(3) have not previously received a retirement pension

under this Article;

(4) file with the Board and the Board of Education,

by the later of 60 days after the effective date of this amendatory Act of 1993 or 60 days after becoming a reserve teacher, but in no event later than December 31, 1995, a written application requesting the benefits provided in this Section;

(5) be eligible to receive a retirement pension under

this Article (for which purpose any age enhancement or creditable service received under this Section may be used) and elect to receive the retirement pension beginning no earlier than September 1, 1993, and no later than 120 days after becoming a reserve teacher;

(6) have attained age 50 (without the use of any age

enhancement or creditable service received under this Section) by the effective date of the retirement pension;

(7) have at least 5 years of creditable service under

this Fund or any of the participating systems under the Retirement Systems Reciprocal Act (without the use of any creditable service received under this Section) by the effective date of the retirement pension.

(b) An eligible person may establish up to 5 years of creditable service under this Section. In addition, for each period of creditable service established under this Section, a person's age at retirement shall be deemed to be increased by an equal period.
The creditable service established under this Section may be used for all purposes under this Article and the Retirement Systems Reciprocal Act, except for the purposes of Section 17-116.1, and the determination of average salary or compensation under this or any other Article of this Code.
The age enhancement established under this Section may be used for all purposes under this Article (including calculation of a proportionate pension payable by this Fund under the Retirement Systems Reciprocal Act), except for purposes of the reversionary pension under Section 17-120, and distributions required by federal law on account of age. However, age enhancement established under this Section shall not be used in determining benefits payable under other Articles of this Code under the Retirement Systems Reciprocal Act.
(c) For all creditable service established under this Section, the employer must pay to the Fund an employer contribution consisting of 12% of the member's highest annual full-time rate of compensation for each year of creditable service granted under this Section.
The employer contribution shall be paid to the Fund in one of the following ways: (i) in a single sum at the time of the member's retirement, (ii) in equal quarterly installments over a period of 5 years from the date of retirement, or (iii) subject to the approval of the Board of the Fund, in unequal installments over a period of no more than 5 years from the date of retirement, as provided in a payment plan designed by the Fund to accommodate the needs of the employer. The employer's failure to make the required contributions in a timely manner shall not affect the payment of the retirement pension.
For all creditable service established under this Section, the employee must pay to the Fund an employee contribution consisting of 4% of the member's highest annual salary rate used in the determination of the retirement pension for each year of creditable service granted under this Section. The employee contribution shall be deducted from the retirement annuity in 24 monthly installments.
(d) An annuitant who has received any age enhancement or creditable service under this Section and whose pension is suspended or cancelled under Section 17-149 or 17-150 shall thereby forfeit the age enhancement and creditable service. The forfeiture of creditable service under this subsection shall not entitle the employer to a refund of the employer contribution paid under this Section, nor to forgiveness of any part of that contribution that remains unpaid. The forfeiture of creditable service under this subsection shall not entitle the employee to a refund of the employee contribution paid under this Section.
(e) A member who receives any early retirement incentive under Section 17-116.3, 17-116.4, or 17-116.5 may not receive any early retirement incentive under this Section.
(Source: P.A. 90-655, eff. 7-30-98.)

(40 ILCS 5/17-117) (from Ch. 108 1/2, par. 17-117)
Sec. 17-117. Disability retirement pension.
(a) The conditions prescribed in items 1 and 2 in Section 17-116 for computing service retirement pensions shall apply in the computation of disability retirement pensions.
(1) Each teacher retired or retiring after 10 years

of service and with less than 20 years of service because of permanent disability not incurred as a proximate result of the performance of duty shall receive a disability retirement pension equal to 2.2% of average salary for each year of service after June 30, 1998 and for each year of service on or before that date that has been augmented under Section 17-119.1 and 1 2/3% of average salary for each year of other service.

(2) If the total service is 20 years and less than 25

years and the teacher's age is under 55, the disability retirement pension shall equal a service retirement pension discounted 1/2 of 1% for each month the age of the contributor is less than 55 down to a minimum age of 50 years, provided the disability retirement pension so computed shall not be less than the amount payable under paragraph 1.

(3) If the total service is 20 years or more and the

teacher has attained age 55, and is under age 60, a disability retirement pension shall equal a service retirement pension without discount.

(4) If the total service is 25 years or more

regardless of age, a disability pension shall equal a service retirement pension without discount.

(5) If the total service is 20 years or more and the

teacher is age 60 or over, a service retirement pension shall be payable.

(b) For disability retirement pensions, the following further conditions shall apply:
(1) Written application shall be submitted within 3

years from the date of separation.

(2) The applicant shall submit to examination by

physicians appointed by the Board within one year from the date of their appointment.

(3) Two physicians, appointed by the Board, shall

declare the applicant to be suffering from a disability which wholly and presumably permanently incapacitates him for teaching or for service as an employee of the Board. In the event of disagreement by the physicians, a third physician, appointed by the Board, shall declare the applicant wholly and presumably permanently incapacitated.

(c) Disability retirement pensions shall begin on the effective date of resignation or the day following the close of the payroll period for which credit was validated, whichever is later.
(Source: P.A. 90-32; eff. 6-27-97; 90-566, eff. 1-2-98; 91-887, eff. 7-6-00.)

(40 ILCS 5/17-117.1) (from Ch. 108 1/2, par. 17-117.1)
Sec. 17-117.1. Duty disability. A teacher who becomes wholly and presumably permanently incapacitated for duty while under age 65 as the proximate result of injuries sustained or a hazardous condition encountered in the performance and within the scope of his duties, if such injury or hazard was not the result of his own negligence, shall be entitled to a duty disability benefit, provided:
(1) application for the benefit is made to the Board

not more than 6 months after a final settlement or an award from the Illinois Workers' Compensation Commission or within 6 months of the manifestation of an injury or illness that can be traced directly to an injury or illness for which a claim was filed with the Illinois Workers' Compensation Commission;

(2) certification is received from 2 or more

physicians designated by the Board that the teacher is physically incapacitated for teaching service; and

(3) the teacher provides the Board with a copy of the

notice of the occurrence that was filed with the Employer within the time provided by law.

The benefit shall be payable during disability and shall be 75% of the salary in effect at date of disability, payable until the teacher's attainment of age 65. At such time if disability still exists, the teacher shall become entitled to a service retirement pension. Creditable service shall accrue during the period the disability benefit is payable.
Before any action is taken by the Board on an application for a duty disability benefit, the teacher shall file a claim with the Illinois Workers' Compensation Commission to establish that the disability was incurred while the teacher was acting within the scope of and in the course of his duties under the terms of the Workers' Compensation or Occupational Diseases Acts, whichever may be applicable. The benefit shall be payable after a finding by the Commission that the claim was compensable under either of the aforesaid Acts; but if such finding is appealed the benefit shall be payable only upon affirmance of the Commission's finding. After the teacher has made timely application for a duty disability benefit supported by the certificate of two or more physicians, he shall be entitled to a disability retirement pension provided in Section 17-117 of this Act until such time as the Illinois Workers' Compensation Commission award finding that his disability is duty-connected as provided in this Section becomes final.
Any amounts provided for the teacher under such Acts shall be applied as an offset to the duty disability benefit payable hereunder in such manner as may be prescribed by the rules of the Board.
(Source: P.A. 93-721, eff. 1-1-05.)

(40 ILCS 5/17-118) (from Ch. 108 1/2, par. 17-118)
Sec. 17-118. Disability pension administration. A disability pensioner may be required to submit to an examination periodically by a physician or physicians appointed by the Board. The purpose of the examination is to establish whether the disability still exists and to determine whether the person is still incapacitated for teaching service or service as an employee of the Board. The Board may require disability pensioners to submit evidence of the continued existence of the disability. The Board may also employ investigative services to determine whether such pensioners are employed elsewhere as teachers or to establish whether they are still disabled.
The Board shall cancel a disability pension upon evidence that a pensioner is no longer incapacitated for teaching or service as an employee of the Board. However, if a pensioner has attained age 55 and has 20 or more years of service, the pension shall not be cancelled unless he is re-employed as a teacher or as a pensioner-substitute. If a disability pensioner is re-employed as a teacher or pensioner-substitute, the pension shall be cancelled on the first day of re-employment. The pensioner shall reimburse the Fund for pension payments received after the date of re-employment (if any), plus 5% interest compounded annually beginning one year after the Fund's notification of the cancellation and indebtedness. Upon cancellation of a disability pension, unless such person re-enters service and becomes a contributor, a refund shall be payable of the excess, if any, of the refundable contributions paid by him over the amount paid in disability pension.
(Source: P.A. 90-566, eff. 1-2-98.)

(40 ILCS 5/17-119) (from Ch. 108 1/2, par. 17-119)
Sec. 17-119. Automatic annual increase in pension. Each teacher retiring on or after September 1, 1959, is entitled to the annual increase in pension, defined herein, while he is receiving a pension from the Fund.
1. The term "base pension" means a service retirement or disability retirement pension in the amount fixed and payable at the date of retirement of a teacher.
2. The annual increase in pension shall be at the rate of 1 1/2% of base pension. This increase shall first occur in January of the year next following the first anniversary of retirement. At such time the Fund shall pay the pro rata part of the increase for the period from the first anniversary date to the date of the first increase in pension. Beginning January 1, 1972, the rate of annual increase in pension shall be 2% of the base pension. Beginning January 1, 1979, the rate of annual increase in pension shall be 3% of the base pension. Beginning January 1, 1990, all automatic annual increases payable under this Section shall be calculated as a percentage of the total pension payable at the time of the increase, including all increases previously granted under this Article, notwithstanding Section 17-157.
3. An increase in pension shall be granted only if the retired teacher is age 60 or over. If the teacher attains age 60 after retirement, the increase in pension shall begin in January of the year following the 61st birthday. At such time the Fund also shall pay the pro rata part of the increase from the 61st birthday to the date of first increase in pension.
In addition to other increases which may be provided by this Section, on January 1, 1981 any teacher who was receiving a retirement pension on or before January 1, 1971 shall have his retirement pension then being paid increased $1 per month for each year of creditable service. On January 1, 1982, any teacher whose retirement pension began on or before January 1, 1977, shall have his retirement pension then being paid increased $1 per month for each year of creditable service.
On January 1, 1987, any teacher whose retirement pension began on or before January 1, 1977, shall have the monthly retirement pension increased by an amount equal to 8¢ per year of creditable service times the number of years that have elapsed since the retirement pension began.
(Source: P.A. 90-566, eff. 1-2-98.)

(40 ILCS 5/17-119.1)
Sec. 17-119.1. Optional increase in retirement annuity.
(a) A member of the Fund may qualify for the augmented rate under subdivision (b)(3) of Section 17-116 for all years of creditable service earned before July 1, 1998 by making the optional contribution specified in subsection (b); except that a member who retires on or after July 1, 1998 with at least 30 years of creditable service at retirement qualifies for the augmented rate without making any contribution under subsection (b). Any member who retires on or after July 1, 1998 and before the effective date of this amendatory Act of the 92nd General Assembly with at least 30 years of creditable service shall be paid a lump sum equal to the amount he or she would have received under the augmented rate minus the amount he or she actually received. A member may not elect to qualify for the augmented rate for only a portion of his or her creditable service earned before July 1, 1998.
(b) The contribution shall be an amount equal to 1.0% of the member's highest salary rate in the 4 consecutive school years immediately prior to but not including the school year in which the application occurs, multiplied by the number of years of creditable service earned by the member before July 1, 1998 or 20, whichever is less. This contribution shall be reduced by 1.0% of that salary rate for every 3 full years of creditable service earned by the member after June 30, 1998. The contribution shall be further reduced at the rate of 25% of the contribution (as reduced for service after June 30, 1998) for each year of the member's total creditable service in excess of 34 years. The contribution shall not in any event exceed 20% of that salary rate.
The member shall pay to the Fund the amount of the contribution as calculated at the time of application under this Section. The amount of the contribution determined under this subsection shall be recalculated at the time of retirement, and if the Fund determines that the amount paid by the member exceeds the recalculated amount, the Fund shall refund the difference to the member with regular interest from the date of payment to the date of refund.
The contribution required by this subsection shall be paid in one of the following ways or in a combination of the following ways that does not extend over more than 5 years:
(i) in a lump sum on or before the date of retirement;
(ii) in substantially equal installments over a

period of time not to exceed 5 years, as a deduction from salary in accordance with Section 17-130.2;

(iii) in substantially equal monthly installments

over a 24-month period, by a deduction from the annuitant's monthly benefit.

(c) If the member fails to make the full contribution under this Section in a timely fashion, the payments made under this Section shall be refunded to the member, without interest. If the member (including a member who has become an annuitant) dies before making the full contribution, the payments made under this Section shall be refunded to the member's designated beneficiary if there is no survivor's or children's pension benefit payable. If there is a survivor's or children's benefit payable, then all payments made under this Section shall be retained by the Fund and all such survivor's or children's benefits payable shall be calculated as if all contributions required under this Section have been paid in full.
(d) For purposes of this Section and subsection (b) of Section 17-116, optional creditable service established by a member shall be deemed to have been earned at the time of the employment or other qualifying event upon which the service is based, rather than at the time the credit was established in this Fund.
(e) The contributions required under this Section are the responsibility of the teacher and not the teacher's employer. However, an employer of teachers may, after the effective date of this amendatory Act of 1998, specifically agree, through collective bargaining or otherwise, to make the contributions required by this Section on behalf of those teachers.
(Source: P.A. 91-17, eff. 6-4-99; 92-416, eff. 8-17-01; 92-599, eff. 6-28-02; 92-651, eff. 7-11-02.)

(40 ILCS 5/17-120) (from Ch. 108 1/2, par. 17-120)
Sec. 17-120. Reversionary pension. Any contributor, at any time prior to retirement on a service retirement pension, may exercise an option of taking a lesser amount of service retirement pension and providing with the remainder of his equity, determined on an actuarial equivalent basis, a reversionary pension benefit for any person named in a written designation filed by the contributor with the Board, provided that the pension resulting from such election is not less than $40 per month, or more than the reduced pension payable after the exercise of the option. If the reduced pension to the retired teacher is less than that provided for a beneficiary, whether or not the aforesaid minimum amount is payable, the election shall be void.
The pension to a beneficiary shall begin on the first day of the month next following the month in which the retired teacher dies.
If the beneficiary survives the date of retirement of the teacher, but does not survive the retired teacher, no reversionary pensions shall be payable, and the teacher's service pension shall be restored to the full service pension amount beginning on the first day of the month next following the month in which the beneficiary dies or on the effective date of this amendatory Act of 1997, whichever occurs later.
If the beneficiary dies after the election but before the retirement of the teacher, the election shall be void. No change shall be permitted in the written designation filed with the Board.
In the case of a reversionary annuity elected on or after January 1, 1984, no reversionary annuity shall be paid if the teacher dies before the expiration of 730 days from the date that a written designation was filed with the Board, even though the teacher was receiving a reduced annuity.
Sections 1-103.1 and 17-157 do not apply to the changes made to this Section by this amendatory Act of 1997.
(Source: P.A. 90-32, eff. 6-27-97; 90-566, eff. 1-2-98.)

(40 ILCS 5/17-121) (from Ch. 108 1/2, par. 17-121)
Sec. 17-121. Survivor's pensions - Eligibility.
(a) A surviving spouse of a teacher shall be entitled to a survivor's pension only if the surviving spouse was married to the teacher for at least one year immediately prior to the teacher's death.
The changes made to this subsection (a) by this amendatory Act of the 92nd General Assembly apply (i) only to the surviving spouse of a person who dies on or after the effective date of this amendatory Act, and only if the amount of any refund of contributions for survivor's pension is repaid with interest in accordance with subsection (f), and (ii) notwithstanding Section 17-157 and without regard to whether the deceased person was in service on or after the effective date of this amendatory Act.
(b) If the surviving spouse is under age 50 and there are no eligible minor children born to or legally adopted by the contributor and his or her surviving spouse, payment of the survivor's pension shall begin when the surviving spouse attains age 50.
(c) Beginning January 1, 2003, the remarriage of a surviving spouse at any age does not terminate his or her survivor's pension.
A surviving spouse whose survivor's pension (or expectation of a survivor's pension upon attainment of age 50) was terminated before January 1, 2003 due to remarriage and who applies for reinstatement of that pension and repays the amount of any refund of contributions for survivor's pension with interest in accordance with subsection (f) shall be entitled to have the survivor's pension (or expectation of a survivor's pension upon attainment of age 50) reinstated. The reinstated pension shall begin to accrue on the first day of the month following the month in which the application and repayment, if any, are received by the Fund, but in no event sooner than January 1, 2003 and, if subsection (b) applies, no sooner than upon attainment of age 50. The reinstated pension shall include any one-time or annual increases in the survivor's pension received prior to the date of termination, but not any increases that would otherwise have accrued from the date of termination to the date of reinstatement.
This subsection (c) applies notwithstanding Section 17-157 and without regard to whether the deceased teacher was in service on or after the effective date of this amendatory Act of the 92nd General Assembly.
(d) Except as provided in subsection (c), remarriage of the surviving spouse prior to September 1, 1983 while in receipt of a survivor's pension shall permanently terminate payment thereof, regardless of any subsequent change in marital status; however, beginning September 1, 1983, remarriage of a surviving spouse after attainment of age 55 shall not terminate the survivor's pension.
A surviving spouse whose pension was terminated on or after September 1, 1983 due to remarriage after attainment of age 55, and who applies for reinstatement of that pension before January 1, 1990, shall be entitled to have the pension reinstated effective January 1, 1990.
(e) A surviving spouse of a member or annuitant under this Fund who is also a dependent beneficiary under the provisions of Section 16-140 is eligible for a reciprocal survivor's pension, provided that any refund of survivor's pension contributions is repaid to the Fund and application is made within 30 days after the effective date of this amendatory Act of the 92nd General Assembly.
(f) If a refund of contributions for survivor's pension has been paid, a person choosing to establish or reestablish the right to receive a survivor's pension pursuant to the changes made to this Section by this amendatory Act of the 92nd General Assembly must first repay to the Fund the amount of the refund of contributions for survivor's pension, together with interest thereon at the rate of 5% per year, compounded annually, from the date of the refund to the date of repayment.
(Source: P.A. 92-416, eff. 8-17-01; 92-599, eff. 6-28-02.)

(40 ILCS 5/17-122) (from Ch. 108 1/2, par. 17-122)
Sec. 17-122. Survivor's and children's pensions - Amount. Upon the death of a teacher who has completed at least 1 1/2 years of contributing service with either this Fund or the State Universities Retirement System or the Teachers' Retirement System of the State of Illinois, provided his death occurred while (a) in active service covered by the Fund or during his first 18 months of continuous employment without a break in service under any other participating system as defined in the Illinois Retirement Systems Reciprocal Act except the State Universities Retirement System and the Teachers' Retirement System of the State of Illinois, (b) on a creditable leave of absence, (c) on a noncreditable leave of absence of no more than one year, or (d) a pension was deferred or pending provided the teacher had at least 10 years of validated service credit, or upon the death of a pensioner otherwise qualified for such benefit, the surviving spouse and unmarried minor children of the deceased teacher under age 18 shall be entitled to pensions, under the conditions stated hereinafter. Such survivor's and children's pensions shall be based on the average of the 4 highest consecutive years of salary in the last 10 years of service or on the average salary for total service, if total service has been less than 4 years, according to the following percentages:
30% of average salary or 50% of the retirement pension earned by the teacher, whichever is larger, subject to the prescribed maximum monthly payment, for a surviving spouse alone on attainment of age 50;
60% of average salary for a surviving spouse and eligible minor children of the deceased teacher.
If no eligible spouse survives, or the surviving spouse remarries, or the parent of the children of the deceased member is otherwise ineligible for a survivor's pension, a children's pension for eligible minor children under age 18 shall be paid to their parent or legal guardian for their benefit according to the following percentages:
30% of average salary for one child;
60% of average salary for 2 or more children.
On January 1, 1981, any survivor or child who was receiving a survivor's or children's pension on or before January 1, 1971, shall have his survivor's or children's pension then being paid increased by 1% for each full year which has elapsed from the date the pension began. On January 1, 1982, any survivor or child whose pension began after January 1, 1971, but before January 1, 1981, shall have his survivor's or children's pension then being paid increased 1% for each full year which has elapsed from the date the pension began. On January 1, 1987, any survivor or child whose pension began on or before January 1, 1977, shall have the monthly survivor's or children's pension increased by $1 for each full year which has elapsed since the pension began.
Beginning January 1, 1990, every survivor's and children's pension shall be increased (1) on each January 1 occurring on or after the commencement of the pension if the deceased teacher died while receiving a retirement pension, or (2) in other cases, on each January 1 occurring on or after the first anniversary of the commencement of the pension, by an amount equal to 3% of the current amount of the pension, including all increases previously granted under this Article, notwithstanding Section 17-157. Such increases shall apply without regard to whether the deceased teacher was in service on or after the effective date of this amendatory Act of 1991, but shall not accrue for any period prior to January 1, 1990.
Subject to the minimum established below, the maximum amount of pension for a surviving spouse alone or one minor child shall be $400 per month, and the maximum combined pensions for a surviving spouse and children of the deceased teacher shall be $600 per month, with individual pensions adjusted for all beneficiaries pro rata to conform with this limitation. If proration is unnecessary the minimum survivor's and children's pensions shall be $40 per month. The minimum total survivor's and children's pension payable upon the death of a contributor or annuitant which occurs after December 31, 1986, shall be 50% of the earned retirement pension of such contributor or annuitant, calculated without early retirement discount in the case of death in service.
On death after retirement, the total survivor's and children's pensions shall not exceed the monthly retirement or disability pension paid to the deceased retirant. Survivor's and children's benefits described in this Section shall apply to all service and disability pensioners eligible for a pension as of July 1, 1981.
(Source: P.A. 90-32, eff. 6-27-97; 90-566, eff. 1-2-98.)

(40 ILCS 5/17-123) (from Ch. 108 1/2, par. 17-123)
Sec. 17-123. Death benefits - Death in service. If a teacher dies (a) in service, (b) after resignation or (c) after retirement but before receiving any pension payment, his or her estate shall be paid a refund of the amounts he or she contributed to the Fund less (1) any former refund that has not been repaid, (2) the amount contributed for a survivor's pension in the event such pension is payable under Sections 17-121 and 17-122 and (3) pension payments received; but if a written direction, signed by the contributor before an officer authorized to take acknowledgments and stating that the refund shall be paid to named beneficiaries, was filed with the Board prior to his or her death, the refund shall be paid to such named beneficiaries. If any of several named beneficiaries does not survive the contributor and no directive was furnished by the member to cover this contingency, the deceased beneficiary's share of the refund shall be paid to the estate of the contributor.
In addition to the payment provided in the foregoing paragraph, if such teacher has received service credit within 13 calendar months of the date of death or was on a sick leave authorized by the Employer at the time of death, and if no other pensions or benefits were payable under the provisions of this Article or any other participating system, as defined in the Illinois Retirement Systems Reciprocal Act, except a refund of contributions or a survivor's pension, there shall be paid a single payment death benefit. For a teacher who dies on or after the effective date of this amendatory Act of 1991, this benefit shall be equal to the last month's base rate of salary, subject to the limitations and conditions set forth in this Article, for each year of validated service, not to exceed 6 times such salary, or $10,000, whichever is less. The single payment death benefit shall be paid in the manner prescribed for a refund of contributions to the Fund.
Death benefits shall be paid only on written application to the Board.
(Source: P.A. 90-566, eff. 1-2-98; 91-357, eff. 7-29-99.)

(40 ILCS 5/17-124) (from Ch. 108 1/2, par. 17-124)
Sec. 17-124. Death Benefits - Death on pension. On written application to the Board, there shall be paid to the estate of a deceased teacher-pensioner pension payments, accrued, temporarily withheld or represented by checks uncashed at the date of his death and the excess, if any, of an amount equal to his refundable contributions for service or disability retirement pension over pension to the date of death; provided, that if there be filed with the Board prior to the death of the pensioner his written direction, signed and acknowledged before an officer authorized to take acknowledgments, that such payments be paid to designated beneficiaries, they shall be so paid on written application therefor to the Board. If none of several named beneficiaries survives the pensioner and no directive was furnished by the member to cover this contingency, the deceased beneficiary's share shall be paid to the estate of the pensioner.
If a reversionary pension is payable upon death of a pensioner, the determination and payment of any refund of contributions payable under this Section shall be made upon death of the reversionary pensioner. At such time a refund of contributions less (1) the amount contributed for annual increases in pension and (2) total pension payments to the teacher-pensioner and survivor shall be paid in the manner provided in this Section to the designated beneficiaries, or estate of the deceased survivor.
If a pension is payable to a surviving spouse and/or minor children upon death of a pensioner, the determination of any refund of contributions payable under this Section shall be made upon death of the survivor and marriage or attainment of age 18 of minor children. At that time a refund of contributions for retirement and survivors' and children's pensions less total pension payments to teacher-pensioner, survivor and minor children shall be paid in the manner provided in this Section to the designated beneficiaries, or estate of the deceased survivor.
If eligible beneficiaries for survivors' or children's benefits existed at the time of a pensioner's retirement but not on the date of his death thereafter, the excess of total contributions for retirement and survivors' and children's pensions over pensions paid shall be determined upon death of the pensioner and paid in the manner provided in this Section to the designated beneficiaries, or estate of the deceased teacher-pensioner.
Reversionary or survivor's pension payments accrued, temporarily withheld, or represented by uncashed checks to the date of death shall be paid to the reversionary pensioner's or survivor's designated beneficiaries, or estate in the manner provided in this Section.
On death of a retired teacher whose death occurs on or after the effective date of this amendatory Act of 1991, there shall be payable a lump sum death benefit equal to 6 times the teacher's salary rate for his last month of service or $10,000, whichever is less, upon death during the first year on pension minus 1/5 of the death benefit, as defined herein, for each year or fraction thereof on pension after the first full year, to a minimum of $5,000.
Notwithstanding Section 17-157, the changes made in this Section and Section 17-123 by this amendatory Act of 1991 shall apply to teachers dying on or after the effective date of this amendatory Act of 1991 without regard to whether service terminated prior to that date.
(Source: P.A. 90-566, eff. 1-2-98.)

(40 ILCS 5/17-125) (from Ch. 108 1/2, par. 17-125)
Sec. 17-125. Refund of contributions. Upon certification by the Employer of his resignation or cancellation of his teaching certificate prior to completion of the minimum term of service required to establish eligibility for a pension and on written application therefor, a teacher shall be paid a refund of all the amounts he has contributed to the Fund, less any former refund that has not been repaid.
Upon certification by the Employer of his resignation or cancellation of his teaching certificate after completion of the minimum term of service required to establish eligibility for a pension and on written application therefor, a teacher shall be paid a refund of all the amounts he has contributed, less (1) any former refund that has not been repaid, and (2) pension payments received, provided he has executed and delivered to the Board his written receipt and release in that behalf. Thereupon, he shall have no further interest in or claim against the Fund.
A request for refund under either of the preceding paragraphs shall be considered valid if withdrawal from service occurred at least 2 months prior to the filing of such request.
Upon retirement of a teacher either on immediate or deferred pension, if the teacher is not then married, or if his spouse or children do not meet the qualifying conditions for survivor's or children's pensions, the total amount contributed by him or otherwise paid by deductions from salary for survivor's pension, shall be refunded to him, without interest. No survivor's or children's pension rights shall be effective thereafter in such a case.
During a teacher's term of service, no refund is payable except contributions made in error.
(Source: P.A. 90-566, eff. 1-2-98.)

(40 ILCS 5/17-126) (from Ch. 108 1/2, par. 17-126)
Sec. 17-126. Repayment of refund. If any person who has received a refund is reemployed by an Employer and again becomes a contributor for a period of at least 2 years, or has established credit of at least 2 years of service subsequent to the date of such refund, in a retirement system which has subscribed to the "Retirement Systems Reciprocal Act" and is a contributor thereto, he may repay to the Fund the amount he received as a refund, together with interest thereon at 5% per annum compounded annually from the time the refund was paid to the date of repayment.
(Source: P.A. 90-566, eff. 1-2-98.)

(40 ILCS 5/17-127) (from Ch. 108 1/2, par. 17-127)
Sec. 17-127. Financing; revenues for the Fund.
(a) The revenues for the Fund shall consist of: (1) amounts paid into the Fund by contributors thereto and from employer contributions and State appropriations in accordance with this Article; (2) amounts contributed to the Fund by an Employer; (3) amounts contributed to the Fund pursuant to any law now in force or hereafter to be enacted; (4) contributions from any other source; and (5) the earnings on investments.
(b) The General Assembly finds that for many years the State has contributed to the Fund an annual amount that is between 20% and 30% of the amount of the annual State contribution to the Article 16 retirement system, and the General Assembly declares that it is its goal and intention to continue this level of contribution to the Fund in the future.
(c) Beginning in State fiscal year 1999, the State shall include in its annual contribution to the Fund an additional amount equal to 0.544% of the Fund's total teacher payroll; except that this additional contribution need not be made in a fiscal year if the Board has certified in the previous fiscal year that the Fund is at least 90% funded, based on actuarial determinations. These additional State contributions are intended to offset a portion of the cost to the Fund of the increases in retirement benefits resulting from this amendatory Act of 1998.
(d) In addition to any other contribution required under this Article, including the contribution required under subsection (c), the State shall contribute to the Fund the following amounts:
(1) For State fiscal year 2018, the State shall

contribute $221,300,000 for the employer normal cost for fiscal year 2018 and the amount allowed under paragraph (3) of Section 17-142.1 of this Code to defray health insurance costs. Funds for this paragraph (1) shall come from funds appropriated for Evidence-Based Funding pursuant to Section 18-8.15 of the School Code.

(2) Beginning in State fiscal year 2019, the State

shall contribute for each fiscal year an amount to be determined by the Fund, equal to the employer normal cost for that fiscal year, plus the amount allowed pursuant to paragraph (3) of Section 17-142.1 to defray health insurance costs.

(e) The Board shall determine the amount of State contributions required for each fiscal year on the basis of the actuarial tables and other assumptions adopted by the Board and the recommendations of the actuary. On or before November 1 of each year, beginning November 1, 2017, the Board shall submit to the State Actuary, the Governor, and the General Assembly a proposed certification of the amount of the required State contribution to the Fund for the next fiscal year, along with all of the actuarial assumptions, calculations, and data upon which that proposed certification is based.
On or before January 1 of each year, beginning January 1, 2018, the State Actuary shall issue a preliminary report concerning the proposed certification and identifying, if necessary, recommended changes in actuarial assumptions that the Board must consider before finalizing its certification of the required State contributions.
(f) On or before January 15, 2018 and each January 15 thereafter, the Board shall certify to the Governor and the General Assembly the amount of the required State contribution for the next fiscal year. The certification shall include a copy of the actuarial recommendations upon which it is based and shall specifically identify the Fund's projected employer normal cost for that fiscal year. The Board's certification must note any deviations from the State Actuary's recommended changes, the reason or reasons for not following the State Actuary's recommended changes, and the fiscal impact of not following the State Actuary's recommended changes on the required State contribution.
For the purposes of this Article, including issuing vouchers, and for the purposes of subsection (h) of Section 1.1 of the State Pension Funds Continuing Appropriation Act, the State contribution specified for State fiscal year 2018 shall be deemed to have been certified, by operation of law and without official action by the Board or the State Actuary, in the amount provided in subsection (c) and subsection (d) of this Section.
(g) For State fiscal year 2018, the State Board of Education shall submit vouchers, as directed by the Board, for payment of State contributions to the Fund for the required annual State contribution under subsection (d) of this Section. These vouchers shall be paid by the State Comptroller and Treasurer by warrants drawn on the amount appropriated to the State Board of Education from the Common School Fund in Section 5 of Article 97 of Public Act 100-21. If State appropriations for State fiscal year 2018 are less than the amount lawfully vouchered under this subsection, the difference shall be paid from the Common School Fund under the continuing appropriation authority provided in Section 1.1 of the State Pension Funds Continuing Appropriation Act.
(h) For State fiscal year 2018, the Board shall submit vouchers for the payment of State contributions to the Fund for the required annual State contribution under subsection (c) of this Section. Beginning in State fiscal year 2019, the Board shall submit vouchers for payment of State contributions to the Fund for the required annual State contribution under subsections (c) and (d) of this Section. These vouchers shall be paid by the State Comptroller and Treasurer by warrants drawn on the funds appropriated to the Fund for that fiscal year. If State appropriations to the Fund for the applicable fiscal year are less than the amount lawfully vouchered under this subsection, the difference shall be paid from the Common School Fund under the continuing appropriation authority provided in Section 1.1 of the State Pension Funds Continuing Appropriation Act.
(Source: P.A. 100-465, eff. 8-31-17.)

(40 ILCS 5/17-127.1) (from Ch. 108 1/2, par. 17-127.1)
Sec. 17-127.1. Special revenues. Donations, gifts, and legacies received by the fund shall be held and accounted for as the Board so provides by appropriate resolution. Nothing in this Article shall be so construed as to prevent the Board from directing such resources to be used for memorial or other commemorative purposes honoring the grantors, while alive or posthumously, of such special revenues.
(Source: P.A. 90-566, eff. 1-2-98.)

(40 ILCS 5/17-127.2)
Sec. 17-127.2. Additional contributions by employer of teachers. Beginning July 1, 1998, the employer of a teacher shall pay to the Fund an employer contribution computed as follows:
(1) Beginning July 1, 1998 through June 30, 1999, the

employer contribution shall be equal to 0.3% of each teacher's salary.

(2) Beginning July 1, 1999 and thereafter, the

employer contribution shall be equal to 0.58% of each teacher's salary.

The employer may pay these employer contributions out of any source of funding available for that purpose and shall forward the contributions to the Fund on the schedule established for the payment of member contributions.
These employer contributions need not be made in a fiscal year if the Board has certified in the previous fiscal year that the Fund is at least 90% funded, based on actuarial determinations.
These employer contributions are intended to offset a portion of the cost to the Fund of the increases in retirement benefits resulting from Public Act 90-582.
(Source: P.A. 90-582, eff. 5-27-98; 91-357, eff. 7-29-99.)

(40 ILCS 5/17-128) (from Ch. 108 1/2, par. 17-128)
Sec. 17-128. (Repealed).
(Source: Repealed by P.A. 89-15, eff. 5-30-95.)

(40 ILCS 5/17-129) (from Ch. 108 1/2, par. 17-129)
Sec. 17-129. Employer contributions; deficiency in Fund.
(a) If in any fiscal year of the Board of Education ending prior to 1997 the total amounts paid to the Fund from the Board of Education (other than under this subsection, and other than amounts used for making or "picking up" contributions on behalf of teachers) and from the State do not equal the total contributions made by or on behalf of the teachers for such year, or if the total income of the Fund in any such fiscal year of the Board of Education from all sources is less than the total such expenditures by the Fund for such year, the Board of Education shall, in the next succeeding year, in addition to any other payment to the Fund set apart and appropriate from moneys from its tax levy for educational purposes, a sum sufficient to remove such deficiency or deficiencies, and promptly pay such sum into the Fund in order to restore any of the reserves of the Fund that may have been so temporarily applied. Any amounts received by the Fund after December 4, 1997 from State appropriations, including under Section 17-127, shall be a credit against and shall fully satisfy any obligation that may have arisen, or be claimed to have arisen, under this subsection (a) as a result of any deficiency or deficiencies in the fiscal year of the Board of Education ending in calendar year 1997.
(b) (i) Notwithstanding any other provision of this Section, and notwithstanding any prior certification by the Board under subsection (c) for fiscal year 2011, the Board of Education's total required contribution to the Fund for fiscal year 2011 under this Section is $187,000,000.
(ii) Notwithstanding any other provision of this Section, the Board of Education's total required contribution to the Fund for fiscal year 2012 under this Section is $192,000,000.
(iii) Notwithstanding any other provision of this Section, the Board of Education's total required contribution to the Fund for fiscal year 2013 under this Section is $196,000,000.
(iv) For fiscal years 2014 through 2059, the minimum contribution to the Fund to be made by the Board of Education in each fiscal year shall be an amount determined by the Fund to be sufficient to bring the total assets of the Fund up to 90% of the total actuarial liabilities of the Fund by the end of fiscal year 2059. In making these determinations, the required Board of Education contribution shall be calculated each year as a level percentage of the applicable employee payrolls over the years remaining to and including fiscal year 2059 and shall be determined under the projected unit credit actuarial cost method.
(v) Beginning in fiscal year 2060, the minimum Board of Education contribution for each fiscal year shall be the amount needed to maintain the total assets of the Fund at 90% of the total actuarial liabilities of the Fund.
(vi) Notwithstanding any other provision of this subsection (b), for any fiscal year, the contribution to the Fund from the Board of Education shall not be required to be in excess of the amount calculated as needed to maintain the assets (or cause the assets to be) at the 90% level by the end of the fiscal year.
(vii) Any contribution by the State to or for the benefit of the Fund, including, without limitation, as referred to under Section 17-127, shall be a credit against any contribution required to be made by the Board of Education under this subsection (b).
(c) The Board shall determine the amount of Board of Education contributions required for each fiscal year on the basis of the actuarial tables and other assumptions adopted by the Board and the recommendations of the actuary, in order to meet the minimum contribution requirements of subsections (a) and (b). Annually, on or before February 28, the Board shall certify to the Board of Education the amount of the required Board of Education contribution for the coming fiscal year. The certification shall include a copy of the actuarial recommendations upon which it is based.
(Source: P.A. 96-889, eff. 4-14-10.)

(40 ILCS 5/17-130) (from Ch. 108 1/2, par. 17-130)
Sec. 17-130. Participants' contributions by payroll deductions.
(a) There shall be deducted from the salary of each teacher 7.50% of his salary for service or disability retirement pension and 0.5% of salary for the annual increase in base pension.
In addition, there shall be deducted from the salary of each teacher 1% of his salary for survivors' and children's pensions.
(b) An Employer and any employer of eligible contributors as defined in Section 17-106 is authorized to make the necessary deductions from the salaries of its teachers. Such amounts shall be included as a part of the Fund. An Employer and any employer of eligible contributors as defined in Section 17-106 shall formulate such rules and regulations as may be necessary to give effect to the provisions of this Section.
(c) All persons employed as teachers shall, by such employment, accept the provisions of this Article and of Sections 34-83 to 34-85, inclusive, of "The School Code", approved March 18, 1961, as amended, and thereupon become contributors to the Fund in accordance with the terms thereof. The provisions of this Article and of those Sections shall become a part of the contract of employment.
(d) A person who (i) was a member before July 1, 1998, (ii) retires with more than 34 years of creditable service, and (iii) does not elect to qualify for the augmented rate under Section 17-119.1 shall be entitled, at the time of retirement, to receive a partial refund of contributions made under this Section for service occurring after the later of June 30, 1998 or attainment of 34 years of creditable service, in an amount equal to 1.00% of the salary upon which those contributions were based.
(Source: P.A. 97-8, eff. 6-13-11.)

(40 ILCS 5/17-130.1) (from Ch. 108 1/2, par. 17-130.1)
Sec. 17-130.1. Employer contributions on behalf of employees. An Employer and the Board may make and may incur an obligation to make contributions on behalf of its employees in an amount not to exceed the employee contributions required by Section 17-130 for all compensation earned after September 21, 1981. If the Employer or the Board of Education determines not to make such contributions or incur an obligation to make such contributions, the amount that it could have contributed on behalf of its employees shall continue to be deducted from salary. If contributions are made by an Employer or the Board on behalf of its employees they shall be treated as employer contributions in determining tax treatment under the United States Internal Revenue Code. An Employer or the Board may make these contributions on behalf of its employees by a reduction in the cash salary of the employee or by an offset against a future salary increase or by a combination of a reduction in salary and offset against a future salary increase. An Employer or the Board shall pay these employee contributions from the same source of funds which is used in paying salary to the employee, or it may also or alternatively make such contributions from the proceeds of the tax authorized by Section 34-60 of the School Code. Such employee contributions shall be treated for all purposes of this Article 17 in the same manner and to the same extent as employee contributions made by employees and deducted from salary; provided, however, that contributions made by the Board of Education on behalf of its employees which are to be paid from the proceeds of the tax, as provided in Section 34-60 of the School Code, shall not be treated as teachers' pension contributions for the purposes of Section 17-132 of the Illinois Pension Code, and provided further, that contributions which are made by the Board of Education on behalf of its employees shall not be treated as a pension or retirement obligation of the Board of Education for purposes of Section 12 of "An Act in relation to State revenue sharing with local governmental entities", approved July 31, 1969.
(Source: P.A. 90-566, eff. 1-2-98.)

(40 ILCS 5/17-130.2)
Sec. 17-130.2. Pickup of optional contributions.
(a) For the purposes of this Section, "optional contributions" means contributions that a member elects to make in order to qualify for the augmented service retirement pension rate under Section 17-119.1.
(b) Subject to the requirements of federal law and the rules of the Board, beginning July 1, 1998 a member who is employed on a full-time basis may elect to have the Employer pick up optional contributions that the member has elected to pay to the Fund, and the contributions so picked up shall be treated as employer contributions for the purposes of determining federal tax treatment. The election to have optional contributions picked up is irrevocable. At the time of making the election, the member shall execute a binding, irrevocable payroll deduction authorization. Upon receiving notice of the election, the Employer shall pick up the contributions by a reduction in the cash salary of the member and shall pay the contributions from the same source of funds that is used to pay earnings to the member.
(c) Each Employer under this Fund shall take the steps necessary to comply with the requirements of Section 414(h) of the Internal Revenue Code of 1986, as amended, to permit the pickup of optional contributions on a tax-deferred basis.
(Source: P.A. 90-582, eff. 5-27-98.)

(40 ILCS 5/17-130.3)
Sec. 17-130.3. Election of medicare coverage.
(a) The Fund shall conduct a divided medicare coverage referendum, open to teachers continuously employed by the same employer since March 31, 1986. The referendum shall be conducted in accordance with the applicable provisions of federal law and Article 21 of this Code.
(b) As used in this Section and in compliance with federal law, "referendum" means the process whereby teachers are granted the opportunity to make an irrevocable individual election to participate in the medicare program on a prospective basis.
(c) Employers shall pay the necessary employer contributions and make the necessary deductions from salary for teachers who elect to participate in the federal medicare program under this Section, as required by the System, Article 21 of this Code, and federal law.
(Source: P.A. 94-724, eff. 1-20-06.)

(40 ILCS 5/17-131) (from Ch. 108 1/2, par. 17-131)
Sec. 17-131. Administration of payroll deductions.
(a) An Employer or the Board shall make pension deductions in each pay period on the basis of the salary earned in that period, exclusive of salaries for overtime, special services, or any employment on an optional basis, such as in summer school.
(b) If a salary paid in a pay period includes adjustments on account of errors or omissions in prior pay periods, then salary amounts and related pension deductions shall be separately identified as to the adjusted pay period and deductions by the Employer or the Board shall be at rates in force during the applicable adjusted pay period.
(c) If members earn salaries for the school year, as established by an Employer, or if they earn annual salaries over more than a 10-calendar month period, or if they earn annual salaries over more than 170 calendar days, the required contribution amount shall be deducted by the Employer in installments on the basis of salary earned in each pay period. The total amounts for each pay period shall be deducted whenever salary payments represent a partial or whole day's pay.
(d) If an Employer or the Board pays a salary to a member for vacation periods, then the salary shall be considered part of the member's pensionable salary, shall be subject to the standard deductions for pension contributions, and shall be considered to represent pay for the number of whole days of vacation.
(e) If deductions from salaries result in amounts of less than one cent, the fractional sums shall be increased to the next higher cent. Any excess of these fractional increases over the prescribed annual contributions shall be credited to the members' accounts.
(f) In the event that, pursuant to Section 17-130.1, employee contributions are picked up or made by the Board of Education on behalf of its employees, then the amount of the employee contributions which are picked up or made in that manner shall not be deducted from the salaries of such employees.
(Source: P.A. 97-30, eff. 7-1-11.)

(40 ILCS 5/17-132) (from Ch. 108 1/2, par. 17-132)
Sec. 17-132. Payments and certification of salary deductions.
(a) An Employer shall cause the Fund to receive all members' payroll records and pension contributions within 30 calendar days after each predesignated payday. For purposes of this Section, the predesignated payday shall be determined in accordance with each Employer's payroll schedule for contributions to the Fund.
(b) An Employer that fails to timely certify and submit payroll records to the Fund is subject to a statutory penalty in the amount of $100 per day for each day that a required certification and submission is late.
Amounts not received by the 30th calendar day after the predesignated payday shall be deemed delinquent and subject to a penalty consisting of interest, which shall accrue on a monthly basis at the Fund's then effective actuarial rate of return, and liquidated damages in the amount of $100 per day, not to exceed 20% of the principal contributions due, which shall be mandatory except for good cause shown and in the discretion of the Board.
An Employer in possession of member contributions deducted from payroll checks is holding Fund assets, and thus becomes a fiduciary over those assets.
(c) The payroll records shall report (1) all pensionable salary earned in that pay period, exclusive of salaries for overtime, special services, or any employment on an optional basis, such as in summer school; (2) adjustments to pensionable salary, exclusive of salaries for overtime, special services, or any employment on an optional basis, such as in summer school, made in a pay period for any prior pay periods; (3) pension contributions attributable to pensionable salary earned in the reported pay period or the adjusted pay period as required by subsection (b) of Section 17-131; and (4) any salary paid by an Employer if that salary is compensation for validated service and is exclusive of salary for overtime, special services, or any employment on an optional basis, such as in summer school. Payroll records required by item (4) of this paragraph shall identify the number of days of service rendered by the member and whether each day of service represents a partial or whole day of service.
(d) The appropriate officers of the Employer shall certify and submit the payroll records no later than 30 calendar days after each predesignated payday. The certification shall constitute a confirmation of the accuracy of such deductions according to the provisions of this Article.
Each Charter School shall designate an administrator as a "Pension Officer". The Pension Officer shall be responsible for certifying all payroll information, including contributions due and certified sick days payable pursuant to Section 17-134, and assuring resolution of reported payroll and contribution deficiencies.
(e) The Board has the authority to conduct payroll audits of a charter school to determine the existence of any delinquencies in contributions to the Fund, and such charter school shall be required to provide such books and records and contribution information as the Board or its authorized representative may require. The Board is also authorized to collect delinquent contributions from charter schools and develop procedures for the collection of such delinquencies. Collection procedures may include legal proceedings in the courts of the State of Illinois. Expenses, including reasonable attorneys' fees, incurred in the collection of delinquent contributions may be assessed by the Board against the charter school.
(Source: P.A. 98-427, eff. 8-16-13; 99-176, eff. 7-29-15.)

(40 ILCS 5/17-133) (from Ch. 108 1/2, par. 17-133)
Sec. 17-133. Contributions for periods of outside and other service.
Regularly certified and appointed teachers who desire to have the following described services credited for pension purposes shall submit to the Board evidence thereof and pay into the Fund the amounts prescribed herein:
1. For teaching service by a certified teacher in the

public schools of the several states or in schools operated by or under the auspices of the United States, a teacher shall pay the contributions at the rates in force (a) on the date of appointment as a regularly certified teacher after salary adjustments are completed, or (b) at the time of reappointment after salary adjustments are completed, whichever is later, but not less than $450 per year of service. Upon the Board's approval of such service and the payment of the required contributions, service credit of not more than 10 years shall be granted.

2. For service as a playground instructor in public

school playgrounds, teachers shall pay the contributions prescribed in this Article (a) at the time of appointment, as a regularly certified teacher after salary adjustments are completed, or (b) on return to service as a full time regularly certified teacher, as the case may be, provided such rates or amounts shall not be less than $450 per year.

3. For service prior to September 1, 1955, in the

public schools of the City as a substitute, evening school or temporary teacher, or for service as an Americanization teacher prior to December 31, 1955, teachers shall pay the contributions prescribed in this Article (a) at the time of appointment, as a regularly certified teacher after salary adjustments are completed, (b) on return to service as a full time regularly certified teacher, as the case may be, provided such rates or amounts shall not be less than $450 per year; and provided further that for teachers employed on or after September 1, 1953, rates shall not include contributions for widows' pensions if the service described in this sub-paragraph 3 was rendered before that date. Any teacher entitled to repay a refund of contributions under Section 17-126 may validate service described in this paragraph by payment of the amounts prescribed herein, together with the repayment of the refund, provided that if such creditable service was the last service rendered in the public schools of the City and is not automatically reinstated by repayment of the refund, the rates or amounts shall not be less than $450 per year.

4. For service after June 30, 1982 as a member of the

Board of Education, if required to resign from an administrative or teaching position in order to qualify as a member of the Board of Education.

5. For service during the 1986-87 school year as a

teacher on a special leave of absence with full loss of salary, teaching for an agency under contract to the Board of Education, if the teacher returned to employment in September, 1987. For service under this item 5, the teacher must pay the contributions at the rates in force at the completion of the leave period.

6. For up to 2 years of service as a teacher or

administrator employed by a private school registered with or recognized by the Illinois State Board of Education, provided that the teacher (i) was certified under the law governing the certification of teachers at the time the service was rendered, (ii) applies in writing on or after the effective date of this amendatory Act of the 94th General Assembly and on or before June 1, 2009, (iii) supplies satisfactory evidence of the employment, (iv) completes at least 10 years of contributing service as a teacher as defined in Section 17-106, (v) pays the contribution required in this Section, and (vi) does not receive credit for that service under any other provision of this Code. The member may apply for credit under this subsection and pay the required contribution before completing the 10 years of contributing service required under item (iv), but the credit may not be used until the item (iv) contributing service requirement has been met.

For each year of service credit to be established

under this subparagraph 6, a member is required to contribute to the System (i) 16.5% of the annual salary rate during the first year of full-time employment as a teacher under this Article following the private school service, plus (ii) interest thereon from the date of first full-time employment as a teacher under this Article following the private school service to the date of payment, compounded annually, at the rate of 8.0% per year.

For service described in sub-paragraphs 1, 2 and 3 of this Section, interest shall be charged beginning one year after the effective date of appointment or reappointment.
Effective September 1, 1974, the interest rate to be charged by the Fund on contributions provided in sub-paragraphs 1, 2, 3 and 4 shall be 5% per annum compounded annually.
(Source: P.A. 94-1111, eff. 2-27-07.)

(40 ILCS 5/17-134) (from Ch. 108 1/2, par. 17-134)
(Text of Section WITH the changes made by P.A. 98-599, which has been held unconstitutional)
Sec. 17-134. Contributions for leaves of absence; military service; computing service. In computing service for pension purposes the following periods of service shall stand in lieu of a like number of years of teaching service upon payment therefor in the manner hereinafter provided: (a) time spent on a leave of absence granted by the employer; (b) service with teacher or labor organizations based upon special leaves of absence therefor granted by an Employer; (c) a maximum of 5 years spent in the military service of the United States, of which up to 2 years may have been served outside the pension period; (d) unused sick days at termination of service to a maximum of 244 days; (e) time lost due to layoff and curtailment of the school term from June 6 through June 21, 1976; and (f) time spent after June 30, 1982 as a member of the Board of Education, if required to resign from an administrative or teaching position in order to qualify as a member of the Board of Education.
(1) For time spent on or after September 6, 1948 on

sabbatical leaves of absence or sick leaves, for which salaries are paid, an Employer shall make payroll deductions at the applicable rates in effect during such periods.

(2) For time spent on a leave of absence granted by

the employer for which no salaries are paid, teachers desiring credit therefor shall pay the required contributions at the rates in effect during such periods as though they were in teaching service. If an Employer pays salary for vacations which occur during a teacher's sick leave or maternity or paternity leave without salary, vacation pay for which the teacher would have qualified while in active service shall be considered part of the teacher's total salary for pension purposes. No more than 36 months of leave credit may be allowed any person during the entire term of service. Sabbatical leave credit shall be limited to the time the person on leave without salary under an Employer's rules is allowed to engage in an activity for which he receives salary or compensation.

(3) For time spent prior to September 6, 1948, on

sabbatical leaves of absence or sick leaves for which salaries were paid, teachers desiring service credit therefor shall pay the required contributions at the maximum applicable rates in effect during such periods.

(4) For service with teacher or labor organizations

authorized by special leaves of absence, for which no payroll deductions are made by an Employer, teachers desiring service credit therefor shall contribute to the Fund upon the basis of the actual salary received from such organizations at the percentage rates in effect during such periods for certified positions with such Employer. To the extent the actual salary exceeds the regular salary, which shall be defined as the salary rate, as calculated by the Board, in effect for the teacher's regular position in teaching service on September 1, 1983 or on the effective date of the leave with the organization, whichever is later, the organization shall pay to the Fund the employer's normal cost as set by the Board on the increment. Notwithstanding any other provision of this subdivision (4), teachers are only eligible for credit for service under this subdivision (4) if the special leave of absence begins before January 5, 2012 (the effective date of Public Act 97-651).

(5) For time spent in the military service, teachers

entitled to and desiring credit therefor shall contribute the amount required for each year of service or fraction thereof at the rates in force (a) at the date of appointment, or (b) on return to teaching service as a regularly certified teacher, as the case may be; provided such rates shall not be less than $450 per year of service. These conditions shall apply unless an Employer elects to and does pay into the Fund the amount which would have been due from such person had he been employed as a teacher during such time. In the case of credit for military service not during the pension period, the teacher must also pay to the Fund an amount determined by the Board to be equal to the employer's normal cost of the benefits accrued from such service, plus interest thereon at 5% per year, compounded annually, from the date of appointment to the date of payment.

The changes to this Section made by Public Act 87-795

shall apply not only to persons who on or after its effective date are in service under the Fund, but also to persons whose status as a teacher terminated prior to that date, whether or not the person is an annuitant on that date. In the case of an annuitant who applies for credit allowable under this Section for a period of military service that did not immediately follow employment, and who has made the required contributions for such credit, the annuity shall be recalculated to include the additional service credit, with the increase taking effect on the date the Fund received written notification of the annuitant's intent to purchase the credit, if payment of all the required contributions is made within 60 days of such notice, or else on the first annuity payment date following the date of payment of the required contributions. In calculating the automatic annual increase for an annuity that has been recalculated under this Section, the increase attributable to the additional service allowable under this amendatory Act of 1991 shall be included in the calculation of automatic annual increases accruing after the effective date of the recalculation.

The total credit for military service shall not

exceed 5 years, except that any teacher who on July 1, 1963, had validated credit for more than 5 years of military service shall be entitled to the total amount of such credit.

(6) For persons who first become teachers before the

effective date of this amendatory Act of the 98th General Assembly, a maximum of 244 unused sick days credited to his account by an Employer on the date of termination of employment. Members, upon verification of unused sick days, may add this service time to total creditable service.

(7) In all cases where time spent on leave is

creditable and no payroll deductions therefor are made by an Employer, persons desiring service credit shall make the required contributions directly to the Fund.

(8) For time lost without pay due to layoff and

curtailment of the school term from June 6 through June 21, 1976, as provided in item (e) of the first paragraph of this Section, persons who were contributors on the days immediately preceding such layoff shall receive credit upon paying to the Fund a contribution based on the rates of compensation and employee contributions in effect at the time of such layoff, together with an additional amount equal to 12.2% of the compensation computed for such period of layoff, plus interest on the entire amount at 5% per annum from January 1, 1978 to the date of payment. If such contribution is paid, salary for pension purposes for any year in which such a layoff occurred shall include the compensation recognized for purposes of computing that contribution.

(9) For time spent after June 30, 1982, as a

nonsalaried member of the Board of Education, if required to resign from an administrative or teaching position in order to qualify as a member of the Board of Education, an administrator or teacher desiring credit therefor shall pay the required contributions at the rates and salaries in effect during such periods as though the member were in service.

Effective September 1, 1974, the interest charged for validation of service described in paragraphs (2) through (5) of this Section shall be compounded annually at a rate of 5% commencing one year after the termination of the leave or return to service.
(Source: P.A. 97-651, eff. 1-5-12; 98-599, eff. 6-1-14.)

(Text of Section WITHOUT the changes made by P.A. 98-599, which has been held unconstitutional)
Sec. 17-134. Contributions for leaves of absence; military service; computing service. In computing service for pension purposes the following periods of service shall stand in lieu of a like number of years of teaching service upon payment therefor in the manner hereinafter provided: (a) time spent on a leave of absence granted by the employer; (b) service with teacher or labor organizations based upon special leaves of absence therefor granted by an Employer; (c) a maximum of 5 years spent in the military service of the United States, of which up to 2 years may have been served outside the pension period; (d) unused sick days at termination of service to a maximum of 244 days; (e) time lost due to layoff and curtailment of the school term from June 6 through June 21, 1976; and (f) time spent after June 30, 1982 as a member of the Board of Education, if required to resign from an administrative or teaching position in order to qualify as a member of the Board of Education.
(1) For time spent on or after September 6, 1948 on

sabbatical leaves of absence or sick leaves, for which salaries are paid, an Employer shall make payroll deductions at the applicable rates in effect during such periods.

(2) For time spent on a leave of absence granted by

the employer for which no salaries are paid, teachers desiring credit therefor shall pay the required contributions at the rates in effect during such periods as though they were in teaching service. If an Employer pays salary for vacations which occur during a teacher's sick leave or maternity or paternity leave without salary, vacation pay for which the teacher would have qualified while in active service shall be considered part of the teacher's total salary for pension purposes. No more than 36 months of leave credit may be allowed any person during the entire term of service. Sabbatical leave credit shall be limited to the time the person on leave without salary under an Employer's rules is allowed to engage in an activity for which he receives salary or compensation.

(3) For time spent prior to September 6, 1948, on

sabbatical leaves of absence or sick leaves for which salaries were paid, teachers desiring service credit therefor shall pay the required contributions at the maximum applicable rates in effect during such periods.

(4) For service with teacher or labor organizations

authorized by special leaves of absence, for which no payroll deductions are made by an Employer, teachers desiring service credit therefor shall contribute to the Fund upon the basis of the actual salary received from such organizations at the percentage rates in effect during such periods for certified positions with such Employer. To the extent the actual salary exceeds the regular salary, which shall be defined as the salary rate, as calculated by the Board, in effect for the teacher's regular position in teaching service on September 1, 1983 or on the effective date of the leave with the organization, whichever is later, the organization shall pay to the Fund the employer's normal cost as set by the Board on the increment. Notwithstanding any other provision of this subdivision (4), teachers are only eligible for credit for service under this subdivision (4) if the special leave of absence begins before the effective date of this amendatory Act of the 97th General Assembly.

(5) For time spent in the military service, teachers

entitled to and desiring credit therefor shall contribute the amount required for each year of service or fraction thereof at the rates in force (a) at the date of appointment, or (b) on return to teaching service as a regularly certified teacher, as the case may be; provided such rates shall not be less than $450 per year of service. These conditions shall apply unless an Employer elects to and does pay into the Fund the amount which would have been due from such person had he been employed as a teacher during such time. In the case of credit for military service not during the pension period, the teacher must also pay to the Fund an amount determined by the Board to be equal to the employer's normal cost of the benefits accrued from such service, plus interest thereon at 5% per year, compounded annually, from the date of appointment to the date of payment.

The changes to this Section made by Public Act 87-795

shall apply not only to persons who on or after its effective date are in service under the Fund, but also to persons whose status as a teacher terminated prior to that date, whether or not the person is an annuitant on that date. In the case of an annuitant who applies for credit allowable under this Section for a period of military service that did not immediately follow employment, and who has made the required contributions for such credit, the annuity shall be recalculated to include the additional service credit, with the increase taking effect on the date the Fund received written notification of the annuitant's intent to purchase the credit, if payment of all the required contributions is made within 60 days of such notice, or else on the first annuity payment date following the date of payment of the required contributions. In calculating the automatic annual increase for an annuity that has been recalculated under this Section, the increase attributable to the additional service allowable under this amendatory Act of 1991 shall be included in the calculation of automatic annual increases accruing after the effective date of the recalculation.

The total credit for military service shall not

exceed 5 years, except that any teacher who on July 1, 1963, had validated credit for more than 5 years of military service shall be entitled to the total amount of such credit.

(6) A maximum of 244 unused sick days credited to his

account by an Employer on the date of termination of employment. Members, upon verification of unused sick days, may add this service time to total creditable service.

(7) In all cases where time spent on leave is

creditable and no payroll deductions therefor are made by an Employer, persons desiring service credit shall make the required contributions directly to the Fund.

(8) For time lost without pay due to layoff and

curtailment of the school term from June 6 through June 21, 1976, as provided in item (e) of the first paragraph of this Section, persons who were contributors on the days immediately preceding such layoff shall receive credit upon paying to the Fund a contribution based on the rates of compensation and employee contributions in effect at the time of such layoff, together with an additional amount equal to 12.2% of the compensation computed for such period of layoff, plus interest on the entire amount at 5% per annum from January 1, 1978 to the date of payment. If such contribution is paid, salary for pension purposes for any year in which such a layoff occurred shall include the compensation recognized for purposes of computing that contribution.

(9) For time spent after June 30, 1982, as a

nonsalaried member of the Board of Education, if required to resign from an administrative or teaching position in order to qualify as a member of the Board of Education, an administrator or teacher desiring credit therefor shall pay the required contributions at the rates and salaries in effect during such periods as though the member were in service.

Effective September 1, 1974, the interest charged for validation of service described in paragraphs (2) through (5) of this Section shall be compounded annually at a rate of 5% commencing one year after the termination of the leave or return to service.
(Source: P.A. 97-651, eff. 1-5-12.)

(40 ILCS 5/17-134.1)
Sec. 17-134.1. Labor organization employees.
(a) A former teacher who is employed by a teacher or labor organization and is not eligible to participate under subdivision (4) of Section 17-134 because he or she is not on a special leave of absence may elect to participate in the Fund for the duration of that employment by so notifying the Fund in writing. Participation shall be subject to the same conditions as are applicable to persons participating under that subdivision (4), and service credit shall be contingent upon the required contributions being received by the Fund.
(b) A person who participates in the Fund under subsection (a) may establish service credit for periods of such employment that took place before beginning participation under this Section by submitting a written application to the Fund. Credit shall be granted upon payment to the Fund of an amount to be determined by the Fund, equal to (i) the employee contributions that would have been paid if the person had participated under subdivision (4) of Section 17-134 during the period for which service credit is to be established, based on the actual salary received, plus (ii) the employer's normal cost associated with that service credit, plus (iii) interest on items (i) and (ii) at the rate of 6% per year, compounded annually, from the date of the service established to the date of payment. Service credit under this subsection shall not be granted until the required contribution has been paid in full; the contribution may be paid at any time before retirement.
(c) A person who participates in the Fund under subsection (a) may reestablish any service credits previously forfeited by acceptance of a refund by paying to the Fund the amount of the refund plus interest thereon at the rate of 5% per annum, compounded annually, from the date of the refund to the date of payment.
(d) Rollover contributions from other retirement plans qualified under the Internal Revenue Code of 1986 may be used to make the payments required under subsections (b) and (c).
(e) No service credit may be established under this Section for any period of employment for which the person receives service credit under any other provision of this Code.
(Source: P.A. 90-448, eff. 8-16-97.)

(40 ILCS 5/17-135) (from Ch. 108 1/2, par. 17-135)
Sec. 17-135. Contributions for other service credits. On payment at the rates prescribed herein on the date of appointment or employment as teachers, or as such rates are adjusted by the Board of Education, but not less than $450 per year of service, members shall be entitled to have credited for pension purposes service as: (a) a civil service librarian in the public schools of the city, or in such city; (b) a playground or recreational instructor for such city or the Park District in such city; (c) a school clerk, employed by the Board of Education; and (d) a lunchroom manager for the Board of Education. Interest on such payments shall be charged commencing one year after the date of such appointment or employment.
Effective September 1, 1974, the interest rate to be charged by the Fund shall be 5% per annum compounded annually.
(Source: P.A. 90-566, eff. 1-2-98.)

(40 ILCS 5/17-136) (from Ch. 108 1/2, par. 17-136)
Sec. 17-136. Computation of aggregate contributions by teachers. The aggregate sum required to be contributed by any person otherwise entitled to a pension under this Article shall be computed as follows:
1. For service as a teacher after July 6, 1931, by computing the total of the required deductions at the rates in force when the service was rendered and required contributions for optionally creditable service at rates prescribed in this Article.
2. For service as a teacher after September 1, 1963, by computing the total of the required deductions at the rates in force when salary was paid and required contributions for optionally creditable service at rates prescribed in this Article.
Effective September 1, 1974, any deficiencies resulting under the provisions of this section shall accrue at an interest rate of 5% per annum compounded annually until paid.
(Source: P.A. 81-1536.)

(40 ILCS 5/17-137) (from Ch. 108 1/2, par. 17-137)
Sec. 17-137. Board created. There shall be elected a Board of Trustees, herein also referred to as the "Board", to administer and control the Fund created by this Article. The Board shall consist of 12 members, 2 of whom shall be members of the Board of Education, 6 of whom shall be contributors who are not administrators, one of whom shall be a contributor who is an administrator, and 3 of whom shall be pensioners, all to be chosen as provided in this Article.
(Source: P.A. 98-449, eff. 8-16-13.)

(40 ILCS 5/17-138) (from Ch. 108 1/2, par. 17-138)
Sec. 17-138. Board membership. At the first meeting of the Board of Education in November of each year, the Board of Education shall appoint one of its members to serve, while a member of the Board of Education, on the Board of Trustees for a term of 2 years.
During the first week of November, there shall be elected 2 members of the Board from the teachers other than administrators, who shall hold office for terms of 3 years, provided the trustee retains his or her status as a teacher other than an administrator, and other members to fill any unexpired terms. The election shall be by secret ballot conducted in person or by secure electronic ballot, and shall be held in such manner as the Board by bylaws or rules shall provide. Only teachers who are not administrators shall be eligible to vote in the election.
During the first week of November of 1995 and every third year thereafter, one contributor who is an administrator shall be elected a member of the Board. This trustee shall hold office for a term of 3 years, provided the trustee retains his or her status as an administrator. The election shall be by mail ballot or by secure electronic ballot, and only contributors who are administrators shall be eligible to vote. The election shall be held in the manner provided by the Board by rule or bylaw.
During the first week of November of each odd-numbered year there shall be elected 3 members of the Board from the pensioners, who shall hold office for a term of 2 years while retaining their status as pensioners. The election shall be by mail ballot or secure electronic ballot to all service and disability pensioners, and shall be held in such manner as the Board by bylaws or rules shall provide.
All trustees, while members of the Board of Education or while administrators, teachers other than administrators, or pensioners, as the case may be, shall hold their offices until their successors shall have been appointed or elected and qualified by subscribing to the constitutional oath of office at the immediately succeeding regular meeting of the Board.
(Source: P.A. 98-449, eff. 8-16-13.)

(40 ILCS 5/17-139) (from Ch. 108 1/2, par. 17-139)
Sec. 17-139. Board elections and vacancies.
(1) Contributors other than administrators election. Every member who is not an administrator may vote at the election for as many persons as there are trustees to be elected by the contributors who are not administrators, provided that the contributor obtained that voter eligibility status on or before October 1 of the election year. The name of a candidate shall not be placed on the ballot unless he or she has been assigned on a regular certificate for at least 10 years in the Chicago public schools or charter schools and nominated by a petition signed by not less than 200 contributors who are not administrators.
Petitions shall be filed with the recording secretary of the Fund on or after September 15 of each year and not later than October 1st of that year. No more than one candidate may be nominated by any one petition. If the nominations do not exceed the number of candidates to be elected, the canvassing board shall declare the nominated candidates elected. Otherwise, candidates receiving the highest number of votes cast for their respective terms shall be declared elected. The location and number of polling places shall be designated by the Board.
Elections to fill vacancies on the Board shall be held at the next annual election.
(2) Pensioners election. The name of a candidate shall not be placed on the ballot unless he or she has been nominated by a petition signed by not less than 100 pensioners of the Fund. Petitions shall be filed with the recording secretary of the Fund on or before October 1 of the odd-numbered year. If the nominations do not exceed 3, the mailing of ballots shall be eliminated and the nominated candidates shall be declared elected. Otherwise, the 3 candidates receiving the highest number of votes cast shall be declared elected.
(3) Administrators election. The name of a candidate shall not be placed on the ballot unless he or she has been nominated by a petition signed by at least 25 contributors who are administrators. Petitions shall be filed with the recording secretary of the Fund on or before October 1 of the election year. Every member who is an administrator may vote at the election for one candidate who is a contributor who is an administrator, provided that the member obtained such voter eligibility status on or before October 1 of the election year. If only one eligible candidate is nominated, the election shall not be held and the nominated candidate shall be declared elected. Otherwise, the candidate receiving the highest number of votes cast shall be declared elected.
(4) Vacancies. The Board may fill vacancies occurring in the membership of the Board elected by the administrators, teachers other than administrators, or pensioners at any regular meeting of the Board. The Board of Education may fill vacancies occurring in the membership of the Board appointed by the Board of Education at any regular meeting of the Board of Education.
(Source: P.A. 98-449, eff. 8-16-13.)

(40 ILCS 5/17-140) (from Ch. 108 1/2, par. 17-140)
Sec. 17-140. Board officers. The president, recording secretary and other officers of the Board shall be elected by and from the members of the board at the first meeting of the Board after the election of trustees.
In case any officer whose signature appears upon any check or draft, issued pursuant to this Article, ceases (after attaching his signature) to hold his office before the delivery thereof to the payee, his signature nevertheless shall be valid and sufficient for all purposes with the same effect as if he had remained in office until delivery thereof.
(Source: P.A. 90-566, eff. 1-2-98.)

(40 ILCS 5/17-141) (from Ch. 108 1/2, par. 17-141)
Sec. 17-141. Board's powers and duties. The Board shall have the powers and duties stated in Sections 17-142 to 17-146, inclusive, in addition to the other powers and duties provided in this Article.
(Source: P.A. 90-566, eff. 1-2-98.)

(40 ILCS 5/17-142) (from Ch. 108 1/2, par. 17-142)
Sec. 17-142. To make payments. To make payments from the Fund of pensions and other benefits provided in this Article.
(Source: P.A. 90-566, eff. 1-2-98.)

(40 ILCS 5/17-142.1) (from Ch. 108 1/2, par. 17-142.1)
Sec. 17-142.1. To defray health insurance costs. To provide for the partial reimbursement of health insurance costs.
(1) On the first day of September of each year, beginning in 1988, the Board may, by separate warrant, pay to each recipient of a service retirement, disability retirement or survivor's pension an amount to be determined by the Board, which shall represent partial reimbursement for the cost of the recipient's health insurance coverage.
(2) In lieu of the annual payment authorized in subdivision (1), for pensioners enrolled in the Fund's regular health care deduction plans, the Fund may pay the health insurance premium reimbursement on a monthly rather than annual basis, at the percentage rate established from time to time by the Board. If the Board so directs, these monthly payments may be made in the form of a direct payment of premium and a reduction in the amount deducted from the annuity, rather than in the form of reimbursement by separate warrant.
(3) Total payments under this Section in any year may not exceed $65,000,000 plus any amount that was authorized to be paid under this Section in the preceding year but was not actually paid by the Board, including any interest earned thereon.
(4) The total amount of payments under this Section in any year may not exceed 75% of the total cost of health insurance coverage in that year for all the recipients who receive payments authorized by this Section in that year.
(Source: P.A. 93-677, eff. 6-28-04.)

(40 ILCS 5/17-143) (from Ch. 108 1/2, par. 17-143)
Sec. 17-143. To employ assistance.
To employ such assistance and service as may be necessary for the proper administration of this Article and carrying into effect the by-laws and rules adopted by it.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/17-143.1) (from Ch. 108 1/2, par. 17-143.1)
Sec. 17-143.1. Office. To rent, lease, or acquire office space as may be necessary for the proper administration of the Fund.
(Source: P.A. 90-566, eff. 1-2-98.)

(40 ILCS 5/17-143.5)
Sec. 17-143.5. Testimony and the production of records. The Board shall have the power to issue subpoenas to compel the attendance of witnesses and the production of documents and records in conjunction with the determination of employer payments required under subsection (c) of Section 17-116, a disability claim, an administrative review proceeding, an attempt to obtain information to assist in the collection of sums due to the Fund, or a felony forfeiture investigation. The fees of witnesses for attendance and travel shall be the same as the fees of witnesses before the circuit courts of this State and shall be paid by the party seeking the subpoena. The Board may apply to any circuit court in the State for an order requiring compliance with a subpoena issued under this Section. Subpoenas issued under this Section shall be subject to applicable provisions of the Code of Civil Procedure.
(Source: P.A. 99-786, eff. 8-12-16.)

(40 ILCS 5/17-144) (from Ch. 108 1/2, par. 17-144)
Sec. 17-144. To fill vacancies. To fill any vacancies occurring in the Board of members elected from the teachers or pensioners, until the next annual election, when the vacancies shall be filled as provided by this Article.
(Source: P.A. 90-566, eff. 1-2-98.)

(40 ILCS 5/17-145) (from Ch. 108 1/2, par. 17-145)
Sec. 17-145. To adopt rules. To adopt such by-laws and rules for the administration of the Fund as it deems advisable.
(Source: P.A. 90-566, eff. 1-2-98.)

(40 ILCS 5/17-146) (from Ch. 108 1/2, par. 17-146)
Sec. 17-146. To make investments. To invest the moneys of the Fund, subject to the requirements and restrictions set forth in this Article and in Sections 1-109, 1-109.1, 1-109.2, 1-110, 1-111, 1-114 and 1-115.
No bank or savings and loan association shall receive investment funds as permitted by this Section, unless it has complied with the requirements established pursuant to Section 6 of the Public Funds Investment Act. Those requirements shall be applicable only at the time of investment and shall not require the liquidation of any investment at any time.
The Board shall have the authority to enter into any agreements and to execute any documents that it determines to be necessary to complete any investment transaction.
All investments shall be clearly held and accounted for to indicate ownership by the Fund. The Board may direct the registration of securities or the holding of interests in real property in the name of the Fund or in the name of a nominee created for the express purpose of registering securities or holding interests in real property by a national or state bank or trust company authorized to conduct a trust business in the State of Illinois. The Board may hold title to interests in real property in the name of the fund or in the name of a title holding corporation created for the express purpose of holding title to interests in real property.
Investments shall be carried at cost or at a value determined in accordance with generally accepted accounting principles and accounting procedures approved by the Board.
The value of investments held by the Fund in one or more commingled investment accounts shall be determined in accordance with generally accepted accounting principles.
The Board may not transfer its investment authority, nor transfer the assets of the Fund to any other person or entity for the purpose of consolidating or merging its assets and management with any other pension fund or public investment authority, unless the Board resolution authorizing such transfer is submitted for approval to the contributors and pensioners of the Fund at elections held not less than 30 days after the adoption of such resolution by the Board, and such resolution is approved by a majority of the votes cast on the question in both the contributors election and the pensioners election. The election procedures and qualifications governing the election of trustees shall govern the submission of resolutions for approval under this paragraph, insofar as they may be made applicable.
(Source: P.A. 89-636, eff. 8-9-96; 90-19, eff. 6-20-97; 90-32, eff. 6-27-97.)

(40 ILCS 5/17-146.1) (from Ch. 108 1/2, par. 17-146.1)
Sec. 17-146.1. Participation in commingled investment funds; transfer of investment functions and securities.
(a) The Board may invest in any commingled investment fund or funds established and maintained by the Illinois State Board of Investment under the provisions of Article 22A of this Code. All commingled fund participations shall be subject to the law governing the Illinois State Board of Investment and the rules, policies and directives of that Board.
(b) The Board may, by resolution duly adopted by a majority vote of its membership, transfer to the Illinois State Board of Investment created by Article 22A of this Code, for management and administration, all investments owned by the Fund of every kind and character. Upon completion of such transfer, the authority of the Board to make investments shall terminate. Thereafter, all investments of the reserves of the Fund shall be made by the Illinois State Board of Investment in accordance with the provisions of Article 22A of this Code.
Such transfer shall be made not later than the first day of the fourth month next following the date of such resolution. Before such transfer an audit of such investments shall be completed by a certified public accountant selected by the Illinois State Board of Investment and approved by the Auditor General of the State of Illinois. The expense of such audit shall be defrayed by the retirement Board.
(Source: P.A. 90-19, eff. 6-20-97; 90-32, eff. 6-27-97; 90-566, eff. 1-2-98.)

(40 ILCS 5/17-146.2) (from Ch. 108 1/2, par. 17-146.2)
Sec. 17-146.2. To lend securities. The Board may lend securities owned by the Fund to a borrower upon such written terms and conditions as may be mutually agreed. The agreement shall provide that during the period of the loan the Fund (or the custodian of the Fund, or agent thereof, as applicable) shall retain the right to receive or collect from the borrower all dividends, interest and distributions to which the Fund would have otherwise been entitled. The borrower shall deposit with the Fund collateral for the loan equal to the market value of the securities at the time the loan is made, and shall increase the amount of collateral if the Board requests an additional amount because of subsequent increased market value of the securities. The Board may accept from the borrower cash collateral or collateral consisting of assets described in Section 1-113 of this Act. To the extent that the Fund participates in a securities lending program established and maintained by (1) a national or State bank which is authorized to do business in the State of Illinois, or (2) an investment manager, the Board may accept collateral consisting of an undivided interest in a pool of commingled collateral that has been established by the bank or investment manager for the purpose of pooling collateral received for the loans of securities owned by substantially all of the participants in such bank's or investment manager's securities lending program. Nothing in Sections 1-109, 1-110 or 1-113 of this Act shall be construed to prohibit the Fund's lending of securities in accordance with this Section.
(Source: P.A. 90-566, eff. 1-2-98.)

(40 ILCS 5/17-147) (from Ch. 108 1/2, par. 17-147)
Sec. 17-147. Custody of Fund - Bonds - Legal proceedings. The city treasurer, ex-officio, shall be the custodian of the Fund, and shall secure and safely keep it, subject to the control and direction of the Board. He shall keep his books and accounts concerning the Fund in the manner prescribed by the Board. The books and accounts shall always be subject to the inspection of the Board or any member thereof. The city treasurer shall be liable on his official bond for the proper performance of his duties and the conservation of the Fund.
Payments from the Fund shall be made upon warrants signed by the president and the secretary of the Board of Education, the president of the Board, and countersigned by the executive director or by such person as the Board may designate from time to time by appropriate resolution.
Neither the treasurer nor any other officer having the custody of the Fund is entitled to retain any interest accruing thereon, but such interest shall accrue and inure to the benefit of such Fund, become a part thereof, subject to the purposes of this Article.
Any legal proceedings necessary for the enforcement of the provisions of this Article shall be brought by and in the name of the Board of the Fund.
(Source: P.A. 90-566, eff. 1-2-98.)

(40 ILCS 5/17-148) (from Ch. 108 1/2, par. 17-148)
Sec. 17-148. Method of paying pensions. Annual pensions and automatic annual increases shall be paid in 12 monthly installments and shall be so adjusted that all monthly payments are the same. This shall apply also to automatic increases accrued from the anniversary of the pension or the 61st birthdate, whichever is later, to the following January. In computing the first pension payment for a fractional part of a month, 30 days shall constitute one month. Beginning January 1, 1970, the pension payment shall begin on the first day of the month, with the issuance of the last check on the first day of the month in which death occurs. If a pensioner is reinstated as a contributor, no pension shall be paid for the month in which re-employment occurs. The pensioner shall reimburse the Fund for any pension payments received to which he is not legally entitled, plus 5% interest compounded annually beginning one year after the Fund's notification of the indebtedness.
(Source: P.A. 84-1028.)

(40 ILCS 5/17-149) (from Ch. 108 1/2, par. 17-149)
Sec. 17-149. Cancellation of pensions.
(a) If any person receiving a disability retirement pension from the Fund is re-employed as a teacher by an Employer, the pension shall be cancelled on the date the re-employment begins, or on the first day of a payroll period for which service credit was validated, whichever is earlier.
(b) If any person receiving a service retirement pension from the Fund is re-employed as a teacher on a permanent or annual basis by an Employer, the pension shall be cancelled on the date the re-employment begins, or on the first day of a payroll period for which service credit was validated, whichever is earlier. However, subject to the limitations and requirements of subsection (c-5), the pension shall not be cancelled in the case of a service retirement pensioner who is re-employed on a temporary and non-annual basis or on an hourly basis.
(c) If the date of re-employment on a permanent or annual basis occurs within 5 school months after the date of previous retirement, exclusive of any vacation period, the member shall be deemed to have been out of service only temporarily and not permanently retired. Such person shall be entitled to pension payments for the time he could have been employed as a teacher and received salary, but shall not be entitled to pension for or during the summer vacation prior to his return to service.
When the member again retires on pension, the time of service and the money contributed by him during re-employment shall be added to the time and money previously credited. Such person must acquire 3 consecutive years of additional contributing service before he may retire again on a pension at a rate and under conditions other than those in force or attained at the time of his previous retirement.
(c-5) The service retirement pension shall not be cancelled in the case of a service retirement pensioner who is re-employed as a teacher on a temporary and non-annual basis or on an hourly basis, so long as the person (1) does not work as a teacher for compensation on more than 100 days in a school year or (2) does not accept gross compensation for the re-employment in a school year in excess of (i) $30,000 or (ii) in the case of a person who retires with at least 5 years of service as a principal, an amount that is equal to the daily rate normally paid to retired principals multiplied by 100. These limitations apply only to school years that begin on or after August 8, 2012 (the effective date of Public Act 97-912). Such re-employment does not require contributions, result in service credit, or constitute active membership in the Fund.
Notwithstanding the 100-day limit set forth in item (1) of this subsection (c-5), the service retirement pension shall not be cancelled in the case of a service retirement pensioner who teaches only driver education courses after regular school hours and does not teach any other subject area, so long as the person does not work as a teacher for compensation for more than 900 hours in a school year. The $30,000 limit set forth in subitem (i) of item (2) of this subsection (c-5) shall apply to a service retirement pensioner who teaches only driver education courses after regular school hours and does not teach any other subject area.
To be eligible for such re-employment without cancellation of pension, the pensioner must notify the Fund and the Board of Education of his or her intention to accept re-employment under this subsection (c-5) before beginning that re-employment (or if the re-employment began before the effective date of this amendatory Act, then within 30 days after that effective date).
An Employer must certify to the Fund the temporary and non-annual or hourly status and the compensation of each pensioner re-employed under this subsection at least quarterly, and when the pensioner is approaching the earnings limitation under this subsection.
If the pensioner works more than 100 days or accepts excess gross compensation for such re-employment in any school year that begins on or after August 8, 2012 (the effective date of Public Act 97-912), the service retirement pension shall thereupon be cancelled.
If the pensioner who only teaches drivers education courses after regular school hours works more than 900 hours or accepts excess gross compensation for such re-employment in any school year that begins on or after the effective date of this amendatory Act of the 99th General Assembly, the service retirement pension shall thereupon be cancelled.
The Board of the Fund shall adopt rules for the implementation and administration of this subsection.
(d) Notwithstanding Sections 1-103.1 and 17-157, the changes to this Section made by Public Act 90-32 apply without regard to whether termination of service occurred before the effective date of that Act and apply retroactively to August 23, 1989.
Notwithstanding Sections 1-103.1 and 17-157, the changes to this Section and Section 17-106 made by Public Act 92-599 apply without regard to whether termination of service occurred before the effective date of that Act.
Notwithstanding Sections 1-103.1 and 17-157, the changes to this Section made by this amendatory Act of the 97th General Assembly apply without regard to whether termination of service occurred before the effective date of this amendatory Act.
(Source: P.A. 99-176, eff. 7-29-15; 99-786, eff. 8-12-16.)

(40 ILCS 5/17-149.1) (from Ch. 108 1/2, par. 17-149.1)
Sec. 17-149.1. Felony conviction. None of the benefits provided for in this Article shall be paid to any person who is convicted of any felony relating to or arising out of or in connection with his or her service as a teacher.
None of the benefits provided for in this Article shall be paid to any person who otherwise would receive a survivor benefit who is convicted of any felony relating to or arising out of or in connection with the service of the teacher from whom the benefit results.
This Section shall not operate to impair any contract or vested right acquired prior to January 1, 1988, nor to preclude the right to a refund, and for the changes under this amendatory Act of the 100th General Assembly, shall not impair any contract or vested right acquired by a survivor prior to the effective date of this amendatory Act of the 100th General Assembly.
All teachers entering service after January 1, 1988 shall be deemed to have consented to the provisions of this Section as a condition of membership, and all participants entering service subsequent to the effective date of this amendatory Act of the 100th General Assembly shall be deemed to have consented to the provisions of this amendatory Act as a condition of participation.
(Source: P.A. 100-334, eff. 8-25-17.)

(40 ILCS 5/17-150) (from Ch. 108 1/2, par. 17-150)
Sec. 17-150. Suspension of pensions. Until July 1, 2000, pension payments, exclusive of those made to the survivors of persons who were contributors, shall be suspended while the recipient is employed in a teaching capacity, outside the City in which the Fund exists, by any public school or charter school in this State, unless the recipient is so employed temporarily as a substitute teacher for 100 days or less in a school year or on an hourly basis with earnings not in excess of the sum payable for 100 days' substitute service.
Beginning July 1, 2000, pension payments shall no longer be suspended while the recipient is employed in a teaching capacity, outside the City in which the Fund exists, by any public school or charter school in this State, and any pension that is in a state of suspension under this Section on July 1, 2000 shall be reinstated on that date. Notwithstanding Section 17-157, the change to this Section made by this amendatory Act of the 91st General Assembly applies without regard to whether or not the pensioner was in service on or after the effective date of this amendatory Act.
(Source: P.A. 90-566, eff. 1-2-98; 91-887, eff. 7-6-00.)

(40 ILCS 5/17-151) (from Ch. 108 1/2, par. 17-151)
Sec. 17-151. Annuities, etc. - Exempt. All pensions, annuities, refunds, or death benefits granted under the provisions of this Article are exempt from State and municipal taxes and are exempt from attachment or garnishment process. They shall not be seized or levied upon by virtue of any judgment or any process or proceedings issued out of or by any court for the payment or satisfaction in whole or in part of any debt, claim, damage, demand or judgment.
No pensioner has the right to transfer or assign his pension or any part thereof by way of mortgage or otherwise except for the purpose (1) of establishing and maintaining membership in nonprofit group health or hospital plans approved by the Board and (2) of establishing a living trust, the trustee of which is authorized to engage in the trust business, provided all pension payments so assigned are required to be paid monthly to the trustor or, in the event of his incapacity, expended for his benefit. The Board is hereby authorized to administer all the details involved in establishing and maintaining membership in such health or hospital plans for the benefit of the annuitants, but it shall not be obligated to do so or to continue doing so, if in its judgment such continuance is not desirable.
(Source: P.A. 90-566, eff. 1-2-98.)

(40 ILCS 5/17-151.1)
Sec. 17-151.1. Recovery of amount paid in error.
(a) The Board may retain out of any annuity or benefit payable to any person any amount that the Board determines is owing to the Fund because (i) required employee contributions were not made in whole or in part, (ii) employee or member obligations to return refunds were not met, or (iii) money was paid to any employee, member, or annuitant through misrepresentation, fraud, or error.
(b) The Board and the Fund shall be held free from any liability for any money retained or paid in accordance with this Section, and the employee, member, or pensioner shall be assumed to have assented and agreed to the disposition of money due.
(c) The changes made by this amendatory Act of the 94th General Assembly are not limited to persons in service on or after the effective date of this amendatory Act.
(Source: P.A. 94-425, eff. 8-2-05.)

(40 ILCS 5/17-152) (from Ch. 108 1/2, par. 17-152)
Sec. 17-152. Retirement Systems Reciprocal Act.
The "Retirement Systems Reciprocal Act", being Article 20 of this Code, as now enacted and hereafter amended, is hereby adopted and made a part of this Article.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/17-153) (from Ch. 108 1/2, par. 17-153)
Sec. 17-153. Accounting - Audits. The assets of the Fund shall be held for the express purposes set forth in the provisions of this Article subject to the conditions prescribed herein. An adequate system of accounts and records shall be established and maintained that will give effect to the requirements hereof. All assets of the Fund shall be credited to designated reserve accounts according to the purposes for which they are held.
Appropriate reserves shall be maintained representing member contributions and other revenues accruing from taxes, state appropriations and miscellaneous sources.
At the end of each fiscal year the Board shall have the accounts and records of the Fund audited by certified public accountants selected by the Board. Within 2 weeks after receiving the audit report, the Board shall file a copy of the audit report with the State Superintendent of Education and the Auditor General.
(Source: P.A. 90-566, eff. 1-2-98.)

(40 ILCS 5/17-154) (from Ch. 108 1/2, par. 17-154)
Sec. 17-154. Retired teachers supplementary payments. All persons who were on June 30, 1975, entitled to a service retirement pension or disability retirement pension, under this Fund or any fund of which this Fund is a continuation, and who meet the conditions prescribed hereinafter, shall receive supplementary payments as follows:
(1) In the case of any such retired person, who attained or shall attain after June 30, 1975, the age of 60 years, who was in receipt of a service retirement pension, the payment pursuant to this section shall be an amount equal to the difference between (a) his annual service retirement pension from the Fund plus any annual payment received under the provisions of Section 34-87 (now repealed) of "The School Code", approved March 18, 1961, as amended, if the total of such amounts is less than $4500 per year, and (b) an amount equal to $100 for each year of validated teaching service forming the basis of the service retirement pension up to a maximum of 45 years of such service;
(2) In the case of any such retired person, who was in receipt on June 30, 1975, of a disability retirement pension, the payment shall be equal to the difference between (a) his total annual disability retirement pension and (b) an amount equal to $100 for each year of validated teaching service forming the basis of the disability retirement pension.
(Source: P.A. 94-1105, eff. 6-1-07.)

(40 ILCS 5/17-155) (from Ch. 108 1/2, par. 17-155)
Sec. 17-155. Retired teachers' contributions for supplementary payments. Supplementary payment to retired teachers under Section 17-154 shall not accrue until such retired person has paid a total additional contribution of $5 per year for each year of validated teaching service, plus interest at 5% per annum from October 1, 1975. If retirement pension was not computed according to average salary as defined in Section 17-116, 1% of the monthly base pension multiplied by each complete year of service forming the basis of his service retirement pension shall constitute the total additional contribution.
The supplementary payment (1) shall be prorated on a monthly basis as a one-twelfth addition to monthly payments due on the service retirement and disability retirement pensions, (2) shall begin on the date on which the payment of such allowance is next due after such contribution and interest thereon have been paid, and (3) shall continue to be paid only to the extent that funds are available in the Retired Teachers Supplementary Payment Fund established hereunder for this purpose; provided that in no case shall the present or future service retirement pension or disability retirement pension of any person be reduced hereby. No part of any such supplementary payment shall be an obligation of the fund otherwise established under this Article.
(Source: P.A. 79-206.)

(40 ILCS 5/17-156) (from Ch. 108 1/2, par. 17-156)
Sec. 17-156. Retired Teachers Supplementary Payment Fund.) A fund to be known as the Retired Teachers Supplementary Payment Fund shall be established for the purpose of making the supplementary payments for service and disability retirement under Section 17-154.
1. This fund shall be credited with:
(a) the contributions made by retired persons to

establish their right to the supplementary payment;

(b) amounts appropriated by the State of Illinois for

the purpose of providing for the supplementary payment;

(c) any interest accruing to this fund.
2. This fund shall be charged with all supplementary payments as they are made.
3. All supplementary payments shall be paid in the order that the payments become due and payable from the Retired Teachers Supplementary Payment Fund. In the event that the moneys in the fund are insufficient to make full supplementary payments to all persons entitled thereto, a proportionate amount, determined by the ratio of the moneys available in the fund to the total supplementary payments then due, shall be payable. Thereafter supplementary payments shall cease and shall not be resumed until further funds are made available for this purpose through appropriation by the State of Illinois. After all supplementary payments to all persons entitled thereto have been completed, any remaining moneys in this fund shall be transferred to the Public School Teachers' Pension and Retirement Fund established by this Article; provided that, notwithstanding any provision of law to the contrary, in the event such a transfer shall have been made in prior biennia, and there is insufficient moneys available in the supplementary payment fund to make full statutory payments to persons entitled thereto in the current biennium, the Public School Teachers' Pension and Retirement Fund established by this Article may transfer back to the supplemental payment fund moneys in an amount not exceeding the amount so transferred to it at the close of prior biennia.
4. Supplementary payments shall be suspended while the recipient is employed by the City in which the fund exists, by any other municipal corporation coterminous with the City or by any public school or charter school in this State, unless the recipient is so employed temporarily as a substitute teacher for 100 days or less in a school year or on an hourly basis with earnings not in excess of the sum payable for 100 days' substitute service.
5. The Retired Teachers Supplementary Payment Fund shall be held and administered by the Public School Teachers' Pension and Retirement Fund established by this Article.
(Source: P.A. 90-566, eff. 1-2-98.)

(40 ILCS 5/17-156.1) (from Ch. 108 1/2, par. 17-156.1)
Sec. 17-156.1. Increases to retired members. A teacher who retired prior to September 1, 1959 on service retirement pension who was at least 55 years of age at date of retirement and had at least 20 years of validated service shall be entitled to receive benefits under this Section.
These benefits shall be in an amount equal to 1-1/2% of the total of (1) the initial service retirement pension plus (2) any emeritus payment payable under Sections 34-86 and 34-87 (now repealed) of the School Code, multiplied by the number of full years on pension. This payment shall begin in January of 1970. An additional 1-1/2% shall be added in January of each year thereafter. Beginning January 1, 1972 the rate of increase in the service retirement pension each year shall be 2%. Beginning January 1, 1979, the rate of increase in the service retirement pension each year shall be 3%. Beginning January 1, 1990, all automatic annual increases payable under this Section shall be calculated as a percentage of the total pension payable at the time of the increase, including all increases previously granted under this Article, notwithstanding Section 17-157.
A pensioner who otherwise qualifies for the aforesaid benefit shall make a one-time payment of 1% of the final monthly average salary multiplied by the number of completed years of service forming the basis of his service retirement pension or, if the pension was not computed according to average salary as defined in Section 17-116, 1% of the monthly base pension multiplied by each complete year of service forming the basis of his service retirement pension. Unless the pensioner rejects the benefits of this Section, such sum shall be deducted from the pensioner's December 1969 pension check and shall not be refundable.
(Source: P.A. 94-1105, eff. 6-1-07.)

(40 ILCS 5/17-156.2) (from Ch. 108 1/2, par. 17-156.2)
Sec. 17-156.2. Increases to retired members. Any teacher who retired prior to September 1, 1959 on a service retirement pension at age 55 or over with at least 15 years of validated service, or while under age 55 with at least 20 years of validated service, or any teacher retired for total and permanent disability who is aged 65 years or over, shall be entitled to receive the benefits of this Section beginning January 1, 1972, except that no teacher may receive increases in benefits under both this Section and Section 17-156.1.
These benefits shall be the same as provided in Section 17-156.1, as amended, except that the yearly automatic annual increase to and including the calendar year 1971 shall be limited to 1 1/2%. This payment shall begin in January, 1972.
A pensioner who otherwise qualifies for the aforesaid benefit shall make a one-time payment of 1% of the monthly base pension multiplied by each complete year of service forming the basis of his service or disability retirement pension. Unless the pensioner rejects the benefits of this Section such sum shall be deducted from the pensioner's December 1971 pension check and shall not be refundable.
(Source: P.A. 82-581.)

(40 ILCS 5/17-156.3) (from Ch. 108 1/2, par. 17-156.3)
Sec. 17-156.3. Minimum retirement pension.
(a) Beginning January 1, 1987, any person who is receiving a monthly retirement pension under this Article which, after inclusion of (1) all one-time and automatic annual increases to which the person is entitled, (2) any supplementary payment payable under Section 17-154, and (3) any amount deducted under Section 17-120 to provide a reversionary pension, is less than the minimum monthly retirement benefit amount specified in subsection (b) of this Section, shall be entitled to a monthly supplemental payment equal to the difference.
(b) Beginning January 1, 1996, for purposes of the calculation in subsection (a), the minimum monthly retirement benefit amount is the sum of $25 for each year of service, up to a maximum of $750 per month for 30 or more years of creditable service.
(c) The changes made to this Section by this amendatory Act of 1995 apply to all persons receiving a retirement pension under this Article, without regard to whether or not employment terminated prior to the effective date of this amendatory Act of 1995 and notwithstanding Section 17-157.
(Source: P.A. 89-21, eff. 6-6-95; 89-25, eff. 6-21-95.)

(40 ILCS 5/17-157) (from Ch. 108 1/2, par. 17-157)
Sec. 17-157. Effect of amendments. Whenever an amendment which is, has been or may be enacted, proposes liberalizing changes in qualifying conditions or increases in benefits, the amendment shall be applicable only to persons who, on or after its effective date, are teachers, providing that an amendment shall be applicable to a former teacher who is reinstated as a contributor.
(Source: P.A. 84-1028.)

(40 ILCS 5/17-158) (from Ch. 108 1/2, par. 17-158)
Sec. 17-158. Administrative review. The provisions of the Administrative Review Law, and all amendments and modifications thereof and the rules adopted pursuant thereto, shall apply to and govern all proceedings for the judicial review of final administrative decisions of the Board provided for under this Article. The term "administrative decision" is as defined in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 90-566, eff. 1-2-98.)

(40 ILCS 5/17-159) (from Ch. 108 1/2, par. 17-159)
Sec. 17-159. General provisions and savings clause.
The provisions of Article 1 and Article 23 of this Code apply to this Article as though such provisions were fully set forth in this Article as a part thereof.
(Source: Laws 1963, p. 161.)



Article 18 - Judges Retirement System Of Illinois

(40 ILCS 5/Art. 18 heading)

(40 ILCS 5/18-101) (from Ch. 108 1/2, par. 18-101)
Sec. 18-101. Creation of fund. A retirement system is created to be known as the "Judges Retirement System of Illinois". It shall be a trust separate and distinct from all other entities, maintained for the purpose of securing the payment of annuities and benefits as prescribed herein.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/18-102) (from Ch. 108 1/2, par. 18-102)
Sec. 18-102. Purpose.
The purpose of the system is to establish an efficient method of permitting retirement, without hardship or prejudice, of judges who are aged or otherwise incapacitated, by enabling them to accumulate reserves for themselves and their dependents for old age, disability, death, and termination of employment.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/18-103) (from Ch. 108 1/2, par. 18-103)
Sec. 18-103. Terms defined. The terms used in this Article shall have the meanings ascribed to them in Sections 18-104 through 18-118, except when the context otherwise requires.
(Source: P.A. 83-1440.)

(40 ILCS 5/18-104) (from Ch. 108 1/2, par. 18-104)
Sec. 18-104. Effective date.
"Effective date": July 1, 1941.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/18-105) (from Ch. 108 1/2, par. 18-105)
Sec. 18-105. System.
"System": The Judges Retirement System of Illinois.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/18-106) (from Ch. 108 1/2, par. 18-106)
Sec. 18-106. Board.
"Board": The Board of Trustees of the Judges Retirement System of Illinois.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/18-107) (from Ch. 108 1/2, par. 18-107)
Sec. 18-107. Employer. "Employer": The State, and any county as authorized by law, certifying payments of salary for, or paying salary to, any judge of the Supreme Court, Appellate Court and Circuit Court.
(Source: P.A. 83-1440.)

(40 ILCS 5/18-108) (from Ch. 108 1/2, par. 18-108)
Sec. 18-108. Judge. "Judge": Any person who receives payment for personal services as a judge or associate judge of a court; and any person, previously a participant, who receives payment for personal services as the administrative director appointed by the Supreme Court.
(Source: P.A. 83-1440.)

(40 ILCS 5/18-109) (from Ch. 108 1/2, par. 18-109)
Sec. 18-109. Eligible judge. "Eligible judge": Any judge except one who has elected not to participate in this system.
(Source: P.A. 83-1440.)

(40 ILCS 5/18-110) (from Ch. 108 1/2, par. 18-110)
Sec. 18-110. Participant. "Participant": Any judge participating in this system as specified in Sections 18-120 and 18-121.
(Source: P.A. 83-1440.)

(40 ILCS 5/18-111) (from Ch. 108 1/2, par. 18-111)
Sec. 18-111. Salary. "Salary": The total compensation paid for personal services as a judge, by the State, or by the State and a county as authorized by law. However, in the event that federal law results in any judge receiving imputed income based on the value of group term life insurance provided by the State, such imputed income shall not be included in salary for the purposes of this Article.
(Source: P.A. 86-273.)

(40 ILCS 5/18-112) (from Ch. 108 1/2, par. 18-112)
Sec. 18-112. Service. "Service": The period beginning on the day a person first became a judge, whether prior or subsequent to the effective date, and ending on the date under consideration, excluding all intervening periods during which he or she was not a judge following resignation or expiration of any term of election or appointment.
Service also includes the following: (a) Any period prior to January 1, 1964 during which a judge served as a justice of the peace, police magistrate or master in chancery, or as a civil referee, commissioner or trial assistant to the chief judge in the Municipal Court of Chicago, or performed judicial duties as an assistant to the judge of the Probate Court of Cook County. A judge shall be entitled to credit for all or as much as the judge may desire of such service, not exceeding 8 years, upon payment of the participant's contribution covering such service at the contribution rates in effect on July 1, 1969, together with interest at 4% per annum compounded annually, from the dates the service was rendered to the date of payment, provided credit for such service had not been granted in any public pension fund or retirement system in the State. The required contributions shall be based upon the rate of salary in effect for the judge on the date he or she entered the system or on January 1, 1964, whichever is later.
(b) Service rendered after January 1, 1964, as a holdover magistrate or master in chancery of the Circuit Court. A judge shall be entitled to credit for any period of such service, not exceeding a total of 8 years, together with the period of service taken into account in paragraph (a). Service credit under this paragraph is subject to the same contribution requirements and other limitations that are prescribed for service credit under paragraph (a).
(c) Any period that a participant served as a member of the General Assembly, subject to the following conditions:
(1) He or she has been a participant in this system for at least 4 years and has contributed to the system for service rendered as a member of the General Assembly subsequent to November 1, 1941, at the contribution rates in effect for a judge on the date of becoming a participant, including interest at 3% per annum compounded annually from the date such service was rendered to the date of payment, based on the salary in effect during such period of service; and
(2) The participant is not entitled to credit for such service in any other public retirement system in the State.
(d) Any period a participant served as a judge or commissioner of the Court of Claims of this State after November 1, 1941, provided he or she contributes to the system at the contribution rates in effect on the date of becoming a participant, based on salary received during such service, including interest at 3% per annum compounded annually from the date such service was rendered to the date of payment.
(e) Any period that a participant served as State's Attorney or Public Defender of any county of this State, subject to the following conditions: (1) such service was not credited under any public pension fund or retirement system; (2) the maximum service to be credited in this system shall be 8 years; (3) the participant must have at least 6 years of service as a judge and as a participant of this system; and (4) the participant has made contributions to the system for such service at the contribution rates in effect on the date of becoming a participant in this system based upon the salary of the judge on such date, including interest at 4% per annum compounded annually from such date to the date of payment.
A judge who terminated service before January 26, 1988 and whose retirement annuity began after January 1, 1988 may establish credit for service as a Public Defender in accordance with the other provisions of this subsection by making application and paying the required contributions to the Board not later than 30 days after August 23, 1989. In such cases, the Board shall recalculate the retirement annuity, effective on the first day of the next calendar month beginning at least 30 days after the application is received.
(f) Any period as a participating policeman, employee or teacher under Article 5, 14 or 16 of this Code, subject to the following conditions: (1) the credits accrued under Article 5, 14 or 16 have been transferred to this system; and (2) the participant has contributed to the system an amount equal to (A) contributions at the rate in effect for participants at the date of membership in this system based upon the salary of the judge on such date, (B) the employer's share of the normal cost under this system for each year that credit is being established, based on the salary in effect at the date of membership in this system, and (C) interest at 6% per annum, compounded annually, from the date of membership to the date of payment; less (D) the amount transferred on behalf of the participant from Article 5, 14 or 16.
(g) Any period that a participant served as the Administrative Director of the Circuit Court of Cook County, as Executive Director of the Home Rule Commission, as assistant corporation counsel in the Chicago Law Department, or as an employee of the Cook County Treasurer, subject to the following conditions: (1) the maximum amount of such service which may be credited is 10 years; (2) in order to qualify for such credit in this system, a judge must have at least 6 years of service as a judge and participant of this system; (3) the last 6 years of service credited in this system shall be as a judge and a participant in this system; (4) credits accrued to the participant under any other public pension fund or public retirement system in the State, if any, by reason of the service to be established under this paragraph (g) has been transferred to this system; and (5) the participant has contributed to this system the amount, if any, by which the amount transferred pursuant to subdivision (4) of this paragraph, if any, is less than the amount which the participant would have contributed to the system during the period of time being counted as service under this paragraph had the participant been a judge participating in this system during that time, based on the rate of contribution in effect and the salary earned by the participant on the date he or she became a participant, with interest accruing on such deficiency at a rate of 5% per annum from the date he or she became a participant through the date on which such deficiency is paid.
(h) Any period that a participant served as a full-time attorney employed by the Chicago Transit Authority created by the Metropolitan Transit Authority Act, subject to the following conditions: (1) any credit received for such service in the pension fund established under Section 22-101 has been terminated; (2) the maximum amount of such service to be credited in this system shall be 10 years; (3) the participant must have at least 6 years of service as a judge and as a participant of this system; and (4) the participant has made contributions to the system for such service at the contribution rates in effect on the date of becoming a participant in this system based upon the salary of the judge on such date, including interest at 5% per annum compounded annually from such date to the date of payment.
(i) Any period during which a participant received temporary total disability benefit payments, as provided in Section 18-126.1.
Service during a fraction of a month shall be considered a month of service, but no more than one month of service shall be credited for all service during any calendar month.
(Source: P.A. 86-272; 86-273; 86-1028; 87-1265.)

(40 ILCS 5/18-112.1) (from Ch. 108 1/2, par. 18-112.1)
Sec. 18-112.1. (a) An active member of the General Assembly Retirement System may apply for transfer of his or her credits and creditable service under this system to the General Assembly Retirement System. Payment by this system to the General Assembly Retirement System shall be made at the same time as the transfer of credits and shall consist of:
(1) the amounts credited to the applicant, through employee contributions, including interest if applicable, on the date of transfer; and
(2) employer contributions equal to the accumulated employee contributions as determined under clause (1) above.
Participation in this system shall terminate on the date of transfer.
(b) An active member of the General Assembly may reinstate service credits terminated upon receipt of a refund by repaying to the system the amount of the refund together with interest thereon, to the date of payment.
(Source: P.A. 83-1440.)

(40 ILCS 5/18-112.2) (from Ch. 108 1/2, par. 18-112.2)
Sec. 18-112.2. Transfer of creditable service to Article 8, 9 or 13 Fund.
(a) Any city officer as defined in Section 8-243.2 of this Code, any county officer elected by vote of the people who is a participant in the pension fund established under Article 9 of this Code, and any elected sanitary district commissioner who is a participant in a pension fund established under Article 13 of this Code, may apply for transfer of his or her credits and creditable service accumulated under this System to such Article 8, 9 or 13 fund. Such creditable service shall be transferred forthwith. Payment by this System to the Article 8, 9 or 13 fund shall be made at the same time, and shall consist of:
(1) the amounts credited to the applicant through

employee contributions, including interest if applicable, on the date of transfer; and

(2) employer contributions equal to the accumulated

employee contributions as determined under clause (1) above.

Participation in this System shall terminate on the date of transfer.
(b) Any such elected city officer, county officer or sanitary district commissioner may reinstate credits and creditable service terminated upon receipt of a refund, by repaying to the System the amount of the refund together with interest thereon to the date of payment.
(Source: P.A. 91-357, eff. 7-29-99.)

(40 ILCS 5/18-112.3) (from Ch. 108 1/2, par. 18-112.3)
Sec. 18-112.3. (a) Persons otherwise required or eligible to participate in this System who elect to continue participation in the General Assembly System under Section 2-117.1 may not participate in this System for the duration of such continued participation under Section 2-117.1.
(b) Upon terminating such continued participation, a person may transfer credits and creditable service accumulated under Section 2-117.1 to this System, upon payment to this System of the amount by which (1) the employer and employee contributions that would have been required if he had participated in this System during the period for which credit under Section 2-117.1 is being transferred, plus regular interest thereon at the prescribed rate from the date of such participation to the date of payment, exceeds (2) the amounts actually transferred under that Section to this System.
(Source: P.A. 86-272.)

(40 ILCS 5/18-112.4) (from Ch. 108 1/2, par. 18-112.4)
Sec. 18-112.4. Service credit for elected or appointed village official. An active participant in this System who has at least 6 years of service as a judge and as a participant of this System on August 23, 1989, and who has no creditable service as a participating employee under Article 7 of this Code, may establish service credit in this System: (i) for periods during which the participant held elective office as a member of the board of trustees of a village, and (ii) for any consecutive period not exceeding 5 years during which the participant held appointive office as a member of the zoning board of appeals of the same village in which the participant later held elective office as village trustee, provided such period of appointive office terminated within 12 months prior to the date such period of elective office commenced.
Service credit in this System may be established pursuant to this Section only if the participant did not contribute to the retirement and benefit fund established under Article 7 of this Code for the service sought to be established by the participant in this System, and only if the participant has no equity or rights in that fund because of such service.
Credit for such service may be established in this System by the participant paying to this System an amount equal to (1) contributions at the rate in effect for a judge on the date of becoming a participant in this System multiplied by the salary of the judge on such date for each year of service for which credit is being established, plus (2) the employer's share of the normal cost of benefits under this System, expressed as a percent of payroll, as determined by the System's actuary as of the date of the participant's membership in the System, multiplied by the salary of the judge on such date for each year of service for which credit is being established, plus (3) interest on (1) and (2) above at 6% per annum compounded annually from the date of membership to the date of payment by the participant.
(Source: P.A. 86-273; 86-1028.)

(40 ILCS 5/18-112.5) (from Ch. 108 1/2, par. 18-112.5)
Sec. 18-112.5. Payments and Rollovers.
(a) The Board may adopt rules prescribing the manner of repaying refunds and purchasing any optional credits permitted under this Article. The rules may prescribe the manner of calculating interest when such payments or repayments are made in installments.
(b) Rollover contributions from other retirement plans qualified under the U.S. Internal Revenue Code may be used to purchase any optional credit or repay any refund permitted under this Article.
(Source: P.A. 86-1488.)

(40 ILCS 5/18-112.6)
Sec. 18-112.6. Service credit for member of educational board. Until July 1, 1998, an active participant in this System who has at least 6 years of service as a judge may establish up to 2 years of service credit in this System for a period during which the participant held elective office as a member of a board of education in this State or a member of the board of trustees of a community college district in this State, by applying to the Board in writing and paying to the System an amount equal to (1) employee contributions based on the rate in effect for a judge on the date of becoming a participant in this System and the salary received by the judge on that date, plus (2) the employer's share of the normal cost of the benefits being established, plus (3) interest thereon at the prescribed rate, compounded annually, from the date of membership to the date of payment. However, credit may not be established under this Section for any period for which the judge has received credit under any other pension fund or retirement system subject to this Code, unless that credit has been terminated.
(Source: P.A. 90-448, eff. 8-16-97.)

(40 ILCS 5/18-113) (from Ch. 108 1/2, par. 18-113)
Sec. 18-113. Annuity. "Annuity": A series of monthly payments payable at the end of each calendar month during the life of an annuitant or as otherwise provided in this Article. The first payment shall be prorated for any fraction of a month elapsing to the end of the first month and the last payment shall be made for the whole calendar month in which death occurs.
(Source: P.A. 83-1440.)

(40 ILCS 5/18-114) (from Ch. 108 1/2, par. 18-114)
Sec. 18-114. Annuitant. "Annuitant": A person receiving a retirement annuity or survivor's annuity.
(Source: P.A. 83-1440.)

(40 ILCS 5/18-115) (from Ch. 108 1/2, par. 18-115)
Sec. 18-115. Beneficiary. "Beneficiary": A surviving spouse or children eligible for an annuity; or, if no eligible surviving spouse or children survives, the person or persons designated by the participant or annuitant in the last written designation on file with the Board; or, if no person so designated survives, or if no designation is on file, the estate of the participant or annuitant. If a special needs trust as described in Section 1396p(d)(4) of Title 42 of the United States Code, as amended from time to time, has been established for a disabled child, then the special needs trust may stand in lieu of the disabled adult child as a beneficiary for the purposes of this Article.
(Source: P.A. 96-1490, eff. 1-1-11.)

(40 ILCS 5/18-116) (from Ch. 108 1/2, par. 18-116)
Sec. 18-116. Actuarial tables. "Actuarial tables": Such tabular listings of assumed rates of death, disability, retirement and withdrawal from service and mathematical functions derived from such rates combined with an assumed rate of interest, based upon the experience of the system, as adopted by the board upon recommendation by the actuary.
The adopted actuarial tables shall be used to determine the amount of all benefits under this Article, including any optional forms of benefits. Optional forms of benefits must be the actuarial equivalent of the normal benefit payable under this Article.
(Source: P.A. 98-1117, eff. 8-26-14.)

(40 ILCS 5/18-117) (from Ch. 108 1/2, par. 18-117)
Sec. 18-117. Prescribed rate of interest. "Prescribed rate of interest": 4% per annum compounded annually, or such other rate prescribed by the board based on expected long term investment returns and the experience of the system.
(Source: P.A. 83-1440.)

(40 ILCS 5/18-118) (from Ch. 108 1/2, par. 18-118)
Sec. 18-118. Fiscal year.
"Fiscal year": The period beginning on July 1 and ending on June 30 of the succeeding year.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/18-119) (from Ch. 108 1/2, par. 18-119)
Sec. 18-119. Employer participation.
Each employer is subject to the provisions of this system beginning on the effective date or the date of subsequent qualification as an employer.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/18-120) (from Ch. 108 1/2, par. 18-120)
Sec. 18-120. Employee participation. An eligible judge who is not a participant shall become a participant beginning on the date he or she becomes an eligible judge, unless the judge files with the board a written notice of election not to participate within 30 days of the date of being notified of the option.
A person electing not to participate shall thereafter be ineligible to become a participant unless the election is revoked as provided in Section 18-121.
(Source: P.A. 83-1440.)

(40 ILCS 5/18-120.1) (from Ch. 108 1/2, par. 18-120.1)
Sec. 18-120.1. Gender. The masculine gender whenever used in this Article includes the feminine gender unless manifestly inconsistent with the context.
(Source: P.A. 83-1440.)

(40 ILCS 5/18-121) (from Ch. 108 1/2, par. 18-121)
Sec. 18-121. Recision of election not to participate. A judge who filed a notice of election not to participate shall become a participant upon filing with the board before July 1, 1992, a written recision of such notice. The recision shall state that such person is then a judge, his or her present age, and previous records of service as a judge. After 3 years of service as a participant, the judge may obtain credit for all service as a judge prior to the date of participation by paying into the system the contributions that he or she would have made as a participant at the rates in effect during such service, together with interest at the rate of 4% per annum compounded annually from the date the contributions would have been due to the date of payment. Upon compliance, he or she shall receive credit for all service rendered as a judge prior to the date of becoming a participant. The time and manner of making such additional contributions, including interest, shall be prescribed by the board.
Except as otherwise provided, a judge becoming a participant by a recision of an election not to participate, shall be governed by the provisions of this Article in effect on the date of the recision.
(Source: P.A. 87-794.)

(40 ILCS 5/18-122) (from Ch. 108 1/2, par. 18-122)
Sec. 18-122. Participation; military service. Participation shall continue until the date a participant becomes an annuitant, dies, or accepts a refund.
Participation shall not cease during any period an eligible judge is serving with the military or naval forces of the United States while the United States is engaged in any war or for one year after such war, if the judge makes contributions, together with any interest payments which might be required, for delayed contribution payments.
A participant may also apply for creditable service for up to 2 years of military service that need not have followed service as a judge and need not have been served during wartime. However, for this military service not immediately following employment as a judge, the applicant must make contributions to the System (1) at the rates provided in Section 18-133 based upon the judge's rate of compensation on the last date as a participating judge prior to such military service, or on the first date as a participating judge after such military service, whichever is greater, plus (2) if payment is made on or after May 1, 1993, an amount determined by the Board to be equal to the employer's normal cost of the benefits accrued for such military service, plus (3) interest at the effective rate from the date of first membership in the System to the date of payment.
The amendment to this Section made by this amendatory Act of 1993 shall apply to persons who are active contributors to the System on or after November 30, 1992. A person who was an active contributor to the System on November 30, 1992 but is no longer an active contributor may apply to purchase military credit not immediately following employment as a judge within 60 days after the effective date of this amendatory Act of 1993; if the person is an annuitant, the resulting increase in annuity shall begin to accrue on the first day of the month following the month in which the required payment is received by the System. The change in the required contribution for purchased military credit made by this amendatory Act of 1993 shall not entitle any person to a refund of contributions already paid.
(Source: P.A. 87-794; 87-1265; 88-45.)

(40 ILCS 5/18-123) (from Ch. 108 1/2, par. 18-123)
Sec. 18-123. Participation in survivor's annuity. A participant in active service as a judge after July 26, 1949, is eligible to participate in the survivor's annuity provided under this Article. A married participant who was in service on July 27, 1949 is subject to the provisions relating to survivor's annuities unless he or she filed with the Board written notice not to participate in such annuity within 30 days of that date.
A married judge who becomes a participant after July 27, 1949, an unmarried judge who becomes a participant after December 31, 1992, and a judge who marries after becoming a participant shall be subject to the provisions relating to survivor's annuities unless he or she files with the Board written notice of his or her election not to participate in the survivor's annuity within 30 days of the date of being notified of the option by the System. Once the election period has expired, a judge may not withdraw from participation under this Section except as provided in Section 18-129.
A person who became a participant before January 1, 1997 and who is not contributing for survivor's annuity may elect to make contributions for survivor's annuity by filing written notice of the election with the Board no later than April 1, 1998. Such an election may not be rescinded. A person who has so elected shall be entitled only to partial credit for survivor's annuity under subsection (g) of Section 18-129 unless all of the payments required under subsection (f) of that Section have been made.
A married participant who elects not to participate in the survivor's annuity provisions shall thereafter be ineligible to participate in the survivor's annuity unless the election is rescinded as provided herein.
A married participant who elected not to participate in the survivor's annuity provisions and who is still a judge, may elect to participate therein by filing with the Board before April 1, 1998 a written recision of the election not to participate. The participant and his or her spouse shall be entitled to all the rights of the survivor's annuity, except as limited in Section 18-129, upon paying the System for the survivor's annuity 1 1/2% of each payment of salary earned between July 27, 1949 and July 12, 1953, and 2 1/2% of each payment of salary earned after July 12, 1953, together with interest at 4% per annum, compounded annually from the date the contributions would have been due to the date of payment. The time and manner of paying the required contributions and interest shall be prescribed by the Board.
(Source: P.A. 90-507, eff. 8-22-97.)

(40 ILCS 5/18-123.2) (from Ch. 108 1/2, par. 18-123.2)
Sec. 18-123.2. Annuities to survivors of male and female participants. All provisions of this Article relating to annuities and benefits to a surviving spouse, minor children or other survivors of participants shall apply with equal force to male and female participants without any distinction whatsoever.
(Source: P.A. 83-1440.)

(40 ILCS 5/18-124) (from Ch. 108 1/2, par. 18-124)
Sec. 18-124. Retirement annuities - conditions for eligibility.
(a) This subsection (a) applies to a participant who first serves as a judge before the effective date of this amendatory Act of the 96th General Assembly.
A participant whose employment as a judge is terminated, regardless of age or cause is entitled to a retirement annuity beginning on the date specified in a written application subject to the following:
(1) the date the annuity begins is subsequent to the

date of final termination of employment, or the date 30 days prior to the receipt of the application by the board for annuities based on disability, or one year before the receipt of the application by the board for annuities based on attained age;

(2) the participant is at least age 55, or has become

permanently disabled and as a consequence is unable to perform the duties of his or her office;

(3) the participant has at least 10 years of service

credit except that a participant terminating service after June 30 1975, with at least 6 years of service credit, shall be entitled to a retirement annuity at age 62 or over;

(4) the participant is not receiving or entitled to

receive, at the date of retirement, any salary from an employer for service currently performed.

(b) This subsection (b) applies to a participant who first serves as a judge on or after the effective date of this amendatory Act of the 96th General Assembly.
A participant who has at least 8 years of creditable service is entitled to a retirement annuity when he or she has attained age 67.
A member who has attained age 62 and has at least 8 years of service credit may elect to receive the lower retirement annuity provided in subsection (d) of Section 18-125 of this Code.
(Source: P.A. 96-889, eff. 1-1-11.)

(40 ILCS 5/18-125) (from Ch. 108 1/2, par. 18-125)
Sec. 18-125. Retirement annuity amount.
(a) The annual retirement annuity for a participant who terminated service as a judge prior to July 1, 1971 shall be based on the law in effect at the time of termination of service.
(b) Except as provided in subsection (b-5), effective July 1, 1971, the retirement annuity for any participant in service on or after such date shall be 3 1/2% of final average salary, as defined in this Section, for each of the first 10 years of service, and 5% of such final average salary for each year of service in excess of 10.
For purposes of this Section, final average salary for a participant who first serves as a judge before August 10, 2009 (the effective date of Public Act 96-207) shall be:
(1) the average salary for the last 4 years of

credited service as a judge for a participant who terminates service before July 1, 1975.

(2) for a participant who terminates service after

June 30, 1975 and before July 1, 1982, the salary on the last day of employment as a judge.

(3) for any participant who terminates service after

June 30, 1982 and before January 1, 1990, the average salary for the final year of service as a judge.

(4) for a participant who terminates service on or

after January 1, 1990 but before July 14, 1995 (the effective date of Public Act 89-136), the salary on the last day of employment as a judge.

(5) for a participant who terminates service on or

after July 14, 1995 (the effective date of Public Act 89-136), the salary on the last day of employment as a judge, or the highest salary received by the participant for employment as a judge in a position held by the participant for at least 4 consecutive years, whichever is greater.

However, in the case of a participant who elects to discontinue contributions as provided in subdivision (a)(2) of Section 18-133, the time of such election shall be considered the last day of employment in the determination of final average salary under this subsection.
For a participant who first serves as a judge on or after August 10, 2009 (the effective date of Public Act 96-207) and before January 1, 2011 (the effective date of Public Act 96-889), final average salary shall be the average monthly salary obtained by dividing the total salary of the participant during the period of: (1) the 48 consecutive months of service within the last 120 months of service in which the total compensation was the highest, or (2) the total period of service, if less than 48 months, by the number of months of service in that period.
The maximum retirement annuity for any participant shall be 85% of final average salary.
(b-5) Notwithstanding any other provision of this Article, for a participant who first serves as a judge on or after January 1, 2011 (the effective date of Public Act 96-889), the annual retirement annuity is 3% of the participant's final average salary for each year of service. The maximum retirement annuity payable shall be 60% of the participant's final average salary.
For a participant who first serves as a judge on or after January 1, 2011 (the effective date of Public Act 96-889), final average salary shall be the average monthly salary obtained by dividing the total salary of the judge during the 96 consecutive months of service within the last 120 months of service in which the total salary was the highest by the number of months of service in that period; however, beginning January 1, 2011, the annual salary may not exceed $106,800, except that that amount shall annually thereafter be increased by the lesser of (i) 3% of that amount, including all previous adjustments, or (ii) the annual unadjusted percentage increase (but not less than zero) in the consumer price index-u for the 12 months ending with the September preceding each November 1. "Consumer price index-u" means the index published by the Bureau of Labor Statistics of the United States Department of Labor that measures the average change in prices of goods and services purchased by all urban consumers, United States city average, all items, 1982-84 = 100. The new amount resulting from each annual adjustment shall be determined by the Public Pension Division of the Department of Insurance and made available to the Board by November 1st of each year.
(c) The retirement annuity for a participant who retires prior to age 60 with less than 28 years of service in the System shall be reduced 1/2 of 1% for each month that the participant's age is under 60 years at the time the annuity commences. However, for a participant who retires on or after December 10, 1999 (the effective date of Public Act 91-653), the percentage reduction in retirement annuity imposed under this subsection shall be reduced by 5/12 of 1% for every month of service in this System in excess of 20 years, and therefore a participant with at least 26 years of service in this System may retire at age 55 without any reduction in annuity.
The reduction in retirement annuity imposed by this subsection shall not apply in the case of retirement on account of disability.
(d) Notwithstanding any other provision of this Article, for a participant who first serves as a judge on or after January 1, 2011 (the effective date of Public Act 96-889) and who is retiring after attaining age 62, the retirement annuity shall be reduced by 1/2 of 1% for each month that the participant's age is under age 67 at the time the annuity commences.
(Source: P.A. 100-201, eff. 8-18-17.)

(40 ILCS 5/18-125.1) (from Ch. 108 1/2, par. 18-125.1)
Sec. 18-125.1. Automatic increase in retirement annuity. A participant who retires from service after June 30, 1969, shall, in January of the year next following the year in which the first anniversary of retirement occurs, and in January of each year thereafter, have the amount of his or her originally granted retirement annuity increased as follows: for each year up to and including 1971, 1 1/2%; for each year from 1972 through 1979 inclusive, 2%; and for 1980 and each year thereafter, 3%.
Notwithstanding any other provision of this Article, a retirement annuity for a participant who first serves as a judge on or after January 1, 2011 (the effective date of Public Act 96-889) shall be increased in January of the year next following the year in which the first anniversary of retirement occurs, but in no event prior to age 67, and in January of each year thereafter, by an amount equal to 3% or the annual percentage increase in the consumer price index-u as determined by the Public Pension Division of the Department of Insurance under subsection (b-5) of Section 18-125, whichever is less, of the retirement annuity then being paid.
This Section is not applicable to a participant who retires before he or she has made contributions at the rate prescribed in Section 18-133 for automatic increases for not less than the equivalent of one full year, unless such a participant arranges to pay the system the amount required to bring the total contributions for the automatic increase to the equivalent of one year's contribution based upon his or her last year's salary.
This Section is applicable to all participants in service after June 30, 1969 unless a participant has elected, prior to September 1, 1969, in a written direction filed with the board not to be subject to the provisions of this Section. Any participant in service on or after July 1, 1992 shall have the option of electing prior to April 1, 1993, in a written direction filed with the board, to be covered by the provisions of the 1969 amendatory Act. Such participant shall be required to make the aforesaid additional contributions with compound interest at 4% per annum.
Any participant who has become eligible to receive the maximum rate of annuity and who resumes service as a judge after receiving a retirement annuity under this Article shall have the amount of his or her retirement annuity increased by 3% of the originally granted annuity amount for each year of such resumed service, beginning in January of the year next following the date of such resumed service, upon subsequent termination of such resumed service.
Beginning January 1, 1990, all automatic annual increases payable under this Section shall be calculated as a percentage of the total annuity payable at the time of the increase, including previous increases granted under this Article.
(Source: P.A. 96-889, eff. 1-1-11; 96-1490, eff. 1-1-11.)

(40 ILCS 5/18-126) (from Ch. 108 1/2, par. 18-126)
Sec. 18-126. Retirement annuity for permanent disability-determination of disability. A participant shall be considered permanently disabled only if (1) disability occurs while in employment as a judge and is of such a nature as to prevent the participant from reasonably performing the duties of his or her office at the time, and (2) the board has received a written certificate by at least 2 licensed and practicing physicians appointed by it stating that the participant is disabled and that the disability is likely to be permanent.
(Source: P.A. 83-1440.)

(40 ILCS 5/18-126.1) (from Ch. 108 1/2, par. 18-126.1)
Sec. 18-126.1. Temporary total disability. A participant who has served for at least 2 years as a judge and has at least 2 years of service credit shall be entitled to a temporary total disability benefit provided:
(1) While in employment as a judge, the participant is found by medical examination to be mentally or physically incompetent to perform his or her duties;
(2) The participant does not receive or have a right to receive any salary as a judge;
(3) The board has received written certifications by at least 2 licensed and practicing physicians designated by it certifying that the participant is totally disabled and unable to perform the duties of his or her office as a consequence thereof; and
(4) The participant is not engaged in any form of gainful occupation during his or her disability.
The benefit shall begin as of the day following the removal of the judge from the payroll on account of the disability and be payable during the period of disability but not beyond the term of office for which the participant was last elected or appointed.
The benefit shall be 50% of the participant's rate of salary in effect at the date of removal from the payroll and shall be payable monthly.
A participant shall receive service credit for retirement and survivor's annuity purposes for the period that temporary disability benefits are paid.
The board shall prescribe rules and regulations necessary for the administration of this benefit.
(Source: P.A. 83-1440.)

(40 ILCS 5/18-127) (from Ch. 108 1/2, par. 18-127)
Sec. 18-127. Retirement annuity - suspension on reemployment.
(a) A participant receiving a retirement annuity who is regularly employed for compensation by an employer other than a county, in any capacity, shall have his or her retirement annuity payments suspended during such employment. Upon termination of such employment, retirement annuity payments at the previous rate shall be resumed.
If such a participant resumes service as a judge, he or she shall receive credit for any additional service. Upon subsequent retirement, his or her retirement annuity shall be the amount previously granted, plus the amount earned by the additional judicial service under the provisions in effect during the period of such additional service. However, if the participant was receiving the maximum rate of annuity at the time of re-employment, he or she may elect, in a written direction filed with the board, not to receive any additional service credit during the period of re-employment. In such case, contributions shall not be required during the period of re-employment. Any such election shall be irrevocable.
(b) Beginning January 1, 1991, any participant receiving a retirement annuity who accepts temporary employment from an employer other than a county for a period not exceeding 75 working days in any calendar year shall not be deemed to be regularly employed for compensation or to have resumed service as a judge for the purposes of this Article. A day shall be considered a working day if the annuitant performs on it any of his duties under the temporary employment agreement.
(c) Except as provided in subsection (a), beginning January 1, 1993, retirement annuities shall not be subject to suspension upon resumption of employment for an employer, and any retirement annuity that is then so suspended shall be reinstated on that date.
(d) The changes made in this Section by this amendatory Act of 1993 shall apply to judges no longer in service on its effective date, as well as to judges serving on or after that date.
(e) A participant receiving a retirement annuity under this Article who serves as a part-time employee in any of the following positions: Legislative Inspector General, Special Legislative Inspector General, employee of the Office of the Legislative Inspector General, Executive Director of the Legislative Ethics Commission, or staff of the Legislative Ethics Commission, but has not elected to participate in the Article 14 System with respect to that service, shall not be deemed to be regularly employed for compensation by an employer other than a county, nor to have resumed service as a judge, on the basis of that service, and the retirement annuity payments and other benefits of that person under this Code shall not be suspended, diminished, or otherwise impaired solely as a consequence of that service. This subsection (e) applies without regard to whether the person is in service as a judge under this Article on or after the effective date of this amendatory Act of the 93rd General Assembly. In this subsection, a "part-time employee" is a person who is not required to work at least 35 hours per week.
(f) A participant receiving a retirement annuity under this Article who has made an election under Section 1-123 and who is serving either as legal counsel in the Office of the Governor or as Chief Deputy Attorney General shall not be deemed to be regularly employed for compensation by an employer other than a county, nor to have resumed service as a judge, on the basis of that service, and the retirement annuity payments and other benefits of that person under this Code shall not be suspended, diminished, or otherwise impaired solely as a consequence of that service. This subsection (f) applies without regard to whether the person is in service as a judge under this Article on or after the effective date of this amendatory Act of the 93rd General Assembly.
(g) Notwithstanding any other provision of this Article, if a person who first becomes a participant under this System on or after January 1, 2011 (the effective date of this amendatory Act of the 96th General Assembly) is receiving a retirement annuity under this Article and becomes a member or participant under this Article or any other Article of this Code and is employed on a full-time basis, then the person's retirement annuity under this System shall be suspended during that employment. Upon termination of that employment, the person's retirement annuity shall resume and, if appropriate, be recalculated under the applicable provisions of this Article.
(Source: P.A. 96-889, eff. 1-1-11; 96-1490, eff. 1-1-11.)

(40 ILCS 5/18-128) (from Ch. 108 1/2, par. 18-128)
Sec. 18-128. Survivor's annuities; Conditions for payment.
(a) A survivor's annuity shall be payable upon the death of a participant while in service after June 30, 1967 if the participant had at least 1 1/2 years of service credit as a judge, or upon death of an inactive participant who had terminated service as a judge on or after June 30, 1967 with at least 10 years of service credit, or upon the death of an annuitant whose retirement becomes effective after June 30, 1967.
(b) The surviving spouse of a deceased participant or annuitant is entitled to a survivor's annuity beginning at the date of death if the surviving spouse (1) has been married to the participant or annuitant for a continuous period of at least one year immediately preceding the date of death, and (2) has attained age 50, or, regardless of age, has in his or her care an eligible child or children of the decedent as provided under subsections (c) and (d) of this Section. If the surviving spouse has no such child in his or her care and has not attained age 50, the survivor's annuity shall begin upon attainment of age 50. When all such children of the deceased who are in the care of the surviving spouse no longer qualify for benefits and the surviving spouse is under 50 years of age, the surviving spouse's annuity shall be suspended until he or she attains age 50.
(c) A child's annuity is payable for an unmarried child of an annuitant or participant so long as the child is (i) under age 18, (ii) under age 22 and a full time student, or (iii) age 18 or over if dependent by reason of physical or mental disability. Disability means inability to engage in any substantial gainful activity by reason of any medically determinable physical or mental impairment which can expected to result in death or which has lasted or can be expected to last for a continuous period of not less than 12 months.
(d) (Blank).
(e) Remarriage prior to attainment of age 50 that occurs before the effective date of this amendatory Act of the 91st General Assembly shall disqualify a surviving spouse for the receipt of a survivor's annuity.
The change made to this subsection by this amendatory Act of the 91st General Assembly applies without regard to whether the deceased judge was in service on or after the effective date of this amendatory Act of the 91st General Assembly.
(f) The changes made in survivor's annuity provisions by Public Act 82-306 shall apply to the survivors of a deceased participant or annuitant whose death occurs on or after August 21, 1981 and whose service as a judge terminates on or after July 1, 1967.
The provision of child's annuities for dependent students under age 22 by this amendatory Act of 1991 shall apply to all eligible students beginning January 1, 1992, without regard to whether the deceased judge was in service on or after the effective date of this amendatory Act.
(Source: P.A. 95-279, eff. 1-1-08.)

(40 ILCS 5/18-128.01) (from Ch. 108 1/2, par. 18-128.01)
Sec. 18-128.01. Amount of survivor's annuity.
(a) Upon the death of an annuitant, his or her surviving spouse shall be entitled to a survivor's annuity of 66 2/3% of the annuity the annuitant was receiving immediately prior to his or her death, inclusive of annual increases in the retirement annuity to the date of death.
(b) Upon the death of an active participant, his or her surviving spouse shall receive a survivor's annuity of 66 2/3% of the annuity earned by the participant as of the date of his or her death, determined without regard to whether the participant had attained age 60 as of that time, or 7 1/2% of the last salary of the decedent, whichever is greater.
(c) Upon the death of a participant who had terminated service with at least 10 years of service, his or her surviving spouse shall be entitled to a survivor's annuity of 66 2/3% of the annuity earned by the deceased participant at the date of death.
(d) Upon the death of an annuitant, active participant, or participant who had terminated service with at least 10 years of service, each surviving child under the age of 18 or disabled as defined in Section 18-128 shall be entitled to a child's annuity in an amount equal to 5% of the decedent's final salary, not to exceed in total for all such children the greater of 20% of the decedent's last salary or 66 2/3% of the annuity received or earned by the decedent as provided under subsections (a) and (b) of this Section. This child's annuity shall be paid whether or not a survivor's annuity was elected under Section 18-123.
(e) The changes made in the survivor's annuity provisions by Public Act 82-306 shall apply to the survivors of a deceased participant or annuitant whose death occurs on or after August 21, 1981.
(f) Beginning January 1, 1990, every survivor's annuity shall be increased (1) on each January 1 occurring on or after the commencement of the annuity if the deceased member died while receiving a retirement annuity, or (2) in other cases, on each January 1 occurring on or after the first anniversary of the commencement of the annuity, by an amount equal to 3% of the current amount of the annuity, including any previous increases under this Article. Such increases shall apply without regard to whether the deceased member was in service on or after the effective date of this amendatory Act of 1991, but shall not accrue for any period prior to January 1, 1990.
(g) Notwithstanding any other provision of this Article, the initial survivor's annuity for a survivor of a participant who first serves as a judge after January 1, 2011 (the effective date of Public Act 96-889) shall be in the amount of 66 2/3% of the annuity received or earned by the decedent, and shall be increased (1) on each January 1 occurring on or after the commencement of the annuity if the deceased participant died while receiving a retirement annuity, or (2) in other cases, on each January 1 occurring on or after the first anniversary of the commencement of the annuity, but in no event prior to age 67, by an amount equal to 3% or the annual unadjusted percentage increase in the consumer price index-u as determined by the Public Pension Division of the Department of Insurance under subsection (b-5) of Section 18-125, whichever is less, of the survivor's annuity then being paid.
(Source: P.A. 96-889, eff. 1-1-11; 96-1490, eff. 1-1-11.)

(40 ILCS 5/18-128.1) (from Ch. 108 1/2, par. 18-128.1)
Sec. 18-128.1. Limitations. Payment of a widow's or survivor's annuity shall begin to accrue from the date on which salary or annuity payments to or on account of a deceased judge are terminated. Annuity payments to a spouse shall in no event be made for any period of time for which supplementary salary is granted or paid to the spouse following the death of the judge.
(Source: P.A. 83-427.)

(40 ILCS 5/18-128.2) (from Ch. 108 1/2, par. 18-128.2)
Sec. 18-128.2. Reduction of disability and survivor's benefits for corresponding benefits payable under Workers' Compensation and Workers' Occupational Diseases Acts. Whenever a person is entitled to a disability or survivor's benefit under this Article and to benefits under the Workers' Compensation Act or the Workers' Occupational Diseases Act for the same injury or disease, the benefits payable under this Article shall be reduced by the amount of benefits payable under either of those Acts. There shall be no reduction, however, for payments for medical, surgical and hospital services, non-medical remedial care and treatment rendered in accordance with a religious method of healing recognized by the laws of this State and for artificial appliances, and fixed statutory payments for the loss of or the permanent and complete loss of the use of any bodily member. If the benefits deductible under this Section are stated in a weekly amount, the monthly amount for the purposes of this Section shall be 4 1/3 times the weekly amount.
(Source: P.A. 83-1440.)

(40 ILCS 5/18-128.3) (from Ch. 108 1/2, par. 18-128.3)
Sec. 18-128.3. Required distributions. (a) A person who would be eligible to receive a survivor's annuity under this Article but for the fact that the person has not yet attained age 50, shall be eligible for a monthly distribution under this subsection (a), provided that the payment of such distribution is required by federal law.
The distribution shall become payable on (i) July 1, 1987, (ii) December 1 of the calendar year immediately following the calendar year in which the deceased spouse died, or (iii) December 1 of the calendar year in which the deceased spouse would have attained age 70 1/2, whichever occurs last, and shall remain payable until the first of the following to occur: (1) the person becomes eligible to receive a survivor's annuity under this Article; (2) the end of the month in which the person ceases to be eligible to receive a survivor's annuity upon attainment of age 50, due to remarriage or death; or (3) the end of the month in which such distribution ceases to be required by federal law.
The amount of the distribution shall be fixed at the time the distribution first becomes payable, and shall be calculated in the same manner as a survivor's annuity under Sections 18-128 through 18-128.2, but excluding: (A) any requirement for an application for the distribution; (B) any automatic annual increases, supplemental increases, or one-time increases that may be provided by law for survivor's annuities; and (C) any lump-sum or death benefit.
(b) For the purpose of this Section, a distribution shall be deemed to be required by federal law if: (1) directly mandated by federal statute, rule, or administrative or court decision; or (2) indirectly mandated through imposition of substantial tax or other penalties for noncompliance.
(c) Notwithstanding Section 1-103.1 of this Code, a member need not be in service on or after the effective date of this amendatory Act of 1989 for the member's surviving spouse to be eligible for a distribution under this Section.
(Source: P.A. 86-273.)

(40 ILCS 5/18-129) (from Ch. 108 1/2, par. 18-129)
Sec. 18-129. Refund of contributions; repayment.
(a) A participant who ceases to be a judge may, upon application to the Board, receive a refund of his or her total contributions to the System including the contributions made towards the automatic increase in retirement annuity and contributions for the survivor's annuity, without interest, provided he or she is not then immediately eligible to receive a retirement annuity.
Upon receipt of a refund, the applicant shall cease to be a participant and shall thereupon relinquish all rights in the System. However, upon again becoming a participant, the judge shall receive credit for all previous judicial service upon payment to the System of the amount refunded together with interest at 4% per annum from the time of the refund to the date of repayment.
(b) Upon death of a participant who did not become an annuitant, where no spouse or other beneficiaries eligible for an annuity survive, the participant's designated beneficiary or estate shall be entitled to a refund of his or her total contributions to the System, including contributions made towards the automatic increase in retirement annuity and contributions for the survivor's annuity, without interest.
(c) Upon death of an annuitant, where no spouse or other beneficiaries eligible for an annuity survive, the designated beneficiary or estate shall receive a refund of the contributions made for the survivor's annuity, without interest. If the annuitant received annuity payments in the aggregate less than his or her contributions for retirement annuity and the contributions towards the automatic increase in the retirement annuity, the designated beneficiary or estate shall also be refunded the difference between the total of such contributions, excluding interest, and the sum of annuity payments made.
(d) A participant or annuitant whose marriage is terminated by death or dissolution, an unmarried participant, and an annuitant who was not married while he or she was a judge shall, upon application to the Board, receive a refund of his or her contributions for the survivor's annuity, without interest. Upon the issuance of a refund under this subsection, the recipient's credit for survivor's annuity purposes shall terminate and the recipient shall not thereafter make contributions for survivor's annuity, except in accordance with subsection (f) or (g). Upon the death of a participant or annuitant who received such a refund, any eligible children shall nevertheless be entitled to the child's annuities provided in Section 18-128.01.
(e) Upon the death of a surviving spouse who, together with the deceased judge, did not receive annuity payments in the aggregate equal to the judge's total contributions to the System, the estate of the surviving spouse shall be refunded the difference between the total payments and total contributions, excluding interest.
(f) Upon marriage or remarriage, a participant or annuitant shall receive full credit for survivor's annuity purposes upon:
(1) in the case of a participant, making the

contributions required under Section 18-123 beginning on the date of the marriage or remarriage;

(2) repaying in full any survivor's annuity

contributions that have been refunded; and

(3) making survivor's annuity contributions for the

period of participation during which he or she was unmarried, together with interest thereon at 3% per annum.

The time and manner of making such repayments shall be prescribed by the Board.
(g) Upon marriage or remarriage, a participant who does not make the payments required for full survivor's annuity credit under subsection (f) may receive partial credit for survivor's annuity by making survivor's annuity contributions under Section 18-123 beginning on the date of the marriage or remarriage.
Notwithstanding any other provision of this Article, the survivor's annuity (but not any child's annuity) payable under this Article on behalf of a deceased person with only partial credit for survivor's annuity shall be reduced by multiplying the amount of the survivor's annuity that would have been payable if the person had full credit by a fraction, the numerator of which is the number of months of service for which survivor's annuity contributions have been credited in this System, and the denominator of which is the total number of months of service in this System.
(Source: P.A. 90-766, eff. 8-14-98.)

(40 ILCS 5/18-131) (from Ch. 108 1/2, par. 18-131)
Sec. 18-131. Financing; employer contributions.
(a) The State of Illinois shall make contributions to this System by appropriations of the amounts which, together with the contributions of participants, net earnings on investments, and other income, will meet the costs of maintaining and administering this System on a 90% funded basis in accordance with actuarial recommendations.
(b) The Board shall determine the amount of State contributions required for each fiscal year on the basis of the actuarial tables and other assumptions adopted by the Board and the prescribed rate of interest, using the formula in subsection (c).
(c) For State fiscal years 2012 through 2045, the minimum contribution to the System to be made by the State for each fiscal year shall be an amount determined by the System to be sufficient to bring the total assets of the System up to 90% of the total actuarial liabilities of the System by the end of State fiscal year 2045. In making these determinations, the required State contribution shall be calculated each year as a level percentage of payroll over the years remaining to and including fiscal year 2045 and shall be determined under the projected unit credit actuarial cost method.
A change in an actuarial or investment assumption that increases or decreases the required State contribution and first applies in State fiscal year 2018 or thereafter shall be implemented in equal annual amounts over a 5-year period beginning in the State fiscal year in which the actuarial change first applies to the required State contribution.
A change in an actuarial or investment assumption that increases or decreases the required State contribution and first applied to the State contribution in fiscal year 2014, 2015, 2016, or 2017 shall be implemented:
(i) as already applied in State fiscal years before

2018; and

(ii) in the portion of the 5-year period beginning in

the State fiscal year in which the actuarial change first applied that occurs in State fiscal year 2018 or thereafter, by calculating the change in equal annual amounts over that 5-year period and then implementing it at the resulting annual rate in each of the remaining fiscal years in that 5-year period.

For State fiscal years 1996 through 2005, the State contribution to the System, as a percentage of the applicable employee payroll, shall be increased in equal annual increments so that by State fiscal year 2011, the State is contributing at the rate required under this Section.
Notwithstanding any other provision of this Article, the total required State contribution for State fiscal year 2006 is $29,189,400.
Notwithstanding any other provision of this Article, the total required State contribution for State fiscal year 2007 is $35,236,800.
For each of State fiscal years 2008 through 2009, the State contribution to the System, as a percentage of the applicable employee payroll, shall be increased in equal annual increments from the required State contribution for State fiscal year 2007, so that by State fiscal year 2011, the State is contributing at the rate otherwise required under this Section.
Notwithstanding any other provision of this Article, the total required State contribution for State fiscal year 2010 is $78,832,000 and shall be made from the proceeds of bonds sold in fiscal year 2010 pursuant to Section 7.2 of the General Obligation Bond Act, less (i) the pro rata share of bond sale expenses determined by the System's share of total bond proceeds, (ii) any amounts received from the General Revenue Fund in fiscal year 2010, and (iii) any reduction in bond proceeds due to the issuance of discounted bonds, if applicable.
Notwithstanding any other provision of this Article, the total required State contribution for State fiscal year 2011 is the amount recertified by the System on or before April 1, 2011 pursuant to Section 18-140 and shall be made from the proceeds of bonds sold in fiscal year 2011 pursuant to Section 7.2 of the General Obligation Bond Act, less (i) the pro rata share of bond sale expenses determined by the System's share of total bond proceeds, (ii) any amounts received from the General Revenue Fund in fiscal year 2011, and (iii) any reduction in bond proceeds due to the issuance of discounted bonds, if applicable.
Beginning in State fiscal year 2046, the minimum State contribution for each fiscal year shall be the amount needed to maintain the total assets of the System at 90% of the total actuarial liabilities of the System.
Amounts received by the System pursuant to Section 25 of the Budget Stabilization Act or Section 8.12 of the State Finance Act in any fiscal year do not reduce and do not constitute payment of any portion of the minimum State contribution required under this Article in that fiscal year. Such amounts shall not reduce, and shall not be included in the calculation of, the required State contributions under this Article in any future year until the System has reached a funding ratio of at least 90%. A reference in this Article to the "required State contribution" or any substantially similar term does not include or apply to any amounts payable to the System under Section 25 of the Budget Stabilization Act.
Notwithstanding any other provision of this Section, the required State contribution for State fiscal year 2005 and for fiscal year 2008 and each fiscal year thereafter, as calculated under this Section and certified under Section 18-140, shall not exceed an amount equal to (i) the amount of the required State contribution that would have been calculated under this Section for that fiscal year if the System had not received any payments under subsection (d) of Section 7.2 of the General Obligation Bond Act, minus (ii) the portion of the State's total debt service payments for that fiscal year on the bonds issued in fiscal year 2003 for the purposes of that Section 7.2, as determined and certified by the Comptroller, that is the same as the System's portion of the total moneys distributed under subsection (d) of Section 7.2 of the General Obligation Bond Act. In determining this maximum for State fiscal years 2008 through 2010, however, the amount referred to in item (i) shall be increased, as a percentage of the applicable employee payroll, in equal increments calculated from the sum of the required State contribution for State fiscal year 2007 plus the applicable portion of the State's total debt service payments for fiscal year 2007 on the bonds issued in fiscal year 2003 for the purposes of Section 7.2 of the General Obligation Bond Act, so that, by State fiscal year 2011, the State is contributing at the rate otherwise required under this Section.
(d) For purposes of determining the required State contribution to the System, the value of the System's assets shall be equal to the actuarial value of the System's assets, which shall be calculated as follows:
As of June 30, 2008, the actuarial value of the System's assets shall be equal to the market value of the assets as of that date. In determining the actuarial value of the System's assets for fiscal years after June 30, 2008, any actuarial gains or losses from investment return incurred in a fiscal year shall be recognized in equal annual amounts over the 5-year period following that fiscal year.
(e) For purposes of determining the required State contribution to the system for a particular year, the actuarial value of assets shall be assumed to earn a rate of return equal to the system's actuarially assumed rate of return.
(Source: P.A. 100-23, eff. 7-6-17.)

(40 ILCS 5/18-132) (from Ch. 108 1/2, par. 18-132)
Sec. 18-132. Obligations of State. The payment of (1) the required State contributions, (2) all benefits granted under this system and (3) all expenses in connection with the administration and operation thereof are the obligations of the State to the extent specified in this Article.
(Source: P.A. 83-1440.)

(40 ILCS 5/18-133) (from Ch. 108 1/2, par. 18-133)
Sec. 18-133. Financing; employee contributions.
(a) Effective July 1, 1967, each participant is required to contribute 7 1/2% of each payment of salary toward the retirement annuity. Such contributions shall continue during the entire time the participant is in service, with the following exceptions:
(1) Contributions for the retirement annuity are not

required on salary received after 18 years of service by persons who were participants before January 2, 1954.

(2) A participant who continues to serve as a judge

after becoming eligible to receive the maximum rate of annuity may elect, through a written direction filed with the Board, to discontinue contributing to the System. Any such option elected by a judge shall be irrevocable unless prior to January 1, 2000, and while continuing to serve as judge, the judge (A) files with the Board a letter cancelling the direction to discontinue contributing to the System and requesting that such contributing resume, and (B) pays into the System an amount equal to the total of the discontinued contributions plus interest thereon at 5% per annum. Service credits earned in any other "participating system" as defined in Article 20 of this Code shall be considered for purposes of determining a judge's eligibility to discontinue contributions under this subdivision (a)(2).

(3) A participant who (i) has attained age 60, (ii)

continues to serve as a judge after becoming eligible to receive the maximum rate of annuity, and (iii) has not elected to discontinue contributing to the System under subdivision (a)(2) of this Section (or has revoked any such election) may elect, through a written direction filed with the Board, to make contributions to the System based only on the amount of the increases in salary received by the judge on or after the date of the election, rather than the total salary received. If a judge who is making contributions to the System on the effective date of this amendatory Act of the 91st General Assembly makes an election to limit contributions under this subdivision (a)(3) within 90 days after that effective date, the election shall be deemed to become effective on that effective date and the judge shall be entitled to receive a refund of any excess contributions paid to the System during that 90-day period; any other election under this subdivision (a)(3) becomes effective on the first of the month following the date of the election. An election to limit contributions under this subdivision (a)(3) is irrevocable. Service credits earned in any other participating system as defined in Article 20 of this Code shall be considered for purposes of determining a judge's eligibility to make an election under this subdivision (a)(3).

(b) Beginning July 1, 1969, each participant is required to contribute 1% of each payment of salary towards the automatic increase in annuity provided in Section 18-125.1. However, such contributions need not be made by any participant who has elected prior to September 15, 1969, not to be subject to the automatic increase in annuity provisions.
(c) Effective July 13, 1953, each married participant subject to the survivor's annuity provisions is required to contribute 2 1/2% of each payment of salary, whether or not he or she is required to make any other contributions under this Section. Such contributions shall be made concurrently with the contributions made for annuity purposes.
(d) Notwithstanding any other provision of this Article, the required contributions for a participant who first becomes a participant on or after January 1, 2011 shall not exceed the contributions that would be due under this Article if that participant's highest salary for annuity purposes were $106,800, plus any increase in that amount under Section 18-125.
(Source: P.A. 96-1490, eff. 1-1-11.)

(40 ILCS 5/18-133.1) (from Ch. 108 1/2, par. 18-133.1)
Sec. 18-133.1. Pickup of contributions.
(a) Each employer may pick up the participant contributions required under Section 18-133 for all salary earned after December 31, 1981. If an employer decides not to pick up the contributions, the employee contributions shall continue to be deducted from salary. If contributions are picked up they shall be treated as employer contributions in determining tax treatment under the United States Internal Revenue Code. However, the employer shall continue to withhold Federal and State income taxes based upon these contributions until the Internal Revenue Service or the Federal courts rule that pursuant to Section 414(h) of the United States Internal Revenue Code, these contributions shall not be included as gross income of the participant until such time as they are distributed or made available. The employer shall pay these participant contributions from the same source of funds which is used in paying earnings to the participant. The employer may pick up these contributions by a reduction in the cash salary of the participant or by an offset against a future salary increase or by a combination of a reduction in salary and offset against a future salary increase. If participant contributions are picked up they shall be treated for all purposes of this Article as participant contributions were considered prior to the time they were picked up.
(b) Subject to the requirements of federal law, a participant may elect to have the employer pick up optional contributions that the participant has elected to pay to the System, and the contributions so picked up shall be treated as employer contributions for the purposes of determining federal tax treatment. The employer shall pick up the contributions by a reduction in the cash salary of the participant and shall pay the contributions from the same fund that is used to pay earnings to the participant. The election to have optional contributions picked up is irrevocable and the optional contributions may not thereafter be prepaid, by direct payment or otherwise. If the provision authorizing the optional contribution requires payment by a stated date (rather than the date of withdrawal or retirement), that requirement shall be deemed to have been satisfied if (i) on or before the stated date the participant executes a valid irrevocable election to have the contributions picked up under this subsection, and (ii) the picked-up contributions are in fact paid to the System as provided in the election.
(Source: P.A. 90-448, eff. 8-16-97; 90-766, eff. 8-14-98.)

(40 ILCS 5/18-135) (from Ch. 108 1/2, par. 18-135)
Sec. 18-135. Board created. This system shall be administered by a Board of Trustees, of 5 members as follows: the State Treasurer, the Chief Justice of the Supreme Court, and 3 participating judges. The State Treasurer and the Chief Justice shall be ex-officio members and shall serve as trustees during their respective terms of office. Each participating judge trustee shall serve for a term of 3 years. Their successors shall be appointed by the Supreme Court not more than 3 months nor less than one month prior to the expiration of their respective terms of office.
Each trustee shall take an oath of office. The filing of a certified copy of the oath with the secretary of the board shall qualify the person as a trustee. The oath shall state that the person will diligently and honestly administer the affairs of the retirement system, and will not knowingly violate or wilfully permit any of the provisions of this Article to be violated.
A participant trustee shall be disqualified as a trustee immediately upon termination of employment as a judge. The vacancy so created shall be filled for the unexpired term by the Supreme Court.
Each trustee shall have one vote on all actions of the board and at least 3 concurring votes shall be necessary for any action by the board at any meeting. No decision or action shall become effective unless presented and so approved by the board.
(Source: P.A. 83-1440.)

(40 ILCS 5/18-136) (from Ch. 108 1/2, par. 18-136)
Sec. 18-136. Powers and duties of board. The board has the powers and duties stated in Sections 18-137 through 18-150, in addition to the other powers and duties granted it in this Article.
(Source: P.A. 83-1440.)

(40 ILCS 5/18-137) (from Ch. 108 1/2, par. 18-137)
Sec. 18-137. To hold meetings.
To hold regular meetings at least quarterly in each year and special meetings at such times as it deems necessary. At least 10 days' notice of each meeting shall be given to each trustee. All meetings shall be open to the public and shall be held in the office of the board.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/18-138) (from Ch. 108 1/2, par. 18-138)
Sec. 18-138. To consider applications.
To consider and pass on all applications for annuities and refunds, authorize the granting thereof and suspend any payment or payments, all in accordance with this Article.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/18-139) (from Ch. 108 1/2, par. 18-139)
Sec. 18-139. To certify interest rate and adopt actuarial tables.
To certify the prescribed interest rate, and adopt the necessary actuarial tables in accordance with certifications of the actuary.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/18-140) (from Ch. 108 1/2, par. 18-140)
Sec. 18-140. To certify required State contributions and submit vouchers.
(a) The Board shall certify to the Governor, on or before November 15 of each year until November 15, 2011, the amount of the required State contribution to the System for the following fiscal year and shall specifically identify the System's projected State normal cost for that fiscal year. The certification shall include a copy of the actuarial recommendations upon which it is based and shall specifically identify the System's projected State normal cost for that fiscal year.
On or before November 1 of each year, beginning November 1, 2012, the Board shall submit to the State Actuary, the Governor, and the General Assembly a proposed certification of the amount of the required State contribution to the System for the next fiscal year, along with all of the actuarial assumptions, calculations, and data upon which that proposed certification is based. On or before January 1 of each year beginning January 1, 2013, the State Actuary shall issue a preliminary report concerning the proposed certification and identifying, if necessary, recommended changes in actuarial assumptions that the Board must consider before finalizing its certification of the required State contributions. On or before January 15, 2013 and every January 15 thereafter, the Board shall certify to the Governor and the General Assembly the amount of the required State contribution for the next fiscal year. The Board's certification must note any deviations from the State Actuary's recommended changes, the reason or reasons for not following the State Actuary's recommended changes, and the fiscal impact of not following the State Actuary's recommended changes on the required State contribution.
On or before May 1, 2004, the Board shall recalculate and recertify to the Governor the amount of the required State contribution to the System for State fiscal year 2005, taking into account the amounts appropriated to and received by the System under subsection (d) of Section 7.2 of the General Obligation Bond Act.
On or before July 1, 2005, the Board shall recalculate and recertify to the Governor the amount of the required State contribution to the System for State fiscal year 2006, taking into account the changes in required State contributions made by this amendatory Act of the 94th General Assembly.
On or before April 1, 2011, the Board shall recalculate and recertify to the Governor the amount of the required State contribution to the System for State fiscal year 2011, applying the changes made by Public Act 96-889 to the System's assets and liabilities as of June 30, 2009 as though Public Act 96-889 was approved on that date.
By November 1, 2017, the Board shall recalculate and recertify to the State Actuary, the Governor, and the General Assembly the amount of the State contribution to the System for State fiscal year 2018, taking into account the changes in required State contributions made by this amendatory Act of the 100th General Assembly. The State Actuary shall review the assumptions and valuations underlying the Board's revised certification and issue a preliminary report concerning the proposed recertification and identifying, if necessary, recommended changes in actuarial assumptions that the Board must consider before finalizing its certification of the required State contributions. The Board's final certification must note any deviations from the State Actuary's recommended changes, the reason or reasons for not following the State Actuary's recommended changes, and the fiscal impact of not following the State Actuary's recommended changes on the required State contribution.
(b) Beginning in State fiscal year 1996, on or as soon as possible after the 15th day of each month the Board shall submit vouchers for payment of State contributions to the System, in a total monthly amount of one-twelfth of the required annual State contribution certified under subsection (a). From the effective date of this amendatory Act of the 93rd General Assembly through June 30, 2004, the Board shall not submit vouchers for the remainder of fiscal year 2004 in excess of the fiscal year 2004 certified contribution amount determined under this Section after taking into consideration the transfer to the System under subsection (c) of Section 6z-61 of the State Finance Act. These vouchers shall be paid by the State Comptroller and Treasurer by warrants drawn on the funds appropriated to the System for that fiscal year.
If in any month the amount remaining unexpended from all other appropriations to the System for the applicable fiscal year (including the appropriations to the System under Section 8.12 of the State Finance Act and Section 1 of the State Pension Funds Continuing Appropriation Act) is less than the amount lawfully vouchered under this Section, the difference shall be paid from the General Revenue Fund under the continuing appropriation authority provided in Section 1.1 of the State Pension Funds Continuing Appropriation Act.
(Source: P.A. 100-23, eff. 7-6-17.)

(40 ILCS 5/18-142) (from Ch. 108 1/2, par. 18-142)
Sec. 18-142. To request information.
To request such information from any participating judge or from any officer, department head or other persons in authority, of any employer as is necessary for the proper operation of the system.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/18-143) (from Ch. 108 1/2, par. 18-143)
Sec. 18-143. To provide examinations.
To provide for the examination of persons receiving disability annuities prior to age 60, by one or more licensed and practicing physicians designated by the board at least once each year during the continuance of disability.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/18-144) (from Ch. 108 1/2, par. 18-144)
Sec. 18-144. To establish office.
To establish an office or offices with suitable space for the board meetings and for the necessary administrative personnel. All books and records shall be kept in such offices.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/18-145) (from Ch. 108 1/2, par. 18-145)
Sec. 18-145. To employ staff. To appoint a secretary and employ such actuarial, medical, legal, clerical or other help as is required for the efficient administration of the system, and determine their rates of pay.
(Source: P.A. 83-1440.)

(40 ILCS 5/18-146) (from Ch. 108 1/2, par. 18-146)
Sec. 18-146. To keep records.
To keep a permanent record of all proceedings of the board, a separate account for each individual judge and such additional data as is specified by the actuary as necessary for required calculations and valuations.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/18-147) (from Ch. 108 1/2, par. 18-147)
Sec. 18-147. To have accounts audited and to submit statements.
To have the accounts of the system audited at least biennially by a certified public accountant designated by the Auditor General, and to submit an annual statement to the Governor as soon as possible after the end of each fiscal year.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/18-148) (from Ch. 108 1/2, par. 18-148)
Sec. 18-148. To accept gifts.
To accept any gift, grant or bequest of any money or securities for the purpose designated by the grantor, if such purpose is specified as providing cash benefits for some or all of the participants or annuitants of the system, or if no such purpose is designated, for the purpose of reducing the costs of the State for providing benefits.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/18-149) (from Ch. 108 1/2, par. 18-149)
Sec. 18-149. To submit individual statements. To submit an individual statement to a participating judge upon his or her request, showing the accumulations to his or her credit as of the latest practicable date.
(Source: P.A. 83-1440.)

(40 ILCS 5/18-150) (from Ch. 108 1/2, par. 18-150)
Sec. 18-150. To make rules. To establish rules and regulations consistent with this Article and deemed necessary for the administration of the system, and to generally carry on any other reasonable activities to accomplish the intent of this Article.
(Source: P.A. 83-1440.)

(40 ILCS 5/18-151) (from Ch. 108 1/2, par. 18-151)
Sec. 18-151. Duties of secretary. The secretary shall be in charge of the administration of the detailed affairs of the system and, in addition to such other powers and duties delegated by the board, shall:
(1) collect and record the receipt of all payments to the system, including participants' contributions, State contributions, interest and principal collections on investments as the same become due and payable, and other income accruing to the system, and immediately deposit them with the State Treasurer for its account;
(2) sign vouchers requesting the State Comptroller to draw warrants upon the State Treasurer in accordance with resolutions of the Board authorizing payments of benefits, refunds and expenses from the funds of the system.
(3) certify to each employer the names of the persons from whose salary deductions are to be made and the amounts or rates of such deductions.
(Source: P.A. 83-1440.)

(40 ILCS 5/18-152) (from Ch. 108 1/2, par. 18-152)
Sec. 18-152. Duties of actuary. The actuary shall be the technical advisor of the Board and, in addition to supplying general information on technical matters, shall:
(1) make a general investigation at least once every

3 years of the mortality, retirement, disability, separation, interest and employee earnings rates and recommend, as a result thereof, the tables to be adopted for all required actuarial calculations; and

(2) make an annual valuation of the liabilities and

reserves of the system, an annual determination of the amount of the required State contributions and certify the results thereof to the board.

(Source: P.A. 99-232, eff. 8-3-15.)

(40 ILCS 5/18-153) (from Ch. 108 1/2, par. 18-153)
Sec. 18-153. Duties of Treasurer. The Treasurer of the State of Illinois shall be ex-officio the Treasurer of the System and shall:
(1) act as official custodian of the cash and securities of the system, provide adequate safe deposit facilities for the preservation of such securities, and hold such cash and securities subject to the order of the board;
(2) receive from the secretary all items of cash belonging to the system, as the same are transmitted by the secretary, including participants' contributions, State contributions, interest and principal on investments and other income accruing to the system, deposit all such amounts in a special trust fund for the account of this system, and notify the board of all such transactions at least once each month;
(3) make payments for purposes specified in this Article upon warrants or direct deposit transmittals of the State Comptroller issued in accordance with vouchers signed by the secretary pursuant to resolutions of the board;
(4) furnish a corporate surety bond acceptable to the board of such amount as the board designates. The bond shall indemnify the board against any loss which may result from any action or failure to act on the part of the Treasurer or any of his or her agents. All reasonable charges incidental to the procuring of the bond shall be paid by the board.
Any cash accruing to the special trust fund representing the system not required for current expenditures shall be transferred to the Illinois State Board of Investment for purposes of investment. Until such transfer is made, those funds shall be invested temporarily by the Treasurer on behalf of the system and interest earned thereon shall be credited to the trust fund of the system.
(Source: P.A. 86-273.)

(40 ILCS 5/18-154) (from Ch. 108 1/2, par. 18-154)
Sec. 18-154. Duties of State Comptroller. The State Comptroller in drawing warrants for salary on payroll vouchers certified by an employer shall draw such warrants for the salary specified, less the employee contribution to be deducted therefrom as certified in the payroll vouchers, and shall draw a warrant to this system for the total of the employee contributions so withheld. The warrant drawn to the system, together with the additional copy of the payroll supplied by the employer, shall be transmitted immediately to the secretary of the board.
The Comptroller shall draw warrants or prepare direct deposit transmittals upon the State Treasurer payable from the funds of this system for purposes provided in this Article upon the presentation of vouchers approved by the secretary in accordance with the resolutions of the board, and in the exercise of the investment authority, upon presentation of vouchers approved by the director of the Illinois State Board of Investment in accordance with the order and direction of said board.
(Source: P.A. 83-1440.)

(40 ILCS 5/18-155) (from Ch. 108 1/2, par. 18-155)
Sec. 18-155. Duties of employers. Each employer, in preparing payroll vouchers shall indicate, in addition to other things: (1) the amount of contributions specified to be deducted from the salary or wages of each participant included in the voucher; (2) the net amount payable to each participant after the deduction of such contribution; and (3) the total of all participant contributions so deducted. An additional certified copy of each payroll voucher certified by the State shall be prepared and forwarded together with the original payroll voucher to the State Comptroller for transmittal to the board.
Each employer other than the State, in drawing warrants for items of salary payable to participants, shall draw such warrants for the salary specified less the participant contribution to be deducted therefrom as certified in the payroll vouchers and shall draw a warrant to this system for the total of the participant contributions so withheld. The warrant drawn to the system, together with the additional copy of the payroll supplied by the employer, shall be transmitted immediately to the secretary of the board.
(Source: P.A. 83-1440.)

(40 ILCS 5/18-156) (from Ch. 108 1/2, par. 18-156)
Sec. 18-156. Effect of participation. Each participating judge, by virtue of the payment of the employee contributions required to be paid to this system, has a vested interest in the refunds provided under this Article and, in consideration of that interest, authorizes the deductions from salary of all contributions payable to this system under this Article. Payment of salary as prescribed by law or as contracted by an employer, less the amounts of contributions provided in this Article, shall, together with such special vested rights in the refunds, be a full and complete discharge of all claims of payments for service rendered by a judge during the period covered by any such payment.
(Source: P.A. 83-1440.)

(40 ILCS 5/18-157) (from Ch. 108 1/2, par. 18-157)
Sec. 18-157. Retirement Systems Reciprocal Act. The "Retirement Systems Reciprocal Act", being Article 20 of this Code, is adopted and made a part of this Article; provided that Section 20-131 shall not apply to this system.
(Source: P.A. 83-1440.)

(40 ILCS 5/18-158) (from Ch. 108 1/2, par. 18-158)
Sec. 18-158. No compensation.
Trustees shall serve without compensation, but shall be reimbursed for any reasonable traveling expenses incurred in attending meetings of the board.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/18-159) (from Ch. 108 1/2, par. 18-159)
Sec. 18-159. No gain or profit on investments. No trustee or employee of the board shall have any direct interest in the income, gains or profits of any investments made in behalf of the system nor receive any pay or emolument for services in connection with any investment. No such trustee or employee shall become an endorser or surety, or in any manner an obligor for money loaned or borrowed from the system. Whoever violates any of the provisions of this Section is guilty of a petty offense.
(Source: P.A. 83-1440.)

(40 ILCS 5/18-160) (from Ch. 108 1/2, par. 18-160)
Sec. 18-160. Undivided interests.
The assets of the system shall be invested as one fund, and no person, group of persons, or entity shall have any right in any specific security or property, or in any item of cash, other than an undivided interest in the whole.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/18-161) (from Ch. 108 1/2, par. 18-161)
Sec. 18-161. Annuities, etc. - exempt. Except as provided in this Article, all moneys in the fund created by this Article, and all securities and other property of the System, and all annuities and other benefits payable under this Article, and all accumulated contributions and other credits of participants in this System, and the right of any person to receive an annuity or other benefit under this Article, or a refund or return of contributions, shall not be subject to judgment, execution, garnishment, attachment, or other seizure by process, in bankruptcy or otherwise, nor to sale, pledge, mortgage or other alienation, and shall not be assignable. A person receiving an annuity or benefit, or refund or return of contributions, may authorize withholding from such annuity, benefit, refund or return of contributions in accordance with the provisions of the "State Salary and Annuity Withholding Act", approved August 21, 1961, as now or hereafter amended.
The General Assembly finds and declares that the amendment to this Section made by this amendatory Act of 1989 is a clarification of existing law, and an indication of its previous intent in enacting and amending this Section. Notwithstanding Section 1-103.1, application of this amendment shall not be limited to persons in service on or after the effective date of this amendatory Act of 1989.
(Source: P.A. 86-273.)

(40 ILCS 5/18-162) (from Ch. 108 1/2, par. 18-162)
Sec. 18-162. Fraud.
Any person who knowingly makes any false statement, or falsifies or permits to be falsified any record of this system, in any attempt to defraud the system, is guilty of a Class A misdemeanor.
(Source: P.A. 77-2830.)

(40 ILCS 5/18-162.1)
Sec. 18-162.1. Mistake in benefit. If the System mistakenly sets any benefit at an incorrect amount, it shall recalculate the benefit as soon as may be practicable after the mistake is discovered.
If the benefit was mistakenly set too low, the System shall make a lump sum payment to the recipient of an amount equal to the difference between the benefits that should have been paid and those actually paid.
If the benefit was mistakenly set too high, the System may recover the amount overpaid from the recipient thereof, either directly or by deducting such amount from the remaining benefits payable to the recipient. However, if (1) the amount of the benefit was mistakenly set too high, and (2) the error was undiscovered for 3 years or longer, and (3) the error was not the result of incorrect information supplied by the affected member or beneficiary, then upon discovery of the mistake the benefit shall be adjusted to the correct level, but the recipient of the benefit need not repay to the System the excess amounts received in error.
This Section applies to all mistakes in benefit calculations that occur before, on, or after the effective date of this amendatory Act of the 98th General Assembly.
(Source: P.A. 98-1117, eff. 8-26-14.)

(40 ILCS 5/18-163) (from Ch. 108 1/2, par. 18-163)
Sec. 18-163. Felony conviction. None of the benefits herein provided shall be paid to any person who is convicted of any felony relating to or arising out of or in connection with his or her service as a judge.
None of the benefits provided for in this Article shall be paid to any person who otherwise would receive a survivor benefit who is convicted of any felony relating to or arising out of or in connection with the service of the judge from whom the benefit results.
This Section shall not operate to impair any contract or vested right acquired before July 9, 1955 under any law or laws continued in this Article, nor to preclude the right to a refund, and for the changes under this amendatory Act of the 100th General Assembly, shall not impair any contract or vested right acquired by a survivor prior to the effective date of this amendatory Act of the 100th General Assembly.
All participants entering service subsequent to July 9, 1955 are deemed to have consented to the provisions of this Section as a condition of participation, and all participants entering service subsequent to the effective date of this amendatory Act of the 100th General Assembly shall be deemed to have consented to the provisions of this amendatory Act as a condition of participation.
(Source: P.A. 100-334, eff. 8-25-17.)

(40 ILCS 5/18-164) (from Ch. 108 1/2, par. 18-164)
Sec. 18-164. Administrative review. The provisions of the Administrative Review Law, and all amendments and modifications thereof, and the rules adopted pursuant thereto, shall apply to and govern all proceedings for the judicial review of final administrative decisions of the board provided for under this Article. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 82-783.)

(40 ILCS 5/18-165) (from Ch. 108 1/2, par. 18-165)
Sec. 18-165. General provisions and savings clause.
The provisions of Article 1 and Article 23 of this Code apply to this Article as though such provisions were fully set forth in this Article as a part thereof.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/18-168) (from Ch. 108 1/2, par. 18-168)
Sec. 18-168. Savings clause. The repeal or amendment of any Section or provision of this Article by Public Act 83-1440 shall not affect or impair any pensions, benefits, rights or credits accrued or in effect prior thereto.
(Source: P.A. 87-1265.)

(40 ILCS 5/18-169)
Sec. 18-169. Application and expiration of new benefit increases.
(a) As used in this Section, "new benefit increase" means an increase in the amount of any benefit provided under this Article, or an expansion of the conditions of eligibility for any benefit under this Article, that results from an amendment to this Code that takes effect after the effective date of this amendatory Act of the 94th General Assembly.
(b) Notwithstanding any other provision of this Code or any subsequent amendment to this Code, every new benefit increase is subject to this Section and shall be deemed to be granted only in conformance with and contingent upon compliance with the provisions of this Section.
(c) The Public Act enacting a new benefit increase must identify and provide for payment to the System of additional funding at least sufficient to fund the resulting annual increase in cost to the System as it accrues.
Every new benefit increase is contingent upon the General Assembly providing the additional funding required under this subsection. The Commission on Government Forecasting and Accountability shall analyze whether adequate additional funding has been provided for the new benefit increase and shall report its analysis to the Public Pension Division of the Department of Financial and Professional Regulation. A new benefit increase created by a Public Act that does not include the additional funding required under this subsection is null and void. If the Public Pension Division determines that the additional funding provided for a new benefit increase under this subsection is or has become inadequate, it may so certify to the Governor and the State Comptroller and, in the absence of corrective action by the General Assembly, the new benefit increase shall expire at the end of the fiscal year in which the certification is made.
(d) Every new benefit increase shall expire 5 years after its effective date or on such earlier date as may be specified in the language enacting the new benefit increase or provided under subsection (c). This does not prevent the General Assembly from extending or re-creating a new benefit increase by law.
(e) Except as otherwise provided in the language creating the new benefit increase, a new benefit increase that expires under this Section continues to apply to persons who applied and qualified for the affected benefit while the new benefit increase was in effect and to the affected beneficiaries and alternate payees of such persons, but does not apply to any other person, including without limitation a person who continues in service after the expiration date and did not apply and qualify for the affected benefit while the new benefit increase was in effect.
(Source: P.A. 94-4, eff. 6-1-05.)

(40 ILCS 5/18-170)
Sec. 18-170. Termination of plan. Upon plan termination, a participant's interest in the pension fund will be nonforfeitable.
(Source: P.A. 98-1117, eff. 8-26-14.)



Article 19 - Closed Funds

(40 ILCS 5/Art. 19 heading)

(40 ILCS 5/Art. 19 Div. 1 heading)

(40 ILCS 5/19-101) (from Ch. 108 1/2, par. 19-101)
Sec. 19-101. House of correction employees' pension fund created-"Salary" defined.
The board of inspectors of the various houses of correction, organized under "An Act to authorize cities to establish houses of correction and farm colonies within the corporate limits and outside of the corporate limits within the same county and authorize the confinement of convicted persons therein", approved April 25, 1871 and maintained thereunder in cities having a population exceeding 150,000 inhabitants, shall have power, and it shall be its duty to create a house of correction employees' pension fund which shall consist of 6% of the salary or wages of the employee, together with an additional 2% of the salary or wages of male employees, deducted in equal monthly installments from such salaries or wages at the regular time or times of the payment thereof, and the net earnings of the commissary maintained and operated in the house of correction, together with the proceeds of the tax levy hereinafter provided. The number and compensation of all employees in such commissary and the use and disposition of all the funds thereof shall be approved by the board of trustees of such pension fund.
The word "salary" as used in this section shall mean actual salary but not to exceed the amount equal to actual salary paid to a Class A guard, as classified by the Civil Service Commission in Grade 3.
(Source: Laws 1965, p. 935.)

(40 ILCS 5/19-102) (from Ch. 108 1/2, par. 19-102)
Sec. 19-102. The 1911 Act.
For the purposes of this Division the term "The 1911 Act" means "An Act to provide for the setting apart, formation and disbursement of a house of correction employees pension fund in cities having a population exceeding 150,000 inhabitants", approved June 10, 1911, as amended.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/19-103) (from Ch. 108 1/2, par. 19-103)
Sec. 19-103. Ineligibility for benefits.
Notwithstanding any other provision of this Division, none of the benefits herein provided for shall be paid to any person who is convicted of any felony relating to or arising out of or in connection with his service as an employee.
This section shall not operate to impair any contract or vested right acquired prior to July 11, 1955, under "The 1911 Act" nor to preclude the right to a refund.
All future entrants shall be deemed to have consented to the provisions of this section as a condition of coverage.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/19-104) (from Ch. 108 1/2, par. 19-104)
Sec. 19-104. Tax levy - disposition of revenue collected - tax anticipation warrants. It shall be lawful for any such city to levy a tax upon all taxable property in such city of not more than .0009 per cent of the value, as equalized or assessed by the Department of Revenue, of all taxable property in such city, for the purpose of providing revenue for the pension fund herein provided for.
For such purpose, the city council of such city shall levy such a tax annually upon all taxable property in such city at the aforementioned rate. The tax shall be levied and collected in like manner with the general taxes of such city, beginning with the first such levy made subsequent to January 1, 1946, and shall be in addition to all other taxes which such city is now or may hereafter be authorized to levy on the aggregate valuation of all taxable property within such city, and shall be exclusive of and in addition to the amount of tax such city is now or may hereafter be authorized to levy for general purposes under and by virtue of any law or laws which limit the amount of tax which such city may levy for general purposes. The County Clerk of the county in which such city is located, in reducing tax levies under the provisions of any Act concerning the levy and extension of taxes, shall not consider any such tax levied pursuant to this Division as part of the general tax levy for city purposes, and shall not include the same in any limitation of the per cent of the assessed valuation upon which taxes are required to be extended.
The amount of the tax to be levied in each year shall be certified to the city council of such city by the board of trustees of said pension fund.
As soon as any revenue derived from the tax shall be collected, the same shall be paid to the city treasurer of such city and shall be held by such city treasurer for the benefit of the pension fund herein provided for, and all such revenue shall be paid into the pension fund.
If the funds available for the purposes of this Division shall be insufficient during any year to meet the requirements of this Division, such city may issue tax anticipation warrants, as provided by law against the tax levy herein provided for, for the current fiscal year.
(Source: P.A. 81-1509.)

(40 ILCS 5/19-105) (from Ch. 108 1/2, par. 19-105)
Sec. 19-105. Term "employee" defined-withdrawal-refund-death.
The term "employee" under this Division, shall include all persons in the employ of any such house of correction under and by virtue of an Act entitled "An Act to regulate civil service of cities", approved and in force March 20, 1895 and for those who were appointed prior to the passage of such Act and who were in the service of such house of correction July 1, 1911.
The term "employee" shall also include any person in the employ of such house of correction who passed the civil service examination, but such person shall not be eligible to any benefits under this Division until 2 years from the date of becoming a contributor; provided, however, that the provisions of this Division shall not apply to temporary or probationary employees, nor to those defined as "60-day employees", nor to any employee who was 50 or more years of age at the time "The 1911 Act" came in force and effect and who at said time had not been in the service of such house of correction for at least 10 years; nor to any employee who shall enter the service of such house of correction after January 1, 1954; and, provided, further, that this Division shall apply only to those employees who voluntarily accept and agree to comply with its provisions.
Any employee on sick leave or leave of absence from such house of correction who has contributed to said pension fund, will be considered a member of said pension fund, and will be entitled to all benefits and annuities under this Division, while he or she remains on said sick leave or leave of absence from said house of correction: Provided, the said employee does not take employment other than at such house of correction while on sick leave or leave of absence from such house of correction, and if said employee goes to work at employment other than at such house of correction while on said sick leave or leave of absence, from such house of correction, he or she will not be considered an employee of such house of correction, and will not be entitled to any benefits under this Division: And, provided, further, that any woman employee contributing to said pension fund, who marries and then takes a leave of absence for reasons other than sickness of self, will not be entitled to any benefits or annuities under this Division, while on such leave of absence, unless she is employed at least 3 months of each year at such house of correction.
Any employee, a part of whose salary may be set apart hereafter to provide for such fund, shall be released from the necessity of making further payments to said fund by filing a written notice of his or her desire to withdraw from complying with the provisions of this Division, with the board of trustees hereinafter mentioned, which resignation shall operate and go into effect immediately upon its receipt by said board of trustees.
Any employee who has contributed to the said fund who shall be dismissed or resigned from the service of said house of correction, may, upon application made, receive the total amount paid into said fund by such person so dismissed or resigned. If an employee dies after having contributed to said fund his nearest heir or heirs according to the law of descent in Illinois may, upon application made after said employee's death, receive the total amount paid into said fund by each deceased employee less the amount or amounts paid to him and/or his widow or children in the form of annuity.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/19-106) (from Ch. 108 1/2, par. 19-106)
Sec. 19-106. Custodian of fund-duty-bond-where filed.
The city treasurer, subject to the control and direction of the board of trustees hereinafter mentioned, shall be the custodian of said pension fund and shall secure and safely keep same and shall keep books and accounts concerning said funds in such manner as may be prescribed by said board of trustees, which said books and accounts shall always be subject to the inspection of said board of trustees, or any member thereof.
The city treasurer shall within 10 days after his election or appointment, execute a bond to the city, with good and sufficient securities, in such penal sum as the said board of trustees shall direct, and shall be conditioned for the faithful performance of the duties of said office, and that he will safely keep and well and truly account for all moneys belonging to said pension fund, and all interest thereon, which may come into his hands, as such treasurer, and on the expiration of his term of office, or upon his retirement therefrom for any cause, he will surrender and deliver over to his successor all unexpended moneys, with such interest as he may have received thereon, and all property which may come into his hands as treasurer of said pension fund.
Such bond shall be filed in the office of the city clerk of said city for the use of said board of trustees, or any person or persons injured by such breach.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/19-107) (from Ch. 108 1/2, par. 19-107)
Sec. 19-107. Board of trustees-powers-custodian of funds.
The board of inspectors of any such house of correction shall, in the month of September immediately following the date of "The 1911 Act" going into effect, arrange for the election of a board of trustees of said pension fund composed of 7 members to be chosen as hereinafter provided, which election shall be held not later than 2 months after "The 1911 Act" goes into effect. The same board of trustees shall have power, and it shall be its duty to administer said fund and to carry out the provisions of this Division for the purpose of enabling such board of trustees to perform the duties imposed and exercise the powers created by this Division. The board of trustees shall be and is hereby created a body politic and corporate, and said board of trustees may invest the accumulation of said funds in the government, State, county or municipal bonds, and the city treasurer shall be the custodian of said securities.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/19-108) (from Ch. 108 1/2, par. 19-108)
Sec. 19-108. Board, how composed-Term.
The said board of trustees shall consist of the chairman of the board of inspectors and the superintendent of the house of correction, four employees contributing to the fund and one member from the beneficiaries. The chairman of said board of inspectors and the superintendent of the house of correction shall be ex-officio members of such board of trustees, and the 5 other members of such board of trustees shall be elected by ballot, the members of the contributors to be elected by the employees contributing to said fund at the time and for the terms respectively as follows:
At the first election the contributors to the said fund shall elect 1 of their number to serve for the term of 4 years, 1 for a term of 3 years, 1 for a term of 2 years and 1 of their number for the term of 1 year, and annually thereafter said contributors shall elect 1 of their number to hold office for the term of 4 years. Provided, that in such cities prior to July 1, 1937, the contributors shall, at the expiration of the term of office in 1937 of the member elected by them, elect 3 members for terms of 2, 3 and 4 years respectively, and annually thereafter, as the term of a member expires, a successor shall be elected for a term of 4 years. At each election the beneficiaries shall elect 1 of their number to serve as a member of such board of trustees for a term of 1 year. And in case the beneficiary or beneficiaries be a child or children the guardian of such child or children may cast the votes to which such child or children may be entitled.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/19-109) (from Ch. 108 1/2, par. 19-109)
Sec. 19-109. Membership on board ceases, when - Vacancies - Powers and duties - Amount of annuities.
Whenever any elective member of the board of trustees shall cease to be in the employ of or to be a member of the board of inspectors of the house of correction, or a beneficiary of the house of correction employees' fund, his or her membership in the board of trustees shall cease. All vacancies in the board of trustees shall be filled by a ballot as aforesaid.
The board of trustees shall have power and it shall be its duty:
1. To make all payments from the pension fund pursuant to the provisions of this Division.
2. To administer and invest, to purchase, hold, sell or assign and transfer any part of the pension fund remaining in the hands of the treasurer or any of the securities in which the fund, or any part thereof, may be invested.
3. To pay all necessary expenses in connection with the administration of the fund and in carrying out the provisions of this Division for which provisions are not otherwise made.
4. To take by gift, grant or bequest, or otherwise, any money or property of any kind and hold the same for the benefit of the fund.
5. To make and establish all such rules for the transactions of its business and such other rules, regulations and bylaws as may be necessary for the proper administration of the fund committed to its charge, and the performance of the duties imposed upon it.
6. To see that there is no restitution of deductions from salaries after the contributor has become eligible to an annuity under this Division.
7. It shall keep full and complete records of its meetings and of the receipts and disbursements on account of such fund, and also a complete list of all contributors to the fund, and of all annuitants receiving benefits therefrom, and such other records as in its judgment shall seem necessary and shall make and publish annually a full and complete statement of its financial transactions.
8. The board shall hear and determine all applications for benefits given under this Division, on account of disability and shall have power to suspend any annuity given on account of disability whenever in its judgment the disability of the beneficiary has ceased, or for any other good cause.
9. Any contributor to the fund who is at least 55 years of age and who has been in the service of the house of correction for a period of 25 years, and has contributed to the fund for the same period, shall have the right to retire and become a beneficiary under this Division as follows: Any such contributor who retires and becomes a beneficiary of this fund after July 1, 1951, shall receive a benefit or annuity of 40% of salary per annum; provided, if such contributor remains in the service until he serves 30 years or attains an age of 60 years, he shall receive a benefit or annuity of 45% of salary; and provided further if such contributor remains in the service until he serves 35 years or attains an age of 65 years, the amount of such benefit shall be 50% of salary, as defined in this Division. The annuities are to be paid in equal monthly installments, and in case of insufficient funds in the treasury, the treasurer shall be empowered to pay to the beneficiaries a pro rata amount of the sum in the treasury, such pro rata amount to be divided equally among the beneficiaries entitled to the same.
Any contributor to the fund who has been in the service of the house of correction for a period of more than 10 years but less than 25 years and has contributed to the fund during his entire period of service shall have a right to receive from this fund after the attainment of age 55 years an annuity of an amount equal to 1/15 of the amount he would have received had he remained a contributor to this fund until he had been in the service for 25 years, for each year of service over 10 years; provided, however, that service for a period of 8 months in any 1 calendar year shall be considered as a year of service for that year.
Any male contributor to this fund who retires on annuity and at that time is single and does not have a child or children under the age of 18 years, shall be entitled to receive a refund of the additional 2% which he has contributed to this fund from and after the effective date of this Amendatory Act.
(Source: Laws 1965, p. 937.)

(40 ILCS 5/19-110) (from Ch. 108 1/2, par. 19-110)
Sec. 19-110. Annuity payments.
Upon the death of any contributor or any beneficiary who before becoming a beneficiary contributed to said fund for at least 2 years the said board of trustees shall pay, as hereinafter provided, an annuity not to exceed $75.00 per month to the widow as long as she remains unmarried: Provided if at the time of his death such contributor shall have been in the service of the house of correction for a period of 15 or more years, the board of trustees shall pay as hereinafter provided an annuity of $125.00 a month to such widow as long as she remains unmarried; provided she was the wife of such contributor or beneficiary during the period of time he was an employee of the house of correction and a contributor to this fund and had been his wife 2 years before his death, and if there is no widow eligible to receive such benefits, said board of trustees shall pay such annuity to the child or children of such deceased contributor or beneficiary, until such time as the youngest child shall reach the age 18 years. If there be no widow or child or children eligible, and there is a dependent parent or parents of the deceased contributor or beneficiary, such dependent parent or parents may be paid the sum of $25.00 per month upon their furnishing proof satisfactory to the board of trustees of their dependency upon the deceased contributor;
Provided, further, that upon the death of any contributor or beneficiary no annuity shall be paid to the widow, child or children or dependent parent or parents unless such contributor or beneficiary shall have been in the service of the house of correction for a period of at least 2 years, and shall have contributed to said fund for the same period: 50% of the maximum annuity shall be paid as hereinabove provided if the death of such contributor or beneficiary occurs before the deceased contributor or beneficiary shall have served 10 years as an employee of the house of correction; and the maximum annuity shall be paid, as hereinabove provided, if the death of such contributor or beneficiary occurs within or after the 11th year next after such contributor or beneficiary became an employee.
(Source: Laws 1965, p. 937.)

(40 ILCS 5/19-111) (from Ch. 108 1/2, par. 19-111)
Sec. 19-111. Retirement after ten years-Notice to board.
Any person who is at least 55 years of age and who has been an employee of said house of correction for a period of 10 years or more and has contributed to said fund for a period of not less than the full term of service, or shall pay into the fund the amount of money such person would have paid had contributions been made by him at the prevailing rate from the first day of his employment, together with interest at 4% on each such contribution from the time it should have been paid until it was paid, may retire from the service of said house of correction upon 60 days notice, to be given to said board of trustees (unless such notice is waived by said board of trustees) and become an annuitant under this Division.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/19-112) (from Ch. 108 1/2, par. 19-112)
Sec. 19-112. Temporary employees-Certification and appointment to permanent position.
Any person who is certified and appointed to a position as an employee of the house of correction, as employee is defined in this Division, who has served as an employee of the house of correction by virtue of temporary appointment prior to such certification and appointment, shall have the right to have credited to such employee for pension and widow's pension purposes the period of time such employee served in such position by virtue of temporary appointment, upon such employee paying into the house of correction employees' pension fund such amount of money as he would have paid into such pension fund had he been a member of such pension fund during such period of temporary employment, together with interest at the rate of 4% per annum upon each such payment from the time such payment would have been made had he been a participant in the fund, until such payment is made; provided, however, such right to receive credit must be exercised by such employee on or before July 1, 1952, or within 3 years after the date of his appointment and certification, whichever is the later date.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/19-113) (from Ch. 108 1/2, par. 19-113)
Sec. 19-113. Retirement account of disability. Any person who has contributed to said fund for a period of 3 years or more may retire from the service of said house of correction on account of serious disability rendering him or her unable to properly discharge his or her duties. If such disability is incurred as the result of the performance of any act or acts of duty, such disabled person shall be entitled to receive an amount equal to 75% of salary as salary is defined in Section 19-101 of this Division, until such person shall recover from such disability or shall attain an age of 65 years, at which time he shall retire from the service and be entitled to receive a pension as provided for in Section 19-109 of this Division. If such disability shall not be the result of the performance of an act or acts of duty, and is not due to alcoholism or pregnancy, such person shall be entitled to receive ordinary disability pension in the amount of 44% of said contributor's salary per month for a period of time equal to 1/2 of his period of service, but not to exceed 5 years.
Neither duty disability pension nor ordinary disability pension shall be paid to any contributor to this fund after such contributor has attained the age of 65 years; provided, however, that any person in receipt of ordinary disability pension or duty disability pension from this fund, if he shall still be disabled upon attainment of age 65 and shall have a period of service of 10 years or more (which period of service shall consist of actual service plus the period of time such person received disability pension,) shall be retired upon the annuity provided for in Section 19-109 of this Division.
In the event any person receiving ordinary disability pension shall continue to be disabled after the expiration of the period of time for which he shall be entitled to receive disability pension, and before the attainment by such person of the age of 55 years, such person shall be entitled to retire upon the annuity provided for in Section 19-109 of this Division as though such disabled person had attained 55 years of age; provided, if such annuity shall be less than $300 per year, the employee concerned may, at his option, in lieu of such annuity, withdraw the contributions he shall have made to the fund together with the interest thereon. Such disabled person must be found to be disabled and unable to discharge the duties of his position upon an examination made by a physician appointed by the board of trustees. During the period any person is in receipt of ordinary disability pension, such person shall continue to make the contributions provided under Section 19-101 of this Division. When such disabled person shall have recovered from such disability he or she shall be removed from the disability roll and shall be restored to his or her position in the service.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/19-114) (from Ch. 108 1/2, par. 19-114)
Sec. 19-114. Certificate of disability.
No contributor shall receive any benefit from said fund on account of disability unless there be filed with the board of trustees of the fund a certificate of his disability which certificate shall be subscribed and sworn to by the house of correction physician (if there be one) and one practicing physician of the city where such house of correction is located.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/19-115) (from Ch. 108 1/2, par. 19-115)
Sec. 19-115. Marriage of beneficiary. When any contributor to said fund, who has been in the service of the house of correction for a period of 20 years, has contributed to said fund for the same period and has retired and become a beneficiary under "The 1911 Act" or this Division, shall then marry, such wife of such marriage shall after his death receive no benefit nor annuity from said fund.
Any widow or child or children receiving benefits or annuities, under "The 1911 Act", shall continue to receive such benefits or annuities, which shall be increased from $480 per year to not more than $720 per year and paid in accordance with the provisions of Section 19-110 of this Division.
The term "child" or "children" under this Division shall not include adopted child or children, nor shall it include a stepchild or stepchildren of any contributor to aforesaid pension fund.
(Source: P.A. 95-279, eff. 1-1-08.)

(40 ILCS 5/19-116) (from Ch. 108 1/2, par. 19-116)
Sec. 19-116. Deductions certified monthly to treasurer.
The chairman of the board of inspectors and the superintendent of the house of correction shall certify monthly to the treasurer all amounts deducted in accordance with the provisions of this Division from the salaries paid by the house of correction, which amounts, as well as all other sums contributed to said fund under the provisions of this Division, shall be set apart and held by said treasurer for the purpose hereinbefore specified, subject to the order of said board of trustees and shall be paid out upon warrants signed by the president and secretary of said board of trustees.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/19-117) (from Ch. 108 1/2, par. 19-117)
Sec. 19-117. Exemptions-Assignments.
All annuities granted under the provisions of this Division shall be exempt from attachment and garnishment process and no annuitant shall have the right to transfer or assign his or her annuity either by way of mortgage or otherwise.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/19-118) (from Ch. 108 1/2, par. 19-118)
Sec. 19-118. Interference with enforcement-Penalties-Repeal.
Any person who shall directly or indirectly avoid or seek to avoid any or all the provisions of this Division, or shall directly or indirectly interfere with, or obstruct the enforcement of any of the provisions of this Division, shall be guilty of a Class B misdemeanor.
This law shall take preference over all other laws and all laws and parts of laws which are inconsistent with this Division or any provisions hereof are hereby repealed.
(Source: P.A. 77-2560.)

(40 ILCS 5/19-119) (from Ch. 108 1/2, par. 19-119)
Sec. 19-119. General provisions and savings clause.
The provisions of Article 1 and Article 23 of this Code apply to this Division as though such provisions were fully set forth in this Division as a part thereof.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/19-120) (from Ch. 108 1/2, par. 19-120)
Sec. 19-120. House of Correction Employees' Pension Fund superseded. Any House of Correction Employees' Pension Fund in operation on December 31, 1968, in a city having a population exceeding 150,000 inhabitants, by virtue of and under the provisions of this Article 19, Division 1, Sec. 19-101 to 19-119, both inclusive, of the "Illinois Pension Code", approved March 18, 1963, as amended, shall be superseded by and merged, effective and as of January 1, 1969, into the fund in operation in such city for municipal employees on such date under the provisions of and by virtue of Article 8, Sec. 8-101 to 8-253, both inclusive, of the "Illinois Pension Code", approved March 18, 1963, as amended.
On such January 1, 1969, or as soon as possible and practicable thereafter, all monies, securities, assets, records, and other property of such house of correction employees' pension fund shall be transferred by the board of trustees of such fund to the custody and ownership of the retirement board of the annuity and benefit fund, in operation in such city under and by virtue of the provisions of the aforementioned Article 8 of the "Illinois Pension Code", and such house of correction employees' pension fund shall thereupon cease to exist as a separate fund.
The retirement board of the fund into which said house of correction employees' pension fund is to be merged, shall assume all of the liabilities of such superseded fund, and all annuities, pensions, refunds and benefits allowed by the board of trustees of the superseded fund prior to January 1, 1969, shall, from and after such date, be paid by the retirement board in accordance with the law then applicable thereto, and if allowed shall be paid from the fund superseding the house of correction employees' pension fund.
(Source: Laws 1968, p. 179.)

(40 ILCS 5/Art. 19 Div. 2 heading)

(40 ILCS 5/19-201) (from Ch. 108 1/2, par. 19-201)
Sec. 19-201. Fund - How created. The board of directors of public libraries organized under an Act of the General Assembly of the State of Illinois, entitled "An Act to authorize cities, incorporated towns and townships to establish and maintain free public libraries and reading rooms", approved and in force March 7, 1872, and maintained thereunder in cities having a population exceeding 500,000 inhabitants shall have power and it shall be its duty to create a public library employes' pension fund, which shall consist of amounts retained from the salaries or wages of employes, as hereinafter provided, which amounts shall be deducted in equal monthly installments from such salaries or wages at the regular time or times of the payment thereof, all fees or penalties collected for retention of books beyond the time prescribed by rule of the board of directors by virtue of by-laws, rules and regulations adopted under authority of Section 5 of the Act herein referred to by its title and such other moneys derived from miscellaneous sources as the board of directors shall determine.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/19-202) (from Ch. 108 1/2, par. 19-202)
Sec. 19-202. The 1905 Act. For the purposes of this Division the term "The 1905 Act" means "An Act to provide for the formation and disbursement of a public library employes' pension fund in cities having a population exceeding 500,000 inhabitants", approved May 12, 1905, as amended.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/19-203) (from Ch. 108 1/2, par. 19-203)
Sec. 19-203. Ineligibility for benefits. Notwithstanding any other provision of this Division, none of the benefits herein provided for shall be paid to any person who is convicted of any felony relating to or arising out of or in connection with his service as an employe.
This section shall not operate to impair any contract or vested right acquired prior to July 11, 1955, under "The 1905 Act" nor to preclude the right to a refund.
All future entrants shall be deemed to have consented to the provisions of this section as a condition of coverage.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/19-204) (from Ch. 108 1/2, par. 19-204)
Sec. 19-204. "Employe" defined - Withdrawals regulated. The term "employe" under this Division shall include all persons in the employ of the public library board prior to July 8, 1955, receiving a stipulated salary per annum; all persons in the employ of the board of trustees of such Public Library Employes' Pension Fund, prior to July 8, 1955, receiving a stipulated salary; all persons who are contributors to this fund and have contributed to this fund for a period of at least 1 year and who may be transferred to any other department of the city or board of education by reason of the fact that the functions performed by such persons have been transferred from the jurisdiction of the library board to that of such other department of the city or board of education; and this Division shall apply only to those employes who voluntarily accept and agree to comply with its provisions.
Any employe, a part of whose salary may be set apart to provide for such fund may be released from the necessity of making further payments to said fund by filing a written notice of his or her desire to withdraw from complying with the provisions of this Division with the board of trustees hereinafter mentioned, which resignation shall operate and go into effect immediately upon its receipt by said board of trustees.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/19-205) (from Ch. 108 1/2, par. 19-205)
Sec. 19-205. Custodian of fund - Bond - Filing - Breach. The city treasurer subject to the control and direction of the board of trustees hereinafter mentioned, shall be the custodian of said pension fund, and shall secure and safely keep the same and shall keep books and accounts concerning said fund, in such manner as may be prescribed by the said board of trustees, which said books and accounts shall always be subject to the inspection of said board of trustees, or any member thereof.
The city treasurer shall, within 10 days after his election or appointment, execute a bond to the city, with good and sufficient sureties, in such penal sum as the said board of trustees shall direct, which said bond shall be approved by the said board of trustees, and shall be conditioned for the faithful performance of the duties of said office, and that he will safely keep and well and truly account for all moneys belonging to said pension fund, and all interest thereon, which may come into his hands as such treasurer, and that upon the expiration of his term of office, or upon his retirement therefrom for any cause, he will surrender and deliver over to his successor all unexpended moneys, with such interest as he may have received thereon, and all property which may have come into his hands as treasurer of said pension fund. Such bonds shall be filed in the office of the city clerk of said city, and in case of a breach of the same, or the conditions thereof, suit may be brought on the same in the name of the said city for the use of said board of trustees, or any person or persons injured by such breach.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/19-206) (from Ch. 108 1/2, par. 19-206)
Sec. 19-206. Trustees of fund - Powers and duties. The board of directors of such library shall, in the month of September, immediately following the passage of "The 1905 Act", arrange for the election of a board of trustees of said pension fund composed of 5 members, to be chosen as hereinafter provided, which election shall be held not later than October 31st of the same year. Said board of trustees shall have power, and it shall be its duty to administer said fund and to carry out the provisions of this Division, and for the purpose of enabling such board of trustees to perform the duties imposed and exercise the powers created by this Division, the board of trustees shall be and is hereby declared to be a body politic and corporate.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/19-207) (from Ch. 108 1/2, par. 19-207)
Sec. 19-207. Trustees - How constituted - Election. The said board of trustees shall consist of the president and secretary of the board of directors of such public library, 2 employes contributing to said fund and 1 other member of said board of directors. The president and secretary of such board of directors shall be ex-officio members of such board of trustees. The 3 other members of such board of trustees shall be elected by ballot by the employes contributing to said fund at the time and for the terms, respectively, as follows: At the first election the contributors to said fund shall elect 1 of their number to serve for the term of 1 year and 1 of their number to serve for the term of 2 years and annually thereafter said contributors shall elect 1 of their number to hold office for the term of 2 years. At each election the contributors shall elect a member of the board of directors of such public library to serve as a member of such board of trustees for a term of 1 year.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/19-208) (from Ch. 108 1/2, par. 19-208)
Sec. 19-208. Trustees - Vacancy - Powers and duties. Whenever any elective member of the board of trustees shall cease to be in the employ of or to be a member of said board of directors of such public library, his or her membership in said board of trustees shall cease.
Said board of trustees shall have power and it shall be its duty:
(1) To determine the amount which shall be deducted from the salaries or wages paid to employees for the benefit of said pension fund: Provided, the amount of such deduction shall not be less than the equivalent of 6% of the salary or wages of such employe.
(2) To make all payments from said pension fund pursuant to the provisions of this Division.
(3) To administer and invest in its discretion any part of the said pension fund remaining in the hands of said treasurer.
(4) To pay all necessary expenses in connection with the administration of said fund and in carrying out the provisions of this Division for which provision is not otherwise made.
(5) To determine the amount to be paid as benefits or annuities under this act and to increase or reduce the same in its discretion: Provided, that the amount paid as benefit or annuity shall not be increased or reduced after a contributor has become an annuitant.
(6) To take by gift, grant or bequest, or otherwise, any money or property of any kind and hold the same for the benefit of said fund.
(7) To purchase, hold, sell or assign and transfer any of the securities in which said fund or any part thereof may be invested, subject to the approval of the board of directors of such public library.
(8) To exempt any of said employes from the operation of this Division, whenever in its judgment the interests of said fund shall render such exemption necessary and advisable.
(9) To fill any vacancy or vacancies in said board of trustees until the next annual election, as hereinbefore provided.
(10) To make and establish all such rules for the transaction of its business and such other rules, regulations and by-laws as may be necessary for the proper administration of said fund committed to its charge, and the performance of the duties imposed upon it.
(11) It shall keep full and complete records of its meetings and of the receipts and disbursements on account of such fund, and also complete lists of all contributors to said fund, and of all annuitants receiving benefits therefrom, and such other records as in its judgment shall seem necessary, and shall make and publish annually a full and complete statement of its financial transactions.
(12) Said board shall hear and determine all applications for benefits under this Division, and shall have power to suspend any annuity whenever the annuitant becomes actively employed by another public body within the State of Illinois; whenever, in its judgment, the disability of such beneficiary has ceased; or for other good cause.
(13) To compromise, settle or liquidate any claim against said fund, by surrendering the contribution or contributions of any individual or individuals, and make the necessary rules, prescribing the terms under which such settlements may be made, providing there shall be no rule allowing restitution of deductions from salaries after the contributor shall have become eligible to an annuity under this Division.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/19-209) (from Ch. 108 1/2, par. 19-209)
Sec. 19-209. Beneficiaries of fund. Any employe who shall have attained the age of 55 years, and shall have been an employe for a period of 10 years, and shall have contributed to said fund for the same period, shall have the right to retire and become a beneficiary under this Division, and to receive such benefit or annuity from said fund as shall be determined by said board of trustees, which said benefit or annuity shall be proportionate to the scale of pensions enumerated in Section 19-211 of this Division.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/19-210) (from Ch. 108 1/2, par. 19-210)
Sec. 19-210. Benefit to widow, next of kin, designated beneficiary, or estate. Upon the death of any contributor or pensioner, the board of trustees shall pay an amount equal to a refund of contributions as provided in Section 19-215 of this Division: (a) to the widow of such deceased contributor or pensioner, or (b) if there be no widow then to the children, under the age of 18, of such deceased contributor or pensioner, share and share alike, or (c) if there be no widow or children under the age of 18, such amount may be paid to a beneficiary designated in writing to the board of trustees by such contributor or pensioner, or (d) if there be no widow, or children under the age of 18, or designated beneficiary, or if there be a beneficiary designated and such beneficiary shall predecease the contributor or pensioner, then such sum shall be paid to the executor or administrator of the estate of such deceased person provided, that if the estate of such contributor or pensioner shall come within the provisions of Article XXV of the Probate Act of 1975, as amended, such amount may be paid out under the provisions of said Article; and further provided, that wherever any benefits have been paid to a contributor or pensioner during his life time, the amount paid under this section shall be decreased by the total amount previously paid to such contributor or pensioner.
(Source: P.A. 81-264.)

(40 ILCS 5/19-211) (from Ch. 108 1/2, par. 19-211)
Sec. 19-211. Annuitants - Retirement from service - Notice - Amount of pension. Any person who has been an employe for a period of 20 years or more who shall have attained the age of 50 years, and is a contributor to said fund, and shall have contributed to said fund for the same period, may retire upon 60 days' notice to be given to said board of trustees unless such notice is waived by said board of trustees, and become an annuitant under this act and be entitled to a monthly pension of $60. Provided, that for every additional full year of service after 20 years rendered before such retirement, an increase of $7 per month shall be added to the monthly pension allowed until the maximum of $200 per month shall have been attained; And, provided further, that no pension shall exceed 60% of the maximum annual salary received during the employe's term of service.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/19-212) (from Ch. 108 1/2, par. 19-212)
Sec. 19-212. Amount of pension - "Average monthly salary" defined. Any employee who is contributing and has contributed to this fund for 20 or more full years, who shall have attained the age of 60 or more years may retire and in lieu of the pension otherwise herein provided, and at his option, receive a monthly pension equal to 1 2/3% of such contributor's average monthly salary for each full year of service. Provided that for any contributor who retires under the age of 60, who has attained the age of 55 or more years and has contributed to this fund for 20 or more full years, the amount of pension under this section shall be reduced by 1/2 of 1% per month for each month such contributor lacks of attainment of age 60; and provided further that in no case shall the pension exceed 60% of said contributor's average monthly salary.
Average monthly salary is defined as the highest average monthly salary for any 5 consecutive years in the last 10 years of service of such contributor.
(Source: Laws 1963, p. 2034.)

(40 ILCS 5/19-213) (from Ch. 108 1/2, par. 19-213)
Sec. 19-213. Beneficiaries to file statement of intent - right to become beneficiary. Every person who is in the employ of the board of directors of such library when "The 1905 Act" goes into effect and who intends to become a beneficiary of the pension fund created thereby shall, on or before the 15th day of November succeeding the election of said board of trustees, file a statement of such intent with said board upon blanks prepared for that purpose. Every person who becomes an employe, after "The 1905 Act" has taken effect and who intends to become a beneficiary under "The 1905 Act" or this Division shall within 6 months after such entry file a statement of such intent with said board of trustees upon blanks prepared for that purpose.
Provided that after July 16, 1941, employes of the board of trustees of such Public Library Employes' Pension Fund, who become eligible to participate in the benefits of said fund shall have the right, upon filing a statement of intent with the board of trustees, to become a beneficiary of such pension fund, to contribute to such pension fund an amount equivalent to the contributions which would have been paid to that date had the person become a contributor at the time "The 1905 Act" became effective or became a contributor at the date of his entry into the service of the board of trustees of the Public Library Employes' Pension Fund, and to be credited with length of service for the period for which contributions shall have been paid.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/19-214) (from Ch. 108 1/2, par. 19-214)
Sec. 19-214. Retirement for disability - Notice - Annuity. Any person who has contributed to said fund for a period for 10 years or more may retire on account of serious disability, rendering him or her unable to properly discharge his or her duties, upon 90 days' notice to be given to said board of trustees (unless such notice is waived by said board of trustees) and may become an annuitant under this Division, and shall thereupon be entitled to receive for a period of 2 years (which may be extended upon proof of continued disability) such part of the annuity then allowed under the rules of said trustees, as said trustees may determine.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/19-215) (from Ch. 108 1/2, par. 19-215)
Sec. 19-215. Dismissals and resignations - Refund plus interest - Reinstatement of credit in fund. Any employe who has been contributing to said fund, and who shall be dismissed or resign may, upon application receive the total amount paid into said fund by such person so dismissed or resigning plus interest at the rate of 4% per annum to the date of such dismissal or resignation; provided, however, that no interest shall accrue or shall be paid on such amount in the case of any person becoming an employe and a contributor to this fund on or after July 21, 1947.
Any present contributor to this fund who shall have received a refund of prior contributions from this fund may at any time prior to July 1, 1959, repay to this fund the amount of such refund together with interest at four per cent per annum from the date of refund to the date of repayment, and credit for such length of service shall be restored.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/19-216) (from Ch. 108 1/2, par. 19-216)
Sec. 19-216. Retirement Systems Reciprocal Act. The "Retirement Systems Reciprocal Act", being Article 20 of this Code, is hereby adopted and made part of this Division. Provided, that where there is a direct conflict between the provisions of such act and the specific provisions of this Division, such latter provisions shall prevail.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/19-217) (from Ch. 108 1/2, par. 19-217)
Sec. 19-217. Monthly reports to treasurer of fund. The president and secretary of the public library board shall certify monthly to the treasurer all amounts deducted in accordance with the provisions of this Division from the salaries paid by the public library board, which amounts, as well as all other sums contributed to said fund under the provisions of this Division, shall be set apart and held by said treasurer for the purpose hereinbefore specified, subject to the order of said board of trustees, and shall be paid out upon warrants signed by the president and secretary of said board of trustees.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/19-218) (from Ch. 108 1/2, par. 19-218)
Sec. 19-218. Annuities exempt from execution - Assignments prohibited. All annuities granted under the provisions of "The 1905 Act" or this Division shall be exempt from attachment and garnishment process, and no annuitant shall have the right to transfer or assign his or her annuity, either by way of mortgage or otherwise.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/19-219) (from Ch. 108 1/2, par. 19-219)
Sec. 19-219. Interference with enforcement of division - Penalty. Any person who shall, directly or indirectly, avoid or seek to avoid any or all the provisions of this Division, or who shall, directly or indirectly, interfere with, or obstruct the enforcement of any of the provisions of this Division, shall be guilty of a Class B misdemeanor.
(Source: P.A. 77-2560.)

(40 ILCS 5/19-220) (from Ch. 108 1/2, par. 19-220)
Sec. 19-220. General provisions and savings clause. The provisions of Article 1 and Article 23 of this Code apply to this Division as though such provisions were fully set forth in this Division as a part thereof.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/19-221) (from Ch. 108 1/2, par. 19-221)
Sec. 19-221. Public Library Employes' Pension Fund superseded. Any Public Library Employes' Pension Fund in operation on December 31, 1965, in a city having a population exceeding 500,000 inhabitants, by virtue of and under the provisions of this Article 19, Division 2, Sec. 19-201 to 19-220, both inclusive, of the "Illinois Pension Code" approved March 18, 1963, shall be superseded by and merged, effective and as of January 1, 1966, into the fund in operation in such city for municipal employees on such date under the provisions of and by virtue of Article 8, Section 8-101 to 8-253, both inclusive, of the "Illinois Pension Code" approved March 18, 1963, as amended.
On such January 1, 1966, or as soon as possible and practicable thereafter, all monies, securities, assets, records, and other property of such public library employes' pension fund shall be transferred by the board of trustees of such fund to the custody and ownership of the retirement board of the annuity and benefit fund, in operation in such city under and by virtue of the provisions of the aforementioned Article 8 of the "Illinois Pension Code", and such public library employes' pension fund shall thereupon cease to exist as a separate fund.
The retirement board of the fund into which said public library employes' pension fund is to be merged, shall assume all of the liabilities of such superseded fund, and all pensions, refunds and benefits allowed by the board of trustees of the superseded fund prior to January 1, 1966 shall, from and after such date, be paid by the retirement board according to the law under which they were allowed, and all claims for any pension, refund, or benefit accrued or pending prior to January 1, 1966 under such superseded fund, shall be allowed or refused by the retirement board in accordance with the law then applicable thereto, and if allowed shall be paid from the fund superseding the public library employes' pension fund.
(Source: Laws 1965, p. 2326.)



Article 20 - Retirement Systems Reciprocal Act

(40 ILCS 5/Art. 20 heading)

(40 ILCS 5/20-101) (from Ch. 108 1/2, par. 20-101)
Sec. 20-101. Continuity and preservation of pension credits. There is established a plan for the continuity and preservation of pension credit, in accordance with the provisions hereof, in the case of employees transferring employment from one governmental unit to another. The purpose of this plan is to assure full and continuous pension credit for all service in public employment which is covered by a retirement system.
The acceptance of the provisions of this Article, shall be optional with the employee, or in the event of his death, with his survivor; however, the provisions of Section 20-120 shall be applicable to every person who applies for benefits from 2 or more retirement systems covered by this Article.
(Source: P.A. 77-531.)

(40 ILCS 5/20-102) (from Ch. 108 1/2, par. 20-102)
Sec. 20-102. Terms defined. The terms as used in this Article, shall have the meanings ascribed to them in Sections 20-103 to 20-113, inclusive, except when the context otherwise requires.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/20-103) (from Ch. 108 1/2, par. 20-103)
Sec. 20-103. Effective date. "Effective date": July 1, 1955, or in the case of any retirement system becoming subject to the provisions of "The 1955 Act" or this Article after such date, the date when such retirement system comes under the provisions of "The 1955 Act" or this Article.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/20-104) (from Ch. 108 1/2, par. 20-104)
Sec. 20-104. Employee. "Employee": Any person in the service of an employer on or after the effective date, who has pension credit because of service previous or subsequent to the effective date, who is an active or inactive member or participant of a retirement system.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/20-105) (from Ch. 108 1/2, par. 20-105)
Sec. 20-105. Employer. "Employer": The State of Illinois, any agency or instrumentality thereof, or any governmental unit in the State.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/20-106) (from Ch. 108 1/2, par. 20-106)
(Text of Section WITH the changes made by P.A. 98-599, which has been held unconstitutional)
Sec. 20-106. Final average salary.
(a) "Final average salary": The average (or other) salary which is considered by a participating system in determining the amount of the retirement annuity or survivor's annuity.
(b) Earnings credits under all participating systems shall be considered by each system in determining final average salary, but subject to the limitations imposed by this amendatory Act of the 98th General Assembly for a participant in a defined contribution plan established under Article 2, 14, 15, or 16 of this Code. In calculating a proportional retirement or survivor's annuity based on these earnings credits, the participating system shall apply any limitations on earnings for annuity purposes that are imposed by the Article governing the system.
(Source: P.A. 98-599, eff. 6-1-14.)

(Text of Section WITHOUT the changes made by P.A. 98-599, which has been held unconstitutional)
Sec. 20-106. Final average salary.
(a) "Final average salary": The average (or other) salary which is considered by a participating system in determining the amount of the retirement annuity or survivor's annuity.
(b) Earnings credits under all participating systems shall be considered by each system in determining final average salary. In calculating a proportional retirement or survivor's annuity based on these earnings credits, the participating system shall apply any limitations on earnings for annuity purposes that are imposed by the Article governing the system.
(Source: P.A. 88-593, eff. 8-22-94.)

(40 ILCS 5/20-107) (from Ch. 108 1/2, par. 20-107)
Sec. 20-107. Governmental unit. "Governmental unit": The State of Illinois or any agency or instrumentality thereof, or any political subdivision or municipal corporation in the State, which maintains a retirement system for the benefit of its employees.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/20-108) (from Ch. 108 1/2, par. 20-108)
Sec. 20-108. Participating system. "Participating system": Any retirement system to which "The 1955 Act" or this Article applies.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/20-109) (from Ch. 108 1/2, par. 20-109)
Sec. 20-109. "Pension credit": Credit or equities acquired by an employee in the form of contributions, earnings or service as defined under the law governing each of the systems in which he has credits or equities, except credits and equities (1) of less than one year in any one system, except that this one-year limitation shall not apply to (A) employees who transfer or are transferred, as a class, from one participating system to another or who are persons to whom Section 14-108.2a or 14-108.2b applies or (B) persons who move from participation with a school district as a teacher aide under Article 7 to participation under Article 16; or (2) which have previously been forfeited by acceptance of a refund or which have been applied towards a retirement annuity and have not been reestablished in accordance with the law governing the system from which the refund or retirement annuity had been received. If a retirement system provides no refund of contributions, the pension credit in the case of any employee who has participated in that system shall be considered effective for the purposes of this Article.
(Source: P.A. 94-834, eff. 6-6-06.)

(40 ILCS 5/20-110) (from Ch. 108 1/2, par. 20-110)
Sec. 20-110. Retirement annuity. "Retirement annuity": Any pension, retirement allowance, retirement annuity, disability pension, disability retirement allowance or disability retirement annuity, and an annuity payable on account of retirement for age, years of service or total and permanent disability.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/20-111) (from Ch. 108 1/2, par. 20-111)
Sec. 20-111. Retirement system. "Retirement system": Any retirement system or pension fund which has been created by statute and which is financed in whole or in part by contributions by the State or by any governmental unit of the State or any municipality of the State.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/20-112) (from Ch. 108 1/2, par. 20-112)
Sec. 20-112. Survivor's annuity. "Survivor's annuity": Payments by a system which are made to the widow or survivors of an employee or participant in the form of a pension or annuity or a lump sum which, under the provisions of the law governing such system, is considered as a widow's or survivor's benefit, or a lump sum which is made in lieu of a pension or annuity which would otherwise be payable to the widow or survivor.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/20-113) (from Ch. 108 1/2, par. 20-113)
Sec. 20-113. The 1955 Act. "The 1955 Act": The "Retirement Systems Reciprocal Act" approved July 11, 1955, as amended.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/20-114) (from Ch. 108 1/2, par. 20-114)
Sec. 20-114. Benefits covered by this article. The provisions of this Article shall be applicable and limited only to a retirement annuity and survivor's annuity, and to the pension credit established for such purposes. Any death benefit, ordinary disability benefit, duty disability benefit, accidental disability benefit, supplemental annuity, or any other type of annuity or benefit provided by any retirement system, not included in the definition of retirement annuity and survivor's annuity shall not be affected by the provisions except as provided in Section 20-124.
(Source: P.A. 76-744.)

(40 ILCS 5/20-115) (from Ch. 108 1/2, par. 20-115)
Sec. 20-115. Eligibility for a proportional annuity. Any person who has pension credit in 2 or more participating systems shall be entitled to a proportional retirement annuity, and his survivors shall be entitled to a survivors annuity in accordance with the provisions of this Article, if his combined pension credit is at least equal to the longest minimum qualifying period prescribed by any of such systems. The qualifying period of each of these systems shall be that which was in effect on the date of the employee's latest withdrawal from service covered by any of these systems.
Each participating system shall, in determining eligibility for a proportional retirement annuity or survivors annuity, consider the combined service and contributions of the employee for which pension credit has been granted under all participating systems. If the law governing a participating system provides that a retirement or survivors annuity shall be payable only if the annuity exceeds a certain dollar minimum, the proportional annuity provided by pension credits under all participating systems shall be considered in determining whether this requirement has been met.
(Source: P.A. 85-1209.)

(40 ILCS 5/20-116) (from Ch. 108 1/2, par. 20-116)
Sec. 20-116. Minimum qualifying age - Deferred payments. If the minimum qualifying age in any of the participating systems is lower than the minimum qualifying age in any other participating system which is to provide a proportional retirement annuity, or proportional survivor's annuity, payments by such other system shall be deferred until the employee or survivor has attained the minimum qualifying age prescribed for such system.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/20-117) (from Ch. 108 1/2, par. 20-117)
Sec. 20-117. Vesting of pension credit - Combined pension credit under all participating systems. If the vesting of pension credit in any participating system for a retirement annuity or survivor's annuity is based upon length of service, the combined service under all participating systems shall be considered in establishing such vesting of pension credit.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/20-118) (from Ch. 108 1/2, par. 20-118)
Sec. 20-118. Waiver of pension credits - Reinstatement. Any employee who shall have waived, by the acceptance of a refund, his pension credit in any participating system, may have his pension credit reinstated by repayment of the refund, including interest from the date of refund to the date of repayment, provided (1) the system is authorized by law to receive the repayment, and (2) the employee has completed at least 2 years of service under a participating system subsequent to the date of the last refund. Each system shall consider pension credits under all participating systems in determining whether the employee meets the service requirements under that system for repayment of a refund. The repayment of a refund under this section shall not be considered as an election to accept the provisions of the other sections of this Article.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/20-119) (from Ch. 108 1/2, par. 20-119)
Sec. 20-119. Concurrent employment. Any employee who is concurrently employed by employers under 2 or more participating systems is entitled to establish pension credit in accordance with the provisions of each system.
If the concurrent employment results in duplication of credits, each of the systems shall reduce the service credit for the period of concurrent employment to its full-time equivalent, using as a basis for this adjustment, the earnings credited for each employment. However, no such reduction in service credit shall be applied for the purpose of meeting the one-year minimum service requirement in item (1) of Section 20-109, except as provided in Section 20-120.
Combined earnings credits shall be limited to the earnings credits which would have been established by full-time employment with the employer from which the employee was receiving the highest salary.
Seasonal employment covered by a retirement system during a period for which credit has been granted in another retirement system is concurrent employment within the meaning of this Section and no adjustment of the credits for seasonal employment is required, unless it results in a duplication of pension credits. If seasonal employment results in a duplication of credits, it shall be adjusted in accordance with Section 20-120.
(Source: P.A. 87-794.)

(40 ILCS 5/20-120) (from Ch. 108 1/2, par. 20-120)
Sec. 20-120. Duplication of pension credits. In no event shall pension credit for the same service rendered by an employee be accredited in more than one participating system. If employment is covered by more than one participating system, pension credit shall be granted by that system which was first authorized to grant the credit, or if more than one participating system was authorized to grant credit at the same time, the employee shall elect, prior to retirement, the system under which credit shall be granted. The participating system under which pension credit is forfeited because of the application of this section, shall refund to the employee, the contributions for the period of service forfeited.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/20-121) (from Ch. 108 1/2, par. 20-121)
(Text of Section WITH the changes made by P.A. 98-599, which has been held unconstitutional)
Sec. 20-121. Calculation of proportional retirement annuities.
(a) Upon retirement of the employee, a proportional retirement annuity shall be computed by each participating system in which pension credit has been established on the basis of pension credits under each system. The computation shall be in accordance with the formula or method prescribed by each participating system which is in effect at the date of the employee's latest withdrawal from service covered by any of the systems in which he has pension credits which he elects to have considered under this Article. However, the amount of any retirement annuity payable under the self-managed plan established under Section 15-158.2 of this Code or under the defined contribution plan established under Article 2, 14, 15, or 16 of this Code depends solely on the value of the participant's vested account balances and is not subject to any proportional adjustment under this Section.
(a-5) For persons who participate in a defined contribution plan established under Article 2, 14, 15, or 16 of this Code to whom the provisions of this Article apply, the pension credits established under the defined contribution plan may be considered in determining eligibility for or the amount of the defined benefit retirement annuity that is payable by any other participating system.
(b) Combined pension credit under all retirement systems subject to this Article shall be considered in determining whether the minimum qualification has been met and the formula or method of computation which shall be applied, except as may be otherwise provided with respect to vesting in State or employer contributions in a defined contribution plan. If a system has a step-rate formula for calculation of the retirement annuity, pension credits covering previous service which have been established under another system shall be considered in determining which range or ranges of the step-rate formula are to be applicable to the employee.
(c) Interest on pension credit shall continue to accumulate in accordance with the provisions of the law governing the retirement system in which the same has been established during the time an employee is in the service of another employer, on the assumption such employee, for interest purposes for pension credit, is continuing in the service covered by such retirement system.
(Source: P.A. 98-599, eff. 6-1-14.)

(Text of Section WITHOUT the changes made by P.A. 98-599, which has been held unconstitutional)
Sec. 20-121. Calculation of proportional retirement annuities. Upon retirement of the employee, a proportional retirement annuity shall be computed by each participating system in which pension credit has been established on the basis of pension credits under each system. The computation shall be in accordance with the formula or method prescribed by each participating system which is in effect at the date of the employee's latest withdrawal from service covered by any of the systems in which he has pension credits which he elects to have considered under this Article. However, the amount of any retirement annuity payable under the self-managed plan established under Section 15-158.2 of this Code depends solely on the value of the participant's vested account balances and is not subject to any proportional adjustment under this Section.
Combined pension credit under all retirement systems subject to this Article shall be considered in determining whether the minimum qualification has been met and the formula or method of computation which shall be applied. If a system has a step-rate formula for calculation of the retirement annuity, pension credits covering previous service which have been established under another system shall be considered in determining which range or ranges of the step-rate formula are to be applicable to the employee.
Interest on pension credit shall continue to accumulate in accordance with the provisions of the law governing the retirement system in which the same has been established during the time an employee is in the service of another employer, on the assumption such employee, for interest purposes for pension credit, is continuing in the service covered by such retirement system.
(Source: P.A. 91-887, eff. 7-6-00.)

(40 ILCS 5/20-123) (from Ch. 108 1/2, par. 20-123)
(Text of Section WITH the changes made by P.A. 98-599, which has been held unconstitutional)
Sec. 20-123. Survivor's annuity. The provisions governing a retirement annuity shall be applicable to a survivor's annuity. Appropriate credits shall be established for survivor's annuity purposes in those participating systems which provide survivor's annuities, according to the same conditions and subject to the same limitations and restrictions herein prescribed for a retirement annuity. If a participating system has no survivor's annuity benefit, or if the survivor's annuity benefit under that system is waived, pension credit established in that system shall not be considered in determining eligibility for or the amount of the survivor's annuity which may be payable by any other participating system.
For persons who participate in the self-managed plan established under Section 15-158.2 or the portable benefit package established under Section 15-136.4, pension credit established under Article 15 may be considered in determining eligibility for or the amount of the survivor's annuity that is payable by any other participating system, but pension credit established in any other system shall not result in any right to a survivor's annuity under the Article 15 system.
For persons who participate in a defined contribution plan established under Article 2, 14, 15, or 16 of this Code to whom the provisions of this Article apply, the pension credits established under the defined contribution plan may be considered in determining eligibility for or the amount of the defined benefit survivor's annuity that is payable by any other participating system, but pension credits established in any other system shall not result in any right to or increase in the value of a survivor's annuity under the defined contribution plan, which depends solely on the options chosen and the value of the participant's vested account balances and is not subject to any proportional adjustment under this Section.
(Source: P.A. 98-599, eff. 6-1-14.)

(Text of Section WITHOUT the changes made by P.A. 98-599, which has been held unconstitutional)
Sec. 20-123. Survivor's annuity. The provisions governing a retirement annuity shall be applicable to a survivor's annuity. Appropriate credits shall be established for survivor's annuity purposes in those participating systems which provide survivor's annuities, according to the same conditions and subject to the same limitations and restrictions herein prescribed for a retirement annuity. If a participating system has no survivor's annuity benefit, or if the survivor's annuity benefit under that system is waived, pension credit established in that system shall not be considered in determining eligibility for or the amount of the survivor's annuity which may be payable by any other participating system.
For persons who participate in the self-managed plan established under Section 15-158.2 or the portable benefit package established under Section 15-136.4, pension credit established under Article 15 may be considered in determining eligibility for or the amount of the survivor's annuity that is payable by any other participating system, but pension credit established in any other system shall not result in any right to a survivor's annuity under the Article 15 system.
(Source: P.A. 91-887, eff. 7-6-00.)

(40 ILCS 5/20-124) (from Ch. 108 1/2, par. 20-124)
(Text of Section WITH the changes made by P.A. 98-599, which has been held unconstitutional)
Sec. 20-124. Maximum benefits.
(a) In no event shall the combined retirement or survivors annuities exceed the highest annuity which would have been payable by any participating system in which the employee has pension credits, if all of his pension credits had been validated in that system.
If the combined annuities should exceed the highest maximum as determined in accordance with this Section, the respective annuities shall be reduced proportionately according to the ratio which the amount of each proportional annuity bears to the aggregate of all such annuities.
(b) In the case of a participant in the self-managed plan established under Section 15-158.2 of this Code to whom the provisions of this Article apply:
(i) For purposes of calculating the combined

retirement annuity and the proportionate reduction, if any, in a retirement annuity other than one payable under the self-managed plan, the amount of the Article 15 retirement annuity shall be deemed to be the highest annuity to which the annuitant would have been entitled if he or she had participated in the traditional benefit package as defined in Section 15-103.1 rather than the self-managed plan.

(ii) For purposes of calculating the combined

survivor's annuity and the proportionate reduction, if any, in a survivor's annuity other than one payable under the self-managed plan, the amount of the Article 15 survivor's annuity shall be deemed to be the highest survivor's annuity to which the survivor would have been entitled if the deceased employee had participated in the traditional benefit package as defined in Section 15-103.1 rather than the self-managed plan.

(iii) Benefits payable under the self-managed plan

are not subject to proportionate reduction under this Section.

(c) In the case of a participant in a defined contribution plan established under Article 2, 14, 15, or 16 of this Code to whom the provisions of this Article apply:
(i) For purposes of calculating the combined

retirement annuity and the proportionate reduction, if any, in a defined benefit retirement annuity, any benefit payable under the defined contribution plan shall not be considered.

(ii) For purposes of calculating the combined

survivor's annuity and the proportionate reduction, if any, in a defined benefit survivor's annuity, any benefit payable under the defined contribution plan shall not be considered.

(iii) Benefits payable under a defined contribution

plan established under Article 2, 14, 15, or 16 of this Code are not subject to proportionate reduction under this Section.

(Source: P.A. 98-599, eff. 6-1-14.)

(Text of Section WITHOUT the changes made by P.A. 98-599, which has been held unconstitutional)
Sec. 20-124. Maximum benefits. In no event shall the combined retirement or survivors annuities exceed the highest annuity which would have been payable by any participating system in which the employee has pension credits, if all of his pension credits had been validated in that system.
If the combined annuities should exceed the highest maximum as determined in accordance with this Section, the respective annuities shall be reduced proportionately according to the ratio which the amount of each proportional annuity bears to the aggregate of all such annuities.
In the case of a participant in the self-managed plan established under Section 15-158.2 of this Code to whom the provisions of this Article apply:
(i) For purposes of calculating the combined

retirement annuity and the proportionate reduction, if any, in a retirement annuity other than one payable under the self-managed plan, the amount of the Article 15 retirement annuity shall be deemed to be the highest annuity to which the annuitant would have been entitled if he or she had participated in the traditional benefit package as defined in Section 15-103.1 rather than the self-managed plan.

(ii) For purposes of calculating the combined

survivor's annuity and the proportionate reduction, if any, in a survivor's annuity other than one payable under the self-managed plan, the amount of the Article 15 survivor's annuity shall be deemed to be the highest survivor's annuity to which the survivor would have been entitled if the deceased employee had participated in the traditional benefit package as defined in Section 15-103.1 rather than the self-managed plan.

(iii) Benefits payable under the self-managed plan

are not subject to proportionate reduction under this Section.

(Source: P.A. 91-887, eff. 7-6-00.)

(40 ILCS 5/20-125) (from Ch. 108 1/2, par. 20-125)
(Text of Section WITH the changes made by P.A. 98-599, which has been held unconstitutional)
Sec. 20-125. Return to employment - suspension of benefits. If a retired employee returns to employment which is covered by a system from which he is receiving a proportional annuity under this Article, his proportional annuity from all participating systems shall be suspended during the period of re-employment, except that this suspension does not apply to any distributions payable under the self-managed plan established under Section 15-158.2 or under a defined contribution plan established under Article 2, 14, 15, or 16 of this Code.
The provisions of the Article under which such employment would be covered shall govern the determination of whether the employee has returned to employment, and if applicable the exemption of temporary employment or employment not exceeding a specified duration or frequency, for all participating systems from which the retired employee is receiving a proportional annuity under this Article, notwithstanding any contrary provisions in the other Articles governing such systems.
(Source: P.A. 98-599, eff. 6-1-14.)

(Text of Section WITHOUT the changes made by P.A. 98-599, which has been held unconstitutional)
Sec. 20-125. Return to employment - suspension of benefits. If a retired employee returns to employment which is covered by a system from which he is receiving a proportional annuity under this Article, his proportional annuity from all participating systems shall be suspended during the period of re-employment, except that this suspension does not apply to any distributions payable under the self-managed plan established under Section 15-158.2 of this Code.
The provisions of the Article under which such employment would be covered shall govern the determination of whether the employee has returned to employment, and if applicable the exemption of temporary employment or employment not exceeding a specified duration or frequency, for all participating systems from which the retired employee is receiving a proportional annuity under this Article, notwithstanding any contrary provisions in the other Articles governing such systems.
(Source: P.A. 91-887, eff. 7-6-00.)

(40 ILCS 5/20-126) (from Ch. 108 1/2, par. 20-126)
Sec. 20-126. Responsibility of participating systems. Each participating system shall submit to the other participating systems, upon request, a report, properly certified, regarding the pension credits of each employee and any other pertinent information which may be necessary for proper administration of this Article.
(Source: P.A. 79-782.)

(40 ILCS 5/20-127) (from Ch. 108 1/2, par. 20-127)
Sec. 20-127. Responsibility of employee. It shall be the duty and responsibility of an employee having pension credit in any participating system to make available such information or any other required data relating thereto, to the participating systems in which he has pension credits, in order that the pension credit may be applied in the manner herein provided. A participating system shall be under no obligation or responsibility to initiate any inquiry or investigation for the purpose of establishing pension credit in the case of any employee, in the absence of a request from the employee, accompanied by sufficient facts bearing upon the credit.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/20-128) (from Ch. 108 1/2, par. 20-128)
Sec. 20-128. Payment of benefits. Two or more participating systems may agree to have the combined benefits paid by one of the systems, in which case, the system which pays the combined benefit shall receive from the other system, a lump sum payment equal to the actuarial equivalent of the proportional annuity determined in accordance with annuity tables which are acceptable to both systems.
(Source: P.A. 78-779.)

(40 ILCS 5/20-129) (from Ch. 108 1/2, par. 20-129)
Sec. 20-129. Retirement systems covered by article. This Article shall apply only to those retirement systems which have accepted it, as specified in the respective divisions or Articles of this Code governing such systems.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/20-130) (from Ch. 108 1/2, par. 20-130)
Sec. 20-130. Conflict between this Article and the Articles governing the participating systems. If any of the provisions of this Article are inconsistent with the provisions of the Article governing any participating system, the provisions shall, if possible, be interpreted so as to give effect to the purpose of both Articles; however, if this is not possible, the provisions of the Article governing the participating system, with the exception of those covering suspension of benefits upon return to employment, shall control.
(Source: P.A. 79-782.)

(40 ILCS 5/20-131) (from Ch. 108 1/2, par. 20-131)
Sec. 20-131. Retirement Annuities and Survivors Annuities - Guarantees.
(a) This amendatory Act of 1975 (P.A. 79-782) shall not be applied to deprive any person or his survivor of eligibility for an annuity or to reduce the annuity or to deprive such person of rights to which he or his survivor would have been entitled under the provisions of Article 20 which were in effect immediately prior to September 5, 1975, if he was an employee immediately prior to that date.
(b) If the combined retirement annuity benefits provided under Public Act 79-782 are less than the combined retirement annuity benefits that would have been payable under the alternative formula of Section 20-122, the system under which retirement would have occurred, as provided by Section 20-122, shall increase the proportional retirement annuity by an amount equal to the difference.
(c) Subsection (b) of this Section does not apply to the retirement annuity benefits payable under the self-managed plan established under Section 15-158.2 of this Code.
(Source: P.A. 91-887, eff. 7-6-00.)

(40 ILCS 5/20-132) (from Ch. 108 1/2, par. 20-132)
Sec. 20-132. Short title. This Article shall be known as the "Retirement Systems Reciprocal Act" and is a continuation of the "Retirement Systems Reciprocal Act", approved July 11, 1955, as amended.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/20-133) (from Ch. 108 1/2, par. 20-133)
Sec. 20-133. General provisions and savings clause. The provisions of Article 1 and Article 23 of this Code apply to this Article as though such provisions were fully set forth in this Article as a part thereof.
(Source: Laws 1963, p. 161.)



Article 21 - Social Security Enabling Act

(40 ILCS 5/Art. 21 heading)

(40 ILCS 5/21-101) (from Ch. 108 1/2, par. 21-101)
Sec. 21-101. Name of Act. This Article shall be known and may be cited as the "Social Security Enabling Act", and is a continuation of the "Social Security Enabling Act", approved August 6, 1951, as amended.
(Source: P.A. 84-1028.)

(40 ILCS 5/21-102) (from Ch. 108 1/2, par. 21-102)
Sec. 21-102. Terms defined. For the purposes of this Article, the terms defined in the Section following this Section and preceding Section 21-103 shall have the meanings ascribed to them, except when the context otherwise requires.
(Source: P.A. 97-333, eff. 8-12-11.)

(40 ILCS 5/21-102.1) (from Ch. 108 1/2, par. 21-102.1)
Sec. 21-102.1. Social Security Act. "Social Security Act" means the Act of Congress approved August 14, 1935, Chapter 531, 49 Stat. 620, as heretofore or hereafter amended.
(Source: P.A. 84-1028.)

(40 ILCS 5/21-102.2) (from Ch. 108 1/2, par. 21-102.2)
Sec. 21-102.2. Federal Insurance Contributions Act. "Federal Insurance Contributions Act" or "FICA" means Subchapters A, B and C of Chapter 21 of the Federal Internal Revenue Code of 1986, as such Code may from time to time be amended.
(Source: P.A. 85-442.)

(40 ILCS 5/21-102.3) (from Ch. 108 1/2, par. 21-102.3)
Sec. 21-102.3. State Agency. "State Agency" means the Social Security Division of the State Employees' Retirement System of Illinois. The board of trustees of such system shall serve as the administrative body thereof, but may delegate any of its functions with respect to the administration of such Division to any individual.
(Source: P.A. 84-1028.)

(40 ILCS 5/21-102.4) (from Ch. 108 1/2, par. 21-102.4)
Sec. 21-102.4. Secretary. "Secretary" means the Secretary of the Department of Health and Human Services, or any individual to whom the Secretary has delegated any of his functions under the Social Security Act with respect to coverage of employees of States and their political subdivisions.
(Source: P.A. 84-1028.)

(40 ILCS 5/21-102.5) (from Ch. 108 1/2, par. 21-102.5)
Sec. 21-102.5. Federal-State Agreement. "Federal-State Agreement" means the agreement between the Secretary and the State of Illinois entered into by the State Agency on September 15, 1953, as authorized by the Social Security Enabling Act for the purpose of extending coverage under Title II of the Social Security Act.
(Source: P.A. 84-1028.)

(40 ILCS 5/21-102.6) (from Ch. 108 1/2, par. 21-102.6)
Sec. 21-102.6. Modification to the Federal-State Agreement. "Modification to the Federal-State Agreement" means an amendment to the Federal-State Agreement to extend coverage to coverage groups or additional employee classifications consistent with the provisions of Section 218 of the Social Security Act and this Article.
(Source: P.A. 84-1028.)

(40 ILCS 5/21-102.7) (from Ch. 108 1/2, par. 21-102.7)
Sec. 21-102.7. Coverage agreement. "Coverage agreement" means an agreement between the State Agency and a coverage group for the purpose of extending social security coverage to the employees of the coverage group. Such agreement shall specify the terms, conditions and scope of coverage.
(Source: P.A. 84-1028.)

(40 ILCS 5/21-102.8) (from Ch. 108 1/2, par. 21-102.8)
Sec. 21-102.8. Political subdivision. "Political subdivision" means any of the following:
(a) a city, village, township, incorporated town or county, or a school, road, library, park, hospital or other local district with general continuous power to levy taxes on property within such district;
(b) an instrumentality created under the laws of the State of Illinois which is legally separate and distinct from the State of Illinois, and which is not an entity included in subdivision (a) of this Section;
(c) a noncorporate public entity created and existing under a contract or agreement between 2 or more public agencies as provided for in this Intergovernmental Cooperation Act, or between 2 or more school districts under The School Code, or between 2 or more governmental entities under any other Act authorizing intergovernmental cooperation.
(Source: P.A. 84-1028.)

(40 ILCS 5/21-102.9) (from Ch. 108 1/2, par. 21-102.9)
Sec. 21-102.9. Retirement system. "Retirement system" means any annuity, pension or retirement fund or system established by State law or by action of a political subdivision, except those applying to municipal firemen and police.
(Source: P.A. 84-1028.)

(40 ILCS 5/21-102.10) (from Ch. 108 1/2, par. 21-102.10)
Sec. 21-102.10. Governing body. "Governing body" means: (a) in cities, the city council; (b) in villages or incorporated towns, the board of trustees; (c) in townships, the town clerk for purposes of receiving petitions, the electors for purposes of the election of social security coverage, and the board of town trustees for all other purposes; (d) in other political subdivisions, the corporate authority, body or officer authorized by law to levy taxes for the maintenance and operation of the political subdivision; (e) in political subdivisions without the authority to levy taxes and in noncorporate public entities, the person or group of persons having ultimate authority to expend funds for the payment of earnings to employees.
(Source: P.A. 84-1028.)

(40 ILCS 5/21-102.11) (from Ch. 108 1/2, par. 21-102.11)
Sec. 21-102.11. Absolute coverage group. "Absolute coverage group" means a political subdivision that has not established a retirement system for its employees as of the time the entity enters into a coverage agreement.
(Source: P.A. 84-1028.)

(40 ILCS 5/21-102.12) (from Ch. 108 1/2, par. 21-102.12)
Sec. 21-102.12. "Retirement system coverage group" means a grouping of employees who are in positions covered by a public retirement system which has been placed under social security coverage by either Section 218(d)(3) or Section 218(d)(6) of the Social Security Act.
(Source: P.A. 84-1028.)

(40 ILCS 5/21-102.13) (from Ch. 108 1/2, par. 21-102.13)
Sec. 21-102.13. Employment. "Employment" means service covered under a coverage agreement pursuant to this Article, which is performed by a person who is employed by the State or a political subdivision, or who holds an elective or appointive office of the State or a political subdivision.
(Source: P.A. 84-1028.)

(40 ILCS 5/21-102.14) (from Ch. 108 1/2, par. 21-102.14)
Sec. 21-102.14. Employee. "Employee" means any person engaged in employment.
(Source: P.A. 84-1028.)

(40 ILCS 5/21-102.15) (from Ch. 108 1/2, par. 21-102.15)
Sec. 21-102.15. Policeman. "Policeman" means any person who is a member of the police department of a municipality as defined in Section 3-103 of this Code or of a city subject to Article 5 of this Code, whether paid on a full-time or part-time basis, or of a law enforcement organization within a department or agency of the State, and who is by virtue of such public employment vested by law with a primary duty to maintain public order or to make arrests for offenses, whether that duty extends to all offenses or is limited to specific offenses.
(Source: P.A. 84-1028.)

(40 ILCS 5/21-102.16) (from Ch. 108 1/2, par. 21-102.16)
Sec. 21-102.16. Fireman. "Fireman" means any member of a regularly constituted fire department of a municipality as defined in Section 4-103 of this Code, or of a city subject to Article 6 of this Code, whether paid on a full time, part time or per-call basis; or any member occupying a classified position as a fire fighter in the fire protection service of a State department.
(Source: P.A. 84-1028.)

(40 ILCS 5/21-102.17) (from Ch. 108 1/2, par. 21-102.17)
Sec. 21-102.17. Wages. "Wages" means remuneration for employment, including the cash value of remuneration paid in any medium other than cash, but not including that part of such remuneration which would not constitute "wages" within the meaning of the Social Security Act for wages paid prior to January 1, 1987, or the Federal Insurance Contributions Act for wages paid after December 31, 1986.
(Source: P.A. 85-442.)

(40 ILCS 5/21-102.18) (from Ch. 108 1/2, par. 21-102.18)
Sec. 21-102.18. Mandatory medicare coverage. "Mandatory medicare coverage" means the mandatory coverage in the Federal Medicare Insurance Program of all State and local governmental personnel who are in positions not covered under the Federal Social Security Insurance Program and who were not performing regular and substantial services prior to April 1, 1986, without regard to whether such State or local government has come under the provisions of this Article with respect to the Federal Social Security Insurance Program.
(Source: P.A. 84-1472.)

(40 ILCS 5/21-102.19) (from Ch. 108 1/2, par. 21-102.19)
Sec. 21-102.19. Optional medicare coverage. "Optional medicare coverage" means coverage in the Federal Medicare Insurance Program, by means of a voluntary coverage agreement, of State or local government personnel who are in positions not covered under the Federal Social Security Insurance Program, and who were performing regular and substantial services for such State or local government on March 31, 1986, and who have not terminated such service after March 31, 1986.
(Source: P.A. 84-1472.)

(40 ILCS 5/21-102.20) (from Ch. 108 1/2, par. 21-102.20)
Sec. 21-102.20. Mandatory Social Security Coverage. "Mandatory Social Security coverage" means the coverage in the federal Social Security System that is required under Section 210 of the federal Social Security Act for certain State and local government personnel who are not members of a State or local governmental retirement system.
(Source: P.A. 87-11.)

(40 ILCS 5/21-103) (from Ch. 108 1/2, par. 21-103)
Sec. 21-103. Political subdivision - election of coverage.
(a) Any political subdivision other than a school district and other than a political subdivision which is participating in the Illinois Municipal Retirement Fund under Article 7 of this Code may, by resolution of the governing body (in the case of a township, at an annual town meeting or at a special town meeting called for that purpose), or by referendum, elect to have its employees covered by the Social Security Act.
Whenever a petition requesting Social Security coverage for employees, signed by not less than 5% of the legal voters of the political subdivision, is presented to the governing body, such governing body shall cause such proposition to be certified to the proper election officials who shall submit the proposition to the voters at the next appropriate election in accordance with the general election law, or in the case of a township at the next annual town meeting if the petition is received more than 15 and less than 60 days before the annual town meeting, or else at a special town meeting called for that purpose. In the territory of the political subdivision every elector may vote upon the proposition stated in the petition. Such proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall....(political subdivision)
enter into a coverage agreement with
the Social Security Division of YES
the State Employees' Retirement -----------------------
System for extension of Federal Social NO
Security coverage to employees
of....(political subdivision)?
--------------------------------------------------------------
If a majority of all of the votes cast upon the proposition is in favor thereof, or if the governing body has adopted a resolution or ordinance providing for coverage of its employees, the governing body shall execute the coverage agreement provided by the State Agency and submit such coverage agreement to the State Agency for approval. The coverage agreement shall be approved by the State Agency if it meets the requirements of subsection (b).
(b) Each coverage agreement of a political subdivision and any amendment thereof shall be approved by the State Agency if it finds that such coverage agreement, or such coverage agreement as amended, is in conformity with such requirements as are provided in the regulations of the State Agency, except that no such coverage agreement shall be approved unless:
(1) it is in conformity with the requirements of the

Social Security Act and with the Federal-State Agreement entered into under this Article;

(2) it provides that all services which constitute

employment and are performed in the employ of the political subdivision by any employees thereof shall be covered by the coverage agreement, except that such agreement may, if the political subdivision so requests, exclude all services in one or more classes of elective positions, or positions the compensation for which is on a fee basis;

(3) it provides for such methods of administration of

the coverage agreement by the political subdivision as are found by the State Agency to be necessary for the proper and efficient administration of the coverage agreement; and

(4) it provides for an effective date of coverage not

earlier than the first day of the fifth calendar year preceding the year in which the resulting modification of the Federal-State Agreement is agreed to by the Secretary and the State.

(c) In addition to the requirements in subsection (b), no coverage agreement which provides for an effective date of coverage prior to January 1, 1987 shall be approved unless:
(1) it specifies the sources from which the funds

required of it by this Article are expected to be derived, and contains reasonable assurance that such sources will be adequate for such purpose;

(2) it contains a promise to deliver the proper funds

to the State Agency on or before the date requested by the State Agency;

(3) it specifies some officer to act as custodian of

all funds collected and to be responsible to the State Agency for the delivery of such funds;

(4) it provides that the political subdivision shall

pay contributions on covered wages at such times as the State Agency may by regulations prescribe, in the amounts and at the rates provided by this Article; and

(5) it provides that the political subdivision will

make such reports as the State Agency may from time to time require, and comply with such provisions as the State Agency or the Secretary may from time to time find necessary.

(Source: P.A. 90-448, eff. 8-16-97.)

(40 ILCS 5/21-104) (from Ch. 108 1/2, par. 21-104)
Sec. 21-104. Noncorporate public entities - election of coverage. Any noncorporate public entity may by resolution of its governing body elect to have its employees covered by the Social Security Act in the same manner and subject to the same conditions as are set forth in Sections 21-103 and 21-105, but subject to the following additional conditions:
(a) that the agreement by which the entity was created or an amendment to that agreement authorizes the entity to provide for the extension of Social Security benefits to its employees; and
(b) that Social Security contributions due on wages covered under the agreement paid prior to January 1, 1987 and wage reports required for calendar years prior to 1987 are submitted to the State Agency along with the coverage agreement executed by the entity.
(Source: P.A. 85-442.)

(40 ILCS 5/21-105) (from Ch. 108 1/2, par. 21-105)
Sec. 21-105. Retirement systems - election of coverage. A referendum on the question of coverage under the Social Security Act may be authorized by the Governor with respect to any retirement system, or by the board of trustees of such system, or by the governing body of any political subdivision which has established a retirement system, except for a retirement system established under Article 3, 4, 5 or 6 of this Code.
Such a referendum shall also be held upon petition signed by at least 10% of the members of any retirement system except for a retirement system established under Article 3, 4, 5 or 6 of this Code. Such petition shall be examined and checked by the governing body or board of trustees of the retirement system, and such board or body shall certify that each signer of the petition is an eligible member qualified to vote in such referendum, and that the names of all ineligible individuals have been stricken.
Prior to a referendum on that question and to the notice of the referendum required by either Section 218(d)(3) or 218(d)(7) of the Social Security Act, a plan of coverage shall be formulated by the governing body of each retirement system or Board of Trustees, as the case may be, whose members are to participate in the referendum for the coordination of the retirement system with the social security insurance provisions of Title II of the Social Security Act.
Where a retirement system is governed by an Act of the State of Illinois, such plan of coverage shall be presented to the General Assembly for enactment by amendment to such Act.
The ballot to be used in the referendum shall contain a clear description of the plan of coverage, which description may take the form of a summary statement setting forth the changes or revisions, if any, to be made in the benefit and contribution provisions of the retirement system, and the obligations to be imposed upon the members of the system if the plan of coverage is approved in the referendum and their positions are included under an agreement pursuant to the provisions of this Article.
The referendum shall be subject to the following conditions:
(a) Only eligible employees as defined in Section 218(d)(3) of the Social Security Act shall be permitted to vote.
(b) Should such referendum under Section 218(d)(3) fail to obtain approval, any subsequent referendum among members of the retirement system in question shall not be held for a period of at least 3 years from the date of the referendum.
(c) Upon receipt of satisfactory proof that the conditions of the referendum specified in either Section 218(d)(3) or Section 218(d)(7) of the Social Security Act have been met, the Governor or an official of the State designated by him shall so certify to the Secretary. Proper steps to give effect to the results of the referendum shall then be taken by the State Agency, and a modification to the Federal-State Agreement shall be executed in accordance with Section 21-108 within a period of 2 years from the date of the referendum.
(Source: P.A. 84-1028.)

(40 ILCS 5/21-105.1) (from Ch. 108 1/2, par. 21-105.1)
Sec. 21-105.1. Election of optional medicare coverage. The State or any political subdivision or noncorporate public entity may elect to provide optional medicare coverage for its personnel in the same manner and subject to the same conditions as are set forth in Sections 21-103, 21-104 and 21-105 for the election of Social Security coverage, including a retirement system established under Article 3, 4, 5, or 6 of this Code, notwithstanding the provisions contained in Section 21-105 of this Article.
(Source: P.A. 98-1117, eff. 8-26-14.)

(40 ILCS 5/21-105.2) (from Ch. 108 1/2, par. 21-105.2)
Sec. 21-105.2. Mandatory Social Security Coverage. Beginning July 1, 1991, the State and all political subdivisions that have any employees who are subject to mandatory Social Security coverage shall report the wages of those employees on their quarterly wage reports to the IRS, and shall make the appropriate FICA contributions as required by law with respect to those employees. Such employees may be added to the appropriate coverage groups in accordance with the modification procedures provided in this Article.
(Source: P.A. 87-11.)

(40 ILCS 5/21-106) (from Ch. 108 1/2, par. 21-106)
Sec. 21-106. Municipal police and firemen.
(1) If a municipality enters into a coverage agreement under this Article prior to having established a pension plan under Article 3 or 4 of this Code, all police positions and all firemen positions, including members of a volunteer fire department organized pursuant to municipal ordinance, shall become subject to social security and be included within the absolute coverage group of the municipality in compliance with Section 218(b)(5) of the Social Security Act. If a municipality establishes a pension plan under Article 3 or 4 of this Code subsequent to establishing social security coverage under the conditions set forth in this subsection, the police and firemen positions shall remain subject to social security as part of the original absolute coverage group.
(2) If a municipality enters into a coverage agreement under this Article subsequent to having established a pension plan under Article 3, 4, 5 or 6 of this Code, or subsequent to becoming legally obligated to establish such plan even though having not complied, all police and firemen positions included under such pension plan shall be exempted from social security coverage and excluded from the absolute coverage group of that municipality pursuant to Section 218(d)(5)(A) of the Social Security Act.
(3) If the covered or non-covered social security status of the police and firemen positions in a municipality has been determined under the conditions set forth in either subsection (1) or (2) of this Section, such covered or non-covered status shall remain in effect in the event the municipality shall begin participation in the Illinois Municipal Retirement Fund pursuant to Sections 7-132 and 7-134 of this Code.
(4) Police and firemen positions which have not acquired social security coverage as part of an absolute coverage group under an agreement executed by the municipality pursuant to Section 21-103 shall not acquire social security coverage by virtue of the municipality's mandate to participate in the Illinois Municipal Retirement Fund under Section 7-132, or the municipality's election to participate under Section 7-134.
(5) Incumbents occupying police and firemen positions who because of age, physical condition, length of service or other disqualifications are ineligible to participate in local pension plans established under Articles 3 and 4 of this Code are also excluded from social security coverage if the employing municipality has obtained social security coverage under the conditions stated in subsections (2) and (4) of this Section, except that beginning July 1, 1991, such persons are subject to mandatory Social Security coverage.
(Source: P.A. 87-11.)

(40 ILCS 5/21-107) (from Ch. 108 1/2, par. 21-107)
Sec. 21-107. State police and firemen. Any position in the service of a State agency, department, board or commission which (1) has been designated as a fireman, police officer, or law enforcement officer by the State Department of Central Management Services, the State Attorney General or the State Agency, or declared to be a fireman or police position as a result of a court ruling upon the question, and (2) extends to the incumbent the right to participation in the State Employees' Retirement System, shall be exempted from Social Security coverage in compliance with Section 218(d)(5)(A) of the Social Security Act, effective as of the date of such designation or court ruling, except that beginning July 1, 1991, incumbents of such positions who do not participate in the State Employees' Retirement System shall be subject to mandatory Social Security coverage.
(Source: P.A. 85-442; 87-11.)

(40 ILCS 5/21-108) (from Ch. 108 1/2, par. 21-108)
Sec. 21-108. Modification to Federal-State Agreement. Upon approval of the coverage agreement submitted by an absolute or retirement system coverage group, the State Agency, on behalf of the State of Illinois, shall modify the Federal-State Agreement to extend coverage to employees of the coverage group consistent with the provisions of Section 218 of the Social Security Act, this Article and the approved coverage agreement. Such modification shall specify:
(1) the coverage group or employee classification to be covered;
(2) any employee classification to be excluded, or to continue to be excluded in the case of a modification to extend coverage to additional employee classifications of a covered political subdivision;
(3) the approximate number of employees to be covered by the modification;
(4) the title of the reporting official designated by the political subdivision as responsible for social security reporting to the State Agency;
(5) the effective date of coverage; and
(6) the controlling date for purposes of retroactive coverage.
(Source: P.A. 84-1028.)

(40 ILCS 5/21-109) (from Ch. 108 1/2, par. 21-109)
Sec. 21-109. Payment of Contributions.
(a) Absolute coverage group: Each political subdivision which has established Social Security coverage for its employees under this Article shall pay contributions on covered wages paid prior to January 1, 1987 in the amounts and at the rates prescribed by subchapters A and B of the Federal Insurance Contributions Act at the times prescribed in the regulations of the State Agency. Taxes due on wages covered under the Social Security Coverage Agreement paid after December 31, 1986 shall be paid by each political subdivision to the Internal Revenue Service in the amounts and at the rates specified in the Federal Insurance Contributions Act and at the times prescribed in the regulations of the Internal Revenue Service.
Every political subdivision required to make payments is authorized in consideration of the employee's retention in, or entry upon, employment to impose upon each of its employees, as to services which are covered by the coverage agreement, a contribution with respect to wages computed by applying the rates of contribution prescribed by Subchapter A of the Federal Insurance Contributions Act, and to deduct the amount of such contribution from such employee's wages when paid.
Failure to deduct such contribution shall not relieve the employee or employer of liability therefor.
(b) Retirement system coverage group: As a condition of its coverage agreement, the governing body or board of trustees of any retirement system which has adopted Social Security coverage for its members under this Article shall assume responsibility to the State Agency for the compiling of wage data, the collection of related contributions prescribed by subchapters A and B of the Federal Insurance Contributions Act, and the timely reporting and payment of such items upon the wages of all covered employees paid prior to January 1, 1987 in the manner and at the times prescribed by the State Agency.
Coincident to the adoption of coverage, the governing body or board of trustees of the retirement system shall promulgate rules and regulations in conformity with federal regulations, applicable to the State or local governmental entities or to the agencies and employees participating therein, to insure the correct application of coverage and the timely and accurate reporting of wages and collection of contributions.
In the event of failure by the retirement system or the governmental entities or agencies participating therein to comply with the timely reporting and payment requirements imposed by this Section, the retirement system shall be assessed any federal interest or late filing penalties arising therefrom.
The contributions collected under this Section by any retirement system which elects to adopt coverage shall be remitted at such times as the State Agency shall prescribe.
The employees comprising the executive and administrative staff of any retirement system which elects to adopt the provisions of this Article shall have the contributions made by the body employing them.
(c) If more or less than the correct amount of contributions is paid to the State Agency, proper adjustment, or refund without interest if adjustment is impractical, shall be made in such manner and at such times as the State Agency shall prescribe.
(Source: P.A. 90-448, eff. 8-16-97.)

(40 ILCS 5/21-109.1) (from Ch. 108 1/2, par. 21-109.1)
Sec. 21-109.1. (a) Notwithstanding any law to the contrary, State agencies, as defined in the State Auditing Act, shall remit to the Comptroller all contributions required under subchapters A, B and C of the Federal Insurance Contributions Act, at the rates and at the times specified in that Act, for wages paid on or after January 1, 1987 on a warrant of the State Comptroller.
(b) The Comptroller shall establish a fund to be known as the Social Security Administration Fund, with the State Treasurer as ex officio custodian. Contributions and other monies received by the Comptroller for the purposes of the Federal Insurance Contributions Act shall either be directly remitted to the U.S. Secretary of the Treasury or be held in trust in such fund, and shall be paid upon the order of the Comptroller for:
(1) payment of amounts required to be paid to the U.

S. Secretary of the Treasury in the amounts and at the times specified in the Federal Insurance Contributions Act; and

(2) payment of refunds for overpayments which are not

otherwise adjustable.

(c) The Comptroller may collect from a State agency the actual or anticipated amount of any interest and late charges arising from the State agency's failure to collect and remit to the Comptroller contributions as required by the Federal Insurance Contributions Act. Such interest and charges shall be due and payable upon receipt of notice thereof from the Comptroller.
(d) The Comptroller shall pay to the U. S. Secretary of the Treasury such amounts at such times as may be required under the Federal Insurance Contributions Act.
(Source: P.A. 86-657; 87-11.)

(40 ILCS 5/21-110) (from Ch. 108 1/2, par. 21-110)
Sec. 21-110. Tax levy. The governing body of any political subdivision with the power to levy taxes is hereby authorized and empowered to increase its annual tax levy above the limitation now or hereafter otherwise authorized by law, by the amount necessary to meet the cost of participation in the Federal Social Security Insurance Program, including any share of the cost of participation of an instrumentality or entity described in subsection (b) or (c) of Section 21-102.8 for which the political subdivision is responsible, without regard to whether such participation is mandatory or optional, and without regard to whether the political subdivision has otherwise come under the provisions of this Article for purposes of participation in the Federal Social Security Insurance Program.
(Source: P.A. 87-11.)

(40 ILCS 5/21-110.1) (from Ch. 108 1/2, par. 21-110.1)
Sec. 21-110.1. Medicare taxes. (a) The governing body of every political subdivision with the power to levy taxes is hereby authorized and empowered to increase its annual tax levy above the limitation now or hereafter otherwise authorized by law, by the amount necessary to meet the cost of its participation in the Federal Medicare Program, including any share of the cost of participation of an instrumentality or entity described in subsection (b) or (c) of Section 21-102.8 for which the political subdivision is responsible, without regard to whether such participation is mandatory or optional, and without regard to whether the political subdivision has come under the provisions of this Article for purposes of participation in the Federal Social Security Insurance Program.
(b) The payment of medicare taxes to the State Agency shall be made in the same manner and under the same conditions as are set forth in Section 21-109 for payment of Social Security contributions, except that the State Agency may designate a retirement system to assume responsibility to the State Agency for the compiling of wage data, the collection of medicare taxes, and the timely reporting and payment of such items for specified persons under mandatory or optional medicare coverage, regardless of whether such retirement system has entered into a coverage agreement for Social Security coverage pursuant to Section 21-105.
(c) The penalty and audit provisions of Sections 21-112, 21-113 and 21-114 shall apply to the failure or refusal to make timely and correct payments of medicare taxes or reports of wages in accordance with State Agency regulations.
(Source: P.A. 84-1472.)

(40 ILCS 5/21-112) (from Ch. 108 1/2, par. 21-112)
Sec. 21-112. Penalties. For failure to make timely reporting of employee wages and payment of contributions on covered wages paid prior to January 1, 1987 in accordance with State Agency regulations, a delinquent political subdivision or retirement system may be assessed a late filing penalty which shall be, upon receipt of notice, immediately due and payable to the State Agency. The amount of the penalty may be adjusted from time to time with the approval of the Board of Trustees of the State Employees' Retirement System of Illinois. If the late filing is of such duration that the State Agency is unable to make timely payment on behalf of the political subdivision or retirement system to the U.S. Department of Health and Human Services and a federal interest charge arises, the late filing penalty shall be applied toward payment of the federal interest charge. If the federal interest charge exceeds the amount of the late filing penalty, the political subdivision or retirement system shall be assessed the balance of the federal interest charge.
(Source: P.A. 85-442.)

(40 ILCS 5/21-113) (from Ch. 108 1/2, par. 21-113)
Sec. 21-113. Tax audit. (1) Upon failure or refusal of any covered political subdivision or retirement system to submit wage reports and pay amounts due the State Agency on covered wages paid prior to January 1, 1987 in accordance with the terms of its agreement or applicable regulations, the State Agency after giving notice may order the entity to make its payroll books and related records available at the office of the State Agency in Springfield, or at the business office of the entity as the State Agency shall direct, and may audit those books and records to determine the liability for reporting wages, the amount of contributions due, the late filing penalty, and the federal interest charge. The expenses incurred by the State Agency to conduct the audit may be included in the amount due.
(2) Upon completion of the audit, the entity shall be given an opportunity to make payment of the amount due. In the event of refusal to make payment, the State Agency shall then certify the amount to be collected to the State Comptroller who shall deduct such amounts or any part thereof from any State funds to which the entity may be entitled. Upon exercising the State's right of setoff, the Comptroller shall pay amounts so deducted to the State Agency.
(3) If State funds are not available from which setoff can be made by the Comptroller, the State Agency may proceed by instituting action in the appropriate circuit court against the defaulting entity to recover the amount due.
(Source: P.A. 85-442.)

(40 ILCS 5/21-114) (from Ch. 108 1/2, par. 21-114)
Sec. 21-114. General investigative audits. The State Agency upon its own initiative may conduct investigative field audits of the books and payroll records for calendar years prior to 1987 of any political subdivision or retirement system which has adopted coverage. The audits may be conducted at the business office of any participating entity or at any other site mutually convenient to the State Agency and the entity. The State Agency may require covered entities to submit reconciliation statements disclosing total wages and compensation disbursed for all personal services performed during a designated period for comparison with wages included upon reports for which contributions were paid in that same period.
The State Agency may also require, accept and rely upon payroll audits performed by the field staff of any retirement system conducted in accordance with guidelines established by the State Agency, to determine compliance with the reporting and collection of contributions upon covered wages.
The cost of investigative audits conducted by the State Agency under this Section shall be recovered through levy of the annual administrative charge as provided in Section 21-116; however, if the investigative audit should disclose substantial noncompliance requiring an extensive audit, the State Agency may assess audit costs summarily against the noncomplying entity.
(Source: P.A. 85-442.)

(40 ILCS 5/21-115) (from Ch. 108 1/2, par. 21-115)
Sec. 21-115. Special fund abolished; designation of remittance agents.
(a) The Social Security Contribution Fund is abolished at the close of business on June 30, 1997. Any balance then remaining in that Fund shall be transferred to the Social Security Administration Fund created under Section 21-109.1, and any amounts thereafter designated for deposit into the Social Security Contribution Fund shall instead be deposited into the Social Security Administration Fund.
(b) The State Agency is authorized to designate any retirement system which has adopted coverage under this Article to act as remittance agent on behalf of the State Agency and to make payment of the Social Security contributions collected upon the wages of employees within the retirement system coverage group directly to the designated Federal Reserve Bank. Any retirement system so designated as a remittance agent shall continue to be subject to the regulations of the State Agency with respect to coverage determinations, wage reporting, corrective adjustments, and accountability for tax collections in the same manner as any other covered entity.
(Source: P.A. 90-448, eff. 8-16-97.)

(40 ILCS 5/21-117) (from Ch. 108 1/2, par. 21-117)
Sec. 21-117. Inactivation. Any political subdivision which ceases its corporate existence as the result of legal dissolution, annexation, or consolidation, shall promptly notify the State Agency and furnish legal documentation of such fact, whereupon the State Agency shall notify the Secretary of the U.S. Department of Health and Human Services to permanently inactivate the coverage and reporting requirements applicable to such entity. If any employees remain upon the payroll of the entity beyond the official date of dissolution, the notice to the State Agency shall specify the ending date of the calendar month in which their employment relationship shall cease, and the coverage and reporting requirements under the entity's agreement shall continue upon any wages paid during that period. The dissolution notice must identify the name and address of the repository where the payroll books and records of the dissolved entity shall be preserved for the statutory period.
(Source: P.A. 84-1028.)

(40 ILCS 5/21-118) (from Ch. 108 1/2, par. 21-118)
Sec. 21-118. Administrative review. All orders for inactivation of a plan under Section 21-117 made by the State Agency shall be subject to judicial review pursuant to the provisions of the Administrative Review Law, and all amendments and modifications thereof, and the rules adopted pursuant thereto.
(Source: P.A. 84-1028.)

(40 ILCS 5/21-119) (from Ch. 108 1/2, par. 21-119)
Sec. 21-119. Rules and regulations. The State Agency shall make and publish such rules and regulations, not inconsistent with the provisions of this Article, as it finds necessary or appropriate to the efficient administration of the functions with which it is charged under this Article.
(Source: P.A. 84-1028.)

(40 ILCS 5/21-120) (from Ch. 108 1/2, par. 21-120)
Sec. 21-120. Report. The State Agency shall submit a report to the General Assembly at the beginning of each Regular Session, covering the administration and operation of this Article during the preceding biennium, including such recommendations for amendments to this Article as it considers proper.
The requirement for reporting to the General Assembly shall be satisfied by filing copies of the report with the Speaker, the Minority Leader and the Clerk of the House of Representatives and the President, the Minority Leader and the Secretary of the Senate and the Legislative Research Unit, as required by Section 3.1 of "An Act to revise the law in relation to the General Assembly", approved February 25, 1874, as amended, and filing such additional copies with the State Government Report Distribution Center for the General Assembly as is required under paragraph (t) of Section 7 of the State Library Act.
(Source: P.A. 84-1028.)

(40 ILCS 5/21-121) (from Ch. 108 1/2, par. 21-121)
Sec. 21-121. General provisions and savings clause. The provisions of Article 1 and Article 23 of this Code apply to this Article as though such provisions were fully set forth in this Article as a part thereof.
(Source: P.A. 84-1028.)



Article 22 - Miscellaneous Collateral Provisions

(40 ILCS 5/Art. 22 heading)

(40 ILCS 5/Art. 22 Div. 1 heading)

(40 ILCS 5/22-101) (from Ch. 108 1/2, par. 22-101)
Sec. 22-101. Retirement Plan for Chicago Transit Authority Employees.
(a) There shall be established and maintained by the Authority created by the "Metropolitan Transit Authority Act", approved April 12, 1945, as amended, (referred to in this Section as the "Authority") a financially sound pension and retirement system adequate to provide for all payments when due under such established system or as modified from time to time by ordinance of the Chicago Transit Board or collective bargaining agreement. For this purpose, the Board must make contributions to the established system as required under this Section and may make any additional contributions provided for by Board ordinance or collective bargaining agreement. The participating employees shall make such periodic payments to the established system as required under this Section and may make any additional contributions provided for by Board ordinance or collective bargaining agreement.
Provisions shall be made by the Board for all officers, except those who first become members on or after January 1, 2012, and employees of the Authority appointed pursuant to the "Metropolitan Transit Authority Act" to become, subject to reasonable rules and regulations, participants of the pension or retirement system with uniform rights, privileges, obligations and status as to the class in which such officers and employees belong. The terms, conditions and provisions of any pension or retirement system or of any amendment or modification thereof affecting employees who are members of any labor organization may be established, amended or modified by agreement with such labor organization, provided the terms, conditions and provisions must be consistent with this Act, the annual funding levels for the retirement system established by law must be met and the benefits paid to future participants in the system may not exceed the benefit ceilings set for future participants under this Act and the contribution levels required by the Authority and its employees may not be less than the contribution levels established under this Act.
(b) The Board of Trustees shall consist of 11 members appointed as follows: (i) 5 trustees shall be appointed by the Chicago Transit Board; (ii) 3 trustees shall be appointed by an organization representing the highest number of Chicago Transit Authority participants; (iii) one trustee shall be appointed by an organization representing the second-highest number of Chicago Transit Authority participants; (iv) one trustee shall be appointed by the recognized coalition representatives of participants who are not represented by an organization with the highest or second-highest number of Chicago Transit Authority participants; and (v) one trustee shall be selected by the Regional Transportation Authority Board of Directors, and the trustee shall be a professional fiduciary who has experience in the area of collectively bargained pension plans. Trustees shall serve until a successor has been appointed and qualified, or until resignation, death, incapacity, or disqualification.
Any person appointed as a trustee of the board shall qualify by taking an oath of office that he or she will diligently and honestly administer the affairs of the system and will not knowingly violate or willfully permit the violation of any of the provisions of law applicable to the Plan, including Sections 1-109, 1-109.1, 1-109.2, 1-110, 1-111, 1-114, and 1-115 of the Illinois Pension Code.
Each trustee shall cast individual votes, and a majority vote shall be final and binding upon all interested parties, provided that the Board of Trustees may require a supermajority vote with respect to the investment of the assets of the Retirement Plan, and may set forth that requirement in the Retirement Plan documents, by-laws, or rules of the Board of Trustees. Each trustee shall have the rights, privileges, authority, and obligations as are usual and customary for such fiduciaries.
The Board of Trustees may cause amounts on deposit in the Retirement Plan to be invested in those investments that are permitted investments for the investment of moneys held under any one or more of the pension or retirement systems of the State, any unit of local government or school district, or any agency or instrumentality thereof. The Board, by a vote of at least two-thirds of the trustees, may transfer investment management to the Illinois State Board of Investment, which is hereby authorized to manage these investments when so requested by the Board of Trustees.
Notwithstanding any other provision of this Article or any law to the contrary, any person who first becomes a member of the Chicago Transit Board on or after January 1, 2012 shall not be eligible to participate in this Retirement Plan.
(c) All individuals who were previously participants in the Retirement Plan for Chicago Transit Authority Employees shall remain participants, and shall receive the same benefits established by the Retirement Plan for Chicago Transit Authority Employees, except as provided in this amendatory Act or by subsequent legislative enactment or amendment to the Retirement Plan. For Authority employees hired on or after the effective date of this amendatory Act of the 95th General Assembly, the Retirement Plan for Chicago Transit Authority Employees shall be the exclusive retirement plan and such employees shall not be eligible for any supplemental plan, except for a deferred compensation plan funded only by employee contributions.
For all Authority employees who are first hired on or after the effective date of this amendatory Act of the 95th General Assembly and are participants in the Retirement Plan for Chicago Transit Authority Employees, the following terms, conditions and provisions with respect to retirement shall be applicable:
(1) Such participant shall be eligible for an

unreduced retirement allowance for life upon the attainment of age 64 with 25 years of continuous service.

(2) Such participant shall be eligible for a reduced

retirement allowance for life upon the attainment of age 55 with 10 years of continuous service.

(3) For the purpose of determining the retirement

allowance to be paid to a retiring employee, the term "Continuous Service" as used in the Retirement Plan for Chicago Transit Authority Employees shall also be deemed to include all pension credit for service with any retirement system established under Article 8 or Article 11 of this Code, provided that the employee forfeits and relinquishes all pension credit under Article 8 or Article 11 of this Code, and the contribution required under this subsection is made by the employee. The Retirement Plan's actuary shall determine the contribution paid by the employee as an amount equal to the normal cost of the benefit accrued, had the service been rendered as an employee, plus interest per annum from the time such service was rendered until the date the payment is made.

(d) From the effective date of this amendatory Act through December 31, 2008, all participating employees shall contribute to the Retirement Plan in an amount not less than 6% of compensation, and the Authority shall contribute to the Retirement Plan in an amount not less than 12% of compensation.
(e)(1) Beginning January 1, 2009 the Authority shall make contributions to the Retirement Plan in an amount equal to twelve percent (12%) of compensation and participating employees shall make contributions to the Retirement Plan in an amount equal to six percent (6%) of compensation. These contributions may be paid by the Authority and participating employees on a payroll or other periodic basis, but shall in any case be paid to the Retirement Plan at least monthly.
(2) For the period ending December 31, 2040, the amount paid by the Authority in any year with respect to debt service on bonds issued for the purposes of funding a contribution to the Retirement Plan under Section 12c of the Metropolitan Transit Authority Act, other than debt service paid with the proceeds of bonds or notes issued by the Authority for any year after calendar year 2008, shall be treated as a credit against the amount of required contribution to the Retirement Plan by the Authority under subsection (e)(1) for the following year up to an amount not to exceed 6% of compensation paid by the Authority in that following year.
(3) By September 15 of each year beginning in 2009 and ending on December 31, 2039, on the basis of a report prepared by an enrolled actuary retained by the Plan, the Board of Trustees of the Retirement Plan shall determine the estimated funded ratio of the total assets of the Retirement Plan to its total actuarially determined liabilities. A report containing that determination and the actuarial assumptions on which it is based shall be filed with the Authority, the representatives of its participating employees, the Auditor General of the State of Illinois, and the Regional Transportation Authority. If the funded ratio is projected to decline below 60% in any year before 2040, the Board of Trustees shall also determine the increased contribution required each year as a level percentage of payroll over the years remaining until 2040 using the projected unit credit actuarial cost method so the funded ratio does not decline below 60% and include that determination in its report. If the actual funded ratio declines below 60% in any year prior to 2040, the Board of Trustees shall also determine the increased contribution required each year as a level percentage of payroll during the years after the then current year using the projected unit credit actuarial cost method so the funded ratio is projected to reach at least 60% no later than 10 years after the then current year and include that determination in its report. Within 60 days after receiving the report, the Auditor General shall review the determination and the assumptions on which it is based, and if he finds that the determination and the assumptions on which it is based are unreasonable in the aggregate, he shall issue a new determination of the funded ratio, the assumptions on which it is based and the increased contribution required each year as a level percentage of payroll over the years remaining until 2040 using the projected unit credit actuarial cost method so the funded ratio does not decline below 60%, or, in the event of an actual decline below 60%, so the funded ratio is projected to reach 60% by no later than 10 years after the then current year. If the Board of Trustees or the Auditor General determine that an increased contribution is required to meet the funded ratio required by the subsection, effective January 1 following the determination or 30 days after such determination, whichever is later, one-third of the increased contribution shall be paid by participating employees and two-thirds by the Authority, in addition to the contributions required by this subsection (1).
(4) For the period beginning 2040, the minimum contribution to the Retirement Plan for each fiscal year shall be an amount determined by the Board of Trustees of the Retirement Plan to be sufficient to bring the total assets of the Retirement Plan up to 90% of its total actuarial liabilities by the end of 2059. Participating employees shall be responsible for one-third of the required contribution and the Authority shall be responsible for two-thirds of the required contribution. In making these determinations, the Board of Trustees shall calculate the required contribution each year as a level percentage of payroll over the years remaining to and including fiscal year 2059 using the projected unit credit actuarial cost method. A report containing that determination and the actuarial assumptions on which it is based shall be filed by September 15 of each year with the Authority, the representatives of its participating employees, the Auditor General of the State of Illinois and the Regional Transportation Authority. If the funded ratio is projected to fail to reach 90% by December 31, 2059, the Board of Trustees shall also determine the increased contribution required each year as a level percentage of payroll over the years remaining until December 31, 2059 using the projected unit credit actuarial cost method so the funded ratio will meet 90% by December 31, 2059 and include that determination in its report. Within 60 days after receiving the report, the Auditor General shall review the determination and the assumptions on which it is based and if he finds that the determination and the assumptions on which it is based are unreasonable in the aggregate, he shall issue a new determination of the funded ratio, the assumptions on which it is based and the increased contribution required each year as a level percentage of payroll over the years remaining until December 31, 2059 using the projected unit credit actuarial cost method so the funded ratio reaches no less than 90% by December 31, 2059. If the Board of Trustees or the Auditor General determine that an increased contribution is required to meet the funded ratio required by this subsection, effective January 1 following the determination or 30 days after such determination, whichever is later, one-third of the increased contribution shall be paid by participating employees and two-thirds by the Authority, in addition to the contributions required by subsection (e)(1).
(5) Beginning in 2060, the minimum contribution for each year shall be the amount needed to maintain the total assets of the Retirement Plan at 90% of the total actuarial liabilities of the Plan, and the contribution shall be funded two-thirds by the Authority and one-third by the participating employees in accordance with this subsection.
(f) The Authority shall take the steps necessary to comply with Section 414(h)(2) of the Internal Revenue Code of 1986, as amended, to permit the pick-up of employee contributions under subsections (d) and (e) on a tax-deferred basis.
(g) The Board of Trustees shall certify to the Governor, the General Assembly, the Auditor General, the Board of the Regional Transportation Authority, and the Authority at least 90 days prior to the end of each fiscal year the amount of the required contributions to the retirement system for the next retirement system fiscal year under this Section. The certification shall include a copy of the actuarial recommendations upon which it is based. In addition, copies of the certification shall be sent to the Commission on Government Forecasting and Accountability and the Mayor of Chicago.
(h)(1) As to an employee who first becomes entitled to a retirement allowance commencing on or after November 30, 1989, the retirement allowance shall be the amount determined in accordance with the following formula:
(A) One percent (1%) of his "Average Annual

Compensation in the highest four (4) completed Plan Years" for each full year of continuous service from the date of original employment to the effective date of the Plan; plus

(B) One and seventy-five hundredths percent (1.75%)

of his "Average Annual Compensation in the highest four (4) completed Plan Years" for each year (including fractions thereof to completed calendar months) of continuous service as provided for in the Retirement Plan for Chicago Transit Authority Employees.

Provided, however that:
(2) As to an employee who first becomes entitled to a retirement allowance commencing on or after January 1, 1993, the retirement allowance shall be the amount determined in accordance with the following formula:
(A) One percent (1%) of his "Average Annual

Compensation in the highest four (4) completed Plan Years" for each full year of continuous service from the date of original employment to the effective date of the Plan; plus

(B) One and eighty hundredths percent (1.80%) of his

"Average Annual Compensation in the highest four (4) completed Plan Years" for each year (including fractions thereof to completed calendar months) of continuous service as provided for in the Retirement Plan for Chicago Transit Authority Employees.

Provided, however that:
(3) As to an employee who first becomes entitled to a retirement allowance commencing on or after January 1, 1994, the retirement allowance shall be the amount determined in accordance with the following formula:
(A) One percent (1%) of his "Average Annual

Compensation in the highest four (4) completed Plan Years" for each full year of continuous service from the date of original employment to the effective date of the Plan; plus

(B) One and eighty-five hundredths percent (1.85%) of

his "Average Annual Compensation in the highest four (4) completed Plan Years" for each year (including fractions thereof to completed calendar months) of continuous service as provided for in the Retirement Plan for Chicago Transit Authority Employees.

Provided, however that:
(4) As to an employee who first becomes entitled to a retirement allowance commencing on or after January 1, 2000, the retirement allowance shall be the amount determined in accordance with the following formula:
(A) One percent (1%) of his "Average Annual

Compensation in the highest four (4) completed Plan Years" for each full year of continuous service from the date of original employment to the effective date of the Plan; plus

(B) Two percent (2%) of his "Average Annual

Compensation in the highest four (4) completed Plan Years" for each year (including fractions thereof to completed calendar months) of continuous service as provided for in the Retirement Plan for Chicago Transit Authority Employees.

Provided, however that:
(5) As to an employee who first becomes entitled to a retirement allowance commencing on or after January 1, 2001, the retirement allowance shall be the amount determined in accordance with the following formula:
(A) One percent (1%) of his "Average Annual

Compensation in the highest four (4) completed Plan Years" for each full year of continuous service from the date of original employment to the effective date of the Plan; plus

(B) Two and fifteen hundredths percent (2.15%) of his

"Average Annual Compensation in the highest four (4) completed Plan Years" for each year (including fractions thereof to completed calendar months) of continuous service as provided for in the Retirement Plan for Chicago Transit Authority Employees.

The changes made by this amendatory Act of the 95th General Assembly, to the extent that they affect the rights or privileges of Authority employees that are currently the subject of collective bargaining, have been agreed to between the authorized representatives of these employees and of the Authority prior to enactment of this amendatory Act, as evidenced by a Memorandum of Understanding between these representatives that will be filed with the Secretary of State Index Department and designated as "95-GA-C05". The General Assembly finds and declares that those changes are consistent with 49 U.S.C. 5333(b) (also known as Section 13(c) of the Federal Transit Act) because of this agreement between authorized representatives of these employees and of the Authority, and that any future amendments to the provisions of this amendatory Act of the 95th General Assembly, to the extent those amendments would affect the rights and privileges of Authority employees that are currently the subject of collective bargaining, would be consistent with 49 U.S.C. 5333(b) if and only if those amendments were agreed to between these authorized representatives prior to enactment.
(i) Early retirement incentive plan; funded ratio.
(1) Beginning on the effective date of this Section,

no early retirement incentive shall be offered to participants of the Plan unless the Funded Ratio of the Plan is at least 80% or more.

(2) For the purposes of this Section, the Funded

Ratio shall be the Adjusted Assets divided by the Actuarial Accrued Liability developed in accordance with Statement #25 promulgated by the Government Accounting Standards Board and the actuarial assumptions described in the Plan. The Adjusted Assets shall be calculated based on the methodology described in the Plan.

(j) Nothing in this amendatory Act of the 95th General Assembly shall impair the rights or privileges of Authority employees under any other law.
(k) Any individual who, on or after August 19, 2011 (the effective date of Public Act 97-442), first becomes a participant of the Retirement Plan shall not be paid any of the benefits provided under this Code if he or she is convicted of a felony relating to, arising out of, or in connection with his or her service as a participant.
This subsection (k) shall not operate to impair any contract or vested right acquired before August 19, 2011 (the effective date of Public Act 97-442) under any law or laws continued in this Code, and it shall not preclude the right to refund.
(Source: P.A. 97-442, eff. 8-19-11; 97-609, eff. 1-1-12; 97-813, eff. 7-13-12.)

(40 ILCS 5/22-101B)
Sec. 22-101B. Health Care Benefits.
(a) The Chicago Transit Authority (hereinafter referred to in this Section as the "Authority") shall take all actions lawfully available to it to separate the funding of health care benefits for retirees and their dependents and survivors from the funding for its retirement system. The Authority shall endeavor to achieve this separation as soon as possible, and in any event no later than July 1, 2009.
(b) Effective 90 days after the effective date of this amendatory Act of the 95th General Assembly, a Retiree Health Care Trust is established for the purpose of providing health care benefits to eligible retirees and their dependents and survivors in accordance with the terms and conditions set forth in this Section 22-101B. The Retiree Health Care Trust shall be solely responsible for providing health care benefits to eligible retirees and their dependents and survivors upon the exhaustion of the account established by the Retirement Plan for Chicago Transit Authority Employees pursuant to Section 401(h) of the Internal Revenue Code of 1986, but no earlier than January 1, 2009 and no later than July 1, 2009.
(1) The Board of Trustees shall consist of 7 members

appointed as follows: (i) 3 trustees shall be appointed by the Chicago Transit Board; (ii) one trustee shall be appointed by an organization representing the highest number of Chicago Transit Authority participants; (iii) one trustee shall be appointed by an organization representing the second-highest number of Chicago Transit Authority participants; (iv) one trustee shall be appointed by the recognized coalition representatives of participants who are not represented by an organization with the highest or second-highest number of Chicago Transit Authority participants; and (v) one trustee shall be selected by the Regional Transportation Authority Board of Directors, and the trustee shall be a professional fiduciary who has experience in the area of collectively bargained retiree health plans. Trustees shall serve until a successor has been appointed and qualified, or until resignation, death, incapacity, or disqualification.

Any person appointed as a trustee of the board shall

qualify by taking an oath of office that he or she will diligently and honestly administer the affairs of the system, and will not knowingly violate or willfully permit the violation of any of the provisions of law applicable to the Plan, including Sections 1-109, 1-109.1, 1-109.2, 1-110, 1-111, 1-114, and 1-115 of Article 1 of the Illinois Pension Code.

Each trustee shall cast individual votes, and a

majority vote shall be final and binding upon all interested parties, provided that the Board of Trustees may require a supermajority vote with respect to the investment of the assets of the Retiree Health Care Trust, and may set forth that requirement in the trust agreement or by-laws of the Board of Trustees. Each trustee shall have the rights, privileges, authority and obligations as are usual and customary for such fiduciaries.

(2) The Board of Trustees shall establish and

administer a health care benefit program for eligible retirees and their dependents and survivors. Any health care benefit program established by the Board of Trustees for eligible retirees and their dependents and survivors effective on or after July 1, 2009 shall not contain any plan which provides for more than 90% coverage for in-network services or 70% coverage for out-of-network services after any deductible has been paid, except that coverage through a health maintenance organization ("HMO") may be provided at 100%.

(2.5) The Board of Trustees may also establish and

administer a health reimbursement arrangement for retirees and for former employees of the Authority or the Retirement Plan, and their survivors, who have contributed to the Retiree Health Care Trust but do not satisfy the years of service requirement of subdivision (b)(4) and the terms of the retiree health care plan; or for those who do satisfy the requirements of subdivision (b)(4) and the terms of the retiree health care plan but who decline coverage under the plan prior to retirement. Any such health reimbursement arrangement may provide that: the retirees or former employees of the Authority or the Retirement Plan, and their survivors, must have reached age 65 to be eligible to participate in the health reimbursement arrangement; contributions by the retirees or former employees of the Authority or the Retirement Plan to the Retiree Health Care Trust shall be considered assets of the Retiree Health Care Trust only; contributions shall not accrue interest for the benefit of the retiree or former employee of the Authority or the Retirement Plan or survivor; benefits shall be payable in accordance with the Internal Revenue Code of 1986; the amounts paid to or on account of the retiree or former employee of the Authority or the Retirement Plan or survivor shall not exceed the total amount which the retiree or former employee of the Authority or the Retirement Plan contributed to the Retiree Health Care Trust; the Retiree Health Care Trust may charge a reasonable administrative fee for processing the benefits. The Board of Trustees of the Retiree Health Care Trust may establish such rules, limitations and requirements as the Board of Trustees deems appropriate.

(3) The Retiree Health Care Trust shall be

administered by the Board of Trustees according to the following requirements:

(i) The Board of Trustees may cause amounts on

deposit in the Retiree Health Care Trust to be invested in those investments that are permitted investments for the investment of moneys held under any one or more of the pension or retirement systems of the State, any unit of local government or school district, or any agency or instrumentality thereof. The Board, by a vote of at least two-thirds of the trustees, may transfer investment management to the Illinois State Board of Investment, which is hereby authorized to manage these investments when so requested by the Board of Trustees.

(ii) The Board of Trustees shall establish and

maintain an appropriate funding reserve level which shall not be less than the amount of incurred and unreported claims plus 12 months of expected claims and administrative expenses.

(iii) The Board of Trustees shall make an annual

assessment of the funding levels of the Retiree Health Care Trust and shall submit a report to the Auditor General at least 90 days prior to the end of the fiscal year. The report shall provide the following:

(A) the actuarial present value of projected

benefits expected to be paid to current and future retirees and their dependents and survivors;

(B) the actuarial present value of projected

contributions and trust income plus assets;

(C) the reserve required by subsection

(b)(3)(ii); and

(D) an assessment of whether the actuarial

present value of projected benefits expected to be paid to current and future retirees and their dependents and survivors exceeds or is less than the actuarial present value of projected contributions and trust income plus assets in excess of the reserve required by subsection (b)(3)(ii).

If the actuarial present value of projected

benefits expected to be paid to current and future retirees and their dependents and survivors exceeds the actuarial present value of projected contributions and trust income plus assets in excess of the reserve required by subsection (b)(3)(ii), then the report shall provide a plan, to be implemented over a period of not more than 10 years from each valuation date, which would make the actuarial present value of projected contributions and trust income plus assets equal to or exceed the actuarial present value of projected benefits expected to be paid to current and future retirees and their dependents and survivors. The plan may consist of increases in employee, retiree, dependent, or survivor contribution levels, decreases in benefit levels, or other plan changes or any combination thereof. If the actuarial present value of projected benefits expected to be paid to current and future retirees and their dependents and survivors is less than the actuarial present value of projected contributions and trust income plus assets in excess of the reserve required by subsection (b)(3)(ii), then the report may provide a plan of decreases in employee, retiree, dependent, or survivor contribution levels, increases in benefit levels, or other plan changes, or any combination thereof, to the extent of the surplus.

(iv) The Auditor General shall review the report

and plan provided in subsection (b)(3)(iii) and issue a determination within 90 days after receiving the report and plan, with a copy of such determination provided to the General Assembly and the Regional Transportation Authority, as follows:

(A) In the event of a projected shortfall, if

the Auditor General determines that the assumptions stated in the report are not unreasonable in the aggregate and that the plan of increases in employee, retiree, dependent, or survivor contribution levels, decreases in benefit levels, or other plan changes, or any combination thereof, to be implemented over a period of not more than 10 years from each valuation date, is reasonably projected to make the actuarial present value of projected contributions and trust income plus assets equal to or in excess of the actuarial present value of projected benefits expected to be paid to current and future retirees and their dependents and survivors, then the Board of Trustees shall implement the plan. If the Auditor General determines that the assumptions stated in the report are unreasonable in the aggregate, or that the plan of increases in employee, retiree, dependent, or survivor contribution levels, decreases in benefit levels, or other plan changes to be implemented over a period of not more than 10 years from each valuation date, is not reasonably projected to make the actuarial present value of projected contributions and trust income plus assets equal to or in excess of the actuarial present value of projected benefits expected to be paid to current and future retirees and their dependents and survivors, then the Board of Trustees shall not implement the plan, the Auditor General shall explain the basis for such determination to the Board of Trustees, and the Auditor General may make recommendations as to an alternative report and plan.

(B) In the event of a projected surplus, if

the Auditor General determines that the assumptions stated in the report are not unreasonable in the aggregate and that the plan of decreases in employee, retiree, dependent, or survivor contribution levels, increases in benefit levels, or both, is not unreasonable in the aggregate, then the Board of Trustees shall implement the plan. If the Auditor General determines that the assumptions stated in the report are unreasonable in the aggregate, or that the plan of decreases in employee, retiree, dependent, or survivor contribution levels, increases in benefit levels, or both, is unreasonable in the aggregate, then the Board of Trustees shall not implement the plan, the Auditor General shall explain the basis for such determination to the Board of Trustees, and the Auditor General may make recommendations as to an alternative report and plan.

(C) The Board of Trustees shall submit an

alternative report and plan within 45 days after receiving a rejection determination by the Auditor General. A determination by the Auditor General on any alternative report and plan submitted by the Board of Trustees shall be made within 90 days after receiving the alternative report and plan, and shall be accepted or rejected according to the requirements of this subsection (b)(3)(iv). The Board of Trustees shall continue to submit alternative reports and plans to the Auditor General, as necessary, until a favorable determination is made by the Auditor General.

(4) For any retiree who first retires effective on or

after January 18, 2008, to be eligible for retiree health care benefits upon retirement, the retiree must be at least 55 years of age, retire with 10 or more years of continuous service and satisfy the preconditions established by Public Act 95-708 in addition to any rules or regulations promulgated by the Board of Trustees. Notwithstanding the foregoing, any retiree hired on or before September 5, 2001 who retires with 25 years or more of continuous service shall be eligible for retiree health care benefits upon retirement in accordance with any rules or regulations adopted by the Board of Trustees; provided he or she retires prior to the full execution of the successor collective bargaining agreement to the collective bargaining agreement that became effective January 1, 2007 between the Authority and the organizations representing the highest and second-highest number of Chicago Transit Authority participants. This paragraph (4) shall not apply to a disability allowance.

(5) Effective January 1, 2009, the aggregate amount

of retiree, dependent and survivor contributions to the cost of their health care benefits shall not exceed more than 45% of the total cost of such benefits. The Board of Trustees shall have the discretion to provide different contribution levels for retirees, dependents and survivors based on their years of service, level of coverage or Medicare eligibility, provided that the total contribution from all retirees, dependents, and survivors shall be not more than 45% of the total cost of such benefits. The term "total cost of such benefits" for purposes of this subsection shall be the total amount expended by the retiree health benefit program in the prior plan year, as calculated and certified in writing by the Retiree Health Care Trust's enrolled actuary to be appointed and paid for by the Board of Trustees.

(6) Effective January 18, 2008, all employees of the

Authority shall contribute to the Retiree Health Care Trust in an amount not less than 3% of compensation.

(7) No earlier than January 1, 2009 and no later than

July 1, 2009 as the Retiree Health Care Trust becomes solely responsible for providing health care benefits to eligible retirees and their dependents and survivors in accordance with subsection (b) of this Section 22-101B, the Authority shall not have any obligation to provide health care to current or future retirees and their dependents or survivors. Employees, retirees, dependents, and survivors who are required to make contributions to the Retiree Health Care Trust shall make contributions at the level set by the Board of Trustees pursuant to the requirements of this Section 22-101B.

(Source: P.A. 98-1164, eff. 6-1-15.)

(40 ILCS 5/22-102) (from Ch. 108 1/2, par. 22-102)
Sec. 22-102. Local Mass Transit District Pension Fund. The Board of Trustees created under the "Local Mass Transit District Act", approved July 21, 1959, as amended, may undertake the continuation of employee pension and retirement funds of an existing public or privately owned transportation system or systems that have been acquired by the Board, upon such terms and conditions as the Board shall determine.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/22-103)
Sec. 22-103. Regional Transportation Authority and related pension plans.
(a) As used in this Section:
"Affected pension plan" means a defined-benefit pension plan supported in whole or in part by employer contributions and maintained by the Regional Transportation Authority, the Suburban Bus Division, or the Commuter Rail Division, or any combination thereof, under the general authority of the Regional Transportation Authority Act, including but not limited to any such plan that has been established under or is subject to a collective bargaining agreement or is limited to employees covered by a collective bargaining agreement. "Affected pension plan" does not include any pension fund or retirement system subject to Section 22-101 of this Section.
"Authority" means the Regional Transportation Authority created under the Regional Transportation Authority Act.
"Contributing employer" means an employer that is required to make contributions to an affected pension plan under the terms of that plan.
"Funding ratio" means the ratio of an affected pension plan's assets to the present value of its actuarial liabilities, as determined at its latest actuarial valuation in accordance with applicable actuarial assumptions and recommendations.
"Under-funded pension plan" or "under-funded" means an affected pension plan that, at the time of its last actuarial valuation, has a funding ratio of less than 90%.
(b) The contributing employers of each affected pension plan have a general duty to make the required employer contributions to the affected pension plan in a timely manner in accordance with the terms of the plan. A contributing employer must make contributions to the affected pension plan as required under this subsection and, if applicable, subsection (c); a contributing employer may make any additional contributions provided for by the board of the employer or collective bargaining agreement.
(c) In the case of an affected pension plan that is under-funded on January 1, 2009 or becomes under-funded at any time after that date, the contributing employers shall contribute to the affected pension plan, in addition to all amounts otherwise required, amounts sufficient to bring the funding ratio of the affected pension plan up to 90% in accordance with an amortization schedule adopted jointly by the contributing employers and the trustee of the affected pension plan. The amortization schedule may extend for any period up to a maximum of 50 years and shall provide for additional employer contributions in substantially equal annual amounts over the selected period. If the contributing employers and the trustee of the affected pension plan do not agree on an appropriate period for the amortization schedule within 6 months of the date of determination that the plan is under-funded, then the amortization schedule shall be based on a period of 50 years.
In the case of an affected pension plan that has more than one contributing employer, each contributing employer's share of the total additional employer contributions required under this subsection shall be determined: (i) in proportion to the amounts, if any, by which the respective contributing employers have failed to meet their contribution obligations under the terms of the affected pension plan; or (ii) if all of the contributing employers have met their contribution obligations under the terms of the affected pension plan, then in the same proportion as they are required to contribute under the terms of that plan. In the case of an affected pension plan that has only one contributing employer, that contributing employer is responsible for all of the additional employer contributions required under this subsection.
If an under-funded pension plan is determined to have achieved a funding ratio of at least 90% during the period when an amortization schedule is in force under this Section, the contributing employers and the trustee of the affected pension plan, acting jointly, may cancel the amortization schedule and the contributing employers may cease making additional contributions under this subsection for as long as the affected pension plan retains a funding ratio of at least 90%.
(d) Beginning January 1, 2009, if the Authority fails to pay to an affected pension fund within 30 days after it is due (i) any employer contribution that it is required to make as a contributing employer, (ii) any additional employer contribution that it is required to pay under subsection (c), or (iii) any payment that it is required to make under Section 4.02a or 4.02b of the Regional Transportation Authority Act, the trustee of the affected pension fund shall promptly so notify the Commission on Government Forecasting and Accountability, the Mayor of Chicago, the Governor, and the General Assembly.
(e) For purposes of determining employer contributions, assets, and actuarial liabilities under this subsection, contributions, assets, and liabilities relating to health care benefits shall not be included.
(f) This amendatory Act of the 94th General Assembly does not affect or impair the right of any contributing employer or its employees to collectively bargain the amount or level of employee contributions to an affected pension plan, to the extent that the plan includes employees subject to collective bargaining.
(g) Any individual who, on or after August 19, 2011 (the effective date of Public Act 97-442), first becomes a participant of an affected pension plan shall not be paid any of the benefits provided under this Code if he or she is convicted of a felony relating to, arising out of, or in connection with his or her service as a participant.
This subsection shall not operate to impair any contract or vested right acquired before August 19, 2011 (the effective date of Public Act 97-442) under any law or laws continued in this Code, and it shall not preclude the right to refund.
(h) Notwithstanding any other provision of this Article or any law to the contrary, a person who, on or after January 1, 2012 (the effective date of Public Act 97-609), first becomes a director on the Suburban Bus Board, the Commuter Rail Board, or the Board of Directors of the Regional Transportation Authority shall not be eligible to participate in an affected pension plan.
(Source: P.A. 97-442, eff. 8-19-11; 97-609, eff. 1-1-12; 97-813, eff. 7-13-12.)

(40 ILCS 5/22-104)
Sec. 22-104. Delinquent contributions; deduction from payments of State funds to the employer. If an employer of participants in a pension fund or retirement plan subject to this Division fails to transmit contributions required of it by that pension fund or retirement plan by December 31st of the year in which such contributions are due, the pension fund or retirement plan may, after giving notice to the employer, certify to the State Comptroller the amounts of the delinquent payments in accordance with any applicable rules of the Comptroller, and the Comptroller must, beginning in payment year 2016, deduct and remit to that pension fund or retirement plan the certified amounts from payments of State funds to the employer.
The State Comptroller may not deduct from any payments of State funds to the employer more than the amount of delinquent payments certified to the State Comptroller by the employer.
(Source: P.A. 99-8, eff. 7-9-15.)

(40 ILCS 5/22-105)
Sec. 22-105. Application to Regional Transportation Authority Board members. This Code does not apply to any individual who first becomes a member of the Regional Transportation Authority Board on or after the effective date of this amendatory Act of the 98th General Assembly with respect to service on that Board.
(Source: P.A. 98-108, eff. 7-23-13.)

(40 ILCS 5/22-106)
Sec. 22-106. Application to Suburban Bus Board members. This Code does not apply to any individual who first becomes a member of the Suburban Bus Board on or after the effective date of this amendatory Act of the 98th General Assembly with respect to service on that Board.
(Source: P.A. 98-108, eff. 7-23-13.)

(40 ILCS 5/22-107)
Sec. 22-107. Application to Commuter Rail Board members. This Code does not apply to any individual who first becomes a member of the Commuter Rail Board on or after the effective date of this amendatory Act of the 98th General Assembly with respect to service on that Board.
(Source: P.A. 98-108, eff. 7-23-13.)

(40 ILCS 5/22-108)
Sec. 22-108. Application to Chicago Transit Authority Board members. This Code does not apply to any individual who first becomes a member of the Chicago Transit Authority Board on or after the effective date of this amendatory Act of the 98th General Assembly with respect to service on that Board.
(Source: P.A. 98-108, eff. 7-23-13.)

(40 ILCS 5/Art. 22 Div. 2 heading)

(40 ILCS 5/22-201) (from Ch. 108 1/2, par. 22-201)
Sec. 22-201. Creation of fund. In each city, village and incorporated town, whose population exceeds 50,000 and having a paid fire insurance patrol, boards of underwriters may create a pension fund, in the manner prescribed in this Division, for the benefit of disabled or retired fire insurance patrolmen, and of the widows and children of deceased patrolmen.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/22-202) (from Ch. 108 1/2, par. 22-202)
Sec. 22-202. Terms defined. The terms used in this Division for the purposes of this Division shall have the meanings ascribed to them in Sections 22-203 to 22-205, inclusive, except when the context otherwise requires.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/22-203) (from Ch. 108 1/2, par. 22-203)
Sec. 22-203. Fire Insurance Patrolmen Pension Fund Act of the Illinois Municipal Code. "Fire Insurance Patrolmen Pension Fund Act of the Illinois Municipal Code": Division 10 of Article 10 of the Illinois Municipal Code.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/22-204) (from Ch. 108 1/2, par. 22-204)
Sec. 22-204. Board of Trustees. "Board of Trustees": Board of Trustees of the fire insurance patrolmen's pension fund authorized by this Division.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/22-205) (from Ch. 108 1/2, par. 22-205)
Sec. 22-205. Fund. "Fund": The fire insurance patrolmen's pension fund authorized by this Division.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/22-206) (from Ch. 108 1/2, par. 22-206)
Sec. 22-206. Persons to whom Division applies. This Division shall apply to all persons who are now or shall hereafter become members of the uniformed force of such fire insurance patrol, and all such persons shall be eligible to the benefits secured by this Division, but shall not apply to any other employees of the said fire insurance patrol.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/22-207) (from Ch. 108 1/2, par. 22-207)
Sec. 22-207. Retirement pension. Whenever any member of the said fire insurance patrol has served 25 years or more in such patrol (the last 2 years of which shall have been continuous), has reached the age of 50 or 55, and is no longer in the service as a member of the fire insurance patrol, he shall be entitled to a monthly pension as follows:
(a) If he is age 50 or over but less than 55 and has retired or has been discharged for any cause, a monthly pension equal to 40% of the wages or salary received by him at the date of retirement or discharge;
(b) If he is age 55 or over and has retired or has been discharged for any cause, a monthly pension equal to 50% of the wages or salary received by him at the date of retirement or discharge.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/22-208) (from Ch. 108 1/2, par. 22-208)
Sec. 22-208. Widow's and children's pension. Whenever any active member of the fire insurance patrol or any former member of the fire insurance patrol who has retired on pension under the provisions of this Division dies his widow or his child or children under 16 years of age shall be entitled to pension payable monthly as follows:
(a) To the widow of a deceased active member, 12 1/2% of the salary of such member at the time of death, but not less than $30;
(b) To the widow of a deceased member who has retired under the provisions of this Division, and which widow was married to such member at the date of his retirement 25% of the pension such member was receiving at the time of death, but not less than $30;
(c) To any child or children under 16 years of age of a deceased active member or a deceased member who had retired under the provisions of this Division, $25 until such child or children shall reach the age of 16. Payment for the benefit of such minor child or children may be made to such person or persons and in such manner as the Board of Trustees shall in their sole discretion determine.
The amount of such pensions or payments shall be uniform with respect to all widows of deceased patrolmen, and with respect to all children of deceased patrolmen.
The amount of any future payments to be made to widows and children of deceased patrolmen who were receiving payments prior to July 7, 1955, shall be determined in accordance with this section.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/22-209) (from Ch. 108 1/2, par. 22-209)
Sec. 22-209. Pension ceases on marriage. No pension provided for in Section 22-208 shall be paid to any widow of a deceased member or former member of a fire insurance patrol after she has remarried after the decease of such member or former member.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/22-210) (from Ch. 108 1/2, par. 22-210)
Sec. 22-210. Duty disability pension. Whenever a member of the fire insurance patrol, while in the performance of his duty, becomes physically or mentally permanently disabled by reason of service in such fire insurance patrol, to such an extent as to necessitate his retirement from service in the fire insurance patrol, he shall be paid from the fund monthly a pension of 50% of his monthly salary or wages at date of retirement.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/22-211) (from Ch. 108 1/2, par. 22-211)
Sec. 22-211. Ordinary disability benefit. Whenever a member of the fire insurance patrol, while in the service of the fire insurance patrol, becomes physically or mentally permanently disabled from any cause not necessarily connected with his service in the fire insurance patrol, so as to necessitate his retirement from service in the fire insurance patrol, he may be retired by the Board of Trustees, and he may, in the discretion of said Board be paid monthly from the fund such sum as the said Board of Trustees shall determine, not exceeding a sum equal to 50% of his monthly wages or salary at the date of retirement.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/22-212) (from Ch. 108 1/2, par. 22-212)
Sec. 22-212. Physical examination. No person shall receive any pension or benefits under Sections 22-210 or 22-211 of this Division unless he is found to be physically or mentally permanently disabled upon examination by a medical officer designated by the Board of Trustees.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/22-213) (from Ch. 108 1/2, par. 22-213)
Sec. 22-213. Duties after retirement. The Board of Trustees, upon recommendation of the chief officer of the fire insurance patrol shall have the power to assign former members of the fire insurance patrol who are receiving a retirement pension under the provisions of this Division to the performance of light duties in said patrol without additional compensation.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/22-214) (from Ch. 108 1/2, par. 22-214)
Sec. 22-214. Reduction of pension. The pension or benefits provided for in Sections 22-207, 22-210 or 22-211 may be reduced by the Board of Trustees in an amount not exceeding 50% of any sums which a retired member of a fire insurance patrol receives under any Act of Congress or under a statute of any state providing for old age benefits, social security, unemployment insurance or other like benefits but excluding any payments of the United States or any State by reason of military or naval service.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/22-215) (from Ch. 108 1/2, par. 22-215)
Sec. 22-215. Financing. The Board of Trustees shall assess each member of the fire insurance patrol not to exceed 5% of his wages or salary, which assessment shall be uniform as to all members of the patrol. The amount so assessed shall be deducted and withheld by the Board of Underwriters, or the committee of the Board of Underwriters having charge of the fire insurance patrol, from the pay of each such member of the patrol at such times as the members of the patrol shall be paid their wages or salaries, and shall be at once paid into the pension fund.
The Patrol Committee of the Board of Underwriters of such city, village or incorporated town, shall also set aside and pay into such pension fund not to exceed 10% of all moneys paid to such Board of Underwriters by insurance companies for sustaining the fire insurance patrol. Such percentage shall not be less than twice the percentage of the assessment against the members of the patrol.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/22-216) (from Ch. 108 1/2, par. 22-216)
Sec. 22-216. Board created. A board, composed of the president, vice president, secretary, treasurer, manager, chairman of the patrol committee, vice-chairman of the patrol committee and the chief officer of the fire insurance patrol of the Board of Underwriters of such city, village or incorporated town, shall be and constitute the Board of Trustees to control and manage the fund. The Board shall be known as "The Board of Trustees of the Patrolmen's Pension Fund".
(Source: Laws 1963, p. 161.)

(40 ILCS 5/22-217) (from Ch. 108 1/2, par. 22-217)
Sec. 22-217. Board officers. The Board of Trustees shall elect from their number a president, a secretary and a treasurer, and may elect from their number a vice president, an assistant secretary and an assistant treasurer. The vice president, assistant secretary and assistant treasurer, if elected, shall have all the powers and duties provided in this Division for the president, secretary and treasurer, respectively.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/22-218) (from Ch. 108 1/2, par. 22-218)
Sec. 22-218. Powers and duties of Board. The Board shall have the powers and duties stated in Section 22-219 to 22-225, inclusive, in addition to the other powers and duties provided in this Division.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/22-219) (from Ch. 108 1/2, par. 22-219)
Sec. 22-219. To control and manage fund. To have exclusive control and management of the pension fund.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/22-220) (from Ch. 108 1/2, par. 22-220)
Sec. 22-220. To determine benefits. To hear and decide all applications for pensions or benefits under this Division. The decision of the board of trustees on applications shall be final and conclusive and not subject to review or reversal except by the board of trustees upon application for that purpose.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/22-221) (from Ch. 108 1/2, par. 22-221)
Sec. 22-221. To accept gifts. To receive gifts and donations to the fund from all sources, including rewards in moneys, fees, gifts and emoluments, that shall be paid or given for or on account of extraordinary services by the fire insurance patrol or any member thereof (except when allowed to be retained by such member or given to endow a medal or other permanent or competitive award). Also to accept any gifts or donations of money from the Board of Underwriters from any of its funds in addition to the sums required to be paid into the pension fund under this Division.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/22-222) (from Ch. 108 1/2, par. 22-222)
Sec. 22-222. To invest funds. To invest funds coming into their hands in the name of the Board of Trustees of the patrolmen's pension fund, in such investments as may be made by a trustee of a trust fund under the laws of the State of Illinois and as may be approved by the Board of Trustees. No personal liability of the trustees or any of them shall attach by reason of any such investments made in good faith.
No bank or savings and loan association shall receive investment funds as permitted by this Section, unless it has complied with the requirements established pursuant to Section 6 of "An Act relating to certain investments of public funds by public agencies", approved July 23, 1943, as now or hereafter amended. The limitations set forth in such Section 6 shall be applicable only at the time of investment and shall not require the liquidation of any investment at any time.
(Source: P.A. 83-541.)

(40 ILCS 5/22-223) (from Ch. 108 1/2, par. 22-223)
Sec. 22-223. To retain principal of investments. Except as provided in Section 22-232 the Board of Trustees shall have the right and power, in their sole discretion, to provide that the principal of invested funds shall be held intact and that each beneficiary of the benefit, pensions and payments provided in this Division shall receive only such equal percentage of such monthly benefits, pensions and payments as the income from the invested funds and the moneys received in accordance with Section 22-215 of this Division, shall be sufficient to provide. Nothing in this Section shall be held to require an increase in any benefit, pension or payment provided for in this Division.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/22-224) (from Ch. 108 1/2, par. 22-224)
Sec. 22-224. To keep records. To keep full and complete records of all its meetings and proceedings.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/22-225) (from Ch. 108 1/2, par. 22-225)
Sec. 22-225. To make rules. To make all necessary rules and regulations for the discharge of its duties.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/22-226) (from Ch. 108 1/2, par. 22-226)
Sec. 22-226. Deposit of moneys and property. All moneys, securities and other property belonging to the fund shall be deposited in such depository as the Board of Trustees shall order, and shall be at all times subject to the control of such board.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/22-227) (from Ch. 108 1/2, par. 22-227)
Sec. 22-227. Treasurer. The treasurer of the Board of Trustees shall keep books and accounts concerning the fund in the manner prescribed by the Board of Trustees. The books and accounts shall always be subject to the inspection of the Board of Trustees or any member thereof.
The treasurer and assistant treasurer, if one be elected, shall each, within 10 days after his election or appointment, execute a bond to the Board of Underwriters, with good and sufficient security, in such penal sum as the Board of Trustees shall direct, to be approved by the Board of Trustees, conditioned for the faithful performance of the duties of his office and that he will safely keep, hold and truly account for all moneys and property which may come into his hands as such treasurer or assistant treasurer, and that upon the expiration of his term he will surrender and turn over to his successor all unexpended moneys and all property which may have come into his hands as treasurer or assistant treasurer of such funds. Such bonds shall be filed in the office of the Board of Underwriters. In case of a breach of the same or of the conditions thereof suit may be brought on the same in the name of such Board of Underwriters for the use of such Board or of any person or persons injured by such breach.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/22-228) (from Ch. 108 1/2, par. 22-228)
Sec. 22-228. Moneys - How paid. All moneys ordered to be paid from the pension fund shall be paid by the treasurer or assistant treasurer of said Board of Trustees only upon warrants signed by the president or vice president of the said Board and countersigned by the secretary or assistant secretary thereof. No warrant shall be drawn except by order of the Board of Trustees and duly entered in the records of the proceedings of the Board of Trustees.
In case the pension fund or any part thereof shall be deposited in any savings and loan association or bank or loaned, all interest on money which may be paid on account of any such loan or deposit shall belong to and constitute a part of such fund. The treasurer shall have no power to loan or deposit such fund or any part thereof unless authorized by the Board of Trustees.
(Source: P.A. 83-541.)

(40 ILCS 5/22-229) (from Ch. 108 1/2, par. 22-229)
Sec. 22-229. Annual report of trustees. During the month of January in each year the Board of Trustees shall make a report to the Board of Underwriters of the condition of the pension fund as of the close of the preceding calendar year.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/22-230) (from Ch. 108 1/2, par. 22-230)
Sec. 22-230. Fund exempt from seizure. No portion of the pension fund shall, either before or after its order of distribution by such Board of Trustees to such disabled or retired members of the fire insurance patrol or to the surviving spouse or such minor child or children of the deceased, be held, seized, taken, subject to, or detained or levied on by virtue of any judgment, interlocutory or other order, or any process or proceeding whatever of or issued by any court of this State for the payment or satisfaction in whole or in part of any debt, damages, claim, demand or judgment against such member or surviving spouse or minor child or children but the fund shall be kept secure and distributed for the purpose of pensioning the persons named in this Division, and for no other purpose whatsoever.
(Source: P.A. 83-346.)

(40 ILCS 5/22-231) (from Ch. 108 1/2, par. 22-231)
Sec. 22-231. Discontinuance of fire insurance patrol - Trustees of fund. If the Board of Underwriters of any such city, village or incorporated town, at any time after creating a pension fund as provided in the Fire Insurance Patrolmen's Pension Fund Act of the Illinois Municipal Code or this Division, shall discontinue the operation or sustaining of a paid fire insurance patrol, the persons constituting the Board of Trustees of such pension fund shall continue as such trustees until the second annual meeting of the Board of Underwriters following the effective date of discontinuing the operation of the paid fire insurance patrol. At the second annual meeting of the Board of Underwriters following the discontinuance of a paid fire insurance patrol, trustees shall be selected composed of the president, secretary and treasurer of the Board of Underwriters, and 4 trustees to be appointed by the President of the Board of Underwriters and confirmed by the directors of the Board of Underwriters, all of whom shall be officers of insurance companies who are or have been contributors to the Patrolmen's Pension Fund. All of such trustees shall have their principal place of business in the city, village or incorporated town in which the Board of Underwriters has its principal office. The president, secretary and treasurer of the Board of Underwriters, acting as trustees, shall continue as trustees during their respective terms of office as officers of the Board of Underwriters. The 4 trustees appointed by the President of the Board of Underwriters shall serve for terms of 2 years and until their successors are appointed and confirmed. Vacancies occurring by reason of death, disability or resignation of a trustee shall be filled in the same manner in which the 4 trustees, not officers of the Board of Underwriters, are selected.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/22-232) (from Ch. 108 1/2, par. 22-232)
Sec. 22-232. Discontinuance of fund. If the Board of Underwriters of any such city, village or incorporated town, at any time after creating a pension fund as provided in the Fire Insurance Patrolmen's Pension Fund Act of the Illinois Municipal Code or this Division shall discontinue the operation or sustaining of a paid fire insurance patrol and shall thereafter determine that there is, and if in fact there is, no person entitled to receive a benefit, pension or payment thereunder, and that there is no person eligible to receive, or who may become eligible in the future to receive such benefit, pension or payment thereunder, then the Board of Underwriters, with the consent of the Board of Trustees of the patrolmen's pension fund, may terminate the pension fund.
Thereupon the treasurer of the pension fund, upon the order of the Board of Trustees, shall refund and pay to all members of the uniformed force of the firemen's insurance patrol in the service at the time of such discontinuance of the operation or sustaining of such fire insurance patrol, from the pension fund, such sums of money as they have actually contributed to the pension fund, if there shall then be sufficient money in the fund to pay the same.
If there be not sufficient money then in the fund to make refund of such payments in full, then such reimbursement shall be made to each of such members in such equal proportion as the funds available shall be sufficient to make. After such refund of all such payments has been made as aforesaid, all moneys, securities and property of every kind in or belonging to the pension fund shall be turned over to the Board of Underwriters, as and to become the sole property of the Board of Underwriters, for its own sole use and benefit.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/Art. 22 Div. 3 heading)

(40 ILCS 5/22-301) (from Ch. 108 1/2, par. 22-301)
Sec. 22-301. Payments to families or dependents of policemen and firemen killed or fatally injured. The corporate authorities of any city or village by general ordinance may provide for the payment of an allowance of money to the family or dependents of any policemen or firemen employed by such city or village in case he is killed or fatally injured while in the performance of his duties. Such allowance shall not exceed $15,000. It shall be payable only in case the injury arises from violence or other accidental cause and death is directly due to such cause and results within one year after such injury.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/22-302) (from Ch. 108 1/2, par. 22-302)
Sec. 22-302. Beneficiaries of allowance. Any payment of death allowance made hereunder shall be made as follows:
(a) If there is a widow and minor child or children, then in equal parts to the widow and minor child or children;
(b) If there is no widow but there is a minor child or children, then to the minor child or children in equal parts;
(c) If there is no minor child or children but there is a widow, then the entire allowance to the widow;
(d) If there is no widow or minor child, then to the next of kin actually dependent on the deceased at the time of his death.
Provided, that in paying any allowance aforesaid any parent that is actually dependent on the deceased at the time of his death shall be entitled to share in such benefits on the same basis as the minor children of the deceased; and a female unmarried child of full age or a male child of full age that is physically or mentally disabled and wholly dependent on the deceased for support at the time of his death, shall be entitled to the use and benefit of such allowance in the same manner and to the same degree as a minor child.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/22-303) (from Ch. 108 1/2, par. 22-303)
Sec. 22-303. Conservation of allowance. The corporate authorities of any such city or village may make provision by ordinance for the conservation of the money paid under the foregoing sections of this Division and the income therefrom through the means of a duly accredited National or State bank acting as trustee of the fund created thereby and making payments therefrom at stated intervals to such family or dependents.
In the event any such corporate authorities shall make provision by ordinance for the conservation of the money by the naming of a State or National bank to act as trustee, such ordinance may specify the general classes of securities, including tax warrants, in which such trustee may invest such fund. It shall be unlawful for the trustee to invest the same in any other class of securities except such as are so specified.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/22-304) (from Ch. 108 1/2, par. 22-304)
Sec. 22-304. Source of payment. The allowance of money to be paid in accordance with the foregoing provisions of this Division may be paid:
(a) from a fund created and maintained out of the corporate revenues of such city or village in such manner as the corporate authorities may direct, or
(b) by means of group insurance taken out by such city or village for the benefit of the families or dependents of policemen and firemen in a regularly accredited legal reserve life insurance company with premiums to be paid out of the corporate revenues of the city or village.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/22-305) (from Ch. 108 1/2, par. 22-305)
Sec. 22-305. Certificate of clerk or other officer. Upon the death of a policeman or fireman who is killed or fatally injured while in the performance of his duty, the city or village clerk, as the case may be, or any officer of such city or village authorized by the corporate authorities of such city or village to act in lieu of such clerk, shall make out a certificate in such form as may be prescribed by ordinance. Such certificate shall set forth the facts which caused the death, and shall have attached the certificate of the attending physician or the chief health officer of the city or village, stating that such death was the result of violence or accident. The certificates shall be filed with the treasurer of the city or village if the allowance is to be paid out of the corporate fund set apart for that purpose. If insurance has been taken out the certificates shall be forwarded to the life insurance company liable therefor. Upon the presentation of said certificates, payment shall be made out of such fund or by such life insurance company, as the case may be, to the executor or administrator of the estate of such policeman or fireman, or to the bank acting as the trustee for such purpose if such trustee has been provided for by ordinance.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/22-306) (from Ch. 108 1/2, par. 22-306)
Sec. 22-306. The corporate authorities of any city or the village may provide by ordinance that in case of an accident resulting in an injury to or death of a policeman or fireman in the employ of such city or village while in the performance of his duties, the officer at the head of the department or such other officer as may be designated may secure and provide proper medical care and hospital treatment for any such policeman or fireman. The city or village may incur the expense aforesaid and appropriate and pay for the same.
If any such accident shall be due to the negligence of some person or corporation that would be liable in damages therefor, the city or village may recover any expense of medical care and hospital treatment expended by it from the person or corporation liable.
The corporate authorities of any city or village may provide by ordinance for the payment by said city or village of all or any part of the cost of a hospital plan or medical-surgical plan, or both, for the dependents of any policeman or fireman killed in the line of duty or who dies as the result of duty connected injuries, and for any policeman or fireman and his dependents, provided his retirement is caused by a duty injury or occupational disease disability and for any policeman and fireman and his dependents, provided he has reached compulsory retirement age or has served in the employ of the city or village for at least 20 years. "Dependent" as used in this paragraph shall mean the wife of the policeman or fireman and his minor children less than 20 years of age and living at home and dependent on the policeman or fireman for support.
This amendatory Act of 1971 does not apply to any city or village which is a home rule unit.
(Source: P.A. 77-754.)

(40 ILCS 5/22-306.1) (from Ch. 108 1/2, par. 22-306.1)
Sec. 22-306.1. (a) If a physician, medical facility or other provider of medical treatment receives notice from a municipality that, pursuant to an ordinance enacted under Section 22-306 or under its home rule powers, the municipality is willing to assume liability for all or part of the medical expenses of a policeman or firefighter injured in the line of duty, and if the provider consents to such assumption of liability by the municipality for all or part of the cost of the medical services being provided, then the policeman or firefighter shall thereupon cease to be liable to the provider for any charges for which liability has been assumed by the municipality, and the provider may not thereafter attempt to collect such charges from the policeman or firefighter, nor from the family or estate thereof.
(b) With respect to any liability assumed by a municipality under subsection (a) of this Section, interest on the unpaid amount thereof shall begin to accrue 90 days after receipt of proof of claim by the municipality (or its agent or insurer if it so directs), at the rate established for judgments in the Code of Civil Procedure.
(c) Pursuant to paragraphs (h) and (i) of Section 6 of Article VII of the Illinois Constitution, this Section specifically denies and limits the exercise by a home rule unit of any power which is inconsistent herewith, and all existing laws and ordinances which are inconsistent with this Section are hereby superseded. This Section does not preempt the concurrent exercise by home rule units of powers consistent herewith.
(Source: P.A. 84-845.)

(40 ILCS 5/22-307) (from Ch. 108 1/2, par. 22-307)
Sec. 22-307. Common law rights barred. Whenever any city or village enacts an ordinance pursuant to this Division, no common law right to recover damages against such city or village for injury or death sustained by any policeman or fireman while engaged in the line of his duty as such policeman or fireman, other than the payment of the allowances of money and of the medical care and hospital treatment provided in such ordinance, shall be available to any policeman or fireman who is covered by the provisions of such ordinance, or to anyone wholly or partially dependent upon such policeman or fireman, or to the legal representative of the estate of such policeman or fireman, or to anyone who would otherwise be entitled to recover damages for such injury or death. Nothing in this Division 3 relieves any municipality with a population under 500,000 of its duties under the Workers' Compensation Act or the Workers' Occupational Diseases Act. Nothing in this Division 3 prevents any policeman or fireman in a municipality with a population under 500,000 from recovery under the Workers' Compensation Act or the Workers' Occupational Diseases Act.
If any action against such city or village to enforce a common law right to recover damages for negligently causing the injury or death of any policeman or fireman is pending, for trial or on appeal, at the time this Division shall come in force or is so pending at the time such ordinance is enacted, the amount of any award or allowance of money made pursuant to such ordinance shall not be paid while such action is so pending and shall be reduced, before payment, by the amount of any judgment obtained against such city or village in such pending action; or such allowance of money, if already paid, together with all moneys expended pursuant to such ordinance for medical care and hospital expenses, may be set off against such judgment, either in such pending action or through other appropriate action by such city or village.
(Source: P.A. 90-525, eff. 11-12-97.)

(40 ILCS 5/22-308) (from Ch. 108 1/2, par. 22-308)
Sec. 22-308. Action by city or village against third party. Where the death of a policeman or fireman for which an award or allowance of money is payable by any city or village under any ordinance enacted pursuant to the provisions of this Division, was not proximately caused by the negligence of such city or village, and was caused under circumstances creating a legal liability for damages on the part of some person other than such city or village, then legal proceedings may be taken against such other person to recover damages notwithstanding such award or allowance by such city or village. If the action against such other person is brought by the personal representative of such deceased policeman or fireman, and judgment is obtained and paid, or settlement is made with such other person, either with or without suit, then the amount received by such representative shall be deducted from such award or allowance. Such city or village may have or claim a lien upon any judgment or fund out of which such representative might be compensated from such third party, for any moneys paid out of such award or allowance previous to such judgment or settlement.
Where action is brought by the representative of a deceased policeman or fireman, the personal representative shall forthwith notify such city or village by personal service or registered mail, of such fact and of the name of the court in which such suit is brought, filing proof of such notice in such action. Such city or village may, at any time thereafter, join in said action upon its own motion, and proper orders of court after hearing and judgment shall be made for the protection of such city or village. No release or settlement of claim for damages by reason of such death, and no satisfaction of judgment in such proceedings, shall be valid without the written consent of such city or village or of any board of trustees authorized by ordinance to administer the fund herein created, excepting that such consent shall not be required where such city or village has been fully indemnified or protected by Court order.
Where the personal representative of such deceased policeman or fireman fails to institute a proceedings against such third person at any time prior to 3 months before said action would be barred at law, such city or village may in its own name, or in the name of the personal representative, commence a proceeding against such other person for the recovery of damages on account of such death. From any amount so recovered such city or village shall pay to the personal representative of such deceased policeman or fireman all sums collected from such other person by judgment or otherwise in excess of the amount of any award or allowance of money paid or to be paid under this Division, and such costs, attorney's fees and reasonable expenses as may be incurred by such city or village in making such collection or in enforcing such liability. No payment shall be made by such city or village on account of any award or allowance of money made under the provisions of any ordinance enacted pursuant to this Division, during the pendency, for trial or on appeal, of such suit for damages unless such city or village is fully protected in such suit by Court order.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/Art. 22 Div. 4 heading)

(40 ILCS 5/22-401) (from Ch. 108 1/2, par. 22-401)
Sec. 22-401. Pension fund - body politic and corporate. Any annuity and benefit fund, annuity and retirement fund or retirement system, heretofore or hereafter created by the legislature of the State of Illinois for the benefit of employees of the State or of any county, city, town, municipal corporation or body politic and corporate, located in the State of Illinois and functioning pursuant to legislative enactment, to which the State or any such county, city, town, municipal corporation or body politic and corporate is required to contribute by way of tax levies, appropriations from the corporate fund, or otherwise, and by whatever name such annuity and benefit fund, annuity and retirement fund or retirement system may be called, is hereby declared to be a pension fund and to be a body politic and corporate under the title specified in the law creating such fund, limited to the performance of the duties set out in the law creating such fund. The trustees of each fund are hereby declared to be the officials of such body politic and corporate, vested with the powers and duties set out in said law.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/22-402) (from Ch. 108 1/2, par. 22-402)
Sec. 22-402. Purpose of fund. Each such pension fund is hereby declared to be created in the public interest and for the general welfare of the State, and pursuant to the governmental powers of the State, separate and apart from the corporate purposes of the State, and of any county, city, town, municipal corporation or body politic and corporate in the State, and in which such pension fund is empowered to operate by virtue of the terms and provisions of the law creating such pension fund.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/22-403) (from Ch. 108 1/2, par. 22-403)
Sec. 22-403. Tax levy - nature of obligation. Any tax heretofore or hereafter levied for the benefit or purposes of any such pension fund by the tax-levying body authorized by the law creating such fund to levy such tax, and any payment or contribution to such fund made by the State, or by any county, city, town, municipal corporation or body politic and corporate located in the State, is hereby declared to be so levied or so contributed for governmental purposes under such law, and not for the corporate purposes of such tax-levying body, or of the State, or of any county, city, town, municipal corporation or body politic and corporate of the State, irrespective of the nature or character of the duties performed or services rendered by any employee member of any such pension fund. This section shall not apply to any tax levies heretofore adjudicated by the Supreme Court of this State. Any pension payable under any law hereinbefore referred to shall not be construed to be a legal obligation or debt of the State, or of any county, city, town, municipal corporation or body politic and corporate located in the State, other than the pension fund concerned, but shall be held to be solely an obligation of such pension fund, unless otherwise specifically provided in the law creating such fund.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/22-404) (from Ch. 108 1/2, par. 22-404)
Sec. 22-404. Obligation for expenditures. Expenditures made and expenses incurred in connection with the administration of any pension fund shall not be construed to be a debt imposed upon the State or upon any county, city, town, municipal corporation or body politic and corporate of the State, to be paid out of taxes levied for corporate purposes. Such expenditures and expenses shall be held to be the obligation of such pension fund exclusively, as a body politic and corporate, unless otherwise specifically provided in the law creating such pension fund.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/22-405) (from Ch. 108 1/2, par. 22-405)
Sec. 22-405. Employees of two or more municipal corporations. Employees of two or more municipal corporations having the same territorial limits and the same taxpayers, or of two or more bodies politic and corporate having the same territorial limits, may be included in and become members of any pension fund operating in any one of such municipal corporations, or of such bodies politic and corporate, and shall be entitled to all the benefits of such pension fund, whenever the terms and provisions of the law creating such pension fund shall so provide.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/Art. 22 Div. 5 heading)

(40 ILCS 5/22-501) (from Ch. 108 1/2, par. 22-501)
Sec. 22-501. (Repealed).
(Source: Laws 1963, p. 161. Repealed by P.A. 90-507, eff. 8-22-97.)

(40 ILCS 5/22-501.1) (from Ch. 108 1/2, par. 22-501.1)
Sec. 22-501.1. (Repealed).
(Source: P.A. 80-906. Repealed by P.A. 90-507, eff. 8-22-97.)

(40 ILCS 5/22-501.2) (from Ch. 108 1/2, par. 22-501.2)
Sec. 22-501.2. (Repealed).
(Source: P.A. 83-861. Repealed by P.A. 90-507, eff. 8-22-97.)

(40 ILCS 5/22-501.3) (from Ch. 108 1/2, par. 22-501.3)
Sec. 22-501.3. (Repealed).
(Source: P.A. 83-861. Repealed by P.A. 90-507, eff. 8-22-97.)

(40 ILCS 5/22-501.4) (from Ch. 108 1/2, par. 22-501.4)
Sec. 22-501.4. (Repealed).
(Source: P.A. 83-861. Repealed by P.A. 90-507, eff. 8-22-97.)

(40 ILCS 5/22-501.5) (from Ch. 108 1/2, par. 22-501.5)
Sec. 22-501.5. (Repealed).
(Source: P.A. 83-861. Repealed by P.A. 90-507, eff. 8-22-97.)

(40 ILCS 5/22-501.6) (from Ch. 108 1/2, par. 22-501.6)
Sec. 22-501.6. (Repealed).
(Source: P.A. 83-861. Repealed by P.A. 90-507, eff. 8-22-97.)

(40 ILCS 5/22-501.7) (from Ch. 108 1/2, par. 22-501.7)
Sec. 22-501.7. (Repealed).
(Source: P.A. 83-861. Repealed by P.A. 90-507, eff. 8-22-97.)

(40 ILCS 5/22-501.8) (from Ch. 108 1/2, par. 22-501.8)
Sec. 22-501.8. (Repealed).
(Source: P.A. 83-861. Repealed by P.A. 90-507, eff. 8-22-97.)

(40 ILCS 5/22-501.9) (from Ch. 108 1/2, par. 22-501.9)
Sec. 22-501.9. (Repealed).
(Source: P.A. 83-861. Repealed by P.A. 90-507, eff. 8-22-97.)

(40 ILCS 5/22-501.10) (from Ch. 108 1/2, par. 22-501.10)
Sec. 22-501.10. (Repealed).
(Source: P.A. 83-861. Repealed by P.A. 90-507, eff. 8-22-97.)

(40 ILCS 5/22-501.11) (from Ch. 108 1/2, par. 22-501.11)
Sec. 22-501.11. (Repealed).
(Source: P.A. 83-861. Repealed by P.A. 90-507, eff. 8-22-97.)

(40 ILCS 5/22-501.12) (from Ch. 108 1/2, par. 22-501.12)
Sec. 22-501.12. (Repealed).
(Source: P.A. 83-861. Repealed by P.A. 90-507, eff. 8-22-97.)

(40 ILCS 5/22-501.13) (from Ch. 108 1/2, par. 22-501.13)
Sec. 22-501.13. (Repealed).
(Source: P.A. 83-861. Repealed by P.A. 90-507, eff. 8-22-97.)

(40 ILCS 5/22-501.14) (from Ch. 108 1/2, par. 22-501.14)
Sec. 22-501.14. (Repealed).
(Source: P.A. 83-861. Repealed by P.A. 90-507, eff. 8-22-97.)

(40 ILCS 5/22-502) (from Ch. 108 1/2, par. 22-502)
Sec. 22-502. (Repealed).
(Source: Laws 1963, p. 1035. Repealed by P.A. 90-507, eff. 8-22-97.)

(40 ILCS 5/22-503) (from Ch. 108 1/2, par. 22-503)
Sec. 22-503. (Repealed).
(Source: P.A. 83-861. Repealed by P.A. 90-507, eff. 8-22-97.)

(40 ILCS 5/22-503.1) (from Ch. 108 1/2, par. 22-503.1)
Sec. 22-503.1. (Repealed).
(Source: P.A. 83-861. Repealed by P.A. 90-507, eff. 8-22-97.)

(40 ILCS 5/22-503.2) (from Ch. 108 1/2, par. 22-503.2)
Sec. 22-503.2. (Repealed).
(Source: P.A. 83-861. Repealed by P.A. 90-507, eff. 8-22-97.)

(40 ILCS 5/22-504) (from Ch. 108 1/2, par. 22-504)
Sec. 22-504. (Repealed).
(Source: Laws 1963, p. 161. Repealed by P.A. 90-507, eff. 8-22-97.)

(40 ILCS 5/22-505) (from Ch. 108 1/2, par. 22-505)
Sec. 22-505. (Repealed).
(Source: P.A. 87-757. Repealed by P.A. 90-507, eff. 8-22-97.)

(40 ILCS 5/22-506) (from Ch. 108 1/2, par. 22-506)
Sec. 22-506. (Repealed).
(Source: P.A. 83-334. Repealed by P.A. 90-507, eff. 8-22-97.)

(40 ILCS 5/22-507) (from Ch. 108 1/2, par. 22-507)
Sec. 22-507. (Repealed).
(Source: P.A. 77-2560. Repealed by P.A. 90-507, eff. 8-22-97.)

(40 ILCS 5/22-508) (from Ch. 108 1/2, par. 22-508)
Sec. 22-508. (Repealed).
(Source: Laws 1963, p. 161. Repealed P.A. 90-507, eff. 8-22-97.)

(40 ILCS 5/22-509) (from Ch. 108 1/2, par. 22-509)
Sec. 22-509. (Repealed).
(Source: P.A. 81-691. Repealed by P.A. 90-507, eff. 8-22-97.)

(40 ILCS 5/Art. 22 Div. 6 heading)

(40 ILCS 5/22-601) (from Ch. 108 1/2, par. 22-601)
Sec. 22-601. Preservation of pension rights. The provisions of "An Act authorizing municipal corporations to preserve civil service and pension rights of their employees inducted into or enlisting in the land or naval forces of the United States, or ordered to active duty in the military or naval forces of the State", approved March 26, 1941, and all subsequent amendments and modifications thereof, to the extent applicable, shall apply to preserve pension rights of employees subject to this Code.
(Source: Laws 1963, p. 2034.)

(40 ILCS 5/Art. 22 Div. 7 heading)

(40 ILCS 5/22-701) (from Ch. 108 1/2, par. 22-701)
Sec. 22-701. Employee with service as elected official. (a) In addition to all the other powers now granted by law, the city council of any city of more than 500,000 inhabitants shall, by ordinance, provide for the payment of a pension from the corporate fund of such city to any city employee who has served the city in an elective capacity for 18 or more years and who subsequently has served such city as an employee for a period of time which when added to the period of his service as an elective official aggregates a total service of 30 or more years, and who is not eligible for participation in any established pension fund or any established annuity and benefit fund, upon such employee reaching age 65 or more and whose service shall be terminated by resignation or otherwise.
(b) The pension herein authorized under paragraph (a) shall be an annual pension of 60% of the annual salary or compensation paid to such employee during the last year of his service, provided that such annual pension shall not exceed $1800.
(c) The pension herein authorized to be granted shall be paid to the person entitled in the same manner as his salary was paid during his last period of service by appropriations from moneys in the corporate fund of such city in the annual appropriation bill.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/Art. 22 Div. 8 heading)

(40 ILCS 5/22-803)
Sec. 22-803. Commission on Government Forecasting and Accountability. The Illinois State Board of Investment and all pension funds and retirement systems subject to this Code shall cooperate with the Commission on Government Forecasting and Accountability and shall upon request provide the Commission with such information and other assistance as it may find necessary or useful for the performance of its duties.
(Source: P.A. 93-632, eff. 2-1-04; 93-1067, eff. 1-15-05.)

(40 ILCS 5/Art. 22 Div. 9 heading)

(40 ILCS 5/22-901) (from Ch. 108 1/2, par. 22-901)
Sec. 22-901. General provisions and savings clause. The provisions of Article 1 and Article 23 of this Code apply to each Division of this Article as though such provisions were fully set forth in each Division of this Article as a part thereof.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/22-901.1) (from Ch. 108 1/2, par. 22-901.1)
Sec. 22-901.1. Actuarial tables defined. Tabular listings of assumed rates of decrement representing such factors as death, disability, separation from service, and ages of retirement, according to sex and ages of members of the retirement systems, together with mathematical functions derived from rates of probability combined with an interest discount factor that may be adopted by a board of trustees or retirement board upon recommendation of a qualified actuary based upon the experience of the pension fund or retirement system.
(Source: P.A. 77-1200.)

(40 ILCS 5/22-901.2) (from Ch. 108 1/2, par. 22-901.2)
Sec. 22-901.2. Adjustment of retirement annuity under reversionary annuity option.
Any member or participant of a pension fund or retirement system covered by the provisions of this Code who elects a reversionary annuity option shall have his retirement annuity otherwise payable to him reduced by the actuarial equivalent of the amount required to provide the reversionary annuity according to the applicable ages of the member or participant and the reversionary annuity beneficiary.
The term "actuarial equivalent" shall mean an annuity or benefit of equal value to an annuity or benefit or accumulated contributions when computed according to the actuarial tables in effect for the pension fund or retirement system.
(Source: P.A. 77-1468.)

(40 ILCS 5/Art. 22 Div. 10 heading)

(40 ILCS 5/22-1001) (from Ch. 108 1/2, par. 22-1001)
Sec. 22-1001. Submission of information. By March 1 of each year, the retirement systems created under Articles 2, 14, 15, 16 and 18 of this Code shall each submit the following information to the Commission on Government Forecasting and Accountability:
(1) the most recent actuarial valuation computed

using the projected unit credit actuarial cost method for retirement and ancillary benefits.

(2) a full disclosure of the provisions of the plan;

economic, mortality, termination, and demographic assumptions used for the valuation; methods used to determine the actuarial values; the impact of significant changes in the actuarial assumptions and methods; the most recent experience review; and other information affecting the plan's actuarial status.

(3) the State's share of the amount necessary to fund

the normal cost plus interest on the unfunded accrued liability for the next fiscal year as determined by the projected unit credit computations.

(4) a five-year history of the system's liabilities,

assets (valued at cost), and unfunded liabilities.

(5) the July 1 market value of system assets and a

five-year history of annual and annualized investment returns of the system's total portfolio and each segment of the portfolio; and

(6) measures of financial status, including ten-year

trends of: unfunded liabilities, funded ratios, quick liability ratios, current reserves, and other solvency tests requested by the Commission.

For plan years ending prior to December 31, 1984, the historical data submitted by the retirement systems pursuant to items (4) and (6) above may be based on a cost method other than the projected unit credit actuarial cost method. In submitting the data, the retirement systems shall specify the method used.
(Source: P.A. 93-632, eff. 2-1-04; 93-1067, eff. 1-15-05.)

(40 ILCS 5/22-1002) (from Ch. 108 1/2, par. 22-1002)
Sec. 22-1002. Within 3 days of the Governor's submission of the State Budget, the Director of the Governor's Office of Management and Budget shall provide the Commission on Government Forecasting and Accountability with the recommendations for budgeted annual appropriations for each system as specified in the Governor's budget recommendations.
(Source: P.A. 93-632, eff. 2-1-04; 93-1067, eff. 1-15-05.)

(40 ILCS 5/22-1003) (from Ch. 108 1/2, par. 22-1003)
Sec. 22-1003. The Commission on Government Forecasting and Accountability shall receive the information specified in Section 22-1001 and Section 22-1002 of this Act. Commission staff shall examine the information and submit a report of the analysis thereof to the General Assembly. The report shall also include either an analysis of the effect of the different economic assumptions used by the 5 systems, or supplemental valuations using the same economic assumptions for all 5 systems. The Commission shall compare (1) each system's required actuarial funding computed using the projected unit credit actuarial cost method, and (2) the required State contribution levels established by Public Act 88-593. The report shall also identify the amount of the required funding for each system expected to come from (i) budgeted annual appropriations and (ii) continuing appropriations under the State Pension Funds Continuing Appropriation Act.
The Commission shall also compute multiple year projections showing the effect on system liabilities and the State's annual cost (1) if the systems were to be funded according to actuarial recommendations that the Commission deems reasonable, (2) if each system were to be funded according to recommendations made by the system's actuary, and (3) if the systems were to be funded according to the required State contribution levels established by Public Act 88-593; including (i) comparisons of State costs with projected benefit payments, payroll, and the general funds budget, and (ii) comparisons of unfunded liabilities, funded ratios, solvency tests, and projected reserves. The Commission may conduct additional analyses and projections as it deems useful.
(Source: P.A. 93-632, eff. 2-1-04; 93-1067, eff. 1-15-05.)

(40 ILCS 5/22-1004)
Sec. 22-1004. Commission on Government Forecasting and Accountability report on Articles 3 and 4 funds. Each odd numbered year, the Commission on Government Forecasting and Accountability shall analyze data submitted by the Public Pension Division of the Illinois Department of Financial and Professional Regulation pertaining to the pension systems established under Article 3 and Article 4 of this Code. The Commission shall issue a formal report during such years, the content of which is, to the extent practicable, to be similar in nature to that required under Section 22-1003. In addition to providing aggregate analyses of both systems, the report shall analyze the fiscal status and provide forecasting projections for selected individual funds in each system. To the fullest extent practicable, the report shall analyze factors that affect each selected individual fund's unfunded liability and any actuarial gains and losses caused by salary increases, investment returns, employer contributions, benefit increases, change in assumptions, the difference in employer contributions and the normal cost plus interest, and any other applicable factors. In analyzing net investment returns, the report shall analyze the assumed investment return compared to the actual investment return over the preceding 10 fiscal years. The Public Pension Division of the Department of Financial and Professional Regulation shall provide to the Commission any assistance that the Commission may request with respect to its report under this Section.
(Source: P.A. 95-950, eff. 8-29-08.)



Article 22A - Investment Board

(40 ILCS 5/Art. 22A heading)

(40 ILCS 5/22A-101) (from Ch. 108 1/2, par. 22A-101)
Sec. 22A-101. Establishment. The Illinois State Board of Investment is created with authority to manage, invest and reinvest, the reserves, funds, assets, securities and moneys of any pension fund, as provided in this Article, or education fund as provided by law, and to perform such other duties as may from time to time be authorized by the General Assembly.
(Source: P.A. 84-1127.)

(40 ILCS 5/22A-102) (from Ch. 108 1/2, par. 22A-102)
Sec. 22A-102. Definitions.
For the purposes of this Article, the following words and phrases shall have the meaning ascribed to them unless the context requires otherwise.
(Source: P.A. 76-1829.)

(40 ILCS 5/22A-103) (from Ch. 108 1/2, par. 22A-103)
Sec. 22A-103.
"Board": The Illinois State Board of Investment.
(Source: P.A. 76-1829.)

(40 ILCS 5/22A-104) (from Ch. 108 1/2, par. 22A-104)
Sec. 22A-104. Retirement System.
"Retirement System": Any pension fund or retirement system governed by Articles 1 to 18, inclusive, of the "Illinois Pension Code", approved March 18, 1963, as amended.
(Source: P.A. 77-611.)

(40 ILCS 5/22A-105) (from Ch. 108 1/2, par. 22A-105)
Sec. 22A-105. Pension Fund.
"Pension Fund": The reserves, funds, assets, securities, monies and property of any pension fund or retirement system.
(Source: P.A. 77-611.)

(40 ILCS 5/22A-105.1) (from Ch. 108 1/2, par. 22A-105.1)
Sec. 22A-105.1. "Education fund": The monies, funds, reserves, assets, securities, and property of the Illinois Bank Examiners' Education Foundation held in the Illinois Bank Examiners' Education Fund in the State Treasury.
(Source: P.A. 84-1127.)

(40 ILCS 5/22A-106) (from Ch. 108 1/2, par. 22A-106)
Sec. 22A-106. "Manage": To invest, reinvest, exchange and to perform all investment functions with regard to reserves, funds, assets, securities and moneys which the board is authorized to invest, and to preserve and protect such reserves, funds, assets, securities and moneys, including, but not limited to, authority to vote any stocks, bonds or other securities and to give general or special proxies or powers of attorney with or without power of substitution. This term shall not include any functions, duties and responsibilities incident to the operation and administration of pension funds or education fund other than that of investments.
(Source: P.A. 84-1127.)

(40 ILCS 5/22A-107) (from Ch. 108 1/2, par. 22A-107)
Sec. 22A-107. Invest. "Invest": To acquire, invest, reinvest, exchange or retain property held for a pension fund or education fund, sell and manage the reserves, funds, securities, moneys or assets of any pension fund, retirement system or education fund in accordance with this Article.
(Source: P.A. 84-1127.)

(40 ILCS 5/22A-108) (from Ch. 108 1/2, par. 22A-108)
Sec. 22A-108. Investment. "Investment": Any property acquired by the board for a pension fund, any retirement system or education fund.
(Source: P.A. 84-1127.)

(40 ILCS 5/22A-108.1) (from Ch. 108 1/2, par. 22A-108.1)
Sec. 22A-108.1. Investment Advisor: Any person or business entity which provides investment advice to the Board on a personalized basis and with an understanding of the policies and goals of the Board. "Investment Advisor" shall not include any person or business entity which provides statistical or general market research data available for purchase or use by others.
(Source: P.A. 79-1171.)

(40 ILCS 5/22A-109) (from Ch. 108 1/2, par. 22A-109)
Sec. 22A-109. Membership of board. The board shall consist of the following members:
(1) Five trustees appointed by the Governor with the

advice and consent of the Senate who may not hold an elective State office.

(2) The Treasurer.
(3) The Comptroller, who shall represent the State

Employees' Retirement System of Illinois.

(4) The Chairperson of the General Assembly

Retirement System.

(5) The Chairperson of the Judges Retirement System

of Illinois.

The appointive members shall serve for terms of 4 years except that the terms of office of the original appointive members pursuant to this amendatory Act of the 96th General Assembly shall be as follows: One member for a term of 1 year; 1 member for a term of 2 years; 1 member for a term of 3 years; and 2 members for a term of 4 years. Vacancies among the appointive members shall be filled for unexpired terms by appointment in like manner as for original appointments, and appointive members shall continue in office until their successors have been appointed and have qualified.
Notwithstanding any provision of this Section to the contrary, the term of office of each trustee of the Board appointed by the Governor who is sitting on the Board on the effective date of this amendatory Act of the 96th General Assembly is terminated on that effective date. A trustee sitting on the board on the effective date of this amendatory Act of the 96th General Assembly may not hold over in office for more than 60 days after the effective date of this amendatory Act of the 96th General Assembly. Nothing in this Section shall prevent the Governor from making a temporary appointment or nominating a trustee holding office on the day before the effective date of this amendatory Act of the 96th General Assembly.
Each person appointed to membership shall qualify by taking an oath of office before the Secretary of State stating that he will diligently and honestly administer the affairs of the board and will not violate or knowingly permit the violation of any provisions of this Article.
Members of the board shall receive no salary for service on the board but shall be reimbursed for travel expenses incurred while on business for the board according to the standards in effect for members of the Illinois Legislative Research Unit.
A majority of the members of the board shall constitute a quorum. The board shall elect from its membership, biennially, a Chairman, Vice Chairman and a Recording Secretary. These officers, together with one other member elected by the board, shall constitute the executive committee. During the interim between regular meetings of the board, the executive committee shall have authority to conduct all business of the board and shall report such business conducted at the next following meeting of the board for ratification.
No member of the board shall have any interest in any brokerage fee, commission or other profit or gain arising out of any investment made by the board. This paragraph does not preclude ownership by any member of any minority interest in any common stock or any corporate obligation in which investment is made by the board.
The board shall contract for a blanket fidelity bond in the penal sum of not less than $1,000,000.00 to cover members of the board, the director and all other employees of the board conditioned for the faithful performance of the duties of their respective offices, the premium on which shall be paid by the board.
(Source: P.A. 99-708, eff. 7-29-16.)

(40 ILCS 5/22A-110) (from Ch. 108 1/2, par. 22A-110)
Sec. 22A-110. Administration. The board shall appoint a director to administer the affairs of the board subject to and under its supervision and fix his compensation. The Board may appoint investment officers and fix their compensation. With the approval of the board, the director may employ such personnel, professional or clerical, as may be desirable and fix their compensation. The appointment and compensation of the personnel other than the director and investment officers shall be subject to the Personnel Code.
The board may adopt such rules and regulations (not inconsistent with this Article) as in its judgment are desirable to implement and properly administer this Article. A copy thereof shall be filed with the Secretary of State.
The board may exercise any of the powers granted to boards of trustees of pension funds under Sections 1-107 or 1-108 of this Act, and may by resolution provide for the indemnification of its members and any of its directors, officers, advisors or employees in a manner consistent with those Sections. No such resolution adopted on or after September 27, 1977 shall be deemed invalid for the reason that it was adopted prior to the effective date of this amendatory Act of 1983.
An office for meetings of the board and for administrative personnel shall be established at any suitable place within the State as may be selected by the board. All books and records of the board shall be kept in such office.
(Source: P.A. 83-974.)

(40 ILCS 5/22A-111) (from Ch. 108 1/2, par. 22A-111)
Sec. 22A-111. The Board shall manage the investments of any pension fund, retirement system, or education fund for the purpose of obtaining a total return on investments for the long term. It also shall perform such other functions as may be assigned or directed by the General Assembly.
The authority of the board to manage pension fund investments and the liability shall begin when there has been a physical transfer of the pension fund investments to the board and placed in the custody of the board's custodian.
The authority of the board to manage monies from the education fund for investment and the liability of the board shall begin when there has been a physical transfer of education fund investments to the board and placed in the custody of the board's custodian.
The board may not delegate its management functions, but it may, but is not required to, arrange to compensate for personalized investment advisory service for any or all investments under its control with any national or state bank or trust company authorized to do a trust business and domiciled in Illinois, other financial institution organized under the laws of Illinois, or an investment advisor who is qualified under the Federal Investment Advisers Act of 1940 and is registered under the Illinois Securities Law of 1953. Nothing contained herein shall prevent the Board from subscribing to general investment research services available for purchase or use by others. The Board shall also have the authority to compensate for accounting services.
This Section shall not be construed to prohibit the Illinois State Board of Investment from directly investing pension assets in public market investments, private investments, real estate investments, or other investments authorized by this Code.
(Source: P.A. 99-708, eff. 7-29-16; 100-201, eff. 8-18-17.)

(40 ILCS 5/22A-111.1) (from Ch. 108 1/2, par. 22A-111.1)
Sec. 22A-111.1. Public Employees Deferred Compensation Plan.
The Board shall also have the responsibilities imposed on it by Article 24 of this Act in relation to a deferred compensation plan for public employees.
(Source: P.A. 78-1277.)

(40 ILCS 5/22A-112) (from Ch. 108 1/2, par. 22A-112)
Sec. 22A-112. Investment authority. The board shall have the authority to invest funds, subject to the requirements and restrictions set forth in Sections 1-109, 1-109.1, 1-109.2, 1-110, 1-111, 1-114 and 1-115 of this Code.
No bank or savings and loan association shall receive investment funds as permitted by this Section, unless it has complied with the requirements established pursuant to Section 6 of "An Act relating to certain investments of public funds by public agencies", approved July 23, 1943, as now or hereafter amended. The limitations set forth in such Section 6 shall be applicable only at the time of investment and shall not require the liquidation of any investment at any time.
The board shall have the authority to enter into such agreements and to execute such documents as it determines to be necessary to complete any investment transaction.
All investments shall be clearly held and accounted for to indicate ownership by the board. The board may direct the registration of securities in its own name or in the name of a nominee created for the express purpose of registration of securities by a national or state bank or trust company authorized to conduct a trust business in the State of Illinois.
Investments shall be carried at cost or at a value determined in accordance with generally accepted accounting principles and accounting procedures approved by the board.
The value of investments held by any pension fund, retirement system or education fund in one or more commingled investment accounts shall be determined in accordance with generally accepted accounting principles.
(Source: P.A. 90-19, eff. 6-20-97.)

(40 ILCS 5/22A-113) (from Ch. 108 1/2, par. 22A-113)
Sec. 22A-113. Transfer of securities and investment functions.
(a) As soon as possible or practicable following the enactment of this Article and prior to July 1, 1970, the trustees of the State Employees' Retirement System, the General Assembly Retirement System and the Judges Retirement System, shall transfer to this board for management and investment all of their securities or for which commitments have been made, and all funds, assets or moneys representing permanent or temporary investments, or cash reserves maintained for the purpose of obtaining income thereon.
(b) The board of trustees or retirement board of any pension fund or retirement system electing to come under the authority of the Illinois State Board of Investment for the management of its investments and the performance of investment functions previously performed by such board of that pension fund or retirement system shall effect a transfer of securities and other assets thereof not later than the first day of the 4th month next following the date of such election after completion of an audit by a certified public accountant of such securities and other assets as authorized by the Illinois State Board of Investment and approved by the Auditor General of the State, the expense of which shall be assumed by the pension fund or retirement system. Upon such transfer, the authority of the Illinois State Board of Investment in the case of such pension fund or retirement system is effective. These transfers shall be receipted for in detail by the Chairman and director of the board.
(c) The board of trustees or retirement board of any pension fund or retirement system authorized under the Illinois Pension Code to participate in any commingled investment fund or funds established and managed by the Illinois State Board of Investment under this Article may invest in such commingled investment fund or funds upon written notice to the Illinois State Board of Investment. The board of trustees of the Illinois Bank Examiners' Education Foundation is authorized to participate in any commingled investment fund or funds established and managed by the Illinois State Board of Investment upon providing written notice to the Illinois State Board of Investment. Any participation in a commingled fund and the management thereof shall be in accordance with the governing law and the rules, policies and directives of the Illinois State Board of Investment.
(Source: P.A. 84-1127.)

(40 ILCS 5/22A-113.1) (from Ch. 108 1/2, par. 22A-113.1)
Sec. 22A-113.1. Investable funds. Each retirement system under the management of the Illinois State Board of Investment shall report to the board from time to time the amounts of funds available for investment. These amounts shall be transferred immediately to the board's custodian or the custodian's authorized agent for the account of the board to be applied for investment by the board. Notice to the Illinois State Board of Investment of each such transfer shall be given by the retirement system as the transfer occurs.
(Source: P.A. 99-708, eff. 7-29-16.)

(40 ILCS 5/22A-113.2) (from Ch. 108 1/2, par. 22A-113.2)
Sec. 22A-113.2. Custodian. The securities, funds and other assets transferred to the Illinois State Board of Investment or otherwise acquired by the board shall be placed in the custody of the board's custodian. The custodian shall provide adequate safe deposit facilities therefor and hold all such securities, funds and other assets subject to the order of the board.
As soon as may be practicable, but in no event later than December 31, 2016, the board shall appoint and retain a qualified custodian. Until a custodian has been appointed by the board, the State Treasurer shall serve as official custodian of the board.
The custodian shall furnish a corporate surety bond of such amount as the board designates, which bond shall indemnify the board against any loss that may result from any action or failure to act by the custodian or any of the custodian's agents. All charges incidental to the procuring and giving of such bond shall be paid by the board. The bond shall be in the custody of the board.
(Source: P.A. 99-708, eff. 7-29-16.)

(40 ILCS 5/22A-113.3) (from Ch. 108 1/2, par. 22A-113.3)
Sec. 22A-113.3. Investable funds of education foundation. The Illinois Bank Examiners' Education Foundation shall report to the board from time to time the amounts of monies available for investment by the board. These amounts shall be transferred promptly to the board's custodian or the custodian's authorized agent for the account of the board to be applied for investment by the board. Notice to the board of each such transfer shall be given by the Illinois Bank Examiners' Education Foundation after the transfer occurs.
(Source: P.A. 99-708, eff. 7-29-16.)

(40 ILCS 5/22A-114) (from Ch. 108 1/2, par. 22A-114)
Sec. 22A-114. Accounting. In the management of pension and education funds the board:
(1) may, for investment purposes, commingle all or a part of the invested assets of one or more pension or education funds under its jurisdiction and authority;
(2) shall carry assets of all funds at cost or a value determined in accordance with generally accepted accounting principles and accounting procedures approved by the board. Each investment initially transferred to the board by a pension fund or monies transferred to the board by an education fund shall be similarly valued except that the board may elect to place such value on any investment conditionally in which case the amount of any later realization of such asset in cash that is in excess of or is less than the amount so credited shall be credited or charged to the fund that made the transfer;
(3) shall keep proper books of account which shall reflect at all times the value of all investments held by the board for a pension fund or education fund whether for the separate account of the fund or in a commingled fund;
(4) shall charge each pension fund or education fund with its share of all expenses of the board (including those repayable under Section 22A-116) at quarter-yearly periods pro rata according to the value of the investments held for the respective funds at the beginning of the quarter or any other equitable formula;
(5) shall charge all distributions made by the board to or for a pension fund or education fund to the account maintained for that fund.
(Source: P.A. 90-19, eff. 6-20-97.)

(40 ILCS 5/22A-115) (from Ch. 108 1/2, par. 22A-115)
Sec. 22A-115. Audits and reports. At least annually, the books, records, accounts and securities of the board shall be audited by a certified public accountant designated by the Auditor General of the State. The audit opinion shall be published as a part of the annual report of the board.
For the quarterly periods ending September 30, December 31, and March 31, the board shall submit to each pension fund, retirement system or education fund under its jurisdiction a report embracing, among other things, the following information: (a) a full description of the investments acquired, showing average costs; (b) a full description of the securities sold or exchanged, showing average proceeds or other conditions of an exchange; (c) gains or losses realized during the period; (d) income from investments; (e) administrative expenses of the board; and (f) the proportion of administrative expenses allocable to each pension fund, retirement system or education fund.
An annual report shall be prepared by the board for submission to each pension fund, retirement system or education fund under its jurisdiction within 6 months after the close of each fiscal year. A fiscal year shall date from July 1 of one year to June 30 of the year next following. This report shall embody full information concerning the results of investment operations of the board for the year, including the foregoing information and, in addition thereto, the following:
(a) a listing of the investments held by the board as at the end of the year showing their book values and market values and their income yields on market values;
(b) the amounts as determined under paragraph (a) above allocable to each pension fund or education fund managed by the board;
(c) comments on the pertinent factors affecting the operations of the board for the year;
(d) a review of the policies maintained by the board and any changes therein that occurred during the year;
(e) a copy of the audited financial statements for the year;
(f) recommendations for possible changes in the law governing the operations of the board; and
(g) a listing of the names of securities brokers and dealers dealt with during the year showing the total amount of commissions received by each on transactions with the board.
(Source: P.A. 84-1127.)

(40 ILCS 5/22A-116) (from Ch. 108 1/2, par. 22A-116)
Sec. 22A-116. (Repealed).
(Source: P.A. 76-1829. Repealed by P.A. 89-657, eff. 8-14-96.)



Article 23 - Purpose--Savings Provisions--Repeal

(40 ILCS 5/Art. 23 heading)

(40 ILCS 5/23-101) (from Ch. 108 1/2, par. 23-101)
Sec. 23-101. Purpose-Savings provisions. It is the purpose of this Code to restate, simplify and codify the respective Acts and parts of Acts repealed by Section 23-102 which immediately prior to the effective date of this Code governed the publicly supported retirement systems, annuity and benefit funds and related pension and benefit Acts. All such systems and funds shall remain separate and distinct entities. It is intended that this Code shall grant no lesser or greater rights, credits, equities, pensions or other benefits than existed under such Acts or parts of Acts so repealed and incorporated as separate Articles and Divisions of this Code, immediately prior to the effective date of this Code, except as they may be changed hereafter by specific amendment to this Code; and all such rights, credits, equities, annuities, pensions and other benefits are preserved without change, and without loss or impairment, precisely as if such Acts or parts of Acts had not been repealed.
In like manner, any rights in annuities, pensions or other benefits derived from and in force or which would have come into force under any Acts or parts of Acts repealed by Section 23-102 and not continued in any Article or Division of this Code shall be preserved without change, loss or impairment, precisely as if such Acts or parts of Acts had not been repealed.
The repeal of any Acts or parts of Acts specified in Section 23-102 shall not affect the validity of any taxes levied or extended under such Acts or parts of Acts, or of any appropriation ordinances adopted pursuant thereto, or of any warrants issued against and in anticipation of such taxes, nor shall the repeal of any Acts or parts of Acts validating and legalizing appropriation or tax levy ordinances, or both, affect the validity or operative force of such curative Acts or parts of Acts as enacted.
The repeal of any Act or parts of Acts specified in Section 23-102 shall not affect the validity of any act, decision, determination or other authority exercised by any retirement board, or other public officer or agency pursuant to the powers and duties conferred under such Acts or parts of Acts, nor shall such repeal affect the validity or course of any judicial or administrative proceeding or action undertaken and pending or completed on the effective date of this Code.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/23-102) (from Ch. 108 1/2, par. 23-102)
Sec. 23-102. Repeal. The following Acts and parts of Acts are repealed except as provided in Section 23-103:
(1) Divisions 6 through 12, inclusive, of Article 10 of the "Illinois Municipal Code", approved May 29, 1961, as amended.
(2) "AN ACT to create a firemen's pension fund in cities, incorporated towns, villages, townships and fire protection districts having a population of not less than 5,000 nor more than 200,000 inhabitants", filed July 11, 1919, as amended.
(3) "AN ACT to provide for the creation, setting apart, maintenance and administration of a municipal employees', officers', and officials' annuity and benefit fund in cities having a population exceeding two hundred thousand inhabitants", approved June 29, 1921, as amended.
(4) "AN ACT to provide for the creation, setting apart, maintenance, and administration of a laborers' and retirement board employees' annuity and benefit fund in cities having a population exceeding two hundred thousand inhabitants", approved June 21, 1935, as amended.
(5) "AN ACT to provide for the creation and operation of a retirement and benefit fund for the benefit of certain officers and employees, and their beneficiaries, of cities having a population of not more than two hundred thousand inhabitants, villages, incorporated towns, counties having a population of not more than five hundred thousand inhabitants, certain other local governmental districts in the State, and instrumentalities thereof, and of organizations which are created by the Statutes of the State of Illinois to perform services for the above, and to supersede certain other pension and benefit funds", filed July 29, 1939, as amended.
(6) "AN ACT to provide for the creation, setting apart, maintenance and administration of a county employees' and officers' annuity and benefit fund in counties having a population exceeding five hundred thousand inhabitants", approved July 2, 1925, as amended.
(7) "AN ACT for the creation, maintenance and administration of a Judges Retirement System in order to provide annuities for Judges upon their retirement and for their widows", approved July 21, 1941, as amended.
(8) "AN ACT to provide for the creation, setting apart, maintenance and administration of a Sanitary District Employees' and Trustees Annuity and Benefit Fund in sanitary districts organized under an Act entitled 'An Act to create sanitary districts and to remove obstructions in the Des Plaines and Illinois Rivers', approved May 29, 1889, as amended, and including within their territorial limits two or more cities, villages, or towns having a total population exceeding one million inhabitants", approved July 7, 1931, as amended.
(9) Section 9a of "AN ACT to provide for the creation and management of forest preserve districts and repealing certain acts therein named", approved June 27, 1913, as amended.
(10) "AN ACT for the creation, maintenance and administration of a general Assembly members' and presiding officers' retirement system, to provide retirement annuities to the participants thereof, and widows' annuities and other benefits to their beneficiaries upon death", filed July 8, 1947, as amended.
(11) "AN ACT to provide for the setting apart, formation and disbursement of a house of correction employees pension fund in cities having a population exceeding 150,000 inhabitants", approved June 10, 1911, as amended.
(12) "AN ACT to provide for the formation and disbursement of a public library employees' pension fund in cities having a population exceeding 500,000 inhabitants", approved May 12, 1905, as amended.
(13) "AN ACT to provide for the creation, setting apart, formation, administration and disbursement of a park employes' and retirement board employes' annuity and benefit fund", approved June 21, 1919, as amended.
(14) Article 25 of "The School Code", approved March 18, 1961, as amended.
(15) Sections 34-88 to 34-116, inclusive, of Article 34 of "The School Code", approved March 18, 1961, as amended.
(16) "AN ACT to provide for the creation, maintenance and administration of a retirement and benefit system for certain officers and employees of the State of Illinois, their dependents and beneficiaries", approved July 23, 1943, as amended.
(17) "AN ACT to provide for the creation, maintenance, and administration of a Retirement System for the benefit of the staff members and employees of the State universities and certain affiliated organizations, certain other state educational and scientific agencies, and the survivors, dependents and other beneficiaries of such employees", approved July 21, 1941, as amended.
(18) "AN ACT to provide for the creation, setting apart, maintenance and administration of a Municipal Court and Law Department Employees' Annuity and Benefit Fund in cities having a population of more than two hundred thousand (200,000) inhabitants in which any Municipal Court has been or shall be established and maintained in accordance with law", approved July 8, 1935, as amended.
(19) "AN ACT to provide for the creation, setting apart, maintenance and administration of a Park Policemen's and Retirement Board Employees' Annuity and Benefit Fund", approved June 29, 1921, as amended.
(20) "AN ACT to provide for service credits for annuity and pension purposes in cities having a population exceeding five hundred thousand (500,000) inhabitants", approved July 12, 1937.
(21) "AN ACT entitled An Act to establish the nature and character of annuity and benefit funds and other pension funds created by the legislature of the State of Illinois, the contributions to such funds, and payments from such funds", approved July 18, 1945.
(22) "AN ACT to establish continuity and preservation of pension credit for employees in Governmental service in the State of Illinois", approved July 11, 1955, as amended.
(23) "AN ACT to provide for reciprocal allowance of credits for retirement, death and disability benefits between the State Employees' Retirement System of Illinois, the University Retirement System of Illinois and the Teachers' Retirement System of the State of Illinois, and for the transfer of certain funds between said systems", approved August 8, 1947, as amended.
(24) "AN ACT to provide for the coverage of certain officers and employees of the State and its political subdivisions and of the instrumentalities of either, under the old-age, survivors, and disability insurance provisions of the Federal Social Security Act, to provide for the administration of such a coverage program and to make an appropriation for its administration", approved August 6, 1951, as amended.
(25) "AN ACT in relation to the examination, investigation and supervision of pension, annuity and retirement funds or systems for the benefit of employees and officers of governmental units in the State of Illinois, to provide means to insure compliance with the laws establishing such funds, and to repeal an Act herein named", approved July 20, 1949, as amended.
(26) "AN ACT to provide for the setting apart, formation and disbursement of a police pension fund in cities, villages and incorporated towns", approved April 29, 1887, as amended.
(27) "AN ACT to provide for the setting apart, formation and disbursement of a police pension fund in cities having a population exceeding two hundred thousand inhabitants", approved June 29, 1915, as amended.
(28) "AN ACT to provide for a firemen's pension fund and to create a board of trustees to administer said fund in cities having a population exceeding two hundred thousand (200,000) inhabitants", filed June 14, 1917, as amended.
(29) "AN ACT for the relief of disabled members of the police and fire departments in cities and villages", approved May 24, 1877, as amended.
(30) "AN ACT to provide for the creation, setting apart, maintenance and administration of a firemen's annuity and benefit fund in cities, townships, villages and incorporated towns having a population of not less than ten thousand nor more than one hundred thousand inhabitants", approved July 31, 1943.
(31) "AN ACT to provide for the formation and disbursement of a municipal employees' pension fund in cities having a population exceeding one hundred thousand inhabitants", approved May 16, 1905, as amended.
(32) "AN ACT to legalize and validate appropriations and tax levy ordinances and taxes for fiscal years 1957 and 1958 in counties of not less than 500,000 for County Employees Annuity and Benefit Fund", approved April 6, 1959.
(33) "AN ACT relating to a tax by certain park districts for the purpose of making contributions to municipal police pension funds", approved July 11, 1957, as amended.
(34) Sections 11 and 55 1/2 of "AN ACT to provide for the creation, setting apart, maintenance and administration of a firemen's annuity and benefit fund in cities having a population exceeding five hundred thousand inhabitants", approved June 12, 1931, as amended.
(35) Sections 11, 35, and 54 1/2 of "AN ACT to provide for the creation, setting apart, maintenance and administration of a policemen's annuity and benefit fund in cities having a population exceeding two hundred thousand inhabitants", approved June 29, 1921, as amended.
(36) "AN ACT to provide for the setting apart, formation, administration and disbursement of a park police pension fund", filed May 19, 1917, as amended.
(37) "AN ACT creating a Commission for the further study of pension and annuity and benefit laws relating to employees and officers in governmental service, to define its powers and duties, and to make appropriations therefor", approved July 17, 1959.
(Source: Laws 1963, p. 161.)

(40 ILCS 5/23-103) (from Ch. 108 1/2, par. 23-103)
Sec. 23-103. Construction.
Nothing in this Code shall be construed to repeal any section of the various Acts of which this Code is comprised when such section is the subject of an amendment enacted by the Seventy-third General Assembly and which becomes law. Furthermore, it is the intent of the General Assembly that the corresponding section of this Code shall be construed with such amended section so as to give effect to such amendment as if it was made a part of this Code.
(Source: Laws 1963, p. 161.)



Article 24 - Public Employees' Deferred Compensation

(40 ILCS 5/Art. 24 heading)

(40 ILCS 5/24-101) (from Ch. 108 1/2, par. 24-101)
Sec. 24-101. Notwithstanding any law to the contrary, the State of Illinois or any unit of local government or school district may enter into a written contract with any of its employees to defer a part of their gross compensation and may invest such funds in any such manner as prescribed by the deferred compensation program adopted by it under this Article. Compensation deferred pursuant to a deferred compensation program adopted under this Article shall not exceed the amount of compensation allowed to be deferred without being subject to income tax in the year in which it is earned, pursuant to Section 457 of the United States Internal Revenue Code or laws supplementary or amendatory thereto.
It is hereby declared to be in the public interest to provide public employees with a plan for the deferral of compensation and the accrual of income and gain thereon if such deferred compensation be invested, and to encourage the continued service of public employees by making available such benefits to them.
(Source: P.A. 82-145.)

(40 ILCS 5/24-102) (from Ch. 108 1/2, par. 24-102)
Sec. 24-102. As used in this Article, "employee" means any person, including a person elected, appointed or under contract, receiving compensation from the State or a unit of local government or school district for personal services rendered, including salaried persons. A health care provider who elects to participate in the State Employees Deferred Compensation Plan established under Section 24-104 of this Code shall, for purposes of that participation, be deemed an "employee" as defined in this Section.
As used in this Article, "health care provider" means a dentist, physician, optometrist, pharmacist, or podiatric physician that participates and receives compensation as a provider under the Illinois Public Aid Code, the Children's Health Insurance Act, or the Covering ALL KIDS Health Insurance Act.
As used in this Article, "compensation" includes compensation received in a lump sum for accumulated unused vacation, personal leave or sick leave, with the exception of health care providers. "Compensation" with respect to health care providers is defined under the Illinois Public Aid Code, the Children's Health Insurance Act, or the Covering ALL KIDS Health Insurance Act.
Where applicable, in no event shall the total of the amount of deferred compensation of an employee set aside in relation to a particular year under the Illinois State Employees Deferred Compensation Plan and the employee's nondeferred compensation for that year exceed the total annual salary or compensation under the existing salary schedule or classification plan applicable to such employee in such year; except that any compensation received in a lump sum for accumulated unused vacation, personal leave or sick leave shall not be included in the calculation of such totals.
(Source: P.A. 98-214, eff. 8-9-13.)

(40 ILCS 5/24-103) (from Ch. 108 1/2, par. 24-103)
Sec. 24-103. The deferred compensation program established by this Article shall exist and serve in addition to other retirement, pension and benefit systems established by the State, units of local government or school districts. Any compensation deferred under such a plan shall continue to be included as regular compensation for the purpose of computing the retirement and pension benefits earned by any employee, to the extent that such inclusion is not inconsistent with the other applicable Articles of this Code.
(Source: P.A. 84-878.)

(40 ILCS 5/24-104) (from Ch. 108 1/2, par. 24-104)
Sec. 24-104. The Illinois State Board of Investment created under Article 22A of this Act shall develop and establish a deferred compensation plan for employees of the State which shall be known as the State Employees Deferred Compensation Plan. The Plan shall provide for the Board to review proposed investment offerings and shall require that only investments determined to be acceptable by the Board may be used for investing compensation deferred.
The Plan shall include appropriate provisions pertaining to its day to day operation providing for methods of electing to defer income, methods of changing the amount of income to be deferred, methods of selecting from among investment options available under the plan and such other provisions as may be appropriate.
The Plan shall provide for the preparation, and distribution from time to time to all eligible State employees, of pamphlets describing the Plan and outlining the options and opportunities available to State employees under the Plan.
The Plan established under this Section shall not be implemented or amended until the Board is satisfied that compensation deferred under the Plan is not subject to income tax for the year in which it is earned and that the taxation of such compensation will be deferred until the time of its distribution to the employee.
The Board shall also review and oversee the administration of the Plan.
(Source: P.A. 81-671.)

(40 ILCS 5/24-104.1) (from Ch. 108 1/2, par. 24-104.1)
Sec. 24-104.1. The Plan developed under Section 24-104 shall also provide for the recovery of the expenses of its administration by charging such expenses against the earnings from investments or by charging fees equitably prorated among the participating State employees or by such other appropriate and equitable method as the Board shall determine. Different methods for recovery of administrative expenses may be provided in relation to different types of investment programs and the Board may provide for the allocation of administration expenses among varying types of programs for this purpose.
All sums advanced by appropriation to the State Board of Investment for the costs of the development and establishment of the Plan shall be repaid to the State Treasury not later than June 30, 1986, without interest. The Plan shall provide for such repayment and may, for that purpose, provide for the recovery of the development and establishment costs by amortizing them as a part of the administrative expenses of the Plan over a period of years ending not later than June 30, 1986.
(Source: P.A. 79-384.)

(40 ILCS 5/24-104.2)
Sec. 24-104.2. Health care providers; tax-exempt status. Health care providers may participate in the Illinois State Employees Deferred Compensation Plan to the extent that the health care providers' participation does not interfere with the Plan's tax-exempt status under the Internal Revenue Code.
(Source: P.A. 96-806, eff. 7-1-10.)

(40 ILCS 5/24-105) (from Ch. 108 1/2, par. 24-105)
Sec. 24-105. The State Employees Deferred Compensation Plan shall be administered by the Department of Central Management Services subject to the general supervision of the Illinois State Board of Investment. Participation in such plan shall be by a specific written agreement between each such employee and the State which agreement shall provide for the deferral of such amount of compensation as requested by the employee. With each distribution of compensation to a participating employee, the employee shall receive a memorandum of the amount by which his gross compensation for the period involved is reduced by reason of the deferment of compensation, which amount shall not be included as a part of his gross compensation as to that period.
Funds retained by the State as deferred compensation pursuant to a written deferred compensation agreement between the State and participating employees, may be invested in such investments as are deemed acceptable by the Illinois State Board of Investment including, but not limited to, life insurance or annuity contracts or mutual funds. All such insurance, annuities, mutual funds, or other such investments utilized under this Plan shall have been reviewed and selected by the Board based on a competitive bidding process as established by such specifications and considerations as are deemed appropriate by the Board. Nothing in this Section should be construed as requiring a limitation on the number and variety of insurance, annuity or mutual fund contracts which may be selected as a result of this bidding process. The State Board of Investment may also invest any funds retained by the State pursuant to a written deferred compensation agreement between the State and participating employees in share accounts or share certificate accounts of State or federal credit unions, the accounts of which are insured as required by The Illinois Credit Union Act or the Federal Credit Union Act, as applicable. Any income and gain resulting from the investment of a deferred compensation account may be paid to the participant as additional compensation for continued service during the period of participation or be used in part for administrative expenses, all in accordance with the plan. Such investments and payments shall not be construed to be prohibited uses of the general assets of the State.
(Source: P.A. 82-789.)

(40 ILCS 5/24-105.1)
Sec. 24-105.1. Changes in federal law.
(a) To the extent that federal law or regulations which require a governmental employer to own the assets of its deferred compensation plan are changed to allow plans established under Section 457 of the Internal Revenue Code to hold their assets in trust, a custodial account, an annuity contract, an insurance contract or some other contract, the Department of Central Management Services and units of local government with plans established under Section 24-107 shall within a reasonable time amend their plans accordingly.
(b) To the extent that federal law or regulations have been changed to allow plans established under Section 457 of the Internal Revenue Code to be amended to allow designated Roth contributions and in-plan rollovers to designated Roth accounts, the Department of Central Management Services and units of local government with plans established under Section 24-107 shall within a reasonable time amend their plans accordingly.
(Source: P.A. 98-491, eff. 1-1-14.)

(40 ILCS 5/24-106) (from Ch. 108 1/2, par. 24-106)
Sec. 24-106.
The State or the unit of local government or school district under a deferred compensation program shall be obligated at any point in time solely for the then current value of the particular fixed or variable life insurance or annuity contract, mutual funds or other investment purchased on behalf of any employee.
(Source: P.A. 78-1277.)

(40 ILCS 5/24-107) (from Ch. 108 1/2, par. 24-107)
Sec. 24-107. Local government plans.
(a) Any unit of local government or school district may establish for its employees a deferred compensation program. Participation shall be by written agreement between each employee and the legislative authority of the unit of local government or school district providing for the deferral of such compensation and the subsequent investment and administration of such funds.
(b) Any unit of local government may establish an employer-funded money purchase retirement plan for those of its full time employees who are not eligible to participate in any pension fund or retirement system established under Articles 2 through 18 of this Code. Contributions to the plan shall be made by the unit of local government only from general purpose funds not derived from real property taxes imposed by the unit, at a rate to be determined from time to time by the unit of local government. However, the rate of employer contribution shall be (i) the same for all employees participating in the plan, and (ii) not more than 10% of the employee's salary.
Any benefits accruing to the participants in a retirement plan established under this subsection shall be protected from impairment in accordance with Article XIII, Section 5 of the Illinois Constitution. However, the unit of local government establishing such a plan may terminate it at any time, unless it has otherwise contractually agreed with its participating employees.
(c) The agency or department designated by the unit of local government or school district to establish and administer a plan or program authorized under subsection (a) or (b) of this Section may invest the assets of the plan in investments deemed appropriate by the agency or department, including but not limited to life insurance or annuity contracts, and share or share certificate accounts of State or federal credit unions, the accounts of which are insured as required by the Illinois Credit Union Act or the Federal Credit Union Act, whichever is applicable. The payment of employer contributions to a retirement plan established under subsection (b), and investment and payment to a participant of deferred compensation and income or gain thereon, if any, shall not be construed to be prohibited uses of the general assets of the unit of local government or school district.
This Section does not limit the power or authority of any unit of local government, school district or any institution supported in whole or in part by public funds to establish and administer any other deferred compensation plans that may be authorized by law and deemed appropriate by the officials of such subdivisions or institutions.
(Source: P.A. 87-794.)

(40 ILCS 5/24-108) (from Ch. 108 1/2, par. 24-108)
Sec. 24-108. In the event that any fireman is transferred to a municipal fire department as a consequence of the absorption of a fire protection district occurring prior to January 1, 1980, and such fireman has entered into a deferred compensation and/or annuity contract with the absorbing municipality pursuant to Section 24-101, then notwithstanding Section 4-142, such municipality may make contributions to the deferred compensation or annuity program on such fireman's behalf, and any such contributions made prior to the effective date of this amendatory Act of 1981 are hereby validated.
(Source: P.A. 82-179.)

(40 ILCS 5/24-109) (from Ch. 108 1/2, par. 24-109)
Sec. 24-109. Football Coaches.
(a) Any football coach employed by the Board of Trustees of Chicago State University, the Board of Trustees of Eastern Illinois University, the Board of Trustees of Governors State University, the Board of Trustees of Illinois State University, the Board of Trustees of Northeastern Illinois University, the Board of Trustees of Northern Illinois University, the Board of Trustees of Western Illinois University, the University of Illinois Board of Trustees, or the Southern Illinois University System Board of Trustees, may participate in the American Football Coaches Retirement Trust in accordance with the conditions of that Trust, of this Section, and of applicable federal law.
(b) A football coach who elects to participate in the Trust may defer a part of his compensation as a coach by making employee contributions to the Trust. Amounts deferred by the coach under this Section shall be deemed a part of the coach's compensation for purposes of participation in the State Universities Retirement System but, in accordance with the U.S. Internal Revenue Code of 1986, shall not be included in the computation of federal income taxes withheld on behalf of the coach. The employing institution of higher education shall not make any employer contributions to the Trust on behalf of the coach.
(c) A football coach who participates in the Trust may not participate in any other program of deferred compensation under this Article during any year in which he makes contributions to the Trust.
(d) Participation in the Trust shall be administered by the institution of higher education that employs the coach. Each such institution shall report annually to the General Assembly on the status of the Trust and participation under this Section.
(e) The right to participate in the Trust that is granted by this Section is subject to future limitation, and shall not be deemed to be a pension benefit that is protected from impairment under Section 5 of Article XIII of the Illinois Constitution.
(Source: P.A. 90-14, eff. 7-1-97.)






40 ILCS 10/ - Deferred Compensation Continuing Appropriation Act.

(40 ILCS 10/0.01) (from Ch. 108 1/2, par. 100)
Sec. 0.01. Short title. This Act may be cited as the Deferred Compensation Continuing Appropriation Act.
(Source: P.A. 86-1324.)

(40 ILCS 10/1) (from Ch. 108 1/2, par. 101)
Sec. 1. For the purpose of making disbursements for distributions, refunds and investments, if any, in accordance with the State Employees Deferred Compensation Plan established under Section 24-104 of the Illinois Pension Code, but not for the purpose of paying administrative expenses of the Plan, there are hereby appropriated from the State Employees Deferred Compensation Plan Fund to the Department of Central Management Services on a continuing basis sums equal to the then current value of all disbursements to be made from time to time under the Plan.
(Source: P.A. 85-442.)



40 ILCS 15/ - State Pension Funds Continuing Appropriation Act.

(40 ILCS 15/0.1) (from Ch. 108 1/2, par. 250.1)
Sec. 0.1. Short title. This Act may be cited as the State Pension Funds Continuing Appropriation Act.
(Source: P.A. 87-1265.)

(40 ILCS 15/1)
Sec. 1. Appropriations from State Pensions Fund.
(a) For the purpose of making up any deficiency in the appropriations to the designated retirement systems that are required to be made under Section 8.12 of the State Finance Act, there is hereby appropriated, on a continuing annual basis in each fiscal year, from the State Pensions Fund to each designated retirement system, the amount, if any, by which the total appropriation to that system from the State Pensions Fund for that fiscal year is less than the amount required to be appropriated to that retirement system under Section 8.12 of the State Finance Act.
The annual appropriation under this Section to each designated retirement system shall take effect on July 1 for the State fiscal year beginning on that date.
The amount of any continuing appropriation used by a retirement system under this Section for a given fiscal year shall be charged against the unexpended amount of any appropriation to that retirement system for that fiscal year under Section 8.12 of the State Finance Act that subsequently becomes available, subject to Section 8.3 of the State Finance Act.
"Designated retirement systems" means the State Employees' Retirement System of Illinois, the Teachers' Retirement System of the State of Illinois, the State Universities Retirement System, the Judges Retirement System of Illinois, and the General Assembly Retirement System.
The appropriations made in this Section are appropriated to the designated retirement systems for the funding of the unfunded liabilities of the designated retirement systems and are in addition to, and not in lieu of, any State contributions required under the Illinois Pension Code.
(b) For State fiscal year 2011 only, a continuing appropriation is provided to the State Universities' Retirement System that shall not exceed the amount certified by the System on or before December 31, 2009; however, the continuing appropriation shall not reduce the amount in the State Pensions Fund below $5,000,000.
(Source: P.A. 95-950, eff. 8-29-08; 96-959, eff. 7-1-10.)

(40 ILCS 15/1.1)
Sec. 1.1. Appropriations to certain retirement systems.
(a) There is hereby appropriated from the General Revenue Fund to the General Assembly Retirement System, on a continuing monthly basis, the amount, if any, by which the total available amount of all other appropriations to that retirement system for the payment of State contributions is less than the total amount of the vouchers for required State contributions lawfully submitted by the retirement system for that month under Section 2-134 of the Illinois Pension Code.
(b) There is hereby appropriated from the General Revenue Fund to the State Universities Retirement System, on a continuing monthly basis, the amount, if any, by which the total available amount of all other appropriations to that retirement system for the payment of State contributions, including any deficiency in the required contributions of the optional retirement program established under Section 15-158.2 of the Illinois Pension Code, is less than the total amount of the vouchers for required State contributions lawfully submitted by the retirement system for that month under Section 15-165 of the Illinois Pension Code.
(c) There is hereby appropriated from the Common School Fund to the Teachers' Retirement System of the State of Illinois, on a continuing monthly basis, the amount, if any, by which the total available amount of all other appropriations to that retirement system for the payment of State contributions is less than the total amount of the vouchers for required State contributions lawfully submitted by the retirement system for that month under Section 16-158 of the Illinois Pension Code.
(d) There is hereby appropriated from the General Revenue Fund to the Judges Retirement System of Illinois, on a continuing monthly basis, the amount, if any, by which the total available amount of all other appropriations to that retirement system for the payment of State contributions is less than the total amount of the vouchers for required State contributions lawfully submitted by the retirement system for that month under Section 18-140 of the Illinois Pension Code.
(e) The continuing appropriations provided by subsections (a), (b), (c), and (d) of this Section shall first be available in State fiscal year 1996. The continuing appropriations provided by subsection (h) of this Section shall first be available as provided in that subsection (h).
(f) For State fiscal year 2010 only, the continuing appropriations provided by this Section are equal to the amount certified by each System on or before December 31, 2008, less (i) the gross proceeds of the bonds sold in fiscal year 2010 under the authorization contained in subsection (a) of Section 7.2 of the General Obligation Bond Act and (ii) any amounts received from the State Pensions Fund.
(g) For State fiscal year 2011 only, the continuing appropriations provided by this Section are equal to the amount certified by each System on or before April 1, 2011, less (i) the gross proceeds of the bonds sold in fiscal year 2011 under the authorization contained in subsection (a) of Section 7.2 of the General Obligation Bond Act and (ii) any amounts received from the State Pensions Fund.
(h) There is hereby appropriated from the Common School Fund to the Public School Teachers' Pension and Retirement Fund of Chicago, on a continuing basis, the amount, if any, by which the total available amount of all other State appropriations to that Retirement Fund for the payment of State contributions under Section 17-127 of the Illinois Pension Code is less than the total amount of the vouchers for required State contributions lawfully submitted by the Retirement Fund or the State Board of Education, under that Section 17-127.
(Source: P.A. 100-465, eff. 8-31-17.)

(40 ILCS 15/1.2)
Sec. 1.2. Appropriations for the State Employees' Retirement System.
(a) From each fund from which an amount is appropriated for personal services to a department or other employer under Article 14 of the Illinois Pension Code, there is hereby appropriated to that department or other employer, on a continuing annual basis for each State fiscal year, an additional amount equal to the amount, if any, by which (1) an amount equal to the percentage of the personal services line item for that department or employer from that fund for that fiscal year that the Board of Trustees of the State Employees' Retirement System of Illinois has certified under Section 14-135.08 of the Illinois Pension Code to be necessary to meet the State's obligation under Section 14-131 of the Illinois Pension Code for that fiscal year, exceeds (2) the amounts otherwise appropriated to that department or employer from that fund for State contributions to the State Employees' Retirement System for that fiscal year. From the effective date of this amendatory Act of the 93rd General Assembly through the final payment from a department or employer's personal services line item for fiscal year 2004, payments to the State Employees' Retirement System that otherwise would have been made under this subsection (a) shall be governed by the provisions in subsection (a-1).
(a-1) If a Fiscal Year 2004 Shortfall is certified under subsection (f) of Section 14-131 of the Illinois Pension Code, there is hereby appropriated to the State Employees' Retirement System of Illinois on a continuing basis from the General Revenue Fund an additional aggregate amount equal to the Fiscal Year 2004 Shortfall.
(a-2) If a Fiscal Year 2010 Shortfall is certified under subsection (i) of Section 14-131 of the Illinois Pension Code, there is hereby appropriated to the State Employees' Retirement System of Illinois on a continuing basis from the General Revenue Fund an additional aggregate amount equal to the Fiscal Year 2010 Shortfall.
(a-3) If a Fiscal Year 2016 Shortfall is certified under subsection (k) of Section 14-131 of the Illinois Pension Code, there is hereby appropriated to the State Employees' Retirement System of Illinois on a continuing basis from the General Revenue Fund an additional aggregate amount equal to the Fiscal Year 2016 Shortfall.
(a-4) If a Prior Fiscal Year Shortfall is certified under subsection (k) of Section 14-131 of the Illinois Pension Code, there is hereby appropriated to the State Employees' Retirement System of Illinois on a continuing basis from the General Revenue Fund an additional aggregate amount equal to the Fiscal Year 2017 Shortfall.
(b) The continuing appropriations provided for by this Section shall first be available in State fiscal year 1996.
(c) Beginning in Fiscal Year 2005, any continuing appropriation under this Section arising out of an appropriation for personal services from the Road Fund to the Department of State Police or the Secretary of State shall be payable from the General Revenue Fund rather than the Road Fund.
(d) For State fiscal year 2010 only, a continuing appropriation is provided to the State Employees' Retirement System equal to the amount certified by the System on or before December 31, 2008, less the gross proceeds of the bonds sold in fiscal year 2010 under the authorization contained in subsection (a) of Section 7.2 of the General Obligation Bond Act.
(e) For State fiscal year 2011 only, the continuing appropriation under this Section provided to the State Employees' Retirement System is limited to an amount equal to the amount certified by the System on or before December 31, 2009, less any amounts received pursuant to subsection (a-3) of Section 14.1 of the State Finance Act.
(f) For State fiscal year 2011 only, a continuing appropriation is provided to the State Employees' Retirement System equal to the amount certified by the System on or before April 1, 2011, less the gross proceeds of the bonds sold in fiscal year 2011 under the authorization contained in subsection (a) of Section 7.2 of the General Obligation Bond Act.
(Source: P.A. 99-523, eff. 6-30-16; 100-23, eff. 7-6-17.)

(40 ILCS 15/1.3)
Sec. 1.3. Appropriations for the Teacher Health Insurance Security Fund. Beginning in State fiscal year 1996, there is hereby appropriated, on a continuing annual basis, from the General Revenue Fund to the State Comptroller for deposit into the Teacher Health Insurance Security Fund, an amount equal to the amount certified by the Board of Trustees of the Teachers' Retirement System of Illinois under subsection (c) of Section 6.6 of the State Employees Group Insurance Act of 1971 as the estimated total amount of contributions to be paid under subsection (a) of that Section 6.6 in that fiscal year.
In addition to any other amounts that may be appropriated for this purpose, in State fiscal years 2005 through 2007, there is hereby appropriated, on a continuing annual basis, from the General Revenue Fund to the State Comptroller for deposit into the Teacher Health Insurance Security Fund, an amount equal to $13,000,000 in each fiscal year.
The moneys appropriated under this Section 1.3 shall be deposited into the Teacher Health Insurance Security Fund and used only for the purposes authorized in Section 6.5 of the State Employees Group Insurance Act of 1971.
(Source: P.A. 93-679, eff. 6-30-04.)

(40 ILCS 15/1.4)
Sec. 1.4. Appropriations for the Community College Health Insurance Security Fund. Beginning in State fiscal year 1999, there is hereby appropriated, on a continuing annual basis, from the General Revenue Fund to the State Comptroller for deposit into the Community College Health Insurance Security Fund, an amount equal to the amount certified by the Board of Trustees of the State Universities Retirement System under subsection (c) of Section 6.10 of the State Employees Group Insurance Act of 1971 as the estimated total amount of contributions to be paid under subsection (a) of that Section 6.10 in that fiscal year. The moneys appropriated under this Section 1.4 shall be deposited into the Community College Health Insurance Security Fund and used only for the purposes authorized in Section 6.9 of the State Employees Group Insurance Act of 1971.
(Source: P.A. 90-497, eff. 8-18-97.)

(40 ILCS 15/1.5) (from Ch. 108 1/2, par. 251.5)
Sec. 1.5. (Repealed).
(Source: P.A. 87-1265. Repealed by P.A. 88-593, eff. 7-1-95.)

(40 ILCS 15/1.6)
Sec. 1.6. Appropriations for early retirement programs.
(a) There is hereby appropriated from the General Revenue Fund to the State Employees' Retirement System of Illinois, on a continuing annual basis in each of State fiscal years 2004 through 2015, the amount, if any, by which the total available amount of all other appropriations to that retirement system for the payment of State contributions under subsection (g) of Section 14-108.3 of the Illinois Pension Code in that fiscal year is less than the total amount of State contributions required for that fiscal year under that subsection (g).
(b) There is hereby appropriated from the General Revenue Fund to the Teachers' Retirement System of the State of Illinois, on a continuing annual basis in each of State fiscal years 2004 through 2015, the amount, if any, by which the total available amount of all other appropriations to that retirement system for the payment of State contributions under subsection (g) of Section 16-133.3 of the Illinois Pension Code in that fiscal year is less than the total amount of State contributions required for that fiscal year under that subsection (g).
(Source: P.A. 92-566, eff. 6-25-02; 93-839, eff. 7-30-04.)

(40 ILCS 15/1.7)
Sec. 1.7. Appropriations from the Pension Stabilization Fund.
(a) All of the moneys deposited from time to time into the Pension Stabilization Fund are hereby appropriated, on a continuing basis, to the State Comptroller for the purpose of making distributions to the designated retirement systems as provided in Section 25 of the Budget Stabilization Act.
(b) The appropriations made under this Section are in addition to, and do not affect, the amounts subject to appropriation under any other Section of this Act.
(Source: P.A. 94-839, eff. 6-6-06.)

(40 ILCS 15/1.8)
Sec. 1.8. Suspension of appropriations for fiscal year 2011. Notwithstanding any other provision of this Act, no appropriation otherwise required from the General Revenue Fund or the Common School Fund under this Act is required to be made prior to September 30, 2010; however, after September 30th the system shall be immediately appropriated an amount that would have been otherwise available through this Act.
(Source: P.A. 96-1497, eff. 1-14-11.)

(40 ILCS 15/2)
Sec. 2. This Act shall take effect upon becoming law.
(Source: P.A. 87-923.)






Chapter 45 - INTERSTATE COMPACTS

45 ILCS 5/ - Pest Control Compact Act.

(45 ILCS 5/0.01) (from Ch. 5, par. 280)
Sec. 0.01. Short title. This Act may be cited as the Pest Control Compact Act.
(Source: P.A. 86-1324.)

(45 ILCS 5/1) (from Ch. 5, par. 281)
Sec. 1. The State of Illinois ratifies and approves the following compact:

(45 ILCS 5/2) (from Ch. 5, par. 282)
Sec. 2. Consistent with law and within available appropriations, the departments, agencies and officers may cooperate with the Insurance Fund established by the Pest Control Compact.
(Source: Laws 1967, p. 679.)

(45 ILCS 5/3) (from Ch. 5, par. 283)
Sec. 3. As required by paragraph (h) of Article IV of the compact, the Insurance Fund shall file copies of its bylaws and their amendments with the Secretary of State.
(Source: Laws 1967, p. 679.)

(45 ILCS 5/4) (from Ch. 5, par. 284)
Sec. 4. The Director of Agriculture shall serve as the compact administrator for this State and any expenses he incurs in so serving shall be paid from the appropriation for the ordinary and contingent expenses of the Department of Agriculture.
(Source: Laws 1967, p. 679.)

(45 ILCS 5/5) (from Ch. 5, par. 285)
Sec. 5. The Director of Agriculture, with the approval of the Governor, may make a request or application for assistance from the Insurance Fund under paragraph (b) of Article VI or paragraph (a) of Article VII of the compact whenever he believes that conditions exist which qualify the State for that assistance and that it would be in the best interest of the State to make the request.
(Source: Laws 1967, p. 679.)

(45 ILCS 5/6) (from Ch. 5, par. 286)
Sec. 6. When the term "executive head" is used in the compact with reference to this State, it means the Governor.
(Source: Laws 1967, p. 679.)



45 ILCS 10/ - Interstate Compact on Juveniles Act.

(45 ILCS 10/0.01) (from Ch. 23, par. 2590)
Sec. 0.01. Short title. This Act may be cited as the Interstate Compact on Juveniles Act.
(Source: P.A. 86-1324.)

(45 ILCS 10/1) (from Ch. 23, par. 2591)
Sec. 1. Legislative findings and policy.
It is hereby found and declared: (1) that juveniles who are not under proper supervision and control, or who have absconded, escaped or run away, are likely to endanger their own health, morals and welfare, and the health, morals and welfare of others; (2) that the cooperation of this State with other States is necessary to provide for the welfare and protection of juveniles and of the people of this State.
It shall therefore be the policy of this State, in adopting the Interstate Compact on Juveniles, to cooperate fully with other States: (1) in returning juveniles to such other States whenever their return is sought; and (2) in accepting the return of juveniles whenever a juvenile residing in this State is found or apprehended in another State and in taking all measures to initiate proceedings for the return of such juveniles.
(Source: Laws 1961, p. 2593.)

(45 ILCS 10/2) (from Ch. 23, par. 2592)
Sec. 2. Execution of compact.
The Governor is hereby authorized and directed to execute a compact on behalf of this State with any other State or States legally joining therein in the form substantially as follows:
The contracting States solemnly agree:

(45 ILCS 10/3) (from Ch. 23, par. 2593)
Sec. 3. Juvenile compact administrator.
Pursuant to the compact, the Governor is hereby authorized and empowered to designate an officer who shall be the compact administrator and who, acting jointly with like officers of other party States, shall promulgate rules and regulations to carry out more effectively the terms of the compact. The compact administrator shall serve subject to the pleasure of the Governor. The compact administrator is hereby authorized, empowered and directed to cooperate with all departments, agencies and officers of and in the government of this State and its subdivisions in facilitating the proper administration of the compact or of any supplementary agreement or agreements entered into by this State hereunder.
(Source: Laws 1961, p. 2593.)

(45 ILCS 10/4) (from Ch. 23, par. 2594)
Sec. 4. Supplementary agreements.
The compact administrator is hereby authorized and empowered to enter into supplementary agreements with appropriate officials of other States pursuant to the compact. In the event that such supplementary agreement shall require or contemplate the use of any institution or facility of this State or require or contemplate the provision of any service by this State, the supplementary agreement shall have no force or effect until approved by the head of the department or agency under whose jurisdiction the institution or facility is operated or whose department or agency will be charged with the rendering of such service.
(Source: Laws 1961, p. 2593.)

(45 ILCS 10/5) (from Ch. 23, par. 2595)
Sec. 5. Financial arrangements.
The compact administrator, subject to the approval of the State Comptroller, may make or arrange for any payments necessary to discharge any financial obligations imposed upon this State by the compact or by any supplementary agreement entered into thereunder.
(Source: P.A. 78-592.)

(45 ILCS 10/6) (from Ch. 23, par. 2596)
Sec. 6. Responsibilities of State Departments, agencies and officers.
The courts, departments, agencies and officers of this State and its subdivisions shall enforce this compact and shall do all things appropriate to the effectuation of its purposes and intent which may be within their respective jurisdictions.
(Source: Laws 1961, p. 2593.)

(45 ILCS 10/7) (from Ch. 23, par. 2597)
Sec. 7. Additional procedures not precluded.
In addition to any procedure provided in Articles IV and VI of the compact for the return of any runaway juvenile, the particular States, the juvenile or his parents, the courts, or other legal custodian involved may agree upon and adopt any other plan or procedure legally authorized under the laws of this State and the other respective party States for the return of any such runaway juvenile.
(Source: Laws 1961, p. 2593.)



45 ILCS 11/ - Interstate Compact for Juveniles Act of 2008.

(45 ILCS 11/1)
Sec. 1. Short title. This Act may be cited as the Interstate Compact for Juveniles Act of 2008.
(Source: P.A. 95-937, eff. 8-26-08.)

(45 ILCS 11/5)
Sec. 5. Purposes.
(a) The interstate compact on juveniles was established in 1955 and is the compact addressing the needs of juveniles within the juvenile justice system who move between states and has not been sufficiently updated in its more than 50-year existence.
(b) This compact is the only vehicle for the interstate supervision of juvenile offenders, the return of absconders and escapees, and runaways.
(c) The complexities of the compact have become more difficult to administer, and many jurisdictions have expanded supervision expectations to include currently unregulated practices such as victim input, victim notification requirements, and sex offender registration, and age-related issues.
(d) After the successful adoption 4 years ago of a new interstate compact for adult offenders, the need for an updated compact for juveniles became apparent.
(e) After exhaustive research and a detailed study, the Office of Juvenile Justice and Delinquency Prevention and the Council of State Governments has recommended that the following compact be adopted by each state and territory in the United States, to better address public safety, enforcement, accountability, and communications among the states.
(f) The National District Attorneys Association, the National Center for Missing and Exploited Children, the National Juvenile Detention Association all join with the Office of Juvenile Justice and Delinquency Prevention and the Council of State Governments to recommend the adoption of this interstate compact.
(Source: P.A. 95-937, eff. 8-26-08.)

(45 ILCS 11/10)
Sec. 10. Interstate Compact for Juveniles. The Governor is hereby authorized to enter into a compact on behalf of this State with any of the United States legally joining therein in the form substantially as follows:

offense that, if committed by an adult, would be a criminal offense;

(2) Adjudicated Delinquent - a person found to have

committed an offense that, if committed by an adult, would be a criminal offense;

(3) Accused Status Offender - a person charged with

an offense that would not be a criminal offense if committed by an adult;

(4) Adjudicated Status Offender - a person found to

have committed an offense that would not be a criminal offense if committed by an adult; and

(5) Non-Offender - a person in need of supervision

who has not been accused or adjudicated a status offender or delinquent.

I. "Non-Compacting state" means: any state which has not enacted the enabling legislation for this compact.
J. "Probation or Parole" means: any kind of supervision or conditional release of juveniles authorized under the laws of the compacting states.
K. "Rule" means: a written statement by the Interstate Commission promulgated pursuant to Article VI of this compact that is of general applicability, implements, interprets or prescribes a policy or provision of the Compact, or an organizational, procedural, or practice requirement of the Commission, and has the force and effect of statutory law in a compacting state, and includes the amendment, repeal, or suspension of an existing rule.
L. "State" means: a state of the United States, the District of Columbia (or its designee), the Commonwealth of Puerto Rico, the U.S. Virgin Islands, Guam, American Samoa, and the Northern Marianas Islands.

internal personnel practices and procedures;

2. Disclose matters specifically exempted from

disclosure by statute;

3. Disclose trade secrets or commercial or financial

information which is privileged or confidential;

4. Involve accusing any person of a crime, or

formally censuring any person;

5. Disclose information of a personal nature where

disclosure would constitute a clearly unwarranted invasion of personal privacy;

6. Disclose investigative records compiled for law

enforcement purposes;

7. Disclose information contained in or related to

examination, operating or condition reports prepared by, or on behalf of or for the use of, the Interstate Commission with respect to a regulated person or entity for the purpose of regulation or supervision of such person or entity;

8. Disclose information, the premature disclosure of

which would significantly endanger the stability of a regulated person or entity; or

9. Specifically relate to the Interstate Commission's

issuance of a subpoena, or its participation in a civil action or other legal proceeding.

J. For every meeting closed pursuant to this provision, the Interstate Commission's legal counsel shall publicly certify that, in the legal counsel's opinion, the meeting may be closed to the public, and shall reference each relevant exemptive provision. The Interstate Commission shall keep minutes which shall fully and clearly describe all matters discussed in any meeting and shall provide a full and accurate summary of any actions taken, and the reasons therefore, including a description of each of the views expressed on any item and the record of any roll call vote (reflected in the vote of each member on the question). All documents considered in connection with any action shall be identified in such minutes.
K. The Interstate Commission shall collect standardized data concerning the interstate movement of juveniles as directed through its rules which shall specify the data to be collected, the means of collection and data exchange and reporting requirements. Such methods of data collection, exchange and reporting shall insofar as is reasonably possible conform to up-to-date technology and coordinate its information functions with the appropriate repository of records.

Commission;

b. Establishing an executive committee and such other

committees as may be necessary;

c. Provide for the establishment of committees

governing any general or specific delegation of any authority or function of the Interstate Commission;

d. Providing reasonable procedures for calling and

conducting meetings of the Interstate Commission, and ensuring reasonable notice of each such meeting;

e. Establishing the titles and responsibilities of

the officers of the Interstate Commission;

f. Providing a mechanism for concluding the

operations of the Interstate Commission and the return of any surplus funds that may exist upon the termination of the Compact after the payment and/or reserving of all of its debts and obligations.

g. Providing "start-up" rules for initial

administration of the compact; and

h. Establishing standards and procedures for

compliance and technical assistance in carrying out the compact.

Section B. Officers and Staff
1. The Interstate Commission shall, by a majority of the members, elect annually from among its members a chairperson and a vice chairperson, each of whom shall have such authority and duties as may be specified in the by-laws. The chairperson or, in the chairperson's absence or disability, the vice-chairperson shall preside at all meetings of the Interstate Commission. The officers so elected shall serve without compensation or remuneration from the Interstate Commission; provided that, subject to the availability of budgeted funds, the officers shall be reimbursed for any ordinary and necessary costs and expenses incurred by them in the performance of their duties and responsibilities as officers of the Interstate Commission.
2. The Interstate Commission shall, through its executive committee, appoint or retain an executive director for such period, upon such terms and conditions and for such compensation as the Interstate Commission may deem appropriate. The executive director shall serve as secretary to the Interstate Commission, but shall not be a Member and shall hire and supervise such other staff as may be authorized by the Interstate Commission.
Section C. Qualified Immunity, Defense and Indemnification
1. The Commission's executive director and employees shall be immune from suit and liability, either personally or in their official capacity, for any claim for damage to or loss of property or personal injury or other civil liability caused or arising out of or relating to any actual or alleged act, error, or omission that occurred, or that such person had a reasonable basis for believing occurred within the scope of Commission employment, duties, or responsibilities; provided, that any such person shall not be protected from suit or liability for any damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of any such person.
2. The liability of any commissioner, or the employee or agent of a commissioner, acting within the scope of such person's employment or duties for acts, errors, or omissions occurring within such person's state may not exceed the limits of liability set forth under the Constitution and laws of that state for state officials, employees, and agents. Nothing in this subsection shall be construed to protect any such person from suit or liability for any damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of any such person.
3. The Interstate Commission shall defend the executive director or the employees or representatives of the Interstate Commission and, subject to the approval of the Attorney General of the state represented by any commissioner of a compacting state, shall defend such commissioner or the commissioner's representatives or employees in any civil action seeking to impose liability arising out of any actual or alleged act, error or omission that occurred within the scope of Interstate Commission employment, duties or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such person.
4. The Interstate Commission shall indemnify and hold the commissioner of a compacting state, or the commissioner's representatives or employees, or the Interstate Commission's representatives or employees, harmless in the amount of any settlement or judgment obtained against such persons arising out of any actual or alleged act, error, or omission that occurred within the scope of Interstate Commission employment, duties, or responsibilities, or that such persons had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such persons.

the reason(s) for that proposed rule;

2. allow and invite any and all persons to submit

written data, facts, opinions and arguments, which information shall be added to the record, and be made publicly available;

3. provide an opportunity for an informal hearing if

petitioned by ten (10) or more persons; and

4. promulgate a final rule and its effective date, if

appropriate, based on input from state or local officials, or interested parties.

D. Allow, not later than sixty days after a rule is promulgated, any interested person to file a petition in the United States District Court for the District of Columbia or in the Federal District Court where the Interstate Commission's principal office is located for judicial review of such rule. If the court finds that the Interstate Commission's action is not supported by substantial evidence in the rulemaking record, the court shall hold the rule unlawful and set it aside. For purposes of this subsection, evidence is substantial if it would be considered substantial evidence under the Model State Administrative Procedures Act.
E. If a majority of the legislatures of the compacting states rejects a rule, those states may, by enactment of a statute or resolution in the same manner used to adopt the compact, cause that such rule shall have no further force and effect in any compacting state.
F. The existing rules governing the operation of the Interstate Compact on Juveniles superceded by this act shall be null and void twelve (12) months after the first meeting of the Interstate Commission created hereunder.
G. Upon determination by the Interstate Commission that a state-of-emergency exists, it may promulgate an emergency rule which shall become effective immediately upon adoption, provided that the usual rulemaking procedures provided hereunder shall be retroactively applied to said rule as soon as reasonably possible, but no later than ninety (90) days after the effective date of the emergency rule.

directed by the Interstate Commission;

b. Alternative Dispute Resolution;
c. Fines, fees, and costs in such amounts as are

deemed to be reasonable as fixed by the Interstate Commission; and

d. Suspension or termination of membership in the

compact, which shall be imposed only after all other reasonable means of securing compliance under the by-laws and rules have been exhausted and the Interstate Commission has therefore determined that the offending state is in default. Immediate notice of suspension shall be given by the Interstate Commission to the Governor, the Chief Justice or the Chief Judicial Officer of the state, the majority and minority leaders of the defaulting state's legislature, and the state council. The grounds for default include, but are not limited to, failure of a compacting state to perform such obligations or responsibilities imposed upon it by this compact, the by-laws, or duly promulgated rules and any other grounds designated in commission by-laws and rules. The Interstate Commission shall immediately notify the defaulting state in writing of the penalty imposed by the Interstate Commission and of the default pending a cure of the default. The commission shall stipulate the conditions and the time period within which the defaulting state must cure its default. If the defaulting state fails to cure the default within the time period specified by the commission, the defaulting state shall be terminated from the compact upon an affirmative vote of a majority of the compacting states and all rights, privileges and benefits conferred by this compact shall be terminated from the effective date of termination.

2. Within sixty days of the effective date of termination of a defaulting state, the Commission shall notify the Governor, the Chief Justice or Chief Judicial Officer, the Majority and Minority Leaders of the defaulting state's legislature, and the state council of such termination.
3. The defaulting state is responsible for all assessments, obligations and liabilities incurred through the effective date of termination including any obligations, the performance of which extends beyond the effective date of termination.
4. The Interstate Commission shall not bear any costs relating to the defaulting state unless otherwise mutually agreed upon in writing between the Interstate Commission and the defaulting state.
5. Reinstatement following termination of any compacting state requires both a reenactment of the compact by the defaulting state and the approval of the Interstate Commission pursuant to the rules.
Section C. Judicial Enforcement
The Interstate Commission may, by majority vote of the members, initiate legal action in the United States District Court for the District of Columbia or, at the discretion of the Interstate Commission, in the federal district where the Interstate Commission has its offices, to enforce compliance with the provisions of the compact, its duly promulgated rules and by-laws, against any compacting state in default. In the event judicial enforcement is necessary the prevailing party shall be awarded all costs of such litigation including reasonable attorneys fees.
Section D. Dissolution of Compact
1. The compact dissolves effective upon the date of the withdrawal or default of the compacting state, which reduces membership in the compact to one compacting state.
2. Upon the dissolution of this compact, the compact becomes null and void and shall be of no further force or effect, and the business and affairs of the Interstate Commission shall be concluded and any surplus funds shall be distributed in accordance with the by-laws.

(45 ILCS 11/75)
Sec. 75. (Amendatory provisions; text omitted).
(Source: P.A. 95-937, eff. 8-26-08; text omitted.)

(45 ILCS 11/80)
Sec. 80. (Amendatory provisions; text omitted).
(Source: P.A. 95-937, eff. 8-26-08; text omitted.)

(45 ILCS 11/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 95-937, eff. 8-26-08.)



45 ILCS 15/ - Interstate Compact on Placement of Children Act.

(45 ILCS 15/0.01) (from Ch. 23, par. 2600)
Sec. 0.01. Short title. This Act may be cited as the Interstate Compact on Placement of Children Act.
(Source: P.A. 86-1324.)

(45 ILCS 15/1) (from Ch. 23, par. 2601)
Sec. 1. The Interstate Compact on the Placement of Children is hereby enacted into law and entered into with all other jurisdictions legally joining therein in form substantially as follows:

(45 ILCS 15/2) (from Ch. 23, par. 2602)
Sec. 2.
Financial responsibility for any child placed pursuant to the provisions of the Interstate Compact on the Placement of Children shall be determined in accordance with the provisions of Article V thereof in the first instance. However, in the event of partial or complete default of performance thereunder, the provisions of the Revised Uniform Reciprocal Enforcement of Support Act, approved August 28, 1969, as amended, also may be invoked.
(Source: P.A. 78-1198.)

(45 ILCS 15/3) (from Ch. 23, par. 2603)
Sec. 3.
The "appropriate public authorities" as used in Article III of the Interstate Compact on the Placement of Children shall, with reference to this state, mean the Department of Children and Family Services, and the Department shall receive and act with reference to notices required by Article III.
(Source: P.A. 78-1198.)

(45 ILCS 15/4) (from Ch. 23, par. 2604)
Sec. 4.
As used in paragraph (a) of Article V of the Interstate Compact on the Placement of Children, the phrase "Appropriate authority in the receiving state" with reference to this state means the Department of Children and Family Services.
(Source: P.A. 78-1198.)

(45 ILCS 15/5) (from Ch. 23, par. 2605)
Sec. 5. The officers and agencies of this State and its subdivisions having authority to place children are empowered to enter into agreements with appropriate officers or agencies of or in other party states pursuant to paragraph (b) of Article V of the Interstate Compact on the Placement of Children. Any such agreement which contains a financial commitment or imposes a financial obligation on a subdivision of this State shall not be binding unless it has the approval in writing of the chief local fiscal officer of the subdivision.
(Source: P.A. 82-474.)

(45 ILCS 15/6) (from Ch. 23, par. 2606)
Sec. 6.
Any requirements for visitation, inspection or supervision of children, homes, institutions or other agencies in another party state which may apply under the Interstate Compact on Juveniles or any other Act or regulation shall be deemed to be met if performed pursuant to an agreement entered into by appropriate officers or agencies of this state or a subdivision thereof as contemplated by paragraph (b) of Article V of the Interstate Compact on the Placement of Children.
(Source: P.A. 78-1198.)

(45 ILCS 15/7) (from Ch. 23, par. 2607)
Sec. 7.
No Act or regulation restricting out of state placement shall apply to placements made pursuant to the Interstate Compact on the Placement of Children.
(Source: P.A. 78-1198.)

(45 ILCS 15/8) (from Ch. 23, par. 2608)
Sec. 8.
Any court having jurisdiction to place delinquent children may place such a child in an institution in another state pursuant to Article VI of the Interstate Compact on the Placement of Children and shall retain jurisdiction as provided in Article V thereof.
(Source: P.A. 78-1198.)

(45 ILCS 15/9) (from Ch. 23, par. 2609)
Sec. 9.
As used in Article VII of the Interstate Compact on the Placement of Children, the term "executive head" means the Governor. The Governor is authorized to appoint a compact administrator in accordance with the terms of said Article VII.
(Source: P.A. 78-1198.)



45 ILCS 17/ - Interstate Compact on Adoption Act.

Article 5 - Interstate Compact on Adoption Act

(45 ILCS 17/Art. 5 heading)

(45 ILCS 17/5-1)
Sec. 5-1. Short title. This Article may be cited as the Interstate Compact on Adoption Act, and references in this Article to "this Act" mean this Article.
(Source: P.A. 90-28, eff. 1-1-98.)

(45 ILCS 17/5-5)
Sec. 5-5. Findings. The legislature finds that:
(1) Finding adoptive families for children, for whom state assistance is desirable pursuant to subsection (j) of Section 5 of the Children and Family Services Act, and ensuring the protection of the interest of the children affected during the entire assistance period, require special measures when the adoptive parents move to other states or are residents of another state.
(2) Provision of medical and other necessary services for children, with state assistance, encounters special difficulties when the provision of services takes place in other states.
(Source: P.A. 90-28, eff. 1-1-98.)

(45 ILCS 17/5-10)
Sec. 5-10. Purposes. The purposes of the Act are to:
(1) Authorize the Illinois Department of Children and Family Services to enter into interstate agreements with agencies of other states for the protection of children on behalf of whom adoption assistance is being provided by the Illinois Department of Children and Family Services.
(2) Provide procedures for interstate children's adoption assistance payments, including medical payments.
(Source: P.A. 90-28, eff. 1-1-98.)

(45 ILCS 17/5-15)
Sec. 5-15. Definitions. As used in this Act, unless the context clearly indicates otherwise:
"Adoption assistance state" means the state that is signatory to an adoption assistance agreement in a particular case.
"Residence state" means the state where the child is living.
"State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, the Commonwealth of the Northern Mariana Islands, or a Territory or Possession of or administered by the United States.
(Source: P.A. 90-28, eff. 1-1-98.)

(45 ILCS 17/5-20)
Sec. 5-20. Compacts authorized. The Illinois Department of Children and Family Services is authorized to develop, participate in the development of, negotiate, and enter into one or more interstate compacts on behalf of this State with other states to implement one or more of the purposes set forth in this Act. When so entered into, and for so long as it shall remain in force, such a compact shall have the force and effect of law.
(Source: P.A. 90-28, eff. 1-1-98.)

(45 ILCS 17/5-25)
Sec. 5-25. Contents of compacts. A compact entered into pursuant to the authority conferred by this Act shall contain the following:
(1) A provision making it available for joinder by

all states.

(2) A provision or provisions for withdrawal from the

compact upon written notice to the parties, but with a period of one year between the date of the notice and the effective date of the withdrawal.

(3) A requirement that the protections afforded by or

pursuant to the compact continue in force for the duration of the adoption assistance and be applicable to all children and their adoptive parents who on the effective date of the withdrawal are receiving adoption assistance from a party state other than the one in which they are resident and have their principal place of abode.

(4) A requirement that each instance of adoption

assistance to which the compact applies be covered by an adoption assistance agreement in writing between the adoptive parents and the state child welfare agency of the state that undertakes to provide the adoption assistance, and further, that any such agreement be expressly for the benefit of the adopted child and enforceable by the adoptive parents and the state agency providing the adoption assistance.

(5) Other provisions that may be appropriate to

implement the proper administration of the compact.

(Source: P.A. 90-28, eff. 1-1-98.)

(45 ILCS 17/5-30)
Sec. 5-30. Optional contents of compacts. A compact entered into pursuant to the authority conferred by this Act may contain provisions in addition to those required pursuant to Section 5-25 of this Act, as follows:
(1) Provisions establishing procedures for and

entitlement to medical and other necessary social services for the child in accordance with applicable laws, even though the child and the adoptive parents are in a state other than the one responsible for or providing the services or the funds to defray part or all of the costs of the services.

(2) Other provisions that may be appropriate or

incidental to the proper administration of the compact.

(Source: P.A. 90-28, eff. 1-1-98.)

(45 ILCS 17/5-35)
Sec. 5-35. Medical assistance.
(a) A child with special needs who resides in this State and who is the subject of an adoption assistance agreement with another state shall be eligible for medical assistance from this State under Article V of the Illinois Public Aid Code upon the filing of agreed documentation obtained from the assistance state and filed with the Department of Healthcare and Family Services. The Department of Children and Family Services shall be required at least annually to establish that the agreement is still in force or has been renewed.
(b) If a child (i) is in another state, (ii) is covered by an adoption assistance agreement made by the Illinois Department of Children and Family Services, and (iii) was eligible for medical assistance under Article V of the Illinois Public Aid Code at the time he or she resided in this State and would continue to be eligible for that assistance if he or she was currently residing in this State, then that child is eligible for medical assistance under Article V of the Illinois Public Aid Code, but only for those medical assistance benefits under Article V that are not provided by the other state. There shall be no payment or reimbursement by this State for services or benefits covered under any insurance or other third party medical contract or arrangement held by the child or the adoptive parents.
(c) The submission of any claim for payment or reimbursement for services or benefits pursuant to this Section or the making of any statement in connection therewith, which claim or statement the maker knows or should know to be false, misleading, or fraudulent, shall be punishable as perjury and shall also be subject to a fine not to exceed $10,000 or imprisonment for not to exceed 2 years, or both.
(d) The provisions of this Section shall apply only to medical assistance for children under adoption assistance agreements from states that have entered into a compact with this State under which the other state provided medical assistance to children with special needs under adoption assistance agreements made by this State.
(e) The Illinois Department of Children and Family Services and the Department of Healthcare and Family Services may adopt all rules necessary to implement this Section.
(Source: P.A. 95-331, eff. 8-21-07.)

(45 ILCS 17/5-40)
Sec. 5-40. Federal participation. Consistent with federal law, the Illinois Department of Children and Family Services and the Department of Healthcare and Family Services or the Illinois Department of Human Services, as the successor agency of the Illinois Department of Public Aid, in connection with the administration of this Act and any compact entered into pursuant to this Act, shall include in any state plan made pursuant to the Adoption Assistance and Child Welfare Act of 1980 (P.L. 96-272), Titles IV (e) and XIX of the Social Security Act, and any other applicable federal laws the provision of adoption assistance and medical assistance for which the federal government pays some or all of the cost. The Department of Children and Family Services and the Department of Healthcare and Family Services or the Department of Human Services, as the successor agency of the Illinois Department of Public Aid, shall apply for and administer all relevant federal aid in accordance with law.
(Source: P.A. 95-331, eff. 8-21-07.)



Article 10 - Amendatory Provisions

(45 ILCS 17/Art. 10 heading)

(45 ILCS 17/10-5)
Sec. 10-5. (Amendatory provisions; text omitted).
(Source: P.A. 90-28, eff. 1-1-98; text omitted.)

(45 ILCS 17/10-10)
Sec. 10-10. (Amendatory provisions; text omitted).
(Source: P.A. 90-28, eff. 1-1-98.)

(45 ILCS 17/10-15)
Sec. 10-15. (Amendatory provisions; text omitted).
(Source: P.A. 90-28, eff. 1-1-98; text omitted.)

(45 ILCS 17/10-20)
Sec. 10-20. (Amendatory provisions; text omitted).
(Source: P.A. 90-28, eff. 1-1-98; text omitted.)

(45 ILCS 17/10-25)
Sec. 10-25. (Amendatory provisions; text omitted).
(Source: P.A. 90-28, eff. 1-1-98; text omitted.)



Article 90 - Severability; Nonacceleration; Effective Date

(45 ILCS 17/Art. 90 heading)

(45 ILCS 17/90-5)
Sec. 90-5. Severability. If any Section, sentence, clause, or provision of this Act or any application thereof to any person or circumstance is for any reason held invalid or unconstitutional, such invalidity or unconstitutionality shall not affect the validity or constitutionality of the other provisions or applications of this Act which can be given effect without the invalid or unconstitutional application or provision, and to this end the provisions of this Act are declared to be severable.
(Source: P.A. 90-28, eff. 1-1-98.)

(45 ILCS 17/90-95)
Sec. 90-95. No acceleration or delay. Where this Act makes changes in a statute that is represented in this Act by text that is not yet or no longer in effect (for example, a Section represented by multiple versions), the use of that text does not accelerate or delay the taking effect of (i) the changes made by this Act or (ii) provisions derived from any other Public Act.
(Source: P.A. 90-28, eff. 1-1-98.)

(45 ILCS 17/90-99)
Sec. 90-99. Effective date. This Section and the changes to subdivision (D)(m) of Section 1 of the Adoption Act take effect upon becoming law.
(Source: P.A. 90-28, eff. 6-25-97.)






45 ILCS 20/ - Interstate Agreements on Sexually Dangerous Persons Act.

(45 ILCS 20/0.01) (from Ch. 38, par. 205)
Sec. 0.01. Short title. This Act may be cited as the Interstate Agreements on Sexually Dangerous Persons Act.
(Source: P.A. 86-1324.)

(45 ILCS 20/1) (from Ch. 38, par. 205-1)
Sec. 1. The Governor is hereby authorized to enter into reciprocal agreements with other states regarding the interstate transfer and out of state residence of conditionally released persons who are classified as sexually dangerous under the provisions of "An Act in relation to sexually dangerous persons, and providing for their commitment, detention and supervision", approved July 6, 1938, as amended or so classified under the provisions of "An Act in relation to the Illinois State Penitentiary and to repeal certain parts of designated Acts", approved June 30, 1933, as amended.
(Source: Laws 1963, p. 3083.)

(45 ILCS 20/2)
Sec. 2. Sexually dangerous persons; residency restrictions.
(a) No person on conditional release as a sexually dangerous person may have his or her residence transferred to Illinois under this Compact unless he or she:
(1) Complies with the registration requirements

imposed by the Sex Offender Registration Act within the times prescribed and with law enforcement agencies designated under that Act;

(2) Complies with the requirements of paragraph

(a)(5) of Section 5-4-3 of the Unified Code of Corrections relating to the submission of blood specimens for genetic marker grouping by persons seeking transfer to or residency in Illinois; and

(3) Signs a written form approved by the Department

of Corrections which, at a minimum, includes the substance of this Section, or a summary of it, and an acknowledgement that he or she agrees to abide by the conditions set forth in that document and this Section.

(Source: P.A. 89-8, eff. 1-1-96.)



45 ILCS 25/ - Interstate Library Compact Act.

(45 ILCS 25/0.01) (from Ch. 81, par. 100)
Sec. 0.01. Short title. This Act may be cited as the Interstate Library Compact Act.
(Source: P.A. 86-1324.)

(45 ILCS 25/1) (from Ch. 81, par. 101)
Sec. 1. Execution of compact.
The interstate library compact is hereby enacted into law and entered into on behalf of this state with any state bordering on Illinois which legally joins therein in substantially the following form:

(45 ILCS 25/2) (from Ch. 81, par. 102)
Sec. 2. Administrator. The Secretary of State, ex officio, shall be the compact administrator. The compact administrator shall receive copies of all agreements entered into by the state or its political subdivisions and other states or political subdivisions; consult with, advise and aid such governmental units in the formulation of such agreements; make such recommendations to the governor, legislature, governmental agencies and units as he deems desirable to effectuate the purposes of this compact and consult and co-operate with the compact administrators of other party states.
(Source: Laws 1961, p. 3042.)

(45 ILCS 25/3) (from Ch. 81, par. 103)
Sec. 3. The compact administrator and the library board of any county, city, village or incorporated town, township, library district or library system are authorized and empowered to enter into agreements with other states or their political subdivisions pursuant to the compact. Such agreements as may be made pursuant to this compact on behalf of the state of Illinois shall be made by the compact administrator. Such agreements as may be made on behalf of a political subdivision shall be made after due notice to the compact administrator and consultation with him.
(Source: P.A. 76-593.)

(45 ILCS 25/4) (from Ch. 81, par. 104)
Sec. 4. The agencies and officers of this state and its subdivisions shall enforce this compact and do all things appropriate to effect its purpose and intent which may be within their respective jurisdiction.
(Source: Laws 1961, p. 3042.)



45 ILCS 30/ - Quad Cities Interstate Metropolitan Authority Compact Act.

(45 ILCS 30/1) (from Ch. 85, par. 6241)
Sec. 1. Short title. This Act may be cited as the Quad Cities Interstate Metropolitan Authority Compact Act.
(Source: P.A. 86-967.)

(45 ILCS 30/2) (from Ch. 85, par. 6242)
Sec. 2. The State of Illinois may enter into the Quad Cities Interstate Metropolitan Authority Compact with the State of Iowa if the State of Iowa joins the compact.
(Source: P.A. 86-967.)

(45 ILCS 30/3) (from Ch. 85, par. 6243)
Sec. 3. Compact. The compact shall be in the form substantially as follows:
"COMPACT BETWEEN IOWA AND ILLINOIS TO CREATE THE QUAD CITIES INTERSTATE METROPOLITAN AUTHORITY.

(45 ILCS 30/4)
Sec. 4. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)



45 ILCS 35/ - Quad Cities Interstate Metropolitan Authority Act.

(45 ILCS 35/1) (from Ch. 85, par. 6248-1)
Sec. 1. Short title. This Act may be cited as the Quad Cities Interstate Metropolitan Authority Act.
(Source: P.A. 87-622.)

(45 ILCS 35/5) (from Ch. 85, par. 6248-5)
Sec. 5. Purposes.
(a) This Act is enabling legislation for the Quad Cities Interstate Metropolitan Authority Compact entered into by the states of Illinois and Iowa as authorized by the Quad Cities Interstate Metropolitan Authority Compact Act.
(b) The Quad Cities Interstate Metropolitan Authority ("Authority") shall engage in operations and services that can best be conducted on an areawide basis benefiting the entire greater metropolitan area and at the same time improving the quality of life for the greater metropolitan area. The Authority may include the following areas of operation and services:
(1) Intermodal water port operations.
(2) Waste disposal systems.
(3) Mass transit.
(4) Airports.
(5) Bridges.
(6) Parks and recreation.
(7) Related facilities, fixtures, equipment, and

property necessary, appurtenant, or incidental to the operations and services specified in paragraphs (1) through (6). The Authority shall be supportive of, and refrain from unnecessary and unreasonable competition with, private sector operations when possible.

(c) The establishment, maintenance, and operation of safe, adequate, and necessary metropolitan facilities, the creation of the Authority having powers necessary or desirable for the establishment, maintenance, and operation of the metropolitan facilities beneficial to the territory of the Authority, and the powers and the corporate purposes and functions of the Authority are public and governmental in nature and essential to the public interest in the territory of the Authority.
(Source: P.A. 87-622.)

(45 ILCS 35/10) (from Ch. 85, par. 6248-10)
Sec. 10. Definitions. As used in this Act, unless the context otherwise requires:
"Authority" means the Quad Cities Interstate Metropolitan Authority created under this Act.
"Board" means the board of commissioners of the Authority.
"Cost", with respect to any project for a metropolitan facility, includes construction contract costs and the costs of engineering, architectural, technical, and legal services, preliminary reports, property valuations, estimates, plans, specifications, notices, acquisition of real and personal property, consequential damages or costs, easements, rights-of-way, supervision, inspection, testing, publications, printing and sale of bonds, if any, and provisions for contingencies.
"Greater metropolitan area" means the combined area of Rock Island County, Illinois, and Scott County, Iowa.
"Metropolitan area" means Rock Island County, Illinois, as a separate and distinct area, or Scott County, Iowa, as a separate and distinct area, or each as a part of the greater metropolitan area.
"Metropolitan facility" means a structure or fixture, equipment, or property of any kind or nature related to or connected with an intermodal water port, waste disposal system, mass transit system, airport, bridge, park, or recreation that the Authority may construct, acquire, own, lease, or operate, including all related facilities necessary, appurtenant, or incidental to the facilities.
"Person" means an individual, firm, partnership, corporation, company, association, or joint stock association, and includes any trustee, receiver, assignee, or personal representative of any of those entities.
"Waste disposal system" means a facility or service for collection, transportation, processing, storage, or disposal of solid waste including a facility or service established pursuant to the Local Solid Waste Disposal Act.
(Source: P.A. 87-622.)

(45 ILCS 35/15) (from Ch. 85, par. 6248-15)
Sec. 15. Petition and public hearing.
(a) Upon the petition of eligible electors of a metropolitan area equal in number to at least 10% of the persons who voted in the last general election held in the metropolitan area for the office of President of the United States or governor, the governing body of the county shall adopt a resolution signifying its intention to initiate the question of participating in the creation of an Authority and shall publish the resolution at least once in a newspaper of general circulation in the metropolitan area giving notice of a hearing to be held on the question of the metropolitan area's entry into the Authority. The resolution shall be published at least 14 days before the date of hearing, and shall contain all of the following information:
(1) Intention to join in the creation of the

Authority pursuant to this Act.

(2) That the greater metropolitan area will include

Rock Island County, Illinois, and Scott County, Iowa, which have expressed their interest in the creation of the Authority.

(3) Name of the Authority.
(4) Place, date, and time of hearing.
(b) After the hearing, if the governing body of a metropolitan area wishes to proceed in the creation of or to join the Authority, the governing body shall direct the proper election authority to submit the proposition to the electorate of the metropolitan area as provided in Section 20.
(Source: P.A. 87-622.)

(45 ILCS 35/20) (from Ch. 85, par. 6248-20)
Sec. 20. Election.
(a) Upon receipt of the resolution, the proper election officials shall place the proposition on the ballot of a special election but not at a general election, called by the governing body of the metropolitan area. At the election, the proposition shall be submitted in substantially the following form:
Shall the Quad Cities Interstate Metropolitan

Authority be established effective on (date)?

(b) Notice of the election shall be given by publication as required in the Election Code in a newspaper of general circulation in the metropolitan area. At the election, the ballot used for submission of the proposition shall be substantially the form for submitting special questions at general elections.
(c) The proposition is approved if the vote in favor of the proposition is a simple majority of the total votes cast on the proposition in the metropolitan area.
(d) If the proposition is approved, the governing body of the county shall enact an ordinance authorizing the joining of the Authority.
(Source: P.A. 87-622.)

(45 ILCS 35/25) (from Ch. 85, par. 6248-25)
Sec. 25. Board of commissioners; Appointment.
(a) The Authority established under this Act shall be governed by a board of commissioners appointed as provided in subsection (b). The appointment of the commissioners shall be made in writing and shall indicate the legal residence of each appointee.
(b) The board of commissioners of the Authority shall consist of 16 members, eight of whom shall be residents of the metropolitan area of each state that is a party to the Authority. At least 4 but not more than 5 members appointed from each metropolitan area shall be elected city or county officers. The mayor of each city having a population of at least 80,000 within the metropolitan area shall appoint, with the consent of the city council, 4 members to the board of commissioners. The mayor of each city having a population of at least 40,000, but less than 80,000, within the metropolitan area shall appoint, with the consent of the city council, 2 members to the board of commissioners. The mayor of each city having a population of at least 19,000, but less than 40,000, within the metropolitan area shall appoint, with the consent of the city council, one member to the board of commissioners. The remaining members appointed from each state shall be appointed by the chairperson of the governing body of the county within the metropolitan area, with consent of the governing body, from cities having populations less than 19,000 and areas outside the corporate limits of cities.
(c) If a city increases to a population that would enable an additional appointment to be made, a member appointed by the chairperson of the governing body of the county and having the least tenure shall be removed from the board of commissioners. If a city decreases to a population warranting fewer members, the appointee having the least tenure of that city shall be removed from the board of commissioners and the chairperson of the governing body of the county in which that city is located shall make a new appointment as provided in subsection (b). If more members than are required to be removed have the same tenure, the member to be removed shall be determined by lot.
(d) The membership of the board of commissioners shall be gender balanced if possible. The appointing authorities shall strive for gender balance on the board and shall comply with similar laws of the state of Iowa as determined by the appointing authorities. The appointing authorities shall also provide representation for racial groups residing in the metropolitan area based on the ratio of the racial population to the population as a whole.
(Source: P.A. 87-622.)

(45 ILCS 35/30) (from Ch. 85, par. 6248-30)
Sec. 30. Terms of office.
(a) All initial appointments of commissioners shall be made within 30 days after the establishment of the Authority. The Authority is considered established when the proposition is approved by the voters under Section 20. Each appointment shall be in writing and a certificate of appointment signed by the appointing officer shall be filed and made a matter of record in the office of the county recorder. A commissioner shall be appointed for a term of 2 years and shall qualify within 10 days after appointment by acceptance and the taking of an oath or affirmation to faithfully perform the duties of office. Members initially appointed to the board of commissioners shall serve from the date of their appointment until June 30 of the first or second year after the date of their appointment and shall draw lots to determine the terms for which each shall be appointed. Lots shall be drawn so that 4 commissioners from the metropolitan area shall serve in each of 2 classes. Thereafter, commissioners shall be appointed for terms of 2 years beginning on July 1 of the year of appointment. However, a commissioner who is also an elected officer shall have a term of office that runs concurrent and consistent with the elective office.
(b) Within 45 days after any vacancy occurs on the board by death, resignation, change of residence to outside the metropolitan area, or any other cause, a successor shall be appointed, in the same manner as the commissioner whose office became vacant, for the unexpired remainder of the term. Commissioners and officers of the board shall serve until a successor is appointed and qualifies. A vacancy exists when a commissioner who is also an elected officer leaves elective office. A former city or county elected officer is ineligible to serve as a commissioner for 2 years after leaving elective office.
(Source: P.A. 87-622.)

(45 ILCS 35/35) (from Ch. 85, par. 6248-35)
Sec. 35. Organization; officers; meetings; compensation.
(a) The board of commissioners may exercise all of its legislative and executive powers granted under this Act. Within 30 days after the appointment of the initial commissioners, the board shall meet and elect a chairperson from among its members for a term of one year. The chairperson's position shall alternate annually between a commissioner from one state and a commissioner from the other state. The board shall also select a secretary, treasurer, and other officers or employees as necessary for the accomplishment of its corporate objectives, none of whom need be a commissioner. The board, at its first meeting, shall define by ordinance the first and subsequent fiscal years of the Authority and shall adopt a corporate seal and bylaws that shall determine the times for the annual election of officers and for other regular and special meetings of the board. The bylaws shall contain the rules for the transaction of other business of the Authority and for amending the bylaws.
(b) Each commissioner of the Authority shall devote the amount of time to the duties of office as the faithful discharge of the duties may require. The board shall reimburse a commissioner for actual and necessary expenses incurred in the performance of official duties as approved by the board. A commissioner shall not receive a salary or per diem for the performance of official duties.
(c) Each commissioner shall comply with restrictions relating to conflicts of interest or the acceptance of gifts as provided in the Public Officer Prohibited Activities Act or in similar laws of the state of Iowa as determined by the board.
(d) The commissioners shall conduct their meetings as public meetings with appropriate notice pursuant to the Open Meetings Act or to similar laws of the state of Iowa as determined by the board.
(e) The board shall keep and maintain its records as public records pursuant to the Local Records Act or to similar laws of the state of Iowa as determined by the board.
(Source: P.A. 87-622.)

(45 ILCS 35/40) (from Ch. 85, par. 6248-40)
Sec. 40. Powers and duties.
(a) The Authority constitutes a municipal corporation and body politic separate from any other municipality, state, or other public or governmental agency. The Authority has the following express powers, subject to any restrictions or limitations contained in this Act, and all other powers incidental, necessary, convenient, or desirable to carry out and effectuate the express powers to:
(1) Sue and be sued.
(2) Locate, acquire, own, establish, operate, and

maintain one or more metropolitan facilities upon any land or body of water within its corporate limits, and construct, develop, expand, extend, and improve any metropolitan facility. A new metropolitan facility, such as a sanitary landfill or infectious waste disposal facility, shall not be established without site approval of the city council or board of supervisors that governs the city or county in which the proposed site is to be located.

(3) Acquire, within the corporate limits of the

Authority, rights in fee simple in and over land or water, easements upon, over, or across land or water, leasehold interests in land or water, and tangible and intangible personal property, used or useful for the location, establishment, maintenance, development, expansion, extension, or improvement of one or more metropolitan facilities. The acquisition may be by dedication, purchase, gift, agreement, lease, or by condemnation if within the corporate limits of the Authority. The Authority may acquire land in fee simple subject to a mortgage and as part of the purchase price may assume the payment of the indebtedness secured by the mortgage. Land may be acquired, possessed, and used for its purposes by the Authority under a written contract for a deed conveying merchantable title, providing that the deed shall be placed in escrow and be delivered upon payment of the purchase price, and containing other terms reasonably incident to the contract. Personal property may be purchased under an installment contract or lease-purchase contract.

(4) Operate, maintain, manage, lease (with or without

a lease-purchase option), sublease, and make and enter into contracts for the use, operation, or management of a metropolitan facility and enact regulations for the operation, management, or use of a metropolitan facility.

(5) Fix, charge, and collect reasonable rents, tolls,

fees, and charges for the use of a metropolitan facility or any part of a metropolitan facility. Rents, tolls, fees, or charges fixed and collected for the use of a metropolitan facility shall be used for the construction, reconstruction, repair, maintenance, or operation of that metropolitan facility or the construction, reconstruction, repair, maintenance, or operation of similar metropolitan facilities.

(6) Establish and maintain streets and approaches on

property of the Authority.

(7) Remove and relocate hazards or structures on

property of the Authority.

(8) Restrict and reduce the height of objects or

buildings on property of the Authority.

(9) Accept grants, contributions, or loans from, and

enter into contracts, leases, or other transactions with, a city, county, state, or federal government.

(10) Borrow money and issue bonds, notes,

certificates, or other evidences of indebtedness for the purpose of accomplishing any of the corporate purposes (which obligations may be payable from other sources as provided in this Act) and refund or advance refund any of the evidences of indebtedness with bonds, notes, certificates, or other evidence of indebtedness (which refunding or advanced refunding obligations may be payable from taxes or from any other source), subject to compliance with any condition or limitation set forth in this Act.

(11) Employ, or enter into contracts for the

employment of, any person for professional services that are necessary or desirable for the accomplishment of the corporate objectives of the Authority or the proper administration, management, protection, or control of its property.

(12) Regulate traffic, speed, movement, and mooring

of vessels on property of the Authority.

(13) Regulate traffic, speed, movement, and parking

of motor vehicles upon property of the Authority and employ parking meters, signs, and other devices in the regulation of the motor vehicles.

(14) Contract for police and fire protection.
(15) Establish, by ordinance of the board, all

regulations for the execution of the powers specified in this Act, for the government of the Authority, and for the protection of any metropolitan facility within the jurisdiction of the Authority or deemed necessary or desirable to effect its corporate objectives. An ordinance may provide for the revocation, cancellation, or suspension of an existing privilege or franchise as a penalty for a second or subsequent violation by the holder or franchisee of a regulation pertaining to the enjoyment, use, or exercise of the privilege or franchise. The use of a metropolitan facility of the Authority shall be subject to the reasonable regulation and control of the Authority and shall be upon reasonable terms and conditions established by the board.

(16) Establish a general operating fund and other

funds as necessary.

(17) Do all acts and things necessary or convenient

for the promotion of its business and the general welfare of the Authority in order to carry out the powers granted to it by this Act or any other laws. The Authority has no power to pledge the taxing power of this State or any political subdivision or agency of this State.

(b) Bonds and notes issued by the Authority are payable solely and only out of the moneys, assets, or revenues of the Authority and as provided in the agreement with bondholders or noteholders pledging any particular moneys, assets, or revenues. Bonds or notes are not an obligation of this State or any political subdivision of this State other than the Authority within the meaning of any constitutional or statutory debt limitations, but are special obligations of the Authority payable solely and only from the sources provided in this Act, and the Authority shall not pledge the credit or taxing power of this State or any political subdivision of this State other than the Authority or make its debts payable out of any moneys except those of the Authority.
(Source: P.A. 87-622.)

(45 ILCS 35/42)
Sec. 42. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(45 ILCS 35/45) (from Ch. 85, par. 6248-45)
Sec. 45. Regulations and ordinances; violation. Regulations adopted under Section 40 shall be contained in an ordinance that shall be placed on file in the office of the Authority in typewritten or printed form for public inspection not less than 15 days before adoption. The ordinance may impose fines of not more than $100 as the board deems appropriate upon conviction or guilty plea for each violation and may provide that, in case of a continuing violation, each day during which a violation occurs or continues constitutes a separate offense.
(Source: P.A. 87-622.)

(45 ILCS 35/50) (from Ch. 85, par. 6248-50)
Sec. 50. Eminent domain. If land in fee simple, rights in land, air, or water, easements or other interests in land, air, water, property, or property rights are acquired or sought to be acquired by the Authority by condemnation, the condemnation procedure shall be in accordance with the eminent domain statutes of the state in which the affected property is located.
(Source: P.A. 87-622.)

(45 ILCS 35/55) (from Ch. 85, par. 6248-55)
Sec. 55. Procedures. Actions by the board of a legislative character, including the adoption of regulations, shall be in the form of an ordinance, and after adoption the ordinance shall be filed with the secretary and shall be made a matter of public record in the office of the Authority. Other actions by the board shall be by resolution, motion, or in other appropriate form. Executive or ministerial duties may be delegated to one or more commissioners or to an authorized officer, employee, agent, or other representative of the Authority. Ten commissioners, 5 members from each state within the greater metropolitan area, constitute a quorum to conduct business, and an affirmative vote of a majority of the commissioners from each metropolitan area is required to adopt or approve an action of the board. The enacting clause of any ordinance shall be substantially as follows: "Be it ordained by the Board of Commissioners of the Quad Cities Interstate Metropolitan Authority".
(Source: P.A. 87-622.)

(45 ILCS 35/60) (from Ch. 85, par. 6248-60)
Sec. 60. Official records; bond for officers and employees.
(a) The board shall provide for the safekeeping of its permanent records and for the recording of the corporate action of the Authority. The board shall keep a true and accurate account of its receipts, and an annual audit shall be made of its books, records, and accounts by state or private auditors.
(b) All officers and employees authorized to receive or retain the custody of moneys or to sign vouchers, checks, warrants, or evidences of indebtedness binding upon the Authority shall furnish a surety bond for the faithful performance of their duties and the faithful accounting for all moneys that may come into their custody in an amount to be fixed and in a form to be approved by the board.
(Source: P.A. 87-622.)

(45 ILCS 35/65) (from Ch. 85, par. 6248-65)
Sec. 65. Change of name. The board may change the name of the Authority by ordinance. A certified copy of the ordinance shall be filed with the appropriate state office and the county recorder or equivalent county officer of each county in which the Authority or part of the Authority is located. The name change shall be effective on the date of the filing.
(Source: P.A. 87-622.)

(45 ILCS 35/70) (from Ch. 85, par. 6248-70)
Sec. 70. Budget and appropriation.
(a) Annually, the board shall prepare and adopt a budget and provide appropriations as provided in this Section.
(b) The budget shall show (i) the amount required for each class of proposed expenditures, (ii) a comparison of the amounts proposed to be expended with the amounts expended for like purposes for the 2 preceding years, if available, and (iii) the sources of revenue.
(c) Not less than 20 days before the date that a budget must be certified as determined by the board and not less than 10 days before the date set for the hearing under subsection (d), the board shall file the budget with the treasurer of the Authority. The treasurer shall post a copy of the budget in the Authority offices for public inspection and comment.
(d) The board shall set a time and place for a public hearing on the budget before the final certification date and shall publish notice of the hearing not less than 10 nor more than 20 days before the hearing in one or more newspapers serving the greater metropolitan area. Proof of publication shall be filed with and preserved by the treasurer.
(e) At the hearing, any resident or taxpayer of the greater metropolitan area may present to the board objections to or arguments in favor of any part of the budget.
(f) After the hearing, the board shall adopt a budget by resolution and shall direct the treasurer to properly certify and file the budget.
(g) The board shall appropriate, by resolution, the amounts deemed necessary for the ensuing fiscal year. All revenue from taxes, fees, tolls, rents, charges, bonds, or any other source shall be appropriated and used for the specific metropolitan facility project for which it was collected or similar metropolitan facility projects. Increases or decreases in these appropriations do not require a budget amendment, but may be provided by resolution at a regular meeting of the board.
(Source: P.A. 87-622.)

(45 ILCS 35/75) (from Ch. 85, par. 6248-75)
Sec. 75. Local occupation and use taxes.
(a) If an Authority is established as provided in Section 20 and after approval of a referendum by a simple majority of votes cast in each metropolitan area in favor of the occupation and use taxes, the governing board of a county in this State within a metropolitan area which is part of the Authority shall impose, at the request of the Authority, local occupation and use taxes as provided in this Section, within the metropolitan area located in this State. The referendum shall be called by resolution of the board and shall be held as provided in Section 20 to the extent applicable.
(b) The board may impose a Quad Cities Interstate Metropolitan Authority Retailers' Occupation Tax upon all persons engaged in the business of selling tangible personal property at retail in the metropolitan area at a rate of 0.25% of the gross receipts from all taxable sales made in the course of such business within Rock Island County, Illinois. The tax imposed pursuant to this subsection and all civil penalties that may be assessed as an incident thereof shall be collected and enforced by the State Department of Revenue. The Department shall have full power to administer and enforce this subsection; to collect all taxes and penalties so collected in the manner hereinafter provided; and to determine all rights to credit memoranda arising on account of the erroneous payment of tax or penalty hereunder. In the administration of, and compliance with, this subsection, the Department and persons who are subject to this subsection shall have the same rights, remedies, privileges, immunities, powers and duties, and be subject to the same conditions, restrictions, limitations, penalties, exclusions, exemptions and definitions of terms, and employ the same modes of procedure, as are prescribed in Sections 1, 1a, 1a-1, 1c, 1d, 1e, 1f, 1i, 1j, 2 through 2-65 (in respect to all provisions therein other than the State rate of tax), 2c, 3 (except as to the disposition of taxes and penalties collected), 4, 5, 5a, 5b, 5c, 5d, 5e, 5f, 5g, 5h, 5i, 5j, 5k, 5l, 6, 6a, 6b, 6c, 7, 8, 9, 10, 11, 12, 13 and 13.5 of the Retailers' Occupation Tax Act, as fully as if those provisions were set forth herein.
Persons subject to any tax imposed pursuant to the authority granted in this subsection may reimburse themselves for their seller's tax liability hereunder by separately stating such tax as an additional charge, which charge may be stated in combination, in a single amount, with State taxes which sellers are required to collect under the Use Tax Act, pursuant to such bracket schedules as the Department may prescribe.
Whenever the Department determines that a refund should be made under this subsection to a claimant instead of issuing a credit memorandum, the Department shall notify the State Comptroller, who shall cause the warrant to be drawn for the amount specified, and to the person named, in such notification from the Department. Such refund shall be paid by the State Treasurer out of the Quad Cities Interstate Metropolitan Authority Tax Fund established pursuant to this Section.
If a tax is imposed pursuant to this subsection (b), a tax shall also be imposed pursuant to subsections (c) and (d) of this Section.
For the purpose of determining whether a tax authorized under this subsection is applicable, a retail sale, by a producer of coal or other mineral mined in Illinois, is a sale at retail at the place where the coal or other mineral mined in Illinois is extracted from the earth. This subsection does not apply to coal or other mineral when it is delivered or shipped by the seller to the purchaser at a point outside Illinois so that the sale is exempt under the Federal Constitution as a sale in interstate or foreign commerce.
Nothing in this subsection shall be construed to authorize Rock Island County to impose a tax upon the privilege of engaging in any business which under the Constitution of the United States may not be made the subject of taxation by this State.
(c) If a tax has been imposed pursuant to subsection (b), a tax shall also be imposed upon all persons engaged, in the metropolitan area, in the business of making sales of service, who, as an incident to making such sales of service, transfer tangible personal property within the metropolitan area, either in the form of tangible personal property or in the form of real estate as an incident to a sale of service. The tax rate shall be 0.25% of the selling price of tangible personal property so transferred within the metropolitan area. The tax imposed pursuant to this subsection and all civil penalties that may be assessed as an incident thereof shall be collected and enforced by the State Department of Revenue. The Department shall have full power to administer and enforce this paragraph; to collect all taxes and penalties due hereunder; to dispose of taxes and penalties so collected in the manner hereinafter provided; and to determine all rights to credit memoranda arising on account of the erroneous payment of tax or penalty hereunder. In the administration of, and compliance with, this paragraph, the Department and persons who are subject to this paragraph shall have the same rights, remedies, privileges, immunities, powers and duties, and be subject to the same conditions, restrictions, limitations, penalties, exclusions, exemptions and definitions of terms, and employ the same modes of procedure, as are prescribed in Sections 1a-1, 2, 2a, 3 through 3-50 (in respect to all provisions therein other than the State rate of tax), 4 (except that the reference to the State shall be to the Authority), 5, 7, 8 (except that the jurisdiction to which the tax shall be a debt to the extent indicated in that Section 8 shall be the Authority), 9 (except as to the disposition of taxes and penalties collected, and except that the returned merchandise credit for this tax may not be taken against any State tax), 10, 11, 12 (except the reference therein to Section 2b of the Retailers' Occupation Tax Act), 13 (except that any reference to the State shall mean the Authority), the first paragraph of Section 15, 15.5, 16, 17, 18, 19 and 20 of the Service Occupation Tax Act, as fully as if those provisions were set forth herein.
Persons subject to any tax imposed pursuant to the authority granted in this subsection may reimburse themselves for their service occupation tax liability hereunder by separately stating such tax as an additional charge, which charge may be stated in combination, in a single amount, with State tax which servicemen are authorized to collect under the Service Use Tax Act, pursuant to such bracket schedules as the Department may prescribe.
Whenever the Department determines that a refund should be made under this subsection to a claimant instead of issuing a credit memorandum, the Department shall notify the State Comptroller, who shall cause the warrant to be drawn for the amount specified, and to the person named, in such notification from the Department. Such refund shall be paid by the State Treasurer out of the Quad Cities Interstate Metropolitan Authority Tax Fund established pursuant to this Section.
Nothing in this subsection shall be construed to authorize Rock Island County to impose a tax upon the privilege of engaging in any business which under the Constitution of the United States may not be made the subject of taxation by the State.
(d) If a tax has been imposed pursuant to subsection (b), a tax shall also be imposed upon the privilege of using, in the metropolitan area, any item of tangible personal property which is purchased outside the metropolitan area at retail from a retailer, and which is titled or registered with an agency of this State's government, at a rate of 0.25% of the selling price of such tangible personal property within Rock Island County, as "selling price" is defined in the Use Tax Act. Such tax shall be collected from persons whose Illinois address for titling or registration purposes is given as being in the metropolitan area. Such tax shall be collected by the Department of Revenue for the authority. Such tax must be paid to the State, or an exemption determination must be obtained from the Department of Revenue, before the title or certificate of registration for the property may be issued. The tax or proof of exemption may be transmitted to the Department by way of the State agency with which, or the State officer with whom, the tangible personal property must be titled or registered if the Department and such State agency or State officer determine that this procedure will expedite the processing of applications for title or registration.
The Department shall have full power to administer and enforce this subsection; to collect all taxes, penalties and interest due hereunder; to dispose of taxes, penalties and interest so collected in the manner hereinafter provided; and to determine all rights to credit memoranda or refunds arising on account of the erroneous payment of tax, penalty or interest hereunder. In the administration of, and compliance with, this subsection, the Department and persons who are subject to this paragraph shall have the same rights, remedies, privileges, immunities, powers and duties, and be subject to the same conditions, restrictions, limitations, penalties, exclusions, exemptions and definitions of terms and employ the same modes of procedure, as are prescribed in Sections 2 (except the definition of "retailer maintaining a place of business in this State"), 3 through 3-80 (except provisions pertaining to the State rate of tax, and except provisions concerning collection or refunding of the tax by retailers), 4, 11, 12, 12a, 14, 15, 19 (except the portions pertaining to claims by retailers and except the last paragraph concerning refunds), 20, 21 and 22 of the Use Tax Act, and are not inconsistent with this subsection, as fully as if those provisions were set forth herein.
Whenever the Department determines that a refund should be made under this subsection to a claimant instead of issuing a credit memorandum, the Department shall notify the State Comptroller, who shall cause the order to be drawn for the amount specified, and to the person named, in such notification from the Department. Such refund shall be paid by the State Treasurer out of the Quad Cities Interstate Metropolitan Authority Tax Fund established pursuant to this Section.
(e) The State Department of Revenue shall, upon collecting any taxes as provided in this Section, pay such taxes over to the State Treasurer as trustee for the Authority. Such taxes shall be held in a trust fund outside the State Treasury, to be known as the Quad Cities Interstate Metropolitan Authority Tax Fund. On or before the 25th day of each calendar month, the State Department of Revenue shall prepare and certify to the Comptroller of the State of Illinois the amount to be paid to the Authority, which shall be the then balance in said fund, less any amount determined by the Department to be necessary for the payment of refunds. Within 10 days after receipt by the Comptroller of such certification of the amount to be paid to the Authority, the Comptroller shall cause an order to be drawn for such payment for such amount in accordance with the direction in such certification.
(f) The proceeds of the tax imposed under this Section shall be credited to the general operating fund of the Authority. When the initial referendum authorizing the imposition of the tax under this Section is adopted and an ordinance or resolution is adopted and a certified copy of the ordinance or resolution filed with the Department of Revenue, the Department shall proceed to administer and enforce this Section as of the first day of the fourth month following the filing of the ordinance or resolution with the Department. For any subsequent periods, an ordinance or resolution imposing, suspending, or discontinuing the tax under this Section shall be adopted and a certified copy of the ordinance or resolution filed with the Department on or before the first day of October, whereupon the Department shall proceed to administer and enforce this Section as of the first day of January next following that adoption and filing.
(Source: P.A. 87-622; 87-895.)

(45 ILCS 35/80) (from Ch. 85, par. 6248-80)
Sec. 80. Bonds and notes payable from revenue.
(a) The bonds issued by the board pursuant to this Act shall be authorized by resolution of the board and shall be either term or serial bonds, shall bear the date, mature at the time (not exceeding 40 years from their respective dates), bear interest at the rate (not exceeding the rate permitted under the Bond Authorization Act or the rate authorized by another state within the greater metropolitan area, whichever rate is lower), be payable monthly or semiannually, be in the denominations, be in the form (either coupon or fully registered), carry the registration, exchangeability, and interchangeability privileges, be payable in the medium of payment and at the place (within or without the State), be subject to the terms of redemption, and be entitled to the priorities on the revenues, rates, fees, rentals, or other charges or receipts of the Authority as the resolution may provide. The bonds shall be executed either by manual or facsimile signature by the officers as the Authority shall determine, provided that the bonds shall bear at least one signature that is manually executed on the bond, the coupons attached to the bonds shall bear the facsimile signature of the officer designated by the Authority, and the bonds shall have the seal of the Authority affixed, imprinted, reproduced, or lithographed on the bond, all as prescribed in a resolution of the board. The bonds shall be sold at a public or private sale at the price the Authority determines to be in the best interests of the Authority, provided that the bonds shall not be sold at less than 98% of the par value of the bond plus accrued interest, and provided that the net interest cost shall not exceed that permitted by applicable state law. Pending the preparation of definitive bonds, interim certificates or temporary bonds, may be issued to the purchaser of the bonds and may contain the terms and conditions the board determines.
(b) The board, after the issuance of bonds, may borrow moneys for the purposes for which the bonds are to be issued in anticipation of the receipt of the proceeds of the sale of the bonds and within the authorized maximum amount of the bond issue. Any loan shall be paid within 3 years after the date of the initial loan. Bond anticipation notes shall be issued for all moneys borrowed under this Section, and the notes may be renewed, but all the renewal notes shall mature within the time limited in subsection (a) for the payment of the initial loan. The notes shall be authorized by resolution of the board and shall be in the denominations, shall bear interest at the rate (not exceeding the maximum rate permitted by the resolution authorizing the issuance of the bonds), shall be in the form, and shall be executed in the manner prescribed by the Authority. The notes shall be sold at a public or private sale or, if the notes are renewal notes, they may be exchanged for notes outstanding on the terms determined by the board. The board may retire any notes from the revenues derived from its metropolitan facilities, from other moneys of the Authority that are lawfully available, or from a combination of revenues and other available moneys instead of retiring them by means of bond proceeds. However, before the retirement of the notes by any means other than the issuance of bonds, the board shall amend or repeal the resolution authorizing the issuance of the bonds in anticipation of the proceeds of the sale of the notes so as to reduce the authorized amount of the bond issue by the amount of the notes retired. The amendatory or repealing resolution shall take effect upon its passage.
(c) Any resolution authorizing the issuance of bonds may contain provisions that shall be part of the contract with the holders of the bonds as to any of the following:
(1) The pledging of all or any part of the revenues,

rates, fees, rentals, or other charges or receipts of the Authority derived by the Authority from any or all of its metropolitan facilities.

(2) The construction, improvement, operation,

extension, enlargement, maintenance, repair, or lease of metropolitan facilities and the duties of the Authority with reference to the facilities.

(3) Limitations on the purposes to which the proceeds

of the bonds, or of any loan or grant by the federal or State government, the county, or any city in the county, may be applied.

(4) The fixing, charging, establishing, and

collecting of rates, fees, rentals, or other charges for use of the services and facilities of the metropolitan facilities of an Authority or any part of the facilities.

(5) The setting aside of reserves, sinking funds,

repair and replacement funds, or other funds and the regulation and disposition of the funds.

(6) Limitations on the issuance of additional bonds.
(7) The terms and provisions of any deed of trust,

mortgage, or indenture securing the bonds or under which the bonds may be issued.

(8) Any other or additional agreements with the

holders of the bonds that are customary and proper and that, in the judgment of the Authority, will make the bonds more marketable.

(d) The board of the Authority may enter into any deeds of trust, mortgages, indentures, or other agreements with any bank or trust company or any other lender within or without the State as security for the bonds and may assign and pledge any or all of the revenues, rates, fees, rents, or other charges or receipts of the Authority. The deeds of trust, mortgages, indentures, or other agreements may contain the provisions that are customary in the instruments or that are authorized by the board including, but without limitation, provisions as to the following:
(1) The construction, improvement, operation,

leasing, maintenance, and repair of the metropolitan facilities and duties of the board with reference to the facilities.

(2) The application of funds and the safeguarding and

investment of funds on hand or on deposit.

(3) The appointment of consulting engineers or

architects and approval by the holders of the bonds.

(4) The rights and remedies of the trustee and the

holders of the bonds.

(5) The terms and provisions of the bonds or the

resolution authorizing the issuance of the bonds.

(e) Bonds issued pursuant to this Section are negotiable instruments, have all the qualities and incidents of negotiable instruments, and are exempt from State taxation.
(Source: P.A. 87-622.)

(45 ILCS 35/85) (from Ch. 85, par. 6248-85)
Sec. 85. Existing jurisdictions. Existing jurisdictions, including those involving airports, mass transit, river bridges, waste disposal systems, and intermodal water ports within their jurisdictional boundaries, are protected from incorporation by the Authority and shall not be incorporated in the Authority except by their respective governing bodies. However, an existing jurisdiction may negotiate with the Authority to take over its entire powers, income, and debts. The Authority may assume the powers, income, and debts for any type of facility authorized by this Act.
(Source: P.A. 87-622.)

(45 ILCS 35/90) (from Ch. 85, par. 6248-90)
Sec. 90. Cooperation with other governments. The Authority may apply for and receive a grant or loan of moneys or other financial aid from the State or federal government or from any State or federal agency, department, bureau, or board necessary or useful for the undertaking, performance, or execution of any of its corporate objectives or purposes. The Authority may undertake the acquisition, establishment, construction, development, expansion, extension, or improvement of metropolitan facilities within its corporate limits or within or upon any body of water within its corporate limits aided by, in cooperation with, or as a joint enterprise with the State or federal government or with the aid of, in cooperation with, or as a joint project with the State and federal governments. The Authority shall assure, in compliance with any State or federal requirements or directives, that the proceeds of a State or federal grant, loan, or other financial assistance for the provision of facilities or services are used for the express purpose of the financial assistance and to the specific benefit of service areas or persons as designated by the local, State, or federal funding provider.
(Source: P.A. 87-622.)

(45 ILCS 35/95) (from Ch. 85, par. 6248-95)
Sec. 95. Transfer of existing facilities.
(a) Any county, city, commission, authority, or person may sell, lease, lend, grant, or convey to the Authority a facility, any part of a facility, or any interest in real or personal property that may be used by the Authority in the construction, improvement, maintenance, leasing, or operation of any metropolitan facilities. Any county, city, commission, authority, or person may transfer and assign over to the Authority a contract that was awarded by the county, city, commission, authority, or person for the construction of facilities not begun or, if begun, not completed.
(b) A proposed action of the board, and a proposed agreement to acquire, shall be approved by the governing body
of the owner of the facilities. If the governing body of a county, city, commission, or authority desires to sell, lease, lend, grant, or convey to the Authority a facility or any part of a facility, the governing body shall adopt a resolution signifying its intention to do so and shall publish the resolution at least one time in a newspaper of general circulation in the county and in a newspaper or newspapers, if necessary, of general circulation in the area served by the county, city, commission, or authority giving notice of a hearing to be held on the question of the sale, lease, loan, grant, or conveyance. The resolution shall be published at least 14 days before the date of hearing. After the hearing and if in the public interest, the county, city, commission, or authority shall enact an ordinance authorizing the sale, lease, loan, grant, or conveyance.
(c) An owner transferring an existing facility to the Authority under this Section shall notify the board of and make provision in the transfer documents for, where necessary, existing rights, liens, securities, and rights of reentry belong to the State or federal government.
(d) This Section, without reference to any other law, shall be deemed complete authority for the acquisition by agreement of a facility as provided in subsection (a), and no proceedings or other action shall be required except as prescribed in this Act.
(Source: P.A. 87-622.)

(45 ILCS 35/100) (from Ch. 85, par. 6248-100)
Sec. 100. Moneys of the Authority. Moneys of an Authority shall be paid to the treasurer of the Authority. The treasurer shall not commingle the moneys with any other moneys, but shall deposit them in a separate account or accounts. Moneys in the accounts shall be paid out on the check of the treasurer on the requisition of the chairperson of the Authority or of another person authorized by the Authority to make the requisition. The Authority may deposit any of its rates, fees, rents, or other charges, receipts, or income with any bank or trust company that is federally insured and may deposit the proceeds of any bonds issued with any bank or trust company that is federally insured, all as may be provided in any agreement with holders of bonds issued under this Act.
(Source: P.A. 87-622.)

(45 ILCS 35/105) (from Ch. 85, par. 6248-105)
Sec. 105. Contracts. All contracts entered into by the Authority for the construction, reconstruction, and improvement of metropolitan facilities shall be entered into pursuant to and shall comply with applicable State laws. However, if the Authority determines an emergency exists, it may enter into contracts obligating the Authority for not more than $100,000 per emergency without regard to the requirements of applicable State laws, and the Authority may proceed with the necessary action as expeditiously as possible to the extent necessary to resolve the emergency.
(Source: P.A. 87-622.)

(45 ILCS 35/110) (from Ch. 85, par. 6248-110)
Sec. 110. Exemption from taxation. Since the Authority is performing essential governmental functions, the Authority is not required to pay any taxes or assessments of any kind or nature upon any property required or used by it for its purposes or any rates, fees, rents, receipts, or incomes at any time received by it. The bonds issued by the Authority, their transfer, and the income from the bonds are not taxable income for the purposes of the individual and corporate income tax under Illinois law and shall not be taxed by any political subdivision of this State. For purposes of Section 250 of the Illinois Income Tax Act, the exemption of the income from bonds issued by the Authority shall terminate after all of the bonds have been paid. The amount of such income that shall be added and then subtracted on the Illinois income tax return of a taxpayer, pursuant to Section 203 of the Illinois Income Tax Act, from federal adjusted gross income or federal taxable income in computing Illinois base income shall be the interest net of any bond premium amortization.
(Source: P.A. 89-460, eff. 5-24-96.)

(45 ILCS 35/115) (from Ch. 85, par. 6248-115)
Sec. 115. Dissolution; referendum.
(a) The Authority shall be dissolved only by a majority vote in a referendum undertaken in a manner similar to the referendum provided for in Section 20. The board shall call, upon its own motion, by petition of the eligible electors as provided in Section 15, or by action of the governing body of either metropolitan area, for an election to approve or disapprove the dissolution of the Authority.
(b) The proposition is approved if the vote in favor of the proposition is a simple majority of the total votes cast on the proposition in either one of the metropolitan areas.
(c) The Authority shall provide by ordinance for the disposal of any remaining property, the proceeds of which shall first be applied against any outstanding obligation of the Authority. The remaining balance shall be divided between the counties included in the Authority and credited to the general fund of the respective counties.
(Source: P.A. 87-622.)

(45 ILCS 35/120) (from Ch. 85, par. 6248-120)
Sec. 120. Supremacy of compact. The provisions of this Act are subject to the provisions of the compact entered into under the Quad Cities Interstate Metropolitan Authority Compact Act.
(Source: P.A. 87-622.)

(45 ILCS 35/195) (from Ch. 85, par. 6248-195)
Sec. 195. This Act takes effect upon becoming law.
(Source: P.A. 87-622.)



45 ILCS 40/ - Interstate Compact on Mental Health Act.

(45 ILCS 40/0.01) (from Ch. 91 1/2, par. 50-0.1)
Sec. 0.01. Short title. This Act may be cited as the Interstate Compact on Mental Health Act.
(Source: P.A. 86-1324.)

(45 ILCS 40/1) (from Ch. 91 1/2, par. 50-1)
Sec. 1. The Interstate Compact on Mental Health is approved and adopted as law in this State and entered into by this State with all other states, as defined in paragraph (h) of Article II of such Compact, which legally join therein.
The form and substance of such Compact is substantially as follows:
The contracting States solemnly agree that:

(45 ILCS 40/2) (from Ch. 91 1/2, par. 50-2)
Sec. 2. Pursuant to such compact, the Secretary of Human Services is designated as the Compact Administrator and, acting jointly with like officers of other party states, shall have power to promulgate rules and regulations to carry out more effectively the terms of the compact. The compact administrator is authorized, empowered and directed to cooperate with all departments, agencies and officers of and in the government of this state and its subdivisions in facilitating the proper administration of the compact or of any supplementary agreement or agreements entered into by this state thereunder.
(Source: P.A. 89-507, eff. 7-1-97.)

(45 ILCS 40/3) (from Ch. 91 1/2, par. 50-3)
Sec. 3. The compact administrator is authorized and empowered to enter into supplementary agreements with appropriate officials of other states pursuant to Articles VII and XI of the compact. In the event that such supplementary agreements shall require or contemplate the use of any institution or facility of this state or require or contemplate the provision of any service by this state, no such agreement shall have force or effect until approved by the head of the department or agency under whose jurisdiction such institution or facility is operated or whose department or agency will be charged with the rendering of such service.
(Source: Laws 1965, p. 1809.)

(45 ILCS 40/4) (from Ch. 91 1/2, par. 50-4)
Sec. 4. The compact administrator may make or arrange for any payments necessary to discharge any financial obligations imposed upon this state by the compact or by any supplementary agreement entered into thereunder.
(Source: Laws 1965, p. 1809.)

(45 ILCS 40/5) (from Ch. 91 1/2, par. 50-5)
Sec. 5. Whenever the Compact Administrator receives a request for the transfer of a service recipient from a Department facility to an institution in another party state such request shall include a consent for transfer from the following person or persons:
1. The parent or guardian of a recipient of service who has not attained 12 years of age;
2. The parent or guardian of a recipient of service who has attained 12 years of age but has not attained 18 years of age and is not clinically capable of giving consent;
3. The parent or guardian and the recipient of service who has attained 12 years of age but has not attained 18 years of age and is clinically capable of giving consent;
4. The recipient of service who has attained 18 years of age or the legal guardian, if appropriate.
The person giving consent may withdraw consent for transfer at any time prior to the transfer by giving written notice of withdrawal to the Compact Administrator.
When a recipient of service is transferred to an institution in another state pursuant to this compact and his or her admission was pursuant to a court order, the clerk of the court shall be promptly notified of the discharge from a Department facility for transfer to another state, as provided for in the Mental Health and Developmental Disabilities Code.
(Source: P.A. 84-871.)



45 ILCS 45/ - Interstate Compact on Mentally Disordered Offenders Act.

(45 ILCS 45/0.01) (from Ch. 91 1/2, par. 50-20)
Sec. 0.01. Short title. This Act may be cited as the Interstate Compact on Mentally Disordered Offenders Act.
(Source: P.A. 86-1324.)

(45 ILCS 45/1) (from Ch. 91 1/2, par. 50-21)
Sec. 1. The State of Illinois ratifies and approves the following compact:

(45 ILCS 45/2) (from Ch. 91 1/2, par. 50-22)
Sec. 2. The Department of Human Services and the Department of Corrections, pursuant to Article III of the compact, may each negotiate, enter into and perform contracts on behalf of this State.
(Source: P.A. 89-507, eff. 7-1-97.)



45 ILCS 50/ - Interstate Mining Compact Act.

(45 ILCS 50/1) (from Ch. 96 1/2, par. 4701)
Sec. 1. The Interstate Mining Compact is hereby enacted into law and entered into with all other jurisdictions legally joining therein in the form substantially as follows:
(Source: P.A. 79-231.)

(45 ILCS 50/1.1) (from Ch. 96 1/2, par. 4702)
Sec. 1.1. Article I. Findings and Purposes. (a) The party States find that:
1. Mining and the contributions thereof to the economy and well-being of every State are of basic significance.
2. The effects of mining on the availability of land, water and other resources for other uses present special problems which properly can be approached only with due consideration for the rights and interests of those engaged in mining, those using or proposing to use these resources for other purposes, and the public.
3. Measures for the reduction of the adverse effects of mining on land, water and other resources may be costly and the devising of means to deal with them are of both public and private concern.
4. Such variables as soil structure and composition, physiography, climatic conditions, and the needs of the public make impracticable the application to all mining areas of a single standard for the conservation, adaptation, or restoration of mined land, or the development of mineral and other natural resources, but justifiable requirements of law and practice relating to the effects of mining on land, water, and other resources may be reduced in equity or effectiveness unless they pertain similarly from State to State for all mining operations similarly situated.
5. The States are in a position and have the responsibility to assure that mining shall be conducted in accordance with sound conservation principles, and with due regard for local conditions.
(b) The purposes of this compact are to:
1. Advance the protection and restoration of land, water and other resources affected by mining.
2. Assist in the reduction or elimination or counteracting of pollution or deterioration of land, water and air attributable to mining.
3. Encourage, with due recognition of relevant regional, physical, and other differences, programs in each of the party States which will achieve comparable results in protecting, conserving, and improving the usefulness of natural resources, to the end that the most desirable conduct of mining and related operations may be universally facilitated.
4. Assist the party States in their efforts to facilitate the use of land and other resources affected by mining, so that such use may be consistent with sound land use, public health, and public safety, and to this end to study and recommend, wherever desirable, techniques for the improvement, restoration or protection of such land and other resources.
5. Assist in achieving and maintaining an efficient and productive mining industry and in increasing economic and other benefits attributable to mining.
(Source: P.A. 81-1509.)

(45 ILCS 50/1.2) (from Ch. 96 1/2, par. 4703)
Sec. 1.2. Article II. Definitions.)
As used in this compact, the term:
(a) "mining" means the breaking of the surface soil in order to facilitate or accomplish the extraction or removal of minerals, ores, or other solid matter, any activity or process constituting all or part of a process for the extraction or removal of minerals, ores, and other solid matter from its original location, and the preparation, washing, cleaning or other treatment of minerals, ores, or other solid matter so as to make them suitable for commercial, industrial, or construction use; but shall not include those aspects of deep mining not having significant effect on the surface, and shall not include excavation or grading when conducted solely in aid of on site farming or construction.
(b) "State" means a State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or a Territory or Possession of the United States.
(Source: P.A. 79-231.)

(45 ILCS 50/1.3) (from Ch. 96 1/2, par. 4704)
Sec. 1.3. Article III. State Programs.)
Each party State agrees that within a reasonable time it will formulate and establish an effective program for the conservation and use of mined land, by the establishment of standards, enactment of laws, or the continuing of the same in force, to accomplish:
a. The protection of the public and the protection of adjoining and other landowners from damage to their lands and the structures and other property thereon resulting from the conduct of mining operations or the abandonment or neglect of land and property formerly used in the conduct of such operations.
b. The conduct of mining and the handling of refuse and other mining wastes in ways that will reduce adverse effects on the economic, residential, recreational or aesthetic value and utility of land and water.
c. The institution and maintenance of suitable programs of adaptation, restoration, and rehabilitation of mined lands.
d. The prevention, abatement and control of water, air and soil pollution resulting from mining, present, past and future.
(Source: P.A. 79-231.)

(45 ILCS 50/1.4) (from Ch. 96 1/2, par. 4705)
Sec. 1.4. Article IV. Powers.)
In addition to any other powers conferred upon the Interstate Mining Commission, established by Article V of this compact, such Commission shall have power to:
a. Study mining operations, processes and techniques for the purpose of gaining knowledge concerning the effects of such operation, processes and techniques on land, soil, water, air, plant and animal life, recreation, and patterns of community or regional development or change.
b. Study the conservation, adaptation, improvement and restoration of land and related resources affected by mining.
c. Make recommendations concerning any aspect or aspects of law or practice and governmental administration dealing with matters within the purview of this compact.
d. Gather and disseminate information relating to any of the matters within the purview of this compact.
e. Cooperate with the federal government and any public or private entities having interest in any subject coming within the purview of this compact.
f. Consult, upon the request of a party State and within resources available therefore, with the officials of such State in respect to any problem within the purview of this compact.
g. Study and make recommendations with respect to any practice, process, technique, or course of action that may improve the efficiency of mining or the economic yield from mining operations.
h. Study and make recommendations relating to the safeguarding of access to resources which are or may become the subject of mining operations to the end that the needs of the economy for the products of mining may not be adversely affected by unplanned or inappropriate use of land and other resources containing minerals or otherwise connected with actual or potential mining sites.
(Source: P.A. 79-231.)

(45 ILCS 50/1.5) (from Ch. 96 1/2, par. 4706)
Sec. 1.5. Article V. The Commission. (a) There is hereby created an agency of the party States to be known as the "Interstate Mining Commission", hereinafter called "the Commission". The Commission shall be composed of one commissioner from each party State who shall be the Governor thereof. Pursuant to the laws of his party State, each Governor shall have the assistance of an advisory body (including membership from mining industries, conservation interests, and such other public and private interests as may be appropriate) in considering problems relating to mining and in discharging his responsibilities as the commissioner of his State on the Commission. In any instance where a Governor is unable to attend a meeting of the Commission or perform any other function in connection with the business of the Commission, he shall designate an alternate, from among the members of the advisory body required by this paragraph, who shall represent him and act in his place and stead. The designation of an alternate shall be communicated by the Governor to the Commission in such manner as its bylaws may provide.
(b) The commissioners shall be entitled to one vote each on the Commission. No action of the Commission making a recommendation pursuant to Article IV-3, IV-7 and IV-8 or requesting, accepting or disposing of funds, services, or other property pursuant to this paragraph, Article V(g), V(h) or VII shall be valid unless taken at a meeting at which a majority of the total number of votes on the Commission is cast in favor thereof. All other action shall be by a majority of those present and voting: provided that action of the Commission shall be only at a meeting at which a majority of the commissioners, or their alternates, is present. The Commission may establish and maintain such facilities as may be necessary for the transacting of its business. The Commission may acquire, hold and convey real and personal property and any interest therein.
(c) The Commission shall have a seal.
(d) The Commission shall elect annually, from among its members, a chairman, a vice-chairman, and a treasurer. The Commission shall appoint an Executive Director and fix his duties and compensation. Such Executive Director shall serve at the pleasure of the Commission. The Executive Director, the Treasurer, and such other personnel as the Commission shall designate shall be bonded. The amount or amounts of such bond or bonds shall be determined by the Commission.
(e) Irrespective of the civil service, personnel or other merit system laws of any of the party States, the Executive Director with the approval of the Commission, shall appoint, remove or discharge such personnel as may be necessary for the performance of the Commission's functions, and shall fix the duties and compensation of such personnel.
(f) The Commission may establish and maintain independently or in conjunction with a party State, a suitable retirement system for its employees. Employees of the Commission shall be eligible for social security coverage in respect of old age and survivor's insurance provided that the Commission takes such steps as may be necessary pursuant to the laws of the United States, to participate in such program of insurance as a governmental agency or unit. The Commission may establish and maintain or participate in such additional programs of employee benefits as it may deem appropriate.
(g) The Commission may borrow, accept or contract for the services of personnel from any State, the United States, or any other governmental agency, or from any person, firm, association or corporation.
(h) The Commission may accept for any of its purposes and functions under this compact any and all donations, and grants of money, equipment, supplies, materials and service, conditional or otherwise, from any State, the United States, or any other governmental agency, or from any person, firm, association or corporation, and may receive, utilize and dispose of the same. Any donation or grant accepted by the Commission pursuant to this paragraph or services borrowed pursuant to paragraph (g) of this Article shall be reported in the annual report of the Commission. Such report shall include the nature, amount and conditions, if any, of the donation, grant or services borrowed and the identity of the donor or lender.
(i) The Commission shall adopt bylaws for the conduct of its business and shall have the power to amend and rescind these bylaws. The Commission shall publish its bylaws in convenient form and shall file a copy thereof and a copy of any amendment thereto, with the appropriate agency or officer in each of the party States.
(j) The Commission annually shall make to the Governor, legislature and advisory body required by Article V(a) of each party State a report covering the activities of the Commission for the preceding year, and embodying such recommendations as may have been made by the Commission. The Commission may make such additional reports as it may deem desirable.
(Source: P.A. 81-1509.)

(45 ILCS 50/1.6) (from Ch. 96 1/2, par. 4707)
Sec. 1.6. Article VI. Advisory, Technical and Regional Committees.)
The Commission shall establish such advisory, technical, and regional committees as it may deem necessary, membership on which shall include private persons and public officials, and shall cooperate with and use the services of any such committees and the organizations which the members represent in furthering any of its activities. Such committees may be formed to consider problems of special interest to any party States, problems dealing with particular commodities or types of mining operations, problems related to reclamation, development, or use of mined land, or any other matters of concern to the Commission.
(Source: P.A. 79-231.)

(45 ILCS 50/1.7) (from Ch. 96 1/2, par. 4708)
Sec. 1.7. Article VII. Finance.)
(a) The Commission shall submit to the Governor or designated officer or officers of each party State a budget of its estimated expenditures for such period as may be required by the laws of that party State for presentation to the legislature thereof.
(b) Each of the Commission's budgets of estimated expenditures shall contain specific recommendations of the amount or amounts to be appropriated by each of the party States. The total amount of appropriations requested under any such budget shall be apportioned among the party States as follows: one-half in equal shares, and the remainder in proportion to the value of minerals, ores, and other solid matter mined. In determining such values, the Commission shall employ such available public source or sources of information as, in its judgment, present the most equitable and accurate comparisons among the party States. Each of the Commission's budgets of estimated expenditures and requests for appropriations shall indicate the source or sources used in obtaining information concerning value of minerals, ores, and other solid matter mined.
(c) The Commission shall not pledge the credit of any party State. The Commission may meet any of its obligations in whole or in part with funds available to it under Article V (h) of this compact; provided that the Commission takes specific action setting aside such funds prior to incurring any obligation to be met in whole or in part in such manner. Except where the Commission makes use of funds available to it under Article V(h) hereof, the Commission shall not incur any obligation prior to the allotment of funds by the party States adequate to meet the same.
(d) The Commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Commission shall be subject to the audit and accounting procedures established under its bylaws. All receipts and disbursements of funds handled by the Commission shall be audited yearly by a qualified public accountant and the report of the audit shall be included in and become part of the annual report of the Commission.
(e) The accounts of the Commission shall be open at any reasonable time for inspection by duly constituted officers of the party States and by any persons authorized by the Commission.
(f) Nothing contained herein shall be construed to prevent Commission compliance with laws relating to audit or inspection of accounts by or on behalf of any government contributing to the support of the Commission.
(Source: P.A. 79-231.)

(45 ILCS 50/1.8) (from Ch. 96 1/2, par. 4709)
Sec. 1.8. Article VIII. Entry Into Force and Withdrawal.)
(a) This compact shall enter into force when enacted into law by any four or more States. Thereafter, this compact shall become effective as to any other State upon its enactment thereof.
(b) Any party State may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until one year after the Governor of the withdrawing State has given notice in writing of the withdrawal to the Governors of all other party States. No withdrawal shall affect any liability already incurred by or chargeable to a party State prior to the time of such withdrawal.
(Source: P.A. 79-231.)

(45 ILCS 50/1.9) (from Ch. 96 1/2, par. 4710)
Sec. 1.9. Article IX. Effect on Other Laws.
Nothing in this compact shall be construed to limit, repeal or supersede any other law of any party State.
(Source: P.A. 79-231.)

(45 ILCS 50/1.10) (from Ch. 96 1/2, par. 4711)
Sec. 1.10. Article X. Construction and Severability.)
This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any State or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any State participating herein, the compact shall remain in full force and effect as to the remaining party States and in full force and effect as to the State affected as to all severable matters.
(Source: P.A. 79-231.)

(45 ILCS 50/2) (from Ch. 96 1/2, par. 4712)
Sec. 2. The State mining board established by Section 5-155 of the Departments of State Government Law (20 ILCS 5/5-155) is designated the advisory body referred to in Article V (a) of the Interstate Mining Compact. No member of the Board shall receive any compensation on account of duties established by this Act, but any such member shall be entitled to reimbursement for expenses actually incurred by him in connection with his service as the Governor's alternate on the Interstate Mining Commission.
(Source: P.A. 91-239, eff. 1-1-00.)

(45 ILCS 50/3) (from Ch. 96 1/2, par. 4713)
Sec. 3. In accordance with Section 1.5 (i) of this Act, the Commission shall file copies of its bylaws and any amendments thereto with the mining board and with the Director of the Department of Natural Resources.
(Source: P.A. 89-445, eff. 2-7-96.)

(45 ILCS 50/4) (from Ch. 96 1/2, par. 4714)
Sec. 4. This Act shall be known and may be cited as the Interstate Mining Compact Act.
(Source: P.A. 79-231.)



45 ILCS 55/ - Interstate Compact to Conserve Oil and Gas Act.

(45 ILCS 55/0.01) (from Ch. 96 1/2, par. 5300)
Sec. 0.01. Short title. This Act may be cited as the Interstate Compact to Conserve Oil and Gas Act.
(Source: P.A. 86-1324.)

(45 ILCS 55/1) (from Ch. 96 1/2, par. 5301)
Sec. 1. The State of Illinois does hereby ratify, approve and adopt the compact aforesaid, which is as follows:
An Interstate Compact to Conserve Oil and Gas.

(45 ILCS 55/2) (from Ch. 96 1/2, par. 5302)
Sec. 2. Notice of the approval of said compact shall be given by the Governor of Illinois to the Governors of Oklahoma, Texas, California, Kansas, Arkansas, Colorado, Michigan and New Mexico, and to the Department of State of the United States.
(Source: Laws 1935, p. 1418.)

(45 ILCS 55/3) (from Ch. 96 1/2, par. 5303)
Sec. 3. The Governor of the State of Illinois is authorized and empowered, for and on behalf of the State of Illinois, to determine when and if it shall be for the best interests of the State of Illinois to withdraw from said compact, upon sixty (60) days' notice, as provided by the terms thereof, and in event he shall determine that the State should withdraw from said compact he shall have full power and authority to give necessary notice and take any and all other steps necessary to effect the withdrawal of the State of Illinois from said compact.
(Source: Laws 1935, p. 1418.)

(45 ILCS 55/4) (from Ch. 96 1/2, par. 5304)
Sec. 4. The ratification and approval of said compact by this State shall not be binding or obligatory until it shall have been likewise approved by the legislature of any three of the States of Texas, Oklahoma, California, Kansas and New Mexico and by the Congress of the United States. Nothing in this Act or in said compact contained shall be construed as abridging the right of the General Assembly, at any time, to exercise its own discretion as to what laws on the subject matter referred to in said compact it will enact, repeal or amend.
(Source: Laws 1935, p. 1418.)

(45 ILCS 55/5) (from Ch. 96 1/2, par. 5305)
Sec. 5. That whenever any three of the States of Texas, Oklahoma, California, Kansas and New Mexico shall have ratified said Compact and Congress shall have given its consent, the Governor of the State of Illinois shall appoint one representative of the State of Illinois to the Interstate Oil Compact Commission, whose duty and authority on behalf of the State of Illinois shall be as provided in said Compact.
(Source: Laws 1935, p. 1418.)

(45 ILCS 55/6) (from Ch. 96 1/2, par. 5306)
Sec. 6. The Governor is authorized and directed, for and in the name of this State, from time to time to execute an agreement with other member states of the Interstate Oil Compact Commission to extend said Compact for a period of 4 years from September 1, 1963, and each 4 years thereafter for a like period, in conformity with approval thereof by the Congress of the United States. Nothing herein contained shall affect the power of the Governor to withdraw this State from said Compact in accordance with Section 3 of this Act.
(Source: Laws 1963, p. 2022.)



45 ILCS 60/ - Ohio River Valley Water Sanitation Compact Act.

(45 ILCS 60/0.01) (from Ch. 111 1/2, par. 116.990)
Sec. 0.01. Short title. This Act may be cited as the Ohio River Valley Water Sanitation Compact Act.
(Source: P.A. 86-1324.)

(45 ILCS 60/1) (from Ch. 111 1/2, par. 117)
Sec. 1. The following Ohio River Valley Water Sanitation Compact, which has been negotiated by representatives of the States of Illinois, Indiana, Kentucky, New York, Ohio, Pennsylvania, Tennessee and West Virginia, is hereby approved, ratified, adopted, enacted into law, and entered into by the State of Illinois as a party thereto and signatory state, namely:

(45 ILCS 60/2) (from Ch. 111 1/2, par. 118)
Sec. 2. The State of Illinois hereby consents that the State of Virginia may become a party to and a signatory State of the aforesaid Compact as fully as if it had been expressly named therein.
(Source: Laws 1939, p. 310.)

(45 ILCS 60/3) (from Ch. 111 1/2, par. 119)
Sec. 3. In pursuance of Article IV of said Compact, there shall be three members (hereinafter called commissioners) of the Ohio River Valley Water Sanitation Commission (hereinafter called Commission) from the State of Illinois. The Governor, by and with the advice and consent of the Senate, shall appoint two persons as two of such commissioners, each of which shall be a resident and citizen of the State of Illinois. The terms of one of the said two commissioners first appointed shall be three years and of the other shall be six years; and their successors shall be appointed by the Governor, by and with the advice and consent of the Senate, for terms of six years each. Each commissioner shall hold office until his successor shall be appointed and qualified. Vacancies occurring in the office of any such commissioner from any reason or cause shall be filled by appointment by the Governor, by and with the advice and consent of the Senate, for the unexpired term. The third commissioner from the State of Illinois shall be the Director of the Environmental Protection Agency, ex-officio, and the term of any such ex-officio commissioner shall terminate at the time he ceases to hold said office of Director of the Environmental Protection Agency, and his successor as a commissioner shall be his successor as said Director of the Environmental Protection Agency. With the exception of the issuance of any order under the provisions of Article IX of the Compact, said ex-officio commissioner may delegate, from time to time, to any deputy or other subordinate in his department or office the power to be present and participate, including voting, as his representative or substitute at any meeting of or hearing by or other proceeding of the Commission. The terms of each of the initial three members shall begin at the date of the appointment of the two appointive commissioners, provided the said Compact shall then have gone into effect in accordance with Article XI of the Compact; otherwise shall begin upon the date upon which said Compact shall become effective in accordance with said Article XI.
Any Commissioner may be removed from office by the Governor upon charges and after a hearing, but opportunity to be heard shall be given.
(Source: P.A. 79-392.)

(45 ILCS 60/4) (from Ch. 111 1/2, par. 120)
Sec. 4. There is hereby granted to the Commission and the commissioners thereof all the powers provided for in the said Compact and all the powers necessary or incidental to the carrying out of said Compact in every particular. All officers of the State of Illinois are hereby authorized and directed to do all things falling within their respective provinces and jurisdiction necessary to or incidental to the carrying out of said Compact in every particular; it being hereby declared to be the policy of the State of Illinois to perform and carry out the said Compact and to accomplish the purposes thereof. All officers, bureaus, departments and persons of and in the state government or administration of the State of Illinois are hereby authorized and directed at convenient times and upon request of the said Commission to furnish the said Commission with information and data possessed by them or any of them and to aid said Commission by loan of personnel or other means lying within their legal powers respectively.
The Circuit Courts of the State of Illinois are hereby granted the jurisdiction specified in Article IX of said Compact, and the office of the Attorney General or any other law enforcing officer of the State of Illinois is hereby granted the power to institute any action for the enforcement of the orders of the Commission as specified in said Article IX of the Compact.
(Source: Laws 1939, p. 310.)

(45 ILCS 60/5) (from Ch. 111 1/2, par. 121)
Sec. 5. Any powers herein granted to the Commission shall be regarded as in aid of and supplemental to and in no case a limitation upon any of the powers vested in said Commission by other laws of the State of Illinois or by the laws of the States of Indiana, Kentucky, New York, Ohio, Pennsylvania, Tennessee and West Virginia, or by Congress or the terms of said Compact.
(Source: Laws 1939, p. 310.)



45 ILCS 70/ - Interstate Rail Compact Act.

(45 ILCS 70/0.01) (from Ch. 114, par. 600)
Sec. 0.01. Short title. This Act may be cited as the Interstate Rail Compact Act.
(Source: P.A. 86-1324.)

(45 ILCS 70/1) (from Ch. 114, par. 601)
Sec. 1. (A) The Interstate High Speed Intercity Rail Passenger Network Compact is hereby enacted into law and entered into with all other jurisdictions legally joining therein in form substantially as follows:



45 ILCS 77/ - Interstate Rail Passenger Network Compact Act.

(45 ILCS 77/1) (from Ch. 114, par. 901)
Sec. 1. Short title. This Act may be cited as the Interstate Rail Passenger Network Compact Act.
(Source: P.A. 87-888.)

(45 ILCS 77/5) (from Ch. 114, par. 905)
Sec. 5. Compact member. The interstate rail passenger network compact is entered into by the State of Illinois with all other states joining the compact in the form substantially as this Act.
(Source: P.A. 87-888.)

(45 ILCS 77/10) (from Ch. 114, par. 910)
Sec. 10. Compact policy. It is the policy of the states entering this compact to cooperate and share the administrative and financial responsibilities concerning the operation of an interstate rail passenger network system connecting major cities in Illinois, Indiana, Kentucky, Tennessee, Georgia, and Florida. The participating states agree that a rail passenger system would provide a beneficial service and would be enhanced if operated across state lines.
(Source: P.A. 87-888.)

(45 ILCS 77/15) (from Ch. 114, par. 915)
Sec. 15. Impact study.
(a) The states of Illinois, Indiana, Kentucky, Tennessee, Georgia, and Florida, referred to in this Act as "participating states" agree, upon adoption of this compact by the respective states, to jointly conduct and participate in a rail passenger network financial and economic impact study. The study must do the following:
(1) Continue research previously performed by the

national railroad passenger corporation (Amtrak) and the Evansville Amtrak task force that evaluated the "western route" which includes Chicago, Evansville, Nashville, Chattanooga, Macon, Waycross, and Jacksonville for purposes of evaluating a representative service schedule, train running times, and associated costs.

(2) Include consideration of the following:
(A) The purchase of railroad equipment by a

participating state and the lease of the railroad equipment to Amtrak.

(B) The recommendation that a member of the

council serve on the Amtrak board of directors.

(C) The periodic review of projected passenger

traffic estimates on the western route.

(D) Any other matter related to the financial and

economic impact of a rail passenger network along the western route.

(b) Information and data collected during the study under subsection (a) that is requested by a participating state or a consulting firm representing a participating state or the compact may be made available to the state or firm. However, the information may not include matters not of public record or of a nature considered to be privileged and confidential unless the state providing the information agrees to waive the confidentiality.
(Source: P.A. 87-888.)

(45 ILCS 77/20) (from Ch. 114, par. 920)
Sec. 20. Compact agreement. The participating states agree to do the following:
(1) Make available to each other and to a consulting

firm representing a participating state or the compact assistance that is available, including personnel, equipment, office space, machinery, computers, engineering, and technical advice, and services.

(2) Provide financial assistance for the

implementation of the feasibility study that is available. Notwithstanding any other provision of the compact, the obligation of the State of Illinois to make funds available under the compact and to make payments under the compact shall be subject to appropriation by the General Assembly.

(Source: P.A. 87-888.)

(45 ILCS 77/25) (from Ch. 114, par. 925)
Sec. 25. Advisory council. The interstate rail passenger advisory council, referred to in this compact as the "council" is created. The membership of the council consists of 3 individuals from each participating state, except Illinois which shall have 20 members. The Governor, President of the Senate, and Speaker of the House of Representatives from each state shall each appoint 3 members of the council, and in Illinois, the Governor, President of the Senate, Speaker of the House of Representatives, the minority leader of the House of Representatives and the minority leader of the Senate shall also each appoint 4 members of the council.
(Source: P.A. 87-888.)

(45 ILCS 77/30) (from Ch. 114, par. 930)
Sec. 30. Council duties. The council shall do the following:
(1) Meet within 30 days after ratification of this

agreement by at least 2 participating states.

(2) Establish rules for the conduct of the council's

business, including the payment of the reasonable and necessary travel expenses of council members.

(3) Coordinate all aspects of the rail passenger

financial and economic impact study under Section 15 of this Act.

(4) Contract with persons, including institutions of

higher education, for performance of any part of the study under Section 15 of this Act.

(5) Upon approval of the study, determine the

proportionate share that each state will contribute toward the implementation and management of the proposed restoration of the interstate rail passenger system along the western route.

(6) Make recommendations to each participating state

legislature concerning the results of the study required by this Act.

(Source: P.A. 87-888.)

(45 ILCS 77/35) (from Ch. 114, par. 935)
Sec. 35. Adoption by other states. This compact becomes effective upon the adoption of the compact into law by at least 2 of the participating states. Thereafter, the compact becomes effective for another participating state upon the enactment of the compact by the state.
(Source: P.A. 87-888.)

(45 ILCS 77/40) (from Ch. 114, par. 940)
Sec. 40. Withdrawal from compact. This compact continues in force with respect to a participating state and remains binding upon the state until the state has given notice to each other participating state of the repeal of this Act. The withdrawal may not be construed to relieve a participating state from an obligation (in Illinois, an obligation that was expressly approved by the General Assembly) incurred before the end of the state's participation in the compact.
(Source: P.A. 87-888.)

(45 ILCS 77/45) (from Ch. 114, par. 945)
Sec. 45. Construction; severability; and constitutionality.
(a) This compact shall be liberally construed to effectuate the compact's purposes.
(b) The provisions of this compact are severable if:
(1) a phrase, clause, sentence, or provision of this

compact is declared to be contrary to the constitution of a participating state or of the United States; or

(2) the applicability of this compact to a

government, an agency, a person, or a circumstance is held invalid.

The validity of the remainder of this compact and the compact's applicability to any government, agency, person, or circumstance is not affected.
(c) If this compact is held contrary to the constitution of a participating state, the compact remains in effect for the remaining participating states and in effect for the state affected for all severable matters.
(Source: P.A. 87-888.)

(45 ILCS 77/49) (from Ch. 114, par. 949)
Sec. 49. This Act takes effect upon becoming law.
(Source: P.A. 87-888.)



45 ILCS 78/ - Midwest Interstate Passenger Rail Compact Act.

(45 ILCS 78/1)
Sec. 1. Short title and statement of agreement. This Act may be cited as the Midwest Interstate Passenger Rail Compact Act. This State and the other states contracting under this compact solemnly agree to the terms of this compact.
(Source: P.A. 94-1077, eff. 6-1-07.)

(45 ILCS 78/5)
Sec. 5. Statement of purpose. The purposes of this compact are, through joint or cooperative action:
(1) to promote development and implementation of

improvements to intercity passenger rail service in the Midwest;

(2) to coordinate interaction among Midwestern state

elected officials and their designees on passenger rail issues;

(3) to promote development and implementation of

long-range plans for high speed rail passenger service in the Midwest and among other regions of the United States;

(4) to work with the public and private sectors at

the federal, state, and local levels to ensure coordination among the various entities having an interest in passenger rail service and to promote Midwestern interests regarding passenger rail; and

(5) to support efforts of transportation agencies

involved in developing and implementing passenger rail service in the Midwest.

(Source: P.A. 94-1077, eff. 6-1-07.)

(45 ILCS 78/10)
Sec. 10. Establishment of Commission. To further the purposes of the compact, a Commission is created to carry out the duties specified in this compact.
(Source: P.A. 94-1077, eff. 6-1-07.)

(45 ILCS 78/15)
Sec. 15. Commission membership.
(a) The manner of appointment of Commission members, terms of office consistent with the terms of this compact, provisions for removal and suspension, and manner of appointment to fill vacancies shall be determined by each party state pursuant to its laws, but each commissioner shall be a resident of the state of appointment. Commission members shall serve without compensation from the Commission.
(b) The Commission shall consist of 4 resident members of each state as follows:
(1) the Governor or the Governor's designee, who

shall serve during the tenure of office of the Governor, or until a successor is named;

(2) one member of the private sector, who shall be

appointed by the Governor and shall serve during the tenure of office of the Governor or until a successor is named;

(3) one member of the House of Representatives,

appointed by the Speaker of the House; and

(4) one member of the Senate, appointed by the

President of the Senate.

(c) All vacancies shall be filled in accordance with the laws of the appointing states. Any commissioner appointed to fill a vacancy shall serve until the end of the incomplete term. Each member state shall have equal voting privileges, as determined by the Commission bylaws.
(Source: P.A. 94-1077, eff. 6-1-07.)

(45 ILCS 78/20)
Sec. 20. Powers and duties of the Commission.
(a) The duties of the Commission are to:
(1) advocate for the funding and authorization

necessary to make passenger rail improvements a reality for the region;

(2) identify and seek to develop ways that states can

form partnerships, including with rail industry and labor, to implement improved passenger rail in the region;

(3) seek development of a long-term, interstate plan

for high speed rail passenger service implementation;

(4) cooperate with other agencies, regions, and

entities to ensure that the Midwest is adequately represented and integrated into national plans for passenger rail development;

(5) adopt bylaws governing the activities and

procedures of the Commission and addressing, among other subjects: the powers and duties of officers, the voting rights of Commission members, voting procedures, Commission business, and any other purposes necessary to fulfill the duties of the Commission;

(6) expend such funds as required to carry out the

powers and duties of the Commission; and

(7) report on the activities of the Commission to the

legislatures and governor of the member states on an annual basis.

(b) In addition to its exercise of these duties, the Commission is empowered to:
(1) provide multi-state advocacy necessary to

implement passenger rail systems or plans, as approved by the Commission;

(2) work with local elected officials, economic

development planning organizations, and similar entities to raise the visibility of passenger rail service benefits and needs;

(3) educate other state officials, federal agencies,

other elected officials, and the public on the advantages of passenger rail as an integral part of an intermodal transportation system in the region;

(4) work with federal agency officials and Members of

Congress to ensure the funding and authorization necessary to develop a long-term, interstate plan for high speed rail passenger service implementation;

(5) make recommendations to member states;
(6) if requested by each state participating in a

particular project and under the terms of a formal agreement approved by the participating states and the Commission, implement or provide oversight for specific rail projects;

(7) establish an office and hire staff as necessary;
(8) contract for or provide services;
(9) assess dues, in accordance with the terms of this

compact;

(10) conduct research; and
(11) establish committees.
(Source: P.A. 94-1077, eff. 6-1-07.)

(45 ILCS 78/25)
Sec. 25. Officers.
(a) The Commission shall annually elect from among its members:
(1) a chair;
(2) a vice-chair, who may not be a resident of the

state represented by the chair; and

(3) others as approved in the Commission bylaws.
(b) The officers shall perform such functions and exercise such powers as specified in the Commission bylaws.
(Source: P.A. 94-1077, eff. 6-1-07.)

(45 ILCS 78/30)
Sec. 30. Meetings and Commission administration. The Commission shall meet at least once in each calendar year, and at such other times as may be determined by the Commission. Commission business shall be conducted in accordance with the procedures and voting rights specified in the bylaws.
(Source: P.A. 94-1077, eff. 6-1-07.)

(45 ILCS 78/35)
Sec. 35. Finance.
(a) Except as otherwise provided for, the moneys necessary to finance the general operations of the Commission in carrying forth its duties, responsibilities, and powers as stated in this Compact shall be appropriated to the Commission by the compacting states, when authorized by the respective legislatures, by equal apportionment among the compacting states. Nothing in this compact shall be construed to commit a member state to participate in financing a rail project except as provided by law of a member state.
(b) The Commission may accept, for any of its purposes and functions, donations, gifts, grants, and appropriations of money, equipment, supplies, materials, and services from the federal government, from any party state, or from any department, agency, or municipality of any party state, or from any institution, person, firm, or corporation.
(c) All expenses incurred by the Commission in executing the duties imposed upon it by this compact shall be paid by the Commission out of the funds available to it. The Commission shall not issue any debt instrument.
(d) The Commission shall submit to the officer designated by the laws of each party state, periodically as required by the laws of each party state, a budget of its actual past and estimated future expenditures.
(Source: P.A. 94-1077, eff. 6-1-07.)

(45 ILCS 78/40)
Sec. 40. Enactment; effective date; amendments.
(a) The states of Illinois, Indiana, Iowa, Kansas, Michigan, Minnesota, Missouri, Nebraska, North Dakota, Ohio, South Dakota, and Wisconsin are eligible to join this compact. Upon approval of the Commission, according to its bylaws, other states may also be declared eligible to join the compact.
(b) As to any eligible party state, except as provided in subsection (c), this compact shall become effective when its legislature shall have enacted the compact into law.
(c) This compact shall not become initially effective until enacted into law by any 3 party states incorporating the provisions of this compact into the laws of those states. Amendments to the compact shall become effective upon their enactment by the legislatures of all compacting states.
(Source: P.A. 94-1077, eff. 6-1-07.)

(45 ILCS 78/45)
Sec. 45. Withdrawal; default; termination.
(a) Withdrawal from this compact shall be by enactment of a statute repealing the compact and shall take effect one year after the effective date of that statute. A withdrawing state shall be liable for any obligations which it may have incurred prior to the effective date of withdrawal.
(b) If any compacting state shall at any time default in the performance of any of its obligations, assumed or imposed, in accordance with the provisions of this compact, all rights, privileges, and benefits conferred by this compact or agreements under this compact shall be suspended from the effective date of default as fixed by the Commission, and the Commission shall stipulate the conditions and maximum time for compliance under which the defaulting state may resume its regular status. Unless the default shall be remedied under the stipulations and within the time period set forth by the Commission, this compact may be terminated with respect to the defaulting state by affirmative vote of a majority of the other Commission members. Any defaulting state may be reinstated, upon vote of the Commission, by performing all acts and obligations as stipulated by the Commission.
(Source: P.A. 94-1077, eff. 6-1-07.)

(45 ILCS 78/50)
Sec. 50. Construction and severability.
(a) The provisions of this compact entered into under this Act shall be severable, and if any phrase, clause, sentence, or provision of this compact is declared to be contrary to the constitution of any compacting state or of the United States, or if the applicability of this compact to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this compact and the applicability of this compact to any government, agency, person, or circumstance shall not be affected.
(b) If this compact entered into under this Act shall be held contrary to the constitution of any compacting state, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters. The provisions of this compact entered into under this Act shall be liberally construed to effectuate the purposes of this compact.
(Source: P.A. 94-1077, eff. 6-1-07.)



45 ILCS 90/ - Interstate Compact for Education Act.

(45 ILCS 90/0.01) (from Ch. 122, par. 100-0.1)
Sec. 0.01. Short title. This Act may be cited as the Interstate Compact for Education Act.
(Source: P.A. 86-1324.)

(45 ILCS 90/1) (from Ch. 122, par. 100-1)
Sec. 1. The State of Illinois ratifies and approves the following compact:

(45 ILCS 90/2) (from Ch. 122, par. 100-2)
Sec. 2. The members representing the State of Illinois on the Educational Commission of the States shall consist of the Governor, 2 persons appointed by the Governor, the State Superintendent of Education, one person appointed by the State Board of Education, one member of the Senate appointed by the President and one member of the House of Representatives appointed by the Speaker thereof. Initial appointments shall be made within 30 days after this Act takes effect, and the appointees shall serve until January 31, 1969. Their successors shall serve for a 2 year term and until their successors are appointed. Vacancies shall be filled by appointment by the appropriate appointing authority, to serve for the balance of the unexpired term. All appointments shall be made after consideration of the principles stated in Section III A of the Compact on Education.
(Source: P.A. 81-1508.)

(45 ILCS 90/3) (from Ch. 122, par. 100-3)
Sec. 3. There is created the Illinois Educational Council composed of the members of the Educational Commission of the States representing this State and of 6 other persons appointed by the Governor. The Governor shall make these appointments in such a manner that those 6 persons will be broadly representative of professional and lay interests in this State having the responsibility for, knowledge with respect to and interest in educational matters. The Governor shall designate one of the members of the Council as chairman. In making the initial appointments to the Council the Governor shall designate 2 members to serve until September 1, 1968; 2, until September 1, 1969; and 2, until September 1, 1970. Their successors shall be appointed for a 3 year term. Vacancies shall be filled by appointment for the unexpired term. The Council shall meet, at least 3 times a year, on the call of the chairman or at the request of a majority of the members of the Council. The Council may consider any matter related to the recommendations of the Educational Commission of the States or to the activities of the Commission members representing this State.
(Source: Laws 1967, p. 2201.)

(45 ILCS 90/4) (from Ch. 122, par. 100-4)
Sec. 4. Pursuant to Article III paragraph I of the Compact for Education, the Commission shall file a copy of its bylaws and of any amendment thereto with the Secretary of State.
(Source: Laws 1967, p. 2201.)



45 ILCS 95/ - Border State School Interstate Compact Act.

(45 ILCS 95/0.01) (from Ch. 122, par. 738.9)
Sec. 0.01. Short title. This Act may be cited as the Border State School Interstate Compact Act.
(Source: P.A. 86-1324.)

(45 ILCS 95/1) (from Ch. 122, par. 739)
Sec. 1. The Governor of this State is hereby authorized to enter into a compact on behalf of this State with any of the United States bordering this State and legally joining in such compact substantially in the following terms:

(45 ILCS 95/2) (from Ch. 122, par. 740)
Sec. 2. The State Board of Education of this State shall administer the provisions of the foregoing compact when the same becomes effective; shall collaborate with the compact administrators of the other states which join in the compact, in making rules to enforce the terms of the compact; and shall arrange for the discharge of any financial obligations incurred under the provisions thereof.
(Source: P.A. 81-1508.)

(45 ILCS 95/3) (from Ch. 122, par. 741)
Sec. 3.
The departments and officers of this State and its subdivisions shall enforce the provisions of the compact and take all action necessary and appropriate to effectuate the purposes and intent thereof.
(Source: Laws 1955, p. 1858.)



45 ILCS 100/ - Bi-State Development Compact Act.

(45 ILCS 100/0.01) (from Ch. 127, par. 63r)
Sec. 0.01. Short title. This Act may be cited as the Bi-State Development Compact Act.
(Source: P.A. 86-1324.)

(45 ILCS 100/1) (from Ch. 127, par. 63r-1)
Sec. 1. Within sixty days after this act becomes effective, the governor by and with the advice and consent of the Senate shall appoint three commissioners to enter into a compact on behalf of the State of Illinois with the State of Missouri. One commissioner shall be designated as chairman of the Illinois delegation. If the Senate is not in session at the time for making any appointment, the governor shall make a temporary appointment as in case of a vacancy. Any two of the commissioners so appointed together with the attorney general of the State of Illinois may act to enter into the following compact:

(45 ILCS 100/2) (from Ch. 127, par. 63r-2)
Sec. 2. The compact when signed by the signatories of each state as herein provided shall become binding upon the State of Illinois and shall be filed in the office of the Secretary of State of Illinois.
(Source: Laws 1949, p. 449.)

(45 ILCS 100/3) (from Ch. 127, par. 63r-3)
Sec. 3. Vacancies occurring in the office of any appointed commissioner shall be filled by appointment by the Governor, by and with the advice and consent of the Senate. In any case of vacancy, while the Senate is not in session, the Governor shall make a temporary appointment until the next meeting of the Senate, when he shall nominate some person to fill such office.
(Source: Laws 1949, p. 449.)

(45 ILCS 100/4) (from Ch. 127, par. 63r-4)
Sec. 4. The Bi-State Agency shall have power to apply to the congress of the United States for its consent and approval of the compact; but in the absence of such consent of congress and until the same shall have been secured, the compact shall be binding upon the State of Illinois in all respects permitted by law for the two states of Missouri and Illinois without the consent of congress to cooperate, for the purposes enumerated in the compact, and in the manner provided therein.
(Source: Laws 1949, p. 449.)



45 ILCS 105/ - Bi-State Development Agency Act.

(45 ILCS 105/0.01) (from Ch. 127, par. 63s)
Sec. 0.01. Short title. This Act may be cited as the Bi-State Development Agency Act.
(Source: P.A. 86-1324.)

(45 ILCS 105/1) (from Ch. 127, par. 63s-1)
Sec. 1. Within ninety days after this act becomes effective the governor shall, by and with the advice and consent of the Senate, appoint five commissioners of the Bi-State Development Agency created by compact between the states of Missouri and Illinois. If the Senate is not in session at the time for making any appointment, the Governor shall make a temporary appointment as in case of a vacancy. All commissioners so appointed shall be qualified voters of the State of Illinois and shall reside within the Bi-State Development District established by the compact.
(Source: Laws 1949, p. 448.)

(45 ILCS 105/2) (from Ch. 127, par. 63s-2)
Sec. 2. (a) Of the Commissioners first appointed one shall be appointed to serve for a term of one year, one for two years, one for three years, one for four years and one for five years from the third Monday in January following his appointment. Beginning with the appointment to be filled in January of 2004, and the expiration of each term of each commissioner thereafter, and each succeeding commissioner thereafter, the Chairman of the County Board of the County of Madison or the County of St. Clair, as the case may be, shall, by and with the advice and consent of the respective County Board, appoint a successor who shall hold office for a term of five years. Each commissioner shall hold office until his successor has been appointed and qualified. The commissioners shall elect a chairman of the Illinois delegation annually from among themselves.
(b) The Chairman of the County Board of St. Clair County shall appoint a commissioner for the term expiring in January, 2004 and in the following year the Chairman of the County Board of Madison County shall appoint a commissioner for the term expiring in January of that year. Successive appointments shall alternate between the Chairman of the St. Clair County Board and the Chairman of the Madison County Board, except as may be modified by the provisions of subsection (c).
(c) In the event that a tax has been imposed in Monroe County consistent with the provisions of Section 5.01 of the Local Mass Transit District Act, the Chairman of the Monroe County Board shall, upon the expiration of the term of a commissioner who is a resident of the County in which 3 of the then remaining commissioners reside, appoint a commissioner with the advice and consent of the Monroe County Board. The commissioner appointed by the Monroe County Board shall hold office for a term of 5 years and a successor shall be appointed by the chairman of the Monroe County Board, with the advice and consent of the Monroe County Board. The appointments of the 4 remaining commissioners shall then continue to alternate between St. Clair and Madison County so that each County shall continue to retain the appointments of 2 commissioners. To the extent that this subsection (c) conflicts with any other provision of this Section or Section 3, the provisions of this subsection (c) control.
(Source: P.A. 93-432, eff. 6-1-04.)

(45 ILCS 105/3) (from Ch. 127, par. 63s-3)
Sec. 3. Vacancies occurring in the office of any commissioner shall be filled by appointment by the Chairman of the County Board that made the original appointment of that commissioner, with the advice and consent of the respective county board, for the unexpired term. Any vacancies occurring during the transition for the implementation of this amendatory Act of the 93rd General Assembly that were appointed by the Governor, and not by the respective County Board Chairmen, shall be filled by the appointment by the County Board Chairman of Madison County if occurring in the years 2004, 2006, or 2008 or by the County Board Chairman of St. Clair County if occurring in the years 2005 or 2007, each with the advice and consent of the respective county board.
(Source: P.A. 95-331, eff. 8-21-07.)

(45 ILCS 105/4) (from Ch. 127, par. 63s-4)
Sec. 4. The commissioners shall serve without compensation but shall be entitled to be reimbursed for the necessary expenses incurred in the performance of their duties.
(Source: Laws 1949, p. 448.)

(45 ILCS 105/5) (from Ch. 127, par. 63s-5)
Sec. 5. The commissioners shall have the powers and duties and be subject to the limitations provided for in the compact entered into between the two States, and together with five commissioners from the State of Missouri shall form the "Bi-State Development Agency".
(Source: Laws 1949, p. 448.)

(45 ILCS 105/6) (from Ch. 127, par. 63s-6)
Sec. 6. The commissioners of "The Bi-State Development Agency" shall receive and take over the furniture, fixtures, books, maps, plans, records, reports, pictures, sketches, films, and other papers and property of what kind so ever pertaining or belonging to or in the custody of the members of the commission appointed pursuant to House Bill No. 460 of the Sixty-fifth General Assembly, or in their possession or under their control as such commissioners, or held by them, or for which they are responsible in their official capacity.
(Source: Laws 1949, p. 448.)

(45 ILCS 105/7) (from Ch. 127, par. 63s-7)
Sec. 7. The commissioners of the "Bi-State Development Agency" shall take up, study and consider the recommendations of the Bi-State Commission, appointed pursuant to House Bill No. 460 of the Sixty-fifth General Assembly, shall hold public hearings thereon, shall confer with the federal, state and municipal bodies within the district, and any other bodies having to do with Bi-State District facilities, and shall, for the purpose of securing advice and information, create an advisory council of representatives of business, labor, and other civic bodies within the District, whose objectives include consideration of the matters embraced in the Compact.
(Source: Laws 1949, p. 448.)

(45 ILCS 105/8) (from Ch. 127, par. 63s-8)
Sec. 8. The commissioners of "The Bi-State Development Agency" shall report to the legislature of the two states during January 1951, the results of such study, investigation, hearings and conference, and shall submit a "Comprehensive Plan for the Development of the District", based upon the results of such study, investigation, hearings and conference, together with their recommendations for such legislation as they deem appropriate for the effectuation and consummation of such plan.
(Source: Laws 1949, p. 448.)

(45 ILCS 105/9)
Sec. 9. Conference by communications equipment. The commissioners of the Bi-State Development Agency may participate in a committee or board meeting by conference telephone or other communication equipment if all persons attending the meeting, including the general public, can hear and communicate with the commissioners when appropriate. Participation in a committee or board meeting in this manner by a commissioner shall constitute presence in person at the meeting.
(Source: P.A. 90-210, eff. 7-25-97.)



45 ILCS 110/ - Bi-State Development Powers Act.

(45 ILCS 110/0.01) (from Ch. 127, par. 63s-8.9)
Sec. 0.01. Short title. This Act may be cited as the Bi-State Development Powers Act.
(Source: P.A. 86-1324.)

(45 ILCS 110/1) (from Ch. 127, par. 63s-9)
Sec. 1. In further effectuation of that certain compact between the States of Missouri and Illinois heretofore made and entered into on September 20, 1949, the Bi-State Development Agency, created by and under the aforesaid compact, is authorized to exercise the following powers in addition to those heretofore expressly authorized by the aforesaid compact:
(1) To acquire by gift, purchase or lease, sell or otherwise dispose of, and to plan, construct, operate and maintain, or lease to others for operation and maintenance, airports, wharves, docks, harbors, and industrial parks adjacent to and necessary and convenient thereto, bridges, tunnels, warehouses, grain elevators, commodity and other storage facilities, sewage disposal plants, passenger transportation facilities, and air, water, rail, motor vehicle and other terminal or parking facilities;
(2) To acquire by gift, purchase or lease; to plan, construct, operate, maintain, or lease to or contract with others for operation and maintenance; or lease, sell or otherwise dispose of to any person, firm or corporation, subject to such mortgage, pledge or other security arrangement that the Bi-State Development Agency may require, facilities for the receiving, transferring, sorting, processing, treatment, storage, recovery and disposal of refuse or waste, and facilities for the production, conversion, recovery, storage, use, or use and sale of refuse or waste derived resources, fuel or energy and industrial parks adjacent to and necessary and convenient thereto;
(3) To acquire by gift, purchase or lease, to plan, construct, operate, maintain, or lease to or contract with others for operation and maintenance; or lease, sell or otherwise dispose of to any person, firm or corporation, subject to such mortgage, pledge, or other security arrangements that the Bi-State Development Agency may require, a development project described as a world trade center consisting of one or more buildings, structures, improvements and areas necessary, convenient, or desirable for the centralized accommodation of functions, activities and services for or incidental to the transportation of persons, and the exchange, buying, selling and transporting of commodities and other property in world trade and commerce, the promotion and protection of such trade and commerce, government services, including but not limited to customs houses, customs stores, inspection and appraisal facilities, foreign trade zone, terminal and transportation facilities, parking areas, offices, storage, warehouse, marketing and exhibition facilities and other facilities, and accommodations for persons and property;
(4) To contract with municipalities or other political subdivisions for the services or use of any facility owned or operated by the Bi-State Agency, or owned or operated by any such municipality or other political subdivision. The Agency is authorized and empowered to cooperate with the States of Illinois and Missouri, with any municipality, with the Federal government and with any agency or commission of any one or more of the foregoing, or with any one or more of them, for and in connection with the acquisition, clearance, replanning, rehabilitation, reconstruction or redevelopment of a world trade center area or of any other area forming part of a development project for the purpose of renewal and improvement of said area and for any of the purposes of this Act, and to enter into an agreement or agreements (and from time to time to enter into agreements amending or supplementing the same) with any such municipality, commission or agency and with the States of Illinois and Missouri and with the Federal government, or with any one or more of them, for or relating to such purposes;
(5) To borrow money for any of the authorized purposes of the Bi-State Development Agency, and to issue the negotiable notes, bonds or other instruments in writing of the Bi-State Development Agency in evidence of the sum or sums so to be borrowed;
(6) To issue negotiable refunding notes, bonds or other instruments in writing for the purpose of refunding, extending or unifying the whole or any part of its valid indebtedness from time to time outstanding, whether evidenced by notes, bonds or other instruments in writing;
(7) To provide that all negotiable notes, bonds or other instruments in writing issued either pursuant to subparagraph (4) or pursuant to subparagraph (5) hereof shall be payable, both as to principal and interest, out of the revenues collected for the use of any facility or combination of facilities owned or operated or owned and operated by the Bi-State Development Agency, or out of any other resources of the Bi-State Development Agency, and may be further secured by a mortgage or deed of trust upon any property owned by the Bi-State Development Agency. All notes, bonds or other instruments in writing issued by the Bi-State Development Agency as herein provided shall mature in not to exceed 40 years from the date thereof, shall bear interest at a rate not exceeding 14% per annum, and shall be sold for not less than 95% of the par value thereof. The Bi-State Development Agency shall have the power to prescribe the details of such notes, bonds or other instruments in writing, and of the issuance and sale thereof, and shall have power to enter into covenants with the holders of such notes, bonds or other instruments in writing, not inconsistent with the powers herein granted to the Bi-State Development Agency, without further legislative authority;
(8) To condemn any and all rights or property, of any kind or character, necessary for the purposes of the Bi-State Development Agency, subject, however, to the provisions of the aforesaid compact; provided, however, that no rights or property of any kind or character, now or hereafter owned, leased, controlled, operated or used, in whole or in part, by any common carrier engaged in interstate commerce, or by any grain elevator, shall be taken or appropriated by the Bi-State Development Agency without first obtaining the written consent and approval of such common carrier or of the owner or operator of such grain elevator. If the property to be condemned be situated in the State of Illinois, the said Agency shall follow the procedure of the Act of the State of Illinois providing for the exercise of the right of eminent domain, and if the property to be condemned be situated in the State of Missouri, the said Agency shall follow the procedure provided by the Laws of the State of Missouri for the appropriation of land or other property taken for telegraph, telephone or railroad rights-of-way;
(9) To contract and to be contracted with, to enter into limited partnerships and joint ventures for any purpose authorized by this compact, and to sue and to be sued in contract;
(10) To issue bonds for industrial, manufacturing or commercial facilities located within the Bi-State Metropolitan District upon the security of the revenue to be derived from such facilities; and, or upon any property held or to be held by it.
The State of Illinois may not expend any funds for any purpose connected with the projects authorized pursuant to this amendatory Act of 1985.
(Source: P.A. 96-1520, eff. 2-4-11.)

(45 ILCS 110/1.5)
Sec. 1.5. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(45 ILCS 110/2) (from Ch. 127, par. 63s-10)
Sec. 2. All property, real and personal, owned or held by the Bi-State Development Agency, and all interest income derived from any notes, bonds or other instruments in writing issued by the Bi-State Development Agency, shall possess the same status, with respect to taxation in the State of Illinois, as is now or may hereafter be possessed by property, real and personal, owned or held by cities within said State of Illinois, and by the interest income derived from notes, bonds or other instruments in writing issued by such cities.
(Source: Laws 1953, p. 1656.)

(45 ILCS 110/3) (from Ch. 127, par. 63s-11)
Sec. 3. Any notes, bonds or other instruments in writing issued by the Bi-State Development Agency pursuant to the provisions of the aforesaid compact or pursuant to the provisions of this act are hereby recognized to be securities in which all state and municipal officers and bodies, all banks, bankers, trust companies, savings banks, savings associations, building and loan associations, investment companies, and all other persons carrying on a banking business, all insurance companies, insurance associations, and other persons carrying on an insurance business, and all administrators, executors, guardians, trustees and other fiduciaries and all other persons whatsoever who are now or who may hereafter be authorized to invest in bonds or other obligations of the State of Illinois may properly and legally invest any funds, including capital, belonging to them, or within their control; and the said obligations are hereby recognized as securities which may properly and legally be deposited with and shall be received by any state or municipal officer or agency for any purpose for which the deposit of bonds or other obligations of this state is now or may hereafter be authorized.
(Source: Laws 1953, p. 1656.)

(45 ILCS 110/4) (from Ch. 127, par. 63s-12)
Sec. 4. This act shall take effect as provided by the Constitution of the State of Illinois, provided that the State of Missouri shall then have enacted into law legislation having an identical effect with this act. In the event that legislation of identical effect with this act shall not have been enacted into law in the State of Missouri on the date when this act would otherwise become effective in this state, then this act shall not become effective until such time as such legislation shall have been enacted into law by the State of Missouri.
(Source: Laws 1953, p. 1656.)

(45 ILCS 110/5) (from Ch. 127, par. 63s-13)
(Text of Section effective January 1, 1992, or when Missouri enacts the same law, whichever is later.)
Sec. 5. Security Force.
(a) The Bi-State Development Agency shall have the power to employ or appoint personnel to maintain safety and order and to enforce the rules and regulations of the agency upon the public mass transportation system, passenger transportation facilities, conveyances, and other property that the Agency may own, lease, or operate, except the Agency may employ peace officers only through contracts with law enforcement agencies within the bi-state service area. The Board of Commissioners of the Bi-State Development Agency shall determine the qualifications and duties of such personnel, subject to the limitations set forth in this Section.
(b) All persons designated under subsection (a) by the Bi-State Development Agency to serve as personnel shall have the power to give warnings or to issue citations for violations of the rules and regulations of the Agency and for any violation of the Bi-State Acts (or similar Missouri laws), to request identification from those violators, and to remove those violators from the passenger transportation facilities or other property owned, leased, or operated by the Agency. In this Section and Section 6, the "Bi-State Acts" mean the Bi-State Development Compact Act, the Bi-State Development Agency Act, and the Bi-State Development Powers Act. All contracted personnel who are certified as peace officers shall also have the power to detain and to make arrests for the purpose of enforcing the rules and regulations of the Agency and the Bi-State Acts (or similar Missouri laws). The personnel designated by the Bi-State Development Agency under subsection (a) are authorized to use only the equipment that is issued by the Agency, and only while in the performance of their duties or while in direct transit to or from a duty assignment on the passenger transportation facilities and conveyances owned, controlled, or operated by the Agency. No personnel shall be issued any weapons that can cause bodily harm.
(c) The jurisdiction of the personnel designated by the Bi-State Development Agency under subsection (a) shall be limited to passenger transportation facilities and conveyances (including bus stops) owned, controlled, or operated by the Agency, but this restriction shall not limit the power of those persons to make arrests throughout the area in which the Agency operates any public mass transportation system for violations committed upon or against those facilities from within or outside those facilities while such personnel are in hot or close pursuit of the violator. Nothing contained in this Section shall either (i) relieve either signatory state or any political subdivision or agency of those states from its duty to provide police, fire, and other public safety service and protection or (ii) to limit, restrict, or interfere with the jurisdiction of or the performance of duties of existing police, fire, and other public safety agencies.
(d) A citation issued by personnel designated under subsection (a) shall be considered a release on the personal recognizance of the violator, provided that the citation shall contain a time and date for the appearance of the violator in circuit court to contest or admit the charges. Any violator failing to appear in circuit court when required to do so shall be subject to arrest upon order of the court. The Supreme Court of Illinois together with the Missouri circuit court may establish a schedule for the amount of fines for violations of the Bi-State Acts (or similar Missouri laws). The court shall allow for the payment of the fine and court costs by mail instead of a court appearance for a violation where the only penalty authorized by this Act is a fine.
(e) Those designated as personnel under subsection (a) shall, upon the apprehension or arrest of any person, either issue a summons or citation against the person or deliver the person to the duly constituted police or judicial officer of the signatory state or political subdivision where the arrest is made for disposition as required by law.
(f) The Bi-State Development Agency shall provide for the training of personnel designated under subsection (a) by the Agency, and for this purpose the Agency may enter into contracts or agreements for security training. The training requirements for personnel of the Agency who are given the power of arrest shall be as provided by State law and by regulation of the State agency or official designated by the State to establish those regulations.
(g) The Bi-State Development Agency shall have the power to enter into agreements with the signatory states, their political subdivisions, the public safety agencies located in those states, and agencies of the federal government for mutual assistance and for the delineation of the functions and responsibilities between those designated as personnel under subsection (a) and the duly constituted police, fire, and other public safety agencies.
(h) The Bi-State Development Agency shall have the power to adopt rules and regulations for the proper operations of its passenger transportation facilities and conveyances and for the proper conduct by all persons making use of its facilities and conveyances, including its parking lots and all property used by the public. Notwithstanding the provisions of Article V of the compact creating the Bi-State Development Agency, any rules and regulations adopted under this subsection need not be concurred in or specifically authorized by the legislatures of either state. In the event that any such rules and regulations of the Bi-State Development Agency contravene the laws, rules, or regulations of the signatory state or its agency, the laws, rules, and regulations of the signatory state or its agency shall apply and the conflicting portions of the rules or regulations of the Bi-State Development Agency shall be void within the jurisdiction of that signatory state. In the event that any rules or regulations of the Bi-State Development Agency contravene the ordinances of any political subdivisions of the signatory states, the conflicting ordinances shall be void in or upon all agency passenger transportation facilities and conveyances. The rules and regulations of the Bi-State Development Agency shall be uniform whenever possible throughout the area in which any passenger transportation facility or conveyance of the Agency is located. The rules and regulations and the amounts of fines for their violation adopted by the Bi-State Development Agency shall be adopted by the Agency's Board of Commissioners in accordance with all standards of due process, including, but not limited to, the holding of public hearings and subsequent publication of the Agency rules and regulations and the amounts of fines for their violation in a manner designed to make them readily available to the public.
(i) Unless a greater penalty is provided by the laws of the signatory states, any violation of the rules and regulations of the Agency shall constitute an infraction for which the authorized punishment shall be a fine of not less than $25 and not greater than $250, in addition to court costs.
(j) The Board of Commissioners of the Bi-State Development Agency shall establish the amount of fines for each violation of the rules and regulations of the Agency within the limits of subsection (i).
(k) Judges and clerks of the circuit courts having jurisdiction in the signatory states shall have the authority to impose, collect, and enforce penalties for, and for failure to pay fines for, violations of the rules and regulations of the Agency in the same manner as penalties are imposed, collected, and enforced in the respective signatory states.
(Source: P.A. 87-700; 88-611, eff. 1-1-95.)

(45 ILCS 110/6) (from Ch. 127, par. 63s-14)
(Text of Section effective January 1, 1992, or when Missouri enacts the same law, whichever is later.)
Sec. 6. Violations.
(a) As used in this Section, the following terms have the following meanings:
(1) "Agency" means the Bi-State Development Agency

created by the Bi-State Development Compact Act.

(2) "Conveyance" includes a bus, paratransit vehicle,

light rail vehicle, rapid transit car or train, locomotive, or other vehicle used or held for use by the Agency as a means of transportation of passengers.

(3) "Facilities" include all property and equipment,

including, without limitation, rights of way and related trackage, rails, signals, power, fuel, communication and ventilation systems, power plants, stations, terminals, signage, storage yards, depots, repair and maintenance shops, yards, offices, parking lots, and other real estate or personal property used or held for or incidental to the operation, rehabilitation, or improvement of any public mass transportation system of the Agency.

(4) "Person" means any individual, firm,

copartnership, corporation, association, or company.

(5) "Sound production device" includes, but is not

limited to, any radio receiver, phonograph, television receiver, musical instrument, tape recorder, cassette player, speaker device, and any sound amplifier.

(b) In interpreting or applying this Section, the following apply:
(1) Any act otherwise prohibited by this Section is

lawful if specifically authorized by agreement, permit, license, or other writing duly signed by an authorized officer of the Agency or if performed by an officer, employee, or designated agent of the Agency acting within the scope of his or her employment or agency.

(2) Rules shall apply with equal force to any person

assisting, aiding, or abetting another, including a minor, in any of the acts prohibited by the rules or assisting, aiding, or abetting another in the avoidance of any of the requirements of the rules.

(3) The singular shall mean and include the plural;

the masculine gender shall mean the feminine and the neuter genders; and vice versa.

(c) No person shall use or enter upon the conveyances of the Agency without payment of the fare or other lawful charges established by the Agency. Any person or any conveyance must have properly validated fare media in his or her possession. This ticket must be valid to or from the station the passenger is using and must have been used for entry for the trip when being taken.
(d) No person shall use any token, pass, badge, ticket, document, transfer, card, or fare media to gain entry to the facilities or conveyances of or make use of the services of the Agency, except as provided, authorized, or sold by the Agency and in accordance with any restriction on its use imposed by the Agency.
(e) No person shall enter upon parking lots designated by the Agency as requiring payment to enter, either by electronic gate or parking meters, where the cost of the parking fee is visibly displayed at each location, without payment of those fees or other lawful charges established by the Agency.
(f) Except for employees of the Agency acting within the scope of their employment, no person shall sell, provide, copy, reproduce, produce, or create any version of any token, pass, badge, ticket, document, transfer, card, or any other fare media or otherwise authorize access to or use of the facilities, conveyances, or services of the Agency without the written permission of an authorized representative of the Agency.
(g) No person shall put or attempt to put any paper, article, instrument, or item, other than a token, ticket, badge, coin, fare card, pass, transfer, other access authorization, or other fare media issued by the Agency and valid for the place, time, and manner in which used, into any fare box, pass reader, ticket vending machine, parking meter, parking gate, or other fare collection instrument, receptacle, device, machine, or location.
(h) Tokens, tickets, fare cards, badges, passes, transfers, or other fare media that have been forged, counterfeited, imitated, altered, or improperly transferred or that have been used in a manner inconsistent with this Section shall be confiscated.
(i) No person may perform any act that would interfere with the provision of transit service or obstruct the flow of traffic on facilities or conveyances or that would in any way interfere or tend to interfere with the safe and efficient operation of the facilities or conveyances of the Agency.
(j) All persons on or in any facility or conveyance of the Agency shall:
(1) Comply with all lawful orders and directives of

any Agency employee acting within the scope of his or her employment.

(2) Obey any instructions on notices or signs duly

posted on any Agency facility or conveyance.

(3) Provide accurate, complete, and true information

or documents requested by Agency personnel acting within the scope of their employment and otherwise in accordance with law.

(k) No person shall falsely represent himself or herself as an agent, employee, or representative of the Agency.
(l) No person on or in any facility or conveyance shall:
(1) Litter, dump garbage, liquids, or other matter,

or create a nuisance, hazard, or unsanitary condition (including, but not limited to, spitting or urinating, except in facilities provided).

(2) Drink any alcoholic beverage or possess any

opened or unsealed container of alcoholic beverage, except on premises duly licensed for the sale of alcoholic beverages, such as bars and restaurants.

(3) Enter or remain in any facility or conveyance

while his or her ability to function safely in the environment of the Agency transit system is impaired by the consumption of alcohol or by the taking of any drug.

(4) Loiter or stay on any facility of the Agency.
(5) Consume foods or liquids of any kind, except in

those areas specifically authorized by the Agency.

(6) Smoke or carry an open flame or lighted match,

cigar, cigarette, pipe, or torch, except in those areas or locations specifically authorized by the Agency.

(7) Throw or cause to be propelled any stone,

projectile, or other article at, from, upon, or in a facility or conveyance.

(m) No weapon or other instrument intended for use as a weapon may be carried in or on any facility or conveyance, except for law enforcement personnel. For these purposes, a "weapon" includes, but not limited to, a firearm, switchblade knife, sword, any instrument of any kind known as a blackjack, billy club, or club, sandbag, metal knuckles, leather bands studded with metal, wood impregnated with metal filings or razor blades, except that this subsection shall not apply to a rifle or shotgun that is unloaded and carried in any enclosed case, box, or other container that completely conceals the item from view and identification as a weapon.
(n) No explosives, flammable liquids, acids, fireworks, or other highly combustible materials or radioactive materials may be carried on or in any facility or conveyance, except as authorized by the Agency.
(o) No person, except as specifically authorized by the Agency, shall enter or attempt to enter into any area not open to the public, including, but not limited to, motorman's cabs, conductor's cabs, bus operator's seat location, closed-off areas, mechanical or equipment rooms, concession stands, storage areas, interior rooms, tracks, roadbeds, tunnels, plants, shops, barns, train yards, garages, depots, or any area marked with a sign restricting access or indicating a dangerous environment.
(p) No person may ride on the roof, the platform between rapid transit cars, or on any other areas that are outside any rapid transit car or bus or other conveyance operated by the Agency.
(q) No person shall extend his or her hand, arm, leg, head, or other part of his or her person or extend any item, article, or other substance outside of the window or door of a moving rapid transit car, bus, or other conveyance operated by the Agency.
(r) No person shall enter or leave a rapid transit car, bus or other conveyance operated by the Agency except through the entrances and exits provided for that purpose.
(s) No animals may be taken on or into any conveyance or facility except the following:
(1) An animal enclosed in a container, accompanied by

the passenger, and carried in a manner that does not annoy other passengers.

(2) Working dogs for law enforcement agencies, agency

dogs on duty, dogs properly harnessed and accompanying blind or hearing impaired persons to aid those persons, or dogs accompanying trainers carrying a certificate of identification issued by a dog school.

(t) No vehicle shall be operated carelessly, negligently, or in disregard of the rights or safety of others or without due caution and circumspection or at a speed or in a manner as to be likely to endanger persons or property on facilities of the Agency. The speed limit on parking lots and access roads shall be posted as 15 miles per hour unless otherwise designated.
(u) Unless a greater penalty is otherwise provided by the laws of the State, any violation of this Section shall constitute a misdemeanor, and any person committing a violation of this Section shall be subject to arrest and, upon conviction in a court of competent jurisdiction, shall pay a fine in an amount not less than $25 and no greater than $250 per violation, in addition to court costs. Any default in the payment of a fine imposed under this Section without good cause shall result in imprisonment for not more than 30 days.
(v) Unless a greater penalty is provided by the laws of the State, any person convicted a second or subsequent time for the same offense under this Section shall be sentenced to pay a fine of not less than $50 nor more than $500, in addition to court costs, or to undergo imprisonment for up to 60 days, or both a fine and imprisonment.
(w) Any person failing to pay the proper fare, fee, or other charge for use of the facilities and conveyances of the Agency shall be subject to payment of that charge as part of the judgment against the violator. All proceeds from judgments for unpaid fares or charges shall be directed to the appropriate Agency official.
(x) As used in this Section, the term "conviction" includes all pleas of guilty and findings of guilt.
(y) Stalled or disabled vehicles may be removed from the roadways of the Agency property by the Agency and parked or stored elsewhere at the risk and expense of the owner.
(z) Motor vehicles that are left unattended or abandoned on the property of the Agency for a period of over 72 hours may be removed as provided for in Article II of Chapter 4 of the Illinois Vehicle Code, except that the removal may be authorized by personnel designated by the Agency.
(Source: P.A. 87-700; 88-611, eff. 1-1-95.)



45 ILCS 111/ - Bi-State Transit Safety Act.

(45 ILCS 111/1)
Sec. 1. Short title. This Act may be cited as the Bi-State Transit Safety Act.
(Source: P.A. 90-273, eff. 7-30-97; re-enacted by P.A. 92-788, eff. 8-6-02.)

(45 ILCS 111/5)
Sec. 5. (Repealed).
(Source: P.A. 92-788, eff. 8-6-02. Repealed by P.A. 95-822, eff. 1-1-09.)

(45 ILCS 111/10)
Sec. 10. Powers. In further effectuation of the Bi-State Development Compact Act creating the Bi-State Development Agency, the State of Illinois hereby authorizes the St. Clair County Transit District to exercise the following powers:
(1) To regulate the safety and security of

passengers, employees, and property of rail fixed guideway systems of the Bi-State Development Agency located and operated within the boundaries of the State of Illinois, to the extent required by "Rail Fixed Guideway Systems; State Safety Oversight", 49 CFR Part 659, as now or hereafter amended.

(2) To develop, adopt, and implement a system safety

program standard meeting the compliance requirements prescribed in "Rail Fixed Guideway Systems; State Safety Oversight", 49 CFR Part 659, as now or hereafter amended.

(3) To require the Bi-State Development Agency to

comply with the system safety program standard and "Rail Fixed Guideway Systems; State Safety Oversight", 49 CFR Part 659, as now or hereafter amended.

(4) To perform all other necessary and incidental

functions related to the effectuation of this Act as mandated by "Rail Fixed Guideway Systems; State Safety Oversight", 49 CFR Part 659, as now or hereafter amended.

(Source: P.A. 95-822, eff. 1-1-09.)

(45 ILCS 111/15)
Sec. 15. Confidentiality of reports. The system security plan, investigation reports, surveys, schedules, lists, or data compiled, collected, or prepared by the Bi-State Development Agency or the St. Clair County Transit District under this Act, shall not be subject to discovery or admitted into evidence in federal or State court or considered for other purposes in any civil action for damages arising from any matter mentioned or addressed in such plan, reports, surveys, schedules, lists, or data.
(Source: P.A. 95-822, eff. 1-1-09.)

(45 ILCS 111/20)
Sec. 20. Right to contract for safety consultation. The St. Clair County Transit District may contract for safety consultation under the St. Clair County District's duties created by this Act. The St. Clair County District may assess the Bi-State Development Agency for its expenses in administering the Act.
(Source: P.A. 92-281, eff. 8-7-01; re-enacted and renumbered by P.A. 92-788, eff. 8-6-02.)

(45 ILCS 111/25)
Sec. 25. Jurisdiction. The jurisdiction of the St. Clair County Transit District under this Act shall be exclusive, except to the extent that its jurisdiction is preempted by federal statute, regulation, or order.
(Source: P.A. 92-281, eff. 8-7-01; re-enacted and renumbered by P.A. 92-788, eff. 8-6-02.)

(45 ILCS 111/30)
Sec. 30. (Repealed).
(Source: P.A. 92-281, eff. 8-7-01. Repealed by Sec. 31, eff. 7-1-01.)

(45 ILCS 111/31)
Sec. 31. (Repealed).
(Source: P.A. 90-273, eff. 7-30-97. Repealed internally, eff. 7-1-01, and by P.A. 92-281, eff. 8-7-01.)

(45 ILCS 111/50)
Sec. 50. (Amendatory provisions; text omitted).
(Source: P.A. 90-273, eff. 7-30-97; text omitted. Repealed by Sec. 31, eff. 7-1-01.)

(45 ILCS 111/55)
Sec. 55. (Amendatory provisions; text omitted).
(Source: P.A. 90-273, eff. 7-30-97; text omitted. Repealed by Sec. 31, eff. 7-1-01.)

(45 ILCS 111/60)
Sec. 60. (Amendatory provisions; text omitted).
(Source: P.A. 90-273, eff. 7-30-97; text omitted. Repealed by Sec. 31, eff. 7-1-01.)

(45 ILCS 111/65)
Sec. 65. (Amendatory provisions; text omitted).
(Source: P.A. 90-273, eff. 7-30-97; text omitted. Repealed by Sec. 31, eff. 7-1-01.)

(45 ILCS 111/70)
Sec. 70. (Repealed).
(Source: P.A. 90-273, eff. 7-30-97. Repealed by Sec. 31, eff. 7-1-01.)

(45 ILCS 111/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 90-273, eff. 7-30-97; re-enacted by P.A. 92-788, eff. 8-6-02.)



45 ILCS 135/ - Wabash Valley Compact Act.

(45 ILCS 135/0.01) (from Ch. 127, par. 63t)
Sec. 0.01. Short title. This Act may be cited as the Wabash Valley Compact Act.
(Source: P.A. 86-1324.)

(45 ILCS 135/1) (from Ch. 127, par. 63t-1)
Sec. 1. The State of Illinois ratifies and approves the following compact:

(45 ILCS 135/2) (from Ch. 127, par. 63t-2)
Sec. 2. The Governor shall appoint and designate the terms of seven commissioners to represent this State on the Wabash Valley Interstate Commission. Of the Commissioners first appointed, two shall serve for terms expiring April 1, 1961; two for terms expiring April 1, 1963; and three for terms expiring April 1, 1965. At the expiration of the term of each commissioner and of each succeeding commissioner, the Governor shall appoint a successor who shall hold office for a term of six years beginning April 1 of the year in which the preceding term expired. Each commissioner shall hold office until his successor has been appointed and qualified. The Governor shall fill any vacancy by appointment for the unexpired term.
(Source: Laws 1959, p. 59.)

(45 ILCS 135/3) (from Ch. 127, par. 63t-3)
Sec. 3. The several departments, agencies and officers of this state are authorized to cooperate with the Wabash Valley Interstate Commission. Within existing statutory authorizations, any such department, agency or officer may make contract with, lend, or otherwise furnish the Wabash Valley Interstate Commission with such items and services as are contemplated by any provision of the compact.
(Source: Laws 1959, p. 59.)



45 ILCS 140/ - Central Midwest Radioactive Waste Compact Act.

(45 ILCS 140/0.01) (from Ch. 127, par. 63v)
Sec. 0.01. Short title. This Act may be cited as the Central Midwest Radioactive Waste Compact Act.
(Source: P.A. 86-1324.)

(45 ILCS 140/1) (from Ch. 127, par. 63v-1)
Sec. 1. The State of Illinois ratifies and approves the following compact:



45 ILCS 141/ - Radioactive Waste Compact Enforcement Act.

(45 ILCS 141/1)
Sec. 1. Short Title. This Act may be cited as the Radioactive Waste Compact Enforcement Act.
(Source: P.A. 87-1166.)

(45 ILCS 141/5)
Sec. 5. Legislative Findings.
(a) The General Assembly finds:
(1) That the Central Midwest Interstate Low-Level

Radioactive Waste Compact was enacted by the State of Illinois and the Commonwealth of Kentucky to provide the instrument and framework for a cooperative effort, and to provide sufficient facilities for the proper management of low-level radioactive waste generated within the region, limiting the number of facilities, protecting the health and safety of the citizens, and promoting the volume and source reduction of low-level radioactive waste generated in the region, and for other purposes.

(2) That it is the responsibility of each party state

to the Compact to prescribe and enforce penalties against any person who is not an officer of another state for violation of any provision of the Compact.

(b) It is the purpose of this Act to establish a program by which these and other provisions of the Compact may be effectuated and enforced.
(Source: P.A. 87-1166.)

(45 ILCS 141/15)
Sec. 15. Definitions. In this Act:
"Commission" means the Central Midwest Interstate Low-Level Radioactive Waste Commission.
"Compact" means the Central Midwest Interstate Low-Level Radioactive Waste Compact.
"Disposal" means the isolation of waste from the biosphere in a permanent facility designed for that purpose.
"Facility" means a parcel of land or site, together with the structures, equipment, and improvements on or appurtenant to the land or site, that is used or is being developed for the treatment, storage or disposal of low-level radioactive waste.
"Low-level radioactive waste" or "waste" means radioactive waste not classified as (1) high-level radioactive waste, (2) transuranic waste, (3) spent nuclear fuel, or (4) by-product material as defined in Section 11e(2) of the Atomic Energy Act. This definition shall apply notwithstanding any declaration by the federal government or any state that any radioactive material is exempt from any regulatory control.
"Management plan" means the plan adopted by the Commission for the storage, transportation, treatment and disposal of waste within the region.
"Person" means any individual, corporation, business enterprise or other legal entity, public or private, and any legal successor, representative, agent or agency of that individual, corporation, business enterprise, or legal entity.
"Region" means the geographical area of the State of Illinois and the Commonwealth of Kentucky.
"Regional Facility" means any facility as defined in this Act that is (1) located in Illinois, and (2) established by Illinois pursuant to designation of Illinois as a host state by the Commission.
"Storage" means the temporary holding of radioactive material for treatment or disposal.
"Treatment" means any method, technique or process, including storage for radioactive decay, designed to change the physical, chemical, or biological characteristics of the radioactive material in order to render the radioactive material safe for transport or management, amenable to recovery, convertible to another usable material, or reduced in volume.
(Source: P.A. 87-1166.)

(45 ILCS 141/20)
Sec. 20. Access to Facilities.
(a) Unless otherwise authorized by the Commission:
(1) After January 1, 1993, no person shall deposit at

a facility in Illinois any waste not generated within the region.

(2) After January 1, 1993, no person shall accept at

a facility in Illinois waste not generated within the region.

(3) No person shall deposit at any regional facility

in Illinois any waste that is owned or generated by the United States Department of Energy, owned or generated by the United States Navy as a result of decommissioning of vessels of the United States Navy, or owned or generated as the result of any research, development, testing, or production of any atomic weapon.

(4) No person shall accept at any regional facility

in Illinois any waste that is owned or generated by the United States Department of Energy, owned or generated by the United States Navy as a result of decommissioning of vessels of the United States Navy, or owned or generated as the result of any research, development, testing, or production of any atomic weapon.

(5) No person shall export from the region waste that

is generated in Illinois, other than waste that is owned or generated by the United States Department of Energy, owned or generated by the United States Navy as a result of decommissioning of vessels of the United States Navy, or owned or generated as the result of any research, development, testing, or production of any atomic weapon.

(6) No person shall dispose of waste in Illinois

except at a regional disposal facility.

(7) No person who provides a service by arranging for

the collection, transportation, treatment, storage, or disposal of waste from outside the region shall dispose of any waste, regardless of origin, at a facility in Illinois without prior specific approval by the Commission.

(b) No person shall treat or store waste at a facility other than a regional facility, if such treatment or storage is prohibited by the Commission.
(c) No person shall deposit at any facility in Illinois any waste that has as its place of origin the disposal facility located in Maxey Flats, Kentucky.
(Source: P.A. 87-1166.)

(45 ILCS 141/25)
Sec. 25. Enforcement.
(a) The Illinois Emergency Management Agency (Agency) shall adopt regulations to administer and enforce the provisions of this Act. The regulations shall be adopted with the consultation and cooperation of the Commission.
Regulations adopted by the Agency under this Act shall prohibit the shipment into or acceptance of waste in Illinois if the shipment or acceptance would result in a violation of any provision of the Compact or this Act.
(b) The Agency may, by regulation, impose conditions on the shipment into or acceptance of waste in Illinois that the Agency determines to be reasonable and necessary to enforce the provisions of this Act. The conditions may include, but are not limited to (i) requiring prior notification of any proposed shipment or receipt of waste; (ii) requiring the shipper or recipient to identify the location to which the waste will be sent for disposal following treatment or storage in Illinois; (iii) limiting the time that waste from outside Illinois may be held in Illinois; (iv) requiring the shipper or recipient to post bond or by other mechanism to assure that radioactive material will not be treated, stored, or disposed of in Illinois in violation of any provision of this Act; (v) requiring that the shipper consent to service of process before shipment of waste into Illinois.
(c) The Agency shall, by regulation, impose a system of civil penalties in accordance with the provisions of this Act. Amounts recovered under these regulations shall be deposited in the Low-Level Radioactive Waste Facility Development and Operation Fund.
(d) The regulations adopted by the Agency may provide for the granting of exemptions, but only upon a showing by the applicant that the granting of an exemption would be consistent with the Compact.
(Source: P.A. 95-777, eff. 8-4-08.)

(45 ILCS 141/30)
Sec. 30. Penalties.
(a) Any person who ships or receives radioactive material in violation of any provision of this Act or a regulation of the Agency adopted under this Act shall be subject to a civil penalty not to exceed $100,000 per occurrence.
(b) Any person who fails to pay a civil penalty imposed by regulations adopted under this Act, or any portion of the penalty, shall be liable in a civil action in an amount not to exceed 4 times the amount imposed and not paid.
(c) Any person who intentionally violates a provision of subsection (a)(1), (a)(2), (a)(3), (a)(4) or (a)(6) of Section 20 of this Act shall be guilty of a Class 4 felony.
(d) At the request of the Agency, the Attorney General shall, on behalf of the State, bring an action for the recovery of any civil penalty or the prosecution of any criminal offense provided for by this Act. Any civil penalties so recovered shall be deposited in the Low-Level Radioactive Waste Facility Development and Operation Fund.
(Source: P.A. 95-777, eff. 8-4-08.)

(45 ILCS 141/31)
Sec. 31. The Agency may accept donations of money, equipment, supplies, materials, and services from any person for accomplishing the purposes of this Act. Any donation of money shall be deposited in the Low-Level Radioactive Waste Facility Development and Operation Fund and shall be expended by the Agency only in accordance with the purposes of the donation.
(Source: P.A. 95-777, eff. 8-4-08.)

(45 ILCS 141/35)
Sec. 35. Stay of enforcement. Enforcement of this Act is stayed until 120 days after the Congress of the United States has given its consent to the amendments to the Central Midwest Radioactive Waste Compact Act enacted by P.A. 87-1166.
(Source: P.A. 88-616, eff. 9-9-94.)

(45 ILCS 141/51)
Sec. 51. This Act takes effect upon becoming law.
(Source: P.A. 87-1166.)



45 ILCS 145/ - Great Lakes Basin Compact Act.

(45 ILCS 145/0.01) (from Ch. 127, par. 192.01)
Sec. 0.01. Short title. This Act may be cited as the Great Lakes Basin Compact Act.
(Source: P.A. 86-1324.)

(45 ILCS 145/1) (from Ch. 127, par. 192.1)
Sec. 1. The State of Illinois does hereby ratify, approve and adopt the Great Lakes Basin Compact, which is as follows:

(45 ILCS 145/2) (from Ch. 127, par. 192.2)
Sec. 2. Notice of the approval of said compact shall be given by the Governor of Illinois to the Governors of Indiana, Michigan, Minnesota, New York, Ohio, Pennsylvania and Wisconsin, and to the Department of State of the United States.
(Source: Laws 1955, p. 1678.)

(45 ILCS 145/3) (from Ch. 127, par. 192.3)
Sec. 3. The ratification and approval of said compact by this State shall not be binding or obligatory until it shall have been likewise approved by the legislatures of any three of the States of Indiana, Michigan, Minnesota, New York, Ohio, Pennsylvania and Wisconsin and by The Congress of the United States. Nothing in this Act or in said compact contained shall be construed as abridging the right of the General Assembly, at any time, to exercise its own discretion as to what laws on the subject matter referred to in said compact it will enact, repeal or amend.
(Source: Laws 1955, p. 1678.)

(45 ILCS 145/4) (from Ch. 127, par. 192.4)
Sec. 4. Whenever any three of the States of Indiana, Michigan, Minnesota, New York, Ohio, Pennsylvania and Wisconsin shall have ratified said compact and The Congress shall have given its consent, the Governor of the State of Illinois shall appoint 5 commissioners as representatives of the State of Illinois on The Great Lakes Commission, whose duties and authority on behalf of the State of Illinois shall be as provided in said compact. Of these 5 commissioners, not more than 2 shall be residents of the City of Chicago and not more than one shall be a resident of Cook County outside the city limits of Chicago.
(Source: Laws 1955, p. 1678.)



45 ILCS 147/ - Great Lakes-St. Lawrence River Basin Water Resources Compact Act.

(45 ILCS 147/1)
Sec. 1. Short title. This Act may be cited as the Great Lakes-St. Lawrence River Basin Water Resources Compact Act.
(Source: P.A. 95-238, eff. 8-17-07.)

(45 ILCS 147/5)
Sec. 5. Great Lakes-St. Lawrence River Basin Water Resources Compact. The Governor of this State is authorized to take such action as may be necessary and proper in his or her discretion to effectuate the following Compact and the initial organization and operation thereunder:

natural resources shared and held in trust by the States;

b. The Waters of the Basin are interconnected and

part of a single hydrologic system;

c. The Waters of the Basin can concurrently serve

multiple uses. Such multiple uses include municipal, public, industrial, commercial, agriculture, mining, navigation, energy development and production, recreation, the subsistence, economic and cultural activities of native peoples, Water quality maintenance, and the maintenance of fish and wildlife habitat and a balanced ecosystem. And, other purposes are encouraged, recognizing that such uses are interdependent and must be balanced;

d. Future Diversions and Consumptive Uses of Basin

Water resources have the potential to significantly impact the environment, economy and welfare of the Great Lakes-St. Lawrence River region;

e. Continued sustainable, accessible and adequate

Water supplies for the people and economy of the Basin are of vital importance; and,

f. The Parties have a shared duty to protect,

conserve, restore, improve and manage the renewable but finite Waters of the Basin for the use, benefit and enjoyment of all their citizens, including generations yet to come. The most effective means of protecting, conserving, restoring, improving and managing the Basin Waters is through the joint pursuit of unified and cooperative principles, policies and programs mutually agreed upon, enacted and adhered to by all Parties.

2. Purposes:
a. To act together to protect, conserve, restore,

improve and effectively manage the Waters and Water Dependent Natural Resources of the Basin under appropriate arrangements for intergovernmental cooperation and consultation because current lack of full scientific certainty should not be used as a reason for postponing measures to protect the Basin Ecosystem;

b. To remove causes of present and future

controversies;

c. To provide for cooperative planning and action by

the Parties with respect to such Water resources;

d. To facilitate consistent approaches to Water

management across the Basin while retaining State management authority over Water management decisions within the Basin;

e. To facilitate the exchange of data, strengthen the

scientific information base upon which decisions are made and engage in consultation on the potential effects of proposed Withdrawals and losses on the Waters and Water Dependent Natural Resources of the Basin;

f. To prevent significant adverse impacts of

Withdrawals and losses on the Basin's ecosystems and watersheds;

g. To promote interstate and State-Provincial comity;

and,

h. To promote an Adaptive Management approach to the

conservation and management of Basin Water resources, which recognizes, considers and provides adjustments for the uncertainties in, and evolution of, scientific knowledge concerning the Basin's Waters and Water Dependent Natural Resources.

Section 1.4. Science.
1. The Parties commit to provide leadership for the development of a collaborative strategy with other regional partners to strengthen the scientific basis for sound Water management decision making under this Compact.
2. The strategy shall guide the collection and application of scientific information to support:
a. An improved understanding of the individual and

Cumulative Impacts of Withdrawals from various locations and Water sources on the Basin Ecosystem and to develop a mechanism by which impacts of Withdrawals may be assessed;

b. The periodic assessment of Cumulative Impacts of

Withdrawals, Diversions and Consumptive Uses on a Great Lake and St. Lawrence River watershed basis;

c. Improved scientific understanding of the Waters of

the Basin;

d. Improved understanding of the role of groundwater

in Basin Water resources management; and,

e. The development, transfer and application of

science and research related to Water conservation and Water use efficiency.

Parties; and,

b. Every five years after the effective date of this

Compact; and,

c. At any other time at the request of one of the

Parties.

3. As one of its duties and responsibilities, the Council may recommend a range of approaches to the Parties with respect to the development, enhancement and application of Water management and conservation and efficiency programs to implement the Standard of Review and Decision reflecting improved scientific understanding of the Waters of the Basin, including groundwater, and the impacts of Withdrawals on the Basin Ecosystem.

Dependent Natural Resources;

b. Protecting and restoring the hydrologic and

ecosystem integrity of the Basin;

c. Retaining the quantity of surface water and

groundwater in the Basin;

d. Ensuring sustainable use of Waters of the Basin;

and,

e. Promoting the efficiency of use and reducing

losses and waste of Water.

2. Within two years of the effective date of this Compact, each Party shall develop its own Water conservation and efficiency goals and objectives consistent with the Basin-wide goals and objectives, and shall develop and implement a Water conservation and efficiency program, either voluntary or mandatory, within its jurisdiction based on the Party's goals and objectives. Each Party shall annually assess its programs in meeting the Party's goals and objectives, report to the Council and the Regional Body and make this annual assessment available to the public.
3. Beginning five years after the effective date of this Compact, and every five years thereafter, the Council, in cooperation with the Provinces, shall review and modify as appropriate the Basin-wide objectives, and the Parties shall have regard for any such modifications in implementing their programs. This assessment will be based on examining new technologies, new patterns of Water use, new resource demands and threats, and Cumulative Impact assessment under Section 4.15.
4. Within two years of the effective date of this Compact, the Parties commit to promote Environmentally Sound and Economically Feasible Water Conservation Measures such as:
a. Measures that promote efficient use of Water;
b. Identification and sharing of best management

practices and state of the art conservation and efficiency technologies;

c. Application of sound planning principles;
d. Demand-side and supply-side Measures or

incentives; and,

e. Development, transfer and application of science

and research.

5. Each Party shall implement in accordance with paragraph 2 above a voluntary or mandatory Water conservation program for all, including existing, Basin Water users. Conservation programs need to adjust to new demands and the potential impacts of cumulative effects and climate.

Section 4.3. Party Powers and Duties.
1. Each Party, within its jurisdiction, shall manage and regulate New or Increased Withdrawals, Consumptive Uses and Diversions, including Exceptions, in accordance with this Compact.
2. Each Party shall require an Applicant to submit an Application in such manner and with such accompanying information as the Party shall prescribe.
3. No Party may approve a Proposal if the Party determines that the Proposal is inconsistent with this Compact or the Standard of Review and Decision or any implementing rules or regulations promulgated thereunder. The Party may approve, approve with modifications or disapprove any Proposal depending on the Proposal's consistency with this Compact and the Standard of Review and Decision.
4. Each Party shall monitor the implementation of any approved Proposal to ensure consistency with the approval and may take all necessary enforcement actions.
5. No Party shall approve a Proposal subject to Council or Regional Review, or both, pursuant to this Compact unless it shall have been first submitted to and reviewed by either the Council or Regional Body, or both, and approved by the Council, as applicable. Sufficient opportunity shall be provided for comment on the Proposal's consistency with this Compact and the Standard of Review and Decision. All such comments shall become part of the Party's formal record of decision, and the Party shall take into consideration any such comments received.

Section 4.4. Requirement for Originating Party Approval.
No Proposal subject to management and regulation under this Compact shall hereafter be undertaken by any Person unless it shall have been approved by the Originating Party.

Section 4.5. Regional Review.
1. General.
a. It is the intention of the Parties to participate

in Regional Review of Proposals with the Provinces, as described in this Compact and the Agreement.

b. Unless the Applicant or the Originating Party

otherwise requests, it shall be the goal of the Regional Body to conclude its review no later than 90 days after notice under Section 4.5.2 of such Proposal is received from the Originating Party.

c. Proposals for Exceptions subject to Regional

Review shall be submitted by the Originating Party to the Regional Body for Regional Review, and where applicable, to the Council for concurrent review.

d. The Parties agree that the protection of the

integrity of the Great Lakes-St. Lawrence River Basin Ecosystem shall be the overarching principle for reviewing Proposals subject to Regional Review, recognizing uncertainties with respect to demands that may be placed on Basin Water, including groundwater, levels and flows of the Great Lakes and the St. Lawrence River, future changes in environmental conditions, the reliability of existing data and the extent to which Diversions may harm the integrity of the Basin Ecosystem.

e. The Originating Party shall have lead

responsibility for coordinating information for resolution of issues related to evaluation of a Proposal, and shall consult with the Applicant throughout the Regional Review Process.

f. A majority of the members of the Regional Body may

request Regional Review of a regionally significant or potentially precedent setting Proposal. Such Regional Review must be conducted, to the extent possible, within the time frames set forth in this Section. Any such Regional Review shall be undertaken only after consulting the Applicant.

2. Notice from Originating Party to the Regional Body.
a. The Originating Party shall determine if a

Proposal is subject to Regional Review. If so, the Originating Party shall provide timely notice to the Regional Body and the public.

b. Such notice shall not be given unless and until

all information, documents and the Originating Party's Technical Review needed to evaluate whether the Proposal meets the Standard of Review and Decision have been provided.

c. An Originating Party may:
i. Provide notice to the Regional Body of an

Application, even if notification is not required; or,

ii. Request Regional Review of an application,

even if Regional Review is not required. Any such Regional Review shall be undertaken only after consulting the Applicant.

d. An Originating Party may provide preliminary

notice of a potential Proposal.

3. Public Participation.
a. To ensure adequate public participation, the

Regional Body shall adopt procedures for the review of Proposals that are subject to Regional Review in accordance with this Article.

b. The Regional Body shall provide notice to the

public of a Proposal undergoing Regional Review. Such notice shall indicate that the public has an opportunity to comment in writing to the Regional Body on whether the Proposal meets the Standard of Review and Decision.

c. The Regional Body shall hold a public meeting in

the State or Province of the Originating Party in order to receive public comment on the issue of whether the Proposal under consideration meets the Standard of Review and Decision.

d. The Regional Body shall consider the comments

received before issuing a Declaration of Finding.

e. The Regional Body shall forward the comments it

receives to the Originating Party.

4. Technical Review.
a. The Originating Party shall provide the Regional

Body with its Technical Review of the Proposal under consideration.

b. The Originating Party's Technical Review shall

thoroughly analyze the Proposal and provide an evaluation of the Proposal sufficient for a determination of whether the Proposal meets the Standard of Review and Decision.

c. Any member of the Regional Body may conduct their

own Technical Review of any Proposal subject to Regional Review.

d. At the request of the majority of its members, the

Regional Body shall make such arrangements as it considers appropriate for an independent Technical Review of a Proposal.

e. All Parties shall exercise their best efforts to

ensure that a Technical Review undertaken under Sections 4.5.4.c and 4.5.4.d does not unnecessarily delay the decision by the Originating Party on the Application. Unless the Applicant or the Originating Party otherwise requests, all Technical Reviews shall be completed no later than 60 days after the date the notice of the Proposal was given to the Regional Body.

5. Declaration of Finding.
a. The Regional Body shall meet to consider a

Proposal. The Applicant shall be provided with an opportunity to present the Proposal to the Regional Body at such time.

b. The Regional Body, having considered the notice,

the Originating Party's Technical Review, any other independent Technical Review that is made, any comments or objections including the analysis of comments made by the public, First Nations and federally recognized Tribes, and any other information that is provided under this Compact shall issue a Declaration of Finding that the Proposal under consideration:

i. Meets the Standard of Review and Decision;
ii. Does not meet the Standard of Review and

Decision; or,

iii. Would meet the Standard of Review and

Decision if certain conditions were met.

c. An Originating Party may decline to participate

in a Declaration of Finding made by the Regional Body.

d. The Parties recognize and affirm that it is

preferable for all members of the Regional Body to agree whether the Proposal meets the Standard of Review and Decision.

e. If the members of the Regional Body who

participate in the Declaration of Finding all agree, they shall issue a written Declaration of Finding with consensus.

f. In the event that the members cannot agree, the

Regional Body shall make every reasonable effort to achieve consensus within 25 days.

g. Should consensus not be achieved, the Regional

Body may issue a Declaration of Finding that presents different points of view and indicates each Party's conclusions.

h. The Regional Body shall release the Declarations

of Finding to the public.

i. The Originating Party and the Council shall

consider the Declaration of Finding before making a decision on the Proposal.

Section 4.6. Proposals Subject to Prior Notice.
1. Beginning no later than five years of the effective date of this Compact, the Originating Party shall provide all Parties and the Provinces with detailed and timely notice and an opportunity to comment within 90 days on any Proposal for a New or Increased Consumptive Use of 5 million gallons per day or greater average in any 90-day period. Comments shall address whether or not the Proposal is consistent with the Standard of Review and Decision. The Originating Party shall provide a response to any such comment received from another Party.
2. A Party may provide notice, an opportunity to comment and a response to comments even if this is not required under paragraph 1 of this Section. Any provision of such notice and opportunity to comment shall be undertaken only after consulting the Applicant.

Section 4.7. Council Actions.
1. Proposals for Exceptions subject to Council Review shall be submitted by the Originating Party to the Council for Council Review, and where applicable, to the Regional Body for concurrent review.
2. The Council shall review and take action on Proposals in accordance with this Compact and the Standard of Review and Decision. The Council shall not take action on a Proposal subject to Regional Review pursuant to this Compact unless the Proposal shall have been first submitted to and reviewed by the Regional Body. The Council shall consider any findings resulting from such review.

Section 4.8. Prohibition of New or Increased Diversions.
All New or Increased Diversions are prohibited, except as provided for in this Article.

Section 4.9. Exceptions to the Prohibition of Diversions.
1. Straddling Communities. A Proposal to transfer Water to an area within a Straddling Community but outside the Basin or outside the source Great Lake Watershed shall be excepted from the prohibition against Diversions and be managed and regulated by the Originating Party provided that, regardless of the volume of Water transferred, all the Water so transferred shall be used solely for Public Water Supply Purposes within the Straddling Community, and:
a. All Water Withdrawn from the Basin shall be

returned, either naturally or after use, to the Source Watershed less an allowance for Consumptive Use. No surface water or groundwater from outside the Basin may be used to satisfy any portion of this criterion except if it:

i. Is part of a water supply or wastewater

treatment system that combines water from inside and outside of the Basin;

ii. Is treated to meet applicable water quality

discharge standards and to prevent the introduction of invasive species into the Basin;

iii. Maximizes the portion of water returned to

the Source Watershed as Basin Water and minimizes the surface water or groundwater from outside the Basin;

b. If the Proposal results from a New or Increased

Withdrawal of 100,000 gallons per day or greater average over any 90-day period, the Proposal shall also meet the Exception Standard; and,

c. If the Proposal results in a New or Increased

Consumptive Use of 5 million gallons per day or greater average over any 90-day period, the Proposal shall also undergo Regional Review.

2. Intra-Basin Transfer. A Proposal for an Intra-Basin Transfer that would be considered a Diversion under this Compact, and not already excepted pursuant to paragraph 1 of this Section, shall be excepted from the prohibition against Diversions, provided that:
a. If the Proposal results from a New or Increased

Withdrawal less than 100,000 gallons per day average over any 90-day period, the Proposal shall be subject to management and regulation at the discretion of the Originating Party.

b. If the Proposal results from a New or Increased

Withdrawal 100,000 gallons per day or greater average over any 90-day period and if the Consumptive Use resulting from the Withdrawal is less than 5 million gallons per day average over any 90-day period:

i. The Proposal shall meet the Exception Standard

and be subject to management and regulation by the Originating Party, except that the Water may be returned to another Great Lake watershed rather than the Source Watershed;

ii. The Applicant shall demonstrate that there is

no feasible, cost effective, and environmentally sound water supply alternative within the Great Lake watershed to which the Water will be transferred, including conservation of existing water supplies; and,

iii. The Originating Party shall provide notice

to the other Parties prior to making any decision with respect to the Proposal.

c. If the Proposal results in a New or Increased

Consumptive Use of 5 million gallons per day or greater average over any 90-day period:

i. The Proposal shall be subject to management

and regulation by the Originating Party and shall meet the Exception Standard, ensuring that Water Withdrawn shall be returned to the Source Watershed;

ii. The Applicant shall demonstrate that there is

no feasible, cost effective, and environmentally sound water supply alternative within the Great Lake watershed to which the Water will be transferred, including conservation of existing water supplies;

iii. The Proposal undergoes Regional Review; and,
iv. The Proposal is approved by the Council.

Council approval shall be given unless one or more Council Members vote to disapprove.

3. Straddling Counties. A Proposal to transfer Water to a Community within a Straddling County that would be considered a Diversion under this Compact shall be excepted from the prohibition against Diversions, provided that it satisfies all of the following conditions:
a. The Water shall be used solely for the Public

Water Supply Purposes of the Community within a Straddling County that is without adequate supplies of potable water;

b. The Proposal meets the Exception Standard,

maximizing the portion of water returned to the Source Watershed as Basin Water and minimizing the surface water or groundwater from outside the Basin;

c. The Proposal shall be subject to management and

regulation by the Originating Party, regardless of its size;

d. There is no reasonable water supply alternative

within the basin in which the community is located, including conservation of existing water supplies;

e. Caution shall be used in determining whether or

not the Proposal meets the conditions for this Exception. This Exception should not be authorized unless it can be shown that it will not endanger the integrity of the Basin Ecosystem;

f. The Proposal undergoes Regional Review; and,
g. The Proposal is approved by the Council. Council

approval shall be given unless one or more Council Members vote to disapprove.

A Proposal must satisfy all of the conditions listed above. Further, substantive consideration will also be given to whether or not the Proposal can provide sufficient scientifically based evidence that the existing water supply is derived from groundwater that is hydrologically interconnected to Waters of the Basin.
4. Exception Standard. Proposals subject to management and regulation in this Section shall be declared to meet this Exception Standard and may be approved as appropriate only when the following criteria are met:
a. The need for all or part of the proposed Exception

cannot be reasonably avoided through the efficient use and conservation of existing water supplies;

b. The Exception will be limited to quantities that

are considered reasonable for the purposes for which it is proposed;

c. All Water Withdrawn shall be returned, either

naturally or after use, to the Source Watershed less an allowance for Consumptive Use. No surface water or groundwater from the outside the Basin may be used to satisfy any portion of this criterion except if it:

i. Is part of a water supply or wastewater

treatment system that combines water from inside and outside of the Basin;

ii. Is treated to meet applicable water quality

discharge standards and to prevent the introduction of invasive species into the Basin;

d. The Exception will be implemented so as to ensure

that it will result in no significant individual or cumulative adverse impacts to the quantity or quality of the Waters and Water Dependent Natural Resources of the Basin with consideration given to the potential Cumulative Impacts of any precedent-setting consequences associated with the Proposal;

e. The Exception will be implemented so as to

incorporate Environmentally Sound and Economically Feasible Water Conservation Measures to minimize Water Withdrawals or Consumptive Use;

f. The Exception will be implemented so as to ensure

that it is in compliance with all applicable municipal, State and federal laws as well as regional interstate and international agreements, including the Boundary Waters Treaty of 1909; and,

g. All other applicable criteria in Section 4.9 have

also been met.

Section 4.10. Management and Regulation of New or Increased Withdrawals and Consumptive Uses.
1. Within five years of the effective date of this Compact, each Party shall create a program for the management and regulation of New or Increased Withdrawals and Consumptive Uses by adopting and implementing Measures consistent with the Decision-Making Standard. Each Party, through a considered process, shall set and may modify threshold levels for the regulation of New or Increased Withdrawals in order to assure an effective and efficient Water management program that will ensure that uses overall are reasonable, that Withdrawals overall will not result in significant impacts to the Waters and Water Dependent Natural Resources of the Basin, determined on the basis of significant impacts to the physical, chemical, and biological integrity of Source Watersheds, and that all other objectives of the Compact are achieved. Each Party may determine the scope and thresholds of its program, including which New or Increased Withdrawals and Consumptive Uses will be subject to the program.
2. Any Party that fails to set threshold levels that comply with Section 4.10.1 any time before 10 years after the effective date of this Compact shall apply a threshold level for management and regulation of all New or Increased Withdrawals of 100,000 gallons per day or greater average in any 90-day period.
3. The Parties intend programs for New or Increased Withdrawals and Consumptive Uses to evolve as may be necessary to protect Basin Waters. Pursuant to Section 3.4, the Council, in cooperation with the Provinces, shall periodically assess the Water management programs of the Parties. Such assessments may produce recommendations for the strengthening of the programs, including without limitation, establishing lower thresholds for management and regulation in accordance with the Decision-Making Standard.

Section 4.11. Decision-Making Standard. Proposals subject to management and regulation in Section 4.10 shall be declared to meet this Decision-Making Standard and may be approved as appropriate only when the following criteria are met:
1. All Water Withdrawn shall be returned, either naturally or after use, to the Source Watershed less an allowance for Consumptive Use;
2. The Withdrawal or Consumptive Use will be implemented so as to ensure that the Proposal will result in no significant individual or cumulative adverse impacts to the quantity or quality of the Waters and Water Dependent Natural Resources and the applicable Source Watershed;
3. The Withdrawal or Consumptive Use will be implemented so as to incorporate Environmentally Sound and Economically Feasible Water Conservation Measures;
4. The Withdrawal or Consumptive Use will be implemented so as to ensure that it is in compliance with all applicable municipal, State and federal laws as well as regional interstate and international agreements, including the Boundary Waters Treaty of 1909;
5. The proposed use is reasonable, based upon a consideration of the following factors:
a. Whether the proposed Withdrawal or Consumptive Use

is planned in a fashion that provides for efficient use of the water, and will avoid or minimize the waste of Water;

b. If the Proposal is for an increased Withdrawal or

Consumptive use, whether efficient use is made of existing water supplies;

c. The balance between economic development, social

development and environmental protection of the proposed Withdrawal and use and other existing or planned withdrawals and water uses sharing the water source;

d. The supply potential of the water source,

considering quantity, quality, and reliability and safe yield of hydrologically interconnected water sources;

e. The probable degree and duration of any adverse

impacts caused or expected to be caused by the proposed Withdrawal and use under foreseeable conditions, to other lawful consumptive or non-consumptive uses of water or to the quantity or quality of the Waters and Water Dependent Natural Resources of the Basin, and the proposed plans and arrangements for avoidance or mitigation of such impacts; and,

f. If a Proposal includes restoration of hydrologic

conditions and functions of the Source Watershed, the Party may consider that.

Section 4.12. Applicability.
1. Minimum Standard. This Standard of Review and Decision shall be used as a minimum standard. Parties may impose a more restrictive decision-making standard for Withdrawals under their authority. It is also acknowledged that although a Proposal meets the Standard of Review and Decision it may not be approved under the laws of the Originating Party that has implemented more restrictive Measures.
2. Baseline.
a. To establish a baseline for determining a New or

Increased Diversion, Consumptive Use or Withdrawal, each Party shall develop either or both of the following lists for their jurisdiction:

i. A list of existing Withdrawal approvals as of

the effective date of the Compact;

ii. A list of the capacity of existing systems as

of the effective date of this Compact. The capacity of the existing systems should be presented in terms of Withdrawal capacity, treatment capacity, distribution capacity, or other capacity limiting factors. The capacity of the existing systems must represent the state of the systems. Existing capacity determinations shall be based upon approval limits or the most restrictive capacity information.

b. For all purposes of this Compact, volumes of

Diversions, Consumptive Uses, or Withdrawals of Water set forth in the list(s) prepared by each Party in accordance with this Section, shall constitute the baseline volume.

c. The list(s) shall be furnished to the Regional

Body and the Council within one year of the effective date of this Compact.

3. Timing of Additional Applications. Applications for New or Increased Withdrawals, Consumptive Uses or Exceptions shall be considered cumulatively within ten years of any application.
4. Change of Ownership. Unless a new owner proposes a project that shall result in a Proposal for a New or Increased Diversion or Consumptive Use subject to Regional Review or Council approval, the change of ownership in and of itself shall not require Regional Review or Council approval.
5. Groundwater. The Basin surface water divide shall be used for the purpose of managing and regulating New or Increased Diversions, Consumptive Uses or Withdrawals of surface water and groundwater.
6. Withdrawal Systems. The total volume of surface water and groundwater resources that supply a common distribution system shall determine the volume of a Withdrawal, Consumptive Use or Diversion.
7. Connecting Channels. The watershed of each Great Lake shall include its upstream and downstream connecting channels.
8. Transmission in Water Lines. Transmission of Water within a line that extends outside the Basin as it conveys Water from one point to another within the Basin shall not be considered a Diversion if none of the Water is used outside the Basin.
9. Hydrologic Units. The Lake Michigan and Lake Huron watersheds shall be considered to be a single hydrologic unit and watershed.
10. Bulk Water Transfer. A Proposal to Withdraw Water and to remove it from the Basin in any container greater than 5.7 gallons shall be treated under this Compact in the same manner as a Proposal for a Diversion. Each Party shall have the discretion, within its jurisdiction, to determine the treatment of Proposals to Withdraw Water and to remove it from the Basin in any container of 5.7 gallons or less.

Section 4.13. Exemptions. Withdrawals from the Basin for the following purposes are exempt from the requirements of Article 4.
1. To supply vehicles, including vessels and aircraft, whether for the needs of the persons or animals being transported or for ballast or other needs related to the operation of the vehicles.
2. To use in a non-commercial project on a short-term basis for firefighting, humanitarian, or emergency response purposes.

Section 4.14. U.S. Supreme Court Decree: Wisconsin et al. v. Illinois et al.
1. Notwithstanding any terms of this Compact to the contrary, with the exception of Paragraph 5 of this Section, current, New or Increased Withdrawals, Consumptive Uses and Diversions of Basin Water by the State of Illinois shall be governed by the terms of the United States Supreme Court decree in Wisconsin et al. v. Illinois et al. and shall not be subject to the terms of this Compact nor any rules or regulations promulgated pursuant to this Compact. This means that, with the exception of Paragraph 5 of this Section, for purposes of this Compact, current, New or Increased Withdrawals, Consumptive Uses and Diversions of Basin Water within the State of Illinois shall be allowed unless prohibited by the terms of the United States Supreme Court decree in Wisconsin et al. v. Illinois et al.
2. The Parties acknowledge that the United States Supreme Court decree in Wisconsin et al. v. Illinois et al. shall continue in full force and effect, that this Compact shall not modify any terms thereof, and that this Compact shall grant the parties no additional rights, obligations, remedies or defenses thereto. The Parties specifically acknowledge that this Compact shall not prohibit or limit the State of Illinois in any manner from seeking additional Basin Water as allowed under the terms of the United States Supreme Court decree in Wisconsin et al. v. Illinois et al., any other party from objecting to any request by the State of Illinois for additional Basin Water under the terms of said decree, or any party from seeking any other type of modification to said decree. If an application is made by any party to the Supreme Court of the United States to modify said decree, the Parties to this Compact who are also parties to the decree shall seek formal input from the Canadian Provinces of Ontario and Québec, with respect to the proposed modification, use best efforts to facilitate the appropriate participation of said Provinces in the proceedings to modify the decree, and shall not unreasonably impede or restrict such participation.
3. With the exception of Paragraph 5 of this Section, because current, New or Increased Withdrawals, Consumptive Uses and Diversions of Basin Water by the State of Illinois are not subject to the terms of this Compact, the State of Illinois is prohibited from using any term of this Compact, including Section 4.9, to seek New or Increased Withdrawals, Consumptive Uses or Diversions of Basin Water.
4. With the exception of Paragraph 5 of this Section, because Sections 4.3, 4.4, 4.5, 4.6, 4.7, 4.8, 4.9, 4.10, 4.11, 4.12 (Paragraphs 1, 2, 3, 4, 6 and 10 only), and 4.13 of this Compact all relate to current, New or Increased Withdrawals, Consumptive Uses and Diversions of Basin Waters, said provisions do not apply to the State of Illinois. All other provisions of this Compact not listed in the preceding sentence shall apply to the State of Illinois, including the Water Conservation Programs provision of Section 4.2.
5. In the event of a Proposal for a Diversion of Basin Water for use outside the territorial boundaries of the Parties to this Compact, decisions by the State of Illinois regarding such a Proposal would be subject to all terms of this Compact, except Paragraphs 1, 3 and 4 of this Section.
6. For purposes of the State of Illinois' participation in this Compact, the entirety of this Section 4.14 is necessary for the continued implementation of this Compact and, if severed, this Compact shall no longer be binding on or enforceable by or against the State of Illinois.

Section 4.15. Assessment of Cumulative Impacts.
1. The Parties in cooperation with the Provinces shall collectively conduct within the Basin, on a Lake watershed and St. Lawrence River Basin basis, a periodic assessment of the Cumulative Impacts of Withdrawals, Diversions and Consumptive Uses from the Waters of the Basin, every 5 years or each time the incremental Basin Water losses reach 50 million gallons per day average in any 90-day period in excess of the quantity at the time of the most recent assessment, whichever comes first, or at the request of one or more of the Parties. The assessment shall form the basis for a review of the Standard of Review and Decision, Council and Party regulations and their application. This assessment shall:
a. Utilize the most current and appropriate

guidelines for such a review, which may include but not be limited to Council on Environmental Quality and Environment Canada guidelines;

b. Give substantive consideration to climate change

or other significant threats to Basin Waters and take into account the current state of scientific knowledge, or uncertainty, and appropriate Measures to exercise caution in cases of uncertainty if serious damage may result;

c. Consider adaptive management principles and

approaches, recognizing, considering and providing adjustments for the uncertainties in, and evolution of science concerning the Basin's water resources, watersheds and ecosystems, including potential changes to Basin-wide processes, such as lake level cycles and climate.

2. The Parties have the responsibility of conducting this Cumulative Impact assessment. Applicants are not required to participate in this assessment.
3. Unless required by other statutes, Applicants are not required to conduct a separate cumulative impact assessment in connection with an Application but shall submit information about the potential impacts of a Proposal to the quantity or quality of the Waters and Water Dependent Natural Resources of the applicable Source Watershed. An Applicant may, however, provide an analysis of how their Proposal meets the no significant adverse Cumulative Impact provision of the Standard of Review and Decision.

to compel compliance with the provisions of this Compact, and the rules and regulations promulgated hereunder by the Council. Jurisdiction over such actions is granted to the court of the relevant Party, as well as the United States District Courts for the District of Columbia and the District Court in which the Council maintains offices. The remedies available to any such court shall include, but not be limited to, equitable relief and civil penalties.

b. Each Party may issue orders within its respective

jurisdiction and may initiate actions to compel compliance with the provisions of its respective statutes and regulations adopted to implement the authorities contemplated by this Compact in accordance with the provisions of the laws adopted in each Party's jurisdiction.

3. Any aggrieved Person, Party or the Council may commence a civil action in the relevant Party's courts and administrative systems to compel any Person to comply with this Compact should any such Person, without approval having been given, undertake a New or Increased Withdrawal, Consumptive Use or Diversion that is prohibited or subject to approval pursuant to this Compact.
a. No action under this subsection may be commenced

if:

i. The Originating Party or Council approval for

the New or Increased Withdrawal, Consumptive Use or Diversion has been granted; or,

ii. The Originating Party or Council has found

that the New or Increased Withdrawal, Consumptive Use or Diversion is not subject to approval pursuant to this Compact.

b. No action under this subsection may be commenced

unless:

i. A Person commencing such action has first

given 60 days prior notice to the Originating Party, the Council and Person alleged to be in noncompliance; and,

ii. Neither the Originating Party nor the Council

has commenced and is diligently prosecuting appropriate enforcement actions to compel compliance with this Compact. The available remedies shall include equitable relief, and the prevailing or substantially prevailing party may recover the costs of litigation, including reasonable attorney and expert witness fees, whenever the court determines that such an award is appropriate.

4. Each of the Parties may adopt provisions providing additional enforcement mechanisms and remedies including equitable relief and civil penalties applicable within its jurisdiction to assist in the implementation of this Compact.

and enactment into law of this Compact by the legislatures of the signatory parties and consent by the Congress of the United States, the respective Governors do hereby, in accordance with the authority conferred by law, sign this Compact in nine duplicate original copies, attested by the respective Secretaries of State, and have caused the seals of the respective states to be hereunto affixed this____ day of (month), (year).

(Source: P.A. 95-238, eff. 8-17-07.)

(45 ILCS 147/90)
Sec. 90. Appointments. All appointments by the Governor of Illinois under the Compact are subject to the advice and consent of the Illinois Senate.
(Source: P.A. 95-238, eff. 8-17-07.)

(45 ILCS 147/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 95-238, eff. 8-17-07.)



45 ILCS 151/ - Emergency Management Assistance Compact Act.

(45 ILCS 151/1)
Sec. 1. Short title. This Act may be cited as the Emergency Management Assistance Compact Act.
(Source: P.A. 92-123, eff. 7-20-01.)

(45 ILCS 151/5)
Sec. 5. Emergency Management Assistance Compact. The State of Illinois ratifies and approves the Emergency Management Assistance Compact and enters into the Compact in substantially the following form:

the extent reasonably possible, determine all those potential emergencies the party states might jointly suffer, whether due to natural disaster, technological hazard, man-made disaster, emergency aspects of resource shortages, civil disorders, insurgency, or enemy attack.

(ii) Review party states' individual emergency plans

and develop a plan which will determine the mechanism for the interstate management and provision of assistance concerning any potential emergency.

(iii) Develop interstate procedures to fill any

identified gaps and to resolve any identified inconsistencies or overlaps in existing or developed plans.

(iv) Assist in warning communities adjacent to or

crossing the state boundaries.

(v) Protect and assure uninterrupted delivery of

services, medicines, water, food, energy and fuel, search and rescue, and critical lifeline equipment, services, and resources, both human and material.

(vi) Inventory and set procedures for the interstate

loan and delivery of human and material resources, together with procedures for reimbursement or forgiveness.

(vii) Provide, to the extent authorized by law, for

temporary suspension of any statutes.

(b) The authorized representative of a party state may request assistance of another party state by contacting the authorized representative of that state. The provisions of this agreement shall only apply to requests for assistance made by and to authorized representatives. Requests may be verbal or in writing. If verbal, the request shall be confirmed in writing within 30 days of the verbal request. Requests shall provide the following information:
(i) A description of the emergency service function

for which assistance is needed, such as but not limited to fire services, law enforcement, emergency medical, transportation, communications, public works and engineering, building inspection, planning and information assistance, mass care, resource support, health and medical services, and search and rescue.

(ii) The amount and type of personnel, equipment,

materials and supplies needed, and a reasonable estimate of the length of time they will be needed.

(iii) The specific place and time for staging of the

assisting party's response and a point of contact at that location.

(c) There shall be frequent consultation between state officials who have assigned emergency management responsibilities and other appropriate representatives of the party states with affected jurisdictions and the United States government, with free exchange of information, plans, and resource records relating to emergency capabilities.

(45 ILCS 151/10)
Sec. 10. Reimbursements and expenses. The Illinois Emergency Management Agency as the authorized representative of the State may use the Disaster Response and Recovery Fund to deposit any reimbursements received from a party state and to pay any expenses incurred relating to this Act.
(Source: P.A. 98-465, eff. 8-16-13.)

(45 ILCS 151/95)
Sec. 95. The Interstate Disaster Compact Act is repealed.
(Source: P.A. 92-123, eff. 7-20-01.)

(45 ILCS 151/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 92-123, eff. 7-20-01.)



45 ILCS 155/ - Midwestern Higher Education Compact Act.

(45 ILCS 155/0.01) (from Ch. 144, par. 2800)
Sec. 0.01. Short title. This Act may be cited as the Midwestern Higher Education Compact Act.
(Source: P.A. 87-895.)

(45 ILCS 155/1) (from Ch. 144, par. 2801)
Sec. 1. The Midwestern Higher Education Compact is enacted into law, and is hereby ratified, approved and entered into by the State of Illinois with all jurisdictions joining therein in the form substantially as follows:

(45 ILCS 155/2) (from Ch. 144, par. 2802)
Sec. 2. The 5 members representing the State of Illinois on the Midwestern Higher Education Commission shall consist of the Governor (or his designee) during the tenure of office of the Governor, 2 members of the General Assembly appointed by the Speaker of the House of Representatives and the President of the Senate in such manner that such appointees are members of different legislative chambers and different political parties, a member of the Board of Higher Education appointed by majority vote of the members of that Board, and a member of the Illinois Community College Board appointed by majority vote of the members of that Board. Initial appointments under this Section shall be made within 30 days after this Act takes effect, or within 30 days after the Midwestern Higher Education Compact becomes initially effective as provided in paragraph B of Article VI of that Compact, whichever is later. The terms of the members representing the State of Illinois on the Midwestern Higher Education Commission shall be the terms prescribed by paragraph B of Article II of the Midwestern Higher Education Compact, with the members initially appointed by the Board of Higher Education and the Illinois Community College Board to serve, respectively, terms of 4 years and 2 years. A legislative or at-large member of the Midwestern Higher Education Commission, whose term of service in an elective or appointive State office which qualified him for appointment to the Commission under this Section terminates prior to expiration of the term which he was appointed to serve as a member of the Commission, shall be deemed to have resigned from and created a vacancy on the Commission, which shall be filled by the appropriate appointing authority for the balance of the unexpired term.
(Source: P.A. 87-147.)

(45 ILCS 155/2a) (from Ch. 144, par. 2803)
Sec. 2a. The Legislative Research Unit in order to ensure the purposes of this Act as determined by Section 1, shall in January of 1993 and each January thereafter report to the Governor and General Assembly. This report shall contain a program evaluation and recommendations as to the advisability of the continued participation of Illinois in the Midwestern Higher Education Compact.
(Source: P.A. 93-632, eff. 2-1-04.)

(45 ILCS 155/3) (from Ch. 144, par. 2804)
Sec. 3. This Act is inoperative after December 31, 1995 unless prior to that date the Midwestern Higher Education Compact becomes initially effective and is enacted into law by at least 5 eligible party states as provided in paragraph B of Article VI of that Compact.
(Source: P.A. 87-147.)



45 ILCS 160/ - Interstate Insurance Receivership Compact Act.

(45 ILCS 160/1)
Sec. 1. Short title. This Act may be cited as the Interstate Insurance Receivership Compact Act.
(Source: P.A. 89-247, eff. 1-1-96.)

(45 ILCS 160/5)
Sec. 5. Ratification of Compact. The State of Illinois ratifies and approves the Interstate Insurance Receivership Compact and enters into that Compact with all other jurisdictions legally joining in it in substantially the following form:

conducting meetings of the Commission and for ensuring reasonable notice of each such meeting;

(d) establishing the titles and responsibilities of

the officers of the Commission;

(e) providing reasonable standards and procedures for

the establishment of the personnel policies and programs of the Commission. Notwithstanding any civil service or other similar laws of any compacting state, the by-laws shall exclusively govern the personnel policies and programs of the Commission; and

(f) providing a mechanism for winding up the

operations of the Commission and the equitable return of any surplus funds that may exist after the dissolution of the Compact after the payment or reserving of all of its debts and obligations, or both.

Section B. Officers and personnel.
(1) The Commission shall, by a majority of the members, elect annually from among its members a chairperson and a vice chairperson, each of whom shall have such authorities and duties as may be specified in the by-laws. The chairperson or, in his or her absence or disability, a member designated in accordance with the by-laws, shall preside at all meetings of the Commission. The officers so elected shall serve without compensation or remuneration from the Commission; provided, that subject to the availability of budgeted funds, the officers shall be reimbursed for any actual and necessary costs and expenses incurred by them in the performance of their duties and responsibilities as officers of the Commission.
(2) The Commission may, by a majority of the members, appoint or retain an executive director for such period, upon such terms and conditions and for such compensation as the Commission may deem appropriate. The executive director shall serve as secretary to the Commission, but shall not be a member of the Commission. The executive director shall hire and supervise such other staff as may be authorized by the Commission.

Section C. Corporate records of the Commission. The Commission shall maintain its corporate books and records in accordance with the by-laws.

Section D. Qualified immunity, defense, and indemnification.
(1) The members, officers, executive director, and employees of the Commission shall be immune from suit and liability, either personally or in their official capacity, for any claim for damage to or loss of property or personal injury or other civil liability caused or arising out of or relating to any actual or alleged act, error, or omission that occurred, or that such person had a reasonable basis for believing occurred within the scope of Commission employment, duties, or responsibilities; provided, that nothing in this paragraph shall be construed to protect any such person from suit or liability, or both, for any damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of any such person, or to protect the Commission acting as Receiver under Article IX of this Compact.
(2) The Commission shall defend any Commissioner of a compacting state, his or her representatives or employees, or the Commission's representatives or employees in any civil action seeking to impose liability against such person arising out of or relating to any actual or alleged act, error, or omission that occurred within the scope of Commission employment, duties, or responsibilities or that such person had a reasonable basis for believing occurred within the scope of Commission employment, duties, or responsibilities; provided, that the actual or alleged act, error, or omission did not result from gross negligence or intentional wrongdoing on the part of such person.
(3) The Commission shall indemnify and hold the Commissioner of a compacting state, his or her representatives or employees, or the Commission's representatives or employees harmless in the amount of any settlement or judgment obtained against such person arising out of or relating to any actual or alleged act, error, or omission that occurred within the scope of Commission employment, duties, or responsibilities or that such person had a reasonable basis for believing occurred within the scope of Commission employment, duties, or responsibilities; provided, that the actual or alleged act, error, or omission did not result from gross negligence or intentional wrongdoing on the part of such person.
(4) The costs and expenses of defense and indemnification of the Commission acting as Receiver of an estate shall be paid as administrative expenses from the assets of that estate unless such costs and expenses are covered by insurance maintained by the Commission.

personnel practices and procedures;

(b) disclose matters specifically exempted from

disclosure by statute;

(c) disclose trade secrets or commercial or financial

information which is privileged or confidential;

(d) involve accusing any person of a crime or

formally censuring any person;

(e) disclose information of a personal nature where

disclosure would constitute a clearly unwarranted invasion of personal privacy;

(f) disclose investigatory records compiled for law

enforcement purposes;

(g) disclose information contained in or related to

examination, operating, or condition reports prepared by, on behalf of, or for the use of the Commission with respect to a regulated entity for the purpose of regulation or supervision of such entity;

(h) disclose information, the premature disclosure of

which would significantly endanger the stability of a regulated entity;

(i) specifically relate to the Commission's issuance

of a subpoena or its participation in a civil action or proceeding.

(7) For every meeting closed pursuant to paragraph (6), the Commission's chief legal officer shall publicly certify that, in his or her opinion, the meeting may be closed to the public and shall reference each relevant exemptive provision. The Commission shall keep minutes which shall fully and clearly describe all matters discussed in any meeting and shall provide a full and accurate summary of any actions taken and the reasons therefor, including a description of each of the views expressed on any item and the record of any roll call vote (reflected in the vote of each member on the question). All documents considered in connection with any action shall be identified in such minutes.

stating with particularity the text of the rule or operating procedure which is proposed and the reason for the proposed rule or operating procedure;

(b) allow persons to submit written data, facts,

opinions and arguments, which information the Commission shall make publicly available;

(c) provide an opportunity for an informal hearing;

and

(d) promulgate a final rule or operating procedure

and its effective date, if appropriate, based on the rulemaking record.

(6) Not later than 60 days after a rule or operating procedure is promulgated, any interested person may file a petition in a court of competent jurisdiction where the Commission's principal office is located for judicial review of such rule or operating procedure. If the court finds that the Commission's action is not supported by substantial evidence in the rulemaking record, the court shall hold the rule unlawful and set it aside.

finding or other official action by the compacting state that grounds exist for receivership of an insurer doing business in more than one state. Thereafter, reports shall be submitted periodically and as otherwise required pursuant to the Commission's operating procedures. The Commission shall be entitled to receive notice of, and shall have standing to appear in, compacting states' receiverships.

(b) An initial report of the status of an insurer

within a reasonable time after the initiation of a receivership.

(3) The Commission shall promulgate operating procedures requiring Receivers to submit to the Commission periodic written reports and such additional information and documentation as the Commission may reasonably request. Each compacting state's Receivers shall establish the capability to obtain and provide all such records, data, and information required by the Commission in accordance with the Commission's operating procedures.
(4) Except as to privileged records, data, and information, the laws of any compacting state pertaining to confidentiality or nondisclosure shall not relieve any compacting state Commissioner of the responsibility to disclose any relevant records, data, or information to the Commission; provided, that disclosure to the Commission shall not be deemed to waive or otherwise affect any confidentiality requirement; and further provided, that the Commission shall be subject to the compacting state's laws pertaining to confidentiality and nondisclosure with respect to all such records, data, and information in its possession.
(5) The courts and executive agencies in each compacting state shall enforce this Compact and shall take all actions necessary and appropriate to effectuate the Compact's purposes and intent. In any receivership or other judicial or administrative proceeding in a compacting state pertaining to the subject matter of this Compact which may affect the powers, responsibilities, or actions of the Commission, the Commission shall be entitled to receive all service of process in any such proceeding and shall have standing to intervene in the receivership or proceeding for all purposes.
(6) The Commission shall analyze and correlate records, data, information, and reports received from Receivers and Guaranty Associations and shall make recommendations for improving their performance to the compacting states. The Commission shall include summary information and data regarding its oversight functions in its annual report.

Section B. Dispute resolution.
(1) The Commission shall attempt, upon the request of a member, to resolve any disputes or other issues which are subject to this Compact and which may arise among compacting states and non-compacting states.
(2) The compacting states shall report to the Commission on issues or activities of concern to them and cooperate with and support the Commission in the discharge of its duties and responsibilities.
(3) The Commission shall promulgate an operating procedure providing for binding dispute resolution for disputes among Receivers.
(4) The Commission shall facilitate voluntary dispute resolution for disputes among Guaranty Associations and Receivers.

and duties pursuant to the receivership laws of the domiciliary state.

(b) The Commission shall maintain accounts of

receipts and disbursements of the estates for which it is acting as Receiver, consistent with the accounting practices and procedures set forth in the by-laws.

(c) The Commission shall cause an annual audit of

each estate for which it is acting as Receiver, to be conducted by an independent certified public accountant. The costs and expenses of such audit shall be paid as administrative expenses from the assets of the estate. The Commission shall not cause an audit to be conducted of any estate that lacks sufficient assets to conduct such audit.

(d) The Commission as Receiver is authorized to

delegate its receivership duties and functions and to effectuate such delegation through contracts with others.

(2) The Commission shall act as Receiver of any insurer domiciled or doing business in a compacting state in the event that the member acting as Receiver in that compacting state fails to comply with duly promulgated Commission rules or operating procedures. The Commission shall notify such member in writing of noncompliance with Commission rules or operating procedures. If the member acting as Receiver fails to remedy such noncompliance within 10 days after receipt of such notification, the Commission may petition the supervising court before which such receivership is pending for an order substituting and appointing the Commission as Receiver of the estate.
(3) The Commission shall not act as Receiver of an estate which appears to lack sufficient assets to fund such receivership unless the compacting state makes provisions for the payment of the estate's administrative expenses satisfactory to the Commission.
(4) The Commission may act as Deputy Receiver for any insurer domiciled or doing business in a non-compacting state in accordance with such state's laws upon request of that non-compacting state's Commissioner and approval of the Commission.
(5) With respect to receiverships pending in a compacting state on the effective date of the enactment of this Compact by the compacting state:
(a) the Commission may act as Receiver of an insurer

upon the request of that compacting state's member and approval of the Commission; and

(b) the Commission shall oversee, monitor, and

coordinate the activities of all receiverships pending in that compacting state regardless whether the Commission is acting as Receiver of estates in such state.

allocated 75% to insurers, hereinafter referred to as the "insurers' portion", and 25% to compacting states, hereinafter referred to as the "compacting states' portion". The insurer portion shall be allocated to each insurer by the percentage derived from a fraction, the numerator of which shall be the gross direct written premium received on that insurer's business in all compacting states and the denominator of which shall be the gross direct written premium received by all insurers on business in all compacting states. The compacting states' portion shall be allocated to each compacting state by the percentage derived from a fraction, the numerator of which shall be the gross direct written premium received by all insurers on business in that compacting state and the denominator shall be the gross direct written premium received on all insurers on business in all compacting states. A compacting state's portion shall be funded as designated by that state's legislature. In no event shall an insurer's assessment be less than $50 or more than $25,000; provided, that affiliated insurers' combined assessments shall not exceed $50,000. Upon the request of an insurer, the Commission may exempt or defer the assessment of any insurer if such assessment would cause the insurer's financial impairment.

(b) These assessments shall not be used to pay any

costs or expenses incurred by the Commission and its staff acting as Receiver of estates. Such costs and expenses shall be paid as administrative expenses from the assets of the estates as provided by law, except as otherwise provided in this Compact.

(c) An insurer authorized to do business in a

compacting state shall timely pay assessments to the Commission. Failure to pay such assessments shall not be grounds for the revocation, suspension, or denial of an insurer's authority to do business, but shall subject the insurer to suit by the Commission for recovery of any assessment due, attorneys' fees, and costs, together with interest from the date the assessment is due at a rate of 10% per annum, and to civil forfeiture in an amount to be determined by the Commissioner of that compacting state in which the insurer received the greatest premium in the year next preceding the first year for which the insurer shall be delinquent in payment of assessments.

(4) The Commission shall be reimbursed in the following manner for the costs and expenses incurred by the Commission and its staff acting as Receiver of estates to the extent that an insurer's assets may be insufficient for the effective administration of its estate:
(a) if the insurer is domiciled in a compacting

state, the estate shall be closed unless that compacting state makes provisions for reimbursing the Commission; and

(b) if the insurer is unauthorized to do business in

a compacting state or if the insurer is domiciled in a non-compacting state and subject to ancillary receivership, then the Commission and such state shall make provisions for reimbursing the Commission prior to the Commission becoming Receiver of such insurer.

(5) To fund the cost of the initial operations of the Commission until its first annual budget is adopted and related assessments have been made, contributions from compacting states and others may be accepted and a one time assessment on insurers doing a direct insurance business in the compacting states may be made not to exceed $450 per insurer.
(6) The Commission's adopted budget for a fiscal year shall not be approved until it has been subject to notice and comment as set forth in Article VII of this Compact. The budget shall determine the amount of the annual assessment. The Commission may accumulate a net worth not to exceed 30% of its then annual cost of operation to provide for contingencies and events not contemplated. These accumulated funds shall be held separately and shall not be used for any other purpose. The Commission's budget may include a provision for a contribution to the Commission's net worth.
(7) The Commission shall be exempt from all taxation in and by the compacting states.
(8) The Commission shall not pledge the credit of any compacting state, except by and with the appropriate legal authority of that compacting state.
(9) The Commission shall keep complete and accurate accounts of all its internal receipts (including grants and donations) and disbursements of all funds, other than receivership assets, under its control. The internal financial accounts of the Commission shall be subject to the accounting procedures established under its by-laws. The financial accounts and reports including the system of internal controls and procedures of the Commission shall be audited annually by an independent certified public accountant. Upon the determination of the Commission, but no less frequently than every 3 years, the review of such independent auditor shall include a management and performance audit of the Commission. The report of such independent audit shall be made available to the public and shall be included in and become part of the annual report of the Commission to the Governors and legislatures of the compacting states. The Commission's internal accounts, any workpapers related to any internal audit, and any workpapers related to the independent audit, shall be confidential; provided, that such materials shall be made available: (i) in compliance with the order of any court of competent jurisdiction; (ii) pursuant to such reasonable rules as the Commission shall promulgate; and (iii) to any Commissioner, Governor of a compacting state, or their duly authorized representatives.
(10) No compacting state shall have any claim to or ownership of any property held by or vested in the Commission or the Commission acting as Receiver or to any other Commission funds held pursuant to the provisions of this Compact.



45 ILCS 162/ - Interstate Insurance Product Regulation Compact.

(45 ILCS 162/1)
Sec. 1. Short title. This Act may be cited as the Interstate Insurance Product Regulation Compact.
(Source: P.A. 96-1481, eff. 11-29-10.)

(45 ILCS 162/5)
Sec. 5. Agreement. Pursuant to terms and conditions of this Act, the State of Illinois seeks to join with other States and establish the Interstate Insurance Product Regulation Compact, and thus become a member of the Interstate Insurance Product Regulation Commission. The representative of this State to the Commission shall be the Director of Insurance.
(Source: P.A. 96-1481, eff. 11-29-10.)

(45 ILCS 162/10)
Sec. 10. Ratification. The State of Illinois ratifies, approves, and adopts the following interstate compact:

interest of consumers of individual and group annuity, life insurance, disability income and long-term care insurance products;

2. To develop uniform standards for

insurance products covered under the Compact;

3. To establish a central

clearinghouse to receive and provide prompt review of insurance products covered under the Compact and, in certain cases, advertisements related thereto, submitted by insurers authorized to do business in one or more Compacting States;

4. To give appropriate regulatory

approval to those product filings and advertisements satisfying the applicable uniform standard;

5. To improve coordination of regulatory

resources and expertise between state insurance departments regarding the setting of uniform standards and review of insurance products covered under the Compact;

6. To create the Interstate Insurance Product

Regulation Commission; and

7. To perform these and such other related functions

as may be consistent with the state regulation of the business of insurance.

create public interest in a Product, or induce the public to purchase, increase, modify, reinstate, borrow on, surrender, replace or retain a policy, as more specifically defined in the Rules and Operating Procedures of the Commission.

2. "Bylaws" mean those bylaws established by the

Commission for its governance, or for directing or controlling the Commission's actions or conduct.

3. "Compacting State" means any State which

has enacted this Compact legislation and which has not withdrawn pursuant to Article XIV, Section 1, or been terminated pursuant to Article XIV, Section 2.

4. "Commission" means the "Interstate

Insurance Product Regulation Commission" established by this Compact.

5. "Commissioner" means the chief insurance

regulatory official of a State including, but not limited to commissioner, superintendent, director or administrator.

6. "Domiciliary State" means the state in

which an Insurer is incorporated or organized; or, in the case of an alien Insurer, its state of entry.

7. "Insurer" means any entity licensed by a

State to issue contracts of insurance for any of the lines of insurance covered by this Act.

8. "Member" means the person chosen by a

Compacting State as its representative to the Commission, or his or her designee.

9. "Non-compacting State" means any State

which is not at the time a Compacting State.

10. "Operating Procedures" mean procedures

promulgated by the Commission implementing a Rule, Uniform Standard or a provision of this Compact.

11. "Product" means the form of a policy or contract,

including any application, endorsement, or related form which is attached to and made a part of the policy or contract, and any evidence of coverage or certificate, for an individual or group annuity, life insurance, disability income or long-term care insurance product that an Insurer is authorized to issue.

12. "Rule" means a statement of general or

particular applicability and future effect promulgated by the Commission, including a Uniform Standard developed pursuant to Article VII of this Compact, designed to implement, interpret, or prescribe law or policy or describing the organization, procedure, or practice requirements of the Commission, which shall have the force and effect of law in the Compacting States.

13. "State" means any state, district or

territory of the United States of America.

14. "Third-Party Filer" means an entity that

submits a Product filing to the Commission on behalf of an Insurer.

15. "Uniform Standard" means a standard adopted

by the Commission for a Product line, pursuant to Article VII of this Compact, and shall include all of the Product requirements in aggregate; provided, that each Uniform Standard shall be construed, whether express or implied, to prohibit the use of any inconsistent, misleading or ambiguous provisions in a Product and the form of the Product made available to the public shall not be unfair, inequitable or against public policy as determined by the Commission.

VII of this Compact, which shall have the force and effect of law and shall be binding in the Compacting States to the extent and in the manner provided in this Compact;

2. To exercise its rule-making authority and

establish reasonable Uniform Standards for Products covered under the Compact, and Advertisement related thereto, which shall have the force and effect of law and shall be binding in the Compacting States, but only for those Products filed with the Commission, provided, that a Compacting State shall have the right to opt out of such Uniform Standard pursuant to Article VII, to the extent and in the manner provided in this Compact, and, provided further, that any Uniform Standard established by the Commission for long-term care insurance products may provide the same or greater protections for consumers as, but shall not provide less than, those protections set forth in the National Association of Insurance Commissioners' Long-Term Care Insurance Model Act and Long-Term Care Insurance Model Regulation, respectively, adopted as of 2001. The Commission shall consider whether any subsequent amendments to the NAIC Long-Term Care Insurance Model Act or Long-Term Care Insurance Model Regulation adopted by the NAIC require amending of the Uniform Standards established by the Commission for long-term care insurance products;

3. To receive and review in an expeditious

manner Products filed with the Commission, and rate filings for disability income and long-term care insurance Products, and give approval of those Products and rate filings that satisfy the applicable Uniform Standard, where such approval shall have the force and effect of law and be binding on the Compacting States to the extent and in the manner provided in the Compact;

4. To receive and review in an expeditious

manner Advertisement relating to long-term care insurance products for which Uniform Standards have been adopted by the Commission, and give approval to all Advertisement that satisfies the applicable Uniform Standard. For any product covered under this Compact, other than long-term care insurance products, the Commission shall have the authority to require an insurer to submit all or any part of its Advertisement with respect to that product for review or approval prior to use, if the Commission determines that the nature of the product is such that an Advertisement of the product could have the capacity or tendency to mislead the public. The actions of Commission as provided in this section shall have the force and effect of law and shall be binding in the Compacting States to the extent and in the manner provided in the Compact;

5. To exercise its rule-making authority and

designate Products and Advertisement that may be subject to a self-certification process without the need for prior approval by the Commission.

6. To promulgate Operating Procedures,

pursuant to Article VII of this Compact, which shall be binding in the Compacting States to the extent and in the manner provided in this Compact;

7. To bring and prosecute legal proceedings

or actions in its name as the Commission; provided, that the standing of any state insurance department to sue or be sued under applicable law shall not be affected;

8. To issue subpoenas requiring the

attendance and testimony of witnesses and the production of evidence;

9. To establish and maintain offices;
10. To purchase and maintain insurance and

bonds;

11. To borrow, accept or contract for services

of personnel, including, but not limited to, employees of a Compacting State;

12. To hire employees, professionals or

specialists, and elect or appoint officers, and to fix their compensation, define their duties and give them appropriate authority to carry out the purposes of the Compact, and determine their qualifications; and to establish the Commission's personnel policies and programs relating to, among other things, conflicts of interest, rates of compensation and qualifications of personnel;

13. To accept any and all appropriate donations

and grants of money, equipment, supplies, materials and services, and to receive, utilize and dispose of the same; provided that at all times the Commission shall strive to avoid any appearance of impropriety;

14. To lease, purchase, accept appropriate

gifts or donations of, or otherwise to own, hold, improve or use, any property, real, personal or mixed; provided that at all times the Commission shall strive to avoid any appearance of impropriety;

15. To sell, convey, mortgage, pledge, lease,

exchange, abandon or otherwise dispose of any property, real, personal or mixed;

16. To remit filing fees to Compacting States

as may be set forth in the Bylaws, Rules or Operating Procedures;

17. To enforce compliance by Compacting States

with Rules, Uniform Standards, Operating Procedures and Bylaws;

18. To provide for dispute resolution among

Compacting States;

19. To advise Compacting States on issues

relating to Insurers domiciled or doing business in Non-compacting jurisdictions, consistent with the purposes of this Compact;

20. To provide advice and training to those

personnel in state insurance departments responsible for product review, and to be a resource for state insurance departments;

21. To establish a budget and make expenditures;
22. To borrow money;
23. To appoint committees, including advisory

committees comprising Members, state insurance regulators, state legislators or their representatives, insurance industry and consumer representatives, and such other interested persons as may be designated in the Bylaws;

24. To provide and receive information from,

and to cooperate with law enforcement agencies;

25. To adopt and use a corporate seal; and
26. To perform such other functions as may be

necessary or appropriate to achieve the purposes of this Compact consistent with the state regulation of the business of insurance.

Commission;

ii. providing reasonable procedures for

appointing and electing members, as well as holding meetings, of the Management Committee;

iii. providing reasonable standards and

procedures: (i) for the establishment and meetings of other committees, and (ii) governing any general or specific delegation of any authority or function of the Commission;

iv. providing reasonable procedures for

calling and conducting meetings of the Commission that consists of a majority of Commission members, ensuring reasonable advance notice of each such meeting, and providing for the right of citizens to attend each such meeting with enumerated exceptions designed to protect the public's interest, the privacy of individuals, and insurers' proprietary information, including trade secrets. The Commission may meet in camera only after a majority of the entire membership votes to close a meeting en toto or in part. As soon as practicable, the Commission must make public (i) a copy of the vote to close the meeting revealing the vote of each Member with no proxy votes allowed, and (ii) votes taken during such meeting;

v. establishing the titles, duties and

authority and reasonable procedures for the election of the officers of the Commission;

vi. providing reasonable

standards and procedures for the establishment of the personnel policies and programs of the Commission. Notwithstanding any civil service or other similar laws of any Compacting State, the Bylaws shall exclusively govern the personnel policies and programs of the Commission;

vii. promulgating a code of

ethics to address permissible and prohibited activities of commission members and employees; and

viii. providing a mechanism for winding up

the operations of the Commission and the equitable disposition of any surplus funds that may exist after the termination of the Compact after the payment and/or reserving of all of its debts and obligations.

d. The Commission shall publish its bylaws in a convenient form and file a copy thereof and a copy of any amendment thereto, with the appropriate agency or officer in each of the Compacting States.
2. Management Committee, Officers and Personnel.
a. A Management Committee comprising no more than fourteen (14) members shall be established as follows:
(i) One (1) member from each of

the six (6) Compacting States with the largest premium volume for individual and group annuities, life, disability income and long-term care insurance products, determined from the records of the NAIC for the prior year;

(ii) Four (4) members from those

Compacting States with at least two percent (2%) of the market based on the premium volume described above, other than the six (6) Compacting States with the largest premium volume, selected on a rotating basis as provided in the Bylaws, and;

(iii) Four (4) members from those

Compacting States with less than two percent (2%) of the market, based on the premium volume described above, with one (1) selected from each of the four (4) zone regions of the NAIC as provided in the Bylaws.

b. The Management Committee shall have such authority and duties as may be set forth in the Bylaws, including but not limited to:
i. managing the affairs of the

Commission in a manner consistent with the Bylaws and purposes of the Commission;

ii. establishing and overseeing an

organizational structure within, and appropriate procedures for, the Commission to provide for the creation of Uniform Standards and other Rules, receipt and review of product filings, administrative and technical support functions, review of decisions regarding the disapproval of a product filing, and the review of elections made by a Compacting State to opt out of a Uniform Standard; provided that a Uniform Standard shall not be submitted to the Compacting States for adoption unless approved by two-thirds (2/3) of the members of the Management Committee;

iii. overseeing the offices of the

Commission; and

iv. planning, implementing, and

coordinating communications and activities with other state, federal and local government organizations in order to advance the goals of the Commission.

c. The Commission shall elect annually officers from the Management Committee, with each having such authority and duties, as may be specified in the Bylaws.
d. The Management Committee may, subject to the approval of the Commission, appoint or retain an executive director for such period, upon such terms and conditions and for such compensation as the Commission may deem appropriate. The executive director shall serve as secretary to the Commission, but shall not be a Member of the Commission. The executive director shall hire and supervise such other staff as may be authorized by the Commission.
3. Legislative and Advisory Committees.
a. A legislative committee comprising state legislators or their designees shall be established to monitor the operations of, and make recommendations to, the Commission, including the Management Committee; provided that the manner of selection and term of any legislative committee member shall be as set forth in the Bylaws. Prior to the adoption by the Commission of any Uniform Standard, revision to the Bylaws, annual budget or other significant matter as may be provided in the Bylaws, the Management Committee shall consult with and report to the legislative committee.
b. The Commission shall establish two (2) advisory committees, one of which shall comprise consumer representatives independent of the insurance industry, and the other comprising insurance industry representatives.
c. The Commission may establish additional advisory committees as its Bylaws may provide for the carrying out of its functions.
4. Corporate Records of the Commission. The Commission shall maintain its corporate books and records in accordance with the Bylaws.
5. Qualified Immunity, Defense and Indemnification.
a. The Members, officers, executive director, employees and representatives of the Commission shall be immune from suit and liability, either personally or in their official capacity, for any claim for damage to or loss of property or personal injury or other civil liability caused by or arising out of any actual or alleged act, error or omission that occurred, or that the person against whom the claim is made had a reasonable basis for believing occurred within the scope of Commission employment, duties or responsibilities; provided, that nothing in this paragraph shall be construed to protect any such person from suit and/or liability for any damage, loss, injury or liability caused by the intentional or willful and wanton misconduct of that person.
b. The Commission shall defend any Member, officer, executive director, employee or representative of the Commission in any civil action seeking to impose liability arising out of any actual or alleged act, error or omission that occurred within the scope of Commission employment, duties or responsibilities, or that the person against whom the claim is made had a reasonable basis for believing occurred within the scope of Commission employment, duties or responsibilities; provided, that nothing herein shall be construed to prohibit that person from retaining his or her own counsel; and provided further, that the actual or alleged act, error or omission did not result from that person's intentional or willful and wanton misconduct.
c. The Commission shall indemnify and hold harmless any Member, officer, executive director, employee or representative of the Commission for the amount of any settlement or judgment obtained against that person arising out of any actual or alleged act, error or omission that occurred within the scope of Commission employment, duties or responsibilities, or that such person had a reasonable basis for believing occurred within the scope of Commission employment, duties or responsibilities, provided, that the actual or alleged act, error or omission did not result from the intentional or willful and wanton misconduct of that person.

(45 ILCS 162/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 96-1481, eff. 11-29-10.)



45 ILCS 165/ - Mid-America Port Commission Agreement Act.

(45 ILCS 165/1)
Sec. 1. Short title. This Act may be cited as the Mid-America Port Commission Agreement Act.
(Source: P.A. 91-566, eff. 8-14-99.)

(45 ILCS 165/5)
Sec. 5. Agreement. The State of Illinois ratifies and approves the Mid-America Port Commission Agreement and enters into that Agreement with Missouri and Iowa in substantially the following form:

(45 ILCS 165/10)
Sec. 10. Jurisdiction. Adams, Brown, Cass, Hancock, Pike, Schuyler, Henderson, Warren, Morgan, Mercer, and Scott Counties in Illinois and any additional counties that may be added to the Mid-America Intermodal Authority Port District are included in the jurisdiction of the Mid-America Port Commission. Any territory that is disconnected from the Mid-America Intermodal Authority Port District shall cease to be under the jurisdiction of the Mid-America Port Commission.
(Source: P.A. 91-566, eff. 8-14-99.)

(45 ILCS 165/15)
Sec. 15. Powers.
(a) Any power or powers, privileges, or authority exercised or capable of exercise by a public agency of this State may be exercised and enjoyed jointly with the Mid-America Port Commission according to the powers delegated to the commission pursuant to this Act.
(b) A public agency of this State may enter into a letter of understanding with the Commission to advance the purposes of the Commission.
(c) The Mid-America Port Commission shall exercise no control over the operation of port districts established by any other law of this State, except by voluntary agreement between the port district and the Commission.
(Source: P.A. 91-566, eff. 8-14-99.)

(45 ILCS 165/20)
Sec. 20. Appointment of commissioners; vacancy.
(a) Within 90 days after the effective date of this Act, the Governor shall appoint one commissioner to the Mid-America Port Commission created by agreement between Illinois, Missouri, and Iowa. This commissioner must be appointed from among those members of the Mid-America Intermodal Authority Port District Board that were appointed by the Governor.
(b) Within 90 days after the effective date of this Act, the Mid-America Intermodal Authority Port District Board, from its members, shall appoint 2 commissioners to the Mid-America Port Commission.
(c) Commissioners must be members of the Mid-America Intermodal Authority Port District Board. If a commissioner ceases to be a member of the Mid-America Intermodal Authority Port District Board, there shall be vacancy in the office of commissioner.
(d) A vacancy in the office of commissioner shall be filled by appointment of the Governor, in the case of a vacancy in the office of commissioner appointed by the Governor, or by the Mid-America Intermodal Authority Port District Board, in the case of a vacancy in the office of commissioner appointed by the Mid-America Intermodal Authority Port District Board.
(Source: P.A. 91-566, eff. 8-14-99.)

(45 ILCS 165/25)
Sec. 25. Term of office. Each commissioner shall be appointed to serve a term of 6 years. At the expiration of the term of the commissioner appointed by the Governor, the Governor shall appoint a successor who shall hold office for 6 years. At the expiration of the term of a commissioner appointed by the Mid-America Intermodal Authority Port District Board, the Mid-America Intermodal Authority Port District Board shall appoint a successor who shall hold office for 6 years. Each commissioner shall hold office until his successor has been appointed.
(Source: P.A. 91-566, eff. 8-14-99.)

(45 ILCS 165/27)
Sec. 27. Commissioners; compensation. The commissioners shall serve without compensation but shall be entitled to be reimbursed for their necessary expenses incurred in the performance of their duties.
(Source: P.A. 91-566, eff. 8-14-99.)

(45 ILCS 165/30)
Sec. 30. Consent and approval of agreement by Congress. The Mid-America Port Commission has the power to apply to the Congress of the United States for its consent and approval of the agreement. In the absence of the consent of Congress and until the consent of Congress has been secured, the agreement shall be binding on the State of Illinois in all respects permitted by the law for the states of Illinois, Missouri, and Iowa without the consent of Congress to cooperate, for the purposes enumerated in and in the manner provided in the agreement.
(Source: P.A. 91-566, eff. 8-14-99.)

(45 ILCS 165/900)
Sec. 900. (Amendatory provisions; text omitted).
(Source: P.A. 91-566, eff. 8-14-99; text omitted.)

(45 ILCS 165/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 91-566, eff. 8-14-99.)



45 ILCS 170/ - Interstate Compact for Adult Offender Supervision.

(45 ILCS 170/1)
Sec. 1. Short title. This Act may be cited as the Interstate Compact for Adult Offender Supervision.
(Source: P.A. 92-571, eff. 6-26-02.)

(45 ILCS 170/5)
Sec. 5. Interstate Compact for Adult Offender Supervision. The Governor of this State is hereby authorized and directed to enter into a compact on behalf of this State with any of the United States legally joining therein in the form substantially as follows:

as adults and juveniles treated as adults by court order, statute, or operation of law.

(2) "By-laws" mean those by-laws established by the

Interstate Commission for its governance, or for directing or controlling the Interstate Commission's actions or conduct.

(3) "Compact Administrator" means the individual in

each compacting state appointed pursuant to the terms of this compact responsible for the administration and management of the state's supervision and transfer of offenders subject to the terms of this compact, the rules adopted by the Interstate Commission and policies adopted by the State Council under this compact.

(4) "Compacting state" means any state which has

enacted the enabling legislation for this compact.

(5) "Commissioner" means the voting representative of

each compacting state appointed pursuant to Article III of this compact.

(6) "Interstate Commission" means the Interstate

Commission for Adult Offender Supervision established by this compact.

(7) "Member" means the commissioner of a compacting

state or designee, who shall be a person officially connected with the commissioner.

(8) "Non Compacting state" means any state which has

not enacted the enabling legislation for this compact.

(9) "Offender" means an adult placed under, or

subject to, supervision as the result of the commission of a criminal offense and released to the community under the jurisdiction of courts, paroling authorities, corrections, or other criminal justice agencies.

(10) "Person" means any individual, corporation,

business enterprise, or other legal entity, either public or private.

(11) "Rules" means acts of the Interstate Commission,

duly promulgated pursuant to Article VII of this compact, substantially affecting interested parties in addition to the Interstate Commission, which shall have the force and effect of law in the compacting states.

(12) "State" means a state of the United States, the

District of Columbia and any other territorial possessions of the United States.

(13) "State Council" means the resident members of

the State Council for Interstate Adult Offender Supervision created by each state under Article III of this compact.

the management and operation of the Interstate Commission.

(2) To promulgate rules which shall have the force

and effect of statutory law and shall be binding in the compacting states to the extent and in the manner provided in this compact.

(3) To oversee, supervise and coordinate the

interstate movement of offenders subject to the terms of this compact and any by-laws adopted and rules promulgated by the compact commission.

(4) To enforce compliance with compact provisions,

Interstate Commission rules, and by-laws, using all necessary and proper means, including but not limited to, the use of judicial process.

(5) To establish and maintain offices.
(6) To purchase and maintain insurance and bonds.
(7) To borrow, accept, or contract for services of

personnel, including, but not limited to, members and their staffs.

(8) To establish and appoint committees and hire

staff which it deems necessary for the carrying out of its functions including, but not limited to, an executive committee as required by Article III which shall have the power to act on behalf of the Interstate Commission in carrying out its powers and duties hereunder.

(9) To elect or appoint such officers, attorneys,

employees, agents, or consultants, and to fix their compensation, define their duties and determine their qualifications; and to establish the Interstate Commission's personnel policies and programs relating to, among other things, conflicts of interest, rates of compensation, and qualifications of personnel.

(10) To accept any and all donations and grants of

money, equipment, supplies, materials, and services, and to receive, utilize, and dispose of same.

(11) To lease, purchase, accept contributions or

donations of, or otherwise to own, hold, improve or use any property, real, personal, or mixed.

(12) To sell, convey, mortgage, pledge, lease,

exchange, abandon, or otherwise dispose of any property, real, personal or mixed.

(13) To establish a budget and make expenditures and

levy dues as provided in Article IX of this compact.

(14) To sue and be sued.
(15) To provide for dispute resolution among

Compacting States.

(16) To perform such functions as may be necessary or

appropriate to achieve the purposes of this compact.

(17) To report annually to the legislatures,

governors, judiciary, and state councils of the compacting states concerning the activities of the Interstate Commission during the preceding year. Such reports shall also include any recommendations that may have been adopted by the Interstate Commission.

(18) To coordinate education, training and public

awareness regarding the interstate movement of offenders for officials involved in such activity.

(19) To establish uniform standards for the

reporting, collecting, and exchanging of data.

Commission;

(2) establishing an executive committee and such

other committees as may be necessary;

(3) providing reasonable standards and procedures:
(i) for the establishment of committees, and
(ii) governing any general or specific delegation

of any authority or function of the Interstate Commission;

(4) providing reasonable procedures for calling and

conducting meetings of the Interstate Commission, and ensuring reasonable notice of each such meeting;

(5) establishing the titles and responsibilities of

the officers of the Interstate Commission;

(6) providing reasonable standards and procedures for

the establishment of the personnel policies and programs of the Interstate Commission. Notwithstanding any civil service or other similar laws of any Compacting State, the By-laws shall exclusively govern the personnel policies and programs of the Interstate Commission;

(7) providing a mechanism for winding up the

operations of the Interstate Commission and the equitable return of any surplus funds that may exist upon the termination of the Compact after the payment and/or reserving of all of its debts and obligations;

(8) providing transition rules for "start up"

administration of the compact;

(9) establishing standards and procedures for

compliance and technical assistance in carrying out the compact.

(b) Officers and Staff.
(1) The Interstate Commission shall, by a majority of

the Members, elect from among its Members a chairperson and a vice chairperson, each of whom shall have such authorities and duties as may be specified in the By-laws. The chairperson or, in his or her absence or disability, the vice chairperson, shall preside at all meetings of the Interstate Commission. The Officers so elected shall serve without compensation or remuneration from the Interstate Commission; PROVIDED THAT, subject to the availability of budgeted funds, the officers shall be reimbursed for any actual and necessary costs and expenses incurred by them in the performance of their duties and responsibilities as officers of the Interstate Commission.

(2) The Interstate Commission shall, through its

executive committee, appoint or retain an executive director for such period, upon such terms and conditions and for such compensation as the Interstate Commission may deem appropriate. The executive director shall serve as secretary to the Interstate Commission, and hire and supervise such other staff as may be authorized by the Interstate Commission, but shall not be a member.

(c) Corporate Records of the Interstate Commission. The Interstate Commission shall maintain its corporate books and records in accordance with the By-laws.
(d) Qualified Immunity, Defense and Indemnification.
(1) The Members, officers, executive director and

employees of the Interstate Commission shall be immune from suit and liability, either personally or in their official capacity, for any claim for damage to or loss of property or personal injury or other civil liability caused or arising out of any actual or alleged act, error or omission that occurred within the scope of Interstate Commission employment, duties or responsibilities; PROVIDED, that nothing in this paragraph shall be construed to protect any such person from suit and/or liability for any damage, loss, injury or liability caused by the intentional or willful and wanton misconduct of any such person.

(2) The Interstate Commission shall defend the

Commissioner of a Compacting State, or his or her representatives or employees, or the Interstate Commission's representatives or employees, in any civil action seeking to impose liability, arising out of any actual or alleged act, error or omission that occurred within the scope of Interstate Commission employment, duties or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties or responsibilities; PROVIDED, that the actual or alleged act, error or omission did not result from intentional wrongdoing on the part of such person.

(3) The Interstate Commission shall indemnify and

hold the Commissioner of a Compacting State, the appointed designee or employees, or the Interstate Commission's representatives or employees, harmless in the amount of any settlement or judgment obtained against such persons arising out of any actual or alleged act, error or omission that occurred within the scope of Interstate Commission employment, duties or responsibilities, or that such persons had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties or responsibilities, provided, that the actual or alleged act, error or omission did not result from gross negligence or intentional wrongdoing on the part of such person.

internal personnel practices and procedures;

(2) disclose matters specifically exempted from

disclosure by statute;

(3) disclose trade secrets or commercial or financial

information which is privileged or confidential;

(4) involve accusing any person of a crime, or

formally censuring any person;

(5) disclose information of a personal nature where

disclosure would constitute a clearly unwarranted invasion of personal privacy;

(6) disclose investigatory records compiled for law

enforcement purposes;

(7) disclose information contained in or related to

examination, operating or condition reports prepared by, or on behalf of or for the use of, the Interstate Commission with respect to a regulated entity for the purpose of regulation or supervision of such entity;

(8) disclose information, the premature disclosure of

which would significantly endanger the life of a person or the stability of a regulated entity;

(9) specifically relate to the Interstate

Commission's issuance of a subpoena, or its participation in a civil action or proceeding.

(g) For every meeting closed pursuant to this provision, the Interstate Commission's chief legal officer shall publicly certify that, in his or her opinion, the meeting may be closed to the public, and shall reference each relevant exemptive provision. The Interstate Commission shall keep minutes which shall fully and clearly describe all matters discussed in any meeting and shall provide a full and accurate summary of any actions taken, and the reasons therefor, including a description of each of the views expressed on any item and the record of any roll call vote (reflected in the vote of each Member on the question). All documents considered in connection with any action shall be identified in such minutes.
(h) The Interstate Commission shall collect standardized data concerning the interstate movement of offenders as directed through its By-laws and Rules which shall specify the data to be collected, the means of collection and data exchange and reporting requirements.

particularity the text of the Rule which is proposed and the reason for the proposed Rule;

(2) allow persons to submit written data, facts,

opinions and arguments, which information shall be publicly available;

(3) provide an opportunity for an informal hearing;

and

(4) promulgate a final Rule and its effective date,

if appropriate, based on the rulemaking record.

(e) Not later than sixty days after a Rule is promulgated, any interested person may file a petition in the United States District Court for the District of Columbia or in the Federal District Court where the Interstate Commission's principal office is located for judicial review of such Rule. If the court finds that the Interstate Commission's action is not supported by substantial evidence (as defined in the APA), in the rulemaking record, the court shall hold the Rule unlawful and set it aside. Subjects to be addressed within 12 months after the first meeting must at a minimum include:
(1) notice to victims and opportunity to be heard;
(2) offender registration and compliance;
(3) violations/returns;
(4) transfer procedures and forms;
(5) eligibility for transfer;
(6) collection of restitution and fees from offenders;
(7) data collection and reporting;
(8) the level of supervision to be provided by the

receiving state;

(9) transition rules governing the operation of the

compact and the Interstate Commission during all or part of the period between the effective date of the compact and the date on which the last eligible state adopts the compact;

(10) Mediation, arbitration and dispute resolution.
(f) The existing rules governing the operation of the previous compact superseded by this Act shall be null and void twelve (12) months after the first meeting of the Interstate Commission created hereunder.
(g) Upon determination by the Interstate Commission that an emergency exists, it may promulgate an emergency rule which shall become effective immediately upon adoption, provided that the usual rulemaking procedures provided hereunder shall be retroactively applied to said rule as soon as reasonably possible, in no event later than 90 days after the effective date of the rule.

interstate movement of adult offenders in the compacting states and shall monitor such activities being administered in Non-compacting States which may significantly affect Compacting States.

(2) The courts and executive agencies in each

Compacting State shall enforce this Compact and shall take all actions necessary and appropriate to effectuate the Compact's purposes and intent. In any judicial or administrative proceeding in a Compacting State pertaining to the subject matter of this Compact which may affect the powers, responsibilities or actions of the Interstate Commission, the Interstate Commission shall be entitled to receive all service of process in any such proceeding, and shall have standing to intervene in the proceeding for all purposes.

(b) Dispute Resolution.
(1) The Compacting States shall report to the

Interstate Commission on issues or activities of concern to them, and cooperate with and support the Interstate Commission in the discharge of its duties and responsibilities.

(2) The Interstate Commission shall attempt to

resolve any disputes or other issues which are subject to the Compact and which may arise among Compacting States and Non-compacting States.

(3) The Interstate Commission shall enact a By-law or

promulgate a Rule providing for both mediation and binding dispute resolution for disputes among the Compacting States.

(c) Enforcement. The Interstate Commission, in the reasonable exercise of its discretion, shall enforce the provisions of this compact using any or all means set forth in Article XII, Section (b), of this compact.

force and remain binding upon each and every Compacting State; PROVIDED, that a Compacting State may withdraw from the Compact ("Withdrawing State") by enacting a statute specifically repealing the statute which enacted the Compact into law.

(2) The effective date of withdrawal is the effective

date of the repeal.

(3) The Withdrawing State shall immediately notify

the Chairperson of the Interstate Commission in writing upon the introduction of legislation repealing this Compact in the Withdrawing State. The Interstate Commission shall notify the other Compacting States of the Withdrawing State's intent to withdraw within sixty days of its receipt thereof.

(4) The Withdrawing State is responsible for all

assessments, obligations and liabilities incurred through the effective date of withdrawal, including any obligations, the performance of which extend beyond the effective date of withdrawal.

(5) Reinstatement following withdrawal of any

Compacting State shall occur upon the Withdrawing State reenacting the Compact or upon such later date as determined by the Interstate Commission.

(b) Default.
(1) If the Interstate Commission determines that any

Compacting State has at any time defaulted ("Defaulting State") in the performance of any of its obligations or responsibilities under this Compact, the By-laws or any duly promulgated Rules, the Interstate Commission may impose any or all of the following penalties:

(i) Fines, fees and costs in such amounts as are

deemed to be reasonable as fixed by the Interstate Commission;

(ii) Remedial training and technical assistance

as directed by the Interstate Commission;

(iii) Suspension and termination of membership in

the compact. Suspension shall be imposed only after all other reasonable means of securing compliance under the By-laws and Rules have been exhausted. Immediate notice of suspension shall be given by the Interstate Commission to the Governor, the Chief Justice or Chief Judicial Officer of the state, the majority and minority leaders of the defaulting state's legislature, and the State Council.

(2) The grounds for default include, but are not

limited to, failure of a Compacting State to perform such obligations or responsibilities imposed upon it by this compact, Interstate Commission By-laws, or duly promulgated Rules. The Interstate Commission shall immediately notify the Defaulting State in writing of the penalty imposed by the Interstate Commission on the Defaulting State pending a cure of the default. The Interstate Commission shall stipulate the conditions and the time period within which the Defaulting State must cure its default. If the Defaulting State fails to cure the default within the time period specified by the Interstate Commission, in addition to any other penalties imposed herein, the Defaulting State may be terminated from the Compact upon an affirmative vote of a majority of the Compacting States and all rights, privileges and benefits conferred by this Compact shall be terminated from the effective date of suspension. Within sixty days of the effective date of termination of a Defaulting State, the Interstate Commission shall notify the Governor, the Chief Justice or Chief Judicial Officer and the Majority and Minority Leaders of the Defaulting State's legislature and the state council of such termination.

(3) The Defaulting State is responsible for all

assessments, obligations and liabilities incurred through the effective date of termination including any obligations, the performance of which extends beyond the effective date of termination.

(4) The Interstate Commission shall not bear any

costs relating to the Defaulting State unless otherwise mutually agreed upon between the Interstate Commission and the Defaulting State.

(5) Reinstatement following termination of any

Compacting State requires both a reenactment of the Compact by the Defaulting State and the approval of the Interstate Commission pursuant to the Rules.

(c) Judicial Enforcement. The Interstate Commission may, by majority vote of the Members, initiate legal action in the United States District Court for the District of Columbia or, at the discretion of the Interstate Commission, in the Federal District where the Interstate Commission has its offices to enforce compliance with the provisions of the Compact, its duly promulgated Rules and By-laws, against any Compacting State in default. In the event judicial enforcement is necessary the prevailing party shall be awarded all costs of such litigation including reasonable attorneys fees.
(d) Dissolution of Compact.
(1) The Compact dissolves effective upon the date of

the withdrawal or default of the Compacting State which reduces membership in the Compact to one Compacting State.

(2) Upon the dissolution of this Compact, the Compact

becomes null and void and shall be of no further force or effect, and the business and affairs of the Interstate Commission shall be wound up and any surplus funds shall be distributed in accordance with the By-laws.

other law of a Compacting State that is not inconsistent with this Compact.

(2) All Compacting States' laws conflicting with this

Compact are superseded to the extent of the conflict.

(b) Binding Effect of the Compact.
(1) All lawful actions of the Interstate Commission,

including all Rules and By-laws promulgated by the Interstate Commission, are binding upon the Compacting States.

(2) All agreements between the Interstate Commission

and the Compacting States are binding in accordance with their terms.

(3) Upon the request of a party to a conflict over

meaning or interpretation of Interstate Commission actions, and upon a majority vote of the Compacting States, the Interstate Commission may issue advisory opinions regarding such meaning or interpretation.

(4) In the event any provision of this Compact

exceeds the constitutional limits imposed on the legislature of any Compacting State, the obligations, duties, powers or jurisdiction sought to be conferred by such provision upon the Interstate Commission shall be ineffective and such obligations, duties, powers or jurisdiction shall remain in the Compacting State and shall be exercised by the agency thereof to which such obligations, duties, powers or jurisdiction are delegated by law in effect at the time this Compact becomes effective.

(Source: P.A. 92-571, eff. 6-26-02.)

(45 ILCS 170/105)
Sec. 105. (Amendatory provisions; text omitted.)
(Source: P.A. 92-571, eff. 6-26-02; text omitted.)

(45 ILCS 170/110)
Sec. 110. (Amendatory provisions; text omitted.)
(Source: P.A. 95-331, eff. 8-21-07; text omitted.)

(45 ILCS 170/115)
Sec. 115. The Unified Code of Corrections is amended by repealing Section 3-3-11.
(Source: P.A. 95-331, eff. 8-21-07.)

(45 ILCS 170/999)
Sec. 999. Effective date. This Act takes effect upon the enactment of the Interstate Compact for Adult Offender Supervision by 35 States, except that this Section, Article IV of Section 5, and Section 3-3-11.05 of the Unified Code of Corrections take effect upon becoming law.
(Source: P.A. 92-571, eff. 6-26-02.)



45 ILCS 175/ - Military Family Interstate Compact Implementation Statute Drafting Advisory Committee Act.

(45 ILCS 175/1)
Sec. 1. Short title. This Act may be cited as the Military Family Interstate Compact Implementation Statute Drafting Advisory Committee Act.
(Source: P.A. 95-736, eff. 7-16-08.)

(45 ILCS 175/5)
Sec. 5. Committee; created; mandate. The Military Family Interstate Compact Implementation Statute Drafting Advisory Committee is created as an interagency advisory committee to develop a comprehensive statute to implement the Interstate Compact on Educational Opportunity for Military Children, a document developed by the National Military Family Association. The Lieutenant Governor is the chair of the Committee, which shall be composed of the following individuals or agency designees:
(1) The Lieutenant Governor.
(2) The Illinois State Board of Education.
(3) The Department of Commerce and Economic

Opportunity.

(4) The Department of Healthcare and Family Services.

(5) The Housing Development Authority.
(6) The Department of Veterans' Affairs.
(7) The Department of Military Affairs.
(8) The Department of Employment Security.
(9) Any other interested stakeholder, at the

discretion of the chair.

The Committee shall meet at a time and place designated by the chair, but in no case shall the Committee meet less often than once each month, until it has fulfilled all the obligations delineated in this Act.
All meetings of the Committee are subject to the provisions of the Open Meetings Act.
All proceedings of the Committee and documents produced by the Committee are subject to the provisions of the Freedom of Information Act.
The Committee shall draft and submit to the General Assembly a model implementation statute and a report outlining all the issues raised by the implementation by no later than December 31, 2008 or within 90 days after the effective date of this Act, whichever is later.
The Office of the Lieutenant Governor shall provide staff and administrative support to the Committee.
(Source: P.A. 95-736, eff. 7-16-08.)

(45 ILCS 175/90)
Sec. 90. (Amendatory provisions; text omitted).
(Source: P.A. 95-736, eff. 7-16-08; text omitted.)

(45 ILCS 175/95)
Sec. 95. (Amendatory provisions; text omitted).
(Source: P.A. 95-736, eff. 7-16-08; text omitted.)

(45 ILCS 175/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 95-736, eff. 7-16-08.)



45 ILCS 180/ - Interstate Medical Licensure Compact Act.

(45 ILCS 180/1)
Sec. 1. Short title. This Act may be cited as the Interstate Medical Licensure Compact Act.
(Source: P.A. 99-76, eff. 7-20-15.)

(45 ILCS 180/5)
Sec. 5. Interstate Medical Licensure Compact. The State of Illinois ratifies and approves the following compact:

the Liaison Committee on Medical Education, the Commission on Osteopathic College Accreditation, or a medical school listed in the International Medical Education Directory or its equivalent;

(2) Passed each component of the United States

Medical Licensing Examination (USMLE) or the Comprehensive Osteopathic Medical Licensing Examination (COMLEX-USA) within three attempts, or any of its predecessor examinations accepted by a state medical board as an equivalent examination for licensure purposes;

(3) Successfully completed graduate medical education

approved by the Accreditation Council for Graduate Medical Education or the American Osteopathic Association;

(4) Holds specialty certification or a time-unlimited

specialty certificate recognized by the American Board of Medical Specialties or the American Osteopathic Association's Bureau of Osteopathic Specialists;

(5) Possesses a full and unrestricted license to

engage in the practice of medicine issued by a member board;

(6) Has never been convicted, received adjudication,

deferred adjudication, community supervision, or deferred disposition for any offense by a court of appropriate jurisdiction;

(7) Has never held a license authorizing the practice

of medicine subjected to discipline by a licensing agency in any state, federal, or foreign jurisdiction, excluding any action related to non-payment of fees related to a license;

(8) Has never had a controlled substance license or

permit suspended or revoked by a state or the United States Drug Enforcement Administration; and

(10) Is not under active investigation by a licensing

agency or law enforcement authority in any state, federal, or foreign jurisdiction.

(l) "Offense" means a felony, gross misdemeanor, or crime of moral turpitude.
(m) "Rule" means a written statement by the Interstate Commission promulgated pursuant to Section 12 of the Compact that is of general applicability, implements, interprets, or prescribes a policy or provision of the Compact, or an organizational, procedural, or practice requirement of the Interstate Commission, and has the force and effect of statutory law in a member state, and includes the amendment, repeal, or suspension of an existing rule.
(n) "State" means any state, commonwealth, district, or territory of the United States.
(o) "State of Principal License" means a member state where a physician holds a license to practice medicine and which has been designated as such by the physician for purposes of registration and participation in the Compact.

SECTION 3. ELIGIBILITY
(a) A physician must meet the eligibility requirements as defined in Section 2(k) to receive an expedited license under the terms and provisions of the Compact.
(b) A physician who does not meet the requirements of Section 2(k) may obtain a license to practice medicine in a member state if the individual complies with all laws and requirements, other than the Compact, relating to the issuance of a license to practice medicine in that state.

SECTION 4. DESIGNATION OF STATE OF PRINCIPAL LICENSE
(a) A physician shall designate a member state as the state of principal license for purposes of registration for expedited licensure through the Compact if the physician possesses a full and unrestricted license to practice medicine in that state, and the state is:
(1) the state of primary residence for the physician,

or

(2) the state where at least 25% of the practice of

medicine occurs, or

(3) the location of the physician's employer, or
(4) if no state qualifies under subsection (1),

subsection (2), or subsection (3), the

state designated as state of residence for purpose of federal income tax.
(b) A physician may redesignate a member state as state of principal license at any time, as long as the state meets the requirements in subsection (a).
(c) The Interstate Commission is authorized to develop rules to facilitate redesignation of another member state as the state of principal license.

SECTION 5. APPLICATION AND ISSUANCE OF EXPEDITED LICENSURE
(a) A physician seeking licensure through the Compact shall file an application for an expedited license with the member board of the state selected by the physician as the state of principal license.
(b) Upon receipt of an application for an expedited license, the member board within the state selected as the state of principal license shall evaluate whether the physician is eligible for expedited licensure and issue a letter of qualification, verifying or denying the physician's eligibility, to the Interstate Commission.
(i) Static qualifications, which include verification

of medical education, graduate medical education, results of any medical or licensing examination, and other qualifications as determined by the Interstate Commission through rule, shall not be subject to additional primary source verification where already primary source verified by the state of principal license.

(ii) The member board within the state selected as

the state of principal license shall, in the course of verifying eligibility, perform a criminal background check of an applicant, including the use of the results of fingerprint or other biometric data checks compliant with the requirements of the Federal Bureau of Investigation, with the exception of federal employees who have suitability determination in accordance with U.S. C.F.R. §731.202.

(iii) Appeal on the determination of eligibility

shall be made to the member state where the application was filed and shall be subject to the law of that state.

(c) Upon verification in subsection (b), physicians eligible for an expedited license shall complete the registration process established by the Interstate Commission to receive a license in a member state selected pursuant to subsection (a), including the payment of any applicable fees.
(d) After receiving verification of eligibility under subsection (b) and any fees under subsection (c), a member board shall issue an expedited license to the physician. This license shall authorize the physician to practice medicine in the issuing state consistent with the Medical Practice Act and all applicable laws and regulations of the issuing member board and member state.
(e) An expedited license shall be valid for a period consistent with the licensure period in the member state and in the same manner as required for other physicians holding a full and unrestricted license within the member state.
(f) An expedited license obtained though the Compact shall be terminated if a physician fails to maintain a license in the state of principal licensure for a non-disciplinary reason, without redesignation of a new state of principal licensure.
(g) The Interstate Commission is authorized to develop rules regarding the application process, including payment of any applicable fees, and the issuance of an expedited license.

SECTION 6. FEES FOR EXPEDITED LICENSURE
(a) A member state issuing an expedited license authorizing the practice of medicine in that state may impose a fee for a license issued or renewed through the Compact.
(b) The Interstate Commission is authorized to develop rules regarding fees for expedited licenses.

SECTION 7. RENEWAL AND CONTINUED PARTICIPATION
(a) A physician seeking to renew an expedited license granted in a member state shall complete a renewal process with the Interstate Commission if the physician:
(1) Maintains a full and unrestricted license in a

state of principal license;

(2) Has not been convicted, received adjudication,

deferred adjudication, community supervision, or deferred disposition for any offense by a court of appropriate jurisdiction;

(3) Has not had a license authorizing the practice of

medicine subject to discipline by a licensing agency in any state, federal, or foreign jurisdiction, excluding any action related to non-payment of fees related to a license; and

(4) Has not had a controlled substance license or

permit suspended or revoked by a state or the United States Drug Enforcement Administration.

(b) Physicians shall comply with all continuing professional development or continuing medical education requirements for renewal of a license issued by a member state.
(c) The Interstate Commission shall collect any renewal fees charged for the renewal of a license and distribute the fees to the applicable member board.
(d) Upon receipt of any renewal fees collected in subsection (c), a member board shall renew the physician's license.
(e) Physician information collected by the Interstate Commission during the renewal process will be distributed to all member boards.
(f) The Interstate Commission is authorized to develop rules to address renewal of licenses obtained through the Compact.

SECTION 8. COORDINATED INFORMATION SYSTEM
(a) The Interstate Commission shall establish a database of all physicians licensed, or who have applied for licensure, under Section 5.
(b) Notwithstanding any other provision of law, member boards shall report to the Interstate Commission any public action or complaints against a licensed physician who has applied or received an expedited license through the Compact.
(c) Member boards shall report disciplinary or investigatory information determined as necessary and proper by rule of the Interstate Commission.
(d) Member boards may report any non-public complaint, disciplinary, or investigatory information not required by subsection (c) to the Interstate Commission.
(e) Member boards shall share complaint or disciplinary information about a physician upon request of another member board.
(f) All information provided to the Interstate Commission or distributed by member boards shall be confidential, filed under seal, and used only for investigatory or disciplinary matters.
(g) The Interstate Commission is authorized to develop rules for mandated or discretionary sharing of information by member boards.

SECTION 9. JOINT INVESTIGATIONS
(a) Licensure and disciplinary records of physicians are deemed investigative.
(b) In addition to the authority granted to a member board by its respective Medical Practice Act or other applicable state law, a member board may participate with other member boards in joint investigations of physicians licensed by the member boards.
(c) A subpoena issued by a member state shall be enforceable in other member states.
(d) Member boards may share any investigative, litigation, or compliance materials in furtherance of any joint or individual investigation initiated under the Compact.
(e) Any member state may investigate actual or alleged violations of the statutes authorizing the practice of medicine in any other member state in which a physician holds a license to practice medicine.

SECTION 10. DISCIPLINARY ACTIONS
(a) Any disciplinary action taken by any member board against a physician licensed through the Compact shall be deemed unprofessional conduct which may be subject to discipline by other member boards, in addition to any violation of the Medical Practice Act or regulations in that state.
(b) If a license granted to a physician by the member board in the state of principal license is revoked, surrendered or relinquished in lieu of discipline, or suspended, then all licenses issued to the physician by member boards shall automatically be placed, without further action necessary by any member board, on the same status. If the member board in the state of principal license subsequently reinstates the physician's license, a license issued to the physician by any other member board shall remain encumbered until that respective member board takes action to reinstate the license in a manner consistent with the Medical Practice Act of that state.
(c) If disciplinary action is taken against a physician by a member board not in the state of principal license, any other member board may deem the action conclusive as to matter of law and fact decided, and:
(i) impose the same or lesser sanction(s) against the

physician so long as such sanctions are consistent with the Medical Practice Act of that state;

(ii) or pursue separate disciplinary action against

the physician under its respective Medical Practice Act, regardless of the action taken in other member states.

(d) If a license granted to a physician by a member board is revoked, surrendered or relinquished in lieu of discipline, or suspended, then any license(s) issued to the physician by any other member board(s) shall be suspended, automatically and immediately without further action necessary by the other member board(s), for ninety (90) days upon entry of the order by the disciplining board, to permit the member board(s) to investigate the basis for the action under the Medical Practice Act of that state. A member board may terminate the automatic suspension of the license it issued prior to the completion of the ninety (90) day suspension period in a manner consistent with the Medical Practice Act of that state.

SECTION 11. INTERSTATE MEDICAL LICENSURE COMPACT COMMISSION
(a) The member states hereby create the "Interstate Medical Licensure Compact Commission".
(b) The purpose of the Interstate Commission is the administration of the Interstate Medical Licensure Compact, which is a discretionary state function.
(c) The Interstate Commission shall be a body corporate and joint agency of the member states and shall have all the responsibilities, powers, and duties set forth in the Compact, and such additional powers as may be conferred upon it by a subsequent concurrent action of the respective legislatures of the member states in accordance with the terms of the Compact.
(d) The Interstate Commission shall consist of two voting representatives appointed by each member state who shall serve as Commissioners. In states where allopathic and osteopathic physicians are regulated by separate member boards, or if the licensing and disciplinary authority is split between multiple member boards within a member state, the member state shall appoint one representative from each member board. A Commissioner shall be a(n):
(1) Allopathic or osteopathic physician appointed to

a member board;

(2) Executive director, executive secretary, or

similar executive of a member board; or

(3) Member of the public appointed to a member board.
(e) The Interstate Commission shall meet at least once each calendar year. A portion of this meeting shall be a business meeting to address such matters as may properly come before the Commission, including the election of officers. The chairperson may call additional meetings and shall call for a meeting upon the request of a majority of the member states.
(f) The bylaws may provide for meetings of the Interstate Commission to be conducted by telecommunication or electronic communication.
(g) Each Commissioner participating at a meeting of the Interstate Commission is entitled to one vote. A majority of Commissioners shall constitute a quorum for the transaction of business, unless a larger quorum is required by the bylaws of the Interstate Commission. A Commissioner shall not delegate a vote to another Commissioner. In the absence of its Commissioner, a member state may delegate voting authority for a specified meeting to another person from that state who shall meet the requirements of subsection (d).
(h) The Interstate Commission shall provide public notice of all meetings and all meetings shall be open to the public. The Interstate Commission may close a meeting, in full or in portion, where it determines by a two-thirds vote of the Commissioners present that an open meeting would be likely to:
(1) Relate solely to the internal personnel practices

and procedures of the Interstate Commission;

(2) Discuss matters specifically exempted from

disclosure by federal statute;

(3) Discuss trade secrets, commercial, or financial

information that is privileged or confidential;

(4) Involve accusing a person of a crime, or formally

censuring a person;

(5) Discuss information of a personal nature where

disclosure would constitute a clearly unwarranted invasion of personal privacy;

(6) Discuss investigative records compiled for law

enforcement purposes; or

(7) Specifically relate to the participation in a

civil action or other legal proceeding.

(i) The Interstate Commission shall keep minutes which shall fully describe all matters discussed in a meeting and shall provide a full and accurate summary of actions taken, including record of any roll call votes.
(j) The Interstate Commission shall make its information and official records, to the extent not otherwise designated in the Compact or by its rules, available to the public for inspection.
(k) The Interstate Commission shall establish an executive committee, which shall include officers, members, and others as determined by the bylaws. The executive committee shall have the power to act on behalf of the Interstate Commission, with the exception of rulemaking, during periods when the Interstate Commission is not in session. When acting on behalf of the Interstate Commission, the executive committee shall oversee the administration of the Compact including enforcement and compliance with the provisions of the Compact, its bylaws and rules, and other such duties as necessary.
(l) The Interstate Commission may establish other committees for governance and administration of the Compact.

SECTION 12. POWERS AND DUTIES OF THE INTERSTATE COMMISSION
The Interstate Commission shall have the duty and power to:
(a) Oversee and maintain the administration of the Compact;
(b) Promulgate rules which shall be binding to the extent and in the manner provided for in the Compact;
(c) Issue, upon the request of a member state or member board, advisory opinions concerning the meaning or interpretation of the Compact, its bylaws, rules, and actions;
(d) Enforce compliance with Compact provisions, the rules promulgated by the Interstate Commission, and the bylaws, using all necessary and proper means, including but not limited to, the use of judicial process;
(e) Establish and appoint committees including, but not limited to, an executive committee as required by Section 11, which shall have the power to act on behalf of the Interstate Commission in carrying out its powers and duties;
(f) Pay, or provide for the payment of the expenses related to the establishment, organization, and ongoing activities of the Interstate Commission;
(g) Establish and maintain one or more offices;
(h) Borrow, accept, hire, or contract for services of personnel;
(i) Purchase and maintain insurance and bonds;
(j) Employ an executive director who shall have such powers to employ, select or appoint employees, agents, or consultants, and to determine their qualifications, define their duties, and fix their compensation;
(k) Establish personnel policies and programs relating to conflicts of interest, rates of compensation, and qualifications of personnel;
(l) Accept donations and grants of money, equipment, supplies, materials and services, and to receive, utilize, and dispose of it in a manner consistent with the conflict of interest policies established by the Interstate Commission;
(m) Lease, purchase, accept contributions or donations of, or otherwise to own, hold, improve or use, any property, real, personal, or mixed;
(n) Sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, real, personal, or mixed;
(o) Establish a budget and make expenditures;
(p) Adopt a seal and bylaws governing the management and operation of the Interstate Commission;
(q) Report annually to the legislatures and governors of the member states concerning the activities of the Interstate Commission during the preceding year. Such reports shall also include reports of financial audits and any recommendations that may have been adopted by the Interstate Commission;
(r) Coordinate education, training, and public awareness regarding the Compact, its implementation, and its operation;
(s) Maintain records in accordance with the bylaws;
(t) Seek and obtain trademarks, copyrights, and patents; and
(u) Perform such functions as may be necessary or appropriate to achieve the purposes of the Compact.

SECTION 13. FINANCE POWERS
(a) The Interstate Commission may levy on and collect an annual assessment from each member state to cover the cost of the operations and activities of the Interstate Commission and its staff. The total assessment must be sufficient to cover the annual budget approved each year for which revenue is not provided by other sources. The aggregate annual assessment amount shall be allocated upon a formula to be determined by the Interstate Commission, which shall promulgate a rule binding upon all member states.
(b) The Interstate Commission shall not incur obligations of any kind prior to securing the funds adequate to meet the same.
(c) The Interstate Commission shall not pledge the credit of any of the member states, except by, and with the authority of, the member state.
(d) The Interstate Commission shall be subject to a yearly financial audit conducted by a certified or licensed public accountant and the report of the audit shall be included in the annual report of the Interstate Commission.

SECTION 14. ORGANIZATION AND OPERATION OF THE INTERSTATE COMMISSION
(a) The Interstate Commission shall, by a majority of Commissioners present and voting, adopt bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes of the Compact within twelve (12) months of the first Interstate Commission meeting.
(b) The Interstate Commission shall elect or appoint annually from among its Commissioners a chairperson, a vice-chairperson, and a treasurer, each of whom shall have such authority and duties as may be specified in the bylaws. The chairperson, or in the chairperson's absence or disability, the vice-chairperson, shall preside at all meetings of the Interstate Commission.
(c) Officers selected in subsection (b) shall serve without remuneration from the Interstate Commission.
(d) The officers and employees of the Interstate Commission shall be immune from suit and liability, either personally or in their official capacity, for a claim for damage to or loss of property or personal injury or other civil liability caused or arising out of, or relating to, an actual or alleged act, error, or omission that occurred, or that such person had a reasonable basis for believing occurred, within the scope of Interstate Commission employment, duties, or responsibilities; provided that such person shall not be protected from suit or liability for damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of such person.
(1) The liability of the executive director and

employees of the Interstate Commission or representatives of the Interstate Commission, acting within the scope of such person's employment or duties for acts, errors, or omissions occurring within such person's state, may not exceed the limits of liability set forth under the constitution and laws of that state for state officials, employees, and agents. The Interstate Commission is considered to be an instrumentality of the states for the purposes of any such action. Nothing in this subsection shall be construed to protect such person from suit or liability for damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of such person.

(2) The Interstate Commission shall defend the

executive director, its employees, and subject to the approval of the attorney general or other appropriate legal counsel of the member state represented by an Interstate Commission representative, shall defend such Interstate Commission representative in any civil action seeking to impose liability arising out of an actual or alleged act, error or omission that occurred within the scope of Interstate Commission employment, duties or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such person.

(3) To the extent not covered by the state involved,

member state, or the Interstate Commission, the representatives or employees of the Interstate Commission shall be held harmless in the amount of a settlement or judgment, including attorney's fees and costs, obtained against such persons arising out of an actual or alleged act, error, or omission that occurred within the scope of Interstate Commission employment, duties, or responsibilities, or that such persons had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such persons.

SECTION 15. RULEMAKING FUNCTIONS OF THE INTERSTATE COMMISSION
(a) The Interstate Commission shall promulgate reasonable rules in order to effectively and efficiently achieve the purposes of the Compact. Notwithstanding the foregoing, in the event the Interstate Commission exercises its rulemaking authority in a manner that is beyond the scope of the purposes of the Compact, or the powers granted hereunder, then such an action by the Interstate Commission shall be invalid and have no force or effect.
(b) Rules deemed appropriate for the operations of the Interstate Commission shall be made pursuant to a rulemaking process that substantially conforms to the "Model State Administrative Procedure Act" of 2010, and subsequent amendments thereto.
(c) Not later than thirty (30) days after a rule is promulgated, any person may file a petition for judicial review of the rule in the United States District Court for the District of Columbia or the federal district where the Interstate Commission has its principal offices, provided that the filing of such a petition shall not stay or otherwise prevent the rule from becoming effective unless the court finds that the petitioner has a substantial likelihood of success. The court shall give deference to the actions of the Interstate Commission consistent with applicable law and shall not find the rule to be unlawful if the rule represents a reasonable exercise of the authority granted to the Interstate Commission.

SECTION 16. OVERSIGHT OF INTERSTATE COMPACT
(a) The executive, legislative, and judicial branches of state government in each member state shall enforce the Compact and shall take all actions necessary and appropriate to effectuate the Compact's purposes and intent. The provisions of the Compact and the rules promulgated hereunder shall have standing as statutory law but shall not override existing state authority to regulate the practice of medicine.
(b) All courts shall take judicial notice of the Compact and the rules in any judicial or administrative proceeding in a member state pertaining to the subject matter of the Compact which may affect the powers, responsibilities or actions of the Interstate Commission.
(c) The Interstate Commission shall be entitled to receive all service of process in any such proceeding, and shall have standing to intervene in the proceeding for all purposes. Failure to provide service of process to the Interstate Commission shall render a judgment or order void as to the Interstate Commission, the Compact, or promulgated rules.

SECTION 17. ENFORCEMENT OF INTERSTATE COMPACT
(a) The Interstate Commission, in the reasonable exercise of its discretion, shall enforce the provisions and rules of the Compact.
(b) The Interstate Commission may, by majority vote of the Commissioners, initiate legal action in the United States District Court for the District of Columbia, or, at the discretion of the Interstate Commission, in the federal district where the Interstate Commission has its principal offices, to enforce compliance with the provisions of the Compact, and its promulgated rules and bylaws, against a member state in default. The relief sought may include both injunctive relief and damages. In the event judicial enforcement is necessary, the prevailing party shall be awarded all costs of such litigation including reasonable attorney's fees.
(c) The remedies herein shall not be the exclusive remedies of the Interstate Commission. The Interstate Commission may avail itself of any other remedies available under state law or the regulation of a profession.

SECTION 18. DEFAULT PROCEDURES
(a) The grounds for default include, but are not limited to, failure of a member state to perform such obligations or responsibilities imposed upon it by the Compact, or the rules and bylaws of the Interstate Commission promulgated under the Compact.
(b) If the Interstate Commission determines that a member state has defaulted in the performance of its obligations or responsibilities under the Compact, or the bylaws or promulgated rules, the Interstate Commission shall:
(1) Provide written notice to the defaulting state

and other member states, of the nature of the default, the means of curing the default, and any action taken by the Interstate Commission. The Interstate Commission shall specify the conditions by which the defaulting state must cure its default; and

(2) Provide remedial training and specific technical

assistance regarding the default.

(c) If the defaulting state fails to cure the default, the defaulting state shall be terminated from the Compact upon an affirmative vote of a majority of the Commissioners and all rights, privileges, and benefits conferred by the Compact shall terminate on the effective date of termination. A cure of the default does not relieve the offending state of obligations or liabilities incurred during the period of the default.
(d) Termination of membership in the Compact shall be imposed only after all other means of securing compliance have been exhausted. Notice of intent to terminate shall be given by the Interstate Commission to the governor, the majority and minority leaders of the defaulting state's legislature, and each of the member states.
(e) The Interstate Commission shall establish rules and procedures to address licenses and physicians that are materially impacted by the termination of a member state, or the withdrawal of a member state.
(f) The member state which has been terminated is responsible for all dues, obligations, and liabilities incurred through the effective date of termination including obligations, the performance of which extends beyond the effective date of termination.
(g) The Interstate Commission shall not bear any costs relating to any state that has been found to be in default or which has been terminated from the Compact, unless otherwise mutually agreed upon in writing between the Interstate Commission and the defaulting state.
(h) The defaulting state may appeal the action of the Interstate Commission by petitioning the United States District Court for the District of Columbia or the federal district where the Interstate Commission has its principal offices. The prevailing party shall be awarded all costs of such litigation including reasonable attorney's fees.

SECTION 19. DISPUTE RESOLUTION
(a) The Interstate Commission shall attempt, upon the request of a member state, to resolve disputes which are subject to the Compact and which may arise among member states or member boards.
(b) The Interstate Commission shall promulgate rules providing for both mediation and binding dispute resolution as appropriate.

SECTION 20. MEMBER STATES, EFFECTIVE DATE AND AMENDMENT
(a) Any state is eligible to become a member state of the Compact.
(b) The Compact shall become effective and binding upon legislative enactment of the Compact into law by no less than seven (7) states. Thereafter, it shall become effective and binding on a state upon enactment of the Compact into law by that state.
(c) The governors of non-member states, or their designees, shall be invited to participate in the activities of the Interstate Commission on a non-voting basis prior to adoption of the Compact by all states.
(d) The Interstate Commission may propose amendments to the Compact for enactment by the member states. No amendment shall become effective and binding upon the Interstate Commission and the member states unless and until it is enacted into law by unanimous consent of the member states.

SECTION 21. WITHDRAWAL
(a) Once effective, the Compact shall continue in force and remain binding upon each and every member state; provided that a member state may withdraw from the Compact by specifically repealing the statute which enacted the Compact into law.
(b) Withdrawal from the Compact shall be by the enactment of a statute repealing the same, but shall not take effect until one (1) year after the effective date of such statute and until written notice of the withdrawal has been given by the withdrawing state to the governor of each other member state.
(c) The withdrawing state shall immediately notify the chairperson of the Interstate Commission in writing upon the introduction of legislation repealing the Compact in the withdrawing state.
(d) The Interstate Commission shall notify the other member states of the withdrawing state's intent to withdraw within sixty (60) days of its receipt of notice provided under subsection (c).
(e) The withdrawing state is responsible for all dues, obligations and liabilities incurred through the effective date of withdrawal, including obligations, the performance of which extend beyond the effective date of withdrawal.
(f) Reinstatement following withdrawal of a member state shall occur upon the withdrawing state reenacting the Compact or upon such later date as determined by the Interstate Commission.
(g) The Interstate Commission is authorized to develop rules to address the impact of the withdrawal of a member state on licenses granted in other member states to physicians who designated the withdrawing member state as the state of principal license.

SECTION 22. DISSOLUTION
(a) The Compact shall dissolve effective upon the date of the withdrawal or default of the member state which reduces the membership in the Compact to one (1) member state.
(b) Upon the dissolution of the Compact, the Compact becomes null and void and shall be of no further force or effect, and the business and affairs of the Interstate Commission shall be concluded and surplus funds shall be distributed in accordance with the bylaws.

SECTION 23. SEVERABILITY AND CONSTRUCTION
(a) The provisions of the Compact shall be severable, and if any phrase, clause, sentence, or provision is deemed unenforceable, the remaining provisions of the Compact shall be enforceable.
(b) The provisions of the Compact shall be liberally construed to effectuate its purposes.
(c) Nothing in the Compact shall be construed to prohibit the applicability of other interstate compacts to which the states are members.

SECTION 24. BINDING EFFECT OF COMPACT AND OTHER LAWS
(a) Nothing herein prevents the enforcement of any other law of a member state that is not inconsistent with the Compact.
(b) All laws in a member state in conflict with the Compact are superseded to the extent of the conflict.
(c) All lawful actions of the Interstate Commission, including all rules and bylaws promulgated by the Commission, are binding upon the member states.
(d) All agreements between the Interstate Commission and the member states are binding in accordance with their terms.
(e) In the event any provision of the Compact exceeds the constitutional limits imposed on the legislature of any member state, such provision shall be ineffective to the extent of the conflict with the constitutional provision in question in that member state.
(Source: P.A. 99-76, eff. 7-20-15.)

(45 ILCS 180/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 99-76, eff. 7-20-15.)






Chapter 50 - LOCAL GOVERNMENT

50 ILCS 5/ - Emergency Government Relocation Act.

(50 ILCS 5/0.01) (from Ch. 85, par. 50)
Sec. 0.01. Short title. This Act may be cited as the Emergency Government Relocation Act.
(Source: P.A. 86-1324.)

(50 ILCS 5/1) (from Ch. 85, par. 51)
Sec. 1. Whenever, due to an emergency resulting from the effects of enemy attack, or the anticipated effects of a threatened enemy attack, it becomes imprudent, inexpedient or impossible to conduct the affairs of local government at the regular or usual place or places thereof, the governing body of each political subdivision of this State may meet at any place within or without the territorial limits of such political subdivision on the call of the presiding officer or any two members of such governing body, and shall proceed to establish and designate by ordinance, resolution or other manner, alternate or substitute sites or places as the emergency temporary location, or locations, of government where all, or any part, of the public business may be transacted and conducted during the emergency situation. Such sites or places may be within or without the territorial limits of such political subdivision and may be within or without this State.
(Source: Laws 1959, p. 774.)

(50 ILCS 5/2) (from Ch. 85, par. 52)
Sec. 2. During the period when the public business is being conducted at the emergency temporary location, or locations, the governing body and other officers of a political subdivision of this State shall have and possess and shall exercise, at such location, or locations, all of the executive, legislative, and judicial powers and functions conferred upon such body and officers by or under the laws of this State. Such powers and functions may be exercised in the light of the exigencies of the emergency situation without regard to or compliance with time-consuming procedures and formalities prescribed by law and pertaining thereto, and all acts of such body and officers shall be valid and binding as if performed within the territorial limits of their political subdivision.
(Source: Laws 1959, p. 774.)

(50 ILCS 5/3) (from Ch. 85, par. 53)
Sec. 3. The provisions of this Act shall control and be supreme in the event it shall be employed notwithstanding any statutory, charter or ordinance provision to the contrary or in conflict herewith.
(Source: Laws 1959, p. 774.)



50 ILCS 10/ - Regional Council Act.

(50 ILCS 10/0.01) (from Ch. 85, par. 1010)
Sec. 0.01. Short title. This Act may be cited as the Regional Council Act.
(Source: P.A. 86-1324.)

(50 ILCS 10/1) (from Ch. 85, par. 1011)
Sec. 1. Establishment.
The governing bodies of any two or more governmental units, including, but not limited to: counties, cities, villages, school districts, townships, and special purpose districts, and private regional organizations, may, by appropriate action enter into an agreement with each other, or with the governing bodies of any governmental unit of any other state to the extent that laws of such state permit, for establishment of a regional council of public officials.
(Source: P.A. 76-913.)

(50 ILCS 10/2) (from Ch. 85, par. 1012)
Sec. 2. Membership. Membership of the council shall consist of one representative from each governmental unit or private regional organization entering into the agreement. Private regional organizations shall be selected by the elected public official members and shall not exceed 33% of the total membership. The representative from each governmental unit shall be the elected chief executive of the member governmental unit.
Each member governmental unit annually may designate one of its elected officials, for a term ending on the last day of the council's fiscal year, as an alternate representative to act at any council meeting in the absence therefrom of the elected chief executive.
If such governmental unit does not have an elected chief executive, a member of its governing body shall be chosen by such body to be its representative. Any governmental unit which has become a member of the council may withdraw upon 60 days notice after formal action by its governing body. Representatives from local, state, and federal agencies, commissions, and boards are eligible to serve as ex officio members.
(Source: P.A. 79-399.)

(50 ILCS 10/3) (from Ch. 85, par. 1013)
Sec. 3. Powers and Duties.
The council has power to: (1) study such area governmental problems common to two or more members of the council as it deems appropriate, including but not limited to matters affecting health, safety, welfare, education, economic conditions and regional development; (2) promote cooperative arrangements and coordinate action among its members; and (3) make recommendations for review and action to the members and other public agencies that perform functions within the region. All such powers are advisory in nature.
(Source: P.A. 76-913.)

(50 ILCS 10/4) (from Ch. 85, par. 1014)
Sec. 4. By-Laws.
The council shall adopt by-laws designating the officers of the council and providing for the conduct of its business.
(Source: P.A. 76-913.)

(50 ILCS 10/5) (from Ch. 85, par. 1015)
Sec. 5. Staff.
The council may employ such staff, and consult and retain such experts, as it deems necessary.
(Source: P.A. 76-913.)

(50 ILCS 10/6) (from Ch. 85, par. 1016)
Sec. 6. Finances; Annual Report.
(a) The governing bodies of the member governments may appropriate funds to meet the expenses of the council. Services of personnel, use of equipment and office space, and other necessary services may be accepted from members as part of their financial support.
(b) The council may accept funds, grants, gifts and services from the government of the United States or its agencies, from this State or its departments, agencies or instrumentalities, or from any other governmental unit whether participating in the council or not, and from private and civic sources.
(c) The council shall make an annual report of its activities to the member governments.
(Source: P.A. 76-913.)

(50 ILCS 10/7) (from Ch. 85, par. 1017)
Sec. 7. Severability.
If any provision of this Act, or application thereof to any person or circumstance is held invalid, such invalidity does not affect other provisions or applications of this Act which can be given effect without the invalid application or provision, and to this end the provisions of this Act are declared to be severable.
(Source: P.A. 76-913.)



50 ILCS 15/ - Regional Planning Commission Act.

(50 ILCS 15/0.01) (from Ch. 85, par. 1020)
Sec. 0.01. Short title. This Act may be cited as the Regional Planning Commission Act.
(Source: P.A. 86-1324.)

(50 ILCS 15/1) (from Ch. 85, par. 1021)
Sec. 1. Governing bodies of counties, cities, or other local governmental units, when authorized by the Department of Commerce and Economic Opportunity, may cooperate with the governing bodies of the counties and cities or other governing bodies of any adjoining state or states in the creation of a joint planning commission where such cooperation has been authorized by law by the adjoining state or states. Such a joint planning commission may be designated to be a regional or metropolitan planning commission and shall have powers, duties and functions as authorized by "An Act to provide for regional planning and for the creation, organization and powers of regional planning commissions", approved June 25, 1929, as heretofore or hereafter amended, and, as agreed among the governing bodies. Such a planning commission shall be a legal entity for all purposes.
(Source: P.A. 94-793, eff. 5-19-06.)



50 ILCS 20/ - Public Building Commission Act.

(50 ILCS 20/1) (from Ch. 85, par. 1031)
Sec. 1. This Act shall be known and may be cited as the Public Building Commission Act.
(Source: Laws 1955, p. 905.)

(50 ILCS 20/2) (from Ch. 85, par. 1032)
Sec. 2. It is hereby found and declared that there exist in many county seats and in many municipalities within this State inadequate and outmoded public improvements, buildings and facilities for the furnishing of essential governmental services and for use in the conduct of local government by the various branches, departments and agencies thereof; that in many cases, by reason of the age of such public improvements, buildings and facilities and the increased activities on the part of both the citizen and his local government, they are no longer adapted or adequate to meet the needs of the growing population; that as a consequence thereof there are many counties, cities, municipalities and other branches and agencies of government within this State which are compelled to spend large sums of money annually in the rental, operation and maintenance of additional building space to house the various branches, departments and agencies of government to meet this ever increasing need; that as a result thereof, in many of the cities, counties, and other municipalities within this State, the public buildings housing the various branches, departments, and agencies of government are widely scattered and dispersed throughout the locality, thereby creating confusion and considerable waste of time and effort on the part of citizens conducting ordinary business with the various branches and agencies of government, and thereby creating reduced efficiency of operation in the necessary intergovernmental activities of the various branches and agencies of government; that many public records, wills, conveyances, vital records, court orders, and other similar documents in use in the conduct of daily business, are now filed in many poorly protected and overcrowded spaces and at widely separated locations by reason of the lack of an adequate public building or buildings; that the rendering of essential governmental, health, safety and welfare services is adversely affected by reason thereof, to the detriment of the citizens in many county seats and municipalities; that these conditions impair the efficient, economical and indispensable governmental functions of the various branches and agencies of government and the rendering of essential governmental, health, safety and welfare services, and that in order to eradicate these conditions, it is hereby found and declared to be necessary and desirable to make possible the construction, acquisition, or enlargement of public improvements, buildings and facilities to be made available for use by governmental agencies with the intent and purpose of centralizing, insofar as is practicable, the activities of the different branches of government and to make possible the construction, acquisition or enlargement of public improvements, buildings and facilities at convenient locations within the county seats and municipalities, for use by governmental agencies in the furnishing of essential governmental, health, safety and welfare services to its citizens; and that the eradication of these conditions and the construction, acquisition or enlargement of such public improvements, building or buildings and facilities, in the manner hereinafter provided in this Act, is hereby declared to be a public use essential to the public interest.
(Source: P.A. 87-895.)

(50 ILCS 20/2.5)
(Section scheduled to be repealed on June 1, 2018)
Sec. 2.5. Legislative policy; conditions for use of design-build. It is the intent of the General Assembly that a commission be allowed to use the design-build delivery method for public projects if it is shown to be in the commission's best interest for that particular project.
It shall be the policy of the commission in the procurement of design-build services to publicly announce all requirements for design-build services and to procure these services on the basis of demonstrated competence and qualifications and with due regard for the principles of competitive selection.
The commission shall, prior to issuing requests for proposals, promulgate and publish procedures for the solicitation and award of contracts pursuant to this Act.
The commission shall, for each public project or projects permitted under this Act, make a written determination, including a description as to the particular advantages of the design-build procurement method, that it is in the best interests of the commission to enter into a design-build contract for the project or projects.
In making that determination, the following factors shall be considered:
(1) The probability that the design-build procurement

method will be in the best interests of the commission by providing a material savings of time or cost over the design-bid-build or other delivery system.

(2) The type and size of the project and its

suitability to the design-build procurement method.

(3) The ability of the design-build entity to define

and provide comprehensive scope and performance criteria for the project.

The commission shall require the design-build entity to comply with the utilization goals established by the corporate authorities of the commission for minority and women business enterprises and to comply with Section 2-105 of the Illinois Human Rights Act.
This Section is repealed on June 1, 2018; provided that any design-build contracts entered into before such date or any procurement of a project under this Act commenced before such date, and the contracts resulting from those procurements, shall remain effective.
(Source: P.A. 98-299, eff. 8-9-13; reenacted by P.A. 98-619, eff. 1-7-14.)

(50 ILCS 20/3) (from Ch. 85, par. 1033)
Sec. 3. The following terms, wherever used, or referred to in this Act, mean unless the context clearly requires a different meaning:
(a) "Commission" means a Public Building Commission

created pursuant to this Act.

(b) "Commissioner" or "Commissioners" means a

Commissioner or Commissioners of a Public Building Commission.

(c) "County seat" means a city, village or town which

is the county seat of a county.

(d) "Municipality" means any city, village or

incorporated town of the State of Illinois.

(e) "Municipal corporation" includes a county, city,

village, town, (including a county seat), park district, school district in a county of 3,000,000 or more population, board of education of a school district in a county of 3,000,000 or more population, sanitary district, airport authority contiguous with the County Seat as of July 1, 1969 and any other municipal body or governmental agency of the State, and until July 1, 2011, a school district that (i) was organized prior to 1860, (ii) is located in part in a city originally incorporated prior to 1840, and (iii) entered into a lease with a Commission prior to 1993, and its board of education, but does not include a school district in a county of less than 3,000,000 population, a board of education of a school district in a county of less than 3,000,000 population, or a community college district in a county of less than 3,000,000 population, except that until July 1, 2011, a school district that (i) was organized prior to 1860, (ii) is located in part in a city originally incorporated prior to 1840, and (iii) entered into a lease with a Commission prior to 1993, and its board of education, are included.

(f) "Governing body" includes a city council, county

board, or any other body or board, by whatever name it may be known, charged with the governing of a municipal corporation.

(g) "Presiding officer" includes the mayor or

president of a city, village or town, the presiding officer of a county board, or the presiding officer of any other board or commission, as the case may be.

(h) "Oath" means oath or affirmation.
(i) "Building" means an improvement to real estate to

be made available for use by a municipal corporation for the furnishing of governmental services to its citizens, together with any land or interest in land necessary or useful in connection with the improvement.

(j) "Delivery system" means the design and

construction approach used to develop and construct a project.

(k) "Design-bid-build" means the traditional delivery

system used on public projects that incorporates the Local Government Professional Services Selection Act (50 ILCS 510/) and the principles of competitive selection.

(l) "Design-build" means a delivery system that

provides responsibility within a single contract for the furnishing of architecture, engineering, land surveying and related services as required, and the labor, materials, equipment, and other construction services for the project.

(m) "Design-build contract" means a contract for a

public project under this Act between the Commission and a design-build entity to furnish architecture, engineering, land surveying, and related services as required, and to furnish the labor, materials, equipment, and other construction services for the project. The design-build contract may be conditioned upon subsequent refinements in scope and price and may allow the Commission to make modifications in the project scope without invalidating the design-build contract.

(n) "Design-build entity" means any individual, sole

proprietorship, firm, partnership, joint venture, corporation, professional corporation, or other entity that proposes to design and construct any public project under this Act. A design-build entity and associated design-build professionals shall conduct themselves in accordance with the laws of this State and the related provisions of the Illinois Administrative Code, as referenced by the licensed design professionals Acts of this State.

(o) "Design professional" means any individual, sole

proprietorship, firm, partnership, joint venture, corporation, professional corporation, or other entity that offers services under the Illinois Architecture Practice Act of 1989 (225 ILCS 305/), the Professional Engineering Practice Act of 1989 (225 ILCS 325/), the Structural Engineering Licensing Act of 1989 (225 ILCS 340/), or the Illinois Professional Land Surveyor Act of 1989 (225 ILCS 330/).

(p) "Evaluation criteria" means the requirements for

the separate phases of the selection process for design-build proposals as defined in this Act and may include the specialized experience, technical qualifications and competence, capacity to perform, past performance, experience with similar projects, assignment of personnel to the project, and other appropriate factors. Price may not be used as a factor in the evaluation of Phase I proposals.

(q) "Proposal" means the offer to enter into a

design-build contract as submitted by a design-build entity in accordance with this Act.

(r) "Request for proposal" means the document used by

the Commission to solicit proposals for a design-build contract.

(s) "Scope and performance criteria" means the

requirements for the public project, including but not limited to, the intended usage, capacity, size, scope, quality and performance standards, life-cycle costs, and other programmatic criteria that are expressed in performance-oriented and quantifiable specifications and drawings that can be reasonably inferred and are suited to allow a design-build entity to develop a proposal.

(t) "Guaranteed maximum price" means a form of

contract in which compensation may vary according to the scope of work involved but in any case may not exceed an agreed total amount.

Definitions in this Section with respect to design-build shall have no effect beginning on June 1, 2018; provided that any design-build contracts entered into before such date or any procurement of a project under this Act commenced before such date, and the contracts resulting from those procurements, shall remain effective. The actions of any person or entity taken on or after June 1, 2013 and before the effective date of this amendatory Act of the 98th General Assembly in reliance on the provisions of this Section with respect to design-build continuing to be effective are hereby validated.
(Source: P.A. 98-299, eff. 8-9-13; 98-619, eff. 1-7-14.)

(50 ILCS 20/4) (from Ch. 85, par. 1034)
Sec. 4. The governing body of any municipality with 3,000 or more inhabitants or any county seat or the county board of any county may, by resolution adopted by a majority of its members, determine that there is need and that it is in the best interest of the public that a Public Building Commission be organized to exercise the powers and authority prescribed by this Act and it shall therein set forth the name of the Public Building Commission to be created hereunder, provided, however, that the words "Public Building Commission" shall form part of its name. After the effective date of this amendatory Act of 1992, if the original resolution for the creation of a Public Building Commission has been adopted by the governing body of a municipality with 3,000 or more inhabitants or a county seat, or a county board, the resolution shall be submitted to the voters of such municipality, county seat, or county at an election in accordance with the general election law. The proposition shall be in substantially the following form:
Shall the Public Building Commission of (name of

municipality) be created and organized to exercise the powers and authority prescribed by the Public Building Commission Act?

The votes shall be recorded as "Yes" or "No". If a majority of the votes cast upon the proposition are in favor thereof, the Public Building Commission of such municipality or county shall be created and organized in the manner hereinafter provided. The presiding officer of the municipality with 3,000 or more inhabitants, county seat, or county board shall within 10 days after the date of the approval of the proposition by the voters, cause a copy of the resolution to be published once in a daily newspaper published in the county seat and if there be no newspaper published in that county seat, then in a newspaper published in the county having a circulation in that county seat. Any municipal corporation which has the power of taxation under the laws of this State and any part of whose area of jurisdiction lies within the territorial limits of that county seat may join in the organization of the Public Building Commission in the manner hereinafter set forth in this section. The governing body of any municipal corporation meeting the foregoing requirement and desiring to join in the organization of the Public Building Commission, shall, by a majority vote of its members and within 45 days from the date of such publication, adopt a resolution to that effect. The presiding officer of each municipal corporation adopting such a resolution signifying its desire to join in the organization of the Public Building Commission, shall, within 15 days after the date of adoption thereof, transmit a copy of the resolution duly certified by the proper officer of that municipal corporation to be true and correct, to the presiding officer of the municipality, county seat or county board adopting the original resolution.
Within the 10 day period following the expiration of 60 days after the date of publication of the original resolution, it shall be the duty of the presiding officer of the municipality, county seat or county board adopting the original resolution to file in the office of the recorder in and for that county under one cover a certified copy of the resolution adopted by such municipality, county seat, or county board together with a certificate by the publisher of the newspaper of the publication of such resolution and the date of publication and all of the certified copies transmitted to him as hereinabove provided by the municipal corporations, if any, joining in the organization of the Public Building Commission.
Upon such filing in the office of the recorder the Public Building Commission shall be deemed to be organized as a municipal corporation and body politic.
In any county having a population of at least 350,000 but less than 1,000,000 inhabitants, more than one Public Building Commission may be organized to exercise the essential governmental powers and functions herein granted and such a county may establish a Public Building Commission even though a municipality within the county already has one established under this Act.
Not more than one Public Building Commission shall be organized by a single unit of local government.
(Source: P.A. 87-1208; 88-45.)

(50 ILCS 20/4a) (from Ch. 85, par. 1034a)
Sec. 4a. A Public Building Commission may be created for the limited purpose of constructing, acquiring, enlarging, improving, repairing or replacing a specific public improvement, building or facility or a special type or class of public improvements, buildings or facilities. The provisions of Section 4 of this Act shall apply to the creation of a Public Building Commission under this Section, except that the resolution adopted by the municipality or county board and the proposition shall specify the limited purpose for which such Public Building Commission is to be created. The provisions of Section 4 authorizing any municipal corporation any part of whose area of jurisdiction lies within the territorial limits of that county seat to join in the organization of the Public Building Commission in the manner set forth in that Section shall not be applicable to a Public Building Commission created under this Section. The county board of any county that has created a public building commission for a limited and specific purpose may expand that purpose by resolution.
The purpose of a public building commission created by the county board of any county may not be expanded until the question of expanding the purpose of the public building commission has been submitted to the electors of the county at a regular election and approved by a majority of the electors voting on the question. The county board must certify the question to the proper election authority, which must submit the question at an election in accordance with the Election Code.
The election authority must submit the question in substantially the following form:
Shall the county board be authorized to expand the

purpose of the (insert name of public building commission) to include (insert the purpose or purposes)?

The election authority must record the votes as "Yes" or "No".
If a majority of the electors voting on the question vote in the affirmative, the county board may thereafter expand the purpose of the public building commission.
(Source: P.A. 94-355, eff. 1-1-06.)

(50 ILCS 20/5) (from Ch. 85, par. 1035)
Sec. 5. Within 60 days after the filing in the office of the recorder of the resolution or resolutions organizing the Public Building Commission, the presiding officer of the municipality, county seat or county board adopting the original resolution and the presiding officers of the municipal corporations, if any, joining in the organization of the Public Building Commission shall appoint Commissioners in the manner hereinafter provided. All appointments shall be made with the advice and consent of the governing body whose presiding officer makes the appointment.
Within 10 days after the appointment of the commissioners by the respective presiding officers, with the advice and consent of the respective governing bodies, as aforesaid, each of such presiding officers shall transmit to the presiding officer of the municipality, county seat or county board which adopted the original resolution, a certificate of such appointment. The presiding officer of the municipality, county seat or county board shall cause all such certificates of appointment, including a certificate of the appointments made by the presiding officer of the municipality, county seat or county board which adopted the original resolution, to be bound under one cover and filed in the office of the recorder in and for the county. Upon such filing the persons so appointed shall constitute the Board of Commissioners of the Public Building Commission and upon taking the oath of office as hereinafter provided shall be deemed to have qualified and be empowered to exercise the powers and authority prescribed in this Act.
The Board of Commissioners shall in all cases consist of not less than 5 members and in such instances as there may be more than 5 members as herein provided, the Board of Commissioners shall consist of an odd number.
If the county seat or municipality alone organizes the Public Building Commission, the presiding officer of the county seat or municipality shall appoint not less than 5 Commissioners.
If the county board alone organized the Public Building Commission, the presiding officer of the county board shall appoint not less than 5 Commissioners. The Commissioners appointed to that Public Building Commission must be residents of the county in which the Commission is organized.
If any one municipal corporation shall join with the municipality, county seat or county board in the organization of the Public Building Commission then and in such event the presiding officer of the municipality, county seat or county board adopting the original resolution shall appoint 3 Commissioners and the presiding officer of the municipal corporation joining in the organization of the Public Building Commission shall appoint 2 Commissioners.
If 2 or more municipal corporations, in addition to the municipality, county seat or county board adopting the original resolution, shall join with the municipality, county seat or county board in the organization of the Public Building Commission then and in such event the presiding officers of the municipal corporations joining in the organization shall each appoint 1 Commissioner and the presiding officer of the municipality, county seat or county board adopting the original resolution shall appoint such number of commissioners as shall exceed by 1 the aggregate number appointed by the presiding officers of the municipal corporations joining in the organization of the Commission.
The initial terms of such Commissioners shall be for 5, 4, 3, 2 and 1 year, respectively, and in such cases as there may be more than 5 Commissioners the initial terms of Commissioners in excess of 5 Commissioners shall be on a descending scale of 5, 4, 3, 2 and 1 years, as there are Commissioners in excess of 5. The length of the terms of the first Commissioners shall be determined by lot at their first meeting. The initial terms of office of Commissioners who are to hold office for terms of 1, 2, 3, 4 and 5 years, respectively, shall continue until that September 30th which next follows the expiration of the periods of 1, 2, 3, 4 and 5 years, respectively, from the date of the filing of the certificates of appointment in the office of the recorder, as aforesaid, and until their successors are appointed and qualify by taking their oath of office.
At the expiration of the term of each of the Commissioners, and of each succeeding Commissioner, or in the event of a vacancy, resignation, removal or refusal to act, the presiding officer of the municipal corporation, who made that Commissioner's appointment in the first instance, shall appoint a Commissioner, in the manner hereinabove provided, to hold office, in the case of a vacancy occurring for whatever reason, for the unexpired term, or in the case of expiration, for a term of 5 years, and until his successor is appointed and has qualified. Each such appointment shall become effective upon the filing by the presiding officer making the appointment of a certificate of the appointment in the office of the recorder for that county. Any Commissioner may be appointed to succeed himself.
(Source: P.A. 91-447, eff. 1-1-00.)

(50 ILCS 20/6) (from Ch. 85, par. 1036)
Sec. 6. Each person appointed as a member of the Board of Commissioners shall qualify by taking and subscribing to an oath to uphold the Constitution of the United States and of the State of Illinois and to well and faithfully discharge his duties, which oath shall be filed with the Secretary of the Commission.
Commissioners shall be persons experienced in real estate management, building construction or finance. The fact that a person is an officer or employee of any municipal corporation, including the county seat or county board or any municipality with 3,000 or more inhabitants which adopted the original resolution or any other municipal corporation which joined in the organization of the Commission, shall not disqualify that person from being a Commissioner of a Public Building Commission. No person who is appointed as a Commissioner of a Public Building Commission shall have a financial interest in the creation of or in the continued existence of the Public Building Commission. No Commissioner shall acquire any interest, direct or indirect in any contract or proposed contract of the Public Building Commission, or in any land, building or buildings or other property or facilities in which the Public Building Commission has an interest. If any Commissioner at any time holds or controls an interest, direct or indirect in any property which the Public Building Commission is about to acquire, he shall disclose the same in writing to the Commission and such disclosure shall be entered upon the minutes of the Board of Commissioners.
(Source: Laws 1965, p. 3179.)

(50 ILCS 20/7) (from Ch. 85, par. 1037)
Sec. 7. No Commissioner shall receive any compensation, whether in form of salary, per diem allowance or otherwise, for or in connection with his services as such Commissioner. Each Commissioner, however, shall be entitled to reimbursement for any necessary expenditures in connection with the performance of his duties.
(Source: Laws 1955, p. 905.)

(50 ILCS 20/8) (from Ch. 85, par. 1038)
Sec. 8. The Commissioners appointed in pursuance of the foregoing provisions of this Act shall constitute the Board of Commissioners of the Public Building Commission. The government, control and management of the affairs of the Public Building Commission shall be vested in the Board of Commissioners and such Board shall possess and exercise all of the powers granted under this Act and such other powers, not inconsistent with this Act, as may be necessary to effectuate the purposes of this Act.
The presiding officer of the municipality, county seat or county board adopting the original organization resolution shall call the first meeting of the Board of Commissioners. He shall give notice in writing to each member of the Board of the time and place of the meeting not less than 5 days prior to the meeting and shall preside over the meeting until the members have elected a Chairman. The members, at the initial meeting, shall first draw lots to determine their terms of office which shall be entered of record in the proceedings of the Board.
The Board of Commissioners at the initial meeting shall elect one of their members as chairman. At such meeting or at a later meeting, the Board shall elect or appoint a secretary and treasurer and such other officers as they may deem necessary for such terms as they may decide upon. The secretary and treasurer need not be commissioners, and if such officers are not commissioners, they shall receive compensation in such amount as shall be determined by the Board. At such meeting, or at a later meeting, the Commissioners shall adopt a corporate seal, by-laws, and rules and regulations suitable to the purposes of this Act, which shall provide a time for the election of officers and of other regular and special meetings of the Commissioners, and shall contain the rules for the transaction of other business of such Public Building Commission and for amending such by-laws, rules and regulations.
The Board of Commissioners shall have full power to pass all necessary ordinances, resolutions, rules and regulations for the proper management and conduct of the business of the Board of Commissioners and of the Public Building Commission and for carrying into effect the object for which such Public Building Commission is created.
(Source: Laws 1965, p. 3179.)

(50 ILCS 20/9) (from Ch. 85, par. 1039)
Sec. 9. A majority of the Board of Commissioners shall constitute a quorum for the transaction of the business thereof. The concurring vote of a majority of all the Commissioners shall be required for the exercise of any of the powers granted by this Act. All records of the Commission shall be open to public inspection at all reasonable hours.
(Source: Laws 1955, p. 905.)

(50 ILCS 20/10) (from Ch. 85, par. 1040)
Sec. 10. A Public Building Commission shall provide for the proper safekeeping of its records, subject to the provisions of "The Local Records Act", enacted by the Seventy-second General Assembly, and shall keep a minute book for the recording of the corporate action of the Board of Commissioners. A complete record of the meetings and proceedings of the Board of Commissioners shall be kept in such minute book and such minutes shall be signed by the Secretary of the Public Building Commission. The Commission shall keep a true and accurate account of its receipts and disbursements and an annual audit shall be made of its books, records and accounts. The audit shall be presented annually for review to each governing body under whose resolution the Commission is organized. If an audit is not presented on an annual basis, any or all governing bodies under whose resolutions the Commission is organized may order their own audit of the Commission's books, records, and accounts. The Commission shall cooperate by providing all requested documentation. When an audit is conducted at the direction of a governing body, no more than one audit shall be conducted for all governing bodies under whose resolutions the Commission is organized and the audit shall be paid for from Commission funds. All officers and employees authorized to receive or retain the custody of money or to sign vouchers, checks, warrants, or evidences of indebtedness on behalf of the Commission, shall furnish surety bond for the faithful performance of their duties and the faithful accounting of all monies that may come into their hands, in an amount to be fixed and in a form to be approved by the Board of Commissioners.
(Source: P.A. 90-702, eff. 8-7-98.)

(50 ILCS 20/11) (from Ch. 85, par. 1041)
Sec. 11. The Treasurer of a Public Building Commission shall be the legal custodian of all funds derived from the issuance of bonds provided for under this Act and of all revenues derived from the operation of any project under this Act and of all other revenues from whatever source received. The Treasurer shall keep all funds and monies belonging to the Public Building Commission in such places of deposit as may be designated by resolution of the Board of Commissioners, provided, however, that only a savings and loan association or a regularly organized State or national bank may be designated as a depository. When a bank or savings and loan association has been designated as a depository it shall continue as such depository until ten (10) days have elapsed after a new depository is designated and has qualified by furnishing the statements of resources and liabilities as required by this Section. When a new depository is designated, the Board of Commissioners shall notify the surety of the Treasurer of that fact, in writing, at least five (5) days before the transfer of funds. The Treasurer shall be discharged from responsibility for all funds or money which he deposits in a designated bank or savings and loan association while the funds and money are so deposited.
No bank or savings and loan association shall receive public funds as permitted by this Section, unless it has complied with the requirements established pursuant to Section 6 of "An Act relating to certain investments of public funds by public agencies", approved July 23, 1943, as now or hereafter amended.
(Source: P.A. 83-541.)

(50 ILCS 20/12) (from Ch. 85, par. 1042)
Sec. 12. The Board of Commissioners may employ such technical, professional, and clerical assistants as are necessary and expedient for the proper performance of its duties and for the accomplishment of the objects and purposes of the Commission. The salaries, fees, or other compensation of any such employee shall be fixed and determined by the Board of Commissioners.
For the purpose of aiding and cooperating with a Public Building Commission, the municipal corporations participating in its organization may assign or loan any of their employees, whether under Civil Service or not, to the Public Building Commission to aid in the performance of any of the work of the Public Building Commission, and may provide necessary office space, equipment or other facilities for the Public Building Commission.
Any such employees so assigned or loaned who are member or beneficiaries of any existing pension or retirement system or who have been appointed to positions in the service of such participating municipal corporations under rules and classifications of any Civil Service Commission shall have the same status with respect thereto after assignment to the Public Building Commission.
To facilitate the Public Building Commission in aid of any project undertaken by it any municipal corporation joining in its organization may make available to the Public Building Commission the services of its engineering staff and facilities.
(Source: Laws 1955, p. 905.)

(50 ILCS 20/12.1) (from Ch. 85, par. 1042.1)
Sec. 12.1. Purchases made pursuant to this Act shall be made in compliance with the "Local Government Prompt Payment Act", approved by the Eighty-fourth General Assembly.
(Source: P.A. 84-731.)

(50 ILCS 20/13) (from Ch. 85, par. 1043)
Sec. 13. This Act being designed to effect a public use and purpose, the corporate authorities of the municipal corporation or corporations creating the Public Building Commission and the corporate authorities of any other municipal corporations which may be desirous of renting space in any building or buildings to be acquired or constructed by such Public Building Commission, may make donations of property, real or personal, or cash grants to the Public Building Commission in such amount or amounts as they may deem proper and appropriate in aiding the Public Building Commission to effectuate the purpose for its creation.
(Source: Laws 1955, p. 905.)

(50 ILCS 20/14) (from Ch. 85, par. 1044)
Sec. 14. A Public Building Commission is a municipal corporation and constitutes a body both corporate and politic separate and apart from any other municipal corporation or any other public or governmental agency. It may sue and be sued, plead and be impleaded, and have a seal and alter such at pleasure, have perpetual succession, make and execute contracts, leases, deeds and other instruments necessary or convenient to the exercise of its powers, and make and from time to time amend and repeal its by-laws, rules and regulations not inconsistent with this Act. In addition, it has and shall exercise the following public and essential governmental powers and functions and all other powers incidental or necessary, to carry out and effectuate such express powers:
(a) To select, locate and designate, at any time and from time to time, one or more areas lying wholly within the territorial limits of the municipality or of the county seat of the county in which the Commission is organized, or within the territorial limits of the county if the site is to be used for county purposes, or (in the case of a county having a population of at least 20,000 but not more than 21,000 as determined by the 1980 federal census) within the territorial limits of the county if the site is to be used for municipal purposes, as the site or sites to be acquired for the erection, alteration or improvement of a building or buildings, public improvement or other facilities for the purposes set forth in this Section. The site or sites selected shall be conveniently located within such county, municipality or county seat and of an area in size sufficiently large to accomplish and effectuate the purpose of this Act and sufficient to provide for proper architectural setting and adequate landscaping for such building or buildings, public improvement or other facilities.
(1) Where the governing body of the county seat or the governing body of any municipality with 3,000 or more inhabitants has adopted the original resolution for the creation of the Commission, the site or sites selected, and in the case of a project for an Airport Authority, the site or sites selected, the project and any lease agreements, are subject to approval by a majority of the members of the governing body of the county seat or by a majority of the members of the governing body of the municipality. However, where the site is for a county project and is outside the limits of a municipality, the approval of the site shall be by the county board.
(2) Where the original resolution for the creation of the Commission has been adopted by the governing body of the county, the site or sites selected, and in the case of a project for an Airport Authority, the site or sites selected, the project and any lease agreements, are subject to approval by a majority of the members of the governing body of the county and to approval by 3/4 of the members of the governing body of the county seat, except that approval of 3/4 of the members of the governing body of the county seat is not required where the site is for a county or (in the case of a county having a population of at least 20,000 but not more than 21,000 as determined by the 1980 federal census) a municipal project and is outside the limits of the county seat, in which case approval by 3/4 of the members of the governing body of any municipality where the site or sites will be located is required; and, if such site or sites so selected, and in the case of a project for an Airport Authority, the site or sites selected, the project and any lease agreements, are not approved by 3/4 of the members of the governing body of the county seat the Commission may by resolution request that the approval of the site or sites so selected, and in the case of a project for an Airport Authority, the site or sites selected, the project and any lease agreements, be submitted to a referendum at the next general election in accordance with the general election law, and shall present such resolution to the county clerk. Upon receipt of such resolution the county clerk shall immediately notify the board of election commissioners, if any; however, referenda pursuant to such resolution shall not be called more frequently than once in 4 years. The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall ......... be acquired for the
erection, alteration or improvement of
a building or buildings pursuant to YES
the Public Building Commission Act,
approved July 5, 1955, which project
it is estimated will cost $........., ------------------
including the cost of the site
acquisition and for the payment of which
revenue bonds in the amount of $...., NO
maturing .... and bearing interest at
the rate of .....% per annum, may be
issued?
--------------------------------------------------------------
If a majority of the electors voting on the proposition vote in favor of the proposition, the site or sites so selected, and in the case of a project for an Airport Authority, the site or sites selected, the project and any lease agreements, shall be approved. Except where approval of the site or sites has been obtained by referendum, the area or areas may be enlarged by the Board of Commissioners, from time to time, as the need therefor arises. The selection, location and designation of more than one area may, but need not, be made at one time but may be made from time to time.
(b) To acquire the fee simple title to or any lesser interest in the real property located within such area or areas, including easements and reversionary interests in the streets, alleys and other public places and personal property required for its purposes, by purchase, gift, legacy, or by the exercise of the power of eminent domain, and title thereto shall be taken in the corporate name of the Commission. Eminent domain proceedings shall be in all respects in the manner provided for the exercise of the right of eminent domain under the Eminent Domain Act. All land and appurtenances thereto, acquired or owned by the Commission are to be deemed acquired or owned for a public use or public purpose.
Any municipal corporation which owns fee simple title to or any lesser interest in real property located within such an area, may convey such real property, or any part thereof or interest therein, to the Commission with a provision in such conveyance for the reverter of such real property or interest therein to the transferor municipal corporation at such time as all revenue bonds and other obligations of the Commission incident to the real property or interest therein so conveyed, have been paid in full, and such Commission is hereby authorized to accept such a conveyance.
(c) To demolish, repair, alter or improve any building or buildings within the area or areas and to erect a new building or buildings, improvement and other facilities within the area or areas to provide space for the conduct of the executive, legislative and judicial functions of government, its various branches, departments and agencies thereof and to provide buildings, improvements and other facilities for use by local government in the furnishing of essential governmental, health, safety and welfare services to its citizens; to furnish and equip such building or buildings, improvements and other facilities, and maintain and operate them so as to effectuate the purposes of this Act.
(d) To pave and improve streets within such area or areas, and to construct, repair and install sidewalks, sewers, waterpipes and other similar facilities and site improvements within such area or areas and to provide for adequate landscaping essential to the preparation of such site or sites in accordance with the purposes of this Act.
(e) To make provisions for offstreet parking facilities.
(f) To operate, maintain, manage and to make and enter into contracts for the operation, maintenance and management of such buildings and other facilities and to provide rules and regulations for the operation, maintenance and management thereof.
(g) To employ and discharge without regard to any Civil Services Act, engineering, architectural, construction, design-build, legal and financial experts and such other employees as may be necessary in its judgment to carry out the purposes of this Act and to fix compensation for such employees, and enter into contracts for the employment of any person, firm, or corporation, and for professional services necessary or desirable for the accomplishment of the objects and purposes of the Commission and the proper administration, management, protection and control of its property.
(h) To rent all or any part or parts of such building, buildings, or other facilities to any municipal corporation that organized or joined in the organization of the Public Building Commission or to any branch, department, or agency thereof, or to any branch, department, or agency of the State or Federal government, or to any other state or any agency or political subdivision of another state with which the Commission has entered into an intergovernmental agreement or contract under the Intergovernmental Cooperation Act, or to any municipal corporation with which the Commission has entered into an intergovernmental agreement or contract under the Intergovernmental Cooperation Act, or to any other municipal corporation, quasi municipal corporation, political subdivision or body politic, or agency thereof, doing business, maintaining an office, or rendering a public service in such county for any period of time, or to any not for profit corporation or any non-profit organization or association. For this Section, "not for profit corporation" means an Illinois corporation organized and existing under the General Not For Profit Corporation Act of 1986 in good standing with the State and having been granted status as an exempt organization under Section 501(c) of the Internal Revenue Code, or any successor or similar provision of the Internal Revenue Code. "Non-profit organization or association" means any organization or association where no part of the net earnings enures to the lawful benefit of any person.
(i) To rent such space in such building or buildings as from time to time may not be needed by any governmental agency for such other purposes as the Board of Commissioners may determine will best serve the comfort and convenience of the occupants of such building or buildings, and upon such terms and in such manner as the Board of Commissioners may determine.
(j) To execute written leases evidencing the rental agreements authorized in paragraphs (h) and (i) of this Section.
(k) To procure and enter into contracts for any type of insurance or indemnity against loss or damage to property from any cause, including loss of use and occupancy, against death or injury of any person, against employer's liability, against any act of any member, officer or employee of the Public Building Commission in the performance of the duties of his office or employment or any other insurable risk, as the Board of Commissioners in its discretion may deem necessary.
(l) To accept donations, contributions, capital grants or gifts from any individuals, associations, municipal and private corporations and the United States of America, or any agency or instrumentality thereof, for or in aid of any of the purposes of this Act and to enter into agreements in connection therewith.
(m) To borrow money from time to time and in evidence thereof to issue and sell revenue bonds in such amount or amounts as the Board of Commissioners may determine to provide funds for the purpose of acquiring, erecting, demolishing, improving, altering, equipping, repairing, maintaining and operating buildings and other facilities and to acquire sites necessary and convenient therefor and to pay all costs and expenses incident thereto, including, but without in any way limiting the generality of the foregoing, architectural, engineering, legal and financing expense, which may include an amount sufficient to meet the interest charges on such revenue bonds during such period or periods as may elapse prior to the time when the project or projects may become revenue producing and for one year in addition thereto; and to refund and refinance, from time to time, revenue bonds so issued and sold, as often as may be deemed to be advantageous by the Board of Commissioners.
(n) To enter into any agreement or contract with any lessee, who, pursuant to the terms of this Act, is renting or is about to rent from the Commission all or part of any building or buildings or facilities, whereby under such agreement or contract such lessee obligates itself to pay all or part of the cost of maintaining and operating the premises so leased. Such agreement may be included as a provision of any lease entered into pursuant to the terms of this Act or may be made the subject of a separate agreement or contract between the Commission and such lessee.
(Source: P.A. 98-258, eff. 8-9-13.)

(50 ILCS 20/14.1) (from Ch. 85, par. 1044.1)
Sec. 14.1. In addition to the permanent financing authorized by Sections 14 and 15 of this Act, the board of commissioners of any public building commission may borrow money and issue interim notes in evidence thereof, in the manner following:
(a) Whenever it is deemed advisable and in the interests of the Commission to borrow funds temporarily for any of the purposes herein provided, in advance of permanent financing, the Board of Commissioners may from time to time and pursuant to appropriate resolution, borrow money and issue interim notes to evidence borrowings for the purpose of obtaining funds for any of its projects or to perform any of the duties or functions authorized under this Act, and, in addition, to obtain funds with which to acquire the area or site selected and approved, and for the erection, alteration, improvement, maintenance, operation or demolition of a building or buildings or other facilities located or to be located thereon for the purposes provided for by this Act, and with which to pay all necessary and incidental costs and expenses in connection therewith, including, but without in any way limiting the generality of the foregoing, general administrative expenses of the commission, preliminary project planning, area or site planning, surveying, appraisal, architectural, engineering, demolition, maintenance, operation and insurance costs and expenses, and interest on such borrowings until the date of the permanent financing. Any resolution authorizing the issuance of such notes shall describe the nature of the project, the area or site to be acquired, if the same shall have then been selected, located, designated and approved, or the work to be done and shall specify the principal amount, rate of interest (not exceeding the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract) and maturity date which shall be the same for all interim notes but not to exceed 5 years from date of issue of the first of such notes so issued, and such other terms as may be specified in such resolution. However, the time of payment of any such notes may be extended for a period of not exceeding 2 years from the maturity date thereof.
The Board of Commissioners may provide for the registration of the notes in the name of the owner either as to principal alone, or as to both principal and interest, on such terms and conditions as the Board may determine by the resolution authorizing their issue. The notes shall be issued from time to time by the Board of Commissioners as funds are borrowed, in the manner the Board of Commissioners may determine. Interest on the notes may be made payable semiannually, annually or at maturity. The notes may be made redeemable, prior to maturity, at the option of the Commission, in the manner and upon the terms fixed by the resolution authorizing their issuance. The notes may be executed in the name of the Commission by the Chairman of the Board of Commissioners or by any other officer or officers of the Commission as the Board by resolution may direct, shall be attested by the Secretary or such other officer or officers of the Commission as the Board may by resolution direct, and be sealed with the Commission's corporate seal. All such notes and the interest thereon may be secured by a pledge of any income and revenue derived by the Commission from the property to be acquired with the proceeds of the notes, after deducting from such income and revenue any reasonable and necessary maintenance and operation expenses, and shall be payable solely from such income and revenue and from the proceeds to be derived from the sale of any revenue bonds for permanent financing authorized to be issued under Sections 14 and 15 of this Act, and from the property acquired with the proceeds of the notes.
Contemporaneously with the issue, as provided by this Act, of revenue bonds all interim notes, even though they may not then have matured, shall be paid, both principal and interest to date of payment, from the funds derived from the sale of revenue bonds for the permanent financing and such interim notes shall be surrendered and canceled.
(b) The Commission, in order further to secure the payment of the interim notes, is, in addition to the foregoing, authorized and empowered to do the following:
1. Pledge or mortgage all or any part of the property to be acquired with the proceeds of the interim notes, or provide otherwise for the sale, public or private and with or without notice, of all or any part of the property, in the event of default in payment of principal of or interest on the interim notes or on any covenant or agreement of the Commission in connection with the interim notes, and in the event of any such default to permit the acceleration of the maturity of the interim notes. Except with respect to the funds derived from revenue bonds, as provided in this Section no pledge, mortgage or provision for the sale of any property shall relate to any property, other than the property to be acquired with the proceeds of any and all such interim notes, and any net income and revenue derived from the property.
2. Covenant against pledging or mortgaging or otherwise disposing of all or any part of or interest in the property to be acquired with proceeds of the interim notes, or any net income derived from the property; and against permitting or allowing any lien on the property or its net income; and against any borrowings or incurring liabilities in addition to the borrowings and liabilities, evidenced by the interim notes, prior to the issuance of revenue bonds; and against the issue of interim notes in excess of a specified principal amount; and against preference of any interim note over any other interim note as to payment of interest or principal; and against making any substitutions for or additions or improvements to such property except with the proceeds derived from borrowings evidenced by any and all such interim notes; or with the net income derived from such property.
3. Make any other or additional covenants, terms and conditions not inconsistent with the provisions of subparagraph (a) of this Section, and do any and all acts and things as may be necessary or convenient or desirable in order to secure payment of its interim notes, or, in the discretion of the Commission, as will tend to make the interim notes more acceptable to lenders, notwithstanding that the covenants, acts or things may not be enumerated herein. However, nothing contained in this subparagraph shall authorize the Commission to secure the payment of the interim notes out of property, other than the property acquired with the proceeds of the interim notes, and any net income and revenue derived from the property and the proceeds of revenue bonds as provided in this Section.
(c) The interim notes shall not constitute an indebtedness within the meaning of any constitutional or statutory debt limitation or restriction.
(d) No member, officer, agent or employee of the Commission, nor any other person who executes interim notes, shall be liable personally thereon by reason of the issuance thereof.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-4.)

(50 ILCS 20/14.2) (from Ch. 85, par. 1044.2)
Sec. 14.2. Relocation assistance payment. In addition to all other powers authorized under this Act, a public building commission shall have the power to make the following relocation assistance payments where such relocation assistance payments are not available from Federal funds or otherwise:
(a) A public building commission is authorized to pay, as part of the cost of acquisition of any site, to a person displaced by a public building commission project, the actual reasonable expenses in moving said person, his family, his business, or his farm operation, including the moving of personal property. The allowable expenses for transportation shall not exceed the cost of moving 50 miles from the point from which such person, family, business or farm is being displaced.
A public building commission is authorized to adopt rules and regulations as may be determined necessary to implement the payments as authorized by this section.
(b) In lieu of the actual moving expenses heretofore authorized to be paid, a public building commission may pay any person displaced from a dwelling, who elects to accept such payment, a moving expense allowance determined according to a schedule to be established by a public building commission, not to exceed $1,000, and a further dislocation allowance of $500.
(c) In lieu of the actual moving expenses heretofore authorized to be paid, a public building commission may pay any person who moves or discontinues his business or farm operation, who elects to accept such payment, a fixed relocation payment in an amount equal to the average annual net earnings of the business or the farm operation, or $10,000, whichever is the lesser. In the case of a business, no payment shall be made unless the public building commission is satisfied that the business (1) cannot be relocated without a substantial loss of its existing patronage, and (2) is not part of a commercial enterprise having at least one other establishment not being acquired for a project by a public building commission which is engaged in the same or similar business. The term "average annual net earnings" means one-half of any net earnings of the business or farm operation before Federal, State and local income taxes, during the two taxable years immediately preceding the taxable year in which such business or farm operation moves from the real property being acquired for such project, and includes any compensation paid by the business or farm operation to the owner, his spouse or his dependents during such two-year period.
(d) In addition to the amounts heretofore authorized to be paid by a public building commission, a public building commission may, as part of the cost of acquisition of any site, make a payment to the owner of real property acquired for a public building commission project which is improved by a single, two or three-family dwelling actually owned and occupied by the owner for not less than one year prior to the initiation of negotiations for the acquisition of such property, an amount which, when added to the acquisition payment, equals the average price required for a comparable dwelling determined in accordance with standards established by the city, village or town in which the dwelling is located, to be a decent, safe and sanitary dwelling adequate to accommodate the displaced owner, reasonably accessible to public services and places of employment and available on the private market. Such payment shall not exceed the sum of $25,000, and shall be made only to a displaced owner who purchases and occupies a dwelling that meets the standards established by the city, village or town in which the dwelling is located, within one year subsequent to the date on which he is required to move from the dwelling acquired for the public building commission project. Any individual or family not eligible to receive such payment, who is displaced from any dwelling, which dwelling was actually and lawfully occupied by such individual and family for not less than ninety days prior to the initiation of negotiations for acquisition of such property, may be paid by a public building commission an amount necessary to enable such individual or family to lease or rent for a period not to exceed two years, or to make the down payment on the purchase of a decent, safe and sanitary dwelling of standards adequate to accommodate such individual or family in areas not generally less desirable in regard to public utilities and public and commercial facilities. Such payment shall not exceed the sum of $2,000.
(e) In addition to the amounts heretofore authorized to be paid, a public building commission may reimburse the owner of real property acquired for a public building commission project the reasonable and necessary expenses incurred for (1) recording fees, transfer taxes, and similar expenses incidental to conveying such property; and (2) penalty costs for prepayment of any mortgages entered into in good faith encumbering such real property, if such mortgage is on record or has been filed for record under applicable State law on the date of the selection, location and designation of the site by a public building commission for such project.
(f) Nothing contained in this amendatory Act creates in any proceedings brought under the power of eminent domain any element of damages not in existence as of the date of enactment of this amendatory Act.
(Source: P.A. 95-614, eff. 9-11-07.)

(50 ILCS 20/14.3)
Sec. 14.3. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(50 ILCS 20/15) (from Ch. 85, par. 1045)
Sec. 15. Whenever and as often as the Board of Commissioners determines to issue bonds as provided in this Act, it shall adopt a resolution describing the area to be acquired, the nature of the improvements thereon, the disposition to be made of such improvements and a description of any new buildings or other facilities to be constructed thereon. Such description shall not prohibit the Board of Commissioners from making such minor changes as may be necessary or convenient in the discretion of the Board of Commissioners.
The resolution shall set out the estimated cost of the project, including the cost of acquiring the site therefor, determine the period of usefulness and fix the amount of revenue bonds to be issued, the date or dates of maturity, the dates on which interest is payable, the sinking fund provisions and all other details in connection with such bonds. The Board shall determine and fix the rate of interest of any revenue bonds issued under this Section, in such resolution or in any supplemental resolution adopted by the Board prior to the issuance thereof. The resolution, trust agreement or other contract entered into with the bondholders may contain such covenants and restrictions concerning the issuance of additional revenue bonds thereafter as may be deemed necessary or advisable for the assurance of the payment of the bonds thereby authorized.
All bonds shall be issued in the name of the Public Building Commission and have all the qualities and incidents of negotiable instruments under the laws of this State.
Bonds issued under this Act, whether original issue or issues or refunding, may be issued as serial or term bonds, shall be of such denomination or denominations and form, including interest coupons to be attached thereto, shall be payable at such place or places and bear such date as the Board of Commissioners shall fix by the resolution authorizing such bonds and shall mature within a period not to exceed 40 years, and may be redeemable prior to maturity with or without premium, at the option of the Board of Commissioners, upon such terms and conditions as the Board of Commissioners shall fix by the resolution authorizing the issuance of such bonds. The Board of Commissioners may provide for the registration of such bonds in the name of the owner as to the principal alone or as to both principal and interest upon such terms and conditions as the Board of Commissioners may determine. All bonds issued under this Section by any Public Building Commission shall be sold at such price that the interest cost to the Commission of the proceeds of such bonds shall not exceed the maximum interest rate permitted in "An Act to authorize public corporations to issue bonds, other evidences of indebtedness and tax anticipation warrants subject to interest rate limitations set forth therein", approved May 26, 1970, as now or hereafter amended, payable semi-annually, computed to maturity and shall be sold in such manner and at such time or times as the Board of Commissioners shall determine.
Bonds issued by a Public Building Commission, and the interest thereon, shall be payable solely from the revenues derived from the operation, management or use of the buildings or other facilities acquired or to be acquired by the Commission, which revenues shall include payments received under any leases or other contracts for the use of the facilities, buildings or space therein. All bonds shall recite in the body thereof that the principal and interest thereon are payable solely from the revenues pledged to pay such bonds and shall state on their face that it is not an indebtedness of the Commission or a claim against the property of such Commission.
The bonds shall be executed in the name of the Commission by the Chairman of the Board of Commissioners or by such other officer of the Commission as the Board, by resolution, may direct, and be attested by the Secretary, or by such other officer of the Commission as the Board, by resolution, may direct, and shall be sealed with the Commission's corporate seal. The interest coupons attached to such bonds shall be executed by the facsimile signatures of the persons who shall execute the bonds. The Chairman and Secretary or other officers of the Commission executing the bonds shall adopt for their own signatures, their respective facsimile signatures appearing on such coupons. In case any officer whose signature appears on the bonds or coupons shall cease to be such officer before delivery of such bonds, such signature shall nevertheless be valid and sufficient for all purposes, the same as if such officer had remained in office until such delivery.
In its discretion, the Public Building Commission may, from time to time, as often as it may deem to be advantageous, issue refunding bonds to refund its bonds prior to their maturity, refund its outstanding matured bonds, refund matured coupons evidencing interest upon its outstanding bonds, refund interest at the coupon rate upon its outstanding matured bonds that has accrued since the maturity thereof, and refund its bonds which by their terms are subject to call or redemption before maturity. All bonds redeemed or purchased in accordance with this Act shall forthwith be cancelled and shall not be used again.
To secure the payment of any or all revenue bonds and for the purpose of setting forth the covenants and undertakings of the Commission in connection with the issuance of revenue bonds and the issuance of any additional revenue bonds payable from such revenue income to be derived from the operation, management or use of the buildings or other facilities acquired or to be acquired by the Commission, the Commission may execute and deliver a trust agreement or agreements except that no lien upon any physical property of the Commission shall be created thereby.
The proceeds from the sale of bonds under this Section shall be paid to the Treasurer of the Public Building Commission or, in the event that a trust agreement is executed and delivered by the Commission, then and in such event, the proceeds from the sale of bonds under this Section shall be paid to the trustee or trustees specified in any such trust agreement. If the proceeds from the sale of the bonds issued under this Section exceed the cost of the project, the Public Building Commission shall place such excess funds in the sinking fund created for making payment of principal or interest of such bonds as the same matures or for the purchase of outstanding bonds at such times and in such manner as may be provided in the resolution authorizing the issuance of such bonds, or in any trust agreement or contract entered into with the bondholders.
The resolution shall provide for the creation of a sinking fund account into which shall be payable from the revenues of such project, from month to month as such revenues are collected, such sums in excess of the cost of maintenance and operation of the project and the costs of administration of the Commission, as will be sufficient to comply with the covenants of the bond resolution and sufficient to pay the accruing interest and retire the bonds at maturity. The Board of Commissioners, in such resolution, may provide for such other accounts as it may deem necessary for the sale of the bonds. The monies in such accounts shall be applied in the manner provided by the resolution, the trust agreement or other contract with the bondholders.
No bond issued under this Act shall constitute a debt of the Commission or of any public body within the meaning of any statutory or constitutional limitation as to debt.
From and after the issuance of bonds as provided in this Section it shall be the duty of the Board of Commissioners to establish and fix rates, rentals, fees and charges for the use of any and all buildings or space therein or other facilities owned and operated by the Commission, sufficient at all times to pay maintenance and operation costs and to pay the accruing interest and retire the bonds at maturity and to make all payments to all accounts created by any bond resolution and to comply with all covenants of any bond resolution.
(Source: P.A. 82-902.)

(50 ILCS 20/16) (from Ch. 85, par. 1046)
Sec. 16. Any trust agreement or agreements entered into with or for the benefit of the bondholders may prescribe by whom or on whose behalf action may be taken by the bondholders, and in the absence of any such provision in the trust agreement or agreements, any holder of a bond or bonds, or of any of the coupons of any bond or bonds, issued under the provisions of this Act, subject only to a contractual restriction binding upon any such bondholder or holders, may:
(a) By mandamus, injunction or other civil action, compel the Commission, and the member or members, officers, agents or employees thereof, to perform each and every term, provision and covenant contained in any resolution, trust agreement or contract with or for the benefit of such bondholder, and to require the carrying out of any or all such covenants and agreements of the Commission and the fulfillment of all duties imposed upon the Commission by this Act.
(b) By civil action, sue to enjoin any acts or things which may be unlawful, or in violation of any of the rights of the bondholder.
(Source: P.A. 83-345.)

(50 ILCS 20/16.1) (from Ch. 85, par. 1046.1)
Sec. 16.1. The total amount of outstanding bonds issued by any Public Building Commission of any municipality or county with a population of less than 1,000,000 inhabitants shall not exceed 5% of the total assessed value of taxable property in the municipality or the county as the case may be, except as authorized by a referendum held in the municipality or the county as the case may be.
(Source: P.A. 80-749.)

(50 ILCS 20/17) (from Ch. 85, par. 1047)
Sec. 17. The State and all counties, cities, villages, incorporated towns and other municipal corporations, political subdivisions and public bodies, and public officers of any thereof, all banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies and other persons carrying on a banking business, all insurance companies, insurance associations and other persons carrying on an insurance business, and all executors, administrators, guardians, trustees and other fiduciaries may legally invest any sinking funds, monies or other funds belonging to them or within their control in any revenue bonds issued pursuant to this Act, it being the purpose of this section to authorize the investment in such revenue bonds of all sinking, insurance, retirement, compensation, pension and trust funds, whether owned or controlled by private or public persons or officers.
(Source: Laws 1955, p. 905.)

(50 ILCS 20/18) (from Ch. 85, par. 1048)
Sec. 18. Whenever, and as often as, a municipal corporation having taxing power enters into a lease with a Public Building Commission, the governing body of such municipal corporation shall provide by ordinance or resolution, as the case may be, for the levy and collection of a direct annual tax sufficient to pay the annual rent payable under such lease as and when it becomes due and payable. A certified copy of the lease of such municipal corporation and a certified copy of the tax levying ordinance or resolution, as the case may be, of such municipal corporation shall be filed in the office of the county clerk in each county in which any portion of the territory of such municipal corporation is situated, which certified copies shall constitute the authority for the county clerk or clerks, in each case, to extend the taxes annually necessary to pay the annual rent payable under such lease as and when it becomes due and payable. No taxes shall be extended for any lease entered into after the effective date of this amendatory Act of 1993, however, until after a public hearing on the lease. The clerk or secretary of the governing body of the municipal corporation shall cause notice of the time and place of the hearing to be published at least once, at least 15 days before the hearing, in a newspaper published or having general circulation within the municipal corporation. If no such newspaper exists, the clerk or secretary shall cause the notice to be posted, at least 15 days before the hearing, in at least 10 conspicuous places within the municipal corporation. The notice shall be in the following form:
NOTICE OF PUBLIC HEARING ON LEASE between (name of the municipal corporation) and (name of the public building commission).
A public hearing regarding a lease between (name of the municipal corporation) and (name of the public building commission) will be held by (name of the governing body of the municipal corporation) on (date) at (time) at (location). The largest yearly rental payment set forth in the lease is ($ amount). The maximum length of the lease is (years).
The purpose of the lease is (explain in 25 words or less).
Dated (insert date). By Order of (name of the governing body of the Municipal Corporation) /s/............ Clerk or Secretary At the hearing, all persons residing or owning property in the municipal corporation shall have an opportunity to be heard orally, in writing, or both.
Upon the filing of the certified copies of the lease and the tax levying ordinance or resolution in the office of the county clerk or clerks of the proper county or counties, it shall be the duty of such county clerk or clerks to ascertain the rate per cent which, upon the value of all property subject to taxation within the municipal corporation, as that property is assessed or equalized by the Department of Revenue, will produce a net amount of not less than the amount of the annual rent reserved in such lease. The county clerk or clerks shall thereupon, and thereafter annually during the term of the lease, extend taxes against all of the taxable property contained in that municipal corporation sufficient to pay the annual rental reserved in such lease. Such tax shall be levied and collected in like manner with the other taxes of such municipal corporation and shall be in addition to all other taxes now or hereafter authorized to be levied by that municipal corporation. This tax shall not be included within any statutory limitation of rate or amount for that municipal corporation but shall be excluded therefrom and be in addition thereto and in excess thereof. The fund realized from such tax levy shall be set aside for the payment of the annual rent and shall not be disbursed for any other purpose until the annual rental has been paid in full. This Section shall not be construed to limit the power of the Commission to enter into leases with any municipal corporation whether or not the municipal corporation has the power of taxation.
(Source: P.A. 92-16, eff. 6-28-01.)

(50 ILCS 20/19) (from Ch. 85, par. 1049)
Sec. 19. Any contract let for the construction, repair, alteration, or improvement of any building or buildings, the demolition thereof, or removal of debris resulting therefrom, or any other contract let for any other type of construction or repair work, shall contain provisions requiring the contractor or other person, firm or corporation undertaking such work to give bond in such amount and with such surety, conditioned for the faithful performance of the contract as the Board of Commissioners may determine. The Board of Commissioners shall also require such contractor or other persons, firm or corporation to furnish insurance of a character and amount to be determined by the Board of Commissioners, protecting the Commission, its Commissioners, officers, agents, and employees, against any claims for personal injuries (including death) and property damage that may be asserted because of the doing of the work.
(Source: Laws 1955, p. 905.)

(50 ILCS 20/19.1)
Sec. 19.1. Public Building Commission in municipality over 500,000. On or before December 1, 1995 and on or before the first day of May and first day of December of each subsequent calendar year, the Public Building Commission created and organized under this Act in and for a municipality with over 500,000 population shall prepare and file with the General Assembly, the board of education of the school district located in that municipality, and the local school council of each attendance center in that school district for which there is pending or under construction but not completed a project for the construction, renovation, or rehabilitation of a school building or other school facility that is to be used by that attendance center, a status report that sets forth: (1) the date when work on the project began, (2) whether work on the project at the time the report is filed is progressing ahead of, on, or behind the schedule established for work on the project to be performed, (3) the projected completion date of the project, and (4) whether the labor and materials furnished for the project as of the time the report is filed were furnished at the project cost budgeted for such labor and materials, and if not, the amount by which the labor and materials so furnished exceed or are less than the project cost budgeted for such labor and materials.
(Source: P.A. 95-331, eff. 8-21-07.)

(50 ILCS 20/20) (from Ch. 85, par. 1050)
Sec. 20. Contracts let to lowest responsible bidder; competitive bidding; advertisement for bids; design-build contracts.
(a) All contracts to be let for the construction, alteration, improvement, repair, enlargement, demolition or removal of any buildings or other facilities, or for materials or supplies to be furnished, where the amount thereof is in excess of $20,000, shall be awarded as a design-build contract in accordance with Sections 20.3 through 20.20 or shall be let to the lowest responsible bidder, or bidders, on open competitive bidding.
(b) A contract awarded on the basis of competitive bidding shall be awarded after public advertisement published at least once in each week for three consecutive weeks prior to the opening of bids, in a daily newspaper of general circulation in the county where the commission is located, except in the case of an emergency situation, as determined by the chief executive officer. If a contract is awarded in an emergency situation, (i) the contract accepted must be based on the lowest responsible proposal after the commission has made a diligent effort to solicit multiple proposals by telephone, facsimile, or other efficient means and (ii) the chief executive officer must submit a report at the next regular meeting of the Board, to be ratified by the Board and entered into the official record, that states the chief executive officer's reason for declaring an emergency situation, the names of all parties solicited for proposals, and their proposals and that includes a copy of the contract awarded. Nothing contained in this Section shall be construed to prohibit the Board of Commissioners from placing additional advertisements in recognized trade journals. Advertisements for bids shall describe the character of the proposed contract in sufficient detail to enable the bidders thereon to know what their obligation will be, either in the advertisement itself, or by reference to detailed plans and specifications on file in the office of the Public Building Commission at the time of the publication of the first announcement. Such advertisement shall also state the date, time, and place assigned for the opening of bids. No bids shall be received at any time subsequent to the time indicated in said advertisement.
(c) In addition to the requirements of Section 20.3, the Commission shall advertise a design-build solicitation at least once in a daily newspaper of general circulation in the county where the Commission is located. The date that Phase I submissions by design-build entities are due must be at least 14 calendar days after the date the newspaper advertisement for design-build proposals is first published. The advertisement shall identify the design-build project, the due date, the place and time for Phase I submissions, and the place where proposers can obtain a complete copy of the request for design-build proposals, including the criteria for evaluation and the scope and performance criteria. The Commission is not precluded from using other media or from placing advertisements in addition to the one required under this subsection.
(d) The Board of Commissioners may reject any and all bids and proposals received and may readvertise for bids or issue a new request for design-build proposals.
(e) All bids shall be open to public inspection in the office of the Public Building Commission after an award or final selection has been made. The successful bidder for such work shall enter into contracts furnished and prescribed by the Board of Commissioners and in addition to any other bonds required under this Act the successful bidder shall execute and give bond, payable to and to be approved by the Commission, with a corporate surety authorized to do business under the laws of the State of Illinois, in an amount to be determined by the Board of Commissioners, conditioned upon the payment of all labor furnished and materials supplied in the prosecution of the contracted work. If the bidder whose bid has been accepted shall neglect or refuse to accept the contract within five (5) days after written notice that the same has been awarded to him, or if he accepts but does not execute the contract and give the proper security, the Commission may accept the next lowest bidder, or readvertise and relet in manner above provided.
(f) In case any work shall be abandoned by any contractor or design-build entity, the Commission may, if the best interests of the Commission be thereby served, adopt on behalf of the Commission all subcontracts made by such contractor or design-build entity for such work and all such sub-contractors shall be bound by such adoption if made; and the Commission shall, in the manner provided in this Act, readvertise and relet, or request proposals and award design-build contracts for, the work specified in the original contract exclusive of so much thereof as shall be accepted. Every contract when made and entered into, as provided in this Section or Section 20.20, shall be executed, held by the Commission, and filed in its records, and one copy of which shall be given to the contractor or design-build entity.
(g) The provisions of this Section with respect to design-build shall have no effect beginning on June 1, 2018; provided that any design-build contracts entered into before such date or any procurement of a project under this Act commenced before such date, and the contracts resulting from those procurements, shall remain effective. The actions of any person or entity taken on or after June 1, 2013 and before the effective date of this amendatory Act of the 98th General Assembly in reliance on the provisions of this Section with respect to design-build continuing to be effective are hereby validated.
(Source: P.A. 98-299, eff. 8-9-13; 98-619, eff. 1-7-14.)

(50 ILCS 20/20.3)
(Section scheduled to be repealed on June 1, 2018)
Sec. 20.3. Solicitation of design-build proposals.
(a) When the Commission elects to use the design-build delivery method, it must issue a notice of intent to receive proposals for the project at least 14 days before issuing the request for the proposal. The Commission must publish the advance notice in a daily newspaper of general circulation in the county where the Commission is located. The Commission is encouraged to use publication of the notice in related construction industry service publications. A brief description of the proposed procurement must be included in the notice. The Commission must provide a copy of the request for proposal to any party requesting a copy.
(b) The request for proposal shall be prepared for each project and must contain, without limitation, the following information:
(1) The name of the Commission.
(2) A preliminary schedule for the completion of the

contract.

(3) The proposed budget for the project, the source

of funds, and the currently available funds at the time the request for proposal is submitted.

(4) Prequalification criteria for design-build

entities wishing to submit proposals. The Commission shall include, at a minimum, its normal prequalification, licensing, registration, and other requirements, but nothing contained herein precludes the use of additional prequalification criteria by the Commission.

(5) Material requirements of the contract, including

but not limited to, the proposed terms and conditions, required performance and payment bonds, insurance, and the entity's plan to comply with the utilization goals established by the corporate authorities of the Commission for minority and women business enterprises and to comply with Section 2-105 of the Illinois Human Rights Act.

(6) The performance criteria.
(7) The evaluation criteria for each phase of the

solicitation.

(8) The number of entities that will be considered

for the technical and cost evaluation phase.

(c) The Commission may include any other relevant information that it chooses to supply. The design-build entity shall be entitled to rely upon the accuracy of this documentation in the development of its proposal.
(d) The date that proposals are due must be at least 21 calendar days after the date of the issuance of the request for proposal. In the event the cost of the project is estimated to exceed $12,000,000, then the proposal due date must be at least 28 calendar days after the date of the issuance of the request for proposal. The Commission shall include in the request for proposal a minimum of 30 days to develop the Phase II submissions after the selection of entities from the Phase I evaluation is completed.
(e) This Section is repealed on June 1, 2018; provided that any design-build contracts entered into before such date or any procurement of a project under this Act commenced before such date, and the contracts resulting from those procurements, shall remain effective.
(Source: P.A. 98-299, eff. 8-9-13; reenacted by P.A. 98-619, eff. 1-7-14.)

(50 ILCS 20/20.4)
(Section scheduled to be repealed on June 1, 2018)
Sec. 20.4. Development of design-build scope and performance criteria.
(a) The Commission shall develop, with the assistance of a licensed design professional, a request for proposal, which shall include scope and performance criteria. The scope and performance criteria must be in sufficient detail and contain adequate information to reasonably apprise the qualified design-build entities of the Commission's overall programmatic needs and goals, including criteria and preliminary design plans, general budget parameters, schedule, and delivery requirements.
(b) Each request for proposal shall also include a description of the level of design to be provided in the proposals. This description must include the scope and type of renderings, drawings, and specifications that, at a minimum, will be required by the Commission to be produced by the design-build entities.
(c) The scope and performance criteria shall be prepared by a design professional who is an employee of the Commission, or the Commission may contract with an independent design professional selected under the Local Government Professional Services Selection Act (50 ILCS 510/) to provide these services.
(d) The design professional that prepares the scope and performance criteria is prohibited from participating in any design-build entity proposal for the project.
(e) This Section is repealed on June 1, 2018; provided that any design-build contracts entered into before such date or any procurement of a project under this Act commenced before such date, and the contracts resulting from those procurements, shall remain effective.
(Source: P.A. 98-299, eff. 8-9-13; reenacted by P.A. 98-619, eff. 1-7-14.)

(50 ILCS 20/20.5)
(Section scheduled to be repealed on June 1, 2018)
Sec. 20.5. Procedures for design-build selection.
(a) The Commission must use a two-phase procedure for the selection of the successful design-build entity. Phase I of the procedure will evaluate and shortlist the design-build entities based on qualifications, and Phase II will evaluate the technical and cost proposals.
(b) The Commission shall include in the request for proposal the evaluating factors to be used in Phase I. These factors are in addition to any prequalification requirements of design-build entities that the Commission has set forth. Each request for proposal shall establish the relative importance assigned to each evaluation factor and subfactor, including any weighting of criteria to be employed by the Commission. The Commission must maintain a record of the evaluation scoring to be disclosed in event of a protest regarding the solicitation.
The Commission shall include the following criteria in every Phase I evaluation of design-build entities: (1) experience of personnel; (2) successful experience with similar project types; (3) financial capability; (4) timeliness of past performance; (5) experience with similarly sized projects; (6) successful reference checks of the firm; (7) commitment to assign personnel for the duration of the project and qualifications of the entity's consultants; and (8) ability or past performance in meeting or exhausting good faith efforts to meet the utilization goals for minority and women business enterprises established by the corporate authorities of the Commission and in complying with Section 2-105 of the Illinois Human Rights Act. The Commission may include any additional relevant criteria in Phase I that it deems necessary for a proper qualification review.
The Commission may not consider any design-build entity for evaluation or award if the entity has any pecuniary interest in the project or has other relationships or circumstances, including but not limited to, long-term leasehold, mutual performance, or development contracts with the Commission, that may give the design-build entity a financial or tangible advantage over other design-build entities in the preparation, evaluation, or performance of the design-build contract or that create the appearance of impropriety. No design-build proposal shall be considered that does not include an entity's plan to comply with the requirements established in the minority and women business enterprises and economically disadvantaged firms established by the corporate authorities of the Commission and with Section 2-105 of the Illinois Human Rights Act.
Upon completion of the qualifications evaluation, the Commission shall create a shortlist of the most highly qualified design-build entities. The Commission, in its discretion, is not required to shortlist the maximum number of entities as identified for Phase II evaluation, provided however, no less than 2 design-build entities nor more than 6 are selected to submit Phase II proposals.
The Commission shall notify the entities selected for the shortlist in writing. This notification shall commence the period for the preparation of the Phase II technical and cost evaluations. The Commission must allow sufficient time for the shortlist entities to prepare their Phase II submittals considering the scope and detail requested by the Commission.
(c) The Commission shall include in the request for proposal the evaluating factors to be used in the technical and cost submission components of Phase II. Each request for proposal shall establish, for both the technical and cost submission components of Phase II, the relative importance assigned to each evaluation factor and subfactor, including any weighting of criteria to be employed by the Commission. The Commission must maintain a record of the evaluation scoring to be disclosed in event of a protest regarding the solicitation.
The Commission shall include the following criteria in every Phase II technical evaluation of design-build entities: (1) compliance with objectives of the project; (2) compliance of proposed services to the request for proposal requirements; (3) quality of products or materials proposed; (4) quality of design parameters; (5) design concepts; (6) innovation in meeting the scope and performance criteria; and (7) constructability of the proposed project. The Commission may include any additional relevant technical evaluation factors it deems necessary for proper selection.
The Commission shall include the following criteria in every Phase II cost evaluation: the guaranteed maximum project cost and the time of completion. The Commission may include any additional relevant technical evaluation factors it deems necessary for proper selection. The guaranteed maximum project cost criteria weighing factor shall not exceed 30%.
The Commission shall directly employ or retain a licensed design professional to evaluate the technical and cost submissions to determine if the technical submissions are in accordance with generally accepted industry standards.
Upon completion of the technical submissions and cost submissions evaluation, the Commission may award the design-build contract to the highest overall ranked entity.
(d) This Section is repealed on June 1, 2018; provided that any design-build contracts entered into before such date or any procurement of a project under this Act commenced before such date, and the contracts resulting from those procurements, shall remain effective.
(Source: P.A. 100-201, eff. 8-18-17.)

(50 ILCS 20/20.10)
(Section scheduled to be repealed on June 1, 2018)
Sec. 20.10. Small design-build projects. In any case where the total overall cost of the project is estimated to be less than $12,000,000, the Commission may combine the two-phase procedure for design-build selection described in Section 20.5 into one combined step, provided that all the requirements of evaluation are performed in accordance with Section 20.5.
This Section is repealed on June 1, 2018; provided that any design-build contracts entered into before such date or any procurement of a project under this Act commenced before such date, and the contracts resulting from those procurements, shall remain effective.
(Source: P.A. 98-299, eff. 8-9-13; reenacted by P.A. 98-619, eff. 1-7-14.)

(50 ILCS 20/20.15)
(Section scheduled to be repealed on June 1, 2018)
Sec. 20.15. Submission of design-build proposals. Design-build proposals must be properly identified and sealed. Proposals may not be reviewed until after the deadline for submission has passed as set forth in the request for proposals. All design-build entities submitting proposals shall be disclosed after the deadline for submission, and all design-build entities who are selected for Phase II evaluation shall also be disclosed at the time of that determination.
Phase II design-build proposals shall include a bid bond in the form and security as designated in the request for proposals. Proposals shall also contain a separate sealed envelope with the cost information within the overall proposal submission. Proposals shall include a list of all design professionals and other entities to which any work identified in Section 30-30 of the Illinois Procurement Code as a subdivision of construction work may be subcontracted during the performance of the contract.
Proposals must meet all material requirements of the request for proposal or they may be rejected as non-responsive. The Commission shall have the right to reject any and all proposals.
The drawings and specifications of any unsuccessful design-build proposal shall remain the property of the design-build entity.
The Commission shall review the proposals for compliance with the performance criteria and evaluation factors.
Proposals may be withdrawn prior to the due date and time for submissions for any cause. After evaluation begins by the Commission, clear and convincing evidence of error is required for withdrawal.
This Section is repealed on June 1, 2018; provided that any design-build contracts entered into before such date or any procurement of a project under this Act commenced before such date, and the contracts resulting from those procurements, shall remain effective.
(Source: P.A. 98-299, eff. 8-9-13; reenacted by P.A. 98-619, eff. 1-7-14.)

(50 ILCS 20/20.20)
(Section scheduled to be repealed on June 1, 2018)
Sec. 20.20. Design-build award. The Commission may award a design-build contract to the highest overall ranked entity. Notice of award shall be made in writing. Unsuccessful entities shall also be notified in writing. The Commission may not request a best and final offer after the receipt of proposals. The Commission may negotiate with the selected design-build entity after award but prior to contract execution for the purpose of securing better terms than originally proposed, provided that the salient features of the request for proposal are not diminished.
This Section is repealed on June 1, 2018; provided that any design-build contracts entered into before such date or any procurement of a project under this Act commenced before such date, and the contracts resulting from those procurements, shall remain effective.
(Source: P.A. 98-299, eff. 8-9-13; reenacted by P.A. 98-619, eff. 1-7-14.)

(50 ILCS 20/20.25)
(Section scheduled to be repealed on June 1, 2018)
Sec. 20.25. Minority and female owned enterprises; total construction budget.
(a) Each year, within 60 days following the end of a commission's fiscal year, the commission shall provide a report to the General Assembly addressing the utilization of minority and female owned business enterprises on design-build projects.
(b) The payments for design-build projects by any commission in one fiscal year shall not exceed 50% of the moneys spent on construction projects during the same fiscal year.
(c) This Section is repealed on June 1, 2018; provided that any design-build contracts entered into before such date or any procurement of a project under this Act commenced before such date, and the contracts resulting from those procurements, shall remain effective.
(Source: P.A. 98-299, eff. 8-9-13; reenacted by P.A. 98-619, eff. 1-7-14.)

(50 ILCS 20/21) (from Ch. 85, par. 1051)
Sec. 21. All leases, contracts, deeds of conveyance, or instruments in writing executed by the Commission, shall be executed in the name of the Commission by the Chairman and Secretary of the Commission, or by such other officers as the Board of Commissioners, by resolution, may direct, and the seal of the Authority shall be affixed thereto.
(Source: Laws 1955, p. 905.)

(50 ILCS 20/22) (from Ch. 85, par. 1052)
Sec. 22. All property of the Public Building Commission shall be exempt from taxation by the State or any taxing unit therein.
(Source: Laws 1955, p. 905.)

(50 ILCS 20/22.1) (from Ch. 85, par. 1052.1)
Sec. 22.1. (a) Any Public Building Commission which has not issued any bonds, has no indebtedness, and has no operational leases may be dissolved upon the filing, by the presiding officer of the municipality, county seat or county board which organized such Commission, in the office of the recorder a copy of a resolution adopted by the governing body of such municipality, county seat or county board approving such dissolution.
(b) Any Public Building Commission which has fulfilled the purpose for which it was created, and all bonds issued by it and all of its contractual obligations except personnel contracts have been paid, may be dissolved, upon the filing by the presiding officer of the municipality, county seat or county board which organized such Commission, in the office of the recorder, a copy of a resolution adopted by the governing body of such municipality, county seat or county board approving such dissolution. Upon the dissolution of such Commission pursuant to this subsection, the Treasurer of the Commission shall cause all remaining funds under his control to be transferred to the Treasurer of the municipality, county seat or county which organized the Commission.
(Source: P.A. 90-517, eff. 8-22-97.)

(50 ILCS 20/23) (from Ch. 85, par. 1053)
Sec. 23. The provisions of this Act and the applications thereof to any person or circumstance are declared to be severable.
If any section, clause, sentence, paragraph, part or provision of this Act shall be held to be invalid by any Court, it shall be conclusively presumed that the remaining portions of this Act would have been passed by the Legislature without such invalid section, clause, sentence, paragraph, part or provision.
If the application of any section, clause, sentence, paragraph, part or provision of this Act to any person or circumstance is held invalid, such invalidity shall not affect the application thereof to other persons or circumstances.
(Source: Laws 1955, p. 905.)

(50 ILCS 20/23.5)
Sec. 23.5. Continuation of Sections 2.5, 20.3, 20.4, 20.5, 20.10, 20.15, 20.20, and 20.25 of this Act; validation.
(a) The General Assembly finds and declares that:
(1) When Public Act 95-595 (effective June 1, 2008)

amended the Public Building Commission Act, it provided repeal dates for Sections 2.5, 20.3, 20.4, 20.5, 20.10, 20.15, 20.20, and 20.25 of this Act of 5 years after the effective date of Public Act 95-595 (June 1, 2013).

(2) Senate Bill 2233 of the 98th General Assembly

contained provisions that would have changed the repeal dates of Sections 2.5, 20.3, 20.4, 20.5, 20.10, 20.15, 20.20, and 20.25 of this Act from 5 years after the effective date of Public Act 95-595 to June 1, 2018. Senate Bill 2233 passed both houses on May 31, 2013. Senate Bill 2233 provided that it took effect upon becoming law. Senate Bill 2233 was sent to the Governor on June 10, 2013. Senate Bill 2233 was approved by the Governor on August 9, 2013. Senate Bill 2233 became Public Act 98-299.

(3) The Statute on Statutes sets forth general rules

on the repeal of statutes and the construction of multiple amendments, but Section 1 of that Act also states that these rules will not be observed when the result would be "inconsistent with the manifest intent of the General Assembly or repugnant to the context of the statute".

(4) The actions of the General Assembly clearly

manifest the intention of the General Assembly to extend the repeal of Sections 2.5, 20.3, 20.4, 20.5, 20.10, 20.15, 20.20, and 20.25 of this Act and have those Sections continue in effect until June 1, 2018.

(5) Sections 2.5, 20.3, 20.4, 20.5, 20.10, 20.15,

20.20, and 20.25 of this Act were originally enacted to protect, promote, and preserve the general welfare. Any construction of this Act that results in the repeal of those Sections on June 1, 2013 would be inconsistent with the manifest intent of the General Assembly and repugnant to the context of this Act.

(b) It is hereby declared to have been the intent of the General Assembly, in enacting Public Act 98-299, that Sections 2.5, 20.3, 20.4, 20.5, 20.10, 20.15, 20.20, and 20.25 of this Act be changed to make June 1, 2018 the repeal date of Sections 2.5, 20.3, 20.4, 20.5, 20.10, 20.15, 20.20, and 20.25 of this Act, and that Sections 2.5, 20.3, 20.4, 20.5, 20.10, 20.15, 20.20, and 20.25 of this Act therefore not be subject to repeal on June 1, 2013.
(c) Sections 2.5, 20.3, 20.4, 20.5, 20.10, 20.15, 20.20, and 20.25 of this Act shall be deemed to have been in continuous effect since June 1, 2008 (the effective date of Public Act 95-595), and shall continue to be in effect henceforward until June 1, 2018, unless they are otherwise lawfully repealed. All previously enacted amendments to this Act taking effect on or after June 1, 2013 are hereby validated.
(d) All actions taken in reliance on or pursuant to Sections 2.5, 20.3, 20.4, 20.5, 20.10, 20.15, 20.20, and 20.25 of this Act by the Public Building Commission or any other person or entity are hereby validated.
(e) In order to ensure the continuing effectiveness of Sections 2.5, 20.3, 20.4, 20.5, 20.10, 20.15, 20.20, and 20.25 of this Act, those Sections are set forth in full and reenacted by this amendatory Act of the 98th General Assembly. This reenactment is intended as a continuation of those Sections. It is not intended to supersede any amendment to the Act that is enacted by the 98th General Assembly.
(f) In this amendatory Act of the 98th General Assembly, the base text of the reenacted Sections is set forth as amended by Public Act 98-299. Striking and underscoring is used only to show changes being made to the base text. In this instance, no underscoring or striking is shown in the base text because no additional changes are being made.
(g) Sections 2.5, 20.3, 20.4, 20.5, 20.10, 20.15, 20.20, and 20.25 of this Act apply to all claims, civil actions, and proceedings pending on or filed on or before the effective date of this amendatory Act of the 98th General Assembly.
(Source: P.A. 98-619, eff. 1-7-14.)

(50 ILCS 20/24) (from Ch. 85, par. 1054)
Sec. 24. This Act being necessary for or desirable for and intended to secure the public convenience and welfare, the provisions of this Act shall be liberally construed to give effect to the provisions hereof.
(Source: Laws 1955, p. 905.)



50 ILCS 25/ - Local Government Air Rights Act.

(50 ILCS 25/0.01) (from Ch. 85, par. 1060)
Sec. 0.01. Short title. This Act may be cited as the Local Government Air Rights Act.
(Source: P.A. 86-1324.)

(50 ILCS 25/1) (from Ch. 85, par. 1061)
Sec. 1.
It is hereby found and declared that public agencies of the State, with regard to certain existing and proposed public improvements and developments, are not able to make the most effective utilization of the land acquired or to be acquired for such public improvements and developments because of the nature of such public improvements and developments. It is further found and declared that the scarcity and high cost of available land in many areas of the State where public improvements and developments are needed, coupled with the inability to make a more effective utilization of the land, from both a planning and economic viewpoint, because of the nature of some public improvements and developments, render it necessary and desirable that, where feasible, air rights over existing and proposed public improvements be sold or leased and that such public improvements and developments be constructed or developed in combination with other compatible desirable and lawful uses constructed on such air rights sold or leased to private interests, thereby reducing the cost of such public improvements and developments; making a more effective utilization of land from both a planning and economic viewpoint and placing the non-public portion of any such improvement back on the tax rolls.
(Source: P.A. 76-1161.)

(50 ILCS 25/2) (from Ch. 85, par. 1062)
Sec. 2.
The following terms, wherever used or referred to in this Act, shall have the following respective meanings, unless in any case a different meaning clearly appears from the context.
(a) "Public Agency" or "public agency of the State" means the various counties, townships, cities, villages and incorporated towns, school districts, sanitary districts, boards of education, park districts, housing authorities, public building commissions, or any other municipal corporation or governmental agencies of the State, now or hereafter created, whether herein specifically enumerated or not.
(b) "Governing body" shall include a county board, city council, board of trustees, board of managers, board of commissioners, or any other body or board, by whatever name it may be known or designated, charged by law with the governing of a public agency.
(c) "Combined Occupancy Structure" means any improvement on real property or any interests therein or thereto, including fee interests, leaseholds, easements, space rights or air rights, either containing a public improvement in combination with other compatible desirable and lawful non-public use or uses, or a compatible desirable and lawful non-public use or uses constructed in whole or in part over an existing public improvement, which Combined Occupancy Structure is designed and intended to increase, from both a planning and economic viewpoint, the efficient utilization of available land areas.
(d) "Developer" means any private individual, partnership, joint venture, trust, corporation or other legal entity or any combination thereof approved by the governing body of a public agency as being qualified and eligible to enter into one or more agreements with a public agency providing for the purchase or lease of air rights and the construction of any combined occupancy structures, or portion thereof, including facilities and appurtenances thereto; which agreements shall be subject to the approval of the governing body of the public agency.
(e) "Real Property" means lands, waters, rights in lands or waters structures, franchises and interests in land, including air space rights, and any and all other things and rights usually included within the same term, and includes also any and all interests in such property less than full title, such as easements, perpetual, permanent or temporary, rights-of-way, uses, leases, licenses and any and all other incorporeal hereditaments in every estate, interest or right, legal or equitable.
(f) "Public portion" or "public portion of a combined occupancy structure" means that portion of a combined occupancy structure designed, constructed, and improved for sole and exclusive use and occupancy by a public agency for public use or public purpose, including facilities and appurtenances thereto.
(g) "Fair Use Value" shall mean the fair cash market value of air rights, sold or leased, over existing or proposed public improvements or developments when employed for use contemplated for the non-public portion of a combined occupancy structure.
(Source: P.A. 76-1161.)

(50 ILCS 25/3) (from Ch. 85, par. 1063)
Sec. 3. Whenever the nature of any existing or proposed public improvement or development does not, from both a planning and economic viewpoint, permit or lend itself to the full or efficient utilization of the land acquired or which is necessary to be acquired for the public improvement or development, the governing body of any public agency may, subject to such restriction as may be imposed by the governing body of the public agency for the development of a compatible, desirable and lawful combined occupancy structure not inconsistent with local laws, sell or lease the air rights over the existing or proposed public improvement or development to a developer on which to construct a combined occupancy structure. The non-public portion of any combined occupancy structure must be constructed in whole or in part over the existing or proposed public improvement. The sale or lease of such air rights by a public agency may be made subject to such restrictions relating to the time and condition of the vesting of title in such air rights as the governing body of the public agency may impose. Any developer who purchases or leases air rights from a public agency over an existing public improvement or development under the provisions of this Act must, as a condition of such purchase or lease, agree with the public agency to construct the non-public portion of a combined occupancy structure in accordance with the plan of development prepared by the developer and approved by the public agency and such agreement may be made a covenant running with the land and by ordinance or resolution of the governing body of the public agency shall be made a covenant running with the land. Any developer who purchases or leases air rights from a public agency over a proposed public improvement or development must, as a condition of such purchase or lease, agree with the public agency to construct or cause to be constructed both the public and non-public portions of a combined occupancy structure in accordance with: (1) the plan of development for the public portion of the combined occupancy structure prepared by the public agency and in accordance with the plan of development for the non-public portion of the combined occupancy structure prepared by the developer and approved by the public agency or (2) as the case may be, in accordance with the plan of development for both the public and non-public portions of the combined occupancy structure prepared by the developer and approved by the public agency, and such agreement may be made a covenant running with the land and by ordinance or resolution of the governing body of the public agency shall be made a covenant running with the land. The public agency shall by public notice by publication once each week for 2 consecutive weeks in a newspaper having general circulation in the territorial limits of the public agency prior to the execution of any contract to sell or lease air rights and prior to the delivery of any instrument of conveyance with respect thereto, invite proposals from and make available all pertinent information to developers interested in undertaking to purchase or lease air rights and to construct or cause to be constructed a combined occupancy structure, or any portion thereof. Such notice shall contain a description of the area of the existing or proposed public improvement or development; the details of the existing public improvement, or the details of the plan of development of the public portion of a combined occupancy structure if the public agency has prepared a plan of development of the public portion thereof; and, if the public agency has not prepared a plan of development for the public portion of a combined occupancy structure, then the detailed requirements of the needs to be met for the public portion of a combined occupancy structure sufficient to enable a developer to submit a plan of development for a combined occupancy structure including both the public and non-public portion of a combined occupancy structure, all of which the developer shall undertake in writing to carry out together with such further undertakings by the developer as the public agency may deem necessary to obligate the developer, his successors and assigns (1) to use the non-public portion of a combined occupancy structure for the purposes designated in the plan of development for a combined occupancy structure, which shall be a compatible, desirable and lawful non-public use complying with local law, (2) to commence and complete or cause to be commenced and completed the construction of the combined occupancy structure, or portion thereof, within the periods of time which the public agency fixes as reasonable and (3) to comply with such other conditions as are necessary to carry out the purposes of this Act. The public agency may negotiate with any developer for proposals for the sale and purchase or lease of air rights and shall consider all proposals submitted to it for the construction of a combined occupancy structure, or any portion thereof, and the financial and legal ability of the developers making such proposals to carry them out. The public agency at a public meeting, notice of which shall have been published in a newspaper of general circulation within the territorial limits of the public agency at least 15 but not more than 30 days prior to such meeting; may accept such proposal as it deems to be in the public interest and in furtherance of the purposes of this Act. The construction of the public portion of any combined occupancy structure shall be let upon open competitive bidding to the lowest responsible bidder. The sale or lease of air rights in accordance with the provisions of this shall be made at not less than fair use value. Periodic payments may be made by the public agency to the lowest responsible bidder selected by the public agency to construct the public portion of a combined occupancy structure as the work progresses. The developer who is selected to construct or to cause to be constructed a combined occupancy structure, or any portion thereof, shall furnish to or cause to be furnished to the public agency a performance and payment bond to serve as security for the faithful performance of the contract for the construction of the combined occupancy structure, or any portion thereof, and for the payment of all persons, firms or corporations to whom the developer or contractor may become legally indebted for labor, materials, facilities or services of any nature, employed or used by the developer or contractor in performing the work, such bond to be in such amount and with such surety as may be approved by the public agency.
(Source: P.A. 76-1161.)



50 ILCS 30/ - Exhibition Council Act.

(50 ILCS 30/1) (from Ch. 85, par. 1201)
Sec. 1. This Act may be cited as the Exhibition Council Act.
(Source: Laws 1965, p. 2861.)

(50 ILCS 30/2) (from Ch. 85, par. 1202)
Sec. 2. The county board of any county having a population of more than 100,000 but less than 500,000 inhabitants and the corporate authorities of any city with a population of more than 80,000 but less than 500,000 inhabitants may by resolution or ordinance provide for the formation of an Exhibition Council, which shall be a body politic and corporate, with the power to certify the need for the levy of taxes within the limits provided in this Act. Such Council shall have the power and authority to conduct expositions, theatricals, cinema exhibitions, concerts, recitals, lectures and industrial, trade, scientific, cultural and educational exhibits, amusement devices, convention halls, public restaurants, stadia, athletic fields, athletic contests and games, and other forms and places of public entertainment in the county or city where the Council is organized.
(Source: Laws 1965, p. 2861.)

(50 ILCS 30/3) (from Ch. 85, par. 1203)
Sec. 3. Every Exhibition Council organized pursuant to this Act shall have a board of 6 commissioners, to be appointed by the presiding officer of the county board with the advice and consent of the county board, or by the mayor, with the approval of the city council. One of such commissioners shall serve for one year, one for 2 years, one for 3 years, one for 4 years, one for 5 years and one for 6 years, and until their successors, respectively, are appointed and qualified. Upon the expiration of the term of each of such commissioners his successor shall be appointed in like manner for a term of 6 years and until his successor is appointed and qualified. Each commissioner shall be a legal voter of the city or county where the Council is organized, and before entering upon the duties of his office shall take and subscribe an oath to support the constitution of the United States and the constitution of the State of Illinois and to faithfully discharge his duties as commissioner. Each commissioner before entering upon the duties of his office shall also execute a bond, with security to be approved by the circuit court in the county where the Council is located, in the penal sum of $30,000 payable to the Council conditioned for the faithful performance of his duties as such commissioner. The commissioners shall serve without compensation.
(Source: P.A. 78-1128.)

(50 ILCS 30/4) (from Ch. 85, par. 1204)
Sec. 4. Within 90 days after the appointment of the first 6 commissioners of any Exhibition Council under this Act, or within 60 days after the effective date of this amendatory Act of 1967 whichever is later, a majority of the commissioners of such Council shall cause to be filed with the Secretary of State a petition requesting the formation of an Exhibition Council under this Act.
Such petition shall be signed and verified under oath before some officer competent to take acknowledgment of deeds by at least a majority of the commissioners of the Exhibition Council, and shall set forth the following: (1) a copy of the ordinance or resolution passed by the county board or the corporate authorities of the city authorizing the commissioners to file the petition; (2) the name of the proposed corporation which shall include the words "Exhibition Council"; (3) a description of the territorial area of the Exhibition Council.
Upon receipt of a properly executed petition and the necessary exhibits the Secretary of State shall issue a certificate of incorporation to the Exhibition Council by the name designated in such petition reciting the purposes for which it has been incorporated and the powers of the corporation as set forth in this Act.
(Source: Laws 1967, p. 589.)

(50 ILCS 30/5) (from Ch. 85, par. 1205)
Sec. 5. Annually the commissioners of the Exhibition Council shall choose from among their members a president and vice-president, to serve for a term of one year and until their successors are chosen and qualified. The president shall preside at the meetings of the commissioners but may vote as any other member and shall not have the power of veto. In the absence of the president, the vice-president shall perform the president's functions. No official action may be taken except upon the affirmative vote of 4 commissioners.
The commissioners shall appoint a secretary and a treasurer, either from within or outside of their own membership, who shall be residents of the city or county in which the property of the Council is located and shall serve for a term prescribed by the commissioners. Before entering upon the duties of their respective offices the secretary and treasurer shall execute a bond, with security to be approved by the commissioners of such Council in the penal sum of $30,000 payable to the Council conditioned for the faithful performance of the duties of office.
The commissioners shall prescribe the powers and duties and fix the compensation of the secretary, treasurer and all other officers and employees of the Council.
All ordinances, resolutions and all proceedings of the Exhibition Council shall be public records and open to public inspection, except such documents and records as are kept or prepared by the board of commissioners for use in negotiations, legal actions or proceedings to which the Council is a party.
Within 60 days after the end of each fiscal year the board shall cause to be prepared by a certified public accountant a complete and detailed report and financial statement of the operations and assets and liabilities of the Exhibition Council and shall distribute copies thereof to the appropriate authorities appointing the commissioners and to the city clerk, or county clerk, as the case may be, to be kept as a public record.
(Source: Laws 1967, p. 585.)

(50 ILCS 30/6) (from Ch. 85, par. 1206)
Sec. 6. Every Exhibition Council organized under this Act shall have the rights, powers and privileges set forth in Section 6.1 through 6.10 in addition to the powers expressed in the purposes for which such Council is authorized to be organized.
(Source: Laws 1965, p. 2861.)

(50 ILCS 30/6.1) (from Ch. 85, par. 1206.1)
Sec. 6.1. Each Council has the power to have succession by its corporate name.
(Source: Laws 1965, p. 2861.)

(50 ILCS 30/6.2) (from Ch. 85, par. 1206.2)
Sec. 6.2. Each Council has the power to sue and be sued in its corporate name.
(Source: Laws 1965, p. 2861.)

(50 ILCS 30/6.3) (from Ch. 85, par. 1206.3)
Sec. 6.3. Each Council has the power to adopt and use a corporate seal.
(Source: Laws 1965, p. 2861.)

(50 ILCS 30/6.4) (from Ch. 85, par. 1206.4)
Sec. 6.4. Each Council has the power to acquire lands by lease, gift, purchase, condemnation or otherwise, and to construct, reconstruct or acquire by gift, grant, purchase, condemnation, lease or otherwise buildings and other structures and personal property for any purpose within the powers of such Council and to sell, transfer or convey its property, or any part thereof, except that acquired by lease, when no longer necessary or useful for its purposes or to exchange any such property for other property which it may use for any purpose within the powers of such Council.
Before a Council exercises its power to acquire land by condemnation, such condemnation must be approved by a majority of the members of the county board or corporate authorities that formed the Council.
(Source: Laws 1967, p. 3229.)

(50 ILCS 30/6.4a)
Sec. 6.4a. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(50 ILCS 30/6.5) (from Ch. 85, par. 1206.5)
Sec. 6.5. Each Council has the power to charge and collect rentals, license or permit fees and admission fees.
(Source: Laws 1965, p. 2861.)

(50 ILCS 30/6.6) (from Ch. 85, par. 1206.6)
Sec. 6.6. Each Council has the power to purchase and enter into contracts for any type of insurance or surety bond covering fire, use and occupancy, tornado, weather, damage to property, theft, robbery, workers' compensation, public liability, fidelity, contract obligations, and all other types of insurance and indemnity that may be desirable in the performance of the functions of such Council.
(Source: P.A. 81-992.)

(50 ILCS 30/6.7) (from Ch. 85, par. 1206.7)
Sec. 6.7. Each Council has the power to enter into any contract or agreement which may be desirable in the opinion of the board of commissioners of such Council for the performance of any functions or the exercise of any powers granted to it.
(Source: Laws 1965, p. 2861.)

(50 ILCS 30/6.8) (from Ch. 85, par. 1206.8)
Sec. 6.8. Each Council has the power to borrow money and to issue and sell or pledge to any person its notes, bonds or other evidences of indebtedness which may be a lien upon any rights or property of such Council, or may be secured by a lien upon its revenue or upon the revenue of any project of such Council.
(Source: Laws 1965, p. 2861.)

(50 ILCS 30/6.9) (from Ch. 85, par. 1206.9)
Sec. 6.9. Each Council may invest and reinvest any money held in reserves or sinking funds or in any funds not required for immediate disbursement in bonds and tax anticipation warrants issued by the park district, sanitary district, school district, county or city in which the property of such Council is located, in the bonds of the State of Illinois or of the United States, in certificates of deposit in any federally insured State or national bank or in any federally insured savings and loan corporation, and to sell or pledge such securities for any purpose within the powers of such Council.
No bank or savings and loan association shall receive public funds as permitted by this Section, unless it has complied with the requirements established pursuant to Section 6 of "An Act relating to certain investments of public funds by public agencies", approved July 23, 1943, as now or hereafter amended.
(Source: P.A. 83-541.)

(50 ILCS 30/6.10) (from Ch. 85, par. 1206.10)
Sec. 6.10. Each Council has the power to secure grants and loans, or either, from the United States government, or any agency thereof, for financing projects authorized under this Act and for such purposes to sell or pledge its notes, bonds or other evidences of indebtedness, and its securities, and execute any contracts and documents and do all things that may be required by the United States government or such agency.
(Source: Laws 1965, p. 2861.)

(50 ILCS 30/6.11) (from Ch. 85, par. 1206.11)
Sec. 6.11. Purchases made pursuant to this Act shall be made in compliance with the "Local Government Prompt Payment Act", approved by the Eighty-fourth General Assembly.
(Source: P.A. 84-731.)

(50 ILCS 30/7) (from Ch. 85, par. 1207)
Sec. 7. When issuing bonds pursuant to Section 6.8, each Exhibition Council shall comply with the provisions of Sections 8 through 19 of this Act.
(Source: Laws 1965, p. 2861.)

(50 ILCS 30/8) (from Ch. 85, par. 1208)
Sec. 8. Each Exhibition Council has the continuing power to borrow money and issue either general obligation bonds after approval by referendum as hereinafter provided or revenue bonds without referendum approval as hereinafter provided for the purpose of acquiring, constructing, reconstructing, extending or improving any Council facilities, and for acquiring any property and equipment useful for the construction, reconstruction, extension, improvement or operation of such facilities, and for acquiring necessary cash working funds.
(Source: Laws 1967, p. 585.)

(50 ILCS 30/9) (from Ch. 85, par. 1209)
Sec. 9. Each Exhibition Council may pursuant to resolution adopted by the board of commissioners and without submitting the question to referendum from time to time issue and dispose of its interest bearing revenue bonds and may also in the same manner from time to time issue and dispose of its interest bearing revenue bonds to refund any revenue bonds at maturity or pursuant to redemption provisions or at any time before maturity with the consent of the holders thereof.
(Source: Laws 1965, p. 2861.)

(50 ILCS 30/9.1) (from Ch. 85, par. 1209.1)
Sec. 9.1. If the board of commissioners of an Exhibition Council desires to issue general obligation bonds it shall adopt a resolution specifying the amount of bonds to be issued, the purpose for which they will be issued, the maximum rate of interest they will bear which may not be more than the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, the date of maturity which may not be more than 20 years after the date of issuance, and levying a tax that will be required to amortize such bonds. This ordinance is not effective until it has been submitted to referendum of, and approved by, the legal voters of the city or county, as the case may be, which caused the formation of that Council. The recording office of the council shall certify the ordinance and the proposition to the proper election officials in accordance with the general election law. The question shall be submitted at a regular election and notice of the referendum given in accordance with the general election law. If a majority of the vote is in favor of the issuance of such general obligation bonds the county clerk shall annually extend taxes against all taxable property within the city or county, as the case may be, at a rate sufficient to pay the maturing principal and interest of these bonds.
The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall general obligation bonds
in the amount of $.... be issued
by the....(Exhibition Council) YES
for the purpose of.... maturing
in not more than.... years, -------------------------
bearing not more than....%
interest, and a tax levied to NO
pay the principal and interest
thereof?
--------------------------------------------------------------
(Source: P.A. 86-4.)

(50 ILCS 30/10) (from Ch. 85, par. 1210)
Sec. 10. All revenue bonds issued by an Exhibition Council shall be payable solely from the revenues or income to be derived from the property, facilities and exhibitions of such Council, or any part thereof, may bear such date or dates and may mature at such time or times not exceeding 40 years from their respective dates, all as may be provided in the resolution authorizing their issuance. All bonds, whether revenue or general obligation, may bear interest at such rate or rates, not exceeding the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, in the case of revenue bonds and the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, in the case of general obligation bonds, payable semi-annually, may be in such form, may carry such registration privileges, may be executed in such manner, may be payable at such place or places, may be made subject to redemption in such manner and upon such terms, with or without premium as is stated on the face thereof, may be authenticated in such manner and may contain such terms and covenants, all as may be provided in the resolution authorizing issuance.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-4.)

(50 ILCS 30/11) (from Ch. 85, par. 1211)
Sec. 11. The holder or holders of any bonds or interest coupons appertaining thereto issued by an exhibition council or any of its officers, agents or employees of any contract or covenant made by the council with the holders of such bonds or interest coupons and to compel the council and any of its officers, agents or employees to perform any duties required to be performed for the benefit of the holders of any such bonds or interest coupons by the provision in the resolution authorizing their issuance, and to enjoin the council and any of its officers, agents or employees from taking any action in conflict with any such contract or covenant, including, as respects the holders of revenue bonds or interest coupons appertaining thereto issued by an exhibition council, the establishment of charges, fees and rates for the admission, rental, license or other use of facilities as hereinafter provided.
Notwithstanding the form and tenor of any bond, whether revenue or general obligation, and in the absence of any express recital on the face thereof that it is nonnegotiable, all such bonds shall be negotiable instruments. Pending the preparation and execution of any such bonds, temporary bonds may be issued with or without interest coupons as may be provided by resolution.
(Source: P.A. 77-975.)

(50 ILCS 30/12) (from Ch. 85, par. 1212)
Sec. 12. All bonds, whether general obligation or revenue, may be issued and sold by each Exhibition Council in such manner as the Council shall determine. However, if any bonds are issued to bear interest at the maximum rate of interest allowed by Section 10, the bonds shall be sold for not less than par and accrued interest. The selling price of bonds bearing interest at a rate less than the maximum allowable interest rate per annum shall be such that the interest cost to the Council of the money received from the bond sale shall not exceed the maximum annual interest rate allowed by Section 10 computed to absolute maturity of such bonds according to standard tables of bond values.
(Source: Laws 1967, p. 585.)

(50 ILCS 30/13) (from Ch. 85, par. 1213)
Sec. 13. Upon the issue of any revenue bonds the issuing Exhibition Council shall fix and establish rates, charges and fees for the use of facilities acquired, constructed, reconstructed, extended or improved with the proceeds derived from the sale of said revenue bonds sufficient at all times with other revenues of such Council, if any, to pay: (a) the cost of maintaining, repairing, regulating and operating such Council property, facilities and exhibits; and (b) the bonds and interest thereon as they become due, and all sinking fund requirements and other requirements provided by the resolution authorizing the issuance of the bonds or as provided by any trust agreement executed to secure payment thereof.
To secure the payment of any or all revenue bonds and for the purpose of setting forth the covenants and undertaking of an Exhibition Council in connection with the issuance of revenue bonds and the issuance of any additional revenue bonds payable from such revenue income to be derived from the property, facilities and exhibits, each Exhibition Council may execute and deliver a trust agreement or agreements except that no lien upon any physical property of the Council shall be created thereby. A remedy for any breach or default of the terms of any such trust agreement by an Exhibition Council may be by mandamus proceedings in any court of competent jurisdiction to compel performance and compliance therewith, but the trust agreement may prescribe by whom or on whose behalf such action may be instituted.
(Source: Laws 1965, p. 2861.)

(50 ILCS 30/14) (from Ch. 85, par. 1214)
Sec. 14. Under no circumstances shall any bonds issued by an Exhibition Council or any other obligation of such Council be or become an indebtedness or obligation of the State of Illinois or of any political subdivision of or municipality within the State, other than the issuing Exhibition Council.
No revenue bond shall be or become an indebtedness of an Exhibition Council within the purview of any constitutional limitation or provision, and it shall be plainly stated on the face of each revenue bond that it does not constitute such an indebtedness but is payable solely from the revenues or income derived from the property, facilities, and exhibitions of the issuing Exhibition Council and from any funds received by the issuing Exhibition Council from any other source.
(Source: Laws 1967, p. 585.)

(50 ILCS 30/15) (from Ch. 85, par. 1215)
Sec. 15. Any clause, sentence or portion of this Act which may for any reason be held invalid shall not affect the validity of the remainder of this Act.
(Source: Laws 1965, p. 2861.)



50 ILCS 35/ - Local Government Antitrust Exemption Act.

(50 ILCS 35/0.01) (from Ch. 85, par. 2900)
Sec. 0.01. Short title. This Act may be cited as the Local Government Antitrust Exemption Act.
(Source: P.A. 86-1324.)

(50 ILCS 35/1) (from Ch. 85, par. 2901)
Sec. 1. (a) The General Assembly declares that it is in the interest of the people of Illinois that decisions regarding provision of local services and regulation of local activities should be made at the local level where possible, to the extent authorized by the General Assembly or the Illinois Constitution. It is and has long been the policy of the State that such decisions be made by local government units as authorized by State statute and the Illinois Constitution. The General Assembly intends that actions permitted, either expressly or by necessary implication, by State statute or the Illinois Constitution be considered affirmatively authorized for subsidiary units of government.
Inasmuch as the grant of home-rule authority in the Illinois Constitution, Article VII, Section 6 was intentionally made broad so as to avoid unduly restricting its exercise, the scope of the home-rule powers cannot be precisely described. The General Assembly intends that all actions which are either (1) granted to home-rule units, whether expressly or by necessary implication or (2) within traditional areas of local government activity, except as limited by the Illinois Constitution or a proper limiting statute, be considered affirmatively authorized for home-rule units of government.
The General Assembly intends that the "State action exemption" to application of the federal antitrust laws be fully available to local governments to the extent their activities are either (1) expressly or by necessary implication authorized by Illinois law or (2) within traditional areas of local governmental activity.
The "State action exemption" for which provision is made by this Section shall be liberally construed in favor of local governments, the agents, employees and officers thereof and such exemption shall be available notwithstanding that the action of the municipality or its agents, officers or employees constitutes an irregular exercise of constitutional or statutory powers. However, this exemption shall not apply where the action alleged to be in violation of antitrust law exceeds either (1) powers granted, either expressly or by necessary implication, by Illinois statute or the Illinois Constitution or (2) powers granted to a home rule municipality to perform any function pertaining to its government and affairs or to act within traditional areas of municipal activity, except as limited by the Illinois Constitution or a proper limiting statute.
(b) It is the policy of this State that all powers granted, either expressly or by necessary implication by any Illinois statute or by the Illinois Constitution to any Library District, its officers, employees and agents may be exercised by any such Library District, its officers, agents and employees notwithstanding effects on competition. It is the intention of the General Assembly that the "State action exemption" to the application of federal antitrust statutes be fully available to any such Library District, its officers, agents and employees to the extent they are exercising authority pursuant to law.
(c) It is the policy of this State that all powers granted, either expressly or by necessary implication by any Illinois statute or by the Illinois Constitution to any Sanitary District, its officers, employees and agents may be exercised by any Sanitary District, its officers, agents and employees notwithstanding effects on competition. It is the intention of the General Assembly that the "State action exemption" to the application of federal antitrust statutes be fully available to any such Sanitary District, its officers, agents and employees to the extent they are exercising authority pursuant to law.
(d) It is the policy of this State that all powers granted, either expressly or by necessary implication by any Illinois statute or by the Illinois Constitution to any Park District and its officers, employees and agents may be exercised by any such Park District, its officers, agents and employees notwithstanding effects on competition. It is the intention of the General Assembly that the "State action exemption" to the application of federal antitrust statutes be fully available to any such Park District, its officers, agents and employees to the extent they are exercising authority pursuant to law.
(e) Notwithstanding the foregoing, where it is alleged that a violation of the antitrust laws has occurred, the relief available to the plaintiffs shall be limited to an injunction which enjoins the alleged activity.
(f) Nothing in this Section is intended to prohibit or limit any cause of action other than under an antitrust theory.
(Source: P.A. 84-1050.)



50 ILCS 40/ - Foreign Trade Zones Act.

(50 ILCS 40/0.01) (from Ch. 24, par. 1360)
Sec. 0.01. Short title. This Act may be cited as the Foreign Trade Zones Act.
(Source: P.A. 86-1324.)

(50 ILCS 40/1) (from Ch. 24, par. 1361)
Sec. 1. Each of the following units of State or local government and public or private corporations shall have the power to apply to proper authorities of the United States of America pursuant to appropriate law for the right to establish, operate, maintain and lease foreign trade zones and sub-zones within its corporate limits or within limits established pursuant to agreement with proper authorities of the United States of America, as the case may be, and to establish, operate, maintain and lease such foreign trade zones and sub-zones:
(a) The City of East St. Louis.
(b) The Bi-State Authority, Lawrenceville - Vincennes Airport.
(c) The Waukegan Port district.
(d) The Illinois Valley Regional Port District.
(e) The Economic Development Council, Inc. located in the area of the United States Customs Port of Entry for Peoria, pursuant to authorization granted by the county boards in the geographic area served by the proposed foreign trade zone.
(f) The Greater Rockford Airport Authority.
(f-5) The Illinois Department of Transportation, with respect to the South Suburban Airport.
(g) After the effective date of this amendatory Act of 1984, any county, city, village or town within the State or a public or private corporation authorized or licensed to do business in the State or any combination thereof may apply to the Foreign Trade Zones Board, United States Department of Commerce, for the right to establish, operate and maintain a foreign trade zone and sub-zones. For the purposes of this Section, such foreign trade zone or sub-zones may be incorporated outside the corporate boundaries or be made up of areas from adjoining counties or states.
(h) No foreign trade zone may be established within 50 miles of an existing zone situated in a county with 3,000,000 or more inhabitants or within 35 miles of an existing zone situated in a county with less than 3,000,000 inhabitants, such zones having been created pursuant to this Act without the permission of the authorities which established the existing zone.
(Source: P.A. 98-109, eff. 7-25-13.)

(50 ILCS 40/2) (from Ch. 24, par. 1362)
Sec. 2. It is unlawful for any person holding an elective office in this State, holding a seat in the General Assembly, or appointed to or employed in any of the offices of State government, or who is an officer or employee of the Illinois Building Authority or the Illinois Toll Highway Authority, or who is the wife, husband, child, grandparent, parent, grandchild, aunt, uncle, niece, nephew, brother, sister, first cousin, brother-in-law, sister-in-law, mother-in-law, father-in-law, son-in-law, or daughter-in-law of any such person to have or acquire any contract, or any direct or indirect pecuniary interest in any grant or contract issued pursuant to this Act.
Any person convicted of a violation of this Section is guilty of a business offense and shall be fined not more than $2,500.
(Source: P.A. 80-1045.)



50 ILCS 45/ - Local Government Taxpayers' Bill of Rights Act.

(50 ILCS 45/1)
Sec. 1. Short title. This Act may be cited as the Local Government Taxpayers' Bill of Rights Act.
(Source: P.A. 91-920, eff. 1-1-01.)

(50 ILCS 45/5)
Sec. 5. Legislative declaration. It is the intent of the General Assembly that this legislation grant various rights and protections to taxpayers and tax collectors with respect to the administration and enforcement of local government tax laws. The provisions of this Act are designed to reduce the burden on both taxpayers and tax collectors by specifically providing that fair and consistent tax processes and procedures be adopted and disseminated to taxpayers at the local level while at the same time preserving local government's full authority to collect taxes lawfully due under their taxing ordinances.
This legislation also provides taxpayers a minimum level of consistency with regard to the assessment and collection of local taxes as they do business in multiple locations within this State.
The General Assembly further finds that tax systems are largely based on voluntary compliance and self-assessment and the development of understandable tax laws. Providing clear tax laws at the local level and providing all necessary due process rights in the collection and enforcement of local tax laws will only serve to improve voluntary compliance and self-assessment of local government taxes.
(Source: P.A. 91-920, eff. 1-1-01.)

(50 ILCS 45/10)
Sec. 10. Application and home rule preemption. The limitations provided by this Act shall take precedence over any provision of any tax ordinance imposed by a unit of local government, as defined in this Act, in Illinois, including without limitation any tax authorized under Section 8-11-2 of the Illinois Municipal Code.
Consistent with the limitations provided by this Act, a municipality, other than a municipality having a population greater than 1,000,000, may not impose any penalty with respect to a tax authorized by Section 8-11-2 of the Illinois Municipal Code or with respect to an audit authorized by Section 8-11-2.5 of the Illinois Municipal Code, except as specified in Sections 50, 55, and 60 of this Act.
This Act is a denial and limitation of home rule powers and functions under subsection (g) of Section 6 of Article VII of the Illinois Constitution.
(Source: P.A. 96-1422, eff. 8-3-10.)

(50 ILCS 45/15)
Sec. 15. Definitions. In this Act:
"Locally imposed and administered tax" means a tax imposed by a unit of local government that is collected or administered by a unit of local government and not an agency or Department of the State. A "locally imposed and administered tax" does not include a tax imposed upon real property under the Property Tax Code or fees collected by a unit of local government other than infrastructure maintenance fees.
"Local tax administrator" includes directors of local government departments of revenue or taxation, or other local government officers charged with the administration or collection of a locally imposed and administered tax, including their staffs, employees, or agents to the extent they are authorized by a local tax administrator to act in the local tax administrator's stead.
"Unit of local government" includes a municipality, a county, or a home rule unit of this State, but does not include (i) home rule municipalities with a population greater than 1,000,000 and (ii) home rule counties with a population greater than 3,000,000 that have locally administered departments or bureaus of revenue.
(Source: P.A. 91-920, eff. 1-1-01.)

(50 ILCS 45/20)
Sec. 20. Responsibilities of units of local government. Each unit of local government shall have the powers and obligations enumerated in the following Sections to protect the rights of the taxpayers.
(Source: P.A. 91-920, eff. 1-1-01.)

(50 ILCS 45/25)
Sec. 25. Application of payments. Taxpayers have the right to know how tax payments and remittances covered by this Act will be applied to the tax liability owed to units of local government. Each unit of local government must provide, by ordinance, for the order of application of tax payments to tax liability, penalty, and interest, provided that in no case may a payment be applied to penalties due before it is applied to tax or interest. In the event that a unit of local government does not provide for application of payments, any payment or remittance received for a tax period will be applied first to tax for the period, then to interest due for the period, and then to penalties due for the period.
(Source: P.A. 91-920, eff. 1-1-01.)

(50 ILCS 45/30)
Sec. 30. Statute of limitations. Units of local government have an obligation to review tax returns in a timely manner and issue any determination of tax due as promptly as possible so that taxpayers may make timely corrections of future returns and minimize any interest charges applied to tax underpayments. Each unit of local government must provide appropriate statutes of limitation for the determination and assessment of taxes covered by this Act, provided, however, that a statute of limitations may not exceed the following:
(1) No notice of determination of tax due or

assessment may be issued more than 4 years after the end of the calendar year for which the return for the period was filed or the end of the calendar year in which the return for the period was due, whichever occurs later.

(2) If any tax return was not filed or if during

any 4-year period for which a notice of tax determination or assessment may be issued by the unit of local government the tax paid or remitted was less than 75% of the tax due for that period, the statute of limitations shall be no more than 6 years after the end of the calendar year in which the return for the period was due or the end of the calendar year in which the return for the period was filed, whichever occurs later. In the event that a unit of local government fails to provide a statute of limitations, the maximum statutory period provided in this Section applies.

This Section does not place any limitation on a unit of local government if a fraudulent tax return is filed.
(Source: P.A. 91-920, eff. 1-1-01.)

(50 ILCS 45/35)
Sec. 35. Audit procedures. Taxpayers have the right to be treated by officers, employees, and agents of the local tax administrator with courtesy, fairness, uniformity, consistency, and common sense. This Section applies to any audit of a tax imposed by a unit of local government other than a municipality having a population greater than 1,000,000, except to the extent otherwise provided in Section 8-11-2.5 of the Illinois Municipal Code. Taxpayers must be notified in writing by the local jurisdiction of a proposed audit of the taxpayer's books and records clearly identifying who will be conducting the audit. For audits being conducted by third-party providers, the local jurisdiction must provide written authorization for the third-party provider to review the books and records of the taxpayer. No contact may be made by the third-party provider until the local-jurisdiction authorization is received by the taxpayer. The notice of audit must specify the tax and time period to be audited and must detail the minimum documentation or books and records to be made available to the auditor. Audits must be held only during reasonable times of the day and, unless impracticable, at times agreed to by the taxpayer. The auditor must sign a confidentiality agreement upon request by the taxpayer. Upon the completion of the audit, the local jurisdiction must issue an audit closure report to the taxpayer with the results of the audit. An auditor who determines that there has been an overpayment of tax during the course of the audit is obligated to identify the overpayment to the taxpayer so that the taxpayer can take the necessary steps to recover the overpayment. If the overpayment is the result of the application of some or all of the taxpayer's tax payment to an incorrect local government entity, then upon request by a unit of local government, the audit information must be given to any unit of local government that may be affected by an overpayment.
(Source: P.A. 96-1422, eff. 8-3-10.)

(50 ILCS 45/40)
Sec. 40. Appeals process. Units of local government have an obligation to provide, by ordinance, a procedure for appealing a determination of tax due or an assessment. Local governments must provide to taxpayers a written statement of rights whenever the local government issues a protestable notice of tax due, a bill, a claim denial, or a notice of claim reduction regarding any tax. The statement must explain the reason for the assessment, the amount of the tax liability proposed, the procedure for appealing the assessment, and the obligations of the unit of local government during the audit, appeal, refund, and collection process. In no event may a taxpayer be provided a time period less than 45 days after the date the notice was served in which to protest a notice of tax determination or notice of tax liability. Any notice of tax assessment due must be sent by United States registered or certified mail. The unit of local government must also adopt procedures for opening up any closed protest period or extending the protest period upon the showing of reasonable cause by the taxpayer and full payment of the contested tax liability along with interest accrued as of the due date of the tax.
(Source: P.A. 91-920, eff. 1-1-01.)

(50 ILCS 45/45)
Sec. 45. Interest. Units of local government must provide, by ordinance, for the amount of interest, if any, to be assessed on a late payment, underpayment, or nonpayment of tax.
(Source: P.A. 91-920, eff. 1-1-01.)

(50 ILCS 45/50)
Sec. 50. Late filing penalties. Late filing penalties may not exceed 5% of the amount of tax required to be shown as due on a return. A late filing penalty may not apply if a failure to file penalty is imposed by the unit of local government. A local tax administrator may determine that the late filing was due to reasonable cause and abate the penalty.
(Source: P.A. 91-920, eff. 1-1-01.)

(50 ILCS 45/55)
Sec. 55. Late payment penalty. Late payment penalties may not exceed 5% of the tax due and not timely paid or remitted to the unit of local government. This penalty shall not apply if a failure to file penalty is imposed by the unit of local government. A local tax administrator may determine that the late payment was due to reasonable cause and abate the penalty.
(Source: P.A. 91-920, eff. 1-1-01.)

(50 ILCS 45/60)
Sec. 60. Failure to file penalty. If no return is filed before the issuance of a notice of tax deficiency or of tax liability to the taxpayer, any failure to file penalty may not exceed 25% of the total tax due for the applicable reporting period for which the return was required to have been filed. A local tax administrator may determine that the failure to file a return was due to reasonable cause and abate the penalty.
(Source: P.A. 91-920, eff. 1-1-01.)

(50 ILCS 45/65)
Sec. 65. Credits and refunds. Units of local government shall provide a procedure for claiming a credit or refund of taxes, interest, or penalties paid in error. No units of local government are required to refund or credit any taxes voluntarily paid without written protest at the time of payment in the event that a local government tax is declared invalidly enacted or unconstitutional by a court of competent jurisdiction. A taxpayer shall not be deemed to have paid a tax voluntarily if the taxpayer lacked knowledge of the facts upon which to protest the taxes at the time of payment or if the taxpayer paid the taxes under duress. Unless the corporate authorities of a unit of local government expressly adopt a shorter statute of limitations for a particular tax, a statute of limitations on a claim for credit or refund may not be less than 4 years after the end of the calendar year in which payment or remittance in error was made. No unit of local government shall be required to grant a credit or refund of taxes, interest, or penalties to a person who has not paid or remitted the amounts directly to the unit of local government. Units of local government must provide, by ordinance, a rate of interest for overpayment of tax.
(Source: P.A. 91-920, eff. 1-1-01.)

(50 ILCS 45/70)
Sec. 70. Installment contracts. If a local government tax ordinance or a local tax administrator allows installment payment agreements for delinquent tax amounts, the local tax administrator may not cancel any installment contract unless the taxpayer fails to pay any amount due on time and fails to cure the delinquency in the allowable time supplied by the local tax administrator, or fails to demonstrate good faith in restructuring any installment plan agreement or contract with the local tax administrator.
(Source: P.A. 91-920, eff. 1-1-01.)

(50 ILCS 45/75)
Sec. 75. Voluntary disclosure. For any tax for which a taxpayer has not received a written notice of an audit, investigation, or assessment from the local tax administrator, a taxpayer is entitled to file an application with the local tax administrator for a voluntary disclosure of the tax due. A taxpayer filing a voluntary disclosure application must agree to pay the amount of tax due, along with interest of one percent per month, for all periods prior to the filing of the application but not more than 4 years before the date of filing the application. Except for the amount of tax and interest due under this Section, a taxpayer filing a valid voluntary disclosure application may not be liable for any additional tax, interest, or penalty for any period before the date the application was filed, provided, however, that if the taxpayer incorrectly determined and underpaid the amount of tax due as provided in this Section, the taxpayer is liable for the underpaid tax along with applicable interest on the underpaid tax, unless the underpayment was the result of fraud on the part of the taxpayer, in which case the application shall be deemed invalid and void. The payment of tax and interest required under this Section must be made within 90 days after the filing of the voluntary disclosure application or the date agreed to by the local tax administrator, whichever is longer, except that any additional amounts owed as a result of an underpayment of tax and interest previously paid under this Section must be paid within 90 days after a final determination and the exhaustion of all appeals of the additional amount owed or the date agreed to by the local tax administrator, whichever is longer.
(Source: P.A. 91-920, eff. 1-1-01.)

(50 ILCS 45/80)
Sec. 80. Criminal penalties. Criminal penalties may not be imposed on taxpayers for non-compliance with the provisions of a locally administered tax unless the non-compliance is a result of willful or fraudulent disregard of the local tax laws.
(Source: P.A. 91-920, eff. 1-1-01.)

(50 ILCS 45/85)
Sec. 85. Review of liens. The local tax administrator must establish an internal review process concerning liens against taxpayers. If the lien is determined to be improper, the local tax administrator must remove the lien at local government's own expense, correct the taxpayer's credit record, and correct any public disclosure of the improperly imposed lien.
(Source: P.A. 91-920, eff. 1-1-01.)

(50 ILCS 45/90)
Sec. 90. Publication of tax ordinances. Each unit of local government that imposes one or more locally administered taxes by ordinance must publish and make copies of those taxing ordinances readily available to the public upon request. Posting of the tax ordinances on the Internet satisfies the publication requirement of this Section.
(Source: P.A. 91-920, eff. 1-1-01.)

(50 ILCS 45/99)
Sec. 99. Effective date. This Act takes effect on January 1, 2001.
(Source: P.A. 91-920, eff. 1-1-01.)



50 ILCS 50/ - Property Assessed Clean Energy Act

(50 ILCS 50/1)
Sec. 1. Short title. This Act may be cited as the Property Assessed Clean Energy Act.
(Source: P.A. 100-77, eff. 8-11-17.)

(50 ILCS 50/5)
Sec. 5. Definitions. As used in this Act:
"Alternative energy improvement" means the installation or upgrade of electrical wiring, outlets, or charging stations to charge a motor vehicle that is fully or partially powered by electricity.
"Assessment contract" means a voluntary written contract between the local unit of government and record owner governing the terms and conditions of financing and assessment under a program.
"PACE area" means an area within the jurisdictional boundaries of a local unit of government created by an ordinance or resolution of the local unit of government to provide financing for energy projects under a property assessed clean energy program. A local unit of government may create more than one PACE area under the program, and PACE areas may be separate, overlapping, or coterminous.
"Energy efficiency improvement" means equipment, devices, or materials intended to decrease energy consumption or promote a more efficient use of electricity, natural gas, propane, or other forms of energy on property, including, but not limited to, all of the following:
(1) insulation in walls, roofs, floors, foundations,

or heating and cooling distribution systems;

(2) storm windows and doors, multi-glazed windows and

doors, heat-absorbing or heat-reflective glazed and coated window and door systems, and additional glazing, reductions in glass area, and other window and door system modifications that reduce energy consumption;

(3) automated energy control systems;
(4) high efficiency heating, ventilating, or

air-conditioning and distribution system modifications or replacements;

(5) caulking, weather-stripping, and air sealing;
(6) replacement or modification of lighting fixtures

to reduce the energy use of the lighting system;

(7) energy controls or recovery systems;
(8) day lighting systems; and
(9) any other installation or modification of

equipment, devices, or materials approved as a utility cost-savings measure by the governing body.

"Energy project" means the installation or modification of an alternative energy improvement, energy efficiency improvement, or water use improvement, or the acquisition, installation, or improvement of a renewable energy system that is affixed to a stabilized existing property (not new construction).
"Governing body" means the county board or board of county commissioners of a county, the city council of a city, or the board of trustees of a village.
"Local unit of government" means a county, city, or village.
"Person" means an individual, firm, partnership, association, corporation, limited liability company, unincorporated joint venture, trust, or any other type of entity that is recognized by law and has the title to or interest in property. "Person" does not include a local unit of government or a homeowner's or condominium association.
"Program administrator" means a for-profit entity or not-for profit entity that will administer a program on behalf of or at the discretion of the local unit of government. It or its affiliates, consultants, or advisors shall have done business as a program administrator or capital provider for a minimum of 18 months and shall be responsible for arranging capital for the acquisition of bonds issued by the local unit of government to finance energy projects.
"Property" means privately-owned commercial, industrial, non-residential agricultural, or multi-family (of 5 or more units) real property located within the local unit of government, but does not include property owned by a local unit of government or a homeowner's or condominium association.
"Property assessed clean energy program" or "program" means a program as described in Section 10.
"Record owner" means the person who is the titleholder or owner of the beneficial interest in property.
"Renewable energy resource" includes energy and its associated renewable energy credit or renewable energy credits from wind energy, solar thermal energy, photovoltaic cells and panels, biodiesel, anaerobic digestion, and hydropower that does not involve new construction or significant expansion of hydropower dams. For purposes of this Act, landfill gas produced in the State is considered a renewable energy resource. The term "renewable energy resources" does not include the incineration or burning of any solid material.
"Renewable energy system" means a fixture, product, device, or interacting group of fixtures, products, or devices on the customer's side of the meter that use one or more renewable energy resources to generate electricity.
"Water use improvement" means any fixture, product, system, device, or interacting group thereof for or serving any property that has the effect of conserving water resources through improved water management or efficiency.
(Source: P.A. 100-77, eff. 8-11-17.)

(50 ILCS 50/10)
Sec. 10. Property assessed clean energy program; creation.
(a) Pursuant to the procedures provided in Section 15, a local unit of government may establish a property assessed clean energy program and, from time to time, create a PACE area or areas under the program.
(b) Under a program, the local unit of government may enter into an assessment contract with the record owner of property within a PACE area to finance or refinance one or more energy projects on the property. The assessment contract shall provide for the repayment of the cost of an energy project through assessments upon the property benefited. The financing or refinancing may include any and all of the following: the cost of materials and labor necessary for installation, permit fees, inspection fees, application and administrative fees, bank fees, and all other fees that may be incurred by the record owner pursuant to the installation and the issuance of bonds on a specific or pro rata basis, as determined by the local unit of government and may also include a prepayment premium.
(c) A program may be administered by a program administrator or the local unit of government.
(Source: P.A. 100-77, eff. 8-11-17.)

(50 ILCS 50/15)
Sec. 15. Program established.
(a) To establish a property assessed clean energy program, the governing body of a local unit of government shall adopt a resolution or ordinance that includes all of the following:
(1) a finding that the financing of energy projects

is a valid public purpose;

(2) a statement of intent to facilitate access to

capital from a program administrator to provide funds for energy projects, which will be repaid by assessments on the property benefited with the agreement of the record owners;

(3) a description of the proposed arrangements for

financing the program through a program administrator;

(4) the types of energy projects that may be financed;
(5) a description of the territory within the PACE

area;

(6) reference to a report on the proposed program as

described in Section 20; and

(7) the time and place for any public hearing

required for the adoption of the proposed program by resolution or ordinance;

(8) matters required by Section 20 to be included in

the report; for this purpose, the resolution or ordinance may incorporate the report or an amended version thereof by reference; and

(9) a description of which aspects of the program may

be amended without a new public hearing and which aspects may be amended only after a new public hearing is held.

(b) A property assessed clean energy program may be amended by resolution or ordinance of the governing body. Adoption of the resolution or ordinance shall be preceded by a public hearing if required.
(Source: P.A. 100-77, eff. 8-11-17.)

(50 ILCS 50/20)
Sec. 20. Report. The report on the proposed program required under Section 15 shall include all of the following:
(1) a form of assessment contract between the local

unit of government and record owner governing the terms and conditions of financing and assessment under the program.

(2) identification of an official authorized to enter

into a assessment contract on behalf of the local unit of government;

(3) a maximum aggregate annual dollar amount for all

financing to be provided by the program administrator under the program;

(4) an application process and eligibility

requirements for financing energy projects under the program;

(5) a method for determining interest rates on

assessment installments, repayment periods, and the maximum amount of an assessment;

(6) an explanation of how assessments will be made

and collected;

(7) a plan to raise capital to finance improvements

under the program pursuant to the sale of bonds, subject to the Special Assessment Supplemental Bond and Procedures Act, to a program administrator;

(8) information regarding all of the following, to

the extent known, or procedures to determine the following in the future:

(A) any revenue source or reserve fund or funds

to be used as security for bonds described in paragraph (7); and

(B) any application, administration, or other

program fees to be charged to record owners participating in the program that will be used to finance costs incurred by the local unit of government as a result of the program;

(9) a requirement that the term of an assessment not

exceed the useful life of the energy project paid for by the assessment; provided that the local unit of government may allow projects that consist of multiple improvements with varying lengths of useful life to have a term that is no greater than the improvement with the longest useful life;

(10) a requirement for an appropriate ratio of the

amount of the assessment to the assessed value of the property or market value of the property as determined by a recent appraisal no older than 12 months;

(11) a requirement that the record owner of property

subject to a mortgage obtain written consent from the mortgage holder before participating in the program;

(12) provisions for marketing and participant

education;

(13) provisions for an adequate debt service reserve

fund, if any; and

(14) quality assurance and antifraud measures.
(Source: P.A. 100-77, eff. 8-11-17.)

(50 ILCS 50/25)
Sec. 25. Contracts with record owners of property.
(a) After creation of a program and PACE area, a record owner of property within the PACE area may apply with the local unit of government or its program administrator for funding to finance an energy project.
(b) A local unit of government may impose an assessment under a property assessed clean energy program only pursuant to the terms of a recorded assessment contract with the record owner of the property to be assessed.
(c) Before entering into an assessment contract with a record owner under a program, the local unit of government shall verify all of the following:
(1) that the property is within the PACE area;
(2) that there are no delinquent taxes, special

assessments, or water or sewer charges on the property;

(3) that there are no delinquent assessments on the

property under a property assessed clean energy program;

(4) there are no involuntary liens on the property,

including, but not limited to, construction or mechanics liens, lis pendens or judgments against the record owner, environmental proceedings, or eminent domain proceedings;

(5) that no notices of default or other evidence of

property-based debt delinquency have been recorded and not cured;

(6) that the record owner is current on all mortgage

debt on the property, the record owner has not filed for bankruptcy in the last 2 years, and the property is not an asset to a current bankruptcy.

(7) all work requiring a license under any applicable

law to make a qualifying improvement shall be performed by a registered contractor that has agreed to adhere to a set of terms and conditions through a process established by the local unit of government.

(8) the contractors to be used have signed a written

acknowledgement that the local unit of government will not authorize final payment to the contractor until the local unit of government has received written confirmation from the record owner that the improvement was properly installed and is operating as intended; provided, however, that the contractor retains all legal rights and remedies in the event there is a disagreement with the owner;

(9) that the amount of the assessment in relation to

the greater of the assessed value of the property or the appraised value of the property, as determined by a licensed appraiser, does not exceed 25%; and

(10) a requirement that an assessment of the existing

water or energy use and a modeling of expected monetary savings have been conducted for any proposed project.

(d) At least 30 days before entering into an agreement with the local unit of government, the record owner shall provide to the holders or loan servicers of any existing mortgages encumbering or otherwise secured by the property a notice of the record owner's intent to enter into an assessment contract with the local unit of government, together with the maximum principal amount to be financed and the maximum annual assessment necessary to repay that amount, along with a request that the holders or loan servicers of any existing mortgages consent to the record owner subjecting the property to the program. A verified copy or other proof of those notices and the written consent of the existing mortgage holder for the record owner to enter into the assessment contract and acknowledging that the existing mortgage will be subordinate to the financing and assessment agreement and that the local unit of government can foreclose the property if the assessment is not paid shall be provided to the local unit of government.
(e) A provision in any agreement between a local unit of government and a public or private power or energy provider or other utility provider is not enforceable to limit or prohibit any local unit of government from exercising its authority under this Section.
(f) The record owner has signed a certification that the local unit of government has complied with the provisions of this Section, which shall be conclusive evidence as to compliance with these provisions, but shall not relieve any contractor, or local unit of government, from any potential liability.
(g) This Section is additional and supplemental to county and municipal home rule authority and not in derogation of such authority or limitation upon such authority.
(Source: P.A. 100-77, eff. 8-11-17.)

(50 ILCS 50/30)
Sec. 30. Assessments constitute a lien; billing.
(a) An assessment imposed under a property assessed clean energy program, including any interest on the assessment and any penalty, shall constitute a lien against the property on which the assessment is imposed until the assessment, including any interest or penalty, is paid in full. The lien of the assessment contract shall run with the property until the assessment is paid in full and a satisfaction or release for the same has been recorded with the local unit of government and shall have the same priority and status as other property tax and assessment liens. The local unit of government shall have all rights and remedies in the case of default or delinquency in the payment of an assessment as it does with respect to delinquent property taxes. When the assessment, including any interest and penalty, is paid, the lien shall be removed from the property.
(b) Installments of assessments due under a program may be included in each tax bill issued under the Property Tax Code and may be collected at the same time and in the same manner as taxes collected under the Property Tax Code. Alternatively, installments may be billed and collected as provided in a special assessment ordinance of general applicability adopted by the local unit of government pursuant to State law or local charter. In no event will partial payment of an assessment be allowed.
(Source: P.A. 100-77, eff. 8-11-17.)

(50 ILCS 50/35)
Sec. 35. Bonds.
(a) A local unit of government may issue bonds under the Special Assessment Supplemental Bond and Procedures Act to finance energy projects under a property assessed clean energy program.
(b) Bonds issued under subsection (a) shall not be general obligations of the local unit of government, but shall be secured by the following as provided by the governing body in the resolution or ordinance approving the bonds:
(1) payments of assessments on benefited property

within the PACE area or areas specified; and

(2) if applicable, revenue sources or reserves

established by the local unit of government from bond proceeds or other lawfully available funds.

(c) A pledge of assessments, funds, or contractual rights made by a governing body in connection with the issuance of bonds by a local unit of government under this Act constitutes a statutory lien on the assessments, funds, or contractual rights so pledged in favor of the person or persons to whom the pledge is given, without further action by the governing body. The statutory lien is valid and binding against all other persons, with or without notice.
(d) Bonds of one series issued under this Act may be secured on a parity with bonds of another series issued by the local unit of government pursuant to the terms of a master indenture or master resolution entered into or adopted by the governing body of the local unit of government.
(e) Bonds issued under this Act are subject to the Bond Authorization Act and the Registered Bond Act.
(f) Bonds issued under this Act further essential public and governmental purposes, including, but not limited to, reduced energy costs, reduced greenhouse gas emissions, economic stimulation and development, improved property valuation, and increased employment.
(g) A program administrator can assign its rights to purchase the bonds to a third party (the "bond purchaser").
(h) A program administrator shall retain a law firm to give a bond opinion for the benefit of the program administrator or bond purchaser.
(Source: P.A. 100-77, eff. 8-11-17.)

(50 ILCS 50/40)
Sec. 40. Joint property assessed clean energy programs.
(a) A local unit of government may join with any other local unit of government, or with any public or private person, or with any number or combination thereof, under the Intergovernmental Cooperation Act, by contract or otherwise as may be permitted by law, for the implementation of a property assessed clean energy program, in whole or in part.
(b) If a program is implemented jointly by 2 or more local units of government pursuant to subsection (a), a single public hearing held jointly by the cooperating local units of government is sufficient to satisfy the requirements of this Act.
(Source: P.A. 100-77, eff. 8-11-17.)

(50 ILCS 50/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 100-77, eff. 8-11-17.)



50 ILCS 105/ - Public Officer Prohibited Activities Act.

(50 ILCS 105/0.01) (from Ch. 102, par. 0.01)
Sec. 0.01. Short title. This Act may be cited as the Public Officer Prohibited Activities Act.
(Source: P.A. 86-1324.)

(50 ILCS 105/1) (from Ch. 102, par. 1)
Sec. 1. County board. No member of a county board, during the term of office for which he or she is elected, may be appointed to, accept, or hold any office other than (i) chairman of the county board or member of the regional planning commission by appointment or election of the board of which he or she is a member, (ii) alderman of a city or member of the board of trustees of a village or incorporated town if the city, village, or incorporated town has fewer than 1,000 inhabitants and is located in a county having fewer than 50,000 inhabitants, or (iii) trustee of a forest preserve district created under Section 18.5 of the Conservation District Act, unless he or she first resigns from the office of county board member or unless the holding of another office is authorized by law. Any such prohibited appointment or election is void. This Section shall not preclude a member of the county board from being appointed or selected to serve as (i) a member of a County Extension Board as provided in Section 7 of the County Cooperative Extension Law, (ii) a member of an Emergency Telephone System Board as provided in Section 15.4 of the Emergency Telephone System Act, (iii) a member of the board of review as provided in Section 6-30 of the Property Tax Code, or (iv) a public administrator or public guardian as provided in Section 13-1 of the Probate Act of 1975. Nothing in this Act shall be construed to prohibit an elected county official from holding elected office in another unit of local government so long as there is no contractual relationship between the county and the other unit of local government. This amendatory Act of 1995 is declarative of existing law and is not a new enactment.
(Source: P.A. 100-290, eff. 8-24-17.)

(50 ILCS 105/1.1) (from Ch. 102, par. 1.1)
Sec. 1.1. A member of the county board in a county having fewer than 550,000 inhabitants, during the term of office for which he is elected, may also hold the office of township highway commissioner.
(Source: P.A. 86-1330.)

(50 ILCS 105/1.2)
Sec. 1.2. County board member; education office. A member of the county board in a county having fewer than 40,000 inhabitants, during the term of office for which he or she is elected, may also hold the office of member of the board of education, regional board of school trustees, board of school directors, board of a community college district, or board of school inspectors.
(Source: P.A. 97-460, eff. 8-19-11.)

(50 ILCS 105/1.3)
Sec. 1.3. Municipal board member; education office. In a city, village, or incorporated town with fewer than 2,500 inhabitants, an alderman of the city or a member of the board of trustees of a village or incorporated town, during the term of office for which he or she is elected, may also hold the office of member of the board of education, regional board of school trustees, board of school directors, or board of school inspectors.
(Source: P.A. 91-161, eff. 7-16-99.)

(50 ILCS 105/2) (from Ch. 102, par. 2)
Sec. 2. No alderman of any city, or member of the board of trustees of any village, during the term of office for which he or she is elected, may accept, be appointed to, or hold any office by the appointment of the mayor or president of the board of trustees, unless the alderman or board member is granted a leave of absence from such office, or unless he or she first resigns from the office of alderman or member of the board of trustees, or unless the holding of another office is authorized by law. The alderman or board member may, however, serve as a volunteer fireman and receive compensation for that service. The alderman may also serve as a commissioner of the Beardstown Regional Flood Prevention District board. Any appointment in violation of this Section is void. Nothing in this Act shall be construed to prohibit an elected municipal official from holding elected office in another unit of local government as long as there is no contractual relationship between the municipality and the other unit of local government. This amendatory Act of 1995 is declarative of existing law and is not a new enactment.
(Source: P.A. 97-309, eff. 8-11-11.)

(50 ILCS 105/2a) (from Ch. 102, par. 2a)
Sec. 2a. Township supervisors and trustees. No township supervisor or trustee, during the term of office for which he or she is elected, may accept, be appointed to, or hold any office by the appointment of the board of township trustees unless he or she first resigns from the office of supervisor or trustee or unless the appointment is specifically authorized by law. A supervisor or trustee may, however, serve as a volunteer fireman and receive compensation for that service. Any appointment in violation of this Section is void. Nothing in this Act shall be construed to prohibit an elected township official from holding elected office in another unit of local government as long as there is no contractual relationship between the township and the other unit of local government. This amendatory Act of 1995 is declarative of existing law and is not a new enactment.
(Source: P.A. 89-89, eff. 6-30-95.)

(50 ILCS 105/3) (from Ch. 102, par. 3)
Sec. 3. Prohibited interest in contracts.
(a) No person holding any office, either by election or appointment under the laws or Constitution of this State, may be in any manner financially interested directly in his own name or indirectly in the name of any other person, association, trust, or corporation, in any contract or the performance of any work in the making or letting of which such officer may be called upon to act or vote. No such officer may represent, either as agent or otherwise, any person, association, trust, or corporation, with respect to any application or bid for any contract or work in regard to which such officer may be called upon to vote. Nor may any such officer take or receive, or offer to take or receive, either directly or indirectly, any money or other thing of value as a gift or bribe or means of influencing his vote or action in his official character. Any contract made and procured in violation hereof is void. This Section shall not apply to any person serving on an advisory panel or commission, to any director serving on a hospital district board as provided under subsection (a-5) of Section 13 of the Hospital District Law, or to any person serving as both a contractual employee and as a member of a public hospital board as provided under Article 11 of the Illinois Municipal Code in a municipality with a population between 13,000 and 16,000 that is located in a county with a population between 50,000 and 70,000.
(b) However, any elected or appointed member of the governing body may provide materials, merchandise, property, services, or labor, subject to the following provisions under either paragraph (1) or (2):
(1) If:
A. the contract is with a person, firm,

partnership, association, corporation, or cooperative association in which such interested member of the governing body of the municipality has less than a 7 1/2% share in the ownership; and

B. such interested member publicly discloses the

nature and extent of his interest prior to or during deliberations concerning the proposed award of the contract; and

C. such interested member abstains from voting on

the award of the contract, though he shall be considered present for the purposes of establishing a quorum; and

D. such contract is approved by a majority vote

of those members presently holding office; and

E. the contract is awarded after sealed bids to

the lowest responsible bidder if the amount of the contract exceeds $1500, or awarded without bidding if the amount of the contract is less than $1500; and

F. the award of the contract would not cause the

aggregate amount of all such contracts so awarded to the same person, firm, association, partnership, corporation, or cooperative association in the same fiscal year to exceed $25,000.

(2) If:
A. the award of the contract is approved by a

majority vote of the governing body of the municipality provided that any such interested member shall abstain from voting; and

B. the amount of the contract does not exceed

$2,000; and

C. the award of the contract would not cause the

aggregate amount of all such contracts so awarded to the same person, firm, association, partnership, corporation, or cooperative association in the same fiscal year to exceed $4,000; and

D. such interested member publicly discloses the

nature and extent of his interest prior to or during deliberations concerning the proposed award of the contract; and

E. such interested member abstains from voting on

the award of the contract, though he shall be considered present for the purposes of establishing a quorum.

(b-5) In addition to the above exemptions, any elected or appointed member of the governing body may provide materials, merchandise, property, services, or labor if:
A. the contract is with a person, firm, partnership,

association, corporation, or cooperative association in which the interested member of the governing body of the municipality, advisory panel, or commission has less than a 1% share in the ownership; and

B. the award of the contract is approved by a

majority vote of the governing body of the municipality provided that any such interested member shall abstain from voting; and

C. such interested member publicly discloses the

nature and extent of his interest before or during deliberations concerning the proposed award of the contract; and

D. such interested member abstains from voting on the

award of the contract, though he shall be considered present for the purposes of establishing a quorum.

(c) A contract for the procurement of public utility services by a public entity with a public utility company is not barred by this Section by one or more members of the governing body of the public entity being an officer or employee of the public utility company or holding an ownership interest of no more than 7 1/2% in the public utility company, or holding an ownership interest of any size if the public entity is a municipality with a population of less than 7,500 and the public utility's rates are approved by the Illinois Commerce Commission. An elected or appointed member of the governing body of the public entity having such an interest shall be deemed not to have a prohibited interest under this Section.
(d) Notwithstanding any other provision of this Section or any other law to the contrary, until January 1, 1994, a member of the city council of a municipality with a population under 20,000 may purchase real estate from the municipality, at a price of not less than 100% of the value of the real estate as determined by a written MAI certified appraisal or by a written certified appraisal of a State certified or licensed real estate appraiser, if the purchase is approved by a unanimous vote of the city council members then holding office (except for the member desiring to purchase the real estate, who shall not vote on the question).
(e) For the purposes of this Section only, a municipal officer shall not be deemed interested if the officer is an employee of a company or owns or holds an interest of 1% or less in the municipal officer's individual name in a company, or both, that company is involved in the transaction of business with the municipality, and that company's stock is traded on a nationally recognized securities market, provided the interested member: (i) publicly discloses the fact that he or she is an employee or holds an interest of 1% or less in a company before deliberation of the proposed award of the contract; (ii) refrains from evaluating, recommending, approving, deliberating, or otherwise participating in negotiation, approval, or both, of the contract, work, or business; (iii) abstains from voting on the award of the contract though he or she shall be considered present for purposes of establishing a quorum; and (iv) the contract is approved by a majority vote of those members currently holding office.
A municipal officer shall not be deemed interested if the officer owns or holds an interest of 1% or less, not in the officer's individual name but through a mutual fund or exchange-traded fund, in a company, that company is involved in the transaction of business with the municipality, and that company's stock is traded on a nationally recognized securities market.
(f) Under either of the following circumstances, a municipal or county officer may hold a position on the board of a not-for-profit corporation that is interested in a contract, work, or business of the municipality or county:
(1) If the municipal or county officer is appointed

by the governing body of the municipality or county to represent the interests of the municipality or county on a not-for-profit corporation's board, then the municipal or county officer may actively vote on matters involving either that board or the municipality or county, at any time, so long as the membership on the not-for-profit board is not a paid position, except that the municipal or county officer may be reimbursed by the not-for-profit board for expenses incurred as the result of membership on the not-for-profit board.

(2) If the municipal or county officer is not

appointed to the governing body of a not-for-profit corporation by the governing body of the municipality or county, then the municipal or county officer may continue to serve; however, the municipal or county officer shall abstain from voting on any proposition before the municipal or county governing body directly involving the not-for-profit corporation and, for those matters, shall not be counted as present for the purposes of a quorum of the municipal or county governing body.

(Source: P.A. 100-201, eff. 8-18-17.)

(50 ILCS 105/3.1) (from Ch. 102, par. 3.1)
Sec. 3.1. Before any contract relating to the ownership or use of real property is entered into by and between the State or any local governmental unit or any agency of either the identity of every owner and beneficiary having any interest, real or personal, in such property, and every member, shareholder, limited partner, or general partner entitled to receive more than 7 1/2% of the total distributable income of any limited liability company, corporation, or limited partnership having any interest, real or personal, in such property must be disclosed. The disclosure shall be in writing and shall be subscribed by a member, owner, authorized trustee, corporate official, general partner, or managing agent, or his or her authorized attorney, under oath. However, if the interest, stock, or shares in a limited liability company, corporation, or general partnership is publicly traded and there is no readily known individual having greater than a 7 1/2% interest, then a statement to that effect, subscribed to under oath by a member, officer of the corporation, general partner, or managing agent, or his or her authorized attorney, shall fulfill the disclosure statement requirement of this Section. As a condition of contracts entered into on or after the effective date of this amendatory Act of 1995, the beneficiaries of a lease shall furnish the trustee of a trust subject to disclosure under this Section with a binding non-revocable letter of direction authorizing the trustee to provide the State with an up-to-date disclosure whenever requested by the State. The letter of direction shall be binding on beneficiaries' heirs, successors, and assigns during the term of the contract. This Section shall be liberally construed to accomplish the purpose of requiring the identification of the actual parties benefiting from any transaction with a governmental unit or agency involving the procurement of the ownership or use of real property thereby.
For any entity that is wholly or partially owned by another entity, the names of the owners of the wholly or partially owning entity shall be disclosed under this Section, as well as the names of the owners of the wholly or partially owned entity.
(Source: P.A. 91-361, eff. 7-29-99.)

(50 ILCS 105/3.2) (from Ch. 102, par. 3.2)
Sec. 3.2. Pecuniary interest allowed in contracts of deposit and financial service with local banks and savings and loan associations. Nothing contained in this Act, including the restrictions set forth in subsections (b), (c), and (d) of Section 3, shall preclude a contract of deposit of monies, loans, or other financial services by a unit of local government, school district, community college district, State university, or a police or firefighter's pension fund established under Article 3 or 4 of the Illinois Pension Code with a local bank or local savings and loan association, regardless of whether a member or members of the governing body of the unit (including any director serving on a hospital district board as provided under subsection (a-5) of Section 13 of the Hospital District Law) are interested in the bank or savings and loan association as a director, an officer, employee, or holder of less than 7 1/2% of the total ownership interest. A member or members holding such an interest in such a contract shall not be deemed to be holding a prohibited interest for purposes of this Act. The interested member or members of the governing body must publicly state the nature and extent of their interest during deliberations concerning the proposed award of such a contract, but shall not participate in any further deliberations concerning the proposed award. The interested member or members shall not vote on such a proposed award. Any member or members abstaining from participation in deliberations and voting under this Section may be considered present for purposes of establishing a quorum. Award of such a contract shall require approval by a majority vote of those members presently holding office. Consideration and award of any such contract in which a member or members are interested may only be made at a regularly scheduled public meeting of the governing body of the unit or district.
(Source: P.A. 90-197, eff. 1-1-98.)

(50 ILCS 105/4) (from Ch. 102, par. 4)
Sec. 4.
Any alderman, member of a board of trustees, supervisor or county commissioner, or other person holding any office, either by election or appointment under the laws or constitution of this state, who violates any provision of the preceding sections, is guilty of a Class 4 felony and in addition thereto, any office or official position held by any person so convicted shall become vacant, and shall be so declared as part of the judgment of court.
(Source: P.A. 77-2721.)

(50 ILCS 105/4.5)
Sec. 4.5. False verification; perjury. A person is guilty of perjury who:
(1) In swearing on oath or otherwise affirming a

statement in writing as required under this Act, knowingly makes a false statement as to, or knowingly omits a material fact relating to, the identification of an individual or entity that has an ownership interest in real property, or that is material to an issue or point in question in the written disclosure pertaining to a contract for the ownership or use of real property.

(2) Having taken a lawful oath or made affirmation,

testifies willfully and falsely as to any of those matters for the purpose of inducing the State or any local governmental unit or any agency of either to enter into a contract for the ownership or use of real property.

(3) Suborns any other person to so swear, affirm, or

testify.

Upon conviction of perjury, a person shall be sentenced as provided in Section 32-2 or 32-3, respectively, of the Criminal Code of 2012 for those offenses.
This Section applies to written statements made or testimony given on or after the effective date of this amendatory Act of 1995.
(Source: P.A. 97-1150, eff. 1-25-13.)



50 ILCS 110/ - Public Officer Simultaneous Tenure Act.

(50 ILCS 110/0.01) (from Ch. 102, par. 4.9)
Sec. 0.01. Short title. This Act may be cited as the Public Officer Simultaneous Tenure Act.
(Source: P.A. 86-1324.)

(50 ILCS 110/1) (from Ch. 102, par. 4.10)
Sec. 1. Legislative findings; purpose). The General Assembly finds and declares that questions raised regarding the legality of simultaneously holding the office of county board member and township supervisor are unwarranted, and in counties of less than 100,000 population such questions regarding the legality of simultaneously holding the office of county board member and township trustee are unwarranted; that the General Assembly viewed the office of township supervisor, and in counties of less than 100,000 population the office of township trustee, and the office of county board member as compatible; and that to settle the question of legality and avoid confusion among such counties and townships as may be affected by such questions it is lawful to hold the office of county board member simultaneously with the office of township supervisor, and in counties of less than 100,000 population with the office of township trustee, in accordance with this Act.
(Source: P.A. 82-554.)

(50 ILCS 110/2) (from Ch. 102, par. 4.11)
Sec. 2. Simultaneous tenure declared to be lawful. It is lawful for any person to hold the office of county board member and township supervisor, and in counties of less than 100,000 population the office of county board member and township trustee, simultaneously. It is lawful for any person to hold the office of county board member and the office of township assessor or town clerk, simultaneously, in counties of less than 300,000 population.
(Source: P.A. 90-748, eff. 8-14-98.)

(50 ILCS 110/3) (from Ch. 102, par. 4.12)
Sec. 3. All actions of such person, as township supervisor, in counties of less than 100,000 population as township trustee, or county board member after December 1, 1974, which are otherwise in accordance with law, are hereby validated.
(Source: P.A. 82-554.)



50 ILCS 115/ - Time Off for Official Meetings Act.

(50 ILCS 115/0.01) (from Ch. 102, par. 250)
Sec. 0.01. Short title. This Act may be cited as the Time Off for Official Meetings Act.
(Source: P.A. 86-1324.)

(50 ILCS 115/1) (from Ch. 102, par. 251)
Sec. 1. (a) Any elected official of a unit of local government or school district on the day and time of an official meeting of the public body to which the official has been elected, shall be entitled to absent himself from any services or employment in which he is then engaged or employed, for a period of time in which the official meeting is held and shall be entitled to necessary traveling time to and from the meeting. Such elected official shall not because of so absenting himself from employment be liable to any penalty; except that the employer may deduct an amount of compensation from the elected official's wages for the period of absence. The elected official must inform the employer in advance of his intent to absent himself from employment for attendance at the official meeting. No employer shall refuse to an elected official of a unit of local government or school district who is employed by him the privilege conferred by this Section; nor shall such employer subject the employee to a penalty for exercising such privilege, except as otherwise provided by this Section. No employer shall directly or indirectly violate the provisions of this Section.
(b) For the purposes of this Section, "official meeting" means any gathering of the public body in which a quorum of the members are expected to attend and which is to be held for the purpose of discussing public business.
(Source: P.A. 84-599.)



50 ILCS 120/ - Municipal Employees Military Active Duty Act.

(50 ILCS 120/0.01) (from Ch. 24 1/2, par. 149m)
Sec. 0.01. Short title. This Act may be cited as the Municipal Employees Military Active Duty Act.
(Source: P.A. 86-1324.)

(50 ILCS 120/1) (from Ch. 24 1/2, par. 150)
Sec. 1. Whenever the corporate authorities of any municipal corporation, as defined in this Act, by ordinance, resolution, rule or order heretofore passed or which may hereafter be passed, shall provide for the preservation of civil service and pension rights, either or both, of employees of such municipal corporation who, after September 16, 1940, enlist or have been or may be ordered to active Federal service or inducted into the land or naval forces of the United States pursuant to the "Military Selective Service Act" or other Acts of Congress, or who have been ordered to active duty in the military or naval forces of the State of Illinois, it shall be the duty of all officers affected or concerned to do all things necessary to be done and to perform all acts required to carry out and effectuate the purpose and intent of such ordinance, resolution, rule or order.
(Source: P.A. 83-333.)

(50 ILCS 120/2) (from Ch. 24 1/2, par. 151)
Sec. 2. Any employee holding a position by virtue of any Act governing the civil service of such municipal corporation who enlists or has been or may be ordered to active Federal service, State military or naval service or inducted into the land or naval forces of the United States as provided in Section 1 of this Act may be considered as being on furlough or leave of absence during his period of training and service and for forty days after he is relieved from such training and service as provided in the "Military Selective Service Act" or other Acts of Congress, and, unless incapacitated from the performance of the duties thereof, may be restored to such position without loss of seniority or to such other position as his civil service status would have entitled him had he been continuously in the active service of such municipal corporation during the period of such furlough or leave of absence.
(Source: P.A. 83-333.)

(50 ILCS 120/3) (from Ch. 24 1/2, par. 152)
Sec. 3. The corporate authorities of any such municipal corporation may provide that, during the period of such furlough or leave of absence, payments shall be made to any pension fund from any funds under their control in lieu of deductions which would have been made from the salary of such employe had he continued in active service as an employe of such municipal corporation and in that event the pension trustees shall treat such payments in the same manner and with the same effect as if such payments were deductions from the salary of such employe, and shall also credit such employe with such concurrent contributions or other credits from the Municipal Corporation from taxes levied or to be levied for any such purposes as may be provided in the Act creating such pension fund for contributors thereto.
(Source: Laws 1941, vol. 1, p. 402.)

(50 ILCS 120/4) (from Ch. 24 1/2, par. 153)
Sec. 4. The following words and terms used in this Act shall have the meaning hereby assigned to them, respectively:
"Employe": any officer or person holding a position in the service of a municipal corporation at the time he enlists or is inducted in the land or naval forces of the United States or ordered to active duty in the military or naval forces of the State of Illinois.
"Municipal corporation": any county, city, village, incorporated town, township, school district, board of education, park district, forest preserve district, sanitary district, or other municipal body or local governmental agency of the State.
"Officers affected or concerned": any officer of any municipal corporation or officer administering a pension fund.
"Pension fund": any pension fund, annuity and benefit fund, annuity and retirement fund, and any fund having for its purpose the payment of retirement or disability benefits, either or both, in operation by force of law or pursuant to legislative enactment, or by virtue of ordinance of a municipal corporation.
"Pension fund trustees": any board of trustees, retirement board or officers administering a pension fund.
(Source: Laws 1943, vol. 1, p. 445.)



50 ILCS 122/ - Local Government Disaster Service Volunteer Act.

(50 ILCS 122/1)
Sec. 1. Short title. This Act may be cited as the Local Government Disaster Service Volunteer Act.
(Source: P.A. 92-95, eff. 7-18-01.)

(50 ILCS 122/5)
Sec. 5. Application and adoption by ordinance. This Act applies to all counties, municipalities, townships, and home rule units that, by ordinance, adopt the provisions of this Act.
(Source: P.A. 92-95, eff. 7-18-01.)

(50 ILCS 122/10)
Sec. 10. Definitions. As used in this Act:
"Local agency" includes all departments, officers, commissions, boards, institutions, and bodies politic and corporate of local governments as defined in the Counties Code, Township Code, and Illinois Municipal Code.
"Disaster" includes (i) disasters designated at Level III and above in the American National Red Cross Regulations and Procedures and (ii) any disaster declared by a proclamation of the Governor under Section 7 of the Illinois Emergency Management Agency Act.
(Source: P.A. 97-345, eff. 8-12-11.)

(50 ILCS 122/15)
Sec. 15. Local government disaster service volunteer leave. An employee of a local agency who is a certified disaster service volunteer of the American Red Cross or assigned to the Illinois Emergency Management Agency in accordance with the Illinois Emergency Management Agency Act, the Emergency Management Assistance Compact Act, or other applicable administrative rules may be granted leave from his or her work with pay for not more than 20 working days in any 12-month period to participate in specialized disaster relief services for the American Red Cross or for the Illinois Emergency Management Agency, as the case may be, upon the request of the American Red Cross or the Illinois Emergency Management Agency for the services of that employee and upon the approval of that employee's agency, without loss of seniority, pay, vacation time, compensatory time, personal days, sick time, or earned overtime accumulation. The agency must compensate an employee granted leave under this Section at his or her regular rate of pay for those regular work hours during which the employee is absent from work. Leave under this Act shall not be unreasonably denied for services related to a disaster within the United States or its territories.
(Source: P.A. 99-78, eff. 7-20-15.)

(50 ILCS 122/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 92-95, eff. 7-18-01.)



50 ILCS 125/ - Government Salary Withholding Act.

(50 ILCS 125/0.01) (from Ch. 85, par. 470)
Sec. 0.01. Short title. This Act may be cited as the Government Salary Withholding Act.
(Source: P.A. 86-1324.)

(50 ILCS 125/1) (from Ch. 85, par. 471)
Sec. 1. "Local governmental agency," as used in this Act, means and includes county, township, city, village, incorporated town, and any special municipal corporation such as, but not limited to, a school district, community college district, park district, mosquito abatement district, airport authority, fire protection district, public health district, river conservancy district, drainage district, sanitary district and any other such special district and includes a multiple-county health department established pursuant to Division 5-25 of the Counties Code.
(Source: P.A. 89-270, eff. 8-10-95.)

(50 ILCS 125/2) (from Ch. 85, par. 472)
Sec. 2. Any local governmental agency, unless provided otherwise in any statute specifically creating or governing any such agency, may by ordinance or resolution of its corporate authority authorize the withholding from the compensation of employees the union dues of such employees payable to any labor organization and membership dues of such employees payable to professional organizations upon the written request of the employee, which the employee may revoke in writing at any time. The appropriate officer of the local governmental agency shall pay over the amounts withheld to the treasury of the union or professional organization at the times specified in the ordinance or resolution of the corporate authority of such local governmental agency.
(Source: Laws 1963, p. 2991.)

(50 ILCS 125/3) (from Ch. 85, par. 473)
Sec. 3. Any local governmental agency, unless otherwise provided in any statute specifically creating or governing any such agency, may provide for the benefit of its employees, elected or appointed officials and retired former employees life or group life, health, accident, hospital and medical insurance, or any combination of such types of insurance. Such insurance may include provision for employees, elected or appointed officials and former employees who rely on treatment by prayer or spiritual means alone for healing in accordance with the tenets and practice of a well recognized religious denomination. The corporate authority of such agency may provide for payment by such agency of a portion of the premium or charge for such insurance for these persons with these persons paying the balance of such premium charge. However, the portion to be paid by the agency shall not exceed 30% of an elected official's salary from that governmental unit for that premium period, or if paid on a per diem basis, for the previous premium period. There shall be no limit to the portion paid by the agency for full-time elected officials. For purposes of this Section, a full-time elected official is one who works 20 hours or more per week. Notwithstanding the preceding provisions, there shall be no limit to the portion paid by a township for a trustee of the township. If such corporate authority undertakes a plan whereunder the local governmental agency pays a portion of such premium or charge, the corporate authority of such agency shall provide for the withholding and deducting from the compensation of such persons as consent to joining such plan, the balance of the premium or charge for such insurance.
If the local governmental agency does not provide for a plan pursuant to which such agency pays a portion of the premium or charge for any group insurance plan, the corporate authority of such agency may provide for the withholding and deducting from the compensation of such persons as consent thereto, and the governing authority of any retirement system covering employees or elected or appointed officials of a local governmental agency may provide for the withholding and deducting from retirement benefits of such former persons as consent thereto, the premium or charge for any life or group life, health, accident, hospital and medical insurance.
Notwithstanding any other provisions of this Act, nothing in this Section shall apply to any municipality or county.
(Source: P.A. 86-533.)

(50 ILCS 125/4) (from Ch. 85, par. 474)
Sec. 4. Any local governmental agency, unless otherwise provided in any statute specifically creating or governing any such agency, may provide by ordinance or resolution for the withholding, upon the written request of the employee, of a portion of the employee's compensation for the purchase of United States Savings Bonds.
(Source: Laws 1963, p. 2991.)

(50 ILCS 125/5) (from Ch. 85, par. 475)
Sec. 5. Any local governmental agency, unless otherwise provided in any statute specifically creating or governing any such agency, may provide by ordinance or resolution for the deduction, upon the written request of the employee, from each regular payroll period from the compensation of such employee the amount specified in such authorization for payment to the United Fund and to the other organizations found qualified by the State Comptroller pursuant to the Voluntary Payroll Deductions Act of 1983. The term "United Fund" means the same as that term is defined in Section 3 of the Voluntary Payroll Deductions Act of 1983, as now or hereafter amended.
(Source: P.A. 85-1370.)

(50 ILCS 125/6) (from Ch. 85, par. 476)
Sec. 6. A local governmental agency deducting from compensation and retirement benefits pursuant to Section 2 or 3 of this Act may agree to receive and may receive reimbursement from the labor or professional organization or the insurance company, as the case may be, for the cost of withholding and transferring such amounts to the organization or company.
(Source: Laws 1963, p. 2991.)

(50 ILCS 125/7) (from Ch. 85, par. 477)
Sec. 7. Any local governmental agency, unless otherwise provided by any law specifically creating or governing any such agency, may provide by ordinance or resolution for the deduction, upon the written request of the employee, from the compensation of such employee for each regular payroll period the amount specified in such authorization for payment to any credit union specified in such authorization. For purposes of this Section, "credit union" means any cooperative society incorporated under "The Illinois Credit Union Act" or any federal credit union licensed by the United States.
This amendatory Act of 1971 does not apply to any home rule unit.
(Source: P.A. 83-333.)



50 ILCS 130/ - Local Historian Act.

(50 ILCS 130/0.01) (from Ch. 85, par. 5700)
Sec. 0.01. Short title. This Act may be cited as the Local Historian Act.
(Source: P.A. 86-1324.)

(50 ILCS 130/1) (from Ch. 85, par. 5701)
Sec. 1. There may be appointed in each county, municipality and township of this State a local historian for the purpose of preparing and publishing local histories, preserving and protecting local historic records, artifacts and edifices and documenting local current events. In municipalities of more than 1,000,000 inhabitants, a local historian may be appointed in each community area.
The local historian shall be appointed by the chief elected governing body of the county, municipality or township and shall receive no compensation beyond reimbursement for actual expenses unless otherwise provided by action of the governing body. The local historian shall serve at the pleasure of the governing body and shall have such qualifications as it may determine.
(Source: P.A. 84-736.)

(50 ILCS 130/2) (from Ch. 85, par. 5702)
Sec. 2. Each local historian in cooperation with the State Historian shall collect and preserve material relating to the history of the political subdivision for which he was appointed and shall maintain such material in fireproof safes or vaults or other fireproof areas within the offices of the political subdivision. The local historian shall inquire into the maintenance, classification and safety from fire of public records and shall recommend to the governing body any actions necessary for their better preservation and any materials of historic value which the political subdivision should acquire.
The local historian may cooperate with any individual or any public or private civic, patriotic or historic group or association and participate in the organized efforts of such individuals, groups and associations for the preparation and publication of local histories, records and reports, the collection and preservation of local historic artifacts, the restoration and preservation of local historic edifices, the erection of local historic monuments and markers and the recording and documentation of current events of local historic interest or significance.
Each local historian shall annually report to the governing body upon his activities and recommendations.
An annual report shall also be sent to the State Historian.
(Source: P.A. 84-736.)

(50 ILCS 130/3) (from Ch. 85, par. 5703)
Sec. 3. Each governing body of a political subdivision appointing a local historian pursuant to this Act shall provide the office space, supplies, equipment, transportation subsidies and fireproof safes or vaults or other fireproof areas necessary for the performance of his duties. The governing body may appropriate funds, negotiate and enter contracts and approve the political subdivision's participation or cooperation in programs of historic preservation in order to accomplish the purposes of this Act.
(Source: P.A. 84-736.)



50 ILCS 135/ - Local Governmental Employees Political Rights Act.

(50 ILCS 135/1) (from Ch. 85, par. 7601)
Sec. 1. Short title. This Act may be cited as the Local Governmental Employees Political Rights Act.
(Source: P.A. 87-385.)

(50 ILCS 135/5) (from Ch. 85, par. 7605)
Sec. 5. Definition; political rights. "Political rights" include, without limitation, the following political activities: to petition, to make public speeches, to campaign for or against political candidates, to speak out on questions of public policy, to distribute political literature, to make campaign contributions, and to seek public office.
(Source: P.A. 87-385.)

(50 ILCS 135/10) (from Ch. 85, par. 7610)
Sec. 10. Political rights protected.
(a) No unit of local government or school district may make or enforce any rule or ordinance that in any way inhibits or prohibits any of its employees from exercising the employee's political rights.
(b) No employee of a unit of local government or school district may (i) use his or her official position of employment to coerce or inhibit others in the free exercise of their political rights or (ii) engage in political activities while at work or on duty.
(Source: P.A. 87-385.)

(50 ILCS 135/12)
Sec. 12. Elective and appointed office.
(a) A member of any fire department or fire protection district may:
(1) be a candidate for elective public office and

serve in that public office if elected;

(2) be appointed to any public office and serve in

that public office if appointed; and

(3) as long as the member is not in uniform and not

on duty, solicit votes and campaign funds and challenge voters for the public office for which the member is a candidate.

(b) A firefighter who is elected to the Illinois General Assembly shall, upon written application to the employer, be granted a leave of absence without compensation during his or her term of office.
(Source: P.A. 94-316, eff. 7-25-05; 95-142, eff. 8-13-07.)

(50 ILCS 135/15) (from Ch. 85, par. 7615)
Sec. 15. Home rule. A home rule unit may not regulate employee political rights in a manner inconsistent with this Act. This Section is a limitation under subsection (i) of Section 6 of Article VII of the Illinois Constitution on the concurrent exercise by home rule units of powers and functions exercised by the State.
(Source: P.A. 87-385.)

(50 ILCS 135/105) (from Ch. 85, par. 7649)
Sec. 105. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 87-385.)



50 ILCS 140/ - Local Government Employees Benefits Continuation Act.

(50 ILCS 140/1) (from Ch. 85, par. 7651)
Sec. 1. Short title. This Act shall be known as the Local Government Employees Benefits Continuation Act.
(Source: P.A. 87-631.)

(50 ILCS 140/2) (from Ch. 85, par. 7652)
Sec. 2. Protected benefits. Any employee of a unit of local government who is a member of any reserve component of the United States Armed Services, including the Illinois National Guard, and who is mobilized to active military duty on or after August 1, 1990 as a result of an order of the President of the United States, shall for each pay period beginning on or after August 1, 1990 continue to receive the same regular compensation that he receives or was receiving as an employee of the unit of local government by which he is employed at the time he is or was so mobilized to active military duty, plus any health insurance and other benefits he is or was receiving or accruing at that time, minus the amount of his base pay for military service, for the duration of his active military service.
In the event any provision of a collective bargaining agreement or any policy of the employing unit of local government covering an employee so ordered to active duty is more generous than the provisions contained in this Section, that collective bargaining agreement or unit of local government policy shall be controlling.
In the event that 20 percent or more of the employees of a unit of local government are mobilized to active military duty on or after August 1, 1990, as a result of an order of the President of the United States, the provisions of this Act shall not apply to individuals employed by such units of local government.
(Source: P.A. 87-631.)

(50 ILCS 140/3) (from Ch. 85, par. 7653)
Sec. 3. Home rule. A home rule unit may not limit or restrict the right of any employee referred to in Section 2 to continue receiving and accruing regular compensation, health insurance and other benefits at at least the level required by this Act. This Section is a limitation under subsection (i) of Section 6 of Article VII of the Illinois Constitution on the concurrent exercise by home rule units of powers and functions exercised by the State.
(Source: P.A. 95-184, eff. 8-16-07.)



50 ILCS 145/ - Local Government Officer Compensation Act.

(50 ILCS 145/1)
Sec. 1. Short title. This Act may be cited as the Local Government Officer Compensation Act.
(Source: P.A. 89-405, eff. 11-8-95.)

(50 ILCS 145/2)
Sec. 2. Time of fixing compensation. Notwithstanding any other law to the contrary, the compensation of elected officers of school districts and units of local government, including home rule units, which compensation is to be fixed by that school district or unit of local government, shall be fixed at least 180 days before the beginning of the terms of the officers whose compensation is to be fixed.
(Source: P.A. 89-405, eff. 11-8-95.)

(50 ILCS 145/3)
Sec. 3. Preemption. A home rule unit may not fix the compensation of elected officers of that unit of local government in a manner inconsistent with this Act. This Act is a limitation under subsection (i) of Section 6 of Article VII of the Illinois Constitution on the concurrent exercise by home rule units of powers and functions exercised by the State.
(Source: P.A. 89-405, eff. 11-8-95.)

(50 ILCS 145/4)
Sec. 4. Severability. The provisions and application of this Act are severable as provided in Section 1.31 of the Statute on Statutes.
(Source: P.A. 89-405, eff. 11-8-95.)

(50 ILCS 145/5)
Sec. 5. (Amendatory provisions; text omitted).
(Source: P.A. 89-405, eff. 11-8-95; text omitted.)

(50 ILCS 145/10)
Sec. 10. (Amendatory provisions; text omitted).
(Source: P.A. 89-405, eff. 11-8-95; text omitted.)

(50 ILCS 145/15)
Sec. 15. (Amendatory provisions; text omitted).
(Source: P.A. 89-405, eff. 11-8-95; text omitted.)

(50 ILCS 145/20)
Sec. 20. (Amendatory provisions; text omitted).
(Source: P.A. 89-405, eff. 11-8-95; text omitted.)

(50 ILCS 145/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 89-405, eff. 11-8-95.)



50 ILCS 150/ - Local Government Travel Expense Control Act.

(50 ILCS 150/1)
Sec. 1. Short title. This Act may be cited as the Local Government Travel Expense Control Act.
(Source: P.A. 99-604, eff. 1-1-17.)

(50 ILCS 150/5)
Sec. 5. Definitions. As used in this Act:
"Entertainment" includes, but is not limited to, shows, amusements, theaters, circuses, sporting events, or any other place of public or private entertainment or amusement, unless ancillary to the purpose of the program or event.
"Local public agency" means a school district, community college district, or unit of local government other than a home rule unit.
"Travel" means any expenditure directly incident to official travel by employees and officers of a local public agency or by wards or charges of a local public agency involving reimbursement to travelers or direct payment to private agencies providing transportation or related services.
(Source: P.A. 99-604, eff. 1-1-17.)

(50 ILCS 150/10)
Sec. 10. Regulation of travel expenses. All local public agencies shall, by resolution or ordinance, regulate the reimbursement of all travel, meal, and lodging expenses of officers and employees, including, but not limited to: (1) the types of official business for which travel, meal, and lodging expenses are allowed; (2) maximum allowable reimbursement for travel, meal, and lodging expenses; and (3) a standardized form for submission of travel, meal, and lodging expenses supported by the minimum documentation required under Section 20 of this Act. The regulations may allow for approval of expenses that exceed the maximum allowable travel, meal, or lodging expenses because of emergency or other extraordinary circumstances. On and after 180 days after January 1, 2017 (the effective date of this Act), no travel, meal, or lodging expense shall be approved or paid by a local public agency unless regulations have been adopted under this Section.
(Source: P.A. 99-604, eff. 1-1-17; 100-201, eff. 8-18-17.)

(50 ILCS 150/15)
Sec. 15. Approval of expenses. On or after 60 days after January 1, 2017 (the effective date of this Act), expenses for travel, meals, and lodging of: (1) any officer or employee that exceeds the maximum allowed under the regulations adopted under Section 10 of this Act; or (2) any member of the governing board or corporate authorities of the local public agency, may only be approved by roll call vote at an open meeting of the governing board or corporate authorities of the local public agency.
(Source: P.A. 99-604, eff. 1-1-17; 100-201, eff. 8-18-17.)

(50 ILCS 150/20)
Sec. 20. Documentation of expenses. Before an expense for travel, meals, or lodging may be approved under Section 15 of this Act, the following minimum documentation must first be submitted, in writing, to the governing board or corporate authorities:
(1) an estimate of the cost of travel, meals, or

lodging if expenses have not been incurred or a receipt of the cost of the travel, meals, or lodging if the expenses have already been incurred;

(2) the name of the individual who received or is

requesting the travel, meal, or lodging expense;

(3) the job title or office of the individual who

received or is requesting the travel, meal, or lodging expense; and

(4) the date or dates and nature of the official

business in which the travel, meal, or lodging expense was or will be expended.

All documents and information submitted under this Section are public records subject to disclosure under the Freedom of Information Act.
(Source: P.A. 99-604, eff. 1-1-17.)

(50 ILCS 150/25)
Sec. 25. Entertainment expenses. No local public agency may reimburse any governing board member, employee, or officer for any entertainment expense.
(Source: P.A. 99-604, eff. 1-1-17.)



50 ILCS 155/ - Local Government Wage Increase Transparency Act.

(50 ILCS 155/1)
Sec. 1. Short title. This Act may be cited as the Local Government Wage Increase Transparency Act.
(Source: P.A. 99-646, eff. 7-28-16.)

(50 ILCS 155/5)
Sec. 5. Disclosure of certain wage increases made to employees under Article 7 of the Illinois Pension Code.
(a) This Section applies only to a participating employee under Article 7 of the Illinois Pension Code (IMRF) who began participation before January 1, 2011 and who is not subject to a collective bargaining agreement with respect to the employment upon which the participation is based.
(b) The definitions in Article 7 of the Illinois Pension Code also apply to this Section.
As used in this Section, "disclosable payment" means a payment, whether in the form of an increase in the rate of earnings or a lump-sum payment, that:
(1) would be made by a participating employer to a

participating employee after the employee has expressed to the employer his or her intent to retire or withdraw from service;

(2) would have the effect of increasing the

employee's reportable monthly earnings from that employer by more than 6% compared to the previous month; and

(3) would be made between 12 months and 90 days prior

to the employee's expected termination of service.

However, "disclosable payment" does not include a refund of contributions or any payment required to be paid by State or federal law.
(c) A disclosable payment shall not be made or payable unless the governing body of that participating employer has first discussed the specific payment to be made at a meeting open to the public and posted and held in accordance with the requirements of the Open Meetings Act. At the meeting, the governing body shall, at a minimum, disclose (1) the identity of the employee, (2) the purpose and amount of the increase or payment, (3) the proposed retirement date, (4) the effect of the payment upon the expected retirement annuity of the employee, and (5) the effect of the payment upon the liability of the employer to the Article 7 Fund.
(d) The determination of whether the disclosable payment is permissible under this Section shall rest exclusively with the employer.
(e) A participating employer may not make a disclosable payment to an employee in a manner inconsistent with this Section. This Section is a denial and limitation of home rule powers and functions under subsection (h) of Section 6 of Article VII of the Illinois Constitution.
(Source: P.A. 99-646, eff. 7-28-16.)

(50 ILCS 155/90)
Sec. 90. (Amendatory provisions; text omitted).
(Source: P.A. 99-646, eff. 7-28-16; text omitted.)

(50 ILCS 155/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 99-646, eff. 7-28-16.)



50 ILCS 205/ - Local Records Act.

(50 ILCS 205/1) (from Ch. 116, par. 43.101)
Sec. 1. This Act may be cited as the Local Records Act.
(Source: P.A. 86-1475.)

(50 ILCS 205/2) (from Ch. 116, par. 43.102)
Sec. 2. This Act declares that a program for the efficient and economical management of local records will promote economy and efficiency in the day-by-day recordkeeping activities of local governments and will facilitate and expedite governmental operations.
(Source: Laws 1961, p. 3503.)

(50 ILCS 205/3) (from Ch. 116, par. 43.103)
Sec. 3. Except where the context indicates otherwise, the terms used in this Act are defined as follows:
"Agency" means any court, and all parts, boards, departments, bureaus and commissions of any county, municipal corporation or political subdivision.
"Archivist" means the Secretary of State.
"Born-digital electronic material" means electronic material created in digital form rather than converted from print or analog form to digital form.
"Commission" means a Local Records Commission.
"Court" means a court, other than the Supreme Court.
"Digitized electronic material" means electronic material converted from print or analog form to digital form.
"Officer" means any elected or appointed official of a court, county, municipal corporation or political subdivision.
"Public record" means any book, paper, map, photograph, born-digital electronic material, digitized electronic material, electronic material with a combination of digitized and born-digital material, or other official documentary material, regardless of physical form or characteristics, made, produced, executed or received by any agency or officer pursuant to law or in connection with the transaction of public business and preserved or appropriate for preservation by such agency or officer, or any successor thereof, as evidence of the organization, function, policies, decisions, procedures, or other activities thereof, or because of the informational data contained therein. Library and museum material made or acquired and preserved solely for reference or exhibition purposes, extra copies of documents preserved only for convenience of reference, and stocks of publications and of processed documents are not included within the definition of public record. Paper copies of registration records, as defined in Section 1 of the Library Records Confidentiality Act (75 ILCS 70/1), shall not be considered public records once the information contained in the paper registration records is transferred into a secure electronic format and checked for accuracy.
(Source: P.A. 99-147, eff. 1-1-16.)

(50 ILCS 205/3a) (from Ch. 116, par. 43.103a)
Sec. 3a. Reports and records of the obligation, receipt and use of public funds of the units of local government and school districts, including certified audits, management letters and other audit reports made by the Auditor General, County Auditors, other officers or by licensed Certified Public Accountants permitted to perform audits under the Illinois Public Accounting Act and presented to the corporate authorities or boards of the units of local government, are public records available for inspection by the public. These records shall be kept at the official place of business of each unit of local government and school district or at a designated place of business of the unit or district. These records shall be available for public inspection during regular office hours except when in immediate use by persons exercising official duties which require the use of those records. The person in charge of such records may require a notice in writing to be submitted 24 hours prior to inspection and may require that such notice specify which records are to be inspected. Nothing in this Section shall require units of local government and school districts to invade or assist in the invasion of any person's right to privacy.
(Source: P.A. 94-465, eff. 8-4-05.)

(50 ILCS 205/3b)
Sec. 3b. Arrest records and reports.
(a) When an individual is arrested, the following information must be made available to the news media for inspection and copying:
(1) Information that identifies the individual,

including the name, age, address, and photograph, when and if available.

(2) Information detailing any charges relating to the

arrest.

(3) The time and location of the arrest.
(4) The name of the investigating or arresting law

enforcement agency.

(5) If the individual is incarcerated, the amount of

any bail or bond.

(6) If the individual is incarcerated, the time and

date that the individual was received, discharged, or transferred from the arresting agency's custody.

(b) The information required by this Section must be made available to the news media for inspection and copying as soon as practicable, but in no event shall the time period exceed 72 hours from the arrest. The information described in paragraphs (3), (4), (5), and (6) of subsection (a), however, may be withheld if it is determined that disclosure would:
(1) interfere with pending or actually and reasonably

contemplated law enforcement proceedings conducted by any law enforcement or correctional agency;

(2) endanger the life or physical safety of law

enforcement or correctional personnel or any other person; or

(3) compromise the security of any correctional

facility.

(c) For the purposes of this Section the term "news media" means personnel of a newspaper or other periodical issued at regular intervals whether in print or electronic format, a news service whether in print or electronic format, a radio station, a television station, a television network, a community antenna television service, or a person or corporation engaged in making news reels or other motion picture news for public showing.
(d) Each law enforcement or correctional agency may charge fees for arrest records, but in no instance may the fee exceed the actual cost of copying and reproduction. The fees may not include the cost of the labor used to reproduce the arrest record.
(e) The provisions of this Section do not supersede the confidentiality provisions for arrest records of the Juvenile Court Act of 1987.
(f) All information, including photographs, made available under this Section is subject to the provisions of Section 2QQQ of the Consumer Fraud and Deceptive Business Practices Act.
(Source: P.A. 98-555, eff. 1-1-14; 99-363, eff. 1-1-16.)

(50 ILCS 205/4) (from Ch. 116, par. 43.104)
Sec. 4. (a) Except as otherwise provided in subsection (b) of this Section, all public records made or received by, or under the authority of, or coming into the custody, control or possession of any officer or agency shall not be mutilated, destroyed, transferred, removed or otherwise damaged or disposed of, in whole or in part, except as provided by law. Any person who knowingly, without lawful authority and with the intent to defraud any party, public officer, or entity, alters, destroys, defaces, removes, or conceals any public record commits a Class 4 felony.
Court records filed with the clerks of the Circuit Court shall be destroyed in accordance with the Supreme Court's General Administrative Order on Recordkeeping in the Circuit Courts. The clerks of the Circuit Courts shall notify the Supreme Court, in writing, specifying case records or other documents which they intend to destroy. The Supreme Court shall review the schedule of items to be destroyed and notify the appropriate Local Records Commission of the Court's intent to destroy such records. The Local Records Commission, within 90 days after receipt of the Supreme Court's notice, may undertake to photograph, microphotograph, or digitize electronically any or all such records and documents, or, in the alternative, may transport such original records to the State Archives or other storage location under its supervision.
The Archivist may accept for deposit in the State Archives or regional depositories official papers, drawings, maps, writings and records of every description of counties, municipal corporations, political subdivisions and courts of this State, when such materials are deemed by the Archivist to have sufficient historical or other value to warrant their continued preservation by the State of Illinois.
The officer or clerk depositing such records may, upon request, obtain from the Archivist, without charge, a certified copy or reproduction of any specific record, paper or document when such record, paper or document is required for public use.
(b) Upon request from a chief of police, county sheriff, or State's Attorney, if a person has been arrested for a criminal offense and an investigation reveals that the person arrested was not in fact the individual the arresting officer believed him or her to be, the law enforcement agency whose officers made the arrest shall delete or retract the arrest records of that person whom the investigation revealed as not the individual the arresting officer believed him or her to be. In this subsection (b):
"Arrest records" are as described in Section 3b of

this Act.

"Law enforcement agency" means an agency of a unit of

local government which is vested by law or ordinance with the duty to maintain public order and to enforce criminal laws or ordinances.

(Source: P.A. 98-1063, eff. 1-1-15; 99-363, eff. 1-1-16.)

(50 ILCS 205/5) (from Ch. 116, par. 43.105)
Sec. 5. The Archivist shall be local records advisor and shall appoint such assistants as necessary to assist local governments in carrying out the purposes of this Act.
(Source: Laws 1961, p. 3503.)

(50 ILCS 205/6) (from Ch. 116, par. 43.106)
Sec. 6. For those agencies comprising counties of 3,000,000 or more inhabitants or located in or coterminous with any such county or a majority of whose inhabitants reside in any such county, this Act shall be administered by a Local Records Commission consisting of the president of the county board of the county wherein the records are kept, the mayor of the most populous city in such county, the State's attorney of such county, the County comptroller, the State archivist, and the State historian. The president of the county board shall be the chairman of the Commission.
For all other agencies, this Act shall be administered by a Local Records Commission consisting of a chairman of a county board, who shall be chairman of the Commission, a mayor or president of a city, village or incorporated town, a county auditor, and a State's attorney, all of whom shall be appointed by the Governor, the State archivist, and the State historian.
A member of either Commission may designate a substitute.
Either Commission may employ such technical, professional and clerical assistants as are necessary.
Either Commission shall meet upon call of its chairman.
(Source: P.A. 100-201, eff. 8-18-17.)

(50 ILCS 205/7) (from Ch. 116, par. 43.107)
Sec. 7. Disposition rules. Except as otherwise provided by law, no public record shall be disposed of by any officer or agency unless the written approval of the appropriate Local Records Commission is first obtained.
The Commission shall issue regulations which shall be binding on all such officers. Such regulations shall establish procedures for compiling and submitting to the Commission lists and schedules of public records proposed for disposal; procedures for the physical destruction or other disposition of such public records; procedures for the management and preservation of electronically generated and maintained records; and standards for the reproduction of such public records by photography, microphotographic processes, or digitized electronic format. Such standards shall relate to the quality of the film to be used, preparation of the public records for filming or electronic conversion, proper identification matter on such records so that an individual document or series of documents can be located on the film or digitized electronic form with reasonable facility, and that the copies contain all significant record detail, to the end that the copies will be adequate. Any public record may be reproduced in a microfilm or digitized electronic format. The agency may dispose of the original of any reproduced record providing: (i) the reproduction process forms a durable medium that accurately and legibly reproduces the original record in all details, that does not permit additions, deletions, or changes to the original document images, and, if electronic, that are retained in a trustworthy manner so that the records, and the information contained in the records, are accessible and usable for subsequent reference at all times while the information must be retained, (ii) the reproduction is retained for the prescribed retention period, and (iii) the Commission is notified when the original record is disposed of and also when the reproduced record is disposed of.
Such regulations shall also provide that the State archivist may retain any records which the Commission has authorized to be destroyed, where they have a historical value, and that the State archivist may deposit them in the State Archives, State Historical Library, or a university library, or with a historical society, museum, or library.
(Source: P.A. 99-147, eff. 1-1-16.)

(50 ILCS 205/8) (from Ch. 116, par. 43.108)
Sec. 8. Any such reproduction shall be deemed to be an original public record for all purposes including introduction in evidence in all courts or before administrative agencies. A transcript, exemplification or certified copy of such reproduction shall, for all purposes recited herein, be deemed to be a transcript, exemplification, or certified copy of the original public record.
(Source: Laws 1961, p. 3503.)

(50 ILCS 205/9) (from Ch. 116, par. 43.109)
Sec. 9. Nonrecord materials or materials not included within the definition of records as contained in this Act may be destroyed at any time by the agency in possession of such materials without the prior approval of the Commission. The Commission may formulate advisory procedures and interpretations to guide in the disposition of nonrecord materials.
(Source: Laws 1961, p. 3503.)

(50 ILCS 205/10) (from Ch. 116, par. 43.110)
Sec. 10. The head of each agency shall submit to the appropriate Commission, in accordance with the regulations of the Commission, lists or schedules of public records in his custody that are not needed in the transaction of current business and that do not have sufficient administrative, legal or fiscal value to warrant their further preservation. The head of each agency shall also submit lists or schedules proposing the length of time each records series warrants retention for administrative, legal or fiscal purposes after it has been received by the agency. The Commission shall determine what public records have no administrative, legal, research or historical value and should be destroyed or otherwise disposed of and shall authorize destruction or other disposal thereof. No public record shall be destroyed or otherwise disposed of by any Local Records Commission on its own initiative, nor contrary to law. This Section shall not apply to court records as governed by Section 4 of this Act.
(Source: P.A. 85-1278.)

(50 ILCS 205/11) (from Ch. 116, par. 43.111)
Sec. 11. Both Commissions with the assistance of the Secretary of State and State Archivist, shall establish a system for the protection and preservation of essential local records necessary for the continuity of governmental functions in the event of emergency arising from enemy action or natural disaster and for the reestablishment of local government thereafter.
(Source: Laws 1961, p. 3503.)

(50 ILCS 205/12) (from Ch. 116, par. 43.112)
Sec. 12. Both Commissions shall with the assistance of the Secretary of State and State Archivist determine what records are essential for emergency government operation through consultation with all branches of government, state agencies, and with the Illinois Emergency Management Agency, to determine what records are essential for post-emergency government operation and provide for their protection and preservation and provide for the security storage or relocation of essential local records in the event of an emergency arising from enemy attack or natural disaster.
(Source: P.A. 99-147, eff. 1-1-16.)

(50 ILCS 205/13) (from Ch. 116, par. 43.113)
Sec. 13. In any case where public records have been reproduced by photography, microphotography or other reproductions on film, in accordance with the provisions of this Act, any person or organization shall be supplied with copies of such photographs, microphotographs, or other reproductions on film upon payment of the required fee to the officer having custody thereof. The fee required to be paid shall be the actual cost of such copies, plus a service charge of 15% of such cost.
(Source: Laws 1961, p. 3503.)

(50 ILCS 205/14) (from Ch. 116, par. 43.114)
Sec. 14. Part 5 of Article 9 of the Uniform Commercial Code is subject to the provisions of this Act.
(Source: P.A. 91-893, eff. 7-1-01.)

(50 ILCS 205/14a)
Sec. 14a. Procedures for the disposal of election records. The provisions of the Election Code do not supersede the provisions of this Act with regard to procedures for the disposal of election records. Local election authorities must comply with the provisions of this Act when destroying or disposing of public records.
(Source: P.A. 96-475, eff. 8-14-09.)

(50 ILCS 205/15) (from Ch. 116, par. 43.115)
Sec. 15. Beginning July 1, 1984, the provisions of Section 3a of this Act, as it relates to inspection of records, shall apply only as to records and reports prepared or received prior to this date. Records and reports prepared or received on or after July 1, 1984, shall be covered under the provisions of "The Freedom of Information Act", approved by the 83rd General Assembly.
(Source: P.A. 83-1013.)

(50 ILCS 205/20)
Sec. 20. Internet posting requirements.
(a) A unit of local government or school district that serves a population of less than 1,000,000 that maintains an Internet website other than a social media website or social networking website shall, within 90 days of the effective date of this amendatory Act of the 98th General Assembly, post to its website for the current calendar year a mechanism, such as a uniform single email address, for members of the public to electronically communicate with elected officials of that unit of local government or school district, unless such officials have an individual email address for that purpose.
(b) For the purposes of this Section "Internet website" shall not include any social media website, social networking website, or any other social media presence that a unit of local government or school district maintains.
(c) A hyperlink to the information required to be posted under this Section must be easily accessible from the unit of local government's or school district's home page.
(d) The postings required by this Section are in addition to any other posting requirements required by law or ordinance.
(e) No home rule unit may adopt posting requirements that are less restrictive than this Section. This Section is a limitation under subsection (i) of Section 6 of Article VII of the Illinois Constitution on the concurrent exercise by home rule units of powers and functions exercised by the State.
(Source: P.A. 98-930, eff. 1-1-15.)



50 ILCS 220/ - Municipal Adoption of Codes and Records Act.

(50 ILCS 220/0.01) (from Ch. 85, par. 1000)
Sec. 0.01. Short title. This Act may be cited as the Municipal Adoption of Codes and Records Act.
(Source: P.A. 86-1324.)

(50 ILCS 220/1) (from Ch. 85, par. 1001)
Sec. 1. Definitions.
As used in the text of this act, the following terms shall have the meanings indicated as follows, unless the context otherwise requires:
(a) "Municipality" means any fire protection district or other political subdivision of the State of Illinois having power to legislate on the subject matters mentioned in this Act.
(b) "Code" means any published compilation of rules and regulations which have been prepared by nationally recognized technical trade or service associations and includes specifically, building codes; plumbing codes; electrical wiring codes; fire prevention codes; codes for the slaughtering, processing, and selling of meats and meat products for human consumption; codes for the production, pasteurization and sale of milk and milk products;
(c) "Public record" means any municipal, state, or federal statute, rule, or regulation adopted prior to the exercise by any municipality of the authority to incorporate by reference herein granted; provided, however, that this definition shall not include the municipal ordinances, rules or regulations of any municipality except those of the municipality which is exercising the right to incorporate by reference, nor shall this definition include the state laws, rules, or regulations of any state other than the State of Illinois;
(d) "Published" means printed, lithographed, multigraphed, mimeographed, or otherwise reproduced.
(Source: Laws 1961, p. 1369.)

(50 ILCS 220/2) (from Ch. 85, par. 1002)
Sec. 2. Adoption of codes and public records by reference. Any municipality is hereby authorized to adopt by reference, as criteria for the issuance of construction, reconstruction, alteration or installation permits, the provisions of any code or portions of any code as herein defined, without setting forth the provisions of such codes in full, provided that at least three (3) copies of such code which is incorporated or adopted by reference are filed in the office of the clerk of the municipality and there kept available for public use, inspection, and examination. Any municipality is likewise authorized and empowered to adopt by reference the provisions of any public records, provided, likewise, that three (3) copies of such public record are kept on file in the office of the clerk of the municipality as provided above for codes. The filing requirement herein prescribed shall not be deemed to be complied with unless the required copies of such code or public record are filed with the clerk of such municipality for a period of 15 days prior to adoption of the ordinance which incorporates such code or public record by reference. No code nor public record of any jurisdiction other than the State of Illinois shall be adopted hereunder covering any subject matter for which standards are available in any public record of the State of Illinois, except in the case of fire protection districts, which may adopt any national standard by reference, notwithstanding the provisions of this Section.
(Source: P.A. 80-1495.)

(50 ILCS 220/3) (from Ch. 85, par. 1003)
Sec. 3. Publication of adopting ordinance.
Nothing contained in this statute shall be deemed to relieve any municipality from the requirement of publishing the ordinance in full which adopts such code or public record by reference, and all provisions applicable to such publication shall be fully and completely carried out as if no code or public record was incorporated therein.
(Source: Laws 1953, p. 1690.)

(50 ILCS 220/4) (from Ch. 85, par. 1004)
Sec. 4. Adoption of penalty clauses by reference prohibited.
Nothing contained in this act shall be deemed to permit the adoption of the penalty clauses by reference which may be established in the code or public record which is being incorporated by reference, and such penalty clauses shall be set forth in full in the adopting ordinance and be published along with and in the same manner as the adopting ordinance is required to be published.
(Source: Laws 1953, p. 1690.)

(50 ILCS 220/5) (from Ch. 85, par. 1005)
Sec. 5. Amendments to codes or public records.
Any amendment which may be made to any code or public record incorporated by reference by a municipality hereunder, may be likewise adopted by reference provided that the required number of amended or corrected copies are filed with the clerk of such municipality for inspection, use, and examination by the public. Ordinances adopting amendments by reference shall be required to be published as any other ordinances of the municipality and the requirement as to prior filing before passage shall apply likewise to amendments.
(Source: Laws 1953, p. 1690.)

(50 ILCS 220/6) (from Ch. 85, par. 1006)
Sec. 6. Ratification of previous adoptions by reference.
Any municipality which has heretofore enacted a code or public record by reference thereto shall not be required to re-enact such code or public record by reason of this act, and all previous incorporations by reference which would have been valid if this act had then been in effect, are hereby ratified and declared effective, provided, however, that the requisite number of copies are forthwith filed with the clerk of such municipality, if they have not already been so filed.
(Source: Laws 1953, p. 1690.)

(50 ILCS 220/7) (from Ch. 85, par. 1007)
Sec. 7. Constitutionality.
Any provision, section, or subsection of this act which may be declared unconstitutional or invalid by any competent court shall not affect the validity of any other provision, section, or subsection of this act, and the same shall remain in full force and effect notwithstanding the invalidity of such other provision, section, or subsection of the act.
(Source: Laws 1953, p. 1690.)



50 ILCS 305/ - Local Government Financial Statement Act.

(50 ILCS 305/0.01) (from Ch. 85, par. 600)
Sec. 0.01. Short title. This Act may be cited as the Local Government Financial Statement Act.
(Source: P.A. 86-1324.)

(50 ILCS 305/1) (from Ch. 85, par. 601)
Sec. 1. The corporate authorities of all counties and municipal corporations and all public officers who in the discharge of their official duties receive all or any part of their funds from the County Collector or the County Treasurer and all fee officers other than city or village treasurers or municipal officers who are required to file an annual report, which report is required to be published, shall furnish as herein provided, within 60 days after January 1st and July 1st of each year a sworn, detailed and itemized statement of all receipts and expenditures of any character for the preceding 6 months and showing the names, addresses, positions and salaries of every employee of the county office or municipal corporation.
A copy of such statement shall be furnished for reference, on request, to all daily newspapers published in each city, in such county, and to the city library of each city. Copies shall also be furnished to the clerk of the circuit court or to the clerk of such municipal corporation, respectively, such copies to be kept available for inspection by persons applying therefor. The governing body of any such county or municipal corporation may direct the publication of such reports, respectively, in one or more daily newspapers respectively published therein, and the city council of cities of 300,000 or more population shall so direct the publication thereof.
Nothing in this Act shall apply to the corporate authorities or any officer of a county which has a population of more than 3,000,000.
(Source: P.A. 86-412.)



50 ILCS 310/ - Governmental Account Audit Act.

(50 ILCS 310/0.01) (from Ch. 85, par. 700)
Sec. 0.01. Short title. This Act may be cited as the Governmental Account Audit Act.
(Source: P.A. 86-1324.)

(50 ILCS 310/1) (from Ch. 85, par. 701)
Sec. 1. Definitions. As used in this Act, unless the context otherwise indicates:
"Governmental unit" or "unit" includes all municipal corporations in and political subdivisions of this State that appropriate more than $5,000 for a fiscal year, with the amount to increase or decrease by the amount of the Consumer Price Index (CPI) as reported on January 1 of each year, except the following:
(1) School districts.
(2) Cities, villages, and incorporated towns subject

to the Municipal Auditing Law, as contained in the Illinois Municipal Code, and cities that file a report with the Comptroller under Section 3.1-35-115 of the Illinois Municipal Code.

(3) Counties with a population of 1,000,000 or more.
(4) Counties subject to the County Auditing Law.
(5) Any other municipal corporations in or political

subdivisions of this State, the accounts of which are required by law to be audited by or under the direction of the Auditor General.

(6) (Blank).
(7) A drainage district, established under the

Illinois Drainage Code (70 ILCS 605), that did not receive or expend any moneys during the immediately preceding fiscal year or obtains approval for assessments and expenditures through the circuit court.

(8) Public housing authorities that submit financial

reports to the U.S. Department of Housing and Urban Development.

"Governing body" means the board or other body or officers having authority to levy taxes, make appropriations, authorize the expenditure of public funds or approve claims for any governmental unit.
"Comptroller" means the Comptroller of the State of Illinois.
"Consumer Price Index" means the Consumer Price Index for All Urban Consumers for all items published by the United States Department of Labor.
"Licensed public accountant" means the holder of a valid certificate as a public accountant under the Illinois Public Accounting Act.
"Audit report" means the written report of the licensed public accountant and all appended statements and schedules relating to that report, presenting or recording the findings of an examination or audit of the financial transactions, affairs, or conditions of a governmental unit.
"Report" includes both audit reports and reports filed instead of an audit report by a governmental unit receiving revenue of less than $850,000 during any fiscal year to which the reports relate.
(Source: P.A. 92-191, eff. 8-1-01; 92-582, eff. 7-1-02.)

(50 ILCS 310/2) (from Ch. 85, par. 702)
Sec. 2. Except as otherwise provided in Section 3, the governing body of each governmental unit shall cause an audit of the accounts of the unit to be made by a licensed public accountant. Such audit shall be made annually and shall cover the immediately preceding fiscal year of the governmental unit. The audit shall include all the accounts and funds of the governmental unit, including the accounts of any officer of the governmental unit who receives fees or handles funds of the unit or who spends money of the unit. The audit shall begin as soon as possible after the close of the last fiscal year to which it pertains, and shall be completed and the audit report filed with the Comptroller within 180 days after the close of such fiscal year unless an extension of time is granted by the Comptroller in writing. An audit report which fails to meet the requirements of this Act shall be rejected by the Comptroller and returned to the governing body of the governmental unit for corrective action. The licensed public accountant making the audit shall submit not less than 3 copies of the audit report to the governing body of the governmental unit being audited.
All audits to be filed with the Comptroller under this Section must be submitted electronically and the Comptroller must post the audit reports on the Internet no later than 45 days after they are received. If the governmental unit provides the Comptroller's Office with sufficient evidence that the audit report cannot be filed electronically, the Comptroller may waive this requirement. The Comptroller must also post a list of governmental units that are not in compliance with the reporting requirements set forth in this Section.
Any financial report under this Section shall include the name of the purchasing agent who oversees all competitively bid contracts. If there is no purchasing agent, the name of the person responsible for oversight of all competitively bid contracts shall be listed.
(Source: P.A. 99-459, eff. 8-25-15.)

(50 ILCS 310/3) (from Ch. 85, par. 703)
Sec. 3. Any governmental unit receiving revenue of less than $850,000 for any fiscal year shall, in lieu of complying with the requirements of Section 2 for audits and audit reports, beginning with fiscal year 2016, either: (i) cause an audit of the accounts of the unit to be made once every 4 years and file with the Comptroller an annual financial report containing information required by the Comptroller, or (ii) file with the Comptroller an annual financial report containing information required by the Comptroller, a copy of which has been provided to each member of that governmental unit's board of elected officials, presented either in person or by a live phone or web connection during a public meeting, and approved by a 3/5 majority vote. In addition, a governmental unit receiving revenue of less than $850,000 may file with the Comptroller any audit reports which may have been prepared under any other law. Any governmental unit receiving revenue of $850,000 or more for any fiscal year shall, in addition to complying with the requirements of Section 2 for audits and audit reports, file with the Comptroller the financial report required by this Section. Such financial reports shall be on forms so designed by the Comptroller as not to require professional accounting services for its preparation. All reports to be filed with the Comptroller under this Section must be submitted electronically and the Comptroller must post the reports on the Internet no later than 45 days after they are received. If the governmental unit provides the Comptroller's Office with sufficient evidence that the report cannot be filed electronically, the Comptroller may waive this requirement. The Comptroller must also post a list of governmental units that are not in compliance with the reporting requirements set forth in this Section.
Any financial report under this Section shall include the name of the purchasing agent who oversees all competitively bid contracts. If there is no purchasing agent, the name of the person responsible for oversight of all competitively bid contracts shall be listed.
(Source: P.A. 97-890, eff. 8-2-12; 97-1142, eff. 12-28-12; 98-1019, eff. 7-1-15.)

(50 ILCS 310/4) (from Ch. 85, par. 704)
Sec. 4. Overdue report.
(a) If the required report for a governmental unit is not filed with the Comptroller in accordance with Section 2 or Section 3, whichever is applicable, within 180 days after the close of the fiscal year of the governmental unit, the Comptroller shall notify the governing body of that unit in writing that the report is due and may also grant a 60 day extension for the filing of the audit report. If the required report is not filed within the time specified in such written notice, the Comptroller shall cause an audit to be made by a licensed public accountant, and the governmental unit shall pay to the Comptroller actual compensation and expenses to reimburse him for the cost of preparing or completing such report.
(b) The Comptroller may decline to order an audit and the preparation of an audit report (i) if an initial examination of the books and records of the governmental unit indicates that the books and records of the governmental unit are inadequate or unavailable due to the passage of time or the occurrence of a natural disaster or (ii) if the Comptroller determines that the cost of an audit would impose an unreasonable financial burden on the governmental unit.
(c) The State Comptroller may grant extensions for delinquent audits or reports. The Comptroller may charge a governmental unit a fee for a delinquent audit or report of $5 per day for the first 15 days past due, $10 per day for 16 through 30 days past due, $15 per day for 31 through 45 days past due, and $20 per day for the 46th day and every day thereafter. These amounts may be reduced at the Comptroller's discretion. All fees collected under this subsection (c) shall be deposited into the Comptroller's Administrative Fund.
(Source: P.A. 98-922, eff. 8-15-14; 99-459, eff. 8-25-15.)

(50 ILCS 310/4.5)
Sec. 4.5. Comptroller's Audit Expense Revolving Fund. There is created the Comptroller's Audit Expense Revolving Fund as a special fund to be held by the State Treasurer, ex officio, as custodian, but separate and apart from the funds in the State treasury. The following moneys shall be deposited into that Fund:
(1) All moneys received by the Comptroller for

reimbursement of the Comptroller's cost of performing audits and preparing or completing reports under Section 4 of this Act, Section 6-31004 of the Counties Code, or Section 8-8-4 of the Illinois Municipal Code.

(2) All moneys appropriated to that Fund by the

General Assembly.

Expenditures from the Fund shall be made on vouchers signed by the Comptroller, for the sole purpose of paying the Comptroller's cost of performing audits and preparing or completing reports under Section 4 of this Act, Section 6-31004 of the Counties Code, or Section 8-8-4 of the Illinois Municipal Code.
The State Treasurer shall invest moneys in the Fund in the same manner and subject to the same restrictions as moneys in the State treasury.
(Source: P.A. 88-280.)

(50 ILCS 310/5) (from Ch. 85, par. 705)
Sec. 5. The audit report shall contain statements that conform with generally accepted accounting principles and that set forth, insofar as possible, the financial position and results of financial operations for each fund of the governmental unit. Each audit report shall include only financial information, findings and conclusions that are adequately supported by evidence in the auditor's working papers to demonstrate or prove, when called upon, the basis for the matters reported and their correctness and reasonableness. In connection with this, each governmental unit shall retain the right of inspection of the auditor's working papers and shall make them available to the Comptroller, or his designee, upon request. The audit report shall also include the professional opinion of the licensed public accountant with respect to the financial statements or, if an opinion cannot be expressed, a declaration that he is unable to express such opinion and an explanation of the reasons he cannot do so. Each audit report shall include the certification of the accountant or accountants making the audit that the audit has been performed in compliance with generally accepted auditing standards.
(Source: P.A. 85-1000.)

(50 ILCS 310/6) (from Ch. 85, par. 706)
Sec. 6. When the audit is completed the licensed public accountant making such audit shall make and sign at least 3 copies of the report of the audit and immediately file them with the governmental unit audited. Governmental units receiving revenue of $850,000 or more for any fiscal year shall immediately make one copy of the audit report and one copy of the financial report required by Section 3 of this Act a part of its public record. Governmental units receiving revenue of less than $850,000 shall immediately make one copy of the audit report, or one copy of the report authorized by Section 3 of this Act to be filed instead of the audit report, a part of its public record. These copies shall be open to public inspection. In addition, the governmental unit shall file one copy of the report with the Comptroller and with the county clerk of the county in which the principal office of the governmental unit is located. A governmental unit may, in filing its audit report with the Comptroller, transmit with such report any comment or explanation that it wishes to make concerning the report.
(Source: P.A. 92-582, eff. 7-1-02.)

(50 ILCS 310/7) (from Ch. 85, par. 707)
Sec. 7. The report filed with the Comptroller, together with any accompanying comment or explanation, immediately becomes part of his public records and shall at all times thereafter be open to public inspection.
(Source: P.A. 78-592.)

(50 ILCS 310/9) (from Ch. 85, par. 709)
Sec. 9. The expenses of the audit and investigation of public accounts provided for by this Act, whether ordered by the governing body or the Comptroller, shall be paid by the governmental unit for which the audit is made. Payment shall be ordered by the governing body out of the funds of the unit and such authorities shall make provision for payment. Contracts for the performance of audits required by this Act may be entered into without competitive bidding. If the audit is made by a licensed public accountant retained by the Comptroller, the governmental unit shall pay to the Comptroller actual compensation and expenses to reimburse him for the cost of making such audit.
The governing body of any governmental unit having taxing powers may levy an auditing tax in an amount that will not require extension of such tax at a rate in excess of .005% of the value of all taxable property in the unit as equalized or assessed by the Department of Revenue. This auditing tax may be in excess of or in addition to any statutory limitation of rate or amount. Money received from the auditing tax shall be held in a special fund and used only for the payment of auditing expenses.
(Source: P.A. 81-1509.)

(50 ILCS 310/10) (from Ch. 85, par. 710)
Sec. 10. This Act does not relieve any officer of any other duties required by law of him with respect to the auditing of public accounts or the disbursement of public funds. Failure of the governing body of any governmental unit to comply with the provisions of this Act does not affect the legality of taxes levied for any of the funds of such governmental unit.
(Source: P.A. 91-357, eff. 7-29-99.)

(50 ILCS 310/11) (from Ch. 85, par. 711)
Sec. 11. The governing body of a governmental unit may establish an audit committee, and may appoint members of the corporate authority or other appropriate officers to the committee, to review audit reports prepared under this Act and any other financial reports and documents, including management letters prepared by or on behalf of the unit.
(Source: P.A. 82-644.)



50 ILCS 315/ - Fee Deposit Act.

(50 ILCS 315/0.01) (from Ch. 85, par. 720)
Sec. 0.01. Short title. This Act may be cited as the Fee Deposit Act.
(Source: P.A. 86-1324.)

(50 ILCS 315/1) (from Ch. 85, par. 721)
Sec. 1. Legislative purpose.
It is the legislative purpose of this Act to require deposit of all fees collected pursuant to law by officials of units of local government, elected or appointed, to comply with, and in implementation of Section 14 of Article VI and Section 9 of Article VII of the 1970 Constitution of the State of Illinois.
(Source: P.A. 77-2782.)

(50 ILCS 315/2) (from Ch. 85, par. 722)
Sec. 2. All elected or appointed officials of units of local government, and clerks of the circuit courts, authorized by law to collect fees which collection is not prohibited by Section 9 of Article VII of the Constitution, shall deposit all such collected fees upon receipt with the county treasurer or treasurer of such other unit of local government, as the case may be, except as otherwise provided by law; and except that such officials may maintain overpayments, tax redemptions, trust funds and special funds as provided for by law or local ordinance.
(Source: P.A. 85-408.)



50 ILCS 320/ - Local Government Financial Planning and Supervision Act.

(50 ILCS 320/1) (from Ch. 85, par. 7201)
Sec. 1. Short title. This Act may be cited as the Local Government Financial Planning and Supervision Act.
(Source: P.A. 86-1211.)

(50 ILCS 320/2) (from Ch. 85, par. 7202)
Sec. 2. Policy and purpose.
(a) It is the public policy of this State, in order to provide for the public health, safety and welfare, to provide assistance to units of local government in the formulation and implementation of proper financial accounting procedures, budgeting and taxing practices.
(b) The purpose of this Act is to assure fiscal integrity of all units of local government so that they may provide for the health, safety and welfare of their citizens, pay when due principal and interest on their debt obligations and meet financial obligations to their employees, vendors and suppliers. The failure of a unit of local government to so act is hereby determined to affect adversely the health and safety and welfare not only of the people of the unit of local government, but also of the people of the State of Illinois.
(c) This Act is an Omnibus Bond Act within the meaning of Section 8 of the Statute on Statutes. No provision of this Act shall be deemed to apply if such application shall result in the impairment of a contract made prior to the effective date of this Act with any person, other than the governmental entities named in Section 7 of this Act. Any person not such a governmental entity shall continue to be able to enforce any rights assigned to or otherwise pledged to or for the benefit of such person by such entity.
(Source: P.A. 86-1211.)

(50 ILCS 320/3) (from Ch. 85, par. 7203)
Sec. 3. Definitions. As used in this Act, unless the context requires otherwise:
(a) "Commission" means a financial planning and supervision commission created pursuant to this Act.
(b) "Fiscal emergency" means the existence of any one or more of the following conditions:
(1) The existence of a continuing default in the

payment of principal and interest on any debt obligation for more than 180 days.

(2) The failure to make payment of over 20% of all

payroll to employees of the unit of local government in the amounts and at the times required by law, ordinances, resolutions, or agreements, which failure of payment has continued for more than 30 days after such time for payment, unless at least 2/3 of the employees affected by such failure to pay, acting individually or by their duly authorized representative, consent in writing to an extension.

(3) The insolvency of the unit of local government,

being a financial condition such that the unit is (A) generally not paying its debts as they come due unless they are the subject of a bona fide dispute or (B) unable to pay its debts as they become due.

(c) "Governing body" means the board or other body of officers having authority to levy taxes, make appropriations, authorize the expenditure of public funds or approve claims for any unit of local government.
(d) "Unit of local government" shall have the meaning provided as specified in Article VII, Section 1 of the Illinois Constitution, and further means only those units of local government which have a population under 25,000.
(Source: P.A. 86-1211.)

(50 ILCS 320/4) (from Ch. 85, par. 7204)
Sec. 4. Petition.
(a) This subsection (a) applies through December 31, 1992. Any unit of local government upon a 2/3 vote of the members of its governing body may petition the Governor for the establishment of a financial planning and supervision commission if the governing body of the unit of local government determines that a fiscal emergency, as defined in Section 3, exists or will exist within 60 days. A copy of the petition shall be filed with the Illinois Finance Authority requesting the assistance of the Authority in conducting an analysis of the financial condition of the unit of local government. A petition shall include the conditions of fiscal emergency, a list of all amounts and types of indebtedness or claims known to the unit of local government, and which creditors are subject to the stay provisions of Section 7 of this Act.
(b) This subsection (b) applies on and after January 1, 1993. Any unit of local government upon a 2/3 vote of the members of its governing body may petition the Governor for the establishment of a financial planning and supervision commission if the governing body of the unit of local government determines that a fiscal emergency, as defined in Section 3, exists or will exist within 60 days. A petition shall include the conditions of fiscal emergency and a list of all creditors of the unit of local government, which list shall indicate the names, addresses, amounts and types of indebtedness or claims of such creditors, and which of such creditors are subject to the stay provisions of Section 7 of this Act.
(Source: P.A. 93-205, eff. 1-1-04.)

(50 ILCS 320/5) (from Ch. 85, par. 7205)
Sec. 5. Establishment of commission.
(a) This subsection (a) applies through December 31, 1992.
(1) Upon receipt of a petition for establishment of a

financial planning and supervision commission, the Governor may direct the establishment of such a commission if the Governor determines that a fiscal emergency exists.

(2) Prior to making such determination, the Governor

shall give reasonable notice and opportunity for a hearing to all creditors of the petitioning unit of local government who are subject to the stay provisions of Section 7 of this Act. The determination shall be entered not less than 60 days after the filing of the petition. A determination of fiscal emergency by the Governor shall be a final administrative decision subject to the provisions of the Administrative Review Law. The court on such review may grant exceptions to the stay provisions of Section 7 of this Act as adequate protection of creditors' interests or equity may require. The commission shall convene within 30 days of the entry by the Governor of his or her determination of the fiscal emergency.

(3) (A) The Commission shall consist of 7 Directors.
(B) One Director shall be appointed by the chief

executive officer of the unit of local government.

(C) One Director shall be appointed by the

majority vote of the governing body of the unit of local government.

(D) Five Directors shall be appointed by the

Governor, with the advice and consent of the Senate. The Governor shall select one of the Directors to serve as Chairperson during the term of his or her appointment. Of the initial Directors so appointed, 3 shall be appointed to serve for terms expiring 3 years from the date of their appointment, and 2 shall be appointed to serve for terms expiring 2 years from the date of their appointment. Thereafter, each Director appointed by the Governor shall be appointed to hold office for a term of 3 years and until his or her successor has been appointed as provided in Section 8-12-7 of the Illinois Municipal Code. Directors shall be eligible for reappointment. Any vacancy which shall arise shall be filled by appointment by the Governor, with the advice and consent of the Senate, for the unexpired term and until a successor Director has been appointed as provided in Section 8-12-7 of the Illinois Municipal Code. A vacancy shall occur upon resignation, death, conviction of a felony, or removal from office of a Director. A Director may be removed for incompetency, malfeasance, or neglect of duty at the instance of the Governor. If the Senate is not in session or is in recess when appointments subject to its confirmation are made, the Governor shall make temporary appointments which shall be subject to subsequent Senate approval.

(b) This subsection (b) applies on and after January 1, 1993.
(1) Upon receipt of a petition for establishment of a

financial planning and supervision commission, the Governor may direct the establishment of such a commission if the Governor determines that a fiscal emergency exists.

(2) Prior to making such determination, the Governor

shall give reasonable notice and opportunity for a hearing to all creditors of the petitioning unit of local government. The determination shall be entered not less than 60 days after the filing of the petition. A determination of fiscal emergency by the Governor shall be a final administrative decision subject to the provisions of the Administrative Review Law. The court on such review may grant exceptions to the stay provisions of Section 7 of this Act as adequate protection of creditors' interests or equity may require. The commission shall convene within 30 days of the entry by the Governor of his or her determination of the fiscal emergency.

(3) A commission shall consist of 11 members:
(A) Eight members as follows: the Governor, the

State Comptroller, the Director of Revenue, the Director of the Governor's Office of Management and Budget, the State Treasurer, the Executive Director of the Illinois Finance Authority, the Director of the Department of Commerce and Economic Opportunity and the presiding officer of the governing body of the unit of local government, or their respective designees. A designee, when present, shall be counted in determining whether a quorum is present at any meeting of the commission and may vote and participate in all proceedings and actions of the commission. The designations shall be in writing, executed by the member making the designation, and filed with the secretary of the commission. The designations may be changed from time to time in like manner, but due regard shall be given to the need for continuity. The Governor shall appoint a chairman of the commission from among the 8 members described in this subparagraph (A).

(B) Three members nominated and appointed as

follows: the governing body and chief governing officer of the unit of local government shall submit in writing to the chairman of the commission the nomination of 5 persons agreed to by them and meeting the qualifications set forth in this Act. Nominations shall accompany the petition for establishment of the financial planning and supervision commission. If the chairman is not satisfied that at least 3 of the nominees are well qualified, he shall notify the governing body of the unit of local government to submit in writing, within 5 days, additional nominees, not exceeding 3. The chairman shall appoint 3 members from all the nominees so submitted or a lesser number that he considers well qualified. Each of the 3 appointed members shall serve for a term of one year, subject to removal by the chairman for misfeasance, nonfeasance or malfeasance in office. Upon the expiration of the term of an appointed member, or in the event of the death, resignation, incapacity or removal, or other ineligibility to serve of an appointed member, the chairman shall appoint a successor pursuant to the process of original appointment.

Each of the 3 appointed members shall be an

individual:

(i) Who has knowledge and experience in

financial matters, financial management, or business organization or operations, including experience in the private sector in management of business or financial enterprise, or in management consulting, public accounting, or other professional activity; and

(ii) Who has not at any time during the 2

years preceding the date of appointment held any elected public office.

The governing body and chief governing officer of the

unit of local government, to the extent possible, shall nominate members whose residency, office, or principal place of professional or business activity is situated within the unit of local government.

An appointed member of the commission shall not

become a candidate for elected public office while serving as a member of the commission.

(4) Immediately after his appointment of the initial

3 appointed members of the commission, the chairman shall call the first meeting of the commission and shall cause written notice of the time, date and place of the first meeting to be given to each member of the commission at least 48 hours in advance of the meeting.

(5) The commission members shall select one of their

number to serve as treasurer of the commission.

(Source: P.A. 93-205, eff. 1-1-04; 94-793, eff. 5-19-06.)

(50 ILCS 320/6) (from Ch. 85, par. 7206)
Sec. 6. Action by commission; financial advisor; liability.
(a) The commission may adopt and alter bylaws and rules for the conduct of its affairs, and for the manner, subject to this Act, in which its powers and functions shall be exercised and embodied.
(b) Six members of the commission constitute a quorum of the commission. The affirmative vote of 6 members of the commission is necessary for any action taken by vote of the commission. No vacancy in the membership of the commission shall impair the rights of a quorum by such vote to exercise all the rights and perform all the duties of the commission. Members of the commission, and their designees, are not disqualified from voting by reason of the functions of the other office they hold and are not disqualified from exercising the functions of any other office with respect to the unit of local government, its officers, or the commission.
(c) The commission may retain a financial advisor. As used in this Act, "financial advisor" means a firm of certified public accountants with demonstrated professional competence in matters relating to this Act, engaged by the commission pursuant to a written contract, a copy of which shall be provided to each member of the commission and each member of the governing body of the unit of local government.
(d) The financial advisor, the members of the commission, or any other person authorized to act on behalf of or assist them shall not be personally liable or subject to any action, judgment, or claim for damages resulting from the exercise of or failure to exercise the powers, duties, and functions granted to them in regard to their functioning under this Act, but the commission, the financial advisor, and such other persons shall be subject to mandamus proceedings to compel performance of their duties under this Act.
(e) At the request of the commission the administrative head of any State department or agency shall temporarily assign personnel skilled in procedures relevant to assisting the commission or the financial advisor in its duties.
(f) Each appointed member of the commission shall file with the commission a signed written statement setting forth the general nature of sales of goods, property, or services or of loans to the unit of local government with respect to which that commission is established, in which such member has a pecuniary interest or in which any member of his immediate family, or any corporation, partnership, or enterprise of which he is an officer, director, or partner, or of which he or a member of his immediate family owns more than 7 1/2% interest, has a pecuniary interest, and of which sale, loan and interest such member has knowledge. The statement shall be supplemented from time to time to reflect changes in the general nature of any such sales or loans.
(Source: P.A. 86-1211.)

(50 ILCS 320/7) (from Ch. 85, par. 7207)
Sec. 7. Judgment or lien; indebtedness.
(a) No State agency, board, commission or department, no subdivision of the State, and no unit of local government (including municipalities or counties having a population of 25,000 or more, and all of the foregoing being the "stayed creditors") may enforce any judgment or lien against, or take any other action to collect any indebtedness, obligations or liabilities from, a unit of local government covered by this Act during the period provided in this Section. This prohibition of enforcement or action is hereafter referred to as the "stay". The period of the stay shall begin at the time of the determination of fiscal emergency by the Governor and end at the earlier of (1) the time of reversal of such determination by a court, (2) 2 years after the stay begins, or (3) when the commission dissolves pursuant to Section 12 of this Act. The 2 year stay so provided may be extended for an additional one year by the commission with the consent of the majority (by number and by dollar amounts) of the stayed creditors affected by the stay. The commission may upon application or upon its own initiative grant exceptions to the stay provisions of this Section as adequate protection of creditors' interests and equity may require. Any such decision shall be a final administrative decision subject to the provisions of the Administrative Review Law. The stay does not discharge the unit of local government from its indebtedness, obligations or liabilities.
(b) Notwithstanding subsection (a), any indebtedness, obligation or liability incurred by a unit of local government after the beginning of the period of the stay shall not be subject to that stay.
(Source: P.A. 86-1211.)

(50 ILCS 320/8) (from Ch. 85, par. 7208)
Sec. 8. Financial plan.
(a) Within 120 days after the first meeting of the commission, the presiding officer of the governing body of the unit of local government, in conjunction with the financial advisor provided by the commission, shall submit to the commission a detailed financial plan, as approved or amended by ordinance or resolution of the governing body, containing the following:
(1) Actions to be taken by the unit of local

government to:

(A) Eliminate all fiscal emergency conditions

determined to exist pursuant to this Act;

(B) Satisfy any judgments, past due accounts

payable, and all past due and payable payroll and fringe benefits;

(C) Eliminate the deficits in all deficit funds;
(D) Restore to construction funds and other

special funds moneys from such funds that were used for purposes not within the purposes of such funds, or missing from the construction funds or such special funds and not accounted for;

(E) Balance the budgets, avoid future deficits in

any funds, and maintain current payments of payroll, fringe benefits, and all accounts;

(F) Avoid any fiscal emergency condition in the

future; and

(G) Restore the ability of the unit of local

government to market long-term general obligation bonds under provisions of law applicable to such local governmental units generally.

(2) The legal authorities permitting the unit of

local government to take the action enumerated pursuant to paragraph (1) of this subsection (a).

(3) The approximate dates of the commencement,

progress upon, and completion of the actions enumerated in paragraph (1) of this subsection (a) and a reasonable period of time expected to be required to implement the plan. The unit of local government, in consultation with the commission and the financial advisor, shall prepare a reasonable time schedule for progress toward and achievement of the requirements for the financial plan, and the financial plan shall be consistent with that time schedule.

(4) The amount and purpose of any issue of debt

obligations that will be issued, together with assurances that any such debt obligations that will be issued will not exceed debt limits supported by appropriate certifications by the treasurer of the local governmental unit.

(5) Assurances that the unit of local government will

establish monthly levels of expenditures and encumbrances.

(6) Assurances that the municipality will conform to

statutes with respect to budgets and appropriation ordinances.

(7) The detail, the form, and the supporting

information that the commission may direct.

(b) The financial plan developed pursuant to subsection (a) of this Section shall be filed with the financial advisor and the financial planning and supervision commission. After consultation with the financial advisor, and upon completing the procedures and findings required by subsection (c) of this Section, the commission shall either approve or reject any initial or subsequent financial plan. If the commission rejects the initial or any subsequent financial plan, it shall forthwith inform the governing body of the unit of local government of the reasons for its rejection. Within 30 days after the rejection of any plan, the presiding officer, with the approval of the governing body by the passage of an ordinance or resolution, shall submit another plan meeting the requirements of this Section to the commission and the financial advisor for approval or rejection by the commission.
(c) Prior to the approval of any initial or subsequent financial plan, the commission shall give reasonable notice and opportunity for a hearing to all creditors of the unit of local government. Any initial or subsequent financial plan passed by the unit of local government shall be approved by the commission if it complies with the requirements of this Section, and if the commission finds that (1) the plan is bona fide and can reasonably be expected to be implemented within the period specified in the plan, (2) the plan is a good faith plan reasonably anticipated to alleviate the fiscal emergency of the unit of local government and (3) the plan is in the best interest of the unit of local government and its creditors.
(d) The determination of the commission under this Section to approve or deny approval of the financial plan shall be a final administrative decision subject to the provisions of the Administrative Review Law.
(e) Any financial plan may be amended subsequent to its adoption in the same manner as the passage and approval of the initial or subsequent plan pursuant to this Section.
(Source: P.A. 86-1211.)

(50 ILCS 320/9) (from Ch. 85, par. 7209)
Sec. 9. Powers of commission and financial advisor.
(a) The financial planning and supervision commission, or when authorized by the commission, the financial advisor, shall have the following powers, duties and functions:
(1) To review all budgets, tax levy ordinances, bond

and note ordinances or resolutions, and appropriation ordinances of the unit of local government in order to determine whether they are consistent with the financial plan and, when considered in connection with revenue estimates, whether a balanced budget will result.

(2) To order the unit of local government to meet and

negotiate with its creditors.

(3) To inspect and secure copies of any document,

ordinance, resolution, or instrument pertaining to the effective financial accounting and reporting system, debt obligations, debt limits, financial plan, balanced appropriation ordinances, report of examination or audit, statement or invoice, or other worksheet or record of the municipality; provided that any attorney-client privilege shall remain inviolate.

(4) To inspect and secure copies of any document,

instrument, certification, records of proceedings, or other worksheet or records of any official or employee of the unit of local government or any other local governmental unit in the State.

(5) To consult with the creditors of the unit of

local government. To consult with the officials of the unit of local government regarding any necessary or appropriate steps to bring the books of account, accounting systems, and financial procedures and reports of the unit of local government into compliance with systems of accounting recommended by the State Comptroller pursuant to "An Act concerning accounting systems for units of local government", approved September 3, 1985, and regarding desirable modifications and supplementary systems and procedures pertinent to the unit of local government.

(6) To provide assistance to the unit of local

government in the structuring or the terms of, and the placement of sale of, debt obligations of the unit of local government.

(7) To perform all other powers, duties, and

functions as provided under this Act.

(8) To make and enter into all contracts and

agreements necessary or incidental to the performance of its duties and the exercise of its powers under this Act.

(9) To consult with officials of the unit of local

government and make recommendations for cost reductions or revenue increases to achieve balanced budgets and carry out the financial plan.

(b) In the event that the financial planning and supervision commission determines that the proposed budget, tax levy, bond or note issuance or revenue estimates do not comply with the financial plan of the unit of local government, the financial planning and supervision commission shall be authorized to:
(1) Make any revisions to the financial plan,

appropriation ordinances, tax levy ordinance, bond or note ordinance or appropriation ordinance deemed necessary or advisable for submission to the governing body of the unit of local government for approval and implementation;

(2) Review and determine the extent of any deficiency

of revenues;

(3) Require the unit of local government to provide

documentation to substantiate to the extent and in the manner deemed necessary or advisable any item of revenue or expenditure;

(4) Recommend that the unit of local government file

a petition under Chapter 9 of the United States Bankruptcy Code. Not later than 30 days after the conclusion of its investigation, the commission shall make a written report to the unit of local government of all findings, determinations and recommendations.

(c) The governing body of the unit of local government and the officers and employees of any other governmental unit in this State are authorized and directed to diligently and promptly assist the financial planning and supervision commission in the prosecution of its duties, including the furnishing of any and all materials, including justification documents, as may be required.
(d) Annually on or before the first day of April during the fiscal emergency period, the commission shall make reports and recommendations to the General Assembly concerning progress of the unit of local government in eliminating fiscal emergency conditions, failures of the unit of local government to comply with this Act, and recommendations for further actions to attain the objectives of this Act, including legislative action to make provisions of law more effective for their purposes or to enhance revenue raising or financing capabilities of the local governmental unit. The commission may make such interim reports as it may determine to be appropriate for such purposes and shall make such additional reports as may be requested by resolution of either house of the General Assembly.
(Source: P.A. 86-1211.)

(50 ILCS 320/10) (from Ch. 85, par. 7210)
Sec. 10. State aid.
(a) This subsection (a) applies through December 31, 1992.
(1) During the period of time that a unit of local

government is covered by this Act, the State shall not be required to distribute to the unit of local government any monies to which the unit of local government might otherwise be entitled except in accordance with the direction of the commission.

(2) Any State assistance in the form of a loan or

grant from appropriated funds shall be subject to the expenditure control of the commission.

(3) The commission may request the Illinois Finance

Authority to issue bonds, notes, or other evidences of indebtedness, the proceeds of which are to be used to make loans to the unit of local government for purposes of enabling that unit of local government to restructure its current indebtedness and to provide and pay for its essential municipal services. Such request may not precede the adoption of the financial plan required by Section 8 of this Act and shall be in accordance with the provisions of the Illinois Finance Authority Act.

(b) This subsection (b) applies on and after January 1, 1993. During the period of time that a unit of local government is covered by this Act, the State shall not be required to distribute to the unit of local government any monies to which the unit of local government might otherwise be entitled.
(Source: P.A. 93-205, eff. 1-1-04.)

(50 ILCS 320/11) (from Ch. 85, par. 7211)
Sec. 11. Expenses of commission members. The members of the financial planning and supervision commission shall serve without compensation, but shall be paid by the commission their necessary and actual expenses incurred while engaged in the business of the commission.
(Source: P.A. 86-1211.)

(50 ILCS 320/12) (from Ch. 85, par. 7212)
Sec. 12. Expenses incurred by commission. Any expense or obligation incurred by the financial planning and supervision commission under this Act shall be payable solely from appropriations made for that purpose by the General Assembly.
The commission is authorized to maintain monies appropriated for its use in a local account for such purposes to be held outside the State Treasury. Disbursements from this account shall require the approval and signatures of the chairman of the commission and the treasurer of the commission. The commission shall be authorized to request the State Comptroller and State Treasurer to issue State warrants against appropriations made for its use, in anticipation of commission expenses, for deposit into the local account.
The compensation and expenses of a financial advisor retained by the commission shall be paid from monies appropriated to the Department of Commerce and Economic Opportunity for that purpose. Those appropriations shall only be committed, obligated, and expended by the Department of Commerce and Economic Opportunity as the result of an order signed by the chairman of the commission identifying the selected "financial advisor" pursuant to subsection (c) of Section 6 of this Act and stating the maximum compensation awarded to the financial advisor under the contract. A copy of the order shall be filed with the State Comptroller prior to any disbursement of funds.
(Source: P.A. 94-793, eff. 5-19-06.)

(50 ILCS 320/13) (from Ch. 85, par. 7213)
Sec. 13. Termination of commission.
(a) A financial planning and supervision commission with respect to a unit of local government, and its functions under this Act, shall continue in existence until such time as a determination is made pursuant to subsection (b) of this Section that each of the following exists:
(1) The unit of local government has planned, and is

in the process of good faith implementation of, an effective financial accounting and reporting system in accordance with the requirements of this Act, and it is reasonably expected that such implementation will be completed within 2 years;

(2) The unit of local government has corrected and

eliminated all of the fiscal emergency conditions determined pursuant to this Act and no new fiscal emergency condition has occurred;

(3) The unit of local government has met the

objectives of the financial plan described in Section 8.

(b) The determination that all of such conditions for the termination of the existence of the commission and its functions exist shall be made by the commission and shall be certified to the General Assembly and the governing body of the unit of local government.
(c) The commission shall prepare and submit with such certification a final report of its activities, in such form as is appropriate for the purpose of providing a record of its activities and assisting other commissions created under this Act in the conduct of their functions. All of the books and records of the commission shall be delivered to the State Comptroller for retention and safekeeping.
(d) Upon termination of the commission, all moneys of the commission still remaining in the possession of the commission shall be paid to the State Treasurer and held in a separate fund for the payment and satisfaction of all remaining obligations of the commission. Any excess shall be paid over to the General Revenue Fund.
(e) If, at the time of termination of the commission, an effective financial accounting and reporting system has not been fully implemented, the Governor shall monitor the progress of implementation and shall exercise his authority to secure full implementation at the earliest time feasible but within 2 years from such termination.
(Source: P.A. 86-1211.)

(50 ILCS 320/14) (from Ch. 85, par. 7214)
Sec. 14. Application of Act. A unit of local government may by contract declare that the provisions of this Act shall not apply to any indebtedness, obligation or liability incurred under such contract.
(Source: P.A. 86-1211.)



50 ILCS 325/ - Relief Tax Authorization Act.

(50 ILCS 325/0.01) (from Ch. 107, par. 46.9)
Sec. 0.01. Short title. This Act may be cited as the Relief Tax Authorization Act.
(Source: P.A. 86-1324.)

(50 ILCS 325/1) (from Ch. 107, par. 47)
Sec. 1. Any governmental unit charged with the duty of administering relief to poor and indigent persons which levied taxes for the year 1936 or shall have levied taxes for any year thereafter for the relief and support of all poor and indigent persons lawfully resident therein may use that part of the proceeds of such taxes, not required to pay expenditures incurred for such poor relief purposes in the year for which such taxes shall have been levied or to pay warrants issued in anticipation thereof, for the relief and support of all poor and indigent persons lawfully resident therein for any year after the year for which such taxes shall have been levied.
That such taxes so levied for the year 1936 or for any year thereafter may have exceeded the amount required to pay poor relief expenditures actually incurred in the year for which such taxes were or will be levied shall not constitute an objection to the validity of such taxes inasmuch as the amount of money actually needed for poor relief purposes for any year can only be estimated and cannot be realized during the year for which such taxes have been levied and could not have been known at the time such taxes were levied and the need for money for poor relief purposes is an obligation continuing from year to year and will require the expenditure of money therefor in the year or years following such levy.
The use of such proceeds of said poor relief taxes in paying poor relief expenditures incurred in the following year or years and the inclusion thereof in the appropriation ordinance for the following year or years by any such governmental unit is declared to have been within the intent of the statute authorizing the levy of such taxes and such appropriations are hereby legalized.
(Source: Laws 1937, p. 278.)



50 ILCS 330/ - Illinois Municipal Budget Law.

(50 ILCS 330/1) (from Ch. 85, par. 801)
Sec. 1. Title of Act. This Act may be cited as the Illinois Municipal Budget Law.
(Source: P.A. 86-1475.)

(50 ILCS 330/2) (from Ch. 85, par. 802)
Sec. 2. The following terms, unless the context otherwise indicates, have the following meaning:
(1) "Municipality" means and includes all municipal corporations and political subdivisions of this State, or any such unit or body hereafter created by authority of law, except the following: (a) The State of Illinois; (b) counties; (c) cities, villages and incorporated towns; (d) sanitary districts created under "An Act to create sanitary districts and to remove obstructions in the Des Plaines and Illinois Rivers", approved May 29, 1889, as amended; (e) forest preserve districts having a population of 500,000 or more, created under "An Act to provide for the creation and management of forest preserve districts and repealing certain Acts therein named", approved June 27, 1913, as amended; (f) school districts; (g) the Chicago Park District created under "An Act in relation to the creation, maintenance, operation and improvement of the Chicago Park District", approved, June 10, 1933, as amended; (h) park districts created under "The Park District Code", approved July 8, 1947, as amended; (i) the Regional Transportation Authority created under the "Regional Transportation Authority Act", enacted by the 78th General Assembly; and (j) the Illinois Sports Facilities Authority.
(2) "Governing body" means the corporate authorities, body, or other officer of the municipality authorized by law to raise revenue, appropriate funds, or levy taxes for the operation and maintenance thereof.
(3) "Department" means the Department of Commerce and Economic Opportunity.
(Source: P.A. 94-793, eff. 5-19-06.)

(50 ILCS 330/3) (from Ch. 85, par. 803)
Sec. 3. The governing body of each municipality of this State, coming within the provisions of this Act, shall, within or before the first quarter of each fiscal year, adopt a combined annual budget and appropriation ordinance, by which ordinance the governing body may appropriate such sum or sums of money as may be deemed necessary to defray all necessary expenses and liabilities of such municipality, and in such annual budget and appropriation ordinance shall specify the objects and purposes for which such appropriations are made, and the amount appropriated for each object or purpose. The municipality may pass a continuing annual budget ordinance. The municipality may expend funds during the first quarter of the fiscal year before the municipality has adopted the combined annual budget and appropriation ordinance.
The budget included in such ordinance shall contain a statement of the cash on hand at the beginning of the fiscal year, an estimate of the cash expected to be received during such fiscal year from all sources, an estimate of the expenditures contemplated for such fiscal year, and a statement of the estimated cash expected to be on hand at the end of such year. The estimate of taxes to be received may be based upon the amount of actual cash receipts that may reasonably be expected by the municipality during such fiscal year, estimated from the experience of the municipality in prior years and with due regard for other circumstances that may substantially affect such receipts. Provided, however, that nothing in this Act shall be construed as requiring any municipality to change or preventing any municipality from changing from a cash basis of financing to a surplus or deficit basis of financing; or as requiring any municipality to change or preventing any municipality from changing its system of accounting.
The governing body of each municipality shall fix a fiscal year therefor. If the beginning of the fiscal year of a municipality is subsequent to the time that the tax levy for such fiscal year shall be made, then such annual budget and appropriation ordinance shall be adopted prior to the time such tax levy shall be made.
Such budget and appropriation ordinance shall be prepared in tentative form by some person or persons designated by the governing body, and in such tentative form shall be made conveniently available to public inspection for at least thirty days prior to final action thereon. Provided, that in townships such tentative ordinance for purposes other than the road and bridge fund shall be prepared by the board of town trustees. At least one public hearing shall be held as to such budget and appropriation ordinance prior to final action thereon, notice of which shall be given by publication in an English language newspaper published in such municipality, at least 30 days prior to the time of such hearing. If there is no newspaper published in such municipality, then notice of such public hearing shall be given by publication in an English language newspaper published in the county in which such municipality is located and having general circulation within such municipality. If there is no such newspaper published in the county, notice of such public hearing shall be given by posting notices thereof in five of the most public places in such municipality. Such notice shall state the time and place where copies of the tentative budget and appropriation ordinance are available for public inspection and the time and place of the hearing. It shall be the duty of the clerk, secretary, or other similar officer, of such municipality to make such tentative budget and appropriation ordinance available to public inspection, and to arrange for such public hearing or hearings. Except as otherwise provided by law, no further appropriations shall be made at any other time within such fiscal year, provided that the governing body of such municipality may from time to time make transfers between the various items in any fund in such appropriation ordinance not exceeding in the aggregate ten per cent of the total amount appropriated in such fund by such ordinance, may transfer funds received by the taxing district as the result of an erroneous distribution of property taxes by a county treasurer back to that county treasurer without amending the budget and appropriation ordinance, and may amend such budget and appropriation ordinance from time to time by the same procedure as is herein provided for the original adoption of a budget and appropriation ordinance; provided that nothing in this section shall be construed to permit transfers between funds required by law to be kept separate.
(Source: P.A. 89-548, eff. 1-1-97; 90-439, eff. 8-16-97.)

(50 ILCS 330/4) (from Ch. 85, par. 804)
Sec. 4. The failure by any governing body of any municipality to adopt an annual budget and appropriation ordinance, or to comply in any respect with the provisions of this Act, shall not affect the validity of any tax levy of any such municipality, otherwise in conformity with the law.
(Source: Laws 1943, vol. 1, p. 1060.)

(50 ILCS 330/5)
Sec. 5. (Repealed).
(Source: Laws 1945, p. 1218. Repealed by P.A. 98-44, eff. 6-28-13.)



50 ILCS 335/ - Municipality and Sanitary District Mutual Expenditure Act.

(50 ILCS 335/0.01) (from Ch. 85, par. 1620)
Sec. 0.01. Short title. This Act may be cited as the Municipality and Sanitary District Mutual Expenditure Act.
(Source: P.A. 86-1324.)

(50 ILCS 335/1) (from Ch. 85, par. 1621)
Sec. 1. That a sanitary district created under An Act to create sanitary districts and to provide for sewage disposal, approved June 22, 1917, as amended, and cities and villages, whether special charter or otherwise, may mutually join in the hereinafter set forth acts if the city or village and the sanitary district include substantially the same area and they join together for the purposes set forth in the act aforesaid.
(Source: Laws 1967, p. 84.)

(50 ILCS 335/2) (from Ch. 85, par. 1622)
Sec. 2. "Substantially" shall be interpreted to mean that the major portion of the city or village is located in the sanitary district.
(Source: Laws 1967, p. 84.)

(50 ILCS 335/3) (from Ch. 85, par. 1623)
Sec. 3. The sanitary district by a 2/3 vote of its board of trustees and the city or village by a 2/3 vote of its corporate authorities may spend their funds for the purchase of land, for the construction, maintenance, operation, or enlargement of any sanitary sewer system, including lagoons, filtration plants and collection systems and all other parts of the system.
(Source: Laws 1967, p. 84.)

(50 ILCS 335/4) (from Ch. 85, par. 1624)
Sec. 4. Any land or assets of any system to be built, being built, or built may be transferred from one municipality to the other upon a 2/3 vote of the corporate authorities of both municipalities involved.
(Source: Laws 1967, p. 84.)

(50 ILCS 335/5) (from Ch. 85, par. 1625)
Sec. 5. This act shall not apply to sanitary districts in which are located cities or villages of over 500,000 population.
(Source: Laws 1967, p. 84.)



50 ILCS 340/ - Investment of Municipal Funds Act.

(50 ILCS 340/0.01) (from Ch. 146 1/2, par. 3.01)
Sec. 0.01. Short title. This Act may be cited as the Investment of Municipal Funds Act.
(Source: P.A. 86-1324.)

(50 ILCS 340/1) (from Ch. 146 1/2, par. 3.1)
Sec. 1. Every county, park district, sanitary district, or other municipal corporation, holding in its treasury funds which are set aside for use for particular purposes, including any funds that are disbursed to a county or municipality as their share of the taxes collected under the "Motor Fuel Tax Law", but which are not immediately necessary for those purposes, by ordinance, may use those funds, or any of them, in the purchase of tax anticipation warrants issued by the county, park district, sanitary district, or other municipal corporation possessing the funds against taxes levied by that county, park district, sanitary district, or other municipal corporation. These warrants shall bear interest not to exceed four percent annually. All interest upon these warrants, and all money paid in redemption of these warrants, or received from the resale thereof, shall at once be credited to and placed in the particular fund used to purchase the specified warrants. Likewise, every county, park district, sanitary district, or other municipal corporation, by resolution or ordinance may use the money in the specified funds in the purchase of municipal bonds issued by the county, park district, sanitary district, or other municipal corporation, possessing the funds and representing an obligation and pledging the credit of that county, park district, sanitary district, or other municipal corporation, or bonds and other interest bearing obligations of the United States, of the State of Illinois, or of any other state or of any political subdivision or agency of the State of Illinois or of any other state, whether the interest earned thereon is taxable or tax-exempt under federal law, including savings accounts and savings certificates of deposit of any State or National Bank if such accounts and certificates are fully insured by the Federal Deposit Insurance Corporation, withdrawable capital accounts or deposits of State or federal chartered savings and loan associations which are fully insured by the Federal Savings and Loan Insurance Corporation, or treasury notes and other securities issued by agencies of the United States. All interest upon these bonds or obligations and all money paid in redemption of these bonds or obligations or realized from the sale thereof, if afterwards sold, shall at once be credited to and placed in the particular fund used to purchase the specified bonds or obligations.
No bank or savings and loan association shall receive public funds as permitted by this Section, unless it has complied with the requirements established pursuant to Section 6 of "An Act relating to certain investments of public funds by public agencies", approved July 23, 1943, as now or hereafter amended.
This amendatory Act of 1975 is not a limit on any home rule unit.
(Source: P.A. 93-360, eff. 7-24-03.)

(50 ILCS 340/2) (from Ch. 146 1/2, par. 3.2)
Sec. 2. If at any time it is deemed expedient to convert into money any tax anticipation warrants theretofore issued and purchased with public funds pursuant to the provisions of Section 1 of this Act, before receipt of the taxes in anticipation of which the warrants were issued, the governing body of the county, park district, sanitary district, or other municipal corporation, by ordinance or resolution, may authorize a resale of such warrants and adjust the interest rate thereon or may authorize the issuance and sale of a like principal amount of any warrants for the same purpose and in anticipation of the same taxes as the original warrants were issued. These new warrants may have any date subsequent to the date of the original tax anticipation warrants. The new tax anticipation warrants shall be of the denomination and shall bear interest at the rate, not to exceed the statutory rate, that is authorized by the ordinance or resolution specified in this section.
Simultaneously with the delivery of these new tax anticipation warrants a like principal amount of the original warrants that were issued against the same tax that is anticipated by the new warrants shall be paid and cancelled. The proceeds of the sale of these new tax anticipation warrants shall be used first to restore to the fund or funds so invested in the original tax anticipation warrants, money equivalent to the par value and accrued interest of the original tax anticipation warrants and the balance, if any, shall revert to the fund for the creation of which the tax so anticipated was levied.
When tax anticipation warrants are reissued they shall bear the index numerical designation of the original warrants and shall be subnumbered consecutively in the order of reissuance, and shall be paid in the direct order of reissuance, beginning with the earliest subnumber.
In determining the priority of payment of more than one series of tax anticipation warrants against the collection of the same tax the various series shall be treated as having been issued on the date of the original issue of each series of warrants. The series prior in point of time as thus determined shall be paid first.
This Act shall not apply to cities, villages, and incorporated towns.
(Source: Laws 1941, vol. 2, p. 473.)



50 ILCS 345/ - Local Governmental Acceptance of Credit Cards Act.

(50 ILCS 345/1)
Sec. 1. Short title. This Act may be cited as the Local Governmental Acceptance of Credit Cards Act.
(Source: P.A. 90-518, eff. 8-22-97.)

(50 ILCS 345/10)
Sec. 10. Definitions.
"Authorized obligation" means, in connection with a county, city, town, or other similar form of local municipal government, any fine, fee, charge, tax, or cost imposed by, owing to, or collected by or on behalf of a unit of local government. In connection with a community college district, "authorized obligation" means tuition costs, books, charges for meals, and other education or college-related fines, fees, charges, or costs imposed upon or incurred by students or pupils.
"Credit card" means an instrument or device, whether known as a credit card, bank card, charge card, debit card, automated teller machine card, secured credit card, smart card, electronic purse, prepaid card, affinity card, or by any other name, issued with or without fee by an issuer for the use of the holder to obtain credit, money, goods, services, or anything else of value.
(Source: P.A. 90-518, eff. 8-22-97.)

(50 ILCS 345/15)
Sec. 15. Local government credit card acceptance program.
(a) Any unit of local government and any community college district that has the authority to accept the payment of funds for any purpose is authorized, but not required, to accept payment by credit card.
(b) This Act shall be broadly construed to authorize, but not require, acceptance of credit card payments by all units of local government and community college districts.
(c) This Act authorizes the acceptance of credit card payments for all types of authorized obligations.
(d) This Act does not limit the authority of clerks of court to accept payment by credit card pursuant to the Clerks of Court Act or the Unified Code of Corrections.
(e) A local governmental entity may not receive and retain, directly or indirectly, any convenience fee, surcharge, or other fee in excess of the amount paid in connection with the credit card transaction. In addition, a financial institution or service provider may not pay, refund, rebate, or return, directly or indirectly, to a local governmental entity for final retention any portion of a surcharge, convenience fee, or other fee paid in connection with a credit card transaction.
(Source: P.A. 90-518, eff. 8-22-97.)

(50 ILCS 345/20)
Sec. 20. Election by local governmental entities to accept credit cards.
(a) The decision whether to accept credit card payments for any particular type of obligation shall be made by the governing body of the local governmental entity that has general discretionary authority over the manner of acceptance of payments. The governing body may adopt reasonable rules governing the manner of acceptance of payments by credit card. Except as provided in subsection (b) of Section 20-25 of the Property Tax Code, no decision to accept credit card payments under this Act shall be made until the governing body has determined, following a public hearing held not sooner than 10 nor later than 30 days following public notice of the hearing, that the acceptance of credit card payments for the types of authorized obligations specified in the public notice is in the best interests of the citizens and governmental administration of the local governmental entity or community college and of the students and taxpayers thereof.
(b) The governing body of the entity accepting payment by credit card may enter into agreements with one or more financial institutions or other service providers to facilitate the acceptance and processing of credit card payments. Such agreements shall identify the specific services to be provided, an itemized list of the fees charged, and the means by which each such fee shall be paid. Such agreements may include a discount fee to cover the costs of interchange, assessments and authorizations, a per item processing fee for the service provider, and any other fee, including a payment of a surcharge or convenience fee, that may be applicable to specific circumstances. Any agreement for acceptance of payments by credit cards may be canceled by the governmental entity upon giving reasonable notice of intent to cancel.
(c) An entity accepting payments by credit card may pay amounts due a financial institution or other service provider by (i) paying the financial institution or other service provider upon presentation of an invoice or (ii) allowing the financial institution or other service provider to withhold the amount of the fees from the credit card payment. A discount or processing fee may be authorized whenever the governing body of the entity determines that any reduction of revenue resulting from the discount or processing fee will be in the best interest of the entity. Items that may be considered in making a determination to authorize the payment of fees or the acceptance of a discount include, but are not limited to, improved governmental cash flows, reduction of governmental overhead, improved governmental financial security, a combination of these items, and the benefit of increased public convenience. No payment to or withheld by a financial institution or other service provider may exceed the amounts authorized under subsection (b) of Section 25.
(d) Unless specifically prohibited by an ordinance or rule adopted by the governing body of the local governmental entity, a person may pay multiple tax bills in a single transaction.
(Source: P.A. 96-1248, eff. 7-23-10.)

(50 ILCS 345/25)
Sec. 25. Payment of fees by cardholders.
(a) The governing body of a local governmental entity authorizing acceptance of payment by credit card may, but is not required to, impose a convenience fee or surcharge upon a cardholder making payment by credit card in an amount to wholly or partially offset, but in no event exceed, the amount of any discount or processing fee incurred by the local governmental entity. This convenience fee or surcharge may be applied only when allowed under the operating rules and regulations of the credit card involved. When a cardholder elects to make a payment by credit card to a local governmental entity and a convenience fee or surcharge is imposed, the payment of the convenience fee or surcharge shall be deemed voluntary by the person and shall not be refundable.
(b) No fee, or accumulation of fees, that exceeds the lesser of $20 or 5% of the principal amount charged may be imposed in connection with the issuance of any license, sticker, or permit, or with respect to any other similar transaction. No fee, or accumulation of fees, that exceeds the lesser of $5 or 5% of the transaction involved may be imposed in connection with the payment of any fine. No fee, or accumulation of fees, in excess of the lesser of $40 or 3% of the principal amount charged may be imposed in connection with the payment of any real estate or other tax.
(c) Notwithstanding the provisions of subsection (b), a minimum fee of $1 may be imposed with respect to any transaction.
Notwithstanding the provisions of subsection (b), a fee in excess of the limits in subsection (b) may be imposed by a local governmental entity on a transaction if (i) the fee imposed by the local governmental entity is no greater than a fee charged by the financial institution or service provider accepting and processing credit card payments on behalf of the local governmental entity; (ii) the financial institution or service provider accepting and processing the credit card payments was selected by competitive bid and, when applicable, in accordance with the provisions of the Illinois Procurement Code; and (iii) the local governmental entity fully discloses the amount of the fee to the cardholder.
(Source: P.A. 92-114, eff. 1-1-02.)

(50 ILCS 345/30)
Sec. 30. Relief from underlying obligation. A person who makes a payment by credit card to a local governmental entity shall not be relieved from liability for the underlying obligation except to the extent that the local governmental entity realizes final payment of the underlying obligation in cash or the equivalent. If final payment is not made by the credit card issuer or other guarantor of payment in the credit card transaction, then the underlying obligation shall survive and the local governmental entity shall retain all remedies for enforcement that would have applied if the credit card transaction had not occurred. A person making payment by credit card is not liable for any discount or fee paid to a credit card issuer or other party by a local governmental entity.
(Source: P.A. 90-518, eff. 8-22-97.)

(50 ILCS 345/35)
Sec. 35. Liability of local governmental employees. A local governmental employee who accepts payment by credit card in accordance with this Act and any applicable rules shall not incur personal liability for the final collection of the payment.
(Source: P.A. 90-518, eff. 8-22-97.)

(50 ILCS 345/95)
Sec. 95. (Amendatory provisions; text omitted).
(Source: P.A. 90-518, eff. 8-22-97; text omitted.)

(50 ILCS 345/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 90-518, eff. 8-22-97.)



50 ILCS 350/ - Community Self-Revitalization Act.

(50 ILCS 350/1)
Sec. 1. Short title. This Act may be cited as the Community Self-Revitalization Act.
(Source: P.A. 95-557, eff. 8-30-07.)

(50 ILCS 350/5)
Sec. 5. Findings and purpose.
(a) The General Assembly finds that:
(1) There is a great need for economic revitalization

in many communities throughout this State.

(2) Each community has valuable resources at its

fingertips that can be tapped in the revitalization process.

(3) With adequate support and assistance from the

State and other resources, each community can participate in and shepherd its own economic renewal.

(4) Successful redevelopment plans are based on

policy that is responsive to the existing composition and character of the economically distressed community and that allows and compels the community to participate in the redevelopment planning process.

(5) A successful redevelopment initiative creates and

maintains a capable and adaptable workforce, has access to capital, has a sound fiscal base, has adequate infrastructure, has well-managed natural resources, and has an attractive quality of life.

(b) It is the purpose of this legislation to provide a mechanism for an economically distressed community to use in its efforts to revitalize the community.
(Source: P.A. 95-557, eff. 8-30-07.)

(50 ILCS 350/10)
Sec. 10. Definitions. As used in this Section:
"Community" means a municipality or a county with respect to the unincorporated areas of a county.
"Department" means the Department of Commerce and Economic Opportunity.
"Economically distressed community" means (i) in the case of a municipality with a population of 25,000 or more, the municipality is certified by the Department as being in the highest 10% of all municipalities of 25,000 or more in the State in its average annual total unemployment rate for the last completed calendar year and its poverty rate, pursuant to the most recent U.S. census data available or (ii) in the case of a municipality with a population of less than 25,000 or an unincorporated area, a municipality or unincorporated area that is located at least partly in a county that is certified by the Department as being in the highest 10% of all counties in its average annual total unemployment rate for the last completed calendar year and its poverty rate, pursuant to the most recent U.S. census data available.
(Source: P.A. 95-557, eff. 8-30-07.)

(50 ILCS 350/15)
Sec. 15. Certification; Board of Economic Advisors.
(a) In order to receive the assistance as provided in this Act, a community shall first, by ordinance passed by its corporate authorities, request that the Department certify that it is an economically distressed community. The community must submit a certified copy of the ordinance to the Department. After review of the ordinance, if the Department determines that the community meets the requirements for certification, the Department may certify the community as an economically distressed community.
(b) A community that is certified by the Department as an economically distressed community may appoint a Board of Economic Advisors to create and implement a revitalization plan for the community. The Board shall consist of 18 members of the community, appointed by the mayor or the presiding officer of the county or jointly by the presiding officers of each municipality and county that have joined to form a community for the purposes of this Act. Up to 18 Board members may be appointed from the following vital sectors:
(1) A member representing households and families.
(2) A member representing religious organizations.
(3) A member representing educational institutions.
(4) A member representing daycare centers, care

centers for persons with disabilities, and care centers for the disadvantaged.

(5) A member representing community based

organizations such as neighborhood improvement associations.

(6) A member representing federal and State

employment service systems, skill training centers, and placement referrals.

(7) A member representing Masonic organizations,

fraternities, sororities, and social clubs.

(8) A member representing hospitals, nursing homes,

senior citizens, public health agencies, and funeral homes.

(9) A member representing organized sports, parks,

parties, and games of chance.

(10) A member representing political parties, clubs,

and affiliations, and election related matters concerning voter education and participation.

(11) A member representing the cultural aspects of

the community, including cultural events, lifestyles, languages, music, visual and performing arts, and literature.

(12) A member representing police and fire protection

agencies, prisons, weapons systems, and the military industrial complex.

(13) A member representing local businesses.
(14) A member representing the retail industry.
(15) A member representing the service industry.
(16) A member representing the industrial,

production, and manufacturing sectors.

(17) A member representing the advertising and

marketing industry.

(18) A member representing the technology services

industry.

The Board shall meet initially within 30 days of its appointment, shall select one member as chairperson at its initial meeting, and shall thereafter meet at the call of the chairperson. Members of the Board shall serve without compensation.
(c) One third of the initial appointees shall serve for 2 years, one third shall serve for 3 years, and one third shall serve for 4 years, as determined by lot. Subsequent appointees shall serve terms of 5 years.
(d) The Board shall create a 3-year to 5-year revitalization plan for the community. The plan shall contain distinct, measurable objectives for revitalization. The objectives shall be used to guide ongoing implementation of the plan and to measure progress during the 3-year to 5-year period. The Board shall work in a dynamic manner defining goals for the community based on the strengths and weaknesses of the individual sectors of the community as presented by each member of the Board. The Board shall meet periodically and revise the plan in light of the input from each member of the Board concerning his or her respective sector of expertise. The process shall be a community driven revitalization process, with community-specific data determining the direction and scope of the revitalization.
(Source: P.A. 99-143, eff. 7-27-15.)

(50 ILCS 350/20)
Sec. 20. Action by the Board.
(a) Organize. The Board shall first assess the needs and the resources of the community operating from the basic premise that the family unit is the primary unit of community and that the demand for goods and services from this residential sector is the main source of recovery and growth for the redevelopment of a community. The Board shall inventory community assets, including the condition of the family with respect to the role of the family as workers, consumers, and investors. The Board shall inventory the type and viability of businesses and industries currently in the community. In compiling the inventory, the Board shall rely on the input of each Board member with respect to his or her expertise in a given sector of the revitalization plan.
(b) Revitalize. In implementing the revitalization plan, the Board shall focus on and build from existing resources in the community, growing existing businesses rather than luring business into the community from the outside. The Board shall also focus on the residents themselves rather than jobs. The Board shall promote investment in training residents in areas that will lead to employment and in turn will bring revenue into the community.
(c) Mobilize. The Board shall engage in the dynamic process of community self-revitalization through a continuous reassessment of the needs of the community in the revitalization process. As each goal of the 3-year to 5-year plan is achieved, the Board shall draw from the resources of its members to establish new goals and implement new strategies employing the lessons learned in the earlier stages of revitalization.
(d) Advise. The Board shall act as the liaison between the community and the local, county, and State Government. The Board shall make use of the resources of these governmental entities and shall provide counsel to each of these bodies with respect to economic development.
The Board shall also act as a liaison between private business entities located in the community and the community itself. The Board shall offer advice and assistance to these entities when requested and provide incentives and support, both economic and otherwise, to facilitate expansion and further investment in the community by the businesses.
The Board shall annually submit a report to the General Assembly and the Governor summarizing the accomplishments of the community concerning revitalization and the goals of the community for future revitalization.
(Source: P.A. 95-557, eff. 8-30-07.)

(50 ILCS 350/25)
Sec. 25. Funding sources. Subject to appropriation, the Department may make grants to communities that are certified as economically distressed communities under this Act and that create a Board of Economic Advisors under this Act for the operational expenses of the Board. The procedures for grant application shall be established by the Department by rule.
(Source: P.A. 95-557, eff. 8-30-07.)

(50 ILCS 350/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 95-557, eff. 8-30-07.)



50 ILCS 405/ - Local Government Debt Limitation Act.

(50 ILCS 405/0.01) (from Ch. 85, par. 850)
Sec. 0.01. Short title. This Act may be cited as the Local Government Debt Limitation Act.
(Source: P.A. 86-1324.)

(50 ILCS 405/1) (from Ch. 85, par. 851)
Sec. 1. Except as hereinafter provided in this Act or otherwise specifically provided by law, no county having a population of less than 500,000 and no township, school district or other municipal corporation having a population of less than 300,000 shall become indebted in any manner or for any purpose, to an amount, including existing indebtedness, in the aggregate exceeding 2.875% on the value of the taxable property therein, to be ascertained by the last assessment for State and county taxes, previous to the incurring of such indebtedness or, until January 1, 1983, if greater, the sum that is produced by multiplying such governmental unit's 1978 equalized assessed valuation by the debt limitation percentage in effect on January 1, 1979.
Any county, township, school district and municipal corporation may provide by resolution for the taking of a census of the population thereof in order to determine the number of such population for any and all purposes of this Act. The courts in this State shall take judicial notice of the population of any county or township or school district or municipal corporation as the same may appear from the latest county or township or school district or municipal corporation census so taken. However, no county or township or school district or municipal corporation census shall be taken by the authority of this section, more often than once in 3 years.
(Source: P.A. 81-1506.)

(50 ILCS 405/1.2) (from Ch. 85, par. 851.2)
Sec. 1.2. The limitation prescribed in Section 1 of this Act shall not apply to any indebtedness of any school district for acquiring or improving a site or sites, constructing, extending, improving and equipping school buildings or establishing a working cash fund.
(Source: Laws 1957, p. 285.)

(50 ILCS 405/1.3) (from Ch. 85, par. 851.3)
Sec. 1.3. The limitation prescribed in section 1 of this act shall not apply to any indebtedness of any school district incurred in connection with the issuance of funding bonds.
(Source: Laws 1941, vol. 2, p. 472.)

(50 ILCS 405/1.5) (from Ch. 85, par. 851.5)
Sec. 1.5. The limitation prescribed in section 1 of this Act shall not apply to any indebtedness of any township or road district for the construction, improvement and repair of roads and bridges or other road purposes, and work incident thereto.
(Source: Laws 1937, p. 931.)

(50 ILCS 405/1.5a) (from Ch. 85, par. 851.5a)
Sec. 1.5a. The limitation prescribed in Section 1 of this Act shall not apply to any indebtedness of any town to establish, acquire by purchase or otherwise, construct, improve, extend, repair, equip, maintain and operate a public hospital.
(Source: Laws 1945, p. 1203.)

(50 ILCS 405/1.5b) (from Ch. 85, par. 851.5b)
Sec. 1.5b. The limitation prescribed in Section 1 of this Act shall not apply to any indebtedness of any fire protection district to acquire, establish, maintain and operate fire stations, including the acquisition of a site or sites therefor, facilities, vehicles, apparatus and equipment for fire protection purposes.
(Source: Laws 1957, p. 204.)

(50 ILCS 405/1.5c) (from Ch. 85, par. 851.5c)
Sec. 1.5c. The limitation prescribed in Section 1 of this Act shall not apply to any indebtedness incurred by River Conservancy Districts organized under "An Act authorizing the formation of River Conservancy Districts and giving such Districts powers to effectuate river and flood control, drainage, irrigation, conservation, sanitation, navigation, recreation, development of water supplies and the protection of fish life", approved June 11, 1925, as amended.
(Source: Laws 1961, p. 2307.)

(50 ILCS 405/1.5d) (from Ch. 85, par. 851.5d)
Sec. 1.5d. The limitations prescribed in Section 1 of this Act shall not apply to any indebtedness incurred by any hospital district organized under "An Act providing for the creation and operation of Hospital Districts," approved July 15, 1949, as amended.
(Source: Laws 1965, p. 2719.)

(50 ILCS 405/1.10) (from Ch. 85, par. 851.10)
Sec. 1.10. The limitation prescribed in section 1 of this act shall not apply to any indebtedness of any county for the purpose of building a county court house, jail and other necessary county buildings, and to provide proper rooms and offices for the accommodation of the circuit court of the county, and for the county board, State's attorney, county clerk, county treasurer, recorder, sheriff and clerks of court and to provide suitable furniture therefor.
(Source: P.A. 83-345.)

(50 ILCS 405/1.15) (from Ch. 85, par. 851.15)
Sec. 1.15. The limitations prescribed in Section 1 of this Act shall not apply to any indebtedness incurred by any city, village or incorporated town under "An Act to authorize certain cities, villages and incorporated towns to issue bonds for the payment of past due salaries to firemen and policemen," enacted by the Sixty-second General Assembly.
(Source: P.A. 87-895.)

(50 ILCS 405/1.15a) (from Ch. 85, par. 851.15a)
Sec. 1.15a. The limitation prescribed in Section 1 of this Act shall not apply to any indebtedness incurred by sanitary districts organized under "An Act to create sanitary districts and to provide for sewage disposal and to provide for the annexation of additional territory to any such district and to authorize sanitary districts to acquire by purchase or construction and upon acquisition to maintain and operate a waterworks or drainage system and to improve and extend the same and issue general obligation bonds, revenue bonds or special assessment bonds to pay the cost thereof which revenue bonds shall be payable solely from the revenues of such waterworks or drainage system and to provide for a method of dissolution of such sanitary districts", approved July 2, 1936, as amended.
(Source: Laws 1965, p. 3682.)

(50 ILCS 405/1.16) (from Ch. 85, par. 851.16)
Sec. 1.16. The limitation prescribed in Section 1 of this Act shall not apply to any indebtedness of any sanitary district incorporated under "An Act to create sanitary districts and to provide for sewage disposal", approved June 22, 1917, as amended, for the purpose of constructing, altering, improving or repairing a waterworks or a sewer system, including a plant for the treatment and disposal of sewage.
(Source: Laws 1941, vol. 1, p. 1031.)

(50 ILCS 405/1.16a) (from Ch. 85, par. 851.16a)
Sec. 1.16a. The limitation prescribed in Section 1 of this Act does not apply to any indebtedness for corporate purposes of any sanitary district organized under "An Act to create sanitary districts, and to provide for sewage disposal", approved June 5, 1911, as amended.
(Source: Laws 1968, p. 114.)

(50 ILCS 405/1.17) (from Ch. 85, par. 851.17)
Sec. 1.17. The limitations prescribed in Section 1 of this Act shall not apply to any indebtedness of any surface water protection district organized under "An Act in relation to Surface Water Protection Districts", approved July 15, 1953, as amended, for the purposes of acquiring, establishing, maintaining, and operating of ditches, channels, flumes, or similar waterways, trunk sewers, lateral sewers, manholes, street inlets, roadway culverts, outlet structures, junction chambers, pumping stations, retention basins, dams, levees, gate structures, spillways, control works, or any other types of construction necessary for the collection of surface water within the district boundaries and the subsequent conveyance and disposal of such waters at suitable points of discharge; but the aggregate indebtedness of any such surface water protection district shall not exceed the limitation prescribed in the Act under which it was organized.
(Source: P.A. 83-333.)

(50 ILCS 405/1.18) (from Ch. 85, par. 851.18)
Sec. 1.18. The limitations prescribed in Section 1 of this Act shall not apply to any indebtedness incurred by any city, village or incorporated town under the "Illinois Municipal Code", approved May 29, 1961, as amended.
(Source: Laws 1967, p. 3573.)

(50 ILCS 405/1.19) (from Ch. 85, par. 851.19)
Sec. 1.19. The limitations prescribed in Section 1 of this Act shall not apply to any indebtedness for either acquiring, constructing, operating, and maintaining sewage facilities or sewage treatment plants, or a combination thereof, as the case may be, incurred by any county which has accepted the provisions of "An Act in relation to water supply, drainage, sewage, pollution and flood control in certain counties", approved July 22, 1959, as amended.
(Source: Laws 1968, p. 113.)

(50 ILCS 405/1.20) (from Ch. 85, par. 851.20)
Sec. 1.20. The limitation prescribed in Section 1 of this Act does not apply to any indebtedness of a park district for the acquisition, construction, maintenance and operation of airports and landing fields for aircraft, as provided in Section 9-2b of The Park District Code, as now or hereafter amended, or to any indebtedness of a county with a population of less than 300,000 and contiguous to one, and only one, county with a population over 200,000 and less than 300,000 for the acquisition, construction, maintenance, and operation of airports, landing fields, and related facilities, including roads, utilities, and parking facilities.
(Source: P.A. 86-513.)

(50 ILCS 405/1.21) (from Ch. 85, par. 851.21)
Sec. 1.21.
The limitations prescribed in Section 1 of this Act shall not apply to any indebtedness of any library district incurred for acquiring or improving sites, constructing, extending or improving and equipping sites for public library purposes or for the establishment, support and maintenance of a public library, under the provisions of "The Illinois Public Library District Act", as now or hereafter amended.
(Source: P.A. 78-428.)

(50 ILCS 405/1.22) (from Ch. 85, par. 851.22)
Sec. 1.22. The limitations prescribed in Section 1 of this Act do not apply to any indebtedness of any township for acquisition of open lands and their use for open space purposes under Article 115 of the Township Code.
(Source: P.A. 91-357, eff. 7-29-99.)

(50 ILCS 405/1.23)
Sec. 1.23. Indebtedness of Downstate School Finance Authority. The limitation prescribed in Section 1 of this Act does not apply to any indebtedness of a School Finance Authority created pursuant to Article 1E of the School Code.
(Source: P.A. 92-547, eff. 6-13-02.)



50 ILCS 410/ - Local Government Credit Enhancement Act.

(50 ILCS 410/1) (from Ch. 85, par. 4301)
Sec. 1. This Article may be cited as the Local Government Credit Enhancement Act.
(Source: P.A. 86-1475.)

(50 ILCS 410/2) (from Ch. 85, par. 4302)
Sec. 2. For the purposes of this Act, terms are as defined in the Local Government Debt Reform Act.
(Source: P.A. 93-9, eff. 6-3-03.)

(50 ILCS 410/3) (from Ch. 85, par. 4303)
Sec. 3. In connection with the issuance of its bonds, a governmental unit may enter into agreements (credit agreements) to provide additional security or liquidity, or both, for the bonds. These may include, without limitation, municipal bond insurance, letters of credit, lines of credit, standby bond purchase agreements, surety bonds, and the like, by which the governmental unit may borrow funds to pay or redeem or purchase and hold its bonds and a governmental unit may enter into agreements for the purchase or remarketing of bonds (remarketing agreements) for providing a mechanism for remarketing bonds tendered for purchase in accordance with their terms. The term of such credit agreements or remarketing agreements shall not exceed the term of the bonds, plus any time period necessary to cure any defaults under such agreements.
Without limiting the terms which may be included in any such credit agreements or remarketing agreements, the ordinance may or, if hereinafter so required, shall provide as follows:
(a) Interest rates on the bonds may vary from time to time depending upon criteria established by the governing body, which may include, without limitation: (i) a variation in interest rates as may be necessary to cause bonds to be remarketed from time to time at a price equal to their principal amount plus any accrued interest; (ii) rates set by auctions; or (iii) rates set by formula.
(b) A national banking association, bank, trust company, investment banker or other financial institution may be appointed to serve as a remarketing agent in that connection, and such remarketing agent may be delegated authority by the governing body to determine interest rates in accordance with criteria established by the governing body.
(c) Alternative interest rates or provisions may apply during such times as the bonds are held by the person or persons (financial providers) providing a credit agreement or remarketing agreement for those bonds and during such times, the interest on the bonds may be deemed not exempt from income taxation under the Internal Revenue Code for purposes of State law, as contained in the Bond Authorization Act, relating to the permissible rate of interest to be borne thereon.
(d) Fees may be paid to the financial providers, including all reasonably related costs, including therein costs of enforcement and litigation (all such fees and costs being financial provider payments) and financial provider payments may be paid, without limitation, from proceeds of the bonds being the subject of such agreements, or from bonds issued to refund such bonds, or from whatever enterprise revenues or revenue source, including taxes, pledged to the payment of such bonds, which enterprise revenues or revenue source may be increased to make such financial provider payments, and such financial provider payments shall be made subordinate to the payments on the bonds.
(e) The bonds need not be held in physical form by the financial providers when providing funds to purchase or carry the bonds from others but may be represented in uncertificated form in the credit agreements or remarketing agreements.
(f) The debt or obligation of the governmental unit represented by a bond tendered for purchase to or otherwise made available to the governmental unit and thereupon acquired by either such governmental unit or a financial provider shall not be deemed to be extinguished for purposes of State law until cancelled by the governmental unit or its agent.
(g) The choice of law for the obligations of a financial provider may be made for any state of these United States, but the law which shall apply to the obligations of the governmental unit shall be the law of the State of Illinois, and jurisdiction to enforce such credit agreement or remarketing agreement as against the governmental unit shall be exclusively in the courts of the State of Illinois or in the applicable federal court having jurisdiction and located within the State of Illinois.
(h) The governmental unit may not waive any sovereign immunities from time to time available under the laws of the State of Illinois as to jurisdiction, procedures, and remedies, but any such credit agreement and remarketing agreement shall otherwise by fully enforceable as valid and binding contracts as and to the extent provided by applicable law.
(i) Such credit agreement or remarketing agreement may provide for acceleration of the principal amounts due on the bonds, provided, however, that such acceleration shall be deferred for not less than 18 months from the time any such bond is acquired pursuant to any such agreement.
(Source: P.A. 93-9, eff. 6-3-03.)



50 ILCS 415/ - Local Government Defeasance of Debt Law.

(50 ILCS 415/0.01) (from Ch. 85, par. 4400)
Sec. 0.01. Short title. This Article may be cited as the Local Government Defeasance of Debt Law.
(Source: P.A. 86-1324.)

(50 ILCS 415/1) (from Ch. 85, par. 4401)
Sec. 1. As used in this Article:
(a) "Unit of local government" means any county, city, village, incorporated town, township, school district, special district, and unit, designated as a unit of local government by law, which exercises limited governmental powers or powers in respect to limited governmental subjects.
(b) "Debt" means indebtedness incurred by a unit of local government through the issuance and sale of bonds, or through an equivalent manner of borrowing for which notes or other evidences of indebtedness are issued fixing the amount of principal and interest from time to time payable to retire the indebtedness.
(c) "Gross defeasance" means the deposit in escrow of cash or cash equivalents in an amount sufficient to pay all remaining principal and interest until maturity of any debt outstanding.
(d) "Net defeasance" means the deposit in escrow of moneys in an amount sufficient, when added to guaranteed interest earnings of such funds, to pay all remaining principal and interest until maturity of any debt outstanding.
(e) "Escrow" means a fiduciary account established with (i) any banking corporation which is both organized under the Illinois Banking Act, as amended and authorized to accept and administer trusts in this State, or (ii) any national banking association which has its principal place of business in this State and which also is authorized to accept and administer trusts in this State.
(Source: P.A. 83-1536.)

(50 ILCS 415/2) (from Ch. 85, par. 4402)
Sec. 2. Whenever it is advantageous and in the public interest to do so, a unit of local government is empowered to effect the net defeasance or the gross defeasance of any outstanding debt lawfully incurred by such unit of local government. When an escrow has been established to effect such net defeasance or gross defeasance of an outstanding debt, the moneys or cash equivalents deposited in such escrow shall be invested and reinvested, pursuant to the direction of the governing authority of such unit of local government, in bonds and other interest bearing obligations of the State of Illinois, or in such accounts, certificates, bills, obligations, shares, pools or other securities as are authorized for the investment of public funds under "An Act relating to certain investments of public funds by public agencies", approved July 23, 1943, as amended; and all interest income or profit derived therefrom in excess of the amounts needed for expenses of administration of the escrow and for payment of all remaining principal and interest until maturity of the debt which is the subject of that escrow shall be transmitted when earned to such unit of local government, pursuant to directions from its governing authority, to be credited to such funds as the governing authority of such unit of local government shall by ordinance or resolution direct.
(Source: P.A. 83-1536.)

(50 ILCS 415/3) (from Ch. 85, par. 4403)
Sec. 3. Nothing in this Act shall be construed to permit any invested or reinvested moneys or cash equivalents or any income or profit derived therefrom to be transmitted out of any escrow established pursuant to Section 2 of this Act until such time as there are sufficient moneys or cash equivalents invested or reinvested in such escrow, independent of future interest income or profit to be derived therefrom, to pay all remaining principal and interest until maturity of the debt which is the subject of that escrow, nor to permit any invested or reinvested moneys or cash equivalents or any income or profit derived therefrom to be transmitted out of such escrow if such action would reduce the amount of such escrow below the amount needed for payment of all remaining principal and interest until maturity of the debt which is the subject of that escrow.
(Source: P.A. 83-1536.)



50 ILCS 420/ - Tax Anticipation Note Act.

(50 ILCS 420/0.01) (from Ch. 85, par. 820)
Sec. 0.01. Short title. This Act may be cited as the Tax Anticipation Note Act.
(Source: P.A. 86-1324.)

(50 ILCS 420/1) (from Ch. 85, par. 821)
Sec. 1. As used in this Act "Unit of Government" means any county, municipality, township, special district or unit of local government designated as a unit of local government by law authorized to levy ad valorem taxes, or any school district or public community college district. "Governing Body" means the council, board, commission or body, by whatever name it is known, having charge of the finances of the Unit of Government.
(Source: P.A. 82-622.)

(50 ILCS 420/2) (from Ch. 85, par. 822)
Sec. 2. Any Unit of Government may issue from time to time general obligation notes (hereinafter called the "Notes") in an amount including principal, interest thereon and costs of issuance thereof not to exceed 85% of the taxes levied, for a specific fund, for the year during which the Notes are issued. No Notes shall be issued, however, during any fiscal year in which there are tax anticipation warrants outstanding against the tax levied for such fiscal year.
(Source: P.A. 84-953.)

(50 ILCS 420/3) (from Ch. 85, par. 823)
Sec. 3. The Notes shall bear interest at a rate or rates not to exceed that permitted in "An Act to authorize public corporations to issue bonds, other evidences of indebtedness and tax anticipation warrants subject to interest rate limitations set forth therein", approved May 26, 1970, as now or hereafter amended. Such notes shall mature within two years from the date issued. The Unit of Government shall be permitted to refund the Notes at or before the maturity date thereof if it reasonably appears that at such maturity date the taxes which have been pledged for the payment of the Notes have not been or will not be collected and received by the Unit of Government. The maturity date of the refunding Notes shall be the earliest date at which it is deemed possible to pay the Notes coming due. The Notes and the refunding Notes shall be the direct general obligations of the Unit of Government and shall so represent on the face thereof. The full faith and credit of the Unit of Government shall be pledged for the punctual payment of the principal of and interest on the Notes and on the refunding Notes.
(Source: P.A. 84-953.)

(50 ILCS 420/4) (from Ch. 85, par. 824)
Sec. 4. Adoption of ordinance or resolution. In order to authorize and issue the Notes the Governing Body shall adopt an ordinance (or resolution where appropriate) fixing the amount of Notes, the date thereof, the maturity thereof, rate of interest thereof unless the Notes are to be sold by public bid, place of payment and denomination, which shall be in equal multiples of $1,000, and provide for the levy and collection of a direct annual tax upon all the taxable property in the Unit of Government sufficient to pay the principal of and interest on the Notes to maturity. Upon the filing in the office of the county clerk in each county in which the Unit of Government is located of a certified copy of such an ordinance (or resolution where appropriate), adopted by the Governing Body it shall be the duty annually of the county clerk to extend the tax therefor in addition to and in excess of all other taxes heretofore or hereafter authorized to be levied by such Unit of Government or on behalf of such Unit of Government.
(Source: P.A. 89-281, eff. 8-10-95.)

(50 ILCS 420/4.1) (from Ch. 85, par. 824.1)
Sec. 4.1. (a) The purpose of this Section is to provide a means for units of local government and school districts to finance anticipated cash flow deficits by issuing notes to anticipate the personal property tax replacement taxes.
(b) Definitions. As used in this Section, the following words or terms shall have the meanings set forth opposite each, unless the context clearly indicates another meaning is intended:
"Director" - the Director of the Department of Revenue.
"Entitlement" - the amount of the Replacement Tax paid or to be paid in any given full year to a Unit of Government.
"Governing Body" - the council, board, commission, trustees, or body, by whatever name it is known, charged with the responsibility of governing the financial affairs of a Unit of Government.
"Note(s)" - one or more of the notes issued under this Section in anticipation of the receipt of Replacement Taxes.
"Replacement Taxes" - the tax or taxes, as by law now or hereafter enacted or amended, imposed by the General Assembly to replace revenue lost by Units of Government as a result of the abolition of ad valorem personal property taxes pursuant to Article IX, Section 5(c) of the Constitution of the State of Illinois.
(c) Authority to issue. Notes may be issued by Units of Government as provided in this Act.
(d) Term of Notes. Notes may be issued to anticipate Personal Property Replacement Taxes for the current and next two succeeding calendar years from the time of issuance of the Notes. Notes shall have a specified due date not more than 24 months after the date of issue of the Notes. The Unit of Government shall be permitted to refund the Notes at or before the maturity date thereof if it reasonably appears that at such maturity date the revenues which have been pledged for the payment of the Notes have not been or will not be collected and received by the Unit of Government. The maturity date of the refunding Notes shall be the earliest date at which it is deemed possible to pay the Notes coming due.
(e) Amount of Notes. Notes may be issued in an amount including principal, interest thereon and costs of issuance thereof not to exceed 75% of the Entitlement of Replacement Taxes for the year anticipated, less the aggregate amount of such entitlement which the governing body estimates will be required to be set aside for the payment of the proportional amount of debt service and pension or retirement obligations as required by Section 12 of "An Act in relation to State revenue sharing with local government entities", approved July 31, 1969, as amended. If the Entitlement for such year has not yet been certified by the Director, Notes may be issued for such year based upon 90% of the last known Entitlement as certified by the Director. An estimate of Entitlement may be used as provided in subsection (f) of this Section. For the purposes of this Section, the anticipated Entitlement of Replacement Taxes for the year shall be that amount reasonably anticipated by a Unit of Government and shall be set forth by such Unit of Government in an ordinance, or where appropriate, a resolution. The adoption of said ordinance, or where appropriate, resolution, shall precede any issue of Notes under this Section.
(f) Certification. At any time, upon the request of a Unit of Government, the Director shall certify, under signature and seal, a Unit of Government's last known Entitlement. During the initial period after first imposition of the Replacement Tax, before any Entitlement is "last known," as aforesaid, the Director, no later than two months after the passage of an act to impose Replacement Taxes, shall certify an estimate of a Unit of Government's first Entitlement, and such Entitlement may be used immediately upon certification for purposes of the issuance of Notes. Certification shall be conclusive evidence of Entitlement but only for purposes of the issuance and validity of Notes. The Director shall in no way be liable for error or miscalculation in certification of Entitlements.
(g) Interest on Notes. Notes shall bear interest at a rate or rates not in excess of that permitted in "An Act to authorize public corporations to issue bonds, other evidences of indebtedness and tax anticipation warrants subject to interest rate limitations set forth therein", approved May 26, 1970, as now or hereafter amended. Notes shall be sold at a price of not less than par plus accrued interest.
(h) Source of Payment of Notes. The Notes shall be general obligations of the Unit of Government, and the full faith and credit of the Unit of Government shall be pledged for the punctual payment of the Notes. An escrow account may be established, at the option of the Unit of Government into which the revenues from the Replacement Tax, less the amount of such revenues which the Unit of Government is required by Section 12 of "An Act in relation to State revenue sharing with local government entities", approved July 31, 1969, as amended, to set aside for the payment of the proportional amount of debt service and pension or retirement obligations, shall be deposited immediately upon collection and receipt by the Unit of Government. The escrow account may not be commingled with any other account or fund of the Unit of Government, and shall be reserved exclusively for the payment of the Notes and interest thereon. Any revenues collected in excess of those required to repay the Notes and interest thereon in full shall be used for the purposes of the fund for which the Notes had been levied. The Notes shall be payable as follows:
(1) First, to the extent possible, the Notes shall be payable from the Replacement Tax anticipated by the Notes.
(2) Second, the Notes shall be payable, if necessary, from the proceeds of Notes issued to anticipate a subsequent year's or years' Entitlement(s).
(3) Third, the Notes shall be payable, if necessary, from any other available funds of the Unit of Government at the time payment is due on the Notes.
(4) Fourth, the Notes shall be payable, if necessary, from the levy of taxes, without limitation as to rate or amount, on all the taxable property situated within the Unit of Government. Such levy shall be made only at such time as it appears, in the absolute discretion of the Governing Body, to be necessary to avoid a default on the notes. Warrants or notes may be issued against such tax levy, as provided by other laws of the State for the issuance thereof, so as to assure the timely availability of funds to pay the Notes.
(5) Whenever funds are used to pay Notes under paragraphs (3) or (4) of this subsection, such funds shall be considered an advance without interest or penalty against all of the next available Replacement Taxes, for as many years as may be, and when received such Replacement Taxes shall be used as follows:
(i) for an advance made under paragraph 3 of this subsection the advance shall be repaid to the fund from which made, and (ii) for an advance under paragraph 4, the advance shall be used first, to abate the tax levied to make such advance, to the extent possible, and second, to abate taxes levied for general or corporate purposes of any kind.
The Treasurer of a Unit of Government shall be required to keep a record in accordance with good accounting practice of advances made under paragraphs (3) and (4) hereof, and of the repayment of such advances.
(6) In the event any court of competent jurisdiction shall adjudge that Notes may not be repaid from the sources set forth in paragraphs (1), (2), (3) and/or (4) of this subsection, such judgment shall not affect either the validity of the Notes or the repayment thereof under any other of subsections 1, 2, 3 and/or 4 of this subsection not affected by such judgment, it being hereby declared that such means of repayment are severable from one another.
(7) The Governing Body of school districts or community college districts in cities having a population exceeding 500,000 shall demand and direct the city council of such city to provide by ordinance for any levy provided for herein, and such city council is hereby authorized to adopt such ordinance.
(i) Other Terms of Notes. Repayment of the Notes shall be made quarterly within 10 days of receipt of the quarterly distribution by the issuer, except that no such payment shall be made until the amount has been set aside for payment of the proportionate amount of debt service and pension or retirement obligations as required by Section 12 of "An Act in relation to State revenue sharing with local government entities", approved July 31, 1969, as amended. The Notes may be issued upon such other terms, including without limitation, terms of call and redemption, exchange, denomination, whether by public or privately negotiated sale, type of execution (provided that at least one signature thereon shall be manual), the provision for any trust or indenture for the further securing of Notes, and the place or places of payment of Notes, as shall be determined by the Governing Body.
(j) Statutory Limitations as to Debt -Home Rule Units. The Notes may be issued in excess of any statutory limitation as to debt and shall not operate to reduce the debt incurring power otherwise authorized for any such Unit of Government. This Act shall not be construed to limit in any manner any power or authority or the amount of debt which home rule units may incur under Sections 6(a), (j) or (k) of Article VII of the Constitution of the State of Illinois nor shall this Act be construed as requiring a referendum to incur such debt.
(k) Authority for Issuance of Notes. This Section, without reference to any other statute, shall be deemed full and complete authority for the issuance of the Notes as hereinabove provided and shall be construed as an additional or alternate method thereof.
(Source: P.A. 84-953.)

(50 ILCS 420/5) (from Ch. 85, par. 825)
Sec. 5. From and after the Notes have been issued as provided for by this Act, while the Notes are outstanding, it shall be the duty of the county clerk, in computing the tax rate for the specific funds for which Notes authorized by this Act were issued, to reduce the rate for such specific fund by the percent necessary to produce an amount to pay the principal, interest thereon and costs of issuance thereof on the Notes authorized by this Act for said specific fund. Whenever the Unit of Government has established a working cash fund, as provided by law, the tax rate shall not be reduced below the amount necessary to reimburse any money borrowed from the working cash fund. It shall be the duty of the Clerk, or Secretary of the Unit of Government annually, not less than thirty days prior to the tax extension date, to certify to the County Clerk the amount of money borrowed from the working cash fund to be reimbursed from the specific tax levy. No reimbursement shall be made to the working cash fund until there has been accumulated from the tax levy to pay the Notes in an amount sufficient to pay the principal of and interest on the Notes to maturity. At such time as there are no Notes outstanding, all proceeds of such levy shall be applied for the specific purpose or purposes for which the Notes were issued.
(Source: P.A. 84-953.)

(50 ILCS 420/6) (from Ch. 85, par. 826)
Sec. 6.
The Notes shall be executed in the name of the Unit of Government by manual or facsimile signatures of such officials of the Unit of Government as may be designated by the ordinance (or resolution where appropriate). At least one signature on each Note shall be a manual signature.
(Source: P.A. 77-2125.)

(50 ILCS 420/7) (from Ch. 85, par. 827)
Sec. 7.
The Notes may be issued in excess of any statutory limitation as to debt and shall not operate to reduce the debt incurring power otherwise authorized for any such unit of government. This Act shall not be construed to limit in any manner the amount of debt which home rule units may incur under Sections 6 (a), (j) or (k) of Article VII of the Constitution of the State of Illinois nor shall this Act be construed as requiring a referendum to incur such debt.
(Source: P.A. 77-2125.)

(50 ILCS 420/8) (from Ch. 85, par. 828)
Sec. 8.
This Act without reference to any other statute, shall be deemed full and complete authority for the issuance of the Notes as hereinabove provided and shall be construed as an additional or alternate method thereof.
(Source: P.A. 77-2125.)

(50 ILCS 420/9) (from Ch. 85, par. 829)
Sec. 9.
If any section, sentence, or clause of this Act is for any reason held invalid or to be unconstitutional, such decision shall not affect the validity of the remaining portions of this Act.
(Source: P.A. 77-2125.)



50 ILCS 425/ - Revenue Anticipation Act.

(50 ILCS 425/0.01) (from Ch. 85, par. 831)
Sec. 0.01. Short title. This Act may be cited as the Revenue Anticipation Act.
(Source: P.A. 86-1324.)

(50 ILCS 425/1) (from Ch. 85, par. 831-1)
Sec. 1. This Act shall be construed as cumulative authority and not as a repeal of any existing statute authorizing the issuance of obligations to anticipate revenue from any source including, but not limited to, federal aid, State revenue sharing, local taxes and fees. This Act shall apply to all units of local government and school districts.
(Source: P.A. 83-1521.)

(50 ILCS 425/2) (from Ch. 85, par. 831-2)
Sec. 2. Whenever there are not sufficient funds on hand to pay obligations and the governing body of the unit of local government or school district shall deem it for the best interest of the unit of local government or school district, as the case may be, to provide funds for the payment of its obligations which are either general expenses or otherwise, whether due or to accrue in the then fiscal year, and it shall theretofore have been assured in writing of receiving revenue from a reliable source such as federal aid, State revenue sharing or local fees for the payment of such obligations and shall have filed with the proper county clerk the necessary evidence of such assurance, such unit of local government or school district is hereby authorized to provide funds for such purpose and issue its notes therefor in the manner provided in this Act.
The governing body shall provide for such issue by an appropriate resolution which shall set forth:
(a) The amount of money to be borrowed and the purpose for which it will be expended, the estimated revenues and the aggregate appropriations for such purpose. The purpose need not be stated in detail, but the statement thereof shall indicate whether such funds are for the payment of general expenses or for a particular fund, and if for a particular fund it shall be identified.
(b) The date, rate of interest, place of payment and maturity or maturities. Such notes may be payable at a designated bank or at the office of the treasurer.
(c) The amount of warrants or notes theretofore issued under this or any other act to anticipate the collection of such revenues.
(d) A pledge of so much of such revenues as may be necessary for the payment of obligations issued hereunder.
(Source: P.A. 83-1521.)

(50 ILCS 425/3) (from Ch. 85, par. 831-3)
Sec. 3. Notes issued under this Act shall be due not more than 12 months from the date of issue and shall be payable in accordance with the resolution adopted by the governing body providing for the issuance of the notes or warrants. Notes issued under this Act shall bear interest at not more than the maximum interest rate allowed by "An Act to authorize public corporations to issue bonds, other evidences of indebtedness and tax anticipation warrants subject to interest rate limitations set forth therein", approved May 26, 1970, as amended, payable annually or semi-annually or at the time of payment of principal. The interest to the due date of the note may be represented by appropriate coupons and be executed by the facsimile signature of the appropriate treasurer. No notes shall be issued under this Act after the revenue to be anticipated is delinquent. No notes shall be issued or sold, unless such issuance and sale is authorized by a vote of at least 2/3 of the members elected to the governing body. The notes shall be sold to the highest responsible bidder after due advertisement and public opening of bids. The governing body may authorize notes to be issued and sold from time to time and in such amounts as the appropriate treasurer deems necessary to provide funds to pay obligations due or to accrue within the then fiscal year.
Notes issued under this Act shall be received by any collector of revenues against which they are issued at par plus accrued interest, and when so received shall be cancelled with the same effect as though paid pursuant to this Act.
Such notes shall be signed by the presiding officer of the governing body and countersigned by the treasurer. Such notes shall be payable to bearer provided that the notes may be registered as to principal in the name of the holder on the books of the treasurer and evidence of such registration shall be endorsed upon the back of notes so registered. After such registration no transfer shall be made except upon such books and similarly noted on the note unless the last registration was to bearer. Such notes may be re-registered from time to time in the name of the designated holder but such registration shall not affect the negotiability of the coupons attached.
(Source: P.A. 83-1521.)

(50 ILCS 425/4) (from Ch. 85, par. 831-4)
Sec. 4. A certified copy of the resolution adopted pursuant to the provisions of this Act, together with such other showings as may be deemed proper in the particular case shall be filed with the treasurer. There shall also be presented to the treasurer the printed or lithographed notes and coupons, duly executed, for authentication.
(Source: P.A. 83-1521.)

(50 ILCS 425/5) (from Ch. 85, par. 831-5)
Sec. 5. Whenever satisfactory showings as prescribed by this Act shall have been filed with the treasurer he shall examine the same and if found to be in compliance with this Act he shall endorse on the back of each note his certificate of authenticity which certificate shall set forth:
(a) The amount of the revenue from which such note is payable and the rate limit, if any, on the amount of such revenue.
(b) The amount of anticipatory obligations theretofore issued and payable out of such revenues and the amount of the issue of which such note is one.
(Source: P.A. 83-1521.)

(50 ILCS 425/6) (from Ch. 85, par. 831-6)
Sec. 6. The treasurer shall keep a registry of each series of notes so issued, together with a copy thereof.
(Source: P.A. 83-1521.)

(50 ILCS 425/7) (from Ch. 85, par. 831-7)
Sec. 7. Anticipatory obligations issued against such expected revenues for any purpose shall not be in excess of 85% of such revenues.
(Source: P.A. 83-1521.)

(50 ILCS 425/8) (from Ch. 85, par. 831-8)
Sec. 8. It is hereby made the duty of the treasurer authenticating any note issued under the provisions of this Act, as and when revenues so anticipated are received by him, to promptly transmit to the bank designated in the notes as the place of payment, funds sufficient to pay principal and interest on notes issued under this Act or if the notes are payable at his office to pay the same as provided in this Act.
(Source: P.A. 83-1521.)

(50 ILCS 425/9) (from Ch. 85, par. 831-9)
Sec. 9. Whenever funds are available for the payment of notes issued under the provisions of this Act the treasurer shall transmit the same to the bank designated in the note as the place of payment together with written advice that funds are available to pay particular notes, designating the same in numerical order, and that the same will cease to bear interest 15 days subsequent to the date of such notice, and such bank shall pay accordingly. The treasurer shall take receipt from the bank for such remittance and thereafter such treasurer shall be relieved of responsibility in connection therewith, a copy of which notice shall be published once by the treasurer in a newspaper published in the county at least 5 days prior to the date fixed for redemption. A copy of such notice shall be mailed to any holder or owner of such notes or agent thereof, requesting the same in writing. Notes may state on their face that they will not be subject to call on or before a date fixed in the resolution by the governing body but which date shall be approximately the date on which it is anticipated the first revenue collections will be received by the treasurer. When notes are payable at the office of the treasurer he shall set aside funds for payment of notes instead of remitting to a bank and give notice of redemption as above provided, and pay accordingly.
(Source: P.A. 83-1521.)

(50 ILCS 425/10) (from Ch. 85, par. 831-10)
Sec. 10. Notes issued under the provisions of this Act shall be incontestable after authentication by the treasurer and delivery to a purchaser for a valuable consideration, and in like manner and to like extent as though the same were negotiable instruments, and shall be payable only out of and from the proceeds of revenues expected and described in the proceedings authorizing the issuance of the notes, and shall so state on their face, and shall not be deemed to be an obligation of the unit of local government or school district within any constitutional or statutory limitation.
(Source: P.A. 83-1521.)

(50 ILCS 425/11) (from Ch. 85, par. 831-11)
Sec. 11. Any official of the unit of local government or school district, as the case may be, who votes for or otherwise influences the issuance of notes under this Act in excess of the limitations herein provided shall be liable for twice the sum of such excessive notes to the unit of local government or school district, as the case may be, and shall be ineligible for his office and be subject to removal from office.
(Source: P.A. 83-1521.)

(50 ILCS 425/12)
Sec. 12. Anticipation of certain federal revenues. In the event the anticipated revenues under this Act are proceeds or receipts of a loan or grant, or both, from a federal agency in connection with waterworks or wastewater facilities, or both, and related facilities, improvements, and costs, and reasonable provision has been made for the payment of interest on the notes when due while the notes are outstanding; (i) the requirement in Section 2 of this Act for a filing with the County Clerk shall not apply, (ii) the 12 month limit on the due date of the notes in Section 3 shall be 18 months, and (iii) the 85% limitation on the anticipatory revenues in Section 7 of this Act shall be 100%.
(Source: P.A. 90-709, eff. 8-7-98.)



50 ILCS 430/ - Warrants and Jurors Certificates Act.

(50 ILCS 430/0.01) (from Ch. 146 1/2, par. 0.01)
Sec. 0.01. Short title. This Act may be cited as the Warrants and Jurors Certificates Act.
(Source: P.A. 86-1324.)

(50 ILCS 430/1) (from Ch. 146 1/2, par. 1)
Sec. 1. No warrant payable on demand shall hereafter be drawn upon the treasurer of any county, township, or other municipal corporation, or against any fund in his possession unless at the time of the drawing there is sufficient money in the appropriate fund in the treasury to pay the warrant.
(Source: Laws 1967, p. 3279.)

(50 ILCS 430/2) (from Ch. 146 1/2, par. 2)
Sec. 2. Whenever a county, township, sanitary district, or other municipal corporation, a quasi municipal corporation, farm drainage district, river district, drainage and levee district, or fire protection district, does not have sufficient money in its treasury to meet all necessary expenses and liabilities thereof, including all expenses for building purposes, the proper authorities thereof may provide a fund to meet these expenses and liabilities by issuing and disposing of warrants drawn against and in anticipation of any taxes already levied by said authorities for the payment of these expenses and liabilities, to the extent of 85% of the total amount of those taxes. However, in any county in which there has been created a working cash fund pursuant to the provisions of "An Act to provide for the creation, setting apart, maintenance and administration of a working cash fund in counties having a population of five hundred thousand or more inhabitants," filed June 28, 1930, as amended, or in the Chicago Park District if there has been created a working cash fund pursuant to the provisions of "An Act authorizing the Chicago Park District to provide for the creation, maintenance and administration of a working cash fund," approved July 11, 1935, as amended, no tax anticipation warrants shall be drawn against taxes levied for general corporate purposes for such an amount that the aggregate of (1) the amount of those warrants, and the interest to accrue thereon, (2) the aggregate amount of those warrants theretofore drawn against those taxes and the interest accrued and to accrue thereon, (3) in case of counties having more than five hundred thousand population, the aggregate amount of notes issued in anticipation of taxes, and (4) the aggregate amount of money theretofore transferred from the working cash fund to the general fund of that county or park district, exceeds ninety per cent of the actual or estimated amount of those taxes extended or to be extended by the county clerk upon the books of the collector or collectors of State and county taxes within that county or park district, as the case may be. Tax anticipation warrants drawn and issued under the provisions of this Section shall show upon their face that they are payable in the numerical order of their issuance solely from the anticipated taxes when these anticipated taxes are collected and not otherwise. These warrants shall be received by any collector of taxes in payment of the taxes against which they are issued, and the taxes against which these warrants are drawn shall be set apart and held for their payment.
The board of town trustees shall be the proper authority for the issuance and disposal of warrants drawn against and in anticipation of all taxes levied by the electors of a township at a town meeting.
(Source: P.A. 82-783.)

(50 ILCS 430/3) (from Ch. 146 1/2, par. 3)
Sec. 3. Each warrant issued under this Act may be made payable at the time fixed in the warrant and shall bear interest, payable only out of the taxes against which it is drawn, at a rate of interest specified in the warrant but not exceeding 7% if issued prior to January 1, 1972, and at the rate of not more than 8% if issued after January 1, 1972 and before November 12, 1981, and at a rate not to exceed the rate permitted in "An Act to authorize public corporations to issue bonds, other evidences of indebtedness and tax anticipation warrants subject to interest rate limitations set forth therein", approved May 26, 1970, as now or hereafter amended if issued on or after November 12, 1981, annually from the date of issuance until paid, or until notice is given by publication in a newspaper or otherwise, that the money for its payment is available, and that it will be paid on presentation. All jurors' certificates shall be issued in conformity with this Act. This Act does not apply to school districts, cities, villages, or incorporated towns. For the purposes of this Section, "prime commercial rate" means such prime rate as from time to time is publicly announced by the largest commercial banking institution located in this State, as measured by total assets.
(Source: P.A. 82-902.)



50 ILCS 440/ - Local Government Bond Validity Act.

(50 ILCS 440/0.01) (from Ch. 85, par. 860)
Sec. 0.01. Short title. This Act may be cited as the Local Government Bond Validity Act.
(Source: P.A. 86-1324.)

(50 ILCS 440/1) (from Ch. 85, par. 861)
Sec. 1. The validity of any bond, interest coupon or certificate of indebtedness legally authorized and issued by any county, city, village, incorporated town, township, school district, park district, road district, drainage district, sanitary district, authority or any other municipal corporation or political subdivision in the State of Illinois shall remain unimpaired although one or more of the officers executing such bond, interest coupon or certificate of indebtedness shall have ceased to be such officer or officers before delivery thereof to the purchaser.
(Source: Laws 1947, p. 380.)



50 ILCS 445/ - Industrial Building Revenue Bond Act.

(50 ILCS 445/1) (from Ch. 85, par. 871)
Sec. 1. This Act shall be known and may be cited as the "Industrial Building Revenue Bond Act."
(Source: Laws 1967, p. 2135.)

(50 ILCS 445/2) (from Ch. 85, par. 872)
Sec. 2. Definitions. In this Act, unless a different meaning clearly appears from the context:
(a) "Authority" means any county, county public building commission in a county bordered by the Mississippi River and having a population greater than 260,000, municipality, or airport authority or port district in this State. "Authority" also means a river conservancy district wholly contained within 2 counties, in which district there are at least 3 municipalities each having a population of 5,000 or more within the district.
(b) "Industrial project" means any (1) capital project, comprising of one or more buildings and other structures, improvements, machinery and equipment, whether or not on the same site or sites now existing or hereafter acquired, suitable for use by any manufacturing, industrial, research, transportation or commercial enterprise, including but not limited to, use as a factory, mill, processing plant, assembly plant, packaging plant, fabricating plant, office building, industrial distribution center, warehouse, repair, overhaul or service facility, freight terminal, research facility, test facility, railroad facility, commercial facility, and including also the sites thereof and other rights in land therefor whether improved or unimproved, site preparation and landscaping, and all appurtenances and facilities incidental thereto such as utilities, access roads, railroad sidings, truck docking and similar facilities, parking facilities, dockage, wharfage, railroad roadbed, track, trestle, depot, terminal, switching and signaling equipment or related equipment, and other improvements necessary or convenient thereto; (2) any land, buildings, machinery or equipment comprising an addition to or renovation, rehabilitation or improvement of any existing capital project; (3) construction, remodeling or conversion of a structure to be leased to the Illinois Department of Corrections for the purposes of its serving as a correctional institution or facility pursuant to paragraph (c) of Section 3-2-2 of the Unified Code of Corrections; or (4) construction, remodeling or conversion of a structure to be leased to the Department of Central Management Services for the purpose of serving as a State facility pursuant to Section 405-320 of the Department of Central Management Services Law (20 ILCS 405/405-320).
(Source: P.A. 91-239, eff. 1-1-00.)

(50 ILCS 445/3) (from Ch. 85, par. 873)
Sec. 3. It is the purpose of this Act to relieve unemployment and underemployment, to aid in the reemployment of persons returning to civilian life from military service and to encourage the increase of industry and commerce in this State, thereby reducing the evils associated with unemployment and underemployment.
(Source: P.A. 82-686.)

(50 ILCS 445/4) (from Ch. 85, par. 874)
Sec. 4. An authority is empowered by this Act to:
(a) Build, rebuild, acquire by gift or purchase, improve or extend an industrial project within and outside of the physical boundaries of the authority. However, the power to build, rebuild, acquire by gift or purchase, improve or extend an industrial project outside the physical boundaries of the authority is limited to an authority other than a county and such power shall not be exercised without the consent of the county in which the industrial project is located or is to be located. The authority may acquire land or rights in land by gift or purchase.
(b) Issue bonds to finance in whole or part the construction, rebuilding, acquisition, improvement or extension of an industrial project. The authority need not acquire or hold title to such industrial project. In determining the cost of these activities the authority may include the actual or estimated cost of issuing bonds, engineering, fiscal, inspection and legal expenses and estimated interest that will accrue to bondholders during a construction period and for 6 months after a construction period.
(c) Sell, lease, rent or otherwise dispose of such industrial projects to any enterprise, concern or other entity referred to in subsection (b) of Section 2 of this Act (which may include corporations, partnerships or individuals engaged in business or commerce) or loan the proceeds of its bonds to any such enterprise, concern or entity for the purpose of acquiring, purchasing or constructing industrial projects, on terms that may be fixed and revised from time to time to produce income sufficient to promptly pay interest on bonds issued under authority of this Act, to create and maintain a sinking fund to pay the principal on the bonds when they mature and to provide for operation and maintenance of the industrial projects and an adequate depreciation account for them.
(d) Mortgage the industrial projects, or grant security interest in such projects, in favor of holders of bonds issued under authority of this Act.
(e) Issue bonds to refund in whole or part bonds previously issued under authority of this Act.
(f) Sell and convey such industrial projects, including, without limitation, the sale and conveyance thereof subject to a mortgage or security for such price and at such time as the authority may determine. No sale or conveyance of such industrial projects may be made in such manner as to impair the rights or interest of the holders of any bonds issued for the construction, purchase, improvement or extension of such industrial projects.
No property acquired by an authority pursuant to this Act is exempt from taxation.
(Source: P.A. 84-946.)

(50 ILCS 445/5) (from Ch. 85, par. 875)
Sec. 5. Exercise of the powers enumerated in Section 4 of this Act shall be by resolution adopted by a majority of the members of the governing body of the authority. The bonds shall bear interest at such rate or rates without regard to any limitation in any other law. The bonds may be in one or more series, may bear such dates, mature at such times within 40 years from their dates, be payable in such medium and at such place, carry such registration privilege, be subject to such terms of redemption, be executed in such manner, contain such terms, conditions and covenants, be in such form, either coupon or registered, as provided in the resolution authorizing their issue, or in subsequent resolutions. Except as provided in this Act, the bonds may be sold in such manner and upon such terms as determined by the authority. Interim receipts or certificates in a form and with provisions determined by the governing authority may be issued to purchasers until the actual bonds are prepared. The bonds and interim receipts or certificates are negotiable and subject to the provisions of Article 8 of the Uniform Commercial Code, as now and hereafter amended.
(Source: P.A. 82-746.)

(50 ILCS 445/6) (from Ch. 85, par. 876)
Sec. 6. A resolution authorizing issuance of bonds pursuant to this Act may contain covenants as to (a) the use and disposition of the income and revenues from industrial projects for which the bonds are issued, including the creation and maintenance of reserves; (b) the issuance of other or additional bonds payable from or with respect to the income from the industrial projects; (c) the maintenance and repair of the industrial projects; (d) the insurance to be carried on the industrial projects and the disposition of insurance proceeds; and (e) the terms and conditions under which bondholders or their trustees are entitled to appointment of a receiver by the circuit court with power to take possession of an industrial project and to lease, maintain, set payments for, and receive and apply income from the industrial project in the same manner and to the same extent as the authority.
A resolution authorizing issuance of bonds under this Act may provide that the principal and interest on bonds issued under authority of this Act be secured by a mortgage or trust deed covering the industrial project for which the bonds are issued, and include subsequent improvements or extensions. The mortgage or trust deed may contain covenants and agreements to safeguard the bonds. The covenants and agreements shall be provided for in the resolution authorizing issuance of the bonds and shall be executed in a manner provided for in the resolution. The covenants and agreements shall not be inconsistent with this Act. A mortgage or deed of trust by which a security interest is created, or a financing statement relating thereto, need not be filed under the Uniform Commercial Code, or otherwise, in order to perfect such security interest, except in the records of the authority.
The provisions of this Act, resolutions adopted and mortgages and trust deeds executed under authority of this Act are contracts with the bondholders and shall remain in effect until the principal and interest on the bonds issued are paid.
The duties of the authority and its governing body and officers under this Act, resolutions adopted and mortgages and trust deeds executed, are enforceable by a bondholder by mandamus, injunction, foreclosure of a mortgage or trust deed or other appropriate civil action in the appropriate circuit court.
(Source: P.A. 90-655, eff. 7-30-98.)

(50 ILCS 445/7) (from Ch. 85, par. 877)
Sec. 7. Bonds issued under authority of this Act bearing signatures of persons who are officers of the authority on the date of issuance are valid and binding obligations even if at the time the bonds are delivered and paid for any of the persons whose signatures appear on the bonds have ceased to be officers of the authority. The validity of the bonds does not depend on nor is it affected by the validity or regularity of any proceedings relating to the acquisition, purchase, construction, rebuilding, improvement or extension of the industrial project for which the bonds are issued. The resolution authorizing the bonds may provide that the bonds contain a provision that they are issued under authority of this Act. Such a provision is conclusive evidence of the validity or regularity of the issuance of the bonds.
(Source: P.A. 82-686.)

(50 ILCS 445/8) (from Ch. 85, par. 878)
Sec. 8. The holders of bonds issued under this Act possess a lien on the income and revenues derived by an authority from the industrial projects for which the bonds are issued. The governing body of the authority may provide, in the resolution or resolutions authorizing the bonds, for issuance of additional bonds to be equally and ratably secured by a lien on such income and revenues, or they may provide that the lien on such income and revenues for future bonds are subordinate.
(Source: P.A. 82-686.)

(50 ILCS 445/9) (from Ch. 85, par. 879)
Sec. 9. No holder of bonds issued under authority of this Act may compel the exercise of the taxing power of the authority issuing the bonds to pay the principal or interest due on them. The bonds do not evidence a debt of the authority issuing them or a loan or credit extended to the authority under any constitutional or statutory provision. It shall be clearly stated on the face of each bond that it is issued under authority of this Act and that it does not evidence a debt of the authority or a loan or credit extended to it within the meaning of any constitutional or statutory provision.
(Source: Laws 1967, p. 2135.)

(50 ILCS 445/10) (from Ch. 85, par. 880)
Sec. 10. The governing body of an authority that issues bonds pursuant to this Act shall establish and collect revenues for industrial projects and shall revise the revenues when necessary to insure that the income from the revenues is always sufficient to pay the principal and interest on all bonds when due. The income from the revenues shall be pledged to this purpose, including the maintenance of adequate reserves.
(Source: P.A. 82-686.)

(50 ILCS 445/11) (from Ch. 85, par. 881)
Sec. 11. Revenue bonds issued solely for the purpose of financing an industrial project may be sold at private sale without advertisement.
The bonds may be issued without submitting any proposition to the electorate by referendum.
(Source: P.A. 82-686.)



50 ILCS 450/ - Medical Service Facility Act.

(50 ILCS 450/1) (from Ch. 85, par. 921)
Sec. 1.
This Act shall be known and may be cited as the "Medical Service Facility Act".
(Source: P.A. 76-660.)

(50 ILCS 450/2) (from Ch. 85, par. 922)
Sec. 2.
As used in this Act, unless the context otherwise requires, the terms specified in Sections 2.1 through 2.3 have the meanings ascribed to them in those Sections.
(Source: P.A. 76-660.)

(50 ILCS 450/2.1) (from Ch. 85, par. 922.1)
Sec. 2.1. "Corporate authority" means the county board of a county, the city council of a city, or the board of trustees of a village or incorporated town.
(Source: P.A. 86-1028.)

(50 ILCS 450/2.2) (from Ch. 85, par. 922.2)
Sec. 2.2.
"Medical service facility" means any building set aside for use as a medical or dental office or clinic, including the land appurtenant thereto and furnishings and equipment useful for its function.
(Source: P.A. 76-660.)

(50 ILCS 450/2.3) (from Ch. 85, par. 922.3)
Sec. 2.3.
"Doctor" means a person licensed to practice medicine in all of its branches or dentistry in this State.
(Source: P.A. 76-660.)

(50 ILCS 450/3) (from Ch. 85, par. 923)
Sec. 3.
The purpose of this Act is to enable local governmental units to serve the needs of the public more effectively in the several communities of this State in which the health and welfare of the people are endangered by the lack of adequate medical service by providing medical service facilities for lease in order to make settlement in the community more attractive to doctors.
(Source: P.A. 76-660.)

(50 ILCS 450/4) (from Ch. 85, par. 924)
Sec. 4. The corporate authority of any county having less than 200,000 inhabitants or of any municipality may by resolution:
(1) provide for the acquisition, construction and equipping of a medical service facility within the county or municipality, as the case may be, to be leased to one or more doctors;
(2) provide for the incurrence of an indebtedness for that purpose;
(3) provide for the issuance of general obligation bonds as security for that debt; and
(4) levy a tax, in addition to all other taxes, for the purpose of amortizing such bonds and specify a maximum rate at which such tax may be extended in relation to the value of all taxable property in the county or municipality, as the case may be, as equalized or assessed by the Department of Revenue.
However, no resolution providing for the issuance of bonds or the levy of taxes authorized by this Act shall be effective until it has been submitted to a referendum of the electors of the acting county or municipality in accordance with the general election law. The question in such referendum shall specify the maximum rate at which the proposed tax may be extended. If a majority of those voting upon the proposition at such referendum vote in favor of issuing such bonds and levying such taxes, then the resolution shall immediately become effective.
(Source: P.A. 81-1489; 81-1509.)

(50 ILCS 450/5) (from Ch. 85, par. 925)
Sec. 5. The resolution authorizing the issuance of such bonds shall specify the total amount of bonds to be issued, the form and denomination of the bonds, the date they are to bear, the place where they are payable, the date or dates of maturity, which shall not be more than 20 years after the date the bonds bear, the rate of interest which shall not exceed the rate permitted in "An Act to authorize public corporations to issue bonds, other evidences of indebtedness and tax anticipation warrants subject to interest rate limitations set forth therein", approved May 26, 1970, as now or hereafter amended and the dates on which interest is payable.
The tax authorized to be levied and collected under this Act shall be extended annually against all the taxable property within the county or municipality, as the case may be, at such a rate that the proceeds of the tax, when combined with the rental income derived from the medical service facility, will be sufficient to pay the principal of the bonds at maturity and to pay the interest thereon as it falls due.
(Source: P.A. 82-902.)

(50 ILCS 450/6) (from Ch. 85, par. 926)
Sec. 6.
The bonds shall be executed by such officials as may be provided in the resolution authorizing the issue. They may be made registerable as to principal and may be made callable on any interest payment date at par and accrued interest after notice has been given at the time and in the manner provided in the resolution. The bonds shall remain valid even though one or more of the officers executing the bonds ceases to hold office before the bonds are delivered.
(Source: P.A. 76-660.)

(50 ILCS 450/7) (from Ch. 85, par. 927)
Sec. 7.
The resolution may provide for the creation of a sinking fund to consist of the proceeds of the taxes levied under this Act and the rental income derived from the medical service facility. This fund shall be faithfully applied to the purchase or payment of bonds issued under this Act and the interest thereon.
(Source: P.A. 76-660.)

(50 ILCS 450/8) (from Ch. 85, par. 928)
Sec. 8.
The bonds shall be sold to the highest and best bidder at not less than their par value and accrued interest. The corporate authority shall advertise for proposals to purchase the bonds. Such advertisement shall be published at least once in a newspaper having circulation within the county or municipality, as the case may be, at least 10 days before the date for opening the bids. The corporate authority may reserve the right to reject any and all bids and to readvertise for bids.
(Source: P.A. 76-660.)

(50 ILCS 450/9) (from Ch. 85, par. 929)
Sec. 9.
The corporate authority may lease or rent the medical service facility on terms that may be fixed and revised from time to time with consideration being given both to the need for revenue to reduce the tax rate required for the amortization of the bonds and to the overall purpose of providing better medical service for the community.
(Source: P.A. 76-660.)

(50 ILCS 450/10) (from Ch. 85, par. 930)
Sec. 10.
The corporate authority may mortgage the medical service facility in favor of the holders of bonds issued under this Act. Property acquired under this Act is exempt from taxation.
(Source: P.A. 76-660.)



50 ILCS 455/ - Medical Service Facility Revenue Bond Act.

(50 ILCS 455/1) (from Ch. 85, par. 2401)
Sec. 1. This Act may be cited as the Medical Service Facility Revenue Bond Act.
(Source: P.A. 86-1475.)

(50 ILCS 455/2) (from Ch. 85, par. 2402)
Sec. 2. In this Act, unless a different meaning clearly appears from the context, the following terms shall have the following meanings:
(a) "Authority" means any municipality or county in this State.
(b) "Medical Service Facility" and "facility" means any building set aside for use as a medical or dental office or clinic, including the land appurtenant thereto and furnishings and equipment useful for its function.
(c) "Person" means any individual, partnership, copartnership, firm, company, corporation (including public utilities), association, joint stock company, trust, estate, political subdivision, state agency or any other legal entity or its legal representative, agent or assigns.
(Source: P.A. 81-1529.)

(50 ILCS 455/3) (from Ch. 85, par. 2403)
Sec. 3. The purpose of this Act is to enable local governmental units to serve the needs of the public more effectively in the communities of this State in which the health and welfare of the people are endangered by the lack of adequate medical service by providing medical service facilities.
(Source: P.A. 81-1529.)

(50 ILCS 455/4) (from Ch. 85, par. 2404)
Sec. 4. An Authority has the power under this Act:
(1) To construct, acquire by gift, purchase or lease, to reconstruct, improve, better or extend any facility, whether or not now or hereafter in existence, within or without the boundaries of the authority or partially within and partially without the authority, but in no event further than 10 miles from the territorial boundaries of such authority, and to acquire by gift, purchase or lease lands or rights in connection with any facility.
(2) To issue its revenue bonds to defray in whole or in part the costs of any facility which include the sum total of all reasonable or necessary costs incidental to the acquisition, construction, reconstruction, repair, alteration, improvement and extension of a facility including without limitation the cost of studies and surveys; plans, specifications, architectural and engineering services; legal, marketing or other special services; financing, acquisition, demolition, construction, equipment and site development of new and rehabilitated buildings, rehabilitation, reconstruction, repair or remodeling of existing buildings and all other necessary and incidental expenses including an initial bond and interest reserve and interest which it is estimated will accrue during the construction period and for six months thereafter or money borrowed or which it is estimated will be borrowed pursuant to this Act, and to designate an appropriate name for such bonds.
(3) To rent, lease or sell any facility to any person in such manner that payments to be received with respect to the facility shall produce revenues and receipts sufficient to provide for the prompt payment at maturity of principal, interest and redemption premiums, if any, upon all bonds issued to finance the cost of such facility.
(4) As an alternative, to lend the proceeds of any such revenue bonds to any person to finance the cost of such facility on terms that will provide for the prompt payment at maturity of principal, interest and redemption premiums, if any, upon all bonds issued to finance the cost of such facility.
(5) To pledge to the punctual payment of bonds authorized under this Act, the interest thereon and the redemption premiums, if any, the revenues and receipts to be received from such facility.
(6) To mortgage such facility in favor of the holder or holders of bonds issued therefor.
(7) To sell and convey such facility, including without limitation the sale and conveyance thereof subject to a mortgage, if any, as provided in this Act, for such price and at such time as the governing body of the authority may determine. However, no sale or conveyance of such facility shall ever be made in such manner as to impair the rights or interests of the holder or holders of any bonds issued to finance the costs of such facility.
(8) To issue its bonds to refund in whole or in part bonds theretofore issued by such authority under the authority of this Act.
Property acquired by the authority pursuant to the provisions of this Act shall be exempt from the imposition and collection of taxes thereon while owned by the authority, but the use of such property is subject to taxation to be paid by the lessee or occupant as provided in Section 9-195 of the Property Tax Code.
(Source: P.A. 88-670, eff. 12-2-94.)

(50 ILCS 455/5) (from Ch. 85, par. 2405)
Sec. 5. The exercise of all powers granted by this Act may be authorized, and bonds may be authorized to be issued under this Act for the purposes set forth in this Act, by resolution or ordinance of the governing body of the authority which may be adopted at the same meeting at which it is introduced and shall take effect immediately upon adoption.
The bonds shall bear interest at such rate or rates, payable at such times, may be in one or more series, may bear such date or dates, may mature at such time or times not exceeding 40 years from their respective dates, may be payable in such medium of payment at such place or places, may carry such registration privileges, may be subject to such terms of redemption at such premiums, may be executed in such manner, may contain such terms, covenants and conditions, and may be in such form, either coupon or registered, as such resolution or ordinance may provide or as may be subsequently determined by the governing body before the bonds are issued. The bonds may be sold at public or private sale in such manner and upon such terms as may be deemed advisable by the governing body of the authority. Pending the preparation of the definitive bonds, interim receipts or certificates in such form and with such provisions as the governing body of the authority may determine, may be issued to the purchaser or purchasers of bonds sold pursuant to this Act. The bonds and interim receipts or certificates shall be deemed to be securities and negotiable instruments within the meaning and for all purposes of the "Uniform Commercial Code".
(Source: P.A. 81-1529.)

(50 ILCS 455/6) (from Ch. 85, par. 2406)
Sec. 6. Any resolution or ordinance authorizing the issuance of bonds under this Act may contain covenants as to (a) the use and disposition of the revenues and receipts from the facility for which the bonds are to be issued, including the creation and maintenance of reserves; (b) the issuance of other or additional bonds relating to the facility or any rehabilitation, improvements, renovations, enlargements or additions thereto; (c) the maintenance and repair of such facility; (d) the insurance to be carried thereon and the use and disposition of insurance moneys; (e) the appointment of any bank or trust company within or outside the State of Illinois, having the necessary trust powers as trustee for the benefit of the bondholders, paying agent and bond registrar; (f) the investment of any funds held by such trustee; and (g) the terms and conditions upon which the holders of the bonds or any portion thereof or any trustees therefor, are entitled to the appointment of a receiver. Any resolution or ordinance authorizing the issuance of bonds under this Act may provide that the principal of and interest on any bonds issued under this Act shall be secured by a mortgage or indenture of trust covering such facility for which the bonds are issued and may include any improvements or extensions thereafter made. Such mortgage or indenture of trust may contain such covenants and agreements to properly safeguard the bonds as may be provided for in the resolution or ordinance authorizing such bonds and shall be executed in the manner as may be provided for in the resolution or ordinance. The provisions of this Act and any such resolution or ordinance and any such mortgage or indenture of trust shall constitute a contract with the holder or holders of the bonds and continue in effect until the principal of, the interest on, and the redemption premiums, if any, on the bonds so issued have been fully paid, and the duties of the authority and its corporate authorities and officers under this Act and any such resolution or ordinance and any such mortgage or indenture of trust shall be enforceable by any bondholder by mandamus, foreclosure of any such mortgage or indenture of trust or other appropriate suit, action or proceedings in any court of competent jurisdiction; provided the resolution or ordinance or any mortgage or indenture of trust under which the bonds are issued may provide that all such remedies and rights to enforcement may be vested in a trustee for the benefit of all the bondholders which trustee shall be subject to the control of a majority of the holders or owners of any outstanding bonds.
(Source: P.A. 81-1529.)

(50 ILCS 455/7) (from Ch. 85, par. 2407)
Sec. 7. The bonds shall bear the signatures of such officers of the authority as may be designated in the resolution or ordinance authorizing such bonds and such signatures shall be the valid and binding signatures of the officers of the authority, notwithstanding that before the delivery thereof and payments therefor any or all of the persons whose signatures appear thereon have ceased to be officers of the authority issuing such bonds. The validity of the bonds is not dependent on nor affected by the validity or regularity of any proceedings relating to the acquisition, purchase, construction, reconstruction, improvement, equipping, betterment or extension of the facility for which the bonds are issued. The resolution or ordinance authorizing the bonds may provide that the bonds shall contain a recital that they are issued pursuant to this Act, which recital shall be conclusive evidence of their validity and of the regularity of their issuance.
(Source: P.A. 82-783.)

(50 ILCS 455/8) (from Ch. 85, par. 2408)
Sec. 8. All bonds issued under this Act have a lien upon the revenues and receipts derived from the facility for which the bonds have been issued, and the governing body may provide in the resolution or ordinance authorizing such bonds for the issuance of additional bonds to be equally and ratably secured by a lien upon such revenues and receipts or may provide that the lien upon such revenues and receipts is subordinate.
(Source: P.A. 81-1529.)

(50 ILCS 455/9) (from Ch. 85, par. 2409)
Sec. 9. All bonds issued under and pursuant to this Act shall be limited obligations of the authority payable solely out of the revenues and receipts derived from the facility with respect to which such bonds are issued. No holder of any bonds issued under this Act has the right to compel any exercise of taxing power of the authority to pay the bonds, the interest or premium, if any, thereon, and the bonds do not constitute an indebtedness of the authority or a loan of credit thereof within the meaning of any constitutional or statutory provision. It shall be plainly stated on the face of each bond that it has been issued under the provisions of this Act and that it does not constitute an indebtedness of the authority or a loan of credit thereof within the meaning of any constitutional or statutory provisions.
(Source: P.A. 81-1529.)

(50 ILCS 455/10) (from Ch. 85, par. 2410)
Sec. 10. The authority, or any trustee on behalf of the authority, may invest any funds held by it pursuant to this Act in bonds, notes, certificates of indebtedness, treasury bills or other securities constituting direct obligations of the United States of America; in certificates of deposit or time deposits constituting direct obligations of any savings and loan association, or any bank as defined by the Illinois Banking Act, as heretofore and hereafter amended, provided, however, that investments may be made only in those certificates of deposit or time deposits in banks which are insured by the Federal Deposit Insurance Corporation or savings and loan associations insured by the Federal Savings and Loan Insurance Corporation, if then in existence; or in short term discount obligations of the Federal National Mortgage Association. Any such securities may be purchased at the offering or market price thereof at the time of such purchase.
No bank or savings and loan association shall receive public funds as permitted by this Section, unless it has complied with the requirements established pursuant to Section 6 of "An Act relating to certain investments of public funds by public agencies", approved July 23, 1943, as now or hereafter amended.
(Source: P.A. 83-541.)



50 ILCS 460/ - Special Assessment Supplemental Bond and Procedures Act.

(50 ILCS 460/1)
Sec. 1. Short Title. This Act may be cited as the Special Assessment Supplemental Bond and Procedures Act.
(Source: P.A. 90-480, eff. 8-17-97.)

(50 ILCS 460/5)
Sec. 5. Finding. The General Assembly finds that: (a) there have been many important changes in the financial markets and practices with respect to the issuance of obligations to provide funds for the payment of local improvements to be paid from the imposition of special assessments; (b) various provisions of Illinois law relating to the making of local improvements and the provision for payment of same through the imposition of special assessments according to benefits are now outdated; (c) these outdated provisions result in additional costs for the citizens of the State of Illinois who are property owners and subject to the payment of such special assessments; (d) the General Assembly deems it advisable and in the best interest of such property owners to provide supplemental authority regarding the procedures for the making of local improvements and the payment for same by special assessment and the issuance and sale of obligations payable from such special assessments in order to accommodate current and anticipated financial markets and practices and the provisions of current federal income tax law.
(Source: P.A. 90-480, eff. 8-17-97.)

(50 ILCS 460/10)
Sec. 10. Definitions. As used in this Act, unless the context or usage clearly indicates otherwise:
"Governing body" means the legislative body, council, board, commission, trustees, or any other body by whatever name it is known having charge of the corporate affairs of a governmental unit.
"Governmental unit" means a county, township, municipality, municipal corporation, unit of local government, or a special district, by whatever name known, authorized by any special assessment law to make local improvements by special assessment.
"Special assessment bond" means any instrument evidencing the obligation to pay money authorized or issued by or on behalf of a governmental unit under a special assessment law or under this Act, being payable from assessments made under a special assessment law, and when applicable, as supplemented by this Act.
"Special assessment law" means any law of the State of Illinois authorizing governmental units to make local improvements payable wholly or in part by special assessment, and includes, without limitation, Division 2 of Article 9 of the Illinois Municipal Code, Division 5-32 of Article 5 of the Counties Code, Section 21 of the North Shore Water Reclamation District Act, Section 19 of the Sanitary District Act of 1917, Sections 22a.1 through 22a.55 of the Sanitary District Act of 1917, and Section 28 of the Sanitary District Act of 1936.
"Special assessment proceeding" means the proceeding by any governmental unit under a special assessment law to provide for the making of a specific local improvement by special assessment.
"Special assessment ordinance" means an ordinance, or when applicable a resolution, as provided for by any special assessment law by which the governing body institutes, calls for, or provides for the making of a local improvement to be paid by the imposition of a special assessment pursuant to such special assessment law.
"Supplemental Act Assessment Bonds" are those special assessment bonds issued under Section 100 of this Act.
"Voucher" means any voucher issued under a special assessment law for work done in connection with the making of a local improvement.
(Source: P.A. 99-669, eff. 7-29-16.)

(50 ILCS 460/15)
Sec. 15. Supplemental powers; election. The provisions of this Act are intended to be supplemental to and in addition to all other powers or authorities granted to any governmental unit, shall be construed liberally, and shall not be construed as a limitation of any power or authority otherwise granted. Any governmental unit may use the provisions of this Act by making an election referring to this Act in the special assessment ordinance. In addition, a governmental unit may use the provisions of this Act that relate exclusively to Supplemental Act Assessment Bonds by making an election referring to this Act in any ordinance or resolution passed subsequent to the special assessment ordinance.
(Source: P.A. 90-480, eff. 8-17-97.)

(50 ILCS 460/20)
Sec. 20. Additional costs allowed. In addition to and in excess of all costs otherwise permitted to be assessed under any special assessment law in any special assessment proceeding, the governing body may in the special assessment ordinance provide for the following additional amounts in the assessment:
(a) an additional reserve, not to exceed 10% of the

amount of the bonds issued pursuant to this Act, as a reserve for the payment of interest on or principal of bonds when due in the event of nonpayment of any assessments; provided however, the interest earnings, if any, on the additional reserve shall be applied to the next installment as a partial reduction of payment due;

(b) an amount for the payment of interest upon bonds

for a period not to exceed the greater of 2 years or a period ending 6 months after the estimated date of completion of the acquisition and construction of the local improvement that is the subject of the special assessment proceeding; and

(c) an amount for bond discount (the difference

between the face amount of a bond and the price at which the bond is to be sold, exclusive of original issue discount) not to exceed 4% of the total cost of the improvement. The reserve provided for by clause (a) of this Section shall be in addition to and in excess of any other reserve otherwise permitted by special assessment law including reserves for interest deficiencies. Any additional cost or reserve to be included by authority of this Section shall be expressly provided for in the special assessment ordinance and shall further be expressly stated in any engineer's estimate of cost prepared in connection with a special assessment ordinance as provided by a special assessment law.

(Source: P.A. 93-196, eff. 7-14-03.)

(50 ILCS 460/25)
Sec. 25. Interest on assessments. The unpaid portion of any assessment imposed under a special assessment proceeding may bear interest at an interest rate or rates not exceeding the rate or rates on bonds permitted by the Bond Authorization Act; provided, however, that the time of the adoption of the special assessment ordinance shall be the date that the maximum rate or rates shall be calculated rather than at the time the contract is made for the sale of the bonds, as provided in the Bond Authorization Act. Notwithstanding the foregoing provision, from and after the due date of any installment of an assessment, the following additional rates and charges may be imposed with respect to the delinquent amount of such installment:
(a) an additional rate of interest of 1 1/2% per

month; and

(b) a collection charge of not to exceed 1% of the

amount of the delinquent installment.

(Source: P.A. 90-480, eff. 8-17-97.)

(50 ILCS 460/30)
Sec. 30. Amount and term of installments. An assessment under a special assessment proceeding may be payable in one or more installments coming due not more than 31 years after the date of the judgment order of final confirmation of the assessment roll and report for such special assessment proceeding. The first installment for interest on such special assessment may be deferred for such period of time during which interest upon bonds payable from such special assessment has been provided for pursuant to the provisions of Section 50 of this Act. Installments of principal of a special assessment need not become due in equal amounts, but rather, if provided for in the special assessment ordinance, shall become due in the years and in the amounts as shall be provided in the special assessment ordinance. In the event that a governing body deems it advisable to refund Supplemental Act Assessment Bonds in a manner that would either increase installments or extend the number of years in which installments may be payable, the governing body may do so through a supplemental special assessment ordinance and proceeding under applicable special assessment law, provided the number of installments shall not be increased so as to become due beyond the original maximum term of 31 years provided in this Section. In the event such a refunding does not increase installments or extend the years in which payable, the governing body may refund Supplemental Act Assessment Bonds through a supplemental special assessment ordinance only.
(Source: P.A. 90-480, eff. 8-17-97.)

(50 ILCS 460/35)
Sec. 35. Notice of first installment and accrual of interest. In lieu of the establishment of the date of the first installment of a special assessment and the accrual of interest on assessments by the issuance of a first voucher and the filing of a certificate with the clerk of court or other act as may be provided by a special assessment law, either the governing body or the board of local improvements may, at any time, after the judicial order of final confirmation of the assessment roll and report, file with the clerk of court in which the assessment was confirmed a notice of the due date of the first installment and the date from which interest shall accrue on the assessments. The notice shall state the due date of the first installment, which shall be not earlier than January 2 of the following year or such later year as shall have been determined under Section 70 of this Act, and also the date upon which interest shall begin to accrue on the assessments, which date shall be not earlier than 60 days after the date the notice provided for in this Section shall have been filed with the clerk of court. In connection with the application of any special assessment law, the notice shall be treated upon its filing as if the notice were a certificate of first voucher or other act as may be provided by a special assessment law, and all procedures related to the filing of a certificate of first voucher or such other act shall be deemed to have been appropriately followed, subject only to the modifications to such procedures provided for in this Act.
(Source: P.A. 90-480, eff. 8-17-97.)

(50 ILCS 460/40)
Sec. 40. Award of contract. In any special assessment proceeding, upon the vote of two-thirds of the members of the governing body then in office, the governing body or the board of local improvements, as may be applicable, may award a contract or contracts for the improvement pursuant to negotiation with one or more persons, without the requirement of competitive bidding.
(Source: P.A. 90-480, eff. 8-17-97.)

(50 ILCS 460/45)
Sec. 45. Bonds. In lieu of the issuance of vouchers or bonds provided by a special assessment law, Supplemental Act Assessment Bonds payable from the assessments made under a special assessment proceeding may be issued under this Section. Supplemental Act Assessment Bonds shall be issued under the following terms and provisions:
(a) They shall be payable from the assessments made under a special assessment proceeding and such other income or revenues as may lawfully be pledged to the payment of such bonds by a governmental unit.
(b) They may be issued in lieu of vouchers at any time after the date of the judicial order of final confirmation of the assessment roll and report. Special Assessment Bonds may be issued prior to the expiration of the appeal period provided for in the special assessment law and the issuer and owners of such bonds may rely on any waiver of the statutory appeal period executed by a municipality, county, or other issuer of such bonds and the owners and parties interested in land taken, damaged, or assessed therein, as conclusive evidence of the non-appealability of the final judgment or order. Parties interested in land taken, damaged, or assessed for purposes of such waiver and appeal shall include only the owners of record, mortgagees of record, lien holders of record, and contract purchasers of any land taken, damaged, or assessed.
(c) They may be issued in an amount not to exceed the amount of the assessments confirmed in a special assessment proceeding less the principal amount of any assessments previously paid and less the principal amount of any vouchers that may have previously been issued.
(d) They may bear interest at any rate or rates not to exceed the rate or rates permitted by the Bond Authorization Act; provided, however, that such rate or rates shall not exceed the rate or rates provided for the unpaid installments of the assessments made under the special assessment proceeding.
(e) They may pay interest upon such date or dates either annually, semi-annually, monthly, weekly, or otherwise.
(f) They may be subject to redemption with or without premium upon such terms and provisions as may be provided by the governing body, including, without limitation, terms as to the order of redemption (numerical, pro-rata, by series, or otherwise) and as to the timing thereof.
(g) They shall be negotiable instruments under Illinois law.
(h) They may be made payable either serially or at term, or any combination thereof, in such order of preference, priority, lien position, or rank (including, without limitation, numerical, pro-rata, by series, or otherwise) and otherwise have any attributes permitted to bonds under the Local Government Debt Reform Act, as the governing body may provide.
(Source: P.A. 93-196, eff. 7-14-03.)

(50 ILCS 460/50)
Sec. 50. Alternative local procedure. Upon the request of all of the owners of record to be subject to assessment in a special assessment proceeding, the alternative procedure for the proceeding set forth in this Section may be used. In this alternative procedure, the board of local improvements shall conduct all of the proceedings and perform all of the acts otherwise performed by the court. There shall be no right to jury trial or any reference to the rules of civil procedure applicable to the court, but the board of local improvements shall conduct its proceedings with due notice, fairly and impartially. Determinations of the board of local improvements shall be treated as the determination of an administrative agency and shall be subject to appeal under the same procedures as an appeal of an administrative decision of an administrative agency under the Administrative Review Law.
(Source: P.A. 90-480, eff. 8-17-97.)

(50 ILCS 460/55)
Sec. 55. County clerk may collect. Pursuant to the Illinois constitutional and statutory provisions relating to intergovernmental cooperation, the county clerk of any county in which property subject to a special assessment is located may, but shall not be required to, agree to mail bills for a special assessment with the regular tax bills of the county, or otherwise as may be provided by a special assessment law. If the clerk agrees to mail such bills with the regular tax bills, then the annual amount due as of January 2 shall become due instead in even installments with each tax bill made during the year in which such January 2 date occurs, thus deferring to later date in the year the obligation to pay the assessments.
If the county clerk does not agree to mail the bills, or if the municipality declines to request the county clerk to mail the bills, the municipality still may bill the annual amount due, as of January 2, in 2 even installments to become due on or about the due dates for the real estate tax bills issued by the county clerk during the year in which the January 2 date occurs, thus deferring the obligation to pay the assessment installment to later dates in that year.
If the county clerk agrees to mail the bills on behalf of a municipality, the county may charge a fee for such services to be paid from the special assessment. The fee shall be considered as a cost of making, levying, and collecting the assessment provided for in Section 9-2-139 of the Illinois Municipal Code.
(Source: P.A. 95-331, eff. 8-21-07.)

(50 ILCS 460/60)
Sec. 60. Recital. Supplemental Act Assessment Bonds that are issued in part under this Act may contain a recital to that effect and any such recital shall be conclusive as against the governmental body thereof and any other person as to the validity of the Supplemental Act Assessment Bonds and as to their compliance with the provisions of this Act.
(Source: P.A. 90-480, eff. 8-17-97.)

(50 ILCS 460/65)
Sec. 65. Rebates. If, after final settlement with the contractor for any improvements, there is any surplus remaining, the Board of Local Improvements shall declare a surplus and rebate upon each lot, block, tract, or parcel of land assessed the pro rata proportion of that surplus. The Board of Local Improvements shall state which specific assessment installments (including interest thereon) are being reduced. If the Board of Local Improvements determines these excess amounts have been collected for making, levying, and collecting or for reserves for deficiencies, the governing body can declare a surplus and credit such amount to each lot, block, tract, or parcel of land assessed or a pro rata proportion to the next installment as a partial reduction of the payment due or, alternatively, may use such surplus to retire bonds in any manner so determined.
(Source: P.A. 93-196, eff. 7-14-03.)

(50 ILCS 460/70)
Sec. 70. (Amendatory provisions; text omitted).
(Source: P.A. 90-480, eff. 8-17-97.)

(50 ILCS 460/75)
Sec. 75. (Amendatory provisions; text omitted).
(Source: P.A. 90-480, eff. 8-17-97.)

(50 ILCS 460/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 90-480, eff. 8-17-97.)



50 ILCS 465/ - Local Government Housing Finance Act.

(50 ILCS 465/1)
Sec. 1. Short title. This Act may be cited as the Local Government Housing Finance Act.
(Source: P.A. 92-142, eff. 7-24-01.)

(50 ILCS 465/5)
Sec. 5. Definitions. In this Act:
"Appraised value" means the fair market value of a home determined in accordance with generally accepted procedures and standards applicable to the appraisal of real property.
"Authority" means any county or any municipality in this State.
"Bonds" means any revenue bonds authorized under this Act and payable as provided under this Act.
"Corporate authorities" means the county board or the corporate authorities of a municipality as defined in the Illinois Municipal Code.
"Home" means real property and improvements on real property located within the Authority consisting of not more than 4 dwelling units, including, but not limited to, condominium units owned by one mortgagor who occupies or intends to occupy one of the units.
"Home mortgage loan" means an interest-bearing loan to a mortgagor evidenced by a promissory note and secured by a mortgage on a home purchased or originated in accordance with this Act made for the purpose of acquiring a home having a purchase price less than the maximum home value.
"Lender" means any lending institution participating in a residential housing finance plan as the originator of home mortgage loans.
"Lending institution" means any bank, bank holding company, credit union, trust company, savings bank, national banking association, savings and loan association, building and loan association, mortgage banker, or other financial institution that customarily provides service or otherwise aids in the financing of home mortgages, or any holding company for any of the foregoing.
"Maximum home value" means the amount determined by the corporate authorities.
"Mortgagor" means a person of low or moderate income who has received or qualifies to receive a home mortgage loan on a home.
"Ordinance" means an ordinance adopted and approved by the corporate authorities of an Authority.
"Purchase price" means the actual consideration paid to the seller of a home.
"Person" means a natural person or persons or a trust, provided that the trust is for the benefit of a natural person or members of that person's immediate family.
"Participation commitment" means any undertaking or agreement by a lending institution to participate in the implementation of a residential housing finance plan.
"Persons of low or moderate income" means a person or family (consisting of one or more persons all of whom occupy or will occupy the home) whose aggregate gross income including the gross income of any co-signer or guarantor of the promissory note made in connection with the making of a home mortgage loan does not exceed a maximum amount to be established by the corporate authorities and determined in accordance with appropriate criteria, rules, and regulations, approved by the corporate authorities in connection with the implementation of a residential housing finance plan.
"Residential housing finance plan" means a program implemented under this Act by an Authority to assist persons of low or moderate income in acquiring safe, decent, and sanitary housing that they can afford.
"State" means the State of Illinois.
"Trustee" means any State or national bank or trust company, having trust powers, located within or outside the State of Illinois, that may be appointed to act in any capacity with respect to a residential housing finance plan and the issuance of bonds to finance that plan whether designated as a trustee, custodian, or administrator.
(Source: P.A. 92-142, eff. 7-24-01.)

(50 ILCS 465/10)
Sec. 10. Powers. In addition to powers that an Authority may now have, Authorities have the following powers:
(a) To acquire, and to contract and enter into advance commitments to acquire, directly or indirectly, home mortgages owned by lending institutions at any prices and upon any other terms and conditions that are determined by the Authority or trustee that the Authority designates as its agent.
(b) To make and execute contracts with lending institutions for the origination and servicing of home mortgage loans on behalf of an Authority and to pay the reasonable value of services rendered in accordance with those contracts.
(c) To make loans to lenders to enable those lenders to make home mortgage loans in accordance with this Act.
(d) To establish, by rules, regulations, or ordinances relating to the issuance of bonds or in any financing documents relating to the issuance of bonds, any standards and requirements applicable to the purchase of home mortgage loans or the origination of home mortgage loans or loans to lenders that the Authority deems necessary or desirable to effectuate the public purposes of this Act, including but not limited to: (i) the time within which lending institutions must make participation commitments and make disbursements for home mortgage loans; (ii) the terms and conditions of home mortgage loans to be acquired or originated; (iii) the standards and criteria to be applied by the Authority in defining persons of low or moderate income; (iv) the amounts and types of insurance coverage required on homes, home mortgage loans, and bonds; (v) the representations and warranties to be required of persons and lending institutions as evidence of compliance with the standards and requirements; (vi) restrictions as to interest rate and other terms of home mortgage loans or the return realized therefrom by lending institutions; (vii) the type and amount of collateral security to be provided to assure repayment of any loans to lenders by the Authority and to assure repayment of bonds; and (viii) any other matters related to the purchase or origination of home mortgage loans or the making of loans to lenders that shall be deemed relevant or necessary by the corporate authorities.
(e) To require from each lending institution from which home mortgage loans are to be purchased or that will originate home mortgage loans on behalf of the Authority or from lenders to which loans are made the submission, at the time of making participation commitments, of evidence satisfactory to the Authority of the ability and intention of the lending institutions to make home mortgage loans and the submission, within the time specified by the Authority for making disbursements for home mortgage loans, of evidence satisfactory to the Authority of the making of home mortgage loans and of compliance with any standards and requirements established by the Authority.
(f) To require that a lending institution or lender furnish, prior to or concurrent with the delivery of any participation commitment by a lending institution, a commitment fee in the form of a cash deposit, letter of credit, promissory note, surety bond, or other instrument approved by the corporate authorities executed by or on behalf of the lending institution, in an amount to be determined by the corporate authorities.
(g) To issue its bonds to defray, in whole or in part, (i) the cost of acquiring or originating home mortgage loans or making loans to lenders in order to enable them to make home mortgage loans; (ii) if deemed necessary or advisable, the cost of paying interest on bonds during a reasonable period necessary to acquire or originate the home mortgage loans or to make the loans to the lender; (iii) the costs of studies and surveys, insurance premiums, underwriting fees, legal, accounting, and marketing services incurred in connection with the issuance and the sale of the bonds, including amounts required to establish reasonably necessary bond and interest reserve accounts, and trustee, custodian, and rating agency fees; (iv) the costs of reasonable reserves; and (v) any other costs that are reasonably related to the foregoing.
(h) To authorize the sale or other disposition of any home mortgage loan, in whole or in part, upon any terms, at any price and time, and from time to time, as may be necessary to assure that the revenues and receipts to be derived with respect to the home mortgage loans, together with any insurance proceeds, funds held in reserve accounts, and earnings thereon, shall produce and provide revenues and receipts at least sufficient to provide for the prompt payment of the principal, redemption premiums, if any, and interest at maturity of all bonds issued pursuant to this Act or to otherwise authorize the sale or other disposition of any home mortgage loan after the bonds have been paid or deemed to be paid.
(i) To pledge any revenues and receipts to be received from any home mortgage loans to the punctual payment of bonds authorized under this Act, and the interest and redemption premiums, if any, on the bonds.
(j) To mortgage, pledge, or grant security interests in any home mortgage loans, notes, or other property in favor of the holder or holders of bonds issued therefor.
(k) To issue its bonds in any amount that may be necessary (and not limited by the amount of bonds refunded) for the purpose of refunding, in whole or in part, at any time, bonds previously issued, the proceeds of which refunding bonds may be used, at the discretion of the corporate authorities, for paying bonds at maturity, calling bonds for payment, and paying bonds prior to maturity, or for deposit into an escrow or trust fund in advance of maturity of bonds to be held for payment thereof at maturity or earlier.
(l) To appoint or designate a trustee or trustees for the benefit of the bondholders and to delegate and assign thereto, insofar as it may lawfully do so, its rights, duties, and responsibilities with respect to carrying out and enforcing the terms and provisions of its residential housing finance plan.
(m) To provide for and authorize the use and disposition of any funds remaining in the possession of the Authority or its trustees following payment and retirement of the bonds of a designated series issued under this Act.
(n) To make and execute contracts and other instruments necessary or convenient to the exercise of any of the powers granted in this Act.
(Source: P.A. 92-142, eff. 7-24-01.)

(50 ILCS 465/15)
Sec. 15. Ordinance authorizing exercise of powers. The exercise of any or all powers granted by this Act shall be authorized and the bonds shall be authorized to be issued under this Act for the purposes set forth in this Act, by an ordinance adopted by the corporate authorities that takes effect immediately upon adoption. The ordinance shall set forth a finding and declaration (i) of the public purpose therefor and (ii) that the ordinance is adopted pursuant to this Act, which finding and declaration shall be conclusive evidence of the existence and sufficiency of the public purpose and of the power to carry out and give effect to the public purpose.
The bonds shall bear interest at any rate or rates without regard to any other law pertaining to interest rate limitations, may be payable at any time or times, may be in one or more series, may bear any date or dates, may mature at any time or times not exceeding 40 years from their respective dates, may be payable in any medium of payment at any place or places, may carry any registration privileges, may be subject to any terms of redemption at any premiums, may be executed in any manner, may contain any terms, covenants, and conditions, and may be in any form, either coupon or registered, that the corporate authorities shall provide. The bonds may be sold at public or private sale at any price, in any manner and upon any terms that the corporate authorities may authorize, and may be issued to the purchaser or purchasers of bonds sold under this Act. The bonds and interim notes shall be deemed to be securities and negotiable instruments within the meaning of and for all purposes of the Uniform Commercial Code.
(Source: P.A. 92-142, eff. 7-24-01.)

(50 ILCS 465/20)
Sec. 20. Covenants. Any ordinances authorizing the issuance of the bonds under this Act may contain covenants regarding (i) the use and disposition of the revenues and receipts from any home mortgage loans for which the bonds are to be issued, including the creation and maintenance of any reasonable and adequate reserves that the corporate authorities may determine; (ii) the insurance to be carried on any home mortgage loan or bonds and the use and disposition of the proceeds of that insurance; (iii) the appointment of one or more trustees for the benefit of the bondholders, paying agents, or bond registrants; (iv) the investment of any funds held by the trustee or lender, notwithstanding any other law to the contrary; (v) the maximum rate payable on any home mortgage loan; and (vi) the terms and conditions upon which the holders of the bonds or any portion of the bonds, or any trustees for the bonds, are entitled to the appointment of a receiver by a court of competent jurisdiction, and any terms and conditions may provide that the receiver may take possession of the home mortgage loans or any part thereof and maintain, sell, or otherwise dispose of the home mortgage loans, prescribe other payments, and collect, receive, and apply all income and revenues thereafter derived therefrom. An ordinance authorizing the issuance of bonds under this Act may provide that payment of the principal of, redemption premium, if any, on and interest on any bonds issued under this Act shall be secured by a mortgage, pledge, security interest, insurance agreement, or indenture of trust of or with respect to any home mortgage loans and a lien upon the revenues and receipts derived therefrom or from any notes or other obligations of lending institutions with respect to which the bonds are issued. The mortgage, pledge, security interest, insurance agreement, or indenture of trust constitute a contract with the holder or holders of the bonds and continue in effect until the principal of, the interest on, and the redemption premiums, if any, on the bonds have been fully paid or provision made for the payment of the bonds, and the duties of the Authority and its corporate authorities and officers under this Act and any ordinance and any mortgage, pledge, security interest, insurance agreement, or indenture of trust shall be enforceable as provided therein by any bondholder by mandamus, foreclosure of any mortgage, pledge, security interest, insurance agreement, or indenture of trust, or other appropriate suit, action, or proceeding in any court of competent jurisdiction; provided the ordinance or any mortgage, pledge, security interest, insurance agreement, or indenture of trust under which the bonds are issued may provide that all remedies and rights to enforcement may be vested in a trustee (with full power of appointment) for the benefit of all the bondholders, which trustee shall be subject to the control of any number of holders or owners of any outstanding bonds as provided therein.
(Source: P.A. 92-142, eff. 7-24-01.)

(50 ILCS 465/25)
Sec. 25. Signatures. The bonds shall bear the manual or facsimile signatures of any officers of the Authority that may be designated in the ordinance authorizing the bonds and the signatures constitute the valid and binding signatures of the officers, notwithstanding that before the delivery of and payment for the bonds any or all of the persons whose signatures appear thereon have ceased to be officers of the Authority. The validity of the bonds shall not be dependent on nor affected by the validity or regularity of any proceedings relating to the home mortgage loans acquired or made from proceeds of the bonds. A recital in the bonds that they are issued pursuant to this Act shall be conclusive evidence of their validity and of the regularity of their issuance.
(Source: P.A. 92-142, eff. 7-24-01.)

(50 ILCS 465/30)
Sec. 30. Pledges; validity. Any pledge made to secure bonds shall be valid and binding from the time when the pledge is made. The revenues and receipts or property or interests in property pledged and thereafter received by the Authority or trustee shall immediately be subject to the lien of the pledge without any physical delivery of the pledge or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the Authority or trustee irrespective of whether the parties have notice thereof. Neither the ordinance, nor any other instrument by which a pledge is created, need be recorded.
(Source: P.A. 92-142, eff. 7-24-01.)

(50 ILCS 465/35)
Sec. 35. Bonds; obligations of the Authority. All bonds issued under this Act shall be limited obligations of the Authority issuing the same, payable solely from the (i) bond proceeds, (ii) revenues and receipts derived from the home mortgage loans or from any notes or other obligations of persons with respect to which the bonds are issued and secured by a mortgage, pledge, security interest, insurance agreement, or indenture of trust of or with respect to such home mortgage loans, (iii) certain insurance proceeds which may relate to the bonds or the home mortgage loans, (iv) participation fees, or (v) certain reserve funds. No Authority shall have any right or authority to levy taxes to pay any of the principal of, redemption premium, if any, or interest on any bonds issued pursuant to this Act or any judgment against an Authority on account of the bonds. No holder of any bonds issued under this Act shall have the right to compel any exercise of the taxing power of any Authority to pay the bonds, the interest, or redemption premium, if any, on the bonds, and the bonds shall not constitute an indebtedness of the Authority, or a loan of the faith and credit of the Authority, within the meaning of any constitutional or statutory provision, nor shall the bonds be construed to create any moral obligation on the part of the Authority to provide for the payment of the bonds. It shall be plainly stated on the face of each bond that it has been issued under the provisions of this Act and that it does not constitute an indebtedness of the Authority, or a loan of the faith and credit of the Authority, within the meaning of any constitutional or statutory provision. Bonds may be issued pursuant to this Act without regard to (i) any statutory limitation as to bonded indebtedness and shall not be included in computing total bonded indebtedness within the meaning of any statutory limitation, (ii) any requirement of competitive bidding or procedure for award of contracts applicable by any statute, (iii) any requirement of publication of ordinance or other documents, or (iv) any requirement of referendum or petition.
(Source: P.A. 92-142, eff. 7-24-01.)

(50 ILCS 465/40)
Sec. 40. Personal liability; corporate authorities. Neither the members of the corporate authorities of an Authority, nor any official or employee of the Authority, nor any person executing bonds issued under this Act shall be liable personally for payment of the bonds or the interest or redemption premium, if any, thereon or be subject to any personal liability or accountability by reason of the issuance thereof.
(Source: P.A. 92-142, eff. 7-24-01.)

(50 ILCS 465/45)
Sec. 45. Joint or cooperative action. One or more Authorities (whether or not any of them are home rule units) may join together or cooperate with one another in the exercise, either jointly, on behalf of the Authorities, or otherwise, of any one or more of the powers conferred upon Authorities under this Act or other enabling acts or powers. The joint or cooperative action shall be taken only in accordance with and pursuant to a written agreement entered into between or among such cooperating parties.
(Source: P.A. 92-142, eff. 7-24-01.)

(50 ILCS 465/50)
Sec. 50. Legal investments. Notwithstanding any other provision of law, bonds issued pursuant to this Act shall be legal investments for all trust funds, insurance companies, savings and loan associations, investment companies, and banks, both savings and commercial, and shall be legal investments for executors, administrators, trustees, and all other fiduciaries. The bonds shall be legal investments for State school funds and for any funds which may be invested in county, municipal, or school district bonds, and such bonds shall be deemed to be securities which may properly and legally be deposited with, and received by, any State or municipal officer or by any agency or political subdivision of the State for any purpose for which the deposit of bonds or obligations of the State is now, or may hereafter, be authorized by law, including deposits to secure public funds.
(Source: P.A. 92-142, eff. 7-24-01.)

(50 ILCS 465/55)
Sec. 55. Interests of corporate officers or employees; participating lending institutions. Notwithstanding the provisions of any other law to the contrary, a member of the corporate authorities, or an officer or employee of the Authority, may be an officer, employee, or stockholder of a lending institution or lender participating in a residential housing finance plan of the corporate authorities, provided the member (if a member of the corporate authorities) declares such position or interest at a regular meeting of the corporate authorities prior to passage of an ordinance establishing the plan and abstains from voting on the ordinance.
(Source: P.A. 92-142, eff. 7-24-01.)

(50 ILCS 465/60)
Sec. 60. Scope of additional powers. The powers conferred by this Act are in addition and supplemental to, and the limitations imposed by this Act shall not affect, the powers conferred upon Authorities by any other law. This Act is not a limitation upon the powers of home rule units. Home mortgage loans may be acquired, purchased, and financed, and bonds may be issued under this Act for those purposes, notwithstanding that any other law or power may provide for the acquisition, purchase, and financing of like home mortgage loans, or the issuance of bonds for like purposes, and without regard to the requirements, restrictions, limitations, or other provisions contained in any law, including any law relating to any requirement of competitive bidding or restriction imposed on the sale or disposition of property or award of contracts. Nothing in this Act shall be deemed or construed to prohibit the exercise of the powers conferred upon Authorities in connection with the financing of federally assisted housing for persons of low and moderate income.
(Source: P.A. 92-142, eff. 7-24-01.)

(50 ILCS 465/65)
Sec. 65. Construction. This Act is necessary for the health, welfare, and safety of the State, its counties and municipalities, and its inhabitants; therefore, it shall be liberally construed to effect its purposes.
(Source: P.A. 92-142, eff. 7-24-01.)

(50 ILCS 465/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 92-142, eff. 7-24-01.)



50 ILCS 470/ - Innovation Development and Economy Act.

(50 ILCS 470/1)
Sec. 1. Short title. This Act may be cited as the Innovation Development and Economy Act.
(Source: P.A. 96-939, eff. 6-24-10.)

(50 ILCS 470/5)
Sec. 5. Purpose. It is hereby found and declared that the purpose of this Act is to promote, stimulate, and develop the general and economic welfare of the State of Illinois and its communities and to assist in the development and redevelopment of major tourism, entertainment, retail, and related destination projects within eligible areas of the State, thereby creating new jobs, stimulating significant capital investment, and promoting the general welfare of the citizens of this State, by authorizing municipalities and counties to issue sales tax and revenue (STAR) bonds for the financing of STAR bond projects as defined in Section 10, and to otherwise exercise the powers and authorities granted to municipalities. It is further found and declared to be the policy of the State, in the interest of promoting the health, safety, morals, and general welfare of all the people of the State, to provide incentives to create new job opportunities and to promote major tourism, entertainment, retail, and related destination projects within the State. It is further found and declared:
(a) that it is in the public interest to limit the

portion of the aggregate proceeds of STAR bonds issued that are derived from the State sales tax increment pledged to pay STAR bonds in any STAR bond district to not more than 50% of the total development costs in the STAR bond district as set forth in subsection (f) of Section 30;

(b) that as a result of the costs of land assemblage,

financing, infrastructure, and other project costs, the private sector, without the assistance contemplated in this Act, is unable to develop major tourism, entertainment, retail, and related destination projects in the State;

(c) that the type of projects for which this Act is

intended must be of a certain size, scope, and acreage and have direct access to major highways, and must be developed in a cohesive and comprehensive manner;

(d) that the eligible tracts of land, portions of

which have previously been surface or strip mined, present unique development obstacles and are more likely to remain underutilized and undeveloped, or developed in a piecemeal manner resulting in inefficient and poorly planned developments that do not maximize job creation, job retention, tourism, and tax revenue generation within the State;

(e) that there are multiple eligible areas in the

State that could benefit from this Act;

(f) that investment in major tourism, entertainment,

retail, and related destination projects within the State would stimulate economic activity in the State, including the creation and maintenance of jobs, the creation of new and lasting infrastructure and other improvements, and the attraction and retention of interstate tourists and entertainment events that generate significant economic activity;

(g) that this Act shall enhance and promote tourism

in Southern Illinois, including without limitation the Southern Illinois Wine Trail;

(h) that the continual encouragement, development,

growth, and expansion of major tourism, entertainment, retail, and related destination projects within the State requires a cooperative and continuous partnership between government and the public sector;

(i) that the State has a responsibility to help

create a favorable climate for new and improved job opportunities for its citizens and to increase the tax base of the State and its political subdivisions by encouraging development by the private sector of major tourism, entertainment, retail, and related destination projects within the State;

(j) that the stagnation of local tax bases and the

loss of job opportunities within the State has persisted despite efforts of State and local authorities and private organizations to create major tourism, entertainment, retail, and related destination projects within the State;

(k) that the stagnation of local tax bases and the

persistent loss of job opportunities in the State may continue and worsen if the State and its political subdivisions are not able to provide additional incentives to developers of major tourism, entertainment, retail, and related destination projects;

(l) that the provision of additional incentives by

the State and its political subdivisions will relieve conditions of unemployment, maintain existing levels of employment, create new job opportunities, retain jobs within the State, increase tourism and commerce within the State, and increase the tax base of the State and its political subdivisions;

(m) that the powers conferred by this Act promote and

protect the health, safety, morals, and welfare of the State, and are for a public purpose and public use for which public money and resources may be expended; and

(n) that the necessity in the public interest for the

provisions of this Act is hereby declared as a matter of legislative determination.

(Source: P.A. 96-939, eff. 6-24-10.)

(50 ILCS 470/10)
Sec. 10. Definitions. As used in this Act, the following words and phrases shall have the following meanings unless a different meaning clearly appears from the context:
"Base year" means the calendar year immediately prior to the calendar year in which the STAR bond district is established.
"Commence work" means the manifest commencement of actual operations on the development site, such as, erecting a building, general on-site and off-site grading and utility installations, commencing design and construction documentation, ordering lead-time materials, excavating the ground to lay a foundation or a basement, or work of like description which a reasonable person would recognize as being done with the intention and purpose to continue work until the project is completed.
"County" means the county in which a proposed STAR bond district is located.
"De minimis" means an amount less than 15% of the land area within a STAR bond district.
"Department of Revenue" means the Department of Revenue of the State of Illinois.
"Destination user" means an owner, operator, licensee, co-developer, subdeveloper, or tenant (i) that operates a business within a STAR bond district that is a retail store having at least 150,000 square feet of sales floor area; (ii) that at the time of opening does not have another Illinois location within a 70 mile radius; (iii) that has an annual average of not less than 30% of customers who travel from at least 75 miles away or from out-of-state, as demonstrated by data from a comparable existing store or stores, or, if there is no comparable existing store, as demonstrated by an economic analysis that shows that the proposed retailer will have an annual average of not less than 30% of customers who travel from at least 75 miles away or from out-of-state; and (iv) that makes an initial capital investment, including project costs and other direct costs, of not less than $30,000,000 for such retail store.
"Destination hotel" means a hotel (as that term is defined in Section 2 of the Hotel Operators' Occupation Tax Act) complex having at least 150 guest rooms and which also includes a venue for entertainment attractions, rides, or other activities oriented toward the entertainment and amusement of its guests and other patrons.
"Developer" means any individual, corporation, trust, estate, partnership, limited liability partnership, limited liability company, or other entity. The term does not include a not-for-profit entity, political subdivision, or other agency or instrumentality of the State.
"Director" means the Director of Revenue, who shall consult with the Director of Commerce and Economic Opportunity in any approvals or decisions required by the Director under this Act.
"Economic impact study" means a study conducted by an independent economist to project the financial benefit of the proposed STAR bond project to the local, regional, and State economies, consider the proposed adverse impacts on similar projects and businesses, as well as municipalities within the projected market area, and draw conclusions about the net effect of the proposed STAR bond project on the local, regional, and State economies. A copy of the economic impact study shall be provided to the Director for review.
"Eligible area" means any improved or vacant area that (i) is contiguous and is not, in the aggregate, less than 250 acres nor more than 500 acres which must include only parcels of real property directly and substantially benefited by the proposed STAR bond district plan, (ii) is adjacent to a federal interstate highway, (iii) is within one mile of 2 State highways, (iv) is within one mile of an entertainment user, or a major or minor league sports stadium or other similar entertainment venue that had an initial capital investment of at least $20,000,000, and (v) includes land that was previously surface or strip mined. The area may be bisected by streets, highways, roads, alleys, railways, bike paths, streams, rivers, and other waterways and still be deemed contiguous. In addition, in order to constitute an eligible area one of the following requirements must be satisfied and all of which are subject to the review and approval of the Director as provided in subsection (d) of Section 15:
(a) the governing body of the political subdivision

shall have determined that the area meets the requirements of a "blighted area" as defined under the Tax Increment Allocation Redevelopment Act; or

(b) the governing body of the political subdivision

shall have determined that the area is a blighted area as determined under the provisions of Section 11-74.3-5 of the Illinois Municipal Code; or

(c) the governing body of the political subdivision

shall make the following findings:

(i) that the vacant portions of the area have

remained vacant for at least one year, or that any building located on a vacant portion of the property was demolished within the last year and that the building would have qualified under item (ii) of this subsection;

(ii) if portions of the area are currently

developed, that the use, condition, and character of the buildings on the property are not consistent with the purposes set forth in Section 5;

(iii) that the STAR bond district is expected to

create or retain job opportunities within the political subdivision;

(iv) that the STAR bond district will serve to

further the development of adjacent areas;

(v) that without the availability of STAR bonds,

the projects described in the STAR bond district plan would not be possible;

(vi) that the master developer meets high

standards of creditworthiness and financial strength as demonstrated by one or more of the following: (i) corporate debenture ratings of BBB or higher by Standard & Poor's Corporation or Baa or higher by Moody's Investors Service, Inc.; (ii) a letter from a financial institution with assets of $10,000,000 or more attesting to the financial strength of the master developer; or (iii) specific evidence of equity financing for not less than 10% of the estimated total STAR bond project costs;

(vii) that the STAR bond district will strengthen

the commercial sector of the political subdivision;

(viii) that the STAR bond district will enhance

the tax base of the political subdivision; and

(ix) that the formation of a STAR bond district

is in the best interest of the political subdivision.

"Entertainment user" means an owner, operator, licensee, co-developer, subdeveloper, or tenant that operates a business within a STAR bond district that has a primary use of providing a venue for entertainment attractions, rides, or other activities oriented toward the entertainment and amusement of its patrons, occupies at least 20 acres of land in the STAR bond district, and makes an initial capital investment, including project costs and other direct and indirect costs, of not less than $25,000,000 for that venue.
"Feasibility study" means a feasibility study as defined in subsection (b) of Section 20.
"Infrastructure" means the public improvements and private improvements that serve the public purposes set forth in Section 5 of this Act and that benefit the STAR bond district or any STAR bond projects, including, but not limited to, streets, drives and driveways, traffic and directional signs and signals, parking lots and parking facilities, interchanges, highways, sidewalks, bridges, underpasses and overpasses, bike and walking trails, sanitary storm sewers and lift stations, drainage conduits, channels, levees, canals, storm water detention and retention facilities, utilities and utility connections, water mains and extensions, and street and parking lot lighting and connections.
"Local sales taxes" means any locally imposed taxes received by a municipality, county, or other local governmental entity arising from sales by retailers and servicemen within a STAR bond district, including business district sales taxes and STAR bond occupation taxes, and that portion of the net revenue realized under the Retailers' Occupation Tax Act, the Use Tax Act, the Service Use Tax Act, and the Service Occupation Tax Act from transactions at places of business located within a STAR bond district that is deposited into the Local Government Tax Fund and the County and Mass Transit District Fund. For the purpose of this Act, "local sales taxes" does not include (i) any taxes authorized pursuant to the Local Mass Transit District Act or the Metro-East Park and Recreation District Act for so long as the applicable taxing district does not impose a tax on real property, (ii) county school facility occupation taxes imposed pursuant to Section 5-1006.7 of the Counties Code, or (iii) any taxes authorized under the Flood Prevention District Act.
"Local sales tax increment" means, with respect to local sales taxes administered by the Illinois Department of Revenue, (i) all of the local sales tax paid by destination users, destination hotels, and entertainment users that is in excess of the local sales tax paid by destination users, destination hotels, and entertainment users for the same month in the base year, as determined by the Illinois Department of Revenue, (ii) in the case of a municipality forming a STAR bond district that is wholly within the corporate boundaries of the municipality and in the case of a municipality and county forming a STAR bond district that is only partially within such municipality, that portion of the local sales tax paid by taxpayers that are not destination users, destination hotels, or entertainment users that is in excess of the local sales tax paid by taxpayers that are not destination users, destination hotels, or entertainment users for the same month in the base year, as determined by the Illinois Department of Revenue, and (iii) in the case of a county in which a STAR bond district is formed that is wholly within a municipality, that portion of the local sales tax paid by taxpayers that are not destination users, destination hotels, or entertainment users that is in excess of the local sales tax paid by taxpayers that are not destination users, destination hotels, or entertainment users for the same month in the base year, as determined by the Illinois Department of Revenue, but only if the corporate authorities of the county adopts an ordinance, and files a copy with the Department within the same time frames as required for STAR bond occupation taxes under Section 31, that designates the taxes referenced in this clause (iii) as part of the local sales tax increment under this Act. "Local sales tax increment" means, with respect to local sales taxes administered by a municipality, county, or other unit of local government, that portion of the local sales tax that is in excess of the local sales tax for the same month in the base year, as determined by the respective municipality, county, or other unit of local government. If any portion of local sales taxes are, at the time of formation of a STAR bond district, already subject to tax increment financing under the Tax Increment Allocation Redevelopment Act, then the local sales tax increment for such portion shall be frozen at the base year established in accordance with this Act, and all future incremental increases shall be included in the "local sales tax increment" under this Act. Any party otherwise entitled to receipt of incremental local sales tax revenues through an existing tax increment financing district shall be entitled to continue to receive such revenues up to the amount frozen in the base year. Nothing in this Act shall affect the prior qualification of existing redevelopment project costs incurred that are eligible for reimbursement under the Tax Increment Allocation Redevelopment Act. In such event, prior to approving a STAR bond district, the political subdivision forming the STAR bond district shall take such action as is necessary, including amending the existing tax increment financing district redevelopment plan, to carry out the provisions of this Act. The Illinois Department of Revenue shall allocate the local sales tax increment only if the local sales tax is administered by the Department.
"Market study" means a study to determine the ability of the proposed STAR bond project to gain market share locally and regionally and to remain profitable past the term of repayment of STAR bonds.
"Master developer" means a developer cooperating with a political subdivision to plan, develop, and implement a STAR bond project plan for a STAR bond district. Subject to the limitations of Section 25, the master developer may work with and transfer certain development rights to other developers for the purpose of implementing STAR bond project plans and achieving the purposes of this Act. A master developer for a STAR bond district shall be appointed by a political subdivision in the resolution establishing the STAR bond district, and the master developer must, at the time of appointment, own or have control of, through purchase agreements, option contracts, or other means, not less than 50% of the acreage within the STAR bond district and the master developer or its affiliate must have ownership or control on June 1, 2010.
"Master development agreement" means an agreement between the master developer and the political subdivision to govern a STAR bond district and any STAR bond projects.
"Municipality" means the city, village, or incorporated town in which a proposed STAR bond district is located.
"Pledged STAR revenues" means those sales tax and revenues and other sources of funds pledged to pay debt service on STAR bonds or to pay project costs pursuant to Section 30. Notwithstanding any provision to the contrary, the following revenues shall not constitute pledged STAR revenues or be available to pay principal and interest on STAR bonds: any State sales tax increment or local sales tax increment from a retail entity initiating operations in a STAR bond district while terminating operations at another Illinois location within 25 miles of the STAR bond district. For purposes of this paragraph, "terminating operations" means a closing of a retail operation that is directly related to the opening of the same operation or like retail entity owned or operated by more than 50% of the original ownership in a STAR bond district within one year before or after initiating operations in the STAR bond district, but it does not mean closing an operation for reasons beyond the control of the retail entity, as documented by the retail entity, subject to a reasonable finding by the municipality (or county if such retail operation is not located within a municipality) in which the terminated operations were located that the closed location contained inadequate space, had become economically obsolete, or was no longer a viable location for the retailer or serviceman.
"Political subdivision" means a municipality or county which undertakes to establish a STAR bond district pursuant to the provisions of this Act.
"Project costs" means and includes the sum total of all costs incurred or estimated to be incurred on or following the date of establishment of a STAR bond district that are reasonable or necessary to implement a STAR bond district plan or any STAR bond project plans, or both, including costs incurred for public improvements and private improvements that serve the public purposes set forth in Section 5 of this Act. Such costs include without limitation the following:
(a) costs of studies, surveys, development of plans

and specifications, formation, implementation, and administration of a STAR bond district, STAR bond district plan, any STAR bond projects, or any STAR bond project plans, including, but not limited to, staff and professional service costs for architectural, engineering, legal, financial, planning, or other services, provided however that no charges for professional services may be based on a percentage of the tax increment collected and no contracts for professional services, excluding architectural and engineering services, may be entered into if the terms of the contract extend beyond a period of 3 years;

(b) property assembly costs, including, but not

limited to, acquisition of land and other real property or rights or interests therein, located within the boundaries of a STAR bond district, demolition of buildings, site preparation, site improvements that serve as an engineered barrier addressing ground level or below ground environmental contamination, including, but not limited to, parking lots and other concrete or asphalt barriers, the clearing and grading of land, and importing additional soil and fill materials, or removal of soil and fill materials from the site;

(c) subject to paragraph (d), costs of buildings and

other vertical improvements that are located within the boundaries of a STAR bond district and owned by a political subdivision or other public entity, including without limitation police and fire stations, educational facilities, and public restrooms and rest areas;

(c-1) costs of buildings and other vertical

improvements that are located within the boundaries of a STAR bond district and owned by a destination user or destination hotel; except that only 2 destination users in a STAR bond district and one destination hotel are eligible to include the cost of those vertical improvements as project costs;

(c-5) costs of buildings; rides and attractions,

which include carousels, slides, roller coasters, displays, models, towers, works of art, and similar theme and amusement park improvements; and other vertical improvements that are located within the boundaries of a STAR bond district and owned by an entertainment user; except that only one entertainment user in a STAR bond district is eligible to include the cost of those vertical improvements as project costs;

(d) costs of the design and construction of

infrastructure and public works located within the boundaries of a STAR bond district that are reasonable or necessary to implement a STAR bond district plan or any STAR bond project plans, or both, except that project costs shall not include the cost of constructing a new municipal public building principally used to provide offices, storage space, or conference facilities or vehicle storage, maintenance, or repair for administrative, public safety, or public works personnel and that is not intended to replace an existing public building unless the political subdivision makes a reasonable determination in a STAR bond district plan or any STAR bond project plans, supported by information that provides the basis for that determination, that the new municipal building is required to meet an increase in the need for public safety purposes anticipated to result from the implementation of the STAR bond district plan or any STAR bond project plans;

(e) costs of the design and construction of the

following improvements located outside the boundaries of a STAR bond district, provided that the costs are essential to further the purpose and development of a STAR bond district plan and either (i) part of and connected to sewer, water, or utility service lines that physically connect to the STAR bond district or (ii) significant improvements for adjacent offsite highways, streets, roadways, and interchanges that are approved by the Illinois Department of Transportation. No other cost of infrastructure and public works improvements located outside the boundaries of a STAR bond district may be deemed project costs;

(f) costs of job training and retraining projects,

including the cost of "welfare to work" programs implemented by businesses located within a STAR bond district;

(g) financing costs, including, but not limited to,

all necessary and incidental expenses related to the issuance of obligations and which may include payment of interest on any obligations issued hereunder including interest accruing during the estimated period of construction of any improvements in a STAR bond district or any STAR bond projects for which such obligations are issued and for not exceeding 36 months thereafter and including reasonable reserves related thereto;

(h) to the extent the political subdivision by

written agreement accepts and approves the same, all or a portion of a taxing district's capital costs resulting from a STAR bond district or STAR bond projects necessarily incurred or to be incurred within a taxing district in furtherance of the objectives of a STAR bond district plan or STAR bond project plans;

(i) interest cost incurred by a developer for project

costs related to the acquisition, formation, implementation, development, construction, and administration of a STAR bond district, STAR bond district plan, STAR bond projects, or any STAR bond project plans provided that:

(i) payment of such costs in any one year may not

exceed 30% of the annual interest costs incurred by the developer with regard to the STAR bond district or any STAR bond projects during that year; and

(ii) the total of such interest payments paid

pursuant to this Act may not exceed 30% of the total cost paid or incurred by the developer for a STAR bond district or STAR bond projects, plus project costs, excluding any property assembly costs incurred by a political subdivision pursuant to this Act;

(j) costs of common areas located within the

boundaries of a STAR bond district;

(k) costs of landscaping and plantings, retaining

walls and fences, man-made lakes and ponds, shelters, benches, lighting, and similar amenities located within the boundaries of a STAR bond district;

(l) costs of mounted building signs, site monument,

and pylon signs located within the boundaries of a STAR bond district; or

(m) if included in the STAR bond district plan and

approved in writing by the Director, salaries or a portion of salaries for local government employees to the extent the same are directly attributable to the work of such employees on the establishment and management of a STAR bond district or any STAR bond projects.

Except as specified in items (a) through (m), "project costs" shall not include:
(i) the cost of construction of buildings that are

privately owned or owned by a municipality and leased to a developer or retail user for non-entertainment retail uses;

(ii) moving expenses for employees of the businesses

locating within the STAR bond district;

(iii) property taxes for property located in the STAR

bond district;

(iv) lobbying costs; and
(v) general overhead or administrative costs of the

political subdivision that would still have been incurred by the political subdivision if the political subdivision had not established a STAR bond district.

"Project development agreement" means any one or more agreements, including any amendments thereto, between a master developer and any co-developer or subdeveloper in connection with a STAR bond project, which project development agreement may include the political subdivision as a party.
"Projected market area" means any area within the State in which a STAR bond district or STAR bond project is projected to have a significant fiscal or market impact as determined by the Director.
"Resolution" means a resolution, order, ordinance, or other appropriate form of legislative action of a political subdivision or other applicable public entity approved by a vote of a majority of a quorum at a meeting of the governing body of the political subdivision or applicable public entity.
"STAR bond" means a sales tax and revenue bond, note, or other obligation payable from pledged STAR revenues and issued by a political subdivision, the proceeds of which shall be used only to pay project costs as defined in this Act.
"STAR bond district" means the specific area declared to be an eligible area as determined by the political subdivision, and approved by the Director, in which the political subdivision may develop one or more STAR bond projects.
"STAR bond district plan" means the preliminary or conceptual plan that generally identifies the proposed STAR bond project areas and identifies in a general manner the buildings, facilities, and improvements to be constructed or improved in each STAR bond project area.
"STAR bond project" means a project within a STAR bond district which is approved pursuant to Section 20.
"STAR bond project area" means the geographic area within a STAR bond district in which there may be one or more STAR bond projects.
"STAR bond project plan" means the written plan adopted by a political subdivision for the development of a STAR bond project in a STAR bond district; the plan may include, but is not limited to, (i) project costs incurred prior to the date of the STAR bond project plan and estimated future STAR bond project costs, (ii) proposed sources of funds to pay those costs, (iii) the nature and estimated term of any obligations to be issued by the political subdivision to pay those costs, (iv) the most recent equalized assessed valuation of the STAR bond project area, (v) an estimate of the equalized assessed valuation of the STAR bond district or applicable project area after completion of a STAR bond project, (vi) a general description of the types of any known or proposed developers, users, or tenants of the STAR bond project or projects included in the plan, (vii) a general description of the type, structure, and character of the property or facilities to be developed or improved, (viii) a description of the general land uses to apply to the STAR bond project, and (ix) a general description or an estimate of the type, class, and number of employees to be employed in the operation of the STAR bond project.
"State sales tax" means all of the net revenue realized under the Retailers' Occupation Tax Act, the Use Tax Act, the Service Use Tax Act, and the Service Occupation Tax Act from transactions at places of business located within a STAR bond district, excluding that portion of the net revenue realized under the Retailers' Occupation Tax Act, the Use Tax Act, the Service Use Tax Act, and the Service Occupation Tax Act from transactions at places of business located within a STAR bond district that is deposited into the Local Government Tax Fund and the County and Mass Transit District Fund.
"State sales tax increment" means (i) 100% of that portion of the State sales tax that is in excess of the State sales tax for the same month in the base year, as determined by the Department of Revenue, from transactions at up to 2 destination users, one destination hotel, and one entertainment user located within a STAR bond district, which destination users, destination hotel, and entertainment user shall be designated by the master developer and approved by the political subdivision and the Director in conjunction with the applicable STAR bond project approval, and (ii) 25% of that portion of the State sales tax that is in excess of the State sales tax for the same month in the base year, as determined by the Department of Revenue, from all other transactions within a STAR bond district. If any portion of State sales taxes are, at the time of formation of a STAR bond district, already subject to tax increment financing under the Tax Increment Allocation Redevelopment Act, then the State sales tax increment for such portion shall be frozen at the base year established in accordance with this Act, and all future incremental increases shall be included in the State sales tax increment under this Act. Any party otherwise entitled to receipt of incremental State sales tax revenues through an existing tax increment financing district shall be entitled to continue to receive such revenues up to the amount frozen in the base year. Nothing in this Act shall affect the prior qualification of existing redevelopment project costs incurred that are eligible for reimbursement under the Tax Increment Allocation Redevelopment Act. In such event, prior to approving a STAR bond district, the political subdivision forming the STAR bond district shall take such action as is necessary, including amending the existing tax increment financing district redevelopment plan, to carry out the provisions of this Act.
"Substantial change" means a change wherein the proposed STAR bond project plan differs substantially in size, scope, or use from the approved STAR bond district plan or STAR bond project plan.
"Taxpayer" means an individual, partnership, corporation, limited liability company, trust, estate, or other entity that is subject to the Illinois Income Tax Act.
"Total development costs" means the aggregate public and private investment in a STAR bond district, including project costs and other direct and indirect costs related to the development of the STAR bond district.
"Traditional retail use" means the operation of a business that derives at least 90% of its annual gross revenue from sales at retail, as that phrase is defined by Section 1 of the Retailers' Occupation Tax Act, but does not include the operations of destination users, entertainment users, restaurants, hotels, retail uses within hotels, or any other non-retail uses.
"Vacant" means that portion of the land in a proposed STAR bond district that is not occupied by a building, facility, or other vertical improvement.
(Source: P.A. 99-642, eff. 7-28-16.)

(50 ILCS 470/15)
Sec. 15. Establishment of STAR bond district. The governing body of a municipality may establish a STAR bond district within an eligible area within the municipality or partially outside the boundaries of the municipality in an unincorporated area of the county. A STAR bond district which is partially outside the boundaries of the municipality must also be approved by the governing body of the county by the passage of a resolution. The governing body of a county may establish a STAR bond district in an eligible area in any unincorporated area of the county.
(a) When a political subdivision proposes to establish a STAR bond district, the political subdivision shall adopt a resolution stating that the political subdivision is considering the establishment of a STAR bond district. The resolution shall:
(1) give notice, in the same manner as set forth in

item (2) of subsection (e) of Section 20, that a public hearing will be held to consider the establishment of a STAR bond district and fix the date, hour, and place of the public hearing, which shall be at a location that is within 20 miles of the STAR bond district, in a facility that can accommodate a large crowd, and in a facility that is accessible to persons with disabilities;

(2) describe the proposed general boundaries of the

STAR bond district;

(3) describe the STAR bond district plan;
(4) require that a description and map of the

proposed STAR bond district are available for inspection at a time and place designated;

(5) identify the master developer for the STAR bond

district; and

(6) require that the governing body consider findings

necessary for the establishment of a STAR bond district.

(b) Upon the conclusion of the public hearing the governing body of the political subdivision may consider a resolution to establish the STAR bond district.
(1) A resolution to establish a STAR bond district

shall:

(A) make findings that the proposed STAR bond

district is to be developed with one or more STAR bond projects;

(B) make findings that the STAR bond district is

an eligible area;

(C) contain a STAR bond district plan that

identifies in a general manner the buildings and facilities that are proposed to be constructed or improved in subsequent STAR bond projects and that includes plans for at least one destination user;

(D) contain the legal description of the STAR

bond district;

(E) appoint the master developer for the STAR

bond district; and

(F) establish the STAR bonds district, contingent

upon approval of the Director as set forth in subsection (d).

(2) If the resolution is not adopted by the political

subdivision within 60 days from the conclusion of the public hearing, then the STAR bond district shall not be established.

(3) Upon adoption of a resolution establishing a STAR

bond district, the political subdivision shall send a certified copy of such resolution to the Department of Revenue.

(c) Upon the establishment of a STAR bond district, the STAR bond district and any STAR bond projects shall be governed by a master development agreement between the political subdivision and the master developer. A STAR bond district that is partially outside the boundaries of a municipality shall only require one master development agreement; the agreement shall be between the municipality and the master developer. In no event shall there be more than one master development agreement governing the terms and conditions of a STAR bond district. The master development agreement shall require the master developer to ensure compliance with the following requirements to reduce the ecological impact of the STAR bond district development: (i) inclusion of pollution prevention, erosion, and sedimentation control plans during construction; (ii) protection of endangered species' habitat and wetlands mitigation; (iii) preservation of at least 20% of the STAR bond district as green space, including lawns, parks, landscaped areas, paths, lakes, ponds, and other water features; (iv) promotion of the use of renewable energy to the extent commercially feasible; (v) promotion of access to mass transit and bicycle transportation; (vi) implementation of recycling programs during construction and at completed STAR bond projects; (vii) preservation of water quality and promotion of water conservation through the use of techniques such as reusing storm water and landscaping with native and low-maintenance vegetation to reduce the need for irrigation and fertilization; (viii) inclusion of comprehensive lighting programs that reduce light pollution within the STAR bond district; and (ix) promotion of shared parking between different users to reduce the impact on project sites.
(d) Upon adoption of the resolution to establish a STAR bond district, the political subdivision shall submit the proposed STAR bond district to the Director for consideration. The Director may only approve a STAR bond district if the Director finds that: (i) the proposed STAR bond district is an eligible area, (ii) the STAR bond district plan includes a projected capital investment of at least $100,000,000, (iii) the STAR bond district plan is reasonably projected to produce at least $100,000,000 of annual gross sales revenues and 500 new jobs, (iv) the STAR bond district plan includes potential destination users and a potential entertainment user, (v) the creation of the STAR bond district and STAR bond district plan are in accordance with the purpose of this Act and the public interest, and (vi) the STAR bond district and STAR bond district plan meet any other requirement that the Director deems appropriate. If a proposed STAR bond district meets all of the foregoing criteria, the Director shall not unreasonably withhold its approval of the proposed STAR bond district. The Director may only approve one STAR bond district within any projected market area. However, the Director may approve additional STAR bond districts in a single projected market area provided that the Director finds that the additional STAR bond district will not thwart the purposes of this Act. The Director shall promptly send a copy of its written findings and approval or denial of a STAR bond district to the requesting political subdivision.
(e) Starting on the fifth anniversary of the first date of distribution of State sales tax revenues from the first STAR bond project in the STAR bond district and continuing each anniversary thereafter, the Director shall, in consultation with the political subdivision and the master developer, determine the total number of new jobs created within the STAR bond district, the total development cost to date, and the master developer's compliance with its obligations under any written agreements with the State. If, on the fifth anniversary of the first date of distribution of State sales tax revenues from the first STAR bond project in the STAR bond district, the Director determines that the total development cost to date is not equal to or greater than $100,000,000, or that the master developer is in breach of any written agreement with the State, then no new STAR bonds may be issued in the STAR bond district until the total development cost exceeds $100,000,000 or the breach of agreement is cured, or both. If, on the fifth anniversary of the first date of distribution of State sales tax revenues from the first STAR bond project in the STAR bond district, there are not at least 500 jobs existing in the STAR bond district, the State may require the master developer to pay the State a penalty of $1,500 per job under 500 each year until the earlier of (i) the twenty-third anniversary of the first date of distribution of State sales tax revenues from the first STAR bond project in the STAR bond district, (ii) the date that all STAR bonds issued in the STAR bond district have been paid off, or (iii) the date that at least 500 jobs have been created in the STAR bond district. Upon creation of 500 jobs in the STAR bond district, there shall not be an ongoing obligation to maintain those jobs after the fifth anniversary of the first date of distribution of State sales tax revenues from the first STAR bond project in the STAR bond district, and the master developer shall be relieved of any liability with respect to job creation under this subsection. Notwithstanding anything to the contrary in this subsection, the master developer shall not be liable for the penalties set forth under this subsection if the breach of agreement, failure to reach at least $100,000,000 in total development costs, or failure to create 500 jobs is due to delays caused by force majeure, as that term shall be defined in the master development agreement.
(Source: P.A. 96-939, eff. 6-24-10.)

(50 ILCS 470/20)
Sec. 20. Approval of STAR bond projects. The governing body of a political subdivision may establish one or more STAR bond projects in any STAR bond district. A STAR bond project which is partially outside the boundaries of a municipality must also be approved by the governing body of the county by resolution.
(a) After the establishment of a STAR bond district, the master developer may propose one or more STAR bond projects to a political subdivision and the master developer shall, in cooperation with the political subdivision, prepare a STAR bond project plan in consultation with the planning commission of the political subdivision, if any. The STAR bond project plan may be implemented in separate development stages.
(b) Any political subdivision considering a STAR bond project within a STAR bond district shall notify the Department, which shall cause to be prepared an independent feasibility study by a feasibility consultant with certified copies provided to the political subdivision, the Director, and the Department of Commerce and Economic Opportunity. The feasibility study shall include the following:
(1) the estimated amount of pledged STAR revenues

expected to be collected in each year through the maturity date of the proposed STAR bonds;

(2) a statement of how the jobs and taxes obtained

from the STAR bond project will contribute significantly to the economic development of the State and region;

(3) visitation expectations;
(4) the unique quality of the project;
(5) an economic impact study;
(6) a market study;
(7) integration and collaboration with other

resources or businesses;

(8) the quality of service and experience provided,

as measured against national consumer standards for the specific target market;

(9) project accountability, measured according to

best industry practices;

(10) the expected return on State and local

investment that the STAR bond project is anticipated to produce; and

(11) an anticipated principal and interest payment

schedule on the STAR bonds.

The feasibility consultant, along with the independent economist and any other consultants commissioned to perform the studies and other analysis required by the feasibility study, shall be selected by the Director with the approval of the political subdivision. The consultants shall be retained by the Director and the Department shall be reimbursed by the master developer for the costs to retain the consultants.
The failure to include all information enumerated in this subsection in the feasibility study for a STAR bond project shall not affect the validity of STAR bonds issued pursuant to this Act.
(c) If the political subdivision determines the STAR bond project is feasible, the STAR bond project plan shall include:
(1) a summary of the feasibility study;
(2) a reference to the STAR bond district plan that

identifies the STAR bond project area that is set forth in the STAR bond project plan that is being considered;

(3) a legal description and map of the STAR bond

project area to be developed or redeveloped;

(4) a description of the buildings and facilities

proposed to be constructed or improved in such STAR bond project area, including destination users and an entertainment user, as applicable;

(5) a copy of letters of intent to locate within the

STAR bond district signed by both the master developer and the appropriate corporate officer of at least one destination user for the first STAR bond project proposed within the district; and

(6) any other information the governing body of the

political subdivision deems reasonable and necessary to advise the public of the intent of the STAR bond project plan.

(d) Before a political subdivision may hold a public hearing to consider a STAR bond project plan, the political subdivision must apply to the Department for approval of the STAR bond project plan. An application for approval of a STAR bond project plan must not be approved unless all of the components of the feasibility study set forth in items (1) through (11) of subsection (b) have been completed and submitted to the Department for review. In addition to reviewing all of the other elements of the STAR bond project plan required under subsection (c), which must be included in the application (which plan must include a letter or letters of intent as required under subdivision (c)(5) in order to receive Director approval), the Director must review the feasibility study and consider all of the components of the feasibility study set forth in items (1) through (11) of subsection (b) of Section 20, including without limitation the economic impact study and the financial benefit of the proposed STAR bond project to the local, regional, and State economies, the proposed adverse impacts on similar businesses and projects as well as municipalities within the market area, and the net effect of the proposed STAR bond project on the local, regional, and State economies. In addition to the economic impact study, the political subdivision must also submit to the Department, as part of its application, the financial and other information that substantiates the basis for the conclusion of the economic impact study, in the form and manner as required by the Department, so that the Department can verify the results of the study. In addition to any other criteria in this subsection, to approve the STAR bond project plan, the Director must be satisfied that the proposed destination user is in fact a true destination user and also find that the STAR bond project plan is in accordance with the purpose of this Act and the public interest. The Director shall either approve or deny the STAR bond project plan based on the criteria in this subsection.
(e) Upon a finding by the planning and zoning commission of the political subdivision that the STAR bond project plan is consistent with the intent of the comprehensive plan for the development of the political subdivision and upon issuance of written approval of the STAR bond project plan from the Director pursuant to subsection (d) of Section 20, the governing body of the political subdivision shall adopt a resolution stating that the political subdivision is considering the adoption of the STAR bond project plan. The resolution shall:
(1) give notice that a public hearing will be held to

consider the adoption of the STAR bond project plan and fix the date, hour, and place of the public hearing;

(2) describe the general boundaries of the STAR bond

district within which the STAR bond project will be located and the date of establishment of the STAR bond district;

(3) describe the general boundaries of the area

proposed to be included within the STAR bond project area;

(4) provide that the STAR bond project plan and map

of the area to be redeveloped or developed are available for inspection during regular office hours in the offices of the political subdivision; and

(5) contain a summary of the terms and conditions of

any proposed project development agreement with the political subdivision.

(f) A public hearing shall be conducted to consider the adoption of any STAR bond project plan.
(1) The date fixed for the public hearing to consider

the adoption of the STAR bond project plan shall be not less than 20 nor more than 90 days following the date of the adoption of the resolution fixing the date of the hearing.

(2) A copy of the political subdivision's resolution

providing for the public hearing shall be sent by certified mail, return receipt requested, to the governing body of the county. A copy of the political subdivision's resolution providing for the public hearing shall be sent by certified mail, return receipt requested, to each person or persons in whose name the general taxes for the last preceding year were paid on each parcel of land lying within the proposed STAR bond project area within 10 days following the date of the adoption of the resolution. The resolution shall be published once in a newspaper of general circulation in the political subdivision not less than one week nor more than 3 weeks preceding the date fixed for the public hearing. A map or aerial photo clearly delineating the area of land proposed to be included within the STAR bond project area shall be published with the resolution.

(3) The hearing shall be held at a location that is

within 20 miles of the STAR bond district, in a facility that can accommodate a large crowd, and in a facility that is accessible to persons with disabilities.

(4) At the public hearing, a representative of the

political subdivision or master developer shall present the STAR bond project plan. Following the presentation of the STAR bond project plan, all interested persons shall be given an opportunity to be heard. The governing body may continue the date and time of the public hearing.

(g) Upon conclusion of the public hearing, the governing body of the political subdivision may adopt the STAR bond project plan by a resolution approving the STAR bond project plan.
(h) After the adoption by the corporate authorities of the political subdivision of a STAR bond project plan, the political subdivision may enter into a project development agreement if the master developer has requested the political subdivision to be a party to the project development agreement pursuant to subsection (b) of Section 25.
(i) Within 30 days after the adoption by the political subdivision of a STAR bond project plan, the clerk of the political subdivision shall transmit a copy of the legal description of the land and a list of all new and existing mailing addresses within the STAR bond district, a copy of the resolution adopting the STAR bond project plan, and a map or plat indicating the boundaries of the STAR bond project area to the clerk, treasurer, and governing body of the county and to the Department of Revenue. Within 30 days of creation of any new mailing addresses within a STAR bond district, the clerk of the political subdivision shall provide written notice of such new addresses to the Department of Revenue.
If a certified copy of the resolution adopting the STAR bond project plan is filed with the Department on or before the first day of April, the Department, if all other requirements of this subsection are met, shall proceed to collect and allocate any local sales tax increment and any State sales tax increment in accordance with the provisions of this Act as of the first day of July next following the adoption and filing. If a certified copy of the resolution adopting the STAR bond project plan is filed with the Department after April 1 but on or before the first day of October, the Department, if all other requirements of this subsection are met, shall proceed to collect and allocate any local sales tax increment and any State sales tax increment in accordance with the provisions of this Act as of the first day of January next following the adoption and filing.
Any substantial changes to a STAR bond project plan as adopted shall be subject to a public hearing following publication of notice thereof in a newspaper of general circulation in the political subdivision and approval by resolution of the governing body of the political subdivision.
The Department of Revenue shall not collect or allocate any local sales tax increment or State sales tax increment until the political subdivision also provides, in the manner prescribed by the Department, the boundaries of the STAR bond project area and each address in the STAR bond project area in such a way that the Department can determine by its address whether a business is located in the STAR bond project area. The political subdivision must provide this boundary and address information to the Department on or before April 1 for administration and enforcement under this Act by the Department beginning on the following July 1 and on or before October 1 for administration and enforcement under this Act by the Department beginning on the following January 1. The Department of Revenue shall not administer or enforce any change made to the boundaries of a STAR bond project or any address change, addition, or deletion until the political subdivision reports the boundary change or address change, addition, or deletion to the Department in the manner prescribed by the Department. The political subdivision must provide this boundary change or address change, addition, or deletion information to the Department on or before April 1 for administration and enforcement by the Department of the change, addition, or deletion beginning on the following July 1 and on or before October 1 for administration and enforcement by the Department of the change, addition, or deletion beginning on the following January 1. If a retailer is incorrectly included or excluded from the list of those located in the STAR bond project, the Department of Revenue shall be held harmless if it reasonably relied on information provided by the political subdivision.
(j) Any STAR bond project must be approved by the political subdivision prior to that date which is 23 years from the date of the approval of the STAR bond district, provided however that any amendments to such STAR bond project may occur following such date.
(k) Any developer of a STAR bond project shall commence work on the STAR bond project within 3 years from the date of adoption of the STAR bond project plan. If the developer fails to commence work on the STAR bond project within the 3-year period, funding for the project shall cease and the developer of the project or complex shall have one year to appeal to the political subdivision for reapproval of the project and funding. If the project is reapproved, the 3-year period for commencement shall begin again on the date of the reapproval.
(l) After the adoption by the corporate authorities of the political subdivision of a STAR bond project plan and approval of the Director pursuant to subsection (d) of Section 20, the political subdivision may authorize the issuance of the STAR bonds in one or more series to finance the STAR bond project in accordance with the provisions of this Act.
(m) The maximum maturity of STAR bonds issued to finance a STAR bond project shall not exceed 23 years from the first date of distribution of State sales tax revenues from such STAR bond project to the political subdivision unless the political subdivision extends such maturity by resolution up to a maximum of 35 years from such first distribution date. Any such extension shall require the approval of the Director. In no event shall the maximum maturity date for any STAR bonds exceed that date which is 35 years from the first distribution date of the first STAR bonds issued in a STAR bond district.
(Source: P.A. 96-939, eff. 6-24-10.)

(50 ILCS 470/25)
Sec. 25. Co-developers and subdevelopers. Upon approval of a STAR bond project by the political subdivision, the master developer may, subject to the approval of the Director and the political subdivision, develop the STAR bond project on its own or it may develop the STAR bond project with another developer, which may include an assignment or transfer of development rights.
(a) A master developer may sell, lease, or otherwise convey its property interest in the STAR bond project area to a co-developer or subdeveloper.
(b) A master developer may enter into one or more agreements with a co-developer or subdeveloper in connection with a STAR bond project, and the master developer may request that the political subdivision become a party to the project development agreement, or the master developer may request that the political subdivision amend its master development agreement to provide for certain terms and conditions that may be related to the co-developer or subdeveloper and the STAR bond project. For any project development agreement which the political subdivision would be a party or for any amendments to the master development agreement, the terms and conditions must be acceptable to both the master developer and the political subdivision.
(Source: P.A. 96-939, eff. 6-24-10.)

(50 ILCS 470/30)
Sec. 30. STAR bonds; source of payment. Any political subdivision shall have the power to issue STAR bonds in one or more series to finance the undertaking of any STAR bond project in accordance with the provisions of this Act and the Omnibus Bond Acts. STAR bonds may be issued as revenue bonds, alternate bonds, or general obligation bonds as defined in and subject to the procedures provided in the Local Government Debt Reform Act.
(a) STAR bonds may be made payable, both as to principal and interest, from the following revenues, which to the extent pledged by each respective political subdivision or other public entity for such purpose shall constitute pledged STAR revenues:
(1) revenues of the political subdivision derived

from or held in connection with the undertaking and carrying out of any STAR bond project or projects under this Act;

(2) available private funds and contributions,

grants, tax credits, or other financial assistance from the State or federal government;

(3) STAR bond occupation taxes created pursuant to

Section 31 and designated as pledged STAR revenues by the political subdivision;

(4) all of the local sales tax increment of a

municipality, county, or other unit of local government;

(5) any special service area taxes collected within

the STAR bond district under the Special Service Area Tax Act, may be used for the purposes of funding project costs or paying debt service on STAR bonds in addition to the purposes contained in the special service area plan;

(6) all of the State sales tax increment;
(7) any other revenues appropriated by the political

subdivision; and

(8) any combination of these methods.
(b) The political subdivision may pledge the pledged STAR revenues to the repayment of STAR bonds prior to, simultaneously with, or subsequent to the issuance of the STAR bonds.
(c) Bonds issued as revenue bonds shall not be general obligations of the political subdivision, nor in any event shall they give rise to a charge against its general credit or taxing powers, or be payable out of any funds or properties other than those set forth in subsection (a) and the bonds shall so state on their face.
(d) For each STAR bond project financed with STAR bonds payable from the pledged STAR revenues, the political subdivision shall prepare and submit to the Department of Revenue by June 1 of each year a report describing the status of the STAR bond project, any expenditures of the proceeds of STAR bonds that have occurred for the preceding calendar year, and any expenditures of the proceeds of the bonds expected to occur in the future, including the amount of pledged STAR revenue, the amount of revenue that has been spent, the projected amount of the revenue, and the anticipated use of the revenue. Each annual report shall be accompanied by an affidavit of the master developer certifying the contents of the report as true to the best of the master developer's knowledge. The Department of Revenue shall have the right, but not the obligation, to request the Illinois Auditor General to review the annual report and the political subdivision's records containing the source information for the report for the purpose of verifying the report's contents. If the Illinois Auditor General declines the request for review, the Department of Revenue shall have the right to select an independent third-party auditor to conduct an audit of the annual report and the political subdivision's records containing the source information for the report. The reasonable cost of the audit shall be paid by the master developer. The master development agreement shall grant the Department of Revenue and the Illinois Auditor General the right to review the records of the political subdivision containing the source information for the report.
(e) There is created in the State treasury a special fund to be known as the STAR Bonds Revenue Fund. As soon as possible after the first day of each month, beginning January 1, 2011, upon certification of the Department of Revenue, the Comptroller shall order transferred, and the Treasurer shall transfer, from the General Revenue Fund to the STAR Bonds Revenue Fund the State sales tax increment for the second preceding month, less 3% of that amount, which shall be transferred into the Tax Compliance and Administration Fund and shall be used by the Department, subject to appropriation, to cover the costs of the Department in administering the Innovation Development and Economy Act. As soon as possible after the first day of each month, beginning January 1, 2011, upon certification of the Department of Revenue, the Comptroller shall order transferred, and the Treasurer shall transfer, from the Local Government Tax Fund to the STAR Bonds Revenue Fund the local sales tax increment for the second preceding month, as provided in Section 6z-18 of the State Finance Act and from the County and Mass Transit District Fund to the STAR Bonds Revenue Fund the local sales tax increment for the second preceding month, as provided in Section 6z-20 of the State Finance Act.
On or before the 25th day of each calendar month, beginning on January 1, 2011, the Department shall prepare and certify to the Comptroller the disbursement of stated sums of money out of the STAR Bonds Revenue Fund to named municipalities and counties, the municipalities and counties to be those entitled to distribution of taxes or penalties paid to the Department during the second preceding calendar month. The amount to be paid to each municipality or county shall be the amount of the State sales tax increment and the local sales tax increment (not including credit memoranda or the amount transferred into the Tax Compliance and Administration Fund) collected during the second preceding calendar month by the Department from retailers and servicemen on transactions at places of business located within a STAR bond district in that municipality or county, plus an amount the Department determines is necessary to offset any amounts which were erroneously paid to a different taxing body, and not including an amount equal to the amount of refunds made during the second preceding calendar month by the Department, and not including any amount which the Department determines is necessary to offset any amounts which are payable to a different taxing body but were erroneously paid to the municipality or county. Within 10 days after receipt, by the Comptroller, of the disbursement certification to the municipalities and counties, provided for in this Section to be given to the Comptroller by the Department, the Comptroller shall cause the orders to be drawn for the respective amounts in accordance with the directions contained in such certification.
When certifying the amount of monthly disbursement to a municipality or county under this subsection, the Department shall increase or decrease that amount by an amount necessary to offset any misallocation of previous disbursements. The offset amount shall be the amount erroneously disbursed within the 6 months preceding the time a misallocation is discovered.
(f) As of the seventh anniversary of the first date of distribution of State sales tax revenues from the first STAR bond project in the STAR bond district, and as of every fifth anniversary thereafter until final maturity of all STAR bonds issued in a STAR bond district, the portion of the aggregate proceeds of STAR bonds issued to date that is derived from the State sales tax increment pledged to pay STAR bonds in any STAR bond district shall not exceed 50% of the total development costs in the STAR bond district to date. The Illinois Auditor General shall make the foregoing determination on said seventh anniversary and every 5 years thereafter until final maturity of all STAR bonds issued in a STAR bond district. If at any time after the seventh anniversary of the first date of distribution of State sales tax revenues from the first STAR bond project in the STAR bond district the Illinois Auditor General determines that the portion of the aggregate proceeds of STAR bonds issued to date that is derived from the State sales tax increment pledged to pay STAR bonds in any STAR bond district has exceeded 50% of the total development costs in the STAR bond district, no additional STAR bonds may be issued in the STAR bond district until the percentage is reduced to 50% or below. When the percentage has been reduced to 50% or below, the master developer shall have the right, at its own cost, to obtain a new audit prepared by an independent third-party auditor verifying compliance and shall provide such audit to the Illinois Auditor General for review and approval. Upon the Illinois Auditor General's determination from the audit that the percentage has been reduced to 50% or below, STAR bonds may again be issued in the STAR bond district.
(g) Notwithstanding the provisions of the Tax Increment Allocation Redevelopment Act, if any portion of property taxes attributable to the increase in equalized assessed value within a STAR bond district are, at the time of formation of the STAR bond district, already subject to tax increment financing under the Tax Increment Allocation Redevelopment Act, then the tax increment for such portion shall be frozen at the base year established in accordance with this Act, and all future incremental increases over the base year shall not be subject to tax increment financing under the Tax Increment Allocation Redevelopment Act. Any party otherwise entitled to receipt of incremental tax revenues through an existing tax increment financing district shall be entitled to continue to receive such revenues up to the amount frozen in the base year. Nothing in this Act shall affect the prior qualification of existing redevelopment project costs incurred that are eligible for reimbursement under the Tax Increment Allocation Redevelopment Act. In such event, prior to approving a STAR bond district, the political subdivision forming the STAR bond district shall take such action as is necessary, including amending the existing tax increment financing district redevelopment plan, to carry out the provisions of this Act.
(Source: P.A. 96-939, eff. 6-24-10.)

(50 ILCS 470/31)
Sec. 31. STAR bond occupation taxes.
(a) If the corporate authorities of a political subdivision have established a STAR bond district and have elected to impose a tax by ordinance pursuant to subsection (b) or (c) of this Section, each year after the date of the adoption of the ordinance and until all STAR bond project costs and all political subdivision obligations financing the STAR bond project costs, if any, have been paid in accordance with the STAR bond project plans, but in no event longer than the maximum maturity date of the last of the STAR bonds issued for projects in the STAR bond district, all amounts generated by the retailers' occupation tax and service occupation tax shall be collected and the tax shall be enforced by the Department of Revenue in the same manner as all retailers' occupation taxes and service occupation taxes imposed in the political subdivision imposing the tax. The corporate authorities of the political subdivision shall deposit the proceeds of the taxes imposed under subsections (b) and (c) into either (i) a special fund held by the corporate authorities of the political subdivision called the STAR Bonds Tax Allocation Fund for the purpose of paying STAR bond project costs and obligations incurred in the payment of those costs if such taxes are designated as pledged STAR revenues by resolution or ordinance of the political subdivision or (ii) the political subdivision's general corporate fund if such taxes are not designated as pledged STAR revenues by resolution or ordinance.
The tax imposed under this Section by a municipality may be imposed only on the portion of a STAR bond district that is within the boundaries of the municipality. For any part of a STAR bond district that lies outside of the boundaries of that municipality, the municipality in which the other part of the STAR bond district lies (or the county, in cases where a portion of the STAR bond district lies in the unincorporated area of a county) is authorized to impose the tax under this Section on that part of the STAR bond district.
(b) The corporate authorities of a political subdivision that has established a STAR bond district under this Act may, by ordinance or resolution, impose a STAR Bond Retailers' Occupation Tax upon all persons engaged in the business of selling tangible personal property, other than an item of tangible personal property titled or registered with an agency of this State's government, at retail in the STAR bond district at a rate not to exceed 1% of the gross receipts from the sales made in the course of that business, to be imposed only in 0.25% increments. The tax may not be imposed on food for human consumption that is to be consumed off the premises where it is sold (other than alcoholic beverages, soft drinks, and food that has been prepared for immediate consumption), prescription and nonprescription medicines, drugs, medical appliances, modifications to a motor vehicle for the purpose of rendering it usable by a person with a disability, and insulin, urine testing materials, syringes, and needles used by diabetics, for human use.
The tax imposed under this subsection and all civil penalties that may be assessed as an incident thereof shall be collected and enforced by the Department of Revenue. The certificate of registration that is issued by the Department to a retailer under the Retailers' Occupation Tax Act shall permit the retailer to engage in a business that is taxable under any ordinance or resolution enacted pursuant to this subsection without registering separately with the Department under such ordinance or resolution or under this subsection. The Department of Revenue shall have full power to administer and enforce this subsection, to collect all taxes and penalties due under this subsection in the manner hereinafter provided, and to determine all rights to credit memoranda arising on account of the erroneous payment of tax or penalty under this subsection. In the administration of, and compliance with, this subsection, the Department and persons who are subject to this subsection shall have the same rights, remedies, privileges, immunities, powers, and duties, and be subject to the same conditions, restrictions, limitations, penalties, exclusions, exemptions, and definitions of terms and employ the same modes of procedure, as are prescribed in Sections 1, 1a through 1o, 2 through 2-65 (in respect to all provisions therein other than the State rate of tax), 2c through 2h, 3 (except as to the disposition of taxes and penalties collected), 4, 5, 5a, 5b, 5c, 5d, 5e, 5f, 5g, 5i, 5j, 5k, 5l, 6, 6a, 6b, 6c, 7, 8, 9, 10, 11, 12, 13, and 14 of the Retailers' Occupation Tax Act and all provisions of the Uniform Penalty and Interest Act, as fully as if those provisions were set forth herein.
If a tax is imposed under this subsection (b), a tax shall also be imposed under subsection (c) of this Section.
(c) If a tax has been imposed under subsection (b), a STAR Bond Service Occupation Tax shall also be imposed upon all persons engaged, in the STAR bond district, in the business of making sales of service, who, as an incident to making those sales of service, transfer tangible personal property within the STAR bond district, either in the form of tangible personal property or in the form of real estate as an incident to a sale of service. The tax shall be imposed at the same rate as the tax imposed in subsection (b) and shall not exceed 1% of the selling price of tangible personal property so transferred within the STAR bond district, to be imposed only in 0.25% increments. The tax may not be imposed on food for human consumption that is to be consumed off the premises where it is sold (other than alcoholic beverages, soft drinks, and food that has been prepared for immediate consumption), prescription and nonprescription medicines, drugs, medical appliances, modifications to a motor vehicle for the purpose of rendering it usable by a person with a disability, and insulin, urine testing materials, syringes, and needles used by diabetics, for human use.
The tax imposed under this subsection and all civil penalties that may be assessed as an incident thereof shall be collected and enforced by the Department of Revenue. The certificate of registration that is issued by the Department to a retailer under the Retailers' Occupation Tax Act or under the Service Occupation Tax Act shall permit the registrant to engage in a business that is taxable under any ordinance or resolution enacted pursuant to this subsection without registering separately with the Department under that ordinance or resolution or under this subsection. The Department of Revenue shall have full power to administer and enforce this subsection, to collect all taxes and penalties due under this subsection, to dispose of taxes and penalties so collected in the manner hereinafter provided, and to determine all rights to credit memoranda arising on account of the erroneous payment of tax or penalty under this subsection. In the administration of, and compliance with this subsection, the Department and persons who are subject to this subsection shall have the same rights, remedies, privileges, immunities, powers, and duties, and be subject to the same conditions, restrictions, limitations, penalties, exclusions, exemptions, and definitions of terms and employ the same modes of procedure as are prescribed in Sections 2, 2a through 2d, 3 through 3-50 (in respect to all provisions therein other than the State rate of tax), 4 (except that the reference to the State shall be to the STAR bond district), 5, 7, 8 (except that the jurisdiction to which the tax shall be a debt to the extent indicated in that Section 8 shall be the political subdivision), 9 (except as to the disposition of taxes and penalties collected, and except that the returned merchandise credit for this tax may not be taken against any State tax), 10, 11, 12 (except the reference therein to Section 2b of the Retailers' Occupation Tax Act), 13 (except that any reference to the State shall mean the political subdivision), the first paragraph of Section 15, and Sections 16, 17, 18, 19 and 20 of the Service Occupation Tax Act and all provisions of the Uniform Penalty and Interest Act, as fully as if those provisions were set forth herein.
If a tax is imposed under this subsection (c), a tax shall also be imposed under subsection (b) of this Section.
(d) Persons subject to any tax imposed under this Section may reimburse themselves for their seller's tax liability under this Section by separately stating the tax as an additional charge, which charge may be stated in combination, in a single amount, with State taxes that sellers are required to collect under the Use Tax Act, in accordance with such bracket schedules as the Department may prescribe.
Whenever the Department determines that a refund should be made under this Section to a claimant instead of issuing a credit memorandum, the Department shall notify the State Comptroller, who shall cause the order to be drawn for the amount specified and to the person named in the notification from the Department. The refund shall be paid by the State Treasurer out of the STAR Bond Retailers' Occupation Tax Fund.
The Department shall immediately pay over to the State Treasurer, ex officio, as trustee, all taxes, penalties, and interest collected under this Section for deposit into the STAR Bond Retailers' Occupation Tax Fund. On or before the 25th day of each calendar month, the Department shall prepare and certify to the Comptroller the disbursement of stated sums of money to named political subdivisions from the STAR Bond Retailers' Occupation Tax Fund, the political subdivisions to be those from which retailers have paid taxes or penalties under this Section to the Department during the second preceding calendar month. The amount to be paid to each political subdivision shall be the amount (not including credit memoranda) collected under this Section during the second preceding calendar month by the Department plus an amount the Department determines is necessary to offset any amounts that were erroneously paid to a different taxing body, and not including an amount equal to the amount of refunds made during the second preceding calendar month by the Department, less 3% of that amount, which shall be deposited into the Tax Compliance and Administration Fund and shall be used by the Department, subject to appropriation, to cover the costs of the Department in administering and enforcing the provisions of this Section, on behalf of such political subdivision, and not including any amount that the Department determines is necessary to offset any amounts that were payable to a different taxing body but were erroneously paid to the political subdivision. Within 10 days after receipt by the Comptroller of the disbursement certification to the political subdivisions provided for in this Section to be given to the Comptroller by the Department, the Comptroller shall cause the orders to be drawn for the respective amounts in accordance with the directions contained in the certification. The proceeds of the tax paid to political subdivisions under this Section shall be deposited into either (i) the STAR Bonds Tax Allocation Fund by the political subdivision if the political subdivision has designated them as pledged STAR revenues by resolution or ordinance or (ii) the political subdivision's general corporate fund if the political subdivision has not designated them as pledged STAR revenues.
An ordinance or resolution imposing or discontinuing the tax under this Section or effecting a change in the rate thereof shall either (i) be adopted and a certified copy thereof filed with the Department on or before the first day of April, whereupon the Department, if all other requirements of this Section are met, shall proceed to administer and enforce this Section as of the first day of July next following the adoption and filing; or (ii) be adopted and a certified copy thereof filed with the Department on or before the first day of October, whereupon, if all other requirements of this Section are met, the Department shall proceed to administer and enforce this Section as of the first day of January next following the adoption and filing.
The Department of Revenue shall not administer or enforce an ordinance imposing, discontinuing, or changing the rate of the tax under this Section until the political subdivision also provides, in the manner prescribed by the Department, the boundaries of the STAR bond district and each address in the STAR bond district in such a way that the Department can determine by its address whether a business is located in the STAR bond district. The political subdivision must provide this boundary and address information to the Department on or before April 1 for administration and enforcement of the tax under this Section by the Department beginning on the following July 1 and on or before October 1 for administration and enforcement of the tax under this Section by the Department beginning on the following January 1. The Department of Revenue shall not administer or enforce any change made to the boundaries of a STAR bond district or any address change, addition, or deletion until the political subdivision reports the boundary change or address change, addition, or deletion to the Department in the manner prescribed by the Department. The political subdivision must provide this boundary change or address change, addition, or deletion information to the Department on or before April 1 for administration and enforcement by the Department of the change, addition, or deletion beginning on the following July 1 and on or before October 1 for administration and enforcement by the Department of the change, addition, or deletion beginning on the following January 1. The retailers in the STAR bond district shall be responsible for charging the tax imposed under this Section. If a retailer is incorrectly included or excluded from the list of those required to collect the tax under this Section, both the Department of Revenue and the retailer shall be held harmless if they reasonably relied on information provided by the political subdivision.
A political subdivision that imposes the tax under this Section must submit to the Department of Revenue any other information as the Department may require that is necessary for the administration and enforcement of the tax.
When certifying the amount of a monthly disbursement to a political subdivision under this Section, the Department shall increase or decrease the amount by an amount necessary to offset any misallocation of previous disbursements. The offset amount shall be the amount erroneously disbursed within the previous 6 months from the time a misallocation is discovered.
Nothing in this Section shall be construed to authorize the political subdivision to impose a tax upon the privilege of engaging in any business which under the Constitution of the United States may not be made the subject of taxation by this State.
(e) When STAR bond project costs, including, without limitation, all political subdivision obligations financing STAR bond project costs, have been paid, any surplus funds then remaining in the STAR Bonds Tax Allocation Fund shall be distributed to the treasurer of the political subdivision for deposit into the political subdivision's general corporate fund. Upon payment of all STAR bond project costs and retirement of obligations, but in no event later than the maximum maturity date of the last of the STAR bonds issued in the STAR bond district, the political subdivision shall adopt an ordinance immediately rescinding the taxes imposed pursuant to this Section and file a certified copy of the ordinance with the Department in the form and manner as described in this Section.
(Source: P.A. 99-143, eff. 7-27-15.)

(50 ILCS 470/33)
Sec. 33. STAR Bonds School Improvement and Operations Trust Fund.
(a) The STAR Bonds School Improvement and Operations Trust Fund is created as a trust fund in the State treasury. Deposits into the Trust Fund shall be made as provided under this Section. Moneys in the Trust Fund shall be used by the Department of Revenue only for the purpose of making payments to school districts in educational service regions that include or are adjacent to the STAR bond district. Moneys in the Trust Fund are not subject to appropriation and shall be used solely as provided in this Section. All deposits into the Trust Fund shall be held in the Trust Fund by the State Treasurer as ex officio custodian separate and apart from all public moneys or funds of this State and shall be administered by the Department exclusively for the purposes set forth in this Section. All moneys in the Trust Fund shall be invested and reinvested by the State Treasurer. All interest accruing from these investments shall be deposited in the Trust Fund.
(b) Upon approval of a STAR bond district, the political subdivision shall immediately transmit to the county clerk of the county in which the district is located a certified copy of the ordinance creating the district, a legal description of the district, a map of the district, identification of the year that the county clerk shall use for determining the total initial equalized assessed value of the district consistent with subsection (c), and a list of the parcel or tax identification number of each parcel of property included in the district.
(c) Upon approval of a STAR bond district, the county clerk immediately thereafter shall determine (i) the most recently ascertained equalized assessed value of each lot, block, tract, or parcel of real property within the STAR bond district, from which shall be deducted the homestead exemptions under Article 15 of the Property Tax Code, which value shall be the initial equalized assessed value of each such piece of property, and (ii) the total equalized assessed value of all taxable real property within the district by adding together the most recently ascertained equalized assessed value of each taxable lot, block, tract, or parcel of real property within the district, from which shall be deducted the homestead exemptions under Article 15 of the Property Tax Code, and shall certify that amount as the total initial equalized assessed value of the taxable real property within the STAR bond district.
(d) In reference to any STAR bond district created within any political subdivision, and in respect to which the county clerk has certified the total initial equalized assessed value of the property in the area, the political subdivision may thereafter request the clerk in writing to adjust the initial equalized value of all taxable real property within the STAR bond district by deducting therefrom the exemptions under Article 15 of the Property Tax Code applicable to each lot, block, tract, or parcel of real property within the STAR bond district. The county clerk shall immediately, after the written request to adjust the total initial equalized value is received, determine the total homestead exemptions in the STAR bond district as provided under Article 15 of the Property Tax Code by adding together the homestead exemptions provided by said Article on each lot, block, tract, or parcel of real property within the STAR bond district and then shall deduct the total of said exemptions from the total initial equalized assessed value. The county clerk shall then promptly certify that amount as the total initial equalized assessed value as adjusted of the taxable real property within the STAR bond district.
(e) The county clerk or other person authorized by law shall compute the tax rates for each taxing district with all or a portion of its equalized assessed value located in the STAR bond district. The rate per cent of tax determined shall be extended to the current equalized assessed value of all property in the district in the same manner as the rate per cent of tax is extended to all other taxable property in the taxing district.
(f) Beginning with the assessment year in which the first destination user in the first STAR bond project in a STAR bond district makes its first retail sales and for each assessment year thereafter until final maturity of the last STAR bonds issued in the district, the county clerk or other person authorized by law shall determine the increase in equalized assessed value of all real property within the STAR bond district by subtracting the initial equalized assessed value of all property in the district certified under subsection (c) from the current equalized assessed value of all property in the district. Each year, the property taxes arising from the increase in equalized assessed value in the STAR bond district shall be determined for each taxing district and shall be certified to the county collector.
(g) Beginning with the year in which taxes are collected based on the assessment year in which the first destination user in the first STAR bond project in a STAR bond district makes its first retail sales and for each year thereafter until final maturity of the last STAR bonds issued in the district, the county collector shall, within 30 days after receipt of property taxes, transmit to the Department to be deposited into the STAR Bonds School Improvement and Operations Trust Fund 15% of property taxes attributable to the increase in equalized assessed value within the STAR bond district from each taxing district as certified in subsection (f).
(h) The Department shall pay to the regional superintendent of schools whose educational service region includes Franklin and Williamson Counties, for each year for which money is remitted to the Department and paid into the STAR Bonds School Improvement and Operations Trust Fund, the money in the Fund as provided in this Section. The amount paid to each school district shall be allocated proportionately, based on each qualifying school district's fall enrollment for the then-current school year, such that the school district with the largest fall enrollment receives the largest proportionate share of money paid out of the Fund or by any other method or formula that the regional superintendent of schools deems fit, equitable, and in the public interest. The regional superintendent may allocate moneys to school districts that are outside of his or her educational service region or to other regional superintendents.
The Department shall determine the distributions under this Section using its best judgment and information. The Department shall be held harmless for the distributions made under this Section and all distributions shall be final.
(i) In any year that an assessment appeal is filed, the extension of taxes on any assessment so appealed shall not be delayed. In the case of an assessment that is altered, any taxes extended upon the unauthorized assessment or part thereof shall be abated, or, if already paid, shall be refunded with interest as provided in Section 23-20 of the Property Tax Code. In the case of an assessment appeal, the county collector shall notify the Department that an assessment appeal has been filed and the amount of the tax that would have been deposited in the STAR Bonds School Improvement and Operations Trust Fund. The county collector shall hold that amount in a separate fund until the appeal process is final. After the appeal process is finalized, the county collector shall transmit to the Department the amount of tax that remains, if any, after all required refunds are made. The Department shall pay any amount deposited into the Trust Fund under this Section in the same proportion as determined for payments for that taxable year under subsection (h).
(j) In any year that ad valorem taxes are allocated to the STAR Bonds School Improvement and Operations Trust Fund, that allocation shall not reduce or otherwise impact the school aid provided to any school district under the general State school aid formula provided for in Section 18-8.05 of the School Code or the evidence-based funding formula provided for in Section 18-8.15 of the School Code.
(Source: P.A. 100-465, eff. 8-31-17.)

(50 ILCS 470/35)
Sec. 35. Alternate bonds and general obligation bonds. A political subdivision shall have the power to issue alternate revenue and other general obligation bonds to finance the undertaking, establishment, or redevelopment of any STAR bond project as provided and pursuant to the procedures set forth in the Local Government Debt Reform Act. A political subdivision shall have the power to issue general obligation bonds to finance the undertaking, establishment, or redevelopment of any STAR bond project on approval by the voters of the political subdivision of a proposition authorizing the issue of such bonds.
The full faith and credit of the State, any department, authority, public corporation or quasi-public corporation of the State, any State college or university, or any other public agency created by the State shall not be pledged for any payment under any obligation authorized by this Act.
(Source: P.A. 96-939, eff. 6-24-10.)

(50 ILCS 470/40)
Sec. 40. Amendments to STAR bond district. Any addition of real property to a STAR bond district or any substantial change to a STAR bond district plan shall be subject to the same procedure for public notice, hearing, and approval as is required for the establishment of the STAR bond district pursuant to this Act.
(a) The addition or removal of land to or from a STAR bond district shall require the consent of the master developer of the STAR bond district.
(b) Any land that is outside of, but is contiguous to an established STAR bond district and is subsequently owned, leased, or controlled by the master developer shall be added to a STAR bond district at the request of the master developer and by approval of the political subdivision, provided that the land becomes a part of a STAR bond project area.
(c) If a political subdivision has undertaken a STAR bond project within a STAR bond district, and the political subdivision desires to subsequently remove more than a de minimis amount of real property from the STAR bond district, then prior to any removal of property the political subdivision must provide a revised feasibility study showing that the pledged STAR revenues from the resulting STAR bond district within which the STAR bond project is located are estimated to be sufficient to pay the project costs. If the revenue from the resulting STAR bond district is insufficient to pay the project costs, then the property may not be removed from the STAR bond district. Any removal of real property from a STAR bond district shall be approved by a resolution of the governing body of the political subdivision.
(Source: P.A. 99-642, eff. 7-28-16.)

(50 ILCS 470/45)
Sec. 45. Restrictions. STAR bond districts may lie within an enterprise zone, but no portion of a STAR bond project shall be financed with funds allocated pursuant to the Illinois Enterprise Zone Act. STAR bond districts may overlay and benefit from existing tax increment financing districts created pursuant to the Tax Increment Allocation Redevelopment Act, but no portion of a STAR bond project shall be financed with tax increment financing under said Act. During any period of time that STAR bonds are outstanding for a STAR bond district, a developer may not use any land located in the STAR bond district for any (i) retail store whose primary business is the sale of automobiles, including trucks and other automotive vehicles with 4 wheels designed for passenger transportation on public streets and thoroughfares or (ii) multi-screen motion picture theater complexes containing more than 12 auditoriums for viewing motion pictures. No STAR bond district may contain more than 900,000 square feet of floor space devoted to traditional retail use.
(Source: P.A. 96-939, eff. 6-24-10.)

(50 ILCS 470/50)
Sec. 50. Reporting taxes. Notwithstanding any other provisions of law to the contrary, the Department of Revenue shall provide a certified report of the State sales tax increment and local sales tax increment from all taxpayers within a STAR bond district to the bond trustee, escrow agent, or paying agent for such bonds upon the written request of the political subdivision on or before the 25th day of each month. Such report shall provide a detailed allocation of State sales tax increment and local sales tax increment from each local sales tax and State sales tax reported to the Department of Revenue.
(a) The bond trustee, escrow agent, or paying agent shall keep such sales and use tax reports and the information contained therein confidential, but may use such information for purposes of allocating and depositing the sales and use tax revenues in connection with the bonds used to finance project costs in such STAR bond district. Except as otherwise provided herein, the sales and use tax reports received by the bond trustee, escrow agent, or paying agent shall be subject to the provisions of Chapter 35 of the Illinois Compiled Statutes, including Section 3 of the Retailers' Occupation Tax Act and Section 9 of the Use Tax Act.
(b) The political subdivision shall determine when the amount of sales tax and other revenues that have been collected and distributed to the bond debt service or reserve fund is sufficient to satisfy all principal and interest costs to the maturity date or dates of any STAR bond issued by a political subdivision to finance a STAR bond project and shall give the Department of Revenue written notice of such determination. The notice shall include a date certain on which deposits into the STAR Bonds Revenue Fund for that STAR bond project shall terminate and shall be provided to the Department of Revenue at least 60 days prior to that date. Thereafter, all sales tax and other revenues shall be collected and distributed in accordance with applicable law.
(Source: P.A. 96-939, eff. 6-24-10.)

(50 ILCS 470/52)
Sec. 52. Review committee. Upon the seventh anniversary of the first date of distribution of State sales tax revenues from the first STAR bond project in the State, a 6-member STAR bonds review committee shall be formed consisting of one appointee of each of the Director, the Director of the Department of Commerce and Economic Opportunity, the President of the Senate, the Senate Minority Leader, the Speaker of the House, and the House Minority Leader. The review committee shall evaluate the success of all STAR bond districts then existing in the State and make a determination of the comprehensive economic benefits and detriments of STAR bonds in the State as a whole. In making its determination, the review committee shall examine available data regarding job creation, sales revenues, and capital investment in STAR bond districts; development that has occurred and is planned in areas adjacent to STAR bond districts that will not be directly financed with STAR bonds; effects of market conditions on STAR bond districts and the likelihood of future successes based on improving or declining market conditions; retail sales migration and cannibalization of retail sales due to STAR bond districts; and other relevant economic factors. The review committee shall provide the Director, the General Assembly, and the Governor with a written report detailing its findings and shall make a final determination of whether STAR bonds have had, and are likely to continue having, a negative or positive economic impact on the State as a whole. Upon completing and filing its written report, the review committee shall be dissolved. If the review committee's report makes a final determination that STAR bonds have had and are likely to continue having a negative economic impact on the State as a whole, then no new STAR bond districts may thereafter be formed in the State until further action by the General Assembly.
(Source: P.A. 96-939, eff. 6-24-10.)

(50 ILCS 470/55)
Sec. 55. Severability. If any provision of this Act or the application thereof to any persons or circumstances is held invalid, such invalidity shall not affect other provisions or application of the Act that can be given effect without the invalid provisions or application and to this end the provisions of this Act are declared to be severable.
(Source: P.A. 96-939, eff. 6-24-10.)

(50 ILCS 470/57)
Sec. 57. Rules. The Department of Revenue shall have the authority to adopt such rules as are reasonable and necessary to implement the provisions of this Act. Notwithstanding the foregoing, the Department of Revenue shall have the authority, prior to adoption and approval of those rules, to approve a STAR bond district in accordance with subsection (d) of Section 20 and to otherwise administer the Act while those rules are pending adoption and approval.
(Source: P.A. 96-939, eff. 6-24-10.)

(50 ILCS 470/60)
Sec. 60. Open meetings and freedom of information. All public hearings related to the administration, formation, implementation, development, or construction of a STAR bond district, STAR bond district plan, STAR bond project, or STAR bond project plan, including but not limited to the public hearings required by Sections 15, 20, and 40 of this Act, shall be held in compliance with the Open Meetings Act. The public hearing records, feasibility study, and other documents that do not otherwise meet a confidentiality exemption shall be subject to the Freedom of Information Act.
(Source: P.A. 96-939, eff. 6-24-10.)

(50 ILCS 470/62)
Sec. 62. Powers of political subdivisions. The provisions of this Act are intended to be supplemental and in addition to all other power or authority granted to political subdivisions, shall be construed liberally, and shall not be construed as a limitation of any power or authority otherwise granted. In addition to the powers a political subdivision may have under other provisions of law, a political subdivision shall have all of the following powers in connection with a STAR bond district:
(a) To make and enter into all contracts necessary or

incidental to the implementation and furtherance of a STAR bond district plan.

(b) Within a STAR bond district, to acquire by

purchase, donation, or lease, and to own, convey, lease, mortgage, or dispose of land and other real or personal property or rights or interests in property and to grant or acquire licenses, easements, and options with respect to property, all in the manner and at a price the political subdivision determines is reasonably necessary to achieve the objectives of the STAR bond project.

(c) To clear any area within a STAR bond district by

demolition or removal of any existing buildings, structures, fixtures, utilities, or improvements and to clear and grade land.

(d) To install, repair, construct, reconstruct,

extend or relocate public streets, public utilities, and other public site improvements located both within and outside the boundaries of a STAR bond district that are essential to the preparation of a STAR bond district for use in accordance with a STAR bond district plan.

(e) To renovate, rehabilitate, reconstruct, relocate,

repair, or remodel any existing buildings, improvements, and fixtures within a STAR bond district.

(f) To install or construct any public buildings,

structures, works, streets, improvements, utilities, or fixtures within a STAR bond district.

(g) To issue STAR bonds as provided in this Act.
(h) Subject to the limitations set forth in the

definition of "project costs" in Section 10 of this Act, to fix, charge, and collect fees, rents, and charges for the use of any building, facility, or property or any portion of a building, facility, or property owned or leased by the political subdivision in furtherance of a STAR bond project under this Act within a STAR bond district.

(i) To accept grants, guarantees, donations of

property or labor, or any other thing of value for use in connection with a STAR bond project.

(j) To pay or cause to be paid STAR bond project

costs, including, specifically, to reimburse any developer or nongovernmental person for STAR bond project costs incurred by that person. A political subdivision is not required to obtain any right, title, or interest in any real or personal property in order to pay STAR bond project costs associated with the property. The political subdivision shall adopt accounting procedures necessary to determine that the STAR bond project costs are properly paid.

(k) To exercise any and all other powers necessary to

effectuate the purposes of this Act.

(Source: P.A. 96-939, eff. 6-24-10.)

(50 ILCS 470/63)
Sec. 63. (Amendatory provisions; text omitted).
(Source: P.A. 96-939, eff. 7-1-10; text omitted.)

(50 ILCS 470/64)
Sec. 64. (Amendatory provisions; text omitted).
(Source: P.A. 96-939, eff. 6-24-10; text omitted.)

(50 ILCS 470/65)
Sec. 65. (Amendatory provisions; text omitted).
(Source: P.A. 96-939, eff. 6-24-10; text omitted.)

(50 ILCS 470/66)
Sec. 66. (Amendatory provisions; text omitted).
(Source: P.A. 96-939, eff. 1-1-11; text omitted.)

(50 ILCS 470/67)
Sec. 67. (Amendatory provisions; text omitted).
(Source: P.A. 96-939, eff. 6-24-10; text omitted.)

(50 ILCS 470/70)
Sec. 70. (Amendatory provisions; text omitted).
(Source: P.A. 96-939, eff. 6-24-10; text omitted.)

(50 ILCS 470/75)
Sec. 75. (Amendatory provisions; text omitted).
(Source: P.A. 96-939, eff. 6-24-10; text omitted.)

(50 ILCS 470/80)
Sec. 80. (Amendatory provisions; text omitted).
(Source: P.A. 96-939, eff. 6-24-10; text omitted.)

(50 ILCS 470/85)
Sec. 85. (Amendatory provisions; text omitted).
(Source: P.A. 96-939, eff. 6-24-10; text omitted.)

(50 ILCS 470/90)
Sec. 90. (Amendatory provisions; text omitted).
(Source: P.A. 96-939, eff. 6-24-10; text omitted.)

(50 ILCS 470/100)
Sec. 100. (Amendatory provisions; text omitted).
(Source: P.A. 96-939, eff. 6-24-10; text omitted.)

(50 ILCS 470/105)
Sec. 105. (Amendatory provisions; text omitted).
(Source: P.A. 96-939, eff. 6-24-10; text omitted.)

(50 ILCS 470/995)
Sec. 995. No acceleration or delay. Where this Act makes changes in a statute that is represented in this Act by text that is not yet or no longer in effect (for example, a Section represented by multiple versions), the use of that text does not accelerate or delay the taking effect of (i) the changes made by this Act or (ii) provisions derived from any other Public Act.
(Source: P.A. 96-939, eff. 6-24-10.)

(50 ILCS 470/999)
Sec. 999. Effective date. This Act takes effect upon becoming law, except that Section 63 takes effect on July 1, 2010 and Section 66 takes effect January 1, 2011.
(Source: P.A. 96-939, eff. 6-24-10.)



50 ILCS 505/ - Local Government Prompt Payment Act.

(50 ILCS 505/1) (from Ch. 85, par. 5601)
Sec. 1. This Act shall be known and may be cited as the "Local Government Prompt Payment Act".
(Source: P.A. 84-731.)

(50 ILCS 505/2) (from Ch. 85, par. 5602)
Sec. 2. This Act shall apply to every county, township, municipality, municipal corporation, school district, school board, forest preserve district, park district, fire protection district, sanitary district and all other local governmental units. It shall not apply to the State or any office, officer, department, division, bureau, board, commission, university or similar agency of the State, except as provided in Section 7.
(Source: P.A. 85-1159.)

(50 ILCS 505/3) (from Ch. 85, par. 5603)
Sec. 3. The appropriate local governmental official or agency receiving goods or services must approve or disapprove a bill from a vendor or contractor for goods or services furnished the local governmental agency within 30 days after the receipt of such bill or within 30 days after the date on which the goods or services were received, whichever is later. If one or more items on a construction related bill or invoice are disapproved, but not the entire bill or invoice, then the portion that is not disapproved shall be paid. When safety or quality assurance testing of goods by the local governmental agency is necessary before the approval or disapproval of a bill and such testing cannot be completed within 30 days after receipt of the goods, approval or disapproval of the bill must be made immediately upon completion of the testing or within 60 days after receipt of the goods, whichever occurs first. Written notice shall be mailed to the vendor or contractor immediately if a bill is disapproved.
(Source: P.A. 94-972, eff. 7-1-07.)

(50 ILCS 505/4) (from Ch. 85, par. 5604)
Sec. 4. Any bill approved for payment pursuant to Section 3 shall be paid within 30 days after the date of approval. If payment is not made within such 30 day period, an interest penalty of 1% of any amount approved and unpaid shall be added for each month or fraction thereof after the expiration of such 30 day period, until final payment is made.
(Source: P.A. 84-731.)

(50 ILCS 505/5) (from Ch. 85, par. 5605)
Sec. 5. If the local governmental official or agency whose approval is required for any bill fails to approve or disapprove that bill within the period provided for approval by Section 3, the penalty for late payment of that bill shall be computed from the date 60 days after the receipt of that bill or the date 60 days after the goods or services are received, whichever is later.
(Source: P.A. 84-731.)

(50 ILCS 505/6) (from Ch. 85, par. 5606)
Sec. 6. The time periods specified in Sections 3, 4 and 5, as they pertain to particular goods or services, are superseded by any greater time periods as agreed to by the local government agency and the particular vendor or contractor.
(Source: P.A. 87-773.)

(50 ILCS 505/7) (from Ch. 85, par. 5607)
Sec. 7. If the funds from which the local governmental official or agency is to pay for goods or services are funds appropriated or controlled by the State, then the local governmental official or agency may certify to the State Treasurer, Comptroller and State agency responsible for administering such funds that a specified amount is anticipated to be necessary within 45 days after certification to pay for specified goods or services and that such amount is not currently available to the local governmental official or agency. The State Treasurer, Comptroller and State agency shall than expedite distribution of funds to the local governmental unit to make such payments. The certification shall be mailed on the date of certification by certified U. S. mail, return receipt requested. Any interest penalty incurred by the local governmental unit under Section 3 or 4 because of the failure of funds to be distributed from the State to the local governmental unit within the 45 day period shall be reimbursed by the State to the local governmental unit as an amount in addition to the funds to be otherwise distributed from the State.
(Source: P.A. 85-1159.)

(50 ILCS 505/9) (from Ch. 85, par. 5609)
Sec. 9. Payments to subcontractors and material suppliers; failure to make timely payments; additional amount due. When a contractor receives any payment, the contractor shall pay each subcontractor and material supplier in proportion to the work completed by each subcontractor and material supplier their application less any retention. If the contractor receives less than the full payment due under the public construction contract, the contractor shall be obligated to disburse on a pro rata basis those funds received, with the contractor, subcontractors and material suppliers each receiving a prorated portion based on the amount of payment. All interest payments received pursuant to Section 4 also shall be disbursed to subcontractors and material suppliers to whom payment has been delayed, on a pro rata basis. When, however, the public owner does not release the full payment due under the contract because there are specific areas of work or materials the contractor is rejecting or because the contractor has otherwise determined such areas are not suitable for payment, then those specific subcontractors or suppliers involved shall not be paid for that portion of the work rejected or deemed not suitable for payment and all other subcontractors and suppliers shall be paid in full.
If the contractor, without reasonable cause, fails to make any payment to his subcontractors and material suppliers within 15 days after receipt of payment under the public construction contract, the contractor shall pay to his subcontractors and material suppliers, in addition to the payment due them, interest in the amount of 2% per month, calculated from the expiration of the 15-day period until fully paid. This Section shall also apply to any payments made by subcontractors and material suppliers to their subcontractors and material suppliers and to all payments made to lower tier subcontractors and material suppliers throughout the contracting chain.
(Source: P.A. 94-972, eff. 7-1-07.)



50 ILCS 510/ - Local Government Professional Services Selection Act.

(50 ILCS 510/0.01) (from Ch. 85, par. 6400)
Sec. 0.01. Short title. This Act may be cited as the Local Government Professional Services Selection Act.
(Source: P.A. 86-1324.)

(50 ILCS 510/1) (from Ch. 85, par. 6401)
Sec. 1. Policy. It shall be the policy of the political subdivisions of the State of Illinois to negotiate and enter into contracts for architectural, engineering and land surveying services on the basis of demonstrated competence and qualifications for the type of services required and at fair and reasonable compensation.
(Source: P.A. 85-854.)

(50 ILCS 510/2) (from Ch. 85, par. 6402)
Sec. 2. Federal Requirements. In the procurement of architectural, engineering and land surveying services and in the awarding of contracts, a political subdivision of the State of Illinois may comply with federal law and regulations and take all necessary steps to adapt its rules, specifications, policies and procedures accordingly to remain eligible for federal aid.
(Source: P.A. 85-854.)

(50 ILCS 510/3) (from Ch. 85, par. 6403)
Sec. 3. Definitions. As used in this Act unless the context specifically requires otherwise:
(1) "Firm" means any individual, firm, partnership, corporation, association or other legal entity permitted by law to practice the profession of architecture, engineering or land surveying and provide architectural, engineering or land surveying services.
(2) "Architectural services" means any professional service as defined in Section 5 of the Illinois Architecture Practice Act of 1989.
(3) "Engineering services" means any professional service as defined in Section 4 of the Professional Engineering Practice Act of 1989 or Section 5 of the Structural Engineering Practice Act of 1989.
(4) "Land surveying services" means any professional service as defined in Section 5 of the Illinois Professional Land Surveyor Act of 1989.
(5) "Political subdivision" means any school district and any unit of local government of fewer than 3,000,000 inhabitants, except home rule units.
(6) "Project" means any capital improvement project or any study, plan, survey or new or existing program activity of a political subdivision, including development of new or existing programs which require architectural, engineering or land surveying services.
(Source: P.A. 91-91, eff. 1-1-00.)

(50 ILCS 510/4) (from Ch. 85, par. 6404)
Sec. 4. Public notice. Present provisions of law notwithstanding, in the procurement of architectural, engineering or land surveying services, each political subdivision which utilizes architectural, engineering or land surveying services shall permit firms engaged in the lawful practice of their professions to annually file a statement of qualifications and performance data with the political subdivision. Whenever a project requiring architectural, engineering or land surveying services is proposed for a political subdivision, the political subdivision shall, unless it has a satisfactory relationship for services with one or more firms:
(1) mail or e-mail a notice requesting a statement

of interest in the specific project to all firms who have a current statement of qualifications and performance data on file with the political subdivision;

(2) place an advertisement in a secular English

language daily newspaper of general circulation throughout such political subdivision, requesting a statement of interest in the specific project and further requesting statements of qualifications and performance data from those firms which do not have such a statement on file with the political subdivision. Such advertisement shall state the day, hour and place the statement of interest and the statements of qualifications and performance data shall be due; or

(3) place an advertisement for professional services

on the political subdivision's website requesting a statement of interest in the specific project. The professional services advertisement shall include a description of each project and state the time and place for interested firms to submit its letter of interest, statement of qualifications, and performance data, as required.

(Source: P.A. 98-420, eff. 8-16-13.)

(50 ILCS 510/5) (from Ch. 85, par. 6405)
Sec. 5. Evaluation Procedure. A political subdivision shall, unless it has a satisfactory relationship for services with one or more firms, evaluate the firms submitting letters of interest, taking into account qualifications, ability of professional personnel, past record and experience, performance data on file, willingness to meet time requirements, location, workload of the firm, and such other qualifications-based factors as the political subdivision may determine in writing are applicable. The political subdivision may conduct discussions with and require public presentations by firms deemed to be the most qualified regarding their qualifications, approach to the project, and ability to furnish the required services. In no case shall a political subdivision, prior to selecting a firm for negotiation under Section 7, seek formal or informal submission of verbal or written estimates of costs or proposals in terms of dollars, hours required, percentage of construction cost, or any other measure of compensation.
(Source: P.A. 94-1097, eff. 2-2-07.)

(50 ILCS 510/6) (from Ch. 85, par. 6406)
Sec. 6. Selection procedure. On the basis of evaluations, discussions and presentations, the political subdivision shall, unless it has a satisfactory relationship for services with one or more firms, select no less than 3 firms which it determines to be the most qualified to provide services for the project and rank them in order of qualifications to provide services regarding the specific project. The political subdivision shall then contact the firm ranked most preferred and attempt to negotiate a contract at a fair and reasonable compensation, taking into account the estimated value, scope, complexity, and professional nature of the services to be rendered. If fewer than 3 firms submit letters of interest and the political subdivision determines that one or both of those firms are so qualified, the political subdivision may proceed to negotiate a contract pursuant to this Section and Section 7.
(Source: P.A. 85-854.)

(50 ILCS 510/7) (from Ch. 85, par. 6407)
Sec. 7. Contract negotiation. (1) The political subdivision shall prepare a written description of the scope of the proposed services to be used as a basis for negotiations and shall negotiate a contract with the highest qualified firm at compensation that the political subdivision determines in writing to be fair and reasonable. In making this decision the political subdivision shall take into account the estimated value, scope, complexity and professional nature of the services to be rendered.
(2) If the political subdivision is unable to negotiate a satisfactory contract with the firm which is most preferred, negotiations with that firm shall be terminated. The political subdivision shall then begin negotiations with the firm which is next preferred. If the political subdivision is unable to negotiate a satisfactory contract with that firm, negotiations with that firm shall be terminated. The political subdivision shall then begin negotiations with the firm which is next preferred.
(3) If the political subdivision is unable to negotiate a satisfactory contract with any of the selected firms, the political subdivision shall re-evaluate the architectural, engineering or land surveying services requested, including the estimated value, scope, complexity and fee requirements. The political subdivision shall then compile a second list of not less than three qualified firms and proceed in accordance with the provisions of this Act.
(Source: P.A. 85-854.)

(50 ILCS 510/8) (from Ch. 85, par. 6408)
Sec. 8. Waiver of competition. A political subdivision may waive the requirements of Sections 4, 5, and 6 if it determines, by resolution, that an emergency situation exists and a firm must be selected in an expeditious manner, or the cost of architectural, engineering, and land surveying services for the project is expected to be less than $25,000.
(Source: P.A. 87-1034.)



50 ILCS 515/ - Local Government Energy Conservation Act.

(50 ILCS 515/1)
Sec. 1. Short title. This Act may be cited as the Local Government Energy Conservation Act.
(Source: P.A. 88-173.)

(50 ILCS 515/3)
Sec. 3. Applicable laws. Other State laws and related administrative requirements apply to this Act, including, but not limited to, the following laws and related administrative requirements: the Illinois Human Rights Act, the Prevailing Wage Act, the Public Construction Bond Act, the Public Works Preference Act (repealed on June 16, 2010 by Public Act 96-929), the Employment of Illinois Workers on Public Works Act, the Freedom of Information Act, the Open Meetings Act, the Illinois Architecture Practice Act of 1989, the Professional Engineering Practice Act of 1989, the Structural Engineering Practice Act of 1989, the Local Government Professional Services Selection Act, and the Contractor Unified License and Permit Bond Act.
(Source: P.A. 97-333, eff. 8-12-11.)

(50 ILCS 515/4)
Sec. 4. Applicability. In order to protect the integrity of historic buildings, no provision of this Act shall be interpreted to require the implementation of energy conservation measures that conflict with respect to any property eligible for, nominated to, or entered on the National Register of Historic Places, pursuant to the National Historic Preservation Act of 1966, or the Illinois Register of Historic Places, pursuant to the Illinois Historic Preservation Act.
(Source: P.A. 94-1062, eff. 7-31-06.)

(50 ILCS 515/5)
Sec. 5. Definitions. As used in this Act, unless the context clearly requires otherwise:
"Energy conservation measure" means any improvement, repair, alteration, or betterment of any building or facility owned or operated by a unit of local government or any equipment, fixture, or furnishing to be added to or used in any such building or facility, subject to all applicable building codes, that is designed to reduce energy consumption or operating costs, and may include, without limitation, one or more of the following:
(1) Insulation of the building structure or systems

within the building.

(2) Storm windows or doors, caulking or

weatherstripping, multiglazed windows or doors, heat absorbing or heat reflective glazed and coated window or door systems, additional glazing, reductions in glass area, or other window and door system modifications that reduce energy consumption.

(3) Automated or computerized energy control systems.
(4) Heating, ventilating, or air conditioning system

modifications or replacements.

(5) Replacement or modification of lighting fixtures

to increase the energy efficiency of the lighting system without increasing the overall illumination of a facility, unless an increase in illumination is necessary to conform to the applicable State or local building code for the lighting system after the proposed modifications are made.

(6) Energy recovery systems.
(7) Energy conservation measures that provide

long-term operating cost reductions.

"Guaranteed energy savings contract" means a contract for: (i) the implementation of an energy audit, data collection, and other related analyses preliminary to the undertaking of energy conservation measures; (ii) the evaluation and recommendation of energy conservation measures; (iii) the implementation of one or more energy conservation measures; and (iv) the implementation of project monitoring and data collection to verify post-installation energy consumption and energy-related operating costs. The contract shall provide that all payments, except obligations on termination of the contract before its expiration, are to be made over time and that the savings are guaranteed to the extent necessary to pay the costs of the energy conservation measures. Energy savings may include energy reduction and offsetting sources of renewable energy funds including renewable energy credits and carbon credits.
"Qualified provider" means a person or business whose employees are experienced and trained in the design, implementation, or installation of energy conservation measures. The minimum training required for any person or employee under this paragraph shall be the satisfactory completion of at least 40 hours of course instruction dealing with energy conservation measures. A qualified provider to whom the contract is awarded shall give a sufficient bond to the unit of local government for its faithful performance.
"Request for proposals" means a competitive selection achieved by negotiated procurement. The request for proposals shall be announced through at least one public notice, at least 14 days before the request date in a newspaper published in the territory comprising the unit of local government or, if no newspaper is published in that territory, in a newspaper of general circulation in the area of the unit of local government, from a unit of local government that will administer the program, requesting innovative solutions and proposals for energy conservation measures. Proposals submitted shall be sealed. The request for proposals shall include all of the following:
(1) The name and address of the unit of local

government.

(2) The name, address, title, and phone number of a

contact person.

(3) Notice indicating that the unit of local

government is requesting qualified providers to propose energy conservation measures through a guaranteed energy savings contract.

(4) The date, time, and place where proposals must be

received.

(5) The evaluation criteria for assessing the

proposals.

(6) Any other stipulations and clarifications the

unit of local government may require.

"Unit of local government" means a county, township, municipality, or park district.
(Source: P.A. 96-1197, eff. 7-22-10.)

(50 ILCS 515/10)
Sec. 10. Evaluation of proposal. Before entering into a guaranteed energy savings contract under Section 15, a unit of local government shall submit a request for proposals. The unit of local government shall evaluate any sealed proposal from a qualified provider. The evaluation shall analyze the estimates of all costs of installations, modifications, or remodeling, including, without limitation, costs of a pre-installation energy audit or analysis, design, engineering, installation, maintenance, repairs, debt service, conversions to a different energy or fuel source, or post-installation project monitoring, data collection, and reporting. The evaluation shall include a detailed analysis of whether either the energy consumed or the operating costs, or both, will be reduced. If technical assistance is not available by a licensed architect or registered professional engineer on the unit of local government's staff, then the evaluation of the proposal shall be done by a registered professional engineer or architect who is retained by the unit of local government. Any licensed architect or registered professional engineer evaluating a proposal under this Section may not have any financial or contractual relationship with a qualified provider or other source that would constitute a conflict of interest. The unit of local government may pay a reasonable fee for evaluation of the proposal or include the fee as part of the payments made under Section 20.
(Source: P.A. 94-1062, eff. 7-31-06.)

(50 ILCS 515/15)
Sec. 15. Award of guaranteed energy savings contract. Sealed proposals must be opened by a member of the unit of local government's governing body or an employee of the unit of local government at a public opening at which the contents of the proposals must be announced. Each person or entity submitting a sealed proposal must receive at least 10 days notice of the time and place of the opening. The unit of local government shall select the qualified provider that best meets the needs of the unit of local government. The unit of local government shall provide public notice of (i) the meeting at which it proposes to award a guaranteed energy savings contract, (ii) the names of the parties to the proposed contract, and (iii) the purpose of the contract. The public notice shall be made at least 10 days prior to the meeting. After evaluating the proposals under Section 10, a unit of local government may enter into a guaranteed energy savings contract with a qualified provider if it finds that the amount it would spend on the energy conservation measures recommended in the proposal would not exceed the amount to be saved in either energy or operational costs, or both, within a 10 year period from the date of installation, if the recommendations in the proposal are followed.
(Source: P.A. 88-173.)

(50 ILCS 515/20)
Sec. 20. Guarantee. The guaranteed energy savings contract shall include a written guarantee of the qualified provider that either the energy or operational cost savings, or both, will meet or exceed within 20 years the costs of the energy conservation measures. The qualified provider shall reimburse the unit of local government for any shortfall of guaranteed energy savings projected in the contract. A qualified provider shall provide a sufficient bond to the unit of local government for the installation and the faithful performance of all the measures included in the contract. The guaranteed energy savings contract may provide for payments over a period of time, not to exceed 20 years from the date of the final installation of the measures.
(Source: P.A. 96-1197, eff. 7-22-10.)

(50 ILCS 515/25)
Sec. 25. Installment payment contract; lease purchase agreement. A unit of local government, or units of local government in combination, may enter into an installment payment contract or lease purchase agreement with a qualified provider or with a third party, as authorized by law, for the funding or financing of the purchase and installation of energy conservation measures by a qualified provider. Every unit of local government may issue certificates evidencing the indebtedness incurred pursuant to the contracts or agreements. Any such contract or agreement shall be valid whether or not an appropriation with respect thereto is first included in any annual or supplemental budget adopted by the unit of local government. Each contract or agreement entered into by a unit of local government pursuant to this Section shall be authorized by official action of the unit of local government's governing body. The authority granted under this Section is in addition to any other authority granted by law.
If an energy audit is performed by an energy services contractor for a unit of local government within the 3 years immediately preceding the solicitation, then the unit of local government must publish as a reference document in the solicitation for energy conservation measures the following:
(1) an executive summary of the energy audit provided

that the unit of local government may exclude any proprietary or trademarked information or practices; or

(2) the energy audit provided that the unit of local

government may redact any proprietary or trademarked information or practices.

A unit of local government may not withhold the disclosure of information related to (i) the unit of local government's consumption of energy, (ii) the physical condition of the unit of local government's facilities, and (iii) any limitations prescribed by the unit of local government.
The solicitation must include a written disclosure that identifies any energy services contractor that participated in the preparation of the specifications issued by the unit of local government. If no energy services contractor participated in the preparation of the specifications issued by the unit of local government, then the solicitation must include a written disclosure that no energy services contractor participated in the preparation of the specifications for the unit of local government. The written disclosure shall be published in the Capital Development Board Procurement Bulletin with the Request for Proposal.
(Source: P.A. 95-612, eff. 9-11-07; 96-1197, eff. 7-22-10.)

(50 ILCS 515/30)
Sec. 30. Term; budget and appropriations. Guaranteed energy savings contracts may extend beyond the fiscal year in which they become effective. The unit of local government shall include, in its annual budget and appropriations measures for each subsequent fiscal year, any amounts payable under guaranteed energy savings contracts during that fiscal year.
(Source: P.A. 88-173.)

(50 ILCS 515/35)
Sec. 35. Operational and energy cost savings. The unit of local government shall document the operational and energy cost savings specified in the guaranteed energy savings contract and shall designate and appropriate that amount for an annual payment of the contract. If the annual energy savings are less than projected under the guaranteed energy savings contract, the qualified provider shall pay the difference as provided in Section 20.
(Source: P.A. 88-173.)

(50 ILCS 515/40)
Sec. 40. Available funds. A unit of local government may use funds designated for operating or capital expenditures for any guaranteed energy savings contract, including purchases using installment payment contracts or lease purchase agreements. A unit of local government that enters into such a contract or agreement may covenant in the contract or agreement that payments made under the contract shall be payable from the first funds legally available in each fiscal year.
(Source: P.A. 88-173.)

(50 ILCS 515/45)
Sec. 45. Funding. State aid and other amounts appropriated for distribution to or reimbursement of a unit of local government shall not be reduced as a result of energy savings realized from a guaranteed energy savings contract or a lease purchase agreement for the purchase and installation of energy conservation measures.
(Source: P.A. 88-173.)

(50 ILCS 515/75)
Sec. 75. (Amendatory provisions; text omitted).
(Source: P.A. 88-173; text omitted.)

(50 ILCS 515/99)
Sec. 99. This Act takes effect upon becoming a law.
(Source: P.A. 88-173.)



50 ILCS 520/ - Soybean Ink Act.

(50 ILCS 520/1)
Sec. 1. Short title. This Act may be known as the Soybean Ink Act.
(Source: P.A. 90-146, eff. 1-1-98.)

(50 ILCS 520/5)
Sec. 5. Definition. As used in this Act, "printing" means and includes all processes and operations involved in printing and any type of photographic reproduction or other duplicating process, including but not limited to letterpress, offset, and gravure processes, the multilith method, any type of photographic or other duplicating process, and the operations of composition, platemaking, presswork, and binding. "Printing" also means the end products of those processes, methods, and operations. "Printing" does not include photocopiers used in the course of normal business activities, photographic equipment used for geographic mapping, or preprinted matter or printed matter that is commonly available to the general public from vendor inventory.
(Source: P.A. 90-146, eff. 1-1-98.)

(50 ILCS 520/10)
Sec. 10. Use of soybean ink. Contractors shall use soybean oil-based ink when providing printing services to units of local government and school districts unless the unit of local government or school district determines that another type of ink is required to assure high quality and reasonable pricing of the printed product.
(Source: P.A. 90-146, eff. 1-1-98.)



50 ILCS 525/ - Public Works Contract Change Order Act.

(50 ILCS 525/1)
Sec. 1. Short title. This Act may be cited as the Public Works Contract Change Order Act.
(Source: P.A. 93-656, eff. 6-1-04.)

(50 ILCS 525/5)
Sec. 5. Change orders; bidding. If a change order for any public works contract (i) is entered into by a unit of local government or school district, (ii) is not procured in accordance with the Illinois Procurement Code and the State Finance Act, and (iii) authorizes or necessitates any increase in the contract price that is 50% or more of the original contract price or that authorizes or necessitates any increase in the price of a subcontract under the contract that is 50% or more of the original subcontract price, then the portion of the contract that is covered by the change order must be resubmitted for bidding in the same manner for which the original contract was bid. Bidding for the portion of the contract covered by the change order is subject to any requirements to employ females and minorities on the public works project that existed at the bidding for the original contract, together with any later requirements imposed by law.
(Source: P.A. 93-656, eff. 6-1-04; 94-460, eff. 8-4-05.)

(50 ILCS 525/10)
Sec. 10. Home rule. A home rule unit may not regulate its public works contracts in a manner that is inconsistent with this Act. This Section is a limitation of home rule powers under subsection (i) of Section 6 of Article VII of the Illinois Constitution.
(Source: P.A. 93-656, eff. 6-1-04.)

(50 ILCS 525/15)
Sec. 15. Mandates. This Act is exempt from the reimbursement requirements of the State Mandates Act.
(Source: P.A. 93-656, eff. 6-1-04.)

(50 ILCS 525/90)
Sec. 90. (Amendatory provisions; text omitted).
(Source: P.A. 93-656, eff. 6-1-04.)



50 ILCS 530/ - Local Government Electronic Reverse Auction Act (enacted by P.A. 96-588).

(50 ILCS 530/1)
Sec. 1. Short title. This Act may be cited as the Local Government Electronic Reverse Auction Act.
(Source: P.A. 96-588, eff. 8-18-09.)

(50 ILCS 530/5)
Sec. 5. Unit of local government defined. As used in this Act, "unit" and "unit of local government" mean a unit of local government as defined in Section 1 of Article VII of the Illinois Constitution.
(Source: P.A. 96-588, eff. 8-18-09.)

(50 ILCS 530/10)
Sec. 10. Reverse auction. Notwithstanding any other provision of law and in accordance with rules adopted by the unit, a unit of local government, whether or not it is a home rule unit as defined in Section 6 of Article VII of the Illinois Constitution, may procure supplies or services through a competitive electronic auction bidding process after the unit's purchasing officer explains in writing to the unit's governing body his or her determination that the use of such a process will be in the best interest of the unit.
The purchasing officer shall publish that determination in the same manner required by law for the unit's invitations for bids.
An invitation for bids shall be issued and shall include (i) a procurement description, (ii) all contractual terms, whenever practical, and (iii) conditions applicable to the procurement, including a notice that bids will be received in an electronic auction manner.
Public notice of the invitation for bids shall be given in the same manner as required by law for the unit's other invitations for bids.
Bids shall be accepted electronically at the time and in the manner designated in the invitation for bids. During the auction, a bidder's price shall be disclosed to other bidders. Bidders shall have the opportunity to reduce their bid prices during the auction. At the conclusion of the auction, the record of the bid prices received and the name of each bidder shall be open to public inspection.
After the auction period has terminated, withdrawal of bids shall be permitted as otherwise provided by law.
The contract shall be awarded within 60 days after the auction by written notice to the lowest responsible bidder, or all bids shall be rejected except as otherwise provided by law.
Extensions of the date for the award may be made by mutual written consent of the purchasing officer and the lowest responsible bidder.
(Source: P.A. 96-588, eff. 8-18-09.)

(50 ILCS 530/15)
Sec. 15. Application. This Act does not apply to (i) procurements of professional and artistic services, including but not limited to telecommunications services, communications services, Internet services, and information services, and (ii) contracts for construction projects.
(Source: P.A. 96-588, eff. 8-18-09.)

(50 ILCS 530/95)
Sec. 95. (Amendatory provisions; text omitted).
(Source: P.A. 96-588, eff. 8-18-09; text omitted.)

(50 ILCS 530/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 96-588, eff. 8-18-09.)



50 ILCS 531/ - Local Government Electronic Reverse Auction Act (enacted by P.A. 96-795).

Article 1 - Local Government Electronic Reverse Auction Act

(50 ILCS 531/Art. 1 heading)

(50 ILCS 531/1-1)
Sec. 1-1. Short title. This Article may be cited as the Local Government Electronic Reverse Auction Act.
(Source: P.A. 96-795, eff. 7-1-10 (see Section 5 of P.A. 96-793 for the effective date of P.A. 96-795).)

(50 ILCS 531/1-5)
Sec. 1-5. Unit of local government defined. As used in this Article, "unit" and "unit of local government" mean a unit of local government as defined in Section 1 of Article VII of the Illinois Constitution.
(Source: P.A. 96-795, eff. 7-1-10 (see Section 5 of P.A. 96-793 for the effective date of P.A. 96-795).)

(50 ILCS 531/1-10)
Sec. 1-10. Reverse auction. Notwithstanding any other provision of law and in accordance with rules adopted by the unit, a unit of local government, whether or not it is a home rule unit as defined in Section 6 of Article VII of the Illinois Constitution, may procure supplies or services through a competitive electronic auction bidding process after the unit's purchasing officer explains in writing to the unit's governing body his or her determination that the use of such a process will be in the best interest of the unit.
The purchasing officer shall publish that determination in the same manner required by law for the unit's invitations for bids.
An invitation for bids shall be issued and shall include (i) a procurement description, (ii) all contractual terms, whenever practical, and (iii) conditions applicable to the procurement, including a notice that bids will be received in an electronic auction manner.
Public notice of the invitation for bids shall be given in the same manner as required by law for the unit's other invitations for bids.
Bids shall be accepted electronically at the time and in the manner designated in the invitation for bids. During the auction, a bidder's price shall be disclosed to other bidders. Bidders shall have the opportunity to reduce their bid prices during the auction. At the conclusion of the auction, the record of the bid prices received and the name of each bidder shall be open to public inspection.
After the auction period has terminated, withdrawal of bids shall be permitted as otherwise provided by law.
The contract shall be awarded within 60 days after the auction by written notice to the lowest responsible bidder, or all bids shall be rejected except as otherwise provided by law.
Extensions of the date for the award may be made by mutual written consent of the purchasing officer and the lowest responsible bidder.
(Source: P.A. 96-795, eff. 7-1-10 (see Section 5 of P.A. 96-793 for the effective date of P.A. 96-795).)

(50 ILCS 531/1-15)
Sec. 1-15. Application. This Act does not apply to (i) procurements of professional and artistic services, (ii) telecommunications services, communication services, and information services, and (iii) contracts for construction projects.
(Source: P.A. 96-795, eff. 7-1-10 (see Section 5 of P.A. 96-793 for the effective date of P.A. 96-795).)



Article 95 - Amendatory Provisions

(50 ILCS 531/Art. 95 heading)



Article 99 - Effective Date

(50 ILCS 531/Art. 99 heading)

(50 ILCS 531/99-99)
Sec. 99-99. Effective date. This Act takes effect on July 1, 2010.
(Source: P.A. 96-793, eff. 10-29-09; 96-795, eff. 7-1-10.)






50 ILCS 605/ - Local Government Property Transfer Act.

(50 ILCS 605/0.01) (from Ch. 30, par. 155h)
Sec. 0.01. Short title. This Act may be cited as the Local Government Property Transfer Act.
(Source: P.A. 86-1324.)

(50 ILCS 605/1) (from Ch. 30, par. 156)
Sec. 1. When used in this Act:
(a) The term "transferor municipality" shall mean a municipal corporation transferring real estate or any interest therein, under the provisions of this Act.
(b) The term "transferee municipality" shall mean a municipal corporation or 2 or more school districts operating a cooperative or joint educational program pursuant to Section 10-22.31 of the School Code receiving a transfer of real estate or any interest therein under provisions of this Act.
(c) The term "municipality" whether used by itself or in conjunction with other words, as in (a) or (b) above, shall mean and include any municipal corporation or political subdivision organized and existing under the laws of the State of Illinois and including, but without limitation, any city, village, or incorporated town, whether organized under a special charter or under the General Act, or whether operating under the commission or managerial form of government, county, school districts, trustees of schools, boards of education, 2 or more school districts operating a cooperative or joint educational program pursuant to Section 10-22.31 of the School Code, sanitary district or sanitary district trustees, forest preserve district or forest preserve district commissioner, park district or park commissioners, airport authority and township.
(d) The term "restriction" shall mean any condition, limitation, qualification, reversion, possibility of reversion, covenant, agreement or restraint of whatever kind or nature, the effect of which is to restrict the use or ownership of real estate by a municipality as defined in (c) above.
(e) The term "corporate authorities" shall mean the members of the legislative body of any municipality as defined in (c) above.
(f) The term "held" or any form thereof, when used in reference to the interest of a municipality in real estate shall be taken and construed to refer to and include all of the right, title and interest of such municipality of whatever kind or nature, in and to such real estate.
(g) Each of the terms above defined and the terms contained in the definition of each of said terms shall be taken and construed to include the plural form thereof.
(h) The term "Local Improvement Act" shall mean an Act of the General Assembly of the State of Illinois entitled "An Act concerning local improvements," approved June 14, 1897, and the amendments thereto.
(i) The term "State of Illinois" shall mean the State of Illinois or any department, commission, board or other agency of the State.
(Source: P.A. 96-783, eff. 8-28-09.)

(50 ILCS 605/2) (from Ch. 30, par. 157)
Sec. 2. If the territory of any municipality shall be wholly within, coextensive with, or partly within and partly without the corporate limits of any other municipality, or if the municipality is a school district and the territory of the school district is adjacent to the boundaries of any other school district, and the first mentioned municipality (herein called "transferee municipality"), shall by ordinance declare that it is necessary or convenient for it to use, occupy or improve any real estate held by the last mentioned municipality (herein called the "transferor municipality") in the making of any public improvement or for any public purpose, the corporate authorities of the transferor municipality shall have the power to transfer all of the right, title and interest held by it immediately prior to such transfer, in and to such real estate, whether located within or without either or both of said municipalities, to the transferee municipality upon such terms as may be agreed upon by the corporate authorities of both municipalities, in the manner and upon the conditions following:
(a) If such real estate shall be held by the transferor municipality without restriction, the said municipality shall have power to grant or convey such real estate or any portion thereof to the transferee municipality upon such terms as may be agreed upon by the corporate authorities of both municipalities, by an instrument of conveyance signed by the mayor, president or other chief executive of the transferor municipality, attested by its clerk or secretary and sealed with its corporate seal, all duly authorized by a resolution passed by the vote of 2/3 of the members of the legislative body of the transferor municipality then holding office, and duly recorded in the office of the recorder in the county in which said real estate is located. Provided, however, that any municipality may, in the manner above provided, convey real estate to a Public Building Commission organized and existing pursuant to "An Act to authorize the creation of Public Building Commissions and to define their rights, powers and duties", approved July 5, 1955, as amended, when duly authorized by a majority vote of the members of the legislative body of such municipality then holding office whenever provision is made in the conveyance for a reverter of the real estate to such transferor municipality. The transferee municipality shall thereafter have the right to use, occupy or improve the real estate so transferred for any municipal or public purpose and shall hold said real estate by the same right, title and interest by which the transferor municipality held said real estate immediately prior to said transfer.
(b) If any such real estate shall be held by the transferor municipality subject to or limited by any restriction, and the transferee municipality shall desire the use, occupation or improvement thereof free from said restriction, the transferor municipality (or the transferee municipality, in the name of and for and on behalf of the transferor municipality, but without subjecting the transferor municipality to any expense without the consent of its corporate authorities), shall have the power to secure from its grantor, or grantors, their heirs, successors, assigns, or others, a release of any or all of such restrictions upon such terms as may be agreed upon between either of said municipalities and the person or persons entitled to the benefit of said restrictions. Upon the recording of any such release the transferor municipality shall then have the powers granted in paragraph (a) of this Section.
(c) If either the transferor municipality or the transferee municipality shall be unable to secure a release of any restriction as above provided, the transferor municipality (or the transferee municipality in the name of and for and in behalf of the transferor municipality, but without subjecting the transferor municipality to any expense without the consent of its corporate authorities), shall have the power to file in any circuit court a petition for the purpose of removing or releasing said restriction and determining the compensation, if any, to be paid in consequence thereof to the owner or owners of said real estate, for any right, title or interest which they or any of them may or might have in and to any such real estate arising out of said restriction. If any compensation shall be awarded, the same shall be measured by the actual damage, if any, to the owner or owners of said real estate, resulting from the removal or release of said restriction, and shall be determined as of the date of the filing of said petition. Upon the payment of such compensation as may be awarded, if any, the transferor municipality shall have the powers granted in paragraph (a) of this Section, and said transferor municipality shall grant and convey the said real estate to the transferee municipality upon the terms and conditions theretofore agreed upon by the said municipalities and in the manner provided for in paragraph (a) of this Section.
(d) If the transferor municipality shall hold an easement in any real estate for a particular purpose different from the purpose for which the transferee municipality shall desire to use, occupy or improve said real estate, the transferor municipality (or the transferee municipality in the name of and for and in behalf of the transferor municipality, but without subjecting the transferor municipality to any expense without the consent of its corporate authorities), shall have the power to file in any circuit court a petition for the purpose of terminating said easement and securing the right to use, occupy and improve any such real estate for the purpose or purposes set forth in said petition, and for determining the compensation, if any, to be paid in consequence thereof to the owner, or owners of said real estate. If any compensation shall be awarded, the same shall be measured by the actual damage, if any, to the owner or owners of said real estate, resulting from the termination of the said easement and the granting of the right sought in said petition, and shall be determined as of the date of the filing of said petition. Upon the payment of such compensation as may be awarded, if any, the easement held by the transferor municipality shall in the final order entered in such proceeding be declared terminated and the right of the transferee municipality in said real estate shall be declared. If the transferee municipality shall desire to use, occupy or improve said real estate for the same purpose authorized by the easement held by the transferor municipality, the transferor municipality shall have the power to transfer said easement to the transferee municipality by instrument of conveyance as provided for in paragraph (a).
(e) If such real estate shall have been acquired or improved by the transferor municipality under the Local Improvements Act, or under the said Act in conjunction with any other Act, and the times fixed for the payment of all installments of the special assessments therefor have not elapsed at the time the transferor and transferee municipalities shall have reached an agreement for the transfer of said real estate, the transferee municipality shall deposit with the transferor municipality to be placed in the special assessment funds authorized to be collected to pay the cost of acquiring or improving said real estate, an amount sufficient to pay (1) the installments of said special assessments not due and payable at the time of the agreement for said transfer, and (2) the amounts paid in advance by any property owner on account of said special assessments, which, had such amounts not been paid in advance, would have been due and payable after the date of such agreement, and the transferor municipality shall upon the receipt of such amount cause orders to be entered in the courts in which said special assessments were confirmed, cancelling the installments becoming due and payable after the said time at which the transferor and transferee municipalities shall have reached an agreement for the transfer of said real estate, and releasing the respective lots, tracts, and parcels of real estate assessed in any such proceedings from the installments of the said assessments in this paragraph authorized to be cancelled. The transferor municipality shall after the entry of such orders of cancellation refund to any property owner who has paid the same in advance, any amounts which otherwise would have been due and payable after the said time at which the transferor and transferee municipalities shall have reached an agreement for the transfer of said real estate. Upon the entry of such orders of cancellation the transferor municipality shall then have the powers granted in paragraph (a) of this Section.
(f) The procedure, for the removal of any restriction upon the real estate of the transferor municipality, for the termination of any easement of the transferor municipality in said real estate and the declaration of another or different right in the transferee municipality in said real estate, and for the ascertainment of just compensation therefor, shall be as near as may be like that provided for the exercise of the power of eminent domain under the Eminent Domain Act.
(g) If any property shall be damaged by the release or removal of any restrictions upon, or the termination of any easement in, or the granting of a new right in any real estate held by the transferor municipality, the same shall be ascertained and paid as provided by law.
(Source: P.A. 94-1055, eff. 1-1-07.)

(50 ILCS 605/3) (from Ch. 30, par. 158)
Sec. 3. The powers conferred in sections one (1) and two (2) of this Act shall also be taken to authorize the transfer of two or more parcels of real estate at the same time and in the same proceeding in the manner provided in this Act.
(Source: Laws 1925, p. 246.)

(50 ILCS 605/3.1) (from Ch. 30, par. 158.1)
Sec. 3.1. Any municipality may lease for any term not exceeding 50 years to any other municipality real property owned or held by the transferor municipality, or any part thereof or interest therein, upon such terms and conditions and for such uses as may be agreed upon by the corporate authorities of both the transferor and transferee municipalities in the same manner as is provided in paragraph (a) of Section 2 of this Act for the conveyance of real estate to a transferee municipality.
This amendatory Act of 1975 is not a limit on any home rule unit.
This amendatory Act of 1975 is not a limit on the associational or contractual powers granted in Article VII, Section 10 of the Illinois Constitution.
(Source: P.A. 79-1093.)

(50 ILCS 605/4) (from Ch. 30, par. 158a)
Sec. 4. Any municipality shall have the power upon resolution passed by a two-thirds vote of the members of its legislative body then holding office, to transfer all of the right, title and interest held by it immediately prior to such transfer, in and to any real estate, whether located within or without such municipality, to the State of Illinois, for any authorized purpose of state government, upon such terms and conditions as may be agreed upon by the transferor municipality and the State of Illinois, and the State of Illinois is authorized to accept the title or interest in such real estate so conveyed; except that a majority vote of the members of such legislative body then holding office is sufficient for the dedication by any municipality of any area as a nature preserve as provided in the "Illinois Natural Areas Preservation Act" as now or hereafter amended. If such real estate is held by the transferor municipality subject to or limited by any restriction, the State of Illinois, by the Secretary of Transportation or by the Director of any state department, or the Chairman or President of any commission, board or agency of the State vested by law with the power, duty or function of the State Government for which said property is to be used by the State after its acquisition, may remove such restriction through purchase, agreement or condemnation. Any such condemnation proceedings shall be brought and maintained by the State of Illinois and shall conform, as nearly as may be, with the procedure provided for the exercise of the power of eminent domain under the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(50 ILCS 605/5)
Sec. 5. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)



50 ILCS 610/ - Public Graveyards Act.

(50 ILCS 610/0.01) (from Ch. 21, par. 12.9)
Sec. 0.01. Short title. This Act may be cited as the Public Graveyards Act.
(Source: P.A. 86-1324.)

(50 ILCS 610/1) (from Ch. 21, par. 13)
Sec. 1. (a) Public graveyards in this State, not under the control of any corporation sole, organization or society, and located within the limits of townships or counties not under township organization, shall and may be controlled or vacated by the corporate authorities of such township or county in such manner as such authorities may deem proper, and in the case of townships, such control may be vested in 3 trustees. If a township board has vested control of a public graveyard in 3 trustees in accordance with this Section, it may, by resolution, divest the trustees of control of the public graveyard and assume control of the public graveyard.
(b) Vacancies created by the expiration occurring at any time after the effective date of the amendatory Act of the Seventy-eighth General Assembly and after this amendatory Act of the 83rd General Assembly of the terms of cemetery trustees of a township (except a township coterminous with a municipality) or of a county not under township organization elected under this Act shall be filled only by appointment. Such appointment shall be made by the county board of any county not under township organization or by the Township Board of Trustees in counties under township organization, as the case may be, for a term of 6 years. Until the effective date of this amendatory Act of 1983, in a township coterminous with a municipality, cemetery trustees shall continue to be elected by ballot, with one trustee elected in each odd-numbered year, in accordance with the provisions of the general election law, for a term of 6 years and until their respective successors are elected and qualified. After the effective date of this amendatory Act of 1983, in a township coterminous with a municipality, cemetery trustees shall be appointed by the governing authority of the municipality with one trustee appointed in each odd-numbered year for a term of 6 years and until his or her respective successors are appointed and qualified.
Such trustees may be paid such compensation, not to exceed $1,000 per year, as may be fixed by the Township Board of Trustees.
(c) Not more than one of the trustees shall be from any one city or village or incorporated town or section of land within such township unless such city, village, incorporated town or section of land shall have more than 50% of the population of the township according to the last preceding Federal census in which are included 2 or more cities, villages, incorporated towns or sections of land.
(Source: P.A. 94-24, eff. 6-14-05; 95-981, eff. 9-22-08.)

(50 ILCS 610/1a) (from Ch. 21, par. 14)
Sec. 1a. The county board of any county not under township organization, or the voters of any town at an annual town meeting may accept a conveyance from any person, corporation, association or society of any property within the limits of the township or county not under township organization which has been or is used as a public graveyard or burial ground. After the acceptance of any such conveyance the property conveyed shall be under the control, management, maintenance and ownership of the township or county not under township organization.
(Source: Laws 1961, p. 572.)

(50 ILCS 610/1c) (from Ch. 21, par. 14b)
Sec. 1c. When 50 legal voters of any township having a population of not exceeding 100,000 in any county present a petition to the town clerk of the township asking that an annual tax be levied for the control and maintenance of and the purchase of land and construction of necessary buildings for the cemeteries controlled, managed, and owned by the township, the township clerk shall certify the proposition to the proper election officials, who shall submit the proposition to the voters at an election in accordance with the general election law. The form of the proposition shall be substantially as follows: "For the levy of a tax not to exceed ....% to control, maintain and purchase land and construction of necessary buildings for cemeteries", or "Against the levy of a tax not to exceed ....% to control, maintain and purchase land and construction of necessary buildings for cemeteries". If a majority of all the votes cast upon the proposition shall be for a levy of such tax, the cemetery trustees of such township, shall thereafter annually levy a tax of not to exceed .20% of value, as equalized or assessed by the Department of Revenue. However, townships authorized to levy this tax at a rate less than .20% on the effective date of this Amendatory Act of 1989, may provide for the electors to vote to increase the rate for such purposes to not to exceed .20% in the manner provided for establishing the tax in the first instance. The foregoing limitations upon tax rates may be increased or decreased under the referendum provisions of the General Revenue Law of Illinois. This tax shall be collected in like manner with other general taxes in such township, held by the township supervisor for payment at the direction of the cemetery trustees, and shall be known as "The Township Cemetery Fund". Such tax shall be in addition to all other taxes which the township now is or hereafter may be authorized to levy and collect and nothing herein contained shall in any manner limit or prevent the electors present at the Annual Town Meeting from directing the raising of money by taxation for any of the purposes set forth in Section 235-5 of the Township Code.
(Source: P.A. 87-747; 87-1208; 88-670, eff. 12-2-94.)

(50 ILCS 610/2c) (from Ch. 21, par. 14c)
Sec. 2c. Use of township funds.
(a) The board of trustees of any township may appropriate funds from the township treasury to be used for the purpose of putting any old, neglected graves and cemeteries controlled, managed, and owned by the township in a cleaner and more respectable condition.
(b) The board of trustees of any township may appropriate funds from the township treasury to be used for the maintenance of a cemetery owned by the State or another unit of local government. The board of trustees of any township may appropriate funds from the township treasury to be used for the maintenance of non-profit cemeteries, but not for religious or sectarian purposes.
(Source: P.A. 92-551, eff. 1-1-03.)

(50 ILCS 610/2d) (from Ch. 21, par. 14d)
Sec. 2d. Purchases made pursuant to this Act shall be made in compliance with the Local Government Prompt Payment Act.
(Source: P.A. 86-1475.)



50 ILCS 615/ - Local Government Facility Lease Act.

(50 ILCS 615/1)
Sec. 1. Short title. This Act may be cited as the Local Government Facility Lease Act.
(Source: P.A. 94-750, eff. 5-9-06.)

(50 ILCS 615/5)
Sec. 5. Definitions. As used in this Act:
"Facility property" means property owned by a municipality with a population of over 500,000 inhabitants, or a unit of local government whose jurisdiction includes territory located in whole or in part within a municipality with a population of over 500,000 inhabitants, that is used by the municipality or other unit of local government for the purpose of an airport, parking, or waste disposal or processing. "Airport", however, does not include any airport property, as defined under Section 10 of the O'Hare Modernization Act.
"Leased facility property" means facility property that is leased to a private entity for continued use for the same airport, parking, or waste disposal or processing purpose.
(Source: P.A. 94-750, eff. 5-9-06.)

(50 ILCS 615/10)
Sec. 10. Compliance with applicable ordinances. Each party to whom facility property is leased shall comply with all applicable ordinances of the municipality in which the property is located governing contracting with minority-owned and women-owned businesses and prohibiting discrimination and requiring appropriate affirmative action, to the extent permitted by law and federal funding restrictions, as if the party to whom the property is leased were that municipality.
(Source: P.A. 94-750, eff. 5-9-06.)

(50 ILCS 615/15)
Sec. 15. Limitation on the expansion of airport property. Chicago Midway International Airport is facility property used for airport purposes under this Act. No runway of Chicago Midway International Airport shall be expanded beyond the territory bounded by 55th Street on the north, Cicero Avenue on the east, 63rd Street on the south, and Central Avenue on the west, as those avenues and streets are situated on the effective date of this Act.
(Source: P.A. 94-750, eff. 5-9-06.)

(50 ILCS 615/20)
Sec. 20. Use of lease proceeds by lessor.
(a) With respect to any leased facility property used for airport purposes, at least 90% of the net proceeds of the lease shall be expended or obligated by the lessor municipality for:
(i) the construction and maintenance of

infrastructure within the municipality;

(ii) contributions to pension funds created for

municipal employees; or

(iii) any combination of (i) or (ii).
(b) The amount of net proceeds expended or obligated for item (ii) in subsection (a) may not exceed the amount of net proceeds expended or obligated for item (i) in subsection (a). As used in this Section, "net proceeds" means the gross proceeds less any debt service payments on, and payments to retire, debt that is specifically associated with the leased facility property or otherwise required to be paid out of lease proceeds.
(Source: P.A. 94-750, eff. 5-9-06.)

(50 ILCS 615/25)
Sec. 25. Project labor agreements for projects funded by airport lease proceeds. With respect to the construction of public works funded by the proceeds described in Section 20, where the project has an estimated contract value of $500,000 or more, where there has been a written determination that the public interest in cost, timely and orderly construction, labor stability, and advancement of minority-owned and women-owned businesses and minority and female employment would be served by a project labor agreement, and where not otherwise prohibited by applicable law, the municipality or municipal corporation responsible for implementing the project shall in good faith negotiate a project labor agreement with labor organizations engaged in the construction industry. Any project labor agreement shall:
(1) set forth effective, immediate, and mutually

binding procedures for resolving jurisdictional disputes and grievances arising before completion of work;

(2) contain guarantees against strikes, lockouts, or

similar actions;

(3) ensure a reliable source of skilled and

experienced labor;

(4) further public policy objectives as to improved

employment opportunities for minorities and women in the construction industry to the extent permitted by State and federal law;

(5) be made binding on all contractors and

subcontractors on the public works project through inclusion of appropriate bid specifications in all relevant bid documents; and

(6) include such other terms as the parties deem

appropriate.

(Source: P.A. 94-750, eff. 5-9-06.)

(50 ILCS 615/30)
Sec. 30. Labor neutrality and card check procedure agreement at the leased property. With respect to employees assigned to work on the premises of leased facility property used for airport purposes and who are not otherwise members of an existing bargaining unit cognizable under the National Labor Relations Act, and where not otherwise prohibited by applicable law, the lessee shall negotiate in good faith, with any union that seeks to represent its employees, for a labor neutrality and card check procedure agreement. The agreement shall apply only to employees actually assigned to work on the premises of the leased facility property used for airport purposes and shall have no applicability to employees not so assigned. The agreement shall contain provisions accomplishing the following objectives: resolution by a third party neutral of disagreements regarding bargaining unit scope, inclusions, and exclusions; determination of the existence of majority support for a bargaining agent by means of a card check procedure; employer neutrality; prohibition of coercion or intimidation of employees by either the employer or the union; and a prohibition on strikes, work stoppages, or picketing for the duration of the agreement.
(Source: P.A. 94-750, eff. 5-9-06.)

(50 ILCS 615/35)
Sec. 35. Wage requirements. In order to protect the wages, working conditions, and job opportunities of employees employed by the lessee of leased facility property used for airport purposes to perform work on the site of the leased premises previously performed by employees of the lessor on the site of the leased premises and who were in recognized bargaining units at the time of the lease, the lessee, and any subcontractor retained by the lessee to perform such work on the site of the leased premises, shall be required to pay to those employees an amount not less than the economic equivalent of the standard of wages and benefits enjoyed by the lessor's employees who previously performed that work. The lessor shall certify to the lessee the amount of wages and benefits (or their equivalent) as of the time of the lease, and any changes to those amounts as they may occur during the term of the lease. All projects at the leased facility property used for airport purposes shall be considered public works for purposes of the Prevailing Wage Act.
(Source: P.A. 94-750, eff. 5-9-06.)

(50 ILCS 615/40)
Sec. 40. Required offers of employment. As part of any transaction to lease facility property that is used for airport purposes:
(1) the lessee must offer employment, under

substantially similar terms and conditions, to the employees of the municipality who are employed, at the time of the lease, with respect to the facility property used for airport purposes; and

(2) the municipality must offer employment in another

department, division, or unit of the municipality, under substantially similar terms and conditions, to employees of the municipality who are employed, at the time of the lease, with respect to the facility property used for airport purposes.

(Source: P.A. 94-750, eff. 5-9-06.)

(50 ILCS 615/45)
Sec. 45. Judicial enforcement. The provisions of this Act are judicially enforceable by injunctive relief and an award of actual damages.
(Source: P.A. 94-750, eff. 5-9-06.)

(50 ILCS 615/50)
Sec. 50. Home rule preemption; exemption from State Mandates Act.
(a) A home rule unit may not exercise its home rule powers and functions in a manner that is inconsistent with this Act. This subsection is a limitation under subsection (i) of Section 6 of Article VII of the Illinois Constitution on the concurrent exercise by home rule units of powers and functions exercised by the State.
(b) Notwithstanding Sections 6 and 8 of the State Mandates Act, no reimbursement by the State is required for the implementation of any mandate created by this Act.
(Source: P.A. 94-750, eff. 5-9-06.)

(50 ILCS 615/900)
Sec. 900. (Amendatory provisions; text omitted).
(Source: P.A. 94-750, eff. 5-9-06; text omitted.)

(50 ILCS 615/905)
Sec. 905. (Amendatory provisions; text omitted).
(Source: P.A. 94-750, eff. 5-9-06; text omitted.)

(50 ILCS 615/910)
Sec. 910. (Amendatory provisions; text omitted).
(Source: P.A. 94-750, eff. 5-9-06; text omitted.)

(50 ILCS 615/915)
Sec. 915. (Amendatory provisions; text omitted).
(Source: P.A. 94-750, eff. 5-9-06; text omitted.)

(50 ILCS 615/999)
Sec. 999. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 94-750, eff. 5-9-06.)



50 ILCS 705/ - Illinois Police Training Act.

(50 ILCS 705/1) (from Ch. 85, par. 501)
Sec. 1. It is hereby declared as a matter of legislative determination that in order to promote and protect citizen health, safety and welfare, it is necessary and in the public interest to provide for the creation of the Illinois Law Enforcement Training Standards Board for the purpose of encouraging and aiding municipalities, counties, park districts, State controlled universities, colleges, and public community colleges, and other local governmental agencies of this State and participating State agencies in their efforts to raise the level of law enforcement by upgrading and maintaining a high level of training and standards for law enforcement executives and officers, county corrections officers, sheriffs, and law enforcement support personnel under this Act. It is declared to be the responsibility of the board to ensure the required participation of the pertinent local governmental units in the programs established under this Act, to encourage the voluntary participation of other local governmental units and participating State agencies, to set standards, develop and provide quality training and education, and to aid in the establishment of adequate training facilities.
(Source: P.A. 99-408, eff. 1-1-16.)

(50 ILCS 705/2) (from Ch. 85, par. 502)
Sec. 2. Definitions. As used in this Act, unless the context otherwise requires:
"Board" means the Illinois Law Enforcement Training Standards Board.
"Local governmental agency" means any local governmental unit or municipal corporation in this State. It does not include the State of Illinois or any office, officer, department, division, bureau, board, commission, or agency of the State, except that it does include a State-controlled university, college or public community college.
"Police training school" means any school located within the State of Illinois whether privately or publicly owned which offers a course in police or county corrections training and has been approved by the Board.
"Probationary police officer" means a recruit law enforcement officer required to successfully complete initial minimum basic training requirements at a police training school to be eligible for permanent full-time employment as a local law enforcement officer.
"Probationary part-time police officer" means a recruit part-time law enforcement officer required to successfully complete initial minimum part-time training requirements to be eligible for employment on a part-time basis as a local law enforcement officer.
"Permanent police officer" means a law enforcement officer who has completed his or her probationary period and is permanently employed on a full-time basis as a local law enforcement officer by a participating local governmental unit or as a security officer or campus policeman permanently employed by a participating State-controlled university, college, or public community college.
"Part-time police officer" means a law enforcement officer who has completed his or her probationary period and is employed on a part-time basis as a law enforcement officer by a participating unit of local government or as a campus policeman by a participating State-controlled university, college, or public community college.
"Law enforcement officer" means (i) any police officer of a local governmental agency who is primarily responsible for prevention or detection of crime and the enforcement of the criminal code, traffic, or highway laws of this State or any political subdivision of this State or (ii) any member of a police force appointed and maintained as provided in Section 2 of the Railroad Police Act.
"Recruit" means any full-time or part-time law enforcement officer or full-time county corrections officer who is enrolled in an approved training course.
"Probationary county corrections officer" means a recruit county corrections officer required to successfully complete initial minimum basic training requirements at a police training school to be eligible for permanent employment on a full-time basis as a county corrections officer.
"Permanent county corrections officer" means a county corrections officer who has completed his probationary period and is permanently employed on a full-time basis as a county corrections officer by a participating local governmental unit.
"County corrections officer" means any sworn officer of the sheriff who is primarily responsible for the control and custody of offenders, detainees or inmates.
"Probationary court security officer" means a recruit court security officer required to successfully complete initial minimum basic training requirements at a designated training school to be eligible for employment as a court security officer.
"Permanent court security officer" means a court security officer who has completed his or her probationary period and is employed as a court security officer by a participating local governmental unit.
"Court security officer" has the meaning ascribed to it in Section 3-6012.1 of the Counties Code.
(Source: P.A. 94-846, eff. 1-1-07.)

(50 ILCS 705/3) (from Ch. 85, par. 503)
Sec. 3. Board - composition - appointments - tenure - vacancies. The Board shall be composed of 19 members selected as follows: The Attorney General of the State of Illinois, the Director of State Police, the Director of Corrections, the Superintendent of the Chicago Police Department, the Sheriff of Cook County, the Director of the Illinois Police Training Institute, the Clerk of the Circuit Court of Cook County, and the following to be appointed by the Governor: 2 mayors or village presidents of Illinois municipalities, 2 Illinois county sheriffs from counties other than Cook County, 2 managers of Illinois municipalities, 2 chiefs of municipal police departments in Illinois having no Superintendent of the Police Department on the Board, 2 citizens of Illinois who shall be members of an organized enforcement officers' association, one active member of a statewide association representing sheriffs, and one active member of a statewide association representing municipal police chiefs. The appointments of the Governor shall be made on the first Monday of August in 1965 with 3 of the appointments to be for a period of one year, 3 for 2 years, and 3 for 3 years. Their successors shall be appointed in like manner for terms to expire the first Monday of August each 3 years thereafter. All members shall serve until their respective successors are appointed and qualify. Vacancies shall be filled by the Governor for the unexpired terms.
(Source: P.A. 99-651, eff. 7-28-16.)

(50 ILCS 705/4) (from Ch. 85, par. 504)
Sec. 4. The initial meeting of the Board shall be held no later than August 31, 1965. The Attorney General shall call the first meeting of the Board and serve as temporary Chairman until regular officers are elected. The Board shall elect a Chairman and Vice-Chairman, and adopt its rules of procedure, and shall meet at least 4 times each year.
The Board may employ an Executive Director and other necessary clerical and technical personnel. Special meetings of the Board may be called at any time by the Chairman or upon the request of any 3 members. The members of the Board shall serve without compensation but shall be entitled to reimbursement for their actual expenses in attending meetings and in the performance of their duties hereunder.
(Source: Laws 1965, p. 3099.)

(50 ILCS 705/5) (from Ch. 85, par. 505)
Sec. 5. The Board may accept contributions, capital grants, gifts, donations, services or other financial assistance from any individual, association, corporation or other organization, having a legitimate interest in police training, and from the United States of America and any of its agencies or instrumentalities, corporate or otherwise.
(Source: P.A. 81-1509.)

(50 ILCS 705/6) (from Ch. 85, par. 506)
Sec. 6. Powers and duties of the Board; selection and certification of schools. The Board shall select and certify schools within the State of Illinois for the purpose of providing basic training for probationary police officers, probationary county corrections officers, and court security officers and of providing advanced or in-service training for permanent police officers or permanent county corrections officers, which schools may be either publicly or privately owned and operated. In addition, the Board has the following power and duties:
a. To require local governmental units to furnish

such reports and information as the Board deems necessary to fully implement this Act.

b. To establish appropriate mandatory minimum

standards relating to the training of probationary local law enforcement officers or probationary county corrections officers, and in-service training of permanent police officers.

c. To provide appropriate certification to those

probationary officers who successfully complete the prescribed minimum standard basic training course.

d. To review and approve annual training curriculum

for county sheriffs.

e. To review and approve applicants to ensure that no

applicant is admitted to a certified academy unless the applicant is a person of good character and has not been convicted of a felony offense, any of the misdemeanors in Sections 11-1.50, 11-6, 11-9.1, 11-14, 11-17, 11-19, 12-2, 12-15, 16-1, 17-1, 17-2, 28-3, 29-1, 31-1, 31-6, 31-7, 32-4a, or 32-7 of the Criminal Code of 1961 or the Criminal Code of 2012, subdivision (a)(1) or (a)(2)(C) of Section 11-14.3 of the Criminal Code of 1961 or the Criminal Code of 2012, or subsection (a) of Section 17-32 of the Criminal Code of 1961 or the Criminal Code of 2012, or Section 5 or 5.2 of the Cannabis Control Act, or a crime involving moral turpitude under the laws of this State or any other state which if committed in this State would be punishable as a felony or a crime of moral turpitude. The Board may appoint investigators who shall enforce the duties conferred upon the Board by this Act.

(Source: P.A. 99-352, eff. 1-1-16.)

(50 ILCS 705/6.1)
Sec. 6.1. Decertification of full-time and part-time police officers.
(a) The Board must review police officer conduct and records to ensure that no police officer is certified or provided a valid waiver if that police officer has been convicted of a felony offense under the laws of this State or any other state which if committed in this State would be punishable as a felony. The Board must also ensure that no police officer is certified or provided a valid waiver if that police officer has been convicted on or after the effective date of this amendatory Act of 1999 of any misdemeanor specified in this Section or if committed in any other state would be an offense similar to Section 11-1.50, 11-6, 11-9.1, 11-14, 11-17, 11-19, 12-2, 12-15, 16-1, 17-1, 17-2, 28-3, 29-1, 31-1, 31-6, 31-7, 32-4a, or 32-7 of the Criminal Code of 1961 or the Criminal Code of 2012, to subdivision (a)(1) or (a)(2)(C) of Section 11-14.3 of the Criminal Code of 1961 or the Criminal Code of 2012, or subsection (a) of Section 17-32 of the Criminal Code of 1961 or the Criminal Code of 2012, or to Section 5 or 5.2 of the Cannabis Control Act. The Board must appoint investigators to enforce the duties conferred upon the Board by this Act.
(b) It is the responsibility of the sheriff or the chief executive officer of every local law enforcement agency or department within this State to report to the Board any arrest or conviction of any officer for an offense identified in this Section.
(c) It is the duty and responsibility of every full-time and part-time police officer in this State to report to the Board within 30 days, and the officer's sheriff or chief executive officer, of his or her arrest or conviction for an offense identified in this Section. Any full-time or part-time police officer who knowingly makes, submits, causes to be submitted, or files a false or untruthful report to the Board must have his or her certificate or waiver immediately decertified or revoked.
(d) Any person, or a local or State agency, or the Board is immune from liability for submitting, disclosing, or releasing information of arrests or convictions in this Section as long as the information is submitted, disclosed, or released in good faith and without malice. The Board has qualified immunity for the release of the information.
(e) Any full-time or part-time police officer with a certificate or waiver issued by the Board who is convicted of any offense described in this Section immediately becomes decertified or no longer has a valid waiver. The decertification and invalidity of waivers occurs as a matter of law. Failure of a convicted person to report to the Board his or her conviction as described in this Section or any continued law enforcement practice after receiving a conviction is a Class 4 felony.
(f) The Board's investigators are peace officers and have all the powers possessed by policemen in cities and by sheriff's, provided that the investigators may exercise those powers anywhere in the State, only after contact and cooperation with the appropriate local law enforcement authorities.
(g) The Board must request and receive information and assistance from any federal, state, or local governmental agency as part of the authorized criminal background investigation. The Department of State Police must process, retain, and additionally provide and disseminate information to the Board concerning criminal charges, arrests, convictions, and their disposition, that have been filed before, on, or after the effective date of this amendatory Act of the 91st General Assembly against a basic academy applicant, law enforcement applicant, or law enforcement officer whose fingerprint identification cards are on file or maintained by the Department of State Police. The Federal Bureau of Investigation must provide the Board any criminal history record information contained in its files pertaining to law enforcement officers or any applicant to a Board certified basic law enforcement academy as described in this Act based on fingerprint identification. The Board must make payment of fees to the Department of State Police for each fingerprint card submission in conformance with the requirements of paragraph 22 of Section 55a of the Civil Administrative Code of Illinois.
(h) A police officer who has been certified or granted a valid waiver shall also be decertified or have his or her waiver revoked upon a determination by the Illinois Labor Relations Board State Panel that he or she, while under oath, has knowingly and willfully made false statements as to a material fact going to an element of the offense of murder. If an appeal is filed, the determination shall be stayed.
(1) In the case of an acquittal on a charge of

murder, a verified complaint may be filed:

(A) by the defendant; or
(B) by a police officer with personal knowledge

of perjured testimony.

The complaint must allege that a police officer,

while under oath, knowingly and willfully made false statements as to a material fact going to an element of the offense of murder. The verified complaint must be filed with the Executive Director of the Illinois Law Enforcement Training Standards Board within 2 years of the judgment of acquittal.

(2) Within 30 days, the Executive Director of the

Illinois Law Enforcement Training Standards Board shall review the verified complaint and determine whether the verified complaint is frivolous and without merit, or whether further investigation is warranted. The Illinois Law Enforcement Training Standards Board shall notify the officer and the Executive Director of the Illinois Labor Relations Board State Panel of the filing of the complaint and any action taken thereon. If the Executive Director of the Illinois Law Enforcement Training Standards Board determines that the verified complaint is frivolous and without merit, it shall be dismissed. The Executive Director of the Illinois Law Enforcement Training Standards Board has sole discretion to make this determination and this decision is not subject to appeal.

(i) If the Executive Director of the Illinois Law Enforcement Training Standards Board determines that the verified complaint warrants further investigation, he or she shall refer the matter to a task force of investigators created for this purpose. This task force shall consist of 8 sworn police officers: 2 from the Illinois State Police, 2 from the City of Chicago Police Department, 2 from county police departments, and 2 from municipal police departments. These investigators shall have a minimum of 5 years of experience in conducting criminal investigations. The investigators shall be appointed by the Executive Director of the Illinois Law Enforcement Training Standards Board. Any officer or officers acting in this capacity pursuant to this statutory provision will have statewide police authority while acting in this investigative capacity. Their salaries and expenses for the time spent conducting investigations under this paragraph shall be reimbursed by the Illinois Law Enforcement Training Standards Board.
(j) Once the Executive Director of the Illinois Law Enforcement Training Standards Board has determined that an investigation is warranted, the verified complaint shall be assigned to an investigator or investigators. The investigator or investigators shall conduct an investigation of the verified complaint and shall write a report of his or her findings. This report shall be submitted to the Executive Director of the Illinois Labor Relations Board State Panel.
Within 30 days, the Executive Director of the Illinois Labor Relations Board State Panel shall review the investigative report and determine whether sufficient evidence exists to conduct an evidentiary hearing on the verified complaint. If the Executive Director of the Illinois Labor Relations Board State Panel determines upon his or her review of the investigatory report that a hearing should not be conducted, the complaint shall be dismissed. This decision is in the Executive Director's sole discretion, and this dismissal may not be appealed.
If the Executive Director of the Illinois Labor Relations Board State Panel determines that there is sufficient evidence to warrant a hearing, a hearing shall be ordered on the verified complaint, to be conducted by an administrative law judge employed by the Illinois Labor Relations Board State Panel. The Executive Director of the Illinois Labor Relations Board State Panel shall inform the Executive Director of the Illinois Law Enforcement Training Standards Board and the person who filed the complaint of either the dismissal of the complaint or the issuance of the complaint for hearing. The Executive Director shall assign the complaint to the administrative law judge within 30 days of the decision granting a hearing.
(k) In the case of a finding of guilt on the offense of murder, if a new trial is granted on direct appeal, or a state post-conviction evidentiary hearing is ordered, based on a claim that a police officer, under oath, knowingly and willfully made false statements as to a material fact going to an element of the offense of murder, the Illinois Labor Relations Board State Panel shall hold a hearing to determine whether the officer should be decertified if an interested party requests such a hearing within 2 years of the court's decision. The complaint shall be assigned to an administrative law judge within 30 days so that a hearing can be scheduled.
At the hearing, the accused officer shall be afforded the opportunity to:
(1) Be represented by counsel of his or her own

choosing;

(2) Be heard in his or her own defense;
(3) Produce evidence in his or her defense;
(4) Request that the Illinois Labor Relations Board

State Panel compel the attendance of witnesses and production of related documents including but not limited to court documents and records.

Once a case has been set for hearing, the verified complaint shall be referred to the Department of Professional Regulation. That office shall prosecute the verified complaint at the hearing before the administrative law judge. The Department of Professional Regulation shall have the opportunity to produce evidence to support the verified complaint and to request the Illinois Labor Relations Board State Panel to compel the attendance of witnesses and the production of related documents, including, but not limited to, court documents and records. The Illinois Labor Relations Board State Panel shall have the power to issue subpoenas requiring the attendance of and testimony of witnesses and the production of related documents including, but not limited to, court documents and records and shall have the power to administer oaths.
The administrative law judge shall have the responsibility of receiving into evidence relevant testimony and documents, including court records, to support or disprove the allegations made by the person filing the verified complaint and, at the close of the case, hear arguments. If the administrative law judge finds that there is not clear and convincing evidence to support the verified complaint that the police officer has, while under oath, knowingly and willfully made false statements as to a material fact going to an element of the offense of murder, the administrative law judge shall make a written recommendation of dismissal to the Illinois Labor Relations Board State Panel. If the administrative law judge finds that there is clear and convincing evidence that the police officer has, while under oath, knowingly and willfully made false statements as to a material fact that goes to an element of the offense of murder, the administrative law judge shall make a written recommendation so concluding to the Illinois Labor Relations Board State Panel. The hearings shall be transcribed. The Executive Director of the Illinois Law Enforcement Training Standards Board shall be informed of the administrative law judge's recommended findings and decision and the Illinois Labor Relations Board State Panel's subsequent review of the recommendation.
(l) An officer named in any complaint filed pursuant to this Act shall be indemnified for his or her reasonable attorney's fees and costs by his or her employer. These fees shall be paid in a regular and timely manner. The State, upon application by the public employer, shall reimburse the public employer for the accused officer's reasonable attorney's fees and costs. At no time and under no circumstances will the accused officer be required to pay his or her own reasonable attorney's fees or costs.
(m) The accused officer shall not be placed on unpaid status because of the filing or processing of the verified complaint until there is a final non-appealable order sustaining his or her guilt and his or her certification is revoked. Nothing in this Act, however, restricts the public employer from pursuing discipline against the officer in the normal course and under procedures then in place.
(n) The Illinois Labor Relations Board State Panel shall review the administrative law judge's recommended decision and order and determine by a majority vote whether or not there was clear and convincing evidence that the accused officer, while under oath, knowingly and willfully made false statements as to a material fact going to the offense of murder. Within 30 days of service of the administrative law judge's recommended decision and order, the parties may file exceptions to the recommended decision and order and briefs in support of their exceptions with the Illinois Labor Relations Board State Panel. The parties may file responses to the exceptions and briefs in support of the responses no later than 15 days after the service of the exceptions. If exceptions are filed by any of the parties, the Illinois Labor Relations Board State Panel shall review the matter and make a finding to uphold, vacate, or modify the recommended decision and order. If the Illinois Labor Relations Board State Panel concludes that there is clear and convincing evidence that the accused officer, while under oath, knowingly and willfully made false statements as to a material fact going to an element of the offense murder, the Illinois Labor Relations Board State Panel shall inform the Illinois Law Enforcement Training Standards Board and the Illinois Law Enforcement Training Standards Board shall revoke the accused officer's certification. If the accused officer appeals that determination to the Appellate Court, as provided by this Act, he or she may petition the Appellate Court to stay the revocation of his or her certification pending the court's review of the matter.
(o) None of the Illinois Labor Relations Board State Panel's findings or determinations shall set any precedent in any of its decisions decided pursuant to the Illinois Public Labor Relations Act by the Illinois Labor Relations Board State Panel or the courts.
(p) A party aggrieved by the final order of the Illinois Labor Relations Board State Panel may apply for and obtain judicial review of an order of the Illinois Labor Relations Board State Panel, in accordance with the provisions of the Administrative Review Law, except that such judicial review shall be afforded directly in the Appellate Court for the district in which the accused officer resides. Any direct appeal to the Appellate Court shall be filed within 35 days from the date that a copy of the decision sought to be reviewed was served upon the party affected by the decision.
(q) Interested parties. Only interested parties to the criminal prosecution in which the police officer allegedly, while under oath, knowingly and willfully made false statements as to a material fact going to an element of the offense of murder may file a verified complaint pursuant to this Section. For purposes of this Section, "interested parties" shall be limited to the defendant and any police officer who has personal knowledge that the police officer who is the subject of the complaint has, while under oath, knowingly and willfully made false statements as to a material fact going to an element of the offense of murder.
(r) Semi-annual reports. The Executive Director of the Illinois Labor Relations Board shall submit semi-annual reports to the Governor, President, and Minority Leader of the Senate, and to the Speaker and Minority Leader of the House of Representatives beginning on June 30, 2004, indicating:
(1) the number of verified complaints received since

the date of the last report;

(2) the number of investigations initiated since the

date of the last report;

(3) the number of investigations concluded since the

date of the last report;

(4) the number of investigations pending as of the

reporting date;

(5) the number of hearings held since the date of the

last report; and

(6) the number of officers decertified since the date

of the last report.

(Source: P.A. 96-1551, eff. 7-1-11; 97-1150, eff. 1-25-13.)

(50 ILCS 705/6.2)
Sec. 6.2. Officer professional conduct database.
(a) All law enforcement agencies shall notify the Board of any final determination of willful violation of department or agency policy, official misconduct, or violation of law when:
(1) the officer is discharged or dismissed as a

result of the violation; or

(2) the officer resigns during the course of an

investigation and after the officer has been served notice that he or she is under investigation that is based on the commission of a Class 2 or greater felony.

The agency shall report to the Board within 30 days of a final decision of discharge or dismissal and final exhaustion of any appeal, or resignation, and shall provide information regarding the nature of the violation.
(b) Upon receiving notification from a law enforcement agency, the Board must notify the law enforcement officer of the report and his or her right to provide a statement regarding the reported violation.
(c) The Board shall maintain a database readily available to any chief administrative officer, or his or her designee, of a law enforcement agency that shall show each reported instance, including the name of the officer, the nature of the violation, reason for the final decision of discharge or dismissal, and any statement provided by the officer.
(Source: P.A. 99-352, eff. 1-1-16.)

(50 ILCS 705/7) (from Ch. 85, par. 507)
(Text of Section from P.A. 100-121)
Sec. 7. Rules and standards for schools. The Board shall adopt rules and minimum standards for such schools which shall include but not be limited to the following:
a. The curriculum for probationary police officers

which shall be offered by all certified schools shall include but not be limited to courses of procedural justice, arrest and use and control tactics, search and seizure, including temporary questioning, civil rights, human rights, human relations, cultural competency, including implicit bias and racial and ethnic sensitivity, criminal law, law of criminal procedure, constitutional and proper use of law enforcement authority, vehicle and traffic law including uniform and non-discriminatory enforcement of the Illinois Vehicle Code, traffic control and accident investigation, techniques of obtaining physical evidence, court testimonies, statements, reports, firearms training, training in the use of electronic control devices, including the psychological and physiological effects of the use of those devices on humans, first-aid (including cardiopulmonary resuscitation), training in the administration of opioid antagonists as defined in paragraph (1) of subsection (e) of Section 5-23 of the Alcoholism and Other Drug Abuse and Dependency Act, handling of juvenile offenders, recognition of mental conditions, including, but not limited to, the disease of addiction, which require immediate assistance and methods to safeguard and provide assistance to a person in need of mental treatment, recognition of abuse, neglect, financial exploitation, and self-neglect of adults with disabilities and older adults, as defined in Section 2 of the Adult Protective Services Act, crimes against the elderly, law of evidence, the hazards of high-speed police vehicle chases with an emphasis on alternatives to the high-speed chase, and physical training. The curriculum shall include specific training in techniques for immediate response to and investigation of cases of domestic violence and of sexual assault of adults and children, including cultural perceptions and common myths of sexual assault and sexual abuse as well as interview techniques that are trauma informed, victim centered, and victim sensitive. The curriculum shall include training in techniques designed to promote effective communication at the initial contact with crime victims and ways to comprehensively explain to victims and witnesses their rights under the Rights of Crime Victims and Witnesses Act and the Crime Victims Compensation Act. The curriculum shall also include training in effective recognition of and responses to stress, trauma, and post-traumatic stress experienced by police officers. The curriculum shall also include a block of instruction aimed at identifying and interacting with persons with autism and other developmental or physical disabilities, reducing barriers to reporting crimes against persons with autism, and addressing the unique challenges presented by cases involving victims or witnesses with autism and other developmental disabilities. The curriculum for permanent police officers shall include but not be limited to (1) refresher and in-service training in any of the courses listed above in this subparagraph, (2) advanced courses in any of the subjects listed above in this subparagraph, (3) training for supervisory personnel, and (4) specialized training in subjects and fields to be selected by the board. The training in the use of electronic control devices shall be conducted for probationary police officers, including University police officers.

b. Minimum courses of study, attendance requirements

and equipment requirements.

c. Minimum requirements for instructors.
d. Minimum basic training requirements, which a

probationary police officer must satisfactorily complete before being eligible for permanent employment as a local law enforcement officer for a participating local governmental agency. Those requirements shall include training in first aid (including cardiopulmonary resuscitation).

e. Minimum basic training requirements, which a

probationary county corrections officer must satisfactorily complete before being eligible for permanent employment as a county corrections officer for a participating local governmental agency.

f. Minimum basic training requirements which a

probationary court security officer must satisfactorily complete before being eligible for permanent employment as a court security officer for a participating local governmental agency. The Board shall establish those training requirements which it considers appropriate for court security officers and shall certify schools to conduct that training.

A person hired to serve as a court security officer

must obtain from the Board a certificate (i) attesting to his or her successful completion of the training course; (ii) attesting to his or her satisfactory completion of a training program of similar content and number of hours that has been found acceptable by the Board under the provisions of this Act; or (iii) attesting to the Board's determination that the training course is unnecessary because of the person's extensive prior law enforcement experience.

Individuals who currently serve as court security

officers shall be deemed qualified to continue to serve in that capacity so long as they are certified as provided by this Act within 24 months of June 1, 1997 (the effective date of Public Act 89-685). Failure to be so certified, absent a waiver from the Board, shall cause the officer to forfeit his or her position.

All individuals hired as court security officers on

or after the effective date of this amendatory Act of 1996 shall be certified within 12 months of the date of their hire, unless a waiver has been obtained by the Board, or they shall forfeit their positions.

The Sheriff's Merit Commission, if one exists, or the

Sheriff's Office if there is no Sheriff's Merit Commission, shall maintain a list of all individuals who have filed applications to become court security officers and who meet the eligibility requirements established under this Act. Either the Sheriff's Merit Commission, or the Sheriff's Office if no Sheriff's Merit Commission exists, shall establish a schedule of reasonable intervals for verification of the applicants' qualifications under this Act and as established by the Board.

g. Minimum in-service training requirements, which a

police officer must satisfactorily complete every 3 years. Those requirements shall include constitutional and proper use of law enforcement authority, procedural justice, civil rights, human rights, and cultural competency.

h. Minimum in-service training requirements, which a

police officer must satisfactorily complete at least annually. Those requirements shall include law updates and use of force training which shall include scenario based training, or similar training approved by the Board.

(Source: P.A. 99-352, eff. 1-1-16; 99-480, eff. 9-9-15; 99-642, eff. 7-28-16; 99-801, eff. 1-1-17; 100-121, eff. 1-1-18.)

(Text of Section from P.A. 100-247)
Sec. 7. Rules and standards for schools. The Board shall adopt rules and minimum standards for such schools which shall include but not be limited to the following:
a. The curriculum for probationary police officers

which shall be offered by all certified schools shall include but not be limited to courses of procedural justice, arrest and use and control tactics, search and seizure, including temporary questioning, civil rights, human rights, human relations, cultural competency, including implicit bias and racial and ethnic sensitivity, criminal law, law of criminal procedure, constitutional and proper use of law enforcement authority, vehicle and traffic law including uniform and non-discriminatory enforcement of the Illinois Vehicle Code, traffic control and accident investigation, techniques of obtaining physical evidence, court testimonies, statements, reports, firearms training, training in the use of electronic control devices, including the psychological and physiological effects of the use of those devices on humans, first-aid (including cardiopulmonary resuscitation), training in the administration of opioid antagonists as defined in paragraph (1) of subsection (e) of Section 5-23 of the Alcoholism and Other Drug Abuse and Dependency Act, handling of juvenile offenders, recognition of mental conditions and crises, including, but not limited to, the disease of addiction, which require immediate assistance and response and methods to safeguard and provide assistance to a person in need of mental treatment, recognition of abuse, neglect, financial exploitation, and self-neglect of adults with disabilities and older adults, as defined in Section 2 of the Adult Protective Services Act, crimes against the elderly, law of evidence, the hazards of high-speed police vehicle chases with an emphasis on alternatives to the high-speed chase, and physical training. The curriculum shall include specific training in techniques for immediate response to and investigation of cases of domestic violence and of sexual assault of adults and children, including cultural perceptions and common myths of sexual assault and sexual abuse as well as interview techniques that are trauma informed, victim centered, and victim sensitive. The curriculum shall include training in techniques designed to promote effective communication at the initial contact with crime victims and ways to comprehensively explain to victims and witnesses their rights under the Rights of Crime Victims and Witnesses Act and the Crime Victims Compensation Act. The curriculum shall also include a block of instruction aimed at identifying and interacting with persons with autism and other developmental or physical disabilities, reducing barriers to reporting crimes against persons with autism, and addressing the unique challenges presented by cases involving victims or witnesses with autism and other developmental disabilities. The curriculum for permanent police officers shall include but not be limited to (1) refresher and in-service training in any of the courses listed above in this subparagraph, (2) advanced courses in any of the subjects listed above in this subparagraph, (3) training for supervisory personnel, and (4) specialized training in subjects and fields to be selected by the board. The training in the use of electronic control devices shall be conducted for probationary police officers, including University police officers.

b. Minimum courses of study, attendance requirements

and equipment requirements.

c. Minimum requirements for instructors.
d. Minimum basic training requirements, which a

probationary police officer must satisfactorily complete before being eligible for permanent employment as a local law enforcement officer for a participating local governmental agency. Those requirements shall include training in first aid (including cardiopulmonary resuscitation).

e. Minimum basic training requirements, which a

probationary county corrections officer must satisfactorily complete before being eligible for permanent employment as a county corrections officer for a participating local governmental agency.

f. Minimum basic training requirements which a

probationary court security officer must satisfactorily complete before being eligible for permanent employment as a court security officer for a participating local governmental agency. The Board shall establish those training requirements which it considers appropriate for court security officers and shall certify schools to conduct that training.

A person hired to serve as a court security officer

must obtain from the Board a certificate (i) attesting to his or her successful completion of the training course; (ii) attesting to his or her satisfactory completion of a training program of similar content and number of hours that has been found acceptable by the Board under the provisions of this Act; or (iii) attesting to the Board's determination that the training course is unnecessary because of the person's extensive prior law enforcement experience.

Individuals who currently serve as court security

officers shall be deemed qualified to continue to serve in that capacity so long as they are certified as provided by this Act within 24 months of June 1, 1997 (the effective date of Public Act 89-685). Failure to be so certified, absent a waiver from the Board, shall cause the officer to forfeit his or her position.

All individuals hired as court security officers on

or after the effective date of this amendatory Act of 1996 shall be certified within 12 months of the date of their hire, unless a waiver has been obtained by the Board, or they shall forfeit their positions.

The Sheriff's Merit Commission, if one exists, or the

Sheriff's Office if there is no Sheriff's Merit Commission, shall maintain a list of all individuals who have filed applications to become court security officers and who meet the eligibility requirements established under this Act. Either the Sheriff's Merit Commission, or the Sheriff's Office if no Sheriff's Merit Commission exists, shall establish a schedule of reasonable intervals for verification of the applicants' qualifications under this Act and as established by the Board.

g. Minimum in-service training requirements, which a

police officer must satisfactorily complete every 3 years. Those requirements shall include constitutional and proper use of law enforcement authority, procedural justice, civil rights, human rights, mental health awareness and response, and cultural competency.

h. Minimum in-service training requirements, which a

police officer must satisfactorily complete at least annually. Those requirements shall include law updates and use of force training which shall include scenario based training, or similar training approved by the Board.

(Source: P.A. 99-352, eff. 1-1-16; 99-480, eff. 9-9-15; 99-642, eff. 7-28-16; 99-801, eff. 1-1-17; 100-247, eff. 1-1-18.)

(50 ILCS 705/7.5)
Sec. 7.5. Police pursuit guidelines. The Board shall annually review police pursuit procedures and make available suggested police pursuit guidelines for law enforcement agencies. This Section does not alter the effect of previously existing law, including the immunities established under the Local Governmental and Governmental Employees Tort Immunity Act.
(Source: P.A. 88-637, eff. 9-9-94.)

(50 ILCS 705/8) (from Ch. 85, par. 508)
Sec. 8. Participation required. All home rule local governmental units shall comply with Sections 8.1 and 8.2 and any other mandatory provisions of this Act. This Act is a limitation on home rule powers under subsection (i) of Section 6 of Article VII of the Illinois Constitution.
(Source: P.A. 89-170, eff. 1-1-96.)

(50 ILCS 705/8.1) (from Ch. 85, par. 508.1)
Sec. 8.1. Full-time police and county corrections officers.
(a) After January 1, 1976, no person shall receive a permanent appointment as a law enforcement officer as defined in this Act nor shall any person receive, after the effective date of this amendatory Act of 1984, a permanent appointment as a county corrections officer unless that person has been awarded, within six months of his or her initial full-time employment, a certificate attesting to his or her successful completion of the Minimum Standards Basic Law Enforcement and County Correctional Training Course as prescribed by the Board; or has been awarded a certificate attesting to his satisfactory completion of a training program of similar content and number of hours and which course has been found acceptable by the Board under the provisions of this Act; or by reason of extensive prior law enforcement or county corrections experience the basic training requirement is determined by the Board to be illogical and unreasonable.
If such training is required and not completed within the applicable six months, then the officer must forfeit his position, or the employing agency must obtain a waiver from the Board extending the period for compliance. Such waiver shall be issued only for good and justifiable reasons, and in no case shall extend more than 90 days beyond the initial six months.
(b) No provision of this Section shall be construed to mean that a law enforcement officer employed by a local governmental agency at the time of the effective date of this amendatory Act, either as a probationary police officer or as a permanent police officer, shall require certification under the provisions of this Section. No provision of this Section shall be construed to mean that a county corrections officer employed by a local governmental agency at the time of the effective date of this amendatory Act of 1984, either as a probationary county corrections or as a permanent county corrections officer, shall require certification under the provisions of this Section. No provision of this Section shall be construed to apply to certification of elected county sheriffs.
(c) This Section does not apply to part-time police officers or probationary part-time police officers.
(Source: P.A. 89-170, eff. 1-1-96; 90-271, eff. 7-30-97.)

(50 ILCS 705/8.2)
Sec. 8.2. Part-time police officers.
(a) A person hired to serve as a part-time police officer must obtain from the Board a certificate (i) attesting to his or her successful completion of the part-time police training course; (ii) attesting to his or her satisfactory completion of a training program of similar content and number of hours that has been found acceptable by the Board under the provisions of this Act; or (iii) attesting to the Board's determination that the part-time police training course is unnecessary because of the person's extensive prior law enforcement experience. A person hired on or after the effective date of this amendatory Act of the 92nd General Assembly must obtain this certificate within 18 months after the initial date of hire as a probationary part-time police officer in the State of Illinois. The probationary part-time police officer must be enrolled and accepted into a Board-approved course within 6 months after active employment by any department in the State. A person hired on or after January 1, 1996 and before the effective date of this amendatory Act of the 92nd General Assembly must obtain this certificate within 18 months after the date of hire. A person hired before January 1, 1996 must obtain this certificate within 24 months after the effective date of this amendatory Act of 1995.
The employing agency may seek a waiver from the Board extending the period for compliance. A waiver shall be issued only for good and justifiable reasons, and the probationary part-time police officer may not practice as a part-time police officer during the waiver period. If training is required and not completed within the applicable time period, as extended by any waiver that may be granted, then the officer must forfeit his or her position.
(b) (Blank).
(c) The part-time police training course referred to in this Section shall be of similar content and the same number of hours as the courses for full-time officers and shall be provided by Mobile Team In-Service Training Units under the Intergovernmental Law Enforcement Officer's In-Service Training Act or by another approved program or facility in a manner prescribed by the Board.
(d) For the purposes of this Section, the Board shall adopt rules defining what constitutes employment on a part-time basis.
(Source: P.A. 92-533, eff. 3-14-02.)

(50 ILCS 705/9) (from Ch. 85, par. 509)
Sec. 9. A special fund is hereby established in the State Treasury to be known as the Traffic and Criminal Conviction Surcharge Fund and shall be financed as provided in Section 9.1 of this Act and Section 5-9-1 of the Unified Code of Corrections, unless the fines, costs, or additional amounts imposed are subject to disbursement by the circuit clerk under Section 27.5 of the Clerks of Courts Act. Moneys in this Fund shall be expended as follows:
(1) a portion of the total amount deposited in the

Fund may be used, as appropriated by the General Assembly, for the ordinary and contingent expenses of the Illinois Law Enforcement Training Standards Board;

(2) a portion of the total amount deposited in the

Fund shall be appropriated for the reimbursement of local governmental agencies participating in training programs certified by the Board, in an amount equaling 1/2 of the total sum paid by such agencies during the State's previous fiscal year for mandated training for probationary police officers or probationary county corrections officers and for optional advanced and specialized law enforcement or county corrections training; these reimbursements may include the costs for tuition at training schools, the salaries of trainees while in schools, and the necessary travel and room and board expenses for each trainee; if the appropriations under this paragraph (2) are not sufficient to fully reimburse the participating local governmental agencies, the available funds shall be apportioned among such agencies, with priority first given to repayment of the costs of mandatory training given to law enforcement officer or county corrections officer recruits, then to repayment of costs of advanced or specialized training for permanent police officers or permanent county corrections officers;

(3) a portion of the total amount deposited in the

Fund may be used to fund the Intergovernmental Law Enforcement Officer's In-Service Training Act, veto overridden October 29, 1981, as now or hereafter amended, at a rate and method to be determined by the board;

(4) a portion of the Fund also may be used by the

Illinois Department of State Police for expenses incurred in the training of employees from any State, county or municipal agency whose function includes enforcement of criminal or traffic law;

(5) a portion of the Fund may be used by the Board to

fund grant-in-aid programs and services for the training of employees from any county or municipal agency whose functions include corrections or the enforcement of criminal or traffic law;

(6) for fiscal years 2013 through 2017 only, a

portion of the Fund also may be used by the Department of State Police to finance any of its lawful purposes or functions; and

(7) a portion of the Fund may be used by the Board,

subject to appropriation, to administer grants to local law enforcement agencies for the purpose of purchasing bulletproof vests under the Law Enforcement Officer Bulletproof Vest Act.

All payments from the Traffic and Criminal Conviction Surcharge Fund shall be made each year from moneys appropriated for the purposes specified in this Section. No more than 50% of any appropriation under this Act shall be spent in any city having a population of more than 500,000. The State Comptroller and the State Treasurer shall from time to time, at the direction of the Governor, transfer from the Traffic and Criminal Conviction Surcharge Fund to the General Revenue Fund in the State Treasury such amounts as the Governor determines are in excess of the amounts required to meet the obligations of the Traffic and Criminal Conviction Surcharge Fund.
(Source: P.A. 98-24, eff. 6-19-13; 98-674, eff. 6-30-14; 98-743, eff. 1-1-15; 99-78, eff. 7-20-15; 99-523, eff. 6-30-16.)

(50 ILCS 705/9.1) (from Ch. 85, par. 509.1)
Sec. 9.1. In addition to every fine imposed by a court for a criminal or traffic offense, an additional assessment, payable to The Traffic and Criminal Conviction Surcharge Fund, shall be imposed by the court and paid by the defendant in accordance with subsection (c) of Section 5-9-1 of the "Unified Code of Corrections", unless the additional assessment and fine are subject to disbursement by the circuit clerk under Section 27.5 of the Clerks of Court Act. The Clerk of the Circuit Court shall retain 2% of such penalty assessment total to cover the costs incurred in administering and enforcing this Section.
(Source: P.A. 87-670.)

(50 ILCS 705/10) (from Ch. 85, par. 510)
Sec. 10. The Board may make, amend and rescind such rules and regulations as may be necessary to carry out the provisions of this Act, including those relating to the annual certification of retired law enforcement officers qualified under federal law to carry a concealed weapon. A copy of all rules and regulations and amendments or rescissions thereof shall be filed with the Secretary of State within a reasonable time after their adoption. The schools certified by the Board and participating in the training program may dismiss from the school any trainee prior to his completion of the course, if in the opinion of the person in charge of the training school, the trainee is unable or unwilling to satisfactorily complete the prescribed course of training.
(Source: P.A. 94-103, eff. 7-1-05.)

(50 ILCS 705/10.1) (from Ch. 85, par. 510.1)
Sec. 10.1. Additional training programs. The Board shall initiate, administer, and conduct training programs for permanent police officers and permanent county corrections officers in addition to the basic recruit training program. The Board may initiate, administer, and conduct training programs for part-time police officers in addition to the basic part-time police training course. The training for permanent and part-time police officers and permanent county corrections officers may be given in any schools selected by the Board. Such training may include all or any part of the subjects enumerated in Section 7 of this Act.
The corporate authorities of all participating local governmental agencies may elect to participate in the advanced training for permanent and part-time police officers and permanent county corrections officers but nonparticipation in this program shall not in any way affect the mandatory responsibility of governmental units to participate in the basic recruit training programs for probationary full-time and part-time police and permanent county corrections officers. The failure of any permanent or part-time police officer or permanent county corrections officer to successfully complete any course authorized under this Section shall not affect the officer's status as a member of the police department or county sheriff's office of any local governmental agency.
The Board may initiate, administer, and conduct training programs for clerks of circuit courts. Those training programs, at the Board's discretion, may be the same or variations of training programs for law enforcement officers.
The Board shall initiate, administer, and conduct a training program regarding the set up and operation of portable scales for all municipal and county police officers, technicians, and employees who set up and operate portable scales. This training program must include classroom and field training.
(Source: P.A. 90-271, eff. 7-30-97, 91-129, eff. 7-16-99.)

(50 ILCS 705/10.2)
Sec. 10.2. Criminal background investigations.
(a) On and after the effective date of this amendatory Act of the 92nd General Assembly, an applicant for employment as a peace officer, or for annual certification as a retired law enforcement officer qualified under federal law to carry a concealed weapon, shall authorize an investigation to determine if the applicant has been convicted of any criminal offense that disqualifies the person as a peace officer.
(b) No law enforcement agency may knowingly employ a person, or certify a retired law enforcement officer qualified under federal law to carry a concealed weapon, unless (i) a criminal background investigation of that person has been completed and (ii) that investigation reveals no convictions of offenses specified in subsection (a) of Section 6.1 of this Act.
(Source: P.A. 94-103, eff. 7-1-05.)

(50 ILCS 705/10.3)
Sec. 10.3. Training of police officers to conduct electronic interrogations.
(a) From appropriations made to it for that purpose, the Board shall initiate, administer, and conduct training programs for permanent police officers, part-time police officers, and recruits on the methods and technical aspects of conducting electronic recordings of interrogations.
(b) Subject to appropriation, the Board shall develop technical guidelines for the mandated recording of custodial interrogations in all homicide investigations by law enforcement agencies. These guidelines shall be developed in conjunction with law enforcement agencies and technology accreditation groups to provide guidance for law enforcement agencies in implementing the mandated recording of custodial interrogations in all homicide investigations.
(Source: P.A. 95-688, eff. 10-23-07.)

(50 ILCS 705/10.4)
Sec. 10.4. Weapon certification for retired law enforcement officers. The Board may initiate, administer, and conduct annual firearm certification courses consistent with the requirements enumerated in the Peace Officer and Probation Officer Firearm Training Act for retired law enforcement officers qualified under federal law to carry a concealed weapon.
(Source: P.A. 98-725, eff. 1-1-15.)

(50 ILCS 705/10.5)
Sec. 10.5. Conservators of the Peace training course. The Board shall initiate, administer, and conduct a training course for conservators of the peace. The training course may include all or any part of the subjects enumerated in Section 7. The Board shall issue a certificate to those persons successfully completing the course.
For the purposes of this Section, "conservators of the peace" means those persons designated under Section 3.1-15-25 of the Illinois Municipal Code and Section 4-7 of the Park District Code.
(Source: P.A. 90-540, eff. 12-1-97.)

(50 ILCS 705/10.7)
Sec. 10.7. Mandatory training; police chief and deputy police chief. Each police chief and deputy police chief shall obtain at least 20 hours of training each year. The training must be approved by the Illinois Law Enforcement Training and Standards Board and must be related to law enforcement, management or executive development, or ethics. This requirement may be satisfied by attending any training portion of a conference held by an association that represents chiefs of police that has been approved by the Illinois Law Enforcement Training and Standards Board. Any police chief and any deputy police chief, upon presentation of a certificate of completion from the person or entity conducting the training, shall be reimbursed by the municipality in accordance with the municipal policy regulating the terms of reimbursement, for his or her reasonable expenses in obtaining the training required under this Section. No police chief or deputy police chief may attend any recognized training offering without the prior approval of his or her municipal mayor, manager, or immediate supervisor.
This Section does not apply to the City of Chicago or the Sheriff's Police Department in Cook County.
(Source: P.A. 94-354, eff. 1-1-06.)

(50 ILCS 705/10.10)
Sec. 10.10. Training in child abduction and missing endangered senior alert system.
(a) The Board shall conduct training programs for law enforcement personnel of local governmental agencies in the statewide coordinated child abduction alert system developed under Section 2605-480 of the Department of State Police Law of the Civil Administrative Code of Illinois and the statewide coordinated missing endangered senior alert system developed under Section 2605-375 of the Department of State Police Law of the Civil Administrative Code of Illinois.
(b) The Board shall conduct a training program for law enforcement personnel of local governmental agencies in the statewide Alzheimer's disease, other related dementia, or other dementia-like cognitive impairment coordinated Silver Search Awareness Program and toolkit developed under Section 2605-485 of the Department of State Police Law of the Civil Administrative Code of Illinois. The Board shall adopt written protocols and guidelines for the handling of missing persons cases involving Alzheimer's disease, other related dementia, or other dementia-like cognitive impairment based upon protocols developed by the Silver Search Task Force in conjunction with the Department of State Police on or before July 1, 2016.
(Source: P.A. 99-322, eff. 1-1-16.)

(50 ILCS 705/10.11)
Sec. 10.11. Training; death and homicide investigation. The Illinois Law Enforcement Training and Standards Board shall conduct or approve a training program in death and homicide investigation for the training of law enforcement officers of local government agencies. Only law enforcement officers who successfully complete the training program may be assigned as lead investigators in death and homicide investigations. Satisfactory completion of the training program shall be evidenced by a certificate issued to the law enforcement officer by the Illinois Law Enforcement Training and Standards Board.
The Illinois Law Enforcement Training and Standards Board shall develop a process for waiver applications sent by a local law enforcement agency administrator for those officers whose prior training and experience as homicide investigators may qualify them for a waiver. The Board may issue a waiver at its discretion, based solely on the prior training and experience of an officer as a homicide investigator. This Section does not affect or impede the powers of the office of the coroner to investigate all deaths as provided in Division 3-3 of the Counties Code and the Coroner Training Board Act.
(Source: P.A. 99-408, eff. 1-1-16.)

(50 ILCS 705/10.12)
Sec. 10.12. Police dog training standards. Beginning July 1, 2012, all police dogs used by State and local law enforcement agencies for drug enforcement purposes pursuant to the Cannabis Control Act (720 ILCS 550/), the Illinois Controlled Substances Act (720 ILCS 570/), and the Methamphetamine Control and Community Protection Act (720 ILCS 646/) shall be trained by programs that meet the minimum certification requirements set by the Board.
(Source: P.A. 97-469, eff. 7-1-12.)

(50 ILCS 705/10.13)
Sec. 10.13. Training; Post-Traumatic Stress Disorder (PTSD). The Illinois Law Enforcement Training Standards Board shall conduct or approve a training program in Post-Traumatic Stress Disorder (PTSD) for law enforcement officers of local government agencies. The purpose of that training shall be to equip law enforcement officers of local government agencies to identify the symptoms of PTSD and to respond appropriately to individuals exhibiting those symptoms.
(Source: P.A. 97-1040, eff. 1-1-13.)

(50 ILCS 705/10.14)
Sec. 10.14. Training; animal fighting awareness and humane response. The Illinois Law Enforcement Training Standards Board shall conduct or approve a training program in animal fighting awareness and humane response for law enforcement officers of local government agencies. The purpose of that training shall be to equip law enforcement officers of local government agencies to identify animal fighting operations and respond appropriately. This training shall also include a humane response component that will provide guidelines for appropriate law enforcement response to animal abuse, cruelty, and neglect, or similar condition, as well as training on canine behavior and nonlethal ways to subdue a canine.
(Source: P.A. 98-311, eff. 1-1-14; 98-756, eff. 7-16-14.)

(50 ILCS 705/10.15)
Sec. 10.15. (Repealed).
(Source: P.A. 98-756, eff. 7-16-14. Repealed internally, effective 7-1-16.)

(50 ILCS 705/10.16)
Sec. 10.16. Veterans' awareness. The Illinois Law Enforcement Training Standards Board may conduct or approve a training program in veterans' awareness for law enforcement officers of local government agencies. The program shall train law enforcement officers to identify issues relating to veterans and provide guidelines dictating how law enforcement officers should respond to and address such issues. Each local government agency is encouraged to designate an individual to respond to veterans' issues.
(Source: P.A. 98-960, eff. 1-1-15.)

(50 ILCS 705/10.17)
Sec. 10.17. Crisis intervention team training; mental health awareness training.
(a) The Illinois Law Enforcement Training Standards Board shall develop and approve a standard curriculum for certified training programs in crisis intervention addressing specialized policing responses to people with mental illnesses. The Board shall conduct Crisis Intervention Team (CIT) training programs that train officers to identify signs and symptoms of mental illness, to de-escalate situations involving individuals who appear to have a mental illness, and connect that person in crisis to treatment. Officers who have successfully completed this program shall be issued a certificate attesting to their attendance of a Crisis Intervention Team (CIT) training program.
(b) The Board shall create an introductory course incorporating adult learning models that provides law enforcement officers with an awareness of mental health issues including a history of the mental health system, types of mental health illness including signs and symptoms of mental illness and common treatments and medications, and the potential interactions law enforcement officers may have on a regular basis with these individuals, their families, and service providers including de-escalating a potential crisis situation. This course, in addition to other traditional learning settings, may be made available in an electronic format.
(Source: P.A. 99-261, eff. 1-1-16; 99-642, eff. 7-28-16; 100-247, eff. 1-1-18.)

(50 ILCS 705/10.17-5)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 10.17-5. Training policy; persons arrested while under the influence of alcohol or drugs. The Board shall create a model policy to train law enforcement officers to respond to a person arrested who is under the influence of alcohol or drugs and the eventual release of that person from custody. The Board shall create a separate model policy for the release of persons arrested under the influence of alcohol or drugs who are under the age of 21 years of age. This policy shall include, but not be limited to, language requiring the arresting officer to make a reasonable attempt to contact a responsible adult who is willing to take custody of the person who is under the influence of alcohol or drugs.
(Source: P.A. 100-537, eff. 6-1-18.)

(50 ILCS 705/10.18)
Sec. 10.18. Training; administration of opioid antagonists. The Board shall conduct or approve an in-service training program for police officers in the administration of opioid antagonists as defined in paragraph (1) of subsection (e) of Section 5-23 of the Alcoholism and Other Drug Abuse and Dependency Act that is in accordance with that Section. As used in this Section, the term "police officers" includes full-time or part-time probationary police officers, permanent or part-time police officers, law enforcement officers, recruits, permanent or probationary county corrections officers, permanent or probationary county security officers, and court security officers. The term does not include auxiliary police officers as defined in Section 3.1-30-20 of the Illinois Municipal Code.
(Source: P.A. 99-480, eff. 9-9-15; 99-642, eff. 7-28-16.)

(50 ILCS 705/10.19)
Sec. 10.19. Training; administration of epinephrine.
(a) This Section, along with Section 40 of the State Police Act, may be referred to as the Annie LeGere Law.
(b) For purposes of this Section, "epinephrine auto-injector" means a single-use device used for the automatic injection of a pre-measured dose of epinephrine into the human body prescribed in the name of a local governmental agency.
(c) The Board shall conduct or approve an optional advanced training program for police officers to recognize and respond to anaphylaxis, including the administration of an epinephrine auto-injector. The training must include, but is not limited to:
(1) how to recognize symptoms of an allergic reaction;
(2) how to respond to an emergency involving an

allergic reaction;

(3) how to administer an epinephrine auto-injector;
(4) how to respond to an individual with a known

allergy as well as an individual with a previously unknown allergy;

(5) a test demonstrating competency of the knowledge

required to recognize anaphylaxis and administer an epinephrine auto-injector; and

(6) other criteria as determined in rules adopted by

the Board.

(d) A local governmental agency may authorize a police officer who has completed an optional advanced training program under subsection (c) to carry, administer, or assist with the administration of epinephrine auto-injectors provided by the local governmental agency whenever he or she is performing official duties.
(e) A local governmental agency that authorizes its officers to carry and administer epinephrine auto-injectors under subsection (d) must establish a policy to control the acquisition, storage, transportation, administration, and disposal of epinephrine auto-injectors and to provide continued training in the administration of epinephrine auto-injectors.
(f) A physician, physician's assistant with prescriptive authority, or advanced practice registered nurse with prescriptive authority may provide a standing protocol or prescription for epinephrine auto-injectors in the name of a local governmental agency to be maintained for use when necessary.
(g) When a police officer administers an epinephrine auto-injector in good faith, the police officer and local governmental agency, and its employees and agents, incur no liability, except for willful and wanton conduct, as a result of any injury or death arising from the use of an epinephrine auto-injector.
(Source: P.A. 99-711, eff. 1-1-17; 100-201, eff. 8-18-17.)

(50 ILCS 705/10.20)
Sec. 10.20. Disposal of medications. The Board shall develop rules and minimum standards for local governmental agencies that authorize police officers to dispose of unused medications under Section 18 of the Safe Pharmaceutical Disposal Act.
(Source: P.A. 99-648, eff. 1-1-17; 100-201, eff. 8-18-17.)

(50 ILCS 705/10.21)
Sec. 10.21. Training; sexual assault and sexual abuse.
(a) The Illinois Law Enforcement Training Standards Board shall conduct or approve training programs in trauma-informed responses and investigations of sexual assault and sexual abuse, which include, but is not limited to, the following:
(1) recognizing the symptoms of trauma;
(2) understanding the role trauma has played in a

victim's life;

(3) responding to the needs and concerns of a victim;
(4) delivering services in a compassionate,

sensitive, and nonjudgmental manner;

(5) interviewing techniques in accordance with the

curriculum standards in subsection (f) of this Section;

(6) understanding cultural perceptions and common

myths of sexual assault and sexual abuse; and

(7) report writing techniques in accordance with the

curriculum standards in subsection (f) of this Section.

(b) This training must be presented in all full and part-time basic law enforcement academies on or before July 1, 2018.
(c) Agencies employing law enforcement officers must present this training to all law enforcement officers within 3 years after January 1, 2017 (the effective date of Public Act 99-801) and must present in-service training on sexual assault and sexual abuse response and report writing training requirements every 3 years.
(d) Agencies employing law enforcement officers who conduct sexual assault and sexual abuse investigations must provide specialized training to these officers on sexual assault and sexual abuse investigations within 2 years after January 1, 2017 (the effective date of Public Act 99-801) and must present in-service training on sexual assault and sexual abuse investigations to these officers every 3 years.
(e) Instructors providing this training shall have successfully completed training on evidence-based, trauma-informed, victim-centered response to cases of sexual assault and sexual abuse and have experience responding to sexual assault and sexual abuse cases.
(f) The Board shall adopt rules, in consultation with the Office of the Illinois Attorney General and the Department of State Police, to determine the specific training requirements for these courses, including, but not limited to, the following:
(1) evidence-based curriculum standards for report

writing and immediate response to sexual assault and sexual abuse, including trauma-informed, victim-centered interview techniques, which have been demonstrated to minimize retraumatization, for probationary police officers and all law enforcement officers; and

(2) evidence-based curriculum standards for

trauma-informed, victim-centered investigation and interviewing techniques, which have been demonstrated to minimize retraumatization, for cases of sexual assault and sexual abuse for law enforcement officers who conduct sexual assault and sexual abuse investigations.

(Source: P.A. 99-801, eff. 1-1-17; 100-201, eff. 8-18-17.)

(50 ILCS 705/11) (from Ch. 85, par. 511)
Sec. 11. If any provision of this Act or the application thereof to any person or circumstances is invalid, such invalidity shall not affect other provisions or applications of the Act which can be given effect without the invalid provision or application and to this and the provisions of this Act are declared to be severable.
(Source: Laws 1965, p. 3099.)

(50 ILCS 705/12) (from Ch. 85, par. 512)
Sec. 12. This Act shall be known and may be cited as the "Illinois Police Training Act".
(Source: Laws 1965, p. 3099.)



50 ILCS 706/ - Law Enforcement Officer-Worn Body Camera Act.

Article 1 - (The Police and Community Relations Improvement Act is compiled at 50 ILCS 727/)

(50 ILCS 706/Art. 1 heading)



Article 5 - (The Uniform Crime Reporting Act is compiled at 50 ILCS 709/)

(50 ILCS 706/Art. 5 heading)



Article 10 - Law Enforcement Officer-Worn Body Camera Act

(50 ILCS 706/Art. 10 heading)

(50 ILCS 706/10-1)
Sec. 10-1. Short title. This Act may be cited as the Law Enforcement Officer-Worn Body Camera Act. References in this Article to "this Act" mean this Article.
(Source: P.A. 99-352, eff. 1-1-16.)

(50 ILCS 706/10-5)
Sec. 10-5. Purpose. The General Assembly recognizes that trust and mutual respect between law enforcement agencies and the communities they protect and serve are essential to effective policing and the integrity of our criminal justice system. The General Assembly recognizes that officer-worn body cameras have developed as a technology that has been used and experimented with by police departments. Officer-worn body cameras will provide state-of-the-art evidence collection and additional opportunities for training and instruction. Further, officer-worn body cameras may provide impartial evidence and documentation to settle disputes and allegations of officer misconduct. Ultimately, the uses of officer-worn body cameras will help collect evidence while improving transparency and accountability, and strengthening public trust. The General Assembly creates these standardized protocols and procedures for the use of officer-worn body cameras to ensure that this technology is used in furtherance of these goals while protecting individual privacy and providing consistency in its use across this State.
(Source: P.A. 99-352, eff. 1-1-16.)

(50 ILCS 706/10-10)
Sec. 10-10. Definitions. As used in this Act:
"Badge" means an officer's department issued identification number associated with his or her position as a police officer with that department.
"Board" means the Illinois Law Enforcement Training Standards Board created by the Illinois Police Training Act.
"Business offense" means a petty offense for which the fine is in excess of $1,000.
"Community caretaking function" means a task undertaken by a law enforcement officer in which the officer is performing an articulable act unrelated to the investigation of a crime. "Community caretaking function" includes, but is not limited to, participating in town halls or other community outreach, helping a child find his or her parents, providing death notifications, and performing in-home or hospital well-being checks on the sick, elderly, or persons presumed missing.
"Fund" means the Law Enforcement Camera Grant Fund.
"In uniform" means a law enforcement officer who is wearing any officially authorized uniform designated by a law enforcement agency, or a law enforcement officer who is visibly wearing articles of clothing, a badge, tactical gear, gun belt, a patch, or other insignia that he or she is a law enforcement officer acting in the course of his or her duties.
"Law enforcement officer" or "officer" means any person employed by a State, county, municipality, special district, college, unit of government, or any other entity authorized by law to employ peace officers or exercise police authority and who is primarily responsible for the prevention or detection of crime and the enforcement of the laws of this State.
"Law enforcement agency" means all State agencies with law enforcement officers, county sheriff's offices, municipal, special district, college, or unit of local government police departments.
"Law enforcement-related encounters or activities" include, but are not limited to, traffic stops, pedestrian stops, arrests, searches, interrogations, investigations, pursuits, crowd control, traffic control, non-community caretaking interactions with an individual while on patrol, or any other instance in which the officer is enforcing the laws of the municipality, county, or State. "Law enforcement-related encounter or activities" does not include when the officer is completing paperwork alone or only in the presence of another law enforcement officer.
"Minor traffic offense" means a petty offense, business offense, or Class C misdemeanor under the Illinois Vehicle Code or a similar provision of a municipal or local ordinance.
"Officer-worn body camera" means an electronic camera system for creating, generating, sending, receiving, storing, displaying, and processing audiovisual recordings that may be worn about the person of a law enforcement officer.
"Peace officer" has the meaning provided in Section 2-13 of the Criminal Code of 2012.
"Petty offense" means any offense for which a sentence of imprisonment is not an authorized disposition.
"Recording" means the process of capturing data or information stored on a recording medium as required under this Act.
"Recording medium" means any recording medium authorized by the Board for the retention and playback of recorded audio and video including, but not limited to, VHS, DVD, hard drive, cloud storage, solid state, digital, flash memory technology, or any other electronic medium.
(Source: P.A. 99-352, eff. 1-1-16; 99-642, eff. 7-28-16.)

(50 ILCS 706/10-15)
Sec. 10-15. Applicability. Any law enforcement agency which employs the use of officer-worn body cameras is subject to the provisions of this Act, whether or not the agency receives or has received monies from the Law Enforcement Camera Grant Fund.
(Source: P.A. 99-352, eff. 1-1-16.)

(50 ILCS 706/10-20)
Sec. 10-20. Requirements.
(a) The Board shall develop basic guidelines for the use of officer-worn body cameras by law enforcement agencies. The guidelines developed by the Board shall be the basis for the written policy which must be adopted by each law enforcement agency which employs the use of officer-worn body cameras. The written policy adopted by the law enforcement agency must include, at a minimum, all of the following:
(1) Cameras must be equipped with pre-event

recording, capable of recording at least the 30 seconds prior to camera activation, unless the officer-worn body camera was purchased and acquired by the law enforcement agency prior to July 1, 2015.

(2) Cameras must be capable of recording for a period

of 10 hours or more, unless the officer-worn body camera was purchased and acquired by the law enforcement agency prior to July 1, 2015.

(3) Cameras must be turned on at all times when the

officer is in uniform and is responding to calls for service or engaged in any law enforcement-related encounter or activity, that occurs while the officer is on duty.

(A) If exigent circumstances exist which prevent

the camera from being turned on, the camera must be turned on as soon as practicable.

(B) Officer-worn body cameras may be turned off

when the officer is inside of a patrol car which is equipped with a functioning in-car camera; however, the officer must turn on the camera upon exiting the patrol vehicle for law enforcement-related encounters.

(4) Cameras must be turned off when:
(A) the victim of a crime requests that the

camera be turned off, and unless impractical or impossible, that request is made on the recording;

(B) a witness of a crime or a community member

who wishes to report a crime requests that the camera be turned off, and unless impractical or impossible that request is made on the recording; or

(C) the officer is interacting with a

confidential informant used by the law enforcement agency.

However, an officer may continue to record or resume

recording a victim or a witness, if exigent circumstances exist, or if the officer has reasonable articulable suspicion that a victim or witness, or confidential informant has committed or is in the process of committing a crime. Under these circumstances, and unless impractical or impossible, the officer must indicate on the recording the reason for continuing to record despite the request of the victim or witness.

(4.5) Cameras may be turned off when the officer is

engaged in community caretaking functions. However, the camera must be turned on when the officer has reason to believe that the person on whose behalf the officer is performing a community caretaking function has committed or is in the process of committing a crime. If exigent circumstances exist which prevent the camera from being turned on, the camera must be turned on as soon as practicable.

(5) The officer must provide notice of recording to

any person if the person has a reasonable expectation of privacy and proof of notice must be evident in the recording. If exigent circumstances exist which prevent the officer from providing notice, notice must be provided as soon as practicable.

(6) For the purposes of redaction, labeling, or

duplicating recordings, access to camera recordings shall be restricted to only those personnel responsible for those purposes. The recording officer and his or her supervisor may access and review recordings prior to completing incident reports or other documentation, provided that the officer or his or her supervisor discloses that fact in the report or documentation.

(7) Recordings made on officer-worn cameras must be

retained by the law enforcement agency or by the camera vendor used by the agency, on a recording medium for a period of 90 days.

(A) Under no circumstances shall any recording

made with an officer-worn body camera be altered, erased, or destroyed prior to the expiration of the 90-day storage period.

(B) Following the 90-day storage period, any and

all recordings made with an officer-worn body camera must be destroyed, unless any encounter captured on the recording has been flagged. An encounter is deemed to be flagged when:

(i) a formal or informal complaint has been

filed;

(ii) the officer discharged his or her

firearm or used force during the encounter;

(iii) death or great bodily harm occurred to

any person in the recording;

(iv) the encounter resulted in a detention or

an arrest, excluding traffic stops which resulted in only a minor traffic offense or business offense;

(v) the officer is the subject of an internal

investigation or otherwise being investigated for possible misconduct;

(vi) the supervisor of the officer,

prosecutor, defendant, or court determines that the encounter has evidentiary value in a criminal prosecution; or

(vii) the recording officer requests that the

video be flagged for official purposes related to his or her official duties.

(C) Under no circumstances shall any recording

made with an officer-worn body camera relating to a flagged encounter be altered or destroyed prior to 2 years after the recording was flagged. If the flagged recording was used in a criminal, civil, or administrative proceeding, the recording shall not be destroyed except upon a final disposition and order from the court.

(8) Following the 90-day storage period, recordings

may be retained if a supervisor at the law enforcement agency designates the recording for training purposes. If the recording is designated for training purposes, the recordings may be viewed by officers, in the presence of a supervisor or training instructor, for the purposes of instruction, training, or ensuring compliance with agency policies.

(9) Recordings shall not be used to discipline law

enforcement officers unless:

(A) a formal or informal complaint of misconduct

has been made;

(B) a use of force incident has occurred;
(C) the encounter on the recording could result

in a formal investigation under the Uniform Peace Officers' Disciplinary Act; or

(D) as corroboration of other evidence of

misconduct.

Nothing in this paragraph (9) shall be construed to

limit or prohibit a law enforcement officer from being subject to an action that does not amount to discipline.

(10) The law enforcement agency shall ensure proper

care and maintenance of officer-worn body cameras. Upon becoming aware, officers must as soon as practical document and notify the appropriate supervisor of any technical difficulties, failures, or problems with the officer-worn body camera or associated equipment. Upon receiving notice, the appropriate supervisor shall make every reasonable effort to correct and repair any of the officer-worn body camera equipment.

(11) No officer may hinder or prohibit any person,

not a law enforcement officer, from recording a law enforcement officer in the performance of his or her duties in a public place or when the officer has no reasonable expectation of privacy. The law enforcement agency's written policy shall indicate the potential criminal penalties, as well as any departmental discipline, which may result from unlawful confiscation or destruction of the recording medium of a person who is not a law enforcement officer. However, an officer may take reasonable action to maintain safety and control, secure crime scenes and accident sites, protect the integrity and confidentiality of investigations, and protect the public safety and order.

(b) Recordings made with the use of an officer-worn body camera are not subject to disclosure under the Freedom of Information Act, except that:
(1) if the subject of the encounter has a reasonable

expectation of privacy, at the time of the recording, any recording which is flagged, due to the filing of a complaint, discharge of a firearm, use of force, arrest or detention, or resulting death or bodily harm, shall be disclosed in accordance with the Freedom of Information Act if:

(A) the subject of the encounter captured on the

recording is a victim or witness; and

(B) the law enforcement agency obtains written

permission of the subject or the subject's legal representative;

(2) except as provided in paragraph (1) of this

subsection (b), any recording which is flagged due to the filing of a complaint, discharge of a firearm, use of force, arrest or detention, or resulting death or bodily harm shall be disclosed in accordance with the Freedom of Information Act; and

(3) upon request, the law enforcement agency shall

disclose, in accordance with the Freedom of Information Act, the recording to the subject of the encounter captured on the recording or to the subject's attorney, or the officer or his or her legal representative.

For the purposes of paragraph (1) of this subsection (b), the subject of the encounter does not have a reasonable expectation of privacy if the subject was arrested as a result of the encounter. For purposes of subparagraph (A) of paragraph (1) of this subsection (b), "witness" does not include a person who is a victim or who was arrested as a result of the encounter.
Only recordings or portions of recordings responsive to the request shall be available for inspection or reproduction. Any recording disclosed under the Freedom of Information Act shall be redacted to remove identification of any person that appears on the recording and is not the officer, a subject of the encounter, or directly involved in the encounter. Nothing in this subsection (b) shall require the disclosure of any recording or portion of any recording which would be exempt from disclosure under the Freedom of Information Act.
(c) Nothing in this Section shall limit access to a camera recording for the purposes of complying with Supreme Court rules or the rules of evidence.
(Source: P.A. 99-352, eff. 1-1-16; 99-642, eff. 7-28-16.)

(50 ILCS 706/10-25)
Sec. 10-25. Reporting.
(a) Each law enforcement agency which employs the use of officer-worn body cameras must provide an annual report to the Board, on or before May 1 of the year. The report shall include:
(1) a brief overview of the makeup of the agency,

including the number of officers utilizing officer-worn body cameras;

(2) the number of officer-worn body cameras utilized

by the law enforcement agency;

(3) any technical issues with the equipment and how

those issues were remedied;

(4) a brief description of the review process used by

supervisors within the law enforcement agency;

(5) for each recording used in prosecutions of

conservation, criminal, or traffic offenses or municipal ordinance violations:

(A) the time, date, location, and precinct of the

incident;

(B) the offense charged and the date charges were

filed; and

(6) any other information relevant to the

administration of the program.

(b) On or before July 30 of each year, the Board must analyze the law enforcement agency reports and provide an annual report to the General Assembly and the Governor.
(Source: P.A. 99-352, eff. 1-1-16.)

(50 ILCS 706/10-30)
Sec. 10-30. Evidence. The recordings may be used as evidence in any administrative, judicial, legislative, or disciplinary proceeding. If a court or other finder of fact finds by a preponderance of the evidence that a recording was intentionally not captured, destroyed, altered, or intermittently captured in violation of this Act, then the court or other finder of fact shall consider or be instructed to consider that violation in weighing the evidence, unless the State provides a reasonable justification.
(Source: P.A. 99-352, eff. 1-1-16.)

(50 ILCS 706/10-35)
Sec. 10-35. Authorized eavesdropping. Nothing in this Act shall be construed to limit or prohibit law enforcement officers from recording in accordance with Article 14 of the Criminal Code of 2012 or Article 108A or Article 108B of the Code of Criminal Procedure of 1963.
(Source: P.A. 99-352, eff. 1-1-16.)



Article 20 - Amendatory Provisions

(50 ILCS 706/Art. 20 heading)

(50 ILCS 706/20-105)
Sec. 20-105. (Amendatory provisions; text omitted).
(Source: P.A. 99-352, eff. 1-1-16; text omitted.)

(50 ILCS 706/20-110)
Sec. 20-110. (Amendatory provisions; text omitted).
(Source: P.A. 99-352, eff. 1-1-16; text omitted.)

(50 ILCS 706/20-115)
Sec. 20-115. (Amendatory provisions; text omitted).
(Source: P.A. 99-352, eff. 1-1-16; text omitted.)

(50 ILCS 706/20-120)
Sec. 20-120. The Criminal Identification Act is amended by repealing Section 5.1.
(Source: P.A. 99-352, eff. 1-1-16.)

(50 ILCS 706/20-125)
Sec. 20-125. (Amendatory provisions; text omitted).
(Source: P.A. 99-352, eff. 1-1-16; text omitted.)

(50 ILCS 706/20-126)
Sec. 20-126. (Amendatory provisions; text omitted).
(Source: P.A. 99-352, eff. 8-12-15; text omitted.)

(50 ILCS 706/20-127)
Sec. 20-127. (Amendatory provisions; text omitted).
(Source: P.A. 99-352, eff. 8-12-15; text omitted.)

(50 ILCS 706/20-128)
Sec. 20-128. (Amendatory provisions; text omitted).
(Source: P.A. 99-352, eff. 8-12-15; text omitted.)

(50 ILCS 706/20-129)
Sec. 20-129. (Amendatory provisions; text omitted).
(Source: P.A. 99-352, eff. 8-12-15; text omitted.)

(50 ILCS 706/20-130)
Sec. 20-130. (Amendatory provisions; text omitted).
(Source: P.A. 99-352, eff. 1-1-16; text omitted.)

(50 ILCS 706/20-135)
Sec. 20-135. (Amendatory provisions; text omitted).
(Source: P.A. 99-352, eff. 1-1-16; text omitted.)

(50 ILCS 706/20-140)
Sec. 20-140. (Amendatory provisions; text omitted).
(Source: P.A. 99-352, eff. 8-12-15; text omitted.)

(50 ILCS 706/20-145)
Sec. 20-145. (Amendatory provisions; text omitted).
(Source: P.A. 99-352, eff. 1-1-16; text omitted.)

(50 ILCS 706/20-150)
Sec. 20-150. (Amendatory provisions; text omitted).
(Source: P.A. 99-352, eff. 1-1-16; text omitted.)

(50 ILCS 706/20-155)
Sec. 20-155. (Amendatory provisions; text omitted).
(Source: P.A. 99-352, eff. 1-1-16; text omitted.)

(50 ILCS 706/20-160)
Sec. 20-160. (Amendatory provisions; text omitted).
(Source: P.A. 99-352, eff. 1-1-16; text omitted.)

(50 ILCS 706/20-165)
Sec. 20-165. (Amendatory provisions; text omitted).
(Source: P.A. 99-352, eff. 1-1-16; text omitted.)



Article 25 - Effective Date

(50 ILCS 706/Art. 25 heading)

(50 ILCS 706/25-999)
Sec. 25-999. Effective date. This Section, Sections 20-126, 20-127, 20-128, and 20-129, and the changes made in Section 20-140 of Article 20 of this amendatory Act of the 99th General Assembly adding Section 8 to the Uniform Peace Officers' Disciplinary Act take effect upon becoming law.
(Source: P.A. 99-352, eff. 8-12-15.)






50 ILCS 707/ - Law Enforcement Camera Grant Act.

(50 ILCS 707/1)
Sec. 1. Short title. This Act may be cited as the Law Enforcement Camera Grant Act.
(Source: P.A. 94-987, eff. 6-30-06.)

(50 ILCS 707/5)
Sec. 5. Definitions. As used in this Act:
"Board" means the Illinois Law Enforcement Training Standards Board created by the Illinois Police Training Act.
"In-car video camera" means a video camera located in a law enforcement patrol vehicle.
"In-car video camera recording equipment" means a video camera recording system located in a law enforcement patrol vehicle consisting of a camera assembly, recording mechanism, and an in-car video recording medium.
"In uniform" means a law enforcement officer who is wearing any officially authorized uniform designated by a law enforcement agency, or a law enforcement officer who is visibly wearing articles of clothing, badge, tactical gear, gun belt, a patch, or other insignia indicating that he or she is a law enforcement officer acting in the course of his or her duties.
"Law enforcement officer" or "officer" means any person employed by a county, municipality or township as a policeman, peace officer or in some like position involving the enforcement of the law and protection of the public interest at the risk of that person's life.
"Officer-worn body camera" means an electronic camera system for creating, generating, sending, receiving, storing, displaying, and processing audiovisual recordings that may be worn about the person of a law enforcement officer.
"Recording" means the process of capturing data or information stored on a recording medium as required under this Act.
"Recording medium" means any recording medium authorized by the Board for the retention and playback of recorded audio and video including, but not limited to, VHS, DVD, hard drive, cloud storage, solid state, digital, flash memory technology, or any other electronic medium.
(Source: P.A. 99-352, eff. 1-1-16.)

(50 ILCS 707/10)
Sec. 10. Law Enforcement Camera Grant Fund; creation, rules.
(a) The Law Enforcement Camera Grant Fund is created as a special fund in the State treasury. From appropriations to the Board from the Fund, the Board must make grants to units of local government in Illinois for the purpose of (1) purchasing in-car video cameras for use in law enforcement vehicles, (2) purchasing officer-worn body cameras and associated technology for law enforcement officers, and (3) training for law enforcement officers in the operation of the cameras.
Moneys received for the purposes of this Section, including, without limitation, fee receipts and gifts, grants, and awards from any public or private entity, must be deposited into the Fund. Any interest earned on moneys in the Fund must be deposited into the Fund.
(b) The Board may set requirements for the distribution of grant moneys and determine which law enforcement agencies are eligible.
(b-5) The Board shall consider compliance with the Uniform Crime Reporting Act as a factor in awarding grant moneys.
(c) (Blank).
(d) (Blank).
(e) (Blank).
(f) (Blank).
(g) (Blank).
(h) (Blank).
(Source: P.A. 98-24, eff. 6-19-13; 98-674, eff. 6-30-14; 99-352, eff. 1-1-16.)

(50 ILCS 707/15)
Sec. 15. Rules; in-car video camera grants.
(a) The Board shall develop model rules for the use of in-car video cameras to be adopted by law enforcement agencies that receive grants under Section 10 of this Act. The rules shall include all of the following requirements:
(1) Cameras must be installed in the law enforcement

agency vehicles.

(2) Video recording must provide audio of the officer

when the officer is outside of the vehicle.

(3) Camera access must be restricted to the

supervisors of the officer in the vehicle.

(4) Cameras must be turned on continuously throughout

the officer's shift.

(5) A copy of the video record must be made available

upon request to personnel of the law enforcement agency, the local State's Attorney, and any persons depicted in the video. Procedures for distribution of the video record must include safeguards to protect the identities of individuals who are not a party to the requested stop.

(6) Law enforcement agencies that receive moneys

under this grant shall provide for storage of the video records for a period of not less than 2 years.

(b) Each law enforcement agency receiving a grant for in-car video cameras under Section 10 of this Act must provide an annual report to the Board, the Governor, and the General Assembly on or before May 1 of the year following the receipt of the grant and by each May 1 thereafter during the period of the grant. The report shall include the following:
(1) the number of cameras received by the law

enforcement agency;

(2) the number of cameras actually installed in law

enforcement agency vehicles;

(3) a brief description of the review process used by

supervisors within the law enforcement agency;

(4) a list of any criminal, traffic, ordinance, and

civil cases in which in-car video recordings were used, including party names, case numbers, offenses charged, and disposition of the matter. Proceedings to which this paragraph (4) applies include, but are not limited to, court proceedings, coroner's inquests, grand jury proceedings, and plea bargains; and

(5) any other information relevant to the

administration of the program.

(Source: P.A. 99-352, eff. 1-1-16.)

(50 ILCS 707/20)
Sec. 20. Rules; officer body-worn camera grants.
(a) The Board shall develop model rules for the use of officer body-worn cameras to be adopted by law enforcement agencies that receive grants under Section 10 of this Act. The rules shall comply with the Law Enforcement Officer-Worn Body Camera Act.
(b) Each law enforcement agency receiving a grant for officer-worn body cameras under Section 10 of this Act must provide an annual report to the Board, the Governor, and the General Assembly on or before May 1 of the year following the receipt of the grant and by each May 1 thereafter during the period of the grant. The report shall include:
(1) a brief overview of the makeup of the agency,

including the number of officers utilizing officer-worn body cameras;

(2) the number of officer-worn body cameras utilized

by the law enforcement agency;

(3) any technical issues with the equipment and how

those issues were remedied;

(4) a brief description of the review process used by

supervisors within the law enforcement agency;

(5) for each recording used in prosecutions of

conservation, criminal, or traffic offenses or municipal ordinance violations:

(A) the time, date, and location of the incident;

and

(B) the offenses charged and the date charges

were filed;

(6) for a recording used in a civil proceeding or

internal affairs investigation:

(A) the number of pending civil proceedings and

internal investigations;

(B) in resolved civil proceedings and pending

investigations:

(i) the nature of the complaint or

allegations;

(ii) the disposition, if known; and
(iii) the date, time and location of the

incident; and

(7) any other information relevant to the

administration of the program.

(c) On or before July 30 of each year, the Board must analyze the law enforcement agency reports and provide an annual report to the General Assembly and the Governor.
(Source: P.A. 99-352, eff. 1-1-16.)

(50 ILCS 707/25)
Sec. 25. No fund sweep. Notwithstanding any other provision of law, moneys in the Law Enforcement Camera Grant Fund may not be appropriated, assigned, or transferred to another State fund, except that, notwithstanding any other provision of law, in addition to any other transfers that may be provided by law, on the effective date of this amendatory Act of the 99th General Assembly, or as soon thereafter as practical, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $2,000,000 from the Law Enforcement Camera Grant Fund to the Traffic and Criminal Conviction Surcharge Fund.
(Source: P.A. 99-352, eff. 1-1-16; 99-523, eff. 6-30-16.)

(50 ILCS 707/40)
Sec. 40. (Amendatory provisions; text omitted).
(Source: P.A. 94-987, eff. 6-30-06; text omitted.)

(50 ILCS 707/60)
Sec. 60. (Amendatory provisions; text omitted).
(Source: P.A. 94-987, eff. 6-30-06; text omitted.)

(50 ILCS 707/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 94-987, eff. 6-30-06.)



50 ILCS 708/ - Law Enforcement Intern Training Act.

(50 ILCS 708/1)
Sec. 1. Short title. This Act may be cited as the Law Enforcement Intern Training Act.
(Source: P.A. 90-259, eff. 7-30-97.)

(50 ILCS 708/5)
Sec. 5. Definitions. As used in this Act:
"Academy" means a school certified by the Illinois Law Enforcement Training Standards Board to provide basic training under Section 6 of the Illinois Police Training Act.
"Board" means the Illinois Law Enforcement Training Standards Board created by the Illinois Police Training Act.
"Law Enforcement Intern" means a civilian who has met the requirements to enter the Law Enforcement Intern Training Program and who is not employed as a law enforcement officer under the Illinois Police Training Act.
"Graduate Law Enforcement Intern" means a civilian who has successfully completed the law enforcement intern training course and is not employed as a law enforcement officer under the Illinois Police Training Act.
"Trainee" means a law enforcement intern who is enrolled in the Law Enforcement Intern Training Program.
(Source: P.A. 90-259, eff. 7-30-97; 91-357, eff. 7-29-99.)

(50 ILCS 708/10)
Sec. 10. Initiation, administration, and conduct of program by Board. The Board may initiate, administer, and conduct the Law Enforcement Intern Training Program. The training for law enforcement interns shall be provided at any certified academy selected by the Board. The Board shall have the authority to establish enrollment limitations.
(Source: P.A. 90-259, eff. 7-30-97.)

(50 ILCS 708/15)
Sec. 15. Election to participate in the program. Any person may elect to apply to participate in the Law Enforcement Intern Training Program. To be eligible to participate, the person must meet the minimum criteria established by the Board that includes, but is not limited to, physical fitness standards, educational standards, psychological standards, 21 years of age, of good character, and not convicted of a felony offense or other crime involving moral turpitude under the laws of this State or any other State that, if convicted in this State, would be punishable as a felony or a crime of moral turpitude. Applicants shall be accepted for the program on a person by person basis and shall not take the place of or prevent a law enforcement officer from entering an academy class to meet the basic training requirements set forth in the Illinois Police Training Act. The Board's investigators shall enforce the provisions of this Act to ensure compliance with the Act, including, but not limited to, administrating a criminal justice background check that includes State and federal criminal histories, conducting interviews, obtaining, by subpoena if necessary, investigative records, police records, personnel records, or other records that may be needed.
Nothing in this Act shall override or replace, preempt, or supersede, any hiring or selection standard, process, procedure, requirement, or mechanism established by any local governmental unit, or State statute or regulation that is in effect or amended hereafter.
(Source: P.A. 90-259, eff. 7-30-97.)

(50 ILCS 708/20)
Sec. 20. Certification; transition course. The Board shall require law enforcement interns to undertake, at a minimum, the same training requirements as established for law enforcement officers under the Illinois Police Training Act. The Board certificate reserved for law enforcement officers shall not be awarded until the law enforcement intern is employed, has successfully completed the State certification exam, and meets the requirements established by the Board. The Law Enforcement Intern Certificate shall be issued to the trainee following the successful completion of the course. The graduate law enforcement intern, if not employed as a law enforcement officer within 2 years after issuance of the law enforcement intern certificate, must then meet the requirements of the Illinois Police Training Act upon employment. A graduate law enforcement intern who is not employed within one year, but is hired within 2 years after completing the course, must successfully complete a transition course approved by the Illinois Law Enforcement Training Standards Board and again successfully complete the law enforcement State certification exam in order to obtain the Board's certificate reserved for law enforcement officers. The transition course shall consist of a minimum of 80 hours and shall be conducted at a Board certified academy.
(Source: P.A. 90-259, eff. 7-30-97; 91-357, eff. 7-29-99.)

(50 ILCS 708/25)
Sec. 25. Police Training Board Services Fund. The Board shall charge, collect, or receive fees, tuition, or moneys from persons electing to enter the Law Enforcement Intern Training Program equivalent to the costs of providing personnel, equipment, services, and training to law enforcement interns that, in the judgement of the Board, are in the best interest of the State.
All fees or moneys received by the Board under this Act shall be deposited in a special fund in the State Treasury to be known as the Police Training Board Services Fund. The moneys deposited in the Police Training Board Services Fund shall be appropriated to the Board for expenses of the Board for the administration and conduct of training.
(Source: P.A. 90-259, eff. 7-30-90.)

(50 ILCS 708/30)
Sec. 30. Rules; dismissal of trainee. The Board may make, amend, and rescind any rules that may be necessary to carry out the provisions of this Act. A copy of all rules and amendments or rescissions shall be filed with the Secretary of State within a reasonable time after adoption. The academies certified by the Board and participating in the training program may dismiss from the academy any trainee prior to the completion of the course if, in the opinion of the person in charge of the training school, the trainee is unable or unwilling to satisfactorily complete the prescribed course of training.
(Source: P.A. 90-259, eff. 7-30-97.)

(50 ILCS 708/35)
Sec. 35. Severability. The provisions of this Act are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 90-259, eff. 7-30-97.)

(50 ILCS 708/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 90-259, eff. 7-30-97.)

(50 ILCS 708/100)
Sec. 100. (Amendatory provisions; text omitted).
(Source: P.A. 90-259, eff. 7-30-97; text omitted.)



50 ILCS 709/ - Uniform Crime Reporting Act.

Article 1 - (The Police and Community Relations Improvement Act is compiled at 50 ILCS 727/)

(50 ILCS 709/Art. 1 heading)



Article 5 - Uniform Crime Reporting Act

(50 ILCS 709/Art. 5 heading)

(50 ILCS 709/5-1)
Sec. 5-1. Short title. This Article may be cited as the Uniform Crime Reporting Act. References in this Article to "this Act" mean this Article.
(Source: P.A. 99-352, eff. 1-1-16.)

(50 ILCS 709/5-5)
Sec. 5-5. Definitions. As used in this Act:
"Arrest-related death" means any death of an individual while the individual's freedom to leave is restricted by a law enforcement officer while the officer is on duty, or otherwise acting within the scope of his or her employment, including any death resulting from a motor vehicle accident, if the law enforcement officer was engaged in direct action against the individual or the individual's vehicle during the process of apprehension. "Arrest-related death" does not include the death of law enforcement personnel.
"Department" means the Department of State Police.
"Domestic crime" means any crime attempted or committed between a victim and offender who have a domestic relationship, both current and past.
"Hate crime" has the same meaning as defined under Section 12-7.1 of the Criminal Code of 2012.
"Law enforcement agency" means an agency of this State or unit of local government which is vested by law or ordinance with the duty to maintain public order and to enforce criminal law or ordinances.
"Law enforcement officer" or "officer" means any officer, agent, or employee of this State or a unit of local government authorized by law or by a government agency to engage in or supervise the prevention, detection, or investigation of any violation of criminal law, or authorized by law to supervise accused persons or sentenced criminal offenders.
(Source: P.A. 99-352, eff. 1-1-16.)

(50 ILCS 709/5-10)
Sec. 5-10. Central repository of crime statistics. The Department of State Police shall be a central repository and custodian of crime statistics for the State and shall have all the power necessary to carry out the purposes of this Act, including the power to demand and receive cooperation in the submission of crime statistics from all law enforcement agencies. All data and information provided to the Department under this Act must be provided in a manner and form prescribed by the Department. On an annual basis, the Department shall make available compilations of crime statistics required to be reported by each law enforcement agency.
(Source: P.A. 99-352, eff. 1-1-16.)

(50 ILCS 709/5-12)
Sec. 5-12. Monthly reporting. All law enforcement agencies shall submit to the Department of State Police on a monthly basis the following:
(1) beginning January 1, 2016, a report on any

arrest-related death that shall include information regarding the deceased, the officer, any weapon used by the officer or the deceased, and the circumstances of the incident. The Department shall submit on a quarterly basis all information collected under this paragraph (1) to the Illinois Criminal Justice Information Authority, contingent upon updated federal guidelines regarding the Uniform Crime Reporting Program;

(2) beginning January 1, 2017, a report on any

instance when a law enforcement officer discharges his or her firearm causing a non-fatal injury to a person, during the performance of his or her official duties or in the line of duty;

(3) a report of incident-based information on hate

crimes including information describing the offense, location of the offense, type of victim, offender, and bias motivation. If no hate crime incidents occurred during a reporting month, the law enforcement agency must submit a no incident record, as required by the Department;

(4) a report on any incident of an alleged commission

of a domestic crime, that shall include information regarding the victim, offender, date and time of the incident, any injury inflicted, any weapons involved in the commission of the offense, and the relationship between the victim and the offender;

(5) data on an index of offenses selected by the

Department based on the seriousness of the offense, frequency of occurrence of the offense, and likelihood of being reported to law enforcement. The data shall include the number of index crime offenses committed and number of associated arrests; and

(6) data on offenses and incidents reported by

schools to local law enforcement. The data shall include offenses defined as an attack against school personnel, intimidation offenses, drug incidents, and incidents involving weapons.

(Source: P.A. 99-352, eff. 1-1-16.)

(50 ILCS 709/5-15)
Sec. 5-15. Supplemental homicide reporting. Beginning July 1, 2016, each law enforcement agency shall submit to the Department incident-based information on any criminal homicide. The data shall be provided quarterly by law enforcement agencies containing information as specified by the Department.
(Source: P.A. 99-352, eff. 1-1-16.)

(50 ILCS 709/5-20)
Sec. 5-20. Reporting compliance. The Department of State Police shall annually report to the Illinois Law Enforcement Training Standards Board any law enforcement agency not in compliance with the reporting requirements under this Act. A law enforcement agency's compliance with the reporting requirements under this Act shall be a factor considered by the Illinois Law Enforcement Training Standards Board in awarding grant funding under the Law Enforcement Camera Grant Act.
(Source: P.A. 99-352, eff. 1-1-16.)

(50 ILCS 709/5-30)
Sec. 5-30. Rulemaking authority. The Department is vested with the full power to adopt and prescribe reasonable rules for the purpose of administering the provisions of this Act and conditions under which all data is collected.
(Source: P.A. 99-352, eff. 1-1-16.)



Article 10 - (The Law Enforcement Officer-Worn Body Camera Act is compiled at 50 ILCS 706/)

(50 ILCS 709/Art. 10 heading)



Article 20 - Amendatory Provisions

(50 ILCS 709/Art. 20 heading)

(50 ILCS 709/20-105)
Sec. 20-105. (Amendatory provisions; text omitted).
(Source: P.A. 99-352, eff. 1-1-16; text omitted.)

(50 ILCS 709/20-110)
Sec. 20-110. (Amendatory provisions; text omitted).
(Source: P.A. 99-352, eff. 1-1-16; text omitted.)

(50 ILCS 709/20-115)
Sec. 20-115. (Amendatory provisions; text omitted).
(Source: P.A. 99-352, eff. 1-1-16; text omitted.)

(50 ILCS 709/20-120)
Sec. 20-120. The Criminal Identification Act is amended by repealing Section 5.1.
(Source: P.A. 99-352, eff. 1-1-16.)

(50 ILCS 709/20-125)
Sec. 20-125. (Amendatory provisions; text omitted).
(Source: P.A. 99-352, eff. 1-1-16; text omitted.)

(50 ILCS 709/20-126)
Sec. 20-126. (Amendatory provisions; text omitted).
(Source: P.A. 99-352, eff. 8-12-15; text omitted.)

(50 ILCS 709/20-127)
Sec. 20-127. (Amendatory provisions; text omitted).
(Source: P.A. 99-352, eff. 8-12-15; text omitted.)

(50 ILCS 709/20-128)
Sec. 20-128. (Amendatory provisions; text omitted).
(Source: P.A. 99-352, eff. 8-12-15; text omitted.)

(50 ILCS 709/20-129)
Sec. 20-129. (Amendatory provisions; text omitted).
(Source: P.A. 99-352, eff. 8-12-15; text omitted.)

(50 ILCS 709/20-130)
Sec. 20-130. (Amendatory provisions; text omitted).
(Source: P.A. 99-352, eff. 1-1-16; text omitted.)

(50 ILCS 709/20-135)
Sec. 20-135. (Amendatory provisions; text omitted).
(Source: P.A. 99-352, eff. 1-1-16; text omitted.)

(50 ILCS 709/20-140)
Sec. 20-140. (Amendatory provisions; text omitted).
(Source: P.A. 99-352, eff. 8-12-15; text omitted.)

(50 ILCS 709/20-145)
Sec. 20-145. (Amendatory provisions; text omitted).
(Source: P.A. 99-352, eff. 1-1-16; text omitted.)

(50 ILCS 709/20-150)
Sec. 20-150. (Amendatory provisions; text omitted).
(Source: P.A. 99-352, eff. 1-1-16; text omitted.)

(50 ILCS 709/20-155)
Sec. 20-155. (Amendatory provisions; text omitted).
(Source: P.A. 99-352, eff. 1-1-16; text omitted.)

(50 ILCS 709/20-160)
Sec. 20-160. (Amendatory provisions; text omitted).
(Source: P.A. 99-352, eff. 1-1-16; text omitted.)

(50 ILCS 709/20-165)
Sec. 20-165. (Amendatory provisions; text omitted).
(Source: P.A. 99-352, eff. 1-1-16; text omitted.)



Article 25 - Effective Date

(50 ILCS 709/Art. 25 heading)

(50 ILCS 709/25-999)
Sec. 25-999. Effective date. This Section, Sections 20-126, 20-127, 20-128, and 20-129, and the changes made in Section 20-140 of Article 20 of this amendatory Act of the 99th General Assembly adding Section 8 to the Uniform Peace Officers' Disciplinary Act take effect upon becoming law.
(Source: P.A. 99-352, eff. 8-12-15.)






50 ILCS 710/ - Peace Officer and Probation Officer Firearm Training Act.

(50 ILCS 710/0.01) (from Ch. 85, par. 514)
Sec. 0.01. Short title. This Act may be cited as the Peace Officer and Probation Officer Firearm Training Act.
(Source: P.A. 98-725, eff. 1-1-15.)

(50 ILCS 710/1) (from Ch. 85, par. 515)
Sec. 1. Definitions. As used in this Act:
(a) "Peace officer" means (i) any person who by virtue of his office or public employment is vested by law with a primary duty to maintain public order or to make arrests for offenses, whether that duty extends to all offenses or is limited to specific offenses, and who is employed in such capacity by any county or municipality or (ii) any retired law enforcement officers qualified under federal law to carry a concealed weapon.
(a-5) "Probation officer" means a county probation officer authorized by the Chief Judge of the Circuit Court to carry a firearm as part of his or her duties under Section 12 of the Probation and Probation Officers Act and Section 24-2 of the Criminal Code of 2012.
(b) "Firearms" means any weapon or device defined as a firearm in Section 1.1 of "An Act relating to the acquisition, possession and transfer of firearms and firearm ammunition, to provide a penalty for the violation thereof and to make an appropriation in connection therewith", approved August 3, 1967, as amended.
(Source: P.A. 98-725, eff. 1-1-15.)

(50 ILCS 710/2) (from Ch. 85, par. 516)
Sec. 2. Training course for peace officers and probation officers.
(a) Successful completion of a 40 hour course of training in use of a suitable type firearm shall be a condition precedent to the possession and use of that respective firearm by any peace officer or probation officer in this State in connection with the officer's official duties. The training must be approved by the Illinois Law Enforcement Training Standards Board ("the Board") and may be given in logical segments but must be completed by a peace officer within 6 months from the date of the officer's initial employment and by a probation officer before possession and use of a firearm in connection with the probation officer's official duties. To satisfy the requirements of this Act, the training must include the following:
(1) Instruction in the dangers of misuse of the

firearm, safety rules, and care and cleaning of the firearm.

(2) Practice firing on a range and qualification with

the firearm in accordance with the standards established by the Board.

(3) Instruction in the legal use of firearms under

the Criminal Code of 2012 and relevant court decisions.

(4) A forceful presentation of the ethical and moral

considerations assumed by any person who uses a firearm.

(b) Any officer who successfully completes the Basic Training Course prescribed for recruits by the Board shall be presumed to have satisfied the requirements of this Act.
(c) The Board shall cause the training courses to be conducted twice each year within each of the Mobile Team Regions, but no training course need be held when there are no police officers or probation officers requiring the training.
(d) (Blank).
(e) The Board may waive, or may conditionally waive, the 40 hour course of training if, in the Board's opinion, the officer has previously successfully completed a course of similar content and duration. In cases of waiver, the officer shall demonstrate his or her knowledge and proficiency by passing the written examination on firearms and by successfully passing the range qualification portion of the prescribed course of training.
(Source: P.A. 97-1150, eff. 1-25-13; 98-725, eff. 1-1-15.)

(50 ILCS 710/2.5)
Sec. 2.5. Annual range qualification. The annual range qualification for peace officers and probation officers shall consist of range fire approved by the Illinois Law Enforcement Training Standards Board.
(Source: P.A. 98-725, eff. 1-1-15.)

(50 ILCS 710/3) (from Ch. 85, par. 517)
Sec. 3. The Board is charged with enforcing this Act and making inspections to insure compliance with its provisions, and is empowered to promulgate rules necessary for its administration and enforcement, including those relating to the annual certification of retired law enforcement officers qualified under federal law to carry a concealed weapon. All units of government or other agencies which employ or utilize peace officers, probation officers, or that certify retired law enforcement officers qualified under federal law to carry a concealed weapon, shall cooperate with the Board by furnishing relevant information which the Board may require. The Executive Director of the Board shall report annually, no later than February 1, to the Board, with copies to the Governor and the General Assembly, the results of these inspections and provide other related information and recommendations as it deems proper.
(Source: P.A. 98-725, eff. 1-1-15.)

(50 ILCS 710/4) (from Ch. 85, par. 518)
Sec. 4. The mandatory provisions of this Act apply only to these peace officers who assume their official duties after January 1, 1976.
(Source: P.A. 79-652.)

(50 ILCS 710/5) (from Ch. 85, par. 519)
Sec. 5. This Act does not apply to any home rule unit.
(Source: P.A. 79-652.)



50 ILCS 712/ - Law Enforcement Officer Bulletproof Vest Act.

(50 ILCS 712/1)
Sec. 1. Short title. This Act may be cited as the Law Enforcement Officer Bulletproof Vest Act.
(Source: P.A. 98-743, eff. 1-1-15.)

(50 ILCS 712/5)
Sec. 5. Definitions. As used in this Act:
"Armor vest" or "bulletproof vest" means body armor, no less than Type I, which has been tested through the voluntary compliance testing program operated by the National Law Enforcement and Corrections Technology Center of the National Institute of Justice, and found to meet or exceed the requirements of National Institute of Justice Standard 0101.03, or any subsequent revision of that standard.
"Law enforcement agency" means an agency of this State or unit of local government which is vested by law or ordinance with the duty to maintain public order and to enforce criminal laws or ordinances.
"Law enforcement officer" means any officer, agent, or employee of this State or a unit of local government authorized by law or by a government agency to engage in or supervise the prevention, detection, or investigation of any violation of criminal law, or authorized by law to supervise sentenced criminal offenders.
"Recruit" means any full-time or part-time law enforcement officer or full-time county corrections officer who is enrolled in an approved training course.
(Source: P.A. 98-743, eff. 1-1-15.)

(50 ILCS 712/10)
Sec. 10. Law enforcement agencies to provide bulletproof vests for officers.
(a) Each law enforcement agency within this State shall provide a bulletproof vest for every law enforcement officer of that agency who is employed as a new recruit by that agency on or after the effective date of this Act as part of the officer's initial equipment issue.
(b) All officer bulletproof vests shall be replaced before or at the expiration of the warranty period of the vest at the expense of the law enforcement agency.
(c) The State or unit of local government which has jurisdiction over the law enforcement agency shall apply to the United States Department of Justice under the Bulletproof Vest Partnership Grant Act of 1998 or a successor Act for matching grants of the purchase price of the bulletproof vests for the officers of the law enforcement agency.
(d) If the law enforcement agency is a local law enforcement agency and not a State agency, the costs of purchasing the bulletproof vests shall be from State funds and from the funds of the unit of local government, including the matching grants received from the United States Department of Justice.
(Source: P.A. 98-743, eff. 1-1-15.)

(50 ILCS 712/15)
Sec. 15. Applicability. If substantial funding for the purchase of bulletproof vests is provided to law enforcement agencies by the federal government and State government, the law enforcement agency shall comply with the provisions of this Act. This Act does not apply to a law enforcement agency if any one of the following is applicable:
(1) substantial funding, as determined by the

Illinois Law Enforcement Training Standards Board, is not provided to that agency by the federal and State government;

(2) the law enforcement agency collectively bargains

with its officers or exclusive representative of the officers for uniform allowances, and bulletproof vests are considered to be a part of the uniform for which the allowance is given; or

(3) the law enforcement agency collectively bargains

with its officers or exclusive representative of the officers for the provision of bulletproof vests.

(Source: P.A. 98-743, eff. 1-1-15.)

(50 ILCS 712/905)
Sec. 905. (Amendatory provisions; text omitted).
(Source: P.A. 98-743, eff. 1-1-15; text omitted.)



50 ILCS 715/ - Law Enforcement Salary Grant Act.

(50 ILCS 715/0.01) (from Ch. 85, par. 520)
Sec. 0.01. Short title. This Act may be cited as the Law Enforcement Salary Grant Act.
(Source: P.A. 86-1324.)

(50 ILCS 715/1) (from Ch. 85, par. 521)
Sec. 1. As used in this Act:
"Board" means the Illinois Law Enforcement Training Standards Board created by the Illinois Police Training Act.
"Municipality" means a city, village or incorporated town.
"Law enforcement officer" or "officer" means any person employed by a county, municipality or township as a policeman, peace officer or in some like position involving the enforcement of the law and protection of the public interest at the risk of that person's life.
(Source: P.A. 88-586, eff. 8-12-94.)

(50 ILCS 715/2) (from Ch. 85, par. 522)
Sec. 2. Upon application to the Board and its approval, the Board may make grants to each county, municipality or township for payment of additional compensation to full time law enforcement officers qualifying under this Act, in the amount of an additional 2% of base pay or $200 per year, whichever is less, in the case of an officer who has been employed at least one year and who has completed 30 or more semester hours, or the equivalent, of law enforcement related courses at the college level.
It shall be within the authority of the Board to establish guidelines for courses which are to be considered as related to law enforcement and to approve specific courses for the 30 semester hours credit.
(Source: P.A. 85-330.)

(50 ILCS 715/3) (from Ch. 85, par. 523)
Sec. 3.
The Board may prescribe reasonable rules to expedite the making of grants under this Act. The Board shall require from counties, municipalities and townships applying for grants such periodic reports with respect to additional compensation established for and the qualifications of law enforcement officers as it considers necessary to establish the right to such grants.
(Source: P.A. 77-2833.)

(50 ILCS 715/4) (from Ch. 85, par. 524)
Sec. 4.
No more than 50% of any appropriation under this Act shall be spent in any municipality having a population of more than 500,000. If at the time of the awarding of the grants to units of local government participating in the program there is not a sufficient amount in the appropriation to make payment in full, the grants shall be apportioned among the participating units of local government.
(Source: P.A. 78-983.)



50 ILCS 720/ - Intergovernmental Law Enforcement Officer's In-Service Training Act.

(50 ILCS 720/1) (from Ch. 85, par. 561)
Sec. 1. Short title. This Act shall be known and may be cited as the "Intergovernmental Law Enforcement Officer's In-Service Training Act".
(Source: P.A. 82-674.)

(50 ILCS 720/2) (from Ch. 85, par. 562)
Sec. 2. Definitions.
"Board" means the Illinois Law Enforcement Training Standards Board created by the Illinois Police Training Act.
"Director" means the Executive Director of the Board.
"Chairman" means the Chairman of the Board.
"Appointed Member" means a member of the Board appointed by the Governor pursuant to the Illinois Police Training Act and designated by the Director to serve on an Advisory Board.
"Mobile Team In-Service Training Unit" or "Mobile Team" means an organization formed by a combination of units of local government and the Board and established under this Act to deliver in-service training at scheduled times and selected sites within a geographic region to (i) local and State law enforcement officers (whether employed on a full-time or part-time basis) and (ii) retired law enforcement officers qualified under federal law to carry a concealed weapon.
"Advisory Board" means a Board composed of a representative number of county board members, mayors, chiefs of police, and sheriffs of participating units of local government, and the Director, Chairman or appointed member of the Illinois Law Enforcement Training Standards Board. The composition and number of each Advisory Board will be determined by the participants. Members of the Advisory Board shall serve without compensation but may be reimbursed for reasonable expenses incurred in carrying out their duties.
"Unit of local government" means a unit of local government as defined in Article VII, Section 1 of the Illinois Constitution of 1970 and includes both home rule units and units which are not home rule units.
(Source: P.A. 94-103, eff. 7-1-05.)

(50 ILCS 720/3) (from Ch. 85, par. 563)
Sec. 3. Powers and Duties.
(a) Powers and Duties of the Advisory Board.
(1) To incorporate as a general not-for-profit

corporation or other appropriate structure under Illinois law.

(2) To adopt By-Laws and Operating Procedures.
(3) To designate a Financial Officer who is an

elected local government official.

(4) To employ a coordinator and to approve the

employment of such other full or part-time staff as may be required.

(5) To develop and approve the total budget for the

Mobile Team annually.

(6) To determine equitable formulae for providing the

local share of cost of the Mobile Team, and to assure receipt of such funds from participating units of local government.

(7) To oversee the development of training programs,

the delivery of training, and the proper expenditure of funds.

(8) To carry out such other actions or activities

appropriate to the operation of the Mobile Team including but not limited to contracting for services and supplies, and purchase of furniture, fixtures, equipment and supplies.

(9) To exercise all other powers and duties as are

reasonable to fulfill its functions in furtherance of the purposes of this Act.

(b) Powers and Duties of the Illinois Law Enforcement Training Standards Board.
(1) To act as the State agency participant on each

Mobile Team Advisory Board.

(2) To act as the State agency to coordinate the

actions of Mobile Teams established in the State.

(3) To determine that the Mobile Team meets the

criteria for the receipt of funds from the State in accordance with Section 4 of this Act.

(4) To budget for and authorize quarterly

disbursement of State funds up to 50% of the total approved budget of the eligible Mobile Team.

(5) To establish such reasonable rules and

regulations as the Director deems necessary to carry out the duties described in this Act, including those relating to the annual certification of retired law enforcement officers qualified under federal law to carry a concealed weapon.

(c) Powers and Duties of the Coordinator of an Advisory Board.
(1) To manage and coordinate the ongoing operations

of the Mobile Team.

(2) To employ and supervise additional authorized

full or part-time staff.

(3) To arrange for qualified instructors from among

the employees of State, local or federal Departments or agencies wherever practical and to obtain other instructional services as required.

(Source: P.A. 94-103, eff. 7-1-05.)

(50 ILCS 720/4) (from Ch. 85, par. 564)
Sec. 4. State Funding-Minimum Criteria. A Mobile Team In-Service Training Unit which meets the minimum criteria established in this Section is eligible to receive State funds to help defray the costs of operation. To be eligible a Mobile Team must:
(1) Be established and operating pursuant to the Intergovernmental Cooperation Section Article VII, Section 10, of the Illinois Constitution of 1970 and must involve two or more units of local government including at least one county and the Board.
(2) Establish an Advisory Board composed of elected local officials and chief law enforcement officers from participating units of local government and the Director, Chairman or appointed member of the Board to oversee the operations of the Mobile Team and make such reports to the Board as the Board may require.
(3) Designate an elected local official to act as the financial officer of the Mobile Team for all participating units of government, and to receive and expend funds for the operation of the Mobile Team.
(4) Limit its operations to in-service training of law enforcement personnel employed by the State, by units of local government or by the Federal government or their agencies and departments in the administration of justice or retired law enforcement officers qualified under federal law to carry a concealed weapon.
(5) Cooperate with the Board in order to assure compliance with this Act and to enable the Board to fulfill its duties under this Act, and to supply the Board with such information as the Board deems necessary therefor.
(6) Receive funding of up to 50% of the total approved budget of the Mobile Team from the participating units of local government.
(Source: P.A. 94-103, eff. 7-1-05.)

(50 ILCS 720/5) (from Ch. 85, par. 565)
Sec. 5. Determination of eligibility - Amount. The Board shall monitor the operation of all Mobile Teams and determine their eligibility to receive State funds under this Act. From monies appropriated annually by the General Assembly for this purpose, the Director shall determine and certify to the Comptroller the amount of funds to be disbursed to each designated Mobile Team financial officer. The amount of the State funds which a Mobile Team receives hereunder shall equal up to 50% of the total approved budget of that Mobile Team.
(Source: P.A. 82-674.)

(50 ILCS 720/6) (from Ch. 85, par. 566)
Sec. 6. The Director shall report annually, no later than February 1st, to the Governor and the General Assembly on the operations of the Mobile Teams. The report will also include a breakdown of the appropriation for the current fiscal year and the budget for the next fiscal year indicating the amount each Mobile Team received and will receive in the next year.
(Source: P.A. 82-674.)



50 ILCS 722/ - Missing Persons Identification Act.

(50 ILCS 722/1)
Sec. 1. Short title. This Act may be cited as the Missing Persons Identification Act.
(Source: P.A. 95-192, eff. 8-16-07.)

(50 ILCS 722/5)
Sec. 5. Missing person reports.
(a) Report acceptance. All law enforcement agencies shall accept without delay any report of a missing person. Acceptance of a missing person report filed in person may not be refused on any ground. No law enforcement agency may refuse to accept a missing person report:
(1) on the basis that the missing person is an adult;
(2) on the basis that the circumstances do not

indicate foul play;

(3) on the basis that the person has been missing for

a short period of time;

(4) on the basis that the person has been missing a

long period of time;

(5) on the basis that there is no indication that the

missing person was in the jurisdiction served by the law enforcement agency at the time of the disappearance;

(6) on the basis that the circumstances suggest that

the disappearance may be voluntary;

(7) on the basis that the reporting individual does

not have personal knowledge of the facts;

(8) on the basis that the reporting individual cannot

provide all of the information requested by the law enforcement agency;

(9) on the basis that the reporting individual lacks

a familial or other relationship with the missing person;

(9-5) on the basis of the missing person's mental

state or medical condition; or

(10) for any other reason.
(b) Manner of reporting. All law enforcement agencies shall accept missing person reports in person. Law enforcement agencies are encouraged to accept reports by phone or by electronic or other media to the extent that such reporting is consistent with law enforcement policies or practices.
(c) Contents of report. In accepting a report of a missing person, the law enforcement agency shall attempt to gather relevant information relating to the disappearance. The law enforcement agency shall attempt to gather at the time of the report information that shall include, but shall not be limited to, the following:
(1) the name of the missing person, including

alternative names used;

(2) the missing person's date of birth;
(3) the missing person's identifying marks, such as

birthmarks, moles, tattoos, and scars;

(4) the missing person's height and weight;
(5) the missing person's gender;
(6) the missing person's race;
(7) the missing person's current hair color and true

or natural hair color;

(8) the missing person's eye color;
(9) the missing person's prosthetics, surgical

implants, or cosmetic implants;

(10) the missing person's physical anomalies;
(11) the missing person's blood type, if known;
(12) the missing person's driver's license number, if

known;

(13) the missing person's social security number, if

known;

(14) a photograph of the missing person; recent

photographs are preferable and the agency is encouraged to attempt to ascertain the approximate date the photograph was taken;

(15) a description of the clothing the missing person

was believed to be wearing;

(16) a description of items that might be with the

missing person, such as jewelry, accessories, and shoes or boots;

(17) information on the missing person's electronic

communications devices, such as cellular telephone numbers and e-mail addresses;

(18) the reasons why the reporting individual

believes that the person is missing;

(19) the name and location of the missing person's

school or employer, if known;

(20) the name and location of the missing person's

dentist or primary care physician or provider, or both, if known;

(21) any circumstances that may indicate that the

disappearance was not voluntary;

(22) any circumstances that may indicate that the

missing person may be at risk of injury or death;

(23) a description of the possible means of

transportation of the missing person, including make, model, color, license number, and Vehicle Identification Number of a vehicle;

(24) any identifying information about a known or

possible abductor or person last seen with the missing person, or both, including:

(A) name;
(B) a physical description;
(C) date of birth;
(D) identifying marks;
(E) the description of possible means of

transportation, including make, model, color, license number, and Vehicle Identification Number of a vehicle;

(F) known associates;
(25) any other information that may aid in locating

the missing person; and

(26) the date of last contact.
(d) Notification and follow up action.
(1) Notification. The law enforcement agency shall

notify the person making the report, a family member, or other person in a position to assist the law enforcement agency in its efforts to locate the missing person of the following:

(A) general information about the handling of the

missing person case or about intended efforts in the case to the extent that the law enforcement agency determines that disclosure would not adversely affect its ability to locate or protect the missing person or to apprehend or prosecute any person criminally involved in the disappearance;

(B) that the person should promptly contact the

law enforcement agency if the missing person remains missing in order to provide additional information and materials that will aid in locating the missing person such as the missing person's credit cards, debit cards, banking information, and cellular telephone records; and

(C) that any DNA samples provided for the missing

person case are provided on a voluntary basis and will be used solely to help locate or identify the missing person and will not be used for any other purpose.

The law enforcement agency, upon acceptance of a

missing person report, shall inform the reporting citizen of one of 2 resources, based upon the age of the missing person. If the missing person is under 18 years of age, contact information for the National Center for Missing and Exploited Children shall be given. If the missing person is age 18 or older, contact information for the National Center for Missing Adults shall be given.

Agencies handling the remains of a missing person who

is deceased must notify the agency handling the missing person's case. Documented efforts must be made to locate family members of the deceased person to inform them of the death and location of the remains of their family member.

The law enforcement agency is encouraged to make

available informational materials, through publications or electronic or other media, that advise the public about how the information or materials identified in this subsection are used to help locate or identify missing persons.

(2) Follow up action. If the person identified in the

missing person report remains missing after 30 days, and the additional information and materials specified below have not been received, the law enforcement agency shall attempt to obtain:

(A) DNA samples from family members or from the

missing person along with any needed documentation, or both, including any consent forms, required for the use of State or federal DNA databases, including, but not limited to, the Local DNA Index System (LDIS), State DNA Index System (SDIS), and National DNA Index System (NDIS);

(B) an authorization to release dental or

skeletal x-rays of the missing person;

(C) any additional photographs of the missing

person that may aid the investigation or an identification; the law enforcement agency is not required to obtain written authorization before it releases publicly any photograph that would aid in the investigation or identification of the missing person;

(D) dental information and x-rays; and
(E) fingerprints.
(3) All DNA samples obtained in missing person cases

shall be immediately forwarded to the Department of State Police for analysis. The Department of State Police shall establish procedures for determining how to prioritize analysis of the samples relating to missing person cases.

(4) This subsection shall not be interpreted to

preclude a law enforcement agency from attempting to obtain the materials identified in this subsection before the expiration of the 30-day period.

(Source: P.A. 99-244, eff. 1-1-16; 99-581, eff. 1-1-17.)

(50 ILCS 722/10)
Sec. 10. Law enforcement analysis and reporting of missing person information.
(a) Prompt determination of high-risk missing person.
(1) Definition. "High-risk missing person" means a

person whose whereabouts are not currently known and whose circumstances indicate that the person may be at risk of injury or death. The circumstances that indicate that a person is a high-risk missing person include, but are not limited to, any of the following:

(A) the person is missing as a result of a

stranger abduction;

(B) the person is missing under suspicious

circumstances;

(C) the person is missing under unknown

circumstances;

(D) the person is missing under known dangerous

circumstances;

(E) the person is missing more than 30 days;
(F) the person has already been designated as a

high-risk missing person by another law enforcement agency;

(G) there is evidence that the person is at risk

because:

(i) the person is in need of medical

attention, including but not limited to persons with dementia-like symptoms, or prescription medication;

(ii) the person does not have a pattern of

running away or disappearing;

(iii) the person may have been abducted by a

non-custodial parent;

(iv) the person is mentally impaired;
(v) the person is under the age of 21;
(vi) the person has been the subject of past

threats or acts of violence;

(vii) the person has eloped from a nursing

home; or

(H) any other factor that may, in the judgment of

the law enforcement official, indicate that the missing person may be at risk.

(2) Law enforcement risk assessment.
(A) Upon initial receipt of a missing person

report, the law enforcement agency shall immediately determine whether there is a basis to determine that the missing person is a high-risk missing person.

(B) If a law enforcement agency has previously

determined that a missing person is not a high-risk missing person, but obtains new information, it shall immediately determine whether the information indicates that the missing person is a high-risk missing person.

(C) Law enforcement agencies are encouraged to

establish written protocols for the handling of missing person cases to accomplish the purposes of this Act.

(3) Law enforcement agency reports.
(A) The responding local law enforcement agency

shall immediately enter all collected information relating to the missing person case in the Law Enforcement Agencies Data System (LEADS) and the National Crime Information Center (NCIC) databases. The information shall be provided in accordance with applicable guidelines relating to the databases. The information shall be entered as follows:

(i) All appropriate DNA profiles, as

determined by the Department of State Police, shall be uploaded into the missing person databases of the State DNA Index System (SDIS) and National DNA Index System (NDIS) after completion of the DNA analysis and other procedures required for database entry.

(ii) Information relevant to the Federal

Bureau of Investigation's Violent Criminal Apprehension Program shall be entered as soon as possible.

(iii) The Department of State Police shall

ensure that persons entering data relating to medical or dental records in State or federal databases are specifically trained to understand and correctly enter the information sought by these databases. The Department of State Police shall either use a person with specific expertise in medical or dental records for this purpose or consult with a chief medical examiner, forensic anthropologist, or odontologist to ensure the accuracy and completeness of information entered into the State and federal databases.

(B) The Department of State Police shall

immediately notify all law enforcement agencies within this State and the surrounding region of the information that will aid in the prompt location and safe return of the high-risk missing person.

(C) The local law enforcement agencies that

receive the notification from the Department of State Police shall notify officers to be on the lookout for the missing person or a suspected abductor.

(D) Pursuant to any applicable State criteria,

local law enforcement agencies shall also provide for the prompt use of an Amber Alert in cases involving abducted children; or use of the Endangered Missing Person Advisory in appropriate high risk cases.

(Source: P.A. 95-192, eff. 8-16-07; 96-149, eff. 1-1-10.)

(50 ILCS 722/15)
Sec. 15. Reporting of unidentified persons and human remains.
(a) Handling of death scene investigations.
(1) The Department of State Police shall provide

information to local law enforcement agencies about best practices for handling death scene investigations.

(2) The Department of State Police shall identify any

publications or training opportunities that may be available to local law enforcement agencies or law enforcement officers and coroners and medical examiners concerning the handling of death scene investigations.

(b) Law enforcement reports.
(1) Before performing any death scene investigation

deemed appropriate under the circumstances, the official with custody of the human remains shall ensure that the coroner or medical examiner of the county in which the deceased was found has been notified.

(2) Any coroner or medical examiner with custody of

human remains that are not identified within 24 hours of discovery shall promptly notify the Department of State Police of the location of those remains.

(3) If the coroner or medical examiner with custody

of remains cannot determine whether or not the remains found are human, the coroner or medical examiner shall notify the Department of State Police of the existence of possible human remains.

(Source: P.A. 95-192, eff. 8-16-07.)

(50 ILCS 722/20)
Sec. 20. Unidentified persons or human remains identification responsibilities.
(a) If the official with custody of human remains is not a coroner or medical examiner, the official shall immediately notify the coroner or medical examiner of the county in which the remains were found. The coroner or medical examiner shall go to the scene and take charge of the remains.
(b) Notwithstanding any other action deemed appropriate for the handling of the human remains, the medical examiner or coroner shall make reasonable attempts to promptly identify human remains. These actions may include but are not limited to obtaining:
(1) photographs of the human remains (prior to an

autopsy);

(2) dental or skeletal X-rays;
(3) photographs of items found with the human

remains;

(4) fingerprints from the remains, if possible;
(5) samples of tissue suitable for DNA typing, if

possible;

(6) samples of whole bone or hair suitable for DNA

typing, or both;

(7) any other information that may support

identification efforts.

(c) No medical examiner or coroner or any other person shall dispose of, or engage in actions that will materially affect the unidentified human remains before the medical examiner or coroner obtains:
(1) samples suitable for DNA identification,

archiving;

(2) photographs of the unidentified person or human

remains; and

(3) all other appropriate steps for identification

have been exhausted.

(d) Cremation of unidentified human remains is prohibited.
(e) The medical examiner or coroner or the Department of State Police shall make reasonable efforts to obtain prompt DNA analysis of biological samples if the human remains have not been identified by other means within 30 days.
(f) The medical examiner or coroner or the Department of State Police shall seek support from appropriate State and federal agencies for human remains identification efforts. This support may include, but is not limited to, available mitochondrial or nuclear DNA testing, federal grants for DNA testing, or federal grants for crime laboratory or medical examiner or coroner's office improvement.
(g) The Department of State Police shall promptly enter information in federal and State databases that may aid in the identification of human remains. Information shall be entered into federal databases as follows:
(1) information for the National Crime Information

Center shall be entered within 72 hours;

(2) DNA profiles and information shall be entered

into the National DNA Index System (NDIS) within 5 business days after the completion of the DNA analysis and procedures necessary for the entry of the DNA profile; and

(3) information sought by the Violent Criminal

Apprehension Program database shall be entered as soon as practicable.

(h) If the Department of State Police does not input the data directly into the federal databases, the Department of State Police shall consult with the medical examiner or coroner's office to ensure appropriate training of the data entry personnel and the establishment of a quality assurance protocol for ensuring the ongoing quality of data entered in the federal and State databases.
(i) Nothing in this Act shall be interpreted to preclude any medical examiner or coroner's office, the Department of State Police, or a local law enforcement agency from pursuing other efforts to identify unidentified human remains including efforts to publicize information, descriptions, or photographs that may aid in the identification of the unidentified remains, allow family members to identify the missing person, and seek to protect the dignity of the missing person.
(Source: P.A. 95-192, eff. 8-16-07.)

(50 ILCS 722/25)
Sec. 25. Unidentified persons. The coroner or medical examiner shall obtain a DNA sample from any individual whose remains are not identifiable. The DNA sample shall be forwarded to the Department of State Police for inclusion in the State and National DNA Databases.
Prior to the burial or interment of any unknown individual's remains or any unknown individual's body part, the medical examiner or coroner in possession of the remains or body part must assign a DNA log number to the unknown individual or body part. The medical examiner or coroner shall place a tag that is stamped or inscribed with the DNA log number on the individual or body part. The DNA log number shall be stamped on the unidentified individual's toe tag, if possible.
(Source: P.A. 97-679, eff. 2-6-12.)

(50 ILCS 722/95)
Sec. 95. (Amendatory provisions; text omitted).
(Source: P.A. 95-192, eff. 8-16-07; text omitted.)

(50 ILCS 722/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 95-192, eff. 8-16-07.)



50 ILCS 725/ - Uniform Peace Officers' Disciplinary Act.

(50 ILCS 725/1) (from Ch. 85, par. 2551)
Sec. 1. This Act shall be known and may be cited as the "Uniform Peace Officers' Disciplinary Act".
(Source: P.A. 83-981.)

(50 ILCS 725/2) (from Ch. 85, par. 2552)
Sec. 2. For the purposes of this Act, unless clearly required otherwise, the terms defined in this Section have the meaning ascribed herein:
(a) "Officer" means any peace officer, as defined by Section 2-13 of the Criminal Code of 2012, who is employed by any unit of local government or a State college or university, including supervisory and command personnel, and any pay-grade investigator for the Secretary of State as defined in Section 14-110 of the Illinois Pension Code, including Secretary of State sergeants, lieutenants, commanders, and investigator trainees. The term does not include crossing guards, parking enforcement personnel, traffic wardens or employees of any State's Attorney's office.
(b) "Informal inquiry" means a meeting by supervisory or command personnel with an officer upon whom an allegation of misconduct has come to the attention of such supervisory or command personnel, the purpose of which meeting is to mediate a citizen complaint or discuss the facts to determine whether a formal investigation should be commenced.
(c) "Formal investigation" means the process of investigation ordered by a commanding officer during which the questioning of an officer is intended to gather evidence of misconduct which may be the basis for filing charges seeking his or her removal, discharge or suspension in excess of 3 days.
(d) "Interrogation" means the questioning of an officer pursuant to the formal investigation procedures of the respective State agency or local governmental unit in connection with an alleged violation of such agency's or unit's rules which may be the basis for filing charges seeking his or her suspension, removal, or discharge. The term does not include questioning (1) as part of an informal inquiry or (2) relating to minor infractions of agency rules which may be noted on the officer's record but which may not in themselves result in removal, discharge or suspension in excess of 3 days.
(e) "Administrative proceeding" means any non-judicial hearing which is authorized to recommend, approve or order the suspension, removal, or discharge of an officer.
(Source: P.A. 97-1150, eff. 1-25-13.)

(50 ILCS 725/3) (from Ch. 85, par. 2553)
Sec. 3. Whenever an officer is subjected to an interrogation within the meaning of this Act, the interrogation shall be conducted pursuant to Sections 3.1 through 3.11 of this Act.
(Source: P.A. 83-981.)

(50 ILCS 725/3.1) (from Ch. 85, par. 2554)
Sec. 3.1. The interrogation shall take place at the facility to which the investigating officer is assigned, or at the precinct or police facility which has jurisdiction over the place where the incident under investigation allegedly occurred, as designated by the investigating officer.
(Source: P.A. 83-981.)

(50 ILCS 725/3.2) (from Ch. 85, par. 2555)
Sec. 3.2. No officer shall be subjected to interrogation without first being informed in writing of the nature of the investigation. If an administrative proceeding is instituted, the officer shall be informed beforehand of the names of all complainants. The information shall be sufficient as to reasonably apprise the officer of the nature of the investigation.
(Source: P.A. 83-981.)

(50 ILCS 725/3.3) (from Ch. 85, par. 2556)
Sec. 3.3. All interrogations shall be conducted at a reasonable time of day. Whenever the nature of the alleged incident and operational requirements permit, interrogations shall be conducted during the time when the officer is on duty.
(Source: P.A. 83-981.)

(50 ILCS 725/3.4) (from Ch. 85, par. 2557)
Sec. 3.4. The officer under investigation shall be informed in writing of the name, rank and unit or command of the officer in charge of the investigation, the interrogators, and all persons who will be present on the behalf of the employer during any interrogation except at a public administrative proceeding. The officer under investigation shall inform the employer of any person who will be present on his or her behalf during any interrogation except at a public administrative hearing.
(Source: P.A. 94-344, eff. 1-1-06.)

(50 ILCS 725/3.5) (from Ch. 85, par. 2558)
Sec. 3.5. Interrogation sessions shall be of reasonable duration and shall permit the officer interrogated reasonable periods for rest and personal necessities.
(Source: P.A. 83-981.)

(50 ILCS 725/3.6) (from Ch. 85, par. 2559)
Sec. 3.6. The officer being interrogated shall not be subjected to professional or personal abuse, including offensive language.
(Source: P.A. 83-981.)

(50 ILCS 725/3.7) (from Ch. 85, par. 2560)
Sec. 3.7. A complete record of any interrogation shall be made, and a complete transcript or copy shall be made available to the officer under investigation without charge and without undue delay. Such record may be electronically recorded.
(Source: P.A. 83-981.)

(50 ILCS 725/3.8) (from Ch. 85, par. 2561)
Sec. 3.8. Admissions; counsel; verified complaint.
(a) No officer shall be interrogated without first being advised in writing that admissions made in the course of the interrogation may be used as evidence of misconduct or as the basis for charges seeking suspension, removal, or discharge; and without first being advised in writing that he or she has the right to counsel of his or her choosing who may be present to advise him or her at any stage of any interrogation.
(b) Anyone filing a complaint against a sworn peace officer must have the complaint supported by a sworn affidavit. Any complaint, having been supported by a sworn affidavit, and having been found, in total or in part, to contain knowingly false material information, shall be presented to the appropriate State's Attorney for a determination of prosecution.
(Source: P.A. 97-472, eff. 8-22-11.)

(50 ILCS 725/3.9) (from Ch. 85, par. 2562)
Sec. 3.9. The officer under investigation shall have the right to be represented by counsel of his or her choosing and may request counsel at any time before or during interrogation. When such request for counsel is made, no interrogation shall proceed until reasonable time and opportunity are provided the officer to obtain counsel.
If a collective bargaining agreement requires the presence of a representative of the collective bargaining unit during investigations, such representative shall be present during the interrogation, unless this requirement is waived by the officer being interrogated.
(Source: P.A. 83-981.)

(50 ILCS 725/3.10) (from Ch. 85, par. 2563)
Sec. 3.10. Admissions or confessions obtained during the course of any interrogation not conducted in accordance with this Act may not be utilized in any subsequent disciplinary proceeding against the officer.
(Source: P.A. 83-981.)

(50 ILCS 725/3.11) (from Ch. 85, par. 2564)
Sec. 3.11. In the course of any interrogation no officer shall be required to submit to a polygraph test, or any other test questioning by means of any chemical substance, except with the officer's express written consent. Refusal to submit to such tests shall not result in any disciplinary action nor shall such refusal be made part of his or her record.
(Source: P.A. 83-981.)

(50 ILCS 725/4) (from Ch. 85, par. 2565)
Sec. 4. The rights of officers in disciplinary procedures set forth under this Act shall not diminish the rights and privileges of officers that are guaranteed to all citizens by the Constitution and laws of the United States and of the State of Illinois.
(Source: P.A. 83-981.)

(50 ILCS 725/5) (from Ch. 85, par. 2566)
Sec. 5. This Act does not apply to any officer charged with violating any provisions of the Criminal Code of 1961, the Criminal Code of 2012, or any other federal, State, or local criminal law.
(Source: P.A. 97-1150, eff. 1-25-13.)

(50 ILCS 725/6) (from Ch. 85, par. 2567)
Sec. 6. The provisions of this Act apply only to the extent there is no collective bargaining agreement currently in effect dealing with the subject matter of this Act.
(Source: P.A. 83-981.)

(50 ILCS 725/7) (from Ch. 85, par. 2568)
Sec. 7. No officer shall be discharged, disciplined, demoted, denied promotion or seniority, transferred, reassigned or otherwise discriminated against in regard to his or her employment, or be threatened with any such treatment as retaliation for or by reason of his or her exercise of the rights granted by this Act.
(Source: P.A. 83-981.)

(50 ILCS 725/7.5)
(Section scheduled to be repealed on December 31, 2018)
Sec. 7.5. Commission on Police Professionalism.
(a) Recognizing the need to review performance standards governing the professionalism of law enforcement agencies and officers in the 21st century, the General Assembly hereby creates the Commission on Police Professionalism.
(b) The Commission on Police Professionalism shall be composed of the following members:
(1) one member of the Senate appointed by the

President of the Senate;

(2) one member of the Senate appointed by the Senate

Minority Leader;

(3) one member of the House of Representatives

appointed by the Speaker of the House of Representatives;

(4) one member of the House of Representatives

appointed by the House Minority Leader;

(5) one active duty law enforcement officer who is a

member of a certified collective bargaining unit appointed by the Governor;

(6) one active duty law enforcement officer who is a

member of a certified collective bargaining unit appointed by the President of the Senate;

(7) one active duty law enforcement officer who is a

member of a certified collective bargaining unit appointed by the Senate Minority Leader;

(8) one active duty law enforcement officer who is a

member of a certified collective bargaining unit appointed by the Speaker of the House of Representatives;

(9) one active duty law enforcement officer who is a

member of a certified collective bargaining unit appointed by the House Minority Leader;

(10) the Director of State Police, or his or her

designee;

(10.5) the Superintendent of the Chicago Police

Department, or his or her designee;

(11) the Executive Director of the Law Enforcement

Training Standards Board, or his or her designee;

(12) the Director of a statewide organization

representing Illinois sheriffs;

(13) the Director of a statewide organization

representing Illinois chiefs of police;

(14) the Director of a statewide fraternal

organization representing sworn law enforcement officers in this State;

(15) the Director of a benevolent association

representing sworn police officers in this State;

(16) the Director of a fraternal organization

representing sworn law enforcement officers within the City of Chicago; and

(17) the Director of a fraternal organization

exclusively representing sworn Illinois State Police officers.

(c) The President of the Senate and the Speaker of the House of Representatives shall each appoint a joint chairperson to the Commission. The Law Enforcement Training Standards Board shall provide administrative support to the Commission.
(d) The Commission shall meet regularly to review the current training and certification process for law enforcement officers, review the duties of the various types of law enforcement officers, including auxiliary officers, review the standards for the issuance of badges, shields, and other police and agency identification, review officer-involved shooting investigation policies, review policies and practices concerning the use of force and misconduct by law enforcement officers, and examine whether law enforcement officers should be licensed. For the purposes of this subsection (d), "badge" means an officer's department issued identification number associated with his or her position as a police officer with that Department.
(e) The Commission shall submit a report of its findings and legislative recommendations to the General Assembly and Governor on or before September 30, 2018.
(f) This Section is repealed on December 31, 2018.
(Source: P.A. 100-319, eff. 8-24-17.)

(50 ILCS 725/8)
Sec. 8. (Repealed).
(Source: P.A. 99-494, eff. 12-17-15. Repealed internally, eff. 4-1-16.)



50 ILCS 727/ - Police and Community Relations Improvement Act.

Article 1 - Police and Community Relations Improvement Act

(50 ILCS 727/Art. 1 heading)

(50 ILCS 727/1-1)
Sec. 1-1. Short title. This Article may be cited as the Police and Community Relations Improvement Act. References in this Article to "this Act" mean this Article.
(Source: P.A. 99-352, eff. 1-1-16.)

(50 ILCS 727/1-5)
Sec. 1-5. Definitions. As used in this Act:
"Law enforcement agency" means an agency of this State or unit of local government which is vested by law or ordinance with the duty to maintain public order and to enforce criminal laws or ordinances.
"Law enforcement officer" or "officer" means any person employed by a State, county, or municipality as a policeman, peace officer, or in some like position involving the enforcement of the law and protection of public interest at the risk of the person's life.
"Officer-involved death" means any death of an individual that results directly from an action or directly from an intentional omission, including unreasonable delay involving a person in custody or intentional failure to seek medical attention when the need for treatment is apparent, of a law enforcement officer while the officer is on duty, or otherwise acting within the scope of his or her employment, or while the officer is off duty, but performing activities that are within the scope of his or her law enforcement duties. "Officer-involved death" includes any death resulting from a motor vehicle accident, if the law enforcement officer was engaged in law enforcement activity involving the individual or the individual's vehicle in the process of apprehension or attempt to apprehend.
(Source: P.A. 99-352, eff. 1-1-16.)

(50 ILCS 727/1-10)
Sec. 1-10. Investigation of officer-involved deaths; requirements.
(a) Each law enforcement agency shall have a written policy regarding the investigation of officer-involved deaths that involve a law enforcement officer employed by that law enforcement agency.
(b) Each officer-involved death investigation shall be conducted by at least 2 investigators, or an entity or agency comprised of at least 2 investigators, one of whom is the lead investigator. The lead investigator shall be a person certified by the Illinois Law Enforcement Training Standards Board as a Lead Homicide Investigator, or similar training approved by the Illinois Law Enforcement Training Standards Board or the Department of State Police, or similar training provided at an Illinois Law Enforcement Training Standards Board certified school. No investigator involved in the investigation may be employed by the law enforcement agency that employs the officer involved in the officer-involved death, unless the investigator is employed by the Department of State Police and is not assigned to the same division or unit as the officer involved in the death.
(c) In addition to the requirements of subsection (b) of this Section, if the officer-involved death being investigated involves a motor vehicle accident, at least one investigator shall be certified by the Illinois Law Enforcement Training Standards Board as a Crash Reconstruction Specialist, or similar training approved by the Illinois Law Enforcement Training Standards Board or the Department of State Police, or similar training provided at an Illinois Law Enforcement Training Standards Board certified school. Notwithstanding the requirements of subsection (b) of this Section, the policy for a law enforcement agency, when the officer-involved death being investigated involves a motor vehicle collision, may allow the use of an investigator who is employed by that law enforcement agency and who is certified by the Illinois Law Enforcement Training Standards Board as a Crash Reconstruction Specialist, or similar training approved by the Illinois Law Enforcement Training and Standards Board, or similar certified training approved by the Department of State Police, or similar training provided at an Illinois Law Enforcement Training and Standards Board certified school.
(d) The investigators conducting the investigation shall, in an expeditious manner, provide a complete report to the State's Attorney of the county in which the officer-involved death occurred.
(e) If the State's Attorney, or a designated special prosecutor, determines there is no basis to prosecute the law enforcement officer involved in the officer-involved death, or if the law enforcement officer is not otherwise charged or indicted, the investigators shall publicly release a report.
(Source: P.A. 99-352, eff. 1-1-16.)

(50 ILCS 727/1-15)
Sec. 1-15. Intra-agency investigations. This Act does not prohibit any law enforcement agency from conducting an internal investigation into the officer-involved death if the internal investigation does not interfere with the investigation conducted under the requirements of Section 1-10 of this Act.
(Source: P.A. 99-352, eff. 1-1-16.)

(50 ILCS 727/1-20)
Sec. 1-20. Compensation for investigations. Compensation for participation in an investigation of an officer-involved death under Section 1-10 of this Act may be determined in an intergovernmental or interagency agreement.
(Source: P.A. 99-352, eff. 1-1-16.)

(50 ILCS 727/1-25)
Sec. 1-25. Drug and alcohol testing.
(a) As used in this Section, "officer-involved shooting" means any instance when a law enforcement officer discharges his or her firearm, causing injury or death to a person or persons, during the performance of his or her official duties or in the line of duty.
(b) Each law enforcement agency shall adopt a written policy regarding drug and alcohol testing following an officer-involved shooting. The written policy adopted by the law enforcement agency must include the following requirements:
(1) each law enforcement officer who is involved in

an officer-involved shooting must submit to drug and alcohol testing; and

(2) the drug and alcohol testing must be completed

as soon as practicable after the officer-involved shooting but no later than the end of the involved officer's shift or tour of duty.

(Source: P.A. 100-389, eff. 8-25-17.)



Article 5 - (The Uniform Crime Reporting Act is compiled at 50 ILCS 709/)

(50 ILCS 727/Art. 5 heading)



Article 10 - (The Law Enforcement Officer-Worn Body Camera Act is compiled at 50 ILCS 706/)

(50 ILCS 727/Art. 10 heading)



Article 20 - Amendatory Provisions

(50 ILCS 727/Art. 20 heading)

(50 ILCS 727/20-105)
Sec. 20-105. (Amendatory provisions; text omitted).
(Source: P.A. 99-352, eff. 1-1-16; text omitted.)

(50 ILCS 727/20-110)
Sec. 20-110. (Amendatory provisions; text omitted).
(Source: P.A. 99-352, eff. 1-1-16; text omitted.)

(50 ILCS 727/20-115)
Sec. 20-115. (Amendatory provisions; text omitted).
(Source: P.A. 99-352, eff. 1-1-16; text omitted.)

(50 ILCS 727/20-120)
Sec. 20-120. The Criminal Identification Act is amended by repealing Section 5.1.
(Source: P.A. 99-352, eff. 1-1-16.)

(50 ILCS 727/20-125)
Sec. 20-125. (Amendatory provisions; text omitted).
(Source: P.A. 99-352, eff. 1-1-16; text omitted.)

(50 ILCS 727/20-126)
Sec. 20-126. (Amendatory provisions; text omitted).
(Source: P.A. 99-352, eff. 8-12-15; text omitted.)

(50 ILCS 727/20-127)
Sec. 20-127. (Amendatory provisions; text omitted).
(Source: P.A. 99-352, eff. 8-12-15; text omitted.)

(50 ILCS 727/20-128)
Sec. 20-128. (Amendatory provisions; text omitted).
(Source: P.A. 99-352, eff. 8-12-15; text omitted.)

(50 ILCS 727/20-129)
Sec. 20-129. (Amendatory provisions; text omitted).
(Source: P.A. 99-352, eff. 8-12-15; text omitted.)

(50 ILCS 727/20-130)
Sec. 20-130. (Amendatory provisions; text omitted).
(Source: P.A. 99-352, eff. 1-1-16; text omitted.)

(50 ILCS 727/20-135)
Sec. 20-135. (Amendatory provisions; text omitted).
(Source: P.A. 99-352, eff. 1-1-16; text omitted.)

(50 ILCS 727/20-140)
Sec. 20-140. (Amendatory provisions; text omitted).
(Source: P.A. 99-352, eff. 8-12-15; text omitted.)

(50 ILCS 727/20-145)
Sec. 20-145. (Amendatory provisions; text omitted).
(Source: P.A. 99-352, eff. 1-1-16; text omitted.)

(50 ILCS 727/20-150)
Sec. 20-150. (Amendatory provisions; text omitted).
(Source: P.A. 99-352, eff. 1-1-16; text omitted.)

(50 ILCS 727/20-155)
Sec. 20-155. (Amendatory provisions; text omitted).
(Source: P.A. 99-352, eff. 1-1-16; text omitted.)

(50 ILCS 727/20-160)
Sec. 20-160. (Amendatory provisions; text omitted).
(Source: P.A. 99-352, eff. 1-1-16; text omitted.)

(50 ILCS 727/20-165)
Sec. 20-165. (Amendatory provisions; text omitted).
(Source: P.A. 99-352, eff. 1-1-16; text omitted.)



Article 25 - Effective Date

(50 ILCS 727/Art. 25 heading)

(50 ILCS 727/25-999)
Sec. 25-999. Effective date. This Section, Sections 20-126, 20-127, 20-128, and 20-129, and the changes made in Section 20-140 of Article 20 of this amendatory Act of the 99th General Assembly adding Section 8 to the Uniform Peace Officers' Disciplinary Act take effect upon becoming law.
(Source: P.A. 99-352, eff. 8-12-15.)






50 ILCS 730/ - Parade Police Protection Charge Waiver Act.

(50 ILCS 730/0.01) (from Ch. 85, par. 6040)
Sec. 0.01. Short title. This Act may be cited as the Parade Police Protection Charge Waiver Act.
(Source: P.A. 86-1324.)

(50 ILCS 730/1) (from Ch. 85, par. 6041)
Sec. 1. Any unit of local government may waive charges and fees for police protection for any parade held within the unit of local government on not more than 2 federally designated holidays each year by a Congressionally or State chartered veterans organization.
(Source: P.A. 85-385.)



50 ILCS 740/ - Illinois Fire Protection Training Act.

(50 ILCS 740/1) (from Ch. 85, par. 531)
Sec. 1. Legislative Declaration. It is declared as a matter of legislative determination that in order to promote and protect the health, safety and welfare of the public, it is necessary and in the public interest to provide for the encouraging and aiding of municipalities, counties and other local governmental agencies of this State in their efforts to raise the level of local fire protection by upgrading and maintaining a high level of training for fire protection personnel. It is declared to be the responsibility of the Office of the State Fire Marshal to encourage the participation of local governmental units in the programs established by the Office and to aid in the establishment of adequate training facilities.
(Source: P.A. 80-147.)

(50 ILCS 740/2) (from Ch. 85, par. 532)
Sec. 2. Definitions. As used in this Act, unless the context requires otherwise:
a. Office means the Office of the State Fire Marshal.
b. "Local governmental agency" means any local governmental unit or municipal corporation in this State. It does not include the State of Illinois or any office, officer, department, division, bureau, board, commission, or agency of the State except: (i) a State controlled university, college, or public community college, or (ii) the Office of the State Fire Marshal.
c. "School" means any school located within the State of Illinois whether privately or publicly owned which offers a course in fire protection training or related subjects and which has been approved by the Office.
d. "Trainee" means a recruit fire fighter required to complete initial minimum basic training requirements at an approved school to be eligible for permanent employment as a fire fighter.
e. "Fire protection personnel" and "fire fighter" means any person engaged in fire administration, fire prevention, fire suppression, fire education and arson investigation, including any permanently employed, trainee or volunteer fire fighter, whether or not such person, trainee or volunteer is compensated for all or any fraction of his time.
f. "Basic training" and "basic level" shall mean the Basic Operations Firefighter program as promulgated by the rules and regulations of the Office.
(Source: P.A. 96-974, eff. 7-2-10; 97-782, eff. 1-1-13.)

(50 ILCS 740/3) (from Ch. 85, par. 533)
Sec. 3. This Act shall be administered by the Office of the State Fire Marshal.
(Source: P.A. 80-147.)

(50 ILCS 740/6) (from Ch. 85, par. 536)
Sec. 6. Acceptance of contributions, etc. - Deposit of funds. The Office may accept contributions, capital grants, gifts, donations, services or other financial assistance from any individual, association, corporation or other organization, having a legitimate interest in fire protection training and personnel and from the United States of America and any of its agencies or instrumentalities, corporate or otherwise. Such amounts of money so received shall be deposited in the fund created by Section 10 of this Act and may be expended, along with moneys obtained from the State of Illinois, for the purposes specified in that Section.
(Source: P.A. 80-147.)

(50 ILCS 740/7) (from Ch. 85, par. 537)
Sec. 7. Selection and certification of schools. The Office shall select and certify the fire training program at the University of Illinois and other schools within the State of Illinois for the purpose of providing basic training for trainees, and advanced or inservice training for permanent fire protection personnel which schools may be either publicly or privately owned and operated.
(Source: P.A. 80-147.)

(50 ILCS 740/8) (from Ch. 85, par. 538)
Sec. 8. Rules and minimum standards for schools. The Office shall adopt rules and minimum standards for such schools which shall include but not be limited to the following:
a. Minimum courses of study, resources, facilities,

apparatus, equipment, reference material, established records and procedures as determined by the Office.

b. Minimum requirements for instructors.
c. Minimum basic training requirements, which a

trainee must satisfactorily complete before being eligible for permanent employment as a fire fighter in the fire department of a participating local governmental agency. Those requirements shall include training in first aid (including cardiopulmonary resuscitation) and training in the administration of opioid antagonists as defined in paragraph (1) of subsection (e) of Section 5-23 of the Alcoholism and Other Drug Abuse and Dependency Act.

(Source: P.A. 99-480, eff. 9-9-15.)

(50 ILCS 740/9) (from Ch. 85, par. 539)
Sec. 9. Training participation; funding. All local governmental agencies and individuals may elect to participate in the training programs under this Act, subject to the rules and regulations of the Office. The participation may be for certification only, or for certification and reimbursement for training expenses as further provided in this Act. To be eligible to receive reimbursement for training of individuals, a local governmental agency shall require by ordinance that a trainee complete a basic course approved by the Office, and pass the State test for certification at the basic level within the probationary period as established by the local governmental agency. A certified copy of the ordinance must be on file with the Office.
Individuals who have retired from active fire service duties and are officially affiliated with fire service training, mutual aid, incident command, fire ground operations, or staff support for public fire service organizations shall not be prohibited from receiving training certification from the Office on the ground that they are not employed or otherwise engaged by an organized Illinois fire department if they otherwise meet the minimum certification standards set by the Office.
Employees of the Office shall not be prohibited from receiving training certifications from the Office on the grounds that they are not employed or otherwise engaged by an organized Illinois fire department if they otherwise meet the minimum certification standards set by the Office and the certifications are directly related to their job-related duties, as determined by the Office.
The Office may by rule provide for reimbursement funding for trainees who are volunteers or paid on call fire protection personnel beyond their probationary period, but not to exceed 3 years from the date of initial employment. The Office may reimburse for basic or advanced training of individuals who were permanently employed fire protection personnel prior to the date of the ordinance. Individuals may receive reimbursement if employed by a unit of local government that participates for reimbursement funding and the individual is otherwise eligible.
Failure of any trainee to complete the basic training and certification within the required period will render that individual and local governmental agency ineligible for reimbursement funding for basic training for that individual in the fiscal year in which his probationary period ends. The individual may later become certified without reimbursement.
Any participating local governmental agency may elect to withdraw from the training program by repealing the original ordinance, and a certified copy of the ordinance must be filed with the Office.
(Source: P.A. 96-215, eff. 8-10-09; 97-782, eff. 1-1-13.)

(50 ILCS 740/10) (from Ch. 85, par. 540)
Sec. 10. Training expenses; reimbursement. The Office, not later than May 30th of each year, from funds appropriated for this purpose, shall reimburse the local governmental agencies or individuals participating in the training program in an amount equaling one-half of the total sum paid by them during the period established by the Office for tuition at training schools, salary of trainees while in school, necessary travel expenses, and room and board for each trainee. In addition to reimbursement provided herein by the Office to the local governmental agencies for participation by trainees, the Office in each year shall reimburse the local governmental agencies participating in the training program for permanent fire protection personnel in the same manner as trainees for each training program. No more than 50% of the reimbursements distributed to local governmental agencies in any fiscal year shall be distributed to local governmental agencies of more than 500,000 persons. If at the time of the annual reimbursement to local governmental agencies participating in the training program there is an insufficient appropriation to make reimbursement in full, the appropriation shall be apportioned among the participating local governmental agencies. No local governmental agency which shall alter or change in any manner any of the training programs as promulgated under this Act or fail to comply with rules and regulations promulgated under this Act shall be entitled to receive any matching funds under this Act. Submitting false information to the Office is a Class B misdemeanor.
(Source: P.A. 97-782, eff. 1-1-13.)

(50 ILCS 740/11) (from Ch. 85, par. 541)
Sec. 11. Rules and regulations. The Office may make, amend, and rescind those rules and regulations as may be necessary to carry out the provisions of this Act. The Office may make rules and regulations establishing the fees to be paid for administration of examinations, certification of schools, and certification of fire fighters.
(Source: P.A. 89-180, eff. 7-19-95; 90-20, eff. 6-20-97.)

(50 ILCS 740/12) (from Ch. 85, par. 542)
Sec. 12. Advanced training programs. The Office, in its discretion, may adopt rules and minimum standards for advanced training programs for permanent fire protection personnel in addition to the basic training programs. The training for permanent fire protection personnel may be given in any schools selected by the Office. Such training, if offered, may be discontinued by the school upon either a temporary or permanent basis. Local governmental agencies which have elected to participate in the recruit training program may elect to participate in the advanced, training for permanent fire protection personnel but non-participation in the advanced program shall not in any way affect the right of governmental agencies to participate in the trainee program. The failure of any permanent fire protection employee to successfully complete any course herein authorized shall not affect his status as a member of the fire department of any local governmental agency.
(Source: P.A. 80-147.)

(50 ILCS 740/12.5)
Sec. 12.5. In-service training; opioid antagonists. The Office shall distribute an in-service training program for fire fighters in the administration of opioid antagonists as defined in paragraph (1) of subsection (e) of Section 5-23 of the Alcoholism and Other Drug Abuse and Dependency Act that is developed by the Department of Human Services in accordance with that Section. As used in this Section 12.5, the term "fire fighters" includes full-time or part-time fire fighters, but does not include auxiliary, reserve, or volunteer firefighters.
(Source: P.A. 99-480, eff. 9-9-15.)

(50 ILCS 740/13) (from Ch. 85, par. 543)
Sec. 13. Additional powers and Duties. In addition to the other powers and duties given to the Office by this Act, the Office:
(1) may employ a Director of Personnel Standards and Education and other necessary clerical and technical personnel;
(2) may make such reports and recommendations to the Governor and the General Assembly in regard to fire protection personnel, standards, education, and related topics as it deems proper;
(3) shall report to the Governor and the General Assembly no later than March 1 of each year the affairs and activities of the Office for the preceding year.
The requirement for reporting to the General Assembly shall be satisfied by filing copies of the report with the Speaker, the Minority Leader and the Clerk of the House of Representatives and the President, the Minority Leader and the Secretary of the Senate and the Legislative Research Unit, as required by Section 3.1 of "An Act to revise the law in relation to the General Assembly", approved February 25, 1874, as amended, and filing such additional copies with the State Government Report Distribution Center for the General Assembly as is required under paragraph (t) of Section 7 of the State Library Act.
(Source: P.A. 84-1438.)

(50 ILCS 740/15) (from Ch. 85, par. 545)
Sec. 15. Short title.
This Act shall be known and may be cited as the "Illinois Fire Protection Training Act".
(Source: P.A. 77-1665.)



50 ILCS 741/ - Regional Fire Protection Agency Act.

(50 ILCS 741/1)
Sec. 1. Short title. This Act may be cited as the Regional Fire Protection Agency Act.
(Source: P.A. 98-1095, eff. 8-26-14.)

(50 ILCS 741/5)
Sec. 5. Purpose and creation.
(a) Purpose. The General Assembly finds the consolidation of fire protection services on a regional basis provided by fire departments throughout the State of Illinois to be an economic benefit. Therefore, this Act establishes procedures for the creation of Regional Fire Protection Agencies that encompass wider service areas by combining existing fire departments and extending service areas of these departments into under-served geographic areas. It is the expressed intent of the General Assembly that Regional Fire Protection Agencies shall achieve a net savings in the cost of providing fire protection services, emergency medical services, and related services in the expanded service area by reducing and eliminating costs including, but not limited to, duplicative or excessive administrative and operational services, equipment, facilities, and capital expenditures, without a reduction in the quality or level of these services.
(b) Creation. A Regional Fire Protection Agency may be formed by filing voter-initiated petitions for the purposes of integrating existing service areas of contiguous units of local government providing fire protection services to achieve the purposes of this Act.
(Source: P.A. 98-1095, eff. 8-26-14.)

(50 ILCS 741/7)
Sec. 7. Application. This Act does not apply to any unit of local government that has entered into a consolidation agreement with one or more units of local government that includes the consolidation of the delivery of fire protection or emergency medical services under a single chain of command. Additionally, this Act does not apply to any unit of local government that has adopted a resolution declaring the intent to consolidate the delivery of fire protection or emergency medical services under a single chain of command with one or more units of local government. The resolution shall exempt the local government from the provisions of this Act for one year following its passage. The existence of an automatic aid agreement or mutual aid agreements does not constitute a consolidation for the purposes of this Section.
(Source: P.A. 98-1095, eff. 8-26-14.)

(50 ILCS 741/10)
Sec. 10. Definitions. The definitions in this Section apply throughout this Act unless the context clearly requires otherwise:
"Board" means the governing body of a Regional Fire Protection Agency.
"Fire protection jurisdiction" means a fire protection district, municipal fire department, or service organized under Section 5-1056.1 of the Counties Code, Sections 195 and 200 of the Illinois Township Code, Section 10-2.1 of the Illinois Municipal Code, or the Illinois Fire Protection District Act.
"Joint Committee" means the group consisting of the parties appointed by the court in accordance with the procedures of this Act after a petition has been filed to create a Regional Fire Protection Agency. The Joint Committee meets for the limited purpose of negotiating the terms of an intergovernmental agreement to create and implement a Regional Fire Protection Agency.
"Property Tax" or "Tax" has the same meaning as the term "Tax", as defined in Section 1-145 of the Property Tax Code.
"Regional Fire Protection Agency" or "Agency" means a fire protection organization formed pursuant to this Act that combines 2 or more units of local government with a unified command and operations that has boundaries that are coextensive with 2 or more adjacent units of local government and has been created by a referendum under this Act.
"Special Mediator" means an individual who possesses the qualifications specified in this Act and shall facilitate the negotiation of an intergovernmental agreement to create a Regional Fire Protection Agency.
(Source: P.A. 98-1095, eff. 8-26-14.)

(50 ILCS 741/15)
Sec. 15. Elections and referenda. When a referendum is submitted under this Act for approval or rejection by the electors, the time and manner of conducting a referendum, including petition signature requirements, shall be in accordance with the general election law of the State. The creation of any Regional Fire Protection Agency by referendum shall be secured by an intergovernmental agreement that includes terms that meet the standards set forth in Section 25 of this Act.
(Source: P.A. 98-1095, eff. 8-26-14.)

(50 ILCS 741/20)
Sec. 20. Notice to the Office of the State Fire Marshal. The Office of the State Fire Marshal shall be served notice as to any plans of 2 or more units of local government to combine fire protection or emergency medical services, or both, as follows:
(1) Whenever a county clerk or other election

authority places upon a ballot the question of creating or altering an Agency or fire protection jurisdiction, the clerk or other election authority shall notify the Office of the State Fire Marshal that the proposition is to be put before the electorate. The notice shall be sent to the Office of the State Fire Marshal within 10 business days after the question is certified to the clerk or other election authority.

(2) Whenever the governing bodies of 2 or more

adjacent fire protection jurisdictions conduct a public hearing to consider a plan to combine 2 or more fire protection jurisdiction service areas by intergovernmental agreement, the clerk of each unit of local government to be party to such an intergovernmental agreement shall notify the Office of the State Fire Marshal that the units of local government are considering such a plan. The notice shall be sent to the Office of the State Fire Marshal within 10 business days after notice of the meeting is published.

(3) Whenever the governing bodies of 2 or more

adjacent fire protection jurisdictions enter into an agreement to combine 2 or more fire protection jurisdiction service areas by intergovernmental agreement, the clerk of each unit of local government to be party to such an intergovernmental agreement shall notify the Office of the State Fire Marshal that the units of local government have entered into the intergovernmental agreement. The notice shall be sent to the Office of the State Fire Marshal within 10 business days after notice of the meeting is published.

(Source: P.A. 98-1095, eff. 8-26-14.)

(50 ILCS 741/25)
Sec. 25. Creation of an Agency by petition and referendum.
(a) Petition. A Regional Fire Protection Agency may exclusively be formed upon petition signed by the lesser of: (i) at least 8% of the total votes cast for candidates for Governor in the preceding gubernatorial election in each of the units of local government included in the Regional Fire Protection Agency; or (ii) at least 500 legal voters in each of the units of local government to be included in the Regional Fire Protection Agency. The petition shall be filed in the circuit court of the county in which the greater part of the land of the proposed Regional Fire Protection Agency shall be situated. The petition shall set forth the names of the units of local government proposed to be included, the name of the proposed Regional Fire Protection Agency, the benefits of consolidating the units of local government within a Regional Fire Protection Agency, the names of the representatives of the petitioners from each unit of local government who shall be authorized to serve on the Joint Committee, and up to 3 alternate representatives from each unit of local government in the event a designated representative ceases to be an elector of their jurisdiction or resigns from the Joint Committee. Upon its filing, the petition shall be presented to the court, and the court shall fix the date and hour for a hearing.
(b) Notice of hearing. Upon the filing of the petition, the court shall set a hearing date that is at least 4 weeks, but not more than 8 weeks, after the date the petition is filed. The court, clerk, petitioner's counsel, or sheriff shall, upon order of the court, give notice 21 days before the hearing in one or more daily or weekly newspapers of general circulation in each county where an affected unit of local government is organized. The notice must describe the units of local government to be included and shall state that if the conditions required by this Section are met, then the proposition for the creation of the Agency shall be submitted to the voters of the units of local government in the proposed Agency by order of the court.
(c) Hearing and referendum. At the hearing, the court shall first determine whether the petition is supported by the required number of valid signatures of legal voters within the contiguous units of local government. If the petition is proper, then the court shall remand the matter to a Special Mediator who shall mediate the negotiations regarding the terms of an intergovernmental agreement by the members of the Joint Committee as provided in subsection (d) of this Section. The Special Mediator shall be a member of the bar of the State of Illinois or a member of the faculty of an accredited law school. The Special Mediator shall have practiced law for at least 7 years and be knowledgeable about municipal, labor, employment, and election law. The Special Mediator shall be free of any conflicts of interest. The Special Mediator shall have strong mediation skills and the temperament and training to listen well, facilitate communication, and assist with negotiations. Special Mediators shall have sufficient experience and familiarity with municipal, labor, employment, and election law to provide a credible evaluation and assessment of relative positions. The Special Mediator assigned to mediate the Joint Committee's negotiations shall be selected by the members of the Joint Committee from a panel of 7 individuals provided by the Joint Labor Management Committee, as it is defined in Section 50 of the Fire Department Promotion Act. The panel shall be randomly selected by the Joint Labor Management Committee from a master list maintained by the Joint Labor Management Committee consisting of at least 14 qualified Special Mediators. If the members fail to agree, the court shall appoint the Special Mediator. The Joint Committee may elect to conduct negotiations without the assistance of the Special Mediator upon a majority vote of the Joint Committee. To certify a question for referendum, the court must find that: (i) based upon a preponderance of the evidence, at least 2 of the 3 Joint Committee representatives appointed by the court for each unit of local government included in the proposed Agency have executed an intergovernmental agreement that includes terms that are in compliance with the requirements under subsection (d) of this Section; (ii) the terms of an agreed-upon intergovernmental agreement have been approved by the requisite governing bodies of each of the units of local government; and (iii) should the terms of an agreed-upon intergovernmental agreement change the terms of the collective bargaining agreement for a bargaining unit of employees of any local unit of government of the proposed Regional Fire Protection Agency, any affected collective bargaining units must also approve all such changes in the terms of the collective bargaining agreement.
(d) Joint Committee. The court shall allow appointments to the Joint Committee as follows:
(1) A representative of each unit of local government

included within the proposed service area of the proposed Agency.

(2) A representative of each collective bargaining

unit that is a party to a collective bargaining agreement with a unit of local government to provide fire suppression or emergency medical services, or both, included within the proposed Agency.

(3) A representative for the petitioners from each

unit of local government included within the proposed Agency, as designated by the petition, or, if none are designated or willing to serve, then chosen by the court from among the legal voters that signed the petition.

(e) Joint Committee negotiations. After remand, the Special Mediator shall schedule a meeting of the Joint Committee and facilitate the members in negotiating the terms of an intergovernmental agreement. The first order of business shall be to establish a financial baseline for the current costs of fire and emergency medical services provided by the units of local government party to the Joint Committee. To this end, each unit of local government party to the Joint Committee shall disclose to the Joint Committee the total aggregate expenditures it allocates for providing all fire, rescue, and emergency medical services. These expenditures shall include, but are not limited to, the following cost factors: (i) all expenses from the corporate fund and other operational funds related to fire protection services, whether direct or indirect, for the current fiscal year; and (ii) all costs, whether direct or indirect, paid from other funds, including, but not limited to, capital or building funds, pension funds, workers' compensation funds, health insurance funds, enterprise funds, administrative funds, and all other funds from which money is, or may be, paid or transferred to pay for the administration and compensation or benefits for employees or persons assigned to provide fire or emergency medical services or related services, equipment, and buildings and their maintenance or operation and debt service for any expenditures related to these or related cost factors.
The Special Mediator or the court, or both if necessary, shall facilitate the computation and production of this financial baseline unless the Joint Committee elects to conduct negotiations without the assistance of the Special Mediator. The financial baseline shall serve as the predicate to: (i) the annual contributions to be made by each unit of local government to the costs of providing fire and emergency medical services to the service area established for the proposed Regional Fire Protection Agency; and (ii) for the court's findings pursuant to subsection (f) of this Section.
The Joint Committee may take note or give due consideration to available resources, studies, and plans that may facilitate the resolution of issues relating to the terms of an agreement. Negotiations may continue for a period of 90 days or, if the court determines that additional time will facilitate agreement, longer.
If no agreement is reached, the court shall dismiss the petition. If an agreement is reached, the court shall schedule an evidentiary hearing with notice to determine if the terms of the agreement are in compliance with the requirements of subsection (f) of this Section. The expenses of the Special Mediator shall be apportioned equally among the included units of local government unless the parties agree otherwise in the intergovernmental agreement.
If the intergovernmental agreement has been approved by the governing bodies of at least 2 units of local government included in the original petition, then the petition may proceed, provided that the agreement is also executed by at least 2 of 3 Joint Committee representatives from each affected unit of local government included in the original petition. The units of local government that did not consent to inclusion shall be dismissed, and an amended petition on behalf of the consenting units of local government shall be scheduled for an evidentiary hearing.
The persons or entities, or their duly authorized representatives, that shall have standing to present evidence at the hearing are the petitioners, the units of local government that sought to be included in the proposed Agency, and the representatives of each collective bargaining unit that is a party to a collective bargaining agreement with a fire protection jurisdiction within a unit of local government included within the proposed Agency.
If the court finds, by a preponderance of the evidence, that the petition is supported by a proper intergovernmental agreement, the court shall enter an order certifying the proposition to the proper election officials, who shall submit the question of the creation of the proposed Agency to the legal voters of each included unit of local government at the next election. Notice of the election shall be given and the election conducted in the manner provided by the general election law. The notice shall state the boundaries of the proposed Agency.
The question shall be submitted in substantially the following form:
Shall the service areas of (names of existing units

of local government to be combined) be combined to create the (name of the Regional Fire Protection Agency)?

Responses shall be recorded as "Yes" or "No".
A written statement of the election results shall be filed with the court. If, in each unit of local government included within the boundaries of the Regional Fire Protection Agency, a majority of the voters voting on the question favor the proposition, then the court shall issue an order stating that the Agency has been approved.
(f) Intergovernmental agreement; minimum standards of service. The terms of the intergovernmental agreement shall ensure that all of the following standards of service are met:
(1) The formation of the Agency shall result in no

net increase in the cost of fire protection services and emergency medical services to the units of local government in the proposed Agency due to the reduction or elimination of duplicative administrative costs, operational costs, equipment costs, or capital expenditures unless members of the Joint Committee can demonstrate that an increase in the cost to a participating unit of local government is justified by a corresponding increase in the level of services provided under the terms of the intergovernmental agreement.

(2) The formation of the Agency shall not increase

the average response times in any included unit of local government.

(3) Agencies shall have no independent ability to

levy taxes and shall rely on the fiscal support and contributions from component fire protection jurisdictions, as required under the terms of the intergovernmental agreement.

(Source: P.A. 100-201, eff. 8-18-17.)

(50 ILCS 741/30)
Sec. 30. Judicial notice. All courts in this State shall take judicial notice of the existence of any Agency organized under this Act, and every such Agency shall constitute a body corporate that may sue or be sued in all courts.
(Source: P.A. 98-1095, eff. 8-26-14.)

(50 ILCS 741/35)
Sec. 35. Support. Notwithstanding any provision of this Act, a Regional Fire Protection Agency may receive supplementary funding, fiscal support, or other revenue or property consideration from the State, including the Office of the State Fire Marshal, a county, or any other unit of local government, to defray the expenses of organizing a new Agency or as may be deemed necessary or appropriate, and may be appropriated by that entity to the Agency.
(Source: P.A. 98-1095, eff. 8-26-14.)

(50 ILCS 741/40)
Sec. 40. Enforcement of an intergovernmental agreement. In the event of a default of payment, the Agency shall be authorized to secure collection of promised contributions from the defaulting unit of local government by court order authorizing the interception of or turning over of: (1) monies deposited or to be deposited into any fund of the defaulting unit of local government; or (2) grants or other revenues or taxes expected to be received by the unit of local government from the State, county, or federal government, including taxes imposed by the governmental unit pursuant to a grant of authority by the State, such as property, sales or use taxes or utility taxes.
Any interception authorized under this Section by the Agency shall be valid and binding from the time the interception order is made until the defaulting unit of local government has paid in full its past due obligations to the Agency and has been current in its obligations to the Agency for a minimum of 12 months. The revenues, monies, and other funds intercepted and to be intercepted by the Agency shall immediately be subject to the Agency's lien. The lien shall be valid and binding against all parties having claims of any kind in tort, contract, or otherwise against the defaulting unit of local government, irrespective of whether such parties have notice. Under any such interception, a defaulting unit of local government may bind itself to impose rates, charges, or taxes to the fullest extent permitted by applicable law. Any ordinance, resolution, trust agreement, or other instrument by which a lien is created shall be filed in the records of the Agency.
The State Treasurer, the State Comptroller, the Department of Revenue, the Department of Transportation, and any county official charged with collecting and disbursing property taxes shall deposit or cause to be deposited any amount of grants or other revenues or taxes expected to be received by the defaulting unit of local government from that official or entity that has been pledged to the defaulting unit of local government, directly into a designated escrow account established by the Agency at a trust company or bank having trust powers, unless otherwise prohibited by law. The court order authorizing that disposition shall, within 10 days after issuance, be filed with the official or entity with custody of the garnished grants or other revenues or taxes.
(Source: P.A. 98-1095, eff. 8-26-14.)

(50 ILCS 741/45)
Sec. 45. Initial startup.
(a) An Agency shall commence operations no later than 90 days after the date of the election unless an alternative date is agreed to by the terms of the intergovernmental agreement and shall operate for the purposes set forth in the intergovernmental agreement. An Agency's governing body shall consist of representatives designated by the governing bodies of the participating units of local government as set forth in this Act, and shall be considered to be formed upon approval of the governing body of each member unit of local government unless otherwise agreed to by the terms of the intergovernmental agreement.
(b) The Regional Fire Protection Agency shall be governed by a 5-member Board of Trustees. Each trustee shall be a resident of a unit of local government within the Agency. The Board shall elect a Chairperson from among its members.
The number of trustees from each unit of local government shall be in proportion, as nearly as practicable, to the number of residents of the Agency who reside in that unit of local government in relation to the total population of the Agency. Thereafter, each trustee shall be succeeded by a resident of the same unit of local government and shall be appointed by the same appointing authority. The appropriate appointing authorities shall appoint 5 trustees of the Agency within 60 days after the entry of the order establishing the Agency. The trustees shall be electors in one of the units of local government of the Agency, provided that the Board shall consist of at least one trustee from each unit of local government, subject to the intergovernmental agreement, within the Regional Fire Protection Agency. The trustees shall hold the terms of office and shall have the powers and qualifications that are provided for trustees under Section 4 of the Fire Protection District Act.
In the event of a conflict between the terms of the intergovernmental agreement and the powers of the trustees otherwise provided by law, the terms of the intergovernmental agreement shall prevail and supersede.
(c) The Agency shall have the power, duties, and obligations of a fire protection district as otherwise provided by the Fire Protection District Act, except as modified or limited by the provisions of this Act or terms of the intergovernmental agreement. The Agency shall develop a budget funded at a level sufficient to ensure that the quality of services provided to the residents of the service area within the boundary of the included units of local government continues at a level equal to or greater than those provided prior to the modification.
(d) The establishment of an Agency as a separately named unit of local government shall not prevent the units of local government within it from identifying their historical fire departments with the names of their localities. In that event, local fire departments shall be described as [local name] Branch of the [name of the Agency].
(e) Upon the formation of an Agency under this Act, the fire departments of the participating units of local government shall be operated under a single chain of command under the leadership of one fire chief appointed by the Board of the Agency. The manner in which chiefs and subordinate chief officers who are redundant under the single chain of command and who are eliminated or integrated into the new unified chain of command shall be defined within the terms of the intergovernmental agreement entered into by the parties. The chiefs and other chief officers shall retain any rights they may have as established by other applicable law, provided that positions shall not be available to any person who is already retired and receiving benefits under Article 4 of the Illinois Pension Code. Any proposed reduction to a bargaining unit position resulting from the abolishment of a non-bargaining unit position shall be subject to compliance with the bargaining rights of any affected collective bargaining representative.
Upon taking office, the fire chief of the Agency shall command all operations of the unified service area of the Agency. The District shall become a body politic and corporate with all the powers, rights, duties, and obligations vested in it under the terms of the intergovernmental agreement and as otherwise provided under the provisions of this Act.
(f) Upon the organization of the Agency, the duties of each included unit of local government relating to the operation of a fire department and emergency medical services within the boundaries of the Agency shall be transferred to the Board of the Agency to be exercised according to the terms of the intergovernmental agreement and as otherwise provided under the provisions of this Act.
(g) Unless otherwise agreed upon, all firefighters, emergency medical services personnel, and other personnel lawfully in the employment of any unit of local government included in the Agency shall maintain identity with the fire departments that they were serving on prior to the creation of the Regional Fire Protection Agency, but shall be subject to the unified chain of command established by the Board.
An Agency consisting of any fire department that employs full-time officers or members shall be subject to Sections 16.01 through 16.18 of the Fire Protection District Act unless the terms of the intergovernmental agreement agreed to by the included units of local government and included collective bargaining unit agents representing employees engaged in providing fire protection or emergency medical services, or both, within the Agency's service area provide otherwise.
(h) Contracts in effect between an exclusive bargaining agent representing employees engaged in providing fire protection or emergency medical services, or both, within the Agency's service area and a participating unit of local government shall continue according to their terms. Successor contracts shall be negotiated in accordance with the provisions of the Illinois Public Labor Relations Act. Upon agreement of any 2 or more units of local government and corresponding exclusive bargaining representatives, and approval of that agreement by a majority of the members of each respective bargaining unit who vote on the issue, any 2 or more bargaining units may be consolidated into a single bargaining unit.
(i) Any unit of local government that is included in an Agency shall be exempt from any reduction in the formula for distribution of income tax revenues under Section 901 of the Illinois Income Tax Act and personal property replacement tax revenues under subsection (c) of Section 201 of the Illinois Income Tax Act collected from local taxpayers by State agencies and redistributed to the units of local government based on the formula and laws in effect as of the effective date of this amendatory Act of the 98th General Assembly.
(Source: P.A. 98-1095, eff. 8-26-14.)

(50 ILCS 741/50)
Sec. 50. Levy of taxes; limitations; indebtedness.
(a) To carry out the purposes for which an Agency is created, the Agency Board is empowered to take all actions authorized by law and authorized under this Act for the purpose of enforcing payment of any and all contributions and payments required under the terms of an intergovernmental agreement executed under the provisions of this Act.
(b) The inclusion of any unit of local government into an Agency shall not affect the obligation of any contract entered into by the unit of local government unless otherwise agreed upon in the intergovernmental agreement. Such contracts shall remain the obligation of the unit of local government that incurred the obligation.
The inclusion of a unit of local government in an Agency shall not adversely affect proceedings for the collection or enforcement of any tax debt, or other obligation owed to the unit of local government. The proceedings shall continue to finality as if no inclusion had taken place. The proceeds thereof shall be paid to the treasurer of the unit of local government, subject to the terms of the intergovernmental agreement.
All suits pending in any court on behalf of or against any participating unit of local government relating to the provision of fire or emergency medical services on the date that the unit of local government is joined into an Agency under this Act may be prosecuted or defended in the name of the unit of local government unless otherwise provided in the intergovernmental agreement. All judgments obtained for any unit of local government joined into an Agency shall be collected and enforced by the Agency for its benefit unless otherwise provided in the intergovernmental agreement.
The intergovernmental agreement shall define ownership interests and rights of each unit of local government's fire department related assets and liabilities.
(Source: P.A. 98-1095, eff. 8-26-14.)

(50 ILCS 741/55)
Sec. 55. Petition to dissolve a District; referendum. The Board of an Agency established by referendum may certify and submit the question of dissolution of the Agency to the electors of the Agency. The Board may draft a ballot title, give notice as required by the general election law, and perform other duties as required to put the question before the voters of the Agency for their approval or rejection as a single ballot measure. The electorate consists of the voters voting within the boundaries of the existing Agency. A simple majority of the registered voters voting on the single ballot measure is required to approve dissolution of the Agency. The Agency seeking dissolution is liable for its proportionate share of the costs of the election.
The question shall be in substantially the following form:
Shall the [name of Regional Fire Protection Agency]

be dissolved?

Votes shall be recorded as "Yes" or "No".
If a majority of the votes cast are in favor of the dissolution, the assets, liabilities, obligations, and personnel assigned or belonging to the Agency shall revert to the component units of local government comprising or contributing to the Agency, proportional to each unit of local government's contribution. All such transfers and reassignments shall be made in an expeditious and timely manner, and no longer than 120 days after the date upon which the Agency's dissolution vote was certified by local election authorities.
(Source: P.A. 98-1095, eff. 8-26-14.)

(50 ILCS 741/60)
Sec. 60. Powers; exclusive. The powers provided by this Act for the creation of Regional Fire Protection Agencies do not prohibit a unit of local government from entering into an intergovernmental agreement to merge, consolidate, or otherwise cooperate with other units of local government to provide fire, rescue, or emergency medical services as otherwise provided by Section 10 of Article VII of the Illinois Constitution and the Illinois Intergovernmental Cooperation Act. However, the powers and benefits provided by this Act for the combination of fire protection or emergency medical services, or both, of 2 or more units of local government shall be limited to Regional Fire Protection Agencies operated according to the terms of an intergovernmental agreement that has been approved by referendum in accordance with this Act. The terms of any intergovernmental agreement of an Agency created by referendum shall supersede and control over any and all other intergovernmental agreements that may exist that relate to the provision of fire protection or emergency medical services, or both, in geographic areas incorporated within the service areas combined under the terms of a referendum-approved intergovernmental agreement.
(Source: P.A. 98-1095, eff. 8-26-14.)

(50 ILCS 741/65)
Sec. 65. Home rule. A home rule municipality may not administer fire protection services or emergency medical services, or both, in geographic areas incorporated within the service area of an Agency in a manner that is inconsistent with the terms of an intergovernmental agreement approved in accordance with this Act. This Section is a limitation under subsection (i) of Section 6 of Article VII of the Illinois Constitution on the concurrent exercise by home rule units of powers and functions exercised by the State.
(Source: P.A. 98-1095, eff. 8-26-14.)

(50 ILCS 741/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 98-1095, eff. 8-26-14.)



50 ILCS 742/ - Fire Department Promotion Act.

(50 ILCS 742/1)
Sec. 1. Short title. This Act may be cited as the Fire Department Promotion Act.
(Source: P.A. 93-411, eff. 8-4-03.)

(50 ILCS 742/5)
Sec. 5. Definitions. In this Act:
"Affected department" or "department" means a full-time municipal fire department that is subject to a collective bargaining agreement or the fire department operated by a full-time fire protection district. The terms do not include fire departments operated by the State, a university, or a municipality with a population over 1,000,000 or any unit of local government other than a municipality or fire protection district. The terms also do not include a combined department that was providing both police and firefighting services on January 1, 2002.
"Appointing authority" means the Board of Fire and Police Commissioners, Board of Fire Commissioners, Civil Service Commissioners, Superintendent or Department Head, Fire Protection District Board of Trustees, or other entity having the authority to administer and grant promotions in an affected department.
"Promotion" means any appointment or advancement to a rank within the affected department (1) for which an examination was required before January 1, 2002; (2) that is included within a bargaining unit; or (3) that is the next rank immediately above the highest rank included within a bargaining unit, provided such rank is not the only rank between the Fire Chief and the highest rank included within the bargaining unit, or is a rank otherwise excepted under item (i), (ii), (iii), (iv), or (v) of this definition. "Promotion" does not include appointments (i) that are for fewer than 180 days; (ii) to the positions of Superintendent, Chief, or other chief executive officer; (iii) to an exclusively administrative or executive rank for which an examination is not required; (iv) to a rank that was exempted by a home rule municipality prior to January 1, 2002, provided that after the effective date of this Act no home rule municipality may exempt any future or existing ranks from the provisions of this Act; or (v) to an administrative rank immediately below the Superintendent, Chief, or other chief executive officer of an affected department, provided such rank shall not be held by more than 2 persons and there is a promoted rank immediately below it. Notwithstanding the exceptions to the definition of "promotion" set forth in items (i), (ii), (iii), (iv), and (v) of this definition, promotions shall include any appointments to ranks covered by the terms of a collective bargaining agreement in effect on the effective date of this Act.
"Preliminary promotion list" means the rank order of eligible candidates established in accordance with subsection (b) of Section 20 prior to applicable veteran's preference points. A person on the preliminary promotion list who is eligible for veteran's preference under the laws and agreements applicable to the appointing authority may file a written application for that preference within 10 days after the initial posting of the preliminary promotion list. The preference shall be calculated in accordance with Section 55 and applied as an addition to the person's total point score on the examination. The appointing authority shall make adjustments to the preliminary promotion list based on any veteran's preference claimed and the final adjusted promotion list shall then be posted by the appointing authority.
"Rank" means any position within the chain of command of a fire department to which employees are regularly assigned to perform duties related to providing fire suppression, fire prevention, or emergency services.
"Final adjusted promotion list" means the promotion list for the position that is in effect on the date the position is created or the vacancy occurs. If there is no final adjusted promotion list in effect for that position on that date, or if all persons on the current final adjusted promotion list for that position refuse the promotion, the affected department shall not make a permanent promotion until a new final adjusted promotion list has been prepared in accordance with this Act, but may make a temporary appointment to fill the vacancy. Temporary appointments shall not exceed 180 days.
Each component of the promotional test shall be scored on a scale of 100 points. The component scores shall then be reduced by the weighting factor assigned to the component on the test and the scores of all components shall be added to produce a total score based on a scale of 100 points.
(Source: P.A. 93-411, eff. 8-4-03.)

(50 ILCS 742/10)
Sec. 10. Applicability.
(a) This Act shall apply to all positions in an affected department, except those specifically excluded in items (i), (ii), (iii), (iv), and (v) of the definition of "promotion" in Section 5 unless such positions are covered by a collective bargaining agreement in force on the effective date of this Act. Existing promotion lists shall continue to be valid until their expiration dates, or up to a maximum of 3 years after the effective date of this Act.
(b) Notwithstanding any statute, ordinance, rule, or other laws to the contrary, all promotions in an affected department to which this Act applies shall be administered in the manner provided for in this Act. Provisions of the Illinois Municipal Code, the Fire Protection District Act, municipal ordinances, or rules adopted pursuant to such authority and other laws relating to promotions in affected departments shall continue to apply to the extent they are compatible with this Act, but in the event of conflict between this Act and any other law, this Act shall control.
(c) A home rule or non-home rule municipality may not administer its fire department promotion process in a manner that is inconsistent with this Act. This Section is a limitation under subsection (i) of Section 6 of Article VII of the Illinois Constitution on the concurrent exercise by home rule units of the powers and functions exercised by the State.
(d) This Act is intended to serve as a minimum standard and shall be construed to authorize and not to limit:
(1) An appointing authority from establishing

different or supplemental promotional criteria or components, provided that the criteria are job-related and applied uniformly.

(2) The right of an exclusive bargaining

representative to require an employer to negotiate clauses within a collective bargaining agreement relating to conditions, criteria, or procedures for the promotion of employees to ranks, as defined in Section 5, covered by this Act.

(3) The negotiation by an employer and an exclusive

bargaining representative of provisions within a collective bargaining agreement to achieve affirmative action objectives, provided that such clauses are consistent with applicable law.

(e) Local authorities and exclusive bargaining agents affected by this Act may agree to waive one or more of its provisions and bargain on the contents of those provisions, provided that any such waivers shall be considered permissive subjects of bargaining.
(Source: P.A. 93-411, eff. 8-4-03; 94-809, eff. 5-26-06.)

(50 ILCS 742/15)
Sec. 15. Promotion process.
(a) For the purpose of granting promotion to any rank to which this Act applies, the appointing authority shall from time to time, as necessary, administer a promotion process in accordance with this Act.
(b) Eligibility requirements to participate in the promotional process may include a minimum requirement as to the length of employment, education, training, and certification in subjects and skills related to fire fighting. After the effective date of this Act, any such eligibility requirements shall be published at least one year prior to the date of the beginning of the promotional process and all members of the affected department shall be given an equal opportunity to meet those eligibility requirements.
(c) All aspects of the promotion process shall be equally accessible to all eligible employees of the department. Every component of the testing and evaluation procedures shall be published to all eligible candidates when the announcement of promotional testing is made. The scores for each component of the testing and evaluation procedures shall be disclosed to each candidate as soon as practicable after the component is completed.
(d) The appointing authority shall provide a separate promotional examination for each rank that is filled by promotion. All examinations for promotion shall be competitive among the members of the next lower rank who meet the established eligibility requirements and desire to submit themselves to examination. The appointing authority may employ consultants to design and administer promotion examinations or may adopt any job-related examinations or study materials that may become available, so long as they comply with the requirements of this Act.
(Source: P.A. 93-411, eff. 8-4-03.)

(50 ILCS 742/20)
Sec. 20. Promotion lists.
(a) For the purpose of granting a promotion to any rank to which this Act applies, the appointing authority shall from time to time, as necessary, prepare a preliminary promotion list in accordance with this Act. The preliminary promotion list shall be distributed, posted, or otherwise made conveniently available by the appointing authority to all members of the department.
(b) A person's position on the preliminary promotion list shall be determined by a combination of factors which may include any of the following: (i) the person's score on the written examination for that rank, determined in accordance with Section 35; (ii) the person's seniority within the department, determined in accordance with Section 40; (iii) the person's ascertained merit, determined in accordance with Section 45; and (iv) the person's score on the subjective evaluation, determined in accordance with Section 50. Candidates shall be ranked on the list in rank order based on the highest to the lowest total points scored on all of the components of the test. Promotional components, as defined herein, shall be determined and administered in accordance with the referenced Section, unless otherwise modified or agreed to as provided by paragraph (1) or (2) of subsection (d) of Section 10. The use of physical criteria, including but not limited to fitness testing, agility testing, and medical evaluations, is specifically barred from the promotion process.
(c) A person on the preliminary promotion list who is eligible for a veteran's preference under the laws and agreements applicable to the department may file a written application for that preference within 10 days after the initial posting of the preliminary promotion list. The preference shall be calculated as provided under Section 55 and added to the total score achieved by the candidate on the test. The appointing authority shall then make adjustments to the rank order of the preliminary promotion list based on any veteran's preferences awarded. The final adjusted promotion list shall then be distributed, posted, or otherwise made conveniently available by the appointing authority to all members of the department.
(d) Whenever a promotional rank is created or becomes vacant due to resignation, discharge, promotion, death, or the granting of a disability or retirement pension, or any other cause, the appointing authority shall appoint to that position the person with the highest ranking on the final promotion list for that rank, except that the appointing authority shall have the right to pass over that person and appoint the next highest ranked person on the list if the appointing authority has reason to conclude that the highest ranking person has demonstrated substantial shortcomings in work performance or has engaged in misconduct affecting the person's ability to perform the duties of the promoted rank since the posting of the promotion list. If the highest ranking person is passed over, the appointing authority shall document its reasons for its decision to select the next highest ranking person on the list. Unless the reasons for passing over the highest ranking person are not remediable, no person who is the highest ranking person on the list at the time of the vacancy shall be passed over more than once. Any dispute as to the selection of the first or second highest-ranking person shall be subject to resolution in accordance with any grievance procedure in effect covering the employee.
A vacancy shall be deemed to occur in a position on the date upon which the position is vacated, and on that same date, a vacancy shall occur in all ranks inferior to that rank, provided that the position or positions continue to be funded and authorized by the corporate authorities. If a vacated position is not filled due to a lack of funding or authorization and is subsequently reinstated, the final promotion list shall be continued in effect until all positions vacated have been filled or for a period up to 5 years beginning from the date on which the position was vacated. In such event, the candidate or candidates who would have otherwise been promoted when the vacancy originally occurred shall be promoted.
Any candidate may refuse a promotion once without losing his or her position on the final adjusted promotion list. Any candidate who refuses promotion a second time shall be removed from the final adjusted promotion list, provided that such action shall not prejudice a person's opportunities to participate in future promotion examinations.
(e) A final adjusted promotion list shall remain valid and unaltered for a period of not less than 2 nor more than 3 years after the date of the initial posting. Integrated lists are prohibited and when a list expires it shall be void, except as provided in subsection (d) of this Section. If a promotion list is not in effect, a successor list shall be prepared and distributed within 180 days after a vacancy, as defined in subsection (d) of this Section.
(f) This Section 20 does not apply to the initial hiring list.
(Source: P.A. 95-956, eff. 8-29-08.)

(50 ILCS 742/25)
Sec. 25. Monitoring.
(a) All aspects of the promotion process, including without limitation the administration, scoring, and posting of scores for the written examination and subjective evaluation and the determination and posting of seniority and ascertained merit scores, shall be subject to monitoring and review in accordance with this Section and Sections 30 and 50.
(b) Two impartial persons who are not members of the affected department shall be selected to act as observers by the exclusive bargaining agent. The appointing authorities may also select 2 additional impartial observers.
(c) The observers monitoring the promotion process are authorized to be present and observe when any component of the test is administered or scored. Except as otherwise agreed to in a collective bargaining agreement, observers may not interfere with the promotion process, but shall promptly report any observed or suspected violation of the requirements of this Act or an applicable collective bargaining agreement to the appointing authority and all other affected parties.
(d) The provisions of this Section do not apply to the extent that they are inconsistent with provisions otherwise agreed to in a collective bargaining agreement.
(Source: P.A. 93-411, eff. 8-4-03.)

(50 ILCS 742/30)
Sec. 30. Promotion examination components. Promotion examinations that include components consisting of written examinations, seniority points, ascertained merit, or subjective evaluations shall be administered as provided in Sections 35, 40, 45 and 50. The weight, if any, that is given to any component included in a test may be set at the discretion of the appointing authority provided that such weight shall be subject to modification by the terms of any collective bargaining agreement in effect on the effective date of this Act or thereafter by negotiations between the employer and an exclusive bargaining representative. If the appointing authority establishes a minimum passing score, such score shall be announced prior to the date of the promotion process and it must be an aggregate of all components of the testing process. All candidates shall be allowed to participate in all components of the testing process irrespective of their score on any one component. The provisions of this Section do not apply to the extent that they are inconsistent with provisions otherwise agreed to in a collective bargaining agreement.
(Source: P.A. 93-411, eff. 8-4-03.)

(50 ILCS 742/35)
Sec. 35. Written examinations.
(a) The appointing authority may not condition eligibility to take the written examination on the candidate's score on any of the previous components of the examination. The written examination for a particular rank shall consist of matters relating to the duties regularly performed by persons holding that rank within the department. The examination shall be based only on the contents of written materials that the appointing authority has identified and made readily available to potential examinees at least 90 days before the examination is administered. The test questions and material must be pertinent to the particular rank for which the examination is being given. The written examination shall be administered after the determination and posting of the seniority list, ascertained merit points, and subjective evaluation scores. The written examination shall be administered, the test materials opened, and the results scored and tabulated.
(b) Written examinations shall be graded at the examination site on the day of the examination immediately upon completion of the test in front of the observers if such observers are appointed under Section 25, or if the tests are graded offsite by a bona fide testing agency, the observers shall witness the sealing and the shipping of the tests for grading and the subsequent opening of the scores upon the return from the testing agency. Every examinee shall have the right (i) to obtain his or her score on the examination on the day of the examination or upon the day of its return from the testing agency (or the appointing authority shall require the testing agency to mail the individual scores to any address submitted by the candidates on the day of the examination); and (ii) to review the answers to the examination that the examiners consider correct. The appointing authority may hold a review session after the examination for the purpose of gathering feedback on the examination from the candidates. The review sessions shall be at no cost to the candidates.
(c) Sample written examinations may be examined by the appointing authority and members of the department, but no person in the department or the appointing authority (including the Chief, Civil Service Commissioners, Board of Fire and Police Commissioners, Board of Fire Commissioners, or Fire Protection District Board of Trustees and other appointed or elected officials) may see or examine the specific questions on the actual written examination before the examination is administered. If a sample examination is used, actual test questions shall not be included. It is a violation of this Act for any member of the department or the appointing authority to obtain or divulge foreknowledge of the contents of the written examination before it is administered.
(d) Each department shall maintain reading and study materials for its current written examination and the reading list for the last 2 written examinations or for a period of 5 years, whichever is less, for each rank and shall make these materials available and accessible at each duty station.
(e) The provisions of this Section do not apply to the extent that they are in conflict with provisions otherwise agreed to in a collective bargaining agreement.
(Source: P.A. 97-352, eff. 8-12-11.)

(50 ILCS 742/40)
Sec. 40. Seniority points.
(a) Seniority points shall be based only upon service with the affected department and shall be calculated as of the date of the written examination. The weight of this component and its computation shall be determined by the appointing authority or through a collective bargaining agreement.
(b) A seniority list shall be posted before the written examination is given and before the preliminary promotion list is compiled. The seniority list shall include the seniority date, any breaks in service, the total number of eligible years, and the number of seniority points.
(Source: P.A. 93-411, eff. 8-4-03.)

(50 ILCS 742/45)
Sec. 45. Ascertained merit.
(a) The promotion test may include points for ascertained merit. Ascertained merit points may be awarded for education, training, and certification in subjects and skills related to the fire service. The basis for granting ascertained merit points, after the effective date of this Act, shall be published at least one year prior to the date ascertained merit points are awarded and all persons eligible to compete for promotion shall be given an equal opportunity to obtain ascertained merit points unless otherwise agreed to in a collective bargaining agreement.
(b) Total points awarded for ascertained merit shall be posted before the written examination is administered and before the promotion list is compiled.
(Source: P.A. 93-411, eff. 8-4-03.)

(50 ILCS 742/50)
Sec. 50. Subjective evaluation.
(a) A promotion test may include subjective evaluation components. Subjective evaluations may include an oral interview, tactical evaluation, performance evaluation, or other component based on subjective evaluation of the examinee. The methods used for subjective evaluations may include using any employee assessment centers, evaluation systems, chief's points, or other methods.
(b) Any subjective component shall be identified to all candidates prior to its application, be job-related, and be applied uniformly to all candidates. Every examinee shall have the right to documentation of his or her score on the subjective component upon the completion of the subjective examination component or its application. A designated representative of the contracting union party shall be notified and be entitled to be present to monitor any preliminary meeting between certified assessors or representatives of a testing agency and representatives of the appointing authority held prior to the administration of the test to candidates for promotion.
(c) Where chief's points or other subjective methods are employed that are not amenable to monitoring, monitors shall not be required, but any disputes as to the results of such methods shall be subject to resolution in accordance with any collectively bargained grievance procedure in effect at the time of the test.
(d) Where performance evaluations are used as a basis for promotions, they shall be given annually and made readily available to each candidate for review and they shall include any disagreement or documentation the employee provides to refute or contest the evaluation. These annual evaluations are not subject to grievance procedures, unless used for points in the promotion process.
(e) Total points awarded for subjective components shall be posted before the written examination is administered and before the promotion list is compiled.
(f) Persons selected to grade candidates for promotion during an assessment center process shall be impartial professionals who have undergone training to be certified assessors. The training and certification requirements shall, at a minimum, provide that, to obtain and maintain certification, assessors shall complete a course of basic training, subscribe to a code of ethical conduct, complete continuing education, and satisfy minimum activity levels.
(g) The standards for certification shall be established by a Joint Labor and Management Committee (JLMC) composed of 4 members: 2 designated by a statewide association whose membership is predominantly fire chiefs representing management interests of the Illinois fire service, and 2 designated by a statewide labor organization that is a representative of sworn or commissioned firefighters in Illinois. Members may serve terms of one year subject to reappointment.
For the purposes of this Section, the term "statewide labor organization" has the meaning ascribed to it in Section 10-3-12 of the Illinois Municipal Code.
In developing certification standards the JLMC may seek the advice and counsel of professionals and experts and may appoint an advisory committee.
The JLMC may charge reasonable fees that are related to the costs of administering authorized programs and conducting classes, including without limitation the costs of monitoring programs and classes, to the following: (i) applicants for certifications or recertifications, (ii) recipients of certifications or recertifications, and (iii) individuals and entities approved by the JLMC to conduct programs or classes.
The JLMC's initial certification standards shall be submitted to the Office of the State Fire Marshal by January 1, 2009. The JLMC may provisionally certify persons who have prior experience as assessors on promotional examinations in the fire service. Effective January 1, 2010 only those persons who meet the certification standards developed by the JLMC and submitted to the Office of the State Fire Marshal may be selected to grade candidates on a subjective component of a promotional examination conducted under the authority of this Act; provided this requirement shall be waived for persons employed or appointed by the jurisdiction administering the examination.
The JLMC shall annually:
(1) issue public notice offering persons who are

interested in qualifying as certified assessors the opportunity to enroll in training; and

(2) submit to the Office of the State Fire Marshal an

amended list of persons who remain certified, are newly certified, or who are no longer certified.

(h) The Office of the State Fire Marshal shall support the program by adopting certification standards based on those submitted by the JLMC and by establishing a roster of certified assessors composed of persons certified by the JLMC.
If the parties have not agreed to contract with a particular testing company to provide certified assessors, either party may request the Office to provide the names of certified assessors. Within 7 days after receiving a request from either party for a list of certified assessors, the Office shall select at random from the roster of certified assessors a panel numbering not less than 2 times the number of assessors required. The parties shall augment the number by a factor of 50% by designating assessors who may serve as alternates to the primary assessors.
The parties shall select assessors from the list or lists provided by the Office or from the panel obtained by the testing company as provided above. Within 7 days following the receipt of the list, the parties shall notify the Office of the assessors they have selected. Unless the parties agree on an alternate selection procedure, they shall alternatively strike names from the list provided by the Office until only the number of required assessors remain. A coin toss shall determine which party strikes the first name. If the parties fail to notify the Office in a timely manner of their selection of assessors, the Office shall appoint the assessors required from the roster of certified assessors. In the event an assessor is not able to participate in the assessment center process for which he was selected, either of the parties involved in the promotion process may request that additional names of certified assessors be provided by the Office.
(Source: P.A. 97-174, eff. 7-22-11.)

(50 ILCS 742/55)
Sec. 55. Veterans' preference. A person on a preliminary promotion list who is eligible for veteran's preference under any law or agreement applicable to an affected department may file a written application for that preference within 10 days after the initial posting of the preliminary promotion list. The veteran's preference shall be calculated as provided in the applicable law and added to the applicant's total score on the preliminary promotion list. Any person who has received a promotion from a promotion list on which his or her position was adjusted for veteran's preference, under this Act or any other law, shall not be eligible for any subsequent veteran's preference under this Act.
(Source: P.A. 93-411, eff. 8-4-03.)

(50 ILCS 742/60)
Sec. 60. Right to review. Any affected person or party who believes that an error has been made with respect to eligibility to take an examination, examination result, placement or position on a promotion list, or veteran's preference shall be entitled to a review of the matter by the appointing authority or as otherwise provided by law.
(Source: P.A. 93-411, eff. 8-4-03.)

(50 ILCS 742/65)
Sec. 65. Violations.
(a) A person who knowingly divulges or receives test questions or answers before a written examination, or otherwise knowingly violates or subverts any requirement of this Act commits a violation of this Act and may be subject to charges for official misconduct.
(b) A person who is the knowing recipient of test information in advance of the examination shall be disqualified from the promotion examination or demoted from the rank to which he was promoted, as applicable and otherwise subjected to disciplinary actions.
(Source: P.A. 93-411, eff. 8-4-03.)

(50 ILCS 742/900)
Sec. 900. (Amendatory provisions; text omitted).
(Source: P.A. 93-411, eff. 8-4-03; text omitted.)

(50 ILCS 742/999)
Sec. 999. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 93-411, eff. 8-4-03.)



50 ILCS 745/ - Firemen's Disciplinary Act.

(50 ILCS 745/1) (from Ch. 85, par. 2501)
Sec. 1. This Act shall be known and may be cited as the "Firemen's Disciplinary Act".
(Source: P.A. 83-783.)

(50 ILCS 745/2) (from Ch. 85, par. 2502)
Sec. 2. Definitions. For the purposes of this Act, unless clearly required otherwise, the terms defined in this Section have the meaning ascribed herein:
(a) "Fireman" means a person who is a "firefighter" or "fireman" as defined in Sections 4-106 or 6-106 of the Illinois Pension Code, a paramedic employed by a unit of local government, or an EMT, emergency medical technician-intermediate (EMT-I), or advanced emergency medical technician (A-EMT) employed by a unit of local government, and includes a person who is an "employee" as defined in Section 15-107 of the Illinois Pension Code and whose primary duties relate to firefighting.
(b) "Informal inquiry" means a meeting by supervisory or command personnel with a fireman upon whom an allegation of misconduct has come to the attention of such supervisory or command personnel, the purpose of which meeting is to mediate a citizen complaint or discuss the facts to determine whether a formal investigation should be commenced.
(c) "Formal investigation" means the process of investigation ordered by a commanding officer during which the questioning of a fireman is intended to gather evidence of misconduct which may be the basis for filing charges seeking his or her removal, discharge, or suspension from duty in excess of 24 duty hours.
(d) "Interrogation" means the questioning of a fireman pursuant to an investigation initiated by the respective State or local governmental unit in connection with an alleged violation of such unit's rules which may be the basis for filing charges seeking his or her suspension, removal, or discharge. The term does not include questioning as part of an informal inquiry as to allegations of misconduct relating to minor infractions of agency rules which may be noted on the fireman's record but which may not in themselves result in removal, discharge, or suspension from duty in excess of 24 duty hours.
(e) "Administrative proceeding" means any non-judicial hearing which is authorized to recommend, approve or order the suspension, removal, or discharge of a fireman.
(Source: P.A. 98-973, eff. 8-15-14.)

(50 ILCS 745/3) (from Ch. 85, par. 2503)
Sec. 3. Whenever a fireman is subjected to an interrogation within the meaning of this Act, the interrogation shall be conducted pursuant to Sections 3.1 through 3.11 of this Act.
(Source: P.A. 83-783.)

(50 ILCS 745/3.1) (from Ch. 85, par. 2504)
Sec. 3.1. The interrogation shall take place at the facility to which the investigating officer is assigned, or at the facility which has jurisdiction over the place where the incident under investigation allegedly occurred, as designated by the investigating officer.
(Source: P.A. 83-783.)

(50 ILCS 745/3.2) (from Ch. 85, par. 2505)
Sec. 3.2. No fireman shall be subjected to questioning in relation to an allegation of misconduct without first being informed in writing of the allegations and whether the allegations, if proven, involve minor infractions or may result in removal, discharge, or suspension from duty in excess of 24 duty hours. If an administrative proceeding is instituted, the fireman shall be informed beforehand of the names of all complainants and all information necessary to reasonably apprise the fireman of the nature of the charges and the preparation of a defense.
(Source: P.A. 94-188, eff. 7-12-05.)

(50 ILCS 745/3.3) (from Ch. 85, par. 2506)
Sec. 3.3. All interrogations shall be conducted at a reasonable time of day. Whenever the nature of the alleged incident and operational requirements permit, interrogations shall be conducted during the time when the fireman is on duty.
(Source: P.A. 83-783.)

(50 ILCS 745/3.4) (from Ch. 85, par. 2507)
Sec. 3.4. The fireman under investigation shall be informed of the name, rank and unit or command of the officer in charge of the investigation, the interrogators, and all persons present during any interrogation except at a public administrative proceeding.
(Source: P.A. 83-783.)

(50 ILCS 745/3.5) (from Ch. 85, par. 2508)
Sec. 3.5. Interrogation sessions shall be of reasonable duration and shall permit the fireman interrogated reasonable periods for rest and personal necessities.
(Source: P.A. 83-783.)

(50 ILCS 745/3.6) (from Ch. 85, par. 2509)
Sec. 3.6. The fireman being interrogated shall not be subjected to professional or personal abuse, including offensive language.
(Source: P.A. 83-783.)

(50 ILCS 745/3.7) (from Ch. 85, par. 2510)
Sec. 3.7. A complete record of any interrogation shall be made, and a complete transcript or copy shall be made available to the fireman under investigation without charge and without undue delay. Such record may be electronically recorded.
(Source: P.A. 83-783.)

(50 ILCS 745/3.8) (from Ch. 85, par. 2511)
Sec. 3.8. No fireman shall be interrogated without first being advised in writing that admissions made in the course of the interrogation may be used as evidence of misconduct or as the basis for charges seeking suspension, removal, or discharge; and without first being advised in writing that he or she has the right to counsel of his or her choosing who may be present to advise him or her at any stage of any interrogation.
(Source: P.A. 83-783.)

(50 ILCS 745/3.9) (from Ch. 85, par. 2512)
Sec. 3.9. The fireman under investigation shall have the right to be represented by counsel of his or her choosing and may request counsel at any time before or during interrogation. When such request for counsel is made, no interrogation shall proceed until reasonable time and opportunity are provided the fireman to obtain counsel.
If a collective bargaining agreement requires the presence of a representative of the collective bargaining unit during investigations, such representative shall be present during the interrogation, unless this requirement is waived by the fireman being interrogated.
(Source: P.A. 83-783.)

(50 ILCS 745/3.10) (from Ch. 85, par. 2513)
Sec. 3.10. Admissions or confessions obtained during the course of any interrogation not conducted in accordance with this Act may not be utilized in any subsequent disciplinary proceeding against the fireman.
(Source: P.A. 83-783.)

(50 ILCS 745/3.11) (from Ch. 85, par. 2514)
Sec. 3.11. In the course of any interrogation no fireman shall be required to submit to a polygraph test, or any other test questioning by means of any chemical substance, except with the fireman's express written consent. Refusal to submit to such tests shall not result in any disciplinary action nor shall such refusal be made part of his or her record.
(Source: P.A. 83-783.)

(50 ILCS 745/4) (from Ch. 85, par. 2515)
Sec. 4. The rights of firemen in disciplinary procedures set forth under this Act shall not diminish the rights and privileges of firemen that are guaranteed to all citizens by the Constitution and laws of the United States and of the State of Illinois.
(Source: P.A. 83-783.)

(50 ILCS 745/5) (from Ch. 85, par. 2516)
Sec. 5. This Act does not apply to any fireman charged with violating any provisions of the Criminal Code of 1961, the Criminal Code of 2012, or any other federal, State, or local criminal law.
(Source: P.A. 97-1150, eff. 1-25-13.)

(50 ILCS 745/6) (from Ch. 85, par. 2517)
Sec. 6. The provisions of this Act apply only to the extent there is no collective bargaining agreement currently in effect dealing with the subject matter of this Act.
(Source: P.A. 83-783.)

(50 ILCS 745/7) (from Ch. 85, par. 2518)
Sec. 7. No fireman shall be discharged, disciplined, demoted, denied promotion or seniority, transferred, reassigned or otherwise discriminated against in regard to his or her employment, or be threatened with any such treatment as retaliation for or by reason of his or her exercise of the rights granted by this Act.
(Source: P.A. 83-783.)



50 ILCS 748/ - Volunteer Emergency Worker Job Protection Act.

(50 ILCS 748/1)
Sec. 1. Short title. This Act may be cited as the Volunteer Emergency Worker Job Protection Act.
(Source: P.A. 93-1027, eff. 8-25-04; 94-599, eff. 1-1-06.)

(50 ILCS 748/3)
Sec. 3. Definitions. As used in this Act:
"Volunteer emergency worker" means a firefighter who does not receive monetary compensation for his or her services to a fire department or fire protection district and who does not work for any other fire department or fire protection district for monetary compensation. "Volunteer emergency worker" also means a person who does not receive monetary compensation for his or her services as a volunteer Emergency Medical Technician (licensed as an EMT, EMT-I, A-EMT, or Paramedic under the Emergency Medical Services (EMS) Systems Act), a volunteer ambulance driver or attendant, or a volunteer "Emergency Medical Responder", as defined in Sec. 3.50 of the Emergency Medical Services (EMT) Systems Act, to a fire department, fire protection district, or other governmental entity and who does not work in one of these capacities for any other fire department, fire protection district, or governmental entity for monetary compensation. "Volunteer emergency worker" also means a person who is a volunteer member of a county or municipal emergency services and disaster agency pursuant to the Illinois Emergency Management Agency Act, an auxiliary policeman appointed pursuant to the Municipal Code, or an auxiliary deputy appointed by a county sheriff pursuant to the Counties Code.
"Monetary compensation" does not include a monetary incentive awarded to a firefighter by the board of trustees of a fire protection district under Section 6 of the Fire Protection District Act.
(Source: P.A. 98-973, eff. 8-15-14.)

(50 ILCS 748/5)
Sec. 5. Volunteer emergency worker; when termination of employment prohibited.
(a) No public or private employer may terminate an employee who is a volunteer emergency worker because the employee, when acting as a volunteer emergency worker, is absent from or late to his or her employment in order to respond to an emergency prior to the time the employee is to report to his or her place of employment.
(a-5) A public or private employer shall not discipline an employee who is a volunteer emergency worker if the employee, in the scope of acting as a volunteer emergency worker, responds to an emergency phone call or text message during work hours that requests the person's volunteer emergency services. This subsection (a-5) does not apply to a person employed by a public or private vehicle service provider and who is in the course of performing services as Emergency Medical Services personnel as defined in Section 3.5 of the Emergency Medical Services (EMS) Systems Act. This subsection (a-5) shall not diminish or supersede an employer's written workplace policy, a collective bargaining agreement, administrative guidelines, or other applicable written rules administered by the employer. Existing written policies governing the use of cell phones shall prevail and control.
(b) An employer may charge, against the employee's regular pay, any time that an employee who is a volunteer emergency worker loses from employment because of the employee's response to an emergency in the course of performing his or her duties as a volunteer emergency worker.
(c) In the case of an employee who is a volunteer emergency worker and who loses time from his or her employment in order to respond to an emergency in the course of performing his or her duties as a volunteer emergency worker, the employer has the right to request the employee to provide the employer with a written statement from the supervisor or acting supervisor of the volunteer fire department or governmental entity that the volunteer emergency worker serves stating that the employee responded to an emergency and stating the time and date of the emergency.
(d) An employee who is a volunteer emergency worker and who may be absent from or late to his or her employment in order to respond to an emergency in the course of performing his or her duties as a volunteer emergency worker must make a reasonable effort to notify his or her employer that he or she may be absent or late.
(Source: P.A. 100-324, eff. 1-1-18.)

(50 ILCS 748/10)
Sec. 10. Employer's violation; civil action. An employee who is terminated in violation of this Act may bring a civil action against his or her employer who violated this Act. The employee may seek reinstatement to his or her former position, payment of back wages, reinstatement of fringe benefits, and, where seniority rights are granted, reinstatement of seniority rights. The employee must commence such an action within one year after the date of the employer's violation.
(Source: P.A. 93-1027, eff. 8-25-04.)

(50 ILCS 748/15)
Sec. 15. Home rule powers. A home rule unit may not regulate employment in a manner inconsistent with the regulation by the State of employment under this Act. This Section is a limitation under subsection (i) of Section 6 of Article VII of the Illinois Constitution on the concurrent exercise by home rule units of powers and functions exercised by the State.
(Source: P.A. 93-1027, eff. 8-25-04.)

(50 ILCS 748/20)
Sec. 20. Applicability. This Act does not apply to any employer that is a municipality with a population of 7,500 or more.
(Source: P.A. 94-599, eff. 1-1-06; 95-59, eff. 1-1-08.)

(50 ILCS 748/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 93-1027, eff. 8-25-04.)



50 ILCS 750/ - Emergency Telephone System Act.

(50 ILCS 750/0.01) (from Ch. 134, par. 30.01)
(Section scheduled to be repealed on December 31, 2020)
Sec. 0.01. This Act shall be known and may be cited as the "Emergency Telephone System Act".
(Source: P.A. 100-20, eff. 7-1-17.)

(50 ILCS 750/1) (from Ch. 134, par. 31)
(Section scheduled to be repealed on December 31, 2020)
Sec. 1. The General Assembly finds and declares that it is in the public interest to shorten the time required for a citizen to request and receive emergency aid. There currently exist thousands of different emergency phone numbers throughout the state, and present telephone exchange boundaries and central office service areas do not necessarily correspond to public safety and political boundaries. Provision of a single, primary three-digit emergency number through which emergency services can be quickly and efficiently obtained would provide a significant contribution to law enforcement and other public service efforts by making it less difficult to quickly notify public safety personnel. Such a simplified means of procuring emergency services will result in the saving of life, a reduction in the destruction of property, quicker apprehension of criminals, and ultimately the saving of money. The General Assembly further finds and declares that the establishment of a uniform, statewide emergency number is a matter of statewide concern and interest to all inhabitants and citizens of this State. It is the purpose of this Act to establish the number "9-1-1" as the primary emergency telephone number for use in this State and to encourage units of local government and combinations of such units to develop and improve emergency communication procedures and facilities in such a manner as to be able to quickly respond to any person calling the telephone number "9-1-1" seeking police, fire, medical, rescue, and other emergency services.
(Source: P.A. 100-20, eff. 7-1-17.)

(50 ILCS 750/2) (from Ch. 134, par. 32)
(Section scheduled to be repealed on December 31, 2020)
Sec. 2. Definitions. As used in this Act, unless the context otherwise requires:
"9-1-1 network" means the network used for the delivery of 9-1-1 calls and messages over dedicated and redundant facilities to a primary or backup 9-1-1 PSAP that meets P.01 grade of service standards for basic 9-1-1 and enhanced 9-1-1 services or meets national I3 industry call delivery standards for Next Generation 9-1-1 services.
"9-1-1 system" means the geographic area that has been granted an order of authority by the Commission or the Statewide 9-1-1 Administrator to use "9-1-1" as the primary emergency telephone number.
"9-1-1 Authority" includes an Emergency Telephone System Board, Joint Emergency Telephone System Board, and a qualified governmental entity. "9-1-1 Authority" includes the Department of State Police only to the extent it provides 9-1-1 services under this Act.
"Administrator" means the Statewide 9-1-1 Administrator.
"Advanced service" means any telecommunications service with or without dynamic bandwidth allocation, including, but not limited to, ISDN Primary Rate Interface (PRI), that, through the use of a DS-1, T-1, or other un-channelized or multi-channel transmission facility, is capable of transporting either the subscriber's inter-premises voice telecommunications services to the public switched network or the subscriber's 9-1-1 calls to the public agency.
"ALI" or "automatic location identification" means, in an E9-1-1 system, the automatic display at the public safety answering point of the caller's telephone number, the address or location of the telephone, and supplementary emergency services information.
"ANI" or "automatic number identification" means the automatic display of the 9-1-1 calling party's number on the PSAP monitor.
"Automatic alarm" and "automatic alerting device" mean any device that will access the 9-1-1 system for emergency services upon activation.
"Backup PSAP" means a public safety answering point that serves as an alternate to the PSAP for enhanced systems and is at a different location and operates independently from the PSAP. A backup PSAP may accept overflow calls from the PSAP or be activated if the primary PSAP is disabled.
"Board" means an Emergency Telephone System Board or a Joint Emergency Telephone System Board created pursuant to Section 15.4.
"Carrier" includes a telecommunications carrier and a wireless carrier.
"Commission" means the Illinois Commerce Commission.
"Computer aided dispatch" or "CAD" means a computer-based system that aids PSAP telecommunicators by automating selected dispatching and recordkeeping activities.
"Direct dispatch method" means a 9-1-1 service that provides for the direct dispatch by a PSAP telecommunicator of the appropriate unit upon receipt of an emergency call and the decision as to the proper action to be taken.
"Department" means the Department of State Police.
"DS-1, T-1, or similar un-channelized or multi-channel transmission facility" means a facility that can transmit and receive a bit rate of at least 1.544 megabits per second (Mbps).
"Dynamic bandwidth allocation" means the ability of the facility or customer to drop and add channels, or adjust bandwidth, when needed in real time for voice or data purposes.
"Enhanced 9-1-1" or "E9-1-1" means a telephone system that includes network switching, database and PSAP premise elements capable of providing automatic location identification data, selective routing, selective transfer, fixed transfer, and a call back number, including any enhanced 9-1-1 service so designated by the Federal Communications Commission in its report and order in WC Dockets Nos. 04-36 and 05-196, or any successor proceeding.
"ETSB" means an emergency telephone system board appointed by the corporate authorities of any county or municipality that provides for the management and operation of a 9-1-1 system.
"Hearing-impaired individual" means a person with a permanent hearing loss who can regularly and routinely communicate by telephone only through the aid of devices which can send and receive written messages over the telephone network.
"Hosted supplemental 9-1-1 service" means a database service that:
(1) electronically provides information to 9-1-1 call

takers when a call is placed to 9-1-1;

(2) allows telephone subscribers to provide

information to 9-1-1 to be used in emergency scenarios;

(3) collects a variety of formatted data relevant to

9-1-1 and first responder needs, which may include, but is not limited to, photographs of the telephone subscribers, physical descriptions, medical information, household data, and emergency contacts;

(4) allows for information to be entered by telephone

subscribers through a secure website where they can elect to provide as little or as much information as they choose;

(5) automatically displays data provided by telephone

subscribers to 9-1-1 call takers for all types of telephones when a call is placed to 9-1-1 from a registered and confirmed phone number;

(6) supports the delivery of telephone subscriber

information through a secure internet connection to all emergency telephone system boards;

(7) works across all 9-1-1 call taking equipment and

allows for the easy transfer of information into a computer aided dispatch system; and

(8) may be used to collect information pursuant to an

Illinois Premise Alert Program as defined in the Illinois Premise Alert Program (PAP) Act.

"Interconnected voice over Internet protocol provider" or "Interconnected VoIP provider" has the meaning given to that term under Section 13-235 of the Public Utilities Act.
"Joint ETSB" means a Joint Emergency Telephone System Board established by intergovernmental agreement of two or more municipalities or counties, or a combination thereof, to provide for the management and operation of a 9-1-1 system.
"Local public agency" means any unit of local government or special purpose district located in whole or in part within this State that provides or has authority to provide firefighting, police, ambulance, medical, or other emergency services.
"Mechanical dialer" means any device that either manually or remotely triggers a dialing device to access the 9-1-1 system.
"Master Street Address Guide" or "MSAG" is a database of street names and house ranges within their associated communities defining emergency service zones (ESZs) and their associated emergency service numbers (ESNs) to enable proper routing of 9-1-1 calls.
"Mobile telephone number" or "MTN" means the telephone number assigned to a wireless telephone at the time of initial activation.
"Network connections" means the number of voice grade communications channels directly between a subscriber and a telecommunications carrier's public switched network, without the intervention of any other telecommunications carrier's switched network, which would be required to carry the subscriber's inter-premises traffic and which connection either (1) is capable of providing access through the public switched network to a 9-1-1 Emergency Telephone System, if one exists, or (2) if no system exists at the time a surcharge is imposed under Section 15.3, that would be capable of providing access through the public switched network to the local 9-1-1 Emergency Telephone System if one existed. Where multiple voice grade communications channels are connected to a telecommunications carrier's public switched network through a private branch exchange (PBX) service, there shall be determined to be one network connection for each trunk line capable of transporting either the subscriber's inter-premises traffic to the public switched network or the subscriber's 9-1-1 calls to the public agency. Where multiple voice grade communications channels are connected to a telecommunications carrier's public switched network through centrex type service, the number of network connections shall be equal to the number of PBX trunk equivalents for the subscriber's service or other multiple voice grade communication channels facility, as determined by reference to any generally applicable exchange access service tariff filed by the subscriber's telecommunications carrier with the Commission.
"Network costs" means those recurring costs that directly relate to the operation of the 9-1-1 network as determined by the Statewide 9-1-1 Administrator with the advice of the Statewide 9-1-1 Advisory Board, which may include, but need not be limited to, some or all of the following: costs for interoffice trunks, selective routing charges, transfer lines and toll charges for 9-1-1 services, Automatic Location Information (ALI) database charges, independent local exchange carrier charges and non-system provider charges, carrier charges for third party database for on-site customer premises equipment, back-up PSAP trunks for non-system providers, periodic database updates as provided by carrier (also known as "ALI data dump"), regional ALI storage charges, circuits for call delivery (fiber or circuit connection), NG9-1-1 costs, and all associated fees, taxes, and surcharges on each invoice. "Network costs" shall not include radio circuits or toll charges that are other than for 9-1-1 services.
"Next generation 9-1-1" or "NG9-1-1" means an Internet Protocol-based (IP-based) system comprised of managed ESInets, functional elements and applications, and databases that replicate traditional E9-1-1 features and functions and provide additional capabilities. "NG9-1-1" systems are designed to provide access to emergency services from all connected communications sources, and provide multimedia data capabilities for PSAPs and other emergency services organizations.
"NG9-1-1 costs" means those recurring costs that directly relate to the Next Generation 9-1-1 service as determined by the Statewide 9-1-1 Advisory Board, including, but not limited to, costs for Emergency System Routing Proxy (ESRP), Emergency Call Routing Function/Location Validation Function (ECRF/LVF), Spatial Information Function (SIF), the Border Control Function (BCF), and the Emergency Services Internet Protocol networks (ESInets), legacy network gateways, and all associated fees, taxes, and surcharges on each invoice.
"Private branch exchange" or "PBX" means a private telephone system and associated equipment located on the user's property that provides communications between internal stations and external networks.
"Private business switch service" means network and premises based systems including a VoIP, Centrex type service, or PBX service, even though key telephone systems or equivalent telephone systems registered with the Federal Communications Commission under 47 C.F.R. Part 68 are directly connected to Centrex type and PBX systems. "Private business switch service" does not include key telephone systems or equivalent telephone systems registered with the Federal Communications Commission under 47 C.F.R. Part 68 when not used in conjunction with a VoIP, Centrex type, or PBX systems. "Private business switch service" typically includes, but is not limited to, private businesses, corporations, and industries where the telecommunications service is primarily for conducting business.
"Private residential switch service" means network and premise based systems including a VoIP, Centrex type service, or PBX service or key telephone systems or equivalent telephone systems registered with the Federal Communications Commission under 47 C.F.R. Part 68 that are directly connected to a VoIP, Centrex type service, or PBX systems equipped for switched local network connections or 9-1-1 system access to residential end users through a private telephone switch. "Private residential switch service" does not include key telephone systems or equivalent telephone systems registered with the Federal Communications Commission under 47 C.F.R. Part 68 when not used in conjunction with a VoIP, Centrex type, or PBX systems. "Private residential switch service" typically includes, but is not limited to, apartment complexes, condominiums, and campus or university environments where shared tenant service is provided and where the usage of the telecommunications service is primarily residential.
"Public agency" means the State, and any unit of local government or special purpose district located in whole or in part within this State, that provides or has authority to provide firefighting, police, ambulance, medical, or other emergency services.
"Public safety agency" means a functional division of a public agency that provides firefighting, police, medical, or other emergency services to respond to and manage emergency incidents. For the purpose of providing wireless service to users of 9-1-1 emergency services, as expressly provided for in this Act, the Department of State Police may be considered a public safety agency.
"Public safety answering point" or "PSAP" is a set of call-takers authorized by a governing body and operating under common management that receive 9-1-1 calls and asynchronous event notifications for a defined geographic area and processes those calls and events according to a specified operational policy.
"Qualified governmental entity" means a unit of local government authorized to provide 9-1-1 services pursuant to this Act where no emergency telephone system board exists.
"Referral method" means a 9-1-1 service in which the PSAP telecommunicator provides the calling party with the telephone number of the appropriate public safety agency or other provider of emergency services.
"Regular service" means any telecommunications service, other than advanced service, that is capable of transporting either the subscriber's inter-premises voice telecommunications services to the public switched network or the subscriber's 9-1-1 calls to the public agency.
"Relay method" means a 9-1-1 service in which the PSAP telecommunicator takes the pertinent information from a caller and relays that information to the appropriate public safety agency or other provider of emergency services.
"Remit period" means the billing period, one month in duration, for which a wireless carrier remits a surcharge and provides subscriber information by zip code to the Department, in accordance with Section 20 of this Act.
"Secondary Answering Point" or "SAP" means a location, other than a PSAP, that is able to receive the voice, data, and call back number of E9-1-1 or NG9-1-1 emergency calls transferred from a PSAP and completes the call taking process by dispatching police, medical, fire, or other emergency responders.
"Statewide wireless emergency 9-1-1 system" means all areas of the State where an emergency telephone system board or, in the absence of an emergency telephone system board, a qualified governmental entity, has not declared its intention for one or more of its public safety answering points to serve as a primary wireless 9-1-1 public safety answering point for its jurisdiction. The operator of the statewide wireless emergency 9-1-1 system shall be the Department of State Police.
"System" means the communications equipment and related software applications required to produce a response by the appropriate emergency public safety agency or other provider of emergency services as a result of an emergency call being placed to 9-1-1.
"System provider" means the contracted entity providing 9-1-1 network and database services.
"Telecommunications carrier" means those entities included within the definition specified in Section 13-202 of the Public Utilities Act, and includes those carriers acting as resellers of telecommunications services. "Telecommunications carrier" includes telephone systems operating as mutual concerns. "Telecommunications carrier" does not include a wireless carrier.
"Telecommunications technology" means equipment that can send and receive written messages over the telephone network.
"Transfer method" means a 9-1-1 service in which the PSAP telecommunicator receiving a call transfers that call to the appropriate public safety agency or other provider of emergency services.
"Transmitting messages" shall have the meaning given to that term under Section 8-11-2 of the Illinois Municipal Code.
"Trunk line" means a transmission path, or group of transmission paths, connecting a subscriber's PBX to a telecommunications carrier's public switched network. In the case of regular service, each voice grade communications channel or equivalent amount of bandwidth capable of transporting either the subscriber's inter-premises voice telecommunications services to the public switched network or the subscriber's 9-1-1 calls to the public agency shall be considered a trunk line, even if it is bundled with other channels or additional bandwidth. In the case of advanced service, each DS-1, T-1, or other un-channelized or multi-channel transmission facility that is capable of transporting either the subscriber's inter-premises voice telecommunications services to the public switched network or the subscriber's 9-1-1 calls to the public agency shall be considered a single trunk line, even if it contains multiple voice grade communications channels or otherwise supports 2 or more voice grade calls at a time; provided, however, that each additional increment of up to 24 voice grade channels of transmission capacity that is capable of transporting either the subscriber's inter-premises voice telecommunications services to the public switched network or the subscriber's 9-1-1 calls to the public agency shall be considered an additional trunk line.
"Unmanned backup PSAP" means a public safety answering point that serves as an alternate to the PSAP at an alternate location and is typically unmanned but can be activated if the primary PSAP is disabled.
"Virtual answering point" or "VAP" means a temporary or nonpermanent location that is capable of receiving an emergency call, contains a fully functional worksite that is not bound to a specific location, but rather is portable and scalable, connecting emergency call takers or dispatchers to the work process, and is capable of completing the call dispatching process.
"Voice-impaired individual" means a person with a permanent speech disability which precludes oral communication, who can regularly and routinely communicate by telephone only through the aid of devices which can send and receive written messages over the telephone network.
"Wireless carrier" means a provider of two-way cellular, broadband PCS, geographic area 800 MHZ and 900 MHZ Commercial Mobile Radio Service (CMRS), Wireless Communications Service (WCS), or other Commercial Mobile Radio Service (CMRS), as defined by the Federal Communications Commission, offering radio communications that may provide fixed, mobile, radio location, or satellite communication services to individuals or businesses within its assigned spectrum block and geographical area or that offers real-time, two-way voice service that is interconnected with the public switched network, including a reseller of such service.
"Wireless enhanced 9-1-1" means the ability to relay the telephone number of the originator of a 9-1-1 call and location information from any mobile handset or text telephone device accessing the wireless system to the designated wireless public safety answering point as set forth in the order of the Federal Communications Commission, FCC Docket No. 94-102, adopted June 12, 1996, with an effective date of October 1, 1996, and any subsequent amendment thereto.
"Wireless public safety answering point" means the functional division of a 9-1-1 authority accepting wireless 9-1-1 calls.
"Wireless subscriber" means an individual or entity to whom a wireless service account or number has been assigned by a wireless carrier, other than an account or number associated with prepaid wireless telecommunication service.
(Source: P.A. 99-6, eff. 1-1-16; 100-20, eff. 7-1-17.)

(50 ILCS 750/2.01) (from Ch. 134, par. 32.01)
Sec. 2.01. (Repealed).
(Source: P.A. 79-1092. Repealed by P.A. 99-6, eff. 1-1-16.)

(50 ILCS 750/2.02) (from Ch. 134, par. 32.02)
Sec. 2.02. (Repealed).
(Source: P.A. 79-1092. Repealed by P.A. 99-6, eff. 1-1-16.)

(50 ILCS 750/2.03) (from Ch. 134, par. 32.03)
Sec. 2.03. (Repealed).
(Source: P.A. 79-1092. Repealed by P.A. 99-6, eff. 1-1-16.)

(50 ILCS 750/2.04) (from Ch. 134, par. 32.04)
Sec. 2.04. (Repealed).
(Source: P.A. 79-1092. Repealed by P.A. 99-6, eff. 1-1-16.)

(50 ILCS 750/2.05) (from Ch. 134, par. 32.05)
Sec. 2.05. (Repealed).
(Source: P.A. 79-1092. Repealed by P.A. 99-6, eff. 1-1-16.)

(50 ILCS 750/2.06) (from Ch. 134, par. 32.06)
Sec. 2.06. (Repealed).
(Source: P.A. 79-1092. Repealed by P.A. 99-6, eff. 1-1-16.)

(50 ILCS 750/2.06a) (from Ch. 134, par. 32.06a)
Sec. 2.06a. (Repealed).
(Source: P.A. 87-1244; 88-604, eff. 9-1-94. Repealed by P.A. 99-6, eff. 1-1-16.)

(50 ILCS 750/2.07) (from Ch. 134, par. 32.07)
Sec. 2.07. (Repealed).
(Source: P.A. 79-1092. Repealed by P.A. 99-6, eff. 1-1-16.)

(50 ILCS 750/2.08) (from Ch. 134, par. 32.08)
Sec. 2.08. (Repealed).
(Source: P.A. 85-978. Repealed by P.A. 99-6, eff. 1-1-16.)

(50 ILCS 750/2.09) (from Ch. 134, par. 32.09)
Sec. 2.09. (Repealed).
(Source: P.A. 79-1092. Repealed by P.A. 99-6, eff. 1-1-16.)

(50 ILCS 750/2.10) (from Ch. 134, par. 32.10)
Sec. 2.10. (Repealed).
(Source: P.A. 85-978. Repealed by P.A. 99-6, eff. 1-1-16.)

(50 ILCS 750/2.11) (from Ch. 134, par. 32.11)
Sec. 2.11. (Repealed).
(Source: P.A. 85-978. Repealed by P.A. 99-6, eff. 1-1-16.)

(50 ILCS 750/2.12) (from Ch. 134, par. 32.12)
Sec. 2.12. (Repealed).
(Source: P.A. 92-557, eff. 1-1-03. Repealed by P.A. 99-6, eff. 1-1-16.)

(50 ILCS 750/2.13) (from Ch. 134, par. 32.13)
Sec. 2.13. (Repealed).
(Source: P.A. 85-978. Repealed by P.A. 99-6, eff. 1-1-16.)

(50 ILCS 750/2.14)
Sec. 2.14. (Repealed).
(Source: P.A. 88-497. Repealed by P.A. 99-6, eff. 1-1-16.)

(50 ILCS 750/2.15)
Sec. 2.15. (Repealed).
(Source: P.A. 88-497. Repealed by P.A. 99-6, eff. 1-1-16.)

(50 ILCS 750/2.16)
Sec. 2.16. (Repealed).
(Source: P.A. 89-497, eff. 6-27-96. Repealed by P.A. 99-6, eff. 1-1-16.)

(50 ILCS 750/2.17)
Sec. 2.17. (Repealed).
(Source: P.A. 89-497, eff. 6-27-96. Repealed by P.A. 99-6, eff. 1-1-16.)

(50 ILCS 750/2.18)
Sec. 2.18. (Repealed).
(Source: P.A. 88-604, eff. 9-1-94. Repealed by P.A. 99-6, eff. 1-1-16.)

(50 ILCS 750/2.19)
Sec. 2.19. (Repealed).
(Source: P.A. 88-604, eff. 9-1-94. Repealed by P.A. 99-6, eff. 1-1-16.)

(50 ILCS 750/2.20)
Sec. 2.20. (Repealed).
(Source: P.A. 92-290, eff. 8-9-01. Repealed by P.A. 99-6, eff. 1-1-16.)

(50 ILCS 750/2.21)
Sec. 2.21. (Repealed).
(Source: P.A. 96-1443, eff. 8-20-10. Repealed by P.A. 99-6, eff. 1-1-16.)

(50 ILCS 750/2.22)
Sec. 2.22. (Repealed).
(Source: P.A. 96-1443, eff. 8-20-10. Repealed by P.A. 99-6, eff. 1-1-16.)

(50 ILCS 750/2.23)
Sec. 2.23. (Repealed).
(Source: P.A. 96-1443, eff. 8-20-10. Repealed by P.A. 99-6, eff. 1-1-16.)

(50 ILCS 750/2.24)
Sec. 2.24. (Repealed).
(Source: P.A. 97-463, eff. 8-19-11. Repealed by P.A. 99-6, eff. 1-1-16.)

(50 ILCS 750/2.25)
Sec. 2.25. (Repealed).
(Source: P.A. 97-463, eff. 8-19-11. Repealed by P.A. 99-6, eff. 1-1-16.)

(50 ILCS 750/2.26)
Sec. 2.26. (Repealed).
(Source: P.A. 97-463, eff. 8-19-11. Repealed by P.A. 99-6, eff. 1-1-16.)

(50 ILCS 750/2.27)
Sec. 2.27. (Repealed).
(Source: P.A. 97-1018, eff. 8-17-12. Repealed by P.A. 99-6, eff. 1-1-16.)

(50 ILCS 750/2.28)
Sec. 2.28. (Repealed).
(Source: P.A. 97-1018, eff. 8-17-12. Repealed by P.A. 99-6, eff. 1-1-16.)

(50 ILCS 750/3) (from Ch. 134, par. 33)
(Section scheduled to be repealed on December 31, 2020)
Sec. 3. (a) By July 1, 2017, every local public agency shall be within the jurisdiction of a 9-1-1 system.
(b) By July 1, 2020, every 9-1-1 system in Illinois shall provide Next Generation 9-1-1 service.
(c) Nothing in this Act shall be construed to prohibit or discourage in any way the formation of multijurisdictional or regional systems, and any system established pursuant to this Act may include the territory of more than one public agency or may include a segment of the territory of a public agency.
(Source: P.A. 99-6, eff. 1-1-16; 100-20, eff. 7-1-17.)

(50 ILCS 750/4) (from Ch. 134, par. 34)
(Section scheduled to be repealed on December 31, 2020)
Sec. 4. Every system shall include police, firefighting, and emergency medical and ambulance services, and may include other emergency services. The system may incorporate private ambulance service. In those areas in which a public safety agency of the State provides such emergency services, the system shall include such public safety agencies.
(Source: P.A. 99-6, eff. 1-1-16; 100-20, eff. 7-1-17.)

(50 ILCS 750/5) (from Ch. 134, par. 35)
(Section scheduled to be repealed on December 31, 2020)
Sec. 5. The digits "9-1-1" shall be the primary emergency telephone number within the system, but a public agency or public safety agency shall maintain a separate secondary seven digit emergency backup number for at least six months after the "9-1-1" system is established and in operation, and shall maintain a separate number for nonemergency telephone calls.
(Source: P.A. 100-20, eff. 7-1-17.)

(50 ILCS 750/6) (from Ch. 134, par. 36)
(Section scheduled to be repealed on December 31, 2020)
Sec. 6. Capabilities of system; pay telephones. All systems shall be designed to meet the specific requirements of each community and public agency served by the system. Every system shall be designed to have the capability of utilizing the direct dispatch method, relay method, transfer method, or referral method in response to emergency calls. The General Assembly finds and declares that the most critical aspect of the design of any system is the procedure established for handling a telephone request for emergency services.
In addition, to maximize efficiency and utilization of the system, all pay telephones within each system shall enable a caller to dial "9-1-1" for emergency services without the necessity of inserting a coin. This paragraph does not apply to pay telephones located in penal institutions, as defined in Section 2-14 of the Criminal Code of 2012, that have been designated for the exclusive use of committed persons.
(Source: P.A. 99-6, eff. 1-1-16; 100-20, eff. 7-1-17.)

(50 ILCS 750/6.1) (from Ch. 134, par. 36.1)
(Section scheduled to be repealed on December 31, 2020)
Sec. 6.1. Every 9-1-1 system shall be readily accessible to hearing-impaired and voice-impaired individuals through the use of telecommunications technology for hearing-impaired and speech-impaired individuals.
(Source: P.A. 99-6, eff. 1-1-16; 100-20, eff. 7-1-17.)

(50 ILCS 750/7) (from Ch. 134, par. 37)
(Section scheduled to be repealed on December 31, 2020)
Sec. 7. The General Assembly finds that, because of overlapping jurisdiction of public agencies, public safety agencies and telephone service areas, the Administrator, with the advice and recommendation of the Statewide 9-1-1 Advisory Board, shall establish a general overview or plan to effectuate the purposes of this Act within the time frame provided in this Act. In order to insure that proper preparation and implementation of emergency telephone systems are accomplished by all public agencies as required under this Act, the Department, with the advice and assistance of the Attorney General, shall secure compliance by public agencies as provided in this Act.
(Source: P.A. 99-6, eff. 1-1-16; 100-20, eff. 7-1-17.)

(50 ILCS 750/8) (from Ch. 134, par. 38)
(Section scheduled to be repealed on December 31, 2020)
Sec. 8. The Administrator, with the advice and recommendation of the Statewide 9-1-1 Advisory Board, shall coordinate the implementation of systems established under this Act. To assist with this coordination, all systems authorized to operate under this Act shall register with the Administrator information regarding its composition and organization, including, but not limited to, identification of all PSAPs, SAPs, VAPs, Backup PSAPs, and Unmanned Backup PSAPs. The Department may adopt rules for the administration of this Section.
(Source: P.A. 99-6, eff. 1-1-16; 100-20, eff. 7-1-17.)

(50 ILCS 750/9) (from Ch. 134, par. 39)
Sec. 9. (Repealed).
(Source: P.A. 84-25. Repealed by P.A. 99-6, eff. 1-1-16.)

(50 ILCS 750/10) (from Ch. 134, par. 40)
(Section scheduled to be repealed on December 31, 2020)
Sec. 10. (a) The Administrator, with the advice and recommendation of the Statewide 9-1-1 Advisory Board, shall establish uniform technical and operational standards for all 9-1-1 systems in Illinois. All findings, orders, decisions, rules, and regulations issued or promulgated by the Commission under this Act or any other Act establishing or conferring power on the Commission with respect to emergency telecommunications services, shall continue in force. Notwithstanding the provisions of this Section, where applicable, the Administrator shall, with the advice and recommendation of the Statewide 9-1-1 Advisory Board, amend the Commission's findings, orders, decisions, rules, and regulations to conform to the specific provisions of this Act as soon as practicable after the effective date of this amendatory Act of the 99th General Assembly.
(b) The Department may adopt emergency rules necessary to implement the provisions of this amendatory Act of the 99th General Assembly under subsection (t) of Section 5-45 of the Illinois Administrative Procedure Act.
(c) Nothing in this Act shall deprive the Commission of any authority to regulate the provision by telecommunication carriers or 9-1-1 system service providers of telecommunication or other services under the Public Utilities Act.
(d) For rules that implicate both the regulation of 9-1-1 authorities under this Act and the regulation of telecommunication carriers and 9-1-1 system service providers under the Public Utilities Act, the Department and the Commission may adopt joint rules necessary for implementation.
(e) Any findings, orders, or decisions of the Administrator under this Section shall be deemed a final administrative decision and shall be subject to judicial review under the Administrative Review Law.
(Source: P.A. 99-6, eff. 1-1-16; 100-20, eff. 7-1-17.)

(50 ILCS 750/10.1) (from Ch. 134, par. 40.1)
(Section scheduled to be repealed on December 31, 2020)
Sec. 10.1. Confidentiality.
(a) 9-1-1 information consisting of names, addresses and telephone numbers of telephone customers whose listings are not published in directories or listed in Directory Assistance Offices is confidential. Except as provided in subsection (b), information shall be provided on a call-by-call basis only for the purpose of responding to emergency calls. For the purposes of this subsection (a), "emergency" means a situation in which property or human life is in jeopardy and the prompt notification of the public safety agency is essential.
(b) 9-1-1 information, including information described in subsection (a), may be used by a public safety agency for the purpose of placing out-going emergency calls.
(c) Nothing in this Section prohibits a municipality with a population of more than 500,000 from using 9-1-1 information, including information described in subsection (a), for the purpose of responding to calls made to a non-emergency telephone system that is under the supervision and control of a public safety agency and that shares all or some facilities with an emergency telephone system.
(d) Any public safety agency that uses 9-1-1 information for the purposes of subsection (b) must establish methods and procedures that ensure the confidentiality of information as required by subsection (a).
(e) Divulging confidential information in violation of this Section is a Class A misdemeanor.
(Source: P.A. 100-20, eff. 7-1-17.)

(50 ILCS 750/10.2) (from Ch. 134, par. 40.2)
(Section scheduled to be repealed on December 31, 2020)
Sec. 10.2. The Emergency Telephone System Board and the Chairman of the County Board in any county implementing a 9-1-1 system shall ensure that all areas of the county are included in the system.
(Source: P.A. 99-6, eff. 1-1-16; 100-20, eff. 7-1-17.)

(50 ILCS 750/10.3)
(Section scheduled to be repealed on December 31, 2020)
Sec. 10.3. Notice of address change. The Emergency Telephone System Board or qualified governmental entity in any county implementing a 9-1-1 system that changes any person's address (when the person whose address has changed has not moved to a new residence) shall notify the person (i) of the person's new address and (ii) that the person should contact the local election authority to determine if the person should re-register to vote.
(Source: P.A. 100-20, eff. 7-1-17.)

(50 ILCS 750/11) (from Ch. 134, par. 41)
(Section scheduled to be repealed on December 31, 2020)
Sec. 11. All local public agencies operating a 9-1-1 system shall operate under a plan that has been filed with and approved by the Commission prior to January 1, 2016, or the Administrator. Plans filed under this Section shall conform to minimum standards established pursuant to Section 10.
(Source: P.A. 99-6, eff. 1-1-16; 100-20, eff. 7-1-17.)

(50 ILCS 750/12) (from Ch. 134, par. 42)
(Section scheduled to be repealed on December 31, 2020)
Sec. 12. The Attorney General may, on behalf of the Department or on his own initiative, commence judicial proceedings to enforce compliance by any public agency or public utility providing telephone service with this Act.
(Source: P.A. 99-6, eff. 1-1-16; 100-20, eff. 7-1-17.)

(50 ILCS 750/13)
Sec. 13. (Repealed).
(Source: P.A. 94-793, eff. 5-19-06. Repealed by P.A. 96-508, eff. 8-14-09.)

(50 ILCS 750/14) (from Ch. 134, par. 44)
(Section scheduled to be repealed on December 31, 2020)
Sec. 14. The General Assembly declares that a major purpose of this Act is to ensure that 9-1-1 systems have redundant methods of dispatch for: (1) each public safety agency within its jurisdiction, herein known as participating agencies; and (2) 9-1-1 systems whose jurisdictional boundaries are contiguous, herein known as adjacent 9-1-1 systems, when an emergency request for service is received for a public safety agency that needs to be dispatched by the adjacent 9-1-1 system. Another primary purpose of this Section is to eliminate instances in which a public safety agency refuses, once dispatched, to render aid outside of the jurisdictional boundaries of the public safety agency. Therefore, in implementing a 9-1-1 system under this Act, all 9-1-1 authorities shall enter into call handling and aid outside jurisdictional boundaries agreements with each participating agency and adjacent 9-1-1 system. The agreements shall provide a primary and secondary means of dispatch. It must also provide that, once an emergency unit is dispatched in response to a request through the system, such unit shall render its services to the requesting party without regard to whether the unit is operating outside its normal jurisdictional boundaries. Certified notification of the continuation of call handling and aid outside jurisdictional boundaries agreements shall be made among the involved parties on an annual basis.
(Source: P.A. 100-20, eff. 7-1-17.)

(50 ILCS 750/15) (from Ch. 134, par. 45)
(Section scheduled to be repealed on December 31, 2020)
Sec. 15. Copies of the annual certified notification of continuing agreement required by Section 14 shall be filed with the Attorney General and the Administrator. All such agreements shall be so filed prior to the 31st day of January. The Attorney General shall commence judicial proceedings to enforce compliance with this Section and Section 14, where a public agency or public safety agency has failed to timely enter into such agreement or file copies thereof.
(Source: P.A. 99-6, eff. 1-1-16; 100-20, eff. 7-1-17.)

(50 ILCS 750/15.1) (from Ch. 134, par. 45.1)
(Section scheduled to be repealed on December 31, 2020)
Sec. 15.1. Public body; exemption from civil liability for developing or operating emergency telephone system.
(a) In no event shall a public agency, the Commission, the Statewide 9-1-1 Advisory Board, the Administrator, the Department of State Police, public safety agency, public safety answering point, emergency telephone system board, or unit of local government assuming the duties of an emergency telephone system board, or carrier, or its officers, employees, assigns, or agents be liable for any civil damages or criminal liability that directly or indirectly results from, or is caused by, any act or omission in the development, design, installation, operation, maintenance, performance, or provision of 9-1-1 service required by this Act, unless the act or omission constitutes gross negligence, recklessness, or intentional misconduct.
A unit of local government, the Commission, the Statewide 9-1-1 Advisory Board, the Administrator, the Department of State Police, public safety agency, public safety answering point, emergency telephone system board, or carrier, or its officers, employees, assigns, or agents, shall not be liable for any form of civil damages or criminal liability that directly or indirectly results from, or is caused by, the release of subscriber information to any governmental entity as required under the provisions of this Act, unless the release constitutes gross negligence, recklessness, or intentional misconduct.
(b) Exemption from civil liability for emergency instructions is as provided in the Good Samaritan Act.
(c) This Section may not be offered as a defense in any judicial proceeding brought by the Attorney General under Section 12 to compel compliance with this Act.
(Source: P.A. 99-6, eff. 1-1-16; 100-20, eff. 7-1-17.)

(50 ILCS 750/15.2) (from Ch. 134, par. 45.2)
(Section scheduled to be repealed on December 31, 2020)
Sec. 15.2. Any person calling the number "911" for the purpose of making a false alarm or complaint and reporting false information is subject to the provisions of Section 26-1 of the Criminal Code of 2012.
(Source: P.A. 100-20, eff. 7-1-17.)

(50 ILCS 750/15.2a) (from Ch. 134, par. 45.2a)
(Section scheduled to be repealed on December 31, 2020)
Sec. 15.2a. The installation of or connection to a telephone company's network of any automatic alarm, automatic alerting device, or mechanical dialer that causes the number 9-1-1 to be dialed in order to directly access emergency services is prohibited in a 9-1-1 system.
This Section does not apply to a person who connects to a 9-1-1 network using automatic crash notification technology subject to an established protocol.
This Section does not apply to devices used to enable access to the 9-1-1 system for cognitively-impaired or special needs persons or for persons with disabilities in an emergency situation reported by a caregiver after initiating a missing person's report. The device must have the capability to be activated and controlled remotely by trained personnel at a service center to prevent falsely activated or repeated calls to the 9-1-1 system in a single incident. The device must have the technical capability to generate location information to the 9-1-1 system. Under no circumstances shall a device be sold for use in a geographical jurisdiction where the 9-1-1 system has not deployed wireless phase II location technology. The alerting device shall also provide for either 2-way communication or send a pre-recorded message to a 9-1-1 provider explaining the nature of the emergency so that the 9-1-1 provider will be able to dispatch the appropriate emergency responder.
Violation of this Section is a Class A misdemeanor. A second or subsequent violation of this Section is a Class 4 felony.
(Source: P.A. 99-143, eff. 7-27-15; 100-20, eff. 7-1-17.)

(50 ILCS 750/15.2b)
(Section scheduled to be repealed on December 31, 2020)
Sec. 15.2b. Emergency telephone number; advertising. No person or private entity may advertise or otherwise publicize the availability of services provided by a specific provider and indicate that a consumer should obtain access to services provided by a specific provider by use of the emergency telephone number (9-1-1).
(Source: P.A. 100-20, eff. 7-1-17.)

(50 ILCS 750/15.2c)
(Section scheduled to be repealed on December 31, 2020)
Sec. 15.2c. Call boxes. No carrier shall be required to provide a call box. For purposes of this Section, the term "call box" means a device that is normally mounted to an outside wall of the serving telecommunications carrier central office and designed to provide emergency on-site answering by authorized personnel at the central office location in the event a central office is isolated from the 9-1-1 network.
(Source: P.A. 99-6, eff. 1-1-16; 100-20, eff. 7-1-17.)

(50 ILCS 750/15.3) (from Ch. 134, par. 45.3)
(Section scheduled to be repealed on December 31, 2020)
Sec. 15.3. Local non-wireless surcharge.
(a) Except as provided in subsection (l) of this Section, the corporate authorities of any municipality or any county may, subject to the limitations of subsections (c), (d), and (h), and in addition to any tax levied pursuant to the Simplified Municipal Telecommunications Tax Act, impose a monthly surcharge on billed subscribers of network connection provided by telecommunication carriers engaged in the business of transmitting messages by means of electricity originating within the corporate limits of the municipality or county imposing the surcharge at a rate per network connection determined in accordance with subsection (c), however the monthly surcharge shall not apply to a network connection provided for use with pay telephone services. Provided, however, that where multiple voice grade communications channels are connected between the subscriber's premises and a public switched network through private branch exchange (PBX) or centrex type service, a municipality imposing a surcharge at a rate per network connection, as determined in accordance with this Act, shall impose:
(i) in a municipality with a population of 500,000 or

less or in any county, 5 such surcharges per network connection, as defined under Section 2 of this Act, for both regular service and advanced service provisioned trunk lines;

(ii) in a municipality with a population, prior to

March 1, 2010, of 500,000 or more, 5 surcharges per network connection, as defined under Section 2 of this Act, for both regular service and advanced service provisioned trunk lines;

(iii) in a municipality with a population, as of

March 1, 2010, of 500,000 or more, 5 surcharges per network connection, as defined under Section 2 of this Act, for regular service provisioned trunk lines, and 12 surcharges per network connection, as defined under Section 2 of this Act, for advanced service provisioned trunk lines, except where an advanced service provisioned trunk line supports at least 2 but fewer than 23 simultaneous voice grade calls ("VGC's"), a telecommunication carrier may elect to impose fewer than 12 surcharges per trunk line as provided in subsection (iv) of this Section; or

(iv) for an advanced service provisioned trunk line

connected between the subscriber's premises and the public switched network through a P.B.X., where the advanced service provisioned trunk line is capable of transporting at least 2 but fewer than 23 simultaneous VGC's per trunk line, the telecommunications carrier collecting the surcharge may elect to impose surcharges in accordance with the table provided in this Section, without limiting any telecommunications carrier's obligations to otherwise keep and maintain records. Any telecommunications carrier electing to impose fewer than 12 surcharges per an advanced service provisioned trunk line shall keep and maintain records adequately to demonstrate the VGC capability of each advanced service provisioned trunk line with fewer than 12 surcharges imposed, provided that 12 surcharges shall be imposed on an advanced service provisioned trunk line regardless of the VGC capability where a telecommunications carrier cannot demonstrate the VGC capability of the advanced service provisioned trunk line.

Facility

VGC's

911 Surcharges

Advanced service provisioned trunk line

18-23

12

Advanced service provisioned trunk line

12-17

10

Advanced service provisioned trunk line

2-11

8

Subsections (i), (ii), (iii), and (iv) are not intended to make any change in the meaning of this Section, but are intended to remove possible ambiguity, thereby confirming the intent of paragraph (a) as it existed prior to and following the effective date of this amendatory Act of the 97th General Assembly.
For mobile telecommunications services, if a surcharge is imposed it shall be imposed based upon the municipality or county that encompasses the customer's place of primary use as defined in the Mobile Telecommunications Sourcing Conformity Act. A municipality may enter into an intergovernmental agreement with any county in which it is partially located, when the county has adopted an ordinance to impose a surcharge as provided in subsection (c), to include that portion of the municipality lying outside the county in that county's surcharge referendum. If the county's surcharge referendum is approved, the portion of the municipality identified in the intergovernmental agreement shall automatically be disconnected from the county in which it lies and connected to the county which approved the referendum for purposes of a surcharge on telecommunications carriers.
(b) For purposes of computing the surcharge imposed by subsection (a), the network connections to which the surcharge shall apply shall be those in-service network connections, other than those network connections assigned to the municipality or county, where the service address for each such network connection or connections is located within the corporate limits of the municipality or county levying the surcharge. Except for mobile telecommunication services, the "service address" shall mean the location of the primary use of the network connection or connections. For mobile telecommunication services, "service address" means the customer's place of primary use as defined in the Mobile Telecommunications Sourcing Conformity Act.
(c) Upon the passage of an ordinance to impose a surcharge under this Section the clerk of the municipality or county shall certify the question of whether the surcharge may be imposed to the proper election authority who shall submit the public question to the electors of the municipality or county in accordance with the general election law; provided that such question shall not be submitted at a consolidated primary election. The public question shall be in substantially the following form:
--------------------------------------------------------------
Shall the county (or city, village
or incorporated town) of ..... impose YES
a surcharge of up to ...¢ per month per
network connection, which surcharge will
be added to the monthly bill you receive -------------------
for telephone or telecommunications
charges, for the purpose of installing
(or improving) a 9-1-1 Emergency NO
Telephone System?
--------------------------------------------------------------
If a majority of the votes cast upon the public question are in favor thereof, the surcharge shall be imposed.
However, if a Joint Emergency Telephone System Board is to be created pursuant to an intergovernmental agreement under Section 15.4, the ordinance to impose the surcharge shall be subject to the approval of a majority of the total number of votes cast upon the public question by the electors of all of the municipalities or counties, or combination thereof, that are parties to the intergovernmental agreement.
The referendum requirement of this subsection (c) shall not apply to any municipality with a population over 500,000 or to any county in which a proposition as to whether a sophisticated 9-1-1 Emergency Telephone System should be installed in the county, at a cost not to exceed a specified monthly amount per network connection, has previously been approved by a majority of the electors of the county voting on the proposition at an election conducted before the effective date of this amendatory Act of 1987.
(d) A county may not impose a surcharge, unless requested by a municipality, in any incorporated area which has previously approved a surcharge as provided in subsection (c) or in any incorporated area where the corporate authorities of the municipality have previously entered into a binding contract or letter of intent with a telecommunications carrier to provide sophisticated 9-1-1 service through municipal funds.
(e) A municipality or county may at any time by ordinance change the rate of the surcharge imposed under this Section if the new rate does not exceed the rate specified in the referendum held pursuant to subsection (c).
(f) The surcharge authorized by this Section shall be collected from the subscriber by the telecommunications carrier providing the subscriber the network connection as a separately stated item on the subscriber's bill.
(g) The amount of surcharge collected by the telecommunications carrier shall be paid to the particular municipality or county or Joint Emergency Telephone System Board not later than 30 days after the surcharge is collected, net of any network or other 9-1-1 or sophisticated 9-1-1 system charges then due the particular telecommunications carrier, as shown on an itemized bill. The telecommunications carrier collecting the surcharge shall also be entitled to deduct 3% of the gross amount of surcharge collected to reimburse the telecommunications carrier for the expense of accounting and collecting the surcharge.
(h) Except as expressly provided in subsection (a) of this Section, on or after the effective date of this amendatory Act of the 98th General Assembly and until December 31, 2017, a municipality with a population of 500,000 or more shall not impose a monthly surcharge per network connection in excess of the highest monthly surcharge imposed as of January 1, 2014 by any county or municipality under subsection (c) of this Section. Beginning January 1, 2018 and until December 31, 2020, a municipality with a population over 500,000 may not impose a monthly surcharge in excess of $5.00 per network connection. On or after January 1, 2021, a municipality with a population over 500,000 may not impose a monthly surcharge in excess of $2.50 per network connection.
(i) Any municipality or county or joint emergency telephone system board that has imposed a surcharge pursuant to this Section prior to the effective date of this amendatory Act of 1990 shall hereafter impose the surcharge in accordance with subsection (b) of this Section.
(j) The corporate authorities of any municipality or county may issue, in accordance with Illinois law, bonds, notes or other obligations secured in whole or in part by the proceeds of the surcharge described in this Section. The State of Illinois pledges and agrees that it will not limit or alter the rights and powers vested in municipalities and counties by this Section to impose the surcharge so as to impair the terms of or affect the security for bonds, notes or other obligations secured in whole or in part with the proceeds of the surcharge described in this Section. The pledge and agreement set forth in this Section survive the termination of the surcharge under subsection (l) by virtue of the replacement of the surcharge monies guaranteed under Section 20; the State of Illinois pledges and agrees that it will not limit or alter the rights vested in municipalities and counties to the surcharge replacement funds guaranteed under Section 20 so as to impair the terms of or affect the security for bonds, notes or other obligations secured in whole or in part with the proceeds of the surcharge described in this Section.
(k) Any surcharge collected by or imposed on a telecommunications carrier pursuant to this Section shall be held to be a special fund in trust for the municipality, county or Joint Emergency Telephone Board imposing the surcharge. Except for the 3% deduction provided in subsection (g) above, the special fund shall not be subject to the claims of creditors of the telecommunication carrier.
(l) Any surcharge imposed pursuant to this Section by a county or municipality, other than a municipality with a population in excess of 500,000, shall cease to be imposed on January 1, 2016.
(Source: P.A. 99-6, eff. 6-29-15; 100-20, eff. 7-1-17.)

(50 ILCS 750/15.3a)
(Section scheduled to be repealed on December 31, 2020)
Sec. 15.3a. Local wireless surcharge.
(a) Notwithstanding any other provision of this Act, a unit of local government or emergency telephone system board providing wireless 9-1-1 service and imposing and collecting a wireless carrier surcharge prior to July 1, 1998 may continue its practices of imposing and collecting its wireless carrier surcharge, but, except as provided in subsection (b) of this Section, in no event shall that monthly surcharge exceed $2.50 per commercial mobile radio service (CMRS) connection or in-service telephone number billed on a monthly basis. For mobile telecommunications services provided on and after August 1, 2002, any surcharge imposed shall be imposed based upon the municipality or county that encompasses the customer's place of primary use as defined in the Mobile Telecommunications Sourcing Conformity Act.
(b) Until December 31, 2017, the corporate authorities of a municipality with a population in excess of 500,000 on the effective date of this amendatory Act of the 99th General Assembly may by ordinance continue to impose and collect a monthly surcharge per commercial mobile radio service (CMRS) connection or in-service telephone number billed on a monthly basis that does not exceed the highest monthly surcharge imposed as of January 1, 2014 by any county or municipality under subsection (c) of Section 15.3 of this Act. Beginning January 1, 2018, and until December 31, 2020, a municipality with a population in excess of 500,000 may by ordinance continue to impose and collect a monthly surcharge per commercial mobile radio service (CMRS) connection or in-service telephone number billed on a monthly basis that does not exceed $5.00. On or after January 1, 2021, the municipality may continue imposing and collecting its wireless carrier surcharge as provided in and subject to the limitations of subsection (a) of this Section.
(c) In addition to any other lawful purpose, a municipality with a population over 500,000 may use the moneys collected under this Section for any anti-terrorism or emergency preparedness measures, including, but not limited to, preparedness planning, providing local matching funds for federal or State grants, personnel training, and specialized equipment, including surveillance cameras, as needed to deal with natural and terrorist-inspired emergency situations or events.
(Source: P.A. 99-6, eff. 1-1-16; 100-20, eff. 7-1-17.)

(50 ILCS 750/15.4) (from Ch. 134, par. 45.4)
(Section scheduled to be repealed on December 31, 2020)
Sec. 15.4. Emergency Telephone System Board; powers.
(a) Except as provided in subsection (e) of this Section, the corporate authorities of any county or municipality may establish an Emergency Telephone System Board.
The corporate authorities shall provide for the manner of appointment and the number of members of the Board, provided that the board shall consist of not fewer than 5 members, one of whom must be a public member who is a resident of the local exchange service territory included in the 9-1-1 coverage area, one of whom (in counties with a population less than 100,000) may be a member of the county board, and at least 3 of whom shall be representative of the 9-1-1 public safety agencies, including but not limited to police departments, fire departments, emergency medical services providers, and emergency services and disaster agencies, and appointed on the basis of their ability or experience. In counties with a population of more than 100,000 but less than 2,000,000, a member of the county board may serve on the Emergency Telephone System Board. Elected officials, including members of a county board, are also eligible to serve on the board. Members of the board shall serve without compensation but shall be reimbursed for their actual and necessary expenses. Any 2 or more municipalities, counties, or combination thereof, may, instead of establishing individual boards, establish by intergovernmental agreement a Joint Emergency Telephone System Board pursuant to this Section. The manner of appointment of such a joint board shall be prescribed in the agreement. On or after the effective date of this amendatory Act of the 100th General Assembly, any new intergovernmental agreement entered into to establish or join a Joint Emergency Telephone System Board shall provide for the appointment of a PSAP representative to the board.
Upon the effective date of this amendatory Act of the 98th General Assembly, appointed members of the Emergency Telephone System Board shall serve staggered 3-year terms if: (1) the Board serves a county with a population of 100,000 or less; and (2) appointments, on the effective date of this amendatory Act of the 98th General Assembly, are not for a stated term. The corporate authorities of the county or municipality shall assign terms to the board members serving on the effective date of this amendatory Act of the 98th General Assembly in the following manner: (1) one-third of board members' terms shall expire on January 1, 2015; (2) one-third of board members' terms shall expire on January 1, 2016; and (3) remaining board members' terms shall expire on January 1, 2017. Board members may be re-appointed upon the expiration of their terms by the corporate authorities of the county or municipality.
The corporate authorities of a county or municipality may, by a vote of the majority of the members elected, remove an Emergency Telephone System Board member for misconduct, official misconduct, or neglect of office.
(b) The powers and duties of the board shall be defined by ordinance of the municipality or county, or by intergovernmental agreement in the case of a joint board. The powers and duties shall include, but need not be limited to the following:
(1) Planning a 9-1-1 system.
(2) Coordinating and supervising the implementation,

upgrading, or maintenance of the system, including the establishment of equipment specifications and coding systems.

(3) Receiving moneys from the surcharge imposed

under Section 15.3, or disbursed to it under Section 30, and from any other source, for deposit into the Emergency Telephone System Fund.

(4) Authorizing all disbursements from the fund.
(5) Hiring any staff necessary for the implementation

or upgrade of the system.

(6) (Blank).
(c) All moneys received by a board pursuant to a surcharge imposed under Section 15.3, or disbursed to it under Section 30, shall be deposited into a separate interest-bearing Emergency Telephone System Fund account. The treasurer of the municipality or county that has established the board or, in the case of a joint board, any municipal or county treasurer designated in the intergovernmental agreement, shall be custodian of the fund. All interest accruing on the fund shall remain in the fund. No expenditures may be made from such fund except upon the direction of the board by resolution passed by a majority of all members of the board.
(d) The board shall complete a Master Street Address Guide database before implementation of the 9-1-1 system. The error ratio of the database shall not at any time exceed 1% of the total database.
(e) On and after January 1, 2016, no municipality or county may create an Emergency Telephone System Board unless the board is a Joint Emergency Telephone System Board. The corporate authorities of any county or municipality entering into an intergovernmental agreement to create or join a Joint Emergency Telephone System Board shall rescind an ordinance or ordinances creating a single Emergency Telephone System Board and shall eliminate the single Emergency Telephone System Board, effective upon the creation of the Joint Emergency Telephone System Board, with regulatory approval by the Administrator, or joining of the Joint Emergency Telephone System Board. Nothing in this Section shall be construed to require the dissolution of an Emergency Telephone System Board that is not succeeded by a Joint Emergency Telephone System Board or is not required to consolidate under Section 15.4a of this Act.
(f) Within one year after the effective date of this amendatory Act of the 100th General Assembly, any corporate authorities of a county or municipality, other than a municipality with a population of more than 500,000, operating a 9-1-1 system without an Emergency Telephone System Board or Joint Emergency Telephone System Board shall create or join a Joint Emergency Telephone System Board.
(Source: P.A. 99-6, eff. 1-1-16; 100-20, eff. 7-1-17.)

(50 ILCS 750/15.4a)
(Section scheduled to be repealed on December 31, 2020)
Sec. 15.4a. Consolidation.
(a) By July 1, 2017, and except as otherwise provided in this Section, Emergency Telephone System Boards, Joint Emergency Telephone System Boards, qualified governmental entities, and PSAPs shall be consolidated as follows, subject to subsections (b) and (c) of this Section:
(1) In any county with a population of at least

250,000 that has a single Emergency Telephone System Board, or qualified governmental entity and more than 2 PSAPs, shall reduce the number of PSAPs by at least 50% or to 2 PSAPs, whichever is greater. Nothing in this paragraph shall preclude consolidation resulting in one PSAP in the county.

(2) In any county with a population of at least

250,000 that has more than one Emergency Telephone System Board, Joint Emergency Telephone System Board, or qualified governmental entity, any 9-1-1 Authority serving a population of less than 25,000 shall be consolidated such that no 9-1-1 Authority in the county serves a population of less than 25,000.

(3) In any county with a population of at least

250,000 but less than 1,000,000 that has more than one Emergency Telephone System Board, Joint Emergency Telephone System Board, or qualified governmental entity, each 9-1-1 Authority shall reduce the number of PSAPs by at least 50% or to 2 PSAPs, whichever is greater. Nothing in this paragraph shall preclude consolidation of a 9-1-1 Authority into a Joint Emergency Telephone System Board, and nothing in this paragraph shall preclude consolidation resulting in one PSAP in the county.

(4) In any county with a population of less than

250,000 that has a single Emergency Telephone System Board or qualified governmental entity and more than 2 PSAPs, the 9-1-1 Authority shall reduce the number of PSAPs by at least 50% or to 2 PSAPs, whichever is greater. Nothing in this paragraph shall preclude consolidation resulting in one PSAP in the county.

(5) In any county with a population of less than

250,000 that has more than one Emergency Telephone System Board, Joint Emergency Telephone System Board, or qualified governmental entity and more than 2 PSAPS, the 9-1-1 Authorities shall be consolidated into a single joint board, and the number of PSAPs shall be reduced by at least 50% or to 2 PSAPs, whichever is greater. Nothing in this paragraph shall preclude consolidation resulting in one PSAP in the county.

(6) Any 9-1-1 Authority that does not have a PSAP

within its jurisdiction shall be consolidated through an intergovernmental agreement with an existing 9-1-1 Authority that has a PSAP to create a Joint Emergency Telephone Board.

(7) The corporate authorities of each county that has

no 9-1-1 service as of January 1, 2016 shall provide enhanced 9-1-1 wireline and wireless enhanced 9-1-1 service for that county by either (i) entering into an intergovernmental agreement with an existing Emergency Telephone System Board to create a new Joint Emergency Telephone System Board, or (ii) entering into an intergovernmental agreement with the corporate authorities that have created an existing Joint Emergency Telephone System Board.

(b) By July 1, 2016, each county required to consolidate pursuant to paragraph (7) of subsection (a) of this Section and each 9-1-1 Authority required to consolidate pursuant to paragraphs (1) through (6) of subsection (a) of this Section shall file a plan for consolidation or a request for a waiver pursuant to subsection (c) of this Section with the Office of the Statewide 9-1-1 Administrator.
(1) No county or 9-1-1 Authority may avoid the

requirements of this Section by converting primary PSAPs to secondary or virtual answering points. Any county or 9-1-1 Authority not in compliance with this Section shall be ineligible to receive consolidation grant funds issued under Section 15.4b of this Act or monthly disbursements otherwise due under Section 30 of this Act, until the county or 9-1-1 Authority is in compliance.

(2) Within 60 calendar days of receiving a

consolidation plan, the Statewide 9-1-1 Advisory Board shall hold at least one public hearing on the plan and provide a recommendation to the Administrator. Notice of the hearing shall be provided to the respective entity to which the plan applies.

(3) Within 90 calendar days of receiving a

consolidation plan, the Administrator shall approve the plan, approve the plan as modified, or grant a waiver pursuant to subsection (c) of this Section. In making his or her decision, the Administrator shall consider any recommendation from the Statewide 9-1-1 Advisory Board regarding the plan. If the Administrator does not follow the recommendation of the Board, the Administrator shall provide a written explanation for the deviation in his or her decision.

(4) The deadlines provided in this subsection may be

extended upon agreement between the Administrator and entity which submitted the plan.

(c) A waiver from a consolidation required under subsection (a) of this Section may be granted if the Administrator finds that the consolidation will result in a substantial threat to public safety, is economically unreasonable, or is technically infeasible.
(d) Any decision of the Administrator under this Section shall be deemed a final administrative decision and shall be subject to judicial review under the Administrative Review Law.
(Source: P.A. 99-6, eff. 1-1-16; 100-20, eff. 7-1-17.)

(50 ILCS 750/15.4b)
(Section scheduled to be repealed on December 31, 2020)
Sec. 15.4b. Consolidation grants.
(a) The Administrator, with the advice and recommendation of the Statewide 9-1-1 Advisory Board, shall administer a 9-1-1 System Consolidation Grant Program to defray costs associated with 9-1-1 system consolidation of systems outside of a municipality with a population in excess of 500,000. The awarded grants will be used to offset non-recurring costs associated with the consolidation of 9-1-1 systems and shall not be used for ongoing operating costs associated with the consolidated system. The Department, in consultation with the Administrator and the Statewide 9-1-1 Advisory Board, shall adopt rules defining the grant process and criteria for issuing the grants. The grants should be awarded based on criteria that include, but are not limited to:
(1) reducing the number of transfers of a 9-1-1

call;

(2) reducing the infrastructure required to

adequately provide 9-1-1 network services;

(3) promoting cost savings from resource sharing

among 9-1-1 systems;

(4) facilitating interoperability and resiliency

for the receipt of 9-1-1 calls;

(5) reducing the number of 9-1-1 systems or

reducing the number of PSAPs within a 9-1-1 system;

(6) cost saving resulting from 9-1-1 system

consolidation; and

(7) expanding E9-1-1 service coverage as a result

of 9-1-1 system consolidation including to areas without E9-1-1 service.

Priority shall be given first to counties not providing 9-1-1 service as of January 1, 2016, and next to other entities consolidating as required under Section 15.4a of this Act.
(b) The 9-1-1 System Consolidation Grant application, as defined by Department rules, shall be submitted electronically to the Administrator starting January 2, 2016, and every January 2 thereafter. The application shall include a modified 9-1-1 system plan as required by this Act in support of the consolidation plan. The Administrator shall have until June 30, 2016 and every June 30 thereafter to approve 9-1-1 System Consolidation grants and modified 9-1-1 system plans. Payment under the approved 9-1-1 System Consolidation grants shall be contingent upon the final approval of a modified 9-1-1 system plan.
(c) Existing and previously completed consolidation projects shall be eligible to apply for reimbursement of costs related to the consolidation incurred between 2010 and the State fiscal year of the application.
(d) The 9-1-1 systems that receive grants under this Section shall provide a report detailing grant fund usage to the Administrator pursuant to Section 40 of this Act.
(Source: P.A. 99-6, eff. 1-1-16; 100-20, eff. 7-1-17.)

(50 ILCS 750/15.5)
(Section scheduled to be repealed on December 31, 2020)
Sec. 15.5. Private residential switch service 9-1-1 service.
(a) After June 30, 1995, an entity that provides or operates private residential switch service and provides telecommunications facilities or services to residents shall provide to those residential end users the same level of 9-1-1 service as the public agency and the telecommunications carrier are providing to other residential end users of the local 9-1-1 system. This service shall include, but not be limited to, the capability to identify the telephone number, extension number, and the physical location that is the source of the call to the number designated as the emergency telephone number.
(b) The private residential switch operator is responsible for forwarding end user automatic location identification record information to the 9-1-1 system provider according to the format, frequency, and procedures established by that system provider.
(c) This Act does not apply to any PBX telephone extension that uses radio transmissions to convey electrical signals directly between the telephone extension and the serving PBX.
(d) An entity that violates this Section is guilty of a business offense and shall be fined not less than $1,000 and not more than $5,000.
(e) Nothing in this Section shall be construed to preclude the Attorney General on behalf of the Department or on his or her own initiative, or any other interested person, from seeking judicial relief, by mandamus, injunction, or otherwise, to compel compliance with this Section.
(Source: P.A. 99-6, eff. 1-1-16; 100-20, eff. 7-1-17.)

(50 ILCS 750/15.6)
(Section scheduled to be repealed on December 31, 2020)
Sec. 15.6. Enhanced 9-1-1 service; business service.
(a) After June 30, 2000, or within 18 months after enhanced 9-1-1 service becomes available, any entity that installs or operates a private business switch service and provides telecommunications facilities or services to businesses shall assure that the system is connected to the public switched network in a manner that calls to 9-1-1 result in automatic number and location identification. For buildings having their own street address and containing workspace of 40,000 square feet or less, location identification shall include the building's street address. For buildings having their own street address and containing workspace of more than 40,000 square feet, location identification shall include the building's street address and one distinct location identification per 40,000 square feet of workspace. Separate buildings containing workspace of 40,000 square feet or less having a common public street address shall have a distinct location identification for each building in addition to the street address.
(b) Exemptions. Buildings containing workspace of more than 40,000 square feet are exempt from the multiple location identification requirements of subsection (a) if the building maintains, at all times, alternative and adequate means of signaling and responding to emergencies. Those means shall include, but not be limited to, a telephone system that provides the physical location of 9-1-1 calls coming from within the building. Health care facilities are presumed to meet the requirements of this paragraph if the facilities are staffed with medical or nursing personnel 24 hours per day and if an alternative means of providing information about the source of an emergency call exists. Buildings under this exemption must provide 9-1-1 service that provides the building's street address.
Buildings containing workspace of more than 40,000 square feet are exempt from subsection (a) if the building maintains, at all times, alternative and adequate means of signaling and responding to emergencies, including a telephone system that provides the location of a 9-1-1 call coming from within the building, and the building is serviced by its own medical, fire and security personnel. Buildings under this exemption are subject to emergency phone system certification by the Administrator.
Buildings in communities not serviced by enhanced 9-1-1 service are exempt from subsection (a).
Correctional institutions and facilities, as defined in subsection (d) of Section 3-1-2 of the Unified Code of Corrections, are exempt from subsection (a).
(c) This Act does not apply to any PBX telephone extension that uses radio transmissions to convey electrical signals directly between the telephone extension and the serving PBX.
(d) An entity that violates this Section is guilty of a business offense and shall be fined not less than $1,000 and not more than $5,000.
(e) Nothing in this Section shall be construed to preclude the Attorney General on behalf of the Department or on his or her own initiative, or any other interested person, from seeking judicial relief, by mandamus, injunction, or otherwise, to compel compliance with this Section.
(f) The Department may promulgate rules for the administration of this Section.
(Source: P.A. 99-6, eff. 1-1-16; 100-20, eff. 7-1-17.)

(50 ILCS 750/15.6a)
(Section scheduled to be repealed on December 31, 2020)
Sec. 15.6a. Wireless emergency 9-1-1 service.
(a) The digits "9-1-1" shall be the designated emergency telephone number within the wireless system.
(b) The Department may set non-discriminatory and uniform technical and operational standards consistent with the rules of the Federal Communications Commission for directing calls to authorized public safety answering points. These standards shall not in any way prescribe the technology or manner a wireless carrier shall use to deliver wireless 9-1-1 or wireless E9-1-1 calls, and these standards shall not exceed the requirements set by the Federal Communications Commission; however, standards for directing calls to the authorized public safety answering point shall be included. The authority given to the Department in this Section is limited to setting standards as set forth herein and does not constitute authority to regulate wireless carriers.
(c) For the purpose of providing wireless 9-1-1 emergency services, an emergency telephone system board or, in the absence of an emergency telephone system board, a qualified governmental entity, may declare its intention for one or more of its public safety answering points to serve as a primary wireless 9-1-1 public safety answering point for its jurisdiction by notifying the Administrator in writing within 6 months after receiving its authority to operate a 9-1-1 system under this Act. In addition, 2 or more emergency telephone system boards or qualified governmental entities may, by virtue of an intergovernmental agreement, provide wireless 9-1-1 service. Until the jurisdiction comes into compliance with Section 15.4a of this Act, the Department of State Police shall be the primary wireless 9-1-1 public safety answering point for any jurisdiction that did not provide notice to the Illinois Commerce Commission and the Department prior to January 1, 2016.
(d) The Administrator, upon a request from a qualified governmental entity or an emergency telephone system board and with the advice and recommendation of the Statewide 9-1-1 Advisory Board, may grant authority to the emergency telephone system board or a qualified governmental entity to provide wireless 9-1-1 service in areas for which the Department has accepted wireless 9-1-1 responsibility. The Administrator shall maintain a current list of all 9-1-1 systems and qualified governmental entities providing wireless 9-1-1 service under this Act.
(Source: P.A. 99-6, eff. 1-1-16; 100-20, eff. 7-1-17.)

(50 ILCS 750/15.6b)
(Section scheduled to be repealed on December 31, 2020)
Sec. 15.6b. Next Generation 9-1-1 service.
(a) The Administrator, with the advice and recommendation of the Statewide 9-1-1 Advisory Board, shall develop and implement a plan for a statewide Next Generation 9-1-1 network. The Next Generation 9-1-1 network must be an Internet protocol-based platform that at a minimum provides:
(1) improved 9-1-1 call delivery;
(2) enhanced interoperability;
(3) increased ease of communication between 9-1-1

service providers, allowing immediate transfer of 9-1-1 calls, caller information, photos, and other data statewide;

(4) a hosted solution with redundancy built in; and
(5) compliance with NENA Standards i3 Solution 08-003.
(b) By July 1, 2016, the Administrator, with the advice and recommendation of the Statewide 9-1-1 Advisory Board, shall design and issue a competitive request for a proposal to secure the services of a consultant to complete a feasibility study on the implementation of a statewide Next Generation 9-1-1 network in Illinois. By July 1, 2017, the consultant shall complete the feasibility study and make recommendations as to the appropriate procurement approach for developing a statewide Next Generation 9-1-1 network.
(c) Within 12 months of the final report from the consultant under subsection (b) of this Section, the Department shall procure and finalize a contract with a vendor certified under Section 13-900 of the Public Utilities Act to establish a statewide Next Generation 9-1-1 network. By July 1, 2020, the vendor shall implement a Next Generation 9-1-1 network that allows 9-1-1 systems providing 9-1-1 service to Illinois residents to access the system utilizing their current infrastructure if it meets the standards adopted by the Department.
(Source: P.A. 99-6, eff. 1-1-16; 100-20, eff. 7-1-17.)

(50 ILCS 750/15.7)
(Section scheduled to be repealed on December 31, 2020)
Sec. 15.7. Compliance with certification of 9-1-1 system providers by the Illinois Commerce Commission. In addition to the requirements of this Act, all 9-1-1 system providers must comply with the requirements of Section 13-900 of the Public Utilities Act.
(Source: P.A. 99-6, eff. 1-1-16; 100-20, eff. 7-1-17.)

(50 ILCS 750/15.8)
(Section scheduled to be repealed on December 31, 2020)
Sec. 15.8. 9-1-1 dialing from a business.
(a) Any entity that installs or operates a private business switch service and provides telecommunications facilities or services to businesses shall ensure that all systems installed on or after July 1, 2015 (the effective date of Public Act 98-875) are connected to the public switched network in a manner such that when a user dials "9-1-1", the emergency call connects to the 9-1-1 system without first dialing any number or set of numbers.
(b) The requirements of this Section do not apply to:
(1) any entity certified by the Illinois Commerce

Commission to operate a Private Emergency Answering Point as defined in 83 Ill. Adm. Code 726.105; or

(2) correctional institutions and facilities as

defined in subsection (d) of Section 3-1-2 of the Unified Code of Corrections.

(c) An entity that violates this Section is guilty of a business offense and shall be fined not less than $1,000 and not more than $5,000.
(Source: P.A. 99-6, eff. 1-1-16; 100-20, eff. 7-1-17.)

(50 ILCS 750/16) (from Ch. 134, par. 46)
(Section scheduled to be repealed on December 31, 2020)
Sec. 16. This Act takes effect July 1, 1975.
(Source: P.A. 100-20, eff. 7-1-17.)

(50 ILCS 750/17)
Sec. 17. (Repealed).
(Source: P.A. 98-332, eff. 1-1-14. Repealed internally, eff. 12-31-15.)

(50 ILCS 750/17.5)
(Section scheduled to be repealed on December 31, 2020)
Sec. 17.5. 9-1-1 call transfer, forward, or relay.
(a) The General Assembly finds the following:
(1) Some 9-1-1 systems throughout this State do

not have a procedure in place to manually transfer, forward, or relay 9-1-1 calls originating within one 9-1-1 system's jurisdiction, but which should properly be answered and dispatched by another 9-1-1 system, to the appropriate 9-1-1 system for answering and dispatch of first responders.

(2) On January 1, 2016, the General Assembly gave

oversight authority of 9-1-1 systems to the Department of State Police.

(3) Since that date, the Department of State

Police has authorized individual 9-1-1 systems in counties and municipalities to implement and upgrade enhanced 9-1-1 systems throughout the State.

(b) The Department shall prepare a directory of all authorized 9-1-1 systems in the State. The directory shall include an emergency 24/7 10-digit telephone number for all primary public safety answering points located in each 9-1-1 system to which 9-1-1 calls from another jurisdiction can be transferred. This directory shall be made available to each 9-1-1 authority for its use in establishing standard operating procedures regarding calls outside its 9-1-1 jurisdiction.
(c) Each 9-1-1 system shall provide the Department with the following information:
(1) The name of the PSAP, a list of every

participating agency, and the county the PSAP is in, including college and university public safety entities.

(2) The 24/7 10-digit emergency telephone number

and email address for the dispatch agency to which 9-1-1 calls originating in another 9-1-1 jurisdiction can be transferred or by which the PSAP can be contacted via email to exchange information. Each 9-1-1 system shall provide the Department with any changes to the participating agencies and this number and email address immediately upon the change occurring. Each 9-1-1 system shall provide the PSAP information, the 24/7 10-digit emergency telephone number and email address to the Manager of the Department's 9-1-1 Program within 30 days of the effective date of this amendatory Act of the 100th General Assembly.

(3) The standard operating procedure describing

the manner in which the 9-1-1 system will transfer, forward, or relay 9-1-1 calls originating within its jurisdiction, but which should properly be answered and dispatched by another 9-1-1 system, to the appropriate 9-1-1 system. Each 9-1-1 system shall provide the standard operating procedures to the Manager of the Department's 9-1-1 Program within 180 days after the effective date of this amendatory Act of the 100th General Assembly.

(Source: P.A. 100-20, eff. 7-1-17.)

(50 ILCS 750/19)
(Section scheduled to be repealed on December 31, 2020)
Sec. 19. Statewide 9-1-1 Advisory Board.
(a) Beginning July 1, 2015, there is created the Statewide 9-1-1 Advisory Board within the Department of State Police. The Board shall consist of the following 11 voting members:
(1) The Director of the State Police, or his or her

designee, who shall serve as chairman.

(2) The Executive Director of the Commission, or his

or her designee.

(3) Nine members appointed by the Governor as follows:
(A) one member representing the Illinois chapter

of the National Emergency Number Association, or his or her designee;

(B) one member representing the Illinois chapter

of the Association of Public-Safety Communications Officials, or his or her designee;

(C) one member representing a county 9-1-1 system

from a county with a population of less than 50,000;

(D) one member representing a county 9-1-1 system

from a county with a population between 50,000 and 250,000;

(E) one member representing a county 9-1-1 system

from a county with a population of more than 250,000;

(F) one member representing a municipality with a

population of less than 500,000 in a county with a population in excess of 2,000,000;

(G) one member representing the Illinois

Association of Chiefs of Police;

(H) one member representing the Illinois

Sheriffs' Association; and

(I) one member representing the Illinois Fire

Chiefs Association.

The Governor shall appoint the following non-voting members: (i) one member representing an incumbent local exchange 9-1-1 system provider; (ii) one member representing a non-incumbent local exchange 9-1-1 system provider; (iii) one member representing a large wireless carrier; (iv) one member representing an incumbent local exchange carrier; (v) one member representing the Illinois Telecommunications Association; (vi) one member representing the Cable Television and Communication Association of Illinois; and (vii) one member representing the Illinois State Ambulance Association. The Speaker of the House of Representatives, the Minority Leader of the House of Representatives, the President of the Senate, and the Minority Leader of the Senate may each appoint a member of the General Assembly to temporarily serve as a non-voting member of the Board during the 12 months prior to the repeal date of this Act to discuss legislative initiatives of the Board.
(b) The Governor shall make initial appointments to the Statewide 9-1-1 Advisory Board by August 31, 2015. Six of the voting members appointed by the Governor shall serve an initial term of 2 years, and the remaining voting members appointed by the Governor shall serve an initial term of 3 years. Thereafter, each appointment by the Governor shall be for a term of 3 years. Non-voting members shall serve for a term of 3 years. Vacancies shall be filled in the same manner as the original appointment. Persons appointed to fill a vacancy shall serve for the balance of the unexpired term.
Members of the Statewide 9-1-1 Advisory Board shall serve without compensation.
(c) The 9-1-1 Services Advisory Board, as constituted on June 1, 2015 without the legislative members, shall serve in the role of the Statewide 9-1-1 Advisory Board until all appointments of voting members have been made by the Governor under subsection (a) of this Section.
(d) The Statewide 9-1-1 Advisory Board shall:
(1) advise the Department of State Police and the

Statewide 9-1-1 Administrator on the oversight of 9-1-1 systems and the development and implementation of a uniform statewide 9-1-1 system;

(2) make recommendations to the Governor and the

General Assembly regarding improvements to 9-1-1 services throughout the State; and

(3) exercise all other powers and duties provided in

this Act.

(e) The Statewide 9-1-1 Advisory Board shall submit to the General Assembly a report by March 1 of each year providing an update on the transition to a statewide 9-1-1 system and recommending any legislative action.
(f) The Department of State Police shall provide administrative support to the Statewide 9-1-1 Advisory Board.
(Source: P.A. 99-6, eff. 6-29-15; 100-20, eff. 7-1-17.)

(50 ILCS 750/20)
(Section scheduled to be repealed on December 31, 2020)
Sec. 20. Statewide surcharge.
(a) On and after January 1, 2016, and except with respect to those customers who are subject to surcharges as provided in Sections 15.3 and 15.3a of this Act, a monthly surcharge shall be imposed on all customers of telecommunications carriers and wireless carriers as follows:
(1) Each telecommunications carrier shall impose a

monthly surcharge per network connection; provided, however, the monthly surcharge shall not apply to a network connection provided for use with pay telephone services. Where multiple voice grade communications channels are connected between the subscriber's premises and a public switched network through private branch exchange (PBX), centrex type service, or other multiple voice grade communication channels facility, there shall be imposed 5 such surcharges per network connection for both regular service and advanced service provisioned trunk lines. Until December 31, 2017, the surcharge shall be $0.87 per network connection and on and after January 1, 2018, the surcharge shall be $1.50 per network connection.

(2) Each wireless carrier shall impose and collect a

monthly surcharge per CMRS connection that either has a telephone number within an area code assigned to Illinois by the North American Numbering Plan Administrator or has a billing address in this State. Until December 31, 2017, the surcharge shall be $0.87 per connection and on and after January 1, 2018, the surcharge shall be $1.50 per connection.

(b) State and local taxes shall not apply to the surcharges imposed under this Section.
(c) The surcharges imposed by this Section shall be stated as a separately stated item on subscriber bills.
(d) The telecommunications carrier collecting the surcharge may deduct and retain an amount not to exceed 3% of the gross amount of surcharge collected to reimburse the telecommunications carrier for the expense of accounting and collecting the surcharge. On and after July 1, 2022, the wireless carrier collecting a surcharge under this Section may deduct and retain an amount not to exceed 3% of the gross amount of the surcharge collected to reimburse the wireless carrier for the expense of accounting and collecting the surcharge.
(e) Surcharges imposed under this Section shall be collected by the carriers and shall be remitted to the Department, either by check or electronic funds transfer, by the end of the next calendar month after the calendar month in which it was collected for deposit into the Statewide 9-1-1 Fund. Carriers are not required to remit surcharge moneys that are billed to subscribers but not yet collected.
The first remittance by wireless carriers shall include the number of subscribers by zip code, and the 9-digit zip code if currently being used or later implemented by the carrier, that shall be the means by which the Department shall determine distributions from the Statewide 9-1-1 Fund. This information shall be updated at least once each year. Any carrier that fails to provide the zip code information required under this subsection (e) shall be subject to the penalty set forth in subsection (g) of this Section.
(f) If, within 8 calendar days after it is due under subsection (e) of this Section, a carrier does not remit the surcharge or any portion thereof required under this Section, then the surcharge or portion thereof shall be deemed delinquent until paid in full, and the Department may impose a penalty against the carrier in an amount equal to the greater of:
(1) $25 for each month or portion of a month from the

time an amount becomes delinquent until the amount is paid in full; or

(2) an amount equal to the product of 1% and the sum

of all delinquent amounts for each month or portion of a month that the delinquent amounts remain unpaid.

A penalty imposed in accordance with this subsection (f) for a portion of a month during which the carrier pays the delinquent amount in full shall be prorated for each day of that month that the delinquent amount was paid in full. Any penalty imposed under this subsection (f) is in addition to the amount of the delinquency and is in addition to any other penalty imposed under this Section.
(g) If, within 8 calendar days after it is due, a wireless carrier does not provide the number of subscribers by zip code as required under subsection (e) of this Section, then the report is deemed delinquent and the Department may impose a penalty against the carrier in an amount equal to the greater of:
(1) $25 for each month or portion of a month that the

report is delinquent; or

(2) an amount equal to the product of $0.01 and the

number of subscribers served by the carrier for each month or portion of a month that the delinquent report is not provided.

A penalty imposed in accordance with this subsection (g) for a portion of a month during which the carrier provides the number of subscribers by zip code as required under subsection (e) of this Section shall be prorated for each day of that month during which the carrier had not provided the number of subscribers by zip code as required under subsection (e) of this Section. Any penalty imposed under this subsection (g) is in addition to any other penalty imposed under this Section.
(h) A penalty imposed and collected in accordance with subsection (f) or (g) of this Section shall be deposited into the Statewide 9-1-1 Fund for distribution according to Section 30 of this Act.
(i) The Department may enforce the collection of any delinquent amount and any penalty due and unpaid under this Section by legal action or in any other manner by which the collection of debts due the State of Illinois may be enforced under the laws of this State. The Department may excuse the payment of any penalty imposed under this Section if the Administrator determines that the enforcement of this penalty is unjust.
(j) Notwithstanding any provision of law to the contrary, nothing shall impair the right of wireless carriers to recover compliance costs for all emergency communications services that are not reimbursed out of the Wireless Carrier Reimbursement Fund directly from their wireless subscribers by line-item charges on the wireless subscriber's bill. Those compliance costs include all costs incurred by wireless carriers in complying with local, State, and federal regulatory or legislative mandates that require the transmission and receipt of emergency communications to and from the general public, including, but not limited to, E9-1-1.
(Source: P.A. 99-6, eff. 1-1-16; 100-20, eff. 7-1-17.)

(50 ILCS 750/30)
(Section scheduled to be repealed on December 31, 2020)
Sec. 30. Statewide 9-1-1 Fund; surcharge disbursement.
(a) A special fund in the State treasury known as the Wireless Service Emergency Fund shall be renamed the Statewide 9-1-1 Fund. Any appropriations made from the Wireless Service Emergency Fund shall be payable from the Statewide 9-1-1 Fund. The Fund shall consist of the following:
(1) 9-1-1 wireless surcharges assessed under the

Wireless Emergency Telephone Safety Act.

(2) 9-1-1 surcharges assessed under Section 20 of

this Act.

(3) Prepaid wireless 9-1-1 surcharges assessed under

Section 15 of the Prepaid Wireless 9-1-1 Surcharge Act.

(4) Any appropriations, grants, or gifts made to the

Fund.

(5) Any income from interest, premiums, gains, or

other earnings on moneys in the Fund.

(6) Money from any other source that is deposited in

or transferred to the Fund.

(b) Subject to appropriation and availability of funds, the Department shall distribute the 9-1-1 surcharges monthly as follows:
(1) From each surcharge collected and remitted under

Section 20 of this Act:

(A) $0.013 shall be distributed monthly in equal

amounts to each County Emergency Telephone System Board or qualified governmental entity in counties with a population under 100,000 according to the most recent census data which is authorized to serve as a primary wireless 9-1-1 public safety answering point for the county and to provide wireless 9-1-1 service as prescribed by subsection (b) of Section 15.6a of this Act, and which does provide such service.

(B) $0.033 shall be transferred by the

Comptroller at the direction of the Department to the Wireless Carrier Reimbursement Fund until June 30, 2017; from July 1, 2017 through June 30, 2018, $0.026 shall be transferred; from July 1, 2018 through June 30, 2019, $0.020 shall be transferred; from July 1, 2019, through June 30, 2020, $0.013 shall be transferred; from July 1, 2020 through June 30, 2021, $0.007 will be transferred; and after June 30, 2021, no transfer shall be made to the Wireless Carrier Reimbursement Fund.

(C) Until December 31, 2017, $0.007 and on and

after January 1, 2018, $0.017 shall be used to cover the Department's administrative costs.

(D) Beginning January 1, 2018, until June 30,

2020, $0.12, and on and after July 1, 2020, $0.04 shall be used to make monthly proportional grants to the appropriate 9-1-1 Authority currently taking wireless 9-1-1 based upon the United States Postal Zip Code of the billing addresses of subscribers wireless carriers.

(E) Until June 30, 2020, $0.05 shall be used by

the Department for grants for NG9-1-1 expenses, with priority given to 9-1-1 Authorities that provide 9-1-1 service within the territory of a Large Electing Provider as defined in Section 13-406.1 of the Public Utilities Act.

(F) On and after July 1, 2020, $0.13 shall be

used for the implementation of and continuing expenses for the Statewide NG9-1-1 system.

(2) After disbursements under paragraph (1) of this

subsection (b), all remaining funds in the Statewide 9-1-1 Fund shall be disbursed in the following priority order:

(A) The Fund shall pay monthly to:
(i) the 9-1-1 Authorities that imposed

surcharges under Section 15.3 of this Act and were required to report to the Illinois Commerce Commission under Section 27 of the Wireless Emergency Telephone Safety Act on October 1, 2014, except a 9-1-1 Authority in a municipality with a population in excess of 500,000, an amount equal to the average monthly wireline and VoIP surcharge revenue attributable to the most recent 12-month period reported to the Department under that Section for the October 1, 2014 filing, subject to the power of the Department to investigate the amount reported and adjust the number by order under Article X of the Public Utilities Act, so that the monthly amount paid under this item accurately reflects one-twelfth of the aggregate wireline and VoIP surcharge revenue properly attributable to the most recent 12-month period reported to the Commission; or

(ii) county qualified governmental entities

that did not impose a surcharge under Section 15.3 as of December 31, 2015, and counties that did not impose a surcharge as of June 30, 2015, an amount equivalent to their population multiplied by .37 multiplied by the rate of $0.69; counties that are not county qualified governmental entities and that did not impose a surcharge as of December 31, 2015, shall not begin to receive the payment provided for in this subsection until E9-1-1 and wireless E9-1-1 services are provided within their counties; or

(iii) counties without 9-1-1 service that had

a surcharge in place by December 31, 2015, an amount equivalent to their population multiplied by .37 multiplied by their surcharge rate as established by the referendum.

(B) All 9-1-1 network costs for systems outside

of municipalities with a population of at least 500,000 shall be paid by the Department directly to the vendors.

(C) All expenses incurred by the Administrator

and the Statewide 9-1-1 Advisory Board and costs associated with procurement under Section 15.6b including requests for information and requests for proposals.

(D) Funds may be held in reserve by the Statewide

9-1-1 Advisory Board and disbursed by the Department for grants under Section 15.4b of this Act and for NG9-1-1 expenses up to $12.5 million per year in State fiscal years 2016 and 2017; up to $20 million in State fiscal year 2018; up to $20.9 million in State fiscal year 2019; up to $15.3 million in State fiscal year 2020; up to $16.2 million in State fiscal year 2021; up to $23.1 million in State fiscal year 2022; and up to $17.0 million per year for State fiscal year 2023 and each year thereafter. The amount held in reserve in State fiscal years 2018 and 2019 shall not be less than $6.5 million. Disbursements under this subparagraph (D) shall be prioritized as follows: (i) consolidation grants prioritized under subsection (a) of Section 15.4b of this Act; (ii) NG9-1-1 expenses; and (iii) consolidation grants under Section 15.4b of this Act for consolidation expenses incurred between January 1, 2010, and January 1, 2016.

(E) All remaining funds per remit month shall be

used to make monthly proportional grants to the appropriate 9-1-1 Authority currently taking wireless 9-1-1 based upon the United States Postal Zip Code of the billing addresses of subscribers of wireless carriers.

(c) The moneys deposited into the Statewide 9-1-1 Fund under this Section shall not be subject to administrative charges or chargebacks unless otherwise authorized by this Act.
(d) Whenever two or more 9-1-1 Authorities consolidate, the resulting Joint Emergency Telephone System Board shall be entitled to the monthly payments that had theretofore been made to each consolidating 9-1-1 Authority. Any reserves held by any consolidating 9-1-1 Authority shall be transferred to the resulting Joint Emergency Telephone System Board. Whenever a county that has no 9-1-1 service as of January 1, 2016 enters into an agreement to consolidate to create or join a Joint Emergency Telephone System Board, the Joint Emergency Telephone System Board shall be entitled to the monthly payments that would have otherwise been paid to the county if it had provided 9-1-1 service.
(Source: P.A. 99-6, eff. 1-1-16; 100-20, eff. 7-1-17.)

(50 ILCS 750/35)
(Section scheduled to be repealed on December 31, 2020)
Sec. 35. 9-1-1 surcharge; allowable expenditures. Except as otherwise provided in this Act, expenditures from surcharge revenues received under this Act may be made by municipalities, counties, and 9-1-1 Authorities only to pay for the costs associated with the following:
(1) The design of the Emergency Telephone System.
(2) The coding of an initial Master Street Address

Guide database, and update and maintenance thereof.

(3) The repayment of any moneys advanced for the

implementation of the system.

(4) The charges for Automatic Number Identification

and Automatic Location Identification equipment, a computer aided dispatch system that records, maintains, and integrates information, mobile data transmitters equipped with automatic vehicle locators, and maintenance, replacement, and update thereof to increase operational efficiency and improve the provision of emergency services.

(5) The non-recurring charges related to installation

of the Emergency Telephone System.

(6) The initial acquisition and installation, or the

reimbursement of costs therefor to other governmental bodies that have incurred those costs, of road or street signs that are essential to the implementation of the Emergency Telephone System and that are not duplicative of signs that are the responsibility of the jurisdiction charged with maintaining road and street signs. Funds may not be used for ongoing expenses associated with road or street sign maintenance and replacement.

(7) Other products and services necessary for the

implementation, upgrade, and maintenance of the system and any other purpose related to the operation of the system, including costs attributable directly to the construction, leasing, or maintenance of any buildings or facilities or costs of personnel attributable directly to the operation of the system. Costs attributable directly to the operation of an emergency telephone system do not include the costs of public safety agency personnel who are and equipment that is dispatched in response to an emergency call.

(8) The defraying of expenses incurred to implement

Next Generation 9-1-1, subject to the conditions set forth in this Act.

(9) The implementation of a computer aided dispatch

system or hosted supplemental 9-1-1 services.

(10) The design, implementation, operation,

maintenance, or upgrade of wireless 9-1-1, E9-1-1, or NG9-1-1 emergency services and public safety answering points.

In the case of a municipality with a population over 500,000, moneys may also be used for any anti-terrorism or emergency preparedness measures, including, but not limited to, preparedness planning, providing local matching funds for federal or State grants, personnel training, and specialized equipment, including surveillance cameras, as needed to deal with natural and terrorist-inspired emergency situations or events.
(Source: P.A. 99-6, eff. 1-1-16; 100-20, eff. 7-1-17.)

(50 ILCS 750/40)
(Section scheduled to be repealed on December 31, 2020)
Sec. 40. Financial reports.
(a) The Department shall create uniform accounting procedures, with such modification as may be required to give effect to statutory provisions applicable only to municipalities with a population in excess of 500,000, that any emergency telephone system board, qualified governmental entity, or unit of local government receiving surcharge money pursuant to Section 15.3, 15.3a, or 30 of this Act must follow.
(b) By January 31, 2018, and every January 31 thereafter, each emergency telephone system board, qualified governmental entity, or unit of local government receiving surcharge money pursuant to Section 15.3, 15.3a, or 30 shall report to the Department audited financial statements showing total revenue and expenditures for the period beginning with the end of the period covered by the last submitted report through the end of the previous calendar year in a form and manner as prescribed by the Department. Such financial information shall include:
(1) a detailed summary of revenue from all sources

including, but not limited to, local, State, federal, and private revenues, and any other funds received;

(2) all expenditures made during the reporting period

from distributions under this Act;

(3) call data and statistics, when available, from

the reporting period, as specified by the Department and collected in accordance with any reporting method established or required by the Department;

(4) all costs associated with dispatching appropriate

public safety agencies to respond to 9-1-1 calls received by the PSAP; and

(5) all funding sources and amounts of funding used

for costs described in paragraph (4) of this subsection (b).

The emergency telephone system board, qualified governmental entity, or unit of local government is responsible for any costs associated with auditing such financial statements. The Department shall post the audited financial statements on the Department's website.
(c) Along with its audited financial statement, each emergency telephone system board, qualified governmental entity, or unit of local government receiving a grant under Section 15.4b of this Act shall include a report of the amount of grant moneys received and how the grant moneys were used. In case of a conflict between this requirement and the Grant Accountability and Transparency Act, or with the rules of the Governor's Office of Management and Budget adopted thereunder, that Act and those rules shall control.
(d) If an emergency telephone system board or qualified governmental entity that receives funds from the Statewide 9-1-1 Fund fails to file the 9-1-1 system financial reports as required under this Section, the Department shall suspend and withhold monthly disbursements otherwise due to the emergency telephone system board or qualified governmental entity under Section 30 of this Act until the report is filed.
Any monthly disbursements that have been withheld for 12 months or more shall be forfeited by the emergency telephone system board or qualified governmental entity and shall be distributed proportionally by the Department to compliant emergency telephone system boards and qualified governmental entities that receive funds from the Statewide 9-1-1 Fund.
Any emergency telephone system board or qualified governmental entity not in compliance with this Section shall be ineligible to receive any consolidation grant or infrastructure grant issued under this Act.
(e) The Department may adopt emergency rules necessary to implement the provisions of this Section.
(f) Any findings or decisions of the Department under this Section shall be deemed a final administrative decision and shall be subject to judicial review under the Administrative Review Law.
(g) Beginning October 1, 2017, the Department shall provide a quarterly report to the Board of its expenditures from the Statewide 9-1-1 Fund for the prior fiscal quarter.
(Source: P.A. 99-6, eff. 1-1-16; 100-20, eff. 7-1-17.)

(50 ILCS 750/45)
(Section scheduled to be repealed on December 31, 2020)
Sec. 45. Wireless Carrier Reimbursement Fund.
(a) A special fund in the State treasury known as the Wireless Carrier Reimbursement Fund, which was created previously under Section 30 of the Wireless Emergency Telephone Safety Act, shall continue in existence without interruption notwithstanding the repeal of that Act. Moneys in the Wireless Carrier Reimbursement Fund may be used, subject to appropriation, only (i) to reimburse wireless carriers for all of their costs incurred in complying with the applicable provisions of Federal Communications Commission wireless enhanced 9-1-1 service mandates, and (ii) to pay the reasonable and necessary costs of the Illinois Commerce Commission in exercising its rights, duties, powers, and functions under this Act. This reimbursement to wireless carriers may include, but need not be limited to, the cost of designing, upgrading, purchasing, leasing, programming, installing, testing, and maintaining necessary data, hardware, and software and associated operating and administrative costs and overhead.
(b) To recover costs from the Wireless Carrier Reimbursement Fund, the wireless carrier shall submit sworn invoices to the Illinois Commerce Commission. In no event may any invoice for payment be approved for (i) costs that are not related to compliance with the requirements established by the wireless enhanced 9-1-1 mandates of the Federal Communications Commission, or (ii) costs with respect to any wireless enhanced 9-1-1 service that is not operable at the time the invoice is submitted.
(c) If in any month the total amount of invoices submitted to the Illinois Commerce Commission and approved for payment exceeds the amount available in the Wireless Carrier Reimbursement Fund, wireless carriers that have invoices approved for payment shall receive a pro-rata share of the amount available in the Wireless Carrier Reimbursement Fund based on the relative amount of their approved invoices available that month, and the balance of the payments shall be carried into the following months until all of the approved payments are made.
(d) A wireless carrier may not receive payment from the Wireless Carrier Reimbursement Fund for its costs of providing wireless enhanced 9-1-1 services in an area when a unit of local government or emergency telephone system board provides wireless 9-1-1 services in that area and was imposing and collecting a wireless carrier surcharge prior to July 1, 1998.
(e) The Illinois Commerce Commission shall maintain detailed records of all receipts and disbursements and shall provide an annual accounting of all receipts and disbursements to the Auditor General.
(f) The Illinois Commerce Commission must annually review the balance in the Wireless Carrier Reimbursement Fund as of June 30 of each year and shall direct the Comptroller to transfer into the Statewide 9-1-1 Fund for distribution in accordance with subsection (b) of Section 30 of this Act any amount in excess of outstanding invoices as of June 30 of each year.
(g) The Illinois Commerce Commission shall adopt rules to govern the reimbursement process.
(Source: P.A. 99-6, eff. 1-1-16; 100-20, eff. 7-1-17.)

(50 ILCS 750/50)
(Section scheduled to be repealed on December 31, 2020)
Sec. 50. Fund audits. The Auditor General shall conduct as a part of its bi-annual audit, an audit of the Statewide 9-1-1 Fund and the Wireless Carrier Reimbursement Fund for compliance with the requirements of this Act. The audit shall include, but not be limited to, the following determinations:
(1) Whether detailed records of all receipts and

disbursements from the Statewide 9-1-1 Fund and the Wireless Carrier Reimbursement Fund are being maintained.

(2) Whether administrative costs charged to the funds

are adequately documented and are reasonable.

(3) Whether the procedures for making disbursements

and grants and providing reimbursements in accordance with the Act are adequate.

(4) The status of the implementation of statewide

9-1-1 service and Next Generation 9-1-1 service in Illinois.

The Illinois Commerce Commission, the Department of State Police, and any other entity or person that may have information relevant to the audit shall cooperate fully and promptly with the Office of the Auditor General in conducting the audit. The Auditor General shall commence the audit as soon as possible and distribute the report upon completion in accordance with Section 3-14 of the Illinois State Auditing Act.
(Source: P.A. 99-6, eff. 1-1-16; 100-20, eff. 7-1-17.)

(50 ILCS 750/55)
(Section scheduled to be repealed on December 31, 2020)
Sec. 55. Public disclosure. Because of the highly competitive nature of the telephone industry, public disclosure of information about surcharge moneys paid by carriers could have the effect of stifling competition to the detriment of the public and the delivery of 9-1-1 services. Therefore, the Illinois Commerce Commission, the Department of State Police, governmental agencies, and individuals with access to that information shall take appropriate steps to prevent public disclosure of this information. Information and data supporting the amount and distribution of surcharge moneys collected and remitted by an individual carrier shall be deemed exempt information for purposes of the Freedom of Information Act and shall not be publicly disclosed. The gross amount paid by all carriers shall not be deemed exempt and may be publicly disclosed.
(Source: P.A. 99-6, eff. 1-1-16; 100-20, eff. 7-1-17.)

(50 ILCS 750/60)
(Section scheduled to be repealed on December 31, 2020)
Sec. 60. Interconnected VoIP providers. Interconnected VoIP providers in Illinois shall be subject in a competitively neutral manner to the same provisions of this Act as are provided for telecommunications carriers. Interconnected VoIP services shall not be considered an intrastate telecommunications service for the purposes of this Act in a manner inconsistent with federal law or Federal Communications Commission regulation.
(Source: P.A. 99-6, eff. 1-1-16; 100-20, eff. 7-1-17.)

(50 ILCS 750/75)
(Section scheduled to be repealed on December 31, 2020)
Sec. 75. Transfer of rights, functions, powers, duties, and property to Department of State Police; rules and standards; savings provisions.
(a) On January 1, 2016, the rights, functions, powers, and duties of the Illinois Commerce Commission as set forth in this Act and the Wireless Emergency Telephone Safety Act existing prior to January 1, 2016, are transferred to and shall be exercised by the Department of State Police. On or before January 1, 2016, the Commission shall transfer and deliver to the Department all books, records, documents, property (real and personal), unexpended appropriations, and pending business pertaining to the rights, powers, duties, and functions transferred to the Department under Public Act 99-6.
(b) The rules and standards of the Commission that are in effect on January 1, 2016 and that pertain to the rights, powers, duties, and functions transferred to the Department under Public Act 99-6 shall become the rules and standards of the Department on January 1, 2016, and shall continue in effect until amended or repealed by the Department.
Any rules pertaining to the rights, powers, duties, and functions transferred to the Department under Public Act 99-6 that have been proposed by the Commission but have not taken effect or been finally adopted by January 1, 2016, shall become proposed rules of the Department on January 1, 2016, and any rulemaking procedures that have already been completed by the Commission for those proposed rules need not be repealed.
As soon as it is practical after January 1, 2016, the Department shall revise and clarify the rules transferred to it under Public Act 99-6 to reflect the transfer of rights, powers, duties, and functions effected by Public Act 99-6 using the procedures for recodification of rules available under the Illinois Administrative Procedure Act, except that existing title, part, and section numbering for the affected rules may be retained. The Department may propose and adopt under the Illinois Administrative Procedure Act any other rules necessary to consolidate and clarify those rules.
(c) The rights, powers, duties, and functions transferred to the Department by Public Act 99-6 shall be vested in and exercised by the Department subject to the provisions of this Act and the Wireless Emergency Telephone Safety Act. An act done by the Department or an officer, employee, or agent of the Department in the exercise of the transferred rights, powers, duties, and functions shall have the same legal effect as if done by the Commission or an officer, employee, or agent of the Commission.
The transfer of rights, powers, duties, and functions to the Department under Public Act 99-6 does not invalidate any previous action taken by or in respect to the Commission, its officers, employees, or agents. References to the Commission or its officers, employees, or agents in any document, contract, agreement, or law shall, in appropriate contexts, be deemed to refer to the Department or its officers, employees, or agents.
The transfer of rights, powers, duties, and functions to the Department under Public Act 99-6 does not affect any person's rights, obligations, or duties, including any civil or criminal penalties applicable thereto, arising out of those transferred rights, powers, duties, and functions.
Public Act 99-6 does not affect any act done, ratified, or cancelled, any right occurring or established, or any action or proceeding commenced in an administrative, civil, or criminal case before January 1, 2016. Any such action or proceeding that pertains to a right, power, duty, or function transferred to the Department under Public Act 99-6 that is pending on that date may be prosecuted, defended, or continued by the Commission.
For the purposes of Section 9b of the State Finance Act, the Department is the successor to the Commission with respect to the rights, duties, powers, and functions transferred by Public Act 99-6.
(d) The Department is authorized to enter into an intergovernmental agreement with the Commission for the purpose of having the Commission assist the Department and the Statewide 9-1-1 Administrator in carrying out their duties and functions under this Act. The agreement may provide for funding for the Commission for its assistance to the Department and the Statewide 9-1-1 Administrator.
(Source: P.A. 99-6, eff. 6-29-15; 99-642, eff. 7-28-16; 100-20, eff. 7-1-17.)

(50 ILCS 750/80)
(Section scheduled to be repealed on December 31, 2020)
Sec. 80. Continuation of Act; validation.
(a) The General Assembly finds and declares that this amendatory Act of the 100th General Assembly manifests the intention of the General Assembly to extend the repeal of this Act and have this Act continue in effect until December 31, 2020.
(b) This Section shall be deemed to have been in continuous effect since July 1, 2017 and it shall continue to be in effect henceforward until it is otherwise lawfully repealed. All previously enacted amendments to this Act taking effect on or after July 1, 2017, are hereby validated. All actions taken in reliance on or under this Act by the Department of State Police or any other person or entity are hereby validated.
(c) In order to ensure the continuing effectiveness of this Act, it is set forth in full and reenacted by this amendatory Act of the 100th General Assembly. Striking and underscoring are used only to show changes being made to the base text. This reenactment is intended as a continuation of this Act. It is not intended to supersede any amendment to this Act that is enacted by the 100th General Assembly.
(Source: P.A. 100-20, eff. 7-1-17.)

(50 ILCS 750/99)
(Section scheduled to be repealed on December 31, 2020)
Sec. 99. Repealer. This Act is repealed on December 31, 2020.
(Source: P.A. 99-6, eff. 6-29-15; 100-20, eff. 7-1-17.)



50 ILCS 752/ - Illinois Public Safety Agency Network Act.

(50 ILCS 752/1)
Sec. 1. Short title. This Act may be cited as the Illinois Public Safety Agency Network Act.
(Source: P.A. 94-896, eff. 7-1-06.)

(50 ILCS 752/5)
Sec. 5. Definitions. As used in this Act, unless the context requires otherwise:
"ALECS" means the Automated Law Enforcement Communications System.
"ALERTS" means the Area-wide Law Enforcement Radio Terminal System.
"Authority" means the Illinois Criminal Justice Information Authority.
"Board" means the Board of Directors of Illinois Public Safety Agency Network, Inc.
"IPSAN" or "Partnership" means Illinois Public Safety Agency Network, Inc., the not-for-profit entity incorporated as provided in this Act.
"PIMS" means the Police Information Management System.
"Trust Fund" means the Criminal Justice Information Systems Trust Fund.
(Source: P.A. 94-896, eff. 7-1-06.)

(50 ILCS 752/10)
Sec. 10. Findings; purpose. The General Assembly finds that it is important to promote intergovernmental cooperation between units of local government. Therefore, the purpose of IPSAN is to continue the ALERTS, PIMS, and ALECS systems, which have been developed by the Authority, through the intergovernmental cooperation of local public safety agencies, including sheriffs' offices, municipal police departments, and firefighting agencies, which have been funded by local taxpayers through user's fees since 1986. The General Assembly also finds that development and future enhancements to public safety communications and management systems and the promotion of interoperability between all public safety disciplines are in the best of interest of the people of the State of Illinois.
(Source: P.A. 94-896, eff. 7-1-06.)

(50 ILCS 752/15)
Sec. 15. Partnership established. A not-for-profit corporation to be known as "Illinois Public Safety Agency Network" shall be created. IPSAN shall be incorporated under the General Not for Profit Corporation Act of 1986 and shall be registered, incorporated, organized, and operated in compliance with the laws of this State. IPSAN shall not be a State agency but shall have statewide jurisdiction to fulfill the findings and purpose declared in Section 10. The General Assembly determines, however, that public policy dictates that IPSAN operate in the most open and accessible manner consistent with its public purpose. To this end, the General Assembly specifically declares that IPSAN and its Board and Advisory Committee shall adopt and adhere to the provisions of the General Not for Profit Corporation Act of 1986 and related regulations promulgated by the Secretary of State, the Open Meetings Act, the State Records Act, and the Freedom of Information Act. IPSAN shall establish one or more corporate offices as determined by the Board.
(Source: P.A. 98-745, eff. 7-16-14.)

(50 ILCS 752/20)
Sec. 20. Board of directors. IPSAN shall be governed by a board of directors. The IPSAN Board shall consist of 6 voting members. Three members shall be appointed by the Illinois Sheriffs' Association, and 3 members shall be appointed by the Illinois Association of Chiefs of Police. To the extent practical, voting members should be active or retired chiefs of police or sheriffs, should represent Statewide interests of the Associations that appointed them, and should attend board meetings. The Director of Corrections, the Director of the Illinois Emergency Management Agency, the Director of the Illinois State Police, the Sheriff of Cook County, and the Superintendent of the Chicago Police Department, or the designee of each, may be invited by the board of directors to serve as non-voting ex officio members. The Executive Director appointed under Section 30 of this Act shall serve as a non-voting ex-officio member of the board.
Members shall serve terms of one year at the pleasure of the Association making the appointment, but shall be eligible for re-appointment. A vacancy among members appointed shall be filled in the same manner as the original appointment for the remainder of the vacated term.
Members of the Board shall receive no compensation but shall be reimbursed for reasonable expenses incurred in the performance of their duties. However, a board member who is a retired chief of police or retired sheriff may be entitled to reimbursement for services provided to or on behalf of IPSAN as may be appropriate.
The Board shall designate a temporary president of the Board from among the members, who shall serve until a permanent president is elected by the Board of Directors. The Board shall meet at the call of the president, or as otherwise provided in the bylaws, rules, and policies of the board.
IPSAN shall comply with reporting requirements under the General Not for Profit Corporation Act of 1986 and related regulations promulgated by the Secretary of State. The Executive Director appointed under Section 30 of this Act shall have the authority to sign and file all required reports.
(Source: P.A. 98-745, eff. 7-16-14.)

(50 ILCS 752/30)
Sec. 30. Powers of the Board of Directors. The Board of Directors shall have the power to:
(1) Secure funding for programs and activities of

IPSAN from federal, State, local, and private sources and from fees charged for services and published materials; solicit, receive, hold, invest, and administer any grant. Such grants shall include federal and State grants for enhancements to public safety communications and management systems, and the promotion of interoperability between all public safety disciplines throughout the State; administer any payment, or gift of funds or property; execute a note or notes and to execute a mortgage or trust deed to secure the payment of the same with real estate, or some part thereof, or personal property owned by the corporation. Proceeds of the note or notes may be used in the acquisition of personal property or of real estate or in the erection of improvements on such real estate; and make expenditures consistent with the powers granted to it.

(2) Make and enter into contracts, agreements, and

other instruments necessary or convenient for the exercise of its powers and to facilitate the use by the members of IPSAN of other criminal justice information systems and networks.

(2.5) Purchase or lease either real or personal

property to be used for corporate purposes. Such purchases or leases shall be made through contracts that provide for the consideration for any such purchase or lease to be paid through installments to be made at stated intervals during a certain period of time. In no case shall such contracts provide for the consideration to be paid during a period of time in excess of 25 years.

(3) Sue and be sued, and appear and defend in all

actions and proceedings, in its corporate name to the same extent as a natural person.

(4) Adopt, use, and alter a common corporate seal for

IPSAN.

(5) Elect, employ, or appoint officers and agents as

its affairs require and allow them reasonable compensation.

(6) Adopt, amend, and repeal bylaws and policies, not

inconsistent with the powers granted to it or the articles of incorporation, for the administration of the affairs of IPSAN and the exercise of its corporate powers.

(7) Acquire, enjoy, use, and dispose of patents,

copyrights, and trademarks and any licenses, radio frequencies, royalties, and other rights or interests thereunder or therein.

(8) Do all acts and things necessary or convenient to

carry out the powers granted to it.

(9) Appoint an Executive Director who shall serve as

the Chief Operations Officer of IPSAN and who shall direct and supervise the administrative affairs and activities of the Board and of IPSAN, in accordance with this Act and the Board's bylaws, rules, and policies.

(Source: P.A. 98-745, eff. 7-16-14.)

(50 ILCS 752/35)
Sec. 35. Finances; audits; annual report.
(a) (Blank).
(b) IPSAN may accept funds, grants, gifts, and services from the government of the United States or its agencies, from this State or its departments, agencies, or instrumentalities, from any other governmental unit, and from private and civic sources for the purpose of funding any projects authorized by this Act.
(c) (Blank).
(d) The Board shall arrange for the annual financial audit of IPSAN by one or more independent certified public accountants in accordance with generally accepted accounting principles.
(e) IPSAN shall report annually on its activities and finances to the Governor and the members of the General Assembly.
(f) IPSAN shall comply with reporting requirements as prescribed in the General Not for Profit Corporation Act of 1986 and related regulations promulgated by the Secretary of State.
(Source: P.A. 98-745, eff. 7-16-14.)

(50 ILCS 752/40)
Sec. 40. Advisory Committee. An Advisory Committee is established for the benefit of IPSAN and its Board of Directors in the performance of their powers, duties, and functions under this Act. The Board shall provide for the number, qualifications, and appointment of members of the Advisory Committee.
(Source: P.A. 94-896, eff. 7-1-06.)

(50 ILCS 752/45)
Sec. 45. Employees. The Illinois Criminal Justice Information Authority may establish a lease agreement program under which IPSAN may hire any individual who, as of January 1, 2006, is employed by the Illinois Criminal Justice Information Authority or who, as of January 1, 2006, is employed by the Office of the Governor and has responsibilities specifically in support of a criminal justice information program. Under the agreement, the employee shall retain his or her status as a State employee but shall work under the direct supervision of IPSAN. Retention of State employee status shall include the right to participate in the State Employees Retirement System. The Department of Central Management Services and the Board shall establish the terms and conditions of the lease agreements.
(Source: P.A. 94-896, eff. 7-1-06.)

(50 ILCS 752/50)
Sec. 50. Other State programs. State executive branch agencies shall consult with IPSAN in order to ensure the interoperability of existing and future public safety communication systems and criminal justice database programs or networks authorized by law as of or after the effective date of this Act.
(Source: P.A. 94-896, eff. 7-1-06.)

(50 ILCS 752/90)
Sec. 90. (Amendatory provisions; text omitted).
(Source: P.A. 94-896, eff. 7-1-06; text omitted.)

(50 ILCS 752/93)
Sec. 93. Severability. The provisions of this Act are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 94-896, eff. 7-1-06.)

(50 ILCS 752/95)
Sec. 95. (Amendatory provisions; text omitted).
(Source: P.A. 94-896, eff. 7-1-06; text omitted.)

(50 ILCS 752/99)
Sec. 99. Effective date. This Act takes effect July 1, 2006.
(Source: P.A. 94-896, eff. 7-1-06.)



50 ILCS 753/ - Prepaid Wireless 9-1-1 Surcharge Act.

(50 ILCS 753/1)
Sec. 1. Short title. This Act may be cited as the Prepaid Wireless 9-1-1 Surcharge Act.
(Source: P.A. 97-463, eff. 1-1-12.)

(50 ILCS 753/5)
Sec. 5. Purpose. The General Assembly finds and declares that maintaining effective and efficient 9-1-1 systems across the State benefits all citizens. The fees imposed upon the consumers of telecommunication services that have the ability to dial 9-1-1 are an important funding mechanism to assist the State and units of local government with the deployment of enhanced 9-1-1 services to the citizens of this State.
Prepaid wireless telecommunication services are an important segment of the telecommunications industry and have proven particularly attractive to low-income and low-volume consumers. Unlike traditional telecommunication services, prepaid wireless telecommunications services are not sold or used pursuant to term contracts or subscriptions and monthly bills are not sent to consumers by prepaid wireless telecommunication service providers or retail vendors.
Prepaid wireless consumers have the same access to emergency 9-1-1 services from their wireless devices as wireless consumers on term contracts. Prepaid wireless consumers benefit from the ability to access the 9-1-1 system by dialing 9-1-1.
Consumers purchase prepaid wireless telecommunication services at a wide variety of general retail locations and other distribution channels. Such purchases are made on a cash-and-carry or pay-as-you-go basis from retailers.
It is the intent of the General Assembly to:
(1) ensure equitable contributions to the funding of

9-1-1 systems from consumers of prepaid wireless telecommunication services;

(2) collect 9-1-1 surcharges from purchasers of

prepaid wireless telecommunications services at the point of sale;

(3) impose the collection and remittance obligation

for 9-1-1 surcharges on sellers of prepaid wireless telecommunications services;

(4) impose a statewide administered 9-1-1 surcharge

on point of sale transactions in order to minimize administrative costs on retailers.

(Source: P.A. 97-463, eff. 1-1-12.)

(50 ILCS 753/10)
Sec. 10. Definitions. In this Act:
"Consumer" means a person who purchases prepaid wireless telecommunications service in a retail transaction.
"Department" means the Department of Revenue.
"Prepaid wireless E911 surcharge" means the charge that is required to be collected by a seller from a consumer in the amount established under Section 15 of this Act.
"Prepaid wireless telecommunications service" means a wireless telecommunications service that allows a caller to dial 9-1-1 to access the 9-1-1 system, which service must be paid for in advance and is sold in predetermined units or dollars of which the amount declines with use in a known amount.
"Provider" means a person that provides prepaid wireless telecommunications service pursuant to a license issued by the Federal Communications Commission.
"Retail transaction" means the purchase of prepaid wireless telecommunications service from a seller for any purpose other than resale.
"Seller" means a person who sells prepaid wireless telecommunications service to another person.
"Wireless telecommunications service" means commercial mobile radio service as defined by 47 C.F.R. 20.3.
(Source: P.A. 97-463, eff. 1-1-12.)

(50 ILCS 753/15)
Sec. 15. Prepaid wireless 9-1-1 surcharge.
(a) Until September 30, 2015, there is hereby imposed on consumers a prepaid wireless 9-1-1 surcharge of 1.5% per retail transaction. Beginning October 1, 2015, the prepaid wireless 9-1-1 surcharge shall be 3% per retail transaction. The surcharge authorized by this subsection (a) does not apply in a home rule municipality having a population in excess of 500,000.
(a-5) On or after the effective date of this amendatory Act of the 98th General Assembly and until December 31, 2020, a home rule municipality having a population in excess of 500,000 on the effective date of this amendatory Act may impose a prepaid wireless 9-1-1 surcharge not to exceed 9% per retail transaction sourced to that jurisdiction and collected and remitted in accordance with the provisions of subsection (b-5) of this Section. On or after January 1, 2021, a home rule municipality having a population in excess of 500,000 on the effective date of this Act may only impose a prepaid wireless 9-1-1 surcharge not to exceed 7% per retail transaction sourced to that jurisdiction and collected and remitted in accordance with the provisions of subsection (b-5).
(b) The prepaid wireless 9-1-1 surcharge shall be collected by the seller from the consumer with respect to each retail transaction occurring in this State and shall be remitted to the Department by the seller as provided in this Act. The amount of the prepaid wireless 9-1-1 surcharge shall be separately stated as a distinct item apart from the charge for the prepaid wireless telecommunications service on an invoice, receipt, or other similar document that is provided to the consumer by the seller or shall be otherwise disclosed to the consumer. If the seller does not separately state the surcharge as a distinct item to the consumer as provided in this Section, then the seller shall maintain books and records as required by this Act which clearly identify the amount of the 9-1-1 surcharge for retail transactions.
For purposes of this subsection (b), a retail transaction occurs in this State if (i) the retail transaction is made in person by a consumer at the seller's business location and the business is located within the State; (ii) the seller is a provider and sells prepaid wireless telecommunications service to a consumer located in Illinois; (iii) the retail transaction is treated as occurring in this State for purposes of the Retailers' Occupation Tax Act; or (iv) a seller that is included within the definition of a "retailer maintaining a place of business in this State" under Section 2 of the Use Tax Act makes a sale of prepaid wireless telecommunications service to a consumer located in Illinois. In the case of a retail transaction which does not occur in person at a seller's business location, if a consumer uses a credit card to purchase prepaid wireless telecommunications service on-line or over the telephone, and no product is shipped to the consumer, the transaction occurs in this State if the billing address for the consumer's credit card is in this State.
(b-5) The prepaid wireless 9-1-1 surcharge imposed under subsection (a-5) of this Section shall be collected by the seller from the consumer with respect to each retail transaction occurring in the municipality imposing the surcharge. The amount of the prepaid wireless 9-1-1 surcharge shall be separately stated on an invoice, receipt, or other similar document that is provided to the consumer by the seller or shall be otherwise disclosed to the consumer. If the seller does not separately state the surcharge as a distinct item to the consumer as provided in this Section, then the seller shall maintain books and records as required by this Act which clearly identify the amount of the 9-1-1 surcharge for retail transactions.
For purposes of this subsection (b-5), a retail transaction occurs in the municipality if (i) the retail transaction is made in person by a consumer at the seller's business location and the business is located within the municipality; (ii) the seller is a provider and sells prepaid wireless telecommunications service to a consumer located in the municipality; (iii) the retail transaction is treated as occurring in the municipality for purposes of the Retailers' Occupation Tax Act; or (iv) a seller that is included within the definition of a "retailer maintaining a place of business in this State" under Section 2 of the Use Tax Act makes a sale of prepaid wireless telecommunications service to a consumer located in the municipality. In the case of a retail transaction which does not occur in person at a seller's business location, if a consumer uses a credit card to purchase prepaid wireless telecommunications service on-line or over the telephone, and no product is shipped to the consumer, the transaction occurs in the municipality if the billing address for the consumer's credit card is in the municipality.
(c) The prepaid wireless 9-1-1 surcharge is imposed on the consumer and not on any provider. The seller shall be liable to remit all prepaid wireless 9-1-1 surcharges that the seller collects from consumers as provided in Section 20, including all such surcharges that the seller is deemed to collect where the amount of the surcharge has not been separately stated on an invoice, receipt, or other similar document provided to the consumer by the seller. The surcharge collected or deemed collected by a seller shall constitute a debt owed by the seller to this State, and any such surcharge actually collected shall be held in trust for the benefit of the Department.
For purposes of this subsection (c), the surcharge shall not be imposed or collected from entities that have an active tax exemption identification number issued by the Department under Section 1g of the Retailers' Occupation Tax Act.
(d) The amount of the prepaid wireless 9-1-1 surcharge that is collected by a seller from a consumer, if such amount is separately stated on an invoice, receipt, or other similar document provided to the consumer by the seller, shall not be included in the base for measuring any tax, fee, surcharge, or other charge that is imposed by this State, any political subdivision of this State, or any intergovernmental agency.
(e) (Blank).
(e-5) Any changes in the rate of the surcharge imposed by a municipality under the authority granted in subsection (a-5) of this Section shall be effective on the first day of the first calendar month to occur at least 60 days after the enactment of the change. The Department shall provide not less than 30 days' notice of the increase or reduction in the rate of such surcharge on the Department's website.
(f) When prepaid wireless telecommunications service is sold with one or more other products or services for a single, non-itemized price, then the percentage specified in subsection (a) or (a-5) of this Section 15 shall be applied to the entire non-itemized price unless the seller elects to apply the percentage to (i) the dollar amount of the prepaid wireless telecommunications service if that dollar amount is disclosed to the consumer or (ii) the portion of the price that is attributable to the prepaid wireless telecommunications service if the retailer can identify that portion by reasonable and verifiable standards from its books and records that are kept in the regular course of business for other purposes, including, but not limited to, books and records that are kept for non-tax purposes. However, if a minimal amount of prepaid wireless telecommunications service is sold with a prepaid wireless device for a single, non-itemized price, then the seller may elect not to apply the percentage specified in subsection (a) or (a-5) of this Section 15 to such transaction. For purposes of this subsection, an amount of service denominated as 10 minutes or less or $5 or less is considered minimal.
(g) The prepaid wireless 9-1-1 surcharge imposed under subsections (a) and (a-5) of this Section is not imposed on the provider or the consumer for wireless Lifeline service where the consumer does not pay the provider for the service. Where the consumer purchases from the provider optional minutes, texts, or other services in addition to the federally funded Lifeline benefit, a consumer must pay the prepaid wireless 9-1-1 surcharge, and it must be collected by the seller according to subsection (b-5).
(Source: P.A. 99-6, eff. 6-29-15; 100-20, eff. 7-1-17.)

(50 ILCS 753/20)
Sec. 20. Administration of prepaid wireless 9-1-1 surcharge.
(a) In the administration and enforcement of this Act, the provisions of Sections 2a, 2b, 2c, 3, 4, 5, 5a, 5b, 5c, 5d, 5e, 5f, 5g, 5i, 5j, 6, 6a, 6b, 6c, 7, 8, 9, 10, 11, and 12 of the Retailers' Occupation Tax Act that are not inconsistent with this Act, and Section 3-7 of the Uniform Penalty and Interest Act shall apply, as far as practicable, to the subject matter of this Act to the same extent as if those provisions were included in this Act. References to "taxes" in these incorporated Sections shall be construed to apply to the administration, payment, and remittance of all surcharges under this Act. The Department shall establish registration and payment procedures that substantially coincide with the registration and payment procedures that apply to the Retailers' Occupation Tax Act.
(b) A seller shall be permitted to deduct and retain 3% of prepaid wireless 9-1-1 surcharges that are collected by the seller from consumers and that are remitted and timely filed with the Department. Beginning January 1, 2018, the seller is allowed to deduct and retain a portion of the prepaid wireless 9-1-1 surcharges as authorized by this subsection only if the return is filed electronically as provided in Section 3 of the Retailers' Occupation Tax Act. Sellers who demonstrate that they do not have access to the Internet or demonstrate hardship in filing electronically may petition the Department to waive the electronic filing requirement.
(c) Other than the amounts for deposit into the Municipal Wireless Service Emergency Fund, the Department shall pay to the State Treasurer all prepaid wireless E911 charges, penalties, and interest collected under this Act for deposit into the Statewide 9-1-1 Fund. On or before the 25th day of each calendar month, the Department shall prepare and certify to the Comptroller the amount available to the Department of State Police for distribution out of the Statewide 9-1-1 Fund. The amount certified shall be the amount (not including credit memoranda) collected during the second preceding calendar month by the Department plus an amount the Department determines is necessary to offset any amounts which were erroneously paid to a different taxing body. The amount paid to the Statewide 9-1-1 Fund shall not include any amount equal to the amount of refunds made during the second preceding calendar month by the Department of Revenue to retailers under this Act or any amount that the Department determines is necessary to offset any amounts which were payable to a different taxing body but were erroneously paid to the Statewide 9-1-1 Fund. The Department of State Police shall distribute the funds in accordance with Section 30 of the Emergency Telephone Safety Act. The Department may deduct an amount, not to exceed 2% of remitted charges, to be transferred into the Tax Compliance and Administration Fund to reimburse the Department for its direct costs of administering the collection and remittance of prepaid wireless 9-1-1 surcharges.
(d) The Department shall administer the collection of all 9-1-1 surcharges and may adopt and enforce reasonable rules relating to the administration and enforcement of the provisions of this Act as may be deemed expedient. The Department shall require all surcharges collected under this Act to be reported on existing forms or combined forms, including, but not limited to, Form ST-1. Any overpayments received by the Department for liabilities reported on existing or combined returns shall be applied as an overpayment of retailers' occupation tax, use tax, service occupation tax, or service use tax liability.
(e) If a home rule municipality having a population in excess of 500,000 as of the effective date of this amendatory Act of the 97th General Assembly imposes an E911 surcharge under subsection (a-5) of Section 15 of this Act, then the Department shall pay to the State Treasurer all prepaid wireless E911 charges, penalties, and interest collected for deposit into the Municipal Wireless Service Emergency Fund. All deposits into the Municipal Wireless Service Emergency Fund shall be held by the State Treasurer as ex officio custodian apart from all public moneys or funds of this State. Any interest attributable to moneys in the Fund must be deposited into the Fund. Moneys in the Municipal Wireless Service Emergency Fund are not subject to appropriation. On or before the 25th day of each calendar month, the Department shall prepare and certify to the Comptroller the amount available for disbursement to the home rule municipality out of the Municipal Wireless Service Emergency Fund. The amount to be paid to the Municipal Wireless Service Emergency Fund shall be the amount (not including credit memoranda) collected during the second preceding calendar month by the Department plus an amount the Department determines is necessary to offset any amounts which were erroneously paid to a different taxing body. The amount paid to the Municipal Wireless Service Emergency Fund shall not include any amount equal to the amount of refunds made during the second preceding calendar month by the Department to retailers under this Act or any amount that the Department determines is necessary to offset any amounts which were payable to a different taxing body but were erroneously paid to the Municipal Wireless Service Emergency Fund. Within 10 days after receipt by the Comptroller of the certification provided for in this subsection, the Comptroller shall cause the orders to be drawn for the respective amounts in accordance with the directions in the certification. The Department may deduct an amount, not to exceed 2% of remitted charges, to be transferred into the Tax Compliance and Administration Fund to reimburse the Department for its direct costs of administering the collection and remittance of prepaid wireless 9-1-1 surcharges.
(Source: P.A. 99-6, eff. 1-1-16; 100-303, eff. 8-24-17.)

(50 ILCS 753/25)
Sec. 25. Liability of sellers and providers. The provisions of Section 50 of the Wireless Emergency Telephone Safety Act shall apply to sellers and providers of prepaid wireless telecommunications service.
(Source: P.A. 97-463, eff. 1-1-12.)

(50 ILCS 753/27)
Sec. 27. Home rule. A home rule unit may not impose a separate surcharge on wireless 9-1-1 service in addition to the surcharge imposed on wireless 9-1-1 service under this Act. This Section is a denial and limitation of home rule powers and functions under subsection (h) of Section 6 of Article VII of the Illinois Constitution.
(Source: P.A. 97-463, eff. 1-1-12.)

(50 ILCS 753/30)
Sec. 30. Exclusivity of prepaid wireless 9-1-1 surcharge. The prepaid wireless 9-1-1 surcharge imposed by this Act shall be the only 9-1-1 funding obligation imposed with respect to prepaid wireless telecommunications service in this State. No tax, fee, surcharge, or other charge shall be imposed by this State, any political subdivision of this State, or any intergovernmental agency, for 9-1-1 funding purposes, upon any provider, seller, or consumer with respect to the sale, purchase, use, or provision of prepaid wireless telecommunications service.
(Source: P.A. 97-463, eff. 1-1-12.)

(50 ILCS 753/90)
Sec. 90. (Amendatory provisions; text omitted).
(Source: P.A. 97-463, eff. 8-19-11; text omitted.)

(50 ILCS 753/95)
Sec. 95. (Amendatory provisions; text omitted).
(Source: P.A. 97-463, eff. 1-1-12; text omitted.)

(50 ILCS 753/97)
Sec. 97. (Amendatory provisions; text omitted).
(Source: P.A. 97-463, eff. 1-1-12; text omitted.)

(50 ILCS 753/997)
Sec. 997. Severability. The provisions of this Act are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 97-463, eff. 1-1-12.)

(50 ILCS 753/999)
Sec. 999. Effective date. This Act takes effect January 1, 2012, except that this Section and Section 90 shall take effect upon becoming law.
(Source: P.A. 97-463, eff. 8-19-11.)



50 ILCS 755/ - Water Rescue Act.

(50 ILCS 755/1)
Sec. 1. Short title. This Act may be cited as the Water Rescue Act.
(Source: P.A. 90-440, eff. 8-16-97.)

(50 ILCS 755/5)
Sec. 5. Findings. In so much as police, fire, and emergency medical service departments are recognized as necessary public safety organizations, the State of Illinois hereby recognizes the longstanding role and purpose of those persons specially trained in performing surface and underwater rescue and recovery of persons and property within the waterways of Illinois for the purpose of public safety and accident prevention. For purposes of furthering public safety and promoting safe use of Illinois waterways, this Act has been created for the benefit of citizens and visitors to this State and its many communities.
(Source: P.A. 90-440, eff. 8-16-97.)

(50 ILCS 755/10)
Sec. 10. Authorization. Municipalities, counties, and political subdivisions of this State have authority to authorize, fund, and continue support for water rescue/recovery departments within their jurisdictions for the purpose of the surface and underwater rescue and recovery of persons and property.
(Source: P.A. 90-440, eff. 8-16-97.)

(50 ILCS 755/15)
Sec. 15. Intergovernmental agreements. Such municipalities, counties, and political subdivisions may by intergovernmental agreement combine funding and authorization of such departments within a county if desired.
(Source: P.A. 90-440, eff. 8-16-97.)

(50 ILCS 755/50)
Sec. 50. (Amendatory provisions; text omitted).
(Source: P.A. 90-440, eff. 1-1-98.)

(50 ILCS 755/99)
Sec. 99. Effective date. This Section and Sections 1, 5, 10, and 15 take effect upon becoming law.
(Source: P.A. 90-440, eff. 8-16-97.)



50 ILCS 805/ - Local Land Resource Management Planning Act.

(50 ILCS 805/1) (from Ch. 85, par. 5801)
Sec. 1. This Act shall be known and may be cited as the Local Land Resource Management Planning Act.
(Source: P.A. 84-865.)

(50 ILCS 805/2) (from Ch. 85, par. 5802)
Sec. 2. Findings and purpose. (a) It is the purpose of this Act to encourage municipalities and counties to protect the land, air, water, natural resources and environment of the State and to encourage the use of such resources in a manner which is socially and economically desirable through the adoption of joint or compatible Local Land Resource Management Plans. The powers granted in this Act are intended to supplement other lawful authority and not to repeal or limit such authority.
(b) When a municipality or a county has acted according to this Act, they are furthering the policy of the State in land resource management. It is the intent of this Act for such units of local government to be immune from liability under federal antitrust laws.
(Source: P.A. 84-865.)

(50 ILCS 805/3) (from Ch. 85, par. 5803)
Sec. 3. Definitions. As used in this Act, the following words and phrases have the following meanings:
A. "Department" means the Department of Commerce and Economic Opportunity.
B. "Local Land Resource Management Plan" means a map of existing and generalized proposed land use and a policy statement in the form of words, numbers, illustrations, or other symbols of communication adopted by the municipal and county governing bodies. The Local Land Resource Management Plan may interrelate functional, visual and natural systems and activities relating to the use of land. It shall include but not be limited to sewer and water systems, energy distribution systems, recreational facilities, public safety facilities and their relationship to natural resources, air, water and land quality management or conservation programs within its jurisdiction. Such a plan shall be deemed to be "joint or compatible" when so declared by joint resolution of the affected municipality and county, or when separate plans have been referred to the affected municipality or county for review and suggestions, and such suggestions have been duly considered by the adopting jurisdiction and a reasonable basis for provisions of a plan that are contrary to the suggestions is stated in a resolution of the adopting jurisdiction.
C. "Land" means the earth, water and air, above, below or on the surface, and including any improvements or structures customarily regarded as land.
D. "Municipality" means any city, village or incorporated town.
E. "Unit of local government" means any county, municipality, township or special district which exercises limited governmental functions or provides services in respect to limited governmental subjects.
(Source: P.A. 94-793, eff. 5-19-06.)

(50 ILCS 805/4) (from Ch. 85, par. 5804)
Sec. 4. Local Land Resource Management Plans. A municipality or county, either independently, or jointly or compatibly by intergovernmental agreement pursuant to Section 6, may adopt Local Land Resource Management Plans. Such plans may include goals and procedures for resolving conflicts in relation to the following objectives:
(1) Agricultural Preservation - to preserve and maintain the productivity of agricultural lands;
(2) Air and Land Resources Quality - to ensure that air and land resource quality meet or exceed legally established standards;
(3) Archaeological, Cultural, and Historic Places - to identify and preserve with integrity archaeological, cultural, and historic places;
(4) Areas Subject to Natural Disasters and Hazards - to identify, document, publicize, and establish the best safe usage for land subject to natural disasters and hazards, including flooding;
(5) Economy of the Area - to create an environment for viable economic activity;
(6) Energy Conservation - to provide programs for energy conservation;
(7) Forest Lands - to conserve forest lands;
(8) Governmental Cooperation - to provide opportunity for cooperation with other units of government;
(9) Housing - to provide for the housing needs of existing and anticipated residents of the municipality;
(10) Natural Resources - to conserve natural resources;
(11) Open Spaces - to conserve open spaces;
(12) Public Facilities and Services - to provide public facilities and services in a healthful and economical manner;
(13) Recreational Needs - to provide recreational space and opportunities;
(14) Transportation - to encourage safe and efficient public transit and private automobile usage;
(15) Urban Design - to provide programs for the enhancement of the visual environment;
(16) Water - to ensure good quality and quantity of water resources;
(17) Citizen Involvement - to develop a citizen involvement program that ensures the opportunity for citizens to be involved in the preparation of the Local Land Resource Management Plan;
(18) Data Collection - to develop and maintain data on existing social, economic and physical conditions including analysis of municipal needs, and demographic projections to provide current information for decisions and action.
(Source: P.A. 84-865.)

(50 ILCS 805/5) (from Ch. 85, par. 5805)
Sec. 5. Implementation Requirements. Municipalities or counties that have adopted Local Land Resource Management Plans and that wish to receive planning grants and to use the additional powers and authorities established under this Act shall also adopt:
(1) Implementing ordinances and zoning and subdivision ordinances as authorized by law and by this Act;
(2) A 3 year capital improvement and maintenance program for the jurisdictions considering reasonably anticipated growth and designed to accommodate contiguous development;
(3) A statement of goals which shall be compatible with the local situation of the municipality or county; and
(4) A system and timetable to review and update the plans at least once every 10 years.
In the case of municipalities and counties that have adopted joint or compatible plans, such ordinances and programs shall be parallel and coordinated between the local jurisdictions.
(Source: P.A. 84-865.)

(50 ILCS 805/6) (from Ch. 85, par. 5806)
Sec. 6. Intergovernmental Agreements. A municipality or county may enter into and enforce intergovernmental agreements for joint or compatible planning, local land resource management administration and zoning ordinance enforcement with counties, municipalities and other units of State and local government notwithstanding general statutory limitations concerning county and municipal zoning.
(Source: P.A. 84-865.)

(50 ILCS 805/7) (from Ch. 85, par. 5807)
Sec. 7. Implementing Ordinances. Municipalities and counties acting pursuant to this Act, either independently, jointly or compatibly by intergovernmental agreement pursuant to Section 6, may adopt ordinances to implement Local Land Resource Management Plans.
(Source: P.A. 84-865.)

(50 ILCS 805/8) (from Ch. 85, par. 5808)
Sec. 8. Planning Grants.
(a) The Department of Commerce and Economic Opportunity may make annual grants to counties and municipalities to develop, update, administer and implement Local Land Resource Management Plans, as defined in this Act.
(b) A recipient local government may receive an initial grant to develop a plan after filing a resolution of intent to develop a plan. The plan shall be completed within 18 months of the receipt of the grant.
(c) The amount of the initial grant and the annual grant to be received by the recipient shall be based on the most recent updated U. S. Census at a rate of one dollar per person, but shall not be less than $20,000 and shall not exceed $100,000 per fiscal year.
(d) The Department of Commerce and Economic Opportunity may promulgate such rules and regulations establishing procedures for determining entitlement and eligible uses of such grants as it deems necessary for the purposes of this Act.
(Source: P.A. 94-793, eff. 5-19-06.)

(50 ILCS 805/9) (from Ch. 85, par. 5809)
Sec. 9. Resolution of Disputes. Should a dispute occur between any adversely affected persons or governmental units concerning any part of this Act, the circuit court in which the municipality is located has jurisdiction to determine the reasonableness of the action or inaction complained of.
The court shall take under consideration any evidence of State, county or regional plans, the objectives of this Act, and all relevant facts presented by adversely affected persons, municipalities, State agencies, or units of local government.
(Source: P.A. 84-865.)



50 ILCS 810/ - Building Code Violation Notice Posting Act.

(50 ILCS 810/0.01) (from Ch. 111 1/2, par. 3400)
Sec. 0.01. Short title. This Act may be cited as the Building Code Violation Notice Posting Act.
(Source: P.A. 86-1324.)

(50 ILCS 810/1) (from Ch. 111 1/2, par. 3401)
Sec. 1.
Unless the context clearly indicates otherwise, the following terms have the following meaning in this Act:
"Municipality" means any city, village or incorporated town which has enacted a building code.
"County" means any county which has enacted a building code.
"Building code" means any municipal or county ordinance or resolution regulating the construction and maintenance of all structures within the municipality or county.
"Building code department" means the agency or officer of the municipality or county charged with administration of the building code.
(Source: Laws 1963, p. 2414.)

(50 ILCS 810/2) (from Ch. 111 1/2, par. 3402)
Sec. 2.
When the building code department of a municipality or county determines a building code violation exists it shall cause a notice of such violation to be posted in a conspicuous place near the main entrance of such building. The notice shall be at least 9 inches in height and 14 inches in width and at the top thereof in large letters shall state "Notice of Violation". The text of the notice shall contain a reference to the provision of the building code violated and may contain such other information respecting the nature of the violation as the building code department deems advisable.
Upon removal of the cause of the violation for which the notice is posted, the building code department shall forthwith remove the notice. Any other person removing any such notice or defacing such notice is guilty of a petty offense and shall be fined not to exceed $100.
(Source: P.A. 77-2546.)



50 ILCS 815/ - Flood Damage Prevention Act.

(50 ILCS 815/0.01) (from Ch. 85, par. 1710)
Sec. 0.01. Short title. This Act may be cited as the Flood Damage Prevention Act.
(Source: P.A. 86-1324.)

(50 ILCS 815/1) (from Ch. 85, par. 1711)
Sec. 1.
Any county or municipality which has the power to issue building permits and otherwise control the construction of buildings may adopt the provisions of this Act.
(Source: P.A. 78-400.)

(50 ILCS 815/2) (from Ch. 85, par. 1712)
Sec. 2.
Any county or municipality may, by ordinance, adopt requirements that all applications for building permits contain a statement that such buildings and appurtenances connected therewith include facilities for the orderly runoff or retention of rain and melting snow. Such facilities may include, but not be limited to: retention ponds, retention tanks, pools located on and a part of the roof of buildings, permeable pavements and such other facilities as may be suitable. Such plans shall include a signed statement issued by a licensed civil engineer that the plans include facilities adequate to prevent harmful runoff. The governing body of the county or municipality shall determine rain and snowfalls taking into consideration such factors as the permeability and water absorbing quality of the soil and adequacy of existing water-ways.
(Source: P.A. 78-400.)

(50 ILCS 815/3) (from Ch. 85, par. 1713)
Sec. 3.
The ordinance provided for in Section 2 shall not be adopted unless it shall have been published 3 times, at weekly intervals, in a newspaper having general circulation published in such county or municipality and a public hearing has been held.
(Source: P.A. 78-400.)

(50 ILCS 815/4) (from Ch. 85, par. 1714)
Sec. 4.
Such ordinance may be amended from time to time, but the hearing and publication requirements of Section 3 shall be adopted prior to such amendment.
(Source: P.A. 78-400.)

(50 ILCS 815/5) (from Ch. 85, par. 1715)
Sec. 5.
This act does not apply to any home rule unit.
(Source: P.A. 78-400.)



50 ILCS 820/ - Bed and Breakfast Act.

(50 ILCS 820/1) (from Ch. 71, par. 101)
Sec. 1. This Act shall be known and may be cited as the "Bed and Breakfast Act".
(Source: P.A. 85-399.)

(50 ILCS 820/2) (from Ch. 71, par. 102)
Sec. 2. Used in this Act, unless the context otherwise requires:
(a) "Bed and breakfast establishment" shall mean an operator-occupied residence providing accommodations for a charge to the public with no more than 5 guest rooms for rent, in operation for more than 10 nights in a 12 month period. Breakfast may be provided to the guests only. Bed and breakfast establishments shall not include motels, hotels, boarding houses, or food service establishments.
(b) "Operator" shall mean the owner of the bed and breakfast establishment, or the owner's agent, who is required by this Act to reside in the bed and breakfast establishment, or on contiguous property.
(c) "Guest room" shall mean a sleeping room intended to serve no more than 2 transient guests per night.
(Source: P.A. 85-399.)

(50 ILCS 820/3) (from Ch. 71, par. 103)
Sec. 3. The corporate authorities of any county or municipality shall:
(1) Provide for the regulation, safe operation, licensing and inspection of bed and breakfast establishments.
(2) Provide for examination and regulation of bed and breakfast establishment operators.
(3) Designate and use full-time municipal, district, county or multicounty health departments and local fire departments as its agents.
However, the powers granted to the corporate authorities of counties by this Act shall apply only to unincorporated areas within the county.
(Source: P.A. 85-399.)

(50 ILCS 820/4) (from Ch. 71, par. 104)
Sec. 4. Bed and breakfast establishments which serve breakfast shall comply with the following minimum standards:
(1) Food shall be clean, wholesome, free from spillage, free from adulteration and misbranding and safe for human consumption. Containers of food shall be stored above the floor, on clean racks, shelves or other clean surfaces in such a manner as to be protected from splash or other contamination. Milk of only pasteurized Grade A may be used. Use of home canned food is prohibited except for jams and jellies.
(2) Food shall be protected from contamination while being stored, prepared and served, and during transportation. Perishable foods shall be stored at temperatures that will protect them against spoilage. Potentially hazardous food shall be maintained at safe temperatures of 45 degrees F. or below, or 140 degrees F. or above, as appropriate, except during necessary periods of preparation and serving. Frozen food shall be kept at temperatures that will keep them frozen, except when being thawed for preparation. Potentially hazardous frozen food shall be thawed at refrigeration temperatures or below, quick thawed as part of the cooking process, or thawed by another method approved by the local Health Department. An indicating thermometer shall be located in each refrigerator. Raw fruits and vegetables shall be washed thoroughly before use. Stuffings, poultry, and pork products shall be cooked to heat all parts of the food at least 165 degrees F. before being served. Salads made of meat, poultry, potatoes, fish, shellfish, or eggs and other potentially hazardous prepared food, shall be prepared from chilled products with a minimum of manual contact. Portions of food once served to an individual may not be served again. Laundry facilities shall be separated from food preparation areas. Live animals shall be excluded from food preparation areas.
(3) No person knowingly infected with a communicable disease that may be transmitted by food handling may work in a bed and breakfast establishment.
(4) If the bed or breakfast operator suspects that any employee, family member or the operator himself or herself has a communicable disease, the operator shall notify the local Health Department immediately.
(5) All operators shall be certified. Certification shall be achieved by successfully completing an examination offered by the local Health Department as described in the current edition of the State of Illinois Food Service Sanitation Rules and Regulations.
(6) Persons preparing or serving food or washing utensils shall wear clean outer garments and maintain a high degree of personal cleanliness. They shall wash their hands thoroughly before starting work and as often as necessary while working to remove soil and contaminants. After visiting a toilet room, persons shall wash their hands thoroughly in a lavatory but never in the kitchen sink.
(7) No one, while preparing or serving food, may use tobacco in any form.
(8) Utensils shall be kept clean and in good repair.
(9) Multiuse eating and drinking utensils shall be thoroughly cleaned after each use. Facilities needed for the operations of washing, rinsing and sanitizing shall be provided.
(10) Pots, pans and other utensils used in the preparation or serving of food or drink and all food storage utensils shall be thoroughly cleaned after each use. Cooking surfaces of equipment, if any, shall be cleaned at least once each day. Non-food contact surfaces of equipment shall be cleaned at intervals that will keep them in a clean and sanitary condition.
(11) Residential sinks and home-style mechanical dishwashing machines are acceptable facilities for washing multi-use eating and drinking utensils. Utensils shall be air dried.
(12) Immediately following either manual or mechanical washing of eating or drinking utensils, and pots, pans and other cooking utensils, these utensils shall be effectively sanitized by being submerged in a hypochlorite solution with a chlorine concentration continuously maintained in one hundred parts per million, or another approved sanitizing solution which shall be used at the concentration tested and approved by the local Health Department. Dishpans may be used to accomplish the final sanitizing rinse.
(13) The reuse of single-service utensils is prohibited.
(Source: P.A. 85-399.)

(50 ILCS 820/5) (from Ch. 71, par. 105)
Sec. 5. Each person who is provided accommodations shall be provided individual soap and clean individual bath cloths and towels. Clean bed linen in good repair shall be provided for each guest who is provided accommodations and shall be changed between guests and as often as necessary. Clean linen shall be stored and handled in a sanitary manner.
(Source: P.A. 85-399.)

(50 ILCS 820/6) (from Ch. 71, par. 106)
Sec. 6. Bed and breakfast establishments shall meet the State Fire Marshal's requirements for one and two-family dwellings. In addition, the following standards shall be required:
(a) Manual extinguishing equipment shall be provided on each floor in accordance with NFPA 10 - Standards for the Installation of Portable Fire Extinguishers.
(b) All combustibles or flammable liquids shall be stored in approved metal containers. No combustible storage in or under stairways.
(c) All trash containers shall be metal.
(d) No cooking facilities shall be permitted in guest rooms.
(e) All hallways and stairways shall be adequately lighted.
(f) No portable heating devices shall be permitted in guest rooms.
(g) The operator shall submit a floor plan of the bed and breakfast establishment to the local Fire Department.
(h) Smoke detectors shall be provided in each guest room.
(Source: P.A. 85-399.)

(50 ILCS 820/7) (from Ch. 71, par. 107)
Sec. 7. The bed and breakfast establishment shall provide proof of adequate liability insurance as required by the licensing agency.
(Source: P.A. 85-399.)

(50 ILCS 820/8) (from Ch. 71, par. 108)
Sec. 8. The bed and breakfast establishment shall fulfill the requirements of the Illinois Department of Revenue, including the payment of any applicable hotel taxes.
(Source: P.A. 85-399.)



50 ILCS 825/ - Rent Control Preemption Act.

(50 ILCS 825/1)
Sec. 1. Short title. This Act may be cited as the Rent Control Preemption Act.
(Source: P.A. 90-313, eff. 8-1-97.)

(50 ILCS 825/5)
Sec. 5. Rent control prohibited.
(a) A unit of local government, as defined in Section 1 of Article VII of the Illinois Constitution, shall not enact, maintain, or enforce an ordinance or resolution that would have the effect of controlling the amount of rent charged for leasing private residential or commercial property.
(b) This Act does not impair the right of a unit of local government to manage and control residential property in which the unit of local government has a property interest.
(Source: P.A. 90-313, eff. 8-1-97.)

(50 ILCS 825/10)
Sec. 10. Home rule preemption. A home rule unit may not regulate or control the amount of rent charged for leasing private residential or commercial property. This Section is a denial and limitation of home rule powers and functions under subsection (g) of Section 6 of Article VII of the Illinois Constitution.
(Source: P.A. 90-313, eff. 8-1-97.)

(50 ILCS 825/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 90-313, eff. 8-1-97.)



50 ILCS 830/ - Contractor Unified License and Permit Bond Act.

(50 ILCS 830/1)
Sec. 1. This Act may be cited as the Contractor Unified License and Permit Bond Act.
(Source: P.A. 90-712, eff. 8-7-98.)

(50 ILCS 830/5)
Sec. 5. Application. Except for the City of Chicago, this Act applies to all counties, municipalities, and home rule units.
(Source: P.A. 90-712, eff. 8-7-98.)

(50 ILCS 830/10)
Sec. 10. Definitions. As used in this Act,
"Contractor" means any person who, in any capacity other than as the employee of another for wages as the sole compensation, undertakes to construct, alter, repair, move, wreck, or demolish any fixture or structure. The term includes a subcontractor or specialty contractor, but does not include a person who furnishes only materials or supplies.
"Home rule unit" has the meaning provided in Section 6 of Article VII of the Illinois Constitution.
"Municipality" means a city, village, incorporated town, or township.
"Unified license and permit bond" means a single bond combining what are commonly known as a license bond and a permit bond, issued on a uniform document prescribed by the county board or board of county commissioners that includes the name of the county, the name and address of the contractor, the amount of the unified bond, the time period covered by the unified bond, and other required terms and conditions of the unified bond.
(Source: P.A. 90-712, eff. 8-7-98.)

(50 ILCS 830/15)
Sec. 15. Rules. The county board or county board of commissioners may adopt rules and enter into intergovernmental agreements to implement this Act.
(Source: P.A. 90-712, eff. 8-7-98.)

(50 ILCS 830/20)
Sec. 20. Unified license and permit bond.
(a) A contractor seeking to do work or doing work in a county or municipality may obtain a unified license and permit bond. This unified license and permit bond may be used by the contractor, at the contractor's discretion, instead of any other license or permit bond, or both, required of a contractor by the county or a municipality within that county. The bond shall be in the amount of at least $50,000 for counties included within the provisions of the Northeastern Illinois Planning Act (now repealed) and in the amount of at least $25,000 for all other counties.
(b) The unified license and permit bond shall be held for compliance with the ordinances and regulations governing contractors in the county or any municipality within that county where the contractor seeks to do work or is doing work. The unified bond required by this Act shall be filed by the contractor with the county clerk. At the time of filing, the county clerk may charge a reasonable administration fee, determined by the county board or board of county commissioners.
(c) If a contractor elects to use a unified license and permit bond under this Act and the territory of a municipality where a contractor seeks to do or is doing work is included within more than one county, then the contractor shall obtain a unified license and permit bond from each county and shall file a unified bond with each of the respective county clerks whether or not the contractor seeks to do or is doing work in that part of the municipality included in only one of the counties.
In addition, the contractor shall file a certified copy of the unified bond with the clerk in the municipality within that county where the contractor seeks to do work or is doing work. At the time of the filing, the clerk may charge a reasonable administration fee, determined by the corporate authorities of the municipality.
(Source: P.A. 96-328, eff. 8-11-09.)

(50 ILCS 830/25)
Sec. 25. Local permits, licenses, or performance bonds. This Act does not prohibit a county or municipality within that county from requiring local permits, licenses, or performance bonds for contractors to do business in that county or municipality or from charging reasonable permit or license fees or reasonable amounts for performance bonds.
(Source: P.A. 90-712, eff. 8-7-98.)

(50 ILCS 830/30)
Sec. 30. Home rule. A home rule unit may not regulate unified license and permit bonds for contractors in a manner inconsistent with this Act. This Section is a limitation under subsection (i) of Section 6 of Article VII of the Illinois Constitution on the concurrent exercise by home rule units of powers and functions exercised by the State.
(Source: P.A. 90-712, eff. 8-7-98.)

(50 ILCS 830/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 90-712, eff. 8-7-98.)






Chapter 55 - COUNTIES

55 ILCS 5/ - Counties Code.

Article 1 - General Provisions

(55 ILCS 5/Art. 1 heading)

(55 ILCS 5/Div. 1-1 heading)

(55 ILCS 5/1-1001) (from Ch. 34, par. 1-1001)
Sec. 1-1001. Short title. This Act shall be known and may be cited as the Counties Code.
(Source: P.A. 97-1154, eff. 1-25-13.)

(55 ILCS 5/1-1002) (from Ch. 34, par. 1-1002)
Sec. 1-1002. Boundaries. The boundaries of the several counties of this State shall remain as now established until the same be changed according to law.
(Source: P.A. 86-962.)

(55 ILCS 5/1-1003) (from Ch. 34, par. 1-1003)
Sec. 1-1003. Jurisdiction over rivers. Each county bounded by either the Mississippi, Ohio or Wabash river, shall have jurisdiction over such river to the extent it is so bounded, which jurisdiction may be exercised concurrently with the contiguous states bounded by such river.
(Source: P.A. 86-962.)

(55 ILCS 5/1-1004) (from Ch. 34, par. 1-1004)
Sec. 1-1004. Jurisdiction over Lake Michigan. Each of the counties bordering on Lake Michigan shall have jurisdiction over said lake eastwardly, to the east line of the State.
(Source: P.A. 86-962.)

(55 ILCS 5/Div. 1-2 heading)

(55 ILCS 5/1-2001) (from Ch. 34, par. 1-2001)
Sec. 1-2001. Petition for transfer of territory. When a majority of the legal voters, residing upon any territory, not less than half of one congressional township, shall petition the county board of their own county, and also of the county to which they desire such territory to be transferred, for leave to have such territory transferred to such county, it shall be the duty of the several county boards so petitioned to certify the proposition to the proper election officials, who shall submit the question at a referendum in their respective counties in accordance with the general election law.
(Source: P.A. 86-962.)

(55 ILCS 5/1-2002) (from Ch. 34, par. 1-2002)
Sec. 1-2002. Notice of election. In addition to the requirements of the general election law, notices of such election shall contain a description of the territory proposed to be transferred, and the names of the counties from and to which such transfer is intended to be made.
(Source: P.A. 86-962.)

(55 ILCS 5/1-2003) (from Ch. 34, par. 1-2003)
Sec. 1-2003. Form of ballots; effect of vote. The ballots used in the said elections may be in the following form, to wit: "For transferring territory," and "Against transferring territory." If a majority of the voters voting upon said question in the county from which said territory is proposed to be taken, and a majority of the voters of the county to which the same is proposed to be transferred, shall be "For transferring territory," then the said territory shall be transferred to and become a part of the county to which it is proposed to transfer the same, on and after the first day of March succeeding such elections, and shall be subject to all the laws, rules and regulations thereof: Provided, That all assessments and collection of taxes, and judicial or other official proceedings commenced prior to said first day of March, shall be continued, prosecuted and completed, in the same manner as if no such transfer had been made: And, provided, further, That all township or precinct officers within said transferred territory shall continue to hold their respective offices within the county to which they may be transferred, until their respective terms of office expire.
(Source: P.A. 86-962.)

(55 ILCS 5/1-2004) (from Ch. 34, par. 1-2004)
Sec. 1-2004. Restriction. No county shall be reduced, under the provisions of this Division, to less contents than 400 square miles; nor shall any county line be made to pass within less than ten miles of the county seat of the county from which territory is so transferred.
(Source: P.A. 86-962.)

(55 ILCS 5/1-2005) (from Ch. 34, par. 1-2005)
Sec. 1-2005. Adjustment of debts. No territory transferred under the provisions of this Division shall be released from the payment of its proportion of the debts of the county from which such territory is transferred; and such proportionate indebtedness from such transferred territory shall be collected by the county to which such territory is transferred, at an equal or greater rate than is levied and collected in the county from which such territory was transferred -- such rate to be ascertained by the certificate of the county clerk of said last named county, and when so collected, to be paid over to the county entitled thereto.
(Source: P.A. 86-962.)

(55 ILCS 5/1-2006) (from Ch. 34, par. 1-2006)
Sec. 1-2006. Territory released. When the county to which such territory is transferred shall also be indebted, the county board of such county shall release such transferred territory from the payment of such indebtedness to an amount equal to that which said territory is required to pay to the county from which it was transferred.
(Source: P.A. 86-962.)

(55 ILCS 5/1-2007) (from Ch. 34, par. 1-2007)
Sec. 1-2007. When elections at discretion of county board. When a majority of the legal voters of any territory, less than half of one congressional township, shall petition the county boards as provided in Section 1-2001, the said county boards may, in their discretion, order referenda to be held as herein provided; and in any case where referenda have been held under this Division, and the result has been adverse to the petitioners, it shall be in the discretion of the said boards to order another referendum, on a petition to transfer the same territory, within three years from the time of holding such former referendum.
(Source: P.A. 86-962.)

(55 ILCS 5/Div. 1-3 heading)

(55 ILCS 5/1-3001) (from Ch. 34, par. 1-3001)
Sec. 1-3001. Petition to form new county. Whenever it is desired to form a new county out of one or more of the then existing counties, and a petition praying for the erection of such new county, stating and describing the territory proposed to be taken for such new county, together with the name of such proposed new county, signed by a majority of the legal voters residing in the territory to be stricken from such county or counties, shall be presented to the county board of each county to be affected by such division, and it appearing that such new county can be constitutionally formed, it shall be the duty of such county board or county boards to make an order providing for the submission of the question of the erection of such new county to a vote of the people of the counties to be affected. The County Board or boards shall certify the question to the proper election officials, who shall submit the question to the voters at a general election, in accordance with the general election law. The form of the proposition shall be as follows: "For new county," and "Against new county."
(Source: P.A. 86-962.)

(55 ILCS 5/1-3002) (from Ch. 34, par. 1-3002)
Sec. 1-3002. Election; effect. If it shall appear that a majority of all the votes cast at such election, in each of the counties interested, is in favor of the erection of such new county, the county clerk of each of said counties shall certify the same to the Secretary of State, stating in such certificate the name, territorial contents and boundaries of such new county; whereupon the Secretary of State shall notify the Governor of the result of such election, whose duty it shall be to order an election of county officers for such new county in accordance with the general election law for the election of county officers. At such election the qualified voters of said new county shall elect all county officers for said county, except as hereinafter excepted, who shall be commissioned and qualified in the same manner as such officers are in other counties in this State, and who shall continue in office until the next regular election for such officers, and until their successors are elected and qualified, and who shall have all the jurisdiction and perform all the duties which are or may be conferred upon such officers in other counties of this State.
(Source: P.A. 86-962.)

(55 ILCS 5/1-3003) (from Ch. 34, par. 1-3003)
Sec. 1-3003. Township or precinct officers; continuance in office. All the township or precinct officers, who were previously elected and qualified in the county or counties from which such new county has been formed, whose term of office shall not have expired at the time of said election, and whose residence shall be embraced within the limits of said new county, shall continue in office until their terms of office shall expire, and until their successors shall be elected and qualified.
(Source: P.A. 86-962.)

(55 ILCS 5/1-3004) (from Ch. 34, par. 1-3004)
Sec. 1-3004. Canvass and return of votes. The votes for the county officers of said new county shall be canvassed, and returns made, by the county clerk or county clerks of the county or counties from which such new county was formed, as provided by the general election law.
(Source: P.A. 86-962.)

(55 ILCS 5/1-3005) (from Ch. 34, par. 1-3005)
Sec. 1-3005. County deemed organized. The oath of office may be administered to the several county officers of such new county by any person authorized by law to administer oaths; and as soon as such county officers are duly qualified, the county shall be regarded as legally organized, and for judicial purposes shall be deemed and taken as belonging to the circuit in which such new county, or the greater part thereof, is embraced, and the circuit court shall be held at such place in the new county as the county board thereof shall designate, until the county seat thereof shall be permanently located.
(Source: P.A. 86-962.)

(55 ILCS 5/1-3006) (from Ch. 34, par. 1-3006)
Sec. 1-3006. Transfer of suits and judgments. The courts of any county or counties from which such new county is erected may, by proper order, transfer any suit or other legal proceeding affecting real estate in such new county, to the proper court of such new county, or may transfer any suit and all papers and records pertaining thereto to such new county, when all the parties thereto are residents of such new county; but all judgments and other liens in the county or counties from which such new county was erected, shall have the same effect as if no new county had been erected.
(Source: P.A. 86-962.)

(55 ILCS 5/1-3007) (from Ch. 34, par. 1-3007)
Sec. 1-3007. Adjustment of property and debts. All the property, both real and personal, and all debts, liabilities and choses in action of every kind, belonging to the county or counties from which such new county was formed, shall be divided by the several county boards of the counties interested, between the county or counties from which such new county is formed and the new county, in proportion to the assessed value of property for the last preceding year which has been taken from such original county or counties and carried to such new county; and if such boards cannot agree upon such division, they may refer the matter of difference to arbitrators, or the rights to such property may be settled by a civil action filed by either party for that purpose. In case the property cannot be divided or removed, the county receiving the same shall pay to the other a proportionate value for the same.
(Source: P.A. 86-962.)

(55 ILCS 5/1-3008) (from Ch. 34, par. 1-3008)
Sec. 1-3008. Appointment of commissioner to copy records. The presiding officer of the county board of such new county, with the advice and consent of that county board, shall, at any session of said board, by an order to be entered of record, appoint some competent person a commissioner, for the purpose hereinafter expressed, who shall take an oath of office before some person authorized by law to administer oaths. Said board shall, at the same time, provide a sufficient number of blank books, and deliver them to said commissioner, who shall receipt for the same to the county clerk of said county.
(Source: P.A. 86-962.)

(55 ILCS 5/1-3009) (from Ch. 34, par. 1-3009)
Sec. 1-3009. Transcription of records. As soon as said books shall be delivered to said commissioner, he shall record in each a copy of the order of his appointment and of his oath of office, and shall thereupon proceed to transcribe, into such books, from the records of the county or several counties from which the new county is formed, all such deeds, mortgages and title papers of every description, with the certificate of acknowledgment thereto, and the date of the filing of the same for record, of lands lying in said new county which previously were recorded in the counties from which such new county was formed; and there shall be allowed said commissioner such sum as his services aforesaid are reasonably worth, to be paid out of the county treasury of the said new county.
(Source: P.A. 86-962.)

(55 ILCS 5/1-3010) (from Ch. 34, par. 1-3010)
Sec. 1-3010. Index of records; evidence. The commissioner shall note, at the end of each paper he shall transcribe, the book and page from which the same was transcribed, and shall make a correct double index of the records; and on the completion of his duties, the commissioner shall return the books to the recorder of the new county, with his certificate attached thereto, showing that he has complied with the law; whereupon they shall be taken and considered, to all intents and purposes, as books of records of deeds, mortgages and title papers for the new county. And copies of the record, certified by the officer having the custody of the same, shall be evidence in all courts and places, in the same manner that copies of records are evidence in other cases, and with like effect.
(Source: P.A. 86-962.)

(55 ILCS 5/1-3011) (from Ch. 34, par. 1-3011)
Sec. 1-3011. Fixing county seat. For the purpose of fixing the permanent location of the county seat of such new county, the voters of said county shall, at said election for county officers, vote for some place, to be designated upon their ballots, for a county seat; upon which ballot shall be written or printed, or partly written and partly printed, "For County Seat," after which words shall be written or printed the name of the place intended for the county seat. The place receiving a majority of all the legal votes cast upon the question shall be the county seat of said county. But if no place shall receive a majority of all the votes cast upon the question, then it shall be the duty of the county board of said county to choose from the two places having the greatest number of legal voters at the former election; and the place so chosen shall be the permanent county seat of said county.
(Source: P.A. 86-962.)

(55 ILCS 5/Div. 1-4 heading)

(55 ILCS 5/1-4001) (from Ch. 34, par. 1-4001)
Sec. 1-4001. Petition to unite counties. Whenever any number of legal voters, not less than two hundred, one-half of such number being owners or life tenants of real estate, residing in any county in this State, shall petition the county board of their own county, for leave to have their own county united and annexed to any adjoining county, and shall also petition the county board of the adjoining county, to which they desire their county to be united and annexed, for leave to have their own county united and annexed to such adjoining county, it shall be the duty of the several county boards so petitioned, to order that the propositions provided for in this Division shall be submitted to the legal voters of their respective counties. The several county boards shall certify the propositions to the proper election officials who shall submit the question at a general election in accordance with the general election law. In addition to the requirements of the general election law, the notices of said election shall include the name of each of the two counties, and shall state that the proposition to be voted upon will be whether the county of (naming the county whose legal voters have petitioned for union and annexation) shall be united and annexed to the county of (naming the adjoining county to which the legal voters have petitioned to be united and annexed): Provided, that such proposition shall not be submitted or voted upon more often than once in 5 years.
(Source: P.A. 86-962.)

(55 ILCS 5/1-4002) (from Ch. 34, par. 1-4002)
Sec. 1-4002. Designation of counties. In this Division and all proceedings thereunder, the county whose legal voters shall petition the several county boards as aforesaid, shall be called the "petitioning county," and the county to which said legal voters shall petition to be united and annexed shall be called the "adjoining county."
(Source: P.A. 86-962.)

(55 ILCS 5/1-4003) (from Ch. 34, par. 1-4003)
Sec. 1-4003. Form of proposition. The proposition shall be substantially in the following form: For uniting and annexing the county of (naming the petitioning county) to the county of (naming the adjoining county). Against uniting and annexing the county of (naming the petitioning county) to the county of (naming the adjoining county).
(Source: P.A. 86-962.)

(55 ILCS 5/1-4004) (from Ch. 34, par. 1-4004)
Sec. 1-4004. Effect of vote. If a majority of the votes polled in each of such counties at such election shall be in favor of said proposition, all that territory included within the established boundaries of the petitioning county, shall be united and annexed to the adjoining county, and such petitioning county, shall cease to have any separate existence as a county, but shall be merged into and form an integral part of such adjoining county, in fact and in name, at the time and in the manner hereinafter provided.
(Source: P.A. 86-962.)

(55 ILCS 5/1-4005) (from Ch. 34, par. 1-4005)
Sec. 1-4005. Proclamation by Governor. Within ten days after such election, the county clerk of each of such counties shall send a correct and duly certified abstract of the votes polled at such election to the Secretary of State; and if a majority of votes polled at such election in each of said counties is found to be in favor of uniting and annexing the petitioning county to the adjoining county, the Secretary of State shall forthwith so notify the Governor of the state, and the Governor shall thereupon, forthwith and without delay, issue his proclamation announcing and declaring the result of such election; and on and after the date of such proclamation the petitioning county shall cease to exist as a county, and all that territory embraced in the limits of such petitioning county shall be united and annexed to, and shall form an integral part of such adjoining county.
(Source: P.A. 86-962.)

(55 ILCS 5/1-4006) (from Ch. 34, par. 1-4006)
Sec. 1-4006. Officers to hold office until expiration of term. All the county officers of the petitioning county shall continue to hold their respective offices until their respective terms of office shall expire, and shall perform the duties of their respective offices arising in the territory which, before the Governor's proclamation aforesaid, had constituted the petitioning county, and shall receive the fees and compensation thereof, in the manner hereinafter provided. They shall keep their offices at the county seat of the adjoining county, in the court house of said county, in such rooms as may be selected by the county board of the adjoining county; and within ten days after the date of the proclamation as aforesaid, by the Governor, they shall remove all the files and records, books, papers, and furniture of their respective offices to the court house of the adjoining county, which shall thereafter be held and taken to be the files, records, books, papers and furniture of the adjoining county as it shall be constituted after the date of the proclamation aforesaid.
(Source: P.A. 86-962.)

(55 ILCS 5/1-4007) (from Ch. 34, par. 1-4007)
Sec. 1-4007. Process. All process of every kind against any person or property within the territory, which had constituted the petitioning county before the proclamation aforesaid, during the continuance of the term of office of the clerk of the circuit court and the county clerk of the petitioning county, and after the union and annexation aforesaid, may be issued by the clerk of circuit court or the county clerk of the petitioning county, and they shall respectively, collect and account to the county board of the adjoining county for the proper fees for issuing the same, but all such process shall be signed by the proper clerk and have the proper seal of the proper court of the adjoining county attached. The sheriff of the petitioning county may serve all such process, referred to in this Section; and shall collect and account to the county board of the adjoining county for the proper fees for serving the same. The county clerk and the clerk of the circuit court of the petitioning county shall each receive the same compensation he was receiving by law at the date of the aforesaid proclamation, which compensation shall be paid by the county board of the adjoining county out of taxes collected from property in the territory that had constituted the petitioning county before the aforesaid proclamation.
(Source: P.A. 86-962.)

(55 ILCS 5/1-4008) (from Ch. 34, par. 1-4008)
Sec. 1-4008. Sheriff of petitioning county. The sheriff of the petitioning county shall continue after the date of the Governor's proclamation, to perform the duties of sheriff in the territory that had constituted the petitioning county before the proclamation, until his or her term of office shall expire, at which time he or she shall deliver to the sheriff of the adjoining county, without demand therefor, all books, papers, and furniture pertaining to or connected with his or her office, and also all moneys and process held by him or her as sheriff, and all property attached or levied on by him or her as sheriff. He or she shall have a right to collect all taxes collectible by him or her during his or her term of office from all property in the territory that had constituted the petitioning county before the proclamation. He or she shall receive the same compensation he or she would have received as sheriff and ex-officio collector of the petitioning county, as if the same had not been united and annexed to the adjoining county; but after the date of the Governor's proclamation all his or her acts shall be performed in the name of the sheriff of the adjoining county. After the date of the Governor's proclamation, the sheriff of the petitioning county shall become the deputy of the sheriff of the adjoining county, and the sheriff of the petitioning county may perform all the duties of sheriff, to be performed during his or her term of office in the territory that had constituted the petitioning county before the proclamation without control of the sheriff of the adjoining county, and shall be liable upon his or her bond as sheriff, and upon his or her bond as collector, for any breach of the conditions thereof, in the same manner and to the same extent as if the petitioning county had continued to exist as a county. The compensation payable to the sheriff of the petitioning county, shall be paid by order of the county board of the adjoining county, out of taxes upon property in the territory that has constituted the petitioning county before the Governor's proclamation, and he or she shall account to the county board of the adjoining county for all fees collected by him or her: Provided, that the sheriff of the petitioning county shall forfeit all right to any compensation, if he or she is not ready and willing to perform the duties he or she may perform under this Code.
(Source: P.A. 86-962.)

(55 ILCS 5/1-4009) (from Ch. 34, par. 1-4009)
Sec. 1-4009. Coroner. The coroner of the petitioning county shall perform all the duties required of him by law within the territory that had constituted the petitioning county before the proclamation aforesaid, until his term of office shall expire, and shall receive the compensation to which he may be entitled by law, and whatever fees or compensation may be payable by law out of the county treasury, shall be certified and paid by the county board of the adjoining county to such coroner, out of taxes collected from property in the territory that had constituted the petitioning county.
(Source: P.A. 86-962.)

(55 ILCS 5/1-4010) (from Ch. 34, par. 1-4010)
Sec. 1-4010. County treasurer. The county treasurer of the petitioning county shall perform all the duties required of him by law, in the territory that had constituted the petitioning county, during his term of office. He shall assess the taxable property in the territory aforesaid, and shall return his assessment books to the county clerk of the adjoining county, and make all his reports to the county board of the adjoining county; but he shall be liable upon his bond for any breach or breaches of the conditions thereof, in the same manner and to the same extent as if the petitioning county had not been united and annexed to the adjoining county. The compensation to which he may be entitled by law, shall be paid by the county board of the adjoining county out of taxes collected from property in the territory that had constituted the petitioning county, before the proclamation aforesaid. So much of this Section as refers to assessing by the treasurer, shall only be applicable where the petitioning county was not under township organization at the date of the election aforesaid.
(Source: P.A. 86-962.)

(55 ILCS 5/1-4011) (from Ch. 34, par. 1-4011)
Sec. 1-4011. State's attorney. The State's Attorney for the petitioning county shall, during his term of office, receive the same compensation he was receiving at the date of the proclamation of the Governor, as aforesaid. He shall commence and prosecute all actions, suits, indictments and informations of all kinds, arising in the territory which had constituted the petitioning county before said proclamation, in which the people of the State may be interested, and he shall be assistant county attorney for the adjoining county during his said term of office.
(Source: P.A. 86-962.)

(55 ILCS 5/1-4012) (from Ch. 34, par. 1-4012)
Sec. 1-4012. Superintendent of schools. The county superintendent of schools of the petitioning county shall continue to act as such in the territory that constituted the petitioning county before said proclamation, until his term of office shall expire; at which time he shall deliver to the county superintendent of schools of the adjoining county, without any demand therefor, all moneys, books, papers and personal property, belonging to the office of the county superintendent of the petitioning county, whenever the term of office of the county superintendent of the petitioning county shall have expired, by death, resignation, or lapse of time, all notes and mortgages, and other contracts, payable to, or made in the name of the county superintendent of the petitioning county may be collected, and in any manner enforced, by suit, or otherwise, by and in the name of the county superintendent of the adjoining county. The county superintendent of the petitioning county shall be subject to the direction and control of the county board of the adjoining county, in the same manner and to the same extent that he would have been subject to the county board of the petitioning county, if the same had continued to have a separate existence as a county.
(Source: P.A. 86-962.)

(55 ILCS 5/1-4013) (from Ch. 34, par. 1-4013)
Sec. 1-4013. County board. The members of the county board of the petitioning county and the county board of the adjoining county, after the date of the Governor's proclamation aforesaid, shall sit together at all regular and called meetings, as the county board of the adjoining county as it will be constituted after the proclamation aforesaid. Whenever the term of office of any one of the members of the county board of the petitioning county shall expire, by his death or resignation, or refusal to act, or by lapse of time, the expiration of said term, and the manner thereof shall be entered upon the records of the said county board of the adjoining county, and no successor to him shall be elected, and whenever the term of office of any member of the county board of the adjoining county, elected before the date of the Governor's proclamation aforesaid, shall expire in any of the modes hereinbefore mentioned after the date of said proclamation, a successor to him shall be elected in the adjoining county at large, as it shall be constituted after the date of the proclamation aforesaid, including the territory that had constituted the petitioning county before said proclamation.
(Source: P.A. 86-962.)

(55 ILCS 5/1-4014) (from Ch. 34, par. 1-4014)
Sec. 1-4014. Death of officer of petitioning county. If any county officer of the petitioning county shall die before his term of office shall have expired, after the proclamation aforesaid, no successor to him shall be elected to fill his unexpired term.
(Source: P.A. 86-962.)

(55 ILCS 5/1-4015) (from Ch. 34, par. 1-4015)
Sec. 1-4015. Town officers. If both the petitioning and adjoining counties are under township organization, the town officers shall not be in any manner affected by the union and annexation aforesaid. If the petitioning county is under township organization, and the adjoining county is not under township organization, the town officers shall continue to act as such until their respective terms of office shall expire; and the members of the county board of the petitioning county shall all sit with, and as a part of the county board of the adjoining county, as hereinbefore provided; and after the term of office of said town officers and said county board of the petitioning county shall expire the said township organization shall cease to exist. If the adjoining county is under township organization, and the petitioning county is not under township organization, immediately after the proclamation of the Governor aforesaid, the territory that had constituted the petitioning county shall be divided into towns, in the manner provided in the Township Code.
(Source: P.A. 88-670, eff. 12-2-94.)

(55 ILCS 5/1-4016) (from Ch. 34, par. 1-4016)
Sec. 1-4016. Legislative and judicial apportionment to remain. The territory which constituted the petitioning county shall continue and remain until the next apportionment of the state for congressional, legislative or judicial purposes part of the same congressional district, of the same senatorial district, of the same judicial grand division, of the same judicial appellate district and of the same judicial circuit that it constituted part of at the date of the proclamation aforesaid; and at any election, where the territory that had constituted the respective counties before said proclamation is in different districts, the county clerk of the adjoining county shall keep separate the votes polled in the territory constituting the respective counties before said proclamation, until the next apportionment aforesaid, and shall report and return the same separately to the Secretary of State.
(Source: P.A. 86-962.)

(55 ILCS 5/1-4017) (from Ch. 34, par. 1-4017)
Sec. 1-4017. Transfer of causes. All cases of every kind that are on the docket of the circuit court of the petitioning county at the date of the Governor's proclamation aforesaid, shall be transferred by the clerk of the circuit court of the adjoining county to the docket of the circuit court of that county; and all criminal cases so transferred shall be tried by a jury drawn in the manner provided by law from the qualified jurors residing within the limits of the territory that had constituted the petitioning county before the proclamation aforesaid, unless the defendant in any such criminal case shall consent in open court to be tried by a jury of the adjoining county.
(Source: P.A. 86-962.)

(55 ILCS 5/1-4018) (from Ch. 34, par. 1-4018)
Sec. 1-4018. Debts; taxes; issuing bonds. The adjoining county shall not become liable for the debts of the petitioning county. The county board of the adjoining county shall have all the powers which the county board of the petitioning county had at the date of the said proclamation of the Governor, to levy taxes upon all the property in the territory which had before the aforesaid proclamation constituted the petitioning county, to pay the debts of the petitioning county. The county board of the adjoining county shall have full power to compromise the debts of the petitioning county; and shall have full power to issue bonds in settlement or compromise of the debts of the petitioning county, which debts may be funded by the adjoining county in bonds issued by that county, setting forth upon their face that the principal and interest of said bonds shall be paid from taxes levied upon the property within the territory which had constituted the petitioning county. And the county board of the adjoining county may submit to the legal voters of the adjoining county, as it will be constituted after the said proclamation of the Governor, a proposition to consolidate the debts of the petitioning and adjoining counties; and if a majority of legal voters of said adjoining county, and a majority of the legal voters residing in the territory that had constituted the petitioning county, at any general election shall be in favor of the consolidation of said debts, the same shall be consolidated, and bonds may be issued therefor in the name of the adjoining county. All suits that might have been brought against the petitioning county, may be brought after the proclamation aforesaid against the adjoining county; and any judgment that may be rendered in said suits may be paid by taxation upon the property in the territory that had constituted the petitioning county. In any funding of the consolidated debts of the said petitioning or adjoining county, the bonds issued shall not bear a greater rate of interest than five per cent.
(Source: P.A. 86-962.)

(55 ILCS 5/Div. 1-5 heading)

(55 ILCS 5/1-5001) (from Ch. 34, par. 1-5001)
Sec. 1-5001. Boundaries. In counties of 300,000 inhabitants or over, where the county seat is entirely located within the corporate limits of a city or village, the boundaries of such county seat shall be the same as the boundaries of such city or village, as the same are now, or may hereafter be, constituted.
(Source: P.A. 86-962.)

(55 ILCS 5/1-5002) (from Ch. 34, par. 1-5002)
Sec. 1-5002. Boundaries; Counties of 300,000 or less. In counties of 300,000 inhabitants or less, where the county seat is entirely located within the corporate limits of a city or village, the boundaries of such county seat shall be the same as the boundaries of such city or village, as the same are now or hereafter constituted. However, the county board may by resolution adopted by a majority thereof extend the boundaries of such county seat to add to the territorial area of such county seat such unincorporated land in the county contiguous to the county seat as the resolution may describe; but in no event may such extension include any land situated more than one mile from the county seat as then existing.
(Source: P.A. 86-962.)

(55 ILCS 5/1-5003) (from Ch. 34, par. 1-5003)
Sec. 1-5003. Time of holding elections. All elections for the removal of county seats shall be held at general elections in accordance with the general election law.
(Source: P.A. 86-962.)

(55 ILCS 5/1-5004) (from Ch. 34, par. 1-5004)
Sec. 1-5004. Notice of petition to move county seat. Public notice shall be given of the intention to circulate a petition praying for an election for the removal of the county seat of any county from its then present location to some other point within said county, and in said petition designated, at least 10 days before the same is circulated, by publication in some newspaper printed in said county, and by posting 3 printed notices in 3 public places at the county seat, one of which shall be placed on the door of the county seat building, and a like number at the place to which the county seat is proposed to be removed, in which notices the intent of such petition shall be set forth; and all signers to such petition procured before such notice is given or procured, 6 months before the first day of September next following shall be void, and stricken from such petition; and whenever such petition or petitions addressed to the circuit court of such county, and stating the time when such election shall be held, shall be signed by a number of legal voters of said county, at general elections, who are not residents of the city or township (if the county seat is not in a city) in which the county seat is located, equal in number to two-fifths of all the votes cast in said county at the last preceding presidential election therein, and shall be filed in the office of the clerk of the circuit court of said county, not less than 40 nor more than 80 days before the first day of the next September such petition shall be deemed a proposal to remove the county seat of such county, and the point designated in said petition shall be deemed and taken as fixed by said petition, in pursuance of law, whenever the court shall order an election to such point as hereinafter provided, as the point to which it is proposed to remove the county seat of such county. There shall also be filed in the office of said clerk, with said petitions, an affidavit of 3 legal voters of said county, stating whether or not the point named in the said petition or petitions, to which it is proposed to remove the county seat of such county, is nearer to or further from the center of such county than the county seat; which affidavit may be traversed by the affidavit of any other 3 legal voters of said county, within 10 days from the filing thereof; and if so traversed the court shall, at such time during the said month of September as such court shall fix upon after hearing evidence in the case, decide whether or not the point to which it is proposed to remove the county seat is nearer to or further from the center of said county than the county seat.
(Source: P.A. 86-962.)

(55 ILCS 5/1-5005) (from Ch. 34, par. 1-5005)
Sec. 1-5005. Qualifications of petitioner. Each petitioner signing such petition shall write or cause to be written opposite to his name on said petition, the name of the city and ward in which he then resides, if he resides in a city, or if he does not reside in a city, then the name of the precinct or township in which he resides at the time of signing such petition; and no person shall sign such petition unless he shall be, at the time, a legal voter in said county at general elections.
(Source: P.A. 86-962.)

(55 ILCS 5/1-5006) (from Ch. 34, par. 1-5006)
Sec. 1-5006. Petition open to inspection. Said petition or petitions shall, after the same are filed in the office of the clerk of the circuit court, be open to the inspection of any and all citizens of the county, but shall not be removed therefrom.
(Source: P.A. 86-962.)

(55 ILCS 5/1-5007) (from Ch. 34, par. 1-5007)
Sec. 1-5007. Contesting petition. Any citizen and legal voter at general elections in said county may contest the right of any person, whose name is subscribed to said petition, to sign such petition under this Division, and shall also have the right to contest said petition as to any names subscribed thereto that he shall have good reason to believe, and does believe, as fictitious, and no other: Provided, he shall, 10 days before the first day of the said month of September file in the office of the clerk of the court of such county a list of the names of such persons whose right to sign such petition he is desirous of contesting, together with his affidavit, indorsed thereon, that he has good reason to believe, and does verily believe, that such persons named in said list are not legal voters of such county, and had no right in law to sign said petition; and shall also file in the office of said clerk, 10 days before said first day of September a list of such names as he has reason to believe are fictitious, together with his affidavit, indorsed thereon, that he has good reason to believe, and does verily believe, that such names are fictitious; and such persons shall have the right to contest such petitions only as to the names included in said lists.
(Source: P.A. 86-962.)

(55 ILCS 5/1-5008) (from Ch. 34, par. 1-5008)
Sec. 1-5008. Notice of filing petition; hearing. Whenever such petition or petitions and affidavit named in Section 1-5004 shall be filed in the office of the clerk of the circuit court of such county, it shall be the duty of the clerk, within 10 days from the date of the filing of said petition or petitions and affidavit in his office, to cause to be published in one or more newspapers published in such county, and if no newspaper shall be published in said county, then in the newspaper published nearest to the county seat of said county, a notice that such petition or petitions and affidavit have been filed in his said office, stating the time when they were so filed, and setting forth therein the substance of such petition or petitions and affidavit, and giving notice that on the first day of September following said court will hear testimony for and against said petitions, as to the list or lists of names on such petition, as may be filed in his office under and in compliance with Section 1-5007, and for or against such affidavit if the same has been traversed as provided in Section 1-5004. It shall be the duty of said court, on the first day of September and at such times in said month as it may direct to hear all evidence for and against said petition or petitions, as to the list or lists of names, filed in said court under Section 1-5007, and to strike from such petition or petitions all such names proven by competent evidence to be fictitious, or the names of persons having no legal right to sign the same under this Division; and in case there shall be but one petition and no contest as to the same, or if there shall be a contest as to the same, and said petition shall after striking therefrom all fictitious and illegal names, still contain the number of names of legal voters required by Section 1-5004, the court shall order said election, according to the prayer of said petition. But in case there shall be two petitions filed in said court, praying for a vote to remove the county seat of such county to different points in said county, each, after striking therefrom all illegal and fictitious names, still being signed by two-fifths of the legal voters of the county, as required by Section 1-5004, then if a petition praying for a vote to remove the county seat nearer to the geographical center of the county than the point named in the other petition shall be signed by a number of names equal to or greater than one-half of the sum of the names signed to the two petitions, the said court shall order the election for the removal of the county seat to that point nearest to the geographical center of the county, according to the prayer of said petition; but if the other of said two petitions shall be signed by a number of legal voters of said county equal to three-fifths of the sum of the names signed to the two petitions, then the court shall order the election for the removal of the county seat of such county to said last mentioned point, and not otherwise. In case of a contest as to said petition or petitions, as provided for in this Division it shall be the duty of the clerk of said court, on the request of the person contesting any petition under the provisions of this Division, to issue subpoenas for such witnesses as said person shall name; and it shall be the duty of said clerk, on request of any legal voter of the county, for the purpose of sustaining any petition, in like manner to issue subpoenas for such witnesses as he shall name -- said subpoenas to be made returnable on the date upon which such contest will be made.
(Source: P.A. 86-962.)

(55 ILCS 5/1-5009) (from Ch. 34, par. 1-5009)
Sec. 1-5009. Precedence of cases of contest. All cases of contest arising upon said petitions or affidavit shall have precedence over all other cases during September in such court, and shall be heard and determined before the expiration of said month if possible.
(Source: P.A. 86-962.)

(55 ILCS 5/1-5010) (from Ch. 34, par. 1-5010)
Sec. 1-5010. Challengers. Whenever the court shall order any county seat election under the provisions of this Division, the court shall appoint three resident legal voters of the point to which it is proposed to remove the county seat, for each and every voting place in the city, precinct or township in which the county seat is situated, also to appoint three resident legal voters of the county seat for each and every voting place in the city, precinct or township to which it is proposed to remove the county seat, to sit with the regular judges to act as challengers of election at the voting places to which they are respectively assigned, and it shall be their duty to act as such challengers and to challenge any and all persons whom they have good reason to believe are not legal voters at such county seat election, and they shall sit with such judges of election until the close of said election, and during the canvass of the votes at said election. The said challengers, who are thus appointed to act with the regular judges of election, may, if they desire so to do, make an affidavit before any person authorized to administer oaths, setting forth in such affidavit that they have been appointed, as above provided, out of the city, precinct, township or ward where they would otherwise be voters, and that they desire to vote at such county seat election; which affidavit, together with the ballot, shall be sealed up in an envelope and left with one of the judges of election for the precinct, and on the day of election shall be by him presented to the board of election and opened in their presence. The affidavit shall be filed, kept and returned with the ballots for that precinct as other affidavits are, and the ballot shall be numbered and deposited in the ballot box, and the name entered on the poll books the same as other votes are.
(Source: P.A. 86-962.)

(55 ILCS 5/1-5011) (from Ch. 34, par. 1-5011)
Sec. 1-5011. Form of proposition. The proposition at any county seat referendum shall be in substantially the following form: "For removal," or "Against removal."
(Source: P.A. 86-962.)

(55 ILCS 5/1-5012) (from Ch. 34, par. 1-5012)
Sec. 1-5012. No registration required. No registration of voters shall be made or required for holding any county seat election under this Division. The board of election shall, in each township, precinct or ward, keep two lists or poll books of the names of the persons whose votes are received; each name shall be numbered, and a corresponding number marked on each ballot before it is placed in the ballot box, which said poll books shall each be certified as correct by the judges of election. At the close of the polls in each precinct, township or ward, the board of election shall canvass the votes cast at such poll or voting district, and shall make two tally lists, one of which, together with one of the aforesaid poll books, and the ballots cast in such precinct, township or ward, properly strung, and the affidavits made at such election, and certificate of the result of the election made and certified by such board, shall be sealed up together and delivered by one of the board of election, to be selected by the board at that time, to the county clerk, within four days thereafter. The other poll book and tally list shall be retained by one of the judges of election for that township, precinct or ward.
(Source: P.A. 86-962.)

(55 ILCS 5/1-5013) (from Ch. 34, par. 1-5013)
Sec. 1-5013. Qualifications of voters; oaths. No person shall vote at the election who does not possess the qualifications mentioned in the affidavit in this Section. Any person offering to vote at any county seat election, whose right to vote shall be challenged by any challenger, member of the board of election, or by any voter of the county, shall answer under oath such questions as may be propounded to him touching his qualifications as a voter, and shall take and subscribe the following oath: State of Illinois, .... County.
I do solemnly swear that I am a citizen of the United States, and of this State; that I am of the age of 18 years or over; that I have resided in this State for 30 days immediately preceding this election; that I am a bona fide resident of this county, and have permanently resided herein for the last 30 days immediately preceding this election; that I am a legal voter of (here insert the name of the election precinct), and have permanently resided therein for the last 30 days immediately preceding this election, and that I have not voted at this election.
(Signed)

(55 ILCS 5/1-5014) (from Ch. 34, par. 1-5014)
Sec. 1-5014. Evidence of number of voters; contesting election. The number of legal votes cast at any county seat election held under this Division shall be deemed and taken for the purpose of such an election as prima facie evidence of the number of legal voters of that county at that time entitled to vote on the question; but in case it becomes necessary, in consequence of a contest of an election held under this Division, to ascertain the number of voters of the county entitled to vote upon the question, the court in which the contest is pending may ascertain the number of such voters by taking, or causing to be taken, legal evidence, tending to show the actual number of the legal voters of the county entitled to vote upon such question at the time of such election. Circuit courts shall have jurisdiction of all cases of contested election arising under this Division, and may investigate and determine all questions of fraud and fraudulent voting connected therewith, and purge the poll books and returns of all illegal or fraudulent votes; and may investigate and ascertain the total number of legal voters of the county at the time of such election entitled to vote on the question, whether they voted or not, and ascertain and determine whether such election was fairly carried by 3/5 or a majority of all the legal voters of the county, as required by the Constitution, and enter such judgment as the circumstances of the case may require. Any of the legal voters and taxpayers of the county who may desire to do so, as well as the town, city or village to or from which it is proposed to remove such county seat, may be made, or on their petition may become parties to such actions, either as plaintiff or defendant.
(Source: P.A. 86-962.)

(55 ILCS 5/1-5015) (from Ch. 34, par. 1-5015)
Sec. 1-5015. Canvass of votes. On or before the first Tuesday after said election the county canvassing board shall open and canvass the votes and returns of the election, in the manner provided by the general election law; the result of which canvass shall be entered of record in the circuit court in counties not under township organization, and in the records of the county board in counties under township organization and a copy thereof also shall be duly certified and delivered to the Secretary of State. If a 3/5 majority of the votes cast on the question are in favor of removal, the county seat shall be removed to the point named.
(Source: P.A. 86-962.)

(55 ILCS 5/1-5016) (from Ch. 34, par. 1-5016)
Sec. 1-5016. Effect of majority and three-fifths vote. When the attempt is made by such an election to remove a county seat to a point nearer to the center of such county than the county seat then is, and a majority of the legal voters of said county entitled to vote on the question of removal shall be "for removal," the county seat is thereby removed to the point named in the petition. When the attempt is made by such an election to remove a county seat to a point not nearer to the center than the county seat then is, and three-fifths of the legal voters of said county entitled to vote on the question shall be "for removal," then said county seat of said county is thereby removed to the point named in the petition.
(Source: P.A. 86-962.)

(55 ILCS 5/1-5017) (from Ch. 34, par. 1-5017)
Sec. 1-5017. Neglect of duty. Any member of the board of election, judge, clerk, sheriff, or any other officers or persons who may be charged with the performance of any duty under this Division, and who shall wilfully fail therein, or shall perform such duty otherwise than is in this Division prescribed, shall be guilty of a Class A misdemeanor.
(Source: P.A. 86-962.)

(55 ILCS 5/Div. 1-6 heading)

(55 ILCS 5/1-6001) (from Ch. 34, par. 1-6001)
Sec. 1-6001. Venue of suits by or against county. All actions, local or transitory, against any county, may be commenced and prosecuted to final judgment in the circuit court in the county against which the action is brought. Any action, local or transitory, in which any county shall be plaintiff, may be commenced and prosecuted to final judgment in the county in which the defendant in such action resides.
(Source: P.A. 86-962.)

(55 ILCS 5/1-6002) (from Ch. 34, par. 1-6002)
Sec. 1-6002. Jurors and witnesses. In all actions brought by or against any county, the inhabitants of the county so suing or being sued may be jurors or witnesses, if otherwise competent or qualified according to law.
(Source: P.A. 86-962.)

(55 ILCS 5/1-6003) (from Ch. 34, par. 1-6003)
Sec. 1-6003. Duty of county board to prosecute and defend suit. It shall be the duty of the county boards of each of the counties of this State to take and order suitable and proper measures for the prosecuting and defending of all suits to be brought by or against their respective counties, and all suits which it may become necessary to prosecute or defend to enforce the collection of all taxes charged on the state assessment.
(Source: P.A. 86-962.)

(55 ILCS 5/1-6004) (from Ch. 34, par. 1-6004)
Sec. 1-6004. Payment of judgment against county. A judgment against a county shall not, in any case, be enforced against the lands or other property of a county; but when judgment is entered against a county, the county board shall direct an order to be drawn on the county treasurer for the amount of the judgment and costs, which orders shall be paid as other county debts.
A. Whenever the county board in any county shall in any year determine the amount of all taxes to be raised for county purposes, such board shall include among the purposes for which such taxes are to be raised the payment of any outstanding judgment or judgments against such county for the payment of which no other provisions have been made.
B. The county board may provide for the payment of any such judgment or judgments and the interest thereon in equal annual installments, not exceeding however 10 in number, and may include one of such installments in the amount of taxes to be raised for county purposes in each year, but the aggregate amount of all taxes to be raised for county purposes shall not in any year exceed the rate of 75 cents on the $100 valuation of property unless authorized by a vote of the people of the county.
(Source: P.A. 86-962.)

(55 ILCS 5/1-6005) (from Ch. 34, par. 1-6005)
Sec. 1-6005. Allowance or disallowance of claims; appeal. The county board shall determine whether any claim against the county should be allowed, disallowed or in the alternative the board may by resolution require the submission of a verified affidavit by the claimant stating that the several items therein mentioned are just and true, and the services charged therein, or articles furnished, as the case may be, were rendered or furnished as therein charged, and that the amount claimed is due and unpaid after allowing all just credits.
The county board may make cash advances to all county officials and employees for travel and related expenses if sufficient funds have been budgeted and are available in the appropriate county fund.
(Source: P.A. 86-962.)

(55 ILCS 5/1-6006) (from Ch. 34, par. 1-6006)
Sec. 1-6006. Delegation of authority to determine claims. Under the provisions of this Section, the county board may by resolution delegate its authority to allow or disallow claims made against the county to the individuals herein named.
For the purposes of this Section, the term "county officials" is defined as members of the county board, designated elected county officers, and county officers charged with fiscal management of the county who have been duly appointed by county board resolution.
The county board may by resolution designate members of a committee of the county board, or the County Treasurer and the County Clerk, or if there is a County Auditor or duly appointed county officer responsible for the fiscal management of the county, then the County Treasurer and the County Auditor or duly appointed county officer responsible for the fiscal management of the county, to determine whether some or all claims against the county should be allowed or disallowed, if sufficient funds have been budgeted and are available in the appropriate county fund. Or in the alternative, the designated county officials shall request the county board by resolution to require the submission of a verified affidavit by claimant stating that the several items therein mentioned are just and true, and the services charged therein, or articles furnished, as the case may be, were rendered or furnished as therein charged, and that the amount claimed is due and unpaid after allowing all just credits. When the claim is disallowed, in whole or part, by the designated officials, and the nature of the claim is not such that the allowance is discretionary, such person may appeal from the decision of the authorized county officials to the circuit court of the same county, upon filing bond with the clerk of such court within 20 days after the rendition of the decision, with such security as shall be approved by such clerk in the penal sum of $250, payable to the People of the State of Illinois, for the use of such county, conditioned that he will prosecute the appeal with effect, and pay all costs that may be assessed.
The county board may authorize the designated county officials to make cash advances to all county officials and county employees for travel and related expenses if sufficient funds have been budgeted and are available in the appropriate county fund.
If the authority to pay claims submitted against the county is delegated as provided in this Section, the County Clerk, or if there is a County Auditor or duly appointed county officer responsible for fiscal management of the county, then the County Auditor or duly appointed county officer responsible for the management of the county, shall file a monthly report of all claims paid in the prior month to the chairman and all other members of the county board. For each claim paid, the monthly report shall identify the creditor, the department or county official which purchased the product or service, the fund from which the payment was made, the amount of the payment and the date the check was issued.
In addition to any other remedies provided by law, the County Board may recover any unauthorized payment from the person receiving it and may seek the assistance of the State's Attorney in that regard.
(Source: P.A. 86-962.)

(55 ILCS 5/1-6007) (from Ch. 34, par. 1-6007)
Sec. 1-6007. Review under Administrative Review Law. The decisions of the county board are subject to judicial review under the Administrative Review Law, as now or hereafter amended.
(Source: P.A. 86-962.)



Article 2 - Governing Bodies

(55 ILCS 5/Art. 2 heading)

(55 ILCS 5/Div. 2-1 heading)

(55 ILCS 5/2-1001) (from Ch. 34, par. 2-1001)
Sec. 2-1001. Regular meetings. Regular and special meetings of the county board may be held in any public building located within the county that such county board is elected to serve. Prior notice of the building selected for the meeting shall be provided by the board chairman to each member of the county board in the manner provided pursuant to the rules of the county board. Regular meetings of the board shall be held in June and September, and at such other times as may be determined by the board.
At each regular and special meeting which is open to the public, members of the public and employees of the county shall be afforded time, subject to reasonable constraints, to comment to or ask questions of the board.
(Source: P.A. 86-962; 86-1028.)

(55 ILCS 5/2-1002) (from Ch. 34, par. 2-1002)
Sec. 2-1002. Special meetings. Special meetings of the board shall be held only when requested by at least one-third of the members of the board, or when requested by the chairman of the board in counties where such chairman is elected by the voters of the county, which request shall be in writing, addressed to the clerk of the board, and specifying the time and place of such meeting, upon reception of which the clerk shall immediately transmit notice, in writing, of such meeting, to each of the members of the board. The clerk shall also cause notice of such meeting to be published in some newspaper printed in the county, if any there be. In case a vacancy arises in the office of clerk, because of death or other reason, then the request shall be addressed to the circuit clerk who shall perform the duties of the clerk pursuant to this Section.
(Source: P.A. 86-962.)

(55 ILCS 5/2-1003) (from Ch. 34, par. 2-1003)
Sec. 2-1003. Chairman and vice-chairman of county board. The county board shall, unless the chairman is elected by the voters of the county, at its first meeting in the month following the month in which county board members are elected, choose one of its members as chairman for a term of 2 years and at the same meeting, choose one of its members as vice-chairman for a term of 2 years. The vice-chairman shall serve in the place of the chairman at any meeting of the county board in which the chairman is not present. In case of the absence of the chairman and the vice-chairman at any meeting, the members present shall choose one of their number as temporary chairman.
(Source: P.A. 86-962.)

(55 ILCS 5/2-1004) (from Ch. 34, par. 2-1004)
Sec. 2-1004. Certificate of election. The supervisors shall severally lay before the board, at the first meeting after the election, their several certificates of election, which shall be examined by the board, and if found regular, shall be filed in the office of the county clerk.
(Source: P.A. 86-962.)

(55 ILCS 5/2-1005) (from Ch. 34, par. 2-1005)
Sec. 2-1005. Quorum; approval of ordinances. A majority of the members of any county board shall constitute a quorum for the transaction of business; and all questions, ordinances, resolutions, or motions which shall arise at meetings shall be determined by the votes of the majority of the members present, except in such cases as is otherwise provided.
A county board in a county where the chairman is elected at large may upon passage, adoption or enactment of a specific ordinance, resolution, or motion apply the following provisions: Any ordinance, resolution, or motion passed, adopted or otherwise enacted by the board in a county where the chairman is elected at large shall be presented to the chairman before it becomes effective. If the chairman approves such ordinance, resolution or motion, he shall sign it and it shall become law on the date prescribed; if not, he shall return it to the board within 10 business days with his objections and the board shall proceed to reconsider the matter at its next meeting, to be held within 30 business days of the board's receipt of the chairman's objections. If after such reconsideration a majority of the members of the board pass such ordinance, resolution, or motion, it shall become effective on the date prescribed but not earlier than the date of passage following reconsideration. If any ordinance, resolution, or motion is not returned by the chairman to the board within 10 business days after it has been presented to him, it shall become effective at the end of the 10th day.
The county board at any properly noticed public meeting may by unanimous consent take a single vote by yeas and nays on the several questions of the passage of any 2 or more of the designated ordinances, orders, resolutions, or motions placed together for voting purposes in a single group. The single vote shall be entered separately in the minutes under the designation "omnibus vote", and in that event the clerk may enter the words "omnibus vote" or "consent agenda" in the minutes in each case instead of entering the names of the members of the county board voting "yea" and those voting "nay" on the passage of each of the designated ordinances, orders, resolutions, and motions included in the omnibus group or consent agenda. The taking of a single or omnibus vote and the entries of the words "omnibus vote" or "consent agenda" in the minutes shall be a sufficient compliance with the requirements of this Section to all intents and purposes and with like effect as if the vote in each case had been taken separately by yeas and nays on the question of the passage of each ordinance, order, resolution, and motion included in the omnibus group and separately recorded in the minutes. Likewise, the yeas and nays shall be taken upon the question of the passage of any other ordinance, resolution, or motion at the request of any county board member and shall be recorded in the minutes. The changes to this Section made by this amendatory Act of the 99th General Assembly are declarative of existing law and do not change the substantive operation of this Section.
(Source: P.A. 99-774, eff. 8-12-16.)

(55 ILCS 5/2-1006) (from Ch. 34, par. 2-1006)
Sec. 2-1006. Open meetings. The county board shall sit with open doors, and all persons may attend their meetings. The vote on all propositions to appropriate money from the county treasury shall be taken by "ayes" and "nays" and entered on the record of the meeting.
(Source: P.A. 86-962.)

(55 ILCS 5/2-1007) (from Ch. 34, par. 2-1007)
Sec. 2-1007. Administering oaths. The chairman of the board may administer an oath to any person concerning any matters submitted to the board, or connected with its powers and duties, and any member of the board may administer the oath required by law to any claimant presenting a claim against the county to be passed by the board. A member so administering an oath to a claimant may not charge a fee therefor.
(Source: P.A. 86-962.)

(55 ILCS 5/Div. 2-2 heading)

(55 ILCS 5/2-2001) (from Ch. 34, par. 2-2001)
Sec. 2-2001. Boundaries of towns. The county board shall also have power to change the boundaries of towns, and to create new towns in their respective counties, in manner provided by law; to designate and give names thereto, and to fix the place of holding the first town meeting therein.
(Source: P.A. 86-962.)

(55 ILCS 5/2-2002) (from Ch. 34, par. 2-2002)
Sec. 2-2002. Naming of towns. Whenever the county board shall create a new town, or change the name of an existing town, the proceedings in giving a name to such town, or changing the name of an existing town, shall be as follows: The proposed name to be given to such new town, or existing town, shall be filed in the office of the Secretary of State, there to be retained for at least one year; and the Secretary of State, at any time after the filing of such proposed name, shall, upon application of said board, grant his certificate stating that such proposed name, from information appearing in his office, has not been adopted by any city, town, village or municipal corporation in this State; which certificate must be obtained by said board before any action whatever shall be taken by said board toward making such change of name; and all proceedings instituted in any court or other place, under a name changed, without complying with the provisions of this section, shall be held to be void and of no effect. If such name has been adopted elsewhere in this State, the Secretary of State shall so notify the board, whereupon another name shall be filed in his office, which shall there remain in like manner as hereinbefore provided, and the certificate shall be issued by the Secretary of State immediately after such filing, stating that such name has not been elsewhere adopted; whereupon said board may proceed to make such change of name, and not before; and all proceedings pending, and all rights and privileges acquired in the name of such town, by such town, or by any person residing therein, shall be secured to such town or person, and such proceedings continued to final consummation in such name, the same as though the same had not been changed.
(Source: P.A. 86-962.)

(55 ILCS 5/Div. 2-3 heading)

(55 ILCS 5/2-3001) (from Ch. 34, par. 2-3001)
Sec. 2-3001. Definitions. As used in this Division, unless the context otherwise requires:
a. "District" means a county board district established as provided in this Division.
b. "County apportionment commission" or "commission" means the county clerk, the State's Attorney, the Attorney General or his designated representative and the chairmen of the county central committees of the first leading political party and the second leading political party as defined in Section 1-3 of The Election Code.
c. "Population" means the number of inhabitants as determined by the last preceding federal decennial census.
d. "Member" or "board member" means a person elected to serve on the county board.
(Source: P.A. 86-962.)

(55 ILCS 5/2-3002) (from Ch. 34, par. 2-3002)
Sec. 2-3002. Counties with population of less than 3,000,000 and with township form of government.
(a) Reapportionment required. By July 1, 1971, and each 10 years thereafter, the county board of each county having a population of less than 3,000,000 inhabitants and the township form of government shall reapportion its county so that each member of the county board represents the same number of inhabitants. In reapportioning its county, the county board shall first determine the size of the county board to be elected, which may consist of not less than 5 nor more than 29 members and may not exceed the size of the county board in that county on October 2, 1969. The county board shall also determine whether board members shall be elected at large from the county or by county board districts.
If the chairman of the county board is to be elected by the voters in a county of less than 450,000 population as provided in Section 2-3007, such chairman shall not be counted as a member of the county board for the purpose of the limitations on the size of a county board provided in this Section.
(b) Advisory referenda. The voters of a county may advise the county board, through an advisory referendum, on questions concerning (i) the number of members of the county board to be elected, (ii) whether the board members should be elected from single-member districts, multi-member districts, or at-large, (iii) whether voters will have cumulative voting rights in the election of county board members, or (iv) any combination of the preceding 3 questions. The advisory referendum may be initiated either by petition or by ordinance of the county board. A written petition for an advisory referendum authorized by this Section must contain the signatures of at least 8% of the votes cast for candidates for Governor in the preceding gubernatorial election by the registered voters of the county and must be filed with the appropriate election authority. An ordinance initiating an advisory referendum authorized by this Section must be approved by a majority of the members of the county board and must be filed with the appropriate election authority. An advisory referendum initiated under this Section shall be placed on the ballot at the general election designated in the petition or ordinance.
(Source: P.A. 93-308, eff. 7-23-03.)

(55 ILCS 5/2-3002.5)
Sec. 2-3002.5. Beginning with members elected at the general election in 2002, counties having a population between 800,000 and 3,000,000 according to 2000 decennial census shall have no more than 18 members on their county board. If the chairman of the county board is elected at-large by the voters of the county as provided in Section 2-3007, the chairman shall not be counted as a member of the county board for the purpose of the limitations on the size of the county board provided in this Section. Neither a member nor the chairman of that county board shall serve simultaneously as commissioner or president of the board of commissioners of the forest preserve district. No person shall seek election to both the county board and the forest preserve commission at the same election.
(Source: P.A. 91-933, eff. 12-30-00.)

(55 ILCS 5/2-3003) (from Ch. 34, par. 2-3003)
Sec. 2-3003. Apportionment plan.
(1) If the county board determines that members shall be elected by districts, it shall develop an apportionment plan and specify the number of districts and the number of county board members to be elected from each district and whether voters will have cumulative voting rights in multi-member districts. Each such district:
a. Shall be substantially equal in population to each

other district;

b. Shall be comprised of contiguous territory, as

nearly compact as practicable; and

c. May divide townships or municipalities only when

necessary to conform to the population requirement of paragraph a. of this Section.

d. Shall be created in such a manner so that no

precinct shall be divided between 2 or more districts, insofar as is practicable.

(2) The county board of each county having a population of less than 3,000,000 inhabitants may, if it should so decide, provide within that county for single member districts outside the corporate limits and multi-member districts within the corporate limits of any municipality with a population in excess of 75,000. Paragraphs a, b, c and d of subsection (1) of this Section shall apply to the apportionment of both single and multi-member districts within a county to the extent that compliance with paragraphs a, b, c and d still permit the establishment of such districts, except that the population of any multi-member district shall be equal to the population of any single member district, times the number of members found within that multi-member district.
(3) In a county where the Chairman of the County Board is elected by the voters of the county as provided in Section 2-3007, the Chairman of the County Board may develop and present to the Board by the third Wednesday in May in the year after a federal decennial census year an apportionment plan in accordance with the provisions of subsection (1) of this Section. If the Chairman presents a plan to the Board by the third Wednesday in May, the Board shall conduct at least one public hearing to receive comments and to discuss the apportionment plan, the hearing shall be held at least 6 days but not more than 21 days after the Chairman's plan was presented to the Board, and the public shall be given notice of the hearing at least 6 days in advance. If the Chairman presents a plan by the third Wednesday in May, the Board is prohibited from enacting an apportionment plan until after a hearing on the plan presented by the Chairman. The Chairman shall have access to the federal decennial census available to the Board.
(4) In a county where a County Executive is elected by the voters of the county as provided in Section 2-5007 of the Counties Code, the County Executive may develop and present to the Board by the third Wednesday in May in the year after a federal decennial census year an apportionment plan in accordance with the provisions of subsection (1) of this Section. If the Executive presents a plan to the Board by the third Wednesday in May, the Board shall conduct at least one public hearing to receive comments and to discuss the apportionment plan, the hearing shall be held at least 6 days but not more than 21 days after the Executive's plan was presented to the Board, and the public shall be given notice of the hearing at least 6 days in advance. If the Executive presents a plan by the third Wednesday in May, the Board is prohibited from enacting an apportionment plan until after a hearing on the plan presented by the Executive. The Executive shall have access to the federal decennial census available to the Board.
(Source: P.A. 96-1540, eff. 3-7-11; 97-986, eff. 8-17-12.)

(55 ILCS 5/2-3004) (from Ch. 34, par. 2-3004)
Sec. 2-3004. Failure to complete reapportionment. If any county board fails to complete the reapportionment of its county by July 1 in 2011 or any 10 years thereafter or by the day after the county board's regularly scheduled July meeting in 2011 or any 10 years thereafter, whichever is later, the county clerk of that county shall convene the county apportionment commission. Three members of the commission shall constitute a quorum, but a majority of all the members must vote affirmatively on any determination made by the commission. The commission shall adopt rules for its procedure.
The commission shall develop an apportionment plan for the county in the manner provided by Section 2-3003, dividing the county into the same number of districts as determined by the county board. If the county board has failed to determine the size of the county board to be elected, then the number of districts and the number of members to be elected shall be the largest number to which the county is entitled under Section 2-3002.
The commission shall submit its apportionment plan by October 1 in the year that it is convened, except that the circuit court, for good cause shown, may grant an extension of time, not exceeding a total of 60 days, within which such a plan may be submitted.
(Source: P.A. 96-1540, eff. 3-7-11.)

(55 ILCS 5/2-3005) (from Ch. 34, par. 2-3005)
Sec. 2-3005. Filing of apportionment plan. The apportionment plan developed by the county board or the county apportionment commission, as the case may be, must be filed in the office of the county clerk by the time required by this Division. The county clerk shall promptly forward copies of that plan to the chairman of the county board and shall keep other copies of the plan available for distribution free of charge to any registered voter of the county requesting a copy.
(Source: P.A. 86-962.)

(55 ILCS 5/2-3006) (from Ch. 34, par. 2-3006)
Sec. 2-3006. Failure to file apportionment plan; election of board members at large. If no apportionment plan is filed with the county clerk as required by this Division, the members of the county board shall be elected at large in the county. If the county board has determined the number of members for the board, that number shall be elected; otherwise, the number of members to be elected shall be the largest number to which the county is entitled under Sections 2-3002 and 2-3002.5.
(Source: P.A. 91-933, eff. 12-30-00.)

(55 ILCS 5/2-3007) (from Ch. 34, par. 2-3007)
Sec. 2-3007. Chairman of county board; election and term. Any county board when providing for the reapportionment of its county under this Division may provide that the chairman of the county board shall be elected by the voters of the county rather than by the members of the board. In that event, provision shall be made for the election throughout the county of the chairman of the county board, but in counties over 3,000,000 population no person may be elected to serve as such chairman who has not been elected as a county board member to serve during the same period as the term of office as chairman of the county board to which he seeks election. In counties over 300,000 population and under 3,000,000 population, the chairman shall be elected as chairman without having been first elected to the county board. Such chairman shall not vote on any question except to break a tie vote. In all other counties the chairman may either be elected as a county board member or elected as the chairman without having been first elected to the board. Except in counties where the chairman of the county board is elected by the voters of the county and is not required to be a county board member, whether the chairman of the county board is elected by the voters of the county or by the members of the board, he shall be elected to a 2 year term. In counties where the chairman of the county board is elected by the voters of the county and is not required to be a county board member, the chairman shall be elected to a 4 year term. In all cases: (i) the term of the chairman of the county board shall commence on the first Monday of the month following the month in which members of the county board are elected, and (ii) no person may simultaneously serve as a member of a county board and the chairman of the same board if the office of chairman is elected by the voters of the county rather than by the members of the board.
(Source: P.A. 99-924, eff. 1-20-17.)

(55 ILCS 5/2-3008) (from Ch. 34, par. 2-3008)
Sec. 2-3008. Determination of method of compensation of members of county board. At the time it reapportions its county under this Division, the county board shall determine whether the salary to be paid the members to be elected shall be computed on a per diem basis, on an annual basis or on a combined per diem and annual basis, and shall fix the amount of that salary. If the county board desires before the next reapportionment to change the basis of payment or amount of compensation after fixing those items, it may do so by ordinance or by resolution. Those changes shall not however, take effect during the term for which an incumbent county board member has been elected. In addition, the county board shall determine the amount of any additional compensation for the chairman of the county board. The county board may adjust that additional compensation at any time adjustments in the salary of board members may be made. Those adjustments shall not however, take effect during the term for which the incumbent chairman of the county board has been elected.
(Source: P.A. 86-962.)

(55 ILCS 5/2-3009) (from Ch. 34, par. 2-3009)
Sec. 2-3009. Terms of board members; vacancies; elections.
(a) County board member elections by county board districts. In those counties subject to this Division which elect county board members by county board districts the members shall, no later than 45 days after December 15, 1982, and thereafter no later than September 1 of the year of the next general election following reapportionment, divide the county board districts publicly by lot as equally as possible into 2 groups. Board members or their successors from one group shall be elected for successive terms of 2 years, 4 years and 4 years; and members or their successors from the second group shall be elected for successive terms of 4 years, 4 years, and 2 years. A county under this subsection may, by ordinance, decide to divide the county board districts into 3 rather than 2 groups. If a county adopts an ordinance to this effect, the members of the county board shall divide the county board districts publicly by lot as equally as possible into 3 groups no later than September 1 of the year of the next general election following reapportionment. Board members or their successors from one group shall be elected for successive terms of 2 years, 4 years, and 4 years; members or their successors from the second group shall be elected for successive terms of 4 years, 2 years, and 4 years; and members or their successors from the third group shall be elected for successive terms of 4 years, 4 years, and 2 years. All terms shall commence on the first Monday of the month following the month of election.
(b) County board member elections at large. In those counties which elect county board members at large, under Sections 2-3002 and 2-3006, the members elected in the general election following reapportionment shall, no later than 45 days after taking office, divide themselves publicly by lot as equally as possible into 2 groups. Board members or their successors from one group shall be elected for successive terms of 2 years, 4 years and 4 years; and members or their successors from the second group shall be elected for successive terms of 4 years, 4 years and 2 years. A county under this subsection may, by ordinance, decide to divide the county board members into 3 rather than 2 groups. If a county adopts an ordinance to this effect, the members of the county board elected in the general election following reapportionment shall, no later than 45 days after taking office, divide themselves publicly by lot as equally as possible into 3 groups. Board members or their successors from one group shall be elected for successive terms of 2 years, 4 years, and 4 years; members and their successors from the second group shall be elected for successive terms of 4 years, 2 years, and 4 years; and members or their successors from the third group shall be elected for successive terms of 4 years, 4 years, and 2 years. All terms shall commence on the first Monday of the month following the month of election.
(c) Vacancies; time for elections. In counties under subsection (a) or (b), if a vacancy occurs in the office of chairman of the county board, the remaining members of the board shall elect one of the members of the board to serve for the balance of the unexpired term of the chairman.
In counties under subsection (a) or (b), the time for the election of county board members shall be as provided by the general election law for the election of such members.
(Source: P.A. 86-962; 87-924.)

(55 ILCS 5/2-3010) (from Ch. 34, par. 2-3010)
Sec. 2-3010. Multi-member districts. In making the determination by lot, pursuant to Section 2-3009, as to which members shall serve for 2 years and which for 4 years, the county board of a county having multi-member districts may provide for the drawing of lots in such manner as to insure that in each district the number of members drawing 2 year and 4 year terms, respectively, shall be equal, or as nearly equal as possible.
Any such determination by lot made before October 1, 1973 is validated.
(Source: P.A. 86-962.)

(55 ILCS 5/2-3015)
Sec. 2-3015. Qualifications of County Board Members and Commissioners. In counties with a population of 3,000,000 or less, no person is eligible to hold the office of county board member or commissioner unless he or she is a legal voter and has been a resident of the county for at least one year next preceding the election.
(Source: P.A. 90-173, eff. 1-1-98.)

(55 ILCS 5/Div. 2-4 heading)

(55 ILCS 5/2-4001) (from Ch. 34, par. 2-4001)
Sec. 2-4001. Oath of county commissioners. Each member of the board of county commissioners shall be commissioned by the governor, and shall, before entering upon the duties of his office, take and subscribe the following oath, which shall be filed in the office of the county clerk:
I do solemnly swear (or affirm, as the case may be), that I will support the constitution of the United States, and the constitution of the state of Illinois, and that I will faithfully discharge the duties of the office of county commissioner of .... county, according to the best of my ability.
(Source: P.A. 86-962.)

(55 ILCS 5/2-4002) (from Ch. 34, par. 2-4002)
Sec. 2-4002. Time of meetings. The board of county commissioners shall hold regular sessions for the transaction of the business of the county on the call of the chairman, or any two members of said board, whenever the business of the county requires it.
(Source: P.A. 86-962; 87-1208.)

(55 ILCS 5/2-4003) (from Ch. 34, par. 2-4003)
Sec. 2-4003. Chairman. At the session of said commissioners in December of each year, they shall elect one of their number chairman for the ensuing year, who shall preside at their sessions and perform such duties as are or may be prescribed by law or by the order of said board.
(Source: P.A. 86-962.)

(55 ILCS 5/2-4004) (from Ch. 34, par. 2-4004)
Sec. 2-4004. Conduct of meetings. A majority of the members of said board shall constitute a quorum to do business, and, in the absence of the chairman, a chairman pro tem may be appointed. The board shall sit with open doors, and all persons may attend their meetings. The vote on all propositions to appropriate money from the county treasury shall be taken by "ayes" and "nays" and entered on the record of the meeting.
(Source: P.A. 86-962.)

(55 ILCS 5/2-4005) (from Ch. 34, par. 2-4005)
Sec. 2-4005. Administering oaths. The chairman or any member of the board of county commissioners may administer oaths to persons, concerning any matter submitted to the board, or connected with their powers or duties.
(Source: P.A. 86-962.)

(55 ILCS 5/2-4006)
Sec. 2-4006. Terms of commissioners.
(a) In every county not under township organization that is organized as a commission form of government having 3 commissioners elected at large as described in subsection (b) or (c), the commissioners shall be elected as provided in this Section.
(b) In a county in which one commissioner was elected at the general election in 1992 to serve for a term of 4 years and in which 2 commissioners will be elected at the general election in 1994, the commissioner elected in 1994 and receiving the greatest number of votes shall serve for a term of 6 years. The other commissioner elected in 1994 shall serve for a term of 4 years. At the general election in 1996 and at each general election thereafter, one commissioner shall be elected to serve for a term of 6 years.
(c) In a county in which 2 commissioners were elected at the general election in 1992 to serve for terms of 4 years and in which one commissioner will be elected at the general election in 1994, the commissioner elected in 1994 shall serve for a term of 4 years. The commissioner elected in 1996 and receiving the greatest number of votes shall serve for a term of 6 years. The other commissioner elected in 1996 shall serve for a term of 4 years. At the general election in 1998 and at each general election thereafter, one commissioner shall be elected to serve for a term of 6 years.
(c-5) In Calhoun County, Edwards County, and Union County, the registered voters of the county may, upon referendum initiated by (i) the adoption of a resolution of the board of county commissioners or (ii) a petition signed by not less than 10% of the registered voters in the county, determine that the board of county commissioners shall consist of 5 commissioners elected at large. The commissioners must certify the question to the proper election authority, which must submit the question at an election in accordance with the general election law.
The question shall be submitted in substantially the following form:
"Shall the board of county commissioners of (county)

consist of 5 commissioners elected at large?"

Votes must be recorded as "Yes" or "No". If a majority of the electors voting on the question vote in the affirmative, then a 5-member board of county commissioners shall be established beginning with the next general election. The County Clerk, in consultation with the State's Attorney for the county, shall develop and present to the board of county commissioners, to implement by the adoption of a resolution, the transition of terms for the current 3-member board of commissioners and the addition of 2 commissioners for 6-year terms. Thereafter, commissioners shall be elected at each general election to fill expired terms.
(d) The provisions of this Section do not apply to commissioners elected under Section 2-4006.5 of this Code.
(Source: P.A. 100-107, eff. 1-1-18.)

(55 ILCS 5/2-4006.5)
Sec. 2-4006.5. Commissioners in certain counties.
(a) If a county elects 3 commissioners at large under Section 2-4006, registered voters of such county may, by a vote of a majority of those voting on such proposition, determine to change the method of electing the board of county commissioners by electing either 3 or 5 members from single member districts. In order for such question to be placed upon the ballot, such petition must contain the signatures of not fewer than 10% of the registered voters of such county.
Commissioners may not be elected from single member districts until the question of electing either 3 or 5 commissioners from single member districts has been submitted to the electors of the county at a regular election and approved by a majority of the electors voting on the question. The commissioners must certify the question to the proper election authority, which must submit the question at an election in accordance with the Election Code.
The question must be in substantially the following form:
Shall the board of county commissioners of (name of

county) consist of (insert either 3 or 5) commissioners elected from single member districts?

The votes must be recorded as "Yes" or "No".
If a majority of the electors voting on the question vote in the affirmative, a 3-member or 5-member board of county commissioners, as the case may be, shall be established to be elected from single member districts.
(b) If the voters of the county decide to elect either 3 or 5 commissioners from single member districts, the board of county commissioners shall on or before August 31 of the year following the 2000 federal decennial census divide the county into either 3 or 5 compact and contiguous county commission districts that are substantially equal in population. On or before May 31 of the year following each federal decennial census thereafter, the board of county commissioners shall reapportion the county commission districts to be compact, contiguous, and substantially equal in population.
(c) The commissioners elected at large at or before the general election in 2000 shall continue to serve until the expiration of their terms. Of those commissioners, the commissioner whose term expires in 2002 shall be assigned to district 1; the commissioner whose term expires in 2004 shall be assigned to district 2; and the commissioner whose term expires in 2006 shall be assigned to district 3.
(d) If the voters of the county decide to elect 5 commissioners from single member districts, at the general election in 2002, one commissioner from and residing in each of districts 1, 4, and 5 shall be elected. At the general election in 2004, one commissioner from and residing in each of districts 1, 2, and 5 shall be elected. At the general election in 2006, one commissioner from and residing in each of districts 2, 3, and 4 shall be elected. At the general election in 2008, one commissioner from and residing in each of districts 1, 3, and 5 shall be elected. At the general election in 2010, one commissioner from each of districts 2 and 4 shall be elected. At the general election in 2012, commissioners from and residing in each district shall be elected. Thereafter, commissioners shall be elected at each general election to fill expired terms. Each commissioner must reside in the district that he or she represents from the time that he or she files his or her nomination papers until his or her term expires.
In the year following the decennial census of 2010 and every 10 years thereafter, the commissioners, publicly by lot, shall divide the districts into 2 groups. One group shall serve terms of 4 years, 4 years, and 2 years and one group shall serve terms of 2 years, 4 years, and 4 years.
(Source: P.A. 91-846, eff. 6-22-00; 92-189, eff. 8-1-01.)

(55 ILCS 5/2-4010)
Sec. 2-4010. Qualifications of County Board Members and Commissioners. In counties with a population of 3,000,000 or less, no person is eligible to hold the office of county board member or commissioner unless he or she is a legal voter and has been a resident of the county for at least one year next preceding the election.
(Source: P.A. 90-173, eff. 1-1-98.)

(55 ILCS 5/Div. 2-5 heading)

(55 ILCS 5/2-5001) (from Ch. 34, par. 2-5001)
Sec. 2-5001. Subtitle. This Division shall be subtitled the "County Executive Law".
(Source: P.A. 86-962.)

(55 ILCS 5/2-5002) (from Ch. 34, par. 2-5002)
Sec. 2-5002. Legislative determination. It is declared as a matter of legislative determination that in order to promote the health, safety, morals and welfare of the public it is necessary in the public interest to provide for an elected county executive form of county government in accordance with Sections 4(a) and 6(a) of Article VII of the 1970 Illinois Constitution, and to permit counties which become home rule units by adopting an elected form of county executive government to simultaneously, pursuant to Section 6(b) of Article VII of the 1970 Illinois Constitution, elect not to be home rule units by referendum.
(Source: P.A. 86-962.)

(55 ILCS 5/2-5003) (from Ch. 34, par. 2-5003)
Sec. 2-5003. Definitions. As used in this Division, unless the context requires otherwise:
(a) "County board" or "board" means the governing body of any county other than Cook County which has adopted the county executive form of government under this Division.
(b) "County executive" means the county official elected by the voters of any county other than Cook County to be the chief executive officer to administer the county executive form of government under this Division.
(c) "County executive form of government" means that form of government in which the departments of county government are administered by a single county official called the county executive elected at large by the qualified voters of the county. The board shall act as the legislative body of the county under this form of county government.
(Source: P.A. 86-926.)

(55 ILCS 5/2-5004) (from Ch. 34, par. 2-5004)
Sec. 2-5004. Establishment of county executive form of government. Any county other than Cook County may establish the county executive form of government for that county by submission to and approval by the electors of the county of the proposition at a referendum as provided in Section 2-5005. A referendum to adopt the county executive form of government may be called by a resolution adopted by the county board of the county or by the filing of a petition as provided in Section 2-5005.
(Source: P.A. 86-962.)

(55 ILCS 5/2-5005) (from Ch. 34, par. 2-5005)
Sec. 2-5005. Referendum on resolution of county board. (a) If the county board adopts a resolution calling for a referendum on the proposal to adopt the county executive form of government and home rule for the county, within the time provided in the general election law, the county clerk and the county board shall provide for the submission of such proposition to the electors of the county in accordance with this Section at the next general election held in an even-numbered year.
Upon filing of a petition with the clerk of the circuit court of the county within the time provided in the general election law signed by at least 2% of the registered voters in the county or 500 individuals, whichever is less, requesting that the county executive form of government be established in the county, the clerk of the circuit court shall transmit the petition to the chief judge of the circuit court who shall determine the sufficiency of the petition or shall assign the determination of the sufficiency of the petition to a circuit judge who shall make the determination. If the judge determines that the petition is sufficient, he shall certify the sufficiency of the petition and shall issue an order directing the county clerk and the county board to provide for the submission of such proposition to the electors of the county at the next general election held in an even-numbered year.
The referendum shall be conducted in such a manner as is prescribed in the general election law.
The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall the County of
.......... become a Home YES
Rule County and establish the ------------------------------
county executive form of NO
government?
--------------------------------------------------------------
(b) If the county board adopts a resolution calling for a referendum on the proposal to adopt the county executive form of government and elect not to be a home rule unit within the time provided in the general election law, the county clerk and the county board shall provide for the submission of such proposition to the electors of the county in accordance with this Section at the next general election held in an even-numbered year.
Upon filing of a petition with the clerk of the circuit court of the county within the time provided in the general election law signed by at least 2% of the registered voters in the county or 500 individuals, whichever is less, requesting that the county executive form of government be established in the county and that the county elect not to be a home rule unit, the clerk of the circuit court shall transmit the petition to the chief judge of the circuit court who shall determine the sufficiency of the petition or shall assign the determination of the sufficiency of the petition to a circuit judge who shall make the determination. If the judge determines that the petition is sufficient, he shall certify the sufficiency of the petition and shall issue an order directing the county clerk and the county board to provide for the submission of such proposition to the electors of the county at the next general election held in an even-numbered year.
The referendum shall be conducted in such a manner as is prescribed in the general election law.
The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall the County of ....... YES
adopt the county executive --------------------------
form of government and elect NO
not to become a home rule unit?
--------------------------------------------------------------
(c) If a majority of the voters voting on the proposition described in subsection (a) or (b) vote in favor of it, the board shall proceed to establish the county executive form of government in accordance with this Division. A referendum under this Section may be held in a county only once within any 23-month period.
(Source: P.A. 86-962; 86-1028.)

(55 ILCS 5/2-5006) (from Ch. 34, par. 2-5006)
Sec. 2-5006. Election of chief executive officer. The electors of a county which has adopted the county executive form of government under this Division shall, at the next general election, and at the general election every 4 years subsequent, elect a chief executive officer. Nominations for the office of chief executive officer shall be made in the manner provided for other county officers in the general election law. The election of the chief executive officer shall be governed by the provisions of the general election law applicable to the election of county officers.
(Source: P.A. 86-962.)

(55 ILCS 5/2-5007) (from Ch. 34, par. 2-5007)
Sec. 2-5007. Term of county executive. The county executive shall serve a term of 4 years, commencing on the first Monday in the month following the month of his election and until his successor is elected and qualified.
(Source: P.A. 86-962.)

(55 ILCS 5/2-5008) (from Ch. 34, par. 2-5008)
Sec. 2-5008. Qualifications of county executive. The qualifications for the office of county executive are the same as those for membership on the board. However, the county executive shall not be an elected member of the county board.
(Source: P.A. 86-962.)

(55 ILCS 5/2-5009) (from Ch. 34, par. 2-5009)
Sec. 2-5009. Duties and powers of county executive. Any county executive elected under this Division shall:
(a) see that all of the orders, resolutions and regulations of the board are faithfully executed;
(b) coordinate and direct by executive order or otherwise all administrative and management functions of the county government except the offices of elected county officers;
(c) prepare and submit to the board for its approval the annual budget for the county required by Division 6-1 of this Code;
(d) appoint, with the advice and consent of the board, persons to serve on the various boards and commissions to which appointments are provided by law to be made by the board;
(e) appoint, with the advice and consent of the board, persons to serve on various special districts within the county except where appointment to serve on such districts is otherwise provided by law;
(f) make an annual report to the board on the affairs of the county, on such date and at such time as the board shall designate, and keep the board fully advised as to the financial condition of the county and its future financial needs;
(f-5) for a county executive of a county that has adopted the executive form of government on or before the effective date of this amendatory Act of the 96th General Assembly, appoint, with the advice and consent of the board, all department heads for any county departments;
(g) appoint, with the advice and consent of the board, such subordinate deputies, employees and appointees for the general administration of county affairs as considered necessary, except those deputies, employees and appointees in the office of an elected county officer; however, the advice and consent requirement set forth in this paragraph shall not apply to persons employed as a member of the immediate personal staff of a county executive of a county that has adopted the executive form of government on or before the effective date of this amendatory Act of the 96th General Assembly;
(h) remove or suspend in his discretion, after due notice and hearing, anyone whom he has the power to appoint;
(i) require reports and examine accounts, records and operations of all county administrative units;
(j) supervise the care and custody of all county property including institutions and agencies;
(k) approve or veto ordinances or resolutions pursuant to Section 2-5010;
(l) preside over board meetings; however, the county executive is not entitled to vote except to break a tie vote;
(l-5) for a county executive of a county that has adopted the executive form of government on or before the effective date of this amendatory Act of the 96th General Assembly, if the County Executive is temporarily not available to preside over a board meeting, the County Executive shall designate a board member to preside over the board meeting;
(m) call a special meeting of the county board, by a written executive order signed by him and upon 24 hours notice by delivery of a copy of such order to the residence of each board member;
(n) with the advice and consent of the county board, enter into intergovernmental agreements with other governmental units;
(o) with the advice and consent of the county board, negotiate on behalf of the county with governmental units and the private sector for the purpose of promoting economic growth and development;
(p) at his discretion, appoint a person to serve as legal counsel at an annual salary established by the county board at an amount no greater than the annual salary of the state's attorney of the county;
(q) perform such other duties as shall be required of him by the board.
(Source: P.A. 96-1540, eff. 3-7-11.)

(55 ILCS 5/2-5010) (from Ch. 34, par. 2-5010)
Sec. 2-5010. Approval of ordinances. Any ordinance passed, adopted or otherwise enacted by the board shall before it becomes effective be presented to the county executive. If the county executive approves such ordinance, resolution or motion, he shall sign it; if not, he shall return it to the board with his objections, which shall be entered and spread upon the journal, and the board shall proceed to reconsider the matter. If after such reconsideration 3/5 of the members of the board pass such ordinance, it shall become effective on the date prescribed but not earlier than the date of passage following reconsideration. In all such cases the votes of the members of the board shall be determined by ayes and nays and the names of the members voting for or against such ordinance objected to by the county executive shall be entered and spread upon the journal. If any ordinance is not returned by the county executive to the board at its first meeting occurring not less than 6 days, Sundays excepted, after it has been presented to him, it shall become effective unless the board has recessed or adjourned for a period in excess of 60 days, in which case it shall not become effective without his approval. Items of appropriation may be approved or vetoed by the county executive. Any item approved by the county executive and all items not vetoed shall become law, and any item vetoed shall be returned to and reconsidered by the board in the same manner as provided in this Section for other ordinances returned to the board without approval.
(Source: P.A. 86-962.)

(55 ILCS 5/2-5011) (from Ch. 34, par. 2-5011)
Sec. 2-5011. Death, resignation or inability of county executive. In case of the death, resignation or other inability of the county executive to act, the board shall select a person qualified under Section 2-5008 and Section 25-11 of the Election Code to serve as the interim county executive until the next general election.
(Source: P.A. 96-1540, eff. 3-7-11.)

(55 ILCS 5/2-5012) (from Ch. 34, par. 2-5012)
Sec. 2-5012. Salary of county executive. The salary of the county executive shall be fixed by the board and shall be not less than 1 1/2 times the amount of the compensation to which a member of the board is entitled.
(Source: P.A. 86-962.)

(55 ILCS 5/2-5013) (from Ch. 34, par. 2-5013)
Sec. 2-5013. Discontinuance of county executive form of government. Any county which has adopted the county executive form of government may discontinue that form of government only as provided in this Section. The board upon receipt of a petition, not less than 78 days before a general election, calling for discontinuance of the county executive form of government and signed by a number of registered voters of the county equal to or greater than 5% of the number who voted in the last regular election held in the county at which county officers were elected shall provide by resolution for submission of the proposition for discontinuance to the electors of the county at the next general election. The board shall certify the resolution and the proposition to the proper election officials who shall submit the proposition at the next general election in accordance with the general election law. The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall the County of ..........
discontinue the county executive YES
form of government and (if a home -------------------------
rule county) become a nonhome rule NO
county?
--------------------------------------------------------------
If a majority of the voters voting on the proposition vote in favor of discontinuance of the county executive form of government, the office of county executive shall be abolished as of the first Monday in December following the holding of the election and the board elected in the county shall meet, organize and resume the conduct of the affairs of the county wholly as the county board. A referendum under this Section may be held in any county only once within any 47-month period.
(Source: P.A. 86-962.)

(55 ILCS 5/2-5014) (from Ch. 34, par. 2-5014)
Sec. 2-5014. Certified statements by county clerk. At least 20 days prior to any referendum under Section 2-5005 or Section 2-5013, the county clerk shall file with the Secretary of State a certified statement indicating when such a referendum will be held. Within 30 days after any such referendum the county clerk shall file with the Secretary of State a certified statement showing the results of the referendum and the resulting status of the county as a home rule county or a non-home rule county. The Secretary of State shall maintain such certified statements in his office as a public record.
(Source: P.A. 86-962.)

(55 ILCS 5/2-5015) (from Ch. 34, par. 2-5015)
Sec. 2-5015. Superseding plan for election of county board chairman. The adoption of the county executive form of government by any county pursuant to this Division shall supersede any plan adopted by the county board of that county pursuant to Section 2-3007, as now or hereafter amended, for the election of the chairman of the county board by the voters of the county.
(Source: P.A. 86-962.)

(55 ILCS 5/2-5016) (from Ch. 34, par. 2-5016)
Sec. 2-5016. Policy concerning exercise of powers by counties. It is the policy of this State that any county with a chief executive officer elected by the electors of the county may (1) exercise any power and perform any function pertaining to its government and affairs, or (2) exercise those powers within traditional areas of county activity, except as limited by the Illinois Constitution or a proper limiting statute, notwithstanding effects on competition.
It is the intention of the General Assembly that the "State action exemption" to the application of federal antitrust statutes be fully available to counties to the extent their activities are authorized by law as stated herein.
(Source: P.A. 86-962.)

(55 ILCS 5/Div. 2-6 heading)

(55 ILCS 5/2-6001) (from Ch. 34, par. 2-6001)
Sec. 2-6001. Election of Cook County commissioners. There shall be elected every 4 years by the legal voters of Cook County 17 county commissioners who shall hold their office respectively for the term of 4 years and until their successors are elected and qualified. Elections shall be held at the time provided by the general election law. Their term of office shall commence on the first Monday of the month following the month of their election. Ten of the commissioners shall be elected from the city of Chicago by the legal voters of that city, and 7 of the commissioners shall be elected from the towns outside of the city by the legal voters of those towns. If a vacancy occurs in the office of a commissioner from the city of Chicago, the remaining commissioners from the city of Chicago shall appoint a suitable person from the city of Chicago to fill the vacancy. If a vacancy occurs in the office of a commissioner from the towns outside the city of Chicago, the remaining commissioners from those towns shall appoint a suitable person from those towns to fill the vacancy.
(Source: P.A. 86-962; 87-570.)

(55 ILCS 5/2-6002) (from Ch. 34, par. 2-6002)
Sec. 2-6002. Election of president of board. Every legal voter in said county may vote for and designate (upon his ballot cast for county commissioners) one of the candidates for commissioner to be president of the county board, and the person who shall receive the highest number of such votes shall be declared elected president of said board.
(Source: P.A. 86-962.)

(55 ILCS 5/2-6003) (from Ch. 34, par. 2-6003)
Sec. 2-6003. Vacancy in office of president. In case of the death, resignation, removal from office or other inability to act of the president so elected, if more than 28 months of the unexpired term remain, the vacancy shall be filled at the next general election, at which election one of the regularly elected or appointed members of the board of commissioners shall be elected to serve the unexpired term of the president. If less than two years and sixty days of the unexpired term remain, the board of commissioners shall elect one of their number to serve the unexpired term of the president.
(Source: P.A. 86-962.)

(55 ILCS 5/2-6004) (from Ch. 34, par. 2-6004)
Sec. 2-6004. Terms of office of commissioners. The terms of office of such commissioners shall begin on the first Monday of the month following the month of their election, and they shall hold their office respectively until their successors are elected and qualified.
(Source: P.A. 86-962.)

(55 ILCS 5/2-6005) (from Ch. 34, par. 2-6005)
Sec. 2-6005. Oath of commissioners. The said commissioners shall severally, before they enter upon the discharge of their duties, take the oath of office prescribed by the Constitution, and they shall be known as the board of commissioners of Cook County, and as such board shall possess the powers, perform the duties and be subject to the rules, regulations and restrictions hereinafter specified.
(Source: P.A. 86-962.)

(55 ILCS 5/2-6006) (from Ch. 34, par. 2-6006)
Sec. 2-6006. Meetings of board of commissioners. The board of commissioners shall hold regular meetings on the first Monday of December, January, February, March, June and September in each year, except that when such a regularly scheduled meeting would fall on a legal holiday under Section 17 of "An Act to revise the law in relation to promissory notes, bonds, due bills and other instruments in writing", approved March 18, 1874, as amended, the board shall hold the meeting on the day immediately following such a holiday. It shall be the duty of the president of the board of commissioners to call special meetings of the board whenever, in his opinion, the same may be necessary; and he shall preside at all the meetings of the board, and generally perform the duties usually performed by a presiding officer; provided, that in the absence of the president, or of his inability to act, a president pro tempore may be elected, who shall, during such absence or inability possess all the powers and perform all the duties by law vested in and required of the president.
(Source: P.A. 86-962.)

(55 ILCS 5/2-6007) (from Ch. 34, par. 2-6007)
Sec. 2-6007. Voting by president. The president of the board of commissioners shall have the same privilege of voting as any other commissioner; but he shall not have a casting vote upon any question upon which he has voted as commissioner.
(Source: P.A. 86-962.)

(55 ILCS 5/2-6008) (from Ch. 34, par. 2-6008)
Sec. 2-6008. Approval of ordinances. All ordinances, resolutions or motions shall be submitted to said board of commissioners in writing, or reduced to writing before any vote shall be taken thereon; and if adopted by the board, the same shall not take effect until after the same shall have been approved in writing by the president of said board, except as hereinafter provided. It shall be the duty of the clerk of said board to deliver to the president thereof, upon his request, the original (or a copy) of each ordinance, resolution or motion, so passed or adopted by said board as aforesaid, within one day after its passage or adoption; and in case the president approves thereof, he shall sign the same, and it shall thereupon be in full force and effect. In case the president shall not approve any such ordinance, resolution or motion, he shall, within five days after the receipt of the same as aforesaid, return it to the clerk of said board, with his objections thereto in writing. Such veto by the president may extend to any one or more items or appropriations contained in any resolution making an appropriation, or to the entire resolution; and in case the veto only extends to a part of such resolution making an appropriation, the residue thereof not embraced within the veto shall take effect and be in force from the time of the receipt by said clerk of such veto of such part. Upon the return of any such ordinance, resolution or motion by the president, with his objections thereto as aforesaid, the vote by which the same was passed shall be reconsidered by the board of commissioners as to so much thereof as may have been vetoed; and if, after such reconsideration, three-fifths of all the members elected to the board shall agree to pass the same by yeas and nays, to be entered on the journal, the same shall take effect, notwithstanding the president may have refused to approve thereof. In case the president shall fail or omit to either sign and approve or return, with his objections as aforesaid, any such ordinance, motion or resolution which shall have been passed or adopted by the board within six days after it shall have been so passed or adopted, the same shall take effect without the approval of the president.
(Source: P.A. 96-816, eff. 11-9-09.)

(55 ILCS 5/2-6009) (from Ch. 34, par. 2-6009)
Sec. 2-6009. Powers and duties of commissioners. Said board of commissioners shall have the management of the affairs of said Cook County, in the manner provided by law, and may exercise the same powers, perform the same duties, and shall be subject to the same rules, regulations and penalties prescribed by law for the county board in other counties, except as herein otherwise provided; and shall also be subject to the rules, regulations and restrictions herein provided.
(Source: P.A. 86-962.)

(55 ILCS 5/2-6010) (from Ch. 34, par. 2-6010)
Sec. 2-6010. Delegation of powers; appropriations; indebtedness. The said board of commissioners shall have no power or authority to delegate to any committee or other person or persons the "power to act", when such "power to act" shall involve the letting of any contract or the expenditure of public money exceeding the sum of $2,500; and any action of said board, or of any committee thereof, or of any other person or persons in violation of this Section shall be null and void. No money shall be appropriated or ordered paid by said county commissioners beyond the sum of $2,500, unless such appropriation shall have been authorized by a vote of at least two-thirds of the members elected to the said county board. And no officer of Cook County, or other person, shall incur any indebtedness on behalf of the county, unless first authorized by said board of commissioners.
(Source: P.A. 86-962.)



Article 3 - Officers And Employees

(55 ILCS 5/Art. 3 heading)

(55 ILCS 5/Div. 3-1 heading)

(55 ILCS 5/3-1001) (from Ch. 34, par. 3-1001)
Sec. 3-1001. Auditors in counties of 75,000 to 3,000,000. In all counties containing less than 3,000,000 and over 75,000 inhabitants by the last federal census, there is created the office of county auditor, whose term of office shall be 4 years and until his successor is elected and qualified. The nomination and election shall be subject to the general election laws of the State. Each county auditor shall take office the first day of the month following the month of his election on which the office of the county auditor is required, by statute or by action of the county board, to be open. The qualifications and oath of office shall be the same as apply to other county officers. Each county auditor shall, before entering upon the duties of the office, give bond (or, if the county is self-insured, the county through its self-insurance program may provide bonding) in such penalty and with such security as the county board deems sufficient, which bond shall be substantially in the form required by law to be given by the county clerk. Such bond shall be filed with the county clerk on or before the day the county auditor takes office. In case of a vacancy in the office of county auditor caused by death, resignation, or removal from office, the vacancy shall be filled as provided for filling vacancies of other county offices. If the auditor is temporarily unable to perform his or her duties for any reason, the deputy auditor, if there is one, shall assume the duties of the auditor until the auditor is able to resume his or her duties or until a replacement for the auditor is chosen.
(Source: P.A. 87-401; 88-387.)

(55 ILCS 5/3-1002) (from Ch. 34, par. 3-1002)
Sec. 3-1002. Auditors in counties of 75,000 population or less. In counties of 75,000 population or less, as determined by the last federal census preceding the date of appointment, the presiding officer of the county board with the advice and consent of the county board may appoint and employ a county auditor whose term of office shall be 4 years and until a successor is appointed and qualified. Every county auditor appointed pursuant to the provisions of this Section shall hold office until the first Tuesday of May, 1961, and until a successor is appointed and qualified. A successor shall be appointed and take office on the first Tuesday of May, 1961, and every 4 years thereafter, for a term of 4 years and until another successor is appointed and qualified. The qualifications and oath of office of such county auditor shall be the same as apply to other county officers. Each county auditor shall, before entering upon the duties of the office, give bond in such penalty and with such security as the county board shall deem sufficient, which bond shall be substantially in the form required by law to be given by the county clerk. Said bond shall be filed with the county clerk on or before the date the county auditor enters into the duties of the office. In case of a vacancy in the office of county auditor caused by death, resignation, or removal from office, the vacancy shall be filled by appointment by the presiding officer of the county board with the advice and consent of the county board. If the auditor is temporarily unable to perform his or her duties for any reason, the deputy auditor, if there is one, shall assume the duties of the auditor until the auditor is able to resume his or her duties or until a replacement for the auditor is chosen.
(Source: P.A. 86-962; 87-401.)

(55 ILCS 5/3-1003) (from Ch. 34, par. 3-1003)
Sec. 3-1003. Commissions. Every county auditor whose office is established under Section 3-1001 shall be commissioned by the Governor. No commission shall issue except upon the certification by the county clerk of the appropriate county that the county auditor was duly elected or appointed, and that such county auditor has filed the bond and taken the oath of office as heretofore provided.
(Source: P.A. 86-962.)

(55 ILCS 5/3-1004) (from Ch. 34, par. 3-1004)
Sec. 3-1004. Internal operations of office. The county auditor shall control the internal operations of the office and procure equipment, materials and services necessary to perform the duties of the office, subject to the budgetary limitations established by the county board.
(Source: P.A. 86-962.)

(55 ILCS 5/3-1005) (from Ch. 34, par. 3-1005)
Sec. 3-1005. Duties of auditor. The duties of the county auditor shall be to:
(a) Audit all claims against the county, and recommend to the county board the payment or rejection of all claims presented.
(b) Collect, analyze and preserve statistical and financial information with respect to the cost of operation of the various institutions and facilities maintained, operated or owned by the county.
(c) Approve all orders for supplies issued by the various county officers, before the orders are to be placed with the parties to whom the same are to be given.
(d) Maintain a file of all contracts entered into by the county board and all authorized county officers, for or on behalf of the county.
(e) Report quarterly to the county board the entire financial operations of the county including revenues anticipated and received, expenditures estimated and paid, obligations unpaid, the condition of all funds and appropriations and other pertinent information. The county auditor shall cause to be published in at least one newspaper of general circulation in the county, a notice of the availability of the quarterly report for public inspection in the office of the county auditor. Such notice shall be published within 30 days of the date of the scheduled release of the report.
(f) Audit the receipts of all county officers and departments presented for deposit with the county treasurer.
(g) Maintain a continuous internal audit of the operations and financial records of the officers, agents or divisions of the county. The county auditor shall have access to all records, documents, and resources necessary for the discharge of this responsibility.
(h) Audit the inventory of all real and personal property owned by the county under the control and management of the various officers and departments of the county.
(i) Audit the documentation, records, and bases for the amounts billed to the county, as maintained by county vendors, under agreements between the county and its vendors, when those agreements provide that the amounts billed to the county are based upon actual costs incurred by the vendor, or when those agreements include the requirement that the county provide a reimbursement for out-of-pocket costs incurred by the vendors. The county auditor shall audit the documentation, records, and bases for the amounts required to be paid to the county under agreements with outside parties, when those amounts are based upon records and documentation generated, compiled, and maintained by the outside party. The vendors and outside parties affected by this Section shall provide to the county auditor, on a timely basis, all records and documents required by the county auditor relative to the county auditor's duties under this subsection.
(Source: P.A. 86-962; 86-1358.)

(55 ILCS 5/3-1006) (from Ch. 34, par. 3-1006)
Sec. 3-1006. Additional duties in counties of 275,000 or less. In counties of 275,000 population or less, as determined by the last federal decennial census, the county auditor, in addition to the duties prescribed in Section 3-1005, shall:
(a) Be the general accountant of the county and keep its general accounts.
(b) Devise and install a system of financial records in the offices and divisions of the county, to be followed in such offices and divisions. Such a system shall be suitable to the needs of the office and in accordance with generally accepted principles of accounting for governmental bodies.
(Source: P.A. 86-962.)

(55 ILCS 5/3-1007) (from Ch. 34, par. 3-1007)
Sec. 3-1007. Deputies and employees. The county auditor shall appoint deputies and employees. The deputies shall take and subscribe the same oath of office as is required of other county officers. Any such oath shall be filed with the county clerk and entered of record by such clerk. Compensation of deputies and employees not otherwise provided for by law shall be fixed by the county auditor subject to budgetary limitations established by the county board.
(Source: P.A. 86-962.)

(55 ILCS 5/3-1008) (from Ch. 34, par. 3-1008)
Sec. 3-1008. Continuing education. Each county auditor shall obtain at least 20 hours of continuing professional education related to the operation of the auditor's office each year. Reasonable expenses incurred by the auditor in obtaining that education shall be reimbursed by the county.
(Source: P.A. 86-1358.)

(55 ILCS 5/Div. 3-2 heading)

(55 ILCS 5/3-2001) (from Ch. 34, par. 3-2001)
Sec. 3-2001. Election of county clerk. In all counties there shall be an elected county clerk who shall hold office until his successor is qualified. The functions and powers of the county clerks shall be uniform in the various counties of this State. He shall enter upon the duties of his office on the first day in the month of December following his election on which the office of the county clerk is required, by statute or by action of the county board, to be open.
(Source: P.A. 86-962.)

(55 ILCS 5/3-2002) (from Ch. 34, par. 3-2002)
Sec. 3-2002. Oath. Each county clerk, before entering upon the duties of his office, shall take and subscribe to the oath or affirmation prescribed by Section 3, Article XIII of the Constitution which shall be entered at large upon the records of his office.
(Source: P.A. 86-962.)

(55 ILCS 5/3-2003) (from Ch. 34, par. 3-2003)
Sec. 3-2003. Functions, powers and duties of clerk. The county clerk shall have those functions, powers and duties as provided in the Sections following this Section and preceding Section 3-2004.
(Source: P.A. 86-962.)

(55 ILCS 5/3-2003.1) (from Ch. 34, par. 3-2003.1)
Sec. 3-2003.1. Appointment of deputies, assistants and personnel. The county clerk shall appoint his deputies, assistants and personnel to assist him in the performance of his duties.
(Source: P.A. 86-962.)

(55 ILCS 5/3-2003.2) (from Ch. 34, par. 3-2003.2)
Sec. 3-2003.2. Internal operations of office. The county clerk shall have the right to control the internal operations of his office; to procure necessary equipment, materials and services to perform the duties of his office.
(Source: P.A. 86-962.)

(55 ILCS 5/3-2003.3) (from Ch. 34, par. 3-2003.3)
Sec. 3-2003.3. Monthly report of financial status. The county clerk shall file a monthly report summarizing the financial status of his office in such form as shall be determined by the county board.
(Source: P.A. 86-962.)

(55 ILCS 5/3-2003.4) (from Ch. 34, par. 3-2003.4)
Sec. 3-2003.4. Deposit of fee income; special funds. The county clerk shall deposit in the office of the county treasurer monthly by the 10th day of the month following, all fee income. The county clerk may maintain the following special funds from which the county board shall authorize payments by voucher between board meetings:
(a) Overpayments.
(b) Reasonable amount needed during the succeeding accounting period to pay office expenses, postage, freight, express or similar charges.
(c) Excess earnings from the sale of revenue stamps to be maintained in a fund to be used for the purchase of additional stamps from the Illinois Department of Revenue.
(d) Fund to pay necessary travel, dues and other expenses incurred in attending workshops, educational seminars and organizational meetings established for the purpose of providing in-service training.
(e) Trust funds, for tax redemptions, or for such other purposes as may be provided for by law.
(f) Such other funds as may be authorized by the county board.
The county clerk shall make accounting monthly to the county board of all special funds maintained by him in the discharge of his duties.
(Source: P.A. 86-962.)

(55 ILCS 5/3-2003.5) (from Ch. 34, par. 3-2003.5)
Sec. 3-2003.5. Compensation of deputies and employees. Compensation of deputies and employees shall be fixed by the county clerk subject to budgetary limitations established by the county board.
(Source: P.A. 86-962.)

(55 ILCS 5/3-2004) (from Ch. 34, par. 3-2004)
Sec. 3-2004. Prompt payment. Purchases made pursuant to this Division shall be made in compliance with the "Local Government Prompt Payment Act".
(Source: P.A. 86-962.)

(55 ILCS 5/3-2005) (from Ch. 34, par. 3-2005)
Sec. 3-2005. Bond. Each county clerk shall, before entering upon the duties of his or her office, give bond (or, if the county is self-insured, the county through its self-insurance program may provide bonding) in such penalty and with such security as the county board shall deem sufficient, which bond shall be substantially in the following form, and shall be recorded in full in the records of his or her office, and when so recorded shall be deposited with the clerk of the circuit court for safe keeping:
We, (A B) principal, and (C D) and (E F), sureties, all of the county of .... and State of Illinois, are obligated to the People of the State of Illinois, in the penal sum of $...., for the payment of which, we obligate ourselves, each of us, our heirs, executors and administrators.
The condition of the above bond is such, that if the above obligated (A B) shall perform all the duties which are or may be required by law to be performed by him as county clerk of the county of .... in the time and manner prescribed or to be prescribed by law, and when he is succeeded in office, shall surrender and deliver over to his or her successor in office all books, papers, moneys, and other things belonging to the county, and appertaining to his or her office, then the above bond to be void; otherwise to remain in full force.
Dated (insert date).
Signed and delivered in the presence of (G H).

(55 ILCS 5/3-2006) (from Ch. 34, par. 3-2006)
Sec. 3-2006. Commission. County clerks shall be commissioned by the governor.
(Source: P.A. 86-962.)

(55 ILCS 5/3-2007) (from Ch. 34, par. 3-2007)
Sec. 3-2007. Office quarters and hours; violation. The county clerk shall keep his office at the court house of his county, or at such other place as may be provided for him by the authorities of such county seat and shall keep his office open and attend to the duties thereof:
(a) In counties of 500,000 or more population from 9 a. m. to 5 p. m. of each working day except Saturday afternoons and legal holidays, but the clerk may open the office at 8 a. m. on each working day:
(b) In counties of less than 500,000 population from 8 a. m. to 5 p. m. of each working day except Saturdays and legal holidays, but in such counties the office shall remain open until noon the Saturday before general, primary or special election days.
Provided, that the days on which such office shall be open and the hours of opening and closing of the office of the county clerk may be changed and otherwise fixed and determined by the county board of any county. Any such action taken by the county board shall be by an appropriate resolution passed at a regular meeting.
Notwithstanding any other provision of this Section, when any election is held and the results of such election are required by law to be returned to the county clerk, the office of the county clerk shall remain open for the purpose of receiving such results from the time of opening of the polls until the returns from each precinct have been received.
Any county clerk who fails to keep his office open for the purpose of receiving election returns as required by this Section commits a business offense, and shall be fined not less than $500 nor more than $5,000.
(Source: P.A. 86-962.)

(55 ILCS 5/3-2008) (from Ch. 34, par. 3-2008)
Sec. 3-2008. Seal. He shall be keeper of the seal of the county, which shall be used by him in all cases where he is required to use an official seal.
(Source: P.A. 86-962.)

(55 ILCS 5/3-2009) (from Ch. 34, par. 3-2009)
Sec. 3-2009. Deputies. He shall appoint a chief deputy and may appoint additional deputies, who shall take and subscribe the same oath for the discharge of their duties as is required of the county clerk, which shall be entered of record in his office.
(Source: P.A. 86-962.)

(55 ILCS 5/3-2010) (from Ch. 34, par. 3-2010)
Sec. 3-2010. Responsibility. The principal clerk shall in all cases be responsible for the acts of his deputies. Whenever a vacancy occurs in the office of the county clerk in any county, including counties with a population of less than 60,000 inhabitants, the chief deputy clerk shall perform all the duties appertaining to the office of county clerk until the successor of such clerk is elected or appointed and qualified as provided in Section 3-2011.
(Source: P.A. 86-962.)

(55 ILCS 5/3-2011) (from Ch. 34, par. 3-2011)
Sec. 3-2011. Vacancies; military service. Whenever a vacancy occurs in the office of any county clerk and the unexpired term exceeds one year, the vacancy shall be filled as provided by The Election Code by appointment of a clerk pro tempore, who shall qualify by giving bond and taking the oath as required of the county clerk, and shall thereupon perform all the duties and be entitled to all the emoluments and be subject to all the penalties appertaining to the office of county clerk until the successor of such clerk is elected or appointed and qualified; Provided, that in case the county clerk is called into the active military service of the United States, the appointee shall perform and discharge all the duties of the county clerk during the time such county clerk is in the active military service of the United States, and such county clerk so appointed shall possess all the powers and discharge all the duties of a regularly elected county clerk under the laws of this State, and shall be paid the same compensation as provided by law for the county clerk of that county, apportioned as to the time of service, and such appointment and all authority thereunder shall cease upon the discharge of the said county clerk from such active military service of the United States; and provided further, that the office of county clerk shall not be deemed to be vacant during the time the said county clerk is in the active military service of the United States.
(Source: P.A. 86-962.)

(55 ILCS 5/3-2012) (from Ch. 34, par. 3-2012)
Sec. 3-2012. Custody of records; public inspection. The county clerk shall have the care and custody of all the records, books and papers appertaining to and filed or deposited in their respective offices, and the same, except as otherwise provided in the Vital Records Act, shall be open to the inspection of all persons without reward.
(Source: P.A. 86-962; 87-895.)

(55 ILCS 5/3-2013) (from Ch. 34, par. 3-2013)
Sec. 3-2013. General duties of clerk. Subject to the provisions of "The Local Records Act", the duties of the county clerk shall be-
1st. To act as clerk of the county board of his county and to keep an accurate record of the proceedings of said board, file and preserve all bills of account acted upon by the board, and when any account is allowed or disallowed, he shall note that fact thereon, and when a part of any account is allowed he shall note particularly the items allowed.
2nd. To keep a book in which he shall enter the number, date and amount of each order upon the county treasurer, and the name of the person in whose favor the same is drawn, and when such order is canceled, he shall note the date of cancellation opposite such entry.
3rd. Before any such order is delivered to the person for whose benefit it is drawn, the county clerk shall present the same to the county treasurer, who shall personally countersign the same.
4th. To keep a book, in which shall be entered in alphabetical order, by name of the principal, a minute of all official bonds filed in his office, giving the name of the office, amount and date of bond, names of sureties and date of filing, with such reference to the number or other designation of the bond, that the same may be easily found.
5th. To keep proper alphabetical indexes of all records and papers in his office.
6th. To give any person requiring the same, and paying the lawful fees therefor, a copy of any record, paper or account in his office.
7th. Such other duties as are or may be required by law.
(Source: P.A. 86-962.)

(55 ILCS 5/Div. 3-3 heading)

(55 ILCS 5/3-3001) (from Ch. 34, par. 3-3001)
Sec. 3-3001. Commission; training; duties performed by other county officer.
(a) Every coroner shall be commissioned by the Governor, but no commission shall issue except upon the certificate of the county clerk of the proper county of the due election or appointment of the coroner and that the coroner has filed his or her bond and taken the oath of office as provided in this Division.
(b)(1) Within 30 days of assuming office, a coroner elected to that office for the first time shall apply for admission to the Coroner Training Board coroners training program. Completion of the training program shall be within 6 months of application. Any coroner may direct the chief deputy coroner or a deputy coroner, or both, to attend the training program, provided the coroner has completed the training program. Satisfactory completion of the program shall be evidenced by a certificate issued to the coroner by the Coroner Training Board. All coroners shall complete the training program at least once while serving as coroner.
(2) In developing the coroner training program, the Coroner Training Board shall consult with the Illinois Coroners and Medical Examiners Association or other organization as approved by the Coroner Training Board.
(3) The Coroner Training Board shall notify the proper county board of the failure by a coroner to successfully complete this training program.
(c) Every coroner shall attend at least 24 hours of accredited continuing education for coroners in each calendar year.
(d) In all counties that provide by resolution for the elimination of the office of coroner pursuant to a referendum, the resolution may also provide, as part of the same proposition, that the duties of the coroner be taken over by another county officer specified by the resolution and proposition.
(Source: P.A. 99-408, eff. 1-1-16.)

(55 ILCS 5/3-3002) (from Ch. 34, par. 3-3002)
Sec. 3-3002. Commencement of duties. The coroner shall enter upon the duties of his office on the first day of the month of December following his election on which the coroner's office is required, by statute or by action of the county board, to be open.
(Source: P.A. 86-962.)

(55 ILCS 5/3-3003) (from Ch. 34, par. 3-3003)
Sec. 3-3003. Duties of coroner. The county coroner shall control the internal operations of his office. Subject to the applicable county appropriation ordinance, the coroner shall procure necessary equipment, materials, supplies and services to perform the duties of the office. Compensation of deputies and employees shall be fixed by the coroner, subject to budgetary limitations established by the county board. Purchases of equipment shall be made in accordance with any ordinance requirements for centralized purchasing through another county office or through the State which are applicable to all county offices.
(Source: P.A. 86-962.)

(55 ILCS 5/3-3004) (from Ch. 34, par. 3-3004)
Sec. 3-3004. Bond. Before entering upon the duties of his or her office, he or she shall give bond, with 2 or more sufficient sureties (or, if the county is self-insured, the county through its self-insurance program may provide bonding), to be approved by the circuit court for his or her county, in the penal sum of $5,000, which shall cover both the coroner and any deputies, payable to the People of the State of Illinois, conditioned that each will faithfully discharge all the duties required or to be required of him by law as such coroner, deputy coroner or as sheriff of the county, in case he or she shall act as such. The bond shall be entered of record in the court and filed in the office of the county clerk of his or her county. The costs of the bond shall be paid by the county.
(Source: P.A. 88-387.)

(55 ILCS 5/3-3005) (from Ch. 34, par. 3-3005)
Sec. 3-3005. Oath. He shall also, before entering upon the duties of his office, take and subscribe the oath or affirmation prescribed by Section 3, Article XIII of the Constitution which shall be filed in the office of the county clerk of his county.
(Source: P.A. 86-962.)

(55 ILCS 5/3-3006) (from Ch. 34, par. 3-3006)
Sec. 3-3006. Copies of bond as evidence. Copies of such bond, certified by the county clerk, or of the record thereof certified by the clerk of the circuit court, shall be received as evidence.
(Source: P.A. 86-961.)

(55 ILCS 5/3-3007) (from Ch. 34, par. 3-3007)
Sec. 3-3007. Conservator of the peace. Each coroner shall be conservator of the peace in his county, and, in the performance of his duties as such, shall have the same powers as the sheriff.
(Source: P.A. 86-962.)

(55 ILCS 5/3-3008) (from Ch. 34, par. 3-3008)
Sec. 3-3008. Coroner to act when sheriff prejudiced. When it appears from the papers in a case that the sheriff or his deputy is a party thereto, or from affidavit filed that he is interested therein, or is of kin, or partial to or prejudiced against either party, the summons, execution or other process may be directed to the coroner, who shall perform all the duties in relation thereto, and attend to the suit in like manner as if he were sheriff; and the interests, consanguinity, partiality or prejudice of the sheriff shall not be cause for a change of venue.
(Source: P.A. 86-962.)

(55 ILCS 5/3-3009) (from Ch. 34, par. 3-3009)
Sec. 3-3009. Deputy coroner's, sheriff's or police officer's performance of coroner's duties. If there is no coroner, or it shall appear in like manner that he or she is also a party to or interested in the suit, or of kin, or partial to or prejudiced against either party, or the coroner has an economic or personal interest that conflicts with his or her official duties as coroner, the coroner shall disqualify himself or herself from acting at an investigation or inquest and process shall in like manner issue to the deputy coroner if designated by the coroner to fill the vacancy, or, if no designation is made, to any sheriff, sheriff's deputy or police officer, in the county, who shall perform like duties as required of the coroner. The designation shall be in writing and filed with the county clerk.
(Source: P.A. 98-812, eff. 8-1-14.)

(55 ILCS 5/3-3010) (from Ch. 34, par. 3-3010)
Sec. 3-3010. Deputy sheriff, undersheriff, or coroner to act when sheriff's office vacant. Where the office of the sheriff is vacant, the chief deputy sheriff or undersheriff if designated by the sheriff to fill the vacancy, or, if no designation is made, the coroner of the county shall perform all the duties required by law to be performed by the sheriff, and have the same powers, and be liable to the same penalties and proceedings as if he were sheriff, until another sheriff is elected or appointed and qualified. The designation shall be in writing and filed with the county clerk.
(Source: P.A. 91-633, eff. 12-1-99.)

(55 ILCS 5/3-3011) (from Ch. 34, par. 3-3011)
Sec. 3-3011. Classification of counties. For the purposes of this Division, counties of more than 1,000,000 population shall be designated as Class I counties, and counties of not more than 1,000,000 population as Class II counties.
(Source: P.A. 86-962.)

(55 ILCS 5/3-3012) (from Ch. 34, par. 3-3012)
Sec. 3-3012. In-service training expenses. The county coroner may maintain a special fund, from which the county board shall authorize payments by voucher between board meetings, to pay necessary travel dues and other expenses incurred in attending workshops, educational seminars and organizational meetings for the purpose of providing in-service training.
(Source: P.A. 86-962.)

(55 ILCS 5/3-3013) (from Ch. 34, par. 3-3013)
Sec. 3-3013. Preliminary investigations; blood and urine analysis; summoning jury; reports. Every coroner, whenever, as soon as he knows or is informed that the dead body of any person is found, or lying within his county, whose death is suspected of being:
(a) A sudden or violent death, whether apparently

suicidal, homicidal or accidental, including but not limited to deaths apparently caused or contributed to by thermal, traumatic, chemical, electrical or radiational injury, or a complication of any of them, or by drowning or suffocation, or as a result of domestic violence as defined in the Illinois Domestic Violence Act of 1986;

(b) A maternal or fetal death due to abortion, or any

death due to a sex crime or a crime against nature;

(c) A death where the circumstances are suspicious,

obscure, mysterious or otherwise unexplained or where, in the written opinion of the attending physician, the cause of death is not determined;

(d) A death where addiction to alcohol or to any drug

may have been a contributory cause; or

(e) A death where the decedent was not attended by a

licensed physician;

shall go to the place where the dead body is, and take charge of the same and shall make a preliminary investigation into the circumstances of the death. In the case of death without attendance by a licensed physician the body may be moved with the coroner's consent from the place of death to a mortuary in the same county. Coroners in their discretion shall notify such physician as is designated in accordance with Section 3-3014 to attempt to ascertain the cause of death, either by autopsy or otherwise.
In cases of accidental death involving a motor vehicle in which the decedent was (1) the operator or a suspected operator of a motor vehicle, or (2) a pedestrian 16 years of age or older, the coroner shall require that a blood specimen of at least 30 cc., and if medically possible a urine specimen of at least 30 cc. or as much as possible up to 30 cc., be withdrawn from the body of the decedent in a timely fashion after the accident causing his death, by such physician as has been designated in accordance with Section 3-3014, or by the coroner or deputy coroner or a qualified person designated by such physician, coroner, or deputy coroner. If the county does not maintain laboratory facilities for making such analysis, the blood and urine so drawn shall be sent to the Department of State Police or any other accredited or State-certified laboratory for analysis of the alcohol, carbon monoxide, and dangerous or narcotic drug content of such blood and urine specimens. Each specimen submitted shall be accompanied by pertinent information concerning the decedent upon a form prescribed by such laboratory. Any person drawing blood and urine and any person making any examination of the blood and urine under the terms of this Division shall be immune from all liability, civil or criminal, that might otherwise be incurred or imposed.
In all other cases coming within the jurisdiction of the coroner and referred to in subparagraphs (a) through (e) above, blood, and whenever possible, urine samples shall be analyzed for the presence of alcohol and other drugs. When the coroner suspects that drugs may have been involved in the death, either directly or indirectly, a toxicological examination shall be performed which may include analyses of blood, urine, bile, gastric contents and other tissues. When the coroner suspects a death is due to toxic substances, other than drugs, the coroner shall consult with the toxicologist prior to collection of samples. Information submitted to the toxicologist shall include information as to height, weight, age, sex and race of the decedent as well as medical history, medications used by and the manner of death of decedent.
When the coroner or medical examiner finds that the cause of death is due to homicidal means, the coroner or medical examiner shall cause blood and buccal specimens (tissue may be submitted if no uncontaminated blood or buccal specimen can be obtained), whenever possible, to be withdrawn from the body of the decedent in a timely fashion. For proper preservation of the specimens, collected blood and buccal specimens shall be dried and tissue specimens shall be frozen if available equipment exists. As soon as possible, but no later than 30 days after the collection of the specimens, the coroner or medical examiner shall release those specimens to the police agency responsible for investigating the death. As soon as possible, but no later than 30 days after the receipt from the coroner or medical examiner, the police agency shall submit the specimens using the agency case number to a National DNA Index System (NDIS) participating laboratory within this State, such as the Illinois Department of State Police, Division of Forensic Services, for analysis and categorizing into genetic marker groupings. The results of the analysis and categorizing into genetic marker groupings shall be provided to the Illinois Department of State Police and shall be maintained by the Illinois Department of State Police in the State central repository in the same manner, and subject to the same conditions, as provided in Section 5-4-3 of the Unified Code of Corrections. The requirements of this paragraph are in addition to any other findings, specimens, or information that the coroner or medical examiner is required to provide during the conduct of a criminal investigation.
In all counties, in cases of apparent suicide, homicide, or accidental death or in other cases, within the discretion of the coroner, the coroner may summon 8 persons of lawful age from those persons drawn for petit jurors in the county. The summons shall command these persons to present themselves personally at such a place and time as the coroner shall determine, and may be in any form which the coroner shall determine and may incorporate any reasonable form of request for acknowledgement which the coroner deems practical and provides a reliable proof of service. The summons may be served by first class mail. From the 8 persons so summoned, the coroner shall select 6 to serve as the jury for the inquest. Inquests may be continued from time to time, as the coroner may deem necessary. The 6 jurors selected in a given case may view the body of the deceased. If at any continuation of an inquest one or more of the original jurors shall be unable to continue to serve, the coroner shall fill the vacancy or vacancies. A juror serving pursuant to this paragraph shall receive compensation from the county at the same rate as the rate of compensation that is paid to petit or grand jurors in the county. The coroner shall furnish to each juror without fee at the time of his discharge a certificate of the number of days in attendance at an inquest, and, upon being presented with such certificate, the county treasurer shall pay to the juror the sum provided for his services.
In counties which have a jury commission, in cases of apparent suicide or homicide or of accidental death, the coroner may conduct an inquest. The jury commission shall provide at least 8 jurors to the coroner, from whom the coroner shall select any 6 to serve as the jury for the inquest. Inquests may be continued from time to time as the coroner may deem necessary. The 6 jurors originally chosen in a given case may view the body of the deceased. If at any continuation of an inquest one or more of the 6 jurors originally chosen shall be unable to continue to serve, the coroner shall fill the vacancy or vacancies. At the coroner's discretion, additional jurors to fill such vacancies shall be supplied by the jury commission. A juror serving pursuant to this paragraph in such county shall receive compensation from the county at the same rate as the rate of compensation that is paid to petit or grand jurors in the county.
In every case in which a fire is determined to be a contributing factor in a death, the coroner shall report the death to the Office of the State Fire Marshal. The coroner shall provide a copy of the death certificate (i) within 30 days after filing the permanent death certificate and (ii) in a manner that is agreed upon by the coroner and the State Fire Marshal.
In every case in which a drug overdose is determined to be the cause or a contributing factor in the death, the coroner or medical examiner shall report the death to the Department of Public Health. The Department of Public Health shall adopt rules regarding specific information that must be reported in the event of such a death. If possible, the coroner shall report the cause of the overdose. As used in this Section, "overdose" has the same meaning as it does in Section 414 of the Illinois Controlled Substances Act. The Department of Public Health shall issue a semiannual report to the General Assembly summarizing the reports received. The Department shall also provide on its website a monthly report of overdose death figures organized by location, age, and any other factors, the Department deems appropriate.
In addition, in every case in which domestic violence is determined to be a contributing factor in a death, the coroner shall report the death to the Department of State Police.
All deaths in State institutions and all deaths of wards of the State or youth in care as defined in Section 4d of the Children and Family Services Act in private care facilities or in programs funded by the Department of Human Services under its powers relating to mental health and developmental disabilities or alcoholism and substance abuse or funded by the Department of Children and Family Services shall be reported to the coroner of the county in which the facility is located. If the coroner has reason to believe that an investigation is needed to determine whether the death was caused by maltreatment or negligent care of the ward of the State or youth in care as defined in Section 4d of the Children and Family Services Act, the coroner may conduct a preliminary investigation of the circumstances of such death as in cases of death under circumstances set forth in paragraphs (a) through (e) of this Section.
(Source: P.A. 99-354, eff. 1-1-16; 99-480, eff. 9-9-15; 99-642, eff. 7-28-16; 100-159, eff. 8-18-17.)

(55 ILCS 5/3-3014) (from Ch. 34, par. 3-3014)
Sec. 3-3014. Autopsy to be performed by licensed physician; costs; reports. Any medical examination or autopsy conducted pursuant to this Division shall be performed by a physician duly licensed to practice medicine in all of its branches, and wherever possible by one having special training in pathology. In Class I counties, medical examinations or autopsies (including those performed on exhumed bodies) shall be performed by physicians appointed or designated by the coroner, and in Class II counties by physicians appointed or designated by the Director of Public Health upon the recommendation of the advisory board on necropsy service to coroners after the board has consulted with the elected coroner. Any autopsy performed by a physician so appointed or designated shall be deemed lawful. The cost of all autopsies, medical examinations, laboratory fees, if any, and travel expenses of the examining physician and the costs of exhuming a body under the authority of subsection (c) of Section 3-3015 shall be payable from the general fund of the county where the body is found. The examining physician shall file copies of the reports or results of his or her autopsies and medical examinations with the coroner and also with the Department of Public Health.
No coroner may perform any autopsy required or authorized by law unless the coroner is a pathologist whose services are requested by the coroner of another county.
(Source: P.A. 86-962; 87-317.)

(55 ILCS 5/3-3015) (from Ch. 34, par. 3-3015)
Sec. 3-3015. Circumstances under which autopsy to be performed.
(a) Where a death has occurred and the circumstances concerning the death are suspicious, obscure, mysterious, or otherwise unexplained and in the opinion of the examining physician or the coroner the cause of death cannot be established definitely except by autopsy, and where a death has occurred while being pursued, apprehended, or taken into custody by or while in the custody of any law enforcement agency, it is declared that the public interest requires that an autopsy be performed, and it shall be the duty and responsibility of the coroner to cause an autopsy to be performed, including the taking of x-rays and the performance of other medical tests as the coroner deems appropriate.
(b) The coroner shall instruct involved parties that embalming of the body is not to be conducted until the toxicology samples are drawn. If a child dies from suspicious or unexplained circumstances, the coroner shall secure the services of a pathologist. The Department of Public Health shall provide coroners and pathologists with a child death autopsy protocol.
(c) If the coroner determines it advisable to exhume a body for the purpose of investigation or autopsy or both, and the coroner would have been authorized under this Section to perform an investigation or autopsy on the body before it was interred, the coroner may exhume the body after consulting on the matter with the state's attorney and upon the order of the circuit court directing the exhumation upon the petition of the state's attorney.
(Source: P.A. 86-962; 87-317; 87-419; 87-895.)

(55 ILCS 5/3-3016) (from Ch. 34, par. 3-3016)
Sec. 3-3016. Sudden infant death syndrome. Where an infant under 2 years of age has died suddenly and unexpectedly and the circumstances concerning the death are unexplained, an autopsy shall be performed by a physician licensed to practice medicine in all of its branches who has special training in pathology. When an autopsy is conducted under this Section, the parents or guardian of the child shall receive a preliminary report of the autopsy within 5 days of the infant's death. All suspected Sudden Infant Death Syndrome cases shall be reported to the Statewide Sudden Infant Death Syndrome Program within 72 hours.
Death certificates shall list the cause of death as Sudden Infant Death Syndrome where this finding is medically justified pursuant to the rules and regulations of the Department of Public Health. Copies of death certificates which list the cause of death of infants under 2 years of age as Sudden Infant Death Syndrome shall be forwarded to the Department of Public Health within 30 days of the death with a report which shall include an autopsy report, epidemiological data required by the Department and other pertinent data.
(Source: P.A. 86-962.)

(55 ILCS 5/3-3016.5)
Sec. 3-3016.5. Sudden, unexpected death in epilepsy (SUDEP).
(a) All autopsies conducted in this State shall include an inquiry to determine whether the death was a direct result of a seizure or epilepsy. If the findings in an autopsy of a medical examiner, examining physician, or coroner are consistent with known or suspected sudden, unexpected death in epilepsy (SUDEP), then the medical examiner, examining physician, or coroner shall:
(1) cause to be indicated on the death certificate

that SUDEP is the cause or suspected cause of death; and

(2) forward a copy of the death certificate to the

North American SUDEP Registry at the Langone Medical Center at New York University within 30 days.

(b) For the purposes of this Section, "sudden, unexpected death in epilepsy" refers to a death in a patient previously diagnosed with epilepsy that is not due to trauma, drowning, status epilepticus, or other known causes, but for which there is often evidence of an associated seizure. A finding of sudden, unexpected death in epilepsy is definite when clinical criteria are met and autopsy reveals no alternative cause of death, such as stroke, myocardial infarction, or drug intoxication, although there may be evidence of a seizure.
(Source: P.A. 98-340, eff. 1-1-14; 98-756, eff. 7-16-14.)

(55 ILCS 5/3-3017) (from Ch. 34, par. 3-3017)
Sec. 3-3017. Cremation. In any death where the remains are to be cremated, it shall be the duty of the funeral director or person having custody of the dead body to obtain from the coroner a permit to cremate the body. The coroner's permit to cremate shall be presented to the local registrar in applying for the Permit for Disposition of Dead Human Body provided for in Section 21 of the Vital Records Act, and the local registrar shall attach the coroner's permit to cremate to the Permit for Disposition of Dead Human Body which is issued. No crematory shall cremate a dead human body unless a Permit for Disposition of Dead Human Body with an attached coroner's permit to cremate has been furnished to authorize the cremation.
(Source: P.A. 86-962; 86-1028; 87-895.)

(55 ILCS 5/3-3018) (from Ch. 34, par. 3-3018)
Sec. 3-3018. Death certificates. Every coroner, as soon as he shall have completed his investigation of the cause and circumstances of any death coming within his jurisdiction hereunder, shall issue a death certificate on the form prescribed by law.
(Source: P.A. 86-962.)

(55 ILCS 5/3-3019) (from Ch. 34, par. 3-3019)
Sec. 3-3019. Removal of bodies; violation. No dead body which may be subject to the terms of this Division, or the personal property of such a deceased person, shall be handled, moved, disturbed, embalmed or removed from the place of death by any person, except with the permission of the coroner, unless the same shall be necessary to protect such body or property from damage or destruction, or unless necessary to protect life, safety, or health. Any person knowingly violating the provisions of this Section is guilty of a Class A misdemeanor.
(Source: P.A. 86-962.)

(55 ILCS 5/3-3020) (from Ch. 34, par. 3-3020)
Sec. 3-3020. Coroner to be notified; violation. Every law enforcement official, funeral director, ambulance attendant, hospital director or administrator or person having custody of the body of a deceased person, where the death is one subject to investigation under Section 3-3013, and any physician in attendance upon such a decedent at the time of his death, shall notify the coroner promptly. Any such person failing to so notify the coroner promptly shall be guilty of a Class A misdemeanor, unless such person has reasonable cause to believe that the coroner had already been so notified.
(Source: P.A. 86-962.)

(55 ILCS 5/3-3021) (from Ch. 34, par. 3-3021)
Sec. 3-3021. Public policy; release of body to next of kin. As a guide to the interpretation and application of this Division it is declared that the public policy of the State is as follows:
That as soon as may be consistent with the performance of his duties under this Division the coroner shall release the body of the decedent to the decedent's next of kin, personal representative, friends, or to the person designated in writing by the decedent or to the funeral director selected by such persons, as the case may be, for burial, and none of the duties or powers of coroners enumerated in this Division shall be construed to interfere with or control the right of such persons to the custody and burial of the decedent upon completion of the coroner's investigation.
Nothing herein shall be construed to preclude the coroner from consulting with the decedent's next of kin, personal representative, friends or the person designated in writing by the decedent where the decedent was under treatment by prayer or spiritual means alone in accordance with the tenets and practice of a well recognized church or religious denomination in making his preliminary investigation under subsection (E) of Section 3-3013, nor shall anything herein contained be construed to require an autopsy by reason of the sole fact that the decedent was under treatment by prayer or spiritual means alone.
(Source: P.A. 86-962.)

(55 ILCS 5/3-3022) (from Ch. 34, par. 3-3022)
Sec. 3-3022. Bystanders. If a sufficient number of jurors so summoned do not attend, the coroner may summon others from among the bystanders to make up the jury.
(Source: P.A. 86-962.)

(55 ILCS 5/3-3023) (from Ch. 34, par. 3-3023)
Sec. 3-3023. Penalties against jurors. Whoever, being so summoned as a juror, fails or refuses, without good cause, to attend at the time and place required, or appearing, refuses to act as such juror or misbehaves while acting as such juror, shall be guilty of a petty offense and be fined not less than $3 nor more than $20.
Any fine collected under this Section shall be paid over to the county treasurer and deposited into the general fund of the county.
(Source: P.A. 86-962; 86-1028.)

(55 ILCS 5/3-3024) (from Ch. 34, par. 3-3024)
Sec. 3-3024. Oath of jurors. When the jury are assembled, the coroner shall appoint one of the number as foreman, and administer to him an oath or affirmation, in the following form, to-wit:
You, as foreman to this inquest, do solemnly swear (or affirm, as the case may require), that you will diligently inquire, and true presentment make, how, and in what manner, and by whom or what, the body which lies dead, came to its death; and that you will deliver to me, the coroner of this county, a true inquest thereof, according to such evidence as shall be given you, and according to the best of your knowledge and belief; so help you God.
And to the other jurors, one as follows, to-wit:
The same oath which A B, your foreman has just now taken on his part, you and each of you do solemnly swear (or affirm, as the case may require), to keep on your respective parts; so help you God.
(Source: P.A. 86-962.)

(55 ILCS 5/3-3025) (from Ch. 34, par. 3-3025)
Sec. 3-3025. Verdict of jury. It shall be the duty of the jurors, as sworn aforesaid, to inquire how, in what manner, and by whom or what, the said dead body came to its death, and of all other facts of and concerning the same, together with all material circumstances in anywise related to or connected with the said death, and make up and sign a verdict, and deliver the same to the coroner. As part of its verdict, the jury may make recommendations other than for criminal prosecutions.
(Source: P.A. 86-962.)

(55 ILCS 5/3-3026) (from Ch. 34, par. 3-3026)
Sec. 3-3026. Summoning witnesses; subpoenas. The coroner shall have power to summon, or cause to be summoned, and compel the attendance of all such witnesses whose testimony may probably be requisite to the proving of any fact or circumstance relating to the object of such his inquest, and to administer to such witnesses the proper oath.
If the coroner is unable to secure records or documents he deems necessary to complete the investigation required by Section 3-3013, or for the establishing or proving of any fact or circumstance relating to the object of his inquest, he shall appear before the circuit judge of the county for which he is coroner and, upon good cause shown, said judge shall issue a subpoena for the delivery to the coroner of the documents or records requested.
(Source: P.A. 86-962.)

(55 ILCS 5/3-3027) (from Ch. 34, par. 3-3027)
Sec. 3-3027. Notice of inquest. The coroner shall make a reasonable attempt to notify the family of the deceased, and all known eyewitnesses to the death, of the date an inquest is to be held. Such notice shall be given at least 7 days before the date of the inquest. Such family members or eyewitnesses shall, if they request it, be given an opportunity to testify at the inquest. For purposes of this Section, "family" includes the parents, children, brothers and sisters of the deceased.
(Source: P.A. 86-962.)

(55 ILCS 5/3-3028) (from Ch. 34, par. 3-3028)
Sec. 3-3028. Recognizance of witness. If the evidence of any witness implicates any person as the unlawful slayer of the person over whom the inquest is held, the coroner shall recognize such witness in such sum as he may think proper, to be and appear at the Circuit Court for the county on a designated day, within 30 days from the date of the recognizance, or as soon after such designated day as the court is in session, there to give evidence of the matter in question, and not depart without leave.
(Source: P.A. 86-962.)

(55 ILCS 5/3-3029) (from Ch. 34, par. 3-3029)
Sec. 3-3029. Commitment of witness; returns. If any witness shall refuse to enter into such recognizance, it shall be the duty of the coroner to commit the witness so refusing to the common jail of the county, there to remain until discharged according to law; and the coroner shall carefully seal up and return to the clerk of the court the verdict of the jury, and the recognizances, and it shall be the duty of the clerk to carefully file and preserve the same.
(Source: P.A. 86-962.)

(55 ILCS 5/3-3030) (from Ch. 34, par. 3-3030)
Sec. 3-3030. Representation of witnesses by counsel. Any witness appearing at the inquest shall have the right to be represented by counsel.
(Source: P.A. 86-962.)

(55 ILCS 5/3-3031) (from Ch. 34, par. 3-3031)
Sec. 3-3031. Testimony reduced to writing; coroner's verdict not admissible in civil suit. The coroner shall cause the testimony of each witness who may be sworn and examined at any inquest to be written out and signed by said witness, together with his occupation and place of residence, which testimony shall be filed with said coroner in his office and carefully preserved: Provided, the coroner may cause the testimony of such witnesses to be recorded or taken in shorthand minutes and transcribed by a competent person, who shall certify that the transcript of the evidence so taken and transcribed by him from notes or a recording is a true and correct copy of the original minutes taken at said inquest and is a true and correct statement of the testimony of each of the several witnesses who have testified at said inquest. Which said transcript shall be filed and carefully preserved in the office of the coroner: And, provided, further, that whenever the testimony of the several witnesses at such inquest shall have been recorded or taken in shorthand minutes and transcribed as above provided for, the several witnesses shall not be required to sign such transcript or other statement of his testimony. Provided, further, that in any suit or proceeding hereafter commenced for the recovery of damages arising from or growing out of injuries caused by the negligence of any person, firm or corporation resulting in the death of any person or for the collection of a policy of insurance, neither the coroner's verdict returned upon the inquisition as provided herein, nor a copy thereof, shall be admissible as evidence to prove or establish any of the facts in controversy in said civil suit or proceeding.
(Source: P.A. 86-962.)

(55 ILCS 5/3-3032) (from Ch. 34, par. 3-3032)
Sec. 3-3032. Inquest record. Every coroner shall, at the expense of the county, be supplied with proper record books wherein he shall enter the name, if known, of each person upon whose body an inquest shall be held, together with the names of the jurors comprising the jury, the names, residences and occupations of the witnesses who are sworn and examined, and the verdict of the jury; in case the name of the person deceased is not known, the coroner shall make out a description of said person, and enter the same upon the record book to be so kept by him, together with all such facts and circumstances attending the death which may be known, and which may lead to the identification of the person; and shall carefully take an inventory of said person's personal effects and property of every kind and nature whatever, and state on his records what has been done with the same, and where the proceeds of any such property and the money and papers, if any, are deposited.
(Source: P.A. 86-962.)

(55 ILCS 5/3-3033) (from Ch. 34, par. 3-3033)
Sec. 3-3033. Disposition of property. When any valuable personal property, money or papers, are found upon or near the body which is the subject of a coroner's investigation, inquiry or inquest, the coroner shall take charge of the same and deliver the same to those entitled to its care or possession; but if not claimed, or if the same shall be necessary to defray the expenses of the burial, the coroner shall, after giving 10 days' notice of the time and place of sale, sell such property, and after deducting coroner's fees and funeral expenses, deposit the proceeds thereof, and the money and papers so found, with the county treasurer, taking his receipt therefor, there to remain subject to the order of the legal representatives of the deceased, if claimed within 5 years thereafter, or if not claimed within that time, to vest in the county.
(Source: P.A. 86-962.)

(55 ILCS 5/3-3034) (from Ch. 34, par. 3-3034)
Sec. 3-3034. Disposition of body. After the inquest the coroner may deliver the body or human remains of the deceased to the family of the deceased or, if there are no family members to accept the body or the remains, then to friends of the deceased, if there be any, but if not, the coroner shall cause the body or the remains to be decently buried, cremated, or donated for medical science purposes, the expenses to be paid from the property of the deceased, if there is sufficient, if not, by the county. The coroner may not approve the cremation or donation of the body if it is necessary to preserve the body for law enforcement purposes. If the State Treasurer, pursuant to the Revised Uniform Unclaimed Property Act, delivers human remains to the coroner, the coroner shall cause the human remains to be disposed of as provided in this Section. If the police department of any municipality or county investigates abandoned cremated remains, determines that they are human remains, and cannot locate the owner of the remains, then the police shall deliver the remains to the coroner, and the coroner shall cause the remains to be disposed of as provided in this Section.
(Source: P.A. 100-22, eff. 1-1-18.)

(55 ILCS 5/3-3035) (from Ch. 34, par. 3-3035)
Sec. 3-3035. Liability of common carrier for burial expenses. When any railroad, common carrier, airline or any steamboat, barge, propeller or other vessel engaged in whole or in part in carrying passengers for hire, brings the dead body of any person into this State; or, wherever any person dies upon any railroad car, airplane or any such steamboat, barge, propeller or other vessel in this State, or any person is killed by cars or machinery of any railroad company, or by accident thereto, or by accident to or upon any such airplane, steamboat, barge, propeller or other vessel, or by accident thereto, or when the death occurs in or about any mine, mill or manufactory, and such death shall have been caused by the wrongful act, neglect or default of any such railroad company, common carrier, airline, steamboat, barge, propeller or other vessel owner, or of the owner of any mine, mill or manufactory, the company or person owning or operating such railroad cars, common carrier, airline, machinery, barge, steamboat, propeller or other vessel, mine, mill or manufactory, shall be liable to pay the expenses of the coroner's inquest upon and for the burial of the deceased, and the same may be recovered in the name of the county, in any circuit court.
(Source: P.A. 86-962.)

(55 ILCS 5/3-3036) (from Ch. 34, par. 3-3036)
Sec. 3-3036. Arrest of slayer based on verdict. If a person implicated by the inquest as the unlawful slayer of the deceased or an accessory thereto is not in custody therefor, the coroner acting upon the signed verdict of his jury shall, in his capacity as conservator of the peace, apprehend such person and immediately bring him before a judge of the circuit court of his county to be dealt with according to law on a criminal charge preferred on the basis of such verdict.
(Source: P.A. 86-962.)

(55 ILCS 5/3-3037) (from Ch. 34, par. 3-3037)
Sec. 3-3037. Embalming dead body. No licensed embalmer or person shall embalm the dead body of any person with, or inject therein, or place thereon any fluid or preparation of any kind before obtaining permission from the coroner where such body is the subject of a coroner's inquest. Any person who shall violate the provision of this Section commits a business offense and shall be fined not exceeding $5,000.
(Source: P.A. 86-962.)

(55 ILCS 5/3-3038) (from Ch. 34, par. 3-3038)
Sec. 3-3038. Coroner in military service. In case any coroner is called into the active military service of the United States, the office of coroner shall not be deemed to be vacant during the time such coroner is in the active military service of the United States, but the presiding officer of the county board of the county, with the advice and consent of the county board, shall appoint some competent and qualified person to perform and discharge the duties of coroner in such county during the time such coroner is in the active military service of the United States, and such person shall receive the same compensation as provided by law for the coroner, apportioned as to the time of service, and such appointment and all authority thereunder shall cease upon the discharge of such coroner from the active military service of the United States. Such appointee shall give a bond as required of regularly elected coroners.
(Source: P.A. 86-962.)

(55 ILCS 5/3-3039) (from Ch. 34, par. 3-3039)
Sec. 3-3039. Vacancy. Whenever a vacancy occurs in the office of coroner, that vacancy shall be filled as provided in The Election Code.
(Source: P.A. 86-962.)

(55 ILCS 5/3-3040) (from Ch. 34, par. 3-3040)
Sec. 3-3040. Appointment of deputies. Each coroner may appoint one or more deputies as the coroner, in his or her sole discretion, determines necessary and appropriate, subject to county board appropriations. The appointment shall be in writing and signed by the coroner. A deputy's compensation shall be determined by the county board.
(Source: P.A. 88-281.)

(55 ILCS 5/3-3041) (from Ch. 34, par. 3-3041)
Sec. 3-3041. Oath of deputies. Each deputy shall, before entering upon the duties of his office take and subscribe an oath or affirmation, in like form as required of coroners, which shall be filed in the office of the county clerk.
(Source: P.A. 86-962.)

(55 ILCS 5/3-3042) (from Ch. 34, par. 3-3042)
Sec. 3-3042. Duties of deputies. Deputy coroners, duly appointed and qualified, may perform any and all of the duties of the coroner in the name of the coroner, and the acts of such deputies shall be held to be acts of the coroner.
(Source: P.A. 91-357, eff. 7-29-99.)

(55 ILCS 5/3-3043) (from Ch. 34, par. 3-3043)
Sec. 3-3043. Vacancy; appointed coroner. When a permanent vacancy in the office of coroner occurs and the position is an appointed one, the county board shall fill the vacancy within 60 days from the time the vacancy occurs. If the sheriff of the county is selected to perform the duties of the coroner and the sheriff agrees to serve in that capacity, the sheriff may be compensated for those duties. This compensation shall be in addition to all other compensation received as sheriff. Any sheriff who is serving as coroner before the effective date of this amendatory Act of 1991 must be reappointed in order to continue to serve as coroner and to receive additional compensation under this Section.
(Source: P.A. 87-738.)

(55 ILCS 5/3-3044) (from Ch. 34, par. 3-3044)
Sec. 3-3044. Abolition of office; performance of duties by another. If the office of coroner has been abolished in a county by referendum and the referendum did not provide for the performance, by another person, of the duties previously performed by the coroner, the county board shall select a person to perform the duties previously performed by the coroner. The selection shall be made within 60 days after the referendum or within 60 days after the effective date of this amendatory Act of 1992, whichever is later. If the sheriff of the county is selected to perform the duties previously performed by the coroner and the sheriff agrees to perform those duties, the sheriff may be compensated for performing those duties. This compensation shall be in addition to all other compensation received in his or her capacity as sheriff. If, before the effective date of this amendatory Act of 1992, a county has abolished the office of coroner by a referendum that did not provide for someone to perform the duties previously performed by the coroner, and the sheriff of the county is performing those duties, the sheriff must be reappointed by the county board under this Section in order to continue to perform those duties and to receive the additional compensation authorized under this Section.
(Source: P.A. 87-1141.)

(55 ILCS 5/3-3045)
Sec. 3-3045. Disposal of medications. A coroner or medical examiner may dispose of any unused medications found at the scene of a death the coroner or medical examiner is investigating under Section 18 of the Safe Pharmaceutical Disposal Act.
(Source: P.A. 99-648, eff. 1-1-17.)

(55 ILCS 5/Div. 3-4 heading)

(55 ILCS 5/3-4000) (from Ch. 34, par. 3-4000)
Sec. 3-4000. Legislative declaration. The General Assembly recognizes that quality legal representation in criminal and related proceedings is a fundamental right of the people of the State of Illinois and that there should be no distinction in the availability of quality legal representation based upon a person's inability to pay. Therefore, it is the intent of the General Assembly to provide for effective county public defender systems throughout the State and encourage the active and substantial participation of the private bar in the representation of indigent defendants.
(Source: P.A. 87-111.)

(55 ILCS 5/3-4000.1) (from Ch. 34, par. 3-4000.1)
Sec. 3-4000.1. Definitions. In this Division, except when a particular context clearly requires a different meaning, the following definitions apply:
"Board" means the county board of commissioners.
"President" means the president of the county board.
(Source: P.A. 87-111.)

(55 ILCS 5/3-4001) (from Ch. 34, par. 3-4001)
Sec. 3-4001. Public defender in counties over 35,000. In each county of this State containing 35,000 or more inhabitants there is created the office of Public Defender and the person to be appointed to such office shall be known as the Public Defender. No person shall be eligible to or hold such office unless he is duly licensed as an attorney and counsellor-at-law in this State.
(Source: P.A. 86-962.)

(55 ILCS 5/3-4002) (from Ch. 34, par. 3-4002)
Sec. 3-4002. Public defender in counties of less than 35,000. In each county of this State containing less than 35,000 inhabitants, the county board may, by resolution, create the office of Public Defender and the person appointed to such office shall be known as the Public Defender. No person shall be eligible to or hold such office unless he or she is duly licensed as an attorney at law in this State.
(Source: P.A. 86-962.)

(55 ILCS 5/3-4003) (from Ch. 34, par. 3-4003)
Sec. 3-4003. Public defender in adjoining counties. Any 2 or more adjoining counties of this State that are within the same judicial circuit, may by joint resolution of the several county boards involved, create a common office of Public Defender for the counties so joined. The person appointed to such office shall be known as the Public Defender. No person shall be eligible to or hold such office unless he or she is duly licensed as an attorney at law in this State.
(Source: P.A. 86-962.)

(55 ILCS 5/3-4004) (from Ch. 34, par. 3-4004)
Sec. 3-4004. Appointment of Public Defender in counties under 1,000,000. As soon as may be after this Division becomes applicable to a county with a population under 1,000,000, the judges of the Circuit Court of the circuit in which the county is located shall, by a majority vote of the entire number of those judges, appoint to the office of Public Defender a properly qualified person, who shall hold office, his death or resignation not intervening, at the pleasure of the judges competent to appoint. Whenever a vacancy occurs in the office it shall be filled in the same manner, and the person appointed to fill the vacancy shall have the same tenure of office.
(Source: P.A. 86-962; 87-111.)

(55 ILCS 5/3-4004.1) (from Ch. 34, par. 3-4004.1)
Sec. 3-4004.1. Appointment of Public Defender in counties over 1,000,000. Whenever a vacancy shall occur in the position of Public Defender in counties over 1,000,000, a properly qualified person shall be appointed to the position by the President with the advice and consent of the Board.
(Source: P.A. 87-111.)

(55 ILCS 5/3-4004.2) (from Ch. 34, par. 3-4004.2)
Sec. 3-4004.2. Qualifications of Public Defender and terms of employment in counties over 1,000,000. In counties with a population over 1,000,000, the following qualifications and terms of employment shall apply:
(a) The president shall select as Public Defender only a person with the following qualifications: an attorney whose practice of law has clearly demonstrated experience in the representation of persons accused of crime; who has been licensed to practice law in this State or in another state for at least 5 years; who has had administrative experience; and who is dedicated to the goals of providing high quality representation for eligible persons and to improving the quality of defense services generally.
(b) The Public Defender shall devote full time to the duties of the public defender system and shall not otherwise engage in the practice of law.
(c) The Public Defender once approved by the Board shall serve for 6 years and may be removed by the President only for good cause or dereliction of duty after notice and a hearing before the Board. The effective date of this amendatory Act of 1991 shall be deemed the commencement of the term of the current public defender.
(d) The Public Defender's compensation shall be set at a level that is commensurate with his qualifications and experience and professionally appropriate with the responsibility of the position. The Public Defender's compensation shall be comparable with that paid to circuit court judges, but in no event shall be more than that of the State's Attorney of the county.
(Source: P.A. 87-111.)

(55 ILCS 5/3-4005) (from Ch. 34, par. 3-4005)
Sec. 3-4005. Oath of office. The person appointed as Public Defender, before entering on the duties of his office, shall take and subscribe an oath of office in writing before one of the judges competent to appoint, which oath shall be filed in the office of the County Clerk.
(Source: P.A. 86-962.)

(55 ILCS 5/3-4006) (from Ch. 34, par. 3-4006)
Sec. 3-4006. Duties of public defender. The Public Defender, as directed by the court, shall act as attorney, without fee, before any court within any county for all persons who are held in custody or who are charged with the commission of any criminal offense, and who the court finds are unable to employ counsel.
The Public Defender shall be the attorney, without fee, when so appointed by the court under Section 1-20 of the Juvenile Court Act or Section 1-5 of the Juvenile Court Act of 1987 or by any court under Section 5(b) of the Parental Notice of Abortion Act of 1983 for any party who the court finds is financially unable to employ counsel.
In cases subject to Section 5-170 of the Juvenile Court Act of 1987 involving a minor who was under 15 years of age at the time of the commission of the offense, that occurs in a county with a full-time public defender office, a public defender, without fee or appointment, may represent and have access to a minor during a custodial interrogation. In cases subject to Section 5-170 of the Juvenile Court Act of 1987 involving a minor who was under 15 years of age at the time of the commission of the offense, that occurs in a county without a full-time public defender, the law enforcement agency conducting the custodial interrogation shall ensure that the minor is able to consult with an attorney who is under contract with the county to provide public defender services. Representation by the public defender shall terminate at the first court appearance if the court determines that the minor is not indigent.
Every court shall, with the consent of the defendant and where the court finds that the rights of the defendant would be prejudiced by the appointment of the public defender, appoint counsel other than the public defender, except as otherwise provided in Section 113-3 of the "Code of Criminal Procedure of 1963". That counsel shall be compensated as is provided by law. He shall also, in the case of the conviction of any such person, prosecute any proceeding in review which in his judgment the interests of justice require.
(Source: P.A. 99-882, eff. 1-1-17.)

(55 ILCS 5/3-4006.1)
Sec. 3-4006.1. Powers and Duties of the Cook County Public Defender. For each State fiscal year, the Cook County Public Defender shall appear before the General Assembly and request appropriations to be made from the Capital Litigation Trust Fund to the State Treasurer for the purpose of providing trial defense assistance in capital cases. The Public Defender may appear before the General Assembly at other times during the State's fiscal year to request supplemental appropriations be made from the Trust Fund to the State Treasurer.
(Source: P.A. 91-589, eff. 1-1-00.)

(55 ILCS 5/3-4007) (from Ch. 34, par. 3-4007)
Sec. 3-4007. Compensation.
(a) The public defender shall be paid out of the county treasury, and, subject to appropriation, shall be paid by the Department of Revenue out of the Personal Property Tax Replacement Fund or the General Revenue Fund as provided in subsection (b), as the sole compensation for his or her services a salary in an amount fixed by the County Board. When a Public Defender in a county of 30,000 or more population is receiving not less than 90% of the compensation of the State's Attorney of such county, that Public Defender shall not engage in the private practice of law.
(b) The State must pay 66 2/3% of the public defender's annual salary. If the public defender is employed full-time in that capacity, his or her salary must be at least 90% of that county's State's attorney's annual compensation. Subject to appropriation, these amounts furnished by the State shall be payable monthly by the Department of Revenue out of the Personal Property Tax Replacement Fund or the General Revenue Fund to the county in which each Public Defender is employed.
(c) In cases where 2 or more adjoining counties have joined to form a common office of Public Defender, the salary of the Public Defender shall be set and paid as provided by a joint resolution of the various county boards involved.
(Source: P.A. 97-72, eff. 7-1-11.)

(55 ILCS 5/3-4008) (from Ch. 34, par. 3-4008)
Sec. 3-4008. Assistants in counties under 1,000,000. The Public Defender in counties with a population under 1,000,000 shall have power to appoint, in the manner directed by the judges mentioned in Section 3-4004 the number of assistants, all duly licensed practitioners, that those judges deem necessary for the proper discharge of the duties of the office, who shall serve at the pleasure of the Public Defender. He shall also, in like manner, appoint the number of clerks and other employees necessary for the due transaction of the business of the office. The compensation of the assistants, clerks and employees shall be fixed by the County Board and paid out of the county treasury.
(Source: P.A. 86-962; 87-111.)

(55 ILCS 5/3-4008.1) (from Ch. 34, par. 3-4008.1)
Sec. 3-4008.1. Assistants in counties over 1,000,000. The Public Defender in counties with a population over 1,000,000 shall appoint assistants, all duly licensed practitioners, as that Public Defender shall deem necessary for the proper discharge of the duties of the office, who shall serve at the pleasure of the Public Defender. The Public Defender shall also, in like manner, appoint clerks and other employees necessary for the transaction of the business of the office. The compensation of and the appropriate number of assistants, clerks, and employees shall be fixed by the County Board and paid out of the county treasury.
(Source: P.A. 87-111.)

(55 ILCS 5/3-4009) (from Ch. 34, par. 3-4009)
Sec. 3-4009. Office quarters; expenses. The County Board shall provide suitable office quarters for the use of the Public Defender, and shall pay out of the county treasury for necessary office, travel and other expenses incurred in the defense of cases. In counties of less than 500,000 population, such payment shall be made after the circuit court of the county approves such expenses as being necessary and proper. In cases where 2 or more adjoining counties have joined to form a common office of Public Defender, the expenses incurred under this Section shall be paid as provided for in a joint resolution of the various county boards involved.
(Source: P.A. 86-962.)

(55 ILCS 5/3-4010) (from Ch. 34, par. 3-4010)
Sec. 3-4010. Records; reports in counties under 1,000,000. The Public Defender in counties with a population under 1,000,000 shall keep a record of the services rendered by him or her and prepare and file quarterly or monthly, as determined by the County Board, with the County Board a written report of such services transmitting a copy of such report to the clerk of the Circuit Court for the judges thereof. In cases where 2 or more adjoining counties have joined to form a common office of Public Defender, the Public Defender so appointed shall file his or her quarterly or monthly report with each of the several county boards involved.
(Source: P.A. 99-774, eff. 8-12-16.)

(55 ILCS 5/3-4010.1) (from Ch. 34, par. 3-4010.1)
Sec. 3-4010.1. Records; reports in counties over 1,000,000. The public defender in counties with a population over 1,000,000 shall keep a record of the services rendered by him and prepare and file quarterly with the president a written report of those services.
(Source: P.A. 87-111.)

(55 ILCS 5/3-4011) (from Ch. 34, par. 3-4011)
Sec. 3-4011. Expenses and legal services for indigent defendants in felony cases. It shall be the duty of the county board in counties containing fewer than 500,000 inhabitants to appropriate a sufficient sum for the purpose of paying for the legal services necessarily rendered for the defense of indigent persons in felony cases, and for costs, expenses and legal services necessary in the prosecution of an appeal when the sentence is death, which is to be paid upon the orders of a court of competent jurisdiction. It shall likewise be the duty of the county board in counties containing fewer than 500,000 inhabitants to appropriate a sufficient sum for the payment of out of pocket expenses necessarily incurred by appointed counsel in the prosecution of an appeal on behalf of an indigent incarcerated defendant in felony cases. In such cases payment shall be made upon the order of the reviewing court.
(Source: P.A. 86-962.)

(55 ILCS 5/3-4012)
Sec. 3-4012. Public defender's fees in counties of 3,000,000 or more population. The Cook County Public Defender shall be entitled to a $2 fee to be paid by the defendant on a judgment of guilty or a grant of supervision for a violation of any provision of the Illinois Vehicle Code or any felony, misdemeanor, or petty offense to discharge the expenses of the Cook County Public Defender's office for establishing and maintaining automated record keeping systems. The fee shall be remitted monthly to the county treasurer, to be deposited by him or her into a special fund designated as the Public Defender Records Automation Fund. Expenditures from this fund may be made by the Public Defender for hardware, software, research, and development costs and personnel related thereto.
(Source: P.A. 97-673, eff. 6-1-12.)

(55 ILCS 5/Div. 3-5 heading)

(55 ILCS 5/3-5001) (from Ch. 34, par. 3-5001)
Sec. 3-5001. County clerk as recorder; election of recorder. The county clerk in counties having a population of less than 60,000 inhabitants shall be the recorder in his county.
In counties having a population of 60,000 or more inhabitants, there shall be elected a recorder, as provided by law, who shall hold his office until his successor is qualified.
If the population of any county in which a recorder has been elected decreases to less than 60,000, the voters of that county shall continue to elect a recorder if the county board adopts a resolution to continue the office of an elected recorder.
(Source: P.A. 86-962; 86-1028.)

(55 ILCS 5/3-5002) (from Ch. 34, par. 3-5002)
Sec. 3-5002. Bond. Every recorder, whether elected as such or holding the office of recorder in addition to the office of county clerk as hereinbefore provided, shall, before entering upon the duties of his or her office, give bonds (or, if the county is self-insured, the county through its self-insurance program may provide bonding), with sufficient security to be approved by the circuit court, payable to the People of the State of Illinois, in the penal sum of $10,000 (except that in counties having a population of 60,000 or more inhabitants the penalty of the bond shall be $20,000), conditioned for the faithful discharge of his or her duties, and to deliver up all papers, books, records and other things appertaining to his or her office, whole, safe and undefaced, when lawfully required so to do - which bond shall be filed in the office of the Secretary of State, and a copy thereof filed of record in the court.
(Source: P.A. 88-387.)

(55 ILCS 5/3-5003) (from Ch. 34, par. 3-5003)
Sec. 3-5003. Oath. Each recorder, before entering upon the duties of his office, shall take and subscribe to the oath or affirmation prescribed by Section 3, Article XIII of the Constitution, which shall be filed with the county clerk.
(Source: P.A. 86-962.)

(55 ILCS 5/3-5004) (from Ch. 34, par. 3-5004)
Sec. 3-5004. Commencement of duties. The recorder shall enter upon the duties of his office on the first day in the month of December following his election on which the office of the recorder is required, by statute or by action of the county board, to be open. He shall be commissioned by the Governor.
(Source: P.A. 86-962.)

(55 ILCS 5/3-5005) (from Ch. 34, par. 3-5005)
Sec. 3-5005. Functions, powers and duties of recorder. The functions and powers of the recorders shall be uniform in the various counties of this State. The recorder has those functions, powers and duties as provided in the Sections following this Section and preceding Section 3-5006.
(Source: P.A. 86-962.)

(55 ILCS 5/3-5005.1) (from Ch. 34, par. 3-5005.1)
Sec. 3-5005.1. Appointment of deputies, assistants and personnel. The recorder shall appoint his deputies, assistants and personnel to assist him in the performance of his duties.
(Source: P.A. 86-962.)

(55 ILCS 5/3-5005.2) (from Ch. 34, par. 3-5005.2)
Sec. 3-5005.2. Internal operations of office. The recorder shall have the right to control the internal operations of his office; to procure necessary equipment, materials and services to perform the duties of his office. The Recorder shall have the right to select the computer or micrographic system to be used for document storage and retrieval. The Recorder may retain the services of management or consulting firms to establish or maintain such a system.
(Source: P.A. 86-962.)

(55 ILCS 5/3-5005.3) (from Ch. 34, par. 3-5005.3)
Sec. 3-5005.3. Monthly report of financial status. The recorder shall file a monthly report with the county clerk summarizing the financial status of his office in such form as shall be determined by the county board.
(Source: P.A. 86-962.)

(55 ILCS 5/3-5005.4) (from Ch. 34, par. 3-5005.4)
Sec. 3-5005.4. Deposit of fee income; special funds. The recorder shall deposit in the office of the county treasurer monthly by the 10th day of the month following, all fee income. The recorder may maintain the following special funds from which the county board shall authorize payment by voucher between board meetings:
(a) Overpayments.
(b) Reasonable amount needed during the succeeding accounting period to pay office expenses, postage, freight, express or similar charges.
(c) Excess earnings from the sale of revenue stamps to be maintained in a fund to be used for the purchase of additional stamps from the Illinois Department of Revenue.
(d) Fund to pay necessary travel, dues and other expenses incurred in attending workshops, educational seminars and organizational meetings established for the purpose of providing in-service training.
(e) Trust funds and for such other purposes as may be provided for by law.
(f) Such other funds as may be authorized by the county board. The recorder shall make accounting monthly to the county board through the county clerk of all special funds maintained by him in the discharge of his duties.
(Source: P.A. 86-962.)

(55 ILCS 5/3-5005.5) (from Ch. 34, par. 3-5005.5)
Sec. 3-5005.5. Compensation of deputies and employees. Compensation of deputies and employees shall be fixed by the recorder subject to budgetary limitations established by the county board.
(Source: P.A. 86-962.)

(55 ILCS 5/3-5006) (from Ch. 34, par. 3-5006)
Sec. 3-5006. Appointment of deputies in writing. Appointments of deputies shall be in writing, and entered upon the records of his office.
(Source: P.A. 86-962.)

(55 ILCS 5/3-5007) (from Ch. 34, par. 3-5007)
Sec. 3-5007. Oath of deputies. Each deputy shall, before entering upon the duties of his office, take and subscribe an oath or affirmation, in like form as is required of the recorder, which shall be filed in the office of the recorder.
(Source: P.A. 86-962.)

(55 ILCS 5/3-5008) (from Ch. 34, par. 3-5008)
Sec. 3-5008. Powers of deputies. Deputy recorders duly appointed and qualified may perform any and all duties of the recorder in the name of the recorder, and the acts of such deputies shall be held to be the acts of the recorder, and in case of the death of the recorder or his deposition from office, the chief deputy shall thereupon become the acting recorder until such vacancy shall be filled according to The Election Code, and he shall file a like bond and be vested with the same powers and subject to the same responsibilities and entitled to the same compensation as in case of recorder. Provided, that if the recorder is called into the active military service of the United States, his office shall not be deemed to be vacant during the time he is in the active military service of the United States, but during the time he is in such active military service of the United States the deputy recorder shall be the recorder, and shall perform and discharge all of the duties of the recorder in such county, and shall be paid the same compensation as provided by law for the recorder of the county, apportioned as to the time of service, and such deputy recorder shall cease to be the recorder upon the discharge of said recorder from the active military service of the United States; and provided further, that the deputy recorder, upon becoming the temporary recorder during the absence of the recorder in the active military service of the United States, shall give bond as required of a regularly elected recorder.
(Source: P.A. 86-962.)

(55 ILCS 5/3-5009) (from Ch. 34, par. 3-5009)
Sec. 3-5009. Recorder liable for deputies. The recorder shall be liable for any neglect or omission of the duties of his office, when occasioned by a deputy, in the same manner as for his own personal neglect or omission.
(Source: P.A. 86-962.)

(55 ILCS 5/3-5010) (from Ch. 34, par. 3-5010)
Sec. 3-5010. Duties of recorder. Every recorder shall, as soon as practicable after the receipt of any instrument in writing in his office, entitled to be recorded, record the same at length in the order of time of its reception, in well bound books to be provided for that purpose. In counties of 500,000 or more inhabitants, the recorder may microphotograph or otherwise reproduce on film any of such instruments in the manner provided by law. In counties of less than 500,000 inhabitants, the recorder may cause to be microphotographed or otherwise reproduced on film any of such instruments or electronic method of storage. When any such instrument is reproduced on film or electronic method of storage, the film or electronic method of storage shall comply with the minimum standards of quality approved for records of the State Records Commission and the device used to reproduce the records on the film or electronic method of storage shall be one which accurately reproduces the contents of the original.
(Source: P.A. 97-757, eff. 7-6-12.)

(55 ILCS 5/3-5010.5)
Sec. 3-5010.5. Fraud referral and review.
(a) Legislative findings. The General Assembly finds that property fraud, including fraudulent filings intended to cloud or fraudulently transfer title to property by recording false or altered documents and deeds, is a rapidly growing problem throughout the State. In order to combat the increase in the number of these filings, a recorder may establish a process to review and refer documents suspected to be fraudulent.
(b) Definitions. The terms "recording" and "filing" are used interchangeably in this Section.
(c) Establishment and use of a fraud referral and review process. A recorder who establishes a fraud referral and review process under the provisions of this Section may use it to review deeds and instruments and refer any of them to an administrative law judge for review pursuant to subsection (g) of this Section that cause the recorder to reasonably believe that the filing may be fraudulent, unlawfully altered, or intended to unlawfully cloud or transfer the title of any real property. The recorder may enter into an intergovernmental agreement with local law enforcement officials for the purposes of this referral and review. A recorder may request that the Secretary of the Department of Financial and Professional Regulation assist in reviewing possible fraudulent filings. Upon request, the Secretary, or his or her designee, shall assist in identifying the validity of filings. The recorder shall notify the Secretary when a document suspected to be fraudulent is discovered.
In counties with a population of less than 3 million, a recorder shall provide public notice 90 days before the establishment of the fraud referral and review process. The notice shall include a statement of the recorder's intent to create a fraud referral and review process and shall be published in a newspaper of general circulation in the county and, if feasible, posted on the recorder's website and at the recorder's office or offices.
In determining whether to refer a document to an administrative law judge for review, a recorder may take into consideration any of the following factors:
(1) whether the owner of the property or his or her

designated representative has reported to the recorder that another individual is attempting or has attempted to record a fraudulent deed or other instrument upon the property;

(2) whether a law enforcement official has contacted

the recorder indicating that he or she has probable cause to suspect title or recording fraud;

(3) whether the filer's name has a copyright

attached to it or the property owner's name has nonstandard punctuation attached to it;

(4) whether the documents assert fines that do not

exist or have no basis under current law or that require payment in gold or silver;

(5) whether the documents are maritime liens, or

liens under the Federal Maritime Lien Act or the Preferred Ship Mortgage Act, or not authorized by the United States Coast Guard;

(6) whether the documents are land patents not

authorized and certified by the United States Department of the Interior Bureau of Land Management;

(7) whether the documents are representing that the

subject of the lien is releasing itself from a lien held by another entity, with no apparent cooperation or authorization provided by the lienholder;

(8) whether the documents are protesting or

disputing a foreclosure proceeding that are not filed within the foreclosure suit and with the court presiding over the matter;

(9) whether the documents are Uniform Commercial Code

filings referencing birth certificates or other private records that are not in compliance with Section 9-501 of the Uniform Commercial Code;

(10) whether the documents are re-recording deeds to

re-notarize or attach notary certification if prior notarization already appears unaltered on the document of record;

(11) whether the documents are asserting diplomatic

credentials or immunity, non-United States citizenship, or independence from the laws of the United States;

(12) whether the documents are claims that a bank

cannot hold title after a foreclosure;

(13) whether the documents are deeds not properly

signed by the last legal owner of record or his or her court appointed representative or attorney-in-fact under a power of attorney;

(14) whether the documents are manipulated or

altered federal or State legal or court forms that release a lien;

(15) whether a document is not related to a valid

existing or potential adverse transaction, existing lien, or judgment of a court of competent jurisdiction;

(16) a document that is not related to a valid

existing or potential commercial or financial transaction, existing agricultural or other lien, or judgment of a court of competent jurisdiction;

(17) whether the document is filed with the intent to

harass or defraud the person identified in the record or any other person;

(18) whether the document is filed with the intent to

harass or defraud any member of a governmental office, including, but not limited to, the recorder's office, local government offices, the State of Illinois, or the Federal government; and

(19) whether the documents are previous court

determinations, including a previous determination by a court of competent jurisdiction that a particular document is fraudulent, invalid, or forged.

(d) Determinations. If a recorder determines, after review by legal staff and counsel, that a deed or instrument that is recorded in the grantor's index or the grantee's index may be fraudulent, unlawfully altered, or intended to unlawfully cloud or transfer the title of any real property, he or she shall refer the deed or instrument to an administrative law judge for review pursuant to subsection (g) of this Section. The recorder shall record a Notice of Referral in the grantor's index or the grantee's index identifying the document, corresponding document number in question, and the date of referral. The recorder shall also notify the parties set forth in subsection (e) of this Section. The recorder may, at his or her discretion, notify law enforcement officials regarding a filing determined to be fraudulent, unlawfully altered, or intended to unlawfully cloud or transfer the title of any real property.
(e) Notice. The recorder shall use county property tax records to identify and provide notice to the last owner of record by telephone, if available, and certified mail both when: (1) a deed or instrument has been referred for review and determination; and (2) a final determination has been made regarding the deed or instrument. Notice, by mail, shall also be sent to the physical address of the property associated with the deed or instrument.
(f) Administrative decision. The recorder's decision to add a Notice of Referral and refer a document for review is a final administrative decision that is subject to review by the circuit court of the county where the real property is located under the Administrative Review Law. The standard of review by the circuit court shall be de novo.
(g) Referral and review process. Prior to referral, the recorder shall notify the last owner of record of the document or documents suspected to be fraudulent. The person, entity, or legal representative thereof shall confirm in writing his or her belief that a document or documents are suspected to be fraudulent and may request that the recorder refer the case for review. Upon request, the recorder shall bring a case to its county department of administrative hearings and, within 10 business days after receipt, an administrative law judge shall schedule a hearing to occur no later than 30 days after receiving the referral. The referral and case shall clearly identify the person, persons, or entity believed to be the last true owner of record as the petitioner. Notice of the hearing shall be provided by the administrative law judge to the filer, or the party represented by the filer, of the suspected fraudulent document, the legal representative of the recorder of deeds who referred the case, and the last owner of record, as identified in the referral.
If clear and convincing evidence shows the document in question to be fraudulent, the administrative law judge shall rule the document to be fraudulent and forward the judgment to all the parties identified in this subsection. Upon receiving notice of the judgment of fraud, the recorder shall, within 5 business days, record a new document that includes a copy of the judgment in front of the Notice of Referral that shall clearly state that the document in question has been found to be fraudulent and shall not be considered to affect the chain of title of the property in any way.
If the administrative law judge finds the document to be legitimate, the recorder shall, within 5 business days after receiving notice, record a copy of the judgment.
A decision by an administrative law judge shall not preclude a State's attorney or sheriff from proceeding with a criminal investigation or criminal charges. If a county does not have an administrative law judge that specializes in public records, one shall be appointed within 3 months after the effective date of this amendatory Act of the 98th General Assembly, or the original case shall be forwarded to the proper circuit court with jurisdiction.
Nothing in this Section precludes a private right of action by any party with an interest in the property affected by the review and referral, or the filer of the document or documents suspected to be fraudulent. Nothing in this Section requires a person or entity who may have had a fraudulent document or encumbrance filed against his or her property to use the fraud review and referral process or administrative review created by this Section.
(h) Fees. The recorder shall retain any filing fees associated with filing a deed or instrument that is determined to be fraudulent, unlawfully altered, or intended to unlawfully cloud or transfer the title of any real property under this Section.
(i) Liability. Neither a recorder nor any of his or her employees or agents shall be subject to personal liability by reason of any error or omission in the performance of any duty under this Section, except in case of willful or wanton conduct. Neither the recorder nor any of his or her employees shall incur liability for the referral or review, or failure to refer or review, a document or instrument under this Section.
(j) Applicability. This Section applies only to filings provided to the recorder on and after the effective date of this amendatory Act of the 98th General Assembly.
(k) (Blank).
(Source: P.A. 100-276, eff. 8-22-17.)

(55 ILCS 5/3-5010.7)
(Section scheduled to be repealed on January 1, 2019)
Sec. 3-5010.7. Foreclosure property pilot program.
(a) The recorder in a county with a population of more than 3,000,000 shall establish a pilot program that permits documents to be recorded against a property in foreclosure by judicial order only.
(b) Beginning January 1, 2016, upon motion by the plaintiff in a foreclosure action, the judge shall issue an order barring any nonrecord claimants from recording, without approval of the court, an interest on the property that is the subject of the foreclosure action. The order shall also prohibit the owner of the property from recording any document without judicial approval except for court orders related to the foreclosure case or court orders related to the property that were entered after the effective date of the order prohibiting recordation. The term "nonrecord claimant", for purposes of this Act, has the meaning ascribed to that term in Section 15-1210 of the Code of Civil Procedure. The order shall expire on the date of the court order confirming the judicial sale of the property pursuant to a judgment of foreclosure unless renewed by order of the judge.
(c) Upon inspecting the order and making a determination that the order is valid and prevents any nonrecord claimants from recording an interest on the property without court approval, the recorder shall record the court's order as a separate document in the chain of title, after the notice of foreclosure. It is the responsibility of the plaintiff to attach any necessary exhibits to fulfill statutory recording requirements. The recorder may charge the standard and applicable recording fees at the time the order is presented for recording.
(d) If a court order has been recorded under this Section, a nonrecord claimant shall not record a document regarding the property that is the subject of the foreclosure action without a certified court order. A nonrecord claimant shall obtain a certified court order by filing a motion in the office of the clerk of the court in which the action is pending. The court shall then issue a dated certified order indicating the type of document to be recorded, the person or entity authorized to record, the property index number of the property, and the case number of the foreclosure. The order must be presented in person to designated staff in the recorder's office along with the document to be recorded. The recorder shall not accept recordings subject to this Section by mail or electronic submission. A mechanics lien claimant, unit of government, or any duly appointed persons or entities acting as agents for a unit of government or judicial body shall not be required to obtain a certified court order in accordance with this subsection in order to record a document on the property that is the subject of a foreclosure action.
(e) The recorder is authorized to inspect the photo identification of any person attempting to record a document on a title that is subject to a court order under this Section and may deny recordation to any person who refuses to provide proper photo identification.
(f) Once the foreclosure is finalized and a new deed is issued, an official court order confirming the sale must be presented for inspection at the time of recordation of the deed as evidence of the expiration of the order prohibiting recordation.
(g) This Section does not apply to a mortgagee or its agent that recorded the lis pendens notice of foreclosure.
(h) If a document is recorded contrary to a court's order and the recorder determines that the recorder's office is responsible for the error, the recorder shall notify in writing the person recording the document, if possible, and if after 30 days' notice or 30 days after the recording when the recorder is unable to notify the filer and that person fails to obtain the certified order required under subsection (d), the recorder shall then record a new document clearly referencing the document number of the erroneous recording and indicating that it has been voided. If feasible, the recorder shall watermark the erroneous recording as voided using the word "voided".
(i) Except in cases of willful or wanton misconduct, the recorder, or any agent or employee of the recorder, is immune from any liability under this Section.
(j) The program implemented under this amendatory Act of the 99th General Assembly shall be considered a pilot program from January 1, 2016 to January 1, 2019. The recorder may end the pilot program earlier than January 1, 2019 by sending a certified letter to the Chief Judge of the county if the recorder determines that either workforce challenges or computer hardware or software limitations have prevented the effective implementation and operation of the program. The recorder shall enforce in good faith any frozen title requests initiated prior to cancelling the pilot program.
(k) This Section is repealed on January 1, 2019.
(Source: P.A. 99-439, eff. 1-1-16.)

(55 ILCS 5/3-5010.10)
Sec. 3-5010.10. Property fraud alert system; registration by property owners and real estate professionals.
(a) As used in this Section:
"Property fraud alert system" means any electronic or automated alert system run by a county or by a third-party vendor, by whatever name, that informs a property owner by e-mail, telephone, or mail when a document is recorded with the county recorder that relates to a registered property.
"Real estate professional" means a licensed real estate agent, attorney, closing agent, or agent of a title insurance company.
(b) In a county that has a property fraud alert system, a recorder may create a registration form for a real estate professional to file with the recorder on behalf of a property owner to register the property owner in the county's property fraud alert system. The registration form must contain the following minimum information:
(1) A notice on the top of the form that property

owners are not required to register with the county's property fraud alert system.

(2) A description of the county's property fraud

alert system; the name of the third-party vendor, if any, who operates the property fraud alert system; and the cost, if any, to the property owner of the property fraud alert system;

(3) A portion to be completed by a property owner and

real estate professional containing:

(i) the property owner's name and mailing address;
(ii) the Property Index Number (PIN) or unique

parcel identification code of the property for which an alert will be created;

(iii) the e-mail, telephone number, or mailing

address the property owner would like to receive the alert;

(iv) any information a third-party vendor who

operates a county's property fraud alert system requires to register a property owner;

(v) if required, payment method and billing

information;

(vi) a clear and conspicuous notice, immediately

before the signatures, stating that the property owner understands that neither the recorder, nor a third-party vendor operating a county's property fraud alert system, nor a real estate professional, nor any employees thereof shall be liable to the property owner should the property fraud alert system fail to alert the property owner of any document being recorded and that it is the property owner's responsibility to verify the information he or she has provided is correct and that he or she is registered with the property fraud alert system;

(vii) a place for the property owner's signature;
(viii) a place for the real estate professional's

signature, if applicable, along with a statement indicating that the real estate professional is registered with the recorder and is allowed to file the registration form with the recorder; and

(ix) a place to list up to 3 other persons to

receive a property fraud alert, including each person's e-mail, telephone number, or address where he or she will receive the alert.

(c) A property owner or real estate professional may file a completed and signed registration form with the recorder. When a recorder receives such a completed and signed registration form, the recorder shall complete the registration process for the property owner listed on the registration form by entering the information from the registration form into the property fraud alert system.
(d) A real estate professional that wishes to file registration forms with the recorder on behalf of property owners must first register with the recorder by verifying they are a licensed real estate agent, attorney, closing agent, or agent of a title insurance company. The recorder shall keep a list of all registered real estate professionals.
(e) No county, recorder, third-party vendor operating a county's property fraud alert system, real estate professional, or any employees thereof shall be subject to liability, except for willful and wanton misconduct, for any error or omission in registering a property owner pursuant to this Section or for any damages caused by the failure of the property owner to be alerted of any document that was recorded that relates to a property registered under the owner's name.
(f) A home rule unit shall not use or create a registration form for use by a real estate professional to register a property owner on the county's property fraud alert system that conflicts with this Section. This Section is a limitation under subsection (i) of Section 6 of Article VII of the Illinois Constitution on the concurrent exercise by home rule units of powers and functions exercised by the State. However, nothing in this Section shall prevent any person from signing up for a property fraud alert system by other means than those provided for in this Section, including, but not limited to, on a county's website or a third-party vendor's website that hosts a property fraud alert system.
(Source: P.A. 99-75, eff. 1-1-16.)

(55 ILCS 5/3-5011) (from Ch. 34, par. 3-5011)
Sec. 3-5011. Office to remain open during bank holiday. Whenever an emergency exists which involves the banking or credit structure within the State of Illinois, and which is recognized by a proclamation by the Governor or by an act or resolution of the General Assembly, and by such proclamation of the Governor a public holiday has been or shall be declared, the proclamation of such public holiday shall not require the recorder or registrar of titles in any county in this State to close his office, but every such recorder or registrar of titles shall continue to keep his office open and to operate in the same manner as though no such public holiday had been declared, unless in and by such proclamation the Governor of this State shall make specific reference to the closing of recorders' or registrars' offices in this State. The actions of any recorder or registrar of titles performed prior to May 26, 1933 and during the continuance of any such holiday, are validated.
(Source: P.A. 86-962.)

(55 ILCS 5/3-5012) (from Ch. 34, par. 3-5012)
Sec. 3-5012. Recording and indexing books. Separate books may be kept for the recording and indexing of different classes of instruments. Three distinct series of document numbers may be used for recording documents received for recordation, one series of numbers to be preceded by the letter "b" in each case, which series shall be used only for bills of sale of personal property, chattel mortgages and releases, extensions and assignments, thereof, one series of numbers to be preceded by the letter "c" in each case, which series shall be used only for certificates of discharge of discharged members of the military, aviation and naval forces of the United States, and the other series of document numbers shall be used for all other instruments received for recordation. When three series of document numbers are thus used, a separate place may be provided in the Recorder's office for the receipt of each kind of documents to which such serial numbers apply.
(Source: P.A. 86-962.)

(55 ILCS 5/3-5013) (from Ch. 34, par. 3-5013)
Sec. 3-5013. Transcription or reproduction of written instruments. The recorder, when recording at length instruments in writing in his or her office, may transcribe the instruments in handwriting or typewriting, make photographic or photostatic reproductions of the instruments, or transcribe the instruments partly in handwriting or typewriting and make photographic or photostatic reproductions of the remaining portions of the instruments. Every document, however, shall be filed in a complete and intelligible manner. The recorder may not accept facsimile or other photographic or photostatic copies of the signatures of parties executing documents without labeling those signatures as copies. When photographic or photostatic reproductions are used, the recorder shall first be satisfied that the reproductions are as lasting and durable as handwritten or typewritten copies. The reproductions shall be upon sheets bound together in well bound books or placed in books that are permanently locked so that the sheets cannot be tampered with or removed. When instruments are reproduced by microphotography or otherwise reproduced on film as provided in this Section the reproduction thus made shall be deemed the record for all purposes.
(Source: P.A. 86-962; 87-376.)

(55 ILCS 5/3-5014) (from Ch. 34, par. 3-5014)
Sec. 3-5014. Mortgages or liens filed but not recorded. Upon receipt of any mortgage, trust deed or conveyance of personal property having the effect of a mortgage or lien upon such property, upon which is indorsed the words, "this instrument to be filed, but not recorded" or words of a similar import, signed by the mortgagee, his agent or attorney, the recorder shall mark the instrument "filed", endorse the time (including the hour of the day) of the receipt thereof and file the same in his office.
Each instrument filed as above shall be numbered and indexed by the Recorder in the book wherein he alphabetically indexes chattel mortgages and shall refer to the number appearing on the filed instrument.
The recorder may destroy any instrument filed but not recorded in the manner hereinabove provided, one year after the maturity thereof as stated therein; except, no such instrument may be destroyed until one year after the maturity of the last extension thereof filed in the recorder's office.
(Source: P.A. 86-962.)

(55 ILCS 5/3-5015) (from Ch. 34, par. 3-5015)
Sec. 3-5015. Certificates of discharge or release from active duty. Certificates of discharge or MEMBER-4 copy of certificate of release or discharge from active duty of honorably discharged or separated members of the military, aviation and naval forces of the United States shall be recorded by each recorder, free of charge, in a separate book which shall be kept for the purpose. The recorder in counties of over 500,000 population shall as soon as practicable after the recording of the original discharge certificate or MEMBER-4 copy of certificate of release or discharge from active duty, deliver to each of the persons named in the discharge certificate or MEMBER-4 copy of certificate of release or discharge from active duty, or his agent, one certified copy of his discharge certificate or MEMBER-4 copy of certificate of release or discharge from active duty without charge. Additional certified copies shall be furnished by the recorder upon the payment to the recorder of a fee of $1.25, payable in advance, for each such additional certified copy.
Upon the delivery of the certificate of discharge or MEMBER-4 copy of certificate of release or discharge from active duty after the recordation thereof is completed, and the delivery of one certified copy thereof to the person named in the discharge certificate or MEMBER-4 copy of certificate of release or discharge from active duty or his agent, the receipt theretofore issued by the recorder, or a copy thereof shall be surrendered to the recorder, with a signed statement acknowledging the receipt of the discharge certificate or MEMBER-4 copy of certificate of release or discharge from active duty and the certified copy thereof.
Certified copies of the certificates of discharge or MEMBER-4 copy of certificate of release or discharge from active duty furnished by the recorder may vary from the size of the original, if in the judgment of the recorder, such certified copies are complete and legible.
A military discharge form (DD-214) or any other certificate of discharge or release from active duty document that was issued by the United States government or any state government in reference to those who served with an active or inactive military reserve unit or National Guard force and that was recorded by a County Clerk or Recorder of Deeds is not subject to public inspection, enjoying all the protection covered by the federal Privacy Act of 1974 or any other privacy law. These documents shall be accessible only to the person named in the document, the named person's dependents, the county veterans' service officer, representatives of the Department of Veterans' Affairs, or any person with written authorization from the named person or the named person's dependents.
(Source: P.A. 93-468, eff. 1-1-04.)

(55 ILCS 5/3-5016) (from Ch. 34, par. 3-5016)
Sec. 3-5016. Quarters; office hours. Every Recorder shall keep his office at the courthouse of the county for which he is recorder, or in counties of the second or third class in some other suitable building provided at the county seat by the county for which he is recorder and shall keep his office open except as hereinafter provided and attend to the duties thereof in counties of the first and second classes from 8 o'clock A.M. to 5 o'clock P.M. of each working day, except Saturday, and in counties of the third class from 9 o'clock A.M. to 5 o'clock P.M. of each working day, except Saturday, and except in each county of all classes such days as under any law are or may be legal holidays in any part of the county, as regards the presenting for payment, acceptance, maturity, protesting, or giving notice of the dishonor of bills of exchange, bank checks, promissory notes, or other negotiable or commercial paper or instruments: Provided, however, that the hours of opening and closing of the office of the Recorder may be changed and otherwise fixed and determined by the county board of any county. Any such action taken by the county board shall be by an appropriate resolution passed at a regular meeting. The office of the recorder shall accept instruments for recordation at all times during which the office is open.
(Source: P.A. 86-962.)

(55 ILCS 5/3-5017) (from Ch. 34, par. 3-5017)
Sec. 3-5017. Time for opening and closing of office. When "An Act to provide for the standardization of time and providing penalties for violations thereof", approved April 29, 1959 is in effect at the county seat in which the recorder's office is situated, the time for opening and closing of the office, and the receiving instruments for recordation, shall conform with that Act.
(Source: P.A. 86-962.)

(55 ILCS 5/3-5018) (from Ch. 34, par. 3-5018)
Sec. 3-5018. Traditional fee schedule. Except as provided for in Section 3-5018.1, the recorder elected as provided for in this Division shall receive such fees as are or may be provided for him or her by law, in case of provision therefor: otherwise he or she shall receive the same fees as are or may be provided in this Section, except when increased by county ordinance or resolution pursuant to the provisions of this Section, to be paid to the county clerk for his or her services in the office of recorder for like services.
For recording deeds or other instruments, $12 for the first 4 pages thereof, plus $1 for each additional page thereof, plus $1 for each additional document number therein noted. The aggregate minimum fee for recording any one instrument shall not be less than $12.
For recording deeds or other instruments wherein the premises affected thereby are referred to by document number and not by legal description, a fee of $1 in addition to that hereinabove referred to for each document number therein noted.
For recording assignments of mortgages, leases or liens, $12 for the first 4 pages thereof, plus $1 for each additional page thereof. However, except for leases and liens pertaining to oil, gas and other minerals, whenever a mortgage, lease or lien assignment assigns more than one mortgage, lease or lien document, a $7 fee shall be charged for the recording of each such mortgage, lease or lien document after the first one.
For recording any document that affects an interest in real property other than documents which solely affect or relate to an easement for water, sewer, electricity, gas, telephone or other public service, the recorder shall charge a fee of $1 per document to all filers of documents not filed by any State agency, any unit of local government, or any school district. Fifty cents of the $1 fee hereby established shall be deposited into the County General Revenue Fund. The remaining $0.50 shall be deposited into the Recorder's Automation Fund and may not be appropriated or expended for any other purpose. The additional amounts available to the recorder for expenditure from the Recorder's Automation Fund shall not offset or reduce any other county appropriations or funding for the office of the recorder.
For recording maps or plats of additions or subdivisions approved by the county or municipality (including the spreading of the same of record in map case or other proper books) or plats of condominiums, $50 for the first page, plus $1 for each additional page thereof except that in the case of recording a single page, legal size 8 1/2 x 14, plat of survey in which there are no more than two lots or parcels of land, the fee shall be $12. In each county where such maps or plats are to be recorded, the recorder may require the same to be accompanied by such number of exact, true and legible copies thereof as the recorder deems necessary for the efficient conduct and operation of his or her office.
For non-certified copies of records, an amount not to exceed one-half of the amount provided in this Section for certified copies, according to a standard scale of fees, established by county ordinance or resolution and made public. The provisions of this paragraph shall not be applicable to any person or entity who obtains non-certified copies of records in the following manner: (i) in bulk for all documents recorded on any given day in an electronic or paper format for a negotiated amount less than the amount provided for in this paragraph for non-certified copies, (ii) under a contractual relationship with the recorder for a negotiated amount less than the amount provided for in this paragraph for non-certified copies, or (iii) by means of Internet access pursuant to Section 5-1106.1.
For certified copies of records, the same fees as for recording, but in no case shall the fee for a certified copy of a map or plat of an addition, subdivision or otherwise exceed $10.
Each certificate of such recorder of the recording of the deed or other writing and of the date of recording the same signed by such recorder, shall be sufficient evidence of the recording thereof, and such certificate including the indexing of record, shall be furnished upon the payment of the fee for recording the instrument, and no additional fee shall be allowed for the certificate or indexing.
The recorder shall charge an additional fee, in an amount equal to the fee otherwise provided by law, for recording a document (other than a document filed under the Plat Act or the Uniform Commercial Code) that does not conform to the following standards:
(1) The document shall consist of one or more

individual sheets measuring 8.5 inches by 11 inches, not permanently bound and not a continuous form. Graphic displays accompanying a document to be recorded that measure up to 11 inches by 17 inches shall be recorded without charging an additional fee.

(2) The document shall be legibly printed in black

ink, by hand, type, or computer. Signatures and dates may be in contrasting colors if they will reproduce clearly.

(3) The document shall be on white paper of not less

than 20-pound weight and shall have a clean margin of at least one-half inch on the top, the bottom, and each side. Margins may be used for non-essential notations that will not affect the validity of the document, including but not limited to form numbers, page numbers, and customer notations.

(4) The first page of the document shall contain a

blank space, measuring at least 3 inches by 5 inches, from the upper right corner.

(5) The document shall not have any attachment

stapled or otherwise affixed to any page.

A document that does not conform to these standards shall not be recorded except upon payment of the additional fee required under this paragraph. This paragraph, as amended by this amendatory Act of 1995, applies only to documents dated after the effective date of this amendatory Act of 1995.
The county board of any county may provide for an additional charge of $3 for filing every instrument, paper, or notice for record, (1) in order to defray the cost of converting the county recorder's document storage system to computers or micrographics and (2) in order to defray the cost of providing access to records through the global information system known as the Internet.
A special fund shall be set up by the treasurer of the county and such funds collected pursuant to Public Act 83-1321 shall be used (1) for a document storage system to provide the equipment, materials and necessary expenses incurred to help defray the costs of implementing and maintaining such a document records system and (2) for a system to provide electronic access to those records.
The county board of any county that provides and maintains a countywide map through a Geographic Information System (GIS) may provide for an additional charge of $3 for filing every instrument, paper, or notice for record (1) in order to defray the cost of implementing or maintaining the county's Geographic Information System and (2) in order to defray the cost of providing electronic or automated access to the county's Geographic Information System or property records. Of that amount, $2 must be deposited into a special fund set up by the treasurer of the county, and any moneys collected pursuant to this amendatory Act of the 91st General Assembly and deposited into that fund must be used solely for the equipment, materials, and necessary expenses incurred in implementing and maintaining a Geographic Information System and in order to defray the cost of providing electronic access to the county's Geographic Information System records. The remaining $1 must be deposited into the recorder's special funds created under Section 3-5005.4. The recorder may, in his or her discretion, use moneys in the funds created under Section 3-5005.4 to defray the cost of implementing or maintaining the county's Geographic Information System and to defray the cost of providing electronic access to the county's Geographic Information System records.
The recorder shall collect a $9 Rental Housing Support Program State surcharge for the recordation of any real estate-related document. Payment of the Rental Housing Support Program State surcharge shall be evidenced by a receipt that shall be marked upon or otherwise affixed to the real estate-related document by the recorder. The form of this receipt shall be prescribed by the Department of Revenue and the receipts shall be issued by the Department of Revenue to each county recorder.
The recorder shall not collect the Rental Housing Support Program State surcharge from any State agency, any unit of local government or any school district.
On the 15th day of each month, each county recorder shall report to the Department of Revenue, on a form prescribed by the Department, the number of real estate-related documents recorded for which the Rental Housing Support Program State surcharge was collected. Each recorder shall submit $9 of each surcharge collected in the preceding month to the Department of Revenue and the Department shall deposit these amounts in the Rental Housing Support Program Fund. Subject to appropriation, amounts in the Fund may be expended only for the purpose of funding and administering the Rental Housing Support Program.
For purposes of this Section, "real estate-related document" means that term as it is defined in Section 7 of the Rental Housing Support Program Act.
The foregoing fees allowed by this Section are the maximum fees that may be collected from any officer, agency, department or other instrumentality of the State. The county board may, however, by ordinance or resolution, increase the fees allowed by this Section and collect such increased fees from all persons and entities other than officers, agencies, departments and other instrumentalities of the State if the increase is justified by an acceptable cost study showing that the fees allowed by this Section are not sufficient to cover the cost of providing the service. Regardless of any other provision in this Section, the maximum fee that may be collected from the Department of Revenue for filing or indexing a lien, certificate of lien release or subordination, or any other type of notice or other documentation affecting or concerning a lien is $5. Regardless of any other provision in this Section, the maximum fee that may be collected from the Department of Revenue for indexing each additional name in excess of one for any lien, certificate of lien release or subordination, or any other type of notice or other documentation affecting or concerning a lien is $1.
A statement of the costs of providing each service, program and activity shall be prepared by the county board. All supporting documents shall be public record and subject to public examination and audit. All direct and indirect costs, as defined in the United States Office of Management and Budget Circular A-87, may be included in the determination of the costs of each service, program and activity.
(Source: P.A. 100-271, eff. 8-22-17.)

(55 ILCS 5/3-5018.1)
Sec. 3-5018.1. Predictable fee schedule.
(a) As used in this Section:
"Nonstandard document" means:
(1) a document that creates a division of a then

active existing tax parcel identification number;

(2) a document recorded pursuant to the Uniform

Commercial Code;

(3) a document which is non-conforming, as described

in paragraphs (1) through (5) of Section 3-5018;

(4) a State lien or a federal lien;
(5) a document making specific reference to more than

5 tax parcel identification numbers in the county in which it is presented for recording; or

(6) a document making specific reference to more than

5 other document numbers recorded in the county in which it is presented for recording.

"Standard document" means any document other than a nonstandard document.
(b) On or before January 1, 2019, a county shall adopt and implement, by ordinance or resolution, a predictable fee schedule that eliminates surcharges or fees based on the individual attributes of a standard document to be recorded. The initial predictable fee schedule approved by a county board shall be set only as allowed under subsections (c) and (d) and any subsequent predictable fee schedule approved by a county board shall be set only as allowed under subsection (e). Except as to the recording of standard documents, the fees imposed by Section 3-5018 shall remain in effect. Under a predictable fee schedule, no charge shall be based on: page count; number, length, or type of legal descriptions; number of tax identification or other parcel identifying code numbers; number of common addresses; number of references contained as to other recorded documents or document numbers; or any other individual attribute of the document except as expressly provided in this Section. The fee charged under this Section shall be inclusive of all county and State fees that the county may elect or is required to impose or adjust, including, but not limited to, GIS fees, automation fees, document storage fees, and the Rental Housing Support Program State surcharge.
A predictable fee schedule ordinance or resolution adopted under this Section shall list standard document fees, including document class flat fees as required by subsection (c), and non-standard document fees.
Before approval of an ordinance or resolution under this Section, the recorder or county clerk shall post a notice in their office at least 2 weeks prior, but not more than 4 weeks prior, to the public meeting at which the ordinance or resolution may be adopted. The notice shall contain the proposed ordinance or resolution number, if any, the proposed document class flat fees for each classification, and a reference to this Section or this amendatory Act of the 100th General Assembly.
A predictable fee schedule takes effect 60 days after an ordinance or resolution is adopted.
(c) Pursuant to an ordinance or resolution adopted under subsection (b), the recorder elected as provided for in this Division shall receive such fees as are or may be provided for him or her by law, in case of provision thereof: otherwise he or she shall receive the same fees as are or may be provided in this Section except when increased by county ordinance or resolution pursuant to the provisions of this Section, to be paid to the county clerk for his or her services in the office of recorder for like services. For the purposes of the fee charged, the ordinance or resolution shall divide standard documents into the following classifications and shall establish a single, all inclusive, county and State-imposed aggregate fee charged for each such classification of document at the time of recording for that document, which is called the document class flat fee. A standard document is not subject to more than one classification at the time of recording for the purposes of imposing any fee. Each standard document shall fall within one of the following document class flat fee classifications and fees for each document class shall be charged only as allowed by this subsection (c) and subsection (d):
(1) Deeds. The aggregate fee for recording deeds

shall not be less than $21 (being a minimum $12 county fee plus $9 for the Rental Housing Support Program State surcharge). Inclusion of language in the deed as to any restriction; covenant; lien; oil, gas, or other mineral interest; easement; lease; or a mortgage shall not alter the classification of a document as a deed.

(2) Leases, lease amendments, and similar transfer of

interest documents. The aggregate fee for recording leases, lease amendments, and similar transfers of interest documents shall not be less than $21 (being a minimum $12 county fee plus $9 for the Rental Housing Support Program State surcharge).

(3) Mortgages. The aggregate fee for recording

mortgages, including assignments, extensions, amendments, subordinations, and mortgage releases shall not be less than $21 (being a minimum $12 county fee plus $9 for the Rental Housing Support Program State surcharge).

(4) Easements not otherwise part of another

classification. The aggregate fee for recording easements not otherwise part of another classification, including assignments, extensions, amendments, and easement releases not filed by a State agency, unit of local government, or school district shall not be less than $21 (being a minimum $12 county fee plus $9 for the Rental Housing Support Program State surcharge).

(5) Miscellaneous. The aggregate fee for recording

documents not otherwise falling within classifications set forth in paragraphs (1) through (4) and are not nonstandard documents shall not be less than $21 (being a minimum $12 county fee plus $9 for the Rental Housing Support Program State surcharge). Nothing in this subsection shall preclude an alternate predictable fee schedule for electronic recording within each of the classifications set forth in this subsection (c). If the Rental Housing Support Program State surcharge is amended and the surcharge is increased or lowered, the aggregate amount of the document flat fee attributable to the surcharge in the document may be changed accordingly.

(d) If an ordinance or resolution establishing a predictable fee schedule is adopted pursuant to subsection (b) and any document class flat fee exceeds $21, the county board shall:
(1) obtain from the clerk or recorder an analysis of

the average fees collected for the recording of each of the classifications under subsection (c) based on the 3 previous years of recording data, and, if a cost study has not been performed, set respective document class flat fees for each of the 5 document classifications at the average for that class rounded upward to the next whole dollar amount; or

(2) if a cost study has been completed within the

last 3 years that shows $21 is not sufficient to cover the costs of providing the services related to each document class, obtain from the clerk or recorder an analysis of the average fees collected for the recording of each of the document classifications under subsection (c) from the date of the cost study and set respective document class flat fees for each of the 5 document classifications at the average for that document class rounded upward to the next whole dollar amount.

(e) After a document class flat fee is approved by a county board under subsection (b), the county board may, by ordinance or resolution, increase the document class flat fee and collect the increased fees only if the increase is justified by a cost study that shows that the fees allowed by subsections (c) and (d) are not sufficient to cover the cost of providing the service related to the document class for which the fee is to be increased. A statement of the costs of providing each service, program, and activity shall be prepared by the county board. All supporting documents shall be public record and subject to public examination and audit. All direct and indirect costs, as defined in the United States Office of Management and Budget Circular A-87, may be included in the determination of the costs of each service, program, and activity.
Nothing in this Section precludes a county board from adjusting amounts or allocations within a given document class flat fee as long as the document class flat fee is not increased.
(Source: P.A. 100-271, eff. 8-22-17.)

(55 ILCS 5/3-5019) (from Ch. 34, par. 3-5019)
Sec. 3-5019. Monthly list of conveyances. Immediately following each calendar month, the recorder, in counties with less than 1,000,000 inhabitants shall, upon their request, transmit copies of all documents, plats and deeds conveying real property to the county clerk, the county treasurer, the tax map department, the supervisor of assessments and the township assessor for which he shall be paid by the county the usual and customary fee charged by the recorder for furnishing such documents.
(Source: P.A. 86-962.)

(55 ILCS 5/3-5020) (from Ch. 34, par. 3-5020)
Sec. 3-5020. Information to accompany conveyance documents.
(a) In counties of the first and second class no recorder shall record any conveyance of real estate unless the conveyance contains the name and address of the grantee for tax billing purposes.
(b) In counties with 3,000,000 or more inhabitants, the county recorder shall not accept for filing any deed or assignment of beneficial interest in a land trust in a transaction which is exempt from filing a real estate transfer declaration under the provisions of Section 4 of the Real Estate Transfer Tax Act, unless the deed or assignment of a beneficial interest is accompanied by,
(1) a sworn or affirmed statement executed by the

grantor or his agent stating that, to the best of his knowledge, the name of the grantee shown on the deed or assignment of beneficial interest in a land trust is either a natural person, an Illinois Corporation or foreign corporation authorized to do business or acquire and hold title to real estate in Illinois, a partnership authorized to do business or acquire and hold title to real estate in Illinois, or other entity recognized as a person and authorized to do business or acquire and hold title to real estate under the laws of the State of Illinois, and

(2) a sworn or affirmed statement executed by the

grantee or his agent verifying that the name of the grantee shown on the deed or assignment of beneficial interest in a land trust is either a natural person, an Illinois corporation or foreign corporation authorized to do business or acquire and hold title to real estate in Illinois, a partnership authorized to do business or acquire and hold title to real estate in Illinois, or other entity recognized as a person and authorized to do business or acquire and hold title to real estate under the laws of the State of Illinois. Any person who knowingly submits a false statement required under this Section concerning the identity of a grantee is guilty of a Class C misdemeanor. A second or subsequent conviction of such offense is a Class A misdemeanor.

(c) In the event that the document of conveyance is a trustee's deed issued under resignation by a land trustee, the statements pursuant to paragraphs (1) and (2) of subsection (b) shall not be required, but the trustee's deed shall instead be accompanied by a sworn or affirmed statement executed by the grantor land trustee stating that the trustee's deed has been issued pursuant to resignation by the trustee, and that the name of the grantee shown on the trustee's deed is the name of the beneficiary of the trust as his name appears in the trust files as of the date of resignation.
(Source: P.A. 86-962; 87-543; 87-1236.)

(55 ILCS 5/3-5020.5)
Sec. 3-5020.5. Information concerning recorded or filed instruments. Each instrument recorded or filed with the county recorder must contain the following:
(1) The name and address of the person to whom the instrument is to be returned.
(2) The recorder's document number of any instrument (i) referred to in the instrument being recorded or filed or (ii) relating to the instrument being recorded or filed, such as, without limitation, the recorder's document number of a mortgage when the instrument being recorded or filed is a release of that mortgage.
(3) The book and page number, if applicable, of any instrument (i) referred to in the instrument being recorded or filed or (ii) relating to the instrument being recorded or filed.
(Source: P.A. 88-691, eff. 1-24-95.)

(55 ILCS 5/3-5021) (from Ch. 34, par. 3-5021)
Sec. 3-5021. Recording or registering instruments transferring title to real estate or a beneficial interest in real estate subject to a land trust. If any home rule municipality has levied a real estate transfer tax and a certified copy of the ordinance or resolution levying the tax, specifying the rates and the design and denomination of stamps evidencing payment thereof, has been on file with the county recorder for at least 30 days, the recorder of that county may not accept for recording or for registration under "An Act concerning land titles", approved May 1, 1897, as amended, any instrument transferring title to real estate in that municipality, or the beneficial interest in real estate in that municipality which is the subject of a land trust, for which revenue stamps are required to be purchased under the "Real Estate Transfer Tax Act", approved July 17, 1967, as amended, without proof of payment of the municipal real estate transfer tax.
(Source: P.A. 86-962.)

(55 ILCS 5/3-5022) (from Ch. 34, par. 3-5022)
Sec. 3-5022. Identification of person preparing instrument affecting title to real estate. No recorder shall record any instrument affecting title to real estate unless the name and address of the person who prepared and drafted such instruments is printed, typewritten or stamped on the face thereof in a legible manner, but the validity and effect of the record of any such instrument shall not be lessened or impaired by the fact that it does not comply with the provisions of this Section. An instrument complies with this Section if it contains a statement in substantially the following form:
"This instrument was prepared by
(Name) .................., (Address) ......................."
This Section does not apply to any instrument executed before the effective date of this Section, nor to the following: (a) an order or judgment or process of any court; (b) a will; (c) a death certificate; or (d) an instrument executed or acknowledged outside of this State.
(Source: P.A. 86-962.)

(55 ILCS 5/3-5023) (from Ch. 34, par. 3-5023)
Sec. 3-5023. Receipt. On the receipt of any instrument in writing for recording or filing in a recorder's office, the recorder shall, when requested, give to the person leaving the same to be recorded or filed, a receipt therefor.
(Source: P.A. 86-962.)

(55 ILCS 5/3-5024) (from Ch. 34, par. 3-5024)
Sec. 3-5024. Certificate of time of filing. When any instrument in writing is recorded in the recorder's office, the recorder shall indorse upon such instrument a certificate of the time (including the hour of the day) when the same was received for recordation (which shall be considered the time of recording the same), and the book and page in which the same is recorded. The recorder shall sign the certificate or shall affix his facsimile signature thereto.
The certificate, when signed by the recorder, or to which he has affixed his facsimile signature, shall be evidence of the facts therein stated.
(Source: P.A. 86-962.)

(55 ILCS 5/3-5025) (from Ch. 34, par. 3-5025)
Sec. 3-5025. Books. Every recorder shall keep the following books:
1. An entry book, in which he or she shall, immediately on the receipt of any instrument to be recorded or filed, enter, in the order of its reception, the names of the parties thereto, its date, the day of the month, hour and year of receiving the same, and a brief description of the premises, indorsing upon each instrument a number corresponding with the number of such entry.
2. A grantor's index, in which shall be entered the name of each grantor, in alphabetical order, the name of the grantee, date of the instrument, time of receipt, kind of instrument, consideration, the book and page in which it is recorded, or the number under which it is filed, and a brief description of the premises.
3. A grantee's index, in which shall be entered the name of each grantee, in alphabetical order, the name of the grantor, date of the instrument, time of receipt, kind of instrument, consideration, the book and page in which it is recorded, or the number under which it is filed, and a brief description of the premises.
4. An index to each book of record, in which shall be entered, in alphabetical order, the name of each grantor and grantee, and the page in which the instrument is recorded.
5. When required by the county board, an abstract book, which shall show by tracts every conveyance or incumbrance recorded, the date of the instrument, time of filing the same, the book and page where the same is recorded; which book shall be so kept as to show a true chain of title to each tract and the incumbrances thereon, as shown by the records of his office.
6. An index to recorded maps, plats and subdivisions, such index to be made by description of land mapped, or subdivided by range, township, Section, quarter-section, etc.
7. An index showing in alphabetical order the names of the parties against whom judgments have been rendered or made and transcripts or memoranda of such judgments have been recorded, and the parties named in notices recorded pursuant to Section 1 of "An Act concerning constructive notice of condemnation proceedings, proceedings to sell real property of decedents to pay debts, or other suits seeking equitable relief involving real property, and proceedings in bankruptcy" approved June 11, 1917, as amended.
8. An index of all ordinances, petitions, assessment rolls, orders, judgments or other documents filed or recorded in respect of any drainage or special assessment matter sufficient to enable the public to identify all tracts involved therein and to locate all the documents which have been filed or recorded. The recorder may solicit the assistance of the State Records Commission in organizing and indexing these documents.
Any recorder may install or contract for the use of a computerized system that will permit automated entry and indexing, alphabetically by document, of instruments filed in his or her office and that will provide both quick search and retrieval of such entries and hard copy print output, whether on paper, optical disk media, or microfilm, of such entries as indexed. If such a computerized system has been in use in his or her office for at least 6 months and the recorder determines that it provides accurate and reliable indices that may be stored as permanent records, more quickly and efficiently than the system previously used, the recorder may thereafter discontinue the use of the manual system and use only the computerized system for such indices. In that event, references in this Division to books, records or forms as relate to such indices are intended to encompass and refer to the computer system and all materials and forms directly related to that system and its proper use.
This Section is subject to the Local Records Act.
(Source: P.A. 88-661, eff. 9-16-94.)

(55 ILCS 5/3-5026) (from Ch. 34, par. 3-5026)
Sec. 3-5026. Name and address of grantee or grantees. No deed or other instrument which transfers the title to real property may be recorded unless and until the name and address of the grantee or grantees appear on its face.
(Source: P.A. 86-962.)

(55 ILCS 5/3-5027) (from Ch. 34, par. 3-5027)
Sec. 3-5027. Real estate index number system; counties of less than 1,000,000. In counties with a population of less than 1,000,000, the recorder, pursuant to ordinance or resolution of the county board, may establish a permanent real estate index number system which shall describe all real estate in the county by township, Section, block, and parcel or lot, the street or post office address, if any, and street code number, if any, of such real estate. The recorder having established such index number system shall be the sole authority in the county to designate and assign index numbers and may establish and maintain cross indexes of numbers assigned with the complete legal description of the real estate to which such numbers relate. Such index number system may be used by the supervisor of assessments or board of assessors, as the case may be, in counties of less than 1,000,000 population for the purposes of assessment and collection of taxes. If a real estate index number system is being maintained by an authority other than the recorder on September 8, 1980, the county board may approve the adoption, modification or expansion of such system by the recorder and the recorder shall thereafter designate and assign all index numbers under said system. All indexes established hereunder shall be open to public inspection and shall be made available to the public during regular business hours.
(Source: P.A. 86-962.)

(55 ILCS 5/3-5028) (from Ch. 34, par. 3-5028)
Sec. 3-5028. Map making department; counties of less than 1,000,000. In counties with a population of less than 1,000,000, the recorder, pursuant to ordinance or resolution of the county board, may establish a map making department which shall have sole authority over the preparation, maintenance and designation of maps and up-to-date lists of property owners names and addresses required for use by the county, including but not limited to, those maps and lists used for assessment purposes.
If the recorder establishes a map making department pursuant to such ordinance or resolution, then such department shall supersede the authority of any other person or agency previously charged with the responsibility for map making.
(Source: P.A. 86-962.)

(55 ILCS 5/3-5029) (from Ch. 34, par. 3-5029)
Sec. 3-5029. Map, plat or subdivision of land; penalty. No person shall offer or present for recording or record any map, plat or subdivision of land situated in any incorporated city, town or village, nor within 1 1/2 miles of the corporate limits of any incorporated city, town or village which has adopted a city plan and is exercising the special powers authorized by Division 12 of Article 11 of the Illinois Municipal Code, as now or hereafter amended, and not included in any municipality unless the map, plat or subdivision is under the seal of a registered Illinois land surveyor and unless it is entitled to record as provided in Sections 11-15-1 and 11-12-3 of the Illinois Municipal Code, as now or hereafter amended. Any map, plat or subdivision of land presented for recording shall have attached thereto or endorsed thereon the Certificate of an Illinois Registered Land Surveyor that the land is or is not within any incorporated city, town or village, nor within 1 1/2 miles of the corporate limits of any incorporated city, town or village which has adopted a city plan and is exercising the special powers authorized by Division 12 of Article 11 of the Illinois Municipal Code, as now or hereafter amended, and not included in any municipality. No person shall offer or present for recording or record any subdivision plat of any lands bordering on or including any public waters of the State in which the State of Illinois has any property rights or property interests, unless such subdivision plat is under the seal of a registered Illinois Land Surveyor and is approved by the Department of Natural Resources, nor shall any person offer or present for recording or record any map, plat or subdivision of lands, without indicating whether any part of which as shown on the map, plat or subdivision is located within a special flood hazard area as identified by the Federal Emergency Management Agency nor shall any person offer or present for recording or record any map, plat or subdivision of land situated outside any incorporated city, town or village unless the map, plat or subdivision is under the seal of a registered Illinois land surveyor, and unless it is entitled to record as provided in Section 5-1045, however, the provisions of this Section shall not apply to any street or highway survey map or plat. Any person who records, or who offers or presents for recording, which offer or presentation results in a recording of, any map, plat or subdivision of land which he knows to be in violation of this Section shall pay to the county the sum of $200, to be recovered in the circuit court, in the name of the state, for the use of the county, with costs of suit.
(Source: P.A. 89-445, eff. 2-7-96.)

(55 ILCS 5/3-5030) (from Ch. 34, par. 3-5030)
Sec. 3-5030. Deeds of sheriffs. Deeds and other instruments affecting real estate, made by a sheriff, executor, administrator, guardian, trustee or other person acting on behalf of another, shall be indexed in the name of the person whose land is sold or affected as grantor, and a note shall be made in the index indicating in what capacity the deed was made.
(Source: P.A. 86-962.)

(55 ILCS 5/3-5031) (from Ch. 34, par. 3-5031)
Sec. 3-5031. Penalty. If any recorder shall willfully fail to perform any duty imposed upon him by this Division, he shall be guilty of malfeasance in office, and shall be punished accordingly, and shall be liable to the party injured for all damages occasioned thereby.
(Source: P.A. 95-877, eff. 1-1-09.)

(55 ILCS 5/3-5032) (from Ch. 34, par. 3-5032)
Sec. 3-5032. Ancient records. All copies and transcripts of the ancient books, records and papers, bearing date prior to the 13th of July in the year of our Lord 1787, now in the office of the recorder of the county of Randolph, which may be made by said recorder, from the said papers or records, and attested by him, shall be as authentic in any court in this State as if given by the Secretary of State; and the said recorder shall be entitled to the same fees for such copies, transcripts and attestations, as he is now entitled to by law for the performance of similar services.
(Source: P.A. 86-962.)

(55 ILCS 5/3-5033) (from Ch. 34, par. 3-5033)
Sec. 3-5033. County to furnish books, equipment and supplies. The county board of each county shall from time to time, as may be necessary, provide the recorder of such county with well-bound and properly ruled books, and where photostating, optical disk storage, or microfilming is used, the recorder shall likewise be furnished all such equipment and supplies necessary to the execution of the duties of his office. They may procure books of printed forms to be filled up in the recording of any instrument, when the same may be done without interlineation or erasure, and shall in all cases, when practicable, procure the necessary index and abstract books with printed headings. The cost of such books, equipment and supplies shall be chargeable against the surplus fees of the office, or paid by the county.
(Source: P.A. 88-661, eff. 9-16-94.)

(55 ILCS 5/3-5034) (from Ch. 34, par. 3-5034)
Sec. 3-5034. Transcription of records. When it shall appear to the county board that any books of record, entry books, indexes or abstract books, are likely to become useless from age or much use, or are illegibly written, defaced, or imperfectly kept, they shall cause the same to be transcribed at the cost of the county. This Section is subject to the provisions of "The Local Records Act".
(Source: P.A. 86-962.)

(55 ILCS 5/3-5035) (from Ch. 34, par. 3-5035)
Sec. 3-5035. Failure to comply. The receiving for record, or filing, of any instrument by a recorder of deeds or a registrar of titles which does not comply with the provisions of this Division shall not affect the validity and effect of any such instrument or the constructive notice afforded by its recordation.
(Source: P.A. 86-962.)

(55 ILCS 5/3-5036) (from Ch. 34, par. 3-5036)
Sec. 3-5036. Records open to inspection. All records, indices, abstract and other books kept in the office of any recorder, and all instruments filed therein and all instruments deposited or left for recordation therein shall, during the office hours, be open for public inspection and examination; and all persons shall have free access for inspection and examination to such records, indices, books and instruments, which the recorders shall be bound to exhibit to those who wish to inspect or examine the same; and all persons shall have the right to take memoranda and abstracts thereof without fee or reward. This Section is subject to the provisions of "The Local Records Act".
(Source: P.A. 86-962.)

(55 ILCS 5/3-5036.5)
Sec. 3-5036.5. Exchange of information for child support enforcement.
(a) The Recorder shall exchange with the Department of Healthcare and Family Services information that may be necessary for the enforcement of child support orders entered pursuant to the Illinois Public Aid Code, the Illinois Marriage and Dissolution of Marriage Act, the Non-Support of Spouse and Children Act, the Non-Support Punishment Act, the Revised Uniform Reciprocal Enforcement of Support Act, the Uniform Interstate Family Support Act, the Illinois Parentage Act of 1984, or the Illinois Parentage Act of 2015.
(b) Notwithstanding any provisions in this Code to the contrary, the Recorder shall not be liable to any person for any disclosure of information to the Department of Healthcare and Family Services (formerly Illinois Department of Public Aid) under subsection (a) or for any other action taken in good faith to comply with the requirements of subsection (a).
(Source: P.A. 99-85, eff. 1-1-16.)

(55 ILCS 5/3-5037) (from Ch. 34, par. 3-5037)
Sec. 3-5037. Instruments to be re-recorded; fee; penalty. In all cases where the records of any county have been or shall hereafter be destroyed by fire or other casualty, it shall be the duty of the recorder of such county to re-record all deeds, mortgages or other instruments in writing which may have been recorded or filed for record prior to the destruction of such records, together with the certificates of such original recording, that may be filed in his office for re-recording; and the recorder may charge and receive, as a fee for re-recording such deeds, mortgages and other instruments aforesaid, and the certificate of such recording, 5¢ for each 100 words or fractions thereof, and no more; and any recorder who shall charge a greater fee than the foregoing, or who shall refuse to re-record such instruments in writing, for the fee aforesaid, shall be deemed guilty of malfeasance in office, and subject to all the penalties prescribed by law for such offense.
(Source: P.A. 86-962.)

(55 ILCS 5/3-5038) (from Ch. 34, par. 3-5038)
Sec. 3-5038. Judgment dockets. In all counties where a recorder is elected in which the recorder has heretofore been, or shall hereafter be required by the county board to keep abstract books showing by tract every conveyance or incumbrance recorded, the date of the instrument, the time of filing same, the book and page where the same is recorded, and showing a true chain of title to each tract and the incumbrances thereon, as shown by the records of his office, such recorder shall and he is hereby authorized to keep judgment dockets and indexes thereto, showing all judicial proceedings affecting title to real estate in such county, tax sale books with indexes thereto, showing sales or forfeitures of all lands in the county for unpaid taxes and assessments, and such other books as are usual or necessary to be kept for the purpose of making complete abstracts of title to real estate; and the county board shall furnish such recorder with the necessary rooms, books, stationery, fuel and lights for the purposes herein set forth: Provided, that nothing in this Division shall be construed to empower the recorder to prevent the public from examining and taking memoranda from all records and instruments filed for record, indexes and other books in his official custody, but it shall be his duty at all times, when his office is or is required by law to be open, to allow all persons without fee or reward to examine and take memoranda from the same. This Section is subject to the provisions of "The Local Records Act".
(Source: P.A. 86-962.)

(55 ILCS 5/3-5039)
Sec. 3-5039. (Repealed).
(Source: P.A. 86-962. Repealed by P.A. 95-215, eff. 8-16-07.)

(55 ILCS 5/3-5040)
Sec. 3-5040. (Repealed).
(Source: P.A. 86-962. Repealed by P.A. 95-215, eff. 8-16-07.)

(55 ILCS 5/3-5041)
Sec. 3-5041. (Repealed).
(Source: P.A. 86-962. Repealed by P.A. 95-215, eff. 8-16-07.)

(55 ILCS 5/3-5042)
Sec. 3-5042. (Repealed).
(Source: P.A. 86-962. Repealed by P.A. 95-215, eff. 8-16-07.)

(55 ILCS 5/3-5043)
Sec. 3-5043. (Repealed).
(Source: P.A. 86-962. Repealed by P.A. 95-215, eff. 8-16-07.)

(55 ILCS 5/3-5044)
Sec. 3-5044. (Repealed).
(Source: P.A. 87-895. Repealed by P.A. 95-215, eff. 8-16-07.)

(55 ILCS 5/3-5045) (from Ch. 34, par. 3-5045)
Sec. 3-5045. Scope of liability in connection with Uniform Commercial Code. No recorder nor any of his employees or agents shall be subject to personal liability by reason of any error or omission in the performance of any duty under Article 9 of the Uniform Commercial Code except in case of wilful negligence.
(Source: P.A. 86-962.)

(55 ILCS 5/3-5046)
Sec. 3-5046. Quitclaim deed notification. Upon the recording or filing of a quitclaim deed on any property within a county with a population of 3,000,000 or more, the recorder of deeds must mail a notification postcard to the previous owner of record at the address listed on the property record in the recorder's office.
The postcard must state that a newly recorded quitclaim deed has been filed on the property, and must state the date of the new recording, the address of the recorder's office, and any other information deemed necessary by the recorder.
No county, including a home rule county, may act in a manner inconsistent with this Section. This Section is a denial and limitation of home rule powers under subsection (i) of Section 6 of Article VII of the Illinois Constitution.
(Source: P.A. 94-823, eff. 1-1-07.)

(55 ILCS 5/3-5047)
Sec. 3-5047. Removal of personal information. Upon request by any person, the recorder shall redact or remove that person's social security number, employer taxpayer identification number, driver's license number, State identification number, passport number, checking account number, savings account number, credit card number, debit card number, or personal identification (PIN) code from any internet website maintained by the recorder or used by the recorder to display public records. The request must be made in writing and delivered by mail, facsimile, electronic transmission, or in person to the office of the recorder. The request must specify the personal information to be redacted and identify the document that contains the personal information.
Within 12 months after the effective date of this amendatory Act of the 95th General Assembly all county recorders that publicly display records on an Internet website must submit a written policy, including a timeline, to their respective county boards providing for the redaction of social security numbers from all records publicly displayed on the website. Any county recorder that launches a website on or after the effective date of this amendatory Act of the 95th General Assembly shall develop and implement a policy providing for the removal of all social security numbers from all records prior to the public display of those records on the website, and must file a copy of the policy with the county board of that county. Policies pertaining to the removal of social security numbers from records to be posted on the internet shall be made available to all employees of a county recorder.
No person or entity shall include an individual's social security number in a document that is prepared and presented for recording with a county recorder. This Section shall not apply to (i) State or federal tax liens, certified copies of death certificates, or other documents required by law to contain personal identifying information or (ii) documents that were executed by an individual prior to the effective date of this amendatory Act of the 95th General Assembly.
County recorders shall not be liable for any claims arising from unintentional or inadvertent violations of this Section.
(Source: P.A. 95-875, eff. 1-1-09.)

(55 ILCS 5/Div. 3-6 heading)

(55 ILCS 5/3-6001) (from Ch. 34, par. 3-6001)
Sec. 3-6001. Commission. Every sheriff shall be commissioned by the Governor; but no commission shall issue except upon the certificate of the county clerk of the proper county, of the due election or appointment of such sheriff, and that he or she has filed his or her bond and taken the oath of office, as hereinafter provided.
(Source: P.A. 86-962.)

(55 ILCS 5/3-6001.5)
Sec. 3-6001.5. Sheriff qualifications. On or after the effective date of this amendatory Act of the 98th General Assembly, except as otherwise provided in this Section, a person is not eligible to be elected or appointed to the office of sheriff, unless that person meets all of the following requirements:
(1) Is a United States citizen.
(2) Has been a resident of the county for at least

one year.

(3) Is not a convicted felon.
(Source: P.A. 98-115, eff. 7-29-13.)

(55 ILCS 5/3-6002) (from Ch. 34, par. 3-6002)
Sec. 3-6002. Commencement of duties. The sheriff shall enter upon the duties of his or her office on the first day in the month of December following his or her election on which the office of the sheriff is required, by statute or by action of the county board, to be open.
(Source: P.A. 86-962.)

(55 ILCS 5/3-6003) (from Ch. 34, par. 3-6003)
Sec. 3-6003. Bond. Before entering upon the duties of his or her office, he or she shall give bond, with 2 or more sufficient sureties (or, if the county is self-insured, the county through its self-insurance program may provide bonding), to be approved by the circuit court for his or her county, in the penal sum of $10,000 (except that the bond of the sheriff of Cook County shall be in the penal sum of $100,000), payable to the people of the State of Illinois, conditioned that he or she will faithfully discharge all the duties required, or to be required of him or her by law, as such sheriff; which bond shall be filed in the circuit court, and a copy thereof also filed in the office of the county clerk of his or her county.
(Source: P.A. 88-387.)

(55 ILCS 5/3-6004) (from Ch. 34, par. 3-6004)
Sec. 3-6004. Oath. He or she shall also, before entering upon the duties of his or her office, take and subscribe the oath or affirmation prescribed by Section 3 of Article XIII of the Constitution, which shall be filed in the office of the county clerk of his or her county.
(Source: P.A. 86-962.)

(55 ILCS 5/3-6005) (from Ch. 34, par. 3-6005)
Sec. 3-6005. Failure to give bond or take oath; vacancy. If any person elected or appointed to the office of sheriff, of any county, shall fail to give bond or take the oath required of him or her, within 30 days after he or she is appointed or declared elected, the office shall be deemed vacant.
(Source: P.A. 91-76, eff. 1-1-00.)

(55 ILCS 5/3-6006) (from Ch. 34, par. 3-6006)
Sec. 3-6006. Copy of bond as evidence. Copies of such bonds, certified by the county clerk, or of the record thereof, certified by the clerk of the circuit court, shall be received as evidence.
(Source: P.A. 86-962.)

(55 ILCS 5/3-6007) (from Ch. 34, par. 3-6007)
Sec. 3-6007. Training. Each sheriff shall obtain at least 20 hours of training, approved by the Illinois Law Enforcement Training Standards Board, relating to law enforcement and the operation of a sheriff's office each year. Reasonable expenses incurred by the sheriff in obtaining such training shall be reimbursed by the county upon presentation by the sheriff to the county board of a certificate of completion from the person or entity conducting such training.
(Source: P.A. 88-586, eff. 8-12-94.)

(55 ILCS 5/3-6008) (from Ch. 34, par. 3-6008)
Sec. 3-6008. Deputies. Each sheriff may appoint one or more deputies, not exceeding the number allowed by the county board of his or her county. No person who has ever been classified as a conscientious objector by a local selective service draft board may be appointed as a deputy sheriff.
(Source: P.A. 86-962; 87-738.)

(55 ILCS 5/3-6009) (from Ch. 34, par. 3-6009)
Sec. 3-6009. Appointment in writing. Such appointment shall be in writing, signed by the sheriff.
(Source: P.A. 86-962.)

(55 ILCS 5/3-6010) (from Ch. 34, par. 3-6010)
Sec. 3-6010. Oath of deputy. Each deputy shall, before entering upon the duties of his or her office, take and subscribe an oath or affirmation, in like form as is required of sheriffs, which shall be filed in the office of the county clerk. A sheriff, in addition to any other person authorized by law, may administer the oath of office required of a deputy sheriff.
(Source: P.A. 89-391, eff. 1-1-96.)

(55 ILCS 5/3-6011) (from Ch. 34, par. 3-6011)
Sec. 3-6011. Special deputies. A sheriff may appoint a special deputy to serve any summons issued out of a court, by indorsement thereon, substantially as follows: "I hereby appoint .... my special deputy, to serve the within process," which shall be dated and signed by the sheriff.
(Source: P.A. 86-962.)

(55 ILCS 5/3-6012) (from Ch. 34, par. 3-6012)
Sec. 3-6012. Auxiliary deputies. The sheriff of any county in Illinois may, with the advice and consent of the county board appoint auxiliary deputies in such number as the county board shall from time to time deem necessary. However, such number of appointed auxiliary deputies shall not increase after January 1, 1982 if vacancies exist within the certified ranks of the department. Such auxiliary deputies shall not be regular appointed deputies pursuant to Section 3-6008, nor shall they be members of a county police department established pursuant to Divisions 3-7 and 3-8.
(Source: P.A. 86-962.)

(55 ILCS 5/3-6012.1)
Sec. 3-6012.1. Court security officers. The sheriff of any county in Illinois with less than 3,000,000 inhabitants may hire court security officers in such number as the county board shall from time to time deem necessary. Court security officers may be designated by the Sheriff to attend courts and perform the functions set forth in Section 3-6023. Court security officers shall have the authority to arrest; however, such arrest powers shall be limited to performance of their official duties as court security officers. Court security officers may carry weapons, upon which they have been trained and qualified as permitted by law, at their place of employment and to and from their place of employment with the consent of the Sheriff. The court security officers shall be sworn officers of the Sheriff and shall be primarily responsible for the security of the courthouse and its courtrooms. The court security officers shall be under the sole control of the sheriff of the county in which they are hired. No court security officer shall be subject to the jurisdiction of a Sheriff's Merit Commission unless the officer was hired through the Sheriff's Merit Commission's certified applicant process under Section 3-8010 of the Counties Code. They are not regular appointed deputies under Section 3-6008. The position of court security officer shall not be considered a rank when seeking initial appointment as deputy sheriff under Section 3-8011.
Every court security officer hired on or after June 1, 1997 (the effective date of Public Act 89-685) shall serve a probationary period of 12 months during which time they may be discharged at the will of the Sheriff.
(Source: P.A. 99-10, eff. 1-1-16; 100-201, eff. 8-18-17.)

(55 ILCS 5/3-6013) (from Ch. 34, par. 3-6013)
Sec. 3-6013. Duties, training and compensation of auxiliary deputies. Auxiliary deputies shall not supplement members of the regular county police department or regular deputies in the performance of their assigned and normal duties, except as provided herein. Auxiliary deputies may be assigned and directed by the sheriff to perform the following duties in the county:
To aid or direct traffic within the county, to aid in control of natural or human made disasters, to aid in case of civil disorder as assigned and directed by the sheriff, provided, that in emergency cases which render it impractical for members of the regular county police department or regular deputies to perform their assigned and normal duties, the sheriff is hereby authorized to assign and direct auxiliary deputies to perform such regular and normal duties. Identification symbols worn by such auxiliary deputies shall be different and distinct from those used by members of the regular county police department or regular deputies. Such auxiliary deputies shall at all times during the performance of their duties be subject to the direction and control of the sheriff of the county. Such auxiliary deputies shall not carry firearms, except with the permission of the sheriff, and only while in uniform and in the performance of their assigned duties.
Auxiliary deputies, prior to entering upon any of their duties, shall receive a course of training in the use of weapons and other police procedures as shall be appropriate in the exercise of the powers conferred upon them under this Division, which training and course of study shall be determined and provided by the sheriff of each county utilizing auxiliary deputies, provided that, before being permitted to carry a firearm an auxiliary deputy must have the same course of training as required of peace officers in Section 2 of the Peace Officer and Probation Officer Firearm Training Act. The county authorities shall require that all auxiliary deputies be residents of the county served by them. Prior to the appointment of any auxiliary deputy his or her fingerprints shall be taken and no person shall be appointed as such auxiliary deputy if he or she has been convicted of a felony or other crime involving moral turpitude.
Auxiliary deputies may receive such compensation as is set by the County Board, with the advice and consent of the Sheriff, not to exceed the lowest hourly pay of a full-time sworn member of the regular county police or sheriff's department and not be paid a salary, except as provided in Section 3-6036, but may be reimbursed for actual expenses incurred in performing their assigned duty. The County Board must approve such actual expenses and arrange for payment.
Nothing in this Division shall preclude an auxiliary deputy from holding a simultaneous appointment as an auxiliary police officer pursuant to Section 3-6-5 of the Illinois Municipal Code.
(Source: P.A. 97-379, eff. 8-15-11; 98-725, eff. 1-1-15.)

(55 ILCS 5/3-6014) (from Ch. 34, par. 3-6014)
Sec. 3-6014. Return by special deputy. Such special deputy shall make return in the time and manner of serving such process, under his or her oath, and for making a false return he or she shall be guilty of perjury, and punished accordingly.
(Source: P.A. 86-962.)

(55 ILCS 5/3-6015) (from Ch. 34, par. 3-6015)
Sec. 3-6015. Powers of deputies. Deputy sheriffs, duly appointed and qualified, may perform any and all the duties of the sheriff, in the name of the sheriff, and the acts of such deputies shall be held to be acts of the sheriff.
(Source: P.A. 86-962.)

(55 ILCS 5/3-6016) (from Ch. 34, par. 3-6016)
Sec. 3-6016. Sheriff liable for acts of deputy and auxiliary deputy. The sheriff shall be liable for any neglect or omission of the duties of his or her office, when occasioned by a deputy or auxiliary deputy, in the same manner as for his or her own personal neglect or omission.
(Source: P.A. 86-962.)

(55 ILCS 5/3-6017) (from Ch. 34, par. 3-6017)
Sec. 3-6017. Sheriff custodian of courthouse and jail. He or she shall have the custody and care of the courthouse and jail of his or her county, except as is otherwise provided.
(Source: P.A. 86-962.)

(55 ILCS 5/3-6018) (from Ch. 34, par. 3-6018)
Sec. 3-6018. Counties under 1,000,000; control of internal operations. In counties of less than 1 million population, the sheriff shall control the internal operations of his office. Subject to the applicable county appropriation ordinance, the sheriff shall direct the county treasurer to pay, and the treasurer shall pay, the expenditures for the sheriff's office, including payments for personal services, equipment, materials and contractual services. Purchases of equipment by the sheriff shall be made in accordance with any ordinance requirements for centralized purchasing through another county office or through the state which are applicable to all county offices.
(Source: P.A. 86-962.)

(55 ILCS 5/3-6019) (from Ch. 34, par. 3-6019)
Sec. 3-6019. Duties of sheriff; office quarters and hours. Sheriffs shall serve and execute, within their respective counties, and return all warrants, process, orders and judgments of every description that may be legally directed or delivered to them. A sheriff of a county with a population of less than 1,000,000 may employ civilian personnel to serve process in civil matters. If an arrest warrant upon complaint under Section 107-9 of the Code of Criminal Procedure of 1963, or a warrant of arrest due to failure to appear under Section 107-12 of the Code, originated from a law enforcement agency other than the county sheriff's office, then the county sheriff of a county with a population of more than 600,000 may require that law enforcement agency to store and maintain the warrant. That law enforcement agency is responsible for entering the warrant into the Illinois Law Enforcement Agencies Data System (LEADS) and the National Crime Information Center Database (NCIC). The county sheriff may require the originating law enforcement agency to arrange for transportation of the wanted person to the county jail. Originating agencies may contract with the county sheriff or another law enforcement agency to store, maintain, and provide transportation of the wanted person to the county jail. Any law enforcement agency or regional dispatch center may act as holder of the warrant for an originating agency that has no telecommunications equipment.
Each sheriff shall keep and maintain his or her office at the county seat of the county for which he or she is the sheriff, and shall in counties having a population of less than 500,000 keep his or her office open and attend to the duties thereof from 8 o'clock in the forenoon to 5 o'clock in the afternoon of each working day, excepting such days and half days as, under any law, are or may be legal holidays, or half holidays. The hours of opening and closing of the office of the sheriff may be changed and otherwise fixed and determined by the county board of such county. Such action taken by the county board shall be by an appropriate resolution passed at a regular meeting.
(Source: P.A. 98-250, eff. 8-9-13.)

(55 ILCS 5/3-6020) (from Ch. 34, par. 3-6020)
Sec. 3-6020. Contempt of court; damages. The disobedience of any sheriff to perform the command of any warrant, process, order or judgment legally issued to him or her, shall be deemed a contempt of the court that issued the same, and may be punished accordingly; and he or she shall be liable to the party aggrieved for all damages occasioned thereby. No sheriff shall be civilly liable for serving, as directed by the court, any warrant, order, process, or judgment that has been issued or affirmed by a court of the State of Illinois and that is valid on its face, unless the service involved willful or wanton misconduct by the sheriff.
(Source: P.A. 93-386, eff. 1-1-04.)

(55 ILCS 5/3-6021) (from Ch. 34, par. 3-6021)
Sec. 3-6021. Conservator of the peace. Each sheriff shall be conservator of the peace in his or her county, and shall prevent crime and maintain the safety and order of the citizens of that county; and may arrest offenders on view, and cause them to be brought before the proper court for trial or examination.
(Source: P.A. 89-404, eff. 8-20-95; 90-593, eff. 6-19-98.)

(55 ILCS 5/3-6022) (from Ch. 34, par. 3-6022)
Sec. 3-6022. Posse comitatus. To keep the peace, prevent crime, or to execute any warrant, process, order or judgment he or she may call to his or her aid, when necessary, any person or the power of the county.
(Source: P.A. 86-962.)

(55 ILCS 5/3-6023) (from Ch. 34, par. 3-6023)
Sec. 3-6023. Attendance at courts. Each sheriff shall, in person or by deputy, county corrections officer, or court security officer, attend upon all courts held in his or her county when in session, and obey the lawful orders and directions of the court, and shall maintain the security of the courthouse. Court services customarily performed by sheriffs shall be provided by the sheriff or his or her deputies, county corrections officers, or court security officers, rather than by employees of the court, unless there are no deputies, county corrections officers, or court security officers available to perform such services. The expenses of the sheriff in carrying out his or her duties under this Section, including the compensation of deputies, county corrections officers, or court security officers assigned to such services, shall be paid to the county from fees collected pursuant to court order for services of the sheriff and from any court services fees collected by the county pursuant to Section 5-1103, as now or hereafter amended.
(Source: P.A. 89-685, eff. 6-1-97; 89-707, eff. 6-1-97.)

(55 ILCS 5/3-6024) (from Ch. 34, par. 3-6024)
Sec. 3-6024. Disability to hold other offices. No sheriff or deputy sheriff shall be eligible to the office of county treasurer, nor shall any county treasurer be permitted to act as deputy sheriff.
(Source: P.A. 86-962.)

(55 ILCS 5/3-6025) (from Ch. 34, par. 3-6025)
Sec. 3-6025. No practice as attorney or security for another. No sheriff or deputy sheriff shall appear in any court as attorney at law for any party, or become security for any person in any civil or criminal action or proceeding.
(Source: P.A. 86-962.)

(55 ILCS 5/3-6026) (from Ch. 34, par. 3-6026)
Sec. 3-6026. No purchase of property at own sale. No sheriff or deputy sheriff shall become the purchaser, nor procure any other person to become the purchaser for him or her, of any property, real or personal, by him or her exposed to sale, by virtue of any judgment or process; and all such purchases made by any sheriff or deputy sheriff, or by any other person in his or her behalf, shall be absolutely null and void.
(Source: P.A. 86-962.)

(55 ILCS 5/3-6027) (from Ch. 34, par. 3-6027)
Sec. 3-6027. Penalty for neglect to pay over money collected. If any sheriff unreasonably neglects to pay any money collected by him on execution, fee bill or process, when demanded by the person entitled to receive the same, he may be proceeded against in the court from which the execution, fee bill or process issued, as for a contempt; and he shall also forfeit to the person injured five times the lawful interest of the money, from the time of the demand until paid, which may be recovered by action upon his bond, or against the sheriff alone, in any court of competent jurisdiction.
(Source: P.A. 86-962.)

(55 ILCS 5/3-6028) (from Ch. 34, par. 3-6028)
Sec. 3-6028. Delivery of papers and property to successor. When a sheriff leaves his or her office he or she shall deliver to his or her successor all process, paper and property attached or levied upon except such as he or she is authorized by law to retain, and also the possession of the court house and jail of his or her county, and shall take from his or her successor a receipt, specifying the papers and property so delivered over, and the prisoners in custody, if any--which receipt shall be sufficient indemnity to the person taking the same.
(Source: P.A. 86-962.)

(55 ILCS 5/3-6029) (from Ch. 34, par. 3-6029)
Sec. 3-6029. Completion of collections. Every sheriff leaving his or her office at the expiration of his or her term, and having any judgment or fee bill which he or she may have levied but not collected, or any tax list uncollected, and which he or she is authorized to collect, may proceed and collect the same in the same manner as if his or her term of office had not expired.
(Source: P.A. 86-962.)

(55 ILCS 5/3-6030) (from Ch. 34, par. 3-6030)
Sec. 3-6030. Vacancy; power of deputies. In case of a vacancy in the office of sheriff, every deputy in office under him or her having a process in his or her possession at the time such vacancy happens, shall have the same authority and be under the same obligation to serve, execute and return the same as if the sheriff had continued in office.
Any vacancy occurring in the office of sheriff shall be filled as provided in The Election Code.
In counties of over 2,000,000 inhabitants, until a vacancy in the office of sheriff is filled as provided in The Election Code, the undersheriff shall be the acting sheriff with all the powers and duties of a sheriff.
(Source: P.A. 86-962; 86-1028.)

(55 ILCS 5/3-6031) (from Ch. 34, par. 3-6031)
Sec. 3-6031. Sheriff in military service. If any sheriff enters into the active military service of the United States, the office of sheriff shall not be deemed to be vacant during the time the sheriff is in such service, and the sheriff shall designate a deputy sheriff as acting sheriff who shall perform and discharge all the duties of sheriff of such county during the time such sheriff is in the active military service of the United States, but all powers and duties of such acting sheriff as sheriff shall cease upon the discharge of the sheriff from such service or upon the termination of the term of office for which the sheriff was elected. A certificate of such designation containing the name of the designated deputy and the date of the appointment, signed and acknowledged by the sheriff, shall be filed in the office of the circuit clerk of the county on the date of the designation.
(Source: P.A. 86-962.)

(55 ILCS 5/3-6032) (from Ch. 34, par. 3-6032)
Sec. 3-6032. Minor identification and protection. The sheriff of each county shall comply with the requirements of Section 3 of the Minor Identification and Protection Act.
(Source: P.A. 86-962.)

(55 ILCS 5/3-6033) (from Ch. 34, par. 3-6033)
Sec. 3-6033. Citizenship and residence. It is unlawful for the sheriff of any county of fewer than 1,000,000 inhabitants, or the corporate authorities of any city, town or village to authorize, empower, employ or permit any person to act as deputy sheriff or special policeman for the purpose of preserving the peace, who is not a citizen of the United States.
(Source: P.A. 86-962; 87-357.)

(55 ILCS 5/3-6034) (from Ch. 34, par. 3-6034)
Sec. 3-6034. Violations. Any sheriff or public officer violating the provision of Section 3-6033 shall be deemed guilty of a petty offense.
(Source: P.A. 86-962.)

(55 ILCS 5/3-6035) (from Ch. 34, par. 3-6035)
Sec. 3-6035. Supervisor of Safety. The office of Supervisor of Safety is hereby created for each county to be held by the Sheriff of the county.
(Source: P.A. 86-962.)

(55 ILCS 5/3-6036) (from Ch. 34, par. 3-6036)
Sec. 3-6036. Powers and duties of Supervisor of Safety. The Supervisor of Safety shall enforce all the laws of this State and, within the municipalities in his county, the ordinances of such municipalities relating to the regulation of motor vehicle traffic and the promotion of safety on public highways. The Supervisor of Safety shall advise the county board as to contracts negotiated regulating traffic of parking areas of schools, hospitals, commercial and industrial facilities, shopping centers and apartment complexes outside any municipality of said county, and shall act as its representative and agent in connection with the execution of such contracts. In those instances where contracts are being negotiated between municipalities and schools, hospitals, commercial and industrial facilities, shopping centers and apartment complexes outside the corporate limits, the Supervisor of Safety shall advise the county board. All such contracts shall be negotiated in the manner of section 11-209 of The Illinois Vehicle Code. Subject to the approval of the county board, the Supervisor of Safety may appoint assistants to aid him in carrying out his duties. The Supervisor of Safety shall cooperate with the State and Federal governments and agencies thereof in programs designed to promote safety on highways.
The Supervisor of Safety in counties of less than 1,000,000 inhabitants may enter into cooperative contractual agreements with school districts in his county, under which the school district hires, compensates and is liable for one or more school crossing guards, and the Supervisor of Safety, as sheriff of the county, appoints any such guard as an auxiliary deputy, in the manner and under the terms of Sections 3-6001 through 3-6032.
This Section is not a prohibition upon the contractual and associational powers granted by Article VII, Section 10 of the Illinois Constitution.
(Source: P.A. 90-145, eff. 1-1-98; 90-481, eff. 8-17-97.)

(55 ILCS 5/3-6037) (from Ch. 34, par. 3-6037)
Sec. 3-6037. Salary of Supervisor of Safety. The county board may allow the Supervisor of Safety an annual salary in an amount determined by the board.
The salary determined under this Section shall be without regard to and separate from the salary that may be fixed by the county board for the Sheriff, and it shall be payable out of the County Treasury.
(Source: P.A. 92-616, eff. 7-8-02.)

(55 ILCS 5/3-6038)
Sec. 3-6038. County impact incarceration program.
(a) With the approval of the county board, the sheriff in any county with 3,000,000 or fewer inhabitants may operate an impact incarceration program for persons who would otherwise be sentenced to serve a term of imprisonment. In order to be eligible to participate in the impact incarceration program, a person convicted of a felony or a misdemeanor must meet the requirements set forth in subsection (b) of Section 5-8-1.1 of the Unified Code of Corrections.
(b) The impact incarceration program shall include, among other matters, mandatory physical training and labor, military formation and drills, regimented activities, uniformity of dress and appearance, and drug or other counseling where appropriate.
(c) Participation in the impact incarceration program by a committed person serving a sentence for a misdemeanor shall be for a period of at least 7 days for each 30 days of his or her term of imprisonment as set forth by the court in its sentencing order. If the sentence of imprisonment is less than 30 days, participation in the impact incarceration program shall be for a period as determined by the court.
Participation in the impact incarceration program by a committed person serving a sentence for a felony, including a person transferred from the Illinois Department of Corrections under subsection (f), shall be for a period of 120 to 180 days.
The period of time a committed person shall serve in the impact incarceration program shall not be reduced by the accumulation of good time.
(d) The committed person shall serve a term of mandatory supervised release as set forth in subsection (d) of Section 5-8-1 of the Unified Code of Corrections, if otherwise applicable.
(e) If the sheriff accepts the offender in the program and determines that the offender has successfully completed the impact incarceration program, the sentence shall be reduced to time considered served upon certification to the court by the sheriff that the offender has successfully completed the program. In the event the offender is not accepted for placement in the impact incarceration program or the offender does not successfully complete the program, his or her term of imprisonment shall be as set forth by the court in its sentencing order.
(f) The sheriff, with the approval of the county board, shall have the power to enter into intergovernmental cooperation agreements with the Illinois Department of Corrections under which persons in the custody of the Illinois Department may participate in the county impact incarceration program. No person shall be eligible for participation who does not meet the criteria set forth in subsection (b) of Section 5-8-1.1 of the Unified Code of Corrections. An offender who successfully completes the county impact incarceration program shall have his or her sentence reduced to time considered served upon certification to the court by the Illinois Department of Corrections that the offender has successfully completed the program.
(g) The sheriff, with the approval of the county board, shall have the power to enter into intergovernmental agreements with the Illinois Department of Corrections to receive funding, land, services, equipment, or any other form of economic contribution for construction, operation, and maintenance of a regional impact incarceration program that serves 2 or more counties.
(Source: P.A. 96-328, eff. 8-11-09.)

(55 ILCS 5/3-6039)
Sec. 3-6039. County juvenile impact incarceration program.
(a) With the approval of the county board, the Department of Probation and Court Services in any county shall have the power to operate a county juvenile impact incarceration program for eligible delinquent minors. If the court finds that a minor adjudicated a delinquent meets the eligibility requirements of this Section, the court may in its dispositional order approve the delinquent minor for placement in the county juvenile impact incarceration program conditioned upon his or her acceptance in the program by the Department of Probation and Court Services. The dispositional order also shall provide that if the Department of Probation and Court Services accepts the delinquent minor in the program and determines that the delinquent minor has successfully completed the county juvenile impact incarceration program, the delinquent minor's detention shall be reduced to time considered served upon certification to the court by the Department of Probation and Court Services that the delinquent minor has successfully completed the program. If the delinquent minor is not accepted for placement in the county juvenile impact incarceration program or the delinquent minor does not successfully complete the program, his or her term of commitment shall be as set forth by the court in its dispositional order. If the delinquent minor does not successfully complete the program, time spent in the program does not count as time served against the time limits as set forth in subsection (f) of this Section.
(b) In order to be eligible to participate in the county juvenile impact incarceration program, the delinquent minor must meet all of the following requirements:
(1) The delinquent minor is at least 13 years of age.
(2) The act for which the minor is adjudicated

delinquent does not constitute a Class X felony, criminal sexual assault, first degree murder, aggravated kidnapping, second degree murder, armed violence, arson, forcible detention, aggravated criminal sexual abuse or a subsequent conviction for criminal sexual abuse.

(3) The delinquent minor has not previously

participated in a county juvenile impact incarceration program and has not previously served a prior commitment for an act constituting a felony in a Department of Juvenile Justice juvenile correctional facility. This provision shall not exclude a delinquent minor who is committed to the Illinois Department of Juvenile Justice and is participating in the county juvenile impact incarceration program under an intergovernmental cooperation agreement with the Illinois Department of Juvenile Justice.

(4) The delinquent minor is physically able to

participate in strenuous physical activities or labor.

(5) The delinquent minor does not have a mental

disorder or disability that would prevent participation in the county juvenile impact incarceration program.

(6) The delinquent minor is recommended and approved

for placement in the county juvenile impact incarceration program in the court's dispositional order.

The court and the Department of Probation and Court Services may also consider, among other matters, whether the delinquent minor has a history of escaping or absconding, whether participation in the county juvenile impact incarceration program may pose a risk to the safety or security of any person, and whether space is available.
(c) The county juvenile impact incarceration program shall include, among other matters, mandatory physical training and labor, military formation and drills, regimented activities, uniformity of dress and appearance, education and counseling, including drug counseling if appropriate, and must impart to the delinquent minor principles of honor, integrity, self-sufficiency, self-discipline, self-respect, and respect for others.
(d) Privileges of delinquent minors participating in the county juvenile impact incarceration program, including visitation, commissary, receipt and retention of property and publications, and access to television, radio, and a library, may be suspended or restricted, at the discretion of the Department of Probation and Court Services.
(e) Delinquent minors participating in the county juvenile impact incarceration program shall adhere to all rules promulgated by the Department of Probation and Court Services and all requirements of the program. Delinquent minors shall be informed of rules of behavior and conduct. Disciplinary procedures required by any other law or county ordinance are not applicable.
(f) Participation in the county juvenile impact incarceration program by a minor adjudicated delinquent for an act constituting a misdemeanor shall be for a period of at least 7 days but less than 120 days as determined by the Department of Probation and Court Services. Participation in the county juvenile impact incarceration program by a minor adjudicated delinquent for an act constituting a felony shall be for a period of 120 to 180 days as determined by the Department of Probation and Court Services.
(g) A delinquent minor may be removed from the program for a violation of the terms or conditions of the program or if he or she is for any reason unable to participate. The Department of Probation and Court Services shall promulgate rules governing conduct that could result in removal from the program or in a determination that the delinquent minor has not successfully completed the program. Delinquent minors shall have access to these rules. The rules shall provide that the delinquent minor shall receive notice and have the opportunity to appear before and address the Department of Probation and Court Services or a person appointed by the Department of Probation and Court Services for this purpose. A delinquent minor may be transferred to any juvenile facilities prior to the hearing.
(h) If the Department of Probation and Court Services accepts the delinquent minor in the program and determines that the delinquent minor has successfully completed the county juvenile impact incarceration program, the court shall discharge the minor from custody upon certification to the court by the Department of Probation and Court Services that the delinquent minor has successfully completed the program. In the event the delinquent minor is not accepted for placement in the county juvenile impact incarceration program or the delinquent minor does not successfully complete the program, his or her commitment to the Department of Juvenile Justice or juvenile detention shall be as set forth by the court in its dispositional order.
(i) The Department of Probation and Court Services, with the approval of the county board, shall have the power to enter into intergovernmental cooperation agreements with the Illinois Department of Juvenile Justice under which delinquent minors committed to the Illinois Department of Juvenile Justice may participate in the county juvenile impact incarceration program. A delinquent minor who successfully completes the county juvenile impact incarceration program shall be discharged from custody upon certification to the court by the Illinois Department of Juvenile Justice that the delinquent minor has successfully completed the program.
(Source: P.A. 94-696, eff. 6-1-06.)

(55 ILCS 5/3-6040)
Sec. 3-6040. Automated external defibrillators. The sheriff of each county shall, in accordance with the requirements of the Automated External Defibrillator Act, ensure that:
(1) his or her office is equipped with an operational

and accessible automated external defibrillator that meets the requirements of the Automated External Defibrillator Act; and

(2) an adequate number of personnel in his or her

office is trained to administer the automated external defibrillator in accordance with the Automated External Defibrillator Act.

(Source: P.A. 99-246, eff. 1-1-16.)

(55 ILCS 5/Div. 3-7 heading)

(55 ILCS 5/3-7001) (from Ch. 34, par. 3-7001)
Sec. 3-7001. Maintenance of county police department. The Sheriff in each county having more than 1,000,000 inhabitants shall maintain a division to be known as the County Police Department and to consist of such deputy sheriffs charged with the duty of law enforcement in such county as may be selected as hereinafter provided.
(Source: P.A. 86-962.)

(55 ILCS 5/3-7002) (from Ch. 34, par. 3-7002)
Sec. 3-7002. Cook County Sheriff's Merit Board. There is created the Cook County Sheriff's Merit Board, hereinafter called the Board, consisting of 7 members appointed by the Sheriff with the advice and consent of three-fifths of the county board, except that the Sheriff may appoint 2 additional members, with the advice and consent of three-fifths of the county board, at his or her discretion. Of the members first appointed, one shall serve until the third Monday in March, 1965 one until the third Monday in March, 1967, and one until the third Monday in March, 1969. Of the 2 additional members first appointed under authority of this amendatory Act of 1991, one shall serve until the third Monday in March, 1995, and one until the third Monday in March, 1997. Of the 2 additional members first appointed under the authority of this amendatory Act of the 91st General Assembly, one shall serve until the third Monday in March, 2005 and one shall serve until the third Monday in March, 2006.
Upon the expiration of the terms of office of those first appointed (including the 2 additional members first appointed under authority of this amendatory Act of 1991 and under the authority of this amendatory Act of the 91st General Assembly), their respective successors shall be appointed to hold office from the third Monday in March of the year of their respective appointments for a term of 6 years and until their successors are appointed and qualified for a like term. As additional members are appointed under authority of this amendatory Act of 1997, their terms shall be set to be staggered consistently with the terms of the existing Board members.
Notwithstanding any provision in this Section to the contrary, the term of office of each member of the Board is abolished on the effective date of this amendatory Act of the 100th General Assembly. Of the 7 members first appointed after the effective date of this Act of the 100th General Assembly, 2 shall serve until the third Monday in March 2019, 2 shall serve until the third Monday in March 2021, and 3 members shall serve until the third Monday in March 2023. The terms of the 2 additional members first appointed after the effective date of this Act of the 100th General Assembly shall be staggered consistently with the terms of the other Board members. Successors shall be appointed to hold office from the third Monday in March of the year of their respective appointments for a term of 6 years. Each member of the Board shall hold office until his or her successor is appointed and qualified.
In the case of a vacancy in the office of a member prior to the conclusion of the member's term, the Sheriff shall, with the advice and consent of three-fifths of the county board, appoint a person to serve for the remainder of the unexpired term.
No more than 3 members of the Board shall be affiliated with the same political party, except that as additional members are appointed by the Sheriff, the political affiliation of the Board shall be such that no more than one-half of the members plus one additional member may be affiliated with the same political party. No member shall have held or have been a candidate for an elective public office within one year preceding his or her appointment.
The Sheriff may deputize members of the Board.
(Source: P.A. 100-562, eff. 12-8-17.)

(55 ILCS 5/3-7003) (from Ch. 34, par. 3-7003)
Sec. 3-7003. Compensation and expenses of board members. Each member of the Board shall receive compensation for each day during which he is engaged in transacting the business of the Board and, in addition thereto, his actual traveling and other expenses necessarily incurred in discharging the duties of his office. No member of the Board shall receive compensation of more than $25,000 in any fiscal year, except that the Chairman shall receive compensation of no more than $30,000 in any fiscal year. Such compensation expenses shall be paid by the county.
(Source: P.A. 91-722, eff. 6-2-00.)

(55 ILCS 5/3-7004) (from Ch. 34, par. 3-7004)
Sec. 3-7004. Clerical and technical staff assistants. The Board is authorized to employ such clerical and technical staff assistants as may be necessary to enable the Board to transact its business and to fix their compensation.
(Source: P.A. 86-962.)

(55 ILCS 5/3-7005) (from Ch. 34, par. 3-7005)
Sec. 3-7005. Meetings. As soon as practicable after the members of the Board have been appointed, they shall meet, upon the call of the Sheriff, and shall organize by selecting a chairman and a secretary. The initial chairman and secretary, and their successors, shall be selected by the Board from among its members for a term of 2 years or for the remainder of their term of office as a member of the Board, whichever is the shorter. Two members of the Board shall constitute a quorum for the transaction of business, except that as additional members are appointed under authority of this amendatory Act of 1997, the number of members that must be present to constitute a quorum shall be the number of members that constitute at least 40% of the Board. The Board shall hold regular quarterly meetings and such other meetings as may be called by the chairman.
(Source: P.A. 90-447, eff. 8-16-97; 90-511, eff. 8-22-97; 90-655, eff. 7-30-98.)

(55 ILCS 5/3-7006) (from Ch. 34, par. 3-7006)
Sec. 3-7006. Rules, regulations and procedures; ranks. Pursuant to recognized merit principles of public employment, the Board shall formulate, adopt, and put into effect rules, regulations and procedures for its operation and the transaction of its business. The Board shall establish a classification of ranks including those positions which shall be exempt from merit classification. The Board shall establish a classification of ranks of the deputy sheriffs in the County Police Department, a classification of all correctional officer employees in the County Department of Corrections, and a classification of all full-time deputy sheriffs not employed as county police officers or county corrections officers and shall set standards and qualifications for each such rank and employee.
For the purposes of this Division, "full-time" means an average work week of 40 hours throughout the calendar year.
(Source: P.A. 86-962.)

(55 ILCS 5/3-7007) (from Ch. 34, par. 3-7007)
Sec. 3-7007. Compensation for ranks. The Board shall propose to the County Board the range of compensation for each of the designated ranks or propose a single rate of compensation for each deputy sheriff in a particular rank. Such range or rate shall provide for a fair and reasonable compensation for services rendered.
(Source: P.A. 86-962.)

(55 ILCS 5/3-7008) (from Ch. 34, par. 3-7008)
Sec. 3-7008. Appointments. The appointment of deputy sheriffs in the Police Department, full-time deputy sheriffs not employed as county police officers or county corrections officers and of employees in the Department of Corrections shall be made from those applicants who have been certified by the Board as being qualified for appointment. Certification for appointment in one department shall not constitute certification for appointment in another department. All persons so appointed shall, at the time of their appointment, be not less than 21 years of age, or 20 years of age and have successfully completed 2 years of law enforcement studies at an accredited college or university. Any person appointed subsequent to successful completion of 2 years of such law enforcement studies shall not have power of arrest, nor shall he or she be permitted to carry firearms, until he or she reaches 21 years of age. In addition, all persons so appointed shall be not more than the maximum age limit fixed by the Board from time to time, be of sound mind and body, be of good moral character, be citizens of the United States, have not been convicted of a crime which the Board considers to be detrimental to the applicant's ability to carry out his or her duties, possess such prerequisites of training, education and experience as the Board may from time to time prescribe, and shall be required to pass successfully mental, physical, psychiatric and other tests and examinations as may be prescribed by the Board. Preference shall be given in such appointments to persons who have honorably served in the military or naval services of the United States. Before entering upon his or her duties, each deputy sheriff in the County Police Department shall execute a good and sufficient bond, payable to the People of the State of Illinois, in the penal sum of $1,000 and to the Sheriff of the County where he or she is employed in the sum of $10,000, conditioned on the faithful performance of his or her duties. All appointees shall serve a probationary period of 12 months and during that period may be discharged at the will of the Sheriff. However, civil service employees of the house of correction who have certified status at the time of the transfer of the house of correction to the County Department of Corrections are not subject to this probationary period, and they shall retain their job titles, such tenure privileges as are now enjoyed and any subsequent title changes shall not cause reduction in rank or elimination of positions.
(Source: P.A. 86-962.)

(55 ILCS 5/3-7009) (from Ch. 34, par. 3-7009)
Sec. 3-7009. Promotions. Promotion of deputy sheriffs in the County Police Department, full-time deputy sheriffs not employed as county police officers or county corrections officers, and of employees in the County Department of Corrections shall be made by the sheriff from those candidates who have been certified to him as being qualified for promotion. Certification for promotion in one department shall not constitute certification for promotion in another department. The Board shall make certifications for promotions on the basis of ascertained merit, experience and physical, mental and other tests and examinations. Those promoted shall serve a probationary period of 12 months and during that period may be reduced to their former rank at the will of the Board. Employees of the house of correction whose names, at the time of the transfer of the house of correction to the County Department of Corrections, appear on a civil service promotional register, shall retain the same status insofar as their eligibility to comparable positions in the employ of the County Department of Corrections is concerned.
(Source: P.A. 86-962.)

(55 ILCS 5/3-7010) (from Ch. 34, par. 3-7010)
Sec. 3-7010. Rules governing appointments and promotions. All appointments and promotions shall be made in accordance with the provisions of this Division and the rules and regulations of the Board without considering the political affiliation of any applicant.
(Source: P.A. 86-962.)

(55 ILCS 5/3-7011) (from Ch. 34, par. 3-7011)
Sec. 3-7011. Disciplinary measures. Disciplinary measures prescribed by the Board may be taken by the sheriff for the punishment of infractions of the rules and regulations promulgated by the Board. Such disciplinary measures may include suspension of any deputy sheriff in the County Police Department, any full-time deputy sheriff not employed as a county police officer or county corrections officer and any employee in the County Department of Corrections for a reasonable period, not exceeding 30 days, without complying with the provisions of Section 3-7012 hereof.
(Source: P.A. 86-962.)

(55 ILCS 5/3-7012) (from Ch. 34, par. 3-7012)
Sec. 3-7012. Removal, demotion or suspension. Except as is otherwise provided in this Division, no deputy sheriff in the County Police Department, no full-time deputy sheriff not employed as a county police officer or county corrections officer and no employee in the County Department of Corrections shall be removed, demoted or suspended except for cause, upon written charges filed with the Board by the Sheriff and a hearing before the Board thereon upon not less than 10 days' notice at a place to be designated by the chairman thereof. At such hearing, the accused deputy sheriff shall be afforded full opportunity to be heard in his or her own defense and to produce proof in his or her defense. The Board shall have the power to secure by its subpoena both the attendance and testimony of witnesses and the production of books and papers in support of the charges and for the defense. The fees of witnesses for attendance and travel shall be the same as the fees of witnesses before the circuit courts of this State, and shall be paid in the same manner as other expenses of the Board. Each member of the Board shall have the power to administer oaths or affirmations. If the charges against an accused deputy sheriff are established by a preponderance of evidence, the Board shall make a finding of guilty and order either removal, demotion, suspension for a period of not more than 180 days, or such other disciplinary punishment as may be prescribed by the rules and regulations of the Board which, in the opinion of the members thereof, the offense merits. Thereupon the sheriff shall direct such removal or other punishment as ordered by the Board and if the accused deputy sheriff refuses to abide by any such disciplinary order, the sheriff shall remove him or her forthwith.
In case of the neglect or refusal of any person to obey a subpoena issued by the Board, any circuit court or a judge thereof, upon application of any member of the Board, may order such person to appear before the Board and give testimony or produce evidence, and any failure to obey such order is punishable by the court as a contempt thereof.
The provisions of the Administrative Review Law, and all amendments and modifications thereof, and the rules adopted pursuant thereto, shall apply to and govern all proceedings for the judicial review of any order of the Board rendered pursuant to the provisions of this Section.
(Source: P.A. 86-962.)

(55 ILCS 5/3-7013) (from Ch. 34, par. 3-7013)
Sec. 3-7013. Political activities. No deputy sheriff in the County Police Department and no employee in the County Department of Corrections shall participate in any manner in the activities or interests of any political party or of any candidate for public office or for the nomination therefor, nor participate in any manner in any political campaign for the nomination or election of candidates for public office. Violation of any provision hereof shall be cause for removal of any deputy sheriff or employee so offending. Nothing contained herein shall be deemed to interfere with the right of any person to vote for any candidate and upon any issue as his reason and conscience may dictate.
(Source: P.A. 86-962.)

(55 ILCS 5/3-7014) (from Ch. 34, par. 3-7014)
Sec. 3-7014. Appropriations. A sufficient sum of money shall be appropriated each year by the county board to carry out the provisions of this Division in the county.
(Source: P.A. 86-962.)

(55 ILCS 5/3-7015) (from Ch. 34, par. 3-7015)
Sec. 3-7015. Investigations by Board. The Board shall investigate the enforcement of this Division and its rules, and the conduct and action of the appointees herein provided for. In the course of such investigation each member of the Board is empowered to administer oaths, and the Board has the power to secure by subpoena both the attendance and testimony of witnesses and the production of books and papers relevant to such investigations.
(Source: P.A. 86-962.)

(55 ILCS 5/3-7016) (from Ch. 34, par. 3-7016)
Sec. 3-7016. Certification of appointments, vacancies and findings. The Board shall certify to the county clerk or other auditing officers, all appointments to offices and places as may be classified, and all vacancies occurring therein, whether by dismissal, resignation, or death, and all findings made or approved by the Board under the provisions of Section 3-7012, that a person may be discharged from the classified service.
(Source: P.A. 86-962.)

(55 ILCS 5/3-7017) (from Ch. 34, par. 3-7017)
Sec. 3-7017. Payments of salaries or wages. No county clerk, comptroller or other auditing officer of the county shall approve the payment of, or be in any manner concerned in paying salary or wages to any person for services as an officer or employee of the county unless such person is occupying an office or place of employment according to the provisions of law and is entitled to payment.
(Source: P.A. 86-962.)

(55 ILCS 5/Div. 3-8 heading)

(55 ILCS 5/3-8001) (from Ch. 34, par. 3-8001)
Sec. 3-8001. Subtitle. This Division shall be subtitled the "Sheriff's Merit System Law".
(Source: P.A. 86-962.)

(55 ILCS 5/3-8002) (from Ch. 34, par. 3-8002)
Sec. 3-8002. Applicability and adoption. The county board of every county having a county police department merit board established under "The County Police Department Act", approved August 7, 1967, as amended (repealed), or a merit commission for sheriff's personnel established under Section 58.1 of "An Act to revise the law in relation to counties", approved March 31, 1874, as amended (repealed), shall adopt and implement the merit system provided by this Division and shall modify the merit system now in effect in that county as may be necessary to comply with this Division.
The county board of any county having a population of less than 1,000,000 which does not have a merit board or merit commission for sheriff's personnel may adopt and implement by ordinance the merit system provided by this Division. If the county board does not adopt such a merit system by an ordinance and if a petition signed by not fewer than 5% or 1000, whichever is less, of the registered electors of any such county is filed with the county clerk requesting a referendum on the adoption of a merit system for deputies in the office of the Sheriff, the county board shall, by appropriate ordinance, cause the question to be submitted to the electors of the county, at a special or general election specified in such ordinance, in accordance with the provisions of Section 28-3 of "The Election Code", approved May 11, 1943, as now or hereafter amended. Notice of the election shall be given as provided in Article 12 of such code. If a majority of those voting on the proposition at such election vote in favor thereof, the county board shall adopt and implement a merit system provided in this Division. When a merit board or merit commission for sheriff's personnel has been established in a county, it may be abolished by the same procedure in which it was established.
This Division does not apply to any county having a population of more than 1,000,000 nor to any county which has not elected to adopt the merit system provided by this Division and which is not required to do so under this Section.
(Source: P.A. 86-962.)

(55 ILCS 5/3-8003) (from Ch. 34, par. 3-8003)
Sec. 3-8003. Appointment of Merit Commission. Any ordinance providing for the adoption and implementation of a merit system under this Division shall provide for the appointment of a Sheriff's Office Merit Commission consisting of 3 or 5 members appointed by the sheriff with the approval of a majority of the members of the county board. If the sheriff fails to make the appointments within 60 days after the adoption of the ordinance, the members of the commission shall be appointed by the chairman of the county board with the approval of a majority of the members of the county board. No member of the commission shall hold a statutory partisan political office.
Of the initial appointments to a 3-member Commission, one shall be for a term of 2 years, one for a term of 4 years and one for a term of 6 years. Of the initial appointments to a 5-member Commission, one shall serve for a term of 2 years, one for a term of 3 years, one for a term of 4 years, one for a term of 5 years, and one for a term of 6 years. If a 3-member Commission is increased to a 5-member Commission, the additional members shall be appointed to serve for terms of 3 and 5 years, respectively. The respective successors of the initial members shall be appointed in the same manner as the original appointments for 6 year terms.
If a vacancy occurs in the office of a commissioner, the sheriff, with the approval of a majority of the members of the county board, shall appoint a suitable person to serve the unexpired portion of that commissioner's term. If the sheriff fails to appoint a person to fill the vacancy within 30 days, the chairman of the county board shall appoint a person to fill the unexpired portion of the term, with the approval of a majority of the members of the county board.
In a 3-member Commission, no more than 2 of the members appointed may be affiliated with the same political party. In a 5-member Commission, no more than 3 members may be affiliated with the same political party.
However, in any county which has created a merit board or merit commission for sheriff's employees under prior law, the members of that board or commission shall serve out the unexpired portions of their respective terms and shall carry out their duties in accordance with this Division.
(Source: P.A. 86-962.)

(55 ILCS 5/3-8004) (from Ch. 34, par. 3-8004)
Sec. 3-8004. Removal of Merit Commission. No member of a Merit Commission shall be removed except for palpable incompetence or malfeasance in office upon written charges filed by or at the direction of the sheriff or the county board and heard before the Board of Hearings provided for in this Section. The chief judge for the judicial circuit in which the county is situated and the 2 circuit judges who have longest held judicial office shall constitute the Board of Hearing. If 2 or more circuit judges have held judicial office for the same longest or next longest length of time, choice among those circuit judges shall be made by lot. If there are only 2 circuit judges in the circuit embracing the county, then those 2 judges shall select the third member of the Board of Hearing from among the circuit judges in contiguous circuits.
The Board of Hearings shall hear and determine the charges and its findings shall be final. If the charges are sustained, the member of the Commission so charged shall be forthwith removed from office by the Board of Hearings and the sheriff with the approval of a majority of the members of the county board shall thereupon proceed to fill the vacancy created by such removal. In any proceeding provided for in this Section, the Board of Hearings and each member thereof, shall have power to administer oaths and to compel by subpoena the attendance and testimony of witnesses and the production of books and papers.
(Source: P.A. 86-962.)

(55 ILCS 5/3-8005) (from Ch. 34, par. 3-8005)
Sec. 3-8005. Meetings; officers. As soon as practicable after the members of the Merit Commission have been appointed, the sheriff shall call the first meeting and they shall meet and organize by selecting a chairman, a vice chairman and a secretary. The initial officers and their successor shall be selected by the Commission from among its members for a term of 2 years or for the remainder of their term of office as a member of the Commission, whichever is shorter. Two members of a three-member Commission, or 3 members of a five-member Commission, shall constitute a quorum for the transaction of business. The Commission shall hold regular quarterly meetings and such other meetings as may be called by the Commission.
(Source: P.A. 86-962.)

(55 ILCS 5/3-8006) (from Ch. 34, par. 3-8006)
Sec. 3-8006. Appropriations. A sufficient sum of money shall be provided each year by the county board to carry out the provisions of this Division. The county board may establish per diem compensation for members of the Commission and shall allow reimbursement for reasonable and necessary expenses.
(Source: P.A. 86-962.)

(55 ILCS 5/3-8007) (from Ch. 34, par. 3-8007)
Sec. 3-8007. Duties and jurisdiction of commission. The Merit Commission shall have the duties, pursuant to recognized merit principles of public employment, of certification for employment and promotion, and, upon complaint of the sheriff or State's Attorney as limited in this Division, to discipline or discharge as the circumstances may warrant. All full time deputy sheriffs shall be under the jurisdiction of this Act and the county board may provide that other positions, including jail officers, as defined in "An Act to revise the law in relation to jails and jailers", approved March 3, 1874, as now or hereafter amended (repealed), shall be under the jurisdiction of the Commission. There may be exempted from coverage by resolution of the county board a "chief deputy" or "chief deputies" who shall be vested with all authorities granted to deputy sheriffs pursuant to Section 3-6015. "Chief Deputy" or "Chief Deputies" as used in this Section include the personal assistant or assistants of the sheriff whether titled "chief deputy", "undersheriff", or "administrative assistant".
(Source: P.A. 99-642, eff. 7-28-16.)

(55 ILCS 5/3-8008) (from Ch. 34, par. 3-8008)
Sec. 3-8008. Prior appointments. Notwithstanding anything in this Division to the contrary, any person certified pursuant to a merit system in effect before January 1, 1981 shall remain under the jurisdiction of the Commission. Any certified person appointed and serving before January 1, 1981 shall not be subject to the provisions of Section 3-8010.
(Source: P.A. 86-962.)

(55 ILCS 5/3-8009) (from Ch. 34, par. 3-8009)
Sec. 3-8009. Rules and regulations. Pursuant to recognized merit principles of public employment, the Commission shall formulate, adopt and put into effect, rules, regulations and procedures for its operation and the transaction of its business.
The Commission shall set standards and qualifications for each class.
(Source: P.A. 86-962.)

(55 ILCS 5/3-8010) (from Ch. 34, par. 3-8010)
Sec. 3-8010. Certification of applicants. The appointment of all personnel subject to the jurisdiction of the Merit Commission shall be made by the sheriff from those applicants who have been certified by the Commission as being qualified for appointment. A Commission may, by its rules and regulations, set forth the minimum requirements for appointment to any position. In addition, the Commission's review of any application may include examinations, investigations or any other method consistent with recognized merit principles, which in the judgment of the Commission is reasonable and practical for any particular classification. Different examining procedures may be set for the examinations in different classifications but all examinations in the same classification shall be uniform. However, the Merit Commission may by regulation provide that applicants who have served with another sheriff's office, a police department, or any other law enforcement agency, or who are graduate law enforcement interns as defined in the Law Enforcement Intern Training Act, may be exempt from one or more of the minimum requirements for appointment. Preference may be given in such appointments to persons who have honorably served in the military or naval services of the United States.
The sheriff shall make appointments from those persons certified by the Commission as qualified for appointment. If the sheriff rejects any person so certified, the sheriff shall notify the Commission in writing of such rejection.
The rules and regulations of a Commission shall provide that all initial appointees shall serve a probationary period of 12 months during which time they may be discharged at the will of the sheriff.
(Source: P.A. 92-83, eff. 7-12-01.)

(55 ILCS 5/3-8011) (from Ch. 34, par. 3-8011)
Sec. 3-8011. Certification for promotion. Whenever a position in a higher rank is to be filled, the Merit Commission shall certify to the sheriff the names of eligible persons who stand highest upon the promotional register for the rank to which the position belongs. The Commission shall make certifications for promotion on the basis of ascertained merit, seniority of service, and physical and other qualifying examinations.
The sheriff shall appoint from those whose names were certified. If the sheriff rejects all persons so certified, he shall state his reasons for such refusal in writing to the Commission.
All vacancies in all ranks of deputy sheriff above the lowest shall be filled by promotion, except that the Merit Commission may by regulation provide that a former sheriff may be appointed by a successor sheriff of the same county to any rank after he has been certified by the Commission or that applicants who have served with another sheriff's office, a police department, or any other law enforcement agency, may be given credit for time so served and may receive an initial appointment to a rank above the lowest.
Persons appointed to a higher rank shall be on probation in such higher rank for a period of 12 months. Such appointees may be demoted by the sheriff to their former rank at any time during the period of probation, if, in the opinion of the sheriff, they have failed to demonstrate the ability and the qualifications necessary to furnish satisfactory service.
(Source: P.A. 86-962.)

(55 ILCS 5/3-8012) (from Ch. 34, par. 3-8012)
Sec. 3-8012. Political affiliation. All appointments and promotions shall be made in accordance with the provisions of this Division and the rules and regulations of the Commission, without consideration of the political affiliation of any applicant.
(Source: P.A. 86-962.)

(55 ILCS 5/3-8013) (from Ch. 34, par. 3-8013)
Sec. 3-8013. Disciplinary measures. Disciplinary measures for actions violating either the rules and regulations of the Commission or the internal procedures of the sheriff's office may be taken by the sheriff. Such disciplinary measures may include suspension of any certified person for reasonable periods, not exceeding a cumulative 30 days in any 12-month period. However, on and after June 1, 2007, in any sheriff's office with a collective bargaining agreement covering the employment of department personnel, such disciplinary measures and the method of review of those measures shall be subject to mandatory bargaining, including, but not limited to, the use of impartial arbitration as an alternative or supplemental form of due process.
(Source: P.A. 95-136, eff. 1-1-08.)

(55 ILCS 5/3-8014) (from Ch. 34, par. 3-8014)
Sec. 3-8014. Removal, demotion or suspension. Except as is otherwise provided in this Division, no certified person shall be removed, demoted or suspended except for cause, upon written charges filed with the Merit Commission by the sheriff. Upon the filing of such a petition, the sheriff may suspend the certified person pending the decision of the Commission on the charges. After the charges have been heard, the Commission may direct that the person receive his pay for any part or all of this suspension period, if any.
The charges shall be heard by the Commission upon not less than 14 days' certified notice. At such hearing, the accused certified person shall be afforded full opportunity to be represented by counsel, to be heard in his own defense and to produce proof in his defense. Both the Commission and the sheriff may be represented by counsel. The State's Attorney of the applicable county may advise either the Commission or the sheriff. The other party may engage private counsel to advise it.
The Commission shall have the power to secure by its subpoena both the attendance and testimony of witnesses and the production of books and papers in support of the charges and for the defense. Each member of the Commission shall have the power to administer oaths.
If the charges against an accused person are established by the preponderance of evidence, the Commission shall make a finding of guilty and order either removal, demotion, loss of seniority, suspension for a period of not more than 180 days, or such other disciplinary punishment as may be prescribed by the rules and regulations of the Commission which, in the opinion of the members thereof, the offense justifies. If the charges against an accused person are not established by the preponderance of evidence, the Commission shall make a finding of not guilty and shall order that the person be reinstated and be paid his compensation for the suspension period, if any, while awaiting the hearing. The sheriff shall take such action as may be ordered by the Commission. However, on and after June 1, 2007, in any sheriff's office with a collective bargaining agreement covering the employment of department personnel, such disciplinary measures and the method of review of those measures shall be subject to mandatory bargaining, including, but not limited to, the use of impartial arbitration as an alternative or supplemental form of due process and any of the procedures laid out in this Section.
The provisions of the Administrative Review Law, and all amendments and modifications thereof, and the rules adopted pursuant thereto, shall apply to and govern all proceedings for the judicial review of any order of the Commission rendered pursuant to this Section. The plaintiff shall pay the reasonable cost of preparing and certifying the record for judicial review. However, if the plaintiff prevails in the judicial review proceeding, the court shall award to the plaintiff a sum equal to the costs paid by the plaintiff to have the record for judicial review prepared and certified.
(Source: P.A. 95-136, eff. 1-1-08.)

(55 ILCS 5/3-8015) (from Ch. 34, par. 3-8015)
Sec. 3-8015. Subpoenas; witnesses' fees; perjury. Any person who shall be served with a subpoena to appear and testify, or to produce books and papers, issued by the Merit Commission, or by any member thereof, and who shall refuse or neglect to appear, or to testify, or to produce books and papers relevant to such investigation, as commanded in the subpoena, shall be guilty of a Class B misdemeanor.
The fees of witnesses for attendance and travel shall be the same as the fees of witnesses before the circuit court of this State.
Any circuit court of this State, or any judge thereon, upon application of any member of the Commission, or any person acting under the orders of the Commission, may, in his discretion, compel the attendance of witnesses, the production of books and papers, and giving of testimony before the Commission by an Attachment for Contempt or otherwise in the same manner as production of evidence may be compelled before the court. Every person who, having taken oath or made affirmation before a member of the Commission, shall willfully swear or affirm falsehoods, shall be guilty of perjury and upon conviction shall be punished accordingly.
(Source: P.A. 86-962.)

(55 ILCS 5/3-8016) (from Ch. 34, par. 3-8016)
Sec. 3-8016. Reports to Merit Commission. The sheriff shall promptly notify the Merit Commission of all appointments, permanent or temporary, all promotions, suspensions, resignations or vacancies from any cause, and a record of the same shall be kept by the Commission. The sheriff shall prepare and furnish to the Commission annual efficiency reports for each person covered by merit system. The sheriff shall also furnish the Commission copies of all letters of commendation, academic achievements and reprimand and such other reports as the Commission may reasonably request.
(Source: P.A. 86-962.)

(55 ILCS 5/3-8017) (from Ch. 34, par. 3-8017)
Sec. 3-8017. Enforcement of orders. If any provision of this Division or any order of the Merit Commission is violated by any person, regardless of whether that person's employment is under the jurisdiction of the Division, the Commission may apply to the circuit court for relief by injunction, mandamus or any other proper relief. The State's Attorney of the county where the violation occurred shall prosecute such action. Whenever the State's Attorney for the county where a violation is alleged to have occurred refuses to prosecute the action, or fails to begin to prosecute such action within 30 days after the date the Commission brings the matter to his attention, the Commission may retain special counsel of its own choice to prosecute such action.
(Source: P.A. 86-962.)

(55 ILCS 5/3-8018) (from Ch. 34, par. 3-8018)
Sec. 3-8018. Multi-county operation. The county boards of 2 or more counties may, by enactment of uniform reciprocal ordinances consistent with this Division create a multi-county Merit Commission which shall be subject to this Division.
(Source: P.A. 86-962.)

(55 ILCS 5/Div. 3-9 heading)

(55 ILCS 5/3-9001) (from Ch. 34, par. 3-9001)
Sec. 3-9001. Oath; bond. Before entering upon the respective duties of their office, the state's attorneys shall each be commissioned by the governor, and shall take the following oath or affirmation:
I do solemnly swear (or affirm, as the case may be), that I will support the constitution of the United States and the constitution of the state of Illinois, and that I will faithfully discharge the duties of the office of state's attorney according to the best of my ability.
Each State's attorney shall also execute a bond, to the People of the State of Illinois, (or, if the county is self-insured, the county through its self-insurance program may provide bonding) with good and sufficient securities in the penal sum of $5,000, to be approved by the circuit court for his respective county, which approval shall be indorsed upon the bond. The bond, with the approval thereof indorsed, shall be entered of record in the circuit court, and then forwarded by the county clerk to the secretary of state, to be filed in his office. Each of the bonds shall be conditioned upon the faithful discharge of the duties of the office, and the paying over all moneys as provided by law, which bond shall run to and be for the benefit of the state, county, corporation or person injured by a breach of any of the conditions thereof.
(Source: P.A. 88-387.)

(55 ILCS 5/3-9002) (from Ch. 34, par. 3-9002)
Sec. 3-9002. Commencement of duties. The State's attorney shall enter upon the duties of his office on the first day in the month of December following his election on which the State's attorney's office is required, by statute or by action of the county board, to be open.
(Source: P.A. 86-962.)

(55 ILCS 5/3-9003) (from Ch. 34, par. 3-9003)
Sec. 3-9003. Additional bond. Whenever the circuit court shall deem the bond filed by any State's attorney insufficient, the circuit court may require additional bond, in any penalty not exceeding that specified in Section 3-9001.
(Source: P.A. 86-962.)

(55 ILCS 5/3-9004) (from Ch. 34, par. 3-9004)
Sec. 3-9004. Failure to give bond or take oath. If any person elected to the office of State's attorney shall fail to give bond, or take the oath required of him, within twenty days after he is declared elected, the office shall be deemed vacant, and if, being required to give additional bond, as provided in Section 3-9003 hereof, he fails to do so within twenty days after notice of such requirements, his office may, in the discretion of the governor, be declared vacant and filled as provided by law.
(Source: P.A. 86-962.)

(55 ILCS 5/3-9005) (from Ch. 34, par. 3-9005)
Sec. 3-9005. Powers and duties of State's attorney.
(a) The duty of each State's attorney shall be:
(1) To commence and prosecute all actions, suits,

indictments and prosecutions, civil and criminal, in the circuit court for his county, in which the people of the State or county may be concerned.

(2) To prosecute all forfeited bonds and

recognizances, and all actions and proceedings for the recovery of debts, revenues, moneys, fines, penalties and forfeitures accruing to the State or his county, or to any school district or road district in his county; also, to prosecute all suits in his county against railroad or transportation companies, which may be prosecuted in the name of the People of the State of Illinois.

(3) To commence and prosecute all actions and

proceedings brought by any county officer in his official capacity.

(4) To defend all actions and proceedings brought

against his county, or against any county or State officer, in his official capacity, within his county.

(5) To attend the examination of all persons brought

before any judge on habeas corpus, when the prosecution is in his county.

(6) To attend before judges and prosecute charges of

felony or misdemeanor, for which the offender is required to be recognized to appear before the circuit court, when in his power so to do.

(7) To give his opinion, without fee or reward, to

any county officer in his county, upon any question or law relating to any criminal or other matter, in which the people or the county may be concerned.

(8) To assist the attorney general whenever it may be

necessary, and in cases of appeal from his county to the Supreme Court, to which it is the duty of the attorney general to attend, he shall furnish the attorney general at least 10 days before such is due to be filed, a manuscript of a proposed statement, brief and argument to be printed and filed on behalf of the people, prepared in accordance with the rules of the Supreme Court. However, if such brief, argument or other document is due to be filed by law or order of court within this 10-day period, then the State's attorney shall furnish such as soon as may be reasonable.

(9) To pay all moneys received by him in trust,

without delay, to the officer who by law is entitled to the custody thereof.

(10) To notify, by first class mail, complaining

witnesses of the ultimate disposition of the cases arising from an indictment or an information.

(11) To perform such other and further duties as may,

from time to time, be enjoined on him by law.

(12) To appear in all proceedings by collectors of

taxes against delinquent taxpayers for judgments to sell real estate, and see that all the necessary preliminary steps have been legally taken to make the judgment legal and binding.

(13) To notify, by first-class mail, the State

Superintendent of Education, the applicable regional superintendent of schools, and the superintendent of the employing school district or the chief school administrator of the employing nonpublic school, if any, upon the conviction of any individual known to possess a certificate or license issued pursuant to Article 21 or 21B, respectively, of the School Code of any offense set forth in Section 21B-80 of the School Code or any other felony conviction, providing the name of the certificate holder, the fact of the conviction, and the name and location of the court where the conviction occurred. The certificate holder must also be contemporaneously sent a copy of the notice.

(b) The State's Attorney of each county shall have authority to appoint one or more special investigators to serve subpoenas and summonses, make return of process, and conduct investigations which assist the State's Attorney in the performance of his duties. In counties of the first and second class, the fees for service of subpoenas and summonses are allowed by this Section and shall be consistent with those set forth in Section 4-5001 of this Act, except when increased by county ordinance as provided for in Section 4-5001. In counties of the third class, the fees for service of subpoenas and summonses are allowed by this Section and shall be consistent with those set forth in Section 4-12001 of this Act. A special investigator shall not carry firearms except with permission of the State's Attorney and only while carrying appropriate identification indicating his employment and in the performance of his assigned duties.
Subject to the qualifications set forth in this subsection, special investigators shall be peace officers and shall have all the powers possessed by investigators under the State's Attorneys Appellate Prosecutor's Act.
No special investigator employed by the State's Attorney shall have peace officer status or exercise police powers unless he or she successfully completes the basic police training course mandated and approved by the Illinois Law Enforcement Training Standards Board or such board waives the training requirement by reason of the special investigator's prior law enforcement experience or training or both. Any State's Attorney appointing a special investigator shall consult with all affected local police agencies, to the extent consistent with the public interest, if the special investigator is assigned to areas within that agency's jurisdiction.
Before a person is appointed as a special investigator, his fingerprints shall be taken and transmitted to the Department of State Police. The Department shall examine its records and submit to the State's Attorney of the county in which the investigator seeks appointment any conviction information concerning the person on file with the Department. No person shall be appointed as a special investigator if he has been convicted of a felony or other offense involving moral turpitude. A special investigator shall be paid a salary and be reimbursed for actual expenses incurred in performing his assigned duties. The county board shall approve the salary and actual expenses and appropriate the salary and expenses in the manner prescribed by law or ordinance.
(c) The State's Attorney may request and receive from employers, labor unions, telephone companies, and utility companies location information concerning putative fathers and noncustodial parents for the purpose of establishing a child's paternity or establishing, enforcing, or modifying a child support obligation. In this subsection, "location information" means information about (i) the physical whereabouts of a putative father or noncustodial parent, (ii) the putative father or noncustodial parent's employer, or (iii) the salary, wages, and other compensation paid and the health insurance coverage provided to the putative father or noncustodial parent by the employer of the putative father or noncustodial parent or by a labor union of which the putative father or noncustodial parent is a member.
(d) For each State fiscal year, the State's Attorney of Cook County shall appear before the General Assembly and request appropriations to be made from the Capital Litigation Trust Fund to the State Treasurer for the purpose of providing assistance in the prosecution of capital cases in Cook County and for the purpose of providing assistance to the State in post-conviction proceedings in capital cases under Article 122 of the Code of Criminal Procedure of 1963 and in relation to petitions filed under Section 2-1401 of the Code of Civil Procedure in relation to capital cases. The State's Attorney may appear before the General Assembly at other times during the State's fiscal year to request supplemental appropriations from the Trust Fund to the State Treasurer.
(e) The State's Attorney shall have the authority to enter into a written agreement with the Department of Revenue for pursuit of civil liability under subsection (E) of Section 17-1 of the Criminal Code of 2012 against persons who have issued to the Department checks or other orders in violation of the provisions of paragraph (1) of subsection (B) of Section 17-1 of the Criminal Code of 2012, with the Department to retain the amount owing upon the dishonored check or order along with the dishonored check fee imposed under the Uniform Penalty and Interest Act, with the balance of damages, fees, and costs collected under subsection (E) of Section 17-1 of the Criminal Code of 2012 or under Section 17-1a of that Code to be retained by the State's Attorney. The agreement shall not affect the allocation of fines and costs imposed in any criminal prosecution.
(Source: P.A. 99-169, eff. 7-28-15; 99-642, eff. 7-28-16.)

(55 ILCS 5/3-9006) (from Ch. 34, par. 3-9006)
Sec. 3-9006. Internal operations of office; simultaneous county board tenure.
(a) Internal operations of the office. The State's Attorney shall control the internal operations of his or her office and procure the necessary equipment, materials, and services to perform the duties of that office.
(b) Simultaneous county board tenure. A duly appointed Assistant State's Attorney may serve as an Assistant State's Attorney and, simultaneously, serve as a county board member for a county located outside of the jurisdiction of the State's Attorney Office that he or she serves. An Assistant State's Attorney serving as a county board member is subject to any internal mechanisms established by the State's Attorney to avoid conflicts of interest in the performance of his or her duties as an Assistant State's Attorney.
(Source: P.A. 95-1014, eff. 12-15-08.)

(55 ILCS 5/3-9007) (from Ch. 34, par. 3-9007)
Sec. 3-9007. Home rule unit liquor tax ordinance; prosecutions. Where any county, municipality or other unit of local government has adopted any ordinance or other regulation imposing a tax upon the privilege of engaging in business as a manufacturer, importing distributor, retailer or distributor of beer, alcohol or other spirits, pursuant to its home rule powers under Article VII, Section 6 of the Constitution of the State of Illinois, nothing shall prohibit a State's attorney from prosecuting any offense under the Criminal Code of 1961 or the Criminal Code of 2012 which may also constitute a violation of the applicable ordinance or regulation.
(Source: P.A. 97-1150, eff. 1-25-13.)

(55 ILCS 5/3-9008) (from Ch. 34, par. 3-9008)
Sec. 3-9008. Appointment of attorney to perform duties.
(a) (Blank).
(a-5) The court on its own motion, or an interested person in a cause or proceeding, civil or criminal, may file a petition alleging that the State's Attorney is sick, absent, or unable to fulfill his or her duties. The court shall consider the petition, any documents filed in response, and if necessary, grant a hearing to determine whether the State's Attorney is sick, absent, or otherwise unable to fulfill his or her duties. If the court finds that the State's Attorney is sick, absent, or otherwise unable to fulfill his or her duties, the court may appoint some competent attorney to prosecute or defend the cause or proceeding.
(a-10) The court on its own motion, or an interested person in a cause or proceeding, civil or criminal, may file a petition alleging that the State's Attorney has an actual conflict of interest in the cause or proceeding. The court shall consider the petition, any documents filed in response, and if necessary, grant a hearing to determine whether the State's Attorney has an actual conflict of interest in the cause or proceeding. If the court finds that the petitioner has proven by sufficient facts and evidence that the State's Attorney has an actual conflict of interest in a specific case, the court may appoint some competent attorney to prosecute or defend the cause or proceeding.
(a-15) Notwithstanding subsections (a-5) and (a-10) of this Section, the State's Attorney may file a petition to recuse himself or herself from a cause or proceeding for any other reason he or she deems appropriate and the court shall appoint a special prosecutor as provided in this Section.
(a-20) Prior to appointing a private attorney under this Section, the court shall contact public agencies, including, but not limited to, the Office of Attorney General, Office of the State's Attorneys Appellate Prosecutor, or local State's Attorney's Offices throughout the State, to determine a public prosecutor's availability to serve as a special prosecutor at no cost to the county and shall appoint a public agency if they are able and willing to accept the appointment. An attorney so appointed shall have the same power and authority in relation to the cause or proceeding as the State's Attorney would have if present and attending to the cause or proceedings.
(b) In case of a vacancy of more than one year occurring in any county in the office of State's attorney, by death, resignation or otherwise, and it becomes necessary for the transaction of the public business, that some competent attorney act as State's attorney in and for such county during the period between the time of the occurrence of such vacancy and the election and qualification of a State's attorney, as provided by law, the vacancy shall be filled upon the written request of a majority of the circuit judges of the circuit in which is located the county where such vacancy exists, by appointment as provided in The Election Code of some competent attorney to perform and discharge all the duties of a State's attorney in the said county, such appointment and all authority thereunder to cease upon the election and qualification of a State's attorney, as provided by law. Any attorney appointed for any reason under this Section shall possess all the powers and discharge all the duties of a regularly elected State's attorney under the laws of the State to the extent necessary to fulfill the purpose of such appointment, and shall be paid by the county he serves not to exceed in any one period of 12 months, for the reasonable amount of time actually expended in carrying out the purpose of such appointment, the same compensation as provided by law for the State's attorney of the county, apportioned, in the case of lesser amounts of compensation, as to the time of service reasonably and actually expended. The county shall participate in all agreements on the rate of compensation of a special prosecutor.
(c) An order granting authority to a special prosecutor must be construed strictly and narrowly by the court. The power and authority of a special prosecutor shall not be expanded without prior notice to the county. In the case of the proposed expansion of a special prosecutor's power and authority, a county may provide the court with information on the financial impact of an expansion on the county. Prior to the signing of an order requiring a county to pay for attorney's fees or litigation expenses, the county shall be provided with a detailed copy of the invoice describing the fees, and the invoice shall include all activities performed in relation to the case and the amount of time spent on each activity.
(Source: P.A. 99-352, eff. 1-1-16.)

(55 ILCS 5/3-9009) (from Ch. 34, par. 3-9009)
Sec. 3-9009. Private fee and employment prohibited. The State's attorney shall not receive any fee or reward from or in behalf of any private person for any services within his official duties and shall not be retained or employed, except for the public, in a civil case depending upon the same state of facts on which a criminal prosecution shall depend.
(Source: P.A. 86-962.)

(55 ILCS 5/3-9010) (from Ch. 34, par. 3-9010)
Sec. 3-9010. State's Attorney serving 2 or more counties. Whenever the county boards of 2 or more counties desire that one State's attorney be elected to serve such counties, as authorized in Section 19 of Article VI of the Constitution, each such county board shall adopt a resolution to the effect that the question of electing one State's attorney for such counties be submitted to the electors of the respective counties at the next general election in November of an even-numbered year other than a year in which State's attorneys are regularly elected. Notice of the adoption of such resolution shall be certified to the county clerk of each of the counties and to any board of election commissioners in any of such counties, who shall submit the question to the voters in accordance with the general election law.
(Source: P.A. 86-962.)

(55 ILCS 5/3-9011) (from Ch. 34, par. 3-9011)
Sec. 3-9011. Form of proposition; election. The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall one State's Attorney YES
be elected to serve the counties ----------------------------
of .... and ....? NO
--------------------------------------------------------------
If a majority of the votes cast on the question in each county is in favor thereof, one State's attorney shall be elected for such counties at the next general election at which State's Attorneys are elected, and every four years thereafter.
(Source: P.A. 86-962.)

(55 ILCS 5/3-9012) (from Ch. 34, par. 3-9012)
Sec. 3-9012. Compensation. A State's attorney who serves 2 or more counties shall receive such compensation from the State Treasury as is provided by law for the State's attorney of a single county. He shall be paid by the counties such compensation as may be agreed upon by the county boards within the salary range prescribed by law applicable to a single county with a population equal to the combined population of the counties he serves. Unless the county boards agree upon a lesser amount, he shall be paid the highest permissible salary within such range. The amount to be paid by the counties shall be apportioned among them on the basis of their population. Seventy-five percent (75%) of the amount provided by law to be paid from the State treasury for the services of the State's attorney in the case of a single county is payable to each of the counties served by the same State's attorney, except that the amounts paid to those counties under this Section in any year may not exceed, in the aggregate, the annual salary paid to that State's attorney from both county and State funds, in which case reduction of the State's contribution to each county shall be reduced proportionately according to population of each participating county.
(Source: P.A. 86-962.)

(55 ILCS 5/3-9013)
Sec. 3-9013. Pension funds; job-related felony. If an employee who is covered under a retirement system or pension fund created under the Illinois Pension Code is convicted of a felony relating to or arising out of or in connection with the employment for which the employee is covered under the retirement system or pension fund, the State's Attorney must notify the board of trustees for that retirement system or pension fund.
(Source: P.A. 95-836, eff. 8-15-08.)

(55 ILCS 5/Div. 3-10 heading)

(55 ILCS 5/3-10001) (from Ch. 34, par. 3-10001)
Sec. 3-10001. Election of county treasurer; commencement of duties. In all counties there shall be an elected treasurer who shall hold office until his successor shall be qualified. He shall enter upon the duties of his office on the first day in the month of December following his election on which the office of the county treasurer is required, by statute or by action of the county board, to be open.
(Source: P.A. 86-962.)

(55 ILCS 5/3-10002) (from Ch. 34, par. 3-10002)
Sec. 3-10002. Oath. Each treasurer, before entering upon the duties of his office shall take and subscribe to the oath or affirmation prescribed by Section 3, Article XIII of the Constitution which shall be filed with the county clerk.
(Source: P.A. 86-962.)

(55 ILCS 5/3-10003) (from Ch. 34, par. 3-10003)
Sec. 3-10003. Bond; form. Each County treasurer, before he or she enters upon the duties of his or her office, shall also execute a bond (or, if the county is self-insured, the county through its self-insurance program may provide bonding) in such penalty and with such security as the county board shall deem sufficient, which bond in every county now having or which may hereafter have a population of 500,000 or more shall be in a penal sum of not less than $1,500,000. Such bond shall be in substance in the following form to-wit:
We, (A.B.), principal, and (C.D. and E.F.), sureties, all of the county of .... and State of Illinois, are obligated to the People of the State of Illinois in the penal sum of $...., for the payment of which, we obligate ourselves, each of us, our heirs, executors and administrators, successors and assigns.
The condition of the above bond is such, that if the above obligated (A.B.) shall perform all the duties which are or may be required by law to be performed by him or her, as treasurer of the county of .... in the time and manner prescribed or to be prescribed by law, and when he or she is succeeded in office, shall surrender and deliver over to his or her successor in office, all books, papers, moneys and other things belonging to the county, and appertaining to his or her office, except as hereinafter provided, then the above bond to be void; otherwise to remain in full force.
It is expressly understood and intended that the obligation of the above named sureties shall not extend to any loss sustained by the insolvency, failure or closing of any bank or trust company organized and operating under the laws of this State or of the United States wherein the principal has placed the funds in his custody or control, or any part thereof.
Dated (insert date).
Signed and delivered in the presence of (G.H.)

(55 ILCS 5/3-10004) (from Ch. 34, par. 3-10004)
Sec. 3-10004. Commission. The county treasurer shall be commissioned by the Governor.
(Source: P.A. 86-962.)

(55 ILCS 5/3-10005) (from Ch. 34, par. 3-10005)
Sec. 3-10005. Functions, powers and duties of treasurer. The treasurer has those functions, powers and duties as provided in the Sections following this Section and preceding Section 3-10006. He shall receive and safely keep the revenues and other public moneys of the county, and all money and funds authorized by law to be paid to him, and disburse the same pursuant to law. He shall appoint his deputies, assistants and personnel to assist him in the performance of his duties. His deputies shall take and subscribe the same oath for the discharge of their duties as is required of him, which oath shall be entered of record in the office of the county clerk. The Treasurer shall, in all cases, be responsible for the acts of his deputies. The functions and powers of the county treasurers shall be uniform in the various counties of this State.
(Source: P.A. 86-962.)

(55 ILCS 5/3-10005.1) (from Ch. 34, par. 3-10005.1)
Sec. 3-10005.1. Internal operations of office. The treasurer shall control the internal operations of his office and procure necessary equipment, materials and services to perform the duties of his office.
(Source: P.A. 86-962.)

(55 ILCS 5/3-10005.2) (from Ch. 34, par. 3-10005.2)
Sec. 3-10005.2. Monthly report of financial status. The treasurer shall file a monthly report with the county clerk and chairman of the county board summarizing the financial status of his office in such form as shall be determined by the county board.
(Source: P.A. 86-962.)

(55 ILCS 5/3-10005.3) (from Ch. 34, par. 3-10005.3)
Sec. 3-10005.3. Special funds. The treasurer may maintain the following special funds from which the county board shall authorize payment by voucher between board meetings:
(a) Overpayments.
(b) Reasonable amount needed during the succeeding accounting period to pay office expenses, postage, freight, express or similar charges.
(c) Fund to pay necessary travel, dues and other expenses incurred in attending workshops, educational seminars and organizational meetings established for the purpose of providing in-service training.
(d) Trust funds for such purposes as may be provided for by law.
(e) Such other funds as may be authorized by the county board. The treasurer shall make accounting monthly to the county board through the county clerk of all special funds maintained by him in the discharge of his duties.
(Source: P.A. 86-962.)

(55 ILCS 5/3-10005.4) (from Ch. 34, par. 3-10005.4)
Sec. 3-10005.4. Compensation of deputies and employees. Compensation of deputies and employees not otherwise provided for by law shall be fixed by the treasurer subject to budgetary limitations established by the county board.
(Source: P.A. 86-962.)

(55 ILCS 5/3-10005.5) (from Ch. 34, par. 3-10005.5)
Sec. 3-10005.5. Training program. Within 60 days after assuming office, each county treasurer shall apply to the State Comptroller for admission to the Comptroller's county treasurer training program. Each county treasurer shall complete that training program within one year after applying for admission to it. Each treasurer shall complete the training program at least once during his or her term of office. A county treasurer's failure to satisfactorily complete the training program, as evidenced by the State Comptroller's notification to the county board, shall subject the county treasurer to a penalty for neglect of duty as provided in Section 3-10021.
Each county treasurer shall be reimbursed for his or her reasonable expenses incurred in completing the training program from monies appropriated to the State Comptroller for that purpose.
(Source: P.A. 86-1446.)

(55 ILCS 5/3-10006) (from Ch. 34, par. 3-10006)
Sec. 3-10006. Prompt payment. Purchases made pursuant to this Division shall be made in compliance with the "Local Government Prompt Payment Act".
(Source: P.A. 86-962.)

(55 ILCS 5/3-10007) (from Ch. 34, par. 3-10007)
Sec. 3-10007. Annual stipend. In addition to all other compensation provided by law, every elected county treasurer, for additional duties mandated by State law, shall receive an annual stipend of (i) $5,000 if his or her term begins before December 1, 1998, (ii) $5,500 after December 1, 1998 and $6,500 after December 1, 1999 if his or her term begins on or after December 1, 1998 but before December 1, 2000, and (iii) $6,500 if his or her term begins December 1, 2000 or thereafter, to be annually appropriated from the Personal Property Tax Replacement Fund by the General Assembly to the Department of Revenue which shall distribute the awards in annual lump sum payments to every elected county treasurer. This annual stipend shall not affect any other compensation provided by law to be paid to elected county treasurers. No county board may reduce or otherwise impair the compensation payable from county funds to an elected county treasurer if such reduction or impairment is the result of his receiving an annual stipend under this Section.
(Source: P.A. 97-72, eff. 7-1-11.)

(55 ILCS 5/3-10008) (from Ch. 34, par. 3-10008)
Sec. 3-10008. Office hours. Except as otherwise provided in this Section, the county treasurer shall keep his office open and attend to the duties thereof from eight o'clock in the forenoon to five o'clock in the afternoon on each working day excepting such days as under law are legal holidays, and may close his office at 12 o'clock on Saturday of each week; Provided, that the county treasurer shall not be compelled to open his office before the hour of nine o'clock a. m. and, by permission of the county board, the treasurer may close his office all day Saturday: Provided, further, that, except with respect to the required office hours applicable to tax sales, the hours of opening and closing of the office of the county treasurer may be changed and otherwise fixed and determined by the county board of any county. Any such action taken by the county board shall be by an appropriate resolution passed at a regular meeting. Notwithstanding the provisions of this Section or any other provision of law, the county treasurer must keep his or her office open from 8:00 a.m. until 4:00 p.m. on the business day before the commencement of a tax sale held in the county pursuant to Division 3.5 of Article 21 of the Property Tax Code and during the same hours each day the tax sale is pending. A home rule unit may not regulate the hours employed by the county treasurer in a manner that is inconsistent with this Section. This Section is a limitation under subsection (i) of Section 6 of Article VII of the Illinois Constitution on the concurrent exercise by home rule units of powers and functions exercised by the State.
(Source: P.A. 97-557, eff. 7-1-12.)

(55 ILCS 5/3-10009) (from Ch. 34, par. 3-10009)
Sec. 3-10009. Deposit of public funds.
(a) In counties having a population of less than 150,000 the county board, when requested by the county treasurer, shall designate one or more banks, savings and loan associations, savings banks, or credit unions in which the funds and other public moneys in the custody of the county treasurer may be kept and when a bank, savings and loan association, savings bank, or credit union has been designated as a depository it shall continue as such until 10 days have elapsed after a new depository is designated and has qualified by furnishing the statements of resources and liabilities as is required by this Section. When a new depository is designated, the county board shall notify the sureties of the county treasurer of that fact, in writing, at least 5 days before the transfer of funds. The county treasurer shall be discharged from responsibility for all funds and moneys which he deposits in a depository so designated while such funds and moneys are so deposited.
No bank, savings and loan association, savings bank, or credit union shall receive public funds as permitted by this Section, unless it has complied with the requirements established pursuant to Section 6 of "An Act relating to certain investments of public funds by public agencies", approved July 23, 1943, as now or hereafter amended.
(b) In addition to any other investments or deposits authorized under this Code, counties are authorized to invest the funds and public moneys in the custody of the County Treasurer in accordance with the Public Funds Investment Act.
(Source: P.A. 97-129, eff. 7-14-11.)

(55 ILCS 5/3-10010) (from Ch. 34, par. 3-10010)
Sec. 3-10010. Books of account. Every county treasurer shall keep proper books of account whether mechanically, electronically or otherwise produced, used and maintained, and in whatever form such books of account may have by virtue of modern accounting machines and procedures, in which he shall keep a regular, just and true account of all moneys, revenues and funds received by him, stating particularly the kind of funds received, whether in gold, silver, county orders, jury certificates, auditor's warrants, or other funds authorized by law to be received as revenue, the time when, or whom, and on what account each particular sum in money or other funds was received; and also of all moneys, revenues and funds paid out by him agreeably to law, stating particularly the time when, to whom, and on what account payment is made. This Section is subject to the provisions of "The Local Records Act".
(Source: P.A. 86-962.)

(55 ILCS 5/3-10011) (from Ch. 34, par. 3-10011)
Sec. 3-10011. Inspection of books of account. Said books of account shall be free to the inspection of all persons wishing to examine the same.
(Source: P.A. 86-962.)

(55 ILCS 5/3-10012) (from Ch. 34, par. 3-10012)
Sec. 3-10012. County orders. When any county order is presented to him to be countersigned, the county treasurer shall personally countersign the same, and shall also enter in a book, to be kept by him for that purpose, its number, date and amount, and the name of the person to whom the same is payable, and when any such order is paid, he shall cancel the same, and note the fact opposite such entry. This Section is subject to the provisions of "The Local Records Act".
(Source: P.A. 86-962.)

(55 ILCS 5/3-10013) (from Ch. 34, par. 3-10013)
Sec. 3-10013. Orders to be filled up and authorized. The county treasurer shall not countersign any county order before the same is filled up, nor until he shall have examined the records of the county board, and ascertained that the issuing of such order is warranted thereby.
(Source: P.A. 86-962.)

(55 ILCS 5/3-10014) (from Ch. 34, par. 3-10014)
Sec. 3-10014. Payment of money. No money or funds shall be paid out of any county treasury, except in accordance with an order of the county board, or when payment is specially authorized by law to be made.
In counties which have delegated the authority to pay claims against the county, as provided by Section 1-6006, the County Treasurer may pay funds out of the County Treasury upon the order of the county officials designated to allow or disallow claims made against the county.
(Source: P.A. 86-962.)

(55 ILCS 5/3-10015) (from Ch. 34, par. 3-10015)
Sec. 3-10015. Report to county board. The county treasurer of each county shall report to the county board, at each regular term thereof, the amount of money, county orders, jury certificates and other funds he may have received from every source, since his last accounting, stating by whom, on what account and at what time paid into the treasury; and also the amount of all payments from the treasury, stating particularly to whom, on what account and at what time paid out; also the amount of money, county orders, jury certificates and other funds in his hands.
(Source: P.A. 86-962.)

(55 ILCS 5/3-10016) (from Ch. 34, par. 3-10016)
Sec. 3-10016. Inspection of reports. Said reports shall be filed and preserved in the office of the county clerk, and be free to the inspection of any person wishing to examine the same.
(Source: P.A. 86-962.)

(55 ILCS 5/3-10017) (from Ch. 34, par. 3-10017)
Sec. 3-10017. Account and settlement. The county treasurer shall, at any time when required by the county board, render an account and make settlement with the county.
(Source: P.A. 86-962.)

(55 ILCS 5/3-10018) (from Ch. 34, par. 3-10018)
Sec. 3-10018. Half-yearly settlements. It shall be the duty of the county board, at least once every six months, to examine the books of account of the treasurer, and count the funds, and make settlement with the county treasurer, and the county clerk shall enter on the records of the county board the amount and kinds of funds found to be in the treasury at such time.
(Source: P.A. 86-962.)

(55 ILCS 5/3-10019) (from Ch. 34, par. 3-10019)
Sec. 3-10019. Examination under oath. The county board of each county shall have power at any time to examine the county treasurer under oath, touching any matter in regard to the faithful discharge of his duty.
(Source: P.A. 86-962.)

(55 ILCS 5/3-10020) (from Ch. 34, par. 3-10020)
Sec. 3-10020. Removal for cause; other vacancy. If any county treasurer shall neglect or refuse to render an account, or make settlement at any time when required by law, or refuse to answer any question regarding the operation of the county treasurer's office propounded to him by the county board, or refuse to provide the county board with any requested information concerning the accounts maintained by the county treasurer's office, provided the requests are for information that the county treasurer is required by law to maintain and in a format already maintained by the county treasurer, or is a defaulter, and in arrears with the county, or is guilty of any other misconduct in his office, the county board may remove him from office, and the presiding officer of the county board, with the advice and consent of the county board, may appoint some suitable person to perform the duties of treasurer until his successor is elected, or appointed and qualified; or if by reason of the death or resignation of the county treasurer, or other cause, the said office shall become vacant, then the vacancy shall be filled as provided in The Election Code by appointment of some suitable person to perform the duties of treasurer, until a county treasurer is elected or appointed and qualified. Provided, that in case any county treasurer is called into the active military service of the United States, the appointee shall perform and discharge all the duties of the county treasurer in such county during the time such county treasurer is in the active military service of the United States, and such county treasurer so appointed shall possess all the powers and discharge all the duties of a regularly elected county treasurer under the laws of this State, and shall be paid the same compensation as provided by law for the county treasurer of the county, apportioned as to the time of service, and such appointment and all authority thereunder shall cease upon the discharge of said county treasurer from such active military service of the United States; and provided further, that the office of county treasurer shall not be deemed to be vacant during the time the said county treasurer is in the active military service of the United States. The person so appointed, shall give bond and security, as required by law of the county treasurer.
(Source: P.A. 95-871, eff. 8-21-08.)

(55 ILCS 5/3-10021) (from Ch. 34, par. 3-10021)
Sec. 3-10021. Neglect of duty; penalty. If any treasurer of any county in this State shall neglect or refuse to perform any of the duties required of him by this Division, he shall forfeit a sum of not less than $50, and not exceeding $1,000, according to the nature and aggravation of the offense, to be recovered by indictment in the circuit court of the proper county or by a civil action, by any person who shall sue therefor, one-half to the person suing, and the other half to the proper county.
(Source: P.A. 86-962.)

(55 ILCS 5/Div. 3-11 heading)

(55 ILCS 5/3-11001) (from Ch. 34, par. 3-11001)
Sec. 3-11001. Terms construed. The terms mentioned in this Section as used in this Division shall, unless the same be inconsistent with the context, be construed as follows:
The term "county treasurer" shall include the county treasurer when acting as such or in any other official capacity incident to his incumbency of the office of county treasurer.
The term "county moneys" shall include all moneys to whomsoever belonging, received by or in possession or control of the incumbent of the office of county treasurer when acting as such or in any other official capacity incident to his incumbency of the office of county treasurer.
The term "county clerk" shall be construed to mean the county comptroller in any county in which provision for a county comptroller shall have been made by law.
(Source: P.A. 86-962.)

(55 ILCS 5/3-11002) (from Ch. 34, par. 3-11002)
Sec. 3-11002. Designation of depositories.
(a) In counties having a population of more than 150,000 the county board, when requested by the County Treasurer, shall designate one or more banks, savings and loan associations, savings banks, or credit unions in which the funds and other public moneys in the custody of the County Treasurer may be kept and when a bank, savings and loan association, savings bank, or credit union has been designated as a depository it shall continue as such until 10 days have elapsed after a new depository is designated and has qualified by furnishing the statements of resources and liabilities as is required by this Section. When a new depository is designated, the county board shall notify the sureties of the County Treasurer of that fact, in writing, at least 5 days before the transfer of funds. The County Treasurer shall be discharged from responsibility for all funds and moneys which he deposits in a depository so designated while such funds and moneys are so deposited.
No bank, savings and loan association, savings bank, or credit union shall receive public funds as permitted by this Section, unless it has complied with the requirements established pursuant to Section 6 of "An Act relating to certain investments of public funds by public agencies", approved July 23, 1943, as now or hereafter amended.
(b) In addition to any other investments or deposits authorized under this Code, counties are authorized to invest the funds and public moneys in the custody of the County Treasurer in accordance with the Public Funds Investment Act.
(Source: P.A. 97-129, eff. 7-14-11.)

(55 ILCS 5/3-11003) (from Ch. 34, par. 3-11003)
Sec. 3-11003. Classification of funds. For the purpose of establishing a control over the withdrawal, in accordance with the provisions of this Division, of all county moneys deposited in any bank, savings and loan association, savings bank, or credit union, as hereinafter required, such moneys are hereby classified as follows:
Class A. All taxes and special assessments received by the county treasurer in his capacity as ex officio county collector or ex officio town collector, and held by him pending distribution to the several governments or authorities entitled to receive the same, shall be known as "Class A" funds.
Class B. All other moneys belonging to the State of Illinois or to any political or corporate subdivision thereof, except the county, shall be known as "Class B" funds.
Class C. All moneys belonging to the county in its corporate capacity shall be known as "Class C" funds.
Class D. All other county moneys as defined in Section 3-11001 shall be known as "Class D" funds.
(Source: P.A. 97-129, eff. 7-14-11.)

(55 ILCS 5/3-11004) (from Ch. 34, par. 3-11004)
Sec. 3-11004. Deposits by county treasurer. It shall be the duty of the county treasurer of such county to deposit daily, in separate accounts in accordance with the classification set forth in Section 3-11003, to the credit of the county treasurer of such county, in one or more banks, savings and loan associations, savings banks, or credit unions as shall have been selected and designated under the terms of this Division and as shall have complied with the requirements thereof, all county moneys as defined in Section 3-11001, received by him during banking hours, and also all such county moneys as he may have received on the day previous after banking hours.
(Source: P.A. 97-129, eff. 7-14-11.)

(55 ILCS 5/3-11004.1)
Sec. 3-11004.1. Posting requirements for uncashed checks. No later than 60 days after the effective date of this amendatory Act of the 96th General Assembly, for the purpose of assisting Cook County residents in reclaiming uncashed checks issued by Cook County, the Cook County Treasurer must post on the Cook County Treasurer's official website information related to uncashed checks issued in the regular course of county business to Cook County residents. The Cook County Treasurer must also post the procedure for a person to receive a replacement check. The checks must be for an amount of $5 or more. This Section applies only to a check that remains uncashed by the payee for no less than one year and no more than 5 years from its issue date.
Cook County may not provide notice of uncashed checks in a manner inconsistent with the provisions of this Section. This Section is a limitation under subsection (i) of Section 6 of Article VII of the Illinois Constitution on the concurrent exercise by home rule units of powers and functions exercised by the State.
(Source: P.A. 96-1159, eff. 1-1-11.)

(55 ILCS 5/3-11005) (from Ch. 34, par. 3-11005)
Sec. 3-11005. Earnings from investments and deposits. All earnings accruing on any investments or deposits made by the County Treasurer whether acting as such or as County Collector, of county monies as in Section 3-11001 is defined, shall be credited to and paid into the County Treasury for the benefit of the county corporate fund to be used for county purposes, except as provided otherwise in the Local Governmental Tax Collection Act, and except where by specific statutory provisions such earnings are directed to be credited to and paid to a particular fund.
(Source: P.A. 86-962.)

(55 ILCS 5/3-11006) (from Ch. 34, par. 3-11006)
Sec. 3-11006. Investment of county moneys; release of private funds in custody of county treasurer.
(a) All county moneys shall be invested in one or more of the following: (1) interest-bearing savings accounts, interest-bearing certificates of deposit or interest-bearing time deposits constituting direct obligations of any bank as shall have been selected and designated under the terms of this Division and as shall have complied with the requirements thereof; (2) shares or other forms of securities legally issuable by savings and loan associations incorporated under the laws of this State or any other state or under the laws of the United States, provided such shares or securities are insured by the Federal Savings and Loan Insurance Corporation; (3) bonds, notes, certificates of indebtedness, treasury bills or other securities now or hereafter issued, which are guaranteed by the full faith and credit of the United States of America as to principal and interest; (4) short term discount obligations of the Federal National Mortgage Association; and (5) dividend-bearing share accounts, share certificate accounts, or class of share accounts of a credit union chartered under the laws of this State or the laws of the United States, provided the accounts of that credit union are insured by applicable law and the credit union's principal office is located within the State of Illinois. The expressed judgment of the county treasurer as to the time when any county moneys will be required for expenditure or be redeemable is final and conclusive. Privately owned funds held in the custody of a county treasurer must be released to the appropriate party at the earliest reasonable time, but in no case exceeding 31 days, after the private party becomes entitled to the receipt of them.
(b) In addition to any other investments or deposits authorized under this Code, all counties are authorized to invest county moneys in accordance with the Public Funds Investment Act.
(Source: P.A. 97-129, eff. 7-14-11.)

(55 ILCS 5/3-11007) (from Ch. 34, par. 3-11007)
Sec. 3-11007. Monthly report of investments and deposits. On the twenty-eighth day of each month the county treasurer shall publish a report disclosing the investments and deposits of county moneys as of the first day of that month. The report shall list, under the name of each bank, savings and loan association, savings bank, or credit union in which the county treasurer maintains an account or investment, each separate account or investment maintained in that institution, the amount of each such account or investment, the rate of interest of each such account or investment, and the term of maturity of each such account or investment. The report shall also disclose the total cost and average rate of interest of all other investments of county moneys. A copy of the report shall be transmitted to each member of the county board, and the report shall be a public record.
(Source: P.A. 97-129, eff. 7-14-11.)

(55 ILCS 5/3-11008) (from Ch. 34, par. 3-11008)
Sec. 3-11008. Withdrawals. When county moneys have been deposited in any such depository they shall be withdrawn therefrom only in the following manner: Funds designated in Section 3-11003 as "Class A" funds and as "Class B" funds shall be withdrawn only upon checks or drafts signed by the County Treasurer and payable to the order of the State Treasurer or the other proper authorities or persons entitled by law to receive the same; funds designated in said Section 3-11003 as "Class C" funds shall be withdrawn only upon checks or drafts signed by the county treasurer and supported by warrants signed by the County Clerk and countersigned by the president or chairman of the county board; funds designated in said Section 3-11003 as "Class D" funds shall be withdrawn only upon checks or drafts signed by the County Treasurer and payable to persons entitled to receive the same; Provided, however, that subject to the limitations hereinafter set forth in Section 3-11011, the County Treasurer shall have the power to withdraw such county moneys from any depository in the cases provided for and under the circumstances stated in Sections 3-11009 and 3-11010, and, provided further, that the provisions of this Division regarding the proper payees of checks or drafts shall not be construed to obligate any depository to investigate or determine the right of any payee to receive payment or any check or draft of the County Treasurer.
(Source: P.A. 86-962.)

(55 ILCS 5/3-11009) (from Ch. 34, par. 3-11009)
Sec. 3-11009. Petty cash fund. For the purpose of enabling the county treasurer to pay in cash such warrants and other demands as may be presented to him for payment in cash, he is hereby authorized to withhold from the daily deposit of funds required of him under Section 3-11004, or to withdraw from the one or more banks, savings and loan associations, savings banks, or credit unions holding such county moneys on deposit, upon check or draft payable to his own order as county treasurer, such amounts as will enable him to maintain a petty cash fund sufficient to meet the daily demand for the purpose herein indicated: Provided, however, that the amount of said petty cash fund shall at no time exceed the sum of $5,000 in counties having fewer than 1,000,000 inhabitants or the sum of $200,000 in counties having 1,000,000 or more inhabitants. The county treasurer shall keep proper records of such petty cash fund, showing the amounts so withheld or withdrawn by him daily and the amounts paid out by him in cash from day to day. Such records shall be open to the inspection of all persons wishing to examine the same.
(Source: P.A. 97-129, eff. 7-14-11.)

(55 ILCS 5/3-11010) (from Ch. 34, par. 3-11010)
Sec. 3-11010. Equalization and transfer of deposits. For the purpose of facilitating the equalization or apportionment of the amount of the balances on deposit with the several depositories and the speedy transfer of money from one depository to another in case of necessity, the county treasurer is hereby authorized to draw checks or drafts against any deposit made by him under the terms of this Division. Each draft or check so drawn shall be payable to the order of the county treasurer, and shall indicate upon its face that it is drawn only for deposit in a bank, savings and loan association, savings bank, or credit union authorized under the provisions of this Division to receive county moneys.
(Source: P.A. 97-129, eff. 7-14-11.)

(55 ILCS 5/3-11011) (from Ch. 34, par. 3-11011)
Sec. 3-11011. Designation of active depository. Of the banks, savings and loan associations, savings banks, or credit unions which may have been so designated as depositories, one shall be designated from time to time by the county treasurer as the active bank, depository, savings and loan association, savings bank, or credit union for a period of not more than one month at a time. The county board shall have power, if it sees fit, to require that no bank, savings and loan association, savings bank, or credit union whose aggregate capital stock and surplus is less than a certain specified amount shall be named as the active bank, savings and loan association, savings bank, or credit union. During such period the county treasurer shall draw all of his checks to pay warrants and other demands drawn upon him upon such active bank, savings and loan association, savings bank, or credit union: Provided, however, that the county treasurer shall have power to withdraw county moneys from any depository for the purposes stated in Section 3-11010: And, provided, further, that during such period drafts and checks against deposit of funds designated by Section 3-11003 hereof as "Class A" funds and "Class B" funds may be drawn upon other than the active bank, savings and loan association, savings bank, or credit union.
(Source: P.A. 97-129, eff. 7-14-11.)

(55 ILCS 5/3-11012) (from Ch. 34, par. 3-11012)
Sec. 3-11012. Record of deposits. The county treasurer shall keep in his office a record showing the date and aggregate amount received by him daily on account of each class of funds designated in Section 3-11003, and also his accounts with each depository, which accounts shall show daily the date and amount of each deposit, the date and amount of each withdrawal, and the balance on deposit. Each such account shall also show the date and amount of each interest payment received by or credited to the county treasurer and the rate of interest at which such payment was computed. Said record and all contracts with depositories shall be open to the inspection of all persons wishing to examine the same.
(Source: P.A. 86-962.)

(55 ILCS 5/3-11013) (from Ch. 34, par. 3-11013)
Sec. 3-11013. Annual report of interest received. The county treasurer shall make to the county clerk an annual report, under oath, of all interest received by the county treasurer or credited to the county treasurer by any bank, savings and loan association, savings bank, or credit union, in which is deposited any county moneys, and at the time of making such report the county treasurer shall pay into the county treasury for the benefit of the county the aggregate amount of all interest so received by or credited to him, as shown by said report. Such report shall show the name of each bank or depository where any county moneys are deposited.
(Source: P.A. 97-129, eff. 7-14-11.)

(55 ILCS 5/3-11014) (from Ch. 34, par. 3-11014)
Sec. 3-11014. Cost of bonds to be paid by county. The premium on all bonds required of the county treasurer in any official capacity by the provisions of this Division if the surety thereon shall be a surety company or companies authorized to do business in this State under the laws thereof, shall be paid out of the county treasury: Provided, however, that the amount of said premium shall not exceed one-half of one per cent per annum of the amount of said bond.
(Source: P.A. 86-962.)

(55 ILCS 5/3-11015) (from Ch. 34, par. 3-11015)
Sec. 3-11015. Liability of treasurer. The county treasurer shall be discharged from responsibility for all moneys deposited by him pursuant to the terms of this Division, with any depository or depositories who may be named and shall qualify in accordance with the terms thereof: Provided, that nothing in this Division contained shall be construed in any manner to change or affect the liability of treasurers having depositories under and in accordance with the terms of this Division, except that such treasurers shall be discharged from liability for moneys so deposited by them in such depositories while such moneys so deposited are in the custody of any such depository.
(Source: P.A. 86-962.)

(55 ILCS 5/3-11016) (from Ch. 34, par. 3-11016)
Sec. 3-11016. Expenses of suit by or against treasurer. All reasonable expenses incurred by the county treasurer in prosecuting or defending suits or actions brought by or against him in any official capacity shall be paid out of the county treasury.
(Source: P.A. 86-962.)

(55 ILCS 5/3-11017) (from Ch. 34, par. 3-11017)
Sec. 3-11017. No retention of compensation other than salary. The county treasurer shall retain no fees, commissions or other compensation whatsoever, except his salary or other compensation fixed by law, for his services when acting as such county treasurer or in any other official capacity incident to his incumbency of that office. All fees, perquisites and emoluments (above the amount of such salary or other compensation fixed by law) shall be paid into the county treasury.
(Source: P.A. 86-962.)

(55 ILCS 5/3-11018) (from Ch. 34, par. 3-11018)
Sec. 3-11018. Payment of interest or fees on deposits. No bank, savings and loan association, savings bank, or credit union holding county moneys deposited therewith by the county treasurer in accordance with the provisions in this Division, or otherwise, and no officer of any such bank, savings and loan association, savings bank, or credit union, or other person, shall pay to, withhold for the benefit of, or contract in any manner for the payment to such county treasurer, or to any other person for him, of any interest or other fee, perquisite or emolument, on account of the deposit of such county moneys, except such interest as shall be paid to such county treasurer for the benefit of the county.
(Source: P.A. 97-129, eff. 7-14-11.)

(55 ILCS 5/3-11019) (from Ch. 34, par. 3-11019)
Sec. 3-11019. No personal profit; penalty. The making of a personal profit or emolument by the incumbent of the office of county treasurer or by any other county officer out of any county moneys by loaning, depositing or otherwise using or disposing of the same in any manner whatsoever, shall be deemed a Class 3 felony. Any county officer or other person who wilfully violates any provision of this Division, other than that above specified in this Section, or who wilfully neglects or refuses to perform any duty imposed upon such person by the terms of this Division, shall be guilty of a Class 4 felony.
(Source: P.A. 86-962.)

(55 ILCS 5/3-11020) (from Ch. 34, par. 3-11020)
Sec. 3-11020. Applicability to counties. This Division and all of the provisions thereof shall apply in every county of this State now containing, or which may hereafter contain, more than 150,000 inhabitants.
(Source: P.A. 86-962.)

(55 ILCS 5/Div. 3-12 heading)

(55 ILCS 5/3-12001) (from Ch. 34, par. 3-12001)
Sec. 3-12001. Creation or abolition of Personnel Policy Commission. The County Board of any county having a population of 350,000 or more but less than 1,000,000 inhabitants as determined by the last preceding federal census, may by ordinance create a Personnel Policy Commission.
If the county board does not by ordinance create a Personnel Policy Commission pursuant to the provisions of this Division, a petition may be filed with the county clerk, signed by not less than 1% of the registered voters of the county, requesting the submission to a referendum of the following proposition: shall the county board of..... county create a Personnel Policy Commission pursuant to the provisions of Division 3-12 of the Counties Code?
If such a petition is filed, the county clerk shall submit the proposition to the voters at an election to be held in accordance with the general election law.
If a majority of the voters voting on the proposition vote in favor of it, the county board shall, by ordinance, create a Personnel Policy Commission pursuant to the provisions of this Division.
At any time after the creation of a Personnel Policy Commission pursuant to this Division, a petition may be filed with the county clerk, signed by not less than 1% of the registered voters of the county, requesting the submission to a referendum of the following proposition: shall the county board of..... county abolish the Personnel Policy Commission established pursuant to the provisions of Division 3-12 of the Counties Code?
The election authority shall submit the proposition to the voters at an election to be held in accordance with the general election law.
If a majority of the voters voting on the proposition vote in favor of it, the county board shall, by ordinance, abolish such Personnel Policy Commission.
(Source: P.A. 86-962.)

(55 ILCS 5/3-12002) (from Ch. 34, par. 3-12002)
Sec. 3-12002. Definitions. The following words and terms found in this Division have the meaning defined in this Section unless the context clearly indicates that a different meaning is intended.
(a) Appointing authority: the officer, individual, board or group, who by law or legally delegated authority, has the authority to appoint or to remove personnel from positions as county employees.
(b) Appointment: the offer and the acceptance of employment in the county service.
(c) Board: a county board.
(d) Class: one or more positions sufficiently similar with respect to duties and responsibilities that the same descriptive title may be used with clarity to designate each of said positions; that the same minimum qualifications are appropriate for the performance of each such position; that the same test of fitness may be used to rank applicants on the basis of merit; and that the same schedule of pay may be applied to all such similar positions.
(e) Classification plan: a list of the classes in the classified service by official title. For each class, a specification shall be prepared which shall set forth the duties, responsibilities and authority thereof, and the minimum qualifications necessary for entry into any of the positions in the class.
(f) Classified service: all positions and employees in the county service subject to the provisions of this Division.
(g) Commission: the County Personnel Policy Commission established under this Division.
(h) County: the County government.
(i) Department: a county governmental unit under the control of an appointing authority which has a separate operating budget approved by the Board.
(j) Director: Director of the County Personnel Department.
(k) Eligible: a person who has attained a passing score on an examination for a specific class.
(l) Employee: a person who is paid a wage, salary or stipend from public monies in accordance with official entries on a county payroll.
(m) List of eligibles: the persons who have met the minimum requirements for entry into a class.
(n) Part-time employee: an employee who works less than 30 hours per week.
(o) Permanent employee: any employee in the classified service who has satisfactorily completed the probationary period and has been so certified by the appointing authority.
(p) Personnel department: the personnel director and the employees under the director's supervision.
(q) Position: a specific employment whether occupied or vacant, involving duties requiring the services of one person.
(r) Probation: a specified period of employment following appointment, reemployment, transfer, promotion or demotion; it is the final step in the examination process during which work performance of an employee is evaluated.
(s) Promotion: a change in the assignment of an employee from a position in one class to a position in another class having a higher range of pay.
(t) Suspension: the temporary separation of an employee from his/her position for disciplinary reasons.
(u) Temporary employee: an employee who by prearrangement works at a given position for not more than 4 months per year.
(v) Unclassified service: all positions in the county service which are exempt from the provisions of this Division and from the rules pertaining thereto.
(Source: P.A. 86-962.)

(55 ILCS 5/3-12003) (from Ch. 34, par. 3-12003)
Sec. 3-12003. Classified and unclassified service. The county service shall be divided into the classified and unclassified service. All offices and positions of the county shall be in the classified service unless specially designated as being in the unclassified service by this Division. Positions in the unclassified service shall include the following:
(1) officials elected at large in the county and up to three chief assistants to each such elected official;
(2) department managers;
(3) officials and employees whose appointment and removal is otherwise provided by law;
(4) attorneys;
(5) chief deputies, assistant chief deputies, first assistants to department managers and second assistants to department managers, according to the following standards:
a. in offices of fewer than 20 full time employees, one chief deputy or first assistant to the department manager;
b. in offices of more than 20 people, the chief deputy or first assistant and the assistant chief deputy or second assistant;
(6) private secretaries to all those exempted persons except attorneys below the rank of second assistant; and
(7) all part-time or temporary employees.
(Source: P.A. 86-962.)

(55 ILCS 5/3-12004) (from Ch. 34, par. 3-12004)
Sec. 3-12004. Membership of commission. (a) There shall be a Personnel Policy Commission consisting of 5 members selected from the general public by the county board chairman with the consent of the county board.
(b) From the membership of the Personnel Policy Commission the county board chairman shall select a chairman of the commission.
(c) Appointments to the Personnel Policy Commission shall be made as follows:
(1) two members shall be appointed for a term ending the first Monday of July, 1979;
(2) two members shall be appointed for a term ending the first Monday of July, 1980;
(3) one member shall be appointed for a term ending the first Monday of July, 1981;
(4) thereafter, not later than the first Tuesday of June, each member shall be appointed in the same manner for a term of 3 years, except that any person appointed to fill a vacancy occurring prior to the expiration of a term shall be appointed in the same manner for the remainder of the term. Each member of the commission shall hold office until his successor is appointed and qualified. The Personnel Policy Commission shall meet at such time and place as shall be specified by call of the commission chairman. At least one meeting shall be held quarterly; three members shall constitute a quorum for the transaction of business. Commission members shall serve without compensation; however, they shall be reimbursed for travel and other necessary and reasonable expenses in accordance with the established procedures of the county.
(d) Commission members shall be subject to the following qualifications restrictions:
a. not more than 3 members shall be of the same political party;
b. no commissioner shall hold another lucrative office or employment under the United States, the State of Illinois or any municipal corporation or political division thereof;
c. no commissioner shall be a member of any local, state or national committee of a local political party or an officer or member of standing committees of any partisan political group or organization;
d. no commissioner can be a candidate for any partisan elective public office;
e. commissioners may be removed from office by the county board chairman, with the consent of the county board, for neglect of duty or malfeasance in office.
(e) The county board shall make appropriations from the general fund to meet the estimated cost of administering the provisions of this resolution.
(f) The Director of Personnel shall serve as executive secretary of the Personnel Policy Commission.
(Source: P.A. 86-962.)

(55 ILCS 5/3-12005) (from Ch. 34, par. 3-12005)
Sec. 3-12005. Powers and duties of commission. The commission shall:
(a) be empowered to promulgate and amend rules, pertaining to the merit employment system, within the scope of Section 3-12007. Such rules and amendments thereto, upon adoption by majority vote of the commission, shall be submitted through the county board chairman to the county board and shall become effective 60 days thereafter unless the board enacts a resolution of non-acceptance within that time.
(b) by its rules, provide for promotion on the basis of ascertained merit, examination and seniority, and provide, where practicable, that vacancies shall be filled by promotion. The commission shall submit to the appointing authority the names of not more than 5 applicants for each promotion.
(c) review any grievance or disciplinary action concerning an employee where appealed by such employee, and issue a final determination.
(d) investigate or require the Director of Personnel to investigate any matter, as it considers necessary, concerning the management of county personnel.
(e) make periodic recommendations and reports as required by the county board.
(f) perform such other duties as may be expressly set forth in this Division and in the regulations adopted pursuant thereto.
(Source: P.A. 86-962.)

(55 ILCS 5/3-12006) (from Ch. 34, par. 3-12006)
Sec. 3-12006. Director of Personnel. The Director of Personnel shall be a person experienced in the field of personnel administration, particularly in the application of merit principles and scientific methods to public employment, and shall be appointed by the county board chairman with the advice and consent of the county board.
In addition to other duties as may be imposed by the Personnel Policy Commission, the duties of the Director of Personnel shall be to:
(a) apply and carry out the provisions of this Division and the rules and regulations adopted hereunder;
(b) be empowered to establish a system of examinations and procedures for appointment and removal of employees and other persons subject to the merit employment system;
(c) prepare a register for each grade or class of positions of the persons whose general average standing upon examination is not less than the minimum fixed by the commission and who are otherwise eligible, listing each person in order of relative excellence;
(d) be empowered to establish and carry out appropriate penalties, limited to dismissal, demotion, or suspension, for violations of Sections 3-12009, 3-12010 or 3-12011;
(e) attend meetings of the Personnel Policy Commission, act as executive secretary, and keep minutes of its proceedings;
(f) establish and maintain a roster of all employees in the county classified service showing class title, pay or status and other pertinent data;
(g) subject to county board approval, appoint such employees of the personnel department and such special assistants as may be necessary to carry out effectively the provisions of this resolution;
(h) develop, in cooperation with appointing authorities and others, programs for improvement of employee effectiveness, including but not limited to training, safety, health, counseling welfare and handling of grievances;
(i) review as necessary the operation and effect of this Division and of the rules promulgated pursuant to this Division and report findings and recommendations to the Commission;
(j) encourage and exercise leadership in the development of effective administration with the county agencies, departments and institutions; and
(k) perform such other lawful acts which the Director of Personnel may consider necessary or desirable to carry out the purposes of this Division.
(Source: P.A. 86-962.)

(55 ILCS 5/3-12007) (from Ch. 34, par. 3-12007)
Sec. 3-12007. Proposed rules for classified service. (a) The Director of Personnel shall prepare and submit to the commission proposed rules for the classified service. The director shall give at least 10 days' notice to the heads of all departments or agencies affected and they shall be given an opportunity, upon their request, to appear before the commission to express their views thereon before action is taken by the commission.
(b) The rules, as adopted pursuant to subsection (a) of Section 3-12005 shall provide for:
(1) preparation, maintenance and revision of a position classification plan for all positions in the classified service, based upon the similarity of duties performed and responsibilities assumed, so that the same qualifications may reasonably be required and the same schedule of pay may be applied to all positions in the same class. Each position authorized by the Board shall be allocated by the director to the proper class and assigned to the appropriate pay range for that class.
(2) promotion which shall give appropriate consideration to the applicant's qualifications, record of performance, seniority, and conduct. Vacancies shall be filled by promotion whenever practicable and in the best interest of the county service, and preference may be given to employees within the department in which the vacancy occurs.
(3) open competitive examinations to determine the relative fitness of applicants for the respective competitive positions.
(4) competitive selection of employees for all classes in the classified service.
(5) establishment of lists of eligibles for appointment and promotion, upon which lists shall be placed the names of successful candidates in the order of their relative excellence in the respective examinations. The duration of eligible lists for initial appointment shall be for no more than one year unless extended by the director for not more than one additional year; lists of eligibles for promotion shall be maintained for as long as the tests on which they are based are considered valid by the director.
(6) certification by the director to the appointing authorities of not more than the top 5 names from the list of eligibles for a single vacancy.
(7) rejection of candidates who do not comply with reasonable job requirements in regard to such factors as age, physical condition, training and experience, or who are addicted to alcohol or narcotics or have been guilty of infamous or disgraceful conduct or are illegal aliens.
(8) periods of probationary employment. During the initial probation period following appointment any employee may be discharged or demoted without charges or hearing except that any applicant or employee, regardless of status, who has reason to believe that he/she has been discriminated against because of religious opinions or affiliation, or race, sex, or national origin in any personnel action may appeal to the commission in accordance with the provisions of this Division or in appropriate rules established by the commission pursuant to subsection (a) of Section 3-12005.
(9) provisional employment without competitive examinations when there is no appropriate eligible list available. No person hired as a provisional employee shall continue on the county payroll longer than 6 months per calendar year nor shall successive provisional appointments be allowed.
(10) transfer from a position in one department to a position in another department involving similar qualifications, duties, responsibilities and salary.
(11) procedures for authorized reinstatement within one year of persons who resign in good standing.
(12) layoff by reason of lack of funds or work or abolition of the position, or material changes in duties or organization, and for the layoff of nontenured employees first, and for the reemployment of permanent employees so laid off, giving consideration in both layoff and reemployment to performance record and seniority in service.
(13) keeping records of performance of all employees in the classified service.
(14) suspension, demotion or dismissal of an employee for misconduct, inefficiency, incompetence, insubordination, malfeasance or other unfitness to render effective service and for the investigation and hearing of appeals of any employee recommended for suspension, demotion or dismissal by a department head for any of the foregoing reasons.
(15) establishment of a plan for resolving employee grievances and complaints, including an appeals procedure.
(16) hours of work, holidays and attendance regulations, and for annual, sick and special leaves of absence, with or without pay, or at reduced pay.
(17) development of employee morale, safety and training programs.
(18) establishment of a period of probation, the length of which shall be determined by the complexity of the work involved, but which shall not exceed one year without special written approval from the commission.
(19) such other rules, not inconsistent with this Division, as may be proper and necessary for its enforcement.
(Source: P.A. 86-962.)

(55 ILCS 5/3-12008) (from Ch. 34, par. 3-12008)
Sec. 3-12008. Permanent status of incumbent employees. Upon the initial implementation of this Division, incumbent employees may obtain permanent status as follows:
(a) Employees holding positions in the county classified service who have satisfactorily completed their prescribed probationary period shall, upon the certification of the manager or head of the agency or department in which they are employed, be continued in their positions in the classified service without examination.
(b) Employees holding positions in the county classified service for less than their prescribed probationary period shall, upon certification of the manager or head of the agency or department in which they are employed, be continued in their positions in the classified service without examination until they shall have satisfactorily completed their prescribed probationary period.
The salaries of incumbent employees in both the above-described categories shall not be reduced as a result of the adoption of this Division.
(Source: P.A. 86-962.)

(55 ILCS 5/3-12009) (from Ch. 34, par. 3-12009)
Sec. 3-12009. Political activity by employees. (a) No employee shall:
(1) Use any political endorsement in connection with any appointment to a position in the county classified service, or
(2) Use or promise to use any official authority or influence for the purpose of influencing the vote or political action of any person or for any consideration.
(b) Any person in the county service who violates any of the provisions of this Section shall be subject to such penalties as are determined by the commission and promulgated in the merit employment system rules,
(c) The provisions of this Section shall be construed as subordinate to any federal prohibitions against political activity by employees in the county classified service.
(Source: P.A. 86-962.)

(55 ILCS 5/3-12010) (from Ch. 34, par. 3-12010)
Sec. 3-12010. Unlawful discrimination prohibited. (a) No unlawful discrimination as that term is defined in the Illinois Human Rights Act, shall be exercised in any manner by any county official, appointing authority or employee.
(b) The Illinois Human Rights Act applies to the employment practices of county officials, appointing authorities, and employees.
(Source: P.A. 86-962.)

(55 ILCS 5/3-12011) (from Ch. 34, par. 3-12011)
Sec. 3-12011. Certain statements and acts prohibited. (a) No person shall make any false statement, certificate, mark, rating or report with regard to any test, certification or appointment made under any provision of this Division or in any manner commit or attempt to commit any fraud preventing the impartial execution of this Division.
(b) No person shall, directly or indirectly, give, render, pay, offer, solicit or accept any money, service or other valuable consideration for or on account of any appointment, proposed appointment, promotion or proposed promotion to, or any advantage in, a position in the county classified service.
(c) No employee in the personnel department, examiner, or other person shall defeat, deceive or obstruct any person in his right to examination, eligibility, certification or appointment under this resolution, or furnish to any person any special or secret information for the purpose of affecting the rights or prospects of any persons with respect to employment in the county classified service.
(d) No person shall discharge, degrade or promote or in any manner change the official rank or compensation of any person in the classified service or subject to this Division, or promise or threaten to do so, for giving or withholding or neglecting to make any contribution of money or any other valuable thing for any party or political purpose, or for rendering, refusing or neglecting to render any party or political service.
(Source: P.A. 86-962.)

(55 ILCS 5/3-12012) (from Ch. 34, par. 3-12012)
Sec. 3-12012. Cooperation with governmental agencies. The Director of Personnel, acting in behalf of the county board, shall, as practicable, cooperate with other governmental agencies charged with public personnel administration in conducting examinations, training personnel, and establishing lists from which eligibles shall be certified for appointment, for promotion and for interchange of personnel.
(Source: P.A. 86-962.)

(55 ILCS 5/3-12013) (from Ch. 34, par. 3-12013)
Sec. 3-12013. Violations; prosecution. Any person who wilfully or through culpable negligence violates this Division, or any commission, examiner, agent or employee of the commission, or any applicant who wilfully or through culpable negligence violates any rule promulgated under this Division, shall be punished by a fine of not less than $50 nor more than $1,000, or by imprisonment in a penal institution other than the penitentiary for a term not exceeding 6 months, or both.
All prosecutions for violations of this Division shall be instituted and conducted by the State's Attorney of the county where the offense occurred. In the case of conviction under this Division, the office or position held by the person convicted shall be considered vacant.
(Source: P.A. 91-357, eff. 7-29-99.)

(55 ILCS 5/Div. 3-13 heading)

(55 ILCS 5/3-13001) (from Ch. 34, par. 3-13001)
Sec. 3-13001. Account of fees received by county officers. Every county officer of counties of the first and second classes who collects fees shall, in a book to be kept for that purpose, keep a full, true and minute account of all the fees and emoluments of his or her office, designating in corresponding columns, the amount of all fees and emoluments earned, and all payments received on account thereof, and showing the name of each person or persons paying fees, and the amount received from each person, and shall also keep an account of all expenditures made by him or her on account of clerk hire, stationery, fuel, and other expenses, for keeping which book no fees shall be allowed to such officer.
Every such officer of counties of the first and second classes, shall, on the first day of June and December of each year, make to the chairman of the county boards, a return in writing of all the fees and emoluments of his or her office, of every name and character, which report shall show the gross amount of the earnings of the office, and the total amount of receipts of whatever name and character, and all necessary expenses for clerk hire, stationery, fuel and other expenses for the half year ending at the time of such report, or the portion thereof.
The county boards, in counties of the first and second class, shall carefully audit and examine such report, and ascertain the exact balance of such fees, if any, held by any such officer, and shall order that such officer shall pay over such moneys to the county treasurer, whose receipt therefor shall be evidence of the settlement, by such officer of such report.
Every such report shall be signed and verified by the affidavit of the officer making the same, which affidavit shall be substantially of the following form:
"STATE OF ILLINOIS,
County of ....
I, ...., do solemnly swear, that the foregoing account is, in all respects, just and true, according to my best knowledge and belief; and that I have neither received, directly or indirectly, nor directly or indirectly agreed to receive or be paid, for my own or another's benefit, any other moneys, article or consideration than therein stated. ........................ Signed and sworn to before me on (insert date). ......................." (Source: P.A. 91-357, eff. 7-29-99.)

(55 ILCS 5/3-13002) (from Ch. 34, par. 3-13002)
Sec. 3-13002. Books of account; violations. In counties of the third class, there shall be formulated, installed and regulated in offices of every county officer, (hereinafter referred to as "county officers") by and under the direction of the county board of the counties of the third class, a uniform system of books of account, forms, reports and records, which system of books of account, forms, reports and records, and no other, shall be used by such county officers of the counties of the third class herein named, in compiling the reports hereinafter provided for to be made by them and in keeping a true and accurate account of fees received, and all other transactions of the business of their respective offices.
The system of books of accounts, forms, reports and records may be altered, changed or amended from time to time by the county boards of the counties of the third class, or under their authority, and, when so altered, changed or amended shall be used by the county officers of counties of the third class in lieu of the books of account, forms, reports and records then in use.
The county boards in counties of the third class are hereby authorized and empowered to audit the said books of account, forms, reports and records, containing the record of the fees received, and all other transactions of the county officers at any time and for the purpose of so doing, the county board in counties of the third class, or anyone by such boards authorized to do so, are hereby vested with power and authority to enter the said offices of such county officers of the counties of the third class at all times, and have free and unrestricted access to all of the books, papers, forms, records and reports, used by the county officers named herein, in recording the receipt of fees received by them, and of all other business of their respective offices for the purpose of so auditing, checking, compiling or copying the reports, provided hereinafter to be made to the county boards of counties of the third class.
The county officers in the counties of the third class shall, on the first day of June and December of each and every year, make and transmit a report in writing under oath to the county board of counties of the third class upon such forms as may be prescribed by the board for that purpose, and, if the board in such counties does not prescribe a form for such report, then, the county officers named herein shall make a report under oath in the same manner as is provided for in counties of the first and second class.
The report so provided to be made and transmitted to the county board of counties of the third class, by the provisions of this Division, shall forthwith be audited by the county board or under its authority, and, if found correct, the same shall be forthwith approved and also attested by some one authorized by it so to do, and if, after the same is audited, same is found correct, the county officer so making the report shall be notified in writing, by the county board, in such counties that the same has been audited and found correct and so attested; and if, after auditing, the county board is unable to approve the same, the county officer so making the same shall be forthwith notified in writing that the report, giving the date thereof, by him or her filed, is incorrect, and the notification shall state wherein the same is incorrect, and that the county board is unable to approve the same.
The county officers named herein, in making their report, as provided for herein, shall in no case include in the report any item previously reported, but shall make a separate report of all fees and emoluments which have previously been returned not received and which have been paid during the half year previous to making any such report, designating them as in other cases and indicating in what half year the same were earned. Nothing in this provision shall be construed as depriving the county boards of counties of the third class of the authority to prescribe forms to the county officers in counties of the third class, to be used by them in reporting such fees.
The county boards in counties of all classes shall have full authority in their respective meetings, to inspect, examine and audit the records, feebooks, books, papers, forms, memoranda and reports of any county officer in which fees are charged or recorded and in which is kept any minutes or records of the business of their respective offices for the purpose of checking, auditing and correcting the accounts rendered by the county officers.
All fees, perquisites and emoluments received by said county officers in counties of the first and second classes shall be paid into the county treasury, and every county officer in counties of the third class, shall pay into the county treasury at the end of each current month all fees received by him or her during the said month which, under the constitution of this State, he is required to pay into the county treasury.
Provided that in counties of the first and second classes all excess fees of the county officers paid into the county treasury as above provided shall be placed in a separate fund to be known as "county officers fund" and used for the purpose of paying any of the necessary expenses of the several county officers, including stationery, printing and office supplies when bills for the payment thereof have been properly allowed by the county board, and after the thirtieth day of November of each year any unexpended moneys which were paid into such fund during the preceding year shall be accredited to the general fund of the county.
The county treasurer in all counties, shall keep a book for the purpose of entering all fees received by him or her, in which shall be entered and set forth particularly the amount of fees received, from whom and when received, which book shall be subject to the inspection of the county boards.
Any officer who fails or refuses to permit county boards or any one authorized by such boards, to have free and unrestricted access to books, papers, records and memoranda, as provided for herein, or fails or refuses to make the payments to the county treasurer, as herein provided, or fails or refuses to produce books for inspection or fails or refuses to make the semi-annual report, as herein provided, shall be guilty of a petty offense. And any officer named herein, who fails to enter fees in a book, as required by this Division, or to use the books, forms, reports and records, as provided herein to be used by them in counties of the third class, or who makes a false entry of the same, or who falsifies a semi-annual report, shall be deemed guilty of a petty offense of malfeasance in office, for each offense, 1/2 of such fine to be paid to the complainant and 1/2 to the county treasurer.
All acts or portions of acts in conflict with this are hereby repealed.
(Source: P.A. 86-962.)

(55 ILCS 5/Div. 3-14 heading)

(55 ILCS 5/3-14001) (from Ch. 34, par. 3-14001)
Sec. 3-14001. Appointment of officers and employees; salaries and bond. All officers and employees of the county of Cook, in the classification hereinafter provided for, except those whose election or appointment is otherwise provided for by law, and except those enumerated in Section 3-14022, shall be appointed by the president of the board, according to the provisions of this Section. The salaries or rate of compensation of all officers and employees of said county, when not otherwise provided by law, shall be fixed by the board of commissioners and shall be fixed prior to the adoption of the annual appropriation, and shall not be changed during the year for which the appropriation is made. The board of commissioners shall also determine whether any or what amount of bond any officer or employee shall give.
(Source: P.A. 86-962.)

(55 ILCS 5/3-14002) (from Ch. 34, par. 3-14002)
Sec. 3-14002. Position-classification agency. The Board of Commissioners shall have the authority to create a position-classification agency and to delegate to such agency the power to establish and maintain a position-classification and compensation plan for all county employees except those whose election or appointment is otherwise provided for by law and except those enumerated in Section 3-14022. Without limitation as to the generality hereof the authority of such agency shall also extend to the offices of the Clerk of the Circuit Court, Sheriff, County Treasurer, Recorder, Coroner, Jury Commissioners, Public Defender, County Clerk, State's Attorney, County Assessor, Board of Appeals and Superintendent of Schools.
(Source: P.A. 86-962.)

(55 ILCS 5/3-14002.5)
Sec. 3-14002.5. Power to deduct wages for debts.
(a) Upon receipt of notice from the comptroller of a municipality with a population of 500,000 or more, the Cook County Forest Preserve District, the Chicago Park District, the Metropolitan Water Reclamation District, the Chicago Board of Education, or a housing authority of a municipality with a population of 500,000 or more that a debt is due and owing the municipality, the Cook County Forest Preserve District, the Chicago Park District, the Metropolitan Water Reclamation District, the Chicago Transit Authority, the Chicago Board of Education, or the housing authority by an employee of a county with a population of 3,000,000 or more, the county may withhold, from the compensation of that employee, the amount of the debt that is due and owing and pay the amount withheld to the municipality, the Cook County Forest Preserve District, the Chicago Park District, the Metropolitan Water Reclamation District, the Chicago Transit Authority, the Chicago Board of Education, or the housing authority; provided, however, that the amount deducted from any one salary or wage payment shall not exceed 25% of the net amount of the payment.
(b) Before the county deducts any amount from any salary or wage of an employee under this Section, the municipality, the Cook County Forest Preserve District, the Chicago Park District, the Metropolitan Water Reclamation District, the Chicago Transit Authority, the Chicago Board of Education, or the housing authority shall certify that (i) the employee has been afforded an opportunity for a hearing to dispute the debt that is due and owing the municipality, the Cook County Forest Preserve District, the Chicago Park District, the Metropolitan Water Reclamation District, the Chicago Transit Authority, the Chicago Board of Education, or the housing authority and (ii) the employee has received notice of a wage deduction order and has been afforded an opportunity for a hearing to object to the order.
(c) For purposes of this Section:
(1) "Net amount" means that part of the salary or

wage payment remaining after the deduction of any amounts required by law to be deducted.

(2) "Debt due and owing" means (i) a specified sum of

money owed to the municipality, the Cook County Forest Preserve District, the Chicago Park District, the Metropolitan Water Reclamation District, the Chicago Transit Authority, the Chicago Board of Education, or the housing authority for services, work, or goods, after the period granted for payment has expired, or (ii) a specified sum of money owed to the municipality, the Cook County Forest Preserve District, the Chicago Park District, the Metropolitan Water Reclamation District, the Chicago Transit Authority, the Chicago Board of Education, or the housing authority pursuant to a court order or order of an administrative hearing officer after the exhaustion of, or the failure to exhaust, judicial review.

(d) Nothing in this Section is intended to affect the power of a county to withhold the amount of any debt that is due and owing the county by any of its employees.
(Source: P.A. 92-109, eff. 7-20-01.)

(55 ILCS 5/3-14003) (from Ch. 34, par. 3-14003)
Sec. 3-14003. Department of construction, maintenance and operation. The Board of Commissioners shall have the authority to create and maintain a department of construction, maintenance and operation to which may be assigned such powers as the board may deem necessary for the proper construction, maintenance and operation of all buildings owned or controlled by the County and used for County purposes.
(Source: P.A. 86-962.)

(55 ILCS 5/3-14004) (from Ch. 34, par. 3-14004)
Sec. 3-14004. Department of central services. The Board of Commissioners shall have the authority to create and maintain a department of central services to which may be assigned such powers as the Board may deem necessary for the proper functioning of the County government.
(Source: P.A. 86-962.)

(55 ILCS 5/3-14005) (from Ch. 34, par. 3-14005)
Sec. 3-14005. Budget department. The board of commissioners shall create and maintain a budget department to prepare an executive budget for the County of Cook as directed by the president. The department shall be headed by a budget director, who shall be appointed by the president with the advice and consent of the board of commissioners.
(Source: P.A. 86-962.)

(55 ILCS 5/3-14006) (from Ch. 34, par. 3-14006)
Sec. 3-14006. Creation of bureau of administration. The Board of Commissioners of Cook County shall create and maintain a bureau of administration which shall be headed by a chief administrative officer appointed by the president with the approval of the board. The bureau shall consist of the department of budget, the department of personnel, the department of management services, and the department of county planning.
Each department mentioned respectively has and shall exercise the powers, duties, responsibilities, functions and authority provided by law for those purposes or functions.
(Source: P.A. 86-962.)

(55 ILCS 5/3-14007) (from Ch. 34, par. 3-14007)
Sec. 3-14007. Chief administrative officer. The chief administrative officer shall be a professional administrator experienced in public administration. He shall serve at the pleasure of the president and until his successor has been appointed and confirmed. Neither his political beliefs nor his residence shall be factors when a candidate is under consideration for the position of chief administrative officer.
(Source: P.A. 86-962.)

(55 ILCS 5/3-14008) (from Ch. 34, par. 3-14008)
Sec. 3-14008. Powers and duties of chief administrative officer. The chief administrative officer shall be responsible for the management and direction of the bureau of administration and of any other agency, function, or matter the county board may assign to him from time to time. He shall be under the policy direction and the control of the president and the county board, and his administrative actions shall be in conformance with the laws and in accordance with the decisions and authorization of the president and the board. He shall be privileged to attend all meetings of the county board and its committees with the right to participate in discussions but with no right to vote. The chief administrative officer has all the powers and shall exercise all the duties granted elsewhere in this Code to the Board of Commissioners of Cook County with respect to the preparation of county budgets or budget estimates and the administration of county budget appropriations including Sections 6-24002, 6-24003 and 6-24010. He shall carry out a continuing review of all county departments, agencies, operations and needs, and shall, at his discretion or when requested, make recommendations with respect to any or all matters relevant thereto.
(Source: P.A. 86-962.)

(55 ILCS 5/3-14009) (from Ch. 34, par. 3-14009)
Sec. 3-14009. Department of management services. The department of management services shall encompass systems and procedures, planning of data processing, administrative analysis, and related management staff services, including any additional relevant responsibilities that the county board may prescribe.
(Source: P.A. 86-962.)

(55 ILCS 5/3-14010) (from Ch. 34, par. 3-14010)
Sec. 3-14010. Department of Data Processing. The Board of Commissioners has authority to create and maintain a Department of Data Processing to which may be assigned such powers as the County Board may deem necessary for the proper functioning of County government. This department has authority to service all County departments, offices and agencies established under the Board of Commissioners. The Board of Commissioners may enter into agreements with constitutional officers of county government for such services by the Department of Data Processing within the respective offices of such elected county officers. The department shall be headed by a Director, who shall be appointed by the President with the advice and consent of the Board of Commissioners.
(Source: P.A. 90-655, eff. 7-30-98.)

(55 ILCS 5/3-14011) (from Ch. 34, par. 3-14011)
Sec. 3-14011. Civil service commission. The president of the county board shall at the first regular meeting of the first day after July, A. D. 1895, appoint three persons, who shall constitute and be known as the civil service commission of said county; one for a term ending on the first Monday of December, A. D. 1895; one for a term ending on the first Monday of December, A. D. 1896; one ending on the first Monday of December, A. D. 1897, and until their respective successors are appointed and qualified. And at the respective dates above named, or soon thereafter, the president shall in like manner appoint one person as the successor, or a commission, whose term shall then expire, to serve as a commissioner for three years, and until his successor is in like manner appointed and qualified. Two commissioners shall constitute a quorum. All appointments to such commission, both original and to fill vacancies, shall be so made that not more than two members shall at the time of appointment be members of the same political party. Said commissioner shall hold no other lucrative office or employment under the United States, the State of Illinois, or any municipal corporation or political division thereof. Each commissioner, before entering upon the duties of his office, shall take the oath prescribed by the Constitution of this State.
(Source: P.A. 86-962.)

(55 ILCS 5/3-14012) (from Ch. 34, par. 3-14012)
Sec. 3-14012. Removal of commissioners; vacancy. The president may, in his discretion, remove any commissioner for incompetence, neglect of duty or malfeasance in office. The president shall, at the next regular meeting, report in writing any such removal to the board, with his reasons therefor. Any vacancy in the office of civil service commissioner shall be filled by appointment by the president.
(Source: P.A. 86-962.)

(55 ILCS 5/3-14013) (from Ch. 34, par. 3-14013)
Sec. 3-14013. Classification of offices and places. Said commissioners shall classify all the offices and places of employment in said county with reference to the examination hereinafter provided for, except those offices and places mentioned in Section 3-14022. The offices and places so classified by the commission shall constitute the classified civil service of said county, and no appointments to any of such offices or places or removals therefrom shall be made except under and according to the rules hereinafter mentioned.
(Source: P.A. 86-962.)

(55 ILCS 5/3-14014) (from Ch. 34, par. 3-14014)
Sec. 3-14014. Rules. Said commission shall make rules to carry out the purposes of this Division, and for examinations, appointments and removals in accordance with its provisions, and the commission may, from time to time, make changes in the original rules.
(Source: P.A. 86-962.)

(55 ILCS 5/3-14015) (from Ch. 34, par. 3-14015)
Sec. 3-14015. Publication of rules and effective date. All rules made as hereinbefore provided, and all changes therein, shall forthwith be printed for distribution by said commission; and the commission shall give notice of the place or places where said rules may be obtained, by publication in one or more daily newspapers published in such county; and in each such publication shall be specified the date, not less than ten days subsequent to the date of such publication, when said rules shall go into operation.
(Source: P.A. 86-962.)

(55 ILCS 5/3-14016) (from Ch. 34, par. 3-14016)
Sec. 3-14016. Examination. of applicants. All applicants for offices or places in said classified service, except those mentioned in Section 3-14022 shall be subjected to examination, which shall be public, competitive and open to all citizens of the United States who possess the prerequisites necessary to the performance of the duties of the position, with specified limitations as to residence, age, health, habits and moral character, as stated in the notice of the examination. Such examinations shall be practical in their character and shall relate to those matters which will fairly test the relative capacity of the persons examined to discharge the duties of the positions to which they seek to be appointed, and shall include tests of physical qualifications and health, and when appropriate, of manual skill. No questions in any examination shall relate to political or religious opinion or affiliations. The commission shall control all examinations and may, when an examination is to take place, designate a suitable number of persons, either in or not in the official service of said county, to be examiners; and it shall be the duty of such examiners, and, if in the official service, it shall be a part of their official duty, without extra compensation, to conduct such examination as the commission may direct, and make return or report to said commission; and the commission may at any time, act as such examiners, and without appointing examiners. The examiners at any examination shall not all be members of the same political party.
Every applicant who desires to take any civil service examination provided for by this Division, shall, at the time of making application, pay to the County a fee, as hereinafter provided, to defray the expenses of such examination. Such fee shall be deposited in the general fund of the County. Fees to be paid shall be determined from the minimum announced salary for the positions to be filled, and shall be as follows:
Minimum salary of less than $1200 annually $0.50
Minimum salary of $1200 or over and less
than $2000 annually 1.00
Minimum salary of $2000 or over and less
than $3000 annually 2.00
Minimum salary of $3000 or more annually 3.00
which do not carry monetary compensations shall be fixed by action of the Commission at the time such examinations are called.
(Source: P.A. 86-962.)

(55 ILCS 5/3-14017) (from Ch. 34, par. 3-14017)
Sec. 3-14017. Notice of examination. Notice of the time and place and general scope and fee of every examination shall be given by the commission by publication for two weeks preceding such examination, in a newspaper of general circulation published in said county, and such notice shall also be posted by said commission in a conspicuous place in their office for two weeks before such examination. Such further notice of examination may be given as the commission shall prescribe.
(Source: P.A. 86-962.)

(55 ILCS 5/3-14018) (from Ch. 34, par. 3-14018)
Sec. 3-14018. Registers of candidates. From the returns or reports of the examiners, or from the examinations made by the commission, the commission shall prepare a register for each grade or class of positions in the classified service of said county, of the person whose general average standing upon examination for such grade or class is not less than the minimum fixed by the rules of such commission, and who are otherwise eligible; and such persons shall take rank upon the registers as candidates in the order of their relative excellence, as determined by examination, without reference to priority of time of examination. Said commission may strike off names of candidates from the register after they have remained thereon for more than two years.
(Source: P.A. 86-962.)

(55 ILCS 5/3-14019) (from Ch. 34, par. 3-14019)
Sec. 3-14019. Promotions. The Commission shall, by its rules, provide for promotion in such classified service, on the basis of ascertained merit, examination and seniority in service, and shall provide, in all cases where it is practicable, that vacancies shall be filled by promotion. All examinations for promotion shall be competitive among such members of the next lower rank or grade as desire to submit themselves to such examination; provided, however, the commission, in order to create or increase competition, may combine ranks or grades for the purpose of promotion; and it shall be the duty of the commission to submit to the appointing power the names of not more than three applicants for each promotion having the highest rating. The method of examination and the rules governing the same and the method of certifying shall be the same as provided for applicants for original appointment.
(Source: P.A. 86-962.)

(55 ILCS 5/3-14020) (from Ch. 34, par. 3-14020)
Sec. 3-14020. Appointments to classified service. The head of the institution, department or office in which a position classified under this Division is to be filled, shall notify the president of the board and said commission of that fact, and said commission shall certify to the appointing officer the name and address of the candidate standing highest upon the register for the class or grade said position belongs to, except that in case of laborers, where a choice by competition is impracticable, said commission may provide by its rules that the selection may be made by lot from among those candidates proved fit by examination. In making such certification, sex shall be disregarded. Said appointing officer, meaning thereby the president of said board, shall notify said commission of each position to be filled separately, and shall fill such place by the appointment of the person certified by said commission therefor, which appointment shall be on probation for a period to be fixed by said rules. At or before the expiration of the period of probation, the officer having the power of appointment may, with the consent of said commission, discharge such person so appointed on probation, upon assigning in writing to said commission his or her reasons therefor.
(Source: P.A. 86-962.)

(55 ILCS 5/3-14021) (from Ch. 34, par. 3-14021)
Sec. 3-14021. Preference to veterans in appointments. Persons who were engaged in the military or naval service of the United States during the years 1898, 1899, 1900, 1901, 1902, 1914, 1915, 1916, 1917, 1918, 1919, any time between September 16, 1940 and July 25, 1947, or any time during the national emergency between June 25, 1950 and January 31, 1955, and who were honorably discharged therefrom, and all persons who were engaged in such military or naval service during any of said years, any time between September 16, 1940 and July 25, 1947, or any time during the national emergency between June 25, 1950 and January 31, 1955, who are now or may hereafter be on inactive or reserve duty in such military or naval service, not including, however, persons who were convicted by court-martial of disobedience of orders, where such disobedience consisted in the refusal to perform military service on the ground of alleged religious or conscientious objections against war shall be preferred for appointment to civil offices, positions, and places of employment in the classified service of the county, provided they are found to possess the business capacity necessary for the proper discharge of the duties of such office, position, or place of employment as determined by examination for original entrance.
The Civil Service Commission on certifying from any existing register of eligibles resulting from the holding of an examination for original entrance or any register of eligibles that may be hereafter created of persons who have taken and successfully passed the examinations provided for in this Division for original entrance commenced prior to September 1, 1949, shall place the name or names of such persons at the head of any existing eligible register or list of eligibles that shall be created under the provisions of this Division to be certified for appointment. The Civil Service Commission shall give preference for original appointment to persons as hereinabove designated whose names appear on any register of eligibles resulting from an examination for original entrance held under the provisions of this Division and commenced on or after September 1, 1949 by adding to the final grade average which they received or will receive as the result of any examination held for original entrance, five points. The numerical result thus attained shall be applied by the Civil Service Commission in determining the position of such persons on any eligible list which has been created as the result of any examination for original entrance commenced on or after September 1, 1949 for purposes of preference in certification and appointment from such eligible list.
Every certified Civil Service employee who was called to, or who volunteered for, the military or naval service of the United States at any time during the years specified in this Division, at any time between September 16, 1940 and July 25, 1947, or any time during the national emergency between June 25, 1950 and January 31, 1955, and who was honorably discharged therefrom, who is now or who may hereafter be on inactive or reserve duty in such military or naval service, not including, however, persons who were convicted by courtmartial of disobedience of orders where such disobedience consisted in the refusal to perform military service on the ground of alleged religious or conscientious objections against war, and whose name appears on existing promotional eligible registers or on any promotional eligible register that may hereafter be created, shall be preferred for promotional appointments to civil offices, positions, and places of employment in the classified civil service of any county coming under the provisions of this Division. The Civil Service Commission shall give preference for promotional appointment to persons as hereinabove designated whose names appear on existing promotional eligible registers or promotional eligible registers that may hereafter be created by adding to the final grade average which they received or will receive as the result of any promotional examination commencing prior to September 1, 1949 three-fourths of one point for each 6 months or fraction thereof of military or naval service not exceeding 30 months, and by adding to the final grade average which they will receive as the result of any promotional examination held commencing on or after September 1, 1949 seven-tenths of one point for each 6 months or fraction thereof of military or naval service not exceeding 30 months. The numerical results thus attained shall be applied by the Civil Service Commission in determining the position of such persons on any eligible list which has been created or will be created as the result of any promotional examination held hereunder for purposes of preference in certification and appointment from such eligible list. No person shall receive the preference for a promotional appointment granted by this Section after he has received one promotion from an eligible list on which he was allowed such preference and which was prepared as a result of an examination held on or after September 1, 1949. No person entitled to preference or credit for military or naval service hereunder shall be required to furnish evidence or record of honorable discharge from the armed forces before any examination held under the provisions of this Division but such preference shall be given after the posting or publication of the eligible list or register and before any certification or appointments are made from the eligible register.
(Source: P.A. 86-962.)

(55 ILCS 5/3-14022) (from Ch. 34, par. 3-14022)
Sec. 3-14022. Exemptions. The following offices, positions and places of employment are hereby exempted from the provisions of this Division: officers elected by the people; the officers and employees whose appointment and removal is otherwise provided for by law; attorneys and other employees whose necessary qualifications, in the judgment of the commission, include admission to the practice of law in the state. The chief deputy assessor, deputy assessor in charge of administrative service division, deputy assessor in charge of real estate division and deputy assessor in charge of personal property division, the appointment of whom shall be made by the County Assessor of Cook County, shall not be included in the classified service of Cook County. The superintendent of the Cook County Hospital Mental Health Clinic and the purchasing agent, the appointment of whom shall be made by the President of the Board of Commissioners of Cook County, with the advice and consent of the Board of Commissioners of Cook County, shall not be included in the classified service. Provided, that the Board of Commissioners of Cook County may contract with any recognized training school for the nursing of any or all of the persons who are sick or mentally ill.
(Source: P.A. 86-962.)

(55 ILCS 5/3-14023) (from Ch. 34, par. 3-14023)
Sec. 3-14023. Removals from classified service. No officer or employee in the classified service of the county, who shall have been appointed under said rules and after said examination, shall be removed or discharged or suspended for a period of more than 30 days, except for cause, upon written charges to be filed in the office of the Civil Service Commission by the executive head of the department, institution, or office in which such officer or employee is then employed, or by the appointing officer, and after an opportunity to be heard in his own defense. Such charges shall be investigated or heard by or before the Civil Service Commission, or by or before some officer or board appointed by the Commission to conduct such investigation or hearing. The Commission, after receipt of such charges, shall set a date for a hearing on or investigation of such charges, which date shall be within 30 days from the date of the suspension of such officer or employee on such charges pending such investigation or hearing. The hearing shall be public, and the officer or employee shall be entitled to call witnesses in his own defense and to have the aid of counsel. The finding and decision of such Commission or officer or board appointed by it to conduct such investigation when approved by said Commission shall be certified to the appointing officer, and shall be forthwith enforced by such officer. In making its finding and decision, or in approving the finding and decision of some officer or board appointed by it to conduct such investigation or hearing, the Civil Service Commission may, for disciplinary purposes, suspend an officer or employee for a period of time not to exceed 90 days, and in no event to exceed a period of 120 days from the date of any suspension of said officer or employee, pending investigation of such charges.
Nothing in this Division shall limit the authority of the appointing officer or the executive head of any department, institution or office to suspend a subordinate for a reasonable period not exceeding 30 days. Any officer or employee serving his or her probationary period fixed by the Commission may be discharged by the appointing officers or the executive head of the department, institution, or office in which such officer or employee is then employed, without reference to the provisions of this Section.
(Source: P.A. 86-962.)

(55 ILCS 5/3-14024) (from Ch. 34, par. 3-14024)
Sec. 3-14024. Lay-offs. Whenever it becomes necessary through lack of work or funds, or whenever a position is abolished and the number of employees in a department must be reduced, the employee shall first be laid off who has the lowest seniority in the grade and department in which the reduction is to be made, except in the classification of laborer, where candidates are not listed according to their relative proficiency as provided in Section 3-14020, and where the employment is on a seasonal or "as required" basis, the performance on the job of the employee shall be considered rather than seniority.
(Source: P.A. 86-962.)

(55 ILCS 5/3-14025) (from Ch. 34, par. 3-14025)
Sec. 3-14025. Reports to commission. Immediate notice in writing shall be given by the appointing power to said commission of all appointments, permanent or temporary, made in such classified civil service, and of all transfers, promotions, resignations or vacancies from any cause in such service and of the date thereof and a record of the same shall be kept by said commission. When any office or place of employment is created or abolished, or the compensation attached thereto altered, the officer or board making such change shall immediately report it in writing to said commission.
(Source: P.A. 86-962.)

(55 ILCS 5/3-14026) (from Ch. 34, par. 3-14026)
Sec. 3-14026. Investigations. The commission shall investigate the enforcement of this Division and its rules, and the action of examiners herein provided for and the conduct and action of the appointees on the classified civil service of said county. In the course of such investigation each commissioner shall have power to administer oaths, and said commission shall have power to secure by its subpoena both the attendance and testimony of witnesses and the production of books and papers relevant to such investigations.
(Source: P.A. 86-962.)

(55 ILCS 5/3-14027) (from Ch. 34, par. 3-14027)
Sec. 3-14027. Report of commission. Said commission shall on or before the first Monday of September of each year make to the president for transmission to the board of commissioners a report showing its own action, the rules in force, the practical effects thereof, and any suggestions it may approve for the more effectual accomplishment of the purposes of this Division. The president may require a report from said commission at any time.
(Source: P.A. 86-962.)

(55 ILCS 5/3-14028) (from Ch. 34, par. 3-14028)
Sec. 3-14028. Chairman and secretary. The civil service commission shall select one of their own number to act as chairman and one as secretary. The secretary shall keep the minutes of its proceedings, preserve all reports made to it, keep a record of all examinations held under its direction and perform such other duties as the commission shall require.
(Source: P.A. 86-962.)

(55 ILCS 5/3-14029) (from Ch. 34, par. 3-14029)
Sec. 3-14029. County officers to aid commission. All officers of said county shall aid said commission in all proper ways in carrying out the provisions of this Division, and at any place where examinations are to be held shall allow the reasonable use of public buildings for holding such examinations. The board of county commissioners shall cause suitable rooms to be provided for said commission at the expense of said county.
(Source: P.A. 86-962.)

(55 ILCS 5/3-14030) (from Ch. 34, par. 3-14030)
Sec. 3-14030. Salaries and expenses. Each of said civil service commissioners and the personnel director and chief examiner shall receive a salary to be fixed by the Board of Commissioners, and said commission may incur necessary expenses for printing, stationery and other incidental matters.
(Source: P.A. 86-962.)

(55 ILCS 5/3-14031) (from Ch. 34, par. 3-14031)
Sec. 3-14031. Appropriations. A sufficient sum of money shall be appropriated each year by said board to carry out the provisions of this Division in said county. If the board shall have already made the annual appropriation for county purposes for the current fiscal year, the board is authorized and required to pay the salaries and expenses of the civil service commission for such fiscal year out of the moneys appropriated for contingent purposes of said board.
(Source: P.A. 86-962.)

(55 ILCS 5/3-14032) (from Ch. 34, par. 3-14032)
Sec. 3-14032. Frauds prohibited. No person or officer shall wilfully or corruptly, by himself or cooperation with any one or more other persons, defeat, deceive or obstruct any person in respect to his or her right of examination, or corruptly or falsely mark, grade, estimate or report upon the examination or proper standing of any person examined hereunder, or aid in so doing, or wilfully or corruptly make any false representation concerning the same or concerning the person examined, or wilfully or corruptly furnish to any person any special or secret information for the purpose of improving or injuring the prospects or chances of any person so examined, or to be examined, being employed or promoted.
(Source: P.A. 86-962.)

(55 ILCS 5/3-14033) (from Ch. 34, par. 3-14033)
Sec. 3-14033. Soliciting or receiving political contributions prohibited. No officer or employee in the classified civil service of said county, or named in Section 3-14022, shall solicit, orally or by letter, or receive or pay, or be in any manner concerned in soliciting, receiving or paying any assessments, subscriptions or contributions for any party or political purposes whatever.
(Source: P.A. 86-962.)

(55 ILCS 5/3-14034) (from Ch. 34, par. 3-14034)
Sec. 3-14034. Solicitation of political contributions from officers or employees prohibited. No person shall solicit orally or by letter, or be in any manner concerned in soliciting any assessment, contribution or payment, for any party or for any political purpose whatever, from any officer or employee in the classified civil service of said county, or named in Section 3-14022.
(Source: P.A. 86-962.)

(55 ILCS 5/3-14035) (from Ch. 34, par. 3-14035)
Sec. 3-14035. Soliciting or delivering political contributions in public offices forbidden. No person shall in any room or building occupied for the discharge of official duties by any officer or employee in the classified civil service of said county, or named in Section 3-14022, solicit, orally or by written communication, deliver therein or in any other manner, or receive any contribution of money or other thing of value, for any party or political purpose whatever. No officer, agent, clerk or employee in the classified civil service of said county, or named in Section 3-14022, who may have charge or control of any building, office or room occupied for any purpose of said government, shall permit any person to enter the same for the purpose of therein soliciting or delivering written solicitations for, or receiving or giving notice of any political assessments.
(Source: P.A. 86-962; 86-1475.)

(55 ILCS 5/3-14036) (from Ch. 34, par. 3-14036)
Sec. 3-14036. Payments of political contributions to public officers prohibited. No officer or employee in the classified civil service of said county, or named in Section 3-14022, shall directly or indirectly, give or hand over to any officer or employee, or to any senator or representative or alderman, councilman, or commissioner, any money or other valuable thing on account of or to be applied to the promotion of any party or political object whatever.
(Source: P.A. 86-976.)

(55 ILCS 5/3-14037) (from Ch. 34, par. 3-14037)
Sec. 3-14037. Abuse of political influence prohibited. No officer or employee in said classified service, or named in Section 3-14022, shall discharge or degrade, or promote, or in any manner change the official rank or compensation of any other officer or employee, or promise or threaten to do so, for giving or withholding or neglecting to make any contribution of money, or other valuable thing, for any party or political purpose, or for refusal or neglect to render any part or political service.
(Source: P.A. 86-962.)

(55 ILCS 5/3-14038) (from Ch. 34, par. 3-14038)
Sec. 3-14038. Payment for appointment or promotion prohibited. No applicant for appointment in said classified civil service, or to a position named in Section 3-14022, either directly or indirectly, shall pay, or promise to pay any money or other valuable thing to any person whatever for or on account of his appointment, or proposed appointment, and no officer or employee in said civil service or named in said Section 3-14022 shall pay or promise to pay, either directly or indirectly, any person any money or other valuable thing whatever for or on account of his promotion.
(Source: P.A. 86-962.)

(55 ILCS 5/3-14039) (from Ch. 34, par. 3-14039)
Sec. 3-14039. Recommendations in consideration of political service prohibited. No applicant for appointment or promotion in classified civil service shall ask for or receive a recommendation for assistance from any officer or employee in said service, or of any person upon the consideration of any political service to be rendered to or for such person or for the promotion of such person to any office or employment.
(Source: P.A. 86-962.)

(55 ILCS 5/3-14040) (from Ch. 34, par. 3-14040)
Sec. 3-14040. Disallowance of certain claims. No accounting or auditing officer shall allow the claim of any public officer for services of any deputy or other person employed in the public service in violation of the provisions of the Division.
(Source: P.A. 86-962.)

(55 ILCS 5/3-14041) (from Ch. 34, par. 3-14041)
Sec. 3-14041. Certification of appointments and vacancies. The commission shall certify to the county clerk or other auditing officers, all appointments to offices and places in the classified civil service, and all vacancies occurring therein, whether by dismissal, resignation or death, and all findings made or approved by the commission under the provisions of Section 3-14023, that a person shall be discharged from the classified service.
(Source: P.A. 86-962.)

(55 ILCS 5/3-14042) (from Ch. 34, par. 3-14042)
Sec. 3-14042. Comptroller to pay salaries only after certification. No county clerk, comptroller or other auditing officer of said county shall approve the payment of, or be in any manner concerned in paying any salary or wages to any person for services as an officer or employee of said county unless such person is occupying an office or place of employment according to the provisions of law and is entitled to payment therefor.
(Source: P.A. 86-962.)

(55 ILCS 5/3-14043) (from Ch. 34, par. 3-14043)
Sec. 3-14043. Subpoenas; witness fees. Any person who shall be served with a subpoena to appear and testify, or to produce books and papers, issued by the commission or by any commissioners, or by any board or person acting under the orders of the commission in the course of an investigation conducted either under the provisions of Section 3-14023 or Section 3-14026, and who shall refuse or neglect to appear or testify, or to produce books and papers relevant to the investigation as commanded in such subpoena, shall be guilty of a misdemeanor, and shall, on conviction, be punished as provided in Section 3-14044. The fees of witnesses for attendance and travel shall be the same as the fees of witnesses before the circuit courts, and shall be paid from the appropriation for the expense of the commission. And any circuit court, upon application of any such commissioner or officer or board may, in its discretion, compel the attendance of witnesses, the production of books and papers, and giving of testimony before the commission, or before any such commissioner, investigating board or officer by attachment for contempt or otherwise in the same manner as the production of evidence may be compelled before such court. Every person who, having taken an oath or made affirmation before a commissioner or officer appointed by the commission authorized to administer oaths, shall swear or affirm wilfully, corruptly and falsely, shall be guilty of perjury, and upon conviction shall be punished accordingly.
(Source: P.A. 86-962.)

(55 ILCS 5/3-14044) (from Ch. 34, par. 3-14044)
Sec. 3-14044. Penalties. Any person who shall wilfully, or through culpable negligence violate any of the provisions of this Division or any rule promulgated in accordance with the provisions thereof shall be guilty of a Class B misdemeanor.
(Source: P.A. 86-962.)

(55 ILCS 5/3-14045) (from Ch. 34, par. 3-14045)
Sec. 3-14045. Vacancy upon conviction; disqualification. If any person shall be convicted under the next preceding Section, any public office or place of public employment, which such person may hold shall, by force of such conviction, be rendered vacant, and such person shall be incapable of holding any office or place of public employment for the period of five years from the date of such conviction.
(Source: P.A. 86-962.)

(55 ILCS 5/3-14046) (from Ch. 34, par. 3-14046)
Sec. 3-14046. Prosecution for violations. Prosecutions for violations of this Division may be instituted either by the Attorney General, the State's attorney for the county in which the offense is alleged to have been committed, or by the commission acting through special counsel. Such suits shall be conducted and controlled by the prosecuting officers who institute them, unless they request the aid of other prosecuting officers.
(Source: P.A. 86-962.)

(55 ILCS 5/3-14047) (from Ch. 34, par. 3-14047)
Sec. 3-14047. Audit committee. The board of commissioners may establish an audit committee, and may appoint members of the board or other appropriate officers to the committee, to review audit reports, financial reports or any other related document prepared under this Division, including management letters proposed by or on behalf of the county board.
(Source: P.A. 86-962.)

(55 ILCS 5/3-14048) (from Ch. 34, par. 3-14048)
Sec. 3-14048. County auditor. In the County of Cook, there is hereby created the office of auditor who shall be appointed by the President of the County Board, in accordance with the terms and provisions of the law in relation to civil service in said county, and whose compensation and official bond shall be fixed by said board; and there shall be formulated, installed and regulated by and under the direction and authority of the County Board, and subject to the provisions of "The Local Records Act", a uniform system of books of account, forms, reports and records to be used in the offices of every county officer of Cook County which said system of books of account, forms, reports and records so formulated under the direction of the said County Board and installed and regulated shall be used by said county officers for the purpose of keeping an accurate statement of moneys received by them and all the financial and business transactions of their respective offices; and said auditor shall audit or cause to be audited from day to day the receipts of the said several offices and the reports of the said offices of the business transactions of their respective offices and certify to their correctness or incorrectness to the County Board. Said auditor shall report monthly to the County Board a summarized and classified statement of the official transactions of each of the said offices of each officer of Cook County for each day of said month; and the said auditor shall further make a semi-annual report to the County Board containing a recapitulation of the receipts of the several offices for the preceding 6 months; such report to include the period covered by the semi-annual report of the several officers of the County of Cook to the County Board where a semi-annual report is required by law from said officers.
For the purpose aforesaid the said County Board or any one authorized by it in addition to the power and authority vested in them by Sections 3-13001 and 3-13002, as heretofore or hereafter amended, are vested with power and authority to enter the office of any county officer of Cook County at all times and to have free and unrestricted access to all the books, papers, forms, reports, accounts and memoranda used by said officers for the transaction of the business of their respective offices for the purpose of auditing, checking or correcting the reports when reports to the County Board are required from said offices by law, or compiling the records provided herein to be made to the County Board, or auditing the general business of the offices.
Said auditor may under the direction of the County Board prescribe new forms, reports, accounts or records to be used by said officers in the transaction of the said business of their several respective offices, or change, alter or amend the same from time to time.
The said auditor may with the authority of the President of the County Board employ assistants, the number and compensation of whom shall be fixed by the County Board.
(Source: P.A. 86-962.)

(55 ILCS 5/3-14049) (from Ch. 34, par. 3-14049)
Sec. 3-14049. Appointment of physicians and nurses for the poor and mentally ill persons. The appointment, employment and removal by the Board of Commissioners of Cook County of all physicians and surgeons, advanced practice registered nurses, physician assistants, and nurses for the care and treatment of the sick, poor, mentally ill or persons in need of mental treatment of said county shall be made only in conformity with rules prescribed by the County Civil Service Commission to accomplish the purposes of this Section.
The Board of Commissioners of Cook County may provide that all such physicians and surgeons who serve without compensation shall be appointed for a term to be fixed by the Board, and that the physicians and surgeons usually designated and known as interns shall be appointed for a term to be fixed by the Board: Provided, that there may also, at the discretion of the board, be a consulting staff of physicians and surgeons, which staff may be appointed by the president, subject to the approval of the board, and provided further, that the Board may contract with any recognized training school or any program for health professionals for health care services of any or all of such sick or mentally ill or persons in need of mental treatment.
(Source: P.A. 99-581, eff. 1-1-17; 100-513, eff. 1-1-18.)

(55 ILCS 5/Div. 3-15 heading)

(55 ILCS 5/3-15001) (from Ch. 34, par. 3-15001)
Sec. 3-15001. Subtitle. This Division shall be subtitled the County Department of Corrections Law.
(Source: P.A. 86-962.)

(55 ILCS 5/3-15002) (from Ch. 34, par. 3-15002)
Sec. 3-15002. Creation. In any county having more than 1,000,000 inhabitants, there is created within the office of the Sheriff a Department of Corrections, referred to in this Division as the "Department".
(Source: P.A. 86-962; 87-895.)

(55 ILCS 5/3-15003) (from Ch. 34, par. 3-15003)
Sec. 3-15003. Powers and duties. Under the direction of the Sheriff the Department shall have the powers and duties enumerated as follows:
(a) To operate and have jurisdiction over the county jail, municipal houses of correction within the county and any other penal, corrections or prisoner diagnostic center facility operated by either the county jail or municipal houses of correction.
(b) To have charge of all prisoners held in any institution, center or other facility in the county over which it has jurisdiction under subsection (a) of this Section, whether they are misdemeanants, felons, persons held for trial, persons held in protective custody, persons held for transfer to other detention facilities or persons held for non-payment of fines, for violations of ordinances or any other quasi-criminal charges. Nothing in this Division applies to minors subject to proceedings under the Juvenile Court Act of 1987. It may transfer or recommit any prisoner from one institution, center or other such facility to any other institution, center or other facility whenever it determines that such transfer or recommitment would promote the welfare or rehabilitation of the prisoner, or that such transfer or recommitment is necessary to relieve overcrowding.
(c) To establish diagnostic, classification and rehabilitation services and programs at the county jail and such other facilities over which it has jurisdiction under subsection (a) of this Section as may be appropriate.
(d) To establish, whenever feasible, separate detention and commitment facilities and utilize the facilities over which it has jurisdiction under subsection (a) of this Section in a manner which provides separate detention and commitment facilities.
(Source: P.A. 86-962.)

(55 ILCS 5/3-15003.5)
Sec. 3-15003.5. County impact incarceration program.
(a) Under the direction of the Sheriff and with the approval of the County Board of Commissioners, the Sheriff in any county with more than 3,000,000 inhabitants, shall have the power to operate a county impact incarceration program for persons eligible for a term of imprisonment, but sentenced to a county impact incarceration program by the sentencing court. In order to be eligible to participate in a county impact incarceration program, a person convicted of a felony shall meet the requirements set forth in subsection (b) of Section 5-8-1.2 of the Unified Code of Corrections.
(b) (Blank).
(c) The Sheriff, with the approval of the County Board of Commissioners, shall have the power to enter into intergovernmental cooperation agreements with the Illinois Department of Corrections under which persons in the custody of the Illinois Department may participate in the county impact incarceration program. No person shall be eligible for participation who does not meet the criteria set forth in subsection (b) of Section 5-8-1.1 of the Unified Code of Corrections. Offenders committed to the Illinois Department of Corrections who successfully complete the county impact incarceration program shall have their sentence reduced to time considered served upon certification to the Court by the Illinois Department of Corrections that the offender has successfully completed the program.
(Source: P.A. 88-469; 89-587, eff. 7-31-96.)

(55 ILCS 5/3-15003.6)
Sec. 3-15003.6. Pregnant female prisoners.
(a) Definitions. For the purpose of this Section:
(1) "Restraints" means any physical restraint or

mechanical device used to control the movement of a prisoner's body or limbs, or both, including, but not limited to, flex cuffs, soft restraints, hard metal handcuffs, a black box, Chubb cuffs, leg irons, belly chains, a security (tether) chain, or a convex shield, or shackles of any kind.

(2) "Labor" means the period of time before a birth

and shall include any medical condition in which a woman is sent or brought to the hospital for the purpose of delivering her baby. These situations include: induction of labor, prodromal labor, pre-term labor, prelabor rupture of membranes, the 3 stages of active labor, uterine hemorrhage during the third trimester of pregnancy, and caesarian delivery including pre-operative preparation.

(3) "Post-partum" means, as determined by her

physician, advanced practice registered nurse, or physician assistant, the period immediately following delivery, including the entire period a woman is in the hospital or infirmary after birth.

(4) "Correctional institution" means any entity under

the authority of a county law enforcement division of a county of more than 3,000,000 inhabitants that has the power to detain or restrain, or both, a person under the laws of the State.

(5) "Corrections official" means the official that is

responsible for oversight of a correctional institution, or his or her designee.

(6) "Prisoner" means any person incarcerated or

detained in any facility who is accused of, convicted of, sentenced for, or adjudicated delinquent for, violations of criminal law or the terms and conditions of parole, probation, pretrial release, or diversionary program, and any person detained under the immigration laws of the United States at any correctional facility.

(7) "Extraordinary circumstance" means an

extraordinary medical or security circumstance, including a substantial flight risk, that dictates restraints be used to ensure the safety and security of the prisoner, the staff of the correctional institution or medical facility, other prisoners, or the public.

(b) A county department of corrections shall not apply security restraints to a prisoner that has been determined by a qualified medical professional to be pregnant and is known by the county department of corrections to be pregnant or in postpartum recovery, which is the entire period a woman is in the medical facility after birth, unless the corrections official makes an individualized determination that the prisoner presents a substantial flight risk or some other extraordinary circumstance that dictates security restraints be used to ensure the safety and security of the prisoner, her child or unborn child, the staff of the county department of corrections or medical facility, other prisoners, or the public. The protections set out in clauses (b)(3) and (b)(4) of this Section shall apply to security restraints used pursuant to this subsection. The corrections official shall immediately remove all restraints upon the written or oral request of medical personnel. Oral requests made by medical personnel shall be verified in writing as promptly as reasonably possible.
(1) Qualified authorized health staff shall have

the authority to order therapeutic restraints for a pregnant or postpartum prisoner who is a danger to herself, her child, unborn child, or other persons due to a psychiatric or medical disorder. Therapeutic restraints may only be initiated, monitored and discontinued by qualified and authorized health staff and used to safely limit a prisoner's mobility for psychiatric or medical reasons. No order for therapeutic restraints shall be written unless medical or mental health personnel, after personally observing and examining the prisoner, are clinically satisfied that the use of therapeutic restraints is justified and permitted in accordance with hospital policies and applicable State law. Metal handcuffs or shackles are not considered therapeutic restraints.

(2) Whenever therapeutic restraints are used by

medical personnel, Section 2-108 of the Mental Health and Developmental Disabilities Code shall apply.

(3) Leg irons, shackles or waist shackles shall not

be used on any pregnant or postpartum prisoner regardless of security classification. Except for therapeutic restraints under clause (b)(2), no restraints of any kind may be applied to prisoners during labor.

(4) When a pregnant or postpartum prisoner must be

restrained, restraints used shall be the least restrictive restraints possible to ensure the safety and security of the prisoner, her child, unborn child, the staff of the county department of corrections or medical facility, other prisoners, or the public, and in no case shall include leg irons, shackles or waist shackles.

(5) Upon the pregnant prisoner's entry into a

hospital room, and completion of initial room inspection, a corrections official shall be posted immediately outside the hospital room, unless requested to be in the room by medical personnel attending to the prisoner's medical needs.

(6) The county department of corrections shall

provide adequate corrections personnel to monitor the pregnant prisoner during her transport to and from the hospital and during her stay at the hospital.

(7) Where the county department of corrections

requires prisoner safety assessments, a corrections official may enter the hospital room to conduct periodic prisoner safety assessments, except during a medical examination or the delivery process.

(8) Upon discharge from a medical facility,

postpartum prisoners shall be restrained only with handcuffs in front of the body during transport to the county department of corrections. A corrections official shall immediately remove all security restraints upon written or oral request by medical personnel. Oral requests made by medical personnel shall be verified in writing as promptly as reasonably possible.

(c) Enforcement. No later than 30 days before the end of each fiscal year, the county sheriff or corrections official of the correctional institution where a pregnant prisoner has been restrained during that previous fiscal year, shall submit a written report to the Illinois General Assembly and the Office of the Governor that includes an account of every instance of prisoner restraint pursuant to this Section. The written report shall state the date, time, location and rationale for each instance in which restraints are used. The written report shall not contain any individually identifying information of any prisoner. Such reports shall be made available for public inspection.
(Source: P.A. 99-581, eff. 1-1-17; 100-513, eff. 1-1-18.)

(55 ILCS 5/3-15004)
Sec. 3-15004. (Repealed).
(Source: P.A. 86-962. Repealed by P.A. 95-448, eff. 1-1-08.)

(55 ILCS 5/3-15005)
Sec. 3-15005. (Repealed).
(Source: P.A. 86-962. Repealed by P.A. 95-448, eff. 1-1-08.)

(55 ILCS 5/3-15006)
Sec. 3-15006. (Repealed).
(Source: P.A. 86-962. Repealed by P.A. 95-448, eff. 1-1-08.)

(55 ILCS 5/3-15007)
Sec. 3-15007. (Repealed).
(Source: P.A. 86-962. Repealed by P.A. 95-448, eff. 1-1-08.)

(55 ILCS 5/3-15008)
Sec. 3-15008. (Repealed).
(Source: P.A. 86-962. Repealed by P.A. 95-448, eff. 1-1-08.)

(55 ILCS 5/3-15009)
Sec. 3-15009. (Repealed).
(Source: P.A. 86-962. Repealed by P.A. 95-448, eff. 1-1-08.)

(55 ILCS 5/3-15010)
Sec. 3-15010. (Repealed).
(Source: P.A. 86-962. Repealed by P.A. 95-448, eff. 1-1-08.)

(55 ILCS 5/3-15011)
Sec. 3-15011. (Repealed).
(Source: P.A. 86-962. Repealed by P.A. 95-448, eff. 1-1-08.)

(55 ILCS 5/3-15012) (from Ch. 34, par. 3-15012)
Sec. 3-15012. Director. The Sheriff shall appoint a Director to act as the chief executive and administrative officer of the Department. The Director shall be appointed by the Sheriff with the advice and consent of the county board. He or she shall serve at the pleasure of the Sheriff. If the Director is removed, the Sheriff shall appoint his or her replacement with the advice and consent of the county board. The Director's compensation is determined by the County Board.
(Source: P.A. 95-448, eff. 1-1-08.)

(55 ILCS 5/3-15013) (from Ch. 34, par. 3-15013)
Sec. 3-15013. Employees. The number of employees of the Department shall be fixed by order of the judges of the circuit court of the county. The compensation of such employees shall be such as authorized by the County Board. All employees are subject to "An Act in relation to County Police Departments in certain counties, creating a County Police Department Merit Board and defining its powers and duties", approved August 5, 1963, as now or hereafter amended (repealed).
(Source: P.A. 86-962.)

(55 ILCS 5/3-15014) (from Ch. 34, par. 3-15014)
Sec. 3-15014. Annual budget recommendations. The members of the Board shall recommend an annual budget to the Sheriff.
(Source: P.A. 86-962.)

(55 ILCS 5/3-15015) (from Ch. 34, par. 3-15015)
Sec. 3-15015. Appropriations. The County Board must appropriate and provide funds for the necessary ordinary and contingent cost incurred by the office of the Sheriff in the performance of its powers, duties and functions under this Division.
(Source: P.A. 86-962.)

(55 ILCS 5/3-15016) (from Ch. 34, par. 3-15016)
Sec. 3-15016. Liability for expenses. The County Board may require convicted persons confined in a facility of the Department to reimburse the county for the expenses incurred by their confinement to the extent of their ability to pay for such expenses. The State's attorney of the county in which the facility is located, if authorized by the County Board, may institute civil actions to recover from such convicted confined persons the expenses incurred by their confinement. Such expenses recovered shall be paid into the county treasury.
An arresting authority shall be responsible for any incurred medical expenses relating to the arrestee until such time as the arrestee is placed in the custody of the sheriff. However, the arresting authority shall not be so responsible if the arrest was made pursuant to a request by the Sheriff.
For the purposes of this Section, "arresting authority" means a unit of local government, other than a county, which employs peace officers and whose peace officers have made the arrest of a person. For the purposes of this Section, "medical expenses relating to the arrestee" means only those expenses incurred for medical care or treatment provided to an arrestee on account of an injury suffered by the arrestee during the course of his arrest; the term does not include any expenses incurred for medical care or treatment provided to an arrestee on account of a health condition of the arrestee which existed prior to the time of his arrest.
(Source: P.A. 86-962; 86-1028.)



Article 4 - Fees And Salaries

(55 ILCS 5/Art. 4 heading)

(55 ILCS 5/Div. 4-1 heading)

(55 ILCS 5/4-1001) (from Ch. 34, par. 4-1001)
Sec. 4-1001. Counties classified. For the purpose of fixing the fees and compensation of county and township officers in this State, the several counties therein are hereby divided into 3 classes, according to population as ascertained by the most recent Federal Census, which classes shall be known as the first, second and third, as follows:
Counties containing a population of not exceeding 25,000 inhabitants shall be known as counties of the first class.
Counties containing a population over 25,000 and not exceeding 1,000,000 shall be known as counties of the second class.
Counties containing a population exceeding 1,000,000 shall be known as counties of the third class.
The fees and compensation of the several officers hereinafter named, shall be as provided by law in the respective classes of the counties to which they belong.
(Source: P.A. 86-962.)

(55 ILCS 5/Div. 4-2 heading)

(55 ILCS 5/4-2001) (from Ch. 34, par. 4-2001)
Sec. 4-2001. State's attorney salaries.
(a) There shall be allowed to the several state's attorneys in this State, except the state's attorney of Cook County, the following annual salary:
(1) Subject to paragraph (5), to each state's

attorney in counties containing less than 10,000 inhabitants, $40,500 until December 31, 1988, $45,500 until June 30, 1994, and $55,500 thereafter or as set by the Compensation Review Board, whichever is greater.

(2) Subject to paragraph (5), to each state's

attorney in counties containing 10,000 or more inhabitants but less than 20,000 inhabitants, $46,500 until December 31, 1988, $61,500 until June 30, 1994, and $71,500 thereafter or as set by the Compensation Review Board, whichever is greater.

(3) Subject to paragraph (5), to each state's

attorney in counties containing 20,000 or more but less than 30,000 inhabitants, $51,000 until December 31, 1988, $65,000 until June 30, 1994, and $75,000 thereafter or as set by the Compensation Review Board, whichever is greater.

(4) To each state's attorney in counties of 30,000 or

more inhabitants, $65,500 until December 31, 1988, $80,000 until June 30, 1994, and $96,837 thereafter or as set by the Compensation Review Board, whichever is greater.

(5) Effective December 1, 2000, to each state's

attorney in counties containing fewer than 30,000 inhabitants, the same salary plus any cost of living adjustments as authorized by the Compensation Review Board to take effect after January 1, 1999, for state's attorneys in counties containing 20,000 or more but fewer than 30,000 inhabitants, or as set by the Compensation Review Board whichever is greater.

The State shall furnish 66 2/3% of the total annual compensation to be paid to each state's attorney in Illinois based on the salary in effect on December 31, 1988, and 100% of the increases in salary taking effect after December 31, 1988.
Subject to appropriation, said amounts furnished by the State shall be payable monthly by the Department of Revenue out of the Personal Property Tax Replacement Fund or the General Revenue Fund to the county in which each state's attorney is elected.
Each county shall be required to furnish 33 1/3% of the total annual compensation to be paid to each state's attorney in Illinois based on the salary in effect on December 31, 1988.
Within 90 days after the effective date of this amendatory Act of the 96th General Assembly, the county board of any county with a population between 15,000 and 50,000 by resolution or ordinance may increase the amount of compensation to be paid to each eligible state's attorney in their county in the form of a longevity stipend which shall be added to and become part of the salary of the state's attorney for that year. To be eligible, the state's attorney must have served in the elected position for at least 20 continuous years and elect to participate in a program for an alternative annuity for county officers and make the required additional optional contributions as authorized by P.A. 90-32.
(b) Effective December 1, 2000, no state's attorney may engage in the private practice of law. However, until November 30, 2000, (i) the state's attorneys in counties containing fewer than 10,000 inhabitants may engage in the practice of law, and (ii) in any county between 10,000 and 30,000 inhabitants or in any county containing 30,000 or more inhabitants which reached that population between 1970 and December 31, 1981, the state's attorney may declare his or her intention to engage in the private practice of law, and may do so through no later than November 30, 2000, by filing a written declaration of intent to engage in the private practice of law with the county clerk. The declaration of intention shall be irrevocable during the remainder of the term of office. The declaration shall be filed with the county clerk within 30 days of certification of election or appointment, or within 60 days of March 15, 1989, whichever is later. In that event the annual salary of such state's attorney shall be as follows:
(1) In counties containing 10,000 or more inhabitants

but less than 20,000 inhabitants, $46,500 until December 31, 1988, $51,500 until June 30, 1994, and $61,500 thereafter or as set by the Compensation Review Board, whichever is greater. The State shall furnish 100% of the increases taking effect after December 31, 1988.

(2) In counties containing 20,000 or more inhabitants

but less than 30,000 inhabitants, and in counties containing 30,000 or more inhabitants which reached said population between 1970 and December 31, 1981, $51,500 until December 31, 1988, $56,000 until June 30, 1994, and $65,000 thereafter or as set by the Compensation Review Board, whichever is greater. The State shall furnish 100% of the increases taking effect after December 31, 1988.

(c) In counties where a state mental health institution, as hereinafter defined, is located, one assistant state's attorney shall, subject to appropriation, receive for his services, payable monthly by the Department of Revenue out of the Personal Property Tax Replacement Fund or the General Revenue Fund to the county in which he is appointed, the following:
(1) To each assistant state's attorney in counties

containing less than 10,000 inhabitants, the sum of $2,500 per annum;

(2) To each assistant state's attorney in counties

containing not less than 10,000 inhabitants and not more than 20,000 inhabitants, the sum of $3,500 per annum;

(3) To each assistant state's attorney in counties

containing not less than 20,000 inhabitants and not more than 30,000 inhabitants, the sum of $4,000 per annum;

(4) To each assistant state's attorney in counties

containing not less than 30,000 inhabitants and not more than 40,000 inhabitants, the sum of $4,500 per annum;

(5) To each assistant state's attorney in counties

containing not less than 40,000 inhabitants and not more than 70,000 inhabitants, the sum of $5,000 per annum;

(6) To each assistant state's attorney in counties

containing not less than 70,000 inhabitants and not more than 1,000,000 inhabitants, the sum of $6,000 per annum.

(d) The population of all counties for the purpose of fixing salaries as herein provided shall be based upon the last Federal census immediately previous to the appointment of an assistant state's attorney in each county.
(e) At the request of the county governing authority, in counties where one or more state correctional institutions, as hereinafter defined, are located, one or more assistant state's attorneys shall, subject to appropriation, receive for their services, provided that such services are performed in connection with the state correctional institution, payable monthly by the Department of Revenue out of the Personal Property Tax Replacement Fund or the General Revenue Fund to the county in which they are appointed, the following:
(1) $22,000 for each assistant state's attorney in

counties with one or more State correctional institutions with a total average daily inmate population in excess of 2,000, on the basis of 2 assistant state's attorneys when the total average daily inmate population exceeds 2,000 but is less than 4,000; and 3 assistant state's attorneys when such population exceeds 4,000; with reimbursement to be based on actual services rendered.

(2) $15,000 per year for one assistant state's

attorney in counties having one or more correctional institutions with a total average daily inmate population of between 750 and 2,000 inmates, with reimbursement to be based on actual services rendered.

(3) A maximum of $12,000 per year for one assistant

state's attorney in counties having less than 750 inmates, with reimbursement to be based on actual services rendered.

Upon application of the county governing authority

and certification of the State's Attorney, the Director of Corrections may, in his discretion and subject to appropriation, increase the amount of salary reimbursement to a county in the event special circumstances require the county to incur extraordinary salary expenditures as a result of services performed in connection with State correctional institutions in that county.

In determining whether or not to increase the amount of salary reimbursement, the Director shall consider, among other matters:
(1) the nature of the services rendered;
(2) the results or dispositions obtained;
(3) whether or not the county was required to employ

additional attorney personnel as a direct result of the services actually rendered in connection with a particular service to a State correctional institution.

(f) In counties where a State senior institution of higher education is located, the assistant state's attorneys specified by this Section shall, subject to appropriation, receive for their services, payable monthly by the Department of Revenue out of the Personal Property Tax Replacement Fund or the General Revenue Fund to the county in which appointed, the following:
(1) $14,000 per year each for employment on a full

time basis for 2 assistant state's attorneys in counties having a State university or State universities with combined full time enrollment of more than 15,000 students.

(2) $7,200 per year for one assistant state's

attorney with no limitation on other practice in counties having a State university or State universities with combined full time enrollment of 10,000 to 15,000 students.

(3) $4,000 per year for one assistant state's

attorney with no limitation on other practice in counties having a State university or State universities with combined full time enrollment of less than 10,000 students.

Such salaries shall be paid to the state's attorney and the assistant state's attorney in equal monthly installments by such county out of the county treasury provided that, subject to appropriation, the Department of Revenue shall reimburse each county monthly, out of the Personal Property Tax Replacement Fund or the General Revenue Fund, the amount of such salary. This Section shall not prevent the payment of such additional compensation to the state's attorney or assistant state's attorney of any county, out of the treasury of that county as may be provided by law.
(g) For purposes of this Section, "State mental health institution" means any institution under the jurisdiction of the Department of Human Services that is listed in Section 4 of the Mental Health and Developmental Disabilities Administrative Act.
For purposes of this Section, "State correctional institution" means any facility of the Department of Corrections including adult facilities, juvenile facilities, pre-release centers, community correction centers, and work camps.
For purposes of this Section, "State university" means the University of Illinois, Southern Illinois University, Chicago State University, Eastern Illinois University, Governors State University, Illinois State University, Northeastern Illinois University, Northern Illinois University, Western Illinois University, and any public community college which has established a program of interinstitutional cooperation with one of the foregoing institutions whereby a student, after earning an associate degree from the community college, pursues a course of study at the community college campus leading to a baccalaureate degree from the foregoing institution (also known as a "2 Plus 2" degree program).
(h) A number of assistant state's attorneys shall be appointed in each county that chooses to participate, as provided in this subsection, for the prosecution of alcohol-related traffic offenses. Each county shall receive monthly a subsidy for payment of the salaries and benefits of these assistant state's attorneys from State funds appropriated to the Department of Revenue out of the Personal Property Tax Replacement Fund or the General Revenue Fund for that purpose. The amounts of subsidies provided by this subsection shall be adjusted for inflation each July 1 using the Consumer Price Index of the Bureau of Labor Statistics of the U.S. Department of Labor.
When a county chooses to participate in the subsidy program described in this subsection (h), the number of assistant state's attorneys who are prosecuting alcohol-related traffic offenses must increase according to the subsidy provided in this subsection. These appointed assistant state's attorneys shall be in addition to any other assistant state's attorneys assigned to those cases on the effective date of this amendatory Act of the 91st General Assembly, and may not replace those assistant state's attorneys. In counties where the state's attorney is the sole prosecutor, this subsidy shall be used to provide an assistant state's attorney to prosecute alcohol-related traffic offenses along with the state's attorney. In counties where the state's attorney is the sole prosecutor, and in counties where a judge presides over cases involving a variety of misdemeanors, including alcohol-related traffic matters, assistant state's attorneys appointed and subsidized by this subsection (h) may also prosecute the different misdemeanor cases at the direction of the state's attorney.
Assistant state's attorneys shall be appointed under this subsection in the following number and counties shall receive the following annual subsidies:
(1) In counties with fewer than 30,000 inhabitants,

one at $35,000.

(2) In counties with 30,000 or more but fewer than

100,000 inhabitants, one at $45,000.

(3) In counties with 100,000 or more but fewer than

300,000 inhabitants, 2 at $45,000 each.

(4) In counties, other than Cook County, with 300,000

or more inhabitants, 4 at $50,000 each.

The amounts appropriated under this Section must be segregated by population classification and disbursed monthly.
If in any year the amount appropriated for the purposes of this subsection (h) is insufficient to pay all of the subsidies specified in this subsection, the amount appropriated shall first be prorated by the population classifications of this subsection (h) and then among the counties choosing to participate within each of those classifications. If any of the appropriated moneys for each population classification remain at the end of a fiscal year, the remainder of the moneys may be allocated to participating counties that were not fully funded during the course of the year. Nothing in this subsection prohibits 2 or more State's attorneys from combining their subsidies to appoint a joint assistant State's attorney to prosecute alcohol-related traffic offenses in multiple counties. Nothing in this subsection prohibits a State's attorney from appointing an assistant State's attorney by contract or otherwise.
(Source: P.A. 96-259, eff. 8-11-09; 97-72, eff. 7-1-11.)

(55 ILCS 5/4-2002) (from Ch. 34, par. 4-2002)
Sec. 4-2002. State's attorney fees in counties under 3,000,000 population. This Section applies only to counties with fewer than 3,000,000 inhabitants.
(a) State's attorneys shall be entitled to the following fees, however, the fee requirement of this subsection does not apply to county boards:
For each conviction in prosecutions on indictments for first degree murder, second degree murder, involuntary manslaughter, criminal sexual assault, aggravated criminal sexual assault, aggravated criminal sexual abuse, kidnapping, arson and forgery, $30. All other cases punishable by imprisonment in the penitentiary, $30.
For each conviction in other cases tried before judges of the circuit court, $15; except that if the conviction is in a case which may be assigned to an associate judge, whether or not it is in fact assigned to an associate judge, the fee shall be $10.
For preliminary examinations for each defendant held to bail or recognizance, $10.
For each examination of a party bound over to keep the peace, $10.
For each defendant held to answer in a circuit court on a charge of paternity, $10.
For each trial on a charge of paternity, $30.
For each case of appeal taken from his county or from the county to which a change of venue is taken to his county to the Supreme or Appellate Court when prosecuted or defended by him, $50.
For each day actually employed in the trial of a case, $25; in which case the court before whom the case is tried shall make an order specifying the number of days for which a per diem shall be allowed.
For each day actually employed in the trial of cases of felony arising in their respective counties and taken by change of venue to another county, $25; and the court before whom the case is tried shall make an order specifying the number of days for which said per diem shall be allowed; and it is hereby made the duty of each State's attorney to prepare and try each case of felony arising when so taken by change of venue.
For assisting in a trial of each case on an indictment for felony brought by change of venue to their respective counties, the same fees they would be entitled to if such indictment had been found for an offense committed in his county, and it shall be the duty of the State's attorney of the county to which such cause is taken by change of venue to assist in the trial thereof.
For each case of forfeited recognizance where the forfeiture is set aside at the instance of the defense, in addition to the ordinary costs, $10 for each defendant.
For each proceeding in a circuit court to inquire into the alleged mental illness of any person, $10 for each defendant.
For each proceeding in a circuit court to inquire into the alleged dependency or delinquency of any child, $10.
For each day actually employed in the hearing of a case of habeas corpus in which the people are interested, $25.
For each violation of the Criminal Code of 1961 or the Criminal Code of 2012 and the Illinois Vehicle Code in which a defendant has entered a plea of guilty or a defendant has stipulated to the facts supporting the charge or a finding of guilt and the court has entered an order of supervision, $10.
State's attorneys shall be entitled to a $2 fee to be paid by the defendant on a judgment of guilty or a grant of supervision for a violation of any provision of the Illinois Vehicle Code or any felony, misdemeanor, or petty offense to discharge the expenses of the State's Attorney's office for establishing and maintaining automated record keeping systems. The fee shall be remitted monthly to the county treasurer, to be deposited by him or her into a special fund designated as the State's Attorney Records Automation Fund. Expenditures from this fund may be made by the State's Attorney for hardware, software, research, and development costs and personnel related thereto.
All the foregoing fees shall be taxed as costs to be collected from the defendant, if possible, upon conviction. But in cases of inquiry into the mental illness of any person alleged to be mentally ill, in cases on a charge of paternity and in cases of appeal in the Supreme or Appellate Court, where judgment is in favor of the accused, the fees allowed the State's attorney therein shall be retained out of the fines and forfeitures collected by them in other cases.
Ten per cent of all moneys except revenue, collected by them and paid over to the authorities entitled thereto, which per cent together with the fees provided for herein that are not collected from the parties tried or examined, shall be paid out of any fines and forfeited recognizances collected by them, provided however, that in proceedings to foreclose the lien of delinquent real estate taxes State's attorneys shall receive a fee, to be credited to the earnings of their office, of 10% of the total amount realized from the sale of real estate sold in such proceedings. Such fees shall be paid from the total amount realized from the sale of the real estate sold in such proceedings.
State's attorneys shall have a lien for their fees on all judgments for fines or forfeitures procured by them and on moneys except revenue received by them until such fees and earnings are fully paid.
No fees shall be charged on more than 10 counts in any one indictment or information on trial and conviction; nor on more than 10 counts against any one defendant on pleas of guilty.
The Circuit Court may direct that of all monies received, by restitution or otherwise, which monies are ordered paid to the Department of Healthcare and Family Services (formerly Department of Public Aid) or the Department of Human Services (acting as successor to the Department of Public Aid under the Department of Human Services Act) as a direct result of the efforts of the State's attorney and which payments arise from Civil or Criminal prosecutions involving the Illinois Public Aid Code or the Criminal Code, the following amounts shall be paid quarterly by the Department of Healthcare and Family Services or the Department of Human Services to the General Corporate Fund of the County in which the prosecution or cause of action took place:
(1) where the monies result from child support

obligations, not more than 25% of the federal share of the monies received,

(2) where the monies result from other than child

support obligations, not more than 25% of the State's share of the monies received.

In addition to any other amounts to which State's Attorneys are entitled under this Section, State's Attorneys are entitled to $10 of the fine that is imposed under Section 5-9-1.17 of the Unified Code of Corrections, as set forth in that Section.
(b) A municipality shall be entitled to a $25 prosecution fee for each conviction for a violation of the Illinois Vehicle Code prosecuted by the municipal attorney pursuant to Section 16-102 of that Code which results in a finding of guilt before a circuit or associate judge or in which a defendant has stipulated to the facts supporting the charge or a finding of guilt and the court has entered an order of supervision and shall be entitled to a $25 prosecution fee for each conviction for a violation of a municipal vehicle ordinance or nontraffic ordinance which results in a finding of guilt before a circuit or associate judge or in which a defendant has stipulated to the facts supporting the charge or a finding of guilt and the court has entered an order of supervision. Such fee shall be taxed as costs to be collected from the defendant, if possible, upon disposition of the case. A municipality shall have a lien for such prosecution fees on all judgments or fines procured by the municipal attorney from prosecutions for violations of the Illinois Vehicle Code and municipal vehicle ordinances or nontraffic ordinances.
For the purposes of this subsection (b), "municipal vehicle ordinance" means any ordinance enacted pursuant to Sections 11-40-1, 11-40-2, 11-40-2a and 11-40-3 of the Illinois Municipal Code or any ordinance enacted by a municipality which is similar to a provision of Chapter 11 of the Illinois Vehicle Code.
(Source: P.A. 96-707, eff. 1-1-10; 96-1186, eff. 7-22-10; 97-331, eff. 8-12-11; 97-673, eff. 6-1-12; 97-1150, eff. 1-25-13.)

(55 ILCS 5/4-2002.1) (from Ch. 34, par. 4-2002.1)
Sec. 4-2002.1. State's attorney fees in counties of 3,000,000 or more population. This Section applies only to counties with 3,000,000 or more inhabitants.
(a) State's attorneys shall be entitled to the following fees:
For each conviction in prosecutions on indictments

for first degree murder, second degree murder, involuntary manslaughter, criminal sexual assault, aggravated criminal sexual assault, aggravated criminal sexual abuse, kidnapping, arson and forgery, $60. All other cases punishable by imprisonment in the penitentiary, $60.

For each conviction in other cases tried before

judges of the circuit court, $30; except that if the conviction is in a case which may be assigned to an associate judge, whether or not it is in fact assigned to an associate judge, the fee shall be $20.

For preliminary examinations for each defendant held

to bail or recognizance, $20.

For each examination of a party bound over to keep

the peace, $20.

For each defendant held to answer in a circuit court

on a charge of paternity, $20.

For each trial on a charge of paternity, $60.
For each case of appeal taken from his county or from

the county to which a change of venue is taken to his county to the Supreme or Appellate Court when prosecuted or defended by him, $100.

For each day actually employed in the trial of a

case, $50; in which case the court before whom the case is tried shall make an order specifying the number of days for which a per diem shall be allowed.

For each day actually employed in the trial of cases

of felony arising in their respective counties and taken by change of venue to another county, $50; and the court before whom the case is tried shall make an order specifying the number of days for which said per diem shall be allowed; and it is hereby made the duty of each State's attorney to prepare and try each case of felony arising when so taken by change of venue.

For assisting in a trial of each case on an

indictment for felony brought by change of venue to their respective counties, the same fees they would be entitled to if such indictment had been found for an offense committed in his county, and it shall be the duty of the State's attorney of the county to which such cause is taken by change of venue to assist in the trial thereof.

For each case of forfeited recognizance where the

forfeiture is set aside at the instance of the defense, in addition to the ordinary costs, $20 for each defendant.

For each proceeding in a circuit court to inquire

into the alleged mental illness of any person, $20 for each defendant.

For each proceeding in a circuit court to inquire

into the alleged dependency or delinquency of any child, $20.

For each day actually employed in the hearing of a

case of habeas corpus in which the people are interested, $50.

All the foregoing fees shall be taxed as costs to be collected from the defendant, if possible, upon conviction. But in cases of inquiry into the mental illness of any person alleged to be mentally ill, in cases on a charge of paternity and in cases of appeal in the Supreme or Appellate Court, where judgment is in favor of the accused, the fees allowed the State's attorney therein shall be retained out of the fines and forfeitures collected by them in other cases.
Ten per cent of all moneys except revenue, collected by them and paid over to the authorities entitled thereto, which per cent together with the fees provided for herein that are not collected from the parties tried or examined, shall be paid out of any fines and forfeited recognizances collected by them, provided however, that in proceedings to foreclose the lien of delinquent real estate taxes State's attorneys shall receive a fee, to be credited to the earnings of their office, of 10% of the total amount realized from the sale of real estate sold in such proceedings. Such fees shall be paid from the total amount realized from the sale of the real estate sold in such proceedings.
State's attorneys shall have a lien for their fees on all judgments for fines or forfeitures procured by them and on moneys except revenue received by them until such fees and earnings are fully paid.
No fees shall be charged on more than 10 counts in any one indictment or information on trial and conviction; nor on more than 10 counts against any one defendant on pleas of guilty.
The Circuit Court may direct that of all monies received, by restitution or otherwise, which monies are ordered paid to the Department of Healthcare and Family Services (formerly Department of Public Aid) or the Department of Human Services (acting as successor to the Department of Public Aid under the Department of Human Services Act) as a direct result of the efforts of the State's attorney and which payments arise from Civil or Criminal prosecutions involving the Illinois Public Aid Code or the Criminal Code, the following amounts shall be paid quarterly by the Department of Healthcare and Family Services or the Department of Human Services to the General Corporate Fund of the County in which the prosecution or cause of action took place:
(1) where the monies result from child support

obligations, not less than 25% of the federal share of the monies received,

(2) where the monies result from other than child

support obligations, not less than 25% of the State's share of the monies received.

In addition to any other amounts to which State's Attorneys are entitled under this Section, State's Attorneys are entitled to $10 of the fine that is imposed under Section 5-9-1.17 of the Unified Code of Corrections, as set forth in that Section.
(b) A municipality shall be entitled to a $25 prosecution fee for each conviction for a violation of the Illinois Vehicle Code prosecuted by the municipal attorney pursuant to Section 16-102 of that Code which is tried before a circuit or associate judge and shall be entitled to a $25 prosecution fee for each conviction for a violation of a municipal vehicle ordinance prosecuted by the municipal attorney which is tried before a circuit or associate judge. Such fee shall be taxed as costs to be collected from the defendant, if possible, upon conviction. A municipality shall have a lien for such prosecution fees on all judgments or fines procured by the municipal attorney from prosecutions for violations of the Illinois Vehicle Code and municipal vehicle ordinances.
For the purposes of this subsection (b), "municipal vehicle ordinance" means any ordinance enacted pursuant to Sections 11-40-1, 11-40-2, 11-40-2a, and 11-40-3 of the Illinois Municipal Code or any ordinance enacted by a municipality which is similar to a provision of Chapter 11 of the Illinois Vehicle Code.
(c) State's attorneys shall be entitled to a $2 fee to be paid by the defendant on a judgment of guilty or a grant of supervision for a violation of any provision of the Illinois Vehicle Code or any felony, misdemeanor, or petty offense to discharge the expenses of the State's Attorney's office for establishing and maintaining automated record keeping systems. The fee shall be remitted monthly to the county treasurer, to be deposited by him or her into a special fund designated as the State's Attorney Records Automation Fund. Expenditures from this fund may be made by the State's Attorney for hardware, software, research, and development costs and personnel related thereto.
(Source: P.A. 100-201, eff. 8-18-17.)

(55 ILCS 5/4-2003) (from Ch. 34, par. 4-2003)
Sec. 4-2003. Assistants. Except as provided in Section 4-2001, where assistant State's Attorneys are required in any county, the number of such assistants shall be determined by the county board, and the salaries of such assistants shall be fixed by the State's Attorney subject to budgetary limitations established by the county board and paid out of the county treasury in quarterly annual installments, on the order of the county board on the treasurer of said county. Such assistant State's Attorneys are to be named by the State's Attorney of the county, and when so appointed shall take the oath of office in the same manner as State's Attorneys and shall be under the supervision of the State's Attorney.
(Source: P.A. 91-273, eff. 1-1-00; 91-357, eff. 7-29-99.)

(55 ILCS 5/4-2004) (from Ch. 34, par. 4-2004)
Sec. 4-2004. Collection and disposition of fines and forfeitures. It shall be the duty of State's attorneys to attend to the collection of all fines and forfeitures in criminal cases, and they shall, without delay, pay over all fines and forfeitures collected by them to the county treasurer to be deposited into the general corporate fund of the county, except as otherwise specifically provided by law and except for such portion as is required by Section 9.1 of "The Illinois Police Training Act" and Section 5-9-1 of the "Unified Code of Corrections" to be paid into The Traffic and Criminal Conviction Surcharge Fund in the State Treasury, unless the fines and forfeitures are subject to disbursement by the circuit clerk under Section 27.5 of the Clerks of Courts Act.
(Source: P.A. 86-962; 87-670.)

(55 ILCS 5/4-2005) (from Ch. 34, par. 4-2005)
Sec. 4-2005. Payment of salaries; disposition of fees. The salaries of the State's attorneys, excepting that part which is to be paid out of the State treasury as now provided for by law, and the salaries of all Assistant State's attorneys shall be paid out of the general corporate fund of the county treasury of the county in which the State's attorney resides, on the order of the county board by the treasurer of the county: The fees which are now, or may hereafter, be provided by law to be paid by the defendant or defendants, as State's attorney's fees, shall be taxed as costs and all fees, fines, forfeitures and penalties shall be collected by the State's attorney, except for those amounts required by Section 9.1 of the "Illinois Police Training Act" and Section 5-9-1 of the "Unified Code of Corrections" to be paid into The Traffic and Criminal Conviction Surcharge Fund and those amounts subject to disbursement by the circuit clerk under Section 27.5 of the Clerks of Courts Act, and shall be paid by him directly into the county treasury to be deposited into the general corporate fund of the county. The county treasurer shall receipt therefor.
(Source: P.A. 86-962; 87-670.)

(55 ILCS 5/4-2006) (from Ch. 34, par. 4-2006)
Sec. 4-2006. Report of fees.
(a) It is hereby made the duty of all State's attorneys to report to the circuit court at such times as the court shall determine by rule, the payment and collection of all fees, fines, forfeitures and penalties and to satisfy the court by voucher or otherwise, that all fees, fines, forfeitures and penalties by them collected, except for those amounts required by Section 9.1 of the Illinois Police Training Act and Section 5-9-1 of the Unified Code of Corrections to be paid into the Traffic and Criminal Conviction Surcharge Fund, have been duly paid over to the county treasurer, as required by Section 4-2005, and the State's attorney shall have no further interest in conviction fees, fines, forfeitures and penalties or moneys collected by virtue of such office. The court shall note the filing of the report and fix a day certain not less than 30 days thereafter, when objections in writing may be filed to such report by any one or more taxpayers of the county, and when objections are filed to such report a hearing may be had upon such report and objections at such time and in such manner as the court may direct and after such hearing the court may approve or disapprove of such report as justice may require, and make all proper orders in reference thereto, and if no objections have been filed, the court shall inspect such report and require the State's attorney to produce evidence in proof of his having paid over as required by law all fines and forfeitures collected by him; and if it appears to the court that any State's attorney has failed or refused to turn over the fines and forfeitures collected by him as required by law the court shall at once suspend him and appoint a State's attorney pro tempore to perform the duties of the office until such State's attorney shall have complied with the provisions of this Division or the orders of the court in regard thereto. The court, for the purpose of carrying out the provisions of this Section shall have the power to examine books and papers and to issue subpoenas to compel the appearance of persons and the production of books and records: Provided, however, no order entered under this Section shall be a bar to any proper proceedings against such State's attorney and his bondsman to require him to account for moneys collected and not paid over by him as required by law.
(b) Waiver of report of fees. The filing of the report of fees as provided by subsection (a) of this Section may be waived by written administrative order of the chief judge of the circuit upon written request and affidavit of the State's attorney of a county within the circuit that all fines, fees, forfeitures, and restitution are collected by the clerk of the circuit court and that none of those funds pass through the office of the State's attorney.
(Source: P.A. 86-962; 87-1201.)

(55 ILCS 5/Div. 4-3 heading)

(55 ILCS 5/4-3001) (from Ch. 34, par. 4-3001)
Sec. 4-3001. State's attorney; assistants.
(a) The State's Attorney of Cook County shall be paid an annual salary of $75,000 until December 31, 1988, $90,000 until November 30, 1990, $100,000 until June 30, 1994, and $112,124 thereafter or as set by the Compensation Review Board, whichever is greater.
Such sums shall be in full payment for all services rendered by him. Until July 1, 2011, the State shall furnish from the State treasury 66 2/3% of such salary in effect on December 31, 1988 and 100% of the increases in salary taking effect after December 31, 1988. Beginning on July 1, 2011, the Department of Revenue shall furnish from State funds appropriated to it out of the Personal Property Tax Replacement Fund or the General Revenue Fund for that purpose 66 2/3% of such salary in effect on December 31, 1988 and 100% of the increases in salary taking effect after December 31, 1988. Cook County shall furnish 33 1/3% of such salary in effect on December 31, 1988. The State's Attorney of Cook County may not engage in the private practice of law.
(b) If Cook County chooses to participate in the subsidy program described in this subsection (b), 24 assistant state's attorneys shall be appointed for the prosecution of alcohol-related traffic offenses. Cook County shall annually receive a subsidy for the payment of the salaries and benefits of these assistant state's attorneys from State funds appropriated to the Department of Revenue out of the Personal Property Tax Replacement Fund or the General Revenue Fund for distribution to Cook County for that purpose. The amount of the subsidy shall equal $50,000 per assistant state's attorney appointed under this subsection, adjusted for inflation each July 1 using the Consumer Price Index of the Bureau of Labor Statistics of the U.S. Department of Labor. If in any year the amount appropriated for the purposes of this subsection (b) is insufficient, the annual subsidy shall be reduced accordingly.
When and if Cook County chooses to participate in the subsidy program described in this subsection (b), the number of assistant state's attorneys who are prosecuting alcohol-related traffic offenses must increase by 24. These appointed assistant state's attorneys shall be in addition to any other assistant state's attorneys assigned to those cases on the effective date of this amendatory Act of the 91st General Assembly, and may not replace those assistant state's attorneys. Cook County assistant state's attorneys appointed and subsidized by this subsection (b) may also prosecute other types of misdemeanor cases at the direction of the Cook County State's Attorney.
(Source: P.A. 97-72, eff. 7-1-11.)

(55 ILCS 5/4-3002) (from Ch. 34, par. 4-3002)
Sec. 4-3002. Manner of payment. The compensation to the State's attorney shall be paid in installments by the county clerk, at the end of each half month by drawing a warrant in favor of the State's attorney on the county treasurer who shall pay the same on presentation properly endorsed. No warrant shall be drawn or money paid to the State's attorney, unless he shall have made for the preceding fiscal quarter a report to the county commissioners and paid into the county treasury all fees collected by him as State's attorney for the fiscal quarter.
(Source: P.A. 86-962.)

(55 ILCS 5/Div. 4-4 heading)

(55 ILCS 5/4-4001) (from Ch. 34, par. 4-4001)
Sec. 4-4001. County clerks; counties of first and second class. The fees of the county clerk in counties of the first and second class, except when increased by county ordinance pursuant to the provisions of this Section, shall be:
For each official copy of any process, file, record

or other instrument of and pertaining to his office, 50¢ for each 100 words, and $1 additional for certifying and sealing the same.

For filing any paper not herein otherwise provided

for, $1, except that no fee shall be charged for filing a Statement of economic interest pursuant to the Illinois Governmental Ethics Act or reports made pursuant to Article 9 of the Election Code.

For issuance of fireworks permits, $2.
For issuance of liquor licenses, $5.
For filing and recording of the appointment and oath

of each public official, $3.

For officially certifying and sealing each copy of

any process, file, record or other instrument of and pertaining to his office, $1.

For swearing any person to an affidavit, $1.
For issuing each license in all matters except where

the fee for the issuance thereof is otherwise fixed, $4.

For issuing each civil union or marriage license, the

certificate thereof, and for recording the same, including the recording of the parent's or guardian's consent where indicated, a fee to be determined by the county board of the county, not to exceed $75, which shall be the same, whether for a civil union or marriage license. $5 from all civil union and marriage license fees shall be remitted by the clerk to the State Treasurer for deposit into the Domestic Violence Fund.

For taking and certifying acknowledgments to any

instrument, except where herein otherwise provided for, $1.

For issuing each certificate of appointment or

commission, the fee for which is not otherwise fixed by law, $1.

For cancelling tax sale and issuing and sealing

certificates of redemption, $3.

For issuing order to county treasurer for redemption

of forfeited tax, $2.

For trying and sealing weights and measures by county

standard, together with all actual expenses in connection therewith, $1.

For services in case of estrays, $2.
The following fees shall be allowed for services

attending the sale of land for taxes, and shall be charged as costs against the delinquent property and be collected with the taxes thereon:

For services in attending the tax sale and issuing

certificate of sale and sealing the same, for each tract or town lot sold, $4.

For making list of delinquent lands and town lots

sold, to be filed with the Comptroller, for each tract or town lot sold, 10¢.

The county board of any county of the first or second class may by ordinance authorize the county clerk to impose an additional $2 charge for certified copies of vital records as defined in Section 1 of the Vital Records Act, for the purpose of developing, maintaining, and improving technology in the office of the County Clerk.
The foregoing fees allowed by this Section are the maximum fees that may be collected from any officer, agency, department or other instrumentality of the State. The county board may, however, by ordinance, increase the fees allowed by this Section and also the notary public recordation fees allowed by Section 2-106 of the Illinois Notary Public Act and the indexing and filing of assumed name certificate fees allowed by Section 3 of the Assumed Business Name Act and collect such increased fees from all persons and entities other than officers, agencies, departments and other instrumentalities of the State if the increase is justified by an acceptable cost study showing that the fees allowed by these Sections are not sufficient to cover the cost of providing the service.
A Statement of the costs of providing each service, program and activity shall be prepared by the county board. All supporting documents shall be public record and subject to public examination and audit. All direct and indirect costs, as defined in the United States Office of Management and Budget Circular A-87, may be included in the determination of the costs of each service, program and activity.
The county clerk in all cases may demand and receive the payment of all fees for services in advance so far as the same can be ascertained.
The county board of any county of the first or second class may by ordinance authorize the county treasurer to establish a special fund for deposit of the additional charge. Moneys in the special fund shall be used solely to provide the equipment, material and necessary expenses incurred to help defray the cost of implementing and maintaining such document storage system.
(Source: P.A. 96-328, eff. 8-11-09; 97-4, eff. 5-31-11; 97-986, eff. 8-17-12.)

(55 ILCS 5/Div. 4-5 heading)

(55 ILCS 5/4-5001) (from Ch. 34, par. 4-5001)
Sec. 4-5001. Sheriffs; counties of first and second class. The fees of sheriffs in counties of the first and second class, except when increased by county ordinance under this Section, shall be as follows:
For serving or attempting to serve summons on each defendant in each county, $10.
For serving or attempting to serve an order or judgment granting injunctional relief in each county, $10.
For serving or attempting to serve each garnishee in each county, $10.
For serving or attempting to serve an order for replevin in each county, $10.
For serving or attempting to serve an order for attachment on each defendant in each county, $10.
For serving or attempting to serve a warrant of arrest, $8, to be paid upon conviction.
For returning a defendant from outside the State of Illinois, upon conviction, the court shall assess, as court costs, the cost of returning a defendant to the jurisdiction.
For taking special bail, $1 in each county.
For serving or attempting to serve a subpoena on each witness, in each county, $10.
For advertising property for sale, $5.
For returning each process, in each county, $5.
Mileage for each mile of necessary travel to serve any such process as Stated above, calculating from the place of holding court to the place of residence of the defendant, or witness, 50¢ each way.
For summoning each juror, $3 with 30¢ mileage each way in all counties.
For serving or attempting to serve notice of judgments or levying to enforce a judgment, $3 with 50¢ mileage each way in all counties.
For taking possession of and removing property levied on, the officer shall be allowed to tax the actual cost of such possession or removal.
For feeding each prisoner, such compensation to cover the actual cost as may be fixed by the county board, but such compensation shall not be considered a part of the fees of the office.
For attending before a court with prisoner, on an order for habeas corpus, in each county, $10 per day.
For attending before a court with a prisoner in any criminal proceeding, in each county, $10 per day.
For each mile of necessary travel in taking such prisoner before the court as Stated above, 15¢ a mile each way.
For serving or attempting to serve an order or judgment for the possession of real estate in an action of ejectment or in any other action, or for restitution in an eviction action without aid, $10 and when aid is necessary, the sheriff shall be allowed to tax in addition the actual costs thereof, and for each mile of necessary travel, 50¢ each way.
For executing and acknowledging a deed of sale of real estate, in counties of first class, $4; second class, $4.
For preparing, executing and acknowledging a deed on redemption from a court sale of real estate in counties of first class, $5; second class, $5.
For making certificates of sale, and making and filing duplicate, in counties of first class, $3; in counties of the second class, $3.
For making certificate of redemption, $3.
For certificate of levy and filing, $3, and the fee for recording shall be advanced by the judgment creditor and charged as costs.
For taking all bonds on legal process, civil and criminal, in counties of first class, $1; in second class, $1.
For executing copies in criminal cases, $4 and mileage for each mile of necessary travel, 20¢ each way.
For executing requisitions from other States, $5.
For conveying each prisoner from the prisoner's own county to the jail of another county, or from another county to the jail of the prisoner's county, per mile, for going, only, 30¢.
For conveying persons to the penitentiary, reformatories, Illinois State Training School for Boys, Illinois State Training School for Girls and Reception Centers, the following fees, payable out of the State Treasury. For each person who is conveyed, 35¢ per mile in going only to the penitentiary, reformatory, Illinois State Training School for Boys, Illinois State Training School for Girls and Reception Centers, from the place of conviction.
The fees provided for transporting persons to the penitentiary, reformatories, Illinois State Training School for Boys, Illinois State Training School for Girls and Reception Centers shall be paid for each trip so made. Mileage as used in this Section means the shortest practical route, between the place from which the person is to be transported, to the penitentiary, reformatories, Illinois State Training School for Boys, Illinois State Training School for Girls and Reception Centers and all fees per mile shall be computed on such basis.
For conveying any person to or from any of the charitable institutions of the State, when properly committed by competent authority, when one person is conveyed, 35¢ per mile; when two persons are conveyed at the same time, 35¢ per mile for the first person and 20¢ per mile for the second person; and 10¢ per mile for each additional person.
For conveying a person from the penitentiary to the county jail when required by law, 35¢ per mile.
For attending Supreme Court, $10 per day.
In addition to the above fees there shall be allowed to the sheriff a fee of $600 for the sale of real estate which is made by virtue of any judgment of a court, except that in the case of a sale of unimproved real estate which sells for $10,000 or less, the fee shall be $150. In addition to this fee and all other fees provided by this Section, there shall be allowed to the sheriff a fee in accordance with the following schedule for the sale of personal estate which is made by virtue of any judgment of a court:
For judgments up to $1,000, $75;
For judgments from $1,001 to $15,000, $150;
For judgments over $15,000, $300.
The foregoing fees allowed by this Section are the maximum fees that may be collected from any officer, agency, department or other instrumentality of the State. The county board may, however, by ordinance, increase the fees allowed by this Section and collect those increased fees from all persons and entities other than officers, agencies, departments and other instrumentalities of the State if the increase is justified by an acceptable cost study showing that the fees allowed by this Section are not sufficient to cover the costs of providing the service. A statement of the costs of providing each service, program and activity shall be prepared by the county board. All supporting documents shall be public records and subject to public examination and audit. All direct and indirect costs, as defined in the United States Office of Management and Budget Circular A-87, may be included in the determination of the costs of each service, program and activity.
In all cases where the judgment is settled by the parties, replevied, stopped by injunction or paid, or where the property levied upon is not actually sold, the sheriff shall be allowed his fee for levying and mileage, together with half the fee for all money collected by him which he would be entitled to if the same was made by sale to enforce the judgment. In no case shall the fee exceed the amount of money arising from the sale.
The fee requirements of this Section do not apply to police departments or other law enforcement agencies. For the purposes of this Section, "law enforcement agency" means an agency of the State or unit of local government which is vested by law or ordinance with the duty to maintain public order and to enforce criminal laws.
(Source: P.A. 100-173, eff. 1-1-18.)

(55 ILCS 5/Div. 4-6 heading)

(55 ILCS 5/4-6001) (from Ch. 34, par. 4-6001)
Sec. 4-6001. Officers in counties of less than 2,000,000.
(a) In all counties of less than 2,000,000 inhabitants, the compensation of Coroners, County Treasurers, County Clerks, Recorders and Auditors shall be determined under this Section. The County Board in those counties shall fix the amount of the necessary clerk hire, stationery, fuel and other expenses of those officers. The compensation of those officers shall be separate from the necessary clerk hire, stationery, fuel and other expenses, and such compensation (except for coroners in those counties with less than 2,000,000 population in which the coroner's compensation is set in accordance with Section 4-6002) shall be fixed within the following limits:
To each such officer in counties containing less than 14,000 inhabitants, not less than $13,500 per annum.
To each such officer in counties containing 14,000 or more inhabitants, but less than 30,000 inhabitants, not less than $14,500 per annum.
To each such officer in counties containing 30,000 or more inhabitants but less than 60,000 inhabitants, not less than $15,000 per annum.
To each such officer in counties containing 60,000 or more inhabitants but less than 100,000 inhabitants, not less than $15,000 per annum.
To each such officer in counties containing 100,000 or more inhabitants but less than 200,000 inhabitants, not less than $16,500 per annum.
To each such officer in counties containing 200,000 or more inhabitants but less than 300,000 inhabitants, not less than $18,000 per annum.
To each such officer in counties containing 300,000 or more inhabitants but less than 2,000,000 inhabitants, not less than $20,000 per annum.
(b) Those officers beginning a term of office before December 1, 1990 shall be compensated at the rate of their base salary. "Base salary" is the compensation paid for each of those offices, respectively, before July 1, 1989.
(c) Those officers beginning a term of office on or after December 1, 1990 shall be compensated as follows:
(1) Beginning December 1, 1990, base salary plus at

least 3% of base salary.

(2) Beginning December 1, 1991, base salary plus at

least 6% of base salary.

(3) Beginning December 1, 1992, base salary plus at

least 9% of base salary.

(4) Beginning December 1, 1993, base salary plus at

least 12% of base salary.

(d) In addition to but separate and apart from the compensation provided in this Section, the county clerk of each county, the recorder of each county, and the chief clerk of each county board of election commissioners shall receive an award as follows:
(1) $4,500 per year after January 1, 1998;
(2) $5,500 per year after January 1, 1999; and
(3) $6,500 per year after January 1, 2000.
The total amount required for such awards each year shall be appropriated by the General Assembly to the State Board of Elections which shall distribute the awards in annual lump sum payments to the several county clerks, recorders, and chief election clerks. Beginning December 1, 1990, this annual award, and any other award or stipend paid out of State funds to county officers, shall not affect any other compensation provided by law to be paid to county officers.
(e) Beginning December 1, 1990, no county board may reduce or otherwise impair the compensation payable from county funds to a county officer if the reduction or impairment is the result of the county officer receiving an award or stipend payable from State funds.
(f) The compensation, necessary clerk hire, stationery, fuel and other expenses of the county auditor, as fixed by the county board, shall be paid by the county.
(g) The population of all counties for the purpose of fixing compensation, as herein provided, shall be based upon the last Federal census immediately previous to the election of the officer in question in each county.
(h) With respect to an auditor who takes office on or after the effective date of this amendatory Act of the 95th General Assembly, the auditor shall receive an annual stipend of $6,500 per year. The General Assembly shall appropriate the total amount required for the stipend each year from the Personal Property Tax Replacement Fund to the Department of Revenue, and the Department of Revenue shall distribute the awards in an annual lump sum payment to each county auditor. The stipend shall be in addition to, but separate and apart from, the compensation provided in this Section. No county board may reduce or otherwise impair the compensation payable from county funds to the auditor if the reduction or impairment is the result of the auditor receiving an award or stipend pursuant to this subsection.
(Source: P.A. 97-72, eff. 7-1-11.)

(55 ILCS 5/4-6002) (from Ch. 34, par. 4-6002)
Sec. 4-6002. Coroners in counties of less than 2,000,000.
(a) The County Board, in all counties of less than 2,000,000 inhabitants, shall fix the compensation of Coroners within the limitations fixed by this Division, and shall appropriate for their necessary clerk hire, stationery, fuel, supplies, and other expenses. The compensation of the Coroner shall be fixed separately from his necessary clerk hire, stationery, fuel and other expenses, and such compensation shall be fixed within the following limits:
To each Coroner in counties containing less than 5,000 inhabitants, not less than $4,500 per annum.
To each Coroner in counties containing 5,000 or more inhabitants but less than 14,000 inhabitants, not less than $6,000 per annum.
To each Coroner in counties containing 14,000 or more inhabitants, but less than 30,000 inhabitants, not less than $9,000 per annum.
To each Coroner in counties containing 30,000 or more inhabitants, but less than 60,000 inhabitants, not less than $14,000 per annum.
To each Coroner in counties containing 60,000 or more inhabitants, but less than 100,000 inhabitants, not less than $15,000 per annum.
To each Coroner in counties containing 100,000 or more inhabitants, but less than 200,000 inhabitants, not less than $16,500 per annum.
To each Coroner in counties containing 200,000 or more inhabitants, but less than 300,000 inhabitants, not less than $18,000 per annum.
To each Coroner in counties containing 300,000 or more inhabitants, but less than 2,000,000 inhabitants, not less than $20,000 per annum.
The population of all counties for the purpose of fixing compensation, as herein provided, shall be based upon the last Federal census immediately previous to the election of the Coroner in question in each county. This Section does not apply to a county which has abolished the elective office of coroner.
(b) Those coroners beginning a term of office on or after December 1, 1990 shall be compensated as follows:
(1) Beginning December 1, 1990, base salary plus at

least 3% of base salary.

(2) Beginning December 1, 1991, base salary plus at

least 6% of base salary.

(3) Beginning December 1, 1992, base salary plus at

least 9% of base salary.

(4) Beginning December 1, 1993, base salary plus at

least 12% of base salary.

"Base salary", as used in this subsection (b), means the salary in effect before July 1, 1989.
(c) In addition to, but separate and apart from, the compensation provided in this Section, subject to appropriation, the coroner of each county shall receive an annual stipend of $6,500 to be paid by the Illinois Department of Revenue out of the Personal Property Tax Replacement Fund if his or her term begins on or after December 1, 2000.
(Source: P.A. 97-72, eff. 7-1-11.)

(55 ILCS 5/4-6003) (from Ch. 34, par. 4-6003)
Sec. 4-6003. Compensation of sheriffs for certain expenses in counties of less than 2,000,000.
(a) The County Board, in all counties of less than 2,000,000 inhabitants, shall fix the compensation of sheriffs, with the amount of their necessary clerk hire, stationery, fuel and other expenses. The county shall supply the sheriff with all necessary uniforms, guns and ammunition. The compensation of each such officer shall be fixed separately from his necessary clerk hire, stationery, fuel and other expenses. Beginning immediately, no county with a population under 2,000,000 may reduce the rate of compensation of its sheriff below the rate of compensation that it was actually paying to its sheriff on January 1, 2002 or the effective date of this amendatory Act of the 92nd General Assembly, whichever is greater.
(b) In addition to the requirement of subsection (a), the rate of compensation payable to the sheriff by the county shall not be less than the following:
To each such sheriff in counties containing less than 10,000 inhabitants, not less than $27,000 per annum.
To each such sheriff in counties containing 10,000 or more inhabitants but less than 20,000 inhabitants, not less than $31,000 per annum.
To each such sheriff in counties containing 20,000 or more inhabitants but less than 30,000 inhabitants, not less than $34,000 per annum.
To each such sheriff in counties containing 30,000 or more inhabitants but less than 60,000 inhabitants, not less than $37,000 per annum.
To each such sheriff in counties containing 60,000 or more inhabitants but less than 100,000 inhabitants, not less than $40,000 per annum.
To each such sheriff in counties containing 100,000 or more inhabitants but less than 2,000,000 inhabitants, not less than $43,000 per annum.
The population of each county for the purpose of fixing compensation as herein provided, shall be based upon the last federal census immediately previous to the election of the sheriff in question in such county.
(c) (Blank).
(d) In addition to the salary provided for in subsections (a), (b), and (c), beginning December 1, 1998, subject to appropriation, each sheriff, for his or her additional duties imposed by other statutes or laws, shall receive an annual stipend to be paid by the Illinois Department of Revenue out of the Personal Property Tax Replacement Fund in the amount of $6,500.
(e) No county board may reduce or otherwise impair the compensation payable from county funds to a sheriff if the reduction or impairment is the result of the sheriff receiving an award or stipend payable from State funds.
(Source: P.A. 97-72, eff. 7-1-11.)

(55 ILCS 5/4-6004) (from Ch. 34, par. 4-6004)
Sec. 4-6004. Services of county collector as receiver. No fees shall be paid to any county collector for services as a receiver in a tax foreclosure suit in addition to the regular salary or fees paid to such county collector.
(Source: P.A. 86-962.)

(55 ILCS 5/Div. 4-7 heading)

(55 ILCS 5/4-7001) (from Ch. 34, par. 4-7001)
Sec. 4-7001. Coroner's fees. The fees of the coroner's office shall be as follows:
1. For a copy of a transcript of sworn testimony:

$5.00 per page.

2. For a copy of an autopsy report (if not included

in transcript): $50.00.

3. For a copy of the verdict of a coroner's jury:

$5.00.

4. For a copy of a toxicology report: $25.00.
5. For a print of or an electronic file containing a

picture obtained by the coroner: actual cost or $3.00, whichever is greater.

6. For each copy of miscellaneous reports, including

artist's drawings but not including police reports: actual cost or $25.00, whichever is greater.

7. For a coroner's or medical examiner's permit to

cremate a dead human body: $50.00. The coroner may waive, at his or her discretion, the permit fee if the coroner determines that the person is indigent and unable to pay the permit fee or under other special circumstances.

All of which fees shall be certified by the court; in the case of inmates of any State charitable or penal institution, the fees shall be paid by the operating department or commission, out of the State Treasury. The coroner shall file his or her claim in probate for his or her fees and he or she shall render assistance to the State's attorney in the collection of such fees out of the estate of the deceased. In counties of less than 1,000,000 population, the State's attorney shall collect such fees out of the estate of the deceased.
Except as otherwise provided in this Section, whenever the coroner is required by law to perform any of the duties of the office of the sheriff, the coroner is entitled to the like fees and compensation as are allowed by law to the sheriff for the performance of similar services.
Except as otherwise provided in this Section, whenever the coroner of any county is required to travel in the performance of his or her duties, he or she shall receive the same mileage fees as are authorized for the sheriff of such county.
All fees under this Section collected by or on behalf of the coroner's office shall be paid over to the county treasurer and deposited into a special account in the county treasury. Moneys in the special account shall be used solely for the purchase of electronic and forensic identification equipment or other related supplies and the operating expenses of the coroner's office.
(Source: P.A. 96-1161, eff. 7-21-10.)

(55 ILCS 5/Div. 4-8 heading)

(55 ILCS 5/4-8002) (from Ch. 34, par. 4-8002)
Sec. 4-8002. Additional compensation of sheriff and recorder.
(a) In addition to any salary otherwise provided by law, beginning December 1, 1998, subject to appropriation, the sheriff of Cook County for his or her additional duties imposed by other statutes or laws shall receive an annual stipend to be paid by the Illinois Department of Revenue out of the Personal Property Tax Replacement Fund in the amount of $6,500. The county board shall not reduce or otherwise impair the compensation payable from county funds to the sheriff if the reduction or impairment is the result of the sheriff receiving a stipend payable from State funds.
(b) In addition to any salary otherwise provided by law, beginning December 1, 2000, subject to appropriation, the recorder of deeds of Cook County for his or her additional duties imposed by law shall receive an annual stipend to be paid by the State in an amount equal to the stipend paid to each recorder in other counties under subsection (d) of Section 4-6001 of this Code. The county board may not reduce or otherwise impair the compensation payable from county funds to the recorder of deeds if the reduction or impairment is the result of the recorder of deeds receiving a stipend payable from State funds.
(Source: P.A. 97-72, eff. 7-1-11; 97-619, eff. 11-14-11.)

(55 ILCS 5/Div. 4-9 heading)

(55 ILCS 5/4-9001) (from Ch. 34, par. 4-9001)
Sec. 4-9001. County Commissioners. County commissioners shall receive an annual salary to be fixed by the county board, which salary is in full for all duties performed in any capacity as a member of the county board. In addition, the county commissioners of counties organized under Division 2-4 shall not receive an annual salary that is greater than the annual salary paid to the county clerk of that county. County commissioners are also entitled to travel and expense allowances as determined by the county board. All are to be paid out of the county treasury.
No per diem or travel or other expenses for transacting county business, other than board meetings, may be paid except upon the filing with the county board of a report stating the nature of such business. Such report shall appear on the minutes of the meeting of the county board at which such per diem and expenses are approved.
(Source: P.A. 86-962; 86-1252.)

(55 ILCS 5/Div. 4-10 heading)

(55 ILCS 5/4-10001) (from Ch. 34, par. 4-10001)
Sec. 4-10001. County board members. County board members elected pursuant to Division 2-3 shall receive such compensation as is fixed by the county board in accordance with the method of compensation selected by the county board. Such compensation shall be set before the general election at which county board members are elected. The chairman of the county board shall receive such additional compensation as determined by the county board in reapportioning the county.
County board members and the chairman of the county board are also entitled to travel and expense allowances as determined by the county board.
(Source: P.A. 86-962.)

(55 ILCS 5/Div. 4-11 heading)

(55 ILCS 5/4-11001) (from Ch. 34, par. 4-11001)
(Text of Section WITH the changes made by P.A. 98-1132, which has been held unconstitutional)
Sec. 4-11001. Juror fees. Each county shall pay to grand and petit jurors for their services in attending courts the sums of $25 for the first day and thereafter $50 for each day of necessary attendance, or such higher amount as may be fixed by the county board.
If a judge so orders, a juror shall also receive reimbursement for the actual cost of day care incurred by the juror during his or her service on a jury.
The juror fees for service and day care shall be paid out of the county treasury.
The clerk of the court shall furnish to each juror without fee whenever he is discharged a certificate of the number of days' attendance at court, and upon presentation thereof to the county treasurer, he shall pay to the juror the sum provided for his service.
Any juror may elect to waive the fee paid for service, transportation, or day care, or any combination thereof.
(Source: P.A. 97-840, eff. 1-1-13; 98-1132, eff. 6-1-15.)

(Text of Section WITHOUT the changes made by P.A. 98-1132, which has been held unconstitutional)
Sec. 4-11001. Juror fees. Each county shall pay to grand and petit jurors for their services in attending courts the sum of $4 for each day of necessary attendance at such courts as jurors in counties of the first class, the sum of $5 for each day in counties of the second class, and the sum of $10 for each day in counties of the third class, or such higher amount as may be fixed by the county board.
In addition, jurors shall receive such travel expense as may be determined by the county board, provided that jurors in counties of the first class and second class shall receive at least 10 cents per mile for their travel expense. Mileage shall be allowed for travel during a juror's term as well as for travel at the opening and closing of his term.
If a judge so orders, a juror shall also receive reimbursement for the actual cost of day care incurred by the juror during his or her service on a jury.
The juror fees for service, transportation, and day care shall be paid out of the county treasury.
The clerk of the court shall furnish to each juror without fee whenever he is discharged a certificate of the number of days' attendance at court, and upon presentation thereof to the county treasurer, he shall pay to the juror the sum provided for his service.
Any juror may elect to waive the fee paid for service, transportation, or day care, or any combination thereof.
(Source: P.A. 97-840, eff. 1-1-13.)

(55 ILCS 5/4-11001.5)
(Section scheduled to be repealed on December 31, 2019)
Sec. 4-11001.5. Lake County Children's Advocacy Center Pilot Program.
(a) The Lake County Children's Advocacy Center Pilot Program is established. Under the Pilot Program, any grand juror or petit juror in Lake County may elect to have his or her juror fees earned under Section 4-11001 of this Code to be donated to the Lake County Children's Advocacy Center, a division of the Lake County State's Attorney's office.
(b) On or before January 1, 2017, the Lake County board shall adopt, by ordinance or resolution, rules and policies governing and effectuating the ability of jurors to donate their juror fees to the Lake County Children's Advocacy Center beginning January 1, 2017 and ending December 31, 2018. At a minimum, the rules and policies must provide:
(1) for a form that a juror may fill out to elect to

donate his or her juror fees. The form must contain a statement, in at least 14-point bold type, that donation of juror fees is optional;

(2) that all monies donated by jurors shall be

transferred by the county to the Lake County Children's Advocacy Center at the same time a juror is paid under Section 4-11001 of this Code who did not elect to donate his or her juror fees; and

(3) that all juror fees donated under this Section

shall be used exclusively for the operation of Lake County Children's Advocacy Center.

(c) The following information shall be reported to the General Assembly and the Governor by the Lake County board after each calendar year of the Pilot Program on or before March 31, 2018 and March 31, 2019:
(1) the number of grand and petit jurors who earned

fees under Section 4-11001 of this Code during the previous calendar year;

(2) the number of grand and petit jurors who donated

fees under this Section during the previous calendar year;

(3) the amount of donated fees under this Section

during the previous calendar year;

(4) how the monies donated in the previous calendar

year were used by the Lake County Children's Advocacy Center; and

(5) how much cost there was incurred by Lake County

and the Lake County State's Attorney's office in the previous calendar year in implementing the Pilot Program.

(d) This Section is repealed on December 31, 2019.
(Source: P.A. 99-583, eff. 7-15-16; 100-201, eff. 8-18-17.)

(55 ILCS 5/4-11002) (from Ch. 34, par. 4-11002)
Sec. 4-11002. Juror's fees on inquest. The fees of each juror attending an inquest shall be fixed by the county board at a sum not to exceed $10 per inquest and not to exceed $40 per day, payable out of the county treasury, upon the certificate of the coroner or acting coroner of the county wherein the inquest was held. Any juror may elect to waive the fees paid for attending an inquest.
(Source: P.A. 97-840, eff. 1-1-13.)

(55 ILCS 5/Div. 4-12 heading)

(55 ILCS 5/4-12001) (from Ch. 34, par. 4-12001)
Sec. 4-12001. Fees of sheriff in third class counties. The officers herein named, in counties of the third class, shall be entitled to receive the fees herein specified, for the services mentioned and such other fees as may be provided by law for such other services not herein designated.
Fees for Sheriff
For serving or attempting to serve any summons on each defendant, $35.
For serving or attempting to serve each alias summons or other process mileage will be charged as hereinafter provided when the address for service differs from the address for service on the original summons or other process.
For serving or attempting to serve all other process, on each defendant, $35.
For serving or attempting to serve a subpoena on each witness, $35.
For serving or attempting to serve each warrant, $35.
For serving or attempting to serve each garnishee, $35.
For summoning each juror, $10.
For serving or attempting to serve each order or judgment for replevin, $35.
For serving or attempting to serve an order for attachment, on each defendant, $35.
For serving or attempting to serve an order or judgment for the possession of real estate in an action of ejectment or in any other action, or for restitution in an eviction action, without aid, $35, and when aid is necessary, the sheriff shall be allowed to tax in addition the actual costs thereof.
For serving or attempting to serve notice of judgment, $35.
For levying to satisfy an order in an action for attachment, $25.
For executing order of court to seize personal property, $25.
For making certificate of levy on real estate and filing or recording same, $8, and the fee for filing or recording shall be advanced by the plaintiff in attachment or by the judgment creditor and taxed as costs. For taking possession of or removing property levied on, the sheriff shall be allowed to tax the necessary actual costs of such possession or removal.
For advertising property for sale, $20.
For making certificate of sale and making and filing duplicate for record, $15, and the fee for recording same shall be advanced by the judgment creditor and taxed as costs.
For preparing, executing and acknowledging deed on redemption from a court sale of real estate, $15; for preparing, executing and acknowledging all other deeds on sale of real estate, $10.
For making and filing certificate of redemption, $15, and the fee for recording same shall be advanced by party making the redemption and taxed as costs.
For making and filing certificate of redemption from a court sale, $11, and the fee for recording same shall be advanced by the party making the redemption and taxed as costs.
For taking all bonds on legal process, $10.
For taking special bail, $5.
For returning each process, $15.
Mileage for service or attempted service of all process is a $10 flat fee.
For attending before a court with a prisoner on an order for habeas corpus, $9 per day.
For executing requisitions from other States, $13.
For conveying each prisoner from the prisoner's county to the jail of another county, per mile for going only, 25¢.
For committing to or discharging each prisoner from jail, $3.
For feeding each prisoner, such compensation to cover actual costs as may be fixed by the county board, but such compensation shall not be considered a part of the fees of the office.
For committing each prisoner to jail under the laws of the United States, to be paid by the marshal or other person requiring his confinement, $3.
For feeding such prisoners per day, $3, to be paid by the marshal or other person requiring the prisoner's confinement.
For discharging such prisoners, $3.
For conveying persons to the penitentiary, reformatories, Illinois State Training School for Boys, Illinois State Training School for Girls, Reception Centers and Illinois Security Hospital, the following fees, payable out of the State Treasury. When one person is conveyed, 20¢ per mile in going to the penitentiary, reformatories, Illinois State Training School for Boys, Illinois State Training School for Girls, Reception Centers and Illinois Security Hospital from the place of conviction; when 2 persons are conveyed at the same time, 20¢ per mile for the first and 15¢ per mile for the second person; when more than 2 persons are conveyed at the same time as Stated above, the sheriff shall be allowed 20¢ per mile for the first, 15¢ per mile for the second and 10¢ per mile for each additional person.
The fees provided for herein for transporting persons to the penitentiary, reformatories, Illinois State Training School for Boys, Illinois State Training School for Girls, Reception Centers and Illinois Security Hospital, shall be paid for each trip so made. Mileage as used in this Section means the shortest route on a hard surfaced road, (either State Bond Issue Route or Federal highways) or railroad, whichever is shorter, between the place from which the person is to be transported, to the penitentiary, reformatories, Illinois State Training School for Boys, Illinois State Training School for Girls, Reception Centers and Illinois Security Hospital, and all fees per mile shall be computed on such basis.
In addition to the above fees, there shall be allowed to the sheriff a fee of $900 for the sale of real estate which shall be made by virtue of any judgment of a court. In addition to this fee and all other fees provided by this Section, there shall be allowed to the sheriff a fee in accordance with the following schedule for the sale of personal estate which is made by virtue of any judgment of a court:
For judgments up to $1,000, $100;
For judgments over $1,000 to $15,000, $300;
For judgments over $15,000, $500.
In all cases where the judgment is settled by the parties, replevied, stopped by injunction or paid, or where the property levied upon is not actually sold, the sheriff shall be allowed the fee for levying and mileage, together with half the fee for all money collected by him or her which he or she would be entitled to if the same were made by sale in the enforcement of a judgment. In no case shall the fee exceed the amount of money arising from the sale.
The fee requirements of this Section do not apply to police departments or other law enforcement agencies. For the purposes of this Section, "law enforcement agency" means an agency of the State or unit of local government which is vested by law or ordinance with the duty to maintain public order and to enforce criminal laws or ordinances.
The fee requirements of this Section do not apply to units of local government or school districts.
(Source: P.A. 100-173, eff. 1-1-18.)

(55 ILCS 5/4-12001.1) (from Ch. 34, par. 4-12001.1)
Sec. 4-12001.1. Fees of sheriff in third class counties; local governments and school districts. The officers herein named, in counties of the third class, shall be entitled to receive the fees herein specified from all units of local government and school districts, for the services mentioned and such other fees as may be provided by law for such other services not herein designated.
Fees for Sheriff
For serving or attempting to serve any summons on each defendant, $25.
For serving or attempting to serve each alias summons or other process mileage will be charged as hereinafter provided when the address for service differs from the address for service on the original summons or other process.
For serving or attempting to serve all other process, on each defendant, $25.
For serving or attempting to serve a subpoena on each witness, $25.
For serving or attempting to serve each warrant, $25.
For serving or attempting to serve each garnishee, $25.
For summoning each juror, $4.
For serving or attempting to serve each order or judgment for replevin, $25.
For serving or attempting to serve an order for attachment, on each defendant, $25.
For serving or attempting to serve an order or judgment for the possession of real estate in an action of ejectment or in any other action, or for restitution in an eviction action, without aid, $9, and when aid is necessary, the sheriff shall be allowed to tax in addition the actual costs thereof.
For serving or attempting to serve notice of judgment, $25.
For levying to satisfy an order in an action for attachment, $25.
For executing order of court to seize personal property, $25.
For making certificate of levy on real estate and filing or recording same, $3, and the fee for filing or recording shall be advanced by the plaintiff in attachment or by the judgment creditor and taxed as costs. For taking possession of or removing property levied on, the sheriff shall be allowed to tax the necessary actual costs of such possession or removal.
For advertising property for sale, $3.
For making certificate of sale and making and filing duplicate for record, $3, and the fee for recording same shall be advanced by the judgment creditor and taxed as costs.
For preparing, executing and acknowledging deed on redemption from a court sale of real estate, $6; for preparing, executing and acknowledging all other deeds on sale of real estate, $4.
For making and filing certificate of redemption, $3.50, and the fee for recording same shall be advanced by party making the redemption and taxed as costs.
For making and filing certificate of redemption from a court sale, $4.50, and the fee for recording same shall be advanced by the party making the redemption and taxed as costs.
For taking all bonds on legal process, $2.
For taking special bail, $2.
For returning each process, $5.
Mileage for service or attempted service of all process is a $10 flat fee.
For attending before a court with a prisoner on an order for habeas corpus, $3.50 per day.
For executing requisitions from other States, $5.
For conveying each prisoner from the prisoner's county to the jail of another county, per mile for going only, 25¢.
For committing to or discharging each prisoner from jail, $1.
For feeding each prisoner, such compensation to cover actual costs as may be fixed by the county board, but such compensation shall not be considered a part of the fees of the office.
For committing each prisoner to jail under the laws of the United States, to be paid by the marshal or other person requiring his confinement, $1.
For feeding such prisoners per day, $1, to be paid by the marshal or other person requiring the prisoner's confinement.
For discharging such prisoners, $1.
For conveying persons to the penitentiary, reformatories, Illinois State Training School for Boys, Illinois State Training School for Girls, Reception Centers and Illinois Security Hospital, the following fees, payable out of the State Treasury. When one person is conveyed, 15¢ per mile in going to the penitentiary, reformatories, Illinois State Training School for Boys, Illinois State Training School for Girls, Reception Centers and Illinois Security Hospital from the place of conviction; when 2 persons are conveyed at the same time, 15¢ per mile for the first and 10¢ per mile for the second person; when more than 2 persons are conveyed at the same time as stated above, the sheriff shall be allowed 15¢ per mile for the first, 10¢ per mile for the second and 5¢ per mile for each additional person.
The fees provided for herein for transporting persons to the penitentiary, reformatories, Illinois State Training School for Boys, Illinois State Training School for Girls, Reception Centers and Illinois Security Hospital, shall be paid for each trip so made. Mileage as used in this Section means the shortest route on a hard surfaced road, (either State Bond Issue Route or Federal highways) or railroad, whichever is shorter, between the place from which the person is to be transported, to the penitentiary, reformatories, Illinois State Training School for Boys, Illinois State Training School for Girls, Reception Centers and Illinois Security Hospital, and all fees per mile shall be computed on such basis.
In addition to the above fees, there shall be allowed to the sheriff a fee of $600 for the sale of real estate which shall be made by virtue of any judgment of a court. In addition to this fee and all other fees provided by this Section, there shall be allowed to the sheriff a fee in accordance with the following schedule for the sale of personal estate which is made by virtue of any judgment of a court:
For judgments up to $1,000, $90;
For judgments over $1,000 to $15,000, $275;
For judgments over $15,000, $400.
In all cases where the judgment is settled by the parties, replevied, stopped by injunction or paid, or where the property levied upon is not actually sold, the sheriff shall be allowed the fee for levying and mileage, together with half the fee for all money collected by him or her which he or she would be entitled to if the same were made by sale in the enforcement of a judgment. In no case shall the fee exceed the amount of money arising from the sale.
All fees collected under Sections 4-12001 and 4-12001.1 must be used for public safety purposes only.
(Source: P.A. 100-173, eff. 1-1-18.)

(55 ILCS 5/4-12002) (from Ch. 34, par. 4-12002)
Sec. 4-12002. Fees of recorder in third class counties. The fees of the recorder in counties of the third class for recording deeds or other instruments in writing and maps of plats of additions, subdivisions or otherwise, and for certifying copies of records, shall be paid in advance and shall be as follows:
For recording deeds or other instruments $20 for the first 2 pages thereof, plus $2 for each additional page thereof. The aggregate minimum fee for recording any one instrument shall not be less than $20.
For recording deeds or other instruments wherein the premises affected thereby are referred to by document number and not by legal description the recorder shall charge a fee of $4 in addition to that hereinabove referred to for each document number therein noted.
For recording deeds or other instruments wherein more than one tract, parcel or lot is described and such additional tract, or tracts, parcel or parcels, lot or lots is or are described therein as falling in a separate or different addition or subdivision the recorder shall charge as an additional fee, to that herein provided, the sum of $2 for each additional addition or subdivision referred to in such deed or instrument.
For recording any document that affects an interest in real property other than documents which solely affect or relate to an easement for water, sewer, electricity, gas, telephone or other public service, the recorder shall charge a fee of $1 per document to all filers of documents not filed by any State agency, any unit of local government, or any school district. Fifty cents of the $1 fee hereby established shall be deposited into the County General Revenue Fund. The remaining $0.50 shall be deposited into the County Recorder Document Storage System Fund and may not be appropriated or expended for any other purpose. The additional amounts available to the recorder for expenditure from the County Recorder Document Storage System Fund shall not offset or reduce any other county appropriations or funding for the office of the recorder.
For recording maps or plats of additions, subdivisions or otherwise (including the spreading of the same of record in well bound books) $100 plus $2 for each tract, parcel or lot contained therein.
For certified copies of records the same fees as for recording, but in no case shall the fee for a certified copy of a map or plat of an addition, subdivision or otherwise exceed $200.
For non-certified copies of records, an amount not to exceed one half of the amount provided herein for certified copies, according to a standard scale of fees, established by county ordinance and made public.
For filing of each release of any chattel mortgage or trust deed which has been filed but not recorded and for indexing the same in the book to be kept for that purpose $10.
For processing the sworn or affirmed statement required for filing a deed or assignment of a beneficial interest in a land trust in accordance with Section 3-5020 of this Code, $2.
The recorder shall charge an additional fee, in an amount equal to the fee otherwise provided by law, for recording a document (other than a document filed under the Plat Act or the Uniform Commercial Code) that does not conform to the following standards:
(1) The document shall consist of one or more

individual sheets measuring 8.5 inches by 11 inches, not permanently bound and not a continuous form. Graphic displays accompanying a document to be recorded that measure up to 11 inches by 17 inches shall be recorded without charging an additional fee.

(2) The document shall be legibly printed in black

ink, by hand, type, or computer. Signatures and dates may be in contrasting colors if they will reproduce clearly.

(3) The document shall be on white paper of not less

than 20-pound weight and shall have a clean margin of at least one-half inch on the top, the bottom, and each side. Margins may be used only for non-essential notations that will not affect the validity of the document, including but not limited to form numbers, page numbers, and customer notations.

(4) The first page of the document shall contain a

blank space, measuring at least 3 inches by 5 inches, from the upper right corner.

(5) The document shall not have any attachment

stapled or otherwise affixed to any page.

A document that does not conform to these standards shall not be recorded except upon payment of the additional fee required under this paragraph. This paragraph, as amended by this amendatory Act of 1995, applies only to documents dated after the effective date of this amendatory Act of 1995.
The recorder shall collect a $9 Rental Housing Support Program State surcharge for the recordation of any real estate-related document. Payment of the Rental Housing Support Program State surcharge shall be evidenced by a receipt that shall be marked upon or otherwise affixed to the real estate-related document by the recorder. The form of this receipt shall be prescribed by the Department of Revenue and the receipts shall be issued by the Department of Revenue to each county recorder.
The recorder shall not collect the Rental Housing Support Program State surcharge from any State agency, any unit of local government or any school district.
On the 15th day of each month, each county recorder shall report to the Department of Revenue, on a form prescribed by the Department, the number of real estate-related documents recorded for which the Rental Housing Support Program State surcharge was collected. Each recorder shall submit $9 of each surcharge collected in the preceding month to the Department of Revenue and the Department shall deposit these amounts in the Rental Housing Support Program Fund. Subject to appropriation, amounts in the Fund may be expended only for the purpose of funding and administering the Rental Housing Support Program.
For purposes of this Section, "real estate-related document" means that term as it is defined in Section 7 of the Rental Housing Support Program Act.
The fee requirements of this Section apply to units of local government and school districts.
Regardless of any other provision in this Section, the maximum fee that may be collected from the Department of Revenue for filing or indexing a lien, certificate of lien release or subordination, or any other type of notice or other documentation affecting or concerning a lien is $5. Regardless of any other provision in this Section, the maximum fee that may be collected from the Department of Revenue for indexing each additional name in excess of one for any lien, certificate of lien release or subordination, or any other type of notice or other documentation affecting or concerning a lien is $1.
(Source: P.A. 98-5, eff. 3-22-13.)

(55 ILCS 5/4-12003) (from Ch. 34, par. 4-12003)
Sec. 4-12003. Fees of county clerk in third class counties. The fees of the county clerk in counties of the third class are:
For issuing each civil union or marriage license, sealing, filing and recording the same and the certificate thereto (one charge), a fee to be determined by the county board of the county, not to exceed $75, which shall be the same, whether for a civil union or marriage license. $5 from all civil union and marriage license fees shall be remitted by the clerk to the State Treasurer for deposit into the Domestic Violence Fund.
For taking, certifying to and sealing the acknowledgment of a deed, power of attorney, or other writing, $1.
For filing and entering certificates in case of estrays, and furnishing notices for publication thereof (one charge), $1.50.
For recording all papers and documents required by law to be recorded in the office of the county clerk, $2 plus 30¢ for every 100 words in excess of 600 words.
For certificate and seal, not in a case in a court whereof he is clerk, $1.
For making and certifying a copy of any record or paper in his office, $2 for every page.
For filing papers in his office, 50¢ for each paper filed, except that no fee shall be charged for filing a Statement of economic interest pursuant to the Illinois Governmental Ethics Act or reports made pursuant to Article 9 of The Election Code.
For making transcript of taxable property for the assessors, 8¢ for each tract of land or town lot. For extending other than State and county taxes, 8¢ for each tax on each tract or lot, and 8¢ for each person's personal tax, to be paid by the authority for whose benefit the transcript is made and the taxes extended. The county clerk shall certify to the county collector the amount due from each authority for such services and the collector in his settlement with such authority shall reserve such amount from the amount payable by him to such authority.
For adding and bringing forward with current tax warrants amounts due for forfeited or withdrawn special assessments, 8¢ for each lot or tract of land described and transcribed.
For computing and extending each assessment or installment thereof and interest, 8¢ on each description; and for computing and extending each penalty, 8¢ on each description. These fees shall be paid by the city, village, or taxing body for whose benefit the transcript is made and the assessment and penalties are extended. The county clerk shall certify to the county collector the amount due from each city, village or taxing body, for such services, and the collector in his settlement with such taxing body shall reserve such amount from the amount payable by him to such city, village or other taxing body.
For cancelling certificates of sale, $4 for each tract or lot.
For making search and report of general taxes and special assessments for use in the preparation of estimate of cost of redemption from sales or forfeitures or withdrawals or for use in the preparation of estimate of cost of purchase of forfeited property, or for use in preparation of order on the county collector for searches requested by buyers at annual tax sale, for each lot or tract, $4 for the first year searched, and $2 for each additional year or fraction thereof.
For preparing from tax search report estimate of cost of redemption concerning property sold, forfeited or withdrawn for non-payment of general taxes and special assessments, if any, $1 for each lot or tract.
For certificate of deposit for redemption, $4.
For preparing from tax search report estimate of and order to county collector to receive amount necessary to redeem or purchase lands or lots forfeited for non-payment of general taxes, $3 for each lot or tract.
For preparing from tax search report estimate of and order to county collector to receive amount necessary to redeem or purchase lands or lots forfeited for non-payment of special assessments, $4 for each lot or tract.
For issuing certificate of sale of forfeited property, $10.
For noting on collector's warrants tax sales subject to redemption, 20¢ for each tract or lot of land, to be paid by either the person making the redemption from tax sale, the person surrendering the certificate of sale for cancellation, or the person taking out tax deed.
For noting on collector's warrant special assessments withdrawn from collection 20¢ for each tract or lot of land, to be charged against the lot assessed in the withdrawn special assessment when brought forward with current tax or when redeemed by the county clerk. The county clerk shall certify to the county collector the amount due from each city, village or taxing body for such fees, each year, and the county collector in his settlement with such taxing body shall reserve such amount from the amount payable by him to such taxing body.
For taking and approving official bond of a town assessor, filing and recording same, and issuing certificate of election or qualification to such official or to the Secretary of State, $10, to be paid by the officer-elect.
For certified copies of plats, 20¢ for each lot shown in copy, but no charge less than $4.
For tax search and issuing Statement regarding same on new plats to be recorded, $10.
For furnishing written description in conformity with permanent real estate index number, $2 for each written description.
The following fees shall be allowed for services in matters of taxes and assessments, and shall be charged as costs against the delinquent property, and collected with the taxes thereon:
For entering judgment, 8¢ for each tract or lot.
For services in attending the tax sale and issuing certificates of sale and sealing the same, $10 for each tract or lot.
For making list of delinquent lands and town lots sold, to be filed with the State Comptroller, 10¢ for each tract or lot sold.
The following fees shall be audited and allowed by the board of county commissioners and paid from the county treasury.
For computing State or county taxes, on each description of real estate and each person's, firm's or corporation's personal property tax, for each extension of each tax, 4¢, which shall include the transcribing of the collector's books.
For computing, extending and bringing forward, and adding to the current tax, the amount due for general taxes on lands and lots previously forfeited to the State, for each extension of each tax, 4¢ for the first year, and for computing and extending the tax and penalty for each additional year, 6¢.
For making duplicate or triplicate sets of books, containing transcripts of taxable property, for the board of assessors and board of review, 3¢ for each description entered in each book.
For filing, indexing and recording or binding each birth, death or stillbirth certificate or report, 15¢, which fee shall be in full for all services in connection therewith, including the keeping of accounts with district registrars.
For posting new subdivisions or plats in official atlases, 25¢ for each lot.
For compiling new sheets for atlases, 20¢ for each lot.
For compiling new atlases, including necessary record searches, 25¢ for each lot.
For investigating and reporting on each new plat, referred to county clerk, $2.
For attending sessions of the board of county commissioners thereof, $5 per day, for each clerk in attendance.
For recording proceedings of the board of county commissioners, 15¢ per 100 words.
For filing papers which must be kept in office of comptroller of Cook County, 10¢ for each paper filed.
For filing and indexing contracts, bonds, communications, and other such papers which must be kept in office of comptroller of Cook County, 15¢ for each document.
For swearing any person to necessary affidavits relating to the correctness of claims against the county, 25¢.
For issuing warrants in payment of salaries, supplies and other accounts, and all necessary auditing and bookkeeping work in connection therewith, 10¢ each.
The fee requirements of this Section do not apply to units of local government or school districts.
(Source: P.A. 97-4, eff. 5-31-11.)

(55 ILCS 5/4-12004) (from Ch. 34, par. 4-12004)
Sec. 4-12004. Payment of sheriff and recorder in advance. The sheriff and recorder shall, in all cases, be entitled to demand the payment of all fees for services in advance, so far as the same can be ascertained.
(Source: P.A. 86-962.)

(55 ILCS 5/Div. 4-13 heading)

(55 ILCS 5/4-13001) (from Ch. 34, par. 4-13001)
Sec. 4-13001. Penalty for violations. Any county officer herein above named, failing or refusing to pay over to the county treasurer the fees of the office, as provided in this Article, or who knowingly demands or receives other or greater fees than those provided by law, shall be deemed guilty of a Class A misdemeanor.
(Source: P.A. 86-962.)



Article 5 - Powers And Duties Of County Boards

(55 ILCS 5/Art. 5 heading)

(55 ILCS 5/Div. 5-1 heading)

(55 ILCS 5/5-1001) (from Ch. 34, par. 5-1001)
Sec. 5-1001. Corporate name of county. Each county which has been, or may be established in this State, according to the laws thereof, shall be a body politic and corporate, by the name and style of "The county of ....," and by that name may sue and be sued, plead and may be impleaded, defend and be defended against in any court having jurisdiction of the subject-matter, or other place where justice shall be administered.
(Source: P.A. 86-962.)

(55 ILCS 5/5-1002) (from Ch. 34, par. 5-1002)
Sec. 5-1002. Indemnity of sheriff or deputy. If any injury to the person or property of another is caused by a sheriff or any deputy sheriff, while the sheriff or deputy is engaged in the performance of his or her duties as such, and without the contributory negligence of the injured person or the owner of the injured property, or the agent or servant of the injured person or owner, the county shall indemnify the sheriff or deputy, as the case may be, for any judgment recovered against him or her as the result of that injury, except where the injury results from the wilful misconduct of the sheriff or deputy, as the case may be, to the extent of not to exceed $1,000,000, including costs of action. Any sheriff or deputy, as the case may be, or any person who, at the time of performing such an act complained of, was a sheriff or deputy sheriff, who is made a party defendant to any such action shall, within 10 days of service of process upon him or her, notify the county, of the fact that the action has been instituted, and that he or she has been made a party defendant to the action. The notice must be in writing, and be filed in the office of the State's Attorney and also in the office of the county clerk, either by himself or herself, his or her agent or attorney. The notice shall state in substance, that the sheriff or deputy sheriff, as the case may be, (naming him or her), has been served with process and made a party defendant to an action wherein it is claimed that a person has suffered injury to his or her person or property caused by that sheriff or deputy sheriff stating the title and number of the case; the Court wherein the action is pending; and the date the sheriff or deputy sheriff was served with process in the action, and made a party defendant thereto. The county which is or may be liable to indemnify the sheriff or deputy sheriff, as the case may be, may intervene in the action against the sheriff or deputy sheriff, as the case may be, and shall be permitted to appear and defend. The duty of the county to indemnify any sheriff or deputy sheriff for any judgment recovered against him or her is conditioned upon receiving notice of the filing of any such action in the manner and form hereinabove described.
(Source: P.A. 92-810, eff. 8-21-02.)

(55 ILCS 5/5-1002.5)
Sec. 5-1002.5. Indemnity of regional superintendent of schools and assistants. A county may indemnify and protect the regional superintendent of schools and the assistant regional superintendents against civil rights damage claims and suits, constitutional rights damage claims and suits, and death and bodily injury and property damage claims and suits, including defense of those suits, when damages are sought for negligent or wrongful acts alleged to have been committed in the performance of their duties.
(Source: P.A. 89-397, eff. 8-20-95.)

(55 ILCS 5/5-1003) (from Ch. 34, par. 5-1003)
Sec. 5-1003. Indemnity of public defender or assistant public defender. If any injury to the person or property of another is caused by a public defender or any assistant public defender, while the public defender or assistant public defender is engaged in the performance of his duties as such, the county shall indemnify the public defender or assistant public defender, as the case may be, for any judgment recovered against him as the result of that injury, except where the injury results from the willful misconduct of the public defender or assistant public defender, as the case may be. Any person who, at the time of performing such an act complained of, was a public defender or assistant public defender, who is made a party defendant to any such action shall, within 10 days of service of process upon him, notify the county, of the fact that the action has been instituted, and that he has been made a party defendant to the action. The notice must be in writing, and be filed in the office of the State's attorney and also in the office of the county clerk, either by himself, his agent or attorney. The notice shall state in substance, that the public defender or assistant public defender, as the case may be, (naming him), has been served with process and made a party defendant to an action wherein it is claimed that a person has suffered injury to his person or property caused by that public defender or assistant public defender stating the title and number of the case; the court wherein the action is pending; and the date the public defender or assistant public defender was served with process in the action, and made a party defendant thereto. The county which is or may be liable to indemnify the public defender or assistant public defender as the case may be, may intervene in the suit against the public defender or assistant public defender, as the case may be, and shall be permitted to appear and defend. The duty of the county to indemnify any public defender or assistant public defender for any judgment recovered against him is conditioned upon receiving notice of the filing of any such action in the manner and form herein described.
(Source: P.A. 86-962.)

(55 ILCS 5/5-1004) (from Ch. 34, par. 5-1004)
Sec. 5-1004. Exercise of corporate powers. The powers of the county as a body corporate or politic, shall be exercised by a county board, to wit: In counties under township organization (except the County of Cook), by the county board members elected under Division 2-3; in the County of Cook, by a board of county commissioners, pursuant to Section 3 of Article VII of the Illinois Constitution; in counties not under township organization, by the board of county commissioners.
(Source: P.A. 86-962.)

(55 ILCS 5/5-1005) (from Ch. 34, par. 5-1005)
Sec. 5-1005. Powers. Each county shall have power:
1. To purchase and hold the real and personal estate

necessary for the uses of the county, and to purchase and hold, for the benefit of the county, real estate sold by virtue of judicial proceedings in which the county is plaintiff.

2. To sell and convey or lease any real or personal

estate owned by the county.

3. To make all contracts and do all other acts in

relation to the property and concerns of the county necessary to the exercise of its corporate powers.

4. To take all necessary measures and institute

proceedings to enforce all laws for the prevention of cruelty to animals.

5. To purchase and hold or lease real estate upon

which may be erected and maintained buildings to be utilized for purposes of agricultural experiments and to purchase, hold and use personal property for the care and maintenance of such real estate in connection with such experimental purposes.

6. To cause to be erected, or otherwise provided,

suitable buildings for, and maintain a county hospital and necessary branch hospitals and/or a county sheltered care home or county nursing home for the care of such sick, chronically ill or infirm persons as may by law be proper charges upon the county, or upon other governmental units, and to provide for the management of the same. The county board may establish rates to be paid by persons seeking care and treatment in such hospital or home in accordance with their financial ability to meet such charges, either personally or through a hospital plan or hospital insurance, and the rates to be paid by governmental units, including the State, for the care of sick, chronically ill or infirm persons admitted therein upon the request of such governmental units. Any hospital maintained by a county under this Section is authorized to provide any service and enter into any contract or other arrangement not prohibited for a hospital that is licensed under the Hospital Licensing Act, incorporated under the General Not-For-Profit Corporation Act, and exempt from taxation under paragraph (3) of subsection (c) of Section 501 of the Internal Revenue Code.

7. To contribute such sums of money toward erecting,

building, maintaining, and supporting any non-sectarian public hospital located within its limits as the county board of the county shall deem proper.

8. To purchase and hold real estate for the

preservation of forests, prairies and other natural areas and to maintain and regulate the use thereof.

9. To purchase and hold real estate for the purpose

of preserving historical spots in the county, to restore, maintain and regulate the use thereof and to donate any historical spot to the State.

10. To appropriate funds from the county treasury to

be used in any manner to be determined by the board for the suppression, eradication and control of tuberculosis among domestic cattle in such county.

11. To take all necessary measures to prevent forest

fires and encourage the maintenance and planting of trees and the preservation of forests.

12. To authorize the closing on Saturday mornings of

all offices of all county officers at the county seat of each county, and to otherwise regulate and fix the days and the hours of opening and closing of such offices, except when the days and the hours of opening and closing of the office of any county officer are otherwise fixed by law; but the power herein conferred shall not apply to the office of State's Attorney and the offices of judges and clerks of courts and, in counties of 500,000 or more population, the offices of county clerk.

13. To provide for the conservation, preservation and

propagation of insectivorous birds through the expenditure of funds provided for such purpose.

14. To appropriate funds from the county treasury and

expend the same for care and treatment of tuberculosis residents.

15. In counties having less than 1,000,000

inhabitants, to take all necessary or proper steps for the extermination of mosquitoes, flies or other insects within the county.

16. To install an adequate system of accounts and

financial records in the offices and divisions of the county, suitable to the needs of the office and in accordance with generally accepted principles of accounting for governmental bodies, which system may include such reports as the county board may determine.

17. To purchase and hold real estate for the

construction and maintenance of motor vehicle parking facilities for persons using county buildings, but the purchase and use of such real estate shall not be for revenue producing purposes.

18. To acquire and hold title to real property

located within the county, or partly within and partly outside the county by dedication, purchase, gift, legacy or lease, for park and recreational purposes and to charge reasonable fees for the use of or admission to any such park or recreational area and to provide police protection for such park or recreational area. Personnel employed to provide such police protection shall be conservators of the peace within such park or recreational area and shall have power to make arrests on view of the offense or upon warrants for violation of any of the ordinances governing such park or recreational area or for any breach of the peace in the same manner as the police in municipalities organized and existing under the general laws of the State. All such real property outside the county shall be contiguous to the county and within the boundaries of the State of Illinois.

19. To appropriate funds from the county treasury to

be used to provide supportive social services designed to prevent the unnecessary institutionalization of elderly residents, or, for operation of, and equipment for, senior citizen centers providing social services to elderly residents.

20. To appropriate funds from the county treasury and

loan such funds to a county water commission created under the "Water Commission Act", approved June 30, 1984, as now or hereafter amended, in such amounts and upon such terms as the county may determine or the county and the commission may agree. The county shall not under any circumstances be obligated to make such loans. The county shall not be required to charge interest on any such loans.

21. To appropriate and expend funds from the county

treasury for economic development purposes, including the making of grants to any other governmental entity or commercial enterprise deemed necessary or desirable for the promotion of economic development in the county.

22. To lease space on a telecommunications tower to

a public or private entity.

23. In counties having a population of 100,000 or

less and a public building commission organized by the county seat of the county, to cause to be erected or otherwise provided, and to maintain or cause to be maintained, suitable facilities to house students pursuing a post-secondary education at an academic institution located within the county. The county may provide for the management of the facilities.

All contracts for the purchase of coal under this Section shall be subject to the provisions of "An Act concerning the use of Illinois mined coal in certain plants and institutions", filed July 13, 1937, as amended.
(Source: P.A. 95-197, eff. 8-16-07; 95-813, eff. 1-1-09; 96-622, eff. 8-24-09.)

(55 ILCS 5/5-1005.5)
Sec. 5-1005.5. Advisory referenda. By a vote of the majority of the members of the county board, the board may authorize an advisory question of public policy to be placed on the ballot at the next regularly scheduled election in the county. The county board shall certify the question to the proper election authority, which must submit the question at an election in accordance with the Election Code.
(Source: P.A. 93-574, eff. 8-21-03.)

(55 ILCS 5/5-1005.10)
Sec. 5-1005.10. Ordinances penalizing tenants who contact police or other emergency services prohibited.
(a) Definitions. As used in this Section:
"Contact" includes any communication made by a tenant, landlord, guest, neighbor, or other individual to police or other emergency services.
"Criminal activity" means a violation of the Criminal Code of 2012, of the Cannabis Control Act, of the Illinois Controlled Substances Act, or of the Methamphetamine Control and Community Protection Act.
"Disability" means, with respect to a person:
(1) a physical or mental impairment which

substantially limits one or more of such person's major life activities;

(2) a record of having such an impairment; or
(3) being regarded as having such an impairment, but

such term does not include current, illegal use of or addiction to a controlled substance, as defined in the federal Controlled Substances Act, 21 U.S.C. 802.

"Domestic violence", "landlord", "sexual violence", and "tenant" have the meanings provided under Section 10 of the Safe Homes Act.
"Dwelling unit" has the meaning provided under subsection (a) of Section 15 of the Landlord and Tenant Act.
"Penalizes" includes, but is not limited to:
(1) assessment of fees or fines;
(2) revocation, suspension, or nonrenewal of any

license or permit required for the rental or occupancy of any dwelling unit;

(3) termination or denial of a subsidized housing

contract or housing subsidy; and

(4) termination or nonrenewal of a residential lease

agreement.

"Subsidized housing" has the meaning provided under subsection (a) of Section 9-119 of the Code of Civil Procedure.
(b) Protection.
(1) No county shall enact or enforce an ordinance or

regulation that penalizes tenants or landlords based on:

(A) contact made to police or other emergency

services, if (i) the contact was made with the intent to prevent or respond to domestic violence or sexual violence; (ii) the intervention or emergency assistance was needed to respond to or prevent domestic violence or sexual violence; or (iii) the contact was made by, on behalf of, or otherwise concerns an individual with a disability and the purpose of the contact was related to that individual's disability;

(B) an incident or incidents of actual or

threatened domestic violence or sexual violence against a tenant, household member, or guest occurring in the dwelling unit or on the premises; or

(C) criminal activity or a local ordinance

violation occurring in the dwelling unit or on the premises that is directly relating to domestic violence or sexual violence, engaged in by a tenant, member of a tenant's household, guest, or other party, and against a tenant, household member, guest, or other party.

(2) Nothing with respect to this Section: (A) limits

enforcement of Section 15.2 of the Emergency Telephone System Act, Article 26 of the Criminal Code of 2012, or Article IX of the Code of Civil Procedure; (B) prohibits counties from enacting or enforcing ordinances to impose penalties on the basis of the underlying criminal activity or a local ordinance violation not covered by paragraph (1) of subsection (b) of this Section and to the extent otherwise permitted by existing State and federal law; or (C) limits or prohibits the eviction of or imposition of penalties against the perpetrator of the domestic violence, sexual violence, or other criminal activity.

(c) Remedies. If a county enacts or enforces an ordinance or regulation against a tenant or landlord in violation of subsection (b), the tenant or landlord may bring a civil action to seek any one or more of the following remedies:
(1) an order invalidating the ordinance or regulation

to the extent required to bring the ordinance or regulation into compliance with the requirements of subsection (b);

(2) compensatory damages;
(3) reasonable attorney fees and court costs; or
(4) other equitable relief as the court may deem

appropriate and just.

(d) Home rule. This Section is a denial and limitation of home rule powers and functions under subsection (g) of Section 6 of Article VII of the Illinois Constitution.
(Source: P.A. 99-441, eff. 11-29-15.)

(55 ILCS 5/5-1006) (from Ch. 34, par. 5-1006)
Sec. 5-1006. Home Rule County Retailers' Occupation Tax Law. Any county that is a home rule unit may impose a tax upon all persons engaged in the business of selling tangible personal property, other than an item of tangible personal property titled or registered with an agency of this State's government, at retail in the county on the gross receipts from such sales made in the course of their business. If imposed, this tax shall only be imposed in 1/4% increments. On and after September 1, 1991, this additional tax may not be imposed on the sales of food for human consumption which is to be consumed off the premises where it is sold (other than alcoholic beverages, soft drinks and food which has been prepared for immediate consumption) and prescription and nonprescription medicines, drugs, medical appliances and insulin, urine testing materials, syringes and needles used by diabetics. The tax imposed by a home rule county pursuant to this Section and all civil penalties that may be assessed as an incident thereof shall be collected and enforced by the State Department of Revenue. The certificate of registration that is issued by the Department to a retailer under the Retailers' Occupation Tax Act shall permit the retailer to engage in a business that is taxable under any ordinance or resolution enacted pursuant to this Section without registering separately with the Department under such ordinance or resolution or under this Section. The Department shall have full power to administer and enforce this Section; to collect all taxes and penalties due hereunder; to dispose of taxes and penalties so collected in the manner hereinafter provided; and to determine all rights to credit memoranda arising on account of the erroneous payment of tax or penalty hereunder. In the administration of, and compliance with, this Section, the Department and persons who are subject to this Section shall have the same rights, remedies, privileges, immunities, powers and duties, and be subject to the same conditions, restrictions, limitations, penalties and definitions of terms, and employ the same modes of procedure, as are prescribed in Sections 1, 1a, 1a-1, 1d, 1e, 1f, 1i, 1j, 1k, 1m, 1n, 2 through 2-65 (in respect to all provisions therein other than the State rate of tax), 4, 5, 5a, 5b, 5c, 5d, 5e, 5f, 5g, 5h, 5i, 5j, 5k, 5l, 6, 6a, 6b, 6c, 6d, 7, 8, 9, 10, 11, 12 and 13 of the Retailers' Occupation Tax Act and Section 3-7 of the Uniform Penalty and Interest Act, as fully as if those provisions were set forth herein.
No tax may be imposed by a home rule county pursuant to this Section unless the county also imposes a tax at the same rate pursuant to Section 5-1007.
Persons subject to any tax imposed pursuant to the authority granted in this Section may reimburse themselves for their seller's tax liability hereunder by separately stating such tax as an additional charge, which charge may be stated in combination, in a single amount, with State tax which sellers are required to collect under the Use Tax Act, pursuant to such bracket schedules as the Department may prescribe.
Whenever the Department determines that a refund should be made under this Section to a claimant instead of issuing a credit memorandum, the Department shall notify the State Comptroller, who shall cause the order to be drawn for the amount specified and to the person named in the notification from the Department. The refund shall be paid by the State Treasurer out of the home rule county retailers' occupation tax fund.
The Department shall forthwith pay over to the State Treasurer, ex officio, as trustee, all taxes and penalties collected hereunder.
As soon as possible after the first day of each month, beginning January 1, 2011, upon certification of the Department of Revenue, the Comptroller shall order transferred, and the Treasurer shall transfer, to the STAR Bonds Revenue Fund the local sales tax increment, as defined in the Innovation Development and Economy Act, collected under this Section during the second preceding calendar month for sales within a STAR bond district.
After the monthly transfer to the STAR Bonds Revenue Fund, on or before the 25th day of each calendar month, the Department shall prepare and certify to the Comptroller the disbursement of stated sums of money to named counties, the counties to be those from which retailers have paid taxes or penalties hereunder to the Department during the second preceding calendar month. The amount to be paid to each county shall be the amount (not including credit memoranda) collected hereunder during the second preceding calendar month by the Department plus an amount the Department determines is necessary to offset any amounts that were erroneously paid to a different taxing body, and not including an amount equal to the amount of refunds made during the second preceding calendar month by the Department on behalf of such county, and not including any amount which the Department determines is necessary to offset any amounts which were payable to a different taxing body but were erroneously paid to the county, and not including any amounts that are transferred to the STAR Bonds Revenue Fund, less 2% of the remainder, which the Department shall transfer into the Tax Compliance and Administration Fund. The Department, at the time of each monthly disbursement to the counties, shall prepare and certify to the State Comptroller the amount to be transferred into the Tax Compliance and Administration Fund under this Section. Within 10 days after receipt, by the Comptroller, of the disbursement certification to the counties and the Tax Compliance and Administration Fund provided for in this Section to be given to the Comptroller by the Department, the Comptroller shall cause the orders to be drawn for the respective amounts in accordance with the directions contained in the certification.
In addition to the disbursement required by the preceding paragraph, an allocation shall be made in March of each year to each county that received more than $500,000 in disbursements under the preceding paragraph in the preceding calendar year. The allocation shall be in an amount equal to the average monthly distribution made to each such county under the preceding paragraph during the preceding calendar year (excluding the 2 months of highest receipts). The distribution made in March of each year subsequent to the year in which an allocation was made pursuant to this paragraph and the preceding paragraph shall be reduced by the amount allocated and disbursed under this paragraph in the preceding calendar year. The Department shall prepare and certify to the Comptroller for disbursement the allocations made in accordance with this paragraph.
For the purpose of determining the local governmental unit whose tax is applicable, a retail sale by a producer of coal or other mineral mined in Illinois is a sale at retail at the place where the coal or other mineral mined in Illinois is extracted from the earth. This paragraph does not apply to coal or other mineral when it is delivered or shipped by the seller to the purchaser at a point outside Illinois so that the sale is exempt under the United States Constitution as a sale in interstate or foreign commerce.
Nothing in this Section shall be construed to authorize a county to impose a tax upon the privilege of engaging in any business which under the Constitution of the United States may not be made the subject of taxation by this State.
An ordinance or resolution imposing or discontinuing a tax hereunder or effecting a change in the rate thereof shall be adopted and a certified copy thereof filed with the Department on or before the first day of June, whereupon the Department shall proceed to administer and enforce this Section as of the first day of September next following such adoption and filing. Beginning January 1, 1992, an ordinance or resolution imposing or discontinuing the tax hereunder or effecting a change in the rate thereof shall be adopted and a certified copy thereof filed with the Department on or before the first day of July, whereupon the Department shall proceed to administer and enforce this Section as of the first day of October next following such adoption and filing. Beginning January 1, 1993, an ordinance or resolution imposing or discontinuing the tax hereunder or effecting a change in the rate thereof shall be adopted and a certified copy thereof filed with the Department on or before the first day of October, whereupon the Department shall proceed to administer and enforce this Section as of the first day of January next following such adoption and filing. Beginning April 1, 1998, an ordinance or resolution imposing or discontinuing the tax hereunder or effecting a change in the rate thereof shall either (i) be adopted and a certified copy thereof filed with the Department on or before the first day of April, whereupon the Department shall proceed to administer and enforce this Section as of the first day of July next following the adoption and filing; or (ii) be adopted and a certified copy thereof filed with the Department on or before the first day of October, whereupon the Department shall proceed to administer and enforce this Section as of the first day of January next following the adoption and filing.
When certifying the amount of a monthly disbursement to a county under this Section, the Department shall increase or decrease such amount by an amount necessary to offset any misallocation of previous disbursements. The offset amount shall be the amount erroneously disbursed within the previous 6 months from the time a misallocation is discovered.
This Section shall be known and may be cited as the Home Rule County Retailers' Occupation Tax Law.
(Source: P.A. 99-217, eff. 7-31-15; 100-23, eff. 7-6-17.)

(55 ILCS 5/5-1006.5)
Sec. 5-1006.5. Special County Retailers' Occupation Tax For Public Safety, Public Facilities, or Transportation.
(a) The county board of any county may impose a tax upon all persons engaged in the business of selling tangible personal property, other than personal property titled or registered with an agency of this State's government, at retail in the county on the gross receipts from the sales made in the course of business to provide revenue to be used exclusively for public safety, public facility, or transportation purposes in that county, if a proposition for the tax has been submitted to the electors of that county and approved by a majority of those voting on the question. If imposed, this tax shall be imposed only in one-quarter percent increments. By resolution, the county board may order the proposition to be submitted at any election. If the tax is imposed for transportation purposes for expenditures for public highways or as authorized under the Illinois Highway Code, the county board must publish notice of the existence of its long-range highway transportation plan as required or described in Section 5-301 of the Illinois Highway Code and must make the plan publicly available prior to approval of the ordinance or resolution imposing the tax. If the tax is imposed for transportation purposes for expenditures for passenger rail transportation, the county board must publish notice of the existence of its long-range passenger rail transportation plan and must make the plan publicly available prior to approval of the ordinance or resolution imposing the tax.
If a tax is imposed for public facilities purposes, then the name of the project may be included in the proposition at the discretion of the county board as determined in the enabling resolution. For example, the "XXX Nursing Home" or the "YYY Museum".
The county clerk shall certify the question to the proper election authority, who shall submit the proposition at an election in accordance with the general election law.
(1) The proposition for public safety purposes shall

be in substantially the following form:

"To pay for public safety purposes, shall (name of

county) be authorized to impose an increase on its share of local sales taxes by (insert rate)?"

As additional information on the ballot below the

question shall appear the following:

"This would mean that a consumer would pay an

additional (insert amount) in sales tax for every $100 of tangible personal property bought at retail."

The county board may also opt to establish a sunset

provision at which time the additional sales tax would cease being collected, if not terminated earlier by a vote of the county board. If the county board votes to include a sunset provision, the proposition for public safety purposes shall be in substantially the following form:

"To pay for public safety purposes, shall (name of

county) be authorized to impose an increase on its share of local sales taxes by (insert rate) for a period not to exceed (insert number of years)?"

As additional information on the ballot below the

question shall appear the following:

"This would mean that a consumer would pay an

additional (insert amount) in sales tax for every $100 of tangible personal property bought at retail. If imposed, the additional tax would cease being collected at the end of (insert number of years), if not terminated earlier by a vote of the county board."

For the purposes of the paragraph, "public safety

purposes" means crime prevention, detention, fire fighting, police, medical, ambulance, or other emergency services.

Votes shall be recorded as "Yes" or "No".
Beginning on the January 1 or July 1, whichever is

first, that occurs not less than 30 days after May 31, 2015 (the effective date of Public Act 99-4), Adams County may impose a public safety retailers' occupation tax and service occupation tax at the rate of 0.25%, as provided in the referendum approved by the voters on April 7, 2015, notwithstanding the omission of the additional information that is otherwise required to be printed on the ballot below the question pursuant to this item (1).

(2) The proposition for transportation purposes shall

be in substantially the following form:

"To pay for improvements to roads and other

transportation purposes, shall (name of county) be authorized to impose an increase on its share of local sales taxes by (insert rate)?"

As additional information on the ballot below the

question shall appear the following:

"This would mean that a consumer would pay an

additional (insert amount) in sales tax for every $100 of tangible personal property bought at retail."

The county board may also opt to establish a sunset

provision at which time the additional sales tax would cease being collected, if not terminated earlier by a vote of the county board. If the county board votes to include a sunset provision, the proposition for transportation purposes shall be in substantially the following form:

"To pay for road improvements and other

transportation purposes, shall (name of county) be authorized to impose an increase on its share of local sales taxes by (insert rate) for a period not to exceed (insert number of years)?"

As additional information on the ballot below the

question shall appear the following:

"This would mean that a consumer would pay an

additional (insert amount) in sales tax for every $100 of tangible personal property bought at retail. If imposed, the additional tax would cease being collected at the end of (insert number of years), if not terminated earlier by a vote of the county board."

For the purposes of this paragraph, transportation

purposes means construction, maintenance, operation, and improvement of public highways, any other purpose for which a county may expend funds under the Illinois Highway Code, and passenger rail transportation.

The votes shall be recorded as "Yes" or "No".
(3) The proposition for public facilities purposes

shall be in substantially the following form:

"To pay for public facilities purposes, shall (name

of county) be authorized to impose an increase on its share of local sales taxes by (insert rate)?"

As additional information on the ballot below the

question shall appear the following:

"This would mean that a consumer would pay an

additional (insert amount) in sales tax for every $100 of tangible personal property bought at retail."

The county board may also opt to establish a sunset

provision at which time the additional sales tax would cease being collected, if not terminated earlier by a vote of the county board. If the county board votes to include a sunset provision, the proposition for public facilities purposes shall be in substantially the following form:

"To pay for public facilities purposes, shall (name

of county) be authorized to impose an increase on its share of local sales taxes by (insert rate) for a period not to exceed (insert number of years)?"

As additional information on the ballot below the

question shall appear the following:

"This would mean that a consumer would pay an

additional (insert amount) in sales tax for every $100 of tangible personal property bought at retail. If imposed, the additional tax would cease being collected at the end of (insert number of years), if not terminated earlier by a vote of the county board."

For purposes of this Section, "public facilities

purposes" means the acquisition, development, construction, reconstruction, rehabilitation, improvement, financing, architectural planning, and installation of capital facilities consisting of buildings, structures, and durable equipment and for the acquisition and improvement of real property and interest in real property required, or expected to be required, in connection with the public facilities, for use by the county for the furnishing of governmental services to its citizens, including but not limited to museums and nursing homes.

The votes shall be recorded as "Yes" or "No".
If a majority of the electors voting on the proposition vote in favor of it, the county may impose the tax. A county may not submit more than one proposition authorized by this Section to the electors at any one time.
This additional tax may not be imposed on the sales of food for human consumption that is to be consumed off the premises where it is sold (other than alcoholic beverages, soft drinks, and food which has been prepared for immediate consumption) and prescription and non-prescription medicines, drugs, medical appliances and insulin, urine testing materials, syringes, and needles used by diabetics. The tax imposed by a county under this Section and all civil penalties that may be assessed as an incident of the tax shall be collected and enforced by the Illinois Department of Revenue and deposited into a special fund created for that purpose. The certificate of registration that is issued by the Department to a retailer under the Retailers' Occupation Tax Act shall permit the retailer to engage in a business that is taxable without registering separately with the Department under an ordinance or resolution under this Section. The Department has full power to administer and enforce this Section, to collect all taxes and penalties due under this Section, to dispose of taxes and penalties so collected in the manner provided in this Section, and to determine all rights to credit memoranda arising on account of the erroneous payment of a tax or penalty under this Section. In the administration of and compliance with this Section, the Department and persons who are subject to this Section shall (i) have the same rights, remedies, privileges, immunities, powers, and duties, (ii) be subject to the same conditions, restrictions, limitations, penalties, and definitions of terms, and (iii) employ the same modes of procedure as are prescribed in Sections 1, 1a, 1a-1, 1d, 1e, 1f, 1i, 1j, 1k, 1m, 1n, 2 through 2-70 (in respect to all provisions contained in those Sections other than the State rate of tax), 2a, 2b, 2c, 3 (except provisions relating to transaction returns and quarter monthly payments), 4, 5, 5a, 5b, 5c, 5d, 5e, 5f, 5g, 5h, 5i, 5j, 5k, 5l, 6, 6a, 6b, 6c, 6d, 7, 8, 9, 10, 11, 11a, 12, and 13 of the Retailers' Occupation Tax Act and Section 3-7 of the Uniform Penalty and Interest Act as if those provisions were set forth in this Section.
Persons subject to any tax imposed under the authority granted in this Section may reimburse themselves for their sellers' tax liability by separately stating the tax as an additional charge, which charge may be stated in combination, in a single amount, with State tax which sellers are required to collect under the Use Tax Act, pursuant to such bracketed schedules as the Department may prescribe.
Whenever the Department determines that a refund should be made under this Section to a claimant instead of issuing a credit memorandum, the Department shall notify the State Comptroller, who shall cause the order to be drawn for the amount specified and to the person named in the notification from the Department. The refund shall be paid by the State Treasurer out of the County Public Safety or Transportation Retailers' Occupation Tax Fund.
(b) If a tax has been imposed under subsection (a), a service occupation tax shall also be imposed at the same rate upon all persons engaged, in the county, in the business of making sales of service, who, as an incident to making those sales of service, transfer tangible personal property within the county as an incident to a sale of service. This tax may not be imposed on sales of food for human consumption that is to be consumed off the premises where it is sold (other than alcoholic beverages, soft drinks, and food prepared for immediate consumption) and prescription and non-prescription medicines, drugs, medical appliances and insulin, urine testing materials, syringes, and needles used by diabetics. The tax imposed under this subsection and all civil penalties that may be assessed as an incident thereof shall be collected and enforced by the Department of Revenue. The Department has full power to administer and enforce this subsection; to collect all taxes and penalties due hereunder; to dispose of taxes and penalties so collected in the manner hereinafter provided; and to determine all rights to credit memoranda arising on account of the erroneous payment of tax or penalty hereunder. In the administration of, and compliance with this subsection, the Department and persons who are subject to this paragraph shall (i) have the same rights, remedies, privileges, immunities, powers, and duties, (ii) be subject to the same conditions, restrictions, limitations, penalties, exclusions, exemptions, and definitions of terms, and (iii) employ the same modes of procedure as are prescribed in Sections 2 (except that the reference to State in the definition of supplier maintaining a place of business in this State shall mean the county), 2a, 2b, 2c, 3 through 3-50 (in respect to all provisions therein other than the State rate of tax), 4 (except that the reference to the State shall be to the county), 5, 7, 8 (except that the jurisdiction to which the tax shall be a debt to the extent indicated in that Section 8 shall be the county), 9 (except as to the disposition of taxes and penalties collected), 10, 11, 12 (except the reference therein to Section 2b of the Retailers' Occupation Tax Act), 13 (except that any reference to the State shall mean the county), Section 15, 16, 17, 18, 19 and 20 of the Service Occupation Tax Act and Section 3-7 of the Uniform Penalty and Interest Act, as fully as if those provisions were set forth herein.
Persons subject to any tax imposed under the authority granted in this subsection may reimburse themselves for their serviceman's tax liability by separately stating the tax as an additional charge, which charge may be stated in combination, in a single amount, with State tax that servicemen are authorized to collect under the Service Use Tax Act, in accordance with such bracket schedules as the Department may prescribe.
Whenever the Department determines that a refund should be made under this subsection to a claimant instead of issuing a credit memorandum, the Department shall notify the State Comptroller, who shall cause the warrant to be drawn for the amount specified, and to the person named, in the notification from the Department. The refund shall be paid by the State Treasurer out of the County Public Safety or Transportation Retailers' Occupation Fund.
Nothing in this subsection shall be construed to authorize the county to impose a tax upon the privilege of engaging in any business which under the Constitution of the United States may not be made the subject of taxation by the State.
(c) The Department shall immediately pay over to the State Treasurer, ex officio, as trustee, all taxes and penalties collected under this Section to be deposited into the County Public Safety or Transportation Retailers' Occupation Tax Fund, which shall be an unappropriated trust fund held outside of the State treasury.
As soon as possible after the first day of each month, beginning January 1, 2011, upon certification of the Department of Revenue, the Comptroller shall order transferred, and the Treasurer shall transfer, to the STAR Bonds Revenue Fund the local sales tax increment, as defined in the Innovation Development and Economy Act, collected under this Section during the second preceding calendar month for sales within a STAR bond district.
After the monthly transfer to the STAR Bonds Revenue Fund, on or before the 25th day of each calendar month, the Department shall prepare and certify to the Comptroller the disbursement of stated sums of money to the counties from which retailers have paid taxes or penalties to the Department during the second preceding calendar month. The amount to be paid to each county, and deposited by the county into its special fund created for the purposes of this Section, shall be the amount (not including credit memoranda) collected under this Section during the second preceding calendar month by the Department plus an amount the Department determines is necessary to offset any amounts that were erroneously paid to a different taxing body, and not including (i) an amount equal to the amount of refunds made during the second preceding calendar month by the Department on behalf of the county, (ii) any amount that the Department determines is necessary to offset any amounts that were payable to a different taxing body but were erroneously paid to the county, (iii) any amounts that are transferred to the STAR Bonds Revenue Fund, and (iv) 2% of the remainder, which shall be transferred into the Tax Compliance and Administration Fund. The Department, at the time of each monthly disbursement to the counties, shall prepare and certify to the State Comptroller the amount to be transferred into the Tax Compliance and Administration Fund under this subsection. Within 10 days after receipt by the Comptroller of the disbursement certification to the counties and the Tax Compliance and Administration Fund provided for in this Section to be given to the Comptroller by the Department, the Comptroller shall cause the orders to be drawn for the respective amounts in accordance with directions contained in the certification.
In addition to the disbursement required by the preceding paragraph, an allocation shall be made in March of each year to each county that received more than $500,000 in disbursements under the preceding paragraph in the preceding calendar year. The allocation shall be in an amount equal to the average monthly distribution made to each such county under the preceding paragraph during the preceding calendar year (excluding the 2 months of highest receipts). The distribution made in March of each year subsequent to the year in which an allocation was made pursuant to this paragraph and the preceding paragraph shall be reduced by the amount allocated and disbursed under this paragraph in the preceding calendar year. The Department shall prepare and certify to the Comptroller for disbursement the allocations made in accordance with this paragraph.
A county may direct, by ordinance, that all or a portion of the taxes and penalties collected under the Special County Retailers' Occupation Tax For Public Safety or Transportation be deposited into the Transportation Development Partnership Trust Fund.
(d) For the purpose of determining the local governmental unit whose tax is applicable, a retail sale by a producer of coal or another mineral mined in Illinois is a sale at retail at the place where the coal or other mineral mined in Illinois is extracted from the earth. This paragraph does not apply to coal or another mineral when it is delivered or shipped by the seller to the purchaser at a point outside Illinois so that the sale is exempt under the United States Constitution as a sale in interstate or foreign commerce.
(e) Nothing in this Section shall be construed to authorize a county to impose a tax upon the privilege of engaging in any business that under the Constitution of the United States may not be made the subject of taxation by this State.
(e-5) If a county imposes a tax under this Section, the county board may, by ordinance, discontinue or lower the rate of the tax. If the county board lowers the tax rate or discontinues the tax, a referendum must be held in accordance with subsection (a) of this Section in order to increase the rate of the tax or to reimpose the discontinued tax.
(f) Beginning April 1, 1998 and through December 31, 2013, the results of any election authorizing a proposition to impose a tax under this Section or effecting a change in the rate of tax, or any ordinance lowering the rate or discontinuing the tax, shall be certified by the county clerk and filed with the Illinois Department of Revenue either (i) on or before the first day of April, whereupon the Department shall proceed to administer and enforce the tax as of the first day of July next following the filing; or (ii) on or before the first day of October, whereupon the Department shall proceed to administer and enforce the tax as of the first day of January next following the filing.
Beginning January 1, 2014, the results of any election authorizing a proposition to impose a tax under this Section or effecting an increase in the rate of tax, along with the ordinance adopted to impose the tax or increase the rate of the tax, or any ordinance adopted to lower the rate or discontinue the tax, shall be certified by the county clerk and filed with the Illinois Department of Revenue either (i) on or before the first day of May, whereupon the Department shall proceed to administer and enforce the tax as of the first day of July next following the adoption and filing; or (ii) on or before the first day of October, whereupon the Department shall proceed to administer and enforce the tax as of the first day of January next following the adoption and filing.
(g) When certifying the amount of a monthly disbursement to a county under this Section, the Department shall increase or decrease the amounts by an amount necessary to offset any miscalculation of previous disbursements. The offset amount shall be the amount erroneously disbursed within the previous 6 months from the time a miscalculation is discovered.
(h) This Section may be cited as the "Special County Occupation Tax For Public Safety, Public Facilities, or Transportation Law".
(i) For purposes of this Section, "public safety" includes, but is not limited to, crime prevention, detention, fire fighting, police, medical, ambulance, or other emergency services. The county may share tax proceeds received under this Section for public safety purposes, including proceeds received before August 4, 2009 (the effective date of Public Act 96-124), with any fire protection district located in the county. For the purposes of this Section, "transportation" includes, but is not limited to, the construction, maintenance, operation, and improvement of public highways, any other purpose for which a county may expend funds under the Illinois Highway Code, and passenger rail transportation. For the purposes of this Section, "public facilities purposes" includes, but is not limited to, the acquisition, development, construction, reconstruction, rehabilitation, improvement, financing, architectural planning, and installation of capital facilities consisting of buildings, structures, and durable equipment and for the acquisition and improvement of real property and interest in real property required, or expected to be required, in connection with the public facilities, for use by the county for the furnishing of governmental services to its citizens, including but not limited to museums and nursing homes.
(j) The Department may promulgate rules to implement Public Act 95-1002 only to the extent necessary to apply the existing rules for the Special County Retailers' Occupation Tax for Public Safety to this new purpose for public facilities.
(Source: P.A. 99-4, eff. 5-31-15; 99-217, eff. 7-31-15; 99-642, eff. 7-28-16; 100-23, eff. 7-6-17.)

(55 ILCS 5/5-1006.7)
Sec. 5-1006.7. School facility occupation taxes.
(a) In any county, a tax shall be imposed upon all persons engaged in the business of selling tangible personal property, other than personal property titled or registered with an agency of this State's government, at retail in the county on the gross receipts from the sales made in the course of business to provide revenue to be used exclusively for school facility purposes if a proposition for the tax has been submitted to the electors of that county and approved by a majority of those voting on the question as provided in subsection (c). The tax under this Section shall be imposed only in one-quarter percent increments and may not exceed 1%.
This additional tax may not be imposed on the sale of food for human consumption that is to be consumed off the premises where it is sold (other than alcoholic beverages, soft drinks, and food that has been prepared for immediate consumption) and prescription and non-prescription medicines, drugs, medical appliances and insulin, urine testing materials, syringes and needles used by diabetics. The Department of Revenue has full power to administer and enforce this subsection, to collect all taxes and penalties due under this subsection, to dispose of taxes and penalties so collected in the manner provided in this subsection, and to determine all rights to credit memoranda arising on account of the erroneous payment of a tax or penalty under this subsection. The Department shall deposit all taxes and penalties collected under this subsection into a special fund created for that purpose.
In the administration of and compliance with this subsection, the Department and persons who are subject to this subsection (i) have the same rights, remedies, privileges, immunities, powers, and duties, (ii) are subject to the same conditions, restrictions, limitations, penalties, and definitions of terms, and (iii) shall employ the same modes of procedure as are set forth in Sections 1 through 1o, 2 through 2-70 (in respect to all provisions contained in those Sections other than the State rate of tax), 2a through 2h, 3 (except as to the disposition of taxes and penalties collected), 4, 5, 5a, 5b, 5c, 5d, 5e, 5f, 5g, 5h, 5i, 5j, 5k, 5l, 6, 6a, 6b, 6c, 6d, 7, 8, 9, 10, 11, 11a, 12, and 13 of the Retailers' Occupation Tax Act and all provisions of the Uniform Penalty and Interest Act as if those provisions were set forth in this subsection.
The certificate of registration that is issued by the Department to a retailer under the Retailers' Occupation Tax Act permits the retailer to engage in a business that is taxable without registering separately with the Department under an ordinance or resolution under this subsection.
Persons subject to any tax imposed under the authority granted in this subsection may reimburse themselves for their seller's tax liability by separately stating that tax as an additional charge, which may be stated in combination, in a single amount, with State tax that sellers are required to collect under the Use Tax Act, pursuant to any bracketed schedules set forth by the Department.
(b) If a tax has been imposed under subsection (a), then a service occupation tax must also be imposed at the same rate upon all persons engaged, in the county, in the business of making sales of service, who, as an incident to making those sales of service, transfer tangible personal property within the county as an incident to a sale of service.
This tax may not be imposed on sales of food for human consumption that is to be consumed off the premises where it is sold (other than alcoholic beverages, soft drinks, and food prepared for immediate consumption) and prescription and non-prescription medicines, drugs, medical appliances and insulin, urine testing materials, syringes, and needles used by diabetics.
The tax imposed under this subsection and all civil penalties that may be assessed as an incident thereof shall be collected and enforced by the Department and deposited into a special fund created for that purpose. The Department has full power to administer and enforce this subsection, to collect all taxes and penalties due under this subsection, to dispose of taxes and penalties so collected in the manner provided in this subsection, and to determine all rights to credit memoranda arising on account of the erroneous payment of a tax or penalty under this subsection.
In the administration of and compliance with this subsection, the Department and persons who are subject to this subsection shall (i) have the same rights, remedies, privileges, immunities, powers and duties, (ii) be subject to the same conditions, restrictions, limitations, penalties and definition of terms, and (iii) employ the same modes of procedure as are set forth in Sections 2 (except that that reference to State in the definition of supplier maintaining a place of business in this State means the county), 2a through 2d, 3 through 3-50 (in respect to all provisions contained in those Sections other than the State rate of tax), 4 (except that the reference to the State shall be to the county), 5, 7, 8 (except that the jurisdiction to which the tax is a debt to the extent indicated in that Section 8 is the county), 9 (except as to the disposition of taxes and penalties collected), 10, 11, 12 (except the reference therein to Section 2b of the Retailers' Occupation Tax Act), 13 (except that any reference to the State means the county), Section 15, 16, 17, 18, 19, and 20 of the Service Occupation Tax Act and all provisions of the Uniform Penalty and Interest Act, as fully as if those provisions were set forth herein.
Persons subject to any tax imposed under the authority granted in this subsection may reimburse themselves for their serviceman's tax liability by separately stating the tax as an additional charge, which may be stated in combination, in a single amount, with State tax that servicemen are authorized to collect under the Service Use Tax Act, pursuant to any bracketed schedules set forth by the Department.
(c) The tax under this Section may not be imposed until the question of imposing the tax has been submitted to the electors of the county at a regular election and approved by a majority of the electors voting on the question. For all regular elections held prior to August 23, 2011 (the effective date of Public Act 97-542), upon a resolution by the county board or a resolution by school district boards that represent at least 51% of the student enrollment within the county, the county board must certify the question to the proper election authority in accordance with the Election Code.
For all regular elections held prior to August 23, 2011 (the effective date of Public Act 97-542), the election authority must submit the question in substantially the following form:
Shall (name of county) be authorized to impose a

retailers' occupation tax and a service occupation tax (commonly referred to as a "sales tax") at a rate of (insert rate) to be used exclusively for school facility purposes?

The election authority must record the votes as "Yes" or "No".
If a majority of the electors voting on the question vote in the affirmative, then the county may, thereafter, impose the tax.
For all regular elections held on or after August 23, 2011 (the effective date of Public Act 97-542), the regional superintendent of schools for the county must, upon receipt of a resolution or resolutions of school district boards that represent more than 50% of the student enrollment within the county, certify the question to the proper election authority for submission to the electors of the county at the next regular election at which the question lawfully may be submitted to the electors, all in accordance with the Election Code.
For all regular elections held on or after August 23, 2011 (the effective date of Public Act 97-542), the election authority must submit the question in substantially the following form:
Shall a retailers' occupation tax and a service

occupation tax (commonly referred to as a "sales tax") be imposed in (name of county) at a rate of (insert rate) to be used exclusively for school facility purposes?

The election authority must record the votes as "Yes" or "No".
If a majority of the electors voting on the question vote in the affirmative, then the tax shall be imposed at the rate set forth in the question.
For the purposes of this subsection (c), "enrollment" means the head count of the students residing in the county on the last school day of September of each year, which must be reported on the Illinois State Board of Education Public School Fall Enrollment/Housing Report.
(d) The Department shall immediately pay over to the State Treasurer, ex officio, as trustee, all taxes and penalties collected under this Section to be deposited into the School Facility Occupation Tax Fund, which shall be an unappropriated trust fund held outside the State treasury.
On or before the 25th day of each calendar month, the Department shall prepare and certify to the Comptroller the disbursement of stated sums of money to the regional superintendents of schools in counties from which retailers or servicemen have paid taxes or penalties to the Department during the second preceding calendar month. The amount to be paid to each regional superintendent of schools and disbursed to him or her in accordance with Section 3-14.31 of the School Code, is equal to the amount (not including credit memoranda) collected from the county under this Section during the second preceding calendar month by the Department, (i) less 2% of that amount, which shall be deposited into the Tax Compliance and Administration Fund and shall be used by the Department, subject to appropriation, to cover the costs of the Department in administering and enforcing the provisions of this Section, on behalf of the county, (ii) plus an amount that the Department determines is necessary to offset any amounts that were erroneously paid to a different taxing body; (iii) less an amount equal to the amount of refunds made during the second preceding calendar month by the Department on behalf of the county; and (iv) less any amount that the Department determines is necessary to offset any amounts that were payable to a different taxing body but were erroneously paid to the county. When certifying the amount of a monthly disbursement to a regional superintendent of schools under this Section, the Department shall increase or decrease the amounts by an amount necessary to offset any miscalculation of previous disbursements within the previous 6 months from the time a miscalculation is discovered.
Within 10 days after receipt by the Comptroller from the Department of the disbursement certification to the regional superintendents of the schools provided for in this Section, the Comptroller shall cause the orders to be drawn for the respective amounts in accordance with directions contained in the certification.
If the Department determines that a refund should be made under this Section to a claimant instead of issuing a credit memorandum, then the Department shall notify the Comptroller, who shall cause the order to be drawn for the amount specified and to the person named in the notification from the Department. The refund shall be paid by the Treasurer out of the School Facility Occupation Tax Fund.
(e) For the purposes of determining the local governmental unit whose tax is applicable, a retail sale by a producer of coal or another mineral mined in Illinois is a sale at retail at the place where the coal or other mineral mined in Illinois is extracted from the earth. This subsection does not apply to coal or another mineral when it is delivered or shipped by the seller to the purchaser at a point outside Illinois so that the sale is exempt under the United States Constitution as a sale in interstate or foreign commerce.
(f) Nothing in this Section may be construed to authorize a tax to be imposed upon the privilege of engaging in any business that under the Constitution of the United States may not be made the subject of taxation by this State.
(g) If a county board imposes a tax under this Section pursuant to a referendum held before August 23, 2011 (the effective date of Public Act 97-542) at a rate below the rate set forth in the question approved by a majority of electors of that county voting on the question as provided in subsection (c), then the county board may, by ordinance, increase the rate of the tax up to the rate set forth in the question approved by a majority of electors of that county voting on the question as provided in subsection (c). If a county board imposes a tax under this Section pursuant to a referendum held before August 23, 2011 (the effective date of Public Act 97-542), then the board may, by ordinance, discontinue or reduce the rate of the tax. If a tax is imposed under this Section pursuant to a referendum held on or after August 23, 2011 (the effective date of Public Act 97-542), then the county board may reduce or discontinue the tax, but only in accordance with subsection (h-5) of this Section. If, however, a school board issues bonds that are secured by the proceeds of the tax under this Section, then the county board may not reduce the tax rate or discontinue the tax if that rate reduction or discontinuance would adversely affect the school board's ability to pay the principal and interest on those bonds as they become due or necessitate the extension of additional property taxes to pay the principal and interest on those bonds. If the county board reduces the tax rate or discontinues the tax, then a referendum must be held in accordance with subsection (c) of this Section in order to increase the rate of the tax or to reimpose the discontinued tax.
Until January 1, 2014, the results of any election that imposes, reduces, or discontinues a tax under this Section must be certified by the election authority, and any ordinance that increases or lowers the rate or discontinues the tax must be certified by the county clerk and, in each case, filed with the Illinois Department of Revenue either (i) on or before the first day of April, whereupon the Department shall proceed to administer and enforce the tax or change in the rate as of the first day of July next following the filing; or (ii) on or before the first day of October, whereupon the Department shall proceed to administer and enforce the tax or change in the rate as of the first day of January next following the filing.
Beginning January 1, 2014, the results of any election that imposes, reduces, or discontinues a tax under this Section must be certified by the election authority, and any ordinance that increases or lowers the rate or discontinues the tax must be certified by the county clerk and, in each case, filed with the Illinois Department of Revenue either (i) on or before the first day of May, whereupon the Department shall proceed to administer and enforce the tax or change in the rate as of the first day of July next following the filing; or (ii) on or before the first day of October, whereupon the Department shall proceed to administer and enforce the tax or change in the rate as of the first day of January next following the filing.
(h) For purposes of this Section, "school facility purposes" means (i) the acquisition, development, construction, reconstruction, rehabilitation, improvement, financing, architectural planning, and installation of capital facilities consisting of buildings, structures, and durable equipment and for the acquisition and improvement of real property and interest in real property required, or expected to be required, in connection with the capital facilities and (ii) the payment of bonds or other obligations heretofore or hereafter issued, including bonds or other obligations heretofore or hereafter issued to refund or to continue to refund bonds or other obligations issued, for school facility purposes, provided that the taxes levied to pay those bonds are abated by the amount of the taxes imposed under this Section that are used to pay those bonds. "School-facility purposes" also includes fire prevention, safety, energy conservation, accessibility, school security, and specified repair purposes set forth under Section 17-2.11 of the School Code.
(h-5) A county board in a county where a tax has been imposed under this Section pursuant to a referendum held on or after August 23, 2011 (the effective date of Public Act 97-542) may, by ordinance or resolution, submit to the voters of the county the question of reducing or discontinuing the tax. In the ordinance or resolution, the county board shall certify the question to the proper election authority in accordance with the Election Code. The election authority must submit the question in substantially the following form:
Shall the school facility retailers' occupation tax

and service occupation tax (commonly referred to as the "school facility sales tax") currently imposed in (name of county) at a rate of (insert rate) be (reduced to (insert rate))(discontinued)?

If a majority of the electors voting on the question vote in the affirmative, then, subject to the provisions of subsection (g) of this Section, the tax shall be reduced or discontinued as set forth in the question.
(i) This Section does not apply to Cook County.
(j) This Section may be cited as the County School Facility Occupation Tax Law.
(Source: P.A. 98-584, eff. 8-27-13; 99-143, eff. 7-27-15; 99-217, eff. 7-31-15; 99-642, eff. 7-28-16.)

(55 ILCS 5/5-1007) (from Ch. 34, par. 5-1007)
Sec. 5-1007. Home Rule County Service Occupation Tax Law. The corporate authorities of a home rule county may impose a tax upon all persons engaged, in such county, in the business of making sales of service at the same rate of tax imposed pursuant to Section 5-1006 of the selling price of all tangible personal property transferred by such servicemen either in the form of tangible personal property or in the form of real estate as an incident to a sale of service. If imposed, such tax shall only be imposed in 1/4% increments. On and after September 1, 1991, this additional tax may not be imposed on the sales of food for human consumption which is to be consumed off the premises where it is sold (other than alcoholic beverages, soft drinks and food which has been prepared for immediate consumption) and prescription and nonprescription medicines, drugs, medical appliances and insulin, urine testing materials, syringes and needles used by diabetics. The tax imposed by a home rule county pursuant to this Section and all civil penalties that may be assessed as an incident thereof shall be collected and enforced by the State Department of Revenue. The certificate of registration which is issued by the Department to a retailer under the Retailers' Occupation Tax Act or under the Service Occupation Tax Act shall permit such registrant to engage in a business which is taxable under any ordinance or resolution enacted pursuant to this Section without registering separately with the Department under such ordinance or resolution or under this Section. The Department shall have full power to administer and enforce this Section; to collect all taxes and penalties due hereunder; to dispose of taxes and penalties so collected in the manner hereinafter provided; and to determine all rights to credit memoranda arising on account of the erroneous payment of tax or penalty hereunder. In the administration of, and compliance with, this Section the Department and persons who are subject to this Section shall have the same rights, remedies, privileges, immunities, powers and duties, and be subject to the same conditions, restrictions, limitations, penalties and definitions of terms, and employ the same modes of procedure, as are prescribed in Sections 1a-1, 2, 2a, 3 through 3-50 (in respect to all provisions therein other than the State rate of tax), 4 (except that the reference to the State shall be to the taxing county), 5, 7, 8 (except that the jurisdiction to which the tax shall be a debt to the extent indicated in that Section 8 shall be the taxing county), 9 (except as to the disposition of taxes and penalties collected, and except that the returned merchandise credit for this county tax may not be taken against any State tax), 10, 11, 12 (except the reference therein to Section 2b of the Retailers' Occupation Tax Act), 13 (except that any reference to the State shall mean the taxing county), the first paragraph of Section 15, 16, 17, 18, 19 and 20 of the Service Occupation Tax Act and Section 3-7 of the Uniform Penalty and Interest Act, as fully as if those provisions were set forth herein.
No tax may be imposed by a home rule county pursuant to this Section unless such county also imposes a tax at the same rate pursuant to Section 5-1006.
Persons subject to any tax imposed pursuant to the authority granted in this Section may reimburse themselves for their serviceman's tax liability hereunder by separately stating such tax as an additional charge, which charge may be stated in combination, in a single amount, with State tax which servicemen are authorized to collect under the Service Use Tax Act, pursuant to such bracket schedules as the Department may prescribe.
Whenever the Department determines that a refund should be made under this Section to a claimant instead of issuing credit memorandum, the Department shall notify the State Comptroller, who shall cause the order to be drawn for the amount specified, and to the person named, in such notification from the Department. Such refund shall be paid by the State Treasurer out of the home rule county retailers' occupation tax fund.
The Department shall forthwith pay over to the State Treasurer, ex-officio, as trustee, all taxes and penalties collected hereunder.
As soon as possible after the first day of each month, beginning January 1, 2011, upon certification of the Department of Revenue, the Comptroller shall order transferred, and the Treasurer shall transfer, to the STAR Bonds Revenue Fund the local sales tax increment, as defined in the Innovation Development and Economy Act, collected under this Section during the second preceding calendar month for sales within a STAR bond district.
After the monthly transfer to the STAR Bonds Revenue Fund, on or before the 25th day of each calendar month, the Department shall prepare and certify to the Comptroller the disbursement of stated sums of money to named counties, the counties to be those from which suppliers and servicemen have paid taxes or penalties hereunder to the Department during the second preceding calendar month. The amount to be paid to each county shall be the amount (not including credit memoranda) collected hereunder during the second preceding calendar month by the Department, and not including an amount equal to the amount of refunds made during the second preceding calendar month by the Department on behalf of such county, and not including any amounts that are transferred to the STAR Bonds Revenue Fund, less 2% of the remainder, which the Department shall transfer into the Tax Compliance and Administration Fund. The Department, at the time of each monthly disbursement to the counties, shall prepare and certify to the State Comptroller the amount to be transferred into the Tax Compliance and Administration Fund under this Section. Within 10 days after receipt, by the Comptroller, of the disbursement certification to the counties and the Tax Compliance and Administration Fund provided for in this Section to be given to the Comptroller by the Department, the Comptroller shall cause the orders to be drawn for the respective amounts in accordance with the directions contained in such certification.
In addition to the disbursement required by the preceding paragraph, an allocation shall be made in each year to each county which received more than $500,000 in disbursements under the preceding paragraph in the preceding calendar year. The allocation shall be in an amount equal to the average monthly distribution made to each such county under the preceding paragraph during the preceding calendar year (excluding the 2 months of highest receipts). The distribution made in March of each year subsequent to the year in which an allocation was made pursuant to this paragraph and the preceding paragraph shall be reduced by the amount allocated and disbursed under this paragraph in the preceding calendar year. The Department shall prepare and certify to the Comptroller for disbursement the allocations made in accordance with this paragraph.
Nothing in this Section shall be construed to authorize a county to impose a tax upon the privilege of engaging in any business which under the Constitution of the United States may not be made the subject of taxation by this State.
An ordinance or resolution imposing or discontinuing a tax hereunder or effecting a change in the rate thereof shall be adopted and a certified copy thereof filed with the Department on or before the first day of June, whereupon the Department shall proceed to administer and enforce this Section as of the first day of September next following such adoption and filing. Beginning January 1, 1992, an ordinance or resolution imposing or discontinuing the tax hereunder or effecting a change in the rate thereof shall be adopted and a certified copy thereof filed with the Department on or before the first day of July, whereupon the Department shall proceed to administer and enforce this Section as of the first day of October next following such adoption and filing. Beginning January 1, 1993, an ordinance or resolution imposing or discontinuing the tax hereunder or effecting a change in the rate thereof shall be adopted and a certified copy thereof filed with the Department on or before the first day of October, whereupon the Department shall proceed to administer and enforce this Section as of the first day of January next following such adoption and filing. Beginning April 1, 1998, an ordinance or resolution imposing or discontinuing the tax hereunder or effecting a change in the rate thereof shall either (i) be adopted and a certified copy thereof filed with the Department on or before the first day of April, whereupon the Department shall proceed to administer and enforce this Section as of the first day of July next following the adoption and filing; or (ii) be adopted and a certified copy thereof filed with the Department on or before the first day of October, whereupon the Department shall proceed to administer and enforce this Section as of the first day of January next following the adoption and filing.
This Section shall be known and may be cited as the Home Rule County Service Occupation Tax Law.
(Source: P.A. 100-23, eff. 7-6-17.)

(55 ILCS 5/5-1008) (from Ch. 34, par. 5-1008)
Sec. 5-1008. Home Rule County Use Tax. The corporate authorities of a home rule county may impose a tax upon the privilege of using, in such county, any item of tangible personal property which is purchased at retail from a retailer, and which is titled or registered to a purchaser residing within the corporate limits of such home rule county with an agency of this State's government, at a rate which is an increment of 1/4% and based on the selling price of such tangible personal property, as "selling price" is defined in the "Use Tax Act", approved July 14, 1955, as amended. Such tax shall be collected from persons whose Illinois address for titling or registration purposes is given as being in such county. Such tax shall be collected by the county imposing such tax.
This Section shall be known and may be cited as the "Home Rule County Use Tax Law".
(Source: P.A. 91-51, eff. 6-30-99.)

(55 ILCS 5/5-1008.5)
Sec. 5-1008.5. Use and occupation taxes.
(a) The Rock Island County Board may adopt a resolution that authorizes a referendum on the question of whether the county shall be authorized to impose a retailers' occupation tax, a service occupation tax, and a use tax at a rate of 1/4 of 1% on behalf of the economic development activities of Rock Island County and communities located within the county. The county board shall certify the question to the proper election authorities who shall submit the question to the voters of the county at the next regularly scheduled election in accordance with the general election law. The question shall be in substantially the following form:
Shall Rock Island County be authorized to impose a

retailers' occupation tax, a service occupation tax, and a use tax at the rate of 1/4 of 1% for the sole purpose of economic development activities, including creation and retention of job opportunities, support of affordable housing opportunities, and enhancement of quality of life improvements?

Votes shall be recorded as "yes" or "no". If a majority of all votes cast on the proposition are in favor of the proposition, the county is authorized to impose the tax.
(b) The county shall impose the retailers' occupation tax upon all persons engaged in the business of selling tangible personal property at retail in the county, at the rate approved by referendum, on the gross receipts from the sales made in the course of those businesses within the county. This additional tax may not be imposed on the sale of food for human consumption that is to be consumed off the premises where it is sold (other than alcoholic beverages, soft drinks, and food that has been prepared for immediate consumption) and prescription and non-prescription medicines, drugs, medical appliances and insulin, urine testing materials, syringes, and needles used by diabetics. The tax imposed under this Section and all civil penalties that may be assessed as an incident of the tax shall be collected and enforced by the Department of Revenue. The Department has full power to administer and enforce this Section; to collect all taxes and penalties so collected in the manner provided in this Section; and to determine all rights to credit memoranda arising on account of the erroneous payment of tax or penalty under this Section. In the administration of, and compliance with, this Section, the Department and persons who are subject to this Section shall (i) have the same rights, remedies, privileges, immunities, powers and duties, (ii) be subject to the same conditions, restrictions, limitations, penalties, exclusions, exemptions, and definitions of terms, and (iii) employ the same modes of procedure as are prescribed in Sections 1, 1a, 1a-1, 1c, 1d, 1e, 1f, 1i, 1j, 1k, 1m, 1n, 2, 2-5, 2-5.5, 2-10 (in respect to all provisions other than the State rate of tax), 2-15 through 2-70, 2a, 2b, 2c, 3 (except as to the disposition of taxes and penalties collected and provisions related to quarter monthly payments), 4, 5, 5a, 5b, 5c, 5d, 5e, 5f, 5g, 5i, 5j, 5k, 5l, 6, 6a, 6b, 6c, 7, 8, 9, 10, 11, 11a, 12, and 13 of the Retailers' Occupation Tax Act and Section 3-7 of the Uniform Penalty and Interest Act, as fully as if those provisions were set forth in this subsection.
Persons subject to any tax imposed under this subsection may reimburse themselves for their seller's tax liability by separately stating the tax as an additional charge, which charge may be stated in combination, in a single amount, with State taxes that sellers are required to collect, in accordance with bracket schedules prescribed by the Department.
Whenever the Department determines that a refund should be made under this subsection to a claimant instead of issuing a credit memorandum, the Department shall notify the State Comptroller, who shall cause the warrant to be drawn for the amount specified, and to the person named, in the notification from the Department. The refund shall be paid by the State Treasurer out of the tax fund referenced under paragraph (g) of this Section.
If a tax is imposed under this subsection (b), a tax shall also be imposed at the same rate under subsections (c) and (d) of this Section.
For the purpose of determining whether a tax authorized under this Section is applicable, a retail sale, by a producer of coal or another mineral mined in Illinois, is a sale at retail at the place where the coal or other mineral mined in Illinois is extracted from the earth. This paragraph does not apply to coal or another mineral when it is delivered or shipped by the seller to the purchaser at a point outside Illinois so that the sale is exempt under the federal Constitution as a sale in interstate or foreign commerce.
Nothing in this Section shall be construed to authorize the county to impose a tax upon the privilege of engaging in any business that under the Constitution of the United States may not be made the subject of taxation by this State.
(c) If a tax has been imposed under subsection (b), a service occupation tax shall also be imposed at the same rate upon all persons engaged, in the county, in the business of making sales of service, who, as an incident to making those sales of service, transfer tangible personal property within the county as an incident to a sale of service. This additional tax may not be imposed on the sale of food for human consumption that is to be consumed off the premises where it is sold (other than alcoholic beverages, soft drinks, and food that has been prepared for immediate consumption) and prescription and non-prescription medicines, drugs, medical appliances and insulin, urine testing materials, syringes, and needles used by diabetics. The tax imposed under this subsection and all civil penalties that may be assessed as an incident of the tax shall be collected and enforced by the Department of Revenue. The Department has full power to administer and enforce this paragraph; to collect all taxes and penalties due under this Section; to dispose of taxes and penalties so collected in the manner provided in this Section; and to determine all rights to credit memoranda arising on account of the erroneous payment of tax or penalty under this Section. In the administration of, and compliance with this paragraph, the Department and persons who are subject to this paragraph shall (i) have the same rights, remedies, privileges, immunities, powers, and duties, (ii) be subject to the same conditions, restrictions, limitations, penalties, exclusions, exemptions, and definitions of terms, and (iii) employ the same modes of procedure as are prescribed in Sections 2 (except that the reference to State in the definition of supplier maintaining a place of business in this State shall mean the county), 2a, 2b, 3 through 3-55 (in respect to all provisions other than the State rate of tax), 4 (except that the reference to the State shall be to the county), 5, 7, 8 (except that the jurisdiction to which the tax shall be a debt to the extent indicated in that Section 8 shall be the county), 9 (except as to the disposition of taxes and penalties collected, and except that the returned merchandise credit for this tax may not be taken against any State tax), 11, 12 (except the reference to Section 2b of the Retailers' Occupation Tax Act), 13 (except that any reference to the State shall mean the county), 15, 16, 17, 18, 19 and 20 of the Service Occupation Tax Act and Section 3-7 of the Uniform Penalty and Interest Act, as fully as if those provisions were set forth in this subsection.
Persons subject to any tax imposed under the authority granted in this subsection may reimburse themselves for their serviceman's tax liability by separately stating the tax as an additional charge, which charge may be stated in combination, in a single amount, with State tax that servicemen are authorized to collect under the Service Use Tax Act, in accordance with bracket schedules prescribed by the Department.
Whenever the Department determines that a refund should be made under this subsection to a claimant instead of issuing a credit memorandum, the Department shall notify the State Comptroller, who shall cause the warrant to be drawn for the amount specified, and to the person named, in the notification from the Department. The refund shall be paid by the State Treasurer out of the tax fund referenced under paragraph (g) of this Section.
Nothing in this paragraph shall be construed to authorize the county to impose a tax upon the privilege of engaging in any business that under the Constitution of the United States may not be made the subject of taxation by the State.
(d) If a tax has been imposed under subsection (b), a use tax shall also be imposed at the same rate upon the privilege of using, in the county, any item of tangible personal property that is purchased outside the county at retail from a retailer, and that is titled or registered at a location within the county with an agency of this State's government. This additional tax may not be imposed on the sale of food for human consumption that is to be consumed off the premises where it is sold (other than alcoholic beverages, soft drinks, and food that has been prepared for immediate consumption) and prescription and non-prescription medicines, drugs, medical appliances and insulin, urine testing materials, syringes, and needles used by diabetics. "Selling price" is defined as in the Use Tax Act. The tax shall be collected from persons whose Illinois address for titling or registration purposes is given as being in the county. The tax shall be collected by the Department of Revenue for the county. The tax must be paid to the State, or an exemption determination must be obtained from the Department of Revenue, before the title or certificate of registration for the property may be issued. The tax or proof of exemption may be transmitted to the Department by way of the State agency with which, or the State officer with whom, the tangible personal property must be titled or registered if the Department and the State agency or State officer determine that this procedure will expedite the processing of applications for title or registration.
The Department has full power to administer and enforce this paragraph; to collect all taxes, penalties, and interest due under this Section; to dispose of taxes, penalties, and interest so collected in the manner provided in this Section; and to determine all rights to credit memoranda or refunds arising on account of the erroneous payment of tax, penalty, or interest under this Section. In the administration of, and compliance with, this subsection, the Department and persons who are subject to this paragraph shall (i) have the same rights, remedies, privileges, immunities, powers, and duties, (ii) be subject to the same conditions, restrictions, limitations, penalties, exclusions, exemptions, and definitions of terms, and (iii) employ the same modes of procedure as are prescribed in Sections 2 (except the definition of "retailer maintaining a place of business in this State"), 3, 3-5, 3-10, 3-45, 3-55, 3-65, 3-70, 3-85, 3a, 4, 6, 7, 8 (except that the jurisdiction to which the tax shall be a debt to the extent indicated in that Section 8 shall be the county), 9 (except provisions relating to quarter monthly payments), 10, 11, 12, 12a, 12b, 13, 14, 15, 19, 20, 21, and 22 of the Use Tax Act and Section 3-7 of the Uniform Penalty and Interest Act, that are not inconsistent with this paragraph, as fully as if those provisions were set forth in this subsection.
Whenever the Department determines that a refund should be made under this subsection to a claimant instead of issuing a credit memorandum, the Department shall notify the State Comptroller, who shall cause the order to be drawn for the amount specified, and to the person named, in the notification from the Department. The refund shall be paid by the State Treasurer out of the tax fund referenced under paragraph (g) of this Section.
(e) A certificate of registration issued by the State Department of Revenue to a retailer under the Retailers' Occupation Tax Act or under the Service Occupation Tax Act shall permit the registrant to engage in a business that is taxed under the tax imposed under paragraphs (b), (c), or (d) of this Section and no additional registration shall be required. A certificate issued under the Use Tax Act or the Service Use Tax Act shall be applicable with regard to any tax imposed under paragraph (c) of this Section.
(f) The results of any election authorizing a proposition to impose a tax under this Section or effecting a change in the rate of tax shall be certified by the proper election authorities and filed with the Illinois Department on or before the first day of October. In addition, an ordinance imposing, discontinuing, or effecting a change in the rate of tax under this Section shall be adopted and a certified copy of the ordinance filed with the Department on or before the first day of October. After proper receipt of the certifications, the Department shall proceed to administer and enforce this Section as of the first day of January next following the adoption and filing.
(g) The Department of Revenue shall, upon collecting any taxes and penalties as provided in this Section, pay the taxes and penalties over to the State Treasurer as trustee for the county. The taxes and penalties shall be held in a trust fund outside the State Treasury. On or before the 25th day of each calendar month, the Department of Revenue shall prepare and certify to the Comptroller of the State of Illinois the amount to be paid to the county, which shall be the balance in the fund, less any amount determined by the Department to be necessary for the payment of refunds. Within 10 days after receipt by the Comptroller of the certification of the amount to be paid to the county, the Comptroller shall cause an order to be drawn for payment for the amount in accordance with the directions contained in the certification. Amounts received from the tax imposed under this Section shall be used only for the economic development activities of the county and communities located within the county.
(h) When certifying the amount of a monthly disbursement to the county under this Section, the Department shall increase or decrease the amounts by an amount necessary to offset any miscalculation of previous disbursements. The offset amount shall be the amount erroneously disbursed within the previous 6 months from the time a miscalculation is discovered.
(i) This Section may be cited as the Rock Island County Use and Occupation Tax Law.
(Source: P.A. 90-415, eff. 8-15-97.)

(55 ILCS 5/5-1009) (from Ch. 34, par. 5-1009)
Sec. 5-1009. Limitation on home rule powers. Except as provided in Sections 5-1006, 5-1006.5, 5-1007 and 5-1008, on and after September 1, 1990, no home rule county has the authority to impose, pursuant to its home rule authority, a retailer's occupation tax, service occupation tax, use tax, sales tax or other tax on the use, sale or purchase of tangible personal property based on the gross receipts from such sales or the selling or purchase price of said tangible personal property. Notwithstanding the foregoing, this Section does not preempt any home rule imposed tax such as the following: (1) a tax on alcoholic beverages, whether based on gross receipts, volume sold or any other measurement; (2) a tax based on the number of units of cigarettes or tobacco products; (3) a tax, however measured, based on the use of a hotel or motel room or similar facility; (4) a tax, however measured, on the sale or transfer of real property; (5) a tax, however measured, on lease receipts; (6) a tax on food prepared for immediate consumption and on alcoholic beverages sold by a business which provides for on premise consumption of said food or alcoholic beverages; or (7) other taxes not based on the selling or purchase price or gross receipts from the use, sale or purchase of tangible personal property. This Section does not preempt a home rule county from imposing a tax, however measured, on the use, for consideration, of a parking lot, garage, or other parking facility. This Section is a limitation, pursuant to subsection (g) of Section 6 of Article VII of the Illinois Constitution, on the power of home rule units to tax.
(Source: P.A. 97-1168, eff. 3-8-13; 97-1169, eff. 3-8-13.)

(55 ILCS 5/5-1010) (from Ch. 34, par. 5-1010)
Sec. 5-1010. Time of fixing compensation of county officers. The time of fixing the compensation of county officers, which compensation is to be fixed by the county board, shall be at a meeting of such board held before the regular election of the officers whose compensation is to be fixed.
(Source: P.A. 86-962.)

(55 ILCS 5/5-1011) (from Ch. 34, par. 5-1011)
Sec. 5-1011. Separation of funds. Whenever a tax is levied for the payment of a specific debt, the amount of such tax collected shall be kept as a separate fund in the county treasury, and expended only in the liquidation of such indebtedness: Provided, that any surplus remaining in the treasury after full payment of such indebtedness, shall be transferred to the common fund of the county.
(Source: P.A. 86-962.)

(55 ILCS 5/5-1012) (from Ch. 34, par. 5-1012)
Sec. 5-1012. Issuance of county bonds. When the county board of any county deems it necessary to issue county bonds to enable them to perform any of the duties imposed upon them by law, they may, by an order, entered of record, specifying the amount of bonds required, and the object for which they are to be issued, submit to the legal voters of their county, at any election, the question of issuing such county bonds. The county board shall certify the question to the proper election officials who shall submit the question at an election in accordance with the general election law. The amount of the bonds so issued shall not exceed, including the then existing indebtedness of the county, 5.75% of the value of such taxable property of such county, as ascertained by the assessment for the State and county tax for the preceding year or, until January 1, 1983, if greater, the sum that is produced by multiplying the county's 1978 equalized assessed valuation by the debt limitation percentage in effect on January 1, 1979. The proposition shall be in substantially the following form: "For county bonds", or "Against county bonds", and if a majority of the votes on that question shall be "For county bonds", such county board may issue such bonds in such denominations as the county board may determine of not less than $25 each, payable respectively, in not less than one, nor more than 20 years, with interest payable annually or semi-annually, at the rate of not more than the greater of (i) the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, or (ii) 8% per annum. This Section shall not require submission to the voters of the county of bond issues authorized to be issued without such submission to the voters under Section 5-1027 or 5-1062 or under Division 5-33, 6-6, 6-8 or 6-27 of this Code.
With respect to instruments for the payment of money issued under this Section or its predecessor either before, on, or after the effective date of Public Act 86-4, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act or "An Act to revise the law in relation to counties", approved March 31, 1874, that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section or its predecessor are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section or its predecessor within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act or "An Act to revise the law in relation to counties", approved March 31, 1874, that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 90-655, eff. 7-30-98.)

(55 ILCS 5/5-1013) (from Ch. 34, par. 5-1013)
Sec. 5-1013. Neglect of duty. If any member of the county board of any county in this State shall wilfully neglect to perform any of the duties which are or shall be required of him by law, as a member of the county board, he shall, for every such offense, forfeit the sum of $200, to be recovered in a civil action.
(Source: P.A. 86-962.)

(55 ILCS 5/5-1014) (from Ch. 34, par. 5-1014)
Sec. 5-1014. Powers generally. The county board of each county has the powers enumerated in the Sections following this Section and preceding Section 5-1105, subject to conditions therein stated. Powers conferred on counties are in addition to and not in limitation of their existing powers.
It is the policy of this State that all powers granted, either expressly or by necessary implication, by this Code, other Illinois statute, or the Illinois Constitution to non-home rule counties may be exercised by those counties notwithstanding effects on competition. It is the intention of the General Assembly that the "State action exemption" to the application of federal antitrust statutes be fully available to counties to the extent their activities are authorized by law as stated herein.
(Source: P.A. 86-962.)

(55 ILCS 5/5-1014.3)
Sec. 5-1014.3. Agreements to share or rebate occupation taxes.
(a) On and after June 1, 2004, a county board shall not enter into any agreement to share or rebate any portion of retailers' occupation taxes generated by retail sales of tangible personal property if: (1) the tax on those retail sales, absent the agreement, would have been paid to another unit of local government; and (2) the retailer maintains, within that other unit of local government, a retail location from which the tangible personal property is delivered to purchasers, or a warehouse from which the tangible personal property is delivered to purchasers. Any unit of local government denied retailers' occupation tax revenue because of an agreement that violates this Section may file an action in circuit court against only the county. Any agreement entered into prior to June 1, 2004 is not affected by this amendatory Act of the 93rd General Assembly. Any unit of local government that prevails in the circuit court action is entitled to damages in the amount of the tax revenue it was denied as a result of the agreement, statutory interest, costs, reasonable attorney's fees, and an amount equal to 50% of the tax.
(b) On and after the effective date of this amendatory Act of the 93rd General Assembly, a home rule unit shall not enter into any agreement prohibited by this Section. This Section is a denial and limitation of home rule powers and functions under subsection (g) of Section 6 of Article VII of the Illinois Constitution.
(c) Any county that enters into an agreement to share or rebate any portion of retailers' occupation taxes generated by retail sales of tangible personal property must complete and submit a report by electronic filing to the Department of Revenue within 30 days after the execution of the agreement. Any county that has entered into such an agreement before the effective date of this amendatory Act of the 97th General Assembly that has not been terminated or expired as of the effective date of this amendatory Act of the 97th General Assembly shall submit a report with respect to the agreements within 90 days after the effective date of this amendatory Act of the 97th General Assembly.
Any agreement entered into after the effective date of this amendatory Act of the 98th General Assembly is not valid until the county entering into the agreement complies with the requirements set forth in this subsection. Any county that fails to comply with the requirements set forth in this subsection within 30 days after the execution of the agreement shall be responsible for paying to the Department of Revenue a delinquency penalty of $20 per day for each day the county fails to submit a report by electronic filing to the Department of Revenue. A county that has previously failed to report an agreement in effect on the effective date of this subsection will begin to accrue a delinquency penalty for each day the agreement remains unreported beginning on the effective date of this subsection. The Department of Revenue may adopt rules to implement and administer these penalties.
(d) The report described in this Section shall be made on a form to be supplied by the Department of Revenue and shall contain the following:
(1) the names of the county and the business entering

into the agreement;

(2) the location or locations of the business within

the county;

(3) a statement, to be answered in the affirmative or

negative, as to whether or not the company maintains additional places of business in the State other than those described pursuant to paragraph (2);

(4) the terms of the agreement, including (i) the

manner in which the amount of any retailers' occupation tax to be shared, rebated, or refunded is to be determined each year for the duration of the agreement, (ii) the duration of the agreement, and (iii) the name of any business who is not a party to the agreement but who directly or indirectly receives a share, refund, or rebate of the retailers' occupation tax; and

(5) a copy of the agreement to share or rebate any

portion of retailers' occupation taxes generated by retail sales of tangible personal property.

An updated report must be filed by the county within 30 days after the execution of any amendment made to an agreement.
Reports filed with the Department pursuant to this Section shall not constitute tax returns.
(e) The Department and the county shall redact the sales figures, the amount of sales tax collected, and the amount of sales tax rebated prior to disclosure of information contained in a report required by this Section or the Freedom of Information Act. The information redacted shall be exempt from the provisions of the Freedom of Information Act.
(f) All reports, except the copy of the agreement, required to be filed with the Department of Revenue pursuant to this Section shall be posted on the Department's website within 6 months after the effective date of this amendatory Act of the 97th General Assembly. The website shall be updated on a monthly basis to include newly received reports.
(Source: P.A. 97-976, eff. 1-1-13; 98-463, eff. 8-16-13; 98-1098, eff. 8-26-14.)

(55 ILCS 5/5-1014.5)
Sec. 5-1014.5. County board chairman; veto; procedure. In counties with a population between 700,000 and 3,000,000, (i) each county appropriation ordinance that is passed that includes appropriations for the county or multiple-county health department and (ii) each appropriation ordinance that is passed by a Metropolitan Airport Authority located within the county shall be presented immediately to the county board chairman. If the county board chairman approves the ordinance, he or she shall sign it and it shall become law. The county board chairman may reduce or veto any item of appropriations for the county or multiple-county health department or for a Metropolitan Airport Authority in the ordinance and shall return the item vetoed or reduced with his or her objections to the county board. A copy of the veto shall also be delivered to the body for which the appropriation is intended. Portions of an ordinance not reduced or vetoed shall become law. Any ordinance not so returned by the county board chairman within 30 calendar days after it is presented to him or her shall become law. If, within 30 calendar days after the veto has been delivered to the county board and the body for which the appropriation is intended, the county board restores an item that has been reduced or overrides the veto of an item by a record vote of three-fifths of the members elected, the item shall become law. If a reduced item is not so restored, it shall become law in the reduced amount.
(Source: P.A. 89-402, eff. 8-20-95.)

(55 ILCS 5/5-1015) (from Ch. 34, par. 5-1015)
Sec. 5-1015. Care and custody of property. A county board may take and have the care and custody of all the real and personal estate owned by the county.
(Source: P.A. 86-962.)

(55 ILCS 5/5-1016) (from Ch. 34, par. 5-1016)
Sec. 5-1016. Management of county funds and business. A county board may manage the county funds and county business, except as otherwise specifically provided. A county board may invest any trust fund, subject to its control and not otherwise restricted by law, in bonds or other interest bearing obligations of the United States maturing or subject to redemption at such time as shall not adversely affect the proper administration of the trust. Interest from any such investment shall accrue to the fund and shall, except to the extent otherwise provided by law or court order, become the property of the county upon disbursement of the fund.
(Source: P.A. 86-962; 86-1028; 87-895.)

(55 ILCS 5/5-1017) (from Ch. 34, par. 5-1017)
Sec. 5-1017. Coordinator of Federal and State Aid. A county board may create an office of Coordinator of Federal and State Aid reporting to the county board and assisting the board with development programs for which State or federal funds are or may be available and in the application for such funds. Any board choosing to establish such an office may provide for the compensation and expenses of the person appointed as coordinator and such additional office staff as the board finds necessary.
(Source: P.A. 86-962.)

(55 ILCS 5/5-1018) (from Ch. 34, par. 5-1018)
Sec. 5-1018. Reimbursement for expenses; employment of personnel. A county board may reimburse the chairman and other members of the county board for travel and other expenses necessarily incurred while in the conduct of the business of the county.
A county board may employ, appoint or contract for the services of such clerical, stenographic and professional personnel for the members of the county board, the committees of the board and the chairman of the board as the board finds necessary or desirable to the conduct of the business of the county, and may fix the compensation of and pay for the services of such personnel.
(Source: P.A. 86-962; 86-1028.)

(55 ILCS 5/5-1018.5)
Sec. 5-1018.5. Compliance with ITAP requirements. A county must comply with the requirements of Section 405-335 of the Department of Central Management Services Law of the Civil Administrative Code of Illinois concerning the Illinois Transparency and Accountability Portal (ITAP). A county may not submit employment information for the ITAP in a manner that is inconsistent with the requirements of Section 405-335 of the Department of Central Management Services Law of the Civil Administrative Code of Illinois. This Section is a limitation under subsection (i) of Section 6 of Article VII of the Illinois Constitution on the concurrent exercise by home rule units of powers and functions exercised by the State.
(Source: P.A. 97-744, eff. 1-1-13.)

(55 ILCS 5/5-1019) (from Ch. 34, par. 5-1019)
Sec. 5-1019. Examination and settlement of accounts. A county board may examine and settle all accounts against the county, and all accounts concerning the receipts and expenditures of the county, to issue purchase orders and make payments thereon upon compliance with the terms of such purchase orders, and to establish procedures therefor.
(Source: P.A. 86-962.)

(55 ILCS 5/5-1020) (from Ch. 34, par. 5-1020)
Sec. 5-1020. Trust agreements for funds retained pending construction completion. Whenever any county has entered into a contract for the repair, remodeling, renovation or construction of a building or structure or the construction or maintenance of a road or highway (including any contract to which Section 5-409 of the Illinois Highway Code is applicable) or of a local improvement as defined in Division 5-32, as amended, which provides for retention of a percentage of the contract price until final completion and acceptance of the work, upon the request of the contractor and with the approval of the county, the amount so retained may be deposited under a trust agreement with an Illinois bank or savings and loan association of the contractor's choice and subject to the approval of the county. The contractor shall receive any interest thereon.
Upon application by the contractor, the trust agreement must contain, as a minimum, the following provisions:
a. The amount to be deposited subject to the trust;
b. The terms and conditions of payment in case of default of the contractor;
c. The termination of the trust agreement upon completion of the contract; and
d. The contractor shall be responsible for obtaining the written consent of the bank trustee, and any costs or service fees shall be borne by the contractor.
The trust agreement may, at the discretion of the county and upon request of the contractor, become operative at the time of the first partial payment in accordance with existing statutes, ordinances and county procedures.
No bank or savings and loan association shall receive public funds as permitted by this Section, unless it has complied with the requirements established pursuant to Section 6 of "An Act relating to certain investments of public funds by public agencies", approved July 23, 1943, as now or hereafter amended.
(Source: P.A. 86-962.)

(55 ILCS 5/5-1021) (from Ch. 34, par. 5-1021)
Sec. 5-1021. Prompt payment. Purchases made pursuant to this Code shall be made in compliance with the "Local Government Prompt Payment Act".
(Source: P.A. 86-962.)

(55 ILCS 5/5-1022) (from Ch. 34, par. 5-1022)
Sec. 5-1022. Competitive bids.
(a) Any purchase by a county with fewer than 2,000,000 inhabitants of services, materials, equipment or supplies in excess of $30,000, other than professional services, shall be contracted for in one of the following ways:
(1) by a contract let to the lowest responsible

bidder after advertising for bids in a newspaper published within the county or, if no newspaper is published within the county, then a newspaper having general circulation within the county; or

(2) by a contract let without advertising for bids in

the case of an emergency if authorized by the county board.

(b) In determining the lowest responsible bidder, the county board shall take into consideration the qualities of the articles supplied; their conformity with the specifications; their suitability to the requirements of the county, availability of support services; uniqueness of the service, materials, equipment, or supplies as it applies to networked, integrated computer systems; compatibility to existing equipment; and the delivery terms. The county board also may take into consideration whether a bidder is a private enterprise or a State-controlled enterprise and, notwithstanding any other provision of this Section or a lower bid by a State-controlled enterprise, may let a contract to the lowest responsible bidder that is a private enterprise.
(c) This Section does not apply to contracts by a county with the federal government or to purchases of used equipment, purchases at auction or similar transactions which by their very nature are not suitable to competitive bids, pursuant to an ordinance adopted by the county board.
(d) Notwithstanding the provisions of this Section, a county may let without advertising for bids in the case of purchases and contracts, when individual orders do not exceed $35,000, for the use, purchase, delivery, movement, or installation of data processing equipment, software, or services and telecommunications and inter-connect equipment, software, and services.
(e) A county may require, as a condition of any contract for goods and services, that persons awarded a contract with the county and all affiliates of the person collect and remit Illinois Use Tax on all sales of tangible personal property into the State of Illinois in accordance with the provisions of the Illinois Use Tax Act regardless of whether the person or affiliate is a "retailer maintaining a place of business within this State" as defined in Section 2 of the Use Tax Act. For purposes of this subsection (e), the term "affiliate" means any entity that (1) directly, indirectly, or constructively controls another entity, (2) is directly, indirectly, or constructively controlled by another entity, or (3) is subject to the control of a common entity. For purposes of this subsection (e), an entity controls another entity if it owns, directly or individually, more than 10% of the voting securities of that entity. As used in this subsection (e), the term "voting security" means a security that (1) confers upon the holder the right to vote for the election of members of the board of directors or similar governing body of the business or (2) is convertible into, or entitles the holder to receive upon its exercise, a security that confers such a right to vote. A general partnership interest is a voting security.
(f) Bids submitted to, and contracts executed by, the county may require a certification by the bidder or contractor that the bidder or contractor is not barred from bidding for or entering into a contract under this Section and that the bidder or contractor acknowledges that the county may declare the contract void if the certification completed pursuant to this subsection (f) is false.
(Source: P.A. 95-331, eff. 8-21-07; 96-170, eff. 1-1-10.)

(55 ILCS 5/5-1023) (from Ch. 34, par. 5-1023)
Sec. 5-1023. Workhouse. A county board may: cause to be erected, or otherwise provided, a suitable workhouse, in which persons convicted of offenses punishable by imprisonment in the county jail may be confined and employed; make rules and regulations for the management thereof; and contract for the use of the city workhouse when the same can satisfactorily be done.
(Source: P.A. 86-962.)

(55 ILCS 5/5-1024) (from Ch. 34, par. 5-1024)
Sec. 5-1024. Taxes. A county board may cause to be levied and collected annually, except as hereinafter provided, taxes for county purposes, including all purposes for which money may be raised by the county by taxation, in counties having 80,000 or more but less than 3,000,000 inhabitants at a rate not exceeding .25%, of the value as equalized or assessed by the Department of Revenue; in counties with less than 80,000 but more than 15,000 inhabitants at a rate not exceeding .27%, of the value as equalized or assessed by the Department of Revenue; in counties with less than 80,000 inhabitants which have authorized a tax by referendum under Section 7-2 of the Juvenile Court Act prior to the effective date of this amendatory Act of 1985, at a rate not exceeding .32%, of the value as equalized or assessed by the Department of Revenue; and in counties with 15,000 or fewer inhabitants at a rate not exceeding .37%, of the value as equalized or assessed by the Department of Revenue; and in counties having 3,000,000 or more inhabitants for each even numbered year, subject to the abatement requirements hereinafter provided, at a rate not exceeding .39% of the value, as equalized or assessed by the Department of Revenue, and for each odd numbered year, subject to the abatement requirements hereinafter provided, at a rate not exceeding .35% of the value as equalized or assessed by the Department of Revenue, except taxes for the payment of interest on and principal of bonded indebtedness heretofore duly authorized for the construction of State aid roads in the county as defined in "An Act to revise the law in relation to roads and bridges", approved June 27, 1913, or for the construction of county highways as defined in the Illinois Highway Code, and except taxes for the payment of interest on and principal of bonded indebtedness duly authorized without a vote of the people of the county, and except taxes authorized as additional by a vote of the people of the county, and except taxes for working cash fund purposes, and except taxes as authorized by Sections 5-601, 5-602, 5-603, 5-604 and 6-512 of the Illinois Highway Code, and except taxes authorized under Section 7 of the Village Library Act, and except taxes levied to pay the annual rent payments due under a lease entered into by the county with a Public Building Commission as authorized by Section 18 of the Public Building Commission Act, and except taxes levied under Division 6-3, and except taxes levied for general assistance for needy persons in counties under commission form of government and except taxes levied under the County Care for Persons with Developmental Disabilities Act, and except taxes levied under the Community Mental Health Act, and except taxes levied under Section 5-1025 to pay the expenses of elections and except taxes levied under "An Act to provide the manner of levying or imposing taxes for the provision of special services to areas within the boundaries of home rule units and non-home rule municipalities and counties", approved September 21, 1973, and except taxes levied under Section 3a of the Revenue Act of 1939 for the purposes of helping to pay for the expenses of the assessor's office, and except taxes levied under Division 5-21, and except taxes levied pursuant to Section 19 of "The Illinois Emergency Services and Disaster Agency Act of 1975", as now or hereafter amended, and except taxes levied pursuant to Division 5-23, and except taxes levied under Section 5 of the County Shelter Care and Detention Home Act, and except taxes levied under the Children's Advocacy Center Act, and except taxes levied under Section 9-107 of the Local Governmental and Governmental Employees Tort Immunity Act.
Those taxes a county has levied and excepted from the rate limitation imposed by this Section or Section 25.05 of "An Act to revise the law in relation to counties", approved March 31, 1874, in reliance on this amendatory Act of 1994 are not invalid because of any provision of this Section that may be construed to or may have been construed to restrict or limit those taxes levied and those taxes are hereby validated. This validation of taxes levied applies to all cases pending on or after the effective date of this amendatory Act of 1994.
Nothing contained in this amendatory Act of 1994 shall be construed to affect the application of the Property Tax Extension Limitation Law.
Any tax levied for general assistance for needy persons in any county in addition to and in excess of the maximum levy permitted by this Section for general county purposes shall be paid into a special fund in the county treasury and used only for the purposes for which it is levied except that any excess in such fund over the amount needed for general assistance may be used for County Nursing Home purposes and shall not exceed .10% of the value, as equalized or assessed by the Department of Revenue. Any taxes levied for general assistance pursuant to this Section may also be used for the payment of warrants issued against and in anticipation of such taxes and accrued interest thereon and may also be used for the payment of costs of administering such general assistance.
In counties having 3,000,000 or more inhabitants, taxes levied for any year for any purpose or purposes, except amounts levied for the payment of bonded indebtedness or interest thereon and for pension fund purpose, and except taxes levied to pay the annual rent payments due under a lease entered into by the county with a Public Building Commission as authorized by Section 18 of the Public Building Commission Act, are subject to the limitation that they shall not exceed the estimated amount of taxes to be levied for the year for the purpose or purposes as determined in accordance with Section 6-24001 and set forth in the annual appropriation bill of the county and in ascertaining the rate per cent that will produce the amount of any tax levied in any county, the county clerk shall not add to the tax or rate any sum or amount to cover the loss and cost of collecting the tax, except in the case of amounts levied for the payment of bonded indebtedness or interest thereon, and in the case of amounts levied for pension fund purposes, and except taxes levied to pay the annual rent payments due under a lease entered into by the county with a Public Building Commission as authorized by Section 18 of the Public Building Commission Act.
In counties having a population of 3,000,000 or more inhabitants, the county clerk shall in each even numbered year, before extending the county tax for the year, reduce the levy for county purposes for the year (exclusive of levies for payment of indebtedness and payment of interest on and principal of bonded indebtedness as aforesaid, and exclusive of county highway taxes as aforesaid, and exclusive of pension fund taxes, and except taxes levied to pay the annual rent payments due under a lease entered into by the county with a Public Building Commission as authorized by Section 18 of the Public Building Commission Act) in the manner described and in an amount to be determined as follows: If the amount received from the collection of the tax levied in the last preceding even numbered year for county purposes as aforesaid, as shown by the county treasurer's final settlement for the last preceding even numbered year and also by subsequent receipts of delinquent taxes for the county purposes fund levied for the last preceding even numbered year, equals or exceeds the amount produced by multiplying the rate extended for the county purposes for the last preceding even numbered year by the total assessed valuation of all property in the county used in the year for purposes of state and county taxes, and by deducting therefrom the amount appropriated to cover the loss and cost of collecting taxes to be levied for the county purposes fund for the last preceding even numbered year, the clerk in determining the rate per cent to be extended for the county purposes fund shall deduct from the amount of the levy certified to him for county purposes as aforesaid for even numbered years the amount received by the county clerk or withheld by the county treasurer from other municipal corporations within the county as their pro rata share of election expenses for the last preceding even numbered year, as authorized in Sections 13-11, 13-12, 13-13 and 16-2 of the Election Code, and the clerk in these counties shall extend only the net amount remaining after such deductions.
The foregoing limitations upon tax rates, insofar as they are applicable to counties having less than 3,000,000 inhabitants, may be increased or decreased under the referendum provisions of the General Revenue Law of Illinois and there shall be no limit on the rate of tax for county purposes that may be levied by a county so long as any increase in the rate is authorized by referendum in that county.
Any county having a population of less than 3,000,000 inhabitants that has determined to change its fiscal year may, as a means of effectuating a change, instead of levying taxes for a one-year period, levy taxes for a period greater or less than a year as may be necessary.
In counties having less than 3,000,000 inhabitants, in ascertaining the rate per cent that will produce the amount of any tax levied in that county, the County Clerk shall not add to the tax or rate any sum or amount to cover the loss and cost of collecting the tax except in the case of amounts levied for the payment of bonded indebtedness or interest thereon and in the case of amounts levied for pension fund purposes and except taxes levied to pay the annual rent payments due under a lease entered into by the county with a Public Building Commission as authorized by Section 18 of the Public Building Commission Act.
A county shall not have its maximum tax rate reduced as a result of a population increase indicated by the 1980 federal census.
(Source: P.A. 91-51, eff. 6-30-99.)

(55 ILCS 5/5-1025) (from Ch. 34, par. 5-1025)
Sec. 5-1025. Tax for expense of conducting elections and maintaining system of permanent registration of voters. In counties of more than 1,000,000 inhabitants, a county board may levy and collect, in odd numbered years, a tax of not to exceed .05% of the value, as equalized or assessed by the Department of Revenue, of all the taxable property in the county, for the expense of conducting elections and maintaining a system of permanent registration of voters. Such tax shall not be included within any statutory limitation of rate or amount for other county purposes, but shall be excluded therefrom and be in addition thereto and in excess thereof; provided that this tax shall not be levied or collected on property situated within the jurisdiction of any municipal board of election commissioners.
Beginning with calendar year 1986 and annually thereafter, any county with less than 1,000,000 inhabitants shall pay over to any municipal board of election commissioners in the county, for the expense of conducting elections and maintaining a system of permanent registration of voters, an amount at least equal to the proceeds of the tax collected on property situated within the jurisdiction of that board under this Section during calendar year 1985; provided, however, such amount shall be increased or decreased annually in proportion to any increase or decrease in the equalized assessed valuation of such municipality. Such amount shall be payable from the tax levied and collected under Section 5-1024.
(Source: P.A. 86-962.)

(55 ILCS 5/5-1026) (from Ch. 34, par. 5-1026)
Sec. 5-1026. Accumulation of surplus of general taxes for building purposes; referendum. Within the rate limitations set out in Section 5-1024 and subject to the referendum provisions of this Section, a county of less than 500,000 inhabitants may accumulate a surplus of general corporate taxes for building purposes which when added to the total indebtedness of the county does not exceed 5% of the equalized assessed valuation of all taxable property in the county.
The county board of any county of less than 500,000 inhabitants, by resolution, may provide for submission to the electors of a proposition to accumulate a surplus from the tax levy for general corporate purposes for a specified building project to be undertaken by the county when such accumulation is sufficient to pay for the project. The board shall certify the resolution and the proposition to the proper election officials who shall submit the proposition at an election in accordance with the general election law. The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall the county of.... accumulate general YES
corporate funds for the purpose of ---------------
building.... (here state building purpose)? NO
--------------------------------------------------------------
If a majority of the electors voting on the proposition vote in favor of it, the county may use a portion of the funds levied for general corporate purposes, within the tax rate and to the extent allowed by Section 5-1024, for the purpose of accumulating funds for the building project.
No funds accumulated pursuant to this Section shall be used for any purpose other than the specified building purpose stated in the proposition which was approved by a referendum, unless a proposition to use such funds, or a specified dollar amount thereof, for such other purpose is submitted to the electors of the county at a subsequent referendum. Such referendum shall be governed by the same statutory provisions as are provided for the submission of the proposition to accumulate funds. The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall the funds (or $.... of the
funds) accumulated by.... county YES
for the purpose of building.... ------------------
(here state original purpose) be used NO
instead for.... (here state proposed use)?
--------------------------------------------------------------
If a majority of the electors voting on the proposition vote in favor of it, the county may use such accumulated funds, or the amount thereof specified in the proposition, for the new purpose stated in the proposition.
(Source: P.A. 86-962.)

(55 ILCS 5/5-1027) (from Ch. 34, par. 5-1027)
Sec. 5-1027. Bonds for purchase of voting machines. A county board may issue bonds, in such amounts as may be required for the purpose of acquiring voting machines or electronic voting systems as required by the general election law and may levy a direct annual tax upon all taxable property in the county for the purpose of paying the principal of and interest on such bonds. The resolution authorizing the issuance of such bonds shall specify the total amount of bonds to be issued, the form and denomination of the bonds, the date they are to bear, the place where they are payable, the date or dates of maturity, which shall not be more than 10 years from the date of issuance, the rate of interest and the dates on which interest is payable. Such resolution shall prescribe all the details of the bonds and shall provide for the levy and collection of a direct annual tax upon all taxable property in the county sufficient to pay the principal of the bonds at maturity and the interest thereon as it falls due. Such tax is not subject to any statutory limitations relative to taxes that may be extended for county purposes.
(Source: P.A. 86-962; 86-1028.)

(55 ILCS 5/5-1028) (from Ch. 34, par. 5-1028)
Sec. 5-1028. Tax for emergency ambulance service; referendum. In any county which is not a home rule county, a county board may levy and collect, annually, a tax of not to exceed .25% of the value, as equalized or assessed by the Department of Revenue, of all the taxable property in the county not included within the territory of a fire protection district which levies a tax for ambulance service, for the payment of expenses not paid for from general funds which are incurred in providing emergency ambulance service under the provisions of Section 5-1053. Such tax shall not be included within any statutory limitation of rate or amount for other county purposes, but shall be excluded therefrom and be in addition thereto and in excess thereof.
This tax shall not be levied in any county until the question of its adoption is submitted to the electors of the county not residing within the territory of a fire protection district which levies a tax for ambulance service and approved by a majority of those voting on the question. Upon the adoption of a resolution by the county board providing for the submission of the question of the adoption to the electors of the county the board shall certify the resolution and the proposition to the proper election officials who shall submit the proposition at an election in accordance with the general election law. If a majority of the votes cast on the question is in favor of the levy of such tax, it may thereafter be levied in such county for each succeeding year.
Notwithstanding any other provision of this Section, the county board of a county that has more than 8,400 but less than 9,000 inhabitants, according to the 2010 federal decennial census, may also use funds collected under this Section to provide 9-1-1 service, but only if the question of using those funds for that purpose has been submitted to the electors of the county not residing within the territory of the fire protection district that levies the tax for ambulance service and if that question is approved by a majority of those electors voting on the question. Upon the adoption of a resolution by the county board providing for the submission of that question to those electors, the board shall certify the resolution and the proposition to the proper election officials, who shall submit the proposition at an election in accordance with the Election Code. The election authority must submit the question in substantially the following form:
--------------------------------------------------------------
May moneys collected by the county
to provide emergency ambulance service YES
also be used for the purpose of ------------------------------
providing 9-1-1 service? NO
-------------------------------------------------------------
The election authority must record the votes as "Yes" or "No".
If a majority of the electors voting on the question vote in the affirmative, the county may thereafter use funds that it collects under this Section to provide 9-1-1 service or emergency ambulance service.
(Source: P.A. 98-199, eff. 1-1-14.)

(55 ILCS 5/5-1028.1) (from Ch. 34, par. 5-1028.1)
Sec. 5-1028.1. Distribution of tax receipts balance. Any unobligated balance remaining in the County Retailers' Occupation Tax Fund on December 31, 1989, which fund was abolished by Public Act 85-1135, and all receipts of county tax as a result of audits of liability periods prior to January 1, 1990, shall be paid into the Local Government Tax Fund, for distribution in the manner provided by Sections 25.05-2, 25.05-2a, 25.05-3, 25.05-3a, 25.05-10 and 25.05-10a of "An Act to revise the law in relation to counties", approved March 31, 1874, prior to the enactment of Public Act 85-1135. All receipts of county tax as a result of an assessment not arising from an audit, for liability periods prior to January 1, 1990, shall be paid into the Local Government Tax Fund for distribution before July 1, 1990, in the manner provided by Sections 25.05-2, 25.05-2a, 25-.05-3, 25.05-3a, 25.05-10 and 25.05-10a of "An Act to revise the law in relation to counties", approved March 31, 1874, prior to the enactment of Public Act 85-1135, and on and after July 1, 1990, 20% of such receipts shall be transferred into the County and Mass Transit District Fund and 80% shall be transferred into the Local Government Tax Fund, for distribution as provided in Sections 6z-17 and 6z-18 of "An Act in relation to State finance", approved June 10, 1919, as amended.
(Source: P.A. 86-1028.)

(55 ILCS 5/5-1029) (from Ch. 34, par. 5-1029)
Sec. 5-1029. Stream clearing and brush removal. A county board may undertake stream clearing and brush removal on free flowing streams in the county, with the consent of adjacent landowners holding title to the stream bed or to land needed for access to the stream. "Brush removal" for this purpose includes, but is not limited to, cutting of dead trees or brush on stream banks and any open burning of such trees, brush or other natural materials necessary to the cleanup of such a stream. With the approval of the county engineer or superintendent of highways, equipment used by the county highway department may be used in connection with such stream cleanup.
(Source: P.A. 86-962; 87-217.)

(55 ILCS 5/5-1030) (from Ch. 34, par. 5-1030)
Sec. 5-1030. Hotel rooms, tax on gross rental receipts.
(a) The corporate authorities of any county may by ordinance impose a tax upon all persons engaged in such county in the business of renting, leasing or letting rooms in a hotel which is not located within a city, village, or incorporated town that imposes a tax under Section 8-3-14 of the Illinois Municipal Code, as defined in "The Hotel Operators' Occupation Tax Act", at a rate not to exceed 5% of the gross rental receipts from such renting, leasing or letting, excluding, however, from gross rental receipts, the proceeds of such renting, leasing or letting to permanent residents of that hotel, and may provide for the administration and enforcement of the tax, and for the collection thereof from the persons subject to the tax, as the corporate authorities determine to be necessary or practicable for the effective administration of the tax.
(b) With the consent of municipalities representing at least 67% of the population of Winnebago County, as determined by the 2010 federal decennial census and as expressed by resolution of the corporate authorities of those municipalities, the county board of Winnebago County may, by ordinance, impose a tax upon all persons engaged in the county in the business of renting, leasing, or letting rooms in a hotel that imposes a tax under Section 8-3-14 of the Illinois Municipal Code, as defined in "The Hotel Operators' Occupation Tax Act", at a rate not to exceed 2% of the gross rental receipts from renting, leasing, or letting, excluding, however, from gross rental receipts, the proceeds of the renting, leasing, or letting to permanent residents of that hotel, and may provide for the administration and enforcement of the tax, and for the collection thereof from the persons subject to the tax, as the county board determines to be necessary or practicable for the effective administration of the tax. The tax shall be instituted on a county-wide basis and shall be in addition to any tax imposed by this or any other provision of law. The revenue generated under this subsection shall be accounted for and segregated from all other funds of the county and shall be utilized solely for either: (1) encouraging, supporting, marketing, constructing, or operating, either directly by the county or through other taxing bodies within the county, sports, arts, or other entertainment or tourism facilities or programs for the purpose of promoting tourism, competitiveness, job growth, and for the general health and well-being of the citizens of the county; or (2) payment towards debt services on bonds issued for the purposes set forth in this subsection.
(c) A Tourism Facility Board shall be established, comprised of a representative from the county and from each municipality that has approved the imposition of the tax under subsection (b) of this Section.
(1) A Board member's vote is weighted based on the

municipality's population relative to the population of the county, with the county representing the population within unincorporated areas of the county. Representatives from the Rockford Park District and Rockford Area Convention and Visitors Bureau shall serve as ex-officio members with no voting rights.

(2) The Board must meet not less frequently than once

per year to direct the use of revenues collected from the tax imposed under subsection (b) of this Section that are not already directed for use pursuant to an intergovernmental agreement between the county and another entity represented on the Board, including the ex-officio members, and for any other reason the Board deems necessary. Affirmative actions of the Board shall require a weighted vote of Board members representing not less than 67% of the population of the county.

(3) The Board shall not be a separate unit of local

government, shall have no paid staff, and members of the Board shall receive no compensation or reimbursement of expenses from proceeds of the tax imposed under subsection (b) of this Section.

(d) Persons subject to any tax imposed pursuant to authority granted by this Section may reimburse themselves for their tax liability for such tax by separately stating such tax as an additional charge, which charge may be stated in combination, in a single amount, with State tax imposed under "The Hotel Operators' Occupation Tax Act".
Nothing in this Section shall be construed to authorize a county to impose a tax upon the privilege of engaging in any business which under the Constitution of the United States may not be made the subject of taxation by this State.
An ordinance or resolution imposing a tax hereunder or effecting a change in the rate thereof shall be effective on the first day of the calendar month next following its passage and required publication.
The amounts collected by any county pursuant to this Section shall be expended to promote tourism; conventions; expositions; theatrical, sports and cultural activities within that county or otherwise to attract nonresident overnight visitors to the county.
Any county may agree with any unit of local government, including any authority defined as a metropolitan exposition, auditorium and office building authority, fair and exposition authority, exposition and auditorium authority, or civic center authority created pursuant to provisions of Illinois law and the territory of which unit of local government or authority is co-extensive with or wholly within such county, to impose and collect for a period not to exceed 40 years, any portion or all of the tax authorized pursuant to this Section and to transmit such tax so collected to such unit of local government or authority. The amount so paid shall be expended by any such unit of local government or authority for the purposes for which such tax is authorized. Any such agreement must be authorized by resolution or ordinance, as the case may be, of such county and unit of local government or authority, and such agreement may provide for the irrevocable imposition and collection of said tax at such rate, or amount as limited by a given rate, as may be agreed upon for the full period of time set forth in such agreement; and such agreement may further provide for any other terms as deemed necessary or advisable by such county and such unit of local government or authority. Any such agreement shall be binding and enforceable by either party to such agreement. Such agreement entered into pursuant to this Section shall not in any event constitute an indebtedness of such county subject to any limitation imposed by statute or otherwise.
(Source: P.A. 98-313, eff. 8-12-13.)

(55 ILCS 5/5-1031) (from Ch. 34, par. 5-1031)
Sec. 5-1031. County real estate transfer tax.
(a) The county board of a county may impose a tax upon the privilege of transferring title to real estate, as represented by the deed that is filed for recordation, and upon the privilege of transferring a beneficial interest in a land trust holding legal title to real estate located in such county as represented by the trust document that is filed for recordation, at the rate of 25 cents for each $500 of value or fraction thereof stated in the declaration required by Section 31-25 of the Property Tax Code. If, however, the real estate is transferred subject to a mortgage, the amount of the mortgage remaining outstanding at the time of transfer shall not be included in the basis of computing the tax.
A tax imposed pursuant to this Section shall be collected by the recorder or registrar of titles of the county prior to recording the deed or trust document or registering the title subject to the tax. All deeds or trust documents exempted in Section 31-45 of the Property Tax Code shall also be exempt from any tax imposed pursuant to this Section. A tax imposed pursuant to this Section shall be in addition to all other occupation and privilege taxes imposed by the State of Illinois or any municipal corporation or political subdivision thereof.
(b) The county board may impose a tax at the same rate on the transfer of a beneficial interest, as defined in Section 31-5 of the Property Tax Code. If, however, the transferring document states that the real estate or beneficial interest is transferred subject to a mortgage, then the amount of the mortgage remaining outstanding at the time of transfer shall not be included in the basis of computing the tax.
The tax must be paid at the time of recordation or, if a document is not recorded, at the time of presentation of the transfer declaration to the recorder, as provided in Section 31-25 of the Property Tax Code. All deeds or documents relating to the transfer of a beneficial interest exempted in Sections 31-45 or 31-46 of the Property Tax Code are also exempt from any tax imposed under this Section. A tax imposed under this Section is in addition to all other occupation and privilege taxes imposed by the State of Illinois or any municipal corporation or political subdivision thereof.
(c) Beginning June 1, 2005, a tax imposed under this Section is due if the transfer is made by one or more related transactions or involves one or more persons or entities, regardless of whether a document is recorded.
(Source: P.A. 93-1099, eff. 6-1-05.)

(55 ILCS 5/5-1031.1)
Sec. 5-1031.1. Home rule real estate transfer taxes.
(a) After the effective date of this amendatory Act of the 93rd General Assembly and subject to this Section, a home rule county may impose or increase a tax or other fee on the privilege of transferring title to real estate, on the privilege of transferring a beneficial interest in real property, and on the privilege of transferring a controlling interest in a real estate entity, as the terms "beneficial interest", "controlling interest", and "real estate entity" are defined in Article 31 of the Property Tax Code. Such a tax or other fee shall hereafter be referred to as a real estate transfer tax.
(b) Before adopting a resolution to submit the question of imposing or increasing a real estate transfer tax to referendum, the corporate authorities shall give public notice of and hold a public hearing on the intent to submit the question to referendum. This hearing may be part of a regularly scheduled meeting of the corporate authorities. The notice shall be published not more than 30 nor less than 10 days prior to the hearing in a newspaper of general circulation within the county. The notice shall be published in the following form:
Notice of Proposed (Increased) Real Estate Transfer

Tax for (commonly known name of county).

A public hearing on a resolution to submit to

referendum the question of a proposed (increased) real estate transfer tax for (legal name of the county) in an amount of (rate) to be paid by the buyer (seller) of the real estate transferred will be held on (date) at (time) at (location). The current rate of real estate transfer tax imposed by (name of county) is (rate).

Any person desiring to appear at the public hearing

and present testimony to the taxing district may do so.

(c) A notice that includes any information not specified and required by this Section is an invalid notice. All hearings shall be open to the public. At the public hearing, the corporate authorities of the county shall explain the reasons for the proposed or increased real estate transfer tax and shall permit persons desiring to be heard an opportunity to present testimony within reasonable time limits determined by the corporate authorities. A copy of the proposed ordinance shall be made available to the general public for inspection before the public hearing.
(d) No home rule county shall impose a new real estate transfer tax after the effective date of this amendatory Act of 1996 without prior approval by referendum. No home rule county shall impose an increase of the rate of a current real estate transfer tax without prior approval by referendum. A home rule county may impose a new real estate transfer tax or may increase an existing real estate transfer tax with prior referendum approval. The referendum shall be conducted as provided in subsection (e). An existing ordinance or resolution imposing a real estate transfer tax may be amended without approval by referendum if the amendment does not increase the rate of the tax or add transactions on which the tax is imposed.
(e) The home rule county shall, by resolution, provide for submission of the proposition to the voters. The home rule county shall certify the resolution and the proposition to the proper election officials in accordance with the general election law. If the proposition is to impose a new real estate transfer tax, it shall be in substantially the following form: "Shall (name of county) impose a real estate transfer tax at a rate of (rate) to be paid by the buyer (seller) of the real estate transferred, with the revenue of the proposed transfer tax to be used for (purpose)?". If the proposition is to increase an existing real estate transfer tax, it shall be in the following form: "Shall (name of county) impose a real estate transfer tax increase of (percent increase) to establish a new real estate transfer tax rate of (rate) to be paid by the buyer (seller) of the real estate transferred? The current rate of the real estate transfer tax is (rate), and the revenue is used for (purpose). The revenue from the increase is to be used for (purpose).".
If a majority of the electors voting on the proposition vote in favor of it, the county may impose or increase the real estate transfer tax.
(f) Nothing in this amendatory Act of 1996 shall limit the purposes for which real estate transfer tax revenues may be collected or expended.
(g) A home rule county may not impose real estate transfer taxes other than as authorized by this Section. This Section is a denial and limitation of home rule powers and functions under subsection (g) of Section 6 of Article VII of the Illinois Constitution.
(h) Notwithstanding subsection (g) of this Section, any real estate transfer taxes adopted by a county at any time prior to January 17, 1997 (the effective date of Public Act 89-701) and any amendments to any existing real estate transfer tax ordinance adopted after that date, in accordance with the law in effect at the time of the adoption of the amendments, are not preempted by this amendatory Act of the 93rd General Assembly.
(Source: P.A. 93-657, eff. 6-1-04.)

(55 ILCS 5/5-1032) (from Ch. 34, par. 5-1032)
Sec. 5-1032. County Automobile Renting Occupation Tax. The corporate authorities of a county may impose a tax upon all persons engaged in the business of renting automobiles in the county, but outside any municipality, at the rate of not to exceed 1% of the gross receipts from such business. The tax imposed by a county pursuant to this Section and all civil penalties that may be assessed as an Incident thereof shall be collected and enforced by the State Department of Revenue. The certificate of registration which is issued by the Department to a retailer under the "Retailers' Occupation Tax Act", approved June 23, 1933, as amended, or under the "Automobile Renting Occupation and Use Tax Act", enacted by the Eighty-Second General Assembly, shall permit such person to engage in a business which is taxable under any ordinance or resolution enacted pursuant to this Section without registering separately with the Department under such ordinance or resolution or under this Section. The Department shall have full power to administer and enforce this Section; to collect all taxes and penalties due hereunder; to dispose of taxes and penalties so collected in the manner hereinafter provided, and to determine all rights to credit memoranda, arising on account of the erroneous payment of tax or penalty hereunder. In the administration of, and compliance with, this Section, the Department and persons who are subject to this Section shall have the same rights, remedies, privileges, immunities, powers and duties, and be subject to the same conditions, restrictions, limitations, penalties and definitions of terms, and employ the same modes of procedure, as are prescribed in Sections 2 and 3 (in respect to all provisions therein other than the State rate of tax; and with relation to the provisions of the "Retailers' Occupation Tax" referred to therein, except as to the disposition of taxes and penalties collected, and except for the provision allowing retailers a deduction from the tax to cover certain costs, and except that credit memoranda issued hereunder may not be used to discharge any State tax liability) of the "Automobile Renting Occupation and Use Tax Act", as the same are now or may hereafter be amended, as fully as if provisions contained in those Sections of said Act were set forth herein.
Persons subject to any tax imposed pursuant to the authority granted in this Section may reimburse themselves for their tax liability hereunder by separately stating such tax as an additional charge, which charge may be stated in combination, in a single amount, with State tax which sellers are required to collect under the "Automobile Renting Occupation and Use Tax Act" pursuant to such bracket schedules as the Department may prescribe.
Whenever the Department determines that a refund should be made under this Section to a claimant instead of issuing a credit memorandum, the Department shall notify the State Comptroller, who shall cause the order to be drawn for the amount specified, and to the person named, in such notification from the Department. Such refund shall be paid by the State Treasurer out of the county automobile renting tax fund.
The Department shall forthwith pay over to the State Treasurer, ex-officio, as trustee, all taxes and penalties collected hereunder. On or before the 25th day of each calendar month, the Department shall prepare and certify to the Comptroller the disbursement of stated sums of money to named counties from which rentors have paid taxes or penalties hereunder to the Department during the second preceding calendar month. The amount to be paid to each county shall be the amount (not including credit memoranda) collected hereunder during the second preceding calendar month by the Department, and not including an amount equal to the amount of refunds made during the second preceding calendar month by the Department on behalf of such county, less 2% of such balance, which sum shall be retained by the State Treasurer to cover the costs incurred by the Department in administering and enforcing this Section as provided herein. The Department at the time of each monthly disbursement to the counties shall prepare and certify to the Comptroller the amount, so retained by the State Treasurer, to be paid into the General Revenue Fund of the State Treasury. Within 10 days after receipt, by the Comptroller, of the disbursement certification to the counties and the General Revenue Fund, provided for in this Section to be given to the Comptroller by the Department, the Comptroller shall cause the orders to be drawn for the respective amounts in accordance with the directions contained in such certification.
Nothing in this Section shall be construed to authorize a county to impose a tax upon the privilege of engaging in any business which under the constitution of the United States may not be made the subject of taxation by this State.
An ordinance or resolution imposing a tax hereunder or effecting a change in the rate thereof shall be effective on the first day of the calendar month next following the month in which such ordinance or resolution is passed. The corporate authorities of any county which levies a tax authorized by this Section shall transmit to the Department of Revenue on or not later than 5 days after passage of the ordinance or resolution a certified copy of the ordinance or resolution imposing such tax whereupon the Department of Revenue shall proceed to administer and enforce this Section on behalf of such county as of the effective date of the ordinance or resolution. Upon a change in rate of a tax levied hereunder, or upon the discontinuance of the tax, the corporate authorities of the county shall on or not later than 5 days after passage of the ordinance or resolution discontinuing the tax or effecting a change in rate transmit to the Department of Revenue a certified copy of the ordinance or resolution effecting such change or discontinuance.
The Department of Revenue must upon the request of the County Clerk or County Board submit to a county a list of those persons who are registered with the Department to pay automobile renting occupation tax within the unincorporated area of that governmental unit. This list shall contain only the names of persons who have paid the tax and not the amount of tax paid by such person.
This Section shall be known and may be cited as the "County Automobile Renting Occupation Tax Law".
(Source: P.A. 86-962.)

(55 ILCS 5/5-1033) (from Ch. 34, par. 5-1033)
Sec. 5-1033. County Automobile Renting Use Tax. The corporate authorities of a county may impose a tax upon the privilege of using, in such county an automobile which is rented from a rentor outside Illinois, and which is titled or registered with an agency of this State's government, at a rate not to exceed 1% of the rental price of such automobile. Such tax shall be collected from persons whose Illinois address for titling or registration purposes is given as being in the unincorporated area of such county. Such tax shall be collected by the Department of Revenue for any county imposing such tax. Such tax must be paid to the State, or an exemption determination must be obtained from the Department of Revenue, before the title or certificate of registration for the property may be issued. The tax or proof of exemption may be transmitted to the Department by way of the State agency with which, or State officer with whom, the tangible personal property must be titled or registered if the Department and such agency or State officer determine that this procedure will expedite the processing of applications for title or registration.
The Department shall have full power to administer and enforce this Section; to collect all taxes, penalties and interest due hereunder; to dispose of taxes, penalties and interest so collected in the manner hereinafter provided, and to determine all rights to credit memoranda or refunds arising on account of the erroneous payment of tax, penalty or interest hereunder. In the administration of, and compliance with, this Section, the Department and persons who are subject to this Section shall have the same rights, remedies, privileges, immunities, powers and duties, and be subject to the same conditions, restrictions, limitations, penalties and definitions of terms, and employ the same modes of procedure, as are prescribed in Sections 2 and 4 (except provisions pertaining to the State rate of tax; and with relation to the provisions of the "Use Tax Act" referred to therein, except provisions concerning collection or refunding of the tax by retailers, and except the provisions of Section 19 pertaining to claims by retailers and except the last paragraph concerning refunds, and except that credit memoranda issued hereunder may not be used to discharge any State tax liability) of the "Automobile Renting Occupation and Use Tax Act", as the same are now or may hereafter be amended, which are not inconsistent with this Section, as fully as if provisions contained in those Sections of said Act were set forth herein.
Whenever the Department determines that a refund should be made under this Section to a claimant instead of issuing a credit memorandum, the Department shall notify the State Comptroller, who shall cause the order to be drawn for the amount specified, and to the person named, in such notification from the Department. Such refund shall be paid by the State Treasurer out of the county automobile renting tax fund.
The Department shall forthwith pay over to the State Treasurer, ex-officio, as trustee, all taxes, penalties and interest collected hereunder. On or before the 25th day of each calendar month, the Department shall prepare and certify to the State Comptroller the disbursement of stated sums of money to named counties from which the Department, during the second preceding calendar month, collected taxes hereunder from persons whose Illinois address for titling or registration purposes is given as being in the unincorporated area of such county. The amount to be paid to each county shall be the amount (not including credit memoranda) collected hereunder during the second preceding calendar month by the Department, and not including an amount equal to the amount of refunds made during the second preceding calendar month by the Department on behalf of such county, less 2% of such balance, which sum shall be retained by the State Treasurer to cover the costs incurred by the Department in administering and enforcing this Section as provided herein. The Department at the time of each monthly disbursement to the counties shall prepare and certify to the State Comptroller the amount, so retained by the State Treasurer, to be paid into the General Revenue Fund of the State Treasury. Within 10 days after receipt, by the State Comptroller, of the disbursement certification to the counties and the General Revenue Fund, provided for in this Section to be given to the State Comptroller by the Department, the State Comptroller shall cause the orders to be drawn for the respective amounts in accordance with the directions contained in such certification.
An ordinance or resolution imposing a tax hereunder or effecting a change in the rate thereof shall be effective on the first day of the calendar month next following the month in which such ordinance or resolution is passed. The corporate authorities of any county which levies a tax authorized by this Section shall transmit to the Department of Revenue on or not later than 5 days after passage of the ordinance or resolution a certified copy of the ordinance or resolution imposing such tax whereupon the Department of Revenue shall proceed to administer and enforce this Section on behalf of such county as of the effective date of the ordinance or resolution. Upon a change in rate of a tax levied hereunder, or upon the discontinuance of the tax, the corporate authorities of the county shall, on or not later than 5 days after passage of the ordinance or resolution discontinuing the tax or effecting a change in rate, transmit to the Department of Revenue a certified copy of the ordinance or resolution effecting such change or discontinuance.
This Section shall be known and may be cited as the "County Automobile Renting Use Tax Law".
(Source: P.A. 86-962.)

(55 ILCS 5/5-1034) (from Ch. 34, par. 5-1034)
Sec. 5-1034. Tax for provision of social services for senior citizens. The county board may annually impose a tax of not to exceed .025 percent of the value, as equalized or assessed by the Department of Revenue, of all the taxable property in the county for the purpose of providing social services for senior citizens as described in Sections 5-1005 and 5-1091.
This tax shall not be levied in any county until the question of its adoption is submitted to the electors thereof and approved by a majority of those voting on the question. This question may be submitted at an election held in the county, after the adoption of a resolution by the County Board providing for the submission of the question at a referendum. The question shall be certified by the board to the proper election officials, who shall submit the question at an election held in accordance with the general election law. If a majority of the votes cast on the question is in favor of the levy of such tax, it may thereafter be levied in such county for each succeeding year.
(Source: P.A. 86-962.)

(55 ILCS 5/5-1035)
Sec. 5-1035. (Repealed).
(Source: P.A. 86-962. Repealed by P.A. 98-584, eff. 8-27-13.)

(55 ILCS 5/5-1035.1) (from Ch. 34, par. 5-1035.1)
Sec. 5-1035.1. County Motor Fuel Tax Law. The county board of the counties of DuPage, Kane and McHenry may, by an ordinance or resolution adopted by an affirmative vote of a majority of the members elected or appointed to the county board, impose a tax upon all persons engaged in the county in the business of selling motor fuel, as now or hereafter defined in the Motor Fuel Tax Law, at retail for the operation of motor vehicles upon public highways or for the operation of recreational watercraft upon waterways. Kane County may exempt diesel fuel from the tax imposed pursuant to this Section. The tax may be imposed, in half-cent increments, at a rate not exceeding 4 cents per gallon of motor fuel sold at retail within the county for the purpose of use or consumption and not for the purpose of resale. The proceeds from the tax shall be used by the county solely for the purpose of operating, constructing and improving public highways and waterways, and acquiring real property and right-of-ways for public highways and waterways within the county imposing the tax.
A tax imposed pursuant to this Section, and all civil penalties that may be assessed as an incident thereof, shall be administered, collected and enforced by the Illinois Department of Revenue in the same manner as the tax imposed under the Retailers' Occupation Tax Act, as now or hereafter amended, insofar as may be practicable; except that in the event of a conflict with the provisions of this Section, this Section shall control. The Department of Revenue shall have full power: to administer and enforce this Section; to collect all taxes and penalties due hereunder; to dispose of taxes and penalties so collected in the manner hereinafter provided; and to determine all rights to credit memoranda arising on account of the erroneous payment of tax or penalty hereunder.
Whenever the Department determines that a refund shall be made under this Section to a claimant instead of issuing a credit memorandum, the Department shall notify the State Comptroller, who shall cause the order to be drawn for the amount specified, and to the person named, in the notification from the Department. The refund shall be paid by the State Treasurer out of the County Option Motor Fuel Tax Fund.
The Department shall forthwith pay over to the State Treasurer, ex-officio, as trustee, all taxes and penalties collected hereunder, which shall be deposited into the County Option Motor Fuel Tax Fund, a special fund in the State Treasury which is hereby created. On or before the 25th day of each calendar month, the Department shall prepare and certify to the State Comptroller the disbursement of stated sums of money to named counties for which taxpayers have paid taxes or penalties hereunder to the Department during the second preceding calendar month. The amount to be paid to each county shall be the amount (not including credit memoranda) collected hereunder from retailers within the county during the second preceding calendar month by the Department, but not including an amount equal to the amount of refunds made during the second preceding calendar month by the Department on behalf of the county; less 2% of the balance, which sum shall be retained by the State Treasurer to cover the costs incurred by the Department in administering and enforcing the provisions of this Section. The Department, at the time of each monthly disbursement to the counties, shall prepare and certify to the Comptroller the amount so retained by the State Treasurer, which shall be transferred into the Tax Compliance and Administration Fund.
A county may direct, by ordinance, that all or a portion of the taxes and penalties collected under the County Option Motor Fuel Tax shall be deposited into the Transportation Development Partnership Trust Fund.
Nothing in this Section shall be construed to authorize a county to impose a tax upon the privilege of engaging in any business which under the Constitution of the United States may not be made the subject of taxation by this State.
An ordinance or resolution imposing a tax hereunder or effecting a change in the rate thereof shall be effective on the first day of the second calendar month next following the month in which the ordinance or resolution is adopted and a certified copy thereof is filed with the Department of Revenue, whereupon the Department of Revenue shall proceed to administer and enforce this Section on behalf of the county as of the effective date of the ordinance or resolution. Upon a change in rate of a tax levied hereunder, or upon the discontinuance of the tax, the county board of the county shall, on or not later than 5 days after the effective date of the ordinance or resolution discontinuing the tax or effecting a change in rate, transmit to the Department of Revenue a certified copy of the ordinance or resolution effecting the change or discontinuance.
This Section shall be known and may be cited as the County Motor Fuel Tax Law.
(Source: P.A. 98-1049, eff. 8-25-14.)

(55 ILCS 5/5-1035.2) (from Ch. 34, par. 5-1035.2)
Sec. 5-1035.2. County economic development tax.
(a) A county with a population under 100,000 may levy an annual tax on all the taxable property in the county, as equalized or assessed by the Department of Revenue, for the purpose of promoting economic development, upon approval of the tax at a referendum held in accordance with the general election law.
(b) The referendum may be initiated by either (i) adoption of a resolution by the county board or (ii) filing a petition with the county board signed by at least 5% of the electors of the county as determined by the number of electors voting at the most recent presidential election. Upon adoption of the resolution or filing of the petition, as the case may be, the county board shall certify the question to the appropriate election officials.
(c) The resolution or petition, as the case may be, shall set forth the maximum rate at which the tax may be levied, expressed as a percentage of the value, as equalized or assessed by the Department of Revenue, of all the taxable property in the county.
(d) The question shall be submitted to the electors in substantially the following form: Shall an annual tax of not to exceed ....% be levied in ....... County for the purpose of promoting economic development? The question is approved if a majority of the electors voting on the question vote in favor of it.
(e) The proceeds of the tax authorized by this Section shall be deposited into a separate fund in the county treasury, to be expended by the county board solely for the purpose of promoting economic development.
(f) The tax authorized by this Section shall be in addition to and shall not be subject to any limitation on the maximum rate of taxes otherwise provided by law.
(Source: P.A. 86-1028.)

(55 ILCS 5/5-1036) (from Ch. 34, par. 5-1036)
Sec. 5-1036. Vacation of town plats. A county board may authorize the vacation of any town plat when the same is not within any incorporated town, village or city, on the petition of two-thirds of the owners thereof: Provided, that any such order of vacation shall be passed by the affirmative vote of at least two-thirds of the members of the county board, the vote to be taken by ayes and nays and entered on the records of the county board. The county board, in behalf of the county, may in such case contract for and receive from the owner or owners of property abutting upon a street or alley, or part thereof, so vacated, compensation in an amount which, in the judgment of the county board, shall be equal to the benefits which will accrue to the owner or owners of the abutting property by reason of the vacation. The validity of any vacation shall not be questioned by reason of the payment of any such compensation, nor by reason of benefits specially accruing therefrom to the owner or owners of abutting property. The determination of the county board of the nature and extent of the public use or public interest to be subserved is such as to warrant the vacation of the street or alley or part thereof, so vacated, shall be final and conclusive, and the passage of such order shall be sufficient evidence of the determination, whether so recited in the order or not. The relief to the public from further burden and responsibility of maintaining the street or alley, or part thereof, so vacated shall constitute a public use or public interest authorizing the vacation. When property is damaged by the vacation or closing of any street or alley, the same shall be ascertained and paid as provided by law.
(Source: P.A. 86-962.)

(55 ILCS 5/5-1037) (from Ch. 34, par. 5-1037)
Sec. 5-1037. Change of names of town plats. A county board may change the name of any town plat on the petition of a majority of the legal voters residing therein when the inhabitants thereof have not become a body corporate.
(Source: P.A. 86-962.)

(55 ILCS 5/5-1038) (from Ch. 34, par. 5-1038)
Sec. 5-1038. Historical museums; tourism grants. A county board may own and operate historical museums and may make grants to not-for-profit tourism organizations from federal, State or any other monies available.
(Source: P.A. 86-962; 86-1028.)

(55 ILCS 5/5-1039) (from Ch. 34, par. 5-1039)
Sec. 5-1039. Tuberculosis sanitarium. A county board may cause to be erected, or otherwise provided and maintained, all suitable buildings for a sanitarium for the care and treatment of all persons suffering from tuberculosis who may be admitted to the sanitarium by, or under the direction of the board, and may provide for the maintenance and management of the same.
(Source: P.A. 86-962; 86-1028.)

(55 ILCS 5/5-1040) (from Ch. 34, par. 5-1040)
Sec. 5-1040. Transfer, sale or lease of hospital. With regard to any hospital operated by a county, a county board may transfer, sell or lease such hospital, pursuant to an ordinance or resolution, to a responsible corporation, hospital, health care facility, unit of local government or institution of higher education on such terms and under such conditions as the county board deems appropriate. At least 10 days prior to the adoption of an ordinance or resolution under this Section, the county board shall make the proposed ordinance or resolution conveniently available for public inspection and shall hold at least one public hearing thereon. Notice of this hearing shall be published in one or more newspapers published in the county, or if there is none published in the county, in a newspaper having general circulation in the county, at least 10 days prior to the time of the public hearing. Such notice shall state the time and place of the hearing and the place where copies of the proposed ordinance or resolution will be accessible for examination.
In the event that prior to the sale or lease of the hospital pursuant to this Section, a labor organization has been recognized by the hospital as the exclusive representative of the majority of employees in a bargaining unit for purposes of collective bargaining, and in the further event that a purchaser or lessor subject to the National Labor Relations Act retains or hires a majority of the employees in such a bargaining unit, such purchaser or lessor shall recognize the labor organization as the exclusive representative of the majority of employees in that bargaining unit for purposes of collective bargaining, provided that the labor organization makes a timely written assertion of its representational capacity to the purchaser or lessor.
(Source: P.A. 86-962.)

(55 ILCS 5/5-1041) (from Ch. 34, par. 5-1041)
Sec. 5-1041. Maps, plats and subdivisions. A county board may prescribe, by resolution or ordinance, reasonable rules and regulations governing the location, width and course of streets and highways and of floodplain, stormwater and floodwater runoff channels and basins, and the provision of necessary public grounds for schools, public libraries, parks or playgrounds, in any map, plat or subdivision of any block, lot or sub-lot or any part thereof or any piece or parcel of land, not being within any city, village or incorporated town. The rules and regulations may include such reasonable requirements with respect to water supply and sewage collection and treatment as may be established by the Environmental Protection Agency, and such reasonable requirements with respect to floodplain and stormwater management as may be established by the County Stormwater Management Committee established under Section 5-1062 of this Code, and such reasonable requirements with respect to street drainage and surfacing as may be established by the county engineer or superintendent of highways and which by resolution shall be deemed to be the minimum requirements in the interest of the health, safety, education and convenience of the public of the county; and may provide by resolution that the map, plat or subdivision shall be submitted to the county board or to some officer to be designated by the county board for their or his approval. The county board shall have a qualified engineer make an estimate of the probable expenditures necessary to enable any person to conform with the standards of construction established by the board pursuant to the provisions of this Section. Except as provided in Section 3 of the Public Construction Bond Act, each person who seeks the county board's approval of a map, plat or subdivision shall post a good and sufficient cash bond, irrevocable letter of credit, surety bond, or other adequate security with the county clerk, in a penal sum sufficient to cover the estimate of expenditures made by the estimating engineer. The cash bond, irrevocable letter of credit, surety bond, or other adequate security shall be conditioned upon faithful adherence to the rules and regulations of the county board promulgated pursuant to the authorization granted to it by this Section or by Section 5-1062 of this Code, and in such cases no such map, plat or subdivision shall be entitled to record in the proper county or have any validity until it has been so approved. If the county board requires a cash bond, letter of credit, surety, or any other method to cover the costs and expenses and to insure completion of the requirements, the requirements shall be subject to the provisions of Section 5-1123 of this Code. This Section is subject to the provisions of Section 5-1123.
The county board may, by resolution, provide a schedule of fees sufficient to reimburse the county for the costs incurred in reviewing such maps, plats and subdivisions submitted for approval to the county board. The fees authorized by this Section are to be paid into the general corporate fund of the county by the party desiring to have the plat approved.
For purposes of implementing ordinances regarding developer donations or impact fees and only for the purpose of expenditures thereof, "public grounds for schools" is defined as including land or site improvements, which include school buildings or other infrastructure necessitated and specifically and uniquely attributable to the development or subdivision in question. This amendatory Act of the 93rd General Assembly applies to all impact fees or developer donations paid into a school district or held in a separate account or escrow fund by any school district or county for a school district.
No officer designated by a county board for the approval of plats shall engage in the business of surveying, and no map, plat or subdivision shall be received for record or have any validity which has been prepared by or under the direction of such plat officer.
It is the intention of this amendatory Act of 1990 to repeal the language added to Section 25.09 of "An Act to revise the law in relation to counties", approved March 31, 1874, by P.A. 86-614, Section 25.09 of that Act being the predecessor of this Section.
(Source: P.A. 92-479, eff. 1-1-02; 93-330, eff. 7-24-03.)

(55 ILCS 5/5-1041.1) (from Ch. 34, par. 5-1041.1)
Sec. 5-1041.1. School land donations. The governing board of a school district that is located in a county having a population of less than 3,000,000 may submit to the county board a written request that a meeting be held to discuss school land donations from a developer of a subdivision or resubdivision of land included within the area served by the school district. For the purposes of this Section, "school land donation" means a donation of land for public school purposes or a cash contribution in lieu thereof, or a combination of both.
(Source: P.A. 86-1039.)

(55 ILCS 5/5-1042) (from Ch. 34, par. 5-1042)
Sec. 5-1042. Maps, plats and subdivisions in certain counties. In any county with a population not in excess of 500,000 located in the area served by the Northeastern Illinois Metropolitan Planning Commission, a county board may establish by ordinance or resolution of record reasonable rules and regulations governing the location, width and course of streets and highways, and the provision of public grounds for schools, parks or playgrounds, in any map, plat or subdivision of any block, lot or sub-lot or any part thereof or any piece or parcel of land in the county, not being within any city, village or incorporated town in the county which rules and regulations may include such reasonable requirements with respect to water supply and sewage collection and treatment, and such reasonable requirements with respect to street drainage and surfacing, as may be established by the county board as minimum requirements in the interest of the health, safety and convenience of the public of the county; and may require by ordinance or resolution of record that any map, plat or subdivision shall be submitted to the county board or some officer to be designated by the county board for its or his approval in the manner provided in Section 5-1041, and to require bonds and charge fees as provided in Section 5-1041. This Section is subject to the provisions of Section 5-1123.
For purposes of implementing ordinances regarding developer donations or impact fees and only for the purpose of expenditures thereof, "public grounds for schools" is defined as including land or site improvements, which include school buildings or other infrastructure necessitated and specifically and uniquely attributable to the development or subdivision in question. This amendatory Act of the 93rd General Assembly applies to all impact fees or developer donations paid into a school district or held in a separate account or escrow fund by any school district or county for a school district.
(Source: P.A. 93-330, eff. 7-24-03.)

(55 ILCS 5/5-1043) (from Ch. 34, par. 5-1043)
Sec. 5-1043. Water and sanitary facilities. Whenever a county resolution or ordinance requires the installation of water mains, sanitary sewers, drains, or other facilities for sewers and drains, the construction of any roadways or the installation of any traffic signals or other traffic related improvements as a condition precedent to the approval of a preliminary or final subdivision or plat described in Section 5-1042, or a preliminary or final planned unit development plan and where, in the opinion of the county board such facilities, roadways or improvements may be used for the benefit of property not in the subdivision or planned unit development, and the water mains, sanitary sewers, drains or other such facilities, or such roadways or improvements are to be dedicated to the public, the county board may, by contract with the subdivider, agree to reimburse and may reimburse the subdivider for a portion of the cost of such facilities, roadways and improvements. The county board may also, by contract with the subdivider, agree to share the cost of installing required facilities. The county board may in either case recover the cost of those facilities from fees charged to owners of property not within the subdivision, or planned unit development when and as collected from such owners. Such contract shall describe the property outside the subdivision or planned unit development which may reasonably be expected to benefit from the facilities, roadways or improvements which are required to be constructed under the contract and shall specify the amount or proportion of the cost of such facilities, roadways or improvements which is to be incurred primarily for the benefit of that property. Such contract shall provide that the county shall collect such fees charged to owners of property not within the subdivision or planned unit development at any time prior to the connection to and use of the said facilities, roadways or improvements by the respective properties of each owner. Such contract may provide for the payment to the subdivider of a reasonable amount of interest on the amount expended by the subdivider in completing such facilities, roadways and improvements, with said interest to be calculated from and after the date of completion of such facilities, roadways and improvements.
(Source: P.A. 86-962; 86-1463.)

(55 ILCS 5/5-1044) (from Ch. 34, par. 5-1044)
Sec. 5-1044. Recording of contracts. Any contract entered into between the county board and a subdivider pursuant to Section 5-1043 shall be filed with the recorder of the county. The recording of the contract in this manner shall serve to notify persons interested in such property of the fact that there will be a charge in relation to such property for the connection to and use of the facilities constructed under the contract.
(Source: P.A. 86-962.)

(55 ILCS 5/5-1045) (from Ch. 34, par. 5-1045)
Sec. 5-1045. Home rule counties. Sections 5-1043 and 5-1044 do not apply to any county which is a home rule unit. This and the foregoing Sections 5-1043 and 5-1044 are not a prohibition upon the contractual and associational powers granted by Section 10 of Article VII of the Illinois Constitution.
(Source: P.A. 86-962.)

(55 ILCS 5/5-1046) (from Ch. 34, par. 5-1046)
Sec. 5-1046. Radio stations for police and fire protection purposes. A county board may purchase, lease or otherwise acquire and maintain and operate, a radio broadcasting station, for police and fire protection purposes only, in its county, or may join with one or more counties in this State in purchasing, leasing or otherwise acquiring and maintaining and operating a radio broadcasting station, for police or fire protection purposes only, in said counties, the broadcasting station to be equipped to send messages to and receive messages from peace officers and fire protection officers and employees; and may purchase or otherwise acquire radio receiving sets and equipment necessary for receiving messages from and sending messages to the broadcasting station and may furnish such receiving sets and equipment to peace officers and fire protection officers and employees in the county or counties for use by them, for police and fire protection purposes only.
(Source: P.A. 86-962; 586-1028.)

(55 ILCS 5/5-1047) (from Ch. 34, par. 5-1047)
Sec. 5-1047. Garbage, waste and refuse facilities. A county board may furnish grounds or other facilities for the disposal, treatment or recycling of garbage, waste and refuse by sanitary landfill methods or other appropriate technologies and may charge a reasonable fee on the basis of weight for disposal, treatment or recycling at such facility, and may acquire property necessary or appropriate for such disposal grounds or other facilities. The county board may issue and sell revenue bonds, payable solely from revenues or income derived from the operation of such dumping or disposal grounds, or other facilities for the purpose of acquiring, furnishing and operating such garbage and refuse disposal grounds and other facilities and their improvement or extension from time to time and of paying cost thereof including engineering, inspection, legal and financial fees and costs, working capital, interest on such bonds during construction and for a reasonable period thereafter, establishment of reserves to secure such bonds and all other expenditures of the county incidental and necessary or convenient thereto. In addition the county board may from time to time issue revenue bonds to refund any such bonds at maturity or pursuant to redemption provisions or, with the consent of the holders, at any time before maturity.
Bonds issued under this Section must be authorized by ordinance adopted by the county board. To secure payment of such bonds, the ordinance shall set forth the covenants and undertakings of the county in connection with the issuance thereof, and the issuance of additional bonds payable from the revenues or income to be derived from the operation of any grounds or other facilities for the disposal or recycling of refuse, as the case may be, as well as the use and operation thereof. No such bonds may be payable from taxes nor constitute an indebtedness of the county within the meaning of constitutional provisions and limitations, and such fact shall be plainly stated on each bond.
Such bonds shall bear such date or dates, mature at such time or serially at such times not more than 40 years from their respective dates, may bear interest at a rate not exceeding the rate specified in the general interest rate law for units of local government, per year, payable semi-annually, may be in such form, may carry such registration privileges, may be executed in such manner, may be payable at such place or places, may be subject to redemption in such manner, and upon such terms with or without premium as is stated on the face thereof, and may be executed in such manner by such officers and may contain such terms and covenants, all as provided by the ordinance authorizing the issue.
Such bonds shall be sold in such manner as the board determines.
Notwithstanding the form or tenor thereof, all such bonds are negotiable unless it is expressly stated on their face that they are non-negotiable.
If any officer whose signature appears on such bonds or on coupons attached thereto is no longer an officer when the bonds are delivered to the purchaser, the signature is nevertheless valid and sufficient for all purposes to the same effect as if that officer was in office when the bonds were delivered.
In order to secure repayment of revenue bonds issued to finance regional pollution control facilities, to further this State's policies and purposes, to advance the public purposes served by resource recovery, and to authorize the implementation of those solid waste management policies counties deem in the public interest, any county which has prepared a solid waste management plan or is a signatory to a plan providing for the management of solid waste generated by more than one county or municipality, shall have the authority to require by ordinance, license, contract or other means that all or any portion of solid waste, garbage, refuse and ashes generated within the unincorporated areas of a county be delivered to a regional pollution control facility designated by the county board or a transfer station serving such facility for treatment or disposal of such material. Such ordinance, license, contract or other means may be utilized by a county to ensure a constant flow of solid waste to the facility notwithstanding the fact that competition may be displaced or that such measures have an anti-competitive effect. A county may contract with private industry to operate the designated facility and may enter into contracts with private firms or local governments for the delivery of waste to the facility. Signatories to a solid waste management plan shall have the right of first access to the capacity of the facility notwithstanding such contracts with private firms or other units of local government.
(Source: P.A. 86-962; 86-1028.)

(55 ILCS 5/5-1048) (from Ch. 34, par. 5-1048)
Sec. 5-1048. Contracts for garbage disposal or recycling. A county board may contract with any city, village, incorporated town, or any person, corporation, or other county, or any agency created by intergovernmental agreement, for a period of not less than one and not more than 30 years, in relation to the collection and final disposition or to the collection alone or final disposition alone of garbage, waste refuse, and ashes. The county board may also contract with an organization or institution organized and conducted on a not-for-profit basis for the purpose of recycling garbage and refuse. The governing body shall authorize the execution of the contract by resolution, and shall appoint a committee of no more than three of its own members to serve with committees from the other contracting parties as a joint subcommittee on garbage and refuse disposal, or collection, or collection and disposal, as the case may be. If the contract is with a non-profit entity, the governing body shall appoint a committee of not more than three of its own members to oversee fulfillment of the contract.
(Source: P.A. 86-962; 86-1028.)

(55 ILCS 5/5-1049) (from Ch. 34, par. 5-1049)
Sec. 5-1049. Public grounds. A county board may accept or receive through gift, grant, legacy, dedication in plats of subdivision or otherwise, parks, playgrounds, areas enclosing flood plains, floodwater runoff channels and detention ponds or basins, and other public grounds and easements located in the unincorporated part of the county and not accepted by a municipality, park district or other public agency; may hold and maintain such grounds and lands; may supervise or regulate their use for any proper public purpose; and may enact ordinances or resolutions to provide for monetary relief for damages caused by filling or dumping into areas enclosing floodplains, floodwater runoff channels or detention ponds or basins. Monetary relief for such damages shall be based on the cost of removing soil, debris, rubbish or any other material from the floodplain, floodwater runoff channel or detention pond or basin.
(Source: P.A. 86-962; 86-1028.)

(55 ILCS 5/5-1049.1) (from Ch. 34, par. 5-1049.1)
Sec. 5-1049.1. Lease of public lands. The county board may enter into agreements to lease lands owned by the county for $1 per year if the county board determines that the lease will serve public health purposes or public safety purposes as described by subsection (j) of Section 10 of the Illinois Emergency Management Agency Act.
(Source: P.A. 94-401, eff. 8-2-05.)

(55 ILCS 5/5-1049.2)
Sec. 5-1049.2. Lease of county property. The county board may lease real estate acquired or held by the county for any term not exceeding 99 years and may lease the real estate when, in the opinion of the county board, the real estate is no longer necessary, appropriate, required for the use of, profitable to, or for the best interests of the county. The authority to lease shall be exercised by an ordinance passed by three-fourths of the county board members then holding office, at any regular meeting or at any special meeting called for that purpose. However, the county board may authorize any county officer to make leases for terms not exceeding 2 years in a manner determined by the Board.
(Source: P.A. 88-526.)

(55 ILCS 5/5-1050) (from Ch. 34, par. 5-1050)
Sec. 5-1050. Acquisition and improvement of land for industrial or commercial purposes. For the public purposes set forth in the Illinois Finance Authority Act, a county board may (1) acquire, singly or jointly with other counties or municipalities, by gift, purchase or otherwise, but not by condemnation, land, or any interest in land, whether located within or without its county limits, and, singly or jointly, to improve or to arrange for the improvement of such land for industrial or commercial purposes and to donate and convey such land, or interest in land, so acquired and so improved to the Illinois Finance Authority; and (2) donate county funds to such Authority.
(Source: P.A. 93-205, eff. 1-1-04.)

(55 ILCS 5/5-1051) (from Ch. 34, par. 5-1051)
Sec. 5-1051. Charitable donations for aid to persons in need of assistance. A county board may accept or receive through unsolicited gift, grant or legacy any charitable donation of food, medical services or supplies, goods, services, housing, transportation, commodities, real or personal property, and financial aid or money for purposes of providing aid to individuals or families in need of assistance. Such donations shall be distributed for public use through local charitable organizations or local direct service government agencies.
(Source: P.A. 86-962.)

(55 ILCS 5/5-1052) (from Ch. 34, par. 5-1052)
Sec. 5-1052. Public health. During the period that Division 5-25 is in force in the particular county, a county board may:
(1) do all acts and make all regulations which may be necessary or expedient for the promotion of health or the suppression of disease; including the regulation of plumbing and the fixtures, materials, design and installation methods of plumbing systems subject to the provisions of the "Illinois Plumbing License Law", approved July 13, 1953, as amended;
(2) provide gratuitous vaccination and disinfection;
(3) require reports of dangerously communicable diseases;
(4) incur expenses necessary for the performance of powers hereinabove set forth;
(5) adopt resolutions for the regulations issued under paragraph 1 or to require reports under paragraph 3. A violation of any such resolution is a petty offense.
(Source: P.A. 86-962.)

(55 ILCS 5/5-1052.5)
Sec. 5-1052.5. Contracts to care for vacant residential real estate.
(a) A person, except for the servicer of a mortgage loan acting in that capacity, who contracts with the federal government or any of its agencies, including, without limitation, the Department of Housing and Urban Development, to care for vacant residential real estate is responsible for maintaining the property to prevent and correct health and sanitation code violations.
(b) A person who violates this Section is subject to the findings, decision, and order of a hearing officer as provided in Division 5-41.
(c) A person who intentionally violates this Section is guilty of a business offense and shall be fined not less than $500 and not more than $1,000.
(Source: P.A. 90-517, eff. 8-22-97.)

(55 ILCS 5/5-1053) (from Ch. 34, par. 5-1053)
Sec. 5-1053. Terms and conditions of emergency ambulance service. Under the terms and conditions hereinafter set out, a county board may provide emergency ambulance service to or from points within or without the county; may contract with providers of ambulance service; may combine with other units of governments for the purpose of providing ambulance service; may pay for the expenses incurred in providing for or contracting for the provision of such service from the general funds of the county; may levy a tax for the provision of such service under the provisions of Section 5-1028; and may adopt rules and regulations relating to ambulance service within its jurisdiction.
(a) It is declared as a matter of public policy:
(1) That, in order to preserve, protect and promote the public health, safety and general welfare, adequate and continuing emergency ambulance service should be available to citizens of Illinois;
(2) That, insofar as it is economically feasible, emergency ambulance service may be provided by private enterprise or units of local government; and
(3) That, in the event adequate and continuing emergency ambulance services do not exist and cannot be effectively and efficiently provided by private enterprise or other units of local government, counties should be authorized to provide or cause to be provided, ambulance service as a public service.
(b) Whenever the County Board of a county which is not a home rule county desires to provide an ambulance service, it may pass, by a majority vote of those elected to the Board, an ordinance upon such subject.
(c) If the County Board passes such an ordinance the board may:
1. Provide or operate an ambulance service;
2. Contract with a private person, hospital, corporation or another governmental unit for the provision and operation of ambulance service or subsidize the service thereof;
3. Limit the number of ambulance services;
4. Within its jurisdiction, fix, charge and collect fees for ambulance service within or outside of the county not exceeding the reasonable cost of the service;
5. Establish necessary regulations not inconsistent with the statutes or regulations of the Department of Public Health relating to ambulance service; and
6. Pay for the expenses incurred in providing such ambulance service under this Division from the general funds of the county or from the proceeds of a tax levied and collected annually under the provisions of Section 5-1028.
(d) Nothing in this Section is intended or shall be construed to require or mandate any county or county board to provide any emergency ambulance service.
(Source: P.A. 86-962; 86-1028.)

(55 ILCS 5/5-1054) (from Ch. 34, par. 5-1054)
Sec. 5-1054. Contracts with Community Mental Health Board. A county board may enter into contractual agreements with any Community Mental Health Board having jurisdiction within the county. Such agreements shall be written and shall provide for the rendition of services by the Community Mental Health Board to the residents of the county. For this purpose, the county is authorized to expend its funds and any funds made available to it through the Federal State and Local Assistance Act of 1972.
(Source: P.A. 86-962.)

(55 ILCS 5/5-1055) (from Ch. 34, par. 5-1055)
Sec. 5-1055. Agreements with governmental entities of adjoining states relating to personal injuries. A county board may enter into agreements and cooperate with governmental entities of adjoining states for purposes related to providing emergency services to injured individuals where such injury occurs at or near the dividing line of Illinois and an adjoining state.
(Source: P.A. 86-962.)

(55 ILCS 5/5-1055.1) (from Ch. 34, par. 5-1055.1)
Sec. 5-1055.1. (Repealed).
(Source: P.A. 88-597, eff. 8-28-94. Repealed internally, eff. 9-6-97.)

(55 ILCS 5/5-1055.5)
Sec. 5-1055.5. Sharing use and occupation tax receipts. A county with a population between 180,000 and 200,000 may, but shall not be required to, enter into an intergovernmental agreement and by that agreement transfer to a home rule municipality that is located within the county a share of use and occupation tax receipts generated by the county. A county with a population between 180,000 and 200,000 may, but shall not be required to, enter into an intergovernmental agreement and by that agreement receive from a home rule municipality located in that county a share of use and occupation tax receipts generated by the home rule municipality.
(Source: P.A. 90-703, eff. 8-7-98.)

(55 ILCS 5/5-1056) (from Ch. 34, par. 5-1056)
Sec. 5-1056. Powers granted under Emergency Telephone System Act. A county board may exercise the powers granted to counties under the Emergency Telephone System Act.
(Source: P.A. 86-962.)

(55 ILCS 5/5-1056.1) (from Ch. 34, par. 5-1056.1)
Sec. 5-1056.1. Annexation to fire protection district. A county board may exercise the powers granted to county boards under Section 3.1 of "An Act in relation to fire protection districts", approved July 8, 1927, as now or hereafter amended.
(Source: P.A. 86-1028.)

(55 ILCS 5/5-1057) (from Ch. 34, par. 5-1057)
Sec. 5-1057. Weed control and eradication. A county board may create and establish a county weed control department and may provide for the control and eradication of weeds in the county.
(Source: P.A. 86-962; 86-1028.)

(55 ILCS 5/5-1057.5)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 5-1057.5. Milkweed classification.
(a) For purposes of this Section, "milkweed" means Asclepias syriaca or other native Asclepias species.
(b) A county may not classify milkweed as a noxious or exotic weed.
(c) A county may not classify milkweed in a manner inconsistent with this Section. This Section is a limitation under subsection (i) of Section 6 of Article VII of the Illinois Constitution on the concurrent exercise by home rule units of powers and functions exercised by the State.
(Source: P.A. 100-557, eff. 6-1-18.)

(55 ILCS 5/5-1058) (from Ch. 34, par. 5-1058)
Sec. 5-1058. Hawkers, peddlers, itinerant merchants, and transient vendors. A county board may regulate, in the manner authorized by this Section hawkers, peddlers, itinerant merchants and transient vendors of merchandise in any area not within the corporate limits of a municipality which licenses or regulates hawkers, peddlers, itinerant merchants, and transient vendors of merchandise. The county board may require that any such person register his name and the name of any firm he represents with the county clerk and may make reasonable restrictions of the hours during which he may engage in door - to - door solicitation. The board shall not require a fee from such persons or make regulations other than those authorized by this Section. The provisions of this Section do not apply to any county which is a home rule unit.
(Source: P.A. 86-962.)

(55 ILCS 5/5-1059) (from Ch. 34, par. 5-1059)
Sec. 5-1059. Licenses for entertainment or recreation and other businesses. A county board may license and regulate persons engaged, within the boundaries of the County but outside the limits of cities, villages, and incorporated towns, in the business of providing entertainment or recreation, of accommodating house trailers, house cars or tents, or providing for the lodging of transients. License fees shall be as follows: (1) For the business of lodging transients, not to exceed $200; provided, that in the case of a motel, the license fee shall not exceed $25 per year plus $3 per year for each unit available for hire and in no event shall such license fees for a motel exceed $200 per year; (2) for the business of providing entertainment or recreation, not to exceed $200 per year.
All of the provisions of Section 14 of the "Mobile Home Park Act", approved September 8, 1971, as amended, are incorporated herein by reference and made a part hereof to the same extent as if such provisions were included herein.
For the purposes of this Section, "trailer coach park" shall include, in its meaning, "trailer park" and "camp accommodating persons in house trailers"; and "trailer coach" shall include, in its meaning, "house trailer."
When any of the regulations herein authorized have been published previously in book or pamphlet form, the resolution or ordinance may provide for the adoption of such rules and regulations or portions thereof, by reference thereto without further printing, publication or posting; provided that not less than 3 copies of such rules and regulations in book or pamphlet form shall have been filed, in the office of the county clerk, for use and examination by the public for at least 30 days prior to the adoption thereof by the county board. The conduct of any such business without securing a license therefor when required shall be a petty offense.
No such resolution or ordinance shall be enforced if it is in conflict with any law of this State or with any rule of the Department of Public Health.
(Source: P.A. 86-962.)

(55 ILCS 5/5-1060) (from Ch. 34, par. 5-1060)
Sec. 5-1060. Contracts for regulation of traffic. A county board may contract with school boards, hospitals, commercial and industrial facilities, and owners of shopping centers or apartment complexes for the purpose of regulating traffic in their parking areas outside a municipality in areas under the jurisdiction of the County Board in such manner as is provided by Section 11-209 of The Illinois Vehicle Code and as provided under Section 3-6036 of this Code.
This Section is not a prohibition upon the contractual and associational powers granted by Article VII, Section 10 of the Illinois Constitution.
(Source: P.A. 90-145, eff. 1-1-98; 90-481, eff. 8-17-97.)

(55 ILCS 5/5-1061) (from Ch. 34, par. 5-1061)
Sec. 5-1061. Air contamination control. For the purpose of lessening or preventing the discharge of air contaminants, a county board may prescribe by ordinance for the regulation of (1) the design and installation of accessory or appurtenant parts and equipment of buildings and structures and of uses of land connected with the emission of air contaminants, (2) the operation or use of equipment and appliances emitting air contaminants, (3) the conduct or carrying on of uses of land which causes the emission of air contaminants, and (4) the abatement of an operation, activity or use causing air contamination. For the purposes of this Section, "air contaminant" means and includes but is not limited to the following: dust, soot, mist, smoke, fumes, fly ash, vapor, corrosive gas or other discharge and any other air borne material or substance that is offensive, nauseous, irritating or noxious to humans or other animal life.
The county board of any county may make contracts providing for a program of joint air contamination control within the jurisdiction of the contracting parties and providing terms and conditions that are not in conflict with this Section with the corporate authorities of any one or more of the following:
(a) any other county or counties;
(b) any one or more cities, villages or incorporated towns; or
(c) adjoining areas of another State.
The presiding officer of any county board desiring to so contract shall appoint, with the advice and consent of the county board, a committee of no more than 3 of its own members to negotiate the terms and conditions of the proposed contract which shall be subject to approval by the county board. The rules and regulations for air contamination control established pursuant to the terms and conditions of such approved contract shall be adopted by ordinance by each contracting county.
Whenever any county board enters a contract authorized by this Section, that board shall include in the annual appropriation ordinance for each fiscal year, an appropriation of a sum of money sufficient to pay the amount which, by the terms of the contract, is to become due and payable from that county during the current fiscal year.
(Source: P.A. 86-962.)

(55 ILCS 5/5-1062) (from Ch. 34, par. 5-1062)
Sec. 5-1062. Stormwater management.
(a) The purpose of this Section is to allow management and mitigation of the effects of urbanization on stormwater drainage in metropolitan counties located in the area served by the Northeastern Illinois Planning Commission, and references to "county" in this Section shall apply only to those counties. This Section shall not apply to any county with a population in excess of 1,500,000, except as provided in subsection (c). The purpose of this Section shall be achieved by:
(1) consolidating the existing stormwater management

framework into a united, countywide structure;

(2) setting minimum standards for floodplain and

stormwater management; and

(3) preparing a countywide plan for the management of

stormwater runoff, including the management of natural and man-made drainageways. The countywide plan may incorporate watershed plans.

(b) A stormwater management planning committee shall be established by county board resolution, with its membership consisting of equal numbers of county board and municipal representatives from each county board district, and such other members as may be determined by the county and municipal members. However, if the county has more than 6 county board districts, the county board may by ordinance divide the county into not less than 6 areas of approximately equal population, to be used instead of county board districts for the purpose of determining representation on the stormwater management planning committee.
The county board members shall be appointed by the chairman of the county board. Municipal members from each county board district or other represented area shall be appointed by a majority vote of the mayors of those municipalities which have the greatest percentage of their respective populations residing in such county board district or other represented area. All municipal and county board representatives shall be entitled to a vote; the other members shall be nonvoting members, unless authorized to vote by the unanimous consent of the municipal and county board representatives. A municipality that is located in more than one county may choose, at the time of formation of the stormwater management planning committee and based on watershed boundaries, to participate in the stormwater management planning program of either or both of the counties. Subcommittees of the stormwater management planning committee may be established to serve a portion of the county or a particular drainage basin that has similar stormwater management needs. The stormwater management planning committee shall adopt by-laws, by a majority vote of the county and municipal members, to govern the functions of the committee and its subcommittees. Officers of the committee shall include a chair and vice chair, one of whom shall be a county representative and one a municipal representative.
The principal duties of the committee shall be to develop a stormwater management plan for presentation to and approval by the county board, and to direct the plan's implementation and revision. The committee may retain engineering, legal and financial advisors and inspection personnel. The committee shall meet at least quarterly and shall hold at least one public meeting during the preparation of the plan and prior to its submittal to the county board.
(c) In the preparation of a stormwater management plan, a county stormwater management planning committee shall coordinate the planning process with each adjoining county to ensure that recommended stormwater projects will have no significant impact on the levels or flows of stormwaters in inter-county watersheds or on the capacity of existing and planned stormwater retention facilities. An adopted stormwater management plan shall identify steps taken by the county to coordinate the development of plan recommendations with adjoining counties.
(d) (Blank).
(e) Prior to recommending the plan to the county board, the stormwater management planning committee shall hold at least one public hearing thereon and shall afford interested persons an opportunity to be heard. The hearing shall be held in the county seat. Notice of the hearing shall be published at least once no less than 15 days in advance thereof in a newspaper of general circulation published in the county. The notice shall state the time and place of the hearing and the place where copies of the proposed plan will be accessible for examination by interested parties. If an affected municipality having a stormwater management plan adopted by ordinance wishes to protest the proposed county plan provisions, it shall appear at the hearing and submit in writing specific proposals to the stormwater management planning committee. After consideration of the matters raised at the hearing, the committee may amend or approve the plan and recommend it to the county board for adoption.
The county board may enact the proposed plan by ordinance. If the proposals for modification of the plan made by an affected municipality having a stormwater management plan are not included in the proposed county plan, and the municipality affected by the plan opposes adoption of the county plan by resolution of its corporate authorities, approval of the county plan shall require an affirmative vote of at least two-thirds of the county board members present and voting. If the county board wishes to amend the county plan, it shall submit in writing specific proposals to the stormwater management planning committee. If the proposals are not approved by the committee, or are opposed by resolution of the corporate authorities of an affected municipality having a municipal stormwater management plan, amendment of the plan shall require an affirmative vote of at least two-thirds of the county board members present and voting.
(f) The county board may prescribe by ordinance reasonable rules and regulations for floodplain management and for governing the location, width, course and release rate of all stormwater runoff channels, streams and basins in the county, in accordance with the adopted stormwater management plan. These rules and regulations shall, at a minimum, meet the standards for floodplain management established by the Office of Water Resources and the requirements of the Federal Emergency Management Agency for participation in the National Flood Insurance Program.
(g) In accordance with, and if recommended in, the adopted stormwater management plan, the county board may adopt a schedule of fees as may be necessary to mitigate the effects of increased stormwater runoff resulting from new development. The fees shall not exceed the cost of satisfying the onsite stormwater retention or detention requirements of the adopted stormwater management plan. The fees shall be used to finance activities undertaken by the county or its included municipalities to mitigate the effects of urban stormwater runoff by providing regional stormwater retention or detention facilities, as identified in the county plan. All such fees collected by the county shall be held in a separate fund, and shall be expended only in the watershed within which they were collected.
(h) For the purpose of implementing this Section and for the development, design, planning, construction, operation and maintenance of stormwater facilities provided for in the stormwater management plan, a county board that has established a stormwater management planning committee pursuant to this Section may cause an annual tax of not to exceed 0.20% of the value, as equalized or assessed by the Department of Revenue, of all taxable property in the county to be levied upon all the taxable property in the county. The tax shall be in addition to all other taxes authorized by law to be levied and collected in the county and shall be in addition to the maximum tax rate authorized by law for general county purposes. The 0.20% limitation provided in this Section may be increased or decreased by referendum in accordance with the provisions of Sections 18-120, 18-125, and 18-130 of the Property Tax Code.
Any revenues generated as a result of ownership or operation of facilities or land acquired with the tax funds collected pursuant to this subsection (h) shall be held in a separate fund and be used either to abate such property tax or for implementing this Section.
However, unless at least part of the county has been declared after July 1, 1986 by presidential proclamation to be a disaster area as a result of flooding, the tax authorized by this subsection (h) shall not be levied until the question of its adoption, either for a specified period or indefinitely, has been submitted to the electors thereof and approved by a majority of those voting on the question. This question may be submitted at any election held in the county after the adoption of a resolution by the county board providing for the submission of the question to the electors of the county. The county board shall certify the resolution and proposition to the proper election officials, who shall submit the proposition at an election in accordance with the general election law. If a majority of the votes cast on the question is in favor of the levy of the tax, it may thereafter be levied in the county for the specified period or indefinitely, as provided in the proposition. The question shall be put in substantially the following form:
--------------------------------------------------------------
Shall an annual tax be levied
for stormwater management purposes YES
(for a period of not more than
...... years) at a rate not exceeding -------------------
.....% of the equalized assessed
value of the taxable property of NO
........ County?
--------------------------------------------------------------
(i) Upon the creation and implementation of a county stormwater management plan, the county may petition the circuit court to dissolve any or all drainage districts created pursuant to the Illinois Drainage Code or predecessor Acts which are located entirely within the area of the county covered by the plan.
However, any active drainage district implementing a plan that is consistent with and at least as stringent as the county stormwater management plan may petition the stormwater management planning committee for exception from dissolution. Upon filing of the petition, the committee shall set a date for hearing not less than 2 weeks, nor more than 4 weeks, from the filing thereof, and the committee shall give at least one week's notice of the hearing in one or more newspapers of general circulation within the district, and in addition shall cause a copy of the notice to be personally served upon each of the trustees of the district. At the hearing, the committee shall hear the district's petition and allow the district trustees and any interested parties an opportunity to present oral and written evidence. The committee shall render its decision upon the petition for exception from dissolution based upon the best interests of the residents of the district. In the event that the exception is not allowed, the district may file a petition within 30 days of the decision with the circuit court. In that case, the notice and hearing requirements for the court shall be the same as herein provided for the committee. The court shall likewise render its decision of whether to dissolve the district based upon the best interests of residents of the district.
The dissolution of any drainage district shall not affect the obligation of any bonds issued or contracts entered into by the district nor invalidate the levy, extension or collection of any taxes or special assessments upon the property in the former drainage district. All property and obligations of the former drainage district shall be assumed and managed by the county, and the debts of the former drainage district shall be discharged as soon as practicable.
If a drainage district lies only partly within a county that adopts a county stormwater management plan, the county may petition the circuit court to disconnect from the drainage district that portion of the district that lies within that county. The property of the drainage district within the disconnected area shall be assumed and managed by the county. The county shall also assume a portion of the drainage district's debt at the time of disconnection, based on the portion of the value of the taxable property of the drainage district which is located within the area being disconnected.
The operations of any drainage district that continues to exist in a county that has adopted a stormwater management plan in accordance with this Section shall be in accordance with the adopted plan.
(j) Any county that has adopted a county stormwater management plan under this Section may, after 10 days written notice to the owner or occupant, enter upon any lands or waters within the county for the purpose of inspecting stormwater facilities or causing the removal of any obstruction to an affected watercourse. The county shall be responsible for any damages occasioned thereby.
(k) Upon petition of the municipality, and based on a finding of the stormwater management planning committee, the county shall not enforce rules and regulations adopted by the county in any municipality located wholly or partly within the county that has a municipal stormwater management ordinance that is consistent with and at least as stringent as the county plan and ordinance, and is being enforced by the municipal authorities.
(l) A county may issue general obligation bonds for implementing any stormwater plan adopted under this Section in the manner prescribed in Section 5-1012; except that the referendum requirement of Section 5-1012 shall not apply to bonds issued pursuant to this Section on which the principal and interest are to be paid entirely out of funds generated by the taxes and fees authorized by this Section.
(m) The powers authorized by this Section may be implemented by the county board for a portion of the county subject to similar stormwater management needs.
(n) The powers and taxes authorized by this Section are in addition to the powers and taxes authorized by Division 5-15; in exercising its powers under this Section, a county shall not be subject to the restrictions and requirements of that Division.
(o) Pursuant to paragraphs (g) and (i) of Section 6 of Article VII of the Illinois Constitution, this Section specifically denies and limits the exercise of any power which is inconsistent herewith by home rule units in any county with a population of less than 1,500,000 in the area served by the Northeastern Illinois Planning Commission. This Section does not prohibit the concurrent exercise of powers consistent herewith.
(Source: P.A. 97-916, eff. 8-9-12.)

(55 ILCS 5/5-1062.1) (from Ch. 34, par. 5-1062.1)
Sec. 5-1062.1. Stormwater management planning councils in Cook County.
(a) Stormwater management in Cook County shall be conducted as provided in Section 7h of the Metropolitan Water Reclamation District Act. As used in this Section, "District" means the Metropolitan Water Reclamation District of Greater Chicago.
The purpose of this Section is to create planning councils, organized by watershed, to contribute to the stormwater management process by advising the Metropolitan Water Reclamation District of Greater Chicago and representing the needs and interests of the members of the public and the local governments included within their respective watersheds.
(b) Stormwater management planning councils shall be formed for each of the following established watersheds of the Chicago Metropolitan Area: North Branch Chicago River, Lower Des Plaines Tributaries, Cal-Sag Channel, Little Calumet River, Poplar Creek, and Upper Salt Creek. In addition a stormwater management planning council shall be established for the combined sewer areas of Cook County. Additional stormwater management planning councils may be formed by the District for other watersheds within Cook County. Membership on the watershed councils shall consist of the chief elected official, or his or her designee, from each municipality and township within the watershed and the Cook County Board President, or his or her designee, if unincorporated area is included in the watershed. A municipality or township shall be a member of more than one watershed council if the corporate boundaries of that municipality or township extend into more than one watershed, or if the municipality or township is served in part by separate sewers and combined sewers. Subcommittees of the stormwater management planning councils may be established to assist the stormwater management planning councils in performing their duties. The councils may adopt bylaws to govern the functioning of the stormwater management councils and subcommittees.
(c) The principal duties of the watershed planning councils shall be to advise the District on the development and implementation of the countywide stormwater management plan with respect to matters relating to their respective watersheds and to advise and represent the concerns of the units of local government in the watershed area. The councils shall meet at least quarterly and shall hold at least one public hearing during the preparation of the plan.
(d) The District shall give careful consideration to the recommendations and concerns of the watershed planning councils throughout the planning process and shall coordinate the 6 watershed plans as developed and to coordinate the planning process with the adjoining counties to ensure that recommended stormwater projects will have no significant adverse impact on the levels or flows of stormwater in the inter-county watershed or on the capacity of existing and planned stormwater retention facilities. The District shall include cost benefit analysis in its deliberations and in evaluating priorities for projects from watershed to watershed. The District shall identify in an annual published report steps taken by the District to accommodate the concerns and recommendations of the watershed planning councils.
(e) The stormwater management planning councils may recommend rules and regulations to the District governing the location, width, course, and release rates of all stormwater runoff channels, streams, and basins in their respective watersheds.
(f) The Northwest Municipal Conference, the South Suburban Mayors and Managers Association, the Southwest Conference of Mayors, and the West Central Municipal Conference shall be responsible for the coordination of the planning councils created under this Section.
(Source: P.A. 93-1049, eff. 11-17-04; 94-867, eff. 6-16-06.)

(55 ILCS 5/5-1062.2)
Sec. 5-1062.2. Stormwater management.
(a) The purpose of this Section is to allow management and mitigation of the effects of urbanization on stormwater drainage in the metropolitan counties of Madison, St. Clair, Monroe, Kankakee, Grundy, LaSalle, DeKalb, Kendall, and Boone and references to "county" in this Section apply only to those counties. This Section does not apply to counties in the Northeastern Illinois Planning Commission that are granted authorities in Section 5-1062. The purpose of this Section shall be achieved by:
(1) Consolidating the existing stormwater management

framework into a united, countywide structure.

(2) Setting minimum standards for floodplain and

stormwater management.

(3) Preparing a countywide plan for the management

of stormwater runoff, including the management of natural and man-made drainageways. The countywide plan may incorporate watershed plans.

(b) A stormwater management planning committee may be established by county board resolution, with its membership consisting of equal numbers of county board and municipal representatives from each county board district, and such other members as may be determined by the county and municipal members. If the county has more than 6 county board districts, however, the county board may by ordinance divide the county into not less than 6 areas of approximately equal population, to be used instead of county board districts for the purpose of determining representation on the stormwater management planning committee.
The county board members shall be appointed by the chairman of the county board. Municipal members from each county board district or other represented area shall be appointed by a majority vote of the mayors of those municipalities that have the greatest percentage of their respective populations residing in that county board district or other represented area. All municipal and county board representatives shall be entitled to a vote; the other members shall be nonvoting members, unless authorized to vote by the unanimous consent of the municipal and county board representatives. A municipality that is located in more than one county may choose, at the time of formation of the stormwater management planning committee and based on watershed boundaries, to participate in the stormwater management planning program of either or both of the counties. Subcommittees of the stormwater management planning committee may be established to serve a portion of the county or a particular drainage basin that has similar stormwater management needs. The stormwater management planning committee shall adopt bylaws, by a majority vote of the county and municipal members, to govern the functions of the committee and its subcommittees. Officers of the committee shall include a chair and vice chair, one of whom shall be a county representative and one a municipal representative.
The principal duties of the committee shall be to develop a stormwater management plan for presentation to and approval by the county board, and to direct the plan's implementation and revision. The committee may retain engineering, legal, and financial advisors and inspection personnel. The committee shall meet at least quarterly and shall hold at least one public meeting during the preparation of the plan and prior to its submittal to the county board. The committee may make grants to units of local government that have adopted an ordinance requiring actions consistent with the stormwater management plan and to landowners for the purposes of stormwater management, including special projects; use of the grant money must be consistent with the stormwater management plan.
The committee shall not have or exercise any power of eminent domain.
(c) In the preparation of a stormwater management plan, a county stormwater management planning committee shall coordinate the planning process with each adjoining county to ensure that recommended stormwater projects will have no significant impact on the levels or flows of stormwaters in inter-county watersheds or on the capacity of existing and planned stormwater retention facilities. An adopted stormwater management plan shall identify steps taken by the county to coordinate the development of plan recommendations with adjoining counties.
(d) The stormwater management committee may not enforce any rules or regulations that would interfere with (i) any power granted by the Illinois Drainage Code (70 ILCS 605/) to operate, construct, maintain, or improve drainage systems or (ii) the ability to operate, maintain, or improve the drainage systems used on or by land or a facility used for production agriculture purposes, as defined in the Use Tax Act (35 ILCS 105/), except newly constructed buildings and newly installed impervious paved surfaces. Disputes regarding an exception shall be determined by a mutually agreed upon arbitrator paid by the disputing party or parties.
(e) Before the stormwater management planning committee recommends to the county board a stormwater management plan for the county or a portion thereof, it shall submit the plan to the Office of Water Resources of the Department of Natural Resources for review and recommendations. The Office, in reviewing the plan, shall consider such factors as impacts on the levels or flows in rivers and streams and the cumulative effects of stormwater discharges on flood levels. The Office of Water Resources shall determine whether the plan or ordinances enacted to implement the plan complies with the requirements of subsection (f). Within a period not to exceed 60 days, the review comments and recommendations shall be submitted to the stormwater management planning committee for consideration. Any amendments to the plan shall be submitted to the Office for review.
(f) Prior to recommending the plan to the county board, the stormwater management planning committee shall hold at least one public hearing thereon and shall afford interested persons an opportunity to be heard. The hearing shall be held in the county seat. Notice of the hearing shall be published at least once no less than 15 days in advance of the hearing in a newspaper of general circulation published in the county. The notice shall state the time and place of the hearing and the place where copies of the proposed plan will be accessible for examination by interested parties. If an affected municipality having a stormwater management plan adopted by ordinance wishes to protest the proposed county plan provisions, it shall appear at the hearing and submit in writing specific proposals to the stormwater management planning committee. After consideration of the matters raised at the hearing, the committee may amend or approve the plan and recommend it to the county board for adoption.
The county board may enact the proposed plan by ordinance. If the proposals for modification of the plan made by an affected municipality having a stormwater management plan are not included in the proposed county plan, and the municipality affected by the plan opposes adoption of the county plan by resolution of its corporate authorities, approval of the county plan shall require an affirmative vote of at least two-thirds of the county board members present and voting. If the county board wishes to amend the county plan, it shall submit in writing specific proposals to the stormwater management planning committee. If the proposals are not approved by the committee, or are opposed by resolution of the corporate authorities of an affected municipality having a municipal stormwater management plan, amendment of the plan shall require an affirmative vote of at least two-thirds of the county board members present and voting.
(g) The county board may prescribe by ordinance reasonable rules and regulations for floodplain management and for governing the location, width, course, and release rate of all stormwater runoff channels, streams, and basins in the county, in accordance with the adopted stormwater management plan. Land, facilities, and drainage district facilities used for production agriculture as defined in subsection (d) shall not be subjected to regulation by the county board or stormwater management committee under this Section for floodplain management and for governing location, width, course, maintenance, and release rate of stormwater runoff channels, streams and basins, or water discharged from a drainage district. These rules and regulations shall, at a minimum, meet the standards for floodplain management established by the Office of Water Resources and the requirements of the Federal Emergency Management Agency for participation in the National Flood Insurance Program. The Commission may not impose more stringent regulations regarding water quality on entities discharging in accordance with a valid National Pollution Discharge Elimination System permit issued under the Environmental Protection Act.
(h) In accordance with, and if recommended in, the adopted stormwater management plan, the county board may adopt a schedule of fees as may be necessary to mitigate the effects of increased stormwater runoff resulting from new development based on actual costs. The fees shall not exceed the cost of satisfying the onsite stormwater retention or detention requirements of the adopted stormwater management plan. The fees shall be used to finance activities undertaken by the county or its included municipalities to mitigate the effects of urban stormwater runoff by providing regional stormwater retention or detention facilities, as identified in the county plan. The county board shall provide for a credit or reduction in fees for any onsite retention, detention, drainage district assessments, or other similar stormwater facility that the developer is required to construct consistent with the stormwater management ordinance. All these fees collected by the county shall be held in a separate fund, and shall be expended only in the watershed within which they were collected.
(i) For the purpose of implementing this Section and for the development, design, planning, construction, operation, and maintenance of stormwater facilities provided for in the stormwater management plan, a county board that has established a stormwater management planning committee pursuant to this Section may cause an annual tax of not to exceed 0.20% of the value, as equalized or assessed by the Department of Revenue, of all taxable property in the county to be levied upon all the taxable property in the county or occupation and use taxes of 1/10 of one cent. The property tax shall be in addition to all other taxes authorized by law to be levied and collected in the county and shall be in addition to the maximum tax rate authorized by law for general county purposes. The 0.20% limitation provided in this Section may be increased or decreased by referendum in accordance with the provisions of Sections 18-120, 18-125, and 18-130 of the Property Tax Code (35 ILCS 200/).
Any revenues generated as a result of ownership or operation of facilities or land acquired with the tax funds collected pursuant to this subsection shall be held in a separate fund and be used either to abate such property tax or for implementing this Section.
However, the tax authorized by this subsection shall not be levied until the question of its adoption, either for a specified period or indefinitely, has been submitted to the electors thereof and approved by a majority of those voting on the question. This question may be submitted at any election held in the county after the adoption of a resolution by the county board providing for the submission of the question to the electors of the county. The county board shall certify the resolution and proposition to the proper election officials, who shall submit the proposition at an election in accordance with the general election law. If a majority of the votes cast on the question is in favor of the levy of the tax, it may thereafter be levied in the county for the specified period or indefinitely, as provided in the proposition. The question shall be put in substantially the following form:
Shall an annual tax be levied for stormwater

management purposes (for a period of not more than ..... years) at a rate not exceeding .....% of the equalized assessed value of the taxable property of ..... County?

Or this question may be submitted at any election held in the county after the adoption of a resolution by the county board providing for the submission of the question to the electors of the county to authorize use and occupation taxes of 1/10 of one cent:
Shall use and occupation taxes be raised for

stormwater management purposes (for a period of not more than ..... years) at a rate of 1/10 of one cent for taxable goods in ..... County?

Votes shall be recorded as Yes or No.
(j) For those counties that adopt a property tax in accordance with the provisions in this Section, the stormwater management committee shall offer property tax abatements or incentive payments to property owners who construct, maintain, and use approved stormwater management devices. For those counties that adopt use and occupation taxes in accordance with the provisions of this Section, the stormwater management committee may offer tax rebates or incentive payments to property owners who construct, maintain, and use approved stormwater management devices. The stormwater management committee is authorized to offer credits to the property tax, if applicable, based on authorized practices consistent with the stormwater management plan and approved by the committee. Expenses of staff of a stormwater management committee that are expended on regulatory project review may be no more than 20% of the annual budget of the committee, including funds raised under subsections (h) and (i).
(k) Any county that has adopted a county stormwater management plan under this Section may, after 10 days written notice receiving consent of the owner or occupant, enter upon any lands or waters within the county for the purpose of inspecting stormwater facilities or causing the removal of any obstruction to an affected watercourse. If consent is denied or cannot be reasonably obtained, the county ordinance shall provide a process or procedure for an administrative warrant to be obtained. The county shall be responsible for any damages occasioned thereby.
(l) Upon petition of the municipality, and based on a finding of the stormwater management planning committee, the county shall not enforce rules and regulations adopted by the county in any municipality located wholly or partly within the county that has a municipal stormwater management ordinance that is consistent with and at least as stringent as the county plan and ordinance, and is being enforced by the municipal authorities. On issues that the county ordinance is more stringent as deemed by the committee, the county shall only enforce rules and regulations adopted by the county on the more stringent issues and accept municipal permits. The county shall have no more than 60 days to review permits or the permits shall be deemed approved.
(m) A county may issue general obligation bonds for implementing any stormwater plan adopted under this Section in the manner prescribed in Section 5-1012; except that the referendum requirement of Section 5-1012 does not apply to bonds issued pursuant to this Section on which the principal and interest are to be paid entirely out of funds generated by the taxes and fees authorized by this Section.
(n) The powers authorized by this Section may be implemented by the county board for a portion of the county subject to similar stormwater management needs.
(o) The powers and taxes authorized by this Section are in addition to the powers and taxes authorized by Division 5-15; in exercising its powers under this Section, a county shall not be subject to the restrictions and requirements of that Division.
(Source: P.A. 94-675, eff. 8-23-05.)

(55 ILCS 5/5-1062.3)
Sec. 5-1062.3. Stormwater management; DuPage and Peoria Counties.
(a) The purpose of this Section is to allow management and mitigation of the effects of urbanization on stormwater drainage in the metropolitan counties of DuPage and Peoria, and references to "county" in this Section apply only to those counties. This Section does not apply to a municipality that only partially lies within one of these counties and, on the effective date of this amendatory Act of the 98th General Assembly, is served by an existing Section in the Counties Code regarding stormwater management. The purpose of this Section shall be achieved by:
(1) consolidating the existing stormwater management

framework into a united, countywide structure;

(2) setting minimum standards for floodplain and

stormwater management; and

(3) preparing a countywide plan for the management of

stormwater runoff, including the management of natural and man-made drainageways. The countywide plan may incorporate watershed plans.

(b) A stormwater management planning committee may be established by county board resolution, with its membership consisting of equal numbers of county board and municipal representatives from each county board district, and such other members as may be determined by the county and municipal members. If the county has more than 6 county board districts, however, the county board may by ordinance divide the county into not less than 6 areas of approximately equal population, to be used instead of county board districts for the purpose of determining representation on the stormwater management planning committee.
The county board members shall be appointed by the chairman of the county board. Municipal members from each county board district or other represented area shall be appointed by a majority vote of the mayors of those municipalities that have the greatest percentage of their respective populations residing in that county board district or other represented area. All municipal and county board representatives shall be entitled to a vote; the other members shall be nonvoting members, unless authorized to vote by the unanimous consent of the municipal and county board representatives. A municipality that is located in more than one county may choose, at the time of formation of the stormwater management planning committee and based on watershed boundaries, to participate in the stormwater management planning program of either county. Subcommittees of the stormwater management planning committee may be established to serve a portion of the county or a particular drainage basin that has similar stormwater management needs. The stormwater management planning committee shall adopt bylaws, by a majority vote of the county and municipal members, to govern the functions of the committee and its subcommittees. Officers of the committee shall include a chair and vice chair, one of whom shall be a county representative and one a municipal representative.
The principal duties of the committee shall be to develop a stormwater management plan for presentation to and approval by the county board, and to direct the plan's implementation and revision. The committee may retain engineering, legal, and financial advisors and inspection personnel. The committee shall meet at least quarterly and shall hold at least one public meeting during the preparation of the plan and prior to its submittal to the county board. The committee may make grants to units of local government that have adopted an ordinance requiring actions consistent with the stormwater management plan and to landowners for the purposes of stormwater management, including special projects; use of the grant money must be consistent with the stormwater management plan.
The committee shall not have or exercise any power of eminent domain.
(c) In the preparation of a stormwater management plan, a county stormwater management planning committee shall coordinate the planning process with each adjoining county to ensure that recommended stormwater projects will have no significant impact on the levels or flows of stormwaters in inter-county watersheds or on the capacity of existing and planned stormwater retention facilities. An adopted stormwater management plan shall identify steps taken by the county to coordinate the development of plan recommendations with adjoining counties.
(d) The stormwater management committee may not enforce any rules or regulations that would interfere with (i) any power granted by the Illinois Drainage Code (70 ILCS 605/) to operate, construct, maintain, or improve drainage systems or (ii) the ability to operate, maintain, or improve the drainage systems used on or by land or a facility used for production agriculture purposes, as defined in the Use Tax Act (35 ILCS 105/), except newly constructed buildings and newly installed impervious paved surfaces. Disputes regarding an exception shall be determined by a mutually agreed upon arbitrator paid by the disputing party or parties.
(e) Before the stormwater management planning committee recommends to the county board a stormwater management plan for the county or a portion thereof, it shall submit the plan to the Office of Water Resources of the Department of Natural Resources for review and recommendations. The Office, in reviewing the plan, shall consider such factors as impacts on the levels or flows in rivers and streams and the cumulative effects of stormwater discharges on flood levels. The Office of Water Resources shall determine whether the plan or ordinances enacted to implement the plan complies with the requirements of subsection (f). Within a period not to exceed 60 days, the review comments and recommendations shall be submitted to the stormwater management planning committee for consideration. Any amendments to the plan shall be submitted to the Office for review.
(f) Prior to recommending the plan to the county board, the stormwater management planning committee shall hold at least one public hearing thereon and shall afford interested persons an opportunity to be heard. The hearing shall be held in the county seat. Notice of the hearing shall be published at least once and no less than 15 days in advance of the hearing in a newspaper of general circulation published in the county. The notice shall state the time and place of the hearing and the place where copies of the proposed plan will be accessible for examination by interested parties. If an affected municipality having a stormwater management plan adopted by ordinance wishes to protest the proposed county plan provisions, it shall appear at the hearing and submit in writing specific proposals to the stormwater management planning committee. After consideration of the matters raised at the hearing, the committee may amend or approve the plan and recommend it to the county board for adoption.
The county board may enact the proposed plan by ordinance. If the proposals for modification of the plan made by an affected municipality having a stormwater management plan are not included in the proposed county plan, and the municipality affected by the plan opposes adoption of the county plan by resolution of its corporate authorities, approval of the county plan shall require an affirmative vote of at least two-thirds of the county board members present and voting. If the county board wishes to amend the county plan, it shall submit in writing specific proposals to the stormwater management planning committee. If the proposals are not approved by the committee, or are opposed by resolution of the corporate authorities of an affected municipality having a municipal stormwater management plan, amendment of the plan shall require an affirmative vote of at least two-thirds of the county board members present and voting.
(g) The county board may prescribe by ordinance reasonable rules and regulations for floodplain management and for governing the location, width, course, and release rate of all stormwater runoff channels, streams, and basins in the county, in accordance with the adopted stormwater management plan. Land, facilities, and drainage district facilities used for production agriculture as defined in subsection (d) shall not be subjected to regulation by the county board or stormwater management committee under this Section for floodplain management and for governing location, width, course, maintenance, and release rate of stormwater runoff channels, streams and basins, or water discharged from a drainage district. These rules and regulations shall, at a minimum, meet the standards for floodplain management established by the Office of Water Resources and the requirements of the Federal Emergency Management Agency for participation in the National Flood Insurance Program. With respect to DuPage County only, the Chicago Metropolitan Agency for Planning may not impose more stringent regulations regarding water quality on entities discharging in accordance with a valid National Pollution Discharge Elimination System permit issued under the Environmental Protection Act.
(h) For the purpose of implementing this Section and for the development, design, planning, construction, operation, and maintenance of stormwater facilities provided for in the adopted stormwater management plan, a county board that has established a stormwater management planning committee pursuant to this Section or has participated in a stormwater management planning process may adopt a schedule of fees applicable to all real property within the county which benefits from the county's stormwater management facilities and activities, and as may be necessary to mitigate the effects of increased stormwater runoff resulting from development. The total amount of the fees assessed must be specifically and uniquely attributable to the actual costs of the county in the preparation, administration, and implementation of the adopted stormwater management plan, construction and maintenance of stormwater facilities, and other activities related to the management of the runoff from the property. The individual fees must be specifically and uniquely attributable to the portion of the actual cost to the county of managing the runoff from the property. The fees shall be used to finance activities undertaken by the county or its included municipalities to mitigate the effects of urban stormwater runoff by providing and maintaining stormwater collection, retention, detention, and particulate treatment facilities, and improving water bodies impacted by stormwater runoff, as identified in the county plan. In establishing, maintaining, or replacing such facilities, the county shall not duplicate facilities operated by other governmental bodies within its corporate boundaries. The schedule of fees established by the county board shall include a procedure for a full or partial fee waiver for property owners who have taken actions or put in place facilities that reduce or eliminate the cost to the county of providing stormwater management services to their property. The county board may also offer tax or fee rebates or incentive payments to property owners who construct, maintain, and use approved green infrastructure stormwater management devices or any other methods that reduce or eliminate the cost to the county of providing stormwater management services to the property, including but not limited to facilities that reduce the volume, temperature, velocity, and pollutant load of the stormwater managed by the county, such as systems that infiltrate, evapotranspirate, or harvest stormwater for reuse, known as "green infrastructure". In exercising this authority, the county shall provide notice to the municipalities within its jurisdiction of any fees proposed under this Section and seek the input of each municipality with respect to the calculation of the fees. The county shall also give property owners at least 2 years' notice of the fee, during which time the county shall provide education on green infrastructure practices and an opportunity to take action to reduce or eliminate the fee. All these fees collected by the county shall be held in a separate fund, and shall be expended only in the watershed within which they were collected. The county may enter into intergovernmental agreements with other government bodies for the joint administration of stormwater management and the collection of the fees authorized in this Section.
A fee schedule authorized by this subsection must have the same limit as the authorized stormwater tax. In Peoria County only, the fee schedule shall not be adopted unless (i) a referendum has been passed approving a stormwater tax as provided in subsection (i) of this Section; or (ii) the question of the adoption of a fee schedule with the same limit as the authorized stormwater tax has been approved in a referendum by a majority of those voting on the question.
(i) In the alternative to a fee imposed under subsection (h), the county board may cause an annual tax of not to exceed 0.20% of the value, as equalized or assessed by the Department of Revenue, of all taxable property in the county to be levied upon all the taxable property in the county. The property tax shall be in addition to all other taxes authorized by law to be levied and collected in the county and shall be in addition to the maximum tax rate authorized by law for general county purposes. The 0.20% limitation provided in this Section may be increased or decreased by referendum in accordance with the provisions of Sections 18-120, 18-125, and 18-130 of the Property Tax Code (35 ILCS 200/).
Any revenues generated as a result of ownership or operation of facilities or land acquired with the tax funds collected pursuant to this subsection shall be held in a separate fund and be used either to abate such property tax or for implementing this Section.
If at least part of the county has been declared by a presidential proclamation after July 1, 1986 and before December 31, 1987, to be a disaster area as a result of flooding, the tax authorized by this subsection does not require approval by referendum. However, in Peoria County, the tax authorized by this subsection shall not be levied until the question of its adoption, either for a specified period or indefinitely, has been submitted to the electors thereof and approved by a majority of those voting on the question. This question may be submitted at any election held in the county after the adoption of a resolution by the county board providing for the submission of the question to the electors of the county. The county board shall certify the resolution and proposition to the proper election officials, who shall submit the proposition at an election in accordance with the general election law. If a majority of the votes cast on the question is in favor of the levy of the tax, it may thereafter be levied in the county for the specified period or indefinitely, as provided in the proposition. The question shall be put in substantially the following form:
Shall an annual tax be levied for stormwater

management purposes (for a period of not more than ..... years) at a rate not exceeding .....% of the equalized assessed value of the taxable property of ..... County?

Votes shall be recorded as Yes or No.
The following question may be submitted at any election held in the county after the adoption of a resolution by the county board providing for the submission of the question to the electors of the county to authorize adoption of a schedule of fees applicable to all real property within the county:
Shall the county board be authorized to adopt a

schedule of fees, at a rate not exceeding that of the stormwater management tax, applicable to all real property for preparation, administration, and implementation of an adopted stormwater management plan, construction and maintenance of related facilities, and management of the runoff from the property?

Votes shall be recorded as Yes or No.
If these questions have been approved by a majority of those voting prior to the effective date of this amendatory Act of the 98th General Assembly, this subsection does not apply.
(j) For those counties that adopt a property tax in accordance with the provisions in this Section, the stormwater management committee shall offer property tax abatements or incentive payments to property owners who construct, maintain, and use approved stormwater management devices. The stormwater management committee is authorized to offer credits to the property tax, if applicable, based on authorized practices consistent with the stormwater management plan and approved by the committee. Expenses of staff of a stormwater management committee that are expended on regulatory project review may be no more than 20% of the annual budget of the committee, including funds raised under subsections (h) and (i).
(k) Upon the creation and implementation of a county stormwater management plan, the county may petition the circuit court to dissolve any or all drainage districts created pursuant to the Illinois Drainage Code or predecessor Acts which are located entirely within the area of the county covered by the plan.
However, any active drainage district implementing a plan that is consistent with and at least as stringent as the county stormwater management plan may petition the stormwater management planning committee for exception from dissolution. Upon filing of the petition, the committee shall set a date for hearing not less than 2 weeks, nor more than 4 weeks, from the filing thereof, and the committee shall give at least one week's notice of the hearing in one or more newspapers of general circulation within the district, and in addition shall cause a copy of the notice to be personally served upon each of the trustees of the district. At the hearing, the committee shall hear the district's petition and allow the district trustees and any interested parties an opportunity to present oral and written evidence. The committee shall render its decision upon the petition for exception from dissolution based upon the best interests of the residents of the district. In the event that the exception is not allowed, the district may file a petition within 30 days of the decision with the circuit court. In that case, the notice and hearing requirements for the court shall be the same as herein provided for the committee. The court shall likewise render its decision of whether to dissolve the district based upon the best interests of residents of the district.
The dissolution of any drainage district shall not affect the obligation of any bonds issued or contracts entered into by the district nor invalidate the levy, extension or collection of any taxes or special assessments upon the property in the former drainage district. All property and obligations of the former drainage district shall be assumed and managed by the county, and the debts of the former drainage district shall be discharged as soon as practicable.
If a drainage district lies only partly within a county that adopts a county stormwater management plan, the county may petition the circuit court to disconnect from the drainage district that portion of the district that lies within that county. The property of the drainage district within the disconnected area shall be assumed and managed by the county. The county shall also assume a portion of the drainage district's debt at the time of disconnection, based on the portion of the value of the taxable property of the drainage district which is located within the area being disconnected.
The operations of any drainage district that continues to exist in a county that has adopted a stormwater management plan in accordance with this Section shall be in accordance with the adopted plan.
(l) Any county that has adopted a county stormwater management plan under this Section may, after 10 days' written notice receiving consent of the owner or occupant, enter upon any lands or waters within the county for the purpose of inspecting stormwater facilities or causing the removal of any obstruction to an affected watercourse. If consent is denied or cannot be reasonably obtained, the county ordinance shall provide a process or procedure for an administrative warrant to be obtained. The county shall be responsible for any damages occasioned thereby.
(m) Except as otherwise provided in subsection (a) of this Section, upon petition of the municipality, and based on a finding of the stormwater management planning committee, the county shall not enforce rules and regulations adopted by the county in any municipality located wholly or partly within the county that has a municipal stormwater management ordinance that is consistent with and at least as stringent as the county plan and ordinance, and is being enforced by the municipal authorities. On issues that the county ordinance is more stringent as deemed by the committee, the county shall only enforce rules and regulations adopted by the county on the more stringent issues and accept municipal permits. The county shall have no more than 60 days to review permits or the permits shall be deemed approved.
(n) A county may issue general obligation bonds for implementing any stormwater plan adopted under this Section in the manner prescribed in Section 5-1012; except that the referendum requirement of Section 5-1012 does not apply to bonds issued pursuant to this Section on which the principal and interest are to be paid entirely out of funds generated by the taxes and fees authorized by this Section.
(o) A county that has adopted a fee schedule pursuant to this Section may not thereafter issue any bond extensions related to implementing a stormwater management plan.
(p) The powers authorized by this Section may be implemented by the county board for a portion of the county subject to similar stormwater management needs.
(q) The powers and taxes authorized by this Section are in addition to the powers and taxes authorized by Division 5-15; in exercising its powers under this Section, a county shall not be subject to the restrictions and requirements of that Division.
(r) Stormwater management projects and actions related to stormwater management in a county that has adopted a fee schedule or tax pursuant to this Section prior to the effective date of this amendatory Act of the 98th General Assembly are not altered by this amendatory Act of the 98th General Assembly.
(Source: P.A. 98-335, eff. 8-13-13; 98-756, eff. 7-16-14.)

(55 ILCS 5/5-1063) (from Ch. 34, par. 5-1063)
Sec. 5-1063. Building construction, alteration and maintenance. For the purpose of promoting and safeguarding the public health, safety, comfort and welfare, a county board may prescribe by resolution or ordinance reasonable rules and regulations (a) governing the construction and alteration of all buildings, structures and camps or parks accommodating persons in house trailers, house cars, cabins or tents and parts and appurtenances thereof and governing the maintenance thereof in a condition reasonably safe from hazards of fire, explosion, collapse, electrocution, flooding, asphyxiation, contagion and the spread of infectious disease, where such buildings, structures and camps or parks are located outside the limits of cities, villages and incorporated towns, but excluding those for agricultural purposes on farms including farm residences, but any such resolution or ordinance shall be subject to any rule or regulation heretofore or hereafter adopted by the State Fire Marshal pursuant to "An Act to regulate the storage, transportation, sale and use of gasoline and volatile oils", approved June 28, 1919, as amended; (b) for prohibiting the use for residential purposes of buildings and structures already erected or moved into position which do not comply with such rules and regulations; and (c) for the restraint, correction and abatement of any violations.
In addition, the county board may by resolution or ordinance require that each occupant of an industrial or commercial building located outside the limits of cities, villages and incorporated towns obtain an occupancy permit issued by the county. The county board may by resolution or ordinance require that an occupancy permit be obtained for each newly constructed residential dwelling located outside the limits of cities, villages, and incorporated towns, but may not require more than one occupancy permit per newly constructed residential dwelling. Such permit may be valid for the duration of the occupancy or for a specified period of time, and shall be valid only with respect to the occupant to which it is issued. A county board may not impose a fee on an occupancy permit for a newly constructed residential dwelling issued pursuant to this Section. If, before the effective date of this amendatory Act of the 96th General Assembly, a county board imposes a fee on an occupancy permit for a newly constructed residential dwelling, then the county board may continue to impose the occupancy permit fee.
Within 30 days after its adoption, such resolution or ordinance shall be printed in book or pamphlet form, published by authority of the County Board; or it shall be published at least once in a newspaper published and having general circulation in the county; or if no newspaper is published therein, copies shall be posted in at least 4 conspicuous places in each township or Road District. No such resolution or ordinance shall take effect until 10 days after it is published or posted. Where such building or camp or park rules and regulations have been published previously in book or pamphlet form, the resolution or ordinance may provide for the adoption of such rules and regulations or portions thereof, by reference thereto without further printing, publication or posting, provided that not less than 3 copies of such rules and regulations in book or pamphlet form shall have been filed, in the office of the County Clerk, for use and examination by the public for at least 30 days prior to the adoption thereof by the County Board.
Beginning on the effective date of this amendatory Act of the 92nd General Assembly, any county adopting a new building code or amending an existing building code under this Section must, at least 30 days before adopting the building code or amendment, provide an identification of the building code, by title and edition, or the amendment for identification under Section 10.18 of the Capital Development Board Act. For the purposes of this Section, "building code" means any ordinance, resolution, law, housing or building code, or zoning ordinance that establishes construction related activities applicable to structures in the county.
The violation of any rule or regulation adopted pursuant to this Section, except for a violation of the provisions of this amendatory Act of the 92nd General Assembly and the rules and regulations adopted under those provisions, shall be a petty offense.
All rules and regulations enacted by resolution or ordinance under the provisions of this Section shall be enforced by such officer of the county as may be designated by resolution of the County Board.
No such resolution or ordinance shall be enforced if it is in conflict with any law of this State or with any rule of the Department of Public Health.
(Source: P.A. 99-639, eff. 7-28-16.)

(55 ILCS 5/5-1063.5)
Sec. 5-1063.5. Permits for demolition and renovation; asbestos. Before a county may issue a demolition or renovation permit for property that is regulated under Part 61 of Title 40 of the Code of Federal Regulations (NESHAP), the county must notify the permit applicant of the requirement to file a NESHAP notification form with the Illinois Environmental Protection Agency, as required by Section 61.145(b) of Title 40 of the Code of Federal Regulations. A county may seek assistance from the Illinois Environmental Protection Agency or any other State agency in developing procedures to implement the provisions of this Section.
(Source: P.A. 96-1536, eff. 3-4-11.)

(55 ILCS 5/5-1064) (from Ch. 34, par. 5-1064)
Sec. 5-1064. Buildings in certain counties of less than 1,000,000 population. The county board in any county with a population not in excess of 1,000,000 located in the area served by the Northeastern Illinois Metropolitan Area Planning Commission may prescribe by resolution or ordinance reasonable rules and regulations (a) governing the construction and alteration of all buildings and structures and parts and appurtenances thereof and governing the maintenance thereof in a condition reasonably safe from the hazards of fire, explosion, collapse, contagion and the spread of infectious disease, but any such resolution or ordinance shall be subject to any rule or regulation now or hereafter adopted by the State Fire Marshal pursuant to "An Act to regulate the storage, transportation, sale and use of gasoline and volatile oils", approved June 28, 1919, as amended, (b) for prohibiting the use for residential purposes of buildings and structures already erected or moved into position which do not comply with such rules and regulations, and (c) for the restraint, correction and abatement of any violations. However, the county shall exempt all municipalities located wholly or partly within the county where the municipal building code is equal to the county regulation and where the local authorities are enforcing the municipal building code. Such rules and regulations shall be applicable throughout the county but this Section shall not be construed to prevent municipalities from establishing higher standards nor shall such rules and regulations apply to the construction or alteration of buildings and structures used or to be used for agricultural purposes and located upon a tract of land which is zoned and used for agricultural purposes.
In the adoption of rules and regulations under this Section the county board shall be governed by the publication and posting requirements set out in Section 5-1063.
Beginning on the effective date of this amendatory Act of the 92nd General Assembly, any county adopting a new building code or amending an existing building code under this Section must, at least 30 days before adopting the building code or amendment, provide an identification of the building code, by title and edition, or the amendment for identification under Section 10.18 of the Capital Development Board Act.
For the purposes of this Section, "building code" means any ordinance, resolution, law, housing or building code, or zoning ordinance that establishes construction related activities applicable to structures in the county.
Violation of any rule or regulation adopted pursuant to this Section, except for a violation of the provisions of this amendatory Act of the 92nd General Assembly and the rules and regulations adopted under those provisions, shall be deemed a petty offense.
All rules and regulations enacted by resolution or ordinance under the provisions of this Section shall be enforced by such officer of the county as may be designated by resolution of the county board.
(Source: P.A. 99-639, eff. 7-28-16.)

(55 ILCS 5/5-1065) (from Ch. 34, par. 5-1065)
Sec. 5-1065. Civil liability for rentals in excess of number permitted by ordinance.
(a) The owner of a building located in a county having a population in excess of 100,000 inhabitants who, directly or indirectly, has collected, or caused to be collected, rentals from an occupant of that building during a period in which the number of apartments or family units in that building exceeded the number permitted for that building by an ordinance of the county in which the building is located, is liable to any such occupant in an amount equal to not more than 3 times the amount of any rentals paid by any such occupant, or in his behalf, after January 1, 1970, together with court costs and reasonable attorney's fees. If the occupant is a recipient of public aid under Article III, IV, or VI of "the Illinois Public Aid Code", as amended, in whose behalf vendor payment of the rental was made by the Illinois Department of Public Aid, the Department of Human Services (acting as successor to the Department of Public Aid under the Department of Human Services Act), or a local governmental unit, as the case may be, the liability as herein provided is to the Illinois Department of Public Aid, the Department of Human Services (acting as successor to the Department of Public Aid under the Department of Human Services Act), or the local governmental unit making the vendor payment of the rental.
(b) For the purposes of this Section:
(1) "Owner" means the legal or beneficial owner of a

building.

(2) "Family unit" means a room or group of rooms used

or intended to be used as a housekeeping unit for living, sleeping, cooking and eating. The fact that any such family unit is used or intended to be used with cooking or eating accommodations in common with another family unit in any such building does not affect liability hereunder.

(c) No liability accrues under this Section until 30 days after the owner of record of a building has been notified in writing that such owner is in violation of any such municipal ordinance. Such notice shall be personally served upon such owner of record or sent by registered mail to the last known address of such owner.
(Source: P.A. 89-507, eff. 7-1-97.)

(55 ILCS 5/5-1066) (from Ch. 34, par. 5-1066)
Sec. 5-1066. Artificial basins of water used for swimming or wading. The county board may prescribe rules and regulations for the construction of privately owned artificial basins of water used for swimming or wading, which use or need external buttresses or which are dug into the ground, located on private residential property and intended for the use of the owner and guests. The county shall, however, exempt all municipalities located wholly or partly within the county where the municipal building code is equal to or of higher standard than the county regulation and where the local authorities are enforcing the municipal building code.
(Source: P.A. 86-962.)

(55 ILCS 5/5-1067) (from Ch. 34, par. 5-1067)
Sec. 5-1067. Names of streets and highways; numbers of buildings and lots. A county board may name or may change the name of any street, lane, road or highway and may regulate the numbering of buildings and lots adjacent to any street, lane, road or highway in the unincorporated area of the county.
In counties under 1,000,000 population, a county board may name or change the name of any road in the county highway system or any trail under its jurisdiction.
(Source: P.A. 88-387.)

(55 ILCS 5/5-1068) (from Ch. 34, par. 5-1068)
Sec. 5-1068. Property record system. A county board may expend monies for the preparation, establishment and maintenance of a detailed property record system which would provide information useful to assessment officials. Such detailed property record system shall be available to all assessing officials.
The county board may enter into contracts with persons, firms or corporations for the preparation and establishment of such record system.
The detailed property record system shall include up-to-date and complete tax maps except where these are otherwise already available or ordered, ownership lists, valuation standards, property record cards, including appraisals, for all or any part of the property in the county in accordance with reasonable rules and procedures prescribed by the Department of Revenue, but such system and records shall not be considered to be assessments nor limit the powers and duties of assessing officials, except that when any reappraisal of property is made and included in such record system, such assessing officials shall use the reappraisal value as a basis for assessment purposes.
The expense of the preparation, establishment and maintenance of a detailed property record system shall be borne by the county.
(Source: P.A. 86-962.)

(55 ILCS 5/5-1069) (from Ch. 34, par. 5-1069)
Sec. 5-1069. Group life, health, accident, hospital, and medical insurance.
(a) The county board of any county may arrange to provide, for the benefit of employees of the county, group life, health, accident, hospital, and medical insurance, or any one or any combination of those types of insurance, or the county board may self-insure, for the benefit of its employees, all or a portion of the employees' group life, health, accident, hospital, and medical insurance, or any one or any combination of those types of insurance, including a combination of self-insurance and other types of insurance authorized by this Section, provided that the county board complies with all other requirements of this Section. The insurance may include provision for employees who rely on treatment by prayer or spiritual means alone for healing in accordance with the tenets and practice of a well recognized religious denomination. The county board may provide for payment by the county of a portion or all of the premium or charge for the insurance with the employee paying the balance of the premium or charge, if any. If the county board undertakes a plan under which the county pays only a portion of the premium or charge, the county board shall provide for withholding and deducting from the compensation of those employees who consent to join the plan the balance of the premium or charge for the insurance.
(b) If the county board does not provide for self-insurance or for a plan under which the county pays a portion or all of the premium or charge for a group insurance plan, the county board may provide for withholding and deducting from the compensation of those employees who consent thereto the total premium or charge for any group life, health, accident, hospital, and medical insurance.
(c) The county board may exercise the powers granted in this Section only if it provides for self-insurance or, where it makes arrangements to provide group insurance through an insurance carrier, if the kinds of group insurance are obtained from an insurance company authorized to do business in the State of Illinois. The county board may enact an ordinance prescribing the method of operation of the insurance program.
(d) If a county, including a home rule county, is a self-insurer for purposes of providing health insurance coverage for its employees, the insurance coverage shall include screening by low-dose mammography for all women 35 years of age or older for the presence of occult breast cancer unless the county elects to provide mammograms itself under Section 5-1069.1. The coverage shall be as follows:
(1) A baseline mammogram for women 35 to 39 years of

age.

(2) An annual mammogram for women 40 years of age or

older.

(3) A mammogram at the age and intervals considered

medically necessary by the woman's health care provider for women under 40 years of age and having a family history of breast cancer, prior personal history of breast cancer, positive genetic testing, or other risk factors.

(4) A comprehensive ultrasound screening of an entire

breast or breasts if a mammogram demonstrates heterogeneous or dense breast tissue, when medically necessary as determined by a physician licensed to practice medicine in all of its branches, advanced practice registered nurse, or physician assistant.

For purposes of this subsection, "low-dose mammography" means the x-ray examination of the breast using equipment dedicated specifically for mammography, including the x-ray tube, filter, compression device, and image receptor, with an average radiation exposure delivery of less than one rad per breast for 2 views of an average size breast. The term also includes digital mammography.
(d-5) Coverage as described by subsection (d) shall be provided at no cost to the insured and shall not be applied to an annual or lifetime maximum benefit.
(d-10) When health care services are available through contracted providers and a person does not comply with plan provisions specific to the use of contracted providers, the requirements of subsection (d-5) are not applicable. When a person does not comply with plan provisions specific to the use of contracted providers, plan provisions specific to the use of non-contracted providers must be applied without distinction for coverage required by this Section and shall be at least as favorable as for other radiological examinations covered by the policy or contract.
(d-15) If a county, including a home rule county, is a self-insurer for purposes of providing health insurance coverage for its employees, the insurance coverage shall include mastectomy coverage, which includes coverage for prosthetic devices or reconstructive surgery incident to the mastectomy. Coverage for breast reconstruction in connection with a mastectomy shall include:
(1) reconstruction of the breast upon which the

mastectomy has been performed;

(2) surgery and reconstruction of the other breast to

produce a symmetrical appearance; and

(3) prostheses and treatment for physical

complications at all stages of mastectomy, including lymphedemas.

Care shall be determined in consultation with the attending physician and the patient. The offered coverage for prosthetic devices and reconstructive surgery shall be subject to the deductible and coinsurance conditions applied to the mastectomy, and all other terms and conditions applicable to other benefits. When a mastectomy is performed and there is no evidence of malignancy then the offered coverage may be limited to the provision of prosthetic devices and reconstructive surgery to within 2 years after the date of the mastectomy. As used in this Section, "mastectomy" means the removal of all or part of the breast for medically necessary reasons, as determined by a licensed physician.
A county, including a home rule county, that is a self-insurer for purposes of providing health insurance coverage for its employees, may not penalize or reduce or limit the reimbursement of an attending provider or provide incentives (monetary or otherwise) to an attending provider to induce the provider to provide care to an insured in a manner inconsistent with this Section.
(d-20) The requirement that mammograms be included in health insurance coverage as provided in subsections (d) through (d-15) is an exclusive power and function of the State and is a denial and limitation under Article VII, Section 6, subsection (h) of the Illinois Constitution of home rule county powers. A home rule county to which subsections (d) through (d-15) apply must comply with every provision of those subsections.
(e) The term "employees" as used in this Section includes elected or appointed officials but does not include temporary employees.
(f) The county board may, by ordinance, arrange to provide group life, health, accident, hospital, and medical insurance, or any one or a combination of those types of insurance, under this Section to retired former employees and retired former elected or appointed officials of the county.
(g) Rulemaking authority to implement this amendatory Act of the 95th General Assembly, if any, is conditioned on the rules being adopted in accordance with all provisions of the Illinois Administrative Procedure Act and all rules and procedures of the Joint Committee on Administrative Rules; any purported rule not so adopted, for whatever reason, is unauthorized.
(Source: P.A. 99-581, eff. 1-1-17; 100-513, eff. 1-1-18.)

(55 ILCS 5/5-1069.1) (from Ch. 34, par. 5-1069.1)
Sec. 5-1069.1. Mammograms. A county, including a home rule county, that does not provide insurance coverage of mammograms under Section 5-1069 shall itself provide or cause to be provided to its employees mammograms that meet the requirements set forth in that Section. The requirement that mammograms be provided by counties as provided in this Section is an exclusive power and function of the State and is a denial and limitation under Article VII, Section 6, subsection (h) of the Illinois Constitution of home rule county powers. A home rule county to which this Section applies must comply with every provision of this Section.
(Source: P.A. 87-780.)

(55 ILCS 5/5-1069.2)
Sec. 5-1069.2. Post-parturition care. If a county, including a home rule county, is a self-insurer for purposes of providing health insurance coverage for its employees, the coverage shall include coverage for the post-parturition care benefits required to be covered by a policy of accident and health insurance under Section 356s of the Illinois Insurance Code. The requirement that post-parturition care be covered as provided in this Section is an exclusive power and function of the State and is a denial and limitation under Article VII, Section 6, subsection (h) of the Illinois Constitution. A home rule county to which this Section applies must comply with every provision of this Section.
(Source: P.A. 89-513, eff. 9-15-96; 90-14, eff. 7-1-97.)

(55 ILCS 5/5-1069.3)
Sec. 5-1069.3. Required health benefits. If a county, including a home rule county, is a self-insurer for purposes of providing health insurance coverage for its employees, the coverage shall include coverage for the post-mastectomy care benefits required to be covered by a policy of accident and health insurance under Section 356t and the coverage required under Sections 356g, 356g.5, 356g.5-1, 356u, 356w, 356x, 356z.6, 356z.8, 356z.9, 356z.10, 356z.11, 356z.12, 356z.13, 356z.14, 356z.15, 356z.22, and 356z.25 of the Illinois Insurance Code. The coverage shall comply with Sections 155.22a, 355b, 356z.19, and 370c of the Illinois Insurance Code. The requirement that health benefits be covered as provided in this Section is an exclusive power and function of the State and is a denial and limitation under Article VII, Section 6, subsection (h) of the Illinois Constitution. A home rule county to which this Section applies must comply with every provision of this Section.
Rulemaking authority to implement Public Act 95-1045, if any, is conditioned on the rules being adopted in accordance with all provisions of the Illinois Administrative Procedure Act and all rules and procedures of the Joint Committee on Administrative Rules; any purported rule not so adopted, for whatever reason, is unauthorized.
(Source: P.A. 99-480, eff. 9-9-15; 100-24, eff. 7-18-17; 100-138, eff. 8-18-17.)

(55 ILCS 5/5-1069.5)
Sec. 5-1069.5. Woman's health care provider. All counties, including home rule counties, are subject to the provisions of Section 356r of the Illinois Insurance Code. The requirement under this Section that health care benefits provided by counties comply with Section 356r of the Illinois Insurance Code is an exclusive power and function of the State and is a denial and limitation of home rule county powers under Article VII, Section 6, subsection (h) of the Illinois Constitution.
(Source: P.A. 89-514, eff. 7-17-96; 90-14, eff. 7-1-97.)

(55 ILCS 5/5-1069.8)
Sec. 5-1069.8. Managed Care Reform and Patient Rights Act. All counties, including home rule counties, are subject to the provisions of the Managed Care Reform and Patient Rights Act. The requirement under this Section that health care benefits provided by counties comply with the Managed Care Reform and Patient Rights Act is an exclusive power and function of the State and is a denial and limitation of home rule county powers under Article VII, Section 6, subsection (h) of the Illinois Constitution.
(Source: P.A. 91-617, eff. 1-1-00.)

(55 ILCS 5/5-1070) (from Ch. 34, par. 5-1070)
Sec. 5-1070. Pounds. A county board may establish and maintain one or more pounds, appoint a poundmaster and fix his fees and charges.
(Source: P.A. 86-962.)

(55 ILCS 5/5-1071) (from Ch. 34, par. 5-1071)
Sec. 5-1071. Dogs running at large. The county board of each county may regulate and prohibit the running at large of dogs in unincorporated areas of the county which have been subdivided for residence purposes. The county board may impose such fines or penalties as are deemed proper to effectuate any such regulation or prohibition of dogs running at large, except when a fine or penalty is already allowed by law.
(Source: P.A. 94-819, eff. 5-31-06.)

(55 ILCS 5/5-1071.1) (from Ch. 34, par. 5-1071.1)
Sec. 5-1071.1. Vicious and dangerous dogs. Counties may regulate vicious and dangerous dogs in accordance with the provisions of the Animal Control Act.
(Source: P.A. 86-1460.)

(55 ILCS 5/5-1072) (from Ch. 34, par. 5-1072)
Sec. 5-1072. Covering or sealing of wells or cisterns. A county board may regulate the covering or sealing of wells or cisterns.
(Source: P.A. 86-962.)

(55 ILCS 5/5-1073) (from Ch. 34, par. 5-1073)
Sec. 5-1073. Sealing of toilet facilities on boats. A county board may provide that toilet facilities be sealed upon all boats when such boats are on waters within the boundaries of the county. The method of sealing shall be any reasonable system which the county board may, in its discretion, designate.
(Source: P.A. 86-962.)

(55 ILCS 5/5-1074) (from Ch. 34, par. 5-1074)
Sec. 5-1074. Surveys in counties of less than 1,000,000. In counties of less than 1,000,000 inhabitants, a county board may employ and fix the compensation for any person, firm or corporation for the purposes of conducting all necessary surveys and performing all appropriate acts with a view to obtaining the location of commercial enterprises in the employing county. Such person, firm or corporation shall serve at the pleasure of the County Board.
"Commercial enterprise" means any industrial, service, retail or wholesale organization of any kind and any other undertaking likely to be beneficial by its presence and operation.
(Source: P.A. 86-962.)

(55 ILCS 5/5-1075) (from Ch. 34, par. 5-1075)
Sec. 5-1075. Continuity of administrative and legislative functions in event of enemy attack. A county board may provide for the continuity of the administrative and legislative functions of the county in the event of attack upon the United States.
(Source: P.A. 86-962.)

(55 ILCS 5/5-1076) (from Ch. 34, par. 5-1076)
Sec. 5-1076. Gambling devices. A county board may license, tax, regulate, or prohibit pinball games or machines, bagatelle, pigeon-hole, pool, or any other tables or implements kept for similar purpose in any place of public resort, outside the corporate limits of all cities, villages and incorporated towns and to license, tax or regulate bowling alleys and billiard establishments so located.
(Source: P.A. 86-962.)

(55 ILCS 5/5-1077) (from Ch. 34, par. 5-1077)
Sec. 5-1077. Eradication of fungous elm disease. A county board may adopt reasonable regulations for the control and eradication of a fungous disease of elms caused by Graphium ulmi, commonly known as Dutch elm disease or elm blight. Such regulations shall be applicable to all area outside the corporate limits of any municipality. No such regulation shall permit the use of poisonous sprays.
(Source: P.A. 86-962.)

(55 ILCS 5/5-1078) (from Ch. 34, par. 5-1078)
Sec. 5-1078. Curfew time for minors. A county board may establish a curfew time for minors applicable throughout such county, except within the corporate limits of any city, village or incorporated town.
(Source: P.A. 86-962.)

(55 ILCS 5/5-1078.2)
Sec. 5-1078.2. Truants. A county board may adopt ordinances to regulate truants within the unincorporated areas of its jurisdiction. These ordinances may include a graduated fine schedule for repeat violations, which may not exceed $100, or community service, or both, for violators 10 years of age or older and may provide for enforcement by citation or through administrative hearings as determined by ordinance. If the violator is under 10 years of age, the parent or custodian of the violator is subject to the fine or community service, or both. As used in this Section, "truants" means persons who are within the definition of "truant" in Section 26-2a of the School Code. A home rule unit may not regulate truants in a manner inconsistent with the provisions of this Section. This Section is a limitation under subsection (i) of Section 6 of Article VII of the Illinois Constitution on the concurrent exercise by home rule units of the powers and functions exercised by the State.
(Source: P.A. 94-1011, eff. 7-7-06.)

(55 ILCS 5/5-1078.5)
Sec. 5-1078.5. Graffiti. A county board may ban graffiti within the county, except within the corporate limits of a municipality, and may establish penalties.
(Source: P.A. 88-572, eff. 8-11-94.)

(55 ILCS 5/5-1079) (from Ch. 34, par. 5-1079)
Sec. 5-1079. Liability insurance. A county board may insure against any loss or liability of any officer, employee or agent of the county resulting from the wrongful or negligent act of any such officer, employee or agent while discharging and engaged in his duties and functions and acting within the scope of his duties and functions as an officer, employee or agent of the county. Such insurance shall be carried with a company authorized by the Department of Insurance to write such coverage in Illinois.
(Source: P.A. 86-962.)

(55 ILCS 5/5-1080) (from Ch. 34, par. 5-1080)
Sec. 5-1080. (Repealed).
(Source: P.A. 86-1364. Repealed by P.A. 90-517, eff. 8-22-97.)

(55 ILCS 5/5-1081) (from Ch. 34, par. 5-1081)
Sec. 5-1081. Reacquisition of property by former owner after foreclosure of demolition lien. No owner of property who held title to the property when property taxes became delinquent and which taxes were still delinquent at the time of the foreclosure of a demolition lien by the county board of any county or the acceptance of a deed of conveyance in lieu of foreclosing such lien and no person, firm, association, corporation or other entity related to or associated with any such owner shall within 10 years after title vests in the county reacquire any right, title or interest in or to such property.
(Source: P.A. 86-962.)

(55 ILCS 5/5-1082) (from Ch. 34, par. 5-1082)
Sec. 5-1082. Cash reimbursement fund. For the purpose of enabling the county board to pay in cash such warrants and other demands as may be presented for payment in cash, the county board is authorized to establish a cash reimbursement fund, and to appoint the finance director or if there is no finance director, the county clerk, as custodian of such fund. Such custodian shall be bonded and the bond approved by the county board. The amount of said cash reimbursement fund shall at no time exceed the sum of $2,000. No single claim paid out of this fund shall exceed $100. The custodian shall keep proper records of such fund, showing the amounts received from the county treasury, the amounts paid out by him by check from day to day and the county funds and accounts charged on account of such payments.
The custodian shall make regular reports to the county board, at least quarterly, and the county official responsible for auditing county records shall audit the books and records of the custodian from time to time as he sees fit, but at least quarterly.
The county board may, by resolution, prescribe rules and regulations relating to the cash reimbursement fund.
(Source: P.A. 86-962.)

(55 ILCS 5/5-1083) (from Ch. 34, par. 5-1083)
Sec. 5-1083. Purchase or lease of property. A county board may purchase or lease any real estate or personal property for public purposes under contracts providing for payment in installments over a period of time of not more than 20 years in the case of real estate, and not more than 10 years in the case of personal property, with interest on the unpaid balance owing not to exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract. The indebtedness incurred under this Section when aggregated with existing indebtedness may not exceed the debt limits provided in Section 5-1012.
With respect to instruments for the payment of money issued under this Section or its predecessor either before, on, or after the effective date of Public Act 86-4, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act or "An Act to revise the law in relation to counties", approved March 31, 1874, that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section or its predecessor are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section or its predecessor within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act or "An Act to revise the law in relation to counties", approved March 31, 1874, that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 92-651, eff. 7-11-02.)

(55 ILCS 5/5-1084) (from Ch. 34, par. 5-1084)
Sec. 5-1084. Regulation of water craft. In a county having less than 1,000,000 population, in public waters not under the jurisdiction of any municipality, the county board may regulate all water craft in a manner not inconsistent with the provisions of the "Boat Registration and Safety Act", as now or hereafter amended.
(Source: P.A. 86-962.)

(55 ILCS 5/5-1085) (from Ch. 34, par. 5-1085)
Sec. 5-1085. Ambulances. In counties of 1,000,000 or more inhabitants, a county board may license and regulate ambulances and ambulance drivers, attendants and equipment.
(Source: P.A. 86-962.)

(55 ILCS 5/5-1085.5)
Sec. 5-1085.5. Homicide and questionable death protocol. Each county, except home rule counties, must establish a written protocol to deal with homicides and questionable deaths. The protocol must be promulgated by the Coroner, Sheriff, State's Attorney, all fire departments and fire protection districts located in the county, and all police departments located in the county. The protocol must include at least the following:
(a) the types of deaths that fall under the scope of

the protocol;

(b) the agencies concerned with the death;
(c) the area of responsibility for each agency

regarding the death; and

(d) uniform procedures concerning homicides and

questionable deaths.

If, prior to the effective date of this amendatory Act of the 92nd General Assembly, a county has established a written protocol that was agreed to by the agencies specified in this Section to deal with homicides and questionable deaths, then that protocol is deemed to satisfy the requirements of this Section.
The protocol shall not interfere with reasonable attempts to preserve life, attempt resuscitation, or provide necessary medical services.
(Source: P.A. 92-802, eff. 1-1-03.)

(55 ILCS 5/5-1086) (from Ch. 34, par. 5-1086)
Sec. 5-1086. Clinic for alcoholics and substance abusers. A county board may cause to be erected, or otherwise provided and maintained, all suitable buildings for a clinic for the medical care, treatment and rehabilitation of all persons suffering from alcoholism and substance abuse who may be admitted to the clinic by, or under the direction of the board, and to provide for the maintenance and management of same.
(Source: P.A. 86-962; 87-805.)

(55 ILCS 5/5-1086.1) (from Ch. 34, par. 5-1086.1)
Sec. 5-1086.1. Substance Abuse Services Fund.
(a) In any county that has by county board action established a program of pretrial bond home supervision by use of an approved monitoring device, or a program using an approved monitoring device as a condition of probation or conditional discharge, the county treasurer shall establish a substance abuse services fund. Fees collected under paragraph (b)(14.1) of Section 110-10 of the Code of Criminal Procedure of 1963 and paragraph (b)(10)(iv) of Section 5-6-3 of the Unified Code of Corrections shall be deposited into this fund. The county treasurer shall not disburse the monies from the fund except at the direction of the county board in each county.
(b) Monies in the substance abuse fund shall only be appropriated by the county board to be used within the county where collected for the establishment and maintenance of facilities and programs for the medical care, treatment or rehabilitation of all persons suffering from substance abuse problems, including the hospitalization of pregnant women who are addicted to alcohol, cannabis or controlled substances and for needed care of their newborn children.
(c) Monies expended from the substance abuse services fund shall be used to supplement, not supplant, county appropriations for substance abuse services.
(d) Interest earned on monies deposited in the substance abuse services fund may be used by the county for its ordinary and contingent expenditures.
(Source: P.A. 90-399, eff. 1-1-98.)

(55 ILCS 5/5-1087) (from Ch. 34, par. 5-1087)
Sec. 5-1087. Alteration of duties, powers and functions of county officers. No county board may alter the duties, powers and functions of county officers that are specifically imposed by law. A county board may alter any other duties, powers or functions or impose additional duties, powers and functions upon county officers. In the event of a conflict State law prevails over county ordinance.
(Source: P.A. 86-962.)

(55 ILCS 5/5-1088) (from Ch. 34, par. 5-1088)
Sec. 5-1088. Grants to Community Action Agencies. A county board may make grants to Community Action Agencies which serve residents within the county from funds received by the county pursuant to the "State and Local Fiscal Assistance Act of 1972". Community Action Agencies are defined as in Part A of Title II of the Federal Economic Opportunity Act of 1964, as amended.
(Source: P.A. 86-962.)

(55 ILCS 5/5-1089) (from Ch. 34, par. 5-1089)
Sec. 5-1089. Youth service bureaus. A county board may provide for the establishment or maintenance, or may enter into contractual agreements with other counties, townships or municipalities for the establishment or maintenance of youth service bureaus, or may enter into contractual agreements with established youth service bureaus, public or private, serving the general area of the county. Such agreements shall be written and shall provide for services to residents of the county under 18 years of age, but agencies providing such services to adults in addition to youths may qualify as youth service bureaus. "Youth service bureau" means any public or private agency providing, or arranging for the provision of, assistance to persons referred to such bureau by law enforcement officials, court agencies and other agencies and individuals with the intention of diverting such persons from formal processes of the court. However, this Section shall not be construed to amend, modify or have any effect on the Juvenile Court Act of 1987, as amended. For the purposes of this Section, the county board is authorized to expend moneys not appropriated for other purposes, including funds made available from the federal "State and Local Fiscal Assistance Act of 1972". This Section shall not constitute a limitation on or a prohibition of the exercise of powers of a home rule county.
(Source: P.A. 86-962; 86-1028.)

(55 ILCS 5/5-1090) (from Ch. 34, par. 5-1090)
Sec. 5-1090. Runaway or homeless youths. A county board may annually appropriate funds to private nonprofit organizations for the purpose of providing services to runaway or homeless youths and their families. The services may include temporary shelter, food, clothing, medical care, transportation, individual and family counseling, and any other service necessary to provide adequate temporary, protective care for runaway or homeless youths, and to reunite the youths with their parents or guardians. For the purposes of this Section, "runaway or homeless youth" means a person under the age of 18, who is absent from his legal residence without the consent of his parent or legal guardian, or who is without a place of shelter where supervision and care are available.
(Source: P.A. 86-962.)

(55 ILCS 5/5-1091) (from Ch. 34, par. 5-1091)
Sec. 5-1091. Transportation vehicles or services for senior citizens. A county board may expend funds or make grants or loans of funds derived either from taxes collected annually for county purposes or from funds received by the county pursuant to the "State and Local Fiscal Assistance Act of 1972" for the purposes of providing transportation vehicles or services for senior citizens. Such transportation vehicles or services may be provided by the county or through a not-for-profit corporation. If such transportation vehicles or services are provided by a not-for-profit corporation the county board shall enter into an appropriate contract or contracts to insure that such funds as may be made available by the county to the not-for-profit corporation are used for the purposes of providing transportation vehicles or services for senior citizens.
(Source: P.A. 86-962.)

(55 ILCS 5/5-1092) (from Ch. 34, par. 5-1092)
Sec. 5-1092. Inoperable motor vehicles. A county board may declare by ordinance inoperable motor vehicles, whether on public or private property, to be a nuisance and authorize fines to be levied for the failure of any person to obey a notice received from the county which states that such person is to dispose of any inoperable motor vehicles under his control, and may authorize a law enforcement agency, with applicable jurisdiction, to remove, after 7 days from the issuance of the county notice, any inoperable motor vehicle or parts thereof. However, nothing in this Section shall apply to any motor vehicle that is kept within a building when not in use, to operable historic vehicles over 25 years of age, or to a motor vehicle on the premises of a place of business engaged in the wrecking or junking of motor vehicles.
As used in this Section, "inoperable motor vehicle" means any motor vehicle from which, for a period of at least 7 days or any longer period of time fixed by ordinance, the engine, wheels or other parts have been removed, or on which the engine, wheels or other parts have been altered, damaged or otherwise so treated that the vehicle is incapable of being driven under its own motor power. "Inoperable motor vehicle" shall not include a motor vehicle which has been rendered temporarily incapable of being driven under its own motor power in order to perform ordinary service or repair operations. In a non-home rule county with a population of more than 500,000, "inoperable motor vehicle" also includes any motor vehicle that does not have a current license plate or current license tags attached to it if a current license plate or license tags are required under the Illinois Vehicle Code.
(Source: P.A. 95-918, eff. 8-26-08.)

(55 ILCS 5/5-1093) (from Ch. 34, par. 5-1093)
Sec. 5-1093. Federal funds. A county board may receive funds from the United States government under the Housing and Community Development Act of 1974, Public Law 93-383; the National Affordable Housing Act of 1990, Public Law 101-625; and the Housing and Community Development Act of 1992, Public Law 102-550 and may disburse those funds and other county funds for community development and other housing program activities.
The powers granted by this Section shall not be exercised within the boundaries of any city, village or incorporated town unless the approval of the corporate authorities of such municipality is first obtained.
The powers granted by this Section are in addition to powers otherwise possessed by a county and shall not be construed as limitations of such other powers.
(Source: P.A. 90-655, eff. 7-30-98.)

(55 ILCS 5/5-1094) (from Ch. 34, par. 5-1094)
Sec. 5-1094. Funds received pursuant to Comprehensive Employment and Training Act of 1973. A county board may receive funds from the United States pursuant to the "Comprehensive Employment and Training Act of 1973", Public Law 93-203, and may disburse such funds together with any other county funds for the purposes specified in that public law.
(Source: P.A. 86-962; 86-1028.)

(55 ILCS 5/5-1095) (from Ch. 34, par. 5-1095)
Sec. 5-1095. Community antenna television systems; satellite transmitted television programming.
(a) The County Board may license, tax or franchise the business of operating a community antenna television system or systems within the County and outside of a municipality, as defined in Section 1-1-2 of the Illinois Municipal Code.
When an area is annexed to a municipality, the annexing municipality shall thereby become the franchising authority with respect to that portion of any community antenna television system that, immediately before annexation, had provided cable television services within the annexed area under a franchise granted by the county, and the owner of that community antenna television system shall thereby be authorized to provide cable television services within the annexed area under the terms and provisions of the existing franchise. In that instance, the franchise shall remain in effect until, by its terms, it expires, except that any franchise fees payable under the franchise shall be payable only to the county for a period of 5 years or until, by its terms, the franchise expires, whichever occurs first. After the 5 year period, any franchise fees payable under the franchise shall be paid to the annexing municipality. In any instance in which a duly franchised community antenna television system is providing cable television services within the annexing municipality at the time of annexation, the annexing municipality may permit that franchisee to extend its community antenna television system to the annexed area under terms and conditions that are no more burdensome nor less favorable to that franchisee than those imposed under any community antenna television franchise applicable to the annexed area at the time of annexation. The authorization to extend cable television service to the annexed area and any community antenna television system authorized to provide cable television services within the annexed area at the time of annexation shall not be subject to the provisions of subsection (e) of this Section.
(b) "Community antenna television system" as used in this Section, means any facility which is constructed in whole or in part in, on, under or over any highway or other public place and which is operated to perform for hire the service of receiving and amplifying the signals broadcast by one or more television stations and redistributing such signals by wire, cable or other means to members of the public who subscribe to such service except that such term does not include (i) any system which serves fewer than 50 subscribers or (ii) any system which serves only the residents of one or more apartment dwellings under common ownership, control or management, and commercial establishments located on the premises of such dwellings.
(c) The authority hereby granted does not include the authority to license or franchise telephone companies subject to the jurisdiction of the Illinois Commerce Commission or the Federal Communications Commission in connection with furnishing circuits, wires, cables or other facilities to the operator of a community antenna television system.
(c-1) Each franchise entered into by a county and a community antenna television system shall include the customer service and privacy standards and protections contained in Article XXII of the Public Utilities Act. A franchise may not contain different penalties or consumer service and privacy standards and protections. Each franchise entered into by a county and a community antenna television system before June 30, 2007 (the effective date of Public Act 95-9) shall be amended by this Section to incorporate the penalty provisions and customer service and privacy standards and protections contained in Article XXII of the Public Utilities Act.
The County Board may, in the course of franchising such community antenna television system, grant to such franchisee the authority and the right and permission to use all public streets, rights of way, alleys, ways for public service facilities, parks, playgrounds, school grounds, or other public grounds, in which such county may have an interest, for the construction, installation, operation, maintenance, alteration, addition, extension or improvement of a community antenna television system.
Any charge imposed by a community antenna television system franchised pursuant to this Section for the raising or removal of cables or lines to permit passage on, to or from a street shall not exceed the reasonable costs of work reasonably necessary to safely permit such passage. Pursuant to subsections (h) and (i) of Section 6 of Article VII of the Constitution of the State of Illinois, the General Assembly declares the regulation of charges which may be imposed by community antenna television systems for the raising or removal of cables or lines to permit passage on, to or from streets is a power or function to be exercised exclusively by the State and not to be exercised or performed concurrently with the State by any unit of local government, including any home rule unit.
The County Board may, upon written request by the franchisee of a community antenna television system, exercise its right of eminent domain solely for the purpose of granting an easement right no greater than 8 feet in width, extending no greater than 8 feet from any lot line for the purpose of extending cable across any parcel of property in the manner provided for by the law of eminent domain, provided, however, such franchisee deposits with the county sufficient security to pay all costs incurred by the county in the exercise of its right of eminent domain.
Except as specifically provided otherwise in this Section, this Section is not a limitation on any home rule county.
(d) The General Assembly finds and declares that satellite-transmitted television programming should be available to those who desire to subscribe to such programming and that decoding devices should be obtainable at reasonable prices by those who are unable to obtain satellite-transmitted television programming through duly franchised community antenna television systems.
In any instance in which a person is unable to obtain satellite-transmitted television programming through a duly franchised community antenna television system either because the municipality and county in which such person resides has not granted a franchise to operate and maintain a community antenna television system, or because the duly franchised community antenna television system operator does not make cable television services available to such person, any programming company that delivers satellite-transmitted television programming in scrambled or encrypted form shall ensure that devices for decryption of such programming are made available to such person, through the local community antenna television operator or directly, for purchase or lease at prices reasonably related to the cost of manufacture and distribution of such devices.
(e) The General Assembly finds and declares that, in order to ensure that community antenna television services are provided in an orderly, competitive and economically sound manner, the best interests of the public will be served by the establishment of certain minimum standards and procedures for the granting of additional cable television franchises.
Subject to the provisions of this subsection, the authority granted under subsection (a) hereof shall include the authority to license, franchise and tax more than one cable operator to provide community antenna television services within the territorial limits of a single franchising authority. For purposes of this subsection (e), the term:
(i) "Existing cable television franchise" means a

community antenna television franchise granted by a county which is in use at the time such county receives an application or request by another cable operator for a franchise to provide cable antenna television services within all or any portion of the territorial area which is or may be served under the existing cable television franchise.

(ii) "Additional cable television franchise" means a

franchise pursuant to which community antenna television services may be provided within the territorial areas, or any portion thereof, which may be served under an existing cable television franchise.

(iii) "Franchising Authority" is defined as that term

is defined under Section 602(9) of the Cable Communications Policy Act of 1984, Public Law 98-549.

(iv) "Cable operator" is defined as that term is

defined under Section 602(4) of the Cable Communications Policy Act of 1984, Public Law 98-549.

Before granting an additional cable television franchise, the franchising authority shall:
(1) Give written notice to the owner or operator of

any other community antenna television system franchised to serve all or any portion of the territorial area to be served by such additional cable television franchise, identifying the applicant for such additional franchise and specifying the date, time and place at which the franchising authority shall conduct public hearings to consider and determine whether such additional cable television franchise should be granted.

(2) Conduct a public hearing to determine the public

need for such additional cable television franchise, the capacity of public rights-of-way to accommodate such additional community antenna television services, the potential disruption to existing users of public rights-of-way to be used by such additional franchise applicant to complete construction and to provide cable television services within the proposed franchise area, the long term economic impact of such additional cable television system within the community, and such other factors as the franchising authority shall deem appropriate.

(3) Determine, based upon the foregoing factors,

whether it is in the best interest of the county to grant such additional cable television franchise.

(4) If the franchising authority shall determine that

it is in the best interest of the county to do so, it may grant the additional cable television franchise. Except as provided in paragraph (5) of this subsection (e), no such additional cable television franchise shall be granted under terms or conditions more favorable or less burdensome to the applicant than those required under the existing cable television franchise, including but not limited to terms and conditions pertaining to the territorial extent of the franchise, system design, technical performance standards, construction schedules, performance bonds, standards for construction and installation of cable television facilities, service to subscribers, public educational and governmental access channels and programming, production assistance, liability and indemnification, and franchise fees.

(5) Unless the existing cable television franchise

provides that any additional cable television franchise shall be subject to the same terms or substantially equivalent terms and conditions as those of the existing cable television franchise, the franchising authority may grant an additional cable television franchise under different terms and conditions than those of the existing franchise, in which event the franchising authority shall enter into good faith negotiations with the existing franchisee and shall, within 120 days after the effective date of the additional cable television franchise, modify the existing cable television franchise in a manner and to the extent necessary to ensure that neither the existing cable television franchise nor the additional cable television franchise, each considered in its entirety, provides a competitive advantage over the other, provided that prior to modifying the existing cable television franchise, the franchising authority shall have conducted a public hearing to consider the proposed modification. No modification in the terms and conditions of the existing cable television franchise shall oblige the existing cable television franchisee (1) to make any additional payment to the franchising authority, including the payment of any additional franchise fee, (2) to engage in any additional construction of the existing cable television system or, (3) to modify the specifications or design of the existing cable television system; and the inclusion of the factors identified in items (2) and (3) shall not be considered in determining whether either franchise considered in its entirety, has a competitive advantage over the other except to the extent that the additional franchisee provides additional video or data services or the equipment or facilities necessary to generate and or carry such service. No modification in the terms and conditions of the existing cable television franchise shall be made if the existing cable television franchisee elects to continue to operate under all terms and conditions of the existing franchise.

If within the 120 day period the franchising

authority and the existing cable television franchisee are unable to reach agreement on modifications to the existing cable television franchise, then the franchising authority shall modify the existing cable television franchise, effective 45 days thereafter, in a manner, and only to the extent, that the terms and conditions of the existing cable television franchise shall no longer impose any duty or obligation on the existing franchisee which is not also imposed under the additional cable television franchise; however, if by the modification the existing cable television franchisee is relieved of duties or obligations not imposed under the additional cable television franchise, then within the same 45 days and following a public hearing concerning modification of the additional cable television franchise within that 45 day period, the franchising authority shall modify the additional cable television franchise to the extent necessary to insure that neither the existing cable television franchise nor the additional cable television franchise, each considered in its entirety, shall have a competitive advantage over the other.

No county shall be subject to suit for damages based upon the county's determination to grant or its refusal to grant an additional cable television franchise, provided that a public hearing as herein provided has been held and the franchising authority has determined that it is in the best interest of the county to grant or refuse to grant such additional franchise, as the case may be.
It is declared to be the law of this State, pursuant to paragraphs (h) and (i) of Section 6 of Article VII of the Illinois Constitution, that the establishment of minimum standards and procedures for the granting of additional cable television franchises as provided in this subsection (e) is an exclusive State power and function that may not be exercised concurrently by a home rule unit.
(Source: P.A. 95-9, eff. 6-30-07; 95-876, eff. 8-21-08.)

(55 ILCS 5/5-1095.1)
Sec. 5-1095.1. County franchise fee or service provider fee review; requests for information.
(a) If pursuant to its franchise agreement with a community antenna television system (CATV) operator, a county imposes a franchise fee authorized by 47 U.S.C. 542 or if a community antenna television system (CATV) operator providing cable or video service in that county is required to pay the service provider fees imposed by the Cable and Video Competition Law of 2007, then the county may conduct an audit of that CATV operator's franchise fees or service provider fees derived from the provision of cable and video services to subscribers within the franchise area to determine whether the amount of franchise fees or service provider fees paid by that CATV operator to the county was accurate. Any audit conducted under this subsection (a) shall determine, for a period of not more than 4 years after the date the franchise fees or service provider fees were due, any overpayment or underpayment to the county by the CATV operator, and the amount due to the county or CATV operator is limited to the net difference.
(b) Not more than once every 2 years, a county or its agent that is authorized to perform an audit as set forth in subsection (a) may, subject to the limitations and protections stated in the Local Government Taxpayers' Bill of Rights Act, request information from the CATV operator in the format maintained by the CATV operator in the ordinary course of its business that the county reasonably requires in order to perform an audit under subsection (a). The information that may be requested by the county includes without limitation the following:
(1) in an electronic format used by the CATV operator

in the ordinary course of its business, the database used by the CATV operator to determine the amount of the franchise fee or service provider fee due to the county; and

(2) in a format used by the CATV operator in the

ordinary course of its business, summary data, as needed by the county, to determine the CATV operator's franchise fees or service provider fees derived from the provision of cable and video services to subscribers within the CATV operator's franchise area.

(c) The CATV operator must provide the information requested under subsection (b) within:
(1) 60 days after the receipt of the request if the

population of the requesting county is 500,000 or less; or

(2) 90 days after the receipt of the request if the

population of the requesting county exceeds 500,000.

The time in which a CATV operator must provide the information requested under subsection (b) may be extended by written agreement between the county or its agent and the CATV operator.
(c-5) The county or its agent must provide an initial report of its audit findings to the CATV operator no later than 90 days after the information set forth in subsection (b) of this Section has been provided by the CATV operator. This 90-day timeline may be extended one time by written agreement between the county or its agent and the CATV operator. However, in no event shall an extension of time exceed 90 days. This initial report of audit findings shall detail the basis of its findings and provide, but not be limited to, the following information: (i) any overpayments of franchise fees or service provider fees, (ii) any underpayments of franchise fees or service provider fees, (iii) all county addresses that should be included in the CATV operator's database and attributable to that county for determination of franchise fees or service provider fees, and (iv) addresses that should not be included in the CATV operator's database and addresses that are not attributable to that county for determination of franchise fees or service provider fees. Generally accepted auditing standards shall be utilized by the county and its agents in its review of information provided by the CATV operator.
(c-10) In the event that the county or its agent does not provide the initial report of the audit findings to the CATV operator with the timeframes set forth in subsection (c-5) of this Section, then the audit shall be deemed completed and to have conclusively found that there was no overpayment or underpayment by the CATV operator during the 24 months prior to the county or its agents requesting the information set forth in subsection (b) of this Section.
(d) If an audit by the county or its agents finds an error by the CATV operator in the amount of the franchise fees or service provider fees paid by the CATV operator to the county, then the county shall notify the CATV operator of the error. Any such notice must be given to the CATV operator by the county or its agent within 90 days after the county or its agent discovers the error, and no later than 4 years after the date the franchise fee or service provider fee was due. Upon such a notice, the CATV operator must submit a written response within 60 days after receipt of the notice stating that the CATV operator has corrected the error on a prospective basis or stating the reason that the error is inapplicable or inaccurate. The county or its agent then has 60 days after the receipt of the CATV operator's response to review and contest the conclusion of the CATV operator. No legal proceeding to collect a deficiency or overpayment based upon an alleged error shall be commenced unless within 180 days after the county's notification of the error to the CATV operator the parties are unable to agree on the disposition of the audit findings.
Any legal proceeding to collect a deficiency as set forth in this subsection (d) shall be filed in the appropriate circuit court.
(e) No CATV operator is liable for any error in past franchise fee or service provider fee payments that was unknown by the CATV operator prior to the audit process unless (i) the error was due to negligence on the part of the CATV operator in the collection or processing of required data and (ii) the county had not failed to respond in writing in a timely manner to any written request of the CATV operator to review and correct information used by the CATV operator to calculate the appropriate franchise fees or service provider fees if a diligent review of such information by the county reasonably could have been expected to discover such error.
(f) All account specific information provided by a CATV operator under this Section may be used only for the purpose of an audit conducted under this Section and the enforcement of any franchise fee or service provider fee delinquent claim. All such information must be held in strict confidence by the county and its agents and may not be disclosed to the public under the Freedom of Information Act or under any other similar statutes allowing for or requiring public disclosure.
(f-5) All contracts by and between a county and a third party for the purposes of conducting an audit as contemplated in this Code shall be disclosed to the public under the Freedom of Information Act or under similar statutes allowing for or requiring public disclosure.
(g) For the purposes of this Section, "CATV operator" means a person or entity that provides cable and video services under a franchise agreement with a county pursuant to Section 5-1095 of the Counties Code and a holder authorized under Section 21-401 of the Cable and Video Competition Law of 2007 as consistent with Section 21-901 of that Law.
(h) This Section does not apply to any action that was commenced, to any complaint that was filed, or to any audit that was commenced before the effective date of this amendatory Act of the 96th General Assembly. This Section also does not apply to any franchise agreement that was entered into before the effective date of this amendatory Act of the 96th General Assembly unless the franchise agreement contains audit provisions but no specifics regarding audit procedures.
(i) The provisions of this Section shall not be construed as diminishing or replacing any civil remedy available to a county, taxpayer, or tax collector.
(j) If a contingent fee is paid to an auditor, then the payment must be based upon the net difference of the complete audit.
(k) Within 90 days after the effective date of this amendatory Act of the 96th General Assembly, a county shall provide to any CATV operator a complete list of addresses within the corporate limits of the county and shall annually update the list.
(l) This Section is a denial and limitation of home rule powers and functions under subsection (h) of Section 6 of Article VII of the Illinois Constitution.
(Source: P.A. 99-6, eff. 6-29-15.)

(55 ILCS 5/5-1096) (from Ch. 34, par. 5-1096)
Sec. 5-1096. Community antenna television systems; interference with and payment for access.
(a) In any instance in which a county has granted a franchise to any community antenna television company to construct, operate or maintain a cable television system within a designated franchise area, no property owner, condominium association, managing agent, lessee or other person in possession or control of any residential building located within such designated franchise area shall forbid or prevent any occupant, tenant or lessee of any such building from receiving cable television service from such franchisee, nor demand or accept payment from any such occupant, tenant or lessee in any form as a condition of permitting the installation of cable television facilities or the maintenance of cable television service in any such building or any portion thereof occupied or leased by such occupant, tenant or lessee, nor shall any such property owner, condominium association, managing agent, lessee or other person discriminate in rental charges or otherwise against any occupant, tenant or lessee receiving cable service; provided, however, that the owner of such building may require, in exchange and as compensation for permitting the installation of cable television facilities within and upon such building, the payment of just compensation to be paid by the cable television franchisee which provides such cable television service, said sum to be determined in accordance with the provisions of subparagraphs (c) and (d) hereof, and provided further that the cable television franchisee installing such cable television facilities shall agree to indemnify the owner of such building for any damage caused by the installation, operation or removal of such cable television facilities and service.
No community antenna television company shall install cable television facilities within a residential building pursuant to this subparagraph (a) unless an occupant, tenant or lessee of such residential building requests the delivery of cable television services.
(b) In any instance in which a county has granted a franchise to any community antenna television company to construct, operate or maintain a cable television system within a designated franchise area, no property owner, condominium association, managing agent, lessee or other person in possession and control of any improved or unimproved real estate located within such designated franchise area shall forbid or prevent such cable television franchisee from entering upon such real estate for the purpose of and in connection with the construction or installation of such cable television system and cable television facilities, nor shall any such property owner, condominium association, managing agent, lessee or other person in possession or control of such real estate forbid or prevent such cable television franchisee from constructing or installing upon, beneath or over such real estate, including any buildings or other structures located thereon, hardware, cable, equipment, materials or other cable television facilities utilized by such cable franchisee in the construction and installation of such cable television system; provided, however, that the owner of any such real estate may require, in exchange and as compensation for permitting the construction or installation of cable television facilities upon, beneath or over such real estate, the payment of just compensation by the cable television franchisee which provides such cable television service, said sum to be determined in accordance with the provisions of subparagraphs (c) and (d) hereof, and provided further that the cable television franchisee constructing or installing such cable television facilities shall agree to indemnify the owner of such real estate for any damage caused by the installation, operation or removal of such cable television facilities and service.
(c) In any instance in which the owner of a residential building or the owner of improved or unimproved real estate intends to require the payment of just compensation in excess of $1 in exchange for permitting the installation of cable television facilities in and upon such building, or upon, beneath or over such real estate, the owner shall serve written notice thereof upon the cable television franchisee. Any such notice shall be served within 20 days of the date on which such owner is notified of the cable television franchisee's intention to construct or install cable television facilities in and upon such building, or upon, beneath or over such real estate. Unless timely notice as herein provided is given by the owner to the cable television franchisee, it will be conclusively presumed that the owner of any such building or real estate does not claim or intend to require a payment of more than $1 in exchange and as just compensation for permitting the installation of cable television facilities within and upon such building, or upon, beneath or over such real estate. In any instance in which a cable television franchisee intends to install cable television facilities as herein provided, written notice of such intention shall be sent by the cable television franchisee to the property owner or to such person, association or managing agent as shall have been appointed or otherwise designated to manage or operate the property. Such notice shall include the address of the property, the name of the cable television franchisee, and information as to the time within which the owner may give notice, demand payment as just compensation and initiate legal proceedings as provided in this subparagraph (c) and subparagraph (d). In any instance in which a community antenna television company intends to install cable television facilities within a residential building containing 12 or more residential units or upon, beneath, or over real estate that is used as a site for 12 or more manufactured housing units, 12 or more mobile homes, or a combination of 12 or more manufactured housing units and mobile homes, the written notice shall further provide that the property owner may require that the community antenna television company submit to the owner written plans identifying the manner in which cable television facilities are to be installed, including the proposed location of coaxial cable. Approval of those plans by the property owner shall not be unreasonably withheld and the owners' consent to and approval of those plans shall be presumed unless, within 30 days after receipt thereof, or in the case of a condominium association, 90 days after receipt thereof, the property owner identifies in writing the specific manner in which those plans deviate from generally accepted construction or safety standards, and unless the property owner contemporaneously submits an alternative construction plan providing for the installation of cable television facilities in an economically feasible manner. The community antenna television company may proceed with the plans originally submitted if an alternative plan is not submitted by the property owner within 30 days, or in the case of a condominium association, 90 days, or if an alternative plan submitted by the property owner fails to comply with generally accepted construction and safety standards or does not provide for the installation of cable television facilities in an economically feasible manner. For purposes of this subsection, "mobile home" and "manufactured housing unit" have the same meaning as in the Illinois Manufactured Housing and Mobile Home Safety Act.
(d) Any owner of a residential building described in subparagraph (a), and any owner of improved or unimproved real estate described in subparagraph (b), who shall have given timely written notice to the cable television franchisee as provided in subparagraph (c), may assert a claim for just compensation in excess of $1 for permitting the installation of cable television facilities within and upon such building, or upon, beneath or over such real estate. Within 30 days after notice has been given in accordance with subparagraph (c), the owner shall advise the cable television franchisee in writing of the amount claimed as just compensation. If within 60 days after the receipt of the owner's claim, the cable television franchisee has not agreed to pay the amount claimed or some other amount acceptable to the owner, the owner may bring suit to enforce such claim for just compensation in any court of competent jurisdiction and, upon timely demand, may require that the amount of just compensation be determined by a jury. Any such action shall be commenced within 6 months of the notice given by the cable television franchisee pursuant to subparagraph (c) hereof. In any action brought to determine such amount, the owner may submit evidence of a decrease in the fair market value of the property occasioned by the installation or location of the cable on the property, that the owner has a specific alternative use for the space occupied by cable television facilities, the loss of which will result in a monetary loss to the owner, or that installation of cable television facilities within and upon such building or upon, beneath or over such real estate otherwise substantially interferes with the use and occupancy of such building to an extent which causes a decrease in the fair market value of such building or real estate.
(e) Neither the giving of a notice by the owner under subparagraph (c), nor the assertion of a specific claim, nor the initiation of legal action to enforce such claim, as provided under subparagraph (d), shall delay or impair the right of the cable television franchisee to construct or install cable television facilities and maintain cable television services within or upon any building described in subparagraph (a) or upon, beneath or over real estate described in subparagraph (b).
(f) Notwithstanding the foregoing, no community antenna television company shall enter upon any real estate or rights of way in the possession or control of any public utility, railroad or owner or operator of an oil, petroleum product, chemical or gas pipeline to install or remove cable television facilities or to provide underground maintenance or repair services with respect thereto, prior to delivery to the public utility, railroad or pipeline owner or operator of written notice of intent to enter, install, maintain, or remove. For the purposes of this subsection (f), and only in the case of real estate or rights-of-way in possession of or in control of a railroad, the right to enter upon includes the installation, construction, operation, repair, maintenance, or removal of wire, cable, fiber, conduit, or related facilities that are at, above, or below grade and that cross the real estate or rights-of-way in a manner that runs generally perpendicular to the railroad tracks or railroad right-of-way. For the purposes of this subsection (f), and only in the case of real estate or rights-of-way in possession of or in the control of a railroad, the right to enter upon does not apply to wire, cable, fiber, conduit, or related facilities that run along, within, and generally parallel to, but do not cross, the railroad tracks or railroad right-of-way. No entry shall be made until at least 30 days after receipt of such written notice. Such written notice, which shall be delivered to the registered agent of such public utility, railroad or pipeline owner or operator shall include the following information:
(i) The date of the proposed installation,

maintenance, repair, or removal and projected length of time required to complete such installation, maintenance, repair or removal;

(ii) The manner and method of, and the detailed

design and construction plans that conform to the applicable published and publicly available American Railway Engineering and Maintenance-of-Way Association standards and the published and publicly available standards for the appropriate railroad for, such installation, maintenance, repair, or removal;

(iii) The location of the proposed entry and path of

cable television facilities proposed to be placed, repaired, maintained or removed upon the real estate or right of way;

(iv) The written agreement of the community antenna

television company to indemnify and hold harmless such public utility, railroad or pipeline owner or operator from the costs of any damages directly or indirectly caused by the installation, maintenance, repair, operation, or removal of cable television facilities. Upon request of the public utility, railroad, or owner or operator of an oil, petroleum product, chemical or gas pipeline, the community antenna television company shall provide proof that it has purchased and will maintain a policy or policies of insurance in amounts sufficient to provide coverage for personal injury and property damage losses caused by or resulting from the installation, maintenance, repair, or removal of cable television facilities. The written agreement shall provide that the community antenna television company shall maintain such policies of insurance in full force and effect as long as cable television facilities remain on the real estate or right of way; and

(v) A statement, based upon information available to

the community antenna television company, confirming that the proposed installation, maintenance, repair, or removal does not create a dangerous condition or threaten public or employee safety and will not adversely impact railroad operations or disrupt vital transportation services.

For purposes of this subsection (f), "community antenna television company" includes, in the case of real estate or rights-of-way in possession of or in control of a railroad, a holder, cable operator, or broadband service provider, as those terms are defined in Section 21-201 of the Public Utilities Act.
Within 30 days of receipt of the written prior notice of entry the public utility, railroad or pipeline owner or operator shall investigate and determine whether or not the proposed entry and installation or repair, maintenance, or removal would create a dangerous condition threatening the safety of the public or the safety of its employees or threatening to cause an interruption of the furnishing of vital transportation, utility or pipeline services and upon so finding shall so notify the community antenna television company of such decision in writing. Initial determination of the existence of such a dangerous condition or interruption of services shall be made by the public utility, railroad or pipeline owner or operator whose real estate or right of way is involved. In the event that the community antenna television company disagrees with such determination, a determination of whether such entry and installation, maintenance, repair, or removal would create such a dangerous condition or interrupt services shall, upon the application of the community antenna television company, be made by the Illinois Commerce Commission Transportation Division in accordance with the Commission's Rail Safety Program. An initial written determination of a public utility, railroad, or pipeline owner or operator timely made and transmitted to the community antenna television company, in the absence of a determination by a court of competent jurisdiction or an Illinois Commerce Commission Transportation Division finding to the contrary, bars the entry of the community antenna television company upon the real estate or right of way for any purpose.
Any public utility, railroad or pipeline owner or operator may assert a written claim against any community antenna television company for just compensation within 30 days after written notice has been given in accordance with this subparagraph (f). If, within 60 days after the receipt of such claim for compensation, the community antenna television company has not agreed to the amount claimed or some other amount acceptable to the public utility, railroad or pipeline owner or operator, the public utility, railroad or pipeline owner or operator may bring suit to enforce such claim for just compensation in any court of competent jurisdiction and, upon timely demand, may require that the amount of just compensation be determined by a jury. Any such action shall be commenced within 6 months of the notice provided for in this subparagraph (f). In any action brought to determine such just compensation, the public utility, railroad or pipeline owner or operator may submit such evidence as may be relevant to the issue of just compensation. Neither the assertion of a claim for compensation nor the initiation of legal action to enforce such claim shall delay or impair the right of the community antenna television company to construct or install cable television facilities upon any real estate or rights of way of any public utility, railroad or pipeline owner or operator.
To the extent that the public utility, railroad, or owner or operator of an oil, petroleum product, chemical or gas pipeline deems it appropriate to supervise, monitor or otherwise assist the community antenna television company in connection with the installation, maintenance, repair, or removal of cable television facilities upon such real estate or rights of way, the community antenna television company shall reimburse the public utility, railroad or owner or operator of an oil, petroleum product, chemical or gas pipeline for costs reasonable and actually incurred in connection therewith.
The provisions of this subparagraph (f) shall not be applicable to any easements, rights of way or ways for public service facilities in which public utilities, other than railroads, have any interest pursuant to "an Act to revise the law in relation to plats" approved March 21, 1874, and all ordinances enacted pursuant thereto. Such easements, rights of way and ways for public service facilities are hereby declared to be apportionable and upon written request by a community antenna television company, public utilities shall make such easements, rights of way and ways for public service facilities available for the construction, maintenance, repair or removal of cable television facilities provided that such construction, maintenance, repair or removal does not create a dangerous condition threatening the safety of the public or the safety of such public utility employees or threatening to cause an interruption of the furnishing of vital utility service. Initial determination of the existence of such a dangerous condition or interruption of services shall be made by the public utility whose easement, right of way or way for public service facility is involved. In the event the community antenna television company disagrees with such determination, a determination of whether such construction, maintenance, repair or removal would create such a dangerous condition or threaten to interrupt vital utility services, shall be made by a court of competent jurisdiction upon the application of such community antenna television company.
If a county notifies or a county requires a developer to notify a public utility before or after issuing a permit or other authorization for the construction of residential buildings, then the county or developer shall, at the same time, similarly notify any community antenna television system franchised by or within that county.
In addition to such other notices as may be required by this subparagraph (f), a community antenna television company shall not enter upon the real estate or rights of way of any public utility, railroad or pipeline owner or operator for the purposes of above-ground maintenance or repair of its television cable facilities without giving 96 hours prior written notice to the registered agent of the public utility, railroad or pipeline owner or operator involved, or in the case of a public utility, notice may be given through the statewide one-call notice system provided for by General Order of the Illinois Commerce Commission or, if in Chicago, through the system known as the Chicago Utility Alert Network.
(Source: P.A. 100-251, eff. 8-22-17.)

(55 ILCS 5/5-1096.5)
Sec. 5-1096.5. Cable and video competition.
(a) A person or entity seeking to provide cable service or video service in this State after June 30, 2007 (the effective date of Public Act 95-9) shall either (1) obtain a State-issued authorization pursuant to Section 21-401 of the Public Utilities Act (220 ILCS 5/21-401); (2) obtain authorization pursuant to Section 11-42-11 of the Illinois Municipal Code (65 ILCS 5/11-42-11); or (3) obtain authorization pursuant to Section 5-1095 of the Counties Code (55 ILCS 5/5-1095).
(b) A person or entity seeking to provide cable service or video service in this State after June 30, 2007 shall not use the public rights-of-way for the installation or construction of facilities for the provision of cable service or video service or offer cable service or video service until it has (i) obtained a State-issued authorization to offer or provide cable or video service under Section 21-401 of the Public Utilities Act; (ii) obtained authorization under Section 11-42-11 of the Illinois Municipal Code; or (iii) obtained authorization under Section 5-1095 of the Counties Code. Nothing in this Section shall prohibit a local unit of government from granting a permit to a person or entity for the use of the public rights-of-way to install or construct facilities to provide cable service or video service, at its sole discretion. No unit of local government shall be liable for denial or delay of a permit prior to the issuance of a State-issued authorization.
(c) For the purposes of subsection (e) of Section 5-1095 of this Code, a State-issued authorization under Article XXI of the Public Utilities Act shall be considered substantially equivalent in terms and conditions as an existing cable provider.
(d) Nothing in Article XXI of the Public Utilities Act shall constitute a basis for modification of an existing cable franchise or an injunction against or for the recovery of damages from a municipality pursuant to subsection (e) of Section 5-1095 of this Code because of an application for or the issuance of a State-issued authorization under that Article XXI.
(Source: P.A. 95-9, eff. 6-30-07; 95-876, eff. 8-21-08.)

(55 ILCS 5/5-1097) (from Ch. 34, par. 5-1097)
Sec. 5-1097. Massage parlors and bathhouses. A county board may regulate and license massage parlors and bathhouses in unincorporated areas of the county.
(Source: P.A. 86-962.)

(55 ILCS 5/5-1097.5)
Sec. 5-1097.5. Adult entertainment facility. It is prohibited within an unincorporated area of a county to locate an adult entertainment facility within 3,000 feet of the property boundaries of any school, day care center, cemetery, public park, forest preserve, public housing, place of religious worship, or residence, except that in a county with a population of more than 800,000 and less than 2,000,000 inhabitants, it is prohibited to locate, construct, or operate a new adult entertainment facility within one mile of the property boundaries of any school, day care center, cemetery, public park, forest preserve, public housing, or place of religious worship located anywhere within that county. Notwithstanding any other requirements of this Section, it is also prohibited to locate, construct, or operate a new adult entertainment facility within one mile of the property boundaries of any school, day care center, cemetery, public park, forest preserve, public housing, or place of religious worship located in that area of Cook County outside of the City of Chicago.
For the purposes of this Section, "adult entertainment facility" means (i) a striptease club or pornographic movie theatre whose business is the commercial sale, dissemination, or distribution of sexually explicit material, shows, or other exhibitions or (ii) an adult bookstore or adult video store whose primary business is the commercial sale, dissemination, or distribution of sexually explicit material, shows, or other exhibitions. "Unincorporated area of a county" means any area not within the boundaries of a municipality.
The State's Attorney of the county where the adult entertainment facility is located or the Attorney General may institute a civil action for an injunction to restrain violations of this Section. In that proceeding, the court shall determine whether a violation has been committed and shall enter such orders as it considers necessary to remove the effect of any violation and to prevent the violation from continuing or from being renewed in the future.
(Source: P.A. 94-496, eff. 1-1-06; 95-214, eff. 8-16-07.)

(55 ILCS 5/5-1097.7)
Sec. 5-1097.7. Local ordinances to regulate adult entertainment facilities and obscenity.
(a) Definitions. In this Act:
"Specified anatomical area" means human genitals or pubic region, buttocks, anus, or the female breast below a point immediately above the top the areola that is less than completely or opaquely covered, or human male genitals in a discernibly turgid state even if completely or opaquely covered.
"Specified sexual activities" means (i) human genitals in a state of sexual stimulation or excitement; (ii) acts of human masturbation, sexual intercourse, fellatio, or sodomy; (iii) fondling, kissing, or erotic touching of specified anatomical areas; (iv) flagellation or torture in the context of a sexual relationship; (v) masochism, erotic or sexually oriented torture, beating, or the infliction of pain; (vi) erotic touching, fondling, or other such contact with an animal by a human being; or (vii) human excretion, urination, menstruation, or vaginal or anal irrigation as part of or in connection with any of the activities set forth in items (i) through (vi).
(b) Ordinance to regulate adult entertainment facilities. A county may adopt by ordinance reasonable regulations concerning the operation of any business: (i) defined as an adult entertainment facility in Section 5-1097.5 of this Act or (ii) that offers or provides activities by employees, agents, or contractors of the business that involve exposure of specified anatomical areas or performance of specified sexual activities in view of any patron, client, or customer of the business. A county ordinance may also prohibit the sale, dissemination, display, exhibition, or distribution of obscene materials or conduct. A county adopting an ordinance to regulate adult entertainment facilities may authorize the State's Attorney to institute a civil action to restrain violations of that ordinance. In that proceeding, the court shall enter such orders as it considers necessary to abate the violation and to prevent the violation from continuing or from being renewed in the future. In addition to any injunctive relief granted by the court, an ordinance may further authorize the court to assess fines of up to $1,000 per day for each violation of the ordinance, with each day in violation constituting a new and separate offense.
(Source: P.A. 94-496, eff. 1-1-06.)

(55 ILCS 5/5-1098) (from Ch. 34, par. 5-1098)
Sec. 5-1098. Cooperation with Department on Aging. A county board may cooperate with the Department on Aging, created by the Illinois Act on the Aging, and appropriate county funds and provide in kind services to assist such department in carrying out its programs.
(Source: P.A. 92-651, eff. 7-11-02.)

(55 ILCS 5/5-1099) (from Ch. 34, par. 5-1099)
Sec. 5-1099. Weed cutting on residential subdivision lots. In counties of less than 3,000,000 inhabitants, a county board may provide for the cutting of weeds on lots in subdivisions in residential areas in the unincorporated area of the county or any part thereof, when the owners of the subdivision lot refuse or neglect to cut them, and may collect from the owners the reasonable cost thereof. Notice of intention to cut weeds shall be given to the owners of subdivision lot involved at least 15 days before such action is intended to be taken, by mailing a written copy of such notice to the last known address of each such owner or owners. This cost is a lien upon the subdivision lot affected, superior to all other liens and encumbrances, except tax liens; provided that within 60 days after such cost and expense is incurred the county, or person performing the service by authority of the county in his or its own name, files notice of lien in the office of the recorder in the county in which such subdivision lot is located or in the office of the Registrar of Titles of the county if the subdivision lot affected is registered under the Torrens system. The notice shall consist of a sworn statement setting out (1) a description of the subdivision lot sufficient for identification thereof, (2) the amount of money representing the cost and expense incurred or payable for the service, and (3) the date or dates when such cost and expense was incurred by the county. However, the lien of such county shall not be valid as to any purchaser whose rights in and to such subdivision lot have arisen subsequent to the weed-cutting and prior to the filing of such notice, and the lien of the county shall not be valid as to any mortgagee, judgment creditor or other lienor whose rights in and to such subdivision lot arise prior to the filing of such notice. Upon payment of the cost and expense by the owner of or persons interested in such property after notice of lien has been filed, the lien shall be released by the county or person in whose name this lien has been filed and the release may be filed of record as in the case of filing notice of lien.
(Source: P.A. 86-962; 86-1028.)

(55 ILCS 5/5-1100) (from Ch. 34, par. 5-1100)
Sec. 5-1100. Contracts for weather modification. A county board may contract or otherwise provide for weather modification. For purposes of this Section, "weather modification" means any activity intended to produce artificial changes in the composition, motions, and resulting behavior of the atmosphere.
(Source: P.A. 86-962.)

(55 ILCS 5/5-1101) (from Ch. 34, par. 5-1101)
Sec. 5-1101. Additional fees to finance court system. A county board may enact by ordinance or resolution the following fees:
(a) A $5 fee to be paid by the defendant on a judgment of guilty or a grant of supervision for violation of the Illinois Vehicle Code other than Section 11-501 or violations of similar provisions contained in county or municipal ordinances committed in the county, and up to a $30 fee to be paid by the defendant on a judgment of guilty or a grant of supervision for violation of Section 11-501 of the Illinois Vehicle Code or a violation of a similar provision contained in county or municipal ordinances committed in the county.
(b) In the case of a county having a population of 1,000,000 or less, a $5 fee to be collected in all civil cases by the clerk of the circuit court.
(c) A fee to be paid by the defendant on a judgment of guilty or a grant of supervision, as follows:
(1) for a felony, $50;
(2) for a class A misdemeanor, $25;
(3) for a class B or class C misdemeanor, $15;
(4) for a petty offense, $10;
(5) for a business offense, $10.
(d) A $100 fee for the second and subsequent violations of Section 11-501 of the Illinois Vehicle Code or violations of similar provisions contained in county or municipal ordinances committed in the county. The proceeds of this fee shall be placed in the county general fund and used to finance education programs related to driving under the influence of alcohol or drugs.
(d-5) A $10 fee to be paid by the defendant on a judgment of guilty or a grant of supervision under Section 5-9-1 of the Unified Code of Corrections to be placed in the county general fund and used to finance the county mental health court, the county drug court, the Veterans and Servicemembers Court, or any or all of the above.
(e) In each county in which a teen court, peer court, peer jury, youth court, or other youth diversion program has been created, a county may adopt a mandatory fee of up to $5 to be assessed as provided in this subsection. Assessments collected by the clerk of the circuit court pursuant to this subsection must be deposited into an account specifically for the operation and administration of a teen court, peer court, peer jury, youth court, or other youth diversion program. The clerk of the circuit court shall collect the fees established in this subsection and must remit the fees to the teen court, peer court, peer jury, youth court, or other youth diversion program monthly, less 5%, which is to be retained as fee income to the office of the clerk of the circuit court. The fees are to be paid as follows:
(1) a fee of up to $5 paid by the defendant on a

judgment of guilty or grant of supervision for violation of the Illinois Vehicle Code or violations of similar provisions contained in county or municipal ordinances committed in the county;

(2) a fee of up to $5 paid by the defendant on a

judgment of guilty or grant of supervision under Section 5-9-1 of the Unified Code of Corrections for a felony; for a Class A, Class B, or Class C misdemeanor; for a petty offense; and for a business offense.

(f) In each county in which a drug court has been created, the county may adopt a mandatory fee of up to $5 to be assessed as provided in this subsection. Assessments collected by the clerk of the circuit court pursuant to this subsection must be deposited into an account specifically for the operation and administration of the drug court. The clerk of the circuit court shall collect the fees established in this subsection and must remit the fees to the drug court, less 5%, which is to be retained as fee income to the office of the clerk of the circuit court. The fees are to be paid as follows:
(1) a fee of up to $5 paid by the defendant on a

judgment of guilty or grant of supervision for a violation of the Illinois Vehicle Code or a violation of a similar provision contained in a county or municipal ordinance committed in the county; or

(2) a fee of up to $5 paid by the defendant on a

judgment of guilty or a grant of supervision under Section 5-9-1 of the Unified Code of Corrections for a felony; for a Class A, Class B, or Class C misdemeanor; for a petty offense; and for a business offense.

The clerk of the circuit court shall deposit the 5% retained under this subsection into the Circuit Court Clerk Operation and Administrative Fund to be used to defray the costs of collection and disbursement of the drug court fee.
(f-5) In each county in which a Children's Advocacy Center provides services, the county board may adopt a mandatory fee of between $5 and $30 to be paid by the defendant on a judgment of guilty or a grant of supervision under Section 5-9-1 of the Unified Code of Corrections for a felony; for a Class A, Class B, or Class C misdemeanor; for a petty offense; and for a business offense. Assessments shall be collected by the clerk of the circuit court and must be deposited into an account specifically for the operation and administration of the Children's Advocacy Center. The clerk of the circuit court shall collect the fees as provided in this subsection, and must remit the fees to the Children's Advocacy Center.
(f-10) In each county in which the Court Appointed Special Advocates provide services, the county board may, in addition to any fine imposed under Section 5-9-1 of the Unified Code of Corrections, adopt a mandatory fee of between $10 and $30 to be paid by the defendant on a judgment of guilty or a grant of supervision for a felony; for a Class A, Class B, or Class C misdemeanor; for a petty offense; and for a business offense; where a court appearance is required. Assessments shall be collected by the clerk of the circuit court and must be deposited into an account specifically for the operations of the Court Appointed Special Advocates. The clerk of the circuit court shall collect the fees as provided in this subsection and must remit the fees to the Court Appointed Special Advocates Fund that the county board shall create for the receipt of funds collected under this subsection, and from which the county board shall make grants to support the activities and services of the Court Appointed Special Advocates within that county. The term "Court Appointed Special Advocates" is copyrighted and is used with permission of the holder of the copyright.
(g) The proceeds of all fees enacted under this Section must, except as provided in subsections (d), (d-5), (e), (f), and (f-10) be placed in the county general fund and used to finance the court system in the county, unless the fee is subject to disbursement by the circuit clerk as provided under Section 27.5 of the Clerks of Courts Act.
(Source: P.A. 98-331, eff. 8-13-13.)

(55 ILCS 5/5-1101.3)
Sec. 5-1101.3. Additional fees to finance new judicial facilities. The county boards of Kane County and Will County may by ordinance impose a judicial facilities fee to be used for the building of new judicial facilities.
(a) In setting such fee, the county board, with the concurrence of the Chief Judge of the applicable judicial circuit, may impose different rates for the various types or categories of civil and criminal cases, not to exceed $30. The fees are to be paid as follows:
(1) In civil cases, the fee shall be paid by each

party at the time of filing the first pleading, paper, or other appearance; provided that no additional fee shall be required if more than one party is represented in a single pleading, paper, or other appearance.

(2) In felony, misdemeanor, local or county

ordinance, traffic, and conservation cases, the fee shall be assessed against the defendant upon the entry of a judgment of conviction, an order of supervision, or a sentence of probation without entry of judgment pursuant to Section 10 of the Cannabis Control Act, Section 410 of the Illinois Controlled Substances Act, Section 70 of the Methamphetamine Control and Community Protection Act, Section 12-4.3 or subdivision (b)(1) of Section 12-3.05 of the Criminal Code of 1961 or the Criminal Code of 2012, Section 10-102 of the Illinois Alcoholism and Other Drug Dependency Act, or Section 10 of the Steroid Control Act.

(3) In local or county ordinance, traffic, and

conservation cases, if fines are paid in full without a court appearance, then the fee shall not be imposed or collected.

(b) The proceeds of all fees enacted under this Section must be deposited into the county's Judicial Department Facilities Construction Fund and used for the sole purpose of funding in whole or in part the costs associated with building new judicial facilities within the county, which shall be designed and constructed by the county board with the concurrence of the Chief Judge of the applicable judicial circuit.
(Source: P.A. 98-1085, eff. 1-1-15; 99-269, eff. 8-4-15.)

(55 ILCS 5/5-1101.5)
(Section scheduled to be repealed on December 31, 2019)
Sec. 5-1101.5. Metro East Police District. In addition to any fine imposed under Section 5-9-1 of the Unified Code of Corrections, St. Clair County may adopt a mandatory fine of $100 to be paid by the defendant on a judgment of guilty or a grant of supervision for a felony or a violation of Section 11-501 of the Illinois Vehicle Code, when the offense was committed within the corporate limits of a municipality that is located within the Metro East Police District. The clerk of the circuit court shall collect the fines as provided in this subsection and must remit the fines to the Metro East Police District Fund created under Section 15 of the Metro East Police District Act. This Section is repealed on December 31, 2019.
(Source: P.A. 97-971, eff. 1-1-13.)

(55 ILCS 5/5-1102) (from Ch. 34, par. 5-1102)
Sec. 5-1102. Injuries caused by regional board of school trustees member; indemnification. In case any injury to the person or property of another is caused by a member of the regional board of school trustees while the member is engaged in the performance of his or her duties as trustee, the county or counties in whose behalf the member is performing his or her duties as trustee may indemnify the member for any judgment recovered against the member as the result of such injury, except where the injury results from the wilful misconduct of the member.
If the regional board of school trustees is in a multi-county educational service region, the power to indemnify imposed by this Section shall extend to each county on a pro-rata basis, calculated by dividing the equalized assessed valuation of each county by the equalized assessed valuation of the educational service region.
(Source: P.A. 86-962.)

(55 ILCS 5/5-1103) (from Ch. 34, par. 5-1103)
Sec. 5-1103. Court services fee. A county board may enact by ordinance or resolution a court services fee dedicated to defraying court security expenses incurred by the sheriff in providing court services or for any other court services deemed necessary by the sheriff to provide for court security, including without limitation court services provided pursuant to Section 3-6023, as now or hereafter amended. Such fee shall be paid in civil cases by each party at the time of filing the first pleading, paper or other appearance; provided that no additional fee shall be required if more than one party is represented in a single pleading, paper or other appearance. In criminal, local ordinance, county ordinance, traffic and conservation cases, such fee shall be assessed against the defendant upon a plea of guilty, stipulation of facts or findings of guilty, resulting in a judgment of conviction, or order of supervision, or sentence of probation without entry of judgment pursuant to Section 10 of the Cannabis Control Act, Section 410 of the Illinois Controlled Substances Act, Section 70 of the Methamphetamine Control and Community Protection Act, Section 12-4.3 or subdivision (b)(1) of Section 12-3.05 of the Criminal Code of 1961 or the Criminal Code of 2012, Section 10-102 of the Illinois Alcoholism and Other Drug Dependency Act, Section 40-10 of the Alcoholism and Other Drug Abuse and Dependency Act, or Section 10 of the Steroid Control Act. In setting such fee, the county board may impose, with the concurrence of the Chief Judge of the judicial circuit in which the county is located by administrative order entered by the Chief Judge, differential rates for the various types or categories of criminal and civil cases, but the maximum rate shall not exceed $25, unless the fee is set according to an acceptable cost study in accordance with Section 4-5001 of the Counties Code. All proceeds from this fee must be used to defray court security expenses incurred by the sheriff in providing court services. No fee shall be imposed or collected, however, in traffic, conservation, and ordinance cases in which fines are paid without a court appearance. The fees shall be collected in the manner in which all other court fees or costs are collected and shall be deposited into the county general fund for payment solely of costs incurred by the sheriff in providing court security or for any other court services deemed necessary by the sheriff to provide for court security.
(Source: P.A. 99-265, eff. 1-1-16.)

(55 ILCS 5/5-1103.1) (from Ch. 34, par. 5-1103.1)
Sec. 5-1103.1. Contract for police protection. In counties having fewer than 1,000,000 inhabitants, the county board may contract, with advice and consent of the sheriff in the county in which the request for contract services is made, based upon a determination of law enforcement needs of the area in which contract services are sought, with one or more incorporated municipalities lying wholly or partly within the county to furnish police protection in the area of the county that is not within the incorporated area of any municipality having a regular police department.
(Source: P.A. 91-633, eff. 12-1-99.)

(55 ILCS 5/5-1104) (from Ch. 34, par. 5-1104)
Sec. 5-1104. Removal of obstructions from streams, lakes, ponds, and other water courses-stream maintenance. The county boards of the several counties in this State which have adopted by ordinance a Storm Water Management Plan may, in their respective counties:
(1) Cause the removal of, in such manner as they may direct, the driftwood and other obstructions from streams, lakes, ponds, natural and other water courses or from the channel, the banks, or within 10 feet inland from the top of the banks thereof;
(2) Provide that streams and other water courses that have been cleared of debris and obstructions will be maintained so that the flow of water will not be further impeded by causing:
(A) The regular removal of accumulations of rocks,

boulders, construction materials, beaver dams, dead or diseased trees, logs, branches, twigs, refuse, wastes, and debris of any kind from the channel, the banks, or within 10 feet inland from the top of the banks of any streams, lakes, ponds, or water courses;

(B) The regular removal of accumulations of rocks,

boulders, construction materials, beaver dams, dead or diseased trees, logs, branches, twigs, vegetation, refuse, wastes, and debris of any kind from the openings of bridges, culverts, sewer outfalls or any other man-made obstruction; and

(C) The regular removal of accumulations of sediment

by dredging or other means;

(3) Provide for any inspection or survey required to clear or maintain any streams, lakes, ponds, or water courses; and
(4) For all of these purposes, after notice in writing to the owner at least 30 days prior thereto, enter upon the lands, streams, lakes, ponds, or waters of any such person, but subject to responsibility for all damages which shall be occasioned thereby.
(Source: P.A. 86-962; 87-847.)

(55 ILCS 5/5-1104.1) (from Ch. 34, par. 5-1104.1)
Sec. 5-1104.1. If a forest preserve district organized under the Downstate Forest Preserve District Act has, either before or after the effective date of this amendatory Act of 1991, adopted a comprehensive policy for the management and maintenance of the streams, lakes, ponds and water courses located on the property owned by the district, the power conferred on a county board under Section 5-1104 shall be exercised in a manner consistent with such comprehensive policy and only pursuant to an intergovernmental agreement between the forest preserve district and the county specifying in detail the respective obligations of the parties.
A county may, either before or after the effective date of this amendatory Act of the 97th General Assembly, enter into an intergovernmental agreement with any forest preserve district within the county that exempts the forest preserve district from compliance with county zoning ordinances.
(Source: P.A. 97-1016, eff. 8-17-12.)

(55 ILCS 5/5-1105) (from Ch. 34, par. 5-1105)
Sec. 5-1105. Lease from public building commission. In addition to all the rights and powers conferred on any county board under this Code or any other Acts, a county board may acquire, under lease or otherwise, any real or personal property for county purposes, the county board in every county shall have the power:
(1) To lease from any Public Building Commission created pursuant to the provisions of the Public Building Commission Act, approved July 5, 1955, as heretofore or hereafter amended, any real or personal property for any of its county purposes, for any period of time not exceeding 30 years.
(2) To pay for the use of the leased property in accordance with the terms of the lease and with the provisions of the Public Building Commission Act, approved July 5, 1955, as heretofore or hereafter amended.
(3) To enter into such lease without making a previous appropriation for the expense thereby incurred, notwithstanding the provisions, if any applicable, in any other Sections of this Code; provided however, that if any county board undertakes to pay all or any part of the costs of operating and maintaining the property of a Public Building Commission as authorized in subparagraph (4) of this Section, such expenses of operation and maintenance shall be included in the annual appropriation ordinance or annual budget, as the case may be, of such county annually during the term of such undertaking.
(4) In addition, any county board may undertake, either in the lease with a Public Building Commission or by separate agreement or contract with a Public Building Commission, to pay all or any part of the costs of maintaining and operating the property of a Public Building Commission for any period of time not exceeding twenty years.
(Source: P.A. 86-962; 86-1028.)

(55 ILCS 5/5-1106) (from Ch. 34, par. 5-1106)
Sec. 5-1106. County offices, equipment and expenditures. It shall be the duty of the county board of each county:
First--To erect or otherwise provide when necessary, and the finances of the county will justify it, and keep in repair, a suitable court house, jail and other necessary county buildings, and to provide proper rooms and offices for the accommodation of the county board, State's attorney, county clerk, county treasurer, recorder and sheriff, and to provide suitable furniture therefor. But in counties not under township organization, no appropriations shall be made for the erection of public buildings, without first submitting the proposition to a vote of the people of the county, and the vote shall be submitted in the same manner and under the same restrictions as provided for in like cases in Section 5-2001; and the votes therefor shall be "For taxation," specifying the object, and those against shall be "Against taxation," specifying the object.
Second--To provide and keep in repair, when the finances of the county permit, suitable fireproof safes or offices for the county clerk, State's attorney, county treasurer, recorder and sheriff.
Third--To provide reasonable and necessary expenses for the use of the county board, county clerk, county treasurer, recorder, sheriff, coroner, State's attorney, superintendent of schools, judges and clerks of courts, and supervisor of assessment.
Fourth--To cause to be published at the close of each annual, regular or special meeting of the board, a brief statement of the proceedings thereof in one or more newspapers published in the county, in which shall be set forth the name of every individual who shall have had any account audited and allowed by the board and the amount of such claim as allowed, and the amount claimed, and also their proceedings upon the equalization of the assessment roll: Provided, that no publication in a newspaper shall be required unless the same can be done without unreasonable expense.
Fifth--To make out at its meeting in September, annually, a full and accurate statement of the receipts and expenditures of the preceding year, which statement shall contain a full and correct description of each item, from whom and on what account received, to whom paid, and on what account expended, together with an accurate statement of the finances of the county at the end of the fiscal year, including all debts and liabilities of every description, and the assets and other means to discharge the same; and within 30 days thereafter to cause the same to be posted up at the court house door, and at 2 other places in the county, and published for one week in some newspaper therein, if there is one, and the same can be done without unreasonable expense.
Sixth--To provide proper rooms and offices, and for the repair thereof, for the accommodation of the circuit court of the county and for the clerks for such court, and to provide suitable furnishings for such rooms and offices, and to furnish fire proof safes, and the repair thereof, for the offices of the clerks of the circuit court of the county. The court rooms and furnishings thereof shall meet with reasonable minimum standards prescribed by the Supreme Court of Illinois. Such standards shall be substantially the same as those generally accepted in court rooms as to general furnishings, arrangement of bench, tables and chairs, cleanliness, convenience to litigants, decorations, lighting and other such matters relating to the physical appearance of the court room.
(Source: P.A. 86-962.)

(55 ILCS 5/5-1106.1)
Sec. 5-1106.1. Public records; Internet access.
(a) Any county may provide Internet access to public records maintained in electronic form. This access shall be provided at no charge to the public. Any county that provides public Internet access to records maintained in electronic form may also enter into a contractual arrangement for the dissemination of the same electronic data in bulk or compiled form.
(b) For the purposes of this Section, "electronic data in bulk form" is defined as all, or a significant subset, of any records to which the public has free Internet access, as is and without modification or compilation; and "electronic data in compiled form" is defined as any records to which the public has free Internet access but that has been specifically selected, aggregated, or manipulated and is not maintained or used in the county's regular course of business.
(c) If, but only if, a county provides free Internet access to public records maintained in electronic form, the county may charge a fee for the dissemination of the electronic data in bulk or compiled form, but the fee may not exceed 110% of the actual cost, if any, of providing the electronic data in bulk or compiled form.
The fee must be paid to the county treasurer and deposited into a fund designated as the County Automation Fund; except that in counties with a population exceeding 3,000,000, the fee shall be paid into a fund designated as the Recorder's Automation Fund.
(d) The county must make available for public inspection and copying an itemization of the actual cost, if any, of providing electronic data in bulk or compiled form, including any and all supporting documents. The county is prohibited from granting to any person or entity, whether by contract, license, or otherwise, the exclusive right to access and disseminate any public record.
(Source: P.A. 93-362, eff. 7-24-03.)

(55 ILCS 5/5-1107) (from Ch. 34, par. 5-1107)
Sec. 5-1107. Rooms for persons reporting for jury duty. In providing the necessary court house facilities as required in Section 5-1106, the county board in any circuit composed of only one county with a population of over 300,000 inhabitants shall also provide a room or rooms large enough to accommodate all who are reporting for jury duty so that such persons shall remain segregated from all others in the court house until the persons so reporting have been assigned to jury duty or have been excused.
(Source: P.A. 86-962.)

(55 ILCS 5/5-1108) (from Ch. 34, par. 5-1108)
Sec. 5-1108. Additional duties of recorder in counties of less than 1,000,000. In counties with a population of less than 1,000,000, the county board, by ordinance or resolution, may authorize the recorder to (a) establish a map making department with sole authority over the preparation, maintenance and designation of all maps required for use by the county, including but not limited to, those maps required for assessment purposes; (b) establish a permanent real estate index number system; or (c) prepare and maintain up-to-date lists of property owners names and addresses.
(Source: P.A. 86-962.)

(55 ILCS 5/5-1109) (from Ch. 34, par. 5-1109)
Sec. 5-1109. Assessment maps in counties of less than 1,000,000. The county board of any county having a population of less than 1,000,000 inhabitants may whenever in the opinion of the board it becomes necessary, retain the services of a surveyor who shall be registered under the provisions of the Illinois Professional Land Surveyor Act of 1989, as amended, or a person experienced in the preparation of assessment maps or plats, to prepare assessment maps or plats of all or any part of the real property in any or all of the townships in such county. Such maps shall show each separately assessed parcel of real estate together with the area thereof. Subdivided property in recorded plats shall be given the same designation as is contained in the plat recorded, except that the surveyor may designate by letter or number any assessed parcel within such recorded plat which cannot be identified without describing it by metes and bounds. Assessed parcels not within recorded plats shall be designated by lot numbers or letters. The county board in each county may make such further regulations concerning this work as are deemed necessary. A copy of the books containing such maps or plats shall be filed with the county assessor or supervisor of assessments, with the recorder and with the county clerk, and a copy of the maps or plats for each township shall be filed with the assessor of such township, all of whom shall maintain and preserve these copies subject to the provisions of the Local Records Act, as amended. Upon the filing of the books as aforesaid, the county clerk, the township or county assessor, the supervisor of assessments, the board of review, and all other persons whose duty it is to assess property within the area covered by the maps, shall, beginning with the next quadrennial assessment year as set forth in Section 9-95 of the Property Tax Code, assess the parcels of land by identifying them in accordance with the description and designation set forth in such assessment map or maps. All maps filed in accordance herewith shall be designated as "Supervisors' Assessment Maps .... Township".
In any county adopting the provisions of this Section, a surveyor, who shall be registered under the provisions of the Illinois Professional Land Surveyor Act of 1989, as amended, or a person experienced in the preparation of assessment maps or plats, shall be retained by the county board and shall prepare supplemental or correction maps showing all changes in assessment descriptions made subsequent to the preceding maps and prior to November 15 of the year preceding each quadrennial assessment year. Supplemental or correction maps shall be prepared only of those pages upon which corrections or changes are to be made and shall conform to the original maps filed except as to such changes. Copies of such supplemental or correction maps or pages, properly indexed and identified, shall be bound in one volume, if practical; shall be filed in the same manner as is herein provided for copies of the original maps; and shall be known as "Supplemental Supervisors' Assessment Maps for the year (insert year)".
The expense of making such maps or plats and copies thereof shall be borne by the county.
(Source: P.A. 91-357, eff. 7-29-99.)

(55 ILCS 5/5-1110) (from Ch. 34, par. 5-1110)
Sec. 5-1110. Contents of building permit. Every county board which issues building or occupancy permits shall forward a copy of the building or occupancy permit to the township assessor and a copy to the county assessor, supervisor of assessments or board of assessors, as the case may be, within 15 days of issuance of the permit. The permit shall show the complete legal description of the area to which the permit pertains; and, if the area has a "property index number", as defined and referred to in Section 9-45 of the Property Tax Code, then there shall be included in the application the index number.
(Source: P.A. 88-670, eff. 12-2-94.)

(55 ILCS 5/5-1111) (from Ch. 34, par. 5-1111)
Sec. 5-1111. Application for building permit. The county board of every county containing 500,000 or more inhabitants which issues building permits shall require each applicant for such a building permit to include, in his application for said building permit, the real estate index number referred to in Section 5-1110 hereof.
(Source: P.A. 86-962.)

(55 ILCS 5/5-1112) (from Ch. 34, par. 5-1112)
Sec. 5-1112. Discontinuance of issuing of building permits. The county board of every county which issues building permits for the construction of buildings may discontinue the issuing of such permits within a prescribed area if it determines the issuing of further building permits would be a danger to health or welfare.
A county board making such a determination must, however, give public notice by one publication in a newspaper having general circulation in its county of its decision to discontinue issuance of building permits in the prescribed area, designating that area and stating the condition or hazard constituting the danger to health or welfare.
(Source: P.A. 86-962.)

(55 ILCS 5/5-1113) (from Ch. 34, par. 5-1113)
Sec. 5-1113. Ordinance and rules to execute powers; limitations on punishments. The county board may pass all ordinances and make all rules and regulations proper or necessary, to carry into effect the powers granted to counties, with such fines or penalties as may be deemed proper except where a specific provision for a fine or penalty is provided by law. No fine or penalty, however, except civil penalties provided for failure to make returns or to pay any taxes levied by the county shall exceed $1,000.
(Source: P.A. 93-290, eff. 1-1-04.)

(55 ILCS 5/5-1114) (from Ch. 34, par. 5-1114)
Sec. 5-1114. Violation of ordinance.
(a) Except as provided in Section 10-302.5 of the Illinois Highway Code or subsection (b) of this Section, in all actions for the violation of any county ordinance, the first process shall be a summons or a warrant. A warrant or summons for the arrest of an accused person may issue from the circuit court upon the affidavit of any person that an ordinance has been violated, and that the person making the complaint has reasonable grounds to believe that the party charged is guilty thereof. Every person arrested upon a warrant or summons shall be taken, without unnecessary delay, before the proper judicial officer for trial.
(b) In the case of a violation of the property maintenance code of the county by a repeat offender, service of process against the owner of the property that is the subject of the violation may be a notice to appear. The notice may be issued by a code enforcement officer of the county where the violation occurred subject to the approval of an ordinance administrator. The notice to appear shall, at a minimum, state the address of the property that is the subject of the code violation, the language and citation of the code provision that was violated, the facts that the violation is based on, the date, time, and location for the appearance by the property owner, and that failure to correct the violation prior to the hearing date may result in a fine. The notice to appear shall be served upon the property owner, either personally, or by delivery confirmation mail and first class mail. The violation notice shall be sent to the address where the violation is observed and to the property owner's address on file with the Supervisor of Assessments office. The county shall simultaneously post the notice on the property where the violation occurred. The date to appear shall be no sooner than 15 days after the notice is served upon the owner. If the owner of the property fails to appear in response to the notice, the Court may issue a warrant or summons in accordance with subsection (a) of this Section. For the purposes of this Section, "repeat offender" means a person who has been found guilty of 2 or more similar violations of a property maintenance code at the same location in a 36-month period.
(Source: P.A. 97-561, eff. 1-1-12.)

(55 ILCS 5/5-1115) (from Ch. 34, par. 5-1115)
Sec. 5-1115. Retail food establishments.
(a) The county board of any county having a population of 2,000,000 or more inhabitants may license and regulate and impose license fees on all retail food establishments in the county except those retail food establishments which are located within any city, village or incorporated town in such county.
(b) The county board of any county having a population of less than 2,000,000 inhabitants and having a health department created under Division 5-25 may license and regulate and impose license fees on all retail food establishments within both the incorporated and unincorporated areas of the county which fall within the jurisdiction of that health department as set forth in Section 5-25008.
(c) The license fees which may be imposed under this Section must be reasonably related to the cost of inspecting and regulating the retail food establishments. License fees for food establishments operated by a unit of local government, school district, or not-for-profit organization may be waived by ordinance of the county board.
(d) A county and a municipality may enter into an intergovernmental agreement that provides for the county's certified local health department to perform any or all inspection functions for the municipality. The municipality must pay the county's reasonable costs. An intergovernmental agreement shall not preclude a municipality from continuing to license retail food establishments within its jurisdiction.
(e) For the purpose of this Section, "retail food establishment" includes a food service establishment, a temporary food service establishment, and a retail food store as defined in the Food Service Sanitation Code, 77 Ill. Adm. Code Part 750, and the Retail Food Store Sanitation Code, 77 Ill. Adm. Code Part 760.
(Source: P.A. 96-749, eff. 1-1-10.)

(55 ILCS 5/5-1116) (from Ch. 34, par. 5-1116)
Sec. 5-1116. Rules and regulations. The county board may pass all ordinances or resolutions and make all rules and regulations proper or necessary to carry into effect the provisions of Section 5-1115 with such fines or penalties not to exceed a Class B misdemeanor.
(Source: P.A. 86-962.)

(55 ILCS 5/5-1117) (from Ch. 34, par. 5-1117)
Sec. 5-1117. Discharge of firearms.
(a) The county board of any county may, by ordinance, regulate or prohibit within unincorporated areas the discharge of firearms in any residential area where such discharge is likely to subject residents or passersby to the risk of injury. However, such an ordinance shall not limit the right to discharge a firearm for the lawful defense of persons or property, or in the course of making a lawful arrest, when such use of force is justified under Article 7 of the Criminal Code of 2012.
(b) For the purposes of this Section, a "residential area" is any area within 300 yards of at least 3 single or multi-family residential structures.
(Source: P.A. 97-1150, eff. 1-25-13.)

(55 ILCS 5/5-1118) (from Ch. 34, par. 5-1118)
Sec. 5-1118. Garbage and debris removal. The county board of any county may provide for the removal of garbage and debris from unincorporated areas of the county if the owner of the property refuses or neglects to remove the garbage and debris and may collect the reasonable costs of removal from the owner. Notice of the county's intention to remove garbage and debris shall be given to the owner or owners of the property by mailing a written copy of the notice to the last known address of each owner or owners at least 15 days before the action is intended to be taken. This cost of removal is a lien upon the real estate affected that is superior to all other liens and encumbrances, except tax liens, if within 60 days after the costs are incurred, the county or person performing the service by authority of the county, in his or its own name, files notice of lien in the office of the recorder in the county in which the real estate is located or files notice of the lien in the office of the Registrar of Titles of the county if the real estate affected is registered under the Registered Titles (Torrens) Act. The notice shall consist of a sworn statement setting out: (1) a description of the real estate sufficient for identification, (2) the amount of money representing the cost and expense incurred or payable for the service, and (3) the date or dates when the costs were incurred by the county.
The lien of the county shall not be valid as to any purchaser whose rights in and to the real estate have arisen after the removal of the garbage and debris and before the filing of the notice. The lien of the county shall not be valid as to any mortgagee, judgment creditor, or other lienor whose rights in and to the real estate arose before the filing of the notice. Upon payment of the removal costs by the property owner or persons interested in the property, the lien shall be released by the county or the person in whose name the lien has been filed, and the release may be filed of record as in the case of filing notice of lien. The lien may be enforced by proceedings to foreclose as in the case of mortgages or mechanics' liens. An action to foreclose this lien shall be commenced within 2 years after the date of filing notice of the lien.
(Source: P.A. 87-939.)

(55 ILCS 5/5-1119)
Sec. 5-1119. Ferries.
(a) The county board in any county that is bordered by the Mississippi River and that has a population in excess of 62,000 but less than 80,000, as determined by the last federal decennial census, shall have the authority to own and operate a ferry, as provided in this Section, in any unincorporated area of that county for the purpose of conveying persons, motor vehicles, and other property across the Mississippi River.
(b) Each county board exercising the powers granted under this Section shall have the following specific powers:
(1) To construct, or to acquire by purchase, lease,

gift, grant, or condemnation, ferries and the necessary land, bridges, and approaches to operate ferries.

(2) To receive State or federal aid or grants to

defray the expenses in purchasing or operating a ferry.

(3) To enter into contracts, not to exceed 10 years

in duration, with a municipality, the federal government, an adjacent state or any of its political subdivisions, or a corporation, firm, or person for the maintenance or operation of the ferry, including the collection of a reasonable toll.

(4) To maintain, regulate, and collect tolls on each

ferry it owns or operates.

(c) The powers granted by this Section are in addition to any other powers granted to a county by law.
(Source: P.A. 88-446.)

(55 ILCS 5/5-1120)
Sec. 5-1120. Juvenile delinquency programs. The corporate authorities of a county may:
(a) Conduct programs and carry on and coordinate

activities for the prevention, reduction, or control of juvenile delinquency within the county;

(b) Cooperate, coordinate, or act jointly with the

State of Illinois or any other county, municipality, or public or private agency in conducting programs and carrying on and coordinating activities for the prevention, reduction, or control of juvenile delinquency, including but not limited to the establishment, support, and maintenance of individual or joint public or private agencies or neighborhood accountability boards to conduct the programs and carry on the activities in cooperation with law enforcement officers through referral of juvenile offenders;

(c) Spend county funds appropriated for the purposes

of this Section; and

(d) Make application for, accept, and use money,

financial grants, or contributions of services from any public or private source made available for the purposes of this Section.

All officials, agencies, and employees of a county that has exercised the authority granted by this Section shall cooperate in so far as possible with the corporate authorities in coordinating and conducting activities and programs to carry out the purposes of this Section.
(Source: P.A. 94-154, eff. 7-8-05.)

(55 ILCS 5/5-1121)
Sec. 5-1121. Demolition, repair, or enclosure.
(a) The county board of each county may demolish, repair, or enclose or cause the demolition, repair, or enclosure of dangerous and unsafe buildings or uncompleted and abandoned buildings within the territory of the county, but outside the territory of any municipality, and may remove or cause the removal of garbage, debris, and other hazardous, noxious, or unhealthy substances or materials from those buildings. If a township within the county makes a formal request to the county board as provided in Section 85-50 of the Township Code that the county board commence specified proceedings under this Section with respect to property located within the township but outside the territory of any municipality, then, at the next regular county board meeting occurring at least 10 days after the formal request is made to the county board, the county board shall either commence the requested proceedings or decline to do so (either formally or by failing to commence the proceedings within 60 days after the request) and shall notify the township board making the request of the county board's decision. In any county having adopted, by referendum or otherwise, a county health department as provided by Division 5-25 of the Counties Code or its predecessor, the county board of any such county may upon a formal request by the city, village, or incorporated town demolish, repair or cause the demolition or repair of dangerous and unsafe buildings or uncompleted and abandoned buildings within the territory of any city, village, or incorporated town having a population of less than 50,000.
The county board shall apply to the circuit court of the county in which the building is located (i) for an order authorizing action to be taken with respect to a building if the owner or owners of the building, including the lien holders of record, after at least 15 days' written notice by mail to do so, have failed to commence proceedings to put the building in a safe condition or to demolish it or (ii) for an order requiring the owner or owners of record to demolish, repair, or enclose the building or to remove garbage, debris, and other hazardous, noxious, or unhealthy substances or materials from the building. It is not a defense to the cause of action that the building is boarded up or otherwise enclosed, although the court may order the defendant to have the building boarded up or otherwise enclosed. Where, upon diligent search, the identity or whereabouts of the owner or owners of the building, including the lien holders of record, is not ascertainable, notice mailed to the person or persons in whose name the real estate was last assessed and the posting of such notice upon the premises sought to be demolished or repaired is sufficient notice under this Section.
The hearing upon the application to the circuit court shall be expedited by the court and shall be given precedence over all other suits.
The cost of the demolition, repair, enclosure, or removal incurred by the county, by an intervenor, or by a lien holder of record, including court costs, attorney's fees, and other costs related to the enforcement of this Section, is recoverable from the owner or owners of the real estate or the previous owner or both if the property was transferred during the 15 day notice period and is a lien on the real estate; the lien is superior to all prior existing liens and encumbrances, except taxes, if, within 180 days after the repair, demolition, enclosure, or removal, the county, the lien holder of record, or the intervenor who incurred the cost and expense shall file a notice of lien for the cost and expense incurred in the office of the recorder in the county in which the real estate is located or in the office of the registrar of titles of the county if the real estate affected is registered under the Registered Titles (Torrens) Act.
The notice must consist of a sworn statement setting out (1) a description of the real estate sufficient for its identification, (2) the amount of money representing the cost and expense incurred, and (3) the date or dates when the cost and expense was incurred by the county, the lien holder of record, or the intervenor. Upon payment of the cost and expense by the owner of or persons interested in the property after the notice of lien has been filed, the lien shall be released by the county, the person in whose name the lien has been filed, or the assignee of the lien, and the release may be filed of record as in the case of filing notice of lien. Unless the lien is enforced under subsection (b), the lien may be enforced by foreclosure proceedings as in the case of mortgage foreclosures under Article XV of the Code of Civil Procedure or mechanics' lien foreclosures. An action to foreclose this lien may be commenced at any time after the date of filing of the notice of lien. The costs of foreclosure incurred by the county, including court costs, reasonable attorney's fees, advances to preserve the property, and other costs related to the enforcement of this subsection, plus statutory interest, are a lien on the real estate and are recoverable by the county from the owner or owners of the real estate.
All liens arising under this subsection (a) shall be assignable. The assignee of the lien shall have the same power to enforce the lien as the assigning party, except that the lien may not be enforced under subsection (b).
If the appropriate official of any county determines that any dangerous and unsafe building or uncompleted and abandoned building within its territory fulfills the requirements for an action by the county under the Abandoned Housing Rehabilitation Act, the county may petition under that Act in a proceeding brought under this subsection.
(b) In any case where a county has obtained a lien under subsection (a), the county may enforce the lien under this subsection (b) in the same proceeding in which the lien is authorized.
A county desiring to enforce a lien under this subsection (b) shall petition the court to retain jurisdiction for foreclosure proceedings under this subsection. Notice of the petition shall be served, by certified or registered mail, on all persons who were served notice under subsection (a). The court shall conduct a hearing on the petition not less than 15 days after the notice is served. If the court determines that the requirements of this subsection (b) have been satisfied, it shall grant the petition and retain jurisdiction over the matter until the foreclosure proceeding is completed. The costs of foreclosure incurred by the county, including court costs, reasonable attorneys' fees, advances to preserve the property, and other costs related to the enforcement of this subsection, plus statutory interest, are a lien on the real estate and are recoverable by the county from the owner or owners of the real estate. If the court denies the petition, the county may enforce the lien in a separate action as provided in subsection (a).
All persons designated in Section 15-1501 of the Code of Civil Procedure as necessary parties in a mortgage foreclosure action shall be joined as parties before issuance of an order of foreclosure. Persons designated in Section 15-1501 of the Code of Civil Procedure as permissible parties may also be joined as parties in the action.
The provisions of Article XV of the Code of Civil Procedure applicable to mortgage foreclosures shall apply to the foreclosure of a lien under this subsection (b), except to the extent that those provisions are inconsistent with this subsection. For purposes of foreclosures of liens under this subsection, however, the redemption period described in subsection (b) of Section 15-1603 of the Code of Civil Procedure shall end 60 days after the date of entry of the order of foreclosure.
(c) In addition to any other remedy provided by law, the county board of any county may petition the circuit court to have property declared abandoned under this subsection (c) if:
(1) the property has been tax delinquent for 2 or

more years or bills for water service for the property have been outstanding for 2 or more years;

(2) the property is unoccupied by persons legally in

possession; and

(3) the property contains a dangerous or unsafe

building.

All persons having an interest of record in the property, including tax purchasers and beneficial owners of any Illinois land trust having title to the property, shall be named as defendants in the petition and shall be served with process. In addition, service shall be had under Section 2-206 of the Code of Civil Procedure as in other cases affecting property.
The county, however, may proceed under this subsection in a proceeding brought under subsection (a). Notice of the petition shall be served by certified or registered mail on all persons who were served notice under subsection (a).
If the county proves that the conditions described in this subsection exist and the owner of record of the property does not enter an appearance in the action, or, if title to the property is held by an Illinois land trust, if neither the owner of record nor the owner of the beneficial interest of the trust enters an appearance, the court shall declare the property abandoned.
If that determination is made, notice shall be sent by certified or registered mail to all persons having an interest of record in the property, including tax purchasers and beneficial owners of any Illinois land trust having title to the property, stating that title to the property will be transferred to the county unless, within 30 days of the notice, the owner of record enters an appearance in the action, or unless any other person having an interest in the property files with the court a request to demolish the dangerous or unsafe building or to put the building in safe condition.
If the owner of record enters an appearance in the action within the 30 day period, the court shall vacate its order declaring the property abandoned. In that case, the county may amend its complaint in order to initiate proceedings under subsection (a).
If a request to demolish or repair the building is filed within the 30 day period, the court shall grant permission to the requesting party to demolish the building within 30 days or to restore the building to safe condition within 60 days after the request is granted. An extension of that period for up to 60 additional days may be given for good cause. If more than one person with an interest in the property files a timely request, preference shall be given to the person with the lien or other interest of the highest priority.
If the requesting party proves to the court that the building has been demolished or put in a safe condition within the period of time granted by the court, the court shall issue a quitclaim judicial deed for the property to the requesting party, conveying only the interest of the owner of record, upon proof of payment to the county of all costs incurred by the county in connection with the action, including but not limited to court costs, attorney's fees, administrative costs, the costs, if any, associated with building enclosure or removal, and receiver's certificates. The interest in the property so conveyed shall be subject to all liens and encumbrances on the property. In addition, if the interest is conveyed to a person holding a certificate of purchase for the property under the Property Tax Code, the conveyance shall be subject to the rights of redemption of all persons entitled to redeem under that Act, including the original owner of record.
If no person with an interest in the property files a timely request or if the requesting party fails to demolish the building or put the building in safe condition within the time specified by the court, the county may petition the court to issue a judicial deed for the property to the county. A conveyance by judicial deed shall operate to extinguish all existing ownership interests in, liens on, and other interest in the property, including tax liens.
(d) Each county may use the provisions of this subsection to expedite the removal of certain buildings that are a continuing hazard to the community in which they are located.
If the official designated to be in charge of enforcing the county's building code determines that a building is open and vacant and an immediate and continuing hazard to the community in which the building is located, then the official shall be authorized to post a notice not less than 2 feet by 2 feet in size on the front of the building. The notice shall be dated as of the date of the posting and shall state that unless the building is demolished, repaired, or enclosed, and unless any garbage, debris, and other hazardous, noxious, or unhealthy substances or materials are removed so that an immediate and continuing hazard to the community no longer exists, then the building may be demolished, repaired, or enclosed, or any garbage, debris, and other hazardous, noxious, or unhealthy substances or materials may be removed, by the county.
Not later than 30 days following the posting of the notice, the county shall do both of the following:
(1) Cause to be sent, by certified mail, return

receipt requested, a notice to all owners of record of the property, the beneficial owners of any Illinois land trust having title to the property, and all lienholders of record in the property, stating the intent of the county to demolish, repair, or enclose the building or remove any garbage, debris, or other hazardous, noxious, or unhealthy substances or materials if that action is not taken by the owner or owners.

(2) Cause to be published, in a newspaper published

or circulated in the county where the building is located, a notice setting forth (i) the permanent tax index number and the address of the building, (ii) a statement that the property is open and vacant and constitutes an immediate and continuing hazard to the community, and (iii) a statement that the county intends to demolish, repair, or enclose the building or remove any garbage, debris, or other hazardous, noxious, or unhealthy substances or materials if the owner or owners or lienholders of record fail to do so. This notice shall be published for 3 consecutive days.

A person objecting to the proposed actions of the county board may file his or her objection in an appropriate form in a court of competent jurisdiction.
If the building is not demolished, repaired, or enclosed, or the garbage, debris, or other hazardous, noxious, or unhealthy substances or materials are not removed, within 30 days of mailing the notice to the owners of record, the beneficial owners of any Illinois land trust having title to the property, and all lienholders of record in the property, or within 30 days of the last day of publication of the notice, whichever is later, the county board shall have the power to demolish, repair, or enclose the building or to remove any garbage, debris, or other hazardous, noxious, or unhealthy substances or materials.
The county may proceed to demolish, repair, or enclose a building or remove any garbage, debris, or other hazardous, noxious, or unhealthy substances or materials under this subsection within a 120-day period following the date of the mailing of the notice if the appropriate official determines that the demolition, repair, enclosure, or removal of any garbage, debris, or other hazardous, noxious, or unhealthy substances or materials is necessary to remedy the immediate and continuing hazard. If, however, before the county proceeds with any of the actions authorized by this subsection, any person has sought a hearing under this subsection before a court and has served a copy of the complaint on the chief executive officer of the county, then the county shall not proceed with the demolition, repair, enclosure, or removal of garbage, debris, or other substances until the court determines that that action is necessary to remedy the hazard and issues an order authorizing the county to do so.
Following the demolition, repair, or enclosure of a building, or the removal of garbage, debris, or other hazardous, noxious, or unhealthy substances or materials under this subsection, the county may file a notice of lien against the real estate for the cost of the demolition, repair, enclosure, or removal within 180 days after the repair, demolition, enclosure, or removal occurred, for the cost and expense incurred, in the office of the recorder in the county in which the real estate is located or in the office of the registrar of titles of the county if the real estate affected is registered under the Registered Titles (Torrens) Act. The notice of lien shall consist of a sworn statement setting forth (i) a description of the real estate, such as the address or other description of the property, sufficient for its identification; (ii) the expenses incurred by the county in undertaking the remedial actions authorized under this subsection; (iii) the date or dates the expenses were incurred by the county; (iv) a statement by the official responsible for enforcing the building code that the building was open and vacant and constituted an immediate and continuing hazard to the community; (v) a statement by the official that the required sign was posted on the building, that notice was sent by certified mail to the owners of record, and that notice was published in accordance with this subsection; and (vi) a statement as to when and where the notice was published. The lien authorized by this subsection may thereafter be released or enforced by the county as provided in subsection (a).
(e) In any case where a county has obtained a lien under subsection (a), the county may also bring an action for a money judgment against the owner or owners of the real estate in the amount of the lien in the same manner as provided for bringing causes of action in Article II of the Code of Civil Procedure and, upon obtaining a judgment, file a judgment lien against all of the real estate of the owner or owners and enforce that lien as provided for in Article XII of the Code of Civil Procedure.
(Source: P.A. 97-549, eff. 8-25-11; 98-138, eff. 8-2-13.)

(55 ILCS 5/5-1122)
Sec. 5-1122. Check cashing and automatic teller machine services. The county board may enter into written agreements with financial institutions for the placement of check cashing or automatic teller machine services, or both, at any county office buildings, including courthouses. The county board shall establish procedures for the competitive selection of financial institutions to provide the services authorized under this Section.
The agreements with the financial institutions shall establish the amount of compensation to be paid by the financial institution. The financial institution shall pay the compensation to the County Treasurer in accordance with the terms of the agreement.
This Section does not apply to a county office building in which a currency exchange or a credit union located in the building is providing financial services on the effective date of this amendatory Act of 1996.
(Source: P.A. 89-585, eff. 1-1-97.)

(55 ILCS 5/5-1123)
Sec. 5-1123. Builder or developer cash bond or other surety.
(a) A county may not require a cash bond, irrevocable letter of credit, surety bond, or letter of commitment issued by a bank, savings and loan association, surety, or insurance company from a builder or developer to guarantee completion of a project improvement when the builder or developer has filed with the county clerk a current, irrevocable letter of credit, surety bond, or letter of commitment, issued by a bank, savings and loan association, surety, or insurance company, deemed good and sufficient by the county accepting such security, in an amount equal to or greater than 110% of the amount of the bid on each project improvement. A builder or developer has the option to utilize a cash bond, irrevocable letter of credit, surety bond, or letter of commitment issued by a bank, savings and loan association, surety, or insurance company, deemed good and sufficient by the county, to satisfy any cash bond requirement established by a county. The county must approve and deem a surety or insurance company good and sufficient for the purposes set forth in this Section if the surety or insurance company is authorized by the Illinois Department of Insurance to sell and issue sureties in the State of Illinois.
(b) If a county receives a cash bond, irrevocable letter of credit, or surety bond from a builder or developer to guarantee completion of a project improvement, the county shall (i) register the bond under the address of the project and the construction permit number and (ii) give the builder or developer a receipt for the bond. The county shall establish and maintain a separate account for all cash bonds received from builders and developers to guarantee completion of a project improvement.
(c) The county shall refund a cash bond to a builder or developer, or release the irrevocable letter of credit or surety bond, within 60 days after the builder or developer notifies the county in writing of the completion of the project improvement for which the bond was required. For these purposes, "completion" means that the county has determined that the project improvement for which the bond was required is complete or a licensed engineer or licensed architect has certified to the builder or developer and the county that the project improvement has been completed to the applicable codes and ordinances. The county shall pay interest to the builder or developer, beginning 60 days after the builder or developer notifies the county in writing of the completion of the project improvement, on any bond not refunded to a builder or developer, at the rate of 1% per month.
(d) A home rule county may not require or maintain cash bonds, irrevocable letters of credit, surety bonds, or other adequate securities from builders or developers in a manner inconsistent with this Section. This Section supersedes and controls over other provisions of this Code as they apply to and guarantee completion of a project improvement that is required by the county. This Section is a denial and limitation under subsection (i) of Section 6 of Article VII of the Illinois Constitution on the concurrent exercise by a home rule county of powers and functions exercised by the State.
(Source: P.A. 96-1000, eff. 7-2-10.)

(55 ILCS 5/5-1124)
Sec. 5-1124. Second-hand and junk stores.
(a) The county board of a county may:
(1) License, locate, and regulate all places of

business of dealers in junk, rags, and any second-hand article whatsoever.

(2) Forbid any person or entity licensed or regulated

under this Section from purchasing or receiving from minors, without the written consent of their parents or guardians, any article whatsoever.

(3) Impose the licensing and regulation of such

dealers as additional duties pursuant to Section 5-1087 of this Code.

(b) Nothing in this Section shall apply to a licensee of the Secretary of State under Chapter 5 of the Illinois Vehicle Code or to an insurer or self-insurer of motor vehicles.
(Source: P.A. 90-517, eff. 8-22-97.)

(55 ILCS 5/5-1125)
Sec. 5-1125. Establishment of county university center. Pursuant to a plan approved by the Illinois Board of Higher Education, any county may make appropriations from the county treasury and may transfer moneys to a not-for-profit corporation recognized by the General Assembly pursuant to Section 5 of the Higher Education Cooperation Act. The moneys may be expended by the recognized not-for-profit corporation for the purpose of facilitating the purchase of land and the erection or renovation of buildings for a county university center.
(Source: P.A. 91-398, eff. 1-1-00.)

(55 ILCS 5/5-1126)
Sec. 5-1126. A county board may license or regulate any business operating as a public accommodation that is located in an unincorporated area of the county, that permits the consumption of alcoholic liquor on the business premises, and that is not licensed under the Liquor Control Act of 1934. For purposes of this Section, "public accommodation" means a refreshment, entertainment, or recreation facility of any kind, whether licensed or not, whose goods, services, facilities, privileges, or advantages are extended, offered, sold, or otherwise made available to the public.
(Source: P.A. 92-696, eff. 7-19-02.)

(55 ILCS 5/5-1127)
Sec. 5-1127. HazMat and technical rescue teams.
(a) The county board of any county may, by ordinance, authorize a HazMat team to provide emergency response to chemical and biological terrorism, radiological emergencies, hazardous material spills, releases, or fires, or other contamination events. The county board may make reasonable appropriations from the county treasury to fund and encourage the formation and operation of a Hazmat team. The ordinance may provide for benefits to be paid by the county if a team member suffers disease, injury, or death in the line of duty. A HazMat team authorized under this subsection may be a not-for-profit organization exempt from federal income taxes under Section 501(c)(3) of the Internal Revenue Code.
(b) The county board of any county may, by ordinance, authorize a technical rescue team to provide emergency response to building collapse, high angle rescue, and other technical and specialized rescue emergencies. The county board may make reasonable appropriations from the county treasury to fund and encourage the formation and operation of a technical rescue team. The ordinance may provide for benefits to be paid by the county if a team member suffers disease, injury, or death in the line of duty. A technical rescue team authorized under this subsection may be a not-for-profit organization exempt from federal income taxes under Section 501(c)(3) of the Internal Revenue Code.
(Source: P.A. 94-334, eff. 1-1-06.)

(55 ILCS 5/5-1128)
Sec. 5-1128. Eminent domain. Notwithstanding any other provision of this Code, any power granted under this Code to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(55 ILCS 5/5-1129)
Sec. 5-1129. Annexation agreements. The county board of a county referenced in subsection (c) of Section 11-15.1-2.1 of the Illinois Municipal Code may, in accordance with subsection (c) of Section 11-15.1-2.1 of the Illinois Municipal Code, retain jurisdiction over land that is the subject of an annexation agreement and is located more than 1.5 miles from the corporate boundaries of the municipality.
(Source: P.A. 95-175, eff. 1-1-08; 96-328, eff. 8-11-09.)

(55 ILCS 5/5-1130)
Sec. 5-1130. Leases of equipment and machinery. The county board of each county may, upon the affirmative vote of two-thirds of its members, enter into one or more leases for a period of not to exceed 5 years for computer equipment, data processing machinery, and software, as may be required for its corporate purposes.
(Source: P.A. 95-810, eff. 1-1-09; 96-328, eff. 8-11-09.)

(55 ILCS 5/5-1131)
Sec. 5-1131. Americans with Disabilities Act coordinator; posting and publication.
(a) Within 90 days after the effective date of this amendatory Act of the 96th General Assembly, each county that maintains a website must post on the county's website the following information:
(1) the name, office address, and telephone number of

the Americans with Disabilities Act coordinator, if any, employed by the county; and

(2) the grievance procedures, if any, adopted by the

county to resolve complaints alleging a violation of Title II of the Americans with Disabilities Act.

(b) If a county does not maintain a website, then the county must, within 90 days after the effective date of this amendatory Act of the 96th General Assembly, and at least once every other year thereafter, publish in either a newspaper of general circulation within the county or a newsletter published by the county and mailed to county residents the information required in item (1) of subsection (a) and either the information required in item (2) of subsection (a) or instructions for obtaining such information from the county.
(c) No home rule county may adopt posting or publication requirements that are less restrictive than this Section. This Section is a limitation under subsection (i) of Section 6 of Article VII of the Illinois Constitution on the concurrent exercise by home rule units of powers and functions exercised by the State.
(Source: P.A. 96-650, eff. 1-1-10.)

(55 ILCS 5/5-1132)
Sec. 5-1132. Contractual assessments; renewable energy sources. A county may enter into voluntary agreements with the owners of property within the unincorporated areas of the county to provide for contractual assessments to finance the installation of distributed generation renewable energy sources or energy efficiency improvements that are permanently fixed to real property.
(Source: P.A. 96-1032, eff. 7-14-10.)

(55 ILCS 5/5-1133)
Sec. 5-1133. Counties of greater than 300,000 but less than 2,000,000; reporting of information; code of conduct for county appointees.
(a) A county board in a county with a population greater than 300,000 but less than 2,000,000 may by ordinance require any unit of local government or agency to which the county board chairman or county executive nominates and the county board confirms a majority of member appointments to provide the county with detailed information, including, but not limited to, the unit's or agency's finances, budget, contracts, employment, and ethics policies, in the manner and with the frequency specified by the ordinance. The ordinance may require the unit of local government or agency to immediately disclose to the county any internal or external findings of non-compliance with any law or regulation involving the unit of local government or agency and its personnel.
(b) Notwithstanding any provision of law to the contrary, a county board may by ordinance adopt a code of conduct regarding the fiscal responsibility and procurement authority, as required by State law, local ordinance, or county board policy, as well as the accountability, transparency, and ethical conduct of county appointees, in addition to those requirements mandated by law for and applicable to the appointees to any unit of local government, agency, or commission for which the county board chairman, county executive, or county board serves as the appointing authority. The ordinance may provide that good cause for removing an appointee is established when an appointee violates the code of conduct. Appointees appointed by a county board chairman or county executive, with or without the consent of the county board, may be removed from office for violating the code of conduct by the county board chairman or county executive with concurrence by a 2/3 majority vote of the county board. The appointee shall be provided reasonable notice of the violation and a hearing before the county board or its designee prior to the vote. Appointees appointed by the county board may be removed by a 2/3 majority vote of the county board for violating the code of conduct after providing the appointee with reasonable notice of the violation and a hearing before the county board or its designee.
(c) The provisions of this Section do not apply to the removal of county superintendent of highways or county engineer as provided under Section 5-203 of the Illinois Highway Code.
(Source: P.A. 97-84, eff. 7-6-11; 98-779, eff. 1-1-15.)

(55 ILCS 5/5-1134)
Sec. 5-1134. Project labor agreements.
(a) Any sports, arts, or entertainment facilities that receive revenue from a tax imposed under subsection (b) of Section 5-1030 of this Code shall be considered to be public works within the meaning of the Prevailing Wage Act. The county authorities responsible for the construction, renovation, modification, or alteration of the sports, arts, or entertainment facilities shall enter into project labor agreements with labor organizations as defined in the National Labor Relations Act to assure that no labor dispute interrupts or interferes with the construction, renovation, modification, or alteration of the projects.
(b) The project labor agreements must include the following:
(1) provisions establishing the minimum hourly wage

for each class of labor organization employees;

(2) provisions establishing the benefits and other

compensation for such class of labor organization; and

(3) provisions establishing that no strike or

disputes will be engaged in by the labor organization employees.

The county, taxing bodies, municipalities, and the labor organizations shall have the authority to include other terms and conditions as they deem necessary.
(c) The project labor agreement shall be filed with the Director of the Illinois Department of Labor in accordance with procedures established by the Department. At a minimum, the project labor agreement must provide the names, addresses, and occupations of the owner of the facilities and the individuals representing the labor organization employees participating in the project labor agreement. The agreement must also specify the terms and conditions required in subsection (b) of this Section.
(d) In any agreement for the construction or rehabilitation of a facility using revenue generated under subsection (b) of Section 5-1030 of this Code, in connection with the prequalification of general contractors for construction or rehabilitation of the facility, it shall be required that a commitment will be submitted detailing how the general contractor will expend 15% or more of the aggregate dollar value of the project as a whole with one or more minority-owned businesses, women-owned businesses, or businesses owned by a person with a disability, as these terms are defined in Section 2 of the Business Enterprise for Minorities, Women, and Persons with Disabilities Act.
(Source: P.A. 100-391, eff. 8-25-17.)

(55 ILCS 5/5-1135)
Sec. 5-1135. Borrowing from financial institutions. The county board of a county may borrow money for any corporate purpose from any bank or other financial institution provided such money shall be repaid within 2 years from the time the money is borrowed. The county board chairman or county executive, as the case may be, shall execute a promissory note or similar debt instrument, but not a bond, to evidence the indebtedness incurred by the borrowing. The obligation to make the payments due under the promissory note or other debt instrument shall be a lawful direct general obligation of the county payable from the general funds of the county and such other sources of payment as are otherwise lawfully available. The promissory note or other debt instrument shall be authorized by an ordinance passed by the county board and shall be valid whether or not an appropriation with respect to that ordinance is included in any annual or supplemental appropriation adopted by the county board. The indebtedness incurred under this Section, when aggregated with the existing indebtedness of the county, may not exceed any debt limitation otherwise provided for by law. "Financial institution" means any bank subject to the Illinois Banking Act, any savings and loan association subject to the Illinois Savings and Loan Act of 1985, any savings bank subject to the Savings Bank Act, any credit union subject to the Illinois Credit Union Act, and any federally chartered commercial bank, savings and loan association, savings bank, or credit union organized and operated in this State pursuant to the laws of the United States.
(Source: P.A. 98-525, eff. 8-23-13; 98-756, eff. 7-16-14.)

(55 ILCS 5/5-1136)
Sec. 5-1136. Quotas prohibited. A county may not require a law enforcement officer to issue a specific number of citations within a designated period of time. This prohibition shall not affect the conditions of any federal or State grants or funds awarded to the county and used to fund traffic enforcement programs.
A county may not, for purposes of evaluating a law enforcement officer's job performance, compare the number of citations issued by the law enforcement officer to the number of citations issued by any other law enforcement officer who has similar job duties. Nothing in this Section shall prohibit a county from evaluating a law enforcement officer based on the law enforcement officer's points of contact.
For the purposes of this Section:
(1) "Points of contact" means any quantifiable

contact made in the furtherance of the law enforcement officer's duties, including, but not limited to, the number of traffic stops completed, arrests, written warnings, and crime prevention measures. Points of contact shall not include either the issuance of citations or the number of citations issued by a law enforcement officer.

(2) "Law enforcement officer" includes any sheriff,

undersheriff, deputy sheriff, county police officer, or other person employed by the county as a peace officer.

A home rule unit may not establish requirements for or assess the performance of law enforcement officers in a manner inconsistent with this Section. This Section is a denial and limitation of home rule powers and functions under subsection (g) of Section 6 of Article VII of the Illinois Constitution.
(Source: P.A. 98-650, eff. 1-1-15.)

(55 ILCS 5/5-1182)
Sec. 5-1182. Charitable organizations; solicitation.
(a) No county may prohibit a charitable organization, as defined in Section 2 of the Charitable Games Act, from soliciting for charitable purposes, including solicitations taking place on public roadways from passing motorists, if all of the following requirements are met.
(1) The persons to be engaged in the solicitation are

law enforcement personnel, firefighters, or other persons employed to protect the public safety of a local agency, and those persons are soliciting solely in an area that is within the service area of that local agency.

(2) The charitable organization files an application

with the county having jurisdiction over the location or locations where the solicitation is to occur. The applications shall be filed not later than 10 business days before the date that the solicitation is to begin and shall include all of the following:

(A) The date or dates and times of day when the

solicitation is to occur.

(B) The location or locations where the

solicitation is to occur along with a list of 3 alternate locations listed in order of preference.

(C) The manner and conditions under which the

solicitation is to occur.

(D) Proof of a valid liability insurance policy

in the amount of at least $1,000,000 insuring the charity or local agency against bodily injury and property damage arising out of or in connection with the solicitation.

The county shall approve the application within 5 business days after the filing date of the application, but may impose reasonable conditions in writing that are consistent with the intent of this Section and are based on articulated public safety concerns. If the county determines that the applicant's location cannot be permitted due to significant safety concerns, such as high traffic volumes, poor geometrics, construction, maintenance operations, or past accident history, then the county may deny the application for that location and must approve one of the 3 alternate locations following the order of preference submitted by the applicant on the alternate location list. By acting under this Section, a local agency does not waive or limit any immunity from liability provided by any other provision of law.
(b) For purposes of this Section, "local agency" means a county, special district, fire district, joint powers of authority, or other political subdivision of the State of Illinois.
(c) A home rule unit may not regulate a charitable organization in a manner that is inconsistent with this Section. This Section is a limitation under subsection (i) of Section 6 of Article VII of the Illinois Constitution on the concurrent exercise by home rule units of powers and functions exercised by the State.
(Source: P.A. 97-692, eff. 6-15-12; 98-134, eff. 8-2-13.)

(55 ILCS 5/5-1183)
Sec. 5-1183. Household goods recycling bins.
(a) Notwithstanding any other provision of law, any county may by ordinance require that all household goods recycling bins have a permanent, written, printed label affixed to the bin that is prominently displayed and includes the following: (1) the name, address, and contact information of the person or entity owning, operating, or maintaining that bin; and (2) whether the person or entity owning, operating, or maintaining the bin is a not for profit entity or a for profit entity.
(b) As used in this Section:
"Household goods recycling bin" or "bin" means a

container or receptacle held out to the public as a place for people to discard clothes, shoes, books, and other recyclable items until they are taken away for resale, re-use, recycling, or redistribution by the person or entity that owns, operates, or maintains the bin.

"Not for profit entity" means an entity that is

officially recognized by the United States Internal Revenue Service as a tax-exempt entity described in Section 501(c)(3) of the Internal Revenue Code of 1986 (or any successor provision of federal tax law).

(Source: P.A. 98-1116, eff. 1-1-15.)

(55 ILCS 5/Div. 5-2 heading)

(55 ILCS 5/5-2001) (from Ch. 34, par. 5-2001)
Sec. 5-2001. Raising tax in addition to statutory limit. Whenever the county board deems it necessary to assess taxes the aggregate of which exceeds the taxes which are authorized to be levied without a vote of the people as provided in Section 5-1024, the county board may, by an order entered of record, set forth substantially the amount of such excess required, the purpose for which the same will be required, and, if for a limited time, the number of years such excess will be required to be levied, and if for the payment of interest or principal, or both, upon bonds shall, in a general way designate the bonds and specify the number of years such excess will be required to be levied, and provide for the submission of the question of assessing the additional rate required to a vote of the people of the county at the next election for county officers held in such county after the adoption of the resolution. The board shall certify the resolution and the proposition to the proper election officials who shall submit the proposition at such general election in accordance with the general election law. The proposition shall be substantially in the following form: "For additional tax in excess of statutory limit of ....% of valuation", and "Against additional tax in excess of the statutory limit of ....% of valuation". If a majority of the votes cast upon the question are for the additional tax, then the county board shall have the power to cause such additional tax to be levied and collected in accordance with the terms of such resolution, and the money so collected shall be kept as a separate fund and disbursed only for the purpose for which the same was raised.
Provided, any surplus that may remain after the payment of all demands against said fund, may be used for other purposes.
(Source: P.A. 86-962.)

(55 ILCS 5/5-2002) (from Ch. 34, par. 5-2002)
Sec. 5-2002. Raising tax in addition to constitutional limit. Whenever the county board shall deem it necessary to assess taxes the aggregate of which shall exceed the constitutional limit of 75¢ per $100 valuation of the property of the county, the county board may, by an order entered of record, set forth substantially the amount of such excess required, the purpose for which the same shall be required, and, if for a limited time, the number of years such excess shall be required to be levied, and if for the payment of principal or interest, or both, upon bonds, shall, in a general way, designate the bonds, and provide for the submission of the question of assessing the additional rate in excess of the constitutional limit of 75¢ per $100 valuation of the property of the county to a vote of the people at any election held in such county. The board shall certify the question to the proper election officials, who shall submit the question at an election in accordance with the general election law.
In addition to the requirements of the general election law, it shall be the duty of the county clerk in his election notice to give notice to the voters of the county that the additional tax is in excess of the constitutional limitation of 75¢ per $100 valuation, setting forth substantially the amount of such excess to be required, the number of years such expense shall be required to be levied, and the purpose for which the tax is to be levied, with such particularity that the tax payer may know what expenditure the tax is intended to cover. The proposition shall be "For additional tax in excess of constitutional limit of 75¢ per $100 valuation," and "Against additional tax in excess of constitutional limit of 75¢ per $100 valuation." If the vote on the proposition receives a majority of all voters voting at the election at which such proposition is submitted, the county board shall have the power to cause additional tax to be levied and collected in accordance with the terms of such resolution, and the moneys so collected shall be kept as a separate fund and disbursed only for the purpose for which the same was raised.
Provided, any surplus that may remain after the payment of all demands against said fund, may be used for other purposes.
(Source: P.A. 86-962.)

(55 ILCS 5/5-2003) (from Ch. 34, par. 5-2003)
Sec. 5-2003. Duration of excess levy; submission to vote of question of discontinuing additional tax. In the event an excess tax has been voted as provided by Section 5-2001 and the order of the county board shall not have limited the time such excess will be required to be levied, the county board may thereafter levy such excess tax until such authority is revoked in manner hereinafter provided. However, no tax so voted for the payment of interest or principal or both of any bonds shall be discontinued by virtue of any of the provisions of this Division. The authority to levy such excess tax (except taxes to pay bonds) may be discontinued in the following manner: The County board may, by an order entered of record, and shall, by an order entered of record whenever five hundred legal voters of the County present petition to it asking that said excess tax be discontinued, provide for the submission of the question of discontinuing the additional tax at the next general election held in such county after the adoption of the resolution. The board shall certify the resolution and the question to the proper election officials, who shall submit the question at such election in accordance with the general election law. The proposition shall be in substantially the following form: "For discontinuing additional tax in excess of statutory limit of.... cents per $100 valuation" and "Against discontinuing additional tax in excess of statutory limit of.... cents per $100 valuation." The votes shall be canvassed and returned the same as those for county officers, and if a majority of the votes cast upon the question are for the discontinuing of the additional tax, then such additional tax shall not be levied thereafter.
(Source: P.A. 86-962.)

(55 ILCS 5/5-2004) (from Ch. 34, par. 5-2004)
Sec. 5-2004. Revocation of authority to levy excess tax; submission to vote. In the event an excess tax has been voted as provided by Section 5-2002 and the order of the county board shall not have limited the time such excess will be required to be levied, the county board may thereafter levy such excess tax until such authority is revoked in manner hereinafter provided. However, no tax so voted for the payment of interest or principal or both of any bonds shall be discontinued by virtue of any of the provisions of this Division. The authority to levy such excess tax (except taxes to pay bonds) may be discontinued in the following manner: The county board may, by an order entered of record, and shall, by an order entered of record whenever 500 legal voters of the County present a petition to it asking that said excess tax be discontinued, provide for the submission of the question of discontinuing the additional tax at any regular election held in such county, after the adoption of the resolution. The board shall certify the resolution and the question to the proper election officials, who shall submit the question at a referendum in accordance with the general election law. The question shall be in substantially the following form: "For discontinuing additional tax in excess of constitutional limit of 75¢ per $100 valuation" and "Against discontinuing additional tax in excess of constitutional limit of 75¢ per $100 valuation." If the vote on the proposition receives a majority of all voters voting on the referendum such additional tax shall not be levied thereafter.
(Source: P.A. 86-962.)

(55 ILCS 5/5-2005) (from Ch. 34, par. 5-2005)
Sec. 5-2005. Inclusion of question of issuing bonds and raising tax. If it shall be deemed necessary to submit to a vote of the people at the same election, the question of issuing bonds and the raising of such additional tax, either in excess of the statutory or constitutional limit, the same may be included in one referendum, and in that case the question shall be in substantially the following form: "For bonds and additional tax in excess of statutory limit" or "For bonds and additional tax in excess of constitutional limit of 75¢ per $100 valuation," and "Against bonds and additional tax in excess of statutory limit" or "Against bonds and additional tax in excess of constitutional limit of 75¢ per $100 valuation."
(Source: P.A. 86-962.)

(55 ILCS 5/5-2006) (from Ch. 34, par. 5-2006)
Sec. 5-2006. Tax for veterans assistance commission. The county board of each county having a population of less than 3 million in which there is a Veterans Assistance Commission as provided in Section 9 of the Military Veterans Assistance Act may levy a tax of not to exceed .03% of the assessed value annually on all taxable property of the county, for the purpose of providing assistance to military veterans and their families pursuant to such Act. Whenever not less than 10% of the electors of the county petition the county board to levy the tax at not to exceed .04% of the assessed value, the county board shall certify the proposition to the proper election officials who shall submit the proposition at the next general election in accordance with the general election law. If a majority of the electors vote in favor of the proposition, the county board may, annually, levy the tax as authorized. The proceeds of any tax so levied shall be used exclusively for the assistance purposes authorized thereunder, and a portion thereof may be expended for the salaries or expenses of any officers or employees of the Veterans Assistance Commission or for any other expenses incident to the administration of such assistance.
The tax shall be in addition to all other taxes which the county is authorized to levy on the aggregate valuation of the property within the county and shall not be included in any tax limitation of the rate upon which taxes are required to be extended, but shall be excluded therefrom and in addition thereto. The tax shall be levied and collected in like manner as the general taxes of the county, and, when collected, shall be paid into a special fund in the county treasury and used only as herein authorized.
The limitations on tax rates herein provided may be increased or decreased under the referendum provisions of the General Revenue Law of Illinois.
If a county has levied the tax herein authorized or otherwise meets the conditions set out in Section 12-21.13 of "the Illinois Public Aid Code", to qualify for State funds to supplement local funds for public purposes under Articles VI and VII of that Code and otherwise meets the conditions set out in Article XII of that Code for receipt of State aid, the Illinois Department of Human Services shall allocate and pay to the county such additional sums as it determines to be necessary to meet the needs of assistance to military veterans and their families in the county and expenses incident to the administration of such assistance.
(Source: P.A. 89-507, eff. 7-1-97.)

(55 ILCS 5/5-2007) (from Ch. 34, par. 5-2007)
Sec. 5-2007. Election; form of proposition; validation. Where, in any county prior to March 13, 1961, a majority of the legal voters voting on the proposition to issue county bonds and voting to levy an additional annual tax for the payment thereof in excess of the statutory limit of 12 1/2¢ per $100 valuation of taxable property and in excess of all taxes levied by said county for general county purposes without a referendum and in addition to and in excess of all other taxes authorized or permitted to be levied by said county within the constitutional limit of 75¢ per $100 valuation of taxable property in said county, have voted for bonds and additional tax in excess of statutory limit of 12 1/2¢ per $100 valuation at a referendum and held for such purpose, and notice of such election contained a statement of the proposition to be voted upon, and the proposition was substantially in the form as set out by statute, such referendum is hereby validated in all respects, notwithstanding that the proposition stated the statutory limit of 12 1/2¢ per $100 valuation instead of such statutory limit as reduced by the applicable provisions of the General Revenue Law of Illinois.
(Source: P.A. 86-962.)

(55 ILCS 5/Div. 5-3 heading)

(55 ILCS 5/5-3001) (from Ch. 34, par. 5-3001)
Sec. 5-3001. Deeds and conveyances; validation. All deeds, grants and conveyances heretofore made, and duly acknowledged and recorded as other deeds, conveying any lands, tenements or hereditaments to any county or to the inhabitants of any county, or to the county commissioners, county board, or to the governor, or any other officer or person or persons, by whatever form of conveyance, for the use and benefit of any county, shall be good and valid, to all intents and purposes, to vest in such county, in fee simple, or otherwise, all such right, title, interest an estate as the grantor or grantors in any such deed or conveyance had, at the time of the execution thereof, in the land conveyed and intended thereby to be conveyed.
(Source: P.A. 86-962.)

(55 ILCS 5/5-3002) (from Ch. 34, par. 5-3002)
Sec. 5-3002. Contractual rights of county; suits. All notes, bonds, bills, contracts, covenants, agreements or writings, made or to be made, whereby any person is or shall be bound to the People of the State of Illinois, or to any county or the inhabitants thereof, or to the county commissioners, or the county board, or to the governor, or any other officer or person, in whatever form, for the payment of money, or any debt or duty, or the performance of any matter or thing to or for the use of any county, shall be as valid and effectual, to all intents and purposes, to vest in such county all the rights, interest and actions which would be vested in any individual, if any such contract had been made directly to him. Suits may be commenced, sued and prosecuted thereon in the name of the county, as is provided herein, or in the name of the officer or person to whom they are made, to the use of the county, as fully and effectually, to all intents and purposes, as any person may or can upon like notes, bills, bonds, contracts, agreements or writings made to him.
(Source: P.A. 86-962.)

(55 ILCS 5/Div. 5-4 heading)

(55 ILCS 5/5-4001) (from Ch. 34, par. 5-4001)
Sec. 5-4001. Contracts with municipality. In any county of 500,000 population or over having a public building or buildings owned by said county, adjacent or contiguous to a public building or buildings belonging to any municipality within such county, such county and municipal corporation may contract with each other, and they are hereby empowered to sell and deliver, one to the other, heat or electricity from the plant or plants located in the building or buildings of one for use in such building or buildings of the other, and it shall not be necessary to advertise for bids before entering into contracts hereunder: Provided, however, that a saving over previous expenditures must thereby be secured to either or both.
(Source: P.A. 86-962.)

(55 ILCS 5/Div. 5-5 heading)

(55 ILCS 5/5-5001) (from Ch. 34, par. 5-5001)
Sec. 5-5001. Police protection in townships outside incorporated municipalities. The county board of any county may contract, with advice and consent of the sheriff in the county in which the request for contract services is made, based upon a determination of law enforcement needs of the area in which contract services are sought, with any township in the county to furnish police protection outside of any incorporated municipality in the township.
(Source: P.A. 91-633, eff. 12-1-99.)

(55 ILCS 5/Div. 5-6 heading)

(55 ILCS 5/5-6001) (from Ch. 34, par. 5-6001)
Sec. 5-6001. Definitions. As used in the text of this Division, the following terms shall have the meanings indicated as follows, unless the context otherwise requires:
"Code" shall mean and include any published compilation of rules and regulations which have been prepared by various technical trade or service associations and shall include specifically, but shall not be limited to, building codes; plumbing codes; electrical wiring codes; fire prevention codes; codes for the slaughtering, processing, and selling of meats and meat products for human consumption; codes for the production, pasteurizing and sale of milk and milk products, together with any other code which embraces rules and regulations pertinent to a subject which is a proper county legislative matter;
"Public record" shall mean and include any county, state, or federal statute, rule, or regulation adopted prior to the exercise by any county of the authority to incorporate by reference herein granted; provided, however, that this definition shall not include the county ordinances or resolutions, rules or regulations of any county except those of the county which is exercising the right to incorporate by reference, nor shall this definition include the state laws, rules, or regulations of any state other than the State of Illinois;
"Published" shall mean printed, lithographed, multigraphed, mimeographed, or otherwise reproduced.
(Source: P.A. 86-962.)

(55 ILCS 5/5-6002) (from Ch. 34, par. 5-6002)
Sec. 5-6002. Adoption of codes and public records by reference. Any county is authorized to adopt by reference the provisions of any code or portions of any code as herein defined, without setting forth the provisions of such codes in full, provided that at least 3 copies of such code which is incorporated or adopted by reference are filed in the office of the county clerk and there kept available for public use, inspection, and examination. Any county is likewise authorized and empowered to adopt by reference the provisions of any public records, provided, likewise, that 3 copies of such public record are kept on file in the office of the county clerk as provided above for codes. The filing requirement herein prescribed shall not be deemed to be complied with unless the required copies of such code or public record are filed with the county clerk for a period of 15 days prior to adoption of the ordinance or resolution which incorporates such code or public record by reference.
(Source: P.A. 86-962.)

(55 ILCS 5/5-6003) (from Ch. 34, par. 5-6003)
Sec. 5-6003. Publication of adopting ordinance or resolution. Nothing contained in this Division shall be deemed to relieve any county from the requirement of publishing the ordinance or resolution in full which adopts such code or public record by reference, and all provisions applicable to such publication shall be fully and completely carried out as if no code or public record was incorporated therein.
(Source: P.A. 86-962.)

(55 ILCS 5/5-6004) (from Ch. 34, par. 5-6004)
Sec. 5-6004. Adoption of penalty clauses by reference prohibited. Nothing contained in this Division shall be deemed to permit the adoption of the penalty clauses by reference which may be established in the code or public record which is being incorporated by reference, and such penalty clauses shall be set forth in full in the adopting ordinance or resolution and be published along with and in the same manner as the adopting ordinance or resolution is required to be published.
(Source: P.A. 86-962.)

(55 ILCS 5/5-6005) (from Ch. 34, par. 5-6005)
Sec. 5-6005. Amendments to codes or public records. Any amendment which may be made to any code or public record incorporated by reference by a county hereunder, may be likewise adopted by reference provided that the required number of amended or corrected copies are filed with the county clerk for inspection, use, and examination by the public. Ordinances or resolutions adopting amendments by reference shall be required to be published as any other ordinances or resolutions of the county and the requirement as to prior filing before passage shall apply likewise to amendments.
(Source: P.A. 86-962.)

(55 ILCS 5/5-6006) (from Ch. 34, par. 5-6006)
Sec. 5-6006. Ratification of previous adoptions by reference. Any county which has heretofore enacted a code or public record by reference thereto shall not be required to re-enact such code or public record by reason of this Division, and all previous incorporations by reference which would have been valid if this Division had then been in effect, are hereby ratified and declared effective, provided, however, that the requisite number of copies are forthwith filed with the county clerk, if they have not already been so filed.
(Source: P.A. 86-962.)

(55 ILCS 5/5-6008)
Sec. 5-6008. Building permits. Once a building permit is issued, the applicable building codes of any unit of local government that are in effect at the time of the issuance of the permit shall be the only building codes that apply for the duration of the building permit.
(Source: P.A. 95-512, eff. 1-1-08.)

(55 ILCS 5/Div. 5-7 heading)

(55 ILCS 5/5-7001) (from Ch. 34, par. 5-7001)
Sec. 5-7001. Tax for maintaining public nonsectarian hospitals. Each county board, subject to the provisions of Section 5-7002, has power to levy a tax of not to exceed .25%, or the rate limit in effect on July 1, 1967, whichever is greater, of the value, as equalized or assessed by the Department of Revenue, annually on all taxable property of the county, for the purpose of maintaining public nonsectarian hospitals located in the county. Such tax shall be levied and collected in like manner as the general taxes of the county, and shall, when collected, be paid into the "Hospital Fund", which fund is hereby created. Such tax shall be in addition to all other taxes which the county is now, or hereafter may be, authorized to levy on the aggregate valuation of the property within the county and shall not be included in any tax limitation of rate upon which taxes are required to be extended but shall be excluded therefrom and in addition thereto. The foregoing limitations upon tax rates, insofar as they are applicable to counties of less than 1,000,000 population, may be increased or decreased under the referendum provisions of the General Revenue Law of Illinois.
For the purposes of this Division the words, "public nonsectarian hospital", shall be construed to include community hospitals operated on a non-profit basis, which are required by the terms of any contract to receive and care for acutely ill patients up to 25 per cent of the service rendered by such hospital expressed in terms of patient-days, regardless of whether the hospital receives compensation from such patients for the services rendered.
(Source: P.A. 86-962.)

(55 ILCS 5/5-7002) (from Ch. 34, par. 5-7002)
Sec. 5-7002. Election for tax levy. When a county board passes a resolution asking that an annual tax may be levied for the purpose of maintaining public nonsectarian hospitals in the county, and so instructs the county clerk, the county board shall certify the resolution and the proposition to the proper election officials, who shall submit the proposition at an election in accordance with the general election law. The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall.... County levy an
annual tax of not to exceed YES
.25 per cent for the purpose ----------------------------
of maintaining public NO
nonsectarian hospitals?
--------------------------------------------------------------
If a majority of all the votes cast upon the proposition are for the levy of such tax, the county board may thereafter annually levy such tax, and thereafter the county board shall, in the annual appropriation bill, appropriate from such fund such sum or sums of money as may be deemed necessary to defray necessary expenses and liabilities of such hospitals.
(Source: P.A. 86-962.)

(55 ILCS 5/5-7003) (from Ch. 34, par. 5-7003)
Sec. 5-7003. Discontinuance of tax. When 100 legal voters of any county which has adopted the provisions of this Division presents a petition to the county clerk, requesting that the levying of a tax annually in such county for the purpose of maintaining public nonsectarian hospitals be discontinued, the county clerk shall certify the proposition to any board of election commissioners in the county and he and they shall submit the proposition at an election in accordance with the general election law. The proposition shall be substantially in the following form:
--------------------------------------------------------------
Shall .... County discontinue
the levying of an annual YES
tax for the purpose of ----------------------
maintaining public NO
nonsectarian hospitals?
--------------------------------------------------------------
If a majority of all the votes cast upon the proposition are for the discontinuance of the levying of such tax, the county board shall not thereafter levy such tax unless a proposition authorizing such levy again receives a majority of all the votes cast upon the proposition as prescribed by Section 5-7002.
(Source: P.A. 86-962.)

(55 ILCS 5/Div. 5-8 heading)

(55 ILCS 5/5-8001) (from Ch. 34, par. 5-8001)
Sec. 5-8001. Definitions. As used in this Division: "Garbage" means any refuse products or materials including but not limited to the following: putrescible animal and vegetable wastes resulting from the handling, preparation, cooking, sale or consumption of food; animal excretion; glass or metal containers, products or objects discarded as no longer useable; paper, wood, and cardboard waste; uprooted weeds, grass clippings, leaves and the like; ashes and cinders; discarded furniture or clothing; and dead animals. The term "garbage" does not include human excretion in the form of body waste.
"Garbage disposal area" means any area within a county but outside any city, village or incorporated town in such county to which garbage is hauled for disposal. The term does not include the area on any person's land used for disposal of garbage from such person's own household, nor does it include areas maintained by any incorporated city, village or town.
(Source: P.A. 86-962.)

(55 ILCS 5/5-8002) (from Ch. 34, par. 5-8002)
Sec. 5-8002. Rules and regulations; licenses. The county board in any county is authorized to:
(1) license annually garbage disposal areas. License forms shall be supplied by the county board and shall provide for the following information: name and address of the applicant; name and address of the owner of the land where the garbage disposal area is located; a description of the location of the property to be used; the method to be used in disposing of the garbage and the approximate amount of garbage to be disposed of weekly.
(2) license annually vehicles of any kind which are used in hauling garbage to such disposal areas except such vehicles owned or operated by any incorporated city, village or town used in hauling garbage to any garbage disposal area maintained by such city, village or town. License forms shall be furnished by the county board and shall provide for the following information: name and address of hauler; a description of the vehicle; the place where such vehicle is kept when not in use.
(3) make rules and regulations pertaining to and provide for inspections of garbage disposal areas and garbage hauling vehicles to insure reasonable health standards.
(Source: P.A. 86-962.)

(55 ILCS 5/5-8003) (from Ch. 34, par. 5-8003)
Sec. 5-8003. Fees. The county board in any county may fix the annual amounts of fees, terms and manner of issuing and revoking licenses provided for in this Division and for such purpose may, by ordinance definition, subclassify the types of licenses authorized by this Division. The fees for licenses shall not exceed the following:
(1) For each garbage disposal area, $500 per annum.
(2) For each vehicle used in hauling garbage to a garbage disposal area, $50 per vehicle per annum.
(Source: P.A. 86-962.)

(55 ILCS 5/5-8004) (from Ch. 34, par. 5-8004)
Sec. 5-8004. Local option. Any county board desiring to avail its county of the provisions of this Division may do so by ordinance. Such ordinance shall also set out the rules and regulations adopted by the county board under the authority granted in this Division. Such ordinance shall be placed on file in the office of the clerk of the county and shall be open for inspection by the public. At least 30 days prior to the enacting of such an ordinance, the county board shall cause the ordinance to be published in a newspaper of general circulation within the county.
(Source: P.A. 86-962.)

(55 ILCS 5/5-8005) (from Ch. 34, par. 5-8005)
Sec. 5-8005. Inspection. The county board or any of its authorized agents shall have authority to inspect at any time or place any vehicle used in hauling garbage or any garbage disposal area.
(Source: P.A. 86-962.)

(55 ILCS 5/5-8006) (from Ch. 34, par. 5-8006)
Sec. 5-8006. Penalties for violations. Any person who violates any ordinance, rule, or regulation adopted pursuant to this Division commits a petty offense and may be punished by a suspension of any license held.
(Source: P.A. 86-962.)

(55 ILCS 5/5-8007) (from Ch. 34, par. 5-8007)
Sec. 5-8007. In any review proceeding of a decision of the county board made pursuant to this Division, the plaintiff in the review proceeding shall pay to the county the cost of preparing and certifying the record of proceedings. Should the plaintiff in the review proceeding fail to make payment, the provisions of Section 3-109 of the Code of Civil Procedure, as now or hereafter amended, shall apply.
(Source: P.A. 86-1028; 87-435.)

(55 ILCS 5/Div. 5-9 heading)

(55 ILCS 5/5-9001) (from Ch. 34, par. 5-9001)
Sec. 5-9001. Necessity of permit. In counties having a population of 500,000 or less inhabitants, no person, other than a county fair association, state fair or other not for profit association or corporation, shall hold any motor vehicle race or motor vehicle stunt event unless he obtains a written permit to do so from the county board of such county wherein the race or event is to take place.
(Source: P.A. 86-962.)

(55 ILCS 5/5-9002) (from Ch. 34, par. 5-9002)
Sec. 5-9002. Fees. Each county board shall fix a permit fee not to exceed $100 for all races and events held by a person, other than a county fair association, state fair or other not for profit association or corporation, on a single day. Each permit shall specify the day or days for which the permit is effective. Provided, however, that if the race or event for which such permit is issued, is rained out or postponed for other good cause shown, the permit shall be valid for use within the next 8 days of the date specified in the permit. No permit shall be issued unless the fee is fully paid in advance of issuance. The county board shall pay one-half of each fee into the county treasury and shall transfer the remainder to the road and bridge fund of the township or road district wherein the race or event takes place.
(Source: P.A. 86-962.)

(55 ILCS 5/Div. 5-10 heading)

(55 ILCS 5/5-10001) (from Ch. 34, par. 5-10001)
Sec. 5-10001. License required. It shall hereafter be unlawful for any person or persons to operate or maintain a public dance hall or road house for the use of the general public outside of the limits of any city, village or incorporated town without first obtaining a license therefor from the county board of the county where the public dance hall is situated, in accordance with the provisions of this Division.
(Source: P.A. 86-962.)

(55 ILCS 5/5-10002) (from Ch. 34, par. 5-10002)
Sec. 5-10002. Issuance of license. Power is hereby granted to the county boards of the several counties of the State to issue the license provided for in this Division, and to revoke the same for the causes herein provided. The license shall expire at the end of one year from the date it is issued. Old licenses may be renewed for the period of one year on application being made therefor to the county board.
(Source: P.A. 86-962.)

(55 ILCS 5/5-10003) (from Ch. 34, par. 5-10003)
Sec. 5-10003. Operation without license. Any person or persons operating or maintaining a dance hall, or road house at the time this Division takes effect, shall be privileged to continue the operation and maintenance of such dance hall without a license, until the county board at its next regular meeting shall have issued or refused a license under the other provisions of this Division; and it is further provided that the operator or maintainor of such dance hall or road house shall make an application for a yearly license at said meeting, or cease operating or maintaining such dance hall, or road house.
(Source: P.A. 86-962.)

(55 ILCS 5/5-10004) (from Ch. 34, par. 5-10004)
Sec. 5-10004. Qualifications for license. A license to operate or maintain a dance hall may be issued by the county board to any citizen, firm or corporation of the State, who
(1) submits a written application for a license,

which application shall state, and the applicant shall state under oath:

(a) the name, address, and residence of the

applicant, and the length of time he has lived at that residence;

(b) the place of birth of the applicant, and if

the applicant is a naturalized citizen, the time and place of such naturalization;

(c) whether the applicant has a prior felony

conviction; and

(d) the location of the place or building where

the applicant intends to operate or maintain the dance hall.

(2) and who establishes:
(a) that he is a person of good moral character;

and

(b) that the place or building where the dance

hall or road house is to be operated or maintained, reasonably conforms to all laws, and health and fire regulations applicable thereto, and is properly ventilated and supplied with separate and sufficient toilet arrangements for each sex, and is a safe and proper place or building for a public dance hall or road house.

(Source: P.A. 100-286, eff. 1-1-18.)

(55 ILCS 5/5-10004a)
Sec. 5-10004a. Applicant convictions.
(a) Applicants shall not be required to report the following information and the following information shall not be considered in connection with an application for a license under this Act:
(1) Juvenile adjudications of delinquent minors, as

defined in Section 5-105 of the Juvenile Court Act of 1987, subject to the restrictions set forth in Section 5-130 of the Juvenile Court Act of 1987.

(2) Law enforcement records, court records, and

conviction records of an individual who was 17 years old at the time of the offense and before January 1, 2014, unless the nature of the offense required the individual to be tried as an adult.

(3) Records of arrest not followed by a conviction.
(4) Convictions overturned by a higher court.
(5) Convictions or arrests that have been sealed or

expunged.

(b) No application for a license under this Division shall be denied by reason of a finding of lack of good moral character when the finding is based upon the fact that the applicant has previously been convicted of one or more criminal offenses.
(c) The county board, upon finding that an applicant for a license under this Act has a prior conviction for a felony, shall consider any evidence of rehabilitation and mitigating factors contained in the applicant's record, including any of the following factors and evidence, to determine if a license may be denied because the conviction will impair the ability of the applicant to engage in the position for which a license is sought:
(1) the lack of direct relation of the offense for

which the applicant was previously convicted to the duties, functions, and responsibilities of the position for which a license is sought;

(2) whether 5 years since a felony conviction or 3

years since release from confinement for the conviction, whichever is later, have passed without a subsequent conviction;

(3) if the applicant was previously licensed or

employed in this State or other states or jurisdictions, then the lack of prior misconduct arising from or related to the licensed position or position of employment;

(4) the age of the person at the time of the criminal

offense;

(5) successful completion of sentence and, for

applicants serving a term of parole or probation, a progress report provided by the applicant's probation or parole officer that documents the applicant's compliance with conditions of supervision;

(6) evidence of the applicant's present fitness and

professional character;

(7) evidence of rehabilitation or rehabilitative

effort during or after incarceration, or during or after a term of supervision, including, but not limited to, a certificate of good conduct under Section 5-5.5-25 of the Unified Code of Corrections or a certificate of relief from disabilities under Section 5-5.5-10 of the Unified Code of Corrections; and

(8) any other mitigating factors that contribute to

the person's potential and current ability to perform the duties and responsibilities of the position for which a license or employment is sought.

(d) If the county board refuses to issue a license to an applicant, then the county board shall notify the applicant of the denial in writing with the following included in the notice of denial:
(1) a statement about the decision to refuse to issue

a license;

(2) a list of the convictions that the county board

determined will impair the applicant's ability to engage in the position for which a license is sought;

(3) a list of convictions that formed the sole or

partial basis for the refusal to issue a license; and

(4) a summary of the appeal process or the earliest

the applicant may reapply for a license, whichever is applicable.

(e) No later than May 1 of each year, the board must prepare, publicly announce, and publish a report of summary statistical information relating to new and renewal license applications during the preceding calendar year. Each report shall show, at a minimum:
(1) the number of applicants for a new or renewal

license under this Act within the previous calendar year;

(2) the number of applicants for a new or renewal

license under this Act within the previous calendar year who had any criminal conviction;

(3) the number of applicants for a new or renewal

license under this Act in the previous calendar year who were granted a license;

(4) the number of applicants for a new or renewal

license with a criminal conviction who were granted a license under this Act within the previous calendar year;

(5) the number of applicants for a new or renewal

license under this Act within the previous calendar year who were denied a license; and

(6) the number of applicants for a new or renewal

license with a criminal conviction who were denied a license under this Act in the previous calendar year in whole or in part because of a prior conviction.

(Source: P.A. 100-286, eff. 1-1-18.)

(55 ILCS 5/5-10005) (from Ch. 34, par. 5-10005)
Sec. 5-10005. Investigation of application; fee. The county board may make a thorough investigation to determine the fitness of the applicant and the truth of the statements made in and accompanying the application, but its decision on an application to issue or renew a license shall be rendered within 30 days after the application is received; the license fee required under the provisions of this Division shall not exceed $25 in counties of less than 200,000 population, and shall not exceed $50 in counties of more than 200,000 population.
(Source: P.A. 86-962.)

(55 ILCS 5/5-10006) (from Ch. 34, par. 5-10006)
Sec. 5-10006. Hours of operation. All dance halls and road houses subject to the provisions of this Division shall be open to the public only during reasonable hours, and the county board may designate such reasonable hours and establish such other rules and regulations as tend to promote good order and morals.
(Source: P.A. 86-962.)

(55 ILCS 5/5-10007) (from Ch. 34, par. 5-10007)
Sec. 5-10007. Revocation of license. The president of the county board may revoke the license of any licensee:
(1) Who knowingly permits any person under sixteen years of age to be present in or to frequent such dance hall or road house, unless accompanied by his parent or legal guardian or proper escort, male or female.
(2) When the dance hall or road house, as operated and maintained, unreasonably and needlessly disturbs the peace of the neighborhood.
(3) When disorderly or immoral practices are permitted, or intoxicating liquor is sold on the premises.
(4) When circumstances happen or become known to the county board, which, had they happened or been known at the time of the application for the license, would have legally justified the county board in refusing the license.
(5) When such dance hall or road house is opened or remains open outside the hours designated by the county board.
(6) When the licensee violates any of the rules and regulations issued by the county board.
When any license is revoked by the county board it shall not issue a license to operate a dance hall or road house on such premises until after a period of three months have elapsed.
(Source: P.A. 86-962.)

(55 ILCS 5/5-10008) (from Ch. 34, par. 5-10008)
Sec. 5-10008. Prohibited persons. It shall be unlawful for any known prostitute, male or female procurer, vagrant, or intoxicated person to be present at any dance hall or road house licensed under this Division.
(Source: P.A. 86-962.)

(55 ILCS 5/5-10009) (from Ch. 34, par. 5-10009)
Sec. 5-10009. Violations. Any person who violates any provision of this Division, or who makes a false statement concerning any material fact in submitting an application for a license or for a renewal of a license or in any hearing concerning the revocation thereof, shall be guilty of a Class B misdemeanor.
(Source: P.A. 86-962.)

(55 ILCS 5/5-10010) (from Ch. 34, par. 5-10010)
Sec. 5-10010. State property. The provisions of this Division shall have no application to dance halls or dance pavilions located upon any State property or within any State park, belonging to the State of Illinois, nor to any concessions or concessionaire on or within any such State property, park or territory.
(Source: P.A. 86-962.)

(55 ILCS 5/Div. 5-11 heading)

(55 ILCS 5/5-11001) (from Ch. 34, par. 5-11001)
Sec. 5-11001. Construction and maintenance of parking facilities. Any county is hereby authorized to:
(a) Own, construct, equip, manage, control, erect, improve, extend, maintain and operate motor vehicle parking lots, garages, parking meters, and any other revenue producing facilities necessary or incidental to the regulation, control and parking of motor vehicles (hereinafter referred to as parking facilities), and to purchase real estate to be used for parking facilities, as the county board finds necessary;
(b) Maintain, improve, extend and operate any such parking facilities and to charge for the use thereof;
(c) Borrow money and issue and sell bonds in such amount or amounts as the county board may determine for the purpose of acquiring, completing, erecting, constructing, equipping, improving, extending, maintaining or operating any or all of its parking facilities, and to refund and refinance the same from time to time as often as it shall be advantageous and to the public interest to do so;
(d) Acquire by eminent domain sufficient real estate for motor vehicle parking lots or garages.
(Source: P.A. 93-420, eff. 8-5-03.)

(55 ILCS 5/5-11002) (from Ch. 34, par. 5-11002)
Sec. 5-11002. Bonds. All bonds issued under authority of this Division shall bear interest at not more than the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, and may be sold by the county board in such manner as they deem best in the public interest; provided, however, such bonds shall be sold at such price that the interest cost of the proceeds therefrom will not exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, based on the average maturity of such bonds, and computed according to standard tables of bond values. Such bonds shall be payable solely and only from the revenues to be derived from the operation of any or all of its parking facilities and shall be secured by a pledge of the revenues of any or all of its parking facilities.
Such bonds when issued shall have all the qualities of negotiable instruments under the Law Merchant and the Uniform Commercial Code. Such bonds may bear such date or dates and may mature at such time or times, not exceeding 30 years from their date or dates, and may be in such form, carry such registration privilege, may be payable at such place or places, may be subject to such terms of redemption, prior to maturity, with or without premium, as so stated on the face of the bond, and contain such terms and covenants, all as may be provided by ordinance authorizing the issuance of such bonds. To secure the payment of any or all of such bonds and for the purpose of setting forth the covenants and undertakings of the county in connection with the issuance of any additional bonds, as well as the use and application of the revenue and income to be derived from the said facilities, the county board may execute and deliver a trust agreement and agreements. Such bonds shall be executed by such officers as the county board shall designate in the said ordinance. Any bonds bearing the signatures of officers in office at the date of signing thereof shall be valid and binding for all purposes, notwithstanding that before delivery thereof any or all such persons whose signatures appear thereon shall cease to be such officers.
Each such bond shall state upon its face that it is payable solely and only from the proceeds derived from the operation of the parking facility or facilities and shall state upon its face that it does not constitute an obligation of the county within the meaning of any constitutional or statutory limitation or provision.
With respect to instruments for the payment of money issued under this Section or its predecessor either before, on, or after the effective date of Public Act 86-4, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Division or "An Act in relation to the construction, operation and maintenance of parking facilities for motor vehicles by counties", approved July 13, 1955, that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section or its predecessor are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section or its predecessor within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Division or "An Act in relation to the construction, operation and maintenance of parking facilities for motor vehicles by counties", approved July 13, 1955, that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-962; 86-1028.)

(55 ILCS 5/5-11003) (from Ch. 34, par. 5-11003)
Sec. 5-11003. Ordinances; publication. The county board availing of the provisions of this Division shall adopt an ordinance describing in a general way the contemplated project and refer to plans and specifications therefor, which shall be placed on file in the office of the Clerk of such county, and which shall be open for the inspection of the public. Such ordinance shall state the estimated cost of such project, fix the amount of the revenue bonds proposed to be issued, the maturity or maturities, the interest rate, and all details in respect thereof. Such ordinance shall contain such covenants and restrictions as may be deemed necessary or advisable by the county board, and without limiting the generality of the foregoing, such ordinance shall contain such covenants as may be determined by the county board as to:
(a) The issuance of additional bonds that may thereafter be issued payable from the revenues derived from the operation of any such parking facilities and for the payment of the principal and interest upon such bonds;
(b) The regulation as to the use of any such parking facilities to assure the maximum use or occupancy thereof;
(c) The kind and amount of insurance to be carried, including use and occupancy insurance, the cost of which shall be payable only from the revenues to be derived from the project;
(d) Operation, maintenance, management, accounting and auditing, and the keeping of records, reports and audits of any such parking facilities;
(e) The obligation of the county to maintain the project in good condition and to operate the same in an economical and efficient manner;
(f) Such other covenants as may be deemed necessary or desirable to assure a successful and profitable operation of the project and prompt payment of principal of and interest upon the said bonds so authorized.
(g) The execution of any trust agreement or agreements containing such covenants and conditions as may be agreed upon between any purchaser and the county board to secure payment of any such revenue bonds.
After said ordinance has been adopted and approved, it shall be published once in a newspaper published and having general circulation in such county, or if there be no such newspaper published in such county, then the ordinance shall be posted in at least 5 of the most public places in such county, and shall become effective 10 days after publication or posting thereof.
(Source: P.A. 86-962.)

(55 ILCS 5/5-11004) (from Ch. 34, par. 5-11004)
Sec. 5-11004. Charges and fees. Whenever bonds are issued as provided by this Division it shall be the duty of the county board to establish charges and fees for the use of any such parking facilities sufficient at all times to pay maintenance and operation costs, and principal of and interest upon such bonds, and all revenues derived from the operation thereof shall be set aside as a separate fund and account and used only as hereinafter provided.
(Source: P.A. 86-962.)

(55 ILCS 5/5-11005) (from Ch. 34, par. 5-11005)
Sec. 5-11005. Disposition of funds. Whenever revenue bonds are issued under this Division, the revenues derived from the operation of the project shall be set aside as collected and be deposited in a separate fund, separate and apart from all other funds of such county, and be used in paying the cost of maintenance and operation, paying the principal of and interest upon the bonds of such county, issued under this Division, and for the transfer of any surplus amounts annually to the general corporate fund of any such county only when and in the manner permitted and authorized in accordance with the covenants and provisions and terms of the ordinance authorizing the issuance of any such bonds under the provisions of this Division.
(Source: P.A. 86-962.)

(55 ILCS 5/5-11006) (from Ch. 34, par. 5-11006)
Sec. 5-11006. Contract with bondholders. The provisions of this Division, and of any ordinance or other proceeding authorizing the issuance of bonds under the provisions of this Division, shall constitute a contract with the holders of such bonds, and any holder of a bond or bonds, or any of the coupons of any bond or bonds of said county, issued under this Division, may by action, mandamus, injunction or other proceeding, enforce and compel the performance of all duties required by this Division, including the making and collecting of sufficient charges and fees for service and use thereof, and the application of income and revenue thereof. In the event a trust agreement or agreements are executed and delivered to secure the payment of any such bonds, said trust agreement or agreements may prescribe by whom and on whose behalf such action may be instituted to compel performance and compliance therewith and of the duties and obligations required by this Division.
(Source: P.A. 86-962.)

(55 ILCS 5/5-11007) (from Ch. 34, par. 5-11007)
Sec. 5-11007. Regulation by county board. The county board is hereby granted authority to make all reasonable rules and regulations of the county regarding the management and control and use of any such parking facility or facilities.
(Source: P.A. 86-962.)

(55 ILCS 5/5-11008) (from Ch. 34, par. 5-11008)
Sec. 5-11008. Leases; disposition of revenue. The county board is hereby given the authority to lease all or any part of any such parking facilities, and to fix and collect the rentals therefor, and to fix, charge and collect rentals, fees and charges to be paid for the use of the whole or any part of any such parking facilities, and to make contracts for the operation and management of the same, and to provide for the use, management and operation of such parking facilities through lease or by its own employees, or otherwise; provided, however, that no lease for the operation or management of any such parking facilities shall be made for more than one year, except to the highest and best bidder after notice requesting bids shall have been given by at least one publication in some newspaper of general circulation published in the county, such publication to be made once each week for at least two weeks before the date of receiving bids therefor. All income and revenue derived from any such lease or contract shall be deposited in a separate account and used solely and only for the purpose of maintaining and operating the project, and paying the principal of and interest on any bonds issued pursuant to ordinance under the provisions of this Division. Further any contract or obligation involving the borrowing of money for such purposes, incurred by the county board in the maintenance and operation of any such parking facilities shall be payable solely and only from the revenues derived from the operation of the project.
(Source: P.A. 86-962.)

(55 ILCS 5/Div. 5-12 heading)

(55 ILCS 5/5-12001) (from Ch. 34, par. 5-12001)
Sec. 5-12001. Authority to regulate and restrict location and use of structures. For the purpose of promoting the public health, safety, morals, comfort and general welfare, conserving the values of property throughout the county, lessening or avoiding congestion in the public streets and highways, and lessening or avoiding the hazards to persons and damage to property resulting from the accumulation or runoff of storm or flood waters, the county board or board of county commissioners, as the case may be, of each county, shall have the power to regulate and restrict the location and use of buildings, structures and land for trade, industry, residence and other uses which may be specified by such board, to regulate and restrict the intensity of such uses, to establish building or setback lines on or along any street, trafficway, drive, parkway or storm or floodwater runoff channel or basin outside the limits of cities, villages and incorporated towns which have in effect municipal zoning ordinances; to divide the entire county outside the limits of such cities, villages and incorporated towns into districts of such number, shape, area and of such different classes, according to the use of land and buildings, the intensity of such use (including height of buildings and structures and surrounding open space) and other classification as may be deemed best suited to carry out the purposes of this Division; to prohibit uses, buildings or structures incompatible with the character of such districts respectively; and to prevent additions to and alteration or remodeling of existing buildings or structures in such a way as to avoid the restrictions and limitations lawfully imposed hereunder: Provided, that permits with respect to the erection, maintenance, repair, alteration, remodeling or extension of buildings or structures used or to be used for agricultural purposes shall be issued free of any charge. The corporate authorities of the county may by ordinance require the construction of fences around or protective covers over previously constructed artificial basins of water dug in the ground and used for swimming or wading, which are located on private residential property and intended for the use of the owner and guests. In all ordinances or resolutions passed under the authority of this Division, due allowance shall be made for existing conditions, the conservation of property values, the directions of building development to the best advantage of the entire county, and the uses to which property is devoted at the time of the enactment of any such ordinance or resolution.
The powers by this Division given shall not be exercised so as to deprive the owner of any existing property of its use or maintenance for the purpose to which it is then lawfully devoted, but provisions may be made for (i) the gradual elimination of the uses of unimproved lands or lot areas when the existing rights of the persons in possession are terminated or when the uses to which they are devoted are discontinued, (ii) the gradual elimination of uses to which the buildings and structures are devoted if they are adaptable to permitted uses, and (iii) the gradual elimination of the buildings and structures when they are destroyed or damaged in major part; nor shall they be exercised so as to impose regulations, eliminate uses, buildings, or structures, or require permits with respect to land used for agricultural purposes, which includes the growing of farm crops, truck garden crops, animal and poultry husbandry, apiculture, aquaculture, dairying, floriculture, horticulture, nurseries, tree farms, sod farms, pasturage, viticulture, and wholesale greenhouses when such agricultural purposes constitute the principal activity on the land, other than parcels of land consisting of less than 5 acres from which $1,000 or less of agricultural products were sold in any calendar year in counties with a population between 300,000 and 400,000 or in counties contiguous to a county with a population between 300,000 and 400,000, and other than parcels of land consisting of less than 5 acres in counties with a population in excess of 400,000, or with respect to the erection, maintenance, repair, alteration, remodeling or extension of buildings or structures used or to be used for agricultural purposes upon such land except that such buildings or structures for agricultural purposes may be required to conform to building or set back lines and counties may establish a minimum lot size for residences on land used for agricultural purposes; nor shall any such powers be so exercised as to prohibit the temporary use of land for the installation, maintenance and operation of facilities used by contractors in the ordinary course of construction activities, except that such facilities may be required to be located not less than 1,000 feet from any building used for residential purposes, and except that the period of such temporary use shall not exceed the duration of the construction contract; nor shall any such powers include the right to specify or regulate the type or location of any poles, towers, wires, cables, conduits, vaults, laterals or any other similar distributing equipment of a public utility as defined in the Public Utilities Act, if the public utility is subject to the Messages Tax Act, the Gas Revenue Tax Act or the Public Utilities Revenue Act, or if such facilities or equipment are located on any rights of way and are used for railroad purposes, nor shall any such powers be exercised with respect to uses, buildings, or structures of a public utility as defined in the Public Utilities Act, nor shall any such powers be exercised in any respect as to the facilities, as defined in Section 5-12001.1, of a telecommunications carrier, as also defined therein, except to the extent and in the manner set forth in Section 5-12001.1. As used in this Act, "agricultural purposes" do not include the extraction of sand, gravel or limestone, and such activities may be regulated by county zoning ordinance even when such activities are related to an agricultural purpose.
Nothing in this Division shall be construed to restrict the powers granted by statute to cities, villages and incorporated towns as to territory contiguous to but outside of the limits of such cities, villages and incorporated towns. Any zoning ordinance enacted by a city, village or incorporated town shall supersede, with respect to territory within the corporate limits of the municipality, any county zoning plan otherwise applicable. The powers granted to counties by this Division shall be treated as in addition to powers conferred by statute to control or approve maps, plats or subdivisions. In this Division, "agricultural purposes" include, without limitation, the growing, developing, processing, conditioning, or selling of hybrid seed corn, seed beans, seed oats, or other farm seeds.
Nothing in this Division shall be construed to prohibit the corporate authorities of a county from adopting an ordinance that exempts pleasure driveways or park districts, as defined in the Park District Code, with a population of greater than 100,000, from the exercise of the county's powers under this Division.
The powers granted by this Division may be used to require the creation and preservation of affordable housing, including the power to provide increased density or other zoning incentives to developers who are creating, establishing, or preserving affordable housing.
(Source: P.A. 94-303, eff. 7-21-05.)

(55 ILCS 5/5-12001.1)
Sec. 5-12001.1. Authority to regulate certain specified facilities of a telecommunications carrier and to regulate, pursuant to subsections (a) through (g), AM broadcast towers and facilities.
(a) Notwithstanding any other Section in this Division, the county board or board of county commissioners of any county shall have the power to regulate the location of the facilities, as defined in subsection (c), of a telecommunications carrier or AM broadcast station established outside the corporate limits of cities, villages, and incorporated towns that have municipal zoning ordinances in effect. The power shall only be exercised to the extent and in the manner set forth in this Section.
(b) The provisions of this Section shall not abridge any rights created by or authority confirmed in the federal Telecommunications Act of 1996, P.L. 104-104.
(c) As used in this Section, unless the context otherwise requires:
(1) "county jurisdiction area" means those portions

of a county that lie outside the corporate limits of cities, villages, and incorporated towns that have municipal zoning ordinances in effect;

(2) "county board" means the county board or board of

county commissioners of any county;

(3) "residential zoning district" means a zoning

district that is designated under a county zoning ordinance and is zoned predominantly for residential uses;

(4) "non-residential zoning district" means the

county jurisdiction area of a county, except for those portions within a residential zoning district;

(5) "residentially zoned lot" means a zoning lot in a

residential zoning district;

(6) "non-residentially zoned lot" means a zoning lot

in a non-residential zoning district;

(7) "telecommunications carrier" means a

telecommunications carrier as defined in the Public Utilities Act as of January 1, 1997;

(8) "facility" means that part of the signal

distribution system used or operated by a telecommunications carrier or AM broadcast station under a license from the FCC consisting of a combination of improvements and equipment including (i) one or more antennas, (ii) a supporting structure and the hardware by which antennas are attached; (iii) equipment housing; and (iv) ancillary equipment such as signal transmission cables and miscellaneous hardware;

(9) "FAA" means the Federal Aviation Administration

of the United States Department of Transportation;

(10) "FCC" means the Federal Communications

Commission;

(11) "antenna" means an antenna device by which radio

signals are transmitted, received, or both;

(12) "supporting structure" means a structure,

whether an antenna tower or another type of structure, that supports one or more antennas as part of a facility;

(13) "qualifying structure" means a supporting

structure that is (i) an existing structure, if the height of the facility, including the structure, is not more than 15 feet higher than the structure just before the facility is installed, or (ii) a substantially similar, substantially same-location replacement of an existing structure, if the height of the facility, including the replacement structure, is not more than 15 feet higher than the height of the existing structure just before the facility is installed;

(14) "equipment housing" means a combination of one

or more equipment buildings or enclosures housing equipment that operates in conjunction with the antennas of a facility, and the equipment itself;

(15) "height" of a facility means the total height of

the facility's supporting structure and any antennas that will extend above the top of the supporting structure; however, if the supporting structure's foundation extends more than 3 feet above the uppermost ground level along the perimeter of the foundation, then each full foot in excess of 3 feet shall be counted as an additional foot of facility height. The height of a facility's supporting structure is to be measured from the highest point of the supporting structure's foundation;

(16) "facility lot" means the zoning lot on which a

facility is or will be located;

(17) "principal residential building" has its common

meaning but shall not include any building under the same ownership as the land of the facility lot. "Principal residential building" shall not include any structure that is not designed for human habitation;

(18) "horizontal separation distance" means the

distance measured from the center of the base of the facility's supporting structure to the point where the ground meets a vertical wall of a principal residential building;

(19) "lot line set back distance" means the distance

measured from the center of the base of the facility's supporting structure to the nearest point on the common lot line between the facility lot and the nearest residentially zoned lot. If there is no common lot line, the measurement shall be made to the nearest point on the lot line of the nearest residentially zoned lot without deducting the width of any intervening right of way; and

(20) "AM broadcast station" means a facility and one

or more towers for the purpose of transmitting communication in the 540 kHz to 1700 kHz band for public reception authorized by the FCC.

(d) In choosing a location for a facility, a telecommunications carrier or AM broadcast station shall consider the following:
(1) A non-residentially zoned lot is the most

desirable location.

(2) A residentially zoned lot that is not used for

residential purposes is the second most desirable location.

(3) A residentially zoned lot that is 2 acres or more

in size and is used for residential purposes is the third most desirable location.

(4) A residentially zoned lot that is less than 2

acres in size and is used for residential purposes is the least desirable location.

The size of a lot shall be the lot's gross area in square feet without deduction of any unbuildable or unusable land, any roadway, or any other easement.
(e) In designing a facility, a telecommunications carrier or AM broadcast station shall consider the following guidelines:
(1) No building or tower that is part of a facility

should encroach onto any recorded easement prohibiting the encroachment unless the grantees of the easement have given their approval.

(2) Lighting should be installed for security and

safety purposes only. Except with respect to lighting required by the FCC or FAA, all lighting should be shielded so that no glare extends substantially beyond the boundaries of a facility.

(3) No facility should encroach onto an existing

septic field.

(4) Any facility located in a special flood hazard

area or wetland should meet the legal requirements for those lands.

(5) Existing trees more than 3 inches in diameter

should be preserved if reasonably feasible during construction. If any tree more than 3 inches in diameter is removed during construction a tree 3 inches or more in diameter of the same or a similar species shall be planted as a replacement if reasonably feasible. Tree diameter shall be measured at a point 3 feet above ground level.

(6) If any elevation of a facility faces an existing,

adjoining residential use within a residential zoning district, low maintenance landscaping should be provided on or near the facility lot to provide at least partial screening of the facility. The quantity and type of that landscaping should be in accordance with any county landscaping regulations of general applicability, except that paragraph (5) of this subsection (e) shall control over any tree-related regulations imposing a greater burden.

(7) Fencing should be installed around a facility.

The height and materials of the fencing should be in accordance with any county fence regulations of general applicability.

(8) Any building that is part of a facility located

adjacent to a residentially zoned lot should be designed with exterior materials and colors that are reasonably compatible with the residential character of the area.

(f) The following provisions shall apply to all facilities established in any county jurisdiction area (i) after the effective date of the amendatory Act of 1997 with respect to telecommunications carriers and (ii) after the effective date of this amendatory Act of the 94th General Assembly with respect to AM broadcast stations:
(1) Except as provided in this Section, no yard or

set back regulations shall apply to or be required for a facility.

(2) A facility may be located on the same zoning lot

as one or more other structures or uses without violating any ordinance or regulation that prohibits or limits multiple structures, buildings, or uses on a zoning lot.

(3) No minimum lot area, width, or depth shall be

required for a facility, and unless the facility is to be manned on a regular, daily basis, no off-street parking spaces shall be required for a facility. If the facility is to be manned on a regular, daily basis, one off-street parking space shall be provided for each employee regularly at the facility. No loading facilities are required.

(4) No portion of a facility's supporting structure

or equipment housing shall be less than 15 feet from the front lot line of the facility lot or less than 10 feet from any other lot line.

(5) No bulk regulations or lot coverage, building

coverage, or floor area ratio limitations shall be applied to a facility or to any existing use or structure coincident with the establishment of a facility. Except as provided in this Section, no height limits or restrictions shall apply to a facility.

(6) A county's review of a building permit

application for a facility shall be completed within 30 days. If a decision of the county board is required to permit the establishment of a facility, the county's review of the application shall be simultaneous with the process leading to the county board's decision.

(7) The improvements and equipment comprising the

facility may be wholly or partly freestanding or wholly or partly attached to, enclosed in, or installed in or on a structure or structures.

(8) Any public hearing authorized under this Section

shall be conducted in a manner determined by the county board. Notice of any such public hearing shall be published at least 15 days before the hearing in a newspaper of general circulation published in the county. Notice of any such public hearing shall also be sent by certified mail at least 15 days prior to the hearing to the owners of record of all residential property that is adjacent to the lot upon which the facility is proposed to be sited.

(9) Any decision regarding a facility by the county

board or a county agency or official shall be supported by written findings of fact. The circuit court shall have jurisdiction to review the reasonableness of any adverse decision and the plaintiff shall bear the burden of proof, but there shall be no presumption of the validity of the decision.

(10) Thirty days prior to the issuance of a building

permit for a facility necessitating the erection of a new tower, the permit applicant shall provide written notice of its intent to construct the facility to the State Representative and the State Senator of the district in which the subject facility is to be constructed and all county board members for the county board district in the county in which the subject facility is to be constructed. This notice shall include, but not be limited to, the following information: (i) the name, address, and telephone number of the company responsible for the construction of the facility; (ii) the name, address, and telephone number of the governmental entity authorized to issue the building permit; and (iii) the location of the proposed facility. The applicant shall demonstrate compliance with the notice requirements set forth in this item (10) by submitting certified mail receipts or equivalent mail service receipts at the same time that the applicant submits the permit application.

(g) The following provisions shall apply to all facilities established (i) after the effective date of this amendatory Act of 1997 with respect to telecommunications carriers and (ii) after the effective date of this amendatory Act of the 94th General Assembly with respect to AM broadcast stations in the county jurisdiction area of any county with a population of less than 180,000:
(1) A facility is permitted if its supporting

structure is a qualifying structure or if both of the following conditions are met:

(A) the height of the facility shall not exceed

200 feet, except that if a facility is located more than one and one-half miles from the corporate limits of any municipality with a population of 25,000 or more the height of the facility shall not exceed 350 feet; and

(B) the horizontal separation distance to the

nearest principal residential building shall not be less than the height of the supporting structure; except that if the supporting structure exceeds 99 feet in height, the horizontal separation distance to the nearest principal residential building shall be at least 100 feet or 80% of the height of the supporting structure, whichever is greater. Compliance with this paragraph shall only be evaluated as of the time that a building permit application for the facility is submitted. If the supporting structure is not an antenna tower this paragraph is satisfied.

(2) Unless a facility is permitted under paragraph

(1) of this subsection (g), a facility can be established only after the county board gives its approval following consideration of the provisions of paragraph (3) of this subsection (g). The county board may give its approval after one public hearing on the proposal, but only by the favorable vote of a majority of the members present at a meeting held no later than 75 days after submission of a complete application by the telecommunications carrier. If the county board fails to act on the application within 75 days after its submission, the application shall be deemed to have been approved. No more than one public hearing shall be required.

(3) For purposes of paragraph (2) of this subsection

(g), the following siting considerations, but no other matter, shall be considered by the county board or any other body conducting the public hearing:

(A) the criteria in subsection (d) of this

Section;

(B) whether a substantial adverse effect on

public safety will result from some aspect of the facility's design or proposed construction, but only if that aspect of design or construction is modifiable by the applicant;

(C) the benefits to be derived by the users of

the services to be provided or enhanced by the facility and whether public safety and emergency response capabilities would benefit by the establishment of the facility;

(D) the existing uses on adjacent and nearby

properties; and

(E) the extent to which the design of the

proposed facility reflects compliance with subsection (e) of this Section.

(4) On judicial review of an adverse decision, the

issue shall be the reasonableness of the county board's decision in light of the evidence presented on the siting considerations and the well-reasoned recommendations of any other body that conducts the public hearing.

(h) The following provisions shall apply to all facilities established after the effective date of this amendatory Act of 1997 in the county jurisdiction area of any county with a population of 180,000 or more. A facility is permitted in any zoning district subject to the following:
(1) A facility shall not be located on a lot under

paragraph (4) of subsection (d) unless a variation is granted by the county board under paragraph (4) of this subsection (h).

(2) Unless a height variation is granted by the

county board, the height of a facility shall not exceed 75 feet if the facility will be located in a residential zoning district or 200 feet if the facility will be located in a non-residential zoning district. However, the height of a facility may exceed the height limit in this paragraph, and no height variation shall be required, if the supporting structure is a qualifying structure.

(3) The improvements and equipment of the facility

shall be placed to comply with the requirements of this paragraph at the time a building permit application for the facility is submitted. If the supporting structure is an antenna tower other than a qualifying structure then (i) if the facility will be located in a residential zoning district the lot line set back distance to the nearest residentially zoned lot shall be at least 50% of the height of the facility's supporting structure or (ii) if the facility will be located in a non-residential zoning district the horizontal separation distance to the nearest principal residential building shall be at least equal to the height of the facility's supporting structure.

(4) The county board may grant variations for any of

the regulations, conditions, and restrictions of this subsection (h), after one public hearing on the proposed variations held at a zoning or other appropriate committee meeting with proper notice given as provided in this Section, by a favorable vote of a majority of the members present at a meeting held no later than 75 days after submission of an application by the telecommunications carrier. If the county board fails to act on the application within 75 days after submission, the application shall be deemed to have been approved. In its consideration of an application for variations, the county board, and any other body conducting the public hearing, shall consider the following, and no other matters:

(A) whether, but for the granting of a variation,

the service that the telecommunications carrier seeks to enhance or provide with the proposed facility will be less available, impaired, or diminished in quality, quantity, or scope of coverage;

(B) whether the conditions upon which the

application for variations is based are unique in some respect or, if not, whether the strict application of the regulations would result in a hardship on the telecommunications carrier;

(C) whether a substantial adverse effect on

public safety will result from some aspect of the facility's design or proposed construction, but only if that aspect of design or construction is modifiable by the applicant;

(D) whether there are benefits to be derived by

the users of the services to be provided or enhanced by the facility and whether public safety and emergency response capabilities would benefit by the establishment of the facility; and

(E) the extent to which the design of the

proposed facility reflects compliance with subsection (e) of this Section.

No more than one public hearing shall be required.
(5) On judicial review of an adverse decision, the

issue shall be the reasonableness of the county board's decision in light of the evidence presented and the well-reasoned recommendations of any other body that conducted the public hearing.

(i) Notwithstanding any other provision of law to the contrary, 30 days prior to the issuance of any permits for a new telecommunications facility within a county, the telecommunications carrier constructing the facility shall provide written notice of its intent to construct the facility. The notice shall include, but not be limited to, the following information: (i) the name, address, and telephone number of the company responsible for the construction of the facility, (ii) the address and telephone number of the governmental entity that is to issue the building permit for the telecommunications facility, (iii) a site plan and site map of sufficient specificity to indicate both the location of the parcel where the telecommunications facility is to be constructed and the location of all the telecommunications facilities within that parcel, and (iv) the property index number and common address of the parcel where the telecommunications facility is to be located. The notice shall not contain any material that appears to be an advertisement for the telecommunications carrier or any services provided by the telecommunications carrier. The notice shall be provided in person, by overnight private courier, or by certified mail to all owners of property within 250 feet of the parcel in which the telecommunications carrier has a leasehold or ownership interest. For the purposes of this notice requirement, "owners" means those persons or entities identified from the authentic tax records of the county in which the telecommunications facility is to be located. If, after a bona fide effort by the telecommunications carrier to determine the owner and his or her address, the owner of the property on whom the notice must be served cannot be found at the owner's last known address, or if the mailed notice is returned because the owner cannot be found at the last known address, the notice requirement of this paragraph is deemed satisfied.
(Source: P.A. 96-696, eff. 1-1-10; 97-242, eff. 8-4-11; 97-496, eff. 8-22-11; 97-813, eff. 7-13-12.)

(55 ILCS 5/5-12001.2)
Sec. 5-12001.2. Regulation of telecommunications facilities; Lake County pilot project. In addition to any other requirements under this Division concerning the regulation of telecommunications facilities, the following applies to any new telecommunications facilities in Lake County that are not AM telecommunications towers or facilities:
(a) For every new wireless telecommunications

facility requiring a new tower structure, a telecommunications carrier shall provide the county with documentation consisting of the proposed location, a site plan, and an elevation that sufficiently describes a proposed wireless facility location.

(b) The county shall have 7 days to review the

facility proposal and contact the telecommunications carrier in writing via e-mail or other written means as specified by the telecommunications carrier. This written communication shall either approve the proposed location or request a meeting to review other possible alternative locations. If requested, the meeting shall take place within 7 days after the date of the written communication.

(c) At the meeting, the telecommunications carrier

shall provide the county documentation consisting of radio frequency engineering criteria and a corresponding telecommunications facility search ring map, together with documentation of the carrier's efforts to site the proposed facility within the telecommunications facility search ring.

(d) Within 21 days after receipt of the carrier's

documentation, the county shall propose either an alternative site within the telecommunications facility search ring, or an alternative site outside of the telecommunications search ring that meets the radio frequency engineering criteria provided by the telecommunications carrier and that will not materially increase the construction budget beyond what was estimated on the original carrier proposed site.

(e) If the county's proposed alternative site meets

the radio frequency engineering criteria provided by the telecommunications carrier, and will not materially increase the construction budget beyond what was estimated on the original carrier proposed site, then the telecommunications carrier shall agree to build the facility at the alternative location, subject to the negotiation of a lease with commercially reasonable terms and the obtainment of the customary building permits.

(f) If the telecommunications carrier can demonstrate

that: (i) the county's proposed alternative site does not meet the radio frequency engineering criteria, (ii) the county's proposed alternative site will materially increase the construction budget beyond what was estimated on the original carrier proposed site, (iii) the county has failed to provide an alternative site, or (iv) after a period of 90 days after receipt of the alternative site, the telecommunications carrier has failed, after acting in good faith and with due diligence, to obtain a lease or, at a minimum, a letter of intent to lease the alternative site at lease rates not materially greater than the lease rate for the original proposed site; then the carrier can proceed to permit and construct the site under the provisions and standards of Section 5-12001.1 of this Code.

(Source: P.A. 98-197, eff. 8-9-13; 98-756, eff. 7-16-14.)

(55 ILCS 5/5-12002) (from Ch. 34, par. 5-12002)
Sec. 5-12002. Inoperable motor vehicles. The county board may by ordinance declare all inoperable motor vehicles, whether on public or private property, to be a nuisance and authorize fines to be levied for the failure of any person to obey a notice received from the county which states that such person is to dispose of any inoperable motor vehicles under his or her control. However, nothing in this Section shall apply to any motor vehicle that is kept within a building when not in use, to historic vehicles over 25 years of age, or to a motor vehicle on the premises of a place of business engaged in the wrecking or junking of motor vehicles.
As used in this Section, "inoperable motor vehicle" means any motor vehicle from which, for a period of at least 6 months, the engine, wheels or other parts have been removed, or on which the engine, wheels or other parts have been altered, damaged or otherwise so treated that the vehicle is incapable of being driven under its own power. "Inoperable motor vehicle" shall not include a motor vehicle which has been rendered temporarily incapable of being driven under its own motor power in order to perform ordinary service or repair operations.
(Source: P.A. 86-962.)

(55 ILCS 5/5-12002.1)
Sec. 5-12002.1. Hazardous dilapidated motor vehicles.
(a) The General Assembly hereby finds that the proliferation of hazardous dilapidated motor vehicles constitutes a hazard to the health, safety, and welfare of the public, and that addressing the problems caused by such abandoned dilapidated vehicles constitutes a compelling and fundamental governmental interest. The General Assembly also finds that the only effective method of dealing with the problem is to promulgate a comprehensive scheme to expedite the towing and disposal of such vehicles.
(b) As used in this Section, "hazardous dilapidated motor vehicle" means any motor vehicle with a substantial number of essential parts, as defined by Section 1-118 of The Illinois Vehicle Code, either damaged, removed, or altered or otherwise so treated that the vehicle is incapable of being driven under its own motor power or, which by its general state of deterioration, poses a threat to the public's health, safety, and welfare. "Hazardous dilapidated motor vehicle" shall not include a motor vehicle that has been rendered temporarily incapable of being driven under its own motor power in order to perform ordinary service or repair operations. The owner of a vehicle towed under the provisions of this Section shall be entitled to any hearing or review of the towing of the vehicle as provided by State or local law.
(c) A county board may by ordinance declare all inoperable motor vehicles, whether on public or private property and in view of the general public, to be hazardous dilapidated motor vehicles, and may authorize a law enforcement agency, with applicable jurisdiction, to remove immediately, any hazardous dilapidated motor vehicle or parts thereof. The ordinance shall include a requirement that notice must be sent by certified mail to either the real property owner of record or the vehicle owner at least 10 days prior to removal. Nothing in this Section shall apply to any motor vehicle that is kept within a building when not in use, to operable historic vehicles over 25 years of age, or to a motor vehicle on the premises of a place of business engaged in the wrecking, selling, or junking of motor vehicles.
(Source: P.A. 97-779, eff. 7-13-12.)

(55 ILCS 5/5-12003) (from Ch. 34, par. 5-12003)
Sec. 5-12003. Special flood hazard areas. In those areas within the territory of a county with a population in excess of 500,000 and fewer than 3 million inhabitants, and outside any city, village or incorporated town, which are identified as "Special Flood Hazard Areas" under the terms and provisions of any ordinance adopted under this Division, the unauthorized excavation or filling of such an area by any person shall cause the county board to apply to the circuit court in that county for an order to remove the fill and restore the parcel to its natural elevation in order to lessen or avoid the imminent threat to the public health, safety or welfare and damage to property resulting from the accumulation or run-off of storm or flood waters. Where, upon diligent search, the identity or whereabouts of the owner of any such parcel, including lien holders of record, are not ascertainable, notice mailed to the person in whose name such real estate was last assessed for taxes, as shown by the county collector's books, constitutes sufficient notice under this Section. The hearing upon such application to the circuit court shall be expedited by the court and given precedence over all other suits. The cost of removal or restoration incurred by the county board is recoverable from the owner of such real estate and is a lien thereon, which lien is superior to all prior existing liens and encumbrances, except taxes; provided that within 60 days after such removal of fill or restoration of the parcel to its natural elevation, the county board shall file notice of lien for such cost and expense incurred in the office of the recorder of the county. The notice must consist of a sworn statement setting out (1) a description of the real estate sufficient for identification thereof, (2) the amount of money representing the cost and expense incurred, and (3) the date on which the cost was incurred by the county. Upon payment of the costs and expenses by the owner or persons interested in the property, the lien shall be released by the county in whose name the lien has been filed and the release may be filed of record. The lien may be enforced by proceedings of foreclosure as in the case of mortgages or mechanics' liens, which action must be commenced within 3 years after the date of filing notice of lien.
(Source: P.A. 90-14, eff. 7-1-97.)

(55 ILCS 5/5-12004) (from Ch. 34, par. 5-12004)
Sec. 5-12004. Abandonment of vehicles prohibited. (a) The abandonment of a vehicle or any part thereof on any county highway in any county with 500,000 or more inhabitants, but fewer than 3,000,000, is unlawful and a petty offense punishable by a fine not to exceed $500.
(b) The abandonment of a vehicle or any part thereof on private or public property other than a highway in view of the general public, anywhere in such a county, is unlawful except on property of the owner or bailee of such abandoned vehicle. A vehicle or any part thereof so abandoned on private property shall be authorized for removal by the official so designated by ordinance of the county board after a waiting period of 7 days or more. A violation of this subsection (b) is a petty offense punishable by a fine not to exceed $500.
(Source: P.A. 86-962.)

(55 ILCS 5/5-12005) (from Ch. 34, par. 5-12005)
Sec. 5-12005. Abandoned, lost, stolen or unclaimed vehicles. In any county with 500,000 or more inhabitants, but fewer than 3,000,000, when an abandoned, lost, stolen or unclaimed vehicle comes into the temporary possession or custody of a person, not the owner of the vehicle, such person shall immediately notify the administrative official in the county who is charged with the enforcement of any ordinance adopted pursuant to this Division. Upon receipt of such notification, the administrative official shall authorize a towing service to remove and take possession of the abandoned, lost, stolen or unclaimed vehicle and its contents and maintain a record of the tow as set forth in Section 4-204 of The Illinois Vehicle Code until the vehicle is claimed by the owner or any person legally entitled to possession thereof or until it is disposed of as provided in The Illinois Vehicle Code.
(Source: P.A. 86-962.)

(55 ILCS 5/5-12006) (from Ch. 34, par. 5-12006)
Sec. 5-12006. Vehicle removal. (a) In any county with 500,000 or more inhabitants, but fewer than 3,000,000, when a vehicle is abandoned or left unattended on a highway other than a toll highway, interstate highway, or expressway, outside of an urban district for 24 hours or more, its removal by a towing service may be authorized by the administrative official charged with such duty.
(b) When a vehicle removal from either public or private property is authorized, the owner of the vehicle shall be responsible for all towing costs.
Vehicles removed from public or private property and stored by a commercial vehicle relocator or any other towing service in compliance with the Illinois Vehicle Code shall be subject to a possessory lien for services pursuant to "An Act concerning liens for labor, services, skill or materials furnished upon or storage furnished for chattels", filed July 24, 1941, as amended and the provision of Section 1 of that Act relating to notice and implied consent shall be deemed satisfied by compliance with Section 18a-302 and subsection (6) of Section 18a-300 of The Illinois Vehicle Code. In no event shall such lien be greater than the rate established in accordance with subsection (3) of Section 18a-200 of The Illinois Vehicle Code. In no event shall such lien be increased or altered to reflect any charge for services or materials rendered in addition to those authorized by this Division. Every such lien shall be payable by use of any major credit card, in addition to being payable in cash.
(c) When a vehicle is authorized to be towed away under this Division, the administrative official authorizing the towing shall keep and maintain a record of the vehicle towed, listing the color, year of manufacture, manufacturer's trade name, manufacturer's series name, body style, vehicle identification number, license plate year and number and registration sticker year and number displayed on the vehicle. The record shall also include the date and hour of tow, location towed from, location towed to, reason for towing and the name of the officer authorizing the tow.
The administrative official authorizing the towing shall further follow the procedures for notification of record owner or other legally entitled person, or if such person cannot be identified, procedures for tracing vehicle ownership by the Illinois State Police as set forth in The Illinois Vehicle Code and procedures for disposing of unclaimed vehicles with or without notice.
(Source: P.A. 86-962.)

(55 ILCS 5/5-12007) (from Ch. 34, par. 5-12007)
Sec. 5-12007. Zoning commission; proposed ordinance. The county board in counties which desire to exercise the powers conferred by this Division shall provide for a zoning commission of not less than 3 nor more than 9 members whose duty it shall be to recommend the boundaries of districts and appropriate regulations to be enforced therein, such commission to be appointed by the chairman or president of the county board, subject to confirmation by the county board. The members of the zoning commission shall be compensated on a per diem basis with a mileage allowance for travel, the amounts to be determined by the county board. Such commission shall prepare a tentative report and a proposed zoning ordinance or resolution for the entire county outside the limits of cities, villages and incorporated towns which have in effect municipal zoning ordinances. After the preparation of such tentative report and ordinance or resolution, the commission shall hold hearings thereon and shall afford persons interested an opportunity to be heard. A hearing shall be held in each township or road district affected by the terms of such proposed ordinance or resolution. Notice of each hearing shall be published at least 15 days in advance thereof in a newspaper of general circulation published in the township or road district in which such property is located. If no newspaper is published in such township or road district, then such notice shall be published in a newspaper of general circulation published in the county and having circulation where such property is located. Such notice shall state the time and place of the hearing and the place where copies of the proposed ordinance or resolution will be accessible for examination by interested parties. Such hearings may be adjourned from time to time. If any municipality having a zoning ordinance wishes to protest the proposed county zoning provisions for the area within one and one-half miles of its corporate limits, it shall appear at a hearing and submit in writing specific proposals to the commission for zoning such territory. If the Board of Trustees of any township located in a county with a population of less than 1,000,000 wishes to protest the proposed zoning of property in the unincorporated area of the township, it shall appear at a hearing and submit in writing specific proposals to the commission for zoning such territory. If the commission approves of such proposals they shall be incorporated within the report of the commission and its proposed ordinance.
Within 30 days after the final adjournment of such hearings the commission shall make a final report and submit a proposed ordinance or resolution to the county board. The county board may enact the ordinance or resolution with or without change, or may refer it back to the commission for further consideration. If a township located within a county with a population of less than 600,000 has a plan commission and the plan commission objects to the proposed zoning of property in the unincorporated areas of the township, the township board of trustees may submit its written objections to the county board within 30 days after the submission of a proposed zoning ordinance or resolution by the County Zoning Commission to the county board. In such case, the county board shall not adopt zoning provisions which affect the unincorporated areas of the township, except by the favorable vote of 3/4 of all the members of the county board. If the proposals made by a municipality as provided above in this Section are not incorporated in their entirety into the ordinance proposed to be enacted by the county board, the county board shall not enact the proposed zoning of such area within one and one-half miles of such municipality except by a three-fourths vote of all members. The zoning commission shall cease to exist, upon the adoption of a zoning ordinance or resolution for such county.
In the preparation of its report and proposed zoning ordinance or resolution the commission may incur such expenditures as shall be authorized by the county board. The provisions of the amendatory Act of 1963 (Laws 1963, p. 297) shall apply only to the initial and original proposed county zoning ordinance and shall not apply to any subsequent amendments or revisions of such county zoning ordinance once adopted or to the supplanting of such county zoning ordinance with an entirely new zoning ordinance; provided, that any zoning ordinance or resolution heretofore enacted which excludes municipalities subject to regulation shall be amended or modified, in the manner hereinabove prescribed for original enactment, to make provision to include any such municipality.
Appeals from final zoning decisions of the County Board must be filed within one year unless a shorter filing period is required by another law.
(Source: P.A. 89-272, eff. 8-10-95.)

(55 ILCS 5/5-12008) (from Ch. 34, par. 5-12008)
Sec. 5-12008. Enforcement of ordinances or resolutions. All ordinances or resolutions passed under the terms of this Division shall be enforced by such officer of the county as may be designated by ordinance or resolution. The ordinance or resolution may require that for any class or classes of districts created thereby, applications be made for permits to erect buildings or structures, or to alter or remodel existing buildings or structures, and may vest in the officer designated to enforce the ordinance or resolution, the power to make orders, requirements, decisions and determinations with respect to applications for such permits and with respect to the enforcement of the terms of the ordinance or resolution.
(Source: P.A. 86-962.)

(55 ILCS 5/5-12009) (from Ch. 34, par. 5-12009)
Sec. 5-12009. Variation by board of appeals. The regulations by this Division authorized may provide that a board of appeals may determine and vary their application in harmony with their general purpose and intent and in accordance with general or specific rules therein contained in cases where there are practical difficulties or particular hardship in the way of carrying out the strict letter of any of such regulations relating to the use, construction or alteration of buildings or structures or the use of land; or the regulations by this Division authorized may provide that the county board may, by ordinance or resolution determine and vary their application in harmony with their general purpose and intent and in accordance with general or specific rules therein contained in cases where there are practical difficulties or particular hardship in the way of carrying out the strict letter of any such regulations relating to the use, construction or alteration of buildings or structures or the use of land; however, no such variation shall be made by such county board without a hearing before the board of appeals unless the variation sought is a variation of ten percent or less of the regulations by this Division authorized as to location of structures or as to bulk requirements under such regulations, in which case no public hearing is required and such variation may be granted by the administrative official charged with the enforcement of any ordinance or resolution adopted pursuant to this Division. Provided, however, that before such variation may be granted, a notice of the intent to grant such variation shall be sent by certified mail to all adjoining landowners. If any adjoining landowner files a written objection with the administrative official within 15 days of receipt of such notice, the variation shall only be considered by the board of appeals in the manner provided in this Section. All other variations sought shall be made only by ordinance, resolution or otherwise in a specific case and after a public hearing before a board of appeals of which there shall be at least 15 days notice of the date, time and place of such hearing published in a newspaper of general circulation published in the township or road district in which such property is located. If no newspaper is published in such township or road district, then such notice shall be published in a newspaper of general circulation published in the county and having circulation where such property is located. The notice shall contain: (1) the particular location of the real estate for which the variation is requested by legal description and street address, and if no street address then by locating such real estate with reference to any well-known landmark, highway, road, thoroughfare or intersection; (2) whether or not the petitioner or applicant is acting for himself or in the capacity of agent, alter ego, or representative of a principal, and stating the name and address of the actual and true principal; (3) whether petitioner or applicant is a corporation, and if a corporation, the correct names and addresses of all officers and directors, and of all stockholders or shareholders owning any interest in excess of 20% of all outstanding stock of such corporation; (4) whether the petitioner or applicant, or his principal if other than applicant, is a business or entity doing business under an assumed name, and if so, the name and residence of all true and actual owners of such business or entity; (5) whether the petitioner or applicant is a partnership, joint venture, syndicate or an unincorporated voluntary association, and if so, the names and addresses of all partners, joint venturers, syndicate members or members of the unincorporated voluntary association; and (6) a brief statement of what the proposed variation consists.
The costs or charges of the publication notice by this Section required shall be paid by the petitioner or applicant.
Where a variation is to be made by ordinance or resolution, upon the report of the board of appeals such county board may by ordinance or resolution without further public hearing adopt any proposed variation or may refer it back to the board of appeals for further consideration and any proposed variation which fails to receive the approval of the board of appeals shall not be passed except by the favorable vote of 3/4 of all the members of the county board, but in counties in which the county board consists of 3 members only a 2/3 vote is required. Every such variation, whether made by the board of appeals directly or by ordinance or resolution after a hearing before a board of appeals shall be accompanied by a finding of fact specifying the reason for making such variation.
If a township located within a county with a population of less than 600,000 or more than 3,000,000 has a plan commission, and the plan commission objects to a zoning variation which affects unincorporated areas of the township, the township board of trustees within 15 days after the public hearing before the board of appeals on such zoning variation, may submit its written objections to the county board of the county where the unincorporated areas of the township are located. In such case, the county board shall not approve the zoning variation, except by the favorable vote of 3/4 of all members of the county board.
Appeals from final zoning decisions of the County Board must be filed within one year unless a shorter filing period is required by another law.
(Source: P.A. 91-738, eff. 1-1-01.)

(55 ILCS 5/5-12009.5)
Sec. 5-12009.5. Special uses.
(a) The county board may, by an ordinance passed under this Division, provide for the classification of special uses. Those uses may include, but are not limited to, public and quasi-public uses affecting the public interest; uses that have a unique, special, or unusual impact upon the use or enjoyment of neighboring property; and uses that affect planned development. A use may be permitted in one or more zoning districts and may be a special use in one or more other zoning districts.
(b) A special use may be granted only after a public hearing conducted by the board of appeals. There must be at least 15 days' notice before the hearing. The notice must include the time, place, and date of the hearing and must be published in a newspaper published in the township or road district where the property is located. If there is no newspaper published in the township or road district where the property is located, the notice must be published in a newspaper of general circulation in the county. The notice must also contain (i) the particular location of the property for which the special use is requested by legal description and by street address, or if there is no street address, by locating the property with reference to any well-known landmark, highway, road, thoroughfare, or intersection; (ii) whether the petitioner or applicant is acting for himself or herself or as an agent, alter ego, or representative of a principal and the name and address of the principal; (iii) whether the petitioner or applicant is a corporation, and if so, the correct names and addresses of all officers and directors of the corporation and of all stockholders or shareholders owning any interest in excess of 20% of all of the outstanding stock or shares of the corporation; (iv) whether the petitioner or applicant, or his or her principal, is a business or entity doing business under an assumed name, and if so, the name and residence of all actual owners of the business or entity; (v) whether the petitioner or applicant, or his or her principal, is a partnership, joint venture, syndicate, or an unincorporated voluntary association, and if so, the names and addresses of all partners or members of the partnership, joint venture, syndicate, or unincorporated voluntary association; and (vi) a brief statement of the proposed special use.
In addition to any other notice required by this Section, the board of appeals must give at least 15 days' notice before the hearing to (i) any municipality whose boundaries are within 1-1/2 miles of any part of the property proposed as a special use and (ii) the owner or owners of any land adjacent to or immediately across any street, alley, or public right-of-way from the property proposed as a special use.
The petitioner or applicant must pay the cost of the publication of the notice required by this Section.
(c) A special use may be granted only upon evidence that the special use meets the standards established for that classification in the ordinance. The special use may be subject to conditions reasonably necessary to meet those standards.
(d) The board of appeals shall report to the county board a finding of fact and a recommendation as to whether the county board should deny, grant, or grant subject to conditions the special use. The county board may, by ordinance and without a further public hearing, adopt any proposed special use on receiving the report or it may refer the proposal back to the board of appeals for further consideration.
(e) The county board may, by ordinance, delegate to the board of appeals the authority to grant special uses subject to the restrictions and requirements of this Section. The ordinance may delegate the authority to grant all special uses or to grant only certain classes of special uses while reserving to the county board the authority to grant other classes of special uses. If the county board enacts an ordinance delegating its authority, the board of appeals must, after conducting the required public hearing, issue a finding of fact and final decision in writing on the proposed special use.
(Source: P.A. 90-175, eff. 1-1-98; 91-334, eff. 7-29-99.)

(55 ILCS 5/5-12010) (from Ch. 34, par. 5-12010)
Sec. 5-12010. Board of Appeals. The presiding officer of the county board with the advice and consent of the county board shall appoint a board of appeals consisting of 5 members and may appoint 2 alternate members, the 5 members to serve respectively for the following terms: one for one year, one for 2 years, one for 3 years, one for 4 years and one for 5 years; and the alternate members to serve respectively for 4 years and 5 years. The successor to each member so appointed shall serve for a term of 5 years. Alternate members, if appointed, shall serve as members of the board only in the absence of regular members, with the alternate member who has the greatest amount of time remaining in his or her term to have priority over the other alternate member in determining which alternate member shall serve in the absence of a regular member. In counties of less than 1,000,000 population the presiding officer of the county board with the advice and consent of the county board may appoint an additional 2 members to serve for a term of 5 years. At the end of the term of the 2 additional members, the county board may provide for the appointment of successors in the same manner or may allow the board of appeals to revert to a membership of 5. One of the members so appointed shall be named as chairman at the time of his appointment, and in case of vacancy the appointing power shall designate a chairman. All members of a board of appeals shall be residents of separate townships at the time of their appointments, except that in counties containing fewer than 5 townships, or fewer than 7 townships if the county board has provided for the appointment of 2 additional members, that limitation shall not be applicable. The appointing authority shall have the power to remove any member of the board for cause, after public hearing. Vacancies shall be filled by the appointing authority for the unexpired term of any member whose place has become vacant. The members of the board of appeals shall be compensated on a per diem basis with a mileage allowance for travel, the amounts to be determined by the county board. All meetings of the board of appeals shall be held at the call of the chairman and at such times and places within the county as the board may determine. The chairman, or in his absence the acting chairman may administer oaths and compel the attendance of witnesses. All meetings of the board shall be open to the public. The board shall keep minutes of its proceedings, showing the vote of each member upon every question, or if absent or failing to vote, indicating such fact, and shall also keep records of its examinations and other official actions. Every rule, regulation, every amendment or repeal thereof, and every order, requirement, decision or determination of the board shall immediately be filed in the office of the board and shall be a public record. In the performance of its duties the board of appeals may incur such expenditures as are authorized by the county board.
(Source: P.A. 89-217, eff. 1-1-96.)

(55 ILCS 5/5-12011) (from Ch. 34, par. 5-12011)
Sec. 5-12011. Hearing and decision of board of appeals. The board of appeals shall also hear and decide appeals from and review any order, requirement, decision or determination made by an administrative official charged with the enforcement of any ordinance or resolution adopted pursuant to this Division.
It shall also hear and decide all matters referred to it or upon which it is required to pass under any such ordinance or resolution or under the terms of this Division. Where a public hearing before a board of appeals is required by this Division or by any ordinance or resolution under the terms of this Division, notice of each hearing shall be published at least 15 days in advance thereof in a newspaper of general circulation published in the township or road district in which such property is located. If no newspaper is published in such township or road district, then such notice shall be published in a newspaper of general circulation published in the county and having circulation where such property is located. The concurring vote of 3 members of a board consisting of 5 members or the concurring vote of 4 members of a board consisting of 7 members is necessary to reverse any order, requirement, decision or determination of any such administrative official or to decide in favor of the applicant any matter upon which it is required to pass under any such ordinance or resolution, or to effect any variation in such ordinance or resolution, or to recommend any variation or modification in such ordinance or resolution to the county board. An appeal may be taken by any person aggrieved or by any officer, department, board or bureau of the county. An appeal shall be taken within such time as is prescribed by the board of appeals by general rule by filing with the officer from whom the appeal is taken and with the board of appeals a notice of appeal, specifying the grounds thereof. The officer from whom the appeal is taken shall forthwith transmit to the board all the papers constituting the record upon which the action appealed from was taken.
An appeal stays all proceedings in furtherance of the action appealed from, unless the officer from whom the appeal is taken certifies to the board of appeals after the notice of appeal has been filed with him that by reasons of facts stated in the certificate a stay would, in his opinion, cause imminent peril to life or property, in which case proceedings shall not be stayed otherwise than by a restraining order which may be granted by the board of appeals or by a court on application, on notice to the officer from whom the appeal is taken and on due cause shown.
(Source: P.A. 92-128, eff. 1-1-02.)

(55 ILCS 5/5-12012) (from Ch. 34, par. 5-12012)
Sec. 5-12012. Hearing of appeal; review under Administrative Review Law. The board of appeals shall fix a reasonable time for the hearing of the appeal and give due notice thereof to the parties and decide the same within a reasonable time. Upon the hearing, any party may appear in person or by agent, or by attorney. The board of appeals may reverse or affirm, wholly or partly, or may modify the order, requirement, decision or determination as in its opinion ought to be made in the premises, and to that end shall have all the powers of the officer from whom the appeal is taken.
All final administrative decisions of the board of appeals hereunder shall be subject to judicial review pursuant to the provisions of the Administrative Review Law, and all amendments and modifications thereof, and the rules adopted pursuant thereto. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 86-962.)

(55 ILCS 5/5-12012.1)
Sec. 5-12012.1. Actions subject to de novo review; due process.
(a) Any decision by the county board of any county, home rule or non-home rule, in regard to any petition or application for a special use, variance, rezoning, or other amendment to a zoning ordinance shall be subject to de novo judicial review as a legislative decision, regardless of whether the process in relation thereto is considered administrative for other purposes. Any action seeking the judicial review of such a decision shall be commenced not later than 90 days after the date of the decision.
(b) The principles of substantive and procedural due process apply at all stages of the decision-making and review of all zoning decisions.
(Source: P.A. 94-1027, eff. 7-14-06; 95-843, eff. 1-1-09.)

(55 ILCS 5/5-12013) (from Ch. 34, par. 5-12013)
Sec. 5-12013. Compensation of the board of appeals. Members of the board of appeals shall receive compensation in an amount to be established by each county board. The compensation shall be paid out of the county treasury.
(Source: P.A. 86-962.)

(55 ILCS 5/5-12014) (from Ch. 34, par. 5-12014)
Sec. 5-12014. Amendment of regulations and districts.
(a) For purposes of this Section, the term "text amendment" means an amendment to the text of a zoning ordinance, which affects the whole county, and the term "map amendment" means an amendment to the map of a zoning ordinance, which affects an individual parcel or parcels of land.
(b) The regulations imposed and the districts created under the authority of this Division may be amended from time to time by ordinance or resolution, after the ordinance or resolution establishing same has gone into effect, but no such amendments shall be made without a hearing before the board of appeals. At least 15 days notice of the time and place of such hearing shall be published in a newspaper of general circulation published in such county. Hearings on text amendments shall be held in the court house of the county or other county building with more adequate facilities for such hearings. Hearings on map amendments shall be held in the township or road district affected by the terms of such proposed amendment or in the court house, or other county building with more adequate facilities for such hearings, of the county in which the affected township or road district is located. Provided, that if the owner of any property affected by such proposed map amendment so requests in writing, such hearing shall be held in the township or road district affected by the terms of such proposed amendment. Except as provided in subsection (c), text amendments may be passed at a county board meeting by a simple majority of the elected county board members, unless written protests against the proposed text amendment are signed by 5% of the land owners of the county, in which case such amendment shall not be passed except by the favorable vote of 3/4 of all the members of the county board. Except as provided in subsection (c), map amendments may be passed at a county board meeting by a simple majority of the elected county board members, except that in case of written protest against any proposed map amendment that is either: (A) signed by the owner or owners of at least 20% of the land to be rezoned, or (B) signed by the owner or owners of land immediately touching, or immediately across a street, alley, or public right-of-way from, at least 20% of the perimeter of the land to be rezoned, or in cases where the land affected lies within 1 1/2 miles of the limits of a zoned municipality, or in the case of a proposed text amendment to the Zoning Ordinance, by resolution of the corporate authorities of the zoned municipality with limits nearest adjacent, filed with the county clerk, such amendment shall not be passed except by the favorable vote of 3/4 of all the members of the county board, but in counties in which the county board consists of 3 members only a 2/3 vote is required. In such cases, a copy of the written protest shall be served by the protestor or protestors on the applicant for the proposed amendment and a copy upon the applicant's attorney, if any, by certified mail at the address of such applicant and attorney shown in the application for the proposed amendment. Notwithstanding any other provision of this Section, if a map amendment is proposed solely to correct an error made by the county as a result of a comprehensive rezoning by the county, the map amendments may be passed at a county board meeting by a simple majority of the elected board.
Any notice required by this Section need not include a metes and bounds legal description, provided that the notice includes: (i) the common street address or addresses and (ii) the property index number ("PIN") or numbers of all the parcels of real property contained in the area for which the variation is requested.
(c) If a township located within a county with a population of less than 600,000 has a plan commission and the plan commission objects to a text amendment or a map amendment affecting an unincorporated area of the township, then the township board of trustees may submit its written objections to the county board within 30 days after the hearing before the board of appeals, in which case the county board may not adopt the text amendment or the map amendment affecting an unincorporated area of the township except by the favorable vote of at least three-fourths of all the members of the county board.
(Source: P.A. 98-205, eff. 8-9-13.)

(55 ILCS 5/5-12015) (from Ch. 34, par. 5-12015)
Sec. 5-12015. Hearing officer; duties. Notwithstanding anything to the contrary provided for in this Division:
(A) The county board of each county may by resolution or ordinance establish the position of hearing officer and delegate to a hearing officer the authority to conduct any public hearing otherwise required to be heard in accordance with this Division by the board of appeals. When a hearing officer is designated by the county board to conduct any such hearing: (i) notice of hearing shall be given in the same time and manner and the hearing shall be conducted in the same location provided by this Division for the giving of such notice and for the location of such hearing when any such hearing is conducted by the board of appeals; (ii) the hearing officer in acting upon any matter otherwise within the jurisdiction of the board of appeals shall be governed by the same standards and shall exercise and perform all of the powers and duties of the board of appeals in the same manner and to the same effect as provided in this Division with respect to the board of appeals provided that:
1. When the hearing officer is acting upon an application or petition to amend the regulations imposed or the districts created under the authority of this Division and such amendment is to be made by ordinance or resolution, the hearing officer shall render a written recommendation to the county board within such time and in such manner and form as the county board shall require;
2. When the hearing officer is acting upon an application or petition for a variation and the regulations by this Division authorized provide that the county board by ordinance or resolution may determine and vary the application of such regulations as set forth in this Division, then upon report of the hearing officer the county board may by ordinance or resolution without further public hearing adopt any proposed variation or may refer it back to the hearing officer for further consideration, and any proposed variation which fails to receive the approval of the hearing officer shall not be passed except by the favorable vote of 3/4 of all members of the county board, but in counties in which the county board consists of 3 members only a 2/3 vote is required;
3. When the hearing officer is acting upon an application or petition for a variation and the regulations by this Division authorized do not provide that the county board by ordinance or resolution may determine and vary the application of such regulations as set forth in this Division, or when the hearing officer is acting upon any matter otherwise within the jurisdiction of the board of appeals under Sections 5-12011 and 5-12012 other than a matter referred to in paragraphs 1 and 2 above of this subsection (A), the determination made by the hearing officer with respect to any such variation or matter shall constitute a final administrative decision which is subject to judicial review pursuant to the provisions of the "Administrative Review Law", as now or hereafter amended.
(B) The county board may provide general or specific regulations implementing but not inconsistent with the provisions of this Section, including regulations relative to the time and manner in which hearing officers are designated to conduct public hearings and regulations governing the manner in which such hearings are conducted and matters heard therein passed upon and determined.
(C) Hearing officers shall be appointed on the basis of training and experience which qualifies them to conduct hearings, make recommendations or findings of fact and conclusions on the matters heard and otherwise exercise and perform the powers, duties and functions delegated in accordance with this Section. Hearing officers shall receive such compensation as the county board shall provide, and the county board may establish a schedule of fees to defray the costs of providing a hearing officer.
(D) This Section is intended to furnish an alternative or supplemental procedure which a county board in its discretion may provide for hearing, determining, reviewing and deciding matters which arise under any ordinance, resolution or regulation adopted pursuant to this Division, but nothing in this Section shall be deemed to limit or prevent the use of any existing procedure available pursuant to this Division for hearing, approving or denying applications or petitions for a variation, amendment or other revision of any such ordinance, resolution or regulation, or for hearing and deciding appeals from and reviewing any order, requirement, decision or determination made by an administrative official charged with the enforcement of any such ordinance, resolution or regulation.
(Source: P.A. 86-962.)

(55 ILCS 5/5-12016) (from Ch. 34, par. 5-12016)
Sec. 5-12016. Cooperation with other counties and municipal corporations. In the exercise of powers conferred by this Division the county board of any county shall have authority to cooperate with other counties, with cities, villages or other municipal corporations either within or without such county, and with municipal or state authorities, and to appoint such committee or committees as it may think proper to effect such cooperation.
(Source: P.A. 86-962.)

(55 ILCS 5/5-12017) (from Ch. 34, par. 5-12017)
Sec. 5-12017. Violations. In case any building or structure is erected, constructed, reconstructed, altered, repaired, converted or maintained or any building, structure or land is used in violation of this Division or of any ordinance, resolution or other regulation made under authority conferred thereby, the proper authorities of the county or of the township in which the building, structure, or land is located, or any person the value or use of whose property is or may be affected by such violation, in addition to other remedies, may institute any appropriate action or proceedings in the circuit court to prevent such unlawful erection, construction, reconstruction, alteration, repair, conversion, maintenance or use, to restrain, correct, or abate such violation, to prevent the occupancy of said building, structure or land or to prevent any illegal act, conduct, business, or use in or about such premises.
Any person who violates the terms of any ordinance adopted under the authority of this Division shall be guilty of a petty offense punishable by a fine not to exceed $500, with each week the violation remains uncorrected constituting a separate offense.
(Source: P.A. 92-347, eff. 8-15-01.)

(55 ILCS 5/5-12018) (from Ch. 34, par. 5-12018)
Sec. 5-12018. Testimony at hearings. All testimony by witnesses in any hearing provided for in this Division shall be given under oath.
(Source: P.A. 86-962.)

(55 ILCS 5/5-12019) (from Ch. 34, par. 5-12019)
Sec. 5-12019. Appearance and presentation of evidence by school district. In any hearing before a zoning commission or board of appeals, any school district within which the property in issue, or any part thereof, is located shall have the right to appear and present evidence.
(Source: P.A. 86-962.)

(55 ILCS 5/5-12020)
Sec. 5-12020. Wind farms. Notwithstanding any other provision of law, a county may establish standards for wind farms and electric-generating wind devices. The standards may include, without limitation, the height of the devices and the number of devices that may be located within a geographic area. A county may also regulate the siting of wind farms and electric-generating wind devices in unincorporated areas of the county outside of the zoning jurisdiction of a municipality and the 1.5 mile radius surrounding the zoning jurisdiction of a municipality. There shall be at least one public hearing not more than 30 days prior to a siting decision by the county board. Notice of the hearing shall be published in a newspaper of general circulation in the county. A commercial wind energy facility owner, as defined in the Wind Energy Facilities Agricultural Impact Mitigation Act, must enter into an agricultural impact mitigation agreement with the Department of Agriculture prior to the date of the required public hearing. A commercial wind energy facility owner seeking an extension of a permit granted by a county prior to July 24, 2015 (the effective date of Public Act 99-132) must enter into an agricultural impact mitigation agreement with the Department of Agriculture prior to a decision by the county to grant the permit extension. Counties may allow test wind towers to be sited without formal approval by the county board. Any provision of a county zoning ordinance pertaining to wind farms that is in effect before August 16, 2007 (the effective date of Public Act 95-203) may continue in effect notwithstanding any requirements of this Section.
A county may not require a wind tower or other renewable energy system that is used exclusively by an end user to be setback more than 1.1 times the height of the renewable energy system from the end user's property line.
(Source: P.A. 99-123, eff. 1-1-16; 99-132, eff. 7-24-15; 99-642, eff. 7-28-16.)

(55 ILCS 5/5-12021)
Sec. 5-12021. Special provisions relating to public schools.
(a) In exercising the powers under this Division with respect to public school districts, a county shall act in a reasonable manner that neither regulates educational activities, such as school curricula, administration, and staffing, nor frustrates a school district's statutory duties. This subsection (a) is declarative of existing law and does not change the substantive operation of this Division.
(b) In processing zoning applications from public school districts, a county shall make reasonable efforts to streamline the zoning application and review process for the school board and minimize the administrative burdens involved in the zoning review process, including, but not limited to, reducing application fees and other costs associated with the project of a school board to the greatest extent practicable and reflective of actual cost but in no event more than the lowest fees customarily imposed by the county for similar applications, limiting the number of times the school district must amend its site plans, reducing the number of copies of site plans and any other documents required to be submitted by the county, and expediting the zoning review process for the purpose of rendering a decision on any application from a school district within 90 days after a completed application is submitted to the county.
(Source: P.A. 99-890, eff. 8-25-16.)

(55 ILCS 5/Div. 5-13 heading)

(55 ILCS 5/5-13001) (from Ch. 34, par. 5-13001)
Sec. 5-13001. Establishment of building or set-back lines. In addition to the existing power and to the end that adequate safety may be secured and the congestion of public roads, streets, traffic-ways, drives and parkways may be lessened or avoided, the county board of each county is authorized and empowered to establish, regulate and limit the building or set-back lines on or along any road, street, traffic-way, drive or parkway in the county outside the corporate limits of any city, village or incorporated town, as may be deemed best suited to carry out the provisions of this Division. The powers given by this Division shall not be exercised so as to deprive the owner of any existing property of its use or maintenance for the purpose to which it is then lawfully devoted.
(Source: P.A. 86-962.)

(55 ILCS 5/5-13002) (from Ch. 34, par. 5-13002)
Sec. 5-13002. Enforcing officer. All resolutions passed under the terms of this Division shall be enforced by such officer of the county as may be designated by resolution.
(Source: P.A. 86-962.)

(55 ILCS 5/5-13003) (from Ch. 34, par. 5-13003)
Sec. 5-13003. Amendments to regulations. The regulations imposed under the authority of this Division may be amended from time to time by resolution after the resolution establishing the same has gone into effect, but no such amendments shall be made without a hearing before some committee designated by the county board. At least fifteen days notice of the time and place of such hearing shall be published in an official newspaper, or a newspaper of general circulation, in such county. Such amendment shall not be passed except by a favorable vote of two-thirds of all the members of the county board.
(Source: P.A. 86-962.)

(55 ILCS 5/5-13004) (from Ch. 34, par. 5-13004)
Sec. 5-13004. Proceedings to restrain violation. In case any building or structure is erected or constructed in violation of this Division, or any resolution or other regulation made under the authority conferred thereby, the proper authorities of the county, in addition to other remedies, may institute any appropriate action or proceedings to prevent such unlawful erection or construction to restrain, correct or abate such violation, to prevent the occupancy of said building or structure or to prevent any illegal act, conduct, business or use in or about such premises.
(Source: P.A. 86-962.)

(55 ILCS 5/Div. 5-14 heading)

(55 ILCS 5/5-14001) (from Ch. 34, par. 5-14001)
Sec. 5-14001. Regional plan. Whenever in the judgment of the county board of any county, a portion or all of said county as a region, should have a plan made for the general purpose of guiding and accomplishing a co-ordinated, adjusted and harmonious development of said region, and of public improvements and utilities therein, and which plans will in the judgment of the county board, in accordance with the present and future needs of the region and of the State, best promote health, safety, morals, order, convenience, prosperity, efficiency and economy in the process of development and the general welfare of said region, the county board is hereby empowered by resolution of record to define the boundaries of such region and to create a regional planning commission for the making of a regional plan for such region so defined. The number of members of such commission, their method of appointment, and their power and authority in the making of such plan, shall be such as the county board may deem proper and not in conflict with law. Said Commission shall be a fact finding body and shall make such investigations and gather such statistics as it shall deem necessary for the planning and development of said region, and shall make a plan of said region to include all matter which it may deem necessary for the development of the region as provided above.
(Source: P.A. 86-962.)

(55 ILCS 5/5-14002) (from Ch. 34, par. 5-14002)
Sec. 5-14002. Expenses of commission. The county board is hereby authorized to appropriate to the planning commission from any funds under its control and not otherwise appropriated, such sum as the county board may deem proper for said work as above, and within the amounts so appropriated, the regional planning commission shall have the authority:
(1) to employ such assistance as it may deem necessary;
(2) with the concurrence of the county board of any county to accept, receive and expend funds, grants and services from the federal government, or its agencies, and from departments, agencies and instrumentalities of state and local governments;
(3) to contract with respect to any funds, grants or services from whatever source derived;
(4) to provide such information and reports as may be necessary to secure financial aid.
(Source: P.A. 86-962.)

(55 ILCS 5/5-14003) (from Ch. 34, par. 5-14003)
Sec. 5-14003. Joint regional planning commission. If such region is situated in or embraces more than one county, the county boards of said counties are hereby empowered to cooperate in defining the boundaries of said region, and in the creation and organization of one joint regional planning commission for such region so mutually defined. The county boards of the counties which are members of the joint regional planning commission are authorized to appropriate from their funds for the use of the joint regional planning commission, in the amounts as may mutually be agreed upon by said county boards.
The joint regional planning commission is authorized to prepare zoning and building codes, ordinances or resolutions for submission to and adoption by the various member county boards. The joint regional planning commission may employ a staff to assist the member county boards in the administration and enforcement of such zoning and building codes or ordinances throughout the district, and in each member county.
(Source: P.A. 86-962.)

(55 ILCS 5/5-14004) (from Ch. 34, par. 5-14004)
Sec. 5-14004. Advisory plan; member expenses. The members of the regional planning commission may be compensated on a per diem basis with a mileage allowance for travel. The county board shall determine the amount of compensation by ordinance, however such compensation shall not exceed the compensation paid to members of the county board for per diem and mileage expenses. Except as hereinafter provided, all plans of the region made by such commission shall be advisory only, unless such plan or portion of it may affect any city, village or incorporated town in which there is a planning commission, and in case such regional plan for such city, village or incorporated town is adopted by the city, village or incorporated town planning commission, such regional plan or such part of which as may be adopted shall have such force and effect as by law may be provided; provided in counties of less than 500,000 inhabitants that, if such plan sets out the centerline location and right-of-way width of planned major streets in unsubdivided land or if such plan sets out the future location of planned major streets in unsubdivided land, the county board, upon adoption of such plan or part thereof by such regional planning commission, may by resolution of record forbid the construction of buildings in the right-of-way of such planned streets.
(Source: P.A. 89-103, eff. 7-7-95.)

(55 ILCS 5/5-14005) (from Ch. 34, par. 5-14005)
Sec. 5-14005. Coordination of plans. The county planning commission or regional planning commissions created under the provisions of this Division shall encourage the cooperation of the political subdivisions within their respective territories in any matters whatsoever which may concern the county or regional plan or maps prepared by such commission as an aid toward coordination of municipal plans with county and regional plans.
(Source: P.A. 86-962.)

(55 ILCS 5/5-14006) (from Ch. 34, par. 5-14006)
Sec. 5-14006. Official plans of counties of less than 500,000 population. In any county with a population not in excess of 500,000 located in the area served by the Northeastern Illinois Metropolitan Area Planning Commission any planning commission created under the provisions of this Division may prepare and recommend to the county board of such county a comprehensive plan of public improvements looking to the present and future development of the region for the planning of which it was created. The plan or plans when adopted by the county board shall be designated as the official plan, or part thereof, of that county. Such plan or plans may be adopted in whole or in separate geographical or functional parts, each of which, when adopted, shall be the official plan or part thereof, of that county. Thereafter, from time to time, the planning commission may recommend changes in the official plan or any part thereof. To provide for the health, safety, comfort and convenience of the inhabitants of the county, such plans may establish reasonable standards of design for subdivisions and for resubdivisions of unimproved land and areas subject to redevelopment, including reasonable requirements for public streets, alleys, ways for public service facilities, storm or flood water runoff channels and basins, parks, playgrounds, school grounds, and other public grounds.
(Source: P.A. 86-962.)

(55 ILCS 5/5-14007) (from Ch. 34, par. 5-14007)
Sec. 5-14007. Review by Northeastern Illinois Metropolitan Area Planning Commission. Before the county board of any county with a population not in excess of 500,000 located in the area served by the Northeastern Illinois Metropolitan Area Planning Commission adopts any plan as the official plan, or part thereof, as provided in Section 5-14006, it shall submit such plan to the Northeastern Illinois Metropolitan Area Planning Commission for review and recommendations.
(Source: P.A. 86-962.)

(55 ILCS 5/5-14008)
Sec. 5-14008. Powers of commission; real property. The joint regional planning commission may acquire, by purchase, gift, or legacy, and hold real property for the purposes of the joint regional planning commission, and may sell and convey that property. The value of the real property shall be determined by an appraisal performed by an appraiser licensed under the Real Estate Appraiser Licensing Act of 2002 and who is certified to appraise the type or types of property to be valued. The appraisal report of the appraiser shall be available for public inspection. The joint regional planning commission may purchase the real property under contracts providing for payment in installments over a period of time of not more than 20 years and may finance the purchase of the real property under finance contracts providing for payment in installments over a period of time of not more than 20 years. This Section applies only to a joint regional planning commission if it consists of 3 or fewer counties that border the Illinois River, where at least one of those counties has a population of 180,000 or more.
(Source: P.A. 98-196, eff. 8-9-13.)

(55 ILCS 5/Div. 5-15 heading)

(55 ILCS 5/5-15001) (from Ch. 34, par. 5-15001)
Sec. 5-15001. Applicability. This Division shall apply to any county upon the adoption of a resolution by the county board of any such county, by at least two-thirds of the elected members, accepting the provisions hereof.
(Source: P.A. 86-962.)

(55 ILCS 5/5-15002) (from Ch. 34, par. 5-15002)
Sec. 5-15002. Definitions. When used in this Division the term "waterworks system" means and includes a waterworks system in its entirety, or any integral part thereof, including mains, hydrants, meters, valves, standpipes, storage tanks, pumps, tanks, intakes, wells, impounding reservoirs, machinery, purification plants, softening apparatus, and all other elements useful in connection with a water supply or water distribution system.
The term "sewerage system" means and includes any or all of the following: Sewerage treatment plant or plants, collecting, intercepting, and outlet sewers, lateral sewers and drains, including combined storm water and sanitary drains, force mains, conduits, pumping stations, ejector stations, and all other appurtenances, extensions and improvements necessary, useful or convenient for the collection, treatment and disposal in a sanitary manner of storm water, sanitary sewage and industrial wastes.
The term "combined waterworks and sewerage system" means and includes a waterworks and sewerage system, as hereinabove defined, which any county shall determine to operate in combination.
The term "waste management" means the process of storage, treatment or disposal, but not the hauling or transport, of "waste" as defined in Section 3.535 of the Environmental Protection Act, but excluding "hazardous waste" as defined in that Act.
(Source: P.A. 92-574, eff. 6-26-02.)

(55 ILCS 5/5-15003) (from Ch. 34, par. 5-15003)
Sec. 5-15003. Department of public works. The county board may establish a department of public works with authority to exercise complete supervision in such county over any of the projects authorized by this Division in either of the methods designated hereafter.
A. The county board may employ a superintendent of public works and such other employees for the administration of the department as may be necessary. The superintendent shall be a registered professional engineer and shall have complete authority to supervise and manage the department; or
B. Each county public works department shall be managed by a board of public works, consisting of 5 members appointed by the President and Chairman of the county board, with the approval of the county board, for a 3 year term, except that of the first appointees, 2 shall serve for one year, 2 for 2 years, and one for 3 years. The term of office of original appointees shall be regarded as beginning on July 1, following their appointment, and the term of all members shall continue until their successors are appointed. At least 2 members must be elected officials of municipalities within the county whose terms of office within the municipalities will not expire prior to the termination of appointment hereunder, one member must be a member of the county board whose term of office will not expire prior to the termination of appointment hereunder, one member must be a trustee of a Sanitary District within the county whose term of office will not expire prior to the termination of appointment hereunder, and one member must be chosen to represent the Conservation and Public Health interests. The members of the board shall receive compensation as provided by the county board. The board of public works may employ a superintendent of public works and any other employees for the administration of the department as may be necessary. The superintendent must be a registered professional engineer. Any county may advance general funds for necessary studies or engineering for a project to be financed by revenue bonds and be reimbursed by the proceeds of such bonds. Any county may purchase such bonds with funds derived solely from the County Retailers Occupation Tax.
(Source: P.A. 86-962.)

(55 ILCS 5/5-15004) (from Ch. 34, par. 5-15004)
Sec. 5-15004. Review by Northeastern Illinois Metropolitan Area Planning Commission. Whenever any project contemplated under this Division involves territory within the jurisdiction of the Northeastern Illinois Metropolitan Area Planning Commission the plans for such project shall be submitted to such Commission and to the regional planning commission of the county in which located for their review and recommendations as to its compliance with the plans of the respective planning agencies.
(Source: P.A. 86-962.)

(55 ILCS 5/5-15005) (from Ch. 34, par. 5-15005)
Sec. 5-15005. Tax levy. In order to effectuate the purposes of this Division, any such county may levy annually, in excess of any other limit prescribed by law, a tax of not to exceed .02% of the value, as equalized or assessed by the Department of Revenue, on all taxable property in such county, such tax to be levied and collected in like manner with the general taxes of such county, and when collected shall be paid into a special fund in the county treasury.
This tax shall not be levied in any county until the question of its adoption is submitted to the electors thereof and approved by a majority of those voting on the question. This question may be submitted at any election held in the county after the adoption of a resolution by the county board providing for the submission of the question of the adoption hereof to the electors of the county. The county board shall certify the resolution and proposition to the proper election officials, who shall submit the proposition at an election in accordance with the general election law. If a majority of the votes cast on the question is in favor of the levy of such tax, it may thereafter be levied in such county for each succeeding year.
(Source: P.A. 86-962.)

(55 ILCS 5/5-15006) (from Ch. 34, par. 5-15006)
Sec. 5-15006. Exercise of powers. The powers granted in this Division relative to waterworks systems and sewerage systems shall be exercised only in areas which do not have available similar services provided by another governmental unit, unless requested by such governmental unit pursuant to an ordinance or a resolution passed by its governing body. After such ordinance or resolution has been adopted it shall be published at least once in a newspaper having a general circulation in such governmental unit. The publication of the ordinance or resolution shall be accompanied by a notice of the (1) specific number of voters required to sign a petition requesting the question of the exercise of such powers by the county within such governmental unit to be submitted to the electors; (2) the time in which such petition must be filed; and (3) the date of the prospective referendum. The clerk of the governmental unit shall provide a petition form to any individual requesting one.
If no petition is filed with the clerk of such governmental unit, as hereinafter provided in this section, within 15 days after the publication of the ordinance or resolution, the ordinance or resolution shall be in effect after the expiration of that 15-day period, but if within that 15-day period a petition is filed with the clerk of the governmental unit, signed by 300 legal voters or by one fifth of all the legal voters residing within the limits of the governmental unit, whichever is less, asking that the question of the exercise of such powers by the county within such governmental unit, as provided in the ordinance or resolution, be submitted to the legal voters of the governmental unit, the governing body of the governmental unit, by ordinance, shall provide for a referendum within such governmental unit on the question of the exercise of such powers therein by the county. The clerk shall certify the ordinance or resolution and the question to the proper election officials who shall submit the proposition at an election in accordance with the general election law. However, an incidental duplication of functions shall not impair or prevent the primary exercise of the powers herein conferred.
Any county exercising the powers granted by this Division relative to waste management, shall do so only after adopting a solid waste management plan as that term is described in the Local Solid Waste Disposal Act, as now or hereafter amended. All powers, other than those relative to water works systems and sewerage systems granted by this Division, may be exercised throughout the county, without exception; provided that a municipality which is located in 2 or more counties, one of which is a home rule county, may, by ordinance, sever itself from county jurisdiction relative to waste management if the municipality is a member of a Municipal Joint Action Agency formed prior to June 15, 1988 pursuant to Section 3.2 of the Intergovernmental Cooperation Act.
(Source: P.A. 86-962.)

(55 ILCS 5/5-15007) (from Ch. 34, par. 5-15007)
Sec. 5-15007. General powers of county board. In order to effect the protection, reclamation or irrigation of the land and other property in the county, and to protect the quality of the environment and the quality of life from the adverse effects caused by the improper storage, treatment or disposal of waste, and to accomplish all other purposes of the county, the county board is authorized and empowered to clean out, straighten, widen, alter, deepen or change the course or terminus of any ditch, drain, sewer, river, water course, pond, lake, creek or natural stream in the county; to fill up any abandoned or altered ditch, drain, sewer, river, water course, pond, lake, creek or natural stream, and to concentrate, divert or divide the flow of water in the county; to construct and maintain main and lateral ditches, sewers, canals, levees, dikes, dams, sluices, revetments, reservoirs, holding basins, floodways, pumping stations and siphons, and any other works and improvement deemed necessary to construct, preserve, operate or maintain the works or the waste management systems in the county; to construct or enlarge or cause to be constructed or enlarged any and all bridges that may be needed in the county, to construct or elevate roadways and streets; to construct any and all of said works and improvements across, through or over any public highway, canal, railroad right of way, track, grade, fill or cut, in the county; to remove or change the location of any fence, building, railroad, canal, or other improvements in the county; and shall have the right to hold, encumber, control, to acquire by donation, purchase or condemnation, to construct, own, lease, use and sell real and personal property, and any easement, riparian right, railroad right of way, canal, cemetery, sluice, reservoir, holding basin, mill dam, water power, wharf or franchise in the county for right of way, holding basin or for any necessary purpose, or for material to be used in constructing and maintaining said works and improvements, to replat or subdivide land, open new roads, streets and alleys, or change the course of an existing one.
The board shall have the power to produce, pump and sell waters so collected and impounded to public or private users and may use such means as are reasonably necessary in connection with such service.
The board shall also have the power to produce and sell any product resulting from the storage, treatment and disposal of waste including but not limited to the generation of steam, hot water, and electricity by combustion, refuse-derived fuel (RDF), and any recycled or reused materials withdrawn from a wastestream by the activities of the county.
(Source: P.A. 86-962.)

(55 ILCS 5/5-15008) (from Ch. 34, par. 5-15008)
Sec. 5-15008. Flow of streams and rivers. The county board shall supervise, regulate and control the flow within the boundaries of the county of the waters of any river, stream or water course over and through any and all dams and other obstructions, if any, now or hereafter existing or constructed in, upon or along any such river, stream or water course; provided however, that nothing in this Section contained shall empower any county to abridge or in any manner curtail any vested water power rights or other rights.
(Source: P.A. 86-962.)

(55 ILCS 5/5-15009) (from Ch. 34, par. 5-15009)
Sec. 5-15009. Acquisition of lands and construction of facilities. The county board shall have the power to acquire land for any and all of the purposes herein specified by this Division, and adopt and enforce ordinances for the necessary protection of sources of water supply and shall also have power to build dams and reservoirs for the storage of water, sink wells, establish intakes and water gathering stations, build water purification works, pumping stations, conduits, pipe lines, regulating works and all appurtenances required for the production, development and delivery of adequate, pure and wholesome water supplies into the distribution systems of incorporated cities and villages and corporations and individuals in unincorporated areas and is further empowered to build, operate and maintain such works when and where necessary and to sell water to said incorporated cities and villages and said corporations and individuals not in incorporated cities and villages, by meter measurements and at rates that will at least defray all fixed, maintenance and operating charges. Profits may be used for the extension and improvements of the water works system but not for any other function enumerated herein.
For the purpose of acquiring, constructing, extending or improving any waterworks system, sewerage system or combined waterworks and sewerage system, or for waste management, under this Division, or any property necessary or appropriate therefor, any county has the right of eminent domain within such county as provided by the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(55 ILCS 5/5-15010) (from Ch. 34, par. 5-15010)
Sec. 5-15010. Disposal of sewage, refuse and wastes; service contracts. The county board shall have authority to control and regulate the disposal of sewage, refuse, and any other wastes from any premises within the borders of the county, except with respect to waste management in a municipality that has severed itself from county jurisdiction under Section 5-15006, and to this end may adopt suitable ordinances.
An owner of property (i) who is denied a permit for an individual sewerage disposal system and (ii) who on or after January 1, 1976, had been granted permission for an individual sewerage disposal system by the issuance of a permit, letter, or other written approval, whether expressed or implied, by an appropriate governmental entity with jurisdiction for individual sewerage disposal systems may reapply for a permit and be reviewed and the permit issued using the standards in effect at the time the original permission was given.
For the purpose of controlling and regulating the disposal of wastes throughout the county, the county board may appoint a county solid waste committee to develop and implement a solid waste management plan. The committee shall be composed of members of the county board and representatives of the municipalities throughout the county. The county solid waste committee shall adopt by-laws, by a majority vote of the county and municipal members, to govern the functions of the committee and its subcommittees. Any resolution establishing a county solid waste committee or any amendment to that resolution shall be adopted by 2/3 of the county board members present and voting at the session in which the resolution is considered. This Section shall apply to any resolution establishing a solid waste committee approved any time after March 1, 1987.
The county is authorized to prepare a solid waste management plan, as that term is described by the Local Solid Waste Disposal Act. After the preparation of the plan, the county board shall hold hearings on the plan and shall afford interested persons an opportunity to be heard. The hearing shall be held in the county seat. Notice of any hearing shall be published at least 15 days in advance of the hearing in a newspaper of general circulation published in the county. The notice shall state the time and place of the hearing and the place where copies of the proposed plan will be accessible for examination by interested parties. Within 30 days after the hearing the county board may approve the plan.
The county board is further authorized to adopt any procedures necessary to implement the plan and provide by ordinance, license, contract, or other means that the methods of disposal of solid waste shall be the exclusive methods of disposal to be allowed anywhere within the borders of the county, notwithstanding the fact that competition may be displaced or that the ordinance, license, contract, or other measure may have an anti-competitive effect. Notwithstanding the granted authority, the county shall not have the authority to control or regulate the collection of waste within the corporate boundaries of any municipality.
The county is authorized to construct or purchase and operate a waterworks system, a sewerage system, a combined waterworks and sewerage system, or a waste management system to improve or extend any such system so acquired from time to time, as provided in this Division. The county may furnish water, sewerage service, combined water and sewerage service, or waste management service to individuals, municipal corporations, or other corporations, and may impose and collect charges or rates for furnishing water, sewerage service, combined water and sewerage service, or waste management service, as provided in this Division. Any county that owns and operates or may hereafter own and operate a waterworks system, a sewerage system, a combined waterworks and sewerage system, or a waste management system may enter into and perform contracts, whether long-term or short-term, with any municipal, public utility, or other corporation or any person or firm for the furnishing by the county of water, sewerage service, combined water and sewerage service, or waste management service. The contracts may provide for periodic payments to the county of a share of the amounts necessary to pay or provide for the expenses of operation and maintenance of the waterworks system, sewerage system, combined waterworks and sewerage system, or waste management system (including insurance), to pay the principal of and interest on any revenue bonds issued under this Division, to provide an adequate depreciation fund as provided in this Division, and to maintain other reserves and sinking funds as may be deemed necessary or desirable by the county for the payment of the bonds or the extension or improvement of the waterworks properties, sewerage facilities, combined waterworks and sewerage system, or waste management system, as the case may be. Any county may also enter into and perform contracts, whether long-term or short-term, with any such corporation, person, or firm for the leasing, management, or operation of a waterworks system, a sewerage system, a combined waterworks and sewerage system, or a waste management system.
(Source: P.A. 86-962; 86-1191; 87-1049.)

(55 ILCS 5/5-15011) (from Ch. 34, par. 5-15011)
Sec. 5-15011. Construction and maintenance of sewers. Every such county is authorized to construct, maintain, alter and extend its sewers, pipelines, channels, ditches and drains along, upon, under and across any highway, street, alley or public ground in the State as a proper use of highways, but so as not to incommode the public use thereof, and the right and authority are granted to any such county to construct, maintain and operate any conduits, mainpipe or pipes, wholly or partially submerged, buried, or otherwise, in, upon and along any of the lands owned by the State and under any of the public waters therein; provided, that the extent and location of the lands and waters so to be used and appropriated shall be approved in writing by the appropriate State agency: And provided further, that the rights, permission and authority hereby granted shall be subject to all public rights of commerce and navigation, and to the authority of the United States in behalf of such public rights and also to the right of the State to regulate and control fishing in the public waters.
(Source: P.A. 92-85, eff. 7-12-01.)

(55 ILCS 5/5-15012) (from Ch. 34, par. 5-15012)
Sec. 5-15012. Contracts with federal agencies. Whenever there shall be located within any such county, any United States military post, reservation or station, or any naval station, or other federal enclave, the county board is authorized to enter into contracts or agreements with the appropriate authorities of the United States, permitting either party to the contract to connect with and use any conduits, channels, pipes or facilities, and to use any other structures or work installed by the other party to the contract.
(Source: P.A. 86-962.)

(55 ILCS 5/5-15013) (from Ch. 34, par. 5-15013)
Sec. 5-15013. Approval of plans as prerequisite to commencement of works. Before any work is commenced under the provisions of this Division the plans therefor shall be submitted to, and approved by the Department of Natural Resources and by the Environmental Protection Agency of the State of Illinois, or by any other designated reviewing State agency.
(Source: P.A. 89-445, eff. 2-7-96.)

(55 ILCS 5/5-15014) (from Ch. 34, par. 5-15014)
Sec. 5-15014. Flood control. The county board may cooperate and enter into agreements with the proper agencies of the United States Government, municipal corporations of this State, political subdivisions and persons and associations, for the formulation of plans, and for the construction of any and all improvements for the control of destructive floods, and for the conservation, regulation, development and utilization of water, waterways and water resources, or other purposes of this Division. Such agreements may assign to the several cooperating agencies particular projects or portions of projects for the purposes herein stated and may provide for joint understandings for said purposes and for contribution to execute any works agreed upon with any other of the above mentioned agencies in the State of Illinois to carry out the provisions of this Division.
(Source: P.A. 86-962.)

(55 ILCS 5/5-15015) (from Ch. 34, par. 5-15015)
Sec. 5-15015. Pollution of streams. The county board shall have authority to prevent pollution of any stream or any other body of water within the county and to cause any and all parties, persons, firms and corporations to cease any and all pollution of any such streams or body of water within such county; provided that the authority of the Pollution Control Board of the State of Illinois shall not be superseded.
(Source: P.A. 86-962.)

(55 ILCS 5/5-15016) (from Ch. 34, par. 5-15016)
Sec. 5-15016. Groundwater protection. The county board of any county which is served by a community water supply well may perform a groundwater protection needs assessment, and may by ordinance adopt a minimum or maximum setback zone around a wellhead pursuant to Sections 14.2, 14.3, 14.4 and 17.1 of the Environmental Protection Act.
(Source: P.A. 86-962.)

(55 ILCS 5/5-15017) (from Ch. 34, par. 5-15017)
Sec. 5-15017. Revenue bonds. In order to pay the cost of the construction, acquisition by condemnation, purchase or otherwise of any waterworks properties, or sewage facilities, or a combination thereof, or waste management facilities, as the case may be, and the improvement or extension from time to time thereof, including engineering, inspection, legal and financial fees and costs, working capital, interest on such bonds during construction and for a reasonable period thereafter, establishment of reserves to secure such bonds and all other expenditures of such county incidental and necessary or convenient thereto, the county board may issue and sell revenue bonds payable solely from the income and revenue derived from the operation of the waterworks properties, or sewage facilities, or a combination thereof, or waste management facilities, as the case may be, and may also from time to time issue revenue bonds for the purpose of paying, refunding or redeeming revenue bonds before, after or at their maturity, including paying redemption premiums or interest accruing or to accrue on the bonds being paid or redeemed or for paying any other costs in connection with any such payment or redemption. All such bonds shall be authorized by ordinance to be adopted by the board, which shall be separate and distinct as applies to waterworks properties and as applied to sewage facilities except where the system is combined. Such bonds shall bear such date or dates, mature at such time or serially at such times not exceeding 40 years from their respective dates, may bear interest at such rate or rates not exceeding the maximum rate established in "An Act to authorize public corporations to issue bonds, other evidences of indebtedness and tax anticipation warrants subject to interest rate limitations set forth therein", approved May 26, 1970, as from time to time in effect, may be in such form, may carry such registration privileges, may be executed in such manner, may be payable at such place or places, may be subject to redemption in such manner, and upon such terms with or without premium as is stated on the face thereof, and may be executed in such manner by such officers, and may contain such terms and covenants, all as provided by the ordinance authorizing the issue.
Such bonds shall be sold in such manner as the board shall determine, and if issued to bear interest at the maximum rate specified in this Section shall be sold for not less than par and accrued interest; however, the selling price of any bonds bearing less than such maximum rate, shall be such that the interest cost of the money received from the sale of the bonds shall not exceed such maximum rate, computed to absolute maturity, according to standard tables of bond values.
Notwithstanding the form or tenor thereof, and in the absence of expressed recitals on the face thereof that the bonds are non-negotiable, all such bonds shall be negotiable instruments.
To secure payment of any and all such bonds such ordinance shall set forth the covenants and undertakings of the county in connection with the issuance thereof, and the issuance of additional bonds payable from the revenues or income to be derived from the operation of the waterworks properties or sewage facilities, or waste management facilities, as the case may be, as well as the use and operation thereof, and for the use and disposition for waterworks, and sewerage, and waste management purposes of investment earnings on funds and accounts created with respect to the revenue bonds.
In case any officer whose signature appears on the bond or coupons attached thereto shall cease to be such officer before the delivery of the bonds to the purchaser, such signature shall nevertheless be valid and sufficient for all purposes to the same effect as if he had remained in office until the delivery of the bonds.
Under no circumstances shall any bonds issued or any other obligation, except as set forth in Section 5-15003, incurred pursuant to the provisions of this Division be or become an indebtedness or an obligation of the county payable from taxes and shall not in any event constitute an indebtedness of such county within the meaning of the constitutional provisions or limitations, and such fact shall be plainly stated on the face of each bond.
(Source: P.A. 86-962.)

(55 ILCS 5/5-15018) (from Ch. 34, par. 5-15018)
Sec. 5-15018. Ordinances relative to issuance of revenue bonds. Any ordinance authorizing the issuance of revenue bonds as provided for in this Division shall describe in a general way the contemplated project, refer to general plans and specification prepared for any construction work, which shall be placed on file in the office of the county clerk available for inspection by the public.
Such ordinance shall also set out the total estimated cost of the project, fix the amount of bonds proposed to be issued, the maturity or maturities, the interest rate and all details in respect thereof, and the covenants and undertakings of the county in connection with the application of the income and revenue and the issuance of additional revenue bonds thereafter as may be deemed necessary or advisable for assurance of the payment of the bonds thereby authorized, and as may thereafter be issued.
(Source: P.A. 86-962.)

(55 ILCS 5/5-15019) (from Ch. 34, par. 5-15019)
Sec. 5-15019. Use of revenues. Whenever revenue bonds are issued under this Division the income and revenue derived from the operation of the waterworks properties or sewage facilities, or waste management facilities, as the case may be, shall be used only to pay the cost of operation and maintenance (including insurance) of the waterworks properties or sewage facilities, or waste management facilities, or a combination thereof, as the case may be, to pay principal of and interest on any revenue bonds issued hereunder, to provide an adequate depreciation fund, which fund is hereby defined to be for such replacements as may be necessary from time to time for the continued, effective and efficient operation of the waterworks properties, or sewage facilities, or a combination thereof, or waste management facilities, as the case may be, which such fund shall not be allowed to accumulate beyond a reasonable amount necessary for that purpose, the terms and provisions of which shall be incorporated in the ordinance authorizing the issuance of the bonds, and to maintain such other reserves and sinking funds as may be deemed necessary or desirable by the county for the payment of the bonds or the extension or improvement of the waterworks properties, or sewage facilities, or a combination thereof, or waste management facilities, as the case may be.
(Source: P.A. 86-962.)

(55 ILCS 5/5-15020) (from Ch. 34, par. 5-15020)
Sec. 5-15020. Rates and charges; rights of bondholders. Rates and charges for the use and service of the waterworks properties, or sewage facilities, or waste management facilities, as the case may be, acquired by any county shall be sufficient at all times to pay the cost of maintenance and operation, to pay the principal of and interest upon all revenue bonds issued under the provisions of this Division, to provide a reasonable depreciation fund as established pursuant to the provisions of the ordinance authorizing the issuance of any revenue bonds, and to maintain such other reserves and sinking funds as may be deemed necessary or desirable by the county for the payment of the bonds or the extension or improvement of the waterworks properties or, sewage facilities, or a combination thereof, or waste management facilities, as the case may be, and the holder of any bond or bonds or any of the interest coupon or coupons of any revenue bonds of any such county may in any civil action, mandamus, injunction or other proceeding enforce and compel the performance of all duties required by this Division and the covenants and undertakings set forth in any bond ordinance, including the making and collecting of sufficient rates and charges for the use or service of the waterworks properties, or sewage facilities, or a combination thereof, or waste management facilities, as the case may be, and the proper application of the income and revenue therefrom.
(Source: P.A. 86-962.)

(55 ILCS 5/5-15021) (from Ch. 34, par. 5-15021)
Sec. 5-15021. Rules and regulations; liens; discontinuance of service. Rules and regulations governing the maintenance and operation of the waterworks properties, or sewage facilities, or waste management facilities, as the case may be, shall be established from time to time by ordinance, and rates and charges for use and service for all purposes, including charges to connect to such properties or facilities, and which may include the imposition of interest and penalties for failure to make payments when due, except for charges or rates established by contract for a wholesale supply of water as herein authorized shall be established, revised, maintained, be due and payable, and be in force as the county board may determine by separate ordinances, and rates or charges established by the board shall not be subject to any statutory regulations covering rates and charges for similar service by privately owned waterworks, sewage facilities or waste management facilities.
Any ordinance establishing rules and regulations or rates or charges for the use and service shall be published within 30 days after its adoption in a newspaper published and of general circulation in the county, and if there be no such newspaper then such ordinance shall be posted in not less than 10 of the most public places in the county, and shall become effective 10 days after such publication or posting as the case may be.
Rates and charges for the use and service of the county's waterworks properties and sewage facilities (except for rates or charges for a wholesale supply of water or wholesale sewerage service as herein authorized) shall be liens upon the real estate to which water or sewerage service is supplied whenever the rates or charges become delinquent as provided by an ordinance of the county fixing a delinquency date. A lien is created under the preceding sentence only if the county sends to the owner or owners of record of the real estate, as referenced by the taxpayer's identification number, (i) a copy of each delinquency notice sent to the person who is delinquent in paying the charges or rates or other notice sufficient to inform the owner or owners of record, as referenced by the taxpayer's identification number, that the charges or rates have become delinquent and (ii) a notice that unpaid charges or rates may create a lien on the real estate under this Section. The county shall have no preference in any such lien over the rights of any purchaser, mortgagee, judgment creditor or any lien holder arising prior to the notice of filing of such lien in the office of the recorder of the county in which the real estate is located. This notice shall consist of a statement sworn to by an authorized officer or employee of the county setting out (1) a description of such real estate sufficient for the identification thereof, (2) the amount of money due for such water or sewerage service and (3) the date when such amount became delinquent. The county shall send a copy of the notice of the lien to the owner or owners of record of the real estate, as referenced by the taxpayer's identification number. The county shall have the power to foreclose this lien in the same manner and with the same effect as in the foreclosure of mortgages on real estate.
The payment of rates and charges for water services to any premises may be enforced by discontinuing the water service to such premises, and the payment of charges for sewerage service to any premises may be enforced by discontinuing either the water service or the sewerage service to such premises, or both. Any public or municipal corporation or political subdivision of the State furnishing water service to a premises shall discontinue such service upon receiving written notice from the county that a rate or charge for sewerage service has become delinquent, and shall not resume water service until receiving a like notice that such delinquency has been removed. The county shall reimburse any such public or municipal corporation or political subdivision of the State for the reasonable cost of any such discontinuance and resumption of water service. The county may contract with any privately owned public utility for the discontinuance of water service to a premises on account of which a rate or charge for sewerage service has become delinquent.
(Source: P.A. 86-962; 87-1197.)

(55 ILCS 5/5-15022) (from Ch. 34, par. 5-15022)
Sec. 5-15022. General obligation bonds. Any such county may issue general obligation bonds for the purposes of either planning for, acquiring, or operating and maintaining waterworks properties, or sewage facilities, or a combination thereof, or waste management facilities, as the case may be, in the manner prescribed in Section 5-1008, as heretofore or hereafter amended.
(Source: P.A. 86-962.)

(55 ILCS 5/5-15025)
Sec. 5-15025. Boil order; notification of certified local public health department required. If a county, or any department or agency of the county, issues a boil order, then the county must notify any certified local public health department that serves an area subject to the boil order as soon as is practical, but no later than 2 hours after issuing the order. In addition to the initial notice, the county must provide, to any affected certified local public health department, a written notification within 24 hours after issuing the boil order. The written notification must include the estimated duration of the order or warning and the geographic area covered by the order or warning.
(Source: P.A. 93-1020, eff. 8-24-04.)

(55 ILCS 5/Div. 5-16 heading)

(55 ILCS 5/5-16001) (from Ch. 34, par. 5-16001)
Sec. 5-16001. Sewerage service contracts with counties. Any sanitary district organized and created under the laws of the State of Illinois having a population of less than 500,000 and lying wholly or partly within the boundaries of any county which accepts the provisions of Division 5-15, as heretofore or hereafter amended, may contract with such county for sewerage service to or for the benefit of the inhabitants of the sanitary district. Any such contract may provide for the periodic payment to the county of a share of the amounts necessary to pay or provide for the expenses of operation and maintenance of the sewerage system (including insurance) of the county, to pay the principal of and interest on any revenue bonds issued by the county hereunder, and to provide an adequate depreciation fund and to maintain other reserves and sinking funds for the payment of the bonds or the extension or improvement of the sewage facilities of the county.
Any such contract may be entered into without making a previous appropriation for the expense thereby incurred. Any such contract may be for a term not in excess of 20 years, if the contract is a general obligation of the sanitary district, or for a term not in excess of 40 years, if the obligation under the contract is payable solely from the revenues derived by the sanitary district from its sewerage system.
If the contract is payable solely from the revenues derived by the sanitary district from its sewerage system, the amounts due under the contract shall be deemed an expense of operating and maintaining the sewerage system of the sanitary district.
(Source: P.A. 86-962.)

(55 ILCS 5/Div. 5-17 heading)

(55 ILCS 5/5-17001) (from Ch. 34, par. 5-17001)
Sec. 5-17001. Leasing space in court house. Whenever there is space in the county court house not needed for county purposes, the county board may lease such space to the state or any court thereof, to any city, village, town, sanitary district or other municipal corporation for such period of time and upon such terms as may seem just and equitable to the board.
(Source: P.A. 86-962.)

(55 ILCS 5/Div. 5-18 heading)

(55 ILCS 5/5-18001) (from Ch. 34, par. 5-18001)
Sec. 5-18001. Appointment of Judicial Advisory Council. In any county of this State containing more than five hundred thousand inhabitants, it shall be lawful for the County Board to provide by resolution for the creation of a body, to be known as the Judicial Advisory Council of the County of ...., with the powers and duties hereinafter mentioned. Such body shall consist of five members who shall be appointed by the presiding officer of the county board with the advice and consent of the County Board. All shall be persons learned in the law, and two at least of their number shall be members of the judiciary. The persons thus appointed shall hold office for four years and until their respective successors have been duly appointed and qualified. They shall serve without compensation, but shall be reimbursed for all expenses incurred in carrying out the duties defined by this Division.
(Source: P.A. 86-962.)

(55 ILCS 5/5-18002) (from Ch. 34, par. 5-18002)
Sec. 5-18002. Duties of Council. It shall be the duty of the Council, by continuous study of the problems involved, to devise means to effect the improvement of the administration of justice in and with relation to the county, and to formulate all proper suggestions and recommendations concerning legislation and other measures designed to bring about such improvement. Within the scope of its study shall be the laws of this State relating to judicial organization, criminal law, criminal procedure and civil procedure; all matters relating to the apprehension and prosecution of persons charged with criminal offenses and the penal treatment of persons convicted of such offenses; the functioning of the courts of the county, both internally and in relation to all other public agencies of the State and county whose work connects with that of such courts; the rules of such courts; and the administrative methods employed therein. The suggestions and recommendations resulting from such study shall from time to time be reported in writing to the County Board and, so far as they relate to legislation, shall also be laid before the Judicial Advisory Council of the State of Illinois. The Council shall further co-operate with the Judicial Advisory Council of the State of Illinois in such manner as is or may be prescribed by law in relation to that body.
(Source: P.A. 86-962.)

(55 ILCS 5/5-18003) (from Ch. 34, par. 5-18003)
Sec. 5-18003. Powers of Council. The Council is empowered to prepare and cause to be printed any and all drafts of bills intended to carry out its recommendations, as well as any and all reports, memoranda or other papers necessary or incident to the performance of its tasks. Its members, with a view to obtaining information and suggestions which will aid in the attainment of its objects, are authorized to visit and observe the courts of other jurisdictions and to attend meetings of professional bodies and of associations and groups engaged in study or research or other work contributing to the modernization of law or procedure or otherwise looking to better standards of civil or criminal justice.
(Source: P.A. 86-962.)

(55 ILCS 5/5-18004) (from Ch. 34, par. 5-18004)
Sec. 5-18004. Office quarters. The county board shall provide and maintain office quarters for the use of the Council in the transaction of its business. The number and compensation of the clerical, expert and other assistance to be engaged by the Council and the amount of expenses to be incurred by the Council shall annually be fixed by the county board.
(Source: P.A. 86-962.)

(55 ILCS 5/5-18005) (from Ch. 34, par. 5-18005)
Sec. 5-18005. Expenses. The County Board shall appropriate from the county treasury, from year to year, such sums as it may deem necessary and reasonable to defray the expenses of the Council in the performance of its duties.
(Source: P.A. 86-962.)

(55 ILCS 5/Div. 5-19 heading)

(55 ILCS 5/5-19001) (from Ch. 34, par. 5-19001)
Sec. 5-19001. Creation of safety council. The county board of any county may, by resolution, provide for the creation of a safety council for the county to consist of such number of members to serve for such terms as may be provided in such resolution or any amendment thereof. The council may be authorized to appoint and fix the salary of a safety director and such other employees as the county board designates. The members of the safety council shall receive no compensation but may be reimbursed for any necessary expenses incurred in the performance of their duties.
(Source: P.A. 86-962.)

(55 ILCS 5/5-19002) (from Ch. 34, par. 5-19002)
Sec. 5-19002. Powers and duties of council. The safety council shall conduct safety programs and safety educational campaigns to promote the protection and conservation of life and property and the prevention of accidents in the county. The council may cooperate with State agencies, other political subdivisions, municipal corporations and private organizations in the conduct of such programs and campaigns.
(Source: P.A. 86-962.)

(55 ILCS 5/5-19003) (from Ch. 34, par. 5-19003)
Sec. 5-19003. Appropriations. The county board may appropriate from the county treasury such sums as it may deem necessary to defray the expenses of the safety council in the performance of its duties.
(Source: P.A. 86-962.)

(55 ILCS 5/Div. 5-20 heading)

(55 ILCS 5/5-20001) (from Ch. 34, par. 5-20001)
Sec. 5-20001. Powers and duties of board of health. The board of county commissioners in counties not under township organization, and the supervisor, assessor and town clerk of every town in counties under township organization, shall constitute a board of health, and on the breaking out of any dangerously communicable diseases in their county or town, or in the immediate vicinity thereof, it may make and enforce such rules and regulations tending to check the spread of the disease within the limits of the county or town as may be necessary; and for this purpose the board may quarantine any house or houses or place where any infected person may be, and cause notices of warning to be put thereon, and require the disinfection of the house or place: Provided, that nothing in this Division shall apply to any territory lying within the corporate limits of any city or village: Provided, further, that in case the board of health in any county not under township organization, or of any township in counties under township organization fails, refuses or neglects to promptly take the necessary measures to preserve the public health, or in case any such board of health refuses or neglects to carry out the rules and regulations of the Department of Public Health, that thereupon the Department of Public Health may discharge such duties and collect from the county or township, as the case may be, the reasonable costs, charges and expenses incurred thereby.
No board of health constituted under this Division shall function in any county during the period that Division 5-25 is in force in that county.
(Source: P.A. 86-962.)

(55 ILCS 5/5-20002) (from Ch. 34, par. 5-20002)
Sec. 5-20002. Additional powers. The boards of health shall have the following powers:
First--To do all acts, make all regulations which may be necessary or expedient for the promotion of health or the suppression of disease.
Second--To appoint physicians as health officers and prescribe their duties.
Third--To incur the expenses necessary for the performance of the duties and powers enjoined upon the board.
Fourth--To provide gratuitous vaccination and disinfection.
Fifth--To require reports of dangerously communicable diseases.
No board of health constituted under this Division shall function in any county during the period that Division 5-25 is in force in that county.
(Source: P.A. 86-962.)

(55 ILCS 5/5-20003) (from Ch. 34, par. 5-20003)
Sec. 5-20003. Violations. Any person who shall violate or refuse to obey, any rule or regulation of the said board of health, shall be guilty of a Class B misdemeanor.
All fines collected under the provisions of this Division shall be paid into the county treasury of the county in which the suit is brought, to be used for county purposes, and it shall be the duty of the State's Attorney in the respective counties to prosecute all persons violating, or refusing to obey, the rules of said local boards of health.
(Source: P.A. 86-962.)

(55 ILCS 5/5-20004) (from Ch. 34, par. 5-20004)
Sec. 5-20004. Record. The clerk of the board of county commissioners, or the town clerk, as the case may be, shall keep a full record of all the doings of said board and report the same to the annual meeting of such board of county commissioners, or town board.
(Source: P.A. 86-962.)

(55 ILCS 5/5-20005) (from Ch. 34, par. 5-20005)
Sec. 5-20005. Compensation. Except as hereinafter provided, the members of such boards of health shall be allowed for the time spent in the performance of their duties, each the sum of $1.50 per day, which together with all bills by them contracted and all sums of money by them expended, shall be audited and paid in the same manner as other county and town expenses. Members of boards of county commissioners elected after July 1, 1965, shall receive no per diem, for serving as a member of a board of health.
(Source: P.A. 86-962.)

(55 ILCS 5/Div. 5-21 heading)

(55 ILCS 5/5-21001) (from Ch. 34, par. 5-21001)
Sec. 5-21001. Establishment and maintenance of county home. In any county which establishes and maintains a county sheltered care home or a county nursing home for the care of infirm or chronically ill persons, as provided in Section 5-1005, the County Board shall have power:
1. To acquire in the name of the county by purchase, grant, gift, or legacy, a suitable tract or tracts of land upon which to erect and maintain the home, and in connection therewith a farm or acreage for the purpose of providing supplies for the home and employment for such patients as are able to work and benefit thereby.
The board shall expend not more than $20,000 for the purchase of any such land or the erection of buildings without a 2/3 vote of all its members in counties of 300,000 or more population, or a favorable vote of at least a majority of all its members in counties under 300,000 population.
2. To receive in the name of the county, gifts and legacies to aid in the erection or maintenance of the home.
3. To appoint a superintendent and all necessary employees for the management and control of the home and to prescribe their compensation and duties.
4. To arrange for physicians' or other health care professionals' services and other medical care for the patients in the home and prescribe the compensation and duties of physicians so designated.
5. To control the admission and discharge of patients in the home.
6. To fix the rate per day, week, or month which it will charge for care and maintenance of the patients. Rates so established may vary according to the amount of care required, but the rates shall be uniform for all persons or agencies purchasing care in the home except rates for persons who are able to purchase their own care may approximate actual cost.
7. To make all rules and regulations for the management of the home and of the patients therein.
8. To make appropriations from the county treasury for the purchase of land and the erection of buildings for the home, and to defray the expenses necessary for the care and maintenance of the home and for providing maintenance, personal care and nursing services to the patients therein, and to cause an amount sufficient for those purposes to be levied upon the taxable property of the counties and collected as other taxes and further providing that in counties with a population of not more than 1,000,000 to levy and collect annually a tax of not to exceed .1% of the value, as equalized or assessed by the Department of Revenue, of all the taxable property in the county for these purposes. The tax shall be in addition to all other taxes which the county is authorized to levy on the aggregate valuation of the property within the county and shall not be included in any limitation of the tax rate upon which taxes are required to be extended, but shall be excluded therefrom and in addition thereto. The tax shall be levied and collected in like manner as the general taxes of the county, and when collected, shall be paid into a special fund in the county treasury and used only as herein authorized. No such tax shall be levied or increased from a rate lower than the maximum rate in any such county until the question of levying such tax has first been submitted to the voters of such county at an election held in such county, and has been approved by a majority of such voters voting thereon. The corporate authorities shall certify the question of levying such tax to the proper election officials, who shall submit the question to the voters at an election held in accordance with the general election law.
The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall ........ County be authorized
to levy and collect a tax at a rate not YES
to exceed .1% for the purpose of --------------------
........ (purchasing, maintaining) a NO
county nursing home?
--------------------------------------------------------------
If a majority of votes cast on the question are in favor, the county shall be authorized to levy the tax.
If the county has levied such tax at a rate lower than the maximum rate set forth in this Section, the county board may increase the rate of the tax, but not to exceed such maximum rate, by certifying the proposition of such increase to the proper election officials for submission to the voters of the county at a regular election in accordance with the general election law. The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall the maximum rate
of the tax levied by........ YES
County for the purpose of.......
(purchasing, maintaining) a -----------------------------
county nursing home be
increased from........ to NO
........ (not to exceed .1%)
--------------------------------------------------------------
If a majority of all the votes cast upon the proposition are in favor thereof, the county board may levy the tax at a rate not to exceed the rate set forth in this Section.
9. Upon the vote of a 2/3 majority of all the members of the board, to sell, dispose of or lease for any term, any part of the home properties in such manner and upon such terms as it deems best for the interest of the county, and to make and execute all necessary conveyances thereof in the same manner as other conveyances of real estate may be made by a county. However, if the home was erected after referendum approval by the voters of the county, it shall not be sold or disposed of except after referendum approval thereof by a majority of the voters of the county voting thereon.
If the home was erected after referendum approval by the voters of the county, the county nursing home may be leased upon the vote of a 3/5 majority of all the members of the board.
10. To operate a sheltered care home as a part of a county nursing home provided that a license to do so is obtained pursuant to the Nursing Home Care Act, as amended.
(Source: P.A. 99-581, eff. 1-1-17.)

(55 ILCS 5/5-21002) (from Ch. 34, par. 5-21002)
Sec. 5-21002. Cemeteries connected with facility. Any county which, on January 1, 1980, operates a county sheltered care home, county nursing home or county home for the aged, and in connection therewith maintains a cemetery for indigent persons who die while patients or residents of such a home, shall have the power to continue operating and maintaining the cemetery without regard to any changes in the operational status of the home.
(Source: P.A. 86-962.)

(55 ILCS 5/5-21003) (from Ch. 34, par. 5-21003)
Sec. 5-21003. Management contracts for sheltered care or nursing homes. The county board may, pursuant to Section 5-21006, provide by contract for the management of a county sheltered care home or county nursing home, including the powers and functions set forth in subparagraphs 3 through 7 of Section 5-21001.
(Source: P.A. 86-962.)

(55 ILCS 5/5-21004) (from Ch. 34, par. 5-21004)
Sec. 5-21004. Joint county homes. Any county may contract with another county or counties jointly to secure, by purchase or otherwise, necessary lands, and to erect and maintain a county sheltered care home or county nursing home under this Division. The approval of the County Board of each county shall be necessary for the exercise of the powers enumerated in Section 5-21001. A joint home may be dissolved or abandoned by agreement of the participating counties, or upon petition to the Circuit Court, upon such terms as are equitable and just to the participating counties.
(Source: P.A. 86-962.)

(55 ILCS 5/5-21005) (from Ch. 34, par. 5-21005)
Sec. 5-21005. Management of home or farm. Each county sheltered care home or county nursing home shall be conducted by the county, or counties in the case of a joint home, through its or their officers or employees, except that management may be provided by contract pursuant to Section 5-21006. A home shall not be let or rented to any individual, association, or corporation except that a county of more than 150,000 but less than 500,000 population may lease such home to any township in the county having more than 125,000 population. However, the manner of operating a farm or acreage acquired in connection with a county sheltered care home or a county nursing home shall be within the sound discretion of the County Board. Such farms or acreage may be rented or leased to either public or private entities at such time or times and on such terms and conditions, including crop-sharing arrangements, as the Board deems best for the interest of the county.
The management of any such home or farm may have and maintain a petty cash fund at such sheltered care home or county nursing home in the amount not to exceed $2,500 for the purpose of paying small expenses of not over $100 each.
(Source: P.A. 86-962.)

(55 ILCS 5/5-21006) (from Ch. 34, par. 5-21006)
Sec. 5-21006. Rules governing county boards. When a county board has decided by majority vote to provide for the management of a county sheltered care home or county nursing home by contract, it shall comply with the following:
(a) Bids. The board shall advertise for bids by publishing a notice on at least 2 separate days in a newspaper of general circulation published in the county not more than 30 days nor less than 15 days prior to the opening of bids. Such advertisement for bids shall specify the conditions set forth in this Section. Upon the opening of bids, the county board shall award the contract to the lowest responsible bidder except that the board may reject all bids. If the board rejects all bids and votes to obtain new bids, the requirements concerning procedure and advertising set forth in this Section shall apply to such new bids.
(b) Conditions of Contract. The county board shall not enter into a contract pursuant to this Section which does not contain the following provisions:
(1) All applicable State and Federal rules and regulations shall be adhered to and full cooperation shall be given to all legitimate State and Federal requests for inspections and information. Such compliance shall include but not be limited to the provisions of the "Nursing Home Care Act", approved August 23, 1979, as amended.
(2) The powers of the county board contained in Sections 5-21009 and 5-21010 shall be maintained by the board.
(3) The contractor shall make monthly written reports to the county board or a health services committee of the board and shall meet with the board or its committee at least once every 2 months. The contractor shall also make an annual report to the board. The content of such reports shall be specified in the contract.
(4) The facilities and records of the home shall be open for inspection by the board at all times.
(5) No contract may extend for a period beyond 4 years.
(Source: P.A. 86-962; 86-1028.)

(55 ILCS 5/5-21007) (from Ch. 34, par. 5-21007)
Sec. 5-21007. Name of joint home. The County Board of the county, or County Boards in the case of a joint home, shall select a suitable name for the home but no name shall employ any word or term indicating that the home is maintained for the care and support of destitute persons.
(Source: P.A. 86-962.)

(55 ILCS 5/5-21008) (from Ch. 34, par. 5-21008)
Sec. 5-21008. Licensing and regulation. Any county sheltered care home or county nursing home established under this Division shall be subject to the provisions of the "Nursing Home Care Act", as amended.
(Source: P.A. 86-962; 86-1028.)

(55 ILCS 5/5-21009) (from Ch. 34, par. 5-21009)
Sec. 5-21009. Purchase of care. Any infirm or chronically ill resident of the county, or resident of participating counties in the case of a joint home, who desires to purchase care and maintenance in the county home with his own funds or with a public aid grant awarded to him under "The Illinois Public Aid Code" may be received and cared for in the home.
Upon authorization of the County Board, or the County Boards in the case of a joint home, infirm or chronically ill residents of other counties who desire to purchase care and maintenance in the home from their own funds or from public aid grants may also be admitted to the home.
The Department of Healthcare and Family Services, any local Supervisor of General Assistance, and any other State or local agency may also purchase care in the home for persons under their charge by paying the rates established by the County Board.
(Source: P.A. 95-331, eff. 8-21-07.)

(55 ILCS 5/5-21010) (from Ch. 34, par. 5-21010)
Sec. 5-21010. Admission of persons unable to purchase care and maintenance. Any infirm or chronically ill resident of the county, or of a participating county in the case of a joint home, who is unable to purchase care and maintenance in the county home shall be admitted upon the order of the Supervisor of General Assistance of the local governmental unit in which he has residence. If a county has not established a home, or the facilities of the county's home are insufficient, the Supervisor of General Assistance may provide for the admission and maintenance of such person in the home of another county. If the governmental unit fails to pay for the person's care and maintenance, the county may recover the amount due for care by appropriate civil action against the governmental unit.
(Source: P.A. 86-962.)

(55 ILCS 5/5-21011) (from Ch. 34, par. 5-21011)
Sec. 5-21011. Payment of charges. The charge for care of each patient shall be paid to the superintendent of the home, or otherwise, as provided by the governing County Board or Boards.
(Source: P.A. 86-962.)

(55 ILCS 5/5-21012) (from Ch. 34, par. 5-21012)
Sec. 5-21012. Reports by superintendent. The superintendent of the home shall annually, and at such other times as may be required by the governing County Board or Boards, make full and complete reports of all moneys received and expended by him and furnish such other information in relation to the home as may be required of him by the County Board or Boards.
(Source: P.A. 86-962.)

(55 ILCS 5/5-21013) (from Ch. 34, par. 5-21013)
Sec. 5-21013. Records pertaining to patients. The governing County Board or Boards shall keep or cause to be kept accurate records relating to the identification, residence, dates of admission and discharge, and medical history of all patients in the home, and such further records as are deemed necessary for the efficient administration of the home.
(Source: P.A. 86-962.)

(55 ILCS 5/Div. 5-22 heading)

(55 ILCS 5/5-22001) (from Ch. 34, par. 5-22001)
Sec. 5-22001. Establishment and maintenance of homes for the aged. Any county is authorized to purchase or construct, equip, operate and maintain one or more homes for the aged.
In order to finance any such home, any county may borrow money and issue and sell bonds in such amount or amounts as it may determine, and may refund and refinance the same from time to time whenever the public interest so requires.
(Source: P.A. 86-962.)

(55 ILCS 5/5-22002) (from Ch. 34, par. 5-22002)
Sec. 5-22002. Rules and regulations; admissions. The county board, as the case may be, may make such reasonable rules and regulations regarding the management and control of any home for the aged as may be required to accomplish the purposes of the Division subject to and not in conflict with the provisions of the Nursing Home Care Act, as heretofore or hereafter amended.
Any such home shall be available for the use of any aged person who is able, through private means or public subsidy or combination thereof, to pay the prescribed rental and to meet any rules or regulations necessary for the operation of such home.
(Source: P.A. 86-962; 86-1028.)

(55 ILCS 5/5-22003) (from Ch. 34, par. 5-22003)
Sec. 5-22003. Bonds. All bonds issued under this Division shall bear interest of not more than the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, and may be sold by the issuing authority in such manner as may be in the public interest; provided, that such bonds shall be sold at such price that the interest cost of the proceeds therefrom will not exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, based on the average maturity of such bonds, and computed according to standard tables of bond values. Such bonds shall be payable solely and only from the revenues to be derived from the operation of the home for the financing of which they are issued; and such fact shall be plainly stated on the face of each bond. Such bonds shall be deemed negotiable instruments. They shall bear such date or dates and may mature at such time or times, not exceeding 40 years from their date or dates, and may be in such form, carry such registration privilege, may be payable at such place or places, may be subject to such terms of redemption, prior to maturity with or without premium, as so stated on the face of each bond, may contain such terms and covenants, as may be determined by the issuing authority. Such bonds shall be executed by the chairman of the county board and the county treasurer. Any bonds bearing the signatures of officers in office at the date of signing thereof shall be valid and binding for all purposes, notwithstanding that before delivery thereof any or all such persons whose signatures appear thereon shall cease to be such officers. Signatures on bonds may be facsimile. Every home shall be financed by a separate bond issue.
With respect to instruments for the payment of money issued under this Section or its predecessor either before, on, or after the effective date of Public Act 86-4, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Division or "An Act in relation to homes for the aged", approved July 21, 1959, that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section or its predecessor are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section or its predecessor within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Division or "An Act in relation to homes for the aged", approved July 21, 1959, that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-962; 86-1028.)

(55 ILCS 5/5-22004) (from Ch. 34, par. 5-22004)
Sec. 5-22004. Rentals. Whenever bonds are issued under this Division, the county board shall establish rentals for the use of any home sufficient at all times to pay maintenance and operation costs, and the principal of and interest upon such bonds.
(Source: P.A. 86-962.)

(55 ILCS 5/5-22005) (from Ch. 34, par. 5-22005)
Sec. 5-22005. Deposit of revenues. Whenever revenue bonds are issued under this Division, the revenues derived from the operation of the home shall be set aside as collected and shall be deposited in a separate fund in the county treasury and be used in paying the cost of maintenance and operation of such home, and paying the principal of and interest upon the bonds.
(Source: P.A. 86-962.)

(55 ILCS 5/5-22006) (from Ch. 34, par. 5-22006)
Sec. 5-22006. Redemption of bonds with federal funds. Bonds issued under this Division may be redeemed in whole or in part with any funds provided for such purpose by the government of the United States.
(Source: P.A. 86-962.)

(55 ILCS 5/Div. 5-23 heading)

(55 ILCS 5/5-23001) (from Ch. 34, par. 5-23001)
Sec. 5-23001. Establishment of tuberculosis sanitarium. The county board of each county of this State shall have the power in the manner hereinafter provided, to establish and maintain a county tuberculosis sanitarium, and branches, dispensaries, and other auxiliary institutions connected with the same, within the limits of such county, for the use and benefit of the inhabitants thereof, for the treatment and care of persons afflicted with tuberculosis, and shall have the power to levy a tax, subject to such further limitation as may be occasioned by the issuance of bonds as hereinafter provided, not to exceed .075 per cent of the value, as equalized or assessed by the Department of Revenue, annually on all taxable property of such county, such tax to be levied and collected in like manner with the general taxes of such county, and to form, when collected, a fund to be known as the "Tuberculosis Sanitarium Fund", which tax shall be in addition to all other taxes which such county is now, or hereafter may be, authorized to levy on the aggregate valuation of all property within such county, and the county clerk, in reducing tax levies under the provisions of Section 18-165 of the Property Tax Code, shall not consider the tax for such tuberculosis sanitarium fund, authorized by this Division, as a part of the general tax levy for county purposes, and shall not include the same in the limitation of one percent of the assessed valuation upon which taxes are required to be extended. In order to secure greater working efficiency any county maintaining a tuberculosis sanitarium may convey the property acquired for such purpose, or any part thereof, or any interest therein, to any other county or counties adjacent thereto upon such terms and conditions as the respective county boards thereof shall agree on by a majority vote of all the members of each of the county boards. The foregoing limitations upon tax rates, insofar as they are applicable to counties of less than 1,000,000 population, may be increased or decreased under the referendum provisions of the General Revenue Law of Illinois.
No money received from taxes authorized to be levied under this Division shall be used for care and treatment of the convalescent or chronically ill.
(Source: P.A. 88-670, eff. 12-2-94.)

(55 ILCS 5/5-23002) (from Ch. 34, par. 5-23002)
Sec. 5-23002. Abolishment of board of directors. The county board of each county which has appointed a board pursuant to this Division may, by resolution abolish such board provided such resolution also provides that:
(a) in counties which have established a county or multiple-county health department in accordance with Division 5-25 or its predecessor and have an existing Board of Health:
(1) The membership of the Board of Health in single

counties be increased to 11 in counties where present membership is 8 and to 15 in counties where present membership is 12, a majority of which shall be members of the general public,

(2) The employees, records, assets and liabilities of

the board be transferred and assumed by the Board of Health, and

(3) an additional tax be imposed by the county board

at a rate, which shall not be increased at any time, which is equal to the greater of (A) the average tax rate imposed in the county pursuant to this Division over the most recent 5 year period, or (B) the rate that would have been necessary to raise the average amount that has been spent annually for the most recent 5 year period regardless of whether a tax was levied under this Division during such 5 year period; or

(b) in counties which have not established a county or multiple-county health department in accordance with Division 5-25 or its predecessor and do not have an existing Board of Health:
(1) a county or multiple-county health department be

established and a Board of Health be appointed pursuant to Division 5-25,

(2) the employees, records, assets and liabilities of

the board be transferred and assumed by the newly created Board of Health, and

(3) A tax be imposed by the county board up to the

maximum rate which had been authorized to be imposed by a referendum approved under this Division.

(Source: P.A. 86-962; 86-1475.)

(55 ILCS 5/5-23003) (from Ch. 34, par. 5-23003)
Sec. 5-23003. Use of vacant facilities. When part of the facilities of a sanitarium established and maintained under this Division are vacant and not needed for the care and treatment of persons afflicted with tuberculosis, the board of directors, after first obtaining approval of the County Board, may, for a consideration to be determined by the county board: (a) extend the privileges and use of the sanitarium for the care and treatment of persons who are afflicted with chronic pulmonary diseases other than tuberculosis and persons who are convalescent or chronically ill, or (b) rent the same to any branch, department or agency of the State or Federal government, or to any municipal corporation, quasi municipal corporation, political subdivision or body politic, or agency thereof or any not-for-profit corporation or any non-profit organization or association, provided such lessee or lessees be engaged in public health or welfare work or services in such county; provided such vacant facilities shall be separate so that tuberculosis patients shall be isolated from the convalescent and chronically ill and such rented facilities. Such vacant part may be used partly for any one or more of the uses set forth in (a) and (b). Any services provided by such sanitarium or board may be made available with such rented facilities. Non-profit organization or association means any organization or association, no part of the net earnings of which inures or may lawfully inure to the benefit of any individual. The charge for providing care and treatment of those afflicted with chronic pulmonary disease other than tuberculosis and the convalescent or chronically ill shall not be less than the actual cost of providing such care and treatment.
(Source: P.A. 86-962.)

(55 ILCS 5/5-23004) (from Ch. 34, par. 5-23004)
Sec. 5-23004. Closure of unnecessary in-patient facility. If the board of directors finds that it is no longer necessary to provide an in-patient facility to serve the residents suffering from tuberculosis, it may recommend to the county board that the tuberculosis sanitarium established and maintained in the county under this Division be closed.
When such a recommendation is received, the county board shall determine what use should be made of the sanitarium facilities. If the Tuberculosis Sanitarium Fund was used to acquire the tuberculosis sanitarium property or to construct an addition thereto, or otherwise improve such property, the county board may, subject to Section 5-23005, use the facilities for other county purposes, may lease them to public or private agencies or may sell them. If the tuberculosis sanitarium facilities are leased to a public or private agency other than the county, or are sold, then such leasing or sale must be for a consideration at least equal to the fair market value or fair rental value. If the county board uses such facilities for other county purposes, then the use shall be for a consideration acceptable to the board of directors and the county board.
Proceeds from the use, leasing or sale of sanitarium facilities under this Section shall be paid into the Tuberculosis Sanitarium Fund of the county for use as provided in this Division.
If the sanitarium is under the control and management of a joint board of directors, as provided for in Section 5-23006, the approval of each county board of the counties involved as to the manner of disposition of the sanitarium facilities is required and the proceeds from that disposition shall be allocated among those counties in proportion to their share in the costs of construction and maintenance of the facilities.
(Source: P.A. 86-962.)

(55 ILCS 5/5-23005) (from Ch. 34, par. 5-23005)
Sec. 5-23005. Out-patient and follow-up services upon closing of facility. A board of directors, upon whose recommendation the county board has closed its sanitarium as provided in Section 5-23004, shall continue in existence and provide out-patient clinical and follow-up services to the residents of its county in other private or public sanitariums of this State. Any of its equipment, facilities and other property which is required or useful in providing those services may be retained by the board of directors and applied to that use rather than as provided in Section 5-23004. The proceeds paid into the Tuberculosis Sanitarium Fund under that Section shall be used to pay the costs of providing the out-patient clinical and follow-up services, including but not limited to the construction and maintenance of an out-patient clinic and the acquisition of equipment therefor. Any balance of the proceeds from the disposition of sanitarium facilities under Section 5-23004 remaining after payment of the costs of out-patient clinical and follow-up services under this Section may be used to reduce the rate of tax necessary to provide this in-patient care and the out-patient clinical and follow-up services.
(Source: P.A. 86-962.)

(55 ILCS 5/5-23006) (from Ch. 34, par. 5-23006)
Sec. 5-23006. Referendum; joint facilities. When 100 legal voters of any county shall present a petition, to the County Board of such county asking that an annual tax may be levied for the establishment and maintenance of a county tuberculosis sanitarium in such county, such County Board shall certify the proposition to the proper election officials, who shall submit the proposition at an election in accordance with the general election law. At such election every elector may vote for or against the levy of a tax for the establishment and maintenance of a county tuberculosis sanitarium. The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall an annual tax of not to
exceed .075 % of the value as YES
equalized or assessed by the
Department of Revenue for the ------------------------
establishment and maintenance of
a county tuberculosis sanitarium NO
be levied?
--------------------------------------------------------------
If a majority of all the votes cast upon the proposition shall be for the levy of a tax for a county tuberculosis sanitarium the County Board of such county shall thereafter annually levy a tax of not to exceed .075 per cent of the value, as equalized or assessed by the Department of Revenue, which tax shall be collected in like manner with other general taxes in such county and shall be known as the "Tuberculosis Sanitarium Fund", and thereafter the County Board of such county shall in the annual appropriation bill, appropriate from such fund such sum or sums of money as may be deemed necessary to defray all necessary expenses and liabilities of such county tuberculosis sanitarium.
If a county has adopted a proposition for the levy of a tax of not to exceed one mill on the dollar for a county tuberculosis sanitarium such tax shall after January 1, 1946 be extended at a rate not to exceed .05 per cent of the value, as equalized or assessed by the Department of Revenue, but may be increased to not to exceed .075 per cent of the value, as equalized or assessed by the Department of Revenue, by ordering the submission of the proposition to increase such tax to the voters of such county at any regular election in accordance with the general election law; provided that if a county has adopted, prior to January 1, 1946, a proposition for the levy of a tax of not to exceed 1 1/2 mills on the dollar for a county tuberculosis sanitarium, such tax shall after January 1, 1946 be extended at a rate not to exceed .075 per cent of the value, as equalized or assessed by the Department of Revenue.
The foregoing limitations upon tax rates, insofar as they are applicable to counties of less than 1,000,000 population, may be increased or decreased under the referendum provisions of the General Revenue Law of Illinois.
The County boards of any 2 or more adjoining counties each having a population of less than 1,000,000 inhabitants may hereafter by agreement provide for the joint construction, maintenance and control of a tuberculosis sanitarium. Such agreement shall specify the site of the proposed sanitarium and the proportionate share of the cost of construction and the cost of maintenance which shall be borne by each of such counties. The proposition for such joint construction, maintenance and control shall be submitted to the voters of each such county at the next succeeding regular election in such county and shall state the proposed site of such sanitarium and the proportionate share of the cost of construction and maintenance to be borne by the respective counties concerned. Each county board shall certify the proposition to the proper election officials who shall submit the proposition at said election in accordance with the general election law. If such proposition is approved by a majority of the voters in each of such counties voting upon the proposition, the presiding officer of the county board of each county, with the advice and consent of that county board, shall appoint 3 directors. The qualifications, terms of office and removal of the directors appointed in each such county shall be as provided in Sections 5-23007 and 5-23008 and vacancies shall be filled in the manner provided in Section 5-23009. The directors so appointed by the several counties shall constitute a joint board of directors for the control and management of the tuberculosis sanitarium. The joint board of directors shall exercise the powers and be subject to the duties prescribed in this Division for boards of directors of tuberculosis sanitaria. The county board of each of the counties shall annually levy the tax herein provided, and may issue bonds as provided in this paragraph, for the purpose of defraying its proportionate share of the cost of construction and maintenance of the tuberculosis sanitarium.
If any county shall issue bonds as hereinafter provided, then so long as taxes are required to be levied and extended to pay the principal of and interest on such bonds, the rate extended in any year for the benefit of the tuberculosis sanitarium fund shall be limited to the amount by which .075 per cent of the value, as equalized or assessed by the Department of Revenue, exceeds the rate extended in such year to pay such principal of and interest on such bonds.
(Source: P.A. 91-357, eff. 7-29-99.)

(55 ILCS 5/5-23007) (from Ch. 34, par. 5-23007)
Sec. 5-23007. Appointment of board of directors. When in any county such a proposition, for the levy of a tax for a county tuberculosis sanitarium has been adopted as aforesaid, the chairman or president, as the case may be, of the county board of such county, shall, with the approval of the county board, proceed to appoint a board of 3 directors, one at least of whom shall be a licensed physician, and all of whom shall be chosen with reference to their special fitness for such office. Two additional directors chosen with reference to their special fitness for such office may at the same time be appointed by the county chairman, with the approval of the county board. Whenever a county tuberculosis sanitarium has been established prior to August 2, 1965, 2 additional directors may be appointed by the county chairman, with the approval of the county board, within 60 days from such date.
(Source: P.A. 86-962.)

(55 ILCS 5/5-23008) (from Ch. 34, par. 5-23008)
Sec. 5-23008. Term of office; removal. Where the board of directors is to be composed of 3 directors, one of the directors shall hold office for one year, another for 2 years and another for 3 years from the first day of July following their appointment, but each until his successor is appointed, and at their first regular meeting they shall cast lots for the respective terms. Where the board of directors is to be composed of 5 directors, one of the directors shall hold office for one year, 2 for 2 years, and 2 for 3 years, from the first day of July following their appointment, but each until his successor is appointed, and at their first regular meeting they shall cast lots for the respective terms. Whenever additional directors to existing boards are appointed under the provisions of Section 5-23007, one of the additional directors shall hold office for 2 years and the other for 3 years from the first day of July following his appointment, but each until his successor is appointed, and the additional directors shall draw lots for their respective terms. Annually thereafter the presiding officer of the county board, with the advice and consent of the county board, shall, before the first day of July of each year, appoint as before one director, to take the place of the retiring director, who shall hold office for 3 years and until his successor is appointed. The chairman or president, as the case may be, of the county board may, by and with the consent of the county board, remove any director for misconduct or neglect of duty.
(Source: P.A. 86-962.)

(55 ILCS 5/5-23009) (from Ch. 34, par. 5-23009)
Sec. 5-23009. Vacancies; compensation. Vacancies in the board of directors, occasioned by removal, resignation, or otherwise, shall be reported to the county board, and be filled in like manner as original appointments; and no director shall receive compensation as such, or be interested, either directly or indirectly, in the purchase or sale of any supplies for said sanitarium.
(Source: P.A. 86-962.)

(55 ILCS 5/5-23010) (from Ch. 34, par. 5-23010)
Sec. 5-23010. Organization of board; powers. Said directors shall, immediately after appointment, meet and organize, by the election of one of their number as president and one as secretary, and by the election of such other officers as they may deem necessary. They shall make and adopt such by-laws, rules, and regulations, for their own guidance and for the government of the sanitarium and the branches, dispensaries, and auxiliary institutions and activities connected therewith, as may be expedient, not inconsistent with this Division. They shall have the exclusive control of the expenditure of all moneys collected to the credit of the tuberculosis sanitarium fund, and of the construction of any sanitarium building, or other buildings necessary for its branches, dispensaries, or other auxiliary institutions or activities in connection with said institution, and of the supervision, care and custody of the grounds, rooms or buildings constructed, leased, or set apart for that purpose: Provided, that all moneys received for such sanitarium with the exception of moneys the title to which rests in the board of directors in accordance with Section 5-23017, shall be deposited in the treasury of said county to the credit of the tuberculosis sanitarium fund, and shall not be used for any other purpose, and shall be drawn upon by the proper officers of said county upon the properly authenticated vouchers of said board of directors. Said board of directors shall have the power to purchase or lease ground within the limits of such county, and to occupy, lease or erect an appropriate building or buildings for the use of said sanitarium, branches, dispensaries and other auxiliary institutions and activities connected therewith, by and with the approval of the county board: Provided, however, that no such building shall be constructed until detailed plans therefor shall have been submitted to the secretary of the State Board of Health, and shall have been approved by him: And, provided, further, that no building in which tuberculosis patients are to be housed shall be built on the grounds of a county poor farm, but shall have separate and distinct grounds of its own. Said board of directors shall have the power to appoint suitable superintendents or matrons, or both, and all necessary assistants, and to fix their compensation, and shall also have the power to remove such appointees, and shall in general carry out the spirit and intent of this Division in establishing and maintaining a county tuberculosis sanitarium: Provided: that no sanitarium or branch, or dispensary, or auxiliary institution, or activity, under this Division, for tuberculosis patients shall be under the same management as a county poor farm, or infirmary, but shall, on the contrary, be under a management separate and distinct in every particular. One or more of said directors shall visit and examine said sanitarium, and all branches, dispensaries, auxiliary institutions, and activities at least twice in each month, and shall make monthly reports of the condition thereof to the county board.
(Source: P.A. 86-962.)

(55 ILCS 5/5-23011) (from Ch. 34, par. 5-23011)
Sec. 5-23011. Additional powers; severability. Said board of directors shall also have power to adapt and equip a sanitarium building or buildings or part thereof to fit the same for the accommodation, reception, detention, care and treatment of persons afflicted with tuberculosis and who require care and treatment therefor who may be committed to, placed in or directed to be received by, said sanitarium or the managing officer thereof for care and treatment by or under any lawful authority or process; and said board of directors may receive, detain, care for and treat such afflicted persons in the sanitarium or any sanitarium building in pursuance of and subject to such authority or process, but in no event after a cure has been effected. Said board of directors may authorize the managing officer, superintendents, assistants and other employees and appointees to do such things as may be necessary or helpful in receiving, detaining and providing care and treatment for such persons. However, no such persons afflicted with tuberculosis shall be received, given care and treatment, or kept in the sanitarium or any of the sanitarium buildings if there shall be any inhabitants of the county afflicted with tuberculosis in need of care and treatment in said sanitarium. Any commitment, placing or direction to be received, above set forth, shall be in accordance with due process of law.
The invalidity of any part of this Section shall not affect or impair the validity of the remainder of the section or of the remainder of this Division.
(Source: P.A. 86-962.)

(55 ILCS 5/5-23012) (from Ch. 34, par. 5-23012)
Sec. 5-23012. Liability insurance. The board of directors may insure against any loss or liability of the county, or of the tuberculosis sanitarium, or the branches, dispensaries or auxiliary institutions of such sanitarium, or of any employee, agent or officer of such sanitarium, resulting from the wrongful or negligent act of such employee, agent or officer in the discharge of his duties within the scope of his employment.
Such insurance shall be carried in a company licensed to write such coverage in this State. Every policy of such insurance shall provide, or be endorsed to provide, that the company issuing such policy waives any right to refuse payment or to deny liability thereunder by reason of the non-liability of the insured county, tuberculosis sanitarium or the branches, dispensaries or other auxiliary institutions of such sanitarium for the wrongful or negligent acts of its employees, agents and officers.
(Source: P.A. 86-962.)

(55 ILCS 5/5-23013) (from Ch. 34, par. 5-23013)
Sec. 5-23013. Services; regulations. Every sanitarium board established under this Division shall provide sanitarium care and clinical and follow-up services for the benefit of such of the inhabitants of the county who may be afflicted with tuberculosis. Those inhabitants shall be entitled to occupancy, nursing, care, medicines and attendance, according to the rules and regulations prescribed by the board of directors. The board of directors may adopt reasonable rules and regulations requiring payment for services by persons with private health insurance and persons entitled to medical assistance under the Illinois Public Aid Code. The board of directors may adopt reasonable rules and regulations concerning the use of the facilities established pursuant to this Division in order to render the use of these facilities of the greatest benefit to the greatest number, and the board of directors may exclude from the use of the sanitarium any and all persons who willfully violate the board's rules or regulations. The board may not, however, prescribe rules and regulations which conflict with Section 5-23014 of this Division, and a determination of whether a person is an inhabitant or resident of the county for purposes of this Division shall be based on Section 5-23014. Except as authorized and permitted by Section 5-23011 no person afflicted with tuberculosis may be compelled to enter a sanitarium, or any of its branches, dispensaries, or other auxiliary institutions without his consent in writing first having been obtained, or, in case of a minor or one under a disability, the consent in writing of the parent or the parents, guardian or conservator, as the case may be. The board of directors shall upon request or by consent of the persons afflicted, or of his or her parent or guardian extend the benefits and privileges of the institution, under proper rules and regulations, into the homes of persons afflicted with tuberculosis, shall furnish nurses, instruction, medicines, attendance, and all other aid necessary to effect a cure, and shall do all things in and about the treatment and care of persons so afflicted, which will have a tendency to effect a cure of the person or persons afflicted with tuberculosis and to eradicate tuberculosis in the county including the discovery of undiagnosed tuberculosis in the county. Boards of directors shall provide out-patient clinical and follow-up services to tuberculosis patients, in accordance with minimum standards prescribed therefor, by the director of the Department of Public Health. The board of directors may make such arrangements and agreements with public or private health agencies for cooperation and assistance in providing case-finding services and out-patient clinical and follow-up services as it considers necessary or desirable. The board of directors may extend the privileges and use of the sanitarium and treatment to persons so afflicted, residing outside of the county, upon such terms and conditions as the board of directors may from time to time by its rules and regulations prescribe consistent with Section 5-23014.
Boards of directors may use funds secured from taxes levied under Sections 1 and 2 in providing sanitarium care of tuberculosis patients in private or public sanitariums. No county that has voted for the establishment and maintenance of a county tuberculosis sanitarium is prevented from using funds acquired by levy of annual tax for such purpose for the care of tuberculosis patients in private or public sanitariums by reason of Sections 5-23029 and 5-23030 or Sections 5-23039 and 5-23040 authorizing levy of an annual tax for the care and treatment of persons afflicted with tuberculosis; but if a vote under Sections 5-23029 and 5-23030 or Sections 5-23039 and 5-23040 authorizes the levy of an annual tax for the care and treatment of persons afflicted with tuberculosis, then the levy of an annual tax for the establishment and maintenance of a county tuberculosis sanitarium under Sections 5-23001 and 5-23006 shall be discontinued without submission of the question of discontinuing the levy of a tax under Sections 5-23001 and 5-23006 to a vote of the electors.
(Source: P.A. 88-434.)

(55 ILCS 5/5-23014) (from Ch. 34, par. 5-23014)
Sec. 5-23014. Residence requirements. For the purposes of this Division, a person is a resident of and entitled to receive the benefits provided for in Section 5-23013 from the county:
(a) in which he has resided for at least 3 months or

who has demonstrated the intent to become a resident at the time he is first diagnosed as having tuberculosis, or suspected of having tuberculosis, for the period from the time of that diagnosis until his case becomes inactive or he has resided outside of that county for 6 months, whichever first occurs;

(b) in which he has resided for at least 6 months

with a known case of tuberculosis after moving from the county where the case was first diagnosed; or

(c) in which he has resided for at least 6 months

with a known, but inactive, case of tuberculosis which subsequently is reactivated.

The board of directors may provide hospitalization to any person afflicted with tuberculosis regardless of his residence.
A person suffering from tuberculosis who does not meet the residency requirements under paragraph (a), (b) or (c) of this Section may be hospitalized in a tuberculosis sanitarium maintained by the Department of Public Health.
The board of directors shall provide out-patient diagnostic, treatment and observation services to all persons residing in its county regardless of the length of time of that residence.
(Source: P.A. 91-357, eff. 7-29-99.)

(55 ILCS 5/5-23015) (from Ch. 34, par. 5-23015)
Sec. 5-23015. Person afflicted with tuberculosis defined. "Person afflicted with tuberculosis", for the purposes of this Division, means any individual who is diagnosed as suffering from clinical tuberculosis or any individual who, in the opinion of the board of directors, is suspected of suffering from clinical tuberculosis and for whom hospitalization is deemed necessary to establish the diagnosis.
(Source: P.A. 86-962.)

(55 ILCS 5/5-23016) (from Ch. 34, par. 5-23016)
Sec. 5-23016. Donations of money or property. Said board of directors, in the name of the county, may receive from any person any contribution or donation of money or property, and shall pay over to the treasurer of such county all moneys thus received, as often as once in each month, and shall take the receipt of such treasurer therefor; and shall also at each regular meeting of the county board, report to such county board the names of all persons from whom any such contribution or donation has been received, since the date of the last report, and the amount and nature of the property so received from each, and the date when the same was received. The board of directors shall make, on or before the second Monday in June of each year, an annual report to the county board, stating the condition of their trust on the first day of June of that year, the various sums of money received from the tuberculosis sanitarium fund and from other sources, and how such moneys have been expended and for what purpose, the number of patients, and such other statistics, information and suggestions as they may deem of general interest.
(Source: P.A. 86-962.)

(55 ILCS 5/5-23017) (from Ch. 34, par. 5-23017)
Sec. 5-23017. Trustee of donations. Any person desiring to make any donation or legacy of any money, personal property, or real estate, for the benefit of such sanitarium, shall have the right to vest the title to the money, personal property or real estate so donated, in the board of directors created under this Division, to be held and controlled by such board of directors, when accepted, according to the terms of the deed, gift or legacy of such property, and as to such property, the said board of directors shall be held and considered to be special trustees.
(Source: P.A. 86-962.)

(55 ILCS 5/5-23018) (from Ch. 34, par. 5-23018)
Sec. 5-23018. Physicians, nurses and others subject to rules of the board. When any such sanitarium is established, the physicians, nurses, attendants, the persons sick therein, and all persons approaching or coming within the limits of the same or grounds thereof, and all furniture and other articles used or brought there, shall be subject to such rules and regulations as said board of directors may prescribe; and such rules and regulations shall extend to all branches, dispensaries, and other auxiliary institutions located within such county, and to all employees in the same, and to all employees sent, as herein provided for, to the homes of the afflicted.
(Source: P.A. 86-962.)

(55 ILCS 5/5-23019) (from Ch. 34, par. 5-23019)
Sec. 5-23019. Equal privileges for all reputable physicians. All reputable physicians shall have equal privileges in treating patients in any county tuberculosis sanitarium.
(Source: P.A. 86-962.)

(55 ILCS 5/5-23020) (from Ch. 34, par. 5-23020)
Sec. 5-23020. Discontinuance of tax. In accordance with the general election law, any county which has adopted the provisions of this Division may discontinue it by a referendum initiated by a petition signed by not less than 5% of the registered voters in each of at least 2/3 of the townships or road districts within the county. The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall the tax for the county YES
tuberculosis sanitarium be -----------------------------
discontinued? NO
--------------------------------------------------------------
If a majority of the votes cast upon the proposition are for the discontinuance, the board of directors shall proceed at once to close up the affairs of the county tuberculosis sanitarium. After the payment of all obligations the money in the tuberculosis sanitarium fund shall become a part of the general funds in the county treasury and the county board shall take over all property and equipment in the custody and under the control of the board of directors. The county board may sell such property or make such other disposition as is for the best interests of the county.
The terms of the board of directors shall terminate when their duties in connection with closing up the affairs of the tuberculosis sanitarium have ended.
(Source: P.A. 86-962.)

(55 ILCS 5/5-23021) (from Ch. 34, par. 5-23021)
Sec. 5-23021. Issuance of bonds. Any county having a population of less than 500,000 inhabitants which has voted or hereafter votes to authorize a tax for tuberculosis sanitarium purposes at a rate in addition to the maximum rate now or hereafter authorized to be levied and extended for general county purposes is authorized to issue bonds as in this Division provided in an amount not to exceed one-half of one per cent on the dollar valuation of all taxable property of such county for the purpose of constructing or improving a county tuberculosis sanitarium within the county: Provided such bonds may not be issued to an amount, including existing indebtedness, in excess of the constitutional limit of indebtedness.
(Source: P.A. 86-962.)

(55 ILCS 5/5-23022) (from Ch. 34, par. 5-23022)
Sec. 5-23022. Adoption of plans. Before any such county shall be authorized to issue bonds as in this Division provided:
(a) The Board of Directors of said tuberculosis sanitarium shall adopt plans and specifications describing the sanitarium to be constructed or improved, the type of construction of or improvement to be made on such sanitarium and shall make an estimate of the cost of such construction or improvement, and shall procure approval of such plans and specifications and estimate of cost by the State Department of Public Health; and
(b) The Board of Directors of said tuberculosis sanitarium shall transmit such plans and specifications and estimate of cost, together with the approval thereof by the State Department of Public Health, to the County Board with a request that the County Board adopt a resolution providing for the construction or improvement of such tuberculosis sanitarium and for the issuance of bonds to pay all or a part of the cost thereof.
(Source: P.A. 86-962.)

(55 ILCS 5/5-23023) (from Ch. 34, par. 5-23023)
Sec. 5-23023. Bond maturity limitation referendum. Before any such county shall be authorized to issue bonds, as in this Division provided, having a maturity later than January first of the second calendar year following the period of years for which such additional tax for tuberculosis sanitarium purposes was voted (which January first of such year is hereafter referred to as the "maturity limitation heretofore mentioned"):
(a) The County Board shall adopt a resolution of

determination to construct or improve a tuberculosis sanitarium and declare its intention to issue bonds therefor. Said resolution shall set forth the amount of bonds proposed to be issued and provide that notice of intention to issue such bonds be published at least once in a newspaper published and having a general circulation in such county if there be one, or, if there be no such newspaper, then such notice shall be posted in at least three public places in such county. The notice of intention to issue bonds as herein provided shall state the purpose for which bonds are to be issued, the date upon which the resolution of intention was adopted by the County Board, the amount of bonds to be issued, the time within which a petition may be filed requesting submission to the legal voters of such county of the proposition to issue the bonds, the specific number of voters required to sign the petition and the date of the prospective referendum. The county clerk shall provide a petition form to any individual requesting one.

(b) If, within 30 days after publication or posting

of such notice, a petition is filed with the County Clerk signed by voters of the county numbering 10% or more of the registered voters of the county requesting that the proposition to issue said bonds as authorized by this Division be submitted to the legal voters of such county, then such county shall not be authorized to issue said bonds until the proposition has been submitted to and approved by a majority of the legal voters voting on the proposition at a regular election. The number of legal voters shall be determined from the total votes cast at the last preceding election held in said county for the election of county officers. The county board shall certify the resolution and the proposition to the proper election officials, who shall submit the proposition at an election in accordance with the general election law.

If no petition for referendum with the requisite number of signatures is filed within the time herein provided, it shall not be necessary for the County Board to cause submission to the legal voters of such county the question of issuing such bonds.
(Source: P.A. 86-962; 87-767.)

(55 ILCS 5/5-23024) (from Ch. 34, par. 5-23024)
Sec. 5-23024. When referendum unnecessary. It shall not be necessary for the County Board to submit to the legal voters of such county the question of issuing such bonds where the final maturity thereof is not beyond the maturity limitation heretofore mentioned in Section 5-23023, and said County Board shall be authorized to issue such bonds without complying with the provisions of Section 5-23023 by adopting a resolution as provided by Section 5-23026.
(Source: P.A. 86-962.)

(55 ILCS 5/5-23025) (from Ch. 34, par. 5-23025)
Sec. 5-23025. Form of proposition. If, in the case of bonds the final maturity date of which is beyond the maturity limitation heretofore mentioned in Section 5-23023, a petition for referendum with the requisite number of signatures is filed within the time as herein provided, then the County Board shall certify the proposition to the proper election officials, who shall submit the proposition at an election in accordance with the general election law.
The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall.... county, Illinois,
issue bonds in the amount of
$.... for the purpose of YES
constructing or improving a
tuberculosis sanitarium of
the county heretofore designed ---------------------------
and approved by the board of
directors of the tuberculosis
sanitarium, as authorized by NO
Division 5-23 of the
Counties Code?
--------------------------------------------------------------
(Source: P.A. 86-962.)

(55 ILCS 5/5-23026) (from Ch. 34, par. 5-23026)
Sec. 5-23026. Details of bonds. Before issuing any bonds as provided in this Division, the County Board shall adopt a resolution specifying the amount of bonds to be issued, the date, denominations, rate of interest and maturities, and fix all the details with respect to the issue and execution thereof, and shall levy a tax sufficient to pay both the principal of and interest upon such bonds as they mature. Such bonds issued in compliance with the provisions of Section 5-23023 hereof, shall mature at such time or times as the County Board shall fix, but not to exceed twenty years from date thereof. Any such bonds, the final maturity of which is within such maturity limitation heretofore mentioned in said Section 5-23023, shall mature at such times as the County Board shall fix within said maturity limitation heretofore mentioned. All of such bonds shall bear interest at not more than six per cent per annum, payable semi-annually, and shall be payable at such place as the County Board shall fix.
(Source: P.A. 86-962.)

(55 ILCS 5/5-23027) (from Ch. 34, par. 5-23027)
Sec. 5-23027. Signatures on bonds. In case any officer whose signature appears on the bonds shall cease to be such officer before delivery of such bonds, such signature shall nevertheless be valid or sufficient for all purposes the same as if such officer had remained in office until such delivery was effected.
(Source: P.A. 86-962.)

(55 ILCS 5/5-23028) (from Ch. 34, par. 5-23028)
Sec. 5-23028. Annual tax to pay bonds. After the resolution providing for the issuance of the bonds has been adopted, it shall be the duty of the County Clerk annually to extend taxes against all the taxable property situated in said County sufficient to pay the principal of and interest on such bonds as they mature. The rate at which such taxes shall be extended shall be in addition to the maximum rate now or hereafter authorized to be levied and extended for General County Purposes, and shall be in addition to the rates extended for any and all taxes now or hereafter authorized or permitted to be levied or extended for county purposes in excess of the maximum rate for general county purposes now or hereafter permitted by law; such tax shall not be subject to any limitation as to amount or rate except the constitutional limitation of 75¢ per $100.00 valuation.
(Source: P.A. 86-962.)

(55 ILCS 5/5-23029) (from Ch. 34, par. 5-23029)
Sec. 5-23029. Tax for care and treatment of afflicted persons. The County Board of each County in this State shall have the power to provide for the care and treatment of the inhabitants thereof who may be afflicted with tuberculosis and to levy a tax not to exceed .075 per cent of the value as equalized or assessed by the Department of Revenue annually on all taxable property of such county, such tax to be levied and collected in like manner with general taxes of such county and to form, when collected, a fund to be known as the "Tuberculosis Care and Treatment Fund", which tax shall be in addition to, in excess of and excluded from all other taxes which such county is now or hereafter may be, authorized to levy, on the aggregate valuation of all property within such county, and the county clerk in reducing tax levies under the provisions of Section 18-165 of the Property Tax Code shall not consider the tax for the tuberculosis care and treatment fund, authorized by this Division, as part of the general tax levy for county purposes, and shall not include the same in the limitation of one per cent of the assessed valuation upon which taxes are required to be extended.
(Source: P.A. 88-670, eff. 12-2-94.)

(55 ILCS 5/5-23030) (from Ch. 34, par. 5-23030)
Sec. 5-23030. Petition for tax levy; submission to vote. Whenever 100 legal voters of any county shall present a petition to the County Board of such county asking that an annual tax may be levied for the care and treatment of persons afflicted with tuberculosis, such County Board shall certify the proposition to the proper election officials, who shall submit the proposition at an election in accordance with the general election law. The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall an annual tax of not
to exceed .075 per cent of YES
value as equalized or assessed
by the Department of Revenue -----------------------------
for the care and treatment
of persons afflicted with NO
tuberculosis be levied?
--------------------------------------------------------------
If a majority of all votes cast upon the proposition shall be for the levy of a tax for the care and treatment of persons afflicted with tuberculosis the County Board of such County shall thereafter levy a tax of not to exceed .075 per cent of the value as equalized or assessed by the Department of Revenue, which tax shall be collected in like manner with the other general taxes in the County and shall be known as "Tuberculosis Care and Treatment Fund", and thereafter the County Board of such County shall in the annual appropriation bill, appropriate from such fund such sum or sums of money as may be deemed necessary to defray the necessary cost and expense of providing care and treatment of persons afflicted with tuberculosis.
(Source: P.A. 86-962.)

(55 ILCS 5/5-23031) (from Ch. 34, par. 5-23031)
Sec. 5-23031. Appointment of board of directors. When in any county such a proposition, for the levy of a tax for the care and treatment of persons afflicted with tuberculosis has been adopted as aforesaid a board of directors shall be appointed, and the provisions of Section 5-23007 shall govern the appointment.
(Source: P.A. 86-962.)

(55 ILCS 5/5-23032) (from Ch. 34, par. 5-23032)
Sec. 5-23032. Term of office and removal. The terms of office and removal of the directors, appointed under Section 5-23031, shall be governed by the provisions of Section 5-23008.
(Source: P.A. 86-962.)

(55 ILCS 5/5-23033) (from Ch. 34, par. 5-23033)
Sec. 5-23033. Vacancies; compensation of directors. Vacancies in the Board of Directors appointed under Section 5-23031, and their compensation shall be governed by Section 5-23009.
(Source: P.A. 86-962.)

(55 ILCS 5/5-23034) (from Ch. 34, par. 5-23034)
Sec. 5-23034. Organization of board; rules and regulations. In counties where a proposition for the levy of tax for the care and treatment of persons afflicted with tuberculosis has been adopted as aforesaid, said directors shall, immediately after appointment, meet and organize by the election of one of their number as president and one as secretary, and by the election of such other officers as they may deem necessary, they shall make and adopt such by-laws, rules and regulations, for their own guidance and for the care and treatment of persons afflicted with tuberculosis as may be expedient and helpful and not inconsistent with this Division. They shall have the exclusive control of the expenditure of all moneys collected and appropriated to the credit of the tuberculosis care and treatment fund, provided that all moneys received for the care and treatment of persons afflicted with tuberculosis shall be deposited in the treasury of said county to the credit of the tuberculosis care and treatment fund and shall not be used for any other purpose and shall be drawn upon by the proper officers of said county upon the properly authenticated vouchers of said board of directors.
(Source: P.A. 86-962.)

(55 ILCS 5/5-23035) (from Ch. 34, par. 5-23035)
Sec. 5-23035. Prompt payment. Purchases made pursuant to this Division shall be made in compliance with the "Local Government Prompt Payment Act".
(Source: P.A. 86-962.)

(55 ILCS 5/5-23036) (from Ch. 34, par. 5-23036)
Sec. 5-23036. Use of tax funds. In counties where a proposition for the levy of a tax for the care and treatment of persons afflicted with tuberculosis has been adopted as provided in this Division, the board of directors shall use funds secured under this Division in providing sanitarium care in private or public sanitariums and clinical and follow-up services for inhabitants of the county who may be afflicted with tuberculosis. The board of directors shall, upon the request or by the consent of the person afflicted or of his or her parent or guardian, under proper rules and regulations, care for and treat tuberculosis in the homes of persons afflicted with tuberculosis, shall furnish nurses, instruction, medicines, attendance and all other aid necessary to effect a cure and shall do all things in and about the treatment and care of persons afflicted with tuberculosis, which will have a tendency to effect a cure of the person or persons afflicted therewith and to eradicate tuberculosis in the county including the discovery of undiagnosed tuberculosis in the county. No person shall be compelled to undergo an examination or test for tuberculosis if he or she objects thereto on the ground that it is contrary to his or her religious convictions, unless there is probable cause to suspect that he or she is infected with tuberculosis in a communicable stage. Boards of directors shall provide out-patient clinical and follow-up services to tuberculosis patients, in accordance with minimum standards prescribed therefor, by the director of the Department of Public Health. The board of directors may make such arrangements and agreements with public or private health agencies for cooperation and assistance in providing case-finding services and out-patient clinical and follow-up services as it considers necessary or desirable.
(Source: P.A. 86-962; 86-1475.)

(55 ILCS 5/5-23037) (from Ch. 34, par. 5-23037)
Sec. 5-23037. Discontinuance of treatment; referendum. Any county which has adopted the provisions of this Division under Sections 5-23028 and 5-23029 or Sections 5-23039 and 5-23040 for the care and treatment of persons afflicted with tuberculosis may discontinue it by a referendum initiated by a petition signed by not less than 5% of the registered voters in each of at least 2/3 of the townships or road districts within the county and presented to the county board. The board shall certify the proposition to the proper election officials, who shall submit the proposition at an election in accordance with the general election law. The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall the tax for care and YES
treatment of persons afflicted ---------------------------
with tuberculosis be discontinued? NO
--------------------------------------------------------------
If a majority of the votes cast upon the proposition are for the discontinuance, the board of directors shall proceed at once to close up the affairs of the board. After the payment of all obligations the moneys in the tuberculosis care and treatment fund shall become a part of the general funds in the county treasury and the county board shall take over all property and equipment in the custody and under the control of the board of directors. The county board may sell such property or make such other disposition as is for the best interests of the county.
The terms of the board of directors shall terminate when their duties in connection with closing up the affairs of the Board have ended.
(Source: P.A. 86-962.)

(55 ILCS 5/5-23038) (from Ch. 34, par. 5-23038)
Sec. 5-23038. Subsequent vote to levy tax. A vote under Sections 5-23029 and 5-23030 or Sections 5-23039 and 5-23040 in favor of levying of the tax for the purpose stated, shall not prevent a subsequent vote to levy the tax under Sections 5-23001 and 5-23006 for the purpose stated in said Sections 5-23001 and 5-23006, but if such vote is in favor of levying the tax under Sections 5-23001 and 5-23006 for the purpose stated therein, the tax, previously authorized under Sections 5-23029 and 5-23030 or Sections 5-23039 and 5-23040, as the case may be, shall be discontinued without submission of the question of discontinuing said tax to a vote of the electors.
(Source: P.A. 86-962.)

(55 ILCS 5/5-23039) (from Ch. 34, par. 5-23039)
Sec. 5-23039. Tuberculosis Care and Treatment Fund. The county board of each county in this State shall have the power, in the manner provided hereinafter in Section 5-23040, to provide for the care and treatment of the inhabitants thereof who may be afflicted with tuberculosis and to levy in excess of the statutory limit, an additional annual tax of not to exceed .075 per cent of the value as equalized or assessed by the Department of Revenue of all taxable property of the county, such tax to be levied and collected in like manner with general taxes of such county and to form, when collected, a fund to be known as the "Tuberculosis Care and Treatment Fund".
(Source: P.A. 86-962.)

(55 ILCS 5/5-23040) (from Ch. 34, par. 5-23040)
Sec. 5-23040. Additional taxes. Whenever 100 legal voters of any county shall present a petition to the county board of such county asking that there be levied, in excess of the statutory limit, an additional annual tax of not to exceed .075 per cent of the value as equalized or assessed by the Department of Revenue, of all taxable property of the county, for the care and treatment of persons afflicted with tuberculosis, such county board shall certify the proposition to the proper election officials, who shall submit the proposition at an election in accordance with the general election law. The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall.... County levy, in
excess of the statutory limit, an YES
additional annual tax of not to ---------------------
exceed .075 per cent for the care
and treatment of persons afflicted NO
with tuberculosis?
--------------------------------------------------------------
If a majority of all votes cast upon the proposition is in favor thereof, the county board of such county shall thereafter levy annually, in excess of the statutory limit, a tax of not to exceed .075 per cent of the value as equalized or assessed by the Department of Revenue for the care and treatment of persons afflicted with tuberculosis, which tax shall be collected in like manner with the other general taxes in the county and shall be known as the "Tuberculosis Care and Treatment Fund", and thereafter the county board of such county shall in the annual appropriation bill, appropriate from such fund such sum or sums of money as may be deemed necessary to defray the necessary cost and expense of providing care and treatment of persons afflicted with tuberculosis. Such tax, when so voted, shall be an additional annual tax in excess of the statutory limit without any further authority or vote of any kind.
(Source: P.A. 86-962.)

(55 ILCS 5/5-23041) (from Ch. 34, par. 5-23041)
Sec. 5-23041. Appointment of board of directors. When in any county a proposition for the levy of an additional annual tax in excess of the statutory limit for the care and treatment of persons afflicted with tuberculosis has been adopted as authorized by Sections 5-23039 and 5-23040, a board of directors shall be appointed and the provisions of Section 5-23007 shall govern the appointment, Section 5-23008 shall govern the terms of office and removal of such directors; and vacancies in the board of directors, occasioned by removal, resignation or otherwise, shall be reported to the county board, and be filled in like manner as original appointments; and no director shall receive compensation as such, or be interested, either directly or indirectly, financially, in any contract or purchase or sale of any supplies in connection with the care and treatment of persons afflicted with tuberculosis.
(Source: P.A. 86-962.)

(55 ILCS 5/5-23042) (from Ch. 34, par. 5-23042)
Sec. 5-23042. Powers and duties of board. All provisions in Sections 5-23034 and 5-23036 shall be applicable to the boards of directors in counties where a proposition for levy of an additional annual tax in excess of the statutory limit for care and treatment of persons afflicted with tuberculosis has been adopted and such boards shall have all the powers and authority therein contained.
(Source: P.A. 86-962.)

(55 ILCS 5/5-23043) (from Ch. 34, par. 5-23043)
Sec. 5-23043. Effect of vote to levy tax. A vote under Sections 5-23029 and 5-23030, in favor of the levying of the tax for the purpose stated, shall not prevent a subsequent vote to levy an additional tax in excess of the statutory limit under Sections 5-23039 and 5-23040 for the purpose stated in said Sections, but if the vote shall be in favor of levy of such additional tax in excess of the statutory limit, the tax under Sections 5-23029 and 5-23030 shall be discontinued without submission of question of discontinuance to the electors.
(Source: P.A. 86-962.)

(55 ILCS 5/Div. 5-24 heading)

(55 ILCS 5/5-24001) (from Ch. 34, par. 5-24001)
Sec. 5-24001. Funds for treatment of persons unable to pay. Each county of this State shall provide funds, in the manner hereinafter provided, for the treatment of persons in their respective counties afflicted with cancer or tumor who are unable to pay for such treatment.
(Source: P.A. 86-962.)

(55 ILCS 5/5-24002) (from Ch. 34, par. 5-24002)
Sec. 5-24002. Applications for benefits. It shall be the duty of the presiding officer of the county board of each county, with the advice and consent of that county board, to appoint a duly licensed physician, hereinafter called the examiner, who is familiar with cancer and tumor cases, who shall maintain an office in some convenient place during the entire year for the purpose of examining applicants for the benefits of the provisions of this Division.
Such examiner shall examine all applicants desiring to receive the benefits of the provisions of this Division, referred to him by the county board and shall endorse on each such application a certificate to each such applicant, stating whether or not in his opinion such applicant is entitled to receive the benefits of the provisions of this Division.
Such application may be filed with the county board by the person afflicted with cancer or tumor, and whenever it shall come to the notice of any public health nurse, any public health officer, or any physician of such county, that any person entitled to the benefits of this Division has not applied therefor, it shall be the duty of such nurse, health officer or physician to file such an application with such board on behalf of such afflicted person.
(Source: P.A. 86-962.)

(55 ILCS 5/5-24003) (from Ch. 34, par. 5-24003)
Sec. 5-24003. Petition; hearing. Whenever an examiner certifies that an applicant is entitled to the benefits of this Division, such examiner shall file a petition on behalf of such applicant in the circuit court, which petition shall set forth such facts as are necessary under this Division to give the court jurisdiction of the subject-matter thereof and a full statement of the financial condition of the applicant. The court shall set a day for a hearing on such petition which shall be not less than 3 nor more than 10 days after the date of the filing thereof. The court may require such persons as it deems necessary to appear and testify at any such hearing and may direct that process be issued requiring the attendance at such hearing of any such persons.
If the applicant is too ill to be present in the court room at the time of such hearing, the court may, in its discretion, hold all or part of such hearing at the home of the applicant or at such other place wherein the applicant may be confined.
(Source: P.A. 86-962.)

(55 ILCS 5/5-24004) (from Ch. 34, par. 5-24004)
Sec. 5-24004. Order for payment for treatment by county. Upon the hearing of such a petition and the court being fully advised in the premises, and finding the facts therein alleged to be true, and that the applicant is financially unable to pay for such treatment and that no relative legally responsible therefor is financially able to pay for such treatment, may make an order upon the county board to pay for any such treatment for the applicant for any sum not in excess of $40 per month as the court deems necessary and reasonable considering the financial condition of the applicant, which sum may be used to provide necessary treatment, and in addition thereto, medicine, nursing care and food for such applicant, if such applicant is shown to be financially unable to pay for such medicine, care or food. It shall thereupon be the duty of the county board to see that such amount so fixed by the court is expended for treatment, or treatment and medicine, nursing care and food, as the case may be, for such applicant, until further order of the court.
(Source: P.A. 86-962.)

(55 ILCS 5/5-24005) (from Ch. 34, par. 5-24005)
Sec. 5-24005. Residence requirements. Such relief shall not be granted by the court to any person who has not resided in the county where application is made at least one year next preceding such application.
(Source: P.A. 86-962.)

(55 ILCS 5/5-24006) (from Ch. 34, par. 5-24006)
Sec. 5-24006. Application by person having custody. Any guardian or other person having the custody of any such afflicted person may file an application on behalf of such person.
(Source: P.A. 86-962.)

(55 ILCS 5/5-24007) (from Ch. 34, par. 5-24007)
Sec. 5-24007. Fee for examination. The examiner shall be paid the sum of $5, by the county board, for each such examination of an applicant.
(Source: P.A. 86-962.)

(55 ILCS 5/5-24008) (from Ch. 34, par. 5-24008)
Sec. 5-24008. Court order. The court upon ordering, in connection with any petition, that the county board provide a designated sum for treatment for any such person, may also provide that such applicant may be treated in some hospital in the county or in a home.
(Source: P.A. 86-962.)

(55 ILCS 5/5-24009) (from Ch. 34, par. 5-24009)
Sec. 5-24009. Examination in State clinic or in hospital outside county; nursing care. In connection with any such petition, when it is called to the attention of the court that a proper and timely diagnosis of applicant's case cannot be had locally, the court may make such order as may be necessary and proper for sending the applicant to some hospital outside of such county for examination and for the payment of the necessary expense incident thereto. If the State is maintaining any clinic in such county, or in any other county within a reasonable distance of such county, for the purpose of treating cancer or tumor patients, the court shall send the applicant to such clinic instead of to a hospital. Whenever it is, in the opinion of the court, necessary for any such applicant to have the care of a nurse, either in a hospital or a home, and it is shown to the satisfaction of the court that because of the necessity of such nursing care, the sum of $40 per month as authorized under the provisions of Section 5-24004, is insufficient to adequately provide for the cost of such nursing care, the court may authorize the payment of not to exceed $20 per month for such care, in addition to such sum of $40.
(Source: P.A. 86-962.)

(55 ILCS 5/5-24010) (from Ch. 34, par. 5-24010)
Sec. 5-24010. Payments by county treasurer. All payments to persons entitled to relief under the provisions of this Division shall be paid by the county treasurer after approval of the claim therefor by the county board.
(Source: P.A. 86-962.)

(55 ILCS 5/5-24011) (from Ch. 34, par. 5-24011)
Sec. 5-24011. Termination of payments. Whenever a court, which has authorized relief under the provisions of this Division, is of the opinion that any recipient of such relief is cured, no longer in need of treatment, or that further treatments cannot benefit him or for any other reason the court may order that such recipient shall no longer receive payments under the provisions hereof.
(Source: P.A. 86-962.)

(55 ILCS 5/5-24012) (from Ch. 34, par. 5-24012)
Sec. 5-24012. Adoption of Division. This Division shall not be effective in any county unless the proposition of its adoption is submitted to the voters of the county at any regular election and unless a majority of the votes cast at such election upon the proposition are in favor of its adoption.
Whenever a petition signed by 200 or more legal voters of any county is presented to the county board requesting the submission of the proposition of whether or not the county should provide for the treatment of persons afflicted with cancer or tumor, the county board shall adopt a resolution for the submission of the proposition at the next regular election held in the county. The county board shall certify the resolution and the proposition to the proper election officials who shall submit the proposition at said election in accordance with the general election law.
The proposition shall be in substantially the following form:
--------------------------------------------------------------
For the adoption of Division 5-24
of the Counties Code
(Cancer and Tumor Relief).
--------------------------------------------------------------
Against the adoption of Division 5-24
of the Counties Code
(Cancer and Tumor Relief).
--------------------------------------------------------------
If a majority of the legal voters of the county voting on the proposition vote in favor thereof, the proposition shall be deemed adopted.
(Source: P.A. 86-962.)

(55 ILCS 5/5-24013) (from Ch. 34, par. 5-24013)
Sec. 5-24013. Discontinuance of treatment. Whenever a petition signed by 200 or more legal voters of a county which has adopted this Division, is presented to the county board, requesting the submission of a proposition whether or not the treatment of persons afflicted with cancer or tumor under the provisions of this Division be discontinued, the county board shall adopt a resolution providing for the submission of the proposition to the voters of the county in a similar manner as is hereinabove provided for the submission of the proposition for the adoption of the provisions of this Division. The county board shall certify the resolution and the proposition to the proper election officials, who shall submit the proposition at an election in accordance with the general election law.
If a majority of the voters of the county voting upon the proposition are in favor thereof the proposition shall be deemed adopted and the treatment of persons afflicted with cancer or tumor and any tax levied therefor shall be discontinued in the county. If any funds remain to the credit of the Cancer and Tumor Fund, after such a tax has been discontinued, and no outstanding indebtedness exists against the county for the purpose of the treatment of persons afflicted with cancer or tumor, the remaining funds shall be paid into the general fund for county purposes in the county treasury.
(Source: P.A. 86-962.)

(55 ILCS 5/Div. 5-25 heading)

(55 ILCS 5/5-25001) (from Ch. 34, par. 5-25001)
Sec. 5-25001. County and multiple-county health departments. Any county or two or more adjacent counties may, by resolution of the county board or county boards of the respective counties, as the case may be, or upon approval by referendum as hereinafter provided, establish and maintain a full-time health department; provided, that four or more counties must obtain the approval of the State Department of Public Health prior to establishing a multiple-county health department. The approval may be obtained upon application by the county board of any county, containing such information as may be required by the State Department. Approval shall be granted if the State Department determines that the establishment of the multiple-county health department is essential to the health requirements of the area affected.
A "consolidated health department" shall mean a health department which has resulted from the merging of two or more adjacent existing county or multiple-county health departments, as provided in Section 5-25019.
A full-time health department is one whose personnel, other than consultants and clinicians, devote their full time during regular, standard working hours to health department duties. Reference hereinafter made to health departments means full-time health departments unless otherwise specified.
(Source: P.A. 86-962.)

(55 ILCS 5/5-25002) (from Ch. 34, par. 5-25002)
Sec. 5-25002. Classification of departments. County and multiple county health departments established under this Division may be classified by the Director of Public Health in accordance with standards relating to programs, and performance. The State Department of Public Health is authorized to promulgate rules and regulations setting forth minimum standards for programs and performance, including regulations in which the State Department of Public Health shall require provision of home visitation and other services for pregnant women, new mothers and infants who are at risk as defined by that Department that encompass but are not limited to consultation for parental and child development, comprehensive health education, nutritional assessment, dental health, and periodic health screening, referral and follow-up; the services shall be provided through programs funded by grants from the Department of Public Health from appropriations to the Department for that purpose. The Department is further authorized to prescribe minimum qualifications for the professional, technical, and administrative staff.
(Source: P.A. 86-962; 86-1377; 87-395.)

(55 ILCS 5/5-25003) (from Ch. 34, par. 5-25003)
Sec. 5-25003. Election on establishment of county health department and annual levy of additional tax. Whenever a petition signed by voters representing not less than 10% of the votes cast at the last preceding general election of any county is presented to the county clerk requesting the establishment and maintenance of a county health department and the levy therefor, in excess of the statutory limit, of an additional annual tax of not to exceed .1% of the value, as equalized or assessed by the Department of Revenue, of all taxable property of the county, the county clerk shall certify the proposition for submission at an election in accordance with the general election law, and the proposition shall be so submitted. The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall.... county levy
an annual tax of not to YES
exceed .1% for the purpose ------------------------------
of providing community health NO
facilities and services?
--------------------------------------------------------------
If a majority of all votes cast upon the proposition is in favor thereof, the county board shall immediately proceed to establish a health department. In any county in which a county health department was established by a referendum prior to January 1, 1970, the county board may, by resolution and without subsequent referendum, levy a tax at a rate not to exceed the rate set forth in Section 5-25010. However, any levy in excess of .05% shall be approved by at least a three-fifths vote of the county board. The foregoing limitations upon tax rates, insofar as they are applicable to counties of less than 1,000,000 population, may be increased or decreased under the referendum provisions of the General Revenue Law of Illinois.
(Source: P.A. 86-962.)

(55 ILCS 5/5-25004) (from Ch. 34, par. 5-25004)
Sec. 5-25004. Election on establishment of multiple-county health department and annual levy of additional tax. Whenever a petition signed by voters representing not less than 10% of the votes cast at the last preceding general election in each of two or more adjacent counties is presented to their respective county clerks requesting the establishment and maintenance of a multiple-county health department and the levy therefor, in excess of the statutory limit, of an additional annual tax in each county of not to exceed .1% of the value, as equalized or assessed by the Department of Revenue, of all taxable property of the county, each county clerk shall certify the proposition to the county clerk of each of the other counties mentioned in the petition. Each such county clerk in accordance with the general election law shall make certification to any board of election commissioners in his county and shall submit the proposition to the voters at an election. If the petitions are so presented in 4 or more counties, the approval of the State Department of Public Health as provided in Section 5-25001, shall be obtained prior to the giving of notice. The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall.... counties levy an
annual tax of not to exceed .1% YES
for the purpose of providing health --------------------------
facilities and services in their NO
respective counties?
--------------------------------------------------------------
If a majority of all votes cast upon the proposition in each county is in favor thereof, the several county boards shall immediately proceed to organize a multiple-county health department and shall agree concerning the conditions governing the organization and operation of the department and for the apportionment of the cost thereof. In any county in which a multiple county health department was established and organized by a referendum prior to January 1, 1970, the county board may, by resolution and without subsequent referendum, levy a tax at a rate not to exceed the rate set forth in Section 5-25010. However, any levy in excess of .05% shall be approved by at least a three-fifths vote of the county board. The foregoing limitations upon tax rates, insofar as they are applicable to counties of less than 1,000,000 population, may be increased or decreased under the referendum provisions of the General Revenue Law of Illinois.
(Source: P.A. 86-962.)

(55 ILCS 5/5-25005) (from Ch. 34, par. 5-25005)
Sec. 5-25005. Canvass of votes. When the proposition is submitted to the voters of a county, the ballots shall be counted, the returns canvassed and the result declared as in the case of a regular county election.
(Source: P.A. 86-962.)

(55 ILCS 5/5-25006) (from Ch. 34, par. 5-25006)
Sec. 5-25006. Canvass of votes in several counties. When the proposition is submitted to the voters of two or more adjacent counties, the ballots shall be counted and the returns made to the county clerk of each county, respectively, in the same manner as in the case of returns to the county clerk in a general election. The returns shall be opened and canvassed by a committee made up of the county clerk of each county in which the vote on the proposition was cast, and the chairman of the county board of each county. The committee will convene at the request of the chairman of the county board of any one of the counties in which the vote on the proposition was cast. The committee shall elect a chairman whose duty it will be to see that the returns are opened and canvassed by the committee and that the result is declared.
(Source: P.A. 86-962.)

(55 ILCS 5/5-25007) (from Ch. 34, par. 5-25007)
Sec. 5-25007. County clerk to record vote. Each county clerk shall record the result of the vote upon the proposition in his county, and the result may be proved in all courts and in all proceedings by the record or by a certified copy thereof.
(Source: P.A. 86-962.)

(55 ILCS 5/5-25008) (from Ch. 34, par. 5-25008)
Sec. 5-25008. Jurisdiction of department. Each county and multiple-county health department has jurisdiction for the purposes of this Division throughout the entire county or multiple counties, except within:
1. Any public health district organized under "An Act to authorize the organization of public health districts and for the establishment and maintenance of a health department for the same," filed June 26, 1917, as amended;
2. Any city, village or incorporated town or combination thereof of less than 500,000 inhabitants which city, village, incorporated town or combination thereof or public health district maintains a local health department and employs a full-time health officer and other professional personnel possessing such qualifications as may be prescribed by the State Department of Public Health;
3. Any city, village or incorporated town of 500,000 or more inhabitants.
(Source: P.A. 86-962.)

(55 ILCS 5/5-25009) (from Ch. 34, par. 5-25009)
Sec. 5-25009. Abandonment of city, village or town department. Any city, village or incorporated town, or combination thereof or any public health district which maintains its own independent health department may abandon the same and become integrated in the county or multiple-county health department. The method of abandonment, unless otherwise prescribed by law, shall be the same as the method of adoption. Abandonment shall become effective at the end of the fiscal year of the city, village, incorporated town or public health district.
Any county which establishes a county health department may unite with other counties to organize a multiple-county health department, in which event the county health department shall be dissolved as soon as the multiple-county health department is organized and all of its records shall be transferred to the multiple-county health department.
(Source: P.A. 86-962.)

(55 ILCS 5/5-25010) (from Ch. 34, par. 5-25010)
Sec. 5-25010. Annual tax levy. The county board of any county which has established and is maintaining a county or multiple-county health department shall, when authorized as provided in Sections 5-25003 or 5-25004, levy annually therefor, in excess of the statutory limit, a tax of not to exceed .1% of the value plus the additional tax, if applicable, provided for in Section 5-23002, or plus the additional tax, if applicable, provided for in Section 5.3 of "An Act to provide for the creation and management of tuberculosis sanitarium districts", approved May 21, 1937, as now or hereafter amended, as equalized or assessed by the Department of Revenue, of all taxable property of the county, which tax shall be levied and collected in like manner as general county taxes and shall be paid (except as provided in Section 5-25011) into the county treasury and held in the County Health Fund and shall be used only for the purposes of this Division. Where there is a county health department, the County Health Fund shall be drawn upon by the proper officers of the county upon the properly authenticated vouchers of the county health department. Where there is a multiple-county health department, the County Health Fund shall be drawn upon by the treasurer of the board of health of the multiple-county health department. In counties maintaining single county health departments, each county board shall appropriate from the County Health Fund such sums of money as may be sufficient to fund the approved budget of the county health department, so long as those sums have been set out in the annual budget submitted to the county board by the county board of health and that annual budget has been approved by the county board. In counties with a population between 700,000 and 3,000,000, the county board chairman has the power to veto or reduce any line item in the appropriation ordinance for the county or multiple-county health department as provided in Section 5-1014.5. Each county board of counties participating in the maintenance of a multiple-county health department shall appropriate from the County Health Fund and shall authorize the county treasurer to release quarterly or more often to the treasurer of the board of health of the multiple-county health department such sums of money as are in accordance with the budget submitted by the multiple-county board of health and approved by the county board of each of the participating counties as may be necessary to pay its agreed share for the maintenance of the multiple-county health department. The treasurer of the board of health of the multiple-county health department shall request by voucher, quarterly or more often such sums of money from the county treasurers of the respective member counties, and shall support such requests with estimates of anticipated receipts and expenditures for the period for which sums of money are requested and with statements of receipts and expenditures for the preceding period. In addition, that treasurer shall support the requests to the annual budget submitted by the multiple-county public health board and approved by the county board of each of the participating counties. No payment may be made from a County Health Fund except on the basis of a budget item in a budget submitted by the appropriate public health board and approved by the county board or boards concerned; however, amended or supplemental budgets may be submitted and approved and thereby be the basis for such a payment.
(Source: P.A. 89-402, eff. 8-20-95.)

(55 ILCS 5/5-25011) (from Ch. 34, par. 5-25011)
Sec. 5-25011. Disposition of taxes collected. The entire amount collected from taxes levied under this Division on property subject to the general corporate tax of any city, village or incorporated town or combination thereof or public health district which maintains its own local health department as provided in this Division, less the amount allowed for collecting the same, shall be paid over by the county treasurer to the treasurer of the public health district, city, village or incorporated town to be used for the maintenance of its local health department.
(Source: P.A. 86-962.)

(55 ILCS 5/5-25012) (from Ch. 34, par. 5-25012)
Sec. 5-25012. Board of health. Except in those cases where a board of 10 or 12 members is provided for as authorized in this Section, each county health department shall be managed by a board of health consisting of 8 members appointed by the president or chairman of the county board, with the approval of the county board, for a 3 year term, except that of the first appointees 2 shall serve for one year, 2 for 2 years, 3 for 3 years and the term of the member appointed from the county board, as provided in this Section, shall be one year and shall continue until reappointment or until a successor is appointed. Each board of health which has 8 members, may have one additional member appointed by the president or chairman of the county board, with the approval of the county board. The additional member shall first be appointed within 90 days after the effective date of this amendatory Act for a term ending July 1, 2002.
The county health department in a county having a population of 200,000 or more may, if the county board, by resolution, so provides, be managed by a board of health consisting of 12 members appointed by the president or chairman of the county board, with the approval of the county board, for a 3 year term, except that of the first appointees 3 shall serve for one year, 4 for 2 years, 4 for 3 years and the term of the member appointed from the county board, as provided in this Section, shall be one year and shall continue until reappointment or until a successor is appointed. In counties with a population of 200,000 or more which have a board of health of 8 members, the county board may, by resolution, increase the size of the board of health to 12 members, in which case the 4 members added shall be appointed, as of the next anniversary of the present appointments, 2 for terms of 3 years, one for 2 years and one for one year.
The county board in counties with a population of more than 100,000 but less than 3,000,000 inhabitants and contiguous to any county with a metropolitan area with more than 1,000,000 inhabitants, may establish compensation for the board of health, as remuneration for their services as members of the board of health. Monthly compensation shall not exceed $200 except in the case of the president of the board of health whose monthly compensation shall not exceed $400.
When a county board of health consisting of 8 members assumes the responsibilities of a municipal department of public health, and both the county board and the city council adopt resolutions or ordinances to that effect, the county board may, by resolution or ordinance, increase the membership of the county board of health to 10 members. The additional 2 members shall initially be appointed by the mayor of the municipality, with the approval of the city council, each such member to serve for a term of 2 years; thereafter the successors shall be appointed by the president or chairman of the county board, with the approval of the county board, for terms of 2 years.
Each multiple-county health department shall be managed by a board of health consisting of 4 members appointed from each county by the president or chairman of the county board with the approval of the county board for a 3 year term, except that of the first appointees from each county one shall serve for one year, one for 2 years, one for 3 years and the term of the member appointed from the county board of each member county, as hereinafter provided, shall be one year and shall continue until reappointment or until a successor is appointed.
The term of office of original appointees shall begin on July 1 following their appointment, and the term of all members shall continue until their successors are appointed. All members shall serve without compensation but may be reimbursed for actual necessary expenses incurred in the performance of their duties. At least 2 members of each county board of health shall be physicians licensed in Illinois to practice medicine in all of its branches and at least one member shall be a dentist licensed in Illinois. In counties with a population under 500,000, one member shall be chosen from the county board or the board of county commissioners as the case may be. In counties with a population over 500,000, two members shall be chosen from the county board or the board of county commissioners as the case may be. At least one member from each county on each multiple-county board of health shall be a physician licensed in Illinois to practice medicine in all of its branches, one member from each county on each multiple-county board of health shall be chosen from the county board or the board of county commissioners, as the case may be, and at least one member of the board of health shall be a dentist licensed in Illinois. Whenever possible, at least one member shall have experience in the field of mental health. All members shall be chosen for their special fitness for membership on the board.
Any member may be removed for misconduct or neglect of duty by the chairman or president of the county board, with the approval of the county board, of the county which appointed him.
Vacancies shall be filled as in the case of appointment for a full term.
Notwithstanding any other provision of this Act to the contrary, a county with a population of 240,000 or more inhabitants that does not currently have a county health department may, by resolution of the county board, establish a board of health consisting of the members of such board. Such board of health shall be advised by a committee which shall consist of at least 5 members appointed by the president or chairman of the county board with the approval of the county board for terms of 3 years; except that of the first appointees at least 2 shall serve for 3 years, at least 2 shall serve for 2 years and at least one shall serve for one year. At least one member of the advisory committee shall be a physician licensed in Illinois to practice medicine in all its branches, at least one shall be a dentist licensed in Illinois, and one shall be a nurse licensed in Illinois. All members shall be chosen for their special fitness for membership on the advisory committee.
All members of a board established under this Section must be residents of the county, except that a member who is required to be a physician, dentist, or nurse may reside outside the county if no physician, dentist, or nurse, as applicable, who resides in the county is willing and able to serve.
(Source: P.A. 94-457, eff. 1-1-06; 94-791, eff. 1-1-07.)

(55 ILCS 5/5-25013) (from Ch. 34, par. 5-25013)
Sec. 5-25013. Organization of board; powers and duties.
(A) The board of health of each county or multiple-county health department shall, immediately after appointment, meet and organize, by the election of one of its number as president and one as secretary, and either from its number or otherwise, a treasurer and such other officers as it may deem necessary. A board of health may make and adopt such rules for its own guidance and for the government of the health department as may be deemed necessary to protect and improve public health not inconsistent with this Division. It shall:
1. Hold a meeting prior to the end of each operating

fiscal year, at which meeting officers shall be elected for the ensuing operating fiscal year.

2. Hold meetings at least quarterly.
3. Hold special meetings upon a written request

signed by two members and filed with the Secretary or on request of the medical health officer or public health administrator.

4. Provide, equip and maintain suitable offices,

facilities and appliances for the health department.

5. Publish annually, within 90 days after the end of

the county's operating fiscal year, in pamphlet form, for free distribution, an annual report showing the condition of its trust on the last day of the most recently completed operating fiscal year, the sums of money received from all sources, giving the name of any donor, how all moneys have been expended and for what purpose, and such other statistics and information in regard to the work of the health department as it may deem of general interest.

6. Within its jurisdiction, and professional and

technical competence, enforce and observe all State laws pertaining to the preservation of health, and all county and municipal ordinances except as otherwise provided in this Division.

7. Within its jurisdiction, and professional and

technical competence, investigate the existence of any contagious or infectious disease and adopt measures, not inconsistent with the regulations of the State Department of Public Health, to arrest the progress of the same.

8. Within its jurisdiction, and professional and

technical competence, make all necessary sanitary and health investigations and inspections.

9. Upon request, give professional advice and

information to all city, village, incorporated town and school authorities, within its jurisdiction, in all matters pertaining to sanitation and public health.

10. Appoint a medical health officer as the executive

officer for the department, who shall be a citizen of the United States and shall possess such qualifications as may be prescribed by the State Department of Public Health; or appoint a public health administrator who shall possess such qualifications as may be prescribed by the State Department of Public Health as the executive officer for the department, provided that the board of health shall make available medical supervision which is considered adequate by the Director of Public Health.

10.5. Appoint such professional employees as may be

approved by the executive officer who meet the qualification requirements of the State Department of Public Health for their respective positions provided, that in those health departments temporarily without a medical health officer or public health administrator approval by the State Department of Public Health shall suffice.

11. Appoint such other officers and employees as may

be necessary.

12. Prescribe the powers and duties of all officers

and employees, fix their compensation, and authorize payment of the same and all other department expenses from the County Health Fund of the county or counties concerned.

13. Submit an annual budget to the county board or

boards.

14. Submit an annual report to the county board or

boards, explaining all of its activities and expenditures.

15. Establish and carry out programs and services in

mental health, including intellectual disabilities and alcoholism and substance abuse, not inconsistent with the regulations of the Department of Human Services.

16. Consult with all other private and public health

agencies in the county in the development of local plans for the most efficient delivery of health services.

(B) The board of health of each county or multiple-county health department may:
1. Initiate and carry out programs and activities of

all kinds, not inconsistent with law, that may be deemed necessary or desirable in the promotion and protection of health and in the control of disease including tuberculosis.

2. Receive contributions of real and personal

property.

3. Recommend to the county board or boards the

adoption of such ordinances and of such rules and regulations as may be deemed necessary or desirable for the promotion and protection of health and control of disease.

4. Appoint a medical and dental advisory committee

and a non-medical advisory committee to the health department.

5. Enter into contracts with the State,

municipalities, other political subdivisions and non-official agencies for the purchase, sale or exchange of health services.

6. Set fees it deems reasonable and necessary (i) to

provide services or perform regulatory activities, (ii) when required by State or federal grant award conditions, (iii) to support activities delegated to the board of health by the Illinois Department of Public Health, or (iv) when required by an agreement between the board of health and other private or governmental organizations, unless the fee has been established as a part of a regulatory ordinance adopted by the county board, in which case the board of health shall make recommendations to the county board concerning those fees. Revenue generated under this Section shall be deposited into the County Health Fund or to the account of the multiple-county health department.

7. Enter into multiple year employment contracts with

the medical health officer or public health administrator as may be necessary for the recruitment and retention of personnel and the proper functioning of the health department.

8. Enter into contracts with municipal health

departments, county health departments, other boards of health, private or public hospitals, and not for profit entities to provide public health services outside of a board of health's own jurisdiction in order to protect the public health in an effective manner.

(C) The board of health of a multiple-county health department may hire attorneys to represent and advise the department concerning matters that are not within the exclusive jurisdiction of the State's Attorney of one of the counties that created the department.
(Source: P.A. 99-730, eff. 8-5-16; 100-201, eff. 8-18-17.)

(55 ILCS 5/5-25014) (from Ch. 34, par. 5-25014)
Sec. 5-25014. Prompt payment. Purchases made pursuant to this Division shall be made in compliance with the "Local Government Prompt Payment Act".
(Source: P.A. 86-962.)

(55 ILCS 5/5-25015) (from Ch. 34, par. 5-25015)
Sec. 5-25015. Officers and employees. Each county or multiple-county health department shall have the exclusive right to employ and discharge its officers and employees, except as otherwise provided in Section 5-25013; provided that in counties having a civil service system, the employees of the health department shall be subject to the rules and regulations of such system.
(Source: P.A. 86-962.)

(55 ILCS 5/5-25016) (from Ch. 34, par. 5-25016)
Sec. 5-25016. Lease or acquisition of property for department. The board of health of each county or multiple-county health department is authorized to lease or to acquire by purchase, construction, lease-purchase agreement or otherwise and take title in its name and to borrow money, issue debt instruments, mortgages, purchase money mortgages and other security instruments, maintain, repair, remodel or improve such real estate as may be reasonably necessary for the housing and proper functioning of such health department. Money in the County Health Fund may be used for such purposes.
Upon the discontinuance of a single county health department any such real estate shall become the property of and title shall be transferred to the county.
Upon the discontinuance of a multiple-county health department any such real estate shall be sold and the proceeds distributed pro-rata to the several counties as their agreed share of the maintenance of such department may indicate.
(Source: P.A. 86-962.)

(55 ILCS 5/5-25017) (from Ch. 34, par. 5-25017)
Sec. 5-25017. Discontinuance of department. Any health department may be discontinued; 1 - by resolution of the county board or county boards, if established in such manner; or, 2 - if established by referendum, then by a referendum initiated by petition and submitted to vote in the same manner as for adoption. The proposition shall be stated "For the discontinuance of the county (or multiple-county) health department" and "Against the discontinuance of the county (or multiple-county) health department." If a majority of the votes cast upon the proposition in any county is for discontinuance, the board of health shall proceed at once to close up the affairs of the department. After the payment of all obligations, the money in the "County Health Fund" shall become a part of the general funds in the county treasury. All other property shall be devoted to such county purpose as the county board or boards determine.
(Source: P.A. 86-962.)

(55 ILCS 5/5-25018) (from Ch. 34, par. 5-25018)
Sec. 5-25018. Board of Health in counties having civil service qualifications and appointment. When this Division is adopted by resolution in counties over 500,000 population where Civil Service Qualifications and appointment on all employees prevail, and where all funds expended are approved by budget of the County Board of Commissioners and so paid after approval, by the County Treasurer, the County Board of Commissioners shall constitute the Board of Health to carry out the provisions of this Division in a similar manner to other acts and duties of the County.
(Source: P.A. 86-962.)

(55 ILCS 5/5-25019) (from Ch. 34, par. 5-25019)
Sec. 5-25019. Formation of consolidated health department. Any county which has established a county health department or any counties which have established a multiple-county health department may unite with one or more adjacent counties which have established county or multiple-county health departments, for the purpose of maintaining and operating a consolidated health department subject to the approval of the county boards involved and the Director of the Illinois Department of Public Health. In the event of approval by the county boards involved and the Director of Public Health, the chairman or president of each county board and of each board of health shall meet and immediately proceed to organize the consolidated health department. At such time as they shall agree concerning the conditions governing organization and operation, and the apportionment of the costs thereof, they shall select a date within 60 days on which the consolidated health department shall be established, and its operation and maintenance shall be in accordance with all provisions of this Division relating to county health departments except where otherwise prescribed for multiple-county health departments. The county or multiple-county health departments in counties joining together to operate and maintain a consolidated health department shall cease to function as independent health departments so long as the consolidation shall exist; shall transfer all records to the consolidated health department; and shall not withdraw from this union except in accordance with the provisions of Section 5-25020.
The board of health of each consolidated health department shall consist of the members of the boards of health of the county and multiple-county health departments involved except that members from counties which have previously established single county health departments shall be reduced to four, including at least one physician and one member of the county board. New appointments and reappointments shall be made in accordance with the provisions of Section 5-25012 relating to boards of health of multiple-county health departments. The consolidated board of health shall hold its first meeting no later than seven days after the date of establishment, for the purpose of organizing, electing officers, and carrying out its responsibilities in connection with the consolidated health department. Its subsequent meetings shall be held as prescribed in this Division for multiple-county health departments. Membership and actions of the consolidated board of health shall become official at its first meeting or on the date of establishment of the consolidated health department, whichever occurs at the earlier date. After a consolidated health department has begun operation, addition of other health departments to the consolidation may be accomplished with consent of all county boards of supervisors or commissioners concerned and the Director of Public Health; participation by such additional counties will be under the conditions selected in the original consolidation agreement, and date of entry into the consolidation and other relevant details will be arranged between the board of health of the consolidated health department, and the president of the county board and the chairman or president of the board of health of each county requesting admission to the consolidated health department.
(Source: P.A. 86-962.)

(55 ILCS 5/5-25020) (from Ch. 34, par. 5-25020)
Sec. 5-25020. Withdrawal from consolidated health department. Any county which has established a county health department or counties which have established a multiple-county health department may withdraw from a consolidated health department for the purpose of maintaining and operating an independent county or multiple-county health department, as the case may be, or for the purpose of joining with another adjacent county or other adjacent counties in maintaining and operating a consolidated health department. Withdrawal for such purposes may be effected by majority vote of the county board of the withdrawing county which had established a county health department, or by a majority vote of each county board of the withdrawing counties which had established a multiple-county health department, before joining the consolidated health department. In all withdrawals from consolidated health departments, the county board of each county proposing withdrawal shall seek the advice and concurrence of the Director of the Illinois Department of Public Health before taking action effecting withdrawal. The effective date of withdrawal shall be June 30 following completion of the withdrawal agreements. The board of health of the consolidated health department shall meet and the members of the withdrawing and the remaining counties shall agree upon removal of records, supplies, equipment and personnel by the withdrawing county or counties. Withdrawal of any county or counties from the consolidated health department does not alter the consolidation if the county or multiple-county health departments remaining party to the union are two or more. Discontinuance of any county or multiple-county health department effected under the provisions of Section 5-25017 constitutes withdrawal from a consolidated health department.
Any county which is a member county of a consolidated health department may also withdraw from the consolidated health department upon approval by referendum, the proposition for which shall be placed on the ballot at any general election by the county clerk on receipt of a petition signed by not less than 10 per cent of the registered voters of the county. The proposition shall be certified to the proper election officials, who shall submit the proposition to the voters at an election in accordance with the general election law. The proposition shall read substantially as follows:
--------------------------------------------------------------
Shall .... county withdraw the county YES
health department from the ............ ------------------
consolidated health department? NO
--------------------------------------------------------------
If a majority of voters favor withdrawal the county shall arrange its withdrawal effective June 30 following the referendum and shall settle its affairs in the consolidated health department and resume operation in the manner hereinbefore prescribed in this section.
(Source: P.A. 86-962.)

(55 ILCS 5/5-25021) (from Ch. 34, par. 5-25021)
Sec. 5-25021. Bonds for permanent improvements; referendum. Whenever the county board determines that it is necessary to issue bonds to enable it to provide buildings for or to make permanent improvements in the community health facilities, the county board shall so instruct the county clerk. Thereupon, such clerk shall certify such determination to the proper election officials, who shall submit the proposition at an election in accordance with the general election law.
(Source: P.A. 86-962.)

(55 ILCS 5/5-25022) (from Ch. 34, par. 5-25022)
Sec. 5-25022. Form of proposition. The proposition pursuant to Section 5-25021 shall be in substantially the following form:
--------------------------------------------------------------
Shall.... county issue bonds
to the amount of.... dollars for the YES
purpose of enabling the county to....
(purpose to be stated, which shall be ---------------------
either to provide buildings for or to
make permanent improvements in the NO
community health facilities)?
--------------------------------------------------------------
In case a majority of the votes cast upon the propositions shall be in favor of the issuance of such bonds, the county board shall issue the bonds not exceeding the amount authorized at the referendum. Such bonds shall become due not more than 20 years after their date, shall be in denominations of $100 or any multiple thereof, and shall bear interest, evidenced by coupons, at a rate not exceeding the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, payable semi-annually, as shall be determined by the county board.
With respect to instruments for the payment of money issued under this Section or its predecessor either before, on, or after the effective date of Public Act 86-4, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Division or "An Act in relation to the establishment and maintenance of county and multiple-county public health departments", approved July 9, 1943, that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section or its predecessor are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section or its predecessor within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Division or "An Act in relation to the establishment and maintenance of county and multiple-county public health departments", approved July 9, 1943, that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-962; 86-1028.)

(55 ILCS 5/5-25023) (from Ch. 34, par. 5-25023)
Sec. 5-25023. Sale of bonds. The bonds authorized by this Division shall be sold and the proceeds thereof used solely for the specified purpose. At or before the time of delivery of any bond, the county board shall file with the county its certificates, stating the amount of bonds to be issued, or denominations, rate of interest, where payable, and shall include a form of bond to be issued. The county board shall levy a direct tax upon all of the taxable property within the county sufficient to pay the principal and interest on the bonds as and when the same respectively mature. Such tax shall be in addition to all other taxes and shall not be within any rate limitation otherwise prescribed by law.
The proceeds received from the sale of the bonds shall be placed in a special fund in the county treasury to be designated as the "Bond Community Health Fund" and thereafter the county shall appropriate from such funds such sum or sums as may be necessary to carry out the provisions of this Section.
(Source: P.A. 86-962.)

(55 ILCS 5/5-25024) (from Ch. 34, par. 5-25024)
Sec. 5-25024. Submission at same election. Both the proposition for the levy of an annual tax pursuant to Sections 5-25003 or 5-25004 and the proposition for issuance of bonds pursuant to Section 5-25021 may be submitted to the electors at the same election.
(Source: P.A. 86-962.)

(55 ILCS 5/5-25025) (from Ch. 34, par. 5-25025)
Sec. 5-25025. Mental health program. If the county board of any county having a population of less than 1,000,000 inhabitants and maintaining a county health department under this Division desires the inclusion of a mental health program in that county health department and the authority to levy the tax provided for in subsection (c) of this Section, the county board shall certify that question to the proper election officials, who shall submit the proposition at an election in accordance with the general election law. The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall ...........County include
a mental health program in the YES
county health department, and
levy an annual tax of not to exceed -----------------------
.05% of the value of all taxable
property for use for mental health
purposes by the county health NO
department?
--------------------------------------------------------------
If a majority of the electors voting at that election vote in favor of the proposition, the county board may include the mental health program in the county health department and may, annually, levy the additional tax for mental health purposes. All mental health facilities provided shall be available to all citizens of the county, but the county health board may vary any charges for services according to ability to pay.
When the inclusion of a mental health program has been approved:
(a) To the extent practicable, at least one member of the County Board of Health, under Section 5-25012, shall be a person certified by The American Board of Psychiatry and Neurology professionally engaged in the field of mental health and licensed to practice medicine in the State, unless there is no such qualified person in the county.
(b) The president or chairman of the county board of health shall appoint a mental health advisory board composed of not less than 9 nor more than 15 members who have special knowledge and interest in the field of mental health. Initially, 1/3 of the board members shall be appointed for terms of one year, 1/3 for 2 years and 1/3 for 3 years. Thereafter, all terms shall be for 3 years. This advisory board shall meet at least twice each year and provide counsel, direction and advice to the county board of health in the field of mental health.
(c) The county board may levy, in excess of the statutory limit and in addition to the taxes permitted under Sections 5-25003, 5-25004 and 5-25010, an additional annual tax of not more than .05% of the value, as equalized or assessed by the Department of Revenue, of all taxable property within the county which tax shall be levied and collected as provided in Section 5-25010 but held in the County Health Fund of the county treasury for use for mental health purposes. These funds may be used to provide care and treatment in public and private mental health facilities.
(d) When a mental health program has been included in a county health department pursuant to this Section, the county board may obtain the authority to levy a tax for mental health purposes in addition to the tax authorized by the preceding paragraphs of this Section but not in excess of an additional .05% of the value, as equalized or assessed by the Department of Revenue, of all taxable property in the county by following the procedure set out in Section 5-25003 except that the proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall.... county levy, in excess
of the statutory limit, an additional YES
annual tax of not to exceed .05% for ----------------------
use for mental health purposes by the NO
county health department?
-------------------------------------------------------------
If the majority of all the votes cast on the proposition in the county is in favor thereof, the county board shall levy such tax annually. The levy and collection of this tax shall be as provided in Section 5-25010 but the tax shall be held in the County Health Fund of the county treasury for use, with that levied pursuant to paragraph (c), for mental health purposes.
(Source: P.A. 86-962; 86-1028.)

(55 ILCS 5/5-25026)
Sec. 5-25026. Locally grown foods. Except in emergency situations, including but not limited to a food-borne disease outbreak, the board of health of a county or multi-county health department may not discourage the purchase or consumption of locally grown foods in relation to foods that are not locally grown.
(Source: P.A. 96-620, eff. 8-24-09.)

(55 ILCS 5/5-25027)
(Section scheduled to be repealed on December 31, 2018)
Sec. 5-25027. Advisory committee.
(a) No later than December 31, 2011, the county board chairman in every county with a population of less than 3,000,000 shall appoint a volunteer 7 member mental health advisory committee composed of members of the general public, if the county has established a county health department pursuant to this Act, but no mental health program has been approved by the county health department as provided in Section 5-25025 of this Act.
(b) The mental health advisory committee shall identify and assess current mental health services in its respective jurisdiction, monitor any expansion or contraction of such services, and, if deemed necessary, provide a report to the county board with recommendations for additional services.
(c) The mental health advisory committee shall have no taxing authority.
(d) This Section is repealed on December 31, 2018.
(Source: P.A. 97-439, eff. 8-18-11.)

(55 ILCS 5/Div. 5-26 heading)

(55 ILCS 5/5-26001) (from Ch. 34, par. 5-26001)
Sec. 5-26001. Submission of question of erecting memorial. Upon the petition of two hundred, or more, legal voters of a county being filed with the county clerk, praying that the proposition of erecting or completing a monument or memorial building in honor of its soldiers and sailors at the county seat be submitted to a vote of the people of such county, such proposition shall be submitted to a vote of the people at any regular election. The county board shall certify the proposition to the proper election officials, who shall submit the proposition at an election in accordance with the general election law. Such proposition shall be in substantially the following form:
--------------------------------------------------------------
Proposition for the
erection of a monument or YES
memorial building in honor ------------------------------
of the soldiers and sailors NO
of the county.
--------------------------------------------------------------
If a majority of all the votes cast on such proposition is in favor thereof, the county board of such county, within one year after such election, shall appropriate sufficient funds to erect a suitable monument or a suitable memorial building, and purchase a site therefor, if necessary, at the county seat, in honor of its soldiers and sailors. If the revenues of the county under the general tax levy are insufficient to provide for the erection of such building and the purchase of a site therefor, if necessary, the county board may also at the same election cause submission to the voters the proposition of levying an additional tax and issuing bonds therefor in the manner provided by Sections 5-2001 and 5-2005, as amended.
If a memorial building is erected it shall be under the supervision and control of the county board, and the county board may permit such use of the building as it deems advisable.
(Source: P.A. 86-962.)

(55 ILCS 5/5-26002) (from Ch. 34, par. 5-26002)
Sec. 5-26002. Subscriptions. Whenever the people of any county shall desire to erect, or contribute to the erection of a memorial building in honor of their soldiers and sailors and shall procure bona fide subscription to the extent of two-thirds of the estimated cost thereof, it shall be lawful for any county by a two-thirds vote of the county board or board of county commissioners, as the case may be, to contribute such sum or sums of money toward the cost of erecting such a memorial building not exceeding one-third of the cost thereof, as shall be deemed discreet and proper: Provided, that such contribution shall be made subject to the following conditions: (1) said building shall be constructed in accordance with plans, approved by such county board; (2) when erected, shall be forever used exclusively for public or civic purposes; and (3) if, at any time after the construction thereof, it shall cease to be used for such purposes, it and the property upon which it is situate, shall revert to and become the property of said county.
(Source: P.A. 86-962.)

(55 ILCS 5/5-26003) (from Ch. 34, par. 5-26003)
Sec. 5-26003. Lease of county building as memorial. If any county shall own and possess any real estate suitable for a site for a memorial building, it shall be lawful for the county board or board of county commissioners, as the case may be, by two-thirds vote, to enter into a lease for a period not exceeding ninety-nine years, by which said real estate may be leased to the organization or individuals contemplating the erection of a memorial building through private donations or contributions: Provided, the amount contributed or donated by public subscriptions for such purpose shall be equal to at least double the value of such real estate: Provided, further, that said lease shall provide that said building shall, when erected, be used exclusively for public or civic purposes, and that upon the expiration of said lease, or the violation of any of its terms or conditions, the improvements thereon shall revert to and become the property of said county.
(Source: P.A. 86-962.)

(55 ILCS 5/5-26004) (from Ch. 34, par. 5-26004)
Sec. 5-26004. Use. Available space in memorial buildings constructed under the provisions of this Division, may be set aside for the use of organizations of honorably discharged soldiers and sailors of the United States without charge.
Boys' clubs, associations of commerce, civic improvement and health bodies, farm bureaus and other similar non-partisan and non-sectarian organizations, not organized for profit, shall be deemed within the meaning of the words "public or civic purposes," and available space in such memorial buildings may be rented or leased at a reasonable rental to any such organization.
In the discretion of the county board, the memorial building may be constructed so as to be suitable for use as a county orphans' home, or a county hospital, and may be used for either purpose.
(Source: P.A. 86-962.)

(55 ILCS 5/5-26005) (from Ch. 34, par. 5-26005)
Sec. 5-26005. Maintenance. Whenever any memorial building is erected through private subscriptions, as herein provided, or any veterans' memorial is erected, it shall be lawful for the county board or board of county commissioners, as the case may be, to appropriate such sums of money from year to year as it may deem reasonable and proper to cover any deficiency in the cost of the maintenance thereof.
(Source: P.A. 98-312, eff. 8-12-13.)

(55 ILCS 5/5-26006) (from Ch. 34, par. 5-26006)
Sec. 5-26006. Exempt from taxation. Memorial buildings erected in accordance with the provisions of this Division shall be deemed county property and shall be exempt from taxation.
(Source: P.A. 86-962.)

(55 ILCS 5/Div. 5-27 heading)

(55 ILCS 5/5-27001) (from Ch. 34, par. 5-27001)
Sec. 5-27001. Appointment of person to have charge of interment. Each county board shall designate some suitable person or persons to serve without compensation, who shall cause to be properly interred the body of any honorably discharged veteran who served in the army or navy of the United States during the Civil War, Spanish-American War, Philippine Insurrection, Boxer Uprising in China, or with the armed forces of the United States in World War I, World War II, during the national emergency between June 25, 1950 and January 31, 1955, during the Viet Nam Conflict between January 1, 1961 and May 7, 1975, or with the armed forces of the United States in any congressionally sanctioned war or conflict after the Viet Nam Conflict, or their mothers, fathers, husbands, wives, widows, widowers or minor children, who may hereafter die in such county, without having sufficient means to defray the funeral expenses. This Division shall not apply to such mothers, fathers, husbands, wives, widows or widowers, if they were recipients of public assistance at the time of death.
(Source: P.A. 96-98, eff. 1-1-10.)

(55 ILCS 5/5-27002) (from Ch. 34, par. 5-27002)
Sec. 5-27002. Fees. The expense of such burial shall not exceed the sum of $900; such burial shall not be made in any cemetery or burial ground used exclusively for the burial of the pauper dead, or in that portion of any burial ground so used. In case relatives of the deceased, who are unable to bear the expenses of burial, desire to conduct the funeral, they may be allowed to do so, and the expense thereof shall be paid as hereinafter provided.
(Source: P.A. 96-98, eff. 1-1-10.)

(55 ILCS 5/5-27003) (from Ch. 34, par. 5-27003)
Sec. 5-27003. Expenses paid by county. The expenses of such burial and headstone shall be paid by the county in which such veteran or his or her mother, father, husband, wife, widow, widower or minor children resided at the time of such death; and the county board in such counties under township organization, or county commissioners in such counties not under township organization, is authorized and directed to audit the account, and pay the said expenses in a similar manner as other accounts against such county are audited and paid: Provided, that nothing in this Division contained shall apply to the burial of veterans who are residents of the Veterans' Home at the time of their death.
(Source: P.A. 86-962.)

(55 ILCS 5/Div. 5-28 heading)

(55 ILCS 5/5-28001) (from Ch. 34, par. 5-28001)
Sec. 5-28001. County may procure burial grounds. The county board of each county has power to purchase suitable sites for burial grounds for deceased personnel of the Armed Services of the United States who died in service and for honorably discharged veterans who served in the armed forces of the United States during the Civil War, Spanish-American War, Philippine Insurrection, Boxer Uprising in China, World War I, World War II, during the national emergency between June 25, 1950 and January 31, 1955, or any time during the Viet Nam Conflict between January 1, 1961 and May 7, 1975, and their mothers, fathers, wives, husbands, widowers or widows, who may die without having sufficient means to purchase a grave and defray funeral expenses; to establish and maintain suitable headquarters, cemetery buildings, and other auxiliary institutions connected with such burial grounds; and to pay the funeral and burial expenses of such persons and to provide suitable headstones for their graves.
(Source: P.A. 86-962.)

(55 ILCS 5/5-28002) (from Ch. 34, par. 5-28002)
Sec. 5-28002. Petition; tax levy. When one hundred legal voters of any county shall present a petition to the county board of such county, asking that an annual tax may be levied for the establishment and maintenance of a Soldiers' and Sailors' Burial Fund in such county, such county board shall certify the proposition to the proper election officials who shall submit the proposition at the next regular election in such county, in accordance with the general election law. The proposition shall be in substantially the following form: "For the levy of a tax for a Soldiers' and Sailors' Burial Fund," or "Against the levy of a tax for a Soldiers' and Sailors' Burial Fund". If a majority of all the votes cast upon the proposition shall be for the levy of a tax for a soldiers' and sailors' burial fund the county board of such county shall thereafter annually levy a tax of not to exceed one mill on the dollar ($1.00), which tax shall be collected in like manner as other general taxes in such county and shall be paid into the "soldiers' and sailors' burial fund," and thereafter the county board of such county shall annually appropriate from such fund such sums of money as may be deemed necessary to pay the expenses which will be accrued in carrying out the provisions and purposes of this Division.
(Source: P.A. 86-962.)

(55 ILCS 5/5-28003) (from Ch. 34, par. 5-28003)
Sec. 5-28003. Directors. When in any county such proposition for the levy of a tax for a county Soldiers' and Sailors' Burial Fund has been adopted, the chairman of the county board of such county shall, with the approval of the county board, proceed to appoint a board of three directors, all of whom shall be chosen with reference to their special fitness for such office, to have charge of the undertakings and activities contemplated by this Division.
(Source: P.A. 86-962.)

(55 ILCS 5/5-28004) (from Ch. 34, par. 5-28004)
Sec. 5-28004. Terms of office. One of the directors shall hold office for one year, another for two years, and another for three years, from the first day of July following their appointment, but each until his successor is appointed and at their first regular meeting they shall cast for the respective terms. Annually thereafter the presiding officer of the county board, with the advice and consent of the county board, shall, before the first day of July of each year appoint, as before, one director, who shall hold office for three years and until his successor is appointed. The presiding officer of the county board, by and with the consent of the county board may, remove any director for misconduct or neglect of duty.
(Source: P.A. 86-962.)

(55 ILCS 5/5-28005) (from Ch. 34, par. 5-28005)
Sec. 5-28005. Vacancies; compensation. Vacancies in the board of directors occasioned by removal, resignation, or otherwise, shall be reported to the county board and be filled in like manner as original appointments. No director shall receive compensation as such, or be interested, either directly, or indirectly, in the purchase or sale of any property or supplies to be used in carrying out the purpose of this Division.
(Source: P.A. 86-962.)

(55 ILCS 5/5-28006) (from Ch. 34, par. 5-28006)
Sec. 5-28006. Powers and duties. The directors shall, immediately after appointment, meet and organize, by the election of one of their number as president and one as secretary. They shall make and adopt such by-laws, rules and regulations for their own guidance and for the government of the soldiers' and sailors' burial grounds of the county and auxiliary institutions and activities connected therewith, as may be expedient and not inconsistent with this Division. They shall have the exclusive control of the expenditure of all moneys appropriated from the Soldiers' and Sailors' Burial Fund, and of the laying out of sites for burial purposes, the construction of any cemetery buildings, or other necessary auxiliary institutions and of the activities in connection therewith, and of the supervision, care, and custody of the grounds and buildings. The board of directors shall have the power to purchase or lease ground within the limit of the county, and to occupy, lease or erect appropriate cemetery buildings or other buildings, by and with the approval of the county board. No cemetery site shall be purchased or leased, however, until detailed plans therefor have been submitted to the county board and have been approved by them. The board of directors shall have the power to appoint suitable superintendents, care-takers and all necessary assistants, and to fix their compensation, and shall also have the power to remove such appointees.
(Source: P.A. 86-962.)

(55 ILCS 5/5-28007) (from Ch. 34, par. 5-28007)
Sec. 5-28007. Donations; annual report. The board of directors, in the name of the county, may receive from any person any contribution or donation of money or property and shall pay over to the treasurer of such county for the Soldiers' and Sailors' Burial Fund all moneys thus received, within one month after they are received and shall take the receipt of the county treasurer therefor; and shall also, at each regular meeting of the county board report to the county board the names of all persons from whom any such contributions or donations have been received, since the date of the last report, and the amount and nature of the property so received from each, and the date when the same was received. The board of directors shall make on or before the second Monday in June of each year, an annual report to the county board, stating the condition of the Soldiers' and Sailors' Burial Fund on the first day of June of that year, the number of burials, and such other statistics, information and suggestions as they may deem of general interest.
(Source: P.A. 86-962.)

(55 ILCS 5/5-28008) (from Ch. 34, par. 5-28008)
Sec. 5-28008. Payment of burial expenses. The board of directors are authorized to pay, out of the money which is appropriated to them from the county Soldiers' and Sailors' Burial Fund, the funeral and burial expenses of persons who come within the description in Section 5-28001, but in no one case shall they pay for such purpose more than $75; and they are authorized to buy and erect suitable headstones on the graves of such persons. But no money shall be expended to pay the funeral and burial expenses of any soldier or sailor who was an inmate of any soldiers' and sailors' home at the time of his death.
(Source: P.A. 86-962.)

(55 ILCS 5/Div. 5-29 heading)

(55 ILCS 5/5-29001) (from Ch. 34, par. 5-29001)
Sec. 5-29001. Authorization. A county board may, by resolution, authorize the compilation, publication and maintenance of a county code consisting of ordinances and regulations duly adopted by the county board.
(Source: P.A. 96-328, eff. 8-11-09.)

(55 ILCS 5/5-29002) (from Ch. 34, par. 5-29002)
Sec. 5-29002. Compilation of ordinances and regulations; index. A county board adopting this Division shall authorize the State's attorney, or any person or persons deemed by the county board to be qualified to compile existing ordinances and regulations and to organize and index said ordinances and regulations.
(Source: P.A. 86-962.)

(55 ILCS 5/5-29003) (from Ch. 34, par. 5-29003)
Sec. 5-29003. Title of code. The code of ordinances and regulations shall be titled "The (County Name) County Code".
(Source: P.A. 86-962.)

(55 ILCS 5/5-29004) (from Ch. 34, par. 5-29004)
Sec. 5-29004. Adoption by resolution; effective date. Once the code has been compiled it shall be adopted by resolution of the county board and shall be effective on the date so adopted.
(Source: P.A. 86-962.)

(55 ILCS 5/5-29005) (from Ch. 34, par. 5-29005)
Sec. 5-29005. Record and memorandum. The county clerk shall record, in a book used exclusively for that purpose, all ordinances passed by the county board. Immediately following each ordinance the county clerk shall make a memorandum of the date of the passage and of the publication or posting, where required, of the ordinance. This record and memorandum, or a certified copy thereof, shall be prima facie evidence of the contents, passage, and of the publication or posting of ordinances. Such book or pamphlet shall not relieve a county board from publication of notices as otherwise required by statute or court order.
(Source: P.A. 86-962.)

(55 ILCS 5/5-29006) (from Ch. 34, par. 5-29006)
Sec. 5-29006. Certificate of county clerk. The contents of county ordinances, the date of passage, and the date of publication or posting, where required, may be proved by the certificate of the county clerk.
Whenever county ordinances are printed in book or pamphlet form, and purport to be published by authority of the county board, such book or pamphlet shall be prima facie evidence of the contents, passage, and legal publication of such ordinances, as of the dates mentioned in such book or pamphlet, in all courts and administrative tribunals.
(Source: P.A. 86-962.)

(55 ILCS 5/5-29007) (from Ch. 34, par. 5-29007)
Sec. 5-29007. Public review and inspection; sale. The duly approved county code shall be made available for public review and inspection in the office of the county clerk. The county board may authorize the county clerk to sell copies of the code to the public and may establish an appropriate fee for that purpose.
(Source: P.A. 86-962.)

(55 ILCS 5/5-29008) (from Ch. 34, par. 5-29008)
Sec. 5-29008. Republication of code. The county code shall be updated and republished annually or more frequently as the county board may direct. The county board may authorize the State's attorney, or any person or persons deemed by the county board to be qualified, to update the county code.
The county clerk shall cooperate fully with the person or persons designated by the county board to update the county code.
(Source: P.A. 86-962.)

(55 ILCS 5/5-29009) (from Ch. 34, par. 5-29009)
Sec. 5-29009. Binding and effective as adopted by the county board. Where ordinances or regulations are intentionally or inadvertently omitted from the county code, such ordinances and regulations shall still be binding and effective as adopted by the county board. However, when ordinances and regulations are included in the county code, provisions of the county code shall be binding and effective.
(Source: P.A. 86-962.)

(55 ILCS 5/Div. 5-30 heading)

(55 ILCS 5/5-30001) (from Ch. 34, par. 5-30001)
Sec. 5-30001. Subtitle. This Division shall be subtitled the "Illinois County Historic Preservation Law".
(Source: P.A. 86-962.)

(55 ILCS 5/5-30002) (from Ch. 34, par. 5-30002)
Sec. 5-30002. Declaration of purpose. The purpose of this Division is to identify, protect, preserve, and provide for the restoration, rehabilitation and continued use of buildings, structures, objects, areas, sites, and landscapes that are of historic, archaeological, architectural or scenic significance; to foster education, interest and pride in the beauty and accomplishments of the past; to promote economic development through protection and enhancement of resources important to tourism and business; to conserve and improve the value of real property and the property tax base; to insure orderly, efficient and harmonious development; to encourage cooperation between municipalities and counties; and to promote the general welfare.
(Source: P.A. 86-962.)

(55 ILCS 5/5-30003) (from Ch. 34, par. 5-30003)
Sec. 5-30003. Definitions. As used in this Division, the following terms shall have the meanings ascribed to them as follows:
"Alteration". Any act or process that changes one or more historic, architectural or physical features of an area, site, landscape, place or structure, including, but not limited to, the erection, construction, reconstruction, or removal of any structure; the expansion or significant modification of agricultural activities; surface mining; and clearing, grading or other modification of an area, site or landscape that changes its current or natural condition.
"Architectural significance". Embodying the distinctive characteristics of a type, period, style or method of construction or use of indigenous construction, or representing the work of an important builder, designer, architect, or craftsman who has contributed to the development of the community, county, State or country.
"Archaeological significance". Importance as an area, site, place or landscape that has yielded or is likely to yield information concerning past patterns of human settlement, or artifacts or information concerning previous cultures in Illinois or previous periods of the present culture. Areas, sites or landscapes of archaeological significance may include, but are not limited to, aboriginal mounds, forts, earthworks, burial grounds, historic or prehistoric ruins, locations of villages, mine excavations or tailings, or other locations.
"Building". Any structure designed or constructed for residential, commercial, industrial, agricultural or other use.
"Certificate of Appropriateness". A certificate issued by a preservation commission indicating its approval of plans for alteration, construction, demolition, or removal affecting a nominated or designated landmark or property within a nominated or designated preservation district.
"Certificate of Economic Hardship". A certificate issued by a Preservation Commission authorizing an alteration, construction, removal or demolition even though a Certificate of Appropriateness has previously been denied or may be denied.
"Commissioners". Members of a Preservation Commission.
"Conservation Right". A term that includes easements, covenants, deed restrictions or any other type of less than full fee simple interest as that term is defined in Section 1 of "An Act relating to conservation rights in real property", approved September 12, 1977, as amended.
"Construction". The act of adding an addition to a structure or the erection of a new principal or accessory structure on a lot or property.
"Demolition". Any act or process which destroys in part or in whole a landmark or a building or structure within a preservation district.
"Design Criteria". A standard of appropriate activity that will preserve the historic, architectural, scenic or aesthetic character of a landmark or preservation district.
"Development Rights". The development rights of a landmark or of a property within a preservation district as defined in Section 11-48.2-1A of the Illinois Municipal Code.
"Development Rights Bank". A reserve for the deposit of development rights as defined in Section 11-48.2-1A of the Illinois Municipal Code.
"Exterior Architectural Appearance". The architectural character and general composition of the exterior of a building or structure, including but not limited to the kind, color and texture of the building material and the type, design and character of all windows, doors, light fixtures, signs and appurtenant elements.
"Historic Significance". Character, interest or value as part of the development, heritage, or culture of the community, county, State or country; as the location of an important local, county, State or national event; or through identification with a person or persons who made important contributions to the development of the community, county, State or country.
"Landmark". A property or structure designated as a "Landmark" by ordinance of a county board, pursuant to procedures prescribed herein, which is worthy of rehabilitation, restoration, or preservation because of its historic or scenic or architectural significance.
"Landscape". A natural feature or group of natural features such as, but not limited to, valleys, rivers, lakes, marshes, swamps, forests, woods, or hills; or a combination of natural features and buildings, structures, objects, cultivated fields, or orchards in a predominantly rural setting.
"Object". Any tangible thing, including any items of personal property, including, but not limited to, wagons, boats, and farm machinery, that may be easily moved or removed from real property.
"Owner of Record". The person or corporation or other legal entity in whose name the property appears on the records of the County Recorder.
"Preservation District". An area designated as a "preservation district" by ordinance of a county board and which may contain within definable geographic boundaries one or more landmarks and which may have within its boundaries other properties, areas, sites, landscapes or structures which, while not of such historic or architectural or scenic significance to be designated as landmarks, nevertheless contribute to the overall visual characteristics of the landmark or landmarks located within the district.
"Preservation Ordinance". An ordinance enacted by a county board pursuant to this Division that provides for the nomination, designation, and protection of landmarks or preservation districts, and that contains, at a minimum, the elements required by Section 5-30009.
"Removal". Any relocation of a structure, object or artifact on its site or to another site.
"Repair". Any change that is not construction, alteration, demolition, or removal and is necessary or useful for continuing normal maintenance and upkeep.
"Scenic Significance". Importance as a result of appearance or character that remains relatively unchanged from and embodies the essential appearance related to a culture from an earlier historic or prehistoric period; as a result of a unique location, appearance, or physical character that creates an established or familiar vista or visual feature; or as a geologic or natural feature associated with the development, heritage or culture of the community, county, State or nation.
"Site". The traditional, documented or legendary location of an event, occurrence, action or structure significant in the life or lives of a person, persons, group, or tribe, including but not limited to, cemeteries, burial grounds, campsites, battlefields, settlements, estates, gardens, groves, river crossings, routes, trails, caves, quarries, mines or significant trees or other plant life.
"Structure". Anything constructed or erected, the use of which requires permanent or temporary location on or in the ground, including (but without limiting the generality of the foregoing) barns, smokehouses, advertising signs, billboards, backstops for tennis courts, bridges, fences, pergolas, gazebos, radio and television antennae, solar collectors, microwave antennae, including supporting towers, roads, ruins or remnants (including foundations), swimming pools or walkways.
"Survey". The systematic gathering of information on the architectural, historical, scenic, and archaeological significance of buildings, sites, structures, areas, or landscapes through visual assessment in the field and historical research, for the purpose of identifying landmarks or districts worthy of preservation.
(Source: P.A. 86-962.)

(55 ILCS 5/5-30004) (from Ch. 34, par. 5-30004)
Sec. 5-30004. Authority to protect and preserve landmarks and preservation districts. The county board of each county shall have the following authority:
(1) to establish and appoint by ordinance a

preservation study committee and to take any reasonable temporary actions to protect potential landmarks and preservation districts during the term of an appointed preservation study committee;

(2) to establish and appoint by ordinance a

preservation commission upon recommendation of a preservation study committee;

(3) to conduct an ongoing survey of the county to

identify buildings, structures, areas, sites and landscapes that are of historic, archaeological, architectural, or scenic significance, and therefore potential landmarks or preservation districts;

(4) to designate by ordinance landmarks and

preservation districts upon the recommendation of a preservation commission and to establish a system of markers, plaques or certificates for designated landmarks and preservation districts;

(5) to prepare maps showing the location of landmarks

and preservation districts, publish educational information, and prepare educational programs concerning landmarks and preservation districts and their designation and protection;

(6) to exercise any of the powers and authority in

relation to regional planning and zoning granted counties by Divisions 5-12 and 5-14, for the purpose of protecting, preserving and continuing the use of landmarks and preservation districts;

(7) to nominate landmarks and historic districts to

any state or federal registers of historic places;

(8) to appropriate and expend funds to carry out the

purposes of this Division;

(9) to review applications for construction,

alteration, removal or demolition affecting landmarks or property within preservation districts;

(10) to acquire by negotiated purchase any interest

including conservation rights in landmarks or in property within preservation districts, or property immediately adjacent to or surrounding landmarks or preservation districts;

(11) to apply for and accept any gift, grant or

bequest from any private or public source, including agencies of the federal or State government, for any purpose authorized by this Division;

(12) to establish a system for the transfer of

development rights including, as appropriate, a mechanism for the deposit of development rights in a development rights bank, and for the transfer of development rights from that development rights bank in the same manner as authorized for municipalities by Section 11-48.2-2 of the Illinois Municipal Code. All receipts arising from the transfer shall be deposited in a special county account to be applied against expenditures necessitated by the county program for the designation and protection of landmarks and preservation districts. Any development rights acquired, sold or transferred from a development rights bank, shall not be a "security" as that term is defined in Section 2.1 of the Illinois Securities Law of 1953, and shall be exempt from all requirements for the registration of securities.

(13) to establish a loan or grant program from any

source of funds for designated landmarks and preservation districts and to issue interest bearing revenue bonds or general obligation bonds pursuant to ordinance enacted by the county board, after compliance with requirements for referendum, payable from the revenues to be derived from the operation of any landmark or of any property within a preservation district;

(14) to abate real property taxes on any landmark or

property within a preservation district to encourage its preservation and continued use or to provide relief for owners unduly burdened by designation;

(15) to advise and assist owners of landmarks and

property within preservation districts on physical and financial aspects of preservation, renovation, rehabilitation and reuse;

(16) to advise cities, villages or incorporated

towns, upon request of the appropriate official of the municipality, concerning enactment of ordinances to protect landmarks or preservation districts;

(17) to exercise within the boundaries of any city,

village, or incorporated town any of the powers and authority granted counties by this Division so long as the corporate authorities by ordinance or by intergovernmental agreement pursuant to the Intergovernmental Cooperation Act, or pursuant to Article 7, Section 10 of the Constitution of the State of Illinois have authorized the county preservation commission established by authority of this Division to designate landmarks or preservation districts within its corporate boundaries, and such county preservation commission shall have only those powers, duties and legal authority provided in this Division;

(18) to exercise any of the above powers to preserve

and protect property owned by any unit of local government including counties, or to review alteration, construction, demolition or removal undertaken by any unit of local government including counties that affect landmarks and preservation districts.

(19) to exercise any other power or authority

necessary or appropriate to carrying out the purposes of this Division, including those powers and authorities listed in Sections 5-30010 and 5-30011.

(Source: P.A. 90-655, eff. 7-30-98.)

(55 ILCS 5/5-30005) (from Ch. 34, par. 5-30005)
Sec. 5-30005. Appointment of preservation study committee. Prior to the establishment of a preservation commission the county board shall by ordinance or resolution appoint from nominations submitted by the chief executive officer of the county board a preservation study committee to investigate the power and authority that can be given to a preservation commission, and to prepare a report to the county board including a recommendation concerning the need for a preservation ordinance.
(Source: P.A. 86-962.)

(55 ILCS 5/5-30006) (from Ch. 34, par. 5-30006)
Sec. 5-30006. Composition and term of preservation study committee. The preservation study committee shall consist of from 5 to 9 members who shall be residents of the county or of any incorporated municipality within it. Among the members of the study committee shall be at least one representative of the county historical museum, if any; one representative of a volunteer historical society or organization concerned with preservation in unincorporated areas in the county; one member from an existing municipal landmark or historic preservation commission, if any, in the county; and a representative of the county regional planning commission, if any. The chief executive officer of the county board shall appoint a chairman from among the members of the study committee, and shall make every reasonable effort to nominate persons with a demonstrated interest in prehistory, history, or architecture as the remaining members of the study committee. The preservation study committee shall be appointed for a reasonable period of time not to exceed one year.
(Source: P.A. 86-962.)

(55 ILCS 5/5-30007) (from Ch. 34, par. 5-30007)
Sec. 5-30007. Compensation, expenses and funds. The county board may compensate the study committee on a per diem or per meeting basis with a mileage allowance for travel, and may appropriate to the study committee from any funds under its control and not otherwise appropriated, such sum as the county board may deem proper to fulfill the work of the study committee.
The study committee shall have the authority:
(1) to employ such planning, legal or other assistance as it may deem necessary;
(2) with the concurrence of the county board to accept, receive and expend funds, grants and services from the federal government, or its agencies; from departments, agencies and instrumentalities of the State and local governments; from private or public foundations; or from other sources;
(3) to contract with respect to any funds, grants or services from whatever sources derived;
(4) to provide such information and reports as may be necessary to secure financial aid.
(Source: P.A. 86-962.)

(55 ILCS 5/5-30008) (from Ch. 34, par. 5-30008)
Sec. 5-30008. Authority of preservation study committee. The study committee shall have the following authority:
(1) to review and evaluate any existing State, county or local surveys and to undertake a preliminary survey of incorporated and unincorporated portions of the county in order to determine generally the number, type and location of potential landmarks and historic districts;
(2) on the basis of the survey, to determine the need for establishment of a preservation commission to recommend the designation of landmarks or preservation districts, and to review construction, alteration, demolition and removal affecting designated landmarks and preservation districts;
(3) upon a determination and recommendation that a preservation commission should be established, to either recommend specific landmarks and preservation districts that should be designated by an ordinance establishing a preservation commission, or recommend a process for continuous and systematic survey of the county to identify and designate landmarks and preservation districts as part of an ordinance to establish a preservation commission;
(4) to prepare or cause to be prepared, an ordinance for the establishment of a preservation commission and for the designation and protection of landmarks and preservation districts;
(5) to recommend incentives to encourage the preservation, rehabilitation, restoration, and continued use of landmarks or property within preservation districts;
(6) to report to the county board within a reasonable period of time concerning these and any other matters affecting the preservation of buildings, structures, areas, sites and landscapes that are of historic, archaeological, architectural, or scenic significance.
(Source: P.A. 86-962.)

(55 ILCS 5/5-30009) (from Ch. 34, par. 5-30009)
Sec. 5-30009. Presentation of preservation study committee report; termination of committee. The report and recommendations of the study committee, including the proposed preservation ordinance upon a recommendation that a preservation commission should be established, shall be submitted for review and comment to the county board; the county regional planning commission, if any; the county historical museum, if any; each existing municipal landmark or historic preservation commission in the county; and the Department of Natural Resources. Copies of the report shall be available at the county courthouse and offices of the county board and county regional planning commission. The county board, or the study committee or the county regional planning commission upon authorization of the county board, shall, within 60 days after submission, hold public hearings in at least 2 locations within the county and shall afford all persons interested an opportunity to be heard. Notice of each hearing shall be published at least 15 days in advance thereof in a newspaper of general circulation in the county. Such notice shall state the time and place of the hearing and the place where copies of the report and recommendations will be available for examination. Within 45 days after the final adjournment of such hearings the study committee shall make a final report and recommendations and submit the final proposed preservation ordinance to the county board. The county board after reviewing the report, recommendations and proposed preservation ordinance shall within 60 days take one of the following steps: (1) accept the report and enact the ordinance without major substantive changes; (2) refer the report and proposed ordinance back to the study committee with suggestions for further amendments and revisions for consideration by the preservation study committee and a further report and recommended ordinance within 60 days; or (3) reject the report, recommendations and proposed ordinance by resolution stating its reasons for such action.
The preservation study committee shall cease to exist following the completion, presentation or filing of its final report and recommendations with the county board and final action by the board upon the report and recommendations.
(Source: P.A. 89-445, eff. 2-7-96.)

(55 ILCS 5/5-30010) (from Ch. 34, par. 5-30010)
Sec. 5-30010. Minimum content of preservation ordinance. Every preservation ordinance proposed by a preservation study committee and enacted by a county board pursuant to this Division is required, at a minimum, to contain the following elements:
(1) Establishment of a preservation commission;
(2) Standards or criteria for determining the historic archaeological, architectural, or scenic significance of buildings, structures, objects, areas, sites or landscapes; and procedures for recommending designation by ordinance of landmarks or preservation districts;
(3) Definitions of important words and phrases used in the ordinance;
(4) Procedures for the appointment of officers and the succession of preservation commission members;
(5) Procedures for review by the preservation commission of proposed zoning amendments, variations and special use applications submitted to a county regional planning commission or board of appeals;
(6) Procedures and general criteria for review by the preservation commission of significant alteration, construction, demolition and removal that affects pending and designated landmarks and preservation districts and for the issuance of certificates of appropriateness;
(7) Procedures for establishing guidelines interpreting the general criteria for review of actions required by paragraph (6) above as those criteria relate to specific designated landmarks or categories of designated landmarks, and to designated preservation districts;
(8) Procedures and standards for a property owner to demonstrate the economic hardship from the denial of an application for an alteration, construction, demolition or removal, and for lessening the effect of any denial determined by a preservation commission or a county board to deny a property owner all reasonable use of, or a return on, a landmark or property within a preservation district;
(9) Fees for the filing of any nomination or application and penalties for the violation of any provisions of the preservation ordinance.
(Source: P.A. 86-962.)

(55 ILCS 5/5-30011) (from Ch. 34, par. 5-30011)
Sec. 5-30011. Authority of preservation commission. Every preservation commission established by ordinance of the county board pursuant to the report and recommendations of the preservation study committee shall have the following powers and authority:
(1) To conduct an ongoing survey of the county to identify buildings, structures, areas, sites and landscapes that are of historic, archaeological, architectural, or scenic significance, and therefore potential landmarks or preservation districts;
(2) To hold public hearings and recommend to the county board the designation of landmarks or preservation districts identified in the survey;
(3) To compile information concerning and prepare descriptions of, the landmarks or preservation districts identified and recommended for designation, and the characteristics that meet the standards for designation;
(4) To prepare, keep current, and publish a map or maps showing the locations and exact boundaries of both proposed and designated landmarks and preservation districts, and, if the preservation commission so chooses, the locations and boundaries of designated State or federal landmarks or districts;
(5) To keep a register of all designated landmarks and preservation districts;
(6) To establish an appropriate system of markers or plaques for all designated landmarks and preservation districts, and for streets, roads and highways leading from one landmark or preservation district to another and to confer recognition upon the owners of landmarks or property within preservation districts by means of certificates, plaques or markers;
(7) To nominate landmarks and historic districts to any state or federal registers of historic places;
(8) To advise and assist owners of landmarks and property within preservation districts on physical and financial aspects of preservation, renovation, rehabilitation and reuse, and on procedures for inclusion on any state or federal register of historic places;
(9) To inform and educate the citizens of the county concerning the historic, archaeological, architectural, or scenic heritage of the county by publishing appropriate maps, newsletters, brochures and pamphlets, and by holding programs and seminars;
(10) To hold public hearings and to review applications for construction, alteration, removal or demolition affecting landmarks or property within preservation districts and issue or deny certificates of appropriateness for such actions;
(11) To consider applications for certificates of economic hardship that would allow the performance of work for which a certificate of appropriateness may be, or has been denied;
(12) To develop specific criteria and guidelines for the proper alteration, construction, demolition or removal of landmarks, or of property within preservation districts;
(13) To review proposed amendments to zoning regulations, applications for special uses or applications for zoning variations that affect any landmark or preservation district. Proposed zoning amendments, applications for special use or zoning variations that affect any landmark or preservation district as defined in the ordinance establishing the preservation commission shall be transmitted to the preservation commission for review and comment prior to the date of the hearing by the county regional plan commission or zoning board of appeals;
(14) To administer on behalf of the county board any property, or full or partial interest in real property, including a conservation right, which the county may have or accept as a gift or otherwise, upon designation by the county board;
(15) To accept and administer on behalf of the county board such gifts, grants and money or other personal property as may be appropriate for the purposes of this Division. Such money may be expended for publishing maps and brochures, or for hiring staff persons or consultants or performing otherwise appropriate functions for the purpose of carrying out the duties and powers of the preservation commission and the purposes of this Division;
(16) To administer any system established by the county board for the transfer of development rights;
(17) To call upon available county agencies and staff members as well as other experts for technical advice;
(18) To retain such specialists or consultants, or to appoint such citizen, neighborhood or area advisory committees, as may be required from time to time;
(19) To testify before all boards and commissions including any county regional plan commission, and the zoning board of appeal on any matter affecting potential or designated landmarks or preservation districts;
(20) To periodically review any county comprehensive plan and to develop a preservation component in any comprehensive plan of the county and to recommend it to the county regional plan commission and the county board;
(21) To periodically consult with the county zoning administrator and review any county zoning ordinance and building code and to recommend to the county regional plan commission and the county board any amendments appropriate for the protection and continued use of landmarks or property within preservation districts;
(22) To adopt rules and procedures for operation of the preservation commission and the conduct of hearings and meetings;
(23) To undertake any other action or activity necessary or appropriate to the implementation of its powers and duties, or to implementation of the purposes of this Division.
(Source: P.A. 90-655, eff. 7-30-98.)

(55 ILCS 5/5-30012) (from Ch. 34, par. 5-30012)
Sec. 5-30012. Appointment of preservation commission. The county board may by ordinance appoint a preservation commission from names submitted by the presiding officers of the county board. The preservation commission shall consist of at least five members. All members shall be residents of the county and may be residents of incorporated cities, villages and towns within the county. The chief executive officer of the county board shall make every reasonable effort to nominate to the preservation commission at least one attorney, one historian or architectural historian, one architect/engineer and one real estate professional knowledgeable in preservation, and the other members shall be persons with a demonstrated interest in pre-history, history, or architecture. Terms of the initial members shall be staggered so that at least five serve respectively for the following terms: one for one year; one for two years; one for three years; one for four years; and one for five years. Any additional initial members shall also serve terms staggered in the same sequence. Successors to initial members so appointed shall serve for five year terms. One of the members so appointed shall be named as chairman at the time of appointment and other officers may be elected by the preservation commission. Vacancies shall be filled by the county board from names submitted by the presiding officer of the county board. Any preservation commission member may be removed by the county board for cause, after public hearing.
(Source: P.A. 86-962.)

(55 ILCS 5/5-30013) (from Ch. 34, par. 5-30013)
Sec. 5-30013. Meetings of preservation commission. Meetings of a preservation commission shall be held monthly, except in those months when no business is pending, and shall be held at such times and places within the county as the preservation commission shall decide. All meetings shall be open to the public. The preservation commission shall keep minutes of its proceedings, showing the vote of each member upon every question, or if absent or failing to vote, and shall also keep records of its official actions.
(Source: P.A. 86-962.)

(55 ILCS 5/5-30014) (from Ch. 34, par. 5-30014)
Sec. 5-30014. Nomination of landmarks and preservation districts. The preservation commission or any person may propose landmarks of preservation districts for designation by the county board by filing a nomination with the preservation commission and it shall contain all information required by the ordinance establishing a county preservation commission. The preservation commission shall schedule a hearing on the nomination within 60 days of its receipt. Notice of the public hearing shall be published at least 15 days in advance thereof in a newspaper of general circulation in the county. Individual notice including a copy of the nomination form shall be given by mail to all owners of record of property nominated as a landmark. Every effort shall be made to give notice to owners of record of property within a preservation district and to owners of property adjacent and immediately surrounding a landmark or preservation district affected by the process for the application for, and review of, a certificate of appropriateness. The newspaper and any individual or general notice shall state the date, time, place, and purpose of the public hearing.
(Source: P.A. 86-962.)

(55 ILCS 5/5-30015) (from Ch. 34, par. 5-30015)
Sec. 5-30015. Conduct of public hearing. Oral or written testimony shall be taken at the public hearing from any person concerning the nomination. The preservation commission may solicit expert testimony or present its own evidence regarding the historic, archaeological, architectural, or scenic significance of a proposed landmark or of any property within a proposed preservation district. The owner of any proposed landmark or of any property within a proposed preservation district shall be allowed reasonable opportunity to present evidence regarding historic, archaeological, architectural or scenic significance and shall be afforded the right of representation by counsel and reasonable opportunity to cross examine expert witnesses. The hearing shall be closed upon completion of testimony.
(Source: P.A. 86-962.)

(55 ILCS 5/5-30016) (from Ch. 34, par. 5-30016)
Sec. 5-30016. Recommendation of preservation commission. Within 60 days following close of the public hearing, the preservation commission shall make its determination upon the evidence whether the proposed landmark or preservation district does or does not meet the criteria for designation. A recommendation to the county board that the proposed landmark or preservation district does or does not meet the criteria for designation and should or should not be designated shall be passed by resolution of the preservation commission, and such a recommendation shall be accompanied by a report stating the findings of the preservation commission concerning the historic, archaeological, architectural or scenic significance of the proposed landmark or preservation district.
(Source: P.A. 86-962.)

(55 ILCS 5/5-30017) (from Ch. 34, par. 5-30017)
Sec. 5-30017. Designation by ordinance; publication of map. The county board, upon a recommendation from the preservation commission that the proposed landmark or preservation district should be designated, shall review the report and recommendations of the preservation commission. The county board may schedule a public hearing concerning the proposed designation and shall provide notice of any public hearing in the same manner as provided in Section 5-30014 and conduct the public hearing in the same manner as provided in Section 5-30015. The county board after reviewing the report and recommendation shall within 90 days from receipt of the recommendation of the preservation commission take one of the following steps: (1) designate the landmark or preservation district by ordinance; (2) refer the report and recommendation back to the preservation commission with suggestions for revisions and a further report and recommendation stating its reason for such action. Notice of the action of the county board including a copy of the ordinance designating the landmark or preservation district shall be sent by regular mail to each owner of record of a landmark or property within a preservation district and to owners of adjacent and immediately surrounding property affected by the process for the application for, and review of, a certificate of appropriateness. A map showing the location of all designated landmarks and preservation districts shall be published and amended upon each designation. Copies of the map shall be available to the public at the office of the preservation commission and at the same location and in the same manner as any county zoning map.
(Source: P.A. 86-962.)

(55 ILCS 5/5-30018) (from Ch. 34, par. 5-30018)
Sec. 5-30018. Certificate of appropriateness. A certificate of appropriateness from a preservation commission established pursuant to this Division shall be required before any significant alteration, construction, demolition or removal that affects pending or designated landmarks and preservation districts is undertaken. Such a certificate is required for all such actions from the date a nomination in proper form for designation is submitted to the preservation commission. The preservation ordinance enacted by the county board shall give the preservation commission one or the other of the following powers:
(1) final authority to deny a certificate of appropriateness upon a finding that the proposed action will adversely affect the historic, archaeological, architectural, or scenic significance of a landmark or preservation district; or (2) authority to delay the issuance of a certificate of appropriateness for a reasonable period of time while negotiations between the property owner and the preservation commission are undertaken to lessen the effect of the proposed action on the historic, archaeological, architectural, or scenic significance of the landmark or preservation district. The preservation commission may hold a public hearing on an application for a certificate of appropriateness in the same manner as provided in Section 5-30014, and conduct the hearing on appropriateness in the same manner as provided in Section 5-30015.
(Source: P.A. 86-962.)

(55 ILCS 5/5-30019) (from Ch. 34, par. 5-30019)
Sec. 5-30019. Certificate of economic hardship. A certificate of economic hardship shall be issued by a preservation commission established pursuant to this Division upon a determination by it that the failure to issue a certificate of appropriateness has denied, or will deny, the owner of a landmark or of a property within a preservation district all reasonable use of, or return on, the property. Application for a certificate of economic hardship shall be made on a form and in a manner as prescribed by the preservation commission. The preservation commission may schedule a public hearing concerning the application and provide notice in the same manner as in Section 5-30014 and conduct the hearing concerning economic hardship in the same manner as provided in Section 5-30015.
(Source: P.A. 86-962.)

(55 ILCS 5/5-30020) (from Ch. 34, par. 5-30020)
Sec. 5-30020. Evidence of economic hardship. An applicant for a certificate of economic hardship may submit any or all of the following information in order to assist a preservation commission in its determination on the application:
(1) Amount paid for the property, the date of purchase and the party from whom purchased, including a description of the relationship, if any, between the owner of record or applicant and the person from whom the property was purchased, and any terms of financing between seller and buyer;
(2) Assessed value of the property according to the two most recent assessments;
(3) Real estate taxes for the previous two years;
(4) Remaining balance on any mortgage or other financing secured by the property and annual debt service, if any, for the previous two years;
(5) All appraisals obtained within the previous two years by the owner or applicant in connection with the purchase, financing or ownership of the property;
(6) Any listing of the property for sale or rent, price asked and offers received, if any, within the previous two years;
(7) Any consideration by the owner as to profitable adaptive uses for the property;
(8) If the property is income-producing, the annual gross income from the property for the previous two years, itemized operating and maintenance expenses for the previous two years, depreciation deductions and annual cash flow before and after debt service, if any, during the same period;
(9) Form of ownership or operation of the property, whether sole proprietorship, for-profit or not-for-profit corporation, limited partnership, joint venture, or other;
(10) Any other information, including the income tax bracket of the owner, applicant, or principal investors in the property, necessary to a determination as to whether the property can be reasonably used or yield a reasonable return to present or future owners.
(Source: P.A. 86-962.)

(55 ILCS 5/5-30021) (from Ch. 34, par. 5-30021)
Sec. 5-30021. Determination of economic hardship. The preservation commission, upon a determination after review of all evidence and information that the denial of a certificate of appropriateness has denied, or will deny the owner of a landmark or of a property within a preservation district of all reasonable use of, or return on, the property, shall undertake one or the other of the following actions:
(1) offer the owner of the property reasonable

financing, tax or other incentives sufficient to allow a reasonable use of, or return on, the property:

(2) offer to purchase the property at a reasonable

price or institute eminent domain proceedings pursuant to the Eminent Domain Act; or

(3) issue a certificate of appropriateness for the

proposed construction, alteration, demolition or removal.

(Source: P.A. 94-1055, eff. 1-1-07.)

(55 ILCS 5/5-30022) (from Ch. 34, par. 5-30022)
Sec. 5-30022. Appeals. The final denial of a certificate of appropriateness or a certificate of economic hardship by a preservation commission is an administrative decision as defined in Section 3-101 of the Administrative Review Law, and it shall be subject to judicial review pursuant to provisions of said Administrative Review Law and all amendments and modifications thereof, and the rules adopted thereto.
(Source: P.A. 86-962.)

(55 ILCS 5/Div. 5-31 heading)

(55 ILCS 5/5-31001) (from Ch. 34, par. 5-31001)
Sec. 5-31001. Subtitle. This Division shall be subtitled the County Historical Museum District Law.
(Source: P.A. 86-962.)

(55 ILCS 5/5-31002) (from Ch. 34, par. 5-31002)
Sec. 5-31002. Purpose. The purpose of this Division is to provide for the creation of county historical museum districts to acquire real property and collect and curate materials which help establish or illustrate the history of the county in such aspects as its exploration, settlement, development, activities in peace and war and progress in population, wealth, education, arts, science, agriculture, manufactures, trade and transportation. The museum district shall collect: printed material such as histories, genealogies, biographies, descriptions, gazetteers, directories, newspapers, pamphlets, catalogues, circulars, handbills, programs and posters; manuscripts such as letters, diaries, journals, memoranda, reminiscences, rosters, service records, account books, charts, surveys and field books; and other museum material such as pictures, photographs, paintings, portraits, scenes, aboriginal relics and objects.
The museum district shall provide for the preservation of and public access to such materials for examination and study; shall cooperate in ensuring the preservation and accessibility of the records and archives of the county and its cities, towns, villages, and institutions; and shall assist in ensuring the preservation of historical buildings, monuments and markers.
(Source: P.A. 86-962.)

(55 ILCS 5/5-31003) (from Ch. 34, par. 5-31003)
Sec. 5-31003. Definitions. As used in this Division unless the context otherwise requires:
(a) "museum district" means a museum district organized under this Division.
(b) "board" means the board of trustees of a museum district.
(c) "trustee" means a trustee of a museum district.
(d) "political party" means a political party as defined in Section 7-2 of The Election Code.
(e) "political office" means any office to which a person is elected or appointed to discharge a public duty for the State or any of its political subdivisions and which is established and the qualifications and duties for which are prescribed by law.
(f) "development of real property" means the construction, installation, planting or creation of any permanent improvement of real property in which a museum district has or has taken steps to acquire an interest.
(Source: P.A. 86-962.)

(55 ILCS 5/5-31004) (from Ch. 34, par. 5-31004)
Sec. 5-31004. Election. (a) In any county having less than 1,000,000 population which is not organized as a forest preserve district and in which the county board has not in any 3 of the past 5 years levied taxes in support of an historical museum as authorized by Division 6-23, at least 1% of the voters may file with the circuit clerk of the county a petition addressed to the circuit court of the county requesting the creation of a county historical museum district, the boundaries of which shall be those of the county. At least 1% of the voters in each county of a group of not more than 5 contiguous counties, each of which has less than 1,000,000 population and none of which is organized as a forest preserve district and in none of which the county board has in any 3 of the past 5 years levied taxes in support of an historical museum as authorized by Division 6-23, may jointly file with the circuit clerk of the county having the largest population a petition addressed to the circuit court of the county having the largest population requesting the creation of an historical museum district, the boundaries of which shall be those of the counties as a whole. If the museum district shall embrace more than one county, the petition shall be accompanied by the written approval of the Illinois State Museum. A museum district composed of a single county shall be designated by the name of the county.
The circuit court of the county shall set the petition for hearing. The petition shall set forth (1) a description of the territory to be embraced in the proposed museum district, (2) the names of the municipalities located within the area, (3) the name of the proposed museum district, (4) the population of the museum district, and request that the question be submitted to the electors residing within the limits of the proposed museum district whether they will establish a museum district under this Division to be known as .... Historical Museum District. The petitioners in and by the petition shall designate one or more persons to represent them on the petition, and in the proceedings thereon in the circuit court, with authority to amend, to move to dismiss, or to withdraw the petition. The circuit court shall set the petition for hearing within not less than 30 nor more than 40 days after the filing of the petition with the circuit clerk.
Notice shall be given by the circuit court of the time and place where the hearing will be held, by publication on 3 separate days in one or more newspapers having a general circulation within the territory proposed to be incorporated as a museum district, the first of which publications shall be not less than 20 days prior to the date set for the hearing and if there is no such newspaper, then such notice shall be posted in 10 of the most public places in such territory, not less than 20 days prior to the date set for the hearing. This notice shall include a description of the territory as set out in the petition, names of municipalities located therein and the name of the proposed museum district and the question of creating such area into a museum district.
The filing fee on the petition and costs of printing and publication or posting of notices of public hearing thereon shall be paid in advance by the petitioners, and, if a museum district is organized under this Division, they shall be reimbursed out of the funds received by the museum district from taxation or other sources.
(b) The court may continue the hearing on the petition from time to time. During the public hearing the petitioners may move to amend the petition or to dismiss or to withdraw it, and any such motion shall be allowed by the court. If such petition is not dismissed or withdrawn, the court by written order shall find and determine whether such territory meets the requirements of this Division, and the sufficiency of the petition as filed or amended, and of the proceedings thereon.
Should 2 or more petitions covering in part the same territory be filed prior to the public hearing, such petitions shall be consolidated for public hearing, and hearing upon the first petition which is filed may be continued to permit the giving of notice of any such subsequent petition or petitions. At the public hearing upon such petitions, the petitioners in the petition first filed may move to amend such petition to include any part of the territory described in the subsequent petition or petitions, either as originally filed or as amended. Any such motion shall be allowed by the court. The public hearing shall proceed upon the first petition as originally filed or as so amended, and further proceedings upon any such other petitions subsequently filed shall be stayed and held in abeyance until the termination of all proceedings upon the first petition, or any such petition may be dismissed or withdrawn upon motion of the petitioners therein by their representatives.
If such territory, petition and proceedings meet the requirements of this Division, the court shall in, and by the order finding and determining the sufficiency of the petition and that the territory meets the requirements of this Division or by a separate order, order the proposition submitted to referendum in accordance with the general election law. The clerk of the circuit court shall certify the order and the proposition to the appropriate election officials who shall submit the proposition to the voters at an election in accordance with the general election law.
(c) In addition to the requirements of the general election law, notice of the referendum shall state briefly the purpose of the referendum and shall include a description of the territory. The notice shall further state that any such museum district upon its establishment shall have the powers, objects and purposes provided by this Division, including the power to levy a tax of not to exceed .02 per cent of value, as equalized or assessed by the Department of Revenue, of all taxable property within the area of the museum district. Each legal voter residing within the territory shall have a right to cast a ballot at such election. The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall the County Historical
Museum District Law be adopted
and the.... Historical Museum
District be established? YES
If established, the Museum
District will have the powers,
objects and purposes provided ----------------------
by the Law, including the power
to levy a tax of not to exceed
.02 per cent of the value NO
of taxable property, as equalized
or assessed by the Department of
Revenue.
-------------------------------------------------------------
The court shall cause the order determining and declaring results of the election to be entered of record in the court and a certified copy thereof shall be filed with the circuit clerk of each such other county who shall cause the same to be filed in the records of the court of such county.
(d) If a majority of the voters in any county voting upon the question of the adoption of this Division and the establishment of a museum district shall be favorable, the inhabitants thereof shall be deemed to have accepted the provisions of this Division, and the territory of the approving county or counties shall thenceforth be deemed an organized museum district under this Division, having the name stated in the petition which shall be evidenced by an order to be entered of record by the court.
(Source: P.A. 86-962.)

(55 ILCS 5/5-31005) (from Ch. 34, par. 5-31005)
Sec. 5-31005. Board of trustees. The affairs of a museum district shall be managed by a board of 5 trustees. If the museum district is composed of one county, the trustees shall be residents of the county. If the museum district is composed of 2 counties, 3 trustees shall be residents of the county with the larger population and 2 shall be residents of the other county. If the museum district is composed of 3 counties, one trustee shall be a resident of the county with the smallest population and the remaining trustees shall be residents 2 each of the other counties. If the museum district is composed of 4 counties, 2 trustees shall be residents of the county with the largest population and the remaining trustees shall be residents one each of the other counties. If the museum district is composed of 5 counties, one trustee shall be a resident of each county.
The chairman of the county board for the county of which the trustee is a resident shall, with the consent of the county board, appoint the first trustees who shall hold office for terms expiring on June 30 after one, 2, 3, 4 and 5-year periods respectively as determined by lot. Successor trustees shall be appointed in the same manner no later than June 1 prior to the commencement of their terms. Trustees shall be selected on the basis of their demonstrated interest in the purpose of the museum district.
Each successor trustee shall serve for a term of 5 years. A vacancy shall be filled for the unexpired term by appointment of a trustee by the county board chairman of the county of which the trustee shall be a resident, with the approval of the county board of that county. When any trustee during his term of office shall cease to be a bona fide resident of the museum district, he is disqualified as a trustee and his office becomes vacant.
Trustees shall serve without compensation but may be paid their actual and necessary expenses incurred in the performance of official duties. A trustee may be removed for cause by the county board chairman for the county of which the trustee is a resident, with the approval of the county board of that county, but every such removal shall be by a written order which shall be filed with the county clerk.
(Source: P.A. 86-962.)

(55 ILCS 5/5-31006) (from Ch. 34, par. 5-31006)
Sec. 5-31006. Organization of board. Within 60 days after their appointment, the trustees shall organize by selecting from their number a president, secretary, treasurer and such other officers as are deemed necessary who shall hold office for the fiscal year in which elected and until their successors are selected and qualified. Three trustees shall constitute a quorum of the board for the transaction of business. The board shall hold regular monthly meetings. Special meetings may be called by the president and shall be called on the request of a majority of members.
The board shall provide for the proper and safe keeping of its permanent records and for the recording of the corporate action of the museum district. It shall keep in order proper systems of accounts showing a true and accurate record of its receipts and disbursements, and it shall cause an annual audit to be made of its books, records, and accounts.
The museum district shall annually make a full and complete report to the county board of each county within the museum district and to the Illinois State Museum of its transactions and operations for the preceding year. Such report shall contain a full statement of its receipts, disbursements and the program of work for the period covered, and may include such recommendations as may be deemed advisable.
Executive or ministerial duties may be delegated to one or more trustees or to an authorized officer, employee, agent, attorney or other representative of the museum district.
All officers and employees authorized to receive or retain the custody of money or to sign vouchers, checks, warrants or evidences of indebtedness binding upon the museum district shall furnish a surety bond for the faithful performance of their duties and the faithful accounting for all moneys that may come into their hands in an amount to be fixed and in a form to be approved by the board.
All contracts for supplies, materials or work involving an expenditure in excess of $4,000 shall be let to the lowest responsible bidder after due advertisement except work requiring personal confidence or necessary supplies under the control of monopolies where competitive bidding is impossible. All contracts for supplies, materials or work shall be signed by the president of the board and by any such other officers as the board in its discretion may designate.
(Source: P.A. 86-962.)

(55 ILCS 5/5-31007) (from Ch. 34, par. 5-31007)
Sec. 5-31007. Funds. The board of any museum district, when requested by the treasurer, shall designate a bank, banks or other depository in which the funds received by the treasurer may be placed.
Each designated depository shall furnish the museum district with a copy of all statements of resources and liabilities which it is required to furnish to the Commissioner of Banks and Real Estate or to the Comptroller of the Currency. No bank is qualified to receive museum district funds until it has furnished the museum district with copies of the 2 most recent statements.
The treasurer of the museum district shall be discharged from responsibility for all funds while they are in a designated bank or depository, except that the amount of such deposits shall not exceed 75% of the capital stock and surplus of such bank or depository. The treasurer shall not be discharged from responsibility for any funds deposited in excess of such limitation.
When a bank has been designated as a depository it shall continue as such until 10 days after a new depository is designated and is qualified. When a new depository is designated, the museum district shall notify the sureties of the treasurer of that fact in writing at least 5 days before the transfer of funds.
(Source: P.A. 89-508, eff. 7-3-96.)

(55 ILCS 5/5-31008) (from Ch. 34, par. 5-31008)
Sec. 5-31008. Ordinances. All ordinances of the board imposing any penalty or making any appropriations shall be published at least once a week for 2 weeks in at least one general circulation newspaper published in the museum district. If no newspaper of general circulation is published in the museum district, copies of such ordinances shall be posted in at least 15 conspicuous public places in the museum district. No such ordinance shall take effect until 10 days after it is so published or posted. All other ordinances and resolutions shall take effect from and after their passage unless otherwise provided therein.
All ordinances, orders and resolutions and the date of their publication may be proven in court by the certificate of the secretary under the seal of the museum district and, when printed in book or pamphlet form and purporting to be published by the museum district, such book or pamphlet shall be received as evidence of the passage and legal publication of such ordinances, orders and resolutions as of the dates mentioned in such book or pamphlet.
(Source: P.A. 86-962.)

(55 ILCS 5/5-31009) (from Ch. 34, par. 5-31009)
Sec. 5-31009. Judicial effect. The courts of this State shall take judicial notice of the existence of a museum district and its jurisdiction. A museum district shall constitute a body corporate and public and as such may sue and be sued.
(Source: P.A. 86-962.)

(55 ILCS 5/5-31010) (from Ch. 34, par. 5-31010)
Sec. 5-31010. Consultation. Every museum district shall seek the guidance of and consult with the Illinois State Museum and related agencies on all matters relating to preservation and restoration policies and plans.
(Source: P.A. 86-962.)

(55 ILCS 5/5-31011) (from Ch. 34, par. 5-31011)
Sec. 5-31011. Preservation. Every museum district shall consider the preservation of natural conditions and protection of any material which may help to establish or illustrate the history of the county as part of its principal purpose and shall assist any cities, towns, villages and institutions to preserve materials.
A museum district may dedicate the preservation of historical buildings, monuments and markers so as not to conflict with national, State or other local similar designations.
(Source: P.A. 86-962.)

(55 ILCS 5/5-31012) (from Ch. 34, par. 5-31012)
Sec. 5-31012. Powers of district. To the extent necessary to carry out the purpose of this Division and in addition to any other powers, duties and functions vested in museum districts by law, but subject to limitations and restrictions imposed elsewhere by this Division or other law, a museum district is authorized and empowered:
(a) To adopt bylaws, adopt and use a common seal, enter into contracts, acquire and hold real and personal property and take such other actions as may be necessary for the proper conduct of its affairs.
(b) To make and publish all ordinances, rules and regulations necessary for the management and protection of its property and the conduct of its affairs.
(c) To study and ascertain the museum district artifacts and other materials, the need for preserving such resources and providing such facilities and the extent to which such needs are currently being met, and to prepare and adopt coordinated plans to meet such needs.
(d) To acquire by gift, devise, purchase, lease, agreement or otherwise the fee or any lessor right or interest in real and personal property, and to hold the same with public access for those who wish to examine or study it. The museum district may accept the transfer of any real or personal property owned or controlled by the State of Illinois, the county board, or the governing body of any municipality, district or public corporation and not devoted or dedicated to any other inconsistent public use. In acquiring or accepting land or rights thereto, the museum district shall give due consideration to its historical value or county significance, and no real property shall be acquired or accepted which in the opinion of the museum district and the Illinois State Museum is of low value as to its proposed use.
(e) To acquire any or all interest in real or personal property by a contract for purchase providing for payment in installments over a period not to exceed 10 years with interest on the unpaid balance owing not to exceed an amount calculated pursuant to the provisions of "An Act to authorize public corporations to issue bonds, other evidences of indebtedness and tax anticipation warrants subject to interest rate limitations set forth therein", approved May 26, 1970, as amended. The indebtedness incurred under this subsection when aggregated with existing indebtedness may not exceed the debt limits provided in Section 5-31016.
(f) To classify, designate, plan, develop, preserve, administer and maintain all areas and facilities in which it has an interest and to construct, reconstruct, alter, renew, equip and maintain buildings and other structures. Any work performed on any building, appurtenance, structure or area listed on the National Register of Historic Places or deemed eligible for such listing shall be performed within such guidelines as are established by the Illinois Historic Preservation Agency.
(g) To accept gifts, grants, bequests, contributions and appropriations of money and personal property for museum district purposes.
(h) To employ and fix the compensation of an executive officer who shall be responsible to the board for the implementation of its policies. The executive officer shall have the power, subject to the approval of the board, to employ and fix the compensation of such assistants and employees as the board may consider necessary for the implementation of this Division.
(i) To charge and collect reasonable fees for the use of such facilities, privileges and conveniences as may be provided.
(j) To police its property and to exercise police powers in respect thereto or in respect to the enforcement of any rule or regulation provided by its ordinances.
(k) To lease land for a period not longer than 50 years to a responsible person, firm, or corporation for construction, reconstruction, alteration, development, operation and maintenance of buildings, roads, and parking areas. Any work performed on any leased building, structure, appurtenances or area which is listed on the National Register of Historic Places or deemed eligible for such listing shall be performed within such guidelines as are established by the Illinois Historic Preservation Agency. Upon expiration of any lease of land under this subsection, title to all structures on the leased land shall be vested in the museum district.
(l) To lease any building or facility constructed, reconstructed, altered, renewed, equipped, furnished, extended, developed, and maintained by the museum district to a responsible person, firm or corporation for operation or development or both, and maintenance for a period not longer than 20 years. Development, maintenance or both of any building, structures, appurtenances or area which is listed on the National Register of Historic Places or deemed eligible for such listing shall be performed within such guidelines as are established by the Illinois Historic Preservation Agency.
(m) To make grants to not-for-profit historical clubs, organizations or groups within the county.
(Source: P.A. 86-962.)

(55 ILCS 5/5-31013) (from Ch. 34, par. 5-31013)
Sec. 5-31013. Transfer of property. No personal or real property may be disposed of, sold, conveyed or otherwise transferred except upon approval of 3/5 of the district trustees.
(Source: P.A. 86-962.)

(55 ILCS 5/5-31014) (from Ch. 34, par. 5-31014)
Sec. 5-31014. Finance. The fiscal year of each museum district shall commence July 1 and extend through the following June 30.
The board of each museum district shall, on or before the second Tuesday in September of each year, adopt a combined annual budget and appropriation ordinance as provided in The Illinois Municipal Budget Law.
Except as otherwise provided in this Division, a museum district may annually levy taxes at the following rates and for the following purposes upon the value of the taxable property within the museum district as equalized or assessed by the Department of Revenue:
(a) .01% for the general purposes of the museum district, including acquisition and development of real property which may be in excess of current requirements and allowed to accumulate from year to year, to not more than .05% of the equalized assessed value of property within the museum district.
(b) .01% for acquisition of historic properties both real and personal which may be in excess of current requirements and allowed to accumulate from year to year, to not more than .10% of the equalized assessed value of the property within the museum district. However, this levy may be used also for the development of real property and for the general purposes of the museum district.
Unless otherwise provided by law, a museum district may not levy annual taxes for all its purposes in the aggregate in excess of .02% of the value, as equalized or assessed by the Department of Revenue, of the taxable property therein.
After the adoption of the appropriation ordinance and on or before the second Tuesday in September of each year, the board shall ascertain the total amount of the appropriations which are to be provided from tax levies for the current year. Then, by an ordinance specifying in detail the purposes for which such appropriations have been made and the amounts appropriated for such purposes, the board shall levy upon the taxable property within the museum district a tax the proceeds of which shall not exceed the amount so ascertained. A certified copy of such ordinance shall be filed on or before the first Tuesday in October with the clerk of each county within the museum district.
However, if the museum district has levied such tax at a rate lower than the maximum rate set forth in this Section, the board of trustees may increase the rate of the tax, but not exceeding such maximum rate, by following the procedures set forth above in this Section and then by certifying the proposition of such increase to the proper election officials for submission to the voters of the museum district at a regular election in accordance with the general election law. The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall the maximum rate
of the tax levied by the County YES
Historical Museum District
for the purposes provided by the -----------------------
County Historical Museum District
Law be increased from ....... NO
to .......(not to exceed .02%)?
--------------------------------------------------------------
If a majority of all the votes cast upon the proposition are in favor thereof, the board of trustees may levy the tax at a rate not to exceed the rate set forth in this Section.
(Source: P.A. 86-962.)

(55 ILCS 5/5-31015) (from Ch. 34, par. 5-31015)
Sec. 5-31015. Donations. Gifts, contributions and bequests of money and all licenses, fees, charges and other revenue received or collected by the museum district shall be deposited in the treasury of the museum district to be used for the purchase of land, property and equipment and the payment of expenses incurred in carrying out the activities of the museum district, except that moneys given upon specified trust shall be held and applied in accordance with such trust.
(Source: P.A. 86-962.)

(55 ILCS 5/5-31016) (from Ch. 34, par. 5-31016)
Sec. 5-31016. Indebtedness. Whenever a museum district does not have sufficient money in its treasury to meet all necessary expenses and liabilities, it may issue tax anticipation warrants. Such issue of tax anticipation warrants shall be subject to the provisions of Section 2 of "An Act to provide for the manner of issuing warrants upon any county, township, or other municipal corporation or quasi municipal corporation, or of any farm drainage district, river district, drainage and levee district, fire protection district and jurors' certificates", approved June 27, 1913, as now or hereafter amended.
No museum district shall become indebted in any manner or for any purpose in an amount, including existing indebtedness, in the aggregate exceeding .25% of the value, as equalized or assessed by the Department of Revenue, of the taxable property within the museum district.
(Source: P.A. 86-962.)

(55 ILCS 5/5-31017) (from Ch. 34, par. 5-31017)
Sec. 5-31017. Historical buildings. Nothing in this Division shall prohibit the museum district from appropriating funds as otherwise provided in this Division for the construction, equipment, extension, improvement, operation or maintenance of any historical building, monument or marker. Provided, however, that any work performed on any historical building, monument or marker listed on the National Register of Historic Places or deemed eligible for such listing shall be conducted within such guidelines as are established by the Illinois Historic Preservation Agency.
(Source: P.A. 86-962.)

(55 ILCS 5/5-31018) (from Ch. 34, par. 5-31018)
Sec. 5-31018. Assistance. A museum district may apply for and receive the grant or loan of money or other financial aid necessary for the undertaking, performance or execution of any of its purposes from any department or agency of the State or federal government. A museum district may undertake any of its activities aided by, in cooperation with, or as a joint enterprise with any department or agency of the State or federal government or any other museum district, forest preserve district, conservation district, park district, school district, planning commission, county board, municipality or other governmental unit.
(Source: P.A. 86-962.)

(55 ILCS 5/5-31019) (from Ch. 34, par. 5-31019)
Sec. 5-31019. Existing county museum tax levy. Nothing in this Division shall be construed to prohibit or modify existing tax levies for county museums as authorized by Division 6-23.
(Source: P.A. 86-962.)

(55 ILCS 5/5-31020) (from Ch. 34, par. 5-31020)
Sec. 5-31020. Dissolution. At least 5% of the voters of a museum district which has been in existence for at least 3 years may file with the circuit clerk of the county comprising the museum district or the county within the museum district having the largest population a petition addressed to the circuit court of the county requesting dissolution of the museum district.
A hearing shall be held thereon as nearly as possible as in the case of a formation petition. If upon the hearing, the court finds that the petition is sufficient it shall certify the proposition to the proper election officials, who shall submit the question to the voters at an election in accordance with the general election law. The proposition shall be substantially in the following form:
--------------------------------------------------------------
Shall the ...... YES
Historical Museum District --------------------------------
be dissolved? NO
--------------------------------------------------------------
If a majority of the votes cast on the proposition are in favor of dissolution, the court shall by order declare the museum district dissolved.
If the vote is not in favor of the dissolution of the museum district, the proposition to dissolve the museum district shall not again be submitted to a vote for a period of 3 years. If the vote is in favor of dissolution of the museum district, the board shall close the affairs of the museum district and all property, excluding real property, shall be conveyed within 12 months to the Illinois State Museum or to such State or county agency, State university, community college, private college or other such semi-public, tax exempt, organization as the district trustees shall designate upon the approval of the director of the Illinois State Museum. Any remaining property may then be conveyed to the county board. The Attorney General of the State of Illinois shall be responsible for the enforcement of this Division and shall see that no liquidation of any property acquired by any district established by this Division shall violate these provisions.
All money remaining after the business affairs of the museum district have been closed, and its debts and obligations have been paid, shall be paid to the county comprising the museum district. If the museum district is located in more than one county, then all such remaining money shall be paid to each county on a pro rata basis of the assessed value of property of the museum district located in each county. All conveyances of real property shall be subject to the approval of the Illinois State Museum.
(Source: P.A. 86-962.)

(55 ILCS 5/5-31021) (from Ch. 34, par. 5-31021)
Sec. 5-31021. Construction. This Division shall be construed as supplemental and in addition to existing statutory authority and as providing an independent method of financing the cost of acquiring lands or rights thereof and holding the same for historical purposes.
(Source: P.A. 86-962.)

(55 ILCS 5/5-31022)
Sec. 5-31022. Cessation of district organization. Notwithstanding any other provision of law, if a majority vote of the board is in favor of the proposition to annex the district to another district whose boundaries are contiguous, or consolidate the district into a municipality with which the district is coterminous or substantially coterminous, or consolidate the district into the county in which the district sits if the district contains territory within only one county, and if the governing authorities of the governmental unit assuming the functions of the former district agree by resolution to accept the functions (and jurisdiction over the territory, if applicable) of the consolidated or annexed district, then the district shall cease. On the effective date of the annexation or consolidation, all the rights, powers, duties, assets, property, liabilities, indebtedness, obligations, bonding authority, taxing authority, and responsibilities of the district shall vest in and be assumed by the governmental unit assuming the functions of the former district.
The employees of the former district shall be transferred to the governmental unit assuming the functions of the former district. The governmental unit assuming the functions of the former district shall exercise the rights and responsibilities of the former district with respect to those employees. The status and rights of the employees of the former district under any applicable contracts or collective bargaining agreements, historical representation rights under the Illinois Public Labor Relations Act, or under any pension, retirement, or annuity plan shall not be affected by this amendatory Act.
(Source: P.A. 98-1002, eff. 8-18-14.)

(55 ILCS 5/Div. 5-32 heading)

(55 ILCS 5/5-32001) (from Ch. 34, par. 5-32001)
Sec. 5-32001. Right to make local improvements. Any county may make a local improvement outside of a municipality, as defined in Section 1-1-2 of the "Illinois Municipal Code", whenever the public necessity requires such improvement, subject only to the limitations prescribed in this Division. This Division shall not be construed as repealing any other laws with respect to county government, but shall be considered as an additional grant of power for the purposes herein set out. Any number of streets, avenues, lanes or alleys, sidewalks, or any other public places, or parts thereof, or private roads or streets, in platted subdivisions of the county to be improved may be included in one proceeding, as provided in this Division, even though they may be intersected by previously improved streets, avenues, roads or alleys which are not included in the proceeding, where they are contiguous or part of a connected system with reciprocal benefits. This Division shall not be construed to limit the powers of municipalities contained in Article 11 of the Illinois Municipal Code.
(Source: P.A. 86-962.)

(55 ILCS 5/5-32002) (from Ch. 34, par. 5-32002)
Sec. 5-32002. Definitions. In this Division the following terms have the meanings ascribed to them unless the context indicates otherwise:
"Local improvements" means the constructing, installing, improving or extending of storm sewers, sanitary sewers or water mains; the improving, widening, extending or repairing of any street, highway, road, boulevard, alley, sidewalk or other public way; the constructing, installing or repairing of curbs, gutters, street lights and all necessary appurtenances thereto; or any combination thereof, within or abutting on any platted subdivision either prior to or after any structures are placed within such platted subdivision.
"Platted subdivision" is any described tract of land which has been divided into 2 or more lots or parcels which involved the creation of a new street and which has been recorded.
"County" means any county in this State which is not a home rule unit.
"Attorney" means the attorney employed by the county committee of local improvements to furnish the necessary legal services in connection with any local improvement to be constructed under this Division.
"Engineer" means the engineer employed by the county committee of local improvements to prepare the necessary plans, estimates and specifications, and supervise construction of any local improvement to be constructed under this Division.
"Committee" means the Committee of Local Improvements created by this Division.
(Source: P.A. 86-962.)

(55 ILCS 5/5-32003) (from Ch. 34, par. 5-32003)
Sec. 5-32003. Committee of local improvements. There is created the Committee of Local Improvements consisting of the presiding officer of the County Board, or some person designated by him as his representative for the purposes of this Committee, the county engineer or superintendent of highways or administrative head of the county department of public works as determined by such presiding officer, and 3 members of the County Board appointed by the presiding officer of the county board with the advice and consent of the county board. The Committee shall elect from its members a president, except that the Chairman or President of the County Board, or his representative, as the case may be is prohibited from serving in that capacity. The county board shall provide by resolution for compensation not to exceed $15 per day for each member while performing his duties as a member of the Committee. The Committee may employ a secretary who shall keep the minutes of the Committee's proceedings and be the custodian of all papers pertaining to the business of the Committee and shall perform all other duties the Committee prescribes.
(Source: P.A. 86-962; 87-217.)

(55 ILCS 5/5-32004) (from Ch. 34, par. 5-32004)
Sec. 5-32004. Origination of local improvements. The Committee may originate a local improvement as defined in this Division anywhere in the county outside of a municipality, as defined in Section 1-1-2 of the "Illinois Municipal Code", as amended, such improvement to be paid for by special assessment, either with or without a petition, by the adoption of a resolution describing the local improvement abutting or within the platted subdivision to be so improved. This resolution shall be at once transcribed into the records of the Committee and shall be presented to the members of the county board at any regularly scheduled meeting accompanied by a recommendation from the Committee for the adoption of a resolution by the county board describing the public way to be so improved.
A resolution adopted without a petition shall be revoked by the county board without further action on the improvement sought if the owners of record of more than one-half of the property abutting on or within any platted subdivision located outside the boundaries of a municipality object, by petition, by individual objections in writing, or by a combination of petitions and individual objections. Objections and petitions against an improvement shall be filed within 30 days of notification to the owners of record of the assessment.
Proceedings to make a local improvement also may be instituted whenever the owners of record of one-half the property abutting on or within any platted subdivision located outside the boundaries of a municipality, petitions the Committee of the county for a local improvement thereon. The Committee shall present such petition to the members of the county board at a regularly scheduled meeting, and recommend the adoption of a resolution by the board describing the public way to be so improved. If the resolution is so adopted by the county board, the Committee of local improvements shall proceed with all of the necessary steps for the improvement.
(Source: P.A. 86-962.)

(55 ILCS 5/5-32005) (from Ch. 34, par. 5-32005)
Sec. 5-32005. Applicability of Division. The provisions of this Division may be made applicable to improvement of a private street or road upon petition signed by 3/5 of the owners of record of properties abutting or served by such private street or roadway. The petition shall be filed with the Committee and is subject to the provisions of Section 5-32004 and subsequent provisions of the Division. Upon completion of the improvement, the improvement is to be incorporated into the township or district road system as provided in Section 6-325 of the Illinois Highway Code.
(Source: P.A. 86-962.)

(55 ILCS 5/5-32006) (from Ch. 34, par. 5-32006)
Sec. 5-32006. Public hearing on resolution. After the adoption of the resolution for a local improvement as provided for in this Division, the Committee by a resolution shall fix a day and hour for a public hearing thereon. The hearing shall be not less than 10 days after the adoption of the resolution. The Committee shall also have an estimate of the cost of the improvement made in writing and signed by the president. This estimate shall be itemized to the satisfaction of the Committee and shall be made a part of the records of the resolution.
Notice of the time, place and hour of the proposed hearing shall be sent by mail directed to all persons who paid the general taxes for the last preceding year on each lot, block, tract or parcel of land fronting on the proposed improvement and to all municipalities the boundaries of which lie within one and one-half miles from the location of the proposed local improvement not less than 5 days prior to the time set for the public hearing.
These notices shall contain
1. The substance of the resolution adopted by the Committee;
2. The estimate of the cost of the proposed improvement;
3. A notification that the nature, extent, kind, character and the estimated cost of the proposed improvement may be changed by the Committee at the public hearing thereon.
If, upon the hearing the Committee considers the proposed improvement desirable it shall adopt a resolution and prepare and submit an ordinance therefor.
(Source: P.A. 86-962.)

(55 ILCS 5/5-32007) (from Ch. 34, par. 5-32007)
Sec. 5-32007. Conduct of public hearing. At the time and place fixed in the specified notice for the public hearing, the Committee shall meet and hear the representations of any person desiring to be heard on the subject of the necessity for the proposed improvement, the nature thereof, or the cost as estimated. In case any person appears to object to the proposed improvement or any of the elements thereof at the public hearing the Committee shall adopt a new resolution abandoning the proposed improvement or adhering thereto or changing, altering or modifying the extent, nature, kind, character and estimated cost provided the change does not increase the estimated cost of the improvement to exceed 20% of such cost without a further public hearing thereon as it considers most desirable.
Thereupon, if the proposed improvement is not abandoned, the Committee shall have an ordinance prepared to be submitted to the county board at a regularly scheduled meeting. This ordinance shall prescribe the nature, character, locality and description of the improvement and shall provide that the improvement shall be made wholly by special assessment of contiguous abutting property.
(Source: P.A. 86-962.)

(55 ILCS 5/5-32008) (from Ch. 34, par. 5-32008)
Sec. 5-32008. Recommendation of improvement. Accompanying any ordinance for a local improvement presented by the Committee shall be a recommendation of such improvement by the Committee signed by at least a majority of the members thereof. The recommendation by the Committee shall be prima facie evidence that all of the requirements of the law have been complied with. If a variance is shown in the proceedings in the Court it shall not affect the validity of the proceedings unless the court considers the variance willful or substantial.
(Source: P.A. 86-962.)

(55 ILCS 5/5-32009) (from Ch. 34, par. 5-32009)
Sec. 5-32009. Estimate of cost of improvement. An estimate of the cost of the improvement including the cost of engineering services as originally contemplated or as changed, altered, or modified at the public hearing itemized so far as the Committee thinks necessary shall be presented along with the ordinance and the recommendation. This estimate of cost shall be presented over the signature of the President of the Committee, who shall certify that, in his opinion, the estimate of cost does not exceed the probable cost of the improvement proposed and lawful expenses attending the improvement. The recommendation by the Committee shall be prima facie evidence that it is based upon full compliance with the requirements of the Division.
No ordinance for any local improvement to be paid for by special assessment shall be considered or passed as provided for herein unless the ordinance is first recommended by the Committee.
(Source: P.A. 86-962.)

(55 ILCS 5/5-32010) (from Ch. 34, par. 5-32010)
Sec. 5-32010. Petition for levy of special assessment. Upon the passage of any ordinance for a local improvement pursuant thereto, a petition shall be filed in the circuit court in the county where the affected territory lies praying that steps be taken to levy a special assessment for the improvement in accordance with the provisions of that ordinance. There shall be attached to or filed with this petition a certified copy of the ordinance and a copy of the recommendation of the Committee and the estimate of cost as approved. The failure to file any or either of these copies shall not affect the jurisdiction of the court to proceed in the cause and to act upon the petition, but if it appears in any such cause that the copies have not been attached to or filed with the petition, before the filing of the assessment roll therein, then upon motion of any objector for that purpose on or before appearance day in the cause the entire petition and the proceedings shall be dismissed.
(Source: P.A. 86-962.)

(55 ILCS 5/5-32011) (from Ch. 34, par. 5-32011)
Sec. 5-32011. Manner of assessment. Upon the filing of such a petition the President of the Committee shall appoint some competent person who is a resident and elector of the county to make a true and impartial assessment of, the cost of the specified improvement upon the property benefited by the improvement.
The levying officer shall apportion and assess the amount found to be of benefit to the property contiguous or abutting upon the improvement upon the several lots, blocks, tracts and parcels of land in the proportion in which they will severally be benefited by the improvement. No lot, block, tract or parcel of land shall be assessed a greater amount than it will actually be benefited. In levying any special assessment each lot, block, tract or parcel of land shall be assessed separately in the same manner as upon the assessment for general taxation.
(Source: P.A. 86-962.)

(55 ILCS 5/5-32012) (from Ch. 34, par. 5-32012)
Sec. 5-32012. Assessment roll. The assessment and the amount as found by the levying officer shall be known as the assessment roll. It shall contain,
1. A list of all of the lots, blocks, tracts and parcels of land assessed for the proposed improvement;
2. The amount assessed against each;
3. The name of the person who paid the taxes on each such parcel during the last preceding calendar year, in which taxes were paid as ascertained upon investigation by the levying officer making the return or under his direction;
4. The residence of the person so paying the taxes on each such parcel if the residence on diligent inquiry can be found;
5. The amount of each installment shall also be stated.
The levying officer making the roll shall certify under oath that he believes that the amount assessed against each parcel of property is just and equitable and does not exceed the benefit which in each case will be derived from the improvement, and that no lot, block, tract or parcel of land has been assessed more than its proportionate share of the cost of the improvement. Each lot or part of land owned and improved as one parcel may be assessed as one parcel.
Notice shall be given by the levying officer of the nature of the improvement, of the pendency of the proceedings, of the time and place of the filing of the petition therefor, of the time and place of the filing of the assessment roll and of the time and place at which application will be made for the confirmation of assessment, the same to be not less than 15 days after the mailing of such notices. Notices shall be sent by mail postage prepaid to each of the specified persons paying taxes on the respective parcels during the last preceding year during which taxes were paid at his residence as shown on the Assessment Roll. The notice shall include the legal description of the property assessed, the amount assessed to the person to whom it is directed for the improvement proposed and the total amount of the improvement. An affidavit shall be filed before the final hearing showing a compliance by the levying officer with the requirements of this Division, and also showing that the levying officer or some one acting under his direction made a careful examination of the collector's books, showing the payment of general taxes during the last preceding year in which the taxes were paid thereon, to ascertain the person who last paid the taxes on the respective parcel and a diligent search for his residence and that the report clearly states the person and residence as ascertained by the affiant. This report and affidavit shall be sufficient evidence for the purpose of this proceeding of the correctness of the assessment roll in these particulars. In case the affidavit is found in any respect willfully false, the person making it is guilty of perjury.
(Source: P.A. 86-962.)

(55 ILCS 5/5-32013) (from Ch. 34, par. 5-32013)
Sec. 5-32013. Installments; interest. The ordinance provided for in this Division shall provide that the aggregate amounts assessed in each individual assessment shall be divided into installments not more than 10 in number. Such division shall be made so that all installments shall be equal in amount except that all fractional amounts shall be added to the first installment so as to leave the remaining of the aggregate equal in amount and each a multiple of $100. The first installment shall be due and payable on January 2 next, after the date of the first voucher issued on account of construction work done, and the second installment one year thereafter and so on annually until all installments are paid. The Committee shall file in the office of the Clerk of the Circuit Court in which such assessment was confirmed a certificate signed by its secretary of the date of the first voucher and the amount thereof within 30 days after the issuance thereof. All installments shall bear interest as hereinafter provided until paid at the rate of not to exceed 7% annually. Interest on assessments shall begin to run from the date of the first voucher issued on account of construction work done. The interest on each installment shall be paid as follows: On January 2, next succeeding the date of the first voucher as certified the interest accruing up to that time on all unpaid installments shall be due and payable with the installment, and thereafter the interest on all unpaid installments then payable shall be payable annually and be collected therewith. In all cases the County Collector, whenever payment is made on any installment, shall collect interest thereon up to the date of such payment whether the payment be made at or after maturity. Any person may at any time pay the whole assessment against any lot, piece or parcel of land or any installment thereof with interest as herein provided up to the date of the payment.
(Source: P.A. 86-962.)

(55 ILCS 5/5-32014) (from Ch. 34, par. 5-32014)
Sec. 5-32014. Special assessment notice. The Committee in addition to the notice in this Division provided for shall publish a notice at least twice not more than 30 days nor less than 15 days in advance of the time at which the confirmation of the specified assessment is to be sought, in one or more newspapers published in the county or if no newspaper is published therein then in one or more newspapers with a general circulation in the county. The notice shall be over the name of the levying officer and shall be substantially as follows:

(55 ILCS 5/5-32015) (from Ch. 34, par. 5-32015)
Sec. 5-32015. Extension of time for filing objections. If 15 days have not elapsed between the first publication and the day fixed in the notice for filing objections, the cause shall be continued for 15 days, and time for filing objections shall be correspondingly extended.
(Source: P.A. 86-962.)

(55 ILCS 5/5-32016) (from Ch. 34, par. 5-32016)
Sec. 5-32016. Filing objections to report; default. Any person interested in any real estate to be affected by an assessment, may appear and file objections to the report by the time mentioned in the specified notice, or in case of incomplete notice than as specified in Section 5-32015, or within such further time as the court may allow. The court may make an order in regard to the time of filing these objections but no prior rule need be taken therefor unless directed by the court.
As to all lots, blocks, tracts and parcels of land, to the assessment of which objections are not filed within the specified time, or such other time as may be ordered by the court, default may be entered and the assessment may be confirmed by the court, notwithstanding the fact that objections may be pending and undisposed of as to other property.
(Source: P.A. 86-962.)

(55 ILCS 5/5-32017) (from Ch. 34, par. 5-32017)
Sec. 5-32017. Inquiries; powers of court. Upon objections or motions for that purpose, the court in which the specified proceeding is pending may inquire in a summary way whether the officer making roll has omitted any property benefited, and whether or not the assessment as made and returned is an equitable and just distribution of the cost of the improvement among the parcels of property assessed. The court has the power upon such application being made, to revise and correct the assessment levied or to change the manner of distribution among the parcels of private property, so as to produce a just and equitable assessment. The court may either make such corrections or change or determine in general the manner in which the corrections or changes shall be made and refer the assessment roll back to the levying officer for revisions, corrections or alterations in such manner as the court may determine.
(Source: P.A. 91-357, eff. 7-29-99.)

(55 ILCS 5/5-32018) (from Ch. 34, par. 5-32018)
Sec. 5-32018. Hearing. On the application of the petitioner, at any time after the return day, the court may set down all objections, except the objection that the property of the objector will not be benefited to the amount assessed against it, and that it is assessed more than its proportionate share of the cost of the improvement, for a hearing at a time to be fixed by the court. Upon this hearing the court shall determine all questions relating to the sufficiency of the proceedings and of the benefits between the different parcels of property assessed, together with all other questions arising in that proceeding, with the exception specified, and shall thereupon enter an order in accordance with the conclusions it reaches. But this order shall not be a final disposition of any of these questions for the purpose of appeal, unless the objectors waive further controversy as to the remaining question upon the record.
(Source: P.A. 86-962.)

(55 ILCS 5/5-32019) (from Ch. 34, par. 5-32019)
Sec. 5-32019. Proceedings. If it is objected to on the part of any property assessed for such an improvement, that it will not be benefited thereby to the amount assessed thereon, and that it is assessed more than its proportionate share of the cost of the improvement, and a jury is not waived by agreement of the parties, the court shall impanel a jury to try that issue. In that case unless otherwise ordered by the court, all such objections shall be tried and disposed of before a single jury. The assessment roll, as returned by the officer who made it, or as revised and corrected by the court on the hearing of the legal objections, shall be prima facie evidence of the correctness of the amount assessed against each objected owner but shall not be counted as the testimony of any witness or witnesses in the cause. That assessment roll may be submitted to the jury and may be taken into the jury room by the jury when it retires to deliberate on its verdict. Either party may introduce such other evidence as may bear upon that issue or issues. The hearing shall be conducted as in other civil cases. If it appears that the property of any objector is assessed more than it will be benefited by the specified improvement, or more than its proportionate share of the cost of the improvement, the jury shall so find, and it shall also find the amount for which that property ought to be assessed, and judgment shall be rendered accordingly.
(Source: P.A. 86-962.)

(55 ILCS 5/5-32020) (from Ch. 34, par. 5-32020)
Sec. 5-32020. Distribution of deficiency. Whenever, on a hearing by the court or before a jury, the amount of any assessment is reduced or cancelled, so that there is a deficiency in the total amount remaining assessed in the proceeding, the court may, in the same proceeding, distribute this deficiency upon the other property in the district assessed, in such manner as the court finds just and equitable, not exceeding, however, the amount such property will be benefited by the specified improvement.
In case any portion of this deficiency is charged against such property not represented in court, a new notice, of the same nature as the original notice, shall be given in like manner as the original notice, to show the cause why the assessment, as thus increased, should not be confirmed. The owners of or parties interested in such property have the right to object in the same form and with the same effect as in case of the original assessment, and the court has the same power to dispose thereof.
(Source: P.A. 86-962.)

(55 ILCS 5/5-32021) (from Ch. 34, par. 5-32021)
Sec. 5-32021. Time for hearing. The hearing in all the cases arising under this Division, may be had at such time as the court may designate, and such proceedings shall have precedence over all other cases in any court, where they are brought, except criminal cases, or other cases in which the public is a moving party.
(Source: P.A. 86-962.)

(55 ILCS 5/5-32022) (from Ch. 34, par. 5-32022)
Sec. 5-32022. Additional powers of court. The court before which any such proceedings may be pending may modify, alter, change, annul, or confirm any assessment returned as specified, in addition to the authority already conferred upon it, and may take all such proceedings, and make all such orders, as may be necessary to the improvement, according to the principles of this Division, and may from time to time, as may be necessary, continue the application for that purpose as to the whole or any part of the premises.
(Source: P.A. 86-962.)

(55 ILCS 5/5-32023) (from Ch. 34, par. 5-32023)
Sec. 5-32023. Effect of similar improvements previously made in same locality. It is no objection to the legality of any local improvement that a similar improvement has been previously made in the same locality, if the ordinance therefor is recommended by the Committee as above provided, but nothing contained in this Division shall interfere with any defense in this proceeding relating to the benefits received therefrom.
(Source: P.A. 86-962.)

(55 ILCS 5/5-32024) (from Ch. 34, par. 5-32024)
Sec. 5-32024. Confirmation of assessment roll. In case of a special assessment to be paid by installments under the provisions of this Division, the order of confirmation that is entered upon the return of the assessment roll shall apply to all of the installments thereof, and may be entered in one order.
(Source: P.A. 86-962.)

(55 ILCS 5/5-32025) (from Ch. 34, par. 5-32025)
Sec. 5-32025. Review; effect of judgments. The judgments of the court shall be final as to all the issues involved, and the proceedings in the specified cause shall be subject to review by appeal as provided in this Division and not otherwise. However, by mutual consent such a judgment may be vacated or modified notwithstanding the expiration of 30 days from the rendition of the judgment, except as provided in this Division.
Such judgment shall have the effect of several judgments as to each tract or parcel of land assessed, and no appeal from any such judgment shall invalidate or delay the judgments, except as to the property concerning which the appeal is taken.
Such judgment shall be a lien on behalf of the county making any improvement, for the payment of which the special assessment is levied, on the property assessed from the date thereof, to the same extent and of equal force and validity as a lien for the general taxes until the judgment is paid or the property against which any such judgment is entered is sold to pay the judgment.
Nothing in this Division shall interfere with the right of the petitioner to dismiss its proceedings, and for that purpose to vacate such a judgment at its election at any time before commencing the actual collection of the assessment. The court in which the judgment is rendered shall enter an order vacating or annulling the judgment of confirmation on motion of the petitioner entered at any time after the expiration of 30 days from the rendition of that judgment of confirmation upon a showing by petitioner that no contract was let or entered into for the making of the specified improvement within the time fixed by law for the letting of the contract, or that the making of the improvement under the original proceeding was never commenced, or that the making of the improvement under the prior proceeding was never commenced, or that the making of the improvement under the prior proceedings was abandoned by petitioner. No judgment entered in such a proceeding so dismissed and vacated shall be a bar to another like or different improvement. However, after the contract for the work has been entered into, or the improvement bonds have been issued, no judgment shall be vacated or modified or any petitioner dismissed after the expiration of 30 days from the rendition of the judgment, nor shall the collection of the assessment be in any way stayed or delayed by the Committee, or any officer of the county without the consent of the contractor or bondholder.
The county may file a complaint to foreclose the lien of special assessment in the same manner that foreclosures are permitted by law in cases of delinquent general taxes. However, no forfeiture of the property shall be required as a prerequisite for such foreclosure.
(Source: P.A. 86-962.)

(55 ILCS 5/5-32026) (from Ch. 34, par. 5-32026)
Sec. 5-32026. Supplemental assessment. At any time after the bids have been received pursuant to the provisions of this Division, if it appears to the satisfaction of the Committee that the first assessment is insufficient to pay the contract price or the bonds or vouchers issued or to be issued in payment of the contract price, together with the amount required to pay the accruing interest thereon, the Committee shall make and file an estimate of the amount of the deficiency. Thereupon a second or supplemental assessment for the estimated deficiency of the cost of the work and interest may be made in the same manner as nearly as may be as in the first assessment, and so on until sufficient money has been realized to pay for the improvement and the interest. It shall be no objection to the supplemental assessment that the prior assessment has been levied, adjudicated and collected unless it appears that in that prior cause upon proper issue made, it was specially found in terms, that the property objected for would be benefited by the improvement no more than the amount assessed against it in that prior proceeding. If too large a sum is raised at any time, the excess shall be refunded ratably to those against whom the assessment was made.
But if the estimated deficiency exceeds 10% of the original estimate, no contract shall be awarded until a public hearing has been held on the supplemental proceeding in like manner as in the original proceedings. No more than one supplemental assessment shall be levied to meet any deficiency where the deficiency is caused by the original estimate being insufficient.
However, the petitioner, in case it so elects, may dismiss the petition and vacate the judgment of confirmation at any time after the judgment of confirmation is rendered, and begin new proceedings for the same or a different improvement.
(Source: P.A. 86-962.)

(55 ILCS 5/5-32027) (from Ch. 34, par. 5-32027)
Sec. 5-32027. New assessment. If from any cause any county fails to collect the whole or any portion of any special assessment which may be levied, which is not cancelled or set aside by order of any court, for any public improvement authorized to be made and paid for by a special assessment, the Committee, at any time within 5 years after the confirmation of the original assessment, may direct a new assessment to be made upon the delinquent property for the amount of the deficiency and interest thereon from the date of the original assessment, which assessment shall be made, as nearly as may be, in the same manner as is prescribed in this Division for the first assessment. In all cases where partial payments have been made on such former assessments, they shall be credited or allowed on the new assessment to the property for which they were made, so that the assessment shall be equal and impartial in its results. If this new assessment proves insufficient, either in whole or in part, the Committee at any time within the specified period of 5 years, may order a third to be levied, and so on in the same manner and for the same purpose. It shall constitute no legal objections to any new assessments that the property may have changed hands, or been encumbered subsequent to the date of the original assessment.
(Source: P.A. 86-962.)

(55 ILCS 5/5-32028) (from Ch. 34, par. 5-32028)
Sec. 5-32028. Certification of assessment roll; collection of assessments. Within 30 days after the filing of the report of the amount and date of the first voucher issued on account of construction work done, the clerk of the court in which such judgment is rendered shall certify the assessment roll and judgment to the township collector or county collector authorized to collect the special assessment, or if there has been an appeal taken on any part of the judgment, he shall certify such part of the judgment as is not included in that appeal. This certification shall be filed by the officer receiving it in his office. With the assessment roll and judgment the clerk of the designated court shall also issue a warrant for the collection of the assessment. The court has the power to recall such warrants as to all or any of the property affected at any time before payment or sale, in case the proceedings are abandoned by the petitioner or the judgment is vacated or modified in a material respect as hereinbefore provided, but not otherwise. In case the assessment roll has been abated and the judgment reduced, the clerk of the designated court, within 30 days thereafter, shall certify the order of reduction or the roll as so reduced or recast under the direction of the court to the county collector authorized to collect the special assessment, and shall issue a warrant for the collection of the assessment as so reduced or recast.
(Source: P.A. 86-962.)

(55 ILCS 5/5-32029) (from Ch. 34, par. 5-32029)
Sec. 5-32029. Effect of appeal on part of judgment; warrant. If an appeal is taken on any part of such judgment and if the Committee elects to proceed with the improvement, notwithstanding such an appeal, the clerk shall certify the appealed portion, from time to time, in the manner above-mentioned, as the judgment is rendered thereon, and the warrant accompanying this certificate in each case shall be authority for the collection of so much of the assessment as is included in the portion of the roll thereto attached.
The warrant in all cases of assessment under this Division, shall contain a copy of the certificate of the judgment, describing lots, blocks, tracts and parcels of land assessed so far as they are contained in the portion of the roll so certified and shall state the respective amounts assessed on each lot, block, tract or parcel of land, and shall be delivered to the officer authorized to collect the special assessment. The collector having a warrant for any assessment levied to be paid by installments, may receive any or all of the installments of that assessment, but if he receives only a part of the installment, then he shall receive them in their numerical order.
(Source: P.A. 86-962.)

(55 ILCS 5/5-32030) (from Ch. 34, par. 5-32030)
Sec. 5-32030. Notice by collector. The collector, or some person designated by him and under his direction, receiving such a warrant shall give notice thereof within 10 days by publishing a notice once each week for 2 successive weeks in one or more newspapers published in the county or if no newspaper is published therein then in one or more newspapers with a general circulation in the county. This notice shall be in the form substantially as follows:

(55 ILCS 5/5-32031) (from Ch. 34, par. 5-32031)
Sec. 5-32031. Payment of moneys collected. The county collector where that officer is authorized to collect the warrants by general law shall pay over to the county treasury all moneys collected by him by virtue of such warrants or upon any sale for taxes or otherwise at such time or times and in such manner as is fixed by law.
(Source: P.A. 86-962.)

(55 ILCS 5/5-32032) (from Ch. 34, par. 5-32032)
Sec. 5-32032. Report of delinquent special assessments. The collector shall, on or before the 15th day of August in each year, make a report in writing to the general office of the county in which the respective lots, tracts and parcels of land are situated, authorized by the general revenue laws of this State to apply for judgment and sell lands for taxes due the county and State, of all the land, town lots, and real property on which he has been unable to collect special assessments or installments thereof matured and payable, or interest thereon, or interest due to the preceding January 2 on installments not yet matured on all warrants in his possession, with the amount of those delinquent special assessments or installments and interest, together with his warrants; or, in case of an assessment levied to be paid by installments, with a brief description of the nature of the warrant or warrants received by him authorizing the collection thereof. This report shall be accompanied with the oath of the collector (1) that the list is a correct return and report of the land, town lots, and real property on which the special assessment (levied by the authority of the county of ....), or installments thereof, or interest remains due and unpaid, (2) that he is unable to collect the same, or any part thereof, and (3) that he has given the notice required by law that the specified warrants have been received by him for collection.
(Source: P.A. 86-962.)

(55 ILCS 5/5-32033) (from Ch. 34, par. 5-32033)
Sec. 5-32033. Applicability of general revenue laws. The general revenue laws of this State with reference to proceedings to recover judgment for delinquent taxes, the sale of property thereon, the execution of certificates of sale and deeds thereon, the force and effect of such sales and deeds, and all other laws in relation to the enforcement and collection of taxes, and redemption from tax sales, shall be applicable to proceedings to collect the special assessment provided for in this Division.
(Source: P.A. 86-962.)

(55 ILCS 5/5-32034) (from Ch. 34, par. 5-32034)
Sec. 5-32034. Contractor's claim or lien on special assessments. No person obtaining contracts from the county and agreeing to be paid out of special assessments, has any claim or lien upon the county in any event, except from the collection of special assessments made or to be made for the work contracted for. However, the county shall cause collections and payments to be made with all reasonable diligence. If it appears that such an assessment cannot be levied or collected the county nevertheless, is not in any way liable to a contractor in case of failure to collect the assessment, but so far as it can legally do so, with all reasonable diligence, shall cause a valid assessment or assessments to be levied and collected to defray the cost of the work until all contractors are fully paid. Any contractor is entitled to the summary relief of mandamus or injunction to enforce the provisions of this Section.
The county treasurer shall keep a separate account of each special assessment warrant number, and of the moneys received thereunder.
(Source: P.A. 86-962.)

(55 ILCS 5/5-32035) (from Ch. 34, par. 5-32035)
Sec. 5-32035. Contracts for work or public improvements. Any work or other public improvement to be paid for by special assessment shall be constructed by contract let to the lowest responsible bidder in the manner prescribed in this Division. Such contract shall be approved by the Committee.
Within 90 days after judgment of confirmation of any special assessment levied in pursuance of this Division has been entered, if there is no appeal perfected, or other stay of proceedings by a court having jurisdiction, or the judgment of confirmation as to any property is appealed from, then if the petitioner files in the case a written election to proceed with the work, notwithstanding the appeal, or other stay, steps shall be taken to let the contract for the work in the manner provided in this Division. If the judgment of confirmation of the special assessment levied for the work is appealed from, or stayed by order of court having jurisdiction, and the petitioner files no such election then the steps provided in this Division for the letting of the contract for the work shall be taken within 15 days after the final determination of the appeal, or the determination of the stay, unless the proceeding is abandoned as provided in this Division.
(Source: P.A. 86-962.)

(55 ILCS 5/5-32036) (from Ch. 34, par. 5-32036)
Sec. 5-32036. Notice for bids; examination of bids. Notice shall be given by the Committee that bids will be received for the construction of such an improvement, either as a whole or in such sections as the Committee shall specify in its notice, in accordance with the ordinance therefor. This notice shall state the time of opening of the bids, and shall further state where the specifications for the improvement are to be found, and whether the contracts are to be paid in cash or in bonds, and if in bonds, then the rate of interest the vouchers or bonds shall draw. The notice shall be published at least twice, not more than 30 nor less than 15 days in advance of the opening of the bids, in one or more newspapers published in the county as designated by the Committee in an order entered in its records, or if no newspaper is published therein then in one or more newspapers with a general circulation within the county.
Proposals or bids may be made either for the work as a whole or for specified sections thereof. All proposals or bids shall be accompanied by cash, or by a check payable to the order of the Committee, certified by a responsible bank, for an amount which shall not be less than 10% of the aggregate of the proposal, or by a bid bond, for an amount which shall not be less than 10% of the aggregate of the proposal. These proposals or bids shall be delivered to the Committee. That committee, in open session, at the time and place fixed in the specified notice, shall examine and publicly declare the proposal or bids. However, no proposal or bids shall be considered unless accompanied by such a check or cash.
(Source: P.A. 91-296, eff. 1-1-00.)

(55 ILCS 5/5-32037) (from Ch. 34, par. 5-32037)
Sec. 5-32037. Bonds of successful bidders. The successful bidder for the construction of such an improvement shall be required to enter into bond in a sum equal to 100% of the amount of his bid with sureties to be approved by the Committee. This bond shall be filed with the Committee. When entering into the contract for the construction of an improvement the bond shall provide that the contractor shall well and faithfully perform and execute the work in all respects according to the complete and detailed specifications, and full and complete drawings, profiles and models therefor, and according to the time and terms and conditions of the contract, and also that the bidder and contractor shall promptly pay all debts incurred by him in the prosecution of the work, including those for labor and material furnished. Suit may be brought on the bond in case of default, or failure to pay these debts promptly, by and in the name of the county for all damages sustained either by the county or by any person interested or for the damages sustained by the county and all parties in interest, or by any beneficiary or party interested, in the name of the county for the use of the party interested as beneficial plaintiff, to recover for the labor and materials furnished. However, in no case shall costs be adjudged against the county in any suit brought by any party in interest wherein the county is the nominal but not the beneficial plaintiff.
In advertising for bids or proposal for the construction of such an improvement, the Committee shall give notice that such a bond will be required, and all bids or proposals shall contain an offer to furnish such a bond upon the acceptance of such bid or proposal.
(Source: P.A. 86-962.)

(55 ILCS 5/5-32038) (from Ch. 34, par. 5-32038)
Sec. 5-32038. Rejection of bids; failure of bidder to enter into contract. The Committee may reject any and all proposals or bids, should they deem it best for the public good. If the Committee is of the opinion that a combination exists between contractors, either to limit the number of bidders, or to increase the contract price, and that the lowest bid is made in pursuance thereof, the Committee shall reject all proposals or bids. The Committee may reject the bid of any party who has been delinquent or unfaithful in any former contract with the county. It shall reject all proposals or bids other than the lowest regular proposals or bids of any responsible bidder and may award the contract for the specified work or improvement to the lowest responsible bidder at the prices named in this bid. Such an award shall be recorded in the records of its proceedings. Such an award, if any, shall be made within 20 days after the time fixed for receiving bids.
If no award is made within that time, another advertisement for proposals or bids for the performance of the work, as in the first instance, shall be made, and thereafter the Committee shall proceed in the manner above provided in this Division. Such a re-advertisement shall be deemed a rejection of all former bids, and thereupon the respective checks and bonds corresponding to the bids so rejected shall be returned to the proper parties. However, the check accompanying any accepted proposal or bid shall be retained in the possession of the Committee until the contract for doing the work, as hereinafter provided, has been entered into by the lowest responsible bidder, whereupon the certified check shall be returned to the bidder. But if that bidder fails, neglects, or refuses to enter into a contract to perform that work or improvement, as provided in this Division, the certified check accompanying his bid and the amount therein mentioned shall be declared to be forfeited to the county, and shall be collected by it and paid into its fund for the repairing and maintenance of like improvements. Any bond forfeited may be prosecuted, and the amount due thereon collected and paid into the same fund.
(Source: P.A. 86-962.)

(55 ILCS 5/5-32039) (from Ch. 34, par. 5-32039)
Sec. 5-32039. Persons entitled to hearing on award of contract. Any owner or person interested in any of the property assessed and any bidder shall be entitled to a hearing before the Committee on any question connected with any such award.
(Source: P.A. 86-962.)

(55 ILCS 5/5-32040) (from Ch. 34, par. 5-32040)
Sec. 5-32040. Notice of award of contract. A notice of such an award of contract shall be published in one or more newspapers, designated by the Committee in an order entered in its records, published in the county, or if no newspaper is published therein, then in one or more newspapers with a general circulation within the county.
(Source: P.A. 86-962.)

(55 ILCS 5/5-32041) (from Ch. 34, par. 5-32041)
Sec. 5-32041. Failure or refusal of original bidder to enter into contract. If such original bidder fails or refuses for 20 days after the first publication of the notice of award, to enter into a contract which shall be simultaneously executed by the proper county officials and signed by the President of the Committee and attested by the county clerk, then the Committee without further proceedings shall again advertise for proposals of bids as in the first instance and award the contract for the work to the then regular lowest bidder. The bids of all persons who have failed to enter into the contract as herein provided shall be rejected in any bidding or election subsequent to the first bid for the same work.
(Source: P.A. 86-962.)

(55 ILCS 5/5-32042) (from Ch. 34, par. 5-32042)
Sec. 5-32042. Failure to complete work under contract within time provided; performance bond. If the contractors, who may have taken any contract, do not complete the work within the time mentioned in the contract, or within such further time as the Committee may give them, the Committee may relet the unfinished portions of that work, after pursuing the formalities prescribed hereinbefore for the letting of the whole in the first instance.
All contractors at the time of executing any contract for such public work, shall execute a bond to the satisfaction and approval of the Committee of the county in such a sum as the Committee deems adequate, conditioned for the faithful performance of the contract. The sureties shall justify, before some person competent to administer an oath, in double the amount mentioned in that bond, over and above all statutory exemptions.
(Source: P.A. 86-962.)

(55 ILCS 5/5-32043) (from Ch. 34, par. 5-32043)
Sec. 5-32043. Certification of costs; excess of assessment over costs. Within 30 days after the final completion of the work, the Committee shall have the costs thereof, including the cost of engineering services certified in writing to the court in which the assessment was confirmed, together with an amount as in this Division is provided for to be required to pay the accruing interest on bonds or vouchers issued to anticipate collection. Thereupon, if the total amount assessed for the improvement exceeds the cost of the improvement, all of that excess, except the amount required to pay such interest as is provided in this Division shall be abated and the judgment reduced proportionately, so that the property owners shall be credited pro rata upon the respective assessment for the improvement under the direction of the court.
In case the assessment is collectible in the installments, this reduction shall be made so that all installments shall be equal in amount, except that all fractional amounts shall be added to the first installment so as to leave the remaining installments in the aggregate equal in amount and each a multiple of $100. If prior to the entry of the order abating and reducing the assessment, the assessment has been certified for collection and any of the installments of the assessment so certified for collection have become due and payable, the reduction and abatement above referred to shall be made pro rata upon the other installments. The intent and meaning of this is that no property owner shall be required to pay to the collector a greater amount than his proportionate share of the cost of the work and of the interest that may accrue thereon.
(Source: P.A. 86-962.)

(55 ILCS 5/5-32044) (from Ch. 34, par. 5-32044)
Sec. 5-32044. Hearing on certificate of costs. In every assessment proceeding in which the assessment is divided into installments, the Committee shall state in the certificate whether or not the improvement conforms substantially to the requirements of the original ordinance for the construction of the improvement, and shall make an application to the court to consider and determine whether or not the facts stated in the certificate are true. Thereupon the court, upon such an application, shall fix a time and place for a hearing upon the application, and shall record the application. The time of this hearing shall be not less than 15 days after the filing of the certificate and application. Public notice shall be given at least twice of the time and place fixed for that hearing by publishing in a newspaper, in the same manner and for the same period as provided in this Division for publishing notice of application for the confirmation of the original assessment, the publication of this notice to be not more than 30 nor less than 15 days before the day fixed by the order for that hearing.
At the time and place fixed by the notice or at any time thereafter, the court shall proceed to hear the application and any objection which may be filed thereto within the time fixed in the order. Upon that hearing the specified certificate of the Committee shall be prima facie evidence that the matters and things stated above are true, but if any part thereof is controverted by objections duly filed thereto, the court shall hear and determine the objections in a summary manner and shall enter an order according to the facts.
(Source: P.A. 86-962.)

(55 ILCS 5/5-32045) (from Ch. 34, par. 5-32045)
Sec. 5-32045. Findings against allegations of certificate. If, upon the hearing, the court finds against the allegations of the certificate, it shall enter an order accordingly. The Committee shall then procure the completion of the improvement in substantial accordance with the ordinance. The Committee, from time to time, may file additional or supplemental applications or petitions in respect thereto, until the court eventually is satisfied that the allegations of the certificate or application are true and that the improvement is constructed in substantial accordance with the ordinance.
If before the entry of such an order upon such a certificate, there has been issued to the contractor in the progress of any such work, bonds or vouchers to apply upon the contract price thereof, that contractor or the then owner or holder of those bonds or vouchers shall be entitled to receive in lieu thereof new bonds or vouchers of equivalent amount, dated and issued after the entry of that order.
(Source: P.A. 86-962.)

(55 ILCS 5/5-32046) (from Ch. 34, par. 5-32046)
Sec. 5-32046. Inspection of work done. The Committee shall designate someone to carefully inspect the entire work done pursuant to any such proceeding and contract, and the materials therefor, during the progress of the work, to the end that the contractor shall comply fully and adequately with all the provisions of the ordinance, and of the contract under which the work is to be done, and the specifications therefor. Upon the complaint of any property owner that the work or material does not comply with those requirements, the President of the Committee shall either examine the work and material himself, or designate some member of the Committee to do so. The President of the Committee shall make a personal examination, and certify in writing as to the result thereof. This written certificate shall be filed with the papers pertaining to the Committee, and shall be open to public inspection at any time.
(Source: P.A. 86-962.)

(55 ILCS 5/5-32047) (from Ch. 34, par. 5-32047)
Sec. 5-32047. Loss of voucher, bond or interest coupon. Whenever any voucher, bond or interest coupon issued by a county in anticipation of the collection of special assessments under any of the provisions of this Division has been lost, destroyed or stolen, and proof is made to the official of the county charged with making payment on the voucher, bond or interest coupon that the loss, theft or destruction occurred while the voucher, bond or interest coupon was owned by and in possession of the claimant, such official shall issue or cause to be issued and delivered to the claimant a duplicate of such voucher, bond or interest coupon alleged to have been lost, destroyed or stolen after first endorsing on the duplicate all payments of principal and interest made on the original voucher, bond or interest coupon. However, the claimant shall prior to issuance of any such duplicate execute and deliver to the county a bond in penalty at least double the amount of the principal of such voucher, bond or interest coupon alleged to have been lost, destroyed or stolen with sufficient security to be approved by the county official, conditioned to indemnify the county against all claims by any other person on account of such voucher, bond or interest coupon and against all costs and expenses by reason thereof.
(Source: P.A. 86-962.)

(55 ILCS 5/5-32048) (from Ch. 34, par. 5-32048)
Sec. 5-32048. Vouchers. From time to time as the work progresses the contractor shall be issued vouchers in payment therefor, and if not converted to bonds, the vouchers so issued shall be called for payment in numerical order and are to be paid from installments 2 through 10, as collected. Vouchers issued for work done including engineering and the cost of making, levying and collecting the special assessment are to be paid pro rata against the first installment of the special assessment, as collected.
(Source: P.A. 86-962.)

(55 ILCS 5/5-32049) (from Ch. 34, par. 5-32049)
Sec. 5-32049. Bonds. The county, upon the written request of the holders of all of the outstanding and unpaid vouchers issued in payment of the work, shall issue and deliver to such voucher holders, in exchange for such vouchers, bonds provided for in this Section if prior to the receipt of such request the county has not issued or has not made any commitment to issue any bonds the funds from which are to be used toward paying such outstanding and unpaid vouchers in full. The bonds shall be dated as of and shall draw interest from the date of their issuance except when issued in exchange for vouchers theretofore issued in payment of the work. In such latter case the bonds shall be issued in the principal amount of the unpaid balance of the vouchers and shall bear the same date as the vouchers for which they are exchanged or the date to which interest was last paid on the vouchers, and the bonds shall draw interest from such date. The bonds shall be issued at not less than their par value. The bonds shall be executed by such county officers as may be prescribed by law. The bonds shall bear interest at a rate of not more than the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, nor less than 4% annually. The bonds shall recite specifically that they are payable solely and only from the assessment levied for the payment of the cost of the improvement, designating the improvement for which the assessment has been levied, and shall mature on or before December 31, next succeeding the January 2, on which the last installment shall mature. Interest coupons attached to the bond shall bear the official or facsimile signatures of the same officers who signed the bonds and shall be made payable at the office of the county treasurer. The bonds shall be numbered consecutively beginning with number one upwards and shall be payable in their numerical order and redeemable prior to maturity in numerical order as hereinafter provided. Each of the bonds issued pursuant to this Section shall bear a legend on the face of the bond printed in bold face type and in a paragraph by itself to the effect that the bond is one of a series of bonds which are to be paid and redeemed in numerical order and not on a pro rata basis.
With respect to instruments for the payment of money issued under this Section or its predecessor either before, on, or after the effective date of Public Act 86-4, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Division or "An Act authorizing certain counties to undertake local improvements and defining the powers and duties of such counties with respect thereto", approved August 18, 1972, that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section or its predecessor are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section or its predecessor within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Division or "An Act authorizing certain counties to undertake local improvements and defining the powers and duties of such counties with respect thereto", approved August 18, 1972, that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-962; 86-1028.)

(55 ILCS 5/5-32050) (from Ch. 34, par. 5-32050)
Sec. 5-32050. Form of bonds. The bonds authorized in the preceding Section may be in the following form:

(55 ILCS 5/5-32051) (from Ch. 34, par. 5-32051)
Sec. 5-32051. Call and payment of bonds. The county shall have the right to call and pay the bonds authorized in Section 5-32049 or any number thereof in the following manner. Whenever there are sufficient funds in the hands of the treasurer to redeem one or more of the bonds, after the payment of all interest due, and after the establishment of such reserve, if any, as the treasurer, in his discretion, may deem advisable to pay interest to become due at the next interest coupon date, the treasurer by publication as provided in this Section, shall call and pay such bond or bonds. The county treasurer shall cause notice of such call for payment to be published in a newspaper published in the county, or if no newspaper is published therein, then in a newspaper with a general circulation within the county. The notice shall specify the number or numbers of the bonds called, designating the assessment against which the bonds have been issued, and directing presentation of such bonds for payment and cancellation, and indicating that interest will cease on the bonds not less than 15 days nor more than 30 days from the date of the publication of such notice, and thereafter the bonds shall cease to bear interest. The presentation of any bond to the treasurer for payment shall waive the necessity of giving notice of its call for payment.
The treasurer upon accumulation of sufficient funds shall pay one or more bonds and shall call and pay such bonds. Any bondholder or holder of any interest coupon appertaining to any bond, after giving reasonable notice, shall be entitled to summary relief by mandamus or injunction to enforce these provisions.
When bonds are issued under Section 5-32049 all collections of the special assessment installments and all interests collected shall constitute a single fund which shall be applied first to the payment of interest due and to the establishment of such reserve, if any, as the treasurer in his discretion may deem advisable to pay interest to become due at the next interest coupon date, and then to the redemption and payment of bonds as provided herein. Where the ordinance for the improvement provides for the collection of all costs, collections made on the first installment shall be used first to pay such costs and any surplus shall be used to pay bonds and interest as provided herein. Provisions as to redemption and call of the bonds shall be inserted in each of the bonds issued in accordance with the provisions of this Section.
(Source: P.A. 86-962.)

(55 ILCS 5/5-32052) (from Ch. 34, par. 5-32052)
Sec. 5-32052. Sale of bonds. The bonds may be sold, or paid to the contractor having the contract for the improvement for which the assessment was levied, at no less than their par value and interest accrued to time of delivery, whether sold, or paid to the contractor.
(Source: P.A. 86-962.)

(55 ILCS 5/5-32053) (from Ch. 34, par. 5-32053)
Sec. 5-32053. Payment. Payment for any improvement done or performed under the provisions of this Division to be paid for out of any special assessment levied in installments as provided in this Division may be made in the bonds provided for.
The first installment of such special assessment and all other installments thereon shall be held and used to pay the bonds and interest thereon as provided in Section 5-32049.
Where the ordinance for the improvement provides for the collection of the costs, such costs shall first be paid out of their first installment, and may be included in and evidenced by vouchers issued as provided in this Division.
(Source: P.A. 86-962.)

(55 ILCS 5/5-32054) (from Ch. 34, par. 5-32054)
Sec. 5-32054. Payment of assessment with vouchers or bonds. Any property owner may pay the assessment wholly or in part, either before or after it is due and whether or not the assessment has been withdrawn from collection or the property assessed has been forfeited to the State for non-payment of that assessment with the bonds or vouchers issued under this Division on account of that assessment. Such bonds may be applied to the payment of any and all installments, but only such of those bonds may be used as are next in numerical order of redemption at the time of making such payment. In making such payments the vouchers and bonds shall be taken at their par value and interest accrued to the date of making the payment. All vouchers and bonds received in payment of such an assessment shall be cancelled by the officer receiving the vouchers or bonds, as of the date of their receipt and then deposited with the treasurer of the county issuing the vouchers or bonds.
However, when the amount of the assessment is less than that of a bond or voucher, the officer receiving the same shall issue a receipt for the balance which shall entitle the owner to the same rights, except as to negotiability, as if the receipt were the original bond or voucher in the amount of the balance. Any such endorsement on any such bond or voucher shall be made by writing or stamping across the face thereof the words "payments upon this bond (or voucher) are listed upon the back".
(Source: P.A. 86-962.)

(55 ILCS 5/5-32055) (from Ch. 34, par. 5-32055)
Sec. 5-32055. Claim or lien of persons accepting vouchers or bonds. No person accepting the vouchers or bonds as provided in this Division shall have any claim or lien upon the county in any event for the payment of his vouchers or bonds or the interest thereon, except from the collection of the assessment against which the vouchers or bonds are issued. The county, nevertheless, shall not be in any way liable to the holders of these vouchers or bonds in case of a failure to collect the assessment, but with all reasonable diligence, so far as it can legally do so, it shall cause a valid special assessment to be levied and collected to pay these bonds and vouchers, until all bonds and vouchers are fully paid. Any holder of vouchers or bonds or his assigns, shall be entitled to summary relief by way of mandamus or injunction to enforce the provisions of this Section.
(Source: P.A. 86-962.)

(55 ILCS 5/5-32056) (from Ch. 34, par. 5-32056)
Sec. 5-32056. Work progress payments; reserve. From time to time, as the work under any contract for such an improvement progresses, upon certificates by the Committee or by some officer designated by the Committee for that purpose, payment may be made either in money, vouchers or bonds as provided for in this Division, to apply upon the contract price, reserving, however, a sufficient amount upon each of the payments to properly secure, in the judgment of the Committee, the faithful performance of the contract. This reserve shall be paid over at such time and on such conditions as the Committee shall fix, after the specified work has been completed or accepted.
(Source: P.A. 86-962.)

(55 ILCS 5/5-32057) (from Ch. 34, par. 5-32057)
Sec. 5-32057. Estimate of interest deficiency. The Committee before crediting of the excess as provided for in Section 5-32043, shall estimate an amount as authorized in this Division sufficient to make up any probable deficiency of interest, in the event that from any cause, collections of interest may provide insufficient to meet the interest to be paid on the bonds until they mature as provided in this Division. This estimated amount shall be deducted out of the installments as an item of expense before crediting rebates of excess as directed in this Division, and shall be used for no other purpose than to make up such a deficiency until the bonds are fully paid, both principal and interest. Any balance remaining of this estimated amount after the principal and interest of the bonds are fully paid may be used to reimburse the county fund for any advance made from this fund on account of costs of the special assessment or other expenses of the improvement for which the special assessment is levied.
(Source: P.A. 86-962.)

(55 ILCS 5/5-32058) (from Ch. 34, par. 5-32058)
Sec. 5-32058. Surplus after final settlement; rebate. If, after the final settlement with the contractor for any improvement and after full payment of all vouchers or bonds issued on account of that improvement, there is any surplus remaining in the special assessment above the specified payments and above the amount necessary for the payment of interest on these vouchers or bonds, the proper authorities of the county shall declare at once a rebate upon each lot, block, tract or parcel of land assessed, of its pro rata proportion of that surplus. Such rebate shall be paid to the owner of record of each such lot, block, tract or parcel at the time of the declaration of such rebate. The Committee shall keep and exhibit publicly in its office, an index of all warrants upon which rebates are due and payable and upon proper proof, the warrants shall be repaid to the persons entitled thereto.
(Source: P.A. 86-962.)

(55 ILCS 5/5-32059) (from Ch. 34, par. 5-32059)
Sec. 5-32059. Costs and expenses. The costs and expenses of maintaining the Committee for paying salaries of the members of the Committee and the expense of making, levying and collecting the special assessment, and also the entire cost and expense attending the making and return of the assessment roll, the legal notices and court costs and the costs of printing of the bonds shall be provided for in the ordinance for the prescribed assessment by adding to the total assessment a certain sum not to exceed 6% of the amount of this assessment, which shall be applied by the Committee toward the payment of the specified and other costs of making, levying and collecting this assessment. In addition the ordinance may provide as an additional cost to be included into the total assessment a sum not to exceed 10% of the estimated cost of the work, which shall be applied to making up any probable deficiency of interest in bonds or vouchers to be issued.
The limitation in the preceding paragraph shall not be applied to the costs of the engineering and inspection connected with any local improvement, but these costs may be included in the cost of the improvement to be defrayed by special assessment. Payment of the costs of engineering and inspection and the cost of making, levying and collecting the special assessment shall be made by the issuance of vouchers collectible against the first installment of the special assessment.
(Source: P.A. 86-962.)

(55 ILCS 5/5-32060) (from Ch. 34, par. 5-32060)
Sec. 5-32060. Appeals. Appeals from final judgments or orders of any court made in the proceedings provided for by this Division, may be taken to the Supreme Court of this State in the manner provided in other civil cases, by any of the owners or parties assessed therein. However, no appeal may be taken after 30 days from the entry of the final judgment or order. Such appeal may be prosecuted jointly and upon a joint bond or severally and upon several bonds as may be specified in the order fixing the amount and terms of such bonds.
(Source: P.A. 86-962.)

(55 ILCS 5/5-32061) (from Ch. 34, par. 5-32061)
Sec. 5-32061. Leave for appeal after expiration of 30 day period. After the expiration of the 30 day period allowed for filing a notice of appeal under this Division, an appeal from any such judgment may be filed in the manner provided in other civil cases upon leave granted by the Supreme Court on petition or application of owners or parties interested in the property affected thereby, as shown by the record, at any time after the disposition of the last remaining objections to the confirmation, if any, prior to the first day of June, following the entry of the judgment.
However, if the warrant for collection as to any parcel is not certified for collection so that an application for judgment of sale may be made in the year following the entry of the judgment, leave to appeal as to that parcel, on application may be granted by the Supreme Court within the period of one year after the entry of the judgment.
In every case there shall be filed with the Clerk of the Supreme Court, with the application for leave to appeal, an affidavit by the appellant or his agent setting forth the time when the warrant for collection as to the property, was so certified, and further setting forth that the person to whom the notice of the filing of the assessment roll as to the property, as shown by the record, did not receive the notice or otherwise learn of the pendency of the proceedings for the confirmation of the assessment until less than 10 days before the entry of default against his property in the court below. In all such cases the notice of appeal shall contain a statement that it is filed pursuant to leave granted by the Supreme Court under authority of this Division and the notice of appeal shall be filed and served on or before the dates hereinabove fixed.
(Source: P.A. 86-962.)

(55 ILCS 5/5-32062)
Sec. 5-32062. In addition to any power to convey real or personal property granted under this Division or any other existing statutory authority, a county may lease, sell, or otherwise dispose of any local improvement made under this Division to any public utility whose rates are subject to regulation under the Public Utilities Act and that will incorporate the local improvement into its existing plant and operations. The lease, sale, or other disposition shall be in accordance with a resolution adopted by the Committee setting forth the terms thereof including the consideration to be received by the county. The consideration may be the public utility's actual costs and expenses (including, but not limited to, engineering and inspection costs) incurred in incorporating the local improvement into the public utility's existing plant and operations provided that the lease, sale, or other disposition is made without fraud or collusion. The lease, sale, or other disposition shall not affect the levy of any special assessment, contract for work or public improvements, vouchers, or bonds undertaken or issued under this Division.
(Source: P.A. 88-562, eff. 8-5-94.)

(55 ILCS 5/Div. 5-33 heading)

(55 ILCS 5/5-33001) (from Ch. 34, par. 5-33001)
Sec. 5-33001. Superhighway bonds. Any county in this State having a population of 500,000 or more inhabitants, by one or more resolutions of its county board adopted from time to time, may incur indebtedness and issue bonds for the purpose of constructing superhighways, which bonds are hereinafter referred to as superhighway bonds, in an amount or amounts not exceeding in the aggregate seventy million dollars without submitting the question to the voters of such county for approval. The superhighway bonds may be made registerable as to principal and may bear interest at a rate not to exceed four per centum annually, payable at such time and place as may be provided in the bond resolution or resolutions. The superhighway bonds shall remain valid even though one or more of the officers executing the bond ceases to hold his or their offices before the bonds are delivered.
The bonds shall be sold to the highest and best bidder for not less than their par value, upon sealed bids. The County Board shall, from time to time, as bonds are to be sold, advertise in a daily newspaper of general circulation in such county for proposals to purchase the bonds. Each of such advertisements for proposals shall be published at least 10 days prior to the date of the opening of the bids. The County Board may reserve the right to reject any and all bids.
(Source: P.A. 86-962.)

(55 ILCS 5/5-33002) (from Ch. 34, par. 5-33002)
Sec. 5-33002. Resolution authorizing bonds and tax levy. The resolution or resolutions authorizing the superhighway bonds shall prescribe all the details thereof and shall provide for the levy of a direct annual tax upon all the taxable property within the county to pay the principal thereof and interest thereon as it matures. This tax shall be in addition to and exclusive of the maximum of all other taxes authorized to be levied by the county. Tax limitations applicable to the county provided by this Code and by other statutes of this State shall not apply to taxes levied for payment of superhighway bonds. However, taxes provided to be levied for payment of superhighway bonds shall not be in excess of the constitutional limitation of seventy-five cents per $100 valuation unless that excess is authorized by a vote by the people of the county. Such resolution or resolutions shall also provide that when received, each of said county's allotments of moneys from the Motor Fuel Tax Fund of this State shall, except as hereinafter provided, be paid into the superhighway bond and interest sinking fund account or accounts required to be created by Section 5-33005, which provision shall be deemed additional security for payment of the superhighway bonds and interest thereon and shall be irrepealable by the county board so long as any superhighway bonds and interest thereon are unpaid. If more than one bond resolution is adopted under the authority of this Division, each such allotment of moneys from the Motor Fuel Tax Fund shall be apportioned among the sinking fund accounts for such bond issues in proportion to the principal amount of each issue. If and when the moneys received from the Motor Fuel Tax Fund by such county during any calendar year and deposited in the superhighway bond and interest sinking fund account or accounts equal the amount of taxes levied and next to be extended for principal of and interest on all superhighway bonds issued under authority of this Division, the balance of the moneys received from the Motor Fuel Tax Fund during that calendar year may be used by such county for such other purposes as permitted by law. A certified copy of the bond resolution or resolutions adopted under authority of this Division shall be filed with the county clerk of the county and shall constitute authority for the extension and collection of superhighway bond and interest taxes as required by the constitution. A certified copy of the bond resolution or resolutions shall also be filed with the Director of the Department of Central Management Services of this State.
(Source: P.A. 86-962.)

(55 ILCS 5/5-33003) (from Ch. 34, par. 5-33003)
Sec. 5-33003. Form and denomination of bonds; maturity. The superhighway bonds shall be of such form and denomination, payable at such place, bear such date, and be executed by such officials as may be provided by the County Board in the bond resolution or resolutions. They shall mature within not to exceed 20 years from their date, and may be made callable on any interest payment date at par and accrued interest after notice has been given at the time and in the manner provided in the bond resolution or resolutions. If there is no default in payment of principal or of interest on the superhighway bonds, and after setting aside a sum of money equal to the amount of interest that will accrue on the superhighway bonds, and a sum of money equal to the amount of principal that will become due thereon within the next six months period, the Treasurer and Comptroller, if there is a Comptroller, of the county shall use the moneys available from the proceeds of the taxes levied for the payment of superhighway bonds and the moneys available from the Motor Fuel Tax Fund applicable to such bonds in calling them for payment, if, by their terms, they are subject to redemption. Superhighway bonds called for payment and paid shall be marked paid and cancelled.
(Source: P.A. 86-962.)

(55 ILCS 5/5-33004) (from Ch. 34, par. 5-33004)
Sec. 5-33004. Reduction of taxes on payment of bonds called. Whenever any superhighway bonds are called for payment and paid as provided in Section 5-33005, the taxes thereafter to be extended for payment of the principal of and interest on the remainder of the issue shall be reduced in an amount equal to the principal of and interest that would have thereafter accrued upon the superhighway bonds so called for payment and paid. A resolution or resolutions shall be adopted by the County Board finding these facts and a certified copy or copies thereof shall be filed with the County Clerk and with the Director of the Department of Central Management Services of this State. The County Clerk shall thereupon reduce and extend such tax levies in accordance with said resolution or resolutions. To the extent that moneys from the Motor Fuel Tax Fund have actually been paid into the superhighway bond and interest sinking fund account or accounts required to be created by Section 5-33005, the taxes next to be extended for principal of and interest on said bonds shall be abated, or reduced, as the case may be. Prior to the extension of each year's taxes the County Board of such county shall adopt a resolution or resolutions finding such facts and shall file a certified copy or copies thereof with the county clerk. Thereupon the county clerk shall abate or reduce, as the case may be, and extend such tax levies in accordance therewith.
(Source: P.A. 86-962.)

(55 ILCS 5/5-33005) (from Ch. 34, par. 5-33005)
Sec. 5-33005. Deposit of proceeds. Moneys received from the proceeds of taxes levied for the payment of principal of and interest on superhighway bonds, and moneys received from the Motor Fuel Tax Fund applicable to such shall be deposited in a special account hereby required to be created and which shall be designated as the "Superhighway Bond and Interest Sinking Fund Account of the County of ....." If more than one resolution authorizing superhighway bonds is adopted, a separate sinking fund account shall be created for the superhighway bonds issued pursuant to such resolution. The moneys in each such sinking fund account shall be faithfully applied to the payment of superhighway bonds and interest thereon as provided in this Division. If the moneys in such sinking fund account or accounts is not immediately necessary for the payment of superhighway bonds and interest thereon, then, under the direction of the County Board of the county, the moneys may be invested by the treasurer and the comptroller, if there is a comptroller of the county, in bonds or other interest bearing obligations of the United States or in bonds of the State of Illinois. The maturity date of the securities in which these moneys are invested shall be prior to the due date of the particular issue of superhighway bonds of the investing county. The County Board may cause these securities to be sold whenever necessary to obtain cash to meet bond and interest payments.
(Source: P.A. 86-962.)

(55 ILCS 5/5-33006) (from Ch. 34, par. 5-33006)
Sec. 5-33006. Joint construction by county and city. The proceeds of the superhighway bonds authorized under this Division may also be used to pay a portion of the cost of superhighways constructed jointly by such county and by any city located in the County and by the State of Illinois, or jointly by such county and by the State of Illinois, or both.
(Source: P.A. 86-962.)

(55 ILCS 5/5-33007) (from Ch. 34, par. 5-33007)
Sec. 5-33007. Definition. As used in this Division, the term "superhighways" means streets, avenues, roads and drives constituting limited access roadways, with all auxiliary streets, avenues, roads, drives, bridges, viaducts, underpasses, and approaches for ingress and egress to and from the main thoroughfares of such streets, avenues, roads, and drives, and other necessary or appropriate appurtenances thereto, to facilitate the movement of through traffic, to be constructed in accordance with the resolutions of the County Board heretofore or hereafter approved by the Department of Public Works and Buildings or the Department of Transportation of the State of Illinois.
(Source: P.A. 86-962.)

(55 ILCS 5/5-33008) (from Ch. 34, par. 5-33008)
Sec. 5-33008. Additional powers conferred. This Division shall be construed as conferring powers in addition to but not as limiting powers granted under other laws.
(Source: P.A. 86-962.)

(55 ILCS 5/5-33009) (from Ch. 34, par. 5-33009)
Sec. 5-33009. Any unexpended funds remaining after the retirement of bonds sold pursuant to this Division 5-33 may be used by the county for any highway construction, reconstruction or maintenance purposes.
(Source: P.A. 87-145.)

(55 ILCS 5/Div. 5-34 heading)

(55 ILCS 5/5-34001) (from Ch. 34, par. 5-34001)
Sec. 5-34001. Legislative determination. It is hereby declared as a matter of legislative determination that there is excessive congestion on existing highways in large metropolitan areas in counties having a population of more than 500,000 inhabitants, due to constant movement of large masses of passenger and freight traffic to and from and within said metropolitan areas; that existing highway facilities are inadequate to fulfill the requirements and necessities of said traffic in said counties over 500,000 population; that there is need in said counties of a special system of Expressway highways of limited access, bridges, viaducts and other traffic facilities, through and around cities, villages and incorporated towns, known as and hereinafter called Expressways, designed to meet the requirements of present and constantly increasing traffic and to join in with plans of the Federal Government to establish a system of transcontinental roads designed to meet the requirements of the national defense and the needs of a growing peace time traffic of longer range; that the conditions herein described are peculiar to counties having a population of over 500,000 inhabitants, that existing governmental subdivisions and agencies do not have financial means to provide such special systems of Expressway highways of limited access, bridges, viaducts and other traffic facilities; that, therefore, in order to promote and protect the health, safety and welfare of the public in the rapid and safe movement of mass highway passenger and freight traffic by means of special systems of limited access, Expressway highways with no left turns or cross traffic, special bridges, viaducts and other traffic facilities and to expedite the completion of the construction thereof it is necessary to provide funds to pay the costs of constructing such a project or projects including the costs and expenses incurred in the acquisition of and payment for real and personal property involved in the construction of said limited access, Expressway highways, bridges and viaducts and other highway facilities appurtenant thereto.
(Source: P.A. 86-962.)

(55 ILCS 5/5-34002) (from Ch. 34, par. 5-34002)
Sec. 5-34002. Bonds. Any county in this State having a population of 500,000 or more inhabitants, by one or more resolutions of its Board of Commissioners adopted from time to time, may incur indebtedness and issue bonds for the purpose of constructing Expressways, which bonds are hereinafter referred to as Expressway bonds, in an amount or amounts not exceeding in the aggregate two hundred and forty-five million dollars without submitting the question to the voters of such county for approval. The Expressway bonds may be made registerable as to principal and may bear interest at a rate not to exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, payable at such time and place as may be provided in the bond resolution or resolutions. The Expressway bonds shall remain valid even though one or more of the officers executing the bonds ceases to hold his or their offices before the bonds are delivered.
The bonds shall be sold to the highest and best bidder for not less than their par value, upon sealed bids. The Board of Commissioners shall, from time to time, as bonds are to be sold, advertise in a daily newspaper of general circulation in such county for proposals to purchase the bonds. Each of such advertisements for proposals shall be published at least 10 days prior to the date of the opening of the bids. The Board of Commissioners may reserve the right to reject any and all bids.
With respect to instruments for the payment of money issued under this Section or its predecessor either before, on, or after the effective date of Public Act 86-4, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act or "An Act to revise the law in relation to counties", approved March 31, 1874, that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section or its predecessor are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section or its predecessor within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act or "An Act to revise the law in relation to counties", approved March 31, 1874, that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-962; 86-1028.)

(55 ILCS 5/5-34003) (from Ch. 34, par. 5-34003)
Sec. 5-34003. Resolution authorizing bonds and tax levy. The resolution or resolutions authorizing the Expressway bonds shall prescribe all the details thereof and shall provide for the levy of a direct annual tax upon all the taxable property within the county to pay the principal thereof and interest thereon as it matures. This tax shall be in addition to and exclusive of the maximum of all other taxes authorized to be levied by the county. Tax limitations applicable to the county provided by this Code and by other statutes of this State shall not apply to taxes levied for payment of Expressway bonds. However, taxes provided to be levied for payment of Expressway bonds shall not be in excess of the constitutional limitation of seventy-five cents per $100 valuation unless that excess is authorized by a vote by the people of the county. Such resolution or resolutions shall also provide that when the General Assembly shall have appropriated and allotted to such County or Counties a sum sufficient to retire the principal of and interest on bonded indebtedness due annually arising from the issuance of said Expressway bonds, issued for the purpose of constructing Expressways, in Counties having a population of more than 500,000 inhabitants, from general highway funds and/or funds made available by Acts of Congress, in accordance with the provisions of the Federal Aid Road Act of 1916, as amended and supplemented, and allotted to the several Counties in accordance with the laws appertaining thereto, such funds shall be paid into the Expressway bond and interest sinking fund account or accounts, required to be created by Section 5-34006, which provisions shall be deemed additional security for payment of the Expressway bonds and interest thereon and shall be irrepealable by the Board of Commissioners so long as any Expressway bonds and interest thereon are unpaid. If more than one bond resolution is adopted under the authority of this Division, each such allotment of moneys from the State of Illinois shall be apportioned among the sinking fund accounts for such bond issues in proportion to the principal amount of each issue. If, and when, the moneys received, or to be received, from the State of Illinois by such County during any calendar year and deposited in the Expressway bond and interest sinking fund account or accounts, equal the amount of taxes levied and next to be extended for payment of principal of and interest on all Expressway bonds issued under authority of this Division, the balance of the moneys received from the State of Illinois during that calendar year shall be deposited in a special account hereby required to be created and which shall be designated as the Expressway bond and interest sinking fund account. A certified copy of the bond resolution or resolutions adopted under authority of this Division shall be filed with the County Clerk of the county and shall constitute authority for the extension and collection of Expressway bond and interest taxes as required by the constitution. A certified copy of the bond resolution or resolutions shall also be filed with the Directors of the Department of Central Management Services and the Department of Transportation of this State.
(Source: P.A. 86-962.)

(55 ILCS 5/5-34004) (from Ch. 34, par. 5-34004)
Sec. 5-34004. Form and denomination of bonds. The Expressway bonds shall be of such form and denomination, payable at such place, bear such date, and be executed by such officials as may be provided by the Board of Commissioners in the bond resolution or resolutions. They shall mature within not to exceed 20 years from their date, and may be made callable on any interest payment date at par and accrued interest after notice has been given at the time and in the manner provided in the bond resolution or resolutions. If there is no default in payment of principal or of interest on the Expressway bonds, and after setting aside a sum of money equal to the amount of interest that will accrue on the Expressway bonds, and a sum of money equal to the amount of principal that will become due thereon within the next six months period, the Treasurer and Comptroller, if there is a Comptroller, of the county shall use the moneys available from the proceeds of the taxes levied for the payment of Expressway bonds and the moneys available from the State of Illinois applicable to such bonds in calling them for payment, if, by their terms, they are subject to redemption. Expressway bonds called for payment and paid shall be marked paid and cancelled.
(Source: P.A. 86-962.)

(55 ILCS 5/5-34005) (from Ch. 34, par. 5-34005)
Sec. 5-34005. Reduction of taxes on payment of bonds called. Whenever any Expressway bonds are called for payment and paid as provided in Section 5-34004, the taxes thereafter to be extended for payment of the principal of and interest on the remainder of the issue shall be reduced in an amount equal to the principal of and interest that would have thereafter accrued upon the Expressway bonds so called for payment and paid. A resolution or resolutions shall be adopted by the Board of Commissioners finding these facts and a certified copy or copies thereof shall be filed with the County Clerk and with the Directors of the Department of Central Management Services and the Department of Transportation. The County Clerk shall thereupon reduce and extend such tax levies in accordance with said resolution or resolutions. To the extent that moneys from the State of Illinois have actually been paid into the Expressway bond and interest sinking fund account or accounts required to be created by Section 5-34006, the taxes next to be extended for payment of principal of and interest on said bonds shall be abated, or reduced, as the case may be. Prior to the extension of each year's taxes, the Board of Commissioners of such county shall adopt a resolution or resolutions finding such facts and shall file a certified copy or copies thereof with the County Clerk. Thereupon the County Clerk shall abate or reduce, as the case may be, and extend such tax levies in accordance therewith.
(Source: P.A. 86-962.)

(55 ILCS 5/5-34006) (from Ch. 34, par. 5-34006)
Sec. 5-34006. Deposit of proceeds. Moneys received from the proceeds of taxes levied for the payment of principal of and interest on Expressway bonds and moneys received from the State of Illinois applicable to such payment of principal of and interest on Expressway bonds shall be deposited in a special account hereby required to be created and which shall be designated as the "Expressway Bond and Interest Sinking Fund Account of the County of ....". If more than one resolution authorizing Expressway bonds is adopted, a separate sinking fund account shall be created for the Expressway bonds issued pursuant to each such resolution. The moneys in each such sinking fund account shall be faithfully applied to the payment of Expressway bonds and interest thereon as provided in this Division. If the moneys in such sinking fund account or accounts is not immediately necessary for the payment of Expressway bonds and interest thereon, then, under the direction of the Board of Commissioners of the County, the moneys may be invested by the Treasurer and the Comptroller, if there is a Comptroller of the County, in the bonds or other interest-bearing obligations of the United States or in bonds of the State of Illinois. The maturity date of the securities in which these moneys are invested shall be prior to the due date of the particular issue of Expressway bonds of the investing county. The Board of Commissioners may cause these securities to be sold whenever necessary to obtain cash to meet bond and interest payments.
(Source: P.A. 86-962.)

(55 ILCS 5/5-34007) (from Ch. 34, par. 5-34007)
Sec. 5-34007. Joint construction by county and city. The proceeds of the Expressway bonds authorized under this Division may also be used to pay a portion of the cost of Expressways constructed jointly by such county and by any city, village or incorporated town located in the County and by the State of Illinois, or jointly by such county and by the State of Illinois, or both.
(Source: P.A. 86-962.)

(55 ILCS 5/5-34008) (from Ch. 34, par. 5-34008)
Sec. 5-34008. Definition. As used in this Division, the term "Expressways" means streets, avenues, roads and drives constituting limited access roadways, with all auxiliary streets, avenues, roads, drives, bridges, viaducts, underpasses, and approaches for ingress and egress to and from the main thoroughfares of such streets, avenues, roads and drives, and other necessary or appropriate appurtenances thereto, to facilitate the movement of through traffic, to be constructed in accordance with the resolutions of the Board of Commissioners heretofore or hereafter approved by the Department of Public Works and Buildings or the Department of Transportation of the State of Illinois and in accordance with the provisions of Section 15d of "An Act to revise the law in relation to roads and bridges", approved June 27, 1913, as amended or Section 5-403 of the "Illinois Highway Code" as the same may from time to time be amended.
(Source: P.A. 86-962.)

(55 ILCS 5/5-34009) (from Ch. 34, par. 5-34009)
Sec. 5-34009. Additional powers conferred. This Division shall be construed as conferring powers in addition to, but not as limiting powers granted under other laws.
(Source: P.A. 86-962.)

(55 ILCS 5/5-34010) (from Ch. 34, par. 5-34010)
Sec. 5-34010. Any unexpended funds remaining after the retirement of bonds sold pursuant to this Division 5-34 may be used by the county for any highway construction, reconstruction or maintenance purposes.
(Source: P.A. 87-145.)

(55 ILCS 5/Div. 5-35 heading)

(55 ILCS 5/5-35001) (from Ch. 34, par. 5-35001)
Sec. 5-35001. Committees on finance and public service. The board of Commissioners of the County of Cook shall establish and provide for the appointment of a committee on finance and may establish and provide for the appointment of a committee on public service. The Board of Commissioners may provide for a superintendent of public service, who shall hold his office for one year and until his successor is appointed. He may be suspended or removed by the president. He shall give a sufficient bond for the performance of his duties and be subject to the oversight and supervision of the committee on the public service. He shall perform such duties relative to the public service which may be assigned to him by the board of commissioners, who shall make and maintain regulations for the conduct and government of the department of public service not inconsistent with this Code.
(Source: P.A. 86-962.)

(55 ILCS 5/Div. 5-36 heading)

(55 ILCS 5/5-36001) (from Ch. 34, par. 5-36001)
Sec. 5-36001. Contracts for supplies, material and work. All contracts for supplies, material and work for the County of Cook shall be let as herein provided. All contracts for supplies, material or work for Cook County shall be approved by the board of commissioners and signed by the president of the board, the county purchasing agent and the comptroller. Supplies shall be issued only on the requisition of the responsible officers of the county institutions now or hereafter established by law, approved by the county purchasing agent.
(Source: P.A. 86-962.)

(55 ILCS 5/5-36002) (from Ch. 34, par. 5-36002)
Sec. 5-36002. County purchasing agent. There shall be a county purchasing agent for the County of Cook who shall be appointed by the president by and with the consent of the Board of Commissioners. He shall hold office for one year and until his successor is appointed. No person shall be appointed county purchasing agent unless he has had at least three years experience in an executive capacity in the purchasing office of a private or public corporation whose purchases are reasonably comparable in size to those of the County of Cook. His salary shall be fixed by the Board of Commissioners. He shall give a bond for the due performance of his duties in an amount to be prescribed by the Board of Commissioners. The county purchasing agent shall have power to appoint, in accordance with civil service regulations, the necessary employees of his office and to prescribe their duties. The number and salaries of such employees shall be fixed by the Board of Commissioners.
(Source: P.A. 86-962.)

(55 ILCS 5/5-36003) (from Ch. 34, par. 5-36003)
Sec. 5-36003. Powers and duties of purchasing agent. The county purchasing agent shall, subject to the control and supervision of the board of commissioners, (a) purchase or contract for all supplies, materials and equipment, and contractual services required by any Office, department, institution or agency of the county government subject to the provisions, restrictions and limitations of this Division; (b) enforce standard specifications established in accordance with this Division which shall apply to all supplies, materials and equipment purchased for the use of any Office, department, institution or agency of the county government; (c) have charge of all central storerooms now operated by or hereafter established by any Office, department, institution or agency of the county government; (d) transfer to or between the various Offices, departments, institutions or agencies of the county government and trade in and sell supplies, materials and equipment which are surplus, obsolete or unusable; (e) have charge of such other purchasing activities as the Board of Commissioners may assign to him from time to time; (f) distribute or cause to be distributed to the various Offices, departments, institutions or agencies of the county government all supplies, materials and equipment purchased by him. Except as otherwise expressly provided by law, no supplies, materials or equipment or contractual services shall be purchased or contracted for by any Office, department, institution or agency of the county, or by any officer or employee thereof, but all such supplies, materials, equipment or contractual services shall be purchased or contracted for by such county purchasing agent in accordance with this Division.
(Source: P.A. 86-962.)

(55 ILCS 5/5-36004) (from Ch. 34, par. 5-36004)
Sec. 5-36004. Definitions. The term "supplies, materials and equipment" as used in this Division shall include any and all articles or things which shall be furnished to or used by any Office, department, institution or agency of the county government, including supplies necessary for dieting prisoners confined in the jail of said county. "Contractual services" shall include all purchases, leases, and contracts for impersonal services, necessary for the operation of any Office, department, institution or agency of the county government which are not encompassed in the above definition of "supplies, material and equipment".
(Source: P.A. 86-962.)

(55 ILCS 5/5-36005) (from Ch. 34, par. 5-36005)
Sec. 5-36005. Rules and regulations. The county purchasing agent, subject to the approval of the Board of Commissioners, shall adopt, promulgate, and from time to time amend the rules and regulations for the proper conduct of his office.
(Source: P.A. 86-962.)

(55 ILCS 5/5-36006) (from Ch. 34, par. 5-36006)
Sec. 5-36006. Competitive bids; government surplus materials. The purchases of and contracts for supplies, materials, equipment and contractual services and all sales of personal property which has become obsolete or unusable shall be based on competitive bids. If the amount involved is estimated to exceed $10,000, sealed bids shall be solicited by public notice inserted at least once in a newspaper of countywide circulation and at least five calendar days before the final date of submitting bids. Such notices shall include a general description of the commodities or contractual services to be purchased or personal property to be sold and shall state where all blanks and specifications may be obtained and the time and place for the opening of bids. The county purchasing agent may also solicit sealed bids by sending requests by mail to prospective suppliers and by posting notices on a public bulletin board in his office. If supplies, materials, equipment, and contractual services can be obtained through, or are manufactured or produced by, persons confined in institutions and facilities of the Illinois Department of Corrections, the county purchasing agent is expressly required to solicit sealed bids from the Illinois Department of Corrections for such supplies, materials, equipment, and contractual services by sending requests for bids by mail to the Illinois Department of Corrections. All purchases or sales of $10,000 or less may be made in the open market without publication in a newspaper as above provided, but whenever practical shall be based on at least three competitive bids. All sales of obsolete or unusable material shall be made to the highest responsible bidder. Wherever the Board of Standardization hereinafter provided for shall have prescribed standard specifications, bids on purchases of supplies, materials and equipment shall be based on such standard specifications. All purchases, orders or contracts shall be awarded to the lowest responsible bidder, taking into consideration the qualities of the articles supplied, their conformity with the specifications, their suitability to the requirements of the county and the delivery terms. All bids may be rejected and new bids solicited if the public interest may be served thereby. In all cases where the amount of the expenditure, or sales price of obsolete and unusable equipment, exceeds $10,000, the Board of Commissioners shall not approve any purchase or order or contract or sale except on the recommendation of the county purchasing agent unless the recommendation of the county purchasing agent and the reasons for not accepting his recommendation are spread at large on the published records of the Board of Commissioners. Each bid, with the name of the bidder, shall be entered on a record, which record with the successful bid indicated thereon shall, after the award of the purchase or order or contract, be open to public inspection. A copy of all contracts shall be filed with the County Comptroller and with the county purchasing agent.
Contracts which by their nature are not adapted to award by competitive bidding, such as contracts for the services of individuals possessing a high degree of professional skill where the ability or fitness of the individual plays an important part, contracts for printing of Finance Committee pamphlets, Comptroller's estimates, and departmental reports, contracts for the printing or engraving of bonds, tax warrants and other evidences of indebtedness, contracts for utility services such as water, light, heat, telephone or telegraph, and contracts for the purchase of magazines, books, periodicals and similar articles of an educational or instructional nature, and the binding of such magazines, books, periodicals, pamphlets, reports and similar articles shall not be subject to the competitive bidding requirements of this Section. The purchasing agent is expressly authorized to procure from any federal, state or local governmental unit or agency thereof such surplus materials, supplies, commodities or equipment as may be made available through the operation of any legislation heretofore or hereafter enacted without conforming to the competitive bidding requirements of this Section. Regular employment contracts in the county service, whether with respect to the classified service or otherwise, shall not be subject to the provisions of this Section nor shall this Section be applicable to the granting or issuance pursuant to powers conferred by laws, ordinances or resolutions, of franchises, licenses, permits or other authorizations by the county board, or by departments, offices, institutions, boards, commissions, agencies or other instrumentalities of the county, nor to contracts or transactions, other than the sale or lease of personal property, pursuant to which the county is the recipient of money.
The provisions of this Section are subject to any contrary provision contained in "An Act concerning the use of Illinois mined coal in certain plants and institutions", filed July 13, 1937, as heretofore or hereafter amended.
(Source: P.A. 89-89, eff. 6-30-95.)

(55 ILCS 5/5-36007) (from Ch. 34, par. 5-36007)
Sec. 5-36007. Purchases in open market. The county purchasing agent under such terms and conditions as the Board of Commissioners may prescribe, may authorize in writing any Office, department, institution or agency of the county government to purchase in the open market without filing a requisition or estimate, any supplies, material or equipment for immediate delivery to meet actual emergencies. A full written account of the circumstances necessitating any such emergency purchase, together with a requisition upon which the emergency purchase was secured shall be submitted at once to the county purchasing agent by the head of the Office, department, institution or agency of the county government concerned. The records of such transactions shall be open to public inspection.
(Source: P.A. 86-962.)

(55 ILCS 5/5-36008) (from Ch. 34, par. 5-36008)
Sec. 5-36008. Contracts in violation of regulations. If any Office, department, institution or agency of the county government or officer or employee thereof shall purchase or contract for any supplies, materials, equipment or contractual services contrary to the provisions of this Division, or contrary to the rules and regulations made thereunder, such order or contract shall be void and of no effect, and if county funds shall have been paid out upon such order or contract, the amount thereof may be recovered in the name of the county in an appropriate action instituted therefor.
(Source: P.A. 86-962.)

(55 ILCS 5/5-36009) (from Ch. 34, par. 5-36009)
Sec. 5-36009. Interests of officers and employees. Neither the county purchasing agent nor any member of the Board of Standardization created by this Division shall be financially interested, either directly or indirectly, in any contract for or purchase of any supplies, materials, equipment or contractual services furnished to or used by any office, department, institution or agency of the county government. The county purchasing agent or any member of his staff, or any member of the Board of Standardization who shall accept or receive directly or indirectly from any person, firm or corporation to which any contract or purchase order may be awarded, any rebate, gift, money, or anything of value whatsoever, be guilty of a business offense and shall be fined not to exceed $10,000 and shall forfeit his right to his office, trust or employment and shall be removed therefrom.
(Source: P.A. 86-962.)

(55 ILCS 5/5-36010) (from Ch. 34, par. 5-36010)
Sec. 5-36010. Board of Standardization. There shall be a Board of Standardization for the County of Cook composed of the County purchasing agent who shall be chairman, the Superintendent of the County Hospital, or some person designated by him, the superintendent of the Oak Forest Hospital, or some person designated by him, the Superintendent of Highways, or some person designated by him, the Sheriff, or some person designated by him, and the President of the County Board, or some person designated by him. The members of the Board of Standardization shall receive no compensation for their services as such members. It shall be the duty of the Board of Standardization to classify the requirements of the county government as to supplies, materials and equipment; to adopt as standards the smallest number of the various qualities, sizes and varieties of such supplies, materials and equipment consistent with the efficient operation of the county government, and to prepare, adopt and promulgate written specifications describing such standards. In the preparation and revision of any such standard specifications, the Board of Standardization shall seek the advice, assistance and cooperation of the county Offices, departments, institutions and agencies concerned to ascertain their requirements. All specifications must be definite and certain, and, in so far as possible, permit of competitive bids. After its adoption, each standard specification shall, until revised or rescinded, apply alike in terms and effect to every future purchase and contract for the purchase of every commodity.
(Source: P.A. 86-962.)

(55 ILCS 5/5-36011) (from Ch. 34, par. 5-36011)
Sec. 5-36011. Annual report by county purchasing agent. The county purchasing agent shall, at such time as prescribed by the Board of Commissioners, submit to the Board an annual report of the activities of his office.
(Source: P.A. 86-962.)

(55 ILCS 5/Div. 5-37 heading)

(55 ILCS 5/5-37001) (from Ch. 34, par. 5-37001)
Sec. 5-37001. Applicability; subtitle. This Division shall apply only in counties containing 1,000,000 or more inhabitants, and shall be subtitled the "County Hospitals Law".
(Source: P.A. 86-962.)

(55 ILCS 5/5-37002) (from Ch. 34, par. 5-37002)
Sec. 5-37002. Legislative declaration. The General Assembly recognizes that adequate health care is a fundamental right of the people of the State of Illinois; that there should be no distinction in the availability of quality health care based upon one's inability to pay; that the alarming acceleration of health care costs often results in calamitous financial burdens for the unfortunate families which suffer major illnesses or injuries; and that there exists an urgent need for substantial improvement in the State's ability to provide health care services to the indigent in a proficient and compassionate manner. Therefore, it is the intent of the General Assembly to establish efficient and economical systems of public health care delivery in densely populated counties throughout the State.
(Source: P.A. 86-962.)

(55 ILCS 5/5-37003) (from Ch. 34, par. 5-37003)
Sec. 5-37003. Duties and powers of board of commissioners. The Board of Commissioners shall have and exercise all rights, powers and duties heretofore exercised by the Commission. All books, records, papers, documents, property, real and personal, unexpended appropriations and pending business in any way pertaining to the rights, powers and duties of the Commission shall be transferred and delivered to the Board of Commissioners. All rights, duties and obligations of the Commission shall become the rights, duties and obligations of the Board of Commissioners.
(Source: P.A. 86-962.)

(55 ILCS 5/5-37004) (from Ch. 34, par. 5-37004)
Sec. 5-37004. Contracts for operation of hospitals, programs and services. The Board of Commissioners may contract with one or more responsible corporations, hospitals, health care facilities or units of local government or with the governing authorities of any institution of higher education, and specifically may enter into joint ventures and reciprocal agreements with the University of Illinois Hospital, for the operation of any hospital, health or allied medical research programs and for the provision of any medical, surgical, or nursing, health, research or laboratory services which the county has been or may be required or authorized by law to provide, and the Board may contract for any other service for the convenience of its operations as it may deem advisable.
(Source: P.A. 86-962.)

(55 ILCS 5/5-37005) (from Ch. 34, par. 5-37005)
Sec. 5-37005. Budget; appropriations. The Board of Commissioners of such county shall prepare a consolidated budget covering all anticipated income, expenses, and capital outlays of any such hospital, hospital facility and the hospital, medical, nursing, health and allied medical programs related thereto, of any comprehensive health plans and services provided in accordance with such plans, and of any agreement or contracts with public or private nonprofit hospitals or health care facilities. The Board of Commissioners shall appropriate, in accordance with Division 6-24, a sufficient sum of money as the Board deems necessary to meet the expenses and to carry out the provisions of this Division.
(Source: P.A. 86-962.)

(55 ILCS 5/5-37006) (from Ch. 34, par. 5-37006)
Sec. 5-37006. Reimbursement for cost of services. In relation to inpatient hospital services provided at any health care facility maintained by the Commission to any person under the legal custody of the Sheriff of Cook County pending trial the Commission may obtain reimbursement from the confined person to whom the services were provided for the cost of such services to the extent that such person is reasonably able to pay for such care, including reimbursement from any insurance program or from other medical benefit programs available to such person. If such person has already been determined eligible for medical assistance under the Illinois Public Aid Code at the time the person is initially detained pending trial, the cost of such services, to the extent such cost exceeds $2,500, shall be reimbursed by the Department of Healthcare and Family Services under that Act. A reimbursement under any public or private program authorized by this Section shall be paid to the Commission to the same extent as would obtain had the services been rendered in a non-custodial environment.
This Section does not apply to services provided to any person who has been convicted of or has pleaded guilty to an offense and is held in custody pending sentencing or under sentence of the court.
(Source: P.A. 95-331, eff. 8-21-07.)

(55 ILCS 5/5-37007) (from Ch. 34, par. 5-37007)
Sec. 5-37007. Reports to Department of Public Health. The Board of Commissioners shall submit a semi-annual report in writing to the Illinois Department of Public Health including, but not limited to: conditions, plans and programs of the Board and the hospitals, facilities, and programs under its control.
(Source: P.A. 86-962.)

(55 ILCS 5/5-37008) (from Ch. 34, par. 5-37008)
Sec. 5-37008. Operation plans. The Board of Commissioners shall submit to the General Assembly on or before May 1, 1980 a plan by which the facilities and programs under this Division can be operated in a fiscally responsible manner. The plan shall consider both short-term and long-term expenditures necessary for operations and capital developments. In addition the plan shall contain an assessment of the level of health care which the facilities and programs are able to deliver and an estimate of any additional revenues the Board might deem necessary to provide continuous, quality health care for the residents of Cook County.
(Source: P.A. 86-962.)

(55 ILCS 5/5-37009) (from Ch. 34, par. 5-37009)
Sec. 5-37009. Exemptions. This Division shall not apply to sanitariums or other facilities established under Division 5-23, nor under "AN ACT to provide for the creation and management of tuberculosis sanitarium districts", approved May 21, 1937, as amended.
(Source: P.A. 86-962.)

(55 ILCS 5/5-37010) (from Ch. 34, par. 5-37010)
Sec. 5-37010. Audit of accounts. The accounts and records of financial transactions of the hospitals, facilities and programs managed pursuant to this Division shall be subject to audit by the County Auditor of Cook County and by the Auditor General of the State of Illinois and the Board of Commissioners shall in addition authorize at least annually an official or certified audit.
(Source: P.A. 86-962.)

(55 ILCS 5/5-37011) (from Ch. 34, par. 5-37011)
Sec. 5-37011. Hospital security police force. The board of commissioners, subject to the applicable merit system rules, may establish and maintain a Hospital Security Police Force and may define and prescribe all such peace officers' duties and compensation. Every security police officer appointed by the board to such Security Police Force, as the same shall be from time to time hereafter constituted, shall have and is hereby vested with police powers, and is hereby authorized to act as a conservator of the peace within and upon any and all hospital facilities operated and hospital premises controlled by such board, and shall have power to make arrests or cause to be arrested, with or without process, any person who breaks the peace, or may be found violating any State statutes or city or county ordinances within or upon such facilities or premises.
The board may establish reasonable eligibility requirements for appointment to such Security Police Force relating to residence, health, habits and moral character. However, no person may be appointed hereunder unless that person is at least 21 years of age. No person may be appointed to or be retained in the Hospital Security Police Force unless that person is of good character and not a habitual drunkard, gambler or a person convicted of a felony or a crime involving moral turpitude. All Security Police Force personnel authorized to carry weapons within or upon hospital facilities or premises while on-duty shall receive a course of training in the legal and practical use of such weapons as is required of a police officer under the Peace Officer and Probation Officer Firearm Training Act and all such Security Police Force personnel shall also have received the training and certification required by the "Illinois Police Training Act" as now or hereafter amended. Security Police Force personnel shall not carry weapons while off-duty and all weapons shall be checked and secured on the hospital premises while such personnel remain off-duty.
(Source: P.A. 98-725, eff. 1-1-15.)

(55 ILCS 5/Div. 5-38 heading)

(55 ILCS 5/5-38001) (from Ch. 34, par. 5-38001)
Sec. 5-38001. Establishment, equipment and maintenance. Subject to the provisions of Section 5-38012, every county board shall establish, equip and maintain a public county library service.
(Source: P.A. 86-962.)

(55 ILCS 5/5-38002) (from Ch. 34, par. 5-38002)
Sec. 5-38002. Contract with existing library. In performing this duty, the county board may, if it is deemed advisable, contract in writing, with an existing library or libraries in any county, to establish, equip and maintain a public county library service. The contract shall contain provisions requiring the contracting library or libraries to (a) establish, equip and maintain a county library; (b) establish, equip and maintain such branches and stations of the county library in the various parts of the county as may be deemed necessary by the county board; (c) acquire and circulate books, periodicals, pamphlets, musical scores and records, pictures, stereopticon slides, motion picture films and other educational material, (d) do all other things necessary to carry on an efficient public county library service; also such contract shall contain provisions specifying that one or more representatives of each party to the contract, may participate in and vote at all meetings in which matters relating to the library service, furnished under the contract, are considered.
The making and performance of any such contract shall be under the supervision of the county board.
(Source: P.A. 86-962.)

(55 ILCS 5/5-38003) (from Ch. 34, par. 5-38003)
Sec. 5-38003. County library board. The public county library service except in counties where such a service is maintained by contract with an existing library or libraries, shall be under the direct supervision and control of a county library board. This board shall consist of five members, who shall be appointed by the presiding officer of the county board with the advice and consent of the county board. Of the first members to be appointed, one member shall be appointed for a term of one year, one for a term of two years, one for a term of three years, one for a term of four years, and another for a term of five years. Thereafter, upon the expiration of each of these terms, the members of the county library board shall be appointed for terms of five years each. A vacancy upon the county library board shall be filled for the unexpired portion of the term in like manner. In counties where the public county library service is maintained by contract with an existing library or libraries, the making and performance of any such contract shall be under the supervision of the county board.
(Source: P.A. 86-962.)

(55 ILCS 5/5-38004) (from Ch. 34, par. 5-38004)
Sec. 5-38004. Expenses of board members. The members of the county library board shall serve without compensation but their actual and necessary expenses shall be a proper and legitimate charge against the library fund.
(Source: P.A. 86-962.)

(55 ILCS 5/5-38005) (from Ch. 34, par. 5-38005)
Sec. 5-38005. Prompt payment. Purchases made pursuant to this Division shall be made in compliance with the "Local Government Prompt Payment Act".
(Source: P.A. 86-962.)

(55 ILCS 5/5-38006) (from Ch. 34, par. 5-38006)
Sec. 5-38006. Officers of board. Immediately after their appointment the members of the county library board shall elect a president and a secretary-treasurer from among their number.
(Source: P.A. 86-962.)

(55 ILCS 5/5-38007) (from Ch. 34, par. 5-38007)
Sec. 5-38007. Powers and duties of board. The county library board shall (a) establish, equip and maintain a county library; (b) establish, equip and maintain branches and stations of the county library in the various parts of the county; (c) acquire and circulate books, periodicals, pamphlets, musical scores and records, pictures, stereopticon slides, motion picture films, and other educational material; (d) receive and administer legacies and gifts of real and personal property; (e) appoint a county librarian and necessary assistants and employees, and fix their compensation; (f) make, alter and amend, from time to time, reasonable by-laws, rules and regulations for the operation of the public county library service; and (g) do all other things necessary to carry on an efficient public county library service.
In establishing, equipping and maintaining branches or stations of the county library, the county library board may, if deemed advisable, contract, in writing, with existing libraries to serve as such branches or stations.
Whenever a county library board which has been duly appointed may desire to erect a library building, or to purchase a building or a site, or both, for a library, or to accumulate a fund for either or both of these purposes, it shall proceed in the manner provided for the carrying out of similar purposes in "An Act in relation to free public libraries for cities, villages, incorporated towns and townships and to repeal Acts and parts of Acts therein named", approved July 12, 1965, as amended.
(Source: P.A. 86-962.)

(55 ILCS 5/5-38008) (from Ch. 34, par. 5-38008)
Sec. 5-38008. Annual tax levy. An annual tax of not to exceed .04%, or the rate limit in effect on July 1, 1967, whichever is greater, of the value, as equalized or assessed by the Department of Revenue, of all taxable property within each county which has established a public county library service may be assessed, levied and collected by that county in the manner provided for the assessment, levy and collection of other taxes for county purposes.
Such tax rate may be increased in excess of .04% but not in excess of .08% of the value, as equalized or assessed by the Department of Revenue under the following terms and conditions. Prior to the levy and collection of such a tax, the county board shall adopt a resolution authorizing the levy and collection of the tax at a rate not in excess of .08% of the value of all taxable property within the county as equalized or assessed by the Department of Revenue, and, within fifteen days after the adoption of such a resolution, it shall be published once in a newspaper published or having a general circulation in the county. The publication of the resolution shall include a notice of (1) the specific number of voters required to sign a petition requesting that the question of the adoption of the resolution be submitted to the electors of the county; (2) the time in which the petition must be filed; and (3) the date of the prospective referendum. The county clerk shall provide a petition form to any individual requesting one.
If no petition is filed in the office of the county clerk, as hereinafter provided in this Section, within 30 days after the publication of the resolution, or if all such petitions so filed are determined to be invalid or insufficient, the resolution shall be in effect. But, if within that 30 day period a petition is filed in the office of the county clerk, signed by electors numbering not less than 5% of the number of electors residing within the county, asking that the question of levying and collecting such tax be submitted to the electors of the county, the board shall certify that question to the proper election officials, who shall submit the question at an election in accordance with the general election law. If a majority of electors voting upon the question voted in favor of the levy and collection of the tax provided for, such county shall be authorized and empowered to levy and collect such tax annually, but if a majority of the electors voting upon the question are not in favor thereof, the resolution shall not take effect.
Such tax rate may be increased to not to exceed .20% of the value, as equalized or assessed by the Department of Revenue, if the voters in such county shall so determine by a majority of those voting upon the proposition at any regular election. The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall the annual tax rate for
county library purposes in...... YES
County be increased from not to
exceed (insert present maximum --------------------------
rate) to not to exceed .20% of
the assessed value of all taxable NO
property within the county?
--------------------------------------------------------------
Any such tax authorized by the voters shall not be included within any constitutional or statutory limitation for county purposes, but shall be excluded therefrom and be in addition thereto and in excess thereof. The foregoing limitations upon tax rates may be increased or decreased under the referendum provisions of the General Revenue Law of Illinois.
(Source: P.A. 86-962.)

(55 ILCS 5/5-38009) (from Ch. 34, par. 5-38009)
Sec. 5-38009. Proceeds of tax in separate fund. In counties having a population of 25,000 or more, the proceeds of this tax shall be deposited in the treasury of the county in a separate library fund. In counties having a population of less than 25,000, the proceeds thereof, shall be paid over by the person charged with the collection thereof to the county library board and deposited by it in a fund to be known as the county library fund; and in counties of such population such library board shall require the treasurer of such board or such other person as may be designated as the custodian of the moneys paid over to such board to give a bond to be approved by it and in such amount, not less than $1,000 nor more than $10,000 as the board may determine, conditioned that he will safely keep and will pay over upon the order of such board all funds received and held by him for such board.
No part of this fund shall be expended except upon warrants certified to as correct by the county librarian and approved by the president of the county library board. In cases where the public county library service is maintained by contract with an existing library or libraries, no part of the library fund shall be expended except upon warrants certified to as correct by the librarian or two (2) members of the board of any such library and approved by the president of the board of trustees of any such library.
(Source: P.A. 86-962.)

(55 ILCS 5/5-38010) (from Ch. 34, par. 5-38010)
Sec. 5-38010. Fiscal year. The fiscal year of any public county library service shall be co-extensive with the fiscal year of that county.
(Source: P.A. 86-962.)

(55 ILCS 5/5-38011) (from Ch. 34, par. 5-38011)
Sec. 5-38011. Report of board. Within 30 days after the close of each fiscal year, the county library board shall make a written report to the county board. In cases where a public county library service is maintained by contract with an existing library or libraries, a report shall be made to the county board at the same time by the librarian or the secretary or some other officer of the county library board of such library or libraries. A copy of each report shall be filed at the same time with the Illinois State library.
It shall contain (a), an itemized statement of the various sums of money received from the library fund, or from other sources; (b), an itemized statement of the objects and purposes to which those sums of money have been devoted; (c), a statement of the number of books and periodicals available for use, and the number thereof circulated during the fiscal year; (d), a statement of the real and personal property acquired by legacy, purchase, gift or otherwise, during the fiscal year; (e), a statement of the number, location and character of the branches or stations of the public county library service, if any, established during the fiscal year; (f), a statement of the character of any other extensions of public county library service undertaken during the fiscal year; and (g), any other statistics or information that may be required by the county board.
(Source: P.A. 86-962.)

(55 ILCS 5/5-38012) (from Ch. 34, par. 5-38012)
Sec. 5-38012. Referendum on establishment of county library service. None of the foregoing powers or duties shall be exercised, however, unless the question of establishing a public county library service shall have been submitted to the voters of the county, at a regular election, and unless a majority of the votes cast upon the question at any such election within the limits of the cities, villages and incorporated towns in the county and a majority of those cast upon the question outside the limits of such cities, villages or incorporated towns shall be in favor of the establishment of a public county library service.
This question shall not be submitted to the voters, however, unless there shall have been filed a petition therefor, signed by not less than one hundred legal voters of the county.
The proposition of establishing a public county library service shall be in substantially the following form: FOR the establishment of a public county library service. AGAINST the establishment of a public county library service.
(Source: P.A. 86-962.)

(55 ILCS 5/5-38013) (from Ch. 34, par. 5-38013)
Sec. 5-38013. Inapplicability to counties of 500,000 or more. This Division shall not apply to counties having a population of 500,000 or more.
(Source: P.A. 86-962.)

(55 ILCS 5/Div. 5-39 heading)

(55 ILCS 5/5-39001) (from Ch. 34, par. 5-39001)
Sec. 5-39001. Establishment and use; fee. The county board of any county may establish and maintain a county law library, to be located in any county building or privately or publicly owned building at the county seat of government. The term "county building" includes premises leased by the county from a public building commission created under the Public Building Commission Act. After August 2, 1976, the county board of any county may establish and maintain a county law library at the county seat of government and, in addition, branch law libraries in other locations within that county as the county board deems necessary.
The facilities of those libraries shall be freely available to all licensed Illinois attorneys, judges, other public officers of the county, and all members of the public, whenever the court house is open, and may include self-help centers and other legal assistance programs for the public as part of the services it provides on-site and online.
The expense of establishing and maintaining those libraries shall be borne by the county. To defray that expense, including the expense of any attendant self-help centers and legal assistance programs, in any county having established a county law library or libraries, the clerk of all trial courts located at the county seat of government shall charge and collect a county law library fee of $2, and the county board may authorize a county law library fee of not to exceed $21 through December 31, 2021 and $20 on and after January 1, 2022, to be charged and collected by the clerks of all trial courts located in the county. The fee shall be paid at the time of filing the first pleading, paper, or other appearance filed by each party in all civil cases, but no additional fee shall be required if more than one party is represented in a single pleading, paper, or other appearance.
Each clerk shall commence those charges and collections upon receipt of written notice from the chairman of the county board that the board has acted under this Division to establish and maintain a law library.
The fees shall be in addition to all other fees and charges of the clerks, assessable as costs, remitted by the clerks monthly to the county treasurer, and retained by the county treasurer in a special fund designated as the County Law Library Fund. Except as otherwise provided in this paragraph, disbursements from the fund shall be by the county treasurer, on order of a majority of the resident circuit judges of the circuit court of the county. In any county with more than 2,000,000 inhabitants, the county board shall order disbursements from the fund and the presiding officer of the county board, with the advice and consent of the county board, may appoint a library committee of not less than 9 members, who, by majority vote, may recommend to the county board as to disbursements of the fund and the operation of the library. In single county circuits with 2,000,000 or fewer inhabitants, disbursements from the County Law Library Fund shall be made by the county treasurer on the order of the chief judge of the circuit court of the county. In those single county circuits, the number of personnel necessary to operate and maintain the county law library shall be set by and those personnel shall be appointed by the chief judge. The county law library personnel shall serve at the pleasure of the appointing authority. The salaries of those personnel shall be fixed by the county board of the county. Orders shall be pre-audited, funds shall be audited by the county auditor, and a report of the orders and funds shall be rendered to the county board and to the judges.
Fees shall not be charged in any criminal or quasi-criminal case, in any matter coming to the clerk on change of venue, or in any proceeding to review the decision of any administrative officer, agency, or body.
No moneys distributed from the County Law Library Fund may be directly or indirectly used for lobbying activities, as defined in Section 2 of the Lobbyist Registration Act or as defined in any ordinance or resolution of a municipality, county, or other unit of local government in Illinois.
(Source: P.A. 98-351, eff. 8-15-13; 99-859, eff. 8-19-16.)

(55 ILCS 5/Div. 5-40 heading)

(55 ILCS 5/5-40001) (from Ch. 34, par. 5-40001)
Sec. 5-40001. Floodplain regulations. Counties are authorized to adopt and enforce floodplain regulations consistent with Federal Emergency Management Agency regulations that implement the National Flood Insurance Act of 1968, as amended. For the purposes of preventing flood damages and preserving the flood carrying capacity of streams, floodplain regulations shall apply to all buildings, structures, construction, excavation, and filling in the floodplain whether or not the land, buildings, structures, construction, excavation, or filling are for agricultural purposes. The Department of Natural Resources shall prepare manuals and model ordinances and shall advise counties on achieving floodplain regulation purposes without unnecessarily interfering with land uses.
(Source: P.A. 89-445, eff. 2-7-96.)

(55 ILCS 5/Div. 5-41 heading)

(55 ILCS 5/5-41003)
Sec. 5-41003. Applicability. This Division 5-41 applies to all counties except for the counties of Cook, DuPage, Kane, Lake, McHenry, and Will.
(Source: P.A. 96-1386, eff. 7-29-10.)

(55 ILCS 5/5-41005)
Sec. 5-41005. Definitions. In this Division 5-41, unless the context requires otherwise:
"Code" means any county ordinance that pertains to or regulates any of the following: animal control; the definition, identification, and abatement of public nuisances; the accumulation, disposal, and transportation of garbage, refuse, and other forms of solid waste; the construction and maintenance of buildings and structures; sanitation practices; or zoning.
"Code enforcement officer" means a county employee authorized to issue citations for county code violations and to conduct inspections of public or private real property to determine whether code violations exist. However, nothing in this Division 5-41 shall be construed to allow for administrative adjudication of an ordinance violation in the case where a State statute or administrative rule provides for a specific method or procedure to be followed, other than administrative adjudication, in enforcing a county ordinance.
"Hearing officer" means a person other than a code enforcement officer or law enforcement officer having the following powers and duties:
(1) To preside at an administrative hearing called to

determine whether a code violation exists.

(2) To hear testimony and accept evidence from the

code enforcement officer, the respondent, and all interested parties relevant to the existence of a code violation.

(3) To preserve and authenticate the record of the

hearing and all exhibits and evidence introduced at the hearing.

(4) To issue and sign written findings and a decision

and order stating whether a code violation exists.

(5) To impose penalties consistent with applicable

code provisions and to assess costs reasonably related to instituting the proceedings upon finding the respondent liable for the charged violation. In no event, however, shall the hearing officer have the authority to impose a penalty of incarceration.

"Property owner" means the legal or beneficial owner of an improved or unimproved parcel of real estate.
"Respondent" means a property owner, waste hauler, or other person charged with liability for an alleged code violation and the person to whom the notice of violation is directed.
"Solid waste" means demolition materials, food and industrial processing wastes, garden trash, land cleaning waste, mixed refuse, non-combustible refuse, and trash as defined in the Solid Waste Disposal District Act.
"Waste hauler" means any person owning or controlling any vehicle used to carry or transport garbage, refuse, or other forms of solid waste.
(Source: P.A. 90-517, eff. 8-22-97.)

(55 ILCS 5/5-41010)
Sec. 5-41010. Code hearing unit. The county board in any county may establish by ordinance a code hearing unit within an existing code enforcement agency or as a separate and independent agency in county government. A county may establish a code hearing unit and administrative adjudication process only under the provisions of this Division 5-41. The function of the code hearing unit shall be to expedite the prosecution and correction of code violations as provided in this Division 5-41.
(Source: P.A. 95-471, eff. 8-27-07.)

(55 ILCS 5/5-41012)
Sec. 5-41012. Fine schedule. The county board of any county that establishes a code hearing unit pursuant to this Division 5-41 may, by ordinance, establish a fine schedule for code violations. The fine schedule must include (i) a determinate fine for each code violation that may be voluntarily paid by a respondent prior to his or her hearing date and (ii) the fine that may otherwise be imposed for each code violation. The amount of each fine must be based upon the nature of the offense and the number of previous code violations a respondent was convicted of committing for the same or a related offense.
(Source: P.A. 96-1157, eff. 7-21-10.)

(55 ILCS 5/5-41015)
Sec. 5-41015. Hearing procedure not exclusive. In any county that establishes a code hearing unit pursuant to the provisions of this Division 5-41, the county is not precluded from using other methods to enforce the provisions of its codes.
(Source: P.A. 90-517, eff. 8-22-97.)

(55 ILCS 5/5-41020)
Sec. 5-41020. Instituting proceedings.
(a) When a code enforcement officer observes a code violation, the officer shall note or, in the case of an animal control violation, the code enforcement officer may respond to the filing of a formal complaint by noting the violation on a violation notice and report form, indicating the following: the name and address of the respondent, if known; the name, address, and state vehicle registration number of the waste hauler who deposited the waste, if applicable; the type and nature of the violation; the date and time the violation was observed; the names of witnesses to the violation; and the address of the location or property where the violation is observed.
(b) The violation notice and report form shall contain a file number, a hearing date, and, if approved by the county board by ordinance, the amount of any fine that may be imposed pursuant to an approved schedule of fines noted by the code enforcement officer in the blank spaces provided for that purpose on the form. The violation notice and report form shall state that the respondent does not need to appear at the hearing on the date indicated on the form if the respondent pays the determinate fine in the amount set forth in the county's approved fine schedule for the code violation. The respondent must pay the determinate fine at least 5 days before the hearing date indicated on the violation notice and report form. The violation notice and report shall state that if the respondent does not voluntarily pay the determinate fine in accordance with the schedule of fines or fails to appear at the hearing, if required, on the date indicated, then the failure to pay or appear, if required, may result in a determination of liability for the cited violation and the imposition of fines and assessment of costs as provided by the applicable county ordinance. The violation notice and report shall also state that upon a determination of liability and the exhaustion of or failure to exhaust procedures for judicial review, any unpaid fines or costs imposed will constitute a debt due and owed to the county.
(c) A copy of the violation notice and report form shall be served on the respondent either personally or by first class mail, postage prepaid, sent to the address of the respondent. If the name of the respondent property owner cannot be ascertained or if service on the respondent cannot be made by mail, service may be made on the respondent property owner by posting, not less than 20 days before the hearing is scheduled, a copy of the violation notice and report form in a prominent place on the property where the violation is found. If the violation notice and report form requires the respondent to answer within a certain amount of time, the county must reply to the answer within the same amount of time afforded to the respondent.
(d) In lieu of a personal appearance at the hearing, a county board may provide for the voluntary payment of a determinate fine in accordance with a schedule of fines approved by ordinance and as provided in this Division 5-41.
(Source: P.A. 96-1157, eff. 7-21-10.)

(55 ILCS 5/5-41025)
Sec. 5-41025. Subpoenas; default.
(a) At any time prior to the hearing date, at the request of the code enforcement officer, the attorney for the county, the respondent, or the attorney for the respondent, the hearing officer assigned to hear the case may issue subpoenas directing witnesses to appear and give testimony at the hearing.
(b) If the respondent or the respondent's attorney fails to appear on the date set for the hearing, the hearing officer may find the respondent in default and shall proceed with the hearing and accept evidence relating to the existence of a code violation.
(Source: P.A. 90-517, eff. 8-22-97.)

(55 ILCS 5/5-41030)
Sec. 5-41030. Representation at hearings. The case for the county may be presented by the code enforcement officer or by the State's Attorney. In no event, however, may the case for the county be presented by an employee of the code hearing unit. The case for the respondent may be presented by the respondent or the respondent's attorney. If the respondent is a corporation, it may appear through any officer, director, manager, or supervisor of the corporation.
(Source: P.A. 90-517, eff. 8-22-97.)

(55 ILCS 5/5-41035)
Sec. 5-41035. Evidence at hearings. The hearing officer shall preside at the hearing, shall hear testimony, and shall accept any evidence relevant to the existence or non-existence of a code violation on the property indicated. The code enforcement officer's signed violation notice and report form shall be prima facie evidence of the existence of the code violation described in the form. The strict rules of evidence applicable to judicial proceedings do not apply to hearings authorized under this Division 5-41.
(Source: P.A. 90-517, eff. 8-22-97.)

(55 ILCS 5/5-41040)
Sec. 5-41040. Findings, decision, and order. At the conclusion of the hearing, the hearing officer shall make a determination on the basis of the evidence presented at the hearing as to whether a code violation exists. The determination shall be in writing and shall be designated as the hearing officer's findings, decision, and order. The findings, decision, and order shall include the hearing officer's findings of fact, a determination of whether a code violation exists based on the findings of fact, and an order imposing a fine or other penalty, directing the respondent to correct the violation, or dismissing the case if the violation is not proved. If the hearing officer determines that the respondent is liable for the cited violation, the hearing officer shall enter an order imposing sanctions that are provided in the code for the violations proved, including the imposition of fines and the recovery of the costs of the proceedings. Costs may be recovered in the same manner as fines and penalties. A copy of the findings, decision, and order shall be served by personal service or by any method provided for service of the violation notice and report form under Section 5-41020. The payment of any penalty or fine or costs of the proceedings and the disposition of that money shall be in the manner provided in this Code, unless the county board provides otherwise when establishing the code hearing unit.
(Source: P.A. 90-517, eff. 8-22-97.)

(55 ILCS 5/5-41045)
Sec. 5-41045. Administrative review. The findings, decision, and order of the hearing officer shall be subject to review in the circuit court of the county. The Administrative Review Law and the rules adopted pursuant thereto shall apply to and govern every action for the judicial review of the final findings, decision, and order of a hearing officer under this Division 5-41.
(Source: P.A. 90-517, eff. 8-22-97.)

(55 ILCS 5/5-41050)
Sec. 5-41050. Sanctions; transfer or conveyance of property. The order to correct a code violation and the sanctions imposed by a county against a respondent property owner as the result of a finding of a code violation under this Division 5-41 shall attach to the property, subject to the interests of all lien holders of record, as well as to the owner of the property, so that the owner cannot avoid the finding of a code violation against the owner by conveying or transferring the property to another. Any subsequent transferee or owner of property takes the property subject to the findings, decision, and order of a hearing officer under this Division 5-41 if a notice consisting of a copy of the order to correct a code violation and imposing any sanctions and costs, if applicable, and a description of the real estate affected that is sufficient to identify the real estate has been filed in the office of the Recorder or the office of the Registrar of Titles by the county prior to the transfer or conveyance to the subsequent transferee or owner.
(Source: P.A. 90-517, eff. 8-22-97.)

(55 ILCS 5/5-41055)
Sec. 5-41055. Collection of unpaid fines or other sanctions.
(a) Any fine or other sanction or costs imposed, or any part of any fine or other sanction or costs imposed, remaining unpaid after the exhaustion of or failure to exhaust procedures for judicial review under the Administrative Review Law is a debt due and owed to the county and, as such, may be collected in accordance with applicable law. Any subsequent owner or transferee of property takes subject to this debt if a notice has been filed pursuant to Section 5-41050.
(b) After expiration of the period within which judicial review under the Administrative Review Law may be sought for a final determination of the code violation, the county may commence a proceeding in the circuit court of the county for purposes of obtaining a judgment on the hearing officer's findings, decision, and order. Nothing in this Section prevents a county from consolidating multiple findings, decisions, and orders against a person or property in such a proceeding.
(c) Upon commencement of the action, the county shall file a certified copy of the findings, decision, and order, which shall be accompanied by a certification that recites facts sufficient to show that the findings, decision, and order were issued in accordance with this Division 5-41 and the applicable county ordinance. Service of the summons and a copy of the petition may be by any method provided by Section 2-203 of the Code of Civil Procedure or by certified mail, return receipt requested, provided that the total amount of fines or other sanctions and costs imposed by the findings, decision, and order does not exceed $5,000.
(d) If the court is satisfied that the findings, decision, and order were entered within the requirements of this Division 5-41 and the applicable county ordinance and that the respondent had an opportunity for a hearing under this Division 5-41 and for judicial review as provided in Section 5-41045:
(1) The court shall render judgment in favor of the

county and against the respondent for the amount indicated in the findings, decision, and order plus court costs. The judgment has the same effect and may be enforced in the same manner as other judgments for the recovery of money.

(2) The court may issue other orders or injunctions,

or both, requested by the county to enforce the order of the hearing officer or to correct a code violation.

(Source: P.A. 90-517, eff. 8-22-97.)

(55 ILCS 5/5-41060)
Sec. 5-41060. Adoption of other necessary provisions by county. Any county establishing a code hearing unit by ordinance under this Division 5-41 may adopt other provisions necessary and proper to carry into effect the powers granted and the purposes stated in this Division.
(Source: P.A. 90-517, eff. 8-22-97.)

(55 ILCS 5/Div. 5-42 heading)

(55 ILCS 5/5-42000)
Sec. 5-42000. Wind farms. A county may own and operate a wind generation turbine farm, either individually or jointly with another unit of local government, school district, or community college district that is authorized to own and operate a wind generation turbine farm, that directly or indirectly reduces the energy or other operating costs of the county. The county may ask for the assistance of any State agency, including without limitation the Department of Commerce and Economic Opportunity, the Illinois Power Agency, or the Environmental Protection Agency, in obtaining financing options for a wind generation turbine farm.
(Source: P.A. 95-805, eff. 8-12-08; 96-328, eff. 8-11-09.)

(55 ILCS 5/Div. 5-43 heading)

(55 ILCS 5/5-43005)
Sec. 5-43005. Applicability. This Division 5-43 applies only to the counties of Cook, DuPage, Kane, Lake, McHenry, and Will.
(Source: P.A. 96-1386, eff. 7-29-10.)

(55 ILCS 5/5-43010)
Sec. 5-43010. Administrative adjudication of code and ordinance violations; definitions.
(a) Any county may provide by ordinance for a system of administrative adjudication of county code violations to the extent permitted by the Illinois Constitution.
(b) Any county may provide by ordinance for a system of administrative adjudication of violations of ordinances enacted by a participating unit of local government only where: (i) the unit of local government is engaging in governmental activities or providing services within the boundaries of the county; (ii) the unit of local government has no system of administrative adjudication; and (iii) the violation occurred within the boundaries of the county.
(c) As used in this Division:
"Participating unit of local government" means a unit of local government which has entered into an intergovernmental agreement or contract with a county for the administrative adjudication of violations of its ordinances by the county pursuant to this Division.
"System of administrative adjudication" means the adjudication of any violation of a county ordinance or of a participating unit of local government's ordinance, except for (i) proceedings not within the statutory or the home rule authority of counties or a participating unit of local government; and (ii) any offense under the Illinois Vehicle Code (or a similar offense that is a traffic regulation governing the movement of vehicles and except for any reportable offense under Section 6-204 of the Illinois Vehicle Code).
"Unit of local government" has the meaning as defined in the Illinois Constitution of 1970 and also includes a not-for-profit corporation organized for the purpose of conducting public business including, but not limited to, the Northeast Illinois Regional Commuter Railroad Corporation.
(Source: P.A. 99-754, eff. 1-1-17.)

(55 ILCS 5/5-43015)
Sec. 5-43015. Administrative adjudication procedures not exclusive. The adoption by a county of a system of administrative adjudication does not preclude the county from using other methods to enforce county ordinances. An intergovernmental agreement or contract entered into between a county and participating unit of local government under this Division does not preclude a participating unit of local government from using other methods to enforce its ordinances.
(Source: P.A. 99-754, eff. 1-1-17.)

(55 ILCS 5/5-43020)
Sec. 5-43020. Code hearing units; powers of hearing officers.
(a) An ordinance establishing a system of administrative adjudication, pursuant to this Division, shall provide for a code hearing unit within an existing agency or as a separate agency in the county government. The ordinance shall establish the jurisdiction of a code hearing unit that is consistent with this Division. The "jurisdiction" of a code hearing unit refers to the particular code violations that it may adjudicate.
(b) Adjudicatory hearings shall be presided over by hearing officers. The powers and duties of a hearing officer shall include:
(1) hearing testimony and accepting evidence that is

relevant to the existence of the code violation;

(2) issuing subpoenas directing witnesses to appear

and give relevant testimony at the hearing, upon the request of the parties or their representatives;

(3) preserving and authenticating the record of the

hearing and all exhibits and evidence introduced at the hearing;

(4) issuing a determination, based on the evidence

presented at the hearing, of whether a code violation exists, which shall be in writing and shall include a written finding of fact, decision, and order including the fine, penalty, or action with which the defendant must comply; and

(5) imposing penalties consistent with applicable

code provisions and assessing costs upon finding a party liable for the charged violation, except, however, that in no event shall the hearing officer have authority to: (i) impose a penalty of incarceration; or (ii) impose a fine in excess of $50,000, or at the option of the county for a fine imposed for a violation of a county ordinance or at the option of a participating unit of local government for a fine imposed for violation of an ordinance of the participating unit of local government, such other amount not to exceed the maximum amount established by the Mandatory Arbitration System as prescribed by the Rules of the Illinois Supreme Court from time to time for the judicial circuit in which the county is located. The maximum monetary fine under this item (5), shall be exclusive of costs of enforcement or costs imposed to secure compliance with the county's ordinances or participating unit of local government's ordinances and shall not be applicable to cases to enforce the collection of any tax imposed and collected by the county or participating unit of local government.

(c) Prior to conducting administrative adjudication proceedings, administrative hearing officers shall have successfully completed a formal training program that includes the following:
(1) instruction on the rules of procedure of the

administrative hearings that they will conduct;

(2) orientation to each subject area of the code

violations that they will adjudicate;

(3) observation of administrative hearings; and
(4) participation in hypothetical cases, including

ruling on evidence and issuing final orders.

In addition, every administrative hearing officer must be an attorney licensed to practice law in the State of Illinois for at least 3 years.
(d) A proceeding before a code hearing unit shall be instituted upon the filing of a written pleading by an authorized official of the county or participating unit of local government.
(Source: P.A. 99-754, eff. 1-1-17.)

(55 ILCS 5/5-43025)
Sec. 5-43025. Administrative hearing proceedings.
(a) Any ordinance establishing a system of administrative adjudication, pursuant to this Division, shall afford parties due process of law, including notice and opportunity for hearing. Parties shall be served with process in a manner reasonably calculated to give them actual notice, including, as appropriate, personal service of process upon a party or its employees or agents; service by mail at a party's address; or notice that is posted upon the property where the violation is found when the party is the owner or manager of the property. In counties with a population under 3,000,000, if the notice requires the respondent to answer within a certain amount of time, the county or participating unit of local government must reply to the answer within the same amount of time afforded to the respondent.
(b) Parties shall be given notice of an adjudicatory hearing that includes the type and nature of the code violation to be adjudicated, the date and location of the adjudicatory hearing, the legal authority and jurisdiction under which the hearing is to be held, and the penalties for failure to appear at the hearing.
(c) Parties shall be provided with an opportunity for a hearing during which they may be represented by counsel, present witnesses, and cross-examine opposing witnesses. Parties may request the hearing officer to issue subpoenas to direct the attendance and testimony of relevant witnesses and the production of relevant documents. Hearings shall be scheduled with reasonable promptness, except that for hearings scheduled in all non-emergency situations, if requested by the defendant, the defendant shall have at least 15 days after service of process to prepare for a hearing. For purposes of this subsection (c), "non-emergency situation" means any situation that does not reasonably constitute a threat to the public interest, safety, or welfare. If service is provided by mail, the 15-day period shall begin to run on the day that the notice is deposited in the mail.
(Source: P.A. 99-754, eff. 1-1-17.)

(55 ILCS 5/5-43030)
Sec. 5-43030. Rules of evidence shall not govern. The formal and technical rules of evidence do not apply in an adjudicatory hearing permitted under this Division. Evidence, including hearsay, may be admitted only if it is of a type commonly relied upon by reasonably prudent persons in the conduct of their affairs.
(Source: P.A. 96-1386, eff. 7-29-10.)

(55 ILCS 5/5-43035)
Sec. 5-43035. Enforcement of judgment.
(a) Any non-real property tax, fee, fine, other sanction, or costs, or part of any non-real property tax, fee, fine, other sanction, or costs unpaid after the exhaustion of or the failure to exhaust judicial review procedures under the Administrative Review Law are a debt due and owing the county for a violation of a county ordinance, or the participating unit of local government for a violation of a participating unit of local government's ordinance, and may be collected in accordance with applicable law.
(b) After expiration of the period in which judicial review under the Administrative Review Law may be sought for a final determination of a code violation, unless stayed by a court of competent jurisdiction, the findings, decision, and order of the hearing officer may be enforced in the same manner as a judgment entered by a court of competent jurisdiction.
(c) In any case in which a defendant has failed to comply with a judgment ordering a defendant to correct a code violation or imposing any non-real property tax, fee, fine, or other sanction as a result of a code violation, any expenses incurred by a county for a violation of a county ordinance, or the participating unit of local government for a violation of a participating unit of local government's ordinance, to enforce the judgment, including, but not limited to, attorney's fees, court costs, and costs related to property demolition or foreclosure, after they are fixed by a court of competent jurisdiction or a hearing officer, shall be a debt due and owing the county for a violation of a county ordinance, or the participating unit of local government for a violation of a participating unit of local government's ordinance, and the findings, decision, and order of the hearing officer may be enforced in the same manner as a judgment entered by a court. Prior to any expenses being fixed by a hearing officer pursuant to this subsection (c), the county for a violation of a county ordinance, or the participating unit of local government for a violation of a participating unit of local government's ordinance, shall provide notice to the defendant that states that the defendant shall appear at a hearing before the administrative hearing officer to determine whether the defendant has failed to comply with the judgment. The notice shall set the date for the hearing, which shall not be less than 7 days after the date that notice is served. If notice is served by mail, the 7-day period shall begin to run on the date that the notice was deposited in the mail.
(c-5) A default in the payment of a non-real property tax, fee, fine, or penalty or any installment of a non-real property tax, fee, fine, or penalty may be collected by any means authorized for the collection of monetary judgments. The State's Attorney of the county in which the non-real property tax, fee, fine, or penalty was imposed may retain attorneys and private collection agents for the purpose of collecting any default in payment of any non-real property tax, fee, fine, or penalty or installment of that non-real property tax, fee, fine, or penalty. Any fees or costs incurred by the county or participating unit of local government with respect to attorneys or private collection agents retained by the State's Attorney under this Section shall be charged to the offender.
(d) Upon being recorded in the manner required by Article XII of the Code of Civil Procedure or by the Uniform Commercial Code, a lien shall be imposed on the real estate or personal estate, or both, of the defendant in the amount of any debt due and owing the county for a violation of a county ordinance, or the participating unit of local government for a violation of a participating unit of local government's ordinance, under this Section. The lien may be enforced in the same manner as a judgment lien pursuant to a judgment of a court of competent jurisdiction.
(e) A hearing officer may set aside any judgment entered by default and set a new hearing date, upon a petition filed within 21 days after the issuance of the order of default, if the hearing officer determines that the petitioner's failure to appear at the hearing was for good cause or at any time if the petitioner establishes that the county for a violation of a county ordinance, or the participating unit of local government for a violation of a participating unit of local government's ordinance, did not provide proper service of process. If any judgment is set aside pursuant to this subsection (e), the hearing officer shall have authority to enter an order extinguishing any lien that has been recorded for any debt due and owing the county for a violation of a county ordinance, or the participating unit of local government for a violation of a participating unit of local government's ordinance, as a result of the vacated default judgment.
(Source: P.A. 99-18, eff. 1-1-16; 99-739, eff. 1-1-17; 99-754, eff. 1-1-17; 100-201, eff. 8-18-17; 100-221, eff. 1-1-18.)

(55 ILCS 5/5-43040)
Sec. 5-43040. Impact on existing administrative adjudication systems. This Division does not affect the validity of systems of administrative adjudication that were authorized by State law, including home rule authority, and in existence before July 29, 2010 (the effective date of Public Act 96-1386).
(Source: P.A. 99-754, eff. 1-1-17.)

(55 ILCS 5/5-43045)
Sec. 5-43045. Impact on home rule authority. This Division does not preempt counties or participating units of local government from adopting other systems of administrative adjudication pursuant to their home rule powers.
(Source: P.A. 99-754, eff. 1-1-17.)

(55 ILCS 5/Div. 5-44 heading)

(55 ILCS 5/5-44005)
Sec. 5-44005. Findings and purpose.
(a) The General Assembly finds:
(1) Illinois has more units of local government than

any other state.

(2) The large number of units of local government

results in the inefficient delivery of governmental services at a higher cost to taxpayers.

(3) In a number of cases, units of local government

provide services that are duplicative in nature, as they are provided by other units of local government.

(4) It is in the best interest of taxpayers that more

efficient service delivery structures be established in order to replace units of local government that are not financially sustainable.

(5) Units of local government managed by appointed

governing boards not directly accountable to the electorate can encourage a lack of oversight and complacency that is not in the best interest of taxpayers.

(6) Various provisions of Illinois law governing the

dissolution of units of local government are inconsistent and outdated.

(7) The lack of a streamlined method to consolidate

government functions and to dissolve units of local government results in an unfair tax burden on the citizens of the State of Illinois residing in those units of local government and prevents the expenditure of limited public funds for critical programs and services.

(b) The purpose of this Act is to provide county boards with supplemental authority regarding the dissolution of units of local government and the consolidation of governmental functions.
(Source: P.A. 98-126, eff. 8-2-13.)

(55 ILCS 5/5-44010)
Sec. 5-44010. Applicability. The powers and authorities provided by this Division 5-44 apply to all counties and units of local government within such counties.
(Source: P.A. 99-709, eff. 8-5-16; 100-107, eff. 1-1-18.)

(55 ILCS 5/5-44015)
Sec. 5-44015. Powers; supplemental. The Sections of this Division 5-44 are intended to be supplemental and in addition to all other powers and authorities granted to any county board, shall be construed liberally, and shall not be construed as a limitation of any power or authority otherwise granted.
(Source: P.A. 98-126, eff. 8-2-13.)

(55 ILCS 5/5-44020)
Sec. 5-44020. Definitions. In this Division 5-44:
"Fire protection jurisdiction" means a fire protection district, municipal fire department, or service organized under Section 5-1056.1 of the Counties Code, Sections 195 and 200 of the Township Code, Section 10-2.1 of the Illinois Municipal Code, or the Illinois Fire Protection District Act.
"Governing board" means the individual or individuals who constitute the corporate authorities of a unit of local government.
"Unit of local government" or "unit" means any unit of local government located entirely within one county, to which the county board chairman or county executive directly appoints a majority of its governing board with the advice and consent of the county board, but shall not include a fire protection district that directly employs any regular full-time employees, a conservation district organized under the Conservation District Act, a special district organized under the Water Commission Act of 1985, a community mental health board established under the Community Mental Health Board Act, or a board established under the County Care for Persons with Developmental Disabilities Act.
(Source: P.A. 99-709, eff. 8-5-16; 100-107, eff. 1-1-18.)

(55 ILCS 5/5-44025)
Sec. 5-44025. Dissolution of units of local government.
(a) A county board may, by ordinance, propose the dissolution of a unit of local government. The ordinance shall detail the purpose and cost savings to be achieved by such dissolution, and be published in a newspaper of general circulation served by the unit of local government and on the county's website, if applicable.
(b) Upon the effective date of an ordinance enacted pursuant to subsection (a) of this Section, the chairman of the county board shall cause an audit of all claims against the unit, all receipts of the unit, the inventory of all real and personal property owned by the unit or under its control or management, and any debts owed by the unit. The chairman may, at his or her discretion, undertake any other audit or financial review of the affairs of the unit. The person or entity conducting such audit shall report the findings of the audit to the county board and to the chairman of the county board within 30 days.
(c) Following the return of the audit report required by subsection (b) of this Section, the county board may adopt an ordinance dissolving the unit 150 days following the effective date of the ordinance. Upon adoption of the ordinance, but not before the end of the 30-day period set forth in subsection (e) of this Section and prior to its effective date, the chairman of the county board shall petition the circuit court for an order designating a trustee-in-dissolution for the unit, immediately terminating the terms of the members of the governing board of the unit of local government on the effective date of the ordinance, and providing for the compensation of the trustee, which shall be paid from the corporate funds of the unit.
(d) Upon the effective date of an ordinance enacted under subsection (c) of this Section, and notwithstanding any other provision of law, the State's attorney, or his or her designee, shall become the exclusive legal representative of the dissolving unit of local government. The county treasurer shall become the treasurer of the unit of local government and the county clerk shall become the secretary of the unit of local government.
(e) Any dissolution of a unit of local government proposed pursuant to this Act shall be subject to a backdoor referendum. In addition to, or as part of, the authorizing ordinance enacted pursuant to subsection (c) of this Section, a notice shall be published that includes: (1) the specific number of voters required to sign a petition requesting that the question of dissolution be submitted to referendum; (2) the time when such petition must be filed; (3) the date of the prospective referendum; and (4) the statement of the cost savings and the purpose or basis for the dissolution as set forth in the authorizing ordinance under subsection (a) of this Section. The county's election authority shall provide a petition form to anyone requesting one. If no petition is filed with the county's election authority within 30 days of publication of the authorizing ordinance and notice, the ordinance shall become effective.
However, the election authority shall certify the question for submission at the next election held in accordance with general election law if a petition: (1) is filed within the 30-day period; (2) is signed by electors numbering either 7.5% of the registered voters in the governmental unit or 200 registered voters, whichever is less; and (3) asks that the question of dissolution be submitted to referendum.
The election authority shall submit the question to voters residing in the area served by the unit of local government in substantially the following form:
Shall the county board be authorized to dissolve

[name of unit of local government]?

The election authority shall record the votes as "Yes" or "No".
If a majority of the votes cast on the question at such election are in favor of dissolution of the unit of local government and provided that notice of the referendum was provided as set forth in Section 12-5 of the Election Code, the county board is authorized to proceed pursuant to subsection (c) of this Section.
(Source: P.A. 98-126, eff. 8-2-13.)

(55 ILCS 5/5-44030)
Sec. 5-44030. Trustee-in-dissolution; powers and duties.
(a) The trustee-in-dissolution shall have the following powers and duties:
(1) to execute all of the powers and duties of the

previous board;

(2) to levy and rebate taxes, subject to the approval

of the county board, for the purpose of paying the debts, obligations, and liabilities of the unit that are outstanding on the date of the dissolution and the necessary expenses of closing up the affairs of the district if these funds are not available from the unit of local government's general fund;

(3) to present, within 30 days of his or her

appointment, a plan for the consolidation and dissolution of the unit of local government to the county board for its approval. The plan shall identify what functions, if any, of the unit of local government shall be undertaken by the county upon dissolution and whether any taxes previously levied for the provision of these functions shall be maintained;

(4) to enter into an intergovernmental agreement with

one or more governmental entities to utilize existing resources including, but not limited to, labor, materials, and property, as may be needed to carry out the foregoing duties;

(5) to enter into an intergovernmental agreement with

the county to combine or transfer any of the powers, privileges, functions, or authority of the unit of local government to the county as may be required to facilitate the transition; and

(6) to sell the property of the unit and, in case any

excess remains after all liabilities of the unit are paid, the excess shall be transferred to a special fund created and maintained by the county treasurer to be expended solely to defer the costs incurred by the county in performing the duties of the unit, subject to the requirements of Section 5-44035 of this Division. Nothing in this Section shall prohibit the county from acquiring any or all real or personal property of the district.

(b) For fire protection jurisdictions, the trustee-in-dissolution shall not have:
(1) the powers enumerated in this Section unless the

dissolution of that unit of local government shall not increase the average response times nor decrease the level of services provided; and

(2) the power to decrease the levy that is in effect

on or before the date of dissolution of the fire protection jurisdiction that affects the provision of fire and emergency medical services.

(Source: P.A. 98-126, eff. 8-2-13.)

(55 ILCS 5/5-44035)
Sec. 5-44035. Outstanding indebtedness.
(a) In case any unit dissolved pursuant to this Division has bonds or notes outstanding that are a lien on funds available in the treasury at the time of consolidation, such lien shall be unimpaired by such dissolution and the lien shall continue in favor of the bond or note holders. The funds available subject to such a lien shall be set apart and held for the purpose of retiring such secured debt and no such funds shall be transferred into the general funds of the county.
(b) In case any unit dissolved pursuant to this Division has unsecured debts outstanding at the time of dissolution, any funds in the treasury of such unit or otherwise available and not committed shall, to the extent necessary, be applied to the payment of such debts.
(c) All property in the territory served by the dissolved unit of government shall be subject to taxation to pay the debts, bonds, and obligations of the dissolved district. The county board shall abate this taxation upon the discharge of all outstanding obligations.
(Source: P.A. 98-126, eff. 8-2-13.)

(55 ILCS 5/5-44040)
Sec. 5-44040. Effect of dissolution. Immediately upon the dissolution of a unit of local government pursuant to this Division:
(a) Notwithstanding the provisions of the Special Service Area Tax Law of the Property Tax Code that pertain to the establishment of special service areas, all or part of the territory formerly served by the dissolved unit of local government may be established as a special service area or areas of the county if the county board by resolution determines that this designation is necessary for it to provide services. The special service area, if created, shall include all territory formerly served by the dissolved unit of local government if the dissolved unit has outstanding indebtedness. If the boundaries of a special service area created under this subsection include territory within a municipality, the corporate authorities of that municipality may, with the consent of the county, assume responsibility for the special service area and become its governing body.
All or part of the territory formerly served by a dissolved fire protection jurisdiction shall not be established as a special service area unless the creation of the special service area does not increase the average response times nor decrease the level of service provided.
(b) In addition to any other powers provided by law, the governing body of a special service area created pursuant to this subsection shall assume and is authorized to exercise all the powers and duties of the dissolved unit with respect to the special service area. The governing body is also authorized to continue to levy any tax previously imposed by the unit of local government within the special service area. However, the governing board shall not have the power to decrease the levy that is in effect on or before the date of dissolution of the fire protection jurisdiction that affects the provision of fire and emergency medical services.
(c) Subsequent increases of the current tax levy within the special service area or areas shall be made in accordance with the provisions of the Special Service Area Tax Law of the Property Tax Code.
(Source: P.A. 98-126, eff. 8-2-13.)

(55 ILCS 5/5-44043)
Sec. 5-44043. Rights and obligations of employees.
(a) The status and rights of employees represented by an exclusive bargaining representative shall not be affected by the dissolution of a unit of local government under this Division, except that this subsection does not apply in DuPage, Lake, and McHenry Counties for actions taken before the effective date of this amendatory Act of the 100th General Assembly.
(b) Obligations of the dissolving unit of local government assumed by the trustee-in-dissolution, county, or governing body of a special service area include the obligation to honor representation rights under the Illinois Public Labor Relations Act and any collective bargaining agreements existing on the date of dissolution of the unit of local government.
(c) The rights of employees under any pensions, retirement plans, or annuity plans existing on the date of dissolution of the unit of local government are not affected by the dissolution of a unit of local government under this Division.
(Source: P.A. 100-107, eff. 1-1-18.)

(55 ILCS 5/5-44045)
Sec. 5-44045. Abatement of levy. Whenever a county has dissolved a unit of local government pursuant to this Division, the county or municipality shall, within 6 months of the effective date of the dissolution and every year thereafter, evaluate the need to continue any existing tax levy until the county or municipality abates the levy in the manner set forth by the Special Service Area Tax Law of the Property Tax Code.
(Source: P.A. 98-126, eff. 8-2-13.)

(55 ILCS 5/5-44050)
Sec. 5-44050. Tax collection and enforcement. The dissolution of a unit of government pursuant to this Division shall not adversely affect proceedings for the collection or enforcement of any tax. Those proceedings shall continue to finality as though no dissolution had taken place. The proceeds thereof shall be paid over to the treasurer of the county to be used for the purpose for which the tax was levied or assessed. Proceedings to collect and enforce such taxes may be instituted and carried on in the name of the unit.
(Source: P.A. 98-126, eff. 8-2-13.)

(55 ILCS 5/5-44055)
Sec. 5-44055. Litigation. All suits pending in any court on behalf of or against a unit dissolved pursuant to this Division may be prosecuted or defended in the name of the county by the State's attorney. All judgments obtained for a unit dissolved pursuant to this Division shall be collected and enforced by the county for its benefit.
(Source: P.A. 98-126, eff. 8-2-13.)

(55 ILCS 5/5-44060)
Sec. 5-44060. (Repealed).
(Source: P.A. 99-634, eff. 7-22-16. Repealed internally, eff. 1-1-18.)



Article 6 - Finance

(55 ILCS 5/Art. 6 heading)

(55 ILCS 5/Div. 6-1 heading)

(55 ILCS 5/6-1001) (from Ch. 34, par. 6-1001)
Sec. 6-1001. Annual budget. In all counties not required by law to pass an annual appropriation bill within the first quarter of the fiscal year, the county board or board of county commissioners, as the case may be, shall adopt each year an annual budget under the terms of this Division for the succeeding fiscal year. Such budget shall be prepared by some person or persons designated by the county board and such budget shall be made conveniently available to public inspection and provided to the public at a public meeting at least fifteen days prior to final action thereon except that nothing in this Act shall restrict a county board or board of county commissioners from acting at a public meeting to amend a budget after making that budget available to the public and prior to final adoption. Notices pertaining to the meeting and the proposed budget shall be posted on the county's website, if it maintains one. If a county does not maintain a website, then the county shall comply with the Open Meetings Act in giving notice of such agenda items and make the proposed budget available for public inspection. The vote on such budget shall be taken by ayes and nays and entered on the record of the meeting. The annual budget adopted under this Act shall cover such a fiscal period of one year to be determined by the county board of each county except as hereinafter provided and all appropriations made therein shall terminate with the close of said fiscal period except as hereinafter provided, provided, however, that any remaining balances shall be available until 30 days after the close of the fiscal year in counties with a population of less than 100,000, and until 90 days after the close of the fiscal year in counties with a population of more than 100,000 but less than 3,000,000 inhabitants, only for the authorization of the payment of obligations incurred prior to the close of said fiscal period. Any county which determines to change its fiscal year may adopt a budget to cover such period greater or less than a year as may be necessary to effect such change and appropriations made therein shall terminate with the close of such period.
(Source: P.A. 99-273, eff. 1-1-16.)

(55 ILCS 5/6-1002) (from Ch. 34, par. 6-1002)
Sec. 6-1002. Contents of annual budget. The annual budget shall contain:
(a) A statement of the receipts and payments and a

statement of the revenues and expenditures of the fiscal year last ended.

(b) A statement of all moneys in the county treasury

or in any funds thereof, unexpended at the termination of the fiscal year last ended, of all amounts due or accruing to such county, and of all outstanding obligations or liabilities of the county incurred in any preceding fiscal year.

(c) Estimates of all probable income for the current

fiscal year and for the ensuing fiscal year covered by the budget, specifying separately for each of said years the estimated income from taxes, from fees, and from all other sources. The estimated income from fees shall indicate both the estimated total receipts from fees by county fee officers and the estimated net receipts from fees to be paid into the county treasury.

(d) A detailed statement showing estimates of

expenditures for the current fiscal year, revised to the date of such estimate, and, separately, the proposed expenditures for the ensuing fiscal year for which the budget is prepared. Said revised estimates and proposed expenditures shall show the amounts for current expenses and capital outlay, shall specify the several objects and purposes of each item of current expenses, and shall include for each of said years all floating indebtedness as of the beginning of the year, the amount of funded debt maturing during the year, the interest accruing on both floating and funded debt, and all charges fixed or imposed upon counties by law.

(e) A schedule of proposed appropriations itemized as

provided for proposed expenditures included in the schedule prepared in accordance with the provisions of paragraph (d) hereof, as approved by the county board or the board of county commissioners. Said schedule, when adopted in the manner set forth herein, shall be known as the annual appropriation ordinance. An amount not exceeding five per cent. of the total may be appropriated for contingent, incidental, miscellaneous, or general county purposes, but no part of the amounts so appropriated shall be used for purposes for which other appropriations are made in such budget unless a transfer of funds is made as authorized by this Division.

(f) A detailed statement showing any bonuses or

increase in any salary, wage, stipend, or other form of compensation that is not subject to a collective bargaining agreement for every agency, department, or any other entity receiving an appropriation from the county, regardless of whether the employee receiving them is part of a collective bargaining unit.

The provisions of paragraphs (a) and (b) of this Section shall not apply to the first budget prepared under the provisions of this Division.
The schedules of proposed appropriations for debt financing shall indicate all funded or unfunded or floating indebtedness, the steps taken, if any, to incur additional indebtedness, and the means and amounts employed or to be employed for the reduction or payment of existing or proposed indebtedness or for interest thereon.
The budget shall classify all estimated receipts and proposed expenditures, and all amounts in the treasury of the county, under the several county funds now provided by law.
At any point following the adoption of the annual budget, if the county board determines by a 2/3 vote of all members constituting such board, that revenue received, or to be received, by the county during the then present fiscal year totals an amount substantially less than that projected at the time of adoption of the annual budget for that fiscal year, such board, by like vote, may adopt an amended budget for the remainder of the then present fiscal year. The authority of the county board to amend the annual appropriation ordinance at any point during the fiscal year shall be the same as its authority to determine and adopt the original annual budget; such amended budget shall be prepared as otherwise provided in this Section.
(Source: P.A. 98-419, eff. 8-16-13.)

(55 ILCS 5/6-1002.5)
Sec. 6-1002.5. Capital Improvement, Repair, or Replacement Fund.
(a) In the preparation of the annual budget, an amount not to exceed 3% of the equalized assessed value of property subject to taxation by the county may be accumulated in a separate fund for the purpose of making specified capital improvements, repairs, or replacements with respect to real property or equipment or other tangible personal property of the county. Any amount so accumulated shall be deposited into a special fund to be known as the County Capital Improvement, Repair, or Replacement Fund ("the Fund"). Expenditures from the Fund shall be budgeted in the fiscal year in which the capital improvement, repair, or replacement will occur.
(b) Moneys shall be transferred from the Fund into the county's general corporate or operating fund as follows:
(1) When a capital improvement, repair, or

replacement project is completed, or when such a project is abandoned, and the county board determines that there remain in the Fund unspent moneys that were budgeted for the project, those unspent moneys shall be transferred.

(2) When the county board determines that surplus

moneys, not needed for any capital improvement, repair, or replacement project for which the Fund was established, remain in the Fund, those surplus moneys shall be transferred.

Moneys transferred to the county's general corporate or operating fund under this subsection shall be transferred on the first day of the fiscal year following the fiscal year in which the unspent or surplus moneys were determined to exist.
(Source: P.A. 99-19, eff. 1-1-16.)

(55 ILCS 5/6-1003) (from Ch. 34, par. 6-1003)
Sec. 6-1003. Further appropriations barred; transfers. After the adoption of the county budget, no further appropriations shall be made at any other time during such fiscal year, except as provided in this Division. Appropriations in excess of those authorized by the budget in order to meet an immediate emergency may be made at any meeting of the board by a two-thirds vote of all the members constituting such board, the vote to be taken by ayes and nays and entered on the record of the meeting. After the adoption of the county budget, transfers of appropriations may be made without a vote of the board; however, transfers of appropriations affecting personnel and capital may be made at any meeting of the board by a two-thirds vote of all the members constituting such board, the vote to be taken by ayes and nays and entered on the record of the meeting, provided for any type of transfer that the total amount appropriated for the fund is not affected.
(Source: P.A. 99-356, eff. 8-13-15; 99-642, eff. 7-28-16.)

(55 ILCS 5/6-1004) (from Ch. 34, par. 6-1004)
Sec. 6-1004. Supplemental budget. Any county board which has adopted its annual budget may, by a like vote as is required for the adoption of the annual budget, adopt a supplemental budget to provide for payment of the expenses of the county in connection with elections of members of the Constitutional Convention or elections called for submission to the electors of any revision, alteration or amendments of the Constitution adopted by the Constitutional Convention.
(Source: P.A. 86-962.)

(55 ILCS 5/6-1005) (from Ch. 34, par. 6-1005)
Sec. 6-1005. Contract or obligation in excess of appropriation. Except as herein provided, neither the county board nor any one on its behalf shall have power, either directly or indirectly, to make any contract or do any act which adds to the county expenditures or liabilities in any year anything above the amount provided for in the annual budget for that fiscal year. Provided, however, that the County Board may lease from any Public Building Commission created pursuant to the provisions of the Public Building Commission Act, approved July 5, 1955, as heretofore or hereafter amended, any real or personal property for county purposes for any period of time not exceeding twenty years, and such lease may be made and the obligation and expense thereunder incurred without making a previous appropriation therefor, except as otherwise provided in Section 5-1108. Nothing contained herein shall be construed to deprive the board of the power to provide for and cause to be paid from the county funds any charge upon said county imposed by law independently of any action of such board. Except as herein provided, no contract shall be entered into and no obligation or expense shall be incurred by or on behalf of a county unless an appropriation therefor has been previously made.
(Source: P.A. 86-962.)

(55 ILCS 5/6-1006) (from Ch. 34, par. 6-1006)
Sec. 6-1006. Accounts for each fund. The county treasurer shall keep a separate account with each fund to show at all times the cash balance thereof, the amount received for the credit of such fund, and the amount of the payments made therefrom. Except as otherwise provided, the county auditor in each county under township organization containing over 75,000 inhabitants and the county clerk in each other county shall keep a similar account with each fund, and in addition shall maintain an account with each appropriation of each fund to show: (a) the amount appropriated, (b) the date and amount of each transfer from or to such appropriation and the appropriations to which or from which transfers were made, (c) the amount paid out under the appropriation, (d) the amount of outstanding obligations incurred under the appropriation, (e) the amount of the encumbered balance of the appropriations, and (f) the amount of the free balance of the appropriation. With respect to a County Bridge Fund, a Matching Tax Fund, and a Motor Fuel Tax Fund, the county auditor in a county under township organization containing over 75,000 inhabitants and the county clerk in each other county may, but is not required to, keep an account with each appropriation of each fund as referenced above.
(Source: P.A. 95-277, eff. 8-17-07.)

(55 ILCS 5/6-1007) (from Ch. 34, par. 6-1007)
Sec. 6-1007. Non-compliance not to affect tax levy. Failure by any county board to adopt an annual budget or to comply in any respect with the provisions of this Division shall not affect the validity of any tax levy otherwise in conformity with law.
(Source: P.A. 86-962.)

(55 ILCS 5/6-1008) (from Ch. 34, par. 6-1008)
Sec. 6-1008. Violations. Any person who violates, or who neglects or fails to comply with, the terms of this Division commits a Class B misdemeanor. In cases of violation of this Division by action of the county board, each member of the board participating in such action shall be subject to the aforesaid sentences.
(Source: P.A. 86-962.)

(55 ILCS 5/Div. 6-2 heading)

(55 ILCS 5/6-2001) (from Ch. 34, par. 6-2001)
Sec. 6-2001. Applicability. This Division shall apply only to counties having a population of more than 1,000,000.
This Division shall be construed as cumulative authority and not as a repeal of any existing statute authorizing the issuance of obligations to anticipate the collection of taxes.
(Source: P.A. 86-962.)

(55 ILCS 5/6-2002) (from Ch. 34, par. 6-2002)
Sec. 6-2002. Issuance of notes in anticipation of taxes. Whenever there are not sufficient funds on hand to pay obligations and the Board of Commissioners of the County shall deem it for the best interest of the County to provide funds for the payment of its obligations which are either corporate expenses or otherwise, whether due or to accrue in the then fiscal year, and it shall theretofore have levied taxes for the payment of such obligations and shall have filed with the proper County Clerk the necessary evidence of such levy, such County is hereby authorized to provide funds for such purpose and issue its notes therefor in the manner provided in this Division, provided, however, that after January 1, 1930, no notes shall be issued other than for the payment of corporate and highway expenses.
The Board of Commissioners shall provide for such issue by an appropriate resolution which shall set forth:
(a) The amount of money to be borrowed and the purpose for which it will be expended, the estimated revenues and the aggregate appropriations for such purpose. The purpose need not be stated in detail, but the statement thereof shall indicate whether such funds are for the payment of general corporate expenses or for a particular fund, and if for a particular fund same shall be identified.
(b) The date, rate of interest, place of payment and maturity or maturities. Such notes may be payable at a bank or at the office of the County Treasurer.
(c) The amount of warrants or notes theretofore issued under this or any other act to anticipate the collection of such taxes.
(d) A pledge of so much of such taxes as may be necessary for the payment of obligations issued hereunder.
(Source: P.A. 86-962.)

(55 ILCS 5/6-2003) (from Ch. 34, par. 6-2003)
Sec. 6-2003. Form of notes. Notes issued under this Division shall be due not more than 12 months from the date of issue and shall be payable at any time when the County Treasurer has funds sufficient to pay all or a portion of such issue. Notes issued under this Division shall bear interest at not more than the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, if issued before January 1, 1972 and not more than the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, if issued after that date, payable annually or semi-annually or at the time of payment of principal. The interest to the due date of the note may be represented by appropriate coupons and be executed by the facsimile signature of the County Treasurer. No notes shall be issued under this Division after the tax to be anticipated is delinquent. No notes shall be issued or sold, unless such issuance and sale is authorized by a vote of at least 2/3 of the members elected to the County Board. The notes shall be sold to the highest responsible bidder after due advertisement and public opening of bids. The County Board may authorize notes to be issued and sold from time to time and in such amounts as the County Treasurer deems necessary to provide funds to pay obligations due or to accrue within each quarterly period of the fiscal year.
Notes issued under this Division shall be received by any collector of taxes in payment of taxes against which they are issued at par plus accrued interest, and when so received shall be cancelled with the same effect as though paid pursuant to this Division.
Such notes shall be signed by the presiding officer of the Board, be attested by the Comptroller and be countersigned by the Treasurer. Such notes shall be payable to bearer provided that the notes may be registered as to principal in the name of the holder on the books of the County Treasurer and evidence of such registration shall be endorsed upon the back of notes so registered. After such registration no transfer shall be made except upon such books and similarly noted on the note unless the last registration was to bearer. Such notes may be re-registered from time to time in the name of the designated holder but such registration shall not affect the negotiability of the coupons attached.
With respect to instruments for the payment of money issued under this Section or its predecessor either before, on, or after the effective date of Public Act 86-4, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Division or "An Act concerning the anticipation of taxes and obligations in respect thereof in counties having more than 1,000,000 population", approved May 22, 1929, that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section or its predecessor are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section or its predecessor within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Division or "An Act concerning the anticipation of taxes and obligations in respect thereof in counties having more than 1,000,000 population", approved May 22, 1929, that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-962; 86-1028.)

(55 ILCS 5/6-2004) (from Ch. 34, par. 6-2004)
Sec. 6-2004. Copy of resolution filed with County Treasurer. A certified copy of the resolution adopted pursuant to the provisions of this Division, together with such other showings as may be deemed proper in the particular case shall be filed with the County Treasurer. There shall also be presented to the Treasurer the printed or lithographed notes and coupons, duly executed, for authentication.
(Source: P.A. 86-962.)

(55 ILCS 5/6-2005) (from Ch. 34, par. 6-2005)
Sec. 6-2005. Certificate of County Treasurer endorsed on notes. Whenever satisfactory showings as prescribed by this Division shall have been filed with the County Treasurer he shall examine the same and if found to be in compliance with this Division he shall endorse on the back of each note his certificate of authenticity which certificate shall set forth:
(a) The value of taxable property of the municipality as last equalized by the Tax Commission.
(b) The amount of the levy from the proceeds of which such note is payable and the rate limit if any on the amount of such levy.
(c) The amount of anticipatory obligations theretofore issued and payable out of such taxes and the amount of the issue of which such note is one.
(Source: P.A. 86-962.)

(55 ILCS 5/6-2006) (from Ch. 34, par. 6-2006)
Sec. 6-2006. Registry of notes. The County Treasurer shall keep a registry of each series of notes so issued, together with a copy thereof. For such authentication the County Treasurer shall be paid by the municipality a fee of $1 for each note so authenticated, but the minimum fee for any issue of notes shall be $10.
(Source: P.A. 86-962.)

(55 ILCS 5/6-2007) (from Ch. 34, par. 6-2007)
Sec. 6-2007. Limitations. Anticipatory obligations issued against taxes levied for any purpose shall not be in excess of 85% of such taxes extended or to be extended, computed upon the then last equalized valuation determined by the Department of Revenue of the State of Illinois.
In any county in which there shall have been created a working cash fund pursuant to the provisions of Division 6-27, notes shall at no time be issued in anticipation of the collection of taxes levied for general corporate purposes for any year, under the provisions of this Division, for such an amount that the aggregate of (a) the amount of such notes, and the interest to accrue thereon, (b) the aggregate of such notes theretofore issued in anticipation of the collection of such taxes for such year, and the interest accrued and to accrue thereon, (c) the aggregate amount of warrants theretofore drawn in anticipation of the collection of such taxes for such year, and the interest accrued and to accrue thereon, under the provisions of "An Act of the Constitution of the State of Illinois to provide for the manner of issuing warrants upon the treasurer of the State or of any county, township, city, village or other municipal corporation and jurors' certificates," approved June 27, 1913, as amended, and (d) the aggregate amount of money theretofore transferred from the working cash fund of such county to the general corporate fund thereof, shall exceed ninety (90) per centum of the actual or estimated amount of such taxes extended or to be extended by the county clerk upon the books of the collector or collectors of State and county taxes within such county.
(Source: P.A. 86-962.)

(55 ILCS 5/6-2008) (from Ch. 34, par. 6-2008)
Sec. 6-2008. Transmittal of funds for payment. It is hereby made the duty of the County Treasurer authenticating any note issued under the provisions of this Division as and when taxes so anticipated are received by him to promptly transmit to the bank designated in the notes as the place of payment, funds sufficient to pay principal and interest on notes issued under this Division or if the notes are payable at his office to pay the same as provided in this Division.
(Source: P.A. 86-962.)

(55 ILCS 5/6-2009) (from Ch. 34, par. 6-2009)
Sec. 6-2009. Payment of notes. Whenever funds are available for the payment of notes issued under the provisions of this Division the County Treasurer shall transmit same to the bank designated in the note as the place of payment together with written advice that funds are available to pay particular notes, designating same in numerical order, and that same will cease to bear interest fifteen (15) days subsequent to the date of such notice, and such bank shall pay accordingly. The County Treasurer shall take receipt from the bank for such remittance and thereafter such Treasurer shall be relieved of responsibility in connection therewith, a copy of which notice shall be published once by the County Treasurer in a newspaper published in the County at least five (5) days prior to the date fixed for redemption. A copy of such notice shall be mailed to any holder or owner of such notes or agent thereof, requesting same in writing. Notes may state on their face that they will not be subject to call on or before a date fixed in the resolution by the Board but which date shall be approximately the date on which it is anticipated the first tax collections will be received by the County Treasurer. When notes are payable at the office of the County Treasurer he shall set aside funds for payment of notes instead of remitting to a bank and give notice of redemption as above provided, and pay accordingly.
(Source: P.A. 86-962.)

(55 ILCS 5/6-2010) (from Ch. 34, par. 6-2010)
Sec. 6-2010. Incontestability; payable only out of taxes levied. Notes issued under the provisions of this Division shall be incontestable after authentication by the County Treasurer and delivery to a purchaser for a valuable consideration, and in like manner and to like extent as though same were negotiable instruments, and shall be payable only out of and from the proceeds of taxes levied and described in the proceedings authorizing the issuance of the notes, and shall so state on their face, and shall not be deemed to be an obligation of the County within any constitutional or statutory limitation.
(Source: P.A. 86-962.)

(55 ILCS 5/6-2011) (from Ch. 34, par. 6-2011)
Sec. 6-2011. Issuance of notes in excess of amount permitted; penalty. Any official of the County who votes for or otherwise influences the issuance of notes under this Division in excess of the limitations herein provided shall be liable for twice the sum of such excessive notes to the County and shall be ineligible for his office and be subject to removal from office.
(Source: P.A. 86-962.)

(55 ILCS 5/Div. 6-3 heading)

(55 ILCS 5/6-3001) (from Ch. 34, par. 6-3001)
Sec. 6-3001. Counties of 80,000 but less than 500,000; Bonds for jail and sheriff's residence. Any county having a population of 80,000 or more inhabitants, but less than 500,000 inhabitants may by resolution of its county board incur an indebtedness for the construction of a county jail and sheriff's residence, and may issue and sell its bonds and levy taxes upon all the taxable property of such county sufficient to pay the principal thereof at maturity and to pay interest thereon as it falls due but the total amount of such bonds, together with existing indebtedness, shall not exceed the limitation provided by law for indebtedness of such county. Taxes levied for the payment of the interest on and principal of such bonds shall be in addition to the maximum of taxes provided by statute for counties and shall not be subject to the limitation for county taxes provided in Section 5-1020. In addition, a county having a population of 240,000 or more inhabitants bordering on the Mississippi River may by resolution of its county board incur an indebtedness and issue and sell bonds for the expansion or remodeling of a county jail and sheriff's residence.
(Source: P.A. 88-572, eff. 8-11-94; 88-661, eff. 9-16-94.)

(55 ILCS 5/6-3002) (from Ch. 34, par. 6-3002)
Sec. 6-3002. Publication of resolution. After the resolution of the county board providing for the issuance of bonds has been adopted, it shall be published in some newspaper of general circulation in the county, once each week for three weeks. If there is no newspaper of general circulation in the county, then copies of the resolution shall be posted in at least five of the most public places in the county seat of the county.
(Source: P.A. 86-962.)

(55 ILCS 5/6-3003) (from Ch. 34, par. 6-3003)
Sec. 6-3003. Petition for referendum; election. The publication or posting of the resolution shall be accompanied by a notice of (1) the specific number of voters required to sign a petition requesting the question of issuing bonds for the purpose of obtaining funds to construct, expand, or remodel a county jail and sheriff's residence to be submitted to the electors; (2) the time in which such petition must be filed; and (3) the date of the prospective referendum. The county clerk shall provide a petition form to any individual requesting one. If a petition is filed with the county clerk not later than 30 days after the first publication or the posting of the resolution, signed by voters of the county numbering 10% or more of the number of the registered voters in the county, requesting such clerk to call an election to vote upon the proposition of issuing bonds for the purpose of obtaining funds to construct, expand, or remodel a county jail and sheriff's residence, it shall be the duty of such county clerk to certify the proposition to the proper election officials, who shall submit the proposition to the voters at an election in accordance with the general election law. The proposition shall be substantially in the following form:
--------------------------------------------------------------
Shall..... county issue bonds YES
in the amount of $.... to construct, ------------------------
expand, or remodel a county jail NO
and sheriff's residence?
--------------------------------------------------------------
If a majority of the voters voting upon the aforesaid proposition vote in favor of it, the bonds may be issued by such county, but if a majority of the voters voting upon the proposition vote against said proposition the county may not issue bonds for the purpose of constructing, expanding, or remodeling a county jail and sheriff's residence under the provisions of this Division.
(Source: P.A. 87-767; 88-572, eff. 8-11-94; 88-661, eff. 9-16-94.)

(55 ILCS 5/6-3004) (from Ch. 34, par. 6-3004)
Sec. 6-3004. When resolution effective. If no petition is filed within the time herein provided, the resolution shall be in full force and effect at the expiration of such period, and such county may proceed to incur the indebtedness and may issue and sell its bonds. If a petition is filed, the resolution shall be in abeyance until the election and it shall only be effective if the question of incurring the indebtedness and the issuance of bonds in the amount described, receives the favorable vote of a majority of the voters of the county voting on the proposition.
(Source: P.A. 86-962.)

(55 ILCS 5/6-3004.1) (from Ch. 34, par. 6-3004.1)
Sec. 6-3004.1. County under 80,000. (a) Any county having a population under 80,000 may, by resolution of its county board, incur an indebtedness for the construction of a county jail and sheriff's residence, and issue and sell its bonds and levy taxes upon all the taxable property of the county sufficient to pay the principal of the bonds at maturity and to pay interest on the bonds as it falls due, upon approval of the issuance of the bonds at a referendum held in accordance with the general election law.
(b) The total amount of the bonds, together with existing indebtedness, shall not exceed the limitation provided by law for indebtedness of the county.
(c) Upon adoption of the resolution, the county board shall certify the question of the issuance of the bonds to the appropriate election officials. The question shall be submitted to the electors of the county in substantially the following form: Shall ... County issue bonds in the amount of $ ... to construct a county jail and sheriff's residence? The question is approved if a majority of the electors voting on the question vote in favor of it.
(d) Taxes levied for the payment of the interest on and the principal of the bonds shall be in addition to the maximum of taxes provided by statute for counties and shall not be subject to the limitation for county taxes provided in Section 5-1014.
(Source: P.A. 86-1028.)

(55 ILCS 5/6-3005) (from Ch. 34, par. 6-3005)
Sec. 6-3005. Counties of 500,000 or more but less than 1,000,000; bonds for construction or remodeling of county jails. Any county with a population of 500,000 or more inhabitants, but less than 1,000,000 inhabitants may by resolution of its county board incur an indebtedness for the construction or remodeling of a county jail and for the acquisition of land and fixtures therefor, and may issue and sell bonds therefor, and levy taxes upon all taxable property of the county sufficient to pay the principal on bonds at maturity and to pay the interest thereon as it falls due.
(Source: P.A. 86-962.)

(55 ILCS 5/6-3006) (from Ch. 34, par. 6-3006)
Sec. 6-3006. Resolution. The resolution of the county board authorizing the issuance of bonds shall prescribe the details of the bonds and specify the total amount of the bonds to be issued, the form and denomination of the bonds, the date which they bear, the place they are payable, the date or dates of maturity, which shall not be more than 30 years after the date of the bonds, the rate of interest, which shall not exceed the greater of (i) the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, or (ii) 8% per annum, and the dates on which the interest is payable.
With respect to instruments for the payment of money issued under this Section or its predecessor either before, on, or after the effective date of Public Act 86-4, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Division or "An Act to authorize certain counties to incur an indebtedness and issue bonds for the construction of county jails and sheriffs' residences", filed July 3, 1935, that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section or its predecessor are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section or its predecessor within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Division or "An Act to authorize certain counties to incur an indebtedness and issue bonds for the construction of county jails and sheriffs' residences", filed July 3, 1935, that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-962; 86-1028.)

(55 ILCS 5/6-3007) (from Ch. 34, par. 6-3007)
Sec. 6-3007. Publication of resolution. After the resolution of the county board providing for the issuance of bonds has been adopted, it shall be published in one or more newspapers of general circulation in the county, once each week for three weeks. If there is no newspaper of general circulation in the county, then copies of the resolution shall be posted in at least five of the most public places in the county seat of the county. The publication or posting of the resolution shall include a notice of (1) the specific number of voters required to sign a petition requesting that the question of the adoption of the resolution be submitted to the voters of the county; (2) the time in which the petition must be filed; and (3) the date of the prospective referendum. The county clerk shall provide a petition form to any individual requesting one.
(Source: P.A. 86-962.)

(55 ILCS 5/6-3008) (from Ch. 34, par. 6-3008)
Sec. 6-3008. Tax levy. The resolution authorizing the bonds shall also provide for the levy and collection of a direct annual tax upon all taxable property in the county sufficient to pay the principal of the bonds at maturity, the interest on the bonds as it falls due, and the cost of operations and maintenance of the facility. Such tax shall not exceed .07% of the value of the property as equalized or assessed by the Department of Revenue, but shall not be subject to any other statutory limitations relative to taxes which may be extended for county purposes, and shall not be subject to the limitations provided in Section 5-1020.
(Source: P.A. 86-962.)

(55 ILCS 5/6-3009) (from Ch. 34, par. 6-3009)
Sec. 6-3009. Execution and terms of bonds. The bonds shall be executed by such officials as may be provided in the resolution authorizing the issue. The bonds may be made registerable as to principal and may be made callable on any interest payment date at par and accrued interest after notice has been given at the time and in the manner provided in the resolution. The bonds shall remain valid even though one or more of the officers executing the bonds ceases to hold office before the bonds are delivered.
(Source: P.A. 86-962.)

(55 ILCS 5/6-3010) (from Ch. 34, par. 6-3010)
Sec. 6-3010. Sinking fund. The resolution of the county board may provide for the creation of a sinking fund to consist of the proceeds of the taxes levied for the payment of the principal and interest upon these bonds. The fund shall be faithfully applied to the purchase or payment of the bonds, and the interest thereon, issued pursuant to the provisions of this Division.
(Source: P.A. 86-962.)

(55 ILCS 5/6-3011) (from Ch. 34, par. 6-3011)
Sec. 6-3011. Sale of bonds. The bonds shall be sold to the highest and best bidder at not less than their par value and accrued interest. The county board shall advertise for proposals to purchase the bonds. Such advertisement shall be published at least once in a newspaper having circulation within the county at least 10 days prior to the date for opening the bids. The county board may reserve the right to reject any and all bids and to readvertise for bids.
(Source: P.A. 86-962.)

(55 ILCS 5/6-3012) (from Ch. 34, par. 6-3012)
Sec. 6-3012. Petition for referendum. If a petition is filed with the county clerk not later than 30 days after the first publication or the posting of the resolution, signed by voters of the county numbering 10% or more of the registered voters in such county, requesting an election to vote upon the proposition of issuing bonds for the purpose of obtaining funds to construct a county jail and sheriff's residence, the county clerk shall certify the proposition to the proper election officials, who shall submit the proposition to the voters at an election in accordance with the general election law. The ballot shall be substantially in the following form:
--------------------------------------------------------------
Shall .... county issue bonds YES
in the amount of ..... to construct -----------------------
a county jail? NO
--------------------------------------------------------------
If a majority of the voters voting upon the aforesaid proposition vote in favor of it, the bonds may be issued by such county, but if a majority of the voters voting upon the proposition vote against the proposition, the county may not issue bonds for the purpose of constructing a county jail under the provisions of this Division.
(Source: P.A. 86-962; 87-767.)

(55 ILCS 5/6-3013) (from Ch. 34, par. 6-3013)
Sec. 6-3013. Effective date of resolution. If no petition is filed within the time herein provided, the resolution shall be in full force and effect at the expiration of such 28-day period, and such county may proceed to incur the indebtedness and may issue and sell its bonds. If a petition is filed, the resolution shall be in abeyance until the indebtedness and the issuance of bonds in the amount described receives the favorable vote of a majority of the voters of the county voting on the proposition.
(Source: P.A. 86-962.)

(55 ILCS 5/Div. 6-4 heading)

(55 ILCS 5/6-4001) (from Ch. 34, par. 6-4001)
Sec. 6-4001. Bonds for construction or remodeling of courthouses. Any county with a population of more than 300,000 and an increase in population of 30% or more from any decennial census to the next such census, by resolution of its county board may incur indebtedness for the reconstruction and remodeling of an existing courthouse or the construction of a new courthouse and related facilities at the same or a new location and for the acquisition of land and fixtures therefor, issue and sell general obligation bonds therefor and levy taxes upon all taxable property of the county sufficient to pay the principal on the bonds at maturity and to pay interest thereon as it falls due.
(Source: P.A. 86-962.)

(55 ILCS 5/6-4002) (from Ch. 34, par. 6-4002)
Sec. 6-4002. Resolution. The resolution of the county board authorizing the issuance of the general obligation bonds shall prescribe all the details of the bonds and specify the total amount of the bonds to be issued, the form and denomination of the bonds, the date they are to bear, the place they are payable, the date or dates of maturity, which shall not be more than 30 years after the date of the bonds, the rate of interest, which shall not exceed that authorized by "An Act to authorize public corporations to issue bonds, other evidences of indebtedness and tax anticipation warrants subject to interest rate limitations set forth therein", approved May 26, 1970, as amended, and the dates on which the interest is payable.
(Source: P.A. 86-962.)

(55 ILCS 5/6-4003) (from Ch. 34, par. 6-4003)
Sec. 6-4003. Tax levy. The resolution authorizing the bonds shall also provide for the levy and collection of a direct annual tax upon all taxable property in the county sufficient to pay the principal of the bonds at maturity and to pay the interest thereon as it falls due. Such tax shall not exceed .05% of the value of the property as equalized or assessed by the Department of Revenue, but shall not be subject to any other statutory limitations relative to taxes which may be extended for county purposes, and shall not be subject to the limitations provided in Section 5-1020. The tax may be levied without referendum.
(Source: P.A. 88-670, eff. 12-2-94.)

(55 ILCS 5/6-4004) (from Ch. 34, par. 6-4004)
Sec. 6-4004. Execution and terms of bonds. The bonds shall be executed by such officials as may be provided in the resolution authorizing the issue. The bonds may be made registerable as to principal and may be made callable on any interest payment date at par and accrued interest after notice has been given at the time and in the manner provided in the resolution. The bonds shall remain valid even though one or more of the officers executing the bonds ceases to hold office before the bonds are delivered.
(Source: P.A. 86-962.)

(55 ILCS 5/6-4005) (from Ch. 34, par. 6-4005)
Sec. 6-4005. Sinking fund. The resolution of the county board may provide for the creation of a sinking fund to consist of the proceeds of the taxes levied for the payment of the principal and interest upon these bonds. This fund shall be faithfully applied to the purchase or payment of the bonds, and the interest thereon, issued pursuant to the provisions of this Division.
(Source: P.A. 86-962.)

(55 ILCS 5/6-4006) (from Ch. 34, par. 6-4006)
Sec. 6-4006. Sale of bonds. The bonds shall be sold to the highest and best bidder at not less than their par value and accrued interest. The county board shall advertise for proposals to purchase the bonds. Such advertisement shall be published at least once in a newspaper having circulation within the county at least 10 days prior to the date for opening the bids. The county board may reserve the right to reject any and all bids and to readvertise for bids.
(Source: P.A. 86-962.)

(55 ILCS 5/6-4007) (from Ch. 34, par. 6-4007)
Sec. 6-4007. Publication of resolution. After the resolution of the county board providing for the establishment of an annual levy has been adopted, it shall be published in some newspaper of general circulation in the county, once each week for 3 weeks. If there is no newspaper of general circulation in the county, then copies of the resolution shall be posted in at least 5 of the most public places in the county seat of the county.
The publication or posting of the resolution shall include a notice of (1) the specific number of voters required to sign a petition requesting that the question of the adoption of the tax levy be submitted to the voters of the county; (2) the time within which the petition must be filed; and (3) the date of the prospective referendum. The county clerk shall provide a petition form to any individual requesting one.
(Source: P.A. 86-962; 86-1253.)

(55 ILCS 5/6-4008) (from Ch. 34, par. 6-4008)
Sec. 6-4008. Petition for referendum. If a petition is filed with the county clerk not later than 28 days after the first publication or the posting of the resolution, signed by not less than 5% of the number of legal voters who voted at the last general election in such county, requesting that the question of establishing an annual tax levy for the purpose of obtaining funds to construct, reconstruct or remodel a courthouse be submitted to the electors of the county, the county clerk shall certify the question to the proper election officials for submission at the next regular scheduled election in accordance with the general election law.
The question shall be substantially in the following form:
--------------------------------------------------------------
Shall .............. county issue bond YES
in the amount of $........ to construct --------------------
(or reconstruct or remodel a courthouse)? NO
--------------------------------------------------------------
The election shall be conducted in accordance with the general election law, at the nonpartisan election in 1981.
If a majority of the voters voting upon the aforesaid question vote in favor of it, the bonds may be issued by such county, but if a majority of the voters voting upon the question vote against the question the county may not issue bonds for the purpose of constructing, reconstructing, or remodeling a courthouse under the provisions of this Division.
(Source: P.A. 86-962.)

(55 ILCS 5/6-4009) (from Ch. 34, par. 6-4009)
Sec. 6-4009. When resolution effective. If no petition is filed within the time herein provided, the resolution shall be in full force and effect at the expiration of such period, and such county may proceed to incur the indebtedness and may issue and sell its bonds. If a petition is filed, the resolution shall be in abeyance until the election and it shall only be effective if the question of incurring the indebtedness and the issuance of bonds in the amount described, receives the favorable vote of a majority of the voters of the county voting on the question.
(Source: P.A. 86-962.)

(55 ILCS 5/6-4010) (from Ch. 34, par. 6-4010)
Sec. 6-4010. County under 300,000.
(a) Any county having a population under 300,000 may, by resolution of its county board, incur an indebtedness for the reconstruction and remodeling of an existing courthouse or the construction of a new courthouse and related facilities at the same or a new location and for the acquisition of land and fixtures for the courthouse and related facilities and may issue and sell its bonds and levy taxes upon all the taxable property of the county sufficient to pay the principal of the bonds at maturity and to pay interest on the bonds as it falls due upon approval of the issuance of the bonds at a referendum held in accordance with the general election law.
(b) The total amount of the bonds, together with existing indebtedness, shall not exceed the limitation provided by law for indebtedness of the county.
(c) Upon adoption of the resolution, the county board shall certify the question of the issuance of the bonds to the appropriate election officials. The question shall be submitted to the electors of the county in substantially the following form:
Shall (name of county) issue bonds in the amount of

$(amount) to reconstruct and remodel the county courthouse (or construct a new county courthouse and related facilities at (state location) and acquire land and fixtures for the courthouse and related facilities, as the case may be)?

The question is approved if a majority of the electors voting on the question vote in favor of it.
(d) Taxes levied for the payment of the principal of and interest on the bonds shall be in addition to the maximum of taxes provided by statute for counties and shall not be subject to the limitation for county taxes provided in Section 5-1014.
(Source: P.A. 87-320.)

(55 ILCS 5/Div. 6-5 heading)

(55 ILCS 5/6-5001) (from Ch. 34, par. 6-5001)
Sec. 6-5001. Referendum. For the purpose of purchasing voting machines, the county board of any county having more than 500,000 inhabitants and in which county there has been a favorable vote on the proposition of adopting voting machines as provided by Article 24 of "The Election Code", as amended, may, by resolution, incur an indebtedness and issue bonds therefor in the aggregate of not more than $500,000 in addition to all bonded indebtedness authorized for that purpose prior to July 1, 1949.
However, no resolution providing for the issuance of bonds as authorized by Sections 6-5001 through 6-5005 shall be effective until it has been submitted to referendum of the electors of that county. The board shall certify the resolution and the proposition to the proper election officials who shall submit the proposition at an election in accordance with the general election law. In addition to the requirements of the general election law, notice of the referendum shall also set forth the substance of the resolution. If a majority of those voting upon the proposition at such referendum vote in favor of issuing such bonds, then the resolution shall immediately become effective.
(Source: P.A. 86-962.)

(55 ILCS 5/6-5002) (from Ch. 34, par. 6-5002)
Sec. 6-5002. Resolution authorizing bonds. The resolution authorizing the issuance of such bonds shall specify the total amount of bonds to be issued, the form and denomination of the bonds, the date they are to bear, the place where they are payable, the date or dates of maturity, which shall not be more than 20 years after the date the bonds bear, the rate of interest which shall not exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, and the dates on which interest is payable.
Such resolution shall prescribe all the details of the bonds and shall provide for the levy and collection of a direct annual tax upon all taxable property within the county sufficient to pay the principal thereof at maturity and to pay the interest thereon as it falls due, which tax shall not be subject to any statutory limitations relative to taxes which may be extended for county purposes.
With respect to instruments for the payment of money issued under this Section or its predecessor either before, on, or after the effective date of Public Act 86-4, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of these Sections 6-5001 through 6-5005 or "An Act to authorize the issuance of bonds by a county having more than 500,000 inhabitants for the purchase of voting machines, and to provide for the payment therefor", approved July 20, 1949, that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section or its predecessor are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section or its predecessor within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of these Sections 6-5001 through 6-5005 or "An Act to authorize the issuance of bonds by a county having more than 500,000 inhabitants for the purchase of voting machines, and to provide for the payment therefor", approved July 20, 1949, that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 90-655, eff. 7-30-98.)

(55 ILCS 5/6-5003) (from Ch. 34, par. 6-5003)
Sec. 6-5003. Execution of bonds. The bonds shall be executed by such officials as may be provided in the resolution authorizing the issue. They may be made registerable as to principal and may be made callable on any interest payment date at par and accrued interest after notice has been given at the time and in the manner provided in the resolution. The bonds shall remain valid even though one or more of the officers executing the bonds ceases to hold office before the bonds are delivered.
(Source: P.A. 86-962.)

(55 ILCS 5/6-5004) (from Ch. 34, par. 6-5004)
Sec. 6-5004. Sinking fund. The resolution may provide for the creation of a sinking fund to consist of the proceeds of the taxes levied for the payment of the principal and interest upon these bonds. This fund shall be faithfully applied to the purchase or payment of the bonds, and the interest thereon, issued pursuant to the provisions of Sections 6-5001 through 6-5005.
(Source: P.A. 86-962.)

(55 ILCS 5/6-5005) (from Ch. 34, par. 6-5005)
Sec. 6-5005. Sale of bonds. The bonds shall be sold to the highest and best bidder at not less than their par value and accrued interest. The county board shall advertise for proposals to purchase the bonds. Such advertisement shall be published at least once in a newspaper having circulation within the county at least 10 days prior to the date for opening the bids. The county board may reserve the right to reject any and all bids and to readvertise for bids.
(Source: P.A. 86-962.)

(55 ILCS 5/6-5006) (from Ch. 34, par. 6-5006)
Sec. 6-5006. Resolution and referendum on additional indebtedness. For the purpose of purchasing voting machines, the county board of any county having more than 500,000 inhabitants and in which county there has been a favorable vote on the proposition of adopting voting machines as provided by Article 24 of "The Election Code", as amended, may, by resolution, incur an indebtedness and issue bonds therefor in the aggregate of not more than $400,000 in addition to all bonded indebtedness authorized for that purpose prior to July 1, 1953.
However, no resolution providing for the issuance of bonds as authorized by Sections 6-5006 through 6-5010 shall be effective until it has been submitted to referendum of the electors of that county. The board shall certify the resolution and the proposition to the proper election officials who shall submit the proposition at an election in accordance with the general election law. In addition to the requirements of the general election law, notice of the referendum shall also set forth the substance of the resolution. If a majority of those voting upon the proposition at such election vote in favor of issuing such bonds, then the resolution shall immediately become effective.
(Source: P.A. 86-962.)

(55 ILCS 5/6-5007) (from Ch. 34, par. 6-5007)
Sec. 6-5007. Requisites of resolution. The resolution authorizing the issuance of such bonds shall specify the total amount of bonds to be issued, the form and denomination of the bonds, the date they are to bear, the place where they are payable, the date or dates of maturity, which shall not be more than 20 years after the date the bonds bear, the rate of interest which shall not exceed 4% per annum and the dates on which interest is payable.
Such resolution shall prescribe all the details of the bonds and shall provide for the levy and collection of a direct annual tax upon all taxable property within the county sufficient to pay the principal thereof at maturity and to pay the interest thereon as it falls due, which tax shall not be subject to any statutory limitations relative to taxes which may be extended for county purposes.
(Source: P.A. 86-962.)

(55 ILCS 5/6-5008) (from Ch. 34, par. 6-5008)
Sec. 6-5008. Execution of bonds; registration. The bonds shall be executed by such officials as may be provided in the resolution authorizing the issue. They may be made registerable as to principal and may be made callable on any interest payment date at par and accrued interest after notice has been given at the time and in the manner provided in the resolution. The bonds shall remain valid even though one or more of the officers executing the bonds ceases to hold office before the bonds are delivered.
(Source: P.A. 86-962.)

(55 ILCS 5/6-5009) (from Ch. 34, par. 6-5009)
Sec. 6-5009. Sinking fund. The resolution may provide for the creation of a sinking fund to consist of the proceeds of the taxes levied for the payment of the principal and interest upon these bonds. This fund shall be faithfully applied to the purchase or payment of the bonds, and the interest thereon, issued pursuant to the provisions of Sections 6-5006 through 6-5010.
(Source: P.A. 86-962.)

(55 ILCS 5/6-5010) (from Ch. 34, par. 6-5010)
Sec. 6-5010. Sale of bonds. The bonds shall be sold to the highest and best bidder at not less than their par value and accrued interest. The county board shall advertise for proposals to purchase the bonds. Such advertisement shall be published at least once in a newspaper having circulation within the county at least 10 days prior to the date for opening the bids. The county board may reserve the right to reject any and all bids and to readvertise for bids.
(Source: P.A. 86-962.)

(55 ILCS 5/Div. 6-6 heading)

(55 ILCS 5/6-6001) (from Ch. 34, par. 6-6001)
Sec. 6-6001. Authorization. The county board of any county with a population of 1,000,000 or more may, before January 1, 1968, without referendum, incur an indebtedness and issue general obligation bonds in an amount not exceeding $10,000,000 for the purpose of hospital improvements, police equipment, and additional voting machines, and may levy a tax for the purpose of paying the principal and interest on such bonds.
(Source: P.A. 86-962.)

(55 ILCS 5/6-6002) (from Ch. 34, par. 6-6002)
Sec. 6-6002. Bonds. The bonds shall be issued in such denominations, be for such term or terms, and bear interest at such rate as may be specified in the resolution of the county board authorizing the issuance of such bonds.
(Source: P.A. 86-962.)

(55 ILCS 5/6-6003) (from Ch. 34, par. 6-6003)
Sec. 6-6003. Effect of limitation on indebtedness. The bonds authorized hereunder and the tax levied in connection therewith shall not be included in any statutory limitation on indebtedness or tax rates.
(Source: P.A. 86-962.)

(55 ILCS 5/Div. 6-7 heading)

(55 ILCS 5/6-7001) (from Ch. 34, par. 6-7001)
Sec. 6-7001. Authorization for counties not home rule counties. The county Board of any County which is not a home rule unit and which has established a public hospital is authorized to issue and sell revenue bonds payable from the revenue derived from the operation of the hospital for the purpose of (1) constructing, reconstructing, repairing, remodeling, extending, equipping, improving and acquiring a site or sites for a hospital building or buildings, or (2) refunding any such revenue bonds theretofore issued from time to time when deemed necessary or advantageous in the public interest. These bonds shall be authorized by an ordinance without submission thereof to the electors of the county, shall mature at such time not to exceed 40 years from the date of issue, and bear such rate of interest not to exceed the greater of (i) the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, or (ii) 9% per annum, payable annually or semiannually as the County Board may determine, and may be sold by the County Board in such manner as they deem best in the public interest. However, such bonds shall be sold at such price that the interest cost of the proceeds therefrom will not exceed the greater of (i) the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, or (ii) 9% per annum based on the average maturity of such bonds and computed according to standard tables of bond values.
No member of the County Board, Board of Directors of the public hospital or its administration shall have any personal economic interest in any bonds issued in accordance with this Division.
With respect to instruments for the payment of money issued under this Section or its predecessor either before, on, or after the effective date of Public Act 86-4, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Division or "An Act in relation to the issuance of revenue bonds by certain counties for public hospitals", approved June 29, 1973, that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section or its predecessor are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section or its predecessor within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Division or "An Act in relation to the issuance of revenue bonds by certain counties for public hospitals", approved June 29, 1973, that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-962; 86-1028.)

(55 ILCS 5/6-7002) (from Ch. 34, par. 6-7002)
Sec. 6-7002. Ordinance. The County Board of any such county availing itself of the provisions of Section 6-7001 shall adopt an ordinance describing in a general way the building or buildings, or addition or extension thereto, to be constructed, reconstructed, repaired, remodeled, extended, equipped or improved and the site or sites to be acquired. Such ordinance shall set out the estimated cost of such construction, reconstruction, repair, remodeling, extension, equipment, improvement or acquisition and fix the amount of revenue bonds proposed to be issued, the maturity, interest rate, and all details in respect thereof and may contain such provisions and covenants which shall be part of the contract between the county and the holders of such bonds as may be deemed necessary and advisable as to the operation, maintenance, and management of the hospital, the establishment and maintenance of sinking funds, reserve funds, and other special funds, including construction funds, the fixing and collecting of rents, fees and charges for the use of the facilities of the hospital sufficient to produce revenue adequate to maintain such funds and to pay the bonds at maturity and accruing interest thereon, the issuance thereafter of additional bonds payable from the revenues derived from the hospital, the kind and amount of insurance, including use and occupancy insurance, to be carried, the cost of which shall be payable only from the revenues derived from the hospital, and such other covenants deemed necessary or desirable to assure the successful operation and maintenance of the hospital and the prompt payment of the principal of interest upon the bonds so authorized. Revenue bonds issued under this Division shall be signed by the Chairman of the County Board and the County Clerk of the county and shall be payable from revenue derived from the operation of the public hospital. These bonds shall not in any event constitute an indebtedness of the county within the meaning of any constitutional provision or limitation. It shall be plainly written or printed on the face of each bond that the bond has been issued under the provisions of this Division, that the bond, including the interest thereon, is payable from the revenue pledged to the payment thereof, and that it does not constitute an indebtedness or obligation of the county within the meaning of any constitutional or statutory limitation or provision. No holder of any such revenue bond has the right to compel any exercise of the taxing power of the county to pay such bond or interest thereon.
(Source: P.A. 86-962.)

(55 ILCS 5/6-7003) (from Ch. 34, par. 6-7003)
Sec. 6-7003. Redemption of revenue bonds. Revenue bonds issued under this Division may be redeemed by the county issuing them on such terms, at such time, upon such notice and with or without premium all as may be provided in the ordinance authorizing them.
(Source: P.A. 86-962.)

(55 ILCS 5/Div. 6-8 heading)

(55 ILCS 5/6-8001) (from Ch. 34, par. 6-8001)
Sec. 6-8001. Bonds for excess claim against county. When any county has audited or allowed claims for county expenses or county purposes that are outstanding and that, when added to the sum levied for county purposes, exceed the sum of 25 cents on the $100 valuation of property, the county board may, by an order entered of record setting forth substantially the amount of the outstanding claims, provide for the submission of the question of issuing the bonds of the county for such sum as may be reasonably necessary for the purpose to a vote of the people of the county at a regular election after the passage of the resolution. The county board shall certify the resolution and the proposition to the proper election officials, who shall submit the proposition at a regular election in accordance with the general election law.
The county board of any county having a population in excess of 200,000 may issue bonds for the purpose of paying claims for county expenses or county purposes audited or allowed by the county board without submitting the question of issuing the bonds to a vote of the people of the county. These bonds shall mature within 10 years from the date of issuance. The aggregate principal amount of bonds to pay such claims that may ever be issued without being authorized by referendum shall not exceed $2,500,000.
(Source: P.A. 86-962; 87-895.)

(55 ILCS 5/6-8002) (from Ch. 34, par. 6-8002)
Sec. 6-8002. Form of votes. The votes in favor of the proposition to issue bonds, at an election, shall be "For issuing bonds," and those against shall be "Against issuing bonds," and if a majority of the votes cast upon the question are "For issuing bonds" then the county board shall have power to cause to be issued bonds of said county in accordance with the terms of the order in Section 6-8001.
(Source: P.A. 86-962.)

(55 ILCS 5/6-8003) (from Ch. 34, par. 6-8003)
Sec. 6-8003. Signature on bonds. The bonds issued under the authority of this Division shall be signed in the name of the county by the chairman of the board of county commissioners in counties not under township organization and by the chairman of the county board in counties under township organization, and shall be countersigned by the county clerk and shall have the seal of the county attached thereto.
(Source: P.A. 86-962.)

(55 ILCS 5/6-8004) (from Ch. 34, par. 6-8004)
Sec. 6-8004. Payment of interest. The bonds issued by authority of this Division shall be payable at such time or times as the county board may in said order determine not exceeding, however, twenty years from the date of issue and shall bear interest at such rate per annum as shall by said order be fixed not exceeding five per cent.
(Source: P.A. 86-962.)

(55 ILCS 5/6-8005) (from Ch. 34, par. 6-8005)
Sec. 6-8005. Sale of bonds. The said bonds or such as may be necessary shall be sold to the highest bidder under the direction of the county board by receiving sealed bids therefor, but no bond shall be sold for less than par and accrued interest and at least fifteen days notice of the time and place of receiving bids for such bonds shall be given by the county clerk by publication thereof for at least two successive weeks in some newspaper of general circulation in said county.
(Source: P.A. 86-962.)

(55 ILCS 5/6-8006) (from Ch. 34, par. 6-8006)
Sec. 6-8006. Proceeds to be separate fund. The money realized from the sale of said bonds, or any of them shall be kept as a separate fund and disbursed only for the purpose for which they were issued: Provided, that any surplus that may remain after the payment of all demands against said funds may be used for other county purposes.
(Source: P.A. 86-962.)

(55 ILCS 5/6-8007) (from Ch. 34, par. 6-8007)
Sec. 6-8007. Amount of taxes. The county board of each county issuing bonds under the provisions of this Division shall include in the amounts of all taxes to be raised for county purposes in each year a sum sufficient to pay the accruing interest on such bonds and also a sufficient sum to be set apart as a sinking fund to be accumulated and used for the payment of the principal of said bonds at their maturity.
(Source: P.A. 86-962.)

(55 ILCS 5/Div. 6-9 heading)

(55 ILCS 5/6-9001) (from Ch. 34, par. 6-9001)
Sec. 6-9001. Issuance of refunding bonds. Whenever any county having a population of less than 200,000, has outstanding bonds issued for any purpose authorized by law which are binding and subsisting legal obligations, and it has no money with which to pay the principal of or interest on such bonds, such county is hereby authorized to issue its refunding bonds for the purpose of paying such principal or interest, or both.
(Source: P.A. 86-962.)

(55 ILCS 5/6-9002) (from Ch. 34, par. 6-9002)
Sec. 6-9002. Resolution. Such bonds shall be authorized by a resolution to be adopted by the county board or the board of county commissioners (as the case may be). Said resolution shall describe the principal, interest or both, to be paid, fix the details of the refunding bonds, including the date, denominations, place of payment, rate of interest and maturity of the bonds so authorized to be issued pursuant to the provisions of this Division, and such resolution shall provide for the levy of a tax sufficient to pay principal of and interest on said refunding bonds as the same mature. The refunding bonds shall bear interest at a rate not to exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, payable annually or semiannually, and may mature at such time or times, (but not more than twenty years from date of bonds) as the resolution shall fix. Such bonds shall be signed by the Chairman of the Board, be attested by the County Clerk with the seal of the County attached, and be registered by the County Treasurer. The coupons attached to said bonds may be executed with the lithographed or facsimile signature of the County Treasurer.
With respect to instruments for the payment of money issued under this Section or its predecessor either before, on, or after the effective date of Public Act 86-4, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Division or "An Act to authorize counties having a population of less than two hundred thousand to issue refunding bonds", approved April 22, 1933, that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section or its predecessor are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section or its predecessor within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Division or "An Act to authorize counties having a population of less than two hundred thousand to issue refunding bonds", approved April 22, 1933, that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-962; 86-1028.)

(55 ILCS 5/6-9003) (from Ch. 34, par. 6-9003)
Sec. 6-9003. Sale or exchange of bonds. Such refunding bonds may be exchanged par for par for principal, interest or both, described in the authorizing resolution, or may be sold at not less than their par value, and the proceeds of the sale shall be used only for the purpose of paying such principal, interest or both.
(Source: P.A. 86-962.)

(55 ILCS 5/6-9004) (from Ch. 34, par. 6-9004)
Sec. 6-9004. Tax for principal and interest. It shall be the duty of the County Clerk, annually, to extend a tax upon all of the taxable property in the county sufficient to pay maturing principal of and interest on said refunding bonds. Said tax shall not be subject to any statutory limitations now or hereafter enacted relative to taxes which may be extended for county purposes.
(Source: P.A. 86-962.)

(55 ILCS 5/Div. 6-10 heading)

(55 ILCS 5/6-10001) (from Ch. 34, par. 6-10001)
Sec. 6-10001. Refunding bonds. The corporate authorities of any county, without submitting the question to the electors thereof for approval, may authorize by ordinance the issuance of refunding bonds (1) to refund its bonds prior to their maturity; (2) to refund its unpaid matured bonds; (3) to refund matured coupons evidencing interest upon its unpaid bonds; (4) to refund interest at the coupon rate upon its unpaid matured bonds that has accrued since the maturity of those bonds; and (5) to refund its bonds which by their terms are subject to redemption before maturity.
The refunding bonds may be made registerable as to principal and may bear interest at a rate not to exceed 6% annually, payable at such time and place as may be provided in the bond ordinance.
The refunding bonds shall remain valid even though one or more of the officers executing the bonds ceases to hold his or their offices before the bonds are delivered.
(Source: P.A. 86-962.)

(55 ILCS 5/6-10002) (from Ch. 34, par. 6-10002)
Sec. 6-10002. Ordinance. The ordinance authorizing the refunding bonds shall prescribe all details thereof and shall provide for the levy and collection of a direct annual tax upon all the taxable property within the county sufficient to pay the principal thereof and interest thereon as it matures. This tax shall be in addition to and exclusive of the maximum of all other taxes authorized to be levied by the county. Tax limitations applicable to the county provided by statutes of this State shall not apply to taxes levied for payment of these refunding bonds. However, taxes provided to be levied for payment of refunding bonds of any county shall not be in excess of the constitutional limitation of 75¢ per $100 valuation unless that excess is authorized by a vote of the people of the county.
A certified copy of the bond ordinance shall be filed with the county clerk of the county and shall constitute the authority for the extension and collection of refunding bond and interest taxes as required by the constitution.
(Source: P.A. 86-962.)

(55 ILCS 5/6-10003) (from Ch. 34, par. 6-10003)
Sec. 6-10003. Exchange or sale of refunding bonds. The refunding bonds may be exchanged for the bonds to be refunded on the basis of dollar for dollar for the par value of the bonds, interest coupons, and interest not represented by coupons, if any. Instead of this exchange, the refunding bonds may be sold at not less than their par value and accrued interest. The proceeds received from their sale shall be used to pay the bonds, interest coupons, and interest not represented by coupons, if any. This payment may be made without any prior appropriation therefor under any budget law.
Bonds and interest coupons which have been received in exchange or paid shall be cancelled and the obligation for interest, not represented by coupons, which has been discharged, shall be evidenced by a written acknowledgment of the exchange or payment thereof.
(Source: P.A. 86-962.)

(55 ILCS 5/6-10004) (from Ch. 34, par. 6-10004)
Sec. 6-10004. Form of refunding bonds; maturity. The refunding bonds shall be of such form and denomination, payable at such place, bear such date, and be executed by such officials as may be provided by the corporate authorities of the county in the bond ordinance. They shall mature within not to exceed twenty years from their date, and may be made callable on any interest payment date at par and accrued interest after notice has been given at the time and in the manner provided in the bond ordinance.
If there is no default in payment of the principal of or interest upon the refunding bonds, and if after setting aside a sum of money equal to the amount of interest that will accrue on the refunding bonds, and a sum of money equal to the amount of principal that will become due thereon, within the next six months period, the treasurer and comptroller, if there is a comptroller, of the county shall use the money available from the proceeds of taxes levied for the payment of the refunding bonds in calling them for payment, if, by their terms, they are subject to redemption. However, a county may provide in the bond ordinance that, whenever the county is not in default in payment of the principal of or interest upon the refunding bonds and has set aside the sums of money provided in this paragraph for interest accruing and principal maturing within the next six months period, the money available from the proceeds of taxes levied for the payment of refunding bonds shall be used, first, in the purchase of the refunding bonds at the lowest price obtainable, but not to exceed their par value and accrued interest, after sealed tenders for their purchase have been advertised for as may be directed by the corporate authorities thereof.
Refunding bonds called for payment and paid or purchased under this Section shall be marked paid and cancelled.
(Source: P.A. 86-962.)

(55 ILCS 5/6-10005) (from Ch. 34, par. 6-10005)
Sec. 6-10005. Reduction of tax. Whenever any refunding bonds are purchased and cancelled, as provided in Section 6-10004, the taxes thereafter to be extended for payment of the principal of and the interest on the remainder of the issue shall be reduced in an amount equal to the principal of and the interest that would have thereafter accrued upon the refunding bonds so cancelled. A resolution shall be adopted by the corporate authorities of the county finding these facts. A certified copy of this resolution shall be filed with the county clerk, whereupon the county clerk shall reduce and extend such tax levies in accordance therewith.
Whenever refunding bonds are issued, proper reduction of taxes, theretofore levied for the payment of the bonds refunded and next to be extended for collection, shall be made by the county clerk upon receipt of a certificate signed by the treasurer and the comptroller, if there is a comptroller, of the county, showing the bonds refunded and the tax to be abated.
(Source: P.A. 86-962.)

(55 ILCS 5/6-10006) (from Ch. 34, par. 6-10006)
Sec. 6-10006. Sinking fund. Money which becomes available from taxes that were levied for prior years for payment of bonds or interest coupons that were paid or refunded before those taxes were collected, after payment of all warrants that may have been issued in anticipation of these taxes, shall be placed in the sinking fund account provided in this Section. It shall be used to purchase, call for payment, or to pay at maturity refunding bonds and interest thereon as herein provided.
Money received from the proceeds of taxes levied for the payment of the principal of and interest upon refunding bonds shall be deposited in a special fund of the county. It shall be designated as the "Refunding Bond and Interest Sinking Fund Account of ....." This fund shall be faithfully applied to the purchase or payment of refunding bonds and the interest thereon as provided in this Division.
If the money in this fund is not immediately necessary for the payment of refunding bonds or if refunding bonds can not be purchased before maturity, then, under the direction of the corporate authorities of the county, the money may be invested by the treasurer and the comptroller, if there is a comptroller, of the county, in bonds or other interest bearing obligations of the United States or in bonds of the State of Illinois.
The maturity date of the securities in which this money is invested shall be prior to the due date of any issue of refunding bonds of the investing county. The corporate authorities may sell these securities whenever necessary to obtain cash to meet bond and interest payments.
(Source: P.A. 86-962.)

(55 ILCS 5/6-10007) (from Ch. 34, par. 6-10007)
Sec. 6-10007. Procedure by corporate authorities to effectuate refunding plan. The corporate authorities of a county may take any action that may be necessary to inform the owners of unpaid bonds regarding the financial condition of the county, the necessity of refunding its unpaid bonds and readjusting the maturities thereof in order that sufficient taxes may be collected to take care of these bonds, and thus re-establish the credit of the county. The corporate authorities may enter into any agreement required to prepare and carry out any refunding plan and, without any previous appropriation therefor under any budget law, may incur and pay expenditures that may be necessary in order to accomplish the refunding of the bonds of the county.
(Source: P.A. 86-962.)

(55 ILCS 5/6-10008) (from Ch. 34, par. 6-10008)
Sec. 6-10008. Applicability. This Division shall apply to any county regardless of the law under which it is organized and operating, and shall constitute complete authority for issuing refunding bonds as herein provided without reference to other laws. This Division shall be construed as conferring powers in addition to, but not as limiting powers granted under other laws.
(Source: P.A. 86-962.)

(55 ILCS 5/Div. 6-11 heading)

(55 ILCS 5/6-11001) (from Ch. 34, par. 6-11001)
Sec. 6-11001. Resolution directing issuance of bonds. If no petition for referendum is filed as provided in this Division, or if such petition is filed and election is had and a majority of the voters voting on the proposition vote in favor thereof, then the county board may adopt a resolution directing the issuance of any or all of the bonds described in the resolution of intention, fixing the details thereof and levying a tax to pay the same. The bonds shall mature at such time or times as is fixed in said resolution but not more than 20 years from the date of such bonds, shall bear interest at not more than the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, payable annually or semi-annually, and be payable at such place or places as shall be fixed in said resolution, and shall be signed in the manner and by the officials directed by the resolution to sign the same. The amount of such bonds which may be issued shall not be subject to any statutory debt limitation. Any of the bonds authorized pursuant to the provisions of this Division may be exchanged for at least a like par amount of the claims described in the resolution of intention, or said bonds, or some of them, may be sold for not less than the par value thereof and the proceeds used to pay at least a like par amount of such claims, provided, however, said bonds may be delivered from time to time or all at one time.
With respect to instruments for the payment of money issued under this Section or its predecessor either before, on, or after the effective date of Public Act 86-4, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Division or "An Act to authorize any county having a population of less than 70,000 to issue funding bonds and to provide for the validation of claims to be paid by or from the proceeds of such bonds", filed June 19, 1939, that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section or its predecessor are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section or its predecessor within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Division or "An Act to authorize any county having a population of less than 70,000 to issue funding bonds and to provide for the validation of claims to be paid by or from the proceeds of such bonds", filed June 19, 1939, that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-962; 86-1028.)

(55 ILCS 5/6-11002) (from Ch. 34, par. 6-11002)
Sec. 6-11002. Extension of tax to pay funding bonds. It shall be the duty of such county clerk annually when extending taxes for other corporate purposes to extend taxes for the purpose of paying the principal of and interest on the bonds therein authorized as directed in and by said resolution. Such tax shall not be subject to any statutory limitation as to rate or amount.
(Source: P.A. 86-962.)

(55 ILCS 5/6-11003) (from Ch. 34, par. 6-11003)
Sec. 6-11003. Bondholder's rights. The holder of any such bonds shall not be obligated to inquire into the validity of the claims funded, but shall be entitled to rely upon the proceedings taken pursuant to the provisions of this Division with respect thereto as establishing the validity of the items funded and the power to issue such bonds. The adoption of the resolution, which declares the intention of the county board to issue funding bonds under the provisions of this Division, shall be deemed a validation of the claims therein set forth insofar as there may be any question as to the legality of any or all of the same.
(Source: P.A. 86-962.)

(55 ILCS 5/6-11004) (from Ch. 34, par. 6-11004)
Sec. 6-11004. Partial invalidity. The invalidity of any Section or portion of this Division shall not affect the remainder hereof. This Division shall not be construed as repealing or modifying any existing statute with respect to the issuance of bonds, but shall be deemed to be additional authority to issue funding bonds.
(Source: P.A. 86-962.)

(55 ILCS 5/Div. 6-12 heading)

(55 ILCS 5/6-12001) (from Ch. 34, par. 6-12001)
Sec. 6-12001. Authorization. Any county having a population of less than 5,000 inhabitants is authorized to issue bonds for the purpose of paying claims against such county, which were incurred on or before January 1, 1964 for any purpose or purposes for which the county is obligated to pay or provide funds to pay. Such bonds may be issued in an amount, including existing indebtedness, in excess of any statutory limitation as to debt, but not to exceed the constitutional debt limitation, without submitting the proposition of issuing the bonds or the levying of a tax to pay the same to the voters of said county.
(Source: P.A. 86-962.)

(55 ILCS 5/6-12002) (from Ch. 34, par. 6-12002)
Sec. 6-12002. Resolution establishing validity of claims. Before any such county avails itself of the provisions of this Division, the county board shall examine and consider the claims proposed to be paid and if it appears that such claims were incurred on or before January 1, 1964 for any purpose or purposes for which the county is obligated to pay or provide funds to pay, it shall adopt a resolution so declaring and set forth and describe in detail such claims; the adoption of such resolution shall establish the validity of such claims for the purpose of this Division.
(Source: P.A. 86-962.)

(55 ILCS 5/6-12003) (from Ch. 34, par. 6-12003)
Sec. 6-12003. Issuance of bonds; maturity. All bonds issued under the provisions of this Division shall be signed in the name of the county by the chairman of the county board and shall be countersigned by the county clerk and shall have the seal of the county attached thereto. Such bonds shall mature at such time or times as is fixed by said county board provided that all of such bonds shall mature within 20 years from their date and bear interest at not to exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, payable annually or semi-annually, and may be sold as the county board may direct at not less than par and accrued interest, and the proceeds derived from the sale thereof shall be used solely and only for the payment of such claims, or the bonds may be exchanged par for par for such claims, such bonds may be delivered from time to time or all at one time.
With respect to instruments for the payment of money issued under this Section or its predecessor either before, on, or after the effective date of Public Act 86-4, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Division or "An Act to authorize any county having a population of less than 5,000 to issue funding bonds and to provide for the validation of claims to be paid by or from the proceeds of such bonds, and to provide for a tax to pay the principal and interest of said bonds", approved August 15, 1961, that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section or its predecessor are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section or its predecessor within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Division or "An Act to authorize any county having a population of less than 5,000 to issue funding bonds and to provide for the validation of claims to be paid by or from the proceeds of such bonds, and to provide for a tax to pay the principal and interest of said bonds", approved August 15, 1961, that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 90-655, eff. 7-30-98.)

(55 ILCS 5/6-12004) (from Ch. 34, par. 6-12004)
Sec. 6-12004. Bond resolution; tax levy. Such bonds may be issued at any time and from time to time and at the time of issuing any such bonds, the county board shall provide by resolution the date of maturity of each bond, the rate of interest, and shall also provide in said resolution for the collection of a direct annual tax upon all the taxable property within such county sufficient to pay and discharge the principal of any such bonds at maturity, and to pay the interest thereon as it falls due. A certified copy of such resolution shall be filed in the office of the county clerk, as tax extension officer of said county, and he shall extend the tax therein provided for each of the years while any of such bonds are outstanding. Such tax shall be in addition to any and all other taxes now or hereafter authorized to be levied by such county within the Constitutional limitation, and shall not be included in any statutory limitation of rate or amount but shall be excluded therefrom and be in excess thereof.
(Source: P.A. 86-962.)

(55 ILCS 5/6-12005) (from Ch. 34, par. 6-12005)
Sec. 6-12005. Existing statutes. This Division shall not be construed as repealing or modifying any existing statute with respect to the issuance of bonds, but shall be deemed to be additional authority to issue funding bonds. The purchaser of any such bonds shall not be obligated to inquire into the validity of the claims funded by reason of the issue of such bonds; and all such bonds issued hereunder shall be valid obligations of the issuing county.
(Source: P.A. 86-962.)

(55 ILCS 5/Div. 6-13 heading)

(55 ILCS 5/6-13001) (from Ch. 34, par. 6-13001)
Sec. 6-13001. Bonds to pay claims against counties of 180,000 to 200,000. Any county having a population of not less than 180,000 and not more than 200,000 is authorized to issue bonds at any time and from time to time prior to January 1, 1954 for the purpose of paying claims against such county heretofore or hereafter duly audited and allowed. Such bonds may be issued in an amount, including existing indebtedness, in excess of any statutory limitation as to debt, but not to exceed $400,000 nor the constitutional limitation, without submitting the proposition of issuing the bonds or the levying of a tax to pay the same to the voters of said county.
(Source: P.A. 86-962.)

(55 ILCS 5/6-13002) (from Ch. 34, par. 6-13002)
Sec. 6-13002. Resolution establishing validity of claims. Before any such county avails itself of the provisions of this Division, the county board shall examine and consider the claims proposed to be paid and, if it appears that such claims were authorized and duly audited and allowed for corporate purposes, it shall adopt a resolution so declaring and set forth and describe in detail such claims; the adoption of such resolution shall establish the validity of such claims.
(Source: P.A. 86-962.)

(55 ILCS 5/6-13003) (from Ch. 34, par. 6-13003)
Sec. 6-13003. Maturity of bonds; tax. All bonds issued under the provisions of this Division shall mature within 20 years from their date and bear interest at a rate not to exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, payable annually or semi-annually, and may be sold as the county board may direct at not less than par and accrued interest, and the proceeds derived from the sale thereof shall be used solely and only for the payment of such claims, or the bonds may be exchanged par for par for such claims.
Before or at the time of issuing any such bonds, the county board shall provide by resolution for the collection of a direct annual tax upon all the taxable property within such county sufficient to pay and discharge the principal of any such bonds at maturity, and to pay the interest thereon as it falls due. A certified copy of such resolution shall be filed in the office of the county clerk, as tax extension officer of said county, and he shall extend the tax therein provided for each of the years while any of such bonds are outstanding. Such tax shall be in addition to any and all other county taxes now or hereafter authorized within the Constitutional limitation. Statutory tax limitations applicable to the county shall not apply to the levy of taxes for the payment of interest or principal of any bonds issued under this Division.
With respect to instruments for the payment of money issued under this Section or its predecessor either before, on, or after the effective date of Public Act 86-4, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Division or "An Act to authorize counties having a population of not less than 180,000 and not more than 200,000 to issue bonds for the payment of claims", approved May 25, 1953, that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section or its predecessor are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section or its predecessor within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Division or "An Act to authorize counties having a population of not less than 180,000 and not more than 200,000 to issue bonds for the payment of claims", approved May 25, 1953, that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-962; 86-1028.)

(55 ILCS 5/6-13004) (from Ch. 34, par. 6-13004)
Sec. 6-13004. Validity of bonds issued. The purchaser of any such bonds shall not be obligated to inquire into the validity of the claims funded by reason of the issue of such bonds; and all bonds issued hereunder shall be valid obligations of the issuing county.
(Source: P.A. 86-962.)

(55 ILCS 5/Div. 6-14 heading)

(55 ILCS 5/6-14001) (from Ch. 34, par. 6-14001)
Sec. 6-14001. Judgments rendered in suits commenced prior to December 31, 1959. The County Board of any County having a population of less than 250,000 inhabitants and in which a Public Building Commission authorized by the "Public Building Commission Act", approved July 5, 1955, as now or hereafter amended, does not exist, by resolution may authorize the issuance of funding bonds not to exceed $600,000 to fund any judgment or judgments which have been or may be rendered in suits commenced prior to December 31, 1959, against said County for indebtedness duly audited and allowed prior to such date and which are unpaid, and to pay which no funds are available.
The resolution authorizing the issuance of the funding bonds herein authorized shall prescribe the date, maturity, rate of interest (which shall not exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, payable semi-annually), place of payment, and may provide that the bonds may be registerable as to principal and other details necessary and incident to the legal issuance thereof. Said resolution shall also authorize and direct the levy of an annual tax against the taxable property of said County sufficient to pay the interest and principal of said bonds as it matures, in accordance with the provisions of said resolution, which tax shall be included within the rate limitation prescribed for county corporate purposes, and shall not be in addition thereto and in excess thereof. Such tax shall be extended at the same time and in the same manner as other taxes levied for county purposes, except that if a general reduction in levies is required to keep the maximum for corporate purposes within the statutory rate limitation the tax levy provided for herein shall not be reduced. Said tax shall be collected in the same manner as is provided for the collection of other taxes, and when collected shall be paid into the county treasury to the credit of the "Judgment Funding Fund", and used for the payment of the bonds and interest herein authorized.
All such bonds shall be sold to the highest and best responsible bidder, and notice of the time and place bids may be submitted shall be given by publication in a newspaper of general circulation published in the county, if there is one, and if none, then in a newspaper of general circulation therein, such notice to be published once each week for three successive weeks, the last publication to be at least one day prior to the time specified in the notice. Any sale of bonds in violation of this Division is void.
The validity of any funding bonds hereby authorized to be issued shall remain unimpaired, although one or more of the officers executing the same shall cease to be such officer or officers before delivery thereof.
Because the bonds herein authorized may be issued only for the purpose of funding valid judgments theretofore rendered against the County by Courts of record, the question of the issuance thereof need not be submitted to the legal voters of the County for approval.
With respect to instruments for the payment of money issued under this Section or its predecessor either before, on, or after the effective date of Public Act 86-4, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Division or "An Act authorizing the issuance of funding bonds by counties to care for unpaid judgments against the county, and providing for a tax levy for their payment", approved July 28, 1941, that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section or its predecessor are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section or its predecessor within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Division or "An Act authorizing the issuance of funding bonds by counties to care for unpaid judgments against the county, and providing for a tax levy for their payment", approved July 28, 1941, that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-962; 86-1028.)

(55 ILCS 5/Div. 6-15 heading)

(55 ILCS 5/6-15001) (from Ch. 34, par. 6-15001)
Sec. 6-15001. Judgments rendered prior to December 1, 1942. In all cases where any county having a population of 500,000 or more inhabitants has incurred indebtedness prior to December 1, 1942 for proper county purposes, such indebtedness being evidenced by claims that shall have been audited and allowed by the county board, or evidenced by judgments rendered prior to December 1, 1942 against such county, such county may issue negotiable coupon bonds in the amount of such unpaid claims or judgments, or both, for the purpose of paying same, and may levy taxes upon all the taxable property in such county sufficient to pay the principal of such bonds at maturity and to pay the interest thereon, as it falls due, within the constitutional limitation of 75 cents per $100 of valuation, without submitting the question of issuing such bonds and levying such taxes to a vote of the people of such county. Such bonds shall bear interest at a rate of not to exceed five per centum per annum and the maturity thereof shall be determined by the county board within twenty years from their date and such bonds shall be authorized by resolution adopted by the county board prescribing all details of issue and determining the amount of unpaid indebtedness incurred for proper county purposes whether evidenced by judgments or claims, or both, which finding shall be conclusive as to the amount and validity thereof.
Such bonds shall be sold for not less than their par value upon sealed bids after such advertising as the county board may deem necessary, provided, however, that said county board may reserve the right to reject any and all bids therefor; or such bonds may be delivered by the county board to the owners of such indebtedness evidenced by claims, or to the holders of such judgments, on the basis of par for par, in full payment therefor, and in either case the claims representing such indebtedness shall be paid simultaneously upon the delivery of the bonds and the judgments shall be satisfied and released simultaneously upon the delivery of the bonds, and proper records shall be made showing such payment and satisfaction thereof. Such payments may be made without any prior appropriation therefor under any budget law.
Such bonds and coupons shall be payable in lawful money of the United States of America at such place or places as may be fixed in the resolution authorizing same and shall be signed in the manner and by the officials directed by such resolution and such bonds may be issued in an amount, including existing indebtedness, not to exceed the constitutional limitation as to debt notwithstanding any statutory debt limitation to the contrary.
The validity of any bonds hereby authorized to be issued shall remain unimpaired although one or more of the officials executing such bonds shall cease to be such officer or officers before the date of delivery thereof.
(Source: P.A. 86-962.)

(55 ILCS 5/6-15002) (from Ch. 34, par. 6-15002)
Sec. 6-15002. Bond resolution; tax levy. The resolution authorizing such bonds shall provide for the levy and collection of a direct annual tax upon all the taxable property in said county sufficient to pay the principal thereof and interest on such bonds as the same respectively falls due, which tax for payment of such principal and interest shall be in addition to the maximum rate of taxation for all other county purposes now or hereafter permitted by the statutes of this state, and a certified copy of such bond resolution shall be filed with the county clerk of such county and it shall be the duty of such county clerk annually when extending taxes of said county levied for county purposes to extend taxes sufficient for the purpose of paying the principal of and interest on the bonds therein authorized as directed in and by said resolution, which tax so extended by such county clerk shall not be subject to any statutory limitation as to rate or amount and shall be in addition to the statutory maximum rate of taxation for all other county purposes.
(Source: P.A. 86-962.)

(55 ILCS 5/6-15003) (from Ch. 34, par. 6-15003)
Sec. 6-15003. Validity of claims or judgments funded by bonds. The holder of any such bonds shall not be obligated to inquire into the validity of the claims or judgments funded thereby but shall be entitled to rely upon the proceedings taken pursuant to the provisions of this Division with respect thereto as establishing the validity of such claims or judgments so funded, and the power to issue such bonds.
(Source: P.A. 86-962.)

(55 ILCS 5/Div. 6-16 heading)

(55 ILCS 5/6-16001) (from Ch. 34, par. 6-16001)
Sec. 6-16001. Judgments rendered prior to May 1, 1961. The County Board of any County having a population of less than 500,000 inhabitants, by resolution may authorize the issuance of funding bonds not to exceed $225,000 to fund any judgment or judgments which have been rendered prior to May 1, 1961, against said County for indebtedness duly audited and allowed prior to August 21, 1961, and which are unpaid, and to pay which no funds are available.
The resolution authorizing the issuance of the funding bonds herein authorized shall prescribe the date, maturity, rate of interest (which shall not exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract), place of payment, and may provide that the bonds may be registerable as to principal and other details necessary and incident to the legal issuance thereof. Said resolution shall also authorize and direct the levy of an annual tax against the taxable property of said County sufficient to pay the interest and principal of said bonds as it matures, in accordance with the provisions of said resolution, which tax shall be included within the rate limitation prescribed for county corporate purposes, and shall not be in addition thereto and in excess thereof. Such tax shall be extended at the same time and in the same manner as other taxes levied for county purposes, except that if a general reduction in levies is required to keep the maximum for corporate purposes within the statutory rate limitation the tax levy provided for herein shall not be reduced. Said tax shall be collected in the same manner as is provided for the collection of other taxes, and when collected shall be paid into the county treasury to the credit of the "Judgment Funding Fund," and used for the payment of the bonds and interest herein authorized.
The bonds shall be sold to the highest and best responsible bidder therefor. Notice of the time and place bids will be publicly opened shall be given by publication in a newspaper having general circulation in the county issuing such bonds, one each week for 3 successive weeks, the last publication to be at least one week prior to the time specified in the notice for the opening of bids.
The validity of any funding bonds hereby authorized to be issued shall remain unimpaired, although one or more of the officers executing the same shall cease to be such officer or officers before delivery thereof.
Because the bonds herein authorized may be issued only for the purpose of funding valid judgments theretofore rendered against the County by courts of record, the question of the issuance thereof need not be submitted to the legal voters of the County for approval.
With respect to instruments for the payment of money issued under this Section or its predecessor either before, on, or after the effective date of Public Act 86-4, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Section or "An Act to authorize counties having a population of less than 500,000 to issue funding bonds to pay judgments rendered against such counties prior to May 1, 1961, and providing for a tax levy for their payment", approved August 21, 1961, that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section or its predecessor are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section or its predecessor within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Section or "An Act to authorize counties having a population of less than 500,000 to issue funding bonds to pay judgments rendered against such counties prior to May 1, 1961, and providing for a tax levy for their payment", approved August 21, 1961, that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-962; 86-1028.)

(55 ILCS 5/6-16002) (from Ch. 34, par. 6-16002)
Sec. 6-16002. Judgments rendered prior to January 1, 1964. The County Board of any County having a population of less than 500,000 inhabitants, by resolution may authorize the issuance of funding bonds not to exceed $1,400,000 to fund any judgment or judgments which have been rendered prior to January 1, 1964, against said County, and which are unpaid, and to pay which no funds are available.
The resolution authorizing the issuance of the funding bonds herein authorized shall prescribe the date, maturity, rate of interest (which shall not exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract), place of payment, and may provide that the bonds may be registerable as to principal and other details necessary and incident to the legal issuance thereof. Said resolution shall also authorize and direct the levy of an annual tax against the taxable property of said County sufficient to pay the interest and principal of said bonds as it matures, in accordance with the provisions of said resolution, which tax shall be included within the rate limitation prescribed for county corporate purposes, and shall not be in addition thereto and in excess thereof. Such tax shall be extended at the same time and in the same manner as other taxes levied for county purposes, except that if a general reduction in levies is required to keep the maximum for corporate purposes within the statutory rate limitation the tax levy provided for herein shall not be reduced. Said tax shall be collected in the same manner as is provided for the collection of other taxes, and when collected shall be paid into the county treasury to the credit of the "Judgment Funding Fund," and used for the payment of the bonds and interest herein authorized.
The bonds shall be sold to the highest and best responsible bidder therefor. Notice of the time and place bids will be publicly opened shall be given by publication in a newspaper having general circulation in the county issuing such bonds, once each week for 3 successive weeks, the last publication to be at least one week prior to the time specified in the notice for the opening of bids.
The validity of any funding bonds hereby authorized to be issued shall remain unimpaired, although one or more of the officers executing the same shall cease to be such officer or officers before delivery thereof.
Because the bonds herein authorized may be issued only for the purpose of funding valid judgments theretofore rendered against the County by courts of record, the question of the issuance thereof need not be submitted to the legal voters of the County for approval.
With respect to instruments for the payment of money issued under this Section or its predecessor either before, on, or after the effective date of Public Act 86-4, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Section or "An Act to authorize the County Board of any County having a population of less than 500,000 inhabitants, to issue funding bonds to pay judgments rendered against such counties prior to January 1, 1964, and providing for a tax levy for their payment", approved August 13, 1963, that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section or its predecessor are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section or its predecessor within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Section or "An Act to authorize the County Board of any County having a population of less than 500,000 inhabitants, to issue funding bonds to pay judgments rendered against such counties prior to January 1, 1964, and providing for a tax levy for their payment", approved August 13, 1963, that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-962; 86-1028.)

(55 ILCS 5/Div. 6-17 heading)

(55 ILCS 5/6-17001) (from Ch. 34, par. 6-17001)
Sec. 6-17001. Judgments rendered prior to August 7, 1947. In all cases where any county having a population of 500,000 or more inhabitants has incurred indebtedness prior to August 7, 1947 for proper county purposes, such indebtedness being evidenced by judgments rendered prior to August 7, 1947 against such county, such county may issue negotiable coupon bonds in such an amount not exceeding $3,000,000 as is necessary for the purpose of paying same, and may levy taxes upon all the taxable property in such county sufficient to pay the principal of such bonds at maturity and to pay the interest thereon, as it falls due, within the constitutional limitation of 75 cents per $100 of valuation, without submitting the question of issuing such bonds and levying such taxes to a vote of the people of such county. Such bonds shall bear interest at a rate of not to exceed five per centum per annum and the maturity thereof shall be determined by the county board within twenty years from their date and such bonds shall be authorized by resolution adopted by the county board prescribing all details of issue and determining the amount of unpaid indebtedness incurred for proper county purposes evidenced by judgments, which finding shall be conclusive as to the amount and validity thereof.
Such bonds shall be sold for not less than their par value upon sealed bids. The County Board shall from time to time as bonds are to be sold, advertise in a daily newspaper of general circulation of such county for proposals to purchase such bonds, at least ten days prior to the opening of the bids. The County Board may reserve the right to reject any and all bids. The judgments shall be satisfied and released simultaneously upon the delivery of the bonds, and proper records shall be made showing such payment and satisfaction thereof. Such payments may be made without any prior appropriation therefor under any budget law.
Such bonds and coupons shall be payable in lawful money of the United States of America at such place or places as may be fixed in the resolution authorizing same and shall be signed in the manner and by the officials directed by such resolution and such bonds may be issued in an amount, including existing indebtedness, not to exceed the constitutional limitation as to debt notwithstanding any statutory debt limitation to the contrary.
The validity of any bonds hereby authorized to be issued shall remain unimpaired although one or more of the officials executing such bonds shall cease to be such officer or officers before the date of delivery thereof.
(Source: P.A. 86-962.)

(55 ILCS 5/6-17002) (from Ch. 34, par. 6-17002)
Sec. 6-17002. Bond resolution; tax levy. The resolution authorizing such bonds shall provide for the levy and collection of a direct annual tax upon all the taxable property in said county sufficient to pay the principal thereof and interest on such bonds as the same respectively falls due, which tax for payment of such principal and interest shall be in addition to the maximum rate of taxation for all other county purposes now or hereafter permitted by the statutes of this state, and a certified copy of such bond resolution shall be filed with the county clerk of such county and it shall be the duty of such county clerk annually when extending taxes of said county levied for county purposes to extend taxes sufficient for the purpose of paying the principal of and interest on the bonds therein authorized as directed in and by said resolution, which tax so extended by such county clerk shall not be subject to any statutory limitation as to rate or amount and shall be in addition to the statutory maximum rate of taxation for all other county purposes.
(Source: P.A. 86-962.)

(55 ILCS 5/6-17003) (from Ch. 34, par. 6-17003)
Sec. 6-17003. Bondholder's rights. The holder of any such bonds shall not be obligated to inquire into the validity of the judgment funded thereby but shall be entitled to rely upon the proceedings taken pursuant to the provisions of this Division with respect thereto as establishing the validity of such judgments so funded, and the power to issue such bonds.
(Source: P.A. 86-962.)

(55 ILCS 5/Div. 6-18 heading)

(55 ILCS 5/6-18001) (from Ch. 34, par. 6-18001)
Sec. 6-18001. Bonds for medical services and law enforcement. For the purpose of improving hospital, medical, and health services and for improving law enforcement, any county with a population of 1,000,000 or more inhabitants may, prior to December 1, 1970, by resolution of its County Board, incur an indebtedness and issue bonds therefor in amounts not exceeding in the aggregate of $12,000,000. Such bonds shall bear interest at a rate of not more than the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, and shall mature within 20 years from the date thereof. The resolution authorizing this issuance of bonds may be made effective without the submission thereof to the voters of the county for approval.
The resolution authorizing such bonds shall provide for the levy of a direct annual tax upon all the taxable property in the county sufficient to pay and discharge the principal of such bonds at maturity and to pay the interest thereon as it falls due. This tax shall be levied with the general taxes of the county and shall be in addition to the maximum of all other taxes and tax rates which the county is or may be authorized to levy.
With respect to instruments for the payment of money issued under this Section or its predecessor either before, on, or after the effective date of Public Act 86-4, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act or "An Act to revise the law in relation to counties", approved March 31, 1874, that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section or its predecessor are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section or its predecessor within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act or "An Act to revise the law in relation to counties", approved March 31, 1874, that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-962; 86-1028.)

(55 ILCS 5/Div. 6-19 heading)

(55 ILCS 5/6-19001) (from Ch. 34, par. 6-19001)
Sec. 6-19001. Appropriation; purpose. The county board may appropriate not more than $300 per annum for use of county farmers' institutes in their efforts to promote the adoption of the latest approved methods of crop production, the improvement of live stock, the conservation of soil fertility, and the improvement of agricultural conditions generally.
(Source: P.A. 86-962.)

(55 ILCS 5/Div. 6-20 heading)

(55 ILCS 5/6-20001) (from Ch. 34, par. 6-20001)
Sec. 6-20001. Appropriation; purpose. The county boards of the several counties of this State are hereby authorized and empowered to make appropriations to and for the use of county soil and crop improvement associations and home improvement associations, or any other like associations organized for the improvement of general agricultural or home conditions, annually, which is hereby declared to be for county purposes, and to be paid to the treasurer of such association as soon as the annual taxes shall have been collected in like manner as all other expenditures are authorized and expended by said boards.
(Source: P.A. 86-962.)

(55 ILCS 5/6-20002) (from Ch. 34, par. 6-20002)
Sec. 6-20002. Statement of expenditures. It shall be the duty of the treasurer of such association receiving said money to prepare at least annually a complete and detailed statement or report of the manner in which said money shall have been expended, which said statement shall be signed by the president of said association, attested by its secretary, and sealed with its seal, if it have one, and file said report with the said county board.
(Source: P.A. 86-962.)

(55 ILCS 5/Div. 6-21 heading)

(55 ILCS 5/6-21001) (from Ch. 34, par. 6-21001)
Sec. 6-21001. Appropriation; purpose. The county board may appropriate not more than $300 per annum to be used for educational or agricultural exhibits at the county fair held in its county.
(Source: P.A. 86-962.)

(55 ILCS 5/6-21002) (from Ch. 34, par. 6-21002)
Sec. 6-21002. Tax for county fair purposes. Whenever a petition signed by 100 taxpayers of any county is presented to the county board of such county of less than 1,000,000 population requesting the submission of a proposition whether or not, an annual tax of not to exceed .05 per cent of the value, as equalized or assessed by the Department of Revenue, of all taxable property in such county shall be levied upon all the taxable property of such county for the purpose of creating and maintaining a fund for county fair purposes, such county board shall adopt a resolution for the submission of such proposition at the next regular election held in such county. The county board shall certify the resolution and the proposition to the proper election officials, who shall submit the proposition at said election in accordance with the general election law. The foregoing limitations upon tax rates may be increased or decreased under the referendum provisions of the General Revenue Law of Illinois.
(Source: P.A. 86-962.)

(55 ILCS 5/6-21003) (from Ch. 34, par. 6-21003)
Sec. 6-21003. Referendum. Upon the adoption of such resolution and the certification thereof to the county clerk of such county such proposition shall be submitted at the next regular election held in such county.
Such proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall an annual tax of not
to exceed .05 per cent be YES
levied in ...... county for ----------------------
county fair purposes in such NO
county?
--------------------------------------------------------------
If a majority of the legal voters of such county voting on such proposition vote in favor thereof, such proposition shall be deemed adopted.
(Source: P.A. 86-962.)

(55 ILCS 5/6-21004) (from Ch. 34, par. 6-21004)
Sec. 6-21004. Tax levy. Upon the adoption of such proposition the county board shall cause an annual tax of not to exceed .05% of value, as equalized or assessed by the Department of Revenue, of all taxable property of such county to be levied upon all the taxable property in such county for county fair purposes therein. Such tax shall be in addition to all other taxes authorized by law to be levied and collected in such county and shall be in addition to the maximum of taxes authorized by law for county purposes. The foregoing limitations upon tax rates may be increased or decreased according to the referendum provisions of the General Revenue Law of Illinois.
(Source: P.A. 86-962.)

(55 ILCS 5/6-21005) (from Ch. 34, par. 6-21005)
Sec. 6-21005. County fair fund. The proceeds of the tax herein authorized shall be paid into the county treasury in a fund to be known as the county fair fund. Such fund may be used by the county board for the maintenance and repair of the property and buildings of a county fair selected by such county board as the county fair of such county, in the acquisition of property for such county fair and for the retirement of the indebtedness of such county fair. Such fund shall be expended in the same manner and subject to the same requirements as other county expenditures.
(Source: P.A. 86-962.)

(55 ILCS 5/6-21006) (from Ch. 34, par. 6-21006)
Sec. 6-21006. Discontinuance of tax. Upon a petition signed by one hundred taxpayers of a county which has authorized a tax for county fair purposes under the provisions of this Division, being presented to the county board of such county, requesting a proposition whether or not the tax for county fair purposes which has been so authorized in such county be discontinued, the county board shall adopt a resolution providing for the submission of such proposition to the voters of such county in a similar manner as is hereinabove provided for the submission of the proposition for the levy of such tax.
If a majority of the voters of such county, voting upon such proposition are in favor thereof such proposition shall be deemed adopted and such tax be discontinued in such county. In case any funds remain to the credit of the county fair fund, after such a tax has been discontinued, and the county fair in such county has also been discontinued and no outstanding indebtedness exists against such county fair, such remaining funds shall be paid into the general fund for county purposes in the county treasury.
(Source: P.A. 86-962.)

(55 ILCS 5/Div. 6-22 heading)

(55 ILCS 5/6-22001) (from Ch. 34, par. 6-22001)
Sec. 6-22001. Appropriation; purpose. The county board may appropriate not more than $500 per annum for county exhibitions of poultry for use by societies organized for that purpose in their efforts to promote the adoption of the latest approved methods of propagating the different breeds of poultry and of increasing the poultry industry.
(Source: P.A. 86-962.)

(55 ILCS 5/Div. 6-23 heading)

(55 ILCS 5/6-23001) (from Ch. 34, par. 6-23001)
Sec. 6-23001. Tax authorization. Any county, having less than 2,000,000 inhabitants, may levy and collect a direct annual tax not exceeding .002% of value upon all the taxable property in such county, as equalized or assessed by the Department of Revenue, sufficient to pay the cost of maintaining any historical museum which may be owned or operated by that county. The amount of annual tax may be increased to an amount not exceeding .004% of the value of all taxable property as equalized or assessed by the Department of Revenue if the proposition for such tax rate increase has been submitted to the electors of that county and approved by a majority of those voting on the question. The election authorized by this Section shall be conducted in accordance with the general election law except that it may be held only at the same time as a primary or general election at which Representatives of the General Assembly are nominated or elected. The rate of tax authorized by this Division shall not be included within any limitation of rate for general purposes as may now or hereafter be provided by statute.
(Source: P.A. 86-962.)

(55 ILCS 5/Div. 6-24 heading)

(55 ILCS 5/6-24001) (from Ch. 34, par. 6-24001)
Sec. 6-24001. Annual appropriation bill. The board of commissioners of Cook County shall, within the first quarter of each fiscal year adopt a resolution, to be termed the annual appropriation bill, in and by which resolution said board shall appropriate such sums of money as may be necessary to defray all necessary expenses and liabilities of said Cook County, to be by said county paid or incurred during and until the time of the adoption of the next annual appropriation bill under this section: Provided, that said board shall not expend any money or incur any indebtedness or liability on behalf of said county in excess of the percentage and several amounts now limited by law, and based on the limit prescribed in the Constitution, when applied to the last previous assessment. For the year 1931 and each year thereafter, such appropriation bill shall set forth estimates, by classes, of all current assets and liabilities of each fund of such county, as of the beginning of said fiscal year, and the amounts of such assets available for appropriation in such year, either for expenditures or charges to be made or incurred during such year or for liabilities unpaid at the beginning thereof. Such board by resolution may create, set apart and maintain an imprest cash fund for monies which have been advanced by such county for state programs pursuant to law prior to reimbursement by the state for expenses incurred by such county. The monies shown as the balance in such fund in such appropriation bill shall not be considered to be available for appropriation. Estimates of taxes to be received from the levies of prior years shall be net, after deducting amounts estimated to be sufficient to cover the loss and cost of collecting such taxes and also the amounts of such taxes for the nonpayment of which real estate has been or shall be forfeited to the State and abatements in the amount of such taxes extended or to be extended upon the collectors' books. Estimates of the liabilities of the respective funds shall include (a) all final judgments, including accrued interest thereon, entered against such county and unpaid at the beginning of such fiscal year, (b) the principal of all anticipation tax warrants and all temporary loans and all accrued interest thereon unpaid at the beginning of such fiscal year, (c) the principal of all notes issued in anticipation of taxes under the provisions of Division 6-2, and all accrued interest thereon unpaid at the beginning of such fiscal year, and (d) any amount for which the board of commissioners is required to reimburse the working cash fund from the general corporate fund pursuant to the provisions of Division 6-27. Such annual appropriation bill shall also set forth detailed estimates of all taxes to be levied for such year and of all other current revenues to be derived from sources other than such taxes, including any funds authorized by Division 6-6 and any funds made available under Section 5-701.10 of the "Illinois Highway Code", approved July 8, 1959, as amended, which will be applicable to expenditure or charges to be made or incurred during such year. No estimate of taxes to be levied for general corporate purposes, or for any other purpose, except for the payment of bonded indebtedness or interest thereon, and except for pension fund purposes or working cash fund purposes, shall exceed a sum equivalent to the product of the value of the taxable property in such county, as ascertained by the last assessment for state and county taxes previous to the passage of such annual appropriation bill, multiplied by the maximum per cent or rate of tax which such county is authorized by law to levy for said current fiscal year for any such purpose or purposes with reference to which such estimate is made. All such estimates shall be so segregated and classified as to funds and in such other manner as to give effect to the requirements of law relating to the respective purposes to which said assets and taxes and other current revenues are applicable, to the end that no expenditure shall be authorized or made for any purpose in excess of funds lawfully available therefor, including any funds authorized by Division 6-6 and any funds made available under Section 5-701.10 of the "Illinois Highway Code," approved July 8, 1959, as amended.
(Source: P.A. 86-962.)

(55 ILCS 5/6-24002) (from Ch. 34, par. 6-24002)
Sec. 6-24002. Budget estimates; arrangement of appropriations. Budget estimates shall be prepared and appropriations shall be made in a manner that reflects the utilization of program, performance and cost effectiveness principles, and budget estimates shall include statements of the amounts and sources of all anticipated revenues including those from Federal, State, other governments, and all other sources. Appropriations shall be arranged according to funds and programs and sub-activities and also according to departments and other offices and agencies of the County. Such annual appropriation bill shall specify the objects and purposes for which appropriations are made and the amount appropriated for each object or purpose and shall include appropriations for (a) all current expenditures or charges to be made or incurred during such fiscal year, including interest to accrue on anticipation tax warrants and notes and temporary loans; (b) all final judgments, including accrued interest thereon, entered against such county and unpaid at the beginning of such fiscal year; (c) any amount for which the board of commissioners of such county is required to reimburse the working cash fund from the general corporate fund pursuant to the provisions of Division 6-27; (d) all other liabilities including the principal of all anticipation tax warrants and notes and all temporary loans and accrued interest thereon, incurred during prior years and unpaid at the beginning of such fiscal year; and (e) an amount or amounts estimated to be sufficient to cover the loss and cost of collecting taxes to be levied for such fiscal year and also the amounts of taxes so levied for the nonpayment of which real estate shall be forfeited to the State and abatements in the amounts of such taxes as extended upon the collectors' books.
The objects and purposes for which appropriations shall be made are classified and standardized by the following items, and by such items shall be designated in the budget documents and the annual appropriations ordinances: (1) personal services, (2) non-personal expenses, (3) equipment outlays or contracts, (4) land and permanent improvements, (5) contingencies. Contingencies shall be for subsequent transfer, if necessary, to purposes or objects to cover only expenditures required that could not reasonably have been foreseen and provided for at the time of the enactment of the appropriation ordinance. The amount of any such contingency items for each separate fund shall in no case exceed 3% of the total annual appropriations of such fund. Contingencies appropriations shall be by funds. Land and permanent improvements shall include the fiscal year's portion of the county's long-range capital improvement plan, or so much thereof as is to be appropriated therefor from all funds, regardless of source appropriated by the county board.
In addition to amounts provided for in this Section, (1) an unreserved fund balance may be carried to provide adequate support for the county's bond ratings and protection against unanticipated revenue shortfalls, and (2) a self insurance fund may be provided to satisfy claims for which the county may be liable.
(Source: P.A. 86-962; 87-1192.)

(55 ILCS 5/6-24003) (from Ch. 34, par. 6-24003)
Sec. 6-24003. Units of appropriation. Budget estimates shall consist of proposed units of appropriation, each unit to represent the amount estimated for a particular program, sub-activity, and agency or department, and separate totals shall be stated under each. Each requested unit of appropriation shall be supported by line detail showing how the total amount of such unit is arrived at and by both the measurable work to be accomplished and the part attributable to administration and overhead and to service activities.
(Source: P.A. 86-962.)

(55 ILCS 5/6-24004) (from Ch. 34, par. 6-24004)
Sec. 6-24004. Executive budget; annual appropriation ordinance. The president shall submit to the committee on finance an executive budget as prepared by the budget director of the county and approved by the president. The executive budget shall provide the basis upon which the annual appropriation ordinance is prepared and enacted.
After considering the executive budget submitted by the president, the committee on finance shall prepare an annual appropriation ordinance in tentative form, which in such tentative form shall be made conveniently available to public inspection for at least ten days prior to final action thereon, by publication in the journal of the proceedings of such board of commissioners or in such other form as such board may prescribe; and not less than one week after the publication of such tentative appropriation bill and prior to final action thereon, such committee on finance shall hold at least one public hearing thereon, notice of which shall be given by publication in a newspaper having general circulation in such county at least one week prior to the time of such hearing. It shall be the duty of such committee on finance to prepare such tentative appropriation bill and make it so available to public inspection and also to arrange for and hold such public hearing or hearings.
(Source: P.A. 86-962.)

(55 ILCS 5/6-24005) (from Ch. 34, par. 6-24005)
Sec. 6-24005. Revision of items. Subsequent to such public hearing, or hearings, and before final action on such appropriation bill, the board of commissioners may revise, alter, increase, or decrease the items contained therein as prepared in such tentative form, but the aggregate amount finally appropriated by such appropriation bill, including any subsequent amendment thereof, from any fund or for any purpose, including amounts appropriated for judgments and all other unpaid liabilities and all other purposes for which the board is herein or otherwise by law required to appropriate, shall not exceed the aggregate amount available in such fund or for such purpose, as shown by the estimates of the available assets thereof at the beginning of such fiscal year and of taxes and other current revenues set forth in the appropriation bill. If the appropriations from any fund as set forth in such appropriation bill as finally adopted exceed in the aggregate the maximum amount which such board is herein authorized to appropriate therefrom, all appropriations made from such fund by such appropriation bill shall be void and the several amounts appropriated for current operation and maintenance expenses in the appropriation bill of the last preceding fiscal year shall be deemed to be appropriated for the current fiscal year for objects and purposes, respectively, as specified in such last appropriation bill and the several amounts so appropriated shall constitute lawful appropriations upon which taxes for the current fiscal year may be levied pursuant to the provisions of this Code.
(Source: P.A. 86-962.)

(55 ILCS 5/6-24006) (from Ch. 34, par. 6-24006)
Sec. 6-24006. Appropriation to pay for publication of assessments. If the Legislature shall by law provide, or shall at any time appear to have by law provided, for the publication of the assessment of real or personal property, or both, to be paid for out of the county treasury, then said board of commissioners shall in each year, while such publication is required, make due provision for the cost thereof by sufficient appropriation in such resolution, which said appropriation shall take precedence over all the other appropriations contained in such resolution, excepting the provision for principal and interest of county indebtedness, the ordinary, current salaries of county officials and employees, the maintenance of county property and institutions (including courts and juries), dieting occupants of the jails, prisons, hospitals and industrial schools, and the cost of elections required by law. Such appropriations shall take precedence of any appropriation for contingent fund or building fund; and if the tax actually collected in any such year shall be less than the total amount of the appropriations contained in said resolution, the items of appropriation following in such resolution after such appropriation for publishing assessments, in the order herein directed, shall be first abated, before the appropriation for such publication of tax assessments shall be reduced. The vote of said board of commissioners upon said appropriation bill shall be taken by yeas and nays, and the same shall be entered upon the journal. Such appropriation bill shall not take effect until after it shall have been once published in a newspaper published in Chicago, and said board shall provide for and cause said appropriation bill to be published as aforesaid.
(Source: P.A. 86-962.)

(55 ILCS 5/6-24007) (from Ch. 34, par. 6-24007)
Sec. 6-24007. Amendment of appropriation bill; monthly schedule for year of proposed expenditure. Such annual appropriation bill may be amended at the next meeting of the board of commissioners, occurring not less than five days after the passage thereof, in like manner as other resolutions appropriating money. Such ordinance, as originally passed or as subsequently amended, may also be amended, at any meeting of the board of commissioners held not more than 15 days after the first meeting of such board of commissioners occurring not less than 5 days after the passage of such annual appropriation bill, by repealing or reducing the amount of any item or items of appropriation contained therein. The board of commissioners has the power, by a two-thirds vote of all members of such body, to make transfers within any fund, department or other office or agency of the county, of sums of money appropriated for one corporate object or purpose to another corporate object or purpose, but no appropriation for any object or purpose shall thereby be reduced below an amount sufficient to cover all obligations incurred against such appropriation.
For purposes of controlling expenditures, the expenditure of or incurring of obligations against any appropriation may be delayed, restricted, or terminated with regard to any object or purpose for which appropriations were made in the appropriation bill or resolution. A monthly schedule for the year of proposed expenditure, including any limitations or conditions against appropriations for each program, subactivity, and the agency or department, shall be made within 30 days of the adoption of the annual appropriation bill, and such schedule, as amended by the President of the County Board, shall be binding upon all officers, agencies, and departments, and such schedule of expenditure or of incurring obligations may not be exceeded, provided that any such schedule may be revised after three calendar months have elapsed since the last schedule.
(Source: P.A. 86-962.)

(55 ILCS 5/6-24008) (from Ch. 34, par. 6-24008)
Sec. 6-24008. Limitations. After the adoption of such appropriation bill or resolution, the said board of commissioners shall not make any further or other appropriations prior to the adoption or passage of the next succeeding annual appropriation bill, and the said board of commissioners shall have no power, either directly or indirectly, to make any contract or to do any act which shall add to the county expenditure or liabilities in any year, anything or sum over and above the amount provided for in the annual appropriation bill for that fiscal year. No contract shall hereafter be made, or expense or liability incurred by the said board of commissioners, or any member or committee thereof, or by any person or persons, for or in its behalf, notwithstanding the expenditure may have been ordered by the said board of commissioners, unless an appropriation therefor shall have been previously made by said board in manner aforesaid. Neither said board, nor any member or committee thereof, nor any officer of the county, nor any person holding any office, trust or employment under such board of commissioners of such county, shall, during a fiscal year, expend or contract to be expended any money, or incur any liability, or enter into any contract which, by its terms, involves the expenditure of money for any of the purposes for which provision is made in the annual appropriation bill in excess of the amounts appropriated in said appropriation bill. Provided, however, that the board of commissioners may lease from any Public Building Commission created pursuant to the provisions of the Public Building Commission Act, approved July 5, 1955, as now or hereafter amended, any real or personal property for county purposes for any period of time not exceeding 20 years, and such lease may be made and the obligation or expense thereunder incurred without making a previous appropriation therefor except as otherwise provided in Section 5-1108. Any contract, verbal or written, made in violation of this Section shall be null and void as to said county, and no moneys belonging to that county shall be paid thereon; provided, however, that nothing herein contained shall prevent the making of lawful contracts for the construction of buildings, the term of which contracts may be for periods of more than one year. Provided, however, that nothing herein contained shall prevent the board of commissioners, by a concurring vote of four-fifths of all the commissioners (said vote to be taken by yeas and nays and entered upon the journal), for making any expenditure or incurring any liability rendered necessary, by any unforeseen casualty by fire, flood or otherwise, happening after the annual appropriation bill shall have been passed or adopted. Nor shall anything herein contained be construed to deprive the board of power to provide for and cause to be paid from the county funds any charge upon said county imposed by law, without the action of the board of commissioners, including fixed salaries of officers or employees required by law to be paid from the county treasury, and to pay jurors' fees and other charges fixed by law.
Notwithstanding the foregoing provisions of this Section or Section 6-24001, the board of commissioners may, during the fiscal year 1969, adopt a supplemental appropriation bill or resolution in an amount not in excess of any additional revenue available to the county, or estimated to be received by the county, subsequent to the adoption of the annual appropriation bill or resolution for that fiscal year, for any proper corporate purpose. Such supplemental appropriation bill or resolution shall only affect revenue that was not available for appropriation when the annual appropriation bill or resolution was adopted, and the provisions of Section 6-24004 relating to publication, notice and public hearing shall not be applicable to such supplemental appropriation bill or resolution or to the budget document forming the basis thereof.
(Source: P.A. 86-962.)

(55 ILCS 5/6-24009) (from Ch. 34, par. 6-24009)
Sec. 6-24009. Violation. Any member of the board of commissioners or any officer of the county, or any person holding any office, trust or employment under such board of commissioners or such county, who shall be guilty of the wilful violation of any of the provisions of Section 6-24008, shall be guilty of a business offense and shall be fined not exceeding $10,000 and shall forfeit his right to his office, trust or employment and shall be removed therefrom. Any such member, officer, employee or person shall be liable for the amount of any loss or damage suffered by such county resulting from any act of his in violation of the terms of Section 6-24008, to be recovered by such county, or by any taxpayer in the name and for the benefit of such county, in an appropriate action, provided, that such taxpayer shall file a bond for all costs, and be liable for all costs taxed against the county in such suit, and judgment shall be rendered accordingly. Nothing herein shall bar any other remedies.
(Source: P.A. 86-962.)

(55 ILCS 5/Div. 6-25 heading)

(55 ILCS 5/6-25001) (from Ch. 34, par. 6-25001)
Sec. 6-25001. Validation of tax levy ordinances. In all cases where the board of county commissioners of any county having a population of 1,000,000 or more inhabitants at legally convened meetings held within the first quarter of the fiscal years 1966, 1967, 1968, 1969, 1970, 1971, 1972, 1973, 1974, 1975, 1976, 1977, 1978, 1979, 1980, 1981, 1982, 1983, 1984, 1985, 1986, 1987, 1988, 1989, 1990, and 1991 has adopted annual appropriation bills for such fiscal years and thereafter such appropriation bills were published in a newspaper as provided by law, and subsequently at legally convened meetings held in such fiscal years within the time required by law, said board of county commissioners adopted tax levy ordinances based on such appropriation bills for county corporate, highway, civic center rental, public assistance, law library, rabies control, motor fuel tax, employees' annuity and benefit fund and hospital purposes, and certified copies of such tax levy ordinances thereafter were duly filed with the county clerk of said county, then such appropriation bills and tax levy ordinances, and the taxes assessed, levied, and extended thereon, are hereby validated, notwithstanding that the several amounts and purposes for which such appropriations were made and taxes levied for such county corporate, highway, civic center rental, public assistance, law library, rabies control, motor fuel tax, employees' annuity and benefit fund and hospital purposes, were not specifically itemized in detail as required by statute, and notwithstanding that in said appropriation bills or tax levy ordinances stated amounts of money are appropriated and levied for named public purposes using general language that renders the amounts for such purposes uncertain and illegal or the purposes for which the amounts are appropriated and levied uncertain and illegal.
Provided, however, that nothing herein contained shall be construed as validating any tax levy in excess of the statutory rate of taxation authorized for such fiscal years or for any purposes not permitted by the constitution.
(Source: P.A. 86-962; 86-1028; 86-1252; 87-508; 87-1128.)

(55 ILCS 5/Div. 6-26 heading)

(55 ILCS 5/6-26001) (from Ch. 34, par. 6-26001)
Sec. 6-26001. Extension of tax authorized. Where in any county in this State bonds of any such county and the levy of an additional tax in excess of the statutory limit but within the constitutional limit for payment of such bonds have been authorized for any proper county purpose to enable the county board to perform any of the duties imposed upon them by law by a majority of the legal voters voting on the question of issuing such bonds and levying such additional tax at an election held since November 1, 1947, and subsequently resolutions have been adopted authorizing such bonds as voted and levying direct annual taxes sufficient to pay the principal of and interest upon said bonds and a certified copy of such resolutions have been filed in the office of the county clerk of said county, and due to the increase in interest rates on public borrowings in the financial markets of the country since such election, such voted additional tax is not sufficient to pay the principal of such bonds and interest thereon, the county clerk of any such county is authorized hereafter to extend for collection a tax upon all the taxable property therein, in addition to such voted additional tax, at a rate on the one hundred dollar valuation which, when extended, will produce an amount sufficient to pay the principal of and interest upon said bonds as authorized and levied in said bond resolutions, provided such additional tax shall not be in excess of the constitutional limit of taxation applicable to counties.
(Source: P.A. 86-962.)

(55 ILCS 5/Div. 6-27 heading)

(55 ILCS 5/6-27001) (from Ch. 34, par. 6-27001)
Sec. 6-27001. Working cash fund in counties of 500,000 or more. In each county in this State having a population of 500,000 or more inhabitants a fund to be known as a working cash fund may be created, set apart, maintained and administered in the manner prescribed in this Division for the purpose of enabling such county to have in its treasury at all times sufficient money to meet demands thereon for ordinary and necessary expenditures for general corporate purposes.
(Source: P.A. 86-962.)

(55 ILCS 5/6-27002) (from Ch. 34, par. 6-27002)
Sec. 6-27002. Bond issue. For the purpose of creating such fund, any such county by resolution of its county board may incur an indebtedness and issue bonds therefor in an amount or amounts not exceeding in the aggregate $9,000,000 in addition to bonds in the amount of $11,000,000 heretofore authorized and issued for that purpose. Such bonds shall bear interest at a rate of not more than the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, and shall mature within 20 years from the date thereof. The county board may provide that the resolution or resolutions authorizing the issue of such bonds shall be operative, effective and valid, without the submission thereof to the voters of such county for approval in accordance with the requirements of Section 5-1008. The county board of such county shall, before or at the time of issuing such bonds, provide for the collection of a direct annual tax upon all the taxable property of such county sufficient to pay and discharge the principal thereof at maturity and to pay the interest thereon as it falls due.
With respect to instruments for the payment of money issued under this Section or its predecessor either before, on, or after the effective date of Public Act 86-4, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Division or "An Act to provide for the creation, setting aside, maintenance and administration of a working cash fund in counties having a population of five hundred thousand or more inhabitants", filed June 28, 1930, that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section or its predecessor are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section or its predecessor within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Division or "An Act to provide for the creation, setting aside, maintenance and administration of a working cash fund in counties having a population of five hundred thousand or more inhabitants", filed June 28, 1930, that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-962; 86-1028.)

(55 ILCS 5/6-27003) (from Ch. 34, par. 6-27003)
Sec. 6-27003. Annual tax. The county board of any such county shall have the power to levy annually a tax to provide moneys for such working cash fund at a rate not to exceed .02% of value, as equalized or assessed by the Department of Revenue. The aggregate amount in such working cash fund shall never exceed $20,000,000. The collection of any such tax shall not be anticipated by the issuance of any warrants drawn against the same. Such tax shall be levied and collected, except as herein otherwise provided, in like manner with the general taxes of such county. It shall be known as the working cash fund tax, and shall be in addition to the maximum of all other taxes and tax rates which such county is now, or may hereafter be, authorized by law to levy upon the aggregate valuation of all taxable property within such county. The tax may be levied by separate resolution on or before the 3rd Tuesday in September in each year, for the purpose herein authorized, without any appropriation thereof being made in the resolution termed the annual appropriations bill, or otherwise.
(Source: P.A. 86-962.)

(55 ILCS 5/6-27004) (from Ch. 34, par. 6-27004)
Sec. 6-27004. Purposes for which fund may be used; reimbursement. All moneys received from the issuance of bonds as herein authorized, or from any tax levied pursuant to the authority granted by this Division, shall be set apart in said working cash fund by the county treasurer and shall be used only for the purposes and in the manner hereinafter provided. Such fund, and the moneys therein, shall not be regarded as current assets available for appropriation and shall not be appropriated by the county board in the resolution termed the annual appropriations bill. The county board may appropriate moneys to the working cash fund up to the maximum amount allowable in the fund, and the working cash fund may receive such appropriations and any other contributions. In order to provide moneys with which to meet ordinary and necessary disbursements for salaries and other corporate purposes, such fund and the moneys therein may be transferred, in whole or in part, to the general corporate fund of the county and so disbursed therefrom (a) in anticipation of the collection of any taxes lawfully levied for general corporate purposes, (b) in anticipation of the receipt of moneys to be derived from fees and commissions to be earned by the county clerk and the county collector for extending and collecting taxes levied, or (c) in the anticipation of such taxes, as by law now or hereafter enacted or amended, imposed by the General Assembly of the State of Illinois to replace revenue lost by units of local government and school districts as a result of the abolition of ad valorem personal property taxes, pursuant to Article IX, Section 5(c) of the Constitution of the State of Illinois. Moneys transferred to the general corporate fund in anticipation of the collection of taxes shall be deemed to have been transferred in anticipation of the collection of that part of the taxes so levied which is in excess of the amount or amounts thereof required to pay (a) any tax anticipation warrants and the interest thereon, theretofore or thereafter issued under the provisions of Section two (2) and three (3) of "An Act to provide for the manner of issuing warrants upon the treasurer of the State or of any county, township, city, village or other municipal corporation and jurors' certificates", approved June 27, 1913, as amended, (b) the aggregate amount of receipts from taxes imposed to replace revenue lost by units of local government and school districts as a result of the abolition of ad valorem personal property taxes, pursuant to Article IX, Section 5(c) of the Constitution of the State of Illinois, which the corporate authorities estimate will be set aside for the payment of the proportionate amount of debt service and pension or retirement obligations, as required by Section 12 of "An Act in relation to State Revenue Sharing with local government entities", approved July 31, 1969, as amended, and (c) any notes and the interest thereon, theretofore or thereafter issued under the provisions of Division 6-2, and such taxes levied for general corporate purposes when collected shall be applied, first, to the payment of any such warrant and the interest thereon, the amount estimated to be required to satisfy debt service and pension or retirement obligations as set forth in Section 12 of "An Act in relation to State revenue sharing with local government entities", approved July 31, 1969, as amended, and to the payment of any such notes and the interest thereon, and then to the reimbursement of said working cash fund as hereinafter provided. Upon the receipt by said county treasurer of any taxes, or other moneys, in anticipation of the collection or receipt whereof moneys of such working cash fund have been so transferred for disbursement, such fund shall immediately be reimbursed therefrom until the full amount so transferred has been re-transferred to such fund. Unless the taxes and other moneys so received and applied to the reimbursement of the working cash fund, prior to the close of the fiscal year following the fiscal year in which the last tax penalty date fall due shall be sufficient to effect a complete reimbursement of such fund for any moneys transferred therefrom in anticipation of the collection or receipt of such taxes, or other moneys, such working cash fund shall be reimbursed for the amount of the deficiency therein from any other revenues accruing to said general corporate fund, and it shall be the duty of the county board to make provision for the immediate reimbursement of the amount of any such deficiency in its next resolution termed the annual appropriations bill.
(Source: P.A. 86-962.)

(55 ILCS 5/6-27005) (from Ch. 34, par. 6-27005)
Sec. 6-27005. Transfer to general corporate fund. Moneys shall be transferred from said working cash fund to the general corporate fund only upon the authority of the county board, which shall from time to time by separate resolution direct the county treasurer to make transfers of such sums as may be required for the purposes herein authorized. Every such resolution shall set forth (a) the taxes or other moneys in anticipation of the collection or receipt of which such transfer is to be made and from which such working cash fund is to be reimbursed, (b) with respect only to transfers made in anticipation of the levy of real property taxes, the entire amount of taxes extended or which the county board estimates will be extended, for any year, by the county clerk upon the books of the collectors of State and county taxes within such county, in anticipation of the collection of all or part of which such transfer is to be made, (c) the aggregate amount of warrants theretofore issued in anticipation of the collection of such taxes, together with the amount of interest accrued, and/or which the county board estimates will accrue, thereon, (d) the aggregate amount of notes theretofore issued in anticipation of the collection of such taxes, together with the amount of the interest accrued, and/or which the county board estimates will accrue, thereon, (e) the amount of moneys, which the county board estimates will be earned by the county clerk and the county collector, respectively, as fees or commissions for extending or collecting taxes for any year, in anticipation of the receipt of all or part of which such transfer is to be made, (f) the amount of such taxes, as by law now or hereafter enacted or amended, imposed by the General Assembly of the State of Illinois to replace revenue lost by units of local government and school districts as a result of the abolition of ad valorem personal property taxes, pursuant to Article IX, Section 5(c) of the Constitution of the State of Illinois which the county board estimates will be received by the county for any year, (g) the aggregate amount of receipts from taxes imposed to replace revenue lost by units of local government and school districts as a result of the abolition of ad valorem personal property taxes, pursuant to Article IX, Section 5(c) of the Constitution of the State of Illinois, which the corporate authorities estimate will be set aside for the payment of the proportionate amount of debt service and pension or retirement obligations, as required by Section 12 of "An Act in relation to State Revenue Sharing with local government entities", approved July 31, 1969, as amended, and (h) the aggregate amount of moneys theretofore transferred from the working cash fund to the general corporate fund in anticipation of the collection of such taxes or of the receipt of such other moneys to be derived from fees or commissions or of the receipt of such taxes, as by law now or hereafter enacted or amended, imposed by the General Assembly of the State of Illinois to replace revenue lost by units of local government and school districts as a result of the abolition of ad valorem personal property taxes, pursuant to Article IX, Section 5(c) of the Constitution of the State of Illinois. The amount which any such resolution shall direct the county treasurer so to transfer, in anticipation of the collection of taxes levied for any year, together with the aggregate amount of such anticipation tax warrants and notes theretofore drawn against such taxes and the amount of the interest accrued, and the aggregate amount of such transfers theretofore made in anticipation of the collection of such taxes, shall not exceed ninety (90) per centum of the actual or estimated amount of such taxes extended or to be extended, as set forth in such resolution. The amount which any such resolution shall direct the county treasurer so to transfer, in anticipation of the receipt of any moneys to be derived from fees or commissions, or of the receipt of such taxes, as by law now or hereafter enacted or amended, imposed by the General Assembly of the State of Illinois to replace revenue lost by units of local government and school districts as a result of the abolition of ad valorem personal property taxes, pursuant to Article IX, Section 5(c) of the Constitution of the State of Illinois together with the aggregate amount theretofore transferred in anticipation of the receipt of any such moneys and the amount estimated to be required to satisfy debt service and pension or retirement obligations, as set forth in Section 12 of "An Act in relation to State revenue sharing with local government entities", approved July 31, 1969, as amended, shall not exceed the total amount which it is so estimated will be received from such sources. To the extent that at any time moneys are available in the working cash fund they shall be transferred to the general corporate fund and disbursed for the payment of salaries and other corporate expenses so as to avoid, whenever possible, the issuance of anticipation tax warrants or notes.
(Source: P.A. 98-756, eff. 7-16-14.)

(55 ILCS 5/6-27006) (from Ch. 34, par. 6-27006)
Sec. 6-27006. Penalty. Any member of the county board of any county to which this Division shall be applicable, or any other person holding any other office, trust or employment under such county, who shall be guilty of the wilful violation of any of the provisions of this Division shall be guilty of a business offense and shall be fined not to exceed $10,000, and shall forfeit his right to his office, trust or employment and shall be removed therefrom. Any such member or other person shall be liable for any sum that may be unlawfully diverted from such working cash fund, or otherwise used, to be recovered by such county or by any taxpayer in the name and for the benefit of such county, in an appropriate action at law: Provided, that such taxpayer shall file a bond for all costs, and be liable for all costs taxed against the county in such suit, and judgment shall be rendered accordingly. Nothing herein shall bar any other remedy.
(Source: P.A. 86-962.)

(55 ILCS 5/Div. 6-28 heading)

(55 ILCS 5/6-28001) (from Ch. 34, par. 6-28001)
Sec. 6-28001. County highway working cash fund in counties of 500,000 or more. In each county in this State having a population of 500,000 or more inhabitants a fund to be known as a county highway working cash fund may be created, set apart, maintained and administered in the manner prescribed in this Division for the purpose of enabling such county to have in its treasury at all times sufficient money to meet demands thereon for ordinary and necessary expenditures for county highway purposes.
(Source: P.A. 86-962.)

(55 ILCS 5/6-28002) (from Ch. 34, par. 6-28002)
Sec. 6-28002. Bond issue. For the purpose of creating such fund any such county by resolution of its county board may incur an indebtedness and issue bonds therefor in an amount or amounts not exceeding in the aggregate $1,000,000 in addition to bonds in the amount of $1,600,000 heretofore authorized and issued for that purpose. Such bonds shall bear interest at a rate of not more than the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, and shall mature within 20 years from the date thereof. The county board may provide that the resolution or resolutions authorizing the issue of such bonds shall be operative, effective and valid without the submission thereof to the voters of such county by approval in accordance with the requirements of Section 5-1008. The county board of such county shall, before or at the time of issuing such bonds, provide for the collection of a direct annual tax upon all the taxable property of such county sufficient to pay and discharge the principal thereof at maturity and to pay the interest thereon as it falls due.
With respect to instruments for the payment of money issued under this Section or its predecessor either before, on, or after the effective date of Public Act 86-4, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Division or "An Act to provide for the creation, setting apart, maintenance and administration of a county highway working cash fund in counties having a population of five hundred thousand or more inhabitants, and providing for a penalty", approved August 8, 1947, that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section or its predecessor are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section or its predecessor within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Division or "An Act to provide for the creation, setting apart, maintenance and administration of a county highway working cash fund in counties having a population of five hundred thousand or more inhabitants, and providing for a penalty", approved August 8, 1947, that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-962; 86-1028.)

(55 ILCS 5/6-28003) (from Ch. 34, par. 6-28003)
Sec. 6-28003. Annual tax for highway working cash fund. For the purpose of providing moneys for such fund, the county board of any such county shall also have power to levy annually, beginning with the year 1948, and continuing for the next year upon all the taxable property of such county a tax of not to exceed $200,000. The collection of any such tax shall not be anticipated by the issuance of any warrants drawn against the same. Such tax shall be levied and collected, except as herein otherwise provided, in like manner with the general taxes of such county. It shall be known as the county highway working cash fund tax, and shall be within the present tax rate for highway purposes which such county is now, or may hereafter be, authorized by law to levy upon the aggregate valuation of all taxable property within such county. Said tax may be levied by separate resolution on or before the third Tuesday in September in each year, for the purpose herein authorized, without any appropriation thereof being made in the resolution termed the annual appropriations bill, or otherwise.
(Source: P.A. 86-962.)

(55 ILCS 5/6-28004) (from Ch. 34, par. 6-28004)
Sec. 6-28004. Purpose for which proceeds of bond issue and working cash fund may be used; transfer of funds. All moneys received from the issuance of bonds as herein authorized or from any tax levied pursuant to the authority granted by this Division, shall be set apart in the county highway working cash fund by the county treasurer and shall be used for the purposes and in the manner hereinafter provided. Such fund, and the moneys therein, shall not be regarded as current assets available for appropriation and shall not be appropriated by the county board in the resolution termed the annual appropriations bill. The county board may appropriate moneys in the working cash fund up to the maximum amount allowable in the fund, and the working cash fund may receive such appropriations and any other contributions. In order to provide moneys with which to meet ordinary and necessary disbursements for salaries and other highway purposes, such fund and the moneys therein may be transferred, in whole or in part, to the county highway fund of the county and so disbursed therefrom in anticipation of the collection of any taxes lawfully levied for county highway purposes or in the anticipation of such taxes, as by law now or hereafter enacted or amended, imposed by the General Assembly of the State of Illinois to replace revenue lost by units of local government and school districts as a result of the abolition of ad valorem personal property taxes, pursuant to Article IX, Section 5(c) of the Constitution of the State of Illinois. Moneys transferred to the county highway fund from the county highway working cash fund in anticipation of the collection of taxes shall be deemed to have been transferred in anticipation of the collection of that part of the county highway taxes so levied or to be received which is in excess of the amount or amounts thereof required to pay (a) any tax anticipation warrants and the interest thereon, theretofore or thereafter issued and (b) any notes and the interest thereon, theretofore or thereafter issued against the county highway tax and (c) the aggregate amount of receipts from taxes imposed to replace revenue lost by units of local government and school districts as a result of the abolition of ad valorem personal property taxes, pursuant to Article IX, Section 5(c) of the Constitution of the State of Illinois, which the corporate authorities estimate will be set aside for the payment of the proportionate amount of debt service and pension or retirement obligations, as required by Section 12 of "An Act in relation to State Revenue Sharing with local government entities", approved July 31, 1969, as amended. Such taxes levied or to be received for county highway purposes when collected shall be applied, first to the payment of any such warrants and the interest thereon and to the payment of any such notes and the interest thereon, the amount estimated to be required to satisfy debt service and pension or retirement obligations as set forth in Section 12 of "An Act in relation to State revenue sharing with local government entities", approved July 31, 1969, as amended, and then to the reimbursement of said county highway working cash fund as hereinafter provided. Upon the receipt by said county treasurer of any taxes, or other moneys, in anticipation of the collection or receipt whereof moneys of such county highway working cash fund have been so transferred for disbursement, such fund shall immediately be reimbursed therefrom until the full amount so transferred has been retransferred to such fund. Unless the taxes and other moneys so received and applied to the reimbursement of the county highway working cash fund, prior to the first day of the seventh month following the month in which due and unpaid real property taxes by law begin to bear interest, shall be sufficient to effect a complete reimbursement of such fund for any moneys transferred therefrom in anticipation of the collection or receipt of such taxes, or other moneys, such county highway working cash fund shall be reimbursed for the amount of the deficiency therein from any other revenues accruing to said county highway fund, and it shall be the duty of the county board to make provision for the immediate reimbursement of the amount of any such deficiency in its next resolution termed the annual appropriations bill.
(Source: P.A. 86-962.)

(55 ILCS 5/6-28005) (from Ch. 34, par. 6-28005)
Sec. 6-28005. Transfer to county highway fund. Moneys shall be transferred from the county highway working cash fund to the county highway fund only upon the authority of the county board, which shall from time to time by separate resolution direct the county treasurer to make transfers of such sums as may be required for the purposes herein authorized. Every such resolution shall set forth (a) the taxes or other moneys in anticipation of the collection or receipt of which such transfer is to be made and from which such county highway working cash fund is to be reimbursed, (b) the entire amount of taxes extended or which the county board estimates will be extended or received for any year, (c) the aggregate amount of tax anticipation warrants theretofore issued in anticipation of the collection of such taxes, together with the amount of interest accrued, or which the county board estimates will accrue, thereon, or both, (d) the aggregate amount of notes theretofore issued in anticipation of the collection of such taxes together with the amount of the interest accrued, or which the county board estimates will accrue, thereon, or both, (f) the aggregate amount of receipts from taxes imposed to replace revenue lost by units of local government and school districts as a result of the abolition of ad valorem personal property taxes, pursuant to Article IX, Section 5(c) of the Constitution of the State of Illinois, which the corporate authorities estimate will be set aside for the payment of the proportionate amount of debt service and pension or retirement obligations, as required by Section 12 of "An Act in relation to State Revenue Sharing with local government entities", approved July 31, 1969, as amended, and (g) the aggregate amount of moneys theretofore transferred from the county highway working cash fund to the county highway fund in anticipation of the collection of such taxes. The amount which any such resolution shall direct the county treasurer so to transfer, in anticipation of the collection of taxes levied for any year, together with the aggregate amount of such anticipation tax warrants and notes theretofore drawn against such taxes, the amount estimated to be required to satisfy debt service and pension or retirement obligations, as set forth in Section 12 of "An Act in relation to State revenue sharing with local government entities", approved July 31, 1969, as amended, and the aggregate amount of such transfers theretofore made in anticipation of the collection of such taxes, shall not exceed ninety (90) per centum of the actual or estimated amount of such taxes extended or to be extended or to be received, as set forth in such resolution. The amount which any such resolution shall direct the county treasurer so to transfer in anticipation of the receipt of any such moneys, shall not exceed the total amount which it is so estimated will be received from such source. To the extent that at any time moneys are available in the county highway working cash fund they shall be transferred to the county highway fund and disbursed for the payment of salaries and other county highway expenses so as to avoid, whenever possible, the issuance of anticipation tax warrants or notes.
(Source: P.A. 86-962.)

(55 ILCS 5/6-28006) (from Ch. 34, par. 6-28006)
Sec. 6-28006. Violations. Any member of the county board of any county to which this Division shall be applicable, or any other person holding any other office, trust or employment under such county, who shall be guilty of the wilful violation of any of the provisions of this Division shall be guilty of a business offense, and shall be fined not to exceed $10,000 and shall forfeit his right to his office, trust or employment and shall be removed therefrom. Any such member or other person shall be liable for any sum that may be unlawfully diverted from such county highway working cash fund, or otherwise used, to be recovered by such county or by any taxpayer in the name and for the benefit of such county, in an appropriate action, provided, that such taxpayer shall file a bond for all costs, and be liable for all costs taxed against the county in such suit, and judgment shall be rendered accordingly. Nothing herein shall bar any other remedies.
(Source: P.A. 86-962.)

(55 ILCS 5/Div. 6-29 heading)

(55 ILCS 5/6-29001) (from Ch. 34, par. 6-29001)
Sec. 6-29001. Subtitle. This Division shall be subtitled the "Downstate County Working Cash Fund Law".
(Source: P.A. 86-962.)

(55 ILCS 5/6-29002) (from Ch. 34, par. 6-29002)
Sec. 6-29002. Counties of less than 1,000,000; creation of fund. In each county of this State having a population of less than 1,000,000 inhabitants a working cash fund may be created, set apart, maintained and administered, in the manner prescribed in this Division, to enable the county to have in its treasury at all times sufficient money to meet demands for ordinary and necessary expenditures for general corporate purposes.
(Source: P.A. 86-962.)

(55 ILCS 5/6-29003) (from Ch. 34, par. 6-29003)
Sec. 6-29003. Annual tax. The county board of such a county may levy an annual tax for not more than any 2 of the years 1975, 1976 and 1977 on all the taxable property in the county at a rate not exceeding .025% of the value, as equalized or assessed by the Department of Revenue, to provide monies for the county working cash fund. The collection of a tax levied under this Section may not be anticipated by the issuance of warrants drawn against the tax.
Except as otherwise provided in this Division, the tax authorized by this Section, to be known as the county working cash fund tax, shall be levied and collected in like manner as the general taxes of the county. The county working cash fund tax is in addition to the maximum of all other taxes and tax rates which such a county by law may levy upon the value of all taxable property within the county. The county working cash fund tax may be levied, by separate resolution by the 3rd Tuesday in September annually, or, for the year 1977 within 20 days of December 3, 1977, for the purposes authorized by this Division, without any appropriation thereof being made in the annual appropriation bill or otherwise.
(Source: P.A. 86-962.)

(55 ILCS 5/6-29004) (from Ch. 34, par. 6-29004)
Sec. 6-29004. Purposes for which fund may be used; reimbursement. All monies received from any tax levied pursuant to this Division shall be set apart in the county working cash fund by the county treasurer and shall be used only for the purposes and in the manner provided in this Section and Section 6-29005. Such fund, and the monies therein, may not be regarded as current assets available for appropriation nor appropriated by the county board in the annual appropriation bill. The county board may appropriate monies to the working cash fund up to the maximum amount allowable in the fund, and the working cash fund may receive such appropriations and any other contributions. In order to provide monies with which to meet ordinary and necessary disbursements for salaries and other corporate purposes, such fund and the monies therein may be transferred, in whole or in part, to the general corporate fund of the county and so disbursed therefrom in anticipation of the collection of any taxes lawfully levied for general corporate purposes or in anticipation of such taxes, as by law now or hereafter enacted or amended, imposed by the General Assembly of the State of Illinois to replace revenue lost by units of local government and school districts as a result of the abolition of ad valorem personal property taxes, pursuant to Article IX, Section 5(c) of the Constitution of the State of Illinois and in anticipation of the receipt of monies to be derived from fees and commissions to be earned by the county clerk and the county collector for extending and collecting taxes levied.
Monies transferred to the general corporate fund in anticipation of the collection of taxes shall be treated as transferred in anticipation of the collection of that part of the taxes so levied or to be received which is in excess of the amount or amounts thereof required to pay (a) any warrants and the interest thereon, theretofore or thereafter issued, (b) the aggregate amount of receipts from taxes imposed to replace revenue lost by units of local government and school districts as a result of the abolition of ad valorem personal property taxes, pursuant to Article IX, Section 5(c) of the Constitution of the State of Illinois, which the corporate authorities estimate will be set aside for the payment of the proportionate amount of debt service and pension or retirement obligations, as required by Section 12 of the State Revenue Sharing Act, and (c) any notes and the interest thereon, theretofore or thereafter issued, and such taxes levied for general corporate purposes when collected shall be applied, first, to the payment of any such warrant or notes and the interest thereon, the amount estimated to be required to satisfy debt service and pension or retirement obligations as set forth in Section 12 of the State Revenue Sharing Act, and then to the reimbursement of the working cash fund as hereinafter provided. Upon the receipt by the county treasurer of any taxes, or other monies, in anticipation of the collection or receipt whereof monies of the county working cash fund have been so transferred for disbursement, such fund must immediately be reimbursed therefrom until the full amount so transferred has been re-transferred to such fund. Unless the taxes and other monies so received and applied to the reimbursement of the working cash fund, before the close of the fiscal year following the fiscal year in which the last tax penalty date fall due, are sufficient to effect a complete reimbursement of such fund for any monies transferred therefrom in anticipation of the collection or receipt of such taxes, or other monies, the working cash fund must be reimbursed for the amount of the deficiency therein from any other revenues accruing to the general corporate fund, and the county board shall provide for the immediate reimbursement of the amount of any such deficiency in its next resolution termed the annual appropriations bill.
(Source: P.A. 86-962; 86-1475.)

(55 ILCS 5/6-29005) (from Ch. 34, par. 6-29005)
Sec. 6-29005. Transfer and investment of monies. Monies may be transferred from the county working cash fund to the general corporate fund or special tax funds only upon the authority of the county board, which shall from time to time by separate resolution direct the county treasurer to make transfers of such sums as may be required for the purposes authorized by this Division. Every such resolution must set forth (a) the taxes or other monies in anticipation of the collection or receipt of which such transfer is to be made and from which the working cash fund is to be reimbursed, (b) the entire amount of taxes extended or which the county board estimates will be extended or received, for any year in anticipation of the collection of all or part of which such transfer is to be made, (c) the aggregate amount of warrants or notes theretofore issued in anticipation of the collection of such taxes together with the amount of interest accrued or which the county board estimates will accrue, thereon (d) the aggregate amount of notes theretofore issued in anticipation of the collection of such taxes, together with the amount of the interest accrued or which the county board estimates will accrue thereon, (e) the amount of monies which the county board estimates will be earned by the county clerk and the county collector, respectively, as fees or commissions for extending or collecting taxes for any year, in anticipation of the receipt of all or part of which such transfer is to be made, (f) the aggregate amount of receipts from taxes imposed to replace revenue lost by units of local government and school districts as a result of the abolition of ad valorem personal property taxes, pursuant to Article IX, Section 5(c) of the Constitution of the State of Illinois, which the corporate authorities estimate will be set aside for the payment of the proportionate amount of debt service and pension or retirement obligations, as required by Section 12 of "An Act in relation to State Revenue Sharing with local government entities", approved July 31, 1969, as amended, and (g) the aggregate amount of monies theretofore transferred from the working cash fund to the general corporate fund and special tax funds in anticipation of the collection of such taxes or the receipt of such other monies to be derived from fees or commissions.
The amount which any such resolution directs the county treasurer to transfer, in anticipation of the collection of taxes levied or to be received for any year, together with (a) the aggregate amount of such anticipation tax warrants and notes theretofore drawn against such taxes (b) the amount of the interest accrued or estimated to accrue on such warrants and notes, (c) the amount estimated to be required to satisfy debt service and pension or retirement obligations, as set forth in Section 12 of "An Act in relation to State revenue sharing with local government entities", approved July 31, 1969, as amended, and (d) the aggregate amount of such transfers theretofore made in anticipation of the collection of such taxes, may not exceed 90% of the actual or estimated amount of such taxes extended or to be extended or to be received, as set forth in the resolution. The amount which any such resolution directs the county treasurer so to transfer, in anticipation of the receipt of any monies to be derived from fees or commissions, together with the aggregate amount theretofore transferred in anticipation of the receipt of any such monies, may not exceed the total amount which it is so estimated will be received from those sources. To the extent that at any time monies are available in the working cash fund they shall be transferred to the general corporate fund and disbursed for the payment of salaries and other corporate expenses so as to avoid, whenever possible, the issuance of anticipation tax warrants or notes.
Temporarily idle monies in the working cash fund may be invested as directed by the county board, and the interest earnings on such investments may, at the option of the board, be either transferred permanently to the general corporate or special tax funds or both or be allowed to remain in the working cash fund. If such interest earnings remain in the working cash fund they will serve to increase the balance of the working cash fund available for loans.
(Source: P.A. 86-962; 86-1028.)

(55 ILCS 5/6-29006) (from Ch. 34, par. 6-29006)
Sec. 6-29006. Violations. Any member of the county board of any county to which this Division applies, or any other person holding any other office, trust or employment under such county, who wilfully violates this Division shall be guilty of a business offense, and shall be fined not to exceed $10,000, and shall forfeit his right to his office, trust or employment and shall be removed therefrom. Any such member or other person is liable for any sum that is unlawfully diverted from the county working cash fund, or otherwise used, to be recovered by the county or by any taxpayer in the name and for the benefit of the county, in an appropriate action. Such a taxpayer must, however, file a bond for all costs, and be liable for all costs taxed against the county in suit, and judgment shall be rendered accordingly. The remedies provided by this Section are in addition to and not exclusive of any other remedy.
(Source: P.A. 86-962.)

(55 ILCS 5/6-29007) (from Ch. 34, par. 6-29007)
Sec. 6-29007. Abatement or abolishment of fund. If any county which has created a working cash fund under this Division abates or abolishes that fund, that county may not again create such a working cash fund until at least 10 years have elapsed after the date that fund was abated or abolished.
(Source: P.A. 86-962.)

(55 ILCS 5/Div. 6-30 heading)

(55 ILCS 5/6-30001) (from Ch. 34, par. 6-30001)
Sec. 6-30001. Subtitle. This Division shall be subtitled the "State Disbursements to Counties Law".
(Source: P.A. 86-962.)

(55 ILCS 5/6-30002) (from Ch. 34, par. 6-30002)
Sec. 6-30002. Disbursement to county treasurer for distribution to appropriate recipient. Notwithstanding any other provision to the contrary, any State funds disbursed by the State, or federal funds authorized to be disbursed by the State, to any county official of a county with a population of less than 2,000,000, or to any county department, agency program or entity of a such county shall be disbursed only to the county treasurer of such county for distribution by the county treasurer to the appropriate county recipient. This Division shall not apply to funds disbursed by a regional superintendent of schools, a regional educational service center, or the Department of Human Services with respect to its functions pertaining to mental health and developmental disabilities.
(Source: P.A. 89-262, eff. 8-10-95; 89-507, eff. 7-1-97.)

(55 ILCS 5/Div. 6-31 heading)

(55 ILCS 5/6-31001) (from Ch. 34, par. 6-31001)
Sec. 6-31001. Subtitle. This Division shall be subtitled the "County Auditing Law".
(Source: P.A. 86-962.)

(55 ILCS 5/6-31002) (from Ch. 34, par. 6-31002)
Sec. 6-31002. Definitions. As used in this Division, unless the context otherwise requires:
1. "Comptroller" means the Comptroller of the State of Illinois;
2. "accountant" or "accountants" means and includes all persons authorized to practice public accounting under the laws of this State;
3. "funds and accounts" means all funds of a county derived from property taxes and all funds and accounts derived from sources other than property taxes, including the receipts and expenditures of the fee earnings of each county fee officer;
4. "audit report" means the written report of the accountant or accountants and all appended statements and schedules relating thereto, presenting or recording the findings of an examination or audit of the financial transactions, affairs and condition of a county;
5. "population" means the number of persons residing in a county according to the last preceding federal decennial census.
(Source: P.A. 86-962.)

(55 ILCS 5/6-31003) (from Ch. 34, par. 6-31003)
Sec. 6-31003. Annual audits and reports. The county board of each county shall cause an audit of all of the funds and accounts of the county to be made annually by an accountant or accountants chosen by the county board or by an accountant or accountants retained by the Comptroller, as hereinafter provided. In addition, each county shall file with the Comptroller a financial report containing information required by the Comptroller. Such financial report shall be on a form so designed by the Comptroller as not to require professional accounting services for its preparation. All audits and reports to be filed with the Comptroller under this Section must be submitted electronically and the Comptroller must post the audits and reports on the Internet no later than 45 days after they are received. If the county provides the Comptroller's Office with sufficient evidence that the audit or report cannot be filed electronically, the Comptroller may waive this requirement. The Comptroller must also post a list of counties that are not in compliance with the reporting requirements set forth in this Section.
Any financial report under this Section shall include the name of the purchasing agent who oversees all competitively bid contracts. If there is no purchasing agent, the name of the person responsible for oversight of all competitively bid contracts shall be listed.
The audit shall commence as soon as possible after the close of each fiscal year and shall be completed within 180 days after the close of such fiscal year, unless an extension of time is granted by the Comptroller in writing. Such extension of time shall not exceed 60 days. When the accountant or accountants have completed the audit a full report thereof shall be made and not less than 2 copies of each audit report shall be submitted to the county board. Each audit report shall be signed by the accountant making the audit and shall include only financial information, findings and conclusions that are adequately supported by evidence in the auditor's working papers to demonstrate or prove, when called upon, the basis for the matters reported and their correctness and reasonableness. In connection with this, each county board shall retain the right of inspection of the auditor's working papers and shall make them available to the Comptroller, or his designee, upon request.
Within 60 days of receipt of an audit report, each county board shall file one copy of each audit report and each financial report with the Comptroller and any comment or explanation that the county board may desire to make concerning such audit report may be attached thereto. An audit report which fails to meet the requirements of this Division shall be rejected by the Comptroller and returned to the county board for corrective action. One copy of each such report shall be filed with the county clerk of the county so audited.
This Section is a limitation under subsection (i) of Section 6 of Article VII of the Illinois Constitution on the concurrent exercise by home rule counties of powers and functions exercised by the State.
(Source: P.A. 99-459, eff. 8-25-15.)

(55 ILCS 5/6-31004) (from Ch. 34, par. 6-31004)
Sec. 6-31004. Overdue reports.
(a) In the event the required reports for a county are not filed with the Comptroller in accordance with Section 6-31003 within 180 days after the close of the fiscal year of the county, the Comptroller shall notify the county board in writing that the reports are due, and may also grant an extension of time of up to 60 days for the filing of the reports. In the event the required reports are not filed within the time specified in such written notice, the Comptroller shall cause the audit to be made and the audit report prepared by an accountant or accountants.
(b) The Comptroller may decline to order an audit and the preparation of an audit report if an initial examination of the books and records of the governmental unit indicates that the books and records of the governmental unit are inadequate or unavailable due to the passage of time or the occurrence of a natural disaster.
(c) The State Comptroller may grant extensions for delinquent audits or reports. The Comptroller may charge a county a fee for a delinquent audit or report of $5 per day for the first 15 days past due, $10 per day for 16 through 30 days past due, $15 per day for 31 through 45 days past due, and $20 per day for the 46th day and every day thereafter. These amounts may be reduced at the Comptroller's discretion. All fees collected under this subsection (c) shall be deposited into the Comptroller's Administrative Fund.
(Source: P.A. 98-922, eff. 8-15-14; 99-459, eff. 8-25-15.)

(55 ILCS 5/6-31005) (from Ch. 34, par. 6-31005)
Sec. 6-31005. Funds managed by county officials. In addition to any other audit required by this Division, the County Board shall cause an audit to be made of all funds and accounts under the management or control of a county official as soon as possible after such official leaves office for any reason. The audit shall be filed with the county board not later than 180 days after the official leaves office. The audit shall be conducted and the audit report shall be prepared and filed with the Chairman of the County Board by a person lawfully qualified to practice public accounting as regulated by "An Act to regulate the practice of public accounting and to repeal certain acts therein named", approved July 22, 1943 as amended.
As used in this Section, "county official" means any elected county officer or any officer appointed by the county board who is charged with the management or control of any county funds; and "audit" means a post facto examination of books, documents, records, and other evidence relating to the obligation, receipt, expenditure or use of public funds of the county, including governmental operations relating to such obligations, receipt, expenditure or use.
(Source: P.A. 99-459, eff. 8-25-15.)

(55 ILCS 5/6-31006) (from Ch. 34, par. 6-31006)
Sec. 6-31006. Audit report. The audit report shall contain statements that are in conformity with generally accepted public accounting principles and shall set forth, insofar as possible, the financial position and the results of financial operations for each fund, account and office of the county government. The audit report shall also include the professional opinion of the accountant or accountants with respect to the financial status and operations or, if an opinion cannot be expressed, a declaration that such accountant is unable to express such opinion and an explanation of the reasons he cannot do so. Each audit report shall include the certification of the accountant or accountants making the audit that the audit has been performed in compliance with generally accepted auditing standards. Each audit report filed with the Comptroller shall be accompanied by a copy of each official statement or other offering of materials prepared in connection with the issuance of indebtedness of the county since the filing of the last audit report.
(Source: P.A. 86-962; 87-424.)

(55 ILCS 5/6-31008) (from Ch. 34, par. 6-31008)
Sec. 6-31008. Expenses of audit. The expenses of conducting the audit and making the required audit report or financial statement for each county, whether ordered by the county board or the Comptroller, shall be paid by the county and the county board shall make provisions for such payment. If the audit is made by an accountant or accountants retained by the Comptroller, the county, through the county board, shall pay to the Comptroller reasonable compensation and expenses to reimburse him for the cost of making such audit. Moneys paid to the Comptroller pursuant to the preceding sentence shall be deposited into the Comptroller's Audit Expense Revolving Fund.
Such expenses shall be paid from the general corporate fund of the county.
Contracts for the performance of audits required by this Division may be entered into without competitive bidding.
(Source: P.A. 88-280.)

(55 ILCS 5/6-31009) (from Ch. 34, par. 6-31009)
Sec. 6-31009. Public records. All audit reports and financial statements are public records and shall be open to public inspection. The clerk of the county board shall furnish a copy of the audit report or financial statement to any person making a request and paying the fee therefor. The fee shall be set by the county board and shall not exceed $15.
(Source: P.A. 86-962.)

(55 ILCS 5/6-31010) (from Ch. 34, par. 6-31010)
Sec. 6-31010. Construction. The provisions of this Division shall not be construed to relieve any officer of any duty otherwise required of him by law with relation to the auditing, management, collection or disbursement of public funds. Failure of the county board to comply with any of the provisions of this Division shall not affect the legality of any taxes levied by the county board.
(Source: P.A. 86-962.)

(55 ILCS 5/6-31011) (from Ch. 34, par. 6-31011)
Sec. 6-31011. Audit committee. The corporate authorities of a county may establish an audit committee, and may appoint members of the corporate authority or other appropriate officers to the committee, to review audit reports prepared under this Division and any other financial reports and documents, including management letters prepared by or on behalf of the county.
(Source: P.A. 86-962.)

(55 ILCS 5/6-31012)
Sec. 6-31012. Audit report disclosure. Each fiscal year, within 60 days of the close of an audit under this Division, the auditor conducting the audit of all of the funds and accounts of a county shall do each of the following:
(1) Provide a copy of any management letter and a

copy of any audited financial statements to each member of the county board. If the county maintains an Internet website, the county board shall post this information to its website.

(2) Present the information from the audit to the

county board either in person or by a live phone or web connection during a public meeting.

(Source: P.A. 98-738, eff. 1-1-15.)

(55 ILCS 5/Div. 6-32 heading)

(55 ILCS 5/6-32005)
Sec. 6-32005. Establishment of Fund. The county board may, by a majority vote of all of its members, establish an Emergency Disaster Fund ("the Fund") for the county. Moneys may be appropriated from the county's general revenues to the Fund in the county's annual budget or annual appropriation bill. Interest earned from the investment of moneys in the Fund may be transferred to the county's general fund. Moneys held in the Fund shall at no time exceed 0.2% of the total equalized assessed valuation of all property in the county subject to taxation by the county.
(Source: P.A. 88-387.)

(55 ILCS 5/6-32010)
Sec. 6-32010. Expenditures from Fund.
(a) Moneys in the Fund may be used to pay the county's expenses incurred in an emergency within the county declared by the Governor. Moneys in the Fund also may be used to pay the county's extraordinary expenses in an emergency declared by a majority vote of all the members of the county board. Moneys in the Fund shall not be used to pay the county's routine expenses.
(b) No moneys shall be expended from the Fund except by a majority vote of all the members of the county board.
(Source: P.A. 88-387.)

(55 ILCS 5/Div. 6-33 heading)

(55 ILCS 5/6-33005)
Sec. 6-33005. County over 3,000,000.
(a) Any county with a population over 3,000,000 may borrow money and in evidence of that borrowing issue bonds or notes for the purpose of paying costs of constructing, acquiring, equipping, repairing, and renovating any buildings or other improvements to land of a forest preserve district located within the county or providing equipment for the district, as the county and the district may agree, or for the purpose of lending money to the district to pay those costs. The bonds or notes shall mature within 30 years of their issuance.
(b) The county may enter into leases, installment sale contracts, or loan agreements with the forest preserve district pertaining to those buildings, improvements, or equipment. The terms of any lease, installment sale contract, or loan agreements may provide for payments to the county sufficient to provide amounts to pay when due all principal and interest on the bonds or notes issued by the county for that purpose. The bonds or notes of the county may be made payable from amounts received from the forest preserve district or may be general obligations of the county, or both, as the board of commissioners of the county shall determine in its ordinance authorizing the bonds or notes.
(Source: P.A. 88-503; 88-670, eff. 12-2-94.)

(55 ILCS 5/Div. 6-34 heading)

(55 ILCS 5/6-34000)
Sec. 6-34000. Report on funds received under the Regional Transportation Authority Act. If the Board of the Regional Transportation Authority adopts an ordinance under Section 4.03 of the Regional Transportation Authority Act imposing a retailers' occupation tax and a service occupation tax at the rate of 0.75% in the counties of DuPage, Kane, Lake, McHenry, and Will, then the County Boards of DuPage, Kane, Lake, McHenry, and Will counties shall each report to the General Assembly and the Commission on Government Forecasting and Accountability by March 1 of the year following the adoption of the ordinance and March 1 of each year thereafter. That report shall include the total amounts received by the County under subsection (n) of Section 4.03 of the Regional Transportation Authority Act and the expenditures and obligations of the County using those funds during the previous calendar year.
(Source: P.A. 95-906, eff. 8-26-08.)



Article 7 - Continuation Of Prior Law - Statutes Amended And Repealed

(55 ILCS 5/Art. 7 heading)

(55 ILCS 5/Div. 7-1 heading)

(55 ILCS 5/7-1001) (from Ch. 34, par. 7-1001)
Sec. 7-1001. Continuation of prior law. The provisions of this Code, insofar as they are the same or substantially the same as those of any prior statute, shall be construed as a continuation of such prior statute and not as a new enactment, notwithstanding the repeal of the prior statute.
If in any other statute reference is made to an Act of the General Assembly, or a Section of such an Act, which Act or Section is continued in this Code, such reference shall be held to refer to the Act or Section thereof so continued in this Code.
In the case of any Section of the various laws of which this Code is comprised which is added or amended by another Act of this Eighty-sixth General Assembly, it is intended that such Section as added or amended be construed with this Code and be given effect as if it were made a part of this Code, notwithstanding the repeal of such law by this Code. In the case of any Section of the various laws of which this Code is composed which is repealed by another Act of this Eighty-sixth General Assembly, it is intended that such Section be rerepealed by this Code.
Section 13 of "The County Home Act", approved April 11, 1967, as amended, (Ch. 34, par. 5373) and Section 24 of "An Act concerning county treasurers, in counties containing more than 150,000 inhabitants, and concerning public funds within their custody and control and the interest thereon, and to repeal all acts or part of acts in conflict therewith", approved June 29, 1915, as amended, (Ch. 36, par. 40) are determined to be obsolete and are repealed without being continued in this Code.
In this Code, the caption of each Section is intended to be generally descriptive of the text of the Section. The caption is not a part of the text of the Section and is not intended to limit the meaning or application of the Section.
In this Code, the reference at the end of each Section indicates its most recent source or sources in the Laws of Illinois. Such references are included for convenient reference and to indicate the source of the text being incorporated; however, they are not a part of the text of the Section.
Nothing in this Code shall be construed to deny, limit or preempt the exercise of any power by a home rule unit, as defined in Section 6 of Article VII of the Illinois Constitution, where no such denial, limitation or preemption existed under the corresponding prior statute.
Nothing in this Code shall be construed to create a State mandate, as defined in Section 3 of The State Mandates Act, where no such mandate existed under the corresponding prior statute.
(Source: P.A. 86-962.)






55 ILCS 40/ - Court Costs and Sheriff Fees Transfer Act.

(55 ILCS 40/0.01) (from Ch. 33, par. 28.9)
Sec. 0.01. Short title. This Act may be cited as the Court Costs and Sheriff Fees Transfer Act.
(Source: P.A. 86-1324.)

(55 ILCS 40/1) (from Ch. 33, par. 29)
Sec. 1. The clerk of any court or the sheriff of any county of this state, shall, at the end of each year after entering upon the duties of his or her office, and also within 10 days after the expiration of the term of his or her office, pay to the treasurer of the county in which his or her court is held, all costs and fees collected and remaining in his or her possession.
(Source: P.A. 83-348.)

(55 ILCS 40/2) (from Ch. 33, par. 30)
Sec. 2. The county treasurer shall receive the fees and costs, and shall keep in a book, to be kept for that purpose, a record of the time of the receipt of all such fees and costs, and the amount paid in therefor.
(Source: P.A. 83-348.)

(55 ILCS 40/3) (from Ch. 33, par. 31)
Sec. 3. It shall be the duty of all clerks of courts upon application, to give to any person a certificate, showing the amount of costs and fees due such person, and the names of the parties to any suit or proceeding in which the same are taxed.
(Source: Laws 1965, p. 3419.)

(55 ILCS 40/5) (from Ch. 33, par. 33)
Sec. 5. Any clerk or sheriff, who shall refuse or neglect to pay over the fees enumerated in Section 1 of this Act, shall be guilty of a petty offense or business offense and shall be fined in a sum of twice the amount of the fees so retained and not reported. Nothing contained in this section shall be construed to release such clerk or sheriff, or his or her sureties, from any civil action on his or her official bond.
(Source: P.A. 83-348.)



55 ILCS 45/ - Fees and Salaries Act. (Part 4) (Repealed by P.A. 89-233)

(55 ILCS 45/22) (from Ch. 53, par. 40)
Sec. 22. (Repealed; see 35 ILCS 200/21-117).
(Source: P.A. 86-1028; Repealed by P.A. 89-233, eff. 1-1-96.)

(55 ILCS 45/27.1) (from Ch. 53, par. 45.1)
Sec. 27.1. (Repealed; see 105 ILCS 5/3-2.5).
(Source: P.A. 87-1251; Repealed by P.A. 89-233, eff. 1-1-96.)

(55 ILCS 45/35) (from Ch. 53, par. 54)
Sec. 35. (Repealed; see 55 ILCS 5/4-13001).
(Source: P.A. 86-1028; Repealed by P.A. 89-233, eff. 1-1-96.)

(55 ILCS 45/36) (from Ch. 53, par. 55)
Sec. 36. (Repealed).
(Source: Repealed by P.A. 88-62.)

(55 ILCS 45/36.2)
Sec. 36.2. (Repealed).
(Source: Repealed by P.A. 88-62.)

(55 ILCS 45/36.3)
Sec. 36.3. (Repealed).
(Source: Repealed by P.A. 88-62.)

(55 ILCS 45/36.4)
Sec. 36.4. (Repealed).
(Source: Repealed by P.A. 88-62.)

(55 ILCS 45/36.6)
Sec. 36.6. (Repealed).
(Source: Repealed by P.A. 88-62.)

(55 ILCS 45/38) (from Ch. 53, par. 57)
Sec. 38. (Repealed; see 35 ILCS 200/19-23).
(Source: P.A. 86-1028; Repealed by P.A. 89-233, eff. 1-1-96.)

(55 ILCS 45/47) (from Ch. 53, par. 65)
Sec. 47. (Repealed; see 705 ILCS 35/4.3).
(Source: P.A. 86-1028; Repealed by P.A. 89-233, eff. 1-1-96.)



55 ILCS 50/ - Habeas Corpus Reimbursement Act.

(55 ILCS 50/0.01) (from Ch. 65, par. 36.9)
Sec. 0.01. Short title. This Act may be cited as the Habeas Corpus Reimbursement Act.
(Source: P.A. 86-1324.)

(55 ILCS 50/1) (from Ch. 65, par. 37)
Sec. 1. In all counties in Illinois wherein there may be situated a State penal or charitable institution, the State shall assume and pay to such county the necessary expenses incurred by it, and its officers, either by means of service rendered or otherwise, by reason of court proceedings therein involving a petition for relief by habeas corpus, by or on behalf of, an inmate of such institution who was not a resident of such county at the time of his commitment and was not committed by any court therein.
(Source: P.A. 81-244.)

(55 ILCS 50/2) (from Ch. 65, par. 38)
Sec. 2. In order to entitle a county to such payment, as provided by Section 1 of this Act, it shall be necessary that a verified claim be filed by the State's Attorney of the County with the Court of Claims, setting forth the items for which the county claims the right to receive payment under the provisions of Section 1 of this Act. The Court of Claims shall proceed to consider such claim and enter such order as shall comply with the terms of this Act.
(Source: Laws 1947, p. 1681.)

(55 ILCS 50/3) (from Ch. 65, par. 39)
Sec. 3. The term "expenses" as used in Section 1 of this Act shall be construed to include all costs and fees of county officers as fixed by statute, including such expenses as may be incurred in providing juries, if any be made necessary by such proceedings. Provided, that all officers' fees so received by the county, shall in all cases be treated and accounted for as the earnings of the office of the respective officers in said county.
(Source: Laws 1947, p. 1681.)



55 ILCS 55/ - County Officer Property Sale Act.

(55 ILCS 55/0.01) (from Ch. 102, par. 4.01)
Sec. 0.01. Short title. This Act may be cited as the County Officer Property Sale Act.
(Source: P.A. 86-1324.)

(55 ILCS 55/1) (from Ch. 102, par. 4.1)
Sec. 1. No county officer, and no person employed by, or who is a relative or representative of, any county officer in the State of Illinois, while in office or holding office or while in such office or employment, shall have, possess or acquire any pecuniary interest, directly, indirectly or beneficially, or by any derivative process, in any real estate tax forfeiture or foreclosure in the county in which such county officer presides, other than the fee provided by law for the official duties of any such county officer in such proceedings. For purposes of this Section "relative" shall be defined as a spouse or child, or the spouse of a child, including a child by adoption.
(Source: P.A. 85-353.)

(55 ILCS 55/2) (from Ch. 102, par. 4.2)
Sec. 2.
Any person convicted of violating this Act shall be guilty of a Class B misdemeanor.
(Source: P.A. 77-2548.)



55 ILCS 60/ - County Official Bond Approval Act.

(55 ILCS 60/0.01) (from Ch. 103, par. 16.9)
Sec. 0.01. Short title. This Act may be cited as the County Official Bond Approval Act.
(Source: P.A. 86-1324; 86-1475.)

(55 ILCS 60/1) (from Ch. 103, par. 17)
Sec. 1. In all cases where official bonds are required by law to be approved by the county board in counties under township organization, such board may select a committee for that purpose, which committee shall have full power and authority to act, and its act have the same force and effect as if done by the board in session.
(Source: P.A. 86-1028.)



55 ILCS 65/ - County Cemetery Care Act.

(55 ILCS 65/0.01) (from Ch. 21, par. 21y)
Sec. 0.01. Short title. This Act may be cited as the County Cemetery Care Act.
(Source: P.A. 86-1324.)

(55 ILCS 65/1) (from Ch. 21, par. 22)
Sec. 1. Where any grounds have heretofore, or may hereafter be conveyed to any county in this State for burial places, it shall be lawful for the presiding officer of the county board, with the advice and consent of the county board, to appoint three trustees to take charge and control of such grounds.
(Source: P.A. 78-1128.)

(55 ILCS 65/2) (from Ch. 21, par. 23)
Sec. 2. It shall be the duty of such trustees, as soon as may be, after their appointment, to hold a meeting and organize, by appointing one of their number president, and another one of their number clerk, whose duty it shall be to keep a record of all their official acts in a book to be provided for that purpose, and the trustees shall also appoint a treasurer, who may or may not be one of their number, who, before entering upon the duties of his office, shall give bond, with security, payable to the people of the State of Illinois, for the use and benefit of the county in which the grounds are situated, in such sum as the appointing authority may require for his approval for the safe care and management of all the moneys which may come into his possession as such treasurer.
(Source: P.A. 80-555.)

(55 ILCS 65/3) (from Ch. 21, par. 24)
Sec. 3. It shall be the duty of the treasurer to keep a correct account of all moneys received and paid out by him, in a book to be provided for that purpose, and to loan, at interest, on notes with approved security, all amounts not necessary to be reserved for expenses, to keep the grounds in good repair, under the direction of the trustees, and shall make settlement with the trustees in January of each year, and the trustees or county board may, at any other time, require the treasurer, as often as they may deem best, to make full report, and for a failure to make satisfactory report, may be discharged and some other shall be appointed in his place, and suit shall be commenced on his bond, whenever deemed necessary, for the safety of the funds that shall have been received by him, in his official capacity.
(Source: P.A. 86-1028.)

(55 ILCS 65/4) (from Ch. 21, par. 25)
Sec. 4. The trustees provided for in this act may cause any such grounds to be surveyed into lots, streets and alleys of such size and shape as they think best for proper management thereof, and cause a plat of the survey to be made and recorded in the recorder's office of the proper county, and may also sell and make deeds of conveyance of any lots, or parts of lots, for family or individual use for burials, at such price and such terms as they may think best, to create a fund to keep the grounds in good repair, and purchase, where necessary, additional grounds thereto, and any sale so made shall vest the purchaser, or his legal representatives, with the right to make any improvements on the parts so purchased, as he may desire, subject to any general rules or regulations of the trustees. The trustees shall also have the right to decide and direct the depth all graves shall be dug, and to set apart any portion of the grounds for the burial of paupers.
(Source: Laws 1887, p. 97.)

(55 ILCS 65/5) (from Ch. 21, par. 26)
Sec. 5. Where any county board has heretofore appointed trustees to take charge of county cemetery grounds, and such trustees have performed any acts by virtue of their appointment, which would not be inconsistent with the provisions of this law, such acts are hereby legalized, and the treasurer and trustees so appointed shall be hereafter subject and governed by the provisions of this act.
(Source: Laws 1887, p. 97.)

(55 ILCS 65/6) (from Ch. 21, par. 27)
Sec. 6. The presiding officer of the county board shall have the power to remove from office any trustee appointed under this Act, and to fill all vacancies which may in any way occur.
(Source: P.A. 78-1128.)

(55 ILCS 65/7) (from Ch. 21, par. 28)
Sec. 7. The compensation of the trustees and treasurer mentioned in the foregoing Sections of this Act shall be fixed by the county boards of the respective counties.
(Source: P.A. 86-1028.)

(55 ILCS 65/8) (from Ch. 21, par. 28.1)
Sec. 8. Purchases made pursuant to this Act shall be made in compliance with the "Local Government Prompt Payment Act", approved by the Eighty-fourth General Assembly.
(Source: P.A. 84-731.)



55 ILCS 70/ - Grave and Cemetery Restoration Act.

(55 ILCS 70/0.01) (from Ch. 21, par. 60.9)
Sec. 0.01. Short title. This Act may be cited as the Grave and Cemetery Restoration Act.
(Source: P.A. 86-1324.)

(55 ILCS 70/1) (from Ch. 21, par. 61)
Sec. 1. Care by county.
(a) The county board of any county may appropriate funds from the county treasury to be used for the purpose of putting any old, neglected graves and cemeteries in the county in a cleaner and more respectable condition.
(b) A county that has within its territory an abandoned cemetery may enter the cemetery grounds and cause the grounds to be cleared and made orderly. Provided, in no event shall a county enter an abandoned cemetery under this subsection if the owner of the property or the legally responsible cemetery authority provides written notification to the county, prior to the county's entry (1) demonstrating the ownership or authority to control or manage the cemetery and (2) declining the county authorization to enter the property. In making a cemetery orderly under this Section, the county may take necessary measures to correct dangerous conditions that exist in regard to markers, memorials, or other cemetery artifacts but may not permanently remove those items from their location on the cemetery grounds. If an abandoned cemetery is dedicated as an Illinois nature preserve under the Illinois Natural Areas Preservation Act, any actions to cause the grounds to be cleared and kept orderly shall be consistent with the rules and master plan governing the dedicated nature preserve.
(c) For the purposes of this Section:
"Abandoned cemetery" means an area of land containing more than 6 places of interment for which, after diligent search, no owner of the land or currently functioning cemetery authority objects to entry sought pursuant to this Section, and (1) at which no interments have taken place in at least 3 years; or (2) for which there has been inadequate maintenance for at least 6 months.
"Diligent search" includes, but is not limited to, publication of a notice in a newspaper of local circulation not more than 45 but at least 30 days prior to a county's entry and cleanup of cemetery grounds. The notice shall provide (1) notice of the county's intended entry and cleanup of the cemetery; (2) the name, if known, and geographic location of the cemetery; (3) the right of the cemetery authority or owner of the property to deny entry to the county upon written notice to the county; and (4) the date or dates of the intended cleanup.
"Inadequate maintenance" includes, but is not limited to, the failure to cut the lawn throughout a cemetery to prevent an overgrowth of grass and weeds; the failure to trim shrubs to prevent excessive overgrowth; the failure to trim trees so as to remove dead limbs; the failure to keep in repair the drains, water lines, roads, buildings, fences, and other structures of the cemetery premises; or the failure to keep the cemetery premises free of trash and debris.
(Source: P.A. 92-419, eff. 1-1-02.)

(55 ILCS 70/2) (from Ch. 21, par. 62)
Sec. 2. The presiding officer of the county board, with the advice and consent of the county board may appoint some suitable person to have charge of such work of restoration, who shall report his activities to the county board from time to time as it may direct, and shall receive no compensation for his services.
(Source: P.A. 78-1128.)



55 ILCS 75/ - County Shelter Care and Detention Home Act.

(55 ILCS 75/1) (from Ch. 23, par. 2681)
Sec. 1. Establishment and maintenance of homes.
(a) The board of county commissioners or the county board in any county in this State, may locate, purchase, erect, lease, or otherwise provide and establish, support and maintain a detention home for the care and custody of delinquent minors and a shelter care home for the temporary care of minors who are delinquent, dependent, neglected, addicted, abused or require authoritative intervention. They may levy and collect a tax to pay the cost of its establishment and maintenance in accordance with the terms and provisions of this Act. In counties with 300,000 or less inhabitants, the powers enumerated in this Act shall not be exercised unless this Act is adopted by the legal voters of the county as provided in this Act. In counties with over 300,000 but less than 1,000,000 inhabitants the county board by majority vote may establish county shelter care and detention homes without adoption of this Act by the legal voters and without referendum.
(b) In any county, if the board of county commissioners or the county board, as the case may be, determines that a shelter care or detention home presently in use is obsolete, it may continue to operate the shelter care or detention home on a temporary basis and, by majority vote of that board, may rebuild or replace the home at its present location or another.
(c) No county shall be required to discontinue the use of any shelter care or detention home in existence or in use on the effective date of this amendatory Act of 1975 because of the fact that the proposition to establish and maintain the shelter care or detention home has not been submitted to the voters as provided in this Act.
This amendatory Act of 1975 is not a limit on any county which is a home rule unit.
(d) Cook County is not required to discontinue the use of the Cook County Juvenile Temporary Detention Center or of any other shelter care home or detention home in existence or in use on the effective date of this amendatory Act of the 95th General Assembly because of the fact that the proposition to establish and maintain it was not submitted to the voters as provided in this Act.
(Source: P.A. 95-194, eff. 1-1-08.)

(55 ILCS 75/1.1) (from Ch. 23, par. 2681.1)
Sec. 1.1. As used in this Act: (a) "shelter" means the care of a minor in physically unrestricting facilities pending court hearing or disposition or execution of court order for placement; and (b) "detention" means the care of a minor alleged or adjudicated as a delinquent as defined in the Juvenile Court Act or the Juvenile Court Act of 1987, who requires secure custody for his own or the community's protection in physically restricting facilities pending hearing by the court, execution of an order of court, placement or commitment.
(Source: P.A. 85-1209.)

(55 ILCS 75/1.2) (from Ch. 23, par. 2681.2)
Sec. 1.2. A court acting under the Juvenile Court Act of 1987 may, except as otherwise provided in that Act, place any minor coming within the terms of that Act in home detention or a shelter care or detention home established pursuant to this Act.
(Source: P.A. 85-1209.)

(55 ILCS 75/2) (from Ch. 23, par. 2682)
Sec. 2. Each county shelter care home and detention home authorized and established by this Act shall comply with minimum standards established by the Department of Juvenile Justice. No neglected or abused minor, addicted minor, dependent minor or minor requiring authoritative intervention, as defined in the Juvenile Court Act of 1987, or minor alleged to be such, may be detained in any county detention home.
(Source: P.A. 94-696, eff. 6-1-06.)

(55 ILCS 75/2.1) (from Ch. 23, par. 2682.1)
Sec. 2.1. Educational services shall be provided in accordance with Sections 14-7.03 or 18-3 of The School Code.
(Source: P.A. 85-637.)

(55 ILCS 75/3) (from Ch. 23, par. 2683)
Sec. 3. Administrator; necessary personnel; supplies or repairs.
(a) The administrator and all other necessary personnel of the shelter care home and detention home, shall be appointed by the Chief Judge of the Circuit Court or any Judge of that Circuit designated by the Chief Judge, to serve at the pleasure of the appointing authority. Each shall receive a monthly salary fixed by the county board. Personnel shall also be reimbursed for their actual and necessary expenses incurred in the performance of their duties. The expenses shall be reimbursed at least monthly upon proper certification by the court.
The supplies or repairs necessary to maintain, operate and conduct the shelter care home and the detention home shall be furnished upon the requisition of its administrator to the chairman of a committee as may be designated by the county board, and the bills therefor shall be audited, passed upon and paid as other bills for supplies furnished for county institutions.
(b) Within 180 days after the effective date of this amendatory Act of the 95th General Assembly, the Chief Judge of the Cook County Circuit Court, or any Judge of that Circuit designated by the Chief Judge, shall appoint an administrator to serve as the Superintendent of the Cook County Temporary Juvenile Detention Center. The Chief Judge of the Cook County Circuit Court, or any Judge of that Circuit designated by the Chief Judge shall appoint all other necessary personnel of the Cook County Juvenile Temporary Detention Center and any other shelter care home or detention home in Cook County in accordance with subsections (a) and (d) of this Section. The term of the administrator and any personnel in office upon the effective date of this amendatory Act of the 95th General Assembly shall terminate upon the appointment of his or her successor.
(c) The Chief Judge of the Cook County Circuit Court, or any Judge of that Circuit designated by the Chief Judge, shall have administrative control over the budget of the Cook County Juvenile Temporary Detention Center and any other shelter care home or detention home in Cook County, subject to the approval of the Cook County Board and in accordance with subsections (a) and (d) of this Section.
(d) The supplies or repairs necessary to maintain, operate, and conduct the shelter care home and the detention home shall be furnished upon the requisition of its administrator to the chairman of a committee as may be designated by the county board, however in Cook County the administrator shall submit such requisitions to the County Board and Office of the Purchasing Agent in accordance with the ordinances established by the Cook County Board. Those bills shall be audited, passed upon and paid as other bills for supplies furnished for county institutions.
(Source: P.A. 95-194, eff. 1-1-08.)

(55 ILCS 75/3.1) (from Ch. 23, par. 2683.1)
Sec. 3.1. Purchases made pursuant to this Act shall be made in compliance with the "Local Government Prompt Payment Act", approved by the Eighty-fourth General Assembly.
(Source: P.A. 84-731.)

(55 ILCS 75/4) (from Ch. 23, par. 2684)
Sec. 4. It shall be the duty of the administrator of the shelter care home and the staff of the detention home to receive all children who are committed to the homes by the court, until further order of the court, and to keep a complete record of all children residing therein, which record shall contain the name, residence, address, and age of each child, and the cause or reason for shelter care or detention, the length of time sheltered or detained, the offense alleged to have been committed by such child, if any, and other useful data or information that may be directed to be kept by the county board. A record shall also be kept by such administrator of all expenditures made by the county for the care and maintenance of such home. An annual report to the county board shall be made by December 1st in each year by the administrator who shall file a copy thereof with the county clerk of the county. It shall contain an itemized statement of all such expenses necessary to maintain such home, together with the number of residents therein during each month. The county board may at any time, demand, in which case it shall be the duty of the administrator to furnish, such information as the county board may require concerning the conduct, maintenance or residents of the home.
(Source: P.A. 85-637.)

(55 ILCS 75/5) (from Ch. 23, par. 2685)
Sec. 5. The county board of any county may, in addition to taxes levied and collected for other county purposes, and in addition to the tax rate of .10% or a greater rate, as the case may be in certain counties, of the value, as equalized or assessed by the Department of Revenue, now provided for county purposes, annually levy and collect a tax not exceeding .015% or the rate limit in effect on July 1, 1967, whichever is greater, of the value, as equalized or assessed by the Department of Revenue, upon all property within the county for the purpose of purchasing, erecting, leasing or otherwise providing, establishing, supporting and maintaining such a shelter care or detention home if this Act has been adopted and the levy and collection of such tax authorized by the legal voters of the county in the manner provided by Section 6 of this Act. However, in counties with over 300,000 but less than 1,000,000 inhabitants that establish a shelter care or detention home by majority vote of their county boards, taxes for construction and maintenance of the home may be extended without adoption of this Act by the legal voters of the counties and without a referendum. They may levy and collect a tax not exceeding .04% of the value, as equalized or assessed by the Department of Revenue, upon all property within the county, for the purpose of constructing a home, and a tax of .02% for operation of the home.
After September 20, 1987, in all counties subject to this Section, the additional tax authorized to be annually levied and collected pursuant to this Section may be increased to a rate not exceeding .10% if approved by a referendum submitted to the voters of such county pursuant to ordinance or resolution of the county board and in accordance with the general election law. The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall the county increase the
additional annual tax levy authorized
by Section 5 of the County Shelter YES
Care and Detention Home Act for shelter
care or detention homes for minors in --------------------
..... county from the current rate of
.....% to .....% of the equalized NO
assessed value of real property in
..... county?
--------------------------------------------------------------
If a majority of the votes cast for and against such proposition shall be for such proposition, the county shall be authorized to levy such additional tax at the rate authorized by the referendum.
The foregoing limitations upon tax rates, insofar as they are applicable to counties of less than 1,000,000 population, may be increased or decreased under the referendum provisions of the Property Tax Code.
Taxes collected under this Act shall not be expended for any purpose except those purposes authorized by this Act.
(Source: P.A. 88-670, eff. 12-2-94.)

(55 ILCS 75/5.1) (from Ch. 23, par. 2685.1)
Sec. 5.1. The county board of any county which has adopted this Act in the manner provided in Section 6 may, without a further vote of the electors of the county, issue bonds for the purpose of acquiring or constructing a shelter care or detention home and may provide for the payment of the principal of and interest on such bonds from the tax authorized by this Act.
(Source: P.A. 81-469.)

(55 ILCS 75/6) (from Ch. 23, par. 2686)
Sec. 6. The electors of any county may adopt this act in the following manner: Whenever the legal voters of such county to the number of 25 per cent of the votes cast at the general election or 1,000 legal voters of such county, whichever is less, shall petition the circuit court for such county not less than 30 days before any regular election in such county to submit the proposition whether or not the electors shall adopt this Act, it shall be the duty of the court to certify the proposition to the proper election officials, who shall submit such proposition to the voters at an election in accordance with the general election law. The proposition so to be voted for shall be in substantially the following form:
--------------------------------------------------------------
For adoption of the act to
authorize county authorities to
establish and maintain a detention
home for delinquent minors and a YES
shelter care home for minors who are
delinquent, neglected, addicted, abused,
dependent or require authoritative -------------------
intervention, and to levy and collect
a tax not exceeding .10 per cent of
the value, as equalized or assessed NO
by the Department of Revenue, to
pay the cost of its establishment
and maintenance.
--------------------------------------------------------------
If the majority of the votes cast for and against such proposition shall be for such proposition the act shall be adopted, and the court shall enter of record an order declaring this act in force in such county, and the tax provided for in the act shall thereafter be annually levied and collected in such county for the purposes specified in this act, until such time as the legal voters of the county shall abandon this act in manner provided in section 7 of this Act.
(Source: P.A. 85-637.)

(55 ILCS 75/7) (from Ch. 23, par. 2687)
Sec. 7. The electors of any county which shall have adopted this Act as provided by Section 6 thereof, may abandon and repeal this Act in the following manner: Whenever the legal voters of such county, to the number of 25% of the votes cast at the last general election in such county, or 1,000 legal voters of such county, whichever is less, shall petition the circuit court not less than 30 days before any regular election to submit the proposition whether or not the electors of such county shall abandon this Act, it shall be the duty of the court to certify the proposition to the proper election officials, who shall submit such proposition to the voters at an election in accordance with the general election law. The proposition so to be voted for shall be in substantially the following form:
--------------------------------------------------------------
To abandon an Act to authorize
county authorities to establish
and maintain a detention home for
delinquent minors and a shelter care YES
home for minors who are delinquent,
neglected, addicted, abused, dependent
or require authoritative intervention -------------------
and to discontinue the levy and
collection of a tax of not exceeding
.10 per cent of the value, as equalized NO
or assessed by the Department of Revenue,
to pay the cost of establishment and
maintenance.
--------------------------------------------------------------
If a majority of the votes cast for and against such proposition shall be for such proposition to abandon this Act, the Act shall be deemed abandoned and the court shall enter of record an order declaring this Act abandoned in such county.
(Source: P.A. 85-637.)

(55 ILCS 75/9) (from Ch. 23, par. 2689)
Sec. 9. Nothing in this Act prevents the county board of any county maintaining a county shelter care or detention home from making a binding agreement with the county board of any other county to accept and place in its shelter care or detention home any minor in need of shelter care or detention from that other county after the needs of the county maintaining the home have been met. Such agreements may run for any period of time and upon such terms of defraying the costs of shelter care or detention as the respective county boards may conclude. Such counties maintaining a county shelter care or detention home may also make agreements for any term of years and upon such terms as they may conclude with the authorities of any city government within the county or any other unit of government to share facilities for shelter care or detention, psychiatric and psychological testing and rehabilitative services related to shelter care or detention, together with space for the administration of juvenile services which fall within the powers of any participating governmental unit.
(Source: P.A. 85-637.)

(55 ILCS 75/9.1) (from Ch. 23, par. 2689.1)
Sec. 9.1. (a) Within 6 months after the effective date of this amendatory Act of 1979, all county detention homes or independent sections thereof established prior to such effective date shall be designated as either shelter care or detention homes or both, provided physical arrangements are created clearly separating the two, in accordance with their basic physical features, programs and functions, by the Department of Juvenile Justice in cooperation with the Chief Judge of the Circuit Court and the county board. Within one year after receiving notification of such designation by the Department of Juvenile Justice, all county shelter care homes and detention homes shall be in compliance with this Act.
(b) Compliance with this amendatory Act of 1979 shall not affect the validity of any prior referendum or the levy or collection of any tax authorized under this Act. All county shelter care homes and detention homes established and in operation on the effective date of this amendatory Act of 1979 may continue to operate, subject to the provisions of this amendatory Act of 1979, without further referendum.
(c) Compliance with this amendatory Act of 1987 shall not affect the validity of any prior referendum or the levy or collection of any tax authorized under this Act. All county shelter care homes and detention homes established and in operation on the effective date of this amendatory Act of 1987 may continue to operate, subject to the provisions of this amendatory Act of 1987, without further referendum.
(d) Upon the effective date of this amendatory Act of the 95th General Assembly, all county shelter care homes and detention homes in Cook County, including the Cook County Juvenile Temporary Detention Center, established and in operation on or before the effective date of this amendatory Act of the 95th General Assembly must be in compliance with this Act and may continue to operate without further referendum.
(Source: P.A. 94-696, eff. 6-1-06; 95-194, eff. 1-1-08.)

(55 ILCS 75/9.2)
Sec. 9.2. Home rule. A county, including a home rule county, may not regulate shelter care homes and detention homes in a manner that is inconsistent with this Act. This Act is a limitation under subsection (i) of Section 6 of Article VII of the Illinois Constitution on the concurrent exercise by home rule units of powers and functions exercised by the State.
(Source: P.A. 95-194, eff. 1-1-08.)

(55 ILCS 75/9.3)
Sec. 9.3. Agreements for detention services. If the county board of any county has levied a tax authorized by this Act for a county detention home and cannot adequately support the facility, the county may expend the tax receipts for detention services purchased through agreements with other governmental units.
(Source: P.A. 96-237, eff. 8-11-09.)

(55 ILCS 75/10) (from Ch. 23, par. 2690)
Sec. 10. This Act shall be known and may be cited as the "County Shelter Care and Detention Home Act".
(Source: P.A. 81-469.)



55 ILCS 80/ - Children's Advocacy Center Act.

(55 ILCS 80/1) (from Ch. 23, par. 1801)
Sec. 1. Short title. This Act may be cited as the Children's Advocacy Center Act.
(Source: P.A. 86-276.)

(55 ILCS 80/2) (from Ch. 23, par. 1802)
Sec. 2. Legislative findings.
(a) The General Assembly finds that the creation of accredited Children's Advocacy Centers ("CACs") accredited throughout the State of Illinois is essential to providing a formal, comprehensive, integrated, and multidisciplinary response to the investigation and disposition of reports of child maltreatment; by expediting and improving the validation or invalidation of such allegations for the benefit of children, their families and accused perpetrators; by requiring the use of collaborative decision making and case management, thereby reducing the number of times children are questioned and examined, thus preventing further trauma of children; by coordinating therapeutic intervention and services thereby providing safety and treatment for child victims and their families; by developing communication, case coordination, and information sharing policies and protocols among allied professionals and agencies who play a role in child protection in a given jurisdiction; by collecting data to report to partner agencies, the community, and the General Assembly, and to use in continually improving collaborative multidisciplinary investigations; and, by maintaining the confidentiality of client records and records from partner agencies, to ensure the protection of the privacy of children, their families and accused perpetrators. A CAC organized and operating under this Act may accept, receive and disburse in furtherance of its duties and functions any funds, grants and services made available by the State of Illinois and its agencies, the federal government and its agencies, a unit of local government, or private or civic sources. To the extent permitted by applicable law, participating entities shall maintain the confidentiality of case-related information which includes, but is not limited to, case review discussions, case review notes, written reports and records, and verbal exchanges.
(b) The General Assembly further finds that the most precious resource in the State of Illinois is our children. The protection of children from physical abuse, sexual abuse and exploitation, and neglect, hereinafter "child maltreatment", is at the core of the duties and fundamental responsibilities of the General Assembly and provides the highest compelling interest to create and maintain a system to effectively respond to reports of child maltreatment and protect children from harm.
(Source: P.A. 98-809, eff. 1-1-15.)

(55 ILCS 80/2.5)
Sec. 2.5. Definitions. As used in this Section:
"Accreditation" means the process in which certification of competency, authority, or credibility is presented by standards set by the National Children's Alliance to ensure effective, efficient and consistent delivery of services by a CAC.
"Child maltreatment" includes any act or occurrence, as defined in Section 5 of the Criminal Code of 2012, under the Children and Family Services Act or the Juvenile Court Act involving either a child victim or child witness.
"Children's Advocacy Center" or "CAC" is a child-focused, trauma-informed, facility-based program in which representatives from law enforcement, child protection, prosecution, mental health, forensic interviewing, medical, and victim advocacy disciplines collaborate to interview children, meet with a child's parent or parents, caregivers, and family members, and make team decisions about the investigation, prosecution, safety, treatment, and support services for child maltreatment cases.
"Children's Advocacy Centers of Illinois" or "CACI" is a state chapter of the National Children's Alliance ("NCA") and organizing entity for Children's Advocacy Centers in the State of Illinois. It defines membership and engages member CACs in the NCA accreditation process and collecting and sharing of data, and provides training, leadership, and technical assistance to existing and emerging CACs in the State.
"Forensic interview" means an interview between a trained forensic interviewer, as defined by NCA standards, and a child in which the interviewer obtains information from children in an unbiased and fact finding manner that is developmentally appropriate and culturally sensitive to support accurate and fair decision making by the multidisciplinary team in the criminal justice and child protection systems. Whenever practical, all parties involved in investigating reports of child maltreatment shall observe the interview, which shall be digitally recorded.
"Multidisciplinary team" or "MDT" means a group of professionals working collaboratively under a written protocol, who represent various disciplines from the point of a report of child maltreatment to assure the most effective coordinated response possible for every child. Employees from each participating entity shall be included on the MDT. A CAC's MDT must include professionals involved in the coordination, investigation, and prosecution of child abuse cases, including the CAC's staff, participating law enforcement agencies, the county state's attorney, and the Illinois Department of Children and Family Services, and must include professionals involved in the delivery of services to victims of child maltreatment and non-offending parent or parents, caregiver, and their families.
"National Children's Alliance" or "NCA" means the professional membership organization dedicated to helping local communities respond to allegations of child abuse in an effective and efficient manner. NCA provides training, support, technical assistance and leadership on a national level to state and local CACs and communities responding to reports of child maltreatment. NCA is the national organization that provides the standards for CAC accreditation.
"Protocol" means a written methodology defining the responsibilities of each of the MDT members in the investigation and prosecution of child maltreatment within a defined jurisdiction. Written protocols are signed documents and are reviewed and/or updated annually, at a minimum, by a CAC's Advisory Board.
(Source: P.A. 98-809, eff. 1-1-15.)

(55 ILCS 80/3) (from Ch. 23, par. 1803)
Sec. 3. Child Advocacy Advisory Board.
(a) Each county or group of counties in the State of Illinois shall establish a Child Advocacy Advisory Board ("Advisory Board").
Each of the following county officers or State agencies or allied professional entities shall designate a representative to serve on the Advisory Board: law enforcement within the appropriate jurisdiction(s), the Illinois Department of Children and Family Services, the State's attorney, and the Children's Advocacy Center.
The Advisory Board may appoint additional members of the Advisory Board as is deemed necessary to accomplish the purposes of this Act, the additional members to include but not be limited to representatives of local law enforcement agencies, allied professionals, and the Circuit Courts.
(b) The Advisory Board shall have the authority to organize itself and appoint, assign, or elect leaders. The Advisory Board shall determine the voting rights of multiple members from the same agency or entity.
(c) The Advisory Board shall adopt, by a majority of the members, a written operational protocol. The Advisory Board shall, prior to finalization, submit a draft to the Children's Advocacy Center of Illinois ("CACI") for review and comments to ensure compliance with accreditation standards from NCA. After considering the comments of the CACI and upon finalization of its protocol, the Advisory Board shall file the protocol with the Department of Children and Family Services and the CACI. If requested, a copy shall be made available to the public by the local CAC. Each Advisory Board shall, on an annual basis, review and/or update the written protocol. Any changes made to the written protocol shall be approved by majority vote and, prior to finalization, a draft shall be submitted to the CACI for review and comments to ensure compliance with accreditation standards from NCA. After considering the comments of the CACI and upon finalization of its protocol, the Advisory Board shall file the protocol with the Department of Children and Family Services and the CACI.
(d) The purpose of the protocol shall be to ensure coordination and cooperation among all agencies involved in child maltreatment cases so as to increase the efficiency and effectiveness of those agencies, to minimize the trauma created for the child and his or her non-offending parents, caregivers, or family members by the investigatory and judicial process, and to ensure that more effective treatment is provided for the child and his or her non-offending parents, caregivers, or family members. Agencies that are members of the Advisory Board are encouraged to amend their internal operating protocol in a manner that further facilitates coordination and cooperation among all agencies.
(e) The protocol shall be a written document outlining in detail the procedures to be used in investigating and responding to cases arising from alleged child maltreatment and in coordinating treatment referrals for the child and his or her non-offending parents, caregivers, or family members. In preparing the written protocol, the Advisory Board shall ensure that the CAC includes all of the components listed in Section 4 of this Act.
(f) The Advisory Board shall evaluate the implementation and effectiveness of the protocol required under subsection (c) of this Section on an annual basis, and shall propose appropriate modifications to the protocol to maximize its effectiveness. A report of the Advisory Board's review, along with proposed modifications, shall be submitted to the CACI for its review and comments. After considering the comments of the CACI and adopting modifications, the Advisory Board shall file its amended protocol with the Department of Children and Family Services. A copy of the Advisory Board's review and amended protocol shall be furnished to the CACI and to the public.
(g) (Blank).
(Source: P.A. 98-809, eff. 1-1-15.)

(55 ILCS 80/4) (from Ch. 23, par. 1804)
Sec. 4. Children's Advocacy Center.
(a) A CAC may be established to coordinate the activities of the various agencies involved in the investigation, prosecution and treatment of child maltreatment. The individual county or regional Advisory Board shall set the written protocol of the CAC within the appropriate jurisdiction. The operation of the CAC may be funded through public or private grants, contracts, donations, fees, and other available sources under this Act. Each CAC shall operate to the best of its ability in accordance with available funding. In counties in which a referendum has been adopted under Section 5 of this Act, the Advisory Board, by the majority vote of its members, shall submit a proposed annual budget for the operation of the CAC to the county board, which shall appropriate funds and levy a tax sufficient to operate the CAC. The county board in each county in which a referendum has been adopted shall establish a Children's Advocacy Center Fund and shall deposit the net proceeds of the tax authorized by Section 6 of this Act in that Fund, which shall be kept separate from all other county funds and shall only be used for the purposes of this Act.
(b) The Advisory Board shall pay from the Children's Advocacy Center Fund or from other available funds the salaries of all employees of the Center and the expenses of acquiring a physical plant for the Center by construction or lease and maintaining the Center, including the expenses of administering the coordination of the investigation, prosecution and treatment referral of child maltreatment under the provisions of the protocol adopted pursuant to this Act.
(c) Every CAC shall include at least the following components:
(1) A multidisciplinary, coordinated systems approach

to the investigation of child maltreatment which shall include, at a minimum:

(i) an interagency notification procedure;
(ii) a policy on multidisciplinary team

collaboration and communication that requires MDT members share information pertinent to investigations and the safety of children;

(iii) (blank);
(iv) a description of the role each agency has in

responding to a referral for services in an individual case;

(v) a dispute resolution process between the

involved agencies when a conflict arises on how to proceed on the referral of a particular case;

(vi) a process for the CAC to assist in the

forensic interview of children that witness alleged crimes;

(vii) a child-friendly, trauma informed space for

children and their non-offending family members;

(viii) an MDT approach including law enforcement,

prosecution, medical, mental health, victim advocacy, and other community resources;

(ix) medical evaluation on-site or off-site

through referral;

(x) mental health services on-site or off-site

through referral;

(xi) on-site forensic interviews;
(xii) culturally competent services;
(xiii) case tracking and review;
(xiv) case staffing on each investigation;
(xv) effective organizational capacity; and
(xvi) a policy or procedure to familiarize a

child and his or her non-offending family members or guardians with the court process as well as preparations for testifying in court, if necessary;

(2) A safe, separate space with assigned personnel

designated for the investigation and coordination of child maltreatment cases;

(3) A multidisciplinary case review process for

purposes of decision-making, problem solving, systems coordination, and information sharing;

(4) A comprehensive client tracking system to receive

and coordinate information concerning child maltreatment cases from each participating agency;

(5) Multidisciplinary specialized training for all

professionals involved with the victims and non-offending family members in child maltreatment cases; and

(6) A process for evaluating the effectiveness of the

CAC and its operations.

(d) In the event that a CAC has been established as provided in this Section, the Advisory Board of that CAC may, by a majority vote of the members, authorize the CAC to coordinate the activities of the various agencies involved in the investigation, prosecution, and treatment referral in cases of serious or fatal injury to a child. For CACs receiving funds under Section 5 or 6 of this Act, the Advisory Board shall provide for the financial support of these activities in a manner similar to that set out in subsections (a) and (b) of this Section and shall be allowed to submit a budget that includes support for physical abuse and neglect activities to the County Board, which shall appropriate funds that may be available under Section 5 of this Act. In cooperation with the Department of Children and Family Services Child Death Review Teams, the Department of Children and Family Services Office of the Inspector General, and other stakeholders, this protocol must be initially implemented in selected counties to the extent that State appropriations or funds from other sources for this purpose allow.
(e) CACI may also provide technical assistance and guidance to the Advisory Boards.
(Source: P.A. 98-809, eff. 1-1-15; 99-78, eff. 7-20-15.)

(55 ILCS 80/5) (from Ch. 23, par. 1805)
Sec. 5. Referendum.
(a) Whenever a petition signed by 1% of the electors who voted in the last general election in any county is presented to the county board requesting the submission of the proposition whether an annual tax of not to exceed .004% of the value, as equalized or assessed by the Department of Revenue, of all taxable property in the county shall be levied for the purpose of establishing and maintaining a Children's Advocacy Center, the county board shall adopt a resolution for the submission of the proposition to the electors at the next regular election held in the county in accordance with the general election law.
(b) Upon the adoption and certification of the resolution, the proposition shall be submitted at the next regular election held in the county. The proposition shall be in substantially the following form:
"Shall an annual tax of not more than .......

per cent be levied on the value of all taxable property in ............ County (this tax will amount to an annual increase of approximately ..... on a home with a market value of $100,000) for the purpose of establishing and maintaining a Children's Advocacy Center to coordinate the investigation, prosecution, and treatment referral of child sexual abuse in ..... County?".

The election authority must record the votes as "Yes" or "No".
(c) If a majority of the electors of the county voting on the proposition vote in favor thereof, the proposition shall be deemed adopted.
(d) The adoption of a referendum is not required to establish a Children's Advocacy Center if the Center may be or is operated with funds other than the proceeds of the annual tax that is authorized by referendum.
(Source: P.A. 92-785, eff. 8-6-02; 93-203, eff. 7-14-03.)

(55 ILCS 80/6) (from Ch. 23, par. 1806)
Sec. 6. Tax. (a) Upon the adoption of the proposition by the electors pursuant to Section 5, each affected county board shall cause an annual tax of not to exceed .004% of the value, as equalized or assessed by the Department of Revenue, of all taxable property of the county to be levied upon all the taxable property in the county for the purpose of establishing and maintaining a Children's Advocacy Center. The tax shall be in addition to all other taxes authorized by law to be levied and collected in the county and shall be in addition to the maximum of taxes authorized by law for county purposes. The foregoing limitations upon tax rates may be increased or decreased according to the referendum provisions of the General Revenue Law of Illinois.
(b) The proceeds of the tax authorized by this Section shall be paid into the county treasury and deposited in a fund to be known as the Children's Advocacy Center Fund. The Fund may be used by the county board or boards for the establishment, operation and maintenance of a Children's Advocacy Center. Expenditures from the Fund shall be made in the same manner and subject to the same requirements as other county expenditures.
(Source: P.A. 86-276.)

(55 ILCS 80/7) (from Ch. 23, par. 1807)
Sec. 7. Discontinuance.
(a) Upon a petition signed by 1% of the electors who voted in the last general election in a county which has levied and collected a tax for Children's Advocacy Center purposes under this Act being presented to the county board, requesting that the tax for Children's Advocacy Center purposes be discontinued, the county board shall adopt a resolution providing for the submission of the proposition to the electors of the county in the same manner as provided for the submission of the proposition for the levy of the tax.
(b) Upon the adoption and certification of the resolution, the proposition shall be submitted at the next regular election held in the county. The proposition shall be in substantially the following form: "Shall the tax for the purpose of establishing and maintaining a Children's Advocacy Center be discontinued?"
(c) If a majority of the electors of the county voting upon the proposition vote in favor thereof, the proposition shall be deemed adopted, and the tax shall no longer be levied or collected in the county. Any monies remaining in the Children's Advocacy Center Fund in the county shall be used to pay the expenses of the Center, including expenses of winding up its operations if it is discontinued by the Advisory Board. In that case, after all expenses of the Center have been paid, any remaining monies in the Fund shall be paid into the general fund for county purposes in the county treasury.
(Source: P.A. 92-785, eff. 8-6-02.)

(55 ILCS 80/7.1)
Sec. 7.1. The changes made by this amendatory Act of the 92nd General Assembly are intended to be declarations of existing law and are not intended to be a new enactment.
(Source: P.A. 92-785, eff. 8-6-02.)



55 ILCS 82/ - Neutral Site Custody Exchange Funding Act.

(55 ILCS 82/1)
Sec. 1. Short title. This Act may be cited as the Neutral Site Custody Exchange Funding Act.
(Source: P.A. 91-811, eff. 6-13-00.)

(55 ILCS 82/5)
Sec. 5. Legislative findings. The General Assembly finds that the domestic relations area of law, and particularly child custody matters, frequently involves seemingly minor disputes between individuals that escalate into major social and legal problems without the intervention of neutral parties; these problems often result in emotional damage to the children involved and create an extra burden for the courts; there are compelling reasons for providing neutral sites for parents to exchange the physical custody of a child for purposes of visitation; and not-for-profit charitable organizations can make a substantial contribution to the expeditious implementation of child custody and visitation orders in this State.
(Source: P.A. 91-811, eff. 6-13-00.)

(55 ILCS 82/10)
Sec. 10. Definition. In this Act:
"Custody exchange" means an exchange of the physical custody of a child at the commencement or conclusion of visitation with the child or at other times pursuant to an order for child custody or visitation.
"Neutral site" means a place not under the ownership or control of any party to an order for child custody or visitation, where a custody exchange takes place.
(Source: P.A. 91-811, eff. 6-13-00.)

(55 ILCS 82/15)
Sec. 15. Fund; fee; administration.
(a) In any county, a neutral site custody exchange fund may be established by the passage of an ordinance by the county board.
(b) In each county in which a county board has enacted an ordinance authorizing a neutral site custody exchange fund to be established, the county board shall set a fee to be collected by the clerk of the circuit court on all civil case filings of not less than $1 nor more than $8 to be paid by the plaintiff at the time of the filing of the case and by the defendant at the time of filing an appearance. The county board shall review the amount of the fee on an annual basis and shall increase the amount of the fee, not to exceed the $8 maximum, if the demand for neutral site custody exchanges requires additional funding.
(c) In each county in which a county board has enacted an ordinance authorizing a neutral site custody exchange fund to be established, the clerk of the circuit court shall charge and collect a neutral site custody exchange fund fee as established by the county ordinance. The fee shall be paid by the parties to the action at the time of filing the first pleading in all civil cases. The fees shall not be charged in any proceeding commenced by or on behalf of a unit of local government.
The fees shall be in addition to all other fees and charges of the clerk, shall be assessable as costs, shall be remitted by the clerk monthly to the county treasurer, and shall be deposited monthly by the county treasurer in the neutral site custody exchange fund established under this Section. Each such clerk shall commence the charging and collection of the fee upon receipt of written notice from the county board that a neutral site custody exchange fund has been established.
(Source: P.A. 93-746, eff. 7-15-04.)

(55 ILCS 82/20)
Sec. 20. Grant disbursements.
(a) The county board in a county that has established a neutral site custody exchange fund shall annually make grant disbursements from the fund to one or more qualified not-for-profit organizations for the purpose of implementing a neutral site custody exchange program, provided that the expenditure is approved by the chief judge of the judicial circuit in which the county is located.
(b) Disbursements by the county board shall be made to one or more qualified not-for-profit organizations that operate within the county based on each such organization's proportionate share of the total number of neutral site custody exchanges handled by all such organizations in that county during the year prior to the grant application.
(c) In no event shall the disbursements to any not-for-profit organization in one year exceed $500,000. Any amounts collected under Section 15 but not disbursed in a particular year shall be paid to the county treasurer for the administration of justice in the county.
(Source: P.A. 91-811, eff. 6-13-00.)

(55 ILCS 82/25)
Sec. 25. Rules.
(a) The county board in a county in which a neutral site custody exchange fund has been established shall make rules pertaining to the operation and standards to be adhered to by a not-for-profit organization in that county in order to qualify for a grant under Section 20. The rules shall provide for the following:
(1) All work performed by the not-for-profit

organization, its staff, and volunteers shall be performed without collecting a fee or charge from the parties involved in a custody exchange.

(2) Each not-for-profit organization receiving a

grant under this Act shall maintain records as required by the county board. The records shall be available for inspection by the office of the Chief Judge and shall demonstrate adherence to applicable requirements.

(b) The county board in a county in which a neutral site custody exchange fund has been established may make additional rules necessary for the operation of this Act in that county.
(Source: P.A. 91-811, eff. 6-13-00.)

(55 ILCS 82/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 91-811, eff. 6-13-00.)



55 ILCS 85/ - County Economic Development Project Area Property Tax Allocation Act.

(55 ILCS 85/1) (from Ch. 34, par. 7001)
Sec. 1. Short title. This Act shall be known and may be cited as the County Economic Development Project Area Property Tax Allocation Act.
(Source: P.A. 86-1388.)

(55 ILCS 85/2) (from Ch. 34, par. 7002)
Sec. 2. Legislative declaration of public purposes. The General Assembly hereby finds, determines and declares:
(a) that the loss of job opportunities for the

residents of the State is a serious menace to the health, safety, morals and general welfare of the people of the entire State;

(b) that a vigorous, growing economy is the basic

source of job opportunities;

(c) that protection against the economic burdens

associated with the loss of job opportunities, the consequent spread of economic stagnation and the resulting harm to the tax base of the State can best be provided by promoting, attracting, stimulating, retaining and revitalizing industry, manufacturing, and commerce within the State;

(d) that the continual encouragement, development,

growth and expansion of commercial businesses and industrial and manufacturing facilities within the State requires a cooperative and continuous partnership between government and the private sector;

(e) that the State has a responsibility to help

create a favorable climate for new and improved job opportunities for its citizens and to increase the tax base of the State and its political subdivisions by encouraging the development by the private sector of new commercial businesses and industrial and manufacturing facilities and the retention of existing commercial businesses and industrial and manufacturing facilities within the State;

(f) that the loss of job opportunities within the

State has persisted despite efforts of State and local authorities and private organizations to attract new commercial businesses and industrial and manufacturing facilities to the State and to retain existing commercial businesses and industrial and manufacturing facilities within the State;

(g) that persistent loss of job opportunities in the

State may continue and worsen if the State and its political subdivisions are not able to provide additional incentives to commercial businesses and industrial and manufacturing facilities to locate or to remain in the State; and

(h) that the provision of such additional incentives

by the State and its political subdivisions will relieve conditions of unemployment, maintain existing levels of employment, create new job opportunities, retain jobs within the State, increase industry and commerce within the State, thereby creating job opportunities for the residents of the State and reducing the evils attendant upon unemployment, and increase the tax base of the State and its political subdivisions.

It is hereby declared to be the policy of the State, in the interest of promoting the health, safety, morals and general welfare of all the people of the State, to provide incentives which will create new job opportunities and retain existing commercial businesses and industrial and manufacturing facilities within the State and related job opportunities, and it is further determined and declared that the relief of conditions of unemployment, the maintenance of existing levels of employment, the creation of new job opportunities, the retention of existing commercial businesses and industrial and manufacturing facilities within the State and related job opportunities, the increase of industry and commerce with the State, the reduction of the evils attendant upon unemployment, and the increase and the maintenance of the tax base of the State and its political subdivisions are public purposes and for the public safety, benefit, and welfare of the residents of this State.
(Source: P.A. 86-1388.)

(55 ILCS 85/3) (from Ch. 34, par. 7003)
Sec. 3. Definitions. In this Act, words or terms shall have the following meanings unless the context usage clearly indicates that another meaning is intended.
(a) "Department" means the Department of Commerce and Economic Opportunity.
(b) "Economic development plan" means the written plan of a county which sets forth an economic development program for an economic development project area. Each economic development plan shall include but not be limited to (1) estimated economic development project costs, (2) the sources of funds to pay such costs, (3) the nature and term of any obligations to be issued by the county to pay such costs, (4) the most recent equalized assessed valuation of the economic development project area, (5) an estimate of the equalized assessed valuation of the economic development project area after completion of the economic development plan, (6) the estimated date of completion of any economic development project proposed to be undertaken, (7) a general description of any proposed developer, user, or tenant of any property to be located or improved within the economic development project area, (8) a description of the type, structure and general character of the facilities to be developed or improved in the economic development project area, (9) a description of the general land uses to apply in the economic development project area, (10) a description of the type, class and number of employees to be employed in the operation of the facilities to be developed or improved in the economic development project area and (11) a commitment by the county to fair employment practices and an affirmative action plan with respect to any economic development program to be undertaken by the county. The economic development plan for an economic development project area authorized by subsection (a-15) of Section 4 of this Act must additionally include (1) evidence indicating that the redevelopment project area on the whole has not been subject to growth and development through investment by private enterprise and is not reasonably expected to be subject to such growth and development without the assistance provided through the implementation of the economic development plan and (2) evidence that portions of the economic development project area have incurred Illinois Environmental Protection Agency or United States Environmental Protection Agency remediation costs for, or a study conducted by an independent consultant recognized as having expertise in environmental remediation has determined a need for, the clean-up of hazardous waste, hazardous substances, or underground storage tanks required by State or federal law, provided that the remediation costs constitute a material impediment to the development or redevelopment of the project area.
(c) "Economic development project" means any development project in furtherance of the objectives of this Act.
(d) "Economic development project area" means any improved or vacant area which is located within the corporate limits of a county and which (1) is within the unincorporated area of such county, or, with the consent of any affected municipality, is located partially within the unincorporated area of such county and partially within one or more municipalities, (2) is contiguous, (3) is not less in the aggregate than 100 acres and, for an economic development project area authorized by subsection (a-15) of Section 4 of this Act, not more than 2,000 acres, (4) is suitable for siting by any commercial, manufacturing, industrial, research or transportation enterprise of facilities to include but not be limited to commercial businesses, offices, factories, mills, processing plants, assembly plants, packing plants, fabricating plants, industrial or commercial distribution centers, warehouses, repair overhaul or service facilities, freight terminals, research facilities, test facilities or transportation facilities, whether or not such area has been used at any time for such facilities and whether or not the area has been used or is suitable for such facilities and whether or not the area has been used or is suitable for other uses, including commercial agricultural purposes, and (5) which has been certified by the Department pursuant to this Act.
(e) "Economic development project costs" means and includes the sum total of all reasonable or necessary costs incurred by a county incidental to an economic development project, including, without limitation, the following:
(1) Costs of studies, surveys, development of plans

and specifications, implementation and administration of an economic development plan, personnel and professional service costs for architectural, engineering, legal, marketing, financial, planning, sheriff, fire, public works or other services, provided that no charges for professional services may be based on a percentage of incremental tax revenue;

(2) Property assembly costs within an economic

development project area, including but not limited to acquisition of land and other real or personal property or rights or interests therein, and specifically including payments to developers or other non-governmental persons as reimbursement for property assembly costs incurred by such developer or other non-governmental person;

(3) Site preparation costs, including but not limited

to clearance of any area within an economic development project area by demolition or removal of any existing buildings, structures, fixtures, utilities and improvements and clearing and grading; site improvement addressing ground level or below ground environmental contamination; and including installation, repair, construction, reconstruction, or relocation of public streets, public utilities, and other public site improvements within or without an economic development project area which are essential to the preparation of the economic development project area for use in accordance with an economic development plan; and specifically including payments to developers or other non-governmental persons as reimbursement for site preparation costs incurred by such developer or non-governmental person;

(4) Costs of renovation, rehabilitation,

reconstruction, relocation, repair or remodeling of any existing buildings, improvements, and fixtures within an economic development project area, and specifically including payments to developers or other non-governmental persons as reimbursement for such costs incurred by such developer or non-governmental person;

(5) Costs of construction within an economic

development project area of public improvements, including but not limited to, buildings, structures, works, improvements, utilities or fixtures;

(6) Financing costs, including but not limited to all

necessary and incidental expenses related to the issuance of obligations, payment of any interest on any obligations issued hereunder which accrues during the estimated period of construction of any economic development project for which such obligations are issued and for not exceeding 36 months thereafter, and any reasonable reserves related to the issuance of such obligations;

(7) All or a portion of a taxing district's capital

costs resulting from an economic development project necessarily incurred or estimated to be incurred by a taxing district in the furtherance of the objectives of an economic development project, to the extent that the county by written agreement accepts, approves and agrees to incur or to reimburse such costs;

(8) Relocation costs to the extent that a county

determines that relocation costs shall be paid or is required to make payment of relocation costs by federal or State law;

(9) The estimated tax revenues from real property in

an economic development project area acquired by a county which, according to the economic development plan, is to be used for a private use and which any taxing district would have received had the county not adopted property tax allocation financing for an economic development project area and which would result from such taxing district's levies made after the time of the adoption by the county of property tax allocation financing to the time the current equalized assessed value of real property in the economic development project area exceeds the total initial equalized value of real property in that area;

(10) Costs of rebating ad valorem taxes paid by any

developer or other nongovernmental person in whose name the general taxes were paid for the last preceding year on any lot, block, tract or parcel of land in the economic development project area, provided that:

(i) such economic development project area is

located in an enterprise zone created pursuant to the Illinois Enterprise Zone Act; compliance with this provision (i) is not required in Grundy County in relation to one or more contiguous parcels not exceeding a total area of 120 acres within which an electric generating facility is intended to be constructed and where the owner of such proposed electric generating facility has entered into a redevelopment agreement with Grundy County in respect thereto between July 25, 2013 and July 26, 2017;

(ii) such ad valorem taxes shall be rebated only

in such amounts and for such tax year or years as the county and any one or more affected taxing districts shall have agreed by prior written agreement; beginning on July 25, 2013 and ending on July 25, 2017, compliance with this provision (ii) is not required in Grundy County in relation to one or more contiguous parcels not exceeding a total area of 120 acres within which an electric generating facility is intended to be constructed and where the owner of such proposed electric generating facility has entered into a redevelopment agreement with Grundy County in respect thereto if the county receives approval from 2/3 of the taxing districts having taxable property within such parcels and representing no less than 75% of the aggregate tax levy for those taxing districts for the levy year;

(iii) any amount of rebate of taxes shall not

exceed the portion, if any, of taxes levied by the county or such taxing district or districts which is attributable to the increase in the current equalized assessed valuation of each taxable lot, block, tract or parcel of real property in the economic development project area over and above the initial equalized assessed value of each property existing at the time property tax allocation financing was adopted for said economic development project area; and

(iv) costs of rebating ad valorem taxes shall be

paid by a county solely from the special tax allocation fund established pursuant to this Act and shall be paid from the proceeds of any obligations issued by a county.

(11) Costs of job training, advanced vocational

education or career education programs, including but not limited to courses in occupational, semi-technical or technical fields leading directly to employment, incurred by one or more taxing districts, provided that such costs are related to the establishment and maintenance of additional job training, advanced vocational education or career education programs for persons employed or to be employed by employers located in an economic development project area, and further provided, that when such costs are incurred by a taxing district or taxing districts other than the county, they shall be set forth in a written agreement by or among the county and the taxing district or taxing districts, which agreement describes the program to be undertaken, including, but not limited to, the number of employees to be trained, a description of the training and services to be provided, the number and type of positions available or to be available, itemized costs of the program and sources of funds to pay the same, and the term of the agreement. Such costs include, specifically, the payment by community college districts of costs pursuant to Section 3-37, 3-38, 3-40 and 3-40.1 of the Public Community College Act and by school districts of costs pursuant to Sections 10-22.20 and 10-23.3a of the School Code;

(12) Private financing costs incurred by developers

or other non-governmental persons in connection with an economic development project, and specifically including payments to developers or other non-governmental persons as reimbursement for such costs incurred by such developer or other non-governmental persons provided that:

(A) private financing costs shall be paid or

reimbursed by a county only pursuant to the prior official action of the county evidencing an intent to pay such private financing costs;

(B) except as provided in subparagraph (D) of

this Section, the aggregate amount of such costs paid or reimbursed by a county in any one year shall not exceed 30% of such costs paid or incurred by such developer or other non-governmental person in that year;

(C) private financing costs shall be paid or

reimbursed by a county solely from the special tax allocation fund established pursuant to this Act and shall not be paid or reimbursed from the proceeds of any obligations issued by a county;

(D) if there are not sufficient funds available

in the special tax allocation fund in any year to make such payment or reimbursement in full, any amount of such private financing costs remaining to be paid or reimbursed by a county shall accrue and be payable when funds are available in the special tax allocation fund to make such payment; and

(E) in connection with its approval and

certification of an economic development project pursuant to Section 5 of this Act, the Department shall review any agreement authorizing the payment or reimbursement by a county of private financing costs in its consideration of the impact on the revenues of the county and the affected taxing districts of the use of property tax allocation financing.

(f) "Obligations" means any instrument evidencing the obligation of a county to pay money, including without limitation, bonds, notes, installment or financing contracts, certificates, tax anticipation warrants or notes, vouchers, and any other evidence of indebtedness.
(g) "Taxing districts" means municipalities, townships, counties, and school, road, park, sanitary, mosquito abatement, forest preserve, public health, fire protection, river conservancy, tuberculosis sanitarium and any other county corporations or districts with the power to levy taxes on real property.
(Source: P.A. 98-109, eff. 7-25-13; 99-513, eff. 6-30-16.)

(55 ILCS 85/4) (from Ch. 34, par. 7004)
Sec. 4. Establishment of economic development project area; ordinance; joint review board; notice; hearing; changes in economic development plan; annual reporting requirements. Economic development project areas shall be established as follows:
(a) The corporate authorities of Whiteside County may by ordinance propose the establishment of an economic development project area and fix a time and place for a public hearing, and shall submit a certified copy of the ordinance as adopted to the Department.
(a-5) After the effective date of this amendatory Act of the 93rd General Assembly, the corporate authorities of Stephenson County may by ordinance propose the establishment of an economic development project area and fix a time and place for a public hearing, and shall submit a certified copy of the ordinance as adopted to the Department.
(a-10) The corporate authorities of Grundy County may, by ordinance, propose the establishment of an economic development project and fix a time and place for a public hearing. Upon passage of the ordinance, the corporate authorities of Grundy County shall submit a certified copy of the ordinance, as adopted, to the Department.
(a-15) For a period of 2 years beginning on the effective date of this amendatory Act of the 96th General Assembly, the corporate authorities of Grundy County may, by ordinance, propose the establishment of an economic development project and fix a time and place for a public hearing. Upon passage of the ordinance, the corporate authorities of Grundy County shall submit a certified copy of the ordinance, as adopted, to the Department.
(b) Any county which adopts an ordinance which fixes a date, time and place for a public hearing shall convene a joint review board as hereinafter provided. Not less than 45 days prior to the date fixed for the public hearing, the county shall give notice by mailing to the chief executive officer of each affected taxing district having taxable property included in the proposed economic development project area and, if the ordinance is adopted by Stephenson County, the chief executive officer of any municipality within Stephenson County having a population of more than 20,000 that such chief executive officer or his designee is invited to participate in a joint review board. The designee shall serve at the discretion of the chief executive officer of the taxing district for a term not to exceed 2 years. Such notice shall advise each chief executive officer of the date, time and place of the first meeting of such joint review board, which shall occur not less than 30 days prior to the date of the public hearing. Such notice by mail shall be given by depositing such notice in the United States Postal Service by certified mail.
At or prior to the first meeting of such joint review board the county shall furnish to any member of such joint review board copies of the proposed economic development plan and any related documents which such member shall reasonably request. A majority of the members of such joint review board present at any meeting shall constitute a quorum. Additional meetings may be called by any member of a joint review board upon the giving of notice not less than 72 hours prior to the date of any additional meeting to all members of the joint review board. The joint review board shall review such information and material as its members reasonably deem relevant to the county's proposals to approve economic development plans and economic development projects and to designate economic development project areas. The county shall provide such information and material promptly upon the request of the joint review board and may also provide administrative support and facilities as the joint review board may reasonably require.
Within 30 days of its first meeting, a joint review board shall provide the county with a written report of its review of any proposal to approve an economic development plan and economic development project and to designate an economic development project area. Such written report shall include such information and advisory, nonbinding recommendations as a majority of the members of the joint review board shall deem relevant. Written reports of joint review boards may include information and advisory, nonbinding recommendations provided by a minority of the members thereof. Any joint review board which does not provide such written report within such 30-day period shall be deemed to have recommended that the county proceed with a proposal to approve an economic development plan and economic development project and to designate an economic development project area.
(c) Notice of the public hearing shall be given by publication and mailing.
(1) Notice by publication shall be given by

publication at least twice, the first publication to be not more than 30 nor less than 10 days prior to the hearing in a newspaper of general circulation within the taxing districts having property in the proposed economic development project area. Notice by mailing shall be given by depositing such notice together with a copy of the proposed economic development plan in the United States Postal Service by certified mail addressed to the person or persons in whose name the general taxes for the last preceding year were paid on each lot, block, tract, or parcel of land lying within the proposed economic development project area. The notice shall be mailed not less than 10 days prior to the dates set for the public hearing. In the event taxes for the last preceding year were not paid, the notice shall also be sent to the persons last listed on the tax rolls within the preceding 3 years as the owners of the property.

(2) The notices issued pursuant to this Section shall

include the following:

(A) The time and place of public hearing;
(B) The boundaries of the proposed economic

development project area by legal description and by street location where possible;

(C) A notification that all interested persons

will be given an opportunity to be heard at the public hearing;

(D) An invitation for any person to submit

alternative proposals or bids for any proposed conveyance, lease, mortgage or other disposition of land within the proposed economic development project area;

(E) A description of the economic development

plan or economic development project if a plan or project is a subject matter of the hearing; and

(F) Such other matters as the county may deem

appropriate.

(3) Not less than 45 days prior to the date set for

hearing, the county shall give notice by mail as provided in this subsection (c) to all taxing districts of which taxable property is included in the economic development project area, and to the Department. In addition to the other requirements under this subsection (c), the notice shall include an invitation to the Department and each taxing district to submit comments to the county concerning the subject matter of the hearing prior to the date of the hearing.

(d) At the public hearing any interested person, the Department or any affected taxing district may file written objections with the county clerk and may be heard orally with respect to any issues embodied in the notice. The county shall hear and determine all alternate proposals or bids for any proposed conveyance, lease, mortgage or other disposition of land and all protests and objections at the hearing, and the hearing may be adjourned to another date without further notice other than a motion to be entered upon the minutes fixing the time and place of the adjourned hearing. Public hearings with regard to an economic development plan, economic development project area, or economic development project may be held simultaneously.
(e) At the public hearing, or at any time prior to the adoption by the county of an ordinance approving an economic development plan, the county may make changes in the economic development plan. Changes which (1) alter the exterior boundaries of the proposed economic development project area, (2) substantially affect the general land uses established in the proposed economic development plan, (3) substantially change the nature of the proposed economic development plan, (4) change the general description of any proposed developer, user or tenant of any property to be located or improved within the economic development project area, or (5) change the description of the type, class and number of employees to be employed in the operation of the facilities to be developed or improved within the economic development project area shall be made only after review by joint review board, notice and hearing pursuant to the procedures set forth in this Section. Changes which do not (1) alter the exterior boundaries of a proposed economic development project area, (2) substantially affect the general land uses established in the proposed plan, (3) substantially change the nature of the proposed economic development plan, (4) change the general description of any proposed developer, user or tenant of any property to be located or improved within the economic development project area, or (5) change the description of the type, class and number of employees to be employed in the operation of the facilities to be developed or improved within the economic development project area may be made without further notice or hearing, provided that the county shall give notice of its changes by mail to the Department and to each affected taxing district and by publication in a newspaper or newspapers of general circulation with the affected taxing districts. Such notice by mail and by publication shall each occur not later than 10 days following the adoption by ordinance of such changes.
(f) At any time within 90 days of the final adjournment of the public hearing, a county may, by ordinance, approve the economic development plan, establish the economic development project area, and authorize property tax allocation financing for such economic development project area.
Any ordinance adopted by Whiteside County which approves the economic development plan shall contain findings that the economic development project is reasonably expected to create or retain not less than 500 full-time equivalent jobs, that private investment in an amount not less than $25,000,000 is reasonably expected to occur in the economic development project area, that the economic development project will encourage the increase of commerce and industry within the State, thereby reducing the evils attendant upon unemployment and increasing opportunities for personal income, and that the economic development project will increase or maintain the property, sales and income tax bases of the county and of the State.
Any ordinance adopted by Grundy County that approves an economic development plan shall contain findings that the economic development project is reasonably expected to create or retain not less than 250 full-time equivalent jobs, that private investment in an amount not less than $50,000,000 is reasonably expected to occur in the economic development project area, that the economic development project will encourage the increase of commerce and industry within the State, thereby reducing the evils attendant upon unemployment and increasing opportunities for personal income, and that the economic development project will increase or maintain the property, sales, and income tax bases of the county and of the State.
Any ordinance adopted by Stephenson County that approves an economic development plan shall contain findings that (i) the economic development project is reasonably expected to create or retain not less than 500 full-time equivalent jobs; (ii) private investment in an amount not less than $10,000,000 is reasonably expected to occur in the economic development area; (iii) the economic development project will encourage the increase of commerce and industry within the State, thereby reducing the evils attendant upon unemployment and increasing opportunities for personal income; and (iv) the economic development project will increase or maintain the property, sales, and income tax bases of the county and of the State. Before the economic development project area is established by Stephenson County, the following additional conditions must be included in an intergovernmental agreement approved by both the Stephenson County Board and the corporate authorities of the City of Freeport: (i) the corporate authorities of the City of Freeport must concur by resolution with the findings of Stephenson County; (ii) both the corporate authorities of the City of Freeport and the Stephenson County Board shall approve any and all economic or redevelopment agreements and incentives for any economic development project within the economic development area; (iii) any economic development project that receives funds under this Act, except for any economic development project specifically excluded from annexation in the provisions of the intergovernmental agreement, shall agree to and must enter into an annexation agreement with the City of Freeport to annex property included in the economic development project area to the City of Freeport at the first point in time that the property becomes contiguous to the City of Freeport; (iv) the local share of all State occupation and use taxes allocable to the City of Freeport and Stephenson County and derived from commercial projects within the economic development project area shall be equally shared by and between the City of Freeport and Stephenson County for the duration of the economic development project; and (v) any development in the economic development project area shall be built in accordance with the building and related codes of both the City of Freeport and Stephenson County and the City of Freeport shall approve all provisions for water and sewer service.
The ordinance shall also state that the economic development project area shall not include parcels to be used for purposes of residential development. Any ordinance adopted which establishes an economic development project area shall contain the boundaries of such area by legal description and, where possible, by street location. Any ordinance adopted which authorizes property tax allocation financing shall provide that the ad valorem taxes, if any, arising from the levies upon taxable real property in such economic development project area by taxing districts and tax rates determined in the manner provided in subsection (b) of Section 6 of this Act each year after the effective date of the ordinance until economic development project costs and all county obligations financing economic development project costs incurred under this Act have been paid shall be divided as follows:
(1) That portion of taxes levied upon each taxable

lot, block, tract or parcel of real property which is attributable to the lower of the current equalized assessed value or the initial equalized assessed value of each such taxable lot, block, tract or parcel of real property in the economic development project area shall be allocated to, and when collected, shall be paid by the county collector to the respective affected taxing districts in the manner required by law in the absence of the adoption of property tax allocation financing.

(2) That portion, if any, of such taxes which is

attributable to the increase in the current equalized assessed valuation of each taxable lot, block, tract or parcel of real property in the economic development project area over and above the initial equalized assessed value of each property in the economic development project area shall be allocated to and when collected shall be paid to the county treasurer who shall deposit those taxes into a special fund called the special tax allocation fund of the county for the purpose of paying economic development project costs and obligations incurred in the payment thereof.

(g) After a county has by ordinance approved an economic development plan and established an economic development project area, the plan may be amended and the boundaries of the area may be altered only as herein provided. Amendments which (1) alter the exterior boundaries of an economic development project area, (2) substantially affect the general land uses established pursuant to the economic development plan, (3) substantially change the nature of the economic development plan, (4) change the general description of any proposed developer, user, or tenant of any property to be located or improved within the economic development project area, or (5) change the description of the type, class and number of employees to be employed in the operation of the facilities to be developed or improved shall be made only after review by a joint review board, notice and hearing pursuant to the procedures set forth in this Section. Amendments which do not (1) alter the exterior boundaries of an economic development project area, (2) substantially affect the general land uses established in the economic development plan, (3) substantially change the nature of the economic development plan, (4) change the description of any proposed developer, user, or tenant of any property to be located or improved within the economic development project area, or (5) change the description of the type, class and number of employees to be employed in the operation of the facilities to be developed or improved within the economic development project area may be made without further hearing or notice, provided that the county shall give notice of any amendment by mail to the Department and to each taxing district and by publication in a newspaper or newspapers of general circulation within the affected taxing districts. Such notices by mail and by publication shall each occur not later than 10 days following the adoption by ordinance of such amendments.
(h) After the adoption of an ordinance adopting property tax allocation financing for an economic development project area, the county shall annually report to each taxing district having taxable property within such economic development project area (i) any increase or decrease in the equalized assessed value of the real property located within such economic development project area above or below the initial equalized assessed value of such real property, (ii) that portion, if any, of the ad valorem taxes arising from the levies upon taxable real property in such economic development project area by the taxing districts which is attributable to the increase in the current equalized assessed valuation of each lot, block, tract or parcel of real property in the economic development project area over and above the initial equalized value of each property and which has been allocated to the county in the current year, and (iii) such other information as the county may deem relevant.
(i) The county shall give notice by mail as provided in this Section and shall reconvene the joint review board not less than annually for each of the 2 years following its adoption of an ordinance adopting property tax allocation financing for an economic development project area and not less than once in each 3-year period thereafter. The county shall provide such information, and may provide administrative support and facilities as the joint review board may reasonably require for each of such meetings.
(Source: P.A. 96-1262, eff. 7-26-10.)

(55 ILCS 85/5) (from Ch. 34, par. 7005)
Sec. 5. Submission to Department; certification by Department.
(a) The county shall submit certified copies of any ordinances adopted approving a proposed economic development plan, establishing an economic development project area, and authorizing tax increment allocation financing to the Department, together with (1) a map of the economic development project area, (2) a copy of the economic development plan as approved, (3) an analysis, and any supporting documents and statistics, demonstrating (i) that the economic development project is reasonably expected to create or retain not less than 500 full-time equivalent jobs and (ii) that private investment in the amount of not less than $25,000,000 for all ordinances adopted by Whiteside County and in the amount of not less than $10,000,000 for any ordinance adopted by Stephenson County is reasonably expected to occur in the economic development project area, (4) an estimate of the economic impact of the economic development plan and the use of property tax allocation financing upon the revenues of the county and the affected taxing districts, (5) a record of all public hearings held in connection with the establishment of the economic development project area, and (6) such other information as the Department by regulation may require.
(b) Upon receipt of an application from a county the Department shall review the application to determine whether the economic development project area qualifies as an economic development project area under this Act. At its discretion, the Department may accept or reject the application or may request such additional information as it deems necessary or advisable to aid its review. If any such area is found to be qualified to be an economic development project area, the Department shall approve and certify such economic development project area and shall provide written notice of its approval and certification to the county and to the county clerk. In determining whether an economic development project area shall be approved and certified, the Department shall consider (1) whether, without public intervention, the State would suffer substantial economic dislocation, such as relocation of a commercial business or industrial or manufacturing facility to another state, territory or country, or would not otherwise benefit from private investment offering substantial employment opportunities and economic growth, and (2) the impact on the revenues of the county and the affected taxing districts of the use of tax increment allocation financing in connection with the economic development project.
(c) On or before July 1, 2007, and again on or before July 1, 2012, the Department shall submit to the General Assembly a report detailing the number of economic development project areas it has approved and certified, the number and type of jobs created or retained therein, the aggregate amount of private investment therein, the impact in the revenues of counties and affected taxing districts of the use of property tax allocation financing therein, and such additional information as the Department may determine to be relevant. On July 1, 2008 the authority granted hereunder to counties to establish economic development project areas under subsections (a), (a-5), and (a-10) of Section 4 of this Act and to adopt property tax allocation financing in connection therewith and to the Department to approve and certify economic development project areas shall expire unless the General Assembly shall have authorized counties and the Department to continue to exercise the powers granted to them under this Act. Two years after the effective date of this amendatory Act of the 96th General Assembly, the authority granted to Grundy County to establish an economic development project under subsection (a-15) of Section 4 of this Act and to adopt property tax allocation financing in connection therewith shall expire.
(Source: P.A. 96-1262, eff. 7-26-10.)

(55 ILCS 85/6) (from Ch. 34, par. 7006)
Sec. 6. Filing with county clerk; certification of initial equalized assessed value.
(a) The county shall file a certified copy of any ordinance authorizing property tax allocation financing for an economic development project area with the county clerk, and the county clerk shall immediately thereafter determine (1) the most recently ascertained equalized assessed value of each lot, block, tract or parcel of real property within the economic development project area from which shall be deducted the homestead exemptions under Article 15 of the Property Tax Code, which value shall be the "initial equalized assessed value" of each such piece of property, and (2) the total equalized assessed value of all taxable real property within the economic development project area by adding together the most recently ascertained equalized assessed value of each taxable lot, block, tract, or parcel of real property within such economic development project area, from which shall be deducted the homestead exemptions provided by Sections 15-170, 15-175, and 15-176 of the Property Tax Code. Upon receiving written notice from the Department of its approval and certification of such economic development project area, the county clerk shall immediately certify such amount as the "total initial equalized assessed value" of the taxable property within the economic development project area.
(b) After the county clerk has certified the "total initial equalized assessed value" of the taxable real property in the economic development project area, then in respect to every taxing district containing an economic development project area, the county clerk or any other official required by law to ascertain the amount of the equalized assessed value of all taxable property within that taxing district for the purpose of computing the rate percent of tax to be extended upon taxable property within the taxing district, shall in every year that property tax allocation financing is in effect ascertain the amount of value of taxable property in an economic development project area by including in that amount the lower of the current equalized assessed value or the certified "total initial equalized assessed value" of all taxable real property in such area. The rate percent of tax determined shall be extended to the current equalized assessed value of all property in the economic development project area in the same manner as the rate percent of tax is extended to all other taxable property in the taxing district. The method of allocating taxes established under this Section shall terminate when the county adopts an ordinance dissolving the special tax allocation fund for the economic development project area. This Act shall not be construed as relieving property owners within an economic development project area from paying a uniform rate of taxes upon the current equalized assessed value of their taxable property as provided in the Property Tax Code.
(Source: P.A. 95-644, eff. 10-12-07.)

(55 ILCS 85/7) (from Ch. 34, par. 7007)
Sec. 7. Creation of special tax allocation fund. If a county has adopted property tax allocation financing by ordinance for an economic development project area, the Department has approved and certified the economic development project area, and the county clerk has thereafter certified the "total initial equalized value" of the taxable real property within such economic development project area in the manner provided in subsection (b) of Section 6 of this Act, each year after the date of the certification by the county clerk of the "initial equalized assessed value" until economic development project costs and all county obligations financing economic development project costs have been paid, the ad valorem taxes, if any, arising from the levies upon the taxable real property in the economic development project area by taxing districts and tax rates determined in the manner provided in subsection (b) of Section 6 of this Act shall be divided as follows:
(1) That portion of the taxes levied upon each

taxable lot, block, tract or parcel of real property which is attributable to the lower of the current equalized assessed value or the initial equalized assessed value of each such taxable lot, block, tract, or parcel of real property existing at the time property tax allocation financing was adopted shall be allocated and when collected shall be paid by the county collector to the respective affected taxing districts in the manner required by the law in the absence of the adoption of property tax allocation financing.

(2) That portion, if any, of those taxes which is

attributable to the increase in the current equalized assessed valuation of each taxable lot, block, tract, or parcel of real property in the economic development project are, over and above the initial equalized assessed value of each property existing at the time property tax allocation financing was adopted shall be allocated to and when collected shall be paid to the county treasurer, who shall deposit those taxes into a special fund called the special tax allocation fund of the county for the purpose of paying economic development project costs and obligations incurred in the payment thereof.

The county, by an ordinance adopting property tax allocation financing, may pledge the funds in and to be deposited in the special tax allocation fund for the payment of obligations issued under this Act and for the payment of economic development project costs. No part of the current equalized assessed valuation of each property in the economic development project area attributable to any increase above the total initial equalized assessed value of such properties shall be used in calculating the general State school aid formula, provided for in Section 18-8 of the School Code, or the evidence-based funding formula, provided for in Section 18-8.15 of the School Code, until such time as all economic development projects costs have been paid as provided for in this Section.
Whenever a county issues bonds for the purpose of financing economic development project costs, the county may provide by ordinance for the appointment of a trustee, which may be any trust company within the State, and for the establishment of the funds or accounts to be maintained by such trustee as the county shall deem necessary to provide for the security and payment of the bonds. If the county provides for the appointment of a trustee, the trustee shall be considered the assignee of any payments assigned by the county pursuant to the ordinance and this Section. Any amounts paid to the trustee as assignee shall be deposited in the funds or accounts established pursuant to the trust agreement, and shall be held by the trustee in trust for the benefit of the holders of the bonds, and the holders shall have a lien on and a security interest in those bonds or accounts so long as the bonds remain outstanding and unpaid. Upon retirement of the bonds, the trustee shall pay over any excess amounts held to the county for deposit in the special tax allocation fund.
When the economic development project costs, including without limitation all county obligations financing economic development project costs incurred under this Act, have been paid, all surplus funds then remaining in the special tax allocation funds shall be distributed by being paid by the county treasurer to the county collector, who shall immediately thereafter pay those funds to the taxing districts having taxable property in the economic development project area in the same manner and proportion as the most recent distribution by the county collector to those taxing districts of real property taxes from real property in the economic development project area.
Upon the payment of all economic development project costs, retirement of obligations and the distribution of any excess monies pursuant to this Section and not later than 23 years from the date of adoption of the ordinance adopting property tax allocation financing, the county shall adopt an ordinance dissolving the special tax allocation fund for the economic development project area and terminating the designation of the economic development project area as an economic development project area; however, in relation to one or more contiguous parcels not exceeding a total area of 120 acres within which an electric generating facility is intended to be constructed, and with respect to which the owner of that proposed electric generating facility has entered into a redevelopment agreement with Grundy County on or before July 25, 2017, the ordinance of the county required in this paragraph shall not dissolve the special tax allocation fund for the existing economic development project area and shall only terminate the designation of the economic development project area as to those portions of the economic development project area excluding the area covered by the redevelopment agreement between the owner of the proposed electric generating facility and Grundy County; the county shall adopt an ordinance dissolving the special tax allocation fund for the economic development project area and terminating the designation of the economic development project area as an economic development project area with regard to the electric generating facility property not later than 35 years from the date of adoption of the ordinance adopting property tax allocation financing. Thereafter the rates of the taxing districts shall be extended and taxes levied, collected and distributed in the manner applicable in the absence of the adoption of property tax allocation financing.
Nothing in this Section shall be construed as relieving property in economic development project areas from being assessed as provided in the Property Tax Code or as relieving owners of that property from paying a uniform rate of taxes, as required by Section 4 of Article IX of the Illinois Constitution of 1970.
(Source: P.A. 99-513, eff. 6-30-16; 100-465, eff. 8-31-17.)

(55 ILCS 85/8) (from Ch. 34, par. 7008)
Sec. 8. Issuance of obligations for economic development project costs. Obligations secured by the special tax allocation fund provided for in Section 7 for an economic development project area may be issued to provide for economic development project costs. Those obligations, when so issued, shall be retired in the manner provided in the ordinance authorizing the issuance of the obligations by the receipts of taxes levied as specified in Section 6 against the taxable property included in the economic development project area and by other revenues designated or pledged by the county. A county may in the ordinance pledge all or any part of the funds in and to be deposited in the special tax allocation fund created pursuant to Section 7 to the payment of the economic development project costs and obligations. Whenever a county pledges all of the funds to the credit of a special tax allocation fund to secure obligations issued or to be issued to pay economic development project costs, the county may specifically provide that funds remaining to the credit of such special tax allocation fund after the payment of such obligations shall be accounted for annually and shall be deemed to be "surplus" funds, and such "surplus" funds shall be distributed as hereinafter provided. Whenever a county pledges less than all of the monies to the credit of a special tax allocation fund to secure obligations issued or to be issued to pay economic development project costs, the county shall provide that monies to the credit of a special tax allocation fund and not subject to such pledge or otherwise encumbered or required for payment of contractual obligations for specified economic development project costs shall be calculated annually and shall be deemed to be "surplus" funds, and such "surplus" funds shall be distributed as hereinafter provided. All funds to the credit of a special tax allocation fund which are deemed to be "surplus" funds shall be distributed annually within 180 days after the close of the county's fiscal year by being paid by the county treasurer to the county collector. The county collector shall thereafter make distribution to the respective taxing districts in the same manner and proportion as the most recent distribution by the county collector to those taxing districts of real property taxes from real property in the economic development project area.
Without limiting the foregoing in this Section the county may, in addition to obligations secured by the special tax allocation fund, pledge for a period not greater than the term of the obligations towards payment of those obligations any part or any combination of the following: (i) net revenues of all or part of any economic development project; (ii) taxes levied and collected on any or all property in the county, including, specifically, taxes levied or imposed by the county in a special service area pursuant to "An Act to provide the manner of levying or imposing taxes for the provision of special services to areas within the boundaries of home rule units and non-home rule municipalities and counties", approved September 21, 1973; (iii) the full faith and credit of the county; (iv) a mortgage on part or all of the economic development project; or (v) any other taxes or anticipated receipts that the county may lawfully pledge.
Such obligations may be issued in one or more series bearing interest at such rate or rates as the corporate authorities of the county shall determine by ordinance, which rate or rates may be variable or fixed, without regard to any limitations contained in any law now in effect or hereafter adopted. Such obligations shall bear such date or dates, mature at such time or times not exceeding 20 years from their respective dates, but in no event exceeding 23 years from the date of establishment of the economic development project area; however, with respect to obligations payable from incremental revenues generated from an area comprised of one or more contiguous parcels not exceeding a total area of 120 acres within which an electric generating facility is intended to be constructed, and with respect to which the owner of such proposed electric generating facility has entered into a redevelopment agreement with Grundy County on or before July 25, 2017, those obligations shall bear such date or dates, mature at such time or times not exceeding 35 years from the date of establishment of the economic development project area, be in such denomination, be in such form, whether coupon, registered or book-entry, carry such registration, conversion and exchange privileges, be executed in such manner, be payable in such medium of payment at such place or places within or without the State of Illinois, contain such covenants, terms and conditions, be subject to redemption with or without premium, be subject to defeasance upon such terms, and have such rank or priority, as such ordinance shall provide. Obligations issued pursuant to this Act may be sold at public or private sale at such price as shall be determined by the corporate authorities of the counties. Such obligations may, but need not, be issued utilizing the provisions of any one or more of the omnibus bond Acts specified in Section 1.33 of "An Act to revise the law in relation to the construction of the statutes", approved March 5, 1874, as such term is defined in the Statute on Statutes. No referendum approval of the electors shall be required as a condition to the issuance of obligations pursuant to this Act except as provided in this Section.
In the event the county (i) authorizes the issuance of obligations pursuant to the authority of this Act and secured by the full faith and credit of the county or (ii) pledges taxes levied and collected on any or all property in the county, which obligations or taxes are not obligations or taxes authorized under home rule powers pursuant to Section 6 of Article VII of the Illinois Constitution of 1970, or are not obligations or taxes authorized under "An Act to provide the manner of levying or imposing taxes for the provision of special services to areas within the boundaries of home rule units and non-home rule municipalities and counties", approved September 21, 1973, the ordinance authorizing the issuance of those obligations or pledging those taxes shall be published within 10 days after the ordinance has been adopted, in one or more newspapers having a general circulation within the county. The publication of the ordinance shall be accompanied by a notice of (1) the specific number of voters required to sign a petition requesting the questions of the issuance of the obligations or pledging ad valorem taxes to be submitted to the electors; (2) the time within which the petition must be filed; and (3) the date of the prospective referendum. The county clerk shall provide a petition form to any individual requesting one.
If no petition is filed with the county clerk, as hereinafter provided in this Section, within 21 days after the publication of the ordinance, the ordinance shall be in effect. However, if within that 21 day period a petition is filed with the county clerk, signed by electors numbering not less than 5% of the number of legal voters who voted at the last general election in such county, asking that the question of issuing obligations using the full faith and credit of the county as security for the cost of paying for economic development project costs, or of pledging ad valorem taxes for the payment of those obligations, or both, be submitted to the electors of the county, the county shall not be authorized to issue obligations of the county using the full faith and credit of the county as security or pledging ad valorem taxes for the payment of those obligations, or both, until the proposition has been submitted to and approved by a majority of the voters voting on the proposition at a regularly scheduled election. The county shall certify the proposition to the proper election authorities for submission in accordance with the general election law.
The ordinance authorizing the obligations may provide that the obligations shall contain a recital that they are issued pursuant to this Act, which recital shall be conclusive evidence of their validity and of the regularity of their issuance.
In the event the county authorizes issuance of obligations pursuant to this Act secured by the full faith and credit of the county, the ordinance authorizing the obligations may provide for the levy and collection of a direct annual tax upon all taxable property within the county sufficient to pay the principal thereof and interest thereon as it matures, which levy may be in addition to and exclusive of the maximum of all other taxes authorized to be levied by the county, which levy, however, shall be abated to the extent that monies from other sources are available for payment of the obligations and the county certifies the amount of those monies available to the county clerk.
A certified copy of the ordinance shall be filed with the county clerk and shall constitute the authority for the extension and collection of the taxes to be deposited in the special tax allocation fund.
A county may also issue its obligations to refund, in whole or in part, obligations theretofore issued by the county under the authority of this Act, whether at or prior to maturity. However, the last maturity of the refunding obligations shall not be expressed to mature later than 23 years from the date of the ordinance establishing the economic development project area, however, with regard to obligations payable from incremental revenues generated from an area comprised of one or more contiguous parcels not exceeding a total area of 120 acres within which an electric generating facility is intended to be constructed, and with respect to which the owner of that proposed electric generating facility has entered into a redevelopment agreement with Grundy County on or before July 25, 2017, the last maturity of the refunding obligations shall not be expressed to mature later than 35 years from the date of the ordinance establishing the economic development project area.
In the event a county issues obligations under home rule powers and other legislative authority, including specifically, "An Act to provide the manner of levying or imposing taxes for the provisions of special services to areas within the boundaries of home rule units and non-home rule municipalities and counties", approved September 21, 1973, the proceeds of which are pledged to pay for economic development project costs, the county may, if it has followed the procedures in conformance with this Act, retire those obligations from funds in the special tax allocation fund in amount and in such manner as if those obligations had been issued pursuant to the provisions of this Act.
No obligations issued pursuant to this Act shall be regarded as indebtedness of the county issuing those obligations for the purpose of any limitation imposed by law.
Obligations issued pursuant to this Act shall not be subject to the provisions of the Bond Authorization Act.
(Source: P.A. 99-513, eff. 6-30-16.)

(55 ILCS 85/9) (from Ch. 34, par. 7009)
Sec. 9. Powers of counties. In addition to powers which it may now have, any county has the power under this Act:
(a) To make and enter into all contracts necessary or

incidental to the implementation and furtherance of an economic development plan.

(b) Within an economic development project area, to

acquire by purchase, donation, lease or eminent domain and to own, convey, lease, mortgage or dispose of land and other real or personal property or rights or interest therein; and to grant or acquire licenses, easements and options with respect thereto, all in the manner and at such price the county determines is reasonably necessary to achieve the objectives of the economic development plan. No conveyance, lease, mortgage, disposition of land or other property acquired by the county, or agreement relating to the development of property shall be made or executed except pursuant to prior official action of the county.

(c) To clear any area within an economic development

project area by demolition or removal of any existing buildings, structures, fixtures, utilities or improvements, and to clear and grade land.

(d) To install, repair, construct, reconstruct or

relocate public streets, public utilities, and other public site improvements within or without an economic development project area which are essential to the preparation of an economic development project area for use in accordance with an economic development plan.

(e) To renovate, rehabilitate, reconstruct, relocate,

repair or remodel any existing buildings, improvements, and fixtures within an economic development project area.

(f) To construct public improvements, including but

not limited to, buildings, structures, works, utilities or fixtures within any economic development project area.

(g) To issue obligations as in this Act provided.
(h) To fix, charge and collect fees, rents and

charges for the use of any building, facility or property or any portion thereof owned or leased by the county within an economic development project area.

(i) To accept grants, guarantees, donations of

property or labor, or any other thing of value for use in connection with an economic development project.

(j) To pay or cause to be paid economic development

project costs. Any payments to be made by the county to developers or other nongovernmental persons shall be made only pursuant to the prior official action of the county evidencing an intent to pay or cause to be paid those economic development project costs. A county is not required to obtain any right, title or interest in any real or personal property in order to pay economic development costs associated with such property. The county shall adopt such accounting procedures as may be necessary to determine that those economic development project costs are properly paid.

(k) To exercise any and all other powers necessary to

effectuate the purposes of this Act.

(l) To create a commission of not less than 5 or more

than 15 persons to be appointed by the chief executive officer of the county with the consent of the majority of the corporate authorities of the county. Members of a commission shall be appointed for initial terms of 1, 2, 3, 4 and 5 years, respectively, in such numbers as to provide that the terms of not more than 1/3 of all such members shall expire in any one year. Their successors shall be appointed for a term of 5 years. The commission, subject to approval of the corporate authorities, may exercise the power to hold the public hearings required by this Act and make recommendations to the corporate authorities concerning the approval of economic development plans, the establishment of economic development project areas, and the adoption of property tax allocation financing for economic development project areas.

(Source: P.A. 86-1388.)

(55 ILCS 85/9.5)
Sec. 9.5. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(55 ILCS 85/10) (from Ch. 34, par. 7010)
Sec. 10. Conflicts of interests, disclosure. If any member of the corporate authorities of a county, or any employee or consultant of the county involved in the planning, analysis, preparation or administration of an economic development plan or an economic development project, or any proposed economic development plan or any proposed economic development project, owns or controls any interest, direct or indirect, in any property included in any economic development project area or proposed economic development project area, he or she shall disclose the same in writing to the county clerk, which disclosure shall include the dates, terms and conditions of any disposition of any such interest. The disclosures shall be acknowledged by the corporate authorities of the county and entered upon the official records and files of the corporate authorities. Any such individual holding any such interest shall refrain from any further official involvement regarding such established or proposed economic development project area, economic development plan or economic development project, and shall also refrain from voting on any matter pertaining to that project, plan or area and from communicating with any members of the corporate authorities of the county and no employee of the county shall acquire any interest, direct or indirect, in any real or personal property or rights or interest therein within an economic development project area or a proposed economic development project area after that person obtains knowledge of the project, plan or area or after the first public notice of the project, plan or area is given by the county, whichever shall first occur.
(Source: P.A. 99-642, eff. 7-28-16.)

(55 ILCS 85/11) (from Ch. 34, par. 7011)
Sec. 11. Payment of project costs; revenues from county property. Revenues received by a county from any property, building or facility owned, leased or operated by the county or any agency or authority established by the county may be used to pay economic development project costs, or reduce outstanding obligations of the county incurred under this Act for economic development project costs. The county may place those revenues in the special tax allocation fund which shall be held by the county treasurer or other person designated by the county. Revenue received by the county from the sale or other disposition of real property or personal property or rights or interests therein acquired by the county with the proceeds of obligations funded by property tax allocation financing shall be deposited by the county in the special tax allocation fund.
(Source: P.A. 86-1388.)

(55 ILCS 85/12)
Sec. 12. Status report; hearing. No later than 10 years after the corporate authorities of a county adopt an ordinance to establish an economic development project area, the county must compile a status report concerning the economic development project area. The status report must detail without limitation the following: (i) the amount of revenue generated within the economic development project area, (ii) any expenditures made by the county for the economic development project area including without limitation expenditures from the special tax allocation fund, (iii) the status of planned activities, goals, and objectives set forth in the economic development plan including details on new or planned construction within the economic development project area, (iv) the amount of private and public investment within the economic development project area, and (v) any other relevant evaluation or performance data. Within 30 days after the county compiles the status report, the county must hold at least one public hearing concerning the report. The county must provide 20 days' public notice of the hearing.
(Source: P.A. 96-1335, eff. 7-27-10.)

(55 ILCS 85/13)
Sec. 13. Requirements for annual budget. Beginning in fiscal year 2011 and in each fiscal year thereafter, a county must detail in its annual budget (i) the amount of revenue generated from economic development project areas by source and (ii) the expenditures made by the county for economic development project areas.
(Source: P.A. 96-1335, eff. 7-27-10.)

(55 ILCS 85/14) (from Ch. 34, par. 7014)
Sec. 14. This Act takes effect upon becoming a law.
(Source: P.A. 86-1388.)



55 ILCS 90/ - County Economic Development Project Area Tax Increment Allocation Act of 1991.

(55 ILCS 90/1) (from Ch. 34, par. 8001)
Sec. 1. Short title. This Act may be cited as the County Economic Development Project Area Tax Increment Allocation Act of 1991.
(Source: P.A. 87-1.)

(55 ILCS 90/5) (from Ch. 34, par. 8005)
Sec. 5. Legislative declaration of public purpose.
(a) The General Assembly finds, determines, and declares the following:
(1) The loss of job opportunities for the residents

of the State is a serious menace to the health, safety, morals and general welfare of the people of the entire State.

(2) A vigorous growing economy is the basic source of

job opportunities.

(3) Protection against the economic burdens

associated with the loss of job opportunities, the consequent spread of economic stagnation, and the resulting harm to the tax base of the State can best be provided by promoting, attracting, stimulating, retaining, and revitalizing industry, manufacturing, and commerce within the State.

(4) The continual encouragement, development, growth,

and expansion of commercial businesses and industrial and manufacturing facilities within the State requires a cooperative and continuous partnership between government and the private sector.

(5) The State has a responsibility to help create a

favorable climate for new and improved job opportunities for its citizens and to increase the tax base of the State and its political subdivisions by encouraging the development by the private sector of new commercial businesses and industrial and manufacturing facilities and the retention of existing commercial businesses and industrial and manufacturing facilities within the State.

(6) Loss of job opportunities within the State has

persisted, despite efforts of State and local authorities and private organizations to attract new commercial businesses and industrial and manufacturing facilities to the State and to retain existing commercial businesses and industrial and manufacturing facilities within the State, and there continue to be counties within the State experiencing high rates of unemployment and a consequent labor surplus.

(7) Persistent loss of job opportunities and the

existence of counties with significant unemployment within the State may continue and worsen if the State and its political subdivisions are not able to provide additional incentives to commercial businesses and industrial and manufacturing facilities to locate or to remain in the State.

(8) The provision of additional incentives by the

State and its political subdivisions is intended to relieve conditions of unemployment, maintain existing levels of employment, create new job opportunities, retain jobs within the State, increase industry and commerce within the State, thereby creating job opportunities for the residents of the State and reducing the evils attendant upon unemployment, and increase the tax base of the State and its political subdivisions.

(b) It is hereby declared to be the policy of the State, in the interest of promoting the health, safety, morals, and general welfare of all the people of the State, to provide incentives that will create new job opportunities and retain existing commercial businesses and industrial and manufacturing facilities within the State, and it is further determined and declared that the relief of conditions of unemployment, the maintenance of existing levels of employment, the creation of new job opportunities, the retention of existing commercial businesses and industrial and manufacturing facilities within the State, the increase of industry and commerce within the State, the reduction of the evils attendant upon unemployment, and the increase of the tax base of the State and its political subdivisions are public purposes and for the public safety, benefit, and welfare of the residents of this State.
(Source: P.A. 87-1.)

(55 ILCS 90/10) (from Ch. 34, par. 8010)
Sec. 10. Definitions. In this Act, words or terms have the following meanings:
(a) "Economic development plan" means the written plan of a county that sets forth an economic development program for an economic development project area. Each economic development plan shall include but not be limited to (i) estimated economic development project costs, (ii) the sources of funds to pay those costs, (iii) the nature and term of any obligations to be issued by the county to pay those costs, (iv) the most recent equalized assessed valuation of the economic development project area, (v) an estimate of the equalized assessed valuation of the economic development project area after completion of an economic development project, (vi) the estimated date of completion of any economic development project proposed to be undertaken, (vii) a general description of any proposed developer, user, or tenant of any property to be located or improved within the economic development project area, (viii) a description of the type, structure, and general character of the facilities to be developed or improved, (ix) a report, which may be in preliminary form, of an independent engineer, architect, or other professional indicating that any proposed manufacturing, industrial, research, or similar facility included in a proposed economic development project for a proposed economic development project area uses proven technology or uses innovative technology for which there is reasonable evidence of technological feasibility, (x) a description of the general land uses to apply in the economic development project area, (xi) a description of the type, class, and number of employees to be employed in the operation of the facilities to be developed or improved, and (xii) a commitment by the county to fair employment practices and an affirmative action plan with respect to any economic development program to be undertaken by the county.
(b) "Economic development project" means any development project in furtherance of the objectives of this Act.
(c) "Economic development project area" means any improved or vacant area that (i) is located in a county of significant unemployment as defined in subsection (e) of this Section, (ii) is contiguous, (iii) is not less in the aggregate than 5000 acres, (iv) is suitable for siting by a commercial, manufacturing, industrial, research, or transportation enterprise or facilities to include but not be limited to commercial businesses, offices, factories, mills, processing plants, industrial or commercial distribution centers, warehouses, repair overhaul or service facilities, freight terminals, research facilities, test facilities, or transportation facilities, regardless of whether the area has been used at any time for those facilities and regardless of whether the area has been used or is suitable for other uses, including commercial agricultural purposes, and (v) has been approved and certified by the corporate authorities of the county pursuant to this Act.
(d) "Economic development project costs" means and includes the total of all reasonable or necessary costs incurred or to be incurred by a county or by a nongovernmental person pursuant to an economic development project, including, without limitation, the following:
(1) Costs of studies, surveys, development of plans

and specifications, and implementation and administration of an economic development plan and personnel and professional service costs for architectural, engineering, legal, marketing, financial, planning, police, fire, public works, or other services. No charges for professional services, however, may be based on a percentage of incremental tax revenues.

(2) Property assembly costs within an economic

development project area, including but not limited to acquisition of land and other real or personal property or rights or interests in property.

(3) Site preparation costs, including but not limited

to clearance of any area within an economic development project area by demolition or removal of any existing buildings, structures, fixtures, utilities, and improvements and clearing and grading; and including installation, repair, construction, reconstruction, or relocation of public streets, public utilities, and other public site improvements located outside the boundaries of an economic development project area that are essential to the preparation of the economic development project area for use in accordance with an economic development plan.

(4) Costs of renovation, rehabilitation,

reconstruction, relocation, repair, or remodeling of any existing buildings, improvements, and fixtures within an economic development project area.

(5) Costs of installation or construction within an

economic development project area of any buildings, structures, works, streets, improvements, utilities, or fixtures, whether publicly or privately owned or operated.

(6) Financing costs, including but not limited to all

necessary and incidental expenses related to the issuance of obligations, payment of any interest on any obligations issued under this Act that accrues during the estimated period of construction of any economic development project for which the obligations are issued and for not more than 36 months after that period, and any reasonable reserves related to the issuance of the obligations.

(7) All or a portion of a taxing district's capital

costs resulting from an economic development project necessarily incurred or estimated to be incurred by a taxing district in the furtherance of the objectives of an economic development project, to the extent that the county by written agreement accepts and approves those costs.

(8) Relocation costs to the extent that a county

determines that relocation costs shall be paid or is required to pay relocation costs by federal or State law.

(9) The estimated tax revenues from real property in

an economic development project area acquired by a county that, according to the economic development plan, is to be used for a private use (i) that any taxing district would have received had the county not adopted tax increment allocation financing for an economic development project area and (ii) that would result from the taxing district's levies made after the time of the adoption by the county of tax increment allocation financing to the time the current equalized assessed value of real property in the economic development project area exceeds the total initial equalized value of real property.

(10) Costs of rebating ad valorem taxes paid by any

developer or other nongovernmental person in whose name the general taxes were paid for the last preceding year on any lot, block, tract, or parcel of land in the economic development project area, provided that:

(A) the economic development project area is

located in an enterprise zone created under the Illinois Enterprise Zone Act;

(B) the ad valorem taxes shall be rebated only in

amounts and for a tax year or years as the county and any one or more affected taxing districts have agreed by prior written agreement;

(C) any amount of rebate of taxes shall not

exceed the portion, if any, of taxes levied by the county or taxing district or districts that is attributable to the increase in the current equalized assessed valuation of each taxable lot, block, tract, or parcel of real property in the economic development project area over and above the initial equalized assessed value of each property existing at the time property tax allocation financing was adopted for the economic development project area; and

(D) costs of rebating ad valorem taxes shall be

paid by a county solely from the special tax allocation fund established under this Act and shall not be paid from the proceeds of any obligations issued by a county.

(11) Costs of job training or advanced vocational or

career education, including but not limited to courses in occupational, semi-technical, or technical fields leading directly to employment, incurred by one or more taxing districts, but only if the costs are related to the establishment and maintenance of additional job training, advanced vocational education, or career education programs for persons employed or to be employed by employers located in the economic development project area and only if, when the costs are incurred by a taxing district or taxing districts other than the county, they shall be set forth in a written agreement by or among the county and the taxing district or taxing districts that describes the program to be undertaken, including without limitation the number of employees to be trained, a description of the training and services to be provided, the number and type of positions available or to be available, itemized costs of the program and sources of funds to pay the costs, and the term of the agreement. These costs include, specifically, the payment by community college districts of costs pursuant to Sections 3-37, 3-38, 3-40 and 3-40.1 of the Public Community College Act and by school districts of costs pursuant to Sections 10-22.20 and 10-23.3a of the School Code.

(12) Private financing costs incurred by a developer

or other nongovernmental person in connection with an economic development project, provided that:

(A) private financing costs shall be paid or

reimbursed by a county only pursuant to the prior official action of the county evidencing an intent to pay or reimburse such private financing costs;

(B) except as provided in subparagraph (D), the

aggregate amount of the costs paid or reimbursed by a county in any one year shall not exceed 30% of the costs paid or incurred by the developer or other nongovernmental person in that year;

(C) private financing costs shall be paid or

reimbursed by a county solely from the special tax allocation fund established under this Act and shall not be paid from the proceeds of any obligations issued by a county; and

(D) if there are not sufficient funds available

in the special tax allocation fund in any year to make the payment or reimbursement in full, any amount of the interest costs remaining to be paid or reimbursed by a county shall accrue and be payable when funds are available in the special tax allocation fund to make the payment.

(e) "A county with significant unemployment" means a county in which the average annual unemployment rate for the previous calendar year equaled or exceeded 12%. For purposes of this subsection, the unemployment rate of a county shall be the rate as certified by the Illinois Department of Employment Security.
(f) "Obligations" means any instrument evidencing the obligation of a county to pay money, including without limitation bonds, notes, installment or financing contracts, certificates, tax anticipation warrants or notes, vouchers, and any other evidence of indebtedness.
(g) "Taxing districts" means counties, townships, and school, road, park, sanitary, mosquito abatement, forest preserve, public health, fire protection, river conservancy, tuberculosis sanitarium, and any other districts or other municipal corporations with the power to levy taxes.
(Source: P.A. 87-1.)

(55 ILCS 90/15) (from Ch. 34, par. 8015)
Sec. 15. Establishment of economic development project areas; Notice.
(a) The corporate authorities of a county shall by ordinance propose the establishment of an economic development project area and fix a time and place for a public hearing.
(b) Notice of the public hearing shall be given by publication and mailing. Notice by publication shall be given by publication at least twice, the first publication to be not more than 30 nor less than 10 days before the hearing in a newspaper of general circulation within the taxing districts having property in the proposed economic development project area. Notice by mailing shall be given by depositing the notice together with a copy of the proposed economic development plan in the United States mails by certified mail addressed to the person or persons in whose name the general taxes for the last preceding year were paid on each lot, block, tract, or parcel of land lying within the economic development project area. The notice shall be mailed not less than 10 days before the date set for the public hearing. If taxes for the last preceding year were not paid, the notice shall also be sent to the persons last listed on the tax rolls within the preceding 3 years as the owners of the property.
(c) The notices issued under this Section shall include the following:
(1) The time and place of the public hearing.
(2) The boundaries of the proposed economic

development project area by legal description and by street location where possible.

(3) A notification that all interested persons will

be given an opportunity to be heard at the public hearing.

(4) An invitation for any person to submit

alternative proposals or bids for any proposed conveyance, lease, mortgage, or other disposition of land within the proposed economic development project area.

(5) A description of the economic development plan or

economic development project for the proposed economic development project area if a plan or project is the subject matter of the hearing.

(6) Other matters the county deems appropriate.
(d) Not less than 30 days before the date set for the hearing, the county shall give notice by mail as provided in this Section to all taxing districts that have taxable property included in the economic development project area. In addition to the other requirements of this Section, the notice shall include the following:
(1) An invitation, to a representative designated by

the taxing district, to serve as a member of a joint review board and to attend a meeting of the joint review board to be held not less than 15 days before the public hearing for the purpose of reviewing the proposed economic development plan.

(2) Information as to the time, date, and place of

the meeting of the joint review board.

(3) A statement that the joint review board is

invited to submit any oral or written comments on the proposed economic development project at or before the public hearing and the name, address, and telephone number of the person designated by the county to receive comments before the public hearing.

(4) A copy of the proposed economic development plan

if the economic development plan is the subject of the public hearing.

(Source: P.A. 87-1.)

(55 ILCS 90/20) (from Ch. 34, par. 8020)
Sec. 20. Public hearing. At the public hearing, any interested person or any affected taxing district may file with the county clerk written objections and may be heard orally with respect to any issues embodied in the notice. The county shall hear and determine all protests and objections at the hearing, and the hearing may be adjourned to another date without further notice other than a motion to be entered upon the minutes fixing the time and place of the adjourned hearing. Public hearings with regard to an economic development plan, economic development project area, or economic development project may be held simultaneously.
(Source: P.A. 87-1.)

(55 ILCS 90/25) (from Ch. 34, par. 8025)
Sec. 25. Changes in plan.
(a) At the public hearing or at any time before the adoption by the county of an ordinance approving an economic development plan, the county may make changes in the economic development plan. Changes that (i) alter the exterior boundaries of the proposed economic development project area, (ii) substantially affect the general land uses proposed in the proposed economic development plan, (iii) substantially change the nature of the proposed economic development project, (iv) change the general description of any proposed developer, user, or tenant of any property to be located or improved within the proposed economic development project area, or (v) change the description or the type, class, and number of employees to be employed in the operation of the facilities to be developed or improved within the economic development project area shall be made only after notice and hearing pursuant to the procedures set forth in this Section.
(b) Changes that do not (i) alter the exterior boundaries of a proposed economic development project area, (ii) substantially affect the general land uses proposed in the proposed economic development plan, (iii) substantially change the nature of the proposed economic development project, (iv) change the general description of any proposed developer, user, or tenant of any property to be located or improved within the economic development project area, or (v) change the description of the type, class, and number of employees to be employed in the operation of the facilities to be developed or improved within the economic development project area may be made without further hearing, provided that the county shall give notice of its changes by mail to each affected taxing district and by publication in a newspaper or newspapers of general circulation within the affected taxing district. The notice by mail and by publication shall each be given not later than 10 days following the adoption by ordinance of the changes.
(Source: P.A. 87-1.)

(55 ILCS 90/30) (from Ch. 34, par. 8030)
Sec. 30. Ordinance adopted after public hearing.
(a) At any time within 30 days of the final adjournment of the public hearing, a county may, by ordinance, approve the economic development plan, establish the economic development project area, and authorize tax increment allocation financing for the economic development project area. Any ordinance adopted that approves the economic development plan shall contain findings (i) that the economic development project is reasonably expected to create or retain not fewer than 1,000 full-time equivalent jobs within a stated period after the completion of the proposed economic development project (the period being reasonable in light of the nature, type, and size of the proposed project), (ii) that private investment in an amount not less than $100,000,000 is reasonably expected to occur in the economic development project area, (iii) that the economic development project will encourage the increase of commerce and industry within the State, thereby reducing the evils attendant upon unemployment and increasing opportunities for personal income, and (iv) that the economic development project will increase or maintain the property, sales, and income tax bases of the county and of the State. Any ordinance adopted that establishes an economic development project area shall contain the boundaries of the area by legal description and, where possible, by street location. Any ordinance adopted that authorizes tax increment allocation financing shall provide that the ad valorem taxes, if any, arising from the levies upon taxable real property in the economic development project area by taxing districts and tax rates determined in the manner provided in subsection (b) of Section 45 each year after the effective date of the ordinance until economic development project costs and all county obligations financing economic development project costs incurred under this Act have been paid shall be divided as follows:
(1) That portion of taxes levied upon each taxable

lot, block, tract, or parcel of real property that is attributable to the lower of the current equalized assessed value or the initial equalized assessed value of each taxable lot, block, tract, or parcel of real property in the economic development project area shall be allocated to (and when collected shall be paid by the county collector to) the respective affected taxing districts in the manner required by law in the absence of the adoption of tax increment allocation financing.

(2) That portion, if any, of the taxes that is

attributable to the increase in the current equalized assessed valuation of each taxable lot, block, tract, or parcel of real property in the economic development project area over and above the initial equalized assessed value of each property in the economic development project area shall be allocated to (and when collected shall be paid to) the county treasurer, who shall deposit the taxes into a special fund called the special tax allocation fund of the county for the purpose of paying economic development project costs and obligations incurred in the payment of those costs.

(b) In adopting an ordinance or ordinances under this Section, the county shall consider (i) whether, without public intervention, the economic development project area would not otherwise benefit from private investment offering substantial employment opportunities and economic growth and (ii) the impact on the revenues of the affected taxing districts of the use of tax increment allocation financing for the proposed economic development project.
(Source: P.A. 87-1.)

(55 ILCS 90/35) (from Ch. 34, par. 8035)
Sec. 35. Amendment of plan.
(a) After a county has by ordinance approved an economic development plan and established an economic development project area, the plan may be amended and the boundaries of the area may be altered only as provided in this Section. Amendments that (i) alter the exterior boundaries of the proposed economic development project area, (ii) substantially affect the general land uses proposed in the proposed economic development plan, (iii) substantially change the nature of the proposed economic development project, (iv) change the general description of any proposed developer, user, or tenant of any property to be located or improved within the proposed economic development project area, or (v) change the description or the type, class, and number of employees to be employed in the operation of the facilities to be developed or improved within the economic development project area shall be made only after notice and a hearing pursuant to the procedures set forth in this Act.
(b) Amendments that do not (i) alter the exterior boundaries of a proposed economic development project area, (ii) substantially affect the general land uses proposed in the proposed economic development plan, (iii) substantially change the nature of the proposed economic development project, (iv) change the general description of any proposed developer, user, or tenant of any property to be located or improved within the economic development project area, or (v) change the description of the type, class, and number of employees to be employed in the operation of the facilities to be developed or improved within the economic development project area may be made without further hearing, provided that the county shall give notice of its changes by mail to each affected taxing district and by publication in a newspaper or newspapers of general circulation within the affected taxing district. The notice by mail and by publication shall each be given not later than 10 days following the adoption by ordinance of the amendment.
(Source: P.A. 87-1.)

(55 ILCS 90/38)
Sec. 38. Cancellation and repayment of tax benefits. Any tax abatement or benefit granted by a taxing district under an agreement entered into under this Act to a private individual or entity for the purpose of originating, locating, maintaining, rehabilitating, or expanding a business facility shall be cancelled if the individual or entity relocated its entire facility in violation of the agreement, and the amount of the abatements or tax benefits granted before the cancellation shall be repaid to the taxing district within 30 days, as provided in Section 18-183 of the Property Tax Code.
(Source: P.A. 89-591, eff. 8-1-96.)

(55 ILCS 90/40) (from Ch. 34, par. 8040)
Sec. 40. Limitation on number of economic development project areas. No county shall be authorized under this Act to establish economic development project areas and to adopt tax increment allocation financing for those areas later than 20 months following the effective date of this Act.
(Source: P.A. 87-1.)

(55 ILCS 90/45) (from Ch. 34, par. 8045)
Sec. 45. Filing with county clerk; certification of initial equalized assessed value.
(a) A county that has by ordinance approved an economic development plan, established an economic development project area, and adopted tax increment allocation financing for that area shall file certified copies of the ordinance or ordinances with the county clerk. Upon receiving the ordinance or ordinances, the county clerk shall immediately determine (i) the most recently ascertained equalized assessed value of each lot, block, tract, or parcel of real property within the economic development project area from which shall be deducted the homestead exemptions under Article 15 of the Property Tax Code (that value being the "initial equalized assessed value" of each such piece of property) and (ii) the total equalized assessed value of all taxable real property within the economic development project area by adding together the most recently ascertained equalized assessed value of each taxable lot, block, tract, or parcel of real property within the economic development project area, from which shall be deducted the homestead exemptions under Article 15 of the Property Tax Code, and shall certify that amount as the "total initial equalized assessed value" of the taxable real property within the economic development project area.
(b) After the county clerk has certified the "total initial equalized assessed value" of the taxable real property in the economic development project area, then in respect to every taxing district containing an economic development project area, the county clerk or any other official required by law to ascertain the amount of the equalized assessed value of all taxable property within the taxing district for the purpose of computing the rate per cent of tax to be extended upon taxable property within the taxing district shall, in every year that tax increment allocation financing is in effect, ascertain the amount of value of taxable property in an economic development project area by including in that amount the lower of the current equalized assessed value or the certified "total initial equalized assessed value" of all taxable real property in the area. The rate per cent of tax determined shall be extended to the current equalized assessed value of all property in the economic development project area in the same manner as the rate per cent of tax is extended to all other taxable property in the taxing district. The method of extending taxes established under this Section shall terminate when the county adopts an ordinance dissolving the special tax allocation fund for the economic development project area. This Act shall not be construed as relieving property owners within an economic development project area from paying a uniform rate of taxes upon the current equalized assessed value of their taxable property as provided in the Property Tax Code.
(Source: P.A. 95-644, eff. 10-12-07.)

(55 ILCS 90/50) (from Ch. 34, par. 8050)
Sec. 50. Special tax allocation fund.
(a) If a county clerk has certified the "total initial equalized assessed value" of the taxable real property within an economic development project area in the manner provided in Section 45, each year after the date of the certification by the county clerk of the "total initial equalized assessed value", until economic development project costs and all county obligations financing economic development project costs have been paid, the ad valorem taxes, if any, arising from the levies upon the taxable real property in the economic development project area by taxing districts and tax rates determined in the manner provided in subsection (b) of Section 45 shall be divided as follows:
(1) That portion of the taxes levied upon each

taxable lot, block, tract, or parcel of real property that is attributable to the lower of the current equalized assessed value or the initial equalized assessed value of each taxable lot, block, tract, or parcel of real property existing at the time tax increment financing was adopted shall be allocated to (and when collected shall be paid by the county collector to) the respective affected taxing districts in the manner required by law in the absence of the adoption of tax increment allocation financing.

(2) That portion, if any, of the taxes that is

attributable to the increase in the current equalized assessed valuation of each taxable lot, block, tract, or parcel of real property in the economic development project area, over and above the initial equalized assessed value of each property existing at the time tax increment financing was adopted, shall be allocated to (and when collected shall be paid to) the county treasurer, who shall deposit the taxes into a special fund (called the special tax allocation fund of the county) for the purpose of paying economic development project costs and obligations incurred in the payment of those costs.

(b) The county, by an ordinance adopting tax increment allocation financing, may pledge the monies in and to be deposited into the special tax allocation fund for the payment of obligations issued under this Act and for the payment of economic development project costs. No part of the current equalized assessed valuation of each property in the economic development project area attributable to any increase above the total initial equalized assessed value of those properties shall be used in calculating the general State aid formula under Section 18-8 of the School Code or the evidence-based funding formula under Section 18-8.15 of the School Code until all economic development projects costs have been paid as provided for in this Section.
(c) When the economic development projects costs, including without limitation all county obligations financing economic development project costs incurred under this Act, have been paid, all surplus monies then remaining in the special tax allocation fund shall be distributed by being paid by the county treasurer to the county collector, who shall immediately pay the monies to the taxing districts having taxable property in the economic development project area in the same manner and proportion as the most recent distribution by the county collector to those taxing districts of real property taxes from real property in the economic development project area.
(d) Upon the payment of all economic development project costs, retirement of obligations, and distribution of any excess monies under this Section, the county shall adopt an ordinance dissolving the special tax allocation fund for the economic development project area and terminating the designation of the economic development project area as an economic development project area. Thereafter, the rates of the taxing districts shall be extended and taxes shall be levied, collected, and distributed in the manner applicable in the absence of the adoption of tax increment allocation financing.
(e) Nothing in this Section shall be construed as relieving property in the economic development project areas from being assessed as provided in the Property Tax Code or as relieving owners of that property from paying a uniform rate of taxes as required by Section 4 of Article IX of the Illinois Constitution.
(Source: P.A. 100-465, eff. 8-31-17.)

(55 ILCS 90/55) (from Ch. 34, par. 8055)
Sec. 55. Issuance of obligations for economic development project costs.
(a) Obligations secured by the special tax allocation fund provided for in Section 50 for the economic development project area may be issued to provide for the payment of economic development project costs. The obligations, when issued, shall be retired in the manner provided in the ordinance authorizing the issuance of the obligations by the receipts of taxes levied as specified in Section 45 against the taxable property included in the economic development project area and by other revenue designated or pledged by the county. A county may in the ordinance pledge all or any part of the monies in and to be deposited into the special tax allocation fund created under Section 50 to the payment of the economic development project costs and obligations. Whenever a county pledges all of the monies to the credit of a special tax allocation fund to secure obligations issued or to be issued to pay economic development project costs, the county may specifically provide that monies remaining to the credit of the special tax allocation fund after the payment of the obligations shall be accounted for annually and shall be deemed to be "surplus" monies, and those "surplus" monies shall be distributed as provided in this Section. Whenever a county pledges less than all of the monies to the credit of the special tax allocation fund to secure obligations issued or to be issued to pay economic development project costs, the county shall provide that monies to the credit of the special tax allocation fund and not subject to the pledge or otherwise encumbered or required for payment of contractual obligations for specific economic development project costs shall be calculated annually and shall be deemed to be "surplus" monies, and those "surplus" monies shall be distributed as provided in this Section. All monies to the credit of the special tax allocation fund that are deemed to be "surplus" monies shall be distributed annually within 180 days after the close of the county's fiscal year by being paid by the county treasurer to the county collector. The county collector shall thereafter make distribution to the respective taxing districts in the same manner and proportion as the most recent distribution by the county collector to those taxing districts of real property taxes from real property in the economic development project area.
(b) Without limiting the provisions of subsection (a), the county may, in addition to obligations secured by the special tax allocation fund, pledge (for a period not greater than the term of the obligations) towards payment of those obligations any part or any combination of the following: (i) net revenues of all or part of the economic development project; (ii) taxes levied and collected on any or all property in the county including, specifically, taxes levied or imposed by the county in a special service area under the Special Service Area Tax Act; (iii) the full faith and credit of the county; (iv) a mortgage on part or all of the economic development project; or (v) any other taxes or anticipated receipts that the county may lawfully pledge.
(c) The obligations may be issued in one or more series bearing interest at a rate or rates the county determines by ordinance. The rate or rates may be variable or fixed, without regard to any limitations contained in any law now in effect or hereafter adopted. The obligations shall bear a date or dates, mature at a time or times not exceeding 20 years from their respective dates (but in no event exceeding 23 years from the date of establishment of the economic development project area), be in a denomination, be in a form (whether coupon, registered, or book-entry), carry registration, conversion, and exchange privileges, be executed in a manner, be payable in a medium of payment at a place or places within or without the State of Illinois, contain covenants, terms, and conditions, be subject to redemption with or without premium, be subject to defeasance upon terms, and have rank or priority as the ordinance provides. Obligations issued under this Act may be sold at public or private sale at a price determined by the corporate authorities of the county. The obligations may, but need not, be issued utilizing the provisions of any one or more of the Omnibus Bond Acts specified in Section 1.33 of the Statute on Statutes. No referendum approval of the electors shall be required as a condition to the issuance of obligations under this Act except as provided in this Section.
(d) If the county authorizes the issuance of obligations under this Act secured by the full faith and credit of the county or pledges ad valorem taxes under clause (ii) of subsection (b) of this Section (and the obligations are other than obligations that may be issued under home rule powers provided by Article VII, Section 6 of the Illinois Constitution, or the ad valorem taxes are other than ad valorem taxes that may be pledged under home rule powers provided by Article VII, Section 6 of the Illinois Constitution or that are levied in a special service area under the Special Service Area Tax Act), the ordinance authorizing the issuance of the obligations or pledging those taxes shall be published within 10 days after the ordinance has been passed in one or more newspapers having a general circulation within the county. The publication of the ordinance shall be accompanied by a notice of (i) the specific number of voters required to sign a petition requesting the question of the issuance of the obligations or pledging ad valorem taxes to be submitted to the electors; (ii) the time in which the petition must be filed; and (iii) the date of the prospective referendum. The county clerk shall provide a petition form to any individual requesting one.
(e) If no petition is filed with the clerk of the county that adopted the ordinance within 21 days after the publication of the ordinance, the ordinance shall be in effect. If, however, within that 21-day period a petition is filed with the county clerk, signed by electors numbering not less than 5% of the registered voters in the county, asking that the question of issuing obligations using the full faith and credit of the county as security for the cost of paying for economic development project costs or of pledging ad valorem taxes for the payment of those obligations, or both, be submitted to the electors of the county, the county shall not be authorized to issue obligations of the county using the full faith and credit of the county as security or pledging ad valorem taxes for the payment of the obligations, or both, until the proposition has been submitted to and approved by a majority of the voters voting on the proposition at a regularly scheduled election. The county shall certify the proposition to the proper election authorities for submission in accordance with the general election law.
(f) The ordinance authorizing the obligations may provide that the obligations shall contain a recital that they are issued under this Act, and that recital shall be conclusive evidence of their validity and of the regularity of their issuance.
(g) If the county authorizes the issuance of obligations under this Act secured by the full faith and credit of the county, the ordinance authorizing the obligations may provide for the levy and collection of a direct annual tax upon all taxable property within the county sufficient to pay the principal of and interest on the obligations as it matures. The levy may be in addition to and exclusive of the maximum of all other taxes authorized to be levied by the county, but shall be abated to the extent that monies from other sources are available for payment of the obligations and the county certifies the amount of those monies available to the county clerk.
(h) A county shall file a certified copy of an ordinance authorizing the issuance of obligations under this Act with the county clerk. The filing shall constitute the authority for the extension and collection of the taxes to be deposited in the special tax allocation fund.
(i) A county may also issue its obligations to refund, in whole or in part, obligations previously issued by the county under this Act, whether at or prior to maturity. The last maturity of the refunding obligations, however, shall not be expressed to mature later than 23 years from the date of the ordinance approving the economic development project area.
(j) If a county issues obligations under home rule powers or other legislative authority, the proceeds of which are pledged to pay for economic development project costs, the county may, if it has followed the procedures set forth in this Act, retire those obligations from monies in the special tax allocation fund in amounts and a manner as if those obligations had been issued under this Act.
(k) No obligations issued under this Act shall be regarded as an indebtedness of the county issuing the obligations or any other taxing district for the purpose of any limitation imposed by law.
(l) Obligations issued under this Act shall not be subject to the Bond Authorization Act.
(Source: P.A. 87-1.)

(55 ILCS 90/60) (from Ch. 34, par. 8060)
Sec. 60. Powers of counties; economic development project area commissions. In addition to powers that it may now have, a county has the following powers under this Act:
(1) To make and enter into all contracts necessary or

incidental to the implementation and furtherance of an economic development plan.

(2) Within an economic development project area, to

acquire by purchase, donation, lease, or eminent domain and to own, convey, lease, mortgage, or dispose of land and other real or personal property or rights or interests in property and to grant or acquire licenses, easements, and options with respect to property, all in the manner and at a price the county determines is reasonably necessary to achieve the objectives of the economic development project. No conveyance, lease, mortgage, disposition of land, or agreement relating to the development of property shall be made or executed except pursuant to prior official action of the county. No conveyance, lease, mortgage, or other disposition of land, and no agreement relating to the development of property, shall be made without making public disclosure of the terms and disposition of all bids and proposals submitted to the county in connection with that action.

(3) To clear any area within an economic development

project area by demolition or removal of any existing buildings, structures, fixtures, utilities, or improvements and to clear and grade land.

(4) To install, repair, construct, reconstruct, or

relocate public streets, public utilities, and other public site improvements located outside the boundaries of an economic development project area that are essential to the preparation of an economic development project area for use in accordance with an economic development plan.

(5) To renovate, rehabilitate, reconstruct, relocate,

repair, or remodel any existing buildings, improvements, and fixtures within an economic development project area.

(6) To install or construct any buildings,

structures, works, streets, improvements, utilities, or fixtures within an economic development project area.

(7) To issue obligations as provided in this Act.
(8) To fix, charge, and collect fees, rents, and

charges for the use of any building, facility, or property or any portion of a building, facility, or property owned or leased by the county within an economic development project area.

(9) To accept grants, guarantees, donations of

property or labor, or any other thing of value for use in connection with an economic development project.

(10) To pay or cause to be paid economic development

project costs, including, specifically, to reimburse any nongovernmental person for economic development project costs incurred by that person. Any payments to be made by a county to developers or other nongovernmental persons for economic development project costs incurred by the developer or other nongovernmental person shall be made only pursuant to the prior official action of the county evidencing an intent to pay or cause to be paid those economic development costs. A county is not required to obtain any right, title, or interest in any real or personal property in order to pay economic development project costs associated with the property. The county shall adopt accounting procedures necessary to determine that the economic development project costs are properly paid.

(11) To exercise any and all other powers necessary

to effectuate the purposes of this Act.

(12) To create a commission of not less than 5 or

more than 15 persons to be appointed by the corporate authorities of the county. Members of a commission shall be appointed for initial terms of 1, 2, 3, 4, and 5 years, respectively, in numbers to provide that the terms of not more than one-third of all the members shall expire in any one year. Their successors shall be appointed for a term of 5 years. The commission, subject to approval of the corporate authorities, may exercise the powers enumerated in this Section. The commission also may hold the public hearings required by this Act and make recommendations to the corporate authorities concerning the approval of economic development plans, the establishment of economic development project areas, and the adoption of tax increment allocation financing for economic development project areas.

(Source: P.A. 87-1.)

(55 ILCS 90/62)
Sec. 62. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(55 ILCS 90/65) (from Ch. 34, par. 8065)
Sec. 65. Conflicts of interest; disclosure.
(a) If any member of the corporate authorities of a county or an employee or consultant of the county involved in the planning, analysis, preparation, or administration of an economic development plan or an economic development project (or a proposed economic development plan or proposed economic development project) owns or controls any direct or indirect interest in any property included in an economic development project area or proposed economic development project area, he or she shall disclose the interest in writing to the county clerk. The disclosure shall include the dates, terms, and conditions of any disposition of any such interest. The disclosures shall be acknowledged by the corporate authorities of the county and entered upon the official records and files of the corporate authorities.
(b) An individual holding an interest shall refrain from any further official involvement regarding the established or proposed economic development project area, economic development plan, or economic development project and shall also refrain from voting on any matter pertaining to that project, plan, or area and from communicating with any members of the corporate authorities or any employees or consultants of the county regarding any matter relating to the project, plan, or area.
(c) No member of the corporate authorities of the county and no employee of the county shall acquire any direct or indirect interest in any real or personal property or rights or interest in property within an economic development project area or a proposed economic development project area after the person obtains knowledge of the project, plan, or area or after the first public notice of the project, plan, or area is given by the county, whichever first occurs.
(Source: P.A. 87-1.)

(55 ILCS 90/70) (from Ch. 34, par. 8070)
Sec. 70. Payment of project costs; revenues from county property. Revenues received by the county from any property, building, or facility owned, leased, or operated by the county or any agency or authority established by the county may be used to pay economic development project costs or reduce outstanding obligations of the county incurred under this Act for economic development project costs. The county may place those revenues in the special tax allocation fund, which shall be held by the county treasurer or other person designated by the county. Revenue received by the county from the sale or other disposition of real property acquired by the county with the proceeds of obligations funded by tax increment allocation financing shall be deposited by the county in the special tax allocation fund.
(Source: P.A. 87-1.)

(55 ILCS 90/74)
Sec. 74. Requirements for annual budget. Beginning in fiscal year 2011 and in each fiscal year thereafter, a county must detail in its annual budget (i) the amount of revenue generated from economic development project areas by source and (ii) the expenditures made by the county for economic development project areas.
(Source: P.A. 96-1335, eff. 7-27-10.)

(55 ILCS 90/75) (from Ch. 34, par. 8075)
Sec. 75. Partial invalidity. If any Section, subdivision, paragraph, sentence, or clause of this Act is, for any reason, held to be invalid or unconstitutional, that decision shall not affect any remaining portion, Section or part of this Act that can be given effect without the invalid provision.
(Source: P.A. 87-1.)

(55 ILCS 90/110) (from Ch. 34, par. 8099)
Sec. 110. This Act takes effect upon becoming a law.
(Source: P.A. 87-1.)



55 ILCS 95/ - County Historical Research Act.

(55 ILCS 95/0.01) (from Ch. 81, par. 69.9)
Sec. 0.01. Short title. This Act may be cited as the County Historical Research Act.
(Source: P.A. 86-1324.)

(55 ILCS 95/1) (from Ch. 81, par. 70)
Sec. 1. The county boards may encourage and promote historical research within their respective jurisdictions by making reasonable appropriations for the publication of the proceedings of and such papers and other documents of historic interest as may be furnished by any historic or other society engaged in historic research, and for ascertaining and marking the location of ancient forts, villages, missions, military encampments, habitations of aborigines and other places of historic interest, and may provide for the manner in which and the purposes for which such appropriations shall be expended.
(Source: Laws 1961, p. 1389.)

(55 ILCS 95/2) (from Ch. 81, par. 71)
Sec. 2. The county boards having so undertaken the publication of the proceedings, papers and documents mentioned in Section 1 of this act may cause the same to be printed or published in book or pamphlet form and may provide for the sale thereof at such prices as in their judgment will reimburse the cost of publication.
(Source: Laws 1961, p. 1389.)



55 ILCS 100/ - County Coal Processing Act.

(55 ILCS 100/0.01) (from Ch. 96 1/2, par. 4000)
Sec. 0.01. Short title. This Act may be cited as the County Coal Processing Act.
(Source: P.A. 86-1324.)

(55 ILCS 100/1) (from Ch. 96 1/2, par. 4001)
Sec. 1. Any county is authorized to acquire, construct, maintain and operate a coal processing plant and system for the preparation and treatment of coal mined within the county and within the State of Illinois from mines located within five miles of the boundary of such county, such preparation and treatment to be for the purpose of rendering the coal smokeless when consumed and of a quality to meet the legal requirements of municipalities and political subdivisions of this State and of other states now in effect or hereafter to be placed into effect and which will permit such prepared coal to be freely purchased, sold and used in such municipalities and political subdivisions.
(Source: Laws 1940, First Spec.Sess., p. 15.)

(55 ILCS 100/1.1) (from Ch. 96 1/2, par. 4001.1)
Sec. 1.1. Purchases made pursuant to this Act shall be made in compliance with the "Local Government Prompt Payment Act", approved by the Eighty-fourth General Assembly.
(Source: P.A. 84-731.)

(55 ILCS 100/2) (from Ch. 96 1/2, par. 4002)
Sec. 2. Every such county shall have full power to acquire by dedication, gift, lease, contract or purchase all property, sites, facilities and rights within such county necessary to process coal in the manner authorized by this Act and to pay for the purchase or other acquisition and construction of such plant and system by the issuance of revenue bonds payable solely from the revenue derived from the operation thereof. Such bonds shall bear interest at the rate of not to exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, payable semiannually, and shall mature within twenty years from the date thereof. Each such county is also authorized to issue, sell and transfer warehouse receipts for such coal and prepared fuel and the by products thereof.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-4.)

(55 ILCS 100/3) (from Ch. 96 1/2, par. 4003)
Sec. 3. The governing body of any county availing itself of the provisions of this Act shall adopt a resolution describing in a general way the coal processing plant and system to be constructed and refer to plans and specifications therefor prepared for that purpose which shall be open to the inspection of the public. Said resolution shall set out the estimated cost of such coal processing plant and system and fix the amount of bonds proposed to be issued, maturity, interest rate and all details in respect thereof. Revenue bonds issued under the provisions of this Act shall be payable solely from the revenues derived from such plant and system, and such bonds shall not in any event constitute an indebtedness of such county within the meaning of the constitutional provisions or limitations, and it shall be plainly stated on the face of each bond that the same has been issued under the provisions of this Act and that it does not constitute an indebtedness of such county within any constitutional or statutory limitation.
After said resolution has been adopted and approved, it shall be published once in a newspaper published and having a general circulation in such county, or if there be no such newspaper, then copies of said ordinance shall be posted in at least four public places, and after the expiration of ten days from the date of such publication, shall be in full force and effect.
(Source: Laws 1940, First Spec.Sess., p. 15.)

(55 ILCS 100/4) (from Ch. 96 1/2, par. 4004)
Sec. 4. Whenever revenue bonds have been issued under this Act, the entire revenue received thereafter from the operation of the plant and system shall be deposited in a separate fund, designated the "Coal Processing Fund of the County of ....", which shall be used for paying the cost of maintenance and operation of such plant and system and bonds issued hereunder. Each such county may provide by resolution for the expenditure of a reasonable portion of the revenue derived from the operation of the plant and system for research to improve the quality of the prepared fuel and the by products of its preparation, to improve the efficiency of the facilities used in such preparation and for the promotion of the use thereof.
Rates charged for coal processing shall be sufficient to pay the cost of maintenance and operation and to pay the principal of and interest upon all bonds issued under this Act, for the construction of such plant and system, and such rates shall not be reduced while any of said bonds are unpaid.
Revenue bonds issued under this Act shall be redeemable at any interest-paying date: Provided, that a written notice is mailed to the holder of each such bond thirty days prior to such redeemable date, notifying such holder that said bond will be redeemed on the next interest-paying date; or, if the holder of such bond is unknown, then a notice published thirty days prior to such redeemable date in a newspaper of general circulation in such county describing the bond to be redeemed, and the date of such redemption, shall be sufficient notice to such holder, and upon such notice having been mailed to the holder of the bond, or upon such notice being published in the newspaper in case the holder of the bond is unknown, all such bonds shall cease bearing interest from and after the date the county has elected to redeem them.
(Source: Laws 1940, First Spec.Sess., p. 15.)

(55 ILCS 100/5) (from Ch. 96 1/2, par. 4005)
Sec. 5. In case any officer whose signature appears on said bonds or coupons attached thereto, shall cease to be such officer before the delivery of the bonds to the purchaser, such signature shall, nevertheless, be valid and sufficient for all purposes, to the same effect as if he had remained in office until the delivery of the bonds. Such bonds shall have all the qualities of negotiable paper under the law merchant and the negotiable instrument law.
(Source: Laws 1940, First Spec.Sess., p. 15.)



55 ILCS 105/ - County Care for Persons with Developmental Disabilities Act.

(55 ILCS 105/0.01) (from Ch. 91 1/2, par. 200)
Sec. 0.01. Short title. This Act may be cited as the County Care for Persons with Developmental Disabilities Act.
(Source: P.A. 89-585, eff. 1-1-97.)

(55 ILCS 105/1) (from Ch. 91 1/2, par. 201)
Sec. 1. Facilities or services; tax levy. Any county may provide facilities or services for the benefit of its residents who are persons with intellectual or developmental disabilities and who are not eligible to participate in any such program conducted under Article 14 of the School Code, or may contract therefor with any privately or publicly operated entity which provides facilities or services either in or out of such county.
For such purpose, the county board may levy an annual tax of not to exceed .1% upon all of the taxable property in the county at the value thereof, as equalized or assessed by the Department of Revenue. Taxes first levied under this Section on or after the effective date of this amendatory Act of the 96th General Assembly are subject to referendum approval under Section 1.1 or 1.2 of this Act. Such tax shall be levied and collected in the same manner as other county taxes, but shall not be included in any limitation otherwise prescribed as to the rate or amount of county taxes but shall be in addition thereto and in excess thereof. When collected, such tax shall be paid into a special fund in the county treasury, to be designated as the "Fund for Persons With a Developmental Disability", and shall be used only for the purpose specified in this Section. The levying of this annual tax shall not preclude the county from the use of other federal, State, or local funds for the purpose of providing facilities or services for the care and treatment of its residents who are mentally retarded or under a developmental disability.
(Source: P.A. 99-143, eff. 7-27-15.)

(55 ILCS 105/1.1)
Sec. 1.1. Petition for submission to referendum by county.
(a) If, on and after the effective date of this amendatory Act of the 96th General Assembly, the county board passes an ordinance or resolution as provided in Section 1 of this Act asking that an annual tax may be levied for the purpose of providing facilities or services set forth in that Section and so instructs the county clerk, the clerk shall certify the proposition to the proper election officials for submission at the next general county election. The proposition shall be in substantially the following form:
Shall ..... County levy an annual tax not to exceed

0.1% upon the equalized assessed value of all taxable property in the county for the purposes of providing facilities or services for the benefit of its residents who are persons with intellectual or developmental disabilities and who are not eligible to participate in any program provided under Article 14 of the School Code, 105 ILCS 5/14-1.01 et seq., including contracting for those facilities or services with any privately or publicly operated entity that provides those facilities or services either in or out of the county?

(b) If a majority of the votes cast upon the proposition are in favor thereof, such tax levy shall be authorized and the county shall levy a tax not to exceed the rate set forth in Section 1 of this Act.
(Source: P.A. 99-143, eff. 7-27-15.)

(55 ILCS 105/1.2)
Sec. 1.2. Petition for submission to referendum by electors.
(a) Whenever a petition for submission to referendum by the electors which requests the establishment and maintenance of facilities or services for the benefit of its residents with a developmental disability and the levy of an annual tax not to exceed 0.1% upon all the taxable property in the county at the value thereof, as equalized or assessed by the Department of Revenue, is signed by electors of the county equal in number to at least 10% of the total votes cast for the office that received the greatest total number of votes at the last preceding general county election and is presented to the county clerk, the clerk shall certify the proposition to the proper election authorities for submission at the next general county election. The proposition shall be in substantially the following form:
Shall ..... County levy an annual tax not to exceed

0.1% upon the equalized assessed value of all taxable property in the county for the purposes of establishing and maintaining facilities or services for the benefit of its residents who are persons with intellectual or developmental disabilities and who are not eligible to participate in any program provided under Article 14 of the School Code, 105 ILCS 5/14-1.01 et seq., including contracting for those facilities or services with any privately or publicly operated entity that provides those facilities or services either in or out of the county?

(b) If a majority of the votes cast upon the proposition are in favor thereof, such tax levy shall be authorized and the county shall levy a tax not to exceed the rate set forth in Section 1 of this Act.
(Source: P.A. 99-143, eff. 7-27-15.)

(55 ILCS 105/2)
Sec. 2. (Repealed).
(Source: P.A. 87-767. Repealed by P.A. 96-1350, eff. 7-28-10.)

(55 ILCS 105/3) (from Ch. 91 1/2, par. 203)
Sec. 3. County board for care and treatment of persons with a developmental disability.
(a) When any county has authority to levy a tax for the purpose of this Act, the presiding officer of the county board with the advice and consent of the county board, shall appoint a board of 3 directors who shall administer this Act. The board shall be designated the "(name of county) County Board for Care and Treatment of Persons with a Developmental Disability". The original appointees shall be appointed for terms expiring, respectively, on June 30 in the first, second and third years following their appointment as designated by the appointing authority. All succeeding terms shall be for 3 years and appointments shall be made in like manner. Vacancies shall be filled in like manner for the balance of the unexpired term. Each director shall serve until his successor is appointed. Directors shall serve without compensation but shall be reimbursed for expenses reasonably incurred in the performance of their duties.
(b) The county board of any county that has established a 3-member board under this Section may, by ordinance or resolution, provide that the county board for care and treatment of persons with a developmental disability in that county shall consist of 5 members. Within 60 days after the ordinance or resolution is adopted, the presiding officer of the county, with the advice and consent of the county board, shall appoint the 2 additional members. One member shall serve for a term expiring on June 30 of the second year following his or her appointment, and one shall serve for a term expiring on June 30 of the third year following his or her appointment. Their successors shall serve for 3-year terms.
(Source: P.A. 96-295, eff. 8-11-09.)

(55 ILCS 105/4) (from Ch. 91 1/2, par. 204)
Sec. 4. The directors shall meet in July, annually, and elect one of their number as president and one as secretary, and shall elect such other officers as they deem necessary. They shall adopt such rules for the administration of this Act as may be proper and expedient. They shall report to the court, from time to time, a detailed statement of their administration.
The board shall have exclusive control of all money paid into the Fund for Persons with a Developmental Disability and shall draw upon the county treasurer for all or any part of that fund required by the board in the performance of its duties and exercise of its powers under this Act.
The board may establish, maintain and equip facilities within the county, for the care and treatment of persons with a developmental disability together with such auxiliary facilities connected therewith as the board finds necessary. For those purposes, the board may acquire, to be held in its name, real and personal property within the county by gift, grant, legacy, purchase or lease and may occupy, purchase, lease or erect an appropriate building or buildings for the use of such facilities and all related facilities and activities.
The board may provide for the care and treatment of persons with a developmental disability who are not residents of the county and may establish and collect reasonable charges for such services.
(Source: P.A. 88-380; 88-388; 89-585, eff. 1-1-97.)

(55 ILCS 105/4.1) (from Ch. 91 1/2, par. 204.1)
Sec. 4.1. Purchases made pursuant to this Act shall be made in compliance with the "Local Government Prompt Payment Act", approved by the Eighty-fourth General Assembly.
(Source: P.A. 84-731.)

(55 ILCS 105/5) (from Ch. 91 1/2, par. 205)
Sec. 5. The board of directors may accept any donation of property for the purpose specified in Section 1, and shall pay over to the county treasurer any money so received, within 30 days of the receipt thereof.
(Source: Laws 1961, p. 3804.)

(55 ILCS 105/6) (from Ch. 91 1/2, par. 206)
Sec. 6. The board of directors may impose a maintenance charge upon the estate of any person with a developmental disability receiving the benefits of the facilities or services prescribed in Section 1 of this Act. If the estate of such person is insufficient, the parent or parents of such person are liable for the payment of the amount due.
(Source: P.A. 88-380; 88-388; 89-585, eff. 1-1-97.)

(55 ILCS 105/7) (from Ch. 91 1/2, par. 207)
Sec. 7. The rate at which the sums to be so charged as provided in Section 6 of this Act shall be calculated by the board of directors is the average per capita operating cost for all persons receiving the benefit of such facilities or services computed for each fiscal year; provided, that the board may, in its discretion, set the rate at a lesser amount than such average per capita cost. Less amounts may be accepted by the board when conditions warrant such action or when money is offered by persons not liable under Section 6. Any money received pursuant to this Section shall be paid into the county Fund for Persons with a Developmental Disability.
(Source: P.A. 88-380; 88-388.)

(55 ILCS 105/8) (from Ch. 91 1/2, par. 208)
Sec. 8. The board of directors is authorized to investigate the financial condition of each person liable under Section 6 and is further authorized to make determinations of the ability of each such person to pay the sums representing maintenance charges, and for such purposes to set a standard as a basis of judgment of ability to pay, which standard shall be recomputed periodically to reflect changes in the cost of living and other pertinent factors, and to make provisions for unusual and exceptional circumstances in the application of such standard. The board may issue to any person liable therefor statements of amounts due as maintenance charges, requiring payment in such manner as may be arranged, in an amount not exceeding the average per capita operating cost as determined under Section 7.
(Source: Laws 1961, p. 3804.)

(55 ILCS 105/9) (from Ch. 91 1/2, par. 209)
Sec. 9. The use of the facilities or services specified in Section 1 of this Act shall not be limited or conditioned in any manner by the financial status or ability to pay of any recipient or person responsible. Records pertaining to the payment of maintenance charges shall not be made available for inspection, but all such records shall be deemed confidential and used only when required for the purpose of Section 8 of this Act.
(Source: Laws 1961, p. 3804.)

(55 ILCS 105/10) (from Ch. 91 1/2, par. 210)
Sec. 10. Any person who has been issued a statement of any sum due for maintenance charges for a person with a developmental disability may petition the board of directors for a modification thereof, and the board shall provide for a hearing thereon. The board may, after such hearing, grant such relief as seems proper.
(Source: P.A. 88-380; 88-388; 89-585, eff. 1-1-97.)

(55 ILCS 105/11) (from Ch. 91 1/2, par. 211)
Sec. 11. Upon request of the board of directors, the State's Attorney of the county in which a person who is liable for payment of maintenance charges resides shall file suit in the circuit court to collect the amount due. The court may order the payment of sums due for maintenance for such period or periods as the circumstances require. Such order may be entered against any or all such defendants and may be based upon the proportionate ability of each defendant to contribute to the payment of sums due. Orders for the payment of money may be enforced by attachment as for contempt against the persons of the defendants, and in addition as other judgments at law, and costs may be adjudged against the defendants and apportioned among them, but if the complaint is dismissed the costs shall be borne by the county.
The provisions of the Civil Practice Law, and all amendments thereto, shall apply to and govern all actions instituted under the provisions of this Act.
(Source: P.A. 82-783.)

(55 ILCS 105/12) (from Ch. 91 1/2, par. 212)
Sec. 12. Upon the death of a person who is liable for maintenance charges imposed by Section 6 of this Act and who is possessed of property, the executor or administrator of his estate shall ascertain from the board of directors the extent of such charges. Such claim shall be allowed and paid as other lawful claims against the estate.
(Source: Laws 1961, p. 3804.)

(55 ILCS 105/13) (from Ch. 91 1/2, par. 213)
Sec. 13. The Department of Human Services shall adopt general rules for the guidance of any board of directors, prescribing reasonable standards in regard to program, facilities and services for residents with a developmental disability.
The provisions of the Illinois Administrative Procedure Act are hereby expressly adopted and shall apply to all administrative rules and procedures of the Department under this Act, except that in case of conflict between the Illinois Administrative Procedure Act and this Act the provisions of this Act shall control, and except that Section 5-35 of the Illinois Administrative Procedure Act relating to procedures for rule-making does not apply to the adoption of any rule required by federal law in connection with which the Department is precluded by law from exercising any discretion.
The Department of Human Services may conduct such investigation as may be necessary to ascertain compliance with rules adopted pursuant to this Act.
If any such board of directors fails to comply with such rules, the Department of Human Services shall withhold distribution of any State grant in aid until such time as such board complies with such rules.
(Source: P.A. 89-507, eff. 7-1-97; 89-585, eff. 1-1-97; 90-14, eff. 7-1-97.)



55 ILCS 110/ - Regional Ambulance Services Law.

(55 ILCS 110/1001) (from Ch. 111 1/2, par. 8301)
Sec. 1001. Short title. This Article may be cited as the Regional Ambulance Services Law.
(Source: P.A. 86-1187.)

(55 ILCS 110/1002) (from Ch. 111 1/2, par. 8302)
Sec. 1002. Findings. The General Assembly finds that an increasingly larger number of elderly persons, in proportion to other age groups, reside in the rural areas of the State in comparison to the urban areas. The General Assembly further finds that changing economic conditions in rural areas and in designated shortage areas have affected the delivery of health care and that State and federal health care reimbursement systems and other cost containment efforts have also had an adverse impact upon the State health care delivery system. It is the intent of the General Assembly, in response to this deficiency of appropriate health care, to establish a regional ambulance system to improve the delivery of health care services in rural areas and designated shortage areas of the State.
(Source: P.A. 86-1187.)

(55 ILCS 110/1003) (from Ch. 111 1/2, par. 8303)
Sec. 1003. Definitions. For the purposes of this Law, unless the context otherwise requires:
(a) "Board" means any regional ambulance system board established pursuant to this Law.
(b) "Department" means the Department of Public Health.
(c) "Designated shortage area" means a medically underserved area or health manpower shortage area as defined by the United States Department of Health and Human Services, or a designated shortage area determined by the Department of Public Health.
(d) "Regional ambulance services" means ambulance services used by 2 or more counties.
(Source: P.A. 86-1187.)

(55 ILCS 110/1004) (from Ch. 111 1/2, par. 8304)
Sec. 1004. Grants. The Director of Public Health is hereby authorized to make grants to assist counties in the establishment and operation of regional ambulance systems, subject to amounts appropriated for that purpose.
(Source: P.A. 86-1187.)

(55 ILCS 110/1005) (from Ch. 111 1/2, par. 8305)
Sec. 1005. Formation. Two or more contiguous counties (a) having an aggregate population of 20,000 or fewer persons, or (b) comprising all counties within a region designated pursuant to "An Act to provide for regional planning and for the creation, organization and powers of regional planning commissions", approved June 25, 1912, and situated within the same region designated pursuant to that Act, or (c) comprising all counties within a designated shortage area, may qualify for a grant authorized by this Law by the enactment of appropriate resolutions creating a regional ambulance system board, as provided in Section 1006, and designating the officer or agency to be responsible for administering grant funds.
(Source: P.A. 86-1187.)

(55 ILCS 110/1006) (from Ch. 111 1/2, par. 8306)
Sec. 1006. Boards.
(a) Each regional ambulance system established pursuant to this Law shall consist of at least 3 members from each of the participating counties.
(b) Each member of a board shall be appointed by the presiding officer of his or her respective county board and shall serve for a term of 2 years from the date of appointment and until his or her successor is duly appointed. The board may elect its own officers.
(c) The board shall make formal recommendations to the county boards at least annually concerning the operation of the regional ambulance system under its jurisdiction.
(d) All proceedings of the board and any committee or other subgroup of the board shall be open to the public.
(Source: P.A. 86-1187.)

(55 ILCS 110/1007) (from Ch. 111 1/2, par. 8307)
Sec. 1007. Operation.
(a) Each board shall conduct an ambulance service needs assessment in the counties under its jurisdiction and develop a plan for regional ambulance services, including the development of resources and coordination with existing ambulance services.
(b) Each board may establish a system of regional ambulance services within the counties under its jurisdiction pursuant to the Intergovernmental Cooperation Act. Each board also may enter into agreements with private providers of ambulance services to augment the regional ambulance services. Any such agreement shall provide for coordination of the private ambulance services with the regional ambulance services.
(c) Each board may apply to administer jointly, with the counties under its jurisdiction, any State financial assistance that may be awarded under this Law.
(Source: P.A. 86-1187.)

(55 ILCS 110/1008) (from Ch. 111 1/2, par. 8308)
Sec. 1008. Grant criteria. The Department shall, pursuant to The Illinois Administrative Procedure Act, adopt rules establishing standards of eligibility for counties to receive grants that may be awarded under this Law.
(Source: P.A. 86-1187.)



55 ILCS 115/ - Junior Deputy Sheriff Act.

(55 ILCS 115/0.01) (from Ch. 125, par. 90)
Sec. 0.01. Short title. This Act may be cited as the Junior Deputy Sheriff Act.
(Source: P.A. 86-1324.)

(55 ILCS 115/1) (from Ch. 125, par. 91)
Sec. 1. The county board of each county may appropriate not more than $10,000 per annum for the use by the county sheriff in establishing and maintaining a junior deputy sheriff program for children from 10 to 16 years of age.
(Source: Laws 1967, p. 3502.)

(55 ILCS 115/2) (from Ch. 125, par. 92)
Sec. 2. Before such appropriation is approved, the sheriff must present to the county board his outline of how the junior deputy sheriff program will operate. In this presentation, the sheriff should demonstrate that this program will educate the children of the county as to the rights, duties and obligations of a citizen of this State and should show that the program is designed to acquaint these children with the work of law enforcement agencies and officers.
(Source: Laws 1967, p. 3502.)

(55 ILCS 115/3) (from Ch. 125, par. 93)
Sec. 3. At least once each month, the sheriff shall hold meetings of the junior deputy sheriff program at such places in the county as he deems necessary. Through the use of films, speakers, discussions and other similar methods of instruction, these meetings shall educate the children as to the rights, duties and obligations of a citizen and acquaint them with the work of law enforcement agencies and officers.
(Source: Laws 1967, p. 3502.)

(55 ILCS 115/4) (from Ch. 125, par. 94)
Sec. 4. Identification cards, in a form prepared or approved by the county sheriff, shall be presented to all children who attend these meetings.
(Source: Laws 1967, p. 3502.)

(55 ILCS 115/5) (from Ch. 125, par. 95)
Sec. 5. The county sheriff may establish programs of awards for attendance, participation and achievement in order to encourage children to actively participate in the junior deputy sheriff program.
(Source: Laws 1967, p. 3502.)



55 ILCS 120/ - Historical Document Preservation Act.

(55 ILCS 120/0.01) (from Ch. 128, par. 17.9)
Sec. 0.01. Short title. This Act may be cited as the Historical Document Preservation Act.
(Source: P.A. 86-1324.)

(55 ILCS 120/1) (from Ch. 128, par. 18)
Sec. 1. The county board of every county may, by order or resolution authorize and direct to be transferred to the Lincoln Presidential Library, the State Archives or to the State University Library at Urbana, Illinois, or to any historical society duly incorporated and located within the county, such official papers, drawings, maps, writings and records of every description as may be deemed of historic interest or value, and as may be in the custody of any officer of such county. Accurate copies of the same when so transferred shall be substituted for the original when in the judgment of such county board the same may be deemed necessary.
(Source: P.A. 92-600, eff. 7-1-02.)

(55 ILCS 120/2) (from Ch. 128, par. 19)
Sec. 2. The officer having the custody of such papers, drawings, maps, writings and records shall permit search to be made at all reasonable hours and under his supervision for such as may be deemed of historic interest. Whenever so directed by the county board in the manner prescribed in the foregoing section such officer shall deliver the same to the trustee, directors or librarian or other officer of the Historic Preservation Agency or society designated by such county board.
(Source: P.A. 92-600, eff. 7-1-02.)

(55 ILCS 120/3) (from Ch. 128, par. 20)
Sec. 3. The county boards may make reasonable appropriations from their respective revenues for the purpose of carrying the provisions of this act into effect.
(Source: Laws 1961, p. 1419.)



55 ILCS 125/ - County Surveyors Act.

(55 ILCS 125/0.01) (from Ch. 133, par. 4.9)
Sec. 0.01. Short title. This Act may be cited as the County Surveyors Act.
(Source: P.A. 86-1324.)

(55 ILCS 125/5) (from Ch. 133, par. 5)
Sec. 5. The county board of each county which has not heretofore procured a copy of the original field notes and plats of the United States surveys of the lands in such county, shall procure such copies from the custodian of the originals of such field notes and plats at the cost of the county. The copies of such field notes and plats which have been or shall be procured hereafter by any county shall be deposited and kept in the office of the recorder of the county, and be at all reasonable times subject to examination by all persons who may desire to examine same. All surveys shall be made in accordance with the original surveys and the laws of the United States governing surveys.
(Source: Laws 1957, p. 2161.)

(55 ILCS 125/10) (from Ch. 133, par. 10)
Sec. 10. The original field notes of the United States surveys and copies thereof, and all papers and documents pertaining thereto shall be transferred by the Auditor of Public Accounts to the custody of the Secretary of State. The Secretary of State shall deposit such field notes and the documents and records pertaining thereto in the State Archives for safe-keeping. Copies of such notes, records and documents made and certified by the Secretary of State, under his official seal, shall be competent evidence in all courts of this State.
(Source: Laws 1957, p. 1711.)

(55 ILCS 125/11) (from Ch. 133, par. 10.1)
Sec. 11. All records and property heretofore belonging to the office of the county surveyor shall be deposited with the recorder of the county and shall be open to the inspection of all surveyors and other persons.
(Source: Laws 1957, p. 2161.)



55 ILCS 130/ - Drug School Act.

(55 ILCS 130/1)
Sec. 1. Short title. This Act may be cited as the Drug School Act.
(Source: P.A. 95-160, eff. 1-1-08.)

(55 ILCS 130/5)
Sec. 5. Findings; purpose. The General Assembly finds as follows:
(1) One of the many objectives of the Illinois

criminal justice system is individual rehabilitation.

(2) The incarceration of nonviolent drug offenders

with families breaks the family unit.

(3) The recidivism rate of nonviolent drug offenders

in Illinois is 53%.

(4) Nonviolent drug offenders are in need of

alternatives to incarceration such as counseling and treatment.

(5) Drug addiction is recognized as a health issue

around the country.

(6) The Cook County State's Attorney drug school

program has a success rate of over 85%.

(7) The State of Illinois spends $22,607 on one adult

incarceration.

(8) The State of Illinois will save more than

$17,000,000 if treatment programs are offered in lieu of incarceration.

The purpose of this Act is to establish, subject to appropriation, a drug school program for nonviolent drug offenders statewide modeled after the Cook County State's Attorney drug school program.
(Source: P.A. 95-160, eff. 1-1-08.)

(55 ILCS 130/10)
Sec. 10. Definition. As used in this Act, "drug school" means a drug intervention and education program established and administered by the State's Attorney's Office of a particular county as an alternative to traditional prosecution. A drug school shall include, but not be limited to, the following core components:
(1) No less than 10 and no more than 20 hours of drug

education delivered by an organization licensed, certified or otherwise authorized by the Illinois Department of Human Services, Division of Alcoholism and Substance Abuse to provide treatment, intervention, education or other such services. This education is to be delivered at least once per week at a class of no less than one hour and no greater than 4 hours, and with a class size no larger than 40 individuals.

(2) Curriculum designed to present the harmful

effects of drug use on the individual, family and community, including the relationship between drug use and criminal behavior, as well as instruction regarding the application procedure for the sealing and expungement of records of arrest and any other record of the proceedings of the case for which the individual was mandated to attend the drug school.

(3) Education regarding the practical consequences of

conviction and continued justice involvement. Such consequences of drug use will include the negative physiological, psychological, societal, familial, and legal areas. Additionally, the practical limitations imposed by a drug conviction on one's vocational, educational, financial, and residential options will be addressed.

(4) A process for monitoring and reporting attendance

such that the State's Attorney in the county where the drug school is being operated is informed of class attendance no more than 48 hours after each class.

(5) A process for capturing data on drug school

participants, including but not limited to total individuals served, demographics of those individuals, rates of attendance, and frequency of future justice involvement for drug school participants and other data as may be required by the Division of Alcoholism and Substance Abuse.

(Source: P.A. 95-160, eff. 1-1-08.)

(55 ILCS 130/15)
Sec. 15. Authorization.
(a) Each State's Attorney may establish a drug school operated under the terms of this Act. The purpose of the drug school shall be to provide an alternative to prosecution by identifying drug-involved individuals for the purpose of intervening with their drug use before their criminal involvement becomes severe. The State's Attorney shall identify criteria to be used in determining eligibility for the drug school. Only those participants who successfully complete the requirements of the drug school, as certified by the State's Attorney, are eligible to apply for the sealing and expungement of records of arrest and any other record of the proceedings of the case for which the individual was mandated to attend the drug school.
(b) A State's Attorney seeking to establish a drug school may apply to the Division of Alcoholism and Substance Abuse of the Illinois Department of Human Services ("DASA") for funding to establish and operate a drug school within his or her respective county. Nothing in this subsection shall prevent State's Attorneys from establishing drug schools within their counties without funding from DASA.
(c) Nothing in this Act shall prevent 2 or more State's Attorneys from applying jointly for funding as provided in subsection (b) for the purpose of establishing a drug school that serves multiple counties.
(d) Drug schools established through funding from DASA shall operate according to the guidelines established thereby and the provisions of this Act.
(Source: P.A. 95-160, eff. 1-1-08.)

(55 ILCS 130/20)
Sec. 20. Eligibility.
(a) The State's Attorney, alone, in each county where a drug school is established shall have the authority to determine which individuals, who would otherwise be prosecuted under the relevant provisions of Illinois law, may be eligible to participate in the drug school in lieu of prosecution.
(b) A defendant may be admitted into drug school only upon the agreement of the prosecutor and the defendant.
(Source: P.A. 95-160, eff. 1-1-08.)

(55 ILCS 130/25)
Sec. 25. Process.
(a) The State's Attorney, alone, in each county where a drug school is established shall determine who is eligible to participate in the drug school in lieu of prosecution. Considerations in making such a determination shall include the crime committed, the circumstances of the crime or of the individual under consideration, and whether or not the State's Attorney believes that the individual would benefit from participation in the drug school.
(b) The judge shall inform the defendant that if the defendant fails to meet the conditions of drug school, eligibility to participate in the program may be revoked and the defendant may be prosecuted under the criminal laws of this State and sentenced as provided in the Unified Code of Corrections for the crime charged.
(c) The defendant shall execute a written agreement as to his or her participation in the drug school program and shall agree to all of the terms and conditions of the program, including but not limited to the possibility of prosecution for the crime charged for failing to abide or comply with the terms of the drug school program or for any arrest incurred subsequent to entry into the drug school program.
(Source: P.A. 95-160, eff. 1-1-08.)

(55 ILCS 130/30)
Sec. 30. Successful completion. If an individual is certified by the State's Attorney that he or she has successfully completed the terms of the drug school, the State's Attorney shall waive prosecution for the immediate offense and discharge the case.
(Source: P.A. 95-160, eff. 1-1-08.)

(55 ILCS 130/35)
Sec. 35. Violations. Upon a violation of any of the terms of the drug school, the State's Attorney may proceed with prosecution as otherwise authorized under law.
(Source: P.A. 95-160, eff. 1-1-08.)

(55 ILCS 130/40)
Sec. 40. Appropriations to DASA.
(a) Moneys shall be appropriated to DASA to enable DASA (i) to contract with Cook County, and (ii) counties other than Cook County to reimburse for services delivered in those counties under the county Drug School program.
(b) DASA shall establish rules and procedures for reimbursements paid to the Cook County Treasurer which are not subject to county appropriation and are not intended to supplant monies currently expended by Cook County to operate its drug school program. Cook County is required to maintain its efforts with regard to its drug school program.
(c) Expenditure of moneys under this Section is subject to audit by the Auditor General.
(d) In addition to reporting required by DASA, State's Attorneys receiving monies under this Section shall each report separately to the General Assembly by January 1, 2008 and each and every following January 1 for as long as the services are in existence, detailing the need for continued services and contain any suggestions for changes to this Act.
(Source: P.A. 95-160, eff. 1-1-08.)



55 ILCS 135/ - Coroner Training Board Act.

(55 ILCS 135/1)
Sec. 1. Short title. This Act may be cited as the Coroner Training Board Act.
(Source: P.A. 99-408, eff. 1-1-16.)

(55 ILCS 135/5)
Sec. 5. Definitions. As used in this Act:
"Board" means the Coroner Training Board.
"Coroner" means coroners and deputy coroners.
"Coroner training school" means any school located within or outside the State of Illinois whether privately or publicly owned which offers a course in coroner training and has been approved by the Board.
"Forensic pathologist" means a board certified pathologist by the American Board of Pathology.
"Local governmental agency" means any local governmental unit or municipal corporation in this State. It does not include the State of Illinois or any office, officer, department, division, bureau, board, commission, or agency of the State.
(Source: P.A. 99-408, eff. 1-1-16.)

(55 ILCS 135/10)
Sec. 10. Board; composition; appointments; tenure; vacancies. The Board shall be composed of 5 members who shall be appointed by the Governor as follows: 2 coroners, one forensic pathologist from the Cook County Medical Examiner's Office, one forensic pathologist from a county other than Cook County, and one citizen of Illinois who is not currently or was a coroner or forensic pathologist. The initial appointments by the Governor shall be made on the first Monday of August in 2016 and the initial appointments' terms shall be as follows: one coroner and one forensic pathologist shall be for a period of one year, the second coroner and the second forensic pathologist for 3 years, and the citizen for a period of 3 years. Their successors shall be appointed in like manner for terms to expire the first Monday of August each 3 years thereafter. All members shall serve until their respective successors are appointed and qualify. Vacancies shall be filled by the Governor for the unexpired terms.
(Source: P.A. 99-408, eff. 1-1-16.)

(55 ILCS 135/15)
Sec. 15. Initial board meeting; election of officers. The initial meeting of the Board shall be held no later than August 31, 2016. The Board shall elect from its number a Chairman and Vice-Chairman, adopt rules of procedure, and shall meet at least 4 times each year.
The Board may employ an Executive Director and other necessary clerical and technical personnel. Special meetings of the Board may be called at any time by the Chairman or upon the request of any 2 members. The members of the Board shall serve without compensation but shall be entitled to reimbursement for their actual expenses in attending meetings and in the performance of their duties hereunder from funds appropriated for that purpose.
(Source: P.A. 99-408, eff. 1-1-16.)

(55 ILCS 135/20)
Sec. 20. Powers of the Board. The Board has the following powers and duties:
(a) To require units of local government to furnish such reports and information as the Board deems necessary to fully implement this Act.
(b) To establish by rule appropriate mandatory minimum standards relating to the training of coroners, including, but not limited to, Part 1760 of Chapter V of Title 20 of the Illinois Administrative Code. The Board shall consult with the Illinois Coroners and Medical Examiners Association when adopting mandatory minimum standards.
(c) To provide appropriate certification to those coroners who successfully complete the prescribed minimum standard basic training course.
(d) To review and approve annual training curriculum for coroners.
(e) To review and approve applicants to ensure no applicant is admitted to a coroner training school unless the applicant is a person of good character and has not been convicted of a felony offense, any of the misdemeanors in Sections 11-1.50, 11-6, 11-9.1, 11-14, 11-17, 11-19, 12-2, 12-15, 16-1, 17-1, 17-2, 28-3, 29-1, 31-1, 31-6, 31-7, 32-4a, or 32-7 of the Criminal Code of 1961 or the Criminal Code of 2012, subdivision (a)(1) or (a)(2)(C) of Section 11-14.3 of the Criminal Code of 1961 or the Criminal Code of 2012, or subsection (a) of Section 17-32 of the Criminal Code of 1961 or the Criminal Code of 2012, or Section 5 or 5.2 of the Cannabis Control Act, or a crime involving moral turpitude under the laws of this State or any other state which if committed in this State would be punishable as a felony or a crime of moral turpitude. The Board may appoint investigators who shall enforce the duties conferred upon the Board by this Act.
(Source: P.A. 99-408, eff. 1-1-16.)

(55 ILCS 135/25)
Sec. 25. Selection and certification of schools. The Board shall select and certify coroner training schools within or outside the State of Illinois for the purpose of providing basic training for coroners and of providing advanced or in-service training for coroners, which schools may be either publicly or privately owned and operated.
(Source: P.A. 99-408, eff. 1-1-16.)

(55 ILCS 135/30)
Sec. 30. Death investigation training; waiver for experience.
(a) The Board shall conduct or approve a training program in death investigation for the training of coroners. Only coroners who successfully complete the training program may be assigned as lead investigators in a coroner's investigations. Satisfactory completion of the training program shall be evidenced by a certificate issued to the coroner by the Board.
(b) The Board shall develop a process for waiver applications sent from a coroner's office for those coroners whose prior training and experience as a death or homicide investigator may qualify them for a waiver. The Board may issue a waiver at its discretion, based solely on the prior training and experience of a coroner as a death or homicide investigator.
(Source: P.A. 99-408, eff. 1-1-16.)

(55 ILCS 135/35)
Sec. 35. Acceptance of contributions and gifts. The Board may accept contributions, capital grants, gifts, donations, services or other financial assistance from any individual, association, corporation, the United States of America and any of its agencies or instrumentalities, or any other organization having a legitimate interest in coroner training.
(Source: P.A. 99-408, eff. 1-1-16.)

(55 ILCS 135/40)
Sec. 40. (Amendatory provisions; text omitted).
(Source: P.A. 99-408, eff. 1-1-16; text omitted.)

(55 ILCS 135/45)
Sec. 45. (Amendatory provisions; text omitted).
(Source: P.A. 99-408, eff. 1-1-16; text omitted.)

(55 ILCS 135/50)
Sec. 50. (Amendatory provisions; text omitted).
(Source: P.A. 99-408, eff. 1-1-16; text omitted.)






Chapter 60 - TOWNSHIPS

60 ILCS 1/ - Township Code.

Article 1 - Short Title And General Provisions

(60 ILCS 1/Art. 1 heading)

(60 ILCS 1/1-1)
Sec. 1-1. Short title. This Act may be cited as the Township Code.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/1-5)
Sec. 1-5. Use of terms.
(a) A reference in another Act to a town (other than an incorporated town) shall be deemed a reference to a township as that term is used in this Code.
(b) A reference in another Act to the board of trustees of a town (other than an incorporated town) or township, the board of town trustees, or the board of township trustees shall be deemed a reference to the township board as that term is used in this Code.
(c) A reference in another Act to an officer of a town (other than an incorporated town) shall be deemed a reference to a township officer as that term is used in this Code.
(Source: P.A. 88-62.)



Article 5 - Adoption Of Township Organization

(60 ILCS 1/Art. 5 heading)

(60 ILCS 1/5-5)
Sec. 5-5. Vote on organization. At any general election held in the several counties in this State, the qualified voters in any county may vote for or against township organization in the county.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/5-10)
Sec. 5-10. Referendum. Whenever a proposition or public question is required to be submitted under this Code for approval or rejection by the electors at an election, the time and manner of conducting the referendum shall be in accordance with the general election law.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/5-15)
Sec. 5-15. Form of proposition. The county board, on the petition of 10% or more of the legal voters of the county, shall certify and cause to be submitted to the voters of the county the question of township organization under this Article. The proposition shall be substantially in the form: "For township organization" or "Against township organization".
(Source: P.A. 88-62; 89-365, eff. 8-18-95.)

(60 ILCS 1/5-20)
Sec. 5-20. Abstract of election returns. The county clerk shall enter an abstract of the returns of the election, prepared and certified as in elections for county officers, file the abstract in the records of the county, and certify an exact copy of the abstract and cause it to be delivered to the State Comptroller.
(Source: P.A. 83-343; 88-62.)

(60 ILCS 1/5-25)
Sec. 5-25. Effect of vote. If it appears by the returns of the election that a majority of the legal voters of the county are for township organization, then, the county so voting in favor of adopting township organization shall be governed by and subject to the provisions of this Code on and after the first Tuesday of April of the next succeeding odd-numbered year. A majority of the voters voting at the election shall be deemed a majority of the voters of the county.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/5-30)
Sec. 5-30. Appointment of commissioners to divide county into townships. The presiding officer of the county board, with the advice and consent of the county board, shall at the next session of the county board appoint 3 commissioners to divide the county into townships. The commissioners shall be residents of the county. The commissioners shall be paid for their services by the county.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/5-35)
Sec. 5-35. Division of county into townships. The commissioners shall proceed to divide the county into townships, making them conform to the townships according to government surveys. Fractional townships may be attached to adjoining townships if the number of the inhabitants or the amount of territory of a fractional township is not sufficient for a separate township. If a township has too few inhabitants for a separate organization, then the township may be added to some adjoining township or divided between 2 or more townships for the time being. When a creek or river so divides a township that it is inconvenient for transacting township business, the creek or river may be made the township boundary, and the fractions so formed may be disposed of as other fractional townships.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/5-40)
Sec. 5-40. Township names. Townships shall be named in accordance with the express wish of the inhabitants of the township. If there is not a degree of unanimity as to the name, the commissioners may designate the name. The county board may change the name of any township in its county upon a petition of a majority of the voters of the township. No 2 townships in the State shall have the same name.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/5-45)
Sec. 5-45. Commissioners' report. The commissioners shall make a written report of their proceedings, giving the names and bounds of each township. They shall present the report to the county clerk on or before the first day of March next succeeding.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/5-50)
Sec. 5-50. Abstract of commissioners' report. The county clerk shall, within 30 days after receiving the commissioners' report, transmit by mail to the Secretary of State an abstract of the report. The abstract shall give the bounds of each township and the name designated for each township. The clerk shall record the commissioners' report in a book kept for that purpose.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/5-55)
Sec. 5-55. Duplicate township names. If the Secretary of State, on comparing the abstracts of the reports from the several counties, finds that any 2 or more townships are named alike, he shall so inform the clerk of the county which last adopted the name. The county board of that county shall, at its next meeting, adopt for the township some different name. When the name is adopted, the county clerk shall inform the Secretary of State as provided in Section 5-50.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/5-60)
Sec. 5-60. Record of township names and boundaries. The Secretary of State shall keep a record of the names and boundaries of the several townships.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/5-65)
Sec. 5-65. Township election. The township election shall be scheduled in accordance with and conducted in the manner required by the Election Code.
(Source: P.A. 87-471; 88-62.)

(60 ILCS 1/5-70)
Sec. 5-70. Refusal to organize township; annexation.
(a) If any township refuses or neglects to organize and elect township officers, the county board of the county may order another election for that purpose at the time of the next regular election scheduled under the general election law. The county board shall appoint qualified residents of the township to serve in the township offices and to perform the duties and possess all the rights and powers of those offices until the regular election of officers provided in this Code.
(b) If the township does not then organize and elect officers, the county board may, at any regular or special meeting, appoint the necessary officers for the township. The persons so appointed shall hold their offices until the next annual township meeting and until their successors are elected or appointed and qualified.
(c) If the persons appointed under subsection (b) fail to qualify as required by law or if, at any time after the organization of the township, the electors of the township refuse to elect or appoint officers or to exercise the powers required by law, the county board may annex the township to an adjoining township. The township so annexed shall thereafter constitute a part of the township to which it is annexed.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/5-75)
Sec. 5-75. Township co-extensive with city or village. When, in any county under township organization, there is any territory co-extensive with the limits of a city or village situated in the county and not included within any organized township, that territory shall constitute a township by the name of the city or village. All provisions of this Code shall apply to the township so constituted, the same as if it had been organized under this Article in the case of the organization of new townships.
(Source: P.A. 82-783; 88-62.)



Article 10 - Alteration Of Township Boundaries By County Board

(60 ILCS 1/Art. 10 heading)

(60 ILCS 1/10-5)
Sec. 10-5. County board powers. The county board of each county, except as provided in Article 15, may (i) alter the boundaries of townships, (ii) change township lines, (iii) divide, enlarge, consolidate, and create new townships in its county, (iv) make alterations of the township boundaries, and (v) create a new township whenever, in any territory of not less than 36 square miles or possessing an equalized assessed valuation for taxation purposes of not less than $6,000,000 for the preceding 2 years, three-fourths or more of the voters residing in the territory petition for a new township. The new territory proposed to be organized into a new township shall, however, contain at least 200 legal voters, and the respective remaining portions of each of the townships from which the new township is taken shall also contain at least 200 legal voters and shall either contain not less than 36 square miles or possess an equalized assessed valuation for taxation purposes of not less than $6,000,000 for the preceding 2 years. The county board, however, before taking any final action in any of the matters relating to any of these townships, shall hold a public hearing on those matters after notice of the hearing has been published at least 3 times in a newspaper having a general circulation in the townships affected. The first of the notices shall be published at least 60 days before the date of the hearing. No incorporated town, however, may be divided unless the proposition has been certified to the appropriate election authorities, the referendum is held in accordance with the general election law, and consent to the division is given by a majority of all the electors in the incorporated town voting on the proposition.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/10-10)
Sec. 10-10. Election in new township. When 2 or more townships are united into one, or when a township is divided into 2 or more townships, a new election shall be ordered in the new township or townships by the county board and held at the time scheduled under the general election law for the holding of township elections. The election shall be conducted in the manner prescribed by the general election law. When parts of several townships are taken to make a new township, an election need not be ordered in the townships from which territory is taken. If, however, any officer of one of those townships continues to reside in the new township, his or her office shall be declared vacant and filled as in other cases of vacancy.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/10-15)
Sec. 10-15. Terms of officers of new township. The officers elected or appointed at a township meeting shall hold their offices until the next annual township meeting and until their successors are elected and qualified.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/10-20)
Sec. 10-20. Detachment of part of township.
(a) If any township lies partly within and partly without any city, village, or incorporated town and both the city, village, or incorporated town and the township are charged with the duty of providing relief and support to poor and indigent persons in the territory lying within both the township and the city, village, or incorporated town, the county board may upon its own motion detach the part of the township within the city, village, or incorporated town and may annex the detached part to one or more townships wholly within the city, village, or incorporated town.
(b) The township officers of any township from which territory is detached shall continue as officers of the township until the expiration of the respective terms for which they were elected or appointed and until their successors are elected or appointed and qualified, without regard to whether they reside in the township or the territory detached from the township.
(c) All property belonging to the township from which territory is detached and all debts of that township before the detachment shall respectively remain the sole property and obligations of that township.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/10-25)
Sec. 10-25. Plan for changes in townships.
(a) The county board of each county may, subject to a referendum in the townships affected as provided in this Section, adopt a plan for altering the boundaries of townships, changing township lines, dividing, enlarging, or consolidating townships, or creating new townships, so that each township shall possess an equalized assessed valuation of not less than $10,000,000 as of the 1982 assessment year.
(b) No alteration or change in boundaries shall be effective unless approved by a referendum in each township affected. The election authority shall submit to the voters of each township affected, at a regular election to be held not less than 60 days after the plan is adopted, the question of approving the alteration or change. The alterations or changes, if approved by the voters, shall take effect on the date of the next township election and shall be applicable to that election. If there is doubt as to the township clerk with whom nomination papers for that election should be filed, the county board shall designate the clerk. In the alteration of boundaries, a county board may not disturb urban or coterminous townships in existence on October 1, 1978.
(Source: P.A. 100-107, eff. 1-1-18.)

(60 ILCS 1/10-30)
Sec. 10-30. Election after alteration of township boundaries. When township boundaries have been altered under this Article, an election for township officers shall be held in the new townships at the time scheduled under the general election law for the election of township officers. The election shall be conducted in the manner prescribed by the general election law.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/10-35)
Sec. 10-35. Assessment and collection of taxes. The union of 2 or more townships or the division or alteration of a township after the assessor's books have been made out in any year shall not in any manner affect the assessment or collection of taxes assessable and collectible in that year, and those taxes may be assessed and collected in the same manner and by the same officers as if no division, union, or alteration had taken place. If any township has territory detached from it under Section 10-20, however, any tax previously levied by the township for the purpose of caring for poor and indigent persons for the present fiscal year shall be abated and shall not be extended by the county clerk.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/10-40)
Sec. 10-40. Disposition of township property. When a township possessing real estate is divided into 2 or more townships, the supervisors and assessors of the several townships constituted by the division shall meet as soon as may be practicable after the first township meeting subsequently held in those townships. They may make an agreement concerning the disposition of the township property and the apportionment of the proceeds as is equitable and may take all measures and execute all conveyances necessary to carry the agreement into effect.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/10-45)
Sec. 10-45. Meeting of supervisors and assessors. Except as provided by Section 10-20, when 2 or more townships possessing real estate are united, or when a part of any township possessing real estate is annexed to another township or townships or taken to form a part of a new township, the supervisors and assessors of the township so united or the township from which the territory is taken and the supervisors and assessors of the township or townships to which the territory is annexed or of which it constitutes a part shall, as soon as may be practicable after the alteration, meet for the purpose and possess the powers provided in Section 10-40.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/10-50)
Sec. 10-50. Apportionment of township personal property. Except as provided by Section 10-20, when 2 or more townships, any one or more of which possess or are entitled to moneys, rights or credits, or other personal estate, are united, or when a township possessing or entitled to moneys, rights or credits, or other personal estates is divided or altered, the personal estate, including moneys, shall be apportioned between the townships interested in that personal estate by the supervisors and assessors of the townships according to the amount of taxable property in the township or townships united, divided, or altered as that amount existed immediately before the union, division, or alteration. That amount shall be ascertained by the last assessment list of the township or townships. The supervisors and assessors shall meet for this purpose as soon as may be practicable after the union, division, or alteration.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/10-55)
Sec. 10-55. Notice of supervisors and assessors meeting. Whenever a meeting of the supervisors and assessors of 2 or more townships is required to carry into effect the provisions of this Article, the meeting may be called by either of the supervisors. The supervisor calling the meeting shall give to all the other officers at least 10 days' written notice of the time and place at which the meeting is to be held.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/10-60)
Sec. 10-60. Cemetery exempt. Section 10-55 shall not apply to any cemetery or burial ground. A cemetery or burial ground shall belong to the township within which it is situated after a division is made.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/10-65)
Sec. 10-65. Apportionment of township debts. Except as provided by Section 10-20, debts owed by a township or townships united, divided, or altered under this Article shall be apportioned in the same manner as the personal property of the township or townships, and each township shall thereafter be charged with its share of those debts according to the apportionment.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/10-70)
Sec. 10-70. Apportionment by court. If the several townships cannot agree on a division or apportionment of the real or personal property or debts or any part of the property or debts as provided in Sections 10-40 through 10-65, the dispute shall be submitted to the circuit court of the county. The court shall hear and determine the matter in a summary manner, without pleadings, and shall pronounce judgment as the right of the case may be.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/10-75)
Sec. 10-75. Inapplicability. This Article does not apply to multi-township jurisdictions for assessment purposes as provided in Sections 2-5 through 2-30 and Sections 2-70 and 9-30 of the Property Tax Code, and the establishment or discontinuance of or withdrawal from a multi-township assessment district is not an alteration of the boundaries of any township, a change in township lines, a division, enlargement, or consolidation of any township, or the creation of a new township for purposes of this Code.
(Source: P.A. 88-62; 88-670, eff. 12-2-94.)



Article 15 - Township Within A City

(60 ILCS 1/Art. 15 heading)

(60 ILCS 1/15-5)
Sec. 15-5. Township within city; organization; petition; hearing.
(a) The county board in any county under township organization, by resolution, may provide (i) that the territory embraced within any city in the county, if the territory has a population of not less than 3,000, shall be organized as a township or (ii) that the territory of any city having a population of not less than 15,000 and composed of portions of 2 or more townships may be organized into a new township under the name designated in a petition under subsection (b). The city shall be known as a coterminous city.
(b) The county board shall take no action by way of resolution as to any territory under the provisions of clause (i) or (ii) of subsection (a) unless a petition requesting that action, signed by at least 200 voters of the city, has been presented to the county board and the board has held a public hearing on the petition. Notice of the hearing shall be published at least 3 times in a newspaper published in the city or, if there is none, in a newspaper published in the county and having a general circulation in the territory described in the petition. The first notice shall be published at least 60 days before the date of the hearing.
(Source: P.A. 86-1299; 87-1197; 88-62.)

(60 ILCS 1/15-10)
Sec. 15-10. Disconnection of territory from township; annexation to adjacent township. Until the effective date of this amendatory Act of 1997, whenever a township is organized under this Article and any of the territory of the city not more than one-half square mile in extent and containing not more than 50 inhabitants is disconnected from the city, the county board may, by resolution, upon receiving a certified copy of the resolution or ordinance of the city disconnecting the territory and after a public hearing on the matter following notice given as provided in Section 15-5, disconnect the territory from the township and annex it to an adjacent township or townships.
Whenever a township is organized under this Article and any of the territory of the city is, after the effective date of this amendatory Act of 1997, disconnected from the city by court order or ordinance, the territory shall automatically be disconnected from the otherwise coterminous township and connected to the adjacent township, and the transfer of the territory shall not affect the city's status as a city with a coterminous township. If disconnection is pursuant to court order, the petitioning party in the cause shall, within 30 days of the entry of an order permitting disconnection, serve a copy of the order upon the coterminous township, the adjacent township, and the county clerk by certified mail, return receipt requested, and shall file proof of the service with the circuit clerk. Upon objection by either the coterminous township or the adjacent township within 180 days after the enactment of the ordinance or after service of the court order, the county board may, after receiving a certified copy of the court order or ordinance and after a public hearing on the matter following notice given as provided in Section 15-5, pass an ordinance annulling the automatic disconnection of territory from the coterminous township. The action by the county board shall not affect the disconnection of territory from the city, but shall cause the territory to remain in the coterminous township. The annulling by the county board of the automatic disconnection of territory from the coterminous township shall not affect the city's status as a city with a coterminous township.
(Source: P.A. 90-481, eff. 8-17-97.)

(60 ILCS 1/15-15)
Sec. 15-15. Annexation of territory by coterminous city; referendum.
(a) Whenever a city that is coterminous with a township has voted to annex any territory in an adjacent township, the city clerk shall, by registered or certified mail, file a certified copy of the annexation ordinance with the clerk of the township in which the proposed disconnection is to take place. Except as otherwise provided in this Article, if, within 45 days after the date of mailing notification, the township board of the township from which the territory is to be disconnected determines by a majority vote of those board members then holding office that the disconnection would not be in the best interests of that township, the board may request that a referendum approving or disapproving the disconnection be held in that township. The city, its coterminous township, and the adjacent township may, however, agree by intergovernmental agreement and without the necessity of a referendum that the territory shall remain part of the adjacent township and shall not become part of the township that is coterminous with the municipality.
(b) The township clerk of the adjacent township shall, within 30 days after the vote of the township board of the adjacent township, certify the proposition to disconnect the territory from the adjacent township to the proper election officials and the city clerk of the annexing city. The election officials shall submit the proposition to the voters of the township requesting the referendum at an election in accordance with the general election law. The proportionate cost of the election shall be borne by the township requesting the election.
(c) The proposition shall be substantially in the following form:
Shall (name of township) include the following

described territory that is presently included in (name of township)? (Insert description of territory.)

The votes shall be recorded as "Yes" or "No".
(d) If a majority of those voting on the proposition in the township vote in favor thereof, the territory shall be disconnected from the adjacent township and connected to the township that is coterminous with the city. Only upon that connection shall any debts and liabilities of the territory be taken over by the coterminous township.
(e) If a majority of those voting on the proposition do not vote in favor of it, the territory shall remain with the adjacent township. If, however, at any time after a majority of those voting do not vote in favor of the proposition, the township board of the township in which the proposed disconnection was to take place determines that the disconnection would be in the best interest of that township, the board may request that another referendum approving or disapproving that same disconnection be held in that township. The referendum shall be conducted in accordance with the general election law.
(Source: P.A. 86-1299; 87-1197; 88-62.)

(60 ILCS 1/15-17)
Sec. 15-17. Township officer after disconnection. A township officer of a township from which territory is disconnected shall continue as an officer of the township until the expiration of the term for which he or she was elected or appointed and until a successor is elected or appointed and qualified, without regard to whether the township officer resides in the township or the territory disconnected from the township.
(Source: P.A. 94-529, eff. 8-10-05.)

(60 ILCS 1/15-20)
Sec. 15-20. Failure of proposition to disconnect; status quo. Where the proposition to disconnect the territory fails and it remains with the adjacent township, the status quo and operation of a township and the officers of a township coterminous with a city at the time provided for in this Article is not to be affected. Where the proposition to disconnect fails, the status quo of a council of a city that is coterminous with a township at the time provided for in this Article and that already is vested with the authority to exercise all powers vested in that township is not affected. Where a city coterminous at the time provided for in this Article has provided by operation of law that certain offices of the city and the coterminous township shall be united in the same person, or that the office and election of highway commissioners shall be discontinued, that provision shall continue to be the case after the proposition to disconnect the territory fails. Where the proposition to disconnect fails, vacancies in any of the township offices in a township coterminous at the time provided for in this Section may continue to be filled by the city council. Where the proposition to disconnect fails or the city, its coterminous township, and the adjacent township agree by intergovernmental cooperation agreement that the territory shall remain part of the adjacent township, the city may annex the territory and by doing so does not relinquish its status as a city with a coterminous township.
(Source: P.A. 86-1299; 87-1197; 88-62.)

(60 ILCS 1/15-25)
Sec. 15-25. Parcel annexed less than 1% of total equalized assessed value of adjacent township. Within any 12 month period beginning on the date of a coterminous city's first annexation after August 11, 1986, when any parcel of territory lying in an adjacent township is annexed by the city and the parcel constitutes less than 1% of the total equalized assessed value of the adjacent township, and until all such parcels annexed during each such annual period constitute 1% or more of the total equalized assessed value of the adjacent township, each separate parcel shall become disconnected from that township and included in the coterminous township without having the proposition to disconnect submitted to the voters in the adjacent township.
(Source: P.A. 86-1299; 87-1197; 88-62.)

(60 ILCS 1/15-30)
Sec. 15-30. Payment for property taxes collected by coterminous city. After August 11, 1986, whenever territory is disconnected from a township and connected to a coterminous township before the effective date of this amendatory Act of the 94th General Assembly, the coterminous city shall provide, on or before December 31 of each year for a period of 10 years, to the township from which the territory was disconnected an amount equal to the real estate tax that was collected on the property in the tax year immediately preceding the disconnection. Whenever territory is disconnected from a township and connected to a coterminous township on or after the effective date of this amendatory Act of the 94th General Assembly, the coterminous city shall provide to the township from which the territory was disconnected, for a period of 10 years: (i) no later than 60 days after the first due date for real estate taxes in that county for that tax year, an amount equal to at least 50% of the real estate tax that was collected on the property in the tax year immediately preceding the disconnection and (ii) on or before December 31 of each year an amount equal to 50% of the real estate tax that was collected on the property in the tax year immediately preceding the disconnection.
(Source: P.A. 94-529, eff. 8-10-05.)

(60 ILCS 1/15-35)
Sec. 15-35. Automatic annexation of certain territory; exception; reconnection to adjacent township.
(a) If, on August 11, 1986, any unincorporated territory in a township that is adjacent to a township that is coterminous with a city (i) is wholly bounded by the coterminous township or (ii) is bounded solely by the coterminous township and (A) a river or lake, (B) property owned by the State of Illinois (except highway right-of-way owned in fee by the State), (C) a forest preserve district, or (D) the Illinois State boundary, that territory shall automatically, by operation of law, become annexed to the city, disconnected from the adjacent township, and included in the coterminous township without having the proposition to disconnect submitted to the voters in the adjacent township, except that when the unincorporated territory is, and as long as it remains, predominantly agricultural in nature, the automatic annexation shall not occur.
(b) Any territory automatically annexed by operation of law to a city coterminous with a township under this Section, if the sale of alcoholic beverages is permitted in the territory and that sale is not permitted in the coterminous township and city, shall, on June 30, 1987, be disconnected from the city and its coterminous township and reconnected to the township from which it was originally disconnected.
(Source: P.A. 86-1299; 87-1197; 88-62.)

(60 ILCS 1/15-40)
Sec. 15-40. Parcel with township hall and maintenance building; reconnection to adjacent township. Any parcel of land owned by a township on which both a township hall and a maintenance building are located and that consists of the entire territory that was annexed by operation of law to a city coterminous with a different township under this Article shall, on September 1, 1988, be disconnected from the city and its coterminous township and reconnected to the township from which it was originally disconnected.
(Source: P.A. 86-1299; 87-1197; 88-62.)

(60 ILCS 1/15-45)
Sec. 15-45. Territory deemed a township. The territory of any organized city, within the limits of any county under township organization and not situated within any township, shall be deemed a township.
(Source: Laws 1877, p. 212; P.A. 88-62.)

(60 ILCS 1/15-50)
Sec. 15-50. Powers exercised by city council. All the powers vested in the township described in Section 15-45, including all the powers now vested by law in the highway commissioners of the township and in the township board of the township, shall be exercised by the city council. The city council shall perform the duties of a township or multi-township board in relation to the township or multi-township assessor as provided in the Property Tax Code.
By a resolution passed by a three-fourths vote, the city council of any home rule municipality may cease to exercise the powers of the township board. Vacancies within the offices of township clerk, township collector, and board of trustees resulting from the city council's action shall be filled in accordance with the general election law for the holding of township elections. Any action taken under this Section shall not alter the rights and duties of the township supervisor as chief executive officer of the township or of any other duly elected township officials.
(Source: P.A. 90-698, eff. 8-7-98.)

(60 ILCS 1/15-55)
Sec. 15-55. Combining offices. The city council in a city and township described in Section 15-45 may by ordinance provide (i) that the offices of city and township clerk are united in the same person, (ii) that the offices of city treasurer and township collector are united in the same person, and (iii) that the office and election of highway commissioners shall be discontinued. In any combination of offices under this Section, the combined office shall be filled in the manner provided by law for filling the office of city clerk or city treasurer, as the case may be. The township supervisor shall be, ex officio, supervisor of general assistance.
(Source: Laws 1951, p. 2014; P.A. 88-62.)

(60 ILCS 1/15-60)
Sec. 15-60. Vacancies. Vacancies in any township office within a city and township described in Section 15-45 may be filled by the city council as provided in Section 60-5.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/15-65)
Sec. 15-65. Inapplicability. Notwithstanding any provisions of this Article to the contrary, this Article has no application to the office of township assessor in townships organized under this Article that are situated in counties of 500,000 or more.
(Source: Laws 1947, p. 1729; P.A. 88-62.)

(60 ILCS 1/15-70)
Sec. 15-70. City council meetings; township business. The city council of any coterminous city located in a county with a population of less than 1,000,000 may, by the affirmative vote of three-fourths of its members, authorize the township supervisor to preside over portions of city council meetings when the city council is exercising powers that would ordinarily be exercised by the township board in a township not organized under this Article. While the township supervisor is presiding, the supervisor has one vote and the mayor has no vote.
(Source: P.A. 96-241, eff. 8-11-09.)



Article 20 - Consolidation Of Townships Within City

(60 ILCS 1/Art. 20 heading)

(60 ILCS 1/20-5)
Sec. 20-5. Consolidation of townships within city; petition and referendum. When the territory of any city in a county under township organization is composed of 5 or more congressional townships or fractional parts of congressional townships and the legal voters of the city want to organize the territory into one township, upon a petition of at least one-tenth of the legal voters of the city (to be ascertained by the votes cast at the last preceding presidential election), the county board of the county shall order submitted to the voters of the city, in accordance with the general election law, at the next general election, the question of consolidation of the territory included in the city into one township. The board shall certify the proposition to the proper election officials, who shall submit the proposition at the general election in accordance with the general election law. The proposition shall be in substantially the following form:
Shall (names or descriptions of congressional

townships or parts of congressional townships) contained within (name of city) be consolidated into one township?

The votes shall be recorded as "Yes" or "No".
(Source: P.A. 81-1489; 88-62.)

(60 ILCS 1/20-10)
Sec. 20-10. Election results.
(a) The county clerk shall enter an abstract of the returns of the election held under Section 20-5, made out and certified as in an election for county officers, and shall record the abstract at length upon the records of the county.
(b) If a majority of the votes are in favor of consolidating all of the townships and fractional parts of townships in the city into one organized township, then at the next regular election for township officers there shall be elected one set of township officers for the territory in the city.
(Source: P.A. 81-1490; 88-62.)

(60 ILCS 1/20-15)
Sec. 20-15. Assessor. For purposes of the election or appointment of a township or multi-township assessor, a township organized under this Article is subject to Sections 2-5 through 2-30 and Sections 2-70 and 9-30 of the Property Tax Code.
(Source: P.A. 88-62; 88-670, eff. 12-2-94.)



Article 22 - Consolidation Of Multiple Townships

(60 ILCS 1/Art. 22 heading)

(60 ILCS 1/22-5)
Sec. 22-5. Resolution for consolidation; notice.
(a) Notwithstanding any other provision of law to the contrary, the township boards of any 2 or more adjacent townships may, by identical resolutions of each board, propose consolidation by referendum: (i) into a new township; or (ii) into an existing township. Each resolution shall include, but is not limited to, the following:
(1) the name of the proposed new consolidated

township or the name of the existing township into which all townships will be consolidated;

(2) a description of how each road district or road

districts of a dissolving township shall comply with subsection (c) of Section 22-20 if a township will be consolidating into an existing township;

(3) the names of all townships that will be

consolidating and a description of the area of consolidation; and

(4) the date of the general election at which the

referendum shall be held.

All resolutions shall be passed not less than 79 days before the general election stated in the resolutions. For purposes of this Section, 3 or more townships are adjacent when each township shares a boundary with at least one of the other townships which are to be consolidated.
(b) Before passing a resolution under subsection (a), each township board shall hold a public hearing on those matters after notice of the hearing has been published on the main page of the townships' websites, if any, and in a newspaper having a general circulation in the townships affected. The notice shall be published at least 30 days before the date of the hearing. The notice shall contain, at a minimum, the name of all townships that will be consolidating and a description of the area of consolidation.
(Source: P.A. 100-107, eff. 1-1-18.)

(60 ILCS 1/22-10)
Sec. 22-10. Referendum.
(a) Upon the adoption of resolutions under Section 22-5 by each township, the township boards shall certify the question to the election authority and the authority shall cause to be submitted to the voters of each township at the general election specified in the resolutions a referendum to consolidate the townships. The referendum shall be substantially in the following form:
Shall (names of townships) be consolidated into [a

new township called (name of proposed consolidated township)/the township of (name of existing township)]?

The votes shall be recorded as "Yes" or "No".
The referendum is approved when a majority of the voters, in each of the affected townships, approve the referendum.
(b) Before a referendum appears on the ballot under subsection (a), each township board shall publish a copy of the adopted resolution on the main page of the townships' websites, if any, and in a newspaper having a general circulation in each of the townships affected. The notice shall be published at least 30 days before the date of the general election in which the referendum will appear.
Each township board shall additionally mail a copy of the adopted resolution, along with a copy of the referendum language and a list of all taxes levied for general township purposes in the affected townships, to every registered voter in each township affected. The notice shall be mailed at least 30 days before the date of the general election in which the referendum will appear.
(c) Notwithstanding any provision of law to the contrary, no tax rate may be extended for any fund of the consolidated district for the first levy year of the consolidated district that exceeds any statutory maximum set forth for that fund, unless the referendum also conforms to the requirements of the Property Tax Extension Limitation Law or other statutory provision setting forth that limitation.
(Source: P.A. 100-107, eff. 1-1-18.)

(60 ILCS 1/22-15)
Sec. 22-15. Transition. Notwithstanding any other provision of law to the contrary, upon the approval of a referendum under Section 22-10:
(a) There shall be no further nominations or elections for clerks, assessors, collectors, highway commissioners, supervisors, or trustees of any of the separate townships or highway commissions, and the terms of all such officers currently serving shall continue until the third Monday of May of the year in which township officials are elected next following the approval of a referendum under Section 22-10.
(b) A Transition Township Board is formed and is composed of the members of the separate townships boards. The Transition Township Board has only the following powers: (1) to propose and approve the compensation of all officials of the consolidated township that will be elected at the consolidated election next following the passage of the referendum under Section 22-10; and (2) to propose and approve additional debt to be taken on by any of the separate townships.
(c) The Transition Township Board shall hold a public hearing no later than the last Tuesday in December before the consolidated township board of trustees are elected next following the approval of a referendum under Section 22-10. If the Board cannot agree on the compensation for an official by the first Tuesday in April before the consolidated election of township officials next following the approval of a referendum under Section 22-10, then the compensation for that official shall be equal to the lowest compensation for the same office between the separate townships in the preceding calendar year.
(d) The separate townships shall not incur any additional debt without the approval of the Transition Township Board. For purposes of this Section, "debt" has the meaning ascribed to that term in Section 23-5.
(e) Section 3-7 of the Election Code shall govern those individuals entitled to caucus, vote for, be nominated for, and run for offices for the consolidated township at the consolidated election of township officials next following the approval of a referendum under Section 22-10.
(Source: P.A. 100-107, eff. 1-1-18.)

(60 ILCS 1/22-20)
Sec. 22-20. Consolidated township.
(a) On the third Monday of May of the year in which township officials are elected following the approval of a referendum under Section 22-10, the following shall occur:
(1) the separate townships cease and the

consolidated township is created;

(2) all rights, powers, duties, assets, and

property, together with all personnel, contractual obligations, other obligations, responsibilities, and liabilities of the separate townships are transferred to the consolidated township; those rights include, but are not limited to, the authority to continue to collect, receive, and expend the proceeds of any tax levied by any of the separate townships prior to the creation of the consolidated township without an additional ordinance, resolution, or referendum; the proceeds of any tax levied by any of the separate townships prior to the creation of the consolidated township shall be expended or disposed of by the consolidated township in the same manner as such assessments might have been expended or disposed of by the separate townships; however, if the consolidated township board determines that there is a surplus in the fund for general township purposes on December 31 of the calendar year in which the consolidation occurs, then any portion of the surplus that is solely attributable to the consolidation shall be refunded to the owners of record of taxable property within the consolidated district on a pro rata basis; and

(3) road districts located within the separate

townships are abolished.

(b) When a new township is created, a new road district encompassing the consolidated township is created. All the rights, powers, duties, assets, property, liabilities, obligations, and responsibilities of the separate road districts shall vest in and be assumed by the new road district as provided for in the resolutions adopted under Section 22-5. The new township board of trustees shall exercise the taxing authority of a road district abolished under this Section. The highway commissioners of the abolished road districts shall cease to hold office on the date the road district is abolished. The new township board shall exercise all duties and responsibilities of the highway commissioner as provided in the Illinois Highway Code. For purposes of distribution of revenue, the new township shall assume the powers, duties, and obligations of the road district of the dissolving road district. The new township board may enter into a contract with the county, a municipality, or a private contractor to administer the roads under the new road district.
(c) When a township consolidates into an existing township, all the rights, powers, duties, assets, property, liabilities, obligations, and responsibilities of the abolished road districts shall vest in and be assumed by the existing township's road district as provided for in the resolutions adopted under Section 22-5. The consolidated township board of trustees shall exercise the taxing authority of a road district abolished under this Section. Highway commissioners of the abolished road districts shall cease to hold office on the date the road district is abolished. The consolidated township shall exercise all duties and responsibilities of the highway commissioner as provided in the Illinois Highway Code. For purposes of distribution of revenue, the existing township's road district or districts shall assume the powers, duties, and obligations of the road district of the dissolving road district.
(Source: P.A. 100-107, eff. 1-1-18.)



Article 23 - Merger Of A Single Township Into 2 Other Townships

(60 ILCS 1/Art. 23 heading)

(60 ILCS 1/23-5)
Sec. 23-5. Definitions. As used in this Article:
"Dissolving road district" means a road district in a dissolving township, which is dissolved under subsection (c) of Section 23-25.
"Dissolving township" means a township which is proposed to be dissolved into and be merged with 2 other adjacent townships.
"Equalized assessed value" has the meaning provided in Section 18-213 of the Property Tax Code.
"Debt" means indebtedness incurred by a dissolving township including, but not limited to, mortgages, judgments, and moneys due through the issuance and sale of bonds, or through an equivalent manner of borrowing for which notes or other evidences of indebtedness are issued fixing the amount of principal and interest from time to time payable to retire the indebtedness.
"Receiving township" means a township into which a portion of the dissolving township will be merged.
(Source: P.A. 100-107, eff. 1-1-18.)

(60 ILCS 1/23-10)
Sec. 23-10. Resolution for merger; notice.
(a) Notwithstanding any other provision of law to the contrary, the township boards of any 3 adjacent townships may, by identical resolutions of each board, propose that a township which borders the other 2 townships be dissolved by referendum and all rights, powers, duties, assets, and property, together with all personnel, contractual obligations, other obligations, responsibilities, and liabilities of the dissolving township transferred to the receiving townships. Each resolution shall include, but is not limited to, the following:
(1) a legal description of the former territory of

the dissolving township each receiving township will take upon the dissolution of the dissolving township;

(2) a description of how all assets and property,

together with all personnel, contractual obligations, other obligations, responsibilities, and liabilities of the dissolving township will be transferred to the receiving townships;

(3) the tax rates for general township purposes for

the immediately preceding levy year, as extended and collected in the year in which the resolution is adopted, for the dissolving township and each receiving township;

(4) a description and amount of all debt each

receiving township shall assume after the dissolving township dissolves. The debt shall be assumed by each receiving township in equal proportion to the equalized assessed value of the land and property that will be received by each receiving township from the dissolving township unless otherwise agreed to in the resolutions;

(5) a description of how each road district or road

districts of a dissolving township shall comply with subsection (c) of Section 23-25; and

(6) the date of the general election at which the

referendum shall be held.

All resolutions shall be passed not less than 79 days before the general election stated in the resolutions.
(b) Before passing a resolution under this Section, each township board shall hold a public hearing on those matters after notice of the hearing has been published on the main page of the townships' websites, if any, and in a newspaper having a general circulation in the townships affected. The notice shall be published at least 30 days before the date of the hearing. The notice shall contain, at a minimum, the name of the dissolving township and receiving townships and a description of the area each receiving township will receive from the dissolving township.
(Source: P.A. 100-107, eff. 1-1-18.)

(60 ILCS 1/23-15)
Sec. 23-15. Referendum and notices.
(a) Upon the adoption of resolutions under Section 23-10 by all townships, the township boards shall certify the question to the election authority and the authority shall cause to be submitted to the voters of all townships at the general election specified in the resolutions a referendum to consolidate the townships. The referendum shall be substantially in the following form:
Shall (name of dissolving township) be dissolved into

(names of receiving townships)?

The votes shall be recorded as "Yes" or "No".
The referendum is approved when a majority of the voters, in each of the affected townships, approve the referendum.
(b) Before a referendum appears on the ballot under subsection (a), the township boards shall publish a copy of the adopted resolution on the main page of the townships' websites, if any, and in a newspaper having a general circulation in each of the townships affected. The notice shall be published at least 30 days before the date of the general election.
Each township board shall additionally mail a copy of the adopted resolution, along with a copy of the referendum language and a list of all taxes levied for general township purposes in the affected townships, to every registered voter in each township affected. The notice shall be mailed at least 30 days before the date of the general election in which the referendum will appear.
(c) Notwithstanding any provision of law to the contrary, no tax rate may be extended for any fund of the consolidated district for the first levy year of the consolidated district that exceeds any statutory maximum set forth for that fund, unless the referendum also conforms to the requirements of the Property Tax Extension Limitation Law or other statutory provision setting forth that limitation.
(Source: P.A. 100-107, eff. 1-1-18.)

(60 ILCS 1/23-20)
Sec. 23-20. Transition.
(a) Notwithstanding any other provision of law to the contrary, upon the approval of a referendum under Section 23-15:
(1) there shall be no further nominations or

elections for clerks, assessors, collectors, highway commissioners, supervisors, or trustees of the dissolving township or highway commissions and the terms of all such officers currently serving shall continue until the third Monday of May of the year in which township officials are elected following the approval of a referendum under Section 23-15;

(2) a Transition Township Board is formed for each

receiving township. Each Transition Township Board shall be composed of the members of the dissolving township boards plus the members of the receiving township board. The Transition Township Board shall only have authority to do the following under paragraphs (3) and (4) of this Section: provide for the compensation for all receiving township officials that will be elected at the consolidated election next following the approval of a referendum under Section 23-15; and approving additional debt to be taken on by the dissolving township;

(3) each Transition Township Board shall hold a

public meeting no later than the first Tuesday in April before the receiving townships' boards of trustees are elected at the consolidated election next following the approval of a referendum under Section 23-15. At this public meeting, the Transition Township Board shall provide for the compensation for all township officials that will be elected at the consolidated election. If the Board cannot agree on the compensation for an official, then the compensation for the same office between the receiving and dissolving townships shall be the lower compensation for the office in the dissolving township or receiving township;

(4) the dissolving township shall not incur any

additional debt without the approval of the Transition Township Board of each receiving township that would assume such debt after dissolution of the dissolving township; and

(5) Section 3-7 of the Election Code shall govern

those individuals entitled to caucus, vote for, be nominated for, and run for offices for the receiving townships at the consolidated election of township officials next following the approval of a referendum under Section 23-15.

(b) Upon the approval of a referendum under Section 23-15, the receiving townships may enter into an intergovernmental agreement under the Intergovernmental Cooperation Act for any lawful purpose relating to the land or property contained in the dissolving township after the township is dissolved.
(Source: P.A. 100-107, eff. 1-1-18.)

(60 ILCS 1/23-25)
Sec. 23-25. Merged township. On the third Monday of May of the year in which township officials are elected following the approval of a referendum under Section 23-15, the following shall occur:
(a) The dissolving township ceases.
(b) All rights, powers, duties, assets, and

property, together with all personnel, contractual obligations, other obligations, responsibilities, and liabilities of the dissolving township are transferred to the receiving townships as provided in the resolution adopted under Section 23-10. The rights include, but are not limited to, the authority to continue to collect and receive any tax levied prior to the creation of the merged townships without an additional ordinance, resolution, or referendum.

(c) Road districts located within the dissolving

township are abolished and all the rights, powers, duties, assets, property, liabilities, obligations, and responsibilities of the dissolving road districts shall vest in and be assumed by the receiving townships' road districts as provided for in the resolutions adopted under Section 23-10; the boards of trustees of the receiving townships shall exercise the taxing authority of a road district dissolved under this Section and shall exercise all duties and responsibilities of the highway commissioner as provided in the Illinois Highway Code unless a road district in the receiving township has a highway commissioner who shall assume all duties and responsibilities of the highway commissioner of the dissolving road districts if so resolved by the receiving township board; highway commissioners of the dissolving road districts shall cease to hold office on the date the road district is abolished; and for purposes of distribution of revenue, the receiving townships' road districts, or the township board if no road districts exist, shall assume the powers, duties, and obligations of the dissolving road district.

(Source: P.A. 100-107, eff. 1-1-18.)



Article 25 - Discontinuance Of Township Organization

(60 ILCS 1/Art. 25 heading)

(60 ILCS 1/25-5)
Sec. 25-5. Petition and referendum to discontinue township organization. Upon the petition of at least 10% of the registered voters of each township of a county, as determined on the date registration closed before the regular election next preceding the last day on which the petition may be filed, that has adopted township organization, the county board shall certify and cause to be submitted to the voters of the county, at the next general election, the question of the continuance of township organization. A signature on a petition shall not be valid or counted in considering the petition unless the form requirements are complied with and the date of each signature is less than 90 days before the last day for filing the petition. The statement of the person who circulates the petition must include an attestation (i) indicating the dates on which that sheet was circulated, (ii) indicating the first and last date on which that sheet was circulated, or (iii) certifying that none of the signatures on the sheet was signed more than 90 days before the last day for filing the petition. The proposition shall be substantially in the form:
Shall township organization be continued in (name of

county)?

The votes shall be recorded as "Yes" or "No".
The petition shall be treated and the proposition certified in the manner provided by the general election law. After the proposition has once been submitted to the electorate, the proposition shall not be resubmitted for 4 years.
(Source: P.A. 89-235, eff. 8-4-95; 90-112, eff. 1-1-98.)

(60 ILCS 1/25-10)
Sec. 25-10. Cessation of township organization. If it appears by the returns of the election that a majority of the votes in at least three-fourths of the townships, containing at least a majority of the population in the county, cast on the question of the continuance of township organization at the election are against the continuance of township organization, then township organization shall cease in the county as soon as a county board is elected and qualified. All laws relating to counties not under township organization shall be applicable to the county, the same as if township organization had never been adopted in it.
(Source: P.A. 88-62; 89-365, eff. 8-18-95.)

(60 ILCS 1/25-15)
Sec. 25-15. Selection of county governing body; election. When township organization ceases in any county as provided in this Article, the county board may by ordinance or resolution restructure into a commission form of government on or before 180 days after a township organization ceases. If the county board votes to assume a commission form of government, an election shall be held in the county at the next general election in an even-numbered year for 3 county commissioners who shall hold office for 2, 4, and 6 years, respectively, and until their successors are elected and qualified. Terms shall be determined by lot. At each succeeding general election after the first, one commissioner shall be elected.
(Source: P.A. 100-107, eff. 1-1-18.)

(60 ILCS 1/25-20)
Sec. 25-20. County commissioners' assumption of duties. The county commissioners elected under Section 25-15 shall assume the duties of their office on the first Monday of the month following their election. They shall be the legal successors to the county board of the county and shall have all the rights and emoluments, and be subject to all the liabilities as provided in other cases of counties not under township organization.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/25-25)
Sec. 25-25. Disposal of township records and property. When township organization is discontinued in any county, the records of the several townships shall be deposited in the county clerk's office. The county board or board of county commissioners of the county may close up all unfinished business of the several townships and sell or dispose of any of the property belonging to a township for the benefit of the inhabitants of the township, as fully as might have been done by the townships themselves. The county board or board of county commissioners may pay all the indebtedness of any township existing at the time of the discontinuance of township organization and cause the amount of the indebtedness, or so much as may be necessary, to be levied upon the property of the township.
(Source: P.A. 100-107, eff. 1-1-18.)



Article 27 - Discontinuance Of Township Organization Within Coterminous Municipality: County Population of 3 Million Or More

(60 ILCS 1/Art. 27 heading)

(60 ILCS 1/27-5)
Sec. 27-5. Applicability. This Article shall apply only to a township that: (1) is within a coterminous, or substantially coterminous, municipality in which the city council exercises the powers and duties of the township board, or in which one or more municipal officials serve as an officer or trustee of the township; (2) is located within a county with a population of 3 million or more; and (3) contains a territory of 7 square miles or more.
(Source: P.A. 98-127, eff. 8-2-13.)

(60 ILCS 1/27-10)
Sec. 27-10. Petition and referendum to discontinue and abolish a township organization within a coterminous municipality. Upon adoption of an ordinance by the city council of a township described under Section 27-5 of this Article, or upon petition of at least 10% of the registered voters of that township, the city council shall certify and cause to be submitted to the voters of the township, at the next election or consolidated election, a proposition to discontinue and abolish the township organization and to transfer all the rights, powers, duties, assets, property, liabilities, obligations, and responsibilities of the township organization to the coterminous municipality.
A signature on a petition shall not be valid or counted in considering the petition unless the form requirements are complied with and the date of each signature is less than 90 days before the last day for filing the petition. The statement of the person who circulates the petition must include an attestation (i) indicating the dates on which that sheet was circulated, (ii) indicating the first and last date on which that sheet was circulated, or (iii) certifying that none of the signatures on the sheet was signed more than 90 days before the last day for filing the petition. The petition shall be treated and the proposition certified in the manner provided by the general election law. After the proposition has once been submitted to the electorate, the proposition shall not be resubmitted for 4 years.
The proposition shall be in substantially the following form:
Shall the township organization be continued in [Name

of Township] Township?

The votes shall be recorded as "Yes" or "No".
(Source: P.A. 98-127, eff. 8-2-13; 98-756, eff. 7-16-14.)

(60 ILCS 1/27-15)
Sec. 27-15. Cessation of township organization. If a majority of the votes of the township cast are in favor of the proposition to discontinue and abolish the township organization, then the township organization in that township shall cease.
On the effective date of the discontinuance and abolishment of the township organization, all the rights, powers, duties, assets, property, liabilities, obligations, and responsibilities of the township shall by operation of law vest in and be assumed by the coterminous municipality.
(Source: P.A. 98-127, eff. 8-2-13.)

(60 ILCS 1/27-20)
Sec. 27-20. Township officers. Upon the effective date of discontinuance, the coterminous municipality shall exercise all duties and responsibilities of that township officer as provided in the Township Code, the Illinois Public Aid Code, Property Tax Code, and the Illinois Highway Code, as applicable. The coterminous municipality may enter into an intergovernmental agreement or contract with the county or the State to administer the duties and responsibilities of that township officer for services under its jurisdiction.
(Source: P.A. 98-127, eff. 8-2-13.)

(60 ILCS 1/27-25)
Sec. 27-25. Business, records, and property of discontinued township organization. The records of a township organization discontinued under this Article shall be deposited in the coterminous municipality's city clerk's office. The coterminous municipality may close up all unfinished business of the township and sell and dispose of any of the property belonging to the township for benefit of the inhabitants of the municipality.
(Source: P.A. 98-127, eff. 8-2-13.)



Article 28 - Discontinuance Of Township Organization Within Coterminous Municipality: Specified Townships

(60 ILCS 1/Art. 28 heading)

(60 ILCS 1/28-5)
Sec. 28-5. Applicability. This Article shall apply only to a township that: (1) is within a coterminous, or substantially coterminous, municipality, (2) is located within St. Clair County, and (3) contains a territory of 23 square miles or more.
(Source: P.A. 99-474, eff. 8-27-15.)

(60 ILCS 1/28-10)
Sec. 28-10. Ordinance to discontinue and abolish a township organization within a coterminous municipality; cessation of township organization.
(a) The township board of a township described under Section 28-5 of this Article may adopt an ordinance, with a majority of the votes of the township board, providing that, upon the approval of a coterminous, or substantially coterminous, municipality's corporate authorities, (1) that the township organization shall discontinue and be abolished; and (2) that the township shall transfer all the rights, powers, duties, assets, property, liabilities, obligations, and responsibilities of the township organization to the coterminous, or substantially coterminous, municipality. The corporate authorities of the coterminous, or substantially coterminous, municipality shall adopt an ordinance by a majority vote approving such transfer to the municipality.
(b) On the later date of either the (i) approval of an ordinance by a municipality under subsection (a) of this Section, or (ii) expiration of the township officers' terms after passing an ordinance under subsection (a) of this Section, the township is discontinued and abolished and all the rights, powers, duties, assets, property, liabilities, obligations, and responsibilities of the township shall by operation of law vest in and be assumed by the municipality, including the authority to levy property taxes for township purposes in the same manner as the dissolved township.
(Source: P.A. 99-474, eff. 8-27-15.)

(60 ILCS 1/28-15)
Sec. 28-15. Coterminous municipality's duties and responsibilities. Upon the effective date of discontinuance and abolishment of the township organization, the coterminous municipality shall exercise all duties and responsibilities of the township officers as provided in the Township Code, the Illinois Public Aid Code, the Property Tax Code, and the Illinois Highway Code, as applicable. The coterminous municipality may enter into an intergovernmental agreement or contract with the county or the State to administer the duties and responsibilities of the township officers for services under its jurisdiction.
(Source: P.A. 99-474, eff. 8-27-15.)

(60 ILCS 1/28-20)
Sec. 28-20. Business, records, and property of discontinued township organization. The records of a township organization discontinued under this Article shall be deposited in the coterminous municipality's city clerk's office. The coterminous municipality may close up all unfinished business of the township and sell and dispose of any of the property belonging to the township for benefit of the inhabitants of the coterminous municipality.
(Source: P.A. 99-474, eff. 8-27-15.)



Article 29 - Discontinuance Of Township Within Coterminous Municipality: All Townships

(60 ILCS 1/Art. 29 heading)

(60 ILCS 1/29-5)
Sec. 29-5. Resolutions to discontinue and abolish a township. The township board and the corporate authorities of a coterminous, or substantially coterminous, municipality may by resolutions of the board and corporate authorities, and after referendum of the voters of the township and municipality: (1) discontinue and abolish the township; (2) transfer all the rights, powers, duties, assets, property, liabilities, obligations, and responsibilities of the township to the municipality; and (3) cease and dissolve all township road districts with the district's jurisdiction and authority transferred to the municipality upon the dissolution of the township.
(Source: P.A. 100-107, eff. 1-1-18.)

(60 ILCS 1/29-10)
Sec. 29-10. Notice.
(a) Before passing resolutions under Section 29-5, the township board and the corporate authorities of the municipality shall hold public hearings on those matters after notice of the hearing has been published on the main page of the respective entities' websites, if any, and in a newspaper having general circulation in the township and municipality. The notice shall be published at least 30 days before the date of the hearing.
(b) Before a referendum is placed on the ballot under Section 29-15, each township board shall publish a copy of the resolution adopted under Section 29-5 on the main page of the respective entities' websites, if any, and in a newspaper of general circulation in the township and municipality affected. The notice shall be published at least 30 days before the date of the general election in which the referendum will appear.
Each township board shall additionally mail a copy of the adopted resolution, along with a copy of the referendum language, the date the referendum will appear, and a list of all taxes levied in the affected townships, to every registered voter in each township affected. The notice shall be mailed at least 30 days before the date of the election in which the referendum will appear.
(Source: P.A. 100-107, eff. 1-1-18.)

(60 ILCS 1/29-15)
Sec. 29-15. Referendum for cessation of township. Upon the adoption of resolutions under Section 29-5 by both the township and municipality, the township board and corporate authorities of the municipality shall certify the question to the election authority and the authority shall cause to be submitted to the voters of the township and municipality at the next election a referendum to discontinue the township and to transfer all the rights, powers, duties, assets, property, liabilities, obligations, and responsibilities of the township to the municipality. The referendum shall be substantially in the following form:
Shall the Township of (name of township) cease?
The votes shall be recorded as "Yes" or "No". The referendum is approved when a majority of the voters, in both the township and municipality, approve the referendum.
If the referendum is approved, there shall be no further nominations or elections for clerks, assessors, collectors, highway commissioners, supervisors, or trustees of the township or highway commission, and the terms of all such officers currently serving shall continue until the third Monday of May of the year of the consolidated election in which township officials are elected next following the approval of a referendum under this Section.
(Source: P.A. 100-107, eff. 1-1-18.)

(60 ILCS 1/29-20)
Sec. 29-20. Cessation of township. On the third Monday in May in the year of the consolidated election in which township officials are elected next following the approval of a referendum under Section 29-15:
(1) the township is discontinued and abolished and

all the rights, powers, duties, assets, property, liabilities, obligations, and responsibilities of the township shall vest in and be assumed by the municipality, including the authority to levy property taxes for township purposes in the same manner as the dissolved township without an additional ordinance, resolution, or referendum;

(2) all township officers shall cease to hold office;
(3) the municipality shall exercise all duties and

responsibilities of the township officers as provided in the Township Code, the Illinois Public Aid Code, the Property Tax Code, and the Illinois Highway Code, as applicable. The municipality may enter into an intergovernmental agreement with the county or the State to administer the duties and responsibilities of the township officers for services under its jurisdiction; and

(4) any road district located within the township

is abolished and its jurisdiction, rights, powers, duties, assets, property, liabilities, obligations, and responsibilities shall vest in and be assumed by the municipality and the highway commissioner of the abolished road district shall cease to hold office. The corporate authorities of the municipality shall: exercise the taxing authority of a road district abolished under this Section; exercise all duties and responsibilities of the highway commissioner as provided in the Illinois Highway Code; and for purposes of distribution of revenue, assume the powers, duties, and obligations of the road district in the discontinued township. The corporate authorities of a municipality may enter into an intergovernmental agreement or a contract with the county, another municipality, or a private contractor to administer the roads which were under the jurisdiction of the abolished road district.

(Source: P.A. 100-107, eff. 1-1-18.)

(60 ILCS 1/29-25)
Sec. 29-25. Business, records, and property of discontinued township. The records of a township discontinued under this Article shall be deposited in the municipality's city clerk's office. The municipality may close up all unfinished business of the township and sell and dispose of any of the property belonging to the township for benefit of the inhabitants of the municipality.
(Source: P.A. 100-107, eff. 1-1-18.)



Article 30 - Annual Township Meeting

(60 ILCS 1/Art. 30 heading)

(60 ILCS 1/30-5)
Sec. 30-5. Annual township meeting.
(a) The annual township meeting in the respective townships for the transaction of the business of the township shall be held on the second Tuesday of April in each year, after 6 p.m., at the place appointed for those meetings. Elections for township officers shall be held in accordance with the consolidated schedule of elections prescribed by the general election law.
(b) Whenever the date designated in subsection (a) conflicts with the celebration of Passover, the township board may postpone the annual township meeting to the first Tuesday following the last day of Passover.
(c) Whenever the consolidated election provided for in subsection (b) of Section 2A-1.1 of the Election Code is rescheduled to the second Tuesday in April under Section 2A-1.1a of the Election Code, the annual township meeting shall be held on the third Tuesday in April at the time designated by the electors or the township board, whichever is appropriate.
(Source: P.A. 88-62; incorporates 88-360; 88-670, eff. 12-2-94.)

(60 ILCS 1/30-10)
Sec. 30-10. Notice of meeting; agenda.
(a) Notice of the time and place of holding the annual and any special township meetings shall be given by the township clerk (or, in the clerk's absence, the supervisor, assessor, or collector) by posting written or printed notices in 3 of the most public places in the township at least 15 days before the meeting and, if there is an English language newspaper published in the township, by at least one publication in that newspaper before the meeting. The notice shall set forth the agenda for the meeting.
(b) Agenda. Not less than 15 days before the annual meeting, the township board shall adopt an agenda for the annual meeting. Any 15 or more registered voters in the township may request an agenda item for consideration by the electors at the annual meeting by giving written notice of a specific request to the township clerk no later than March 1 prior to the annual meeting. The agenda published by the township board shall include any such request made by voters if the request is relevant to powers granted to electors under the Township Code.
(c) Additional agenda items. Any matter or proposal not set forth in the published agenda shall not be considered at the annual meeting other than advising that the matter may be considered at a special meeting of the electors at a later date.
(Source: P.A. 98-653, eff. 6-18-14.)

(60 ILCS 1/30-15)
Sec. 30-15. Place of meeting. The place of holding township meetings shall be some convenient place in the township fixed by the township board.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/30-20)
Sec. 30-20. Powers of electors at annual township meeting.
(a) The electors present at the annual township meeting have the powers enumerated in this Article 30. An elector is a person registered to vote within the township no less than 28 days before the date of the annual meeting.
(b) Notwithstanding the provisions of any other Act, except as provided in Section 6-620 of the Illinois Highway Code, before establishing or increasing any township tax rate that may be established or increased by the electors at the annual township meeting, a petition containing the signatures of not less than 10% of the registered voters of the township must be presented to the township clerk authorizing that action.
(c) Nothing in this amendatory Act of 1983 (Public Act 83-281) shall be construed to alter existing tax rates.
(Source: P.A. 94-692, eff. 11-3-05.)

(60 ILCS 1/30-25)
Sec. 30-25. Exercise of corporate powers. The electors may take all necessary measures and give directions for the exercise of their corporate powers.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/30-30)
Sec. 30-30. Time of township meetings. The electors may fix the hour at which township meetings are held.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/30-35)
Sec. 30-35. (Repealed).
(Source: Repealed by P.A. 88-670; predecessor Section repealed by P.A. 88-294.)

(60 ILCS 1/30-40)
Sec. 30-40. (Repealed).
(Source: Repealed by P.A. 88-670; predecessor Section repealed by P.A. 88-294.)

(60 ILCS 1/30-41)
Sec. 30-41. Notwithstanding any provision of this Act to the contrary, the township board of trustees may make contracts relating to insurance. In no event shall the duration of the contract exceed the board term by more than one year. The township board of trustees shall include in the township's annual appropriation for each fiscal year an appropriation of a sum of money sufficient to pay the amount which, by the terms of the contract, is to become due and payable during the current fiscal year.
(Source: Incorporates P.A. 88-356; 88-670, eff. 12-2-94.)

(60 ILCS 1/30-42)
Sec. 30-42. The board of trustees may provide for the purchase of insurance, including coverage obtained from a risk management association, against any loss or liability of any officer, employee, or agent of the township resulting from the wrongful or negligent act of any officer, employee, or agent while discharging and engaged in his duties and functions and acting within the scope of his duties and functions as an officer, employee, or agent of the township. The insurance shall be carried with a company authorized by the Department of Insurance to write such coverage in Illinois.
(Source: Incorporates P.A. 88-294; 88-670, eff. 12-2-94.)

(60 ILCS 1/30-45)
Sec. 30-45. Property record system. The electors may expend monies for the preparation, establishment, and maintenance of a detailed property record system to provide information useful to assessment officials. The electors may enter into contracts with persons, firms, or corporations for the preparation and establishment of the record system. The record system shall be available to all assessing officials. The property record system shall include up-to-date and complete tax maps except where those maps are otherwise already available or ordered, ownership lists, valuation standards, and property record cards, including appraisals, for all or any part of the property in the township in accordance with reasonable rules and procedures prescribed by the Department of Revenue. The system and records shall not be considered to be assessments and shall not limit the powers and duties of assessing officials.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/30-50)
Sec. 30-50. Purchase and use of property.
(a) The electors may make all orders for the purchase, sale, conveyance, regulation, or use of the township's corporate property (including the direct sale or lease of single township road district property) that may be deemed conducive to the interests of its inhabitants, including the lease, for up to 10 years, or for up to 25 years if the lease is for a wireless telecommunications tower, at fair market value, of corporate property for which no use or need during the lease period is anticipated at the time of leasing. The property may be leased to another governmental body, however, or to a not-for-profit corporation that has contracted to construct or fund the construction of a structure or improvement upon the real estate owned by the township and that has contracted with the township to allow the township to use at least a portion of the structure or improvement to be constructed upon the real estate leased and not otherwise used by the township, for any term not exceeding 50 years and for any consideration. In the case of a not-for-profit corporation, the township shall hold a public hearing on the proposed lease. The township clerk shall give notice of the hearing by publication in a newspaper published in the township, or in a newspaper published in the county and having general circulation in the township if no newspaper is published in the township, and by posting notices in at least 5 public places at least 15 days before the public hearing.
(b) If a new tax is to be levied or an existing tax rate is to be increased above the statutory limits for the purchase of the property, however, no action otherwise authorized in subsection (a) shall be taken unless a petition signed by at least 10% of the registered voters residing in the township is presented to the township clerk. If a petition is presented to the township clerk, the clerk shall order a referendum on the proposition. The referendum shall be held at the next annual or special township meeting or at an election in accordance with the general election law. If the referendum is ordered to be held at the township meeting, the township clerk shall give notice that at the next annual or special township meeting the proposition shall be voted upon. The notice shall set forth the proposition and shall be given by publication in a newspaper published in the township. If there is no newspaper published in the township, the notice shall be published in a newspaper published in the county and having general circulation in the township. Notice also shall be given by posting notices in at least 5 public places at least 15 days before the township meeting. If the referendum is ordered to be held at an election, the township clerk shall certify that proposition to the proper election officials, who shall submit the proposition at an election. The proposition shall be submitted in accordance with the general election law.
(c) If the leased property is utilized in part for private use and in part for public use, those portions of the improvements devoted to private use are fully taxable. The land is exempt from taxation to the extent that the uses on the land are public and taxable to the extent that the uses are private.
(d) Before the township makes a lease or sale of township or road district real property, the electors shall adopt a resolution stating the intent to lease or sell the real property, describing the property in full, and stating the terms and conditions the electors deem necessary and desirable for the lease or sale. A resolution stating the intent to sell real property shall also contain pertinent information concerning the size, use, and zoning of the property. The value of real property shall be determined by a State licensed real estate appraiser. The appraisal shall be available for public inspection. The resolution may direct the sale to be conducted by the staff of the township or by listing with local licensed real estate agencies (in which case the terms of the agent's compensation shall be included in the resolution).
Anytime during the year, the township or township road district may lease or sell personal property by a vote of the township board or request of the township highway commissioner.
The clerk shall thereafter publish the resolution or personal property sale notice once in a newspaper published in the township or, if no newspaper is published in the township, in a newspaper generally circulated in the township. If no newspaper is generally circulated in the township, the clerk shall post the resolution or personal property sale notice in 5 of the most public places in the township. In addition to the foregoing publication requirements, the clerk shall post the resolution or personal property sale notice at the office of the township (if township property is involved) or at the office of the road district (if road district property is involved). The following information shall be published or posted with the resolution or personal property sale notice: (i) the date by which all bids must be received by the township or road district, which shall not be less than 30 days after the date of publication or posting, and (ii) the place, time, and date at which bids shall be opened, which shall be at a regular meeting of the township board.
All bids shall be opened by the clerk (or someone duly appointed to act for the clerk) at the regular meeting of the township board described in the notice. With respect to township personal property, the township board may accept the high bid or any other bid determined to be in the best interests of the township by a majority vote of the board. With respect to township real property, the township board may accept the high bid or any other bid determined to be in the best interests of the township by a vote of three-fourths of the township board then holding office, but in no event at a price less than 80% of the appraised value. With respect to road district property, the highway commissioner may accept the high bid or any other bid determined to be in the best interests of the road district. In each case, the township board or commissioner may reject any and all bids. This notice and competitive bidding procedure shall not be followed when property is leased to another governmental body. The notice and competitive bidding procedure shall not be followed when real or personal property is declared surplus by the township board or the highway commissioner and sold to another governmental body.
The township board or the highway commissioner may authorize the sale of personal property by public auction conducted by an auctioneer licensed under the Auction License Act or through an approved Internet auction service.
(e) A trade-in of machinery or equipment on new or different machinery or equipment does not constitute the sale of township or road district property.
(Source: P.A. 98-549, eff. 8-26-13; 98-653, eff. 6-18-14; 99-78, eff. 7-20-15.)

(60 ILCS 1/30-51)
Sec. 30-51. Competitive bidding exceptions. Contracts and purchases that by their nature are not adapted to award by competitive bidding, such as contracts for goods procured from another governmental agency and purchases of equipment previously owned by some entity other than the township itself, are not subject to the competitive bidding requirements of this Code.
(Source: P.A. 100-210, eff. 1-1-18.)

(60 ILCS 1/30-53)
Sec. 30-53. Surplus property. The majority of electors present at an annual or special town meeting may declare property of the township to be surplus for purposes of donating the property to a historical society or other not-for-profit corporation as provided in Section 80-75.
(Source: P.A. 89-100, eff. 7-7-95.)

(60 ILCS 1/30-55)
Sec. 30-55. (Repealed).
(Source: P.A. 88-62. Repealed by P.A. 90-210, eff. 7-25-97.)

(60 ILCS 1/30-60)
Sec. 30-60. Public graveyards. The electors may authorize the township board to appropriate monies, in excess of the sum provided in the Public Graveyards Act, for the purpose of putting any old, neglected graves and cemeteries in the township in a cleaner and more respectable condition.
(Source: P.A. 84-1264; 88-62.)

(60 ILCS 1/30-65)
Sec. 30-65. Graves of former armed forces members. The electors may provide for the decoration and maintenance of graves of persons who at any time served in the armed forces of the United States that are within the township.
(Source: P.A. 84-371; 88-62.)

(60 ILCS 1/30-70)
Sec. 30-70. Court room and office space. The electors at any annual or special township meeting may set aside and maintain space in any township buildings or may obtain and maintain space in privately owned buildings for court room and office use by the circuit court of the county in which the township is located. The electors may supply all maintenance employees and supplies needed to maintain the court room and office space to assist the court in any way the court deems fit in conducting its business. The appearance and furnishings of the court rooms established under this Section shall meet reasonable minimum standards as prescribed by the Supreme Court of Illinois. The standards shall be substantially the same as those generally accepted in court rooms as to general furnishings, arrangement of bench, tables, and chairs, cleanliness, convenience to litigants, decorations, lighting, and other matters relating to the physical appearance of the court room.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/30-75)
Sec. 30-75. Zoning. The electors may authorize the township board to exercise the zoning powers conferred by Article 110.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/30-80)
Sec. 30-80. (Repealed).
(Source: P.A. 88-62. Repealed by P.A. 90-210, eff. 7-25-97.)

(60 ILCS 1/30-85)
Sec. 30-85. Trees. The electors may offer premiums and take actions to induce the planting and cultivating of trees along the highways in the township. The electors may protect and preserve trees standing along or on highways and may purchase, plant, and cultivate trees along the streets and highways in the township.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/30-90)
Sec. 30-90. Fences. The electors may make rules and regulations for ascertaining the sufficiency of all fences in the township and may determine what is a lawful fence within the township except as otherwise provided by law.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/30-95)
Sec. 30-95. Livestock running at large. The electors may restrain, regulate, or prohibit the running at large of poultry, cattle, horses, mules, asses, swine, sheep, or goats and may determine the time and manner in which those animals may go at large, unless they are restrained from running at large in some manner provided by law.
(Source: P.A. 94-453, eff. 1-1-06.)

(60 ILCS 1/30-100)
Sec. 30-100. Pounds. The electors may establish and maintain pounds at places within the township that are deemed necessary and convenient and may discontinue any pounds within the township. When a pound is erected, it shall be under the care and direction of a poundmaster.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/30-105)
Sec. 30-105. Poundmasters. The electors may determine the number of poundmasters, prescribe their duties, and elect poundmasters, either by ballot or in another manner that they determine. Alternatively, the electors may provide for the appointment of poundmasters.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/30-110)
Sec. 30-110. Impounding and sale of animals. The electors may authorize the distraining, impounding, and sale of cattle, horses, mules, asses, swine, sheep, and goats for penalties incurred and the costs of the proceeding. The sale of animals distrained or impounded shall be conducted, as near as may be practicable, according to the law regulating sales of property by sheriffs for the satisfaction of a judgment of the circuit court. The owner of the animals may redeem them from the purchaser at any time within 3 months from the date of the sale by paying the amount of the purchaser's bid, with reasonable costs for their keeping and interest upon the amount bid at the rate of 10% per annum. The electors may also authorize the impounding of dogs found running at large and provide for their destruction at the end of a reasonable period of time if they are not claimed and the cost of impounding paid.
(Source: P.A. 83-341; 88-62.)

(60 ILCS 1/30-115)
Sec. 30-115. Public wells. The electors may construct and keep in repair public wells or other watering places and may regulate the use of those wells and watering places.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/30-117)
Sec. 30-117. Special services; disaster relief. The corporate authorities of a township may, by ordinance, authorize the use of permanent road funds, general road and bridge funds, or town funds for the purpose of collecting, transporting, and disposing of brush and leaves generated from those properties that are contiguous to roads as defined by Section 2-103 of the Illinois Highway Code or located within the unincorporated areas of the township.
The electors may allow general road and bridge or town funds to also be used for the purpose of providing disaster relief and support services approved by the Township Board of Trustees at a regularly scheduled or special meeting.
(Source: P.A. 97-333, eff. 8-12-11; 97-417, eff. 1-1-12.)

(60 ILCS 1/30-120)
Sec. 30-120. Garbage. The electors may prevent the deposit of night soil, garbage, or other offensive substances within the limits of the township. This Section does apply to refuse disposal facilities regulated by the Illinois Department of Public Health and the county in which the facilities are located.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/30-125)
Sec. 30-125. Recreational vehicle parking. The electors may adopt ordinances regulating the standing or parking of recreational vehicles on township roads within each township.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/30-130)
Sec. 30-130. Inoperable motor vehicles.
(a) The electors may by ordinance declare inoperable motor vehicles, whether on public or private property, to be a nuisance and may authorize fines to be levied for the failure of any person to obey a notice from the township stating that the person is to dispose of any inoperable motor vehicles under his or her control. The electors may authorize a law enforcement agency with applicable jurisdiction to remove, after 7 days from the issuance of the township notice, any inoperable motor vehicle or parts of such a vehicle.
(b) Nothing in this Section applies to any motor vehicle that is kept within a building when not in use, to an operable historic vehicle over 25 years of age, or to a motor vehicle on the premises of a place of business engaged in the wrecking or junking of motor vehicles.
(c) As used in this Section, "inoperable motor vehicle" means any motor vehicle from which, for a period of at least 7 days or any longer period of time fixed by ordinance, the engine, wheels, or other parts have been removed, or on which the engine, wheels, or other parts have been altered, damaged, or otherwise treated so that the vehicle is incapable of being driven under its own motor power. "Inoperable motor vehicle" does not include a motor vehicle that has been rendered temporarily incapable of being driven under its own motor power in order to perform ordinary service or repair operations.
(Source: P.A. 85-1209; 88-62.)

(60 ILCS 1/30-135)
Sec. 30-135. Dealers in second hand articles. The electors may authorize the licensing and regulation and direct the location of all places of business of purchasers, traders, and dealers in junk, rags, and any second hand article, including motor vehicles, except in cities, villages, and incorporated towns in the township that by ordinance provide for the licensing, regulation, or location of places of business of those purchasers, traders, and dealers.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/30-140)
Sec. 30-140. Regulation of certain occupations. In counties with a population of less than 3,000,000, the electors may regulate hawkers, peddlers, pawnbrokers, itinerant merchants, and transient vendors of merchandise. The township board in those counties may require that any such person register his or her name and the name of any firm he or she represents with the township clerk and may make reasonable restrictions of the hours during which he or she may engage in door-to-door solicitation. The township board in those counties also may prohibit the activities of any categories of persons as it determines to be in the best interest of township residents. Any regulation under this Section shall not apply within the boundaries of a city, village, or incorporated town.
(Source: P.A. 84-822; 88-62.)

(60 ILCS 1/30-145)
Sec. 30-145. Mental health services. If a township is not included in a mental health district organized under the Community Mental Health Act, the electors may authorize the board of trustees to provide mental health services (including services for the alcoholic and the drug addicted, and for persons with intellectual disabilities) for residents of the township by disbursing existing funds if available by contracting with mental health agencies approved by the Department of Human Services, alcoholism treatment programs licensed by the Department of Public Health, and drug abuse facilities and other alcohol and drug abuse services approved by the Department of Human Services. To be eligible to receive township funds, an agency, program, facility, or other service provider must have been in existence for more than one year and must serve the township area.
(Source: P.A. 99-143, eff. 7-27-15.)

(60 ILCS 1/30-150)
Sec. 30-150. Police protection by municipality; county under 1,000,000. In counties having a population of less than 1,000,000, the electors may authorize the township board to contract with one or more incorporated municipalities lying wholly or partly within the boundaries of the township, or with advice and consent of the sheriff in the county in which the request for contract services is made, based upon a determination of law enforcement needs of the area in which contract services are sought with the county within which the township is located to furnish police protection in the area of the township that is not within the incorporated area of any municipality having a regular police department.
(Source: P.A. 91-633, eff. 12-1-99.)

(60 ILCS 1/30-155)
Sec. 30-155. Police protection by county in county under 1,000,000; special taxing district.
(a) In counties having a population of less than 1,000,000, the electors may authorize the township board to contract with the county sheriff within which the township is located to furnish police protection in the unincorporated area of the township.
(b) The township board may adopt a resolution declaring the unincorporated area of the township a special police district for tax purposes. Proof of the adoption of the resolution authorizes the county clerk to extend a tax upon the special police district in the amount specified in the annual township tax levy, but not to exceed a rate of .10% of the value of taxable property as equalized or assessed by the Department of Revenue.
(c) Whenever a resolution creating a special police district has been adopted, the township board shall order the proposition submitted to the voters within the territory of the proposed special police district at an election. The clerk shall certify the proposition to the proper election officials. Notice shall be given and the election conducted in accordance with the general election law. The proposition shall be in substantially the following form:
Shall a special police district be created to serve

the unincorporated areas of (name of township), and shall a tax be levied at a rate of not more than 0.10% of the value of taxable property in the district as equalized or assessed by the Department of Revenue?

The votes shall be recorded as "Yes" or "No".
(d) If a majority of votes cast on the proposition is in favor of the special police district, the district shall be created.
(Source: P.A. 83-209; 88-62.)

(60 ILCS 1/30-160)
Sec. 30-160. Police protection by municipality or county; county of 1,000,000 or more; special taxing district.
(a) In counties having a population of 1,000,000 or more, the electors may authorize the township board to contract with one or more municipalities in the township or with the county within which the township is located to furnish police protection in the unincorporated area of the township.
(b) The township board may declare the unincorporated area of the township a special police district for tax purposes. Proof of the declaration authorizes the county clerk to extend a tax upon the special police district in the amount specified in the annual township tax levy, but not to exceed a rate of .10% of the value of taxable property as equalized or assessed by the Department of Revenue.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/30-165)
Sec. 30-165. Fire protection; special taxing district.
(a) The electors may authorize the township board to contract with one or more municipalities in the township or with the county within which the township is located to furnish fire protection in the unincorporated area of the township.
(b) With the approval of a majority of the voters in the unincorporated area of a township, the township board may declare the unincorporated area of the township a special fire district for tax purposes. Proof of that declaration authorizes the county clerk to extend a tax upon the special fire district in the amount specified in the annual township tax levy, but not more than a rate of 0.40% of the value of taxable property as equalized or assessed by the Department of Revenue.
(c) Any territory within a special fire district that is annexed to a municipality that provides fire protection services within its corporate limits shall be automatically disconnected from the township fire protection taxing district.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/30-166)
Sec. 30-166. Civil penalties for false fire alarms. The township board of any township providing fire protection services may impose reasonable civil penalties on individuals who repeatedly cause false fire alarms.
(Source: P.A. 95-331, eff. 8-21-07.)

(60 ILCS 1/30-167)
Sec. 30-167. Charge against non-residents.
(a) The township board of each township may fix, charge, and collect fees not exceeding the reasonable cost of the service for all services rendered by the township against persons, businesses, and other entities who are not residents of the township.
(b) The charge may not be assessed against residents of the township or persons who request fire protection coverage for an unprotected area and who pay to the township an amount equal to the township's fire protection tax under Article 200 of this Code.
(c) The charge for such services shall be computed at a rate not to exceed $125 per hour per vehicle and not to exceed $35 per hour per firefighter responding to a call for assistance. An additional charge may be levied to reimburse the township for extraordinary expenses of materials used in rendering such services. No charge shall be made for services for which the total charge would be less than $50.
(d) All revenue from the charges assessed pursuant to this Section shall be deposited into the general fund of the township.
(Source: P.A. 95-331, eff. 8-21-07.)

(60 ILCS 1/30-170)
Sec. 30-170. Mosquito abatement district.
(a) The electors may authorize the township board to contract for the furnishing of mosquito abatement services in the unincorporated area of the township.
(b) The township board may adopt a resolution declaring the unincorporated area of the township a mosquito abatement district for tax purposes. Proof of the resolution authorizes the county clerk to extend a tax upon the mosquito abatement district in the amount specified in the annual township tax levy, but not more than a rate of 0.075% of the value of taxable property as equalized or assessed by the Department of Revenue.
(c) Whenever a resolution creating a mosquito abatement district has been adopted, the township board shall order the proposition submitted to the voters within the territory of the proposed district at an election. The clerk shall certify the proposition to the proper election officials. Notice shall be given and the election conducted in accordance with the general election law. The proposition shall be in substantially the following form:
Shall a mosquito abatement district be created to

serve the unincorporated areas of (name of township), and shall a tax be levied at a rate of not more than 0.075% of the value of taxable property in the district as equalized or assessed by the Department of Revenue?

The votes shall be recorded as "Yes" or "No".
(d) If a majority of votes cast on the proposition is in favor of the mosquito abatement district, the district shall be created.
(e) Any territory within a mosquito abatement district that is annexed to a municipality that provides mosquito abatement services within its corporate limits shall be automatically disconnected from the township mosquito abatement taxing district.
(Source: P.A. 86-310; 88-62.)

(60 ILCS 1/30-175)
Sec. 30-175. (Repealed).
(Source: P.A. 88-62. Repealed by P.A. 90-210, eff. 7-25-97.)

(60 ILCS 1/30-180)
Sec. 30-180. Illinois Municipal Retirement Fund. The electors may authorize the supervisor to file an application for the township and all other bodies politic established by or subject to the control of the electors to participate in the Illinois Municipal Retirement Fund under the Illinois Pension Code.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/30-185)
Sec. 30-185. Transfer of money to city or village. In townships wholly within the limits of an incorporated city or village, the electors may transfer any money in the treasury of the township to the treasury of the city or village. The money shall be used by the city or village in its corporate capacity for (i) constructing or repairing roads, bridges, approaches, or causeways over which it has control, supervision, and jurisdiction, or (ii) planting and cultivating trees along the streets and highways in the city and township. The electors may give full power and authority to expend any money in the city or village treasury that it has to the credit of the township for any of the purposes designated in this Section as decided by the electors or by the township board.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/30-190)
Sec. 30-190. Rules; fines. The electors may make all by-laws, rules, and regulations deemed necessary to carry into effect the powers granted in this Article 30 and may impose fines deemed proper, except when a fine or penalty is already allowed by law. No offense shall be classified in excess of a petty offense.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/30-195)
Sec. 30-195. Use of penalties collected. The electors may apply all penalties, when collected, in the manner deemed most to the interest of the township.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/30-200)
Sec. 30-200. Limitation in certain townships. In townships in which there are incorporated cities or villages, the boundaries of which are co-extensive with the limits of the township, and in townships that lie wholly within the limits of an incorporated city or village, the electors shall not exercise the several powers contained in Sections 30-80, 30-85, 30-90, 30-95, 30-100, 30-105, 30-110, 30-115, 30-120, and 30-135, and the powers and provisions of all cities and villages under their organic law are not repealed by any provision of this Article.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/30-205)
Sec. 30-205. Advisory referenda. Any group of registered voters may request an advisory question of public policy for consideration by the electors at the annual meeting by giving written notice of the specific advisory question to the township clerk in the same manner as required for an agenda item under subsection (b) of Section 30-10. The agenda published by the township board shall include any such advisory question if the request is timely filed. By a vote of the majority of electors present at a town meeting, the electors may authorize that an advisory question of public policy, for which notice has been given as required by this Section, be placed on the ballot at the next regularly scheduled election in the township. The township board shall certify the question to the proper election officials, who shall submit the question in accordance with the general election law.
(Source: P.A. 98-653, eff. 6-18-14.)



Article 35 - Special Township Meetings

(60 ILCS 1/Art. 35 heading)

(60 ILCS 1/35-5)
Sec. 35-5. Special township meeting. Special township meetings shall be held when the township board (or at least 15 voters of the township) file in the office of the township clerk a written statement that a special meeting is necessary for the interests of the township. The statement also shall set forth the objects of the meeting, which must be relevant to powers granted to electors under this Code. The special township meeting shall be held no less than 14 nor more than 45 days after the written request is filed in the office of the township clerk. Special township meetings may not begin before 6 p.m.
(Source: P.A. 95-761, eff. 7-28-08.)

(60 ILCS 1/35-10)
Sec. 35-10. Notice of special meeting; business at meeting.
(a) Notice of a special township meeting shall be given in the same manner and for the same length of time as for regular township meetings.
(b) The notice shall set forth the object of the meeting as contained in the statement filed with the township clerk, which must be relevant to powers granted to electors under this Code. No business shall be done at a special meeting except the business that is embraced in the statement and notice.
(Source: P.A. 95-761, eff. 7-28-08.)

(60 ILCS 1/35-15)
Sec. 35-15. Quorum and powers of electors at special meeting. No special township meeting shall be convened unless 15 or more electors are present at the meeting. The electors at special township meetings when convened have the powers enumerated in this Article. An elector is a person registered to vote within the township no less than 28 days before the date of the special meeting. If a special township meeting is not convened because of an absence of 15 or more electors, that special township meeting shall not be re-convened unless all procedures for a special township meeting are again completed.
(Source: P.A. 95-761, eff. 7-28-08.)

(60 ILCS 1/35-20)
Sec. 35-20. Matters postponed from annual meeting. The electors may act upon any subject within the powers of the electors at any annual township meeting that may have been postponed for want of time at the preceding annual meeting to be considered at a future township meeting.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/35-25)
Sec. 35-25. Exercise of annual meeting powers. When the special meeting is called by the township board in the manner provided by this Article, the electors may take any action authorized by Article 30 that could have been taken at an annual township meeting.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/35-30)
Sec. 35-30. Hour of township meetings. The electors may fix the hour at which township meetings shall be held.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/35-35)
Sec. 35-35. Filling vacancy in township offices. If a vacancy exists in any township office and the vacancy is not filled within 60 days, the electors at a special township meeting may select a qualified person to fill the vacancy and to serve until the expiration of that term. At the meeting, the electors may select the replacement officer by voice vote, and the person receiving the greatest number of votes shall be declared to be elected as the officer.
(Source: P.A. 92-194, eff. 8-1-01.)

(60 ILCS 1/35-40)
Sec. 35-40. Conveyance of land for highway purposes. The electors may convey any land or any interest in land held by the township to the county or State where the conveyance is made for highway purposes. The conveyance shall be made in the same manner and form as a conveyance of land made at the annual township meeting.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/35-45)
Sec. 35-45. Control of public graveyards; tax.
(a) The electors may vest control of public graveyards not under the control of any corporation sole, organization, or society in 3 trustees and may elect the 3 trustees.
(b) The electors may authorize the cemetery trustees to levy a tax for the control, management, and maintenance of cemeteries under the Public Graveyards Act.
(Source: P.A. 88-62; incorporates 88-360; 88-670, eff. 12-2-94.)

(60 ILCS 1/35-50)
Sec. 35-50. Definitions. As used in Sections 35-50.1 through 35-50.6, unless the context requires otherwise:
"Township board" means the board of trustees, board of town auditors, board of township trustees, or town trustees provided for in the Township Law of 1874 (repealed) or the township board provided for in this Code.
"Supervisor" or "township supervisor" means the supervisor or township supervisor provided for in the Township Law of 1874 (repealed) or the township supervisor provided for in this Code.
"Township clerk" means the town clerk or township clerk provided for in the Township Law of 1874 (repealed) or the township clerk provided for in this Code.
"Voter" means a person qualified to vote under the general election law, including registration within the township no less than 28 days before the date of the special meeting.
(Source: P.A. 88-62; 89-331, eff. 8-17-95.)

(60 ILCS 1/35-50.1)
Sec. 35-50.1. Senior citizens' housing. A township may construct, purchase, improve, extend, or equip senior citizens' housing. The township board shall have the power to do the following:
(1) Own and manage residential rental property for

senior citizens.

(2) Donate township land for senior citizens' housing.
(3) Expend township funds for the construction,

financing, purchase, improvement, equipping, or management of senior citizens' housing.

(4) Employ or contract with management firms to aid

the township board in managing the senior citizens' housing.

(5) Make contracts necessary in the exercise of its

powers under Sections 35-50.1 through 35-50.6.

(6) Enter into agreements with other governmental

units to finance residential rental property for senior citizens.

(7) Issue revenue bonds payable solely from the net

revenue derived from the operation of the senior citizens' housing.

(Source: P.A. 87-922; 88-62.)

(60 ILCS 1/35-50.2)
Sec. 35-50.2. Construction of senior citizens' housing; revenue bonds.
(a) For the purpose of defraying the cost of the construction, purchase, improvement, extension, or equipping from time to time of senior citizens' housing, including feasibility, engineering, legal, and other expenses, together with interest on its revenue bonds, to the fullest extent permitted by the provisions of Section 9 of the Local Government Debt Reform Act, the township board, when authorized by a majority of the votes cast on the proposition submitted in accordance with the general election law under Section 35-50.3, may issue and sell revenue bonds of the township payable solely from the net income and revenue derived from the operation of the senior citizens' housing, after payment of the costs of operation and maintenance of the senior citizens' housing and provision for an adequate depreciation fund (if a depreciation fund is deemed necessary by the township board). The township board may also from time to time issue revenue bonds to refund any such revenue bonds, at the redemption price authorized, at maturity or at any time before maturity, all as authorized in the ordinance of the township board authorizing the refunded bonds. The bonds shall bear interest at a rate or rates not to exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract for the sale of the bonds, the interest shall be payable semi-annually, and the bonds shall mature within the period of usefulness of the project involved, as determined in the sole discretion of the township board and in any event not more than 40 years from the dated date of the bonds.
(b) The bonds shall be sold in the manner determined by the township board and, whenever the bonds are sold at a price less than par, they shall be sold at a price and bear interest at a rate or rates such that either the true interest cost (yield) or the net interest rate, as selected by the township board, received on the sale of the bonds, does not exceed the maximum rate otherwise authorized by the Bond Authorization Act. If any officer whose signature appears on the bonds or coupons attached to the bonds ceases to be an officer before the delivery of the bonds to the purchaser, his or her signature shall nevertheless be valid and sufficient for all purposes to the same effect as if he or she had remained in office until the delivery of the bonds.
(c) Notwithstanding the form or tenor of the bonds, and in the absence of expressed recitals on the face of the bonds that the bonds are non-negotiable, all bonds issued under this Section shall have all the qualities of negotiable instruments under the law of this State.
(d) With respect to instruments for the payment of money issued under Sections 35-50.1 through 35-50.6, including, without limitation, revenue bonds of a township, it is the intention of the General Assembly (i) that the Omnibus Bond Acts are supplementary grants of power to issue those instruments in accordance with the Omnibus Bond Acts, regardless of any provision of Sections 35-50.1 through 35-50.6 that may appear to be more restrictive than those Acts, (ii) that the provisions of Sections 35-50.1 through 35-50.6 are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under Sections 35-50.1 through 35-50.6 within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of Sections 35-50.1 through 35-50.6 that may appear to be more restrictive than those Acts.
(e) Revenue bonds issued under Sections 35-50.1 through 35-50.6 shall be payable solely from the net revenue derived from the operation of the senior citizens' housing on account of which the revenue bonds are issued. The revenue bonds shall not in any event constitute an indebtedness of the township within the meaning of any constitutional or statutory limitation, and it shall be so stated on the face of each bond.
(f) Not less than 30 days before the making of a contract for the sale of bonds to be issued under Sections 35-50.1 through 35-50.6, the township board shall give written notice to the Executive Director of the Illinois Housing Development Authority. Within 30 days after receiving the notice the Executive Director of the Illinois Housing Development Authority shall give written notice to the township board stating whether it will finance the senior citizens' housing. If the Illinois Housing Development Authority notifies the township board that it will not finance the senior citizens' housing, the township may finance the senior citizens' housing or seek alternative financing from any other available source.
(Source: P.A. 95-331, eff. 8-21-07.)

(60 ILCS 1/35-50.3)
Sec. 35-50.3. Ordinance describing project; submission to voters. A township board shall initiate proceedings for the issuance of bonds under Sections 35-50.1 through 35-50.6 by adopting an election ordinance describing briefly the authority under which the bonds are proposed to be issued, the nature of the project to be financed, the estimated total cost of the project, and the maximum amount of revenue bonds authorized to be issued. No further details or specifications shall be required in the election ordinance, except as otherwise required by the Election Code or Sections 35-50.1 through 35-50.6 of this Act as described in this Section.
The election ordinance shall direct that a proposition to construct, purchase, improve, extend, or equip senior citizens' housing and to issue revenue bonds payable solely from the net revenue derived from the operation of the senior citizens' housing be submitted to the voters of the township at an election designated in the ordinance, to be held in accordance with the general election law. The township clerk shall certify the proposition to the proper election authority for submission to the voters in accordance with the general election law. The election authority shall give notice of the election in accordance with the general election law. The proposition shall be in substantially the following form:
Shall revenue bonds in the maximum amount of $

(amount) be issued by the Board of Trustees of (name of township), (name of county), Illinois for the purpose of constructing, purchasing, improving, extending, or equipping senior citizens' housing payable solely from net revenues to be derived from the operation of the senior citizens' housing?

The votes shall be recorded as "Yes" or "No".
If a majority of the voters voting on the question at the election vote in favor of it, then the township board may adopt additional ordinances or proceedings supplementing or amending the election ordinance so long as the maximum amount of bonds as set forth in the election ordinance is not exceeded and there is no material change in the project described in the election ordinance. The additional ordinances shall fix the amount of revenue bonds to be issued, the maturity or maturities, the interest rate or rates, and all other details in connection with the bonds deemed advisable. The additional ordinances may contain covenants and restrictions on the issuance thereafter of additional revenue bonds as deemed necessary or advisable for the assurance of the payment of bonds thereby issued. Bonds issued pursuant to additional ordinances and proceedings shall bear a date or dates, may be in a form, may carry registration privileges, may be payable at a place or places, may be subject to redemption in a manner and on terms with or without premium, may be executed in a manner, and may contain terms and covenants, all as provided by the additional ordinances and proceedings. The additional ordinances or proceedings shall become effective immediately without publication or posting or any further act or requirement.
(Source: P.A. 87-922; 88-62.)

(60 ILCS 1/35-50.4)
Sec. 35-50.4. Security for bonds. To secure payment of any or all of the bonds, any additional ordinance supplementing or amending the election ordinance shall set forth the covenants and undertakings of the township in connection with (i) the issuance of the bonds and the issuance of additional bonds payable from the net revenue or income to be derived from the operation of the senior citizens' housing and (ii) the use and operation of the senior citizens' housing. The additional ordinance may also provide that the bonds, or those that are specified, shall, to the extent and in the manner prescribed, be subordinate and junior with respect to the payment of principal and interest to other bonds designated in the ordinance. The additional ordinance may in the discretion of the township board provide that the bonds be secured by a trust agreement or depositary agreement by and between the township board and a corporate trustee, which may be a trust company or a bank having powers of a trust company within this State. The agreement may contain provisions for directing and enforcing the rights and remedies of the bondholders deemed reasonable and proper, including the terms upon which the trustee and the bondholders, or either of them, may enforce their rights, but no trust agreement, depositary agreement, or other instrument securing the bonds shall convey, mortgage, or otherwise create any lien on the properties constituting the senior citizens' housing, other than the net revenues with respect thereto as described in Sections 35-50.1 through 35-50.6.
(Source: P.A. 87-922; 88-62.)

(60 ILCS 1/35-50.5)
Sec. 35-50.5. Rules and regulations; rates and charges; use of revenues from operation.
(a) The township board of any township availing itself of Sections 35-50.1 through 35-50.6 may (i) make, enact, and enforce all needful rules and regulations for the acquisition, construction, extension, improvement, equipping, management, and maintenance of the senior citizens' housing of the township and for the use thereof, (ii) make, enact, and enforce all needful rules, regulations, and ordinances for the care and protection of the senior citizens' housing that may be conducive to the preservation of the public health, comfort, and convenience and to providing the senior citizens' housing, and (iii) charge the residents of the senior citizens' housing a reasonable rent, rate, or charge for the privilege of residing in or using the senior citizens' housing.
(b) The rents, rates, or charges shall be sufficient at all times to (i) pay the cost of operating and maintaining the senior citizens' housing, (ii) provide an adequate depreciation fund if deemed necessary by the township board, and (iii) pay the principal of and interest on all revenue bonds issued under Sections 35-50.1 through 35-50.6. Rents, rates, and charges shall be established, revised, and maintained by ordinance and become payable as the township board determines by ordinance.
(c) Whenever revenue bonds are issued under Sections 35-50.1 through 35-50.6, sufficient revenue derived from the operation of senior citizens' housing shall be deposited into a separate fund, designated as the Senior Citizens' Housing Fund of the township. It shall be used only (i) to pay the cost of maintenance and operation of the senior citizens' housing, (ii) to provide an adequate depreciation fund if deemed necessary by the township board, and (iii) to pay the principal of and interest on the revenue bonds of the township issued under Sections 35-50.1 through 35-50.6.
(Source: P.A. 87-922; 88-62.)

(60 ILCS 1/35-50.6)
Sec. 35-50.6. Supervisor; bond proceeds and revenues.
(a) The township supervisor shall be ex officio treasurer and the custodian of all funds derived from the issuance and sale of bonds under Sections 35-50.1 through 35-50.6 and of all income and revenue derived from the operation of the senior citizens' housing. Before the supervisor receives any funds, he or she shall post with the township board, subject to their approval, a separate corporate surety bond in an amount determined by resolution of the township board. The supervisor shall keep the proceeds of bonds issued and revenues derived from the operation of the senior citizens' housing separate and apart from all other funds that come into his or her hands as supervisor and ex officio treasurer of the township. The supervisor shall deposit the proceeds derived from the sale of bonds and the income and revenues derived from the operation of the senior citizens' housing in separate bank or savings and loan association accounts in a depositary designated by the township board for that purpose; provided, however, that any funds not so deposited shall be invested only in investments that are permitted for the township under the Public Funds Investment Act, as then amended.
(b) No bank or savings and loan association shall receive public funds under this Section unless it has complied with the provisions of Section 6 of the Public Funds Investment Act.
(Source: P.A. 87-922; 88-62.)

(60 ILCS 1/35-55)
Sec. 35-55. Senior citizens services; authorization of tax levy.
(a) The electors may authorize the township board to levy a tax (at a rate of not more than 0.15% of the value, as equalized and assessed by the Department of Revenue, of all taxable property in the township) for the sole and exclusive purpose of providing services to senior citizens under Article 220 including, but not limited to, the construction, maintenance, repair, and operation of a senior citizens center. If the board desires to levy the tax, it shall order a referendum on the proposition to be held at an election in accordance with the general election law. The board shall certify the proposition to the proper election officials, who shall submit the proposition to the voters at an election in accordance with the general election law. If a majority of the votes cast on the proposition is in favor of the proposition, the board may annually levy the tax in addition to any other taxes and not subject to the tax rate limitations set forth in Article 235 of this Act, but subject to the extension limitations in the Property Tax Extension Limitation Law of the Property Tax Code.
(b) If the township board of any township authorized to levy a tax under this Section pursuant to a referendum held before January 1, 1987, desires to increase the maximum rate of the tax to 0.15% of the value, as equalized and assessed by the Department of Revenue, of all taxable property in the township, it shall order a referendum on that proposition to be held at an election in accordance with the general election law. The board shall certify the proposition to the proper election officials, who shall submit the proposition to the voters at an election in accordance with the general election law. If a majority of the votes cast on the proposition is in favor of the proposition, the maximum tax rate shall be so increased.
(Source: P.A. 92-651, eff. 7-11-02; 92-781, eff. 1-1-03.)

(60 ILCS 1/35-60)
Sec. 35-60. Youth service programs; authorization of tax levy. The electors may authorize the township board to levy a tax (at a rate of not more than 0.15% of the value, as equalized and assessed by the Department of Revenue, of all taxable property in the township) for the sole purpose of providing service programs for youths under Section 215-5. The tax may not be levied, however, unless the tax is approved by the voters at a referendum held in accordance with the general election law. The township board shall certify the proposition to the proper election officials, who shall submit the proposition to the voters at an election in accordance with the general election law. If a majority of the votes cast on the proposition is in favor of the proposition, the board may annually levy the tax.
(Source: P.A. 85-583; 88-62.)

(60 ILCS 1/35-65)
Sec. 35-65. General assistance tax. If the electors at the annual township meeting fail in any year to levy any tax for general assistance to persons needing that assistance, or a tax for general assistance of an amount sufficient to meet those needs, or a tax of an amount sufficient to qualify the township for an allocation of State funds appropriated for that purpose, the electors may levy the tax, additional tax, or qualifying tax, as the case may be, as may be necessary. In no event, however, shall the total of the taxes levied at the annual and special township meetings for general assistance exceed the statutory rate limit prescribed in Section 235-15.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/35-70)
Sec. 35-70. Township library tax. The electors may levy a tax for the support and maintenance of a township library under the Illinois Local Library Act.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/35-75)
Sec. 35-75. Cemetery tax. The electors may authorize the board of managers to levy a tax for the establishment and maintenance of cemeteries under Article 135.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/35-80)
Sec. 35-80. Participation in Illinois Municipal Retirement Fund. The electors may elect to have the township and all other bodies politic established by or under the control of the electors participate as a single municipality in the Illinois Municipal Retirement Fund under the provisions of the Illinois Pension Code.
(Source: P.A. 82-783; 88-62.)



Article 40 - Conduct Of Township Meetings

(60 ILCS 1/Art. 40 heading)

(60 ILCS 1/40-5)
Sec. 40-5. Time of township meeting; moderator.
(a) The annual township meeting and any special township meeting shall not be held earlier than 6 p.m., unless the time is changed by the electors at a duly convened meeting.
(b) At an hour fixed by the electors, but no earlier than 6 p.m. on the day of an annual or special meeting, the electors present shall be called to order by the township clerk, if there is a clerk and he or she is present. If there is no township clerk or if the township clerk is not present, the electors may elect by acclamation one of their number as chairman. The chairman shall, if there are electors desiring admittance to the meeting who cannot be admitted because of the size of the meeting hall, immediately recess the meeting to a time as soon as practicable and to a place sufficiently large to accommodate at least the number of electors present at that time within the meeting hall and those outside the meeting hall desiring to be admitted.
Electors at the meeting shall be verified as voters registered within the township by the township clerk, or a designee of the township clerk, through the use of township voter registration lists obtained by the township clerk from the election authority having jurisdiction over the township and updated to include voters registered no less than 28 days before the day of the meeting.
(c) The electors present shall choose one of their number to preside as moderator of the meeting. Before entering upon the duties of the office, the moderator shall take an oath, administered by the township clerk or chairman or some other officer authorized to administer oaths, to faithfully and impartially discharge the duties of the office. The moderator of the meeting shall preside at the meeting, announce the business before the meeting, preserve order, and decide all questions of order. The moderator shall have the same power and be subject to the same penalties, in connection with his conduct as moderator, as judges of election under the provisions of the general election law.
(Source: P.A. 88-62; incorporates 88-360; 88-670, eff. 12-2-94; 89-331, eff. 8-17-95.)

(60 ILCS 1/40-10)
Sec. 40-10. Clerk of the meeting.
(a) The township clerk, if there is one and he or she is present, shall act as clerk of the meeting and shall keep faithful minutes of the proceedings in a book to be known as the township record. The clerk shall enter at length in the township record every order or direction and all rules and regulations made by the meeting. The entry shall be signed by the clerk and the moderator of the meeting.
(b) This Section is subject to the Local Records Act.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/40-15)
Sec. 40-15. Voting.
(a) All questions upon motions made at township meetings shall be determined by a majority of the electors present and voting, and the moderator shall ascertain and declare the result of the vote upon each question.
(b) When the result of any vote shall, upon the moderator's declaration, be questioned by one or more of the electors present, the moderator shall make the vote certain by causing the voters to rise and be counted or by a division of the voters.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/40-20)
Sec. 40-20. Conclusion of business. When the business of the meeting is concluded, the moderator shall announce that fact. After the announcement is made, all miscellaneous business shall be deemed concluded for that day unless the electors shall, at the time of the announcement, order otherwise. In no event, however, shall any question which has been disposed of before the announcement be thereafter reconsidered unless the motion for reconsideration is sustained by a number of votes equal to at least a majority of all the names entered on the poll list on that day up to the time the motion is made.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/40-25)
Sec. 40-25. Disorderly conduct. If any person acts in a disorderly manner at any meeting and, after notice from the moderator, persists in that conduct, the moderator may order the person to withdraw from the meeting. If the person refuses to withdraw, the moderator may order any police officer or other person to take the disorderly person from the meeting and confine him or her in some convenient place until the meeting is adjourned. The person refusing to withdraw shall, for that offense, forfeit a sum not exceeding $10 for the use of the township to be recovered in a civil action in the name of the township in the circuit court.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/40-30)
Sec. 40-30. Notice of township regulations. The township clerk shall cause all by-laws, rules, and regulations of the township to be published within 20 days after their adoption by posting them in 3 public places in the town. The clerk also shall cause the by-laws, rules, and regulations to be inserted once in a newspaper published in the township if there is such a newspaper. All by-laws, rules, and regulations shall take effect and be in force from the date of their adoption unless otherwise directed by the electors.
(Source: P.A. 82-783; 88-62.)



Article 45 - Nomination Of Candidates For Township Office

(60 ILCS 1/Art. 45 heading)

(60 ILCS 1/45-5)
Sec. 45-5. Nominations by political parties. In all townships (other than townships of over 5,000 population that are co-extensive with or included wholly within incorporated towns, villages, or cities not under the commission form of government), nominations by established political parties for candidates for township officers shall, except as otherwise provided in Section 45-15, be held as provided in this Article.
(Source: P.A. 85-694; 88-62.)

(60 ILCS 1/45-10)
Sec. 45-10. Political party caucus in township; notice.
(a) On the first Tuesday in December preceding the date of the regular township election, a caucus shall be held by the voters of each established political party in a township to nominate its candidates for the various offices to be filled at the election. Notice of the caucus shall be given at least 10 days before it is held by publication in some newspaper having a general circulation in the township. Not less than 30 days before the caucus, the township clerk shall notify the chairman or membership of each township central committee by first-class mail of the chairman's or membership's obligation to report the time and location of the political party's caucus. Not less than 20 days before the caucus, each chairman of the township central committee shall notify the township clerk by first-class mail of the time and location of the political party's caucus. If the time and location of 2 or more political party caucuses conflict, the township clerk shall establish, by a fair and impartial public lottery, the time and location for each caucus.
If the chairperson of the township central committee fails to meet the requirements of this Section, the chairperson's political party shall not be permitted to nominate a candidate, either by caucus as provided for in this Section or as otherwise authorized by the Election Code, in the next upcoming consolidated election for any office for which a nomination could have been made at the caucus should the chairperson of the township central committee have met the requirements of this Section.
(b) Except as provided in this Section, the township board shall cause notices of the caucuses to be published. The notice shall state the time and place where the caucus for each political party will be held. The board shall fix a place within the township for holding the caucus for each established political party. When a new township has been established under Section 10-25, the county board shall cause notice of the caucuses to be published as required by this Section and shall fix the place within the new township for holding the caucuses.
(Source: P.A. 97-81, eff. 7-5-11; 98-443, eff. 8-16-13.)

(60 ILCS 1/45-15)
Sec. 45-15. Township central committee. The township central committee of the township, which is hereby created for the purposes of this Code, shall consist of (i) in all counties of 3,000,000 or less, the elected or appointed precinct committeemen of each established political party within the township or (ii) in counties of 3,000,000 or more, the elected or appointed township committeemen of each established political party. The committee, by a majority of those voting, shall promulgate rules of procedure under Section 45-50.
(Source: P.A. 85-694; 88-62.)

(60 ILCS 1/45-20)
Sec. 45-20. Caucus result; filing nomination papers; certifying candidates.
(a) The township central committee shall canvass and declare the result of the caucus.
(b) The chairman of the township central committee shall, not more than 113 nor less than 106 days before the township election, file nomination papers as provided in this Section. The nomination papers shall consist of (i) a certification by the chairman of the names of all candidates for office in the township nominated at the caucus and (ii) a statement of candidacy by each candidate in the form prescribed in the general election law. The nomination papers shall be filed in the office of the township clerk, except that if the township is entirely within the corporate limits of a city, village, or incorporated town under the jurisdiction of a board of election commissioners, the nomination papers shall be filed in the office of the board of election commissioners instead of the township clerk.
(c) The township clerk shall certify the candidates so nominated to the proper election authorities not less than 68 days before the township election. The election shall be conducted in accordance with the general election law.
(Source: P.A. 99-522, eff. 6-30-16.)

(60 ILCS 1/45-25)
Sec. 45-25. Caucus in multi-township district.
(a) On the first Wednesday in December preceding the date of any election at which township officers are to be elected, a caucus shall be held by the voters of each established political party in a multi-township district to nominate its candidates for township assessor.
(b) For purposes of this Code, the multi-township central committee of each established political party shall consist of the elected or appointed precinct committeemen of each established political party within the multi-township district and shall promulgate rules of procedure under Section 45-50.
(c) The multi-township central committee of each established political party shall cause notices of the caucuses to be published. The notices shall state the time and place where the caucus for each established political party will be held within the multi-township district and shall be published in a newspaper of general circulation in the district 10 days before the caucuses are held. Not less than 30 days before the caucus, the multi-township clerk shall notify the chairman or membership of each multi-township central committee by first-class mail of the chairman's or membership's obligation to report the time and location of the political party's caucus. Not less than 20 days before the caucus, each chairman of the multi-township central committee shall notify the multi-township clerk by first-class mail of the time and location of the political party's caucus. If the time and location of 2 or more political party caucuses conflict, the multi-township clerk shall establish, by a fair and impartial public lottery, the time and location for each caucus.
(d) The result of the election shall be canvassed in the manner provided by the general election law.
(e) The chairman of the multi-township central committee shall, not more than 113 nor less than 106 days before the multi-township election, file nomination papers as provided in this Section. The nomination papers shall consist of (i) a certification by the chairman of the names of all candidates for office in the township nominated at the caucus and (ii) a statement of candidacy by each candidate in the form prescribed in the general election law. The nomination papers shall be filed in the office of the election authority. The election shall be conducted in accordance with the general election law.
(Source: P.A. 97-81, eff. 7-5-11.)

(60 ILCS 1/45-30)
Sec. 45-30. Validity of nomination papers.
(a) Nomination papers filed under this Article are not valid unless the candidate named in the papers files with the township clerk or the board of election commissioners, as the case may be, a receipt from the county clerk showing that the candidate has filed a statement of economic interests as required by the Illinois Governmental Ethics Act in relation to the township within the period for the filing of nomination papers under this Article or within a year preceding the date on which the candidate's nomination papers were filed. The receipt shall be filed not later than the last day on which nomination papers may be filed.
(b) Nomination papers filed under this Article on behalf of a candidate for the office of township or multi-township assessor are not valid unless the candidate named in the papers files with the township clerk or the board of election commissioners, as the case may be, proof of the candidate's qualifications as provided in Section 2-45 of the Property Tax Code.
(Source: P.A. 88-62; 88-670, eff. 12-2-94.)

(60 ILCS 1/45-35)
Sec. 45-35. Notice to candidates to file reports. The township clerk or board of election commissioners, as the case may be, shall notify the person for whom such nomination papers are filed of the obligation to file statements of organization, reports of campaign contributions, and annual reports of campaign contributions and expenditures in the manner prescribed by the general election law.
(Source: P.A. 85-694; 88-62.)

(60 ILCS 1/45-40)
Sec. 45-40. Assessor candidates; notice to file proof of qualifications.
(a) In the case of candidates for the office of township or multi-township assessor, the township clerk or board of election commissioners, as the case may be, shall notify the candidates of the obligation to file proof of their qualifications as provided in Section 2-45 of the Property Tax Code.
(b) In the case of candidates for the office of multi-township assessor, the notification under subsection (a) shall be made to a candidate for that office by the election authority.
(Source: P.A. 88-62; 88-670, eff. 12-2-94.)

(60 ILCS 1/45-45)
Sec. 45-45. Costs of caucus elections. The costs of caucus elections shall be borne by the township.
(Source: P.A. 85-694; 88-62.)

(60 ILCS 1/45-50)
Sec. 45-50. Caucus procedures.
(a) The rules of procedure for conducting a township or multi-township caucus must be approved and may be amended by a majority vote of the qualified participants attending the caucus. No participant shall be able to participate or vote at any township or multi-township caucus if the person is or was at anytime during the 12 months before the caucus any of the following:
(1) An elected or appointed public official of

another established political party.

(2) An elected or appointed officer, director,

precinct committeeman or representative of the township committeeman of another established political party.

(3) A judge of election under Article 13 or 14 of the

Election Code for another statewide established political party.

(4) A voter who voted in the primary election of

another statewide established political party different from the party holding the caucus.

(b) The rules of procedure shall include the following:
(1) No caucus shall commence earlier than 6:00 p.m.
(2) The caucus shall commence at the place specified

in the notice of caucus.

(3) Procedures by which qualified caucus participants

determine by a majority vote the duties of caucus judges of election. Caucus judges of election shall be appointed by a majority vote of the township or multi-township central committee. No judge of the Supreme Court, appellate court, or circuit court or associate judge shall serve as a caucus judge of election.

(4) Nominations for selection as a candidate shall be

accepted from any qualified participant of the caucus.

(5) The method of voting (i.e., written ballot, voice

vote, show of hands, standing vote) for determining the candidate or candidates selected for nomination.

(6) Whether candidates will be selected as a slate or

as individual nominees for each office.

(7) Whether written notice of intent to be a caucus

nominee is required.

(8) Other rules deemed necessary by the central

committee at the time the rules are promulgated or by the majority of the qualified caucus participants when the rules are being considered at their meeting.

(9) A participant in a caucus shall be entitled to

only one vote for each office for which he or she is voting. A participant's vote shall not be weighted to be equal to more than one vote.

(c) Individuals participating at an established political party township or multi-township caucus shall comply with each of the following:
(1) A participant shall be registered under Article

4, 5, or 6 of the Election Code.

(2) A participant shall be registered within the

territory for which the nomination is made.

(3) A participant shall sign an affidavit that he or

she is a registered voter and affiliated with the established political party holding the caucus.

(4) A participant shall not take part in the

proceedings of more than one established political party township and multi-township caucus for the same election. This requirement also applies to the township and multi-township clerks.

(5) A participant shall not sign a petition of

nomination for an independent or new political party candidate for the same election.

(6) A participant shall not become an independent

candidate or a candidate of another established political party or a new political party for the same election.

(d) The voters participating at an established political party township or multi-township caucus shall not select for nomination more candidates than there are to be elected for each office.
(e) No candidate for nomination at a township or multi-township caucus shall be required to do either of the following:
(1) Circulate and file nominating petitions to become

a candidate at the caucus.

(2) File a fee to become a candidate at the caucus.
(Source: P.A. 100-219, eff. 8-18-17.)

(60 ILCS 1/45-55)
Sec. 45-55. Nomination by primary election. In (i) counties having a population of more than 3,000,000, the township central committee of a political party composed of the elected township committeeman and his or her appointed precinct committeemen and (ii) townships with a population of more than 15,000 in counties with a population of 3,000,000 or less, the township central committee of a political party composed of the precinct committeemen may, with respect to any regular township election, determine that its candidates for township offices shall be nominated by primary in accordance with the general election law, rather than in the manner provided in Sections 45-5 through 45-45. If the township central committee makes that determination, it must file a statement of the determination with the county clerk no later than November 15 preceding the township election. If the township or any part of the township is within the jurisdiction of a board of election commissioners, the township central committee shall promptly notify the board of election commissioners of the determination. Upon the filing of the determination by the township central committee of a political party, the provisions of the general election law shall govern the nomination of candidates of that political party for township offices for the election with respect to which the determination was made.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/45-60)
Sec. 45-60. Nominations in certain other cases. Certain candidates for township offices may be nominated as provided in Article 10 of the Election Code.
(Source: P.A. 88-62.)



Article 50 - Election Of Township Officers; Discontinuance Of Township Offices

(60 ILCS 1/Art. 50 heading)

(60 ILCS 1/50-5)
Sec. 50-5. Time of election and terms outside Cook County.
(a) Except as provided for Cook County in Section 50-10, and subject to the requirements of the general election law and the referendum provisions in Sections 50-25 and 50-30, at the time of the regular township election provided in the general election law, there shall be elected one township collector. The collector shall hold his office for a term of 4 years and until a successor is elected and qualified.
(b) At the time of the regular township election provided in the general election law, there shall be elected a township supervisor. The supervisor shall be ex-officio supervisor of general assistance. The supervisor shall hold office for a term of 4 years and until a successor is elected and qualified.
(c) At the time of the regular township election provided in the general election law, there shall be elected one township clerk. The clerk shall hold office for a term of 4 years and until a successor is elected and qualified.
(d) At the time of the regular township election provided in the general election law, there shall be elected by ballot one township or multi-township assessor, as the case may be, in the manner provided in the general election law. The assessor shall hold office for a term of 4 years and until a successor is elected and qualified.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/50-10)
Sec. 50-10. Time of election and terms in Cook County.
(a) Township supervisors, township clerks, and township collectors shall be elected in their respective townships in Cook County at the time of the regular township election provided in the general election law. They shall hold their offices for 4 years and until their successors are elected and qualified.
(b) Those townships in Cook County lying outside the corporate limits of the City of Chicago, the boundaries of which are co-extensive with the corporate limits of a city, village, or incorporated town, shall elect a township assessor at the time of the regular township election provided in the general election law. Those township assessors shall hold their offices for 4 years and until their successors are elected and qualified.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/50-15)
Sec. 50-15. Time of entering upon duties.
(a) In all counties, the township collectors elected at the township election shall enter upon their duties on January 1 next following their election and qualification.
(b) In all counties, township supervisors and township clerks shall enter upon their duties on the third Monday of May following their election.
(c) Beginning with elections in 1981 in all counties, the township and multi-township assessors shall enter upon their duties on January 1 next following their election.
(Source: P.A. 93-847, eff. 7-30-04.)

(60 ILCS 1/50-20)
Sec. 50-20. Counties with no township collector.
(a) No collector in counties under 100,000. In counties under township organization, having a population of less than 100,000, there shall be no township collector elected. The county collector shall be ex-officio township collector, and all the duties of the township collector shall devolve upon and be performed by the county collector.
(b) No collector in counties over 2,000,000. In counties having a population of more than 2,000,000 inhabitants there shall be no township collector elected on and after the effective date of this amendatory Act of the 97th General Assembly. Upon the completion of the terms of office of township collectors holding office on the effective date of this amendatory Act of the 97th General Assembly, the township assessor shall be the ex-officio township collector, and all the duties of the township collector shall devolve upon and be performed by the township assessor.
(Source: P.A. 97-857, eff. 7-27-12.)

(60 ILCS 1/50-25)
Sec. 50-25. Referendum to elect township collector.
(a) In counties under township organization having a population of more than 100,000 as determined by the last preceding federal census (except Cook County) in which no township collectors were elected in the year 1937, no township collectors shall be elected unless the proposition to elect those officers has first been submitted to the electors of the county and approved in the manner provided in this Section.
(b) Whenever a petition for referendum, signed by at least 10% of the total number of voters voting at the last general election at which any county officer was elected, is filed with the county clerk not less than 78 days before a regular election, the county clerk shall certify for submission the proposition of electing township collectors in townships in counties described in subsection (a) in accordance with the general election law. The proposition shall be in substantially the following form:
Shall township collectors be elected for the several

townships of (name of county) under Section 50-25 of the Township Code?

The votes shall be recorded as "Yes" or "No".
(c) If a majority of the voters voting on the proposition vote in favor of it, there shall be elected in each township in the county at the next regular election for township offices one township collector. The collector shall hold office until the date of the expiration of the term of office of township collectors in Cook County as provided in Section 50-10, and until a successor is elected and qualified. Successors shall hold office for a term of 4 years and until their successors are elected and qualified.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/50-30)
Sec. 50-30. Referendum to discontinue office of township collector.
(a) Each county under township organization having a population of more than 100,000 according to the last preceding federal census (except Cook County) in which township collectors were elected for the townships of the county in the year 1937, and counties under township government that have by referendum under Section 50-25 provided for the election of township collectors, may at a regular election submit to a further referendum the question of discontinuing the office of township collector in the county in the manner provided in this Section.
(b) Whenever a petition, signed by at least 10% of the total number of voters at the last general election at which any county officer was elected and requesting submission to the voters of the county of the proposition of discontinuing the office of the township collector in the county, is filed with the county clerk not less than 78 days before a regular election, the county clerk shall submit the proposition in accordance with the general election law. The proposition shall be in substantially the following form:
Shall the office of township collector be

discontinued in (name of county) under Section 50-30 of the Township Code?

The votes shall be recorded as "Yes" or "No".
(c) If a majority of the voters voting on the proposition vote in favor of the discontinuance of the office of township collector, no township collectors shall thereafter be elected in the county unless there has again been submitted to the voters of the county and approved by them a proposition to establish the office of township collector.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/50-32)
Sec. 50-32. Sangamon County township collectors.
(a) Notwithstanding any other provision of this Article, the offices of township collector in Sangamon County are discontinued on January 1, 2022. On January 1, 2022, the Sangamon County Treasurer assumes the duties of each township collector in Sangamon County.
(b) If a township collector's office becomes vacant in Sangamon County before January 1, 2022, the vacancy may not be filled and the Sangamon County Treasurer shall assume the duties of that township collector.
(Source: P.A. 100-187, eff. 8-18-17.)

(60 ILCS 1/50-35)
Sec. 50-35. Further submission of proposition. The result of any vote on any referendum under Section 50-25 or 50-30 shall not be deemed a bar to the further submission of any proposition authorized in this Section.
(Source: P.A. 88-62.)

(60 ILCS 1/50-40)
Sec. 50-40. Township trustees; time of election and terms. Except in townships organized under Article 15, at the regular township election provided in the general election law there shall be elected 4 members to serve on the township board. They shall be known as township trustees and shall hold their office for a term of 4 years beginning the third Monday of May following their election and until their successors are elected and qualified.
(Source: P.A. 93-847, eff. 7-30-04.)

(60 ILCS 1/50-45)
Sec. 50-45. General election law; definitions.
(a) The general election law applies to the conduct of all township elections and referenda except those held at an annual or special township meeting, which shall be under the jurisdiction of the township clerk and rules covering the annual township meeting or a special township meeting.
(b) As used in this Code in connection with elections of township officers and referenda, the following election definitions apply:
(1) "Voter" or "legal voter" or "elector" means a

person qualified and registered to vote under the general election law.

(2) "Certify" and "certification", when used in

connection with elections of officers or referenda, refer to the certification, in accordance with the general election law, of offices, candidates, or propositions to county clerks and boards of election commissioners for inclusion on one ballot at an election.

(3) "Submit" and "submission", when used in

connection with a referendum on a proposition or question, refer to the submission to the voters, in accordance with the general election law, of the proposition or question by county clerks and boards of election commissioners.

(Source: P.A. 87-738; 88-62.)



Article 55 - Qualification And Tenure Of Township Officers

(60 ILCS 1/Art. 55 heading)

(60 ILCS 1/55-5)
Sec. 55-5. Legal voter and resident. No person is eligible to hold any office unless he or she is a legal voter and has been a resident of the township for one year.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/55-6)
Sec. 55-6. Criminal conviction. A person is not eligible to hold any office if that person, at the time required for taking the oath of office, has been convicted in any court located in the United States of any infamous crime, bribery, perjury, or other felony.
(Source: P.A. 99-546, eff. 7-15-16.)

(60 ILCS 1/55-10)
Sec. 55-10. Oath or affirmation. Every person elected or appointed to the office of supervisor, township clerk, assessor, trustee, commissioner of highways, township enforcement officer, or collector, before entering upon the duties of that office, shall take and subscribe, before any person authorized to administer an oath of office, the oath or affirmation of office prescribed by the Constitution. Within 8 days after the oath or affirmation is taken and subscribed, it shall be filed in the office of the township clerk or the clerk of the multi-township board, as the case may be, and the county clerk.
(Source: P.A. 86-769; 88-62.)

(60 ILCS 1/55-15)
Sec. 55-15. Neglect to take oath or affirmation. If any person elected or appointed to any of the offices specified in Section 55-10 neglects to take and subscribe the oath or affirmation and cause the certificate to be filed as required in Section 55-10, the neglect shall be deemed a refusal to serve.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/55-20)
Sec. 55-20. Pound master; acceptance of office. Every person appointed to the office of pound master, before he or she enters on the duties of the office and within 10 days after being notified of his or her election or appointment, shall cause to be filed in the office of the township clerk a notice signifying his or her acceptance of the office. A neglect to cause the notice to be filed shall be deemed a refusal to serve.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/55-25)
Sec. 55-25. Collector; bond; oath. Every person elected to the office of collector, before he or she enters upon the duties of the office, shall give the bond required by law. If any person elected to the office of collector does not give the security and take the oath or affirmation required under Section 55-10 within the time limited for that purpose, the neglect shall be deemed a refusal to serve.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/55-30)
Sec. 55-30. Refusal to serve; forfeiture. If any person elected to the office of supervisor, township clerk, assessor, or commissioner of highways refuses to serve, he or she shall forfeit to the township the sum of $25.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/55-35)
Sec. 55-35. Entering upon duties of office before taking oath; forfeiture. If any township officer who is required by law to take the oath of office enters upon the duties of his or her office before taking the oath, he or she shall forfeit to the township the sum of $50.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/55-37)
Sec. 55-37. Misconduct of officers; penalty. Every township officer who is guilty of a palpable omission of duty, or who is guilty of willful and corrupt oppression, malconduct, or misfeasance in discharging the duties of the office, shall be guilty of a business offense and, on conviction, shall be fined not more than $1,000. The court in which the conviction occurs shall enter an order removing the convicted officer from office.
(Source: P.A. 87-946; 88-62.)

(60 ILCS 1/55-40)
Sec. 55-40. Demand for books and papers by successor upon expiration of predecessor's term. Whenever the term of any supervisor, township clerk, or commissioner of highways expires and another person is elected or appointed to that office, the successor, immediately after he or she enters upon the duties of the office, shall demand of his or her predecessor all the books and papers belonging to the office and under the predecessor's control.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/55-45)
Sec. 55-45. Demand for books and papers by successor upon vacancy. Whenever any officer named in Section 55-40 resigns or the office becomes vacant in any way, and another person is elected or appointed in the officer's stead, the person so elected or appointed shall make the demand required under Section 55-40 of his or her predecessor or of any person having charge of those books and papers.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/55-50)
Sec. 55-50. Demand on executor or administrator of deceased officer. Upon the death of any of the officers named in Section 55-40, the successor of the officer shall make the demand required under that Section of the executors or administrators of the deceased officer. The executors or administrators shall deliver up, on oath, all records, books, and papers in their possession or under their control belonging to the office and held by their testator or intestate.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/55-55)
Sec. 55-55. Delivery of records. It is the duty of every person going out of office, whenever required under Section 55-45 or 55-50, to deliver up, on oath, all the records, books, and papers in his or her possession or in his or her control belonging to that office. The oath may be administered by the officer to whom the delivery is to be made. It shall also be the duty of every supervisor and commissioner of highways going out of office, at the same time, to pay over to his or her successor the balance of moneys remaining in his or her hands as ascertained by the trustees of township accounts.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/55-65)
Sec. 55-65. Prohibited activities. All township officers shall be subject to the Public Officer Prohibited Activities Act.
(Source: P.A. 88-62.)



Article 60 - Vacancies In Township Offices And The Manner Of Filling Them

(60 ILCS 1/Art. 60 heading)

(60 ILCS 1/60-5)
Sec. 60-5. Filling vacancies in township offices.
(a) Except for the office of township or multi-township assessor, if a township fails to elect the number of township officers that the township is entitled to by law, or a person elected to any township office fails to qualify, or a vacancy in any township office occurs for any other reason including without limitation the resignation of an officer or the conviction in any court of the State of Illinois or of the United States of an officer for an infamous crime, then the township board shall fill the vacancy by appointment, by warrant under their signatures and seals, and the persons so appointed shall hold their respective offices for the remainder of the unexpired terms. All persons so appointed shall have the same powers and duties and are subject to the same penalties as if they had been elected or appointed for a full term of office. A vacancy in the office of township or multi-township assessor shall be filled only as provided in the Property Tax Code.
For purposes of this subsection (a), a conviction for an offense that disqualifies an officer from holding that office occurs on the date of (i) the entry of a plea of guilty in court, (ii) the return of a guilty verdict, or (iii) in the case of a trial by the court, the entry of a finding of guilt.
(b) If a vacancy on the township board is not filled within 60 days, then a special township meeting must be called under Section 35-5 to select a replacement under Section 35-35.
(c) Except as otherwise provided in this Section, whenever any township or multi-township office becomes vacant or temporarily vacant due to a physical incapacity of a township officer, the township or multi-township board may temporarily appoint a deputy to perform the ministerial functions of the vacant office until the physically incapacitated township officer submits a written statement to the appropriate board that he or she is physically able to perform his or her duty. The statement shall be sworn to before an officer authorized to administer oaths in this State. A temporary deputy shall not be permitted to vote at any meeting of the township board on any matter properly before the board. The compensation of a temporary deputy shall be determined by the appropriate board. The township board shall not appoint a deputy clerk if the township clerk has appointed a deputy clerk under Section 75-45.
(d) Any person appointed to fill a vacancy under this Section shall be a member of the same political party as the person vacating the office if the person vacating the office was elected as a member of an established political party, under Section 10-2 of the Election Code, that is still in existence at the time of appointment. The appointee shall establish his or her political party affiliation by his or her record of voting in party primary elections or by holding or having held an office in a political party organization before appointment. If the appointee has not voted in a party primary election or is not holding or has not held an office in a political party organization before the appointment, then the appointee shall establish his or her political party affiliation by his or her record of participating in a political party's nomination or election caucus.
(Source: P.A. 97-295, eff. 1-1-12.)

(60 ILCS 1/60-15)
Sec. 60-15. Warrant of appointment. When any appointment is made under Section 60-5 or 60-10, the officers making the appointment shall cause the warrant of appointment to be promptly filed in the office of the township clerk, who shall immediately give notice to each person appointed.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/60-20)
Sec. 60-20. Resignation of officer.
(a) The township board may, for sufficient cause shown to them, accept the resignation of any officer of their township. Whenever they accept a resignation, the township clerk shall make a minute of the acceptance upon the township records. A resignation of a multi-township assessor, however, shall be made to and may be accepted by the multi-township board, and the clerk of the multi-township board shall make the minute upon the records of the multi-township board and forward a copy of the resignation and minute to the county clerk, the Department of Revenue, each of the township boards in the multi-township jurisdiction, and the supervisor of assessments for entry upon their permanent records.
(b) Resignations become effective upon acceptance by the township or multi-township board, as the case may be.
(Source: P.A. 85-694; 88-62.)



Article 65 - Compensation And Fees Of Township Officers

(60 ILCS 1/Art. 65 heading)

(60 ILCS 1/65-5)
Sec. 65-5. Compensation of township officers. Township officers are entitled to compensation at the rates specified in this Article for each day necessarily devoted by them to the services of the township in the duties of their respective offices. Compensation set by a multi-township board for the multi-township assessor shall be set at least 150 days before the election of that officer. Compensation set by a township board for the township assessor and collector shall be set at the same time the compensation of its supervisor is set. Compensation shall be for time served, and no township officer may receive compensation for any future or anticipated days of duty.
(Source: P.A. 97-736, eff. 7-3-12.)

(60 ILCS 1/65-10)
Sec. 65-10. (Repealed).
(Source: Repealed by P.A. 88-670; predecessor Section repealed by P.A. 88-360.)

(60 ILCS 1/65-15)
Sec. 65-15. (Repealed).
(Source: P.A. 88-62. Repealed by P.A. 90-210, eff. 7-25-97.)

(60 ILCS 1/65-20)
Sec. 65-20. Road district treasurer; new township; multi-township officers.
(a) Compensation of township officers shall be set by the township board at least 180 days before the beginning of the terms of officers, including compensation of the road district treasurer, which shall be not less than $100 or more than $1,000 per year. Compensation of a township assessor and collector shall be set at the same time as the compensation of the township supervisor. Compensation of a multi-township assessor shall be set at least 150 days before his or her election.
(b) The compensation to be paid to each officer in a new township established under Section 10-25 shall be determined under this Section by the township board of the township the whole or a part of which comprises the new township and that has the highest equalized assessed valuation (as of December 31, 1972) of the old townships that comprise the new township.
(c) At least 150 days before the election of multi-township officers, the multi-township board may establish additional pay of those board members for their services in an amount not to exceed $25 per day for each day of services.
(d) For the first term of a township consolidated or merged under Article 22 or 23, compensation for township officers of the consolidated or merged township shall be set by the Transition Township Board no later than the first day in April before the consolidated election at which the township officers are to be elected.
(Source: P.A. 100-107, eff. 1-1-18.)

(60 ILCS 1/65-25)
Sec. 65-25. Township assessor compensation. The township assessor shall receive for his or her services as assessor a sum as provided in the Property Tax Code as full compensation for services performed by township assessors in making assessments of property.
(Source: P.A. 88-62; 88-670, eff. 12-2-94.)

(60 ILCS 1/65-30)
Sec. 65-30. Poundmaster fees.
(a) The poundmaster shall be allowed the following fees for his services: for taking into and discharging from the pound horses, asses, mules, and neat cattle, 10¢ each; sheep or lambs, 3¢ each; and swine, 5¢ each.
(b) The poundmaster may receive reasonable charges for the keeping of animals described in subsection (a). The amount of the charge may be regulated by the electors at a township meeting.
(Source: P.A. 86-1028; 88-62.)

(60 ILCS 1/65-35)
Sec. 65-35. Township collector commission.
(a) The township or district collector shall be allowed a commission of 2% of all moneys collected by him or her, to be paid out of the respective moneys collected. From that commission, the township or district collector shall be allowed the following amounts of compensation for his or her services:
(1) In counties of the first class, 2.2% on the first

$100,000 collected in the aggregate.

(2) In counties of the second class, 1.5% on the

first $200,000 collected and 0.3% on the next $1,000,000 collected in the aggregate.

(3) In counties of the third class, 2.2% on the first

$200,000 collected and 1.4% on the next $600,000 collected in the aggregate.

(b) In addition, the township or district collector in townships other than townships whose corporate limits are coextensive with cities or villages shall be allowed, from the commission allowed under subsection (a), an amount sufficient to pay his or her expenses necessarily incurred in the collection of taxes, including office expenses, employees' salaries, and other necessary expenses. This amount is payable only if the collector has submitted his or her annual budget to the township board and the board has approved it.
(c) After payment of the amounts described in subsections (a) and (b) to the township or district collector as compensation for his or her services, the excess of the commission allowed shall be paid into the township treasury, except that in a township comprised of only one village or city whose corporate limits are coextensive with the corporate limits of the township, the excess shall be paid into the village or city treasury. The township or village board or city council may allow, to the township or district collector of a township whose corporate limits are co-extensive with the corporate limits of a city or village, expense money to cover costs of collection out of the excess commission.
(Source: P.A. 86-1028; 88-62.)



Article 70 - Township Supervisor

(60 ILCS 1/Art. 70 heading)

(60 ILCS 1/70-5)
Sec. 70-5. Supervisor; bond.
(a) The supervisor, before entering upon the duties of the office, shall give bond to the township, with one or more sureties, (i) in at least double the amount of money that may come into the supervisor's hands, if individuals act as sureties, or (ii) only in the amount of money that may come into the supervisor's hands, if a surety company authorized to do business in this State acts as surety. The bond shall be conditioned on the faithful discharge of his or her duties as supervisor and require that he or she safely keep and pay over all money intrusted to his or her keeping as supervisor. The bond shall be approved by the township clerk and filed in the clerk's office with the clerk's approval indorsed on it.
(b) Whenever the township clerk ascertains that the bond has been forfeited, the clerk shall institute suit against the supervisor. If the clerk fails or refuses to institute a suit, any person interested in the matter may institute a suit.
(c) Any person temporarily appointed under Section 60-10 to perform the clerical functions of a supervisor shall, before performing those functions, give bond in the same manner and amount and subject to the same conditions as are required of the supervisor.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/70-10)
Sec. 70-10. Depository for township moneys.
(a) The township board shall from time to time, when requested by the supervisor, designate one or more banks or savings and loan associations in which the funds and moneys of the township in the custody of the supervisor shall be kept. When a bank or savings and loan association has been designated as a depository, it shall continue as a depository until 10 days have elapsed after a new depository is designated and has qualified by furnishing the statements of resources and liabilities required by Section 6 of the Public Funds Investment Act.
(b) When a new depository is designated, the township board shall notify the sureties of the supervisor of that fact, in writing, at least5 days before the transfer of funds. The supervisor shall be discharged from responsibility for all township funds and moneys which he or she deposits in a depository designated under this Section while those funds and moneys are deposited.
(c) No bank or savings and loan association shall receive public funds under this Section unless it has complied with Section 6 of the Public Funds Investment Act.
(Source: P.A. 83-1362; 88-62.)

(60 ILCS 1/70-15)
Sec. 70-15. Chief executive officer; fiscal duties; penalty for neglect.
(a) The supervisor is the chief executive officer of the township.
(b) The supervisor shall receive and pay out all moneys raised in the township for defraying township charges, except those raised for the support of highways and bridges, and for township library purposes.
(c) The supervisor shall, within 30 days before the annual township meeting, prepare and file with the township clerk a full unaudited statement of the financial affairs of the township, showing (i) the balance (if any) received by the supervisor from his or her predecessor in office or from any other source; (ii) the amount of tax levied the preceding year for the payment of township indebtedness and charges; (iii) the amount collected and paid over to the supervisor as supervisor; (iv) the amount paid out by the supervisor and on what account, including any amount paid out on township indebtedness, specifying the nature and amount of the township indebtedness, the amount paid on the indebtedness, the amount paid on principal, and the amount paid on interest account; and (v) the amount and kind of all outstanding indebtedness due and unpaid, the amount and kind of indebtedness not yet due, and when the indebtedness not yet due will mature. The township clerk shall record the statement in the record book of the township as soon as it is filed and shall post a copy of the statement at the place of holding the annual township meeting 2 days before the meeting is held. The clerk shall also read aloud the unaudited statement or provide a copy of the unaudited statement to the electors at the annual township meeting.
(d) Any supervisor or township clerk who wilfully neglects to comply with this Section shall forfeit and pay to the township the sum of not less than $50 nor more than $200. The amount forfeited shall be sued for and recovered by the township in its corporate name and shall be appropriated to repairs of highways and bridges in the township.
(Source: P.A. 98-1108, eff. 1-1-15.)

(60 ILCS 1/70-20)
Sec. 70-20. Prosecution for penalties and forfeitures. The supervisor shall prosecute in the name of the township or otherwise, as may be necessary, for all penalties or forfeitures given by law to the township or for its use and for which no other officer is especially directed to prosecute, except as may be otherwise directed by the electors at a township meeting.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/70-25)
Sec. 70-25. Account of receipts and expenditures.
(a) The supervisor shall keep a just and true account of the receipts and expenditures of all moneys that come into the supervisor's hands by virtue of the office, in a book to be provided for that purpose at the expense of the township. The book shall be delivered to the supervisor's successor in office.
(b) This Section is subject to the Local Records Act.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/70-30)
Sec. 70-30. Annual accounting to township board; certificate of board.
(a) Within 30 days before the annual township meeting, the supervisor shall account to the township board for all moneys received and disbursed by the supervisor in his or her official capacity.
(b) The supervisor shall provide each member of the township board with a copy of his or her statement filed in accordance with Section 1 of the Public Funds Statement Publication Act as soon as possible after filing the statement.
(Source: P.A. 88-62; 89-331, eff. 8-17-95.)

(60 ILCS 1/70-35)
Sec. 70-35. Periodic presentation of accounts to township board. The supervisor shall receive all accounts that may be presented to him or her against the township and shall lay them before the township board at or before their next meeting.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/70-37)
Sec. 70-37. Township attorney. The supervisor, with the advice and consent of the township board, may appoint a township attorney. The township attorney's compensation shall be fixed as provided in Section 100-5.
(Source P.A. 87-708; 88-62; 88-360; 88-572, eff. 8-11-94; 88-670, eff. 12-2-94.)

(60 ILCS 1/70-40)
Sec. 70-40. Failure to perform duties; forfeiture and disqualification. If any supervisor refuses or wilfully neglects to perform any of the duties of the office under the preceding Sections of this Article, he or she shall forfeit to the township the sum of $50 and shall be disqualified to act as the supervisor of the township.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/70-45)
Sec. 70-45. Supervisors in Cook County. The supervisors of townships in Cook County shall perform the same duties as supervisors of townships in other counties under township organization, except that they shall not be members of the county board or exercise any of the powers of county board members. They shall have the same compensation for their services prescribed by law for similar services rendered by other township supervisors.
Township supervisors may serve as members of the Cook County Townships Public Aid Committee. The supervisors shall not receive additional compensation for duties associated with the Cook County Townships Public Aid Committee but shall be reimbursed for actual and necessary expenses related to service on the Committee.
(Source: P.A. 90-210, eff. 7-25-97.)

(60 ILCS 1/70-50)
Sec. 70-50. Supervisor of general assistance. The township supervisor shall be ex officio supervisor of general assistance in the township and shall administer the general assistance program in the township as provided in Articles VI, XI, and XII of the Illinois Public Aid Code.
(Source: P.A. 88-62.)

(60 ILCS 1/70-55)
Sec. 70-55. Member of board of health. The township supervisor shall be a member of the board of health for a public health district as provided in the Public Health District Act.
(Source: P.A. 88-62.)

(60 ILCS 1/70-60)
Sec. 70-60. Road district treasurer. In each road district comprised of a single township, the township supervisor shall be ex officio treasurer for the road district and shall execute a bond and have powers and duties as provided in Article 6 of the Illinois Highway Code.
(Source: P.A. 88-62.)



Article 73 - Highway Commissioner

(60 ILCS 1/Art. 73 heading)

(60 ILCS 1/73-5)
Sec. 73-5. Officer of township; election; powers and duties. The highway commissioner of each road district comprised of a single township shall have powers and duties as provided in Article 6 of the Illinois Highway Code.
(Source: P.A. 88-62.)



Article 75 - Township Clerk

(60 ILCS 1/Art. 75 heading)

(60 ILCS 1/75-5)
Sec. 75-5. Custodian of records.
(a) The township clerk shall have the custody of all records, books, and papers of the township and shall duly file all certificates or oaths and other papers required by law to be filed in the clerk's office. This Section is subject to the Local Records Act.
(b) The clerk may administer oaths and take affidavits in all cases required by law to be administered or taken by township officers. The clerk may administer oaths for absent voters as required by the general election law.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/75-10)
Sec. 75-10. Township meeting records. The township clerk shall record in the book of records of the township the minutes of the proceedings of every township meeting held in the township and shall enter in the book every order or direction and all by-laws, rules, and regulations made by the electors at any township meeting.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/75-15)
Sec. 75-15. Copies of vote entries. The township clerk shall deliver to the supervisor, before the annual meeting of the county board of the county, in each year, certified copies of all entries of votes for raising money made since the last annual meeting of the county board.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/75-20)
Sec. 75-20. Certification of taxes. The township clerk shall annually, at the time required by Section 18-15 of the Property Tax Code, certify to the county clerk the amount of taxes required to be raised for all township purposes.
(Source: P.A. 88-62; 88-670, eff. 12-2-94.)

(60 ILCS 1/75-25)
Sec. 75-25. Failure to make return; petty offense. If a township clerk wilfully omits to make a return required by this Article, he or she is guilty of a petty offense and shall be fined, for each offense, not more than $10.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/75-30)
Sec. 75-30. Deputy registration officer. The township clerk, upon appointment as a deputy registration officer by the county clerk under the Election Code, shall have the powers and duties provided in the Election Code.
(Source: P.A. 88-62.)

(60 ILCS 1/75-35)
Sec. 75-35. Member of board of health. The township clerk shall be a member of the board of health for a public health district as provided in the Public Health District Act.
(Source: P.A. 88-62.)

(60 ILCS 1/75-40)
Sec. 75-40. Road district clerk. In each road district comprised of a single township, the township clerk shall be ex officio clerk for the highway commissioner and shall have the powers and duties as provided in Article 6 of the Illinois Highway Code.
(Source: P.A. 88-62.)

(60 ILCS 1/75-45)
Sec. 75-45. Deputy clerk.
(a) The township clerk, when authorized by the township board, may appoint one deputy clerk.
(b) The deputy clerk has the power and duty to do the following:
(1) Execute all documents required by law to be

executed by the township clerk and affix the township clerk's seal to those documents when required by law. In signing a document, the deputy clerk shall sign the name of the clerk followed with the word "By" and the deputy clerk's own name and the words "Deputy Clerk".

(2) Attend bid openings with respect to the sale,

purchase, or lease of goods or services by the township or the road district comprised of that township.

(3) Attend township meetings and township board

meetings and take minutes of those meetings.

(c) The deputy clerk shall exercise the powers authorized under this Section only in the absence of the township clerk from the place where the clerk's office is maintained (in the case of powers described in paragraphs (1) and (2) of subsection (b)) and only when (i) the clerk has directed the deputy clerk, in writing, to exercise that power or (ii) the township board has determined by resolution that the township clerk is temporarily or permanently incapacitated to perform that function.
(Source: Incorporates P.A. 88-360; 88-670, eff. 12-2-94.)



Article 77 - Township Assessor

(60 ILCS 1/Art. 77 heading)

(60 ILCS 1/77-5)
Sec. 77-5. Election; powers and duties. The township assessor shall be elected and have powers and duties as provided in the Property Tax Code. The township assessor also shall be a member of the board of health for a public health district as provided in the Public Health District Act.
(Source: P.A. 88-62; 88-670, eff. 12-2-94.)



Article 78 - Township Collector

(60 ILCS 1/Art. 78 heading)

(60 ILCS 1/78-5)
Sec. 78-5. Bond; powers and duties. The township collector shall execute a bond and have powers and duties as provided in the Property Tax Code.
(Source: P.A. 88-62; 88-670, eff. 12-2-94.)



Article 80 - Township Board

(60 ILCS 1/Art. 80 heading)

(60 ILCS 1/80-5)
Sec. 80-5. Township board membership; officers.
(a) In each township, the township board shall consist of the supervisor and 4 other members elected at large from the township under Section 50-5. The township clerk shall be the clerk of the township board but not a voting member, except that in the case of a tie vote to fill a vacancy in a township office, the clerk shall be entitled to cast one vote. Each person on the township board shall cast but one vote. The supervisor shall be the chairman of the board.
(b) In towns organized under Article 15, all the powers vested by law in the township board shall be exercised by the city council.
(c) The designations "town auditors", "board of trustees", "board of town trustees", "board of township trustees", and "town board" are changed to "township board". Wherever the terms "auditors", "board of trustees", "board of town trustees", board of township trustees", or "town board" are used in this or any other Act to refer to township officers provided for by this Section, they mean the township board. Wherever the term "trustees" is used in this or any other Act to refer to township officers provided for by this Section, it means the members of the township board other than the township supervisor.
(d) The change made by Public Act 79-341 does not reduce the term of any member of a town board of auditors elected before its effective date (October 1, 1975) nor does it invalidate any action taken by a board of town auditors or town trustees by reason of the designation used for the board in relation to the action taken.
(Source: P.A. 85-694; 88-62.)

(60 ILCS 1/80-10)
Sec. 80-10. Board meetings; township and road district accounts.
(a) The township board shall meet at the township clerk's office for the purpose of examining and auditing the township and road district accounts before any bills (other than general assistance, obligations for Social Security taxes as required by the Social Security Enabling Act, and wages that are subject to the Illinois Wage Payment and Collection Act, or other expenses determined by the township board by resolution) are paid, provided that payments made pursuant to a board resolution shall be reviewed and verified at the next meeting. The board may meet at other times as they determine. The township board may consider and approve bills individually or in a summary statement of any number of bills.
(b) Upon the request of the supervisor or of any 2 board members, the township clerk shall call a meeting at the time requested and shall furnish to the board members at least 48 hours' notice of the meeting.
(c) The township board may declare a vacancy in the office of township supervisor or trustee if the supervisor or a trustee has 5 or more consecutive unexcused absences from regularly scheduled township board meetings.
(d) The township board may adopt rules not inconsistent with this Code to govern its meetings. The rules may provide for excused absences of the supervisor or trustees from township board meetings.
(e) All meetings of the township board shall be open to the public as provided in the Open Meetings Act.
(Source: P.A. 98-1174, eff. 1-12-15.)

(60 ILCS 1/80-15)
Sec. 80-15. Supervisor and highway commissioner accounts.
(a) The township board shall, at the same time and place as stated in Section 80-10, examine the accounts of the supervisor (including all contingent expenses necessarily incurred for the use and benefit of the township and including the supervisor's accounts as supervisor of general assistance) and of the commissioner of highways of the township for all moneys received and distributed by them. The board shall also examine and audit (i) all charges and claims against their township and against their road district (if not part of a consolidated township road district) and (ii) the compensation of all township officers (except the compensation of supervisors for county services).
(b) The examination and audit of the accounts of the supervisor as the supervisor of general assistance and the accounts pertaining to Social Security tax payments are not required to be conducted before payments for Social Security taxes and general assistance are made by the supervisor. No examination and audit is required before the payment of wages that are subject to the Illinois Wage Payment and Collection Act.
(Source: P.A. 85-526; 88-62.)

(60 ILCS 1/80-20)
Sec. 80-20. Independent audit of accounts.
(a) All accounts audited under this Article (and those rejected, if any) shall be delivered with the certificate of the trustees (or a majority of them) to the township clerk, who shall keep them on file for the inspection of any of the inhabitants of the township. They shall also be produced by the township clerk at the next annual meeting and shall be read at the meeting by the clerk.
(b) In townships that receive revenue of $850,000 or more during any fiscal year, exclusive of road funds, the township board shall have the accounts and all records of the township thoroughly audited by a certified public accountant within 6 months after the close of each fiscal year. The board shall have a copy of the accountant's report and recommendations filed with the township clerk and another copy filed with the county clerk for public inspection.
(c) In townships that receive revenue of less than $850,000 during any fiscal year, exclusive of road funds, the township board shall have the accounts and all records of the township audited and inspected by an independent auditing committee composed of 3 township electors chosen by the board. The audit shall be completed within 6 months after the close of each fiscal year. A copy of the auditing committee's report and recommendations shall be filed with the township clerk and another copy shall be filed with the county clerk for public inspection. The auditing committee shall not contain any member of the township board or any person related to a trustee. Members of the auditing committee shall be proficient in accounting principles and practices and shall be compensated at a rate determined by the township board but not to exceed $50 per day. In addition to the other audit requirements imposed by law, in townships subject to this subsection, the township board shall have the accounts and all records of the township thoroughly audited by a certified public accountant within 6 months after (i) the end of each term of office of the township supervisor and (ii) a vacancy occurs in the office of township supervisor. A copy of the accountant's report and recommendations shall be filed with the township clerk and another copy shall be filed with the county clerk for public inspection.
(Source: P.A. 92-582, eff. 7-1-02.)

(60 ILCS 1/80-25)
Sec. 80-25. Verification of accounts. The township board may require any account presented to be verified by an affidavit setting forth that the account is correct and reasonable and is unpaid (or, if any part of the account has been paid, setting forth the amount that has been paid).
(Source: P.A. 84-947; 88-62.)

(60 ILCS 1/80-30)
Sec. 80-30. Certification of claim or charge.
(a) The township board shall make a certificate, to be signed by a majority of the board, specifying the nature of the claim or charge and to whom the amount is allowed. The board shall cause the certificate to be delivered to the township clerk, who shall keep it on file for the inspection of the inhabitants of the township.
(b) The aggregate amount of claims or charges that have been reduced to judgment shall be certified to the county clerk at the same time and in the same manner as the other amounts required to be raised for township purposes, which shall be levied and collected as other township taxes, except that in the townships mentioned in Section 30-180, the amount shall be certified to the county board, who shall include the amount in their estimate of the township's expenses.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/80-35)
Sec. 80-35. Township charges. The following shall be deemed township charges:
(1) The compensation of township officers for

services rendered their respective townships.

(2) Contingent expenses necessarily incurred for the

use and benefit of the township.

(3) The moneys authorized to be raised by the vote of

a township meeting for any township purpose.

(4) Every sum directed by law to be raised for any

township purpose.

(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/80-40)
Sec. 80-40. Levy to defray township charges. The moneys necessary to defray the township charges of each township shall be levied on the taxable property in the township in the manner prescribed in the Property Tax Code.
(Source: P.A. 88-62; 88-670, eff. 12-2-94.)

(60 ILCS 1/80-45)
Sec. 80-45. Township clerk as clerk of board. The township clerk shall act as clerk of the township board and shall record the proceedings of each meeting of the board in a book which he or she shall provide for that purpose at the expense of the township. The record shall include all certificates of accounts audited by the board.
(Source: P.A. 83-380; 88-62.)

(60 ILCS 1/80-50)
Sec. 80-50. Payment of accounts; forfeiture for failure to pay.
(a) Accounts audited shall be paid by the supervisor within 20 days after presentation of a certificate of the township clerk stating the amount and to whom it is allowed, the account, and the date the account was audited. The certificate shall be countersigned by the supervisor before payment of the amount.
(b) Payments of wages to township employees, however, shall be made at least once a month in accordance with a pay period schedule established by the township board. The schedule shall provide for employee compensation for all wages earned during the pay period, with payment to be made no later than 15 days after the end of the pay period.
(c) Failure by the supervisor to pay accounts audited as provided in this Section, if the necessary funds are available and the account is a proper expenditure, shall be grounds for forfeiture of his or her bond.
(Source: P.A. 83-380; 88-62.)

(60 ILCS 1/80-55)
Sec. 80-55. Multi-township board. A multi-township board shall be organized as provided in the Property Tax Code, and shall have only the powers, duties, and responsibilities provided by law. Members of a multi-township board may receive additional pay for their service, determined by the multi-township board under Section 65-10, in an amount not to exceed $25 per day for each day of service and may be reimbursed for any actual expense incurred in the discharge of their duties as members of the multi-township board.
(Source: P.A. 88-62; 88-670, eff. 12-2-94.)

(60 ILCS 1/80-60)
Sec. 80-60. Annual budget and appropriation ordinance. The township board shall comply with the Illinois Municipal Budget Law. The township board must, at least 30 days before the public hearing required by Section 3 of the Illinois Municipal Budget Law, prepare or cause to be prepared a tentative budget and appropriation ordinance and file the ordinance with the township clerk. The township clerk must make the tentative budget and appropriation ordinance available for public inspection for at least 30 days before final action on the ordinance. The required public hearing must be held on or before the last day of the first quarter of the fiscal year before the township board. Notice of the hearing must be given by publication in a newspaper published in the township at least 30 days before the time of the hearing. If there is no newspaper published in the township, notice of the public hearing may be given by posting notices in 5 of the most public places in the township. It is the duty of the township clerk to arrange for the public hearing. The township board at the public hearing may adopt all or part of the tentative budget and appropriation ordinance, as the township board deems necessary.
(Source: P.A. 91-286, eff. 1-1-00.)

(60 ILCS 1/80-65)
Sec. 80-65. Annual audit. The township board shall comply with the Governmental Account Audit Act.
(Source: P.A. 88-62.)

(60 ILCS 1/80-70)
Sec. 80-70. Fence viewers. The township board shall be ex officio fence viewers as provided in the Fence Act.
(Source: P.A. 88-62.)

(60 ILCS 1/80-75)
Sec. 80-75. Donation of surplus property to a historical society or other specified not-for-profit corporation. Any property declared to be surplus by the electors under Section 30-53 may by resolution of the town board of trustees be donated to a historical society or other not-for-profit corporation. The resolution shall set forth the historical society or other not-for-profit corporation's intended use of the property, and the board of trustees may require that the transfer be subject to a reversion of the property if the property is no longer used for its original intended use by the historical society or other not-for-profit corporation. The resolution shall authorize the township supervisor to execute all documents necessary to complete the transfer of the property.
(Source: P.A. 89-100, eff. 7-7-95; 89-626, eff. 8-9-96.)

(60 ILCS 1/80-80)
Sec. 80-80. Advisory referenda. By a vote of a majority of the township board, the township board may authorize that an advisory question of public policy be placed on the ballot at the next regularly scheduled election in the township. The township board shall certify the question to the proper election officials, who shall submit the question in accordance with the general election law.
(Source: P.A. 89-331, eff. 8-17-95; 89-626, eff. 8-9-96.)



Article 85 - Township Corporate Powers, Generally

(60 ILCS 1/Art. 85 heading)

(60 ILCS 1/85-5)
Sec. 85-5. Corporate name. The corporate name of each township shall be either ".... Township" or "The Town of .... (name of township)". All acts done by the township and all actions by or against the township shall be in its corporate name.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/85-10)
Sec. 85-10. Township corporate powers.
(a) Every township has the corporate capacity to exercise the powers granted to it, or necessarily implied, and no others. Every township has the powers specified in this Section.
(b) A township may sue and be sued.
(c) A township may acquire (by purchase, gift, or legacy) and hold property, both real and personal, for the use of its inhabitants and may sell and convey that property. A township may purchase any real estate or personal property for public purposes under contracts providing for payment in installments over a period of time of not more than 20 years in the case of real estate and not more than 10 years in the case of personal property. A township may finance the purchase of any real estate or personal property for public purpose under finance contracts providing for payment in installments over a period of time of not more than 20 years in the case of real estate and not more than 10 years in the case of personal property. A township may construct a township hall under contracts providing for payment over a period of time of not more than 20 years. The interest on the unpaid balance shall not exceed that permitted in the Bond Authorization Act.
(d) A township may make all contracts necessary in the exercise of the township's powers.
(e) A township may expend or contract for the expenditure of any federal funds made available to the township by law for any purpose for which taxes imposed upon township property or property within the township may be expended.
(f) A township may acquire (singly or jointly with a municipality or municipalities) land or any interest in land located within its township limits. The township may acquire the land or interest by gift, purchase, or otherwise, but not by condemnation. A township may (singly or jointly) improve or arrange for the improvement of the land for industrial or commercial purposes and may donate and convey the land or interest in land so acquired and so improved to the Illinois Finance Authority.
(g) (Blank)
(h) It is the policy of this State that all powers granted either expressly or by necessary implication by this Code, any other Illinois statute, or the Illinois Constitution to townships may be exercised by those townships notwithstanding effects on competition. It is the intention of the General Assembly that the "State action exemption" to the application of federal antitrust statutes be fully available to townships to the extent their activities are authorized by law as stated in this Code.
(i) A township may receive funds under the federal Housing and Community Development Act of 1974 and may expend or contract for the expenditure of those funds and other township funds for the activities specified in Section 105 of that Act. The powers granted under this subsection (i) are in addition to powers otherwise possessed by a township and shall not be construed as a limitation of those other powers.
(j) A township may establish reasonable fees for recreation and instructional programs sponsored by the township.
(Source: P.A. 97-549, eff. 8-25-11.)

(60 ILCS 1/85-12)
Sec. 85-12. Eminent domain. Notwithstanding any other provision of this Code, any power granted under this Code to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(60 ILCS 1/85-13)
Sec. 85-13. Township services, generally.
(a) The township board may either expend funds directly or may enter into any cooperative agreement or contract with any other governmental entity, not-for-profit corporation, non-profit community service association, or any for-profit business entity as provided in subsection (b) with respect to the expenditure of township funds, or funds made available to the township under the federal State and Local Fiscal Assistance Act of 1972, to provide any of the following services to the residents of the township:
(1) Ordinary and necessary maintenance and operating

expenses for the following:

(A) Public safety (including law enforcement,

fire protection, and building code enforcement).

(B) Environmental protection (including sewage

disposal, sanitation, and pollution abatement).

(C) Public transportation (including transit

systems, paratransit systems, and streets and roads).

(D) Health.
(E) Recreation.
(F) Libraries.
(G) Social services for the poor and aged.
(2) Ordinary and necessary capital expenditures

authorized by law.

(3) Development and retention of business,

industrial, manufacturing, and tourist facilities within the township.

(b) To be eligible to receive funds from the township under this Section, a private not-for-profit corporation or community service association shall have been in existence at least one year before receiving the funds. The township board may, however, for the purpose of providing day care services, contract with day care facilities licensed under the Child Care Act of 1969, regardless of whether the facilities are organized on a for-profit or not-for-profit basis.
(c) Township governments that directly expend or contract for day care shall use the standard of need established by the Department of Children and Family Services in determining recipients of subsidized day care and shall use the rate schedule used by the Department of Children and Family Services for the purchase of subsidized day care.
(d) Township governments that directly expend or contract for senior citizen services may contract with for-profit (or not-for-profit) and non-sectarian organizations as provided in Sections 220-15 and 220-35.
(e) Those township supervisors or other elected township officials who are also members of a county board shall not vote on questions before the township board or the county board that relate to agreements or contracts between the township and the county under this Section or agreements or contracts between the township and the county that are otherwise authorized by law.
(f) The township board may enter into direct agreements with for-profit corporations or other business entities to carry out recycling programs in unincorporated areas of the township.
The township board may by ordinance administer a recycling program or adopt rules and regulations relating to recycling programs in unincorporated areas of the township that it from time to time deems necessary and may provide penalties for violations of those rules and regulations.
(g) For purposes of alleviating high unemployment, economically depressed conditions, and lack of moderately priced housing, the trustees of a township that includes all or a portion of a city that is a "financially distressed city" under the Financially Distressed City Law may contract with one or more not-for-profit or for-profit organizations to construct and operate within the boundaries of the township a factory designed to manufacture housing or housing components. The contract may provide for the private organization or organizations to manage some or all operations of the factory and may provide for (i) payment of employee compensation and taxes; (ii) discharge of other legal responsibilities; (iii) sale of products; (iv) disposition of the factory, equipment, and other property; and (v) any other matters the township trustees consider reasonable.
(Source: P.A. 95-119, eff. 8-13-07.)

(60 ILCS 1/85-15)
Sec. 85-15. Township Officials of Illinois. The township board may provide for joining the township in an association of townships or a not-for-profit corporation with membership consisting of, townships and may provide for the payment of annual membership dues and fees. The member townships, acting through the instrumentality, may provide and disseminate information and research services and perform other acts for the purpose of improving township government in Illinois. The instrumentality may be known as the Township Officials of Illinois or another appropriate name as the member townships may determine.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/85-20)
Sec. 85-20. Merger of special district into township. A special district may be merged into a township as provided in Section 3.6 of the Intergovernmental Cooperation Act.
(Source: P.A. 85-672; 88-62.)

(60 ILCS 1/85-25)
Sec. 85-25. Prompt payment. Purchases made under this Code shall be made in compliance with the Local Government Prompt Payment Act.
(Source: P.A. 84-731; 88-62.)

(60 ILCS 1/85-30)
Sec. 85-30. Purchases; bids. Any purchase by a township for services, materials, equipment, or supplies in excess of $20,000 (other than professional services) shall be contracted for in one of the following ways:
(1) By a contract let to the lowest responsible

bidder after advertising for bids at least once (i) in a newspaper published within the township, or (ii) if no newspaper is published within the township, then in one published within the county, or (iii) if no newspaper is published within the county, then in a newspaper having general circulation within the township.

(2) By a contract let without advertising for bids in

the case of an emergency if authorized by the township board.

This Section does not apply to contracts by a township with the federal government.
(Source: P.A. 94-435, eff. 8-2-05.)

(60 ILCS 1/85-35)
Sec. 85-35. Retaining percentage of contract price; trust agreement.
(a) Whenever any township has entered into a contract for the repair, remodeling, renovation, or construction of a building or structure or the construction or maintenance of a road or highway and the contract provides for retention of a percentage of the contract price until final completion and acceptance of the work, upon the request of the contractor and with the approval of the township board, the amount retained may be deposited under a trust agreement with an Illinois bank of the contractor's choice and subject to the approval of the township board. The contractor shall receive any interest on the amount deposited.
(b) Upon application by the contractor, the trust agreement must contain, as a minimum, the following provisions:
(1) The amount to be deposited subject to the trust.
(2) The terms and conditions of payment if the

contractor defaults.

(3) The termination of the trust agreement upon

completion of the contract.

(4) The contractor is responsible for obtaining the

written consent of the bank trustee, and any costs or service fees shall be borne by the contractor.

(c) The trust agreement may, at the discretion of the township board and upon the request of the contractor, become operative at the time of the first partial payment in accordance with existing statutes, ordinances, and township procedures.
(Source: P.A. 83-372; 88-62.)

(60 ILCS 1/85-40)
Sec. 85-40. Investment of public funds. All funds of the township shall be invested as provided in the Public Funds Investment Act.
(Source: P.A. 88-62.)

(60 ILCS 1/85-45)
Sec. 85-45. Pecuniary interest in contracts.
(a) Except as provided in this Section, no township officer or employee shall be interested, directly or indirectly, in his or her own name or in the name of any other person, association, trust, or corporation, in any contract for work, materials, profits of work or materials, or services to be furnished or performed for the township or for any person operating a public utility wholly or partly within the territorial limits of the township.
(b) Any elected or appointed member of the governing body may provide materials, merchandise, property, services, or labor if:
(1) the contract is with a person, firm, partnership,

association, corporation, or cooperative association in which the interested member of the governing body of the township has less than a 7 1/2% share in the ownership; and

(2) the interested member publicly discloses the

nature and extent of his or her interest before or during deliberations concerning the proposed award of the contract; and

(3) the interested member abstains from voting on the

award of the contract, though he or she shall be considered present for the purposes of establishing a quorum; and

(4) the contract is approved by a majority vote of

those members presently holding office; and

(5) the contract is awarded after sealed bids to the

lowest responsible bidder if the amount of the contract exceeds $1,000, or awarded without bidding if the amount of the contract is less than $1,000; and

(6) the award of the contract would not cause the

aggregate amount of all contracts awarded to the same person, firm, association, partnership, corporation, or cooperative association in the same fiscal year to exceed $25,000.

(c) In addition to subsection (b), any elected or appointed member of the governing body may provide materials, merchandise, property, services, or labor if:
(1) the award of the contract is approved by a

majority vote of the governing body of the township, provided that any interested member shall abstain from voting; and

(2) the amount of the contract does not exceed

$1,000; and

(3) the award of the contract would not cause the

aggregate amount of all contracts awarded to the same person, firm, association, partnership, corporation, or cooperative association in the same fiscal year to exceed $1,000; and

(4) the interested member publicly discloses the

nature and extent of his or her interest before or during deliberations concerning the proposed award of the contract; and

(5) the interested member abstains from voting on the

award of the contract, though he or she shall be considered present for the purposes of establishing a quorum; and

(6) no other vendor is available within a 25-mile

radius of the township.

(d) A contract for the procurement of public utility services by a township with a public utility company is not barred by this Section by one or more members of the governing body being an officer or employee of the public utility company, holding an ownership interest of no more than 7 1/2% in the public utility company, or holding an ownership interest of any size if the township has a population of less than 7,500 and the public utility's rates are approved by the Illinois Commerce Commission. An elected or appointed member of the governing body having such an interest shall be deemed not to have a prohibited interest under this Section.
(e) Any officer who violates this Section is guilty of a Class 4 felony. Any office held by the person so convicted shall become vacant and shall be declared vacant as part of the judgment of the court.
(f) Nothing contained in this Section, including the restrictions set forth in subsections (b), (c), and (d), shall preclude a contract of deposit of moneys, loans, or other financial services by a township with a local bank or local savings and loan association, regardless of whether a member or members of the governing body of the township are interested in the bank or savings and loan association as an officer or employee or as a holder of less than 7 1/2% of the total ownership interest. A member or members holding such an interest in a contract shall not be deemed to be holding a prohibited interest for purposes of this Section. The interested member or members of the governing body must publicly state the nature and extent of their interest during deliberations concerning the proposed award of a contract but shall not participate in any further deliberations concerning the proposed award. The interested member or members shall not vote on a proposed award. Any member or members abstaining from participation in deliberations and voting under this Section may be considered present for purposes of establishing a quorum. Award of such a contract shall require approval by a majority vote of those members presently holding office. Consideration and award of any contract in which a member or members are interested may only be made at a regularly scheduled public meeting of the governing body of the township.
(Source: P.A. 89-305, eff. 1-1-96.)

(60 ILCS 1/85-50)
Sec. 85-50. Demolition, repair, or enclosure of buildings.
(a) The township board of any township may formally request the county board to commence specified proceedings with respect to property located within the township but outside the territory of any municipality as provided in Section 5-1121 of the Counties Code. If the county board declines the request as provided in Section 5-1121 of the Counties Code, the township may exercise its powers under this Section.
(b) The township board of each township may demolish, repair, or enclose or cause the demolition, repair, or enclosure of dangerous and unsafe buildings or uncompleted and abandoned buildings within the territory of the township and may remove or cause the removal of garbage, debris, and other hazardous, noxious, or unhealthy substances or materials from those buildings.
The township board shall apply to the circuit court of the county in which the building is located (i) for an order authorizing action to be taken with respect to a building if the owner or owners of the building, including the lien holders of record, after at least 15 days' written notice by mail to do so, have failed to commence proceedings to put the building in a safe condition or to demolish it or (ii) for an order requiring the owner or owners of record to demolish, repair, or enclose the building or to remove garbage, debris, and other hazardous, noxious, or unhealthy substances or materials from the building. It is not a defense to the cause of action that the building is boarded up or otherwise enclosed, although the court may order the defendant to have the building boarded up or otherwise enclosed. Where, upon diligent search, the identity or whereabouts of the owner or owners of the building, including the lien holders of record, is not ascertainable, notice mailed to the person or persons in whose name the real estate was last assessed and the posting of the notice upon the premises sought to be demolished or repaired is sufficient notice under this Section.
The hearing upon the application to the circuit court shall be expedited by the court and shall be given precedence over all other suits.
The cost of the demolition, repair, enclosure, or removal incurred by the township, by an intervenor, or by a lien holder of record, including court costs, attorney's fees, and other costs related to the enforcement of this Section, is recoverable from the owner or owners of the real estate or the previous owner or both if the property was transferred during the 15-day notice period and is a lien on the real estate if, within 180 days after the repair, demolition, enclosure, or removal, the township, the lien holder of record, or the intervenor who incurred the cost and expense shall file a notice of lien for the cost and expense incurred in the office of the recorder in the county in which the real estate is located or in the office of the registrar of titles of the county if the real estate affected is registered under the Registered Titles (Torrens) Act. The lien becomes effective at the time of filing.
The notice must consist of a sworn statement setting out (1) a description of the real estate sufficient for its identification, (2) the amount of money representing the cost and expense incurred, and (3) the date or dates when the cost and expense was incurred by the township, the lien holder of record, or the intervenor. Upon payment of the cost and expense by the owner of or persons interested in the property after the notice of lien has been filed, the lien shall be released by the township, the person in whose name the lien has been filed, or the assignee of the lien, and the release may be filed of record as in the case of filing notice of lien. Unless the lien is enforced under subsection (c), the lien may be enforced by foreclosure proceedings as in the case of mortgage foreclosures under Article XV of the Code of Civil Procedure or mechanics' lien foreclosures. An action to foreclose this lien may be commenced at any time after the date of filing of the notice of lien. The costs of foreclosure incurred by the township, including court costs, reasonable attorney's fees, advances to preserve the property, and other costs related to the enforcement of this subsection, plus statutory interest, are a lien on the real estate and are recoverable by the township from the owner or owners of the real estate.
All liens arising under this subsection (b) shall be assignable. The assignee of the lien shall have the same power to enforce the lien as the assigning party, except that the lien may not be enforced under subsection (c).
(c) In any case where a township has obtained a lien under subsection (b), the township may enforce the lien under this subsection (c) in the same proceeding in which the lien is authorized.
A township desiring to enforce a lien under this subsection (c) shall petition the court to retain jurisdiction for foreclosure proceedings under this subsection. Notice of the petition shall be served, by certified or registered mail, on all persons who were served notice under subsection (b). The court shall conduct a hearing on the petition not less than 15 days after the notice is served. If the court determines that the requirements of this subsection (c) have been satisfied, it shall grant the petition and retain jurisdiction over the matter until the foreclosure proceeding is completed. The costs of foreclosure incurred by the township, including court costs, reasonable attorneys' fees, advances to preserve the property, and other costs related to the enforcement of this subsection, plus statutory interest, are a lien on the real estate and are recoverable by the township from the owner or owners of the real estate. If the court denies the petition, the township may enforce the lien in a separate action as provided in subsection (b).
All persons designated in Section 15-1501 of the Code of Civil Procedure as necessary parties in a mortgage foreclosure action shall be joined as parties before issuance of an order of foreclosure. Persons designated in Section 15-1501 of the Code of Civil Procedure as permissible parties may also be joined as parties in the action.
The provisions of Article XV of the Code of Civil Procedure applicable to mortgage foreclosures shall apply to the foreclosure of a lien under this subsection (c), except to the extent that those provisions are inconsistent with this subsection. For purposes of foreclosures of liens under this subsection, however, the redemption period described in subsection (c) of Section 15-1603 of the Code of Civil Procedure shall end 60 days after the date of entry of the order of foreclosure.
(d) In addition to any other remedy provided by law, the township board of any township may petition the circuit court to have property declared abandoned under this subsection (d) if:
(1) the property has been tax delinquent for 2 or

more years or bills for water service for the property have been outstanding for 2 or more years;

(2) the property is unoccupied by persons legally in

possession; and

(3) the property contains a dangerous or unsafe

building.

All persons having an interest of record in the property, including tax purchasers and beneficial owners of any Illinois land trust having title to the property, shall be named as defendants in the petition and shall be served with process. In addition, service shall be had under Section 2-206 of the Code of Civil Procedure as in other cases affecting property.
The township, however, may proceed under this subsection in a proceeding brought under subsection (b). Notice of the petition shall be served by certified or registered mail on all persons who were served notice under subsection (b).
If the township proves that the conditions described in this subsection exist and the owner of record of the property does not enter an appearance in the action, or, if title to the property is held by an Illinois land trust, if neither the owner of record nor the owner of the beneficial interest of the trust enters an appearance, the court shall declare the property abandoned.
If that determination is made, notice shall be sent by certified or registered mail to all persons having an interest of record in the property, including tax purchasers and beneficial owners of any Illinois land trust having title to the property, stating that title to the property will be transferred to the township unless, within 30 days of the notice, the owner of record enters an appearance in the action, or unless any other person having an interest in the property files with the court a request to demolish the dangerous or unsafe building or to put the building in safe condition.
If the owner of record enters an appearance in the action within the 30-day period, the court shall vacate its order declaring the property abandoned. In that case, the township may amend its complaint in order to initiate proceedings under subsection (b).
If a request to demolish or repair the building is filed within the 30-day period, the court shall grant permission to the requesting party to demolish the building within 30 days or to restore the building to safe condition within 60 days after the request is granted. An extension of that period for up to 60 additional days may be given for good cause. If more than one person with an interest in the property files a timely request, preference shall be given to the person with the lien or other interest of the highest priority.
If the requesting party proves to the court that the building has been demolished or put in a safe condition within the period of time granted by the court, the court shall issue a quitclaim judicial deed for the property to the requesting party, conveying only the interest of the owner of record, upon proof of payment to the township of all costs incurred by the township in connection with the action, including but not limited to court costs, attorney's fees, administrative costs, the costs, if any, associated with building enclosure or removal, and receiver's certificates. The interest in the property so conveyed shall be subject to all liens and encumbrances on the property. In addition, if the interest is conveyed to a person holding a certificate of purchase for the property under the Property Tax Code, the conveyance shall be subject to the rights of redemption of all persons entitled to redeem under that Act, including the original owner of record.
If no person with an interest in the property files a timely request or if the requesting party fails to demolish the building or put the building in safe condition within the time specified by the court, the township may petition the court to issue a judicial deed for the property to the county. A conveyance by judicial deed shall operate to extinguish all existing ownership interests in, liens on, and other interest in the property, including tax liens.
(Source: P.A. 94-841, eff. 6-7-06; 95-331, eff. 8-21-07.)

(60 ILCS 1/85-55)
Sec. 85-55. Horse-drawn vehicles. The township board may, by ordinance, license and regulate horse-drawn vehicles operating within the township. The ordinance may also (i) prescribe regulations for the safe operation of horse-drawn vehicles and (ii) require the examination of persons operating a horse-drawn vehicle. Any annual fee charged for a license to operate a horse-drawn vehicle may not exceed $50. Any fees charged for a license to operate a horse-drawn vehicle within the township must be used for the improvement of township roads.
For the purposes of this Section, "horse-drawn vehicle" means any vehicle powered by any animal of the equine family.
(Source: P.A. 95-331, eff. 8-21-07.)

(60 ILCS 1/85-60)
Sec. 85-60. Americans with Disabilities Act coordinator; posting and publication.
(a) Within 90 days after the effective date of this amendatory Act of the 96th General Assembly, each township that maintains a website must post on the township's website the following information:
(1) the name, office address, and telephone number of

the Americans with Disabilities Act coordinator, if any, employed by the township; and

(2) the grievance procedures, if any, adopted by the

township to resolve complaints alleging a violation of Title II of the Americans with Disabilities Act.

(b) If a township does not maintain a website, then the township must, within 90 days after the effective date of this amendatory Act of the 96th General Assembly, and at least once every other year thereafter, publish in either a newspaper of general circulation within the township or a newsletter published by the township and mailed to township residents the information required in item (1) of subsection (a) and either the information required in item (2) of subsection (a) or instructions for obtaining such information from the township.
(Source: P.A. 96-650, eff. 1-1-10.)

(60 ILCS 1/85-65)
Sec. 85-65. Accumulation of funds. Township funds, excluding the township's capital fund, shall not exceed an amount equal to or greater than 2.5 times the annual average expenditure of the previous 3 fiscal years.
(Source: P.A. 100-474, eff. 9-8-17.)



Article 90 - Corporate Powers Exercised By County Board

(60 ILCS 1/Art. 90 heading)

(60 ILCS 1/90-5)
Sec. 90-5. Township wholly within city. In every township lying wholly within any city of more than 50,000 population, all the powers vested in the township shall be exercised by the county board of the county in which the township is located, including all the powers vested in the electors at township meetings and the township board. Where there is only one township lying wholly within the city, however, the powers of the township board of that township shall be retained by that township board.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/90-10)
Sec. 90-10. County clerk and treasurer as township officers.
(a) The county clerk of the county in which a township described in Section 90-5 lies shall be ex officio township clerk and township assessor of each such township, and the treasurer of the county shall be ex officio collector and supervisor of each such township. Those officers shall not be required to give any additional bond on account of holding those township offices, but they shall be liable on their official bonds for their acts as township officers in the same manner and to the same extent as if the bonds had been given the township officers.
(b) County clerks and county treasurers who become ex officio township officers under this Article shall not maintain any other or different public office as township officers than those provided and maintained for them as county clerk and county treasurer.
(Source: Laws 1905, p. 397; Laws 1917, p. 794; P.A. 88-62.)

(60 ILCS 1/90-15)
Sec. 90-15. Highway commissioner abolished. The office of highway commissioner is abolished in townships described in Section 90-5.
(Source: Laws 1901, p. 314; P.A. 88-62.)

(60 ILCS 1/90-20)
Sec. 90-20. Application to new township. Whenever, by the annexation of new territory or otherwise, any new or additional township comes to lie wholly within the boundaries of any city to which this Article applies, all the provisions of this Article shall at once apply to that township.
(Source: Laws 1901, p. 314; P.A. 88-62.)

(60 ILCS 1/90-25)
Sec. 90-25. Election to adopt Article.
(a) The electors of a township described in Section 90-5 may adopt and become entitled to the benefits of this Article as provided in this Section.
(b) Whenever 1,000 of the legal voters of the township who voted at the preceding election petition the circuit court for the county in which the township is located to submit to a vote of the electors of the township the proposition whether the township and the electors of it shall adopt and become entitled to the benefits of this Article, the court shall consider the petition and enter appropriate orders in accordance with the general election law. If the petition is found sufficient and the court orders the referendum, the clerk of the circuit court shall certify the proposition and the court order to the proper election officials, who shall submit the proposition at an election in accordance with the general election law.
(c) An election under this Article shall be conducted in accordance with the general election law. If a majority of the votes cast upon the proposition are for the proposition, this Article shall thereby be adopted by the township, and the mayor of the city shall promptly issue a proclamation declaring this Article in force in the township.
(d) If the proposition is not adopted at the election, it shall, upon a similar petition, be submitted to a vote of the electors of the township by the court at any subsequent general State, county, city, or township election. An order shall be entered of record in the court submitting the proposition as provided in this Section.
(Source: P.A. 81-1489; 84-1308; 88-62.)

(60 ILCS 1/90-30)
Sec. 90-30. Application. Notwithstanding any provisions of this Article to the contrary, this Article has no application to the office of township assessor in townships described in this Article that are situated in counties of 500,000 or more.
(Source: Laws 1947, p. 1733; P.A. 88-62.)



Article 95 - Legal Proceedings In Favor Of And Against Townships

(60 ILCS 1/Art. 95 heading)

(60 ILCS 1/95-5)
Sec. 95-5. Civil action. Whenever any controversy or cause of action exists between any townships of this State or between any township and an individual or corporation, the proceedings may be had in civil actions for the purpose of trying and finally settling the controversy. The proceedings may be conducted in the same manner, and the judgment or order in the proceedings shall have the same effect, as in other civil actions or proceedings of a similar kind between individuals and corporations. All process shall be served by leaving a copy of the process with the township supervisor.
(Source: P.A. 83-346; 88-62.)

(60 ILCS 1/95-10)
Sec. 95-10. Suit in township name. In all suits or proceedings, the township shall sue and be sued by its name, except where township officers are authorized by law to sue in their name of office for the benefit of the township.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/95-15)
Sec. 95-15. Witnesses and jurors. On the trial of every action in which the township is a party or interested, the electors and inhabitants of the township shall be competent witnesses and jurors, except that in suits and proceedings by one township against another, no inhabitant of either township shall be a juror.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/95-20)
Sec. 95-20. Township common property. Whenever, by any order or decision in any civil action or proceeding brought to settle any controversy concerning township commons or other lands or the common property of a township, or for the partition of township lands, the right of any township is settled and confirmed, the court in which the proceedings are had may partition the lands according to the rights of the parties.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/95-25)
Sec. 95-25. Costs. In all suits or proceedings prosecuted by or against township officers in their name of office, costs shall be recovered as in similar cases between individuals. Judgments recovered against a township or against township officers in actions prosecuted by or against them in their name of office shall be a township charge and when collected shall be paid to the person or persons to whom the judgment was awarded.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/95-30)
Sec. 95-30. Tort immunity. Civil actions against a township or township employee shall be subject to the Local Governmental and Governmental Employees Tort Immunity Act.
(Source: P.A. 88-62.)



Article 100 - Township Employees

(60 ILCS 1/Art. 100 heading)

(60 ILCS 1/100-5)
Sec. 100-5. Township attorney and other employees; compensation.
(a) The township board may employ and fix the compensation of township employees that the board deems necessary, excluding the employees of the offices of supervisor of general assistance, township collector, and township assessor. The township board shall fix the compensation of a township attorney appointed by the township supervisor under Section 70-37. The township attorney shall not be considered a township employee for purposes of the first sentence of this subsection.
(b) The board shall set and adopt rules concerning all benefits available to employees of the board if the board employs 5 or more employees. The rules shall include, without limitation, the following benefits to the extent they are applicable: insurance coverage, compensation, overtime pay, compensatory time off, holidays, vacations, sick leave, and maternity leave. The rules shall be adopted and filed with the township clerk within 6 months after July 1, 1992. Amendments to the rules shall be filed with the township clerk on or before their effective date.
(c) Unless otherwise provided and if approved by the highway commissioner, the township board of trustees may employ and fix the compensation of a separate township attorney who shall represent the highway commissioner. Such compensation shall be paid out of the township road fund.
(Source: P.A. 90-190, eff. 7-24-97.)

(60 ILCS 1/100-10)
Sec. 100-10. Township enforcement officer.
(a) The township board may appoint one or more township enforcement officers to serve for a term of one year and may remove an officer with or without cause. Every person appointed to the office of township enforcement officer, before entering on the duties of the office and within 10 days after being notified of the appointment, shall cause to be filed in the office of the township clerk a notice signifying his or her acceptance of the office. A neglect to cause the notice to be filed shall be deemed a refusal to serve.
(b) The sheriff of the county in which the township is situated may disapprove any such appointment within 30 days after the notice is filed. The disapproval precludes that person from serving as a township enforcement officer, and the township board may appoint another person to that position subject to approval by the sheriff.
(c) Every person appointed to the office of township enforcement officer, before entering upon the duties of the office, shall execute, with sufficient sureties to be approved by the supervisor or clerk of the township, an instrument in writing by which the township enforcement officer and his or her sureties shall jointly and severally agree to pay to each and every person who may be entitled thereto all sums of money as the township enforcement officer may become liable to pay on account of any neglect or default of the township enforcement officer or on account of any misfeasance of the township enforcement officer in the discharge of, or failure to faithfully perform, any of the duties of the office.
(d) The township enforcement officers shall have the same power and authority within the township as a deputy sheriff but only for the purpose of enforcing township ordinances. Notwithstanding any other provisions of this Section, township enforcement officers are authorized to enforce county ordinances within areas of a county located within the township pursuant to intergovernmental agreements between the respective county and township to the extent authorized by the agreement. The township enforcement officer shall not carry firearms and will not be required to comply with the Peace Officer and Probation Officer Firearm Training Act. The officer shall attend law enforcement training classes conducted by the Illinois Law Enforcement Training Standards Board. The township board shall appropriate all necessary monies for the training.
(d-5) (1) Except as provided in paragraph (2) of this subsection, in all actions for the violation of any township ordinance, township enforcement officers shall be authorized to issue and to serve upon any person who the township enforcement officer has reasonable grounds to believe is guilty of a violation of a township ordinance a notice of violation that shall constitute a summons and complaint. A copy of such notice of violation shall be forwarded to the circuit court having jurisdiction over the township where the violation is alleged to have been committed. Every person who has been issued a summons shall appear for trial, and the action shall be prosecuted in the corporate name of the township. Enforcement of county ordinances shall be in accordance with procedures adopted by the county and any applicable State law.
(2) In all actions for violation of any township ordinance when the fine would not be in excess of $500 and no jail term could be imposed, service of summons may be made by the township clerk by certified mail, return receipt requested, whether service is to be within or without the State.
(e) The township enforcement officers shall carry identification documents provided by the township board identifying him or her as a township enforcement officer. The officers shall notify the township clerk of any violations of township ordinances.
(f) Nothing in this Code precludes a county auxiliary deputy or deputy sheriff, or a municipal policeman or auxiliary police officer from serving as a township enforcement officer during off-duty hours.
(g) The township board may provide compensation for the township enforcement officer on either a per diem or a salary basis.
(h) (Blank).
(Source: P.A. 97-330, eff. 8-12-11; 98-725, eff. 1-1-15.)

(60 ILCS 1/100-10.5)
Sec. 100-10.5. Summons; violation of township ordinances. In a township that does not have a township enforcement officer appointed under Section 100-10, and the township board has contracted with the county sheriff or one or more municipalities to furnish police protection in an unincorporated area of the township as provided in Sections 30-150, 30-155, and 30-160, the county sheriff or a peace officer of the municipal police department of a municipality that has entered into the contract with the township board has the power to issue summons for violations of township ordinances in the same manner as a township enforcement officer under subsection (d-5) of Section 100-10.
(Source: P.A. 89-589, eff. 1-1-97.)

(60 ILCS 1/100-15)
Sec. 100-15. Group insurance. In addition to any powers that it may exercise under the Government Salary Withholding Act, the township board may provide, for the benefit of the township's employees, officials, or retired officials and their dependents, group life, health, accident, hospital, or dental insurance or any combination of those types of insurance. The insurance may include provision for employees, officials, retired officials, and their dependents who rely on treatment by prayer or spiritual means alone for healing in accordance with the tenets and practice of a well recognized religious denomination. The township board may provide for payment by the township of all or a portion of the premium or charge for the insurance for covered persons, except that the township may not pay all or a portion of the premium or charge for the insurance for retired officials and their dependents. If the township board undertakes a plan under which the township does not pay the entire amount of premiums or charges for the insurance, the board may provide for withholding and deducting from the compensation of its employees or officers amounts required to pay the balance of the premiums or charges.
(Source: P.A. 88-62; 89-326, eff. 1-1-96.)

(60 ILCS 1/100-20)
Sec. 100-20. Prevailing wage. The wages of laborers, mechanics, and other workers employed in any public works by the township and the wages of anyone under contracts for township public works shall be subject to the Prevailing Wage Act.
(Source: P.A. 88-62.)

(60 ILCS 1/100-25)
Sec. 100-25. Compliance with ITAP requirements. A township must comply with the requirements of Section 405-335 of the Department of Central Management Services Law of the Civil Administrative Code of Illinois concerning the Illinois Transparency and Accountability Portal (ITAP). A township may not submit employment information for the ITAP in a manner that is inconsistent with the requirements of Section 405-335 of the Department of Central Management Services Law of the Civil Administrative Code of Illinois.
(Source: P.A. 97-744, eff. 1-1-13.)



Article 105 - Township Land And Buildings, Generally

(60 ILCS 1/Art. 105 heading)

(60 ILCS 1/105-5)
Sec. 105-5. Conveyance or lease for benefit of township. Every conveyance or lease of land made to any person or persons in any manner for the use and benefit of a township or its inhabitants has the same effect as if made to the township by its corporate name.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/105-10)
Sec. 105-10. Deed. When any conveyance of real estate is made by a township, the deed shall recite the order of the township meeting directing the conveyance. The recital is prima facie evidence of the making and contents of the order. The deed shall be signed by the supervisor in his official capacity and attested by the township clerk unless the meeting ordered that the deed be made by some other officers or persons.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/105-15)
Sec. 105-15. Weed cutting.
(a) The township board may provide for the cutting of weeds or grass, the trimming of trees or bushes, the removal of nuisance bushes or trees, or the maintenance of a retention pond or detention pond on any real estate in residential areas in the township no sooner than 7 days after notifying the owner or the appropriate property owners association by mail of the intended weed or grass cutting, bush or tree trimming, nuisance bush or tree removal, or pond maintenance when the owners of the real estate refuse or neglect to cut the weeds or grass, trim the trees or bushes, remove the nuisance bushes or trees, or maintain the pond. The board may collect from the owners the reasonable cost of cutting the weeds or grass, trimming the trees or bushes, removing the nuisance bushes or trees, or maintaining the pond.
(b) This cost is a lien upon the real estate affected, superior to all other liens and encumbrances except tax liens, if within 60 days after the cost and expense is incurred, the township or person performing the service by authority of the township in his or its own name files a notice of lien in the office of the recorder in the county in which the real estate is located or in the office of the registrar of titles of the county if the real estate affected is registered under the Registered Titles (Torrens) Act. The notice shall consist of a sworn statement setting out (i) a description of the real estate sufficient for its identification, (ii) the amount of money representing the cost and expense incurred or payable for the service, and (iii) the date or dates when the cost and expense was incurred by the township. The lien of the township shall not be valid, however, as to any purchaser whose rights in and to the real estate have arisen after the weed or grass cutting, bush or tree trimming, nuisance bush or tree removal, or pond maintenance and before the filing of the notice, and the lien of the township shall not be valid as to any mortgagee, judgment creditor, or other lienholder whose rights in and to the real estate arise before the filing of the notice. Upon payment of the cost and expense by the owner of or persons interested in the property after the notice of lien has been filed, the lien shall be released by the township or person in whose name the lien has been filed. The release may be filed of record as in the case of filing a notice of lien.
(c) No provision of this Section applies to any nature preserve or other area that has been designated as a conservation area.
(d) In addition to any lien or foreclosure action related thereto, a township may institute a civil action or proceeding to recover the amount of money owed for any service performed pursuant to subsection (a).
(Source: P.A. 96-564, eff. 8-18-09.)

(60 ILCS 1/105-20)
Sec. 105-20. Mosquito control and abatement. The township board may provide for mosquito control and abatement or may enter into contractual agreements with counties or with any public or private entity for purposes of mosquito control and mosquito abatement activities.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/105-25)
Sec. 105-25. Adult entertainment. A township board may license persons or entities engaged in the business of providing adult entertainment within the boundaries of the township but outside the limits of cities, villages, and incorporated towns. The board shall fix the amount, terms, and manner of issuing and revoking licenses, except that license fees for the privilege of engaging in the business of providing adult entertainment may not exceed $300 per year. The operation of an adult entertainment business without a license is a separate petty offense for each day of violation. For purposes of this Section, "adult entertainment" means commercial production, presentation, sale, dissemination, or distribution of material that, when considered as a whole, appeals predominantly to interest in nudity or sex.
(Source: P.A. 83-105; 88-62.)

(60 ILCS 1/105-30)
Sec. 105-30. (Repealed).
(Source: P.A. 88-62. Repealed by P.A. 90-751, eff. 1-1-99.)

(60 ILCS 1/105-33)
Sec. 105-33. Donation of surplus public real estate. At an annual or special town meeting, a township board of trustees may by resolution authorize the donation of surplus public real estate to a not-for-profit corporation including, but not limited to, a historical society. The resolution may set forth the not-for-profit corporation's intended use of the property, and the board of trustees may require that the transfer be subject to a reversion of the property if the property is no longer used for its original intended use by the not-for-profit corporation. The resolution shall authorize the township supervisor to execute all documents necessary to complete the transfer of the property.
(Source: P.A. 89-29, eff. 6-23-95.)

(60 ILCS 1/105-35)
Sec. 105-35. Township plan commission.
(a) In townships located in counties with a population of less than 600,000 and in townships with a population of more than 500 located in counties with a population of more than 3,000,000, the township board may by resolution create a township plan commission. The commission shall consist of 5 members appointed by the township supervisor with the advice and consent of the township board. Their terms of office shall be prescribed by the township board. The township supervisor shall designate one of the members as chairman, and the plan commission may appoint other officers it deems necessary and appropriate. The township board may authorize a plan commission to have necessary staff and shall pay the expenses of that staff.
(b) Every township plan commission may have the following powers and duties:
(1) The commission may prepare and recommend to the

township board a comprehensive plan for the present and future development or redevelopment of the unincorporated areas of the township. The plan may be adopted in whole or in separate geographical or functional parts, each of which, when adopted, shall be the official plan, or part of the official plan, of that township. The plan may include reasonable requirements with reference to streets, alleys, public grounds, and other improvements specified in this Section. The plan may recommend (i) establishing reasonable standards of design for subdivisions and for resubdivisions of unimproved land and of areas subject to redevelopment with respect to public improvements as defined in this Section and (ii) establishing reasonable requirements governing the location, width, course, and surfacing of public streets and highways, alleys, ways for public service facilities, curbs, gutters, sidewalks, street lights, parks, playgrounds, school grounds, size of lots to be used for residential purposes, storm water drainage, water supply and distribution, sanitary sewers, and sewage collection and treatment.

(2) The commission may from time to time recommend

changes in the official comprehensive plan.

(3) The commission may from time to time prepare and

recommend to the township authorities plans for specific improvements in pursuance of the official comprehensive plan.

(4) The commission may give aid to the officials

charged with the direction of projects for improvements embraced within the official plan to further the making of these projects and, generally, may promote the realization of the official comprehensive plan.

(5) The commission may prepare and recommend to the

township board schemes for regulating or forbidding structures or activities in unincorporated areas that may hinder access to solar energy necessary for the proper functioning of solar energy systems, as defined in Section 1.2 of the Comprehensive Solar Energy Act of 1977, or may recommend changes in those schemes.

(6) The commission may exercise other powers germane

to the powers granted by this Section that are conferred by the township board.

(c) If the county in which the township is located has adopted a county zoning ordinance under Division 5-12 of the Counties Code, the recommendations of the township plan commission may be presented by the township board to the county board of that county.
(Source: P.A. 91-721, eff. 6-2-00; 91-738, eff. 1-1-01; 92-16, eff. 6-28-01.)

(60 ILCS 1/105-40)
Sec. 105-40. Clean indoor air. Every public enclosed indoor area in the township shall be subject to the Smoke Free Illinois Act.
(Source: P.A. 96-328, eff. 8-11-09.)



Article 110 - Township Zoning

(60 ILCS 1/Art. 110 heading)

(60 ILCS 1/110-5)
Sec. 110-5. Application of Article.
(a) This Article applies only in those townships in which the electors of the township, at an annual or special township meeting, authorize the township board to exercise the powers conferred by this Article.
(b) This Article does not apply in any county in which a county zoning ordinance or resolution is in effect. A county zoning ordinance or resolution adopted after the adoption of a township zoning ordinance or resolution under this Article supersedes the township zoning ordinance or resolution.
(c) Regulations adopted under this Article do not apply to any area that is governed by a municipal zoning ordinance.
(d) This Article does not apply to the facilities of a telecommunications carrier defined in Section 5-12001.1 of the Counties Code.
(Source: P.A. 90-522, eff. 1-1-98.)

(60 ILCS 1/110-10)
Sec. 110-10. Township board powers.
(a) For the purpose of promoting the public health, safety, morals, comfort, and general welfare, conserving the values of property throughout the township, and lessening or avoiding the hazards to persons and damage to property resulting from the accumulation or runoff of storm or flood waters, the township board may do any of the following:
(1) Regulate and restrict the location and use of

buildings, structures, and land for trade, industry, residence, and other uses that may be specified by the board.

(2) Regulate and restrict the intensity of those uses.
(3) Establish building or setback lines on or along

any street, trafficway, drive, parkway, or storm or floodwater runoff channel or basin outside the area that is subject to a municipal zoning ordinance.

(4) Divide the township into districts (i) of a

number, shape, and area and (ii) of different classes according to the use of land and buildings, the intensity of that use (including height of buildings and structures and surrounding open space), and any other classification, all as deemed best suited to carry out the purposes of this Article.

(5) Prohibit uses, buildings, or structures

incompatible with the character of those districts respectively.

(6) Prevent additions to and alteration or remodeling

of existing buildings or structures in a way to avoid the restrictions and limitations lawfully imposed under this Article.

(7) Submit written objections to the county board

concerning a proposed county zoning ordinance, resolution, or variation as provided in Sections 5-12007 and 5-12009 of the Counties Code.

(b) In all ordinances or resolutions passed under this Article, due allowance shall be made for existing conditions, the conservation of property values, the directions of building development to the best advantage of the entire county, and the uses to which property is devoted at the time of the enactment of the ordinance or resolution.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/110-15)
Sec. 110-15. Exercise of powers.
(a) The powers given by this Article shall not be exercised to deprive the owner of any existing property of its use or maintenance for the purpose to which it is then lawfully devoted.
(b) The powers given by this Article shall not be exercised to impose regulations or require permits with respect to land used or to be used for agricultural purposes or with respect to the erection, maintenance, repair, alteration, remodeling, or extension of buildings or structures used or to be used for agricultural purposes upon that land, except that buildings or structures for agricultural purposes may be required to conform to building or set back lines. "Agricultural purposes" include, without limitation, the growing, developing, processing, conditioning, or selling of hybrid seed corn, seed beans, seed oats, or other farm seeds.
(c) The powers given by this Article do not include the right to specify or regulate the type or location of any poles, towers, wires, cables, conduit, vaults, laterals, pipes, mains, valves, or any other similar distributing equipment of a public utility as defined in the Public Utilities Act.
(Source: P.A. 86-188; 88-62.)

(60 ILCS 1/110-20)
Sec. 110-20. Zoning commission; appointment. The township board, when authorized by the electors at an annual or special township meeting to exercise the powers conferred by this Article, shall appoint a zoning commission of 5 members. The commission shall recommend the boundaries of districts and appropriate regulations to be enforced in those districts.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/110-25)
Sec. 110-25. Proposed zoning ordinance or resolution; hearing; cessation of commission.
(a) The zoning commission shall prepare a tentative report and a proposed zoning ordinance or resolution for the entire township outside the area regulated by any municipal zoning ordinance.
(b) After preparing the tentative report and ordinance or resolution, the commission shall hold a hearing on the report and proposal and shall afford persons interested an opportunity to be heard. Notice of the hearing shall be published at least 15 days before the hearing in a newspaper of general circulation in the township and shall also be posted at least 15 days before the hearing in 4 conspicuous places within the township. The notice shall state the time and place of the hearing and the place where copies of the proposed ordinance or resolution will be accessible for examination by interested parties. The hearing may be adjourned from time to time.
(c) Within 30 days after the final adjournment of the hearing, the commission shall make a final report and submit a proposed ordinance or resolution to the township board. The township board may adopt the ordinance or resolution with or without change or may refer it back to the commission for further consideration.
(d) The zoning commission shall cease to exist upon the adoption of a zoning ordinance or resolution for the township.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/110-30)
Sec. 110-30. Enforcement of ordinance or resolution. All ordinances or resolutions adopted under this Article shall be enforced by an officer of the township designated by ordinance or resolution. The ordinance or resolution may require that for any class or classes of districts created by it, applications be made for permits to erect buildings or structures or to alter or remodel existing buildings or structures. The ordinance or resolution may vest in the officer designated to enforce it the power to make orders, requirements, decisions, and determinations with respect to the enforcement of the terms of the ordinance or resolution.
(Source: Laws 1967, p. 3481; P.A. 88-62.)

(60 ILCS 1/110-35)
Sec. 110-35. Variations.
(a) The regulations authorized by this Article may provide that a board of appeals may determine and vary their application in harmony with their general purpose and intent and in accordance with general or specific rules contained in the regulations in cases where there are practical difficulties or there is particular hardship in carrying out the strict letter of regulations relating to the use, construction, or alteration of buildings or structures or the use of land. Alternatively, the regulations may provide that the township board may by ordinance or resolution determine and vary their application in harmony with their general purpose and intent and in accordance with general or specific rules contained in the regulations in cases where there are practical difficulties or there is particular hardship in carrying out the strict letter of regulations relating to the use, construction, or alteration of buildings or structures or the use of land.
(b) No variation shall be made by the township board without a hearing before the board of appeals. No variation shall be made by ordinance, resolution, or otherwise except in a specific case and after a public hearing before a board of appeals. There shall be at least 15 days notice of the time and place of the hearing, published in a newspaper of general circulation in the township. The notice shall contain the particular location for which the variation is requested as well as a brief statement of the proposed variation.
(c) Where a variation is to be made by ordinance or resolution, upon the report of the board of appeals, the township board may by ordinance or resolution and without further public hearing adopt any proposed variation or may refer it back to the board of appeals for further consideration. Any proposed variation that fails to receive the approval of the board of appeals shall not be passed except by the favorable vote of three-fourths of all the members of the township board. Every variation, whether made by the board of appeals directly or by ordinance or resolution after a hearing before a board of appeals, shall be accompanied by a finding of fact specifying the reason for making the variation.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/110-40)
Sec. 110-40. Board of appeals; membership; meetings.
(a) The township board shall provide for the appointment of a board of appeals of 5 members to serve respectively for the following terms: One for one year, one for 2 years, one for 3 years, one for 4 years, and one for 5 years. The successor to each member shall serve for a term of 5 years.
(b) One of the members shall be named chairman at the time of his or her appointment. If there is a vacancy, the appointing power shall designate a chairman.
(c) The appointing authority may remove any member of the board for cause after a public hearing. Vacancies shall be filled by the appointing authority for the unexpired term of any member whose place has become vacant.
(d) All meetings of the board of appeals shall be held at the call of the chairman and at times and places within the county determined by the board. The chairman (or in his absence the acting chairman) may administer oaths and compel the attendance of witnesses. All meetings of the board shall be open to the public. The board shall keep minutes of its proceedings showing the vote of each member upon every question (or, if a member is absent or fails to vote, indicating that fact) and shall also keep records of its examinations and other official actions. Every rule, regulation, every amendment or repeal of a rule or regulation, and every order, requirement, decision, or determination of the board shall immediately be filed with the township clerk and shall be a public record.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/110-45)
Sec. 110-45. Appeals; stay of proceedings.
(a) The board of appeals shall hear and decide appeals from and review any order, requirement, decision, or determination made by an administrative official charged with the enforcement of any ordinance or resolution adopted under this Article. The board of appeals shall also hear and decide all matters referred to it or upon which it is required to pass under any ordinance or resolution or under the terms of this Article.
(b) The concurring vote of 4 members of the board is necessary (i) to reverse any order, requirement, decision, or determination of an administrative official, (ii) to decide in favor of the applicant any matter upon which it is required to pass under an ordinance or resolution, (iii) to effect any variation in an ordinance or resolution, or (iv) to recommend any variation or modification in an ordinance or resolution or (iv) to the township board.
(c) An appeal may be taken by any person aggrieved or by any officer, department, board, or bureau of the county. An appeal shall be taken within the time prescribed by the board of appeals by general rule by filing with the officer from whom the appeal is taken and with the board of appeals a notice of appeal specifying the grounds of the appeal. The officer from whom the appeal is taken shall promptly transmit to the board all the papers constituting the record upon which the action appealed from was taken.
(d) An appeal stays all proceedings in furtherance of the action appealed from unless the officer from whom the appeal is taken certifies to the board of appeals, after the notice of appeal has been filed with him or her, that, due to facts stated in the certificate, a stay would, in his opinion, cause imminent peril to life or property. If the officer makes a certification under this subsection, proceedings shall not be stayed otherwise than by a restraining order granted by the board of appeals or by the circuit court on application, on notice to the officer from whom the appeal is taken, and on due cause shown.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/110-50)
Sec. 110-50. Hearing and decision on appeal; judicial review.
(a) The board of appeals shall fix a reasonable time for the hearing of the appeal and give due notice of the time to the parties. The board shall decide the hearing within a reasonable time. At the hearing, any party may appear in person or by agent or attorney. The board of appeals may reverse or affirm, wholly or partly, or may modify the order, requirement, decision, or determination as in its opinion ought to be done, and to that end the board has all the powers of the officer from whom the appeal is taken.
(b) All final administrative decisions of the board of appeals are subject to judicial review under the Administrative Review Law and the rules adopted under that Law. "Administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/110-50.1)
Sec. 110-50.1. Actions subject to de novo review; due process.
(a) Any decision by the township board of any township in regard to any petition or application for a special use, variance, rezoning, or other amendment to a zoning ordinance shall be subject to de novo judicial review as a legislative decision, regardless of whether the process in relation thereto is considered administrative for other purposes. Any action seeking the judicial review of such a decision shall be commenced not later than 90 days after the date of the decision.
(b) The principles of substantive and procedural due process apply at all stages of the decision-making and review of all zoning decisions.
(Source: P.A. 94-1027, eff. 7-14-06; 95-843, eff. 1-1-09.)

(60 ILCS 1/110-55)
Sec. 110-55. Compensation of board of appeals members. The members of the board of appeals shall receive compensation fixed by the township board and approved by the electors at an annual or special township meeting.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/110-60)
Sec. 110-60. Amendment of regulations; hearing. The regulations imposed and the districts created under this Article may be amended from time to time by the township board by ordinance or resolution after the ordinance or resolution establishing the regulation has gone into effect, but no amendments shall be made without a hearing before the board of appeals. At least 15 days notice of the time and place of the hearing shall be published in an official paper or a paper of general circulation in the township. If there is a written protest against any proposed amendment, signed and acknowledged (i) by the owners of 20% of the frontage proposed to be altered, (ii) by the owners of 20% of the frontage immediately adjoining or across an alley from the frontage proposed to be altered, or (iii) by the owners of 20% of the frontage directly opposite the frontage proposed to be altered, the amendment shall not be passed except by the favorable vote of three-fourths of all the members of the township board.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/110-65)
Sec. 110-65. Violations; remedies; misdemeanor.
(a) If any building or structure is erected, constructed, reconstructed, altered, repaired, converted, or maintained (or any building, structure, or land is used) in violation of this Article or of any ordinance, resolution, or other regulation made under this Article, the proper authorities of the township, or any person the value or use of whose property is or may be affected by the violation, in addition to other remedies, may institute any appropriate action or proceedings (i) to prevent the unlawful erection, construction, reconstruction, alteration, repair, conversion, maintenance, or use, (ii) to restrain, correct, or abate the violation, (iii) to prevent the occupancy of the building, structure, or land, or (iv) to prevent any illegal act, conduct, business, or use in or about the premises.
(b) The violation of the terms of any ordinance adopted under this Article shall be deemed a Class B misdemeanor.
(Source: P.A. 79-1359; 88-62.)

(60 ILCS 1/110-70)
Sec. 110-70. School district.
(a) In any hearing before a zoning commission or board of appeals, any school district within which the property in issue, or any part of that property, is located may appear and present evidence.
(b) In exercising the powers under this Article with respect to public school districts, a township shall act in a reasonable manner that neither regulates educational activities, such as school curricula, administration, and staffing, nor frustrates a school district's statutory duties. This subsection (b) is declarative of existing law and does not change the substantive operation of this Article.
(c) In processing zoning applications from public school districts, a township shall make reasonable efforts to streamline the zoning application and review process for the school board and minimize the administrative burdens involved in the zoning review process, including, but not limited to, reducing application fees and other costs associated with the project of a school board to the greatest extent practicable and reflective of actual cost but in no event more than the lowest fees customarily imposed by the township for similar applications, limiting the number of times the school district must amend its site plans, reducing the number of copies of site plans and any other documents required to be submitted by the township, and expediting the zoning review process for the purpose of rendering a decision on any application from a school district within 90 days after a completed application is submitted to the township.
(Source: P.A. 99-890, eff. 8-25-16.)

(60 ILCS 1/110-75)
Sec. 110-75. Cooperation with other governmental units. In the exercise of powers conferred by this Article, the township board may cooperate with the county, with other townships, and with municipal or State authorities and may appoint any committee or committees it thinks proper to effect that cooperation.
(Source: P.A. 82-783; 88-62.)



Article 115 - Township Open Space

(60 ILCS 1/Art. 115 heading)

(60 ILCS 1/115-5)
Sec. 115-5. Definitions. As used in this Article, unless the context otherwise requires:
"Board" means the township board in counties having a population of more than 150,000.
"Development of real property" means the constructing, installing, planting or creating of any permanent or temporary improvement of real property that has been acquired for open space purposes.
"Open land" or "open space" means any space or area of land or water of an area of 50 acres or more, the preservation or the restriction of development or use of which would (i) maintain or enhance the conservation of natural or scenic resources; (ii) protect natural streams or water supply; (iii) promote conservation of soils, wet lands, or shores; (iv) afford or enhance public outdoor recreation opportunities; (v) preserve flora and fauna, geological features, historic sites, or other areas of educational or scientific interest; (vi) enhance the value to the public of abutting or neighboring highways, parks, or other public lands; (vii) implement the plan of development adopted by the planning commission of any municipality or county; or (viii) promote orderly urban or suburban development. A township at any time may release a specified parcel of land from an open space plan and allow the development of the parcel to occur. Once development (as defined in Section 115-55) has commenced, the land shall no longer be eligible for acquisition as open space or open land.
"Open space plan" means the written plan adopted by the board to implement an open space program and includes properly adopted amendments or additions to the plan.
"Open space program" means the acquisition of the fee or of a lesser right or interest in tracts of open land in the township for open space purposes.
"Open space purposes" includes (i) the preservation and maintenance of open land, scenic roadways, and pathways; (ii) the holding of real property described in clause (i), with or without public access, for the education, pleasure, and recreation of the public or for other open space values; (iii) the preservation of portions of that property in their natural condition and the development of other portions of that property; (iv) the management and use of that property in a manner and with restrictions that will leave it unimpaired for the benefit of future generations; and (v) otherwise promoting the conservation of the nature, flora and fauna, natural environment, and natural resources of the township.
(Source: P.A. 91-641, eff. 8-20-99.)

(60 ILCS 1/115-10)
Sec. 115-10. Open space plan; petition.
(a) A board desiring to enter upon an open space program may do so only after adoption of an open space plan under Section 115-15. The board shall commence preparation of an open space plan under that Section only upon the filing with the township clerk of a petition signed by not less than 5% or 50, whichever is greater, of the registered voters of the township (according to the voting registration records at the time the petition is filed) recommending that the board commence preparation of an open space plan. Within 5 business days after the filing of the petition, the township clerk shall provide public notice of the existence of the filed petition in the same manner as notices of meetings of the township board are provided. A hearing shall be conducted no less than 30 days after the filing of the petition to determine the validity of the petition, which may be challenged in accordance with the general election law.
(b) A proposed open space plan shall (i) identify all open land within the township that the board deems necessary to acquire in order to accomplish the purposes of the open space program; (ii) state the ways in which the acquisition of open land will further open space purposes; (iii) state the estimated costs of implementing the proposed plan; (iv) state the approximate tax, per $100 of assessed value, that will be levied to provide the necessary funds for implementing the proposed plan; (v) state the estimated timetable for implementing the proposed plan; and (vi) establish standards and procedures for establishing priorities for the acquisition of parcels identified in the plan.
(Source: P.A. 94-622, eff. 8-18-05.)

(60 ILCS 1/115-15)
Sec. 115-15. Public hearing.
(a) Before adopting an open space plan or an amendment to a plan, the board shall conduct a public hearing on the plan or amendment, recommend adoption of the open space plan or receive a recommendation by petition of the voters of the township under Section 115-20 that the open space plan be adopted, and submit the question of adoption of the open space plan to the township voters under Section 115-20.
(b) The board shall cause to be prepared a notice of the public hearing stating the date, time, place, and purpose of the hearing. The township clerk shall cause the notice to be published in a newspaper of general circulation in the township not less than 15 nor more than 30 days before the date of the hearing. The township clerk also shall send notice of the hearing by registered or certified mail, return receipt requested, not less than 20 days before the hearing, to the owners of property being recommended for acquisition and designation as open space or open land under the proposed open space plan. Those owners shall be those parties identified on the most current real estate tax assessment rolls for the county in which the township is located as being the parties to whom current real estate tax bills are being sent. A copy of the proposed plan also shall be filed with the township clerk, who shall make it available to the general public for inspection after publication of the notice of public hearing.
(c) At the public hearing, all persons desiring to offer statements or other evidence in support of or in opposition to the proposed plan shall be afforded an opportunity to do so orally, in writing, or both.
(d) Within 60 days after the public hearing, the board shall consider all of the evidence before it and may, based upon that evidence, recommend adoption or rejection of the proposed open space plan in whole or in part. The board's recommendation shall be in writing. If the board does not recommend adoption or rejection of the proposed open space plan, or if a petition from the voters of the township recommending adoption of the open space plan is not filed with the township clerk within 60 days after the public hearing, the open space plan may not be subsequently adopted unless another public hearing is held and notice given as provided in this Section. A recommendation by the board or by petition under this subsection (d) to adopt an open space plan shall be made no later than 138 days before the next regular election in order for the question of the adoption of the open space plan to appear on the ballot at that election. If the question of the adoption of the open space plan does not appear on the ballot, the open space plan may not be subsequently adopted unless another public hearing is held and notice given under this Section.
(Source: P.A. 85-1140; 88-62.)

(60 ILCS 1/115-20)
Sec. 115-20. Referendum on recommended plan; petition.
(a) If the board recommends adoption of the open space plan, or if a subsequent petition is filed by not less than 5% or 50, whichever is greater, of the registered voters of the township (according to the voting registration records at the time the petition is filed) recommending adoption of the open space plan, then the Board, within 30 days of making of the recommendation or the approval of the petition, shall file a petition with the township clerk, requesting the clerk to submit to the voters of the township the question of whether the township shall adopt the open space plan and enter upon an open space program, with the power to acquire open land by purchase, condemnation (except townships in counties having a population of more than 150,000 but not more than 250,000), or otherwise in the township and with the power to issue bonds for those purposes under this Article. Approval of a petition recommending adoption of the open space plan shall be given if the petition is determined to be valid following public notice and a hearing consistent with the requirements of Section 115-10 for the initial petition. The total amount of bonds to be issued under this Section may not exceed 5% of the valuation of all taxable property in the township and shall be set forth in the question as a dollar amount. The township clerk shall certify that proposition to the proper election officials, who shall submit the proposition to the township voters at the next regular election. The referendum shall be conducted and notice given in accordance with the general election law.
(b) The question submitted to the voters at the election shall be in substantially the following form:
Shall (name of township) adopt the open space plan

considered at the public hearing on (date) and enter upon an open space program, and shall the Township Board have the power (i) to acquire open land by purchase (insert ", condemnation," if the township is in a county having a population of more than 250,000) or otherwise, (ii) to issue bonds for open space purposes in an amount not exceeding $(amount), and (iii) to levy a tax to pay the principal of and interest on those bonds, as provided in Article 115 of the Township Code?

The votes shall be recorded as "Yes" or "No".
(c) If a majority of the voters voting at the election on the question vote in favor of the question, the township shall thereafter adopt the open space plan recommended by the board or by the petition of the registered voters of the township and shall enter upon an open space program under this Article. If the proposition does not receive the approval of a majority of the voters voting at the election on the question, no proposition may be submitted to the voters under this Section less than 23 months after the date of the election.
(d) If a majority of the legal voters voting at referendum in any township approved a proposition at the consolidated election in 2001 in reliance upon and consistent with this Section 115-20 as it existed prior to the effective date of Public Act 91-847, then that referendum and all actions taken in reliance thereon are hereby validated and are legally binding in all respects.
(Source: P.A. 94-622, eff. 8-18-05.)

(60 ILCS 1/115-25)
Sec. 115-25. Amendments or additions to plan. If the board recommends any amendments or additions to a plan that has been adopted by a township, no property that is the subject of the amendment or addition may be acquired until the revised plan is approved by the voters at a referendum under Section 115-20 unless the amendments or additions do not provide for expenditures in excess of those provided in the original plan and do not provide for the acquisition of property other than from persons who are selling their property voluntarily.
(Source: P.A. 85-1140; 88-62.)

(60 ILCS 1/115-30)
Sec. 115-30. Property within municipality; petition; referendum.
(a) If the open space plan recommended for adoption under Section 115-20 contains property that is situated within the corporate boundaries of a municipality, the corporate authorities of the municipality may, within 30 days of the recommendation, vote to authorize the board of a township in a county having a population of more than 250,000 to acquire by condemnation property that is situated within the municipality's corporate boundaries. If the corporate authorities of the municipality fail to act within that 30 day period, then none of the property included in the open space plan that is situated within the municipality shall be acquired by the board by condemnation. The municipality's failure to act constitutes a denial of authority to acquire that property by condemnation.
(b) If, within 30 days of the decision of the municipality to either authorize or deny the board the authority to acquire by condemnation that property included in the open space plan that is situated within the corporate boundaries of the municipality, a petition is filed with the township clerk, signed by not less than 15% of the registered voters of the municipality residing within the township (according to the voting registration records at the time the petition is filed), requesting that the question of whether the board shall be granted authority to acquire property within its corporate boundaries by condemnation be submitted to the voters of the municipality residing within the township, then the question shall be submitted to those voters in the form of a proposition. The petition shall state the public question to be submitted and contain a common description of the territory in plain and nonlegal language. The description shall describe the territory by reference to streets, natural or artificial landmarks, addresses, or any other method that would enable a voter signing the petition to be informed of the territory proposed to be acquired.
(c) The township clerk shall certify the proposition to the proper election officials, who shall submit the proposition to the voters of the municipality who reside within the township. The referendum shall appear on the ballot at the same election as the referendum required in Section 115-20. Except as otherwise provided in this Section, the referendum shall be conducted and notice given in accordance with the general election law. The question submitted to the voters at the election shall be in substantially the following form:
Shall the Township Board of (name of township in a

county having a population of more than 250,000) have the authority to acquire by condemnation open land that is situated within the corporate boundaries of (name of municipality) for open space purposes?

The votes shall be recorded as "Yes" or "No".
(d) The election authority shall include on the ballot the description of the territory proposed to be acquired as set forth in the petition. If the election authority determines that the description cannot be included within the space limitations of the ballot, the election authority shall prepare large printed copies of a notice of the public question that include the description. The notice shall be prominently displayed in the polling place of each precinct in which the question is to be submitted.
(e) If a majority of the voters voting at the election on the question vote in favor of the question, then the board may acquire by condemnation open land that is situated within the corporate boundaries of the municipality and included in the open space plan recommended for adoption under Section 115-20.
(f) If the corporate authorities of a municipality deny the board the authority to acquire by condemnation property that is situated within the municipality's boundaries and the referendum does not appear on the ballot at the election specified in this Section, or if the proposition fails to receive the vote of a majority of the voters voting on the question, then the board may not acquire the property by condemnation.
(Source: P.A. 91-641, eff. 8-20-99.)

(60 ILCS 1/115-35)
Sec. 115-35. Property contiguous to municipality; petition; referendum.
(a) If the open space plan recommended for adoption under Section 115-20 contains property that is contiguous to the corporate boundaries of one or more municipalities, the corporate authorities of any of those municipalities may, within 30 days of the recommendation, vote to authorize the board of a township in a county having a population of more than 250,000 to acquire by condemnation property that is contiguous to the municipality's corporate boundaries. If the corporate authorities of a municipality fail to act within that 30 day period, then none of the property included in the open space plan that is contiguous to a municipality shall be acquired by the board by condemnation. The municipality's failure to act constitutes a denial of authority to acquire that property by condemnation.
(b) If, within 30 days of the decision of the municipality to either authorize or deny the board the authority to acquire by condemnation that property included in the open space plan that is contiguous to the corporate boundaries of the municipality, a petition is filed with the township clerk, signed by not less than 15% of the registered voters of the township (according to the voting registration records at the time the petition is filed), requesting that the question of whether the board shall be granted authority to acquire property contiguous to the corporate boundaries of the municipality by condemnation be submitted to the voters of the township, then the question shall be submitted to those voters in the form of a proposition. The petition shall state the public question to be submitted and contain a common description of the territory proposed to be acquired in plain and nonlegal language. The description shall describe the territory by reference to streets, natural or artificial landmarks, addresses, or any other method that would enable a voter signing the petition to be informed of the territory proposed to be acquired.
(c) The township clerk shall certify the proposition to the proper election officials, who shall submit the proposition to the voters of the township. The referendum shall appear on the ballot at the same election as the referendum required in Section 115-20. Except as otherwise provided in this Section, the referendum shall be conducted and notice given in accordance with the general election law. The question submitted to the voters at the election shall be in substantially the following form:
Shall the Township Board of (name of township in a

county having a population of more than 250,000) have the authority to acquire by condemnation open land that is contiguous to the corporate boundaries of (name of municipality) for open space purposes?

The votes shall be recorded as "Yes" or "No".
(d) The election authority shall include on the ballot the description of the territory proposed to be acquired as set forth in the petition. If the election authority determines that the description cannot be included within the space limitations of the ballot, the election authority shall prepare large printed copies of a notice of the public question that includes the description. The notice shall be prominently displayed in the polling place of each precinct in which the question is to be submitted.
(e) If a majority of the voters voting at the election on the question vote in favor of the question, then the board may acquire by condemnation open land that is contiguous to the corporate boundaries of the municipality or municipalities and included in the open space plan recommended for adoption under Section 115-20.
(f) If the corporate authorities of a municipality deny the board the authority to acquire by condemnation property that is contiguous to the municipality's boundaries and the referendum does not appear on the ballot at the election specified in this Section, or if the proposition fails to receive the vote of a majority of the voters voting on the proposition, then the board may not acquire the property by condemnation.
(g) For purposes of this Section, "contiguous" means contiguous for purposes of annexation under Article 7 of the Illinois Municipal Code.
(Source: P.A. 91-641, eff. 8-20-99.)

(60 ILCS 1/115-40)
Sec. 115-40. Later submission of proposition to include property. If in a township in a county having a population of more than 250,000 a parcel of land cannot be acquired by condemnation because it was not approved at an election under either Section 115-30 or 115-35, that parcel can again be included in a proposition only if (i) the procedures set forth in Section 115-15 relating to amendments that add property to existing open space plans have been followed and (ii) not less than 23 months have elapsed since the date of the election at which the voters failed to approve the acquisition of the parcel by condemnation.
(Source: P.A. 91-641, eff. 8-20-99.)

(60 ILCS 1/115-45)
Sec. 115-45. Powers of township board. In any township in which the establishment of an open space program has been authorized by the voters under this Article, the township board, to the extent necessary to carry out the purposes of this Article and in addition to any other powers, duties, and functions vested in a township by law (but subject to limitations and restrictions imposed by this or another law), has the powers enumerated in the following Sections.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/115-50)
Sec. 115-50. Study; coordinated plan. The board may study and ascertain the open space resources and outdoor recreation facilities in the township, the need for preserving those resources and providing those facilities, and the extent to which those needs are being currently met. The board may prepare and adopt a coordinated plan of areas and facilities to meet those needs.
(Source: P.A. 79-472; 88-62.)

(60 ILCS 1/115-55)
Sec. 115-55. (a) The board may acquire by gift, legacy, purchase, condemnation in the manner provided for the exercise of the right of eminent domain under the Eminent Domain Act and except as otherwise provided in this subsection, lease, agreement, or otherwise the fee or any lesser right or interest in real property that is open land and may hold that property with or without public access for open space, scenic roadway, pathway, outdoor recreation, or other conservation benefits. No township in a county having a population of more than 150,000 but not more than 250,000 has authority under this Article to acquire property by condemnation, and no other township has authority under this Article to acquire by condemnation (i) property that is used for farming or agricultural purposes; (ii) property that is situated within the corporate limits of a municipality or contiguous to one or more municipalities unless approval to acquire the property by condemnation is obtained under Section 115-30 or 115-35; (iii) property upon which development has commenced; or (iv) property owned by a religious organization, church, school, or charitable organization exempt from federal taxation under Section 501(c)(3) of the Internal Revenue Code of 1986 or similar provisions of any successor law, or any other organization controlled by or affiliated with such a religious organization, church, school, or charitable organization.
(b) For purposes of this Section:
(1) "Development" of property is deemed to have

commenced if (i) at least 30 days before the filing of a petition under Section 115-10, an application for a preliminary plan or preliminary planned unit development has been filed with the applicable governmental entity or, if neither is required, a building permit has been obtained at least 30 days before the filing of a petition under Section 115-10; (ii) mass grading of the property has commenced; and (iii) within 180 days of the date the open space plan is recommended for approval by the board under Section 115-5 or by petition of the voters under Section 115-20, 115-30, or 115-35, the installation of public improvements has commenced.

(2) "Contiguous" means contiguous for purposes of

annexation under Article 7 of the Illinois Municipal Code.

(3) Real property is deemed used for farming or

agricultural purposes if it is more than 10 acres in area and devoted primarily to (i) the raising and harvesting of crops, (ii) the feeding, breeding, and management of livestock, (iii) dairying, or (iv) any other agricultural or horticultural use or combination of those uses, with the intention of securing substantial income from those activities, and has been so used for the 3 years immediately preceding the filing of a condemnation action. Real property used for farming or agricultural purposes includes land devoted to and qualifying for payments or other compensation under a soil conservation program under an agreement with an agency of the federal government and also includes the construction and use of dwellings and other buildings customarily associated with farming and agricultural uses when associated with those uses.

(c) If a township's acquisitions of open land, or interests in open land when combined with other lands in the township held for open space purposes by other governmental entities, equals 30% of the total acreage of the township, then the township may not acquire additional open land by condemnation.
(d) Any parcel of land that is included in an open space plan adopted by a township that has not been acquired by the township under this Section within 3 years, or within 2 years with respect to existing open space programs, after the later of (i) July 29, 1988, or (ii) the date of the passage of the referendum may not thereafter be acquired by condemnation by the township under this Section, except that if an action in condemnation to acquire the parcel is filed under this Section within that 3 year or 2 year period, as applicable, the parcel may be acquired by condemnation by the township notwithstanding the fact that the condemnation action may not be concluded within the 3 year or 2 year period, as applicable. Notwithstanding the foregoing, if a parcel of land cannot be acquired by condemnation under subsection (a) because of its use for farming or agricultural purposes, the 3 year or 2 year period, as applicable, shall be tolled until the date the parcel ceases to be used for farming or agricultural purposes. Notwithstanding the foregoing, the fee or any lesser right or interest in real property that is open land may be acquired after the 3 year or 2 year period, as applicable, by any means authorized under subsection (a) other than condemnation.
(Source: P.A. 94-1055, eff. 1-1-07.)

(60 ILCS 1/115-60)
Sec. 115-60. Classification of areas; structures. The board may classify, designate, plan, develop, preserve, administer, and maintain all areas, places, and facilities in which it has an interest and may construct, reconstruct, alter, and renew buildings and other structures and equip and maintain those buildings and other structures.
(Source: P.A. 79-472; 88-62.)

(60 ILCS 1/115-65)
Sec. 115-65. Acceptance of money and personal property. The board may accept gifts, grants, bequests, contributions, and appropriations of money and other personal property for open space purposes.
(Source: P.A. 79-472; 88-62.)

(60 ILCS 1/115-66)
Sec. 115-66. Surplus for maintenance and operation of open spaces. A township that has adopted an open space plan may maintain and receive from year to year funds for maintenance and operation of the township's open spaces in surplus of the amount necessary for the annual maintenance and operation of open spaces within the township. The surplus shall be maintained in a separate fund and not commingled with the township general fund. The surplus shall not be derived from any township tax levy.
(Source: P.A. 94-469, eff. 8-4-05.)

(60 ILCS 1/115-70)
Sec. 115-70. Executive officer. The board may employ and fix the compensation of an executive officer who shall be responsible to the board for the carrying out of its policies. The executive officer shall have the power, subject to the approval of the board, to employ and fix the compensation of assistants and employees the board considers necessary for carrying out the purposes and provisions of this Article.
(Source: P.A. 79-472; 88-62.)

(60 ILCS 1/115-75)
Sec. 115-75. Fees. The board may charge and collect reasonable fees for the use of such facilities, privileges and conveniences as may be provided.
(Source: P.A. 88-670, eff. 12-2-94.)

(60 ILCS 1/115-80)
Sec. 115-80. Police powers. The board may police its property and exercise police powers in respect thereto or in respect to the enforcement of any rule or regulation provided by the ordinances of the township and may employ and commission police officers and other qualified persons to enforce the same.
(Source: P.A. 88-670, eff. 12-2-94.)

(60 ILCS 1/115-85)
Sec. 115-85. Natural resources studies. The board may undertake studies pertaining to the natural history, archaeology, history or conservation of natural resources of the township.
(Source: P.A. 88-670, eff. 12-2-94.)

(60 ILCS 1/115-90)
Sec. 115-90. Lease of lands. The board may lease land for a period not longer than 50 years from the date of the lease to a responsible person, firm, or corporation for construction, reconstruction, alteration, renewal, equipment, furnishing, extension, development, operation and maintenance of lodges, housekeeping and sleeping cabins, swimming pools, golf courses, campgrounds, sand beaches, marinas, convention and entertainment centers, roads and parking areas, and other related buildings and facilities. In any lease of land leased under this Section, upon expiration of the lease title to all structures on the leased land shall be vested in the township.
(Source: P.A. 88-670, eff. 12-2-94.)

(60 ILCS 1/115-95)
Sec. 115-95. Lease of buildings or facilities. The board may lease any building or facility constructed, reconstructed, altered, renewed, equipped, furnished, extended, developed, and maintained by the township to a responsible person, firm, or corporation for operation or development, or both, and maintenance for a period not longer than 20 years from the date of the lease.
(Source: P.A. 88-670, eff. 12-2-94.)

(60 ILCS 1/115-100)
Sec. 115-100. Dedication of nature preserves. The board may dedicate open lands, held by the township under this Article, as nature preserves within the Illinois system of nature preserves as provided in Section 15 of the Illinois Natural Areas Preservation Act and may cooperate with the Illinois Nature Preserves Commission in matters relating to the purposes of this Article.
(Source: P.A. 88-670, eff. 12-2-94.)

(60 ILCS 1/115-105)
Sec. 115-105. Borrowing money; bonds. The township board may borrow money and issue bonds, after referendum, for the purpose of acquiring, developing, rehabilitating and renovating open lands for open space purposes, as defined in Section 115-5, pursuant to an open space program adopted as provided in this Article, in and for the township in any amount not to exceed 5% on the valuation of taxable property in the township, to be ascertained by the last assessment for State and county taxes previous to the incurring of such indebtedness or, until January 1, 1983, if greater, the sum that is produced by multiplying the township's 1978 equalized assessed valuation by the debt limitation percentage on January 1, 1979.
Whenever the board desires to issue bonds under this Article, or whenever the board receives a petition from not less than 5% or 50, whichever is greater, of the registered voters of the township, according to the voting registration records at the time the petition is filed, requesting the board to issue bonds under this Article, the board, concurrently with the filing of a petition with the township clerk requesting him to submit to the voters of the township at the next election the question of whether or not to adopt an open space plan and enter upon an open space program, shall certify that proposition to the proper election officials who shall submit to the voters of the township at the next election the question of whether or not the board shall issue bonds to finance an open space program and provide for the levy and collection of a direct annual tax upon all taxable property within the township to meet the principal and interest on the bonds as they mature, which tax shall be in addition to and in excess of any other tax authorized to be levied by the township. The amount of bonds to be issued under this Section shall be set forth in the question as a dollar amount. The election shall be conducted and notice given in accordance with the general election law. The question submitted to the voters at the election shall be in substantially the following form:
Shall (name of township) issue bonds to finance the

acquisition, maintenance, development, rehabilitation and renovation of open space lands for open space purposes as provided by the Township Open Space Article of the Township Code and levy and collect property taxes, in excess of any other tax authorized to be levied by the township, sufficient to meet the principal and interest on the bonds as they mature, but not in an amount in excess of $(amount)?

The votes shall be recorded as "Yes" or "No".
If a majority of the voters voting on the question vote in favor of the question, the board shall issue bonds as provided in this Article provided such bonds are issued within 6 months after the voters vote favorably on such question. If such proposition does not receive the approval of a majority of the voters voting at the election on the question, no proposition may be submitted to such voters pursuant to this Section less than 23 months after the date of such election.
The board shall then adopt a resolution authorizing the issuance of such bonds, prescribing all the details thereof, and stating the time or times when the principal thereof and the interest on the bonds become payable, and the place of payment thereof. The bonds must, however, be payable within not less than 3 nor more than 40 years from date thereof, and be issued to bear interest at not to exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract. Such a resolution shall provide for the levy and collection of a direct annual tax upon all the taxable property within the corporate limits of such township sufficient to meet the principal of and interest on the bonds as they mature, which tax shall be in addition to and in excess of any other tax authorized to be levied by the township.
A certified copy of the resolution providing for the issuance of any such bonds shall be filed with the county clerk of the county in which the township is located and constitutes the basis and authority of the county clerk for the extension and collection of the tax necessary to pay the principal of and interest upon the bonds issued under the resolution.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of Public Act 86-004, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Article that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bonds Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Article that may appear to be or to have been more restrictive than those Acts.
If a majority of the legal voters voting at referendum in any township approved a proposition at the consolidated election in 2001 in reliance upon and consistent with this Section 115-105 as it existed prior to the effective date of Public Act 91-847, then that referendum and all actions taken in reliance thereon are hereby validated and are legally binding in all respects.
(Source: P.A. 91-847, eff. 6-22-00; 92-6, eff. 6-7-01.)

(60 ILCS 1/115-110)
Sec. 115-110. Report. No later than March 31 of each calendar year, the board of any township that has established an open space program pursuant to the provisions of this Article shall file with the township clerk a report describing the actions taken by such board to implement its open space plan. This report shall include at least the following information:
(1) The amount of taxes levied and received by the

township in the preceding calendar year;

(2) The amount of all monies spent in the preceding

calendar year in implementing the open space plan and the specific purposes for which all monies were spent;

(3) The legal and common descriptions of all lands

acquired in the preceding calendar year; and

(4) The purpose for which all properties acquired are

being used.

(Source: P.A. 88-670, eff. 12-2-94.)

(60 ILCS 1/115-115)
Sec. 115-115. Property tax exemption. All property acquired by any township for open space purposes pursuant to an open space program as defined in this Article shall be exempt from real property taxation for assessment year 1988 and each assessment year thereafter.
(Source: P.A. 88-670, eff. 12-2-94.)

(60 ILCS 1/115-120)
Sec. 115-120. Applicability. Only the following provisions of Sections of the Township Open Space Act as changed or added by Public Act 85-1140 shall apply to open space programs validly established prior to July 29, 1988 (the effective date of Public Act 85-1140): (i) Section 2.02 (Sections 115-10 and 115-15 of this Code) as such Section relates to amendments that add property to an existing open space plan; (ii) Section 4.02(a)(i) and (iv) (items (i) and (iv) of subsection (a) of Section 115-55 of this Code); (iii) Section 4.02(b) (subsection (c) of Section 115-55 of this Code); (iv) Section 4.02(c) (subsection (d) of Section 115-55 of this Code); and (v) Section 6 (Section 115-110 of this Code). Public Act 85-1140 shall apply to any condemnation action to exercise the right of eminent domain provided in Section 4.02 of the Township Open Space Act (Section 115-55 of this Code) filed on or after June 1, 1988 and not brought to final and unappealable judgment on or before July 29, 1988 (the effective date of Public Act 85-1140). However, the provisions of Public Act 85-1140 shall neither require additional public hearings or referenda in connection with any open space program validly established prior to July 29, 1988 (the effective date of Public Act 85-1140), except with respect to amendments pursuant to Section 2.02 of the Township Open Space Act (Sections 115-10 and 115-15 of this Code) that add property to an existing open space plan, nor render unenforceable or invalid any bonds properly issued in connection with such open space program.
(Source: P.A. 88-670, eff. 12-2-94.)

(60 ILCS 1/115-125)
Sec. 115-125. Validation. Sections 4.06 through 8 of the Township Open Space Act were inadvertently omitted from the Township Code when that Code was enacted by Public Act 88-62. Those Sections are being added to the Township Code as Sections 115-75 through 115-120. They shall be construed as a continuation of the corresponding provisions of the Township Open Space Act and not as a new or different law. Every otherwise lawful action taken in reliance on and in accordance with those Sections after December 31, 1993 and before the effective date of this amendatory Act of 1994 is hereby validated.
(Source: P.A. 88-670, eff. 12-2-94.)



Article 120 - Township Parks

(60 ILCS 1/Art. 120 heading)

(60 ILCS 1/120-5)
Sec. 120-5. Power to acquire park land; inapplicable to church.
(a) A township, acting through the township board, may acquire lands (not exceeding for any one park 25 acres in extent, unless received as a gift) to be set apart and forever held and maintained and improved as public parks for the free use of the public.
(b) This Section does not apply to property owned by a church or any organization owned, operated, or controlled by or affiliated with a church, regardless of whether the property is subject to a lease, occupancy agreement, or other contract, agreement, or arrangement with a person or entity other than a church.
(Source: P.A. 86-282; 88-62.)

(60 ILCS 1/120-10)
Sec. 120-10. Method of acquiring land. A township desiring to procure lands for park purposes under this Article may purchase the lands from the owner or owners or, in the discretion of the township board, may acquire the lands by the exercise of the power of eminent domain in the manner provided by the laws of this State for taking or damaging private property for public purposes. A township may not utilize eminent domain powers with respect to lands located within the boundaries of a municipality that is served by a municipal recreation department, or a park district.
(Source: P.A. 94-622, eff. 8-18-05.)

(60 ILCS 1/120-15)
Sec. 120-15. Townships in certain counties; golf courses and fees.
(a) A township in a county having a population between 300,000 and 1,000,000 may, by purchase only and not by condemnation, acquire lands not exceeding 50 acres for park purposes or golf courses. A township in a county having a population between 100,000 and 300,000 may, by purchase only and not by condemnation, acquire lands not exceeding 100 acres for park purposes or golf courses.
(b) If the lands are developed as a golf course, the township board shall charge a fee of those using the golf course and its facilities. The fee shall be at a rate sufficient to pay for the maintenance, depreciation, and operating costs relating to the golf course.
(Source: P.A. 85-1209; 88-62.)

(60 ILCS 1/120-20)
Sec. 120-20. Park maintenance tax.
(a) To provide a fund for the maintenance of parks, the township board may levy annual taxes not exceeding 0.02% (or the rate limit in effect on July 1, 1967, whichever is greater) of the value of the property in the township in any one year, as equalized or assessed by the Department of Revenue. The tax shall be levied and collected at the time and in the manner that other township taxes are required to be levied and collected.
(b) The limitations upon tax rates in subsection (a) may be increased or decreased under the referendum provisions of the General Revenue Law of Illinois.
(c) The maintenance tax, when levied and collected, shall be kept separate and distinct from all other township funds and shall be applied exclusively to the expense of maintenance and upkeep, adornment, and development of parks acquired by the township or to the acquisition of other lands to be used for public park purposes. In any township in a county having a population between 100,000 and 1,000,000, the moneys provided by the taxes authorized by this Section may be used for the acquisition and development of lands for park and golf course purposes under Section 120-15, subject to the requirements of that Section concerning the establishment of fees for the use of golf courses.
(Source: P.A. 82-783; 88-62.)



Article 125 - Township Park Bonds

(60 ILCS 1/Art. 125 heading)

(60 ILCS 1/125-5)
Sec. 125-5. Power to issue park bonds; park size.
(a) For the purpose of promoting the health and welfare of its citizens, a township may issue bonds for the purpose of procuring and improving lands to be set apart and forever held as one or more public parks to be kept and maintained for the free use of the public.
(b) No park shall exceed 25 acres in extent.
(Source: P.A. 90-438, eff. 1-1-98.)

(60 ILCS 1/125-10)
Sec. 125-10. Petition and referendum.
(a) Legal voters of a township numbering no less than 5% or 50, whichever is greater, of the registered voters of the township, may file a petition in writing in the office of the circuit clerk in the county in which the township is located, with a copy of such petition required to be filed on the same day with the township clerk, asking that a referendum be held to authorize the issuance of bonds for the purpose of providing funds for the purchase and improvement of one or more public parks in the township. The petition shall designate the amount of bonds proposed to be issued for the acquirement and improvement of the parks. Within 5 business days after the filing of the petition, the township clerk shall provide public notice of the existence of the filed petition in the same manner as notices of meetings of the township board are provided. After a hearing conducted no less than 30 days after the filing of the petition, at which time the validity of the petition may be challenged in accordance with the general election law, the circuit court, if it determines that the petition conforms with the requirements of the law, shall certify the question to the proper election officials, who shall submit the question at an election to the legally qualified voters of the township. The court shall designate the election at which the question shall be submitted. The notice of the referendum shall state the amount of bonds proposed to be issued and identify any specific park acquisition or improvement projects intended to be supported by the bond proceeds, and the notice shall be given and the referendum conducted in accordance with the general election law.
(b) The proposition at the referendum shall be substantially in one of the following forms:

bonds to the amount of $(amount) for the purpose of procuring and improving one or more small parks?

bonds to the amount of $ (amount) for the purpose of (identify specific park acquisition or improvement projects)?

The votes shall be recorded as "Yes" or "No".
(c) If a majority of the votes cast upon the proposition are in favor of the issuance of bonds, the township supervisor and township clerk shall issue the bonds of the township not exceeding the amount voted upon at the township election. The bonds shall become due not more than 20 years after their date, shall be in denominations of $100 or any multiple of $100, and shall bear interest, evidenced by coupons, at the rate of not exceeding 5% per annum, payable semiannually.
(Source: P.A. 94-622, eff. 8-18-05.)

(60 ILCS 1/125-12)
Sec. 125-12. Public hearing following referendum approval.
(a) Before the bonds shall be sold, the township board shall hold at least one public hearing on the subject of how the bond proceeds may be spent. In addition to providing no less than 15 days' advance public notice of such hearing in a manner consistent with meetings of the township board, notice of such public hearing shall be provided to all municipalities and park districts located within the township. All interested residents and local government officials within the township shall be afforded an opportunity to be heard during the public hearing.
(b) When Form A of the referendum question is used, the township shall consider all legitimate park acquisition and improvement projects that are submitted in connection with the public hearing. When Form B of the referendum question is used, the township shall consider only those park acquisition and improvement projects that were identified in the question.
(Source: P.A. 94-622, eff. 8-18-05.)

(60 ILCS 1/125-15)
Sec. 125-15. Supervisor's and clerk's certificate; tax; board of park commissioners.
(a) The bonds shall be sold, and the proceeds shall be used, solely for the purpose of procuring and improving one or more parks in the township; specifically, the bond proceeds may be used in connection with one or more acquisition projects, one or more improvement projects, or a combination thereof. The bond proceeds may be used to support projects at parks operated by the township or, through grants or intergovernmental agreements, at parks operated by a municipality or park district. At or before the time of the delivery of the bonds for value, the township supervisor and township clerk shall file with the county clerk of the county in which the township is situated their certificate in writing, under their signatures, stating the amount of bonds to be issued, their denomination, and the rate of interest and where payable. The certificate shall include a form of the bond to be issued.
(b) The supervisor and clerk shall levy a direct annual tax upon all the taxable property in the township sufficient to pay the principal and interest of the bonds as and when they respectively mature. The certificate filed with the county clerk is full and complete authority to the county clerk to extend the tax named in the certificate upon all the taxable property in the township. The tax is in addition to all other taxes authorized by law.
(c) If there is a board of park commissioners invested by law with control over any park that lies wholly or in part in the township, the duties required of the supervisor and clerk by this Section and subsection (c) of Section 125-10 shall be performed by the board of park commissioners or under its authority.
(Source: P.A. 94-622, eff. 8-18-05.)

(60 ILCS 1/125-20)
Sec. 125-20. Use of bond proceeds. The proceeds of the bonds shall be received and held by the township supervisor but shall be expended under the direction and upon the warrant of a majority of the members of the board of trustees of the township. However, a majority of the members of the board of trustees may designate that the bond proceeds be expended under the direction and upon the warrant of the highway commissioner if the highway commissioner provides written consent to that action. If, however, at the time the proceeds are received there is a board of park commissioners invested by law with control over any park that lies wholly or in part in the township, the proceeds of the bonds shall be expended upon the warrants of a majority of the board of park commissioners. The board of trustees, highway commissioner or board of park commissioners may designate the parcel or parcels of land or property to be utilized for the purchase of the parks and may determine the character, time, and manner of improving, developing, maintaining, and adorning the parcel or parcels.
(Source: P.A. 95-759, eff. 7-28-08.)

(60 ILCS 1/125-25)
Sec. 125-25. Supplementary power. This Article does not repeal any prior Acts passed by the General Assembly regarding the issuance of bonds for park purposes but grants additional and supplementary power in relation to the issuance of bonds for park purposes.
(Source: Laws 1915, p. 722; P.A. 88-62.)



Article 130 - Township Cemeteries

(60 ILCS 1/Art. 130 heading)

(60 ILCS 1/130-5)
Sec. 130-5. Cemeteries; permitted activities.
(a) A township may establish and maintain cemeteries within and without its territory, may acquire lands for cemeteries by condemnation or otherwise, may lay out lots of convenient size for families, and may sell lots for a family burying ground or to individuals for burial purposes. Associations duly incorporated under the laws of this State for cemetery purposes shall have the same power and authority to purchase lands and sell lots for burial purposes as are conferred upon townships under this Article.
(b) A township that has within its territory an abandoned cemetery may enter the cemetery grounds and cause the grounds to be cleared and made orderly. Provided, in no event shall a township enter an abandoned cemetery under this subsection if the owner of the property or the legally responsible cemetery authority provides written notification to the township, prior to the township's entry (1) demonstrating the ownership or authority to control or manage the cemetery and (2) declining the township authorization to enter the property. In making a cemetery orderly under this Section, the township may take necessary measures to correct dangerous conditions that exist in regard to markers, memorials, or other cemetery artifacts but may not permanently remove those items from their location on the cemetery grounds. If an abandoned cemetery is dedicated as an Illinois nature preserve under the Illinois Natural Areas Preservation Act, any actions to cause the grounds to be cleared and kept orderly shall be consistent with the rules and master plan governing the dedicated nature preserve.
(c) In this Section:
"Abandoned cemetery" means an area of land containing more than 6 places of interment for which, after diligent search, no owner of the land or currently functioning cemetery authority objects to entry sought pursuant to this Section, and (1) at which no interments have taken place in at least 3 years; or (2) for which there has been inadequate maintenance for at least 6 months.
"Diligent search" includes, but is not limited to, publication of a notice in a newspaper of local circulation not more than 45 but at least 30 days prior to a township's entry and cleanup of cemetery grounds. The notice shall provide (1) notice of the township's intended entry and cleanup of the cemetery; (2) the name, if known, and geographic location of the cemetery; (3) the right of the cemetery authority or owner of the property to deny entry to the township upon written notice to the township; and (4) the date or dates of the intended cleanup.
"Inadequate maintenance" includes, but is not limited to, the failure to cut the lawn throughout a cemetery to prevent an overgrowth of grass and weeds; the failure to trim shrubs to prevent excessive overgrowth; the failure to trim trees so as to remove dead limbs; the failure to keep in repair the drains, water lines, roads, buildings, fences, and other structures of the cemetery premises; or the failure to keep the cemetery premises free of trash and debris.
(Source: P.A. 92-419, eff. 1-1-02.)

(60 ILCS 1/130-10)
Sec. 130-10. Cemetery board of managers; appointment; powers; organization.
(a) If a township owns or controls a cemetery lying within or without, or partly within and partly without, the territory of the township, the township collector may appoint a board of 3 persons who shall be known as the cemetery board of managers. Board members shall hold their office for a period of 2 years or until their successors are appointed.
(b) The cemetery board of managers may receive in trust, from the proprietors or owners of any lot in the cemetery or any person interested in the maintenance of a lot, any gift or legacy of money or real, personal, or mixed property having a value of $50 or more that may be donated to the board of managers for the use and maintenance of the lot or cemetery. The board of managers may convert the property into money, invest the money as provided by motion of the township, and apply the income perpetually for the care of the cemetery lot or the care and maintenance of the cemetery, as specified in the gift or bequest and as provided by motion of the township. Every gift or legacy for any purpose mentioned in this Section made to a cemetery by its name, if the cemetery has a board of managers appointed under this Section, shall vest in the board of managers and take effect to all intents and purposes as if made to that board. The gift or legacy shall not fail merely because the cemetery is not incorporated.
(c) The board of managers, as soon as may be convenient after their appointment, shall meet and organize by selecting one of their number to be president and another of their number to be clerk of the board. The board also shall select a treasurer of the board, who may or may not be one of their number and who, before entering upon the treasurer's duties, shall execute a bond to the People of the State of Illinois for the use of the board of managers in a penal sum not less than double the value of the money or property coming into his or her possession as treasurer, conditioned for the faithful performance of his or her duties and for the faithful accounting for all property that, by virtue of the office, comes into the treasurer's possession. The bond shall be in a form and with sureties approved by the township collector and shall be approved and preserved in the same manner, as near as may be practicable, as is the bond of the treasurer of a village.
(Source: P.A. 84-549; 88-62.)

(60 ILCS 1/130-15)
Sec. 130-15. Treasurer of board of managers. The treasurer of the board of managers shall have the custody of all money and property received in trust by the board of managers and shall pay out that money or property only upon the written order of the board, signed by at least 2 of the board members. The treasurer shall keep permanent books of record of all trust funds, all receipts and disbursements of trust funds, and the purposes of all receipts and disbursements. The treasurer shall annually make a report in writing to the board of managers, under oath, showing balances, receipts, and disbursements and including a statement showing the amount and principal of trust funds on hand and how invested. The report shall be audited by the board and, if found correct, shall be transmitted to the township collector at the same time that the treasurer of a village is required by law to make his or her report, to be approved and preserved in the same manner if found to be correct.
(Source: P.A. 84-549; 88-62.)

(60 ILCS 1/130-20)
Sec. 130-20. Clerk of board of managers. The clerk of the board of managers shall keep, in a book provided for that purpose, a permanent record of the proceedings of the board, signed by the president and attested by the clerk. The clerk shall also keep a permanent record of the several trust funds, from what sources the trust funds were received, the amounts of the trust funds, and for what uses and purposes each trust fund was received. The clerk shall annually, at the time of transmitting the treasurer's report to the township collector, make a written report, under oath, to the township collector, stating substantially the same matter required to be reported by the treasurer of the board. The clerk's report, if found to be correct, shall be approved and preserved by the township collector.
(Source: P.A. 84-549; 88-62.)

(60 ILCS 1/130-25)
Sec. 130-25. Removal of officers; accounting. The township collector may remove from office any member of the board of managers or the treasurer for non-performance of duties or for misappropriation or wrongful use of the funds or property and may require a just and proper accounting for the use of the funds or property.
(Source: P.A. 84-549; 88-62.)

(60 ILCS 1/130-30)
Sec. 130-30. Joint cemeteries. Any 2 or more cities, villages, or townships may jointly unite in establishing and maintaining cemeteries within and without the corporate limits or territory of either or any of them, may acquire lands for those cemeteries in common by purchase, condemnation, or otherwise, may lay out lots of convenient size for families, and may sell lots for family burying ground or to individuals for burial purposes.
(Source: Laws 1963, p. 824; P.A. 88-62.)

(60 ILCS 1/130-35)
Sec. 130-35. Corporate trustee. Whenever any money or other property has been given or bequeathed to the board of managers of a cemetery owned or controlled by a township for the purpose of maintaining a lot in the cemetery or maintaining the cemetery as provided in this Article, the township may provide for the appointment of a corporation authorized to do trust business as trustee of the money or property, in place of the treasurer of the board of managers. The corporate trustee has the same powers, authority, and duties with regard to the administration of the trust funds as are provided in this Article for the treasurer of the board of managers, except that it shall not be required to execute a bond and may charge for its services as trustee amounts agreed upon from time to time with the township authorities. The corporate trustee may invest the trust funds in any investment authorized by the laws of Illinois as proper fiduciary investments. The trustee may retain any property given or bequeathed to it in trust even though the property may not be a legal investment under the laws of Illinois.
(Source: P.A. 83-388; 88-62.)

(60 ILCS 1/130-40)
Sec. 130-40. Minimum amount of gift or legacy. The board of managers may from time to time establish the minimum amount that will be received by gift or legacy for the use and maintenance of any lot in the cemetery, subject to approval by the township collector.
(Source: P.A. 83-388; 88-62.)

(60 ILCS 1/130-45)
Sec. 130-45. Transfer of funds. When a township cemetery district takes over a cemetery or cemetery authority, the care fund of the cemetery or cemetery authority shall be transferred into the cemetery district fund of the township cemetery district.
(Source: P.A. 91-181, eff. 1-1-00.)



Article 133 - Public Graveyards

(60 ILCS 1/Art. 133 heading)

(60 ILCS 1/133-5)
Sec. 133-5. Control of public graveyards. The township board may exercise control over public graveyards in the township as provided in the Public Graveyards Act.
(Source: P.A. 88-62.)



Article 135 - Joint Township Cemeteries

(60 ILCS 1/Art. 135 heading)

(60 ILCS 1/135-5)
Sec. 135-5. Joint township cemeteries. Any 2 or more townships or road districts, within or without the same county, may jointly unite in establishing and maintaining cemeteries within and without their corporate limits, may acquire lands for cemeteries in common by purchase, condemnation, or otherwise, and may lay out lots of convenient size for individuals or families and sell those lots for burial purposes.
(Source: Laws 1945, p. 388; P.A. 88-62.)

(60 ILCS 1/135-10)
Sec. 135-10. Joint agreement; referendum; board of managers.
(a) The supervisors of any townships or the highway commissioners of any road districts desiring to unite to establish and maintain cemeteries under this Article may provide by agreement for the joint establishment and maintaining of cemeteries. The agreement shall specify the site of the proposed cemeteries and the proportionate share of the cost of acquiring and maintaining the cemeteries that shall be borne by each of the townships or road districts.
(b) The proposition for the joint acquisition and maintenance shall state the proposed site of the cemeteries and the proportionate share of the cost of acquisition and maintenance to be borne by the respective townships or road districts. The township board shall certify the proposition to the proper election officials, who shall submit the question to the voters at an election in accordance with the general election law.
(c) If the proposition is approved by a majority of the voters in each of the townships or road districts voting upon the proposition, the supervisor of each township or the commissioners of highways of each road district shall appoint 3 persons as managers of the cemeteries. Those persons shall be known as the board of managers. They shall be residents of the respective townships or road districts from which they are appointed and shall hold their office for a term of 4 years and until their successors are appointed.
(Source: P.A. 81-1489; 88-62.)

(60 ILCS 1/135-15)
Sec. 135-15. Vacancies in board of managers. Vacancies in the board of managers occasioned by death, resignation, removal, or otherwise shall be reported by the board to the township supervisors or highway commissioners and shall be filled, in the same manner as original appointments, by the supervisor of the township or highway commissioner of the road district in which the deceased, resigned, removed, or retiring member resided.
(Source: Laws 1945, p. 388; P.A. 88-62.)

(60 ILCS 1/135-20)
Sec. 135-20. Powers of board of managers. The board of managers shall control and manage the cemeteries jointly acquired by the townships or road districts. The board of managers may receive in trust from the proprietors or owners of any lot in the cemeteries, or any person, corporation, association, or society interested in the maintenance of those cemeteries, any gift or legacy of money or real, personal, or mixed property that is donated or bequeathed to the board of managers for the use and maintenance of the lot or cemeteries. The board of managers may convert the property into money, may invest the money in securities in which trust funds may be invested under the Trusts and Trustees Act, and may apply the income perpetually for the care of the lot or the care and maintenance of the cemeteries as specified in the gift or legacy or as provided by the board of managers if the gift or legacy does not specify the manner in which the income is to be expended.
(Source: P.A. 83-1362; 88-62.)

(60 ILCS 1/135-25)
Sec. 135-25. Vesting of gift or legacy. Every gift or legacy for any of the purposes set forth in Section 135-20 made to a cemetery by its name, if the cemetery has a board of managers appointed under this Article, shall vest in that board and take effect for all purposes as if made to that board and shall not fail merely because the cemetery is not incorporated.
(Source: P.A. 83-388; 88-62.)

(60 ILCS 1/135-30)
Sec. 135-30. Organization of board; treasurer and bond.
(a) The board of managers, as soon as may be convenient after appointment, shall meet and organize by selecting one of its members to be president and another of its members to be clerk.
(b) The board shall also select a treasurer, who need not be a member of the board. The treasurer, before entering upon his duties, shall execute a bond to the People of the State of Illinois for the use of the board of managers, in a penal sum not less than double the value of the money and property coming into his or her hands as treasurer, conditioned for the faithful performance of the treasurer's duties and for the faithful accounting for all money and property that, by virtue of the office, comes into the treasurer's hands. The bond shall be in a form and with sureties approved by the township supervisors or the highway commissioners and shall be filed with the township clerk of one of the townships as determined by the supervisors or with the district clerk of one of the road districts as determined by the highway commissioners.
(Source: Laws 1945, p. 388; P.A. 88-62.)

(60 ILCS 1/135-35)
Sec. 135-35. Treasurer as custodian; annual report.
(a) The treasurer shall have custody of all money and property received in trust by the board of managers and shall pay out the money and property only upon the written order of the board, signed by at least 4 of its members. The treasurer shall keep permanent books of record of all trust funds, all receipts and disbursements of trust funds, and for what purposes trust funds were received and disbursed.
(b) The treasurer shall, on or before the first day of July of each year, make a report in writing to the board of managers, under oath, showing balances, receipts, and disbursements, including a statement showing the amount and principal of trust funds on hand and how invested. The report shall be audited by the board and, if found correct, shall be transmitted to the township supervisors or highway commissioners. If the report is approved by the supervisors or highway commissioners, it shall be filed by them with the same township or district clerk with whom the treasurer's bond is filed under Section 135-30.
(Source: Laws 1945, p. 388; P.A. 88-62.)

(60 ILCS 1/135-40)
Sec. 135-40. Clerk's records; annual report.
(a) The clerk of the board of managers, in a book provided for that purpose, shall keep a permanent record of the proceedings of the board, signed by the president and attested by the clerk, and shall also keep a permanent record of the several trust funds, from what sources the trust funds were received, the amounts of the trust funds, and for what uses and purposes the trust funds were received.
(b) The clerk shall annually, on or before the first day of July, make a report in writing, under oath, to the township supervisors or highway commissioners as to the same matters required to be reported by the treasurer of the board of managers under subsection (b) of Section 135-35. The report, if found to be correct by the supervisors or highway commissioners, shall be approved by them and preserved by the board of managers.
(Source: Laws 1945, p. 388; P.A. 88-62.)

(60 ILCS 1/135-45)
Sec. 135-45. Removal of officers; accounting. The township supervisors or highway commissioners may remove from office any or all of the members of the board of managers or the treasurer of the board for nonperformance of duties or for misappropriation or wrongful use of funds or property held by them as trustees for the cemeteries. The supervisors or highway commissioners may require a just and proper accounting for the use of those funds or property.
(Source: Laws 1945, p. 388; P.A. 88-62.)

(60 ILCS 1/135-50)
Sec. 135-50. Tax; petition and referendum.
(a) When 50 legal voters of each township or road district present a petition to the board of managers asking that an annual tax be levied for the control and maintenance of cemeteries under this Article, the board shall certify the proposition to the proper election officials, who shall submit the proposition to the voters at an election in accordance with the general election law. The proposition shall be in substantially the following form: "For the levy of a tax to control and maintain cemeteries" or "Against the levy of a tax to control and maintain cemeteries".
(b) If a majority of all the votes cast in each township or road district upon the proposition is for a levy of the tax, the board of managers shall thereafter annually levy a tax, upon all property taxable by the townships or road districts, of not more than 0.10% of value, as equalized or assessed by the Department of Revenue, in each township or road district.
(c) The tax shall be collected in the same manner as other general taxes in the townships and road districts and, when collected, shall be deposited into a separate fund known as the Cemetery Fund.
(d) The tax shall be in addition to all other taxes that the townships or road districts are authorized to levy and collect.
(e) The limitations upon tax rates in subsection (b) are subject to the provisions of the General Revenue Law of Illinois.
(Source: P.A. 81-1489; 81-1509; 88-62.)

(60 ILCS 1/135-55)
Sec. 135-55. Ordinances; violation; jurors.
(a) The board of managers may pass ordinances for the government of the cemeteries, including ordinances relating to the operating and speed of motor vehicles and the use of lots, walks, ponds, water courses, vaults, buildings, and other places within the cemeteries, and for the maintenance of good order and quiet in the cemeteries. A person found guilty of violating any ordinance is guilty of a petty offense and shall be fined not less than $5 nor more than $100.
(b) No person shall be disqualified from acting as a juror in a cause under subsection (a) because of any interest or ownership he or she may have in the lots of the cemeteries.
(Source: P.A. 77-2341; 88-62.)

(60 ILCS 1/135-60)
Sec. 135-60. Policemen. The board of managers may appoint policemen to protect the cemeteries and preserve order in the cemeteries. The policemen have the same power with respect to any offenses committed in the cemeteries, or any violation of Section 135-55, that city marshals or policemen in cities have with respect to maintaining order in those cities or arresting persons for offenses committed in those cities.
(Source: Laws 1941, vol. 1, p. 284; P.A. 88-62.)

(60 ILCS 1/135-65)
Sec. 135-65. Transfer of funds. When a multi-township cemetery district takes over a cemetery or cemetery authority, the care fund of the cemetery or cemetery authority shall be transferred into the cemetery district fund of the multi-township cemetery district.
(Source: P.A. 91-181, eff. 1-1-00.)



Article 140 - Township Halls

(60 ILCS 1/Art. 140 heading)

(60 ILCS 1/140-5)
Sec. 140-5. Petition and referendum for township hall.
(a) Whenever it is desired to build, purchase, or lease, for a longer period than 10 years, a township hall, a multi-purpose senior center, or a combined township hall and multi-purpose senior center in any township, at least 25 electors of the township may, before the time of giving notice of the annual township meeting, file with the township clerk a petition in writing that the proposition of building, purchasing, or leasing a township hall, a multi-purpose senior center, or a combination township hall and multi-purpose senior center and issuing bonds for the building, purchase, or lease be submitted to the voters of the township at the next ensuing general election. The proposition shall be clearly stated in the petition substantially as follows: "Shall (name of township) borrow $(amount) to (build, purchase, or lease) a (township hall, multi-purpose senior center, or combination multi-purpose township hall and senior center) and issue bonds for the (building, purchase, or lease)?" The petition shall be filed in the office of the township clerk.
(b) The township clerk shall certify the proposition to the proper election officials, who shall submit the proposition to the legal voters of the township at an election in accordance with the general election law. The form of the proposition shall be substantially as follows:
Shall (name of township) borrow $(amount) to (build,

purchase, or lease) a (township hall, multi-purpose senior center, or combination township hall and multi-purpose senior center) and issue bonds for the (building, purchase, or lease)?

The votes shall be recorded as "Yes" or "No".
(c) Notwithstanding any provision of this Section to the contrary, any township may, by ordinance or resolution, build, purchase, or lease a township hall, a multi-purpose senior center, or a combined township hall and multi-purpose senior center within the township without referendum approval, if the building, purchasing, or leasing of the township hall, multi-purpose senior center, or combined township hall and multi-purpose senior center is paid or provided for with funds that are not the proceeds of bonds authorized under this Article.
(Source: P.A. 96-1397, eff. 7-29-10.)

(60 ILCS 1/140-10)
Sec. 140-10. Issuance of bonds; terms.
(a) If a majority of the votes on the question under Section 140-5 are in favor of the question, the township may issue the bonds. To effectuate the issuance of the bonds, the township board shall adopt a resolution authorizing the issuance of the bonds, prescribing all the details of the issuance and stating when the principal and interest shall become payable and the place of payment. These bonds shall be sold in a manner, at a price, and in denominations determined by the township board. The amount of the bonds issued shall not exceed 2.3% of the value of the taxable property of the township as ascertained by the assessment for the State and county taxes for the preceding year or, until January 1, 1983, if greater, the sum that is produced by multiplying the township's 1978 equalized assessed valuation by the debt limitation percentage in effect on January 1, 1979, nor shall the amount of the bonds issued exceed, including the then existing indebtedness of the township, 5.75% of the value of the taxable property of the township as ascertained by the assessment for the State and county taxes for the preceding year.
(b) If a majority of the legal voters voting on the proposition at an election held under this Article vote in favor of issuing the bonds, the township board may thereafter issue bonds in an amount not to exceed that approved by the voters at the election. The bonds shall be signed and executed in the name of the township by the members of the township board or by a majority of those members, shall mature not later than 20 years from the date of issuance, and shall bear interest at a rate not to exceed the maximum rate authorized by the Bond Authorization Act as amended at the time of the making of the contract. The bonds shall be sold at not less than par.
(c) With respect to instruments for the payment of money issued under this Section either before, on, or after June 6, 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Article that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Article that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-4; 87-1254; 88-62.)

(60 ILCS 1/140-15)
Sec. 140-15. Tax. The township board shall, in the resolution authorizing the bonds, provide for the collection of a direct annual tax sufficient to pay the interest and principal of the bonds as each falls due. A certified copy of the resolution authorizing the bonds and levying the tax shall be filed in the office of the county clerk of the county in which the township is located, and the county clerk shall extend annually against the property in the township a tax sufficient to raise in each year the amount provided in the resolution for the payment of principal and interest in that year.
(Source: P.A. 86-4; 88-62.)



Article 145 - Township Hall, Township Coextensive With City

(60 ILCS 1/Art. 145 heading)

(60 ILCS 1/145-5)
Sec. 145-5. Petition and referendum to build or purchase township hall.
(a) Whenever it is desired to build or purchase a township hall in any township whose boundaries are coextensive with the limits of an incorporated city, 25 electors of the township may, before the time of giving notice of the annual township meeting, file with the township clerk a petition in writing that the proposition of building or purchasing a township hall, as the case may be, and the issuing of bonds for the building or purchase be submitted to the voters of the township at an election. The proposition shall be clearly stated in the petition substantially as follows: "Shall (name of township) borrow $(amount) to build or purchase a township hall and issue bonds for the building or purchase?" The petition shall be filed in the office of the township clerk.
(b) The township clerk shall certify the proposition to the proper election officials, who shall submit the proposition to the legal voters of the township at an election held in accordance with the general election law. The form of the proposition shall be substantially as follows:
Shall (name of township) borrow $(amount) to build or

purchase a township hall and issue bonds for the building or purchase?

The votes shall be recorded as "Yes" or "No".
(c) Notwithstanding any provision of this Section to the contrary, any township whose boundaries are coextensive with the limits of an incorporated city may, by ordinance or resolution, build or purchase a township hall without referendum approval, if the building or purchasing of the township hall is paid or provided for with funds that are not the proceeds of bonds authorized under this Article.
(Source: P.A. 96-1397, eff. 7-29-10.)

(60 ILCS 1/145-10)
Sec. 145-10. Issuance of bonds; terms.
(a) If a majority of the votes cast on the question under Section 145-5 are in favor of the question, the township may issue bonds in denominations of not less than $100 nor more than $1,000 each, payable respectively in not less than one nor more than 20 years, with interest payable annually of not more than 6% per annum. The amount of the bonds issued shall not exceed 2.3% of the value of taxable property of the township as ascertained by the assessment for the State and county tax for the preceding year or, until January 1, 1983, if greater, the sum that is produced by multiplying the township's 1978 equalized assessed valuation by the debt limitation percentage in effect on January 1, 1979, nor shall the amount of the bonds exceed, including the then existing indebtedness of the township, 5.75% of the value of the taxable property of the township as ascertained by the assessment for the State and county tax for the preceding year.
(b) If a majority of the legal voters voting on the proposition are in favor of the proposition, the supervisor and township clerk shall issue a sufficient amount, in the aggregate, of the bonds of the township for the purpose of building or purchasing, as the case may be, a township hall, not to exceed the amount voted upon under Section 145-5. The bonds shall not be sold or disposed of for less than their par value.
(Source: Laws 1907, p. 572; P.A. 81-1550; 88-62.)

(60 ILCS 1/145-15)
Sec. 145-15. City tax. The city council of the city whose territory is coextensive with the township shall provide for the collection of a direct annual tax sufficient to pay the interest on the debt as it falls due and also to pay and discharge the principal within 20 years from the time of contracting the debt. The amount of the tax shall be certified to the county clerk by the township clerk annually at the time required by law, shall be extended by the county clerk against the taxable property of the township as other taxes, and shall be collected at the same time and in the same manner as other taxes are collected. The tax, when collected, shall be held by the township collector as a fund out of which shall be paid the bonds and the interest on the bonds according to the tenor and effect of the bonds, upon the order of the supervisor and township clerk.
(Source: Laws 1907, p. 572; P.A. 88-62.)

(60 ILCS 1/145-20)
Sec. 145-20. "Building" or "purchasing" a township hall, as used in this Article, means the purchasing of real estate upon which to build the township hall or upon which the township hall is situated, as well as to build or purchase the township hall.
(Source: P.A. 90-655, eff. 7-30-98.)



Article 150 - Township Community Buildings

(60 ILCS 1/Art. 150 heading)

(60 ILCS 1/150-5)
Sec. 150-5. Bonds for community buildings. Subject to the provisions of this Article, any township having a population of not more than 25,000 may issue bonds for the purpose of purchasing, erecting, equipping, remodeling, or renovating community buildings.
(Source: P.A. 88-62; incorporates 88-360; 88-670, eff. 12-2-94.)

(60 ILCS 1/150-10)
Sec. 150-10. Resolution for bond issuance; referendum. Beginning August 16, 1993, the board of managers elected under Section 150-15 in a township having a population of not more than 25,000 (according to the last preceding federal census) shall initiate proceedings for the issuance of bonds under this Article by adopting a resolution proposing the issuance of bonds and describing briefly the authority under which the bonds are to be issued, the nature of the project to be financed, the estimated total cost of the project, and the maximum amount of bonds authorized to be issued. The resolution shall direct that the proposition to issue the bonds be submitted to the electors of the township. The township clerk shall certify the proposition to the proper election officials, who shall submit the proposition at an election in accordance with the general election law.
The proposition shall be in substantially the following form:
Shall bonds for community building purposes be issued

to the amount of $(amount)?

The votes shall be recorded as "Yes" or "No".
If a majority of the votes cast on the proposition are in the affirmative, the bonds may be issued.
The provisions of Public Act 88-360 incorporated into this Section by this amendatory Act of 1994 do not affect the obligations of a township or the rights of bondholders with respect to bonds issued under this Article or its predecessor Act before August 16, 1993.
Notwithstanding any provision of this Section to the contrary, any township may, by ordinance or resolution, purchase, erect, equip, remodel, or renovate a community building without referendum approval, if the purchasing, erecting, equipping, remodeling, or renovating of the community building is paid or provided for with funds that are not the proceeds of bonds authorized under this Article.
(Source: P.A. 96-1397, eff. 7-29-10.)

(60 ILCS 1/150-15)
Sec. 150-15. Board of managers; election; organization; salary.
(a) The community building or buildings, if authorized at an election, shall be under the care and supervision of a board of managers. The board of managers shall consist of 3 persons who are registered to vote from a residence in the township. Each member of the board of managers may be paid a salary not to exceed $25 per day or $500 per year, as determined by the township board, for attendance at township meetings and business travel pertaining to official duties.
(b) The first board of managers shall be elected at the regular election at which the referendum for the first issue of bonds for the establishment of a community building or buildings is authorized by the voters. Three managers shall be elected at the time of the regular township election provided in the general election law and until their successors are elected and qualified.
(c) Candidates for the board of managers shall be nominated by a petition signed by 10 registered voters of the township and filed with the township clerk within the time prescribed by the general election law. The township clerk shall certify the names of the candidates to the proper election authorities. The election shall be conducted in the manner prescribed by the general election law. The 3 candidates receiving the highest number of votes, respectively, shall be declared elected and shall assume the duties of their office on the first Monday of the month following their election.
(d) Within 10 days after assuming office, the board of managers shall meet and organize. One member shall be elected chairman and one member shall be elected clerk of the board. A majority of the board shall constitute a quorum for the transaction of business. If a vacancy occurs on the board, the vacancy shall be filled by the remaining managers within 60 days by the appointment of a person who is qualified to be a manager. The person appointed shall serve the remainder of the unexpired term.
(Source: P.A. 86-283; 88-62.)

(60 ILCS 1/150-20)
Sec. 150-20. Issuance of bonds.
(a) If a majority of the legal voters voting on the question at an election held under this Article, vote in favor of issuing bonds for community building purposes, the board of managers may thereafter issue bonds in an amount not to exceed that approved by the voters at the election. The bonds shall be signed and executed in the name of the township by the members of the board of managers or a majority of those members, shall mature not later than 20 years from the date of issuance, and shall bear interest at a rate not to exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, payable annually or semi-annually as the board of managers determines. The bonds shall be sold at not less than par.
(b) With respect to instruments for the payment of money issued under this Section either before, on, or after June 6, 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Article that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Article that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-4; 88-62.)

(60 ILCS 1/150-25)
Sec. 150-25. Tax. The board of managers shall, in the resolution authorizing the bonds, provide for the collection of a direct annual tax sufficient to pay the interest and principal of the bonds as each falls due. A certified copy of the resolution authorizing the bonds and levying the tax shall be filed in the office of the county clerk of the county in which the township is located. The county clerk shall extend annually against the property in the township a tax sufficient to raise in each year the amount provided in the resolution for the payment of principal and interest in that year. In any event and despite any error or insufficiency of amount that may occur in the resolution, the county clerk shall extend annually against the property in the township a tax sufficient to pay the interest on the bonds in each year and to discharge the principal of the bonds within the period for which the bonds have been issued.
(Source: P.A. 86-4; 88-62.)

(60 ILCS 1/150-30)
Sec. 150-30. Use of bond sale proceeds. The proceeds of the sale of bonds shall be expended by the board of managers for the purpose of purchasing, erecting, or equipping a community building or buildings or acquiring a site for a community building or buildings. The board of managers may exercise any other powers necessarily incidental in order to carry out the provisions of this Article. The supervisor of the township shall be treasurer of the funds provided for in this Article and shall pay out those funds only on the written order of a majority of the board of managers.
(Source: Laws 1929, p. 771; P.A. 88-62.)

(60 ILCS 1/150-35)
Sec. 150-35. Acquisition of property or funds. A township may acquire, by dedication or gift, property or funds for community buildings. If community buildings or funds are acquired by dedication or gift, a board of managers shall be elected at the next succeeding township election in the manner provided in Section 150-15 and in accordance with the general election law.
(Source: P.A. 81-1490; 88-62.)

(60 ILCS 1/150-40)
Sec. 150-40. Maintenance tax; referendum.
(a) Any township that acquires community buildings by dedication, gift, purchase, or erection may levy annually a maintenance tax of not more than 0.05% of the value of all taxable property in the township, as equalized or assessed by the Department of Revenue.
(b) The board of managers shall ascertain as soon as practicable, annually, how much money must be raised for maintenance purposes for the next ensuing year and shall, on or before the first Tuesday in September, file a written request with the county clerk to extend a tax sufficient to produce that sum. The county clerk shall annually, upon a written request signed by a majority of the board of managers, extend against the taxable property in the township a maintenance tax of not more than 0.05% of the value of all taxable property in the township as equalized or assessed by the Department of Revenue.
(c) If the board of managers desire to levy a maintenance tax at a rate in excess of 0.05% but not in excess of 0.10% of the value of all taxable property within the township as equalized or assessed by the Department of Revenue, they shall order a referendum on that proposition at the next annual township meeting or at an election in accordance with the general election law. If the referendum is ordered to be held at the township meeting, the township clerk shall give notice that at the next annual township meeting the proposition shall be voted upon. The notice shall set forth the proposition and shall be given by publication in a newspaper of general circulation in the township and by posting notices in at least 10 of the most public places in the township at least 10 days before the annual meeting. If the referendum is ordered to be held at an election, the board of managers shall certify that proposition to the proper election officials, who shall submit the proposition in accordance with the general election law.
(d) The vote at the referendum shall be by a separate ballot, and the proposition shall be in substantially the following form:
Shall the maximum allowable tax rate for community

building maintenance purposes of (name of township) be increased to not more than 0.10% of the value of all taxable property in the township as equalized or assessed by the Department of Revenue?

The votes shall be recorded as "Yes" or "No".
(e) If a majority of all votes cast is in favor of the proposition, the board of managers may annually levy a tax of not more than 0.10% of the value of all taxable property of the township as equalized or assessed by the Department of Revenue for community building maintenance purposes.
(Source: P.A. 81-1489; 88-62.)

(60 ILCS 1/150-45)
Sec. 150-45. Supervisor's bond. The supervisor of the township, before receiving any funds under this Article, shall execute (i) a good and sufficient bond with 2 or more sureties approved by the board of managers and filed with the board for the benefit of the township in double the amount that will probably come into the supervisor's hands by authority of this Article if individuals act as sureties or (ii) a good and sufficient bond with a surety company authorized to do business in this State as surety approved by and filed with the board for the benefit of the township in the amount that will probably come into the supervisor's hands by authority of this Article.
(Source: Laws 1941, vol. 1, p. 1296; P.A. 88-62.)

(60 ILCS 1/150-50)
Sec. 150-50. Certain townships under 5,000 population.
(a) Any township (i) in which a majority of those voting on the question voted in favor of levying a tax for the establishment, erection, and maintenance of a community building under the provisions of "An Act to authorize towns having a population of fewer than 5,000 inhabitants to purchase, acquire, establish, erect and maintain community buildings," approved June 30, 1919, as amended (repealed), (ii) in which the tax has been levied, and (iii) in which a board of managers has been elected and property acquired for a community building and in which the tax has not been discontinued in the manner provided in that repealed Act, may continue to levy and collect a tax of not more than 0.05% of value, as equalized or assessed by the Department of Revenue, for the establishment, erection, and maintenance of a community building and to elect a board of managers in the manner provided in this Article, notwithstanding the fact that the township now has a population of more than 5,000. All the provisions of this Article, including those for the issuance of bonds, the expenditure of the proceeds, and the use and management of community buildings, are applicable to the township, and the board of managers elected in the township has all the powers and duties of boards of managers under this Article. The proceeds of any tax levied and collected in the township for the establishment, erection, and maintenance of a community building shall be held and used by the board of managers of the township for that purpose.
(b) The limitations upon tax rates in this Section are subject to the General Revenue Law of Illinois.
(Source: P.A. 81-1509; 88-62.)

(60 ILCS 1/150-55)
Sec. 150-55. Dedication to soldiers and sailors. The community buildings of a township may be dedicated to the soldiers and sailors of the township, and bronze tablets or other memorials in honor of those soldiers and sailors may be placed in the buildings by the board of managers.
(Source: Laws 1929, p. 771; P.A. 88-62.)

(60 ILCS 1/150-60)
Sec. 150-60. Use of buildings; private lessees. Subject to the reasonable rules and regulations of the board of managers, the community buildings shall be for the free use and benefit of the inhabitants of the township for lectures, concerts, free amusements and entertainments, and all other general educational purposes. The annual township meetings and other public assemblies may be held in the buildings. The board of managers may temporarily lease the community building when not in use for public purposes, for any reasonable and legitimate private use on terms deemed reasonable and proper. Private lessees of a community building may charge admission fees. All money received from temporary rentals shall be turned over to the treasurer and shall be used only for community building purposes.
(Source: Laws 1929, p. 771; P.A. 88-62.)

(60 ILCS 1/150-65)
Sec. 150-65. Annual report. The board of managers shall make a full and complete annual report of all its actions to the township board.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/150-70)
Sec. 150-70. Abandoning community building project; petition; referendum; transfer of moneys.
(a) Upon the petition of not fewer than 50 owners or life tenants of real estate of any township that has adopted the provisions of this Article and provided a fund for community building purposes, the question of abandoning the project to purchase, erect, equip, remodel, or renovate a community building and of devoting the fund to some other purpose, shall be submitted to the legal voters of the township at an election. The board shall certify the question to the proper election officials, who shall submit the proposition at an election in accordance with the general election law. The fund may be transferred to any other township fund or to the various common school districts located in the township ratably in the proportion that the portion of the taxable value of the property of the school districts located in the township bears to the taxable value of all the property in the township. The vote at the referendum shall be by a separate ballot, and the proposition shall be in substantially the following form:
Shall the community building project be abandoned and

the moneys for that purpose be transferred to (name of authorities or fund to which the moneys are proposed to be transferred)?

The votes shall be recorded as "Yes" or "No".
(b) If a majority of the votes cast upon the proposition at the referendum are in favor of the proposition, the board of managers shall immediately settle all outstanding obligations against the community building and pay over any moneys remaining in their custody to the proper authorities in accordance with the petition and election. No new board of managers shall be elected nor shall any maintenance tax be levied and collected in the township.
(Source: P.A. 88-62; incorporates 88-360; 88-670, eff. 12-2-94.)

(60 ILCS 1/150-75)
Sec. 150-75. Sale of community building, generally; petition and referendum; notice of sale.
(a) Not fewer than 50 electors of any township that has adopted the provisions of this Article may file with the clerk of the board of managers a petition signed by them requesting that a community building or site with a community building on it be sold at public auction. The petition shall state the township fund to which the proceeds of the sale shall be transferred. Upon the filing of a petition, the board of managers shall certify that proposition to the proper election officials, who shall submit the proposition at an election in accordance with the general election law to decide whether the community building or site with the community building on it shall be sold.
(b) The proposition at the referendum shall be substantially as follows:
Shall the Board of Managers of (name of township)

sell at public auction the following described property, and shall the proceeds be transferred to (name of township fund)?

(Description of property.)
The votes shall be recorded as "Yes" or "No".
(c) If a majority of all the votes cast on the proposition is in favor of the sale, the board of managers shall within 60 days sell the property at public sale after first giving notice of the time, place, and terms of the sale by publication once each week for 3 consecutive weeks before the date of the sale in a newspaper published in the township or, if no newspaper is published in the township, then in a newspaper published in the county and having a general circulation in the township. The notices may be in the following form:

(60 ILCS 1/150-80)
Sec. 150-80. Sale of community building to school district or municipality.
(a) Not fewer than 50 electors of a township that has adopted the provisions of this Article may present to the clerk of the board of managers a petition requesting the sale of a community building or site with a community building on it to a school district or municipality. The petition shall set forth the school district or municipality to which the proposed sale shall be made, the sale price, and the township fund to which the proceeds of the sale shall be transferred. The board of managers shall, if the sale price of the property stated in the petition is equal to or greater than the fair market value of the property as determined by the most recent township assessment, certify that proposition to the proper election officials, who shall submit the proposition at an election in accordance with the general election law to decide whether the property shall be sold. If the stated price of the building or site is less than the fair market value of the property as determined by the most recent township assessment, the board of managers shall approve the submission of the proposition to the proper election officials before the electors of the township may vote on the sale of the property.
(b) The proposition at the referendum shall be substantially as follows:
Shall the Board of Managers of (name of township)

sell to (name and number of school district or name of municipality) the following described property for the sum of $(amount), and shall the proceeds be transferred to (name of township fund)?

(Description of property.)
The votes shall be recorded as "Yes" or "No".
(c) If a majority of the voters voting on the proposition is in favor of the sale, the board of managers, upon receipt of the purchase price, shall convey the property to the school district or municipality.
(d) Upon the completion of the sale, the board of managers shall immediately settle all outstanding obligations against the community building and pay over any moneys pertaining to the building remaining in their hands to the proper authorities in accordance with the proposition and election.
(e) If the building so disposed of was the only community building under their care and management, no new member of the board of managers shall be elected nor shall any community building maintenance tax be levied and collected in the township.
(Source: P.A. 84-1308; 88-62.)

(60 ILCS 1/150-85)
Sec. 150-85. Deed. When any conveyance of real estate is made by the board of managers under Section 150-75 or 150-80, the deed shall recite the date and result of the election authorizing the sale and shall be signed by the president of the board of managers in his or her official capacity and attested by the clerk of the board of managers.
(Source: Laws 1955, p. 650; P.A. 88-62.)



Article 153 - Township Library

(60 ILCS 1/Art. 153 heading)

(60 ILCS 1/153-5)
Sec. 153-5. Establishment and maintenance of library. A township may establish and maintain a public library as provided in the Illinois Local Library Act.
(Source: P.A. 88-62.)

(60 ILCS 1/153-50)
Sec. 153-50. Township committee on literacy.
(a) The township board of trustees may appoint a township committee on literacy of at least 5 members, and shall initially establish the length of the members' terms for one, 2, and 3 years, staggering the terms so that after the initial appointments, the term of each member shall be for 3 years, and that the smallest possible portion of the terms on the committee will expire in any single calendar year.
(b) The township committee on literacy may provide programs to combat and prevent illiteracy and alliteracy and meet the basic skill needs of local residents.
(c) The township committee on literacy shall cooperate with existing alliteracy and literacy programs, libraries, other governmental entities, and with any other organization, association, agency, or person in the fostering, development, and provision of local programs designed to combat and prevent illiteracy and alliteracy and to meet the basic skill needs of local residents.
(d) The township committee on literacy, with the approval of the township board of trustees, may contract with other governmental entities and with any other organization, association, agency, or person in order to provide programs to combat and prevent illiteracy and alliteracy and to meet the basic skill needs of local residents.
(e) Members of the township committee on literacy shall select one of its members to serve as chairperson and may elect any other officers as necessary.
(Source: Incorporates P.A. 88-356; 88-670, eff. 12-2-94.)



Article 155 - Township Public Comfort Stations

(60 ILCS 1/Art. 155 heading)

(60 ILCS 1/155-5)
Sec. 155-5. Public comfort stations. Subject to Section 155-25, a township board may provide for the establishment, equipment, and maintenance of public comfort stations.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/155-10)
Sec. 155-10. Definition. A public comfort station, within the meaning of this Article, is an institution where waiting rooms, rest rooms, toilet rooms for men and women, lavatories, check rooms, drinking water, and similar facilities are freely available for the convenience of the public. In addition, it may contain living quarters for attendants.
(Source: Laws 1941, vol. 2, p. 488; P.A. 88-62.)

(60 ILCS 1/155-15)
Sec. 155-15. Acquisition of buildings and equipment. In establishing, equipping, and maintaining public comfort stations, the township may construct, purchase, lease, or accept donations of ground sites, buildings, rooms, and the necessary equipment, and may employ necessary attendants.
(Source: Laws 1941, vol. 2, p. 488; P.A. 88-62.)

(60 ILCS 1/155-20)
Sec. 155-20. Tax. A tax of not more than 0.03% or the rate limit in effect on July 1, 1967, whichever is greater, of the value, as equalized or assessed by the Department of Revenue, of all taxable property within each township that has established a public comfort station shall be assessed, levied, and collected by the township in the manner provided for the assessment, levy, and collection of other taxes for corporate purposes. The proceeds of this tax shall be kept in a separate fund and shall be used for the establishment, equipment, and maintenance of public comfort stations and for no other purpose. The foregoing limitations upon tax rates may, however, be increased under the referendum provisions of the General Revenue Law of Illinois.
(Source: P.A. 81-1509; 88-62.)

(60 ILCS 1/155-25)
Sec. 155-25. Referendum. None of the powers conferred by this Article shall be exercised unless the question of establishing public comfort stations has been submitted to the electors of the township and approved by a majority of the voters voting upon the proposition.
(Source: Laws 1941, vol. 2, p. 488; P.A. 88-62.)



Article 160 - Township Monuments

(60 ILCS 1/Art. 160 heading)

(60 ILCS 1/160-5)
Sec. 160-5. Township monuments; petition and referendum.
(a) Upon the petition of 100 or more legal voters of a township being filed with the township clerk praying that the proposition of erecting or completing a monument or memorial in honor of its soldiers and sailors or other notable persons buried in the township be submitted to the voters of the township at an election, the township clerk shall certify the proposition to the proper election officials, who shall submit the proposition to the voters of the township at an election in accordance with the general election law.
(b) The form of the proposition shall be substantially as follows:
Shall a monument or memorial be erected in honor of

(the soldiers and sailors of the township or other notable person)?

The votes shall be recorded as "Yes" or "No".
(c) If a majority of all the votes cast upon the proposition are in favor of it, the township supervisor, township clerk, and township treasurer, within one year after the election, shall purchase or procure a site and erect the monument or memorial.
(d) Provisions for the payment and maintenance for the monument or memorial shall be made by the proper taxing and financial officers in the same manner as for other township expenditures.
(Source: P.A. 98-312, eff. 8-12-13.)



Article 170 - Township Hospitals

(60 ILCS 1/Art. 170 heading)

(60 ILCS 1/170-5)
Sec. 170-5. Public hospital. Any township having a population of less than 500,000 may establish, acquire by purchase or otherwise, construct, improve, extend, repair, equip, maintain, and operate a public hospital under this Article. If a township utilizes its authority to levy a tax under this Article to establish, acquire by purchase or otherwise, construct, improve, extend, repair, equip, maintain, and operate a public hospital, the township is prohibited from carrying out these acts for the support of a public hospital located outside of the township unless authorized by referendum.
(Source: P.A. 86-739; 88-62.)

(60 ILCS 1/170-10)
Sec. 170-10. Petition and referendum.
(a) On the petition of not less than 5% of the registered voters (according to the voting registration records at the time the petition is filed) of any township having a population of less than 500,000 (according to the last preceding federal census) directed to the township clerk, requesting the clerk to order an election for the purpose of submitting to the voters of the township the question of whether the township shall establish, acquire, purchase, construct, improve, extend, equip, maintain, and operate a public hospital, with power to issue bonds and levy a tax for those purposes under this Article, the township clerk shall certify the question to the proper election officials, who shall submit the question at an election in accordance with the general election law.
(b) The vote shall be by ballot, and the proposition shall be in substantially the following form:
Shall (name of township) establish, acquire by

purchase or otherwise, construct, improve, extend, repair, equip, and thereafter maintain and operate a public hospital, and shall a board of directors for the management and operation of the public hospital be appointed with power to levy taxes and issue bonds for hospital purposes, under Article 170 of the Township Code?

The votes shall be recorded as "Yes" or "No".
(c) The election shall be held and conducted in accordance with the general election law. If a majority of the voters voting on the question vote in favor of the question, the township may establish, acquire by purchase or otherwise, construct, improve, extend, repair, equip, maintain, and operate a public hospital as provided in this Article.
(Source: P.A. 86-739; 88-62.)

(60 ILCS 1/170-15)
Sec. 170-15. Board of directors; appointment; conflict of interest; vacancy.
(a) The township clerk shall file a petition with the county clerk of the county in which the township is located, reciting that the township clerk certified the proposition to the proper election officials, who submitted the proposition at an election in and for the township in response to a petition signed by 25 voters for the purpose of submitting the proposition of establishing a public hospital as provided in this Article, and that the election carried by a majority of the voters voting at the election on the question. The township clerk's petition also shall request the township board to appoint a board of directors for the management and operation of the hospital.
(b) The township board shall appoint 5 persons to serve without compensation. The first directors appointed shall hold office respectively for one, 2, 3, 4, and 5 years from the first Monday in the month following their appointment and until their successors are appointed and qualified. On or after the first Monday in May of each succeeding year, the township board shall appoint one director whose term shall be for 5 years, commencing the first Monday in May of the year he or she is appointed. Each appointment of a successor director shall be made in the same manner and under the same conditions as the appointment of his or her predecessor. The length of the term of the first directors appointed shall be determined by lot at their first meeting, which shall be held not less than 30 days after their appointment. A majority of the board of directors shall constitute a quorum, but a smaller number may adjourn from day to day.
The township board may, by resolution, increase the membership of the board to 7 directors. The resolution shall not affect the terms of the incumbent directors. Before the first Monday in May following the adoption of the resolution, the township board shall appoint 3 directors, one to succeed the incumbent whose term expires and the 2 additional directors provided for in the resolution, for terms of 3, 4, and 5 years from the first Monday in May of the year of the appointment. Thereafter, upon the expiration of the term of any director, his or her successor shall be appointed for a term of 5 years and until a successor is appointed and qualified for a like term.
If the township board has, by previous resolution, increased the membership of the board to 7 directors, the township board may by new resolution increase the membership of the board by 2 new members in any one year up to a maximum of 11 directors. The new resolution shall not affect the terms of the incumbent directors. Before the first Monday in May following the adoption of the new resolution, the township board shall appoint a sufficient number of directors so that there will be (i) a successor for the full term of each incumbent whose term expires and (ii) the 2 additional directors provided for in the new resolution for terms of 4 and 5 years from the first Monday in May of the year of appointment. Thereafter, upon the expiration of the term of any director, his or her successor shall be appointed for a term of 5 years and until a successor is appointed and qualified for a like term.
(c) No director or employee of the township shall be directly or indirectly interested (i) in any contract, work, or business of the township, (ii) in the sale of any article whose expense, price, or consideration is paid by the township, or (iii) in the purchase of any real estate or property for or belonging to the township.
(d) Whenever a vacancy in the board of directors occurs from a director's death, resignation, or refusal to qualify, or for any other reason including without limitation the conviction in any court of the State of Illinois or of the United States of a director for an infamous crime, the township board may fill the vacancy by appointment. The person appointed or qualified for office under this Section shall assume the duties of that person for whose unexpired term he or she was appointed.
For purposes of this subsection (d), a conviction for an offense that disqualifies a director from membership on the board occurs on the date of (i) the entry of a plea of guilty in court, (ii) the return of a guilty verdict, or (iii) in the case of a trial by the court, the entry of a finding of guilt.
(Source: P.A. 97-295, eff. 1-1-12.)

(60 ILCS 1/170-20)
Sec. 170-20. Board powers; annual financial statement; forfeiture.
(a) The board of directors constitute the governing body of the public hospital; they are the corporate authorities of the township for that purpose and constitute a body corporate and politic separate and distinct from other officers of the township. The board of directors shall exercise all the powers and manage and control all of the affairs and property of the public hospital, may sue and be sued in their corporate name, and may adopt a corporate seal and change it at pleasure. The board of directors may approve the provision of any service and approve any contract or other arrangement not prohibited to a hospital licensed under the Hospital Licensing Act, incorporated under the General Not-For-Profit Corporation Act, and exempt from taxation under paragraph (3) of subsection (c) of Section 501 of the Internal Revenue Code.
(b) The board of directors shall, within 30 days after their appointment and at the first meeting in May of each year thereafter, elect one of their number chairman and one of their number vice chairman. The board shall elect a secretary and a treasurer, neither of whom shall be members of the board of directors. The secretary and treasurer shall perform duties and receive salaries prescribed by the board of directors, and each of those officers shall furnish bonds in a sum fixed by the board of directors for the use and benefit of the public hospital.
(c) The board of directors may employ and appoint a person or persons they deem necessary and expedient for the operation of the public hospital and its affairs and prescribe their salaries and duties.
(d) The board of directors shall, within 30 days after the close of each fiscal year, prepare and file with the township clerk a full statement of the financial affairs of the hospital showing (i) the balance (if any) received by the board from any source; (ii) the amount of tax levied the preceding year for the hospital; (iii) the amount collected and paid over to the board; (iv) the amount paid out by the board and on what account, including any amount paid out on indebtedness (specifying the nature and amount of the indebtedness, the amount paid on the indebtedness, the amount paid on principal, and the amount paid on interest account); and (v) the amount and kind of all outstanding indebtedness due and unpaid, the amount and kind of indebtedness not yet due, and when the indebtedness not yet due will mature. The township clerk shall record the statement in the record book of the township as soon as it is filed. The township clerk, within 30 days after receiving the statement, shall also cause the statement to be published in a newspaper of general circulation published within the township in which the hospital is situated. If no newspaper of general circulation is published in the township, the report shall be published in any newspaper generally circulated in the township.
(e) Any board of directors or township clerk who wilfully neglects to comply with this Section shall forfeit and pay to the township the sum of not less than $50 nor more than $200, to be sued for and recovered by the township and appropriated for repairs of highways and bridges in the township.
(Source: P.A. 86-739; 88-62.)

(60 ILCS 1/170-25)
Sec. 170-25. Transfer of hospital; public hearing; recognition of labor organization.
(a) The board of directors by resolution may enter into contracts for the transfer, sale, or lease of the public hospital and its facilities to a responsible corporation, hospital, health care facility, unit of local government, or institution of higher education, provided the transfer, sale, or lease does not adversely affect access to the hospital by inhabitants of the township. At least 10 days before the adoption of a resolution under this Section, the board of directors shall make the proposed resolution conveniently available for public inspection and shall hold at least one public hearing on the proposed resolution. Notice of the hearing shall be published in one or more newspapers having general circulation in the township at least 10 days before the time of the public hearing. The notice shall state the time and place of the hearing and the place where copies of the proposed resolution will be accessible for examination.
(b) If, before the sale or lease of the hospital under this Section, a labor organization has been recognized by the hospital as the exclusive representative of the majority of employees in a bargaining unit for purposes of collective bargaining, and if a purchaser or lessor subject to the National Labor Relations Act retains or hires a majority of the employees in the bargaining unit, the purchaser or lessor shall recognize the labor organization as the exclusive representative of the majority of employees in that bargaining unit for purposes of collective bargaining, provided the labor organization makes a timely written assertion of its representational capacity to the purchaser or lessor.
(Source: P.A. 84-738; 88-62.)

(60 ILCS 1/170-30)
Sec. 170-30. Tax; annual appropriation ordinance.
(a) The board of directors may levy a tax on all the taxable property within the township for the purpose of maintaining and operating the public hospital and for the purpose of repairing, improving, extending, and equipping the public hospital. The aggregate amount of the tax for any one year, exclusive of the amount necessary to be levied for the purpose of paying any bonded indebtedness as authorized in this Article, shall not exceed the rate of3 mills on each dollar of assessed value of taxable property in the township as assessed and equalized for State and county taxes.
(b) The board of directors shall establish by resolution the beginning and ending of its fiscal year and annually within the first quarter of the fiscal year shall adopt an appropriation ordinance appropriating the sums of money deemed necessary to pay the cost of operating and maintaining the public hospital and other expenses for the hospital, specifying the objects and purposes for which the appropriations are made.
(c) After adopting the appropriation ordinance, and on or before the second Tuesday in September of each year, the board of directors shall ascertain the total amount of appropriations legally made that are to be provided from the tax levy for that year. Then, by an ordinance specifying the purposes for which the appropriations are made, the board of directors shall levy not more than the total amount ascertained upon all the property subject to taxation within the township as the property is assessed and equalized for State and county purposes. The Illinois Municipal Budget Law does not apply to the making of appropriations by the board of directors.
(Source: Laws 1945, p. 1735; P.A. 88-62.)

(60 ILCS 1/170-35)
Sec. 170-35. Bonds; referendum.
(a) The board of directors may borrow money and issue bonds for the purpose of acquiring by purchase, constructing, improving, extending, repairing, or equipping any public hospital in and for the township in any amount not to exceed 5.75% on the valuation of taxable property in the township to be ascertained by the last assessment for State and county taxes before the indebtedness is incurred or, until January 1, 1983, if greater, the sum that is produced by multiplying the township's 1978 equalized assessed valuation by the debt limitation percentage in effect on January 1, 1979.
(b) Whenever the board of directors desires to issue bonds under this Article, they shall adopt a resolution for that purpose, authorizing the issuance of the bonds, prescribing all the details of the bonds, and stating the time or times when the principal of and the interest on the bonds shall become payable and the place of payment of the principal and interest. The bonds shall be payable within not less than 3 nor more than 20 years from the date of issuance and shall be issued to bear interest at not to exceed the greater of (i) the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, or (ii) the rate of 9% per annum. The resolution shall provide for the levy and collection of a direct annual tax upon all the taxable property within the corporate limits of the township sufficient to meet the principal of and interest on the bonds as it matures. The tax shall be in addition to and in excess of any other tax authorized to be levied by the township.
(c) A certified copy of the resolution providing for the issuance of the bonds shall be filed with the county clerk of the county in which the township is located and shall constitute the basis and authority of the county clerk for the extension and collection of the tax necessary to pay the principal of and interest upon the bonds issued under the resolution.
(d) No resolution providing for the issuance of bonds under this Article shall be effective until it has been certified to the proper election officials, who shall then submit the resolution to a referendum of the electors of the township in accordance with the general election law. The election shall be conducted and notice given in accordance with the general election law. If a majority of those voting upon the proposition at the election vote in favor of issuing the bonds, the resolution shall immediately become effective.
(e) With respect to instruments for the payment of money issued under this Section either before, on, or after June 6, 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Article that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Article that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-4; 88-62.)

(60 ILCS 1/170-40)
Sec. 170-40. Rules and regulations for operation of hospital.
(a) Every public hospital established under this Article shall be maintained for the benefit of the inhabitants of the township by which it is established who are sick, injured, or maimed, but every inhabitant of the township who is not a pauper shall pay to the board of directors or to a designated employee of the board reasonable compensation for occupancy, nursing, care, medicine, or attendance, according to the rules and regulations prescribed by the board. The public hospital shall always be subject to reasonable rules and regulations adopted by the board of directors to render the use of the hospital of the greatest benefit to the greatest number. The board of directors may exclude from the use of the hospital all inhabitants and persons who wilfully violate any of the reasonable rules and regulations established by the board. The board of directors may extend the privileges and use of the public hospital to persons residing outside of the township upon terms and conditions prescribed by the board of directors in its rules and regulations.
(b) When a public hospital is established and in operation, the physicians, nurses, attendants, patients, and all persons approaching or coming within the limits of the public hospital, and all furniture and other articles used or brought there, shall be subject to rules and regulations prescribed by the board of directors.
(Source: Laws 1945, p. 1735; P.A. 86-739; 88-62.)

(60 ILCS 1/170-45)
Sec. 170-45. Donated property. Any person desiring to donate property for the benefit of a public hospital may vest title to the property donated in the board of directors. The board of directors shall hold and control the property according to the terms of the deed, gift, or legacy and shall be a trustee of the property. The board of directors shall take title to all property it may acquire in the name of the township and shall control that property for the purposes provided in this Article.
(Source: P.A. 83-388; 88-62.)

(60 ILCS 1/170-50)
Sec. 170-50. Revenue bonds.
(a) The board of directors may issue and sell revenue bonds payable from the revenue derived from the operation of the hospital for the purpose of (i) constructing, reconstructing, repairing, remodeling, extending, equipping, improving, and acquiring a site or sites for a hospital building or buildings or (ii) refunding any revenue bonds previously issued from time to time in relation to the operation of the hospital when deemed necessary or advantageous in the public interest. These bonds shall be authorized by a resolution without submission of the resolution to the electors of the township, shall mature at a time not to exceed 40 years from the date of issue and bear a rate of interest not to exceed the greater of (i) the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, or (ii) 9% per annum, payable annually or semi-annually as the board of directors may determine, and may be sold by the board of directors in the manner they deem best in the public interest. The bonds shall, however, be sold at a price so that the interest cost of the proceeds from the sale will not exceed the greater of (i) the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, or (ii) 9% per annum based on the average maturity of the bonds and computed according to standard tables of bond values.
(b) With respect to instruments for the payment of money issued under this Section either before, on, or after June 6, 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Article that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Article that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-4; 88-62.)

(60 ILCS 1/170-55)
Sec. 170-55. Resolution describing building and site.
(a) The board of directors of any hospital availing itself of the provisions of Section 170-50 shall adopt a resolution describing in a general way the building or buildings (or addition or extension to the building or buildings) to be constructed, reconstructed, repaired, remodeled, extended, equipped, or improved and the site or sites to be acquired. The resolution shall set out the estimated cost of the construction, reconstruction, repair, remodeling, extension, equipment, improvement, or acquisition and fix the amount of revenue bonds proposed to be issued and the maturity, interest rate, and all details concerning the bonds. The resolution may contain provisions and covenants that shall be part of the contract between the board of directors and the holders of the bonds deemed necessary and advisable as to the operation, maintenance, and management of the hospital, including (i) the establishment and maintenance of sinking funds, reserve funds, and other special funds, including construction funds; (ii) the fixing and collecting of rents, fees, and charges for the use of the facilities of the hospital sufficient to produce revenue adequate to maintain the funds and to pay the bonds at maturity and accruing interest on the bonds; (iii) the issuance thereafter of additional bonds payable from the revenues derived from the hospital; (iv) the kind and amount of insurance, including use and occupancy insurance, to be carried, the cost of which shall be payable only from the revenues derived from the hospital; and (v) other covenants deemed necessary or desirable to assure the successful operation and maintenance of the hospital and the prompt payment of the principal and interest upon the bonds authorized.
(b) Revenue bonds issued under this Article shall be signed by the chairman of the board of directors and the secretary of the board of directors and shall be payable from revenue derived from the operation of the hospital. These bonds shall not in any event constitute an indebtedness of the hospital or the township within the meaning of any constitutional or statutory provision or limitation. It shall be plainly written or printed on the face of each bond (i) that the bond has been issued under the provisions of this Article, (ii) that the bond, including the interest on the bond, is payable from the revenue pledged to the payment of the principal of and interest on the bond, and (iii) that it does not constitute an indebtedness or obligation of the hospital or township within the meaning of any constitutional or statutory provision or limitation. No holder of any revenue bond issued under this Article has the right to compel any exercise of the taxing power of the hospital or township to pay the bond or interest on the bond.
(Source: P.A. 82-230; 88-62.)

(60 ILCS 1/170-60)
Sec. 170-60. Redemption of bonds. Revenue bonds issued under Section 170-50 may be redeemed by the hospital issuing them on terms, at a time, upon notice and with or without a premium as provided in the resolution authorizing them.
(Source: P.A. 82-230; 88-62.)

(60 ILCS 1/170-65)
Sec. 170-65. Dissolution of the Wood River Township Hospital.
(a) Dissolution.
(1) The Wood River Township Hospital is dissolved 180

days after the effective date of this amendatory Act of the 98th General Assembly.

(2) In the 180-day period prior to dissolution, the

hospital board shall be vested with the powers to wrap up the affairs of the closed hospital under subsection (b) of this Section, and to transfer any remaining hospital funds under subsection (c) of this Section.

(b) Wrapping up the affairs of the Wood River Township Hospital.
(1) Within the first 10 business days of the 180-day

period provided in paragraph (2) of subsection (a) of this Section, the chairman of the hospital board shall cause an audit of all claims against the Wood River Township Hospital, all receipts of the Wood River Township Hospital, the inventory of all real and personal property owned by the Wood River Township Hospital or under its control or management, and any debts owed by the Wood River Township Hospital. The chairman may, at his or her discretion, undertake any other audit of the Wood River Township Hospital. The person or entity conducting such audit shall report the findings of the audit to the hospital board within 30 days.

(2) Following the return of the audit provided in

paragraph (1) of this subsection, the hospital board shall:

(i) Pay the debts, obligations, and liabilities

of the Wood River Township Hospital that are outstanding upon completion of the audit in paragraph (1) of this subsection and all necessary expenses of closing up the affairs of the Wood River Township Hospital.

(ii) Enter into an agreement with a hospital

within Madison County to ensure all patient records are properly transferred. If no hospital in Madison County is able or willing to accept the records, the records may be transferred to a hospital within a neighboring county contiguous to Madison County. The Wood River Township Hospital will be responsible for paying a reasonable service fee to the hospital that accepts and retains records pursuant to this subsection. Following successful transfer of the patient records, the receiving hospital shall retain and destroy the transferred patient records in accordance with the receiving hospital's record retention schedule and policies.

(iii) Sell the property of the Wood River

Township Hospital if any excess remains after all the liabilities of the Wood River Township Hospital are paid.

(c) Transfer of surplus funds. If any funds are available, the hospital board shall transfer, no later than 10 business days prior to the conclusion of the 180-day period provided in subsection (a) of this Section, all surplus funds, if any, to the Madison County Treasurer to be maintained in the Wood River Township Hospital Fund and be disposed of pursuant to subsection (d) of this Section.
If any liabilities remain, the funds available shall be set apart by the Madison County Treasurer and held for the purpose of retiring such liabilities.
(d) Payment of remaining liabilities and disposal of surplus funds. The Madison County Clerk shall pay any remaining liabilities of the Wood River Township Hospital from the Wood River Township Hospital Fund. After all the liabilities of the Wood River Township Hospital are paid, the Madison County Clerk shall distribute any funds remaining in the Wood River Township Hospital Fund to the property owners in Wood River Township as of the date of dissolution of Wood River Township Hospital. The distribution shall be proportional to the assessed value of the property in the 2005 levy year.
(e) Outstanding indebtedness.
(1) In the event that the Wood River Township

Hospital has notes outstanding which are a lien on funds available in the Wood River Township Hospital Fund at the time of dissolution, such lien shall be unimpaired by such dissolution and the lien shall continue in favor of the note holders.

(2) In the event that the Wood River Township

Hospital has unsecured debts outstanding at the time of dissolution, any funds in the Wood River Township Hospital Fund or otherwise available and not committed shall, to the extent necessary, be applied to the payment of such debts.

(3) Madison County may levy a tax, on behalf of the

Wood River Township Hospital, upon all taxable real property located in Wood River Township for the purpose of paying the outstanding debts and obligations of the Wood River Township Hospital.

(f) Tax collection and enforcement. The dissolution of the Wood River Township Hospital shall not adversely affect proceedings for the collection or enforcement of any tax. Those proceedings shall continue to finality as though no dissolution had taken place. The proceeds thereof shall be paid over to the Madison County Treasurer to be transferred pursuant to subsection (c) of this Section. Proceedings to collect and enforce such taxes may be instituted and carried on in the name of the Wood River Township Hospital.
(g) Litigation. All suits pending in any court on behalf of or against the Wood River Township Hospital may be prosecuted or defended in the name of Madison County by the State's attorney. All judgments obtained for the Wood River Township Hospital shall be collected and enforced by Madison County and transferred and disposed of pursuant to subsections (c) and (d) of this Section respectively.
(Source: P.A. 98-590, eff. 11-13-13.)



Article 175 - Township Public Non-Sectarian Hospitals

(60 ILCS 1/Art. 175 heading)

(60 ILCS 1/175-5)
Sec. 175-5. Petition and referendum to establish hospital.
(a) Whenever not less than 5% of the registered voters (according to the voting registration records at the time the petition is filed) of a township file a petition with the township clerk requesting that an annual tax, not to exceed one and two-thirds mills on the dollar, be levied each year on all the taxable property of the township for the maintenance and operation of a public nonsectarian hospital described in the petition and located within or without the township, the township clerk shall give notice that at the next annual township election, or at an election in accordance with the general election law if one is requested, a referendum will be held on the question. If a referendum is ordered to be held at the township meeting, notice shall be given by posting notices in at least 10 of the most public places in the township at least 10 days before the day of the meeting. If an election is requested, the township clerk shall certify that proposition to the proper election officials, who shall submit the proposition in accordance with the general election law.
(b) The proposition at a referendum authorized by this Section shall be substantially as follows:
Shall (name of township) levy an annual tax of not

more than one and two-thirds mills on the dollar for the maintenance and operation of the following described public nonsectarian hospital under Article 175 of the Township Code?

(Description of hospital.)
The votes shall be recorded as "Yes" or "No".
(c) If a majority of all votes cast on the proposition is in favor of the proposition, the township shall annually levy a tax of not more than one and two-thirds mills on the dollar on all the taxable property of the township for the maintenance and operation of the hospital. The proceeds of the tax shall be paid into a fund known as the Hospital Fund. The county collector or the supervisor of the township shall pay all money in the Hospital Fund to the treasurer of the public nonsectarian hospital within 30 days after receiving the money.
(d) For purposes of this Article, "public nonsectarian hospital" means any nonsectarian hospital operated by a nonprofit corporation or any nonsectarian hospital operated by any political subdivision of the State or by any municipal corporation in the State to which patients are admitted regardless of race, color, creed, sex, or national origin.
(Source: P.A. 81-1489; 88-62.)

(60 ILCS 1/175-10)
Sec. 175-10. Discontinuance of hospital.
(a) Whenever at least 10% of the voters of a township that has adopted the provisions of this Article presents a petition to the township clerk requesting that the maintenance and operation of the public nonsectarian hospital be discontinued, the township clerk shall give notice, in the manner provided in Section 175-5, that at the next annual township election, or at a referendum in accordance with the general election law, an election will be held on the question. If the referendum is ordered to be held at an election, the clerk shall certify that proposition to the proper election officials, who shall submit the proposition in accordance with the general election law.
(b) The proposition at the referendum shall be substantially as follows:
Shall (name of township) discontinue the maintenance

and operation of the following described public nonsectarian hospital under Article 175 of the Township Code?

(Description of hospital.)
The votes shall be recorded as "Yes" or "No".
(c) If a majority of the votes upon the proposition is in favor of the discontinuance of the maintenance and operation of the public nonsectarian hospital, the township shall not thereafter levy a tax for the maintenance and operation of the hospital unless the proposition is again submitted to and approved by the voters as provided in Section 175-5.
(Source: P.A. 81-1489; 88-62.)

(60 ILCS 1/175-15)
Sec. 175-15. Use of money; annual report.
(a) Any moneys paid over by a township from the hospital fund to a public non-sectarian hospital shall be used solely for its maintenance and operation under the sole control of the management of the hospital.
(b) The management of the hospital shall file with the clerk of each township that has paid money into the hospital fund, within 60 days after the close of its fiscal year, a report stating the financial affairs of the hospital, showing (i), the balance (if any) received by the management from its predecessor or from any other source; (ii) the amount of tax levied the preceding year for the hospital; (iii) the amount collected and paid over to it; (iv) the amount paid out by it and on what account, including any amount paid out on indebtedness (specifying the nature and amount of the indebtedness, the amount paid on the indebtedness, the amount paid on principal, and the amount paid on interest account); and (v) the amount and kind of all outstanding indebtedness due and unpaid, the amount and kind of indebtedness not yet due, and when the indebtedness not yet due will mature.
(c) The township clerk shall record the report in the record book of the township as soon as it is filed and shall post a copy of the report at the place of holding the annual township meeting 2 days before the meeting is held. The clerk shall read the report aloud to the electors at the meeting. The township clerk shall cause the report to be published in a newspaper of general circulation published within the township in which the hospital is situated. If no newspaper of general circulation is published in the township, the report shall be published in any newspaper generally circulated in the township.
(d) Any manager or township clerk who wilfully neglects to comply with this Section shall forfeit and pay to the township the sum of not less than $50 nor more than $200, to be sued for and recovered by the township in its corporate name and appropriated for repairs of highways and bridges in the township.
(Source: Laws 1951, p. 110; P.A. 88-62.)

(60 ILCS 1/175-20)
Sec. 175-20. The provisions of this Article do not apply to any township that avails itself of the provisions of Article 170.
(Source: Laws 1945, p. 1739; P.A. 88-62.)



Article 180 - Lease Of County Home Or Hospital

(60 ILCS 1/Art. 180 heading)

(60 ILCS 1/180-5)
Sec. 180-5. Lease of county home or hospital. A township having a population of more than 125,000 and situated within a county having a population between 150,000 and 500,000, where the county operates and maintains a county home, infirmary, or hospital under Division 5-21 of the Counties Code, may lease the home, infirmary, or hospital from the county in a manner and upon terms it deems best for the interest of the township. The township may thereafter operate, maintain, improve, or expand the institution for the care and treatment of infirm or chronically ill persons or persons afflicted with dangerously communicable diseases, including poliomyelitis.
(Source: P.A. 76-907; 86-1475; 88-62.)

(60 ILCS 1/180-10)
Sec. 180-10. Township board powers. In any township that avails itself of this Article, the township board has the same powers and restrictions as are conferred or enjoined upon a county board under paragraphs 2 through 7 of Section 5-21001 of the Counties Code.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/182-5)
Sec. 182-5. Primary health care special district; tax.
(a) In any township in a county with a population of 25,000 or less containing a federally designated health manpower shortage area, the township board may provide for primary health care under an intergovernmental cooperation agreement with another unit of local government or under contract with physicians, a physician group, a professional service corporation, a medical corporation, a health maintenance organization, a voluntary health service plan, a limited health service plan, a hospital for out-patient services, or a federally qualified health center.
(b) For purposes described in subsection (a), the township board may levy an annual tax of not more than 0.095% of the value of all the taxable property in the township, as equalized or assessed by the Department of Revenue, upon that property. Before a tax may be levied under this Section, the township board shall certify that question to the proper election officials in accordance with General Election Law, who shall submit the proposition by referendum to all the voters in the area to be served. The referendum shall be in substantially the following form:
Shall (name of township) be authorized to levy an annual tax of not more than 0.095% of the value of all the taxable property in the township to provide primary health care to its citizens?
The votes shall be recorded as "Yes" or "No".
If the majority of the voters voting on the proposition vote in favor of it, the tax levy is authorized. If a majority of the vote is against the proposition, the tax levy is not authorized. No tax may be levied under this Section, however, with respect to any property that is subject to any other tax levied for the sole purpose of providing primary health care.
(c) Any territory of a special primary health care district that is annexed to a municipality that provides primary health care within its corporate limits shall be automatically disconnected from the township primary health care district.
(Source: P.A. 90-439, eff. 8-16-97; 90-517, eff. 8-22-97.)



Article 185 - Facilities And Services For Persons With Developmental Disabilities

(60 ILCS 1/Art. 185 heading)

(60 ILCS 1/185-5)
Sec. 185-5. Facilities and services; tax.
(a) A township may provide facilities or services for the benefit of its residents who are persons with a developmental disability and who are not eligible to participate in any program conducted under Article 14 of the School Code, or a township may contract for those facilities or services with any privately or publicly operated entity that provides facilities or services either in or outside the township.
(b) For the purpose described in subsection (a), the township board may, pursuant to the referendum requirements in Section 185-10, levy an annual tax of not more than 0.1% of the value of all the taxable property in the township, as equalized or assessed by the Department of Revenue, upon that property. The tax shall be levied and collected in the same manner as other township taxes but shall not be included in any limitation otherwise prescribed as to the rate or amount of township taxes and shall be in addition to and in excess of other township taxes. When collected, the tax shall be paid into a special fund in the township treasury, designated the "Fund for Persons with a Developmental Disability", and shall, together with any interest earned, be used only for the purpose specified in this Article.
(Source: P.A. 90-210, eff. 7-25-97.)

(60 ILCS 1/185-10)
Sec. 185-10. Referendum.
(a) Before a tax may be levied under Section 185-5, the township board shall certify that question to the proper election officials, who shall submit the proposition at an election under the general election law. The proposition shall be in substantially the following form:
Shall (name of township) be authorized to levy an

annual tax of not more than 0.1% of the value of all the taxable property in the township for the purpose of providing services and facilities to residents who are persons with a developmental disability?

The votes shall be recorded as "Yes" or "No".
(b) If a majority of the voters voting on the proposition vote in favor of it, the tax levy is authorized. If a majority of the vote is against the proposition, the tax levy is not authorized.
(Source: P.A. 90-210, eff. 7-25-97.)

(60 ILCS 1/185-15)
Sec. 185-15. Board of directors to administer Article. When a township has authority to levy a tax for the purpose of this Article, the township supervisor, with the advice and consent of the township board, shall appoint a board of 3 directors who shall administer this Article. The board shall be designated the "(name of township) Board for Care and Treatment of Persons with a Developmental Disability". The initial appointees shall be appointed for terms expiring, respectively, on June 30 in the first, second, and third years following their appointment as designated by the appointing authority. All succeeding terms shall be for 3 years, and successors shall be appointed in the same manner as the initial appointees. Vacancies shall be filled in the same manner for the balance of the unexpired term. Each director shall serve until his or her successor is appointed. Directors shall serve without compensation but shall be reimbursed for expenses reasonably incurred in the performance of their duties.
(Source: P.A. 90-210, eff. 7-25-97.)

(60 ILCS 1/185-20)
Sec. 185-20. Directors' meetings and powers.
(a) The directors shall meet annually in July and shall elect one of their number as president and one as secretary. They shall adopt rules deemed proper and expedient for the administration of this Article. They shall report annually to the township board, giving a detailed statement of their administration.
(b) The board shall have exclusive control of all money paid into the Fund for Persons with a Developmental Disability and shall draw upon the township treasurer for all or any part of that fund required by the board in the performance of its duties and exercise of its powers under this Article.
(c) The board may establish, maintain, and equip facilities within the township for the care and treatment of persons with a developmental disability, together with auxiliary facilities connected with those facilities that the board finds necessary. For those purposes, the board may acquire, to be held in its name, real and personal property within the township by gift, grant, legacy, purchase, or lease and may occupy, purchase, lease, or erect an appropriate building or buildings for the use of the facilities and all related facilities and activities.
(d) The board may provide for the care and treatment of persons with a developmental disability who are not residents of the township and may establish and collect reasonable charges for those services.
(Source: P.A. 90-210, eff. 7-25-97.)

(60 ILCS 1/185-25)
Sec. 185-25. Donations. The board of directors may accept any donation of property for the purpose specified in Section 185-5 and shall pay over to the township treasurer any money received within 30 days of its receipt.
(Source: P.A. 85-989; 88-62.)

(60 ILCS 1/185-30)
Sec. 185-30. Maintenance charge. The board of directors may impose a maintenance charge upon the estate of any person with a developmental disability receiving the benefits of the facilities or services described in Section 185-5. If the person's estate is insufficient, the parent or parents of the person are liable for payment and the amount due.
(Source: P.A. 90-210, eff. 7-25-97.)

(60 ILCS 1/185-35)
Sec. 185-35. Rate of maintenance charge. The rate at which the board of directors shall calculate the sums to be charged under Section 185-30 is the average per capita operating cost for all persons receiving the benefit of the facilities or services computed for each fiscal year. The board may, however, in its discretion, set the rate at a lesser amount than the average per capita cost. Lesser amounts may be accepted by the board when conditions warrant that action or when money is offered by persons not liable under Section 185-30. Any money received under this Section shall be paid into the township Fund for Persons with a Developmental Disability.
(Source: P.A. 90-210, eff. 7-25-97.)

(60 ILCS 1/185-40)
Sec. 185-40. Financial investigation. The board of directors may investigate the financial condition of each person liable under Section 185-30 and may make determinations of the ability of each person to pay the sums representing maintenance charges. For those purposes, the board may set a standard as a basis of judgment of ability to pay. The standard shall be recomputed periodically to reflect changes in the cost of living and other pertinent factors and to make provisions for unusual and exceptional circumstances in the application of the standard. The board may issue to any person liable under Section 185-30 statements of amounts due as maintenance charges, requiring payment in a manner to be arranged, in an amount not exceeding the average per capita operating cost determined under Section 185-35.
(Source: P.A. 85-989; 88-62.)

(60 ILCS 1/185-45)
Sec. 185-45. Use of facilities and services; records confidential.
(a) The use of the facilities or services described in Section 185-5 shall not be limited or conditioned in any manner by the financial status or ability to pay of any recipient or person responsible.
(b) Records pertaining to the payment of maintenance charges shall not be made available for inspection, but shall be deemed confidential and used only when required for the purpose of Section 185-40.
(Source: P.A. 85-989; 88-62.)

(60 ILCS 1/185-50)
Sec. 185-50. Petition for modifying maintenance charge. Any person who has been issued a statement of any sum due for maintenance charges for a person with a developmental disability may petition the board of directors for a modification of the statement, and the board shall provide for a hearing on the petition. The board may, after a hearing, grant relief it deems proper.
(Source: P.A. 90-210, eff. 7-25-97.)

(60 ILCS 1/185-55)
Sec. 185-55. Suit to collect maintenance charge.
(a) Upon the request of the board of directors, the state's attorney of the county in which a person who is liable for payment of maintenance charges resides shall file suit in the circuit court to collect the amount due. The court may order the payment of sums due for maintenance for a period or periods as the circumstances require. The order may be entered against any one or more defendants and may be based upon the proportionate ability of each defendant to contribute to the payment of sums due. Orders for the payment of money may be enforced by attachment as for contempt against the persons of the defendants and in addition as other judgments at law. Costs may be adjudged against the defendants and apportioned among them, but if the complaint is dismissed, the costs shall be borne by the township.
(b) The Civil Practice Law applies to and governs all actions instituted under this Article.
(Source: P.A. 85-989; 88-62.)

(60 ILCS 1/185-60)
Sec. 185-60. Claim against estate. Upon the death of a person who is liable for maintenance charges imposed by Section 185-30 and who is possessed of property, the executor or administrator of the person's estate shall ascertain from the board of directors the extent of the charges. The claim shall be allowed and paid as other lawful claims against the estate.
(Source: P.A. 85-989; 88-62.)

(60 ILCS 1/185-65)
Sec. 185-65. Department of Human Services powers.
(a) The Department of Human Services ("Department") may adopt rules for the guidance of any board of directors, prescribing reasonable standards concerning programs, facilities, and services for persons with a developmental disability.
(b) The provisions of the Illinois Administrative Procedure Act are hereby expressly adopted and apply to all administrative rules and procedures of the Department under this Article, except that in case of conflict between the Illinois Administrative Procedure Act and this Article the provisions of this Article shall control, and except that Section 5-35 of the Illinois Administrative Procedure Act relating to procedures for rulemaking does not apply to the adoption of any rule required by federal law in connection with which the Department is precluded by law from exercising any discretion.
(c) The Department may conduct any investigation necessary to ascertain compliance with rules adopted under this Article.
(d) If a board of directors fails to comply with the Department's rules, the Department shall withhold distribution of any State grant in aid until the board complies with the rules.
(Source: P.A. 89-507, eff. 7-1-97; 90-210, eff. 7-25-97.)



Article 190 - Agreements For Mental Health Services For Township Residents

(60 ILCS 1/Art. 190 heading)

(60 ILCS 1/190-5)
Sec. 190-5. Agreements with community mental health board. The township board may enter into contractual agreements with a community mental health board having jurisdiction within the township. The agreements shall be written and shall provide for the rendition of services by the community mental health board to the residents of the township. For this purpose, the township board may expend its funds and any funds made available to it through the federal State and Local Assistance Act of 1972.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/190-10)
Sec. 190-10. Mental health services. If a township is not included in a mental health district organized under the Community Mental Health Act, the township board may provide mental health services (including services for the alcoholic and the drug addicted, and for persons with intellectual disabilities) for residents of the township by disbursing funds, pursuant to an appropriation, to mental health agencies approved by the Department of Human Services, alcoholism treatment programs licensed by the Department of Public Health, drug abuse facilities approved by the Department of Human Services, and other alcoholism and drug abuse services approved by the Department of Human Services. To be eligible for township funds disbursed under this Section, an agency, program, facility, or other service provider must have been in existence for more than one year and serve the township area.
(Source: P.A. 99-143, eff. 7-27-15.)



Article 195 - Township Ambulance Services

(60 ILCS 1/Art. 195 heading)

(60 ILCS 1/195-5)
Sec. 195-5. Ambulance services special district; tax.
(a) In any township with a population between 10,000 and 35,000 that lies within a county with a population between 275,000 and 400,000, the township board may provide for ambulance services pursuant to an intergovernmental cooperation agreement with another unit of local government.
(b) The board may declare the unincorporated area of the township or a portion of that unincorporated area a special ambulance service district for tax purposes. Proof of the declaration authorizes the county clerk to extend a tax upon the special ambulance service district in the amount specified in the annual township tax levy, at a rate of not more than 0.095% of the value of all taxable property in the district as equalized and assessed by the Department of Revenue. No tax may be levied under this Section, however, with respect to any property that is subject to any other tax levied for the purpose of providing ambulance services.
(c) Any territory of a special ambulance service district that is annexed to a municipality that provides ambulance service within its corporate limits shall be automatically disconnected from the township ambulance service district.
(Source: P.A. 88-62; incorporates 88-181; 88-670, eff. 12-2-94.)



Article 200 - Township Emergency Vehicles And Equipment

(60 ILCS 1/Art. 200 heading)

(60 ILCS 1/200-5)
Sec. 200-5. Acquisition of emergency vehicles and equipment. Any township having a population of less than 100,000 may acquire by purchase or by other means fire protection, rescue, and emergency vehicles and equipment.
(Source: P.A. 78-483; 88-62.)

(60 ILCS 1/200-10)
Sec. 200-10. Tax. For the purposes of this Article, any township having a population of less than 100,000 may levy annually a tax extendable at rate of not more than 0.02% of the assessed valuation of all taxable property in the township as equalized for State and county purposes for the current year to provide revenue for the purpose of fire protection, rescue, and emergency vehicles and equipment. This tax shall be in addition to all other taxes authorized by law to be levied and collected in the township and shall be in addition to the amount authorized to be levied for general purposes.
(Source: P.A. 78-483; 88-62.)

(60 ILCS 1/200-12)
Sec. 200-12. Tax increase; referendum.
(a) A township with a population of less than 100,000 may levy taxes at a rate in excess of 0.02% of the value of all taxable property within the township as equalized or assessed by the Department of Revenue if the increase is approved by the voters as provided in this Section. The township board may, by ordinance, place the question of whether the tax rate of the township should be increased from 0.02% to 0.125% for fire protection, rescue, and emergency vehicles and equipment on the ballot at any election. The township board shall certify the question to the proper election officials, who shall submit the question at an election in accordance with the general election law. The question shall be in the following form.
Shall the maximum allowable tax rate for the (name of

township) Township, be increased from 0.02% to 0.125% of the value of all taxable property within the township as equalized or assessed by the Department of Revenue for fire protection, rescue, and emergency vehicles and equipment?

The votes shall be recorded as "Yes" or "No".
The result of the referendum shall be entered upon the records of the township. If a majority of the voters at the election vote in favor of the proposition, the township may levy taxes annually at a tax extendable rate not to exceed 0.125% of the value of all taxable property within the township as equalized or assessed by the Department of Revenue.
A referendum held under this Section shall be conducted in accordance with the Election Code.
(b) The township board may levy the taxes at a rate in excess of 0.125% but not in excess of 0.40% of the value of all taxable property within the township as equalized or assessed by the Department of Revenue. The tax may not be levied until the question of levying the tax has been submitted to the electors of the township at a regular election and approved by a majority of the electors voting on the question. The township board shall certify the question to the proper election officials, who shall submit the question at an election in accordance with the general election law. The proposition shall be in substantially the following form:
Shall the maximum allowable tax rate for the (insert

name of township) township fire department be increased from 0.125% to 0.40% of the value of all taxable property within the township as equalized or assessed by the Department of Revenue?

The votes shall be recorded as "Yes" or "No".
The results of the referendum shall be entered upon the records of the township. If a majority of the electors voting on the question vote in the affirmative, the township board may thereafter levy the tax.
(Source: P.A. 92-522, eff. 2-8-02.)

(60 ILCS 1/200-13)
Sec. 200-13. Board authority. The township board of any township operating a fire department has the power and it is its legal duty and obligation to provide as nearly adequate protection from fire for all persons and property within the township as possible and to prescribe necessary regulations for the prevention and control of fire within the township. The township board may provide and maintain life saving and rescue equipment, services, and facilities, including emergency ambulance service. Except in cities having a population of 500,000 or more inhabitants and except in municipalities in which fire prevention codes have been adopted, the township board has the express power to adopt and enforce fire prevention codes and standards parallel to national standards.
(Source: P.A. 92-522, eff. 2-8-02.)

(60 ILCS 1/200-14)
Sec. 200-14. Fire department regulations and rules. A township providing fire protection services on the effective date of this amendatory Act of the 92nd General Assembly shall be held to the standard of Sections 16.01 through 17 of the Fire Protection District Act, substituting "township" where "fire protection district" is indicated.
(Source: P.A. 92-522, eff. 2-8-02.)

(60 ILCS 1/200-14a)
Sec. 200-14a. Reimbursement for specialized rescue services. A township that provides fire protection services may fix, charge, and collect reasonable fees for specialized rescue services provided by the township. The total amount collected may not exceed the reasonable cost of providing those specialized rescue services and may not, in any event, exceed $125 per hour per vehicle and $35 per hour per firefighter. The fee may be charged to any of the following parties, but only after there has been a finding of fault against that party by the Occupational Safety and Health Administration or the Illinois Department of Labor:
(a) the owner of the property on which the

specialized rescue services occurred;

(b) any person involved in an activity that caused or

contributed to the emergency;

(c) an individual who is rescued during the emergency

and his or her employer if the person was acting in furtherance of the employer's interests;

(d) in cases involving the recovery of property, any

person having control or custody of the property at the time of the emergency.

For the purposes of this Section, the term "specialized rescue services" includes, but is not limited to, structural collapse, tactical rescue, high angle rescue, underwater rescue and recovery, confined space rescue, below grade rescue, and trench rescue.
(Source: P.A. 95-497, eff. 1-1-08; 95-876, eff. 8-21-08.)

(60 ILCS 1/200-14b)
Sec. 200-14b. Technical rescue services. A township that provides fire protection services may fix, charge, and collect reasonable fees for technical rescue services provided by the township. The total amount collected may not exceed the reasonable cost of providing the technical rescue services and may include charges for personnel and equipment costs.
(Source: P.A. 95-867, eff. 1-1-09.)

(60 ILCS 1/200-14c)
Sec. 200-14c. Notification of sale of or changes to private or semi-private water systems.
(a) For purposes of this Section, "private water system" and "semi-private water system" shall have the meanings ascribed to them in subsection (a) of Section 9 of the Illinois Groundwater Protection Act.
(b) A township that provides fire protection services shall receive notice of the sale of a private water system or semi-private water system from the individuals or entities selling and purchasing the water system. The notice to the township shall include the status and capacity of the water system and the ability of the water system to be used for fire protection.
(c) A township that provides fire protection services shall also receive notice from the owner of a private water system or semi-private water system if there are any changes to the water system that would affect fire protection services to areas served by the water system.
(Source: P.A. 99-487, eff. 11-20-15.)

(60 ILCS 1/200-15)
Sec. 200-15. Petition; referendum.
(a) Upon the petition of 50 or more legal voters of a township being filed with the township clerk requesting that the proposition for the acquisition of fire protection, rescue, and emergency vehicles and equipment be submitted to a vote of the people of the township, the proposition shall be certified to the proper election officials, who shall submit the proposition to the voters at an election in accordance with the general election law.
(b) The proposition shall be clearly indicated on the ballot and submitted to the voters of the township in substantially the following form:
Shall (name of township) levy a tax at a rate of not

more than 0.02% of the assessed valuation of all taxable property in the township for fire protection, rescue, and emergency vehicles and equipment?

The votes shall be recorded as "Yes" or "No".
(c) If a majority of the votes cast upon the proposition are in favor of the proposition, the township supervisor, township clerk, or treasurer shall within 3 months after the election acquire by purchase or otherwise fire protection, rescue, and emergency vehicles and equipment. Revenue obtained from the levy may also be used to pay personnel to operate fire protection, rescue, and emergency vehicles and related equipment. Provision for the payment for the vehicles and equipment shall be made by proper taxing and financial officers in the same manner as for other township expenditures.
(Source: P.A. 86-327; 88-62.)



Article 205 - Township Waterworks And Sewerage Systems

(60 ILCS 1/Art. 205 heading)

(60 ILCS 1/205-5)
Sec. 205-5. Definitions. When used in this Article, unless the context clearly requires otherwise:
"Waterworks system" means and includes a waterworks system in its entirety, or any integral part of a waterworks system, including mains, hydrants, meters, valves, standpipes, storage tanks, pumps, tanks, intakes, wells, impounding reservoirs, machinery, purification plants, softening apparatus, and all other elements useful in connection with a water supply or water distribution system.
"Sewerage system" means and includes any one or more of the following: sewerage treatment plant or plants, collecting, intercepting, and outlet sewers, lateral sewers and drains, including combined and separate storm water and sanitary drains, force mains, conduits, pumping stations, ejector stations, and all other appurtenances, extensions, and improvements necessary, useful, or convenient for the collection, treatment, and disposal in a sanitary manner of sewage and industrial wastes.
"Combined waterworks and sewerage system" means and includes a waterworks and sewerage system, as defined in this Section, that a township determines to operate in combination.
"System" means a waterworks system, a sewerage system, or any separate integral part of a waterworks system or a sewerage system, or a waterworks system and sewerage system in combination as authorized and provided in Section 205-10.
(Source: P.A. 77-1034; 88-62.)

(60 ILCS 1/205-10)
Sec. 205-10. Any township having a population of less than 500,000 may construct or purchase and operate a waterworks system or a sewerage system, or a combined waterworks and sewerage system, may improve or extend the system from time to time as provided in this Article, and may fund the system through the use of appropriated general township and federal revenue sharing funds and other income or revenue derived from the operation of the system or from the sale of revenue bonds under this Article. A township that owns and operates a sewerage system or a combined waterworks and sewerage system may, when determined by its township board to be in the public interest and necessary for the protection of the public health, enter into and perform contracts, whether long-term or short-term, with an industrial establishment for the provision and operation by the township of sewerage facilities to abate or reduce the pollution of waters caused by discharges of industrial wastes by the industrial establishment and the payment periodically by the industrial establishment to the township of amounts at least sufficient, in the determination of the township board, to compensate the township for the cost of providing (including payment of principal and interest charges, if any), operating, and maintaining the sewerage facilities serving the industrial establishment.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/205-12)
Sec. 205-12. Boil order; notification of certified local public health department required. If a township, or any department or agency of the township, issues a boil order, then the township must notify any certified local public health department that serves an area subject to the boil order as soon as is practical, but no later than 2 hours after issuing the order. In addition to the initial notice, the township must provide, to any affected certified local public health department, a written notification within 24 hours after issuing the boil order. The written notification must include the estimated duration of the order or warning and the geographic area covered by the order or warning.
(Source: P.A. 93-1020, eff. 8-24-04.)

(60 ILCS 1/205-15)
Sec. 205-15. Revenue and refunding bonds; issuance and terms.
(a) To pay the cost of the construction, purchase, and improvement or extension from time to time of any system under this Article, including engineering, legal, and other expenses, together with interest, to a date 6 months after the estimated date of completion, the township board may appropriate township funds, including Federal Revenue Sharing funds, and issue and sell revenue bonds of the township payable solely from the income and revenue derived from the operation of the system. The board may also from time to time issue revenue bonds to refund any bonds at maturity or pursuant to redemption provisions or at any time before maturity with the consent of the holders of the bonds. All bonds shall be authorized by an ordinance adopted by the township board, shall bear a date or dates, may mature at a time or times not exceeding 40 years from their respective dates, may bear interest (i) at a rate not exceeding the maximum rate authorized by the Bond Authorization Act as amended at the time of the making of the contract (if issued within one year after July 18, 1972) and (ii) at the maximum rate authorized by the Bond Authorization Act as amended at the time of the making of the contract (if issued after that date), payable semi-annually, may be in a form, may carry registration privileges, may be payable at a place or places, may be subject to redemption in a manner and upon terms with or without premium as is stated on the face of the bonds, may be executed in a manner by officers of the township, and may contain terms and covenants, all as provided by the ordinance authorizing their issue.
(b) Bonds shall be sold in the manner determined by the township board and, if issued to bear interest (i) at the rate of the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, or (ii) the maximum rate authorized by the Bond Authorization Act as amended at the time of the making of the contract (if issued after a one year period following July 18, 1972), shall be sold for not less than par and accrued interest. The selling price of any bonds bearing less than (i) the maximum interest rate authorized by the Bond Authorization Act as amended at the time of the making of the contract, or (ii) the maximum rate authorized by the Bond Authorization Act as amended at the time of the making of the contract (if issued after a one year period following July 18, 1972), however, shall be such that the interest cost of the money received from the sale of the bonds does not exceed (i) the maximum rate authorized by the Bond Authorization Act as amended at the time of the making of the contract, or (ii) the maximum rate authorized by the Bond Authorization Act as amended at the time of the making of the contract (if issued after a one year period following July 18, 1972), computed to absolute maturity, according to standard tables of bond value. The bonds shall be payable solely from the income and revenues to be derived from the operation of the system.
(c) Notwithstanding the form or tenor of the bonds, and in the absence of expressed recitals on the face of the bonds that the bonds are non-negotiable, all bonds issued under this Article shall be negotiable instruments.
(d) To secure payment of any or all of the bonds, the ordinance shall set forth the covenants and undertakings of the township in connection with (i) the issuance of the bonds and the issuance of additional bonds payable from the revenue or income to be derived from the operation of the system and (ii) the use and operation of the system. The ordinance may also provide that the bonds, or those that are specified, shall, to the extent and in the manner prescribed, be subordinated and be junior in standing with respect to the payment of principal and interest and the security of payment to other bonds designated in the ordinance.
(e) If any officer whose signature appears on the bonds or coupons attached to the bonds ceases to be an officer before the delivery of the bonds to the purchaser, his or her signature shall nevertheless be valid and sufficient for all purposes to the same effect as if he or she had remained in office until the delivery of the bonds.
(f) Under no circumstances shall any bonds issued or any other obligation incurred under this Article by a township be or become an indebtedness or an obligation of the township payable from taxes, nor shall they in any event constitute an indebtedness of the township within the meaning of any constitutional or statutory provision or limitation. This fact shall be plainly stated on the face of each bond.
(g) With respect to instruments for the payment of money issued under this Section either before, on, or after June 6, 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Article that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Article that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-4; 88-62.)

(60 ILCS 1/205-20)
Sec. 205-20. Ordinance describing project.
(a) A township board may initiate proceedings under this Article by adopting an ordinance describing in a general way the contemplated project and referring to plans and specifications prepared for any construction work. The ordinance shall be placed on file in the office of the township clerk and shall be available for inspection by the public.
(b) The ordinance shall set out the total estimated cost of the project, fix the amount of bonds proposed to be issued, the maturity or maturities, the interest rate, and all details concerning the bonds, and set out the covenants and undertakings of the township in connection with the application of the income and revenue and the issuance of additional revenue bonds deemed necessary or advisable for assurance of the payment of the bonds authorized by the ordinance and thereafter issued.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/205-25)
Sec. 205-25. Security for bonds. An ordinance authorizing the issuance of bonds under this Article may in the discretion of the township board provide that the bonds be secured by a trust agreement or depositary agreement by and between the board and a corporate trustee, which may be a trust company or a bank having powers of a trust company within this State. The agreement may contain provisions for directing and enforcing the rights and remedies of the bondholders deemed reasonable and proper, including the terms upon which the trustee and the bondholders, or either of them, may enforce their rights, but no trust agreement or depositary agreement shall convey, mortgage, or create any lien upon the properties constituting the system.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/205-30)
Sec. 205-30. Referendum on issuance of bonds.
(a) After an ordinance authorizing a project under this Article has been adopted, it shall be published once in an English language newspaper published and having general circulation in the township. If there is no such newspaper, then the ordinance shall be posted in at least 3 of the most public places in the township. The publication or posting of the ordinance shall include a notice of (i) the specific number of voters required to sign a petition requesting that the question of the adoption of the ordinance be submitted to the electors of the township; (ii) the time in which the petition must be filed; and (iii) the date of the prospective referendum. The township clerk shall provide a petition form to any individual requesting one. The ordinance shall become effective 30 days after the date of publication or posting, but if within 30 days after publication or posting of the ordinance a petition is filed with the township clerk signed by at least 10% of the registered voters of the township (as shown by the registered voters list on file in the office of the county clerk) asking that the question of issuing the bonds be submitted to the voters of the township, the ordinance shall not become effective until the question has been certified to the proper election officials, who shall submit the question to the voters, and until the question has been approved by the voters of the township at an election. The election shall be conducted and notice given in accordance with the general election law.
(b) The notice shall refer to the filing of the petition and set forth the question to be voted upon, which shall be substantially as follows:
Shall revenue bonds in the amount of $(amount) be

issued by (name of township) for (purpose)?

The notice shall also state the time and place of the election.
(c) The vote at the election shall be by separate ballot, and the question shall be in substantially the following form:
Shall revenue bonds in the amount of $(amount) be

issued by (name of township) for (purpose) as authorized in an ordinance of the township board dated (date of ordinance)?

The votes shall be recorded as "Yes" or "No".
(d) If a majority of the voters voting on the question at the election vote in favor of it, the ordinance shall be in full force and effect and the township board may proceed with the issuance and sale of the bonds.
(Source: P.A. 87-767; 88-62.)

(60 ILCS 1/205-35)
Sec. 205-35. Supervisor; bond proceeds and system revenues.
(a) The township supervisor shall be ex officio treasurer and the custodian of all funds derived from the issuance and sale of bonds under this Article and of all income and revenue derived from the operation of the system. Before the supervisor receives any funds, he or she shall post with the township board, subject to their approval, a separate corporate surety bond in an amount determined by resolution of the township board. The supervisor shall keep the proceeds of bonds issued and revenues derived from the operation of the system separate and apart from all other funds that come into his or her hands as supervisor and ex officio treasurer of the township. The supervisor shall deposit the proceeds derived from the sale of bonds and the income and revenues derived from the operation of the system in separate bank or savings and loan association accounts in a depositary designated by the township board for that purpose.
(b) No bank or savings and loan association shall receive public funds under this Section unless it has complied with Section 6 of the Public Funds Investment Act.
(Source: P.A. 83-541; 88-62.)

(60 ILCS 1/205-40)
Sec. 205-40. Acquisition of property. A township availing itself of the provisions of this Article has the right of eminent domain to acquire any private property for the purposes provided by this Article and may contract for the acquisition of rights in property, easements, licenses, and permits necessary or incidental in either the acquisition or construction of a system or the improvement or extension of a system as provided in this Article. Any contract, or award in the event of condemnation, shall be payable from the income and revenue derived from the operation of the system, from the proceeds of the sale of revenue bonds authorized to be issued under this Article, or from township funds, including Federal Revenue Sharing funds, appropriated for that purpose.
(Source: P.A. 80-407; 88-62.)

(60 ILCS 1/205-45)
Sec. 205-45. Proximity to highways and other public grounds. A township availing itself of the provisions of this Article may, as a proper use of highways, construct, maintain, alter, repair, and extend its pipes, mains, ditches, conduits, sewers, and drains along, upon, under, and across any highways, streets, alleys, or public grounds in the township, but so as not to permanently inconvenience the public use of those highways, streets, alleys, or public grounds.
(Source: Laws 1945, p. 1745; P.A. 88-62.)

(60 ILCS 1/205-50)
Sec. 205-50. Service to municipality. If a city, village, or incorporated town is located within the boundaries of a township availing itself of the provisions of this Article that does not own or operate a waterworks system or a sewerage system within the city, village, or incorporated town or within any particular locality of the city, village, or incorporated town, and if the city, village, or incorporated town adopts an ordinance requesting the township to supply water or sewerage service, or both, for public and domestic use within the city, village, or incorporated town or within the particular locality of the city, village, or incorporated town, then the township may construct, acquire, extend, improve, operate, and maintain its waterworks system or sewerage system, or both, within the corporate limits of the city, village, or incorporated town for the purpose of serving the inhabitants of the city, village, or incorporated town or of the particular locality.
(Source: P.A. 77-1034; 88-62.)

(60 ILCS 1/205-55)
Sec. 205-55. Water supply from municipality. A township availing itself of the provisions of this Article may contract for a supply of water for its system from any city, village, or incorporated town owning and operating a waterworks system.
(Source: Laws 1945, p. 1745; P.A. 88-62.)

(60 ILCS 1/205-60)
Sec. 205-60. Service to area surrounding township. A township availing itself of the provisions of this Article and owning and operating a waterworks system or a combined waterworks and sewerage system under this Article may supply water for public and domestic use in any area surrounding the limits of the township, provided the supplying of the water is merely incidental to the maintenance and operation of its system for the use and benefit of the inhabitants of the township.
(Source: Laws 1945, p. 1745; P.A. 88-62.)

(60 ILCS 1/205-65)
Sec. 205-65. Separate fund for system income and revenue. If revenue bonds are issued under this Article, the income and revenue derived from the operation of the system shall be deposited in a separate fund, in a separate bank or savings and loan association account, designated as the (Water, Sewer, or other name) Fund of (name of township). The fund shall be used only to pay the cost of operation and maintenance of the system, to pay the principal of and interest upon the revenue bonds of the township issued under this Article, and to provide a reasonable depreciation fund whose amount and application shall be fixed and determined in the ordinance providing for the issuance of the bonds.
(Source: P.A. 83-541; P.A. 88-62.)

(60 ILCS 1/205-70)
Sec. 205-70. Rates for use or service of system. Rates charged for use or service of a system acquired under this Article by a township shall be sufficient at all times to pay the cost of operation and maintenance, to pay the principal of and interest upon all revenue bonds issued under this Article, and to provide a reasonable depreciation fund as established under the ordinance authorizing the issuance of any revenue bonds. The holder of any bond or bonds or of any interest coupon or coupons of any revenue bonds of a township may, in any civil action, mandamus, injunction, or other proceedings, enforce and compel performance of all duties required by this Article and the covenants and undertakings set forth in any bond ordinance, including the making and collection of sufficient rates and charges for the use or service of a system and the proper application of the income and revenue from the system.
(Source: P.A. 83-345; 88-62.)

(60 ILCS 1/205-75)
Sec. 205-75. Liens; recovery of money due.
(a) Charges or rates established under this Article are liens upon the real estate upon or for which a system is supplied. Liens do not attach to the real estate until the charges or rates have become delinquent as provided by an ordinance fixing a delinquency date.
(b) Nothing in this Section shall be construed to give the township board or the township utility board a preference over the rights of any purchaser, mortgagee, judgment creditor, or other lien holder arising before the filing of notice of the lien in the office of the recorder of the county in which the real estate is located or in the office of the registrar of titles of the county if the property is registered under the Registered Titles (Torrens) Act. The notice shall consist of a sworn statement setting forth (i) a description of the real estate, sufficient for its identification, upon or for which the system was supplied, (ii) the amount or amounts of money due for services of the system, and (iii) the date or dates when the amount or amounts became delinquent.
(c) The township board or the township utility board may foreclose the lien in the same manner and with the same effect as the foreclosure of mortgages on real estate.
(d) The township board or the township utility board may file an action in the circuit court to recover money due for services of a system, plus a reasonable attorney's fee to be fixed by the court. Whenever a judgment is entered in a civil action, the provisions of this Section with respect to filing sworn statements of delinquencies in the office of the recorder and creating a lien against the real estate are not effective as to the charges sued upon, and no lien exists thereafter against the real estate for the delinquency. A judgment in a civil action operates as a release and waiver of the lien upon the real estate for the amount of judgement.
(e) The payment of delinquent charges for sewerage service to any premises may be enforced by discontinuing the water service, the sewerage service, or both to the premises. A rate or charge is delinquent if it is more than 30 days overdue. Any public or municipal corporation or political subdivision of the State furnishing water service to the premises (i) shall discontinue that service upon receiving written notice from the township board or the township utility board in which the premises lies that payment of the rate or charge for sewerage service to the premises has become delinquent and (ii) shall not resume water service until it receives a similar notice that the delinquency has been removed. The provider of sewerage service shall not request discontinuation of water service pursuant to this subsection before sending a notice of the delinquency to the sewer user and affording the owner an opportunity to be heard. During any such hearing, the provider of sewerage service shall consider the financial ability of the user to make immediate full payment and consider the establishment of a deferred payment plan to recoup any delinquent charges. The township board or the township utility board shall reimburse the public or municipal corporation or political subdivision of the State for the reasonable cost of discontinuing and reestablishing water service to the premises. The township board or the township utility board may contract with any privately owned public utility for the discontinuance of water service to a premises with respect to which the payment for a rate or charge for sewerage service has become delinquent. The township board or township utility board shall reimburse the water service provider for any lost water service revenues due to discontinuing water service under this subsection, and shall indemnify the water service provider for any judgment and related attorney's fees resulting from an action based on any provision of this subsection.
(Source: P.A. 96-842, eff. 12-23-09.)

(60 ILCS 1/205-80)
Sec. 205-80. Rules and regulations; publication.
(a) The township board has the supervision and control of the system and may make, enact, and enforce all necessary rules and regulations in connection with the acquisition of the system and its improvement, management, maintenance, operation, care, protection, and use. Rules and regulations shall be established from time to time by ordinance.
(b) Rates and charges for use and service for all purposes shall be established, revised, maintained, be due and payable, and be in force as the township board determines by ordinance. Rates or charges established by the board are not subject to any statutory regulations covering rates or charges for similar service by privately owned waterworks systems.
(c) The township board may enact and enforce reasonable rules and regulations requiring, within a specified period of time, the owner of improved real estate to connect into a township system when that improved real estate abuts any street, alley, or other public way or sewer right-of-way in which any line of the system exists. For purposes of this Section, improved real estate includes real estate with buildings and real estate that has been platted for subdivision purposes or for commercial uses.
(d) An ordinance establishing rules and regulations or rates or charges for use and service shall be published within 30 days after its adoption in a newspaper published and having general circulation in the township. If there is no such newspaper, then the ordinance shall be posted in at least 5 of the most public places in the township. The ordinance shall not become effective until 10 days after publication or posting, as the case may be.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/205-85)
Sec. 205-85. Compensation for township officers. Compensation for any services performed by members of the township board, the township supervisor as ex officio treasurer, and the township clerk as recording officer in connection with the maintenance and operation of a system shall be fixed by ordinance by the township board before the issuance of any bonds under this Article. The compensation shall not be increased while any revenue bonds issued under this Article after the adoption of an ordinance fixing compensation are outstanding.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/205-90)
Sec. 205-90. System of accounts; audits. The township board of each township availing itself of the provisions of this Article shall maintain a proper system of accounts showing the receipts from the operation of the system and the application of those receipts and shall at least once each year cause the accounts to be properly audited by independent public accountants. Copies of the audits shall be filed in the office of the township clerk and shall be made available for inspection at all proper times by any water user, township board member, or other interested person.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/205-95)
Sec. 205-95. Fiscal year; budget.
(a) Upon the acquisition of a system under this Article, the township board shall establish by resolution the beginning and ending of the fiscal year for the operation of the system. That period shall constitute the budget year for the maintenance and operation of the system.
(b) At least 30 days before the beginning of the first fiscal year after the acquisition of the system, the township board shall prepare a tentative budget and shall include all proposed operation and maintenance expenses for the ensuing fiscal year. The budget shall be considered by the township board, and after consideration and any revision by the board, it shall be adopted not later than 30 days after the beginning of the fiscal year. No expenditures in excess of the budget shall be made during the fiscal year unless authorized by a two-thirds vote of the board.
(c) It shall not be necessary to include in the budget any statement of expenditures for debt service, but the board shall make provision for those payments as they become due. No money shall be paid out from the water fund of the township except upon an order signed by the supervisor and township clerk and approved by the board. Each order shall specify the purpose for which it is to be paid, and there shall be endorsed on the order the name of the particular account out of which it is payable.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/205-100)
Sec. 205-100. Township utility board.
(a) The township board of a township availing itself of the provisions of this Article may, in its discretion and before the issue of any bonds under this Article, by ordinance create a township utility board for the purpose of exercising all of the powers conferred by this Article. The township supervisor, subject to the approval of the township board, shall appoint 5 persons, all of whom are legal voters of the township and have resided in the township for at least 2 years before the date of their appointment. Any person holding an elective or appointive public office is not eligible for appointment to the utility board, and any person who has held an elective office or an appointive public office is not eligible for appointment for one year after the expiration of his or her term of office.
(b) One of the appointees shall be appointed for a term of one year, one for a term of 2 years, one for a term of 3 years, and 2 for terms of 4 years. One additional member shall be appointed to any utility board in existence on August 3, 1967, for a term of 3 years. Annually thereafter, appointments to fill the expired terms shall be made in the same manner, except that the term of each appointee shall be 4 years. Vacancies shall be filled for an unexpired term in the same manner as the original appointments.
(c) Within 30 days after their appointment, the members shall meet and elect a chairman and a vice-chairman from their membership and a secretary who need not be a member of the utility board. The board shall constitute and be the (Name of township) Utility Board. The utility board shall fix the compensation of the secretary, subject to the approval of the township board.
(d) The utility board may establish bylaws, rules, and regulations for its own government. Upon its organization, the utility board shall have general supervision over the construction, operation, maintenance, and management of the system of the township. The utility board shall exercise all of the powers authorized and provided for by this Article instead of the township board, including the establishment of rules and regulations covering the maintenance, operation, and use of the system, the power to require connection of abutting improved real estate with the system, the fixing of rates and charges for the use and service of the system, and the power to improve and extend the system from time to time as provided in this Article.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/205-105)
Sec. 205-105. Construction contracts; bids.
(a) All contracts for construction work whose estimated cost will exceed $20,000 shall be let to the lowest responsible bidder after publication of notice for bids. Notice for bids shall be published once in a newspaper published and having general circulation in the township, if there is one. If there is no such newspaper, notice for bids shall be published in a newspaper published and having general circulation in the county. Notice for bids shall be published at least 10 days before the date set for receiving bids. Bids shall be opened and publicly read, and an award shall be made to the lowest responsible bidder within 15 days after the receipt of bids.
(b) This Section shall not apply to engineering, legal, or other professional services, but it shall apply to the purchase of equipment unless the township board, by a resolution adopted by a three-fourths vote, determines that it is for the best interests of the township that advertising for bids for the equipment be dispensed with.
(Source: P.A. 95-300, eff. 8-20-07.)

(60 ILCS 1/205-110)
Sec. 205-110. Exercise of authority in name of township. The authority conferred upon a township under this Article, except as otherwise provided in this Article, shall be exercised by the township board in the name of and for and on behalf of the township.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/205-115)
Sec. 205-115. Collector. The supervisor, by and with the consent of the township board, shall appoint a collector to collect the charges for the use and service of the system. The collector's duties, term of office, compensation, and bond for faithful performance of his or her duties shall be fixed by ordinance. The collector's compensation shall not be increased during the term of office for which he or she is appointed.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/205-120)
Sec. 205-120. Sale or lease of system. The township board of a township that owns a waterworks system or sewerage system or combined waterworks and sewerage system may sell or lease the system or a separable portion of the system for any term not to exceed 99 years when, in the opinion of the board, the property is no longer necessary, appropriate, required for the use of, profitable to, or for the best interests of the township. This power shall be exercised by an ordinance passed by at least a two-thirds vote of the members of the board. The property shall not be sold or leased, however, for a less amount than is necessary to amortize any outstanding bonds issued under this Article nor, in any event, at a less amount than the reasonable value of the property (or a reasonable return on the investment in the property in the case of a lease) as determined by an appraisal made at the direction of the board by a person or persons acquainted with valuations of those kinds of properties.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/205-125)
Sec. 205-125. Sale or lease for more than 20 years; bids. Property may be sold, or leased for a term of more than 20 years, only after advertising for sealed bids for its purchase or lease. The advertisement shall be published at least once in a newspaper having a general circulation in the township at least 30 days before the date fixed for opening bids. The advertisement shall contain a description of the property, the minimum amount that will be considered for the sale or lease, as the case may be, the terms of payment, the last date that bids will be accepted, the place for filing bids, and the time and place that bids will be opened. The township board shall reserve the right to reject any or all bids. Only the bid of the highest responsible bidder shall be accepted.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/205-130)
Sec. 205-130. Service to particular locality outside current system; bonds.
(a) A township (i) may construct or acquire a waterworks system or sewerage system, or a combined waterworks and sewerage system, serving a particular locality in the township or (ii) may extend or improve an existing waterworks system or sewerage system, or combined waterworks and sewerage system, for the purpose of serving a particular locality within the township not previously served by its existing waterworks system or sewerage system or combined waterworks and sewerage system.
(b) The township may pay the cost of the construction, acquisition, extension, or improvement by the issuance and sale of revenue bonds of the township, payable solely from the revenue derived from the operation of the entire waterworks system or systems or sewerage system or systems or combined waterworks and sewerage system or systems of the township. Except as they are inconsistent with this Section, Sections 205-5 through 205-125 govern all matters connected with a project under this Section.
(Source: P.A. 76-1360; 88-62.)

(60 ILCS 1/205-135)
Sec. 205-135. Additional use of system serving a particular locality; bonds.
(a) A township (i) may construct or acquire a waterworks system or a sewerage system, or a combined waterworks and sewerage system, serving a particular locality or (ii) may extend or improve an existing waterworks system or sewerage system, or combined waterworks and sewerage system, serving a particular locality within the township.
(b) The township may pay the cost of the construction, acquisition, extension, or improvement by the issuance and sale of revenue bonds of the township, payable (i) solely from the revenue derived from the operation of the waterworks system or sewerage system, or the combined waterworks and sewerage system, constructed or acquired for that particular locality or (ii) solely from the revenue to be derived from the operation of the existing waterworks system or sewerage system or combined waterworks and sewerage system, extended or improved to serve a particular locality. Except as they are inconsistent with this Section, Sections 205-5 through 205-125 and 205-150 govern all matters connected with the bonds issued under this Section.
(c) Bonds issued under this Section are payable solely from the revenue derived from the operation of that sewerage system or improvement or extension. These bonds shall not, in any event, constitute an indebtedness of the township within the meaning of any constitutional or statutory limitation, and it shall be so stated on the face of each bond. The face of each bond shall also contain a description of the locality for which that system or improvement or extension is constructed, acquired, or improved.
(Source: P.A. 76-1360; 88-62.)

(60 ILCS 1/205-140)
Sec. 205-140. Initiating proceedings for particular locality; rates and charges; lien.
(a) This Section applies to townships to which Section 205-141 does not apply.
(a-1) A township board may initiate proceedings under Sections 205-130 through 205-150 in the manner provided by Section 205-20.
(b) The township board may establish the rate or charge to each user of the waterworks system or sewerage system, or combined waterworks and sewerage system, or improvement or extension at a rate that will be sufficient to pay the principal and interest of any bonds issued to pay the cost of the system, improvement, or extension and the maintenance and operation of the system, improvement, or extension and may provide an adequate depreciation fund for the bonds. Charges or rates shall be established, revised, and maintained by ordinance and become payable as the township board determines by ordinance.
(c) The charges or rates are liens upon the real estate upon or for which sewerage service is supplied whenever the charges or rates become delinquent as provided by the ordinance of the board fixing a delinquency date.
(d) Notwithstanding any provision of law to the contrary, the township shall conduct a cost study regarding the connection charge of the township:
(1) before the township increases or creates a

connection charge;

(2) upon the request of the supervisor or a majority

of the township board of the township;

(3) upon the request of a majority of the mayors or

village presidents of the municipalities located within or substantially within the township or township's facility planning area; or

(4) upon the filing with the township board of a

petition signed by 10% or more of the customers who have paid connection charges to the township in the previous 5 calendar years.

The cost study shall be conducted by an independent entity within 6 months of action taken under paragraphs (1), (2), (3), or (4) of this subsection (d). For purposes of subsections (d) and (e), the term "independent entity" shall mean an engineering firm that has not entered into a contract with any State agency, unit of local government, or non-governmental entity for goods or services within the township or township service area in the 24 months prior to being contracted to perform the cost study. After performing a cost study under this subsection (d), an independent entity may not contract with any State agency, unit of local government, or non-governmental entity for goods or services within the township or township service area in the 24 months after completion of the cost study other than to perform further cost studies under this subsection (d). A township shall not be required to conduct more than one cost study in a 60 month period under paragraphs (3) or (4) of this subsection (d). The cost study must include, at a minimum, an examination of similar water main and sewer connection charges in neighboring units of local government or units of local government similar in size or population. Following the completion of the cost study, no increase or new connection charge may be imposed unless the increase or new charge is justified by the cost study. If the connection charge the township charged prior to completion of the cost study is higher than is justified by the cost study, the township shall reduce its connection charge to the amount justified by the cost study. For purposes of this subsection (d), "connection charge" means any charge or fee, by whatever name, assessed to recover the cost of connecting the customer's water main, sewer, or water main and sewer service line to the township's facilities, and includes only the direct and indirect costs of physically tying the service line into the township's main.
(e) If a cost study has been conducted pursuant to subsection (d) of this Section and a new cost study is requested under paragraph (3) or (4) of subsection (d), the township shall obtain a written quote from an independent entity detailing the cost of the requested cost study and one of the following shall occur prior to a new cost study beginning:
(1) each township, village, and municipality whose

mayor or president requested the cost study under paragraph (3) of subsection (d) shall pay a proportionate share of the entire cost of the cost study as detailed in the written quote required under this subsection (e); or

(2) the customers who signed the petition under

paragraph (4) of subsection (d) shall pay a pro rata share of the entire cost of the cost study as detailed in written quote required under this subsection (e).

Payments required under either paragraph (1) or (2) of this subsection (e) shall be made to the township clerk, who shall forward the same to the independent entity upon receipt of entire amount of the written quote for the cost study. If the entire amount of the written quote for the cost study has not been received within 90 days from the township clerk providing public note of the amount of the written quote, then those amounts received by the township clerk shall be refunded to the persons or entities which paid them.
(Source: P.A. 99-481, eff. 9-22-15; 99-498, eff. 1-29-16; 100-528, eff. 9-22-17.)

(60 ILCS 1/205-141)
Sec. 205-141. Initiating proceedings for particular locality; rates and charges; lien; certain townships.
(a) This Section applies to any township that (i) has a population between 31,500 and 32,000 according to the 2010 federal decennial census; and (ii) is located within a county that has a population between 260,000 and 265,000 according to the 2010 federal decennial census.
(a-1) A township board may initiate proceedings under Sections 205-130 through 205-150 in the manner provided by Section 205-20.
(b) The township board may establish a fair and reasonable rate for each user of the waterworks system or sewerage system, or combined waterworks and sewerage system, or improvement or extension at a rate that will be sufficient to pay the principal and interest of any bonds issued to pay the cost of the system, improvement, or extension and the maintenance and operation of the system, improvement, or extension and may provide an adequate depreciation fund for the bonds. Rates shall be established, revised, and maintained by ordinance and become payable as the township board determines by ordinance.
(b-5) The township board may establish a fair and reasonable connection charge for each new user added to the township's waterworks system or sewerage system.
(c) The charges or rates are liens upon the real estate upon or for which sewerage service is supplied whenever the charges or rates become delinquent as provided by the ordinance of the board fixing a delinquency date.
(d) Notwithstanding any provision of law to the contrary, a cost study shall be conducted regarding the connection charge of the township:
(1) before the township increases or creates a

connection charge;

(2) upon the request of the supervisor or a majority

of the township board of the township;

(3) upon the request of a majority of the mayors or

village presidents of the municipalities located within or substantially within the township or township's facility planning area; or

(4) upon the filing with the township board of a

petition signed by 10% or more of the customers who have paid connection charges to the township in the previous 5 calendar years.

The cost study shall be conducted by an independent entity within 6 months of action taken under paragraphs (1), (2), (3), or (4) of this subsection (d). If a cost study is requested under paragraphs (1) or (2) of this subsection, then the township shall order and pay for the cost study. If a cost study is requested under paragraphs (3) or (4) of this subsection, then the municipalities whose mayors or presidents requested the cost study under paragraph (3), or the customers who filed a petition under paragraph (4), shall choose the independent entity to conduct the cost study, order the cost study, and pay for the cost study. After performing a cost study under this subsection (d), an independent entity may not contract with any State agency, unit of local government, or non-governmental entity for goods or services within the township or township service area in the 24 months after completion of the cost study other than to perform further cost studies under this subsection (d). A township shall not be required to conduct more than one cost study in a 60 month period under paragraphs (3) or (4) of this subsection (d). The cost study must include, at a minimum, an examination of residential and commercial connection charges for the waterworks system or sewerage system, whichever applies, in at least 30 units of local government in Illinois with a similar number of customers as are connected to the township's waterworks system and sewerage system. Following the completion of the cost study, no increase or new connection charge may be imposed unless the increase or new charge is justified by the cost study. If the connection charge the township charged prior to completion of the cost study is higher than is justified by the cost study, the township shall reduce its connection charge to the amount justified by the cost study.
(e) For purposes of this Section:
"Connection charge" means any nominal charge or fee, by whatever name, assessed to recover the cost of connecting the customer's water main, sewer, or water main and sewer service line to the township's facilities, and includes only the direct and indirect costs of physically tying the service line into the township's main line in the adjoining utility easement.
"Independent entity" means an engineering firm that has not entered into a contract with any State agency, unit of local government, or non-governmental entity for goods or services within the township or township service area in the 24 months prior to being contracted to perform the cost study.
(Source: P.A. 100-528, eff. 9-22-17.)

(60 ILCS 1/205-145)
Sec. 205-145. Special fund. All revenue derived from the operation of a waterworks system or sewerage system, or combined waterworks and sewerage system, constructed, acquired, extended, or improved to serve a particular locality shall be set aside as collected and shall be deposited in a special fund of the township. That fund shall be used only (i) to pay the cost of operating and maintaining the waterworks system or sewerage system, or combined waterworks and sewerage system, constructed, acquired, extended, or improved to serve a particular locality, (ii) to provide an adequate depreciation fund, and (iii) to pay the principal and interest on the bonds issued by the township under Sections 205-130 through 205-141 for the purpose of constructing, acquiring, extending, or improving the system.
(Source: P.A. 100-528, eff. 9-22-17.)

(60 ILCS 1/205-150)
Sec. 205-150. If, before July 18, 1972, a township (i) has constructed or acquired a waterworks system or a sewerage system, or combined waterworks and sewerage system, to serve a particular locality within the boundaries of the township, (ii) has kept separate books, records, and accounts for the system or systems, (iii) has collected rates and charges for use and service from the users of the system or systems that are different from those collected for any other system or systems, and (iv) has paid solely from the income and revenue derived from the operation of the system or systems the principal of and interest upon revenue bonds, the proceeds of which were used to pay the cost of the construction, purchase, improvement, or extension of that system serving a particular locality, all those acts of the township are hereby declared to be valid, and the township may continue so to act, provided the income and revenue of that system serving a particular locality are sufficient to make the payments of principal and interest as they become due. Nothing in this amendatory Act of 1972 (Public Act 77-2083) shall be construed to impair the obligation of the ordinance authorizing the issuance of the revenue bonds.
(Source: P.A. 77-2083; 88-62.)

(60 ILCS 1/205-155)
Sec. 205-155. Construction of Article. This Article shall be deemed a general law complete in itself and shall be liberally construed. Each township upon the acquisition of a system as defined in Section 205-5 under the provisions of this Article shall maintain and operate the system in the public interest and for the benefit and use of the public and territory served by the system. This Article is cumulative and in addition to any powers conferred by any other law.
(Source: Laws 1945, p. 1745; P.A. 88-62.)



Article 207 - Township Special Service Areas

(60 ILCS 1/Art. 207 heading)

(60 ILCS 1/207-1)
Sec. 207-1. Short title. This Article may be cited as the Township Special Service Area Tax Law.
(Source: P.A. 90-798, eff. 12-15-98.)

(60 ILCS 1/207-5)
Sec. 207-5. Definitions. In this Article:
"Township special service area" means a contiguous area within a township in a county with a population of more than 3,000,000 in which special services are provided in addition to those services provided generally throughout the township. Territory is considered contiguous even though one or more completely surrounded portions of the territory are excluded from the township special service area.
"Special services" means the land acquisition, development, construction, and maintenance of streets, street lighting, sidewalks, sanitary sewer systems, storm sewer systems, water systems, alleys, and other necessary adjuncts within the township special service area.
(Source: P.A. 90-798, eff. 12-15-98.)

(60 ILCS 1/207-10)
Sec. 207-10. Provision of township special services. A township special service area may be established in a township as provided in this Article. The cost of the special services shall be paid by bonds issued as provided in this Article. If a township exercises the power granted in this Article to issue bonds for township special services, then an ad valorem tax shall be levied upon property within the township special service area to retire the bonds in accordance with this Article.
(Source: P.A. 90-798, eff. 12-15-98.)

(60 ILCS 1/207-15)
Sec. 207-15. Governing body. The township board of the township is the governing body of a township special service area.
(Source: P.A. 90-798, eff. 12-15-98.)

(60 ILCS 1/207-20)
Sec. 207-20. Proposal of referendum to establish a township special service area. The question of establishing a township special service area may be presented to the legal voters of an area by resolution of the township board of the township in which the area lies, or by petition of the voters acting on their own initiative. Referenda initiated under this Section are subject to the provisions and limitations of the Election Code.
A resolution by the corporate authorities to initiate a referendum under this Section must include, at a minimum, the following: the special services to be provided; the boundaries of the proposed special service area by general description and the property index numbers of the parcels within the proposed township special service area; the maximum amount of bonds to be issued and the period of time over which the bonds will be retired; the stated need and local support for the proposed township special service area; and the election at which the proposition is to be submitted to the electors in the proposed township special service area. The township clerk shall certify the question to the proper election officials who shall submit the question to the voters at the next regular election under the Election Code.
A petition for a referendum on this question on the voters' own initiative must be signed by not fewer than 10% of the legal voters in the proposed township special service area and must include, at a minimum, the following: the special services to be provided; the boundaries of the proposed special service area by general description and the property index numbers of the parcels within the proposed township special service area; the maximum amount of bonds to be issued and the period of time over which the bonds will be retired; the stated need and local support for the proposed township special service area; and the election at which the proposition is to be submitted to the electors in the proposed township special service area. The petition shall be filed with the township clerk. The township clerk shall certify the question to the proper election officials who shall submit the question to the voters at the next regular election under the Election Code.
(Source: P.A. 90-798, eff. 12-15-98.)

(60 ILCS 1/207-25)
Sec. 207-25. Referendum for establishment of township special service area. The question on the ballot shall be submitted to the voters in the proposed township special service area in substantially the following form:
"Shall (name of township) Township be authorized to establish a Township Special Service Area to provide the special services of (list of special services) in the territory described as (general description of proposed boundaries) and to issue bonds in an amount not to exceed $(amount) which will be retired over a period of (number of years) years from (date) by taxes levied upon property within the Township Special Service Area?"
The votes shall be recorded as "Yes" or "No".
If a majority of the electors voting on the question vote in the affirmative, the township board may, by ordinance, establish the township special service area, issue bonds up to the maximum amount authorized, and levy an ad valorem tax upon the property in the township special service area to retire the bonds in accordance with this Article. If the area is within one or more municipalities, the township board may not establish the township special service area, issue bonds, or levy a tax until the municipality or municipalities have certified to the township clerk an ordinance consenting to the creation of the township special service area. A township may establish a township special service area within the unincorporated area of a county without the consent of the county.
(Source: P.A. 90-798, eff. 12-15-98.)

(60 ILCS 1/207-30)
Sec. 207-30. Issuance of bonds. Bonds secured by the full faith and credit of the area included in the township special service area may be issued for providing the special services in an amount not to exceed the amount authorized by the voters at the referendum under Section 207-25 and not to be retired over a longer period of time than authorized at the referendum. Bonds, when so issued, shall be retired by the levy of ad valorem taxes against all of the taxable real property included in the township special service area as provided in the referendum establishing the township special service area and authorizing the issuance of the bonds. The county clerk shall annually extend ad valorem taxes against all of the taxable property situated in the county and contained in the special service area in amounts sufficient to pay maturing principal and interest of those bonds without limitation as to rate or amount and in addition to and in excess of any taxes that may now or hereafter be authorized to be levied by the township. Bonds issued pursuant to this Article shall not be regarded as indebtedness of the township for the purpose of any limitation imposed by any law.
All bonds shall be issued in accordance with the provisions of the Local Government Debt Reform Act.
(Source: P.A. 90-798, eff. 12-15-98.)

(60 ILCS 1/207-35)
Sec. 207-35. Extension of tax levy. If bonds are issued under this Article and a property tax is levied, the tax shall be extended by the county clerk in the township special service area in the manner provided by Articles 1 through 26 of the Property Tax Code based on equalized assessed values as established under Articles 1 through 26 of the Property Tax Code, and billed and collected in the manner provided by Articles 1 through 26 of the Property Tax Code. The township clerk shall file with the county clerk and also with the county recorder a certified copy of the ordinance creating the special service area; a list of the special services to be provided; the boundaries of the special service area by complete legal description and by an accurate map; a list of the property index numbers of the parcels within the township special service area; the maximum amount of bonds to be issued and the period of time over which the bonds will be retired. The corporate authorities of the township may levy taxes in the township special service area prior to the date the levy must be filed with the county clerk, for the same year in which the information required in this Section is filed with the county clerk. In addition, the corporate authorities shall file a certified copy of each ordinance levying ad valorem taxes to retire the bonds in accordance with the time requirement to levy for bonds specified in the Local Government Debt Reform Act.
(Source: P.A. 90-798, eff. 12-15-98.)



Article 210 - Township Refuse Collection And Disposal

(60 ILCS 1/Art. 210 heading)

(60 ILCS 1/210-5)
Sec. 210-5. Application of Article; referendum.
(a) This Article applies only in those townships in which the electors of the unincorporated area of the township, at any regularly scheduled election held within the township, by majority vote, authorize the township board to exercise the powers conferred by this Article.
(b) Whenever the township board, by a resolution passed by a majority of its members, requests that the question whether it shall be allowed to exercise the powers conferred by this Article be submitted to the electors of the unincorporated area of the township, and upon the delivery of a certified copy of the resolution to the proper election official, the election official shall submit the question to the electors at any regular scheduled election held within the township.
(c) The question submitted to the electors shall be printed in plain, prominent type upon a ballot in the form required by the general election law. If a majority of the electors voting on the question are in favor of conferring powers under this Article, the proper election official shall certify the results of the referendum to the township clerk within 10 days after the election. The certificate shall include (i) the date of the referendum and a summary of the proposition submitted, (ii) the number of electors for or against the proposition, and (iii) a description of the area of the township within which the township board may exercise the powers conferred by this Article.
(d) This Article does not apply in any township in which a county ordinance or resolution is in effect regulating the collection and disposal of refuse, garbage, and ashes.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/210-7)
Sec. 210-7. Disposal of brush and leaves. Notwithstanding any provision of this Article to the contrary, the corporate authorities of a township may, by ordinance, provide for the collection, transport, disposal, and recycling of brush, wood chips, and leaves within the unincorporated areas of the township without referendum approval. The corporate authorities of the township may use funds authorized under Section 30-117 to provide for the collection, transport, and disposal of brush and leaves.
(Source: P.A. 100-56, eff. 8-11-17.)

(60 ILCS 1/210-10)
Sec. 210-10. Definitions. As used in this Article, unless the context clearly requires otherwise:
"Ashes" means residue from fires used for cooking and for heating buildings.
"Garbage" means wastes resulting from the handling, preparation, cooking, and consumption of food and wastes from the handling, storage, and sale of produce.
"Recycling" means the transfer of brush, wood chips, or leaves by employees of the township to a facility or place that will utilize the product without charge.
"Refuse" means (i) combustible trash, including but not limited to paper, cartons, boxes, barrels, wood, excelsior, tree branches, yard trimmings, wood furniture, and bedding; (ii) noncombustible trash, including but not limited to metals, tin cans, metal furniture, dirt, small quantities of rock and pieces of concrete, glass, crockery, and other mineral waste; and (iii) street rubbish, including but not limited to street sweepings, dirt, leaves, catch-basin dirt, and contents of litter receptacles. "Refuse" does not mean earth and wastes from building operations, nor does it include solid wastes resulting from industrial processes and manufacturing operations such as food processing wastes, boiler-house cinders, lumber, scraps, and shavings.
(Source: P.A. 100-56, eff. 8-11-17.)

(60 ILCS 1/210-15)
Sec. 210-15. Contract for collection and disposal; special district; tax.
(a) The township board, when authorized by the electors of the unincorporated area of the township to exercise the powers conferred by this Article, may make contracts with any city, village, or incorporated town or with any person, corporation, or county for more than one year and not more than 15 years (i) relating to the composting or recycling of garbage, refuse, and ashes within the unincorporated area of the township or (ii) relating to the collection and final disposition, or relating solely to either the collection or the final disposition, of garbage, refuse, and ashes within the unincorporated area of the township.
(b) For this purpose, the township board shall perform one of the following:
(1) Declare the unincorporated area of the township a

special refuse collection and disposal district for tax purposes. Proof of the declaration authorizes the county clerk to extend a tax upon the special refuse collection and disposal district in the amount specified in the annual township tax levy, but not more than a rate of 0.15% of the value of taxable property as equalized or assessed by the Department of Revenue. The maximum tax rate of 0.15% authorized by this Section may be increased to not more than 0.20% according to the referendum provisions of the General Revenue Law of Illinois.

(2) Provide in the contract that the users of the

services described in items (i) and (ii) of subsection (a) shall pay the costs of the services directly to the service provider.

(Source: P.A. 90-751, eff. 1-1-99.)

(60 ILCS 1/210-20)
Sec. 210-20. Annual budget and appropriation ordinance. Whenever the township board makes a contract under this Article that requires the declaration of a special refuse collection and disposal district, the board shall include in the annual budget and appropriation ordinance for each fiscal year an appropriation of a sum of money, to be derived from taxation extended upon the special refuse collection and disposal district, sufficient to pay the amount that, by the terms of the contract, is to become due and payable.
(Source: P.A. 90-751, eff. 1-1-99.)

(60 ILCS 1/210-25)
Sec. 210-25. Rules and regulations; penalties. The township board, when authorized by the electors of the unincorporated area of the township to exercise the powers conferred by this Article, may adopt by ordinance rules and regulations relating to the collection and final disposition, or relating solely to either the collection or the final disposition, of garbage, refuse, and ashes within the unincorporated area of the township as it from time to time deems necessary and may provide penalties for the violation of those rules and regulations.
(Source: P.A. 82-783; 88-62.)



Article 215 - Youth Services

(60 ILCS 1/Art. 215 heading)

(60 ILCS 1/215-5)
Sec. 215-5. Township committee on youth.
(a) The township board may appoint a township committee on youth comprised of not less than 5 members. The board shall fix the length of the committee members' terms at one, 2, and 3 years initially, staggering the terms so that after the initial appointments, the term of each member shall be for 3 years and so that the smallest possible portion of the terms on the committee will expire in any single calendar year.
(b) The township committee on youth may provide programs to combat and prevent juvenile delinquency and to meet the needs of local youth.
(c) The township committee on youth may cooperate with other governmental entities and with any other organizations, associations, agencies, or persons in fostering, developing, and providing local programs designed to combat and prevent juvenile delinquency and to meet the needs of local youth.
(d) The township committee on youth, with the approval of the township board, may contract with other governmental entities and with any other organizations, associations, agencies, or persons to provide programs to combat and prevent juvenile delinquency, to provide needed or required transportation services, and to meet the needs of local youth.
(e) Members of the township committee on youth shall serve without compensation but shall be allowed necessary expenses incurred in the performance of their duties under this Section.
(f) The members of the township committee on youth shall select one of their number to serve as chairperson and may elect other officers they deem necessary.
(Source: P.A. 93-398, eff. 7-31-03.)

(60 ILCS 1/215-10)
Sec. 215-10. Youth service bureaus.
(a) The township board may provide for the establishment or maintenance (or may enter into contractual agreements with other townships, municipalities, or counties for the establishment or maintenance) of youth service bureaus or may enter into contractual agreements with established youth service bureaus, public or private, serving the general area of the township. The agreements shall be written and shall provide for services to residents of the township under 13 years of age, but agencies providing services to adults in addition to youths may qualify as youth service bureaus. "Youth service bureau" means any public or private agency providing, or arranging for the provision of, assistance to persons referred to the agency by law enforcement officials, court agencies and other agencies, and individuals with the intention of diverting the persons from formal processes of the court.
(b) This Section shall not be construed to amend, modify, or have any effect on the Juvenile Court Act of 1987.
(c) For purposes of this Section, the township board may expend moneys in the general fund not appropriated for other purposes or funds made available from the federal State and Local Fiscal Assistance Act of 1972.
(Source: P.A. 85-1209; 88-62.)

(60 ILCS 1/215-15)
Sec. 215-15. Runaway or homeless youths. The township board annually may appropriate funds to private nonprofit organizations for the purpose of providing services to runaway or homeless youths and their families. The services may include temporary shelter, food, clothing, medical care, transportation, individual and family counseling, and any other service necessary to provide adequate temporary, protective care for runaway or homeless youths and to reunite the youths with their parents or guardians. For purposes of this Section, "runaway or homeless youth" means a person under the age of 18 years who is absent from his legal residence without the consent of his parent or legal guardian or who is without a place of shelter where supervision and care are available.
(Source: P.A. 83-1284; 88-62.)



Article 220 - Senior Citizen Services

(60 ILCS 1/Art. 220 heading)

(60 ILCS 1/220-5)
Sec. 220-5. Care for the elderly. Upon the request of the supervisor of general assistance, the township board may enter into contractual agreements with the operators of nursing homes, retirement homes, or other facilities for the care of the elderly for the purchase of care for elderly public assistance recipients. All agreements shall be written and shall provide for the rendition of services to the eligible residents of the township. For the purpose of purchasing care for the elderly, the township board may expend, upon recommendation of the supervisor of general assistance, its funds and any funds made available to it by other governments for general township purposes.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/220-10)
Sec. 220-10. Township committee for senior citizens' services.
(a) The township board may appoint a township committee for senior citizens' services comprised of not more than 9 members. A minimum of one-third of the committee shall be 55 years of age or older. The initial members shall serve their terms as follows: 3 members for 1 year, 3 members for 2 years, and 3 members for 3 years. Succeeding members shall serve 3-year terms.
(b) Members of the committee shall select one of their number to serve as chairman and may select other officers deemed necessary.
(c) Members of the committee shall serve without compensation but shall be allowed necessary expenses incurred in the performance of their duties under this Section.
(d) The committee shall cooperate with the Illinois Department on Aging and with the Department of Transportation, whenever appropriate, to develop and administer programs designed to maintain the self-sufficiency and personal well-being of citizens residing within the jurisdiction of the township who are 55 years of age or older.
(e) The committee may receive federal funds made available to the Department on Aging or the Department of Transportation for the implementation of federally approved senior citizens programs. The local funding shall be provided from the township general fund.
(f) The committee may enter into service agreements or contracts for the purpose of providing needed or required transportation services or make grants to another governmental entity, not-for-profit corporation, or community service agency to fund programs for senior citizens, subject to the approval of the township board.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/220-15)
Sec. 220-15. Distributions from township general fund for benefit of senior citizens. Whenever the electors attending an annual or special township meeting determine that the general township fund of the township contains funds not derived from a township tax levy that are not needed for township purposes during the remainder of the then current fiscal year, the electors may, by a resolution adopted by the affirmative vote of two-thirds of the electors attending the meeting, direct that all or any portion of the funds be distributed to a for profit (or not for profit) and non-sectarian organization that provides services or facilities to the township's older inhabitants or to the board of managers of a township community building to be used for the operation and maintenance of a non-sectarian activity and guidance center for the older inhabitants of the township. The electors attending the annual or special township meeting may also, by a resolution adopted by the affirmative vote of two-thirds of those electors attending, direct that all or a portion of the available funds be expended directly by the township to provide the services or facilities for older inhabitants described in this Article.
(Source: P.A. 86-580; 86-1191; 88-62.)

(60 ILCS 1/220-20)
Sec. 220-20. Purpose of senior citizen services. Any service, activity, facility, or guidance center for which township funds are expended or distributed under this Article shall be maintained and operated, in addition to any other purpose, for the following purposes:
(1) To decrease the sense of isolation and dependence

that often accompanies old age.

(2) To enrich the social and intellectual life of

older adults.

(3) To help older adults meet practical problems

attendant on aging, such as health, diet, adjustment to changed circumstances, and finances.

(4) To help older adults contribute to community

well-being as effective and useful citizens.

(5) To help persons approaching retirement to

appropriately plan for it.

(6) To organize community interest in generally

improving the climate of living for older adults.

(Source: P.A. 79-816; 88-62.)

(60 ILCS 1/220-25)
Sec. 220-25. Limitation on action. No action under Section 220-15 shall be taken at any annual or special township meeting unless the notice of the meeting, published at least 10 days before the meeting, included notification that the matter of the expenditure of funds under that Section by the township or the distribution of funds to an organization or board under that Section would be raised at the meeting.
(Source: P.A. 79-816; 88-62.)

(60 ILCS 1/220-30)
Sec. 220-30. Notice. The township clerk or other township officer charged with posting notices of the annual or special township meeting shall include in the published notice of the annual or special township meeting a statement that the matter of the expenditure of funds under this Article by the township or distribution of funds to an organization or board under that Section will be considered at the meeting if, at least 20 days before the meeting, there is filed with the township officer a written statement, signed by at least 15 voters of the township, requesting that the notice of the meeting state that the matter of the expenditure or distribution of funds under this Article will be considered at the meeting.
(Source: P.A. 79-816; 88-62.)

(60 ILCS 1/220-35)
Sec. 220-35. Use of funds; financial statement.
(a) Any funds paid over to a for profit (or not for profit) and non-sectarian organization or to the board of managers of a township community building under this Article shall be used solely for the operation and maintenance of a non-sectarian service, activity, facility, or guidance center or for other services provided on a for profit (or not for profit) and non-sectarian basis for the older inhabitants of the township.
(b) Within 60 days after the close of the fiscal year of any service, activity, facility, guidance center, or other services for which funds were provided under this Article, the organization or board of managers, as the case may be, that received the funds shall file with the township clerk a complete statement of the financial affairs of the service, activity, facility, or guidance center for that fiscal year. The statement shall be verified under oath and shall show, among other things, for the fiscal year, (i) the amount expended in the operation and management of the service, activity, facility, or guidance center and on what account; (ii) the amount of township funds received; (iii) the amount and source of any other funds received for those purposes; and (iv) the amount remaining on hand for operation or maintenance of the service, activity, facility, or center. The township clerk shall record the statement in the record book of the township and shall cause the statement to be published in a newspaper having general circulation in the township within 30 days after it is filed with the clerk.
(Source: P.A. 86-580; 88-62.)



Article 225 - Services For Persons With Disabilities

(60 ILCS 1/Art. 225 heading)

(60 ILCS 1/225-5)
Sec. 225-5. Township committee on persons with disabilities.
(a) The township board may appoint a township committee on persons with disabilities, comprised of not more than 10 members, one of whom shall be a township trustee appointed by the chairman of the township board. A majority of the committee shall consist of persons with disabilities. The initial members shall serve their terms as follows: 3 members for 1 year, 3 members for 2 years, and 3 members for 3 years. Succeeding members shall serve 3-year terms. The initial and succeeding trustee members shall serve 3-year terms or until termination of their service as township trustees, whichever occurs first.
(b) Members of the committee shall select one of their number to serve as chairman and may select other officers deemed necessary.
(c) Members of the committee shall serve without compensation but shall be allowed necessary expenses incurred in the performance of their duties under this Section.
(d) The committee shall cooperate with any appropriate public or private entity to develop and administer programs designed to enhance the self-sufficiency and quality of life of citizens with disabilities residing within the jurisdiction of the township.
(e) The committee may receive any available monies from private sources. The township board may provide funding from the township general fund. The township board may establish and administer a separate fund for the committee on persons with disabilities and shall authorize all committee expenditures from that fund.
(f) The committee may enter into service agreements or contracts for the purpose of providing needed or required services or make grants to another governmental entity, not-for-profit corporation, or community service agency to fund programs for persons with disabilities, subject to the approval of the township board.
(g) The committee shall report monthly to the township board on its activities and operation.
(h) For purposes of this Section, "persons with disabilities" means any persons with a physical or developmental disability.
(Source: P.A. 99-143, eff. 7-27-15.)



Article 230 - Employment And Training Programs

(60 ILCS 1/Art. 230 heading)

(60 ILCS 1/230-5)
Sec. 230-5. CETA funds. The township board in counties with a population of less than 1,000,000 may receive funds from the United States under the Comprehensive Employment and Training Act of 1973, Public Law 93-203, and may disburse those funds together with any other township funds for the purposes specified in that Act.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/230-10)
Sec. 230-10. Job training; workers' compensation. The township board may expend monies for workers' compensation coverage of individuals who qualify for township general assistance and participate in a job training or work program.
(Source: P.A. 85-1209; 88-62.)



Article 235 - Township Taxes

(60 ILCS 1/Art. 235 heading)

(60 ILCS 1/235-5)
Sec. 235-5. Township taxes for various purposes. The township board may raise money, by taxation not exceeding the rates established in Section 235-10, for the following purposes:
(1) Prosecuting or defending suits by or against the

township or in which the township is interested.

(2) Maintaining cemeteries under the control,

management, and ownership of the township and controlling, managing, and maintaining public cemeteries not operated for profit, notwithstanding the provisions of Section 1c of the Public Graveyards Act.

(3) Maintaining and operating a public nonsectarian

hospital under Article 175. This authorization does not apply to any township that avails itself of the provisions of Article 170.

(4) Maintaining and operating a township committee on

youth under Section 215-5.

(5) Providing mental health services under Section

190-10.

(6) Providing services in cooperation with another

governmental entity, not-for-profit corporation, or nonprofit community service association under Section 85-13.

(7) Maintaining and operating a township committee

for senior citizens' services under Section 220-10.

(8) Maintaining and operating a township health

service that may provide, but is not required to provide or limited to providing, examination, diagnosis, testing, and inoculation and all necessary and appurtenant personnel, equipment, and insurance.

(9) Accumulating moneys in a dedicated fund for a

specific capital construction or maintenance project or a major equipment purchase. The annual budget and appropriation ordinance for the township shall state the amount, purpose, and duration of any accumulation of funds authorized under this Section, with specific reference to each project to be constructed or equipment to be purchased. Nothing in this item precludes a township from accumulating moneys as provided in Section 6-501 of the Illinois Highway Code.

(10) Executing the rights, powers, duties, and

responsibilities, or satisfying the liabilities or obligations, assumed from a road district abolished under the provisions of Section 6-133 of the Illinois Highway Code.

(11) Any other purpose authorized by law.
(Source: P.A. 97-611, eff. 1-1-12.)

(60 ILCS 1/235-10)
Sec. 235-10. Rate of tax; referendum to increase maximum rate.
(a) In townships having an equalized assessed valuation of $36,000,000 or more, taxes authorized by subsection (a) may be extended at a rate not exceeding 0.25% of value, as equalized or assessed by the Department of Revenue, of all taxable property in the township.
(b) In townships having an equalized assessed valuation of $30,000,000 but less than $36,000,000, taxes authorized by subsection (a) may be extended at a rate calculated to yield tax revenues not exceeding $90,000.
(c) In townships having an equalized assessed valuation of $15,000,000 but less than $30,000,000, taxes authorized by subsection (a) may be extended at a rate not exceeding the rate computed by subtracting 0.01% of value for each $1,000,000 or major fraction thereof in excess of $15,000,000 but less than $30,000,000 of equalized assessed valuation from the rate of 0.45% of value.
(d) In townships having an equalized assessed valuation of less than $15,000,000, taxes may be extended at a rate not exceeding 0.45% of value, as equalized or assessed by the Department of Revenue, of all taxable property in the township.
(e)(1) In townships having an equalized assessed valuation of less than $10,000,000, taxes may be extended at a rate of not more than 0.45% of value, or not more than 0.65% of value if approved by voters in the township in a referendum on the limit increase, as equalized or assessed by the Department of Revenue, of all taxable property in the township.
(2) On the petition of at least 10% of the registered voters residing in the township to the township clerk, the clerk shall order a referendum on the proposition to increase the extension limitation as provided in the petition. The township clerk shall certify the proposition to the proper election officials, who shall submit the proposition to the township voters at the next election in accordance with the general election law. The proposition shall be in substantially the following form:
Shall the present maximum tax extension limit of

(insert present maximum tax extension limit) of the value, as equalized or assessed by the Department of Revenue, of the taxable real property in (name of township) be increased to a maximum tax extension limit of (insert proposed maximum tax extension limit) of the value, as equalized or assessed by the Department of Revenue, of the taxable real property in (name of township)?

The votes shall be recorded as "Yes" or "No".
(3) If a majority of all ballots cast on the proposition is in favor of the increase, the county clerk shall certify the results of the election to the township clerk.
(f) Any township having exceeded an equalized assessed valuation of $15,000,000 before September 17, 1983, may tax at the rate authorized to be extended under this Section if approved by the township voters at the annual township meeting. If approval is not obtained, the tax may not be extended at a rate of more than 0.25% of the value, as equalized and assessed by the Department of Revenue, of all taxable property in the township.
(g) Any township having assumed the rights, powers, duties, assets, property, liabilities, obligations, and responsibilities of a road district abolished under the provisions of Section 6-133 of the Illinois Highway Code may tax at a rate determined by adding the rate authorized to be extended under this Section to the last rate authorized to be extended for road purposes under Section 6-501 of the Illinois Highway Code.
(Source: P.A. 97-611, eff. 1-1-12.)

(60 ILCS 1/235-13)
Sec. 235-13. Truth in taxation. Tax levies by a township shall be subject to the Truth in Taxation Act to the extent that Act applies.
(Source: P.A. 88-62.)

(60 ILCS 1/235-15)
Sec. 235-15. Special tax for sidewalks, street lighting, or traffic control devices.
(a) The township board of a township in a county with a population between 300,000 and 3,000,000 may provide for the construction or installation and repair of sidewalks or street lighting or traffic control devices in the township along or upon any roads and may provide for the payment of the whole or any part of the cost of the construction, installation, or repair by special taxation of the lots, blocks, tracts, or parcels of land touching upon the road near or on which a sidewalk or device is ordered or otherwise benefiting from the improvement, except that the property is not subject to the tax if it is located within a city, village, or incorporated town. This special taxation may be by levying the whole or any part of the cost upon each of the lots, blocks, tracts, or parcels of land touching upon the road or otherwise benefiting from the improvement, pro rata, according to their respective values. The values of the lots, blocks, tracts, or parcels of land shall be determined by the last preceding assessment under the Property Tax Code.
(b) Before a special tax may be levied under this Section, the township board shall by resolution set a day and hour for a public hearing upon the proposed improvement for which the tax is to be levied. The hearing shall be held not less than 10 days after the resolution proposing the improvement is adopted. Notice of the time and place of the public hearing shall be sent by mail directed to the person who paid the general taxes for the last preceding year on each lot, tract, and parcel of real estate that is to be subject to the tax not less than 5 days before the date set for the public hearing. The notice, in addition to the time, date, and place of the public hearing, shall contain a general description of the proposed improvement including the estimated cost of the improvement.
(c) At the time and place fixed for the public hearing, the township board shall meet and hear anyone desiring to be heard upon the subject of the proposed improvement. If any person objects to the proposed improvement or any of the elements of it, the corporate authorities may adopt a new resolution abandoning the proposed scheme or adhering to it or changing, altering, or modifying the extent, nature, kind, or character of the proposed scheme as it considers most desirable.
(d) If the owners of 50% or more in number of the lots, tracts, and parcels of real estate that are to be subject to the tax file written objections with the recording officer of the township, the township board shall proceed no further with the improvement and the same improvement shall not again be initiated for a period of one year.
(e) The township board shall proceed to prepare a special tax list against those lots, blocks, tracts, or parcels of land subject to the special tax, ascertaining by computation the amount of special taxes and the annual installments of those taxes to be charged against each of those lots, blocks, tracts, or parcels of land on account of the installation, construction, or repair according to the rule fixed for the levy of that special tax by the township board.
(f) The special tax list shall be filed in the office of a specified officer or board, and this officer or board shall thereupon issue warrants directed to the township collector (or to the officer designated in the ordinance) for the collection of the amount of special tax so ascertained and appearing from the special tax list to be due from the respective lots, blocks, tracts, or parcels of land. The aggregate amount of each special tax shall be divided into 5 annual installments of equal amounts.
(g) The township collector (or the officer designated to collect the tax) shall file a copy of the ordinance and the special tax list with the recorder of the county in which the township is situated. Upon that filing, the special tax becomes a lien upon each lot, block, tract, or parcel subject to the special tax until all installments have been paid with respect to the lot, block, tract, or parcel.
(h) The first installment shall be due and payable on the second day of January next after the date of the first voucher issued on account of the work done, the second installment one year thereafter, and so on annually until all installments are paid. The specified officer or board shall file in the office of the township collector (or the officer designated to collect the tax) a certificate, signed by the officer or secretary of the board preparing the tax list, of the date of the first voucher and of the amount of the voucher within 30 days after the issuance of the voucher.
(i) All the installments shall bear interest as provided in the ordinance until paid, at a rate of not to exceed 6% annually. Interest on assessments shall begin to run from the date of the first voucher issued on account of work done.
(j) In all cases, the township collector (or the officer designated to collect the tax), whenever payment is made of any installment, shall collect all interest that is due up to the date of that payment, whether the payment is made at or after maturity. Any person may at any time pay the whole assessment against any lot, block, tract, or parcel of land, or any installment thereof, with interest as provided in this Section up to the date of payment. The township collector (or the officer designated to collect the tax) shall proceed to collect the warrants by mailing a written notice to the address of the party who last paid the general taxes on the respective lots, blocks, tracts, or parcels of land in the list that the tax list is in his possession for collection. All money collected shall be immediately paid over by that officer to the township.
(k) The township collector (or the officer designated to collect the tax) shall maintain as a permanent public record a list containing at least the following information:
(1) A description of all lots, blocks, tracts, and

parcels subject to the special tax.

(2) The amount of the special tax assessed against

each lot, block, tract, and parcel.

(3) The installments that have been received by the

collecting officer.

(l) Upon failure to collect the special tax as provided in this Section, the township collector (or the officer designated to collect the tax), on or before the first day of August in each year, shall make a written report of this special tax to the officer of the county authorized by law to apply for judgment against and sell lands for taxes due. This report shall also contain an enumeration of (i) all the lots, blocks, tracts, or parcels of land upon which the special tax remains unpaid, (ii) the names of the respective owners of those lots, blocks, tracts, or parcels so far as the names are known to the collecting officer, (iii) the amount due and unpaid upon each lot, block, tract, or parcel, and (iv) a copy of the resolution or ordinance ordering the installation, construction, or repair. This report shall be accompanied by the oath of the officer that the list is a correct return of the lots, blocks, tracts, or parcels of land on which the special tax levied by authority of the township for the cost or partial cost, as the case may be, of the sidewalk or device specified in that ordinance remains due and unpaid and that the amounts stated as due and unpaid have not been collected either in whole or in part. This report, when made as required in this subsection, is prima facie evidence that all the forms and requirements of the law in relation to making that return have been complied with and that the special tax, as mentioned in the report, is due and unpaid.
(m) When the specified officer of the county receives the report, he or she shall at once proceed to obtain judgment against the lots, blocks, tracts, or parcels of land enumerated in the report for the special tax remaining due and unpaid in the same manner as provided by law for obtaining judgment against land for taxes due and unpaid under the Property Tax Code and in the same manner shall proceed to sell the lots, blocks, tracts, or parcels for the special tax due and unpaid. In obtaining this judgment and making this sale, the specified officer shall be subject to applicable provisions of the Property Tax Code. The Property Tax Code shall also apply to the execution of certificates of sales and deeds and to the force and effect of these sales and deeds. All other laws in relation to the enforcement and collection of taxes and redemption from tax sales shall apply to proceedings to collect the special tax.
(Source: P.A. 88-62; 88-670, eff. 12-2-94.)

(60 ILCS 1/235-16)
Sec. 235-16. Special tax for sidewalks, street lighting, street repairs, or traffic control devices; counties of 3,000,000 or more.
(a) The township board of a township in a county with a population of more than 3,000,000 may provide for the construction or installation and repair of sidewalks or repair of streets, including improvements for flood control, or street lighting or traffic control devices in the township along or upon any roads and may provide for the payment of the whole or any part of the cost of the construction, installation, or repair by special taxation of the lots, blocks, tracts, or parcels of land touching upon the road near or on which a sidewalk or device is ordered or otherwise benefiting from the improvement, except that the property is not subject to the tax if it is located within a city, village, or incorporated town. This special taxation may be by levying the whole or any part of the cost upon each of the lots, blocks, tracts, or parcels of land touching upon the road or otherwise benefiting from the improvement, pro rata, according to their respective values. The values of the lots, blocks, tracts, or parcels of land shall be determined by the last preceding assessment under the Property Tax Code.
(b) Before a special tax may be levied under this Section, the township board shall by resolution set a day and hour for a public hearing upon the proposed improvement for which the tax is to be levied. The hearing shall be held not less than 10 days after the resolution proposing the improvement is adopted. Notice of the time and place of the public hearing shall be sent by mail directed to the person who paid the general taxes for the last preceding year on each lot, tract, and parcel of real estate that is to be subject to the tax not less than 5 days before the date set for the public hearing. The notice, in addition to the time, date, and place of the public hearing, shall contain a general description of the proposed improvement including the estimated cost of the improvement. The notice shall also inform each person of the requirement that 51% or more of the owners of lots, tracts, and parcels of real estate that would be subject to the tax must sign a petition authorizing the township board to proceed with the improvement.
(c) At the time and place fixed for the public hearing, the township board shall meet and hear anyone desiring to be heard upon the subject of the proposed improvement. If any person objects to the proposed improvement or any of the elements of it, the corporate authorities may adopt a new resolution abandoning the proposed scheme or adhering to it or changing, altering, or modifying the extent, nature, kind, or character of the proposed scheme as it considers most desirable.
(d) If the owners of 51% or more in number of the lots, tracts, and parcels of real estate that are to be subject to the tax file a petition with the town clerk agreeing with the improvement, then the township board shall proceed with the improvement. If a petition is not filed or contains an insufficient number of signatures, the township board shall proceed no further and the same improvement shall not again be initiated for a period of one year.
(e) The township board shall proceed to prepare a special tax list against those lots, blocks, tracts, or parcels of land subject to the special tax, ascertaining by computation the amount of special taxes and the annual installments of those taxes to be charged against each of those lots, blocks, tracts, or parcels of land on account of the installation, construction, or repair according to the rule fixed for the levy of that special tax by the township board.
(f) The special tax list shall be filed in the office of a specified officer or board, and this officer or board shall thereupon issue warrants directed to the township collector (or to the officer designated in the ordinance) for the collection of the amount of special tax so ascertained and appearing from the special tax list to be due from the respective lots, blocks, tracts, or parcels of land. The aggregate amount of each special tax shall be divided into 5 annual installments of equal amounts.
(g) The township collector (or the officer designated to collect the tax) shall file a copy of the ordinance and the special tax list with the recorder of the county in which the township is situated. Upon that filing, the special tax becomes a lien upon each lot, block, tract, or parcel subject to the special tax until all installments have been paid with respect to the lot, block, tract, or parcel.
(h) The first installment shall be due and payable on the second day of January next after the date of the first voucher issued on account of the work done, the second installment one year thereafter, and so on annually until all installments are paid. The specified officer or board shall file in the office of the township collector (or the officer designated to collect the tax) a certificate, signed by the officer or secretary of the board preparing the tax list, of the date of the first voucher and of the amount of the voucher within 30 days after the issuance of the voucher.
(i) All the installments shall bear interest as provided in the ordinance until paid, at a rate of not to exceed 6% annually. Interest on assessments shall begin to run from the date of the first voucher issued on account of work done.
(j) In all cases, the township collector (or the officer designated to collect the tax), whenever payment is made of any installment, shall collect all interest that is due up to the date of that payment, whether the payment is made at or after maturity. Any person may at any time pay the whole assessment against any lot, block, tract, or parcel of land, or any installment thereof, with interest as provided in this Section up to the date of payment. The township collector (or the officer designated to collect the tax) shall proceed to collect the warrants by mailing a written notice to the address of the party who last paid the general taxes on the respective lots, blocks, tracts, or parcels of land in the list that the tax list is in his possession for collection. All money collected shall be immediately paid over by that officer to the township.
(k) The township collector (or the officer designated to collect the tax) shall maintain as a permanent public record a list containing at least the following information:
(1) A description of all lots, blocks, tracts, and

parcels subject to the special tax.

(2) The amount of the special tax assessed against

each lot, block, tract, and parcel.

(3) The installments that have been received by the

collecting officer.

(l) Upon failure to collect the special tax as provided in this Section, the township collector (or the officer designated to collect the tax), on or before the first day of August in each year, shall make a written report of this special tax to the officer of the county authorized by law to apply for judgment against and sell lands for taxes due. This report shall also contain an enumeration of (i) all the lots, blocks, tracts, or parcels of land upon which the special tax remains unpaid, (ii) the names of the respective owners of those lots, blocks, tracts, or parcels so far as the names are known to the collecting officer, (iii) the amount due and unpaid upon each lot, block, tract, or parcel, and (iv) a copy of the resolution or ordinance ordering the installation, construction, or repair. This report shall be accompanied by the oath of the officer that the list is a correct return of the lots, blocks, tracts, or parcels of land on which the special tax levied by authority of the township for the cost or partial cost, as the case may be, of the sidewalk or device specified in that ordinance remains due and unpaid and that the amounts stated as due and unpaid have not been collected either in whole or in part. This report, when made as required in this subsection, is prima facie evidence that all the forms and requirements of the law in relation to making that return have been complied with and that the special tax, as mentioned in the report, is due and unpaid.
(m) When the specified officer of the county receives the report, he or she shall at once proceed to obtain judgment against the lots, blocks, tracts, or parcels of land enumerated in the report for the special tax remaining due and unpaid in the same manner as provided by law for obtaining judgment against land for taxes due and unpaid under the Property Tax Code and in the same manner shall proceed to sell the lots, blocks, tracts, or parcels for the special tax due and unpaid. In obtaining this judgment and making this sale, the specified officer shall be subject to applicable provisions of the Property Tax Code. The Property Tax Code shall also apply to the execution of certificates of sales and deeds and to the force and effect of these sales and deeds. All other laws in relation to the enforcement and collection of taxes and redemption from tax sales shall apply to proceedings to collect the special tax.
(Source: P.A. 90-438, eff. 1-1-98.)

(60 ILCS 1/235-20)
Sec. 235-20. General assistance tax.
(a) The township board may raise money by taxation deemed necessary to be expended to provide general assistance in the township to persons needing that assistance as provided in the Illinois Public Aid Code, including persons eligible for assistance under the Military Veterans Assistance Act, where that duty is provided by law. The tax for each fiscal year shall not be more than 0.10% of value, or more than an amount approved at a referendum held under this Section, as equalized or assessed by the Department of Revenue, and shall in no case exceed the amount needed in the township for general assistance. The board may decrease the maximum tax rate by ordinance.
(b) Except as otherwise provided in this subsection, if the board desires to increase the maximum tax rate, it shall order a referendum on that proposition to be held at an election in accordance with the general election law. The board shall certify the proposition to the proper election officials, who shall submit the proposition to the voters at an election in accordance with the general election law. If a majority of the votes cast on the proposition is in favor of the proposition, the board may annually levy the tax at a rate not exceeding the higher rate approved by the voters at the election. If, however, the board has decreased the maximum tax rate under subsection (a), then it may, at any time after the decrease, increase the maximum tax rate, by ordinance, to a rate less than or equal to the maximum tax rate immediately prior to the board's ordinance to decrease the rate.
(c) If a city, village, or incorporated town having a population of more than 500,000 is located within or partially within a township, then the entire amount of the tax levied by the township for the purpose of providing general assistance under this Section on property lying within that city, village, or incorporated town, less the amount allowed for collecting the tax, shall be paid over by the treasurer of the township to the treasurer of the city, village, or incorporated town to be appropriated and used by the city, village, or incorporated town for the relief and support of persons needing general assistance residing in that portion of the city, village, or incorporated town located within the township in accordance with the Illinois Public Aid Code.
(d) Any taxes levied for general assistance before or after this Section takes effect may also be used for the payment of warrants issued against and in anticipation of those taxes and accrued interest on those warrants and may also be used to pay the cost of administering that assistance.
(e) In any township with a population of less than 500,000 that receives no State funding for the general assistance program and that has not issued anticipation warrants or otherwise borrowed monies for the administration of the general assistance program during the township's previous 3 fiscal years of operation, a one time transfer of monies from the township's general assistance fund may be made to the general township fund pursuant to action by the township board. This transfer may occur only to the extent that the amount of monies remaining in the general assistance fund after the transfer is equal to the greater of (i) the amount of the township's expenditures in the previous fiscal year for general assistance or (ii) an amount equal to either 0.10% of the last known total equalized value of all taxable property in the township, or 100% of the highest amount levied for general assistance purposes in any of the three previous fiscal years. The transfer shall be completed no later than one year after the effective date of this amendatory Act of the 92nd General Assembly. No township that has certified a new levy or an increase in the levy under this Section during calendar year 2002 may transfer monies under this subsection. No action on the transfer of monies under this subsection shall be taken by the township board except at a township board meeting. No monies transferred under this subsection shall be considered in determining whether the township qualifies for State funds to supplement local funds for public aid purposes under Section 12-21.13 of the Illinois Public Aid Code.
(e-5) The township board of Gray Township in White County may approve by resolution or ordinance transfers of monies from the township's general assistance fund to the general township fund no later than one year after the effective date of this amendatory Act of the 99th General Assembly if:
(1) the township receives no State funding for the

general assistance program;

(2) the township has not issued anticipation warrants

or otherwise borrowed monies for the administration of the general assistance program during the township's previous 3 fiscal years of operation;

(3) the amount of monies remaining in the general

assistance fund after the transfer is equal to the greater of (i) the amount of the township's expenditures in the previous fiscal year for general assistance or (ii) an amount equal to either 0.10% of the last known total equalized value of all taxable property in the township, or 100% of the highest amount levied for general assistance purposes in any of the three previous fiscal years; and

(4) the township that has not certified a new levy or

an increase in the levy under this Section during calendar year 2015.

No monies transferred under this subsection shall be considered in determining whether the township qualifies for State funds to supplement local funds for public aid purposes under Section 12-21.13 of the Illinois Public Aid Code.
(Source: P.A. 99-248, eff. 1-1-16.)

(60 ILCS 1/235-25)
Sec. 235-25. Tentative budget and appropriation ordinance and tax for road purposes. In each road district comprised of a single township, the township board shall adopt a tentative budget and appropriation ordinance for road purposes and shall levy the amount determined by the highway commissioner and certify to the county clerk the amount necessary to be raised by taxation for road purposes as provided in Section 6-501 of the Illinois Highway Code.
(Source: P.A. 88-62.)



Article 240 - Township Borrowing Money

(60 ILCS 1/Art. 240 heading)

(60 ILCS 1/240-5)
Sec. 240-5. Borrowing money. The township board may borrow money (i) from any bank or financial institution if the money is to be repaid within 10 years from the time it is borrowed or (ii) with the approval of the highway commissioner, from a township road district fund, if the money is to be repaid within one year from the time it is borrowed. "Financial institution" means any bank subject to the Illinois Banking Act, any savings and loan association subject to the Illinois Savings and Loan Act of 1985, and any federally chartered commercial bank or savings and loan association organized and operated in this State under the laws of the United States.
(Source: P.A. 93-743, eff. 7-15-04.)



Article 245 - Transfers Among Township Funds, Generally

(60 ILCS 1/Art. 245 heading)

(60 ILCS 1/245-5)
Sec. 245-5. Resolution at township meeting for transfer among township funds.
(a) The legal voters of a township at an annual township meeting or at a special township meeting called for that purpose may, by written resolution by a majority vote of the legal voters present and voting on the resolution, transfer from one or more township funds to any other township fund or funds, or to the general road and bridge fund, or to any fund raised by taxation or bonds upon all the property in the township for roads and bridges, the surplus of any fund or funds over and above an amount necessary to meet township charges and expenses until the time of receiving revenue levied at the next annual township meeting. The fund or funds ordered transferred shall be transferred and paid into the other fund or funds and shall be paid out on proper orders of officers authorized by law to expend the fund or funds.
(b) A resolution adopted under this Section shall specify the estimated amount of the proper and necessary charges and expenses of the township against the fund or funds until the time of the receipt of revenue after the next annual township meeting and the particular amount of surplus of the township fund or funds to be paid over, shall designate the particular fund or funds to be transferred to and paid into, and shall be submitted to the township meeting in writing or reduced to writing before any vote is taken on it.
(c) Whenever it is desired to submit the resolution at a special township meeting, a special township meeting may be called when the supervisor, together with at least 25 voters of the township, file with the township clerk a written petition stating the purpose for which the special township meeting is to be called. Upon the filing of the petition, the township clerk shall give notice of the special township meeting in the same manner and for the same length of time as notice is required to be given of the annual township meeting. The notice shall state the object of the special meeting. The special meeting shall be held at the place of the last annual township meeting.
(Source: P.A. 85-293; 88-62.)

(60 ILCS 1/245-10)
Sec. 245-10. Treasurer; payment of funds. Whenever the legal voters at an annual township meeting or a special township meeting direct the transfer and payment of any surplus township fund or funds into some other township fund or funds or into the treasury of the road and bridge fund for road and bridge purposes under Section 245-5, the treasurer of the township fund or funds shall pay those surplus funds into the other township fund or funds or into the treasury and to the treasurer of the road and bridge fund and shall take credit for the payment.
(Source: P.A. 84-1308; 88-62.)

(60 ILCS 1/245-15)
Sec. 245-15. Claim against transferred surplus. Whenever any surplus township fund or funds are paid into the treasury of the road and bridge fund or into another township fund under this Article, any valid and enforceable claim that any individual, firm, or corporation has to any part of the surplus funds paid over shall become and be a valid and enforceable claim against the township.
(Source: P.A. 84-1308; 88-62.)

(60 ILCS 1/245-20)
Sec. 245-20. Transfer of interest income. The township board of any township, when requested by the treasurer, may authorize the transfer of interest earned on any of the moneys of the township into the fund of the township that is most in need of the interest. This Section does not apply to any interest earned that has been earmarked or restricted for a designated purpose. This Section does not apply to any interest earned on any funds for the purpose of municipal retirement under the Illinois Pension Code and tort immunity under the Local Governmental and Governmental Employees Tort Immunity Act. Interest earned on these funds may be used only for the purposes authorized for the respective funds from which the interest earnings were derived.
(Source: P.A. 92-107, eff. 7-20-01.)



Article 250 - Transfers From Township General Fund To Township General Assistance Fund

(60 ILCS 1/Art. 250 heading)

(60 ILCS 1/250-5)
Sec. 250-5. Transfers from general fund to general assistance fund. The township board may direct the transfer of any amount from the township general fund to the township general assistance fund that is not appropriated for purposes other than general assistance and may provide for paying into the general assistance fund any moneys received by the township from any source other than taxes that can be made available for general assistance purposes.
(Source: P.A. 82-783; 88-62.)



Article 255 - Transfers From Road And Bridge Fund

(60 ILCS 1/Art. 255 heading)

(60 ILCS 1/255-5)
Sec. 255-5. Transfer from road and bridge fund. Whenever the road and bridge fund of any township in a county with a population of 50,000 or more contains a balance no longer needed for road and bridge purposes, occasioned by the fact that the township no longer has any roads or bridges under its jurisdiction, the voters of the township at an annual township meeting or at a special township meeting called for the purpose may, by resolution by a majority vote of the voters present and voting on the resolution, transfer the balance to the general township fund or to any other township fund or funds. For a period of one year after the effective date of this amendatory Act of the 92nd General Assembly, the voters of a township at an annual township meeting or at a special township meeting called for the purpose may, by resolution by a majority vote of the voters present and voting on the resolution, distribute funds from the road and bridge fund to any township fund used for construction or maintenance of sewage or water treatment facilities.
(Source: P.A. 92-539, eff. 1-1-03.)

(60 ILCS 1/255-10)
Sec. 255-10. Treasurer; payment of balance. Whenever the legal voters at an annual township meeting or a special township meeting direct the transfer and payment of any balance in the road and bridge fund to the general township fund or to any other township fund or funds under Section 255-5, the treasurer of the road and bridge fund shall pay the balance into the fund or funds as directed and take credit for the payment.
(Source: Laws 1949, p. 1608; P.A. 88-62.)

(60 ILCS 1/255-15)
Sec. 255-15. Claim against transferred funds. Whenever any balance from the road and bridge fund is paid into the general township fund or into any other township fund or funds under this Article, any valid and enforceable claim that any person has against funds transferred shall be valid and enforceable against the township.
(Source: Laws 1949, p. 1608; P.A. 88-62.)



Article 260 - Distributions From Township General Fund, Generally

(60 ILCS 1/Art. 260 heading)

(60 ILCS 1/260-5)
Sec. 260-5. Distributions from general fund, generally. To the extent that moneys in the township general fund have not been appropriated for other purposes, the township board may direct that distributions be made from that fund as follows:
(1) To (i) school districts maintaining grades 1

through 8 that are wholly or partly located within the township or (ii) governmental units as defined in Section 1 of the Community Mental Health Act that provide mental health facilities and services (including facilities and services for persons with intellectual disabilities) under that Act within the township, or (iii) both.

(2) To community action agencies that serve township

residents. "Community action agencies" are defined as in Part A of Title II of the federal Economic Opportunity Act of 1964.

(Source: P.A. 99-143, eff. 7-27-15.)



Article 265 - Township Funds For Schools

(60 ILCS 1/Art. 265 heading)

(60 ILCS 1/265-5)
Sec. 265-5. Distribution to school districts.
(a) Whenever the electors attending an annual or special township meeting of a township in a county with a population of more than 1,000,000 (counties of the third class) determine that the general township fund of the township is in excess of the amount needed for township purposes during the remainder of the then current fiscal year, the electors may, by resolution adopted by the affirmative vote of two-thirds of the electors attending the meeting, direct that all or any portion of the excess funds be distributed ratably to the various school districts maintaining grades 1 through 8 that are wholly or partly located in the township. In any distribution to school districts, the share of each school district wholly or partly located within the township shall be the proportion that the assessed valuation of all property within the school district or part of the school district in the township bears to the total assessed valuation of all property in the township.
(b) For purposes of distribution ratably to school districts under this Section, the township supervisor shall determine the ratable distribution on the basis of the most recent assessment figures as supplied to him or her by the county assessor.
(Source: Laws 1959, p. 684; P.A. 88-62.)

(60 ILCS 1/265-10)
Sec. 265-10. Limitation on action. No action shall be taken under Section 265-5 at any annual or special township meeting unless the notice of the meeting, published at least 10 days before the meeting, included notification that the matter of distribution of excess funds to the school districts would be raised at the meeting. The electors of a township shall not take any action under Section 265-5 unless, for a period of 3 calendar years before the time the action is proposed to be taken, no taxes other than a tax for road purposes were levied in the township for township purposes.
(Source: Laws 1963, p. 762; P.A. 88-62.)

(60 ILCS 1/265-15)
Sec. 265-15. Notice of meeting. The township clerk or other township officer charged with posting notices of the annual or special township meeting shall include in the published notice of the annual or special township meeting a statement that the matter of the distribution of excess funds to the school districts will be considered at the meeting if, at least 20 days before the meeting, there is filed with the township officer a written statement, signed by at least 15 voters of the township, requesting that the notice of the meeting so state that the matter of the distribution of excess funds to the school districts will be considered at the meeting.
(Source: Laws 1959, p. 684; P.A. 88-62.)



Article 275 - Township Funds For Museums Or Historical Societies

(60 ILCS 1/Art. 275 heading)

(60 ILCS 1/275-5)
Sec. 275-5. Distribution to museum or historical society. Whenever a township board determines that the general township fund of the township contains funds not derived from a township tax levy that are not needed for township purposes during the remainder of the then current fiscal year, the board may by resolution direct that all or any portion of those funds (not to exceed $10,000) be distributed to a not for profit museum or historical society to be used for the operation and maintenance of the museum or historical society.
(Source: P.A. 82-783; 88-62.)

(60 ILCS 1/275-10)
Sec. 275-10. Purposes of museum or historical society. Any museum or historical society for which township funds are distributed under this Article shall be maintained and operated, in addition to any other purposes, for the following purposes:
(1) To foster and promote a sense of understanding

and pride in the accomplishments and achievements of the people of the township.

(2) To promote a greater knowledge of the history of

the township and its relationship to the history of the State of Illinois and the United States.

(3) To provide access to historical relics and items

by the people of the township and in particular the youth of the township.

(Source: Laws 1967, p. 82; P.A. 88-62.)

(60 ILCS 1/275-15)
Sec. 275-15. Use of funds; financial statement.
(a) Any funds paid to a not for profit museum or historical society must be used solely for the maintenance and operation of the museum or historical society.
(b) Within 60 days after the close of the fiscal year of any museum or historical society for which funds were provided under this Article, the museum or historical society that received the funds shall file with the township clerk a complete statement of the financial affairs of the museum or historical society for the fiscal year. The statement must be verified under oath and must show, for the fiscal year, (i) the amount expended in the maintenance and operation of the museum or historical society and the reasons for the expenditure; (ii) the amount of township funds received; (iii) the amount and source of any other funds received for those purposes; and (iv) the amount remaining on hand for maintenance and operation of the museum or historical society. The township clerk shall record the statement in the record book of the township and shall cause the statement to be published in a newspaper having general circulation in the township within 30 days after it is filed with the clerk.
(Source: Laws 1967, p. 82; P.A. 88-62.)



Article 280 - Township Refunding Bonds

(60 ILCS 1/Art. 280 heading)

(60 ILCS 1/280-5)
Sec. 280-5. Refunding bonds.
(a) The corporate authorities of any township, without submitting the question to the electors of the township for approval, may authorize by ordinance the issuance of refunding bonds (i) to refund its bonds before their maturity; (ii) to refund its unpaid matured bonds; (iii) to refund matured coupons evidencing interest upon its unpaid bonds; (iv) to refund interest at the coupon rate upon its unpaid matured bonds that has accrued since the maturity of those bonds; and (v) to refund its bonds that by their terms are subject to redemption before maturity.
(b) The refunding bonds may be made registerable as to principal and may bear interest at a rate not to exceed 6% annually, payable at the time and place provided in the bond ordinance.
(c) The refunding bonds shall remain valid even though one or more of the officers executing the bonds ceases to hold that office before the bonds are delivered.
(d) For purposes of this Article, "corporate authorities of a township" means the board of officers who were authorized to issue the bonds that are being refunded under this Article.
(Source: Laws 1941, vol. 2, p. 489; P.A. 88-62.)

(60 ILCS 1/280-10)
Sec. 280-10. Refunding bond ordinance; tax rate.
(a) The ordinance authorizing the refunding bonds shall prescribe all details of the refunding bonds and shall provide for the levy and collection of a direct annual tax upon all the taxable property within the township sufficient to pay the principal of and interest on the refunding bonds as it matures. This tax shall be in addition to and exclusive of the maximum of all other taxes authorized to be levied by the township. Tax limitations applicable to the township provided by other statutes of this State shall not apply to taxes levied for payment of these refunding bonds.
(b) A certified copy of the bond ordinance shall be filed with the county clerk of the county in which the township or any portion of the township is situated and shall constitute the authority for the extension and collection of refunding bond and interest taxes as required by the Illinois Constitution.
(Source: Laws 1941, vol. 2, p. 489; P.A. 88-62.)

(60 ILCS 1/280-15)
Sec. 280-15. Exchange or sale of refunding bonds.
(a) The refunding bonds may be exchanged for the bonds to be refunded on the basis of dollar for dollar for the par value of the bonds, interest coupons, and interest not represented by coupons, if any. Instead of this exchange, the refunding bonds may be sold at not less than their par value and accrued interest. The proceeds received from their sale shall be used to pay the bonds, interest coupons, and interest not represented by coupons, if any. This payment may be made without any prior appropriation for the payment under any budget law.
(b) Bonds and interest coupons that have been received in exchange or paid shall be cancelled, and the obligation for interest, not represented by coupons, that has been discharged shall be evidenced by a written acknowledgment of the exchange or payment.
(Source: Laws 1941, vol. 2, p. 489; P.A. 88-62.)

(60 ILCS 1/280-20)
Sec. 280-20. Form of refunding bonds; use of tax proceeds.
(a) The refunding bonds shall be of a form and denomination, payable at a place, bear a date, and be executed by officials as provided by the corporate authorities of the township in the bond ordinance. They shall mature within not more than 20 years from their date and may be made callable on any interest payment date at par and accrued interest after notice has been given at the time and in the manner provided in the bond ordinance.
(b) If there is no default in payment of the principal of or interest upon the refunding bonds and if, after setting aside a sum of money equal to the amount of interest that will accrue on the refunding bonds and a sum of money equal to the amount of principal that will become due on the refunding bonds within the next 6 months period, then the treasurer of the township shall use the money available from the proceeds of taxes levied for the payment of the refunding bonds in calling them for payment if, by their terms, they are subject to redemption. A township may, however, provide in the bond ordinance that whenever the township is not in default in payment of the principal of or interest upon the refunding bonds and has set aside the sums of money provided in this paragraph for interest accruing and principal maturing within the next 6 months period, the money available from the proceeds of taxes levied for the payment of refunding bonds shall be used first in the purchase of the refunding bonds at the lowest price obtainable (but not to exceed their par value and accrued interest) after sealed tenders for their purchase have been advertised for as directed by the corporate authorities of the township.
(c) Refunding bonds called for payment and paid or purchased under this Section shall be marked paid and cancelled.
(Source: Laws 1941, vol. 2, p. 489; P.A. 88-62.)

(60 ILCS 1/280-25)
Sec. 280-25. Abatement of taxes.
(a) Whenever any refunding bonds are purchased and cancelled under Section 280-20, the taxes thereafter to be extended for payment of the principal of and interest on the remainder of the issue shall be reduced in an amount equal to the principal of and the interest that would have thereafter accrued upon the refunding bonds cancelled. A resolution shall be adopted by the corporate authorities of the township finding these facts. A certified copy of this resolution shall be filed with the county clerk specified in Section 280-10, whereupon the county clerk shall reduce and extend the tax levies in accordance with the resolution.
(b) Whenever refunding bonds are issued, proper reduction of taxes previously levied for the payment of the bonds refunded and next to be extended for collection shall be made by the county clerk upon receipt of a certificate signed by the supervisor or other corresponding officer of the township showing the bonds refunded and the tax to be abated.
(Source: Laws 1941, vol. 2, p. 489; P.A. 88-62.)

(60 ILCS 1/280-30)
Sec. 280-30. Sinking fund.
(a) Money that becomes available from taxes that were levied for prior years for payment of bonds or interest coupons that were paid or refunded before those taxes were collected, after payment of all warrants that may have been issued in anticipation of these taxes, shall be placed in the sinking fund account provided in this Section. The account shall be used to purchase, call for payment, or pay at maturity refunding bonds and interest on those bonds as provided in this Section.
(b) Money received from the proceeds of taxes levied for the payment of the principal of and interest upon refunding bonds shall be deposited in a special fund of the township designated as the Refunding Bond and Interest Sinking Fund Account of (name of township). This fund shall be faithfully applied to the purchase or payment of refunding bonds and the interest on those bonds under this Article.
(c) If the money in the sinking fund is not immediately necessary for the payment of refunding bonds or if refunding bonds cannot be purchased before maturity, then, under the direction of the corporate authorities of the township, the money may be invested by the treasurer of the township in bonds or other interest bearing obligations of the United States or in bonds of the State of Illinois.
(d) The maturity date of the securities in which the money in the sinking fund is invested shall be before the due date of any issue of refunding bonds of the investing township. The corporate authorities may sell these securities whenever necessary to obtain cash to meet bond and interest payments.
(Source: Laws 1941, vol. 2, p. 489; P.A. 88-62.)

(60 ILCS 1/280-35)
Sec. 280-35. Notice to owners of unpaid bonds; refunding plan.
(a) The corporate authorities of a township may take any action that may be necessary to inform the owners of unpaid bonds regarding the financial condition of the township and the necessity of refunding its unpaid bonds and readjusting the maturities of those bonds in order that sufficient taxes may be collected to take care of these bonds and thus re-establish the credit of the township.
(b) The corporate authorities may enter into any agreement required to prepare and carry out any refunding plan and, without any previous appropriation under any budget law, may incur and pay expenditures that may be necessary in order to accomplish the refunding of the bonds of the township.
(Source: Laws 1941, vol. 2, p. 489; P.A. 88-62.)

(60 ILCS 1/280-40)
Sec. 280-40. Application and construction. This Article applies to any township, regardless of the law under which it is organized and operating, and constitutes complete authority for issuing refunding bonds under this Article without reference to other laws. This Article shall be construed as conferring powers in addition to, but not as limiting, powers granted under other laws.
(Source: Laws 1941, vol. 2, p. 489; P.A. 88-62.)



Article 285 - Township Bond Money Refunds

(60 ILCS 1/Art. 285 heading)

(60 ILCS 1/285-5)
Sec. 285-5. Payment of bond fund balance to township.
(a) Whenever all the bonds of any township have been fully paid and canceled and there remains in the hands of the county collector of taxes or county treasurer, after the payment, any balance to the credit of the bond fund of the township, the county collector of taxes or county treasurer shall pay to the supervisor of the township the balance of the fund in his hands, taking a receipt of the supervisor for the payment, and the balance may be appropriated and expended in accordance with subsection (a) of Section 285-10.
(b) Beginning on the effective date of this amendatory Act of the 93rd General Assembly and through December 31, 2004, whenever all the bonds of any township have been fully paid and canceled and there remains any balance to the credit of the bond fund of the township, including any amounts that were in the bond fund prior to the payment in full and cancellation of the bonds, in the hands of the township supervisor (other than amounts paid to the supervisor under subsection (a)), the balance may be appropriated and expended in accordance with subsection (b) of Section 285-10.
(Source: P.A. 93-1025, eff. 8-25-04.)

(60 ILCS 1/285-10)
Sec. 285-10. Use of moneys.
(a) Moneys paid to the township supervisor under subsection (a) of Section 285-5, may be appropriated and expended for defraying the general charges and expenses of the township; for laying out, making, and repairing the roads and bridges of the township and purchasing materials, implements, and machinery for those undertakings; for the maintenance and operation of open spaces; and for the payment of any outstanding orders, all in the manner and proportions the legal voters of the township determine at their annual township meeting or special township meeting duly called for that purpose.
(b) Moneys in the hands of the township supervisor under subsection (b) of Section 285-5 may be appropriated and expended only for purposes relating to the purposes for which the bonds were issued.
(Source: P.A. 93-1025, eff. 8-25-04.)

(60 ILCS 1/285-15)
Sec. 285-15. Payment to highway commissioner. Whenever a township board that obtains or receives surplus moneys under Section 285-5 determines by resolution that a particular amount or portion of the surplus moneys be paid to the highway commissioner of the township for road and bridge purposes as provided in Section 285-10, the township supervisor shall pay that amount to the highway commissioner of the township and take the highway commissioner's receipt for the payment.
(Source: P.A. 82-783; 88-62.)



Article 290 - Severability

(60 ILCS 1/Art. 290 heading)

(60 ILCS 1/290-5)
Sec. 290-5. Severability. If any Section, paragraph, clause, or provision of this Code is held invalid, the invalidity of that Section, paragraph, clause, or provision shall not affect any other provision of this Code.
(Source: Laws 1945, p. 1735; P.A. 88-62.)



Article 305 - Codification Provisions

(60 ILCS 1/Art. 305 heading)

(60 ILCS 1/305-105)
Sec. 305-105. Prior law.
(a) A provision of this Code that is the same or substantially the same as a prior law shall be construed as a continuation of the prior law and not as a new or different law.
(b) A citation in another Act to an Act or to a Section of an Act that is continued in this Code shall be construed to be a citation to that continued provision in this Code.
(Source: P.A. 88-62.)

(60 ILCS 1/305-110)
Sec. 305-110. Other Acts of the 88th General Assembly. If any other Act of the 88th General Assembly changes, adds, or repeals a provision of prior law that is continued in this Code, then that change, addition, or repeal in the other Act shall be construed together with this Code.
(Source: P.A. 88-62.)

(60 ILCS 1/305-115)
Sec. 305-115. Home rule; mandates. Nothing in this Code as initially enacted (i) is a denial or limitation on home rule powers where no denial or limitation existed under prior law or (ii) creates a State mandate under the State Mandates Act where no mandate existed under prior law.
(Source: P.A. 88-62.)



Article 310 - Repeals

(60 ILCS 1/Art. 310 heading)

(60 ILCS 1/310-105)
Sec. 310-105. Repeals.
(a) The following Acts or parts of Acts are repealed:


Sections 36 through 36.6 of the Fees
and Salaries Act.


The Township Law of 1874.


The Township Annexation Act.


The Townships Within Cities Act.


The Township Consolidation Act.



The Town Hall Purchase Act.


The Town Hall and Multi-Purpose
Senior Center Act.


The Township Monument Act.


The Township Community Buildings Act.


The Township Comfort Station Act.


The Township Non-Sectarian Hospital Act.


The Town Hospital Act.


The Township Hospital Leasing Act.


The Township Waterworks Act.


The Township Bond Money Refund Act.


The Surplus Township Funds Transfer Act.


The Township Road Fund Transfer Act.


The Township Funds for Schools Act.


The Township Funds for Guidance Centers Act.


The Township Funds for Historical Societies Act.


The Township Refunding Bond Act.


The Township Purchasing Act.


The Township Zoning Act.


The Township Open Space Act.


The Township Refuse Collection and Disposal Act.


The Township Emergency Equipment Act.


The Township Cemetery Act.


The Joint Cemetery Act.


The Township Mental Health Facility Tax Act.


The Township Park Bond Act.


The Township Park Land Acquisition Act.


The Township Senior Citizens' Housing Act.


(b) The following laws are obsolete and are, therefore, repealed without being continued in this Code:


Sections 7-3 and 7-4 (election of officers at
town meeting) of the Township Law of 1874.


Section 0.01 (short title)
of the Township Annexation Act.


Section 0.01 (short title)
of the Townships Within Cities Act.


Section 0.01 (short title)
of the Township Consolidation Act.


Section 0.01 (short title)
of the Town Hall Purchase Act.


Section 0.01 (short title)
of the Town Hall Act.


Section 0.01 (short title)
of the Township Monument Act.


Sections 0.01 (short title)
and 12 (repealer) of the
Township Community Buildings Act.



Section 0.01 (short title) of the
Township Comfort Station Act.


Section 0.01 (short title) of the
Township Non-Sectarian Hospital Act.


Sections 0.01 (short title) and 6b
(prompt payment) of the Town Hospital Act.


Section 0.01 (short title) of the
Township Hospital Leasing Act.


Section 0.01 (short title)
of the Township Waterworks Act.


Section 0.01 (short title) of the
Township Bond Money Refund Act.


Sections 0.01 (short title) and 4
(partial invalidity) of the Surplus Town Funds
Transfer Act.


Section 0.01 (short title) of the
Township Road Fund Transfer Act.


Section 0.01 (short title)
of the Township Funds for Schools Act.


Section 0.01 (short title) of the
Township Funds for Guidance Centers
Act.


Section 0.01 (short title)
of the Township Funds for
Historical Societies Act.


Section 0.01 (short title)
of the Township Refunding Bond Act.


Section 0.01 (short title)
of the Township Purchasing Act.


Section 1 (short title)
of the Township Zoning Act.


Section 1 (short title) of the
Township Open Space Act.


Section 1 (short title) of the
Township Refuse Collection and
Disposal Act.


Section 0.01 (short title)
of the Township Emergency Equipment
Act.


Sections 0.01 (short title) and 1.2
(prompt payment) of the Township Cemetery
Act.


Sections 0.01 (short title) and 13
(prompt payment) of the Joint Cemetery Act.


Sections 0.1 (short title) and
5 (prompt payment) of the Township
Mental Health Facility Tax Act.


Section 0.01 (short title)
of the Township Park Bond Act.


Section 0.01 (short title) of the
Township Park Land Acquisition Act.


Section 1 (short title) of the
Township Senior Citizens'
Housing Act.
(Source: P.A. 88-62.)



Article 315 - Effective Date

(60 ILCS 1/Art. 315 heading)

(60 ILCS 1/315-105)
Sec. 315-105. Effective date. This Act takes effect January 1, 1994.
(Source: P.A. 88-62.)









Chapter 65 - MUNICIPALITIES

65 ILCS 5/ - Illinois Municipal Code.

Article 1 - General Provisions

(65 ILCS 5/Art. 1 heading)

(65 ILCS 5/Art. 1 Div. 1 heading)

(65 ILCS 5/1-1-1) (from Ch. 24, par. 1-1-1)
Sec. 1-1-1. This Code shall be known and may be cited as the Illinois Municipal Code.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/1-1-2) (from Ch. 24, par. 1-1-2)
Sec. 1-1-2. Definitions. In this Code:
(1) "Municipal" or "municipality" means a city, village, or incorporated town in the State of Illinois, but, unless the context otherwise provides, "municipal" or "municipality" does not include a township, town when used as the equivalent of a township, incorporated town that has superseded a civil township, county, school district, park district, sanitary district, or any other similar governmental district. If "municipal" or "municipality" is given a different definition in any particular Division or Section of this Act, that definition shall control in that division or Section only.
(2) "Corporate authorities" means (a) the mayor and aldermen or similar body when the reference is to cities, (b) the president and trustees or similar body when the reference is to villages or incorporated towns, and (c) the council when the reference is to municipalities under the commission form of municipal government.
(3) "Electors" means persons qualified to vote for elective officers at municipal elections.
(4) "Person" means any individual, partnership, corporation, joint stock association, or the State of Illinois or any subdivision of the State; and includes any trustee, receiver, assignee, or personal representative of any of those entities.
(5) Except as otherwise provided by ordinance, "fiscal year" in all municipalities with fewer than 500,000 inhabitants, and "municipal year" in all municipalities, means the period elapsing (a) between general municipal elections in succeeding calendar years, or (b) if general municipal elections are held biennially, then between a general municipal election and the same day of the same month of the following calendar year, and between that day and the next succeeding general municipal election, or (c) if general municipal elections are held quadrennially, then between a general municipal election and the same day of the same month of the following calendar year, and between that day and the same day of the same month of the next following calendar year, and between the last mentioned day and the same day of the same month of the next following calendar year, and between the last mentioned day and the next succeeding general municipal election. The fiscal year of each municipality with 500,000 or more inhabitants shall commence on January 1.
(6) Where reference is made to a county within which a municipality, district, area, or territory is situated, the reference is to the county within which is situated the major part of the area of that municipality, district, area, or territory, in case the municipality, district, area, or territory is situated in 2 or more counties.
(7) Where reference is made for any purpose to any other Act, either specifically or generally, the reference shall be to that Act and to all amendments to that Act now in force or that may be hereafter enacted.
(8) Wherever the words "city council", "aldermen", "commissioners", or "mayor" occur, the provisions containing these words shall apply to the board of trustees, trustees, and president, respectively, of villages and incorporated towns and councilmen in cities, so far as those provisions are applicable to them.
(9) The terms "special charter" and "special Act" are synonymous.
(10) "General municipal election" means the biennial regularly scheduled election for the election of officers of cities, villages, and incorporated towns, as prescribed by the general election law; in the case of municipalities that elect officers annually, "general municipal election" means each regularly scheduled election for the election of officers of cities, villages, and incorporated towns.
(Source: P.A. 87-1119.)

(65 ILCS 5/1-1-2.1) (from Ch. 24, par. 1-1-2.1)
Sec. 1-1-2.1. The president of a village or incorporated town may be referred to as mayor or president of such village or incorporated town.
(Source: P.A. 76-1911.)

(65 ILCS 5/1-1-3) (from Ch. 24, par. 1-1-3)
Sec. 1-1-3. All existing municipalities which were incorporated or which changed their corporate organization under "An Act to provide for the incorporation of cities and villages," approved April 10, 1872, as amended, and all existing municipalities which were incorporated under any general act prior to July 1, 1872, shall be treated as properly incorporated under this Code.
All municipalities incorporated under any special act in effect prior to July 1, 1872, which at the date of the passage of this Code are still functioning under the special act which created them, shall remain as properly incorporated under that special act.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/1-1-4) (from Ch. 24, par. 1-1-4)
Sec. 1-1-4. This Code shall apply generally to all municipalities which are treated as properly incorporated under this Code as provided in the first paragraph of Section 1-1-3 and to all municipalities which are incorporated under this Code.
This Code shall also apply generally to all municipalities incorporated and now existing under a special charter except to the extent that this Code is in conflict with any provision in a special charter, and except as otherwise provided in subsection (1) of Section 1-1-2. In the event that there is a conflict between a provision in this Code and a provision in a special charter, the special charter shall govern except where any such charter conflicts with or is inconsistent with the general election law and except where a provision in this Code is stated to apply to municipalities incorporated under a special charter, or to municipalities whether incorporated under a general or special act, or words to that effect, or where it is otherwise made manifest that this Code or any other Illinois statute is intended to govern despite the inconsistent provisions in the special charter. A municipality incorporated under a special charter may, by ordinance or resolution, adopt the provisions of Sections 3.1-15-10, 3.1-20-5, and 3.1-20-22 of this Code.
However, if a particular section of this Code is limited to cities or villages or incorporated towns or any combination thereof, or to cities, villages, or incorporated towns of a specified type or any combination thereof, that intention shall prevail.
(Source: P.A. 92-115, eff. 1-1-02.)

(65 ILCS 5/1-1-5) (from Ch. 24, par. 1-1-5)
Sec. 1-1-5. The corporate authorities of each municipality may exercise jointly, with one or more other municipal corporations or governmental subdivisions or districts, all of the powers set forth in this Code unless expressly provided otherwise. In this section "municipal corporations or governmental subdivisions or districts" includes, but is not limited to, municipalities, townships, counties, school districts, park districts, sanitary districts, and fire protection districts.
(Source: Laws 1965, p. 2854.)

(65 ILCS 5/1-1-6) (from Ch. 24, par. 1-1-6)
Sec. 1-1-6. Town under special charter superseding civil township; powers. The corporate authorities of any town incorporated under a special charter that has superseded a civil township shall have the powers enumerated in the following: Sections 1-2-1, 1-4-1 through 1-4-4, 1-4-6, 1-4-7, 1-5-1, 1-6-1, 1-7-1, 1-7-2, 1-7-3, 1-8-1, 3.1-30-5, 7-4-2, 8-1-1 through 8-1-4, 8-1-6, 8-1-8 through 8-1-14, 8-2-9, 8-3-8, 8-3-9, 8-4-1 through 8-4-34, 8-7-1 through 8-7-4, 8-7-5, 8-9-1, 8-9-2, 8-11-1 through 8-11-3, 8-11-4, 10-4-1 through 10-4-3; all of Article 9; and Divisions 1, 2, 3, 4, 5, 6, 7, 8, 10, 11, 13, 14, 15, 16, 19, 20, 22, 23, 27, 28, 30, 31, 32, 33, 34, 37, 40, 42, 43, 44, 49, 53, 54, 56, 57, 58, 59, 60, 61, 62, 68, 71, 72, 73, 75, 76, 77, 78, 79, 80, 81, 82, 83, 87, 88, 89, 90, 91, 93, 97, 101, 104, 105, 108, 109, 110, 117, 118, 119, 121, 122, 124, 125, 126, 127, 128, 129, 130, 131, 132, 134, 135, 136, 137, 138, 139, 140, 141, 142, 143, 144, 145, 146, 147 and 148 of Article 11. These powers shall be cumulative in effect, and if any provision is inconsistent with any power expressly granted under the special charter of the municipality, it shall be considered as an alternative or additional power and not as a limitation upon any other power granted or possessed by the corporate authorities of the town incorporated under a special charter that has superseded a civil township.
(Source: P.A. 87-1119.)

(65 ILCS 5/1-1-7) (from Ch. 24, par. 1-1-7)
Sec. 1-1-7. Power of municipality to contract with school boards, hospitals, commercial and industrial facilities, and owners of shopping centers or apartment complexes. The corporate authorities of any municipality shall have the power to contract with school boards, hospitals, commercial and industrial facilities, and owners of shopping centers or apartment complexes within and without the municipal limits in such manner as is provided by Section 11-209 of "The Illinois Vehicle Code", approved September 29, 1969, as amended, and as provided under Section 2 of "An Act in relation to the regulation of motor vehicle traffic and the promotion of safety on public highways in counties", approved August 9, 1951, as amended.
This amendatory Act of 1972 is not a prohibition upon the contractual and associational powers granted by Article VII, Section 10 of the Illinois Constitution.
(Source: P.A. 90-145, eff. 1-1-98; 90-481, eff. 8-17-97.)

(65 ILCS 5/1-1-7.1) (from Ch. 24, par. 1-1-7.1)
Sec. 1-1-7.1. Any municipality may establish community based committees which shall consist of community leaders, and such committees shall coordinate all State and federal economic programs except where otherwise prohibited by federal law.
(Source: P.A. 84-1090.)

(65 ILCS 5/1-1-8) (from Ch. 24, par. 1-1-8)
Sec. 1-1-8. Whenever this Code requires or authorizes the submission of a proposition or question to referendum, whether initiated by action of the corporate authorities or by petition, upon such initiation, the proposition or question shall be certified, in accordance with the general election law, to the proper county clerks and boards of election commissioners. Those election authorities shall submit the proposition or question to the voters of the municipality, or to the voters of such other territory as are entitled to vote thereon, at an election in accordance with the general election law. Whenever this Code requires referendum approval by the voters of any ordinance adopted by a municipality, and no specific procedure is provided for initiating the referendum, the referendum shall be initiated by the passage of such ordinance and shall be certified for the next regular election in accordance with the general election law.
Whenever this Code requires or authorizes a special election to be held for the purpose of filling a vacancy in office, the office and the candidates therefor shall be similarly certified, in accordance with the general election law.
Municipal clerks and clerks of the circuit court shall perform all election duties, including certifications and publication of notices, in connection with the conduct of elections of officers and referenda on the submission of questions or propositions to referendum as provided in the general election law.
(Source: P.A. 81-1489.)

(65 ILCS 5/1-1-9) (from Ch. 24, par. 1-1-9)
Sec. 1-1-9. If a municipality which is a home rule unit under Section 6 of Article VII of the Constitution by reason of having a population of more than 25,000 suffers a loss in population so that its population determined as provided in Section 1-7-2 is 25,000 or less, such municipality shall continue to have the powers of a home rule unit until it elects by referendum not to be a home rule unit.
Unless such a referendum is held sooner, or such a referendum has been held within the 2 calendar years preceding the year in which the population is determined to be 25,000 or less, the municipal clerk shall certify for submission to the voters of the municipality at the next general election following such determination of population, in the manner provided by the general election law, the proposition of whether the municipality shall elect not to be a home rule unit.
(Source: P.A. 82-94.)

(65 ILCS 5/1-1-10) (from Ch. 24, par. 1-1-10)
Sec. 1-1-10. It is the policy of this State that all powers granted, either expressly or by necessary implication, by this Code, by Illinois statute, or the Illinois Constitution to municipalities may be exercised by those municipalities, and the officers, employees and agents of each notwithstanding effects on competition.
It is further the policy of this State that home-rule municipalities, the officers, employees and agents of each may (1) exercise any power and perform any function pertaining to their government and affairs or (2) exercise those powers within traditional areas of municipal activity, except as limited by the Illinois Constitution or a proper limiting statute, notwithstanding effects on competition.
It is the intention of the General Assembly that the "State action exemption" to the application of federal antitrust statutes be fully available to all municipalities, and the agents, officers and employees of each to the extent they are exercising authority as aforesaid, including, but not limited to, the provisions of Sections 6, 7 and 10 of Article VII of the Illinois Constitution or the provisions of the following Illinois statutes, as each is now in existence or may hereinafter be amended:
(a) The Illinois Local Library Act; "An Act to provide the manner of levying or imposing taxes for the provision of special services to areas within the boundaries of home rule units and non-home rule municipalities and counties", approved September 21, 1973, as amended; "An Act to facilitate the development and construction of housing, to provide governmental assistance therefor, and to repeal an Act herein named", approved July 2, 1947, as amended; or the Housing Authorities Act, the Housing Cooperation Law, the Blighted Areas Redevelopment Act of 1947, the Blighted Vacant Areas Development Act of 1949, the Urban Community Conservation Act, the Illinois Enterprise Zone Act or any other power exercised pursuant to the Intergovernmental Cooperation Act; or
(b) Divisions 1, 2, 3, 4, 5 and 6 of Article 7 of the Illinois Municipal Code; Divisions 9, 10 and 11 of Article 8 of the Illinois Municipal Code; Divisions 1, 2, 3, 4 and 5 of Article 9 of the Illinois Municipal Code; and all of Divisions of Articles 10 and 11 of the Illinois Municipal Code; or
(c) Any other Illinois statute or constitutional provision now existing or which may be enacted in the future, by which any municipality may exercise authority.
The "State action exemption" for which provision is made by this Section shall be liberally construed in favor of such municipalities and the agents, employees and officers thereof, and such exemption shall be available notwithstanding that the action of the municipality or its agents, officers or employees constitutes an irregular exercise of constitutional or statutory powers. However, this exemption shall not apply where the action alleged to be in violation of antitrust law exceeds either (1) powers granted, either expressly or by necessary implication, by Illinois statute or the Illinois Constitution or (2) powers granted to a home rule municipality to perform any function pertaining to its government and affairs or to act within traditional areas of municipal activity, except as limited by the Illinois Constitution or a proper limiting statute.
Notwithstanding the foregoing, where it is alleged that a violation of the antitrust laws has occurred, the relief available to the plaintiffs shall be limited to an injunction which enjoins the alleged activity.
Nothing in this Section is intended to prohibit or limit any cause of action other than under an antitrust theory.
(Source: P.A. 84-1050.)

(65 ILCS 5/1-1-11)
Sec. 1-1-11. Contractual assessments; renewable energy sources. A municipality may enter into voluntary agreements with the owners of property within the municipality to provide for contractual assessments to finance the installation of distributed generation renewable energy sources or energy efficiency improvements that are permanently fixed to real property.
(Source: P.A. 96-481, eff. 1-1-10; 96-1000, eff. 7-2-10.)

(65 ILCS 5/1-1-12)
Sec. 1-1-12. Americans with Disabilities Act coordinator; posting and publication.
(a) Within 90 days after the effective date of this amendatory Act of the 96th General Assembly, each municipality that maintains a website must post on the municipality's website the following information:
(1) the name, office address, and telephone number of

the Americans with Disabilities Act coordinator, if any, employed by the municipality; and

(2) the grievance procedures, if any, adopted by the

municipality to resolve complaints alleging a violation of Title II of the Americans with Disabilities Act.

(b) If a municipality does not maintain a website, then the municipality must, within 90 days after the effective date of this amendatory Act of the 96th General Assembly, and at least once every other year thereafter, publish in either a newspaper of general circulation within the municipality or a newsletter published by the municipality and mailed to residents of the municipality the information required in item (1) of subsection (a) and either the information required in item (2) of subsection (a) or instructions for obtaining such information from the municipality.
(c) No home rule municipality may adopt posting or publication requirements that are less restrictive than this Section. This Section is a limitation under subsection (i) of Section 6 of Article VII of the Illinois Constitution on the concurrent exercise by home rule units of powers and functions exercised by the State.
(Source: P.A. 96-650, eff. 1-1-10; 96-1000, eff. 7-2-10.)

(65 ILCS 5/Art. 1 Div. 2 heading)

(65 ILCS 5/1-2-1) (from Ch. 24, par. 1-2-1)
Sec. 1-2-1. The corporate authorities of each municipality may pass all ordinances and make all rules and regulations proper or necessary, to carry into effect the powers granted to municipalities, with such fines or penalties as may be deemed proper. No fine or penalty, however, except civil penalties provided for failure to make returns or to pay any taxes levied by the municipality shall exceed $750 and no imprisonment authorized in Section 1-2-9 for failure to pay any fine, penalty or cost shall exceed 6 months for one offense.
A penalty imposed for violation of an ordinance may include, or consist of, a requirement that the defendant do one or both of the following:
(1) Complete an education program, except that a

holder of a valid commercial driver's license who commits a vehicle weight or size restriction violation shall not be required to complete an education program under this Section.

(2) Perform some reasonable public service work such

as but not limited to the picking up of litter in public parks or along public highways or the maintenance of public facilities.

A default in the payment of a fine or penalty or any installment of a fine or penalty may be collected by any means authorized for the collection of monetary judgments. The municipal attorney of the municipality in which the fine or penalty was imposed may retain attorneys and private collection agents for the purpose of collecting any default in payment of any fine or penalty or installment of that fine or penalty. Any fees or costs incurred by the municipality with respect to attorneys or private collection agents retained by the municipal attorney under this Section shall be charged to the offender.
A low-income individual required to complete an education program under this Section who provides proof of eligibility for the federal earned income tax credit under Section 32 of the Internal Revenue Code or the Illinois earned income tax credit under Section 212 of the Illinois Income Tax Act shall not be required to pay any fee for participating in a required education program.
(Source: P.A. 95-389, eff. 1-1-08; 96-288, eff. 8-11-09.)

(65 ILCS 5/1-2-1.1) (from Ch. 24, par. 1-2-1.1)
Sec. 1-2-1.1. The corporate authorities of each municipality may pass ordinances, not inconsistent with the criminal laws of this State, to regulate any matter expressly within the authorized powers of the municipality, or incidental thereto, making violation thereof a misdemeanor punishable by incarceration in a penal institution other than the penitentiary not to exceed 6 months. The municipality is authorized to prosecute violations of penal ordinances enacted under this Section as criminal offenses by its corporate attorney in the circuit court by an information, or complaint sworn to, charging such offense. The prosecution shall be under and conform to the rules of criminal procedure. Conviction shall require the municipality to establish the guilt of the defendant beyond reasonable doubt.
A penalty imposed for violation of an ordinance may include, or consist of, a requirement that the defendant do one or both of the following:
(1) Complete an education program, except that a

holder of a valid commercial driver's license who commits a vehicle weight or size restriction violation shall not be required to complete an education program under this Section.

(2) Perform some reasonable public service work such

as but not limited to the picking up of litter in public parks or along public highways or the maintenance of public facilities.

A low-income individual required to complete an education program under this Section who provides proof of eligibility for the federal earned income tax credit under Section 32 of the Internal Revenue Code or the Illinois earned income tax credit under Section 212 of the Illinois Income Tax Act shall not be required to pay any fee for participating in a required education program.
This Section shall not apply to or affect ordinances now or hereafter enacted pursuant to Sections 11-5-1, 11-5-2, 11-5-3, 11-5-4, 11-5-5, 11-5-6, 11-40-1, 11-40-2, 11-40-2a, 11-40-3, 11-80-9 and 11-80-16 of the Illinois Municipal Code, as now or hereafter amended, nor to Sections enacted after this 1969 amendment which replace or add to the Sections herein enumerated, nor to ordinances now in force or hereafter enacted pursuant to authority granted to local authorities by Section 11-208 of "The Illinois Vehicle Code", approved September 29, 1969, as now or hereafter amended.
(Source: P.A. 96-288, eff. 8-11-09.)

(65 ILCS 5/1-2-1.2)
Sec. 1-2-1.2. Felony DUI prosecutions prohibited.
(a) A unit of local government, including a home rule unit, may not enforce any ordinance that prohibits driving under the influence of alcohol, other drug or drugs, intoxicating compound or compounds, or any combination thereof if, based on the alleged facts of the case or the defendant's driving history or record, the offense charged would constitute a felony under Section 11-501 of the Illinois Vehicle Code, unless the State's Attorney rejects or denies felony charges for the conduct that comprises the charge.
(b) A municipal attorney must (i) review the driving record of any defendant accused of violating any ordinance that prohibits driving under the influence of alcohol, other drug or drugs, intoxicating compound or compounds, or any combination thereof and (ii) if the offense charged would constitute a felony under Section 11-501 of the Illinois Vehicle Code, notify the State's Attorney of the county of the felony charges.
(c) This Section is a denial and limitation of home rule powers and functions under subsection (g) of Section 6 of Article VII of the Illinois Constitution.
(Source: P.A. 94-111, eff. 1-1-06; 94-740, eff. 5-8-06.)

(65 ILCS 5/1-2-1.5)
Sec. 1-2-1.5. Ordinances penalizing tenants who contact police or other emergency services prohibited.
(a) Definitions. As used in this Section:
"Contact" includes any communication made by a tenant, landlord, guest, neighbor, or other individual to police or other emergency services.
"Criminal activity" means a violation of the Criminal Code of 2012, of the Cannabis Control Act, of the Illinois Controlled Substances Act, or of the Methamphetamine Control and Community Protection Act.
"Disability" means, with respect to a person:
(1) a physical or mental impairment which

substantially limits one or more of such person's major life activities;

(2) a record of having such an impairment; or
(3) being regarded as having such an impairment, but

such term does not include current, illegal use of or addiction to a controlled substance, as defined in the federal Controlled Substances Act, 21 U.S.C. 802.

"Domestic violence", "landlord", "sexual violence", and "tenant" have the meanings provided under Section 10 of the Safe Homes Act.
"Dwelling unit" has the meaning provided under subsection (a) of Section 15 of the Landlord and Tenant Act.
"Penalizes" includes, but is not limited to:
(1) assessment of fees or fines;
(2) revocation, suspension, or nonrenewal of any

license or permit required for the rental or occupancy of any dwelling unit;

(3) termination or denial of a subsidized housing

contract or housing subsidy; and

(4) termination or nonrenewal of a residential lease

agreement.

"Subsidized housing" has the meaning provided under subsection (a) of Section 9-119 of the Code of Civil Procedure.
(b) Protection.
(1) No municipality shall enact or enforce an

ordinance or regulation that penalizes tenants or landlords based on:

(A) contact made to police or other emergency

services, if (i) the contact was made with the intent to prevent or respond to domestic violence or sexual violence; (ii) the intervention or emergency assistance was needed to respond to or prevent domestic violence or sexual violence; or (iii) the contact was made by, on behalf of, or otherwise concerns an individual with a disability and the purpose of the contact was related to that individual's disability;

(B) an incident or incidents of actual or

threatened domestic violence or sexual violence against a tenant, household member, or guest occurring in the dwelling unit or on the premises; or

(C) criminal activity or a local ordinance

violation occurring in the dwelling unit or on the premises that is directly relating to domestic violence or sexual violence, engaged in by a tenant, member of a tenant's household, guest, or other party, and against a tenant, household member, guest, or other party.

(2) Nothing with respect to this Section: (A) limits

enforcement of Section 15.2 of the Emergency Telephone System Act, Article 26 of the Criminal Code of 2012, or Article IX of the Code of Civil Procedure; (B) prohibits municipalities from enacting or enforcing ordinances to impose penalties on the basis of the underlying criminal activity or a local ordinance violation not covered by paragraph (1) of subsection (b) of this Section and to the extent otherwise permitted by existing State and federal law; or (C) limits or prohibits the eviction of or imposition of penalties against the perpetrator of the domestic violence, sexual violence, or other criminal activity.

(c) Remedies. If a municipality enacts or enforces an ordinance or regulation against a tenant or landlord in violation of subsection (b), the tenant or landlord may bring a civil action to seek any one or more of the following remedies:
(1) an order invalidating the ordinance or regulation

to the extent required to bring the ordinance or regulation into compliance with the requirements of subsection (b);

(2) compensatory damages;
(3) reasonable attorney fees and court costs; or
(4) other equitable relief as the court may deem

appropriate and just.

(d) Home rule. This Section is a denial and limitation of home rule powers and functions under subsection (g) of Section 6 of Article VII of the Illinois Constitution.
(Source: P.A. 99-441, eff. 11-29-15.)

(65 ILCS 5/1-2-2) (from Ch. 24, par. 1-2-2)
Sec. 1-2-2. The ordaining clause of ordinances in cities shall be: "Be it ordained, by the City Council of ....."
The ordaining clause of ordinances in villages shall be: "Be it ordained by the President and Board of Trustees of the Village of ....."
Unless the charter of an incorporated town otherwise provides, the ordaining clause of ordinances in incorporated towns shall conform as nearly as possible to one of the forms specified in this section.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/1-2-3) (from Ch. 24, par. 1-2-3)
Sec. 1-2-3. The mayor may appoint, by and with the advice and consent of the city council, one or more competent persons to prepare and submit to the city council, for adoption or rejection, an ordinance to revise the city ordinances. The compensation for this revision shall be fixed by the city council and paid out of the city treasury.
The corporate authorities of villages and incorporated towns have the power conferred upon cities in the preceding paragraph of this section.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/1-2-3.1)
Sec. 1-2-3.1. Building codes. Beginning on the effective date of this amendatory Act of the 92nd General Assembly, any municipality with a population of less than 1,000,000 adopting a new building code or amending an existing building code must, at least 30 days before adopting the code or amendment, provide an identification of the code, by title and edition, or the amendment for identification under Section 10.18 of the Capital Development Board Act.
For the purposes of this Section, "building code" means any ordinance, resolution, law, housing or building code, or zoning ordinance that establishes construction related activities applicable to structures in the municipality.
(Source: P.A. 99-639, eff. 7-28-16.)

(65 ILCS 5/1-2-4) (from Ch. 24, par. 1-2-4)
Sec. 1-2-4. All ordinances of cities, villages and incorporated towns imposing any fine, penalty, imprisonment, or forfeiture, or making any appropriation, shall (1) be printed or published in book or pamphlet form, published by authority of the corporate authorities, or (2) be published at least once, within 30 days after passage, in one or more newspapers published in the municipality, or if no newspaper is published therein, then in one or more newspapers with a general circulation within the municipality. If there is an error in printing, the publishing requirement of this Act shall be satisfied if those portions of the ordinance that were erroneously printed are republished, correctly, within 30 days after the original publication that contained the error. The fact that an error occurred in publication shall not affect the effective date of the ordinance so published. If the error in printing is not corrected within 30 days after the date of the original publication that contained the error, as provided in the preceding sentence, the corporate authorities may by ordinance declare the ordinance that was erroneously published to be nevertheless valid and in effect no sooner than the tenth day after the date of the original publication, notwithstanding the error in publication, and shall order the original ordinance to be published once more within 30 days after the passage of the validating ordinance. In municipalities with less than 500 population in which no newspaper is published, publication may instead be made by posting a notice in 3 prominent places within the municipality. An annual appropriation ordinance adopted under Section 8-2-9 shall take effect upon passage, but no other ordinance described in this paragraph shall take effect until 10 days after it is so published, except that an ordinance imposing a municipal retailers' occupation tax adopted under Section 8-11-1, or a Tourism, Convention and Other Special Events Promotion Tax adopted under Section 8-3-13, or effecting a change in the rate thereof shall take effect on the first day of the month next following the expiration of the 30 day publication period. However, ordinances establishing rules and regulations for the construction of buildings or any part thereof, or for the development or operation of camps accommodating persons in house trailers, house cars, cabins or tents, where such rules and regulations have been previously printed in book or pamphlet form, may by their terms provide for the adoption of such rules and regulations or portions thereof by reference thereto without further printing, or publication, if not less than one copy of such rules and regulations in book or pamphlet form has been filed in the office of the clerk of the municipality for use and examination by the public at least 30 days prior to the adoption thereof.
All other ordinances, resolutions and motions, shall take effect upon their passage unless they otherwise provide.
This Section applies to incorporated towns even if the Section's provisions are in conflict with the charters of such incorporated towns.
Anything in this Section to the contrary notwithstanding, any ordinance which contains a statement of its urgency in the preamble or body thereof, other than an ordinance adopted under Article 8 of this Code, may take effect immediately upon its passage provided that the corporate authorities, by a vote of 2/3 of all the members then holding office, so direct. The decision of the corporate authorities as to the urgency of any ordinance shall not be subject to judicial review except for an abuse of discretion.
(Source: P.A. 89-266, eff. 1-1-96.)

(65 ILCS 5/1-2-5) (from Ch. 24, par. 1-2-5)
Sec. 1-2-5. The municipal clerk shall record, in a book used exclusively for that purpose, all ordinances passed by the corporate authorities. Immediately following each ordinance the municipal clerk shall make a memorandum of the date of the passage and of the publication or posting, where required, of the ordinance. This record and memorandum, or a certified copy thereof, shall be prima facie evidence of the contents, passage, and of the publication or posting of ordinances.
This section shall not apply to cities with a population of 500,000 or more.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/1-2-6) (from Ch. 24, par. 1-2-6)
Sec. 1-2-6. The contents of all municipal ordinances, the date of passage, and the date of publication or posting, where required, may be proved by the certificate of the municipal clerk, under the seal of the corporation.
Whenever municipal ordinances are printed in book or pamphlet form, and purport to be published by authority of the corporate authorities, such book or pamphlet shall be prima facie evidence of the contents, passage, and legal publication of such ordinances, as of the dates mentioned in such book or pamphlet, in all courts and administrative tribunals.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/1-2-7) (from Ch. 24, par. 1-2-7)
Sec. 1-2-7. All actions brought to enforce any fine, imprisonment, penalty, or forfeiture under any ordinance of any municipality, shall be brought in the corporate name of the municipality, as plaintiff. No prosecution, recovery, conviction, or acquittal, for the violation of any ordinance, shall constitute a defense to any other prosecution of the same party for any other violation of the same or any other ordinance, although the different causes of action existed at the same time, and, if united, would not have exceeded the jurisdiction of the court.
(Source: P.A. 77-1295.)

(65 ILCS 5/1-2-8) (from Ch. 24, par. 1-2-8)
Sec. 1-2-8. All fines, penalties, and forfeitures for the violation of ordinances, when collected, and all other money collected for a municipality shall be paid into the treasury of the municipality, at such times and in such manner as may be prescribed by ordinance.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/1-2-9) (from Ch. 24, par. 1-2-9)
Sec. 1-2-9. Except as provided in Section 1-2-9.1 of this Act, in all actions for the violation of any municipal ordinance, the first process shall be a summons or a warrant. A warrant for the arrest of an accused person may issue upon the affidavit of any person that an ordinance has been violated, and that the person making the complaint has reasonable grounds to believe that the party charged is guilty thereof. Every person arrested upon a warrant, without unnecessary delay, shall be taken before the proper officer for trial.
(Source: P.A. 81-704.)

(65 ILCS 5/1-2-9.1) (from Ch. 24, par. 1-2-9.1)
Sec. 1-2-9.1. Service by certified mail. In all actions for violation of any municipal ordinance where the fine would not be in excess of $750 and no jail term could be imposed, service of summons may be made by the city clerk by certified mail, return receipt requested, whether service is to be within or without the State.
(Source: P.A. 89-63, eff. 6-30-95.)

(65 ILCS 5/1-2-9.2) (from Ch. 24, par. 1-2-9.2)
Sec. 1-2-9.2. Service of notice of violation of ordinance governing parking or standing of vehicles in cities with a population over 500,000. In cities with a population over 500,000, the notice of violation of an ordinance governing the parking or standing of vehicles is the summons and complaint for purposes of the Code of Civil Procedure, as now or hereafter amended.
A police officer, parking enforcement aide, or other person authorized by ordinance to issue a notice of a vehicle parking or standing violation complaint may serve the summons and complaint for a vehicle parking or standing violation by affixing the original or a facsimile thereof to an unlawfully parked or standing vehicle or by handing the notice to the operator of the vehicle if the operator is present.
This Section is not intended to change the law in effect before the effective date of this amendatory Act of 1989, but is intended to clarify existing law. The service of a summons and complaint in accordance with this Section is legally sufficient regardless of whether service was made before, on, or after the effective date of this amendatory Act of 1989.
(Source: P.A. 86-947.)

(65 ILCS 5/1-2-11) (from Ch. 24, par. 1-2-11)
Sec. 1-2-11. (a) A sheriff may serve any process or make any arrest in a municipality or a part of a municipality located in the county in which the sheriff was elected that any officer of that municipality is authorized to make under this Code or any ordinance passed under this Code.
(b) Police officers may serve summons for violations of ordinances occurring within their municipalities. In municipalities with a population of 1,000,000 or more, active duty or retired police officers may serve summons for violations of ordinances occurring within their municipalities.
(c) In addition to the powers stated in Section 8.1a of the Housing Authorities Act, in counties with a population of 3,000,000 or more inhabitants, members of a housing authority police force may serve process for eviction actions commenced by that housing authority and may execute eviction orders for that housing authority.
(Source: P.A. 100-173, eff. 1-1-18.)

(65 ILCS 5/1-2-12) (from Ch. 24, par. 1-2-12)
Sec. 1-2-12. Any person incarcerated on a charge of violating a bailable municipal ordinance who does not supply bail and against whom a fine is levied upon conviction of such offense, shall be allowed a credit of $2.00 for each day so incarcerated prior to conviction, but such credit shall not exceed the amount of the fine levied.
(Source: Laws 1961, p. 2428.)

(65 ILCS 5/1-2-12.1)
Sec. 1-2-12.1. Municipal bond fees. A municipality may impose a fee up to $20 for bail processing against any person arrested for violating a bailable municipal ordinance or a State or federal law.
(Source: P.A. 97-368, eff. 8-15-11.)

(65 ILCS 5/Art. 1 Div. 2.1 heading)

(65 ILCS 5/1-2.1-1)
Sec. 1-2.1-1. Applicability. This Division 2.1 applies only to municipalities that are home rule units.
(Source: P.A. 90-516, eff. 1-1-98.)

(65 ILCS 5/1-2.1-2)
Sec. 1-2.1-2. Administrative adjudication of municipal code violations. Any municipality may provide by ordinance for a system of administrative adjudication of municipal code violations to the extent permitted by the Illinois Constitution. A "system of administrative adjudication" means the adjudication of any violation of a municipal ordinance, except for (i) proceedings not within the statutory or the home rule authority of municipalities; and (ii) any offense under the Illinois Vehicle Code or a similar offense that is a traffic regulation governing the movement of vehicles and except for any reportable offense under Section 6-204 of the Illinois Vehicle Code.
(Source: P.A. 90-516, eff. 1-1-98.)

(65 ILCS 5/1-2.1-3)
Sec. 1-2.1-3. Administrative adjudication procedures not exclusive. The adoption by a municipality of a system of administrative adjudication does not preclude the municipality from using other methods to enforce municipal ordinances.
(Source: P.A. 90-516, eff. 1-1-98.)

(65 ILCS 5/1-2.1-4)
Sec. 1-2.1-4. Code hearing units; powers of hearing officers.
(a) An ordinance establishing a system of administrative adjudication, pursuant to this Division, shall provide for a code hearing unit within an existing agency or as a separate agency in the municipal government. The ordinance shall establish the jurisdiction of a code hearing unit that is consistent with this Division. The "jurisdiction" of a code hearing unit refers to the particular code violations that it may adjudicate.
(b) Adjudicatory hearings shall be presided over by hearing officers. The powers and duties of a hearing officer shall include:
(1) hearing testimony and accepting evidence that is

relevant to the existence of the code violation;

(2) issuing subpoenas directing witnesses to appear

and give relevant testimony at the hearing, upon the request of the parties or their representatives;

(3) preserving and authenticating the record of the

hearing and all exhibits and evidence introduced at the hearing;

(4) issuing a determination, based on the evidence

presented at the hearing, of whether a code violation exists. The determination shall be in writing and shall include a written finding of fact, decision, and order including the fine, penalty, or action with which the defendant must comply; and

(5) imposing penalties consistent with applicable

code provisions and assessing costs upon finding a party liable for the charged violation, except, however, that in no event shall the hearing officer have authority to (i) impose a penalty of incarceration, or (ii) impose a fine in excess of $50,000, or at the option of the municipality, such other amount not to exceed the maximum amount established by the Mandatory Arbitration System as prescribed by the Rules of the Illinois Supreme Court from time to time for the judicial circuit in which the municipality is located. The maximum monetary fine under this item (5), shall be exclusive of costs of enforcement or costs imposed to secure compliance with the municipality's ordinances and shall not be applicable to cases to enforce the collection of any tax imposed and collected by the municipality.

(c) Prior to conducting administrative adjudication proceedings, administrative hearing officers shall have successfully completed a formal training program which includes the following:
(1) instruction on the rules of procedure of the

administrative hearings which they will conduct;

(2) orientation to each subject area of the code

violations that they will adjudicate;

(3) observation of administrative hearings; and
(4) participation in hypothetical cases, including

ruling on evidence and issuing final orders.

In addition, every administrative hearing officer must be an attorney licensed to practice law in the State of Illinois for at least 3 years.
(d) A proceeding before a code hearing unit shall be instituted upon the filing of a written pleading by an authorized official of the municipality.
(Source: P.A. 90-516, eff. 1-1-98.)

(65 ILCS 5/1-2.1-5)
Sec. 1-2.1-5. Administrative hearing proceedings.
(a) Any ordinance establishing a system of administrative adjudication, pursuant to this Division, shall afford parties due process of law, including notice and opportunity for hearing. Parties shall be served with process in a manner reasonably calculated to give them actual notice, including, as appropriate, personal service of process upon a party or its employees or agents; service by mail at a party's address; or notice that is posted upon the property where the violation is found when the party is the owner or manager of the property. In municipalities with a population under 3,000,000, if the notice requires the respondent to answer within a certain amount of time, the municipality must reply to the answer within the same amount of time afforded to the respondent.
(b) Parties shall be given notice of an adjudicatory hearing which includes the type and nature of the code violation to be adjudicated, the date and location of the adjudicatory hearing, the legal authority and jurisdiction under which the hearing is to be held, and the penalties for failure to appear at the hearing.
(c) Parties shall be provided with an opportunity for a hearing during which they may be represented by counsel, present witnesses, and cross-examine opposing witnesses. Parties may request the hearing officer to issue subpoenas to direct the attendance and testimony of relevant witnesses and the production of relevant documents. Hearings shall be scheduled with reasonable promptness, provided that for hearings scheduled in all non-emergency situations, if requested by the defendant, the defendant shall have at least 15 days after service of process to prepare for a hearing. For purposes of this subsection (c), "non-emergency situation" means any situation that does not reasonably constitute a threat to the public interest, safety, or welfare. If service is provided by mail, the 15-day period shall begin to run on the day that the notice is deposited in the mail.
(Source: P.A. 94-616, eff. 1-1-06.)

(65 ILCS 5/1-2.1-6)
Sec. 1-2.1-6. Rules of evidence shall not govern. The formal and technical rules of evidence do not apply in an adjudicatory hearing permitted under this Division. Evidence, including hearsay, may be admitted only if it is of a type commonly relied upon by reasonably prudent persons in the conduct of their affairs.
(Source: P.A. 90-516, eff. 1-1-98.)

(65 ILCS 5/1-2.1-7)
Sec. 1-2.1-7. Judicial review. Any final decision by a code hearing unit that a code violation does or does not exist shall constitute a final determination for purposes of judicial review and shall be subject to review under the Illinois Administrative Review Law.
(Source: P.A. 90-516, eff. 1-1-98.)

(65 ILCS 5/1-2.1-8)
Sec. 1-2.1-8. Enforcement of judgment.
(a) Any fine, other sanction, or costs imposed, or part of any fine, other sanction, or costs imposed, remaining unpaid after the exhaustion of or the failure to exhaust judicial review procedures under the Illinois Administrative Review Law are a debt due and owing the municipality and may be collected in accordance with applicable law.
(b) After expiration of the period in which judicial review under the Illinois Administrative Review Law may be sought for a final determination of a code violation, unless stayed by a court of competent jurisdiction, the findings, decision, and order of the hearing officer may be enforced in the same manner as a judgment entered by a court of competent jurisdiction.
(c) In any case in which a defendant has failed to comply with a judgment ordering a defendant to correct a code violation or imposing any fine or other sanction as a result of a code violation, any expenses incurred by a municipality to enforce the judgment, including, but not limited to, attorney's fees, court costs, and costs related to property demolition or foreclosure, after they are fixed by a court of competent jurisdiction or a hearing officer, shall be a debt due and owing the municipality and may be collected in accordance with applicable law. Prior to any expenses being fixed by a hearing officer pursuant to this subsection (c), the municipality shall provide notice to the defendant that states that the defendant shall appear at a hearing before the administrative hearing officer to determine whether the defendant has failed to comply with the judgment. The notice shall set the date for such a hearing, which shall not be less than 7 days from the date that notice is served. If notice is served by mail, the 7-day period shall begin to run on the date that the notice was deposited in the mail.
(d) Upon being recorded in the manner required by Article XII of the Code of Civil Procedure or by the Uniform Commercial Code, a lien shall be imposed on the real estate or personal estate, or both, of the defendant in the amount of any debt due and owing the municipality under this Section. The lien may be enforced in the same manner as a judgment lien pursuant to a judgment of a court of competent jurisdiction.
(e) A hearing officer may set aside any judgment entered by default and set a new hearing date, upon a petition filed within 21 days after the issuance of the order of default, if the hearing officer determines that the petitioner's failure to appear at the hearing was for good cause or at any time if the petitioner establishes that the municipality did not provide proper service of process. If any judgment is set aside pursuant to this subsection (e), the hearing officer shall have authority to enter an order extinguishing any lien which has been recorded for any debt due and owing the municipality as a result of the vacated default judgment.
(Source: P.A. 90-516, eff. 1-1-98.)

(65 ILCS 5/1-2.1-9)
Sec. 1-2.1-9. Impact on existing administrative adjudication systems. This Division shall not affect the validity of systems of administrative adjudication that were authorized by State law, including home rule authority, and in existence prior to the effective date of this amendatory Act of 1997.
(Source: P.A. 90-516, eff. 1-1-98.)

(65 ILCS 5/1-2.1-10)
Sec. 1-2.1-10. Impact on home rule authority. This Division shall not preempt municipalities from adopting other systems of administrative adjudication pursuant to their home rule powers.
(Source: P.A. 90-516, eff. 1-1-98.)

(65 ILCS 5/Art. 1 Div. 2.2 heading)

(65 ILCS 5/1-2.2-1)
Sec. 1-2.2-1. Applicability. This Division 2.2 applies only to municipalities that are non-home rule units. Nothing in this Division 2.2 allows a non-home rule municipality to pursue any remedies not otherwise authorized by statute.
(Source: P.A. 90-777, eff. 1-1-99.)

(65 ILCS 5/1-2.2-5)
Sec. 1-2.2-5. Definitions. As used in this Division, unless the context requires otherwise:
"Code" means any municipal ordinance except for (i) building code violations that must be adjudicated pursuant to Division 31.1 of Article 11 of this Act and (ii) any offense under the Illinois Vehicle Code or a similar offense that is a traffic regulation governing the movement of vehicles and except for any reportable offense under Section 6-204 of the Illinois Vehicle Code.
"Hearing officer" means a municipal employee or an officer or agent of a municipality, other than a law enforcement officer, whose duty it is to:
(1) preside at an administrative hearing called to determine whether or not a code violation exists;
(2) hear testimony and accept evidence from all interested parties relevant to the existence of a code violation;
(3) preserve and authenticate the transcript and record of the hearing and all exhibits and evidence introduced at the hearing; and
(4) issue and sign a written finding, decision, and order stating whether a code violation exists.
(Source: P.A. 90-777, eff. 1-1-99.)

(65 ILCS 5/1-2.2-10)
Sec. 1-2.2-10. Code hearing department. The corporate authorities of any municipality may adopt this Division and establish a code hearing department within an existing code enforcement agency or as a separate and independent agency in the municipal government. The function of the hearing department is to expedite the prosecution and correction of code violations in the manner set forth in this Division.
The code hearing department may adjudicate any violation of a municipal ordinance except for (i) building code violations that must be adjudicated pursuant to Division 31.1 of Article 11 of this Act and (ii) any offense under the Illinois Vehicle Code or similar offense that is a traffic regulation governing the movement of vehicles and except for any reportable offense under Section 6-204 of the Illinois Vehicle Code.
(Source: P.A. 90-777, eff. 1-1-99.)

(65 ILCS 5/1-2.2-15)
Sec. 1-2.2-15. Hearing procedures not exclusive. In any municipality where this Division is adopted, this Division does not preclude the municipality from using other methods to enforce the provisions of its code.
(Source: P.A. 90-777, eff. 1-1-99.)

(65 ILCS 5/1-2.2-20)
Sec. 1-2.2-20. Instituting code hearing proceedings. When a police officer or other individual authorized to issue a code violation finds a code violation to exist, he or she shall note the violation on a multiple copy violation notice and report form that indicates (i) the name and address of the defendant, (ii) the type and nature of the violation, (iii) the date and time the violation was observed, and (iv) the names of witnesses to the violation.
The violation report form shall be forwarded to the code hearing department where a docket number shall be stamped on all copies of the report and a hearing date shall be noted in the blank spaces provided for that purpose on the form. The hearing date shall not be less than 30 nor more than 40 days after the violation is reported. However, if the code violation involves a municipal ordinance regulating truants, the hearing date shall not be less than 7 nor more than 40 days after the violation is reported.
One copy of the violation report form shall be maintained in the files of the code hearing department and shall be part of the record of hearing, one copy of the report form shall be returned to the individual representing the municipality in the case so that he or she may prepare evidence of the code violation for presentation at the hearing on the date indicated, and one copy of the report form shall be served by first class mail to the defendant along with a summons commanding the defendant to appear at the hearing. In municipalities with a population under 3,000,000, if the violation report form requires the respondent to answer within a certain amount of time, the municipality must reply to the answer within the same amount of time afforded to the respondent.
(Source: P.A. 94-616, eff. 1-1-06; 95-1016, eff. 6-1-09.)

(65 ILCS 5/1-2.2-25)
Sec. 1-2.2-25. Subpoenas; defaults. At any time prior to the hearing date, the hearing officer assigned to hear the case may, at the request of either party, direct witnesses to appear and give testimony at the hearing. If on the date set for hearing the defendant or his or her attorney fails to appear, the hearing officer may find the defendant in default and shall proceed with the hearing and accept evidence relevant to the existence of a code violation.
(Source: P.A. 90-777, eff. 1-1-99.)

(65 ILCS 5/1-2.2-30)
Sec. 1-2.2-30. Continuances; representation at code hearings. No continuances shall be authorized by the hearing officer in proceedings under this Division except in cases where a continuance is absolutely necessary to protect the rights of the defendant. Lack of preparation shall not be grounds for a continuance. Any continuance authorized by a hearing officer under this Division shall not exceed 25 days. The case for the municipality may be presented by an attorney designated by the municipality or by any other municipal employee, except that the case for the municipality shall not be presented by an employee of the code hearing department. The case for the defendant may be presented by the defendant, his or her attorney, or any other agent or representative of the defendant.
(Source: P.A. 90-777, eff. 1-1-99.)

(65 ILCS 5/1-2.2-35)
Sec. 1-2.2-35. Hearing; evidence. At the hearing a hearing officer shall preside, shall hear testimony, and shall accept any evidence relevant to the existence or non-existence of a code violation. The strict rules of evidence applicable to judicial proceedings shall not apply to hearings authorized by this Division.
(Source: P.A. 90-777, eff. 1-1-99.)

(65 ILCS 5/1-2.2-40)
Sec. 1-2.2-40. Qualifications of hearing officers. Prior to conducting proceedings under this Division, hearing officers shall successfully complete a formal training program that includes the following:
(1) instruction on the rules of procedure of the hearing that they will conduct;
(2) orientation to each subject area of the code violations that they will administer;
(3) observation of administrative hearings; and
(4) participation in hypothetical cases, including rules on evidence and issuing final orders.
In addition, every hearing officer must be an attorney licensed to practice law in the State of Illinois for at least 3 years.
(Source: P.A. 90-777, eff. 1-1-99.)

(65 ILCS 5/1-2.2-45)
Sec. 1-2.2-45. Findings, decision, and order. At the conclusion of the hearing, the hearing officer shall make a determination on the basis of the evidence presented at the hearing as to whether or not a code violation exists. The determination shall be in writing and shall be designated as findings, decision, and order. The findings, decision, and order shall include (i) the hearing officer's findings of fact; (ii) a decision of whether or not a code violation exists based upon the findings of fact; and (iii) an order that states the sanction or dismisses the case if a violation is not proved. A monetary sanction for a violation under this Division shall not exceed the amount provided for in Section 1-2-1 of this Act. A copy of the findings, decision, and order shall be served on the defendant within 5 days after it is issued. Service shall be in the same manner that the report form and summons are served under Section 1-2.2-20 of this Division. Payment of any penalty or fine and the disposition of fine money shall be in the same manner as set forth in the code, unless the corporate authorities adopting this Division provide otherwise.
(Source: P.A. 90-777, eff. 1-1-99.)

(65 ILCS 5/1-2.2-50)
Sec. 1-2.2-50. Review under Administrative Review Law. The findings, decision, and order of the hearing officer shall be subject to review in the circuit court of the county in which the municipality is located. The provisions of the Administrative Review Law, and the rules adopted pursuant thereto, shall apply to and govern every action for the judicial review of the findings, decision, and order of a hearing officer under this Division.
(Source: P.A. 90-777, eff. 1-1-99.)

(65 ILCS 5/1-2.2-55)
Sec. 1-2.2-55. Judgment on findings, decision, and order.
(a) Any fine, other sanction, or costs imposed, or part of any fine, other sanction, or costs imposed, remaining unpaid after the exhaustion of, or the failure to exhaust, judicial review procedures under the Administrative Review Law shall be a debt due and owing the municipality and, as such, may be collected in accordance with applicable law.
(b) After expiration of the period within which judicial review under the Administrative Review Law may be sought for a final determination of the code violation, the municipality may commence a proceeding in the circuit court of the county in which the municipality is located for purpose of obtaining a judgment on the findings, decision, and order. Nothing in this Section shall prevent a municipality from consolidating multiple findings, decisions, and orders against a person in such a proceeding. Upon commencement of the action, the municipality shall file a certified copy of the findings, decision, and order, which shall be accompanied by a certification that recites facts sufficient to show that the findings, decision, and order was issued in accordance with this Division and the applicable municipal ordinance. Service of the summons and a copy of the petition may be by any method provided for by Section 2-203 of the Code of Civil Procedure or by certified mail, return receipt requested, provided that the total amount of fines, other sanctions, and costs imposed by the findings, decision, and order does not exceed $2,500. If the court is satisfied that the findings, decision, and order was entered in accordance with the requirements of this Division and the applicable municipal ordinance and that the defendant had an opportunity for a hearing under this Division and for judicial review as provided in this Division:
(1) The court shall render judgment in favor of the

municipality and against the defendant for the amount indicated in the findings, decision and order, plus costs. The judgment shall have the same effect and may be enforced in the same manner as other judgments for the recovery of money.

(2) The court may also issue any other orders and

injunctions that are requested by the municipality to enforce the order of the hearing officer to correct a code violation.

(c) In place of a proceeding under subsection (b) of this Section, after expiration of the period in which judicial review under the Illinois Administrative Review Law may be sought for a final determination of a code violation, unless stayed by a court of competent jurisdiction, the findings, decision, and order of the hearing officer may be enforced in the same manner as a judgment entered by a court of competent jurisdiction.
In any case in which a defendant has failed to comply with a judgment ordering a defendant to correct a code violation or imposing any fine or other sanction as a result of a code violation, any expenses incurred by a municipality to enforce the judgment, including, but not limited to, attorney's fees, court costs, and costs related to property demolition or foreclosure, after they are fixed by a court of competent jurisdiction or a hearing officer, shall be a debt due and owing the municipality and may be collected in accordance with applicable law. Prior to any expenses being fixed by a hearing officer pursuant to this subsection (c), the municipality shall provide notice to the defendant that states that the defendant shall appear at a hearing before the administrative hearing officer to determine whether the defendant has failed to comply with the judgment. The notice shall set the date for such a hearing, which shall not be less than 7 days from the date that notice is served. If notice is served by mail, the 7-day period shall begin to run on the date that the notice was deposited in the mail.
Upon being recorded in the manner required by Article XII of the Code of Civil Procedure or by the Uniform Commercial Code, a lien shall be imposed on the real estate or personal estate, or both, of the defendant in the amount of any debt due and owing the municipality under this Section. The lien may be enforced in the same manner as a judgment lien pursuant to a judgment of a court of competent jurisdiction.
A hearing officer may set aside any judgment entered by default and set a new hearing date, upon a petition filed within 21 days after the issuance of the order of default, if the hearing officer determines that the petitioner's failure to appear at the hearing was for good cause or at any time if the petitioner establishes that the municipality did not provide proper service of process. If any judgment is set aside pursuant to this subsection (c), the hearing officer shall have authority to enter an order extinguishing any lien which has been recorded for any debt due and owing the municipality as a result of the vacated default judgment.
(Source: P.A. 99-293, eff. 8-6-15.)

(65 ILCS 5/1-2.2-60)
Sec. 1-2.2-60. Adoption of Division by municipality. This Division may be adopted by a non-home rule municipality by incorporating the provisions of this Division in an ordinance and by passing and publishing the ordinance in the manner provided in Division 2 of Article 1 of this Act.
(Source: P.A. 90-777, eff. 1-1-99.)

(65 ILCS 5/Art. 1 Div. 3 heading)

(65 ILCS 5/1-3-1) (from Ch. 24, par. 1-3-1)
Sec. 1-3-1. As used in the text of this Division 3, the following terms shall have the meanings indicated as follows, unless the context otherwise requires:
(a) "Municipality" means any city, village or incorporated town having power to legislate on the subject matters mentioned in this Code;
(b) "Regulations" means any published compilation of rules and regulations which have been prepared by nationally recognized technical trade or service associations and shall include specifically, building codes; plumbing codes; electrical wiring codes; fire prevention codes; codes for the slaughtering, processing, and selling of meats and meat products for human consumption; codes for the production, pasteurizing and sale of milk and milk products;
(c) "Public record" means any municipal, state, or federal statute, rule, or regulation and any ordinance or resolution of the county in which the municipality is located, adopted prior to the exercise by any municipality of the authority to incorporate by reference herein granted; however, this definition shall not include the municipal ordinances, rules or regulations of any municipality except those of the municipality which is exercising the right to incorporate by reference, nor shall this definition include the state laws, rules, or regulations of any state other than the State of Illinois;
(d) "Published" means printed, lithographed, multigraphed, mimeographed, or otherwise reproduced.
(Source: P.A. 76-111.)

(65 ILCS 5/1-3-2) (from Ch. 24, par. 1-3-2)
Sec. 1-3-2. Adoption by reference; regulations and public records. A municipality may adopt by reference, as criteria for the issuance of construction, reconstruction, alteration, or installation permits, all or part of the provisions of regulations without setting forth those provisions in full if at least one copy of those regulations is filed in the office of the clerk of the municipality and is kept available for public use, inspection, and examination. A municipality may likewise adopt by reference the provisions of public records if at least 3 copies of the public record are filed with and kept on file in the office of the clerk of the municipality as provided for regulations. The filing requirement is not deemed to be complied with unless the required copy of the regulations or copies of the public record are filed with the clerk of the municipality for a period of 30 days before the adoption of the ordinance that incorporates the regulations or public record by reference. Regulations or a public record of a jurisdiction other than the State of Illinois may not be adopted by reference covering any subject matter for which standards are available in any public record of the State of Illinois.
(Source: P.A. 89-266, eff. 1-1-96.)

(65 ILCS 5/1-3-2a) (from Ch. 24, par. 1-3-2a)
Sec. 1-3-2a.
Any municipality is authorized to adopt by reference the county subdivision code of the county wherein such municipality is situated, without setting forth the provisions of such code in full, provided that at least 3 copies of such code which is incorporated or adopted by reference are filed in the office of the clerk of the municipality at least 15 days prior to adoption of the ordinance which incorporates such code by reference and there kept available for public use, inspection and examination.
(Source: P.A. 76-105.)

(65 ILCS 5/1-3-3) (from Ch. 24, par. 1-3-3)
Sec. 1-3-3. Nothing contained in this Division 3 shall be deemed to relieve any municipality from the requirement of publishing the ordinance in full which adopts such regulations or public record by reference, and all provisions applicable to such publication shall be fully and completely carried out as if no regulations or public record was incorporated therein.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/1-3-4) (from Ch. 24, par. 1-3-4)
Sec. 1-3-4. Nothing contained in this Division 3 shall be deemed to permit the adoption of the penalty clauses by reference which may be established in the regulations or public record which is being incorporated by reference, and such penalty clauses shall be set forth in full in the adopting ordinance and be published along with and in the same manner as the adopting ordinance is required to be published.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/1-3-5) (from Ch. 24, par. 1-3-5)
Sec. 1-3-5. Any amendment which may be made to any regulations or public record incorporated by reference by a municipality hereunder, may be likewise adopted by reference provided that the required number of amended or corrected copies are filed with the clerk of such municipality for inspection, use, and examination by the public. Ordinances adopting amendments by reference shall be required to be published as any other ordinances of the municipality and the requirement as to prior filing before passage shall apply likewise to amendments.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/1-3-6) (from Ch. 24, par. 1-3-6)
Sec. 1-3-6. Any municipality which has heretofore enacted a regulation or public record by reference thereto shall not be required to re-enact such regulation or public record by reason of this Division 3, and all previous incorporations by reference which would have been valid if this Division 3 had then been in effect, are hereby ratified and declared effective, provided, however, that the requisite number of copies are forthwith filed with the clerk of such municipality, if they have not already been so filed.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/Art. 1 Div. 4 heading)

(65 ILCS 5/1-4-5) (from Ch. 24, par. 1-4-5)
Sec. 1-4-5. In case any injury to the person or property of another is caused by a member of the police department of a municipality having a population of 500,000 or over, while the member is engaged in the performance of his or her duties as a police officer, and without the contributory negligence of the injured person or the owner of the injured property, or the agent or servant of the injured person or owner, the municipality in whose behalf the member of the municipal police department is performing his or her duties as a police officer shall indemnify the police officer for any judgment recovered against him or her as the result of such injury, except where the injury results from the wilful misconduct of the police officer. A municipality, which is not otherwise required to indemnify pursuant to this Section, may indemnify a police officer for any judgment recovered against him or her for injuries sustained as a result of the police officer's performance of his duties as a police officer.
For the purposes of this section no civilian defense worker, nor any member of any agency engaged in any civilian defense activity, performing services as a part of any civilian defense program, shall be considered to be a member of a municipal police department.
If any person in obeying the command of any such police officer to assist in arresting or securing an offender is killed or injured or his or her property or that of his or her employer is damaged and such death, injury or damage arises out of and in the course of aiding such police officer in arresting or endeavoring to arrest a person or retaking or endeavoring to retake a person who has escaped from legal custody, the person or employer so injured or whose property is so damaged or the personal representatives of the person so killed shall have a cause of action to recover the amount of such damage or injury against the municipal corporation by which such police officer is employed at the time such command is obeyed.
(Source: P.A. 84-551.)

(65 ILCS 5/1-4-6) (from Ch. 24, par. 1-4-6)
Sec. 1-4-6. In case any injury to the person or property of another is caused by a member of the police department of a municipality having a population of less than 500,000 while the member is engaged in the performance of his or her duties as a police officer, and without the contributory negligence of the injured person or the owner of the injured property, or the agent or servant of the injured person or owner, the municipality in whose behalf the member of the municipal police department is performing his or her duties as police officer shall indemnify the police officer for any judgment recovered against him or her as the result of such injury, except where the injury results from the wilful misconduct of the police officer, to the extent of not to exceed $1,000,000 including costs of the action. Any police officer, or any person who, at the time of performing such an act complained of, was a police officer, who is made a party defendant to any such action shall, within 10 days of service of process upon him or her, notify the municipality by whom he or she is or was employed, of the fact that the action has been instituted, and that he or she has been made a party defendant to the same. Such notice shall be in writing, and shall be filed in the office of the city attorney or corporation counsel, if there is a city attorney or corporation counsel, and also in the office of the municipal clerk, either by himself, his or her agent, or attorney. The notice shall state in substance, that such police officer, (naming him or her), has been served with process and made a party defendant to an action wherein it is claimed that a person has suffered injury to his or her person or property caused by such police officer; stating the title and number of the case; the court wherein the same is pending; and the date such police officer was served with process in such action, and made a party defendant thereto. The municipality which is or may be liable to indemnify the police officer shall have the right to intervene in the suit against the police officer, and shall be permitted to appear and defend. The duty of the city to indemnify any such policeman for any judgment recovered against him shall be conditioned upon receiving notice of the filing of any such action in the manner and form hereinabove described.
For the purposes of this Section, no civilian defense worker, nor any member of any agency engaged in any civilian defense activity, performing services as a part of any civilian defense program, shall be considered to be a member of a municipal police department.
If any person in obeying the command of any such policeman to assist in arresting or securing an offender is killed or injured, or his or her property or that of his or her employer is damaged, and such death, injury or damage arises out of and in the course of aiding such policeman in arresting, or endeavoring to arrest, a person or retaking or endeavoring to re-take a person who has escaped from legal custody, the person or employer so injured, or whose property is so damaged, or the personal representatives of the person so killed, shall have a cause of action to recover the amount of such damage or injury against the municipal corporation by which such police officer is employed at the time such command is obeyed.
If a police officer is acting within a municipality other than his or her employing municipality under an agreement pursuant to Section 11-1-2.1, the liability or obligation to indemnify imposed by this Section does not extend to both municipalities. Only that municipality designated by the agreement is subject to such liability or obligation to indemnify, but, if the agreement is silent as to such liability or obligation, then the municipality by which the police officer is employed is subject to such liability or obligation.
If a police officer is acting within a municipality other than his or her employing municipality under the provisions of Section 1-4-8, the liability or obligation to indemnify imposed by this Section shall be the liability or obligation of the requesting municipality only. The notice required in this Section 1-4-6 shall be given to the municipality in which he was acting if other than his employing municipality.
(Source: P.A. 92-810, eff. 8-21-02.)

(65 ILCS 5/1-4-7) (from Ch. 24, par. 1-4-7)
Sec. 1-4-7. The municipality shall be liable for any injury occasioned by actionable wrong to property by the removal, destruction or vacation, in whole or in part, of any unsafe or unsanitary building, by any municipal officer, board or employee charged with authority to order or execute such removal, destruction or vacation, if such removal, destruction or vacation is pursuant to valid statutes, ordinances or regulations, and if such officer, board or employee has acted in good faith, with reasonable care and probable cause.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/1-4-8) (from Ch. 24, par. 1-4-8)
Sec. 1-4-8. In addition to the powers of the police of any municipality under Section 7-4-8 of this Act, the corporate authorities of any municipality under 500,000 population may request of any other such municipality or municipalities its police and police department equipment, and any such requested municipality may furnish its policemen and police department equipment, to aid the requesting municipality in suppressing or attempting to suppress, any mob action, riot or civil disturbance occurring within the requesting municipality, to preserve the peace, and to protect the lives, rights and property of citizens, regardless of whether any mutual assistance agreement exists under Section 11-1-2.1 of this Act.
Any municipality requesting and receiving such assistance from another jurisdiction shall be liable or obligated to indemnify the furnishing police department for any of its equipment damaged or destroyed, and the individual policemen so furnished for any material damage to property, injury to his person or on account of his death, resulting from the unlawful activities performed or caused by the mob action, riot or civil disturbance, being or attempted to be suppressed by the requesting municipality.
Municipalities requesting police assistance under this Section shall also be liable for any liability or obligation to indemnify the furnished policeman, their legal representatives in case of death, or the furnishing municipality or police department, as the case may be, for any liability or obligation to indemnify created by Section 1-4-5 and 1-4-6 which may occur as a result of any police assistance furnished under this Section.
Policemen furnished to other municipalities under this Section have all the powers of the police officers of the requesting municipality and are subject to the direction of the chief of police of the requesting municipality; however, they shall retain all their pension and disability rights while so furnished and working outside of their police district or territory.
The corporate authorities of any municipality included in this Section may contract to procure necessary liability insurance to cover any liability created or imposed by this Section.
(Source: Laws 1968, p. 26.)

(65 ILCS 5/Art. 1 Div. 5 heading)

(65 ILCS 5/1-5-1) (from Ch. 24, par. 1-5-1)
Sec. 1-5-1. A suit may be brought by any taxpayer, in the name and for the benefit of the municipality, against any person to recover any money or property belonging to the municipality, or for any money which may have been paid, expended, or released without authority of law. But such a taxpayer shall file a bond for all costs, and shall be liable for all costs in case the municipality is defeated in the suit, and judgment shall be rendered accordingly.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/Art. 1 Div. 6 heading)

(65 ILCS 5/1-6-1) (from Ch. 24, par. 1-6-1)
Sec. 1-6-1. No person shall be incompetent to serve as judge or juror by reason of his or her being an inhabitant or owner or life tenant in real estate in a municipality, in any action or proceeding in which that municipality may be a party in interest.
(Source: P.A. 84-551.)

(65 ILCS 5/Art. 1 Div. 7 heading)

(65 ILCS 5/1-7-1) (from Ch. 24, par. 1-7-1)
Sec. 1-7-1. The corporate authorities of each municipality may provide for the taking of a municipal census, not oftener than once each year provided such census is conducted by the Federal Government.
(Source: P.A. 76-985.)

(65 ILCS 5/1-7-2) (from Ch. 24, par. 1-7-2)
Sec. 1-7-2. Whenever in this Code any provision thereof is based upon the number of inhabitants, the number of inhabitants of the municipality shall be determined by reference to the latest census taken by authority of the United States or this state, or of that municipality. It is the duty of the Secretary of State, upon the publication of any state or United States census or the certification of any municipal census referenced under Section 1-7-1, to certify to each municipality the number of inhabitants, as shown by that census. In the event that a partial census is conducted pursuant to Section 1-7-1, the Secretary of State shall certify the total number of inhabitants of the municipality as the number reflected by the last complete census of the municipality adjusted by the net increase or decrease reflected by the partial census. And the several courts in this state shall take judicial notice of the population of any municipality, as the population appears from the latest federal, state, or municipal census so taken, certified, and adjusted.
(Source: P.A. 96-372, eff. 8-13-09.)

(65 ILCS 5/Art. 1 Div. 8 heading)

(65 ILCS 5/1-8-1) (from Ch. 24, par. 1-8-1)
Sec. 1-8-1. The corporate authorities of each municipality may provide for joining the municipality in membership in the Illinois Municipal League, an unincorporated, nonprofit, nonpolitical association of Illinois cities, villages and incorporated towns and may provide for the payment of annual membership dues and fees. The member cities, villages and incorporated towns acting by, through and in the name of such instrumentality may provide and disseminate information and research services, and may do all other acts for the purpose of improving local government.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/Art. 1 Div. 9 heading)

(65 ILCS 5/1-9-1) (from Ch. 24, par. 1-9-1)
Sec. 1-9-1. The provisions of this Code shall be cumulative in effect and if any provision is inconsistent with another provision of this Code or with any other Act not expressly repealed by Section 1-9-8, it shall be considered as an alternative or additional power and not as a limitation upon any other power granted to or possessed by municipalities. But the provisions of this Code shall not be considered as impairing, altering, modifying, or repealing any of the jurisdiction or powers possessed by any department, board, commission, or officer of the state government immediately prior to the effective date of this Code.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/1-9-2) (from Ch. 24, par. 1-9-2)
Sec. 1-9-2. The repeal of the acts or parts thereof specified in Section 1-9-8 shall not (1) affect suits pending or rights existing immediately prior to the effective date of this Code; (2) impair, avoid, or affect any grant or conveyance made or right acquired or cause of action now existing under any such repealed act or amendment thereto; or (3) affect or impair the validity of any bond or other obligation issued or sold and constituting a valid obligation of the issuing authority immediately prior to the effective date of this Code. The repeal of any validating act or part thereof shall not avoid the effect of the validation. No act repealed by Section 1-9-8 shall repeal any act or part thereof which embraces the same or a similar subject matter as the act repealed.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/1-9-3) (from Ch. 24, par. 1-9-3)
Sec. 1-9-3. The provisions of this Code insofar as they are the same or substantially the same as those of any prior statute, shall be construed as a continuation of such prior statute and not as a new enactment.
If in any other statute reference is made to an act of the General Assembly, or a section of such an act, which is continued in this Code, such reference shall be held to refer to the act or section thereof so continued in this Code.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/1-9-4) (from Ch. 24, par. 1-9-4)
Sec. 1-9-4. Any bond or other evidence of indebtedness issued under the provisions of any act repealed by this Code which is outstanding and unpaid on the effective date of this Code shall be amortized and retired by taxation or revenue in the manner provided by the act under which such indebtedness was incurred, notwithstanding the repeal of such act.
However, the provisions of this section shall not be construed to prevent the refunding of any such indebtedness under the provisions of this Code or as may be otherwise provided by law.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/1-9-5) (from Ch. 24, par. 1-9-5)
Sec. 1-9-5. Article, division or section headings contained herein shall not be deemed to govern, limit, modify or in any manner affect the scope, meaning or intent of the provisions of any article, division or section hereof.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/1-9-6) (from Ch. 24, par. 1-9-6)
Sec. 1-9-6. The invalidity of any provision of this Code shall not affect the validity of the remainder of this Code.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/1-9-7) (from Ch. 24, par. 1-9-7)
Sec. 1-9-7. Where, in this Code, reference is made to a section, division or article by its number and no act is specified, the reference is to the correspondingly numbered section, division or article of this Code. Where reference is made to "this article" or "this division" or "this section" and no Act is specified, the reference is to the article, division or section of this Code in which the reference appears. If any section, division or article of this Code is hereafter amended, the reference shall thereafter be treated and considered as a reference to the section, division or article as so amended.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/1-9-8) (from Ch. 24, par. 1-9-8)
Sec. 1-9-8. The following acts and parts of acts are repealed except as provided in Section 1-9-9:
"An Act authorizing any city of this State having a population of less than 100,000 inhabitants, which has established and is supporting a public hospital, to reconstruct, improve, make extensions, repair and equip such public hospital, and to prescribe the mode of procedure for and to regulate the issuance and sale of bonds to finance such works, undertakings and projects," approved January 16, 1936, as amended;
"An Act to regulate the civil service of cities," approved March 20, 1895, as amended;
"An Act to authorize cities to establish houses of correction and farm colonies within the corporate limits and outside the corporate limits within the same county and authorize the confinement of convicted persons therein," approved April 25, 1871, as amended;
Section 21c of "An Act in relation to motor vehicles and to repeal a certain act therein named," approved June 30, 1919, as amended;
"An Act authorizing cities, towns and villages to permit the construction of surface and elevated ways," approved May 25, 1907;
"An Act authorizing cities, towns and villages to construct and maintain surface and elevated ways, and turn the same over to public park corporate authorities," approved May 25, 1907;
"An Act to authorize cities to open streets through parks," approved June 27, 1913;
"An Act in relation to the joint ownership and operation of municipal buildings," approved July 13, 1955;
"An Act to enable cities, towns and villages organized under any law to regulate, license and control wagons and other vehicles," approved June 28, 1913, as amended;
"An Act authorizing cities and villages to provide for the payment of allowances of money to the families or dependents of policemen and firemen killed or fatally injured while in the performance of their duties and authorizing such cities and villages to provide medical care and hospital treatment in case of accident to policemen and firemen," approved June 27, 1921, as amended;
"An Act to authorize cities, villages and incorporated towns to procure certain insurance policies for the benefit of volunteer firemen," approved July 17, 1941;
"An Act to provide for the recording of building permits issued by any municipality in counties containing 500,000 or more inhabitants," approved July 13, 1955, as amended;
"An Act to provide for the creation, setting apart, maintenance and administration of a Board of Election Commissioner's Employees' Annuity and Benefit Fund in cities having a population of more than two hundred thousand (200,000) inhabitants in which any Board of Election Commissioners is functioning in accordance with law," approved July 8, 1935, as amended;
"An Act in relation to the payment of pensions from the corporate fund of cities having a population exceeding two hundred thousand inhabitants," approved July 5, 1935;
"An Act in relation to audits of the accounts of cities, villages and incorporated towns having a population not exceeding 500,000," approved July 3, 1951, as amended;
"The Industrial Building Revenue Bond Act of 1951," approved August 2, 1951, as amended;
"An Act to provide for the setting apart, formation and disbursement of a police pension fund in cities, villages and incorporated towns having a population of not more than 200,000 inhabitants," approved June 14, 1909, as amended;
"An Act to provide for the creation, setting apart, maintenance and administration of a firemen's annuity and benefit fund in cities having a population exceeding five hundred thousand inhabitants," approved June 12, 1931, as amended;
"An Act to provide for the creation, setting apart, maintenance and administration of a policemen's annuity and benefit fund in cities having a population exceeding two hundred thousand inhabitants," approved June 29, 1921, as amended;
"An Act to create an organization and a fund for the pensioning of disabled fire insurance patrolmen, and the widows and children of deceased patrolmen, and authorizing the retirement from service and the pensioning of members of the fire insurance patrol in cities, villages and towns where the population exceeds 50,000 inhabitants having a paid fire insurance patrol," approved June 24, 1895, as amended;
All of "The Revised Cities and Villages Act," approved August 15, 1941, as amended, except Article 21 of said Revised Cities and Villages Act.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/1-9-9) (from Ch. 24, par. 1-9-9)
Sec. 1-9-9. Nothing in this Code shall be construed to repeal any section of the various laws of which this Code is comprised when such section is the subject of an amendment enacted by the Seventy-Second General Assembly and which becomes law. Furthermore, it is the intent of the General Assembly that the corresponding section of this Code shall be construed with such amended section so as to give effect to such amendment as if it was made a part of this Code.
(Source: Laws 1961, p. 576.)



Article 2 - Organization Of Municipalities

(65 ILCS 5/Art. 2 heading)

(65 ILCS 5/Art. 2 Div. 1 heading)

(65 ILCS 5/2-1-1) (from Ch. 24, par. 2-1-1)
Sec. 2-1-1. All courts shall take judicial notice of the existence of all cities and villages incorporated under this Code, of the changes made in their territory, and of the change of incorporation of any municipality from its former incorporation to its incorporation under this Code. From the time of incorporation, or change of incorporation under this Code, this Code shall apply to such cities and villages. Laws in conflict with this Code shall no longer apply to such cities and villages. But laws not inconsistent with the provisions of this Code shall continue in force and apply to any such city or village, the same as if the incorporation or change of incorporation has not taken place.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/2-1-2) (from Ch. 24, par. 2-1-2)
Sec. 2-1-2. No municipality shall incorporate under any other general law which may be in force for the incorporation of municipalities.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/2-1-3) (from Ch. 24, par. 2-1-3)
Sec. 2-1-3. All ordinances, resolutions, and by-laws in force in any municipality when it incorporates under this Code, shall continue in full force and effect until repealed or amended, notwithstanding the change in corporate organization. Change in corporate organization shall not effect a change in the legal identity, as a corporation, of the municipality.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/2-1-4) (from Ch. 24, par. 2-1-4)
Sec. 2-1-4. All rights and property of every kind and description, which were vested in any municipality, shall vest in the same city or village upon its incorporation under this Code. No change in corporate organization shall affect adversely any existing rights in favor of or liabilities against any municipality. No suit or prosecution of any kind that involves any municipality shall be affected by any change in corporate organization of the municipality, but the suit or prosecution shall stand and progress as if no change in corporate organization had been made. However, when a change in corporate organization of any municipality makes applicable a provision in this Code that gives a different remedy, the remedy shall be cumulative to the remedies before provided.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/2-1-5) (from Ch. 24, par. 2-1-5)
Sec. 2-1-5. The chief executive officer of any city or village which has incorporated under this Code, within 3 months after incorporation, shall file with the recorder of the county specified in Section 2-2-6, a certified copy of the record of the court, or of the city or village, in the matter of the organization, showing the canvass of the votes and the result of the election, whereby the city or village was incorporated. The recorder shall record this certified copy. Thereupon the recorder shall immediately transmit the certified copy to the Secretary of State together with his certificate of recordation. If it appears from the recitals in the documents that this Code has been duly complied with, the Secretary of State shall file the documents and issue his certificate of approval over his signature and the great seal of State. The Secretary of State shall make and keep a register of cities and villages incorporated under this Code. He shall also keep all registers of municipalities made under any previous statute.
(Source: P.A. 83-358.)

(65 ILCS 5/2-1-6) (from Ch. 24, par. 2-1-6)
Sec. 2-1-6. Any existing municipality which, more than 75 years prior to July 1, 1955, changed its corporate organization under the provisions of "An Act to provide for the incorporation of cities and villages", approved April 10, 1872, but no certified copy of the entry made on the records of such municipality or county court of the canvass of the votes showing the result of the election to change its corporate organization was filed with the Secretary of State as provided in said Act of 1872 and the records of such entry have been lost or destroyed, such municipality by its chief executive officer may file with the Secretary of State and the County Recorder such secondary evidence of the holding and result of such election as may be available. Thereupon the Secretary of State shall issue a certificate of approval provided for in Section 2-1-5 and such municipality shall be considered for all purposes to have been duly incorporated as a city or village, as the case may be, since the date of such election.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/2-1-7) (from Ch. 24, par. 2-1-7)
Sec. 2-1-7. Before action is had upon any petition for incorporation of a city or village, the name proposed to be given to such municipality shall be filed with the Secretary of State. If it appears from information in his office that the proposed name has not been adopted by any municipality, the Secretary of State shall grant a certificate so stating. If the proposed name is the same as the name of another municipality in Illinois, the Secretary of State shall inform the petitioners thereof. Thereupon, the petitioners may file another proposed name with the Secretary of State and they may proceed in the manner set forth in this section. No action shall be taken on the petition for incorporation until the Secretary of State has issued such certificate.
(Source: Laws 1963, p. 1937.)

(65 ILCS 5/Art. 2 Div. 2 heading)

(65 ILCS 5/2-2-1) (from Ch. 24, par. 2-2-1)
Sec. 2-2-1. Whenever a number of electors of a city equal to 1/8 of the electors of the city voting at the last preceding municipal election petition for the submission of the question whether the city shall incorporate under this Code to a vote of the electors in the city, the municipal clerk shall certify this question for submission to a vote of the electors of the city at an election in accordance with the general election law.
(Source: P.A. 81-1489.)

(65 ILCS 5/2-2-1.1) (from Ch. 24, par. 2-2-1.1)
Sec. 2-2-1.1. As used in this Division 2, "immobile dwelling" means any dwelling place except a tent, camp trailer, house car or house trailer whether or not such tent, camp trailer, house car or house trailer is placed on a foundation or otherwise permanently affixed to the realty.
(Source: Laws 1963, p. 1932.)

(65 ILCS 5/2-2-3) (from Ch. 24, par. 2-2-3)
Sec. 2-2-3. The question shall be in substantially the following form:
--------------------------------------------------------------
Shall the city of.... YES
incorporate as a city under --------------------------------
the general law? NO
--------------------------------------------------------------
The corporate authorities shall cause the result of the canvass to be entered on the records of the city. If a majority of the votes cast at the election favor incorporation as a city under the general law, the city is incorporated under this Code. Thereupon, the city officers then in office shall exercise the powers conferred upon like officers in this Code, until their successors are elected and have qualified.
(Source: P.A. 81-1489.)

(65 ILCS 5/2-2-4) (from Ch. 24, par. 2-2-4)
Sec. 2-2-4. Any incorporated town or village having a population of not less than 2,500 persons including 2,000 living in immobile dwellings, may incorporate as a city in like manner as is provided in Sections 2-2-1 through 2-2-3. In all such cases, however, the President and Trustees of the village or incorporated town, respectively, shall perform the same duties relative to such change of organization as are required by Sections 2-2-1 through 2-2-3 to be performed by the Mayor or corporate authorities of cities. The change of form of incorporation, if the vote is in favor thereof, shall not take effect until city officers are elected and have qualified as specified in Section 2-2-9. Until such time the presently serving incorporated town or village officers shall continue to conduct the affairs of the incorporated town or village in the usual manner.
The question whether an incorporated town or village shall incorporate as a city under this Code shall not be presented more often than once in 4 years in such incorporated town or village.
(Source: Laws 1961, p. 1880.)

(65 ILCS 5/2-2-5) (from Ch. 24, par. 2-2-5)
Sec. 2-2-5. Whenever any area of contiguous territory, not exceeding 4 square miles, and not already included within the corporate limits of any municipality has residing thereon a population of not less than 2,500 persons, including 2,000 living in immobile dwellings, it may be incorporated as a city as follows. Whenever in any county with more than 1,000,000 inhabitants any area of contiguous territory not exceeding 4 square miles and not already included within the corporate limits of any municipality, has residing within the area all of the registered voters of a township who are not already included within the corporate limits of any municipality, is wholly bounded by a single municipality, and contains more than 1,200 residents, it may be incorporated as follows. If such area contains fewer than 7,500 residents and lies within 1 1/2 miles of the boundary line of any existing municipality, the consent of such existing municipality must be obtained before such area may be incorporated.
(Source: P.A. 85-1449.)

(65 ILCS 5/2-2-6) (from Ch. 24, par. 2-2-6)
Sec. 2-2-6.
Any 200 electors residing within the area may file with the circuit clerk of the county in which the area is situated, a petition addressed to the circuit court. The petition shall set forth (1) a definite description of the lands intended to be embraced in the proposed city, and a statement that no part of the territory lies within 1 1/2 miles of the boundary line of any existing municipality which has not consented to such incorporation, (2) the number of inhabitants residing therein, (3) the name of the proposed city, and (4) a prayer that a question be submitted to the electors residing within the limits of the proposed city, whether they will incorporate as a city under this Code. The petition need not set forth that no part of the territory lies within 1 1/2 miles of the boundary line of any existing municipality which has not consented to such incorporation, if the area proposed to be incorporated has residing therein a population of 7,500 or more residents. The court within 5 days after the petition is filed shall enter an order fixing the time for the hearing upon the petition and the day for the hearing shall be not less than 25 nor more than 35 days after the filing of the petition.
The petitioners shall give notice of the incorporation petition not more than 30 nor less than 15 days before the date set for hearing. This notice shall state that a petition for incorporation has been filed and give the substance thereof including a description of the territory to be incorporated, the number of persons residing within the territory, and the date fixed for hearing. This notice shall be given by publication thereof at least once in one or more newspapers published in the proposed city or, if no newspaper is published therein, then in one or more newspapers with a general circulation within the proposed city.
(Source: P.A. 78-852.)

(65 ILCS 5/2-2-7) (from Ch. 24, par. 2-2-7)
Sec. 2-2-7. After the filing of the petition but not less than 5 days prior to the date fixed for hearing, any person owning real property or residing within the territory described in the petition or any other interested person may file with the circuit clerk his objections (1) that the territory described in the petition is not contiguous territory, (2) that the territory or some portion thereof is already included within another municipality, (3) that the territory has residing therein fewer than 7,500 residents and some portion of the territory lies within 1 1/2 miles of the boundary line of an existing municipality which has not consented to the incorporation, (4) that the territory exceeds 4 square miles, (5) that the petition is not signed by the requisite number of electors, (6) that the requisite number of persons do not reside within the territory described in the petition, (7) that the description of the territory contained in the petition is inaccurate or inadequate, or (8) that the incorporation adversely affects an existing municipality, within 1 1/2 miles of the boundaries of the territory described in the petition, with respect to its ability to perform and render necessary governmental services.
The cause shall be heard without further pleadings. At the hearing the objector may be heard in person or by counsel.
With respect to objection number (8) above, the objector shall have the burden of proving the allegations of the objection. If, upon hearing such objection, the court determines that the allegations have been sustained, but that the objection can be overcome by modification of the boundaries of the territory described in the petition, such petition shall not be dismissed, but the petitioners shall be permitted to so modify the petition before prove-up.
If petitioners fail to prove the allegation of the petition, the petition shall be dismissed, but if the petitioners prove the allegations of the petition to be true the court shall enter an order making findings of fact in accordance with the proof adduced. The order shall also designate at which election the question of incorporation shall be submitted.
(Source: P.A. 82-783.)

(65 ILCS 5/2-2-8) (from Ch. 24, par. 2-2-8)
Sec. 2-2-8. The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall the territory (here describe YES
it) be incorporated as a city under -------------------
the general law? NO
--------------------------------------------------------------
The result of the election shall be entered of record in the court. If a majority of the votes cast at the election favor incorporation as a city under the general law, the inhabitants of the territory described in the petition are incorporated as a city under this Code, with the name stated in the petition.
Appeals may be taken as in other civil cases.
(Source: P.A. 83-343.)

(65 ILCS 5/2-2-9) (from Ch. 24, par. 2-2-9)
Sec. 2-2-9. The election for city officers in any incorporated town or village which has voted to incorporate as a city shall be held at the time of the next regularly scheduled election for officers, in accordance with the general election law. The corporate authorities of such incorporated town or village shall cause the result to be entered upon the records of the city. Aldermen may be elected on a general ticket at the election.
(Source: P.A. 81-1490.)

(65 ILCS 5/2-2-10) (from Ch. 24, par. 2-2-10)
Sec. 2-2-10. Where cities are incorporated under Sections 2-2-5 through 2-2-8, the court, specified in such sections, shall cause the circuit court clerk to perform the same duties relating thereto as are required of the municipal clerk by the general election law.
(Source: P.A. 81-1490.)

(65 ILCS 5/2-2-11) (from Ch. 24, par. 2-2-11)
Sec. 2-2-11. The city officers elected at the initial election under either Section 2-2-9 or Section 2-2-10 shall hold their respective offices for such terms as are otherwise provided in this Code and until the next general municipal election provided therefor when their successors are elected and have qualified.
All city officers elected after such first election shall hold their respective offices for such terms as are otherwise provided for in this Code.
(Source: P.A. 81-1490.)

(65 ILCS 5/2-2-12) (from Ch. 24, par. 2-2-12)
Sec. 2-2-12. Cities incorporated under this Code shall be bodies politic and corporate under the name of "City of (name)," and under that name may sue and be sued, contract and be contracted with, acquire and hold real and personal property for corporate purposes, have a corporate seal, changeable at pleasure, and exercise all the powers hereinafter conferred.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/2-2-13) (from Ch. 24, par. 2-2-13)
Sec. 2-2-13. Any city office, in which deeds, mortgages, or other instruments were required or authorized to be recorded by the city's special charter in lieu of recording the instruments in the office of the recorder in the county where the city, or a major portion thereof, is situated, shall be discontinued whenever the city is incorporated under this Code. The city officer, who holds this office and has custody of the records, books, and papers of the office, shall deliver them to the recorder of the county specified in this section, and shall take the receipt of the recorder therefor. Thereafter, these records, books, and papers shall be a part of the records of the recorder's office and shall have the same legal effect as if they had been originally a part of the records of the recorder's office. They, or certified transcripts made therefrom, shall have the same force and effect as evidence as other records in the recorder's office.
(Source: P.A. 83-358.)

(65 ILCS 5/2-2-14) (from Ch. 24, par. 2-2-14)
Sec. 2-2-14.
In any county of between 150,000 and 1,000,000 population which has adopted an official plan under "An Act to provide for regional planning and for the creation, organization and powers of regional planning commissions", approved June 25, 1929, as amended, the county board, by resolution, may provide that before the question of incorporating a city under this Division is submitted to the electors in response to a petition filed under Section 2-2-6 the county board must first determine that (1) the proposed incorporation is compatible with the official plan for the development of the county, and (2) the lands described in the petition as intended to be embraced in the proposed city constitute a sufficient tax base as will insure the ability of the city to provide all necessary municipal services to its inhabitants. When such a resolution is in effect, the court in which such a petition is filed shall first require a showing that those determinations have been made by the county board. If no such showing is made the court shall deny the petition. If such a showing is made, the court shall proceed as provided in Section 2-2-6.
(Source: P.A. 76-676.)

(65 ILCS 5/2-2-15) (from Ch. 24, par. 2-2-15)
Sec. 2-2-15. Each boundary of the municipality shall extend to the far side of any adjacent highway not included in any other municipality and shall include all of every highway within the area incorporated. These highways shall be considered to be incorporated even though not included in the legal description set forth in the petition for incorporation. When any land proposed to be incorporated includes any highway under the jurisdiction of any township, the township commissioner of highways and the board of town trustees shall be notified in writing by certified or registered mail before any court hearing or other action is taken for incorporation. If any municipality has been incorporated before January 1, 1986 and the legal description in the petition for incorporation did not include an adjacent highway, any such incorporation shall be valid and every highway adjacent to the area incorporated and not included in any other municipality shall be considered to be incorporated, notwithstanding the failure of the petition to incorporate to include the description of the adjacent highway.
(Source: P.A. 84-898.)

(65 ILCS 5/Art. 2 Div. 3 heading)

(65 ILCS 5/2-3-1) (from Ch. 24, par. 2-3-1)
Sec. 2-3-1. Whenever 30 electors in any incorporated town petition the corporate authorities of the town to submit a question whether the town will incorporate as a village under this Code, to the decision of the electors thereof, the question shall be certified and submitted for the electors of the town and shall be conducted in the manner prescribed by the general election law.
(Source: P.A. 81-1489.)

(65 ILCS 5/2-3-1.1) (from Ch. 24, par. 2-3-1.1)
Sec. 2-3-1.1. As used in this Division 3, "immobile dwelling" means any dwelling place except a tent, camp trailer or house car whether or not such tent, camp trailer or house car is placed on a foundation or otherwise affixed to the realty, and except a house trailer, unless such house trailer is situated on a support system and is assessed as real property pursuant to the Property Tax Code.
(Source: P.A. 96-1477, eff. 1-1-11.)

(65 ILCS 5/2-3-2) (from Ch. 24, par. 2-3-2)
Sec. 2-3-2. The question shall be in substantially the following form:
--------------------------------------------------------------
Shall the incorporated town of YES
.... incorporate as a village under -----------------------
the general law? NO
--------------------------------------------------------------
(Source: P.A. 81-1489.)

(65 ILCS 5/2-3-3) (from Ch. 24, par. 2-3-3)
Sec. 2-3-3. The corporate authorities shall cause a statement of the result of the referendum to be entered upon the records of the town.
(Source: P.A. 81-1489.)

(65 ILCS 5/2-3-4) (from Ch. 24, par. 2-3-4)
Sec. 2-3-4. If a majority of the votes cast on such question favor incorporation as a village under the general law, such town is incorporated as a village under this Code. The town officers then in office shall continue as like officers of the village until their respective successors are elected or appointed under this Code.
(Source: P.A. 81-1489.)

(65 ILCS 5/2-3-5) (from Ch. 24, par. 2-3-5)
Sec. 2-3-5. Incorporation of village; petition. Whenever in any county of less than 150,000 population as determined by the last preceding federal census, any area of contiguous territory, not exceeding 2 square miles, not already included within the corporate limits of any municipality, has residing thereon at least 200 inhabitants living in dwellings other than those designed to be mobile, and is owned by at least 30 different owners, it may be incorporated as a village as follows:
35 electors residing within the area may file with the circuit clerk of the county in which such area is situated a petition addressed to the circuit court for that county.
The petition shall set forth (1) a definite description of the lands intended to be embraced in the proposed village, (2) the number of inhabitants residing therein, (3) the name of the proposed village, and (4) a prayer that a question be submitted to the electors residing within the limits of the proposed village whether they will incorporate as a village under this Code.
If the area contains fewer than 7,500 residents and lies within 1 1/2 miles of the boundary line of any existing municipality, the consent of the existing municipality must be obtained before the area may be incorporated. No area in a county with a population of 150,000 or more that is incorporating under the provisions of this Section shall need to obtain the consent of any existing municipality before the area may be incorporated.
In addition, any contiguous territory in a county of 150,000 or more population which otherwise meets the requirements of this Section may be incorporated as a village pursuant to the provisions of this Section if (1) any part of such territory is situated within 10 miles of a county with a population less than 150,000 and a petition is filed pursuant to this Section before January 1, 1991 or (2) any part of the territory is situated within 25 miles of the Illinois state line in a county having a population, according to the 1990 federal decennial census, of at least 150,000 but less than 185,000 and a petition is filed pursuant to this Section before January 1, 1998.
In addition, contiguous territory not exceeding 2 square miles in a county with a population of not less than 187,000 and not more than 190,000 that otherwise meets the requirements of this Section may be incorporated as a village pursuant to the provisions of this Section if (1) any part of the territory is situated within 13 miles of a county with a population of less than 38,000 and more than 36,000 and (2) a petition is filed in the manner provided in this Section before January 1, 2005. The requirements of Section 2-3-18 concerning compatibility with the official plan for development of the county shall not apply to any territory seeking incorporation under this paragraph.
In addition, contiguous territory not exceeding 0.7 square miles having not less than 1,400 and not more than 1,600 inhabitants, as determined by the 2000 federal decennial census, living in dwellings other than those designed to be mobile, located in a county of not less than 600,000 and not more than 650,000 inhabitants, as determined by the 2000 federal decennial census, that otherwise meets the requirements of this Section may be incorporated as a village pursuant to the provisions of this Section if the territory includes a contiguous body of water of not less than 30 acres and not more than 45 acres. The petition to the court required by this Section shall in the case of the area described in this paragraph also include a comprehensive plan that specifically details the services that the newly incorporated municipality shall provide and the estimated initial annual cost of those services. If the area is incorporated following referendum approval, then the newly incorporated municipality must directly provide or contract for 24-hours-per-day, 7-days-per-week law enforcement services. The consent of a municipality need not be obtained before the territory may be incorporated. The requirements of Section 2-3-18 concerning compatibility with the official plan for development of the county shall not apply to any territory seeking incorporation under this paragraph.
(Source: P.A. 96-973, eff. 7-2-10.)

(65 ILCS 5/2-3-5a) (from Ch. 24, par. 2-3-5a)
Sec. 2-3-5a. Incorporation of village.
(a) Whenever in any county of 150,000 or more population as determined by the last preceding federal census any area of contiguous territory contains at least 4 square miles and 2500 inhabitants residing in permanent dwellings, that area may be incorporated as a village if a petition filed by 250 electors residing within that area is filed with the circuit clerk of the county in which such area is located addressed to the circuit court for that county. The petition must set forth:
(1) a legal description of the area intended to be

included in the proposed village,

(2) the number of residents in that area,
(3) the name of the proposed village, and
(4) a prayer that the question of the incorporation

of the area as a village be submitted to the electors residing within the limits of the proposed village.

If the area contains fewer than 7,500 residents and lies within 1 1/2 miles of the limits of any existing municipality, the consent of that municipality must be obtained before the area may be incorporated.
(b) If, in a county having more than 240,000 but fewer than 400,000 inhabitants as determined by the last preceding federal census, an area of contiguous territory contains at least 3 square miles and 5,000 inhabitants residing in permanent dwellings, that area may be incorporated as a village in the same manner as is provided in subsection (a). The consent of a municipality need not be obtained.
(c) If, in a county having more than 316,000 but fewer than 318,000 inhabitants as determined by the last preceding federal census, an area of contiguous territory that does not exceed one square mile and between 1000 and 1500 inhabitants residing in permanent dwellings, and is located within 10 miles of a county with a population of less than 150,000 as determined by the last preceding federal census, that area may be incorporated as a village in the same manner as is provided in subsection (a). The consent of a municipality need not be obtained.
(d) If, in a county having more than 400,000 but fewer than 410,000 inhabitants, as determined by the last preceding federal census, an area of contiguous territory not exceeding one square mile contains at least 400 inhabitants residing in permanent dwellings and is located in a township adjacent to a county of less than 150,000 inhabitants, as determined by the last preceding federal census, then that area and the area adjacent thereto and also within such township, not exceeding, however, 4 square miles in total, may be incorporated as a village in the same manner as provided in subsection (a). Neither the consent of a municipality nor the finding of the county board under Section 2-3-18, if otherwise applicable, need be obtained.
(Source: P.A. 94-23, eff. 6-14-05.)

(65 ILCS 5/2-3-6) (from Ch. 24, par. 2-3-6)
Sec. 2-3-6. Upon the filing of such a petition with the circuit clerk, the court shall hear testimony and rule that the area under consideration is or is not a village in fact. The ruling of the court shall be entered of record in the court. If the court rules that the area does not constitute a village in fact, the petition to incorporate the area as a village is denied and no subsequent petition concerning village incorporation of any of the land described in the earlier petition may be filed within one year. If the court rules that the area does constitute a village in fact, such court shall enter an order so finding and the proposition shall be certified and submitted to the electors of such area in the manner provided by the general election law. The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall the territory (here YES
describe it) be incorporated as ---------------------------
a village under the general law? NO
--------------------------------------------------------------
The result of the election shall be entered of record in the court. If a majority of the votes cast at the election favor incorporation as a village under the general law the inhabitants of the territory described in the petition are incorporated as a village under this Code with the name stated in the petition.
(Source: P.A. 83-343.)

(65 ILCS 5/2-3-7) (from Ch. 24, par. 2-3-7)
Sec. 2-3-7. Thereupon the court shall order the election of village officers at the general municipal election in accordance with the general election law and for that initial election of officers, the clerk of the circuit court shall perform all election duties of the municipal clerk as provided by law. The term of office of the village officers elected at the next general municipal election shall terminate as soon as their successors are elected at the next regular election and have qualified.
(Source: P.A. 81-1490.)

(65 ILCS 5/2-3-8) (from Ch. 24, par. 2-3-8)
Sec. 2-3-8. Villages incorporated under this Code shall be bodies politic and corporate under the name of "Village of (name)", and under that name may sue and be sued, contract and be contracted with, acquire and hold real and personal property for corporate purposes, have a corporate seal, changeable at pleasure, and exercise all the powers conferred in this Code upon cities not exceeding 5,000 inhabitants, except as otherwise expressly provided in this Code.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/2-3-9) (from Ch. 24, par. 2-3-9)
Sec. 2-3-9. Upon the filing of a petition signed by one-fourth of the registered voters of any city, the city clerk shall certify, in the manner provided by the general election law the question of whether the city shall incorporate as a village, to the proper election authorities who shall submit the question at an election in accordance with the general election law. After one referendum for the purpose has taken place, no other referendum for the same purpose shall be held until ten months has elapsed.
The question shall be substantially in the following form:
--------------------------------------------------------------
Shall the city of.... YES
incorporate as a village ----------------------------------
under the general law? NO
--------------------------------------------------------------
If a majority of the votes cast on the question are in favor of the incorporation of the city into a village, then the city shall be a village under this Code. It shall retain its name as the Village of.... and shall succeed to all rights and be liable for all debts and liabilities of the city.
The officers of the former city, shall hold their offices until the next general municipal election, at which village officers are elected and until their successors have qualified.
(Source: P.A. 81-1490.)

(65 ILCS 5/2-3-10) (from Ch. 24, par. 2-3-10)
Sec. 2-3-10. Any part of any village or incorporated town, lying upon the border thereof, and having not less than 500 inhabitants living in immobile dwellings other than those designed to be mobile, may incorporate as a village under this Code if the territory remaining in the original village or incorporated town shall not be less than 4 square miles, and shall have not less than 500 inhabitants living in dwellings other than those designed to be mobile. Such village may incorporate as follows:
A petition shall be presented to the circuit court for the county wherein the village or incorporated town is situated, asking that the question of incorporating a part of the village or incorporated town into a new village under this Code be submitted to the electors of the village or incorporated town.
The petition shall set forth (1) a definite description of the lands intended to be embraced in the proposed village, (2) the number of inhabitants residing therein, and (3) the name of the proposed village. The petition shall be signed by not less than 50 electors residing in the described territory. But if more than 500 votes were cast by electors residing in the described territory at the last preceding election, the petition shall be signed by electors residing in the described territory, in a number equal to one-tenth of the number of votes cast in the described territory at the last preceding general or municipal election.
(Source: Laws 1967, p. 3740.)

(65 ILCS 5/2-3-11) (from Ch. 24, par. 2-3-11)
Sec. 2-3-11. Upon the presentation of such petition, the court, in accordance with the general election law, shall consider the petition and enter appropriate orders for certification and submission. The question of incorporating the territory described in the petition into a village under this Code may be submitted at any regular election.
(Source: P.A. 81-1489.)

(65 ILCS 5/2-3-12) (from Ch. 24, par. 2-3-12)
Sec. 2-3-12. Two or more petitions, each for wholly different territory, may be acted upon. The questions proposed in these petitions may be submitted to vote at the same election. In this event, the vote on each question submitted shall be counted and given effect as if it were the only question voted upon.
If 2 or more petitions are presented embracing in part the same territory, the one first presented shall be submitted alone to a vote. If the one first presented is carried, the other petitions shall not be submitted. If the one first presented is voted down, the petition next presented shall be submitted, and so on, until one has been carried, or all have been voted down.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/2-3-13) (from Ch. 24, par. 2-3-13)
Sec. 2-3-13. Whenever the territory affected by the election ordered under Sections 2-3-10 and 2-3-11 is under the City Election Law, and within the jurisdiction of a board of election commissioners, the election ordered by the court and all municipal, county, State, or general elections held in the territory prior to the qualifications of the village officials of the new village that may be incorporated under Sections 2-3-10 and 2-3-11, shall be conducted by the board of election commissioners in conformity with the provisions of the City Election Law as heretofore and hereafter amended.
Whenever such territory is not within the jurisdiction of such board of election commissioners, the elections specified in the preceding paragraph of this section shall be conducted in the manner provided by law for the conducting of municipal elections in territory not within the City Election Law as heretofore and hereafter amended. The proposition shall be substantially in the following form:
--------------------------------------------------------------
Shall the part of the village
(or incorporated town) of YES
.... lying (describe its location) ------------------------
be incorporated as a village NO
under the general law?
--------------------------------------------------------------
(Source: P.A. 81-1489.)

(65 ILCS 5/2-3-14) (from Ch. 24, par. 2-3-14)
Sec. 2-3-14. No election on the same question concerning territory within the same boundaries, shall be had, after one election thereon, until 10 months have elapsed.
(Source: P.A. 81-1489.)

(65 ILCS 5/2-3-15) (from Ch. 24, par. 2-3-15)
Sec. 2-3-15. If a majority of the electors in such village or incorporated town, as well as a majority of the electors residing in the territory proposed to be incorporated as a new village, voting upon the question, vote in favor of the incorporation of a part of the village or incorporated town as a village under the general law, the territory is a new village with the name specified in the petition.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/2-3-16) (from Ch. 24, par. 2-3-16)
Sec. 2-3-16.
Upon the creation of a new village as specified in Sections 2-3-10 through 2-3-15 village officers shall be elected in the manner prescribed in Section 2-3-7. Until such officers are elected and have qualified, the officers of the original village or incorporated town shall have jurisdiction over the new village.
Upon the election and qualification of the officers of the new village, the terms of all officers of the original village or incorporated town held by residents of the new village, who continue to reside in the new village, shall be terminated, and these latter officers shall cease to act when their successors have been elected, or appointed, and have qualified.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/2-3-17) (from Ch. 24, par. 2-3-17)
Sec. 2-3-17. In the application of Section 2-3-10 through 2-3-16, Sections 7-1-31 through 7-1-41, Section 7-1-43 and Section 7-1-44 shall govern in all matters affecting the interests, status, properties, division, distribution, and settlement of the matters mentioned in these latter sections, so far as these latter sections are applicable and are not in conflict with the provisions of this Division 3. In applying these latter sections, the new village shall be considered as an annexing or enlarged annexing municipality, or as annexed territory, as the case may be, and the old municipality from which the new village is formed shall be considered as a divided municipality, or as a municipality from which territory has been disconnected for annexation, as the case may be.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/2-3-18) (from Ch. 24, par. 2-3-18)
Sec. 2-3-18.
In any county of between 150,000 and 1,000,000 population which has adopted an official plan under "An Act to provide for regional planning and for the creation, organization and powers of regional planning commissions", approved June 25, 1929, as amended, the county board, by resolution, may provide that before the question of incorporating a village under this Division is submitted to the electors in response to a petition filed under Section 2-3-5 or 2-3-10 the county board must first determine that (1) the proposed incorporation is compatible with the official plan for the development of the county, and (2) the lands described in the petition as intended to be embraced in the village constitute a sufficient tax base as will insure the ability of the village to provide all necessary municipal services to its inhabitants. When such a resolution is in effect, the court in which such a petition is filed shall first require a showing that those determinations have been made by the county board. If no such showing is made, the court shall deny the petition. If such a showing is made, the court shall proceed as provided in Section 2-3-6 or 2-3-11, as the case may be.
(Source: P.A. 76-676.)

(65 ILCS 5/2-3-19) (from Ch. 24, par. 2-3-19)
Sec. 2-3-19. Each boundary of the municipality shall extend to the far side of any adjacent highway not included in any other municipality and shall include all of every highway within the area incorporated. These highways shall be considered to be incorporated even though not included in the legal description set forth in the petition for incorporation. When any land proposed to be incorporated includes any highway under the jurisdiction of any township, the township commissioner of highways and the board of town trustees shall be notified in writing by certified or registered mail before any court hearing or other action is taken for incorporation. If any municipality has been incorporated before January 1, 1986 and the legal description in the petition for incorporation did not include an adjacent highway, any such incorporation shall be valid and every highway adjacent to the area incorporated and not included in any other municipality shall be considered to be incorporated, notwithstanding the failure of the petition to incorporate to include the description of the adjacent highway.
(Source: P.A. 85-293.)

(65 ILCS 5/Art. 2 Div. 4 heading)

(65 ILCS 5/2-4-1) (from Ch. 24, par. 2-4-1)
Sec. 2-4-1. Whenever a petition, signed by electors of any municipality, numbering at least one-half of those who voted for the officers therein at the last election, is presented to the corporate authorities of any municipality wherein the petitioners reside, requesting that the name of the municipality be changed, the corporate authorities shall proceed as follows.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/2-4-2) (from Ch. 24, par. 2-4-2)
Sec. 2-4-2. Before action is had upon such petition, the name proposed to be given to such municipality shall be filed with the Secretary of State. After the proposed name has been on file for 60 days and it appears from information in his office that the proposed name has not been adopted by any municipality the Secretary of State shall grant a certificate so stating. If the proposed name is the same as the name of another municipality in Illinois, the Secretary of State shall inform the petitioners thereof. Thereupon, the petitioners may file another proposed name with the Secretary of State and they may proceed in the manner set forth in this section. Corporate authorities shall not act upon such petition until the Secretary of State has issued such certificate.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/2-4-3) (from Ch. 24, par. 2-4-3)
Sec. 2-4-3. The Secretary of State shall keep in his office a file in alphabetical order of the municipalities in Illinois. This file of names shall be changed to accord with any change of names made under this Code.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/2-4-4) (from Ch. 24, par. 2-4-4)
Sec. 2-4-4. The corporate authorities shall fix the time when such petition shall be considered, and publish a notice thereof at least once, not more than 30 nor less than 15 days before the hearing, in one or more newspapers published in the municipality, or, if no newspaper is published therein, then in one or more newspapers with a general circulation within the municipality. In municipalities with less than 500 population in which no newspaper is published, publication may instead be made by posting a notice in 3 prominent places within the municipality. The notice shall state that a change of the name of the municipality has been requested, the time when action on the petition will be taken, and that remonstrances, if any, will be heard at that time.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/2-4-5) (from Ch. 24, par. 2-4-5)
Sec. 2-4-5. Such corporate authorities shall hold a hearing on such petition and all remonstrances thereto, at the time fixed in such notice, or at any subsequent meeting of the corporate authorities if, for any reason, action on the petition is not taken at the time fixed. If the corporate authorities are satisfied that a change of name is desirable, they shall make an order changing the name and adopting the name requested in the petition.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/2-4-6) (from Ch. 24, par. 2-4-6)
Sec. 2-4-6. If a change of name is made, the corporate authorities shall file a copy of the order making the change with the Secretary of State. The Secretary of State shall publish a notice of the change at least once in one or more newspapers published in the municipality, or, if no newspaper is published therein, then in one or more newspapers with a general circulation within the municipality. In municipalities with less than 500 population in which no newspaper is published, publication may instead be made by posting a notice in 3 prominent places within the municipality. The courts shall take judicial notice of the change of name.
(Source: P.A. 90-372, eff. 7-1-98.)

(65 ILCS 5/2-4-7) (from Ch. 24, par. 2-4-7)
Sec. 2-4-7. No rights, duties, or privileges of such municipality, or those of any person, existing before the change of name, shall be affected by a change of name as provided by this Code. All proceedings pending in any court in favor of or against such municipality, may continue to final consummation under the name in which they were commenced.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/2-4-8) (from Ch. 24, par. 2-4-8)
Sec. 2-4-8. If the name of any municipality is changed without complying with this Code, nevertheless, all proceedings instituted or acts done under the name as changed shall be valid if they would have been valid if done under the old name.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/2-4-9) (from Ch. 24, par. 2-4-9)
Sec. 2-4-9. Upon petition of a majority of the electors residing within any unincorporated town or unincorporated village, the circuit court of the county within which such town or village is situated, at any regular term, may change the name of such town or village after, (1) the plat of such town or village has been filed with the recorder in the specified county, and (2) there has been a compliance with the provisions of Section 2-4-2.
(Source: P.A. 83-358.)



Article 3.1 - Officers

(65 ILCS 5/Art. 3.1 heading)

(65 ILCS 5/Art. 3.1 Div. 5 heading)

(65 ILCS 5/3.1-5-5) (from Ch. 24, par. 3.1-5-5)
Sec. 3.1-5-5. Application of Article. This Article 3.1 applies to all officers elected or appointed under this Article and Articles 4 and 5, unless provided otherwise. If there is a conflict between any provision in this Article 3.1 and any provision in Article 4 or Article 5, the provision in Article 4 or 5, as the case may be, shall control.
(Source: P.A. 87-1119.)

(65 ILCS 5/Art. 3.1 Div. 10 heading)

(65 ILCS 5/3.1-10-5) (from Ch. 24, par. 3.1-10-5)
Sec. 3.1-10-5. Qualifications; elective office.
(a) A person is not eligible for an elective municipal office unless that person is a qualified elector of the municipality and has resided in the municipality at least one year next preceding the election or appointment, except as provided in Section 3.1-20-25, subsection (b) of Section 3.1-25-75, Section 5-2-2, or Section 5-2-11.
(b) A person is not eligible to take the oath of office for a municipal office if that person is, at the time required for taking the oath of office, in arrears in the payment of a tax or other indebtedness due to the municipality or has been convicted in any court located in the United States of any infamous crime, bribery, perjury, or other felony.
(b-5) (Blank).
(c) A person is not eligible for the office of alderman of a ward unless that person has resided in the ward that the person seeks to represent, and a person is not eligible for the office of trustee of a district unless that person has resided in the municipality, at least one year next preceding the election or appointment, except as provided in Section 3.1-20-25, subsection (b) of Section 3.1-25-75, Section 5-2-2, or Section 5-2-11.
(d) If a person (i) is a resident of a municipality immediately prior to the active duty military service of that person or that person's spouse, (ii) resides anywhere outside of the municipality during that active duty military service, and (iii) immediately upon completion of that active duty military service is again a resident of the municipality, then the time during which the person resides outside the municipality during the active duty military service is deemed to be time during which the person is a resident of the municipality for purposes of determining the residency requirement under subsection (a).
(Source: P.A. 98-115, eff. 7-29-13; 99-449, eff. 8-24-15.)

(65 ILCS 5/3.1-10-6)
Sec. 3.1-10-6. Qualifications; appointive office.
(a) No person shall be eligible for any appointive municipal office unless that person is a qualified elector of the municipality or otherwise provided by law.
(b) The residency requirements do not apply, however, to municipal engineers, health officers, attorneys, or other officers who require technical training or knowledge, to appointed village treasurers, to appointed village clerks, or to appointed city or village collectors (unless the city or village has designated by ordinance that the city or village clerk shall also hold the office of collector).
(c) Except for incorporated towns that have superseded a civil township, municipalities having a population of not more than 500,000 may adopt ordinances that allow firemen and policemen to reside outside of the corporate limits of the municipality by which they are employed both at the time of appointment and while serving as a fireman or policeman.
(Source: P.A. 92-354, eff. 8-15-01.)

(65 ILCS 5/3.1-10-10) (from Ch. 24, par. 3.1-10-10)
Sec. 3.1-10-10. Application of general election law. The general election law applies to the scheduling, manner of conducting, voting at, and contesting of municipal elections.
(Source: P.A. 87-1119.)

(65 ILCS 5/3.1-10-15) (from Ch. 24, par. 3.1-10-15)
Sec. 3.1-10-15. Commencement of terms. The terms of elected municipal officers shall commence at the first regular or special meeting of the corporate authorities after receipt of the official election results from the county clerk of the regular municipal election at which the officers were elected, except as otherwise provided by ordinance fixing the date for inauguration of newly elected officers of a municipality. The ordinance shall not, however, fix the time for inauguration of newly elected officers later than the first regular or special meeting of the corporate authorities in the month of June following the election.
(Source: P.A. 95-245, eff. 8-17-07.)

(65 ILCS 5/3.1-10-20) (from Ch. 24, par. 3.1-10-20)
Sec. 3.1-10-20. Results; ties. The person with the highest number of votes for an office is the person elected to that office. In case of a tie vote, the candidate who shall hold the office shall be determined under the general election law.
(Source: P.A. 87-1119.)

(65 ILCS 5/3.1-10-25) (from Ch. 24, par. 3.1-10-25)
Sec. 3.1-10-25. Oath or affirmation. Before entering upon the duties of their respective offices, all municipal officers, whether elected or appointed, shall take and subscribe the oath or affirmation required by the Illinois Constitution. The subscribed oath or affirmation shall be filed in the office of the municipal clerk.
(Source: P.A. 87-1119.)

(65 ILCS 5/3.1-10-30) (from Ch. 24, par. 3.1-10-30)
Sec. 3.1-10-30. Bond. Before entering upon the duties of their respective offices, all municipal officers, except aldermen and trustees, shall execute a bond with security, to be approved by the corporate authorities. The bond shall be payable to the municipality in the penal sum directed by resolution or ordinance, conditioned upon the faithful performance of the duties of the office and the payment of all money received by the officer, according to law and the ordinances of that municipality. The bond may provide that the obligation of the sureties shall not extend to any loss sustained by the insolvency, failure, or closing of any bank or savings and loan association organized and operating either under the laws of the State of Illinois or the United States in which the officer has placed funds in the officer's custody, if the bank or savings and loan association has been approved by the corporate authorities as a depository for those funds. In no case, however, shall the mayor's bond be fixed at less than $3,000. The treasurer's bond shall be an amount of money that is not less than 3 times the latest Federal census population or any subsequent census figure used for Motor Fuel Tax purposes. Bonds shall be filed with the municipal clerk, except the bond of the clerk, which shall be filed with the municipal treasurer.
(Source: P.A. 87-1119.)

(65 ILCS 5/3.1-10-35) (from Ch. 24, par. 3.1-10-35)
Sec. 3.1-10-35. Duty to successor. Within 5 days after written notification and request, a person who has been an officer of a municipality shall deliver to the successor in office all property, books, and effects in the former officer's possession, belonging to the municipality. A former officer who violates this Section is liable for all the damages caused by the violation and is subject to the penalty prescribed by ordinance.
(Source: P.A. 87-1119.)

(65 ILCS 5/3.1-10-40) (from Ch. 24, par. 3.1-10-40)
Sec. 3.1-10-40. Additional duties. Every officer shall perform duties in addition to those which may be prescribed by law, and be subject to other rules and regulations, as the corporate authorities may provide by ordinance.
(Source: P.A. 87-1119.)

(65 ILCS 5/3.1-10-45) (from Ch. 24, par. 3.1-10-45)
Sec. 3.1-10-45. Appointment of subordinates. The municipal comptroller (if there is one), municipal clerk, municipal treasurer, and city collector, severally, shall appoint the various clerks and subordinates in their respective offices authorized by the corporate authorities. Those officers shall be held responsible, severally, for the fidelity of all persons so appointed by them. This power, however, is subject to the provisions of Division 1 of Article 10. The power of municipal clerks is also subject to the provisions of Section 3.1-30-10.
(Source: P.A. 87-1119.)

(65 ILCS 5/3.1-10-50)
Sec. 3.1-10-50. Events upon which an elective office becomes vacant in municipality with population under 500,000.
(a) Vacancy by resignation. A resignation is not effective unless it is in writing, signed by the person holding the elective office, and notarized.
(1) Unconditional resignation. An unconditional

resignation by a person holding the elective office may specify a future date, not later than 60 days after the date the resignation is received by the officer authorized to fill the vacancy, at which time it becomes operative, but the resignation may not be withdrawn after it is received by the officer authorized to fill the vacancy. The effective date of a resignation that does not specify a future date at which it becomes operative is the date the resignation is received by the officer authorized to fill the vacancy. The effective date of a resignation that has a specified future effective date is that specified future date or the date the resignation is received by the officer authorized to fill the vacancy, whichever date occurs later.

(2) Conditional resignation. A resignation that does

not become effective unless a specified event occurs can be withdrawn at any time prior to the occurrence of the specified event, but if not withdrawn, the effective date of the resignation is the date of the occurrence of the specified event or the date the resignation is received by the officer authorized to fill the vacancy, whichever date occurs later.

(3) Vacancy upon the effective date. For the purpose

of determining the time period that would require an election to fill the vacancy by resignation or the commencement of the 60-day time period referred to in subsection (e), the resignation of an elected officer is deemed to have created a vacancy as of the effective date of the resignation.

(4) Duty of the clerk. If a resignation is delivered

to the clerk of the municipality, the clerk shall forward a certified copy of the written resignation to the official who is authorized to fill the vacancy within 7 business days after receipt of the resignation.

(b) Vacancy by death or disability. A vacancy occurs in an office by reason of the death of the incumbent. The date of the death may be established by the date shown on the death certificate. A vacancy occurs in an office by permanent physical or mental disability rendering the person incapable of performing the duties of the office. The corporate authorities have the authority to make the determination whether an officer is incapable of performing the duties of the office because of a permanent physical or mental disability. A finding of mental disability shall not be made prior to the appointment by a court of a guardian ad litem for the officer or until a duly licensed doctor certifies, in writing, that the officer is mentally impaired to the extent that the officer is unable to effectively perform the duties of the office. If the corporate authorities find that an officer is incapable of performing the duties of the office due to permanent physical or mental disability, that person is removed from the office and the vacancy of the office occurs on the date of the determination.
(c) Vacancy by other causes.
(1) Abandonment and other causes. A vacancy occurs in

an office by reason of abandonment of office; removal from office; or failure to qualify; or more than temporary removal of residence from the municipality; or in the case of an alderman of a ward or councilman or trustee of a district, more than temporary removal of residence from the ward or district, as the case may be. The corporate authorities have the authority to determine whether a vacancy under this subsection has occurred. If the corporate authorities determine that a vacancy exists, the office is deemed vacant as of the date of that determination for all purposes including the calculation under subsections (e), (f), and (g).

(2) Guilty of a criminal offense. An admission of

guilt of a criminal offense that upon conviction would disqualify the municipal officer from holding the office, in the form of a written agreement with State or federal prosecutors to plead guilty to a felony, bribery, perjury, or other infamous crime under State or federal law, constitutes a resignation from that office, effective on the date the plea agreement is made. For purposes of this Section, a conviction for an offense that disqualifies a municipal officer from holding that office occurs on the date of the return of a guilty verdict or, in the case of a trial by the court, on the entry of a finding of guilt.

(3) Election declared void. A vacancy occurs on the

date of the decision of a competent tribunal declaring the election of the officer void.

(4) Owing a debt to the municipality. A vacancy

occurs if a municipal official fails to pay a debt to a municipality in which the official has been elected or appointed to an elected position subject to the following:

(A) Before a vacancy may occur under this

paragraph (4), the municipal clerk shall deliver, by personal service, a written notice to the municipal official that (i) the municipal official is in arrears of a debt to the municipality, (ii) that municipal official must either pay or contest the debt within 30 days after receipt of the notice or the municipal official will be disqualified and his or her office vacated, and (iii) if the municipal official chooses to contest the debt, the municipal official must provide written notice to the municipal clerk of the contesting of the debt. A copy of the notice, and the notice to contest, shall also be mailed by the municipal clerk to the appointed municipal attorney by certified mail. If the municipal clerk is the municipal official indebted to the municipality, the mayor or president of the municipality shall assume the duties of the municipal clerk required under this paragraph (4).

(B) In the event that the municipal official

chooses to contest the debt, a hearing shall be held within 30 days of the municipal clerk's receipt of the written notice of contest from the municipal official. An appointed municipal hearing officer shall preside over the hearing, and shall hear testimony and accept evidence relevant to the existence of the debt owed by the municipal officer to the municipality.

(C) Upon the conclusion of the hearing, the

hearing officer shall make a determination on the basis of the evidence presented as to whether or not the municipal official is in arrears of a debt to the municipality. The determination shall be in writing and shall be designated as findings, decision, and order. The findings, decision, and order shall include: (i) the hearing officer's findings of fact; (ii) a decision of whether or not the municipal official is in arrears of a debt to the municipality based upon the findings of fact; and (iii) an order that either directs the municipal official to pay the debt within 30 days or be disqualified and his or her office vacated or dismisses the matter if a debt owed to the municipality is not proved. A copy of the hearing officer's written determination shall be served upon the municipal official in open proceedings before the hearing officer. If the municipal official does not appear for receipt of the written determination, the written determination shall be deemed to have been served on the municipal official on the date when a copy of the written determination is personally served on the municipal official or on the date when a copy of the written determination is deposited in the United States mail, postage prepaid, addressed to the municipal official at the address on record with the municipality.

(D) A municipal official aggrieved by the

determination of a hearing officer may secure judicial review of such determination in the circuit court of the county in which the hearing was held. The municipal official seeking judicial review must file a petition with the clerk of the court and must serve a copy of the petition upon the municipality by registered or certified mail within 5 days after service of the determination of the hearing officer. The petition shall contain a brief statement of the reasons why the determination of the hearing officer should be reversed. The municipal official shall file proof of service with the clerk of the court. No answer to the petition need be filed, but the municipality shall cause the record of proceedings before the hearing officer to be filed with the clerk of the court on or before the date of the hearing on the petition or as ordered by the court. The court shall set the matter for hearing to be held within 30 days after the filing of the petition and shall make its decision promptly after such hearing.

(E) If a municipal official chooses to pay the

debt, or is ordered to pay the debt after the hearing, the municipal official must present proof of payment to the municipal clerk that the debt was paid in full, and, if applicable, within the required time period as ordered by a hearing officer or circuit court judge.

(F) A municipal official will be disqualified and

his or her office vacated pursuant to this paragraph (4) on the later of the following times if the municipal official: (i) fails to pay or contest the debt within 30 days of the municipal official's receipt of the notice of the debt; (ii) fails to pay the debt within 30 days after being served with a written determination under subparagraph (C) ordering the municipal official to pay the debt; or (iii) fails to pay the debt within 30 days after being served with a decision pursuant to subparagraph (D) upholding a hearing officer's determination that the municipal officer has failed to pay a debt owed to a municipality.

(G) For purposes of this paragraph, a "debt"

shall mean an arrearage in a definitely ascertainable and quantifiable amount after service of written notice thereof, in the payment of any indebtedness due to the municipality, which has been adjudicated before a tribunal with jurisdiction over the matter. A municipal official is considered in arrears of a debt to a municipality if a debt is more than 30 days overdue from the date the debt was due.

(d) Election of an acting mayor or acting president. The election of an acting mayor or acting president pursuant to subsection (f) or (g) does not create a vacancy in the original office of the person on the city council or as a trustee, as the case may be, unless the person resigns from the original office following election as acting mayor or acting president. If the person resigns from the original office following election as acting mayor or acting president, then the original office must be filled pursuant to the terms of this Section and the acting mayor or acting president shall exercise the powers of the mayor or president and shall vote and have veto power in the manner provided by law for a mayor or president. If the person does not resign from the original office following election as acting mayor or acting president, then the acting mayor or acting president shall exercise the powers of the mayor or president but shall be entitled to vote only in the manner provided for as the holder of the original office and shall not have the power to veto. If the person does not resign from the original office following election as acting mayor or acting president, and if that person's original term of office has not expired when a mayor or president is elected and has qualified for office, the acting mayor or acting-president shall return to the original office for the remainder of the term thereof.
(e) Appointment to fill alderman or trustee vacancy. An appointment by the mayor or president or acting mayor or acting president, as the case may be, of a qualified person as described in Section 3.1-10-5 of this Code to fill a vacancy in the office of alderman or trustee must be made within 60 days after the vacancy occurs. Once the appointment of the qualified person has been forwarded to the corporate authorities, the corporate authorities shall act upon the appointment within 30 days. If the appointment fails to receive the advice and consent of the corporate authorities within 30 days, the mayor or president or acting mayor or acting president shall appoint and forward to the corporate authorities a second qualified person as described in Section 3.1-10-5. Once the appointment of the second qualified person has been forwarded to the corporate authorities, the corporate authorities shall act upon the appointment within 30 days. If the appointment of the second qualified person also fails to receive the advice and consent of the corporate authorities, then the mayor or president or acting mayor or acting president, without the advice and consent of the corporate authorities, may make a temporary appointment from those persons who were appointed but whose appointments failed to receive the advice and consent of the corporate authorities. The person receiving the temporary appointment shall serve until an appointment has received the advice and consent and the appointee has qualified or until a person has been elected and has qualified, whichever first occurs.
(f) Election to fill vacancies in municipal offices with 4-year terms. If a vacancy occurs in an elective municipal office with a 4-year term and there remains an unexpired portion of the term of at least 28 months, and the vacancy occurs at least 130 days before the general municipal election next scheduled under the general election law, then the vacancy shall be filled for the remainder of the term at that general municipal election. Whenever an election is held for this purpose, the municipal clerk shall certify the office to be filled and the candidates for the office to the proper election authorities as provided in the general election law. If a vacancy occurs with less than 28 months remaining in the unexpired portion of the term or less than 130 days before the general municipal election, then:
(1) Mayor or president. If the vacancy is in the

office of mayor or president, the vacancy must be filled by the corporate authorities electing one of their members as acting mayor or acting president. Except as set forth in subsection (d), the acting mayor or acting president shall perform the duties and possess all the rights and powers of the mayor or president until a mayor or president is elected at the next general municipal election and has qualified. However, in villages with a population of less than 5,000, if each of the trustees either declines the election as acting president or is not elected by a majority vote of the trustees presently holding office, then the trustees may elect, as acting president, any other village resident who is qualified to hold municipal office, and the acting president shall exercise the powers of the president and shall vote and have veto power in the manner provided by law for a president.

(2) Alderman or trustee. If the vacancy is in the

office of alderman or trustee, the vacancy must be filled by the mayor or president or acting mayor or acting president, as the case may be, in accordance with subsection (e).

(3) Other elective office. If the vacancy is in any

elective municipal office other than mayor or president or alderman or trustee, the mayor or president or acting mayor or acting president, as the case may be, must appoint a qualified person to hold the office until the office is filled by election, subject to the advice and consent of the city council or the board of trustees, as the case may be.

(g) Vacancies in municipal offices with 2-year terms. In the case of an elective municipal office with a 2-year term, if the vacancy occurs at least 130 days before the general municipal election next scheduled under the general election law, the vacancy shall be filled for the remainder of the term at that general municipal election. If the vacancy occurs less than 130 days before the general municipal election, then:
(1) Mayor or president. If the vacancy is in the

office of mayor or president, the vacancy must be filled by the corporate authorities electing one of their members as acting mayor or acting president. Except as set forth in subsection (d), the acting mayor or acting president shall perform the duties and possess all the rights and powers of the mayor or president until a mayor or president is elected at the next general municipal election and has qualified. However, in villages with a population of less than 5,000, if each of the trustees either declines the election as acting president or is not elected by a majority vote of the trustees presently holding office, then the trustees may elect, as acting president, any other village resident who is qualified to hold municipal office, and the acting president shall exercise the powers of the president and shall vote and have veto power in the manner provided by law for a president.

(2) Alderman or trustee. If the vacancy is in the

office of alderman or trustee, the vacancy must be filled by the mayor or president or acting mayor or acting president, as the case may be, in accordance with subsection (e).

(3) Other elective office. If the vacancy is in any

elective municipal office other than mayor or president or alderman or trustee, the mayor or president or acting mayor or acting president, as the case may be, must appoint a qualified person to hold the office until the office is filled by election, subject to the advice and consent of the city council or the board of trustees, as the case may be.

(h) In cases of vacancies arising by reason of an election being declared void pursuant to paragraph (3) of subsection (c), persons holding elective office prior thereto shall hold office until their successors are elected and qualified or appointed and confirmed by advice and consent, as the case may be.
(i) This Section applies only to municipalities with populations under 500,000.
(Source: P.A. 99-449, eff. 8-24-15.)

(65 ILCS 5/3.1-10-51)
Sec. 3.1-10-51. Vacancies in municipalities with a population of 500,000 or more.
(a) Events upon which an elective office in a municipality of 500,000 or more shall become vacant:
(1) A municipal officer may resign from office. A

vacancy occurs in an office by reason of resignation, failure to elect or qualify (in which case the incumbent shall remain in office until the vacancy is filled), death, permanent physical or mental disability rendering the person incapable of performing the duties of his or her office, conviction of a disqualifying crime, abandonment of office, removal from office, or removal of residence from the municipality or, in the case of an alderman of a ward, removal of residence from the ward.

(2) An admission of guilt of a criminal offense that

would, upon conviction, disqualify the municipal officer from holding that office, in the form of a written agreement with State or federal prosecutors to plead guilty to a felony, bribery, perjury, or other infamous crime under State or federal law, shall constitute a resignation from that office, effective at the time the plea agreement is made. For purposes of this Section, a conviction for an offense that disqualifies the municipal officer from holding that office occurs on the date of the return of a guilty verdict or, in the case of a trial by the court, the entry of a finding of guilt.

(3) Owing a debt to the municipality. A vacancy

occurs if a municipal official fails to pay a debt to a municipality in which the official has been elected or appointed to an elected position subject to the following:

(A) Before a vacancy may occur under this

paragraph (3), the municipal clerk shall deliver, by personal service, a written notice to the municipal official that (i) the municipal official is in arrears of a debt to the municipality, (ii) that municipal official must either pay or contest the debt within 30 days after receipt of the notice or the municipal official will be disqualified and his or her office vacated, and (iii) if the municipal official chooses to contest the debt, the municipal official must provide written notice to the municipal clerk of the contesting of the debt. A copy of the notice, and the notice to contest, shall also be mailed by the municipal clerk to the appointed municipal attorney by certified mail. If the municipal clerk is the municipal official indebted to the municipality, the mayor or president of the municipality shall assume the duties of the municipal clerk required under this paragraph (3).

(B) In the event that the municipal official

chooses to contest the debt, a hearing shall be held within 30 days of the municipal clerk's receipt of the written notice of contest from the municipal official. An appointed municipal hearing officer shall preside over the hearing, and shall hear testimony and accept evidence relevant to the existence of the debt owed by the municipal officer to the municipality.

(C) Upon the conclusion of the hearing, the

hearing officer shall make a determination on the basis of the evidence presented as to whether or not the municipal official is in arrears of a debt to the municipality. The determination shall be in writing and shall be designated as findings, decision, and order. The findings, decision, and order shall include: (i) the hearing officer's findings of fact; (ii) a decision of whether or not the municipal official is in arrears of a debt to the municipality based upon the findings of fact; and (iii) an order that either directs the municipal official to pay the debt within 30 days or be disqualified and his or her office vacated or dismisses the matter if a debt owed to the municipality is not proved. A copy of the hearing officer's written determination shall be served upon the municipal official in open proceedings before the hearing officer. If the municipal official does not appear for receipt of the written determination, the written determination shall be deemed to have been served on the municipal official on the date when a copy of the written determination is personally served on the municipal official or on the date when a copy of the written determination is deposited in the United States mail, postage prepaid, addressed to the municipal official at the address on record in the files of the municipality.

(D) A municipal official aggrieved by the

determination of a hearing officer may secure judicial review of such determination in the circuit court of the county in which the hearing was held. The municipal official seeking judicial review must file a petition with the clerk of the court and must serve a copy of the petition upon the municipality by registered or certified mail within 5 days after service of the determination of the hearing officer. The petition shall contain a brief statement of the reasons why the determination of the hearing officer should be reversed. The municipal official shall file proof of service with the clerk of the court. No answer to the petition need be filed, but the municipality shall cause the record of proceedings before the hearing officer to be filed with the clerk of the court on or before the date of the hearing on the petition or as ordered by the court. The court shall set the matter for hearing to be held within 30 days after the filing of the petition and shall make its decision promptly after such hearing.

(E) If a municipal official chooses to pay the

debt, or is ordered to pay the debt after the hearing, the municipal official must present proof of payment to the municipal clerk that the debt was paid in full, and, if applicable, within the required time period as ordered by a hearing officer.

(F) A municipal official will be disqualified and

his or her office vacated pursuant to this paragraph (3) on the later of the following times the municipal official: (i) fails to pay or contest the debt within 30 days of the municipal official's receipt of the notice of the debt; (ii) fails to pay the debt within 30 days after being served with a written determination under subparagraph (C) ordering the municipal official to pay the debt; or (iii) fails to pay the debt within 30 days after being served with a decision pursuant to subparagraph (D) upholding a hearing officer's determination that the municipal officer has failed to pay a debt owed to a municipality.

(G) For purposes of this paragraph, a "debt"

shall mean an arrearage in a definitely ascertainable and quantifiable amount after service of written notice thereof, in the payment of any indebtedness due to the municipality, which has been adjudicated before a tribunal with jurisdiction over the matter. A municipal official is considered in arrears of a debt to a municipality if a debt is more than 30 days overdue from the date the debt was due.

(b) If a vacancy occurs in an elective municipal office with a 4-year term and there remains an unexpired portion of the term of at least 28 months, and the vacancy occurs at least 130 days before the general municipal election next scheduled under the general election law, then the vacancy shall be filled for the remainder of the term at that general municipal election. Whenever an election is held for this purpose, the municipal clerk shall certify the office to be filled and the candidates for the office to the proper election authorities as provided in the general election law. If the vacancy is in the office of mayor, the city council shall elect one of their members acting mayor. The acting mayor shall perform the duties and possess all the rights and powers of the mayor until a successor to fill the vacancy has been elected and has qualified. If the vacancy is in any other elective municipal office, then until the office is filled by election, the mayor shall appoint a qualified person to the office subject to the advice and consent of the city council.
(c) If a vacancy occurs later than the time provided in subsection (b) in a 4-year term, a vacancy in the office of mayor shall be filled by the corporate authorities electing one of their members acting mayor. The acting mayor shall perform the duties and possess all the rights and powers of the mayor until a mayor is elected at the next general municipal election and has qualified. A vacancy occurring later than the time provided in subsection (b) in a 4-year term in any elective office other than mayor shall be filled by appointment by the mayor, with the advice and consent of the corporate authorities.
(d) A municipal officer appointed or elected under this Section shall hold office until the officer's successor is elected and has qualified.
(e) An appointment to fill a vacancy in the office of alderman shall be made within 60 days after the vacancy occurs. The requirement that an appointment be made within 60 days is an exclusive power and function of the State and is a denial and limitation under Article VII, Section 6, subsection (h) of the Illinois Constitution of the power of a home rule municipality to require that an appointment be made within a different period after the vacancy occurs.
(f) This Section applies only to municipalities with a population of 500,000 or more.
(Source: P.A. 99-449, eff. 8-24-15.)

(65 ILCS 5/3.1-10-55) (from Ch. 24, par. 3.1-10-55)
Sec. 3.1-10-55. Quorum to fill vacancies. If there is a vacancy in an elective office and, for any reason, there is not a quorum in office of the corporate authorities, appointments to fill vacancies may be made or confirmed by a majority of the corporate authorities holding office at the time the appointment is made or confirmed.
(Source: P.A. 87-1119.)

(65 ILCS 5/3.1-10-60) (from Ch. 24, par. 3.1-10-60)
Sec. 3.1-10-60. Interim appointments to vacancies. If a municipality has no mayor or president, no clerk, and no aldermen or trustees, the circuit court may, upon petition signed by at least 100 electors or 10% of the electors of the municipality, whichever is less, make interim appointments to fill all vacancies in the elective offices of the municipality from among persons whose names are submitted by the petition or petitions. The interim appointees shall serve until the next regularly scheduled election under the general election law occurring not less than 120 days after all the offices have become vacant.
(Source: P.A. 87-1119.)

(65 ILCS 5/3.1-10-65) (from Ch. 24, par. 3.1-10-65)
Sec. 3.1-10-65. Referendum to reduce terms.
(a) In any municipality of less than 500,000 inhabitants, a proposition to reduce the terms of the elective officers of the municipality from 4 years to 2 years may be submitted, within the discretion of the corporate authorities, to the electors of the municipality. The proposition shall also be submitted if a petition requesting that action is signed by electors of the municipality numbering not less than 10% of the total vote cast at the last election for mayor or president of the municipality and the petition is filed with the municipal clerk and certified in accordance with the general election law. The proposition shall be substantially in the following form:
Shall the term of the elective officers of (name of

municipality) be reduced from 4 years to 2 years?

(b) If a majority of the electors voting on the proposition vote against it, the terms of the officers shall remain 4 years. If, however, a majority of those voting on the proposition vote in favor of it, the officers elected at the next regular election for officers in the municipality shall hold their offices for a term of 2 years and until their successors are elected and have qualified, except in the case of trustees and aldermen. In the case of aldermen and trustees: (i) at the first election of aldermen or trustees that occurs in an odd numbered year following the vote to reduce the length of terms, successors to aldermen or trustees whose terms expire in that year shall be elected for a term of one year and until their successors are elected and have qualified and (ii) thereafter, one-half of the aldermen or trustees shall be elected each year for terms of 2 years and until their successors are elected and have qualified.
(Source: P.A. 87-1119.)

(65 ILCS 5/3.1-10-70) (from Ch. 24, par. 3.1-10-70)
Sec. 3.1-10-70. Elections for reduced 2 year terms. In municipalities that have provided for a 2 year term for elective officers under Section 3.1-10-65, the first election for municipal officers shall be held at the next general municipal election following the referendum at which the terms of the elective officers were reduced. In those municipalities, general elections shall be held annually thereafter.
(Source: P.A. 87-1119.)

(65 ILCS 5/3.1-10-75) (from Ch. 24, par. 3.1-10-75)
Sec. 3.1-10-75. Referendum to lengthen terms.
(a) In any municipality of less than 500,000 inhabitants that, under Section 3.1-10-65, has voted to shorten the terms of elective officers, a proposition to lengthen the terms of the elective officers of the municipality from 2 years to 4 years may be submitted, within the discretion of the corporate authorities, to the electors of the municipality. The proposition shall be certified by the municipal clerk to the appropriate election authorities, who shall submit the proposition at an election in accordance with the general election law. The proposition shall also be submitted at an election if a petition requesting that action is signed by electors of the municipality numbering not less than 10% of the total vote cast at the last election for mayor or president of the municipality and the petition is filed with the municipal clerk. The proposition shall be substantially in the following form:
Shall the term of the elective officers of (name of

municipality) be lengthened from 2 years to 4 years?

(b) If a majority of the electors voting on the proposition vote against it, the terms of the officers shall remain 2 years. If, however, a majority of those voting on the proposition vote in favor of it, the officers elected at the next regular election for officers in the municipality shall hold their offices for a term of 4 years and until their successors are elected and have qualified, except in the case of trustees and aldermen. In the case of aldermen and trustees: (i) if the first election for aldermen or trustees, after approval of the proposition, occurs in an even numbered year, the aldermen or trustees elected in that even numbered year shall serve for terms of 3 years and until their successors are elected and have qualified, the terms for successors to those elected at the first even numbered year election shall be 4 years and until successors are elected and have qualified, the aldermen or trustees elected at the first odd numbered year election next following the first even numbered year election shall serve for terms of 4 years and until successors are elected and have qualified, and successors elected after the first odd numbered year shall also serve 4 year terms and until their successors are elected and have qualified and (ii) if the first election for aldermen or trustees, after approval of the proposition, occurs in an odd numbered year, the aldermen or trustees elected in that odd numbered year shall serve for terms of 4 years and until their successors are elected and have qualified, the terms for successors to those elected at the first odd numbered year election shall be for 4 years and until successors are elected and have qualified, the aldermen or trustees elected at the first even numbered year election next following the first odd numbered year election shall serve for terms of one year and until their successors are elected and have qualified, and the terms for successors to those elected at the first odd numbered year election shall be 4 years and until their successors are elected and have qualified.
(Source: P.A. 87-1119.)

(65 ILCS 5/Art. 3.1 Div. 15 heading)

(65 ILCS 5/3.1-15-5) (from Ch. 24, par. 3.1-15-5)
Sec. 3.1-15-5. Officers to be elected. In all cities incorporated under this Code there shall be elected a mayor, aldermen, a city clerk, and a city treasurer (except in the case of a city of 10,000 or fewer inhabitants that, by ordinance, allows for the appointment of a city treasurer by the mayor, subject to the advice and consent of the city council). In all villages and incorporated towns, there shall be elected a president, trustees, and a clerk, except as otherwise provided in this Code.
(Source: P.A. 87-1119; 88-572, eff. 8-11-94.)

(65 ILCS 5/3.1-15-10) (from Ch. 24, par. 3.1-15-10)
Sec. 3.1-15-10. Mayor; president. The chief executive officer of a city shall be a mayor. The chief executive officer of a village shall be a village president, who may also be called a mayor. The chief executive officer of an incorporated town shall be a president, who may also be called a mayor. The chief executive officer shall hold office for 4 years and until a successor is elected and has qualified, except in municipalities that have adopted a 2 year term as provided in Section 3.1-10-65 and except in a village or incorporated town that, before January 1, 1942, has adopted a 2 year term for the chief executive officer.
(Source: P.A. 87-1119.)

(65 ILCS 5/3.1-15-15) (from Ch. 24, par. 3.1-15-15)
Sec. 3.1-15-15. Holding other offices. A mayor, president, alderman, trustee, clerk, or treasurer shall not hold any other office under the municipal government during the term of that office, except when the officer is granted a leave of absence from that office or except as otherwise provided in Sections 3.1-10-50, 3.1-35-135, and 8-2-9.1. Moreover, an officer may serve as a volunteer fireman and receive compensation for that service.
(Source: P.A. 99-386, eff. 8-17-15.)

(65 ILCS 5/3.1-15-20) (from Ch. 24, par. 3.1-15-20)
Sec. 3.1-15-20. Administering oaths. The mayor of a city, the president of a village or incorporated town, the clerk, the chairman of a plan commission, and the chairman of a zoning board of appeals of a municipality have power to administer oaths and affirmations on all lawful occasions. The corporate authorities by ordinance may authorize other municipal officers to administer oaths.
(Source: P.A. 87-1119.)

(65 ILCS 5/3.1-15-25) (from Ch. 24, par. 3.1-15-25)
Sec. 3.1-15-25. Conservators of the peace; service of warrants.
(a) After receiving a certificate attesting to the successful completion of a training course administered by the Illinois Law Enforcement Training Standards Board, the mayor, aldermen, president, trustees, marshal, deputy marshals, and policemen in municipalities shall be conservators of the peace. Those persons and others authorized by ordinance shall have power (i) to arrest or cause to be arrested, with or without process, all persons who break the peace or are found violating any municipal ordinance or any criminal law of the State, (ii) to commit arrested persons for examination, (iii) if necessary, to detain arrested persons in custody over night or Sunday in any safe place or until they can be brought before the proper court, and (iv) to exercise all other powers as conservators of the peace prescribed by the corporate authorities.
(b) All warrants for the violation of municipal ordinances or the State criminal law, directed to any person, may be served and executed within the limits of a municipality by any policeman or marshal of the municipality. For that purpose, policemen and marshals have all the common law and statutory powers of sheriffs.
(Source: P.A. 90-540, eff. 12-1-97.)

(65 ILCS 5/3.1-15-30) (from Ch. 24, par. 3.1-15-30)
Sec. 3.1-15-30. Minority representation.
(a) Whenever the question of incorporation as a city under this Code is submitted for adoption to the electors of any territory, village, incorporated town, or city under special charter, there may be submitted at the same time for adoption or rejection the question of minority representation in the city council. The proposition shall be in the following form:
Shall minority representation in the city council be

adopted?

(b) If a majority of the votes cast on the question at any election are for minority representation in the city council, the members of the city council, except as otherwise provided, thereafter shall be elected as provided in Section 3.1-15-35.
(c) The city council, at least 30 days before the first day fixed by law for the filing of candidate petitions for the next general municipal election, shall apportion the city by dividing its population, as ascertained by an official publication of any national, state, school, or city census, by any number not less than 2 nor more than 6. The quotient shall be the ratio of representation in the city council. Districts shall be formed of contiguous and compact territory and contain, as near as practicable, an equal number of inhabitants.
(d) If a majority of the votes cast on the question at any election are against minority representation in the city council, the members of the city council shall be elected as otherwise provided in this Code.
(e) At any time after the incorporation of a city under this Code, on petition of electors equal in number to one-eighth the number of legal votes cast at the next preceding general municipal election, the city clerk shall certify the question of the adoption or retention of minority representation to the proper election authority for submission to the electors of that city. The proposition shall be in the same form as provided in this Section, except that the word "retained" shall be substituted for the word "adopted" when appropriate. A question of minority representation, however, shall not be submitted more than once within 32 months.
(f) If the city council of any city adopting minority representation as provided in this Section has not fixed a ratio of representation and formed the districts by the time specified in this Section, those acts may be done by any later city council. All official acts done and ordinances passed by a city council elected at large by the electors of a city that has adopted a minority representation plan shall be as valid and binding as if the aldermen had been elected from districts.
(Source: P.A. 87-1119.)

(65 ILCS 5/3.1-15-35) (from Ch. 24, par. 3.1-15-35)
Sec. 3.1-15-35. Aldermen under minority representation plan. Every district under a minority representation plan shall be entitled to 3 aldermen. Aldermen shall hold their offices for 4 years and until their successors have been elected and qualified, except in cities that have adopted a 2 year term under Section 3.1-10-65. There shall be elected in each district as many aldermen as the district is entitled to. In all of these elections for aldermen, each elector may cast as many votes as there are aldermen to be elected in the elector's district, or may distribute his or her votes, or equal parts of the votes, among the candidates as the elector sees fit. The candidate highest in votes is elected if only one alderman is elected; the candidates highest and next highest in votes are elected if only 2 aldermen are elected; and the 3 highest candidates in votes are elected when 3 aldermen are elected. Vacancies shall be filled as provided in Sections 3.1-10-50 and 3.1-10-55 by either interim election or appointment. An appointment to fill a vacancy shall be made within 60 days after the vacancy occurs. The requirement that an appointment be made within 60 days is an exclusive power and function of the State and is a denial and limitation under Article VII, Section 6, subsection (h) of the Illinois Constitution of the power of a home rule municipality to require that an appointment be made within a different period after the vacancy occurs.
(Source: P.A. 87-1052; 87-1119; 88-45.)

(65 ILCS 5/3.1-15-40) (from Ch. 24, par. 3.1-15-40)
Sec. 3.1-15-40. Staggered elections under minority plans. In all cities that adopt or have adopted the minority representation plan for the election of aldermen and have not already staggered the terms of their aldermen, the city council may provide by ordinance that at any ensuing general municipal election for city officers the aldermen in every alternate district shall be elected for one term of 2 years and, at the expiration of that term of 2 years, for regular terms of 4 years. This Section does not prohibit a city from voting in favor of a 2 year term for city officers as provided in Section 3.1-10-65. The provisions of the general election law shall govern elections under this Section.
(Source: P.A. 87-1119.)

(65 ILCS 5/Art. 3.1 Div. 20 heading)

(65 ILCS 5/3.1-20-5) (from Ch. 24, par. 3.1-20-5)
Sec. 3.1-20-5. Clerk and treasurer. The city clerk and the city treasurer shall be elected at the same time that the mayor is elected, except in the case of an election to fill a mayoral vacancy and except in the case of a city having 10,000 or fewer inhabitants in which, by ordinance, the position of city treasurer is an appointed position. If a vacancy occurs in the office of city clerk or city treasurer, it shall be filled by the mayor with the advice and consent of the city council. The person so appointed shall hold office for the unexpired term of the officer elected.
(Source: P.A. 87-1119; 88-572, eff. 8-11-94.)

(65 ILCS 5/3.1-20-10) (from Ch. 24, par. 3.1-20-10)
Sec. 3.1-20-10. Aldermen; number.
(a) Except as otherwise provided in this Section, Section 3.1-20-20, or as otherwise provided in the case of aldermen-at-large, the number of aldermen, when not elected by the minority representation plan, shall be determined using the most recent federal decennial census results as follows:
(1) in cities not exceeding 3,000 inhabitants, 6

aldermen;

(2) in cities exceeding 3,000 but not exceeding

15,000, 8 aldermen;

(3) in cities exceeding 15,000 but not exceeding

20,000, 10 aldermen;

(4) in cities exceeding 20,000 but not exceeding

50,000, 14 aldermen;

(5) in cities exceeding 50,000 but not exceeding

70,000, 16 aldermen;

(6) in cities exceeding 70,000 but not exceeding

90,000, 18 aldermen; and

(7) in cities exceeding 90,000 but not exceeding

500,000, 20 aldermen.

(b) Instead of the number of aldermen set forth in subsection (a), a municipality with 15,000 or more inhabitants may adopt, either by ordinance or by resolution, not more than one year after the municipality's receipt of the new federal decennial census results, the following number of aldermen: in cities exceeding 15,000 but not exceeding 20,000, 8 aldermen; exceeding 20,000 but not exceeding 50,000, 10 aldermen; exceeding 50,000 but not exceeding 70,000, 14 aldermen; exceeding 70,000 but not exceeding 90,000, 16 aldermen; and exceeding 90,000 but not exceeding 500,000, 18 aldermen.
(c) Instead of the number of aldermen set forth in subsection (a), a municipality with 40,000 or more inhabitants may adopt, either by ordinance or by resolution, not more than one year after the municipality's receipt of the new federal decennial census results, the following number of aldermen: in cities exceeding 40,000 but not exceeding 50,000, 16 aldermen.
(d) If, according to the most recent federal decennial census results, the population of a municipality increases or decreases under this Section, then the municipality may adopt an ordinance or resolution to retain the number of aldermen that existed before the most recent federal decennial census results. The ordinance or resolution may not be adopted more than one year after the municipality's receipt of the most recent federal decennial census results.
(Source: P.A. 96-1156, eff. 7-21-10; 97-301, eff. 8-11-11; 97-1091, eff. 8-24-12.)

(65 ILCS 5/3.1-20-15) (from Ch. 24, par. 3.1-20-15)
Sec. 3.1-20-15. Division into wards. Except as otherwise provided in Section 3.1-20-20, every city shall have one-half as many wards as the total number of aldermen to which the city is entitled. The city council, from time to time, shall divide the city into that number of wards.
(Source: P.A. 87-1119.)

(65 ILCS 5/3.1-20-20) (from Ch. 24, par. 3.1-20-20)
Sec. 3.1-20-20. Aldermen; restrict or reinstate number.
(a) In a city of less than 100,000 inhabitants, a proposition to restrict the number of aldermen to one-half of the total authorized by Section 3.1-20-10, with one alderman representing each ward, shall be certified by the city clerk to the proper election authorities, who shall submit the proposition at an election in accordance with the general election law, if a petition requesting that action is signed by electors of the city numbering not less than 10% of the total vote cast at the last election for mayor of the city and the petition is filed with the city clerk.
The proposition shall be substantially in the following form:
Shall (name of city) restrict the number of aldermen

to (state number) (one-half of the total authorized by Section 3.1-20-10 of the Illinois Municipal Code), with one alderman representing each ward?

If a majority of those voting on the proposition vote in favor of it, all existing aldermanic terms shall expire as of the date of the next regular aldermanic election, at which time a full complement of aldermen shall be elected for the full term.
(b) In a city of less than 100,000 inhabitants, a proposition to restrict the number of aldermen to one alderman per ward, with one alderman representing each ward, plus an additional number of aldermen not to exceed the number of wards in the city to be elected at large, shall be certified by the city clerk to the proper election authorities, who shall submit the proposition at an election in accordance with the general election law, if a petition requesting that action is signed by electors of the city numbering not less than 10% of the total vote cast at the last election for mayor of the city and the petition is filed with the city clerk.
The proposition shall be substantially in the following form:
Shall (name of city) restrict the number of aldermen

to (number), with one alderman representing each ward, plus an additional (number) alderman (aldermen) to be elected at large?

If a majority of those voting on the proposition vote in favor of it, all existing aldermanic terms shall expire as of the date of the next regular aldermanic election, at which time a full complement of aldermen shall be elected for the full term.
(c) In a city of less than 100,000 inhabitants where a proposition under subsection (a) or (b) has been successful, a proposition to reinstate the number of aldermen in accordance with Section 3.1-20-10 shall be certified by the city clerk to the proper election authorities, who shall submit the proposition at an election in accordance with the general election law, if a petition requesting that action has been signed by electors of the city numbering not less than 10% of the total vote cast at the last election for mayor of the city and the petition has been filed with the city clerk.
The election authority must submit the proposition in substantially the following form:
Shall (name of city) reinstate the number of aldermen

to (number of aldermen allowed by Section 3.1-20-10)?

The election authority must record the votes as "Yes" or "No".
If a majority of the electors voting on the proposition vote in the affirmative, then, if the restriction in the number of aldermen has taken effect, all existing aldermanic terms shall expire as of the date of the next regular aldermanic election, at which time a full complement of aldermen shall be elected for the full term and thereafter terms shall be determined in accordance with Section 3.1-20-35.
(Source: P.A. 92-727, eff. 7-25-02.)

(65 ILCS 5/3.1-20-22) (from Ch. 24, par. 3.1-20-22)
Sec. 3.1-20-22. Aldermen; staggered terms. In any city of less than 100,000 inhabitants, a proposition to stagger the terms of aldermen, with as nearly as possible one-half of the aldermen elected every 2 years, shall be certified by the city clerk to the proper election authority, who shall submit the proposition at an election in accordance with the general election law, if a petition requesting that action is signed by electors of the city numbering at least 10% of the total vote cast at the last election for mayor of the city and is filed with the city clerk.
The ballot shall have printed on it, but not as a part of the proposition submitted, the following information for voters: one alderman elected from each even-numbered ward shall serve a term of 2 years; one alderman elected from each odd-numbered ward shall serve a term of 4 years.
The proposition shall be substantially in the following form:
Shall (name of city) adopt a system of staggered

terms for aldermen?

If a majority of those voting on the proposition vote in favor of it, then at the next regular election for aldermen one alderman shall be elected from each even-numbered ward for a term of 2 years and one alderman shall be elected from each odd-numbered ward for a term of 4 years. Thereafter, their successors shall be elected for terms of 4 years.
(Source: P.A. 87-1119.)

(65 ILCS 5/3.1-20-25) (from Ch. 24, par. 3.1-20-25)
Sec. 3.1-20-25. Redistricting a city.
(a) In the formation of wards, the number of inhabitants of the city immediately preceding the division of the city into wards shall be as nearly equal in population, and the wards shall be of as compact and contiguous territory, as practicable. Wards shall be created in a manner so that, as far as practicable, no precinct shall be divided between 2 or more wards.
(b) Whenever an official decennial census shows that a city contains more or fewer wards than it is entitled to, the city council of the city, by ordinance, shall redistrict the city into as many wards as the city is entitled. This redistricting shall be completed not less than 30 days before the first day set by the general election law for the filing of candidate petitions for the next succeeding election for city officers. At this election there shall be elected the number of aldermen to which the city is entitled, except as provided in subsection (c).
(c) If it appears from any official decennial census that it is necessary to redistrict under subsection (b) or for any other reason, the city council shall immediately proceed to redistrict the city and shall hold the next city election in accordance with the new redistricting. At this election the aldermen whose terms of office are not expiring shall be considered aldermen for the new wards respectively in which their residences are situated. At this election, in a municipality that is not a newly incorporated municipality, a candidate for alderman may be elected from any ward that contains a part of the ward in which he or she resided at least one year next preceding the election that follows the redistricting, and, if elected, that person may be reelected from the new ward he or she represents if he or she resides in that ward for at least one year next preceding reelection. If there are 2 or more aldermen with terms of office not expiring and residing in the same ward under the new redistricting, the alderman who holds over for that ward shall be determined by lot in the presence of the city council, in the manner directed by the council, and all other aldermen shall fill their unexpired terms as aldermen-at-large. The aldermen-at-large, if any, shall have the same powers and duties as all other aldermen, but upon the expiration of their terms the offices of aldermen-at-large shall be abolished.
(d) If the redistricting results in one or more wards in which no aldermen reside whose terms of office have not expired, 2 aldermen shall be elected in accordance with Section 3.1-20-35, unless the city elected only one alderman per ward pursuant to a referendum under subsection (a) of Section 3.1-20-20.
(e) A redistricting ordinance that has decreased the number of wards of a city because of a decrease in population of the city shall not be effective if, not less than 60 days before the time fixed for the next succeeding general municipal election, an official census is officially published that shows that the city has regained a population that entitles it to the number of wards that it had just before the passage of the last redistricting ordinance.
(Source: P.A. 97-1091, eff. 8-24-12.)

(65 ILCS 5/3.1-20-30) (from Ch. 24, par. 3.1-20-30)
Sec. 3.1-20-30. Validation of actions. After an official census is officially published, if a city is divided into a greater number of wards and has elected a greater number of aldermen than the city is entitled to, the division and election shall, nevertheless, be valid and all acts, resolutions, and ordinances of the city council of that city, if in other respects in compliance with law, are valid.
(Source: P.A. 87-1119.)

(65 ILCS 5/3.1-20-35) (from Ch. 24, par. 3.1-20-35)
Sec. 3.1-20-35. Determining terms.
(a) Aldermen elected at the first election for city officers after the election of aldermen for the initial terms provided for in Section 2-2-11 shall draw lots to determine which aldermen in each ward shall hold office for a 4 year term, and until a successor is elected and has qualified, and which aldermen in each ward shall hold office for a 2 year term, and until a successor is elected and has qualified. All aldermen thereafter elected shall hold office for a term of 4 years, and until their successors are elected and have qualified, except in cities that adopt a 2 year term under Section 3.1-10-65 and except as otherwise provided in Section 3.1-20-20.
(b) If a city that has had the minority representation plan has voted not to retain the plan, then at the first election for city officers following the vote 2 aldermen shall be elected from each ward in the city and their terms shall be staggered in the manner set forth in subsection (a). The tenure of these aldermen and their successors shall be the same as that stated in subsection (a).
(Source: P.A. 87-1119.)

(65 ILCS 5/3.1-20-40) (from Ch. 24, par. 3.1-20-40)
Sec. 3.1-20-40. Other officers; election rather than appointment. Instead of providing for the appointment of the following officers as provided in Section 3.1-30-5, the city council, in its discretion, may provide by ordinance passed by a two-thirds vote of all the aldermen elected for the election by the electors of the city of a city collector, a city marshal, a city superintendent of streets, a corporation counsel, a city comptroller, or any of them, and any other officers which the city council considers necessary or expedient. By ordinance or resolution, to take effect at the end of the current fiscal year, the city council, by a like vote, may discontinue any office so created and devolve the duties of that office on any other city officer. After discontinuance of an office, no officer filling that office before its discontinuance shall have any claim against the city for salary alleged to accrue after the date of discontinuance.
(Source: P.A. 87-1119.)

(65 ILCS 5/3.1-20-45)
Sec. 3.1-20-45. Nonpartisan primary elections; uncontested office. A city incorporated under this Code that elects municipal officers at nonpartisan primary and general elections shall conduct the elections as provided in the Election Code, except that no office for which nomination is uncontested shall be included on the primary ballot and no primary shall be held for that office. For the purposes of this Section, an office is uncontested when not more than 4 persons to be nominated for each office have timely filed valid nominating papers seeking nomination for the election to that office.
Notwithstanding the preceding paragraph, when a person (i) who has not timely filed valid nomination papers and (ii) who intends to become a write-in candidate for nomination for any office for which nomination is uncontested files a written statement or notice of that intent with the proper election official with whom the nomination papers for that office are filed, if the write-in candidate becomes the fifth candidate filed, a primary ballot must be prepared and a primary must be held for the office. The statement or notice must be filed on or before the 61st day before the consolidated primary election. The statement must contain (i) the name and address of the person intending to become a write-in candidate, (ii) a statement that the person intends to become a write-in candidate, and (iii) the office the person is seeking as a write-in candidate. An election authority has no duty to conduct a primary election or prepare a primary ballot unless a statement meeting the requirements of this paragraph is filed in a timely manner.
If there is a primary election, then candidates shall be placed on the ballot for the next succeeding general municipal election in the following manner:
(1) If one officer is to be elected, then the 2

candidates who receive the highest number of votes shall be placed on the ballot for the next succeeding general municipal election.

(2) If 2 aldermen are to be elected at large, then

the 4 candidates who receive the highest number of votes shall be placed on the ballot for the next succeeding general municipal election.

(3) If 3 aldermen are to be elected at large, then

the 6 candidates who receive the highest number of votes shall be placed on the ballot for the next succeeding general municipal election.

The name of a write-in candidate may not be placed on the ballot for the next succeeding general municipal election unless he or she receives a number of votes in the primary election that equals or exceeds the number of signatures required on a petition for nomination for that office or that exceeds the number of votes received by at least one of the candidates whose names were printed on the primary ballot for nomination for or election to the same office.
(Source: P.A. 97-81, eff. 7-5-11.)

(65 ILCS 5/Art. 3.1 Div. 25 heading)

(65 ILCS 5/3.1-25-5) (from Ch. 24, par. 3.1-25-5)
Sec. 3.1-25-5. Trustees; terms. In each village incorporated under this Code, the electors of the village shall elect 6 trustees. The term of office of the trustees shall be 4 years and until their successors are elected and have qualified. Trustees elected at the first election for village officers after a village is incorporated, however, shall by lot designate one-half of their number, whose terms shall be 2 years and until their successors are elected and have qualified.
(Source: P.A. 87-1119.)

(65 ILCS 5/3.1-25-10) (from Ch. 24, par. 3.1-25-10)
Sec. 3.1-25-10. Village board; composition; referendum. Any village board of a village of under 5,000 population incorporated under this Code may by resolution provide for a referendum on the question of whether the board of trustees shall be comprised of 4 members rather than 6 members. The referendum shall be held in accordance with the general election law. If a majority of those voting on the question vote in favor of reducing the number of trustees from 6 to 4, the number of trustees shall be reduced to 4. In order to provide for the transition from 6 member boards to 4 member boards, 2 trustees shall be elected at the general municipal election in each odd numbered year after the adoption of the referendum when trustees are elected for 4 year terms and at the general municipal election in each year after the adoption of the referendum when trustees are elected for 2 year terms. Any village that changes from a 6 member board to a 4 member board may thereafter return to a 6 member board by the same procedure.
(Source: P.A. 87-1119.)

(65 ILCS 5/3.1-25-15) (from Ch. 24, par. 3.1-25-15)
Sec. 3.1-25-15. President and trustees; general election.
(a) The election for the president in villages shall be held at the general municipal election in accordance with the general election law.
(b) The election for trustees in villages shall be held in accordance with the general election law, except as provided in Section 3.1-25-70.
(c) The day upon which the elections provided for in this Section are to be held is subject to the provisions of the general election law.
(d) Every village or incorporated town incorporated and existing under a special Act that has, before the effective date of this amendatory Act of 1992, held a general municipal election in even numbered years may continue to do so. Every village or incorporated town may also hold annual municipal elections if it is necessary to comply with the provisions of Section 3.1-25-70.
(Source: P.A. 87-1119.)

(65 ILCS 5/3.1-25-20) (from Ch. 24, par. 3.1-25-20)
Sec. 3.1-25-20. Primary election. A village incorporated under this Code shall nominate and elect candidates for president and trustees in nonpartisan primary and general elections as provided in Sections 3.1-25-20 through 3.1-25-55 until the electors of the village vote to require the partisan election of the president and trustees at a referendum in the manner provided in Section 3.1-25-65 after January 1, 1992. The provisions of Sections 3.1-25-20 through 3.1-25-55 shall apply to all villages incorporated under this Code that have operated under those Sections without the adoption of those provisions by the referendum provided in Section 3.1-25-60 as well as those villages that have adopted those provisions by the referendum provided in Section 3.1-25-60 until the electors of those villages vote to require the partisan election of the president and trustees in the manner provided in Section 3.1-25-65. Villages that have nominated and elected candidates for president and trustees in partisan elections prior to January 1, 1992, may continue to hold partisan elections without conducting a referendum in the manner provided in Section 3.1-25-65. All candidates for nomination to be voted for at all general municipal elections at which a president or trustees, or both, are to be elected under this Article shall be nominated from the village at large by a primary election.
Notwithstanding any other provision of law, no primary shall be held in any village when the nomination for every office to be voted upon by the electors of the village is uncontested. If the nomination of candidates is uncontested as to one or more, but not all, of the offices to be voted upon by the electors of the village, then a primary must be held in the village, provided that the primary ballot shall not include those offices in the village for which the nomination is uncontested. For the purposes of this Section, an office is uncontested when not more than the number of persons to be nominated to the office have timely filed valid nominating papers seeking nomination for election to that office.
Notwithstanding the preceding paragraph, when a person (i) who has not timely filed valid nomination papers and (ii) who intends to become a write-in candidate for nomination for any office for which nomination is uncontested files a written statement or notice of that intent with the proper election official with whom the nomination papers for that office are filed, a primary ballot must be prepared and a primary must be held for the office. The statement or notice must be filed on or before the 61st day before the consolidated primary election. The statement must contain (i) the name and address of the person intending to become a write-in candidate, (ii) a statement that the person intends to become a write-in candidate, and (iii) the office the person is seeking as a write-in candidate. An election authority has no duty to conduct a primary election or prepare a primary ballot unless a statement meeting the requirements of this paragraph is filed in a timely manner.
Only the names of those persons nominated in the manner prescribed in Sections 3.1-25-20 through 3.1-25-65 shall be placed on the ballot at the general municipal election. The village clerk shall certify the offices to be filled and the candidates for those offices to the proper election authority as provided in the general election law. A primary for those offices, if required, shall be held in accordance with the general election law.
(Source: P.A. 91-57, eff. 6-30-99.)

(65 ILCS 5/3.1-25-30) (from Ch. 24, par. 3.1-25-30)
Sec. 3.1-25-30. Petition of candidacy. The petition in the nomination papers shall contain a number of signatures of electors residing within the same village as the candidate equal to at least 1% of the total vote cast at the last preceding election in the village for president. The petition shall be in substantially the form provided in the general election law.
(Source: P.A. 87-1119.)

(65 ILCS 5/3.1-25-35) (from Ch. 24, par. 3.1-25-35)
Sec. 3.1-25-35. Primary ballots. The proper election authority, in accordance with the general election law, shall have the primary ballots printed in the same manner, in the same number, and within the same time as ballots are printed under the general election law, except as otherwise provided in this Code. If the office of president is to be filled in the succeeding general municipal election, the names of the candidates for president shall be placed first on the primary ballots, in substantially the form specified in this Section. Following these names shall appear the names of the candidates for trustees in substantially the form specified in this Section. The primary ballots shall comply with the general election law, except as otherwise provided in this Code. The ballots shall designate no party, platform, political principle, appellation, or mark, nor shall any circle be printed at the head of the primary ballots.
The primary ballots shall be in substantially the following form:

(65 ILCS 5/3.1-25-40) (from Ch. 24, par. 3.1-25-40)
Sec. 3.1-25-40. Ballots.
(a) If the office of president is to be filled, only the names of the 4 candidates receiving the highest number of votes for president shall be placed on the ballot for president at the next succeeding general municipal election. The names of candidates in a number equal to 4 times the number of trustee positions to be filled receiving the highest number of votes for trustee, or the names of all candidates if less than 4 times the number of trustee positions to be filled, shall be placed on the ballot for that office at the municipal election.
(b) An elector, however, at either a primary election or a general municipal election held under Sections 3.1-25-20 through 3.1-25-55, may write in the names of the candidates of that elector's choice in accordance with the general election law. If, however, the name of only one candidate for a particular office appeared on the primary ballot, the name of the person having the largest number of write-in votes shall not be placed upon the ballot at the general municipal election unless the number of votes received in the primary election by that person was at least 10% of the number of votes received by the candidate for the same office whose name appeared on the primary ballot.
(c) If a nominee at a general primary election dies or withdraws before the general municipal election, there shall be placed on the ballot the name of the candidate receiving the next highest number of votes, and so on in case of the death or withdrawal of more than one nominee.
(d) If in the application of this Section there occurs the condition provided for in Section 3.1-25-45, there shall be placed on the ballot the name of the candidate who was not chosen by lot under that Section where one of 2 tied candidates had been placed on the ballot before the death or withdrawal occurred. If, however, in the application of this Section, the candidate with the next highest number of votes cannot be determined because of a tie among 2 or more candidates, the successor nominee whose name shall be placed on the ballot shall be determined by lot as provided in Section 3.1-25-45.
(Source: P.A. 95-699, eff. 11-9-07.)

(65 ILCS 5/3.1-25-45) (from Ch. 24, par. 3.1-25-45)
Sec. 3.1-25-45. Nomination; determination by lot. If, upon the canvass of the returns of the primary election specified in Section 3.1-25-20, the canvassing board finds that there are tied candidates for president or trustee so that the appropriate number of candidates receiving the highest number of votes cannot be determined, the canvassing board shall determine by lot which of the tied candidates shall be nominated for the positions for which they are tied. In these cases the canvassing board shall issue to the tied candidates written notice of the tie vote, stating in the notice the place, the day (which shall not be more than 5 days thereafter), and the hour when the nomination is to be so determined.
(Source: P.A. 87-1119.)

(65 ILCS 5/3.1-25-50) (from Ch. 24, par. 3.1-25-50)
Sec. 3.1-25-50. General election; ballot positions. On the ballots for the general municipal election, if the office of president is to be filled, the names of the nominees for president shall be placed first, in substantially the form specified in this Section. Following these names, the names of the nominees for trustees shall appear under each office, in substantially the form specified in this Section.
The ballots shall be in the form provided by the general election law, except as otherwise provided in this Code, but they shall designate no party, platform, political principle, appellation, or mark, nor shall any circle be printed at the head of the ballots. The ballots shall be in substantially the following form:

(65 ILCS 5/3.1-25-55) (from Ch. 24, par. 3.1-25-55)
Sec. 3.1-25-55. General election; election contests. All general municipal elections under Sections 3.1-25-20 through 3.1-25-50 shall be held, conducted, and contested under the general election law, except that the contest of the election of president and trustees shall be conducted in the circuit court and the board of trustees shall not be the judge of the election and qualification of its members.
(Source: P.A. 87-1119.)

(65 ILCS 5/3.1-25-60) (from Ch. 24, par. 3.1-25-60)
Sec. 3.1-25-60. Referendum to require primary elections. Any village incorporated under this Code that has not adopted the provisions of Section 3.1-25-45 or Articles 4, 5, or 6 of this Code may, by a vote of the electors of the village as provided in this Section, elect to require candidates for president and trustees to run in primary elections as provided in Sections 3.1-25-20 through 3.1-25-55.
The question of requiring candidates for president and trustees to run in primary elections as provided in Sections 3.1-25-20 through 3.1-25-55 shall be certified by the village clerk to the proper election authority, who shall submit the proposition to the electors of the village upon a resolution adopted by the council or upon petition filed with the village clerk and signed by electors of the village equal in number to at least 10% of the number of votes cast for the candidates for president at the last preceding general municipal election. The proposition shall be in substantially the following form:
Shall candidates for president and trustees of (name

of village) be elected in nonpartisan primary and general elections?

If a majority of the electors in the village voting on the question vote in the affirmative, candidates for president and trustees of the village shall be elected as provided in Sections 3.1-25-20 through 3.1-25-55.
(Source: P.A. 87-1119.)

(65 ILCS 5/3.1-25-65) (from Ch. 24, par. 3.1-25-65)
Sec. 3.1-25-65. Referendum to discontinue primary elections. Any village operating under the provisions of Sections 3.1-25-20 through 3.1-25-55 may by referendum elect to have the president and trustees nominated and elected at partisan primary and general elections.
The question may be submitted to the electors of the village by the council or upon a petition signed by electors of the village equal in number to at least 10% of the number of votes cast for candidates for president at the last preceding general municipal election. The question shall be certified by the village clerk to the proper election authorities, who shall submit the proposition at an election in accordance with the general election law. The question shall be in substantially the following form:
Shall candidates for president and trustees of (name

of village) no longer be elected in nonpartisan primary and general elections?

If a majority of the electors in the village voting on the question vote in the affirmative, candidates for president and trustees shall no longer be elected as provided in Sections 3.1-25-20 through 3.1-25-55.
(Source: P.A. 87-1119.)

(65 ILCS 5/3.1-25-70) (from Ch. 24, par. 3.1-25-70)
Sec. 3.1-25-70. Trustees under special Acts.
(a) In every village and incorporated town incorporated and existing under any special Act that, before June 4, 1909, pursuant to any special Act, annually elected members of its legislative body, the electors in the village or incorporated town, instead of the legislative body now provided for by law, shall elect 6 trustees. They shall hold their offices until their respective successors are elected and have qualified. At the first meeting of this board of 6 trustees, the terms of office of the trustees shall be staggered, and thereafter shall be for the same length of time as provided for aldermen in Section 3.1-20-35.
(b) The electors of the village or incorporated town may, however, adopt a 2 year term for their trustees as provided in Section 3.1-10-65. If this 2 year term is adopted, then at the next general municipal election in the adopting village or incorporated town, 3 trustees shall be elected, and they shall hold their offices for terms of one year each. In the next succeeding year, and in each year thereafter, 3 trustees shall be elected in the adopting village or incorporated town, and they shall hold their offices for terms of 2 years each.
(c) A village or incorporated town that, before January 1, 1942, has adopted a 2 year term for its trustees and is now electing 3 trustees each year shall continue to elect 3 trustees each year for a term of 2 years each. A village or incorporated town that, before January 1, 1942, has adopted a 2 year term for its trustees but is not now electing 3 trustees each year shall elect 3 trustees at the next general municipal election in that municipality, and they shall hold their offices for terms of one year each. In the next succeeding year, and in each year thereafter, 3 trustees shall be elected, and they shall hold their offices for terms of 2 years each.
(d) This Section shall not apply to or change the method of election of the members of the legislative body of incorporated towns that have superseded civil townships.
(Source: P.A. 87-1119.)

(65 ILCS 5/3.1-25-75) (from Ch. 24, par. 3.1-25-75)
Sec. 3.1-25-75. Districts; election of trustees.
(a) After a village with a population of 5,000 or more adopts the provisions of this Section in the manner prescribed in Section 3.1-25-80, the board of trustees by ordinance shall divide and, whenever necessary thereafter, shall redistrict the village into 6 compact and contiguous districts of approximately equal population as required by law. This redistricting shall be completed not less than 30 days before the first day for the filing of nominating petitions for the next succeeding election of village officers held in accordance with the general election law.
(b) Each of the districts shall be represented by one trustee who shall have been an actual resident of the district for at least 6 months immediately before his or her election in the first election after a redistricting, unless the trustee is a resident of a newly incorporated municipality. Only the electors of a district shall elect the trustee from that district.
(c) The provisions of this Code relating to terms of office of aldermen in cities shall also apply to the terms of office of trustees under this Section.
(Source: P.A. 95-646, eff. 1-1-08.)

(65 ILCS 5/3.1-25-80) (from Ch. 24, par. 3.1-25-80)
Sec. 3.1-25-80. Referendum; districting and election of trustees. If a petition signed by not less than 5% of the electors of a village with a population of 5,000 or more requests that the question of districting the village and electing trustees, one from each district, be submitted to the electors of the village, this question shall be certified by the municipal clerk to the proper election authority, who shall submit the proposition at the next general state or municipal election in the village. The petition shall be presented in accordance with the general election law.
The proposition shall be in substantially the following form:
Shall the village be divided into 6 districts with

one trustee elected from each district?

If the question receives the favorable vote of a majority of all votes cast on the proposition, the board of trustees shall proceed to district the village, and the election of trustees for the village thereafter shall be in accordance with Section 3.1-25-75.
(Source: P.A. 87-1119.)

(65 ILCS 5/3.1-25-85) (from Ch. 24, par. 3.1-25-85)
Sec. 3.1-25-85. Method of election of trustees; abandonment. Any municipality that has operated for more than 4 years under the provisions of Section 3.1-25-75 may abandon its method of electing trustees under that Section and elect its trustees under the provisions of Section 3.1-25-5 then applicable to villages, by proceeding under this Section.
When a petition signed by not less than 5% of the electors of the village requests that the question of abandoning the method of electing trustees from districts be submitted to the electors of the village, this question shall be certified by the municipal clerk to the appropriate election authority, who shall submit the proposition at the next general municipal election in the village. The petition shall be presented in accordance with the general election law.
The proposition shall be in substantially the following form:
Shall (name of village) abandon the method of

electing trustees from districts so that trustees shall be hereafter elected on a village wide basis?

If a majority of the votes cast on this proposition are in favor of it, the trustees elected at the next succeeding general municipal election shall be elected in the manner then prescribed by Section 3.1-25-5. The trustees who have been duly elected, have qualified, and who are acting at the time this proposition takes effect shall continue in office until their respective terms expire or until they cease to function as trustees.
(Source: P.A. 87-1119.)

(65 ILCS 5/3.1-25-90) (from Ch. 24, par. 3.1-25-90)
Sec. 3.1-25-90. Election or appointment of clerk; term; vacancy.
(a) Any village of fewer than 5,000 inhabitants may, by resolution adopted by not less than two-thirds of the village board, choose to have a clerk appointed by the village president with the concurrence of the village board. Otherwise, at the election for trustees in each village and incorporated town, whether incorporated under a general or special Act (other than a village that was incorporated under a special Act and that adopts Section 3.1-30-25), a clerk of the village or incorporated town shall be elected who shall hold office for a term of the same length of time as provided in this Article 3.1 for the mayor in a city, except that any such village or incorporated town that, before January 1, 1942, has adopted a 2 year term for village clerk shall continue to elect a village clerk for a term of 2 years. Whenever a vacancy in the office of a clerk elected under this Section occurs during the term, the vacancy shall be filled for the remainder of the term at the next general municipal election as provided by Section 3.1-10-50. During the period from the time the vacancy occurs until a clerk is elected as provided in this Section and has qualified, the vacancy may be filled by the appointment of an acting clerk by the president with the advice and consent of the trustees.
(b) In any village where the clerk is appointed as provided in this Section, the clerk may later be elected, but only after a referendum initiated and held as provided in this Section. The question of whether the village clerk shall be elected, rather than appointed, shall be submitted to the electors of the village upon the filing of a petition with the village clerk signed by electors equal in number to at least 10% of the highest number of votes cast for any candidate for village office at the last preceding municipal election. The question shall be certified by the village clerk to the proper election authorities, who shall submit the proposition at an election in accordance with the general election law. The question shall be in substantially the following form:
Shall the clerk in (name of village) be elected,

rather than appointed?

If a majority of the electors in the village voting on the question vote in the affirmative, the village clerk shall thereafter be elected. If a majority of the electors voting on the question vote in the negative, the village clerk shall continue to be appointed.
(Source: P.A. 87-1119.)

(65 ILCS 5/3.1-25-95) (from Ch. 24, par. 3.1-25-95)
Sec. 3.1-25-95. Incorporated town officers. For the general municipal election to be held in the year 1985 in every incorporated town with a population of 25,000 or more by the last official census, and every 4 years thereafter, the municipal clerk shall certify the names of the candidates to the proper election authority as provided by the general election law. A president, a clerk, an assessor, a collector, and a supervisor shall be elected for a term of 4 years and until their successors are elected and have qualified. Whenever a vacancy occurs in the office of any of the specified officers, the vacancy shall be filled for the remainder of the term at the next general municipal election in that incorporated town as provided in Section 3.1-10-50. Whenever an election is held for this purpose, the municipal clerk shall certify the office to be filled and the candidates for that office to the election authorities as provided in the general election law. During the period from the time a vacancy occurs until a clerk, assessor, collector, or supervisor is elected and has qualified, the vacancy may be filled by appointment by the president and board of trustees of that incorporated town voting jointly. During the period from the time a vacancy occurs until a president is elected and has qualified, the vacancy may be filled by appointment by the board of trustees of that incorporated town.
(Source: P.A. 87-1119.)

(65 ILCS 5/Art. 3.1 Div. 30 heading)

(65 ILCS 5/3.1-30-5) (from Ch. 24, par. 3.1-30-5)
Sec. 3.1-30-5. Appointed officers in all municipalities.
(a) The mayor or president, as the case may be, by and with the advice and consent of the city council or the board of trustees, may appoint (1) a treasurer (if the treasurer is not an elected position in the municipality), (2) a collector, (3) a comptroller, (4) a marshal, (5) an attorney or a corporation counsel, (6) one or more purchasing agents and deputies, (7) the number of auxiliary police officers determined necessary by the corporate authorities, (8) police matrons, (9) a commissioner of public works, (10) a budget director or a budget officer, and (11) other officers necessary to carry into effect the powers conferred upon municipalities.
(b) By ordinance or resolution to take effect at the end of the current fiscal year, the corporate authorities, by a two-thirds vote, may discontinue any appointed office and devolve the duties of that office on any other municipal officer. After discontinuance, no officer filling the office before its discontinuance shall have any claim against the municipality for salary alleged to accrue after the date of discontinuance.
(c) Vacancies in all appointed municipal offices may be filled in the same manner as appointments are made under subsection (a). The city council or board of trustees of a municipality, by ordinance not inconsistent with this Code, may prescribe the duties, define the powers, and fix the term of office of all appointed officers of the municipality; but the term of office, except as otherwise expressly provided in this Code, shall not exceed that of the mayor or president of the municipality.
(d) An appointed officer of a municipality may resign from his or her office. If an appointed officer resigns, he or she shall continue in office until a successor has been chosen and has qualified. If there is a failure to appoint a municipal officer, or the person appointed fails to qualify, the person filling the office shall continue in office until a successor has been chosen and has qualified. If an appointed municipal officer ceases to perform the duties of or to hold the office by reason of death, permanent physical or mental disability, conviction of a disqualifying crime, or dismissal from or abandonment of office, the mayor or president of the municipality may appoint a temporary successor to the officer.
(Source: P.A. 94-984, eff. 6-30-06.)

(65 ILCS 5/3.1-30-10) (from Ch. 24, par. 3.1-30-10)
Sec. 3.1-30-10. Deputy clerk.
(a) In municipalities with a population of 500,000 or more, the municipal clerk may appoint the number of deputy clerks necessary to discharge the functions and duties of the office of municipal clerk.
(b) In municipalities of less than 500,000, the municipal clerk, when authorized by the corporate authorities, may appoint the number of deputy clerks necessary to discharge the functions and duties of the office of municipal clerk, who need not be a resident of the municipality. The corporate authorities of the municipality may limit the number of deputy clerks that the municipal clerk may appoint.
(Source: P.A. 94-250, eff. 7-19-05.)

(65 ILCS 5/3.1-30-15) (from Ch. 24, par. 3.1-30-15)
Sec. 3.1-30-15. Clerk as collector. If, in any municipality, a collector is appointed, the corporate authorities may provide by ordinance that the clerk shall hold the office of collector.
(Source: P.A. 87-1119.)

(65 ILCS 5/3.1-30-20) (from Ch. 24, par. 3.1-30-20)
Sec. 3.1-30-20. Auxiliary police officers.
(a) Auxiliary police officers shall not be members of the regular police department of the municipality. Auxiliary police officers shall not supplement members of the regular police department of any municipality in the performance of their assigned and normal duties, except as otherwise provided in this Code. Auxiliary police officers shall only be assigned to perform the following duties in a municipality: (i) to aid or direct traffic within the municipality, (ii) to aid in control of natural or man made disasters, and (iii) to aid in case of civil disorder as directed by the chief of police. When it is impractical for members of the regular police department to perform those normal and regular police duties, however, the chief of police of the regular police department may assign auxiliary police officers to perform those normal and regular police duties. Identification symbols worn by auxiliary police officers shall be different and distinct from those used by members of the regular police department. Auxiliary police officers shall at all times during the performance of their duties be subject to the direction and control of the chief of police of the municipality. Auxiliary police officers shall not carry firearms, except with the permission of the chief of police and while in uniform and in the performance of their duties. Auxiliary police officers, when on duty, shall also be conservators of the peace and shall have the powers specified in Section 3.1-15-25.
(b) Auxiliary police officers, before entering upon any of their duties, shall receive a course of training in the use of weapons and other police procedures appropriate for the exercise of the powers conferred upon them under this Code. The training and course of study shall be determined and provided by the corporate authorities of each municipality employing auxiliary police officers. Before being permitted to carry a firearm, however, an auxiliary police officer must have the same course of training as required of peace officers under Section 2 of the Peace Officer and Probation Officer Firearm Training Act. The municipal authorities may require that all auxiliary police officers be residents of the municipality served by them. Before the appointment of an auxiliary police officer, the person's fingerprints shall be taken, and no person shall be appointed as an auxiliary police officer if that person has been convicted of a felony or other crime involving moral turpitude.
(c) The Line of Duty Compensation Act shall be applicable to auxiliary police officers upon their death in the line of duty described in this Code.
(Source: P.A. 98-725, eff. 1-1-15.)

(65 ILCS 5/3.1-30-21)
Sec. 3.1-30-21. Part-time police. A municipality may appoint, discipline, and discharge part-time police officers. A municipality that employs part-time police officers shall, by ordinance, establish hiring standards for part-time police officers and shall submit those standards to the Illinois Law Enforcement Training Standards Board.
Part-time police officers shall be members of the regular police department, except for pension purposes. Part-time police officers shall not be assigned under any circumstances to supervise or direct full-time police officers of a police department. Part-time police officers shall not be used as permanent replacements for permanent full-time police officers.
Part-time police officers shall be trained under the Intergovernmental Law Enforcement Officer's In-Service Training Act in accordance with the procedures for part-time police officers established by the Illinois Law Enforcement Training Standards Board. A part-time police officer hired after January 1, 1996 who has not yet received certification under Section 8.2 of the Illinois Police Training Act shall be directly supervised.
(Source: P.A. 89-170, eff. 1-1-96.)

(65 ILCS 5/3.1-30-25) (from Ch. 24, par. 3.1-30-25)
Sec. 3.1-30-25. Municipalities incorporated under special Acts. The corporate authorities of municipalities incorporated and existing under special Acts that now provide for or require the election of one or more of the appointed officers referred to in this Division 30 may adopt this Division 30 by resolution and may, instead of the provisions or requirements of the special Acts, provide by ordinance for the appointment of those officers by the corporate authorities and prescribe their terms, duties, compensation, and the amount of any bond required.
(Source: P.A. 87-1119.)

(65 ILCS 5/Art. 3.1 Div. 35 heading)

(65 ILCS 5/3.1-35-5) (from Ch. 24, par. 3.1-35-5)
Sec. 3.1-35-5. Mayor or president; general duties. The mayor or president shall perform all the duties which are prescribed by law, including ordinances, and shall take care that the laws and ordinances are faithfully executed. The mayor or president from time to time may, and annually shall, give the corporate authorities information concerning the affairs of the municipality and may recommend for their consideration measures the mayor or president believes expedient.
(Source: P.A. 87-1119.)

(65 ILCS 5/3.1-35-10) (from Ch. 24, par. 3.1-35-10)
Sec. 3.1-35-10. Mayor or president; removal of appointed officer. Except where otherwise provided by statute, the mayor or president may remove any officer appointed by the mayor or president under this Code, on any written charge, whenever the mayor or president is of the opinion that the interests of the municipality demand removal. The mayor or president shall report the reasons for the removal to the corporate authorities at a meeting to be held not less than 5 nor more than 10 days after the removal. If the mayor or president fails or refuses to report to the corporate authorities the reasons for the removal, or if the corporate authorities by a two-thirds vote of all members authorized by law to be elected disapprove of the removal, the officer thereupon shall be restored to the office from which the officer was removed. The vote shall be by yeas and nays, which shall be entered upon the journal of the corporate authorities. Upon restoration, the officer shall give a new bond and take a new oath of office. No officer shall be removed a second time for the same offense.
(Source: P.A. 87-1119.)

(65 ILCS 5/3.1-35-15) (from Ch. 24, par. 3.1-35-15)
Sec. 3.1-35-15. Mayor or president; release of prisoners. The mayor or president may release any person imprisoned for violation of a municipal ordinance and shall report the release, together with the reasons for the release, to the corporate authorities at their first meeting after the release.
(Source: P.A. 87-1119.)

(65 ILCS 5/3.1-35-20) (from Ch. 24, par. 3.1-35-20)
Sec. 3.1-35-20. Mayor or president; examination of records. The mayor or president at all times may examine and inspect the books, records, and papers of any agent, employee, or officer of the municipality.
(Source: P.A. 87-1119.)

(65 ILCS 5/3.1-35-25) (from Ch. 24, par. 3.1-35-25)
Sec. 3.1-35-25. Mayor or president; calling out militia. Subject to the authority of the Governor as commander-in-chief of the militia, the mayor or president may call out the militia to aid in suppressing riots and other disorderly conduct or to aid in carrying into effect any law or ordinance.
(Source: P.A. 87-1119.)

(65 ILCS 5/3.1-35-30) (from Ch. 24, par. 3.1-35-30)
Sec. 3.1-35-30. Mayor or president; designation for signing instruments. The mayor or president may designate in writing another person to affix the signature of the mayor or president to any written instrument or instruments required to be signed by the mayor or president. The mayor or president shall send written notice of this designation to the corporate authorities, stating the name of the person who has been selected and what instrument or instruments the person will have authority to sign. A written signature of the mayor or president executed by the designated person, with the signature of the designated person underneath, shall be attached to the notice. The notice, with the signatures attached, shall be recorded in the journal of the corporate authorities and then filed with the municipal clerk. When the signature of the mayor or president is placed on a written instrument at the direction of the mayor or president in the specified manner, the instrument or instruments, in all respects, shall be as binding on the municipality as if signed by the mayor or president in person.
(Source: P.A. 87-1119.)

(65 ILCS 5/3.1-35-35) (from Ch. 24, par. 3.1-35-35)
Sec. 3.1-35-35. Mayor or president pro tem; temporary chairman.
(a) If the mayor or president is temporarily absent because of an incapacity to perform official duties, but the incapacity does not create a vacancy in the office, the corporate authorities shall elect one of their members to act as mayor or president pro tem. The mayor or president pro tem, during this absence or disability, shall perform the duties and possess all the rights and powers of the mayor or president but shall not be entitled to vote both as mayor or president pro tem and as alderman or trustee.
(b) In the absence of the mayor, president, acting mayor or president, or mayor or president pro tem, the corporate authorities may elect one of their members to act as a temporary chairman. The temporary chairman shall have only the powers of a presiding officer and a right to vote only in the capacity as alderman or trustee on any ordinance, resolution, or motion.
(Source: P.A. 87-1119.)

(65 ILCS 5/3.1-35-40) (from Ch. 24, par. 3.1-35-40)
Sec. 3.1-35-40. Treasurer; duties.
(a) The municipal treasurer shall receive all money belonging to the municipality and shall keep the treasurer's books and accounts in the manner prescribed by ordinance. These books and accounts shall always be subject to the inspection of any member of the corporate authorities. The municipality may, however, by ordinance designate a person or institution which, as bond trustee, shall receive from the county collector amounts payable to the municipality as taxes levied pursuant to a bond issuance.
(b) The treasurer shall keep a separate account of each fund or appropriation and the debits and credits belonging to the fund or appropriation.
(c) The treasurer shall give every person paying money into the treasury a receipt, specifying the date of payment and upon what account paid. The treasurer shall file copies of these receipts with the clerk, with the treasurer's monthly reports. If the treasurer has possession of money properly appropriated to the payment of any warrant lawfully drawn upon the treasurer, the treasurer shall pay the money specified in the warrant to the person designated by the warrant.
(Source: P.A. 87-1119.)

(65 ILCS 5/3.1-35-45) (from Ch. 24, par. 3.1-35-45)
Sec. 3.1-35-45. Treasurer; reports. At the end of every month, and oftener if required by the corporate authorities, the municipal treasurer shall render an account under oath to the corporate authorities, or to an officer designated by ordinance, showing the state of the treasury at the date of the account and the balance of money in the treasury. The treasurer shall accompany the account with a statement of all money received into the treasury and on what account, together with all warrants redeemed and paid by the treasurer. On the day the treasurer renders an account, these warrants, with all vouchers held by the treasurer, shall be delivered to the municipal clerk and filed, together with the account, in the clerk's office. All paid warrants shall be marked "paid". The treasurer shall keep a register of all warrants, which shall describe each warrant, showing its date, amount, and number, the fund from which paid, the name of the person to whom paid, and when paid.
(Source: P.A. 87-1119.)

(65 ILCS 5/3.1-35-50) (from Ch. 24, par. 3.1-35-50)
Sec. 3.1-35-50. Treasurer; deposit of funds.
(a) The municipal treasurer may be required to keep all funds and money in the treasurer's custody belonging to the municipality in places of deposit designated by ordinance. When requested by the municipal treasurer, the corporate authorities shall designate one or more banks or savings and loan associations in which may be kept the funds and money of the municipality in the custody of the treasurer. When a bank or savings and loan association has been designated as a depository, it shall continue as a depository until 10 days have elapsed after a new depository is designated and has qualified by furnishing the statements of resources and liabilities as required by this Section. When a new depository is designated, the corporate authorities shall notify the sureties of the municipal treasurer of that fact in writing at least 5 days before the transfer of funds. The treasurer shall be discharged from responsibility for all funds or money that the treasurer deposits in a designated bank or savings and loan association while the funds and money are so deposited.
(b) The municipal treasurer may require any bank or savings and loan association to deposit with the treasurer securities or mortgages that have a market value at least equal to the amount of the funds or moneys of the municipality deposited with the bank or savings and loan association that exceeds the insurance limitation provided by the Federal Deposit Insurance Corporation or the Federal Savings and Loan Insurance Corporation.
(c) The municipal treasurer may enter into agreements of any definite or indefinite term regarding the deposit, redeposit, investment, reinvestment, or withdrawal of municipal funds.
(d) Notwithstanding any other provision of this Act or any other law, each official custodian of municipal funds, including, without limitation, each municipal treasurer or finance director or each person properly designated as the official custodian for municipal funds, including, without limitation, each person properly designated as official custodian for funds held by an intergovernmental risk management entity, self-insurance pool, waste management agency, or other intergovernmental entity composed solely of participating municipalities, is permitted to:
(i) combine moneys from more than one fund of a

single municipality, risk management entity, self-insurance pool, or other intergovernmental entity composed solely of participating municipalities for the purpose of investing such moneys;

(ii) join with any other official custodians or

treasurers of municipal, intergovernmental risk management entity, self-insurance pool, waste management agency, or other intergovernmental entity composed solely of participating municipalities for the purpose of jointly investing the funds of which the official custodians or treasurers have custody; and

(iii) enter into agreements of any definite or

indefinite term regarding the redeposit, investment, or withdrawal of municipal, risk management entity, self-insurance agency, waste management agency, or other intergovernmental entity funds.

When funds are combined for investment purposes as authorized in this Section, the moneys combined for those purposes shall be accounted for separately in all respects, and the earnings from such investment shall be separately and individually computed, recorded, and credited to the fund, municipality, intergovernmental risk management entity, self-insurance pool, waste management agency, or other intergovernmental entity, as the case may be, for which the investment was acquired.
Joint investments shall be made only in investments authorized by law for investment of municipal funds. The grant of authority contained in this subsection is cumulative, supplemental, and in addition to all other power or authority granted by any other law and shall not be construed as a limitation of any power and authority otherwise granted.
(e) No bank or savings and loan association shall receive public funds as permitted by this Section unless it has complied with the requirements established by Section 6 of the Public Funds Investment Act.
(f) In addition to any other investments or deposits authorized under this Code, municipalities are authorized to invest the funds and public moneys in the custody of the municipal treasurer in accordance with the Public Funds Investment Act.
(Source: P.A. 98-297, eff. 1-1-14.)

(65 ILCS 5/3.1-35-55) (from Ch. 24, par. 3.1-35-55)
Sec. 3.1-35-55. Treasurer; personal use of funds. The municipal treasurer shall keep all money belonging to the municipality and in the treasurer's custody separate and distinct from the treasurer's own money and shall not use, either directly or indirectly, the municipality's money or warrants for the personal use and benefit of the treasurer or of any other person. Any violation of this provision shall subject the treasurer to immediate removal from office by the corporate authorities, who may declare the treasurer's office vacant.
(Source: P.A. 87-1119.)

(65 ILCS 5/3.1-35-60) (from Ch. 24, par. 3.1-35-60)
Sec. 3.1-35-60. Treasurer; receipts and expenditures. The municipal treasurer shall report to the corporate authorities, as often as they require, a full and detailed account of all receipts and expenditures of the municipality, as shown by the treasurer's books, up to the time of the report.
(Source: P.A. 87-1119.)

(65 ILCS 5/3.1-35-65) (from Ch. 24, par. 3.1-35-65)
Sec. 3.1-35-65. Treasurer; annual accounts.
(a) Within 6 months after the end of each fiscal year, the treasurer of each municipality having a population of less than 500,000, as determined by the last preceding federal census, shall annually prepare and file with the clerk of the municipality an account of moneys received and expenditures incurred during the preceding fiscal year as specified in this Section. The treasurer shall show in the account:
(1) All moneys received by the municipality,

indicating the total amounts, in the aggregate, received in each account of the municipality, with a general statement concerning the source of receipts. In this paragraph, the term "account" does not mean each individual taxpayer, householder, licensee, utility user, or other persons whose payments to the municipality are credited to a general account.

(2) Except as provided in paragraph (3) of this

subsection (a), all moneys paid out by the municipality where the total amount paid during the fiscal year exceeds $2,500 in the aggregate, giving the name of each person to whom moneys were paid and the total paid to each person.

(3) All moneys paid out by the municipality as

compensation for personal services, giving the name of each person to whom moneys were paid and the total amount paid to each person from each account, except that the treasurer may elect to report the compensation for personal services of all personnel by name, listing each employee in one of the following categories:

(A) under $25,000.00;
(B) $25,000.00 to $49,999.99;
(C) $50,000.00 to $74,999.99;
(D) $75,000.00 to $99,999.99;
(E) $100,000.00 to $124,999.99; or
(F) $125,000.00 and over.
(4) A summary statement of operations for all funds

and account groups of the municipality, as excerpted from the annual financial report as filed with the appropriate State agency.

(b) Upon receipt of the account from the municipal treasurer, the municipal clerk shall publish the account at least once in one or more newspapers published in the municipality or, if no newspaper is published in the municipality, then in one or more newspapers having a general circulation within the municipality. In municipalities with a population of less than 500 in which no newspaper is published, however, publication may be made by posting a copy of the account in 3 prominent places within the municipality.
(Source: P.A. 92-354, eff. 8-15-01.)

(65 ILCS 5/3.1-35-70) (from Ch. 24, par. 3.1-35-70)
Sec. 3.1-35-70. Treasurer; copy of report filed with collector. Within 6 months after the end of each fiscal year the treasurer of each municipality, as provided in Section 3.1-35-65, shall file with each town or county collector of taxes who collects taxes levied by the municipality a copy of the annual account that is required to be filed with and published by the municipal clerk, as provided in Section 3.1-35-65, together with an affidavit of the municipal clerk stating that the copy is a true and correct copy of the annual account filed with the clerk, that it was published or posted as required by Section 3.1-35-65, the date of the filing and publication or posting, and, if published, the newspaper in which it was published.
(Source: P.A. 87-1119.)

(65 ILCS 5/3.1-35-75) (from Ch. 24, par. 3.1-35-75)
Sec. 3.1-35-75. Treasurer; failure to file account. If a municipal treasurer fails to file the annual account and affidavit with the town or county collector within 6 months after the end of a fiscal year as required by Section 3.1-35-70, the town or county collector, as the case may be, shall withhold payment to the treasurer of any and all moneys due the municipality after the expiration of that 6 month period and until the annual account and affidavit are received by the collector. The failure of a municipal treasurer or municipal clerk to comply with the provisions of Sections 3.1-35-65 and 3.1-35-70 within 6 months after the end of a fiscal year shall not preclude the treasurer or clerk or the other officers of the municipality from preparing, publishing or posting, and filing the annual account and affidavit after the expiration of that 6 month period. If the clerk, treasurer, or other officers later comply with the provisions of this Division 35, the town or county collector, as the case may be, shall pay over to the municipal treasurer the moneys withheld by the collector immediately upon the filing of the annual account and affidavit with the collector.
(Source: P.A. 87-1119.)

(65 ILCS 5/3.1-35-80) (from Ch. 24, par. 3.1-35-80)
Sec. 3.1-35-80. Violations and penalties. A public officer who fails, neglects, or refuses to discharge any duty imposed on that officer by Sections 3.1-35-65 through 3.1-35-75, or who violates any provisions of Sections 3.1-35-65 through 3.1-35-80, is guilty of a petty offense and upon conviction shall be fined not less than $25 nor more than $100, in addition to any other penalties prescribed by law.
(Source: P.A. 87-1119.)

(65 ILCS 5/3.1-35-85) (from Ch. 24, par. 3.1-35-85)
Sec. 3.1-35-85. Treasurer; special assessment funds. All money received on a special assessment shall be held by the municipal treasurer as a special fund to be applied to the payment of the improvement for which the assessment was made, and the money shall be used for no other purpose, except to reimburse the municipality for money expended for the improvement.
(Source: P.A. 87-1119.)

(65 ILCS 5/3.1-35-90) (from Ch. 24, par. 3.1-35-90)
Sec. 3.1-35-90. Clerk; duties.
(a) The municipal clerk shall keep the corporate seal, to be provided by the corporate authorities, and all papers belonging to the municipality the custody and control of which are not given to other officers. The clerk shall attend all meetings of the corporate authorities including executive sessions and keep a full record of their proceedings in the journal, except if the clerk is the subject matter of the meeting and his or her presence creates a conflict of interest. The record of those proceedings shall be made available for public inspection within 7 days after being approved or accepted by the corporate authorities as the official minutes of their proceedings.
(b) The municipal clerk shall have other duties prescribed by the corporate authorities.
(c) Copies of all papers duly filed in the clerk's office and transcripts from the journals and other records and files of the clerk's office, certified by the clerk under the corporate seal, shall be evidence in all courts in like manner as if the originals were produced.
(Source: P.A. 96-294, eff. 8-11-09.)

(65 ILCS 5/3.1-35-95) (from Ch. 24, par. 3.1-35-95)
Sec. 3.1-35-95. Deputy clerks.
(a) A deputy clerk may execute all documents required by law to be executed by the municipal clerk and may affix the seal of the clerk wherever required. In signing any document, a deputy clerk shall sign the name of the clerk followed with the word "By" and the deputy clerk's own name and the words "Deputy Clerk".
(b) Except in municipalities with a population of 500,000 or more, the powers and duties of a deputy clerk shall be exercised only in the absence of the clerk from the place where the clerk's office is maintained, and only when either written direction has been given by the clerk to that deputy to exercise a power or the corporate authorities have determined by resolution that the municipal clerk is temporarily or permanently incapacitated to perform that function. In municipalities with a population of 500,000 or more, the powers and duties of a deputy clerk shall be exercised upon the direction of the clerk, or when the corporate authorities have determined by resolution that the clerk is temporarily or permanently incapacitated to perform those functions and duties. When a deputy's signature is duly authorized as provided in this Section and is affixed by a deputy in the manner prescribed in this Section on any document (including but not limited to contracts, bonds, or other obligations of the municipality), the document shall have the same effect as if the document had been signed by the municipal clerk in person.
(Source: P.A. 87-1119.)

(65 ILCS 5/3.1-35-100) (from Ch. 24, par. 3.1-35-100)
Sec. 3.1-35-100. Comptroller; duties.
(a) If a comptroller is elected or appointed in a municipality, the corporate authorities, by ordinance or resolution, may confer upon the comptroller the powers and provide for the performance of the duties that the corporate authorities deem necessary and proper.
(b) All of the provisions of this Code relating to the powers and duties of a municipal clerk in connection with (i) the finances, (ii) the treasurer, (iii) the collector, and (iv) the receipt and disbursements of money shall be exercised and performed by the comptroller, if one is elected or appointed. For that purpose, wherever the word "clerk" is used in this Code, it means "comptroller"; and wherever the words "clerk's office" are used, they mean "comptroller's office".
(Source: P.A. 87-1119.)

(65 ILCS 5/3.1-35-105) (from Ch. 24, par. 3.1-35-105)
Sec. 3.1-35-105. Comptroller; designation of person to sign instruments. The comptroller may designate, in writing, one or more persons who shall have authority to affix the comptroller's signature as comptroller to any written instrument that is required to be signed by the comptroller. When the comptroller's signature is so affixed to a written instrument at the comptroller's direction, the instrument, in all respects, shall be as binding on the municipality as if signed by the comptroller in person. When the comptroller designates a person for this purpose, however, the comptroller shall notify the corporate authorities to that effect and state in the notice the specific instruments that the person is authorized to sign.
(Source: P.A. 87-1119.)

(65 ILCS 5/3.1-35-110) (from Ch. 24, par. 3.1-35-110)
Sec. 3.1-35-110. Comptroller; records of bonds issued. The comptroller, if one is elected or appointed (and if not, then the municipal clerk), shall keep in his or her office, in books used solely for that purpose, a correct list of all the outstanding bonds of the municipality, showing the number and amount of each and for and to whom the bonds were issued. When bonds are purchased, paid, or cancelled, these books shall show these additional facts. In the comptroller's annual report the comptroller shall describe, particularly, the bonds sold during the year and the terms of sale, with every item of expense incurred in connection with the bonds.
(Source: P.A. 87-1119.)

(65 ILCS 5/3.1-35-115) (from Ch. 24, par. 3.1-35-115)
Sec. 3.1-35-115. Comptroller; duties.
(a) The comptroller, if one is elected or appointed in a municipality (and if not, then the municipal clerk), shall exercise a general supervision over all the officers of the municipality charged in any manner with the receipt, collection, or disbursement of the municipal revenue, or with the collection and return of the municipal revenue, or with the collection and return of the municipal revenue into the treasury.
(b) The comptroller shall have custody and control of all municipal documents, books, and papers designated by the corporate authorities.
(c) On or before May 15 of each year, and before the annual appropriation ordinance is prepared by the corporate authorities, the comptroller shall submit to the corporate authorities a report of the comptroller's estimate, as nearly as may be, of the money necessary to defray the expenses of the municipality during the current fiscal year. For the purpose of making this report, the comptroller is authorized to require all officers to submit statements of the condition and expenses of their respective offices or departments, with any proposed municipal improvements and the probable expense of those improvements, all unperformed contracts, and the amount of all unexpended appropriations of the preceding year.
(d) In this report, the comptroller shall (i) classify the different objects and purposes of expenditure, giving, as nearly as may be, the amount required for each, (ii) show the aggregate income of the preceding fiscal year, from all sources, (iii) show the amount of liabilities upon which interest is to be paid, (iv) show the bonds and debts payable during the year, when due and payable, and (v) give all other information to the corporate authorities the comptroller deems necessary, so that the corporate authorities may fully understand the demands upon the municipality for the current fiscal year.
(e) In municipalities of 500,000 or more inhabitants, the preparation of the report required by this Section and its form and substance, including the classification of the different objects and purposes of expenditures, shall be performed by the budget director of the municipality. In those municipalities the comptroller shall prepare an annual post-audit of all funds for the preceding year which shall be known as the "comptroller's report", a copy of which shall be sent by the municipal comptroller to the State Comptroller.
(Source: P.A. 87-1119.)

(65 ILCS 5/3.1-35-120) (from Ch. 24, par. 3.1-35-120)
Sec. 3.1-35-120. Collector; duties. A city collector, if one is elected or appointed, shall preserve all warrants returned to the collector and shall keep books and accounts in the manner prescribed by the corporate authorities. All of the collector's warrants, books, and vouchers, and all papers pertaining to the office, may be examined at any time by the mayor, city clerk, or any member or committee of the corporate authorities. Weekly, and oftener if required by the corporate authorities, the collector shall pay over to the treasurer all money collected by the collector from any source, taking the treasurer's receipt in duplicate and filing one of the receipts immediately with the clerk. At that time, or on demand, the clerk shall give the collector a copy of any receipt so filed.
(Source: P.A. 87-1119.)

(65 ILCS 5/3.1-35-125) (from Ch. 24, par. 3.1-35-125)
Sec. 3.1-35-125. Collector; reports. When required by the corporate authorities or by ordinance, the collector shall make a written report to the corporate authorities (or to any officer designated by the corporate authorities) of all money collected by the collector, the account on which collected, or of any other official matter. Between the first and tenth of April of each year, the collector shall file with the clerk a statement of (i) all the money collected by the collector during the year, (ii) the particular warrant, special assessment, or account on which collected, (iii) the balance of money uncollected on all warrants in the collector's possession, and (iv) the balance remaining uncollected at the time of the return on all warrants that the collector returned to the clerk during the preceding fiscal year. The clerk shall publish the statement at least once, within 10 days, in one or more newspapers published in the municipality or, if no newspaper is published in the municipality, then in one or more newspapers with a general circulation within the municipality. In municipalities with less than 500 population in which no newspaper is published, a publication may instead be made by posting a notice in 3 prominent places within the municipality.
(Source: P.A. 87-1119.)

(65 ILCS 5/3.1-35-130) (from Ch. 24, par. 3.1-35-130)
Sec. 3.1-35-130. Collector; possession of money. The collector is prohibited from keeping the money of the municipality in his or her possession, or in the possession of any person for his or her use, beyond the time prescribed for its payment to the treasurer. Any violation of this provision shall subject the collector to immediate removal from office.
(Source: P.A. 87-1119.)

(65 ILCS 5/3.1-35-135) (from Ch. 24, par. 3.1-35-135)
Sec. 3.1-35-135. Clerk as collector. In any municipality having a population of less than 1,000,000 in which the corporate authorities have provided for the appointment of a collector, the corporate authorities may provide by ordinance that the clerk shall hold the office of collector.
(Source: P.A. 87-1119.)

(65 ILCS 5/3.1-35-140) (from Ch. 24, par. 3.1-35-140)
Sec. 3.1-35-140. Marshal; duties. The marshal shall perform the duties that the corporate authorities prescribe for the preservation of the public peace and the observance and enforcement of ordinances and laws.
(Source: P.A. 87-1119.)

(65 ILCS 5/Art. 3.1 Div. 40 heading)

(65 ILCS 5/3.1-40-5) (from Ch. 24, par. 3.1-40-5)
Sec. 3.1-40-5. Composition. The city council shall consist of the mayor and aldermen. It shall meet in accordance with the Open Meetings Act. It shall keep a journal of its own proceedings.
(Source: P.A. 87-1119.)

(65 ILCS 5/3.1-40-10) (from Ch. 24, par. 3.1-40-10)
Sec. 3.1-40-10. Judge of elections. The city council shall be the sole judge of the election to office of the aldermen. It shall also be the sole judge whether under Section 3.1-10-5 aldermen are eligible to hold their offices. A court, however, shall not be prohibited from hearing and determining a proceeding in quo warranto.
(Source: P.A. 87-1119.)

(65 ILCS 5/3.1-40-15) (from Ch. 24, par. 3.1-40-15)
Sec. 3.1-40-15. Rules; expulsion. The city council shall determine its own rules of proceeding and punish its members for disorderly conduct. With the concurrence of two-thirds of the aldermen then holding office, it may expel an alderman from a meeting, but not a second time for the same incident.
(Source: P.A. 87-1119.)

(65 ILCS 5/3.1-40-20) (from Ch. 24, par. 3.1-40-20)
Sec. 3.1-40-20. Quorum. A majority of the corporate authorities shall constitute a quorum to do business. A smaller number, however, may adjourn from time to time and may compel the attendance of absentees under penalties (including a fine for a failure to attend) prescribed by the council by ordinance.
(Source: P.A. 87-1119.)

(65 ILCS 5/3.1-40-25) (from Ch. 24, par. 3.1-40-25)
Sec. 3.1-40-25. Meetings. The city council may prescribe, by ordinance, the times and places of the council meetings and the manner in which special council meetings may be called. The mayor or any 3 aldermen may call special meetings of the city council. In addition to any notice requirement prescribed by the city council, public notice of meetings must be given as prescribed in Sections 2.02 and 2.03 of the Open Meetings Act.
(Source: P.A. 87-1119.)

(65 ILCS 5/3.1-40-30) (from Ch. 24, par. 3.1-40-30)
Sec. 3.1-40-30. Mayor presides. The mayor shall preside at all meetings of the city council. Except as provided in Articles 4 and 5 of this Code, the mayor shall not vote on any ordinance, resolution, or motion except the following: (i) where the vote of the aldermen has resulted in a tie; (ii) where one-half of the aldermen elected have voted in favor of an ordinance, resolution, or motion even though there is no tie vote; or (iii) where a vote greater than a majority of the corporate authorities is required by this Code or an ordinance to adopt an ordinance, resolution, or motion. Nothing in this Section shall deprive an acting mayor or mayor pro tem from voting in the capacity as alderman, but he or she shall not be entitled to another vote in the capacity as acting mayor or mayor pro tem.
(Source: P.A. 87-1119.)

(65 ILCS 5/3.1-40-35) (from Ch. 24, par. 3.1-40-35)
Sec. 3.1-40-35. Deferral of committee reports. Upon the request of any 2 aldermen present, any report of a committee of the council shall be deferred for final action to the next regular meeting of the council after the report is made.
(Source: P.A. 87-1119.)

(65 ILCS 5/3.1-40-40) (from Ch. 24, par. 3.1-40-40)
Sec. 3.1-40-40. Vote required. The passage of all ordinances for whatever purpose, and of any resolution or motion (i) to create any liability against a city or (ii) for the expenditure or appropriation of its money shall require the concurrence of a majority of all members then holding office on the city council, including the mayor, unless otherwise expressly provided by this Code or any other Act governing the passage of any ordinance, resolution, or motion. Where the council consists of an odd number of aldermen, however, the vote of the majority of the aldermen shall be sufficient to pass an ordinance. The passage of an ordinance, resolution, or motion to sell any school property shall require the concurrence of three-fourths of all aldermen then holding office. The yeas and nays shall be taken upon the question of the passage of the designated ordinances, resolutions, or motions and recorded in the journal of the city council. In addition, the corporate authorities at any meeting may by unanimous consent take a single vote by yeas and nays on the several questions of the passage of any 2 or more of the designated ordinances, orders, resolutions, or motions placed together for voting purposes in a single group. The single vote shall be entered separately in the journal under the designation "omnibus vote", and in that event the clerk may enter the words "omnibus vote" or "consent agenda" in the journal in each case instead of entering the names of the members of city council voting "yea" and those voting "nay" on the passage of each of the designated ordinances, orders, resolutions, and motions included in the omnibus group or consent agenda. The taking of a single or omnibus vote and the entries of the words "omnibus vote" or "consent agenda" in the journal shall be a sufficient compliance with the requirements of this Section to all intents and purposes and with like effect as if the vote in each case had been taken separately by yeas and nays on the question of the passage of each ordinance, order, resolution, and motion included in the omnibus group and separately recorded in the journal. Likewise, the yeas and nays shall be taken upon the question of the passage of any other resolution or motion at the request of any alderman and shall be recorded in the journal.
(Source: P.A. 87-1119.)

(65 ILCS 5/3.1-40-45) (from Ch. 24, par. 3.1-40-45)
Sec. 3.1-40-45. Ordinances; approval; veto. All resolutions and motions (i) that create any liability against a city, (ii) that provide for the expenditure or appropriation of its money, or (iii) to sell any city or school property, and all ordinances, passed by the city council shall be deposited with the city clerk. Except as provided in Articles 4 and 5 of this Code, if the mayor approves an ordinance or resolution, the mayor shall sign it. Those ordinances, resolutions, and motions which the mayor disapproves shall be returned to the city council, with the mayor's written objections, at the next regular meeting of the city council occurring not less than 5 days after their passage. The mayor may disapprove of any one or more sums appropriated in any ordinance, resolution, or motion making an appropriation, and, if so, the remainder shall be effective. However, the mayor may disapprove entirely of an ordinance, resolution, or motion making an appropriation. If the mayor fails to return any ordinance or any specified resolution or motion with his written objections within the designated time, it shall become effective despite the absence of the mayor's signature.
(Source: P.A. 87-1119.)

(65 ILCS 5/3.1-40-50) (from Ch. 24, par. 3.1-40-50)
Sec. 3.1-40-50. Reconsideration; passing over veto. Every resolution and motion specified in Section 3.1-40-45, and every ordinance, that is returned to the city council by the mayor shall be reconsidered by the city council at the next regular meeting following the regular meeting at which the city council receives the mayor's written objection. If, after reconsideration, two-thirds of all the aldermen then holding office on the city council agree at that regular meeting to pass an ordinance, resolution, or motion, notwithstanding the mayor's refusal to approve it, then it shall be effective. The vote on the question of passage over the mayor's veto shall be by yeas and nays and shall be recorded in the journal.
This Section does not apply to municipalities with more than 500,000 inhabitants.
(Source: P.A. 91-489, eff. 1-1-00.)

(65 ILCS 5/3.1-40-55) (from Ch. 24, par. 3.1-40-55)
Sec. 3.1-40-55. Reconsideration; requisites. No vote of the city council shall be reconsidered or rescinded at a special meeting unless there are present at the special meeting at least as many aldermen as were present when the vote was taken.
(Source: P.A. 87-1119.)

(65 ILCS 5/3.1-40-60)
Sec. 3.1-40-60. Advisory referenda. By a vote of the majority of the members of the city council, the council may authorize an advisory question of public policy to be placed on the ballot at the next regularly scheduled election in the municipality. The city council shall certify the question to the proper election authority, which must submit the question at an election in accordance with the Election Code.
(Source: P.A. 93-574, eff. 8-21-03.)

(65 ILCS 5/Art. 3.1 Div. 45 heading)

(65 ILCS 5/3.1-45-5) (from Ch. 24, par. 3.1-45-5)
Sec. 3.1-45-5. Composition; manner of acting. The board of trustees shall consist of the president and trustees and, except as otherwise provided in this Code, shall exercise the same powers and perform the same duties as the city council in cities. It shall pass ordinances, resolutions, and motions in the same manner as a city council. The president of the board of trustees may exercise the same veto power and powers in Section 3.1-40-30, and with like effect, as the mayor of a city. The trustees may pass motions, resolutions, and ordinances over the president's veto in like manner as the aldermen of a city council.
(Source: P.A. 87-1119.)

(65 ILCS 5/3.1-45-10) (from Ch. 24, par. 3.1-45-10)
Sec. 3.1-45-10. Officers; duties and fees. The president and board of trustees may prescribe the duties of the officers appointed under Section 3.1-30-5, and the amount to be charged for services rendered by those officers, and may require them to execute whatever bonds are prescribed by statute or ordinance.
(Source: P.A. 87-1119.)

(65 ILCS 5/3.1-45-15) (from Ch. 24, par. 3.1-45-15)
Sec. 3.1-45-15. Powers and duties. The trustees, except as otherwise provided in this Code, shall perform the duties and exercise the powers conferred upon the aldermen of a city.
(Source: P.A. 87-1119.)

(65 ILCS 5/3.1-45-20) (from Ch. 24, par. 3.1-45-20)
Sec. 3.1-45-20. Villages and towns under special Acts. The trustees in every village or incorporated town specified in Section 3.1-25-70 shall have the same powers and perform the same duties as have been given by any special Act to the legislative body of that specified village or incorporated town and that have been given or may later be given to trustees in villages or incorporated towns organized under this Code. This Section, however, does not authorize the trustees in a village or incorporated town to perform any act that its legislative body is specifically prohibited from performing under the terms of the Act creating that village or incorporated town. This Section shall not apply to or change the powers of the members of the legislative body of incorporated towns that have superseded civil townships.
(Source: P.A. 87-1119.)

(65 ILCS 5/Art. 3.1 Div. 50 heading)

(65 ILCS 5/3.1-50-5) (from Ch. 24, par. 3.1-50-5)
Sec. 3.1-50-5. Establishment. All municipal officers, except as otherwise provided, shall receive the salary or other compensation that is fixed by ordinance. Salaries or other compensation shall not be increased or diminished so as to take effect during the term of any officer holding an elective office. The salaries, fees, or other compensation of any appointed municipal officer, not including those appointed to fill vacancies in elective offices, may be increased but not diminished so as to take effect during the term for which the officer was appointed.
(Source: P.A. 87-1119.)

(65 ILCS 5/3.1-50-10) (from Ch. 24, par. 3.1-50-10)
Sec. 3.1-50-10. Fixing salaries. The corporate authorities of a municipality may fix the salaries of all municipal officers and employees in the annual appropriation or budget ordinance. They may fix the salary of all officers who hold elective office for a definite term in an ordinance other than the appropriation or budget ordinance. The salaries that are fixed in the annual appropriation ordinance shall neither be increased nor diminished during the fiscal year for which the appropriation is made. The salaries that are fixed by ordinance for those officers who hold elective office for a definite term shall neither be increased nor diminished during that term and shall be fixed at least 180 days before the beginning of the terms of the officers whose compensation is to be fixed.
(Source: P.A. 90-210, eff. 7-25-97.)

(65 ILCS 5/3.1-50-15) (from Ch. 24, par. 3.1-50-15)
Sec. 3.1-50-15. Compensation of members of corporate authorities.
(a) The ordinance fixing compensation for members of the corporate authorities shall specify whether those members are to be compensated (i) at an annual rate or (ii) for each meeting of the corporate authorities actually attended if public notice of the meeting was given.
(b) Each member of the corporate authorities may receive reimbursement from the municipality for expenses incurred by the member in attending committee meetings of the corporate authorities or for other expenses incurred by the member in the course of performing official duties.
(Source: P.A. 100-201, eff. 8-18-17.)

(65 ILCS 5/3.1-50-20) (from Ch. 24, par. 3.1-50-20)
Sec. 3.1-50-20. Compensation of employees. The compensation of employees shall be determined by the corporate authorities.
(Source: P.A. 87-1119.)

(65 ILCS 5/3.1-50-25) (from Ch. 24, par. 3.1-50-25)
Sec. 3.1-50-25. Clerk serving as collector. In municipalities where the same person holds the elective office of municipal clerk and the appointive office of municipal collector, the corporate authorities may provide by ordinance for that person to receive the compensation provided for each of these offices.
(Source: P.A. 87-1119.)

(65 ILCS 5/Art. 3.1 Div. 55 heading)

(65 ILCS 5/3.1-55-5) (from Ch. 24, par. 3.1-55-5)
Sec. 3.1-55-5. Certificate of appointment. Whenever a person has been appointed or elected to office, the mayor or president shall issue a certificate of appointment or election, under the corporate seal, to the municipal clerk. All officers elected or appointed under this Code, except the municipal clerk, alderman, mayor, trustees, and president, shall be commissioned by warrant, under the corporate seal, signed by the municipal clerk and the mayor, acting mayor, or mayor pro tem, or presiding officer of the corporate authorities.
(Source: P.A. 87-1119.)

(65 ILCS 5/3.1-55-10)
Sec. 3.1-55-10. Interests in contracts.
(a) A municipal officer shall not be financially interested directly in the officer's own name or indirectly in the name of any other person, association, trust, or corporation, in any contract, work, or business of the municipality or in the sale of any article whenever the expense, price, or consideration of the contract, work, business, or sale is paid either from the treasury or by an assessment levied by statute or ordinance. A municipal officer shall not be interested, directly or indirectly, in the purchase of any property that (i) belongs to the municipality, (ii) is sold for taxes or assessments, or (iii) is sold by virtue of legal process at the suit of the municipality. For the purposes of this Section only, however, a municipal officer shall not be deemed interested if the officer is an employee of a company or owns or holds an interest of 1% or less in the municipal officer's individual name in a company, or both, that company is involved in the transaction of business with the municipality, and that company's stock is traded on a nationally recognized securities market, provided the interested member (i) publicly discloses the fact that he or she is an employee or holds an interest of 1% or less in a company before deliberation of the proposed award of the contract; (ii) refrains from evaluating, recommending, approving, deliberating, or otherwise participating in the negotiation, approval, or both, of the contract, work, or business; (iii) abstains from voting on the award of the contract though he or she shall be considered present for purposes of establishing a quorum; and (iv) the contract is approved by a majority vote of those members currently holding office.
A municipal officer shall not be deemed interested if the officer owns or holds an interest of 1% or less, not in the officer's individual name but through a mutual fund or exchange-traded fund, in a company, that company is involved in the transaction of business with the municipality, and that company's stock is traded on a nationally recognized securities market.
This Section does not prohibit any person serving on a municipal advisory panel or commission or nongoverning board or commission from having an interest in a contract, work, or business of the municipality unless the municipal officer's duties include evaluating, recommending, approving, or voting to recommend or approve the contract, work, or business.
(b) Any elected or appointed member of the governing body may, however, provide materials, merchandise, property, services, or labor, subject to the following provisions under either (1) or (2):
(1) If:
(A) the contract is with a person, firm,

partnership, association, corporation, or cooperative association in which the interested member of the governing body of the municipality member has less than a 7 1/2% share in the ownership;

(B) the interested member publicly discloses the

nature and extent of the interest before or during deliberations concerning the proposed award of the contract;

(C) the interested member abstains from voting on

the award of the contract (though the member shall be considered present for the purposes of establishing a quorum);

(D) the contract is approved by a majority vote

of those members presently holding office;

(E) the contract is awarded after sealed bids to

the lowest responsible bidder if the amount of the contract exceeds $1,500 (but the contract may be awarded without bidding if the amount is less than $1,500); and

(F) the award of the contract would not cause the

aggregate amount of all contracts so awarded to the same person, firm, association, partnership, corporation, or cooperative association in the same fiscal year to exceed $25,000.

(2) If:
(A) the award of the contract is approved by a

majority vote of the governing body of the municipality (provided that the interested member shall abstain from voting);

(B) the amount of the contract does not exceed

$2,000;

(C) the award of the contract would not cause the

aggregate amount of all contracts so awarded to the same person, firm, association, partnership, corporation, or cooperative association in the same fiscal year to exceed $4,000;

(D) the interested member publicly discloses the

nature and extent of his interest before or during deliberations concerning the proposed award of the contract; and

(E) the interested member abstains from voting on

the award of the contract (though the member shall be considered present for the purposes of establishing a quorum).

(b-5) In addition to the above exemptions, any elected or appointed member of the governing body may provide materials, merchandise, property, services, or labor if:
(1) the contract is with a person, firm, partnership,

association, corporation, or cooperative association in which the interested member of the governing body of the municipality, advisory panel, or commission has less than a 1% share in the ownership; and

(2) the award of the contract is approved by a

majority vote of the governing body of the municipality provided that any such interested member shall abstain from voting; and

(3) such interested member publicly discloses the

nature and extent of his interest before or during deliberations concerning the proposed award of the contract; and

(4) such interested member abstains from voting on

the award of the contract, though he shall be considered present for the purposes of establishing a quorum.

(c) A contract for the procurement of public utility services by a municipality with a public utility company is not barred by this Section by one or more members of the governing body being an officer or employee of the public utility company, or holding an ownership interest in no more than 7 1/2% in the public utility company, or holding an ownership interest of any size if the municipality has a population of less than 7,500 and the public utility's rates are approved by the Illinois Commerce Commission. An elected or appointed member of the governing body or a nongoverning board or commission having an interest described in this subsection (d) does not have a prohibited interest under this Section.
(d) An officer who violates this Section is guilty of a Class 4 felony. In addition, any office held by an officer so convicted shall become vacant and shall be so declared as part of the judgment of the court.
(e) Nothing contained in this Section, including the restrictions set forth in subsections (b) and (c), shall preclude a contract of deposit of moneys, loans, or other financial services by a municipality with a local bank or local savings and loan association, regardless of whether a member of the governing body of the municipality is interested in the bank or savings and loan association as an officer or employee or as a holder of less than 7 1/2% of the total ownership interest. A member holding an interest described in this subsection (e) in a contract does not hold a prohibited interest for purposes of this Act. The interested member of the governing body must publicly state the nature and extent of the interest during deliberations concerning the proposed award of the contract but shall not participate in any further deliberations concerning the proposed award. The interested member shall not vote on the proposed award. A member abstaining from participation in deliberations and voting under this Section may be considered present for purposes of establishing a quorum. Award of the contract shall require approval by a majority vote of those members presently holding office. Consideration and award of a contract in which a member is interested may only be made at a regularly scheduled public meeting of the governing body of the municipality.
(f) Notwithstanding any other provision of this Section or any other law to the contrary, until January 1, 1994, a member of the city council of a municipality with a population under 20,000 may purchase real estate from the municipality, at a price of not less than 100% of the value of the real estate as determined by a written MAI certified appraisal or by a written certified appraisal of a State certified or licensed real estate appraiser, if the purchase is approved by a unanimous vote of the city council members then holding office (except for the member desiring to purchase the real estate, who shall not vote on the question).
(g) Under either of the following circumstances, a municipal officer may hold a position on the board of a not-for-profit corporation that is interested in a contract, work, or business of the municipality:
(1) If the municipal officer is appointed by the

governing body of the municipality to represent the interests of the municipality on a not-for-profit corporation's board, then the municipal officer may actively vote on matters involving either that board or the municipality, at any time, so long as the membership on the not-for-profit board is not a paid position, except that the municipal officer may be reimbursed by the not-for-profit board for expenses incurred as the result of membership on the not-for-profit board.

(2) If the municipal officer is not appointed to the

governing body of a not-for-profit corporation by the governing body of the municipality, then the municipal officer may continue to serve; however, the municipal officer shall abstain from voting on any proposition before the municipal governing body directly involving the not-for-profit corporation and, for those matters, shall not be counted as present for the purposes of a quorum of the municipal governing body.

(Source: P.A. 96-277, eff. 1-1-10; 96-1058, eff. 7-14-10.)

(65 ILCS 5/3.1-55-15) (from Ch. 24, par. 3.1-55-15)
Sec. 3.1-55-15. Misconduct. Every municipal officer who is guilty of a culpable omission of duty, or who is guilty of willful and corrupt oppression, malconduct, or misfeasance in the discharge of the duties of office, shall be guilty of a business offense and, on conviction, shall be fined not less than $501 nor more than $1,000. The court entering the conviction shall enter an order removing the convicted officer from office.
(Source: P.A. 87-1119.)

(65 ILCS 5/3.1-55-20) (from Ch. 24, par. 3.1-55-20)
Sec. 3.1-55-20. Appeal to finance committee. In the adjustment of the accounts of the municipal collector or municipal treasurer with the municipal clerk or municipal comptroller, if there is one, there shall be an appeal to the finance committee of the corporate authorities, whose decision in all matters of controversy arising between these officers shall be final unless the corporate authorities provide otherwise.
(Source: P.A. 87-1119.)

(65 ILCS 5/3.1-55-25)
Sec. 3.1-55-25. Automatic abandonment of a form of municipal government. Notwithstanding the provisions of Sections 4-10-1, 5-5-1, 5-5-1.1, 5-5-2, 5-5-3, 5-5-4, 5-5-5, and 5-5-6 and any other provisions of this Act, if a municipality adopts a different form of municipal government under Article 4, 5, or 6, then its current form of municipal government is automatically abandoned when the new form of municipal government takes effect.
(Source: P.A. 92-727, eff. 7-25-02.)



Article 4 - Commission Form Government

(65 ILCS 5/Art. 4 heading)

(65 ILCS 5/Art. 4 Div. 1 heading)

(65 ILCS 5/4-1-1) (from Ch. 24, par. 4-1-1)
Sec. 4-1-1. This article shall be known, may be cited, and is hereafter designated as "The Commission Form of Municipal Government."
(Source: Laws 1961, p. 576.)

(65 ILCS 5/4-1-2) (from Ch. 24, par. 4-1-2)
Sec. 4-1-2. Definitions. In this Article, unless the context otherwise requires:
(a) Any office or officer named in Any act referred to in this Article, when applied to cities or villages under the commission form of municipal government, means the office or officer having the same functions or duties under this Article or under ordinances passed by authority of this Article.
(b) "Commissioner", "alderman", or "village trustee" means commissioner when applied to duties under this Article.
(c) "City council", "board of trustees", or "corporate authorities" means "council" when applied to duties under this Article.
(d) "Franchise" includes every special privilege or right in the streets, alleys, highways, bridges, subways, viaducts, air, waters, public places, and other public property that does not belong to the citizens generally by common right, whether granted by the State or the city or village.
(e) "City" includes village.
(f) "Municipal" or "municipality" means either city or village.
(g) "Treating" means the entertaining of a person with food, drink, tobacco, or drugs.
(h) "Treats" means the food, drink, tobacco, or drugs, requested, offered, given, or received, in treating or for the entertainment of a person.
(Source: P.A. 87-1119.)

(65 ILCS 5/4-1-3) (from Ch. 24, par. 4-1-3)
Sec. 4-1-3. Any municipality which has heretofore adopted the commission form of municipal government and is functioning under that form of government immediately prior to the effective date of this Code shall be treated as having adopted this article.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/4-1-4) (from Ch. 24, par. 4-1-4)
Sec. 4-1-4. The provisions of Article 3 shall apply to all officers elected or appointed under this Article 4 unless otherwise provided or unless there is a conflict between the provisions of this Article 4 and the provisions of Article 3. In the event of such conflict, the provisions of this Article 4 shall control.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/Art. 4 Div. 2 heading)

(65 ILCS 5/4-2-1) (from Ch. 24, par. 4-2-1)
Sec. 4-2-1. All municipalities not exceeding 200,000 population which are treated as properly incorporated, or which hereafter are incorporated, under this Code, in addition to all rights, powers, and authority conferred upon them elsewhere in this Code, shall have the rights, powers, and authority conferred in this article, by proceeding as hereinafter provided.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/4-2-2) (from Ch. 24, par. 4-2-2)
Sec. 4-2-2. Electors of any municipality, equal in number to 1/10 the number of votes cast for all candidates for mayor or president at the last preceding municipal election for such officer, may petition the circuit court for the county in which that municipality is located to cause to be submitted to a vote of the electors of that municipality the proposition whether the municipality shall adopt this article.
Upon submission of such petition the court shall set a date not less than 10 nor more than 30 days thereafter for a hearing on the sufficiency thereof. Notice of the filing of such petition and of such date shall be given in writing to the city or village clerk and to the mayor or village president at least 7 days before the date of such hearing.
The court shall treat the petition and enter appropriate orders to certification and submission in accordance with the general election law.
(Source: P.A. 81-1489.)

(65 ILCS 5/4-2-3) (from Ch. 24, par. 4-2-3)
Sec. 4-2-3. The petition provided in Section 4-2-2 shall be substantially in the following form and in accordance with the general election law: to the circuit court of the County of (name of county):
We, the undersigned electors of the city (or village) of (name of city or village), respectfully petition your honor to submit to a vote of the electors of (name of city or village), the following proposition:
Shall the city (or village) of.... adopt the commission form of municipal government?

Name

Address, with Street and Number

................. ................

(Source: P.A. 81-1489.)

(65 ILCS 5/4-2-5) (from Ch. 24, par. 4-2-5)
Sec. 4-2-5. The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall the city (or village) of YES
.... adopt the commission form of ---------------------------
municipal government? NO
--------------------------------------------------------------
If a majority of the electors voting upon this proposition vote Yes, this article is adopted in that municipality. This article shall go into operation in such city or village upon the date of the next general municipal election.
If a majority of the electors voting upon this proposition vote No, the proposition shall not be submitted again in that municipality for 22 months.
(Source: P.A. 81-1489.)

(65 ILCS 5/4-2-6) (from Ch. 24, par. 4-2-6)
Sec. 4-2-6. A certified copy of the canvass of the votes on the proposition specified in Section 4-2-2 shall be transmitted to the municipal clerk, and to the clerk of the circuit court, and by each transcribed upon the records of his office.
(Source: P.A. 81-1489.)

(65 ILCS 5/4-2-7) (from Ch. 24, par. 4-2-7)
Sec. 4-2-7. Certificate of adopting commission form of government. If the commission form of municipal government is adopted, the mayor or president immediately shall transmit a certificate so stating to (i) the Secretary of State, (ii) the clerk of the circuit court, and (iii) the recorder of the county or counties in which the municipality is located. These officers shall file this certificate in their respective offices.
(Source: P.A. 87-1119.)

(65 ILCS 5/4-2-8) (from Ch. 24, par. 4-2-8)
Sec. 4-2-8. The failure of the officers named in Sections 4-2-4 through 4-2-7 to perform the duties and acts imposed upon them by those sections, shall neither invalidate nor prevent the adoption of this article.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/4-2-9) (from Ch. 24, par. 4-2-9)
Sec. 4-2-9. All courts shall take judicial notice of the adoption of this article by all municipalities adopting it.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/Art. 4 Div. 3 heading)

(65 ILCS 5/4-3-1) (from Ch. 24, par. 4-3-1)
Sec. 4-3-1. All municipalities which have adopted the commission form of municipal government prior to August 15, 1941, shall elect a mayor and 4 commissioners at a general municipal election held in an odd numbered year upon the expiration of the term of office of the mayor or president, and every 4 years thereafter. The day when elections in these municipalities shall be held shall be determined by the provisions of the general election law.
In all municipalities which adopt this article on or after August 15, 1941, the terms of office of all elected municipal officers (1) holding office at the time this article is adopted, or (2) elected on the same day that this article is adopted, or (3) elected at the next biennial election held after the adoption, shall expire at the end of their respective terms but not later than the expiration of the term of office of the mayor or president who is holding office at the time of the adoption of this article or who is elected to the office of mayor or president on the same day that this article is adopted, as the case may be.
All municipalities which adopt this article on or after August 15, 1941, shall elect a mayor and 4 commissioners at a general municipal election held in an odd numbered year upon the expiration of the term of office of the mayor or president as provided in the next preceding paragraph, and every 4 years thereafter. The day when elections in these municipalities shall be held shall be determined by the provisions of the general election law.
(Source: P.A. 81-1490.)

(65 ILCS 5/4-3-2) (from Ch. 24, par. 4-3-2)
Sec. 4-3-2. Whenever a municipality adopts this article it shall discontinue its division into wards. The mayor and 4 commissioners of the municipality shall be nominated and elected at large.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/4-3-3) (from Ch. 24, par. 4-3-3)
Sec. 4-3-3. The mayor and commissioners elected under Section 4-3-1 shall be known as the council.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/4-3-4) (from Ch. 24, par. 4-3-4)
Sec. 4-3-4. Terms of office; vacancy.
(a) Except as otherwise provided in this article, the mayor and commissioners elected under Section 4-3-1 shall hold their respective offices for the term of 4 years and until their successors are elected and have qualified.
(b) If a vacancy occurs in any of these offices, the remaining members of the council, within 30 days after the vacancy occurs, shall appoint a person to fill the vacancy for the balance of the unexpired term or until the vacancy is filled by interim election under Section 3.1-10-50 and until the successor is elected and has qualified.
(Source: P.A. 87-1119.)

(65 ILCS 5/4-3-5)
Sec. 4-3-5. (Repealed).
(Source: P.A. 91-57, eff. 6-30-99. Repealed by P.A. 95-699, eff. 11-9-07.)

(65 ILCS 5/4-3-6) (from Ch. 24, par. 4-3-6)
Sec. 4-3-6. The provisions of the general election law shall apply to and govern all elections held under this article.
(Source: P.A. 81-1490.)

(65 ILCS 5/4-3-7) (from Ch. 24, par. 4-3-7)
Sec. 4-3-7. Any person desiring to become a candidate for nomination for mayor or commissioner shall file with the municipal clerk, or, in those municipalities having a board of election commissioners, with the clerk of that board, a statement of his candidacy, in the form provided in the general election law. This statement shall be filed at the time provided in the general election law.
This statement shall be sworn (or affirmed) before an officer, in which the person making the statement resides, authorized to administer oaths. If the municipality has voted, as provided in Section 4-3-19, to require candidates for commissioner to run for a specific office, a statement of candidacy for commissioner shall specify whether the candidacy is for commissioner of accounts and finances, commissioner of public health and safety, commissioner of streets and public improvements, or commissioner of public property. No person shall file statements of candidacy for both mayor and commissioner or for more than one of the commissioner offices.
Any person having filed as a candidate for mayor or commissioner may withdraw within the time provided in the general election law.
(Source: P.A. 81-1490.)

(65 ILCS 5/4-3-8) (from Ch. 24, par. 4-3-8)
Sec. 4-3-8. At the same time that one files his statement of candidacy he shall also file with the clerk specified in Section 4-3-7 a petition requesting his candidacy. Such petition shall contain a number of signatures of electors, residing within the same municipality as the candidate, equal to at least 1% of the total vote cast at the last preceding election in the municipality for mayor. This petition shall be in substantially the form provided in the general election law.
(Source: P.A. 81-1490.)

(65 ILCS 5/4-3-10)
Sec. 4-3-10. (Repealed).
(Source: P.A. 81-1490. Repealed by P.A. 95-699, eff. 11-9-07.)

(65 ILCS 5/4-3-10.1)
Sec. 4-3-10.1. (Repealed).
(Source: Laws 1965, p. 2677. Repealed by P.A. 95-699, eff. 11-9-07.)

(65 ILCS 5/4-3-13)
Sec. 4-3-13. (Repealed).
(Source: P.A. 81-1490. Repealed by P.A. 95-699, eff. 11-9-07.)

(65 ILCS 5/4-3-14)
Sec. 4-3-14. (Repealed).
(Source: Laws 1961, p. 576. Repealed by P.A. 95-699, eff. 11-9-07.)

(65 ILCS 5/4-3-16) (from Ch. 24, par. 4-3-16)
Sec. 4-3-16. Upon the ballots for the general municipal election the names of the nominees for mayor shall be placed first, in substantially the form specified in this section. Following these names, the names of the nominees for commissioners shall appear under each office, in substantially the form specified in this section; provided that if the municipality has voted, as provided in Section 4-3-19, to require candidates for commissioner to run for a specific office, the names of the candidates for commissioner of public accounts and finances, commissioner of public health and safety, commissioner of streets and public improvements, and commissioner of public property, respectively, shall appear under the designation of the applicable office, in substantially the form specified in Section 4-3-16.1.
The ballots shall be in the form provided by the general election law, except as herein otherwise provided, but they shall designate no party, platform, political principle, appellation, or mark whatever. Nor shall any circle be printed at the head of the ballots. Except where candidates for commissioner are required to run for a specific office, the ballots shall be in substantially the following form:

(65 ILCS 5/4-3-16.1) (from Ch. 24, par. 4-3-16.1)
Sec. 4-3-16.1. If the municipality has voted, as provided in Section 4-3-19, to require candidates for commissioner to run for a specific office, the ballots for the general municipal election shall be in substantially the following form:

(65 ILCS 5/4-3-17) (from Ch. 24, par. 4-3-17)
Sec. 4-3-17. All general municipal elections under this article shall be held, conducted, and contested under the provisions of the general election law, except that the contest of the election of mayor and commissioners shall be conducted in the circuit court. The council under this article shall not be the judge of the election and qualification of its members.
(Source: P.A. 81-1490.)

(65 ILCS 5/4-3-18) (from Ch. 24, par. 4-3-18)
Sec. 4-3-18. All officers, assistants, and employees in any municipality under the commission form of municipal government shall be elected or appointed in accordance with this article with reference to their qualifications and fitness and for the good of the public service, and without reference to their political or religious faith or party affiliations.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/4-3-19) (from Ch. 24, par. 4-3-19)
Sec. 4-3-19. Any municipality subject to this Article may, by a vote of the electors thereof as hereinafter provided, elect to require candidates for commissioner to run for a specific office.
The question of requiring candidates for commissioner to run for a specific office shall be certified by the municipal clerk to the proper election authority who shall submit the proposition to the electors of the municipality upon a resolution adopted by the council or upon petition filed with the municipal clerk and signed by electors of the municipality equal in number to at least 10% of the number of votes cast for the candidates for mayor at the last preceding general quadrennial municipal election. The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall candidates for commissioner YES
in the city (or village) of...... be -----------------------
required to run for a specific office? NO
--------------------------------------------------------------
If a majority of the electors in the municipality voting upon the question vote in the affirmative, candidates for commission shall thereafter run for the specific office of commissioner of accounts and finances, commissioner of public health and safety, commissioner of streets and public improvements, or commissioner of public property, and the electors of the municipality shall, at each general municipal election thereafter, elect one person to each such specific office, rather than electing four commissioners without further designation.
(Source: P.A. 81-1489.)

(65 ILCS 5/4-3-20) (from Ch. 24, par. 4-3-20)
Sec. 4-3-20. Any municipality which has adopted the provisions of Section 4-3-19 may by referendum elect to require candidates for the office of commissioner to run without designation as provided under Sections 4-3-10 and 4-3-16.
The question of requiring candidates to run for the office of commissioner without designation rather than for a specific office may be submitted to the electors of the municipality by the council or upon a petition signed by electors of the municipality equal in number to at least 10% of the number of votes cast for candidates for mayor at the last preceding general quadrennial municipal election. Such question shall be certified by the municipal clerk to the proper election authorities who shall submit the proposition at an election in accordance with the general election law. The question shall be in substantially the following form:
--------------------------------------------------------------
Shall candidates for commissioner YES
in the city (or village) of..... ---------------------------
no longer be required to run for
a specific office? NO
--------------------------------------------------------------
If a majority of the electors in the municipality voting upon the question vote in the affirmative, candidates for commissioner shall thereafter run for the office of commissioner without designation and not for any specific office in the manner as provided in Sections 4-3-10 and 4-3-16.
(Source: P.A. 81-1489.)

(65 ILCS 5/Art. 4 Div. 4 heading)

(65 ILCS 5/4-4-1) (from Ch. 24, par. 4-4-1)
Sec. 4-4-1. Oath or affirmation. Before entering upon the duties of their respective offices, all officers elected or appointed under this Article shall take and subscribe the oath or affirmation prescribed by the Illinois Constitution. This oath or affirmation, when subscribed, shall be filed with the municipal clerk.
(Source: P.A. 87-1119.)

(65 ILCS 5/4-4-2) (from Ch. 24, par. 4-4-2)
Sec. 4-4-2. Bond of officers.
(a) Before entering upon the duties of their respective offices, the mayor, each commissioner, municipal clerk, municipal treasurer, and other officers and employees designated by the council by ordinance shall execute bonds with good and sufficient security to be approved by the council, payable to the municipality in the penal sums directed by ordinances, conditioned for the faithful performance of the duties of the office and the payment of all money received by the officer, according to law and the municipal ordinances.
(b) The bonds of the mayor and commissioners, however, shall not be fixed at less than $3,000.
(c) The bonds of all municipal officers except the municipal clerk shall be filed with, recorded, and preserved by the municipal clerk. The bond of the municipal clerk shall be filed with, recorded, and preserved by the municipal treasurer. The treasurer's bond shall be in an amount of dollars that is not less than the greater of $50,000 or 3 times the latest Federal census population or any subsequent census figure used for Motor Fuel Tax purposes.
(Source: P.A. 87-738; 87-1119.)

(65 ILCS 5/Art. 4 Div. 5 heading)

(65 ILCS 5/4-5-1) (from Ch. 24, par. 4-5-1)
Sec. 4-5-1. Every municipality which has the commission form of municipal government shall be governed by a council, consisting of the mayor and 4 commissioners, as provided in this article.
The mayor shall be the president of the council and preside at its meetings, and he shall supervise all departments and report to the council for its action all matters requiring attention in any department. The commissioner of accounts and finances shall be vice president of the council, and in case of a vacancy in the office of mayor or the absence or inability of the mayor, shall perform the duties of the mayor.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/4-5-2) (from Ch. 24, par. 4-5-2)
Sec. 4-5-2. The council and its members shall possess and exercise all executive, administrative, and legislative powers and duties now possessed and exercised by the executive, legislative, and administrative officers in municipalities which are treated as properly incorporated under this Code or which hereafter incorporate under this Code, except that in municipalities under the commission form of municipal government, the board of local improvements provided for by Article 9 shall remain a separate and distinct body, with all the rights, powers, and duties contained in Article 9.
The executive and administrative powers and duties in municipalities under the commission form of municipal government shall be distributed among 5 departments, as follows:
1. Department of public affairs.
2. Department of accounts and finances.
3. Department of public health and safety.
4. Department of streets and public improvements.
5. Department of public property.
The council, by ordinance, (1) shall determine the powers of and duties to be performed by each department and shall assign them to the appropriate departments; (2) shall prescribe the powers and duties of officers and employees, and may assign officers and employees to one or more of the departments; (3) may require an officer or employee to perform duties in 2 or more departments; and (4) may make such rules and regulations as may be necessary or proper for the efficient and economical conduct of the business of the municipality.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/4-5-3) (from Ch. 24, par. 4-5-3)
Sec. 4-5-3. Except where candidates for commissioner are required to run for a specific office, the council, at the first regular meeting after an election of a member or members, shall designate by a majority vote one commissioner to be commissioner of accounts and finances, one to be commissioner of public health and safety, one to be commissioner of streets and public improvements, who ex officio shall be commissioner of public works, and one to be commissioner of public property. This designation may be changed by the council whenever it appears that the public service would be benefited thereby. The mayor shall be commissioner of public affairs. The commissioner of each department shall be superintendent of that department.
If the municipality has voted, as provided in Section 4-3-19, to require candidates for commissioner to run for a specific office, each commissioner shall be superintendent of the department bearing the same designation as the office to which he was elected. The mayor shall be commissioner of public affairs. The Commissioner of streets and public improvements shall be, ex-officio, commissioner of public works.
(Source: Laws 1965, p. 2677.)

(65 ILCS 5/4-5-4) (from Ch. 24, par. 4-5-4)
Sec. 4-5-4. Establishment of certain offices; police and legal departments in cities over 50,000.
(a) At the first regular meeting after the general election of its members or as soon as practicable after the election, the council in its discretion, as determined by a majority vote, may appoint, by a majority vote, the following officers: city clerk, corporation counsel, city attorney, assistant city attorney, city treasurer, library trustees, commissioner of streets and public improvements, superintendent of streets, superintendent of special assessments, superintendent of sewers, city engineer, and any additional officers that the council considers necessary or expedient. The commissioner of streets and public improvements under this Article shall be ex-officio the commissioner of public works and a member of the board of local improvements as and when provided for by Article 9. If, however, it is provided by ordinance that a superintendent of streets shall be appointed by the commissioner of streets and public improvements, the council shall have no power to appoint the superintendent of streets. If it is provided by law that the superintendent of streets shall be a member of the board of local improvements, the fact that the superintendent of streets is appointed by the commissioner of streets and public improvements shall not bar the superintendent of streets from membership on the board of local improvements.
(b) In all cities of over 50,000 population that have adopted or that may hereafter adopt this Article and Sections 10-1-1 through 10-1-45, the police departments shall be assigned to and shall be a part of the department of public affairs, and the corporation counsel, city attorney, assistant city attorney, and all other members of the legal department shall be assigned to the department of public affairs and shall be appointed by the mayor as the commissioner of that department.
(Source: P.A. 87-1119.)

(65 ILCS 5/4-5-5) (from Ch. 24, par. 4-5-5)
Sec. 4-5-5. The council has the right and power to appoint and discharge the heads of all principal departments subordinate to the departments provided for in Section 4-5-2. The commissioner of each department, however, may be vested by ordinance with the sole right and power to appoint and discharge the heads of all principal departments subordinate to the department of which he is the commissioner. But in all municipalities which are treated as having adopted or which may hereafter adopt Sections 10-2-1 through 10-2-23, the chief of police and chief of the fire department shall be appointed and discharged only as provided in Sections 10-2-1 through 10-2-23.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/4-5-6) (from Ch. 24, par. 4-5-6)
Sec. 4-5-6. In all municipalities in which Sections 10-1-1 through 10-1-45 are not in effect, all officers, assistants, and employees of each department specified in Section 4-5-2, except those elected or appointed as provided in Sections 4-5-3 through 4-5-5, shall be appointed by the commissioner of the department to which they are appointed, and may be discharged by him when in his judgment the efficient conduct of municipal affairs so demands. However, in all municipalities in which Sections 10-1-1 through 10-1-45 and Sections 10-2-1 through 10-2-23 are not in effect, all officers and members of the fire and police departments, except those elected or appointed as provided in Sections 4-5-3 through 4-5-5, shall be appointed by the commissioner of the department, specified in Section 4-5-2, to which the powers of and duties to be performed by the fire department and the police department, respectively, are assigned, and may be discharged by him when in his judgment the efficient conduct of municipal affairs so demands.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/4-5-7) (from Ch. 24, par. 4-5-7)
Sec. 4-5-7. (a) In all cities in which Sections 10-1-1 through 10-1-45 are in effect, all municipal officers, assistants, and employees, expect those specified in Sections 4-5-2 through 4-5-5, and in paragraph (b) of this section shall be appointed and discharged only as provided in Sections 10-1-1 through 10-1-45. For the purpose of the performance of the duties imposed upon, and the exercise of the powers and authority vested in, the head of a department or office by Sections 10-1-1 through 10-1-45, the commissioner of each department, specified in Section 4-5-2, shall be considered the head of the department or office under Sections 10-1-1 through 10-1-45.
(b) In all municipalities in which Sections 10-2-1 through 10-2-23 are in effect, all officers and members of the fire and police departments of those municipalities, including the chief of police and chief of the fire department, shall be appointed and discharged only as provided in Sections 10-2-1 through 10-2-23.
(c) Nothing in this article shall prevent any city which adopts the commission form of municipal government from adopting Sections 10-1-1 through 10-1-45, or, when of the required population, from adopting Sections 10-2-1 through 10-2-23, or from adopting Sections 10-2-1 through 10-2-23 and Sections 10-1-1 through 10-1-45.
(d) In all municipalities which are treated as having adopted Sections 10-2-1 through 10-2-23 before January 1, 1942, and which have also adopted the commission form of municipal government before January 1, 1942, Sections 10-2-1 through 10-2-23 shall continue in force in that municipality in like manner as such sections would have continued in force therein if the commission form of municipal government had not been adopted therein. But the council shall have the right and power to appoint and discharge the board of fire and police commissioners.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/4-5-8) (from Ch. 24, par. 4-5-8)
Sec. 4-5-8. The council has the power, by ordinance, to create, fill, and discontinue offices and employment other than those prescribed in this article, according to its judgment of the needs of the municipality.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/4-5-9) (from Ch. 24, par. 4-5-9)
Sec. 4-5-9. Except as otherwise provided in this article or by law, any officer or employee who has been elected or appointed by the council in accordance with the provisions of this article may be removed from office at any time by a vote of a majority of the council members.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/4-5-10) (from Ch. 24, par. 4-5-10)
Sec. 4-5-10. The council has the power to make proper regulations for the inspection of all plants and machinery of any person exercising any right, grant, or franchise from any municipality adopting, or which is treated as having adopted, this article. The council and their authorized agents have the power to make all necessary examinations of any plant, appliances, or apparatus for the purpose of making the necessary tests to see that such person complies with the regulations of the council with reference to the quality and the character of the commodity or service furnished. The council has the power to specify, determine, and regulate the quality and character of gas and electricity furnished to the municipality and to its residents. The municipality has the power to perform all acts necessary to give effect to this section.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/4-5-11) (from Ch. 24, par. 4-5-11)
Sec. 4-5-11. Except as otherwise provided, all contracts, of whatever character, pertaining to public improvement, or to the maintenance of the public property of a municipality involving an outlay of $10,000 or more, shall be based upon specifications to be approved by the council. Any work or other public improvement which is not to be paid for in whole or in part by special assessment or special taxation, when the expense thereof will exceed $25,000, shall be constructed as follows:
(1) By a contract let to the lowest responsible

bidder after advertising for bids, in the manner prescribed by ordinance, except that any such contract may be entered into by the proper officers without advertising for bids, if authorized by a vote of 4 of the 5 council members elected; or

(2) In the following manner, if authorized by a vote

of 4 of the 5 council members elected: the commissioner of public works or other proper officers to be designated by ordinance, shall superintend and cause to be carried out the construction of the work or other public improvement and shall employ exclusively for the performance of all manual labor thereon, laborers and artisans whom the city or village shall pay by the day or hour, but all material of the value of $25,000 and upward used in the construction of the work or other public improvement, shall be purchased by contract let to the lowest responsible bidder in the manner to be prescribed by ordinance.

Nothing contained in this Section shall apply to any contract by a municipality with the United States of America or any agency thereof.
(Source: P.A. 100-338, eff. 8-25-17.)

(65 ILCS 5/4-5-12) (from Ch. 24, par. 4-5-12)
Sec. 4-5-12. Regular meetings of the council shall be held on the first Monday after the mayor and commissioners have entered upon the performance of their official duties, and at least twice each month thereafter. The council shall provide by ordinance for the holding of regular meetings. Special meetings may be called from time to time by the mayor or by 2 commissioners upon giving notice of not less than 24 hours to all members of the council. Public notice of meetings must also be given as prescribed in Sections 2.02 and 2.03 of "An Act in relation to meetings", approved July 11, 1957, as heretofore or hereafter amended. All meetings of the council, whether regular or special, shall be open to the public.
The mayor and each commissioner shall have the right to vote on all questions coming before the council. Three members of the council shall constitute a quorum, and the affirmative vote of 3 members shall be necessary to adopt any motion, resolution, or ordinance, unless a greater number is provided for by this article.
Upon every vote the "yeas" and "nays" shall be called and recorded. Every motion, resolution, or ordinance shall be reduced to writing and read before a vote is taken thereon, and all council members present at any meeting shall vote thereon. The style of all ordinances shall be: "Be it ordained by the council of the city (or village) of ....."
The mayor shall have no power to veto, but every resolution, ordinance or warrant passed or ordered by the council must be signed by the mayor, or by 2 commissioners, and all ordinances and resolutions shall be filed for record, before they shall be in force.
(Source: Laws 1967, p. 1909.)

(65 ILCS 5/4-5-13) (from Ch. 24, par. 4-5-13)
Sec. 4-5-13. Every ordinance or resolution appropriating any money, or ordering any street improvement or sewer, or making or authorizing the making of any contract, or granting any franchise, right, or license to occupy or use the streets, alleys, highways, bridges, viaducts, public property, or public places in the municipality for any purpose, shall remain on file with the municipal clerk for public inspection, in the form in which it is finally passed, at least one week before the final passage thereof.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/4-5-16) (from Ch. 24, par. 4-5-16)
Sec. 4-5-16. Statement of receipts and expenses; examination of books and accounts; expenditure greater than appropriation.
(a) In municipalities with 25,000 or more inhabitants, the council each month shall print in pamphlet form, a detailed itemized statement of all receipts and expenses of the municipality and a summary of its proceedings during the preceding month. In municipalities with fewer than 25,000 inhabitants, the council shall print a similar statement annually instead of monthly. The council shall furnish printed copies of each statement to (i) the State Library, (ii) the city library, (iii) all the daily and weekly newspapers with a general circulation in the municipality, and (iv) persons who apply for a copy at the office of the municipal clerk.
(b) At the end of each fiscal year, the council shall have licensed Certified Public Accountants permitted to perform audits under the Illinois Public Accounting Act make a full and complete examination of all books and accounts of the municipality and shall distribute the result of that examination in the manner provided in this Section.
(c) It is unlawful for the council or any commissioner to expend, directly or indirectly, a greater amount for any municipal purpose than the amount appropriated for that purpose in the annual appropriation ordinance passed for that fiscal year. A violation of this provision by any member of the council shall constitute a petty offense.
(Source: P.A. 93-486, eff. 1-1-04; 94-465, eff. 8-4-05.)

(65 ILCS 5/4-5-17) (from Ch. 24, par. 4-5-17)
Sec. 4-5-17. If, at the beginning of the term of office of the first council elected in a municipality after that municipality has adopted the commission form of municipal government, the appropriation for the expenditures of the municipal government for the current fiscal year has been made, that first council shall have the power by ordinance to revise or repeal that appropriation and to make an additional appropriation in the manner and within the time provided by law.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/4-5-22) (from Ch. 24, par. 4-5-22)
Sec. 4-5-22. Treasurer; duties. In addition to the duties now imposed by law upon a municipal treasurer, the treasurer of a municipality under the commission form of municipal government shall deposit all money the treasurer receives from all sources of revenue, to his or her credit as treasurer of the municipality, in one or more places of deposit designated in the same manner and subject to the same conditions as provided in Section 3.1-35-50.
The treasurer (i) shall collect any interest paid on these deposits, (ii) shall report that interest in the treasurer's next statement following its collection, and (iii) shall credit the interest to the particular fund of the municipality upon which the interest accrued. This interest shall be treated as a part of that particular fund and shall be subject to use for any purpose for which the fund may be used.
(Source: P.A. 87-1119.)

(65 ILCS 5/Art. 4 Div. 6 heading)

(65 ILCS 5/4-6-1) (from Ch. 24, par. 4-6-1)
Sec. 4-6-1. The mayor and each commissioner shall have an office at the municipal building or rooms, and shall devote such time to the duties of their respective offices as a faithful discharge thereof may require.
The total and only compensation of the mayor for the performance of his duties shall be an annual salary, which shall be established by the council prior to the mayoral election. The total and only compensation of each commissioner for the performance of his duties shall be an annual salary which shall be established by the council prior to the election in which commissioners are elected. An increase or decrease in the salary of any such official shall not take effect during the term for which he is elected.
(Source: P.A. 85-784; 85-854.)

(65 ILCS 5/4-6-2) (from Ch. 24, par. 4-6-2)
Sec. 4-6-2.
All officers and employees, except those specified in Section 4-6-1, shall receive the salary or compensation which the council shall provide by ordinance, resolution, or motion, payable monthly or at such shorter periods as the council may determine.
(Source: P.A. 78-439.)

(65 ILCS 5/Art. 4 Div. 8 heading)

(65 ILCS 5/4-8-2) (from Ch. 24, par. 4-8-2)
Sec. 4-8-2. A candidate for nomination or a nominee for any office to be filled by a popular election under this article who, directly or indirectly, enters into any understanding or agreement to do or not to do any official act in the event of his election to the advantage of any person in consideration of the influence, support, or assistance of that person to aid in the nomination or election of the candidate or nominee, is guilty of giving, or offering to give, a bribe, and if convicted thereof shall be guilty of a Class C misdemeanor. If elected to office, a conviction under this section shall effect a forfeiture of the office. However, this section shall not prevent any candidate for nomination or nominee from publicly outlining his position or pledging his support for, or opposition to, any measure or prospective measure of a public nature.
(Source: P.A. 77-2500.)

(65 ILCS 5/4-8-3) (from Ch. 24, par. 4-8-3)
Sec. 4-8-3. A person who agrees to perform any service in the interest of a candidate for any nomination or a nominee for any office under this article, filled by a popular election, in consideration of money, treats, or other valuable thing, or in consideration of an appointment to any office or employment under this article, or any such candidate or nominee who promises a person money or other valuable thing, or who promises to appoint a person to an office or employment, under this article, in the event of the nomination or election of such candidate or nominee, in consideration of the person performing any service in the interest of such candidate or nominee, is guilty of a Class C misdemeanor.
(Source: P.A. 77-2500.)

(65 ILCS 5/4-8-4) (from Ch. 24, par. 4-8-4)
Sec. 4-8-4. A person who, for the purpose of influencing an elector's vote at any election under this article, offers to give the elector a bribe, either in money, treats, or other consideration, or by agreeing to appoint him to an office or employment under this article, or an elector under this article who requests, receives, or accepts such a bribe, or who agrees to vote for or support any candidate or nominee in consideration that the elector will be appointed to an office or employment under this article, is guilty of a Class B misdemeanor.
(Source: P.A. 77-2500.)

(65 ILCS 5/4-8-5) (from Ch. 24, par. 4-8-5)
Sec. 4-8-5. Any officer or employee under this article who in any manner contributes money, labor, or other valuable thing to any person for election purposes, is guilty of a Class C misdemeanor.
(Source: P.A. 77-2500.)

(65 ILCS 5/4-8-6) (from Ch. 24, par. 4-8-6)
Sec. 4-8-6. (a) No officer or employee elected or appointed under this article shall be interested, directly or indirectly, in his own name or in the name of any other person, association, trust or corporation, in any contract for work or materials, or profits thereof, or services to be furnished or performed for the municipality or for any person operating a public utility wholly or partly within the territorial limits of the municipality.
(b) However, any elected or appointed member of the governing body may provide materials, merchandise, property, services or labor, if:
A. the contract is with a person, firm, partnership,

association, corporation, or cooperative association in which such interested member of the governing body of the municipality has less than a 7 1/2% share in the ownership; and

B. such interested member publicly discloses the

nature and extent of his interest prior to or during deliberations concerning the proposed award of the contract; and

C. such interested member abstains from voting on the

award of the contract, though he shall be considered present for the purposes of establishing a quorum; and

D. such contract is approved by a majority vote of

those members presently holding office; and

E. the contract is awarded after sealed bids to the

lowest responsible bidder if the amount of the contract exceeds $1500, or awarded without bidding if the amount of the contract is less than $1500; and

F. the award of the contract would not cause the

aggregate amount of all such contracts so awarded to the same person, firm, association, partnership, corporation, or cooperative association in the same fiscal year to exceed $25,000.

(c) In addition to the above exemption, any elected or appointed member of the governing body may provide materials, merchandise, property, services or labor if:
A. the award of the contract is approved by a

majority vote of the governing body of the municipality provided that any such interested member shall abstain from voting; and

B. the amount of the contract does not exceed $1000;

and

C. the award of the contract would not cause the

aggregate amount of all such contracts so awarded to the same person, firm, association, partnership, corporation, or cooperative association in the same fiscal year to exceed $2000; and

D. such interested member publicly discloses the

nature and extent of his interest prior to or during deliberations concerning the proposed award of the contract; and

E. such interested member abstains from voting on the

award of the contract, though he shall be considered present for the purposes of establishing a quorum.

(d) A contract for the procurement of public utility services by a municipality with a public utility company is not barred by this Section by one or more members of the governing body being an officer or employee of the public utility company or holding an ownership interest of no more than 7 1/2% in the public utility company, or holding an ownership interest of any size if the municipality has a population of less than 7,500 and the public utility's rates are approved by the Illinois Commerce Commission. An elected or appointed member of the governing body having such an interest shall be deemed not to have a prohibited interest under this Section.
(e) Any officer who violates this Section is guilty of a Class 4 felony and in addition thereto any office held by such person so convicted shall become vacant and shall be so declared as part of the judgment of the court.
(f) Nothing contained in this Section, including the restrictions set forth in subsections (b), (c) and (d), shall preclude a contract of deposit of monies, loans or other financial services by a municipality with a local bank or local savings and loan association, regardless of whether a member or members of the governing body of the municipality are interested in such bank or savings and loan association as an officer or employee or as a holder of less than 7 1/2% of the total ownership interest. A member or members holding such an interest in such a contract shall not be deemed to be holding a prohibited interest for purposes of this Act. Such interested member or members of the governing body must publicly state the nature and extent of their interest during deliberations concerning the proposed award of such a contract, but shall not participate in any further deliberations concerning the proposed award. Such interested member or members shall not vote on such a proposed award. Any member or members abstaining from participation in deliberations and voting under this Section may be considered present for purposes of establishing a quorum. Award of such a contract shall require approval by a majority vote of those members presently holding office. Consideration and award of any such contract in which a member or members are interested may only be made at a regularly scheduled public meeting of the governing body of the municipality.
(g) This Section applies only to an officer or employee elected or appointed under this Article who is a member of the board of an investor-owned public service corporation.
(Source: P.A. 98-128, eff. 8-2-13.)

(65 ILCS 5/4-8-6a) (from Ch. 24, par. 4-8-6a)
Sec. 4-8-6a. No officer or employee elected or appointed under this Article shall request, accept, or receive, directly or indirectly, from any person owning, operating, or leasing within or partly within the territorial limits of the municipality, any public utility, or any water craft leaving or entering or operating within the municipality, any service or transportation upon terms more favorable than are granted to the public generally, or any employment, for hire or otherwise, or any free service or transportation, either for himself or any other person.
A violation of this Section is a petty offense. A conviction shall effect a forfeiture of the office or employment.
The prohibition of free transportation shall not apply to policemen or firemen in uniform, nor shall this Section affect any free service to municipal officers or employees provided by any franchise or license, granted prior to March 9, 1910.
This Section applies only to an officer or employee elected or appointed under this Article who is a member of the board of an investor-owned public service corporation.
(Source: P.A. 98-128, eff. 8-2-13.)

(65 ILCS 5/4-8-7) (from Ch. 24, par. 4-8-7)
Sec. 4-8-7. No mayor or commissioner elected under this article shall be an official of any public service corporation at the time he or she assumes office. A violation of this section is a Class A misdemeanor.
For the purposes of this Section, "official of any public service corporation" means a member of the board of an investor-owned public service corporation.
(Source: P.A. 98-128, eff. 8-2-13.)

(65 ILCS 5/Art. 4 Div. 9 heading)

(65 ILCS 5/4-9-1) (from Ch. 24, par. 4-9-1)
Sec. 4-9-1. Appeals shall lie as in other civil cases to review the final judgments in any proceeding under the provisions of Section 4-10-1.
(Source: P.A. 79-1361.)

(65 ILCS 5/4-9-2) (from Ch. 24, par. 4-9-2)
Sec. 4-9-2. Appeals may be taken as in other civil cases.
(Source: P.A. 79-1361.)

(65 ILCS 5/4-9-3) (from Ch. 24, par. 4-9-3)
Sec. 4-9-3. Every public utility shall provide equal and uniform service to all residents of any municipality adopting, or which is treated as having adopted, this article. It shall be unlawful and a sufficient ground for the forfeiture of any franchise for a public utility to grant free service, or to furnish better service, or to furnish service at a lower price or rate, quantity and quality considered, to any person, or otherwise to discriminate in the matter of rates or service between residents of any such municipality. Whenever the council receives proof that this section is being violated, they shall summon witnesses and investigate at once, and if they so find, they shall immediately institute a suit to have the franchise forfeited. However, the council shall have power by ordinance to grant a public utility the right to grant reduced rates to persons specified in the ordinance. Also, the council, by ordinance, may authorize any street railway, interurban railway, bus company or other public transportation system to transport free any member, while in uniform, of the police or fire department of the city within the corporate limits thereof, and may authorize the giving of such free transportation in other cases where there is no conflict with Section 4-8-6, or with the general law of the State, or with any act of Congress.
Any person or public utility violating this section, and any person accepting any preference specified in this section, shall be guilty of a Class A misdemeanor. Any person receiving any special favor or privilege specified in this section, shall be immune from punishment in case he testifies to any matter referred to in this section in pursuance of subpoena from the council.
(Source: P.A. 77-2500.)

(65 ILCS 5/4-9-4) (from Ch. 24, par. 4-9-4)
Sec. 4-9-4. In any municipality which has adopted, or which may hereafter adopt, the commission form of municipal government, any public library for that municipality shall be established, maintained, and conducted in all respects in accordance with "An Act in relation to free public libraries for cities, villages, incorporated towns and townships and to repeal Acts and parts of Act therein named", approved July 12, 1965, as heretofore or hereafter amended.
(Source: Laws 1967, p. 75.)

(65 ILCS 5/4-9-5) (from Ch. 24, par. 4-9-5)
Sec. 4-9-5. All acts and parts of acts in conflict with this article are inoperative in municipalities under the commission form of municipal government. However, nothing contained in this article shall in any way repeal, amend, or affect (1) the law pertaining to the making of local improvements under Article 9, or (2) any public school law in operation in any municipality which adopts this article, anything contained in this article to the contrary notwithstanding, or (3) any general law relating to parks.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/Art. 4 Div. 10 heading)

(65 ILCS 5/4-10-1) (from Ch. 24, par. 4-10-1)
Sec. 4-10-1. Any municipality, which has operated for more than 2 years under the commission form of municipal government, may abandon its operation under this article and accept the provisions of the general law of the State then applicable to municipalities, by proceedings as follows:
When a petition signed by electors of the municipality equal in number to at least 25% of the number of votes cast for the candidates for mayor at the last preceding general quadrennial municipal election is filed with the municipal clerk, the clerk shall certify the proposition to the proper election authorities for submission to the electors of the municipality. The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall the city (or village) YES
of.... retain the commission -----------------------------
form of municipal government? NO
--------------------------------------------------------------
In municipalities which have adopted the City Election Law, however, this proposition shall be filed with the clerk of that board. However, in municipalities with less than 50,000 inhabitants this proposition shall only be submitted within the year preceding the expiration of the terms of office of the elective officers of the municipality and shall not be submitted more often than once in that year. In municipalities with 50,000 or more inhabitants this proposition shall not be submitted more often than once in 22 months.
If a majority of the votes cast on this proposition are against the proposition, the officers elected at the next succeeding general municipal election shall be those then prescribed in Article 3. Upon the qualification of these officers the municipality shall become a city or village under this Code, but this change shall not affect in any manner or degree the property rights or liabilities of any nature of the municipality, but shall merely extend to the change in its form of government.
The first city council or board of trustees elected after the abandonment of the commission form of municipal government shall have the same number of aldermen or trustees as were provided in the municipality at the time of its adoption of this article, and the municipality shall have the same ward and precinct boundaries.
(Source: P.A. 81-1489.)



Article 5 - Managerial Form Of Municipal Government

(65 ILCS 5/Art. 5 heading)

(65 ILCS 5/Art. 5 Div. 1 heading)

(65 ILCS 5/5-1-1) (from Ch. 24, par. 5-1-1)
Sec. 5-1-1. All cities and villages with less than 500,000 inhabitants, which are treated as properly incorporated, or which hereafter are incorporated under this Code, in addition to all the rights, powers, and authority conferred upon them elsewhere in this Code, shall have the rights, powers and authority conferred in this Article 5, by proceeding as provided in Section 5-1-4. For convenience this Article 5 is designated "The Managerial Form of Municipal Government".
(Source: Laws 1963, p. 857.)

(65 ILCS 5/5-1-2) (from Ch. 24, par. 5-1-2)
Sec. 5-1-2. Upon this Article 5 becoming effective in any city or village, that city or village and its officers shall be vested with all the rights, privileges, powers and immunities conferred by Article 3 or 4, as the case may be, in force at the time such city or village adopted this Article 5, including the procedures for elections therein described, the officers therein named and the duties and liabilities therein set forth, except as modified by this Article 5.
After this Article 5 becomes effective in any city or village which was operating under Article 4 at the time of adoption of this Article 5, the provisions of Section 4-5-13 relating to filing certain ordinances for public inspection shall no longer apply in such city or village.
(Source: Laws 1967, p. 2332.)

(65 ILCS 5/5-1-3) (from Ch. 24, par. 5-1-3)
Sec. 5-1-3. The rights, privileges, powers and immunities contained in Articles 3 and 4 which are applicable to cities and villages operating under this Article 5, as provided in Section 5-1-2, are modified by the provisions of this Article 5 found in Sections 5-1-2, 5-2-3, 5-2-12 and 5-2-19.
However, if any modifications appear in any other section of this Article 5, this section shall not operate to restrict or render void such modification because the sections containing such modifications are omitted from the listing of sections in this Section 5-1-3.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/5-1-4) (from Ch. 24, par. 5-1-4)
Sec. 5-1-4. Procedure for adopting managerial form of government.
(a) Cities and villages described in Section 5-1-1, in order to vest themselves with the managerial form of municipal government, shall act in accordance with the procedure provided in Sections 5-1-4 through 5-1-11 unless modified elsewhere in this Article 5. In cities that are operating under Section 3.1-20-10 and villages operating under Section 3.1-25-75 at the time of the adoption of this Article 5, the forms of petition and ballot prescribed in Sections 5-1-5 and 5-1-7 may at the option of the petitioners be modified to contain the following additional proposition:
Shall (name of city or village), if it adopts the

managerial form of municipal government, continue to elect aldermen (or trustees) from wards (or districts)?

(b) In any city operating under Section 3.1-20-10 at the time of adoption of this Article 5, at the option of the petitioners and in addition to the optional proposition provided for in subsection (a), the forms of petition and ballot prescribed in Sections 5-1-6 and 5-1-8 may be further modified to contain the following additional proposition:
Shall only one alderman hereafter be elected from

each ward if (name of city) adopts the managerial form of municipal government and also elects to continue the aldermanic organization for the city council?

(c) If 2 or more forms of petition allowed under this Section are presented to the chief judge of the circuit court or any judge of that circuit designated by the chief judge, the judge shall cause only the question or questions contained in the first petition so presented to be submitted to referendum, if he or she finds that the petition is in proper form and legally sufficient.
(d) If a majority of the electors voting on the proposition vote to adopt the managerial form of municipal government, then this Article 5 shall become effective in the city or village upon the date of the next general municipal election at which any corporate authority is elected. The operation of the managerial form of municipal government, for purposes of voting on the question to abandon set out in Section 5-5-1, however, shall not be deemed to begin until a manager is appointed.
(e) The city council or board of trustees of a city or village that adopts the provisions of this Article 5 under this Section may, if it so desires, by the adoption of an ordinance immediately after the adoption of this Article 5 has been proclaimed, appoint a city or village manager and reorganize the administration of the municipality in conformance with this Article 5. This Article 5, except as to the membership of the council in cities or villages in which representation by wards or districts has not been retained, shall be in effect upon the proclamation of the results of the adopting referendum.
(Source: P.A. 87-1119.)

(65 ILCS 5/5-1-5) (from Ch. 24, par. 5-1-5)
Sec. 5-1-5. Electors of any city or village specified in Section 5-1-1, equal in number to 1/10 the number of votes cast for all candidates for mayor or president at the last preceding municipal election for such officer, may petition the Chief Judge of the Circuit Court, or any judge of that Circuit designated by the Chief Judge, in which that city or village specified in Section 5-1-1 is located to cause to be submitted to a vote of the electors of that city or village specified in Section 5-1-1 the proposition whether this Article 5 shall be adopted.
Upon submission of such petition the court shall set a date not less than 10 nor more than 30 days thereafter for a hearing on the sufficiency thereof. Notice of the filing of such petition and of such date shall be given in writing to the city or village clerk and to the mayor or village president at least 7 days before the date of such hearing.
If such petition is found sufficient the court shall enter an order to submit that proposition at an election. However, the referendum on the proposition shall not be held on the date of the general primary election for the municipality.
The clerk of the circuit court shall certify the court's order and the proposition for submission.
A proposal to adopt this Article 5 may also be initiated and submitted to the voters in the same manner as is provided in this Section by the adoption of an ordinance by the corporate authorities.
(Source: P.A. 81-1489.)

(65 ILCS 5/5-1-6) (from Ch. 24, par. 5-1-6)
Sec. 5-1-6. The petition provided in Section 5-1-5 shall be substantially in the following form: To the Circuit Court of the county of (name of county):
We, the undersigned electors of the city (or village) of (name of city or village), respectfully petition your honor to submit to a vote of the electors of (name of city or village), the following proposition:
Shall the city (or village) of.... adopt the managerial form of municipal government?

Name.

address, with Street and Number

................. ................

(Source: P.A. 81-1489.)

(65 ILCS 5/5-1-8) (from Ch. 24, par. 5-1-8)
Sec. 5-1-8. The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall the city (or village) YES
of.... adopt the managerial ----------------------------
form of municipal government? NO
--------------------------------------------------------------
If a majority of the electors voting upon this proposition vote yes, this Article 5 is adopted in that city or village. Thereupon, the mayor or president shall immediately issue a proclamation declaring this article in force. Thenceforth this Article 5 shall be in effect in that city or village. However, the operation of the managerial form of municipal government, for purposes of voting on the question to abandon set out in Section 5-5-1, shall not be deemed to begin until a manager is appointed.
If a majority of the electors voting upon this proposition vote no, the proposition shall not be submitted again in that city or village for 22 months.
(Source: P.A. 81-1489.)

(65 ILCS 5/5-1-9) (from Ch. 24, par. 5-1-9)
Sec. 5-1-9. A certified copy of the canvass of the votes on the proposition specified in Section 5-1-5, made by the proper officers of the election, shall be transmitted to the city or village clerk, and to the clerk of the court, and by each transcribed upon the records of his office.
(Source: Laws 1967, p. 3740.)

(65 ILCS 5/5-1-10) (from Ch. 24, par. 5-1-10)
Sec. 5-1-10. If the managerial form of municipal government is adopted, the mayor or president immediately shall transmit a certificate so stating to (1) the Secretary of State, (2) the clerk of the court, and (3) the county recorder. These officers shall file this certificate in their respective offices and transcribe it upon the records thereof.
(Source: Laws 1967, p. 3740.)

(65 ILCS 5/5-1-11) (from Ch. 24, par. 5-1-11)
Sec. 5-1-11. The failure of the officers named in Sections 5-1-6 through 5-1-9 to perform the duties and acts imposed upon them by those sections, shall neither invalidate nor prevent the adoption of this Article 5.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/5-1-12) (from Ch. 24, par. 5-1-12)
Sec. 5-1-12. All courts shall take judicial notice of the adoption of this Article 5 by all cities and villages adopting it.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/5-1-13) (from Ch. 24, par. 5-1-13)
Sec. 5-1-13. When any city or village has not adopted this Article 5 and desires to vote to adopt Article 4 as provided in Sections 4-2-2 through 4-2-9 and also desires to vote on adoption of this Article 5 upon compliance with the provisions thereof, both propositions may be submitted at the same election, and may be printed on the same ballot, but each proposition shall be stated separately. The proposition receiving the larger majority shall be adopted.
(Source: P.A. 81-1489.)

(65 ILCS 5/5-1-14) (from Ch. 24, par. 5-1-14)
Sec. 5-1-14. Any city or village which has heretofore adopted the managerial form of municipal government and is functioning under that form of government immediately prior to January 1, 1942 shall be treated as having adopted this Article 5.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/5-1-15) (from Ch. 24, par. 5-1-15)
Sec. 5-1-15. Any city or village which adopts the managerial form of municipal government as provided in Article 7 thereby adopts this Article 5. In case of conflict between Articles 5 and 7, Article 7 governs.
(Source: Laws 1965, p. 1267.)

(65 ILCS 5/Art. 5 Div. 2 heading)

(65 ILCS 5/5-2-1) (from Ch. 24, par. 5-2-1)
Sec. 5-2-1. If a city or village adopts the managerial form of municipal government and also elects to choose aldermen or trustees, as the case may be, from wards or districts, then the city council shall be constituted as provided in Sections 5-2-2 through 5-2-10 and the village board shall be constituted as provided in Section 5-2-11 and the incumbent aldermen, trustees, mayor, president, clerk and treasurer shall continue in office until expiration of their present terms. If a city has voted to elect only one alderman from each ward then no election for a successor for the alderman from each ward whose term next expires shall be held, and upon the expiration of the terms of the aldermen having the longest time to serve at the time of adoption of this Article 5 only one successor shall be elected from each ward. In case a city votes to elect only one alderman from each ward, the number of aldermen prescribed by Section 5-2-2 shall be halved, for the purposes of this Article 5 and the provisions of Section 5-2-4 prescribing the number of wards shall not apply but such city shall have an equal number of wards and aldermen. The mayor of a city and the president of a village board shall be elected from the city or village at large.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/5-2-2) (from Ch. 24, par. 5-2-2)
Sec. 5-2-2. Except as otherwise provided in Section 5-2-3, the number of aldermen, when not elected by the minority representation plan, shall be as follows: In cities not exceeding 3,000 inhabitants, 6 aldermen; exceeding 3,000, but not exceeding 15,000, 8 aldermen; exceeding 15,000 but not exceeding 20,000, 10 aldermen; exceeding 20,000 but not exceeding 30,000, 14 aldermen; and 2 additional aldermen for every 20,000 inhabitants over 30,000. In all cities of less than 500,000, 20 aldermen shall be the maximum number permitted except as otherwise provided in the case of aldermen-at-large. No redistricting shall be required in order to reduce the number of aldermen heretofore provided for. Two aldermen shall be elected to represent each ward.
If it appears from any census specified in Section 5-2-5 and taken not earlier than 1940 that any city has the requisite number of inhabitants to authorize it to increase the number of aldermen, the city council shall immediately proceed to redistrict the city in accordance with the provisions of Section 5-2-5, and it shall hold the next city election in accordance with the new redistricting. At this election the aldermen whose terms of office are not expiring shall be considered aldermen for the new wards respectively in which their residences are situated. At this election a candidate for alderman may be elected from any ward that contains a part of the ward in which he or she resided at least one year next preceding the election that follows the redistricting, and, if elected, that person may be reelected from the new ward he or she represents if he or she resides in that ward for at least one year next preceding reelection. If there are 2 or more aldermen with terms of office not expiring and residing in the same ward under the new redistricting, the alderman who holds over for that ward shall be determined by lot in the presence of the city council, in whatever manner the council shall direct and all other aldermen shall fill their unexpired terms as aldermen-at-large. The aldermen-at-large, if any, shall have the same power and duties as all other aldermen but upon expiration of their terms the offices of aldermen-at-large shall be abolished.
If the re-districting results in one or more wards in which no aldermen reside whose terms of office have not expired, 2 aldermen shall be elected in accordance with the provisions of Section 5-2-8.
(Source: P.A. 93-847, eff. 7-30-04.)

(65 ILCS 5/5-2-3) (from Ch. 24, par. 5-2-3)
Sec. 5-2-3. In any city or village of less than 100,000 inhabitants, a proposition to restrict the number of aldermen to one-half of the total authorized by Section 5-2-2, with one alderman representing each ward, shall be certified by the municipal clerk to the proper election authority who shall submit the proposition at an election in accordance with the general election law, if a petition requesting such action is signed by electors of the municipality numbering not less than 10% of the total vote cast at the last election for mayor or president of the board of trustees of the municipality, and is filed with the city or village clerk in accordance with the general election law.
The proposition shall be substantially in the following form:
--------------------------------------------------------------
Shall the City (or Village) of
........ restrict the number of YES
aldermen to one-half of the total
authorized by Section 5-2-2 of the -------------------------
Illinois Municipal Code, with one NO
alderman representing each ward?
--------------------------------------------------------------
If a majority of those voting upon the proposition vote in favor of it, all existing aldermanic terms shall expire as of the date of the next regular aldermanic election, at which time a full complement of aldermen shall be elected for the full term.
(Source: P.A. 81-1489.)

(65 ILCS 5/5-2-3.1) (from Ch. 24, par. 5-2-3.1)
Sec. 5-2-3.1. In any municipality in which only one alderman is elected from each ward, a proposition to stagger the terms of aldermen, with as nearly as possible one-half of the aldermen elected every 2 years, shall be certified to the proper election authority who shall submit the proposition at an election in accordance with the general election law, if a petition requesting such action is signed by electors of the municipality numbering at least 10% of the total vote cast at the last election for mayor or president of the board of trustees of the municipality and is filed with the municipal clerk.
The proposition shall be substantially in the following form:
--------------------------------------------------------------
Shall the City (or Village) of YES
............ adopt a system of ----------------------------
staggered terms for aldermen? NO
--------------------------------------------------------------
If a majority of those voting on the proposition vote in favor of it, at the next regular election for aldermen, one alderman shall be elected from each even-numbered ward for a term of 2 years, and one alderman shall be elected from each odd-numbered ward for a term of 4 years. Thereafter, their successors shall be elected for terms of 4 years.
(Source: P.A. 81-1489.)

(65 ILCS 5/5-2-4) (from Ch. 24, par. 5-2-4)
Sec. 5-2-4. Except as otherwise provided in Section 5-2-3, every city shall have one-half as many wards as the total number of aldermen to which the city is entitled. The city council, from time to time shall divide the city into that number of wards. In the formation of wards the population of each shall be as nearly equal, and the wards shall be of as compact and contiguous territory, as practicable.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/5-2-5) (from Ch. 24, par. 5-2-5)
Sec. 5-2-5. Whenever an official publication of any national, state, school, or city census shows that any city contains more or less wards than it is entitled to, the city council of the city, by ordinance, shall redistrict the city into as many wards only as the city is entitled. This redistricting shall be completed not less than 30 days before the first date fixed by law for the filing of candidate petitions for the next succeeding election for city officers. At this election there shall be elected the number of aldermen to which the city is entitled.
(Source: P.A. 81-1489.)

(65 ILCS 5/5-2-6) (from Ch. 24, par. 5-2-6)
Sec. 5-2-6. A redistricting ordinance which has decreased the number of wards of a city because of a decrease in population of the city shall not be effective if, not less than 30 days prior to the first date fixed by law for the filing of candidate petitions for the next succeeding election for city officers, a specified census is officially published which shows that the city has regained a population that entitles it to the number of wards which it had just prior to the passage of the last redistricting ordinance.
(Source: P.A. 81-1489.)

(65 ILCS 5/5-2-7) (from Ch. 24, par. 5-2-7)
Sec. 5-2-7. If, after a specified census is officially published, any city is divided into a greater number of wards and has elected a greater number of aldermen than the city is entitled, nevertheless such division and election shall be valid and all acts, resolutions, and ordinances of the city council of such city, if in other respects in compliance with law, are valid.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/5-2-8) (from Ch. 24, par. 5-2-8)
Sec. 5-2-8. Staggered terms; tenure.
(a) Aldermen elected at the first election for city officers after the election of aldermen for the initial terms provided for in Section 2-2-11 shall draw lots to determine (i) which of the aldermen in each ward shall hold for a 4 year term and until a successor is elected and has qualified and (ii) which in each ward shall hold for a 2 year term and until a successor is elected and has qualified. All aldermen elected after that first election shall hold office for a term of 4 years and until their successors are elected and have qualified, except in cities that adopt a 2 year term as provided in Section 3.1-10-65 and except as is otherwise provided in Section 5-2-3.
(b) If a city that has had the minority representation plan has voted not to retain the plan, then, at the first election for city officers following the vote, 2 aldermen shall be elected from each ward in the city. Their terms shall be staggered by the process specified in this Section. The tenure of these aldermen and their successors shall be the same as that stated in subsection (a).
(Source: P.A. 87-1119.)

(65 ILCS 5/5-2-9) (from Ch. 24, par. 5-2-9)
Sec. 5-2-9. (Repealed).
(Source: Repealed by P.A. 87-1119.)

(65 ILCS 5/5-2-10) (from Ch. 24, par. 5-2-10)
Sec. 5-2-10. (Repealed).
(Source: Repealed by P.A. 87-1119.)

(65 ILCS 5/5-2-11) (from Ch. 24, par. 5-2-11)
Sec. 5-2-11. In any village which adopts this Article 5, the board of trustees by ordinance shall divide and, whenever necessary thereafter, shall redistrict the village into 6 compact and contiguous districts of approximately equal population.
Each of the districts shall be represented by one trustee who shall have been an actual resident of the district for at least 6 months prior to his election, unless the trustee is a resident of a newly incorporated municipality. Only the electors of a district shall elect the trustee from that district.
The provisions of Section 5-2-8 relating to terms of office of aldermen in cities shall also apply to the terms of office of trustees under this section.
(Source: P.A. 95-646, eff. 1-1-08.)

(65 ILCS 5/5-2-12) (from Ch. 24, par. 5-2-12)
Sec. 5-2-12. Aldermen or trustees elected at large; vacancies; mayor or president to preside.
(a) If a city or village adopts the managerial form of municipal government but does not elect to choose aldermen or trustees from wards or districts, then the following provisions of this Section shall be applicable.
(b) The city council shall be elected at large. In cities of less than 50,000 population, the council shall consist of (i) the mayor and 4 councilmen or (ii) the mayor and 6 councilmen if the size of the city council is increased under subsection (k). In cities of at least 50,000 but less than 100,000 population, the council shall consist of the mayor and 6 councilmen. In cities of at least 100,000 but not more than 500,000 population, the council shall consist of the mayor and 8 councilmen.
(c) Except in villages that were governed by Article 4 immediately before the adoption of the managerial form of municipal government, the village board shall be elected at large and shall consist of a president and the number of trustees provided for in Section 5-2-15 or 5-2-17, whichever is applicable.
(d) The term of office of the mayor and councilmen shall be 4 years, provided that in cities of less than 50,000, the 2 councilmen receiving the lowest vote at the first election shall serve for 2 years only; in cities of at least 50,000 but less than 100,000, the 3 councilmen receiving the lowest vote at the first election shall serve for 2 years only; and in cities of at least 100,000 but not more than 500,000, the 4 councilmen receiving the lowest vote at the first election shall serve for 2 years only.
(e) The election of councilmen shall be every 2 years. After the first election, only 2 councilmen in cities of less than 50,000, 3 councilmen in cities of at least 50,000 but less than 100,000, or 4 councilmen in cities of at least 100,000 but not more than 500,000, shall be voted for by each elector at the primary elections, and only 2, 3, or 4 councilmen, as the case may be, shall be voted for by each elector at each biennial general municipal election, to serve for 4 years.
(f) In addition to the requirements of the general election law, the ballots shall be in the form set out in Section 5-2-13. In cities with less than 50,000, the form of ballot prescribed in Section 5-2-13 shall be further modified by printing in the place relating to councilmen the words "Vote for not more than Two", or "Vote for not more than Three" if the size of the city council is increased under subsection (k), instead of the words "Vote for not more than Four". In cities of at least 50,000 but less than 100,000, the ballot shall be modified in that place by printing the words "Vote for not more than Three" instead of the words "Vote for not more than Four". Sections 4-3-5 through 4-3-18, insofar as they may be applicable, shall govern the election of a mayor and councilmen under this Section.
(g) If a vacancy occurs in the office of mayor or councilman, the remaining members of the council, within 60 days after the vacancy occurs, shall fill the vacancy by appointment of some person to the office for the balance of the unexpired term or until the vacancy is filled by interim election under Section 3.1-10-50, and until the successor is elected and has qualified.
(h) Except in villages that were governed by Article 4 immediately before the adoption of the managerial form of municipal government, in villages that have adopted this Article 5 the term of office of the president, the number of trustees to be elected, their terms of office, and the manner of filling vacancies shall be governed by Sections 5-2-14 through 5-2-17.
(i) Any village that adopts the managerial form of municipal government under this Article 5 and that, immediately before that adoption, was governed by the provisions of Article 4, shall continue to elect a mayor and 4 commissioners in accordance with Sections 4-3-5 through 4-3-18, insofar as they may be applicable, except that the 2 commissioners receiving the lowest vote among those elected at the first election after this Article 5 becomes effective in the village shall serve for 2 years only. After that first election, the election of commissioners shall be every 2 years, and 2 commissioners shall be elected at each election to serve for 4 years.
(j) The mayor or president shall preside at all meetings of the council or board and on all ceremonial occasions.
(k) In cities of less than 50,000 population, the city council may, by ordinance, provide that the city council shall, after the next biennial general municipal election, consist of 6 instead of 4 councilmen. If the size of the council is increased to 6 councilmen, then at the next biennial general municipal election, the electors shall vote for 4 instead of 2 councilmen. Of the 4 councilmen elected at that next election, the one receiving the lowest vote at that election shall serve a 2-year term. Thereafter, all terms shall be for 4 years.
(Source: P.A. 95-862, eff. 8-19-08.)

(65 ILCS 5/5-2-13) (from Ch. 24, par. 5-2-13)
Sec. 5-2-13. In addition to the requirements of the general election law, the ballots for the municipal primary election provided for in Section 5-2-12 shall be in substantially the following form:

(65 ILCS 5/5-2-14) (from Ch. 24, par. 5-2-14)
Sec. 5-2-14. (Repealed).
(Source: Repealed by P.A. 87-1119.)

(65 ILCS 5/5-2-15) (from Ch. 24, par. 5-2-15)
Sec. 5-2-15. Trustees; tenure; vacancies.
(a) In each village operating under Section 5-2-12, the electors of the village shall elect 6 trustees. The term of office of the trustees shall be 4 years and until their successors are elected and have qualified. Trustees elected at the first election for village officers after a village is incorporated, however, shall by lot designate one-half of their number whose terms shall be 2 years and until their successors are elected and have qualified. In all villages having a population of less than 50,000 in which only 3 trustees were elected for a 4 year term in the year 1941, 3 trustees shall be elected for a 4 year term at the regular village election in the year 1943, and thereafter 3 trustees shall be elected in each odd numbered year for a term of 4 years.
(b) (Blank).
(Source: P.A. 95-646, eff. 1-1-08.)

(65 ILCS 5/5-2-16) (from Ch. 24, par. 5-2-16)
Sec. 5-2-16. President and trustees; general election.
(a) The election for the president specified in Section 5-2-12 in villages of 50,000 or more inhabitants shall be held in 1981 and each fourth year thereafter, on a date specified by the general election law. The election for the president in villages of fewer than 50,000 inhabitants shall be held in every other odd numbered year whenever a president is to be elected for a 4 year term. The election for the president in villages of fewer than 50,000 inhabitants shall be held in each odd numbered year whenever the president is to be elected for a 2 year term.
(b) The election for trustees in villages of 50,000 or more inhabitants shall be held in 1981 and each fourth year thereafter, unless the village board has provided for the election of trustees in a manner prescribed for villages of fewer than 50,000 inhabitants as provided in Section 3.1-25-10, in which case the election for trustees shall be held in each odd numbered year.
(c) An election for trustees in villages of fewer than 50,000 inhabitants shall be held in each odd numbered year, except as provided in Section 5-2-17. When villages of fewer than 50,000 inhabitants have provided for a 2 year term for elective officers under Section 3.1-10-65, the first general election for trustees shall be held in accordance with the general election law in the next odd numbered year following the referendum at which the terms of the elective officers were reduced. In those villages, elections shall be held annually thereafter.
(d) Every village incorporated and existing under a special Act that has held a general municipal election in even numbered years before the effective date of this Code may continue to do so. Every village may hold annual municipal elections if this is necessary to comply with Section 5-2-17.
(Source: P.A. 87-1119.)

(65 ILCS 5/5-2-17) (from Ch. 24, par. 5-2-17)
Sec. 5-2-17. Trustees; certain villages incorporated under special Acts.
(a) In every village specified in Section 5-2-12 incorporated and existing under any special Act that, before June 4, 1909, under any special Act, annually elected members of its legislative body, the electors of the village, instead of the legislative body now provided for by law, shall elect 6 trustees. They shall hold their offices until their respective successors are elected and have qualified. At the first meeting of this board of 6 trustees, the terms of office of the trustees shall be staggered. Thereafter, the terms shall be for the same length of time as provided for aldermen in Section 3.1-20-35.
(b) The electors of a village or incorporated town described in subsection (a) may, however, adopt a 2 year term for their trustees as provided in Section 3.1-10-65. If this 2 year term is adopted, then at the next general municipal election in the adopting village, 3 trustees shall be elected, and they shall hold their offices for terms of one year each. In the next succeeding year, and in each year thereafter, 3 trustees shall be elected in the adopting village, and they shall hold their offices for terms of 2 years each.
(c) Any village described in subsection (a) that, before January 2, 1942, has adopted a 2 year term for its trustees and is now electing 3 trustees each year shall continue to elect 3 trustees each year for a term of 2 years each. Any village described in subsection (a) that, before January 2, 1942, has adopted a 2 year term for its trustees but is not now electing 3 trustees each year shall elect 3 trustees at the next general municipal election in that village, and they shall hold their offices for terms of one year each. In the next succeeding year, and in each year thereafter, 3 trustees shall be elected, and they shall hold their offices for terms of 2 years each.
(Source: P.A. 87-1119.)

(65 ILCS 5/5-2-18) (from Ch. 24, par. 5-2-18)
Sec. 5-2-18. In any city which has adopted this Article 5 and which elects a mayor and councilmen as provided in Section 5-2-12, a proposition to elect aldermen from wards as provided in Article 3 of this Code, except that only one alderman may be elected from each ward, shall be certified by the city clerk to the proper election authority who shall submit such proposition at the general municipal election in accordance with the general election law, if a petition signed by electors of the city numbering not less than 10% of the total vote cast for mayor at the last preceding election, is filed with the city clerk.
The proposition shall be substantially in the following form:
--------------------------------------------------------------
Shall the city of.... be divided
into wards with one alderman to be YES
elected from each ward, but with the -----------------------
mayor to be elected from the city NO
at large?
--------------------------------------------------------------
If a majority of those voting on the proposition vote "yes", then the sitting city council shall proceed to divide the city into wards in the manner provided in Article 3 and one alderman shall be elected from each ward at the next general municipal election of any city officer. Upon the election and qualification of such aldermen the terms of office of all sitting councilmen shall expire. After the adoption of such proposition the provisions of Article 3 shall be applicable to the division of the city into wards and to the election of the mayor and aldermen of such city, except that only one alderman shall be elected from each ward.
(Source: P.A. 81-1489.)

(65 ILCS 5/5-2-18.1) (from Ch. 24, par. 5-2-18.1)
Sec. 5-2-18.1. In any city or village which has adopted this Article and also has elected to choose aldermen from wards or trustees from districts, as the case may be, a proposition to elect the city council at large shall be submitted to the electors in the manner herein provided.
Electors of such city or village, equal to not less than 10% of the total vote cast for all candidates for mayor or president in the last preceding municipal election for such office, may petition for the submission to a vote of the electors of that city or village the proposition whether the city council shall be elected at large. The petition shall be in the same form as prescribed in Section 5-1-6, except that said petition shall be modified as to the wording of the proposition to be voted upon to conform to the wording of the proposition as hereinafter set forth, and shall be filed with the city clerk in accordance with the general election law. The clerk shall certify the proposition to the proper election authorities who shall submit the proposition at an election in accordance with the general election law.
However, such proposition shall not be submitted at the general primary election for the municipality.
The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall the city (or village) of
.... elect the city council at YES
large instead of aldermen --------------------------
(or trustees) from wards (or NO
districts)?
--------------------------------------------------------------
If a majority of those voting on the proposition vote "yes", then the city council shall be elected at large at the next general municipal election and the provisions of Section 5-2-12 shall be applicable. Upon the election and qualification of such council men or trustees, the terms of all sitting aldermen shall expire.
(Source: P.A. 81-1489.)

(65 ILCS 5/5-2-18.2) (from Ch. 24, par. 5-2-18.2)
Sec. 5-2-18.2. In any city which has adopted this Article, and also has elected to choose aldermen from wards, a proposition to elect part of the city council at large and part from districts shall be submitted to the electors upon the petition herein provided.
Electors of such city, equal in number to not less than 10% of the total vote cast for all candidates for mayor in the last preceding municipal election for such office, may petition for the submission to a vote of the electors of that city the proposition whether part of the city council shall be elected at large and part from districts. The petition shall be in the same form as prescribed in Section 5-1-6, except that said petition shall be modified as to the wording of the proposition to be voted upon, to conform to the wording of the proposition as hereinafter set forth, and shall be filed with the city clerk in accordance with the general election law. The city clerk shall certify the proposition to the proper election authorities who shall submit the proposition at an election in accordance with the general election law.
However, such proposition shall not be submitted at the general primary election for the municipality.
The proposition shall be substantially in the following form:
--------------------------------------------------------------
Shall the city of....
elect part of the councilmen YES
at large and part of -----------------------------
the councilmen from NO
districts?
--------------------------------------------------------------
If a majority of those voting on the proposition vote "yes", then at the next general municipal election and every 4 years thereafter, a mayor and part of the councilmen shall be elected at large and part of the councilmen shall be elected from wards, the total number of councilmen to be elected to equal the number of aldermen authorized to be elected prior to adoption of the proposition.
The city council shall divide the city, whenever necessary thereafter, into districts which shall be of as compact and contiguous territory as practicable and of approximately equal population. The number of such districts shall be equal to half the number of aldermen then authorized to be elected to office in such city. If there is an odd number of such aldermen, the number of districts established shall be equal to the number which represents a majority of the number of such aldermen.
One councilman, who is an actual resident of the district, shall be elected from each district. Only the electors of a district shall elect a councilman from that district. The rest of the number of councilmen authorized shall be elected at large.
The mayor and councilmen shall hold their respective offices for the term of 4 years and until their successors are elected and qualified. Upon the election and qualification of the councilmen, the terms of all sitting aldermen shall expire.
(Source: P.A. 81-1489.)

(65 ILCS 5/5-2-18.3) (from Ch. 24, par. 5-2-18.3)
Sec. 5-2-18.3. Selection of part of council at large and part from districts. If a city elects to choose part of the city council at large and part from districts, then the following provisions of this Section shall be applicable. The term of office of the mayor and councilman shall be 4 years, and the election of the mayor and councilmen shall be every 4 years after the first election. In addition to the requirements of the general election law, the ballots shall be in the form set out in Section 5-2-18.4 and 5-2-18.5. Sections 4-3-5 through 4-3-18, insofar as they may be applicable, shall govern the election of a mayor and councilmen under this Section.
(Source: P.A. 87-1119.)

(65 ILCS 5/5-2-18.4) (from Ch. 24, par. 5-2-18.4)
Sec. 5-2-18.4. In addition to the requirements of the general election law, a distinct ballot shall be printed for each district for the primary election. At the top of the ballot shall be the following: CANDIDATES FOR NOMINATION FOR MAYOR AND COUNCILMEN OF THE CITY OF.... AT THE PRIMARY ELECTION. Under the sub-title FOR MAYOR shall be placed the following: (VOTE FOR ONE). There shall be placed below the names of the candidates for mayor another sub-title as follows: FOR COUNCILMEN AT LARGE. Following this sub-title there shall be an instruction in this form, to be altered, however, to conform to the facts: VOTE FOR NOT MORE THAN.... (Insert proper number as provided in Section 5-2-12). Following the names of the candidates for councilmen at large, there shall be another sub-title in the following form: FOR DISTRICT COUNCILMAN. Following this sub-title there shall be the following direction: (VOTE FOR ONE). In other respects the form of the ballot shall be controlled by Section 4-3-10.
(Source: P.A. 95-862, eff. 8-19-08.)

(65 ILCS 5/5-2-18.5) (from Ch. 24, par. 5-2-18.5)
Sec. 5-2-18.5. To determine the number of nominees who shall be placed on the ballot under each sub-title at the general city election, the number of officers who will be chosen under each sub-title shall be multiplied by 4 . Only those candidates at the primary election shall be nominees under each sub-title at the general city election who have received the 4 highest number of votes, where but one officer is to be elected, the 8 highest where but two officers are to be elected, and in this manner as far as necessary.
(Source: P.A. 95-699, eff. 11-9-07.)

(65 ILCS 5/5-2-18.6) (from Ch. 24, par. 5-2-18.6)
Sec. 5-2-18.6. In addition to the requirements of the general election law, the ballots for the general municipal election shall be prepared in accordance with Section 4-3-16, with the following changes:
(1) Following the names of the candidates for mayor there shall be printed a sub-title: FOR COUNCILMEN AT LARGE; following this sub-title shall be an instruction in this form: VOTE FOR NOT MORE THAN....(Insert proper number as provided in Section 5-2-12). The names of the candidates for councilmen at large shall follow this instruction.
(2) Following the names of the candidates at large shall be printed another sub-title: FOR DISTRICT COUNCILMAN. Following this sub-title shall be an instruction in this form: (VOTE FOR ONE) and following this instruction shall be printed the names of the 2 nominees.
(Source: P.A. 95-862, eff. 8-19-08.)

(65 ILCS 5/5-2-18.7) (from Ch. 24, par. 5-2-18.7)
Sec. 5-2-18.7. In any city which has adopted this Article, and is electing the city council at large or has elected to choose aldermen from wards, a proposition to elect part of the city council at large and part from districts with staggered four year terms and biennial elections for councilmen shall be submitted to the electors upon initiation in the manner herein provided.
Electors of such city, equal in number to not less than 10% of the total vote cast for all candidates for mayor in the last preceding municipal election for such office, may petition for submission, or, in the alternative, the city council may by ordinance without a petition cause to be submitted, to a vote of the electors of that city the proposition whether part of the city council shall be elected at large and part from districts with staggered four year terms and biennial elections for councilmen. The petition shall be in the same form as prescribed in Section 5-1-6, except that the petition shall be modified as to the wording of the proposition to be voted upon, to conform to the wording of the proposition as hereinafter set forth, and shall be filed with the city clerk in accordance with the general election law. The city clerk shall certify the proposition to the proper election authorities who shall submit the proposition at an election in accordance with the general election law.
However, such proposition shall not be submitted at the general primary election for the municipality.
The proposition shall be substantially in the following form:
--------------------------------------------------------------
Shall the city of....
elect part of the councilmen at large YES
and part of the councilmen from -----------------------
districts with staggered four year NO
terms and biennial elections?
--------------------------------------------------------------
If a majority of those voting on the proposition vote "yes", then at the next general municipal election at which a mayor is to be elected, a mayor and councilmen shall be elected as hereinafter provided.
In cities of less than 50,000 population, the council shall consist of the mayor and 6 councilmen, 2 councilmen being elected at large and 4 councilmen being elected from districts. In cities of 50,000 and not more than 500,000 population, the council shall consist of the mayor and 8 councilmen, 3 councilmen being elected at large and 5 councilmen being elected from districts.
The city council shall divide the city, whenever necessary thereafter, into districts which shall be of as compact and contiguous territory as practicable and of approximately equal population. The number of such districts shall be the same as the number of councilmen to be elected from districts.
One councilman who is an actual resident of the district, shall be elected from each district. Only the electors of a district shall elect a councilman from that district. The rest of the number of councilmen authorized shall be elected at large.
The term of office of the Mayor and Councilmen shall be 4 years, provided that at the first election the Councilmen elected at large shall serve for 2 years only. Thereafter the election of Councilmen shall be biennial, and after the first election the Mayor and all Councilmen shall be elected for 4 year terms to fill expiring terms of incumbents.
The Mayor and Councilmen shall hold their respective offices for the term of 4 years as herein provided, and until their successors are elected and qualified. Upon the election and qualification of the Councilmen, the terms of all sitting aldermen or councilmen elected at large pursuant to the provisions of Section 5-2-12 shall expire.
For the first primary election a distinct ballot shall be printed for each district. At the top of the ballot shall be the following: CANDIDATES FOR NOMINATION FOR MAYOR (when Mayor is to be elected) AND COUNCILMEN OF THE CITY OF.... AT THE PRIMARY ELECTION. Under the subtitle of FOR MAYOR (when applicable) shall be placed the following: (VOTE FOR ONE). There shall be placed below the names of the candidates for Mayor, if any, another subtitle as follows: FOR COUNCILMEN AT LARGE. Following this subtitle there shall be an instruction in this form, to be altered, however, to conform to the facts: (VOTE FOR NOT MORE THAN....) (Insert number of Councilmen being elected). Following the names of the candidates for councilmen at large, there shall be another subtitle in the following form: FOR DISTRICT COUNCILMAN. Following this subtitle there shall be the following direction: (VOTE FOR ONE). In other respects the ballots shall conform to the applicable provisions of Sections 4-3-10 and 5-2-13.
To determine the number of nominees who shall be placed on the ballot under each subtitle at the general municipal election, the number of officers who will be chosen under each subtitle shall be multiplied by 2. Only those candidates at the primary election shall be nominees under each subtitle at the general municipal election and, where but one officer is to be elected, the 2 candidates receiving the highest number of votes shall be placed upon the ballot for the next succeeding general municipal election. Where 2 councilmen are to be elected, the 4 candidates receiving the highest number of votes shall be placed upon the ballot. Where 3 councilmen are to be elected, the names of the 6 candidates receiving the highest number of votes shall be placed upon the ballot.
The ballots for the election of officers at the first general municipal election shall be prepared in compliance with Section 4-3-16, with the following changes:
(1) Following the names of the candidates for Mayor (when applicable) there shall be printed a subtitle: FOR COUNCILMAN AT LARGE: following this subtitle shall be an instruction in this form: (VOTE FOR NOT MORE THAN ....) (Insert number of councilmen to be elected). The names of the nominees for councilmen at large shall follow the instruction.
(2) Following the names of the nominees for councilmen at large shall be printed another subtitle: FOR DISTRICT COUNCILMAN. Following this subtitle shall be an instruction in this form: (VOTE FOR ONE) and following this instruction shall be printed the names of the 2 nominees.
Thereafter, the ballots for the biennial election shall be prepared as hereinafter provided.
For the primary election at which Councilmen at large are to be elected the form of the ballot shall be as follows:
At the top of the ballot shall be the following: CANDIDATES FOR NOMINATION FOR MAYOR (when Mayor is to be elected) AND COUNCILMEN OF THE CITY OF.... AT THE PRIMARY ELECTION. Under the subtitle of FOR MAYOR (when applicable) shall be placed the following: (VOTE FOR ONE). There shall be placed below the names of the candidates for Mayor, if any, another subtitle as follows: FOR COUNCILMEN AT LARGE. Following this subtitle there shall be an instruction in this form, to be altered, however, to conform to the facts: (VOTE FOR NOT MORE THAN....) (Insert number of Councilmen being elected).
For the primary election at which District Councilmen are to be elected, a distinct ballot shall be printed for each District. There shall be placed below the names of the candidates for Mayor (when applicable) another subtitle as follows: FOR DISTRICT COUNCILMAN. Following this subtitle there shall be an instruction in this form: VOTE FOR ONE. In all other respects the ballot shall conform to the applicable provisions of Sections 4-3-10 and 5-2-13.
To determine the number of nominees who shall be placed on the ballot under each subtitle at the general municipal election, the number of officers who will be chosen under each subtitle shall be multiplied by 2. Only those candidates at the primary election shall be nominees under each subtitle at the general municipal election and, where but one officer is to be elected, the 2 candidates receiving the highest number of votes shall be placed upon the ballot for the next succeeding general municipal election. Where 2 councilmen are to be elected, the 4 candidates receiving the highest number of votes shall be placed upon the ballot. Where 3 councilmen are to be elected, the names of the 6 candidates receiving the highest number of votes shall be placed upon the ballot.
The ballots for the election of officers at the general municipal election shall be prepared in compliance with Section 4-3-16, with the following changes:
(1) For elections where candidates for Councilmen at large are being elected, following the names of candidates for Mayor (when applicable) there shall be printed a subtitle as follows: FOR COUNCILMEN AT LARGE. Following this subtitle there shall be an instruction in this form: (VOTE FOR NOT MORE THAN....) (Insert number of Councilmen to be elected). The names of the nominees for Councilmen at large shall follow the instruction.
(2) For elections where district Councilmen are to be elected, a distinct ballot shall be printed for each district, and following the names of the candidates for Mayor (when applicable) there shall be printed a subtitle as follows: FOR DISTRICT COUNCILMAN. Following this subtitle there shall be an instruction in this form: (VOTE FOR ONE) and following this instruction shall be printed the names of the 2 nominees for district Councilman.
Vacancies shall be filled as prescribed in Section 5-2-12, provided that a vacancy in the office of a District Councilman shall be filled by a person who is an actual resident of the district in which the vacancy occurs.
(Source: P.A. 95-862, eff. 8-19-08.)

(65 ILCS 5/5-2-18.8) (from Ch. 24, par. 5-2-18.8)
Sec. 5-2-18.8. The propositions provided for in Sections 5-2-18.1, 5-2-18.2 and 5-2-18.7 shall not be submitted to the electors at the same election. If petitions to submit more than one of such propositions are filed for presentation at the same election, the petition first filed prior to such election shall be accepted by the city clerk and the petition for the submission of the other propositions, if tendered thereafter, shall be refused by the city clerk. The proposition requested to be presented in the petition first filed shall be submitted at the election.
(Source: P.A. 81-1489.)

(65 ILCS 5/5-2-19) (from Ch. 24, par. 5-2-19)
Sec. 5-2-19. In any city which was operating under the aldermanic form of government as provided in Article 3 at the time of adoption of this Article 5 which did not also elect to continue to choose aldermen from wards, the city clerk and city treasurer shall be nominated and elected in the same manner as provided in this Article 5 for the nomination and election of the mayor and councilmen. To achieve this result: wherever the term "mayor or commissioners" appears in Sections 4-3-7 through 4-3-18, it shall be construed to include the words "or clerk or treasurer". The names of candidates for nomination shall be placed on the primary election ballot prescribed in Section 5-2-13 and such ballot shall be modified to include the heading "For Clerk--Vote for one" immediately following the names of candidates for councilmen and to include the heading "For Treasurer--Vote for one" immediately following the names of candidates for clerk. The names of the 4 candidates receiving the highest number of votes for each of the respective offices shall be placed on the general municipal election ballot prescribed in Section 5-2-13 which ballot shall be modified to include such offices and names in the same manner as is provided in this section for the primary ballot. If any candidate nominated for the office of clerk or treasurer dies or withdraws before the general municipal election the name of the person receiving the fifth highest number of votes for nomination to that office shall be placed on the ballot for that election.
However, in any city not exceeding 100,000 inhabitants which adopts this Article 5 and elects a mayor and aldermen or councilmen as provided in Section 5-2-12, or Sections 5-2-18 through 5-2-18.8, the council may, in lieu of electing a clerk and treasurer as provided in the above paragraph, provide by ordinance that the clerk or treasurer or both for such city be appointed by the mayor with the approval of the city council. If such officers are appointed their terms of office, duties, compensation and amount of bond required shall be the same as if they were elected.
(Source: P.A. 95-699, eff. 11-9-07.)

(65 ILCS 5/Art. 5 Div. 3 heading)

(65 ILCS 5/5-3-1) (from Ch. 24, par. 5-3-1)
Sec. 5-3-1. In cities which do not elect to choose aldermen from wards and in cities which elect to choose councilmen as provided in Sections 5-2-18.1 thru 5-2-18.7, the mayor shall have the right to vote on all questions coming before the council but shall have no power to veto. The mayor and president shall be recognized as the official head of the city or village by the courts for the purpose of serving civil process and by the Governor for all legal purposes.
The mayor or president of any city or village which adopts this Article 5, other than one which at the time of adoption was operating under or adopted the commission form of government as provided in Article 4 or which does not retain the election of aldermen by wards or trustees by districts, shall have veto power as provided in Sections 5-3-2 through 5-3-4, and ordinances or measures may be passed over his veto as therein provided. Such mayor or president shall have the power to vote as provided in Section 5-3-5.
If any other Acts or any Article of this Code, other than Article 3 or Article 4, provides for the appointment of a board, commission or other agency by the mayor or president, such appointments shall be made in manner so provided.
(Source: P.A. 76-1426.)

(65 ILCS 5/5-3-2) (from Ch. 24, par. 5-3-2)
Sec. 5-3-2. All resolutions and motions (1) which create any liability against a city or village, or (2) which provide for the expenditure or appropriation of its money, or (3) to sell any city, village or school property, and all ordinances, passed by the council or board shall be deposited with the city or village clerk. If the mayor approves of them, he shall sign them. Those of which he disapproves he shall return to the council or board, with his written objections, at the next regular meeting of the council or board occurring not less than 5 days after their passage. The mayor or president may disapprove of any one or more sums appropriated in any ordinance, resolution, or motion making an appropriation, and, if so, the remainder shall be effective. However, the mayor or president may disapprove entirely of an ordinance, resolution, or motion making an appropriation. If the mayor or president fails to return any ordinance or any specified resolution or motion with his written objections, within the designated time, it shall become effective despite the absence of his signature.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/5-3-3) (from Ch. 24, par. 5-3-3)
Sec. 5-3-3. Every resolution and motion, specified in Section 5-3-2, and every ordinance, which is returned to the council or board by the mayor or president shall be reconsidered by the council or board. If, after such reconsideration, two-thirds of all the aldermen then holding office on the city council or two-thirds of all the trustees then holding office on the village board agree to pass an ordinance, resolution, or motion, notwithstanding the mayor's or president's refusal to approve it, then it shall be effective. The vote on the question of passage over the mayor's or president's veto shall be by yeas and nays, and shall be recorded in the journal.
(Source: Laws 1967, p. 3425.)

(65 ILCS 5/5-3-4) (from Ch. 24, par. 5-3-4)
Sec. 5-3-4. No vote of the city council or village board shall be reconsidered or rescinded at a special meeting, unless there are present at the special meeting as many aldermen or trustees as were present when the vote was taken.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/5-3-5) (from Ch. 24, par. 5-3-5)
Sec. 5-3-5. The mayor or president of any city or village which elects aldermen by wards or trustees by districts shall not vote on any ordinance, resolution or motion except: (1) where the vote of the aldermen or trustees has resulted in a tie; (or) (2) where one-half of the aldermen or trustees then holding office have voted in favor of an ordinance, resolution or motion even though there is no tie vote; or (3) where a vote greater than a majority of the corporate authorities is required by this Code to adopt an ordinance, resolution or motion. In each instance specified, the mayor or president shall vote. The following mayors and presidents may vote on all questions coming before the council or board: (1) mayors and presidents of cities and villages operating under this article and Article 4, and (2) mayors and presidents of cities and villages which do not elect aldermen by wards and trustees by districts.
Nothing in this section shall deprive an acting mayor or president or mayor or president pro tem from voting in his capacity as alderman or trustee, but he shall not be entitled to another vote in his capacity as acting mayor or president or mayor or president pro tem.
(Source: Laws 1967, p. 3425.)

(65 ILCS 5/5-3-6) (from Ch. 24, par. 5-3-6)
Sec. 5-3-6. The powers of the council or board shall be purely legislative except as may be otherwise provided by any other act or by any article of this Code other than Articles 3 or 4. The executive and administrative powers conferred on the commissioners by Article 4 shall only be exercised when delegated to the appointive officers provided in this Article 5.
The council or board shall approve for payment all expenses and liabilities of the municipality.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/5-3-7) (from Ch. 24, par. 5-3-7)
Sec. 5-3-7. The council or board of trustees, as the case may be, shall appoint a municipal manager, who shall be the administrative head of the municipal government and who shall be responsible for the efficient administration of all departments. He shall be appointed without regard to his political beliefs and need not be a resident of the city or village when appointed. The manager shall be appointed for an indefinite term, and the conditions of the manager's employment may be set forth in an agreement. In the case of the absence or disability of the manager, the council or village board may designate a qualified administrative officer of the municipality to perform the duties of the manager during such absence or disability. The manager may at any time be removed from office by a majority vote of the members of the council or the board.
The powers and duties of the manager shall be:
(1) To enforce the laws and ordinances within the municipality;
(2) To appoint and remove all directors of departments. No appointment shall be made upon any basis other than that of merit and fitness except that if the chief of the fire department or the chief of the police department or both of them are appointed in the manner as provided by ordinance under Section 10-2.1-4 of this code, they may be removed or discharged by the appointing authority. In such case the appointing authority shall file with the corporate authorities the reasons for such removal or discharge, which removal or discharge shall not become effective unless confirmed by a majority vote of the corporate authorities;
(3) To exercise control of all departments and divisions thereof created in this Article 5, or that may be created by the council or board of trustees;
(4) If the city or village was subject to the aldermanic form provisions of Article 3 at the time of adoption of this Article 5 to appoint and remove all officers who are not required to be elected by Article 3;
(5) To have all the powers and exercise all the duties granted elsewhere in this Code to municipal clerks and comptrollers with respect to the preparation of a report of estimated funds necessary to defray the expenses of the city or village for the fiscal year for the consideration of the corporate authorities prior to the preparation of the annual appropriation ordinance;
(6) To attend all meetings of the council or board of trustees with the right to take part in the discussions, but with no right to vote;
(7) To recommend to the council or board of trustees for adoption such measures as he may deem necessary or expedient;
(8) To perform such other duties as may be prescribed by this Article 5 or may be required of him by ordinance or resolution of the board of trustees or council.
(Source: P.A. 86-1023; 86-1039.)

(65 ILCS 5/5-3-8) (from Ch. 24, par. 5-3-8)
Sec. 5-3-8. Under the general supervision and administrative control of the manager, there shall be such departments as the council or village board may prescribe by ordinance.
All officers of any city or village shall take and subscribe the oath required by Section 5-3-9. All such officers, except the mayor, president, aldermen, councilmen, and trustees, shall execute bonds in the manner provided by Section 5-3-9, which bonds shall be filed with the clerk of the council or clerk of the village board.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/5-3-9) (from Ch. 24, par. 5-3-9)
Sec. 5-3-9. Officers; oath or affirmation; bond.
(a) Before entering upon the duties of their respective offices, all officers, whether elected or appointed, shall take and subscribe the oath or affirmation required by the Illinois Constitution.
The subscribed oath or affirmation shall be filed in the office of the city or village clerk.
(b) Before entering upon the duties of their respective offices, all officers, except those specified in Section 5-3-8, shall execute a bond with security to be approved by the corporate authorities. The bond shall be payable to the city or village in the penal sum directed by resolution or ordinance, conditioned upon the faithful performance of the duties of the office and the payment of all money received by the officer, according to law and the ordinances of that city or village. The bond may provide that the obligation of the sureties shall not extend to any loss sustained by the insolvency, failure, or closing of any bank or savings and loan association organized and operating under the laws of either the State of Illinois or the United States in which the officer has placed funds in the officer's custody if the bank or savings and loan association has been approved by the corporate authorities as a depository for these funds. The treasurer's bond shall be in an amount of dollars that is not less than the greater of $50,000 or 3 times the latest Federal census population or any subsequent census figure used for Motor Fuel Tax purposes. These bonds shall be filed with the city or village clerk, except that the bond of the clerk shall be filed with the city or village treasurer.
(c) Subject to the limitations of subsection (b), the city council or village board may fix the amount and penalty of the bonds of all officers and of all employees charged with the custody of money or property. It may also require the giving of additional bonds, increase or decrease the amount and penalty of the bonds of any officer, and require the giving of a new bond where the security of an original bond has become either insufficient or in any way impaired, upon penalty of removal from office. The power vested in the city council or village board by this Section shall be so administered as to protect the interests of the city or village from danger of financial loss and shall never be used as a means of removing any person from the service of the city or village without a hearing before the civil service commission, if there is one, in accordance with law. In that case, the city employee or official whose office is sought to be declared vacant by reason of a failure to give a new, additional, or increased bond shall have the right to have a hearing before the civil service commission upon the question involved.
(Source: P.A. 87-1119.)

(65 ILCS 5/5-3-10) (from Ch. 24, par. 5-3-10)
Sec. 5-3-10. At the first meeting of the council or village board after this Article 5 becomes effective in any city or village, it shall pass a general ordinance (1) amplifying the powers and duties of the manager in conformity with this Article 5, (2) defining the scope of each department and of each division thereunder, (3) defining and prescribing the powers and duties of appointive officers and employees, (4) fixing the salaries of all appointive officers and employees, (5) providing for independent audits of all accounts of the city or village, which audits shall be conducted independently of the manager by some person selected by the council or the village board. Full reports of such audits shall be filed in the public records of the city or village. The power with respect to such audits shall not be construed to limit the responsibility of the manager for the proper expenditure of city or village funds. The council or board may by such ordinance (1) assign appointive officers and employees to one or more of the departments, (2) require an appointive officer or employee to perform duties in 2 or more departments, (3) make such rules and regulations as may be necessary or proper for the efficient and economical conduct of the business of the city or village.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/5-3-11) (from Ch. 24, par. 5-3-11)
Sec. 5-3-11. In any city or village adopting the managerial form of municipal government, if such city or village has heretofore adopted Division 2 of Article 9, the council or village board shall by ordinance provide that the board of local improvements be composed of not less than 3 nor more than 5 members appointed by the mayor or president of the municipality with the consent of the council or village board. The board shall have all powers conferred and all duties imposed by Division 2 of Article 9. Such members may be appointed from persons holding other offices or positions in the government of the city or village. If provision is otherwise made for such functions, it shall not be necessary that any city or village operating under this Article 5 have the offices of commissioner of public works, superintendent of streets, superintendent of special assessments, superintendent of sewers, city engineer, public engineer or chief clerk of special assessments.
(Source: P.A. 78-418.)

(65 ILCS 5/5-3-12) (from Ch. 24, par. 5-3-12)
Sec. 5-3-12. Clerk and treasurer; clerical help and subordinates. The clerk and treasurer, severally, in cities of not fewer than 100,000 and not more than 500,000 inhabitants operating under this Article 5 shall appoint the various clerical help and subordinates in their respective offices and shall be held responsible, severally, for the fidelity of all persons so appointed. A deputy clerk in the city clerk's office in a city described in this Section shall be appointed in the manner prescribed in Section 3.1-30-10.
(Source: P.A. 87-1119.)

(65 ILCS 5/Art. 5 Div. 4 heading)

(65 ILCS 5/5-4-1) (from Ch. 24, par. 5-4-1)
Sec. 5-4-1. The mayor and councilmen elected under the provisions of Section 5-2-12 shall each receive for the performance of their respective duties annual salaries fixed by the council or village board. The corporate authorities in cities which retain the election of aldermen by wards and the corporate authorities in villages shall receive salaries as allowed in Sections 3-13-4 through 3-13-7, whichever is appropriate.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/5-4-2) (from Ch. 24, par. 5-4-2)
Sec. 5-4-2. The city or village manager shall receive the salary that is fixed by ordinance of the council or board of trustees.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/5-4-3) (from Ch. 24, par. 5-4-3)
Sec. 5-4-3. In cities of not less than 100,000 and not more than 500,000 population which did not also elect to continue to choose aldermen from wards, the city clerk shall receive a salary of not less than $8,500 per year and the city treasurer shall receive a salary of not less than $7,000 per year.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/Art. 5 Div. 5 heading)

(65 ILCS 5/5-5-1) (from Ch. 24, par. 5-5-1)
Sec. 5-5-1. Petition for abandonment of managerial form; referendum; succeeding elections of officers and aldermen or trustees.
(a) A city or village that has operated for 4 years or more under the managerial form of municipal government may abandon that organization as provided in this Section. For the purposes of this Article, the operation of the managerial form of municipal government shall be deemed to begin on the date of the appointment of the first manager in the city or village. When a petition for abandonment signed by electors of the municipality equal in number to at least 10% of the number of votes cast for candidates for mayor at the preceding general quadrennial municipal election is filed with the circuit court for the county in which that city or village is located, the court shall set a date not less than 10 nor more than 30 days thereafter for a hearing on the sufficiency of the petition. Notice of the filing of the petition and of the date of the hearing shall be given in writing to the city or village clerk and to the mayor or village president at least 7 days before the date of the hearing. If the petition is found sufficient, the court shall enter an order directing that the proposition be submitted at an election other than a primary election for the municipality. The clerk of the court shall certify the proposition to the proper election authorities for submission. The proposition shall be in substantially the following form:
Shall (name of city or village) retain the managerial

form of municipal government?

(b) If the majority of the votes at the election are "yes", then the proposition to abandon is rejected and the municipality shall continue operating under this Article 5. If the majority of the votes are "no", then the proposition to abandon operation under this Article 5 is approved.
(c) If the proposition for abandonment is approved, the city or village shall become subject to Article 3.1 or Article 4, whichever Article was in force in the city or village immediately before the adoption of the plan authorized by this Article 5, upon the election and qualification of officers to be elected at the next succeeding general municipal election. Those officers shall be those prescribed by Article 3.1 or Article 4, as the case may be, but the change shall not in any manner or degree affect the property rights or liabilities of the city or village. The mayor, clerk, and treasurer and all other elected officers of a city or village in office at the time the proposition for abandonment is approved shall continue in office until the expiration of the term for which they were elected.
(d) If a city or village operating under this Article 5 has aldermen or trustees elected from wards or districts and a proposition to abandon operation under this Article 5 is approved, then the officers to be elected at the next succeeding general municipal election shall be elected from the same wards or districts as exist immediately before the abandonment.
(e) If a city or village operating under this Article 5 has a council or village board elected from the municipality at large and a proposition to abandon operation under this Article 5 is approved, then the first group of aldermen, board of trustees, or commissioners so elected shall be of the same number as was provided for in the municipality at the time of the adoption of a plan under this Article 5, with the same ward or district boundaries in cities or villages that immediately before the adoption of this Article 5 had wards or districts, unless the municipal boundaries have been changed. If there has been such a change, the council or village board shall so alter the former ward or district boundaries so as to conform as nearly as possible to the former division. If the plan authorized by this Article 5 is abandoned, the next general municipal election for officers shall be held at the time specified in Section 3.1-10-75 or 3.1-25-15 for that election. The aldermen or trustees elected at that election shall, if the city or village was operating under Article 3 at the time of adoption of this Article 5 and had at that time staggered 4 year terms of office for the aldermen or trustees, choose by lot which shall serve initial 2 year terms as provided by Section 3.1-20-35 or 3.1-15-5, whichever may be applicable, in the case of election of those officers at the first election after a municipality is incorporated.
(f) The proposition to abandon the managerial form of municipal government shall not be submitted in any city or village oftener than once in 46 months.
(Source: P.A. 93-847, eff. 7-30-04; 94-645, eff. 8-22-05.)

(65 ILCS 5/5-5-1.1) (from Ch. 24, par. 5-5-1.1)
Sec. 5-5-1.1. The proposition to abandon the managerial form provided in Section 5-5-1 shall not be submitted at the primary election for the municipality.
(Source: P.A. 81-1489.)

(65 ILCS 5/5-5-2) (from Ch. 24, par. 5-5-2)
Sec. 5-5-2. The petition specified in Section 5-5-1 shall contain a general statement, of not more than 200 words, of the reasons for which the change is sought.
The petition shall include substantially the following:
To the Circuit Court of the County of (name of county):
We, the undersigned electors of the city (or village) of...., entitled to vote for mayor (or president) in the city (or village) of ...., do hereby demand an election on the issue whether to retain the managerial form for the following reasons: (Here state reasons in not more than 200 words).

-------------------

House

Name

Number

Street

Date of Signing

(if any)

-------------------

-------------------

Opposite his signature, each petitioner shall write the street and number of his residence (if there are such) and the date on which he signs the sheet. No signature shall be valid unless the requirements in this paragraph are complied with and unless the date of signing is less than 4 months preceding the date of filing the petition.
No signature shall be revoked, except by a written revocation filed with the circuit court with whom the petition is required to be filed before the petition is filed. Upon the request of any person, the clerk of such circuit court shall furnish a certified copy of the petition including the names thereon, upon the payment by that person to the clerk of a fee of $1 for each 100 names thereon.
(Source: P.A. 81-1489.)

(65 ILCS 5/5-5-3) (from Ch. 24, par. 5-5-3)
Sec. 5-5-3. Jurisdiction is vested in the circuit court to determine without a jury the sufficiency of the petition.
The clerk of the court, with whom the petition is filed, immediately after it is filed with him, shall present it to the court. The court shall then schedule a hearing on the sufficiency of the petition as provided in Section 5-5-1.
The specified court shall ascertain and declare by the entry of an order, the sufficiency or insufficiency of the petition.
(Source: P.A. 80-1031.)

(65 ILCS 5/5-5-4) (from Ch. 24, par. 5-5-4)
Sec. 5-5-4. If the court finds the petition sufficient, it shall order the proposition to be submitted at an election. The clerk of the circuit court shall certify the proposition and the order for submission to the proper election authorities.
(Source: P.A. 81-1489.)

(65 ILCS 5/5-5-5) (from Ch. 24, par. 5-5-5)
Sec. 5-5-5. Any city or village which has adopted this Article 5 and was operating under Article 4 at the time of such adoption may upon abandonment of this Article 5 also abandon operation under Article 4, as provided in Section 4-10-1, and by so doing shall become subject to the aldermanic form provisions of Article 3 and shall be subject to the provisions of that Article 3 the same as if it had been operating under Article 3 at the time this Article 5 was adopted, except for any period of time after abandonment of this Article 5 necessary to make the provisions of Article 3 fully and completely applicable.
Any city or village which has adopted this Article 5 and was operating under Article 3 at the time of such adoption may upon abandonment of this Article 5 also abandon operation under Article 3 by adopting Article 4, as provided in Sections 4-2-2 through 4-2-9, and by so doing shall become subject to the provisions of Article 4 and shall be subject to the provisions of that Article 4 the same as if it had been operating under Article 4 at the time this Article 5 was adopted, except for any period of time after abandonment of this Article 5 necessary to make the provisions of Article 4 fully and completely applicable.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/5-5-6) (from Ch. 24, par. 5-5-6)
Sec. 5-5-6. If a city or village operating under this Article 5 desires to submit (1) the rejection or continuance of the managerial form of municipal government and (2) the adoption or abandonment of the commission form or the strong mayor form of municipal government if the managerial government is abandoned, both propositions may be submitted at the same election, and may be printed on the same ballot, but each proposition shall be stated separately. In case the 2 petitions are filed, the time limitation in Section 5-5-1 shall not apply. If the proposition to abandon the managerial form of municipal government receives a majority of the votes and the proposition to adopt or to abandon Article 4 or Article 6, as the case may be, receives a majority of the votes, the provision in Section 5-5-1 that such city or village shall become subject to the provisions of Article 3, 4 or 6, whichever article was in force in such city or village immediately prior to the abandonment or the plan authorized by this Article 5 shall not apply. In case the proposition to abandon the managerial form of municipal government fails to receive a majority of votes and the proposition to adopt or to abandon Article 4 or Article 6, as the case may be, receives a majority of votes, the provisions of Section 5-5-5 shall be applicable.
In case the proposition to abandon the managerial form of municipal government receives a majority of votes, and the proposition to adopt or to abandon Article 4 or Article 6, as the case may be, fails to receive a majority of the votes, the provision in Section 5-5-1 that such city or village shall become subject to the provisions of Article 3, Article 4 or Article 6, whichever article was in force in such city or village immediately prior to the adoption of the plan authorized by this Article 5 shall be applicable.
(Source: P.A. 81-1489.)



Article 6 - Strong Mayor Form Government

(65 ILCS 5/Art. 6 heading)

(65 ILCS 5/Art. 6 Div. 1 heading)

(65 ILCS 5/6-1-1) (from Ch. 24, par. 6-1-1)
Sec. 6-1-1. Short Title.
This article shall be known, may be cited, and is hereafter designated as "The Strong Mayor Form of Municipal Government".
(Source: P.A. 76-746.)

(65 ILCS 5/6-1-2) (from Ch. 24, par. 6-1-2)
Sec. 6-1-2. Application of Article 3.
The provisions of Article 3 shall apply to all officers elected or appointed under this Article 6 unless otherwise provided or unless there is a conflict between the provisions of this Article 6 and the provisions of Article 3. In the event of such conflict, the provisions of this Article 6 shall control.
(Source: P.A. 76-746.)

(65 ILCS 5/6-1-3) (from Ch. 24, par. 6-1-3)
Sec. 6-1-3.
This Article 6 does not apply to an incorporated town which has superseded a civil township.
(Source: P.A. 76-746.)

(65 ILCS 5/Art. 6 Div. 2 heading)

(65 ILCS 5/6-2-1) (from Ch. 24, par. 6-2-1)
Sec. 6-2-1. Adoption.
All municipalities of not less than 5,000 population and not exceeding 500,000 population which are treated as properly incorporated, or which hereafter are incorporated, under this Code, in addition to all rights, powers, and authority conferred upon them elsewhere in this Code, shall have the rights, powers, and authority conferred in this article, by proceeding as hereinafter provided.
(Source: P.A. 76-746.)

(65 ILCS 5/6-2-2) (from Ch. 24, par. 6-2-2)
Sec. 6-2-2. Petition - Submission of proposition. Electors of any municipality, equal in number to 1/10 the number of votes cast for all candidates for mayor or president at the last preceding municipal election for such officer, may petition one of the circuit judges of the circuit in which that municipality is located to cause to be submitted to a vote of the electors of that municipality the proposition whether the municipality shall adopt this article.
Upon submission of such petition the court shall set a date not less than 10 nor more than 30 days thereafter for a hearing on the sufficiency thereof. Notice of the filing of such petition and of such date shall be given in writing to the city or village clerk and to the mayor or village president at least 7 days before the date of such hearing.
If the petition is found sufficient, the judge shall enter an order directing the submission of the proposition at the next general municipal election. The clerk of the circuit court shall certify the proposition to the proper election authority in accordance with the general election law for submission to the electors.
(Source: P.A. 81-1489.)

(65 ILCS 5/6-2-3) (from Ch. 24, par. 6-2-3)
Sec. 6-2-3. Form of Petition. The petition provided in Section 6-2-2 shall be substantially in the following form and in accordance with the general election law: To the Circuit Court of the (number of circuit) Judicial Circuit:
We, the undersigned electors of the city (or village) of (name of city or village), respectfully petition this court to order submitted to a vote of the electors of (name of city or village), the following proposition:
Shall the city (or village) of.... adopt the strong mayor form of municipal government?
(Source: P.A. 81-1489.)

(65 ILCS 5/6-2-5) (from Ch. 24, par. 6-2-5)
Sec. 6-2-5. Election - Result. The referendum specified in Section 6-2-2 shall be conducted in accordance with the general election law.
The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall the city (or village) of YES
.............. adopt the strong ---------------------------
mayor form of municipal government? NO
--------------------------------------------------------------
If a majority of the electors voting upon this proposition vote Yes, this article is adopted in that municipality. This article shall go into effect in such city or village upon the election and qualification of those persons elected at the next general municipal election at which any corporate authority is elected.
If a majority of the electors voting upon this proposition vote No, the proposition shall not be submitted again in that municipality for 22 months.
(Source: P.A. 81-1489.)

(65 ILCS 5/6-2-6) (from Ch. 24, par. 6-2-6)
Sec. 6-2-6. Canvass; record. A certified copy of the canvass of the votes on the proposition specified in Section 6-2-2, made by the proper officers of the election, shall be transmitted to the municipal clerk, and to the clerk of the county or counties in which the municipality is located. Each clerk shall transcribe the copy upon the records of the clerk's office.
(Source: P.A. 87-1119.)

(65 ILCS 5/6-2-7) (from Ch. 24, par. 6-2-7)
Sec. 6-2-7. Certificate of adoption. If the strong mayor form of municipal government is adopted, the mayor or president immediately shall transmit a certificate so stating to the Secretary of State and the clerk and the recorder of the county or counties in which the municipality is located. These officers shall file or record this certificate in their respective offices.
(Source: P.A. 87-1119.)

(65 ILCS 5/Art. 6 Div. 3 heading)

(65 ILCS 5/6-3-1) (from Ch. 24, par. 6-3-1)
Sec. 6-3-1. Initial division into wards. Not later than 30 days prior to the first day on which candidate petitions may be filed for the primary election at which the first municipal officers are to be nominated for office under this Article 6, the corporate authorities shall divide the municipality into wards pursuant to Section 6-3-5.
(Source: P.A. 81-1490.)

(65 ILCS 5/6-3-2) (from Ch. 24, par. 6-3-2)
Sec. 6-3-2. Termination of terms of office.
The terms of office of all elected municipal officers holding office at the time of the issuance of the certificate of adoption of the strong mayor form of government by the municipality pursuant to Division 2 of this Article 6 shall terminate upon the election and qualification for office of municipal officers pursuant to this Division 3 of Article 6, except that where an existing form of municipal government has the same number of wards as would be required hereunder, the aldermen holding office at the time of the issuance of the certificate of adoption shall serve until the expiration of the terms for which they were elected.
(Source: P.A. 76-746.)

(65 ILCS 5/6-3-3) (from Ch. 24, par. 6-3-3)
Sec. 6-3-3. Municipal officers - Terms.
The municipality shall have the following elected officers: one mayor, one municipal clerk and one municipal treasurer, all of whom shall be elected at large, and aldermen, the number of which shall be as follows: In cities not exceeding 25,000 inhabitants, 8 aldermen; between 25,001 and 40,000, 10 aldermen; between 40,001 and 60,000, 14 aldermen; between 60,001 and 80,000, 16 aldermen; and exceeding 80,000, 20 aldermen. Two aldermen shall be elected to represent each ward.
(Source: P.A. 76-746.)

(65 ILCS 5/6-3-4) (from Ch. 24, par. 6-3-4)
Sec. 6-3-4. Terms of office.
All terms of office of officials elected pursuant to this Division 3 of Article 6 shall be for terms of 4 years, except that aldermen elected at the first election for city officers held pursuant to this Article 6 shall draw lots so that one-half of the aldermen shall hold for a 4 year term, and until their successors are elected and qualified, and one-half of the aldermen shall hold for a 2 year term, and until their successors are elected and qualified. All aldermen thereafter elected shall hold office for a term of 4 years, and until their successors are elected and have qualified.
(Source: P.A. 76-746.)

(65 ILCS 5/6-3-5) (from Ch. 24, par. 6-3-5)
Sec. 6-3-5. Division into wards.
Every city shall have as many wards as one-half the total number of aldermen to which the city is entitled. The city council, from time to time shall divide the city into that number of wards. In the formation of wards the population of each ward as determined by the latest city, state or national census shall be as nearly equal and the wards shall be of as compact and contiguous territory, as practicable.
(Source: P.A. 76-746.)

(65 ILCS 5/6-3-6) (from Ch. 24, par. 6-3-6)
Sec. 6-3-6. Redistricting of city. Whenever an official publication of any national, state, school, or city census shows that any city contains more or less wards than it is entitled to, the city council of the city, by ordinance, shall redistrict the city into as many wards only as the city is entitled. This redistricting shall be completed not less than 30 days before the first date on which candidate petitions may be filed for the next succeeding general municipal election. At this election there shall be elected the number of aldermen to which the city is entitled.
(Source: P.A. 81-1489.)

(65 ILCS 5/6-3-7) (from Ch. 24, par. 6-3-7)
Sec. 6-3-7. Ward division and election of aldermen - Validation.
If, after a census is officially published, any city is divided into a greater or lesser number of wards and has elected a greater or lesser number of aldermen than the city is entitled, nevertheless such division and election shall be valid and all acts, resolutions and ordinances of the city council of such city, if in other respects in compliance with law, are valid.
(Source: P.A. 76-746.)

(65 ILCS 5/6-3-8) (from Ch. 24, par. 6-3-8)
Sec. 6-3-8. Resignation; vacancy. An alderman may resign from his or her office. A vacancy occurs in the office of alderman by reason of resignation, failure to elect or qualify, death, permanent physical or mental disability, conviction of a disqualifying crime, abandonment of office, or removal from office. If a vacancy occurs in the office of alderman in one of these ways or otherwise, the vacancy shall be filled as provided in Sections 3.1-10-50 and 3.1-10-55. An appointment to fill a vacancy shall be made within 60 days after the vacancy occurs. The requirement that an appointment be made within 60 days is an exclusive power and function of the State and is a denial and limitation under Article VII, Section 6, subsection (h) of the Illinois Constitution of the power of a home rule municipality to require that an appointment be made within a different period after the vacancy occurs.
(Source: P.A. 87-1052; 87-1119; 88-45.)

(65 ILCS 5/6-3-9) (from Ch. 24, par. 6-3-9)
Sec. 6-3-9. Qualifications of mayor, city clerk, city treasurer and aldermen - Eligibility for other office.
No person shall be eligible to the office of mayor, city clerk, city treasurer or alderman:
(1) Unless he is a qualified elector of the municipality and has resided therein at least one year next preceding his election or appointment; or
(2) Unless, in the case of aldermen, he resides within the ward for which he is elected; or
(3) If he is in arrears in the payment of any tax or other indebtedness due to the city; or
(4) If he has been convicted in Illinois state courts or in courts of the United States of malfeasance in office, bribery, or other infamous crime.
No alderman shall be eligible to any office, except that of acting mayor or mayor pro tem, the salary of which is payable out of the city treasury, if at the time of his appointment he is a member of the city council.
(Source: P.A. 76-746.)

(65 ILCS 5/6-3-10) (from Ch. 24, par. 6-3-10)
Sec. 6-3-10. General elections - Time for.
The first general election pursuant to this Division 3 of Article 6 shall be held at the time the next general municipal election would have been held had the municipality not adopted this Article 6. At the first general election so held, one mayor, one municipal clerk, one municipal treasurer shall be elected at large and two aldermen shall be elected from each ward.
(Source: P.A. 76-746.)

(65 ILCS 5/6-3-11) (from Ch. 24, par. 6-3-11)
Sec. 6-3-11. Primary elections. A primary election shall be held to nominate 2 candidates for each office. Primary and general elections shall otherwise be conducted at such times and in such manner as is provided in the general election law.
(Source: P.A. 81-1490.)

(65 ILCS 5/Art. 6 Div. 4 heading)

(65 ILCS 5/6-4-1) (from Ch. 24, par. 6-4-1)
Sec. 6-4-1. Mayor.
The mayor shall be recognized as the official head of the city or village by the courts for the purpose of serving civil process and by the governor for all legal purposes.
The mayor of any city or village which adopts this Article 6 shall have veto power as provided in Sections 6-4-2 through 6-4-4 and ordinances or measures may be passed over his veto as therein provided. Such mayor shall have the power to vote as provided in Section 6-4-5.
If any other act or any article of this Code other than Article 3 or Article 4 provides for the appointment of a board, commission or other agency by the mayor and the corporate authorities establish such board, commission or agency, such appointments shall be made in manner so provided.
(Source: P.A. 76-746.)

(65 ILCS 5/6-4-2) (from Ch. 24, par. 6-4-2)
Sec. 6-4-2. Ordinances - Approval - Veto.
All ordinances passed by the council shall be deposited with the city or village clerk. If the mayor approves of them, he shall sign them. Those of which he disapproves he shall return to the council, with his written objections, at the next regular meeting of the council occurring not less than 5 days after their passage. The mayor may disapprove of any one or more sums appropriated in any ordinance, resolution, or motion making an appropriation, and, if so, the remainder shall be effective. However, the mayor may disapprove entirely of an ordinance, resolution, or motion making an appropriation. If the mayor fails to return any ordinance or any specified resolution or motion with his written objections, within the designated time, it shall become effective despite the absence of his signature. The vote on every ordinance shall be by yeas and nays, and shall be recorded in the journal.
(Source: P.A. 76-746.)

(65 ILCS 5/6-4-3) (from Ch. 24, par. 6-4-3)
Sec. 6-4-3. Reconsideration - Passage over veto.
Every ordinance, which is returned to the council by the mayor shall be reconsidered by the council. If, after such reconsideration, three-fifths of all the aldermen then holding office on the city council agree to pass an ordinance, resolution, or motion, notwithstanding the mayor's refusal to approve it, then it shall be effective.
(Source: P.A. 76-746.)

(65 ILCS 5/6-4-4) (from Ch. 24, par. 6-4-4)
Sec. 6-4-4. Vote of city council - Reconsideration.
No vote of the city council shall be reconsidered or rescinded at a special meeting, unless there are present at the special meeting as many aldermen as were present when the vote was taken.
(Source: P.A. 76-746.)

(65 ILCS 5/6-4-5) (from Ch. 24, par. 6-4-5)
Sec. 6-4-5. (Repealed).
(Source: Repealed by P.A. 87-1119.)

(65 ILCS 5/6-4-6) (from Ch. 24, par. 6-4-6)
Sec. 6-4-6. Powers of council.
The powers of the council shall be purely legislative, except as may be otherwise specifically provided by any other act or by any article of this Code. The council shall approve for payment of all expenses and liabilities of the municipality.
(Source: P.A. 76-746.)

(65 ILCS 5/6-4-7) (from Ch. 24, par. 6-4-7)
Sec. 6-4-7. Mayor - Powers and duties.
The powers and duties of the mayor shall be:
(1) To enforce the laws and ordinances within the municipality;
(2) To appoint and remove his administrative assistants, budget and finance director, heads of all departments, and to appoint and remove all other officers of the municipality, commissions, boards and agencies, except those covered by the civil service act in municipalities which have adopted said act and except as provided in Section 6-4-14. No appointment shall be made upon any basis other than that of merit and fitness and in compliance with provisions of this act and with qualifications established by the city council.
(3) To exercise control of all departments and divisions thereof created in this Article 6, or that may be created by the council;
(4) To attend all meetings of the council with the right to take part in the discussions, but with no right to vote, except as authorized in Section 6-4-5;
(5) To recommend to the council for adoption such measures as he may deem necessary or expedient;
(6) To perform such other duties as may be prescribed by this Article 6 or may be required of him by ordinance.
(Source: P.A. 76-746.)

(65 ILCS 5/6-4-8) (from Ch. 24, par. 6-4-8)
Sec. 6-4-8. Departments and officers.
Under the general supervision and administrative control of the mayor, there shall be such departments as the council may prescribe by ordinance.
All officers of any city or village shall take and subscribe the oath required by Section 6-4-9.
(Source: P.A. 76-746.)

(65 ILCS 5/6-4-9) (from Ch. 24, par. 6-4-9)
Sec. 6-4-9. Oaths.
Before entering upon the duties of their respective offices all officers, whether elected or appointed, shall take and subscribe the following oath:
I do solemnly swear that I will support the Constitution of the United States, and the Constitution of the State of Illinois, and that I will faithfully discharge the duties of the office of .... according to the best of my ability.
This oath, so subscribed, shall be filed in the office of the city or village clerk.
(Source: P.A. 76-746.)

(65 ILCS 5/6-4-10) (from Ch. 24, par. 6-4-10)
Sec. 6-4-10. First council-General ordinance.
At the first meeting of the council after this Article 6 becomes effective in any city or village, it shall pass a general ordinance (1) amplifying the powers and duties of the mayor in conformity with this Article 6, (2) defining the scope of each department and of each division thereunder, (3) defining and prescribing the qualifications, powers and duties of appointive officers and employees, (4) fixing the salaries of all appointive officers and employees, (5) providing for independent audits of all accounts of the city or village, which audits shall be conducted independently of the mayor by some person selected by the council, (6) repealing all city ordinances in conflict with the provisions of this statute. Full reports of such audits shall be filed in the public records of the city or village. The power with respect to such audits shall not be construed to limit the responsibility of the mayor for the proper expenditure of city or village funds.
(Source: P.A. 76-746.)

(65 ILCS 5/6-4-11) (from Ch. 24, par. 6-4-11)
Sec. 6-4-11. Board of local improvements.
In any city or village adopting the strong mayor form of municipal government, if such city or village has heretofore adopted or hereafter adopts Division 2 of Article 9, the council shall by ordinance provide that the board of local improvements be composed of the mayor and not less than 2 nor more than 4 members appointed by the mayor, which board shall have all powers conferred and all duties imposed by Division 2 of Article 9. Such members may be appointed from persons holding other offices or positions in the government of the city or village.
(Source: P.A. 76-746.)

(65 ILCS 5/6-4-12) (from Ch. 24, par. 6-4-12)
Sec. 6-4-12. Administrative assistant to mayor.
The mayor shall appoint one or more administrative assistants to assist him in the direction of the operations of the various city departments and agencies in cities of 50,000 or more population. Said administrative assistant shall serve at the pleasure of the mayor, and shall have qualifications equivalent to those of a city manager, which qualifications shall be specified by ordinance by the city council and shall include professional training and/or experience in the management and direction of a wide range of administrative affairs of municipal government. The administrative assistant to the mayor shall be solely answerable to the mayor.
(Source: P.A. 76-746.)

(65 ILCS 5/6-4-13) (from Ch. 24, par. 6-4-13)
Sec. 6-4-13. Budget and finance director. The mayor in cities of 50,000 or more population shall appoint a budget and finance director whose functions shall include the preparation, under the direction of the mayor, of the annual municipal budget, the general duties of budget director as provided by ordinance, and any other financial duties allocated to the budget and finance director by order of the mayor or by city council ordinance. The budget and finance director shall serve at the pleasure of the mayor. The qualifications of a budget and finance director shall be outlined in an ordinance by the city council and must include a broad background in accounting (preferably municipal accounting), the ability to evaluate and establish systems and procedures, and administrative ability.
(Source: P.A. 87-1119.)

(65 ILCS 5/6-4-14) (from Ch. 24, par. 6-4-14)
Sec. 6-4-14. Board of fire and police commissioners.
The mayor shall appoint a board of fire and police commissioners who shall have all the powers and duties enumerated in Sections 10-2.1-1 through 10-2.1-28 of this Code, as heretofore and hereafter amended.
(Source: P.A. 76-746.)

(65 ILCS 5/6-4-15) (from Ch. 24, par. 6-4-15)
Sec. 6-4-15. (Repealed).
(Source: Repealed by P.A. 87-1119.)

(65 ILCS 5/6-4-16) (from Ch. 24, par. 6-4-16)
Sec. 6-4-16. (Repealed).
(Source: Repealed by P.A. 87-1119.)

(65 ILCS 5/Art. 6 Div. 5 heading)

(65 ILCS 5/6-5-1) (from Ch. 24, par. 6-5-1)
Sec. 6-5-1. Mayor, clerk, treasurer and aldermen.
The mayor, clerk, treasurer and aldermen elected under the provisions of this Article 6 shall each receive for the performance of their respective duties annual salaries fixed by the city council. Such salaries shall not be increased or decreased during any term of office. They must be established six months prior to general municipal elections at which such officials are to be voted on.
(Source: P.A. 76-746.)



Article 7 - Territory

(65 ILCS 5/Art. 7 heading)

(65 ILCS 5/Art. 7 Div. 1 heading)

(65 ILCS 5/7-1-1) (from Ch. 24, par. 7-1-1)
Sec. 7-1-1. Annexation of contiguous territory. Any territory that is not within the corporate limits of any municipality but is contiguous to a municipality may be annexed to the municipality as provided in this Article. For the purposes of this Article any territory to be annexed to a municipality shall be considered to be contiguous to the municipality notwithstanding that the territory is separated from the municipality by a lake, river, or other waterway or the territory is separated from the municipality by a strip parcel, railroad or public utility right-of-way, or former railroad right-of-way that has been converted to a recreational trail, but upon annexation the area included within that strip parcel, right-of-way, or former right-of-way shall not be considered to be annexed to the municipality. For purposes of this Section, "strip parcel" means a separation no wider than 30 feet between the territory to be annexed and the municipal boundary.
Except in counties with a population of more than 600,000 but less than 3,000,000, territory which is not contiguous to a municipality but is separated therefrom only by a forest preserve district, federal wildlife refuge, open land or open space that is part of an open space program, as defined in Section 115-5 of the Township Code, or conservation area, may be annexed to the municipality pursuant to Section 7-1-7 or 7-1-8, but only if the annexing municipality can show that the forest preserve district, federal wildlife refuge, open land, open space, or conservation area creates an artificial barrier preventing the annexation and that the location of the forest preserve district, federal wildlife refuge, open land, open space, or conservation area property prevents the orderly natural growth of the annexing municipality. Except for parcels of land less than one acre in size, it shall be conclusively presumed that the forest preserve district, federal wildlife refuge, open land, open space, or conservation area does not create an artificial barrier if the property sought to be annexed is bounded on at least 3 sides by (i) one or more other municipalities (other than the municipality seeking annexation through the existing forest preserve district, federal wildlife refuge, open land, open space, or conservation area), (ii) forest preserve district property, federal wildlife refuge, open land, open space, or conservation area, or (iii) a combination of other municipalities and forest preserve district property, federal wildlife refuge property, open land, open space, or conservation area. Except of parcels of land less than one acre in size, it shall also be conclusively presumed that the forest preserve district, federal wildlife refuge, open land, open space, or conservation area does not create an artificial barrier if the municipality seeking annexation is not the closest municipality within the county to the property to be annexed. The territory included within such forest preserve district, federal wildlife refuge, open land, open space, or conservation area shall not be annexed to the municipality nor shall the territory of the forest preserve district, federal wildlife refuge, open land, open space, or conservation area be subject to rights-of-way for access or services between the parts of the municipality separated by the forest preserve district, federal wildlife refuge, open land, open space, or conservation area without the consent of the governing body of the forest preserve district or federal wildlife refuge. Parcels of land less than one acre in size may be annexed to the municipality pursuant to Section 7-1-7 or 7-1-8 if it would be contiguous to the municipality but for the separation therefrom by a forest preserve district, federal wildlife refuge, open land or open space that is part of an open space program, as defined in Section 115-5 of the Township Code, or conservation area. The changes made to this Section by Public Act 91-824 are declaratory of existing law and shall not be construed as a new enactment.
For the purpose of this Section, "conservation area" means an area dedicated to conservation and owned by a not-for-profit organized under Section 501(c)(3) of the Internal Revenue Code of 1986, or any area owned by a conservation district.
In counties that are contiguous to the Mississippi River with populations of more than 200,000 but less than 255,000, a municipality that is partially located in territory that is wholly surrounded by the Mississippi River and a canal, connected at both ends to the Mississippi River and located on property owned by the United States of America, may annex noncontiguous territory in the surrounded territory under Sections 7-1-7, 7-1-8, or 7-1-9 if that territory is separated from the municipality by property owned by the United States of America, but that federal property shall not be annexed without the consent of the federal government.
For the purposes of this Article, any territory to be annexed to a municipality that is located in a county with more than 500,000 inhabitants shall be considered to be contiguous to the municipality if only a river and a national heritage corridor separate the territory from the municipality. Upon annexation, no river or national heritage corridor shall be considered annexed to the municipality.
When any land proposed to be annexed is part of any Fire Protection District or of any Public Library District and the annexing municipality provides fire protection or a public library, as the case may be, the Trustees of each District shall be notified in writing by certified or registered mail before any court hearing or other action is taken for annexation. The notice shall be served 10 days in advance. An affidavit that service of notice has been had as provided by this Section must be filed with the clerk of the court in which the annexation proceedings are pending or will be instituted or, when no court proceedings are involved, with the recorder for the county where the land is situated. No annexation of that land is effective unless service is had and the affidavit filed as provided in this Section.
The new boundary shall extend to the far side of any adjacent highway and shall include all of every highway within the area annexed. These highways shall be considered to be annexed even though not included in the legal description set forth in the petition for annexation. When any land proposed to be annexed includes any highway under the jurisdiction of any township, the Township Commissioner of Highways, the Board of Town Trustees, the Township Supervisor, and the Township Clerk shall be notified in writing by certified or registered mail before any court hearing or other action is taken for annexation. In the event that a municipality fails to notify the Township Commissioner of Highways, the Board of Town Trustees, the Township Supervisor, and the Township Clerk of the annexation of an area within the township, the municipality shall reimburse that township for any loss or liability caused by the failure to give notice. If any municipality has annexed any area before October 1, 1975, and the legal description in the petition for annexation did not include the entire adjacent highway, any such annexation shall be valid and any highway adjacent to the area annexed shall be considered to be annexed notwithstanding the failure of the petition to annex to include the description of the entire adjacent highway.
When annexing territory separated from the municipality by a lake, river, or other waterway, the municipality also annexes the portion of the lake, river, or other waterway that would make the municipality and territory contiguous if the lake, river, or other waterway is under the jurisdiction and control of another unit of local government or the State, or the federal government if allowed under federal law, except for any territory within the corporate limits of another municipality.
Any annexation, disconnection and annexation, or disconnection under this Article of any territory must be reported by certified or registered mail by the corporate authority initiating the action to the election authorities having jurisdiction in the territory and the post office branches serving the territory within 30 days of the annexation, disconnection and annexation, or disconnection.
Failure to give notice to the required election authorities or post office branches will not invalidate the annexation or disconnection. For purposes of this Section "election authorities" means the county clerk where the clerk acts as the clerk of elections or the clerk of the election commission having jurisdiction.
No annexation, disconnection and annexation, or disconnection under this Article of territory having electors residing therein made (1) before any primary election to be held within the municipality affected thereby and after the time for filing petitions as a candidate for nomination to any office to be chosen at the primary election or (2) within 60 days before any general election to be held within the municipality shall be effective until the day after the date of the primary or general election, as the case may be.
For the purpose of this Section, a toll highway or connection between parcels via an overpass bridge over a toll highway shall not be considered a deterrent to the definition of contiguous territory.
When territory is proposed to be annexed by court order under this Article, the corporate authorities or petitioners initiating the action shall notify each person who pays real estate taxes on property within that territory unless the person is a petitioner. The notice shall be served by certified or registered mail, return receipt requested, at least 20 days before a court hearing or other court action. If the person who pays real estate taxes on the property is not the owner of record, then the payor shall notify the owner of record of the proposed annexation.
(Source: P.A. 99-63, eff. 1-1-16; 100-53, eff. 1-1-18.)

(65 ILCS 5/7-1-1.1) (from Ch. 24, par. 7-1-1.1)
Sec. 7-1-1.1. Elector. For the purposes of this Division 1, "elector" means anyone registered to vote.
(Source: P.A. 90-14, eff. 7-1-97.)

(65 ILCS 5/7-1-2) (from Ch. 24, par. 7-1-2)
Sec. 7-1-2. (a) A written petition signed by a majority of the owners of record of land in the territory and also by a majority of the electors, if any, residing in the territory shall be filed with the circuit court clerk of the county in which the territory is located, or the corporate authorities of a municipality may initiate the proceedings by enacting an ordinance expressing their desire to annex the described territory. A person owning land underlying a highway shall not be considered an owner of record for purposes of this petition unless that person owns some land not underlying a highway proposed to be annexed in the petition for annexation. No tract of land in excess of 10 acres in area may be included in the ordinances of a municipality initiating the proceedings, however, without the express consent of the owner of the tract unless the tract (i) is subdivided into lots or blocks or (ii) is bounded on at least 3 sides by lands subdivided into lots or blocks. A tract of land shall be deemed so bounded if it is actually separated from the subdivision only by the right-of-way of a railroad or other public utility or at a public highway. The petition or ordinance, as the case may be, shall request the annexation of the territory to a specified municipality and also shall request that the circuit court of the specified county submit the question of the annexation to the corporate authorities of the annexing municipality or to the electors of the unincorporated territory, as the case may be. The circuit court shall enter an order fixing the time for the hearing upon the petition, and the day for the hearing shall be not less than 20 nor more than 30 days after the filing of the petition or ordinance, as the case may be.
(b) The petitioners or corporate authorities, as the case may be, shall give notice of the annexation petition or ordinance, as the case may be, not more than 30 nor less than 15 days before the date fixed for the hearing. This notice shall state that a petition for annexation or ordinance, as the case may be, has been filed and shall give the substance of the petition, including a description of the territory to be annexed, the name of the annexing municipality, and the date fixed for the hearing. This notice shall be given by publishing a notice at least once in one or more newspapers published in the annexing municipality or, if no newspaper is published in the annexing municipality, in one or more newspapers with a general circulation within the annexing municipality and territory. A copy of this notice shall be filed with the clerk of the annexing municipality and the municipal clerk shall send, by registered mail, an additional copy to the highway commissioner of each road district within which the territory proposed to be annexed is situated. If a municipal clerk fails to send the notice to a highway commissioner as required by this subsection, the municipality shall reimburse the road district served by that highway commissioner for any loss or liability caused by that failure. Any notice required by this Section need not include a metes and bounds legal description of the territory to be annexed, provided that the notice includes: (i) the common street address or addresses and (ii) the property index number ("PIN") or numbers of all the parcels of real property contained in the territory to be annexed.
(c) The petitioners or corporate authorities, as the case may be, shall pay to the clerk of the circuit court $10 as a filing and service fee, and no petition or ordinance, as the case may be, shall be filed until this fee is paid.
(d) No petitioner may withdraw from this petition except by consent of the majority of the other petitioners, or where it is shown to the satisfaction of the court that the signature of the petitioner was obtained by fraud or misrepresentation.
(e) If a State charitable institution is situated upon a tract or tracts of land that lie partly within and partly without the corporate limits of any municipality, the corporate authorities of the municipality may by resolution without any petition or proceedings required by this Article but with the written consent of the Director of the State Department having jurisdiction of the institution, annex any part or all of the tracts lying without the corporate limits.
(f) If real estate owned by the State of Illinois or any board, agency, or commission of the State is situated in unincorporated territory adjacent to a municipality, the corporate authorities of the municipality may annex any part or all of the real estate only with the written consent of the Governor or the governing authority of the board, agency, or commission, without any petition or proceedings required by this Article by resolution of the corporate authorities. This requirement does not apply, however, to State highways located within territory to be annexed under this Article.
(Source: P.A. 97-336, eff. 8-12-11.)

(65 ILCS 5/7-1-3) (from Ch. 24, par. 7-1-3)
Sec. 7-1-3. After the filing of the petition but not less than 5 days prior to the date fixed for the hearing, any interested person may file with the circuit clerk his objections (1) that the territory described in the petition or ordinance, as the case may be, is not contiguous to the annexing municipality, (2) that the petition is not signed by the requisite number of electors or property owners of record, (3) that the description of the territory contained in the petition or ordinance, as the case may be, is inadequate, or (4) that the objector's land is located on the perimeter of such territory, that he does not desire annexation, and that exclusion of his land will not destroy the contiguity of such described property with the annexing municipality.
(Source: Laws 1967, p. 3740.)

(65 ILCS 5/7-1-4) (from Ch. 24, par. 7-1-4)
Sec. 7-1-4. The cause shall be heard without further pleadings. At the hearing the objector may be heard in person or by counsel.
Prior to hearing evidence on the validity of the annexation petition or ordinance, the court shall hear and determine any objection under sub-paragraph (4) of Section 7-1-3. If the court is satisfied that such objection is valid, it shall order the petition or ordinance to be amended to eliminate such objector's land from the territory sought to be annexed. Thereafter upon this hearing the only matter for determination shall be the validity of the annexation petition or ordinance, as the case may be, and the decision of the court shall be final. All petitions shall be supported by an affidavit of one or more of the petitioners, or some one on their behalf, that the signatures on the petition represent a majority of the property owners of record of land in the territory described and a majority of the electors of the territory therein described. Petitions so verified shall be accepted as prima facie evidence of such facts. If the court finds that (1) the annexation petition is not signed by the requisite number of electors or property owners of record; or (2) that the described property is not contiguous to the annexing municipality; or (3) that the description is materially defective; or (4) that the petition or ordinance, as the case may be, is otherwise invalid, the court shall dismiss the petition or ordinance, as the case may be.
But if the court finds that the petition or ordinance, as the case may be, is valid, the court shall (1) enter an order describing the territory to be annexed, (2) find that the petition or ordinance, as the case may be, conforms to this Article, and (3) direct that the question of annexation be submitted to the corporate authorities of the annexing municipality or to the electors of the unincorporated territory, as the case may be, for final action. A certified copy of the order of the court directing that the question of annexation be submitted to the corporate authorities shall be sent to the clerk of the annexing municipality.
Appeals shall lie from any final order of the court as in other civil actions.
(Source: P.A. 81-448.)

(65 ILCS 5/7-1-5) (from Ch. 24, par. 7-1-5)
Sec. 7-1-5. After the clerk receives the certified copy of the order of the court, the corporate authorities of the annexing municipality shall proceed to consider the question of the annexation of the described territory. A majority vote of the corporate authorities then holding office is required to annex. The vote shall be by "ayes" and "noes" entered on the legislative records. Except as is otherwise provided in Section 7-1-1, this decision shall be effective after the expiration of 30 days unless a referendum on the question is ordered by the corporate authorities or unless a petition for a referendum is filed. If no referendum is ordered by the corporate authorities and no petition for a referendum is filed, the municipal clerk shall, promptly after the expiration of the 30 days, send written notice of the annexation by registered mail to the highway commissioner of each road district within which the annexed territory is described. If a municipal clerk fails to send any notice to a highway commissioner as required by this Section, the municipality shall reimburse the road district served by that highway commissioner for any loss or liability caused by that failure.
(Source: P.A. 87-533.)

(65 ILCS 5/7-1-5.1) (from Ch. 24, par. 7-1-5.1)
Sec. 7-1-5.1. (a) This Section shall apply when the following conditions are met with respect to any tract within the territory sought to be annexed:
(1) the tract is commercial or industrial property;
(2) the tract is owned by a single owner;
(3) the tract is all or part of a parcel that lies on both sides of the Illinois and Michigan Canal;
(4) the tract is all or part of a parcel containing more than 800 acres; and
(5) the tract is located entirely within a county having a population of at least 300,000 but not more than 400,000.
(b) If the conditions of subsection (a) are met, then the following shall apply:
(1) Notwithstanding the provisions of Section 7-1-2, the notice of the annexation petition or ordinance, as the case may be, shall be given by the petitioner or corporate authorities, as the case may be, by publishing such notice in one newspaper of general circulation for 3 consecutive days, the third day of publication being not less than 30 and not more than 45 days prior to the date fixed for the hearing.
(2) Every owner of record of commercial or industrial property of 50 acres or more which lies within the territory to be annexed shall be notified by the petitioner or corporate authorities, as the case may be, by certified mail, of the public hearing, any meeting of the corporate authorities where a vote is to be taken in regard to the proposed annexation, and any impending referendum to annex, at least 30 days prior to any such public hearing, meeting, or referendum.
(3) Notwithstanding the provisions of Section 7-1-5, the ordinance shall be enacted not less than 30 and not more than 45 days after the public hearing.
(4) No territory shall be annexed by any proceeding which does not require the consent of the owner of record unless at least one-third of such territory is used and occupied for residential purposes at the time of annexation.
(Source: P.A. 85-1421.)

(65 ILCS 5/7-1-5.2) (from Ch. 24, par. 7-1-5.2)
Sec. 7-1-5.2. Annexation of contiguous territory contributing to groundwater contamination.
(a) The corporate authorities of a municipality adjoining unincorporated territory in which the majority of residential, business, commercial, and industrial structures and improvements are contaminating the groundwater of the State through the direct discharge of sanitary sewerage into underground mines and Class 5 injection wells, as defined by the Illinois Groundwater Pollution Control Code, may annex that territory, in whole or in part, after adopting an ordinance to that effect and filing it with the clerk of the circuit court of the county in which the territory is located. The ordinance shall certify the following:
(1) That the territory sought to be annexed is

contiguous to the municipality seeking annexation and not within the corporate boundaries of any other municipality.

(2) That a survey of all residential, business,

commercial, and industrial structures and improvements in the territory sought to be annexed has shown that a majority of those structures and improvements are discharging untreated sanitary sewerage directly into underground mines or Class 5 injection wells as defined by the Illinois Groundwater Pollution Control Code.

(3) That the corporate authorities of the

municipality seeking annexation have approved a plan for eliminating groundwater contamination by providing sanitary sewerage collection and treatment facilities to serve the territory sought to be annexed within 5 years from the date of annexation to the municipality.

(4) That no tract of land in excess of 10 acres has

been included in the ordinance without the express consent of the owner or owners of the tract.

The circuit court shall enter an order fixing the date and time for a hearing on the proposed annexation. The date for the hearing shall be not less than 20 nor more than 30 days after the filing of the ordinance. The corporate authorities shall give notice of the proposed annexation not more than 30 nor less than 15 days before the date fixed for the hearing. This notice shall state that an ordinance has been filed and shall give the substance of the ordinance, including a description of the territory to be annexed, the name of the annexing municipality, and the date fixed for the hearing. This notice shall be given by publishing it at least once in one or more newspapers published in the annexing municipality. A copy of this notice shall be filed with the clerk of the annexing municipality.
The corporate authorities shall pay to the clerk of the circuit court $10 as a filing and service fee, and no ordinance shall be filed until this fee is paid.
(b) After the filing of the ordinance, but not less than 5 days before the date fixed for the hearing, any interested person may file with the clerk of the circuit court objections (i) that the territory described in the ordinance is not contiguous to the annexing municipality, (ii) that all or a portion of the territory described in the ordinance is included within the boundaries of another municipality, (iii) that a majority of all residential, business, commercial, and industrial structures and improvements in the territory sought to be annexed are not discharging untreated sanitary sewerage directly into underground mines or Class 5 injection wells as defined by the Illinois Groundwater Pollution Control Code, (iv) that the corporate authorities of the municipality seeking annexation do not have a plan for eliminating groundwater contamination by providing sanitary sewerage collection and treatment facilities to serve the territory sought to be annexed within 5 years from the date of annexation to the municipality, (v) that the description of the territory contained in the ordinance is inadequate, or (vi) that a tract of land in excess of 10 acres has been included in the ordinance without the express consent of the owner or owners of the tract.
(c) The cause shall be heard without further pleadings. At the hearing the objectors may be heard in person or by counsel. The court shall hear and determine only objections set forth in subsection (b). The only matters for determination at the hearing shall be the validity of the annexation ordinance, and the decision of the court shall be final. If the court finds (i) that the territory described in the ordinance is not contiguous to the annexing municipality, (ii) that all or a portion of the territory described in the ordinance is included within the boundaries of another municipality, (iii) that a majority of all residential, business, commercial, and industrial structures and improvements in the territory sought to be annexed are not discharging untreated sanitary sewerage directly into underground mines or Class 5 injection wells as defined by the Illinois Groundwater Pollution Control Code, (iv) that the corporate authorities of the municipality seeking annexation do not have a plan for eliminating groundwater contamination by providing sanitary sewerage collection and treatment facilities to serve the territory sought to be annexed within 5 years from the date of annexation to the municipality, (v) that the description of the territory contained in the ordinance is inadequate, or (vi) that a tract of land in excess of 10 acres has been included in the ordinance without the express consent of the owner or owners of the tract, then the court shall find the ordinance invalid and dismiss the petition.
If the court finds that the ordinance is valid, the court shall (i) enter an order describing the territory to be annexed, (ii) find that the ordinance complies with this Section, and (iii) direct that the question of annexation be submitted to the corporate authorities of the annexing municipality for final action. A certified copy of the order of the court directing that the question of annexation be submitted to the corporate authorities shall be sent to the clerk of the annexing municipality. A final order of the court may be appealed as in other civil actions.
(d) After the municipal clerk receives the certified copy of the court order, the corporate authorities of the annexing municipality shall proceed to consider the question of the annexation of the described territory. A majority vote of the corporate authorities then holding office is required to annex the territory. The vote shall be by "ayes" and "nays" entered on the legislative records of the municipality. Except as otherwise provided in Section 7-1-1, this decision of the corporate authorities shall be effective after the expiration of 30 days.
(Source: P.A. 87-1196.)

(65 ILCS 5/7-1-5.3)
Sec. 7-1-5.3. Planned unit development; rail-trail. When a developer petitions a municipality to annex property for a planned unit development of residential, commercial, or industrial sub-divisions that is located adjacent to a former railroad right-of-way that has been converted to a recreational trail ("rail-trail") that is owned by the State, a unit of local government, or a non-profit organization, the municipality shall notify the State, unit of local government, or non-profit organization and furnish the proposed development plans to the State, unit of local government, or non-profit organization for review. The municipality shall require the developer petitioning for annexation to reasonably accommodate the rail-trail and modify its proposed development plans to ensure against adverse impacts to the users of the rail-trail or the natural and built resources within the right-of-way. If the municipality does not require the developer to make a modification prior to annexation, the municipality shall provide a written explanation to the State, unit of local government, or non-profit organization owning the rail-trail. The intent of this review and planning process is to ensure that no development along a rail-trail negatively affects the safety of users or the natural and built resources within the right-of-way.
(Source: P.A. 94-361, eff. 1-1-06.)

(65 ILCS 5/7-1-6) (from Ch. 24, par. 7-1-6)
Sec. 7-1-6. (a) If the vote is in favor of annexing the described territory, the corporate authorities on their own motion may order a referendum on the question. If the corporate authorities reject annexation, or do not order a referendum, then within the 30 day period a petition may be filed with the municipal clerk requesting that the question of the annexation of the described territory be submitted to the electors of the annexing municipality. The petition shall be signed by electors of the annexing municipality equal in number to 10% of the entire vote cast for all candidates for mayor or president of the annexing municipality at the last preceding general municipal election. The municipal clerk shall certify the proposition to the proper election authority for submission to the electors at an election in accordance with the general election law and shall send, by registered mail, a notice of the date of the prospective referendum to the highway commissioner of each road district within which the described territory is situated.
(b) If a majority of the electors voting on this question favor annexation, the decision of the corporate authorities, if in favor of annexation, shall be final. If a majority of the electors voting on this question favor annexation, after the corporate authorities have rejected annexation, the decision of the electors shall be final. In either case, the described territory shall thereupon be a part of the annexing municipality.
(c) If the vote is against annexation, no further proceedings shall be had on that petition for annexation, and no action in favor of the annexation shall have any effect. After the referendum, the municipal clerk shall promptly send written notice of the results of the referendum by registered mail to the highway commissioner of each road district within which the described territory is situated. This, however, shall not prevent the subsequent annexation of the described territory upon another petition.
(d) If a municipal clerk fails to send any notice to a highway commissioner as required by this Section, the municipality shall reimburse the road district served by that highway commissioner for any loss or liability caused by that failure.
(Source: P.A. 87-533.)

(65 ILCS 5/7-1-7) (from Ch. 24, par. 7-1-7)
Sec. 7-1-7. (a) If the court finds that an annexation ordinance is valid, the court shall enter an order directing the submission of the question of annexation of the unincorporated territory to the electors of that territory at an election in accordance with the general election law and directing the clerk of the annexing municipality to send, by registered mail, a notice of the date of the prospective referendum to the highway commissioner of each road district within which the territory proposed to be annexed is situated. The clerk of the circuit court shall certify the question for submission.
(b) If a majority of those casting ballots favor annexation, the described territory shall, except as otherwise provided in Section 7-1-1, thereupon be a part of the annexing municipality. Within 15 days after the referendum, the clerk of the annexing municipality shall promptly send written notice of the results of the referendum by registered mail to the highway commissioner of each road district within which the territory is situated.
(c) If a municipal clerk fails to send any notice to a highway commissioner as required by this Section, the municipality shall reimburse the road district served by that highway commissioner for any loss or liability caused by that failure.
(Source: P.A. 87-533; 88-355.)

(65 ILCS 5/7-1-8) (from Ch. 24, par. 7-1-8)
Sec. 7-1-8. Any territory which is not within the corporate limits of any municipality but which is contiguous to a municipality at the time of annexation and which territory has no electors residing therein, or any such territory with electors residing therein, may be annexed to the municipality in the following manner: a written petition signed by the owners of record of all land within such territory and by at least 51% of the electors residing therein shall be filed with the municipal clerk. The petition shall request annexation and shall state that no electors reside therein or that at least 51% of such electors residing therein join in the petition, whichever shall be the case, and shall be under oath. The corporate authorities of the municipality to which annexation is sought shall then consider the question of the annexation of the described territory. A majority vote of the corporate authorities then holding office is required to annex. The vote shall be by "yeas" and "nays" entered on the legislative records. A copy of the ordinance annexing the territory together with an accurate map of the annexed territory shall be recorded with the recorder and filed with the County Clerk within the county wherever the annexed territory is located.
(Source: P.A. 83-358.)

(65 ILCS 5/7-1-9) (from Ch. 24, par. 7-1-9)
Sec. 7-1-9. Whenever any contiguous, uninhabited, unincorporated territory is owned by any municipality, that territory may be annexed by that municipality by the passage of an ordinance to that effect, describing the territory to be annexed. A copy of the ordinance, with an accurate map of the annexed territory shall be recorded with the recorder of the county wherein the annexed territory is located and a document of annexation shall be filed with the county clerk and County Election Authority.
(Source: P.A. 83-358.)

(65 ILCS 5/7-1-10) (from Ch. 24, par. 7-1-10)
Sec. 7-1-10. Any municipality by ordinance may annex any territory contiguous to it even though the annexed territory is dedicated or used for street or highway purposes under the jurisdiction of the Department of Transportation of the State of Illinois, or a county or township highway department if no part of the annexed territory is within any other municipality. After the passage of the ordinance of annexation a copy of the ordinance, with an accurate map of the territory annexed, certified as correct by the clerk of the municipality, shall be filed with the recorder of the county in which the annexed territory is situated and a document of annexation shall be filed with the county clerk and County Election Authority.
(Source: P.A. 83-358.)

(65 ILCS 5/7-1-10.5)
Sec. 7-1-10.5. Disconnection or de-annexation of annexed highways. Notwithstanding any other law or regulation, if any highway that was, prior to annexation, a township highway is disconnected or de-annexed within one year after the original annexation, the jurisdiction of the highway shall revert back to the township that had jurisdiction immediately before the annexation.
(Source: P.A. 100-350, eff. 8-25-17.)

(65 ILCS 5/7-1-11) (from Ch. 24, par. 7-1-11)
Sec. 7-1-11. The following is an optional method of annexing any territory which, (1) is not less than one square mile in area; (2) contains at least 500 inhabitants; (3) is not included within any municipality; and (4) is contiguous to a municipality having not more than 100,000 inhabitants. Such territory may be annexed to a municipality of the specified sort as follows:
A petition, signed by not less than 100 of the electors of the territory sought to be annexed and by the owners of record of more than 50% of such territory, shall be filed with the circuit court for the county in which the territory is situated. The petition shall request that the question of annexation of the territory described therein be submitted to the electors of the territory.
No tract of land in excess of 10 acres in area shall be included in the annexation petition without the express consent of the owner thereof unless the tract is
(1) subdivided into lots or blocks; or
(2) bounded on at least 3 sides by lands subdivided into lots or blocks.
The owner of record of land comprising any part of the perimeter of the territory sought to be annexed may apply to the court for the exclusion of his land from the territory described in such petition. The court shall grant such application if the exclusion of such land will not destroy the contiguity of the land sought to be annexed with the annexing municipality.
After considering any such application, the court shall order the question submitted within the territory at an election in accordance with the general election law. The clerk of the circuit court shall certify the question to the proper election authority for submission. The result of the election shall be entered of record in the court. If a majority of the votes cast on the question favor annexation, the court shall then give notice thereof to the corporate authorities of the proposed annexing municipality. The corporate authorities shall then vote on the question of such annexation and if a majority of their membership, by a vote recorded in the minutes, vote in favor of the annexation, an ordinance shall be passed annexing the territory. The clerk of the annexing municipality shall certify and file a copy of the annexation ordinance with a map showing the boundary lines of the territory annexed, with the recorder of the county in which the municipality is located and a document of annexation shall be filed with the county clerk and County Election Authority.
If the question of such annexation does not receive the requisite majority vote of the corporate authorities, the municipal clerk shall certify the question at an election in accordance with the general election law.
If a majority of persons voting upon the question vote for annexation, the described territory is annexed to the annexing municipality. The clerk of the annexing municipality shall certify and file a statement of the annexation proceeding with a map showing the boundary lines of the territory annexed, as provided in this section.
If a majority of persons voting on the question vote against annexation, no further proceedings shall be had on the question for at least 22 months from the date of such election.
(Source: P.A. 83-1362.)

(65 ILCS 5/7-1-12) (from Ch. 24, par. 7-1-12)
Sec. 7-1-12. Upon a written petition which is signed by a majority of the owners of record of land in any contiguous unincorporated territory wholly bounded by 2 or more municipalities and after the notice required by this Section has been given, the specified territory may be annexed by any one of the specified municipalities by the passage of an ordinance providing therefor. The corporate authorities of the annexing municipality shall cause notice of the filing of such petition to be published once, in a newspaper of general circulation within the territory to be annexed, not less than 10 days before the passage of the annexation ordinance. When the territory to be annexed lies wholly or partially within a township other than that township where the municipality is situated, the annexing municipality shall give at least 10 days prior written notice of the time and place of the passage of the annexation ordinance to the township supervisor of the township where the territory to be annexed lies. The ordinance shall describe the territory annexed, which may not exceed 1/3 the area of the annexing municipality before the annexation. A copy of the annexing ordinance and an accurate map of the annexed territory shall be recorded by the recorder of the county wherein the annexed territory is situated and a document of annexation shall be filed with the county clerk and County Election Authority.
(Source: P.A. 86-769.)

(65 ILCS 5/7-1-13) (from Ch. 24, par. 7-1-13)
Sec. 7-1-13. Annexation.
(a) Whenever any unincorporated territory containing 60 acres or less, is wholly bounded by (a) one or more municipalities, (b) one or more municipalities and a creek in a county with a population of 400,000 or more, or one or more municipalities and a river or lake in any county, (c) one or more municipalities and the Illinois State boundary, (d) except as provided in item (h) of this subsection (a), one or more municipalities and property owned by the State of Illinois, except highway right-of-way owned in fee by the State, (e) one or more municipalities and a forest preserve district or park district, (f) if the territory is a triangular parcel of less than 10 acres, one or more municipalities and an interstate highway owned in fee by the State and bounded by a frontage road, (g) one or more municipalities in a county with a population of more than 800,000 inhabitants and less than 2,000,000 inhabitants and either a railroad or operating property, as defined in the Property Tax Code (35 ILCS 200/11-70), being immediately adjacent to, but exclusive of that railroad property, (h) one or more municipalities located within a county with a population of more than 800,000 inhabitants and less than 2,000,000 inhabitants and property owned by the State, including without limitation a highway right-of-way owned in fee by the State, or (i) one or more municipalities and property on which a federally funded research facility in excess of 2,000 acres is located, that territory may be annexed by any municipality by which it is bounded in whole or in part, by the passage of an ordinance to that effect after notice is given as provided in subsection (b) of this Section. Land or property that is used for agricultural purposes or to produce agricultural goods shall not be annexed pursuant to item (g). Nothing in this Section shall subject any railroad property to the zoning or jurisdiction of any municipality annexing the property under this Section. The ordinance shall describe the territory annexed and a copy thereof together with an accurate map of the annexed territory shall be recorded in the office of the recorder of the county wherein the annexed territory is situated and a document of annexation shall be filed with the county clerk and County Election Authority. Nothing in this Section shall be construed as permitting a municipality to annex territory of a forest preserve district in a county with a population of 3,000,000 or more without obtaining the consent of the district pursuant to Section 8.3 of the Cook County Forest Preserve District Act nor shall anything in this Section be construed as permitting a municipality to annex territory owned by a park district without obtaining the consent of the district pursuant to Section 8-1.1 of the Park District Code.
(b) The corporate authorities shall cause notice, stating that annexation of the territory described in the notice is contemplated under this Section, to be published once, in a newspaper of general circulation within the territory to be annexed, not less than 10 days before the passage of the annexation ordinance, and for land annexed pursuant to item (g) of subsection (a) of this Section, notice shall be given to the impacted land owners. The corporate authorities shall also, not less than 15 days before the passage of the annexation ordinance, serve written notice, either in person or, at a minimum, by certified mail, on the taxpayer of record of the proposed annexed territory as appears from the authentic tax records of the county. When the territory to be annexed lies wholly or partially within a township other than the township where the municipality is situated, the annexing municipality shall give at least 10 days prior written notice of the time and place of the passage of the annexation ordinance to the township supervisor of the township where the territory to be annexed lies. If the territory to be annexed lies within the unincorporated area of a county, then the annexing municipality shall give at least 10 days' prior written notice of the time and place of the passage of the annexation ordinance to the corporate authorities of the county where the territory to be annexed lies.
(c) When notice is given as described in subsection (b) of this Section, no other municipality may annex the proposed territory for a period of 60 days from the date the notice is mailed or delivered to the taxpayer of record unless that other municipality has initiated annexation proceedings or a valid petition as described in Section 7-1-2, 7-1-8, 7-1-11 or 7-1-12 of this Code has been received by the municipality prior to the publication and mailing of the notices required in subsection (b).
(Source: P.A. 96-1000, eff. 7-2-10; 96-1048, eff. 7-14-10; 96-1049, eff. 7-14-10; 97-333, eff. 8-12-11; 97-446, eff. 8-19-11.)

(65 ILCS 5/7-1-14) (from Ch. 24, par. 7-1-14)
Sec. 7-1-14. Whenever real estate owned by any school district is situated in unincorporated territory adjacent to any municipality it may be annexed thereto as follows:
The board of directors or board of education of the school district shall adopt a resolution recommending the annexation of such real estate by the municipality. The resolution shall contain a complete description of such real estate. The resolution shall direct the clerk or secretary of the school board to transmit a copy thereof to the corporate authorities of the municipality. If such corporate authorities, by a majority vote of the members then holding office, enact an ordinance providing for annexation of such real estate, it shall be considered as annexed. The ordinance shall describe the territory annexed, and a copy thereof and an accurate map of such territory shall be recorded in the office of the recorder of the county or counties wherein the annexed territory is situated.
(Source: P.A. 83-358.)

(65 ILCS 5/7-1-15) (from Ch. 24, par. 7-1-15)
Sec. 7-1-15. Any municipality may be annexed to another municipality to which it adjoins, by ordinances passed by a majority vote of all the aldermen, trustees, or commissioners then holding office in each municipality desiring annexation. These ordinances shall specify the terms of the annexation, and they shall be a binding contract if, but only if:
(1) the annexation provided in these ordinances is certified by the clerk to the proper election authority who shall submit the question to a vote of the electors of both municipalities at an election in accordance with the general election law; and if
(2) the annexation is approved in each municipality by a majority of all the voters voting on that question in each municipality. If the ordinances fail to specify the terms of annexation or specify only partially the terms of annexation, the provisions of this article relating to the annexation of one municipality to another shall apply but not as to any terms agreed to in the ordinances of annexation.
The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall the municipality of YES
.... be annexed to the municipality -------------------------
of....? NO
--------------------------------------------------------------
Annexation shall neither affect nor impair any rights or liabilities either in favor of or against either municipality. Actions founded upon any right or liability may be commenced despite the annexation and, together with pending actions, may be prosecuted to final judgment and the enforcement thereof as if annexation had not taken place.
(Source: P.A. 84-546.)

(65 ILCS 5/7-1-16) (from Ch. 24, par. 7-1-16)
Sec. 7-1-16. Where a municipality adjoins another municipality in one or more portions of its boundaries, it may be annexed thereto as follows, notwithstanding that territory not a part of either of the municipalities may lie between or be surrounded by the municipalities:
A petition shall be presented to the circuit court for the county, wherein the annexing municipality is situated, asking that the question of annexation be submitted to the electors of both municipalities. The petition shall be signed by not less than 10% of the total number of electors of the municipality sought to be annexed who voted at the last preceding general municipal election or 250 such electors, whichever figure is the smaller. Furthermore, if a majority of those voting, in a municipality sought to be annexed, upon the question of annexation vote against the annexation of that municipality when the question is first submitted, any petition thereafter presented to the court for the annexation of the same municipality shall be signed by not less than 1/8 of the electors of that municipality who voted at the last preceding general municipal election.
The court thereupon shall order the question of annexation submitted to the electors of both municipalities at an election to be held in each municipality. The clerk of the circuit court shall certify the question to the proper election authorities at an election in accordance with the general election law for submission. No election on the question of annexation shall be held within 22 months after the same question has been voted upon.
(Source: P.A. 81-1489.)

(65 ILCS 5/7-1-17) (from Ch. 24, par. 7-1-17)
Sec. 7-1-17. The question cast at this election shall be in substantially the following form:
--------------------------------------------------------------
Shall the municipality of YES
.... be annexed to the -------------------------------
municipality of....? NO
--------------------------------------------------------------
If, in each municipality, a majority of the electors voting upon the question of annexation vote for annexation, the annexation shall, except as is otherwise provided in Section 7-1-1, be effective and the jurisdiction of the annexing municipality shall extend over the territory of the annexed municipality.
(Source: P.A. 81-1489.)

(65 ILCS 5/7-1-18) (from Ch. 24, par. 7-1-18)
Sec. 7-1-18. The municipality to which the whole of another municipality is annexed under Section 7-1-16 and 7-1-17 shall assume and pay all debts and liabilities, and shall perform all contracts of the annexed municipality. Upon annexation, the title to all property which belonged to the annexed municipality vests in the annexing municipality, to be held, however, for the same purposes and uses, and subject to the same conditions as before annexation.
The annexing municipality shall assume and pay all debts and liabilities and shall perform all contracts of all school districts and townships wholly within the annexing municipality as it has been enlarged. The annexing municipality is vested with the title to all property belonging to all school districts and townships wholly within the enlarged annexing municipality, to be held, however, for the same purposes and uses and subject to the same conditions as before annexation.
If the bonds of the annexed municipality, or of any school district or township now wholly within the enlarged annexing municipality, have been registered with the State Auditor of Public Accounts, the county clerk of the county wherein the annexing municipality is situated shall certify forthwith the fact of the annexation to the State Auditor. The State Auditor thereafter shall not certify any tax rate to the county clerk, nor shall the county clerk thereafter extend any tax rate, for the payment of the bonds, or interest thereon, merely upon the taxable property in the municipality that has been annexed, or in the school district or township that is wholly within the enlarged annexing municipality. All property in the enlarged annexing municipality, without discrimination between the territory in the annexed and the annexing municipalities, shall be subject to taxation to pay the debts, bonds, and obligations of the municipality. If a portion of a school district or township is within and a portion is without the annexed municipality, the debts and liabilities of that school district or township shall be paid and the property divided in the same manner as is provided in Sections 7-1-31 and 7-1-32.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/7-1-18.5)
Sec. 7-1-18.5. Maintenance of sanitary sewers. A municipality located in a county with a population of 3,000,000 or more to which territory is annexed after the effective date of this amendatory Act of the 92nd General Assembly is responsible for the operation and maintenance of any existing sanitary sewerage system serving the annexed territory, unless the sanitary sewerage system is under the jurisdiction of another unit of local government other than the Metropolitan Water Reclamation District.
(Source: P.A. 92-255, eff. 8-3-01.)

(65 ILCS 5/7-1-19) (from Ch. 24, par. 7-1-19)
Sec. 7-1-19. When the whole of a municipality is annexed to another municipality, and the annexed municipality has passed the annual appropriation ordinance, but not an ordinance levying a tax for the purpose of collecting a sufficient sum of money to defray the total amount of appropriations for all corporate purposes for that fiscal year, the annexing municipality may include the amount of the appropriations of the annexed municipality in the annual tax levy of the annexing municipality, the same as though the appropriations had been made by the annexing municipality. The fund derived from this part of the tax levy shall be used by the annexing municipality for the purpose for which the appropriations were made by the annexed municipality.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/7-1-20) (from Ch. 24, par. 7-1-20)
Sec. 7-1-20. The annexation of the whole of a municipality to another municipality, shall not adversely affect proceedings for the collection or enforcement of any tax or special assessment, but they shall proceed to a finality as though no annexation had taken place. The proceeds thereof shall be paid over to the treasurer of the annexing municipality, to be used, however, for the purpose for which the tax was levied or assessed.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/7-1-21) (from Ch. 24, par. 7-1-21)
Sec. 7-1-21. All suits pending in any court on behalf of or against any municipality, when the whole municipality is annexed to another municipality, may be prosecuted or defended in the name of the annexed municipality. All judgments obtained for any annexed municipality shall be collected and enforced by the annexing municipality for its benefit.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/7-1-22) (from Ch. 24, par. 7-1-22)
Sec. 7-1-22. Upon the annexation of the whole of a municipality to another municipality, all public books, papers, and documents filed in any office or with any officer of the annexed municipality, shall be transferred to and filed in the appropriate office or with the appropriate officer of the annexing municipality, as the corporate authorities of the annexing municipality shall direct. All persons having possession of these books, papers, and documents shall deliver them to and file them in or with the appropriate office or officer.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/7-1-23) (from Ch. 24, par. 7-1-23)
Sec. 7-1-23. Upon the annexation of the whole of a municipality to another municipality, all policemen and firemen lawfully in the employ of the annexed municipality shall be transferred to and become a part of the police department and fire department, respectively, of the annexing municipality.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/7-1-24) (from Ch. 24, par. 7-1-24)
Sec. 7-1-24. On petition in writing, signed by one-half of the electors and one-half of the owners of record of land in any territory, not exceeding in area 160 acres, situated within any municipality, which territory is contiguous to another municipality, the corporate authorities of the municipality within which the territory is situated, may consent, by ordinance, that this territory be disconnected from such municipality and annexed to the other municipality to which the territory is contiguous. The ordinance must be passed by a majority vote of the corporate authorities of the disconnecting municipality. Thereupon the corporate authorities of the annexing municipality, by ordinance passed by a majority vote, may annex the territory. The territory, however, shall not be disconnected from the municipality of which it is a part until it is annexed to the municipality to which it is contiguous.
The clerk of the annexing municipality, within 90 days after the passage of the annexing ordinance, shall file for recordation a certified copy of the ordinance, with an accurate map of the territory annexed, with the recorder of the county in which the annexed territory is situated.
(Source: P.A. 83-358.)

(65 ILCS 5/7-1-25) (from Ch. 24, par. 7-1-25)
Sec. 7-1-25. Any unoccupied territory, lying along the boundary line between 2 adjoining municipalities, may be excluded from one of the adjoining municipalities and annexed to the other adjoining municipality, as follows:
The corporate authorities of the excluding municipality shall adopt an ordinance providing for such exclusion, and the corporate authorities of the annexing municipality shall adopt an ordinance providing for the annexation of this territory. Upon the adoption of these ordinances, the territory is thereby excluded from the one municipality and annexed to the other. The chief executive officer of each municipality thereupon shall file for recordation an accurate map of the excluded or added territory, as the case may be, together with a certified copy of the ordinance for exclusion or annexation with the recorder of the county in which the excluded or added territory, as the case may be, is situated.
(Source: P.A. 83-358.)

(65 ILCS 5/7-1-26) (from Ch. 24, par. 7-1-26)
Sec. 7-1-26. Any territory containing 60 acres or less lying along one or both sides of the boundary line between 2 adjoining municipalities, and contiguous to a third municipality may be excluded from one or both of the adjoining municipalities and annexed to the third contiguous municipality, as follows:
The corporate authorities of the excluding municipalities or municipality shall, by majority vote of the corporate authorities then holding office, adopt an ordinance providing for such exclusion, and the corporate authorities of the annexing municipality shall adopt an ordinance providing for the annexation of this territory. Upon the adoption of these ordinances, the territory is thereby excluded from the excluding municipalities and added to the annexing municipality. The chief executive officer of each municipality thereupon shall file for recordation an accurate map of the excluded or added territory, as the case may be, together with a certified copy of the ordinance for exclusion or annexation with the recorder of the county in which the excluded or added territory, as the case may be, is situated. The ordinance shall be published in a newspaper of general circulation in the excluding and annexing municipalities and shall contain a notice of (1) the specific number of voters required to sign a petition requesting the question of disconnection and annexation to be submitted to the electors; (2) the time in which such petition must be filed; and (3) the date of the prospective referendum. The clerks of the municipalities in which the territory is sought to be disconnected or annexed shall provide a petition form to any individual requesting one.
Whenever any disconnection and annexation shall be effected as provided in this Section any taxpayer in such area disconnected and annexed may, within 10 days after adoption of the annexing ordinance, file with the clerk of the circuit court in the county wherein the disconnected and annexed area is located a petition signed by not less than 10% or 100, whichever is lesser, of the electors of the area disconnected and annexed, requesting the submission to a referendum of the following proposition: "Shall the territory (here describe it) be disconnected from the municipality of .... and annexed to the municipality of ....?"
The circuit court, if it finds the petition to be in conformity with law, shall order that the proposition be submitted at an election to be conducted in accordance with the general election law. The clerk of the circuit court shall certify the proposition to the proper election authority for submission. If a majority of the voters voting on the proposition vote in favor thereof, such disconnection and annexation shall be valid and binding. If a majority of the vote is against such proposition the disconnection ordinance adopted by the disconnecting municipality and the annexation ordinance adopted by the annexing municipality shall be void.
(Source: P.A. 91-357, eff. 7-29-99.)

(65 ILCS 5/7-1-27) (from Ch. 24, par. 7-1-27)
Sec. 7-1-27. Territory, within a municipality, which (1) is not less than one-half square mile in area, but less than the whole of the municipality, and which (2) is contiguous to another municipality, may be annexed to the latter municipality as follows:
A petition, signed by not less than 100 of the electors of the territory, shall be presented to the circuit court for the county wherein the annexing municipality is situated. The petition shall describe the territory and request that the question of the annexation of the territory be submitted to the electors of the territory and also to the electors of the disconnecting and annexing municipalities. If the petition is in conformity with the law, the court shall order the question of annexation of the territory submitted to the specified electors at a general municipal election to be held in each of the municipalities affected. The clerk of the circuit court shall certify the question for submission. No election for the annexation of any part of a municipality to another municipality shall be held within 22 months after a proposition to annex the whole or any part of a municipality to another municipality has been voted upon at any election.
(Source: P.A. 81-1489.)

(65 ILCS 5/7-1-28) (from Ch. 24, par. 7-1-28)
Sec. 7-1-28. The question shall be in substantially the following form:
--------------------------------------------------------------
Shall the territory (here
describe it) be disconnected YES
from the municipality of.... --------------------------
and annexed to the municipality NO
of....?
--------------------------------------------------------------
The certificate shall include in the results statements of the total vote cast at the election and the vote for and against the proposition in each municipality and in the territory sought to be annexed alone.
If a majority of the voters in the territory sought to be annexed, voting upon the proposition at any election, vote against disconnection and annexation, any petition thereafter presented to the court for disconnection and annexation of the same territory shall be signed by not less than 1/8 of the electors of the territory sought to be annexed.
If a majority of the voters of each municipality, as well as a majority of the voters within the limits of the territory sought to be annexed, voting upon the question of disconnection and annexation, vote "Yes", the jurisdiction of the annexing municipality is extended over the territory sought to be annexed, and the disconnecting municipality loses jurisdiction over the territory.
(Source: P.A. 81-1489.)

(65 ILCS 5/7-1-29) (from Ch. 24, par. 7-1-29)
Sec. 7-1-29. If, as provided in Sections 7-1-16, 7-1-17, 7-1-27 and 7-1-28, petitions are presented to the court for the annexation of the whole and also for the annexation of a part or parts of a municipality to another municipality, the court shall order submitted to the electors the question specified in each petition. If the result of the voting at the election is against annexation of the whole, but favors annexation of a part, which is contiguous to the annexing municipality, this part is annexed to the annexing municipality, despite the unfavorable vote as to the annexation of the whole municipality. The same shall be true if the vote favors annexation of 2 or more parts, if the parts form a contiguous territory which is also contiguous to the annexing municipality.
(Source: P.A. 81-1489.)

(65 ILCS 5/7-1-30) (from Ch. 24, par. 7-1-30)
Sec. 7-1-30. Whenever a part of a municipality has been annexed to an adjoining township, which is wholly within the limits of another municipality, under the Township Code, the annexed territory may be annexed to the municipality within which the township lies as follows: A petition may be presented to the county board of the county within which is situated the annexing municipality. It shall be signed by a majority of the electors of the territory annexed to the township. If the county board finds that the petition is signed by a majority of the electors of the territory, it shall annex the territory to the designated municipality by resolution. Thereupon, except as is otherwise provided in Section 7-1-1, the limits and the authority of the annexing municipality shall be extended to include the territory previously annexed to the township.
(Source: P.A. 88-670, eff. 12-2-94.)

(65 ILCS 5/7-1-31) (from Ch. 24, par. 7-1-31)
Sec. 7-1-31. After a part of a municipality is disconnected and annexed to another municipality, the indebtedness and liabilities of the municipality from which the part is disconnected shall be assumed and paid by the enlarged annexing municipality, in the same proportion as the taxable property in the disconnected part bears to the taxable property in the municipality from which the part was disconnected as it existed immediately before the disconnection, according to the last assessment for taxation. This duty to assume and pay a proportionate share of indebtedness and liabilities shall also apply to the indebtedness and liabilities of the school district or township in which the disconnected part was situated.
The amount of the indebtedness and liabilities to be assumed and paid by the enlarged annexing municipality shall be determined by the corporate authorities of the annexing municipality and of the municipality from which a part was disconnected, or, as the case may be, by the school authorities of the school district or township in which the disconnected part was situated.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/7-1-32) (from Ch. 24, par. 7-1-32)
Sec. 7-1-32. If the specified authorities agree as to the amount to be paid by the enlarged annexing municipality, each of the authorities concerned shall pass an ordinance or a resolution reciting the amount to be paid. A certified copy of the ordinance or resolution shall be filed by the clerk of the annexing municipality with the county clerk of the county in which the annexing municipality is situated. The county clerk shall send a certified copy to the State Auditor of Public Accounts. This ordinance or resolution shall be conclusive as to the amount of indebtedness and liabilities to be assumed and paid by the enlarged annexing municipality.
If the authorities cannot agree, the matter shall be determined by the circuit court of the county in which the annexing municipality is situated, upon a petition of either municipality or of any taxpayer of either municipality. The court shall hear the controversy without further pleadings, and without a jury, and then shall pronounce a judgment in accordance with the rule of apportionment stated in Section 7-1-31.
A certified copy of the judgment shall be filed with the clerk of each municipality and with the county clerk of the county in which the annexing municipality is situated. The county clerk shall send a certified copy of the judgment to the State Auditor of Public Accounts. The judgment shall be final and conclusive as to the indebtedness and liabilities to be assumed and paid by the enlarged annexing municipality.
The State Auditor shall not thereafter certify any tax rate to the county clerk, nor shall the county clerk extend any tax rate upon the taxable property of the annexed part for the payment of any of the bonds, or interest thereon, issued by the municipality from which the part was disconnected.
(Source: Laws 1967, p. 3740.)

(65 ILCS 5/7-1-33) (from Ch. 24, par. 7-1-33)
Sec. 7-1-33. Upon annexation, the title and possession of all municipal and school property located in the annexed part vests in the annexing municipality. There shall be an adjustment of the municipal and school properties owned by the municipality, school district, or township from which a part is disconnected in order that all of this property may be divided between that municipality, school district, or township and the enlarged annexing municipality, on the same basis and by the same authorities or court as is provided in Sections 7-1-31 and 7-1-32 for a division of indebtedness and liabilities. If the public property that becomes vested in the enlarged annexing municipality because of its location in the part that was disconnected and annexed exceeds in value the proportionate part to which the annexing municipality is thus entitled, then the enlarged annexing municipality shall pay to the municipality, school district, or township, as the case may be, a sum equal to the difference between what it received and what it should have received on the basis specified in Sections 7-1-31 and 7-1-32 for the division of indebtedness and liabilities. Likewise, if the public property located in that part of the municipality, school district, or township, that remains after the disconnection occurs, exceeds in value the proportionate part to which the municipality, school district, or township is entitled, then the municipality, school district, or township, as the case may be, shall pay to the enlarged annexing municipality a sum equal to the difference between what it received and what it should have received on the basis specified in Sections 7-1-31 and 7-1-32 for the division of indebtedness and liabilities.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/7-1-34) (from Ch. 24, par. 7-1-34)
Sec. 7-1-34. If a part of a municipality is annexed to another municipality, and if before the annexation the corporate authorities of the divided municipality have made the annual tax levy for the fiscal year in which the annexation occurs, all taxes payable under this levy shall be paid to the treasurer of the divided municipality. But this treasurer shall pay to the treasurer of the annexing municipality that part of all taxes collected on account of the property located in the annexed territory, under the specified levy, as the unexpired part of the fiscal year for the divided municipality bears to its total fiscal year.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/7-1-35) (from Ch. 24, par. 7-1-35)
Sec. 7-1-35. If a part of a municipality is annexed to another municipality, and if proceedings were instituted before annexation to make improvements in or on streets within the annexed territory by special assessment or special taxation, the proceedings may be carried to a finality, whether the whole improvement is within the annexed territory or not. If the whole improvement is made within the annexed territory, the amount collected by the proceedings shall be paid over to the annexing municipality, to be used by that municipality for the purpose for which the proceedings were instituted. If only a part of the improvement is made within the annexed territory, the municipality from which the territory is disconnected may proceed with the improvement as though no annexation had taken place.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/7-1-36) (from Ch. 24, par. 7-1-36)
Sec. 7-1-36. After a part of a municipality is annexed to another municipality, proceedings theretofore instituted to take land for the purpose of opening any street, alley, or other public way, within the annexed territory may proceed to a finality, if the annexing municipality so elects. If the annexing municipality elects to proceed, the proceedings shall be continued in the name of the municipality from which the territory has been disconnected as though the annexed territory had not been disconnected. All funds received from any special assessment or special tax levied or assessed for the special purpose shall be paid to the annexing municipality, to be used by that municipality for the purpose for which the funds were collected.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/7-1-37) (from Ch. 24, par. 7-1-37)
Sec. 7-1-37. After a part of a municipality is annexed to another municipality, both the annexed territory and the divided municipality shall have a right to service from any waterworks, gas, or electric light system, owned, prior to annexation, by the municipality that has been divided, on the same terms, that existed before annexation.
The annexed territory or the divided municipality may have its right terminated by the joint action of the corporate authorities of the annexing municipality and of the divided municipality. If they cannot agree, the question of termination shall be determined by the circuit court of the county within which the annexing municipality is situated, on the petition of any interested person. The court shall determine the question without a jury, and shall enter judgment as right and justice require. This judgment shall be appealable as in other civil cases.
(Source: P.A. 83-345.)

(65 ILCS 5/7-1-38) (from Ch. 24, par. 7-1-38)
Sec. 7-1-38. If a part of a municipality is annexed to another municipality, and if the corporate authorities of the divided municipality and of the annexing municipality cannot agree by ordinance as to their respective rights and duties arising out of the disconnection and annexation, the circuit court of the county within which either municipality is situated, upon petition of either municipality, shall hear and determine the questions in dispute. The court shall enter judgment as the right of the matter may demand and this judgment shall be appealable as in other civil cases. No petition under this section may be filed within 60 days after the annexation, or request the determination of questions arising under Sections 7-1-31 through 7-1-33 and Section 7-1-37.
(Source: P.A. 84-547.)

(65 ILCS 5/7-1-39) (from Ch. 24, par. 7-1-39)
Sec. 7-1-39. After a part of a municipality is annexed to another municipality, any mayor, president, alderman, trustee, clerk, treasurer, or attorney for the disconnecting municipality, who resides in the detached territory, shall continue in office as an officer of the disconnecting municipality until his successor has been elected at the next regular municipal election in this municipality and has qualified for office, or has been appointed and has qualified following this election.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/7-1-40) (from Ch. 24, par. 7-1-40)
Sec. 7-1-40. After any territory is annexed to or disconnected from any municipality, the chief executive officer of the municipality or of the county board, as the case may be, whenever not otherwise provided in this Code, shall within 90 days file for recordation, in the recorder's office of the county where the territory is situated and also in the county where the annexing and divided municipalities are situated, a certified copy of the ordinance, court order or resolution of annexation or disconnection, together with an accurate map of the territory annexed or disconnected.
(Source: P.A. 79-1361.)

(65 ILCS 5/7-1-41) (from Ch. 24, par. 7-1-41)
Sec. 7-1-41. After either the whole or a part of a municipality is annexed to another municipality, and, despite the construction of sewers in the annexed territory by special assessment, before annexation, the annexing municipality may construct additional sewers or a drainage system by the creation of drainage districts within the annexed territory by special assessment or special taxation.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/7-1-42) (from Ch. 24, par. 7-1-42)
Sec. 7-1-42. Redistricting after annexation.
(a) If the increase in population resulting from the annexation of any territory to a city under the aldermanic form of government is sufficient to entitle that city to an increase in the number of aldermen as provided in Section 3.1-20-10, the corporate authorities shall redistrict the city in accordance with Sections 3.1-20-15 and 3.1-20-25. Section 3.1-20-10 shall govern as to the hold-over aldermen.
(b) If the increase in population is not sufficient to entitle the city to an increase in the number of aldermen, the corporate authorities shall make the annexed territory a part of the ward or wards that it adjoins.
(c) If a village of over 25,000 population is divided into 6 districts as provided in Section 3.1-25-75, the corporate authorities shall make any territory annexed to the village a part of the districts that the territory adjoins.
(d) Nothing contained in this Section 7-1-42 shall prevent the corporate authorities of any municipality from redistricting the municipality according to law. Whenever the enlarged annexing municipality is redistricted, the corporate authorities are under no duty to treat the annexed territory as a unit and they may divide it as if it had always been a part of the municipality.
(e) The number of inhabitants determined by the last national, state, or school census in the annexed territory and in the annexing municipality controls in the application of this Section.
(Source: P.A. 87-1119.)

(65 ILCS 5/7-1-44) (from Ch. 24, par. 7-1-44)
Sec. 7-1-44. All valid ordinances or resolutions of, and all valid decisions determined through a referendum of the voters in, the whole or a part of any municipality which is annexed in whole or part to another municipality, regulating or prohibiting the sale of alcoholic liquor shall remain valid, notwithstanding the annexation, until validly changed by a compliance with "An Act relating to alcoholic liquors," approved January 31, 1934, as heretofore and hereafter amended. However, the local liquor control commission and commissioner of the annexing municipality shall have jurisdiction over the annexed territory.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/7-1-45) (from Ch. 24, par. 7-1-45)
Sec. 7-1-45. If the whole or a part of a municipality is annexed to another municipality, all municipal officers, exercising power or authority over the annexed territory before annexation, whether or not the terms for which they have been elected have expired, shall cease to exercise power or authority over the annexed territory. The power and authority of all officers of the annexing municipality shall extend over the territory annexed, immediately upon annexation.
(Source: P.A. 77-1295.)

(65 ILCS 5/7-1-46) (from Ch. 24, par. 7-1-46)
Sec. 7-1-46. Neither the People of the State of Illinois nor any person, firm or corporation, public or private, nor any association of persons shall commence an action contesting either directly or indirectly the annexation of any territory to a municipality unless initiated within one year after the date such annexation becomes final or within one year of the effective date of this amendatory Act of 1965 whichever date occurs latest. This amendatory Act of 1965 shall apply to annexations made prior to the effective date of the Act as well as those made on or after the effective date. Where a limitation of a shorter period is prescribed by statute such shorter limitation applies. The limitation set forth in this section shall apply to any annexation, even where the judge, body or officer annexing the territory did not at the time of such annexation have jurisdiction of the subject matter, and irrespective of whether such annexation may otherwise be defective or void, except that the limitation of this Section shall not apply to annexations of territory which was not contiguous at the time of annexation and is not contiguous at the time an action is brought to contest such annexation.
(Source: P.A. 82-211.)

(65 ILCS 5/7-1-47) (from Ch. 24, par. 7-1-47)
Sec. 7-1-47. Automatic zoning classification. The corporate authorities of any municipality may provide by ordinance that when territory is annexed to such municipality, the territory automatically is classified to the highest restrictive zoning classification providing principally for residential use under the annexing municipality's zoning ordinance.
(Source: P.A. 90-481, eff. 8-17-97.)

(65 ILCS 5/7-1-48) (from Ch. 24, par. 7-1-48)
Sec. 7-1-48. For all annexations under this Article 7: (a) Except as may be otherwise expressly restricted, territory comprising more than one parcel of record, or more than one unsubdivided parcel, or more than one portion of a parcel, or owned by more than one owner of record, or any combination of the foregoing, may be annexed in a single annexation proceeding;
(b) If any annexation shall not be in compliance with applicable requirements of this Article 7, and if such non-compliance relates only to one or more parcels or portions of the territory annexed or to be annexed, but does not relate to the entire annexation proceeding or to a substantial portion of the total area annexed, such annexation shall nonetheless be valid as to the remainder of the annexed territory, unless the exclusion or disconnection of the non-complying area would destroy the contiguity of any of the remaining territory;
(c) In any proper proceeding, upon a judicial determination of partial invalidity of an annexation which has otherwise been completed, the court may, as equity may require, order the disconnection of the invalidly annexed parcels or portions, in which event the municipality shall promptly prepare and record a plat of disconnection of such area with the recorder of the county in which the land is situated, and shall immediately notify the county clerk of such disconnection.
(Source: P.A. 83-358.)

(65 ILCS 5/7-1-49)
Sec. 7-1-49. Automatic annexation. As provided in Section 8 of the Metropolitan Water Reclamation District Act, 60 days before the sale of any surplus real estate that is located in unincorporated territory and that is contiguous to only one municipality, the sanitary district shall notify in writing the contiguous municipality of the proposed sale. Before the sale of the real estate, the municipality shall notify in writing the sanitary district that the municipality will or will not annex the surplus real estate. If the contiguous municipality will annex such surplus real estate, then it shall be automatically annexed to the contiguous municipality coincident with the completion of the sale of that real estate by the sanitary district.
(Source: P.A. 89-502, eff. 6-28-96.)

(65 ILCS 5/Art. 7 Div. 2 heading)

(65 ILCS 5/7-2-1) (from Ch. 24, par. 7-2-1)
Sec. 7-2-1. Any 2 or more incorporated contiguous municipalities wholly or substantially situated in a single county may be united into one incorporated city by a compliance with Sections 7-1-16 and 7-1-17, with the following exceptions:
(1) The petition (a) shall be signed by electors of each of the municipalities seeking a union, (b) shall state the name by which the united municipality is to be known, and (c) shall state the form of municipal government under which the united municipality is to be governed.
(2) The question shall be in substantially the following form:
--------------------------------------------------------------
Shall the city, village, or
incorporated town (as the
case may be) of............
and the city, village, or
incorporated town (as the case YES
may be) of..........., (and
in this manner as far as
necessary, filling blanks with
the names of the municipalities
to be united), be united ---------------------------
into a single municipality
under the name of..........
with the........... form of
municipal government (filling
the blank with the word NO
"Aldermanic" or "Commission"
or the words "Managerial With
Aldermen Chosen From Wards Or
Districts" as the case may be)?
--------------------------------------------------------------
No other proposition shall appear thereon.
If the majority of the votes cast in each municipality specified in the petition is in favor of the proposition, the municipalities are united.
(Source: P.A. 87-278.)

(65 ILCS 5/7-2-2) (from Ch. 24, par. 7-2-2)
Sec. 7-2-2. A certified copy of the canvass of the votes of the election on the proposition stated in Section 7-2-1, made by the proper officers, shall be transmitted to the clerk of each municipality involved in the election, and to the county clerk of the county in which the election was held. Each clerk shall transcribe the certified copy upon his official records. The mayor or the president of the board of trustees of each municipality, if the vote is in favor of the union, shall immediately issue a proclamation declaring the existence of the union. The united municipalities shall be governed by Sections 7-2-3 through 7-2-27.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/7-2-3) (from Ch. 24, par. 7-2-3)
Sec. 7-2-3. If municipalities are united by compliance with Section 7-2-1, the union shall not be affected by a failure of officers to perform the duties set forth in Section 7-2-2.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/7-2-4) (from Ch. 24, par. 7-2-4)
Sec. 7-2-4. All courts shall take judicial notice of a union of municipalities effected by a compliance with Section 7-2-1.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/7-2-5) (from Ch. 24, par. 7-2-5)
Sec. 7-2-5. Each municipality that becomes a part of a united city upon compliance with Section 7-2-1 shall thereafter be known as the Borough of .... (original name of municipality). A change of name of any borough may be effected, however, by a compliance with Sections 2-4-1 through 2-4-8.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/7-2-6) (from Ch. 24, par. 7-2-6)
Sec. 7-2-6. Municipalities which have united under Section 7-2-1 shall be deemed to have adopted the City Election Law, as heretofore and hereafter amended.
Within 10 days after compliance with Section 7-2-1, the Chief Judge of the Circuit Court or any Judge of that Circuit designated by the Chief Judge within which the boroughs are situated shall create a board of election commissioners as provided in the City Election Law. This board shall perform all duties necessary for holding the first and subsequent elections in the boroughs and in the united city.
(Source: P.A. 80-571.)

(65 ILCS 5/7-2-7) (from Ch. 24, par. 7-2-7)
Sec. 7-2-7. The day of the first election of officers of the united city shall be the next regular election date at which municipal officers are scheduled to be elected as provided in the general election law, occurring not less than 90 days after the proclamation of the union or, if a municipal primary is required, not less than 150 days thereafter. The regular general municipal election shall occur thereafter at the time provided in the general election law.
(Source: P.A. 81-1490.)

(65 ILCS 5/7-2-8) (from Ch. 24, par. 7-2-8)
Sec. 7-2-8. The terms of all popularly elected officers in the boroughs shall expire 30 days after the first election of officers as provided in Sections 7-2-6 and 7-2-7. Until the expiration of their terms of office as provided herein, all elected officers in the boroughs shall continue to exercise all duties imposed by law, and shall take whatever steps are necessary and consistent with the provisions of this Division to effectuate the union of the municipalities. The terms of all popularly elected officers of the united city at the first election shall begin at the end of 30 days after the first election. The terms of the popularly elected officers of the united city shall end 30 days after the regular election at which their successors are chosen but if the successor to any such officer fails to qualify prior to the expiration of the 30-day period, the officer whose term thus expires shall continue to hold office and perform the duties of his office until such time as a successor qualifies for office. All appointed officers of each borough shall retain their offices and perform their duties in the borough for which they were appointed, until superseded by successors appointed for the united city. However, these appointed officers who are not superseded shall obey the orders of the officers of the united city.
(Source: Laws 1965, p. 1267.)

(65 ILCS 5/7-2-9) (from Ch. 24, par. 7-2-9)
Sec. 7-2-9. Each borough shall retain and pay any debt or liability which exists immediately prior to the formation of the united city. The title to and revenue from all property of each borough is transferred to the united city, except so much thereof as may be necessary to pay any debt or liability which existed immediately prior to the formation of the united city. With respect to the property transferred, the united city may consolidate, interconnect and manage any municipally owned facility, utility, water, sewerage or sewerage disposal system, provided that such consolidation, interconnection or management does not adversely affect the rights of any existing bond holders. If the bonds of any municipality, before it becomes a borough, have been registered with the State Auditor of Public Accounts, as required by law, the county clerk of the county in which the borough is located shall certify forthwith the fact of the formation of the union to the Auditor. The Auditor shall continue to certify any existing tax rate, and the county clerk shall continue to extend such existing tax rate upon the taxable property of the particular borough alone until the payment of the principal or interest of the bonds of the borough is complete. Nothing in this section shall be construed to prevent the united city from incurring indebtedness for the city as a whole after its formation.
(Source: Laws 1965, p. 1267.)

(65 ILCS 5/7-2-10) (from Ch. 24, par. 7-2-10)
Sec. 7-2-10. If any municipality, before it becomes a borough, has enacted its annual appropriation ordinance, but has not enacted an ordinance levying a tax that is sufficient to produce revenue equal to its appropriations for the current fiscal year, then the corporate authorities of the united city may include the estimated deficit in the amount for which the annual tax levy of the united city will make provision.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/7-2-11) (from Ch. 24, par. 7-2-11)
Sec. 7-2-11. The formation of a union as provided in Section 7-2-1 shall not adversely affect the collection of any revenue or the enforcement of any tax or special assessment, levied or assessed in any municipality that has become a borough of a united city. Proceedings to collect revenues and enforce such taxes or special assessments may be instituted and carried on in the name of the municipality. All such revenues, taxes and special assessments that are collected, shall be paid over to the treasurer of the united city, but they shall be used for the purpose for which they were levied or assessed.
(Source: Laws 1965, p. 1267.)

(65 ILCS 5/7-2-11.1) (from Ch. 24, par. 7-2-11.1)
Sec. 7-2-11.1. Where a tax rate or rates have been authorized by referendum in any municipality that has become a borough of a united city as provided in Section 7-2-1, proceedings to levy, collect and enforce such taxes in all boroughs of the united city may be instituted and carried on in the name of the united city. All such taxes that are collected shall be paid over to the treasurer of the united city, but they shall be used for the purpose for which they were levied in all of the boroughs of the united city.
(Source: Laws 1965, p. 2684.)

(65 ILCS 5/7-2-12) (from Ch. 24, par. 7-2-12)
Sec. 7-2-12. All suits pending in any court on behalf of or against any municipality, when it becomes a borough of a united city, may be prosecuted or defended in the name of the municipality. Judgments in favor of the municipality may be collected or enforced in the name of the municipality but the proceeds shall be paid over to the treasurer of the united city.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/7-2-13) (from Ch. 24, par. 7-2-13)
Sec. 7-2-13. If any municipality, before it becomes the borough of a united city, has instituted proceedings to improve any street or alley or to construct any authorized public works by special assessment or special taxation, the proceedings may be carried to finality in the name of the municipality. Likewise, any proceeding by such a municipality to take land in order to open a street or alley or to construct authorized public works may be carried to finality in the name of the municipality. Proceedings to collect and enforce any resulting special assessments or taxes and the disposition of the proceeds thereof shall be governed by Section 7-2-11.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/7-2-15) (from Ch. 24, par. 7-2-15)
Sec. 7-2-15. All policemen and firemen lawfully in the employment of any municipality that becomes a borough of a united city shall become members of the police or fire department, respectively, of the united city.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/7-2-16) (from Ch. 24, par. 7-2-16)
Sec. 7-2-16. All valid ordinances or resolutions of and all valid decisions determined through a referendum of the voters in any municipality which becomes a borough of a united city, regulating or prohibiting the sale of alcoholic liquor shall remain valid, notwithstanding the formation of the union, until validly changed by a compliance with "An Act relating to alcoholic liquors," approved January 31, 1934, as heretofore and hereafter amended. The local liquor control commissioner of any municipality, which becomes a borough of a united city, shall continue as such until superseded by the mayor of the united city.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/7-2-17) (from Ch. 24, par. 7-2-17)
Sec. 7-2-17. If annexation of any territory is made to a united city, it shall become a part of the borough to which it is contiguous. If it is contiguous to 2 or more boroughs, it shall be apportioned between them by ordinance of the united city.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/7-2-18) (from Ch. 24, par. 7-2-18)
Sec. 7-2-18. A municipality contiguous to a united city may be annexed to the united city as a borough thereof, by a compliance with Sections 7-1-1 through 7-1-45.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/7-2-19) (from Ch. 24, par. 7-2-19)
Sec. 7-2-19. Whenever a united city is formed by a compliance with Section 7-2-1 and the decision is in favor of an aldermanic form of municipal government, the united city shall be governed, after the first election held in compliance with Section 7-2-7, by a council composed of a mayor and a board of aldermen selected by the electors of the united city as provided by the provisions of this Code relating to the election of city officers, except that all elections in a united city are controlled by the City Election Law as provided in Section 7-2-6.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/7-2-20) (from Ch. 24, par. 7-2-20)
Sec. 7-2-20. If the decision at the election under Section 7-2-1 is in favor of the commission form of municipal government, the united city shall be governed, after the first election held in compliance with Section 7-2-7, by a council, consisting of a mayor and a board of 4 commissioners. One commissioner shall be elected by the electors in each borough. If there are less than 4 boroughs, the remainder of the commissioners shall be elected by the electors of the united city. The nomination petitions of the candidates for the commissioners who are to be elected by the electors in a particular borough shall be signed only by electors of that particular borough. In other respects the nomination and election of officers shall be conducted in compliance with Sections 4-3-1 through 4-3-18. Likewise the tenure of office shall be the same as that provided in Section 4-3-4.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/7-2-21) (from Ch. 24, par. 7-2-21)
Sec. 7-2-21. In addition to the requirements of the general election law, a distinct ballot shall be printed for each borough for the primary election. At the top of the ballot shall be the following: CANDIDATES FOR NOMINATION FOR MAYOR AND COMMISSIONERS AT LARGE OF THE UNITED CITY OF..... Under the sub-title of FOR MAYOR shall be placed the following: (VOTE FOR ONE). If any commissioner at large is to be nominated there shall be placed below the names of the candidates for mayor another sub-title in the singular or plural form, depending on the facts, the following: FOR COMMISSIONER AT LARGE. Following this sub-title there shall be an instruction in this form, to be altered, however, to conform to the facts. (VOTE FOR ONE). Following the names of the candidates for commissioner at large, if any, there shall be another sub-title in the following form: FOR COMMISSIONER FROM THE BOROUGH OF..... Following this sub-title there shall be the following direction: (VOTE FOR ONE). In other respects the form of the ballot shall be controlled by Section 4-3-10.
(Source: P.A. 81-1490.)

(65 ILCS 5/7-2-22) (from Ch. 24, par. 7-2-22)
Sec. 7-2-22. To determine the number of nominees who shall be placed on the ballot under each sub-title at the general city election, the number of officers who will be chosen under each sub-title shall be multiplied by 2. Only those candidates at the primary election shall be nominees under each sub-title at the general city election who have received the 2 highest number of votes, where but one officer is to be elected, the 4 highest where but 2 officers are to be elected, and in this manner as far as necessary.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/7-2-23) (from Ch. 24, par. 7-2-23)
Sec. 7-2-23. If a candidate nominated at a primary election for a particular office dies or withdraws before the general city election, the vacancy on the ballot shall be filled with the name of the candidate for the same office who ranked next highest in the number of votes received at the primary to those who were determined to be the nominees for the office sought by the dead or withdrawing candidate.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/7-2-24) (from Ch. 24, par. 7-2-24)
Sec. 7-2-24. The ballots for the election of officers at the general city election in a united city shall be prepared in accordance with the general election law, and in accordance with Section 4-3-16, with the following changes: (1) Following the names of the candidates for mayor there shall be printed a sub-title: FOR COMMISSIONER (or COMMISSIONERS) AT LARGE. Following this sub-title shall be an instruction in this form: (Vote for one) or (Vote for not more than 2), as the case may be. The names of the candidates for commissioner at large shall follow this instruction. (2) Following the names of the candidates at large shall be printed another sub-title: FOR COMMISSIONER FROM THE BOROUGH OF..... Following this sub-title shall be an instruction in this form: (Vote for one) and following this instruction shall be printed the names of the 2 nominees. Sections 7-2-20 through 7-2-24 are applicable only to united cities under a commission form of government.
(Source: P.A. 95-862, eff. 8-19-08.)

(65 ILCS 5/7-2-25) (from Ch. 24, par. 7-2-25)
Sec. 7-2-25. Every valid ordinance of a municipality that becomes a borough of a united city shall remain valid within that borough until repealed by an ordinance of the united city either expressly or impliedly by legislation on the same subject.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/7-2-26) (from Ch. 24, par. 7-2-26)
Sec. 7-2-26. The formation of a united city under Section 7-2-1 shall not effect a union of the schools in the boroughs of the united city. The united city before the schools themselves are united shall not be responsible for any school debt or any school obligation in a municipality that becomes a borough or in a borough after the formation of the united city. Each school in a borough, until the schools themselves are united, shall be governed, as far as possible, as if the united city had not been formed. Statutes providing that school officials may act only with the concurrence of the city council shall not apply to schools in a united city until the schools are united in compliance with statutes governing schools. However, after the formation of a united city, and before the school themselves are united, the name of each school district therein shall be amended by substituting the word "Borough" in place of the word "City," "Village," or "Town".
(Source: Laws 1961, p. 576.)

(65 ILCS 5/7-2-27) (from Ch. 24, par. 7-2-27)
Sec. 7-2-27. At any general municipal election, the question of the dissolution of the united city may be submitted to the electors by a compliance, as near as may be, with Sections 7-6-1 through 7-6-6. However, the petition in such cases shall request that the dissolution of the united city be submitted to the electors of the united city and the question shall be in the following form:
--------------------------------------------------------------
SHALL THE UNITED YES
CITY OF....... ----------------------------------------
BE DISSOLVED? NO
--------------------------------------------------------------
(Source: P.A. 81-1489.)

(65 ILCS 5/7-2-28) (from Ch. 24, par. 7-2-28)
Sec. 7-2-28. Whenever a united city is formed by a compliance with Section 7-2-1 of municipal government with aldermen chosen from wards or districts, the united city shall be and the decision is in favor of a managerial form governed, after the first election held in compliance with Section 7-2-7, by a council composed of a mayor and a board of aldermen selected by the electors of the united city as provided by the provisions of this Code relating to the election of city officers, except all elections in a united city are controlled by the City Election Law as provided in Section 7-2-6, and by a municipal manager appointed by the council as provided in Article 5.
(Source: Laws 1965, p. 1267.)

(65 ILCS 5/Art. 7 Div. 3 heading)

(65 ILCS 5/7-3-1) (from Ch. 24, par. 7-3-1)
Sec. 7-3-1. Within one year of the organization of any municipality under the provisions of Divisions 2 and 3 of Article 2 of this Code, any territory which has been included therein may be disconnected from such municipality if the territory sought to be disconnected is (1) upon the border, but within the boundary of the municipality, (2) contains 20 or more acres, (3) if disconnected will not result in the isolation of any part of the municipality from the remainder of the municipality, and (4) if disconnected will not be a territory wholly bounded by one or more municipalities or wholly bounded by one or more municipalities and a river or lake, (5) if disconnected, the growth prospects and plan and zoning ordinances, if any, of such municipality will not be unreasonably disrupted, (6) if disconnected, no substantial disruption will result to existing municipal service facilities such as, but not limited to, sewer systems, street lighting, water mains, garbage collection and fire protection, (7) if disconnected the municipality will not be unduly harmed through loss of tax revenue in the future. The procedure for disconnection shall be as follows:
A written petition directed to the circuit court of the county in which the territory proposed to be disconnected is located and if such territory is located in more than one county then to the circuit court of the county in which the greater part of such territory may be located, which petition shall be signed by a majority of the electors, if any, residing within the territory and also signed by a majority of the owners of record of land in such territory, and also representing a majority of the area of land in such territory, shall be filed with the clerk of the court within one year of the organization of any municipality under the provisions of Divisions 2 and 3 of Article 2 of this Code. The petition shall set forth the description of the territory to be detached from such municipality, shall allege the pertinent facts in support of the disconnection of such territory and shall pray the court to detach the territory from the municipality.
(Source: P.A. 96-1000, eff. 7-2-10.)

(65 ILCS 5/7-3-2) (from Ch. 24, par. 7-3-2)
Sec. 7-3-2. Upon the filing of the petition as provided in Section 7-3-1, the court shall set the same for public hearing which date of public hearing shall be within 30 days of the date of the filing of the petition. The court shall give at least 10 days notice of such hearing by publishing notice thereof once in a newspaper published in the municipality from which the territory is sought to be detached, or if there is no such newspaper published in such municipality, then such notice shall be published once in a newspaper having a general circulation within such municipality, the date of such publication to be not less than 10 days prior to the date set for the public hearing. The notice (1) shall refer to the petition filed with the court, (2) shall describe the territory proposed to be disconnected, (3) shall indicate the prayer of the petition and the date, time and place at which the public hearing will be held and (4) shall further indicate that the municipality and any persons residing in or owning property in the territory involved or in the municipality from which such territory is sought to be disconnected shall have an opportunity to be heard on the prayer of the petition. Notice of the filing of the petition, the substance of which shall be as hereinabove prescribed for the published notice shall also be mailed to the presiding officer of the municipality from which the territory is sought to be disconnected.
(Source: Laws 1967, p. 3740.)

(65 ILCS 5/7-3-3) (from Ch. 24, par. 7-3-3)
Sec. 7-3-3. The public hearing may be continued from time to time by the court. After such public hearing and having heard any and all persons desiring to be heard, including the municipality and any and all persons residing in or owning property in the territory involved or in the municipality from which such territory is sought to be disconnected, if the court shall find that all the allegations of the petition are true, the court shall grant the prayer of the petition and shall enter an order disconnecting the territory from the municipality, which order shall be entered of record in the court and the clerk of the court shall file a certified copy of such order with the clerk of the municipality from which such territory has been detached. If the court shall find that the allegations contained in the petition are not true then the court shall enter an order dismissing the same. However, the disconnection of any territory from the municipality shall not exempt such territory from taxation for the purpose of paying any indebtedness incurred by the corporate authorities of the municipality prior to the filing of the petition for disconnection and such territory shall be assessed and taxed to pay such indebtedness until such indebtedness is completely paid, the same as though the territory had not been disconnected.
(Source: P.A. 83-343.)

(65 ILCS 5/7-3-4) (from Ch. 24, par. 7-3-4)
Sec. 7-3-4. Any territory, within any municipality, which is upon the border but within the boundary of the municipality may be disconnected from the municipality, in the discretion of its corporate authorities as follows:
A written petition, signed by owners of record representing a majority of the area of land in such territory, shall be filed with the clerk of the municipality, requesting that the specified territory be disconnected from the municipality. The petition shall be filed at least 30 days before it is considered by the corporate authorities. The petition shall be accompanied with the certificate of the proper county clerk, showing that all city taxes or assessments due up to the time of presenting the petition are fully paid. The corporate authorities, in their discretion, may disconnect the territory from the municipality, by an ordinance passed by a majority of the members elected to the city council, or board of trustees, as the case may be.
(Source: P.A. 83-656.)

(65 ILCS 5/7-3-5) (from Ch. 24, par. 7-3-5)
Sec. 7-3-5. A copy of the ordinance disconnecting territory from any municipality, certified by the clerk of that municipality, shall within 90 days be filed for recordation in the Recorder's office and with the County Clerk of the county in which the disconnected territory is situated.
(Source: Laws 1963, p. 3135.)

(65 ILCS 5/7-3-6) (from Ch. 24, par. 7-3-6)
Sec. 7-3-6. The owner or owners of record of any area of land consisting of one or more tracts, lying within the corporate limits of any municipality may have such territory disconnected which (1) contains 20 or more acres; (2) is located on the border of the municipality; (3) if disconnected, will not result in the isolation of any part of the municipality from the remainder of the municipality; (4) if disconnected, the growth prospects and plan and zoning ordinances, if any, of such municipality will not be unreasonably disrupted; (5) if disconnected, no substantial disruption will result to existing municipal service facilities, such as, but not limited to, sewer systems, street lighting, water mains, garbage collection, and fire protection; (6) if disconnected, the municipality will not be unduly harmed through loss of tax revenue in the future. The procedure for disconnection shall be as follows: The owner or owners of record of any such area of land shall file a petition in the circuit court of the county where the land is situated, alleging facts in support of the disconnection. The municipality from which disconnection is sought shall be made a defendant, and it, or any taxpayer residing in that municipality, may appear and defend against the petition. If the court finds that the allegations of the petition are true and that the area of land is entitled to disconnection it shall order the specified land disconnected from the designated municipality. If the circuit court finds that the allegations contained in the petition are not true, the court shall enter an order dismissing the petition.
An area of land, or any part thereof, disconnected under the provisions of this Section from a municipality which was incorporated at least 2 years prior to the date of the filing of such petition for disconnection shall not be subdivided into lots and blocks within one year from the date of such disconnecting. A plat of any such proposed subdivision shall not be accepted for recording or registration within such one year period, unless the land comprising such proposed subdivision shall have been thereafter incorporated into a municipality.
(Source: P.A. 97-333, eff. 8-12-11.)

(65 ILCS 5/7-3-6.1)
Sec. 7-3-6.1. Notice to the payor of real estate taxes. When territory is proposed to be disconnected by court order under this Article, the corporate authorities or petitioners initiating the action shall notify each person who pays real estate taxes on property within that territory unless the person is a petitioner. The notice shall be served by certified or registered mail, return receipt requested, at least 20 days before a court hearing or other court action. If the person who pays real estate taxes on the property is not the owner of record, then the payor shall notify the owner of record of the proposed disconnection.
(Source: P.A. 89-666, eff. 8-14-96.)

(65 ILCS 5/7-3-6.2)
Sec. 7-3-6.2. Split lots. Notwithstanding any other provision of this Code, the owner or owners of record of a split residential lot may disconnect a portion of the lot which (i) is a residentially zoned and platted lot currently lying partially within the corporate limits of and governed by 2 or more municipalities or lying within the unincorporated area of a county and also within the corporate limits of one or more municipalities, and contains less than 20 acres; (ii) is located on the border of the municipality; and (iii) if disconnected, will not result in the isolation of any part of the municipality from the remainder of the municipality. The owner or owners seeking to disconnect a portion of a split lot from a municipality must petition the court in the manner provided in Section 7-3-6 of this Code. In determining whether a lot shall be disconnected under this Section, the court may consider the following: (i) if disconnected, the growth prospects and planning and zoning ordinances, if any, of the municipality will not be unreasonably disrupted; (ii) if disconnected, no substantial disruption will result to existing municipal service facilities, such as, but not limited to, sewer systems, street lighting, water mains, garbage collection, and fire protection; and (iii) if disconnected, the municipality will not be unduly harmed through loss of tax revenue in the future.
An area of land, or any part thereof, disconnected under the provisions of this Section from a municipality which was incorporated at least 2 years prior to the date of the filing of the petition for disconnection shall not be subdivided into lots or blocks within one year from the date of disconnection. A plat of any such proposed subdivision shall not be accepted for recording within such one-year period, unless the land comprising such proposed subdivision shall have been thereafter annexed into a municipality.
(Source: P.A. 93-1007, eff. 1-1-05.)

(65 ILCS 5/7-3-7) (from Ch. 24, par. 7-3-7)
Sec. 7-3-7. The disconnection of any such area of land shall not exempt it from taxation for the purpose of paying any indebtedness contracted by the corporate authorities of the municipality, prior to the filing of the petition for disconnection. On the contrary, the territory shall be assessed and taxed to pay such indebtedness until this indebtedness is completely paid, the same as though the territory had not been disconnected. Except for this purpose, no county clerk shall include disconnected territory within the limits of the municipality from which the territory has been disconnected.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/7-3-8) (from Ch. 24, par. 7-3-8)
Sec. 7-3-8. Whenever the boundaries of any municipality, containing part or all of any special charter school district, are changed, the clerk of such municipality shall, within 5 days after such boundary change becomes final, notify the school board of any school district which may be affected thereby and the county superintendent of schools specifying the details of such boundary change, including its effective date. Such notices shall be sent by certified mail.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/Art. 7 Div. 4 heading)

(65 ILCS 5/7-4-1) (from Ch. 24, par. 7-4-1)
Sec. 7-4-1. The corporate authorities in all municipalities have jurisdiction in and over all places within one-half mile of the corporate limits for the purpose of enforcing health and quarantine ordinances and regulations.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/7-4-2) (from Ch. 24, par. 7-4-2)
Sec. 7-4-2. All property which (1) is owned by a municipality, and (2) lies outside the corporate limits of the municipality, and (3) does not lie within the corporate limits of any municipality, shall be subject to the ordinances, control, and jurisdiction of the municipality in all respects the same as the property owned by the municipality which lies within the corporate limits thereof.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/7-4-3) (from Ch. 24, par. 7-4-3)
Sec. 7-4-3. Whenever, as a result of the annexation of the whole of a municipality to another municipality with a population of more than 200,000, unincorporated territory, not a part of either of these municipalities, has been wholly surrounded by the enlarged municipality, the jurisdiction of the enlarged municipality shall extend over the unincorporated territory so surrounded to the same extent as if that territory had been annexed at the same time as the municipality whose annexation caused the territory to be so surrounded.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/7-4-4) (from Ch. 24, par. 7-4-4)
Sec. 7-4-4. The corporate authorities in all municipalities have jurisdiction over all waters within or bordering upon the municipality, to the extent of 3 miles beyond the corporate limits, but not beyond the limits of the State. Nothing in this Section shall be construed to authorize a municipality to exercise zoning power or otherwise restrict the use of private property outside of the corporate limits of the municipality.
(Source: P.A. 95-852, eff. 8-18-08.)

(65 ILCS 5/7-4-5) (from Ch. 24, par. 7-4-5)
Sec. 7-4-5. Each municipality which is situated in 2 or more counties, has jurisdiction over the entire territory embraced within its corporate limits for all municipal purposes.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/7-4-6) (from Ch. 24, par. 7-4-6)
Sec. 7-4-6. Whenever this Code or any other Act of this State provides that a suit or proceeding affecting the title or possession of land or the assessment or collection of taxes, shall be commenced by a municipality in any court of the county in which the municipality is situated, the reference is to the county in which the land affected or upon which the taxes are assessed or to be assessed and collected is situated.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/7-4-7) (from Ch. 24, par. 7-4-7)
Sec. 7-4-7. The territory which is embraced within the corporate limits of adjoining municipalities within any county in this State shall be a police district.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/7-4-8) (from Ch. 24, par. 7-4-8)
Sec. 7-4-8. The police of any municipality in such a police district have full authority and power as peace officers and may go into any part of the district to exercise that authority and power. For these purposes the mayor of any municipality in the district, and the chiefs of police therein, shall use the police forces under their control anywhere in the district.
(Source: P.A. 90-593, eff. 6-19-98; 91-319, eff. 7-29-99.)

(65 ILCS 5/Art. 7 Div. 5 heading)

(65 ILCS 5/7-5-1) (from Ch. 24, par. 7-5-1)
Sec. 7-5-1. Whenever a municipality incorporated under any general or special law is in danger of losing all or the greater portion of the land within its corporate limits by reason of the washing away of the bank of any river, or whenever the inhabitants of any limited territory who, as inhabitants of that territory, have land within this State held as a common by virtue of a grant by any person or government having power to make that grant, are in danger of losing all or the greater portion of the territory by reason of the washing away of the bank of any river, that municipality or those inhabitants may acquire by gift or purchase suitable real estate to which the site of that municipality, or of the residence of those inhabitants may be removed. However, this real estate shall be within 3 miles of the former nearest limit of that municipality or territory and shall not be more than is reasonably necessary for the purposes of a new site.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/7-5-2) (from Ch. 24, par. 7-5-2)
Sec. 7-5-2. Whenever a municipality or territory is endangered as specified in Section 7-5-1, upon written petition, describing the property sought to be acquired, and signed by not less than three-fourths of the electors of that municipality or territory, and by the owners in fee simple of not less than one-half in value of the remaining territory within the limits of that municipality or territory, the corporate authorities of that municipality, or the trustees of the lands held as a common, by ordinance, may authorize acquisition of the title to the real estate described in the petition.
Upon the passage of the ordinance, that municipality or the inhabitants of that territory may acquire the title to the real estate described in the petition and ordinance, either by gift or by purchase. A deed of conveyance to the municipality by its corporate name, or to the trustees of the land held as a common, shall vest the title to this real estate for the purposes of this article.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/7-5-3) (from Ch. 24, par. 7-5-3)
Sec. 7-5-3. A copy of the ordinance specified in Section 7-5-2 and an accurate map of the property shall be certified by the mayor or president of the municipality, as the case may be, or by the trustees of the land held as a common, and shall be filed with the recorder in the county where the acquired real estate is situated. When this ordinance and map are so certified and filed, the acquired real estate, whether actually adjoining the former site or territory or not, shall be a part of that municipality or territory, and the inhabitants of the acquired real estate shall be entitled to all the corporate rights, powers, annuities, commons, benefits, and franchises, which the inhabitants of that municipality or territory originally possessed, or to which they were entitled.
(Source: P.A. 83-358.)

(65 ILCS 5/Art. 7 Div. 6 heading)

(65 ILCS 5/7-6-1) (from Ch. 24, par. 7-6-1)
Sec. 7-6-1. Any municipality, incorporated under any general or special law, may be dissolved as follows: Whenever electors in the municipality, equal to a majority of the total vote at the last preceding general municipal election, file a petition with the clerk of the municipality requesting the submission of the question whether the municipality will dissolve its incorporation, that question shall be certified by the clerk to the proper election authorities who shall submit the proposition to the electors of the municipality.
(Source: P.A. 81-1489.)

(65 ILCS 5/7-6-2) (from Ch. 24, par. 7-6-2)
Sec. 7-6-2. The question shall read substantially as follows:
--------------------------------------------------------------
"Shall the municipal YES
corporation of........... -------------------------------
be dissolved?" NO
--------------------------------------------------------------
The result shall be entered upon the municipal records.
(Source: P.A. 81-1489.)

(65 ILCS 5/7-6-3) (from Ch. 24, par. 7-6-3)
Sec. 7-6-3. If a majority of the votes cast on the question are "yes," the municipality is dissolved. But if a majority of the votes cast on the question are "no," the corporate authorities shall proceed with the affairs of the municipality as though the referendum had never been held. After a defeat, however, the proposition shall not be submitted to a vote in the same municipality for a period of 22 months.
(Source: P.A. 81-1489.)

(65 ILCS 5/7-6-4) (from Ch. 24, par. 7-6-4)
Sec. 7-6-4. If the vote is in favor of a voluntary dissolution of the municipality there shall be no further elections for municipal officers. The officers acting at the time of this vote shall close up the business affairs of the municipality, and make the necessary conveyances of the title to the municipal property. They may levy and collect taxes for the purpose of paying the debts and obligations of the municipality, but they shall not create any new obligation against the municipality.
All money remaining after the business affairs of the municipality have been closed up and all the debts and obligations of the municipality have been paid, shall be paid to the school treasurer for the township or school unit, as the case may be, in which the municipality, or a greater part thereof, was situated. This money shall become a part of the school fund of the school district in which the municipality was situated. If the municipality was situated in more than one school district, the trustees of the schools for the specified township or unit shall direct the treasurer for that township or unit to distribute and credit the fund to the specified districts, in the same proportion as the amounts of the assessed valuation of property in these districts, according to the last assessment in these districts, bear to each other.
(Source: Laws 1963, p. 854.)

(65 ILCS 5/7-6-5) (from Ch. 24, par. 7-6-5)
Sec. 7-6-5. If the vote is in favor of dissolution, the acting corporate authorities of the dissolved municipality shall give notice of the result of the election to the secretary of state within 10 days after the election. They shall also file within the same time a copy of this notice with the county clerk of the county in which the dissolved municipality was situated.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/7-6-6) (from Ch. 24, par. 7-6-6)
Sec. 7-6-6. After the acting corporate authorities of the dissolved municipality (1) have paid all of the debts and obligations of the municipality, (2) have closed up all of the municipal business, and (3) the surplus money, if any, has been paid to the school treasurer for the proper township or school unit, then the acting corporate authorities shall file with the county clerk of the county in which the dissolved municipality was situated, a statement under oath, showing all of the closing up transactions. When this statement is filed, the duty to close up the municipal business is terminated, and all officers of the municipality, whether the terms for which they were elected have expired or not, shall thereupon cease to have any power or authority.
(Source: Laws 1963, p. 854.)

(65 ILCS 5/7-6-7) (from Ch. 24, par. 7-6-7)
Sec. 7-6-7. Upon application by the county board of any county to the circuit court, and after a hearing upon such notice as may be directed by such court, any municipality which has less than 50 inhabitants according to the last preceding Federal census may be ordered by the court to dissolve. After service of such order upon the corporate authorities of the municipality acting at that time they shall proceed to close up the business affairs of the municipality as expeditiously as possible and in the same manner as is provided by Sections 7-6-4, 7-6-5 and 7-6-6 in the case of voluntary dissolution. The court may enforce compliance with its order by proceedings for contempt. If ever there is in existence any municipality in which the Bureau of the Census did not determine the population when the last preceding decennial census was taken, the county board of the county in which such municipality is located may, at county expense, arrange with the Bureau of the Census to take a special census of such municipality.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/7-6-8) (from Ch. 24, par. 7-6-8)
Sec. 7-6-8. All courts shall take judicial notice of (1) the existence of Illinois municipalities, (2) of the counties in which they are situated, (3) of the changes made in the municipal territory, and (4) of the dissolution of municipalities.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/Art. 7 Div. 7 heading)

(65 ILCS 5/7-7-1) (from Ch. 24, par. 7-7-1)
Sec. 7-7-1. Application of Division. This Division shall apply to consolidations of municipalities in this State in counties with less than 200,000 inhabitants, is alternative to any other method of unification allowed by law, and implements the provisions of Article VII, Section 12 of the Illinois Constitution.
(Source: P.A. 85-1159.)

(65 ILCS 5/7-7-2) (from Ch. 24, par. 7-7-2)
Sec. 7-7-2. Definitions. In this Division:
(a) "Consolidation" means the process by which 2 or more municipalities are simultaneously dissolved and a new municipality is incorporated.
(b) "Consolidating municipality" means a municipality or municipalities which undergo consolidation, thereby being dissolved.
(c) "Consolidated municipality" means the municipality which is created by consolidation.
(d) "Consolidation ordinance" means an ordinance to be approved by referendum as provided in this Division which shall define the form of government of the consolidated municipality and provide for the orderly succession of powers, functions, assets, liabilities and personnel of the consolidating municipalities to the consolidated municipality.
(e) "Transition committee" means a committee composed of the Mayor or Village President or designee thereof of each consolidating municipality.
(Source: P.A. 85-1159.)

(65 ILCS 5/7-7-3) (from Ch. 24, par. 7-7-3)
Sec. 7-7-3. Power to Consolidate. Any 2 or more municipalities, located in one or more counties each with less than 200,000 inhabitants according to the most recent federal census, which are contiguous or which upon consolidation shall be contiguous, may consolidate by compliance with this Division. Any 2 or more municipalities shall be deemed contiguous for purposes of this Division notwithstanding that they are separated by a park district or a forest preserve district, or by a railroad or public utility right-of-way or a highway or a toll highway under the jurisdiction of any township or any department or division of the State of Illinois, but upon consolidation, such park district, forest preserve district, right-of-way, highway or toll highway shall not be considered to be part of the consolidated municipality.
(Source: P.A. 85-1159.)

(65 ILCS 5/7-7-4) (from Ch. 24, par. 7-7-4)
Sec. 7-7-4. Public Question; Consolidation Ordinance. A public question for consolidation shall be initiated in accordance with Section 28-7 of The Election Code, as now or hereafter amended. Each petition or resolution shall be accompanied by and shall incorporate by reference a proposed consolidation ordinance, which shall be identical, except as to matters of form, for each consolidating municipality. The consolidation ordinance shall be entitled "Ordinance Providing for the Consolidation of the Cities, Villages or Incorporated Towns of (here insert the names of the consolidating municipalities) Into a Single Municipality with the Interim Name of (insert proposed interim name of consolidated municipality)". The ordinance in its proposed form shall be placed on file with the clerk of each of the consolidating municipalities. The clerk of each consolidating municipality shall place such ordinance on file and make it available for public inspection.
The consolidation ordinance shall provide, at a minimum, for the following: (1) the minimum number of municipalities or the specific municipalities in which the approval of the voters shall be necessary to effect the consolidation; (2) procedures for the selection of the permanent name of the consolidated municipality; (3) the compensation of the corporate authorities of the consolidated municipality; (4) the date the consolidation shall be effective; (5) procedures for the orderly succession of powers, functions, assets, liabilities and personnel and the merger of the administrative offices of the consolidating municipalities; (6) the dates for election of the initial corporate authorities and other elected officers of the consolidated municipality; (7) the identity of the members of the transition committee; and (8) a form of government for the consolidated municipality, including: (i) the powers and functions of the various officers; (ii) their terms of office, whether those terms shall be staggered and if so, the procedure for staggering the terms of the initial officers; (iii) the manner of selection of the officers; and (iv) if the form of government is other than a form established by this Code, whether the positions of treasurer and clerk are elective or appointive. The consolidation ordinance may contain such other matters as are necessary or appropriate for the purposes of implementing the consolidation.
(Source: P.A. 85-1159.)

(65 ILCS 5/7-7-5) (from Ch. 24, par. 7-7-5)
Sec. 7-7-5. Form of government. The consolidation ordinance may specify any form of government established by this Code or may define any other form of government not prohibited by law. It is the intention of this Section to permit the adoption of an existing form of government or the creation of a new form of government pursuant to Article VII of the Illinois Constitution.
(Source: P.A. 85-1159.)

(65 ILCS 5/7-7-6) (from Ch. 24, par. 7-7-6)
Sec. 7-7-6. Publication of consolidation ordinance. At any time not less than 30 nor more than 60 days prior to the referendum thereon, the consolidation ordinance shall be published by the clerk in a newspaper of general circulation in each of the consolidating municipalities.
(Source: P.A. 85-1159.)

(65 ILCS 5/7-7-7) (from Ch. 24, par. 7-7-7)
Sec. 7-7-7. Referendum. A consolidation ordinance shall be effective only upon its approval by a referendum conducted pursuant to Section 28-7 of The Election Code, as now or hereafter amended.
(Source: P.A. 85-1159.)

(65 ILCS 5/7-7-8) (from Ch. 24, par. 7-7-8)
Sec. 7-7-8. Approval of Referendum by Voters in Less Than All of the Consolidating Municipalities. Unless otherwise provided in the consolidation ordinance, if the consolidation referendum is approved by the voters in less than all of the consolidating municipalities, the consolidation shall only be effective as to those municipalities in which the referendum is approved and which are contiguous as of the date of the consolidation.
(Source: P.A. 85-1159.)

(65 ILCS 5/7-7-9) (from Ch. 24, par. 7-7-9)
Sec. 7-7-9. Form of Question. The question to be submitted to the voters of each consolidating municipality for approval shall be in substantially the following form:
--------------------------------------------------------------
Shall the city, village or incorporated
town (as the case may be) of.............
be consolidated with the cities, villages
or incorporated towns of ................
(and in this manner as far as necessary YES
filling the blanks with the names of
municipalities to be consolidated) to form
a single municipality with the form of
government and according to the terms of
that certain "Ordinance Providing For the
Consolidation of the Cities, Villages or ----------------
Incorporated Towns of ..... into
a Single Municipality with the Interim
Name of ..... "(filling the blanks
with appropriate words from the title of
the consolidation ordinance) filed with
the city, village or incorporated town NO
of ..... on .....? (here filling
in the blanks with the name of the
municipality which has filed the
consolidation ordinance and the date
of filing)
--------------------------------------------------------------
No other proposition shall appear thereon. The reference in the proposition to the consolidation ordinance shall be deemed proper notice to the electors of what is contemplated by the proposition.
(Source: P.A. 85-1159.)

(65 ILCS 5/7-7-10) (from Ch. 24, par. 7-7-10)
Sec. 7-7-10. Transition Matters. (a) The corporate authorities of each municipality in which the consolidation ordinance has been approved by the voters shall adopt the consolidation ordinance at their first regular meeting following the election and declaration of the results thereof. Thereafter, the consolidation ordinance shall take effect as an intergovernmental agreement of the municipalities in which it is effective.
(b) The transition committee shall hold its initial meeting within 5 days after approval of the consolidation ordinance by the voters and its adoption by each of the consolidating municipalities. The transition committee shall exercise those powers and perform those functions set forth in the consolidation ordinance to effect the orderly succession of powers, functions, assets, liabilities and personnel, to effect the merger of the administrative offices of the consolidating municipalities, and to propose a permanent name for the consolidated municipality.
(c) The transition committee shall prepare a code of ordinances for the consolidated municipality which shall set forth the powers and duties of the corporate authorities thereof. The code of ordinances and a permanent name for the consolidated municipality shall be submitted for approval by the corporate authorities of the consolidated municipality at their initial organizational meeting.
(d) Unless otherwise provided expressly or impliedly in the consolidation ordinance, every valid ordinance of a consolidating municipality shall upon consolidation remain valid within the territory of that consolidating municipality until repealed expressly or impliedly by legislation of the consolidated municipality on the same subject.
(e) Proposed Permanent Name. In determining the permanent name of the new municipality the transition committee and the Secretary of State shall follow insofar as applicable the provisions of Section 2-1-7 of this Code.
(Source: P.A. 85-1159.)

(65 ILCS 5/7-7-11) (from Ch. 24, par. 7-7-11)
Sec. 7-7-11. Elections of Initial Officers of Consolidated Municipalities. (a) The day of the first election of officers of the consolidated municipality shall be the next consolidated election established pursuant to Section 2A-1.1 of The Election Code, as now or hereafter amended, following the consolidation referendum. The day of the first primary election of officers of the consolidated municipality shall be the next consolidated primary election pursuant to Section 2A-1.1 of The Election Code, as now or hereafter amended, following the consolidation referendum.
(b) The first election of officers of the consolidated municipality shall be conducted in accordance with The Election Code, as now or hereafter amended, except that the duties of the local election official and boards set forth in The Election Code shall be performed by the officers designated in subsection (c) of this Section and the nominating petitions shall meet the requirements of subsection (d) of this Section. All elections after such first election of officers shall be conducted in accordance with The Election Code, as now or hereafter amended.
(c) For the first election of officers of the consolidated municipality, the municipal clerk of one of the consolidating municipalities in which the consolidation ordinance was approved by referendum, who shall be designated by the consolidation ordinance, shall perform the duties required of the local election official by The Election Code. For such first election of officers, the municipal clerks of all of the municipalities in which the consolidation ordinance was approved by referendum shall constitute an electoral board to perform the duties required of the municipal officers electoral board by The Election Code and shall also constitute a canvassing board to perform the duties required of officers charged by The Election Code with the duties of canvassing returns.
(d) For the first election of officers of the consolidated municipality, with respect to the number of signatures required by The Election Code for nominating petitions for partisan candidates, the number of qualified primary electors in each consolidating municipality in which the consolidation ordinance was approved by referendum shall be added together to derive a sum which shall be deemed the number of qualified primary electors of the consolidated municipality. For such first election of officers, with respect to the number of signatures required by The Election Code for nominating petitions for independent candidates and candidates of newly formed political parties, the number of voters in each consolidating municipality in which the consolidation ordinance was approved by referendum who voted at the next preceding regular election in each consolidating municipality shall be added together to derive a sum which shall be deemed the number of persons voting in the next preceding election in which the consolidated municipality voted as a unit.
(e) The earliest date for circulation of nominating petitions for the first election of officers of the consolidated municipality and the filing date for such petitions shall be as established by The Election Code, as now or hereafter amended; provided, however, that nothing in The Election Code or in this Code shall be construed as preventing the circulation of nominating petitions for such first election prior to the date of the consolidation referendum, so long as the requirements of The Election Code, as now or hereafter amended, relating to the earliest date for such circulation are otherwise met.
(Source: P.A. 85-1159.)

(65 ILCS 5/7-7-12) (from Ch. 24, par. 7-7-12)
Sec. 7-7-12. Time and Effect of Consolidation. (a) Consolidation shall occur immediately upon the taking of office of the corporate authorities of the consolidated municipality. The consolidated municipality shall immediately be incorporated and shall thenceforth be deemed a municipality incorporated pursuant to this Code. Upon incorporation, the chief executive officer of the consolidated municipality shall comply with Section 2-1-5 of this Code relating to records of incorporation.
(b) Simultaneously with the incorporation of the consolidated municipality, the consolidating municipalities are dissolved. Except for the notice procedures contained in Section 7-6-5 of this Code, dissolution procedures in this Code shall not apply.
(c) The terms of offices of the elected officials of the consolidating municipalities, if they otherwise would have expired, shall be extended until the elected officials of the consolidated municipality take office. Provided, however, that no consolidation ordinance shall provide for or result in such an extension of office to a date more than one year following the date of the referendum.
(d) The consolidated municipality shall have the territory and inhabitants, and shall succeed to all rights and property of every kind and description, as well as all obligations and liabilities of every kind and description, of the consolidating municipalities. No consolidation shall adversely affect any vested right held by any person in respect of any consolidating municipality. No suit or prosecution of any kind involving a consolidating municipality shall be affected by any consolidation except insofar as it is necessary to substitute parties. However, when a change in the form of government makes applicable a provision in this Code that gives a different remedy in such suit or prosecution, the remedy shall be cumulative to the remedies before provided.
(e) Except as hereinafter provided, the consolidated municipality shall assume and pay all debts and liabilities, and shall perform all contracts of the consolidating municipalities. Upon consolidation, the title to all property which belonged to the consolidating municipalities vests in the consolidated municipality, to be held, however, for the same purposes and uses, and subject to the same conditions as before consolidation.
(f) With respect to the property of the consolidating municipalities, the consolidated municipality may merge, interconnect and manage any municipally owned facility, utility, water, sewerage or sewerage disposal system, provided that such merger, interconnection or management does not adversely affect the rights of any existing bond holders. The county clerk shall continue to extend tax rates existing as of the date of consolidation upon the taxable property of the consolidating municipality alone until the payment of the principal or interest of the bonds of the consolidating municipality is complete. Nothing in this Section shall be construed to prevent the consolidated municipality from incurring indebtedness for the consolidated municipality as a whole after its consolidation.
(Source: P.A. 85-1159.)



Article 8 - Finance

(65 ILCS 5/Art. 8 heading)

(65 ILCS 5/Art. 8 Div. 1 heading)

(65 ILCS 5/8-1-1) (from Ch. 24, par. 8-1-1)
Sec. 8-1-1. The corporate authorities may control the finances of the corporation.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/8-1-1.5)
Sec. 8-1-1.5. Internal auditor. The city council or board of trustees, as appropriate, may create the office of internal auditor. The duties of the internal auditor shall be to report directly to the council or board regarding the state of the finances of the municipality. The internal auditor may be appointed as provided by ordinance.
(Source: P.A. 93-483, eff. 1-1-04.)

(65 ILCS 5/8-1-2) (from Ch. 24, par. 8-1-2)
Sec. 8-1-2. The corporate authorities may appropriate money for corporate purposes only and provide for payment of debts and expenses of the corporation.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/8-1-2.5)
Sec. 8-1-2.5. Expenses for economic development. The corporate authorities may appropriate and expend funds for economic development purposes, including, without limitation, the making of grants to any other governmental entity or commercial enterprise that are deemed necessary or desirable for the promotion of economic development within the municipality.
(Source: P.A. 97-94, eff. 7-11-11.)

(65 ILCS 5/8-1-3) (from Ch. 24, par. 8-1-3)
Sec. 8-1-3. The corporate authorities may borrow money on the credit of the corporation for corporate purposes, and issue bonds therefor, in such amounts and form, and on such conditions unless otherwise provided in this Code as the corporate authorities prescribe. Before, or at the time of incurring any indebtedness, the corporate authorities shall provide for the collection of a direct annual tax sufficient to pay the interest on the debt as it falls due, and also to pay and discharge the principal thereof within 20 years after contracting the debt.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/8-1-3.1) (from Ch. 24, par. 8-1-3.1)
Sec. 8-1-3.1. Borrowing from financial institutions. The corporate authorities may borrow money for corporate purposes from one fund for the use of another fund providing such borrowing shall be repaid within the current fiscal year.
The corporate authorities may also borrow money from any bank or other financial institution provided such money shall be repaid within 10 years from the time the money is borrowed. The mayor or president of the municipality, as the case may be, shall execute a promissory note or similar debt instrument, but not a bond, to evidence the indebtedness incurred by the borrowing. The obligation to make the payments due under the promissory note or other debt instrument shall be a lawful direct general obligation of the municipality payable from the general funds of the municipality and such other sources of payment as are otherwise lawfully available. The promissory note or other debt instrument shall be authorized by an ordinance passed by the corporate authorities and shall be valid whether or not an appropriation with respect to that ordinance is included in any annual or supplemental appropriation adopted by the corporate authorities. The indebtedness incurred under this Section, when aggregated with the existing indebtedness of the municipality, may not exceed the debt limitation provided in Section 8-5-1 of this Code. "Financial institution" means any bank subject to the "Illinois Banking Act", any savings and loan association subject to the "Illinois Savings and Loan Act of 1985", any federally chartered commercial bank or savings and loan association organized and operated in this State pursuant to the laws of the United States, and any regional planning commission or joint regional planning commission established in accordance with Section 5-14001 or Section 5-14003 of the Counties Code.
(Source: P.A. 95-693, eff. 11-5-07; 96-1047, eff. 7-14-10.)

(65 ILCS 5/8-1-4) (from Ch. 24, par. 8-1-4)
Sec. 8-1-4. The corporate authorities may provide for the consolidation or refunding of maturing bonds and the funding of judgment debts, and to issue bonds in place of maturing bonds or judgment debts.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/8-1-5) (from Ch. 24, par. 8-1-5)
Sec. 8-1-5. Whenever in any fiscal year an ordinance authorizing the issuance of bonds is approved by the electors in any municipality with a population of 500,000 or more, subsequent to the passage of the annual appropriation ordinance, the corporate authorities have the power, anything in this Code to the contrary notwithstanding, to make a supplemental appropriation of so much of the proceeds of the bonds, so authorized, as is required for expenditure during the remainder of the current fiscal year for the purpose set forth in the ordinance authorizing the issuance of the bonds.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/8-1-6) (from Ch. 24, par. 8-1-6)
Sec. 8-1-6. Neither the corporate authorities nor any department or officer of any municipality shall add to the municipal expenditures in any fiscal year anything over and above the amount provided for in the annual appropriation ordinance of that year. No expenditure for an improvement to be paid for out of the general fund of the municipality shall exceed in any fiscal year the amount provided for that improvement in the annual appropriation ordinance.
However, nothing herein contained shall prevent the corporate authorities, by a two-thirds vote, from making additional appropriations for the purpose of making improvements or restorations, the necessity for which is caused by any casualty or accident happening after the annual appropriation ordinance is passed, nor from making additional appropriations necessary to meet any emergency, happening after and unforeseen at the time of passing the annual appropriation ordinance. Emergency, as used in this section, means a condition requiring immediate action to suppress or prevent the spread of disease, or to prevent or remove imminent danger to persons or property. For the purpose of providing for these additional appropriations, the corporate authorities, by a two-thirds vote, may authorize the mayor, or village president, and the finance committee, or in municipalities under the commission form of municipal government the mayor and commissioner of accounts and finances, to borrow the amount of money necessary therefor for a space of time not extending beyond the close of the next fiscal year. The sum borrowed and the interest thereon, shall be added to the amount authorized to be raised in the next general tax levy and embraced therein.
Should a judgment be obtained against a municipality, the mayor, or village president, and the finance committee, or the mayor and commissioner of accounts and finances, in commission form municipalities, under the sanction of the corporate authorities, may borrow a sufficient amount to pay the judgment for a space of time not extending beyond the close of the next fiscal year. This sum and the interest thereon shall in like manner be added to the amount authorized to be raised in the general tax levy of the next year and embraced therein.
This section shall not apply to municipalities operating under special charters.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/8-1-7) (from Ch. 24, par. 8-1-7)
Sec. 8-1-7. (a) Except as provided otherwise in this Section, no contract shall be made by the corporate authorities, or by any committee or member thereof, and no expense shall be incurred by any of the officers or departments of any municipality, whether the object of the expenditure has been ordered by the corporate authorities or not, unless an appropriation has been previously made concerning that contract or expense. Any contract made, or any expense otherwise incurred, in violation of the provisions of this section shall be null and void as to the municipality, and no money belonging thereto shall be paid on account thereof. However, pending the passage of the annual appropriation ordinance for any fiscal year, the corporate authorities may authorize heads of departments or other separate agencies of the municipality to make necessary expenditures for the support thereof upon the basis of the appropriations of the preceding fiscal year. However, if it is determined by two-thirds vote of the corporate authorities then holding office at a regularly scheduled meeting of the corporate authorities that it is expedient and in the best public interest to begin proceedings for the construction of a needed public work, then the provisions of this section shall not apply to the extent that the corporate authorities may employ or contract for professional services necessary for the planning and financing of such public work.
(b) Notwithstanding any provision of this Code to the contrary, the corporate authorities of any municipality may make contracts for a term exceeding one year and not exceeding the term of the mayor or president holding office at the time the contract is executed, relating to: (1) the employment of a municipal manager, administrator, engineer, health officer, land planner, finance director, attorney, police chief or other officer who requires technical training or knowledge; (2) the employment of outside professional consultants such as engineers, doctors, land planners, auditors, attorneys or other professional consultants who require technical training or knowledge; (3) the provision of data processing equipment and services; or (4) the provision of services which directly relate to the prevention, identification or eradication of disease. In such case the corporate authorities shall include in the annual appropriation ordinance for each fiscal year, an appropriation of a sum of money sufficient to pay the amount which, by the terms of the contract, is to become due and payable during the current fiscal year.
(c) This section shall not apply to municipalities operating under special charters.
(d) In order to promote orderly collective bargaining relationships, to prevent labor strife and to protect the interests of the public and the health and safety of the citizens of Illinois, this Section shall not apply to multi-year collective bargaining agreements between public employers and exclusive representatives governed by the provisions of the Illinois Public Labor Relations Act.
Notwithstanding any provision of this Code to the contrary, the corporate authorities of any municipality may enter into multi-year collective bargaining agreements with exclusive representatives under the provisions of the Illinois Public Labor Relations Act.
(e) Notwithstanding any provision of this Code to the contrary, the corporate authorities of any municipality may enter into any multi-year contract or otherwise associate for any term under the provisions of Section 10 of Article VII of the Illinois Constitution or the Intergovernmental Cooperation Act.
(Source: P.A. 90-517, eff. 8-22-97.)

(65 ILCS 5/8-1-8) (from Ch. 24, par. 8-1-8)
Sec. 8-1-8. All warrants drawn upon the municipal treasurer must be signed by the mayor or president and countersigned by the municipal clerk, or the city comptroller if there is one, stating the particular fund and the appropriation to which the warrant is chargeable, and the person to whom payable. No money shall be paid otherwise than upon such warrants so drawn, except as otherwise provided.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/8-1-9) (from Ch. 24, par. 8-1-9)
Sec. 8-1-9. No warrant payable on demand shall be drawn upon the municipal treasurer or against any fund in his possession unless at the time of the drawing there is sufficient money in the appropriate fund in the municipal treasury to pay the warrant.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/8-1-10) (from Ch. 24, par. 8-1-10)
Sec. 8-1-10. Interest received by a municipality upon deposits of money derived from special assessments or special taxes and that part of the interest, penalties, and costs received on account of any delinquent special assessment or special tax, which is in excess of 6% annually on the amount of that delinquent special assessment or special tax from the date of the first voucher issued on account of work done to the date of the receipt of the interest, penalties, and costs by the municipality, shall be used first for paying any expense of the municipality in connection with the collection or withdrawal from collection of any delinquent special assessment or special tax or the preservation of the lien thereof, or in connection with the sale or forfeiture of any real estate for delinquent special assessments or special taxes, or in the preservation of the lien of any certificate of sale or tax deed, and secondly shall be used to pay any warrant, for which there are not sufficient funds, for the payment of past due principal or interest on vouchers and bonds issued in anticipation of the collection of the special assessments or special taxes identified by such warrant.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/8-1-11) (from Ch. 24, par. 8-1-11)
Sec. 8-1-11. Whenever a municipality does not have sufficient money in its treasury to meet all necessary expenses and liabilities of the municipality, including all expenses for building purposes, the corporate authorities may issue and sell warrants drawn against and in anticipation of taxes already levied for the particular funds from which these expenses and liabilities may be paid, to the extent of 85% of the total amount of those taxes. However, in municipalities in which there has been created a working cash fund pursuant to the provisions of Division 6 of this Article 8, no tax anticipation warrants shall be drawn against taxes levied for general corporate purposes for such an amount that the aggregate of (1) the amount of those warrants, and the interest to accrue thereon, and (2) the aggregate amount of those warrants theretofore drawn against those taxes and the interest accrued and to accrue thereon, and (3) the aggregate amount of money theretofore transferred from the working cash fund to the general fund of that municipality, exceeds 90% of the actual or estimated amount of those taxes extended or to be extended by the county clerk upon the books of the collector or collectors of state and county taxes within that municipality. Tax anticipation warrants drawn and issued under this section shall show upon their face that they are payable in the numerical order of their issuance solely from the anticipated taxes when these anticipated taxes are collected and not otherwise. These warrants shall be received by any collector of taxes in payment of the taxes against which they are issued, and the taxes against which these warrants are drawn shall be set apart and held for their payment.
(Source: P.A. 81-165.)

(65 ILCS 5/8-1-12) (from Ch. 24, par. 8-1-12)
Sec. 8-1-12. Each warrant issued under Section 8-1-11 may be made payable at the time fixed in the warrant and shall bear interest, payable only out of the taxes against which it is drawn, at a rate not to exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, from the date of its issuance until paid, or until notice that the money for its payment is available, and that it will be paid on presentation, is given by publication in one or more newspapers published in the municipality, or, if no newspaper is published therein, then in one or more newspapers with a general circulation within the municipality. In municipalities with less than 500 population in which no newspaper is published, publication may instead be made by posting a notice in 3 prominent places within the municipality. However, a lower rate of interest may be specified in the warrant, in which case the interest shall be computed and paid at that lower rate. The amendatory Acts of 1971, 1972 and 1973 are not a limit upon any municipality which is a home rule unit.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-4.)

(65 ILCS 5/8-1-13) (from Ch. 24, par. 8-1-13)
Sec. 8-1-13. Every municipality holding in its treasury funds which are set aside for use for particular purposes, but which are not immediately necessary for those purposes, by ordinance, may use those funds, or any of them, in the purchase of tax anticipation warrants issued by the municipality possessing the funds against taxes levied by that municipality. These warrants shall bear interest not to exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract. All interest upon these warrants, and all money paid in redemption of these warrants or received from the resale thereof, shall at once be credited to and placed in the particular fund used to purchase the specified warrants.
However, a municipality so using any of its funds for the purchase of such tax anticipation warrants shall not apply to the payment thereof while so held by it any taxes against and in anticipation of which the warrants were issued, unless and until all warrants and the interest thereon, issued by that municipality against and in anticipation of the same taxes and sold to other purchasers have been first paid or money sufficient for the payment thereof has been deposited in the municipal treasury as a special fund to be used solely for the purpose of paying to the other purchasers the warrants and the interest thereon when presented. Nothing contained in this section shall prevent the resale or reissue of any warrants as provided in Section 8-1-14.
Likewise, every municipality by ordinance may use the money in those funds in the purchase of bonds issued by the municipality, possessing the funds and representing the obligation and pledging the credit of that municipality, or bonds and other interest bearing obligations of the United States or of the State of Illinois. All interest upon these bonds or obligations and all money paid in redemption of these bonds or obligations or realized from the sale thereof, if afterwards sold, shall at once be credited to and placed in the particular fund used to purchase specified bonds or obligations.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-4.)

(65 ILCS 5/8-1-14) (from Ch. 24, par. 8-1-14)
Sec. 8-1-14. If at any time it is deemed expedient to convert into money any tax anticipation warrants theretofore issued and purchased with public funds pursuant to the provisions of Section 8-1-13, before receipt of the taxes in anticipation of which the warrants were issued, the corporate authorities of the municipality, by ordinance or resolution, may authorize a resale of such warrants and adjust the interest rate thereon, or may authorize the issuance and sale of a like principal amount of new warrants for the same purpose and in anticipation of the same taxes as the original warrants were issued. These new warrants may have any date subsequent to the date of the original tax anticipation warrants. The new tax anticipation warrants shall be of the denomination and shall bear interest at the rate, not to exceed the statutory rate, that is authorized by the ordinance or resolution specified in this section. In a municipality which constitutes a school district, and in which the corporate authorities are required annually to levy all school taxes, the issuance of such new warrants in anticipation of school taxes, or the resale of such original warrants with adjusted interest rate, shall be approved by the board of education of that school district.
Simultaneously with the delivery of these new tax anticipation warrants, a like principal amount of the original warrants that were issued against the same tax that is anticipated by the new warrants shall be paid and cancelled. The proceeds of the sale of these new tax anticipation warrants shall be used first to restore to the fund or funds so invested in the original tax anticipation warrants, money equivalent to the par value and accrued interest of the original tax anticipation warrants and the balance, if any, shall revert to the fund for the creation of which the tax so anticipated was levied. Warrants resold or reissued pursuant to the provisions of this section shall have the same incidents of priority with respect to payment and shall be paid in all respects in the same manner as other warrants issued in anticipation of the same tax and sold in the first instance to any purchaser other than the issuing municipality.
When tax anticipation warrants are reissued they shall bear the index numerical designation of the original warrants and shall be subnumbered consecutively in the order of reissuance, and shall be paid in the direct order of reissuance, beginning with the earliest subnumber.
In determining the priority of payment of more than one series of tax anticipation warrants against the collection of the same tax, the various series shall be treated as having been issued on the date of the original issue of each series of warrants. The series prior in point of time as thus determined shall be paid first.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/8-1-15) (from Ch. 24, par. 8-1-15)
Sec. 8-1-15. Any municipality having a population of 500,000 or more, holding in its treasury any fund set aside for use for a particular purpose that is not immediately necessary for that purpose, at any time by ordinance may advance the money in that fund, or such part thereof as may be required, to the board of local improvements of that municipality. The board shall apply this money toward the payment of any final judgment of condemnation rendered in any proceeding involving the taking or damaging of private property for a local improvement of that municipality, the cost of which is to be defrayed wholly or partly by special assessment or special taxation.
Before any money is actually so advanced, the corporate authorities, by the same ordinance, shall require the board of local improvements to execute and deposit with the comptroller of the municipality a written pledge or security to the entire extent of the special assessment or special tax, for the repayment of the advance out of the proceeds of the special assessment or special tax. The comptroller shall give a written receipt for this pledge or security. After such a pledge or security is so executed and deposited, all money paid on account of the principal and interest of the special assessment or special tax shall be at once credited to and placed in the fund from which the advance was made until the fund is reimbursed for the advance made therefrom. Thereupon, the corporate authorities by ordinance may cancel and release the pledge or security. The entire amount of the advance shall be repaid to the specified fund within 5 years from the date of the passage of the ordinance providing for the advance.
An advance shall bear interest at a rate not to exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract. The corporate authorities shall make provision for the payment, out of any corporate funds legally available therefor, of any part of this interest which is in excess of the interest paid on account of the special assessment or special tax and placed in the specified fund.
If there is no comptroller in the municipality, the municipal clerk shall perform the duties of the comptroller specified in this section.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-4.)

(65 ILCS 5/8-1-16) (from Ch. 24, par. 8-1-16)
Sec. 8-1-16. In any municipality with a population of 500,000 or more the corporate authorities may levy a tax annually upon all the taxable property in the municipality at a rate that will produce not to exceed $4,500,000 upon the valuation to be ascertained by the assessment of such property for purposes of taxation for the year in which each such levy is made. This tax, if levied, shall be for the purpose of paying judgments entered against the municipality prior to January 1, 1941, and tort judgments and judgments for damage to or for the taking of private property for public use entered after January 1, 1941. This tax shall be levied and collected in the same manner as the general taxes of the municipality. It shall be known as the judgment tax and shall be in addition to the maximum of all other taxes which the municipality is now, or may be hereafter, authorized by law to levy upon the aggregate valuation of all taxable property within the municipality.
All money received from this tax shall be set apart in a separate fund and shall be used solely for the purpose of paying judgments as provided for in this section. Judgments against the municipality shall be paid out of this fund in the order in which the judgments were obtained. This order of payment shall not apply to judgments of $1000 or less, which judgments may be paid out of said order and in the order in which these judgments of $1000 or less were obtained.
Interest accrued on these judgments shall be paid with the principal thereof. However, the interest accrued to any particular date on all judgments payable out of this fund may be paid ratably at any time without payment of the principal thereof. Warrants issued in anticipation of the judgment tax under the provisions of Sections 8-1-11 and 8-1-12 shall bear interest at a rate not to exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-4.)

(65 ILCS 5/8-1-17) (from Ch. 24, par. 8-1-17)
Sec. 8-1-17. The corporate authorities of any municipality may receive funds from the United States pursuant to the "Comprehensive Employment and Training Act of 1973", Public Law 93-203, and may disburse such funds together with any other municipal funds for the purposes specified in that public law.
The provisions of this Section are not a limitation on the powers of a home rule municipality.
(Source: P.A. 79-389.)

(65 ILCS 5/8-1-18) (from Ch. 24, par. 8-1-18)
Sec. 8-1-18. Purchases made pursuant to this Act shall be made in compliance with the "Local Government Prompt Payment Act", approved by the Eighty-fourth General Assembly.
(Source: P.A. 84-731.)

(65 ILCS 5/Art. 8 Div. 2 heading)

(65 ILCS 5/8-2-1) (from Ch. 24, par. 8-2-1)
Sec. 8-2-1. Pursuant to the provisions of Sections 8-2-1 through 8-2-8, the corporate authorities in municipalities with a population of 500,000 or more, shall pass an ordinance within the last 60 days of each fiscal year, to be termed the annual appropriation ordinance. In this ordinance the corporate authorities, subject to the limitations contained in Sections 8-2-1 through 8-2-8, may appropriate such sums of money as are deemed necessary to defray all necessary expenses and liabilities of the municipality to be paid or incurred during the next fiscal year.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/8-2-2) (from Ch. 24, par. 8-2-2)
Sec. 8-2-2. Prior to November 15 of each year, the mayor in municipalities specified in Section 8-2-1 shall submit to the corporate authorities the executive budget for the ensuing fiscal year as prepared by the budget director of the municipality and approved by the mayor. The executive budget, as the same may be revised or altered by the corporate authorities, shall provide the basis upon which the annual appropriation ordinance is prepared and enacted.
The budget document shall set forth estimates, by classes, of all current assets and liabilities of each fund of the municipality, as of the beginning of the fiscal year, for which appropriations are to be made, and the amount of those assets which will be available for appropriation in that year, either for expenditures or charges to be made or incurred during that year or for liabilities unpaid at the beginning thereof. Estimates of taxes to be received from the levies of prior years shall be net, after deducting the amounts estimated to be sufficient to cover the loss and cost of collecting these taxes. These amounts shall include (1) uncollectible taxes, (2) the cost of collecting taxes, (3) the amount of these taxes for the nonpayment of which real estate has been or will be forfeited to the State, and (4) the abatement in the amount of these taxes extended or to be extended upon the collector's books. In order to secure net estimates there also shall be deducted the principal of all unpaid tax anticipation warrants and all interest accrued thereon and an amount estimated to be sufficient to cover all interest to accrue thereon until redemption of these tax anticipation warrants. Estimates of the liabilities of the respective funds shall include (1) all final judgments, including accrued interest thereon, entered against the municipality and unpaid at the beginning of the fiscal year for which the appropriations are made, (2) any amount for which the corporate authorities of the municipality are required to reimburse the working cash fund from the general corporate fund pursuant to the provisions of Division 6 of this Article 8, (3) the taxes levied for the purposes of the reserves provided for in the Illinois Pension Code, as now or hereafter amended and (4) all other liabilities. However, for the purpose of these estimates, judgments, for the payment of which a special tax has been authorized by law, shall not be deemed liabilities of the general corporate fund of the municipality. Also, estimates of taxes to be received from the levies of the years prior to 1945 for general corporate purposes and estimates of the liabilities of the general corporate fund incurred prior to January 1, 1945, shall not be included in the budget document. The budget document shall also set forth detailed estimates of all taxes to be levied for the fiscal year for which the appropriations are to be made, and detailed estimates of all other current revenue to be derived from sources other than such taxes, which will be applicable to expenditures or charges to be made or incurred during that year. All of these estimates shall be so segregated and classified as to funds and in such other manner as to give effect to the requirements of law relating to the respective purposes to which these assets, taxes, and other current revenue are applicable to the end that no expenditure shall be authorized or made for any purpose in excess of funds lawfully available therefor.
(Source: Laws 1965, p. 2505.)

(65 ILCS 5/8-2-3) (from Ch. 24, par. 8-2-3)
Sec. 8-2-3. Proposed appropriations in municipalities specified in Section 8-2-1 shall be arranged according to funds and also according to departments and other separate agencies of the municipal government. The budget document shall specify the objects and purposes for which appropriations are to be made and the amount proposed to be appropriated for each object or purpose. It shall include proposed appropriations for (1) all current expenditures or charges to be made or incurred during the fiscal year for which appropriations are made; (2) all final judgments, including accrued interest thereon, entered against the municipality and unpaid at the beginning of that fiscal year, (3) any amount for which the corporate authorities of the municipality are required to reimburse the working cash fund from the general corporate fund pursuant to the provisions of Division 6 of this Article 8, (4) the taxes levied for the purposes of the reserves provided for in the Illinois Pension Code, as now or hereafter amended, (5) all other liabilities, and (6) an amount estimated to be sufficient to cover the loss and cost of collecting taxes to be levied for that fiscal year. This last designated amount shall include (1) uncollectible taxes, (2) the cost of collecting taxes (3) the amount of taxes levied for the nonpayment of which real estate will be forfeited to the state, and (4) the amount of taxes extended upon the collector's books which will be abated. However, the corporate authorities of the municipality shall not be required to appropriate any amount from the general corporate fund of the municipality for the payment of any judgment, for which a special tax has been authorized by law, or for the payment of any other liability of the general corporate fund incurred prior to January 1, 1945.
(Source: Laws 1965, p. 2505.)

(65 ILCS 5/8-2-4) (from Ch. 24, par. 8-2-4)
Sec. 8-2-4. The objects and purposes for which appropriations shall be made in municipalities specified in Section 8-2-1 are classified and standardized by the following items, and by such items shall be designated in the budget document, and the annual appropriation ordinance:
(1) Personal services
(2) Contractual services
(3) Travel
(4) Commodities
(5) Equipment
(6) Permanent improvements
(7) Land
(8) Contingencies
An appropriation in one or more of the items above specified shall be construed in accordance with the definitions and limitations specified in Sections 8-2-1 through 8-2-8, unless the appropriation ordinance otherwise provides. An appropriation for a purpose other than one specified and defined in this section and in Section 8-2-5 may be made only as an additional, separate and distinct item, specifically stating the object and purpose thereof.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/8-2-5) (from Ch. 24, par. 8-2-5)
Sec. 8-2-5. The items specified in Section 8-2-4 when used in the budget document and appropriation ordinance of municipalities specified in Section 8-2-1 are defined as follows:
(1) "Personal services": the reward or recompense made for personal services rendered for the municipality by an individual as an officer or employee of a municipality or an instrumentality thereof, or as an independent contractor, including any amount required to be deducted from the reward or recompense of any such person under the provisions of any retirement or tax law, or both.
(2) "Contractual service": the expenditures incident to the completion of a project or the current conduct and operation of an office, department, board, commission or agency, including, but not limited to, postage and postal charges, surety bond premiums, title insurance, publications, office conveniences and services, exclusive of "commodities" as herein defined, and including also expenditures for rental of property or equipment, repair or maintenance of property or equipment, utility services, professional or technical services, and transportation charges exclusive of "travel" as herein defined.
(3) "Travel": any expenditure directly incident to official travel by municipal officers and employees or by wards or charges of the municipality involving reimbursement to travelers or direct payment to private agencies providing transportation or related services.
(4) "Commodities": expenditures in connection with current operation and maintenance for the purchase of articles of a consumable nature which show a material change or appreciable depreciation with first usage, repair parts, and small tools having a unit value not in any instance exceeding $10.
(5) "Equipment": expenditures for the acquisition, replacement or increase of visible tangible personal property of a non-consumable nature, including livestock.
(6) "Permanent improvements": expenditures for the acquisition, enlargement or improvement of existing buildings and structures (other than repair), the erection or construction of any structure or work which constitutes a substantial addition to real estate, including the total cost thereof in labor, material and supplies and any other costs and charges necessary or incident to the completion of the building or structure but not including "equipment" as herein defined.
(7) "Land": expenditures for the acquisition of real estate (or rights therein other than leasehold interests obtained through rental), and consequential damage to real estate occasioned by public improvements, whether obtained by purchase or by condemnation under the eminent domain laws of the state, and for expenses necessarily incidental to such purchase or condemnation.
(8) "Contingencies": expenditures for purposes not covered in any other item, which purposes could not reasonably have been foreseen and provided for at the time of the enactment of the appropriation ordinance. The amount of any such contingency item for any office, department, board, commission or agency shall in no case exceed $100,000.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/8-2-6) (from Ch. 24, par. 8-2-6)
Sec. 8-2-6. Budget document; availability; hearing; limitations on appropriations.
(a) The corporate authorities in municipalities specified in Section 8-2-1 shall make the budget document as submitted by the mayor conveniently available to public inspection for at least 10 days before the passage of the annual appropriation ordinance, by publication in the journal of the proceedings of the corporate authorities or in another form prescribed by the corporate authorities.
(b) Not less than one week after the publication of the budget document, and before final action on the appropriation ordinance, the corporate authorities shall hold at least one public hearing on the budget document. Notice of this hearing shall be given by publication in a newspaper having a general circulation in the municipality at least one week before the time of the hearing. After the public hearing and before final action is taken on the appropriation ordinance, the corporate authorities may revise, alter, increase, or decrease the items contained in the budget document. Upon completion of its action on the budget document, the corporate authorities shall enact the budget document as so revised as the annual appropriation ordinance.
(c) All of the requirements pertaining to the form and substance of the budget document, including limitations, as prescribed in Sections 8-2-1 through 8-2-8, shall be applicable to the appropriation ordinance. Detailed schedules supporting the appropriation ordinance shall be attached to the ordinance and shall be published in the official record of the municipalities simultaneously with the appropriation ordinance, but shall not be considered as an official part of the ordinance.
(d) The aggregate amount finally appropriated by the appropriation ordinance, including any subsequent amendment of the ordinance, from any fund or for any purpose (including amounts appropriated for judgments and all other unpaid liabilities and all other purposes for which the corporate authorities are by this Section or otherwise by law required to appropriate) shall not exceed the aggregate amount available in that fund or for that purpose as shown by the estimates of the available assets thereof at the beginning of the fiscal year for which appropriations are made and of taxes and other current revenue set forth in the budget document as submitted to the corporate authorities or as revised by the budget director. If the appropriations from any fund as set forth in the appropriation ordinance as finally adopted exceed in the aggregate the maximum amount that the corporate authorities are authorized by this Section to appropriate from the fund, all appropriations made from that fund by the appropriation ordinance are void. In this latter event, the several amounts appropriated for current operation and maintenance expense in the appropriation ordinance of the last preceding fiscal year shall be deemed to be appropriated for the fiscal year for which the void appropriations were made for the objects and purposes, respectively, as specified in the last preceding appropriation ordinance. The several amounts so deemed to be appropriated shall constitute lawful appropriations upon which taxes for the fiscal year for which the void appropriations were made may be levied under Section 8-3-1.
(e) The corporate authorities may amend the annual appropriation ordinance at their next regular meeting occurring not less than 5 days after the passage of the ordinance, in the same manner as other ordinances. If any item of appropriation contained in the appropriation ordinance is vetoed by the mayor, with a recommendation for a change in that item, the adoption of the recommendation by a yea and nay vote shall be regarded as the equivalent of an amendment of the annual appropriation ordinance with the same effect as if an amendatory ordinance were duly passed. The appropriation ordinance, as originally passed or as subsequently amended, also may be amended at any regular or special meeting of the corporate authorities held not more than 15 days after the first regular meeting of the corporate authorities occurring not less than 5 days after the passage of the ordinance, by repealing or reducing the amount of any item of appropriation contained in the ordinance.
(Source: P.A. 87-1119.)

(65 ILCS 5/8-2-7) (from Ch. 24, par. 8-2-7)
Sec. 8-2-7. Except as otherwise specially provided by law, no further appropriations in municipalities specified in Section 8-2-1 shall be made prior to the passage of the next succeeding annual appropriation ordinance. However, during any fiscal year the corporate authorities in such municipalities may adopt a supplemental appropriation ordinance in an amount not in excess of the aggregate of any additional revenue available to the municipality, or estimated to be received by the municipality subsequent to the adoption of the annual appropriation ordinance for that fiscal year. Such supplemental appropriation ordinance shall only affect revenue that was not available for appropriation when that annual appropriation ordinance was adopted, and the provisions of Section 8-2-6 relating to publication, notice and public hearing shall not be applicable to such supplemental appropriation ordinance or to the budget document forming the basis of such ordinance. At any time during the fiscal year, the corporate authorities by a majority vote of all their members and upon request of the mayor, may make transfers within any department or other separate agency of the municipal government, of sums of money appropriated for one corporate object or purpose to another corporate object or purpose, but the aggregate of transfers from any appropriation shall not exceed 5% of the appropriation. At any time after the first half of each fiscal year, the corporate authorities may, by a two-thirds vote of all of their members, make transfers within any department or other separate agency of the municipal government, of sums of money appropriated for one corporate object or purpose to another corporate object or purpose in excess of the 5% limitation, but no appropriation for any object or purpose shall by virtue of any transfer herein authorized be reduced below an amount sufficient to cover all obligations incurred or to be incurred against that appropriation.
(Source: Laws 1967, p. 2672.)

(65 ILCS 5/8-2-8) (from Ch. 24, par. 8-2-8)
Sec. 8-2-8. Nothing contained in Sections 8-2-1 through 8-2-7 shall deprive the corporate authorities of power to provide for the payment from the funds of the municipality of any charge imposed by law without the action of any corporate authority thereof, whenever the payment of the charge has been ordered by a court of competent jurisdiction.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/8-2-9) (from Ch. 24, par. 8-2-9)
Sec. 8-2-9. In municipalities with less than 500,000 inhabitants, the corporate authorities shall pass an ordinance within the first quarter of each fiscal year, to be termed the annual appropriation ordinance. In this ordinance, the corporate authorities (i) may appropriate sums of money deemed necessary to defray all necessary expenses and liabilities of the municipalities, including the amounts to be deposited in the reserves provided for in the Illinois Pension Code and (ii) shall specify the objects and purposes for which these appropriations are made and the amount appropriated for each object or purpose. Among the objects and purposes specified shall be the reserves provided for in the Illinois Pension Code. Except as otherwise provided, no further appropriations shall be made at any other time within the same fiscal year, unless a proposition to make each additional appropriation has been first sanctioned by a petition signed by electors of the municipality numbering more than 50% of the number of votes cast for the candidates for mayor or president at the last preceding general municipal election at which a mayor or president was elected, by a petition signed by them, or by a majority of those voting on the question at a regular election or at an emergency referendum authorized in accordance with the general election law. The corporate authorities may by ordinance initiate the submission of the proposition. During any fiscal year, the corporate authorities in municipalities subject to this Section may adopt a supplemental appropriation ordinance in an amount not in excess of the aggregate of any additional revenue available to the municipality, or estimated to be received by the municipality after the adoption of the annual appropriation ordinance for that fiscal year, or from fund balances available when the annual appropriation ordinance was adopted but that were not appropriated at that time. The provisions of this Section prohibiting further appropriations without sanction by petition or election shall not be applicable to the supplemental appropriation for that fiscal year. The corporate authorities at any time, however, by a two-thirds vote of all the members of the body, may make transfers within any department or other separate agency of the municipal government of sums of money appropriated for one corporate object or purpose to another corporate object or purpose, but no appropriation for any object or purpose shall thereby be reduced below an amount sufficient to cover all obligations incurred or to be incurred against the appropriation. Nothing in this Section shall deprive the corporate authorities of the power to provide for and cause to be paid from the funds of the municipality any charge imposed by law without the action of the corporate authorities, the payment of which is ordered by a court of competent jurisdiction.
At least 10 days before the adoption of the annual appropriation ordinance, the corporate authorities of municipalities over 2,000 in population shall make the proposed appropriation ordinance or a formally prepared appropriation or budget document upon which the annual appropriation ordinance will be based conveniently available to public inspection. In addition, the corporate authorities shall hold at least one public hearing on that proposed appropriation ordinance. Notice of this hearing shall be given publication in one or more newspapers published in the municipality or, if there is none published in the municipality, in a newspaper published in the county and having general circulation in the municipality at least 10 days before the time of the public hearing. The notice shall state the time and place of the hearing and the place where copies of the proposed appropriation ordinance or formally prepared appropriation or budget document will be accessible for examination. The annual appropriation ordinance may be adopted at the same meeting at which the public hearing is held or at any time after that public hearing.
After the public hearing and before final action is taken on the appropriation ordinance, the corporate authorities may revise, alter, increase, or decrease the items contained in the ordinance.
Notwithstanding any above provision of this Section, any municipality in which Article 5 becomes effective after the annual appropriation ordinance has been passed for the current fiscal year may amend the appropriation ordinance in any manner necessary to make Article 5 fully operative in that municipality for that fiscal year. No amendment shall be construed, however, to affect any tax levy made on the basis of the original appropriation ordinance.
This Section does not apply to municipalities operating under special charters.
(Source: P.A. 86-1470; 87-365.)

(65 ILCS 5/8-2-9.1) (from Ch. 24, par. 8-2-9.1)
Sec. 8-2-9.1. Budget officer. Every municipality with a population of less than 500,000 (except special charter municipalities having a population in excess of 50,000) that has adopted this Section 8-2-9.1 and Sections 8-2-9.2 through 8-2-9.10 by a two-thirds majority vote of those members of the corporate authorities then holding office shall have a budget officer who shall be designated by the mayor or president, with the approval of the corporate authorities. In municipalities operating under the commission form of government, the commissioner of accounts and finances shall designate the budget officer, with the approval of the council or board of trustees, as the case may be. In municipalities with a managerial form of government, the municipal manager shall designate the budget officer. The budget officer shall take an oath and post a bond as provided in Section 3.1-10-25. The budget officer may hold another municipal office, either elected or appointed (including, but not limited to, the office of mayor or president in municipalities with a population under 10,000), and may receive compensation for both offices except when a mayor or president in a municipality with a population under 10,000 is also the budget officer. Article 10 of this Code shall not apply to an individual serving as the budget officer. The budget officer shall serve at the pleasure of the mayor or municipal manager, as the case may be.
(Source: P.A. 99-386, eff. 8-17-15.)

(65 ILCS 5/8-2-9.2) (from Ch. 24, par. 8-2-9.2)
Sec. 8-2-9.2. The municipal budget officer appointed in any municipality pursuant to Section 8-2-9.1 shall have the following powers and duties:
(a) Permit and encourage and establish the use of efficient planning, budgeting, auditing, reporting, accounting, and other fiscal management procedures in all municipal departments, commissions, and boards.
(b) Compile an annual budget in accordance with Section 8-2-9.3.
(c) Examine all books and records of all municipal departments, commissions, and boards which relate to monies received by the municipality, municipal departments, commissions, and boards, and paid out by the municipality, municipal departments, commissions, and boards, debts and accounts receivable, amounts owed by or to the municipality, municipal departments, commissions, and boards.
(d) Obtain such additional information from the municipality, municipal departments, commissions, and boards as may be useful to the budget officer for purposes of compiling a municipal budget, such information to be furnished by the municipality, municipal departments, commissions, and boards in the form required by the budget officer. Any department, commission or board which refuses to make such information as is requested of it available to the budget officer shall not be permitted to make expenditures under any subsequent budget for the municipality until such municipal department, commission, or board shall comply in full with the request of the budget officer.
(e) Establish and maintain such procedures as shall insure that no expenditures are made by the municipality, municipal departments, commissions, or board except as authorized by the budget.
(Source: P.A. 76-1117.)

(65 ILCS 5/8-2-9.3) (from Ch. 24, par. 8-2-9.3)
Sec. 8-2-9.3. The municipal budget officer shall compile a budget, such budget to contain estimates of revenues available to the municipality for the fiscal year for which the budget is drafted, together with recommended expenditures for the municipality and all of the municipality's departments, commissions, and boards. Revenue estimates and expenditure recommendations shall be presented in a manner which is in conformity with good fiscal management practices. Substantial conformity to a chart of accounts, now or in the future, recommended by the National Committee on Governmental Accounting, or the Auditor of Public Accounts of the State of Illinois, or the Division of Local Governmental Affairs and Property Taxes of the Department of Revenue of the State of Illinois or successor agencies shall be deemed proof of such conformity. The budget shall contain actual or estimated revenues and expenditures for the two years immediately preceding the fiscal year for which the budget is prepared. So far as is possible, the fiscal data for such two preceding fiscal years shall be itemized in a manner which is in conformity with the chart of accounts approved above. Each budget shall show the specific fund from which each anticipated expenditure shall be made.
(Source: P.A. 91-357, eff. 7-29-99.)

(65 ILCS 5/8-2-9.4) (from Ch. 24, par. 8-2-9.4)
Sec. 8-2-9.4. Passage of the annual budget by the corporate authorities shall be in lieu of passage of the appropriation ordinance as required by Section 8-2-9 of this Act. The annual budget need not be published except in a manner provided for in Section 8-2-9.9. The annual budget shall be adopted by the corporate authorities before the beginning of the fiscal year to which it applies.
(Source: P.A. 76-1117.)

(65 ILCS 5/8-2-9.5) (from Ch. 24, par. 8-2-9.5)
Sec. 8-2-9.5. In the preparation by the municipal budget officer of the annual budget, an amount not to exceed 3% of the equalized assessed value of property subject to taxation by the municipality may be accumulated in a separate fund for the purpose or purposes of specific capital improvements, repairs, and/or replacements of specific types of municipal equipment or other tangible property, both real and personal, to be designated as the "Capital Improvement, Repair or Replacement Fund". Expenditures from the Capital Improvement, Repair or Replacement Fund shall be budgeted in the fiscal year in which the capital improvement, repair or replacement will occur. Upon the completion or abandonment of any object for which the Capital Improvement, Repair or Replacement Fund, or should any surplus monies remain after the completion or abandonment of any object for which the Capital Improvement, Repair or Replacement Fund was inaugurated, then such funds no longer necessary for capital improvement, repair or replacement shall be transferred into the general corporate fund of the municipality on the first day of the fiscal year following such abandonment, completion, or discovery of surplus funds.
(Source: P.A. 84-147.)

(65 ILCS 5/8-2-9.6) (from Ch. 24, par. 8-2-9.6)
Sec. 8-2-9.6. The corporate authorities may delegate authority to heads of municipal departments, boards, or commissions to delete, add to, change or create sub-classes within object classes budgeted previously to the department, board, or commission, subject to such limitation or requirement for prior approval by the budget officer or executive officer of the municipality as the council, upon a two-thirds vote of the corporate authorities then holding office, may establish. By a vote of two-thirds of the members of the corporate authorities then holding office, the annual budget for the municipality may be revised by deleting, adding to, changing or creating sub-classes within object classes and object classes themselves. No revision of the budget shall be made increasing the budget in the event funds are not available to effectuate the purpose of the revision.
(Source: P.A. 76-1117.)

(65 ILCS 5/8-2-9.7) (from Ch. 24, par. 8-2-9.7)
Sec. 8-2-9.7. Funds for contingency purposes. The annual budget may contain money set aside for contingency purposes not to exceed ten percent of the total budget, less the amount set aside for contingency purposes, which monies may be expended for contingencies upon a majority vote of the corporate authorities then holding office.
(Source: P.A. 76-1117.)

(65 ILCS 5/8-2-9.9) (from Ch. 24, par. 8-2-9.9)
Sec. 8-2-9.9. The corporate authorities shall make the tentative annual budget conveniently available to public inspection for at least ten days prior to the passage of the annual budget, by publication in the journal of the proceedings of the corporate authorities or in such other form as the corporate authorities may prescribe. Not less than one week after the publication of the tentative annual budget, and prior to final action on the budget, the corporate authorities shall hold at least one public hearing on the tentative annual budget, after which hearing or hearings the tentative budget may be further revised and passed without any further inspection, notice or hearing. Notice of this hearing shall be given by publication in a newspaper having a general circulation in the municipality at least one week prior to the time of the hearing.
(Source: P.A. 76-1117.)

(65 ILCS 5/8-2-9.10) (from Ch. 24, par. 8-2-9.10)
Sec. 8-2-9.10. Any municipality that has previously adopted the provisions of these Sections 8-2-9.1 through 8-2-9.9 may abandon the provisions hereof by a 2/3 majority vote of the corporate authorities then holding office.
(Source: P.A. 76-1117.)

(65 ILCS 5/8-2-9.11) (from Ch. 24, par. 8-2-9.11)
Sec. 8-2-9.11. Whenever any municipality has entered into a contract for the repair, remodeling, renovation or construction of a building or structure or the construction or maintenance of a road or highway, which provides for retention of a percentage of the contract price until final completion and acceptance of the work, upon the request of the contractor and with the approval of the municipality, the amount so retained may be deposited under a trust agreement with an Illinois bank of the contractor's choice and subject to the approval of the municipality. The contractor shall receive any interest thereon.
Upon application by the contractor, the trust agreement must contain, as a minimum, the following provisions:
a. The amount to be deposited subject to the trust;
b. The terms and conditions of payment in case of default of the contractor;
c. The termination of the trust agreement upon completion of the contract; and
d. The contractor shall be responsible for obtaining the written consent of the bank trustee, and any costs or service fees shall be borne by the contractor.
The trust agreement may, at the discretion of the municipality and upon request of the contractor, become operative at the time of the first partial payment in accordance with existing statutes, ordinances and municipality procedures.
(Source: P.A. 82-503.)

(65 ILCS 5/Art. 8 Div. 3 heading)

(65 ILCS 5/8-3-1) (from Ch. 24, par. 8-3-1)
Sec. 8-3-1. The corporate authorities may levy and collect taxes for corporate purposes. They shall do this in the following manner:
On or before the last Tuesday in December in each year, the corporate authorities shall ascertain the total amount of appropriations legally made or budgeted for and any amount deemed necessary to defray additional expenses and liabilities for all corporate purposes to be provided for by the tax levy of that year. Then, by an ordinance specifying in detail in the manner authorized for the annual appropriation ordinance or budget of the municipality, the purposes for which the appropriations, budgeting or such additional amounts deemed necessary have been made and the amount assignable for each purpose respectively, the corporate authorities shall levy upon all property subject to taxation within the municipality as that property is assessed and equalized for state and county purposes for the current year.
A certified copy of this ordinance shall be filed with the county clerk of the proper county. He shall ascertain the rate per cent which, upon the value of all property subject to taxation within the municipality, as that property is assessed or equalized by the Department of Revenue, will produce a net amount of not less than the total amount so directed to be levied. The county clerk shall extend this tax in a separate column upon the books of the collector of state and county taxes within the municipality.
However, in ascertaining the rate per cent in municipalities having a population of 500,000 or more, the county clerk shall not add to the amount of the tax so levied for any purpose any amount to cover the loss and cost of collecting the tax, except in the case of amounts levied for the payment of bonded indebtedness, or interest thereon, and in the case of amounts levied for the purposes of pension funds.
Where the corporate limits of a municipality lie partly in 2 or more counties, the corporate authorities shall ascertain the total amount of all taxable property lying within the corporate limits of that municipality in each county, as the property is assessed or equalized by the Department of Revenue for the current year, and shall certify the amount of taxable property in each county within that municipality under the seal of the municipality, to the county clerk of the county where the seat of government of the municipality is situated. That county clerk shall ascertain the rate per cent which, upon the total valuation of all property subject to taxation within that municipality, ascertained as provided in this Section, will produce a net amount not less than the total amount directed to be levied. As soon as that rate per cent is ascertained, that clerk shall certify the rate per cent under his signature and seal of office to the county clerk of each other county wherein a portion of that municipality is situated. A county clerk to whom a rate per cent is certified shall extend the tax in a separate column upon the books of the collector of state and county taxes for his county against all property in his county within the limits of that municipality.
But in municipalities with 500,000 or more inhabitants, the aggregate amount of taxes so levied exclusive of the amount levied for the payment of bonded indebtedness, or interest thereon, and exclusive of taxes levied for the payment of judgments, for which a special tax is authorized by law, and exclusive of the amounts levied for the purposes of pension funds, working cash fund, public library, municipal tuberculosis sanitarium, the propagation and preservation of community trees, and exclusive of taxes levied pursuant to Section 19 of the Illinois Emergency Services and Disaster Agency Act of 1975 and for the general assistance for needy persons lawfully resident therein, shall not exceed the estimated amount of taxes to be levied for each year for the purposes specified in Sections 8-2-2 through 8-2-5 and set forth in its annual appropriation ordinance and in any supplemental appropriation ordinance authorized by law for that year.
In municipalities with less than 500,000 inhabitants, the aggregate amount of taxes so levied for any one year, exclusive of the amount levied for the payment of bonded indebtedness, or interest thereon, and exclusive of taxes levied pursuant to Section 13 of the Illinois Civil Defense Act of 1951 and exclusive of taxes authorized by this Code or other Acts which by their terms provide that those taxes shall be in addition to taxes for general purposes authorized under this Section, shall not exceed the rate of .25%, or the rate limit in effect on July 1, 1967, whichever is greater, and on a permanent basis, upon the aggregate valuation of all property within the municipality subject to taxation therein, as the property is equalized or assessed by the Department of Revenue for the current year. However, if the maximum rate of such municipality for general corporate purposes is less than .20% on July 1, 1967, the corporate authorities may, without referendum, increase such maximum rate not to exceed .25%; but such maximum rate shall not be raised by more than 1/2 of such increase in any one year.
However, if the corporate authorities of a municipality with less than 500,000 inhabitants desire to levy in any one year more than .25%, or the rate limit in effect on July 1, 1967, whichever is greater, and on a permanent basis, but not more than .4375% for general corporate purposes, exclusive of the amount levied for the payment of bonded indebtedness, or interest thereon, and exclusive of taxes authorized by this Code or other Acts which by their terms provide that those taxes shall be in addition to taxes for general purposes authorized under this Section the corporate authorities, by ordinance, stating the per cent so desired, may order a proposition for the additional amount to be submitted to the electors of that municipality at any election. The clerk shall certify the proposition to the proper election authority who shall submit the question to the electors at such election. If a majority of the votes cast on the proposition are in favor of the proposition, the corporate authorities of that municipality may levy annually for general corporate purposes, exclusive of the amount levied for the payment of bonded indebtedness, or interest thereon, and exclusive of taxes authorized by this Code or other Acts which by their terms provide that those taxes are in addition to taxes for general purposes authorized under this Section a tax in excess of .25%, or the rate in effect on July 1, 1967, whichever is greater, and on a permanent basis, but not exceeding the per cent mentioned in the proposition.
Any municipality voting after August 1, 1969, to increase its rate limitation for general corporate purposes under this Section shall establish such increased rate limitation on an ongoing basis unless otherwise changed by referendum.
In municipalities that are not home rule units, any funds on hand at the end of the fiscal year, which funds are not pledged for or allocated to a particular purpose, may by action of the corporate authorities be transferred to the capital improvement fund and accumulated therein, but the total amount accumulated in such fund may not exceed 3% of the aggregate assessed valuation of all taxable property in the municipality.
(Source: P.A. 87-17.)

(65 ILCS 5/8-3-1.1) (from Ch. 24, par. 8-3-1.1)
Sec. 8-3-1.1. The corporate authorities of any municipality of less than 500,000 inhabitants, by ordinance, may order the submission to the electors of a proposition to accumulate a surplus from the tax levy for general corporate purposes for a specified building project to be undertaken by the municipality when such accumulation becomes sufficient therefor. Such proposition shall be certified by the clerk to the proper election authority who shall submit the question at an election in accordance with the general election law. The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall the municipality of
....... accumulate general YES
corporate funds for the -----------------------------
purpose of building..........
(here state building purpose)? NO
--------------------------------------------------------------
If a majority of the electors voting on the proposition vote in favor thereof, the municipality may use a portion of the funds levied for general corporate purposes, within the tax rate and to the extent allowed by Section 8-3-1, for the purpose of accumulating funds for such building project.
(Source: P.A. 81-1489.)

(65 ILCS 5/8-3-2) (from Ch. 24, par. 8-3-2)
Sec. 8-3-2. The taxes levied under Section 8-3-1 shall be collected and enforced in the same manner and by the same officers as state and county taxes, and shall be paid over by the officers collecting the tax to the municipal treasurer, or, in the case of a tax levied for library purposes in municipalities having not to exceed 50,000 inhabitants, to the board of directors of the library.
(Source: Laws 1967, p. 2674.)

(65 ILCS 5/8-3-3) (from Ch. 24, par. 8-3-3)
Sec. 8-3-3. The officer collecting the taxes levied under Section 8-3-1 shall settle with and pay over to the municipal treasurer, or, in the case of a tax levied for library purposes in municipalities having not to exceed 50,000 inhabitants, to the board of trustees of the library, as often as once in 2 weeks from the time he commences the collection thereof, all taxes he has then collected, till the whole tax collected is paid over. The expenditures of taxes levied for library purposes, whether expended by the municipal treasurer or by the board of library trustees shall be made pursuant to the direction of the board of library trustees.
(Source: P.A. 84-770.)

(65 ILCS 5/8-3-4) (from Ch. 24, par. 8-3-4)
Sec. 8-3-4. Whenever a municipality is required to levy a tax for the payment of a particular debt, appropriation, or liability of the municipality, the tax for that purpose shall be included in the total amount levied by the corporate authorities, and certified to the county clerk as provided in Section 8-3-1. However, if a municipality has funds arising from any source whatsoever, including allocations received or to be received under the Motor Fuel Tax Law, as heretofore and hereafter amended which may lawfully be used for the retirement of a particular debt, appropriation or liability of the municipality, or the payment of the next maturing installment thereof, then if the municipality by resolution directs the application of such funds to the payment of the particular debt, appropriation or liability or next maturing installment thereof, it shall certify such resolution to the county clerk as provided in Section 8-3-1. The county clerk shall abate the levy for the payment of the particular debt, appropriation or liability or the next maturing installment thereof to the extent of the funds so certified as available for such payment. The corporate authorities shall determine, in the ordinance making that levy, what proportion of that total amount shall be applied to the payment of the particular debt, appropriation or liability. The municipal treasurer shall set apart that proportion of the tax, collected and paid to him, for the payment of the particular debt, appropriation or liability, and shall not disburse that proportion of the tax for any other purpose until the debt, appropriation or liability has been discharged.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/8-3-5) (from Ch. 24, par. 8-3-5)
Sec. 8-3-5. All taxes levied by a municipality, except special assessments for local improvements, shall be uniform upon all taxable property and persons within the limits of the municipality, and no property shall be exempt therefrom other than such property as may be exempt from taxation under the constitution and general laws of the State.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/8-3-6) (from Ch. 24, par. 8-3-6)
Sec. 8-3-6. Every municipality incorporated under a special act shall levy and collect its taxes in the manner provided for in this Division 3 and in the manner provided for in the General Revenue Law of this state, even though its special act contains inconsistent provisions.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/8-3-7) (from Ch. 24, par. 8-3-7)
Sec. 8-3-7. Every municipality incorporated under a special act has the power to levy and collect annually its taxes for general purposes, exclusive of the amounts levied (1) for the payment of bonded indebtedness, or interest thereon, (2) for school purposes, (3) under acts which provide that all taxes levied thereunder shall be in addition to taxes authorized to be levied for general purposes, and (4) for the purpose of providing general assistance for persons in need thereof as provided in "The Illinois Public Aid Code", approved April 11, 1967, as now or hereafter amended, at whichever of the following rates is higher: (1) the rate specified in or allowed under its special act, or (2) a rate which will not exceed 1% of the aggregate valuation of all property within the municipality, subject to taxation therein, as the property was equalized or assessed by the Department of Revenue for the current year.
The foregoing limitations upon tax rates may be increased or decreased according to the referendum provisions of the General Revenue Law of Illinois.
(Source: P.A. 81-1509.)

(65 ILCS 5/8-3-7a) (from Ch. 24, par. 8-3-7a)
Sec. 8-3-7a. (a) Whenever a petition containing the signatures of at least 1,000 or 10% of the registered voters, whichever is less, residing in a municipality of 500,000 or fewer inhabitants is presented to the corporate authorities of the municipality requesting the submission of a proposition to levy a tax at a rate not exceeding .075% upon the value, as equalized or assessed by the Department of Revenue, of all property within the municipality subject to taxation, for the purpose of financing a public transportation system for elderly persons and persons with disabilities, the corporate authorities of such municipality shall adopt an ordinance or resolution directing the proper election officials to place the proposition on the ballot at the next election at which such proposition may be voted upon. The petition shall be filed with the corporate authorities at least 90 days prior to the next election at which such proposition may be voted upon. The petition may specify whether the transportation system financed by a tax levy under this Section is to serve only the municipality levying such tax or specified regions outside the corporate boundaries of such municipality in addition thereto. The petition shall be in substantially the following form:
We, the undersigned registered voters residing in ..... (specify the municipality), in the County of ..... and State of Illinois, do hereby petition that the corporate authorities of ....... (specify the municipality) be required to place on the ballot the proposition requiring the municipality to levy an annual tax at the rate of ...... (specify a rate not exceeding .075%) on all taxable property in ....... (specify the municipality) for the purpose of financing a public transportation system for elderly persons and persons with disabilities within ...... (specify the municipality and any regions outside the corporate boundaries to be served by the transportation system).
Name......... Address...........
State of Illinois)
)ss
County of... )
I ........, do hereby certify that I am a registered voter, that I reside at No....... street, in the ...... of ......... County of ......... and State of Illinois, and that signatures in this sheet were signed in my presence, and are genuine, and that to the best of my knowledge and belief the persons so signing were at the time of signing the petitions registered voters, and that their respective residences are correctly stated, as above set forth. ................... Subscribed and sworn to me this ........... day of .......... A.D....
The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall a tax of ...... % (specify
a rate not exceeding .075%) be levied
annually on all taxable property in
......(specify the municipality) to pay YES
the cost of operating and maintaining
a public transportation system for -------------------
elderly persons and persons with disabilities
within........(specify the municipality NO
and any regions outside the corporate
boundaries to be served by the
transportation system)?
--------------------------------------------------------------
If the majority of the voters of the municipality voting therein vote in favor of the proposition, the corporate authorities of the municipality shall levy such annual tax at the rate specified in the proposition. If the majority of the vote is against such proposition, such tax may not be levied.
(b) Municipalities under this Section may contract with any not-for-profit corporation, subject to the General Not for Profit Corporation Act and incorporated primarily for the purpose of providing transportation to elderly persons and persons with disabilities, for such corporation to provide transportation-related services for the purposes of this Section. Municipalities should utilize where possible existing facilities and systems already operating for the purposes outlined in this Section.
(c) Taxes authorized under this Section may be used only for the purpose of financing a transportation system for elderly persons and persons with disabilities as authorized in this Section.
(d) For purposes of this Section, "persons with disabilities" means any individuals who, by reason of illness, injury, age, congenital malfunction, or other permanent or temporary disability, are unable without special public transportation facilities or special planning or design to utilize ordinary public transportation facilities and services as effectively as persons who are not so affected.
"Public transportation for elderly persons and persons with disabilities" means a transportation system for persons who have mental or physical difficulty in accessing or using the conventional public mass transportation system, or for any other reason.
(Source: P.A. 99-143, eff. 7-27-15.)

(65 ILCS 5/8-3-8) (from Ch. 24, par. 8-3-8)
Sec. 8-3-8. Whenever any property listed or assessed for municipal taxation is destroyed by fire, in whole or in part, before the levy thereon of municipal taxes, or before the municipal taxes levied thereon have been collected, the mayor or president may rebate or remit as much of the municipal taxes levied upon that property, as in his opinion should be rebated or remitted because the property has been, in whole or in part, destroyed by fire.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/8-3-9) (from Ch. 24, par. 8-3-9)
Sec. 8-3-9. Whenever (1) a large portion of the taxable property of a municipality is destroyed by fire so as to seriously impair or affect the ability of the owners thereof to pay taxes or special assessments thereon, and (2) an appropriation ordinance has been passed, or special improvements ordered, before the fire, and (3) the taxes or special assessments have not been levied or collected, the corporate authorities of that municipality may (1) alter or repeal that appropriation ordinance, or any part thereof, (2) order the discontinuance of the special improvements, or any of them, (3) reduce the amount of taxes or special assessments ordered to be levied or collected for any general or special purpose, or (4) pass a new appropriation ordinance. This new appropriation ordinance shall have the same force and effect as if it had been passed within the time elsewhere prescribed by law.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/8-3-10) (from Ch. 24, par. 8-3-10)
Sec. 8-3-10. No municipality shall receive from the county treasury of any county in which the municipality is situated in whole or in part, any greater proportion of the surplus of all taxes which may be collected for county purposes, than any other municipality within the county.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/8-3-11) (from Ch. 24, par. 8-3-11)
Sec. 8-3-11. No municipality shall receive from the county treasury any greater drawback of its proportion of the taxes paid into the county treasury of the county, in which it is situated in whole or in part, by reason of any appropriation by the county board, for the purpose of making and repairing roads and highways, or building and repairing bridges, situated in the county but outside the corporate limits of the municipality than is allowed by law to all other municipalities situated in whole or in part in that county.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/8-3-12) (from Ch. 24, par. 8-3-12)
Sec. 8-3-12. In any city having a population of less than 20,000 which is operating under a special act and whose public schools within its corporate limits are governed by virtue of this special act, upon a petition signed by a majority of the electors in any territory which has been heretofore or may be hereafter annexed to the city for general corporate purposes, the annexed territory shall be included in and subject to the control and government of the city for school purposes as fully as if the annexed territory had been originally within the corporate limits of the city. The territory, when so annexed, shall be thereby disconnected from any school district of which it was a part prior to the annexation.
The city may levy and collect taxes for school purposes in the annexed territory in the same manner and to the same extent as in the territory comprised within the original corporate limits of the city.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/8-3-13) (from Ch. 24, par. 8-3-13)
Sec. 8-3-13. The corporate authorities of any municipality containing 500,000 or more inhabitants may impose a tax prior to July 1, 1969, upon all persons engaged in the municipality in the business of renting, leasing or letting rooms in a hotel, as defined in the Hotel Operators' Occupation Tax Act, at a rate not to exceed 1% of the gross rental receipts from the renting, leasing or letting, excluding, however, from gross rental receipts, the proceeds of the renting, leasing or letting to permanent residents of that hotel and proceeds from the tax imposed under subsection (c) of Section 13 of the Metropolitan Pier and Exposition Authority Act.
The tax imposed by a municipality under this Section and all civil penalties that may be assessed as an incident thereof shall be collected and enforced by the State Department of Revenue. The certificate of registration that is issued by the Department to a lessor under the Hotel Operators' Occupation Tax Act shall permit the registrant to engage in a business that is taxable under any ordinance or resolution enacted under this Section without registering separately with the Department under the ordinance or resolution or under this Section. The Department shall have full power to administer and enforce this Section; to collect all taxes and penalties due hereunder; to dispose of taxes and penalties so collected in the manner provided in this Section; and to determine all rights to credit memoranda arising on account of the erroneous payment of tax or penalty hereunder. In the administration of and compliance with this Section, the Department and persons who are subject to this Section shall have the same rights, remedies, privileges, immunities, powers and duties, and be subject to the same conditions, restrictions, limitations, penalties and definitions of terms, and employ the same modes of procedure, as are prescribed in the Hotel Operators' Occupation Tax Act and the Uniform Penalty and Interest Act, as fully as if the provisions contained in those Acts were set forth herein.
Whenever the Department determines that a refund should be made under this Section to a claimant instead of issuing a credit memorandum, the Department shall notify the State Comptroller, who shall cause the warrant to be drawn for the amount specified, and to the person named, in the notification from the Department. The refund shall be paid by the State Treasurer out of the Illinois tourism tax fund.
Persons subject to any tax imposed under authority granted by this Section may reimburse themselves for their tax liability for that tax by separately stating the tax as an additional charge, which charge may be stated in combination, in a single amount, with State tax imposed under the Hotel Operators' Occupation Tax Act.
The Department shall forthwith pay over to the State Treasurer, ex-officio, as trustee, all taxes and penalties collected hereunder. On or before the 25th day of each calendar month, the Department shall prepare and certify to the Comptroller the disbursement of stated sums of money to named municipalities from which lessors have paid taxes or penalties hereunder to the Department during the second preceding calendar month. The amount to be paid to each municipality shall be the amount (not including credit memoranda) collected hereunder during the second preceding calendar month by the Department, and not including an amount equal to the amount of refunds made during the second preceding calendar month by the Department on behalf of the municipality, less 4% of the balance, which sum shall be retained by the State Treasurer to cover the costs incurred by the Department in administering and enforcing the provisions of this Section, as provided herein. The Department, at the time of each monthly disbursement to the municipalities, shall prepare and certify to the Comptroller the amount so retained by the State Treasurer, which shall be paid into the General Revenue Fund of the State Treasury.
Within 10 days after receipt by the Comptroller of the disbursement certification to the municipalities and the General Revenue Fund provided for in this Section to be given to the Comptroller by the Department, the Comptroller shall cause the warrants to be drawn for the respective amounts in accordance with the directions contained in the certification.
Nothing in this Section shall be construed to authorize a municipality to impose a tax upon the privilege of engaging in any business that, under the Constitution of the United States, may not be made the subject of taxation by this State.
An ordinance or resolution imposing a tax hereunder or effecting a change in the rate thereof shall be effective on the first day of the calendar month next following the expiration of the publication period provided in Section 1-2-4 in respect to municipalities governed by that Section.
The corporate authorities of any municipality that levies a tax authorized by this Section shall transmit to the Department of Revenue on or not later than 5 days after the effective date of the ordinance or resolution a certified copy of the ordinance or resolution imposing the tax; whereupon, the Department of Revenue shall proceed to administer and enforce this Section on behalf of the municipality as of the effective date of the ordinance or resolution. Upon a change in rate of a tax levied hereunder, or upon the discontinuance of the tax, the corporate authorities of the municipality shall, on or not later than 5 days after the effective date of the ordinance or resolution discontinuing the tax or effecting a change in rate, transmit to the Department of Revenue a certified copy of the ordinance or resolution effecting the change or discontinuance. The amounts disbursed to any municipality under this Section shall be expended by the municipality solely to promote tourism, conventions and other special events within that municipality or otherwise to attract nonresidents to visit the municipality.
Any municipality receiving and disbursing money under this Section shall report on or before the first Monday in January of each year to the Advisory Committee of the Illinois Tourism Promotion Fund, created by Section 12 of the Illinois Promotion Act. The reports shall specify the purposes for which the disbursements were made and shall contain detailed amounts of all receipts and disbursements under this Section.
This Section may be cited as the Tourism, Conventions and Other Special Events Promotion Act of 1967.
(Source: P.A. 87-205; 87-733; 87-895.)

(65 ILCS 5/8-3-14) (from Ch. 24, par. 8-3-14)
Sec. 8-3-14. Municipal hotel operators' occupation tax. The corporate authorities of any municipality may impose a tax upon all persons engaged in such municipality in the business of renting, leasing or letting rooms in a hotel, as defined in "The Hotel Operators' Occupation Tax Act," at a rate not to exceed 6% in the City of East Peoria and in the Village of Morton and 5% in all other municipalities of the gross rental receipts from such renting, leasing or letting, excluding, however, from gross rental receipts, the proceeds of such renting, leasing or letting to permanent residents of that hotel and proceeds from the tax imposed under subsection (c) of Section 13 of the Metropolitan Pier and Exposition Authority Act, and may provide for the administration and enforcement of the tax, and for the collection thereof from the persons subject to the tax, as the corporate authorities determine to be necessary or practicable for the effective administration of the tax. The municipality may not impose a tax under this Section if it imposes a tax under Section 8-3-14a.
Persons subject to any tax imposed pursuant to authority granted by this Section may reimburse themselves for their tax liability for such tax by separately stating such tax as an additional charge, which charge may be stated in combination, in a single amount, with State tax imposed under "The Hotel Operators' Occupation Tax Act".
Nothing in this Section shall be construed to authorize a municipality to impose a tax upon the privilege of engaging in any business which under the constitution of the United States may not be made the subject of taxation by this State.
The amounts collected by any municipality pursuant to this Section shall be expended by the municipality solely to promote tourism and conventions within that municipality or otherwise to attract nonresident overnight visitors to the municipality.
No funds received pursuant to this Section shall be used to advertise for or otherwise promote new competition in the hotel business.
(Source: P.A. 95-967, eff. 9-23-08; 96-238, eff. 8-11-09.)

(65 ILCS 5/8-3-14a)
Sec. 8-3-14a. Municipal hotel use tax.
(a) The corporate authorities of any municipality may impose a tax upon the privilege of renting or leasing rooms in a hotel within the municipality at a rate not to exceed 5% of the rental or lease payment. The corporate authorities may provide for the administration and enforcement of the tax and for the collection thereof from the persons subject to the tax, as the corporate authorities determine to be necessary or practical for the effective administration of the tax.
(b) Each hotel in the municipality shall collect the tax from the person making the rental or lease payment at the time that the payment is tendered to the hotel. The hotel shall, as trustee, remit the tax to the municipality.
(c) The tax authorized under this Section does not apply to any rental or lease payment by a permanent resident of that hotel or to any payment made to any hotel that is subject to the tax imposed under subsection (c) of Section 13 of the Metropolitan Pier and Exposition Authority Act. A municipality may not impose a tax under this Section if it imposes a tax under Section 8-3-14. Nothing in this Section may be construed to authorize a municipality to impose a tax upon the privilege of engaging in any business that under the Constitution of the United States may not be made the subject of taxation by this State.
(d) The moneys collected by a municipality under this Section may be expended solely to promote tourism and conventions within that municipality or otherwise to attract nonresident overnight visitors to the municipality. No moneys received under this Section may be used to advertise for or otherwise promote new competition in the hotel business.
(e) As used in this Section, "hotel" has the meaning set forth in Section 2 of the Hotel Operators' Occupation Tax Act.
(Source: P.A. 96-238, eff. 8-11-09.)

(65 ILCS 5/8-3-15) (from Ch. 24, par. 8-3-15)
Sec. 8-3-15. The corporate authorities of each municipality shall have all powers necessary to enforce the collection of any tax imposed and collected by such municipality, whether such tax was imposed pursuant to its home rule powers or statutory authorization, including but not limited to subpoena power and the power to create and enforce liens. No such lien shall affect the rights of bona fide purchasers, mortgagees, judgment creditors or other lienholders who acquire their interests in such property prior to the time a notice of such lien is placed on record in the office of the recorder or the registrar of titles of the county in which the property is located. However, nothing in this Section shall permit a municipality to place a lien upon property not located or found within its corporate boundaries. A municipality creating a lien may provide that the procedures for its notice and enforcement shall be the same as that provided in the Retailers' Occupation Tax Act, as that Act existed prior to the adoption of the State Tax Lien Registration Act, for State tax liens, and any recorder or registrar of titles with whom a notice of such lien is filed shall treat such lien as a State tax lien for recording purposes.
(Source: P.A. 100-22, eff. 1-1-18.)

(65 ILCS 5/8-3-16) (from Ch. 24, par. 8-3-16)
Sec. 8-3-16. The corporate authorities of any municipality may annually levy, for emergency services and disaster operations as defined in the Illinois Emergency Management Agency Act, a tax not to exceed 0.05% of the full fair cash value, as equalized or assessed by the Department of Revenue, of all of the taxable property in the municipality for the current year. However, the amount collectible under a levy shall in no event exceed 25¢ per capita. The annual tax shall be in addition to the amount authorized to be levied for general corporate purposes.
(Source: P.A. 87-168.)

(65 ILCS 5/8-3-17) (from Ch. 24, par. 8-3-17)
Sec. 8-3-17. The corporate authorities of a municipality may not impose a tax on any tuition or fees received by a public or private post-secondary educational institution or on any student with respect to his or her being enrolled in such an institution. This Section is a denial and limitation under subsection (g) of Section 6 of Article VII of the Illinois Constitution of the power of a home rule municipality to impose a tax in violation of this Section.
(Source: P.A. 86-1476.)

(65 ILCS 5/8-3-18)
Sec. 8-3-18. A municipality, upon a majority vote of its governing authority, may abate taxes levied for corporate purposes under Section 8-3-1 in an amount not to exceed 50% of the donation by a taxpayer who donates not less than $10,000 to a qualified program. The abatement shall not exceed the tax extension on the taxpayer's real property for the levy year in which the donation is made.
For purposes of this Section, "qualified program" means a facility or a program in an area designated as a target area by the governing authority of the municipality for the creation or expansion of job training and counseling programs, youth day care centers, congregate housing programs for senior adults, youth recreation programs, alcohol and drug abuse prevention, mental health counseling programs, domestic violence shelters, and other programs, facilities or services approved by the governing authority as qualified programs in a target area.
(Source: P.A. 88-389.)

(65 ILCS 5/8-3-19)
Sec. 8-3-19. Home rule real estate transfer taxes.
(a) After the effective date of this amendatory Act of the 93rd General Assembly and subject to this Section, a home rule municipality may impose or increase a tax or other fee on the privilege of transferring title to real estate, on the privilege of transferring a beneficial interest in real property, and on the privilege of transferring a controlling interest in a real estate entity, as the terms "beneficial interest", "controlling interest", and "real estate entity" are defined in Article 31 of the Property Tax Code. Such a tax or other fee shall hereafter be referred to as a real estate transfer tax.
(b) Before adopting a resolution to submit the question of imposing or increasing a real estate transfer tax to referendum, the corporate authorities shall give public notice of and hold a public hearing on the intent to submit the question to referendum. This hearing may be part of a regularly scheduled meeting of the corporate authorities. The notice shall be published not more than 30 nor less than 10 days prior to the hearing in a newspaper of general circulation within the municipality. The notice shall be published in the following form:
Notice of Proposed (Increased) Real Estate Transfer

Tax for (commonly known name of municipality).

A public hearing on a resolution to submit to

referendum the question of a proposed (increased) real estate transfer tax for (legal name of the municipality) in an amount of (rate) to be paid by the buyer (seller) of the real estate transferred will be held on (date) at (time) at (location). The current rate of real estate transfer tax imposed by (name of municipality) is (rate).

Any person desiring to appear at the public hearing

and present testimony to the taxing district may do so.

(c) A notice that includes any information not specified and required by this Section is an invalid notice. All hearings shall be open to the public. At the public hearing, the corporate authorities of the municipality shall explain the reasons for the proposed or increased real estate transfer tax and shall permit persons desiring to be heard an opportunity to present testimony within reasonable time limits determined by the corporate authorities. A copy of the proposed ordinance shall be made available to the general public for inspection before the public hearing.
(d) Except as provided in subsection (i), no home rule municipality shall impose a new real estate transfer tax after the effective date of this amendatory Act of 1996 without prior approval by referendum. Except as provided in subsection (i), no home rule municipality shall impose an increase of the rate of a current real estate transfer tax without prior approval by referendum. A home rule municipality may impose a new real estate transfer tax or may increase an existing real estate transfer tax with prior referendum approval. The referendum shall be conducted as provided in subsection (e). An existing ordinance or resolution imposing a real estate transfer tax may be amended without approval by referendum if the amendment does not increase the rate of the tax or add transactions on which the tax is imposed.
(e) The home rule municipality shall, by resolution, provide for submission of the proposition to the voters. The home rule municipality shall certify the resolution and the proposition to the proper election officials in accordance with the general election law. If the proposition is to impose a new real estate transfer tax, it shall be in substantially the following form: "Shall (name of municipality) impose a real estate transfer tax at a rate of (rate) to be paid by the buyer (seller) of the real estate transferred, with the revenue of the proposed transfer tax to be used for (purpose)?". If the proposition is to increase an existing real estate transfer tax, it shall be in the following form: "Shall (name of municipality) impose a real estate transfer tax increase of (percent increase) to establish a new transfer tax rate of (rate) to be paid by the buyer (seller) of the real estate transferred? The current rate of the real estate transfer tax is (rate), and the revenue is used for (purpose). The revenue from the increase is to be used for (purpose).".
If a majority of the electors voting on the proposition vote in favor of it, the municipality may impose or increase the municipal real estate transfer tax or fee.
(f) Nothing in this amendatory Act of 1996 shall limit the purposes for which real estate transfer tax revenues may be collected or expended.
(g) A home rule municipality may not impose real estate transfer taxes other than as authorized by this Section. This Section is a denial and limitation of home rule powers and functions under subsection (g) of Section 6 of Article VII of the Illinois Constitution.
(h) Notwithstanding subsection (g) of this Section, any real estate transfer taxes adopted by a municipality at any time prior to January 17, 1997 (the effective date of Public Act 89-701) and any amendments to any existing real estate transfer tax ordinance adopted after that date, in accordance with the law in effect at the time of the adoption of the amendments, are not preempted by this amendatory Act of the 93rd General Assembly.
(i) Within 6 months after the effective date of this amendatory Act of the 95th General Assembly, by ordinance adopted without a referendum, a home rule municipality with a population in excess of 1,000,000 may increase the rate of an existing real estate transfer tax by a rate of up to $1.50 for each $500 of value or fraction thereof, or in the alternative may impose a real estate transfer tax at a rate of up to $1.50 for each $500 of value or fraction thereof, which may be on the buyer or seller of real estate, or jointly and severally on both, for the sole purpose of providing financial assistance to the Chicago Transit Authority. All amounts collected under such supplemental tax, after fees for costs of collection, shall be provided to the Chicago Transit Authority pursuant to an intergovernmental agreement as promptly as practicable upon their receipt. Such municipality shall file a copy of any ordinance imposing or increasing such tax with the Illinois Department of Revenue and shall file a report with the Department each month certifying the amount paid to the Chicago Transit Authority in the previous month from the proceeds of such tax.
(Source: P.A. 95-708, eff. 1-18-08.)

(65 ILCS 5/Art. 8 Div. 4 heading)

(65 ILCS 5/8-4-1) (from Ch. 24, par. 8-4-1)
Sec. 8-4-1. No bonds shall be issued by the corporate authorities of any municipality until the question of authorizing such bonds has been submitted to the electors of that municipality provided that notice of the bond referendum, if held before July 1, 1999, has been given in accordance with the provisions of Section 12-5 of the Election Code in effect at the time of the bond referendum, at least 10 and not more than 45 days before the date of the election, notwithstanding the time for publication otherwise imposed by Section 12-5, and approved by a majority of the electors voting upon that question. Notices required in connection with the submission of public questions on or after July 1, 1999 shall be as set forth in Section 12-5 of the Election Code. The clerk shall certify the proposition of the corporate authorities to the proper election authority who shall submit the question at an election in accordance with the general election law, subject to the notice provisions set forth in this Section.
Notice of any such election shall contain the amount of the bond issue, purpose for which issued, and maximum rate of interest.
In addition to all other authority to issue bonds, the Village of Indian Head Park is authorized to issue bonds for the purpose of paying the costs of making roadway improvements in an amount not to exceed the aggregate principal amount of $2,500,000, provided that 60% of the votes cast at the general primary election held on March 18, 2014 are cast in favor of the issuance of the bonds, and the bonds are issued by December 31, 2014.
However, without the submission of the question of issuing bonds to the electors, the corporate authorities of any municipality may authorize the issuance of any of the following bonds:
(1) Bonds to refund any existing bonded indebtedness;
(2) Bonds to fund or refund any existing judgment

indebtedness;

(3) In any municipality of less than 500,000

population, bonds to anticipate the collection of installments of special assessments and special taxes against property owned by the municipality and to anticipate the collection of the amount apportioned to the municipality as public benefits under Article 9;

(4) Bonds issued by any municipality under Sections

8-4-15 through 8-4-23, 11-23-1 through 11-23-12, 11-25-1 through 11-26-6, 11-71-1 through 11-71-10, 11-74.3-1 through 11-74.3-7, 11-74.4-1 through 11-74.4-11, 11-74.5-1 through 11-74.5-15, 11-94-1 through 11-94-7, 11-102-1 through 11-102-10, 11-103-11 through 11-103-15, 11-118-1 through 11-118-6, 11-119-1 through 11-119-5, 11-129-1 through 11-129-7, 11-133-1 through 11-133-4, 11-139-1 through 11-139-12, 11-141-1 through 11-141-18 of this Code or 10-801 through 10-808 of the Illinois Highway Code, as amended;

(5) Bonds issued by the board of education of any

school district under the provisions of Sections 34-30 through 34-36 of The School Code, as amended;

(6) Bonds issued by any municipality under the

provisions of Division 6 of this Article 8; and by any municipality under the provisions of Division 7 of this Article 8; or under the provisions of Sections 11-121-4 and 11-121-5;

(7) Bonds to pay for the purchase of voting machines

by any municipality that has adopted Article 24 of The Election Code, approved May 11, 1943, as amended;

(8) Bonds issued by any municipality under Sections

15 and 46 of the "Environmental Protection Act", approved June 29, 1970;

(9) Bonds issued by the corporate authorities of any

municipality under the provisions of Section 8-4-25 of this Article 8;

(10) Bonds issued under Section 8-4-26 of this

Article 8 by any municipality having a board of election commissioners;

(11) Bonds issued under the provisions of "An Act to

provide the manner of levying or imposing taxes for the provision of special services to areas within the boundaries of home rule units and nonhome rule municipalities and counties", approved September 21, 1973;

(12) Bonds issued under Section 8-5-16 of this Code;
(13) Bonds to finance the cost of the acquisition,

construction or improvement of water or wastewater treatment facilities mandated by an enforceable compliance schedule developed in connection with the federal Clean Water Act or a compliance order issued by the United States Environmental Protection Agency or the Illinois Pollution Control Board; provided that such bonds are authorized by an ordinance adopted by a three-fifths majority of the corporate authorities of the municipality issuing the bonds which ordinance shall specify that the construction or improvement of such facilities is necessary to alleviate an emergency condition in such municipality;

(14) Bonds issued by any municipality pursuant to

Section 11-113.1-1;

(15) Bonds issued under Sections 11-74.6-1 through

11-74.6-45, the Industrial Jobs Recovery Law of this Code;

(16) Bonds issued under the Innovation Development

and Economy Act, except as may be required by Section 35 of that Act.

(Source: P.A. 97-333, eff. 8-12-11; 98-654, eff. 6-18-14.)

(65 ILCS 5/8-4-2) (from Ch. 24, par. 8-4-2)
Sec. 8-4-2. Such question shall be in substantially the following form:
--------------------------------------------------------------
Shall bonds in the amount of
$....... be issued by the city (or YES
village or incorporated town as
the case may be) of .... for the -----------------------
purpose of ............ (state
purpose), bearing interest at the NO
rate of not to exceed ....%?
--------------------------------------------------------------
(Source: P.A. 81-1489.)

(65 ILCS 5/8-4-3) (from Ch. 24, par. 8-4-3)
Sec. 8-4-3. The corporate authorities of any municipality, without submitting the question to the electors thereof for approval, may authorize by ordinance the issuance of refunding bonds (1) to refund its bonds prior to their maturity; (2) to refund its unpaid matured bonds; (3) to refund matured coupons evidencing interest upon its unpaid bonds; (4) to refund interest at the coupon rate upon its unpaid matured bonds that has accrued since the maturity of these bonds; and (5) to refund its bonds which by their terms are subject to redemption before maturity.
The refunding bonds may be made registerable as to principal and may bear interest at a rate not to exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, payable at such time and place as may be provided in the bond ordinance.
The refunding bonds shall remain valid even though one or more of the officers executing the bonds cease to hold his or their offices before the bonds are delivered.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
The amendatory Acts of 1971, 1972 and 1973 are not a limit upon any municipality which is a home rule unit.
(Source: P.A. 86-4.)

(65 ILCS 5/8-4-4) (from Ch. 24, par. 8-4-4)
Sec. 8-4-4. The ordinance authorizing the refunding bonds shall prescribe all details thereof and shall provide for the levy and collection of a direct annual tax upon all the taxable property within the municipality sufficient to pay the principal thereof and interest thereon as it matures. This tax shall be in addition to and exclusive of the maximum of all other taxes authorized to be levied by the municipality. Tax limitations applicable to the municipality provided by this Code or by other Illinois statutes shall not apply to taxes levied for payment of these refunding bonds.
A certified copy of the bond ordinance shall be filed with the county clerk of the county in which the municipality or any portion thereof is situated, and shall constitute the authority for the extension and collection of refunding bond and interest taxes as required by the constitution.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/8-4-5) (from Ch. 24, par. 8-4-5)
Sec. 8-4-5. The refunding bonds may be exchanged for the bonds to be refunded on the basis of dollar for dollar for the par value of the bonds, interest coupons, and interest not represented by coupons, if any. Instead of this exchange, the refunding bonds may be sold at not less than their par value and accrued interest. The proceeds received from their sale shall be used to pay the bonds, interest coupons, and interest not represented by coupons, if any. This payment may be made without any prior appropriation therefor under Section 8-2-1 or 8-2-9.
Bonds and interest coupons which have been received in exchange or paid shall be cancelled and the obligation for interest, not represented by coupons, which has been discharged, shall be evidenced by a written acknowledgment of the exchange or payment thereof.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/8-4-6) (from Ch. 24, par. 8-4-6)
Sec. 8-4-6. The refunding bonds shall be of such form and denomination, payable at such place, bear such date, and be executed by such officials as may be provided by the corporate authorities of the municipality in the bond ordinance. They shall mature within not to exceed 20 years from their date, and may be made callable on any interest payment date at par and accrued interest after notice has been given at the time and in the manner provided in the bond ordinance.
If there is no default in payment of the principal of or interest upon the refunding bonds, and if after setting aside a sum of money equal to the amount of interest that will accrue on the refunding bonds, and a sum of money equal to the amount of principal that will become due thereon, within the next 6 months period, the treasurer and comptroller, if there is a comptroller, of the municipality shall use the money available from the proceeds of taxes levied for the payment of the refunding bonds in calling them for payment, if, by their terms, they are subject to redemption. However, a municipality may provide in the bond ordinance that, whenever the municipality is not in default in payment of the principal of or interest upon the refunding bonds and has set aside the sums of money provided in this paragraph for interest accruing and principal maturing within the next 6 months period, the money available from the proceeds of taxes levied for the payment of refunding bonds shall be used, first, in the purchase of the refunding bonds at the lowest price obtainable, but not to exceed their par value and accrued interest, after sealed tenders for their purchase have been advertised for as may be directed by the corporate authorities thereof.
Refunding bonds called for payment and paid or purchased under this section shall be marked paid and cancelled.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/8-4-7) (from Ch. 24, par. 8-4-7)
Sec. 8-4-7. Whenever any refunding bonds are purchased or redeemed and cancelled, as provided in Section 8-4-6, the taxes thereafter to be extended for payment of the principal of and the interest on the remainder of the issue shall be reduced in an amount equal to the principal of and the interest that would have thereafter accrued upon the refunding bonds so cancelled. A resolution shall be adopted by the corporate authorities of the municipality finding these facts. A certified copy of this resolution shall be filed with the county clerk specified in Section 8-4-4. Whereupon the county clerk shall reduce and extend such tax levies in accordance therewith.
Whenever refunding bonds are issued, proper reduction of taxes, theretofore levied for the payment of the bonds refunded and next to be extended for collection, shall be made by the county clerk upon receipt of a certificate signed by the treasurer and the comptroller, if there is a comptroller, of the municipality, showing the bonds refunded and the tax to be abated.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/8-4-8) (from Ch. 24, par. 8-4-8)
Sec. 8-4-8. Money which becomes available from taxes that were levied for prior years for payment of bonds or interest coupons that were paid or refunded before these taxes were collected, after payment of all warrants that may have been issued in anticipation of these taxes, shall be placed in the sinking fund account provided in this section. It shall be used to purchase, call for payment, or to pay at maturity refunding bonds and interest thereon as provided in Sections 8-4-3 through 8-4-9.
Money received from the proceeds of taxes levied for the payment of the principal of and interest upon refunding bonds shall be deposited in a special fund of the municipality. It shall be designated as the "Refunding Bond and Interest Sinking Fund Account of ....." This fund shall be faithfully applied to the purchase or payment of refunding bonds and the interest thereon as provided in Sections 8-4-3 through 8-4-9.
If the money in this fund is not immediately necessary for the payment or redemption of refunding bonds or if refunding bonds can not be purchased before maturity, then, under the direction of the corporate authorities of the municipality, the money may be invested by the treasurer and the comptroller, if there is a comptroller, of the municipality, in bonds or other interest bearing obligations of the United States or in bonds of the State of Illinois or in general obligation bonds of the issuing municipality.
The maturity date of the securities in which this money is invested shall be prior to the due date of any issue of refunding bonds of the investing municipality. The corporate authorities may sell these securities whenever necessary to obtain cash to meet bond and interest payments.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/8-4-9) (from Ch. 24, par. 8-4-9)
Sec. 8-4-9. The corporate authorities of a municipality may take any action that may be necessary to inform the owners of unpaid bonds regarding the financial condition of the municipality, the necessity of refunding its unpaid bonds and readjusting the maturities thereof in order that sufficient taxes may be collected to take care of these bonds, and thus re-establish the credit of the municipality. The corporate authorities may enter into any agreement required to prepare and carry out any refunding plan and, without any previous appropriation therefor under Section 8-2-1 or 8-2-9, may incur and pay expenditures that may be necessary in order to accomplish the refunding of the bonds of the municipality.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/8-4-10) (from Ch. 24, par. 8-4-10)
Sec. 8-4-10. Sections 8-4-3 through 8-4-10 apply to all municipalities, whether incorporated under a general or a special act, and shall constitute complete authority for issuing refunding bonds without reference to other laws, and shall be construed as conferring powers in addition to, but not as limiting powers granted under other laws or under any other provisions of this Code.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/8-4-11) (from Ch. 24, par. 8-4-11)
Sec. 8-4-11. In every municipality there shall be a sinking fund commission, composed of the mayor or president, as the case may be, the chairman of the finance committee, and the comptroller, or if there is no comptroller, the municipal clerk.
Sections 8-4-11 and 8-4-12 shall not be applicable to the refunding bond and interest sinking fund account provided for in Section 8-4-8.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/8-4-12) (from Ch. 24, par. 8-4-12)
Sec. 8-4-12. Whenever there is a sum in the municipality's sinking fund in excess of the amount required for the payment of the municipality's bonded indebtedness maturing in that, or the succeeding, fiscal year, and the interest due in that period, the sinking fund commission may use this excess in the purchase of unpaid bonds for the payment of which, at maturity, the sinking fund was or shall be created, paying therefor no more than the market price. When such bonds are so purchased, they shall be cancelled, and thereafter no taxes for the payment of those bonds or the interest thereon shall be levied. The money in a municipality's sinking fund may be applied to the payment of such bonds without any further appropriation by the municipality than is made under this section.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/8-4-13) (from Ch. 24, par. 8-4-13)
Sec. 8-4-13. Every municipality incorporated by and operating under a special charter may borrow money upon the credit of the municipality for lawful corporate purposes, including the funding and refunding of any judgment indebtedness heretofore or hereafter incurred, and may issue its negotiable coupon bonds therefor in such form, of such denomination, payable at such place and at such time or times, not exceeding 20 years from their date, as the corporate authorities of the municipality may prescribe by ordinance.
Every such municipality, prior to or at the time of issuing its bonds under this section, shall provide for the collection of a direct annual tax upon all of the taxable property of the municipality, which, in addition to all other taxes, shall be sufficient to pay the interest on the bonds as it falls due and also to pay the principal of the bonds within 20 years from their date.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/8-4-14) (from Ch. 24, par. 8-4-14)
Sec. 8-4-14. Without submitting the question to the legal voters thereof for approval the corporate authorities of any municipality having a population of less than 500,000 may by ordinance authorize the issue of refunding revenue bonds, payable solely from the revenues of a municipally-owned water utility, combined water and sewer utility, sewer utility, gas utility, swimming pool or airport, to refund the principal or accrued interest, or both, of its outstanding revenue bonds, revenue certificates of indebtedness or revenue notes, prior to their maturity, and the principal and accrued interest of its matured outstanding revenue bonds, revenue certificates of indebtedness or revenue notes issued under the provisions of any law of this State, and which by their terms are payable solely from the revenues of a municipally-owned water utility, combined water and sewer utility, sewer utility, gas utility, swimming pool or airport. The refunding revenue bonds may be made registerable as to principal and bear interest at a rate not to exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, payable at such time or at such place as may be provided for in the ordinance authorizing the issue thereof.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
The amendatory Acts of 1971, 1972 and 1973 are not a limit upon any municipality which is a home rule unit.
(Source: P.A. 86-4.)

(65 ILCS 5/8-4-15) (from Ch. 24, par. 8-4-15)
Sec. 8-4-15. The ordinance authorizing such refunding revenue bonds shall prescribe all the details thereof and the bonds shall be in such form and denomination, payable at such places, bear such date and be executed by such officials as may be provided in the bond ordinance. The ordinance also shall determine the period of usefulness of the utility. The refunding revenue bonds shall mature within the determined period of usefulness of the utility and shall mature, in any event, within not to exceed 40 years from their date, and may be made callable on any interest payment date at a price of par and accrued interest, after notice shall be given by publication or otherwise at any time or times and in the manner as may be provided for in the bond ordinance.
The ordinance may contain such covenants and restrictions upon the issuance of additional refunding revenue bonds, or revenue bonds for the improvement and extension of such utility or facility as may be deemed necessary or advisable for the assurance of the payment of the refunding revenue bonds thereby authorized. Such bonds shall be payable solely from the revenues derived from such municipally-owned utility or facility and such bonds shall not, in any event, constitute an indebtedness of the municipality within the meaning of any constitutional or statutory limitation, and it shall be plainly stated on the face of each bond that it does not constitute an indebtedness of the municipality within the meaning of any constitutional or statutory provision or limitation.
The validity of any refunding revenue bonds shall remain unimpaired, although one or more of the officials executing the same shall cease to be such officer or officers before delivery thereof, and such bonds shall have all the qualities of negotiable instruments under the Law Merchant and Article 3 of the Uniform Commercial Code.
(Source: P.A. 90-655, eff. 7-30-98.)

(65 ILCS 5/8-4-16) (from Ch. 24, par. 8-4-16)
Sec. 8-4-16. If any revenue securities which are refunded are secured by an indenture of mortgage or deed of trust, such indenture of mortgage or deed of trust shall be properly released of record.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/8-4-17) (from Ch. 24, par. 8-4-17)
Sec. 8-4-17. Whenever refunding revenue bonds are issued under this Division 4, sufficient revenues received from the operation of the municipally-owned utility or facility shall be set aside as collected and be deposited in a separate fund, which shall be used only in paying the cost of operation and maintenance of the utility or facility, providing an adequate depreciation fund, and paying the principal of and interest upon the revenue bonds issued that are payable by their terms only from such revenues.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/8-4-18) (from Ch. 24, par. 8-4-18)
Sec. 8-4-18. Rates charged for service and the use of the utility or facility shall be sufficient at all times to pay the cost of operation and maintenance, provide an adequate depreciation fund and pay the principal of and interest upon all revenue bonds which by their terms are payable solely from the revenues derived from the operation of the utility or facility.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/8-4-19) (from Ch. 24, par. 8-4-19)
Sec. 8-4-19. Any holder of a bond or bonds, or of any of the coupons of any bond or bonds of a municipality issued under Sections 8-4-14 through 8-4-23, may in any civil action, mandamus, injunction or other proceeding, enforce and compel performance of all duties required by this Division 4, including the maintaining and collecting of sufficient rates for that purpose and the application of income and revenue thereof.
(Source: P.A. 83-345.)

(65 ILCS 5/8-4-20) (from Ch. 24, par. 8-4-20)
Sec. 8-4-20. After the ordinance providing for the issuance of the refunding revenue bonds has been passed, it shall be published at least once within 10 days after its passage in one or more newspapers published in the municipality, or, if no newspaper is published therein, then in one or more newspapers with a general circulation within the municipality. In municipalities with less than 500 population in which no newspaper is published, publication may instead be made by posting a notice in 3 prominent places within the municipality. The ordinance shall not become effective until 10 days after its publication.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/8-4-21) (from Ch. 24, par. 8-4-21)
Sec. 8-4-21. Such refunding revenue bonds may be exchanged on a basis of par for the securities to be refunded, or such bonds may be sold at not less than their par value and accrued interest and the proceeds received shall be used to pay the securities which are to be refunded thereby.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/8-4-22) (from Ch. 24, par. 8-4-22)
Sec. 8-4-22. The corporate authorities of any such municipality are authorized to take any action that may be necessary to inform owners of outstanding securities regarding the financial condition of the fund out of which the securities are payable and the necessity of refunding the same and readjusting the maturities thereof and the corporate authorities may enter into any agreements required to prepare and carry out any refunding plan, and without previous appropriation therefor under any law may incur and pay expenditures that may be necessary in order to accomplish the refunding of such securities.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/8-4-23) (from Ch. 24, par. 8-4-23)
Sec. 8-4-23. Sections 8-4-14 through 8-4-23 constitute complete authority for the issue of refunding revenue bonds as herein provided without reference to any other laws or provisions of this Code and shall be construed as conferring power in addition to but not in limitation of the powers granted under any other existing laws or provisions of this Code.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/8-4-24) (from Ch. 24, par. 8-4-24)
Sec. 8-4-24. Whenever bonds have been issued by any municipality for the purpose of constructing an incinerator, and the corporate authorities decide that such project is not feasible and substitute a different method of refuse disposal, they may adopt an ordinance ordering the submission to the electors of a proposition to use the proceeds of such bond issue, or any balance thereof, for some other specified municipal purpose. The clerk shall certify such question to the proper election authority who shall submit the proposition at an election in accordance with the general election law.
(Source: P.A. 81-1489.)

(65 ILCS 5/8-4-25) (from Ch. 24, par. 8-4-25)
Sec. 8-4-25. Subject to the requirements of the Bond Issue Notification Act, any municipality is authorized to issue from time to time full faith and credit general obligation notes in an amount not to exceed 85% of the specific taxes levied for the year during which and for which such notes are issued, provided no notes shall be issued in lieu of tax warrants for any tax at any time there are outstanding tax anticipation warrants against the specific taxes levied for the year. Such notes shall bear interest at a rate not to exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, if issued before January 1, 1972 and not more than the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, if issued after January 1, 1972 and shall mature within two years from date. The first interest payment date on any such notes shall not be earlier than the delinquency date of the first installment of taxes levied to pay interest and principal of such notes. Notes may be issued for taxes levied for the following purposes:
(a) Corporate.
(b) For the payment of judgments.
(c) Public Library for Maintenance and Operation.
(d) Public Library for Buildings and Sites.
(e) Municipal Tuberculosis Sanitarium.
(f) Relief (General Assistance).
In order to authorize and issue such notes, the corporate authorities shall adopt an ordinance fixing the amount of the notes, the date thereof, the maturity, rate of interest, place of payment and denomination, which shall be in equal multiples of $1,000, and provide for the levy and collection of a direct annual tax upon all the taxable property in the municipality sufficient to pay the principal of and interest on such notes as the same becomes due.
A certified copy of the ordinance authorizing the issuance of the notes shall be filed in the office of the County Clerk of the county in which the municipality is located, or if the municipality lies partly within two or more counties, a certified copy of the ordinance authorizing such notes shall be filed with the County Clerk of each of the respective counties, and it shall be the duty of the County Clerk, or County Clerks, whichever the case may be, to extend the tax therefor in addition to and in excess of all other taxes heretofore or hereafter authorized to be levied by such municipality.
From and after any such notes have been issued and while such notes are outstanding, it shall be the duty of the County Clerk or County Clerks, whichever the case may be, in computing the tax rate for the purpose for which the notes have been issued to reduce the tax rate levied for such purpose by the amount levied to pay the principal of and interest on the notes to maturity, provided the tax rate shall not be reduced beyond the amount necessary to reimburse any money borrowed from the working cash fund, and it shall be the duty of the Clerk of the municipality annually, not less than thirty (30) days prior to the tax extension date, to certify to the County Clerk, or County Clerks, whichever the case may be, the amount of money borrowed from the working cash fund to be reimbursed from the specific tax levy.
No reimbursement shall be made to the working cash fund until there has been accumulated from the tax levy provided for the notes an amount sufficient to pay the principal of and interest on such notes as the same become due.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 89-655, eff. 1-1-97.)

(65 ILCS 5/8-4-26) (from Ch. 24, par. 8-4-26)
Sec. 8-4-26. Subject to the requirements of the Bond Issue Notification Act, the corporate authorities of any municipality having a board of election commissioners may issue bonds, in such amounts as may be required for the purpose of acquiring voting machines or electronic voting systems as required by Sections 24-1.1 and 24A-3 of The Election Code and may levy a direct annual tax upon all taxable property in the municipality for the purpose of paying the principal of and interest on such bonds. The ordinance authorizing the issuance of such bonds shall specify the total amount of bonds to be issued, the form and denomination of the bonds, the date they are to bear, the place where they are payable, the date or dates of maturity, which shall not be more than 10 years from the date of issuance, the rate of interest, and the dates on which interest is payable. Such ordinance shall prescribe all the details of the bonds and shall provide for the levy and collection of a direct annual tax upon all taxable property in the municipality sufficient to pay the principal of the bonds at maturity and the interest thereon as it falls due. Such tax is in addition to taxes for general corporate purposes and is not included in any statutory tax rate limitation.
(Source: P.A. 89-655, eff. 1-1-97.)

(65 ILCS 5/Art. 8 Div. 4.1 heading)

(65 ILCS 5/8-4.1-1) (from Ch. 24, par. 8-4.1-1)
Sec. 8-4.1-1. This Division shall be known and may be cited as the "Municipal Bond Reform Act."
(Source: P.A. 85-158.)

(65 ILCS 5/8-4.1-2) (from Ch. 24, par. 8-4.1-2)
Sec. 8-4.1-2. In addition to other words and terms as defined in this Code, the following words or terms shall as used in this Division have the meanings set forth opposite each unless the context or usage clearly indicates that another meaning is intended.
"Applicable Law" means any provision of this Code or any other provision of law authorizing municipalities to issue Bonds.
"Backdoor Referendum" means the submission of a public question to the voters of a municipality, initiated by a petition of voters or residents or property owners of such municipality, to determine whether an action by the corporate authorities of such municipality shall be effective, adopted or rejected.
"Bonds" means any instrument evidencing the obligation to pay money authorized or issued by or on behalf of a municipality under Applicable Law including, without limiting the generality of the foregoing, bonds, notes, installment or financing contracts, leases, certificates, tax anticipation warrants or notes, vouchers, or any evidence of indebtedness.
"General Obligation Bonds" means Bonds of a municipality for the payment of which the municipality is empowered to levy ad valorem property taxes upon all taxable property in the municipality without limitation as to rate or amount.
"Municipality" for the purpose of this Division also includes water commissions under Division 135 of Article 11 of this Code or any other entity created by intergovernmental agreement and comprised solely of cities, villages, or incorporated towns.
"Revenue Bonds" means any Bonds of a municipality other than General Obligation Bonds.
(Source: P.A. 85-158.)

(65 ILCS 5/8-4.1-3) (from Ch. 24, par. 8-4.1-3)
Sec. 8-4.1-3. The provisions of this Act are intended to be supplemental and in addition to all other power or authority granted to municipalities, shall be construed liberally and shall not be construed as a limitation of any power or authority otherwise granted.
(Source: P.A. 85-158.)

(65 ILCS 5/8-4.1-4) (from Ch. 24, par. 8-4.1-4)
Sec. 8-4.1-4. Whenever Applicable Law provides that the authorization or the issuance of Bonds, or the becoming effective of an ordinance or resolution providing for the authorization or issuance of Bonds, may be subject to a backdoor referendum, the provisions of this Section may be used as an alternative to the specific procedures as otherwise set forth by Applicable Law.
A. The corporate authorities may adopt an authorizing ordinance describing briefly the authority under which Bonds are proposed to be issued, the nature of the project or purpose to be financed, the estimated total costs of the project or purpose, including in such costs all items related to financing the project or purpose, and the maximum amount of Bonds authorized to be issued to pay such costs. No further details or specifications are required in such authorizing ordinance. Such authorizing ordinance, along with any other notice as required by Applicable Law, including any notice as to the right of electors to file a petition and the number of voters required to sign any such petition, shall be published or posted as required by Applicable Law. A petition may be filed after such publication or posting during the period as provided by Applicable Law; but upon the expiration of any such period, the corporate authorities shall be authorized to issue such Bonds as if they had followed all necessary procedures set forth in such Applicable Law.
B. If no petition meeting the requirements of the Applicable Law is filed during the petition period hereinabove referred to, then the corporate authorities may adopt additional ordinances or proceedings supplementing or amending the authorizing ordinance so long as the maximum amount of Bonds as set forth in the authorizing ordinance hereinabove provided for is not exceeded, and there is no material change in the project or purpose described in the authorizing ordinance. Such additional ordinances or proceedings shall in all instances become effective immediately without publication or posting or any further act or requirement. The authorizing ordinance, together with such additional ordinances or proceedings, shall constitute complete authority for the issuance of such Bonds under the Applicable Law.
(Source: P.A. 85-158.)

(65 ILCS 5/8-4.1-5) (from Ch. 24, par. 8-4.1-5)
Sec. 8-4.1-5. The corporate authorities may provide for a reserve fund solely for the payment of the principal of and interest on Bonds. Bond proceeds may be used to provide such reserve fund.
(Source: P.A. 85-158.)

(65 ILCS 5/8-4.1-6) (from Ch. 24, par. 8-4.1-6)
Sec. 8-4.1-6. The corporate authorities are authorized and may covenant and contract with the holders of Revenue Bonds to levy, charge and collect moneys pledged as security for the payment of Revenue Bonds in amounts sufficient to provide for the prompt payment of the principal of and interest on such Bonds, and to provide an additional amount of money, as debt service coverage, computed as a percentage of the amount of principal and interest scheduled to be payable in any given year.
(Source: P.A. 85-158.)

(65 ILCS 5/8-4.1-7) (from Ch. 24, par. 8-4.1-7)
Sec. 8-4.1-7. The proceeds of Bonds may be used to provide for the payment of interest upon such Bonds for a period not to exceed the greater of 2 years or a period ending 6 months after the estimated date of completion of the acquisition and construction of the project or accomplishment of the purpose for which such Bonds are issued.
In addition it shall be lawful for the corporate authorities of any municipality issuing Bonds to appropriate money for the purpose of paying interest on such Bonds during the period described above. Such appropriation may be made in the ordinance authorizing such Bonds and shall be fully effective upon the effective date of such ordinance without any further notice, publication or approval whatsoever.
(Source: P.A. 85-158.)

(65 ILCS 5/8-4.1-8) (from Ch. 24, par. 8-4.1-8)
Sec. 8-4.1-8. Bonds authorized by Applicable Law may be issued in one or more series, bear such date or dates, become due at such time or times within the period of years provided by Applicable Law, bear interest payable at such intervals and at such rate or rates as authorized under Section 2 of "An Act to authorize public corporations to issue bonds, other evidences of indebtedness and tax anticipation warrants subject to interest rate limitations set forth therein," approved May 26, 1970, as now or hereafter amended, which rates may be fixed or variable, be in such denominations, be in such form, either coupon or registered or book-entry, carry such conversion, registration, and exchange privileges, be subject to defeasance upon such terms, have such rank or priority, be executed in such manner, be payable in such medium of payment at such place or places within or without the State of Illinois, be subject to such terms of redemption with or without premium, and be sold in such manner at private or public sale and at such price as the corporate authorities shall determine. Whenever such bonds are sold at a price less than par, they shall be sold at such price and bear interest at such rate or rates such that the net interest rate received upon the sale of such Bonds does not exceed the maximum rate determined under Section 2 of "An Act to authorize public corporations to issue bonds, other evidences of indebtedness and tax anticipation warrants subject to interest rate limitations set forth therein", approved May 26, 1970, as now or hereafter amended.
(Source: P.A. 85-158.)

(65 ILCS 5/8-4.1-9) (from Ch. 24, par. 8-4.1-9)
Sec. 8-4.1-9. Any redemption premium payable upon the redemption of Bonds may be payable from the proceeds of refunding Bonds which may be issued under Applicable Law for the purpose of refunding such Bonds, from any other lawfully available source or from both proceeds and such other sources.
(Source: P.A. 85-158.)

(65 ILCS 5/8-4.1-10) (from Ch. 24, par. 8-4.1-10)
Sec. 8-4.1-10. In addition to the authority otherwise available to invest funds, corporate authorities may authorize and upon such authorization the Treasurer of any municipality may invest proceeds of Bonds or money on deposit in any debt service or reserve fund or account relating to Bonds in obligations the interest upon which is tax exempt under the provisions of Section 103 of the Internal Revenue Code of 1986, as amended, or successor code or provision, subject to such tax-exempt obligations being rated at the time of purchase within the 4 highest general classifications established by a rating service of nationally recognized expertise in rating bonds of states and the political subdivisions thereof.
(Source: P.A. 85-158.)

(65 ILCS 5/8-4.1-11) (from Ch. 24, par. 8-4.1-11)
Sec. 8-4.1-11. A municipality may pledge, as security for the payment of its Bonds, (a) revenues derived from the operation of any utility system or revenue producing enterprise; (b) moneys deposited or to be deposited in any special fund of the municipality; (c) grants or other revenues expected to be received by the municipality from the state or federal government; (d) special assessments to be collected with respect to a local improvement financed with the proceeds of Bonds; or (e) payments to be made by another unit of local government pursuant to a service agreement with the municipality.
Any such pledge made by a municipality shall be valid and binding from the time such pledge is made. The revenues, moneys and other funds so pledged and thereafter received by the municipality shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act; and, subject only to the provisions of prior agreements, the lien of such pledge shall be valid and binding as against all parties having claims of any kind in trust, contract or otherwise against the municipality irrespective of whether such parties have notice thereof. No ordinance, resolution, trust agreement or other instrument by which such pledge is created need be filed or recorded; except in the records of the municipality.
(Source: P.A. 85-158.)

(65 ILCS 5/8-4.1-12) (from Ch. 24, par. 8-4.1-12)
Sec. 8-4.1-12. Bonds which are issued in part pursuant to this Act may contain a recital to that effect and any such recital shall be conclusive as against the municipality and the corporate authorities thereof and any other person as to the validity of the Bonds and as to their compliance with the provisions of this Act.
(Source: P.A. 85-158.)

(65 ILCS 5/Art. 8 Div. 5 heading)

(65 ILCS 5/8-5-1) (from Ch. 24, par. 8-5-1)
Sec. 8-5-1. Except as hereinafter provided in this Division 5, no municipality having a population of less than 500,000 shall become indebted in any manner or for any purpose, to an amount, including existing indebtedness in the aggregate exceeding 8.625% on the value of the taxable property therein, to be ascertained by the last assessment for state and county purposes, previous to the incurring of the indebtedness or, until January 1, 1983, if greater, the sum that is produced by multiplying the municipality's 1978 equalized assessed valuation by the debt limitation percentage in effect on January 1, 1979.
The indebtedness limitation set forth in this Section may be inapplicable to indebtedness incurred for the purpose of pumping water from Lake Michigan to one or more municipalities having a population of less than 500,000, whether before or after such indebtedness is incurred, if the majority of voters in such municipality approve such inapplicability at an election on the issue held in accordance with the general election law. The governing authority of any such municipality may, by proper ordinance or resolution, cause the proposition of the inapplicability of the limitation of indebtedness set forth in this Section to the indebtedness incurred for such purpose to be certified to the proper election authorities and submitted to the voters of the municipality at a regularly scheduled election in accordance with the general election law. If a majority of the votes cast on the proposition are in favor thereof, indebtedness incurred for the purpose of pumping water from Lake Michigan to one or more municipalities shall not be subject to the limitation set forth in this Section.
The indebtedness limitation set forth in this Section shall not apply to any indebtedness of any municipality incurred to finance the cost of the acquisition, construction or improvement of water or wastewater treatment facilities mandated by an enforceable compliance schedule developed in connection with the federal Clean Water Act or a compliance order issued by the United States Environmental Protection Agency or the Illinois Pollution Control Board.
Any village or incorporated town may provide by resolution, and any city may provide by ordinance, for the taking of a census of the population thereof in order to determine the number of that population for any purpose of this Division 5. The courts in this state shall take judicial notice of the population of any municipality as it appears from the latest municipal census so taken. However, no municipal census shall be taken by the authority of this section, oftener than once in 3 years.
The amendatory Act of 1973 is not a limit upon any municipality which is a home rule unit.
(Source: P.A. 85-925.)

(65 ILCS 5/8-5-2) (from Ch. 24, par. 8-5-2)
Sec. 8-5-2. The limitation prescribed in Section 8-5-1 shall not apply to any indebtedness of any municipality incurred in connection with the issuance of funding bonds.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/8-5-15) (from Ch. 24, par. 8-5-15)
Sec. 8-5-15. In a city or village having a population of less than 500,000, a petition, signed by electors of the city or village equal in number to not less than 10% of the number of votes cast for the candidates for mayor or president at the last preceding general municipal election at which a mayor or president was elected, may be presented to the corporate authorities of such a city or village asking that the question, whether that city or village shall incur additional indebtedness for the construction of impounding dams and artificial lakes for water supply purposes, together with the land and equipment necessary and incidental thereto, be submitted to the electors of that city or village. Thereupon, this question shall be certified by the clerk to the proper election authority and submitted at an election in accordance with the general election law.
This question shall be in substantially the following form:
--------------------------------------------------------------
Shall the city (or village) of.... incur
additional indebtedness for the construction YES
of impounding dams and artificial lakes for --------------
water supply purposes, together with the land NO
and equipment necessary and incidental thereto?
--------------------------------------------------------------
If a majority of the votes cast on this question are in the affirmative, the additional indebtedness for water supply purposes is approved.
(Source: P.A. 81-1489.)

(65 ILCS 5/8-5-16) (from Ch. 24, par. 8-5-16)
Sec. 8-5-16. The corporate authorities of any municipality which is not a home rule unit under the Constitution of 1970 are authorized to issue the bonds of such municipality without referendum subject to the limitation contained herein and the requirements of the Bond Issue Notification Act. Such bonds shall be payable from ad valorem tax receipts. The amount of such bonds, together with other bonds issued pursuant to this Section and outstanding, shall not exceed at the time of issue one-half of 1% of the assessed value of all of the taxable property located within the municipality.
Such bonds shall be authorized by a bond ordinance adopted by the corporate authorities of the municipality. The bond ordinance shall make provision for the payment of the principal of and interest on the bonds by the levy of a direct annual irrepealable tax upon all of the taxable property within the municipality. A properly certified copy of the bond ordinance shall be filed in the office of the county clerk of each county in which any portion of the municipality is situated. Such county clerk or clerks shall extend the taxes levied in the bond ordinance for collection against all of the taxable property situated within the municipality. The taxes levied in the bond ordinance shall be extended annually by the county clerk or clerks without limitation as to rate or amount and such taxes shall be in addition to and in excess of all other taxes levied or authorized to be levied by the municipality.
Bonds heretofore or hereafter issued and outstanding which are approved by referendum, bonds issued under this Section which have been paid in full or for which provision for payment has been made by an irrevocable deposit of funds in an amount sufficient to pay the principal and interest on any such bonds to their respective maturity date, non-referendum bonds issued pursuant to other provisions of this Code, and bonded indebtedness assumed from another municipality, shall not operate to limit in any way the right of the municipality to issue its non-referendum bonds in accord with this Section.
(Source: P.A. 89-655, eff. 1-1-97.)

(65 ILCS 5/Art. 8 Div. 6 heading)

(65 ILCS 5/8-6-1) (from Ch. 24, par. 8-6-1)
Sec. 8-6-1. In each municipality with a population of more than 500,000, a fund to be known as a working cash fund may be created, set apart, maintained, and administered in the manner prescribed in this Division 6, for the purpose of enabling the municipality to have in its treasury at all times sufficient money to meet demands thereon for ordinary and necessary expenditures for corporate purposes and payment of corporate liabilities.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/8-6-2) (from Ch. 24, par. 8-6-2)
Sec. 8-6-2. For the purpose of creating a working cash fund, the corporate authorities may incur an indebtedness and issue bonds therefor in an amount not exceeding in the aggregate $20,000,000 in addition to all bonded indebtedness authorized for that purpose prior to July 1, 1949.
These bonds shall bear interest at a rate of not more than the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, and shall mature within 20 years from the date thereof. The corporate authorities may provide that the ordinance authorizing the issuance of these bonds shall be operative and valid without the submission thereof to the electors of the municipality for approval in accordance with the requirements of Sections 8-4-1 and 8-4-2. The corporate authorities before or at the time of issuing these bonds, shall provide for the collection of a direct annual tax upon all the taxable property in the issuing municipality, sufficient to pay and discharge the principal thereof at maturity and to pay the interest thereon as it falls due. The amendatory Acts of 1971, 1972 and 1973 are not a limit upon any municipality which is a home rule unit.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-4.)

(65 ILCS 5/8-6-3) (from Ch. 24, par. 8-6-3)
Sec. 8-6-3. For the purpose of providing money for such a working cash fund, the corporate authorities also have the power to levy annually, upon all the taxable property in the municipality, a tax of not to exceed .05% upon the value, as equalized or assessed by the Department of Revenue, of that property for purposes of taxation for the year in which each such levy is made.
The collection of this tax shall not be anticipated by the issuance of any warrants drawn against the tax. This tax shall be levied and collected, except as otherwise provided in this Section, in like manner as are the general taxes of the collecting municipality. It shall be known as the working cash fund tax and shall be in addition to the maximum of all other taxes which that municipality is now, or may be hereafter, authorized by law to levy upon the taxable property within the municipality.
This tax may be levied by a separate ordinance prior to March 28 in each year. This tax may be levied for the purpose specified in this Section without any appropriation thereof being made in the annual or supplemental appropriation ordinance.
No tax shall be levied under this Section if the municipality has previously issued the maximum amount of bonds permitted under Section 8-6-2.
(Source: P.A. 81-1509.)

(65 ILCS 5/8-6-4) (from Ch. 24, par. 8-6-4)
Sec. 8-6-4. All money received from the issuance of bonds as authorized in Section 8-6-2, or from any tax levied pursuant to the authority granted by Section 8-6-3, shall be set apart in the specified working cash fund by the municipal treasurer and shall be used only for the purposes and in the manner provided in this section. The fund and the money therein shall not be regarded as current assets available for appropriation and shall not be appropriated by the corporate authorities in the annual appropriation ordinance.
The corporate authorities may appropriate moneys to the working cash fund up to the maximum amount allowable in the fund, and the working cash fund may receive such appropriations and any other contributions.
In order to provide money with which to meet ordinary and necessary disbursements for salaries and other corporate purposes, the fund may be transferred in whole or in part to the general corporate fund of the municipality and so disbursed therefrom in anticipation of the collection of any taxes lawfully levied for general corporate purposes, or in the anticipation of such taxes, as by law now or hereafter enacted or amended, imposed by the General Assembly of the State of Illinois to replace revenue lost by units of local government and school districts as a result of the abolition of ad valorem personal property taxes, pursuant to Article IX, Section 5(c) of the Constitution of the State of Illinois. Money so transferred to the general corporate fund shall be deemed to have been transferred in anticipation of the collection of that part of the taxes so levied or to be received which is in excess of the amount required to pay any tax anticipation warrants, and the interest thereon.
Taxes levied for general corporate purposes, when collected, shall be applied first to the payment of tax anticipation warrants or notes and the interest thereon, and then to the reimbursement of the working cash fund.
Upon the receipt by the municipal treasurer of any taxes, in anticipation of the collection of which, money in the working cash fund has been so transferred for disbursement, the fund shall be immediately reimbursed therefrom until the full amount so transferred has been retransferred to the fund.
(Source: P.A. 85-459.)

(65 ILCS 5/8-6-5) (from Ch. 24, par. 8-6-5)
Sec. 8-6-5. Money shall be transferred from the working cash fund to the general corporate fund only upon the authority of the corporate authorities who, from time to time by a separate ordinance, shall direct the municipal treasurer to make a transfer of such sums as may be required for the purposes authorized in this Division 6. That ordinance shall set forth (1) the taxes in anticipation of the collection of which the transfer is to be made and from which the working cash fund is to be reimbursed, (2) the entire amount of taxes extended, or which the corporate authorities estimate will be extended, or received, for any particular year in anticipation of the collection of all or part of which the transfer is to be made, (3) the aggregate amount of warrants or notes theretofore issued in anticipation of the collection of these taxes together with the amount of the interest which has accrued and which, the corporate authorities estimate, will accrue thereon, (4) the aggregate amount of receipts from taxes imposed to replace revenue lost by units of local government and school districts as a result of the abolition of ad valorem personal property taxes, pursuant to Article IX, Section 5(c) of the Constitution of the State of Illinois, which the corporate authorities estimate will be set aside for the payment of the proportionate amount of debt service and pension or retirement obligations, as required by Section 12 of "An Act in relation to State Revenue Sharing with local government entities", approved July 31, 1969, as amended, and (5) the aggregate amount of money theretofore transferred from the working cash fund to the general corporate fund in anticipation of the collection of such taxes. The amount which that ordinance shall direct the treasurer so to transfer in anticipation of the collection of taxes levied or to be received for any particular year, together with the aggregate amount of such tax anticipation warrants or notes theretofore drawn against such taxes and the amount of the interest accrued and estimated to accrue thereon, the amount estimated to be required to satisfy debt service and pension or retirement obligations, as set forth in Section 12 of "An Act in relation to State revenue sharing with local government entities", approved July 31, 1969, as amended, and the aggregate amount of such transfers theretofore made in anticipation of the collection of these taxes, shall not exceed 90% of the actual or estimated amount of such taxes extended or to be extended or to be received as set forth in that ordinance.
If money is available in the working cash fund, it shall be transferred to the general corporate fund and disbursed for the payment of salaries and other corporate expenses so as to avoid, whenever possible, the issuance of tax anticipation warrants or notes.
(Source: P.A. 81-1506.)

(65 ILCS 5/8-6-6) (from Ch. 24, par. 8-6-6)
Sec. 8-6-6. Any person holding an office, trust, or employment under a municipality with a population of more than 500,000, who is guilty of the wilful violation of any of the provisions of this Division 6 shall be guilty of a business offense and shall be fined not exceeding $10,000, and shall forfeit his right to his office, trust, or employment and shall be removed therefrom. Any such person shall be liable for any sum that he unlawfully diverted from the specified working cash fund, or otherwise used, and that sum may be recovered by the municipality, or by any taxpayer in the name and for the benefit of the municipality, in a civil action. Such a taxpayer, however, shall file a bond for all costs and shall be liable for all costs taxed against the municipality in such a suit, and judgment shall be rendered accordingly. But nothing in this Section shall bar other remedies.
(Source: P.A. 79-1361.)

(65 ILCS 5/Art. 8 Div. 7 heading)

(65 ILCS 5/8-7-1) (from Ch. 24, par. 8-7-1)
Sec. 8-7-1. In each municipality with less than 500,000 inhabitants, a fund to be known as a working cash fund may be created, set apart, maintained, and administered in the manner prescribed in this Division 7 for the purpose of enabling the municipality to have in its treasury at all times sufficient money to meet demands thereon for ordinary and necessary expenditures for all general and special corporate purposes.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/8-7-2) (from Ch. 24, par. 8-7-2)
Sec. 8-7-2. For the purpose of creating such a working cash fund, the corporate authorities may incur an indebtedness and issue bonds therefor in an amount or amounts not exceeding in the aggregate $700,000.
These bonds shall bear interest at a rate of not more than the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, and shall mature within 20 years from the date thereof. The corporate authorities may provide that the ordinance authorizing the issue of these bonds shall be operative and valid without the submission thereof to the electors of the municipality for approval in accordance with the requirements of Sections 8-4-1 and 8-4-2 and the requirements of the Bond Issue Notification Act. The corporate authorities, before or at the time of issuing these bonds, shall provide for the collection of a direct annual tax upon all the taxable property in the issuing municipality, sufficient to pay and discharge the principal thereof at maturity and to pay the interest thereon as it falls due. The amendatory Acts of 1971, 1972 and 1973 are not a limit upon any municipality which is a home rule unit.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 89-655, eff. 1-1-97.)

(65 ILCS 5/8-7-3) (from Ch. 24, par. 8-7-3)
Sec. 8-7-3. For the purpose of providing money for such a working cash fund, the corporate authorities shall also have power to levy, annually, upon all the taxable property in the municipality, a tax of not to exceed .05% upon the value, as equalized or assessed by the Department of Revenue for the year in which each such levy is made.
The collection of this tax shall not be anticipated by the issuance of any warrants drawn against the tax. This tax shall be levied and collected, except as otherwise provided in this Section, in like manner as are the general taxes of the collecting municipality. It shall be known as the working cash fund tax and shall be in addition to the maximum of all other taxes which that municipality is now, or may be hereafter, authorized by law to levy upon the taxable property within the municipality.
This tax may be levied by a separate ordinance on or before the second Tuesday in September in each year, for the purpose specified in this Section, without any appropriation thereof being made in the annual or supplemental appropriation ordinance.
No tax shall be levied under this Section if the municipality has previously issued the maximum amount of bonds permitted under Section 8-7-2.
The foregoing limitation upon tax rate may be increased or decreased according to the referendum provisions of the General Revenue Law of Illinois.
(Source: P.A. 81-1509.)

(65 ILCS 5/8-7-4) (from Ch. 24, par. 8-7-4)
Sec. 8-7-4. All money received from the issuance of bonds as authorized in Section 8-7-2, or from any tax levied pursuant to the authority granted by Section 8-7-3, shall be set apart in the working cash fund by the municipal treasurer and shall be used only for the purposes and in the manner provided in this section. The fund and the money therein shall not be regarded as current assets available for appropriation and shall not be appropriated by the corporate authorities in the annual appropriation ordinance.
The corporate authorities may appropriate moneys to the working cash fund up to the maximum amount allowable in the fund, and the working cash fund may receive such appropriations and any other contributions.
In order to provide money with which to meet ordinary and necessary disbursements for salaries and other general and special corporate purposes, the fund may be transferred in whole or in part to the general or special corporate funds of the municipality, and so disbursed therefrom in anticipation of the collection of any taxes lawfully levied for general or special corporate purposes or, in anticipation of such taxes, as by law now or hereafter enacted or amended, imposed by the General Assembly of the State of Illinois to replace revenue lost by units of local government and school districts as a result of the abolition of ad valorem personal property taxes, pursuant to Article IX, Section 5(c) of the Constitution of the State of Illinois. Money so transferred to the general or special corporate funds shall be deemed to have been transferred in anticipation of the collection of that part of the taxes so levied or to be received which is in excess of the amount required to pay any tax anticipation warrants, and the interest thereon.
Taxes levied for general or special corporate purposes, when collected shall be applied first to the payment of tax anticipation warrants or notes and the interest thereon, and then to the reimbursement of the working cash fund.
Upon the receipt by the municipal treasurer of any taxes, in anticipation of the collection of which money in the working cash fund has been so transferred for disbursement, the fund shall be immediately reimbursed therefrom until the full amount so transferred has been retransferred to the fund. Unless the taxes so received and applied to the reimbursement of the working cash fund, prior to the first day of the eighth month following the month in which due and unpaid real property taxes by law begin to bear interest, are sufficient to effect a complete reimbursement of the fund for any money transferred therefrom in anticipation of the collection of taxes, the working cash fund shall be reimbursed for the amount of the deficiency therein from any other revenues accruing to the general corporate fund, and the corporate authorities shall provide for the immediate reimbursement of the amount of such a deficiency in its next annual appropriation ordinance.
Any municipality holding in its working cash fund money not immediately necessary for the purposes set forth in this Section may, by ordinance, use such money to invest in its own bonds issued by the municipality which represent the obligation of such municipality, or, may use such money to invest in bonds and other interest bearing obligations of the State of Illinois, or securities authorized for investment in "An Act relating to certain investments of public funds by public agencies," approved July 23, 1943, as heretofore or hereafter amended; provided, however, that no investment authorized by this Section 8-7-4 shall be made in bonds or interest bearing obligations which are in default or in bonds or interest bearing obligations for which accrued interest is due. All money realized by the municipality from the sale or redemption of the securities authorized for investment under this Section shall be placed in the working cash fund. Interest on the investments may also be placed in such fund, or, if so provided in the ordinance authorizing such investments, may be transferred in whole or in part to the general or special corporate funds of the municipality.
(Source: P.A. 85-459.)

(65 ILCS 5/8-7-5) (from Ch. 24, par. 8-7-5)
Sec. 8-7-5. Money shall be transferred from the working cash fund to the general corporate or special funds only upon the authority of the corporate authorities, who from time to time by a separate ordinance shall direct the municipal treasurer to make a transfer of such sums as may be required for the purposes authorized in this Division 7. That ordinance shall set forth (1) the taxes in anticipation of the collection of which the transfer is to be made and from which the working cash fund is to be reimbursed, (2) the entire amount of taxes extended, or which the corporate authorities estimate will be extended or received for any particular year in anticipation of the collection of all or part of which the transfer is to be made, (3) the aggregate amount of warrants or notes theretofore issued in anticipation of the collection of these taxes together with the amount of interest which has accrued, and which, the corporate authorities estimate, will accrue thereon, (4) the aggregate amount of receipts from taxes imposed to replace revenue lost by units of local government and school districts as a result of the abolition of ad valorem personal property taxes, pursuant to Article IX, Section 5(c) of the Constitution of the State of Illinois, which the corporate authorities estimate will be set aside for the payment of the proportionate amount of debt service and pension or retirement obligations, as required by Section 12 of "An Act in relation to State Revenue Sharing with local government entities", approved July 31, 1969, as amended, and (5) the aggregate amount of money theretofore transferred from the working cash fund to such general or special corporate fund in anticipation of the collection of such taxes. The amount which that ordinance shall direct the treasurer so to transfer in anticipation of the collection of taxes levied or to be received for any particular year, together with the aggregate amount of such tax anticipation warrants or notes theretofore drawn against such taxes and the amount of the interest, accrued and estimated to accrue thereon, the amount estimated to be required to satisfy debt service and pension or retirement obligations, as set forth in Section 12 of "An Act in relation to State revenue sharing with local government entities", approved July 31, 1969, as amended, and the aggregate amount of such transfers theretofore made in anticipation of the collection of these taxes, shall not exceed 90% of the actual or estimated amount of such taxes extended or to be extended or to be received as set forth in that ordinance.
If money is available in the working cash fund, it shall be transferred to such general or special corporate fund and disbursed for the payment of salaries and other corporate expenses so as to avoid, whenever possible, the issuance of tax anticipation warrants or notes.
(Source: P.A. 81-1506.)

(65 ILCS 5/8-7-6) (from Ch. 24, par. 8-7-6)
Sec. 8-7-6. Any person holding an office, trust, or employment under a municipality with less than 500,000 inhabitants, who is guilty of the wilful violation of any of the provisions of this Division 7 shall be guilty of a business offense and shall be fined not exceeding $10,000, and shall forfeit his right to his office, trust, or employment, and shall be removed therefrom. Any such person shall be liable for any sum that he unlawfully diverted from the specified working cash fund, or otherwise used, and that sum may be recovered by the municipality, or by any taxpayer in the name and for the benefit of the municipality in a civil action. Such a taxpayer, however, shall file a bond for all costs and shall be liable for all costs taxed against the municipality in such a suit, and judgment shall be rendered accordingly. But nothing in this section shall bar other remedies.
(Source: P.A. 79-1361.)

(65 ILCS 5/8-7-7) (from Ch. 24, par. 8-7-7)
Sec. 8-7-7. Abolishment of working cash fund.
(a) The corporate authority of any municipality may abolish its working cash fund by resolution and may transfer any balance remaining in the fund, including any interest that may have accrued, to the general corporate fund at the end of the fiscal year.
(b) A municipality that has abolished its working cash fund may not establish another working cash fund under this Division 7 for 4 years after the date the fund was abolished. Any general obligation bonds that were previously issued for working cash purposes must be retired before a municipality may establish another working cash fund.
(Source: P.A. 87-982.)

(65 ILCS 5/Art. 8 Div. 8 heading)

(65 ILCS 5/8-8-1) (from Ch. 24, par. 8-8-1)
Sec. 8-8-1. This Division 8 may be cited as The Illinois Municipal Auditing Law.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/8-8-2) (from Ch. 24, par. 8-8-2)
Sec. 8-8-2. The following terms shall, unless the context otherwise indicates, have the following meanings:
(1) "Municipality" or "municipalities" means all cities, villages and incorporated towns having a population of less than 500,000 as determined by the last preceding Federal census.
(2) "Corporate authorities" means a city council, village board of trustees, library board, police and firemen's pension board, or any other body or officers having authority to levy taxes, make appropriations, or approve claims for any municipality.
(3) "Comptroller" means the Comptroller of the State of Illinois.
(4) "Accountant" or "accountants" means all persons licensed to practice public accounting under the laws of this State.
(5) "Audit report" means the written report of the accountant or accountants and all appended statements and schedules relating thereto, presenting or recording the findings of an examination or audit of the financial transactions, affairs, or condition of a municipality.
(6) "Annual report" means the statement filed, in lieu of an audit report, by the municipalities of less than 800 population, which do not own or operate public utilities and do not have bonded debt.
(7) "Supplemental report" means the annual statement filed, in addition to any audit report provided for herein, by all municipalities, except municipalities of less than 800 population which do not own or operate public utilities and do not have bonded debt.
(Source: P.A. 81-1050.)

(65 ILCS 5/8-8-3) (from Ch. 24, par. 8-8-3)
Sec. 8-8-3. Audit requirements.
(a) The corporate authorities of each municipality coming under the provisions of this Division 8 shall cause an audit of the funds and accounts of the municipality to be made by an accountant or accountants employed by such municipality or by an accountant or accountants retained by the Comptroller, as hereinafter provided.
(b) The accounts and funds of each municipality having a population of 800 or more or having a bonded debt or owning or operating any type of public utility shall be audited annually. The audit herein required shall include all of the accounts and funds of the municipality. Such audit shall be begun as soon as possible after the close of the fiscal year, and shall be completed and the report submitted within 180 days after the close of such fiscal year, unless an extension of time shall be granted by the Comptroller in writing. The accountant or accountants making the audit shall submit not less than 2 copies of the audit report to the corporate authorities of the municipality being audited. Municipalities not operating utilities may cause audits of the accounts of municipalities to be made more often than herein provided, by an accountant or accountants. The audit report of such audit when filed with the Comptroller together with an audit report covering the remainder of the period for which an audit is required to be filed hereunder shall satisfy the requirements of this section.
(c) Municipalities of less than 800 population which do not own or operate public utilities and do not have bonded debt, shall file annually with the Comptroller a financial report containing information required by the Comptroller. Such annual financial report shall be on forms devised by the Comptroller in such manner as to not require professional accounting services for its preparation.
(d) In addition to any audit report required, all municipalities, except municipalities of less than 800 population which do not own or operate public utilities and do not have bonded debt, shall file annually with the Comptroller a supplemental report on forms devised and approved by the Comptroller.
(e) Notwithstanding any provision of law to the contrary, if a municipality (i) has a population of less than 200, (ii) has bonded debt in the amount of $50,000 or less, and (iii) owns or operates a public utility, then the municipality shall cause an audit of the funds and accounts of the municipality to be made by an accountant employed by the municipality or retained by the Comptroller for fiscal year 2011 and every fourth fiscal year thereafter or until the municipality has a population of 200 or more, has bonded debt in excess of $50,000, or no longer owns or operates a public utility. Nothing in this subsection shall be construed as limiting the municipality's duty to file an annual financial report with the Comptroller or to comply with the filing requirements concerning the county clerk.
(f) All audits and reports to be filed with the Comptroller under this Section must be submitted electronically and the Comptroller must post the audits and reports on the Internet no later than 45 days after they are received. If the municipality provides the Comptroller's Office with sufficient evidence that the audit or report cannot be filed electronically, the Comptroller may waive this requirement. The Comptroller must also post a list of municipalities that are not in compliance with the reporting requirements set forth in this Section.
(g) Subsection (f) of this Section is a limitation under subsection (i) of Section 6 of Article VII of the Illinois Constitution on the concurrent exercise by home rule municipalities of powers and functions exercised by the State.
(h) Any financial report under this Section shall include the name of the purchasing agent who oversees all competitively bid contracts. If there is no purchasing agent, the name of the person responsible for oversight of all competitively bid contracts shall be listed.
(Source: P.A. 99-459, eff. 8-25-15.)

(65 ILCS 5/8-8-3.5)
Sec. 8-8-3.5. Tax Increment Financing Report. The reports filed under subsection (d) of Section 11-74.4-5 of the Tax Increment Allocation Redevelopment Act and the reports filed under subsection (d) of Section 11-74.6-22 of the Industrial Jobs Recovery Law in the Illinois Municipal Code must be separate from any other annual report filed with the Comptroller. The Comptroller must, in cooperation with reporting municipalities, create a format for the reporting of information described in paragraphs (1.5) and (5) and in subparagraph (G) of paragraph (7) of subsection (d) of Section 11-74.4-5 of the Tax Increment Allocation Redevelopment Act and the information described in paragraphs (1.5) and (5) and in subparagraph (G) of paragraph (7) of subsection (d) of Section 11-74.6-22 of the Industrial Jobs Recovery Law that facilitates consistent reporting among the reporting municipalities. The Comptroller may allow these reports to be filed electronically and may display the report, or portions of the report, electronically via the Internet. All reports filed under this Section must be made available for examination and copying by the public at all reasonable times. A Tax Increment Financing Report must be filed electronically with the Comptroller within 180 days after the close of the municipal fiscal year or as soon thereafter as the audit for the redevelopment project area for that fiscal year becomes available. If the Tax Increment Finance administrator provides the Comptroller's office with sufficient evidence that the report is in the process of being completed by an auditor, the Comptroller may grant an extension. If the required report is not filed within the time extended by the Comptroller, the Comptroller shall notify the corporate authorities of that municipality that the audit report is past due. The Comptroller may charge a municipality a fee of $5 per day for the first 15 days past due, $10 per day for 16 through 30 days past due, $15 per day for 31 through 45 days past due, and $20 per day for the 46th day and every day thereafter. These amounts may be reduced at the Comptroller's discretion. In the event the required audit report is not filed within 60 days of such notice, the Comptroller shall cause such audit to be made by an accountant or accountants. The Comptroller may decline to order an audit and the preparation of an audit report if an initial examination of the books and records of the municipality indicates that books and records of the municipality are inadequate or unavailable to support the preparation of the audit report or the supplemental report due to the passage of time or the occurrence of a natural disaster. All fees collected pursuant to this Section shall be deposited into the Comptroller's Administrative Fund. In the event the Comptroller causes an audit to be made in accordance with the requirements of this Section, the municipality shall pay to the Comptroller reasonable compensation and expenses to reimburse her for the cost of preparing or completing such report. Moneys paid to the Comptroller pursuant to the preceding sentence shall be deposited into the Comptroller's Audit Expense Revolving Fund.
(Source: P.A. 98-497, eff. 8-16-13; 98-922, eff. 8-15-14.)

(65 ILCS 5/8-8-4) (from Ch. 24, par. 8-8-4)
Sec. 8-8-4. Overdue reports.
(a) In the event the required audit report for a municipality is not filed with the Comptroller in accordance with Section 8-8-7 within 180 days after the close of the fiscal year of the municipality, the Comptroller shall notify the corporate authorities of that municipality in writing that the audit report is due, and may also grant an extension of time of 60 days, for the filing of the audit report. In the event the required audit report is not filed within the time specified in such written notice, the Comptroller shall cause such audit to be made by an accountant or accountants. In the event the required annual or supplemental report for a municipality is not filed within 6 months after the close of the fiscal year of the municipality, the Comptroller shall notify the corporate authorities of that municipality in writing that the annual or supplemental report is due and may grant an extension in time of 60 days for the filing of such annual or supplemental report.
(b) In the event the annual or supplemental report is not filed within the time extended by the Comptroller, the Comptroller shall cause such annual or supplemental report to be prepared or completed and the municipality shall pay to the Comptroller reasonable compensation and expenses to reimburse him for the cost of preparing or completing such annual or supplemental report. Moneys paid to the Comptroller pursuant to the preceding sentence shall be deposited into the Comptroller's Audit Expense Revolving Fund.
(c) The Comptroller may decline to order an audit or the completion of the supplemental report if an initial examination of the books and records of the municipality indicates that books and records of the municipality are inadequate or unavailable to support the preparation of the audit report or the supplemental report due to the passage of time or the occurrence of a natural disaster.
(d) The State Comptroller may grant extensions for delinquent audits or reports. The Comptroller may charge a municipality a fee for a delinquent audit or report of $5 per day for the first 15 days past due, $10 per day for 16 through 30 days past due, $15 per day for 31 through 45 days past due, and $20 per day for the 46th day and every day thereafter. These amounts may be reduced at the Comptroller's discretion. All fees collected under this subsection (d) shall be deposited into the Comptroller's Administrative Fund.
(Source: P.A. 98-922, eff. 8-15-14; 99-459, eff. 8-25-15.)

(65 ILCS 5/8-8-5) (from Ch. 24, par. 8-8-5)
Sec. 8-8-5. The audit shall be made in accordance with generally accepted auditing standards. Reporting on the financial position and results of financial operations for each fund of the municipality shall be in accordance with generally accepted accounting principles, insofar as possible. Each audit report shall include only financial information, findings and conclusions that are adequately supported by evidence in the auditor's working papers to demonstrate or prove, when called upon, the basis for the matters reported and their correctness and reasonableness. In connection with this, each municipality shall retain the right of inspection of the auditor's working papers and shall make them available to the Comptroller, or his designee, upon request. The audit report shall consist of the professional opinion of the accountant or accountants with respect to the financial statements or, if an opinion cannot be expressed, a declaration that the accountant is unable to express such opinion and an explanation of the reasons he cannot do so. Municipal authorities shall not impose limitations on the scope of the audit to the extent that the effect of such limitations will result in the qualification of the opinion of the accountant or accountants. Each audit report filed with the Comptroller shall be accompanied by a copy of each official statement or other offering of materials prepared in connection with the issuance of indebtedness of the municipality since the filing of the last audit report.
Audits under this Division may be made upon either an accrual or cash basis of accounting depending upon the system followed by each municipality.
(Source: P.A. 87-433.)

(65 ILCS 5/8-8-7) (from Ch. 24, par. 8-8-7)
Sec. 8-8-7. When the accountant or accountants have completed the audit, not less than 2 copies of a report of the audit shall be made and signed by the accountant making such audit, and shall immediately be filed with the municipality audited. Each audit report shall include the certification of the accountant or accountants making the audit that the audit has been performed in compliance with generally accepted auditing standards. The municipality shall immediately make one copy of the report, or one copy of the report authorized by this Division 8 in lieu of an audit report, a part of its public records and at all times thereafter this copy shall be open to public inspection. In addition, the municipality shall file one copy of the report with the Comptroller. An audit report which fails to meet the requirements of this Act shall be rejected by the Comptroller and returned to the municipal authorities for corrective action. Nothing in this section shall be construed as preventing a municipality, in filing its audit report with the Comptroller, from transmitting with such report any comment or explanation that it may desire to make concerning that report. The audit report filed with the Comptroller, together with any accompanying comment or explanation, shall immediately become a part of his public records and shall at all times thereafter be open to public inspection. It shall be unlawful for the accountant to make any disclosure of the result of any examination of any public account excepting as he does so directly to the corporate authorities of the municipality audited.
(Source: P.A. 85-1000.)

(65 ILCS 5/8-8-8) (from Ch. 24, par. 8-8-8)
Sec. 8-8-8. The expenses of the audit and investigation of public accounts provided for in Division 8, whether ordered by the corporate authorities or the Comptroller, shall be paid by the municipality for which the audit is made. Payment shall be ordered by the corporate authorities out of the funds of the municipality and it shall be the duty of such authorities to make provisions for payment. Contracts for the performance of audits required by this Division 8 may be entered into without competitive bidding. If the audit is made by an accountant or accountants retained by the Comptroller, the municipality shall pay to the Comptroller reasonable compensation and expenses to reimburse him for the cost of making such audit.
The corporate authorities of all municipalities coming under the provisions of this Division 8 shall have the power to annually levy a "Municipal Auditing Tax" upon all of the taxable property of the municipalities at the rate on the dollar which will produce an amount which will equal a sum sufficient to meet the cost of all auditing and reports thereunder. Such municipal auditing tax shall be held in a special fund and used for no other purpose than the payment of expenses occasioned by this Division 8.
The tax authorized by this Section shall be in addition to taxes for general corporate purposes authorized under Section 8-3-1 of this Act.
(Source: P.A. 81-824.)

(65 ILCS 5/8-8-9) (from Ch. 24, par. 8-8-9)
Sec. 8-8-9. The provisions of the Division 8 shall not be construed to relieve any officer of any duties now required by law of him with relation to the auditing of public accounts or the disbursement of public funds. Failure of the corporate authorities of any municipality to comply with any of the provisions of this Division 8 shall not affect the legality of taxes levied for any of the funds of such municipality.
Notwithstanding any provision to the contrary, any municipality which files audits or audit reports with the Comptroller in compliance with this Act shall not be required to file any additional audits or audit reports with any state governmental agency providing motor fuel tax funds to such municipality. Any such state governmental agency may obtain copies of all audits and audit reports from the Comptroller.
(Source: P.A. 80-423.)

(65 ILCS 5/8-8-10) (from Ch. 24, par. 8-8-10)
Sec. 8-8-10. The corporate authorities of a municipality may establish an audit committee, and may appoint members of the corporate authority or other appropriate officers to the committee, to review audit reports prepared under this Act and any other financial reports and documents, including management letters prepared by or on behalf of the municipality.
(Source: P.A. 82-644.)

(65 ILCS 5/8-8-10.5)
Sec. 8-8-10.5. Audit report disclosure. Each fiscal year, within 60 days of the close of an audit under this Act, the auditor conducting the audit of all of the funds and accounts of a municipality shall do each of the following:
(1) Provide a copy of any management letter and a

copy of any audited financial statements to each member of the municipality's corporate authorities. If the municipality maintains an Internet website, the corporate authorities shall post this information to its website.

(2) Present the information from the audit to the

municipality's corporate authorities either in person or by a live phone or web connection during a public meeting.

(Source: P.A. 98-738, eff. 1-1-15.)

(65 ILCS 5/Art. 8 Div. 9 heading)

(65 ILCS 5/8-9-1) (from Ch. 24, par. 8-9-1)
Sec. 8-9-1. In municipalities of less than 500,000 except as otherwise provided in Articles 4 and 5 any work or other public improvement which is not to be paid for in whole or in part by special assessment or special taxation, when the expense thereof will exceed $25,000, shall be constructed either (1) by a contract let to the lowest responsible bidder after advertising for bids, in the manner prescribed by ordinance, except that any such contract may be entered into by the proper officers without advertising for bids, if authorized by a vote of two-thirds of all the aldermen or trustees then holding office; or (2) in the following manner, if authorized by a vote of two-thirds of all the aldermen or trustees then holding office, to-wit: the commissioner of public works or other proper officers to be designated by ordinance, shall superintend and cause to be carried out the construction of the work or other public improvement and shall employ exclusively for the performance of all manual labor thereon, laborers and artisans whom the municipality shall pay by the day or hour; and all material of the value of $25,000 and upward used in the construction of the work or other public improvement, shall be purchased by contract let to the lowest responsible bidder in the manner to be prescribed by ordinance. However, nothing contained in this section shall apply to any contract by a city, village or incorporated town with the federal government or any agency thereof.
In every city which has adopted Division 1 of Article 10, every such laborer or artisan shall be certified by the civil service commission to the commissioner of public works or other proper officers, in accordance with the requirement of that division.
In municipalities of 500,000 or more population the letting of contracts for work or other public improvements of the character described in this section shall be governed by the provisions of Division 10 of this Article 8.
(Source: P.A. 100-338, eff. 8-25-17.)

(65 ILCS 5/8-9-2) (from Ch. 24, par. 8-9-2)
Sec. 8-9-2. (a) In municipalities of less than 500,000 population, the corporate authorities may provide by ordinance that all supplies needed for use of the municipality shall be furnished by contract, let to the lowest bidder.
In municipalities of more than 500,000 population the provisions of Division 10 of this Article 8 shall apply to and govern the purchase of supplies.
The provisions of this Section are subject to any contrary provisions contained in "An Act concerning the use of Illinois mined coal in certain plants and institutions", filed July 13, 1937, as heretofore and hereafter amended.
(b) The corporate authorities of a municipality may by ordinance provide that contracts to provide goods and services to the municipality contain a provision requiring the contractor and its affiliates to collect and remit Illinois Use Tax on all sales of tangible personal property into the State of Illinois in accordance with the provisions of the Illinois Use Tax Act, and municipal use tax on all sales of tangible personal property into the municipality in accordance with a municipal ordinance authorized by Section 8-11-6 or 8-11-1.5, during the term of the contract or for some other specified period, regardless of whether the contractor or affiliate is a "retailer maintaining a place of business within this State" as defined in Section 2 of the Use Tax Act. The provision may state that if the requirement is not met, the contract may be terminated by the municipality, and the contractor may be subject to such other penalties or the exercise of such remedies as may be stated in the contract or the ordinance adopted under this Section. An ordinance adopted under this Section may contain exceptions for emergencies or other circumstances when the exception is in the best interest of the public. For purposes of this Section, the term "affiliate" means any entity that (1) directly, indirectly, or constructively controls another entity, (2) is directly, indirectly, or constructively controlled by another entity, or (3) is subject to the control of a common entity. For purposes of this subsection (b), an entity controls another entity if it owns, directly or individually, more than 10% of the voting securities of that entity. As used in this subsection (b), the term "voting security" means a security that (1) confers upon the holder the right to vote for the election of members of the board of directors or similar governing body of the business or (2) is convertible into, or entitles the holder to receive upon its exercise, a security that confers such a right to vote. A general partnership interest is a voting security.
(Source: P.A. 93-25, eff. 6-20-03.)

(65 ILCS 5/8-9-3) (from Ch. 24, par. 8-9-3)
Sec. 8-9-3. In the event of a conflict between the application of this Division 9 of Article 8 and the application of "An Act concerning municipalities, counties and other political subdivisions", enacted by the 85th General Assembly, the provisions of "An Act concerning municipalities, counties and other political subdivisions" shall prevail.
(Source: P.A. 85-854.)

(65 ILCS 5/8-9-4)
Sec. 8-9-4. Long-term contracts. Any municipality may enter into a long-term energy contract, even if the length of the contract would exceed the term of office of the corporate authorities that approved the contract.
(Source: P.A. 93-58, eff. 1-1-04.)

(65 ILCS 5/Art. 8 Div. 10 heading)

(65 ILCS 5/8-10-1) (from Ch. 24, par. 8-10-1)
Sec. 8-10-1. This division shall be known and is hereafter designated as "Municipal purchasing act for cities of 500,000 or more population."
(Source: Laws 1961, p. 576.)

(65 ILCS 5/8-10-2) (from Ch. 24, par. 8-10-2)
Sec. 8-10-2. In addition to all the rights, powers, privileges, duties, and obligations conferred thereon elsewhere in this division or any other Acts, all cities of 500,000 or more population shall have the rights, powers and privileges and shall be subject to the duties and obligations conferred thereon by this Division 10.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/8-10-2.5)
Sec. 8-10-2.5. Airports. This Division 10 applies to purchase orders and contracts relating to airports owned or operated by a municipality of more than 500,000 population.
(Source: P.A. 89-405, eff. 11-8-95.)

(65 ILCS 5/8-10-3) (from Ch. 24, par. 8-10-3)
Sec. 8-10-3. (a) Except as otherwise herein provided, all purchase orders or contracts of whatever nature, for labor, services or work, the purchase, lease, or sale of personal property, materials, equipment or supplies, involving amounts in excess of $10,000, made by or on behalf of any such municipality, shall be let by free and open competitive bidding after advertisement, to the lowest responsible bidder, or in the appropriate instance, to the highest responsible bidder, depending upon whether such municipality is to expend or to receive money. All such purchase orders or contracts, as defined above, which shall involve amounts of $10,000, or less, shall be let in the manner described above whenever practicable, except that such purchase orders or contracts may be let in the open market in a manner calculated to insure the best interests of the public, after solicitation of bids by mail, telephone, or otherwise. The provisions of this Section are subject to any contrary provision contained in "An Act concerning the use of Illinois mined coal in certain plants and institutions", filed July 13, 1937, as heretofore and hereafter amended.
(b) The corporate authorities of a municipality may by ordinance provide that contracts to provide goods and services to the municipality contain a provision requiring the contractor and its affiliates to collect and remit Illinois Use Tax on all sales of tangible personal property into the State of Illinois in accordance with the provisions of the Illinois Use Tax Act, and municipal use tax on all sales of tangible personal property into the municipality in accordance with a municipal ordinance authorized by Section 8-11-6 or 8-11-1.5, during the term of the contract or for some other specified period, regardless of whether the contractor or affiliate is a "retailer maintaining a place of business within this State" as defined in Section 2 of the Use Tax Act. The provision may state that if the requirement is not met, the contract may be terminated by the municipality, and the contractor may be subject to such other penalties or the exercise of such remedies as may be stated in the contract or the ordinance adopted under this Section. An ordinance adopted under this Section may contain exceptions for emergencies or other circumstances when the exception is in the best interest of the public. For purposes of this Section, the term "affiliate" means any entity that (1) directly, indirectly, or constructively controls another entity, (2) is directly, indirectly, or constructively controlled by another entity, or (3) is subject to the control of a common entity. For purposes of this subsection (b), an entity controls another entity if it owns, directly or individually, more than 10% of the voting securities of that entity. As used in this subsection (b), the term "voting security" means a security that (1) confers upon the holder the right to vote for the election of members of the board of directors or similar governing body of the business or (2) is convertible into, or entitles the holder to receive upon its exercise, a security that confers such a right to vote. A general partnership interest is a voting security.
(Source: P.A. 93-25, eff. 6-20-03.)

(65 ILCS 5/8-10-4) (from Ch. 24, par. 8-10-4)
Sec. 8-10-4. Contracts which by their nature are not adapted to award by competitive bidding, such as but not limited to contracts for the services of individuals possessing a high degree of professional skill where the ability or fitness of the individual plays an important part, contracts for supplies, materials, parts or equipment which are available only from a single source, contracts for printing of finance committee pamphlets, comptroller's estimates, and departmental reports, contracts for the printing or engraving of bonds, water certificates, tax warrants and other evidences of indebtedness, contracts for utility services such as water, light, heat, telephone or telegraph, and contracts for the purchase of magazines, books, periodicals and similar articles of an educational or instructional nature, and the binding of such magazine, books, periodicals, pamphlets, reports and similar articles shall not be subject to the competitive bidding requirements of this Article. The purchasing agent hereinafter provided for is hereby expressly authorized to procure from any federal, state or local governmental unit or agency thereof such materials, supplies, commodities or equipment as may be made available through the operation of any legislation heretofore or hereafter enacted without conforming to the competitive bidding requirements of this Division 10. Regular employment contracts in the municipal service, whether with respect to the classified service or otherwise, shall not be subject to the provisions of this Division 10, nor shall this Division 10 be applicable to the granting or issuance pursuant to powers conferred by laws, ordinances or resolutions, of franchises, licenses, permits or other authorizations by the corporate authorities of the municipality, or by departments, offices, institutions, boards, commissions, agencies or other instrumentalities thereof, nor to contracts or transactions, other than the sale or lease of personal property, pursuant to which the municipality is the recipient of money. The purchasing agent may sell or cause to be loaned with proper surety, materials common only to the municipal water distribution system, to such corporations and individuals, upon a proper showing that they are unable to obtain such materials for the purpose of obtaining water from the water system, or while awaiting shipment from manufacturers or vendors of such material, provided, that proper charges for the sale of such material shall be made to such extent as to save the municipality from monetary losses in such transactions.
(Source: Laws 1967, p. 3599.)

(65 ILCS 5/8-10-5) (from Ch. 24, par. 8-10-5)
Sec. 8-10-5. In the case of an emergency affecting the public health or safety, so declared by the corporate authorities of the municipality at a meeting thereof duly convened, which declaration shall require the affirmative vote of a majority of all the members thereof and shall set forth the nature of the danger to the public health or safety, contracts may be let to the extent necessary to resolve such emergency without public advertisement. The resolution or ordinance in which such declaration is embodied shall fix the date upon which such emergency shall terminate, which date may be extended or abridged by the corporate authorities as in their judgment the circumstances require.
The purchasing agent hereinafter provided for, may purchase or may authorize in writing any agency of such municipal government or of the institutions, boards or commissions thereof, if any, to purchase in the open market without filing requisition or estimate therefor, and without advertisement, any supplies, materials or equipment, for immediate delivery to meet bona fide operating emergencies where the amount thereof is not in excess of $40,000. A full written account of any such emergency together with a requisition for the materials, supplies or equipment required therefor shall be submitted immediately to the purchasing agent and shall be open to public inspection for a period of at least one year subsequent to the date of such emergency purchase. The exercise of the authority herein vested in the purchasing agent in respect to purchases for such bona fide operating emergencies shall not be dependent upon a declaration of emergency by the corporate authorities under the first paragraph of this section.
(Source: P.A. 81-1376.)

(65 ILCS 5/8-10-6) (from Ch. 24, par. 8-10-6)
Sec. 8-10-6. The responsible head of each major department, office, institution, board, commission, agency or instrumentality of such municipal government shall certify in writing to the purchasing agent the names of such officers or employees who shall be exclusively authorized to sign requests for purchase for such respective department, office, institution, board, commission, agency or instrumentality, and all requests for purchase shall be void unless executed by such certified officers or employees and approved by the purchasing agent.
Except as to emergency contracts authorized by Section 8-10-5, no undertaking involving amounts in excess of $10,000 shall be split into parts, by the requisitioning agent or otherwise, so as to produce amounts of $10,000 or less, for the purpose of avoiding the provisions of this Division 10.
The term "responsible head" as used herein shall, in the case of the corporate authorities of the municipality, be such member, members, or committee thereof as shall be designated by appropriate resolution or order adopted by such corporate authorities.
(Source: P.A. 81-1376.)

(65 ILCS 5/8-10-7) (from Ch. 24, par. 8-10-7)
Sec. 8-10-7. All proposals to award purchase orders or contracts involving amounts in excess of $10,000 shall be published at least 10 days, excluding Sundays and legal holidays, in advance of the date announced for the receiving of bids, in a secular English language daily newspaper of general circulation throughout such municipality and shall simultaneously be posted on readily accessible bulletin boards in the office of the purchasing agent. Nothing contained in this section shall be construed to prohibit the purchasing agent from placing additional announcements in recognized trade journals. Advertisements for bids shall describe the character of the proposed contract or agreement in sufficient detail to enable the bidders thereon to know what their obligations will be, either in the advertisement itself, or by reference to detailed plans and specifications on file at the time of the publication of the first announcement. Such advertisement shall also state the date, time and place assigned for the opening of bids, and no bids shall be received at any time subsequent to the time indicated in the announcement. However, an extension of time may be granted for the opening of such bids upon publication in a secular English newspaper of general circulation throughout such municipality of the date to which the bid opening has been extended. The time of the bid extension opening shall not be less than 5 days after the publication thereof, Sundays and legal holidays excluded.
Cash, cashier's check, a certified check, a comptroller's certificate of moneys owed the particular vendor, or a bid bond with adequate surety approved by the purchasing agent as a deposit of good faith, in a reasonable amount, but not in excess of 10% of the contract amount may be required of each bidder by the purchasing agent on all bids involving amounts in excess of $10,000 and, if so required, the advertisement for bids shall so specify.
(Source: P.A. 84-1269.)

(65 ILCS 5/8-10-8) (from Ch. 24, par. 8-10-8)
Sec. 8-10-8. Any agreement or collusion among bidders or prospective bidders in restraint of freedom of competition by agreement to bid a fixed price, or otherwise, shall render the bids of such bidders void. Each bidder shall accompany his bid with a sworn statement, or otherwise swear or affirm, that he has not been a party to any such agreement. Any disclosure in advance of the opening of bids, of the terms of the bids submitted in response to an advertisement, made or permitted by the purchasing agent shall render the proceedings void and shall require re-advertisement and re-award.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/8-10-8.5)
Sec. 8-10-8.5. Disclosure. Each person submitting a bid or proposal in relation to any contract in excess of $10,000 under this Division 10, including contracts exempt from competitive bidding under Section 8-10-4 or 8-10-5, must disclose in his or her application the name of each individual having a beneficial interest of more than 7 1/2% in the enterprise and, if the person wishing to submit a bid or proposal is a corporation, the names of all its officers and directors. The person shall notify the municipality of any changes in its ownership or officers at the time such changes occur. In the case of emergency contracts under Section 8-10-5, disclosure under this Section shall be made within 14 days after the contract.
(Source: P.A. 89-405, eff. 11-8-95.)

(65 ILCS 5/8-10-9) (from Ch. 24, par. 8-10-9)
Sec. 8-10-9. All sealed bids shall be publicly opened by the purchasing agent of such municipality, or by an officer or employee in the office of the purchasing agent duly authorized in writing by the purchasing agent to open such bids, and all such bids shall be open to public inspection in the office of the purchasing agent for a period of at least 48 hours before award is made.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/8-10-10) (from Ch. 24, par. 8-10-10)
Sec. 8-10-10. The award of any contract involving amounts in excess of $10,000 shall be made by the purchasing agent to the lowest or highest responsible bidder as provided in Section 8-10-3. Every contract involving amounts in excess of $10,000 shall be signed by the mayor or his duly designated agent, by the comptroller and by the purchasing agent, respectively, of such municipality. Each bid, with the name of the bidder, shall be entered on a record which record with the name of the successful bidder indicated thereon, shall, after award of contract, be open to public inspection in the office of the purchasing agent of such municipality.
All purchase orders or contracts involving amounts of $10,000 or less shall be awarded by the purchasing agent to the lowest or highest responsible bidder as provided in Section 8-10-3 and shall be signed by the purchasing agent and by the comptroller.
An official copy of each awarded purchase order or contract together with all necessary attachments thereto, including assignments and written consents thereto of the purchasing agent as authorized by Section 8-10-14, shall be retained by the purchasing agent in an appropriate file open to the public for such period of time after termination of contract during which action against the municipality might ensue under applicable laws of limitation. After such period such purchase orders, contracts and attachments may be destroyed by direction of the purchasing agent.
(Source: P.A. 81-1376.)

(65 ILCS 5/8-10-11) (from Ch. 24, par. 8-10-11)
Sec. 8-10-11. In determining the responsibility of any bidder the purchasing agent may take into account other factors in addition to financial responsibility, such as past records of transactions with the bidder, experience, adequacy of equipment, ability to complete performance within a specified time limit and other pertinent considerations.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/8-10-12) (from Ch. 24, par. 8-10-12)
Sec. 8-10-12. Any and all bids received in response to an advertisement may be rejected by the purchasing agent if the bidder is not deemed responsible, or the character or quality of the services, supplies, materials, equipment or labor does not conform to requirements or if the public interest may otherwise be served thereby.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/8-10-13) (from Ch. 24, par. 8-10-13)
Sec. 8-10-13. Bond, with sufficient sureties, in such amount as shall be deemed adequate, not only to insure performance of contract in the time and manner prescribed in the contract, but also to save, indemnify, and keep harmless the municipality against all loss, damages, claims, liabilities, judgments, costs, and expenses which may in anywise accrue against the municipality in consequence of the granting of the contract, or which may in anywise result therefrom, may be required of each bidder upon contracts involving amounts in excess of $10,000 when, in the opinion of the purchasing agent, the public interests will be served thereby.
(Source: P.A. 81-1376.)

(65 ILCS 5/8-10-14) (from Ch. 24, par. 8-10-14)
Sec. 8-10-14. No contract awarded to the lowest responsible bidder or to the highest responsible bidder, as the case may be, shall be assignable or sublet by the successful bidder without the written consent of the purchasing agent. In no event shall a contract or any part thereof be assigned or sublet to a bidder who had been declared not to be a responsible bidder in the consideration of bids submitted in response to advertisement for the particular contract.
(Source: Laws 1967, p. 3599.)

(65 ILCS 5/8-10-15) (from Ch. 24, par. 8-10-15)
Sec. 8-10-15. In all municipalities within the purview of this Division 10, there shall be a purchasing agent who shall be appointed by the mayor by and with the consent of the corporate authorities of the municipality. The purchasing agent shall hold office for a term of 4 years and until his successor is appointed and qualified. Such purchasing agent may be removed from office for cause after public hearing before the corporate authorities at which hearing the purchasing agent with counsel shall be entitled to be heard. His salary shall be fixed by the corporate authorities and he shall be required to give bond, with adequate surety, for the faithful performance of his duties in an amount to be determined by the corporate authorities. He shall be exempt from the provisions of Division 1 of Article 10, relating to civil service, in any municipality which has or may hereafter adopt that Division 1. In making the appointment of the purchasing agent, the mayor and corporate authorities shall give due consideration to the executive experience and ability required for the proper and effective discharge of the duties of the office, and no person shall be appointed purchasing agent unless he has served for at least 3 years in a responsible executive capacity requiring knowledge of and experience in large scale purchasing activities.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/8-10-16) (from Ch. 24, par. 8-10-16)
Sec. 8-10-16. The purchasing agent may appoint the necessary employees of his office in accordance with law. The number and salaries of such employees shall be fixed by the corporate authorities. The purchasing agent shall: (a) adopt, promulgate and from time to time revise rules and regulations for the proper conduct of his office; (b) constitute the sole agent of the municipality in contracting for labor, materials, services, or work, the purchase, lease, or sale of personal property, materials, equipment or supplies, in conformity with the provisions of this Division 10; (c) open all sealed bids; (d) determine the lowest or highest responsible bidder, as the case may be, as required by this Division 10, and purchase orders in conformity with this Division 10; (e) enforce written specifications describing standards established in conformity with this Division 10; (f) operate or require such physical, chemical or other tests as may be necessary to insure conformity to such specifications with respect to quality of materials; (g) exercise, or require, at central storerooms or otherwise, such control as may be necessary to insure conformity to contract provisions with respect to quantity; (h) distribute or cause to be distributed, to the various requisitioning agencies of such municipality, such supplies, materials or equipment, as may be purchased by him; (i) transfer materials, supplies and equipment to or between the various requisitioning agencies and to trade in, sell or dispose of such materials, supplies or equipment as may become surplus, obsolete or unusable; (j) control inventories and inventory records of all stocks of materials, supplies and equipment of common usage contained in any central or principal storeroom, stockyard or warehouse of such municipality; (k) assume such related activities as may be assigned to him from time to time by the mayor or the corporate authorities of such municipality, and (l) submit to the mayor of such municipality an annual report faithfully describing the activities of his office, which report shall be spread upon the official public records of the corporate authorities of such municipality or given comparable public distribution.
(Source: Laws 1967, p. 3599.)

(65 ILCS 5/8-10-17) (from Ch. 24, par. 8-10-17)
Sec. 8-10-17. The corporate authorities of any such municipality may establish a revolving fund in such amount as may be necessary to enable the purchasing agent to purchase items of common usage in advance of immediate need, the revolving fund to be reimbursed from the annual appropriation of the requisitioning agencies. Neither the purchasing agent, nor any officer or employe of his office, nor any member of the board of standardization hereinafter provided for, shall be financially interested, directly or indirectly, in any purchase order or contract coming under the purview of his official duties. The above named officials and employes are expressly prohibited from accepting, directly or indirectly, from any person, company, firm or corporation to which any purchase order or contract may be awarded, any rebate, gift, money, or anything of value whatsoever. Any officer or employe, as above defined, convicted of violating this section, shall be guilty of a business offense and shall be fined not to exceed $10,000 and shall forfeit the right to his public office, trust or employment and shall be removed therefrom.
(Source: P.A. 77-2500.)

(65 ILCS 5/8-10-18) (from Ch. 24, par. 8-10-18)
Sec. 8-10-18. No department, office, institution, commission, board, agency or instrumentality of any such municipality, or any officer or employe thereof, shall be empowered to execute any purchase order or contract as defined in Section 8-10-3 except as herein specifically authorized, but all such purchase orders or contracts shall be executed by the purchasing agent in conformity with the provisions of this Division 10.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/8-10-19) (from Ch. 24, par. 8-10-19)
Sec. 8-10-19. In all municipalities to which the provisions of this Division 10 shall apply, there shall be a board of standardization, which board shall be composed of the purchasing agent for such municipality, who shall be chairman, and 6 other members who shall be appointed by the mayor of such municipality. Three of the members shall be responsible heads of a major office, department, institution, commission or board of such municipality and shall receive no compensation for their services on the board of standardization. The other 3 members may be officers or employees of the municipality but only those such members who are not officers or employees shall be entitled to receive such compensation as the corporate authorities may provide. Any member, excepting the purchasing agent, may deputize a proxy to act in his stead. The board of standardization shall meet at least once each 2 calendar months upon notification by the chairman at least 5 days in advance of the date announced for such meeting. Official action of the board shall require the vote of a majority of all members of the board. The chairman shall cause to be prepared a report faithfully describing the proceedings of each meeting, which report shall be transmitted to each member and shall be made available to the mayor and to the corporate authorities, respectively, of such municipality within 5 days, excluding Sundays and legal holidays, subsequent to the date of the meeting.
The board of standardization shall: (a) classify the requirements of such municipality, including the departments, offices, institutions, commissions and boards thereof, with respect to supplies, materials, and equipment, of common usage, (b) adopt as standards, the smallest numbers of the various qualities, sizes and varieties of such supplies, materials and equipment as may be consistent with the efficient operation of such municipal government, and (c) prepare, adopt, promulgate, and from time to time revise, written specifications describing such standards.
Specifications describing in detail the physical, chemical and other characteristics of supplies, material or equipment to be acquired by purchase order or contract shall be prepared by the board of standardization.
In the preparation or revision of standard specifications the board of standardization shall solicit the advice, assistance and cooperation of the several requisitioning agencies and shall be empowered to consult such public or non-public laboratory or technical services as may be deemed expedient. After adoption, each standard specification shall, until rescinded, apply alike in terms and effect to every purchase or contract for the purchase of any commodity, material, supply or equipment and shall be made available to the public upon request.
(Source: Laws 1967, p. 3599.)

(65 ILCS 5/8-10-20) (from Ch. 24, par. 8-10-20)
Sec. 8-10-20. Official ordinances in conformity with the provisions of this Division 10 shall be adopted by formal action of the corporate authorities of such municipality and shall be published for the information of the public.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/8-10-21) (from Ch. 24, par. 8-10-21)
Sec. 8-10-21. Any purchase order or contract executed in violation of this Division 10 shall be null and void as to the municipality and if public funds shall have been expended thereupon the amount thereof may be recovered in the name of the municipality in an appropriate action instituted therefor.
An official who knowingly and intentionally lets a contract in violation of the competitive bid requirements of this Division 10 forfeits his or her office.
(Source: P.A. 89-405, eff. 11-8-95.)

(65 ILCS 5/8-10-22) (from Ch. 24, par. 8-10-22)
Sec. 8-10-22. Nothing contained in this Division 10 shall be deemed to apply to the letting of contracts and accepting of bids for the construction of local improvements pursuant to Division 2 of Article 9.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/8-10-23) (from Ch. 24, par. 8-10-23)
Sec. 8-10-23. The comptroller of each municipality to which this Division 10 applies shall conduct audits of all expenditures incident to all purchase orders and contracts awarded hereunder by the purchasing agent. The comptroller shall make reports on such audits to the mayor and corporate authorities.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/8-10-24) (from Ch. 24, par. 8-10-24)
Sec. 8-10-24. All specifications pertaining to the construction, alteration, rehabilitation or repair of any real property of such municipality shall be prepared by the engineering agency engaged in the design of such construction, alteration, rehabilitation or repair, prior to approval by the purchasing agent, and any such specification shall form a part of any such purchase order or contract, and the performance, inspection and testing of all such contracts shall be supervised by the engineering agency designated in such contracts.
If after award of such contracts changes or modifications are necessitated therein, such changes or modifications may be accomplished or ordered in writing by the engineering agency, but if the costs thereof are estimated to exceed $5,000 written approval of the purchasing agent must be first obtained. A modification agreement therefor shall thereafter be executed by the contractor, the mayor or his duly designated agent, by the comptroller and by the purchasing agent.
(Source: Laws 1967, p. 3599.)

(65 ILCS 5/8-10-25) (from Ch. 24, par. 8-10-25)
Sec. 8-10-25. In the event of a conflict between the application of this Division 10 of Article 8 and the application of "An Act concerning municipalities, counties and other political subdivisions", enacted by the 85th General Assembly, the provisions of "An Act concerning municipalities, counties and other political subdivisions" shall prevail.
(Source: P.A. 85-854.)

(65 ILCS 5/8-10-26)
Sec. 8-10-26. Long-term contracts. Any municipality may enter into a long-term energy contract, even if the length of the contract would exceed the term of office of the corporate authorities that approved the contract.
(Source: P.A. 93-58, eff. 1-1-04.)

(65 ILCS 5/Art. 8 Div. 11 heading)

(65 ILCS 5/8-11-1) (from Ch. 24, par. 8-11-1)
Sec. 8-11-1. Home Rule Municipal Retailers' Occupation Tax Act. The corporate authorities of a home rule municipality may impose a tax upon all persons engaged in the business of selling tangible personal property, other than an item of tangible personal property titled or registered with an agency of this State's government, at retail in the municipality on the gross receipts from these sales made in the course of such business. If imposed, the tax shall only be imposed in 1/4% increments. On and after September 1, 1991, this additional tax may not be imposed on the sales of food for human consumption that is to be consumed off the premises where it is sold (other than alcoholic beverages, soft drinks and food that has been prepared for immediate consumption) and prescription and nonprescription medicines, drugs, medical appliances and insulin, urine testing materials, syringes and needles used by diabetics. The tax imposed by a home rule municipality under this Section and all civil penalties that may be assessed as an incident of the tax shall be collected and enforced by the State Department of Revenue. The certificate of registration that is issued by the Department to a retailer under the Retailers' Occupation Tax Act shall permit the retailer to engage in a business that is taxable under any ordinance or resolution enacted pursuant to this Section without registering separately with the Department under such ordinance or resolution or under this Section. The Department shall have full power to administer and enforce this Section; to collect all taxes and penalties due hereunder; to dispose of taxes and penalties so collected in the manner hereinafter provided; and to determine all rights to credit memoranda arising on account of the erroneous payment of tax or penalty hereunder. In the administration of, and compliance with, this Section the Department and persons who are subject to this Section shall have the same rights, remedies, privileges, immunities, powers and duties, and be subject to the same conditions, restrictions, limitations, penalties and definitions of terms, and employ the same modes of procedure, as are prescribed in Sections 1, 1a, 1d, 1e, 1f, 1i, 1j, 1k, 1m, 1n, 2 through 2-65 (in respect to all provisions therein other than the State rate of tax), 2c, 3 (except as to the disposition of taxes and penalties collected), 4, 5, 5a, 5b, 5c, 5d, 5e, 5f, 5g, 5h, 5i, 5j, 5k, 5l, 6, 6a, 6b, 6c, 6d, 7, 8, 9, 10, 11, 12 and 13 of the Retailers' Occupation Tax Act and Section 3-7 of the Uniform Penalty and Interest Act, as fully as if those provisions were set forth herein.
No tax may be imposed by a home rule municipality under this Section unless the municipality also imposes a tax at the same rate under Section 8-11-5 of this Act.
Persons subject to any tax imposed under the authority granted in this Section may reimburse themselves for their seller's tax liability hereunder by separately stating that tax as an additional charge, which charge may be stated in combination, in a single amount, with State tax which sellers are required to collect under the Use Tax Act, pursuant to such bracket schedules as the Department may prescribe.
Whenever the Department determines that a refund should be made under this Section to a claimant instead of issuing a credit memorandum, the Department shall notify the State Comptroller, who shall cause the order to be drawn for the amount specified and to the person named in the notification from the Department. The refund shall be paid by the State Treasurer out of the home rule municipal retailers' occupation tax fund.
The Department shall immediately pay over to the State Treasurer, ex officio, as trustee, all taxes and penalties collected hereunder.
As soon as possible after the first day of each month, beginning January 1, 2011, upon certification of the Department of Revenue, the Comptroller shall order transferred, and the Treasurer shall transfer, to the STAR Bonds Revenue Fund the local sales tax increment, as defined in the Innovation Development and Economy Act, collected under this Section during the second preceding calendar month for sales within a STAR bond district.
After the monthly transfer to the STAR Bonds Revenue Fund, on or before the 25th day of each calendar month, the Department shall prepare and certify to the Comptroller the disbursement of stated sums of money to named municipalities, the municipalities to be those from which retailers have paid taxes or penalties hereunder to the Department during the second preceding calendar month. The amount to be paid to each municipality shall be the amount (not including credit memoranda) collected hereunder during the second preceding calendar month by the Department plus an amount the Department determines is necessary to offset any amounts that were erroneously paid to a different taxing body, and not including an amount equal to the amount of refunds made during the second preceding calendar month by the Department on behalf of such municipality, and not including any amount that the Department determines is necessary to offset any amounts that were payable to a different taxing body but were erroneously paid to the municipality, and not including any amounts that are transferred to the STAR Bonds Revenue Fund, less 2% of the remainder, which the Department shall transfer into the Tax Compliance and Administration Fund. The Department, at the time of each monthly disbursement to the municipalities, shall prepare and certify to the State Comptroller the amount to be transferred into the Tax Compliance and Administration Fund under this Section. Within 10 days after receipt by the Comptroller of the disbursement certification to the municipalities and the Tax Compliance and Administration Fund provided for in this Section to be given to the Comptroller by the Department, the Comptroller shall cause the orders to be drawn for the respective amounts in accordance with the directions contained in the certification.
In addition to the disbursement required by the preceding paragraph and in order to mitigate delays caused by distribution procedures, an allocation shall, if requested, be made within 10 days after January 14, 1991, and in November of 1991 and each year thereafter, to each municipality that received more than $500,000 during the preceding fiscal year, (July 1 through June 30) whether collected by the municipality or disbursed by the Department as required by this Section. Within 10 days after January 14, 1991, participating municipalities shall notify the Department in writing of their intent to participate. In addition, for the initial distribution, participating municipalities shall certify to the Department the amounts collected by the municipality for each month under its home rule occupation and service occupation tax during the period July 1, 1989 through June 30, 1990. The allocation within 10 days after January 14, 1991, shall be in an amount equal to the monthly average of these amounts, excluding the 2 months of highest receipts. The monthly average for the period of July 1, 1990 through June 30, 1991 will be determined as follows: the amounts collected by the municipality under its home rule occupation and service occupation tax during the period of July 1, 1990 through September 30, 1990, plus amounts collected by the Department and paid to such municipality through June 30, 1991, excluding the 2 months of highest receipts. The monthly average for each subsequent period of July 1 through June 30 shall be an amount equal to the monthly distribution made to each such municipality under the preceding paragraph during this period, excluding the 2 months of highest receipts. The distribution made in November 1991 and each year thereafter under this paragraph and the preceding paragraph shall be reduced by the amount allocated and disbursed under this paragraph in the preceding period of July 1 through June 30. The Department shall prepare and certify to the Comptroller for disbursement the allocations made in accordance with this paragraph.
For the purpose of determining the local governmental unit whose tax is applicable, a retail sale by a producer of coal or other mineral mined in Illinois is a sale at retail at the place where the coal or other mineral mined in Illinois is extracted from the earth. This paragraph does not apply to coal or other mineral when it is delivered or shipped by the seller to the purchaser at a point outside Illinois so that the sale is exempt under the United States Constitution as a sale in interstate or foreign commerce.
Nothing in this Section shall be construed to authorize a municipality to impose a tax upon the privilege of engaging in any business which under the Constitution of the United States may not be made the subject of taxation by this State.
An ordinance or resolution imposing or discontinuing a tax hereunder or effecting a change in the rate thereof shall be adopted and a certified copy thereof filed with the Department on or before the first day of June, whereupon the Department shall proceed to administer and enforce this Section as of the first day of September next following the adoption and filing. Beginning January 1, 1992, an ordinance or resolution imposing or discontinuing the tax hereunder or effecting a change in the rate thereof shall be adopted and a certified copy thereof filed with the Department on or before the first day of July, whereupon the Department shall proceed to administer and enforce this Section as of the first day of October next following such adoption and filing. Beginning January 1, 1993, an ordinance or resolution imposing or discontinuing the tax hereunder or effecting a change in the rate thereof shall be adopted and a certified copy thereof filed with the Department on or before the first day of October, whereupon the Department shall proceed to administer and enforce this Section as of the first day of January next following the adoption and filing. However, a municipality located in a county with a population in excess of 3,000,000 that elected to become a home rule unit at the general primary election in 1994 may adopt an ordinance or resolution imposing the tax under this Section and file a certified copy of the ordinance or resolution with the Department on or before July 1, 1994. The Department shall then proceed to administer and enforce this Section as of October 1, 1994. Beginning April 1, 1998, an ordinance or resolution imposing or discontinuing the tax hereunder or effecting a change in the rate thereof shall either (i) be adopted and a certified copy thereof filed with the Department on or before the first day of April, whereupon the Department shall proceed to administer and enforce this Section as of the first day of July next following the adoption and filing; or (ii) be adopted and a certified copy thereof filed with the Department on or before the first day of October, whereupon the Department shall proceed to administer and enforce this Section as of the first day of January next following the adoption and filing.
When certifying the amount of a monthly disbursement to a municipality under this Section, the Department shall increase or decrease the amount by an amount necessary to offset any misallocation of previous disbursements. The offset amount shall be the amount erroneously disbursed within the previous 6 months from the time a misallocation is discovered.
Any unobligated balance remaining in the Municipal Retailers' Occupation Tax Fund on December 31, 1989, which fund was abolished by Public Act 85-1135, and all receipts of municipal tax as a result of audits of liability periods prior to January 1, 1990, shall be paid into the Local Government Tax Fund for distribution as provided by this Section prior to the enactment of Public Act 85-1135. All receipts of municipal tax as a result of an assessment not arising from an audit, for liability periods prior to January 1, 1990, shall be paid into the Local Government Tax Fund for distribution before July 1, 1990, as provided by this Section prior to the enactment of Public Act 85-1135; and on and after July 1, 1990, all such receipts shall be distributed as provided in Section 6z-18 of the State Finance Act.
As used in this Section, "municipal" and "municipality" means a city, village or incorporated town, including an incorporated town that has superseded a civil township.
This Section shall be known and may be cited as the Home Rule Municipal Retailers' Occupation Tax Act.
(Source: P.A. 99-217, eff. 7-31-15; 100-23, eff. 7-6-17.)

(65 ILCS 5/8-11-1.1) (from Ch. 24, par. 8-11-1.1)
Sec. 8-11-1.1. Non-home rule municipalities; imposition of taxes.
(a) The corporate authorities of a non-home rule municipality may, upon approval of the electors of the municipality pursuant to subsection (b) of this Section, impose by ordinance or resolution the tax authorized in Sections 8-11-1.3, 8-11-1.4 and 8-11-1.5 of this Act.
(b) The corporate authorities of the municipality may by ordinance or resolution call for the submission to the electors of the municipality the question of whether the municipality shall impose such tax. Such question shall be certified by the municipal clerk to the election authority in accordance with Section 28-5 of the Election Code and shall be in a form in accordance with Section 16-7 of the Election Code.
Notwithstanding any provision of law to the contrary, if the proceeds of the tax may be used for municipal operations pursuant to Section 8-11-1.3, 8-11-1.4, or 8-11-1.5, then the election authority must submit the question in substantially the following form:
Shall the corporate authorities of the municipality

be authorized to levy a tax at a rate of (rate)% for expenditures on municipal operations, expenditures on public infrastructure, or property tax relief?

If a majority of the electors in the municipality voting upon the question vote in the affirmative, such tax shall be imposed.
Until January 1, 1992, an ordinance or resolution imposing the tax of not more than 1% hereunder or discontinuing the same shall be adopted and a certified copy thereof, together with a certification that the ordinance or resolution received referendum approval in the case of the imposition of such tax, filed with the Department of Revenue, on or before the first day of June, whereupon the Department shall proceed to administer and enforce the additional tax or to discontinue the tax, as the case may be, as of the first day of September next following such adoption and filing.
Beginning January 1, 1992 and through December 31, 1992, an ordinance or resolution imposing or discontinuing the tax hereunder shall be adopted and a certified copy thereof filed with the Department on or before the first day of July, whereupon the Department shall proceed to administer and enforce this Section as of the first day of October next following such adoption and filing.
Beginning January 1, 1993, and through September 30, 2002, an ordinance or resolution imposing or discontinuing the tax hereunder shall be adopted and a certified copy thereof filed with the Department on or before the first day of October, whereupon the Department shall proceed to administer and enforce this Section as of the first day of January next following such adoption and filing.
Beginning October 1, 2002, and through December 31, 2013, an ordinance or resolution imposing or discontinuing the tax under this Section or effecting a change in the rate of tax must either (i) be adopted and a certified copy of the ordinance or resolution filed with the Department on or before the first day of April, whereupon the Department shall proceed to administer and enforce this Section as of the first day of July next following the adoption and filing; or (ii) be adopted and a certified copy of the ordinance or resolution filed with the Department on or before the first day of October, whereupon the Department shall proceed to administer and enforce this Section as of the first day of January next following the adoption and filing.
Beginning January 1, 2014, if an ordinance or resolution imposing the tax under this Section, discontinuing the tax under this Section, or effecting a change in the rate of tax under this Section is adopted, a certified copy thereof, together with a certification that the ordinance or resolution received referendum approval in the case of the imposition of or increase in the rate of such tax, shall be filed with the Department of Revenue, either (i) on or before the first day of May, whereupon the Department shall proceed to administer and enforce this Section as of the first day of July next following the adoption and filing; or (ii) on or before the first day of October, whereupon the Department shall proceed to administer and enforce this Section as of the first day of January next following the adoption and filing.
Notwithstanding any provision in this Section to the contrary, if, in a non-home rule municipality with more than 150,000 but fewer than 200,000 inhabitants, as determined by the last preceding federal decennial census, an ordinance or resolution under this Section imposes or discontinues a tax or changes the tax rate as of July 1, 2007, then that ordinance or resolution, together with a certification that the ordinance or resolution received referendum approval in the case of the imposition of the tax, must be adopted and a certified copy of that ordinance or resolution must be filed with the Department on or before May 15, 2007, whereupon the Department shall proceed to administer and enforce this Section as of July 1, 2007.
Notwithstanding any provision in this Section to the contrary, if, in a non-home rule municipality with more than 6,500 but fewer than 7,000 inhabitants, as determined by the last preceding federal decennial census, an ordinance or resolution under this Section imposes or discontinues a tax or changes the tax rate on or before May 20, 2009, then that ordinance or resolution, together with a certification that the ordinance or resolution received referendum approval in the case of the imposition of the tax, must be adopted and a certified copy of that ordinance or resolution must be filed with the Department on or before May 20, 2009, whereupon the Department shall proceed to administer and enforce this Section as of July 1, 2009.
A non-home rule municipality may file a certified copy of an ordinance or resolution, with a certification that the ordinance or resolution received referendum approval in the case of the imposition of the tax, with the Department of Revenue, as required under this Section, only after October 2, 2000.
The tax authorized by this Section may not be more than 1% and may be imposed only in 1/4% increments.
(Source: P.A. 98-584, eff. 8-27-13.)

(65 ILCS 5/8-11-1.2) (from Ch. 24, par. 8-11-1.2)
Sec. 8-11-1.2. Definition. As used in Sections 8-11-1.3, 8-11-1.4 and 8-11-1.5 of this Act:
(a) "Public infrastructure" means municipal roads and streets, access roads, bridges, and sidewalks; waste disposal systems; and water and sewer line extensions, water distribution and purification facilities, storm water drainage and retention facilities, and sewage treatment facilities. For purposes of referenda authorizing the imposition of taxes by the City of DuQuoin under Sections 8-11-1.3, 8-11-1.4, and 8-11-1.5 of this Act that are approved in November, 2002, or for purposes of referenda authorizing the imposition of taxes by the Village of Forsyth under Sections 8-11-1.3, 8-11-1.4, and 8-11-1.5 of this Act that are approved after the effective date of this amendatory Act of the 94th General Assembly, "public infrastructure" shall also include public schools.
(b) "Property tax relief" means the action of a municipality to reduce the levy for real estate taxes or avoid an increase in the levy for real estate taxes that would otherwise have been required. Property tax relief or the avoidance of property tax must uniformly apply to all classes of property.
(Source: P.A. 94-1078, eff. 1-9-07; 95-331, eff. 8-21-07.)

(65 ILCS 5/8-11-1.3) (from Ch. 24, par. 8-11-1.3)
Sec. 8-11-1.3. Non-Home Rule Municipal Retailers' Occupation Tax Act. The corporate authorities of a non-home rule municipality may impose a tax upon all persons engaged in the business of selling tangible personal property, other than on an item of tangible personal property which is titled and registered by an agency of this State's Government, at retail in the municipality for expenditure on public infrastructure or for property tax relief or both as defined in Section 8-11-1.2 if approved by referendum as provided in Section 8-11-1.1, of the gross receipts from such sales made in the course of such business. If the tax is approved by referendum on or after July 14, 2010 (the effective date of Public Act 96-1057), the corporate authorities of a non-home rule municipality may, until December 31, 2020, use the proceeds of the tax for expenditure on municipal operations, in addition to or in lieu of any expenditure on public infrastructure or for property tax relief. The tax imposed may not be more than 1% and may be imposed only in 1/4% increments. The tax may not be imposed on the sale of food for human consumption that is to be consumed off the premises where it is sold (other than alcoholic beverages, soft drinks, and food that has been prepared for immediate consumption) and prescription and nonprescription medicines, drugs, medical appliances, and insulin, urine testing materials, syringes, and needles used by diabetics. The tax imposed by a municipality pursuant to this Section and all civil penalties that may be assessed as an incident thereof shall be collected and enforced by the State Department of Revenue. The certificate of registration which is issued by the Department to a retailer under the Retailers' Occupation Tax Act shall permit such retailer to engage in a business which is taxable under any ordinance or resolution enacted pursuant to this Section without registering separately with the Department under such ordinance or resolution or under this Section. The Department shall have full power to administer and enforce this Section; to collect all taxes and penalties due hereunder; to dispose of taxes and penalties so collected in the manner hereinafter provided, and to determine all rights to credit memoranda, arising on account of the erroneous payment of tax or penalty hereunder. In the administration of, and compliance with, this Section, the Department and persons who are subject to this Section shall have the same rights, remedies, privileges, immunities, powers and duties, and be subject to the same conditions, restrictions, limitations, penalties and definitions of terms, and employ the same modes of procedure, as are prescribed in Sections 1, 1a, 1a-1, 1d, 1e, 1f, 1i, 1j, 2 through 2-65 (in respect to all provisions therein other than the State rate of tax), 2c, 3 (except as to the disposition of taxes and penalties collected), 4, 5, 5a, 5b, 5c, 5d, 5e, 5f, 5g, 5h, 5i, 5j, 5k, 5l, 6, 6a, 6b, 6c, 6d, 7, 8, 9, 10, 11, 12 and 13 of the Retailers' Occupation Tax Act and Section 3-7 of the Uniform Penalty and Interest Act as fully as if those provisions were set forth herein.
No municipality may impose a tax under this Section unless the municipality also imposes a tax at the same rate under Section 8-11-1.4 of this Code.
Persons subject to any tax imposed pursuant to the authority granted in this Section may reimburse themselves for their seller's tax liability hereunder by separately stating such tax as an additional charge, which charge may be stated in combination, in a single amount, with State tax which sellers are required to collect under the Use Tax Act, pursuant to such bracket schedules as the Department may prescribe.
Whenever the Department determines that a refund should be made under this Section to a claimant instead of issuing a credit memorandum, the Department shall notify the State Comptroller, who shall cause the order to be drawn for the amount specified, and to the person named, in such notification from the Department. Such refund shall be paid by the State Treasurer out of the non-home rule municipal retailers' occupation tax fund.
The Department shall forthwith pay over to the State Treasurer, ex officio, as trustee, all taxes and penalties collected hereunder.
As soon as possible after the first day of each month, beginning January 1, 2011, upon certification of the Department of Revenue, the Comptroller shall order transferred, and the Treasurer shall transfer, to the STAR Bonds Revenue Fund the local sales tax increment, as defined in the Innovation Development and Economy Act, collected under this Section during the second preceding calendar month for sales within a STAR bond district.
After the monthly transfer to the STAR Bonds Revenue Fund, on or before the 25th day of each calendar month, the Department shall prepare and certify to the Comptroller the disbursement of stated sums of money to named municipalities, the municipalities to be those from which retailers have paid taxes or penalties hereunder to the Department during the second preceding calendar month. The amount to be paid to each municipality shall be the amount (not including credit memoranda) collected hereunder during the second preceding calendar month by the Department plus an amount the Department determines is necessary to offset any amounts which were erroneously paid to a different taxing body, and not including an amount equal to the amount of refunds made during the second preceding calendar month by the Department on behalf of such municipality, and not including any amount which the Department determines is necessary to offset any amounts which were payable to a different taxing body but were erroneously paid to the municipality, and not including any amounts that are transferred to the STAR Bonds Revenue Fund, less 2% of the remainder, which the Department shall transfer into the Tax Compliance and Administration Fund. The Department, at the time of each monthly disbursement to the municipalities, shall prepare and certify to the State Comptroller the amount to be transferred into the Tax Compliance and Administration Fund under this Section. Within 10 days after receipt, by the Comptroller, of the disbursement certification to the municipalities and the Tax Compliance and Administration Fund provided for in this Section to be given to the Comptroller by the Department, the Comptroller shall cause the orders to be drawn for the respective amounts in accordance with the directions contained in such certification.
For the purpose of determining the local governmental unit whose tax is applicable, a retail sale, by a producer of coal or other mineral mined in Illinois, is a sale at retail at the place where the coal or other mineral mined in Illinois is extracted from the earth. This paragraph does not apply to coal or other mineral when it is delivered or shipped by the seller to the purchaser at a point outside Illinois so that the sale is exempt under the Federal Constitution as a sale in interstate or foreign commerce.
Nothing in this Section shall be construed to authorize a municipality to impose a tax upon the privilege of engaging in any business which under the constitution of the United States may not be made the subject of taxation by this State.
When certifying the amount of a monthly disbursement to a municipality under this Section, the Department shall increase or decrease such amount by an amount necessary to offset any misallocation of previous disbursements. The offset amount shall be the amount erroneously disbursed within the previous 6 months from the time a misallocation is discovered.
The Department of Revenue shall implement this amendatory Act of the 91st General Assembly so as to collect the tax on and after January 1, 2002.
As used in this Section, "municipal" and "municipality" means a city, village or incorporated town, including an incorporated town which has superseded a civil township.
This Section shall be known and may be cited as the "Non-Home Rule Municipal Retailers' Occupation Tax Act".
(Source: P.A. 99-217, eff. 7-31-15; 100-23, eff. 7-6-17.)

(65 ILCS 5/8-11-1.4) (from Ch. 24, par. 8-11-1.4)
Sec. 8-11-1.4. Non-Home Rule Municipal Service Occupation Tax Act. The corporate authorities of a non-home rule municipality may impose a tax upon all persons engaged, in such municipality, in the business of making sales of service for expenditure on public infrastructure or for property tax relief or both as defined in Section 8-11-1.2 if approved by referendum as provided in Section 8-11-1.1, of the selling price of all tangible personal property transferred by such servicemen either in the form of tangible personal property or in the form of real estate as an incident to a sale of service. If the tax is approved by referendum on or after July 14, 2010 (the effective date of Public Act 96-1057), the corporate authorities of a non-home rule municipality may, until December 31, 2020, use the proceeds of the tax for expenditure on municipal operations, in addition to or in lieu of any expenditure on public infrastructure or for property tax relief. The tax imposed may not be more than 1% and may be imposed only in 1/4% increments. The tax may not be imposed on the sale of food for human consumption that is to be consumed off the premises where it is sold (other than alcoholic beverages, soft drinks, and food that has been prepared for immediate consumption) and prescription and nonprescription medicines, drugs, medical appliances, and insulin, urine testing materials, syringes, and needles used by diabetics. The tax imposed by a municipality pursuant to this Section and all civil penalties that may be assessed as an incident thereof shall be collected and enforced by the State Department of Revenue. The certificate of registration which is issued by the Department to a retailer under the Retailers' Occupation Tax Act or under the Service Occupation Tax Act shall permit such registrant to engage in a business which is taxable under any ordinance or resolution enacted pursuant to this Section without registering separately with the Department under such ordinance or resolution or under this Section. The Department shall have full power to administer and enforce this Section; to collect all taxes and penalties due hereunder; to dispose of taxes and penalties so collected in the manner hereinafter provided, and to determine all rights to credit memoranda arising on account of the erroneous payment of tax or penalty hereunder. In the administration of, and compliance with, this Section the Department and persons who are subject to this Section shall have the same rights, remedies, privileges, immunities, powers and duties, and be subject to the same conditions, restrictions, limitations, penalties and definitions of terms, and employ the same modes of procedure, as are prescribed in Sections 1a-1, 2, 2a, 3 through 3-50 (in respect to all provisions therein other than the State rate of tax), 4 (except that the reference to the State shall be to the taxing municipality), 5, 7, 8 (except that the jurisdiction to which the tax shall be a debt to the extent indicated in that Section 8 shall be the taxing municipality), 9 (except as to the disposition of taxes and penalties collected, and except that the returned merchandise credit for this municipal tax may not be taken against any State tax), 10, 11, 12 (except the reference therein to Section 2b of the Retailers' Occupation Tax Act), 13 (except that any reference to the State shall mean the taxing municipality), the first paragraph of Section 15, 16, 17, 18, 19 and 20 of the Service Occupation Tax Act and Section 3-7 of the Uniform Penalty and Interest Act, as fully as if those provisions were set forth herein.
No municipality may impose a tax under this Section unless the municipality also imposes a tax at the same rate under Section 8-11-1.3 of this Code.
Persons subject to any tax imposed pursuant to the authority granted in this Section may reimburse themselves for their serviceman's tax liability hereunder by separately stating such tax as an additional charge, which charge may be stated in combination, in a single amount, with State tax which servicemen are authorized to collect under the Service Use Tax Act, pursuant to such bracket schedules as the Department may prescribe.
Whenever the Department determines that a refund should be made under this Section to a claimant instead of issuing credit memorandum, the Department shall notify the State Comptroller, who shall cause the order to be drawn for the amount specified, and to the person named, in such notification from the Department. Such refund shall be paid by the State Treasurer out of the municipal retailers' occupation tax fund.
The Department shall forthwith pay over to the State Treasurer, ex officio, as trustee, all taxes and penalties collected hereunder.
As soon as possible after the first day of each month, beginning January 1, 2011, upon certification of the Department of Revenue, the Comptroller shall order transferred, and the Treasurer shall transfer, to the STAR Bonds Revenue Fund the local sales tax increment, as defined in the Innovation Development and Economy Act, collected under this Section during the second preceding calendar month for sales within a STAR bond district.
After the monthly transfer to the STAR Bonds Revenue Fund, on or before the 25th day of each calendar month, the Department shall prepare and certify to the Comptroller the disbursement of stated sums of money to named municipalities, the municipalities to be those from which suppliers and servicemen have paid taxes or penalties hereunder to the Department during the second preceding calendar month. The amount to be paid to each municipality shall be the amount (not including credit memoranda) collected hereunder during the second preceding calendar month by the Department, and not including an amount equal to the amount of refunds made during the second preceding calendar month by the Department on behalf of such municipality, and not including any amounts that are transferred to the STAR Bonds Revenue Fund, less 2% of the remainder, which the Department shall transfer into the Tax Compliance and Administration Fund. The Department, at the time of each monthly disbursement to the municipalities, shall prepare and certify to the State Comptroller the amount to be transferred into the Tax Compliance and Administration Fund under this Section. Within 10 days after receipt, by the Comptroller, of the disbursement certification to the municipalities, the General Revenue Fund, and the Tax Compliance and Administration Fund provided for in this Section to be given to the Comptroller by the Department, the Comptroller shall cause the orders to be drawn for the respective amounts in accordance with the directions contained in such certification.
The Department of Revenue shall implement this amendatory Act of the 91st General Assembly so as to collect the tax on and after January 1, 2002.
Nothing in this Section shall be construed to authorize a municipality to impose a tax upon the privilege of engaging in any business which under the constitution of the United States may not be made the subject of taxation by this State.
As used in this Section, "municipal" or "municipality" means or refers to a city, village or incorporated town, including an incorporated town which has superseded a civil township.
This Section shall be known and may be cited as the "Non-Home Rule Municipal Service Occupation Tax Act".
(Source: P.A. 100-23, eff. 7-6-17.)

(65 ILCS 5/8-11-1.5) (from Ch. 24, par. 8-11-1.5)
Sec. 8-11-1.5. Non-Home Rule Municipal Use Tax Act. The corporate authorities of a non-home rule municipality may impose a tax upon the privilege of using, in such municipality, any item of tangible personal property which is purchased at retail from a retailer, and which is titled or registered with an agency of this State's government, based on the selling price of such tangible personal property, as "selling price" is defined in the Use Tax Act, for expenditure on public infrastructure or for property tax relief or both as defined in Section 8-11-1.2, if approved by referendum as provided in Section 8-11-1.1. If the tax is approved by referendum on or after the effective date of this amendatory Act of the 96th General Assembly, the corporate authorities of a non-home rule municipality may, until December 31, 2020, use the proceeds of the tax for expenditure on municipal operations, in addition to or in lieu of any expenditure on public infrastructure or for property tax relief. The tax imposed may not be more than 1% and may be imposed only in 1/4% increments. Such tax shall be collected from persons whose Illinois address for title or registration purposes is given as being in such municipality. Such tax shall be collected by the municipality imposing such tax. A non-home rule municipality may not impose and collect the tax prior to January 1, 2002.
This Section shall be known and may be cited as the "Non-Home Rule Municipal Use Tax Act".
(Source: P.A. 96-1057, eff. 7-14-10; 97-837, eff. 7-20-12.)

(65 ILCS 5/8-11-1.6)
Sec. 8-11-1.6. Non-home rule municipal retailers occupation tax; municipalities between 20,000 and 25,000. The corporate authorities of a non-home rule municipality with a population of more than 20,000 but less than 25,000 that has, prior to January 1, 1987, established a Redevelopment Project Area that has been certified as a State Sales Tax Boundary and has issued bonds or otherwise incurred indebtedness to pay for costs in excess of $5,000,000, which is secured in part by a tax increment allocation fund, in accordance with the provisions of Division 11-74.4 of this Code may, by passage of an ordinance, impose a tax upon all persons engaged in the business of selling tangible personal property, other than on an item of tangible personal property that is titled and registered by an agency of this State's Government, at retail in the municipality. This tax may not be imposed on the sales of food for human consumption that is to be consumed off the premises where it is sold (other than alcoholic beverages, soft drinks, and food that has been prepared for immediate consumption) and prescription and nonprescription medicines, drugs, medical appliances and insulin, urine testing materials, syringes, and needles used by diabetics. If imposed, the tax shall only be imposed in .25% increments of the gross receipts from such sales made in the course of business. Any tax imposed by a municipality under this Section and all civil penalties that may be assessed as an incident thereof shall be collected and enforced by the State Department of Revenue. An ordinance imposing a tax hereunder or effecting a change in the rate thereof shall be adopted and a certified copy thereof filed with the Department on or before the first day of October, whereupon the Department shall proceed to administer and enforce this Section as of the first day of January next following such adoption and filing. The certificate of registration that is issued by the Department to a retailer under the Retailers' Occupation Tax Act shall permit the retailer to engage in a business that is taxable under any ordinance or resolution enacted under this Section without registering separately with the Department under the ordinance or resolution or under this Section. The Department shall have full power to administer and enforce this Section, to collect all taxes and penalties due hereunder, to dispose of taxes and penalties so collected in the manner hereinafter provided, and to determine all rights to credit memoranda, arising on account of the erroneous payment of tax or penalty hereunder. In the administration of, and compliance with this Section, the Department and persons who are subject to this Section shall have the same rights, remedies, privileges, immunities, powers, and duties, and be subject to the same conditions, restrictions, limitations, penalties, and definitions of terms, and employ the same modes of procedure, as are prescribed in Sections 1, 1a, 1a-1, 1d, 1e, 1f, 1i, 1j, 2 through 2-65 (in respect to all provisions therein other than the State rate of tax), 2c, 3 (except as to the disposition of taxes and penalties collected), 4, 5, 5a, 5b, 5c, 5d, 5e, 5f, 5g, 5h, 5i, 5j, 5k, 5l, 6, 6a, 6b, 6c, 6d, 7, 8, 9, 10, 11, 12 and 13 of the Retailers' Occupation Tax Act and Section 3-7 of the Uniform Penalty and Interest Act as fully as if those provisions were set forth herein.
A tax may not be imposed by a municipality under this Section unless the municipality also imposes a tax at the same rate under Section 8-11-1.7 of this Act.
Persons subject to any tax imposed under the authority granted in this Section, may reimburse themselves for their seller's tax liability hereunder by separately stating the tax as an additional charge, which charge may be stated in combination, in a single amount, with State tax which sellers are required to collect under the Use Tax Act, pursuant to such bracket schedules as the Department may prescribe.
Whenever the Department determines that a refund should be made under this Section to a claimant, instead of issuing a credit memorandum, the Department shall notify the State Comptroller, who shall cause the order to be drawn for the amount specified, and to the person named in the notification from the Department. The refund shall be paid by the State Treasurer out of the Non-Home Rule Municipal Retailers' Occupation Tax Fund, which is hereby created.
The Department shall forthwith pay over to the State Treasurer, ex officio, as trustee, all taxes and penalties collected hereunder.
As soon as possible after the first day of each month, beginning January 1, 2011, upon certification of the Department of Revenue, the Comptroller shall order transferred, and the Treasurer shall transfer, to the STAR Bonds Revenue Fund the local sales tax increment, as defined in the Innovation Development and Economy Act, collected under this Section during the second preceding calendar month for sales within a STAR bond district.
After the monthly transfer to the STAR Bonds Revenue Fund, on or before the 25th day of each calendar month, the Department shall prepare and certify to the Comptroller the disbursement of stated sums of money to named municipalities, the municipalities to be those from which retailers have paid taxes or penalties hereunder to the Department during the second preceding calendar month. The amount to be paid to each municipality shall be the amount (not including credit memoranda) collected hereunder during the second preceding calendar month by the Department plus an amount the Department determines is necessary to offset any amounts that were erroneously paid to a different taxing body, and not including an amount equal to the amount of refunds made during the second preceding calendar month by the Department on behalf of the municipality, and not including any amount that the Department determines is necessary to offset any amounts that were payable to a different taxing body but were erroneously paid to the municipality, and not including any amounts that are transferred to the STAR Bonds Revenue Fund, less 2% of the remainder, which the Department shall transfer into the Tax Compliance and Administration Fund. The Department, at the time of each monthly disbursement to the municipalities, shall prepare and certify to the State Comptroller the amount to be transferred into the Tax Compliance and Administration Fund under this Section. Within 10 days after receipt by the Comptroller of the disbursement certification to the municipalities and the Tax Compliance and Administration Fund provided for in this Section to be given to the Comptroller by the Department, the Comptroller shall cause the orders to be drawn for the respective amounts in accordance with the directions contained in the certification.
For the purpose of determining the local governmental unit whose tax is applicable, a retail sale by a producer of coal or other mineral mined in Illinois is a sale at retail at the place where the coal or other mineral mined in Illinois is extracted from the earth. This paragraph does not apply to coal or other mineral when it is delivered or shipped by the seller to the purchaser at a point outside Illinois so that the sale is exempt under the federal Constitution as a sale in interstate or foreign commerce.
Nothing in this Section shall be construed to authorize a municipality to impose a tax upon the privilege of engaging in any business which under the constitution of the United States may not be made the subject of taxation by this State.
When certifying the amount of a monthly disbursement to a municipality under this Section, the Department shall increase or decrease the amount by an amount necessary to offset any misallocation of previous disbursements. The offset amount shall be the amount erroneously disbursed within the previous 6 months from the time a misallocation is discovered.
As used in this Section, "municipal" and "municipality" means a city, village, or incorporated town, including an incorporated town that has superseded a civil township.
(Source: P.A. 99-217, eff. 7-31-15; 99-642, eff. 7-28-16; 100-23, eff. 7-6-17.)

(65 ILCS 5/8-11-1.7)
Sec. 8-11-1.7. Non-home rule municipal service occupation tax; municipalities between 20,000 and 25,000. The corporate authorities of a non-home rule municipality with a population of more than 20,000 but less than 25,000 as determined by the last preceding decennial census that has, prior to January 1, 1987, established a Redevelopment Project Area that has been certified as a State Sales Tax Boundary and has issued bonds or otherwise incurred indebtedness to pay for costs in excess of $5,000,000, which is secured in part by a tax increment allocation fund, in accordance with the provisions of Division 11-74.4 of this Code may, by passage of an ordinance, impose a tax upon all persons engaged in the municipality in the business of making sales of service. If imposed, the tax shall only be imposed in .25% increments of the selling price of all tangible personal property transferred by such servicemen either in the form of tangible personal property or in the form of real estate as an incident to a sale of service. This tax may not be imposed on the sales of food for human consumption that is to be consumed off the premises where it is sold (other than alcoholic beverages, soft drinks, and food that has been prepared for immediate consumption) and prescription and nonprescription medicines, drugs, medical appliances and insulin, urine testing materials, syringes, and needles used by diabetics. The tax imposed by a municipality under this Sec. and all civil penalties that may be assessed as an incident thereof shall be collected and enforced by the State Department of Revenue. An ordinance imposing a tax hereunder or effecting a change in the rate thereof shall be adopted and a certified copy thereof filed with the Department on or before the first day of October, whereupon the Department shall proceed to administer and enforce this Section as of the first day of January next following such adoption and filing. The certificate of registration that is issued by the Department to a retailer under the Retailers' Occupation Tax Act or under the Service Occupation Tax Act shall permit the registrant to engage in a business that is taxable under any ordinance or resolution enacted under this Section without registering separately with the Department under the ordinance or resolution or under this Section. The Department shall have full power to administer and enforce this Section, to collect all taxes and penalties due hereunder, to dispose of taxes and penalties so collected in a manner hereinafter provided, and to determine all rights to credit memoranda arising on account of the erroneous payment of tax or penalty hereunder. In the administration of and compliance with this Section, the Department and persons who are subject to this Section shall have the same rights, remedies, privileges, immunities, powers, and duties, and be subject to the same conditions, restrictions, limitations, penalties and definitions of terms, and employ the same modes of procedure, as are prescribed in Sections 1a-1, 2, 2a, 3 through 3-50 (in respect to all provisions therein other than the State rate of tax), 4 (except that the reference to the State shall be to the taxing municipality), 5, 7, 8 (except that the jurisdiction to which the tax shall be a debt to the extent indicated in that Section 8 shall be the taxing municipality), 9 (except as to the disposition of taxes and penalties collected, and except that the returned merchandise credit for this municipal tax may not be taken against any State tax), 10, 11, 12, (except the reference therein to Section 2b of the Retailers' Occupation Tax Act), 13 (except that any reference to the State shall mean the taxing municipality), the first paragraph of Sections 15, 16, 17, 18, 19, and 20 of the Service Occupation Tax Act and Section 3-7 of the Uniform Penalty and Interest Act, as fully as if those provisions were set forth herein.
A tax may not be imposed by a municipality under this Section unless the municipality also imposes a tax at the same rate under Section 8-11-1.6 of this Act.
Person subject to any tax imposed under the authority granted in this Section may reimburse themselves for their servicemen's tax liability hereunder by separately stating the tax as an additional charge, which charge may be stated in combination, in a single amount, with State tax that servicemen are authorized to collect under the Service Use Tax Act, under such bracket schedules as the Department may prescribe.
Whenever the Department determines that a refund should be made under this Section to a claimant instead of issuing credit memorandum, the Department shall notify the State Comptroller, who shall cause the order to be drawn for the amount specified, and to the person named, in such notification from the Department. The refund shall be paid by the State Treasurer out of the Non-Home Rule Municipal Retailers' Occupation Tax Fund.
The Department shall forthwith pay over to the State Treasurer, ex officio, as trustee, all taxes and penalties collected hereunder.
As soon as possible after the first day of each month, beginning January 1, 2011, upon certification of the Department of Revenue, the Comptroller shall order transferred, and the Treasurer shall transfer, to the STAR Bonds Revenue Fund the local sales tax increment, as defined in the Innovation Development and Economy Act, collected under this Section during the second preceding calendar month for sales within a STAR bond district.
After the monthly transfer to the STAR Bonds Revenue Fund, on or before the 25th day of each calendar month, the Department shall prepare and certify to the Comptroller the disbursement of stated sums of money to named municipalities, the municipalities to be those from which suppliers and servicemen have paid taxes or penalties hereunder to the Department during the second preceding calendar month. The amount to be paid to each municipality shall be the amount (not including credit memoranda) collected hereunder during the second preceding calendar month by the Department, and not including an amount equal to the amount of refunds made during the second preceding calendar month by the Department on behalf of such municipality, and not including any amounts that are transferred to the STAR Bonds Revenue Fund, less 2% of the remainder, which the Department shall transfer into the Tax Compliance and Administration Fund. The Department, at the time of each monthly disbursement to the municipalities, shall prepare and certify to the State Comptroller the amount to be transferred into the Tax Compliance and Administration Fund under this Section. Within 10 days after receipt by the Comptroller of the disbursement certification to the municipalities, the Tax Compliance and Administration Fund, and the General Revenue Fund, provided for in this Section to be given to the Comptroller by the Department, the Comptroller shall cause the orders to be drawn for the respective amounts in accordance with the directions contained in the certification.
When certifying the amount of a monthly disbursement to a municipality under this Section, the Department shall increase or decrease the amount by an amount necessary to offset any misallocation of previous disbursements. The offset amount shall be the amount erroneously disbursed within the previous 6 months from the time a misallocation is discovered.
Nothing in this Section shall be construed to authorize a municipality to impose a tax upon the privilege of engaging in any business which under the constitution of the United States may not be made the subject of taxation by this State.
(Source: P.A. 100-23, eff. 7-6-17.)

(65 ILCS 5/8-11-1.8)
Sec. 8-11-1.8. Non-home rule municipal tax rescission. Whenever the corporate authorities of a non-home rule municipality with a population of more than 20,000 but less than 25,000 have imposed a municipal retailers occupation tax under Sec. 8-11-1.6 and a municipal service occupation tax under Section 8-11-1.7, the question of discontinuing the tax imposed under those Sections shall be submitted to the voters of the municipality at the next regularly scheduled election in accordance with the general election law upon a petition signed by not fewer than 10% of the registered voters in the municipality. The petition shall be filed with the clerk, of the municipality within one year of the passage of the ordinance imposing the tax; provided, the petition shall be filed not less than 60 days prior to the election at which the question is to be submitted to the voters of the municipality, and its validity shall be determined as provided by the general election law. The municipal clerk shall certify the question to the proper election officials, who shall submit the question to the voters.
Notice shall be given in the manner provided for in the general election law.
Referenda initiated under this Section shall be subject to the provisions and limitations of the general election law.
The proposition shall be in substantially the following form:
Shall the additional Municipal Service Occupation Tax

and Municipal Retailers' Occupation Tax imposed within the municipal limits of (name of municipality) by Ordinance No. (state number) adopted on (date of adoption) be discontinued?

The votes shall be recorded as "Yes" or "No".
If a majority of all ballots cast on the proposition shall be in favor of discontinuing the tax, within one month after approval of the referendum discontinuing the tax the corporate authorities shall certify the results of the referenda to the Department of Revenue and shall also file with the Department a certified copy of an ordinance discontinuing the tax. Thereupon, the Department shall discontinue collection of tax as of the first day of January next following the referendum.
Except as herein otherwise provided, the referenda authorized by the terms of this Section shall be conducted in all respects in the manner provided by the general election law.
This Section shall apply only to taxes that have been previously imposed under the provisions of Sections 8-11-1.6 and 8-11-1.7.
(Source: P.A. 100-201, eff. 8-18-17.)

(65 ILCS 5/8-11-2) (from Ch. 24, par. 8-11-2)
Sec. 8-11-2. The corporate authorities of any municipality may tax any or all of the following occupations or privileges:
1. (Blank).
2. Persons engaged in the business of distributing,

supplying, furnishing, or selling gas for use or consumption within the corporate limits of a municipality of 500,000 or fewer population, and not for resale, at a rate not to exceed 5% of the gross receipts therefrom.

2a. Persons engaged in the business of distributing,

supplying, furnishing, or selling gas for use or consumption within the corporate limits of a municipality of over 500,000 population, and not for resale, at a rate not to exceed 8% of the gross receipts therefrom. If imposed, this tax shall be paid in monthly payments.

3. The privilege of using or consuming electricity

acquired in a purchase at retail and used or consumed within the corporate limits of the municipality at rates not to exceed the following maximum rates, calculated on a monthly basis for each purchaser:

(i) For the first 2,000 kilowatt-hours used or

consumed in a month; 0.61 cents per kilowatt-hour;

(ii) For the next 48,000 kilowatt-hours used or

consumed in a month; 0.40 cents per kilowatt-hour;

(iii) For the next 50,000 kilowatt-hours used or

consumed in a month; 0.36 cents per kilowatt-hour;

(iv) For the next 400,000 kilowatt-hours used or

consumed in a month; 0.35 cents per kilowatt-hour;

(v) For the next 500,000 kilowatt-hours used or

consumed in a month; 0.34 cents per kilowatt-hour;

(vi) For the next 2,000,000 kilowatt-hours used

or consumed in a month; 0.32 cents per kilowatt-hour;

(vii) For the next 2,000,000 kilowatt-hours used

or consumed in a month; 0.315 cents per kilowatt-hour;

(viii) For the next 5,000,000 kilowatt-hours used

or consumed in a month; 0.31 cents per kilowatt-hour;

(ix) For the next 10,000,000 kilowatt-hours used

or consumed in a month; 0.305 cents per kilowatt-hour; and

(x) For all electricity used or consumed in

excess of 20,000,000 kilowatt-hours in a month, 0.30 cents per kilowatt-hour.

If a municipality imposes a tax at rates lower than

either the maximum rates specified in this Section or the alternative maximum rates promulgated by the Illinois Commerce Commission, as provided below, the tax rates shall be imposed upon the kilowatt hour categories set forth above with the same proportional relationship as that which exists among such maximum rates. Notwithstanding the foregoing, until December 31, 2008, no municipality shall establish rates that are in excess of rates reasonably calculated to produce revenues that equal the maximum total revenues such municipality could have received under the tax authorized by this subparagraph in the last full calendar year prior to August 1, 1998 (the effective date of Section 65 of Public Act 90-561); provided that this shall not be a limitation on the amount of tax revenues actually collected by such municipality.

Upon the request of the corporate authorities of a

municipality, the Illinois Commerce Commission shall, within 90 days after receipt of such request, promulgate alternative rates for each of these kilowatt-hour categories that will reflect, as closely as reasonably practical for that municipality, the distribution of the tax among classes of purchasers as if the tax were based on a uniform percentage of the purchase price of electricity. A municipality that has adopted an ordinance imposing a tax pursuant to subparagraph 3 as it existed prior to August 1, 1998 (the effective date of Section 65 of Public Act 90-561) may, rather than imposing the tax permitted by Public Act 90-561, continue to impose the tax pursuant to that ordinance with respect to gross receipts received from residential customers through July 31, 1999, and with respect to gross receipts from any non-residential customer until the first bill issued to such customer for delivery services in accordance with Section 16-104 of the Public Utilities Act but in no case later than the last bill issued to such customer before December 31, 2000. No ordinance imposing the tax permitted by Public Act 90-561 shall be applicable to any non-residential customer until the first bill issued to such customer for delivery services in accordance with Section 16-104 of the Public Utilities Act but in no case later than the last bill issued to such non-residential customer before December 31, 2000.

4. Persons engaged in the business of distributing,

supplying, furnishing, or selling water for use or consumption within the corporate limits of the municipality, and not for resale, at a rate not to exceed 5% of the gross receipts therefrom.

None of the taxes authorized by this Section may be imposed with respect to any transaction in interstate commerce or otherwise to the extent to which the business or privilege may not, under the constitution and statutes of the United States, be made the subject of taxation by this State or any political sub-division thereof; nor shall any persons engaged in the business of distributing, supplying, furnishing, selling or transmitting gas, water, or electricity, or using or consuming electricity acquired in a purchase at retail, be subject to taxation under the provisions of this Section for those transactions that are or may become subject to taxation under the provisions of the Municipal Retailers' Occupation Tax Act authorized by Section 8-11-1; nor shall any tax authorized by this Section be imposed upon any person engaged in a business or on any privilege unless the tax is imposed in like manner and at the same rate upon all persons engaged in businesses of the same class in the municipality, whether privately or municipally owned or operated, or exercising the same privilege within the municipality.
Any of the taxes enumerated in this Section may be in addition to the payment of money, or value of products or services furnished to the municipality by the taxpayer as compensation for the use of its streets, alleys, or other public places, or installation and maintenance therein, thereon or thereunder of poles, wires, pipes, or other equipment used in the operation of the taxpayer's business.
(a) If the corporate authorities of any home rule municipality have adopted an ordinance that imposed a tax on public utility customers, between July 1, 1971, and October 1, 1981, on the good faith belief that they were exercising authority pursuant to Section 6 of Article VII of the 1970 Illinois Constitution, that action of the corporate authorities shall be declared legal and valid, notwithstanding a later decision of a judicial tribunal declaring the ordinance invalid. No municipality shall be required to rebate, refund, or issue credits for any taxes described in this paragraph, and those taxes shall be deemed to have been levied and collected in accordance with the Constitution and laws of this State.
(b) In any case in which (i) prior to October 19, 1979, the corporate authorities of any municipality have adopted an ordinance imposing a tax authorized by this Section (or by the predecessor provision of the Revised Cities and Villages Act) and have explicitly or in practice interpreted gross receipts to include either charges added to customers' bills pursuant to the provision of paragraph (a) of Section 36 of the Public Utilities Act or charges added to customers' bills by taxpayers who are not subject to rate regulation by the Illinois Commerce Commission for the purpose of recovering any of the tax liabilities or other amounts specified in such paragraph (a) of Section 36 of that Act, and (ii) on or after October 19, 1979, a judicial tribunal has construed gross receipts to exclude all or part of those charges, then neither that municipality nor any taxpayer who paid the tax shall be required to rebate, refund, or issue credits for any tax imposed or charge collected from customers pursuant to the municipality's interpretation prior to October 19, 1979. This paragraph reflects a legislative finding that it would be contrary to the public interest to require a municipality or its taxpayers to refund taxes or charges attributable to the municipality's more inclusive interpretation of gross receipts prior to October 19, 1979, and is not intended to prescribe or limit judicial construction of this Section. The legislative finding set forth in this subsection does not apply to taxes imposed after January 1, 1996 (the effective date of Public Act 89-325).
(c) The tax authorized by subparagraph 3 shall be collected from the purchaser by the person maintaining a place of business in this State who delivers the electricity to the purchaser. This tax shall constitute a debt of the purchaser to the person who delivers the electricity to the purchaser and if unpaid, is recoverable in the same manner as the original charge for delivering the electricity. Any tax required to be collected pursuant to an ordinance authorized by subparagraph 3 and any such tax collected by a person delivering electricity shall constitute a debt owed to the municipality by such person delivering the electricity, provided, that the person delivering electricity shall be allowed credit for such tax related to deliveries of electricity the charges for which are written off as uncollectible, and provided further, that if such charges are thereafter collected, the delivering supplier shall be obligated to remit such tax. For purposes of this subsection (c), any partial payment not specifically identified by the purchaser shall be deemed to be for the delivery of electricity. Persons delivering electricity shall collect the tax from the purchaser by adding such tax to the gross charge for delivering the electricity, in the manner prescribed by the municipality. Persons delivering electricity shall also be authorized to add to such gross charge an amount equal to 3% of the tax to reimburse the person delivering electricity for the expenses incurred in keeping records, billing customers, preparing and filing returns, remitting the tax and supplying data to the municipality upon request. If the person delivering electricity fails to collect the tax from the purchaser, then the purchaser shall be required to pay the tax directly to the municipality in the manner prescribed by the municipality. Persons delivering electricity who file returns pursuant to this paragraph (c) shall, at the time of filing such return, pay the municipality the amount of the tax collected pursuant to subparagraph 3.
(d) For the purpose of the taxes enumerated in this Section:
"Gross receipts" means the consideration received for distributing, supplying, furnishing or selling gas for use or consumption and not for resale, and the consideration received for distributing, supplying, furnishing or selling water for use or consumption and not for resale, and for all services rendered in connection therewith valued in money, whether received in money or otherwise, including cash, credit, services and property of every kind and material and for all services rendered therewith, and shall be determined without any deduction on account of the cost of the service, product or commodity supplied, the cost of materials used, labor or service cost, or any other expenses whatsoever. "Gross receipts" shall not include that portion of the consideration received for distributing, supplying, furnishing, or selling gas or water to business enterprises described in paragraph (e) of this Section to the extent and during the period in which the exemption authorized by paragraph (e) is in effect or for school districts or units of local government described in paragraph (f) during the period in which the exemption authorized in paragraph (f) is in effect.
For utility bills issued on or after May 1, 1996, but before May 1, 1997, and for receipts from those utility bills, "gross receipts" does not include one-third of (i) amounts added to customers' bills under Section 9-222 of the Public Utilities Act, or (ii) amounts added to customers' bills by taxpayers who are not subject to rate regulation by the Illinois Commerce Commission for the purpose of recovering any of the tax liabilities described in Section 9-222 of the Public Utilities Act. For utility bills issued on or after May 1, 1997, but before May 1, 1998, and for receipts from those utility bills, "gross receipts" does not include two-thirds of (i) amounts added to customers' bills under Section 9-222 of the Public Utilities Act, or (ii) amount added to customers' bills by taxpayers who are not subject to rate regulation by the Illinois Commerce Commission for the purpose of recovering any of the tax liabilities described in Section 9-222 of the Public Utilities Act. For utility bills issued on or after May 1, 1998, and for receipts from those utility bills, "gross receipts" does not include (i) amounts added to customers' bills under Section 9-222 of the Public Utilities Act, or (ii) amounts added to customers' bills by taxpayers who are not subject to rate regulation by the Illinois Commerce Commission for the purpose of recovering any of the tax liabilities described in Section 9-222 of the Public Utilities Act.
For purposes of this Section "gross receipts" shall not include amounts added to customers' bills under Section 9-221 of the Public Utilities Act. This paragraph is not intended to nor does it make any change in the meaning of "gross receipts" for the purposes of this Section, but is intended to remove possible ambiguities, thereby confirming the existing meaning of "gross receipts" prior to January 1, 1996 (the effective date of Public Act 89-325).
"Person" as used in this Section means any natural individual, firm, trust, estate, partnership, association, joint stock company, joint adventure, corporation, limited liability company, municipal corporation, the State or any of its political subdivisions, any State university created by statute, or a receiver, trustee, guardian or other representative appointed by order of any court.
"Person maintaining a place of business in this State" shall mean any person having or maintaining within this State, directly or by a subsidiary or other affiliate, an office, generation facility, distribution facility, transmission facility, sales office or other place of business, or any employee, agent, or other representative operating within this State under the authority of the person or its subsidiary or other affiliate, irrespective of whether such place of business or agent or other representative is located in this State permanently or temporarily, or whether such person, subsidiary or other affiliate is licensed or qualified to do business in this State.
"Public utility" shall have the meaning ascribed to it in Section 3-105 of the Public Utilities Act and shall include alternative retail electric suppliers as defined in Section 16-102 of that Act.
"Purchase at retail" shall mean any acquisition of electricity by a purchaser for purposes of use or consumption, and not for resale, but shall not include the use of electricity by a public utility directly in the generation, production, transmission, delivery or sale of electricity.
"Purchaser" shall mean any person who uses or consumes, within the corporate limits of the municipality, electricity acquired in a purchase at retail.
(e) Any municipality that imposes taxes upon public utilities or upon the privilege of using or consuming electricity pursuant to this Section whose territory includes any part of an enterprise zone or federally designated Foreign Trade Zone or Sub-Zone may, by a majority vote of its corporate authorities, exempt from those taxes for a period not exceeding 20 years any specified percentage of gross receipts of public utilities received from, or electricity used or consumed by, business enterprises that:
(1) either (i) make investments that cause the

creation of a minimum of 200 full-time equivalent jobs in Illinois, (ii) make investments of at least $175,000,000 that cause the creation of a minimum of 150 full-time equivalent jobs in Illinois, or (iii) make investments that cause the retention of a minimum of 1,000 full-time jobs in Illinois; and

(2) are either (i) located in an Enterprise Zone

established pursuant to the Illinois Enterprise Zone Act or (ii) Department of Commerce and Economic Opportunity designated High Impact Businesses located in a federally designated Foreign Trade Zone or Sub-Zone; and

(3) are certified by the Department of Commerce and

Economic Opportunity as complying with the requirements specified in clauses (1) and (2) of this paragraph (e).

Upon adoption of the ordinance authorizing the exemption, the municipal clerk shall transmit a copy of that ordinance to the Department of Commerce and Economic Opportunity. The Department of Commerce and Economic Opportunity shall determine whether the business enterprises located in the municipality meet the criteria prescribed in this paragraph. If the Department of Commerce and Economic Opportunity determines that the business enterprises meet the criteria, it shall grant certification. The Department of Commerce and Economic Opportunity shall act upon certification requests within 30 days after receipt of the ordinance.
Upon certification of the business enterprise by the Department of Commerce and Economic Opportunity, the Department of Commerce and Economic Opportunity shall notify the Department of Revenue of the certification. The Department of Revenue shall notify the public utilities of the exemption status of the gross receipts received from, and the electricity used or consumed by, the certified business enterprises. Such exemption status shall be effective within 3 months after certification.
(f) A municipality that imposes taxes upon public utilities or upon the privilege of using or consuming electricity under this Section and whose territory includes part of another unit of local government or a school district may by ordinance exempt the other unit of local government or school district from those taxes.
(g) The amendment of this Section by Public Act 84-127 shall take precedence over any other amendment of this Section by any other amendatory Act passed by the 84th General Assembly before August 1, 1985 (the effective date of Public Act 84-127).
(h) In any case in which, before July 1, 1992, a person engaged in the business of transmitting messages through the use of mobile equipment, such as cellular phones and paging systems, has determined the municipality within which the gross receipts from the business originated by reference to the location of its transmitting or switching equipment, then (i) neither the municipality to which tax was paid on that basis nor the taxpayer that paid tax on that basis shall be required to rebate, refund, or issue credits for any such tax or charge collected from customers to reimburse the taxpayer for the tax and (ii) no municipality to which tax would have been paid with respect to those gross receipts if the provisions of Public Act 87-773 had been in effect before July 1, 1992, shall have any claim against the taxpayer for any amount of the tax.
(Source: P.A. 100-201, eff. 8-18-17.)

(65 ILCS 5/8-11-2.5)
Sec. 8-11-2.5. Municipal tax review; requests for information.
(a) If a municipality has imposed a tax under Section 8-11-2, then the municipality may conduct an audit of tax receipts collected from the public utility that is subject to the tax or that collects the tax from purchasers on behalf of the municipality to determine whether the amount of tax that was paid by the public utility was accurate.
(b) Not more than once every 2 years, a municipality that has imposed a tax under this Act may, subject to the limitations and protections stated in Section 16-122 of the Public Utilities Act and in the Local Government Taxpayers' Bill of Rights Act, request any information from a utility in the format maintained by the public utility in the ordinary course of its business that the municipality reasonably requires in order to perform an audit under subsection (a). The information that may be requested by the municipality includes, without limitation:
(1) in an electronic format used by the public

utility in the ordinary course of its business, the database used by the public utility to determine the amount of tax due to the municipality; provided, however, that, if the municipality has requested customer-specific billing, usage, and load shape data from a public utility that is an electric utility and has not provided the electric utility with the verifiable authorization required by Section 16-122 of the Public Utilities Act, then the electric utility shall remove from the database all customer-specific billing, usage, and load shape data before providing it to the municipality; and

(2) in a format used by the public utility in the

ordinary course of its business, summary data, as needed by the municipality, to determine the unit consumption of utility services by providing the gross therms, kilowatts, minutes, or other units of measurement being taxed within the municipal jurisdiction and the gross revenues collected and the associated taxes assessed.

(c) Each public utility must provide the information requested under subsection (b) within:
(1) 60 days after the date of the request if the

population of the requesting municipality is 500,000 or less; or

(2) 90 days after the date of the request if the

population of the requesting municipality exceeds 500,000.

The time in which a public utility must provide the information requested under subsection (b) may be extended by an agreement between the municipality and the public utility. If a public utility receives, during a single month, information requests from more than 2 municipalities, or the aggregate population of the requesting municipalities is 100,000 customers or more, the public utility is entitled to an additional 30 days to respond to those requests.
(d) If an audit by the municipality or its agents finds an error by the public utility in the amount of taxes paid by the public utility, then the municipality must notify the public utility of the error. Any such notice must be issued pursuant to Section 30 of the Local Government Taxpayers' Bill of Rights Act or a lesser period of time from the date the tax was due that may be specified in the municipal ordinance imposing the tax. Upon such a notice, any audit shall be conducted pursuant to Section 35 of the Local Government Taxpayers' Bill of Rights Act subject to the timelines set forth in this subsection (d). The public utility must submit a written response within 60 days after the date the notice was postmarked stating that it has corrected the error or stating the reason that the error is inapplicable or inaccurate. The municipality then has 60 days after the receipt of the public utility's response to review and contest the conclusion of the public utility. If the parties are unable to agree on the disposition of the audit findings within 120 days after the notification of the error to the public utility, then either party may submit the matter for appeal as outlined in Section 40 of the Local Government Taxpayers' Bill of Rights Act. If the appeals process does not produce a satisfactory result, then either party may pursue the alleged error in a court of competent jurisdiction.
(e) No public utility is liable for any error in past collections and payments that was unknown by it prior to the audit process unless (i) the error was due to negligence by the public utility in the collection or processing of required data and (ii) the municipality had not failed to respond in writing on an accurate and timely basis to any written request of the public utility to review and correct information used by the public utility to collect the municipality's tax if a diligent review of such information by the municipality reasonably could have been expected to discover such error. If, however, an error in past collections or payments resulted in a customer, who should not have owed a tax to any municipality, having paid a tax to a municipality, then the customer may, to the extent allowed by Section 9-252 of the Public Utilities Act, recover the tax from the public utility, and any amount so paid by the public utility may be deducted by that public utility from any taxes then or thereafter owed by the public utility to that municipality.
(f) All account specific information provided by a public utility under this Section may be used only for the purpose of an audit of taxes conducted under this Section and the enforcement of any related tax claim. All such information must be held in strict confidence by the municipality and its agents and may not be disclosed to the public under the Freedom of Information Act or under any other similar statutes allowing for or requiring public disclosure.
(g) The provisions of this Section shall not be construed as diminishing or replacing any civil remedy available to a municipality, taxpayer, or tax collector.
(h) This Section does not apply to any municipality having a population greater than 1,000,000.
(Source: P.A. 96-1422, eff. 8-3-10.)

(65 ILCS 5/8-11-3) (from Ch. 24, par. 8-11-3)
Sec. 8-11-3. The corporate authorities of any municipality may tax persons engaged in the business of selling cigarettes at retail, at a rate of not exceeding one cent per package of 20 cigarettes and may provide for the administration and enforcement of such tax, and for the collection thereof from the persons subject to the tax, or their suppliers, or from taxpayers and suppliers, as the corporate authorities determine to be necessary or practicable for the effective administration of the tax.
The tax herein authorized may not be levied during any period in which there is in force a municipal retailers' occupation tax levied under authority of Section 8-11-1. The adoption of a municipal retailers' occupation tax shall not, however, affect liabilities, obligations and penalties incurred by any persons pursuant to an ordinance or resolution imposing a cigarette tax under this Section 8-11-3 and providing for its administration and enforcement, in respect to any period during which the cigarette tax has been in effect. Nor shall any suit, action or remedy instituted or authorized under the cigarette tax ordinance or resolution be abated or otherwise affected by the adoption of a municipal retailers' occupation tax ordinance or resolution.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/8-11-4) (from Ch. 24, par. 8-11-4)
Sec. 8-11-4. Each owner of a motor vehicle or motor bicycle may be required by any such city, village, or town within which he resides to pay a regular tax or license fee for the use of such motor vehicle or motor bicycle.
In place of the regular license fee, any city, village or incorporated town may provide for a motor vehicle tax or license fee at a reduced rate for residents age 65 or over.
Any city, village or incorporated town of 40,000 or more inhabitants may appropriate monies annually from such funds, for the construction, maintenance and operation of testing stations for the inspection of equipment of motor vehicles as authorized by Section 11-40-2. The balance of such funds in cities, villages and incorporated towns of 40,000 or more inhabitants, and the total of such funds in other cities, incorporated towns and villages shall be used for the purpose of improving, paving, repairing or maintaining the streets and other public roadways within such city, incorporated town or village, provided, that the actual cost of the collection of such fees and the disbursement thereof may be deducted from the total amount collected and in cities and villages of more than 3,000 inhabitants, not to exceed 35% of such fees may be used also for payment of salaries and wages of policemen engaged in the duty of regulating traffic.
This amendatory Act of 1973 is not a limit upon any municipality which is a home rule unit.
(Source: P.A. 83-65.)

(65 ILCS 5/8-11-5) (from Ch. 24, par. 8-11-5)
Sec. 8-11-5. Home Rule Municipal Service Occupation Tax Act. The corporate authorities of a home rule municipality may impose a tax upon all persons engaged, in such municipality, in the business of making sales of service at the same rate of tax imposed pursuant to Section 8-11-1, of the selling price of all tangible personal property transferred by such servicemen either in the form of tangible personal property or in the form of real estate as an incident to a sale of service. If imposed, such tax shall only be imposed in 1/4% increments. On and after September 1, 1991, this additional tax may not be imposed on the sales of food for human consumption which is to be consumed off the premises where it is sold (other than alcoholic beverages, soft drinks and food which has been prepared for immediate consumption) and prescription and nonprescription medicines, drugs, medical appliances and insulin, urine testing materials, syringes and needles used by diabetics. The tax imposed by a home rule municipality pursuant to this Section and all civil penalties that may be assessed as an incident thereof shall be collected and enforced by the State Department of Revenue. The certificate of registration which is issued by the Department to a retailer under the Retailers' Occupation Tax Act or under the Service Occupation Tax Act shall permit such registrant to engage in a business which is taxable under any ordinance or resolution enacted pursuant to this Section without registering separately with the Department under such ordinance or resolution or under this Section. The Department shall have full power to administer and enforce this Section; to collect all taxes and penalties due hereunder; to dispose of taxes and penalties so collected in the manner hereinafter provided, and to determine all rights to credit memoranda arising on account of the erroneous payment of tax or penalty hereunder. In the administration of, and compliance with, this Section the Department and persons who are subject to this Section shall have the same rights, remedies, privileges, immunities, powers and duties, and be subject to the same conditions, restrictions, limitations, penalties and definitions of terms, and employ the same modes of procedure, as are prescribed in Sections 1a-1, 2, 2a, 3 through 3-50 (in respect to all provisions therein other than the State rate of tax), 4 (except that the reference to the State shall be to the taxing municipality), 5, 7, 8 (except that the jurisdiction to which the tax shall be a debt to the extent indicated in that Section 8 shall be the taxing municipality), 9 (except as to the disposition of taxes and penalties collected, and except that the returned merchandise credit for this municipal tax may not be taken against any State tax), 10, 11, 12 (except the reference therein to Section 2b of the Retailers' Occupation Tax Act), 13 (except that any reference to the State shall mean the taxing municipality), the first paragraph of Section 15, 16, 17 (except that credit memoranda issued hereunder may not be used to discharge any State tax liability), 18, 19 and 20 of the Service Occupation Tax Act and Section 3-7 of the Uniform Penalty and Interest Act, as fully as if those provisions were set forth herein.
No tax may be imposed by a home rule municipality pursuant to this Section unless such municipality also imposes a tax at the same rate pursuant to Section 8-11-1 of this Act.
Persons subject to any tax imposed pursuant to the authority granted in this Section may reimburse themselves for their serviceman's tax liability hereunder by separately stating such tax as an additional charge, which charge may be stated in combination, in a single amount, with State tax which servicemen are authorized to collect under the Service Use Tax Act, pursuant to such bracket schedules as the Department may prescribe.
Whenever the Department determines that a refund should be made under this Section to a claimant instead of issuing credit memorandum, the Department shall notify the State Comptroller, who shall cause the order to be drawn for the amount specified, and to the person named, in such notification from the Department. Such refund shall be paid by the State Treasurer out of the home rule municipal retailers' occupation tax fund.
The Department shall forthwith pay over to the State Treasurer, ex-officio, as trustee, all taxes and penalties collected hereunder.
As soon as possible after the first day of each month, beginning January 1, 2011, upon certification of the Department of Revenue, the Comptroller shall order transferred, and the Treasurer shall transfer, to the STAR Bonds Revenue Fund the local sales tax increment, as defined in the Innovation Development and Economy Act, collected under this Section during the second preceding calendar month for sales within a STAR bond district.
After the monthly transfer to the STAR Bonds Revenue Fund, on or before the 25th day of each calendar month, the Department shall prepare and certify to the Comptroller the disbursement of stated sums of money to named municipalities, the municipalities to be those from which suppliers and servicemen have paid taxes or penalties hereunder to the Department during the second preceding calendar month. The amount to be paid to each municipality shall be the amount (not including credit memoranda) collected hereunder during the second preceding calendar month by the Department, and not including an amount equal to the amount of refunds made during the second preceding calendar month by the Department on behalf of such municipality, and not including any amounts that are transferred to the STAR Bonds Revenue Fund, less 2% of the remainder, which the Department shall transfer into the Tax Compliance and Administration Fund. The Department, at the time of each monthly disbursement to the municipalities, shall prepare and certify to the State Comptroller the amount to be transferred into the Tax Compliance and Administration Fund under this Section. Within 10 days after receipt, by the Comptroller, of the disbursement certification to the municipalities and the Tax Compliance and Administration Fund provided for in this Section to be given to the Comptroller by the Department, the Comptroller shall cause the orders to be drawn for the respective amounts in accordance with the directions contained in such certification.
In addition to the disbursement required by the preceding paragraph and in order to mitigate delays caused by distribution procedures, an allocation shall, if requested, be made within 10 days after January 14, 1991, and in November of 1991 and each year thereafter, to each municipality that received more than $500,000 during the preceding fiscal year, (July 1 through June 30) whether collected by the municipality or disbursed by the Department as required by this Section. Within 10 days after January 14, 1991, participating municipalities shall notify the Department in writing of their intent to participate. In addition, for the initial distribution, participating municipalities shall certify to the Department the amounts collected by the municipality for each month under its home rule occupation and service occupation tax during the period July 1, 1989 through June 30, 1990. The allocation within 10 days after January 14, 1991, shall be in an amount equal to the monthly average of these amounts, excluding the 2 months of highest receipts. Monthly average for the period of July 1, 1990 through June 30, 1991 will be determined as follows: the amounts collected by the municipality under its home rule occupation and service occupation tax during the period of July 1, 1990 through September 30, 1990, plus amounts collected by the Department and paid to such municipality through June 30, 1991, excluding the 2 months of highest receipts. The monthly average for each subsequent period of July 1 through June 30 shall be an amount equal to the monthly distribution made to each such municipality under the preceding paragraph during this period, excluding the 2 months of highest receipts. The distribution made in November 1991 and each year thereafter under this paragraph and the preceding paragraph shall be reduced by the amount allocated and disbursed under this paragraph in the preceding period of July 1 through June 30. The Department shall prepare and certify to the Comptroller for disbursement the allocations made in accordance with this paragraph.
Nothing in this Section shall be construed to authorize a municipality to impose a tax upon the privilege of engaging in any business which under the constitution of the United States may not be made the subject of taxation by this State.
An ordinance or resolution imposing or discontinuing a tax hereunder or effecting a change in the rate thereof shall be adopted and a certified copy thereof filed with the Department on or before the first day of June, whereupon the Department shall proceed to administer and enforce this Section as of the first day of September next following such adoption and filing. Beginning January 1, 1992, an ordinance or resolution imposing or discontinuing the tax hereunder or effecting a change in the rate thereof shall be adopted and a certified copy thereof filed with the Department on or before the first day of July, whereupon the Department shall proceed to administer and enforce this Section as of the first day of October next following such adoption and filing. Beginning January 1, 1993, an ordinance or resolution imposing or discontinuing the tax hereunder or effecting a change in the rate thereof shall be adopted and a certified copy thereof filed with the Department on or before the first day of October, whereupon the Department shall proceed to administer and enforce this Section as of the first day of January next following such adoption and filing. However, a municipality located in a county with a population in excess of 3,000,000 that elected to become a home rule unit at the general primary election in 1994 may adopt an ordinance or resolution imposing the tax under this Section and file a certified copy of the ordinance or resolution with the Department on or before July 1, 1994. The Department shall then proceed to administer and enforce this Section as of October 1, 1994. Beginning April 1, 1998, an ordinance or resolution imposing or discontinuing the tax hereunder or effecting a change in the rate thereof shall either (i) be adopted and a certified copy thereof filed with the Department on or before the first day of April, whereupon the Department shall proceed to administer and enforce this Section as of the first day of July next following the adoption and filing; or (ii) be adopted and a certified copy thereof filed with the Department on or before the first day of October, whereupon the Department shall proceed to administer and enforce this Section as of the first day of January next following the adoption and filing.
Any unobligated balance remaining in the Municipal Retailers' Occupation Tax Fund on December 31, 1989, which fund was abolished by Public Act 85-1135, and all receipts of municipal tax as a result of audits of liability periods prior to January 1, 1990, shall be paid into the Local Government Tax Fund, for distribution as provided by this Section prior to the enactment of Public Act 85-1135. All receipts of municipal tax as a result of an assessment not arising from an audit, for liability periods prior to January 1, 1990, shall be paid into the Local Government Tax Fund for distribution before July 1, 1990, as provided by this Section prior to the enactment of Public Act 85-1135, and on and after July 1, 1990, all such receipts shall be distributed as provided in Section 6z-18 of the State Finance Act.
As used in this Section, "municipal" and "municipality" means a city, village or incorporated town, including an incorporated town which has superseded a civil township.
This Section shall be known and may be cited as the Home Rule Municipal Service Occupation Tax Act.
(Source: P.A. 100-23, eff. 7-6-17.)

(65 ILCS 5/8-11-6) (from Ch. 24, par. 8-11-6)
Sec. 8-11-6. Home Rule Municipal Use Tax Act.
(a) The corporate authorities of a home rule municipality may impose a tax upon the privilege of using, in such municipality, any item of tangible personal property which is purchased at retail from a retailer, and which is titled or registered at a location within the corporate limits of such home rule municipality with an agency of this State's government, at a rate which is an increment of 1/4% and based on the selling price of such tangible personal property, as "selling price" is defined in the Use Tax Act. In home rule municipalities with less than 2,000,000 inhabitants, the tax shall be collected by the municipality imposing the tax from persons whose Illinois address for titling or registration purposes is given as being in such municipality.
(b) In home rule municipalities with 2,000,000 or more inhabitants, the corporate authorities of the municipality may additionally impose a tax beginning July 1, 1991 upon the privilege of using in the municipality, any item of tangible personal property, other than tangible personal property titled or registered with an agency of the State's government, that is purchased at retail from a retailer located outside the corporate limits of the municipality, at a rate that is an increment of 1/4% not to exceed 1% and based on the selling price of the tangible personal property, as "selling price" is defined in the Use Tax Act. Such tax shall be collected from the purchaser either by the municipality imposing such tax or by the Department of Revenue pursuant to an agreement between the Department and the municipality.
To prevent multiple home rule taxation, the use in a home rule municipality of tangible personal property that is acquired outside the municipality and caused to be brought into the municipality by a person who has already paid a home rule municipal tax in another municipality in respect to the sale, purchase, or use of that property, shall be exempt to the extent of the amount of the tax properly due and paid in the other home rule municipality.
(c) If a municipality having 2,000,000 or more inhabitants imposes the tax authorized by subsection (a), then the tax shall be collected by the Illinois Department of Revenue when the property is purchased at retail from a retailer in the county in which the home rule municipality imposing the tax is located, and in all contiguous counties. The tax shall be remitted to the State, or an exemption determination must be obtained from the Department before the title or certificate of registration for the property may be issued. The tax or proof of exemption may be transmitted to the Department by way of the State agency with which, or State officer with whom, the tangible personal property must be titled or registered if the Department and that agency or State officer determine that this procedure will expedite the processing of applications for title or registration.
The Department shall have full power to administer and enforce this Section to collect all taxes, penalties and interest due hereunder, to dispose of taxes, penalties and interest so collected in the manner hereinafter provided, and determine all rights to credit memoranda or refunds arising on account of the erroneous payment of tax, penalty or interest hereunder. In the administration of and compliance with this Section the Department and persons who are subject to this Section shall have the same rights, remedies, privileges, immunities, powers and duties, and be subject to the same conditions, restrictions, limitations, penalties and definitions of terms, and employ the same modes of procedure as are prescribed in Sections 2 (except the definition of "retailer maintaining a place of business in this State"), 3 (except provisions pertaining to the State rate of tax, and except provisions concerning collection or refunding of the tax by retailers), 4, 11, 12, 12a, 14, 15, 19, 20, 21 and 22 of the Use Tax Act, which are not inconsistent with this Section, as fully as if provisions contained in those Sections of the Use Tax Act were set forth herein.
Whenever the Department determines that a refund shall be made under this Section to a claimant instead of issuing a credit memorandum, the Department shall notify the State Comptroller, who shall cause the order to be drawn for the amount specified, and to the person named, in such notification from the Department. Such refund shall be paid by the State Treasurer out of the home rule municipal retailers' occupation tax fund.
The Department shall forthwith pay over to the State Treasurer, ex officio, as trustee, all taxes, penalties and interest collected hereunder. On or before the 25th day of each calendar month, the Department shall prepare and certify to the State Comptroller the disbursement of stated sums of money to named municipalities, the municipality in each instance to be that municipality from which the Department during the second preceding calendar month, collected municipal use tax from any person whose Illinois address for titling or registration purposes is given as being in such municipality. The amount to be paid to each municipality shall be the amount (not including credit memoranda) collected hereunder during the second preceding calendar month by the Department, and not including an amount equal to the amount of refunds made during the second preceding calendar month by the Department on behalf of such municipality, less 2% of the balance, which sum shall be retained by the State Treasurer to cover the costs incurred by the Department in administering and enforcing the provisions of this Section. The Department, at the time of each monthly disbursement to the municipalities, shall prepare and certify to the Comptroller the amount so retained by the State Treasurer, which shall be transferred into the Tax Compliance and Administration Fund. Within 10 days after receipt by the State Comptroller of the disbursement certification to the municipalities provided for in this Section to be given to the State Comptroller by the Department, the State Comptroller shall cause the orders to be drawn for the respective amounts in accordance with the directions contained in that certification.
Any ordinance imposing or discontinuing any tax to be collected and enforced by the Department under this Section shall be adopted and a certified copy thereof filed with the Department on or before October 1, whereupon the Department of Revenue shall proceed to administer and enforce this Section on behalf of the municipalities as of January 1 next following such adoption and filing. Beginning April 1, 1998, any ordinance imposing or discontinuing any tax to be collected and enforced by the Department under this Section shall either (i) be adopted and a certified copy thereof filed with the Department on or before April 1, whereupon the Department of Revenue shall proceed to administer and enforce this Section on behalf of the municipalities as of July 1 next following the adoption and filing; or (ii) be adopted and a certified copy thereof filed with the Department on or before October 1, whereupon the Department of Revenue shall proceed to administer and enforce this Section on behalf of the municipalities as of January 1 next following the adoption and filing.
Nothing in this subsection (c) shall prevent a home rule municipality from collecting the tax pursuant to subsection (a) in any situation where such tax is not collected by the Department of Revenue under this subsection (c).
(d) Any unobligated balance remaining in the Municipal Retailers' Occupation Tax Fund on December 31, 1989, which fund was abolished by Public Act 85-1135, and all receipts of municipal tax as a result of audits of liability periods prior to January 1, 1990, shall be paid into the Local Government Tax Fund, for distribution as provided by this Section prior to the enactment of Public Act 85-1135. All receipts of municipal tax as a result of an assessment not arising from an audit, for liability periods prior to January 1, 1990, shall be paid into the Local Government Tax Fund for distribution before July 1, 1990, as provided by this Section prior to the enactment of Public Act 85-1135, and on and after July 1, 1990, all such receipts shall be distributed as provided in Section 6z-18 of the State Finance Act.
(e) As used in this Section, "Municipal" and "Municipality" means a city, village or incorporated town, including an incorporated town which has superseded a civil township.
(f) This Section shall be known and may be cited as the Home Rule Municipal Use Tax Act.
(Source: P.A. 98-1049, eff. 8-25-14.)

(65 ILCS 5/8-11-6a) (from Ch. 24, par. 8-11-6a)
Sec. 8-11-6a. Home rule municipalities; preemption of certain taxes. Except as provided in Sections 8-11-1, 8-11-5, 8-11-6, 8-11-6b, 8-11-6c, and 11-74.3-6 on and after September 1, 1990, no home rule municipality has the authority to impose, pursuant to its home rule authority, a retailer's occupation tax, service occupation tax, use tax, sales tax or other tax on the use, sale or purchase of tangible personal property based on the gross receipts from such sales or the selling or purchase price of said tangible personal property. Notwithstanding the foregoing, this Section does not preempt any home rule imposed tax such as the following: (1) a tax on alcoholic beverages, whether based on gross receipts, volume sold or any other measurement; (2) a tax based on the number of units of cigarettes or tobacco products (provided, however, that a home rule municipality that has not imposed a tax based on the number of units of cigarettes or tobacco products before July 1, 1993, shall not impose such a tax after that date); (3) a tax, however measured, based on the use of a hotel or motel room or similar facility; (4) a tax, however measured, on the sale or transfer of real property; (5) a tax, however measured, on lease receipts; (6) a tax on food prepared for immediate consumption and on alcoholic beverages sold by a business which provides for on premise consumption of said food or alcoholic beverages; or (7) other taxes not based on the selling or purchase price or gross receipts from the use, sale or purchase of tangible personal property. This Section does not preempt a home rule municipality with a population of more than 2,000,000 from imposing a tax, however measured, on the use, for consideration, of a parking lot, garage, or other parking facility. This Section is not intended to affect any existing tax on food and beverages prepared for immediate consumption on the premises where the sale occurs, or any existing tax on alcoholic beverages, or any existing tax imposed on the charge for renting a hotel or motel room, which was in effect January 15, 1988, or any extension of the effective date of such an existing tax by ordinance of the municipality imposing the tax, which extension is hereby authorized, in any non-home rule municipality in which the imposition of such a tax has been upheld by judicial determination, nor is this Section intended to preempt the authority granted by Public Act 85-1006. This Section is a limitation, pursuant to subsection (g) of Section 6 of Article VII of the Illinois Constitution, on the power of home rule units to tax.
(Source: P.A. 97-1168, eff. 3-8-13; 97-1169, eff. 3-8-13.)

(65 ILCS 5/8-11-6b)
Sec. 8-11-6b. Home rule soft drink taxes.
(a) Except as provided in Sections 8-11-1, 8-11-5 and 8-11-6, or as provided in this Section, no home rule municipality has the authority to impose, pursuant to its home rule authority, a tax on the sale, purchase, or use of soft drinks regardless of whether the measure of the tax is selling price, purchase price, gross receipts, unit of volumetric measure, or any other measure. For purposes of this subsection, the term "soft drink" has the meaning set forth in Section 2-10 of the Retailers' Occupation Tax Act, as may be amended from time to time, except that the term shall not be limited to drinks contained in a closed or sealed bottle, can, carton, or container. This Section is a denial and limitation, under subsection (g) of Section 6 of Article VII of the Illinois Constitution, on the power of home rule units to tax.
(b) The corporate authorities of a home rule municipality with a population in excess of 1,000,000 may impose a tax, which shall not take effect prior to April 1, 1994, upon all persons engaged in the business of selling soft drinks (other than fountain soft drinks) at retail in the municipality based on the gross receipts from those sales made in the course of such business. If imposed, the tax shall only be in 1/4% increments and shall not exceed 3%. For purposes of this subsection, the term "soft drink" has the meaning set forth in Section 2-10 of the Retailers' Occupation Tax Act, as may be amended from time to time, except that the term shall not be limited to drinks contained in a closed or sealed bottle, can, carton or container; the term "fountain soft drinks" means soft drinks which are prepared by the retail seller of the soft drinks by mixing syrup or concentrate with water, by hand or through a soft drink dispensing machine, at or near the point and time of sale to the retail purchaser; and the term "soft drink dispensing machine" means a device which mixes soft drink syrup or concentrate with water and dispenses the mixture into an open container as a ready to drink soft drink.
The tax imposed under this subsection and all civil penalties that may be assessed as an incident to that tax shall be collected and enforced by the Illinois Department of Revenue. The Department shall have full power to administer and enforce this subsection, to collect all taxes and penalties so collected in the manner provided in this subsection, and to determine all rights to credit memoranda arising on account of the erroneous payment of tax or penalty under this subsection. In the administration of and compliance with this subsection, the Department and persons who are subject to this subsection shall have the same rights, remedies, privileges, immunities, powers and duties, shall be subject to the same conditions, restrictions, limitations, penalties, exclusions, exemptions, and definitions of terms, and shall employ the same modes of procedure applicable to the Retailers' Occupation Tax as are prescribed in Sections 1, 2 through 2-65 (in respect to all provisions of those Sections other than the State rate of taxes), 2c, 2h, 2i, 3 (except as to the disposition of taxes and penalties collected), 4, 5, 5a, 5b, 5c, 5d, 5e, 5f, 5g, 5i, 5j, 6, 6a, 6b, 6c, 7, 8, 9, 10, 11, 12, 13 and, until January 1, 1994, 13.5 of the Retailers' Occupation Tax Act, and on and after January 1, 1994, all applicable provisions of the Uniform Penalty and Interest Act that are not inconsistent with this subsection, as fully as if provisions contained in those Sections of the Retailers' Occupation Tax Act were set forth in this subsection.
Persons subject to any tax imposed under the authority granted by this subsection may reimburse themselves for their seller's tax liability under this subsection by separately stating that tax as an additional charge, which charge may be stated in combination, in a single amount, with State taxes that sellers are required to collect under the Use Tax Act pursuant to bracket schedules as the Department may prescribe. The retailer filing the return shall, at the time of filing the return, pay to the Department the amount of tax imposed under this subsection, less the discount of 1.75%, which is allowed to reimburse the retailer for the expenses incurred in keeping records, preparing the filing returns, remitting the tax, and supplying data to the Department on request.
Whenever the Department determines that a refund should be made under this subsection to a claimant instead of issuing a credit memoranda, the Department shall notify the State Comptroller, who shall cause a warrant to be drawn for the amount specified and to the person named in the notification from the Department. The refund shall be paid by the State Treasurer out of the Home Rule Municipal Soft Drink Retailers' Occupation Tax Fund.
The Department shall forthwith pay over to the State Treasurer, ex officio, as trustee, all taxes and penalties collected hereunder. On or before the 25th day of each calendar month, the Department shall prepare and certify to the Comptroller the amount to be paid to named municipalities, the municipalities to be those from which retailers have paid taxes or penalties hereunder to the Department during the second preceding calendar month. The amount to be paid to each municipality shall be the amount collected hereunder during the second preceding calendar month by the Department, less any amounts determined by the Department to be necessary for the payment of refunds, and less 4% for the first year the tax is in effect and 2% thereafter of such balance, which sum shall be deposited by the State Treasurer into the Tax Compliance and Administration Fund in the State treasury from which it shall be appropriated to the Department to cover the costs of the Department in administering and enforcing the provisions of this subsection. Within 10 days after receipt by the Comptroller of the certification, the Comptroller shall cause the orders to be drawn for the respective amount in accordance with the directions contained in such certification.
Nothing in this Section shall be construed to authorize a municipality to impose a tax upon the privilege of engaging in any business which under the Constitution of the United States may not be made the subject of taxation by the State.
A certificate of registration issued by the Illinois Department of Revenue to a retailer under the Retailers' Occupation Tax Act shall permit the registrant to engage in a business that is taxed under the tax imposed under this subsection and no additional registration shall be required under the ordinance imposing a tax or under this subsection.
A certified copy of any ordinance imposing or discontinuing any tax under this subsection or effecting a change in the rate of that tax shall be filed with the Department, whereupon the Department shall proceed to administer and enforce this subsection on behalf of such municipality as of the first day of February following the date of filing. This tax shall be known and cited as the Home Rule Municipal Soft Drink Retailers' Occupation Tax.
(c) The corporate authorities of a home rule municipality with a population in excess of 1,000,000 may impose a tax, which shall not take effect prior to April 1, 1994, on persons engaged in the business of selling fountain soft drinks at retail at a rate not to exceed 9% of the cost price of the fountain soft drinks at retail in such municipality. For purposes of this subsection, the term "soft drink" has the meaning set forth in Section 2-10 of the Retailers' Occupation Tax Act, as may be amended from time to time, except that the term shall not be limited to drinks contained in a closed or sealed bottle, can, carton, or container; the term "fountain soft drinks" means soft drinks which are prepared by the retail seller of the soft drinks by mixing soft drink syrup or concentrate with water, by hand or through a soft drink dispensing machine at or near the point and time of sale to the retail purchaser; the term "soft drink dispensing machine" means a device which mixes soft drink syrup or concentrate with water and dispenses such mixture into an open container as a ready to drink soft drink; the term "sold at retail" shall mean any transfer of the ownership or title to tangible personal property to a purchaser, for the purpose of use or consumption, and not for the purpose of resale, for valuable consideration; the term "cost price of the fountain soft drinks" means the consideration paid by the retail seller of the fountain soft drink, valued in money, whether paid in money or otherwise, including cash, credits and services, and shall be determined without any deduction on account of the supplier's cost of the property sold or on account or any other expenses incurred by the supplier, for the purchase of soft drink syrup or concentrate which is designed to be further mixed with water before it is consumed as a soft drink; and the term "supplier" means any person who makes sales of soft drink syrup or concentrate to a retail seller of fountain soft drinks for purposes of resale as fountain soft drinks. The tax authorized by this subsection shall be collected, enforced, and administered by the municipality imposing the tax. Persons subject to the tax may reimburse themselves for their tax liability hereunder by separately stating an amount equal to the tax as an additional charge to their retail purchasers or may include such amount as part of the selling price of the soft drink. The municipality imposing the tax shall provide for its collection from the person subject to the tax by requiring that the supplier to the person subject to the tax collect and remit the tax to the municipality. If the supplier fails to collect the tax or if the person subject to the tax fails to pay the tax to its supplier, the person subject to the tax shall make the tax payment directly to the municipality. Payment of the tax by the retailer to the supplier shall relieve the retailer of any further liability for the tax.
(d) If either tax imposed or authorized by this Section 8-11-6b is repealed by the General Assembly or has its maximum rate reduced by the General Assembly, or is declared unlawful or unconstitutional on its face by any court of competent jurisdiction after all appeals have been exhausted or the time to appeal has expired, then this Section 8-11-6b is automatically repealed and no longer effective without further action by the General Assembly.
(e) Notwithstanding the preemption of taxes on the sale, purchase or use of soft drinks, taxes on the sale, purchase, or use of soft drinks which had been imposed by a municipality prior to the effective date of this amendatory Act of 1993 are specifically authorized under this Section for sales made on or after the effective date of this amendatory Act of 1993 through March 31, 1994.
(Source: P.A. 88-507.)

(65 ILCS 5/8-11-6c)
Sec. 8-11-6c. Home Rule food and beverage tax to support parking facilities.
(a) In addition to any other tax that it is authorized to impose, a home rule municipality that has not imposed a tax under Section 8-11-1 or 8-11-5 may impose a tax, as limited by this Section, on the gross receipts from the sale of alcoholic beverages, soft drinks, and food that has been prepared for immediate consumption.
(b) If imposed, the tax may be imposed only for a defined and limited period of time and must be limited to a defined geographic area within the municipality. The defined geographic area must be a contiguous area of no more than one square mile. The tax may be imposed only in 0.25% increments, and the rate of tax may not exceed 2%. At the time that the ordinance imposing the tax is adopted, the municipality must have obtained the certified written consent of at least three-fourths of the operators of the businesses upon which the tax will be imposed. This tax may not be imposed for longer than 25 years after the municipality first levies the tax.
(c) The municipality must maintain the proceeds of the tax in a separate account and may use those moneys only for the costs associated with land acquisition, design, construction, and maintenance of parking facilities within the defined geographic area.
(d) The tax shall be administered by the municipality imposing it.
(Source: P.A. 95-544, eff. 8-28-07.)

(65 ILCS 5/8-11-7) (from Ch. 24, par. 8-11-7)
Sec. 8-11-7. The corporate authorities of a municipality may impose a tax upon all persons engaged in the business of renting automobiles in the municipality at the rate of not to exceed 1% of the gross receipts from such business. The tax imposed by a municipality pursuant to this Section and all civil penalties that may be assessed as an incident thereof shall be collected and enforced by the State Department of Revenue. The certificate of registration which is issued by the Department to a retailer under the Retailers' Occupation Tax Act or under the Automobile Renting Occupation and Use Tax Act shall permit such person to engage in a business which is taxable under any ordinance or resolution enacted pursuant to this Section without registering separately with the Department under such ordinance or resolution or under this Section. The Department shall have full power to administer and enforce this Section; to collect all taxes and penalties due hereunder; to dispose of taxes and penalties so collected in the manner hereinafter provided; and to determine all rights to credit memoranda, arising on account of the erroneous payment of tax or penalty hereunder. In the administration of, and compliance with, this Section, the Department and persons who are subject to this Section shall have the same rights, remedies, privileges, immunities, powers and duties, and be subject to the same conditions, restrictions, limitations, penalties and definitions of terms, and employ the same modes of procedure, as are prescribed in Sections 2 and 3 (in respect to all provisions therein other than the State rate of tax; and with relation to the provisions of the "Retailers' Occupation Tax" referred to therein, except as to the disposition of taxes and penalties collected, and except for the provision allowing retailers a deduction from the tax to cover certain costs, and except that credit memoranda issued hereunder may not be used to discharge any State tax liability) of the Automobile Renting Occupation and Use Tax Act, as fully as if those provisions were set forth herein.
Persons subject to any tax imposed pursuant to the authority granted in this Section may reimburse themselves for their tax liability hereunder by separately stating such tax as an additional charge, which charge may be stated in combination, in a single amount, with State tax which sellers are required to collect under the Automobile Renting Occupation and Use Tax Act pursuant to such bracket schedules as the Department may prescribe.
Whenever the Department determines that a refund should be made under this Section to a claimant instead of issuing a credit memorandum, the Department shall notify the State Comptroller, who shall cause the order to be drawn for the amount specified, and to the person named, in such notification from the Department. Such refund shall be paid by the State Treasurer out of the municipal automobile renting tax fund.
The Department shall forthwith pay over to the State Treasurer, ex-officio, as trustee, all taxes and penalties collected hereunder. On or before the 25th day of each calendar month, the Department shall prepare and certify to the Comptroller the disbursement of stated sums of money to named municipalities, the municipalities to be those from which rentors have paid taxes or penalties hereunder to the Department during the second preceding calendar month. The amount to be paid to each municipality shall be the amount (not including credit memoranda) collected hereunder during the second preceding calendar month by the Department, and not including an amount equal to the amount of refunds made during the second preceding calendar month by the Department on behalf of such municipality, less 1.6% of such balance, which sum shall be retained by the State Treasurer to cover the costs incurred by the Department in administering and enforcing this Section as provided herein. The Department at the time of each monthly disbursement to the municipalities shall prepare and certify to the Comptroller the amount, so retained by the State Treasurer, to be paid into the General Revenue Fund of the State Treasury. Within 10 days after receipt, by the Comptroller, of the disbursement certification to the municipalities and the General Revenue Fund, provided for in this Section to be given to the Comptroller by the Department, the Comptroller shall cause the orders to be drawn for the respective amounts in accordance with the directions contained in such certification.
Nothing in this Section shall be construed to authorize a municipality to impose a tax upon the privilege of engaging in any business which under the Constitution of the United States may not be made the subject of taxation by this State.
An ordinance or resolution imposing a tax hereunder or effecting a change in the rate thereof shall be effective on the first day of the calendar month next following publication as provided in Section 1-2-4. The corporate authorities of any municipality which levies a tax authorized by this Section shall transmit to the Department of Revenue on or not later than 5 days after publication a certified copy of the ordinance or resolution imposing such tax whereupon the Department of Revenue shall proceed to administer and enforce this Section on behalf of such municipality as of the effective date of the ordinance or resolution. Upon a change in rate of a tax levied hereunder, or upon the discontinuance of the tax, the corporate authorities of the municipality shall on or not later than 5 days after publication of the ordinance or resolution discontinuing the tax or effecting a change in rate transmit to the Department of Revenue a certified copy of the ordinance or resolution effecting such change or discontinuance.
The Department of Revenue must upon the request of the municipal clerk, city council or village board of trustees submit to a city, village or incorporated town a list of those persons who are registered with the Department to pay automobile renting occupation tax within that governmental unit. This list shall contain only the names of persons who have paid the tax and not the amount of tax paid by such person.
As used in this Section, "municipal" and "municipality" means a city, village or incorporated town, including an incorporated town which has superseded a civil township.
This Section shall be known and may be cited as the "Municipal Automobile Renting Occupation Tax Act".
(Source: P.A. 86-1475.)

(65 ILCS 5/8-11-8) (from Ch. 24, par. 8-11-8)
Sec. 8-11-8. The corporate authorities of a municipality may impose a tax upon the privilege of using, in such municipality, an automobile which is rented from a rentor outside Illinois, and which is titled or registered with an agency of this State's government, at a rate not to exceed 1% of the rental price of such automobile. Such tax shall be collected from persons whose Illinois address for titling or registration purposes is given as being in such municipality. Such tax shall be collected by the Department of Revenue for any municipality imposing such tax. Such tax must be paid to the State, or an exemption determination must be obtained from the Department of Revenue, before the title or certificate of registration for the property may be issued. The tax or proof of exemption may be transmitted to the Department by way of the State agency with which, or State officer with whom, the tangible personal property must be titled or registered if the Department and such agency or State officer determine that this procedure will expedite the processing of applications for title or registration.
The Department shall have full power to administer and enforce this Section; to collect all taxes, penalties and interest due hereunder; to dispose of taxes, penalties and interest so collected in the manner hereinafter provided, and to determine all rights to credit memoranda or refunds arising on account of the erroneous payment of tax, penalty or interest hereunder. In the administration of, and compliance with, this Section, the Department and persons who are subject to this Section shall have the same rights, remedies, privileges, immunities, powers and duties, and be subject to the same conditions, restrictions, limitations, penalties and definitions of terms, and employ the same modes of procedure as are prescribed in Sections 2 and 4 (except provisions pertaining to the State rate of tax; and with relation to the provisions of the "Use Tax Act" referred to therein, except provisions concerning collection or refunding of the tax by retailers, and except the provisions of Section 19 pertaining to claims by retailers and except the last paragraph concerning refunds, and except that credit memoranda issued hereunder may not be used to discharge any State tax liability) of the "Automobile Renting Occupation and Use Tax Act", enacted by the Eighty-second General Assembly, as the same are now or may hereafter be amended, which are not inconsistent with this Section, as fully as if provisions contained in those Sections of said Act were set forth herein.
Whenever the Department determines that a refund should be made under this Section to a claimant instead of issuing a credit memorandum, the Department shall notify the State Comptroller, who shall cause the order to be drawn for the amount specified, and to the person named, in such notification from the Department. Such refund shall be paid by the State Treasurer out of the municipal automobile renting tax fund.
The Department shall forthwith pay over to the State Treasurer, ex-officio, as trustee, all taxes, penalties and interest collected hereunder. On or before the 25th day of each calendar month, the Department shall prepare and certify to the State Comptroller the disbursement of stated sums of money to named municipalities, the municipality in each instance to be that municipality from which the Department, during the second preceding calendar month, collected taxes hereunder from persons whose Illinois address for titling or registration purposes is given as being in such municipality. The amount to be paid to each municipality shall be the amount (not including credit memoranda) collected hereunder during the second preceding calendar month by the Department, and not including an amount equal to the amount of refunds made during the second preceding calendar month by the Department on behalf of such municipality, less 1.6% of such balance, which sum shall be retained by the State Treasurer to cover the costs incurred by the Department in administering and enforcing this Section as provided herein. The Department at the time of each monthly disbursement to the municipalities shall prepare and certify to the State Comptroller the amount, so retained by the State Treasurer, to be paid into the General Revenue Fund of the State Treasury. Within 10 days after receipt, by the State Comptroller, of the disbursement certification to the municipalities and the General Revenue Fund, provided or in this Section to be given to the State Comptroller by the Department, the State Comptroller shall cause the orders to be drawn for the respective amounts in accordance with the directions contained in such certification.
An ordinance or resolution imposing a tax hereunder or effecting a change in the rate thereof shall be effective on the first day of the second calendar month next following publication as provided in Section 1-2-4. The corporate authorities of any municipality which levies a tax authorized by this Section shall transmit to the Department of Revenue not later than 5 days after publication a certified copy of the ordinance or resolution imposing such tax whereupon the Department of Revenue shall proceed to administer and enforce this Section on behalf of such municipality as of the effective date of the ordinance or resolution. Upon a change in rate of a tax levied hereunder, or upon the discontinuance of the tax, the corporate authorities of the municipality shall, on or not later than 5 days after publication of the ordinance or resolution discontinuing the tax or effecting a change in rate, transmit to the Department of Revenue a certified copy of the ordinance or resolution effecting such change or discontinuance.
As used in this Section, "Municipal" and "Municipality" means a city, village or incorporated town, including an incorporated town which has superseded a civil township.
This Section shall be known and may be cited as the "Municipal Automobile Renting Use Tax Act".
(Source: P.A. 84-149.)

(65 ILCS 5/8-11-9)
Sec. 8-11-9. (Repealed).
(Source: P.A. 84-149. Repealed by P.A. 98-584, eff. 8-27-13.)

(65 ILCS 5/8-11-9.1) (from Ch. 24, par. 8-11-9.1)
Sec. 8-11-9.1. Except as hereinafter provided, the Department of Revenue shall publish and make available to each municipality a quarterly report in which the Department of Revenue shall list any municipal retailers' occupation taxes collected pursuant to Section 8-11-1 of this Code, service occupation taxes collected pursuant to Section 8-11-5 of this Code and use taxes collected pursuant to Section 8-11-6 of this Code, during the previous quarter and such list shall be itemized according to the following merchandise subject areas:
1. general merchandise;
2. food;
3. drinking and eating places;
4. apparel;
5. furniture and home furnishings and all other household appliances including but not limited to desks, china, glassware, drapery, upholstery, radios, televisions and any repair for any such items;
6. lumber, hardware, building and highway construction and all other kinds of construction including but not limited to roofing, masonry, wrecking, demolition, excavating, plumbing and water well drilling;
7. automobiles, both new and used, and automobile accessories, parking lots, repairs, gasoline and service stations;
8. drugs, chemicals, paper, jewelry, alcoholic beverages, antiques, sporting goods, books and stationery;
9. all manufacturers; and
10. farm crops and livestock, timber, printing, crude petroleum, oil, natural gas, gas liquids and any and all items that are not listed in paragraphs 1 through 9 of this Section that are necessary in order to give municipalities a complete picture of the taxes to be expected. Such report shall be distributed to all municipal governments no later than 90 days after the last due date for tax returns for the final month of the quarter for which the report was prepared. The Department of Revenue may combine the reports for all of the municipalities into a single report.
This Section shall not be so construed as to require such listing to disclose the information in any individual return in violation of Section 11 of the "Retailers' Occupation Tax Act".
(Source: P.A. 85-293.)

(65 ILCS 5/8-11-11) (from Ch. 24, par. 8-11-11)
Sec. 8-11-11. In addition to any other taxes authorized by law, the corporate authorities of a municipality may impose a tax upon the privilege of leasing motor vehicles within the municipality to a lessee on a daily or weekly basis in an amount not to exceed $2.75 per vehicle per rental period specified in the lease agreement. The tax may be stated separately in such lease agreement, invoice or bill.
The ordinance or resolution imposing any such tax shall provide for the means of its administration, collection and enforcement by the municipality.
As used in this Section, "municipality" means a city, village or incorporated town, including an incorporated town which has superseded a civil township, and "motor vehicle" has the meaning ascribed to it in Section 1-146 of The Illinois Vehicle Code.
(Source: P.A. 84-1479.)

(65 ILCS 5/8-11-15) (from Ch. 24, par. 8-11-15)
Sec. 8-11-15. (a) The corporate authorities of a municipality of over 100,000 inhabitants may, upon approval of the electors of the municipality pursuant to subsection (b), impose a tax of one cent per gallon on motor fuel sold at retail within such municipality. A tax imposed pursuant to this Section shall be paid in addition to any other taxes on such motor fuel.
(b) The corporate authorities of the municipality may by resolution call for the submission to the electors of the municipality of the question of whether the municipality shall impose such tax. Such question shall be certified by the municipal clerk to the election authority in accordance with Section 28-5 of The Election Code. The question shall be in substantially the following form:
--------------------------------------------------------------
Shall the city (village or
incorporated town) of ....... YES
impose a tax of one cent per ------------------------------
gallon on motor fuel sold at NO
retail within its boundaries?
--------------------------------------------------------------
If a majority of the electors in the municipality voting upon the question vote in the affirmative, such tax shall be imposed.
(c) The purchaser of the motor fuel shall be liable for payment of a tax imposed pursuant to this Section. This Section shall not be construed to impose a tax on the occupation of persons engaged in the sale of motor fuel.
If a municipality imposes a tax on motor fuel pursuant to this Section, it shall be the duty of any person engaged in the retail sale of motor fuel within such municipality to collect such tax from the purchaser at the same time he collects the purchase price of the motor fuel and to pay over such tax to the municipality as prescribed by the ordinance of the municipality imposing such tax.
(d) For purposes of this Section, "motor fuel" shall have the same meaning as provided in the "Motor Fuel Tax Law".
(Source: P.A. 84-1099.)

(65 ILCS 5/8-11-16) (from Ch. 24, par. 8-11-16)
Sec. 8-11-16. The Department of Revenue shall submit to each municipality each year a list of those persons within that municipality who are registered with the Department under the Retailers' Occupation Tax Act.
The list shall indicate the street address of each retail outlet operated in the municipality by the persons so registered and the name under which the retailer conducts business, if different from the corporate name. The municipal clerk shall forward any changes or corrections to the list to the Department within 6 months. The Department shall update and correct its records to reflect such changes, or notify the municipality in writing that the suggested changes are erroneous, within 90 days. The Department shall also provide monthly updates to each municipality showing additions or deletions to the list of retail outlets within the municipality. The Department shall provide a copy of the annual listing herein provided for contiguous jurisdictions when a municipality so requests. The list required by this Section shall contain only the names and street addresses of persons who are registered with the Department and shall not include the amount of tax paid by such persons. The list required by this Section shall be provided to each municipality no later than September 1 annually.
When certifying the amount of a monthly disbursement to a municipality under Section 8-11-1, 8-11-5, 8-11-6 of this Act or Section 6z-18 of "An Act in relation to State finance", the Department shall increase or decrease such amount by an amount necessary to offset any misallocation of previous disbursements. The offset amount shall be the amount erroneously disbursed within the previous 6 months from the time a misallocation is discovered.
The Department of Revenue must upon the request of any municipality received pursuant to the provisions of this paragraph furnish to such municipality data setting forth the aggregate amount of retailers' occupation tax collected on behalf of such municipality from any shopping center identified in such request and located within such municipality for each month beginning with the first month following the month within which such a request is received by the Department, provided that such data may be provided only with respect to shopping centers (1) which consist of 50 or more persons registered with the Department to pay Retailers' Occupation Tax, and (2) where the developers or owners thereof or their predecessors in interest have entered into written agreements with the municipality to transfer property to or perform services for or on behalf of such municipality in exchange for payments based solely or in part on the amount of retailers' occupation tax collected on behalf of the municipality from persons within such shopping centers. Data given pursuant to this paragraph shall not identify by amounts the individual sources of such taxes. A request for data pursuant to this paragraph shall first be submitted to the Department of Revenue by the Municipal Clerk, City Council or Village Board of Trustees. The Department of Revenue shall review each such request to determine whether the requirements of item (2) of the first sentence of this paragraph have been met and, within 30 days following its receipt of such a request, shall either certify that the request meets such requirements, or notify the person submitting the request that the request does not meet such requirements.
As used in this Section, "Municipal" or "Municipality" means or refers to a city, village or incorporated town, including an incorporated town which has superseded a civil township, and "shopping center" means a group of retail stores and other business and service establishments in an integrated building arrangement operated under common ownership or diverse ownership under unified control involving common parking areas and mutual easements.
(Source: P.A. 91-51, eff. 6-30-99.)

(65 ILCS 5/8-11-17) (from Ch. 24, par. 8-11-17)
Sec. 8-11-17. (Repealed).
(Source: P.A. 92-526, eff. 7-1-02. Repealed internally, eff. 1-1-03.)

(65 ILCS 5/8-11-18) (from Ch. 24, par. 8-11-18)
Sec. 8-11-18. (Repealed).
(Source: P.A. 88-597, eff. 8-28-94. Repealed internally, eff. 9-6-97.)

(65 ILCS 5/8-11-20)
Sec. 8-11-20. Economic incentive agreements. The corporate authorities of a municipality may enter into an economic incentive agreement relating to the development or redevelopment of land within the corporate limits of the municipality. Under this agreement, the municipality may agree to share or rebate a portion of any retailers' occupation taxes received by the municipality that were generated by the development or redevelopment over a finite period of time. Before entering into the agreement authorized by this Section, the corporate authorities shall make the following findings:
(1) If the property subject to the agreement is vacant:
(A) that the property has remained vacant for at

least one year, or

(B) that any building located on the property was

demolished within the last year and that the building would have qualified under finding (2) of this Section;

(2) If the property subject to the agreement is currently developed:
(A) that the buildings on the property no longer

comply with current building codes, or

(B) that the buildings on the property have remained

less than significantly unoccupied or underutilized for a period of at least one year;

(3) That the project is expected to create or retain job opportunities within the municipality;
(4) That the project will serve to further the development of adjacent areas;
(5) That without the agreement, the project would not be possible;
(6) That the developer meets high standards of creditworthiness and financial strength as demonstrated by one or more of the following:
(A) corporate debenture ratings of BBB or higher by

Standard & Poor's Corporation or Baa or higher by Moody's Investors Service, Inc.;

(B) a letter from a financial institution with assets

of $10,000,000 or more attesting to the financial strength of the developer; or

(C) specific evidence of equity financing for not

less than 10% of the total project costs;

(7) That the project will strengthen the commercial sector of the municipality;
(8) That the project will enhance the tax base of the municipality; and
(9) That the agreement is made in the best interest of the municipality.
(Source: P.A. 92-263, eff. 8-7-01.)

(65 ILCS 5/8-11-21)
Sec. 8-11-21. Agreements to share or rebate occupation taxes.
(a) On and after June 1, 2004, the corporate authorities of a municipality shall not enter into any agreement to share or rebate any portion of retailers' occupation taxes generated by retail sales of tangible personal property if: (1) the tax on those retail sales, absent the agreement, would have been paid to another unit of local government; and (2) the retailer maintains, within that other unit of local government, a retail location from which the tangible personal property is delivered to purchasers, or a warehouse from which the tangible personal property is delivered to purchasers. Any unit of local government denied retailers' occupation tax revenue because of an agreement that violates this Section may file an action in circuit court against only the municipality. Any agreement entered into prior to June 1, 2004 is not affected by this amendatory Act of the 93rd General Assembly. Any unit of local government that prevails in the circuit court action is entitled to damages in the amount of the tax revenue it was denied as a result of the agreement, statutory interest, costs, reasonable attorney's fees, and an amount equal to 50% of the tax.
(b) On and after the effective date of this amendatory Act of the 93rd General Assembly, a home rule unit shall not enter into any agreement prohibited by this Section. This Section is a denial and limitation of home rule powers and functions under subsection (g) of Section 6 of Article VII of the Illinois Constitution.
(c) Any municipality that enters into an agreement to share or rebate any portion of retailers' occupation taxes generated by retail sales of tangible personal property must complete and submit a report by electronic filing to the Department of Revenue within 30 days after the execution of the agreement. Any municipality that has entered into such an agreement before the effective date of this amendatory Act of the 97th General Assembly that has not been terminated or expired as of the effective date of this amendatory Act of the 97th General Assembly shall submit a report with respect to the agreements within 90 days after the effective date of this amendatory Act of the 97th General Assembly.
Any agreement entered into on or after the effective date of this amendatory Act of the 98th General Assembly is not valid until the municipality entering into the agreement complies with the requirements set forth in this subsection. Any municipality that fails to comply with the requirements set forth in this subsection within the 30 days after the execution of the agreement shall be responsible for paying to the Department of Revenue a delinquency penalty of $20 per day for each day the municipality fails to submit a report by electronic filing to the Department of Revenue. A municipality that has previously failed to report an agreement in effect on the effective date of this subsection will begin to accrue a delinquency penalty for each day the agreement remains unreported beginning on the effective date of this subsection. The Department of Revenue may adopt rules to implement and administer these penalties.
(d) The report described in this Section shall be made on a form to be supplied by the Department of Revenue and shall contain the following:
(1) the names of the municipality and the business

entering into the agreement;

(2) the location or locations of the business within

the municipality;

(3) a statement, to be answered in the affirmative or

negative, as to whether or not the company maintains additional places of business in the State other than those described pursuant to paragraph (2);

(4) the terms of the agreement, including (i) the

manner in which the amount of any retailers' occupation tax to be shared, rebated, or refunded is to be determined each year for the duration of the agreement, (ii) the duration of the agreement, and (iii) the name of any business who is not a party to the agreement but who directly or indirectly receives a share, refund, or rebate of the retailers' occupation tax; and

(5) a copy of the agreement to share or rebate any

portion of retailers' occupation taxes generated by retail sales of tangible personal property.

An updated report must be filed by the municipality within 30 days after the execution of any amendment made to an agreement.
Reports filed with the Department pursuant to this Section shall not constitute tax returns.
(e) The Department and the municipality shall redact the sales figures, the amount of sales tax collected, and the amount of sales tax rebated prior to disclosure of information contained in a report required by this Section or the Freedom of Information Act. The information redacted shall be exempt from the provisions of the Freedom of Information Act.
(f) All reports, except the copy of the agreement, required to be filed with the Department of Revenue pursuant to this Section shall be posted on the Department's website within 6 months after the effective date of this amendatory Act of the 97th General Assembly. The website shall be updated on a monthly basis to include newly received reports.
(Source: P.A. 97-976, eff. 1-1-13; 98-463, eff. 8-16-13; 98-1098, eff. 8-26-14.)

(65 ILCS 5/Art. 8 Div. 12 heading)

(65 ILCS 5/8-12-1) (from Ch. 24, par. 8-12-1)
Sec. 8-12-1. This Division 12 may be cited as the Financially Distressed City Law.
(Source: P.A. 86-1211.)

(65 ILCS 5/8-12-2) (from Ch. 24, par. 8-12-2)
Sec. 8-12-2. (a) Pursuant to the authority of the General Assembly to provide for the public health, safety and welfare, the General Assembly hereby finds and declares that it is the public policy and a public purpose of the State to offer assistance to a financially distressed city so that it may provide for the health, safety and welfare of its citizens, pay when due principal and interest on its debt obligations, meet financial obligations to its employees, vendors and suppliers, and provide for proper financial accounting procedures, budgeting and taxing practices, as well as strengthen the human and economic development of the city.
(b) It is the purpose of this Division to provide a secure financial basis for the continued operation of a financially distressed city. The intention of the General Assembly, in enacting this legislation is to establish sound, efficient and generally accepted accounting, budgeting and taxing procedures and practices within a financially distressed city, to provide powers to a financial advisory authority established for a financially distressed city, and to impose restrictions upon a financially distressed city in order to assist that city in assuring its financial integrity while leaving municipal services policies to the city, consistent with the requirements for satisfying the public policy and purposes herein set forth.
(c) It also is the purpose of this Division to authorize a city which has been certified and designated as a financially distressed city under the procedure set forth in Section 8-12-4, and which has by ordinance requested that a financial advisory authority be appointed for the city and that the city receive assistance as provided in this Division, and which has filed certified copies of that ordinance in the manner provided by Section 8-12-4, to enter into such agreements as are necessary to receive assistance as provided in this Division and in applicable provisions of the Illinois Finance Authority Act.
(Source: P.A. 93-205, eff. 1-1-04.)

(65 ILCS 5/8-12-3) (from Ch. 24, par. 8-12-3)
Sec. 8-12-3. As used in this Division:
(1) "Authority" means the "(Name of Financially Distressed City) Financial Advisory Authority".
(2) "Financially distressed city" means any municipality which is a home rule unit and which (i) is certified by the Department of Revenue as being in the highest 5% of all home rule municipalities in terms of the aggregate of the rate per cent of all taxes levied pursuant to statute or ordinance upon all taxable property of the municipality and as being in the lowest 5% of all home rule municipalities in terms of per capita tax yield, and (ii) is designated by joint resolution of the General Assembly as a financially distressed city.
(3) "Home rule municipality" means a municipality which is a home rule unit as provided in Section 6 of Article VII of the Illinois Constitution.
(4) "Budget" means an annual appropriation ordinance or annual budget as described in Division 2 of Article 8, as from time to time in effect in the financially distressed city.
(5) "Chairperson" means the chairperson of the Authority appointed pursuant to Section 8-12-7.
(6) "Financial Plan" means the financially distressed city's financial plan as developed pursuant to Section 8-12-15, as from time to time in effect.
(7) "Fiscal year" means the fiscal year of the financially distressed city.
(8) "Obligations" means bonds, notes or other evidence of indebtedness issued by the Illinois Finance Authority in connection with the provision of financial aid to a financially distressed city pursuant to this Division and applicable provisions of the Illinois Finance Authority Act.
(Source: P.A. 93-205, eff. 1-1-04.)

(65 ILCS 5/8-12-4) (from Ch. 24, par. 8-12-4)
Sec. 8-12-4. In order to receive assistance as provided in this Division, a home rule municipality shall first, by ordinance passed by its corporate authorities, request (i) that the Department of Revenue certify that it is in the highest 5% of all home rule municipalities in terms of the aggregate of the rate per cent of all taxes levied pursuant to statute or ordinance upon all taxable property of the municipality and in the lowest 5% of all home rule municipalities in terms of per capita tax yield, and (ii) that the General Assembly by joint resolution designate it as a financially distressed city. A home rule municipality which is so certified and designated as a financially distressed city and which desires to receive assistance as provided in this Division shall, by ordinance passed by its corporate authorities, request that a financial advisory authority be appointed for the city and that the city receive assistance as provided in this Division, and shall file a certified copy of that ordinance with the Governor, with the Clerk of the House of Representatives and with the Secretary of the Senate. Upon the filing of the certified copies of that ordinance as required by this Section this Division and all of its provisions shall then and thereafter be applicable to the financially distressed city, shall govern and control its financial accounting, budgeting and taxing procedures and practices, and, subject to the limitations of subsection (a) of Section 8-12-22, shall remain in full force and effect with respect thereto until such time as the financial advisory authority established under Section 8-12-5 is abolished as provided in subsection (c) of Section 8-12-22.
(Source: P.A. 86-1211.)

(65 ILCS 5/8-12-5) (from Ch. 24, par. 8-12-5)
Sec. 8-12-5. For each financially distressed city to which this Division is applicable as provided in Section 8-12-4, there is established a body both corporate and politic to be known as the "(Name of Financially Distressed City) Financial Advisory Authority" which, in such name, shall exercise all authority vested in such Authority by this Division. The Authority shall constitute an agency of State government, and as such may receive and expend amounts appropriated by the General Assembly to the Authority to enable it to exercise and perform its powers and responsibilities under this Division. The financially distressed city shall not be liable for any costs or expenses incurred by the Authority in the conduct of its powers and responsibilities under this Division.
(Source: P.A. 86-1211.)

(65 ILCS 5/8-12-6) (from Ch. 24, par. 8-12-6)
Sec. 8-12-6. Purposes and powers.
(a) The purposes of the Authority shall be to provide a secure financial basis for and to furnish assistance to a financially distressed city to which this Division is applicable as provided in Section 8-12-4, and to request the Illinois Finance Authority to issue its Obligations on behalf of and thereby provide financial aid to the city in accordance with applicable provisions of the Illinois Finance Authority Act, so that the city can provide basic municipal services within its jurisdictional limits, while permitting the distressed city to meet its obligations to its creditors and the holders of its notes and bonds.
(b) Except as expressly limited by this Division, the Authority shall have all powers necessary to meet its responsibilities and to carry out its purposes and the purposes of this Division, including, but not limited to, the following powers:
(1) To provide for its organization and internal

management, and to make rules and regulations governing the use of its property and facilities.

(2) To make and execute contracts, leases, subleases

and all other instruments or agreements necessary or convenient for the exercise of the powers and functions granted by this Division.

(3) To approve all loans, grants, or other financial

aid from any State agency.

(4) To appoint officers, agents, and employees of the

Authority, define their duties and qualifications and fix their compensation and employee benefits.

(5) To engage the services of consultants for

rendering professional and technical assistance and advice on matters within the Authority's power.

(6) To pay the expenses of its operations.
(7) To determine, in its discretion but consistent

with the requirements of this Division, the terms and conditions of any loans it may make to the financially distressed city.

(c) Any loan repayments received by the Authority from the distressed city may be deposited by the Authority into a revolving fund under the control of the Authority. Money in the revolving fund may be used by the Authority to support activities leading to a restructuring of the distressed city's debt and may be pledged by the Authority as security for any new debt incurred by the distressed city with the approval of the Authority.
(d) From any funds appropriated to the Authority for the purpose of making a loan to a distressed city, the Authority may expend not more than $250,000 for the expenses of its operations in the fiscal year in which the appropriation is made.
(Source: P.A. 93-205, eff. 1-1-04.)

(65 ILCS 5/8-12-7) (from Ch. 24, par. 8-12-7)
Sec. 8-12-7. The governing body of the Authority shall be a board consisting of 5 Directors. Directors shall be appointed by the Governor, with the advice and consent of the Senate. At least 2 Directors must be residents of the financially distressed city. The Governor shall select one of the Directors to serve as Chairperson during the term of his or her appointment.
(Source: P.A. 86-1211.)

(65 ILCS 5/8-12-8) (from Ch. 24, par. 8-12-8)
Sec. 8-12-8. The initial Directors shall be appointed, as provided in Section 8-12-7, within 30 days after this Division first becomes applicable to the financially distressed city as provided in Section 8-12-4. Of the initial Directors so appointed, 3 shall be appointed to serve for terms expiring 3 years from the date of their appointment, and 2 shall be appointed to serve for terms expiring 2 years from the date of their appointment. Thereafter each Director shall be appointed to hold office for a term of 3 years and until his or her successor has been appointed as provided in Section 8-12-7. Directors shall be eligible for reappointment. Any vacancy which shall arise shall be filled by appointment by the Governor, with the advice and consent of the Senate, for the unexpired term and until his or her successor has been appointed as provided in Section 8-12-7. A vacancy shall occur upon resignation, death, conviction of a felony or removal from office of a Director. A Director may be removed for incompetency, malfeasance or neglect of duty at the instance of the Governor. If the Senate is not in session or is in recess when appointments subject to its confirmation are made, the Governor shall make temporary appointments which shall be subject to subsequent Senate approval.
(Source: P.A. 86-1211.)

(65 ILCS 5/8-12-9) (from Ch. 24, par. 8-12-9)
Sec. 8-12-9. The Chairperson shall preside at meetings of the Directors. The Directors may establish such offices and appoint such officers for the Authority as they may deem appropriate.
(Source: P.A. 86-1211.)

(65 ILCS 5/8-12-10) (from Ch. 24, par. 8-12-10)
Sec. 8-12-10. Any State agency or unit of local government, within its respective function, may render such services to the Authority as the Authority may request. Upon the Authority's request any such agency or unit of local government may transfer to the Authority such officers and employees as the Authority and any such agency or unit of local government deem necessary to carry out the Authority's functions and duties. Officers and employees so transferred shall not lose or forfeit their employment status or rights.
(Source: P.A. 86-1211.)

(65 ILCS 5/8-12-11) (from Ch. 24, par. 8-12-11)
Sec. 8-12-11. The Directors shall serve without compensation, but each Director shall be entitled to reimbursement for actual and necessary expenses incurred in the performance of official duties as a Director.
(Source: P.A. 86-1211.)

(65 ILCS 5/8-12-12) (from Ch. 24, par. 8-12-12)
Sec. 8-12-12. (a) The Governor shall call the first meeting of the Authority. Thereafter, the Directors shall prescribe the times and places for their meetings and the manner in which regular and special meetings may be called. The Directors shall comply in all respects with the Open Meetings Act. The Authority shall be a public body to which The Freedom of Information Act applies.
(b) A majority of the Directors holding office shall constitute a quorum for the conduct of business. The affirmative votes of at least 3 Directors shall be necessary for adopting any rule or regulation, and for any other action required by this Division to be taken by resolution, directive or ordinance.
(Source: P.A. 86-1211.)

(65 ILCS 5/8-12-13) (from Ch. 24, par. 8-12-13)
Sec. 8-12-13. In carrying out the purposes of this Division, and pursuant to Sections 8-12-14 through 8-12-24, as hereinafter provided, the Authority shall have the power to approve or to reject the Financial Plans, Budgets and contracts which are inconsistent with the Financial Plan and Budget of the financially distressed city; provided, however, that the Authority shall have no authority to impair any existing contract or obligation of the city; and provided further, that with respect to any multi-year employment contract or collective bargaining agreement authorized or entered into by the city in accordance with applicable statutes and ordinances, the Authority's power to approve or reject the same shall be limited to the first year of such contract or agreement as provided in Section 8-12-17.
(Source: P.A. 86-1211.)

(65 ILCS 5/8-12-14) (from Ch. 24, par. 8-12-14)
Sec. 8-12-14. The Budget of the financially distressed city for its first fiscal year commencing after this Division first becomes applicable to the financially distressed city as provided in Section 8-12-4, and for each subsequent fiscal year shall be balanced in accordance with such accounting system and procedures as may be prescribed by the Authority and the requirements of State law, with substantial progress toward balancing the Budget to be achieved during the remaining portion of what is the financially distressed city's current fiscal year at the time this Division first becomes applicable to the city as provided in Section 8-12-4.
(Source: P.A. 86-1211.)

(65 ILCS 5/8-12-15) (from Ch. 24, par. 8-12-15)
Sec. 8-12-15. The financially distressed city shall develop, adopt and submit to the Authority, within 45 days after this Division first becomes applicable to the city as provided in Section 8-12-4, for approval by the Authority, an initial Financial Plan with respect to the remaining portion of what is the city's current fiscal year at the time this Division first becomes applicable to the city as provided in Section 8-12-4 and for the 2 succeeding fiscal years. The city shall develop and adopt subsequent Financial Plans annually and during interim periods as directed by the Authority. Interim updates shall be directed only when the Authority in its discretion determines that a change in circumstances warrants such an update. The Authority shall require that each Financial Plan cover a period of at least 3 fiscal years. After adoption by the city, the city shall submit each plan to the Authority for its approval not later than 60 days prior to the commencement of the first fiscal year to which the Financial Plan relates. The Authority shall approve or reject the Financial Plan not later than 30 days prior to the commencement of the fiscal year. No Financial Plan shall have force or effect without approval of the Authority. Each Financial Plan shall be developed, submitted, approved and monitored in accordance with the following procedures:
(1) The financially distressed city shall determine and submit to the Authority, at a time and in a manner prescribed by the Authority, estimates of revenues available to the city during the period for which the Financial Plan is to be in effect. The Authority shall approve, reject or amend the revenue estimates. In the event the city fails, for any reason, to submit to the Authority estimates of revenue as required by this paragraph, the Authority may prepare such estimates. The Financial Plan submitted by the city shall be based upon revenue estimates approved or prepared by the Authority. As soon as practicable following the establishment of the Authority, the corporate authorities of the city shall, at the request of the Chairperson of the Authority, make available to such Chairperson copies of the audited financial statements and of the books and records of account of the city for the preceding 3 fiscal years of the city.
(2) Each Financial Plan for each fiscal year or part thereof to which it relates, shall contain: (i) a description of revenues and expenditures, provision for debt service, cash resources and uses, and capital improvements, each in such manner and detail as the Authority shall prescribe; (ii) a description of the means by which the Budget will be brought into balance in accordance with Section 8-12-14; and (iii) such other financial matters that the Authority, in its discretion, requires. The Authority may prescribe any reasonable time, standards, procedures or forms for preparation and submission of the Financial Plan.
(3) The Authority shall approve the initial and each subsequent Financial Plan if, in its judgement, the plan is complete, is reasonably capable of being achieved, and meets the requirement set forth in Section 8-12-14. Otherwise, the Authority shall reject the Financial Plan. The Authority's review of the Financial Plan shall be in accordance with generally accepted accounting principles and standards. No Financial Plan submitted by the financially distressed city shall be arbitrarily or capriciously rejected by the Authority. Any rejection by the Authority of any Financial Plan submitted by the city shall be in writing and shall state the reasons for the rejection. In the event of rejection, the Authority may prescribe a procedure and standards for revision of the Financial Plan by the financially distressed city.
(4) The financially distressed city shall report to the Authority, at such times and in such manner as the Authority may direct, concerning the city's compliance with each Financial Plan. The Authority may review the city's operation, obtain budgetary data and financial statements, require the city to produce reports, and have access to any other information in the possession of the city that it deems relevant to the Financial Plan and the city's compliance with that Plan. The Authority may issue recommendations or directives within its powers to the city to assure compliance with the Financial Plan. The city shall produce such budgetary data, financial statements, reports and other information and comply with such directives.
(5) After approval of each Financial Plan, the financially distressed city shall regularly reexamine the revenue and expenditure estimates on which it was based and revise them as necessary. The city shall promptly notify the Authority of any material change in the revenue or expenditure estimates in the Financial Plan. The city may submit to the Authority, or the Authority may require the city to submit, modified Financial Plans based upon revised revenue or expenditure estimates or for any other good reason. The Authority shall approve or reject each modified Financial Plan pursuant to paragraph (3) of this Section.
(Source: P.A. 86-1211.)

(65 ILCS 5/8-12-16) (from Ch. 24, par. 8-12-16)
Sec. 8-12-16. The financially distressed city shall develop, adopt and submit to the Authority, within 30 days after this Division first becomes applicable to the city as provided in Section 8-12-4, a revised Budget for the remaining portion of what is the city's current fiscal year at the time this Division first becomes applicable to the city as provided in Section 8-12-4 and, thereafter, an annual Budget for each subsequent fiscal year. After adoption by the city, the city shall submit each Budget to the Authority for its approval not later than 60 days prior to the commencement of the fiscal year to which the Budget relates. The Authority shall approve or reject the Budget not later than 30 days prior to the commencement of the fiscal year. No Budget shall have force or effect without approval of the Authority. Each Budget shall be developed, submitted, approved and monitored in accordance with the following procedures:
(1) Each Budget submitted by the financially distressed city shall be based upon revenue estimates approved or prepared by the Authority, as provided in paragraph (1) of Section 8-12-15.
(2) Each Budget shall contain such information and detail as may be prescribed by the Authority. Any deficit for a fiscal year or any portion of a fiscal year to which any Budget relates shall be included as a current expense item for the succeeding fiscal year.
(3) The Authority shall approve each Budget if, in its judgment, the Budget is complete with respect to providing a detailed accounting of revenues and expenditures, is reasonably capable of being achieved, will meet the requirement set forth in Section 8-12-14, and will be consistent with the Financial Plan in effect. Otherwise, the Authority shall reject the Budget. The Authority's review of the Budget shall be in accordance with generally accepted accounting principles and standards. No Budget submitted by the financially distressed city shall be arbitrarily or capriciously rejected by the Authority. Any rejection by the Authority of any Budget submitted by the city shall be in writing and shall state the reasons for the rejection. In the event of rejection, the Authority may prescribe a procedure and standards for revision of the Budget by the city.
(4) The financially distressed city shall report to the Authority at such times and such manner as the Authority may direct, concerning the city's compliance with each Budget. The Authority may review the city's operations, obtain budgetary data and financial statements, require the city to produce reports, and have access to any other information in the possession of the city that the Authority deems relevant. The Authority may issue recommendations or directives within its powers to the city to assure compliance with the Budget. The city shall produce such budgetary data, financial statements, reports and other information and comply with such directives.
(5) After approval of each Budget, the financially distressed city shall promptly notify the Authority of any material change in the revenue or expenditure estimates in the Budget. The city may submit to the Authority, or the Authority may require the city to submit, a supplemental Budget based upon revised revenue or expenditure estimates or for any other good reason. The Authority shall approve or reject each supplemental Budget pursuant to paragraph (3) of this Section.
(Source: P.A. 86-1211.)

(65 ILCS 5/8-12-17) (from Ch. 24, par. 8-12-17)
Sec. 8-12-17. (a) No contract or other obligation shall be entered into by the financially distressed city unless it is consistent with the Financial Plan and Budget in effect. No multi-year employment contract or collective bargaining agreement authorized or entered into by the city in accordance with applicable statutes and ordinances shall, with respect to any terms and provisions thereof which are operative after expiration of the first year of any such contract or agreement, be deemed inconsistent with a Financial Plan and Budget at any time in effect; provided, however, that any terms and provisions of a contract or agreement which would increase expenditures for salaries, benefits or other forms of compensation after the expiration of the first year of such contract or agreement shall be contingent upon the attainment of sufficient available revenues, considering all necessary expenditures, to support such increases.
(b) The Authority may adopt, and from time to time amend, regulations identifying categories and types of contracts and other obligations that shall be subject to approval by the Authority and the procedure for submitting contracts for approval. Each contract or other obligation that is entered into by the financially distressed city and that requires approval by the Authority shall contain a provision stating (i) that it shall not become legally binding on the city unless and until it has received the approval of the Authority, and (ii) that the Authority shall approve the contract if, in the Authority's judgment, the information required to be submitted is complete with respect to the contract or other obligation being an authorized expenditure within the Financial Plan and Budget and the contract or other obligation is consistent with the Financial Plan and Budget in effect. No contract or other obligation that requires the approval of the Authority shall be legally binding on the city unless and until it has received the approval of the Authority. Subject to the foregoing, the prior approval of the Authority is not required in order for the city to enter into a contract.
(c) The Authority shall approve the contract or obligation if, in its judgement, the information required to be submitted is complete and the contract or other obligation is consistent with the Budget and Financial Plan in effect. Otherwise, the Authority shall reject the contract or other obligation; provided, however, that any multi-year employment contract or collective bargaining agreement authorized or entered into by the city in accordance with applicable statutes and ordinances shall be approved by the Authority if, in its judgement, the terms and provisions operative during the first year of such contract or agreement are consistent with the Budget and Financial Plan in effect for that period, subject to the limitation that any terms and provisions of any such contract or agreement which would increase expenditures for salaries, benefits or other forms of compensation after the expiration of the first year of the contract or agreement shall be contingent upon the attainment of sufficient available revenues, considering all necessary expenditures, to support such increases.
(Source: P.A. 86-1211.)

(65 ILCS 5/8-12-18) (from Ch. 24, par. 8-12-18)
Sec. 8-12-18. The financially distressed city shall meet its debt service obligations as they become due. No other expenditure shall be made by the city unless it is consistent with the Financial Plan and Budget in effect.
(Source: P.A. 86-1211.)

(65 ILCS 5/8-12-19) (from Ch. 24, par. 8-12-19)
Sec. 8-12-19. The Authority shall appoint and shall have the authority to remove a financial management officer. The financial management officer shall have the responsibility for advising on the preparation of the Budget and Financial Plan of the financially distressed city and for monitoring expenditures of the city. The financial management officer shall be the authorized signatory for all expenditures made from the proceeds of any State loans provided for the benefit of the city pursuant to this Division or any other law of this State, and for all expenditures made from financial aid provided for the benefit of the city from Obligations issued by the Illinois Finance Authority for such purposes in accordance with applicable provisions of the Illinois Finance Authority Act. The financial management officer shall be an employee of and shall report to the Authority, may be granted authority by the Authority to hire a specific number of employees to assist in meeting responsibilities, and shall have access to all financial data and records of the city which he or she deems necessary for the proper and efficient exercise of such responsibilities. Neither the Authority or the financial management officer shall have any authority to hire, fire or appoint city employees or to manage the day-to-day operations of the city.
(Source: P.A. 93-205, eff. 1-1-04.)

(65 ILCS 5/8-12-20) (from Ch. 24, par. 8-12-20)
Sec. 8-12-20. Upon direction of the Authority, the financially distressed city shall reorganize its financial accounts and its management and budgetary systems in whatever manner the Authority deems appropriate to achieve greater financial responsibility and control. The Authority shall not have the power to affect the taxing authority or to consolidate or reduce the restricted debt service funds of the city.
(Source: P.A. 86-1211.)

(65 ILCS 5/8-12-21) (from Ch. 24, par. 8-12-21)
Sec. 8-12-21. The Authority in its sole discretion may intercept any payments that the city from time to time is entitled to receive from any funds then or thereafter held by the State Treasurer to the credit of the city or otherwise in the custody of the State Treasurer to the credit of the city, whether in or outside of the State Treasury, upon the occurrence of any of the following:
(1) The financially distressed city's initial

Financial Plan and revised Budget required to be submitted to the Authority with respect to the remaining portion of what is the city's current fiscal year at the time this Division first becomes applicable to the city as provided in Section 8-12-4 are not approved by the Authority within 60 days of their submission, and the Authority has theretofore given written warning notice to the corporate authorities of the city, on the 45th day after such initial Financial Plan and revised Budget were submitted, that the same have not yet been approved by the Authority; or

(2) Any Financial Plan or Budget for any subsequent

fiscal year is not approved by the Authority by the commencement of the fiscal year to which such Financial Plan or Budget relates, and the Authority has theretofore given written warning notice to the corporate authorities of the city, on the 15th day prior to the commencement of that fiscal year, that the Financial Plan or Budget for such fiscal year has not yet been approved by the Authority; or

(3) The financially distressed city materially

violates the provisions of this Division, and the Authority -- at least 15 days prior to initiating any action to intercept any payments pursuant to this Section -- has given the corporate authorities of the city written notice of the material violation and of the Authority's intention to intercept payments pursuant to this Section upon the expiration of that 15 day notice period unless the city satisfies the Authority within that 15 day period that the material violation cited by the Authority has been corrected; provided that the Authority shall not be required to give any notice to the city or its corporate authorities prior to initiating action to intercept payments pursuant to this Section if such payments are to be intercepted because of the city's failure to pay when due all amounts then due and owing and required to be paid by the city on Obligations issued by the Illinois Finance Authority in connection with the provision of financial aid to the city pursuant to this Division and applicable provisions of the Illinois Finance Authority Act.

The intercept shall be made pursuant to written notice given by the Authority to the State Comptroller and State Treasurer, setting forth the amount of the intercept, which may be an aggregate amount not exceeding the sum of the full amount of any outstanding State loans provided for the benefit of the city pursuant to this Division or any other law of this State, plus the full amount of all outstanding Obligations issued by the Illinois Finance Authority on the financially distressed city's behalf in accordance with applicable provisions of the Illinois Finance Authority Act. The State Comptroller and State Treasurer shall pay to the Authority, from such funds as from time to time are legally available therefor, the aggregate amount of the intercept, unless the Authority sooner notifies the State Comptroller and State Treasurer in writing that no further payments that the city is entitled to receive shall be intercepted under the provisions of this Section.
(Source: P.A. 93-205, eff. 1-1-04.)

(65 ILCS 5/8-12-22) (from Ch. 24, par. 8-12-22)
Sec. 8-12-22. (a) After the Authority has certified to the Governor that the financially distressed city has completed 10 successive years of balanced budgets:
(1) The powers and responsibilities granted or

imposed upon the Authority and the financially distressed city under Section 8-12-13 and Sections 8-12-15 through 8-12-21 shall not be exercised, except as otherwise provided under subsection (b) of this Section.

(2) The provisions of Section 8-12-14 shall continue

in full force and effect. The financially distressed city shall file with the Authority and with the Illinois Finance Authority, not later than 15 days prior to the commencement of the first fiscal year with respect to which the powers and responsibilities granted or imposed under Section 8-12-13 and Sections 8-12-15 through 8-12-21 are not to be exercised, and not later than 15 days prior to the commencement of each fiscal year thereafter, a balanced Budget as adopted by the financially distressed city for such fiscal year. In addition, for each fiscal year with respect to which the powers and responsibilities granted or imposed under Section 8-12-13 and Sections 8-12-15 through 8-12-21 are not to be exercised, the financially distressed city shall file with the Authority and with the Illinois Finance Authority a certified copy of the same audit report and supplemental report which are required to be made and filed for such fiscal year by the city under the Illinois Municipal Auditing Law, the filing with the Authority and the Illinois Finance Authority to be made within the time provided for the filing of such audit report and supplemental report with the State Comptroller under Section 8-8-4.

(b) The Authority and the Illinois Finance Authority shall review each Budget, audit report and supplemental report filed with them as provided in paragraph (2) of subsection (a). In the event the financially distressed city fails to file any Budget or certified copy of an audit report or supplemental report as provided in paragraph (2) of subsection (a), or in the event the Illinois Finance Authority, after consultation with the Authority, determines that the Budget adopted by the financially distressed city and filed as provided in paragraph (2) of subsection (a) is not balanced as required under Section 8-12-14, the Illinois Finance Authority shall certify such failure to file, or failure to adopt a Budget which is balanced as required, to the Governor; and concurrent with that certification, the Authority established under Section 8-12-5 and the financially distressed city shall resume the exercise and performance of their respective powers and responsibilities pursuant to each Section of this Division.
(c) When the Illinois Finance Authority determines that all of its Obligations have been fully paid and discharged or otherwise provided for, it shall certify that fact to the Governor; and the Authority established under Section 8-12-5 shall be abolished 30 days after the date of that certification. Upon abolition of the Authority as provided in this subsection, this Division shall have no further force or effect upon the financially distressed city.
(Source: P.A. 93-205, eff. 1-1-04.)

(65 ILCS 5/8-12-23) (from Ch. 24, par. 8-12-23)
Sec. 8-12-23. A financially distressed city to which this Division applies shall remain subject to all other applicable provisions of this Act, except as limited by this Division; provided, however, that in case of a conflict between the provisions of this Division and any other provision of this Act, the provisions of this Division shall control.
(Source: P.A. 86-1211.)

(65 ILCS 5/8-12-24) (from Ch. 24, par. 8-12-24)
Sec. 8-12-24. A home rule unit which is a financially distressed city to which this Division is applicable as provided in Section 8-12-4 may not employ financial or fiscal accounting or budgetary procedures or systems, nor place into effect any Financial Plan or Budget, nor enter into any contract or make any expenditure, nor otherwise conduct its financial and fiscal affairs or take other action in a manner inconsistent with the provisions of this Division, until such time as the powers and responsibilities of the Authority are terminated as provided in Section 8-12-22. This Section is a limitation under subsection (i) of Section 6 of Article VII of the Illinois Constitution on the concurrent exercise by home rule units which are financially distressed cities to which this Division is applicable as provided in Section 8-12-4 of powers and functions exercised by the State.
(Source: P.A. 86-1211.)

(65 ILCS 5/Art. 8 Div. 13 heading)

(65 ILCS 5/8-13-5)
Sec. 8-13-5. Definitions. As used in this Article:
"Assignment agreement" means an agreement between a transferring unit and an issuing entity for the conveyance of all or part of any revenues or taxes received by the transferring unit from a State entity.
"Conveyance" means an assignment, sale, transfer, or other conveyance.
"Deposit account" means a designated escrow account established by an issuing entity at a trust company or bank having trust powers for the deposit of transferred receipts under an assignment agreement.
"Issuing entity" means (i) a corporation, trust or other entity that has been established for the limited purpose of issuing obligations for the benefit of a transferring unit, or (ii) a bank or trust company in its capacity as trustee for obligations issued by such bank or trust company for the benefit of a transferring unit.
"State entity" means the State Comptroller, the State Treasurer, or the Illinois Department of Revenue.
"Transferred receipts" means all or part of any revenues or taxes received from a State entity that have been conveyed by a transferring unit under an assignment agreement.
"Transferring unit" means a home rule municipality located in the State.
(Source: P.A. 100-23, eff. 7-6-17.)

(65 ILCS 5/8-13-10)
Sec. 8-13-10. Assignment of receipts.
(a) Any transferring unit which receives revenues or taxes from a State entity may (to the extent not prohibited by any applicable statute, regulation, rule, or agreement governing the use of such revenues or taxes) authorize, by ordinance, the conveyance of all or any portion of such revenues or taxes to an issuing entity. Any conveyance of transferred receipts shall: (i) be made pursuant to an assignment agreement in exchange for the net proceeds of obligations issued by the issuing entity for the benefit of the transferring unit and shall, for all purposes, constitute an absolute conveyance of all right, title, and interest therein; (ii) not be deemed a pledge or other security interest for any borrowing by the transferring unit; (iii) be valid, binding, and enforceable in accordance with the terms thereof and of any related instrument, agreement, or other arrangement, including any pledge, grant of security interest, or other encumbrance made by the issuing entity to secure any obligations issued by the issuing entity for the benefit of the transferring unit; and (iv) not be subject to disavowal, disaffirmance, cancellation, or avoidance by reason of insolvency of any party, lack of consideration, or any other fact, occurrence, or State law or rule. On and after the effective date of the conveyance of the transferred receipts, the transferring unit shall have no right, title or interest in or to the transferred receipts conveyed and the transferred receipts so conveyed shall be the property of the issuing entity to the extent necessary to pay the obligations issued by the issuing entity for the benefit of the transferring unit, and shall be received, held, and disbursed by the issuing entity in a trust fund outside the treasury of the transferring unit. An assignment agreement may provide for the periodic reconveyance to the transferring unit of amounts of transferred receipts remaining after the payment of the obligations issued by the issuing entity for the benefit of the transferring unit.
(b) In connection with any conveyance of transferred receipts, the transferring unit is authorized to direct the applicable State entity to deposit or cause to be deposited any amount of such transferred receipts into a deposit account in order to secure the obligations issued by the issuing entity for the benefit of the transferring unit. Where the transferring unit states that such direction is irrevocable, the direction shall be treated by the applicable State entity as irrevocable with respect to the transferred receipts described in such direction. Each State entity shall comply with the terms of any such direction received from a transferring unit and shall execute and deliver such acknowledgments and agreements, including escrow and similar agreements, as the transferring unit may require to effectuate the deposit of transferred receipts in accordance with the direction of the transferring unit.
(c) Not later than the date of issuance by an issuing entity of any obligations secured by collections of transferred receipts, a certified copy of the ordinance authorizing the conveyance of the right to receive the transferred receipts, together with executed copies of the applicable assignment agreement and the agreement providing for the establishment of the deposit account, shall be filed with the State entity having custody of the transferred receipts.
(Source: P.A. 100-23, eff. 7-6-17.)

(65 ILCS 5/8-13-11)
Sec. 8-13-11. Liens for obligations.
(a) As used in this Section, "statutory lien" has the meaning given to that term under 11 U.S.C. 101(53) of the federal Bankruptcy Code.
(b) Obligations issued by an issuing entity shall be secured by a statutory lien on the transferred receipts received, or entitled to be received, by the issuing entity that are designated as pledged for such obligations. The statutory lien shall automatically attach from the time the obligations are issued without further action or authorization by the issuing entity or any other entity, person, governmental authority, or officer. The statutory lien shall be valid and binding from the time the obligations are executed and delivered without any physical delivery thereof or further act required, and shall be a first priority lien unless the obligations, or documents authorizing the obligations or providing a source of payment or security for those obligations, shall otherwise provide.
The transferred receipts received or entitled to be received shall be immediately subject to the statutory lien from the time the obligations are issued, and the statutory lien shall automatically attach to the transferred receipts (whether received or entitled to be received by the issuing entity) and be effective, binding, and enforceable against the issuing entity, the transferring unit, the State entity, the State of Illinois, and their agents, successors, and transferees, and creditors, and all others asserting rights therein or having claims of any kind in tort, contract, or otherwise, irrespective of whether those parties have notice of the lien and without the need for any physical delivery, recordation, filing, or further act.
The statutory lien imposed by this Section is automatically released and discharged with respect to amounts of transferred receipts reconveyed to the transferring unit pursuant to Section 8-13-10 of this Code, effective upon such reconveyance.
(c) The statutory lien provided in this Section is separate from and shall not affect any special revenues lien or other protection afforded to special revenue obligations under the federal Bankruptcy Code.
(Source: P.A. 100-23, eff. 7-6-17.)

(65 ILCS 5/8-13-15)
Sec. 8-13-15. Pledges and agreements of the State. The State of Illinois pledges to and agrees with each transferring unit and issuing entity that the State will not limit or alter the rights and powers vested in the State entities by this Article with respect to the disposition of transferred receipts so as to impair the terms of any contract, including any assignment agreement, made by the transferring unit with the issuing entity or any contract executed by the issuing entity in connection with the issuance of obligations by the issuing entity for the benefit of the transferring unit until all requirements with respect to the deposit by such State entity of transferred receipts for the benefit of such issuing entity have been fully met and discharged. In addition, the State pledges to and agrees with each transferring unit and each issuing entity that the State will not limit or alter the basis on which the transferring unit's share or percentage of transferred receipts is derived, or the use of such funds, so as to impair the terms of any such contract. Each transferring unit and issuing entity is authorized to include these pledges and agreements of the State in any contract executed and delivered as described in this Article. In no way shall the pledge and agreements of the State be interpreted to construe the State as a guarantor of any debt or obligation subject to an assignment agreement under this Division.
(Source: P.A. 100-23, eff. 7-6-17.)

(65 ILCS 5/8-13-20)
Sec. 8-13-20. Home rule. A home rule unit may not enter into assignment agreements in a manner inconsistent with the provisions of this Article. This Section is a limitation under subsection (i) of Section 6 of Article VII of the Illinois Constitution on the concurrent exercise by home rule units of powers and functions exercised by the State.
(Source: P.A. 100-23, eff. 7-6-17.)



Article 9 - Local Improvements

(65 ILCS 5/Art. 9 heading)

(65 ILCS 5/Art. 9 Div. 1 heading)

(65 ILCS 5/9-1-1) (from Ch. 24, par. 9-1-1)
Sec. 9-1-1. The provisions of Sections 9-1-2 through 9-1-10 apply in all municipalities unless otherwise provided in any of such sections.
The provisions of Sections 9-1-11 through 9-1-14 are alternative to and not in exclusion of other methods of disposition of undistributed or unclaimed money received from the making of any local improvement paid for wholly or in part by special assessment or special taxation.
Any municipality in making local improvements may use either the procedure set out in Division 2 of this Article or the procedure set out in Division 3 of this Article subject to any restrictions appearing in such divisions. Once a local improvement is begun under one of the procedures it must be completed pursuant to the same procedure.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-1-2) (from Ch. 24, par. 9-1-2)
Sec. 9-1-2. When the ordinance under which a local improvement is ordered to be made provides that the improvement shall be made by general taxation, the cost of the improvement shall be added to the annual appropriation ordinance of the municipality ordering the improvement and shall be levied and collected with and as a part of the general taxes of that municipality.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-1-3) (from Ch. 24, par. 9-1-3)
Sec. 9-1-3. No ordinance ordering a local improvement shall be repealed except on a written recommendation of the board of local improvements, or committee on local improvements, as the case may be, stating the reasons therefor. This section shall not apply to municipalities having a population of less than 100,000.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-1-4) (from Ch. 24, par. 9-1-4)
Sec. 9-1-4. The board of local improvements or committee on local improvements, as the case may be, shall submit to the corporate authorities, during the months of May and October of each year, for 3 years following the completion of any public work, a written report of its condition based upon a careful examination of the public work by the board of local improvements, or by the committee on local improvements, as the case may be, or by its representative, who shall be an experienced and capable person of good character. This section shall not apply to municipalities having a population of less than 100,000.
(Source: P.A. 80-324.)

(65 ILCS 5/9-1-5) (from Ch. 24, par. 9-1-5)
Sec. 9-1-5. Any municipality having any undistributed or unclaimed money received from the making of any local improvement paid for wholly or in part by special assessment or special taxation, and which money has remained in the possession of the municipality for a period of 4 years or more from the due date of the last installment undistributed or unclaimed as a rebate or refund, after complying with all provisions for the distribution of such rebates or refunds set out in Divisions 2 and 3 of this Article, may set aside and transfer the money, so undistributed or unclaimed, into a special fund to be known as the unclaimed rebate fund. This fund may be used as provided in Sections 9-1-6 through 9-1-10.
(Source: Laws 1963, p. 2431.)

(65 ILCS 5/9-1-6) (from Ch. 24, par. 9-1-6)
Sec. 9-1-6. Before the money so remaining undistributed or unclaimed and in the possession of a municipality is set aside and transferred into the unclaimed rebate fund, the board of local improvements, or the committee on local improvements, as the case may be, of the municipality shall have a notice published at least once a week for 8 successive weeks in a newspaper published in the municipality, or, if no newspaper is published therein, then in a newspaper with a general circulation within the municipality. In municipalities with less than 500 population in which no newspaper is published, publication may be made by posting a notice in 3 prominent places within the municipality.
The notice shall describe in a general manner the improvement in which there is an undistributed or unclaimed rebate or refund, giving the location of the improvement and the warrant number, and shall give notice that the municipality, by ordinance after the expiration of 60 days from the date of the first publication of this notice, will set aside and transfer all money which has remained for a period of 4 years, or more, undistributed or unclaimed as a rebate or refund, into the unclaimed rebate fund, and shall state that unless the money is claimed by the person entitled thereto within the 60 day period, and the passage of an ordinance by the municipality, all interest therein and all right and title thereto shall be forfeited and barred.
A certificate of the publication of this notice, with a copy thereof, accompanied by the affidavit of the publisher that the publication has been made and setting forth the date of the first and last publication thereof shall be filed in the office of the board of local improvements, or the committee on local improvements, as the case may be. The board or committee thereupon shall certify the fact of the publication to the corporate authorities of the municipality and shall therewith recommend the passage of an ordinance making transfer of the specified money into the unclaimed rebate fund.
(Source: P.A. 80-179.)

(65 ILCS 5/9-1-7) (from Ch. 24, par. 9-1-7)
Sec. 9-1-7. The corporate authorities, by ordinance, may create an unclaimed rebate fund and may provide for its regulation and control, and from time to time upon the recommendation specified in Section 9-1-6, may direct that the undistributed and unclaimed money described in Section 9-1-5, be set aside and transferred to the unclaimed rebate fund.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-1-8) (from Ch. 24, par. 9-1-8)
Sec. 9-1-8. Unless a claim is made by the person entitled thereto before the passage of an ordinance by a municipality, as specified in Section 9-1-6, all interest therein and all right and title thereto of all claimants shall be forfeited and barred. No action shall be begun or claim made for any money undistributed or unclaimed as a rebate or refund, received from the making of any local improvement, paid for wholly or in part by special assessment or special taxation, after the money has remained in the possession of a municipality undistributed or unclaimed as a rebate or refund, for a period of 4 years or more from the due date of the last installment, and where the money has been set aside and transferred into the unclaimed rebate fund in the manner provided in Sections 9-1-5 through 9-1-7.
(Source: Laws 1963, p. 2431.)

(65 ILCS 5/9-1-9) (from Ch. 24, par. 9-1-9)
Sec. 9-1-9. Any municipality having an unclaimed rebate fund as provided in Sections 9-1-5 through 9-1-7, by ordinance may at its option direct the use of the money in that fund for any public purpose for which the municipality is authorized by law to expend funds.
(Source: P.A. 84-581.)

(65 ILCS 5/9-1-10) (from Ch. 24, par. 9-1-10)
Sec. 9-1-10. Whenever any municipality creates an unclaimed rebate fund and by ordinance directs the use of the money in that fund for the purpose of paying rebates or refunds due on any warrant for any special assessment or special tax, the equivalent of any such money so used shall be returned to the unclaimed rebate fund as soon as the warrants, which were deficient, have been collected. Whenever any municipality directs the use of the money in that fund for the purpose of paying unpaid special assessment vouchers or special assessment bonds or special tax vouchers or interest or deficiency in interest or public benefits in any warrant in which there is a deficiency, the equivalent of any such money so used or any part thereof shall be returned to the unclaimed rebate fund in the event there is collected in the warrant any surplus in excess of the amount required to pay the bonds and vouchers issued to anticipate such warrant. Whenever any municipality directs the use of the money in the fund for the purpose of purchasing any lot, block or tract or parcel of land, or any real estate at any sale had to enforce the collection of special assessments or special taxes, the proceeds of any redemption from such sale or from any sale of the certificate or title acquired by such sale, to an amount equivalent to any such money so used or any part thereof, shall be returned to the unclaimed rebate fund.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-1-11) (from Ch. 24, par. 9-1-11)
Sec. 9-1-11. Whenever the treasurer of any municipality has petitioned a court of record for directions as to the distribution of undistributed or unclaimed money received from the making of any local improvement paid for wholly or in part by special assessment or special taxation, and, under order of the court, public notice has been given of the amounts of rebates payable and of the names of the persons entitled to them by publication one time in a secular newspaper of general circulation in the county where the municipality is located, and more than one year has elapsed since the publication of the notice, the judge of the court of record may order the money remaining unclaimed to be paid to the treasurer of the municipality in trust. However, in all cases where all special assessment bonds in a special assessment warrant have been paid and retired and where reimbursements have been made, all moneys remaining in such warrants shall be paid over and transferred to the general corporate fund of the municipality.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-1-12) (from Ch. 24, par. 9-1-12)
Sec. 9-1-12. If the corporate authorities have created an unclaimed rebate fund, the treasurer shall transfer to the unclaimed rebate fund, in trust any funds which the court of record may have ordered paid to such treasurer. Subject to the provisions of Section 9-1-14, the funds may be used as provided in Sections 9-1-9 and 9-1-10.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-1-13) (from Ch. 24, par. 9-1-13)
Sec. 9-1-13. If the corporate authorities have not created an unclaimed rebate fund, the treasurer shall transfer to the general fund of the municipality, in trust, any funds which the court of record may order paid to such treasurer. Subject to the provisions of Section 9-1-14, the funds may be used as provided in Sections 9-1-9 and 9-1-10.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-1-14) (from Ch. 24, par. 9-1-14)
Sec. 9-1-14. Any person entitled to any unclaimed sum of money paid into the general fund of a municipality, in trust, under the provisions of Sections 9-1-12 or 9-1-13 must apply or make claim, or commence action for the repayment thereof in the manner and within the time set forth in Sections 9-1-5 through 9-1-10.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/Art. 9 Div. 2 heading)

(65 ILCS 5/9-2-1) (from Ch. 24, par. 9-2-1)
Sec. 9-2-1. This Division 2 applies to all cities and villages incorporated under this Code and to any city, village or incorporated town organized under a special charter if such city, village or incorporated town has, prior to, on or after the effective date of this Code, adopted the provisions of this Division 2 as provided herein.
The corporate authorities of the specified municipalities have the power to make such local improvements as are authorized by law, by special assessment or special taxation of contiguous property, or by general taxation, or otherwise, as such corporate authorities prescribe by ordinance.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-2-2) (from Ch. 24, par. 9-2-2)
Sec. 9-2-2. In this Division 2, the following terms have the meaning ascribed to them unless the context indicates otherwise:
"Municipality" means any city, village or incorporated town which comes within the scope of this Division 2 as determined by the provisions of Section 9-2-1.
"Work" means labor performed or material used, or both, as the corporate authorities may determine.
"Subways" means all tunnels, entrances, exits, passageways, connections, approaches, inclines, elevators, stations and other structures, equipment, appliances or appurtenant property appropriate to a system of subways.
"Pedestrian Mall" means one or more streets, or portions thereof, on which vehicular traffic is or is to be restricted in whole or in part and which is or is to be used exclusively or primarily for pedestrian travel.
"Prime Commercial Rate" means such prime rate as from time to time is publicly announced by the largest commercial banking institution located in this State, measured in terms of total assets.
(Source: P.A. 82-642.)

(65 ILCS 5/9-2-3) (from Ch. 24, par. 9-2-3)
Sec. 9-2-3. Any municipality which after July 6, 1937, enters into an agreement with the Federal Government or any agency thereof or other governmental agency for the construction, extension, improvement or repair of any local improvements with the aid of a Federal grant of money, or any other governmental grant of money, services, or materials may, for the purpose of raising its portion of the funds necessary for such construction, extension, improvement, or repair, provide a special tax or special assessment of the property benefited, to pay for the share of that improvement to be met by the municipality. This special tax or special assessment shall be levied and collected, and the proceedings incident thereto shall be carried on, in conformance with the provisions of this Division 2, in so far as those provisions are applicable.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-2-4) (from Ch. 24, par. 9-2-4)
Sec. 9-2-4. Any municipality in or adjacent to which any Federal defense project is in progress or is about to be in progress, may, if the Defense Department of the United States, or any officer thereof designated by the Secretary of Defense for such purpose, certifies that the water supply, sewage system or highway system of such municipality is inadequate to provide sufficient facilities due to the increase or anticipated increase in the population of such municipality on account of such project, provide a special tax or special assessment of the property benefited, (or in case the Federal Government or any agency thereof grants moneys, services or materials, for raising its portion of the funds necessary), for such construction, extension, improvement or repair. Such special tax or special assessment shall be levied and collected and the proceedings incident thereto shall be carried on, in conformance with the provisions of this Division 2, in so far as such provisions are applicable, with the following exceptions: (1) no public hearing, as provided in Section 9-2-10, shall be necessary; (2) if the improvement is accomplished through Federal aid which takes the form of the supplying of labor and materials rather than funds, no public letting of contract shall be required; (3) to meet such emergency, the municipality may secure temporary financing therefor and levy such special tax or assessment during construction of the improvement or at any time within one year thereafter and utilize the proceeds of such levy or assessment (or bonds issued in anticipation thereof) to retire such temporary financing when and if such tax or assessment shall be confirmed by the Circuit Court wherein such municipality shall be situated.
(Source: P.A. 80-1495.)

(65 ILCS 5/9-2-4.5)
Sec. 9-2-4.5. Special assessment for payment of costs associated with certain ordinance violations.
(a) For purposes of this Section, "Code" means any municipal ordinance that requires, after notice, the cutting of grass and weeds, the removal of garbage and debris, the removal of inoperable motor vehicles, and rodent and vermin abatement.
(b) In addition to any other method authorized by law, if (i) a property owner is cited with a Code violation, (ii) non-compliance is found upon reinspection of the property after the due date for compliance with an order to correct the Code violation or with an order for abatement, (iii) costs for services rendered by the municipality to correct the Code violation remain unpaid at the point in time that they would become a debt due and owing the municipality, as provided in Division 31.1 of Article 11 of the Illinois Municipal Code, and (iv) a lien has been filed of record by the municipality in the office of the recorder in the county in which the property is located, then those costs may be collected as a special assessment on the property under this Division. Upon payment of the costs by the owner of record or persons interested in the property, the lien shall be released by the municipality and the release shall be filed of record in the same manner as the filing of notice of the lien.
(Source: P.A. 93-993, eff. 1-1-05.)

(65 ILCS 5/9-2-5) (from Ch. 24, par. 9-2-5)
Sec. 9-2-5. When any municipality provides by ordinance for the making of any local improvement, it shall prescribe by the same ordinance whether the improvement shall be made by special assessment or special taxation of contiguous property, or by general taxation, or by special assessment of contiguous property and by general taxation, or by special taxation of contiguous property and by general taxation.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-2-6) (from Ch. 24, par. 9-2-6)
Sec. 9-2-6. No ordinance for any local improvement, to be paid wholly or in part by special assessment or special taxation, shall be considered or passed by the corporate authorities of any such municipality unless the ordinance is first recommended by the board of local improvements; provided, however, that after the ordinance for any local improvement has been adopted by the corporate authorities and before the same is confirmed in court, the corporate authorities, upon recommendation of the board of local improvements, may by ordinance abandon any portion of the proposed improvement without further action by or hearing before the board.
(Source: Laws 1963, p. 2424.)

(65 ILCS 5/9-2-7) (from Ch. 24, par. 9-2-7)
Sec. 9-2-7. In cities having a population of 500,000 or more, there is created a board of local improvements consisting of the superintendent of special assessments and 5 other members. These 5 other members shall be nominated by the mayor and shall be confirmed by the city council. None of the members of the board, except the superintendent of special assessments, shall hold any other office or position in any government department of the city. The Board shall elect from its members a president, a vice president, and an assistant secretary. The superintendent of special assessments shall be ex-officio secretary of the board. In the absence or the inability of the president or secretary to act, the vice president for the president and the assistant secretary for the secretary have full power to sign and execute contracts, vouchers, bonds, payrolls, and all other papers, documents, and instruments necessary. The board shall hold regular and special sessions, as it may determine, for the transaction of all business in rooms accessible to the public, to be provided by the city council. The city council of the city shall provide for salaries for the board of local improvements.
In cities having a population of 50,000 or more and less than 500,000, there is created a board of local improvements consisting of 6 members, of which board the commissioner of public works shall be the president. The other members of this board shall be the superintendent of streets, the superintendent of sewers, the superintendent of special assessments, the city engineer and the city clerk, or if there is no office of City Clerk, the City Comptroller.
In cities having a population of less than 50,000, and in villages and incorporated towns, the board of local improvements shall consist of the mayor of the city, or the president of the village or incorporated town, and the public engineer and the superintendent of streets of the municipality, where such officers are provided for by ordinance. But if at any time such officers are not so provided for, the corporate authorities, by ordinance, shall designate 2 or more members of their body who, with the mayor or president of the village or incorporated town shall constitute the members of the board, until otherwise provided by ordinance. The mayor or president, as the case may be, shall be president of the board.
The corporate authorities of any municipality having a population of more than 18,000 and less than 100,000, may provide by ordinance for the payment of salaries to the members of the board of local improvements, but if any member of such a board holds any other office in the government of that municipality, his salary as member of the board shall not exceed the sum of $100 per month.
However, in cities, having a population of less than 100,000, and in villages, where such cities and villages prior to or after the effective date of this Code adopt the commission form of municipal government, corporate authorities of such cities and villages may provide by ordinance that the board of local improvements shall consist of the mayor and any 2 or more of the commissioners, regardless of whether or not the offices of public engineer and superintendent of streets are provided for by ordinance.
(Source: P.A. 82-432.)

(65 ILCS 5/9-2-8) (from Ch. 24, par. 9-2-8)
Sec. 9-2-8. In cities having a population of 500,000 or more, and having a chief clerk of special assessments, that chief clerk of special assessments, in the event of the absence or inability to act of the superintendent of special assessments, may, with full effect, perform all acts and duties provided for in this Division 2 to be performed by the superintendent of special assessments.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-2-9) (from Ch. 24, par. 9-2-9)
Sec. 9-2-9. Preliminary procedure for local improvements by special assessment. All ordinances for local improvements to be paid for wholly or in part by special assessment or special taxation shall originate with the board of local improvements. Petitions for any local improvement shall be addressed to that board. The board may originate a scheme for any local improvement to be paid for by special assessment or special tax, either with or without a petition, and in either case shall adopt a resolution describing the proposed improvement. This resolution may provide that specifications for the proposed improvement be made part of the resolution by reference to specifications previously adopted by resolution by the municipality, or to specifications adopted or published by the State of Illinois or a political subdivision thereof, provided that a copy of the specifications so adopted by reference is on file in the office of the clerk of the municipality. This resolution shall be at once transcribed into the records of the board.
The proposed local improvement may consist of the acquisition of the necessary interests in real property and the construction of any public improvement or any combination of public improvements, including, but not limited to, streets, storm drain sewers, water mains, sanitary sewer improvements, sidewalks, walkways, bicycle paths, landscaping, lighting improvements, signage improvements, vehicular parking improvements, any additional improvements necessary to provide access to the public improvements, and all necessary appurtenances in a local contiguous area pursuant to a single special assessment project, provided that in assessing each lot, block, tract, and parcel of property, the commissioner so assessing shall take into consideration whether each lot, block, tract, or parcel is benefited by all or only some of the improvements combined into the single special assessment project. For purposes hereof, a local contiguous area shall be defined as an area in which all of the lots, blocks, tracts, or parcels located within the boundaries thereof will be benefited by one or more of the proposed improvements. The fact that more than one improvement is being constructed as part of a single special assessment project shall not be grounds for an objection by an assessee to the special assessment proceeding in court.
Whenever the proposed improvement requires that private or public property be taken or damaged, the resolution shall describe the property proposed to be taken or damaged for that purpose. The board, by the same resolution, shall fix a day and hour for a public hearing thereon. The hearing shall not be less than 10 days after the adoption of the resolution. The board shall also have an estimate of the cost of the improvement (omitting land to be acquired) made in writing by the engineer of the board, (if there is an engineer, if not, then by the president) over his signature. This estimate shall be itemized to the satisfaction of the board and shall be made a part of the record of the resolution. However, such an estimate is not required in municipalities having a population of 100,000 or more when the proposed improvement consists only of taking or damaging private or public property. And in cities and villages which have adopted prior to the effective date of this Code or which after the effective date of this Code adopt the commission form of municipal government, the estimate of the cost of the improvement, (omitting land to be acquired), shall be made in writing by the public engineer if there is one, of the city or village, if not, then by the mayor or president of the city or village.
Notice of the time and place of the public hearing shall be sent by mail directed to the person who paid the general taxes for the last preceding year on each lot, block, tract, or parcel of land fronting on the proposed improvement not less than 5 days prior to the time set for the public hearing. These notices shall contain (1) the substance of the resolution adopted by the board, (2) when an estimate is required by this Division 2 the estimate of the cost of the proposed improvement, and (3) a notification that the extent, nature, kind, character, and (when an estimate is required by this article) the estimated cost of the proposed improvement may be changed by the board at the public hearing thereon. If upon the hearing the board deems the proposed improvement desirable, it shall adopt a resolution and prepare and submit an ordinance therefor. But in proceedings only for the laying, building, constructing, or renewing of any sidewalk, water service pipe, or house drain, no resolution, public hearing, or preliminary proceedings leading up to the same are necessary. In such proceedings the board may submit to the corporate authorities an ordinance, together with its recommendation and (when an estimate is required) the estimated cost of the improvement, as made by the engineer. Such proceedings shall have the same effect as though a public hearing had been held thereon.
In the event that a local improvement is to be constructed with the assistance of any agency of the Federal government, or other governmental agency, the resolution of the board of local improvements shall set forth that fact and the estimate of cost shall set forth and indicate, in dollars and cents, the estimated amount of assistance to be so provided.
(Source: P.A. 93-196, eff. 1-1-04.)

(65 ILCS 5/9-2-10) (from Ch. 24, par. 9-2-10)
Sec. 9-2-10. At the time and place fixed in the specified notice for the public hearing, the board of local improvements shall meet and hear the representations of any person desiring to be heard on the subject of the necessity for the proposed improvement, the nature thereof, or the cost as estimated. In case any person appears to object to the proposed improvement or any of the elements thereof, the board shall adopt a new resolution abandoning the proposed scheme or adhering thereto, or changing, altering, or modifying the extent, nature, kind, character, and estimated cost, provided the change does not increase the estimated cost of the improvement to exceed 20% of the same, without a further public hearing thereon, as it considers most desirable. Thereupon, if the proposed improvement is not abandoned, the board shall have an ordinance prepared therefor, to be submitted to the corporate authorities. This ordinance shall prescribe the nature, character, locality, and description of the improvement and shall provide whether the improvement shall be made wholly or in part by special assessment or special taxation of contiguous property. This ordinance may provide that specifications for the proposed improvement be made part of the ordinance by reference to specifications previously adopted by ordinance by the municipality, or to specifications adopted or published by the State of Illinois or a political subdivision thereof, provided that a copy of the specifications so adopted by reference is on file in the office of the clerk of the municipality. If the improvement is to be paid in part only by special assessment or special taxation, the ordinance shall so state.
If property is to be taken or damaged for the improvement, the ordinance shall describe the property with reasonable certainty.
In cities having a population of 500,000 or over when a remonstrance petition is filed by the owners of a majority of the frontage on the line of the proposed improvement with the board of local improvements within 30 days after the public hearing thereon, the board shall thereupon stay all proceedings therein for one year from that date. This remonstrance petition shall contain the signatures of the owners or legal representatives, the description of the property owned or represented, and the number of feet so owned or represented and shall be verified by affidavit of one or more property owners fronting on the line of the proposed improvement, setting forth that the party making the affidavit is a property owner, fronting on the proposed improvement and that the parties who signed the petition are the owners or legal representatives of the property described therein.
(Source: Laws 1963, p. 2425.)

(65 ILCS 5/9-2-11) (from Ch. 24, par. 9-2-11)
Sec. 9-2-11. Accompanying any ordinance for a local improvement presented by the board of local improvements to the corporate authorities shall be a recommendation of such improvement by the board, signed by at least a majority of the members thereof. The recommendation by the board shall be prima facie evidence that all the preliminary requirements of the law have been complied with. If a variance is shown on the proceedings in the court, it shall not affect the validity of the proceeding, unless the court deems the variance willful or substantial.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-2-12) (from Ch. 24, par. 9-2-12)
Sec. 9-2-12. An estimate of the cost of the improvement, including the cost of engineering services, as originally contemplated, or as changed, altered, or modified at the public hearing, itemized so far as the board of local improvements thinks necessary, shall be presented to the corporate authorities, except when rendered unnecessary by Section 9-2-9, together with the specified ordinance and recommendation. This estimate of cost shall be presented over the signature of the engineer of the board, if there is one, if not, then of the signature of the president of the board, who shall certify that in his opinion the estimate does not exceed the probable cost of the improvement proposed and the lawful expenses attending the improvement.
However, in a city or village which has adopted or which hereafter adopts the commission form of municipal government, this estimate of cost shall be over the signature of the public engineer, if there is one, and if there is no such public engineer, then over the signature of the mayor or president of that city or village, who shall certify that in his opinion the estimate does not exceed the probable cost of the improvement proposed and the lawful expenses attending the improvement.
The recommendation by the board shall be prima facie evidence that it is based upon a full compliance with the requirements of this Division 2.
In the event the improvement is to be constructed with assistance from any agency of the Federal Government, or other governmental agency, the estimate of cost shall state this fact and shall set forth the estimated amount in dollars and cents that is to be provided by the agency of the Federal Government or other governmental agency.
The commissioners, superintendent of special assessments, or other person appointed to make the assessments as provided hereinafter, shall make a true and impartial assessment upon the petitioning municipality and the property benefited by such improvement, of that portion of the estimated cost that is within the benefits exclusive of the amount to be provided by the agency of the Federal Government or other governmental agency.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-2-13) (from Ch. 24, par. 9-2-13)
Sec. 9-2-13. Publication and posting of ordinances. Upon the presentation to the corporate authorities of the proposed ordinance, together with the required recommendation and estimate, if the estimate of cost exceeds the sum of $1,000,000, exclusive of the amount to be paid for land to be taken or damaged, the ordinance shall be referred to the proper committee and published in the usual way or posted on the municipality's Internet website, in full, with the recommendation and estimate, at least 10 days before any action is taken thereon by the corporate authorities. Whenever any plat, plan, profile, or drawing is a part of the ordinance, or is attached thereto as a part thereof, or is referred to by the ordinance, it is not necessary to publish or post that plat, plan, profile, or drawing in connection with the publication or posting of the ordinance.
(Source: P.A. 96-1075, eff. 7-16-10.)

(65 ILCS 5/9-2-14) (from Ch. 24, par. 9-2-14)
Sec. 9-2-14. If the ordinance provides for improvements which require the taking or damaging of property, the proceeding for making just compensation therefor shall be as described in Sections 9-2-15 through 9-2-37. Such a proceeding also shall be governed by the remaining sections of this Division 2, so far as not in conflict with Sections 9-2-15 through 9-2-37.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-2-15) (from Ch. 24, par. 9-2-15)
Sec. 9-2-15. Whenever any local improvement ordinance is passed by the corporate authorities of any municipality, to be paid for wholly or in part by special assessment, or by special taxation, the making of which will require that private or public property be taken or damaged for public use, the municipality, either in that ordinance or by subsequent order, shall designate some officer to file a petition in the circuit court of the county in which the municipality is situated, or if the municipality is situated in more than one county and the proposed improvement or the property to be taken or damaged, or both, lies in more than one county, then in the circuit court in the county in which the major part of the territory to be affected thereby is situated. Such petition shall be filed in the name of the municipality, praying that steps may be taken to ascertain the just compensation to be made for private or public property to be taken or damaged for the improvement or purpose specified in the ordinance, and to ascertain what property will be benefited by the improvement, and the amount of those benefits.
(Source: Laws 1967, p. 3762.)

(65 ILCS 5/9-2-16) (from Ch. 24, par. 9-2-16)
Sec. 9-2-16. The petition required in Section 9-2-15 shall contain a reasonably accurate description of lots, blocks, tracts, and parcels of land which are to be taken or damaged; provided that in counties in which a property index number system has been established in accordance with Section 9-45 of the Property Tax Code, the index number shall be given in addition to the legal description. There shall be filed with or attached to the petition a copy of the specified condemnation ordinance, certified by the clerk, under the corporate seal. Failure to file such a copy shall not affect the jurisdiction of the court to proceed in that cause and to act upon the petition, but if it appears in the cause that a copy of the ordinance has not been attached to or filed with the petition before the report of the commissioners is filed, as provided in Section 9-2-18, then, upon motion of any person whose real estate is to be taken, or to be assessed, the entire petition and proceedings shall be dismissed.
Upon the filing of the petition, the court shall enter an order designating 2 competent persons as commissioners, to act with the superintendent of special assessments where that officer is provided for by this Code, and in other cases to act with the president of the board of local improvements. These 3 commissioners shall investigate and report to the court the just compensation to be made to the respective owners of private or public property which is to be taken or damaged for the specified improvement, and also what real estate will be benefited by that improvement, and the amount of those benefits to each parcel. Neither of the persons designated by the court shall be an employee of the petitioning municipality and both shall be disinterested persons. They shall be allowed a fee for their services which shall be fixed by the court in advance. The amounts so allowed may be reviewed by the court upon motion, and may be taxed as costs and included in the amount to be assessed, except that in cities having a population of 500,000 or more, the commissioners' fees shall be either paid by the city out of its general fund or included among the expenses to be defrayed out of the sum not to exceed 5% of the amount of the assessment, for which provision is made in Section 9-2-139. These 3 commissioners shall be duly sworn to make a true and just assessment of the cost of the improvement according to law. The concurrence of any 2 in a report shall be sufficient.
(Source: P.A. 88-670, eff. 12-2-94.)

(65 ILCS 5/9-2-17) (from Ch. 24, par. 9-2-17)
Sec. 9-2-17. When a petition is filed, a certified copy of the petition and the assessment roll of the municipality, hereinafter required in Section 9-2-18, shall be immediately delivered by the clerk of the court to the petitioner, who shall record the certified copy with the recorder of deeds of that county, to be kept as part of the permanent records of the office of the recorder.
A certified copy of any order or judgment to divide, modify, alter, change, reduce, increase, annul, confirm, or deny anything contained within the assessment roll shall be immediately delivered by the clerk of the court to the petitioner, who shall record the certified copy with the recorder of that county, to be kept as part of the permanent records of the office of the recorder.
(Source: P.A. 85-1252.)

(65 ILCS 5/9-2-18) (from Ch. 24, par. 9-2-18)
Sec. 9-2-18. The commissioners shall make an investigation as required and prepare and file in court their report accordingly. In this report the commissioners shall in one column describe the respective parcels of property to be taken or damaged for the specified improvement and, in counties in which a property index number system has been established in accordance with Section 9-45 of the Property Tax Code, shall give the index number in addition to the legal description; in another column the respective owners of record of those parcels of land, the name and residence of each such owner being set opposite his own property; in another column the name and residence of the occupant, where the property is occupied, so far as known to the commissioners or can be found upon diligent inquiry; in another column the amount of the value of each parcel to be taken for the improvement, setting the amount opposite the property to which it relates; and in another column the amount of damages, if any, which in the opinion of the commissioners, will result to any parcel of land not taken, by reason of the improvement, describing each parcel so damaged by a reasonably accurate description.
The commissioners shall further estimate and report what proportion of the total cost of the improvement (including therein their estimate of value and damages, and, when an estimate is required by this Article, the estimate of the cost of such proceeding) will be of benefit to the public, and what proportion thereof will be of benefit to the property. The commissioners shall apportion the total cost of the improvement between the municipality and the property so that each will bear its relative equitable proportion. Having found these amounts, the commissioners shall further report what lots, blocks, tracts, and parcels of land will be specially benefited by the improvement, shall describe them by a reasonably accurate description, and shall apportion and assess the amount so found to be of benefit to the property upon the several lots, blocks, tracts, and parcels of land in the proportion in which they will be severally benefited by the improvement. But no lot, block, tract, or parcel of land shall be assessed a greater amount than it will be actually benefited, except that the apportionment and assessment shall include the anticipated fees for the recording of documents as provided in this Article.
(Source: P.A. 88-670, eff. 12-2-94.)

(65 ILCS 5/9-2-19) (from Ch. 24, par. 9-2-19)
Sec. 9-2-19. Whenever any local improvement provided in any ordinance passed by virtue of this Division 2 consists of a system of waterworks or a bridge or viaduct, or extension of water mains which are a part of any municipal waterworks system, any portion of the cost of which is to be defrayed by special assessment, it may be provided by the ordinance for the improvement or by ordinance passed at any time before the confirmation of the assessment roll, that the aggregate amount assessed and each individual assessment, and also the assessment against the municipality for public benefits and on account of property owned by it, may be divided into not exceeding 30 installments in the manner provided in Section 9-2-48. The provisions of this Section 9-2-19 shall not apply to any city having a population of 500,000 or more.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-2-20) (from Ch. 24, par. 9-2-20)
Sec. 9-2-20. If the amount awarded to any person for property taken or damaged for an improvement under this Division 2 is greater than the amount assessed against the property for that improvement, or if the benefit is greater than the damage, in either case the difference only shall be collectible of the owner or be paid to him.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-2-21) (from Ch. 24, par. 9-2-21)
Sec. 9-2-21. In the assessment of damages and benefits for the opening of any street or alley, the commissioners, where part of the land to be laid out into that street or alley has been theretofore donated by any person for that street or alley, may appraise the value of the land so donated. Or in cases where such a donation is made after the filing of any petition in the circuit court praying that steps be taken to levy a special assessment for the opening of any street or alley, and after the making of the assessment roll as provided in this Division 2, the court may appraise, or may have a jury appraise, the value of the land so donated. The commissioners or the court, as the case may be, shall apply the value thereof, so far as the amount so appraised shall go, as an offset to the benefits assessed against the person making such a donation, or parties claiming under such person. Nothing contained in this section authorizes any person by whom such a donation is made to claim from the municipality the amount of that appraisement, except as an offset, as provided in this section. Where the assessment is only for the widening of any street which may have been theretofore donated either in whole or in part, to the public by the proprietors of the adjoining land, the commissioners, in their discretion, may make such allowance therefor in their assessment of benefits as seems to them equitable and just. But in either such case the commissioners shall state in their report the amount of that allowance, and the allowance shall be subject to review, as the court shall direct.
(Source: P.A. 79-1361.)

(65 ILCS 5/9-2-22) (from Ch. 24, par. 9-2-22)
Sec. 9-2-22. The commissioners shall return their report to the court in which the specified petition was filed, and file the report with the clerk thereof, with their certificate, duly verified, stating in substance that they have carefully examined the questions referred to in their report, and that in their opinion the amounts awarded for damages and value therein, and the respective amounts assessed against the property specially benefited, and also the apportionment of the cost of the improvement between the public and the property assessed, and the allowance for property theretofore dedicated, if any, are correct, equitable, and just. The return and filing of this report shall be deemed an application by the petitioner for judgment of condemnation of the property so to be taken or damaged, and for a confirmation of the assessment of benefit.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-2-23) (from Ch. 24, par. 9-2-23)
Sec. 9-2-23. The superintendent of special assessments, or president of the board of local improvements, as the case may be, shall file with the commissioners' report an affidavit made by himself or by some employee of his office, that (1) the affiant has carefully examined the records in the recorder's office of the specified county or counties for the names of the owners of record of the several lots, blocks, tracts, and parcels of land to be taken or damaged for the improvement, (2) that the affiant made a careful examination of the collector's books showing the payments of general taxes during the last preceding year in which taxes were paid on the respective lots, blocks, tracts, and parcels of land against which benefits are assessed in the commissioners' report, to ascertain the person or persons who last paid the taxes on those respective lots, blocks, tracts, and parcels of land, (3) that the names of those owners of record and persons who paid those taxes are correctly shown in the columns or schedules of ownership and of persons who paid those taxes in the commissioners' report, (4) that he has diligently inquired as to the residence of the respective owners of property to be taken or damaged for the improvement and of the persons who paid the general taxes during the last preceding calendar year in which general taxes were paid on all the respective lots, blocks, tracts, and parcels of land against which benefits have been assessed in the commissioners' report (specifying the nature of the inquiry and examination he has made for that purpose), (5) that the residences of the owners and parties paying those general taxes are correctly stated, according to the result of his examination, in the column or schedule of residences in the commissioners' report, and (6) that in all cases where he has been unable to find the residence of the owner of the record title, he has examined the return of the collector's warrant for taxes on real estate for the last preceding year, in which the taxes were paid, and has set opposite each such parcel whose owner has not been found, the name of the person who last paid the tax on that parcel, together with his place of residence, wherever, on diligent inquiry, he was able to find the same. This affidavit, or an affidavit filed therewith, shall further state that the affiant has visited each of the parcels of land to be taken or damaged for the improvement described in the commissioners' report, for the purpose of ascertaining whether or not the parcel was occupied, and the name and residence of the occupant, if any, and that in every case where those parcels of land were found to be occupied, upon such investigation, the name of the occupant is stated in the commissioners' report opposite that parcel, together with his residence, when ascertained. Such an affidavit and report shall be prima facie evidence that the requirements of this Division 2 have been complied with.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-2-24) (from Ch. 24, par. 9-2-24)
Sec. 9-2-24. Every person who is named in the commissioners' report as an owner of property to be taken or damaged for the improvement, and every person who is therein named as an occupant of any parcel thereof, shall be made a party defendant in the proceeding. All other persons having or claiming interest in any of the premises shall be described and designated as "all whom it may concern," and by that description shall be made defendants. Upon the filing of the commissioners' report, a summons shall be issued and served upon the persons made party defendants, as in other civil actions, except that the summons shall require a defendant to appear within 15 days after service, exclusive of the day of service. As to such of the defendants as are shown by the affidavits to be non-residents of the State of Illinois, or whose residences are shown thereby to be unknown, and the defendants designated as "all whom it may concern," the clerk of the court shall publish in one or more newspapers published in the municipality, or, if no newspaper is published therein, then in one or more newspapers with a general circulation within the municipality, a notice of the pendency of the proceeding, the parties thereto, the title of the court, the time and place of the return of the summons in the case, the description of the property to be taken or damaged, the total cost of the improvement as shown by the estimate and report, and the nature of the proceeding. This notice shall further state that a special assessment has been made to raise the cost of the improvement, and the time and place of filing the report thereof. This notice shall be published at least once in each week for 3 weeks, the first notice to be published at least 30 days before the return day of the summons.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-2-25) (from Ch. 24, par. 9-2-25)
Sec. 9-2-25. Where the residence of any defendant named in the commissioners' report is shown thereby to be outside of the State of Illinois, and the residence is stated therein, a copy of the specified notice shall be sent by mail to that party, at the address so given, at least 15 days prior to the return day of the summons. If the residence of any defendant is found to be unknown, as shown by the report and affidavit, a similar notice shall be sent to the person last paying taxes upon the premises, if his residence is stated in the report. Such service, publication, and notices shall be sufficient to give the court jurisdiction of all the parties whose land is to be taken or damaged, so as to determine all questions relating to the proceeding, and affecting the land described in the report.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-2-26) (from Ch. 24, par. 9-2-26)
Sec. 9-2-26. There shall be sent by mail, post paid, to each of the persons paying the taxes during the last preceding year in which taxes were paid on the property which has been assessed for the benefits in the proceeding, directed to the address as shown in the commissioners' report, or where not so shown, then generally to the municipality in which the improvement is to be made, at least 15 days before the specified return day, a notice stating the nature of the improvement, the description of that taxpayer's property assessed therefor, the amount of the assessment, and the date when the summons in the cause will be returnable, and when objections thereto may be filed. An affidavit of one of the commissioners, or some other person showing such service, mailing, posting, and publication, shall be prima facie evidence of a compliance with all the requirements thereof, but the publication may be proved in any other manner provided by law.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-2-27) (from Ch. 24, par. 9-2-27)
Sec. 9-2-27. Upon the return of the summons, or as soon thereafter as the business of the court will permit, the court shall proceed to a hearing of the cause, and shall impanel a jury to ascertain the just compensation to be paid to all owners of property to be taken or damaged. If objections are filed to the confirmation of the assessment of benefits, those objections shall be submitted to the same jury at the same time. Thereupon the jury shall ascertain the just compensation to be paid to the owner of each lot, block, tract, or parcel of land to be taken or damaged in the proceeding, and shall also determine whether or not any lot, piece, or parcel of land assessed in the proceeding, for which objections have been filed, has been assessed more than it will be benefited by the improvement. On this hearing the commissioners' report so returned and filed, shall be prima facie evidence, both of the amount of the compensation to be awarded, and of the benefits to be assessed, but either party may introduce such other evidence as may bear upon that issue or issues.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-2-28) (from Ch. 24, par. 9-2-28)
Sec. 9-2-28. If any defendant or party interested demands, and if the court deems it proper, separate juries may be impaneled, either as to the benefits assessed, or as to the compensation or damages to be paid to any one or more of the defendants or parties in interest.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-2-29) (from Ch. 24, par. 9-2-29)
Sec. 9-2-29. The court upon the motion of the petitioner, or of any person claiming any such compensation, may direct that the jury, under the charge of an officer, shall view the premises which it is claimed by any party to the proceeding will be taken or damaged by the improvement. In any case where there is no satisfactory evidence given to the jury as to the ownership of, or as to the extent of the interest of any defendant in, the property to be taken or damaged, the jury may return their verdict as to the compensation or damage to be paid for the property or part of property to be taken or damaged, and for the entire interests therein.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-2-30) (from Ch. 24, par. 9-2-30)
Sec. 9-2-30. Upon the return of the jury's verdict, the court shall order the verdict to be recorded and shall enter such judgment thereon as the nature of the case may require. The court shall continue or adjourn the cause from time to time as to all occupants and owners named in the petition who have not been served with process, or brought in by notice or by publication, and shall order a new summons to issue and publication to be made. When those occupants or owners are brought into court, the court shall impanel a jury to ascertain the compensation to be paid to those defendants for property taken or damaged, and the amount of benefits to be assessed against them, if any. Like proceedings shall be had for that purpose as hereinbefore provided in the case of other owners. But no final judgment shall be entered as to any of the property embraced in the assessment roll until all the issues in the case have been disposed of, including revised rolls, if any.
(Source: P.A. 84-452; 84-545)

(65 ILCS 5/9-2-31) (from Ch. 24, par. 9-2-31)
Sec. 9-2-31. Upon proof that any owner named in such petition, who has not been served with process, has ceased to own the described property since the filing of the petition, the court has the power, at any time, to impanel a jury and ascertain the just compensation to be made for that property, or the damage thereto, and the benefits thereto. Upon any finding or findings of the jury, or at any time during the course of the proceedings, the court may enter such order, rule, or judgment as the nature of the case may require.
(Source: P.A. 79-1361.)

(65 ILCS 5/9-2-32) (from Ch. 24, par. 9-2-32)
Sec. 9-2-32. No delay in making an assessment of compensation shall be occasioned by any doubt or contest which may arise as to the ownership of the property or any part thereof, or as to the interests of the respective owners or claimants. In case of such a doubt or contest the court may require the jury to ascertain the entire compensation or damage that should be paid for the property, or part of the property, and the entire interests of all parties therein, and may require adverse claimants to interplead, so as to fully determine their rights and interests in the compensation so ascertained. And the court may make such order as may be necessary in regard to the deposit or payment of that compensation.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-2-33) (from Ch. 24, par. 9-2-33)
Sec. 9-2-33. When it appears from the petition, or otherwise at any time during the proceedings upon the petition, that any minor or person under legal disability is interested in any property that is to be taken or damaged, the court shall appoint a guardian ad litem for that person, to defend his or her interest in that property, or the compensation which is awarded therefor.
(Source: P.A. 83-706.)

(65 ILCS 5/9-2-34) (from Ch. 24, par. 9-2-34)
Sec. 9-2-34. Any final judgment rendered by a court upon any finding of any jury or of any judge where trial by jury is waived by the parties concerned, shall be a lawful and sufficient condemnation of the land or property to be taken, upon the payment of the net amount of the finding, as hereinafter provided. It shall be final and conclusive as to the damages and benefits caused by the improvement, unless the judgment is appealed from. But no appeal shall delay proceedings under the ordinance, if the petitioner files in the case its written election to proceed with the improvement notwithstanding that appeal and deposits, as directed by the court, the amount of judgment and costs, after deducting the benefits assessed and adjudged against that property, if any. If the petitioner so elects to make such a deposit prior to the final determination of any appeal, it shall thereby become liable to pay to the owners of and parties interested in the property in question, the difference, if any, between the amount so deposited and the amount ultimately adjudged to be the just compensation to be paid on account of the property, and interest on any such difference at the rate of 5% annually from the date of the making of the deposit, and costs.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-2-35) (from Ch. 24, par. 9-2-35)
Sec. 9-2-35. The court, upon proof that the amount of the just compensation as found by the jury or by the court in case a trial by jury is waived by the parties concerned, in excess of the benefits so assessed and adjudged against the same property, has been paid to the person entitled thereto, or has been deposited as directed by the court, shall enter an order that the petitioner has the right, at any time thereafter, to take possession of or damage the property, in respect to which compensation has been so paid or deposited.
(Source: P.A. 79-1361.)

(65 ILCS 5/9-2-36) (from Ch. 24, par. 9-2-36)
Sec. 9-2-36. Upon the return of a verdict in a proceeding to acquire property for a public improvement, if no motion for a new trial is made, or if made, is overruled, the petitioner, within 90 days after final judgment as to all defendants, both as to the amount of damages and compensation to be awarded and benefits to be assessed shall elect whether it will dismiss the proceeding or enter judgment on the verdict. If it elects to enter judgment on the verdict, it shall become bound thereby and liable to pay the amount thereof, whether the assessment is collected or not, and the judgment of condemnation shall not be conditional. But the judgment shall not draw interest until the petitioner takes possession of or damages the property, in respect to which the judgment is entered. After entry of judgment the petitioner shall not be permitted to withdraw from or to dismiss the proceeding, without the consent of all parties whose land is thereby condemned, except as hereinafter provided. In case an appeal is taken by either party from the judgment of condemnation or confirmation, then unless the petitioner files in the cause its written election to proceed with the improvement notwithstanding the appeal, no steps shall be taken to collect the assessment nor to compel payment of the compensation awarded until the appeal is disposed of and final judgment entered in the cause, or, in case of reversal, until there is a new trial and judgment. However, in case of a final reversal the petitioner may still elect, within a period of 60 days, to abandon the proceeding.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-2-37) (from Ch. 24, par. 9-2-37)
Sec. 9-2-37. If, in any case, upon the filing of the assessment roll by the commissioners, it appears that the amount assessed as benefits is not sufficient to pay the awards, with the costs, or if, upon the disposition of the whole case, any such deficiency appears, the court, on the application of the petitioner, may refer the roll again to the same or other commissioners, to be recast. In such cases the commissioners shall consider and report whether or not other premises will be benefited by the improvement, or whether or not the premises already assessed will be benefited thereby in any greater amount, and in what amount, if any, and shall make and return a revised assessment roll. This may be done from time to time, as often as any deficiency appears. But no lot, block, tract, or parcel of land shall be assessed more than it will be benefited by the improvement, nor more than its proportionate share of the costs of the improvement. If any premises not already described in the roll are assessed by the commissioners, the owners thereof shall be shown and notice given as for an original assessment. If the assessment on any premises previously assessed is increased thereby, or if any property is newly assessed, the owner thereof, if not already represented in court, shall be notified in like manner, and a hearing shall be had as above provided.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-2-38) (from Ch. 24, par. 9-2-38)
Sec. 9-2-38. Any municipality which (1) has a population exceeding 15,000 but less than 500,000, (2) is not located within any sanitary district, (3) discharges its sewage into Lake Michigan without having provided any adequate provisions for otherwise disposing of its sewage, and (4) owns and operates a waterworks and sewerage system, the cost of the construction of which waterworks and sewerage system has been provided for by special assessment, and a large portion of which cost has been assessed against the municipality for public benefits, has the power to provide by ordinance for the levy, in addition to the taxes now authorized by law, and in addition to the amount authorized to be levied for general purposes as provided by Section 8-3-1, of a direct annual tax for not exceeding 20 successive years and not exceeding .1666% of the value, as equalized or assessed by the Department of Revenue of all taxable property, in the municipality. This tax shall be levied and collected with and in like manner as the general tax in the municipality and shall be known as the public benefit tax. The fund arising therefrom shall be known as the public benefit fund, which fund shall be used solely for the purpose of paying that portion of the several amounts heretofore assessed against the municipality for such public benefits, as well as for paying any such amounts as may be hereafter so assessed for such public benefits under and in pursuance of any ordinance that may be hereafter passed. However, no such tax shall be levied in excess of .1% of the taxable property for any year until after the corporate authorities of the municipality have passed an ordinance providing for the levying of that excess. This ordinance shall not become effective until it has been submitted to the electors of the municipality in accordance with the provisions of Sections 8-4-1 and 8-4-2 and has been approved by a majority of the electors voting upon the question.
Where any such tax has been levied, warrants may be drawn against the tax in the manner and with like effect as is provided by Sections 8-1-9, 8-1-11 and 8-1-12.
This section is subject to the provisions of the General Revenue Law of Illinois.
(Source: P.A. 81-1509.)

(65 ILCS 5/9-2-39) (from Ch. 24, par. 9-2-39)
Sec. 9-2-39. Any municipality having a population of less than 500,000 may provide by ordinance for the levy, in addition to the taxes now authorized by law, and in addition to the amount authorized to be levied for general purposes as provided by Section 8-3-1, of a direct annual tax not exceeding .05%, or the rate limit in effect on July 1, 1967, whichever is greater, of the value, as equalized or assessed by the Department of Revenue, of all taxable property in the municipality. This tax shall be known as the public benefit tax. The fund arising therefrom shall be known as a public benefit fund, which fund shall be used solely for the purpose of paying that portion of the several amounts heretofore assessed against the municipality for public benefit as well as paying any such amounts as may be hereafter assessed for public benefit under and in pursuance of any ordinance that may be hereafter passed. However, where and whenever any road or street is constructed or reconstructed by the State or any county or both jointly with any municipality, the municipality may consider, accept, and use, the amount estimated by the State of Illinois or the county, or both, to be its or their portion of the cost of construction, as a part or all of the municipal public benefit.
Where any such tax has been so levied, warrants may be drawn against the tax, as and in the manner and with like effect as is provided by Sections 8-1-9, 8-1-11 and 8-1-12. The foregoing limitations upon tax rates may be increased or decreased under the referendum provisions of the General Revenue Law of Illinois.
(Source: P.A. 81-1509.)

(65 ILCS 5/9-2-40) (from Ch. 24, par. 9-2-40)
Sec. 9-2-40. Whenever the owners of one-half of the property abutting on any street, alley, park, or public place, or portion thereof, petition for any local improvement thereon, the board of local improvements in any municipality shall take steps hereinbefore required for hearing thereon, but at that hearing shall consider only the nature of the proposed improvement and the cost thereof. The board shall determine, in the manner above provided, the nature of the improvement which it will recommend, and thereupon shall prepare and transmit to the corporate authorities a draft of an ordinance thereof, together with an estimate of the cost, as above described, and shall recommend the passage thereof. Such a recommendation shall be prima facie evidence that all the preliminary steps required by law have been taken. Thereupon it is the duty of the corporate authorities to pass an ordinance for that improvement and to take the necessary steps to have the ordinance carried into effect.
Whenever an ordinance provides only for the building or renewing of any sidewalk, and the owner of any lot or piece of land fronting on that sidewalk builds or renews that sidewalk opposite to his land to conform in all respects to the requirements of that ordinance within 40 days after the ordinance takes effect, an allowance shall be made in the spreading of the assessment against that lot or piece of land of an amount equal to the estimated cost of that sidewalk, based on the cost per unit of the sidewalk as shown in the engineer's estimate.
Notice of the passage of such a sidewalk ordinance shall be sent by mail within 10 days after the ordinance takes effect to the person who paid the taxes on the premises for the last preceding year, in which taxes were paid, if he can be found in that county. A like notice addressed to the occupant of the property, if the property is actually occupied at that time, and an affidavit of such service shall be filed with the official report of the assessment. Such an affidavit shall be prima facie evidence of a compliance with these requirements.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-2-41) (from Ch. 24, par. 9-2-41)
Sec. 9-2-41. When the ordinance under which a local improvement is ordered provides that the improvement shall be made wholly or in part by special taxation of contiguous property, that special tax shall be levied, assessed, and collected, as nearly as may be, in the manner provided in the section of this Division 2 providing for the mode of making, assessing, and collecting special assessments. No special tax shall be levied or assessed upon any property to pay for any local improvement in an amount in excess of the special benefit which the property will receive from the improvement. The ordinance shall not be deemed conclusive of the benefit, but the question of the benefit and of the amount of the special tax shall be subject to the review and determination of the court, and shall be tried in the same manner as in proceedings by special assessment.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-2-42) (from Ch. 24, par. 9-2-42)
Sec. 9-2-42. When the ordinance under which a local improvement is ordered to be made contains no provisions for the condemnation of private property therefor, and provides that the improvement shall be wholly or in part paid for by special assessment, the proceedings for the making of that assessment shall be as follows.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-2-43) (from Ch. 24, par. 9-2-43)
Sec. 9-2-43. Upon the passage of any ordinance for a local improvement pursuant thereto, the officer specified therein shall file a petition in the circuit court in the county where the affected territory lies, or if the municipality is situated in more than one county and the proposed improvement lies in more than one county, then in the circuit court in the county in which the major part of the territory to be affected thereby is situated, in the name of the municipality, praying that steps be taken to levy a special assessment for the improvement in accordance with the provision of that ordinance. There shall be attached to or filed with this petition a copy of the ordinance, certified by the clerk under the corporate seal, and also a copy of the recommendation of the board of local improvements and of the estimate of cost as approved by the corporate authorities. The failure to file any or either of these copies shall not affect the jurisdiction of the court to proceed in the cause and to act upon the petition, but if it appears in any such cause that the copies have not been attached to or filed with the petition before the filing of the assessment roll therein, then, upon motion of any objector for that purpose on or before appearance day in the cause the entire petition and proceedings shall be dismissed.
The several circuit courts of this State have jurisdiction of any proceeding under this Division 2.
(Source: Laws 1967, p. 3762.)

(65 ILCS 5/9-2-44) (from Ch. 24, par. 9-2-44)
Sec. 9-2-44. Upon the filing of such a petition, either the superintendent of special assessments, in municipalities where that officer is provided for by law or some competent person appointed by the president of the board of local improvements in municipalities where the office of such superintendent does not exist, shall make a true and impartial assessment of the cost of the specified improvement upon the petitioning municipality and the property benefited by the improvement.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-2-45) (from Ch. 24, par. 9-2-45)
Sec. 9-2-45. The officer specified in Section 9-2-44 shall estimate what proportion of the total cost of such improvement will be of benefit to the public, and what proportion thereof will be of benefit to the property to be benefited, and to apportion the total cost between the municipality and that property, so that each will bear its relative equitable proportion. Having found these amounts, such officer shall apportion and assess the amount so found to be of benefit to the property, upon the several lots, blocks, tracts, and parcels of land, in the proportion in which they will be severally benefited by the improvement. No lot, block, tract, or parcel of land shall be assessed a greater amount than it will be actually benefited, except that the apportionment and assessment shall include the anticipated fees for the recording of documents as provided in this Article. When the proposed improvement is for the construction of a sewer, it is the duty of such officer to investigate and report the district which will be benefited by the proposed sewer, describing the district by boundaries.
Where the improvement is to be constructed with aid from any agency of the Federal Government, or other governmental agency, the proportion of the total cost of the improvement to be raised by the municipality in addition to such aid shall be the amount allocated between public benefits and benefits of the property affected as above provided.
(Source: P.A. 85-1252.)

(65 ILCS 5/9-2-46) (from Ch. 24, par. 9-2-46)
Sec. 9-2-46. In levying any special assessment or special tax, each lot, block, tract, or parcel of land shall be assessed separately, in the same manner as upon assessment for general taxation. However, this requirement shall not apply to the property of railroad companies, or the right of way and franchise of street railway companies. Such property and right of way and franchise may be described in any manner sufficient to reasonably identify the property intended to be assessed.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-2-47) (from Ch. 24, par. 9-2-47)
Sec. 9-2-47. The assessment roll shall contain (1) a list of all the lots, blocks, tracts, and parcels of land assessed for the proposed improvement and, in counties in which a property index number system has been established in accordance with Section 9-45 of the Property Tax Code, the index number in addition to the legal description, (2) the amount assessed against each, (3) the name of the person who paid the taxes on each such parcel during the last preceding calendar year in which taxes were paid, as ascertained upon investigation by the officer making the return, or under his direction, and (4) the residence of the person so paying the taxes on each such parcel if the residence on diligent inquiry can be found. In case of an assessment in installments, the amount of each installment shall also be stated. The officer making the roll shall certify under oath that he believes that the amounts assessed against the public and each parcel of property are just and equitable, and do not exceed the benefit which in each case will be derived from the improvements, and that no lot, block, tract, or parcel of land has been assessed more than its proportionate share of the cost of the improvement.
Several lots, or parts of land, owned and improved as one parcel may be assessed as one parcel.
Notice shall be given of the nature of the improvement, of the pendency of the proceeding, of the time and place of filing the petition therefor, of the time and place of filing the assessment roll therein, and of the time and place at which application will be made for confirmation of the assessment, the same to be not less than 15 days after the mailing of such notices. The notices shall be sent by mail postpaid to each of the specified persons paying the taxes on the respective parcels during the last preceding year in which taxes were paid, at his residence as shown in the assessment roll, or, if not shown, then to such person so paying the taxes, directed generally to the municipality in which the improvement is proposed to be made.
The notice shall state the amount assessed to the person to whom it is directed for the improvement proposed, the total amount of the cost of the improvement, and the total amount assessed as benefits upon the public.
Where the improvement is to be constructed with aid furnished by any agency of the Federal Government, or other governmental agency, the notice shall set forth, in dollars and cents, the estimated amount of aid to be so furnished.
An affidavit shall be filed before the final hearing showing a compliance with the requirements of this section, and also showing that the affiant, either the officer making the specified return, or some one acting under his direction, made a careful examination of the collector's books showing the payments of general taxes during the last preceding year in which the taxes were paid thereon, to ascertain the person who last paid the taxes on the respective parcels, and a diligent search for his residence, and that the report correctly states the persons and residences as ascertained by the affiant. This report and affidavit shall be conclusive evidence, for the purpose of this proceeding, of the correctness of the assessment roll in these particulars. In case the affidavit is found in any respect wilfully false, the person making it is guilty of perjury, and upon conviction thereof shall be punished according to the laws of this State.
(Source: P.A. 88-670, eff. 12-2-94.)

(65 ILCS 5/9-2-48) (from Ch. 24, par. 9-2-48)
Sec. 9-2-48. The corporate authorities may provide in the ordinance for any local improvement, any portion of the cost of which is to be defrayed by special assessment or special taxation, or by ordinance passed at any time before the confirmation of the assessment roll, that the aggregate amount assessed, and each individual assessment, and also the assessment against the municipality on account of property owned by the municipality and for public benefits be divided into installments not more than 10 in number. However, any such special assessment or special tax levy for building sewers or viaducts or for the acquisition, construction, and operation or maintenance of a pedestrian mall and parking facilities for a commercial or shopping center, notwithstanding the provisions of Division 71 of Article 11 of the "Illinois Municipal Code", approved May 29, 1961, as amended, provided that the owners of a majority of the property abutting on any street, alley, park or public place or portion thereof within such commercial or shopping center area shall consent to such assessment and further provided that no such assessment as above authorized shall be made against a property used wholly for residential purposes, in like manner may be divided into not exceeding 20 installments, and any such special assessment or special tax levy for building subways may in like manner be divided into not exceeding 40 installments. In all cases such a division shall be made so that all installments shall be equal in amount, except that all fractional amounts shall be added to the first installment, so as to leave the remaining installments of the aggregate equal in amount and each a multiple of $100. The first installment shall be due and payable on January 2 next after the date of the first voucher issued on account of work done, and the second installment one year thereafter, and so on annually until all installments are paid. The board of local improvements shall file in the office of the clerk of the court in which such an assessment was confirmed, a certificate signed by its secretary, of the date of the first voucher and of the amount thereof, within 30 days after the issuance thereof.
All installments shall bear interest as hereinafter provided until paid, at the rate set forth in the ordinance referred to in Section 9-2-10 of the Illinois Municipal Code and not to exceed the greater of (i) 9% annually or 70% of the Prime Commercial Rate in effect at the time of the passage of such ordinance or (ii) the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract. Interest on assessments shall begin to run from 60 days after the date of the first voucher issued on account of work done, except as otherwise provided in Section 9-2-113. The interest on each installment shall be payable as follows: on January 2 next succeeding the date of the first voucher as certified, the interest accrued up to that time on all unpaid installments shall be due and payable and be collected with the installment, and thereafter the interest on all unpaid installments then payable, shall be payable annually and be due and payable at the same time as the installments maturing in that year and be collected therewith. In all cases the municipal collector, whenever payment is made of any installment, shall collect interest thereon up to the date of such payment whether the payment be made at or after maturity. Any person may at any time pay the whole assessment against any lot, piece, or parcel of land, or any installment thereof with interest as provided in this Division 2 up to the date of payment. Whenever any municipality heretofore has levied for any public improvement a special tax or a special assessment payable in not to exceed 10 installments of which all except the first draw interest at any rate specified in the ordinance under the authority of which the improvement is made, and judgment has been duly entered in the proceeding confirming the tax or the assessment so payable, the judgment in that proceeding shall not be invalid because the assessment is so divided or because the rate of interest therein is fixed at an interest rate of less than that set forth in said ordinance, but all such judgments, unless void for other reasons, shall be valid and enforceable. And when improvement bonds have been issued for the purpose of anticipating the collection of the deferred installments of any such special tax or assessment, the bonds, if otherwise valid, shall not be void either because of the number of series into which they are divided or the rate of interest they bear. If the bonds are in other respects in compliance with the statutes of the State of Illinois in such cases, they shall be valid and enforceable to the extent that the tax or assessment against which they are levied is enforceable or any re-levy thereof.
The cost of operating and maintaining any pedestrian mall and parking facilities for a commercial or shopping center as provided for herein may be assessed not more than once in each calendar year against all property in a benefited area.
Any municipality which has provided or does provide for the creation of a plan commission under Division 12 of Article 11 shall submit to and receive the approval of the plan commission before establishing, maintaining or operating any such pedestrian mall and parking facilities for a commercial or shopping center.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
This amendatory Act of 1971 is not a limit upon any municipality which is a home rule unit.
This amendatory Act of 1972 is not a limit upon any municipality which is a home rule unit.
(Source: P.A. 86-4.)

(65 ILCS 5/9-2-48(1)) (from Ch. 24, par. 9-2-48(1))
Sec. 9-2-48(1). In addition to any other powers or procedures for the making of a local improvement by special tax or assessment, when a pedestrian mall and parking facilities improvement is proposed or made under Section 9-2-48, the corporate authorities may provide in the original ordinance for the improvement, or in a separate ordinance, that the costs and expenses of maintenance and operation thereof as provided in this Section shall be paid for by an annual assessment, upon the commercial or business property within the district of the improvement, which improvement district is primarily benefited by the provision for such costs and expenses which are necessary, convenient and desirable for the protection and preservation of the capital improvement so made and the operation, upkeep, repairs, replacement and/or maintenance of the said improvement and its component parts, fixtures, equipment or facilities. When an ordinance is so enacted, the annual assessment so provided for by such ordinance may be made under and in accordance with the provisions of this Section.
(a) The annual assessment hereunder shall be made each year for a period of consecutive years not exceeding the number of years over which the cost for the making of the improvement has been spread, provided, however, that by consent of the owners of 66 2/3% of the frontage of private property within the district, the annual assessment can be continued for additional periods of years.
The annual assessments hereunder shall be due and payable on January 2nd next after the date of confirmation of each annual assessment.
(b) Upon the completion of the pedestrian mall or parking facility, the court in which the special assessment or tax for the making of the improvement was confirmed shall upon the application of the municipality or any assessee within the district, appoint a board of commissioners consisting of 5 members, at least 3 of whom shall be owners or lessees (or their duly authorized representatives) of property within the district. The board of commissioners shall determine and estimate the amount of the costs and expenses of the improvement for the year as provided in this Section, and shall file a report of said expenses and an assessment roll signed and certified to by the chairman of the board, spreading the total annual cost over the property of the district proportionate to the assessed valuation of said property for general real estate tax purposes. Notice of the filing of said report and assessment shall be given to the assessee of taxes for said property and a date for filing and hearing objections, if any, thereto shall be set. The court shall hear and determine objections and shall have full and complete power to revise, confirm, modify, amend or recast the said roll to comply with the provisions of this Section, including the power to revise individual assessments wherein the assessment as levied in accordance with this Section exceeds the benefit to the property or constitutes more than a proportionate share of the total annual assessment. Upon confirmation of the roll and the annual assessment, a warrant to collect the assessment shall issue by the County Clerk. The assessment hereunder shall have the same force and effect as other assessments under Article 9 Division 2 and shall be otherwise governed thereby except as provided otherwise herein. The annual assessments collected hereunder shall be paid over to the board of commissioners who shall apply same in discharge of the actual cost and expenses provided for herein as incurred during the course of said year. Any surplus in the estimated amount collected over the actual costs or expense of the year shall be credited on the next year's estimate and any deficiency shall be included as a permitted item of cost or expense to be defrayed by the assessment for the following year. In the event there is any surplus of assessments collected in the last year of collections, the same shall be rebated in proportion to the assessments for that year, and in the event there is any deficiency in collections of the last year, a final winding-up assessment to satisfy said deficit shall be made for the year following the said last year of assessment hereunder.
(c) The items of cost and expense which may be included in the estimate and for which an annual assessment may be levied hereunder are as follows:
1. The cost of repairs, upkeep and maintenance of any or all fixtures, equipment or facilities which comprised the improvement as originally made or any replacements thereof.
2. The costs of repairs, upkeep and maintenance of any common areas within the improvement as originally made.
3. The costs of any additions to or modifications of the improvement as originally made, any new or additional fixtures, equipment, facilities or service which is or are determined to be essential to public health, safety or welfare and to the protection and preservation of the improvement and the operation thereof.
4. A reserve for contingencies in the item of costs and expense estimated, not to exceed 10% of the total of such costs for the year in question.
5. A reserve to defray interest on funds borrowed or vouchers issued in anticipation of collection of annual installments.
6. Any deficiencies in collection over the actual costs and expense of the preceding year.
7. The costs and expenses of management employees and facilities, of making and levying the assessments and letting and executing contracts, of necessary estimates, examinations, advertisements and the like, including any court costs and fees, and for reimbursement of the expenses incurred by the commissioners in performing their duties hereunder.
(d) The commissioners to be appointed hereunder shall receive no compensation for services and shall serve for a term of 5, 4, 3, 2 and 1 year from the date of appointment and the term shall be selected by lot at the first meeting of the board after appointment by the court. The court shall thereafter appoint commissioners for 5 year terms upon termination of each term and shall appoint successors in the event of vacancy. Any commissioner shall be eligible to succeed himself.
(e) The board of commissioners shall have authority:
(1) To issue vouchers in anticipation of the collections of the annual assessments, in payment for the costs and expenses of maintenance and operation provided for hereunder and such vouchers shall be payable from the annual assessments when collected and shall bear interest at a rate set by the board, not to exceed the greater of 9% or 70% of the Prime Commercial Rate in effect at the time of the passage of the ordinance referred to in Section 9-2-10 of the Illinois Municipal Code.
(2) To borrow funds for working capital in anticipation of collection of annual assessments at a rate of interest not to exceed the greater of (i) 9% annually or 70% of the Prime Commercial Rate in effect at the time of the passage of the ordinance referred to in Section 9-2-10 of the Illinois Municipal Code or (ii) the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract.
(3) To enter into agreements with the municipality relative to the payment of that portion of the costs of maintenance and operation provided for herein, which reflects the general public benefit derived from the protection and preservation of the pedestrian mall or parking facility improvement. In such agreements, the board shall have authority to accept the fair and reasonable value of service provided by the municipality in full or partial satisfaction of the public benefit portion of said costs.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-4.)

(65 ILCS 5/9-2-49) (from Ch. 24, par. 9-2-49)
Sec. 9-2-49. Whenever an ordinance provides for the making of a local improvement which comprises either the construction of an improvement or the taking or damaging of property therefor, or both such construction and taking or damaging, and proceedings are instituted prior to, on or after January 1, 1942, for the confirmation of a special assessment or a special tax to defray the whole or any portion of the cost of any such improvement, including the cost of the construction thereof and the compensation for the taking or damaging of property therefor, or including only the cost of taking or damaging of property therefor, and including in each such proceeding the cost of making and collecting the special assessment or special tax (in the case of such municipalities as may lawfully include that cost in special assessment or special tax proceedings), the corporate authorities may provide by the ordinance for any such local improvement, or if proceedings authorized by any such ordinance have been filed in court, then by an ordinance passed at any time before the confirmation of the assessment roll filed in any such proceeding, that the aggregate amount assessed to defray the cost of the improvement, including the cost of the construction thereof and the compensation for the taking or damaging of property therefor or including only the cost of taking or damaging property therefor, and each individual assessment and also the assessment against the municipality on account of property owned by the municipality and for public benefits, be divided into not more than 20 installments. Such installments shall be equal in amount and each a multiple of $100, except that any fractional amounts of the aggregate assessment, after division as aforesaid, shall be apportioned to the first installment. However, if it is so provided by ordinance passed at any time before the confirmation of the assessment roll, so much of the aggregate amount assessed as represents the cost of the construction of the improvement shall be divided into as many parts as there are installments, which parts shall be equal in amount and each a multiple of $100, except that any fractional amounts of the cost of construction after division as aforesaid shall be apportioned to the first installment, and so much of the aggregate amount assessed as represents the compensation for property to be taken or damaged, together with the cost of making and collecting the special assessment or special tax (in the case of such municipalities as may lawfully include that cost in special assessment or special tax proceedings) shall be apportioned to the first installment of the special assessment or special tax.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-2-50) (from Ch. 24, par. 9-2-50)
Sec. 9-2-50. Within 30 days after the entry of confirmation of the assessment roll in such a proceeding described in Section 9-2-49, the clerk of the court in which the judgment is rendered shall certify the assessment roll and judgment to the officer of the municipality authorized to collect the special assessment or tax. If, however, there has been an appeal taken on any part of the judgment, then the designated clerk shall certify such part of the judgment as is not included in that appeal and this certification shall be filed by the officer receiving it, in his office. With the assessment roll and judgment, the clerk of the specified court shall also issue and deliver a warrant for the collection of the assessment or tax. Upon the delivery of this warrant to the designated collecting officer, the first installment of such assessment or tax shall be immediately due and payable. The second installment of the assessment or tax shall be due and payable on the second day of January next after the date of the first voucher issued on account of work done, if the uncollected portion of the first installment has been returned delinquent to the authorized county officer as provided in this article, but if the same has not been so returned delinquent, then the second installment shall be due and payable one year after that second day of January. The third and subsequent installments shall be due and payable respectively at successive annual periods after the second installment becomes due and payable. The amount awarded to any person for property taken or damaged may be applied, at the option of the owner of that property, as an offset to the amount of benefits assessed in the first and succeeding installments against any property owned by that person and assessed in that proceeding.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-2-51) (from Ch. 24, par. 9-2-51)
Sec. 9-2-51. All installments established pursuant to Section 9-2-50 shall bear in Section 9-2-10 of the Illinois Municipal Code and not more than the greater of (i) 9% annually or 70% of the Prime Commercial Rate in effect at the time of the passage of such ordinance, or (ii) the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, payable annually, and such interest shall begin to run from 60 days after the date when the first installment becomes due and payable. Interest on the first installment, if any, shall be due and payable and shall be collected at the same time as the first installment. Interest on the second and subsequent installments, if any, shall be due and payable and shall be collected with the installments respectively, as provided in this Division 2. Bonds to anticipate the collection of the installments of the assessment provided for in this Section may be issued after the entry of confirmation in any such proceeding, and such bonds shall draw interest from the date of issuing the same at the rate specified in said ordinance referred to in Section 9-2-10 and of not more than the rate the installments of the assessment against which the bonds are being issued bear, payable annually, and shall otherwise conform to the provisions of Section 9-2-119 or Sections 9-2-127 through 9-2-129.
The special assessment or special tax described in Section 9-2-49 shall be collected in the manner prescribed in this Division 2 for other special assessments and special taxes, except that the collection of the first installment of such special assessment or special tax, or any part thereof, may be enforced if necessary by the sale of the property against which the same is levied, notwithstanding that the improvement for which the same is levied may not have been completed.
The proceedings provided for in this Section also shall be governed by the other Sections of this Division 2 so far as they are applicable thereto, and not inconsistent with the provisions of this Section.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
This amendatory Act of 1971 is not a limit upon any municipality which is a home rule unit.
This amendatory Act of 1972 is not a limit upon any municipality which is a home rule unit.
(Source: P.A. 86-4.)

(65 ILCS 5/9-2-52) (from Ch. 24, par. 9-2-52)
Sec. 9-2-52. Whenever sufficient funds are on hand, the corporate authorities of the municipality issuing improvement bonds shall direct the treasurer, or such other officer as may be designated by ordinance for that purpose, to select by lot, bonds of series to be paid, or the corporate authorities shall direct the treasurer or the other officer so designated to make a pro rata payment on all unpaid bonds in the series. The treasurer or other officer so designated shall send notice by registered mail to the address of the known owner of each of the designated bonds as set out in the treasurer's records, specifying a day not less than 30 days after the date of the notice, upon which the designated bonds will be paid either in full or in part, as the case may be, at his office. He shall also supplement this notice by publishing a notice of the number of bonds to be so paid, not less than 15 days prior to the day set for payment, in one or more newspapers published in the municipality, or, if no newspaper is published therein, then in one or more newspapers with a general circulation within the municipality. In municipalities with less than 500 population in which no newspaper is published, publication may instead be made by posting a notice in 3 prominent places within the municipality, the series thereof, the assessment to which they relate and the particular bonds so selected to be paid if payment is to be made in full or in case a pro rata payment is to be made, naming the particular series upon which the partial payment is to be made, and that the same will be paid at a place to be specified.
Thereupon from the specified date of payment these bonds shall be payable on demand either in full or in part, as the case may be, at the place so appointed. No further interest shall accrue on the bonds selected to be paid in full or on that portion of the principal on bonds to be paid in part. However, in municipalities, having a population of 100,000 or more, the selection by lot and the mailing and publishing of notice may be omitted if bonds or vouchers in any series having sufficient funds on hand are presented for payment. In this latter case the bonds so presented may be paid in full, both as to principal and interest, in their order of presentation, within the limits of the funds available.
The provisions of this section shall apply to all proceedings now pending, proceedings in which judgment has been entered, and all future proceedings, except that the provisions of this section shall not apply to bonds issued under Section 9-2-127.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-2-53) (from Ch. 24, par. 9-2-53)
Sec. 9-2-53. Petitioner, in addition to other notices hereinbefore provided for, shall publish a notice at least twice, not more than 30 nor less than 15 days in advance of the time at which confirmation of the specified assessment is to be sought, in one or more newspapers published in the municipality or, if no newspaper is published therein, then in one or more newspapers with a general circulation within the municipality. In municipalities with less than 500 population in which no newspaper is published, publication may be made by posting a notice in 3 prominent places within the municipality. The notice shall be over the name of the officer levying the assessment, and shall be substantially as follows:

(65 ILCS 5/9-2-54) (from Ch. 24, par. 9-2-54)
Sec. 9-2-54. If 15 days have not elapsed between the first publication or the putting up of such notice, and the day fixed in the notice for filing objections, the cause shall be continued for 15 days, and the time for filing objections shall be correspondingly extended.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-2-55) (from Ch. 24, par. 9-2-55)
Sec. 9-2-55. Any person interested in any real estate to be affected by an assessment, may appear and file objections to the report, by the time mentioned in the specified notice, or in case of incomplete notice then as specified in the last preceding section, or within such further time as the court may allow.
As to all lots, blocks, tracts, and parcels of land, to the assessment of which objections are not filed within the specified time, or such other time as may be ordered by the court, default may be entered, and the assessment may be confirmed by the court, notwithstanding the fact that objections may be pending and undisposed of as to other property.
(Source: P.A. 79-1361.)

(65 ILCS 5/9-2-56) (from Ch. 24, par. 9-2-56)
Sec. 9-2-56. Upon objections or motion for that purpose, the court in which the specified proceeding is pending may inquire in a summary way whether the officer making the report has omitted any property benefited and whether or not the assessment, as made and returned, is an equitable and just distribution of the cost of the improvement, first, between the public and the property, and second, among the parcels of property assessed. The court has the power, on such application being made, to revise and correct the assessments levied, to change or modify the distribution of the total cost between the public and property benefited, to change the manner of distribution among the parcels of private property, and to strike out of the roll of awards by the commissioners filed in the case the amount or amounts shown as compensation for property which property has been theretofore donated by any person or persons for the making of the proposed improvement, so as to produce a just and equitable assessment, considering the nature of the property assessed, and its capacity for immediate use of the improvement when completed.
The court may either make such corrections or changes, or determine in general the manner in which the corrections or changes shall be made, and refer the assessment roll to any competent person for revision, correction or alteration in such manner as the court may determine. The determination of the court as to the correctness of the distribution of the cost of the improvement between the public and the property to be assessed, is appealable as in other civil cases.
(Source: Laws 1967, p. 3762.)

(65 ILCS 5/9-2-57) (from Ch. 24, par. 9-2-57)
Sec. 9-2-57. On the application of the petitioner, at any time after the return day, the court may set down all objections, except the objection that the property of the objector will not be benefited to the amount assessed against it, and that it is assessed more than its proportionate share of the cost of the improvement, for a hearing at a time to be fixed by the court. Upon this hearing the court shall determine all questions relating to the sufficiency of the proceedings, the distribution of the cost of the improvement between the public and the property, and of the benefits between the different parcels of property assessed, together with all other questions arising in that proceeding, with the exception specified, and shall thereupon enter an order in accordance with the conclusions it reaches. But this order shall not be a final disposition of any of those questions for the purpose of appeal, unless the objectors waive further controversy as to the remaining question upon the record.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-2-58) (from Ch. 24, par. 9-2-58)
Sec. 9-2-58. If it is objected on the part of any property assessed for such an improvement, that it will not be benefited thereby to the amount assessed thereon, and that it is assessed more than its proportionate share of the cost of the improvement, and a jury is not waived by agreement of parties, the court shall impanel a jury to try that issue. In that case, unless otherwise ordered by the court, all such objections shall be tried and disposed of before a single jury. The assessment roll, as returned by the officer who made it, or as revised and corrected by the court on the hearing of the legal objections, shall be prima facie evidence of the correctness of the amount assessed against each objecting owner but shall not be counted as the testimony of any witness or witnesses in the cause. That assessment roll may be submitted to the jury and may be taken into the jury room by the jury when it retires to deliberate on its verdict. Either party may introduce such other evidence as may bear upon that issue or issues. The hearing shall be conducted as in other civil cases. If it appears that the property of any objector is assessed more than it will be benefited by the specified improvement, or more than its proportionate share of the cost of the improvement, the jury shall so find, and it shall also find the amount for which that property ought to be assessed, and judgment shall be rendered accordingly.
(Source: P.A. 79-1361.)

(65 ILCS 5/9-2-59) (from Ch. 24, par. 9-2-59)
Sec. 9-2-59. Wherever, on a hearing by the court, or before a jury, the amount of any assessment is reduced or cancelled, so that there is a deficiency in the total amount remaining assessed in the proceeding, the court may, in the same proceeding, distribute this deficiency upon the other property in the district assessed, in such manner as the court finds just and equitable, not exceeding, however, the amount such property will be benefited by the specified improvement.
In case any portion of this deficiency is charged against such property not represented in court, a new notice, of the same nature as the original notice, shall be given in like manner as the original notice, to show the cause why the assessment, as thus increased, should not be confirmed. The owners of or parties interested in such property have the right to object in the same form and with the same effect as in case of the original assessment, and the court has the same power to dispose thereof.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-2-60) (from Ch. 24, par. 9-2-60)
Sec. 9-2-60. The hearing in all the cases arising under this Division 2 shall have precedence over all other cases in any court, where they are brought, except criminal cases, or other cases in which the public is a moving party.
(Source: Laws 1967, p. 3740.)

(65 ILCS 5/9-2-61) (from Ch. 24, par. 9-2-61)
Sec. 9-2-61. The court before which any such proceedings may be pending may modify, alter, change, annul, or confirm any assessment returned as specified, in addition to the authority already conferred upon it, and may take all such proceedings, and make all such orders, as may be necessary to the improvement, according to the principles of this article, and may from time to time, as may be necessary, continue the application for that purpose, as to the whole or any part of the premises.
After an ordinance for any local improvement has been filed in court, and after the report and assessment roll relating thereto has been filed, but before the court has entered its final judgment thereupon, the corporate authorities may petition the court for the abandonment of any portion of the proposed improvement. Such petition shall be supported by a recommendation of the board of local improvements and an ordinance adopted by the corporate authorities pursuant to Section 9-2-6 hereof, as amended by this amendatory act of 1963. Upon the filing of such petition, the court may order the adjustment of the assessment roll according to the changes requested in the petition.
(Source: Laws 1963, p. 2424.)

(65 ILCS 5/9-2-62) (from Ch. 24, par. 9-2-62)
Sec. 9-2-62. No special assessment or special tax shall be levied for any local improvement until the land necessary therefor has been acquired and is in possession of the municipality, except in cases where proceedings to acquire such land have begun and have proceeded to judgment.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-2-63) (from Ch. 24, par. 9-2-63)
Sec. 9-2-63. It is no objection to the legality of any local improvement that a similar improvement has been previously made in the same locality, if the ordinance therefor is recommended by the board of local improvements, as above provided. But nothing contained in this Division 2 shall interfere with any defense in this proceeding relating to the benefits received therefrom.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-2-64) (from Ch. 24, par. 9-2-64)
Sec. 9-2-64. In case of a special assessment or a special tax levied to be paid by installments, under the provisions of this Division 2, the order of confirmation that is entered upon the return of the assessment roll shall apply to all of the installments thereof, and may be entered in one order.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-2-65) (from Ch. 24, par. 9-2-65)
Sec. 9-2-65. Judgment for special tax or assessment. The judgments of the court shall be final as to all the issues involved, and the proceedings in the specified cause shall be subject to review by appeal as hereinafter provided, and not otherwise. By mutual consent, however, a judgment may be vacated or modified notwithstanding the expiration of 30 days from the rendition of the judgment, except as hereinafter provided.
The judgment shall have the effect of several judgments as to each tract or parcel of land assessed, and no appeal from any judgment shall invalidate or delay the judgments, except as to the property concerning which the appeal is taken.
The judgment shall be a lien on behalf of the municipality making an improvement, for the payment of which the special tax or special assessment is levied, on the property assessed from the date upon which a certified copy of the judgment and assessment roll is recorded in the office of the recorder of each county in which any part of the property is located, to the same extent and of equal force and validity as a lien for the general taxes until the judgment is paid or the property against which the judgment is entered is sold to pay the judgment, if the judgment is recorded within 60 days from the date the assessment roll is confirmed. A judgment recorded beyond the 60 days is not a valid lien against the property. This 60 day recording requirement does not apply to judgments entered before September 23, 1991.
When the judgment against any property has been fully paid, the corporate authorities of the municipality shall execute and record, in the recorder's office of the county in which the land is located, a release of the lien of the judgment so paid, and shall deliver a copy of the release to the owner of the property.
Nothing in this Section shall interfere with the right of the petitioner to dismiss its proceedings, and for that purpose to vacate a judgment at its election at any time before commencing the actual collection of the assessment. The court in which the judgment is rendered shall enter an order vacating or annulling the judgment of confirmation on motion of petitioner entered at any time after the expiration of 30 days from the rendition of that judgment or confirmation upon a showing by petitioner that no contract was let or entered into for the making of the specified improvement within the time fixed by law for the letting of the contract, that the making of the improvement under the original proceeding was never commenced, or that the making of the improvement under the prior proceedings was abandoned by petitioner. No judgment entered in a proceeding so dismissed and vacated shall be a bar to another like or different improvement. After the contract for the work has been entered into, or the improvement bonds have been issued, however, no judgment shall be vacated or modified or any petition dismissed after the expiration of 30 days from the rendition of the judgment, and the collection of the assessment shall not be in any way stayed or delayed by the corporate authorities, board of local improvements, or any officer of the municipality without the consent of the contractor and bondholder.
Subject to Sections 9-2-66 through 9-2-71, the municipality or its assignee may file a complaint to foreclose the lien in the same manner that foreclosures are permitted by law in case of delinquent general taxes. No forfeiture of the property, however, shall be required as a prerequisite to foreclosure.
(Source: P.A. 87-728; 87-895.)

(65 ILCS 5/9-2-66) (from Ch. 24, par. 9-2-66)
Sec. 9-2-66. A municipality may file a petition in the circuit court praying for the entry of an order authorizing the municipality to sell and assign special assessment liens. Any number of properties and special assessment liens may be included in a petition. Notice of the filing of the petition and notice of the time and place of hearing on the petition shall be given by the municipality to "Owners of the lots or tracts of land on which such special assessments are liens" and to "Owners and holders of special assessment bonds and vouchers" by publication in conformity with the provisions of "An Act to Revise the Law in Relation to Notices", approved February 13, 1874, as heretofore and hereafter amended. The municipality shall also, within 10 days of the first publication of the notice, send a copy thereof by mail addressed to each known owner and holder of special assessment bonds and vouchers whose addresses are shown on the books and records of the municipality. The municipality shall also, within 10 days of the first publication of the notice, send a copy thereof by mail addressed to each owner of lots or tracts of land on which the special assessment is a lien and to a representative number of owners of lots or tracts of land on which the special assessments have been paid, whose names and addresses appear in the owner's column on the county collector's warrant for general taxes for the year preceding the filing of the petition. A certificate of the collector of special assessments of the municipality that he has sent copies in pursuance of this section is evidence that he has done so. Except as otherwise provided in this section and Sections 9-2-67 through 9-2-71, the practice and procedure shall be the same as in other civil cases.
(Source: P.A. 79-1361.)

(65 ILCS 5/9-2-67) (from Ch. 24, par. 9-2-67)
Sec. 9-2-67. The petition to sell and assign special assessment liens shall allege that the special assessments are past due and unpaid, the total amounts owing on each lot or tract of land, and that it is in the best interest of the municipality and the owners of the special assessment bonds and vouchers that the municipality be authorized to sell and assign the special assessment liens.
The court shall hear the proceeding in a summary manner and there shall be no hearing on benefits or on any legal objections arising prior to the order or orders of confirmation of the special assessments. The Court on such petition may enter an order authorizing the sale and assignment of all or a part of the special assessment liens set forth in the petition. The court in such order shall determine and find the amount of the special assessment liens on each lot or tract of land on which it authorizes the liens to be sold.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-2-68) (from Ch. 24, par. 9-2-68)
Sec. 9-2-68. Pursuant to authorization by order of court, the municipality may at public sale, after first giving notice by publication of the time and place of sale in conformity with the provisions of "An Act to Revise the Law in Relation to Notices", approved February 13, 1874, as heretofore and hereafter amended, sell the special assessment lien or liens.
The special assessment liens shall be sold in the manner in which they are assessed. The municipality shall file a report of sale in the circuit court within 30 days of the date of sale of the lien on each tract or lot and pray for an order of court confirming the sale. Upon confirmation, the collector of special assessments of the municipality shall issue to the purchaser a certificate of sale and assignment by the municipality of the lien. Such certificate shall be countersigned by the county clerk. Each certificate of sale shall state the amount of the sale and the amount of the lien as determined by the court. Appropriate notations of the sale and assignment of special assessment liens shall be made on the public records of the municipality and the county by the official custodians thereof.
The county clerk shall prepare and keep a record in his office which shall be known as the "special assessment sale, assignment and redemption record", in which shall be entered all sales and assignments of special assessment liens, the amount of the liens as determined by order of court, payments made by the owners of lots or tracts of land to the county clerk under the provisions of this Division 2 and redemptions. No sale and assignment or cancellation of the special assessment lien or redemption shall be valid unless and until the sale and assignment, cancellation or redemption is entered on the records of the county clerk. The county clerk shall be entitled to a fee of $1 for each lot or tract of land for entering a sale and assignment on his record, which fee shall be included as costs in case of redemption or foreclosure.
(Source: P.A. 79-1361.)

(65 ILCS 5/9-2-69) (from Ch. 24, par. 9-2-69)
Sec. 9-2-69. Redemption of special assessment liens may be made prior to the entry of a foreclosure judgment by payment to the county clerk of the amount of the lien as determined by order of court, together with interest thereon at the rate of 12% for each 6 months or portion thereof intervening between the time of sale and the time of redemption. Redemptions made after foreclosure judgment and sale shall be the same as provided for in Section 21-75 of the Property Tax Code.
The county clerk shall be entitled to the same fees for issuing estimates of the cost of redemption, issuing certificates of cancellation, certificates of redemption and cancelling sales of special assessment liens as he is presently entitled to by law in regard to tax sales.
(Source: P.A. 88-670, eff. 12-2-94.)

(65 ILCS 5/9-2-70) (from Ch. 24, par. 9-2-70)
Sec. 9-2-70. The assignee of a special assessment lien may, not later than 5 years after the date of the sale and assignment of the special assessment lien by the municipality, file a complaint to foreclose the lien. The lien of a special assessment which has been assigned and any right of action to foreclose the same shall not expire during the pendency of a proceeding to foreclose the lien commenced within 5 years from the date of the sale and assignment of the lien by the municipality. If no action is commenced within 5 years from the date the lien is assigned by the municipality, the lien and all right of action to enforce the same shall expire and cease to exist.
The assignee of a special assessment lien sold or assigned on or prior to December 31, 1957 may, not later than 5 years after the effective date of this amendatory Act of 1975, file a complaint to foreclose the lien. The lien of a special assessment which has been assigned and any right of action to foreclose the same shall not expire during the pendency of a proceeding to foreclose the lien commenced within 5 years after the effective date of this amendatory Act of 1975. If no action is commenced within 5 years, the lien and all right of action to enforce the same shall expire and cease to exist.
(Source: P.A. 79-198.)

(65 ILCS 5/9-2-71) (from Ch. 24, par. 9-2-71)
Sec. 9-2-71. The cost and expense attending the sale and assignment of a special assessment lien by a municipality, not exceeding 10% of the amount of the lien, shall be assessed as costs and shall be paid by the assignee. However, no lien created after September 1, 1949 shall be sold or assigned by a municipality as long as any obligation of any kind secured by such lien remains outstanding and unpaid.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-2-72) (from Ch. 24, par. 9-2-72)
Sec. 9-2-72. If any special assessment or special tax before January 1, 1942 has been, or on or after January 1, 1942, is annulled by the corporate authorities, or set aside by any court or declared invalid or void for any reason whatsoever, a new assessment or tax may be made and returned and like notice shall be given and proceedings had as required in this Division 2 in relation to the first. If any local improvement before January 1, 1942 has been, or on or after January 1, 1942, is constructed under the direction of the board of local improvements and has been or is accepted by that board, and the special assessment or special tax levied or attempted to be levied to pay for the cost of such an improvement has been or is so annulled, set aside, or declared invalid or void, then a new special assessment or special tax may be made and returned to pay for the cost of the improvement so constructed, or to pay for the cost of such part thereof as the corporate authorities might lawfully have authorized to be constructed and paid for by special assessment or special tax. All parties in interest shall have like rights, and the corporate authorities and the court shall perform like duties and have like power in relation to any subsequent assessment or tax as are provided in relation to the first.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-2-73) (from Ch. 24, par. 9-2-73)
Sec. 9-2-73. No special assessment or special tax shall be held invalid because levied for work already done, if it appears that the work was done under a contract which has been duly let and entered into pursuant to an ordinance providing that such an improvement should be constructed and paid for by special assessment or special tax, and that the work was done under the direction of the board of local improvements and has been accepted by that board. It shall not be a valid objection to the confirmation of this new assessment that the original ordinance has been declared invalid or that the improvement as actually constructed does not conform to the description thereof as set forth in the original special assessment ordinance, if the improvement so constructed is accepted by the board of local improvements. The provisions of this section shall apply whenever the prior ordinance is held insufficient or otherwise defective, invalid, or void, so that the collection of the special assessment or special tax therein provided for becomes impossible. In every such case, when such an improvement has been so constructed and accepted, and the proceedings for the confirmation and collection of the special assessment or special tax are thus rendered unavailing, the corporate authorities shall pass a new ordinance for the making and collection of a new special assessment or special tax, and this new ordinance need not be presented by the board of local improvements.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-2-74) (from Ch. 24, par. 9-2-74)
Sec. 9-2-74. At any time after the bids have been received pursuant to the provisions of this Division 2, if it appears to the satisfaction of the board of local improvements that the first assessment is insufficient to pay the contract price or the bonds or vouchers issued or to be issued in payment of the contract price, together with the amount required to pay the accruing interest thereon, the board shall make and file an estimate of the amount of the deficiency. Thereupon a second or supplemental assessment for the estimated deficiency of the cost of the work and interest may be made in the same manner as nearly as may be as in the first assessment, and so on until sufficient money has been realized to pay for the improvement and the interest. It shall be on objection to the supplemental assessment that the prior assessment has been levied, adjudicated, and collected unless it appears that in that prior cause upon proper issue made, it was specially found in terms, that the property objected for would be benefited by the improvement no more than the amount assessed against it in that prior proceedings.
If too large a sum is raised at any time, the excess shall be refunded ratably to those against whom the assessment was made.
But if the estimated deficiency exceeds 10% of the original estimate, no contract shall be awarded until a public hearing has been held on the supplemental proceeding in like manner as in the original proceedings. No more than one supplemental assessment shall be levied to meet any deficiency where the deficiency is caused by the original estimate made by the engineer being insufficient.
Where the improvement is to be constructed with the aid and assistance of any federal agency or other governmental agency after judgment of confirmation if there appears a deficiency in assessments levied in excess of 10% of the original estimate the municipality shall not proceed with the construction of the work until a new hearing has been held upon the levy of a special assessment to make up that deficiency.
However, the petitioner, in case it so elects, may dismiss the petition and vacate the judgment of confirmation at any time after the judgment of confirmation is rendered, and begin new proceedings for the same or a different improvement as provided in Section 9-2-65.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-2-75) (from Ch. 24, par. 9-2-75)
Sec. 9-2-75. If from any cause any municipality fails to collect the whole or any portion of any special assessment or special tax which may be levied, which is not canceled or set aside by the order of any court, for any public improvement authorized to be made and paid for by a special assessment or a special tax, the corporate authorities, at any time within 5 years after the confirmation of the original assessment, may direct a new assessment to be made upon the delinquent property for the amount of the deficiency and interest thereon from the date of the original assessment, which assessment shall be made, as nearly as may be, in the same manner as is prescribed in this Division 2 for the first assessment. In all cases where partial payments have been made on such former assessments, they shall be credited or allowed on the new assessment to the property for which they were made, so that the assessment shall be equal and impartial in its results. If this new assessment proves insufficient, either in whole or in part, the corporate authorities, at any time within the specified period of 5 years, may order a third to be levied, and so on in the same manner and for the same purpose. It shall constitute no legal objection to any new assessment that the property may have changed hands, or been encumbered subsequent to the date of the original assessment.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-2-76) (from Ch. 24, par. 9-2-76)
Sec. 9-2-76. Within 30 days after the filing of the report of the amount and date of the first voucher issued on account of work done, as provided in Section 9-2-48, the clerk of the court in which such judgment is rendered shall certify the assessment roll and judgment to the officer of the municipality authorized to collect the special assessment, or, if there has been an appeal taken on any part of the judgment, he shall certify such part of the judgment as is not included in that appeal. This certification shall be filed by the officer receiving it in his office. With the assessment roll and judgment the clerk of the designated court shall also issue a warrant for the collection of the assessment. The court has the power to recall such warrants as to all or any of the property affected at any time before payment or sale, in case the proceedings are abandoned by the petitioner or the judgment is vacated or modified in a material respect as hereinbefore provided, but not otherwise. In case the assessment roll has been abated and the judgment reduced in accordance with the provisions of Section 9-2-114, the clerk of the designated court, within 30 days thereafter, shall certify the order of reduction or the roll as so reduced or re-cast, under the directions of the court, to the officer so authorized to collect the special assessment, and shall issue a warrant for the collection of the assessment as so reduced or re-cast.
(Source: P.A. 76-1556.)

(65 ILCS 5/9-2-77) (from Ch. 24, par. 9-2-77)
Sec. 9-2-77. Whenever any warrant is issued by the clerk of the court in which the judgment of confirmation is rendered, for the collection of any special assessment specified in Section 9-2-19, that warrant shall not authorize the collection of any assessment levied against the municipality for and on account of public benefits, but the clerk shall likewise certify the assessment roll and judgment to the clerk or comptroller, if any, of that municipality upon being requested so to do by that officer. The several and respective installments of the amounts that may be assessed against the municipality for and on account of public benefits and confirmed by the court, shall be paid out by the municipal treasurer out of any money arising from the collection of the direct annual tax provided for in Section 9-2-38 and out of any other money in his hands that may be used for that purpose whenever he is legally authorized so to do, by an ordinance of that municipality. Any such municipality may pay for any land to be taken or damaged in the making of any local improvement specified in Section 9-2-19, before any such assessment or any installment thereof becomes due, and when the same becomes due, the amount so paid shall be credited upon the assessment against the municipality so paying in advance. The provisions of this section shall not apply to any city having a population of 500,000 or more.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-2-78) (from Ch. 24, par. 9-2-78)
Sec. 9-2-78. If an appeal is taken on any part of such judgment, and if the board elects to proceed with the improvement, notwithstanding such an appeal, as provided for in Section 9-2-102, the clerk shall certify the appealed portion, from time to time, in the manner above mentioned, as the judgment is rendered thereon, and the warrant accompanying this certificate in each case shall be authority for the collection of so much of the assessment as is included in the portion of the roll thereto attached.
The warrant in all cases of assessment, under this Division 2, shall contain a copy of the certificate of the judgment describing lots, blocks, tracts, and parcels of land assessed so far as they are contained in the portion of the roll so certified, and shall state the respective amounts assessed on each lot, block, tract, or parcel of land, and shall be delivered to the officer authorized to collect the special assessment. The collector having a warrant for any assessment levied to be paid by installments may receive any or all of the installments of that assessment, but if he receives only a part of the installments, then he shall receive them in their numerical order.
(Source: P.A. 90-655, eff. 7-30-98.)

(65 ILCS 5/9-2-79) (from Ch. 24, par. 9-2-79)
Sec. 9-2-79. The collector receiving such a warrant shall give notice thereof within 10 days by publishing a notice once each week for 2 successive weeks in one or more newspapers published in the municipality, or, if no newspaper is published therein, then in one or more newspapers with a general circulation within the municipality. In municipalities with less than 500 population in which no newspaper is published, publication may instead be made by posting a notice in 3 prominent places within the municipality. This notice may be substantially in the following form:

(65 ILCS 5/9-2-80) (from Ch. 24, par. 9-2-80)
Sec. 9-2-80. The collector, into whose possession the warrant comes, as far as practicable, shall call upon all persons, resident within the neighborhood, whose names appear upon the assessment roll, or the occupants of the property assessed, and personally, or by written or printed notices left at his or her usual place of abode or mailed to all persons whose names appear on the assessment roll, inform them of the special assessment, and request payment thereof. This notice shall be given by the collector within 10 days after his receipt of the warrant and shall indicate the date on or before which the assessment may be paid in whole or in part without interest. Under Section 9-2-48 interest on assessments shall begin to run from 60 days after the date of the first voucher issued on account of work done, except as otherwise provided in Section 9-2-113.
Any collector omitting to do so is liable to a penalty of $10 for every such omission, but the validity of the special assessment, or the right to apply for and obtain judgment thereon, is not affected by such an omission. It is the duty of such collector to write the word "paid" opposite each tract or lot on which the assessment is paid, together with the name and post office address of the person making the payment, and the date of payment.
(Source: P.A. 87-532.)

(65 ILCS 5/9-2-81) (from Ch. 24, par. 9-2-81)
Sec. 9-2-81. In cities of this state having a population of 1,000,000 or more, when any officer is authorized to collect special assessments or special taxes, that officer, on or before March 10 each year, or if the general tax books have not been turned over to the county collector at that time then within 15 days after the county collector has received the general tax books, shall mark on the general tax books of the county collector, opposite the description of all lots, blocks, tracts, or parcels of land to be assessed, the number of the special assessment or special tax warrant. The county collector shall stamp or write in large letters on the face of all tax bills or receipts issued by him the number of the special assessment or special tax warrant, and the words, "Special assessment due and payable."
(Source: P.A. 82-1013.)

(65 ILCS 5/9-2-82) (from Ch. 24, par. 9-2-82)
Sec. 9-2-82. In counties having a population of 1,000,000 or more the collector shall, on or before the first day of August in each year, make a report in writing to the general officer of the county (in which the respective lots, tracts, and parcels of land are situated) authorized by the general revenue laws of this State to apply for judgment and sell land for taxes due the county and State, of all the land, town lots, and real property on which he has been unable to collect special assessments or special taxes, or installments thereof matured and payable, or interest thereon, or interest due to the preceding January 2 on installments not yet matured on all warrants in his possession, with the amount of those delinquent special assessments or special taxes or installments and interest together with his warrants; or, in case of an assessment levied to be paid by installments, with a brief description of the nature of the warrant or warrants received by him authorizing the collection thereof. This report shall be accompanied with the oath of the collector (1) that the list is a correct return and report of the land, town lots, and real property on which the special assessment or special tax (levied by the authority of the city or incorporated town or village of .... as the case may be), or installments thereof, or interest, remains due and unpaid, (2) that he is unable to collect the same, or any part thereof, and (3) that he has given the notice required by law that the specified warrants have been received by him for collection.
(Source: P.A. 82-1013.)

(65 ILCS 5/9-2-83) (from Ch. 24, par. 9-2-83)
Sec. 9-2-83. In counties having a population of less than 1,000,000, the general officer of the county having authority to receive State and county taxes shall, not later than August 15 each year, designate a day in the month of October upon which application will be made for judgment and order of sale for unpaid special assessments or installments thereof, and interest thereon, on delinquent land, town lots, and real property and also a Monday succeeding the date of that application, on which the land and lots for the sale of which an order is made will be exposed to public sale, and shall forthwith notify the collectors of all municipalities situated in whole or in part within the county of the dates so designated.
(Source: P.A. 85-1137.)

(65 ILCS 5/9-2-84) (from Ch. 24, par. 9-2-84)
Sec. 9-2-84. In counties having a population of less than 1,000,000, the collector of the municipality, at any time after August 15 in each year, shall publish an advertisement that a return will be made to the general officer of the county having authority to receive State and county taxes of all unpaid special assessments or installments thereof matured and payable, or interest thereon, or interest due to the preceding January 2 on installments not yet matured on all warrants in his hands. This advertisement (1) shall contain a list of the delinquent lands, town lots, and real property upon which the special assessment or installments thereof or interest thereon remain unpaid, the name of the person shown by the county collector's current warrant book to be the party in whose name the general real estate taxes were last assessed for each such property, the total amount due thereon, and the year for which the same are due; (2) shall give notice that the general officer of the county having authority to receive State and county taxes in the county in which those lands, town lots, or real property may be located, will make application on the day specified therein, for judgment against those lands, town lots, and real property for those special assessments, matured installments of special assessments, interest and costs due thereon, and for an order to sell those lands, town lots, and real property for the satisfaction thereof; and (3) shall give notice that on the Monday fixed by that general officer of the county for sale, all the lands, town lots, and real property, for the sale of which an order is made, will be exposed to public sale at the court house in that county for the amount of special assessments and matured installments of special assessments, interest and costs due thereon. The advertisement shall be sufficient notice of the intended application for judgment and of the sale of those lands, town lots, and real property under the order of the court.
Publication of the advertisement shall be made at least once not more than 30 nor less than 15 days in advance of the date upon which the judgment is to be sought. Such publication shall be made in one or more newspapers published in the municipality, or if no newspaper is published therein then in one or more newspapers with a general circulation in the municipality. In municipalities with less than 500 inhabitants, publication may instead be made by posting a notice in 3 prominent places within the municipality.
The municipal collector shall add to all special assessments and matured installments of special assessments and the interest thereon, when paid after August 15 in the year when they became due and payable, an amount equal to the actual costs, not to exceed 0.2% of the assessed value of each lot, tract, or parcel of land upon which payment is made, to cover the cost of the advertisement as required in this Division 2.
(Source: P.A. 91-864, eff. 6-22-00.)

(65 ILCS 5/9-2-85) (from Ch. 24, par. 9-2-85)
Sec. 9-2-85. In counties having a population of less than 1,000,000, the collector of the municipality, not later than 5 days prior to the date fixed for application for judgment, shall make a return or report in duplicate upon forms to be provided by the county collector to the general officer of the county having authority to receive State and county taxes in the county in which the respective lots, tracts, and parcels of land are situated. Such report shall list all the land, town lots, and real property on which he has been unable to collect the special assessments or special taxes or installments, thereof, matured and payable or interest thereon, or interest due to the preceding January 2 on installments not yet matured on all warrants in his possession. Also contained in the report shall be a list of the amount of those delinquent special assessments or special taxes or installments and interest together with a brief description of the warrant or warrants received by him, authorizing the collection thereof. The original of this report shall be accompanied with the oath of the collector (1) that the list is a correct return and report of the land, town lots, and real property on which the special assessment or special tax (levied by the authority of the city or incorporated town or village of ...., as the case may be), or installments thereof, or interest, remains due and unpaid, (2) that he is unable to collect the same, or any part thereof, (3) that he has given the notice required by law that the specified warrants have been received by him for collection, and (4) that he has published an advertisement in the manner prescribed by law, giving notice that an application will be made on the date specified therefor for judgment against all of those delinquent lands, town lots, and real property.
(Source: P.A. 82-1013.)

(65 ILCS 5/9-2-86) (from Ch. 24, par. 9-2-86)
Sec. 9-2-86. The report of the municipal collector, when so made, shall be prima facie evidence that all the forms and requirements of the law, in relation to the making of the return have been complied with, and that the special assessments, or special taxes, or the matured installments thereof, and the interest thereon, and the interest accrued on installments not yet matured, mentioned in the report, are due and unpaid.
Upon the application for judgment of sale upon such an assessment or matured installments thereof, or the interest thereon, or the interest accrued on installments not yet matured, no defense or objection shall be made or heard which might have been interposed in the proceeding for the making of that assessment, or the application for the confirmation thereof. No errors in the proceeding to confirm not affecting the power of the court to entertain and consider the petition therefor, shall be deemed a defense to the application provided for in this Division 2.
When such an application is made for judgment of sale on an installment only of an assessment payable by installments, all questions affecting the jurisdiction of the court to enter the judgment of confirmation and the validity of the proceedings shall be raised and determined on the first of such applications. On application for judgment of sale on any subsequent installment, no defense, except as to the legality of the pending proceeding, the amount to be paid, or actual payment, shall be made or heard. And it shall be no defense to the application for judgment on any assessment or any installment thereof that the work done under any ordinance for an improvement does not conform to the requirements of that ordinance, if it appears that the work has been accepted by or under the direction of the board of local improvements. And the voluntary payment by the owner or his agent, of any installment, or of any assessment, levied on any lot, block, tract, or parcel of land, shall be held in law to be an assent to the confirmation of the assessment roll, and shall be held to release and waive the right of the owner to enter objections to the application for judgment of sale and order for sale.
The judgment of sale on any installment shall include all interest accrued on the installment up to the date of that judgment of sale, and also the annual interest due as returned delinquent by the municipal collector on any installment or installments not matured. All judgments of sale for a matured installment shall bear interest on the amount of the principal of that matured installment to the date of payment or sale.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-2-87) (from Ch. 24, par. 9-2-87)
Sec. 9-2-87. When the specified general officer in each county receives the report provided for, he shall proceed to obtain judgment against the lots and parcels of land and property for the special assessments and the special taxes, or installments thereof, and interest remaining due and unpaid, in the same manner as is or may be by law provided for obtaining judgment against lands for taxes due and unpaid the county or State except that in counties having a population of less than 1,000,000, no other notice of the application for this judgment shall be required than that specified in this Division 2 to be given by the collector of the municipality. The general collecting officer of the county shall proceed in the same manner to sell the same for the specified special assessments, special taxes, or installments thereof, and interest remaining due and unpaid except that in counties having a population of less than 1,000,000, no other notice of sale shall be required than that specified in this Division 2 to be given by the collector of the municipality. In obtaining these judgments and making this sale, the general collecting officer of the county shall be governed by the general revenue law of the State except as otherwise provided in this Division 2.
No application for judgment against land for unpaid special taxes or special assessments shall be made at a time different from the annual application for judgment against land upon which general taxes remain due and unpaid.
The application for judgment upon delinquent special assessments or special taxes in each year shall include only such special assessments, special taxes, or installments thereof, and interest, as have been returned as delinquent to the county collector on or before the first day of August in the year in which the application is made, and marked on the general tax books of the county collector on or before March 10, as provided in Section 9-2-81. However, in counties having a population of less than 1,000,000, such application shall include only the special assessments, special taxes, or installments thereof, and interest as have been returned or reported as delinquent to the general collecting officer of the county not less than 5 days prior to the date designated for application for judgment, in the year in which the application is made. Such judgment of sale shall include interest on matured installments up to the date of the judgment, as provided in this Division 2.
In the 5 years next following the completion of a general reassessment of real property in any county having a population of 1,000,000 or more, made pursuant to an order of the Department of Revenue of the State of Illinois, notwithstanding that those special assessments, special taxes, or installments thereof, and interest, have not been returned as delinquent to the county collector on or before the first day of August in the year in which the application is made, and notwithstanding that those special assessments, special taxes, or installments thereof, and interest, were not marked on the general tax books of the county collector on or before March 10 of the same year as provided in Section 9-2-81 or within 15 days after the county collector received the general tax books in that year, such an application shall be made on the first day of September for judgment and order of sale for special assessments, special taxes, or installments thereof, and interest, in each year on delinquent lands and lots. The county collector shall include in that application all special assessments, special taxes, and installments thereof, and interest, then remaining unpaid. Within 30 days after the county collector has received the general tax books the special assessments, special taxes, or installments thereof, and interest, then remaining unpaid, shall be marked therein, and if for any reason, that application cannot be made on the first day of September, it shall be made at any time not later than the first day of the next succeeding January.
In counties having a population of less than 1,000,000, the application for judgment and order of sale, and the sale, shall be made on the respective days previously designated by the general collecting officer of the county.
(Source: P.A. 82-1013.)

(65 ILCS 5/9-2-88) (from Ch. 24, par. 9-2-88)
Sec. 9-2-88. In counties having a population of less than 1,000,000 in all cases, except where land or lots have been withdrawn from collection for want of bidders or forfeited to the State for nonpayment of special assessments 2 or more years in succession next preceding the year in which the application for judgment and order of sale is made, the collector of the municipality shall send a notice of the application for judgment and sale of the land or lots upon which special assessments remain due and unpaid, the date of sale, a description of the land or lots, and the amount of the special assessments together with interest and costs due thereon. The notice shall be sent by mail, either by letter or post card, postage prepaid, at least 5 days before the date of sale. The notice shall be addressed to the person shown by the county collector's current warrant book to be the party in whose name the general real estate taxes on such property were last assessed, and such notices shall be mailed to each such party at the address shown for such party in the county collector's current warrant book. For each such notice the collector of the municipality shall charge an amount equal to the actual costs, not to exceed 0.02% of the assessed value of each parcel, to be taxed and collected as costs.
(Source: P.A. 91-864, eff. 6-22-00.)

(65 ILCS 5/9-2-89) (from Ch. 24, par. 9-2-89)
Sec. 9-2-89. In counties having a population of less than 1,000,000, any person owning or claiming land or lots upon which judgment is prayed, as provided in this Division 2, may pay the special taxes, special assessments, interest, and costs due thereon to the collector of the municipality in which the land or lots are situated at any time before sale. On the day fixed for sale, the collector shall report, under oath, to the county clerk, all the land or lots upon which special assessments have been paid, if any, after the time of making the return mentioned in Section 9-2-85 and prior to that day. The clerk shall note this fact opposite each tract or lot upon which those payments have been made. This report shall include a statement by the collector, under oath, that notice of sale has been sent by mail, by letter or post card, as to all other land or lots included in the report as required by Section 9-2-88.
(Source: P.A. 82-1013.)

(65 ILCS 5/9-2-90) (from Ch. 24, par. 9-2-90)
Sec. 9-2-90. After making the specified sale, the list of lots, parcels of land, and property sold thereat shall be returned to the office of the county clerk and redemption may be made as provided for by the general revenue laws of the State.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-2-91) (from Ch. 24, par. 9-2-91)
Sec. 9-2-91. In counties having a population of less than 1,000,000, a list of all lots, parcels of land, and property withdrawn from collection at the sale by the corporate authorities levying the tax and a list of all lots, parcels of land, and property charged with delinquent special assessments which were forfeited to the State at that sale, shall be returned by the county clerk to the office of the municipal collector, where payment of any delinquent special assessment so withdrawn from collection or forfeited to the State may be made, as in the case of redemption from sale, at any time thereafter, unless and until again advertised and offered for sale and sold for the non-payment thereof.
(Source: P.A. 82-1013.)

(65 ILCS 5/9-2-92) (from Ch. 24, par. 9-2-92)
Sec. 9-2-92. In counties having a population of 1,000,000 or more, a list of all lots, parcels of land, and property withdrawn from collection at that sale by the corporate authorities levying the tax and a list of all lots, parcels of land, and property charged with delinquent special assessments which were forfeited to the State at that sale, shall also be returned to the office of the county clerk where payment of any delinquent special assessment so withdrawn from collection or forfeited to the State may be made, as in the case of redemption from sale at any time while the same is withdrawn from the county collector, or forfeited, or thereafter, if again advertised and sold, until the period of redemption at such subsequent sale under the general revenue laws of the State has expired and a tax deed is issued thereon.
(Source: P.A. 82-1013.)

(65 ILCS 5/9-2-93) (from Ch. 24, par. 9-2-93)
Sec. 9-2-93. In case of such a payment of a withdrawn or forfeited special assessment, the municipal collector or county clerk, as the case may be, shall collect a penalty of 12% on the amount of the forfeiture and on the amount of the withdrawn special assessment together with interest and costs to the date of withdrawal or forfeiture for the first year after the date of that withdrawal or forfeiture, and after that first year interest at the rate of 6% annually. The municipal collector or the county clerk, as the case may be, shall pay over to the officer of the municipality entitled to receive the same, within 30 days after the collection has been made, all special assessments, together with interest, penalties, and also statutory costs advanced by the municipality and collected by him. But if any lot or parcel of land should again be offered for sale, because of failure to pay that delinquent special assessment, and again withdrawn from sale, there shall be no second charge of 12% for the first year following the subsequent withdrawal. Instead, the interest rate shall continue at the rate of 6% annually. There may be second and subsequent charges of 12% for successive forfeitures.
The municipal collector or county clerk shall be entitled to charge and collect from the person for whom the service is rendered, a fee of 40 cents for each estimate of the amount necessary to pay a withdrawn or forfeited special assessment, including costs, and a fee of $1 for each certificate of deposit for payment of such a withdrawn or forfeited special assessment.
(Source: P.A. 85-1137.)

(65 ILCS 5/9-2-94) (from Ch. 24, par. 9-2-94)
Sec. 9-2-94. In counties having a population of 500,000 or more, the city comptroller or other officer designated and authorized by the corporate authorities of any municipality which levies any special assessment has the power to collect the amounts due on tracts or lots which have been forfeited or withdrawn from sale, and the interest and penalties due thereon, based upon an estimate of the cost of redemption computed by the county clerk and at a rate to be fixed by the corporate authorities as to the interest and penalties thereon, and he shall issue a receipt therefor. However, the corporate authorities may authorize the municipal officer to waive the penalties for the first year in excess of 7%. The person receiving this receipt shall file it with the county clerk.
Upon the presentation of such a receipt, the county clerk shall issue to the person a certificate of cancellation setting forth a description of the property, the special assessment warrant, and installment, and the amount received by the municipal officer, and this certificate of cancellation shall be evidence of the redemption of the property therein described. The form of such a certificate of redemption for filing with the county clerk shall be substantially as follows: Receipt of Deposit for Redemption.

Volume .... Page ....

State of Illinois

Office of (give title of

County of Cook

municipal office)

I, (here give name, title of municipal officer), of the (give name of city, village, or incorporated town), do hereby certify that on (insert date), .... deposited in this office .... Dollars for the redemption of .... (describe property) .... which .... withdrawn or forfeited by the collector of this county on (insert date) for the nonpayment of .... installment of special assessment warrant.
You are hereby authorized and ordered to cancel from the records and files in your office that withdrawal or forfeiture, and issue your certificate of redemption and cancellation.
(insert date).
(insert name of city, village, or incorporated town).

(65 ILCS 5/9-2-95) (from Ch. 24, par. 9-2-95)
Sec. 9-2-95. If the collector receives any money for taxes or assessments, or installments thereof, and gives a receipt therefor, for any land or parcel of land, and afterwards makes a return that the tax assessment, or installment thereof was unpaid, to the State officers authorized to sell land for taxes, or receives the amount so payable after that return has been made, and that property is sold for any tax, assessment, or installment thereof which has been so paid and receipted for by himself or his clerks, the collector and his bondsmen shall be liable to the holder of the certificate given to the purchaser at that sale for double the amount of the face of the certificate. This sum may be demanded in 2 years from the date of the sale, and recovered in any court having jurisdiction of the amount. The municipality in no case shall be liable to the holder of such a certificate.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-2-96) (from Ch. 24, par. 9-2-96)
Sec. 9-2-96. The collector and the general officer to whom the warrants are returned, shall pay over to the municipal treasury to which the money belongs, all money collected by them, respectively, by virtue of such warrants, or upon any sale for taxes, or otherwise, at such time or times and in such manner as shall be prescribed by ordinance. They shall be allowed such compensation for their services in the collection of these assessments as the ordinance of the municipality may provide, except when their compensation is fixed by a general law.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-2-97) (from Ch. 24, par. 9-2-97)
Sec. 9-2-97.
The general revenue laws of this State, with reference to proceedings to recover judgment for delinquent taxes, the sale of property thereon, the execution of certificates of sale and deeds thereon, the force and effect of such sales and deeds, and all other laws in relation to the enforcement and collection of taxes, and redemption from tax sales, except as otherwise provided in this Division 2, shall be applicable to proceedings to collect the special assessments and special taxes provided for in this Division 2.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-2-98) (from Ch. 24, par. 9-2-98)
Sec. 9-2-98. Except as otherwise provided in Section 9-2-113, any municipality interested in the collection of any tax or special assessment, in default of other bidders, may become a purchaser at any sale of property to enforce the collection of that tax or special assessment, and by ordinance may authorize and make it the duty of one or more municipal officers to attend such sales and bid thereat in behalf of the municipality. Such a municipality, through its officer or officers, acting under like authority, in default of bidders, may withdraw from collection at such a sale any special assessment or installment thereof levied by it on any lot, parcel of land, or property subject to sale. But such a withdrawal from collection shall not operate to cancel the assessment or impair the lien of the municipality so withdrawing it, and the assessment shall remain delinquent and payable at the office of the municipal collector or county clerk, with all fees, costs, penalties, interest, and charges that have accrued thereon. Such a lot, parcel of land, or property, may be readvertised and resold at any subsequent tax sale for such delinquent special assessments or installments thereof.
Where suit is instituted by a municipality to foreclose the lien of special assessments at the request of the owner of real property or his agent, the corporate authorities shall have the power to provide by ordinance for the payment by the owner of reasonable costs and expenses incurred by the municipality in connection with the suit. Any moneys collected for such purpose shall be expended by the municipality in the same manner and for the same purposes as provided for in Section 8-1-10.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-2-99) (from Ch. 24, par. 9-2-99)
Sec. 9-2-99. Except as otherwise provided in Section 9-2-113, no person obtaining contracts from the municipality and agreeing to be paid out of special assessments or special taxes, has any claim or lien upon the municipality in any event, except from the collection of special assessments or special taxes made or to be made for the work contracted for. However, the municipality shall cause collections and payments to be made with all reasonable diligence. If it appears that such an assessment or tax cannot be levied or collected, the municipality, nevertheless, is not in any way liable to a contractor in case of failure to collect the assessment or tax, but, so far as it can legally do so, with all reasonable diligence, it shall cause a valid assessment or assessments, or special taxes, to be levied and collected to defray the cost of the work until all contractors are fully paid. Any contractor is entitled to the summary relief of mandamus or injunction to enforce the provisions of this section.
The municipal treasurer shall keep a separate account of each special assessment warrant number, and of the money received thereunder.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-2-100) (from Ch. 24, par. 9-2-100)
Sec. 9-2-100. Except as otherwise provided in Section 9-2-113, any work or other public improvement, to be paid for in whole or in part by special assessment or special taxation, when the expense thereof will exceed $10,000, shall be constructed by contract let to the lowest responsible bidder in the manner prescribed in this Division 2. Such contracts shall be approved by the president of the board of local improvements.
In case of any work which it is estimated will not cost more than $10,000, if after receiving bids it appears to the board of local improvements that the work can be performed better and cheaper by the municipality, the corporate authorities of the municipality shall perform that work and employ the necessary help therefor. The cost of that work by the municipality in no case shall be more than the lowest bid received.
(Source: P.A. 96-138, eff. 8-7-09.)

(65 ILCS 5/9-2-101) (from Ch. 24, par. 9-2-101)
Sec. 9-2-101. Except as otherwise provided in Section 9-2-113, if the ordinance provides for alternate specifications for the kind, nature, character, and description of a proposed improvement, or the materials to be used in its construction, and more than one estimate has been prepared, then the assessing officer or commissioners appointed to make the assessment shall make his or their report and assessment roll, based upon the highest estimate of the cost of the proposed improvement.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-2-102) (from Ch. 24, par. 9-2-102)
Sec. 9-2-102. Except as otherwise provided in Section 9-2-113, within 90 days after judgment of confirmation of any special assessment or special tax, levied in pursuance of this Division 2, has been entered, if there is no appeal perfected, or other stay of proceedings by a court having jurisdiction, or in case the judgment for the condemnation of any property for any such improvement, or the judgment of confirmation as to any property is appealed from, then, if the petitioner files in the cause a written election to proceed with the work, notwithstanding the appeal, or other stay, steps shall be taken to let the contract for the work in the manner provided in this Division 2. If the judgment of condemnation or of confirmation of the special tax or special assessment levied for the work is appealed from, or stayed by order of a court having jurisdiction, and the petitioner files no such election, then the steps provided in this Division 2 for the letting of the contract for the work shall be taken within 15 days after the final determination of the appeal, or the determination of the stay, unless the proceeding is abandoned as provided in this Division 2.
(Source: P.A. 84-551.)

(65 ILCS 5/9-2-103) (from Ch. 24, par. 9-2-103)
Sec. 9-2-103. Except as otherwise provided in Section 9-2-113, notice shall be given by the board of local improvements that bids will be received for the construction of such an improvement, either as a whole or in such sections as the board shall specify in its notice, in accordance with the ordinance therefor. This notice shall state the time of opening of the bids, and shall further state where the specifications for the improvement are to be found, and whether the contracts are to be paid in cash or in bonds, and if in bonds, then the rate of interest the vouchers or bonds shall draw. The notice shall be published at least twice, not more than 30 nor less than 15 days in advance of the opening of the bids, in one or more newspapers designated by the board of local improvements in an order entered in its records, published in the municipality, or, if no newspaper is published therein, then in one or more newspapers with a general circulation within the municipality. In municipalities with less than 500 population in which no newspaper is published, publication may instead be made by posting a notice in 3 prominent places within the municipality.
Proposals or bids may be made either for the work as a whole or for specified sections thereof. All proposals or bids offered shall be accompanied by cash, or by a check payable to the order of the president of the board of local improvements in his official capacity, certified by a responsible bank, for an amount which shall not be less than 10% of the aggregate of the proposal, or by a bid bond, for an amount which shall be not less than 10% of the aggregate of the proposal. These proposals or bids shall be delivered to the board of local improvements. That board, in open session, at the time and place fixed in the specified notice, shall examine and publicly declare the proposals or bids. However, no proposals or bids shall be considered unless accompanied by such a check or cash.
(Source: P.A. 91-296, eff. 1-1-00.)

(65 ILCS 5/9-2-104) (from Ch. 24, par. 9-2-104)
Sec. 9-2-104. Except as otherwise provided in Section 9-2-113, the successful bidder for the construction of such an improvement shall be required to enter into bond in a sum equal to one-third of the amount of his bid with sureties to be approved by the president of the board of local improvements. This bond shall be filed with the board of local improvements, or where there is no board of local improvements, with the municipal clerk. When entering into the contract for the construction of an improvement the bond shall provide that the contractor shall well and faithfully perform and execute the work in all respects according to the complete and detailed specifications, and full and complete drawings, profiles, and models therefor, and according to the time and terms and conditions of the contract, and also, that the bidder and contractor shall promptly pay all debts incurred by him in the prosecution of the work, including those for labor, and materials furnished.
Suit may be brought on the bond in case of default, or failure to pay these debts promptly, by and in the name of the municipality for all damages sustained either by the municipality, or by any person interested or for the damages sustained by the municipality and all parties in interest, or by any beneficiary or party interested, in the name of the municipality for the use of the party interested as beneficial plaintiff, to recover for the labor and materials furnished. However, in no case shall costs be adjudged against the municipality in any suit brought by any party in interest wherein the municipality is the nominal, but not the beneficial, plaintiff.
In advertising for bids or proposals for the construction of such an improvement, the board of local improvements shall give notice that such a bond will be required, and all bids or proposals shall contain an offer to furnish such a bond upon the acceptance of such a bid or proposal.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-2-105) (from Ch. 24, par. 9-2-105)
Sec. 9-2-105. Except as otherwise provided in Section 9-2-113, the board of local improvements may reject any and all proposals or bids, should they deem it best for the public good. If the board is of the opinion that a combination exists between contractors, either to limit the number of bidders, or to increase the contract price, and that the lowest bid is made in pursuance thereof, the board shall reject all proposals or bids. The board may reject the bid of any party who has been delinquent or unfaithful in any former contract with the municipality. It shall reject all proposals or bids other than the lowest regular proposals or bids of any responsible bidder and may award the contract for the specified work or improvement to the lowest responsible bidder at the prices named in his bid. Such an award shall be recorded in the record of its proceedings. Such an award, if any, shall be made within 20 days after the time fixed for receiving bids.
If no award is made within that time, another advertisement for proposals or bids for the performance of the work, as in the first instance, shall be made, and thereafter the board shall proceed in the manner above provided in this Division 2. Such a re-advertisement shall be deemed a rejection of all former bids, and thereupon the respective checks and bonds corresponding to the bids so rejected shall be returned to the proper parties. However, the check accompanying any accepted proposal or bid shall be retained in the possession of the president of the board until the contract for doing the work, as hereinafter provided, has been entered into either by the lowest responsible bidder or by the owners of a majority of the frontage, whereupon the certified check shall be returned to the bidder. But if that bidder fails, neglects, or refuses to enter into a contract to perform that work or improvement, as provided in this Division 2, the certified check accompanying his bid and the amount therein mentioned, shall be declared to be forfeited to the municipality, and shall be collected by it and paid into its fund for the repairing and maintenance of like improvements. Any bond forfeited may be prosecuted, and the amount due thereon collected and paid into the same fund.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-2-106) (from Ch. 24, par. 9-2-106)
Sec. 9-2-106. Except as otherwise provided in Section 9-2-113, whenever any contract has been awarded to any bidder for the construction of any waterworks system, bridge, or viaduct referred to in Section 9-2-19, the bid of the party to whom the contract has been awarded and the award therefor shall be treated as provisional and shall not be binding upon the party to whom the contract is awarded, or upon the municipality, until the levying of the tax provided for in Section 9-2-38 has been authorized by the electors of that municipality voting at an election to be held as provided in Section 9-2-38. The provisions of this Section 9-2-106 shall not apply to any city having a population of 500,000 or more.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-2-107) (from Ch. 24, par. 9-2-107)
Sec. 9-2-107. Except as otherwise provided in Section 9-2-113, any owner or person interested in any of the property assessed and any bidder shall be entitled to a hearing before the board on any question connected with any such award.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-2-108) (from Ch. 24, par. 9-2-108)
Sec. 9-2-108. Except as otherwise provided in Section 9-2-113, a notice of such an award of contract shall be published in one or more newspapers, designated by the board of local improvements in an order entered in its records, published in the municipality, or, if no newspaper is published therein, then in one or more newspapers with a general circulation within the municipality. In municipalities with less than 500 population in which no newspaper is published, publication may instead be made by posting a notice in 3 prominent places within the municipality.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-2-109) (from Ch. 24, par. 9-2-109)
Sec. 9-2-109. Except as otherwise provided in Section 9-2-113, the owners of a majority of the frontage of the lots and land upon the street wherein the work is to be done, or their agents, who take oath that they are such owners or agents, shall not be required to present sealed proposals or bids, but, within 10 days after the first publication of the notice of such an award, may elect to take the work, and enter into a written contract to do the whole work at 10% less than the price at which the contract has been awarded.
Should those owners fail to elect to take the work, and to enter into a written contract therefor within 10 days, or to commence the work within 30 days after the first publication of the award, and to prosecute the work with diligence, the board of local improvements shall enter into a contract with the original bidder, to whom the contract was awarded, at the prices specified in his bid.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-2-110) (from Ch. 24, par. 9-2-110)
Sec. 9-2-110. Except as otherwise provided in Section 9-2-113, if such original bidder fails or refuses for 20 days after the first publication of the notice of award, or in case a contract is made with the owners, and default by them, then, within 10 days after notice that the owners are in default, to enter into a contract, which shall be simultaneously executed by the municipality and signed by the president of the board of local improvements and attested by the municipal clerk under the municipal seal, then the board of local improvements, without further proceedings, shall again advertise for proposals or bids, as in the first instance, and award the contract for the work to the then regular lowest bidder. The bids of all persons, and the election of all owners as specified in Section 9-2-109 who have failed to enter into the contract as provided in this Division 2, shall be rejected in any bidding or election subsequent to the first for the same work.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-2-111) (from Ch. 24, par. 9-2-111)
Sec. 9-2-111. Except as otherwise provided in Section 9-2-113, if the owners or contractors, who may have taken any contract, do not complete the work within the time mentioned in the contract, or within such further time as the board of local improvements may give them, the board may relet the unfinished portions of that work, after pursuing the formalities prescribed hereinbefore for the letting of the whole in the first instance.
All contractors, contracting owners included, at the time of executing any contract for such public work, shall execute a bond to the satisfaction and approval of the board of local improvements of the municipality, in such sum as the board deems adequate, conditioned for the faithful performance of the contract. The sureties shall justify, before some person competent to administer an oath, in double the amount mentioned in that bond, over and above all statutory exemptions.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-2-112) (from Ch. 24, par. 9-2-112)
Sec. 9-2-112. Except as otherwise provided in Section 9-2-38, the board of local improvements in cities of 500,000 and over, may appoint an engineer for the board, and such assistant engineers, clerks, and inspectors as may be necessary to carry into effect the purposes of this Division 2.
The board is hereby authorized to make or cause to be made, the written contracts, and receive all bonds authorized by this Division 2, and to do any other act, expressed or implied, that pertains to the execution of the work provided for by such an ordinance. The board shall fix the time for the commencement of the work under such an ordinance and for the completion of the work under all contracts entered into by it. This work shall be prosecuted with diligence thereafter to completion and the board may extend the time so fixed from time to time, as they may think best for the public good. The work to be done pursuant to such contracts in all cases must be done under the direction and, except where the assessment is divided into installments, to the satisfaction of the board of local improvements, and all contracts made therefor must contain a provision to that effect, and also express notice that in no case, except as otherwise provided in the ordinance, or the judgment of the court, will the board, or municipality, except as otherwise provided in this Division 2, or any officer thereof, be liable for any portion of the expenses, nor for any delinquency of persons or property assessed.
The acceptance by the board of any improvement shall be conclusive in the proceeding to make the assessment, and in all proceedings to collect the assessment, or installments thereof, on all persons and property assessed therefor, that the work has been performed substantially according to the requirements of the ordinance therefor. But if any property owner is injured by any failure so to construct the improvement, or suffers any pecuniary loss thereby, he may recover the amount of the injury in a civil action against the municipality making the improvement, if the action is commenced within one year from the date of the acceptance of the work by the board of local improvements.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-2-113) (from Ch. 24, par. 9-2-113)
Sec. 9-2-113. In any case where an improvement is to be constructed with the aid and assistance of any agency of the Federal Government, or any other governmental agency, the provisions of Sections 9-2-100 through 9-2-112 shall not apply where they conflict with this section. The board of local improvements in cities having a population of 500,000 or more and the corporate authorities in municipalities having a population of less than 500,000 may proceed at any time within 90 days after the judgment of confirmation has been entered in the construction of the work. Within 90 days after the judgment of confirmation the board of local improvements in cities having a population of 500,000 or more and the corporate authorities in municipalities having a population of less than 500,000, shall adopt a resolution determining to proceed with the construction of the work, publish the resolution within 10 days in one or more newspapers published in the municipality, or, if no newspaper is published therein, then in one or more newspapers with a general circulation within the municipality. In municipalities with less than 500 population in which no newspaper is published, publication may instead be made by posting a notice in 3 prominent places within the municipality.
Ten days after the publishing of this resolution a copy thereof, properly certified, shall be filed in the court in which the judgment of confirmation was entered. This resolution shall be authority for the issuing of the warrant to the collector for the collection of the assessment. Each assessment shall draw interest from the date of passage of the resolution of intention to proceed with the work, as provided in Sections 9-2-48 through 9-2-51.
After this resolution has been filed and a warrant issued to the collector for the collection of the assessment, the municipality may issue bonds or vouchers to anticipate the collection of the unpaid portions of all installments of the assessment, including the first installment if it has not been certified delinquent, for the purpose of applying the proceeds of the bonds toward paying the cost of the improvement, including all expenses of making, levying, collecting the assessment and engineering and attorneys' fees. These bonds if issued shall be sold for not less than par and accrued interest and the proceeds used for that purpose, or the bonds may be issued, for not less than par and accrued interest, in payment for materials, labor, or services.
No person furnishing materials or supplying labor for the construction of any such local improvement shall have any claim or lien against the municipality except from the collection of the special assessments or special taxes made or to be made for that work, or from the proceeds of the sale of bonds to anticipate the collection of the same in case such bonds have been sold.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-2-114) (from Ch. 24, par. 9-2-114)
Sec. 9-2-114. Except as otherwise provided in Section 9-2-117, within 30 days after the final completion and, where required, acceptance of the work, as provided in Section 9-2-112, the board of local improvements shall have the cost thereof, including the cost of engineering services, certified in writing to the court in which the assessment was confirmed, together with an amount estimated by the board to be required to pay the accruing interest on bonds or vouchers issued to anticipate collection. Thereupon, if the total amount assessed for the improvement upon the public and private property exceeds the cost of the improvement, all of that excess, except the amount required to pay such interest as is provided for in this Division 2, shall be abated and the judgment reduced proportionately to the public and private property owners and shall be credited pro rata upon the respective assessments for the improvement under the direction of the court.
In case the assessment is collectible in installments, this reduction shall be made so that all installments shall be equal in amount, except that all fractional amounts shall be added to the first installment so as to leave the remaining installments in the aggregate equal in amount and each a multiple of $100. If prior to the entry of the order abating and reducing the assessment the assessment has been certified for collection pursuant to the provisions of Section 9-2-76, and any of the installments of the assessment so certified for collection have become due and payable, the reduction and abatement above referred to shall be made pro rata upon the other installments. The intent and meaning of this is that no property owner shall be required to pay to the collector a greater amount than his proportionate share of the cost of the work and of the interest that may accrue thereon.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-2-115) (from Ch. 24, par. 9-2-115)
Sec. 9-2-115. In every assessment proceeding in which the assessment is divided into installments, the board of local improvements shall state in the certificate whether or not the improvement conforms substantially to the requirements of the original ordinance for the construction of the improvements, and shall make an application to the court to consider and determine whether or not the facts stated in the certificate are true. Thereupon the court, upon such an application, shall fix a time and place for a hearing upon the application, and shall record the application. The time of this hearing shall be not less than 15 days after the filing of the certificate and application. Public notice shall be given at least twice of the time and place fixed for that hearing by publishing in a newspaper, in the same manner and for the same period as provided in this Division 2 for publishing notice of application for the confirmation of the original assessment, the publication of this notice to be not more than 30 nor less than 15 days before the day fixed by the order for that hearing.
At the time and place fixed by the notice or at any time thereafter, the court shall proceed to hear the application and any objection which may be filed thereto within the time fixed in the order. Upon that hearing the specified certificate of the board of local improvements shall be prima facie evidence that the matters and things stated are true, but if any part thereof is controverted by objections duly filed thereto, the court shall hear and determine the objections in a summary manner and shall enter an order according to the fact.
(Source: P.A. 79-1361.)

(65 ILCS 5/9-2-116) (from Ch. 24, par. 9-2-116)
Sec. 9-2-116. If upon the hearing the court finds against the allegations of the certificate, it shall enter an order accordingly. The board of local improvements shall then procure the completion of the improvement in substantial accordance with the ordinance. The board, from time to time, may file additional or supplemental applications or petitions in respect thereto, until the court eventually is satisfied that the allegations of the certificate or applications are true, and that the improvement is constructed in substantial accordance with the ordinance.
If before the entry of such an order upon such a certificate there has been issued to the contractor in the progress of any such work, bonds to apply upon the contract price thereof, that contractor or the then owner or holder of those bonds, shall be entitled to receive in lieu thereof new bonds of equivalent amount, dated and issued after the entry of that order. Nothing contained in Sections 9-2-114 through 9-2-116 shall apply to any proceedings under Sections 9-2-72 and 9-2-73, or either of them, for the confirmation of new assessments, levied to pay for the cost of work already done.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-2-117) (from Ch. 24, par. 9-2-117)
Sec. 9-2-117. Where an improvement has been constructed with the aid of any agency of the Federal government, or other governmental agency, the provisions of Sections 9-2-114 through 9-2-116 shall not apply except as to the manner of the final hearing. In that case, upon completion of the project the board of local improvements shall adopt a resolution accepting the project as constructed in full conformance with the ordinance and specifications therefor and approving the cost of the work upon its completion as being in compliance with the ordinance and specifications. Whereupon a certified copy of this resolution shall be filed in the court in which the judgment of confirmation was entered and a hearing had upon the cost and completion in the same manner as is provided in Sections 9-2-114 through 9-2-116.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-2-118) (from Ch. 24, par. 9-2-118)
Sec. 9-2-118. The board of local improvements shall designate someone to carefully inspect the entire work done pursuant to any such proceeding and contract, and the materials therefor, during the progress of the work, to the end that the contractor shall comply fully and adequately with all the provisions of the ordinance, and of the contract under which the work is to be done, and the specifications therefor. Upon the complaint of any property owner that the work or materials do not comply with those requirements, the president of the board of local improvements shall either examine the work and materials himself, or designate some member of the board to do so. The president of the board shall make a personal examination, and certify in writing as to the result thereof. This written certificate shall be filed with the papers pertaining to the board, and shall be open to public inspection at any time.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-2-119) (from Ch. 24, par. 9-2-119)
Sec. 9-2-119. For the purpose of anticipating the collection of the second and succeeding installments, provided for in this Division 2, a municipality may issue bonds, payable out of these installments, bearing interest at a rate specified in the ordinance referred to in Section 2-9-10 of the Illinois Municipal Code and not more than the rate the installments of the assessment against which the bonds are issued bear, payable annually and signed by such officers as may be by ordinance prescribed. Bonds shall be issued in sums of $100, or some multiple thereof, and shall be dated and draw interest from the date of their issuance. Each bond shall state on its face out of which installment it is payable, and shall state, by number or other designation, the assessment to which that installment belongs. The principal of these bonds shall not exceed, in the aggregate, the amount of the deferred installments, and shall be divided into as many series as there are deferred installments.
However, if there is a surplus to the credit of any such installment which is not required for the payment of any vouchers or bonds issued against that installment, that surplus shall be applied toward the payment of any outstanding vouchers or bonds already issued or to be issued, as the case may be, against any other installment or installments.
Each series shall become due at some time in the year in which the corresponding installment will mature, the date to conform, as nearly as may be, to the time when that installment will be actually collected. This time shall be estimated and determined by the municipal officers issuing the bonds. But it is lawful to provide in the case of any one or more of the bonds in any series, that that bond or bonds shall not become due until some subsequent date, not later than December 31 next succeeding the January in which the installment against which that series is issued will mature.

$............................

Series No. ...................

Bond No. .....................

.............................

of ...........................

(65 ILCS 5/9-2-120) (from Ch. 24, par. 9-2-120)
Sec. 9-2-120. The court having jurisdiction of the original assessment proceeding is authorized at any time after the assessment has been confirmed to extend the time of payment of the assessment, or any installment thereof, whether due or not due, heretofore or hereafter levied, and in case securities have been issued, to refund the securities and past due interest thereon, heretofore or hereafter issued in anticipation of the collection of the assessment or any installment thereof levied under the provisions of this Division 2, or any part thereof, and past due interest thereon (unless such past due interest is waived). In cases where no securities have been issued, the provisions of this section as to refunding securities shall not apply but the court, on petition of the municipality, has jurisdiction to extend the time of payment of the assessment. Securities not due may be refunded only when the holders thereof surrender the securities in exchange for refunding securities issued in lieu thereof, or deposit the securities as hereinafter provided and agree to accept payment therefor in cash in an amount not exceeding the par value thereof, together with accrued interest. This payment is to be made out of the proceeds of the sale by the municipality of those refunding securities. All securities against any installment to be refunded shall be so surrendered or deposited.
The specified court is hereby vested with authority to divide any assessment or any installment or installments thereof into a greater number of installments than was originally provided for in the order confirming the assessment and to fix the amount of each installment, if, in its judgment, such a re-division into a greater number of installments is for the best interest of all parties concerned.
As used in this section and Sections 9-2-121 through 9-2-124, "securities" means bonds, coupons (except bonds or coupons issued under Sections 9-2-127 through 9-2-129) and vouchers, public benefit vouchers, and warrants and accrued interest.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-2-121) (from Ch. 24, par. 9-2-121)
Sec. 9-2-121. Whenever it is desired to extend the time of payment of any assessment or any of the installments thereof and issue refunding securities, any municipality that has issued securities in anticipation of the collection of the special assessment levied under the provisions of this Division 2, upon a petition of 75% of the holders of any securities issued against any assessment or any installment or installments thereof addressed to the corporate authorities of the issuing municipality, shall adopt an ordinance directing and providing for the extension of the time of payment of the assessment or any of the installments thereof and the sale and exchange of refunding securities in anticipation of the collection of the special assessment or any of the installments thereof the time of payment of which is to be extended. The ordinance so adopted shall direct the filing of a petition in the court having jurisdiction of the original assessment. In the ordinance, the municipality shall establish a date of issue of those refunding securities and this date of issue shall be also the date from which interest on those refunding securities shall run and from which interest on the assessment so extended shall run. The ordinance for this refunding shall refer to the original assessment proceeding and no estimate or recommendation by the board of local improvements shall be required.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-2-122) (from Ch. 24, par. 9-2-122)
Sec. 9-2-122. The court shall hear the proceeding in a summary manner without a jury and there shall be no hearing on benefits or on any legal objections not arising subsequent and incidental to the proceeding provided for in Sections 9-2-120 through 9-2-124. No judgment confirming any such proceeding shall be entered until all unpaid securities have been either deposited in the court or with some depository under an escrow agreement approved by the court. The petition shall set forth the amount of the assessment or installments to be extended, the date of confirmation of the original assessment, the rate of interest of the original assessment, the amount of cash on hand in the particular assessment or installments, the unpaid securities or other obligations to be refunded, the date of maturity of the unpaid securities, and the rate of interest the unpaid securities bear. This petition shall also state that the holders of the securities issued in anticipation of the collection of the assessment or installments, will surrender their securities in exchange for refunding securities to be issued under the provisions of Sections 9-2-120 through 9-2-124, or accept in payment thereof an amount not exceeding the par value thereof, with accrued interest thereon. This petition shall also state what assessment or installments thereof are desired to be refunded, the desired maturity and the rate of interest of the extended installments, and the maturity, amount, and rate of interest of the refunding securities sought to be issued.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-2-123) (from Ch. 24, par. 9-2-123)
Sec. 9-2-123. Accompanying the petition there shall be filed an assessment roll setting forth a description of the lots, blocks, tracts, and parcels of land assessed in the original proceeding, the total amount of the unpaid installments, and the interest thereon proposed to be extended against each tract, the amount, number and due date of each installment of the proposed extended assessment.
The assessment as extended shall be collected in the same manner as the original assessment.
When this petition is filed it shall be presented to the court and if found to be in proper form the court shall set the petition for hearing at such date as will enable the clerk of the court to give at least 10 days' notice of the hearing thereon, and it is the duty of the clerk to publish a notice at least twice, not more than 30 nor less than 15 days before the date set for hearing, in one or more newspapers published in the municipality, or, if no newspaper is published therein, then in one or more newspapers with a general circulation within the municipality. In municipalities with less than 500 population in which no newspaper is published, publication may instead be made by posting a notice in 3 prominent places within the municipality. This notice shall set forth the filing of the petition, the docket and warrant number of the assessment and the installment or installments thereof proposed to be extended and the number of installments in which it is proposed to divide the extended assessment. The notice shall also state when and where the court will hear objections to the petition.
At this hearing the court may extend the time of payment of one or more installments of the assessment, change the number of installments in which the assessment is divided, and subject to the provisions of Sections 9-2-120 through 9-2-124, provide for the details of the issuance of the refunding securities, in accordance with the prayer of the petition, and enter an order confirming the assessment as extended.
Any property owner may pay the original assessment or any installment to be extended within 10 days after the entry of such an order. Upon the expiration of 10 days after the entry of such an order the corporate authorities shall issue the refunding securities authorized by the order of the court, but the delivery of the refunding securities shall be simultaneous with the surrender of the securities to be refunded or paid. The securities so surrendered shall be immediately cancelled. The collection and payment of the extended assessment and the securities issued under Sections 9-2-120 through 9-2-124 shall be in the manner as now provided by law.
(Source: P.A. 79-1361.)

(65 ILCS 5/9-2-124) (from Ch. 24, par. 9-2-124)
Sec. 9-2-124. Any assessment and all installments, the time for collection of which has been extended, shall continue to be a lien on the land assessed the same as in the original assessment and the refunding securities issued under the provisions of Section 9-2-120 through 9-2-124 shall be payable therefrom.
Whenever the refunding of securities and the extending of the time of the payment of assessments or installments thereof include assessments or installments past due and these assessments or installments or any part thereof have been returned delinquent, withdrawn, or forfeited as provided by law, the court, in the order extending the time of payment and authorizing the refunding of the securities, shall order the county collector to withdraw those assessments or installments from the delinquent list and order the proper officers to release all property forfeited or withdrawn on account of those assessments or installments, the time of payment of which is to be extended, by a proper entry upon the tax sale and judgment record of the county. The county clerk shall charge the security holders a fee of 35 cents for each such service rendered by him in connection therewith.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-2-125) (from Ch. 24, par. 9-2-125)
Sec. 9-2-125. Whenever, in a proceeding under Sections 9-2-120 through 9-2-124, the refunding of securities and the extending of the time of payment of any assessment or installments thereof include an assessment or installments past due and the property against which the past due assessment or installments or any part thereof were levied has been sold at a sale of property to enforce the collection of the past due assessment to the municipality levying the assessment and the municipality has not paid the purchase price at that sale and a certificate of purchase has been issued and delivered to the municipality, this past due assessment or installments or any part thereof shall be extended, and the securities issued to anticipate their collection shall be refunded, as in the case of an assessment returned delinquent, withdrawn, or forfeited, and the lien of the original assessment and of the certificate of purchase shall be continued and preserved by the assessment as extended.
In such a case the court in which the proceeding is pending, in the order extending the time of payment and authorizing the refunding of the securities, shall order the municipality levying the assessment to present its certificate of purchase to the county clerk. The county clerk shall cancel this certificate by endorsing thereon the words "cancelled by assessment as extended" and shall enter a note of such cancellation upon his tax, judgment, sale redemption, and forfeiture record. Where this certificate or evidence thereof has been recorded with the recorder of deeds or registered with the registrar of titles the court shall order the county clerk to issue a certificate to the municipality showing the legal description of all lots, blocks, tracts, and parcels of land against which a certificate or evidence thereof has been recorded or registered and reciting the cancellation of the certificate of purchase by virtue of the extension of the assessment and refunding of the securities. This certificate shall be filed by the municipality with the recorder or the registrar of titles, as the case may be. Thereupon the lien of that assessment as extended shall stand in lieu of the lien of the original assessment and of the certificate of purchase, and the assessment as extended shall be collected in the same manner as the original assessment.
The county clerk shall receive for his services rendered as set forth in this section a fee of 35 cents for each certificate so cancelled. This fee, together with the fees of the recorder and of the registrar of titles shall be paid by the security holders.
(Source: P.A. 83-358.)

(65 ILCS 5/9-2-126) (from Ch. 24, par. 9-2-126)
Sec. 9-2-126. Whenever any voucher, bond or interest coupon issued by a municipality in anticipation of the collection of special assessments under any of the provisions of this Division 2 has been lost, destroyed or stolen and proof is made to the official of the municipality charged with making payments on the voucher, bond or interest coupon that the loss, theft or destruction occurred while the voucher, bond or interest coupon was owned by and in possession of the claimant, such official shall issue or cause to be issued and delivered to the claimant a duplicate of such voucher, bond or interest coupon alleged to have been lost, destroyed or stolen after first indorsing on the duplicate all payment of principal and interest made on the original voucher, bond or interest coupon. However, the claimant shall prior to issuance of any such duplicate execute and deliver to the municipality a bond in a penalty at least double the amount of the principal of such voucher, bond or interest coupon alleged to have been lost, destroyed or stolen with sufficient security to be approved by the municipal official, conditioned to indemnify the municipality against all claims by any other person on account of such voucher, bond or interest coupon and against all costs and expenses by reason thereof.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-2-127) (from Ch. 24, par. 9-2-127)
Sec. 9-2-127. In lieu of the bonds authorized in Section 9-2-119, the municipality upon the written request of the holders of all of the outstanding and unpaid vouchers issued in payment of the work, may issue and deliver to such voucher holders, in exchange for such vouchers, bonds provided for in this Section 9-2-127, provided that prior to the receipt of such request the municipality has not issued or has not made any commitment to issue any bonds the funds from which are to be used toward paying such outstanding and unpaid vouchers in full. The bonds shall be dated as of and shall draw interest from the date of their issuance, except when issued in exchange for vouchers theretofore issued in payment of the work. In such latter case the bonds shall be issued in the principal amount of the unpaid balance of the vouchers and shall bear the same date as the vouchers for which they are exchanged or the date to which interest was last paid on the vouchers, and the bonds shall draw interest from such date. The bonds shall be issued at not less than their par value. The bonds shall be executed by such officers as may be prescribed by ordinance of such municipality, with the corporate seal attached. The bonds shall bear interest at a rate specified in the ordinance referred to in Section 2-9-10 of the Illinois Municipal Code and of not more than the rate the installments of the assessment against which the bonds are issued bear. The bonds shall recite specifically that they are payable solely and only from the assessment levied for the payment of the cost of the improvement, designating the improvement for which the assessment has been levied, and shall mature on or before December 31 next succeeding the January 2 on which the last installment shall mature. Interest coupons attached to the bonds shall bear the official or facsimile signatures of the same officers who signed the bonds and shall be made payable at the office of the treasurer of the municipality. The bonds shall be numbered consecutively beginning with number one upwards and shall be payable in their numerical order and redeemable prior to maturity in numerical order as hereinafter provided. Each of the bonds issued pursuant to this Section 9-2-127 shall bear a legend on the face of the bond printed in bold face type and in a paragraph by itself to the effect that the bond is one of a series of bonds which are to be paid and redeemed in numerical order and not on a pro-rata basis.
As used in this Section and in Sections 9-2-128 and 9-2-129, "treasurer" with respect to municipalities in which a comptroller is elected or appointed means treasurer or comptroller.
This amendatory Act of 1971 is not a limit upon any municipality which is a home rule unit.
(Source: P.A. 82-642.)

(65 ILCS 5/9-2-128) (from Ch. 24, par. 9-2-128)
Sec. 9-2-128. The bonds authorized in Section 9-2-127 may be in the following form:

(65 ILCS 5/9-2-129) (from Ch. 24, par. 9-2-129)
Sec. 9-2-129. The municipality shall have the right to call and pay the bonds authorized in Section 9-2-127, or any number thereof, in the following manner:
Whenever there are sufficient funds in the hands of the treasurer to redeem one or more of the bonds, after the payment of all interest due, and after the establishment of such reserve, if any, as the treasurer in his discretion may deem advisable to pay interest to become due at the next interest coupon date, the treasurer, by publication or posting of notice as provided in this section, shall call and pay such bond or bonds. The treasurer shall cause notice of such call for payment to be published in a newspaper published in the municipality, or if no newspaper is published therein, then in a newspaper with a general circulation within the municipality, and if there be no such newspaper, then by posting in at least 3 prominent places within the municipality. The notice shall specify the number or numbers of the bonds called, designating the assessment against which the bonds have been issued, and directing presentation of such bonds for payment and cancellation, and indicating that interest will cease on the bonds not less than 5 nor more than 30 days from the date of publication of such notice or posting, and thereafter the bonds shall cease to bear interest. The presentation of any bond to the treasurer for payment shall waive the necessity of giving notice of its call for payment.
The treasurer upon accumulation of sufficient funds shall pay one or more bonds and shall call and pay such bonds. Any bondholder or holder of any interest coupon appertaining to any bond, after giving reasonable notice, shall be entitled to summary relief by mandamus or injunction to enforce these provisions.
When bonds are issued under Section 9-2-127, all collections of the special assessment installments and all interest collected shall constitute a single fund which shall be applied first to the payment of interest due, and to the establishment of such reserve, if any, as the treasurer in his discretion may deem advisable to pay interest to become due at the next interest coupon date, and then to the redemption and payment of bonds as provided herein. However, in municipalities having a population of less than 500,000, where the ordinance for the improvement provides for the collection of costs, collections made on the first installment shall be used first to pay such costs, and any surplus shall be used to pay bonds and interest thereon as provided herein. Provision as to redemption and call of the bonds shall be inserted in each of the bonds issued in accordance with the provisions of this Section 9-2-129.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-2-130) (from Ch. 24, par. 9-2-130)
Sec. 9-2-130. The bonds may be sold, or paid to the contractor having the contract for the improvement for which the assessment was levied, at not less than their par value and interest accrued to time of delivery, whether sold, or paid to the contractor.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-2-131) (from Ch. 24, par. 9-2-131)
Sec. 9-2-131. Payment for any improvement done or performed under the provisions of this Division 2, to be paid for out of any special assessment or special tax levied in installments, as provided in this Division 2, may be made in the bonds provided for in this Division 2. In the event payment is made in the bonds authorized under Section 9-2-119, the first installment of such special assessment or special tax shall be paid to the person entitled thereto on the contract for that work. If this first installment is not collected when payments fall due, vouchers therefor may be issued, payable out of the first installment when collected. These vouchers shall bear interest at the rate specified in the ordinance referred to in Section 9-2-10 of the Illinois Municipal Code for bonds and not more than the rate the installments of the assessment against which the vouchers are issued bear, payable annually, and shall be signed by such officers as may be prescribed by ordinance.
In the event payment is made in the bonds authorized under Section 9-2-127, the first installment of such special assessment or special tax and all other installments thereof shall be held and used to pay the bonds and interest thereon as provided in Section 9-2-127.
However, in municipalities having a population of less than 500,000, where the ordinance for the improvement provides for the collection of costs, such costs shall be first paid out of this first installment and may be included in and evidenced by vouchers issued as provided in this Section 9-2-131.
This amendatory Act of 1971 is not a limit upon any municipality which is a home rule unit.
This amendatory Act of 1972 is not a limit upon any municipality which is a home rule unit.
(Source: P.A. 82-642.)

(65 ILCS 5/9-2-132) (from Ch. 24, par. 9-2-132)
Sec. 9-2-132. Any property owner may pay his assessment wholly or in part, either before or after it is due, and whether or not the assessment has been withdrawn from collection or the property assessed has been sold to any municipality or forfeited to the State for nonpayment of that assessment, with the bonds or vouchers heretofore or hereafter issued under this Division 2 on account of that assessment, applying, however, bonds issued under Section 9-2-119 and vouchers of each series only to the payment of the installments to which they relate. If bonds issued under Section 9-2-127 are used to make such payments, such bonds may be applied to the payment of any and all installments, but only such of those bonds may be used as are next in numerical order of redemption at the time of making such payments. In making such payments, the vouchers and bonds shall be taken at their par value and interest accrued to the date of making the payment. All vouchers and bonds received in payment of such an assessment shall be cancelled by the officer receiving the vouchers, or bonds, as of the date of their receipt, and then deposited with the treasurer or the comptroller, as the case may be, of the municipality issuing the vouchers or bonds.
However, when the amount of the assessment is less than that of a bond or voucher, the officer receiving the same shall issue a receipt for the balance which shall entitle the owner to the same rights, except as to negotiability, as if the receipt were the original bond or voucher in the amount of the balance. Any such indorsement on any such bond or voucher shall be made by writing or stamping across the face thereof the words "payments upon this bond (or voucher) are listed upon the back."
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-2-133) (from Ch. 24, par. 9-2-133)
Sec. 9-2-133. When any municipality provides by ordinance for the construction of a waterworks system, any portion of the cost of which is to be paid by special assessment and a direct annual tax is authorized by a vote as provided in Section 9-2-38, in order to secure the payment of the cost of that construction, the contractor and holders of the bonds that may be issued in payment of that cost, in the manner provided in this Division 2, shall have a lien upon the waterworks system, and upon the income to be derived from its operation, to secure the payment of the amounts due them respectively. This lien shall be to the fullest extent that the municipality may be authorized by law to create. Upon a request in writing of the contractor for the construction of such a waterworks system, or of the holders of a majority in amount of the specified bonds, the municipality shall convey by a deed of trust in the nature of a mortgage the waterworks system so to be constructed, and all the property, both real and personal, pertaining thereto. Such a deed of trust shall secure the payment of the assessment for public benefit or of the bonds as the contractor or holders of the bonds may elect. The trustees in such a deed of trust shall be selected by the contractor or the holders of a majority in amount of such bonds. The provisions of this section shall not apply to any city having a population of 500,000 or more.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-2-134) (from Ch. 24, par. 9-2-134)
Sec. 9-2-134. The entire proceeds arising from the operation of such waterworks system shall be paid into the municipal treasury and shall be kept in a separate fund to be known as the "waterworks fund." After the payment therefrom of the necessary running and operating expenses of the waterworks system, the balance from time to time shall be credited by the municipal treasurer upon the assessment levied against the municipality for public benefits and the respective installments thereof, and shall be applied toward the payment of the cost of the waterworks system in the manner provided by this Division 2. Until the bonds so issued to pay the cost of the construction of the waterworks system and the interest thereon have been fully paid, the municipal treasurer shall not pay any warrant drawn on the "waterworks fund" for any other purpose except for the payment of the necessary operating expenses of the waterworks system.
In case such a waterworks system is used and operated to supply water for any existing distributing system, the entire proceeds derived from the operation of the waterworks system and the distributing system so supplied with water shall be apportioned and divided in proportion to the original cost of the distributing system, and the cost of the waterworks system. These costs shall be determined by the municipal clerk. The portion of such income that is so determined to arise from the operation of the waterworks system shall be paid to the municipal treasurer and placed in the "waterworks fund" and used only in the manner specified in this section. The provision of this section shall not apply to any city having a population of 500,000 or more.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-2-135) (from Ch. 24, par. 9-2-135)
Sec. 9-2-135. No person accepting the vouchers or bonds as provided in this Division 2 shall have any claim or lien upon the municipality in any event for the payment of his vouchers or bonds or the interest thereon, except from the collection of the assessment against which the vouchers or bonds are issued. The municipality, nevertheless, shall not be in any way liable to the holders of these vouchers or bonds in case of a failure to collect the assessment, but with all reasonable diligence, so far as it can legally do so, it shall cause a valid special assessment or a special tax, as the case may be, to be levied and collected, to pay these bonds and vouchers, until all bonds and vouchers are fully paid. Any holder of vouchers or bonds, or his assigns, shall be entitled to summary relief by way of mandamus or injunction to enforce the provisions of this section.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-2-136) (from Ch. 24, par. 9-2-136)
Sec. 9-2-136. From time to time, as the work under any contract for such an improvement progresses, upon certificates by the board of local improvements, or by some officer designated by the board for that purpose, payments may be made either in money, vouchers, or bonds, as provided in this Division 2, to apply upon the contract price, reserving, however, a sufficient amount upon each of the payments to properly secure, in the judgment of the board, the faithful performance of the contract. This reserve shall be paid over at such time and on such conditions as the board shall fix, after the specified work has been completed or accepted.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-2-137) (from Ch. 24, par. 9-2-137)
Sec. 9-2-137. The board of local improvements before the crediting of the excess as provided for in Section 9-2-114, shall estimate an amount deemed sufficient to make up any probable deficiency of interest, in the event that from any cause, collections of interest may prove insufficient to meet the interest to be paid on the bonds until they mature as hereinbefore provided. This estimated amount shall be deducted out of the installments as an item of expense before crediting rebates of excess as directed in this Division 2 and shall be used for no other purpose than to make up such a deficiency until the bonds are fully paid, both principal and interest. Any balance remaining of this estimated amount after the principal and interest of the bonds are fully paid may be used to reimburse the corporate fund for any advances made from this fund on account of costs of the special assessment or special tax or other expenses of the improvement for which the special assessment or special tax is levied.
However, in municipalities having a population of 500,000 or more, no deduction of this estimated amount out of the installments shall be made where the ordinance providing for the assessment provided that a certain sum not to exceed 5% of the amount of that special assessment or special tax shall be applied as provided in Sections 9-2-138 and 9-2-139, or in case such a municipality, at any time before the crediting of such excess, shall annually appropriate or set aside a fund sufficient in amount to meet all estimated deficiencies in interest which may arise during the year for which the fund is provided.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-2-138) (from Ch. 24, par. 9-2-138)
Sec. 9-2-138. If, after final settlement with the contractor for any improvement and after full payment of all vouchers or bonds except those bonds and interest coupons not presented for payment, although called and for which funds are available and reserved, within the period of time specified in Section 9-1-5, issued on account of that improvement, there is any surplus remaining in the special assessment or special tax above the specified payments and above the amount necessary for the payment of interest on those vouchers or bonds, such surplus shall be applied to reimbursing the public benefit fund for any amounts paid from such fund on account of the improvement. If, after the public benefit fund has been reimbursed, a surplus still remains, the proper authorities of the municipality shall declare at once a rebate upon each lot, block, tract, or parcel of land assessed, of its pro rata proportion of that surplus. Such rebate shall be paid to the owner of record of each such lot, block, tract, or parcel at the time of the declaration of the rebate. Should any additional funds be collected after the original rebate is declared, the municipality shall not be required to declare a supplemental rebate for 5 years from the date the original rebate is declared. The municipality may deduct for its cost and expenses for declaring and making any rebate not more than 5% of the amount declared to be rebated. The board of local improvements shall keep and exhibit publicly in its office, an index of all warrants upon which rebates are due and payable and upon proper proof, the warrants shall be repaid to the persons entitled thereto.
However, whenever any municipality having a population of 500,000 or more has appropriated or set aside a fund sufficient in amount to meet all estimated deficiencies in interest, cost of making, levying, and collecting a special assessment or special tax, and of letting and executing contracts, advertising, clerical hire, engineering and inspection, court costs and fees of commissioners in condemnation proceedings incurred in such a proceeding and has provided, in the ordinance providing for the assessment, that a certain sum not to exceed 5% of the amount of the assessment or special tax shall be applied toward the payment of the specified and other costs of making and collecting the assessment, the money collected in the fund created by this 5% so added as hereinbefore authorized shall be used to pay all deficiency in interest in the warrant, and the balance shall be used to reimburse the corporate funds for advances made from the corporate funds on account of costs of the special assessment or special tax or other expenses of the improvement for which the special assessment or special tax was levied.
(Source: Laws 1965, p. 2969.)

(65 ILCS 5/9-2-139) (from Ch. 24, par. 9-2-139)
Sec. 9-2-139. The costs and expenses of maintaining the board of local improvements, for paying salaries of the members of the board, and the expense of making and levying special assessments or special taxes and of letting and executing contracts, and also the entire cost and expense attending the making and return of the assessment rolls and the necessary estimates, examinations, advertisements, and like matters, connected with the proceedings provided for in this Division 2, including the court costs and the fees to commissioners in condemnation proceedings, which are to be taxed as provided in this Division 2, shall be paid by the municipality out of its general corporate fund.
However, in municipalities having a population of less than 500,000, the municipality, in the ordinance providing for the prescribed assessment, may provide that a certain sum, not to exceed 6% of the amount of this assessment, shall be applied toward the payment of the specified and other costs of making and collecting this assessment. In municipalities having a population of less than 500,000, the estimate of cost of the improvement may also provide an item setting forth a reserve for deficiency in interest not to exceed 6% of the amount of the assessment.
The limitation in the preceding paragraph shall not apply to the costs of engineering and inspection connected with any local improvement, but these costs in municipalities having a population of less than 500,000 may be included in the cost of the improvement to be defrayed by special assessment or special tax.
In municipalities having a population of 500,000 or more, the municipality, in the ordinance providing for the prescribed assessment, may provide that a certain sum not to exceed 5% of the amount of this assessment, as finally determined after the completion of the improvement in accordance with Sections 9-2-114 through 9-2-116, shall be applied (but only by way of reimbursement of the general corporate fund as hereinafter in this Section provided) toward the payment of the cost of making, levying, and collecting the special assessment or special tax, and of letting and executing contracts, advertising, clerical hire, engineering and inspection, court costs and fees of commissioners in condemnation proceedings incurred in the proceeding and deficiency in interest in the matter of the special assessment or special tax. If the part of the assessment levied on account of the expenses specified in this paragraph, exceeds 5% of the entire assessment as finally determined in accordance with Sections 9-2-114 through 9-2-116, but does not exceed 5% of the assessment as originally levied and filed in court, that excess shall not constitute any objection to a judgment of confirmation of the assessment. But no larger sum on account of the expenses specified in this paragraph than 5% of the assessment as finally determined in accordance with Sections 9-2-114 through 9-2-116, shall be treated as a part of the cost of the improvement to be certified by the board of local improvements in accordance with Sections 9-2-114 through 9-2-116, and if the part of the assessment originally levied on account of the expenses specified in this paragraph exceeds 5% of the entire assessment as finally determined in accordance with that Section, any such excess shall be treated as a part of the excess to be abated in accordance with the provisions of Sections 9-2-114 through 9-2-116.
Such a deficiency in interest, if any, shall be first paid out of the fund so created by this 5% so added as in this Section authorized. The application of this fund toward the payment of the expenses specified in the preceding paragraph shall be only by paying over and transferring the balance of the fund after the payment of such a deficiency in interest, to the general corporate fund of the municipality for reimbursement for expenses of the improvement for which the assessment is levied, theretofore paid out of that general corporate fund.
(Source: P.A. 76-758.)

(65 ILCS 5/9-2-140) (from Ch. 24, par. 9-2-140)
Sec. 9-2-140. Appeals from final judgments or orders of any court made in the proceedings provided for by this Division 2, may be taken in the manner provided in other civil cases, by the municipality or by any of the owners or parties interested in land taken, damaged, or assessed therein. However, no appeal may be taken after 30 days from the entry of the final judgement or order. Such an appeal may be prosecuted jointly, and upon a joint bond, or severally, and upon several bonds, as may be specified in the order fixing the amount and terms of such bonds.
(Source: P.A. 76-1407.)

(65 ILCS 5/9-2-141) (from Ch. 24, par. 9-2-141)
Sec. 9-2-141. After the expiration of the 30 day period allowed for filing a notice of appeal under this Division 2, an appeal from any such judgment may be filed in the manner provided in other civil cases on petition or application of owners or parties interested in the property affected thereby, as shown by the record, at any time after the disposition of the last remaining objections to the confirmation, if any, prior to the first day of June following the entry of the judgment.
However, if the warrant for collection as to any parcel is not certified for collection so that an application for judgment of sale may be made in the year following the entry of the judgment, leave to appeal as to that parcel, on application, may be granted by the reviewing court within the period of one year after the entry of the judgment.
In every case there shall be filed with the clerk of the reviewing court, with the application for leave to appeal, an affidavit by the appellant or his agent setting forth the time when the warrant for collection, as to the property, was so certified, and further setting forth that the person to whom the notice of the filing of assessment roll as to the property, as shown by the record, did not receive the notice, or otherwise learn of the pendency of the proceedings for the confirmation of the assessment until less than 10 days before the entry of default against his property in the court below. In all such cases the notice of appeal shall contain a statement that it is filed pursuant to leave granted by the reviewing court under authority of this Division 2 and the notice of appeal shall be filed and served on or before the dates hereinabove fixed.
(Source: Laws 1967, p. 3762.)

(65 ILCS 5/9-2-142) (from Ch. 24, par. 9-2-142)
Sec. 9-2-142. Any municipality, not already controlled by this Division 2, if it so determines by ordinance, may adopt the provisions of this Division 2, and where it has so adopted this Division 2, it has the right to take all the proceedings provided for and to have the benefit of all the provisions of this Division 2.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-2-143) (from Ch. 24, par. 9-2-143)
Sec. 9-2-143. Whenever, immediately prior to January 1, 1942, authority of law existed in corporate authorities to levy special assessments or special taxes for local improvements, and for that purpose to use the proceedings provided by Article 9 of an act entitled "An Act to provide for the incorporation of cities and villages," approved April 10, 1872, as amended, or by "An Act concerning local improvements," approved June 14, 1897, as amended, such corporate authorities are authorized to make use of the provisions of this Division 2 for the purpose, with the same effect, and to the same extent as heretofore authorized to use the provisions of either mentioned act. Any such corporate authorities as may be on and after January 1, 1942, authorized by law to levy such special assessments or special taxes, whether otherwise expressly authorized thereto or not, may make use of the provisions of this Division 2 in like manner.
If, in any such case, a board of local improvements, as required in this Division 2, does not exist, the corporate authorities shall take such steps for a public hearing, on the subject of the proposed improvement, to be paid for by special assessment or special taxation, as are required in this Division 2 of the board of local improvements, and they shall act as such a board in the manner provided in this Division 2, as nearly as may be, both in originating the improvement and in executing the work and making payment therefor.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-2-144) (from Ch. 24, par. 9-2-144)
Sec. 9-2-144. The laws subsisting immediately prior to January 1, 1942, the time of the taking effect of this Division 2, shall continue to apply to all proceedings for the condemnation of land, or the confirmation of special assessment or special taxes for local improvements, which were pending in any court in this state at the time of the taking effect of this Division 2, and to all proceedings for the collection of any deficiency under past levies already made under any law existing at the time of the taking effect of this Division 2, and also to all proceedings for new assessments made in lieu of others annulled before this Division 2 took effect, by order of some court.
Whenever any installment of an assessment confirmed under prior acts matures, proceedings to return the installment delinquent, and to collect the installment shall conform to the provisions of this Division 2.
Whenever any bond issued under "An Act concerning local improvements," approved June 14, 1897, as amended, matures, proceedings to refund or enforce its payment shall conform to the provisions of this Division 2, so far as they are applicable.
Nothing in this Division 2 shall be construed to repeal any of the laws relating to civil service, and nothing in this Division 2 shall be construed to repeal or modify any of the rules of the civil service commission of the city of Chicago adopted pursuant to the civil service laws, and nothing in this Division 2 shall be construed to repeal Division 84 of Article 11.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/Art. 9 Div. 3 heading)

(65 ILCS 5/9-3-1) (from Ch. 24, par. 9-3-1)
Sec. 9-3-1. Any municipality may make a local improvement whenever the public necessity requires such improvement, subject only to the limitations prescribed in this Division 3. This Division 3 shall not be construed as repealing any other laws with respect to local improvements, but shall be considered as an additional grant of power for the purposes herein set out. Any number of streets, avenues, lanes or alleys, or any other public places, or parts thereof, to be improved may be included in one proceeding (even though they may be intersected by previously improved streets, avenues, roads or alleys which are not included in the proceeding) where they are contiguous or part of a connected system with reciprocal benefits.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-3-2) (from Ch. 24, par. 9-3-2)
Sec. 9-3-2. In this Division 3, the following terms have the meaning ascribed to them unless the context indicates otherwise:
"Municipality" means any city, village, or incorporated town.
"Attorney" means the attorney employed by the municipality to furnish the necessary legal services in connection with any local improvement to be constructed under this Division 3.
"Engineer" means the engineer employed by the municipality to prepare the necessary plans, estimates, and specifications, and supervise construction of any local improvement to be constructed under this Division 3.
"Assessed valuation" means the value of the property as shown on the tax collectors' record for the last year in which taxes were levied.
"Assessor" or "assessing officer" means the county or township official who performs the duties of assessor.
"Committee on local improvements" means the committee created pursuant to Section 9-3-3 consisting of the presiding officer of the corporate authorities of the municipality and an attorney and an engineer.
"Local improvements" means and includes the improving, widening or extending of any street, avenue, lane, alley or other public place by grading, paving, repaving, resurfacing, and constructing curbs, gutters, storm sewers, sanitary sewers, water mains, walks, gas mains, street lights and all necessary appurtenances thereto and otherwise improving the same, or repairing of curbs, gutters, storm sewers, sanitary sewers, water mains, walks, gas mains, street lights and all necessary appurtenances thereto and otherwise improving the same.
"Prime Commercial Rate" means such prime rate as from time to time is publicly announced by the largest commercial banking institution located in this State, measured in terms of total assets.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-3-3) (from Ch. 24, par. 9-3-3)
Sec. 9-3-3. Whenever the corporate authorities of any municipality deem it necessary to undertake any local improvement, within the corporate limits, a resolution shall be adopted describing the public property to be so improved. Such resolution shall also establish a committee on local improvements consisting of the presiding officer of the corporate authorities, an attorney and an engineer. Such resolution shall direct the committee on local improvements to proceed in the preparation of plans, specifications, estimate of cost, and an ordinance for the improvement. Proceedings to make a local improvement also may be instituted whenever the owners of more than one-half of the property abutting on any street, avenue, lane, alley or other public place, or portion thereof, petition the corporate authorities of any municipality to make any local improvement within the corporate limits. If such petition is presented the corporate authorities shall adopt a resolution describing the public property to be so improved and directing the committee on local improvements, consisting of the same membership as described above in this section, to proceed in the preparation of plans, specifications, estimate of cost and an ordinance for the improvement.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-3-4) (from Ch. 24, par. 9-3-4)
Sec. 9-3-4. The corporate authorities of any municipality may contract for the services of an attorney and an engineer, who shall be members of the committee on local improvements, to prepare the necessary plans, plats, profiles, estimates, specifications, and all other details for any of such improvement. The engineer may be any person registered to practice engineering in the State of Illinois. Such municipality shall provide for the payment for services of the attorney and engineer either from the assessments to be levied against the property benefited to pay the cost of such improvement, or from its general funds, or from the motor fuel tax fund, or from State or Federal funds allocated to the municipality, or from any other available public or private fund, or from any combination of the foregoing sources of funds.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-3-5) (from Ch. 24, par. 9-3-5)
Sec. 9-3-5. Upon the adoption of a resolution determining to make the improvement by the corporate authorities, the committee on local improvements shall proceed with the preparation of plans, specifications and estimate of cost of the improvement. Upon completion, the plans, specifications and estimate of cost, shall be filed in the office of the recording officer of such municipality. The plans and specifications shall be in sufficient detail to enable a competent engineer to direct construction thereof, and in sufficient detail to advise any person interested of the general nature, character and type of the improvement. The estimate of cost shall set forth in one item the estimated amount to be paid the contractor. A second item shall include the cost of making and collecting the assessment, engineering inspection, attorneys' fees and other costs, which second item shall in no event exceed 12% of the estimated contract price as set out in the first item above mentioned. The plans, specifications and estimate of cost shall be accompanied by:
(1) A certificate executed by the members of the committee on local improvements setting forth the boundaries of the area probably benefited by such improvement. The establishment of the boundaries of the area probably benefited shall have no relation to the levy of an assessment against property benefited. Such boundaries are to be used merely for the determination of an area in which protests may be filed against the construction of the improvement. Assessments shall be levied against all property benefited regardless of whether or not such property is located within the boundaries of the area;
(2) A certificate executed by the County Clerk setting forth the lots, tracts and parcels of real estate that have been forfeited for delinquent taxes either for general taxes or special taxes, or both, within the boundaries of the area as set forth in the certificate required by subdivision (1) of this section;
(3) A certificate executed by the assessing officer of the county to show the assessed valuation of each lot, tract and parcel of real estate located within the boundaries of the area set forth in the certificate required under subdivision (1) of this section;
(4) A certificate executed by any officer of the municipality setting forth the names and addresses of all persons owning lots, tracts and parcels of real estate within the boundaries of the area probably benefited by such improvement as shown on the tax collector's records for the last year in which taxes were levied.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-3-6) (from Ch. 24, par. 9-3-6)
Sec. 9-3-6. After the filing of the plans, specifications and estimate of cost, as provided in Section 9-3-5, the corporate authorities shall, by resolution, set a day and hour for a public hearing upon the proposed improvement which shall not be less than 10 days after the filing of the plans, specifications and estimate of cost. Notice of the time and place of the public hearing shall be sent by mail directed to the person who paid the general taxes for the last preceding year on each lot, tract and parcel of real estate within the boundaries of the area probably benefited, not less than 5 days prior to the date set for the public hearing. The notice in addition to the time, date and place of the public hearing shall contain a general description of the proposed improvement including the estimated cost and a statement that the plans and specifications are on file with the recording officer of the municipality for public inspection.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-3-7) (from Ch. 24, par. 9-3-7)
Sec. 9-3-7. At the time and place fixed for the public hearing, the corporate authorities shall meet and hear anyone desiring to be heard upon the subject of the proposed improvement. In case any person objects to the proposed improvement or any of the elements thereof, the corporate authorities shall adopt a new resolution abandoning the proposed scheme or adhering thereto, or changing, altering, or modifying the extent, nature, kind or character, without a further public hearing thereon, as it considers most desirable. Thereupon, if the proposed improvement is not abandoned, the committee on local improvements shall change or amend the plans, specifications and estimate of cost if it deems it necessary and prepare an ordinance authorizing and directing the improvement to be made.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-3-8) (from Ch. 24, par. 9-3-8)
Sec. 9-3-8. After the public hearing has been held as provided in Section 9-3-7, and after the plans, specifications and estimate of cost have been filed in the office of the recording officer of the municipality, the corporate authorities shall by resolution, set a date for consideration and passage of the ordinance, and direct that notice be given by posting or publication of the date set for consideration of said ordinance. Such notice, if posted, shall be posted in not less than 3 public places in such municipality not less than 10 days prior to the date set for such consideration. If published such notice shall be published at least once in a newspaper published and of general circulation in the municipality, if there be such a newspaper, not less than 10 days prior to the date set for the consideration of the ordinance. If no newspaper of general circulation is published within the municipality then no publication shall be necessary and notice given by posting will be sufficient. Such notice by posting or by publication shall describe generally the improvement proposed to be made, set the boundaries of the area probably benefited, and provide that the owners of record of real estate within the area may at any time, prior to the date set for consideration of the ordinance authorizing the improvement, protest in writing against the construction of such improvement. If the owners of record of 70% or more of the area of the real estate located within the area described as probably benefited, file a written protest in the office of the recording officer (to be designated in the posting or publication) prior to the date set for consideration of the ordinance authorizing the improvement, then the corporate authorities of such municipality shall not pass the ordinance, and the improvement shall not again be initiated for a period of 6 months.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-3-9) (from Ch. 24, par. 9-3-9)
Sec. 9-3-9. On the date set for consideration and passage of the ordinance, the corporate authorities shall convene, consider the ordinance, examine the certificates submitted with the ordinance in relation to the area benefited and consider all protests that have been filed against the construction of the improvement. The corporate authorities before adoption of the ordinance shall consider the forfeitures and the valuations shown in the certificates of the respective lots, tracts and parcels of real estate within the boundaries of the area probably benefited. If lots, tracts and parcels of real estate representing 25% or more of such value as shown in the certificate in sub-section (3) of Section 9-3-5 of the lots, tracts and parcels of real estate within the boundaries of the area probably benefited have been forfeited to the State for the non-payment of taxes, either general taxes or special assessments, or both, then the corporate authorities shall not adopt the ordinance and shall proceed no further with the improvement and the same improvement shall not again be initiated for a period of one year. Further, if 50% or more in number of the lots, tracts and parcels of real estate within the above described boundaries represent vacant property and the owners of 50% or more in number of the lots, tracts and parcels, of real estate file written objections, the corporate authorities shall proceed no further with the improvement and the same improvement shall not again be initiated for a period of one year, or if the estimated cost of the improvement exceeds the assessed full, fair cash value of the real estate located within the boundaries of the district probably benefited, as shown by the county assessor's certificate, then the corporate authorities shall proceed no further with the improvement and the same improvement shall not be again initiated for a period of one year. If, however, there is less than 25% of the real estate within the area forfeited for non-payment of general taxes or special assessments, or both, and there are less than 50% in number of the lots, tracts and parcels of real estate within the area vacant, or if 50% or more in number of the lots, tracts and parcels of real estate within said area are vacant but the owners of less than 50% of the lots, tracts and parcels of real estate file objections, and the total estimated cost of the improvement does not exceed the assessed full, fair cash value of the real estate located within the area designated as probably benefited, then the corporate authorities shall be authorized to proceed with the improvement and adopt the ordinance authorizing and directing the construction thereof.
The corporate authorities shall adjourn from time to time for consideration of the passage of the ordinance, but not for longer than a period of 90 days from the date set for hearing thereon. If within 90 days after the date set for the hearing and consideration of the ordinance such ordinance is not passed, then such ordinance shall not be passed unless the improvement is again initiated and a new date set for hearing and consideration of the ordinance and notice of the date published and posted as provided in this Division 3.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-3-10) (from Ch. 24, par. 9-3-10)
Sec. 9-3-10. The ordinance authorizing and directing the construction of any local improvement shall describe generally the nature and character of the improvement and refer to plans, specifications and estimate of cost thereof on file in the office of the recording officer of the municipality. It shall not be necessary that the ordinance set forth in detail the proposed improvement to be made.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-3-11) (from Ch. 24, par. 9-3-11)
Sec. 9-3-11. Any local improvement ordinance passed by the corporate authorities shall be published one time in a newspaper published and of general circulation in such municipality, if there be one, and if there be no such newspaper, then such ordinance shall be posted in not less than 3 public places in such municipality. Such ordinance shall not become effective until 10 days after publication or posting, as the case may be.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-3-12) (from Ch. 24, par. 9-3-12)
Sec. 9-3-12. After such ordinance becomes effective the corporate authorities shall direct some office of such municipality to file a petition in the circuit court in the county in which such municipality is situated, or if such municipality is situated in more than one county, and the proposed improvement lies in more than one county, then in the circuit court in the county in which the major part of the territory to be affected thereby is situated. The petition shall be filed in the name of such municipality, praying that steps be taken to levy a special assessment for such improvement, in accordance with the provisions of this Division 3. The circuit court shall have jurisdiction of any proceedings under this Division 3. Accompanying the petition shall be the following:
(1) A certified copy of the ordinance providing for the construction of the improvement;
(2) A certificate executed by the assessor to show the assessed value of each lot, tract, or parcel of real estate listed in the assessment roll provided for in this Division 3;
(3) An assessment roll prepared by an officer of the municipality designated by the corporate authorities of the municipality.
Such officer shall prepare an assessment roll, and determine in the first instance what proportion of the estimated cost of such improvement will be of benefit to the public and what proportion thereof will be of benefit to the property, and to apportion the same between the municipality and property benefited, so that each shall bear its relative equitable proportion. After having determined such amounts, such officer shall apportion and assess the amount so found to be of benefit to the property upon the several lots, tracts and parcels of land in the proportion in which they will be severally benefited by such improvement. No lot, tract or parcel of land shall be assessed in a greater amount than it will actually be benefited. Each lot, tract or parcel of land shall be assessed separately, in the same manner, as an assessment for general taxation. However, this requirement shall not apply to property of railroad companies, or the right of way and franchise of street railway companies, but the same may be described in any manner sufficient to reasonably identify the property intended to be assessed. The assessment roll shall contain a list of all lots, tracts and parcels of land assessed for the proposed improvement, the amount assessed against each, the name of the person who paid the taxes on each such parcel during the last preceding calendar year during which taxes were paid, as ascertained upon investigation made under the direction of the official making the assessment roll, and the residence of the person so paying the taxes on each such parcel, if the same can, on diligent inquiry, be found.
In case of an assessment divided into yearly installments, the amount of each installment shall also be stated, and the officer making such roll shall certify under oath that he believes that the amounts assessed against the public and each parcel of property are just and equitable, and do not exceed the benefit which will, in each case, be derived from such improvement, and that no lot, tract or parcel of land has been assessed more than its proportionate share of the cost of such improvement. Such assessment roll shall be prima facie evidence of the benefit to each such lot, tract or parcel of land and to the public as therein set out.
(Source: Laws 1967, p. 3762.)

(65 ILCS 5/9-3-13) (from Ch. 24, par. 9-3-13)
Sec. 9-3-13. After filing of the petition as provided in Section 9-3-12, the court shall enter an order setting a date for hearing on the question of benefits, and direct that notice be given by the committee on local improvements of the pendency of the proceeding. The notice shall state generally the nature of the improvement, the pendency of the proceeding, the time and place of filing the petition therefor, that an assessment roll has been filed, and the time and place at which an application will be made for confirmation of the assessment, the same to be not less than 15 days after the mailing of such notice. Such notice shall be sent by mail, postpaid, to each person paying the taxes on the respective parcels during the last preceding year during which taxes were paid, at his residence as shown in the assessment roll, or if not shown, then to each person so paying the taxes directed generally to the municipality in which the improvement is proposed to be made. Such notice shall also state the amount assessed, the person to whom the same is directed for the improvement proposed, and the total cost of such improvement, and the total amount assessed as benefit upon the public, and if the assessment is to be payable in installments, the number of installments thereof and the rate of interest it shall bear. An affidavit shall be filed before the final hearing thereon by the committee on local improvements showing a compliance with the requirements of this section and also showing that the committee on local improvements caused to be made under its direction, or that it made a careful examination of the county collector's books showing the payments of general taxes during the last preceding year, in which the taxes were paid thereon, to ascertain the person who last paid the taxes on the respective parcels, and a diligent search for such person's residence, and that the assessment roll filed in court correctly states the same as ascertained by the committee on local improvements, or as ascertained under its direction. If the report and affidavit shall be found in any respect wilfully false, the persons making the same shall be guilty of perjury, and subject to the pains and penalties provided for such offense by the laws of this State.
In addition to the mailing of the notice, notice shall also be given by the committee on local improvements at least 15 days prior to the date set for the hearing by posting notice in at least 4 public places in such municipality, all of which shall be in the neighborhood of such proposed improvement, and within the boundaries of the area described as probably benefited, and as in this Division 3 provided, and by publishing the same once each week for 2 successive weeks in a daily or weekly newspaper published in the municipality, the first publication thereof to be at least 15 days prior to the date set for the hearing on benefits, or if there be no newspaper published and of general circulation in such municipality, then by publication in a newspaper published in the county and of general circulation therein. Such notice shall state the pendency of the proceedings, set forth a brief general description of the nature of the improvement, refer to the fact that the ordinance for the same is on file in the office of the municipal clerk for public inspection, together with plans, specifications and an estimate of cost of the improvements, and that such municipality has applied to the court, designating the court, for the levying of a special assessment, that the assessment roll has been filed in court and stating the date when the hearing thereon will be had, and that all persons desiring may file objections to the assessment on any particular lot, parcel or tract before the date set for said hearing, and may appear at the hearing and make their defense as to the question of benefits. If the assessment is to be payable in installments, then such notice shall state the number of installments and the rate of interest the installment shall bear.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-3-14) (from Ch. 24, par. 9-3-14)
Sec. 9-3-14. Any person interested in any real estate to be affected by such assessment may appear and file objections to the amount assessed against any such real estate. However, such objection must be filed in writing in the court in which the petition has been filed within the time named in the notice, or within such further time as the court may continue the case, or within such further time as the court may allow.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-3-15) (from Ch. 24, par. 9-3-15)
Sec. 9-3-15. The assessment roll as returned by the officers making the same shall be prima facie evidence of the correctness of the amount assessed against each lot, tract or parcel of real estate, but shall not be counted as testimony of any witness or witnesses in the cause. If it is objected on the part of any property assessed for improvement that it will not be benefited thereby to the amount assessed thereon, and that it is assessed more than its proportionate share of the cost of such improvement, and a jury is not waived by agreement of parties, the court shall impanel a jury to try the issue, and in such case, except as otherwise ordered by the court, all such objections shall be tried and disposed of before a jury. Such assessment roll may be submitted to the jury and may be taken into a jury room by the jury when it retires to deliberate on its verdict. Either party may introduce such other evidence that may bear on the issues. The hearing shall be conducted as in other cases at law and if it shall appear that the premises of any objector are assessed more than such premises will be benefited by such improvement, or more than its proportionate share of the cost of such improvement, the jury shall so find, and shall also find the amount for which the premises ought to be assessed, and the judgment shall be rendered accordingly.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-3-16) (from Ch. 24, par. 9-3-16)
Sec. 9-3-16. The hearing on benefits in all cases arising under this Division 3 may be had at such time as the court may designate. Such proceedings shall have precedence over all other cases in any court where the same shall be brought, except criminal cases or other cases in which the public is a moving party.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-3-17) (from Ch. 24, par. 9-3-17)
Sec. 9-3-17. The court before which any such proceedings may be pending shall have authority to modify, alter, change, annul or confirm any assessment returned as aforesaid and make all such orders as may be necessary to such improvement according to the principles of this Division 3 and may from time to time, as may be necessary, continue the application for that purpose.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-3-18) (from Ch. 24, par. 9-3-18)
Sec. 9-3-18. No special assessment shall be levied under the provisions of this Division 3 until the land necessary therefor or rights in land, are acquired and in possession of any such municipality, except in cases where proceedings to acquire such land have been begun and have proceeded to judgment.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-3-19) (from Ch. 24, par. 9-3-19)
Sec. 9-3-19. In case any special assessment levied under this Division 3 is divided into installments under the provisions of this Division 3, the judgment of confirmation that shall be entered by the court, shall apply to all of the installments thereof and may be entered in one order.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-3-20) (from Ch. 24, par. 9-3-20)
Sec. 9-3-20. The judgment of the court shall be final as to all issues involved and the proceedings in such case shall be subject to review by appeal, as hereinafter provided, and not otherwise. However, by mutual consent the judgment may be vacated or modified notwithstanding the expiration of 30 days of the rendition of such judgment, except as hereinafter provided.
Such judgments shall have the effect of several judgments as to each tract or parcel of land assessed. No appeal from any such judgment shall invalidate or delay the judgments except as to the property concerning which the appeal is taken. Each installment of each judgment, shall have the effect of several judgments. Foreclosure or sale of the property, to enforce the collection of any one installment, shall not affect the lien for any subsequent installment.
Such judgments shall be liens on behalf of the municipality making the improvements and for the payment of which the special assessment is levied on the property assessed from the date thereof until paid, to the same extent and of equal force and validity as a lien for general taxes, or until the property against which any such judgments or installment thereof has been entered is sold to pay the same, as provided in this Division 3.
Nothing in this section shall interfere with the right of the petitioner to abandon the proceedings, and for that purpose to vacate such judgments at any time before commencing the actual collection of such assessment. The court in which the judgment is rendered may enter an order vacating or modifying such order of confirmation on motion of the petitioner entered at any time after the expiration of 30 days from the rendition of such judgment of confirmation upon a showing by the petitioner that no contract was let or entered into for the making of such improvement within the time fixed by law for the letting of the contract, or that the making of such improvement under the original proceeding was never commenced, or that the making of such improvement under the proceedings was abandoned. No judgment entered in such proceedings so dismissed and vacated, shall be a bar to another like or different improvement. However, after the contract for the work is entered into, or bonds herein provided for in this Division 3 are issued, no judgment shall be vacated or modified or any petition dismissed, nor the collection of the assessment, in any way stayed or delayed, without the consent of the contractor and bondholders.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-3-21) (from Ch. 24, par. 9-3-21)
Sec. 9-3-21. For any special assessment levied under the provisions of this Division 3 that are annulled by the corporate authorities, or set aside by any court, or declared to be invalid or void for any reason whatever, a new assessment may be made and returned, and like notice shall be given and proceedings had, as herein required in relation to the first. If any improvement is constructed in accordance with the provisions of this Division 3, and is accepted by the corporate authorities, and the special assessment attempted to be levied to pay the cost of such improvement is annulled, set aside, or declared invalid or void, then a new special assessment may be made and returned to pay the cost of the improvement so constructed, or to pay the cost of such part thereof as the governing body might lawfully authorize to be constructed, and paid for by special assessment under the provisions of this Division 3. All parties in interest shall have like rights, and the corporate authorities and the court shall perform like duties, and have like power in relation to each such new special assessment, as hereby given in this Division 3 in relation to the first regular assessment.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-3-22) (from Ch. 24, par. 9-3-22)
Sec. 9-3-22. The ordinance for any improvement to be constructed under this Division 3 may provide that the special assessment to be levied to defray the cost thereof be divided into installments, not more than 20 in number. The first installment of the assessment shall be due and payable on January 2 next after the awarding of the contract for the construction of such improvement. The second installment shall be due one year thereafter, and so on annually, until all installments are paid. It is hereby made the duty of the clerk of the corporate authorities, to file in the office of the clerk of the court in which the assessment was confirmed, a certificate setting forth the date of the awarding of the contract for the construction of the improvement. All installments shall bear interest until paid at a rate set forth in such ordinance and not to exceed the greater of 9% per annum or 70% of the Prime Commercial Rate in effect at the time of the passage of said ordinance. Interest on assessments shall begin to run from the date of filing of the certificate evidencing the award of the contract for the construction of the improvement, and the interest on each installment shall be payable as follows:
On January 2 next succeeding the filing of the certificate evidencing award of the contract, the interest accrued to that time on all unpaid installments, shall be due and payable and shall be collected with the first installment. Thereafter interest on all unpaid installments, then payable, shall be payable annually, and be due and payable at the same time as the installment maturing in such year, and be collected therewith. In all cases, it shall be the duty of the municipal collector, whenever payment is made on any installment, to collect interest thereon up to the date of such payment, whether the payment be made at or after maturity. Any person may at any time pay the whole assessment against any lot, piece or parcel of land, or any installment thereof, without interest, as hereinafter provided within 20 days after awarding contract or thereafter, with interest to the next interest payment date.
(Source: P.A. 82-642.)

(65 ILCS 5/9-3-23) (from Ch. 24, par. 9-3-23)
Sec. 9-3-23. All contracts awarded by any municipality for the construction of any improvement authorized and provided for under this Division 3 shall be payable solely and only out of the assessment levied to pay the cost of the construction thereof. No person taking any contracts for the construction of any improvement provided for under this Division 3 shall have any claim or lien upon such municipality in any event except from the collection of the special assessments levied for the payment of the cost of the work. If it appears that such assessment cannot be levied or collected, such municipality shall not be in any way liable to any such contractor in case of failure to collect the same, but shall so far as it can legally do so with all reasonable diligence cause a valid assessment to be made to defray the cost of the work until any such contractor has been fully paid. Any contractor shall be entitled to summary relief or mandamus or injunction to enforce the provisions hereof.
The treasurer of any such municipality shall keep a separate account for each special assessment.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-3-24) (from Ch. 24, par. 9-3-24)
Sec. 9-3-24. All contracts for the construction of any improvement to be paid by special assessment when the expense thereof exceeds $500 shall be let to the lowest responsible bidder after advertisement for bids, as hereinafter provided. However, if aid is received from an agency of the Federal Government, and the application for such aid is approved by an agency of the Federal Government, no such letting of bids is required. If such municipality determines to construct the improvement with the aid from an agency of the Federal Government, then the corporate authorities of any municipality shall make such determination by resolution and file a certified copy of the resolution setting out such determination in the court in which the judgment on confirmation on the assessment has been entered. Thereafter such municipality shall be authorized to proceed with the construction of the improvement without letting a contract therefor, in the manner hereinafter provided.
Within 90 days after the judgment of confirmation of any special assessment has been entered and if there is no appeal perfected from the judgment of confirmation, or the judgment of confirmation as to any property is appealed from, then if the petitioner files in such cause a written election to proceed with the work, notwithstanding such appeal, steps shall be taken to let the contract for such work in the manner hereinafter provided. If the judgment of confirmation is stayed by order of a court, or if the petitioner filed no election to proceed as herein provided, then the steps herein provided for the letting of the contract for such work shall be taken within 15 days after final determination of any stay of the proceedings or of any such appeal, unless the proceedings be abandoned as in this Division 3.
(Source: P.A. 84-551.)

(65 ILCS 5/9-3-25) (from Ch. 24, par. 9-3-25)
Sec. 9-3-25. Notice for bids for the construction of the improvement shall be published in at least one issue of a newspaper published and of general circulation in such municipality, if there is one, and if there is no such newspaper then by publishing such notice in some newspaper published in and of general circulation in the county in which such municipality is located. Such publication shall be made at least 10 days prior to the date fixed for the opening of bids for such work, and an additional notice may be published in trade journals or other newspapers as the governing body may determine. The notice for bids shall state (1) the general nature and character of the work to be done; (2) the engineer's estimate of the amount to be paid the contractor, and that no contract will be awarded in excess thereof; (3) when and where bids will be opened; (4) that plans, profiles and specifications for such work and form of contract and bond for completion and maintenance of work are on file in the office of the clerk of such municipality for public inspection; and (5) that each bidder must file with his bid cash or a certified check satisfactory to the governing body in an amount equal to 10% of the estimated amount to be paid the contractor, such cash or certified check to be held by the municipality as damages for failure to execute the contract and bond for performance of such work. Right shall be reserved to reject any or all bids. Such notice shall also state the number of installments the assessment has been divided into and the rate of interest the bonds to be issued in anticipation of the assessment shall bear. Such notice shall be signed by the municipal clerk. If bonds are to be issued in anticipation of the collection of the assessments, the corporate authorities shall, prior to the date set for receiving the bids, fix the rate of interest the bonds are to bear. Such interest rate shall be one per cent less than the interest rate the installments of the assessments are to bear. It shall be stated in the notice whether payment will be made in bonds or cash.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-3-26) (from Ch. 24, par. 9-3-26)
Sec. 9-3-26. The committee on local improvements shall meet at the time and place specified by the corporate authorities for receipt of bids and publicly open and declare all bids. Any or all bids may be rejected by such committee on local improvements. If all bids are rejected, new bids may be requested as in the first instance. Whenever a bid is rejected, the deposit required to be made shall be returned to the depositor. Contracts when awarded shall be awarded to the lowest responsible bidder subject to ratification and approval by the corporate authorities. Contracts may be awarded by the committee on local improvements at the meeting at which bids are received, or any adjournment thereof. The committee on local improvements shall report in writing to the corporate authorities at the next regular meeting the action that has been taken relative to bids received. The corporate authorities shall ratify and approve or reject the action taken and direct the committee on local improvements to execute the contract on behalf of the municipality, if an award is made, or in case the award is rejected, to again direct advertisement for bids. No contract shall be awarded for the construction of any improvement under this Division 3 after the expiration of one year from the date of confirmation of the assessment. The municipality shall dismiss and vacate the confirmation of any such assessment. No contract shall be awarded in excess of the estimated amount to be paid the contractor.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-3-27) (from Ch. 24, par. 9-3-27)
Sec. 9-3-27. Within 20 days after the contract is awarded, the contractor shall enter into a contract with such municipality for the construction of the improvement and shall give bond in the full amount of the contract for the faithful performance of the contract. The contract and bond shall be submitted to and approved by the committee on local improvements and filed in the office of the clerk.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-3-28) (from Ch. 24, par. 9-3-28)
Sec. 9-3-28. The contract shall be executed by the contractor and the presiding officer of the corporate authorities and attested by the clerk of such municipality under the official seal of the municipality. Such contractor shall supply a surety bond in the full amount of the contract for the faithful performance thereof. Failure of the contractor to enter into such contract and give such bond within the 20 days hereinabove provided for shall constitute a default and the certified check deposited with his bid shall be deemed forfeited, and the municipality shall again re-advertise for bids. Any contractor who enters into a contract for the construction of the improvement and who fails to complete the same within the time mentioned in the contract, or within such further time as the corporate authorities grant shall be in default and a contract may then be relet for the unfinished portions of such work, in the same manner as provided for advertising for bids in the first instance.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-3-29) (from Ch. 24, par. 9-3-29)
Sec. 9-3-29. Immediately upon awarding the contract for the construction of the improvement, the clerk of any such municipality shall file a certificate in the court in which the judgment of confirmation was entered certifying to the fact that the contract has been awarded. The clerk of the court in which such judgment is rendered shall certify the assessment roll and judgment to the officers of such municipality authorized to collect such special assessment, or if there has been an appeal taken then such clerk of court shall certify such part of the judgments as is not included in such appeal. Such certificate shall be filed by the officer receiving the same in his office. With such assessment roll and judgment, the clerk of the court shall also issue a warrant for the collection of such assessment. The court may recall such warrants as to all or any part of the property affected at any time before payment of the assessment or sale of the property for payment thereof in case the proceedings be abandoned by the petitioner, or the judgment be vacated or modified, as herein provided, but not otherwise. Should an appeal be taken on any part of such judgments and the corporate authorities elect to proceed with the improvement notwithstanding such an appeal, as provided in this Division 3, the clerk shall certify such portions of such judgments appealed from time to time, in the manner above mentioned, as the final judgment is rendered thereon, and the warrant accompanying such certificate in each case shall be authority for the collection of so much of the assessment as shall be included in the portion of the roll thereto attached. The warrant in all cases of assessment under this Division 3 shall contain a copy of such certificate of the judgment describing the lots, tracts and parcels of real estate assessed so far as they shall be contained in the portion of the roll so certified and the respective amount assessed on each lot, tract or parcel of real estate, and delivered to the officer authorized to collect such special assessment.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-3-30) (from Ch. 24, par. 9-3-30)
Sec. 9-3-30. Upon receipt of the warrant for the collection of the assessment it shall be the duty of the collector to immediately give notice thereof by publishing notice at least once in a daily or weekly newspaper published and of general circulation in such municipality, if there is one. If there is no such newspaper, then notice shall be given by posting the same in 4 places within the area being improved. The published or posted notice shall indicate that the judgment of confirmation has been entered by the court and shall describe the improvement for which the assessment has been levied, that the collector has received the warrant for the collection of the assessment, that any property owner whose property has been assessed may pay the assessment in full without interest if it is paid within 20 days from the date of the award. The notice shall also state the number of installments the assessment has been divided into and the rate of interest each installment bears, and also shall indicate where payment may be made.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-3-31) (from Ch. 24, par. 9-3-31)
Sec. 9-3-31. The construction of such improvement in accordance with the provisions of the contract shall be under the supervision of the committee on local improvements, and from time to time, as the work under any contract for the improvement progresses, certificates may be issued by the committee on local improvements to the contractor for work completed and payments may be made to the contractor in amounts not to exceed 85% of the work constructed and completed by vouchers payable either in cash or bonds that may be issued, as in this Division 3 provided, upon completion of the work. All such vouchers shall be signed by the presiding officer of the municipality, attested by the clerk and registered, numbered and countersigned by the treasurer. The treasurer shall keep an accurate register of all such vouchers issued.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-3-32) (from Ch. 24, par. 9-3-32)
Sec. 9-3-32. Within 30 days after the completion of the work, the committee on local improvements shall certify the fact that the work has been completed and accepted by the corporate authorities of such municipality, setting forth the total amount due the contractor for the construction of the work, the amount of the vouchers payable either in cash or bonds that have been delivered to the contractor from time to time as the work progressed, and the amount still due the contractor. The corporate authorities upon receipt of the certificate shall set a date for consideration and hearing upon the question of whether or not the work has been completed in substantial compliance with the plans, specifications and contract for the construction thereof, and shall direct the clerk to give notice of the date set for the hearing. Such notice shall be published at least once each week for 2 successive weeks in a daily or weekly newspaper published and of general circulation in such municipality, if there is such a newspaper. If there is no such newspaper, then notice shall be given by posting in not less than 4 public places in such municipality, and in at least 4 places within the boundaries of the area designated by the committee on local improvements as probably benefited by the improvement. The first publication or the first posting of such notice shall be at least 15 days prior to the date fixed for such hearing. Any person interested may, prior to the date fixed for such hearing, file written objections to the acceptance of such work, stating specifically the reasons therefor, and shall have the right to be heard at the time and place fixed by the governing body to hear and consider the same. At the time and place fixed, the corporate authorities shall hear any and all objections that have been filed in writing to the acceptance of the completed work and the corporate authorities shall have authority to continue the hearing from time to time, but for a period of not more than 30 days from the date set for such hearing, to consider written objections filed to the acceptance of the work and to give all persons an opportunity to be heard thereon. At such hearing the certificate of the committee on local improvements shall be prima facie evidence that the matter and things stated therein are true, but if any parts thereof are controverted by written objections duly filed, the corporate authorities shall hear and determine the same in a summary manner and shall enter an order according to the facts. Such order shall be conclusive upon all parties and no party shall be allowed to review or reverse the order of the corporate authorities. If upon such hearing the corporate authorities shall find the allegations of the certificate to be incorrect, it shall enter an order accordingly and it shall then be the duty of the committee on local improvements to procure the completion of such improvement in substantial compliance with the ordinance and the plans and specifications therefor. The committee on local improvements shall from time to time file additional or supplemental applications to the corporate authorities for final acceptance of the work until the corporate authorities shall eventually be satisfied that the allegations in such certificates are true and that the improvement has been constructed in substantial compliance with the plans, specification and ordinance.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-3-33) (from Ch. 24, par. 9-3-33)
Sec. 9-3-33. If upon final settlement with the contractor for the construction of any improvement and after paying all costs of levying, collecting and making the assessment, which amount shall not under any circumstances exceed 12% of the estimated contract price, and all bonds and interest thereon issued, as in this Division 3 provided, except those bonds and interest coupons not presented for payment, although called and for which funds are available and reserved, within the period of time specified in Section 9-1-5, there shall be any surpluses remaining in the special assessment fund, the corporate authorities of such municipality shall at once cause a rebate to be declared upon each lot, tract or parcel of real estate assessed of its pro rata proportion of such surplus. Such rebate shall be paid to the owner of record of each such lot, block, tract or parcel at the time of the declaration of the rebate. Should any additional funds be collected after the original rebate is declared, the municipality shall not be required to declare a supplemental rebate for 5 years from the date the original rebate is declared. The municipality may deduct for its costs and expenses for declaring and making any rebate not more than 5% of the amount declared to be rebated. All surpluses shall remain in the special assessment fund until after full payment of all bonds and vouchers issued in anticipation of the collection of the assessment, and there shall be no rebate until all such bonds and vouchers have been paid in full, both as to principal and interest, except those bonds and interest coupons not presented for payment, although called and for which funds are available and reserved, within the period of time specified in Section 9-1-5. The corporate authorities shall cause to be kept and exhibited publicly in the office of the clerk of such municipality, an index of all special assessment accounts or warrants upon which a rebate is due and payable and upon proper proofs the same shall be repaid to the persons entitled thereto.
(Source: P.A. 91-357, eff. 7-29-99.)

(65 ILCS 5/9-3-34) (from Ch. 24, par. 9-3-34)
Sec. 9-3-34. No litigation, suit or proceeding of any kind or character shall be instituted touching the sufficiency of the plans, specifications, estimate of the cost, or ordinance authorizing the improvement, unless such litigation, suit or proceeding is instituted within 15 days after the adoption of the ordinance by the corporate authorities of such municipality authorizing and directing the improvement to be made. No litigation, suit or proceeding of any kind or character shall be instituted to collaterally attack the final acceptance of the work by the corporate authorities unless such litigation, suit or proceeding is instituted within 15 days after the final acceptance of the work by the corporate authorities.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-3-35) (from Ch. 24, par. 9-3-35)
Sec. 9-3-35. At any time after 15 days from date of acceptance of the work by the corporate authorities bonds may be issued to anticipate the collection of the unpaid portions of the assessment then remaining unpaid for the purpose of paying the cost of the improvement, including cost of making and collecting the assessment, engineering, inspection, attorney's fees and other costs. The bonds may be sold by the corporate authorities for not less than par and accrued interest to date of delivery, or such bonds may be issued and delivered to the contractor in payment of the work at not less than par. The bonds shall be authorized pursuant to a resolution adopted by the corporate authorities and shall bear a date not earlier than 20 days after the date of the awarding of the contract for the construction of the improvement and coupons shall be attached thereto representing interest due thereon as it matures, interest to be paid annually. The bonds shall be executed by the presiding officer of the municipality and attested by the clerk of such municipality, with the corporate seal attached thereto. The bonds shall recite specifically that they are payable solely and only from the assessment levied for the payment of the cost of the improvement, designating the improvement for which the assessment has been levied, and shall mature on or before the first day of December next succeeding the first day of January on which the last installment shall mature, and shall bear interest at a rate of one per cent less than the installments of the assessment against which they are issued bears. Interest coupons attached to the bond shall bear the official or facsimile signatures of the presiding officer and clerk. The bonds shall be made payable at such place or places either within or without the State of Illinois, as shall be declared by resolution of the corporate authorities. The bonds shall be numbered consecutively beginning with number one upwards and shall be payable in their numerical order, and redeemable prior to maturity in numerical order as hereinafter provided. Such bonds shall be registered by the treasurer of such municipality in a book provided for that purpose and each bond shall bear the certificate of such registration and upon the books of such treasurer shall be noted the name of the holder thereof and his address. Any subsequent holder may cause the same to be registered in the name of such subsequent holder upon submission of proper proof of ownership. Such municipality shall have the right to call and pay the bonds, or any number thereof, in the manner set out in Section 9-3-36.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-3-36) (from Ch. 24, par. 9-3-36)
Sec. 9-3-36. Whenever there are sufficient funds in the hands of the treasurer after the payment of all interest due and to become due within 6 months, the treasurer shall on the first day of October of any year, or at any other time there are sufficient funds for that purpose on hand during the year, give notice by registered mail, addressed to the last registered holder of the bonds called at the address appearing upon his registry, that there are funds sufficient to pay the designated bonds and interest thereon to date 30 days hence from the date of such notice and directing presentation of such bonds for payment and cancellation, and the bonds shall cease to bear interest after the expiration of the 30 days and upon payment and cancellation of the bonds proper entry thereof shall be made upon the books of the treasurer. The treasurer, upon accumulation of sufficient funds, as herein provided, shall pay one or more bonds and shall call and pay such bonds, and any bondholder or holder of any interest coupon appertaining to any bond shall be entitled to summary relief by mandamus or injunction to enforce the provisions hereof. In addition to giving notice by registered mail to the last registered holder of such bonds, the treasurer shall cause to be published in a newspaper published and of general circulation in such municipality, if there is such a newspaper. If there is no such newspaper, the notice shall be given by posting in at least 3 places within the area designated as probably benefited by the improvement. Such notice shall be a notice of call and redemption addressed to all unknown bondholders specifying the number of the bonds called and designating the assessment against which the bonds have been issued, and indicating that interest will cease on the bonds 30 days from and after the date of publication of such notice, and thereafter the bonds shall cease to bear interest. Provisions as to redemption and call of the bonds shall be inserted in each of the bonds issued in accordance with the provisions of this Division 3.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-3-37) (from Ch. 24, par. 9-3-37)
Sec. 9-3-37. Any deduction in assessments made pursuant to the order of the court may be added to and become part of the municipality's portion of the cost of the improvement. The corporate authorities by the adoption of the resolution may direct the attorney member of the committee on local improvements to file a motion to authorize the court to add the deduction to the municipality's portion of the assessment.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-3-38) (from Ch. 24, par. 9-3-38)
Sec. 9-3-38. No collateral attack or litigation shall be instituted which in any way questions the enforceability of the validity of the bonds issued under the provisions of this Division 3 unless such litigation is instituted within 15 days after the issue and delivery of the bonds to the contractor on payment of work, or within 15 days after the issue and delivery thereof to a purchaser, as in this Division 3 provided.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-3-39) (from Ch. 24, par. 9-3-39)
Sec. 9-3-39. The assessment authorized by this Division 3 shall constitute valid and binding liens upon the respective tracts of property against which they are assessed from the date of the confirmation of the assessment until paid, prior to all other claims and liens, and shall be coequal with the lien for general taxes, and shall not be questioned in any action or proceeding except on proof of failure to give notice of the hearing on the question of benefits, unless such suit shall be instituted within 10 days after the confirmation of the assessment roll by the court.
(Source: P.A. 83-345.)

(65 ILCS 5/9-3-40) (from Ch. 24, par. 9-3-40)
Sec. 9-3-40. Liens shall be enforced and collected independently of any other provision of the statutes contrary thereto notwithstanding.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-3-41) (from Ch. 24, par. 9-3-41)
Sec. 9-3-41. Whenever any assessment has been levied against any real estate, the assessment or installments thereof shall become delinquent the first day of July next after the due date thereof and bear interest after delinquency at the rate as in this Division 3 provided until paid, or until such real estate is sold for the payment thereof, as in this Division 3 provided. The assessment after delinquency shall continue to be collected by the authorized collector of any such municipality. Such municipality shall institute proceedings to foreclose and sell property for the payment of any assessment, or installment thereof, remaining delinquent 6 months after delinquency date. Any holder of any bond or of any interest coupon is entitled to summary relief by mandamus or injunction to enforce the provisions hereof.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-3-42) (from Ch. 24, par. 9-3-42)
Sec. 9-3-42. The corporate authorities by resolution shall direct some officer of such municipality to file a petition in the name of such municipality in any court of competent jurisdiction to foreclose the lien as to the past due assessment, or installment thereof, and cause the real estate against which such assessment, or installment thereof, is levied to be sold to pay the same. As many lots, tracts and parcels of land as may be desired may be joined in one suit so long as the lots, tracts and parcels of land are delinquent for the same assessment or installment thereof constituting liens against the real estate created under this Division 3. Upon filing of the petition, notice shall be given by the clerk of the court addressed "To All Owners, Parties Concerned and Persons Interested" in the described tracts of real estate, setting forth a description of the several tracts of real estate sought to be sold, the pendency of the proceedings, the docket number of the cause, and stating the term of court at which the petition will be heard. The notice shall be published by the clerk of the court in a newspaper published and of general circulation in the municipality where such real estate is situated if there is such a newspaper. Otherwise, such notice shall be published in a newspaper published and of general circulation in the county. Such notice shall be published at least 30 days prior to the date set for the hearing in the cause. The petition and notice shall give the court full jurisdiction of all the parties interested as owner, occupant, lien claimant or otherwise, in the several tracts of real estate described in the petition and notice.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-3-43) (from Ch. 24, par. 9-3-43)
Sec. 9-3-43. The cause shall be heard as suits to foreclose mortgages on real estate. The court shall ascertain and determine the amount of the liens created under this Division 3 due as of the date of the entry of its orders from each of the several tracts of real estate, specifying separately the amount due on account of each tract. Judgment shall be entered against the respective tracts for the amount of such assessment of installments thereof, including interest, penalties and cost of suit. The cost shall be apportioned to the respective tracts as the court determines proper. In such judgment the court shall also order the respective tracts of real estate sold by the general county officer having authority to receive state and county taxes, unless the amount of the judgment determined against the same shall be paid by a short date to be fixed by the court. Appeals may be prosecuted as in other civil cases.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-3-44) (from Ch. 24, par. 9-3-44)
Sec. 9-3-44. Upon expiration of the time for payment as fixed by the order of the court, the general county officer having authority to receive state and county taxes shall advertise the sale of the several tracts of real estate on which the amount adjudged against the same by the order has not been paid. The advertisement shall be made in some newspaper published and of general circulation in the county at least 10 days prior to the date of sale. At such sale each lot, tract or parcel of land shall be sold separately, free and clear of all liens and encumbrances, except for general taxes and unpaid special assessments not included in the judgment, the lien for which shall remain unimpaired, to the highest bidder for cash. The sale shall not be complete until the purchase price is paid. No tract shall be sold for less than the costs of sale, costs adjudged by the court, and amount of all past due installments of special assessments created by this Division 3 as determined by the court. The person so selling shall make, execute and deliver to the purchaser a certificate of sale which shall describe the real estate sold, recite the date of sale, the name and address of the purchaser, the amount bid and that the purchaser is entitled to a deed conveying fee simple title to the premises upon expiration of the period of redemption and upon compliance by the purchaser or his assignee with the provisions of this Division 3. The proceeds received from such sale shall be disbursed in the following order: first, all costs and expenses of sale and suit shall be fully paid; second, the amount necessary to satisfy the special assessments shall be transferred to the proper officer; third, the residue, if any, shall be delivered to the court to be turned over to the owner, mortgagee or such other person as shall establish right thereto. A report of sales shall be made promptly to the court together with a copy of each certificate of sale issued.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-3-45) (from Ch. 24, par. 9-3-45)
Sec. 9-3-45. Any owner or person interested in any real estate sold under the provisions of this Division 3 has the right to redeem from such sale at any time within 2 years from date of sale upon payment of the amount bid and paid by the purchaser as set out in the certificate of sale, plus all taxes and assessments thereafter paid by the purchaser, together with interest on all such sums at the rate of the greater of 9% per annum or 70% of the prime commercial rate in effect on the date the special assessment ordinance is adopted. Interest shall run from date of sale (and from date of payment of taxes and assessments in case of such payments) to date of payment to the clerk of the court. An entry of all such redemptions shall be made on the court docket. The clerk shall immediately notify the purchasers of such redemption and that he may obtain his money upon surrender of certificate of purchase.
(Source: P.A. 82-686.)

(65 ILCS 5/9-3-46) (from Ch. 24, par. 9-3-46)
Sec. 9-3-46. Subsequent to the issuance of the certificate of sale and 30 days prior to the expiration of the period of redemption the purchaser or his assignee shall cause written notice of the date of the expiration of the period of redemption to be served on the occupant of the premises described in the certificate, if the premises are occupied and proof of such notice shall be made to the court. The purchaser or his assignee shall also cause notice to be published in at least one issue of some newspaper published and of general circulation in the municipality where the real estate is situated, if there is such newspaper. Otherwise such publication shall be made in some newspaper published and of general circulation in the county, addressed to "All Owners, Parties Concerned and Persons Interested", setting forth a description of the real estate sold and not then redeemed, the date of sale, the date of the expiration of the period of redemption, when and where application will be made for deed to be issued pursuant to the provisions of this Division 3, and the docket number of the foreclosure proceedings. Such notice shall be published subsequent to the issuance of the certificate of sale and at least 30 days prior to the date of the expiration of the period of redemption.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-3-47) (from Ch. 24, par. 9-3-47)
Sec. 9-3-47. The purchaser or his assignee shall pay all taxes and assessments on real estate sold under the provisions of this Division 3. Notation of such payments shall be made on the docket of the court, and the same shall be repaid if the real estate is redeemed, together with interest at the rate of the greater of 9% per annum or 70% of the prime commercial rate in effect on the date the special assessment ordinance is adopted.
(Source: P.A. 82-686.)

(65 ILCS 5/9-3-48) (from Ch. 24, par. 9-3-48)
Sec. 9-3-48. A deed conveying the fee simple title to the premises, free and clear of all liens and encumbrances, except unpaid general taxes and special assessments, or installments thereof, shall be issued to the purchaser at any time after the expiration of the period of redemption upon proof of payment of all taxes and assessments becoming due subsequent to date of sale, proof of notice to occupant of date of expiration of period of redemption, proof of publication of notice to all parties concerned of the date of expiration of the period of redemption and when and where application will be made for deed. If the court determines that the provisions of this Division 3 are complied with, the court shall direct the general county officer authorized to collect state and county taxes to execute and deliver to the applicant a deed conveying fee simple title to the several tracts of real estate, free and clear of all incumbrances, and liens, except the lien for unpaid general taxes and special assessments, or installments thereof, the lien as to which shall continue unimpaired. Such deed shall refer to the judgment of the court and this Division 3 as the authority by which it is issued. Such deeds shall be recorded as other deeds conveying real estate. After 30 days from the date of filing the deed issued under the provisions of this Division 3 in the recorder's office for recordation, no action shall be instituted to defeat or impair such conveyance.
(Source: P.A. 84-452; 84-545.)

(65 ILCS 5/9-3-49) (from Ch. 24, par. 9-3-49)
Sec. 9-3-49. Any municipality levying assessments as provided in this Division 3 may provide by ordinance for the levy, in addition to the taxes now authorized by law, and in addition to the amount authorized to be levied for general corporate purposes, a tax not exceeding .05% of all taxable property in such municipality to be known as a public benefit tax for the purpose of paying public benefits levied in accordance with the provisions of this Division 3. The fund arising therefrom shall be known as a public benefit fund, which fund shall be kept separate and apart from all other funds and shall be used solely for the purpose of paying that portion of the several amounts assessed against any such municipality for public benefit. However, such municipality shall not extend a tax for the payment of such public benefit in excess of the amount required annually to pay the principal and interest of the installments of such public benefit as it matures.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/9-3-50) (from Ch. 24, par. 9-3-50)
Sec. 9-3-50. The funds of each assessment created under this Division 3 shall be kept by the treasurer of such municipality in a separate bank account.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/Art. 9 Div. 4 heading)

(65 ILCS 5/9-4-1) (from Ch. 24, par. 9-4-1)
Sec. 9-4-1. Property not within the corporate limits but contiguous to any local improvement made by a municipality pursuant to the provisions of this Article may be charged by the corporate authorities of the municipality in an amount not greater than the benefit conferred by the local improvement on such property. This Division 4 shall apply only to municipalities of less than 500,000 inhabitants and shall not be exercised with respect to any contiguous property where such property is included within the corporate limits of another municipality.
(Source: Laws 1965, p. 668.)

(65 ILCS 5/9-4-2) (from Ch. 24, par. 9-4-2)
Sec. 9-4-2. The corporate authorities of a municipality who intend to charge benefits conferred by local improvements on property not within the corporate limits of such municipality against such property, as provided in this Division 4, shall commence a proceeding by filing a petition in the circuit court of the county in which the municipality making such local improvement is situated, or if such municipality is situated in more than one county and such proposed improvement lies in more than one county, then in the circuit court of the county in which the major part of the territory to be affected thereby is situated. Such petition shall contain (i) a statement that the board of local improvements or the committee on local improvements of such municipality is considering the making of a local improvement to be paid for by special assessment or by special tax and that the local improvement will benefit property not within the corporate limits of such municipality but contiguous to such local improvement; (ii) description of the extent, nature, kind, character and (when an estimate of the cost thereof is required under the provisions of Division 2 of this Article) the estimated cost of the proposed local improvement; (iii) a description of the lots, blocks, tracts, or parcels of property not within such municipality which the corporate authorities determine may be charged under this Division 4 with any part of the cost for making such local improvement, together with the name and address of the person or persons to whom the tax bill was sent for general taxes on each such lot, block, tract or parcel for the last preceding year; and (iv) a statement of the time and place of the public hearing, if any, to be held on such local improvement by the board of local improvements or the committee on local improvements. Upon the filing of such petition, the clerk of the circuit court shall issue a summons as in civil cases to the person or persons to whom such tax bills were sent as set forth in such petition. The board of local improvements or the committee on local improvements shall give to each person to whom such summons is issued notice of the time and place of the public hearing on such local improvement in the same manner as such notice is given to persons with respect to property within such municipality, all in accordance with the applicable provisions of Division 2 or Division 3 of this Article. Any person to whom such summons is issued shall have the right to appear and be heard at such public hearing in accordance with the provisions of Division 2 or Division 3 of this Article, and the circuit court shall upon application of such municipality, enter an order staying further proceedings on such petition filed pursuant to this Division 4 pending the filing of and hearing on the petition contemplated by Division 2 or Division 3 of this Article, and shall consolidate for hearing by the court such petition filed under Division 2 or Division 3 of this Article with such petition filed under Division 4 of this Article. The procedure and issues on the hearing on a petition filed under Division 4 of this Article shall be the same, as near as may be, as the procedure and issues set forth in Division 2 or Division 3 of this Article, and at such hearing, the circuit court shall hear and determine all objections as to the amount set as a benefit to such property.
(Source: P.A. 76-1549.)

(65 ILCS 5/9-4-3) (from Ch. 24, par. 9-4-3)
Sec. 9-4-3. The amount set by order of the circuit court shall be a lien against such property enforceable in the same manner as a lien created under Division 2 or Division 3 of this Article.
(Source: P.A. 76-1549.)

(65 ILCS 5/Art. 9 Div. 5 heading)

(65 ILCS 5/9-5-1) (from Ch. 24, par. 9-5-1)
Sec. 9-5-1. Whenever a municipal ordinance or an annexation agreement authorized under Section 11-15.1-1 of this Code requires the installation of water mains, sanitary sewers, drains, or other facilities for sewers and drains, the construction of any roadways, or the installation of any traffic signals or other traffic related improvements as a condition of either the acceptance of a preliminary or final subdivision or plat described in Section 11-12-12 or a preliminary or final planned unit development plan or the issuance of a building permit and where, in the opinion of the corporate authorities, the facilities, roadways, or improvements may be used for the benefit of property not in the subdivision or planned unit development or outside the property for which a building permit has been issued, and the water mains, sanitary sewers, drains, or other facilities, roadways, or improvements are to be dedicated to the public, the corporate authorities may by contract with the subdivider or permittee agree to reimburse and may reimburse the subdivider or permittee for a portion of the cost of the facilities, roadways, and improvements from fees charged to owners of property not within the subdivision, planned unit development, or property for which a building permit has been issued when and as collected from the owners. The contract shall describe the property outside the subdivision, planned unit development, or property for which a building permit has been issued that may reasonably be expected to benefit from the facilities, roadways, or improvements that are required to be constructed under the contract and shall specify the amount or proportion of the cost of the facilities, roadways, or improvements that is to be incurred primarily for the benefit of that property. The contract shall provide that the municipality shall collect fees charged to owners of property not within the subdivision, planned unit development, or property for which a building permit has been issued at any time before the connection to and use of the facilities, roadways, or improvements by the respective properties of each owner. The contract may contain other and further provisions and agreements concerning the construction, installation, completion, and acceptance of the facilities, roadways, or improvements that the corporate authorities in their sole opinion deem proper and may also provide for the payment to the subdivider or permittee of a reasonable amount of interest on the amount expended by the subdivider or permittee in completing the facilities, roadways, and improvements, the interest to be calculated from and after the date of completion and acceptance of the facilities, roadways, and improvements.
(Source: P.A. 87-539.)

(65 ILCS 5/9-5-2) (from Ch. 24, par. 9-5-2)
Sec. 9-5-2. Any contract entered into between the corporate authorities of a municipality and a subdivider pursuant to Section 9-5-1 shall be filed with the recorder of each county in which all or a part of the property affected thereby is located. The recording of the contract in this manner shall serve to notify persons interested in such property of the fact that there will be a charge in relation to such property for the connection to and use of the facilities constructed under the contract.
(Source: P.A. 83-358.)

(65 ILCS 5/9-5-3) (from Ch. 24, par. 9-5-3)
Sec. 9-5-3.
This Division 5 does not apply to any municipality which is a home rule unit. This Division 5 is not a prohibition upon the contractual and associational powers granted by Article VII, Section 10 of the Illinois Constitution.
(Source: P.A. 77-2463.)



Article 10 - Employees And Employment

(65 ILCS 5/Art. 10 heading)

(65 ILCS 5/Art. 10 Div. 1 heading)

(65 ILCS 5/10-1-1) (from Ch. 24, par. 10-1-1)
Sec. 10-1-1. The mayor of each municipality which adopts this Division 1 as hereinafter provided shall, not less than 40 nor more than 90 days after the taking effect of this Division 1 in such municipality, appoint 3 persons, who shall constitute and be known as the civil service commissioners of such municipality, one for 3 years, one for 2 years and one for one year from the time of appointment and until their respective successors are appointed and qualified. In every year thereafter the mayor shall, in like manner, appoint one person as the successor of the commissioner whose term shall expire in that year to serve as such commissioner for 3 years and until his successor is appointed and qualified. Two commissioners shall constitute a quorum. All appointments to the commission, both original and to fill vacancies, shall be so made that not more than 2 members shall, at the time of appointment, be members of the same political party. The commissioners shall hold no other lucrative office or employment under the United States, the State of Illinois, or any municipal corporation or political division thereof. No person shall be appointed a commissioner who has been convicted of a felony under the laws of this State or comparable laws of any other state or the United States. Each commissioner, before entering upon the duties of his office, shall take the oath prescribed by the constitution of this state.
However, in any municipality having the commission form of municipal government, the appointment of civil service commissioners shall be made by the corporate authorities, and the corporate authorities may, by ordinance, provide that 5 commissioners shall be so appointed, one for one year, 2 for 2 years and 2 for 3 years. The corporate authorities shall appoint, in a like manner, the successors of the commissioners whose terms expire in that year to serve as commissioners for 3 years and until their successors are appointed and qualified. Three members shall constitute a quorum, and no more than 3 of the commissioners shall be of the same political party. If such municipality has adopted this Division 1 prior to the effective date of this amendatory Act of 1965, and subsequently provides, by ordinance, for 5 commissioners, 2 additional commissioners shall be so appointed, one for 2 years and one for 3 years, and successors shall be appointed in a like manner as commissions established after such effective date.
(Source: P.A. 87-423.)

(65 ILCS 5/10-1-2) (from Ch. 24, par. 10-1-2)
Sec. 10-1-2. The mayor may, in his discretion, remove any commissioner for incompetence, neglect of duty or malfeasance in office. The mayor shall within 10 days report in writing any such removal to the corporate authorities, with the reasons therefor. Any vacancy in the office of commissioner shall be filled by appointment by the mayor or, if the municipality is under the commission form of municipal government, then by the corporate authorities.
(Source: Laws 1961, p. 3252.)

(65 ILCS 5/10-1-3) (from Ch. 24, par. 10-1-3)
Sec. 10-1-3. The commissioners shall classify all the offices and places of employment in such municipality with reference to the examinations hereinafter provided for, except those offices and places excluded by Section 10-1-17. The offices and places so classified by the commission shall constitute the classified civil service of such municipality. No appointments to any of such offices or places shall be made except under and according to the rules hereinafter mentioned.
The commissioners shall also classify all positions of employment in respect to employees whose employment is transferred to the municipality by virtue of "An Act in relation to the exchange of certain functions, property and personnel among cities, and park districts having coextensive geographic areas and populations in excess of 500,000," approved July 5, 1957, as heretofore and hereafter amended, and such positions of employment shall be included in the classified civil service of the municipality.
(Source: Laws 1961, p. 3252.)

(65 ILCS 5/10-1-4) (from Ch. 24, par. 10-1-4)
Sec. 10-1-4. Persons transferred from the employment of a park district by virtue of "An Act in relation to the exchange of certain functions, property and personnel among cities, and park districts having coextensive geographic areas and populations in excess of 500,000," approved July 5, 1957, as heretofore and hereafter amended, shall, without examination, be assigned to positions in the classified civil service of the municipality, so far as may be practicable, having duties and responsibilities equivalent to their park district employment. For the purpose of establishing the civil service status of park policemen transferred to the municipality, any rank above the rank of captain shall not be recognized.
As provided in said Act of 1957, the eligible registers and reemployment registers of the park district civil service board as to positions and persons so transferred shall remain in force and effect as eligible and reemployment registers of the civil service commission, subject to the authority of the commission, in its discretion, to cancel such eligible registers, or portions thereof, as have been in force more than 2 years.
Employees so transferred shall have the same standing, grade, class or rank which they held in the classified service of the park district from which they were transferred. For the purpose of determining seniority in class, grade or rank, each employee shall be credited with the time served by him in the employment held by him on the date of such transfer.
If this Division 1 exempts from its provisions any position held by an employee transferred under said Act of 1957, to the municipality, the employee so transferred shall be given a position in the classified civil service as nearly comparable in responsibilities and duties to his former employment as it may be possible to approximate.
(Source: Laws 1961, p. 3252.)

(65 ILCS 5/10-1-5) (from Ch. 24, par. 10-1-5)
Sec. 10-1-5. The commission shall make rules to carry out the purposes of this Division 1, and for examinations, appointments and removals in accordance with its provisions, and the commission may, from time to time, make changes in the original rules.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/10-1-6) (from Ch. 24, par. 10-1-6)
Sec. 10-1-6.
All rules made as hereinabove provided and all changes therein shall forthwith be printed for distribution by the commission. The commission shall give notice of the places where the rules may be obtained by publication in one or more newspapers published in such municipality and if no newspaper is published in such municipality, then in a newspaper of general circulation in such municipality. In each such publication shall be specified the date, not less than 10 days subsequent to the date of such publication, when the rules shall go into operation.
(Source: P.A. 77-867.)

(65 ILCS 5/10-1-7) (from Ch. 24, par. 10-1-7)
Sec. 10-1-7. Examination of applicants; disqualifications.
(a) All applicants for offices or places in the classified service, except those mentioned in Section 10-1-17, are subject to examination. The examination shall be public, competitive, and open to all citizens of the United States, with specified limitations as to residence, age, health, habits and moral character.
(b) Residency requirements in effect at the time an individual enters the fire or police service of a municipality (other than a municipality that has more than 1,000,000 inhabitants) cannot be made more restrictive for that individual during his or her period of service for that municipality, or be made a condition of promotion, except for the rank or position of Fire or Police Chief.
(c) No person with a record of misdemeanor convictions except those under Sections 11-1.50, 11-6, 11-7, 11-9, 11-14, 11-15, 11-17, 11-18, 11-19, 11-30, 11-35, 12-2, 12-6, 12-15, 14-4, 16-1, 21.1-3, 24-3.1, 24-5, 25-1, 28-3, 31-1, 31-4, 31-6, 31-7, 32-1, 32-2, 32-3, 32-4, and 32-8, subdivisions (a)(1) and (a)(2)(C) of Section 11-14.3, and subsections (1), (6) and (8) of Section 24-1 of the Criminal Code of 1961 or the Criminal Code of 2012 or arrested for any cause but not convicted on that cause shall be disqualified from taking the examination on grounds of habits or moral character, unless the person is attempting to qualify for a position on the police department, in which case the conviction or arrest may be considered as a factor in determining the person's habits or moral character.
(d) Persons entitled to military preference under Section 10-1-16 shall not be subject to limitations specifying age unless they are applicants for a position as a fireman or a policeman having no previous employment status as a fireman or policeman in the regularly constituted fire or police department of the municipality, in which case they must not have attained their 35th birthday, except any person who has served as an auxiliary police officer under Section 3.1-30-20 for at least 5 years and is under 40 years of age.
(e) All employees of a municipality of less than 500,000 population (except those who would be excluded from the classified service as provided in this Division 1) who are holding that employment as of the date a municipality adopts this Division 1, or as of July 17, 1959, whichever date is the later, and who have held that employment for at least 2 years immediately before that later date, and all firemen and policemen regardless of length of service who were either appointed to their respective positions by the board of fire and police commissioners under the provisions of Division 2 of this Article or who are serving in a position (except as a temporary employee) in the fire or police department in the municipality on the date a municipality adopts this Division 1, or as of July 17, 1959, whichever date is the later, shall become members of the classified civil service of the municipality without examination.
(f) The examinations shall be practical in their character, and shall relate to those matters that will fairly test the relative capacity of the persons examined to discharge the duties of the positions to which they seek to be appointed. The examinations shall include tests of physical qualifications, health, and (when appropriate) manual skill. If an applicant is unable to pass the physical examination solely as the result of an injury received by the applicant as the result of the performance of an act of duty while working as a temporary employee in the position for which he or she is being examined, however, the physical examination shall be waived and the applicant shall be considered to have passed the examination. No questions in any examination shall relate to political or religious opinions or affiliations. Results of examinations and the eligible registers prepared from the results shall be published by the commission within 60 days after any examinations are held.
(g) The commission shall control all examinations, and may, whenever an examination is to take place, designate a suitable number of persons, either in or not in the official service of the municipality, to be examiners. The examiners shall conduct the examinations as directed by the commission and shall make a return or report of the examinations to the commission. If the appointed examiners are in the official service of the municipality, the examiners shall not receive extra compensation for conducting the examinations unless the examiners are subject to a collective bargaining agreement with the municipality. The commission may at any time substitute any other person, whether or not in the service of the municipality, in the place of any one selected as an examiner. The commission members may themselves at any time act as examiners without appointing examiners. The examiners at any examination shall not all be members of the same political party.
(h) In municipalities of 500,000 or more population, no person who has attained his or her 35th birthday shall be eligible to take an examination for a position as a fireman or a policeman unless the person has had previous employment status as a policeman or fireman in the regularly constituted police or fire department of the municipality, except as provided in this Section.
(i) In municipalities of more than 5,000 but not more than 200,000 inhabitants, no person who has attained his or her 35th birthday shall be eligible to take an examination for a position as a fireman or a policeman unless the person has had previous employment status as a policeman or fireman in the regularly constituted police or fire department of the municipality, except as provided in this Section.
(j) In all municipalities, applicants who are 20 years of age and who have successfully completed 2 years of law enforcement studies at an accredited college or university may be considered for appointment to active duty with the police department. An applicant described in this subsection (j) who is appointed to active duty shall not have power of arrest, nor shall the applicant be permitted to carry firearms, until he or she reaches 21 years of age.
(k) In municipalities of more than 500,000 population, applications for examination for and appointment to positions as firefighters or police shall be made available at various branches of the public library of the municipality.
(l) No municipality having a population less than 1,000,000 shall require that any fireman appointed to the lowest rank serve a probationary employment period of longer than one year. The limitation on periods of probationary employment provided in this amendatory Act of 1989 is an exclusive power and function of the State. Pursuant to subsection (h) of Section 6 of Article VII of the Illinois Constitution, a home rule municipality having a population less than 1,000,000 must comply with this limitation on periods of probationary employment, which is a denial and limitation of home rule powers. Notwithstanding anything to the contrary in this Section, the probationary employment period limitation may be extended for a firefighter who is required, as a condition of employment, to be a licensed paramedic, during which time the sole reason that a firefighter may be discharged without a hearing is for failing to meet the requirements for paramedic licensure.
(m) To the extent that this Section or any other Section in this Division conflicts with Section 10-1-7.1 or 10-1-7.2, then Section 10-1-7.1 or 10-1-7.2 shall control.
(Source: P.A. 97-251, eff. 8-4-11; 97-898, eff. 8-6-12; 97-1109, eff. 1-1-13; 97-1150, eff. 1-25-13; 98-973, eff. 8-15-14.)

(65 ILCS 5/10-1-7.1)
Sec. 10-1-7.1. Original appointments; full-time fire department.
(a) Applicability. Unless a commission elects to follow the provisions of Section 10-1-7.2, this Section shall apply to all original appointments to an affected full-time fire department. Existing registers of eligibles shall continue to be valid until their expiration dates, or up to a maximum of 2 years after the effective date of this amendatory Act of the 97th General Assembly.
Notwithstanding any statute, ordinance, rule, or other law to the contrary, all original appointments to an affected department to which this Section applies shall be administered in the manner provided for in this Section. Provisions of the Illinois Municipal Code, municipal ordinances, and rules adopted pursuant to such authority and other laws relating to initial hiring of firefighters in affected departments shall continue to apply to the extent they are compatible with this Section, but in the event of a conflict between this Section and any other law, this Section shall control.
A home rule or non-home rule municipality may not administer its fire department process for original appointments in a manner that is less stringent than this Section. This Section is a limitation under subsection (i) of Section 6 of Article VII of the Illinois Constitution on the concurrent exercise by home rule units of the powers and functions exercised by the State.
A municipality that is operating under a court order or consent decree regarding original appointments to a full-time fire department before the effective date of this amendatory Act of the 97th General Assembly is exempt from the requirements of this Section for the duration of the court order or consent decree.
Notwithstanding any other provision of this subsection (a), this Section does not apply to a municipality with more than 1,000,000 inhabitants.
(b) Original appointments. All original appointments made to an affected fire department shall be made from a register of eligibles established in accordance with the processes established by this Section. Only persons who meet or exceed the performance standards required by this Section shall be placed on a register of eligibles for original appointment to an affected fire department.
Whenever an appointing authority authorizes action to hire a person to perform the duties of a firefighter or to hire a firefighter-paramedic to fill a position that is a new position or vacancy due to resignation, discharge, promotion, death, the granting of a disability or retirement pension, or any other cause, the appointing authority shall appoint to that position the person with the highest ranking on the final eligibility list. If the appointing authority has reason to conclude that the highest ranked person fails to meet the minimum standards for the position or if the appointing authority believes an alternate candidate would better serve the needs of the department, then the appointing authority has the right to pass over the highest ranked person and appoint either: (i) any person who has a ranking in the top 5% of the register of eligibles or (ii) any person who is among the top 5 highest ranked persons on the list of eligibles if the number of people who have a ranking in the top 5% of the register of eligibles is less than 5 people.
Any candidate may pass on an appointment once without losing his or her position on the register of eligibles. Any candidate who passes a second time may be removed from the list by the appointing authority provided that such action shall not prejudice a person's opportunities to participate in future examinations, including an examination held during the time a candidate is already on the municipality's register of eligibles.
The sole authority to issue certificates of appointment shall be vested in the Civil Service Commission. All certificates of appointment issued to any officer or member of an affected department shall be signed by the chairperson and secretary, respectively, of the commission upon appointment of such officer or member to the affected department by the commission. After being selected from the register of eligibles to fill a vacancy in the affected department, each appointee shall be presented with his or her certificate of appointment on the day on which he or she is sworn in as a classified member of the affected department. Firefighters who were not issued a certificate of appointment when originally appointed shall be provided with a certificate within 10 days after making a written request to the chairperson of the Civil Service Commission. Each person who accepts a certificate of appointment and successfully completes his or her probationary period shall be enrolled as a firefighter and as a regular member of the fire department.
For the purposes of this Section, "firefighter" means any person who has been prior to, on, or after the effective date of this amendatory Act of the 97th General Assembly appointed to a fire department or fire protection district or employed by a State university and sworn or commissioned to perform firefighter duties or paramedic duties, or both, except that the following persons are not included: part-time firefighters; auxiliary, reserve, or voluntary firefighters, including paid-on-call firefighters; clerks and dispatchers or other civilian employees of a fire department or fire protection district who are not routinely expected to perform firefighter duties; and elected officials.
(c) Qualification for placement on register of eligibles. The purpose of establishing a register of eligibles is to identify applicants who possess and demonstrate the mental aptitude and physical ability to perform the duties required of members of the fire department in order to provide the highest quality of service to the public. To this end, all applicants for original appointment to an affected fire department shall be subject to examination and testing which shall be public, competitive, and open to all applicants unless the municipality shall by ordinance limit applicants to residents of the municipality, county or counties in which the municipality is located, State, or nation. Any examination and testing procedure utilized under subsection (e) of this Section shall be supported by appropriate validation evidence and shall comply with all applicable State and federal laws. Municipalities may establish educational, emergency medical service licensure, and other pre-requisites for participation in an examination or for hire as a firefighter. Any municipality may charge a fee to cover the costs of the application process.
Residency requirements in effect at the time an individual enters the fire service of a municipality cannot be made more restrictive for that individual during his or her period of service for that municipality, or be made a condition of promotion, except for the rank or position of fire chief and for no more than 2 positions that rank immediately below that of the chief rank which are appointed positions pursuant to the Fire Department Promotion Act.
No person who is 35 years of age or older shall be eligible to take an examination for a position as a firefighter unless the person has had previous employment status as a firefighter in the regularly constituted fire department of the municipality, except as provided in this Section. The age limitation does not apply to:
(1) any person previously employed as a full-time

firefighter in a regularly constituted fire department of (i) any municipality or fire protection district located in Illinois, (ii) a fire protection district whose obligations were assumed by a municipality under Section 21 of the Fire Protection District Act, or (iii) a municipality whose obligations were taken over by a fire protection district,

(2) any person who has served a municipality as a

regularly enrolled volunteer, paid-on-call, or part-time firefighter for the 5 years immediately preceding the time that the municipality begins to use full-time firefighters to provide all or part of its fire protection service, or

(3) any person who turned 35 while serving as a

member of the active or reserve components of any of the branches of the Armed Forces of the United States or the National Guard of any state, whose service was characterized as honorable or under honorable, if separated from the military, and is currently under the age of 40.

No person who is under 21 years of age shall be eligible for employment as a firefighter.
No applicant shall be examined concerning his or her political or religious opinions or affiliations. The examinations shall be conducted by the commissioners of the municipality or their designees and agents.
No municipality shall require that any firefighter appointed to the lowest rank serve a probationary employment period of longer than one year of actual active employment, which may exclude periods of training, or injury or illness leaves, including duty related leave, in excess of 30 calendar days. Notwithstanding anything to the contrary in this Section, the probationary employment period limitation may be extended for a firefighter who is required, as a condition of employment, to be a licensed paramedic, during which time the sole reason that a firefighter may be discharged without a hearing is for failing to meet the requirements for paramedic licensure.
In the event that any applicant who has been found eligible for appointment and whose name has been placed upon the final eligibility register provided for in this Division 1 has not been appointed to a firefighter position within one year after the date of his or her physical ability examination, the commission may cause a second examination to be made of that applicant's physical ability prior to his or her appointment. If, after the second examination, the physical ability of the applicant shall be found to be less than the minimum standard fixed by the rules of the commission, the applicant shall not be appointed. The applicant's name may be retained upon the register of candidates eligible for appointment and when next reached for certification and appointment that applicant may be again examined as provided in this Section, and if the physical ability of that applicant is found to be less than the minimum standard fixed by the rules of the commission, the applicant shall not be appointed, and the name of the applicant shall be removed from the register.
(d) Notice, examination, and testing components. Notice of the time, place, general scope, merit criteria for any subjective component, and fee of every examination shall be given by the commission, by a publication at least 2 weeks preceding the examination: (i) in one or more newspapers published in the municipality, or if no newspaper is published therein, then in one or more newspapers with a general circulation within the municipality, or (ii) on the municipality's Internet website. Additional notice of the examination may be given as the commission shall prescribe.
The examination and qualifying standards for employment of firefighters shall be based on: mental aptitude, physical ability, preferences, moral character, and health. The mental aptitude, physical ability, and preference components shall determine an applicant's qualification for and placement on the final register of eligibles. The examination may also include a subjective component based on merit criteria as determined by the commission. Scores from the examination must be made available to the public.
(e) Mental aptitude. No person who does not possess at least a high school diploma or an equivalent high school education shall be placed on a register of eligibles. Examination of an applicant's mental aptitude shall be based upon a written examination. The examination shall be practical in character and relate to those matters that fairly test the capacity of the persons examined to discharge the duties performed by members of a fire department. Written examinations shall be administered in a manner that ensures the security and accuracy of the scores achieved.
(f) Physical ability. All candidates shall be required to undergo an examination of their physical ability to perform the essential functions included in the duties they may be called upon to perform as a member of a fire department. For the purposes of this Section, essential functions of the job are functions associated with duties that a firefighter may be called upon to perform in response to emergency calls. The frequency of the occurrence of those duties as part of the fire department's regular routine shall not be a controlling factor in the design of examination criteria or evolutions selected for testing. These physical examinations shall be open, competitive, and based on industry standards designed to test each applicant's physical abilities in the following dimensions:
(1) Muscular strength to perform tasks and evolutions

that may be required in the performance of duties including grip strength, leg strength, and arm strength. Tests shall be conducted under anaerobic as well as aerobic conditions to test both the candidate's speed and endurance in performing tasks and evolutions. Tasks tested may be based on standards developed, or approved, by the local appointing authority.

(2) The ability to climb ladders, operate from

heights, walk or crawl in the dark along narrow and uneven surfaces, and operate in proximity to hazardous environments.

(3) The ability to carry out critical,

time-sensitive, and complex problem solving during physical exertion in stressful and hazardous environments. The testing environment may be hot and dark with tightly enclosed spaces, flashing lights, sirens, and other distractions.

The tests utilized to measure each applicant's capabilities in each of these dimensions may be tests based on industry standards currently in use or equivalent tests approved by the Joint Labor-Management Committee of the Office of the State Fire Marshal.
Physical ability examinations administered under this Section shall be conducted with a reasonable number of proctors and monitors, open to the public, and subject to reasonable regulations of the commission.
(g) Scoring of examination components. Appointing authorities may create a preliminary eligibility register. A person shall be placed on the list based upon his or her passage of the written examination or the passage of the written examination and the physical ability component. Passage of the written examination means attaining the minimum score set by the commission. Minimum scores should be set by the commission so as to demonstrate a candidate's ability to perform the essential functions of the job. The minimum score set by the commission shall be supported by appropriate validation evidence and shall comply with all applicable State and federal laws. The appointing authority may conduct the physical ability component and any subjective components subsequent to the posting of the preliminary eligibility register.
The examination components for an initial eligibility register shall be graded on a 100-point scale. A person's position on the list shall be determined by the following: (i) the person's score on the written examination, (ii) the person successfully passing the physical ability component, and (iii) the person's results on any subjective component as described in subsection (d).
In order to qualify for placement on the final eligibility register, an applicant's score on the written examination, before any applicable preference points or subjective points are applied, shall be at or above the minimum score set by the commission. The local appointing authority may prescribe the score to qualify for placement on the final eligibility register, but the score shall not be less than the minimum score set by the commission.
The commission shall prepare and keep a register of persons whose total score is not less than the minimum score for passage and who have passed the physical ability examination. These persons shall take rank upon the register as candidates in the order of their relative excellence based on the highest to the lowest total points scored on the mental aptitude, subjective component, and preference components of the test administered in accordance with this Section. No more than 60 days after each examination, an initial eligibility list shall be posted by the commission. The list shall include the final grades of the candidates without reference to priority of the time of examination and subject to claim for preference credit.
Commissions may conduct additional examinations, including without limitation a polygraph test, after a final eligibility register is established and before it expires with the candidates ranked by total score without regard to date of examination. No more than 60 days after each examination, an initial eligibility list shall be posted by the commission showing the final grades of the candidates without reference to priority of time of examination and subject to claim for preference credit.
(h) Preferences. The following are preferences:
(1) Veteran preference. Persons who were engaged in

the military service of the United States for a period of at least one year of active duty and who were honorably discharged therefrom, or who are now or have been members on inactive or reserve duty in such military or naval service, shall be preferred for appointment to and employment with the fire department of an affected department.

(2) Fire cadet preference. Persons who have

successfully completed 2 years of study in fire techniques or cadet training within a cadet program established under the rules of the Joint Labor and Management Committee (JLMC), as defined in Section 50 of the Fire Department Promotion Act, may be preferred for appointment to and employment with the fire department.

(3) Educational preference. Persons who have

successfully obtained an associate's degree in the field of fire service or emergency medical services, or a bachelor's degree from an accredited college or university may be preferred for appointment to and employment with the fire department.

(4) Paramedic preference. Persons who have obtained

a license as a paramedic may be preferred for appointment to and employment with the fire department of an affected department providing emergency medical services.

(5) Experience preference. All persons employed by a

municipality who have been paid-on-call or part-time certified Firefighter II, certified Firefighter III, State of Illinois or nationally licensed EMT, EMT-I, A-EMT, or paramedic, or any combination of those capacities may be awarded up to a maximum of 5 points. However, the applicant may not be awarded more than 0.5 points for each complete year of paid-on-call or part-time service. Applicants from outside the municipality who were employed as full-time firefighters or firefighter-paramedics by a fire protection district or another municipality may be awarded up to 5 experience preference points. However, the applicant may not be awarded more than one point for each complete year of full-time service.

Upon request by the commission, the governing body of

the municipality or in the case of applicants from outside the municipality the governing body of any fire protection district or any other municipality shall certify to the commission, within 10 days after the request, the number of years of successful paid-on-call, part-time, or full-time service of any person. A candidate may not receive the full amount of preference points under this subsection if the amount of points awarded would place the candidate before a veteran on the eligibility list. If more than one candidate receiving experience preference points is prevented from receiving all of their points due to not being allowed to pass a veteran, the candidates shall be placed on the list below the veteran in rank order based on the totals received if all points under this subsection were to be awarded. Any remaining ties on the list shall be determined by lot.

(6) Residency preference. Applicants whose principal

residence is located within the fire department's jurisdiction may be preferred for appointment to and employment with the fire department.

(7) Additional preferences. Up to 5 additional

preference points may be awarded for unique categories based on an applicant's experience or background as identified by the commission.

(8) Scoring of preferences. The commission shall give

preference for original appointment to persons designated in item (1) by adding to the final grade that they receive 5 points for the recognized preference achieved. The commission shall determine the number of preference points for each category except (1). The number of preference points for each category shall range from 0 to 5. In determining the number of preference points, the commission shall prescribe that if a candidate earns the maximum number of preference points in all categories, that number may not be less than 10 nor more than 30. The commission shall give preference for original appointment to persons designated in items (2) through (7) by adding the requisite number of points to the final grade for each recognized preference achieved. The numerical result thus attained shall be applied by the commission in determining the final eligibility list and appointment from the eligibility list. The local appointing authority may prescribe the total number of preference points awarded under this Section, but the total number of preference points shall not be less than 10 points or more than 30 points.

No person entitled to any preference shall be required to claim the credit before any examination held under the provisions of this Section, but the preference shall be given after the posting or publication of the initial eligibility list or register at the request of a person entitled to a credit before any certification or appointments are made from the eligibility register, upon the furnishing of verifiable evidence and proof of qualifying preference credit. Candidates who are eligible for preference credit shall make a claim in writing within 10 days after the posting of the initial eligibility list, or the claim shall be deemed waived. Final eligibility registers shall be established after the awarding of verified preference points. All employment shall be subject to the commission's initial hire background review including, but not limited to, criminal history, employment history, moral character, oral examination, and medical and psychological examinations, all on a pass-fail basis. The medical and psychological examinations must be conducted last, and may only be performed after a conditional offer of employment has been extended.
Any person placed on an eligibility list who exceeds the age requirement before being appointed to a fire department shall remain eligible for appointment until the list is abolished, or his or her name has been on the list for a period of 2 years. No person who has attained the age of 35 years shall be inducted into a fire department, except as otherwise provided in this Section.
The commission shall strike off the names of candidates for original appointment after the names have been on the list for more than 2 years.
(i) Moral character. No person shall be appointed to a fire department unless he or she is a person of good character; not a habitual drunkard, a gambler, or a person who has been convicted of a felony or a crime involving moral turpitude. However, no person shall be disqualified from appointment to the fire department because of the person's record of misdemeanor convictions except those under Sections 11-6, 11-7, 11-9, 11-14, 11-15, 11-17, 11-18, 11-19, 12-2, 12-6, 12-15, 14-4, 16-1, 21.1-3, 24-3.1, 24-5, 25-1, 28-3, 31-1, 31-4, 31-6, 31-7, 32-1, 32-2, 32-3, 32-4, 32-8, and subsections 1, 6, and 8 of Section 24-1 of the Criminal Code of 1961 or the Criminal Code of 2012, or arrest for any cause without conviction thereon. Any such person who is in the department may be removed on charges brought for violating this subsection and after a trial as hereinafter provided.
A classifiable set of the fingerprints of every person who is offered employment as a certificated member of an affected fire department whether with or without compensation, shall be furnished to the Illinois Department of State Police and to the Federal Bureau of Investigation by the commission.
Whenever a commission is authorized or required by law to consider some aspect of criminal history record information for the purpose of carrying out its statutory powers and responsibilities, then, upon request and payment of fees in conformance with the requirements of Section 2605-400 of the State Police Law of the Civil Administrative Code of Illinois, the Department of State Police is authorized to furnish, pursuant to positive identification, the information contained in State files as is necessary to fulfill the request.
(j) Temporary appointments. In order to prevent a stoppage of public business, to meet extraordinary exigencies, or to prevent material impairment of the fire department, the commission may make temporary appointments, to remain in force only until regular appointments are made under the provisions of this Division, but never to exceed 60 days. No temporary appointment of any one person shall be made more than twice in any calendar year.
(k) A person who knowingly divulges or receives test questions or answers before a written examination, or otherwise knowingly violates or subverts any requirement of this Section, commits a violation of this Section and may be subject to charges for official misconduct.
A person who is the knowing recipient of test information in advance of the examination shall be disqualified from the examination or discharged from the position to which he or she was appointed, as applicable, and otherwise subjected to disciplinary actions.
(Source: P.A. 99-78, eff. 7-20-15; 99-379, eff. 8-17-15; 100-252, eff. 8-22-17.)

(65 ILCS 5/10-1-7.2)
Sec. 10-1-7.2. Alternative procedure; original appointment; full-time firefighter.
(a) Authority. The Joint Labor and Management Committee (JLMC), as defined in Section 50 of the Fire Department Promotion Act, may establish a community outreach program to market the profession of firefighter and firefighter-paramedic so as to ensure the pool of applicants recruited is of broad diversity and the highest quality.
For the purposes of this Section, "firefighter" means any person who has been prior to, on, or after the effective date of this amendatory Act of the 97th General Assembly appointed to a fire department or fire protection district or employed by a State university and sworn or commissioned to perform firefighter duties or paramedic duties, or both, except that the following persons are not included: part-time firefighters; auxiliary, reserve, or voluntary firefighters, including paid-on-call firefighters; clerks and dispatchers or other civilian employees of a fire department or fire protection district who are not routinely expected to perform firefighter duties; and elected officials.
(b) Eligibility. Persons eligible for placement on the master register of eligibles shall consist of the following:
Persons who have participated in and received a

passing total score on the mental aptitude, physical ability, and preference components of a regionally administered test based on the standards described in this Section. The standards for administering these tests and the minimum passing score required for placement on this list shall be as is set forth in this Section.

Qualified candidates shall be listed on the master

register of eligibles in highest to lowest rank order based upon their test scores without regard to their date of examination. Candidates listed on the master register of eligibles shall be eligible for appointment for 2 years after the date of the certification of their final score on the register without regard to the date of their examination. After 2 years, the candidate's name shall be struck from the list.

Any person currently employed as a full-time member

of a fire department or any person who has experienced a non-voluntary (and non-disciplinary) separation from the active workforce due to a reduction in the number of departmental officers, who was appointed pursuant to this Division, Division 2.1 of Article 10 of the Illinois Municipal Code, or the Fire Protection District Act, and who during the previous 24 months participated in and received a passing score on the physical ability and mental aptitude components of the test may request that his or her name be added to the master register. Any eligible person may be offered employment by a local commission under the same procedures as provided by this Section except that the apprenticeship period may be waived and the applicant may be immediately issued a certificate of original appointment by the local commission.

(c) Qualifications for placement on register of eligibles. The purpose for establishing a master register of eligibles shall be to identify applicants who possess and demonstrate the mental aptitude and physical ability to perform the duties required of members of the fire department in order to provide the highest quality of service to the public. To this end, all applicants for original appointment to an affected fire department through examination conducted by the Joint Labor and Management Committee (JLMC) shall be subject to examination and testing which shall be public, competitive, and open to all applicants. Any examination and testing procedure utilized under subsection (e) of this Section shall be supported by appropriate validation evidence and shall comply with all applicable state and federal laws. Any subjective component of the testing must be administered by certified assessors. All qualifying and disqualifying factors applicable to examination processes for local commissions in this amendatory Act of the 97th General Assembly shall be applicable to persons participating in Joint Labor and Management Committee examinations unless specifically provided otherwise in this Section.
Notice of the time, place, general scope, and fee of every JLMC examination shall be given by the JLMC or designated testing agency, as applicable, by publication at least 30 days preceding the examination, in one or more newspapers published in the region, or if no newspaper is published therein, then in one or more newspapers with a general circulation within the region. The JLMC may publish the notice on the JLMC's Internet website. Additional notice of the examination may be given as the JLMC shall prescribe.
(d) Examination and testing components for placement on register of eligibles. The examination and qualifying standards for placement on the master register of eligibles and employment shall be based on the following components: mental aptitude, physical ability, preferences, moral character, and health. The mental aptitude, physical ability, and preference components shall determine an applicant's qualification for and placement on the master register of eligibles. The consideration of an applicant's general moral character and health shall be administered on a pass-fail basis after a conditional offer of employment is made by a local commission.
(e) Mental aptitude. Examination of an applicant's mental aptitude shall be based upon written examination and an applicant's prior experience demonstrating an aptitude for and commitment to service as a member of a fire department. Written examinations shall be practical in character and relate to those matters that fairly test the capacity of the persons examined to discharge the duties performed by members of a fire department. Written examinations shall be administered in a manner that ensures the security and accuracy of the scores achieved. Any subjective component of the testing must be administered by certified assessors. No person who does not possess a high school diploma or an equivalent high school education shall be placed on a register of eligibles. Local commissions may establish educational, emergency medical service licensure, and other pre-requisites for hire within their jurisdiction.
(f) Physical ability. All candidates shall be required to undergo an examination of their physical ability to perform the essential functions included in the duties they may be called upon to perform as a member of a fire department. For the purposes of this Section, essential functions of the job are functions associated with duties that a firefighter may be called upon to perform in response to emergency calls. The frequency of the occurrence of those duties as part of the fire department's regular routine shall not be a controlling factor in the design of examination criteria or evolutions selected for testing. These physical examinations shall be open, competitive, and based on industry standards designed to test each applicant's physical abilities in each of the following dimensions:
(1) Muscular strength to perform tasks and evolutions

that may be required in the performance of duties including grip strength, leg strength, and arm strength. Tests shall be conducted under anaerobic as well as aerobic conditions to test both the candidate's speed and endurance in performing tasks and evolutions. Tasks tested are to be based on industry standards developed by the JLMC by rule.

(2) The ability to climb ladders, operate from

heights, walk or crawl in the dark along narrow and uneven surfaces, and operate in proximity to hazardous environments.

(3) The ability to carry out critical,

time-sensitive, and complex problem solving during physical exertion in stressful and hazardous environments. The testing environment may be hot and dark with tightly enclosed spaces, flashing lights, sirens, and other distractions.

The tests utilized to measure each applicant's capabilities in each of these dimensions may be tests based on industry standards currently in use or equivalent tests approved by the Joint Labor-Management Committee of the Office of the State Fire Marshal.
(g) Scoring of examination components. The examination components shall be graded on a 100-point scale. A person's position on the master register of eligibles shall be determined by the person's score on the written examination, the person successfully passing the physical ability component, and the addition of any applicable preference points.
Applicants who have achieved at least the minimum score on the written examination, as set by the JLMC, and who successfully pass the physical ability examination shall be placed on the initial eligibility register. Minimum scores should be set by the JLMC so as to demonstrate a candidate's ability to perform the essential functions of the job. The minimum score set by the JLMC shall be supported by appropriate validation evidence and shall comply with all applicable State and federal laws. Applicable preference points shall be added to the written examination scores for all applicants who qualify for the initial eligibility register. Applicants who score at or above the minimum passing score as set by the JLMC, including any applicable preference points, shall be placed on the master register of eligibles by the JLMC.
These persons shall take rank upon the register as candidates in the order of their relative excellence based on the highest to the lowest total points scored on the mental aptitude and physical ability components, plus any applicable preference points requested and verified by the JLMC, or approved testing agency.
No more than 60 days after each examination, a revised master register of eligibles shall be posted by the JLMC showing the final grades of the candidates without reference to priority of time of examination.
(h) Preferences. The board shall give military, education, and experience preference points to those who qualify for placement on the master register of eligibles, on the same basis as provided for examinations administered by a local commission.
No person entitled to preference or credit shall be required to claim the credit before any examination held under the provisions of this Section. The preference shall be given after the posting or publication of the applicant's initial score at the request of the person before finalizing the scores from all applicants taking part in a JLMC examination. Candidates who are eligible for preference credit shall make a claim in writing within 10 days after the posting of the initial scores from any JLMC test or the claim shall be deemed waived. Once preference points are awarded, the candidates shall be certified to the master register in accordance with their final score including preference points.
(i) Firefighter apprentice and firefighter-paramedic apprentice. The employment of an applicant to an apprentice position (including a currently employed full-time member of a fire department whose apprenticeship may be reduced or waived) shall be subject to the applicant passing the moral character standards and health examinations of the local commission. In addition, a local commission may require as a condition of employment that the applicant demonstrate current physical ability by either passing the local commission's approved physical ability examination, or by presenting proof of participating in and receiving a passing score on the physical ability component of a JLMC test within a period of up to 12 months before the date of the conditional offer of employment. Applicants shall be subject to the local commission's initial hire background review including criminal history, employment history, moral character, oral examination, and medical examinations which may include polygraph, psychological, and drug screening components, all on a pass-fail basis. The medical examinations must be conducted last, and may only be performed after a conditional offer of employment has been extended.
(j) Selection from list. Any municipality or fire protection district that is a party to an intergovernmental agreement under the terms of which persons have been tested for placement on the master register of eligibles shall be entitled to offer employment to any person on the list irrespective of their ranking on the list. The offer of employment shall be to the position of firefighter apprentice or firefighter-paramedic apprentice.
Applicants passing these tests may be employed as a firefighter apprentice or a firefighter-paramedic apprentice who shall serve an apprenticeship period of 12 months or less according to the terms and conditions of employment as the employing municipality or district offers, or as provided for under the terms of any collective bargaining agreement then in effect. The apprenticeship period is separate from the probationary period.
Service during the apprenticeship period shall be on a probationary basis. During the apprenticeship period, the apprentice's training and performance shall be monitored and evaluated by a Joint Apprenticeship Committee.
The Joint Apprenticeship Committee shall consist of 4 members who shall be regular members of the fire department with at least 10 years of full-time work experience as a firefighter or firefighter-paramedic. The fire chief and the president of the exclusive bargaining representative recognized by the employer shall each appoint 2 members to the Joint Apprenticeship Committee. In the absence of an exclusive collective bargaining representative, the chief shall appoint the remaining 2 members who shall be from the ranks of company officer and firefighter with at least 10 years of work experience as a firefighter or firefighter-paramedic. In the absence of a sufficient number of qualified firefighters, the Joint Apprenticeship Committee members shall have the amount of experience and the type of qualifications as is reasonable given the circumstances of the fire department. In the absence of a full-time member in a rank between chief and the highest rank in a bargaining unit, the Joint Apprenticeship Committee shall be reduced to 2 members, one to be appointed by the chief and one by the union president, if any. If there is no exclusive bargaining representative, the chief shall appoint the second member of the Joint Apprenticeship Committee from among qualified members in the ranks of company officer and below. Before the conclusion of the apprenticeship period, the Joint Apprenticeship Committee shall meet to consider the apprentice's progress and performance and vote to retain the apprentice as a member of the fire department or to terminate the apprenticeship. If 3 of the 4 members of the Joint Apprenticeship Committee affirmatively vote to retain the apprentice (if a 2 member Joint Apprenticeship Committee exists, then both members must affirmatively vote to retain the apprentice), the local commission shall issue the apprentice a certificate of original appointment to the fire department.
(k) A person who knowingly divulges or receives test questions or answers before a written examination, or otherwise knowingly violates or subverts any requirement of this Section, commits a violation of this Section and may be subject to charges for official misconduct.
A person who is the knowing recipient of test information in advance of the examination shall be disqualified from the examination or discharged from the position to which he or she was appointed, as applicable, and otherwise subjected to disciplinary actions.
(l) Applicability. This Section does not apply to a municipality with more than 1,000,000 inhabitants.
(Source: P.A. 97-251, eff. 8-4-11; 97-898, eff. 8-6-12; 98-760, eff. 7-16-14.)

(65 ILCS 5/10-1-7.3)
Sec. 10-1-7.3. Appointment of fire chief. Notwithstanding any other provision in this Division, after the effective date of this amendatory Act of the 100th General Assembly, a person shall not be appointed as the chief, the acting chief, the department head, or a position, by whatever title, that is responsible for day-to-day operations of a fire department for greater than 180 days unless he or she possesses the following qualifications and certifications:
(1) Office of the State Fire Marshal Firefighter

Basic Certification or Firefighter II Certification; Office of the State Fire Marshal Fire Officer I and II Certifications; and an associate degree in fire science or a bachelor's degree from an accredited university or college; or

(2) a minimum of 10 years' experience as a

firefighter at the fire department in the jurisdiction making the appointment.

This Section applies to fire departments that employ firefighters hired under Section 10-1-7.1 or 10-1-7.2 of this Division.
(Source: P.A. 100-425, eff. 8-25-17.)

(65 ILCS 5/10-1-8) (from Ch. 24, par. 10-1-8)
Sec. 10-1-8. In the event that any applicant for an office or place in the civil service (who has been found eligible for appointment and whose name has been placed upon the register provided for in this Division 1) has not been appointed to such office or place within 60 days from the date of his examination as to physical qualifications and health, the commission shall cause a second examination to be made of such applicant prior to his appointment and within 60 days of such appointment, which second examination shall be practical in character and shall relate to the cardiac, pulmonary, arterial, renal and sane condition of the applicant. If, upon such second examination, the physical, or mental condition of the applicant shall be found to be less than the minimum standard fixed by the rules of such commission, the applicant shall not be appointed. The name of such applicant shall be retained upon the register of candidates eligible for appointment and when again reached for certification and appointment such applicant shall be again examined as herein provided, and if the physical or mental condition of such applicant shall again be found to be less than the minimum standard fixed by the rules of such commission, such applicant shall not be appointed and the name of such applicant shall be removed from the register.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/10-1-9) (from Ch. 24, par. 10-1-9)
Sec. 10-1-9. Every applicant who desires to take any civil service examination provided by this Division 1 may be required, at the time of making application, to pay to the municipality a fee, as hereinafter provided, to defray the expenses of such examination. If fees are required by the municipality for the taking of such examinations they shall be deposited in the general fund of the municipality and shall not exceed the following:
Minimum salary of less than
$1,200 annually...............................50 cents
Minimum salary of $1,200 or over and
less than $2,000 annually...........................$1
Minimum salary of $2,000 or over and
less than $3,000 annually...........................$2
Minimum salary of $3,000 or
more annually.......................................$3
(Source: Laws 1961, p. 3252.)

(65 ILCS 5/10-1-10) (from Ch. 24, par. 10-1-10)
Sec. 10-1-10. The provisions of Sections 10-1-7 through 10-1-9 relating to examinations and payment of examination fees shall be inapplicable to employees transferred to the employment of the municipality by virtue of "An Act in relation to an exchange of certain functions, property and personnel among cities, and park districts having coextensive geographic areas and populations in excess of 500,000", approved July 5, 1957, as heretofore and hereafter amended.
(Source: Laws 1961, p. 3252.)

(65 ILCS 5/10-1-11) (from Ch. 24, par. 10-1-11)
Sec. 10-1-11. Notice of the time and place and general scope and fee of every examination shall be given by the commission by publication for 2 weeks preceding such examination in a newspaper of general circulation published in such municipality, but if no newspaper is published in such municipality, then in a newspaper of general circulation in such municipality. Such notice shall also be posted by the commission in a conspicuous place in its office for 2 weeks before such examination. Such further notice of examination may be given as the commission shall prescribe.
(Source: Laws 1961, p. 3252.)

(65 ILCS 5/10-1-12) (from Ch. 24, par. 10-1-12)
Sec. 10-1-12. Register; eligibility list. From the returns or reports of the examiners, or from the examinations made by the commission, the commission shall prepare a register for each grade or class of positions in the classified service of such municipality of the persons whose general average standing upon examination for such grade or class is not less than the minimum fixed by the rules of such commission, and who are otherwise eligible. Such persons shall take rank upon the register as candidates in the order of their relative excellence as determined by examination, without reference to priority of time of examination.
Within 60 days after each examination, an eligibility list shall be posted by the Commission, which shall show the final grades of the candidates without reference to priority of time of examination and subject to claim for military credit. Candidates who are eligible for military credit shall make a claim in writing within 10 days after posting of the eligibility list or such claim shall be deemed waived. Appointment shall be subject to a final physical examination.
If a person is placed on an eligibility list and becomes overage before he or she is appointed to a police or fire department, the person remains eligible for appointment until the list is abolished pursuant to authorized procedures. Otherwise no person who has attained the age of 36 years shall be inducted as a member of a police department and no person who has attained the age of 35 years shall be inducted as a member of a fire department, except as otherwise provided in this division. With respect to a police department, a veteran shall be allowed to exceed the maximum age provision of this Section by the number of years served on active military duty, but by no more than 10 years of active military duty.
(Source: P.A. 96-472, eff. 8-14-09.)

(65 ILCS 5/10-1-13) (from Ch. 24, par. 10-1-13)
Sec. 10-1-13. The commission shall, by its rules, provide for promotions in such classified service, on the basis of ascertained merit and seniority in service and examination and shall provide, in all cases where it is practicable, that vacancies shall be filled by promotion. All examinations for promotion shall be competitive among such members of the next lower rank as desire to submit themselves to such examination and the results thereof and the promotional eligible registers prepared therefrom shall be published by the commission within 60 days after any examinations are held. If two or more applicants achieve the identical final grade average, they shall be placed on the promotional eligible register in their order of seniority in the position from which they seek promotion. The commission shall submit to the appointing power the names of not more than 3 applicants for each promotion having the highest rating except that a commission in any municipality with more than 130,000 but less than 2,000,000 population may submit the names of not more than 5 applicants having the highest rating for each promotion, but in making his selection the appointing authority shall not pass over the person having the highest rating on the original register more than once and shall not pass over the person having the second highest rating in the original register more than twice. The commission shall strike off all names of applicants from a promotional eligible register after they have remained thereon no less than 2 years and no more than 3 years, provided that the commission shall notify the appointing power before the names are stricken and such appointing power shall fill any existing vacancies before all names are stricken from the promotional eligible register. The method of examination and the rules governing the same, and the method of certifying, shall be the same as provided for applicants for original appointment.
This amendatory Act of 1971 does not apply to any municipality which is a home rule unit.
(Source: P.A. 85-462.)

(65 ILCS 5/10-1-14) (from Ch. 24, par. 10-1-14)
Sec. 10-1-14. The head of the department or office in which a position classified under this Division 1 is to be filled shall notify the commission of that fact, and the commission shall certify to the appointing officer the name and address of the candidate standing highest upon the register for the class or grade to which the position belongs. However, in cases of laborers where a choice by competition is impracticable, the commission may provide by its rules that the selections shall be made by lot from among those candidates proved fit by examination, but laborers who have previously been in the service and were removed because their services were no longer required, shall be preferred, and be reinstated before other laborers are given positions, preference being given to those who have had the longest term of service, and laborers in the employ of the municipality on July 1, 1949, who, as of such date, have been employed under temporary authority for 3 years or more or during parts of 3 or more calendar years, shall be preferred also, and shall be placed upon the register for such positions without examination and shall be certified before other laborers are given positions, preference being given to those laborers under temporary authority who have had the longest term of service in such positions. In making such certification, sex shall be disregarded. The appointing officer shall notify the commission of each position to be filled, separately, and shall fill such place by the appointment of the person certified to him or her by the commission therefor. Original appointment shall be on probation for a period not to exceed 6 months to be fixed by the rules but all time spent in attending training schools and seminars, except on-the-job training conducted by local Fire Department personnel, shall be excluded in calculating the probation period; provided that in municipalities with a population of more than 500,000 inhabitants, original appointment to the police department shall be on probation for a period not to exceed 9 months to be fixed by the rules of the department. The commission may strike off names of candidates from the register after they have remained thereon more than 2 years. At or before the expiration of the period of probation, the head of the department or office in which a candidate is employed may, by and with the consent of the commission, discharge him or her upon assigning in writing his or her reason therefor to the commission. If he or she is not then discharged, his or her appointment shall be deemed complete. To prevent the stoppage of public business, or to meet extraordinary exigencies, the head of any department or office may, with the approval of the commission, make temporary appointment to remain in force not exceeding 120 days, and only until regular appointments under the provisions of this Division 1 can be made. In any municipal fire department that employs full-time firefighters and is subject to a collective bargaining agreement, a person who has not qualified for regular appointment under the provisions of this Division 1 shall not be used as a temporary or permanent substitute for classified members of a municipality's fire department or for regular appointment as a classified member of a municipality's fire department unless mutually agreed to by the employee's certified bargaining agent. Such agreement shall be considered a permissive subject of bargaining. Municipal fire departments covered by the changes made by this amendatory Act of the 95th General Assembly that are using non-certificated employees as substitutes immediately prior to the effective date of this amendatory Act of the 95th General Assembly may, by mutual agreement with the certified bargaining agent, continue the existing practice or a modified practice and that agreement shall be considered a permissive subject of bargaining. A home rule unit may not regulate the hiring of temporary or substitute members of the municipality's fire department in a manner that is inconsistent with this Section. This Section is a limitation under subsection (i) of Section 6 of Article VII of the Illinois Constitution on the concurrent exercise by home rule units of powers and functions exercised by the State.
(Source: P.A. 95-490, eff. 6-1-08.)

(65 ILCS 5/10-1-15) (from Ch. 24, par. 10-1-15)
Sec. 10-1-15. In any municipality subject to this Division 1 having a population of 500,000 or more, all sidewalk inspectors, chief street inspector, supervisors of payrolls and supervisors of pavement repairs who on July 26, 1951, have served in such capacity for 2 years or more shall have certified civil service status.
(Source: Laws 1961, p. 3252.)

(65 ILCS 5/10-1-16) (from Ch. 24, par. 10-1-16)
Sec. 10-1-16. Veteran's preference. Persons who were engaged in the active military or naval service of the United States for a period of at least one year and who were honorably discharged therefrom and all persons who were engaged in such military or naval service who are now or may hereafter be on inactive or reserve duty in such military or naval service, not including, however, persons who were convicted by court-martial of disobedience of orders, where such disobedience consisted in the refusal to perform military service on the ground of alleged religious or conscientious objections against war, shall be preferred for appointments to civil offices, positions, and places of employment in the classified service of any municipality coming under the provisions of this Division 1, provided they are found to possess the business capacity necessary for the proper discharge of the duties of such office, position, or place of employment as determined by examination. For purposes of this Section, if a person has been deployed, then "active duty military or naval service of the United States" includes training and service school attendance, as defined in 10 U.S.C. 101(d), which is ordered pursuant to 10 U.S.C. 12301(d).
The civil service commission shall give preference points for original appointment to qualified veterans whose names appear on any register of eligibles resulting from an examination for original entrance in the classified service of any municipality coming under the provisions of this Division 1 by adding to the final grade average that they receive or will receive as the result of any examination held for original entrance, 5 points. The numerical result thus attained shall be applied by the civil service commission in determining the position of those persons on any eligibility list that has been created as the result of any examination for original entrance for purposes of preference in certification and appointment from that eligibility list. Persons who were engaged in the active military or naval service of the United States for a period of at least one year and who were honorably discharged therefrom or who are now or who may hereafter be on inactive or reserve duty in such military or naval service, not including, however, persons who were convicted by court martial of disobedience of orders where such disobedience consisted in the refusal to perform military service on the ground of alleged religious or conscientious objections against war, and whose names appear on existing promotional eligible registers or any promotional eligible register that may hereafter be created, as provided for by this Division 1, shall be preferred for promotional appointment to civil offices, positions and places of employment in the classified civil service of any municipality coming under the provisions of this Division 1.
The civil service commission shall give preference for promotional appointment to persons as hereinabove designated whose names appear on existing promotional eligible registers or promotional eligible registers that may hereafter be created by adding to the final grade average which they received or will receive as the result of any promotional examination seven-tenths of one point for each 6 months or fraction thereof of active military or naval service not exceeding 30 months. The numerical result thus attained shall be applied by the civil service commission in determining the position of such persons on any eligible list which has been created or will be created as the result of any promotional examination held hereunder for purposes of preference in certification and appointment from such eligible list.
No person shall receive the preference for a promotional appointment granted by this Section after he or she has received one promotion from an eligible list on which he or she was allowed such preference.
No person entitled to preference or credit for military or naval service hereunder shall be required to furnish evidence or record of honorable discharge from the armed forces before the publication or posting of any eligible register or list resulting from the examination. Such preference shall be given after the posting or publication of any eligible list or register resulting from such examination and before any certifications or appointments are made from such list or register.
(Source: P.A. 96-83, eff. 1-1-10.)

(65 ILCS 5/10-1-17) (from Ch. 24, par. 10-1-17)
Sec. 10-1-17. Officers who are elected by the people, or who are elected by the corporate authorities pursuant to the municipal charter, or whose appointment is subject to confirmation by the corporate authorities, judges of election, members of any board of education, the superintendent and teachers of schools, the employees of any welfare department, heads of any principal department of the municipality, the chief librarian of the public library, members of the law department, police officers above the grade of captain, police cadets, a health officer appointed after July 1, 1953, seasonal employees which means those persons whose employment does not exceed 90 days in any calendar year, one deputy and one private secretary of each of the elected municipal officials and the municipal manager, and administrative assistants to the mayor or municipal manager, shall not be included in such classified service, except that the chief of the police department may be included in the classified service if the corporate authorities so provides by ordinance.
Any position of employment in a public library that is operated under The Illinois Local Library Act and has an elected Board of Library Trustees may be excluded from the classified service by a 2/3 vote of the Board of Library Trustees.
(Source: P.A. 85-488.)

(65 ILCS 5/10-1-18) (from Ch. 24, par. 10-1-18)
Sec. 10-1-18. (a) Except as hereinafter provided in this Section, no officer or employee in the classified civil service of any municipality who is appointed under the rules and after examination, may be removed or discharged, or suspended for a period of more than 30 days, except for cause upon written charges and after an opportunity to be heard in his own defense. The hearing shall be as hereinafter provided, unless the employer and the labor organization representing the person have negotiated an alternative or supplemental form of due process based upon impartial arbitration as a term of a collective bargaining agreement. In non-home rule units of government, such bargaining shall be permissive rather than mandatory unless such contract term was negotiated by the employer and the labor organization prior to or at the time of the effective date of this amendatory Act, in which case such bargaining shall be considered mandatory.
Such charges shall be investigated by or before the civil service commission, or by or before some officer or board appointed by the commission to conduct that investigation. The finding and decision of that commission or investigating officer or board, when approved by the commission, shall be certified to the appointing officer, and shall forthwith be enforced by that officer. Before any officer or employee in the classified service of any municipality may be interrogated or examined by or before any disciplinary board, or departmental agent or investigator, the results of which hearing, interrogation or examination may be the basis for filing charges seeking his removal or discharge, he must be advised in writing as to what specific improper or illegal act he is alleged to have committed; he must be advised in writing that his admissions made in the course of the hearing, interrogation or examination may be used as the basis for charges seeking his removal or discharge; and he must be advised in writing that he has the right to counsel of his own choosing present to advise him at any hearing, interrogation or examination; and a complete record of any hearing, interrogation or examination shall be made and a complete transcript thereof made available to such officer or employee without charge and without delay. Nothing in this Division 1 limits the power of any officer to suspend a subordinate for a reasonable period, not exceeding 30 days except that any employee or officer suspended for more than 5 days or suspended within 6 months after a previous suspension shall be entitled, upon request, to a hearing before the civil service commission concerning the propriety of such suspension. In the course of an investigation of charges, each member of the commission, and of any board so appointed by it, and any officer so appointed, may administer oaths and may secure by its subpoena both the attendance and testimony of witnesses, and the production of books and papers relevant to the investigation. Nothing in this Section shall be construed to require such charges or investigation in cases of persons having the custody of public money for the safe keeping of which another person has given bonds.
This subsection (a) does not apply to police or firefighters in the classified civil service of a municipality of 500,000 or fewer inhabitants.
(b) No officer or employee of a police or fire department in the classified civil service of any municipality having 500,000 or fewer inhabitants who is appointed under the rules and after examination, may be removed or discharged, or suspended for a period of more than 5 calendar days, except for cause upon written charges and after an opportunity to be heard in his own defense. The hearing shall be as hereinafter provided, unless the employer and the labor organization representing the person have negotiated an alternative or supplemental form of due process based upon impartial arbitration as a term of a collective bargaining agreement. In non-home rule units of government, such bargaining shall be permissive rather than mandatory unless such contract term was negotiated by the employer and the labor organization prior to or at the time of the effective date of this amendatory Act, in which case such bargaining shall be considered mandatory.
Such charges shall be investigated by or before the civil service commission, or by or before some officer or board appointed by the commission to conduct that investigation. The finding and decision of that commission or investigating officer or board, when approved by the commission, shall be certified to the appointing officer, and shall forthwith be enforced by that officer. Before any such officer or employee of a police or fire department may be interrogated or examined by or before any disciplinary board, or departmental agent or investigator, the results of which hearing, interrogation or examination may be the basis for filing charges seeking his removal or discharge, he must be advised in writing as to what specific improper or illegal act he is alleged to have committed; he must be advised in writing that his admissions made in the course of the hearing, interrogation or examination may be used as the basis for charges seeking his removal or discharge; and he must be advised in writing that he has the right to have counsel of his own choosing present to advise him at any hearing, interrogation or examination; and a complete record of any hearing, interrogation or examination shall be made and a complete transcript thereof made available to such officer or employee without charge and without delay. Nothing in this Division 1 limits the power of the chief officer of a police or fire department to suspend a subordinate for a reasonable period, not exceeding 5 calendar days, provided the civil service commission is promptly notified thereof in writing. Any employee or officer so suspended shall be entitled, upon request, to a hearing before the civil service commission concerning the propriety of such suspension. Upon such hearing, the commission may sustain the action of the chief of the department, may reverse it with instructions that the person receive his pay for the period involved, or may suspend the person for an additional period of not more than 30 days or discharge him, depending upon the facts presented. In the course of an investigation of charges, each member of the commission, and of any board so appointed by it, and any officer so appointed, may administer oaths and may secure by its subpoena both the attendance and testimony of witnesses, and the production of books and papers relevant to the investigation. If the charge is based upon an allegation of the use of unreasonable force by a police officer, the charge must be brought within 5 years after the commission of the act upon which the charge is based. The statute of limitations established in this Section 10-1-18(b) shall apply only to acts of unreasonable force occurring on or after the effective date of this amendatory Act of 1992.
(c) Whenever the corporate authorities of any municipality in which this Division 1 is in operation, designates by ordinance or whenever any general law of this state designates any specific age of not less than 63 years as the maximum age for legal employment of policemen or firemen in the service of any municipality which has adopted or shall adopt this Division 1 or designates any minimum age for the automatic or compulsory retirement of policemen or firemen in the service of that municipality, any such policeman or fireman to whom such ordinance or law may refer or apply upon attaining the designated age of 63 years or upwards as set out in the ordinance or law shall forthwith and immediately be retired from the service of that municipality in accordance with the terms or provisions of that ordinance or law. The civil service commission of the municipality shall discharge or retire automatically any policeman or fireman in the classified civil service of the municipality at the time and in the manner provided in that ordinance or law and certify the retirement or discharge to the proper branch or department head. In the case of any such policeman or fireman who has filed an application for appointment in the classified civil service of the municipality, the age stated in that application shall be conclusive evidence against that policeman or fireman of his age, but the civil service commission (except as respects police department officers and employees in municipalities of more than 500,000 population where the Police Board shall exercise these powers as provided in Section 10-1-18.1) may hear testimony and consider all evidence available in any case in which any charge is filed against any such policeman or fireman alleging that he understated his age in his application for appointment into the classified civil service of the municipality.
In addition to all the other powers now granted by law, the corporate authorities of any municipality which has adopted or shall adopt this Division 1 may by ordinance provide an age limit of not less than 63 years as the maximum age for the legal employment of any person employed as a policeman or fireman under this Division 1, and may provide in that ordinance for the automatic or compulsory retirement and discharge of the policeman or fireman upon his attainment of the designated retirement age.
This Section does not apply to the suspension, removal or discharge of officers and civilian employees of the police department in the classified civil service of a municipality of more than 500,000 but that disciplinary action may be taken by the Police Board, rather than the civil service commission, as provided in Section 10-1-18.1.
(d) Commencing on January 1, 1993, each board or other entity responsible for determining whether or not to file a charge shall, no later than December 31 of each year, publish a status report on its investigations of allegations of unreasonable force. At a minimum, the status report shall include the following information:
(1) the number of police officers against whom an

allegation of unreasonable force was made;

(2) the number of allegations of unreasonable force

made against each such police officer;

(3) the number of police officers against whom

disciplinary charges were filed on the basis of allegations of unreasonable force;

(4) a listing of investigations of allegations of

unreasonable force pending as of the date of the report, together with the dates on which such allegations were made; and

(5) a listing of allegations of unreasonable force

for which the board has determined not to file charges.

These status reports shall not disclose the identity of

any witness or victim, nor shall they disclose the identity of any police officer who is the subject of an allegation of unreasonable force against whom a charge has not been filed. The information underlying these status reports shall be confidential and exempt from public inspection and copying, as provided under Section 7 of the Freedom of Information Act.

(Source: P.A. 91-650, eff. 11-30-99.)

(65 ILCS 5/10-1-18.1) (from Ch. 24, par. 10-1-18.1)
Sec. 10-1-18.1. In any municipality of more than 500,000 population, no officer or employee of the police department in the classified civil service of the municipality whose appointment has become complete may be removed or discharged, or suspended for more than 30 days except for cause upon written charges and after an opportunity to be heard in his own defense by the Police Board. Before any such officer or employee may be interrogated or examined by or before any disciplinary board, or departmental agent or investigator, the results of which hearing, interrogation or examination may be the basis for filing charges seeking his removal or discharge, he must be advised in writing as to what specific improper or illegal act he is alleged to have committed; he must be advised in writing that his admissions made in the course of the hearing, interrogation or examination may be used as the basis for charges seeking his removal or discharge; and he must be advised in writing that he has the right to counsel of his own choosing present to advise him at any hearing, interrogation or examination; and a complete record of any hearing, interrogation or examination shall be made and a complete transcript thereof made available to such officer or employee without charge and without delay.
Upon the filing of charges for which removal or discharge, or suspension of more than 30 days is recommended a hearing before the Police Board shall be held. If the charge is based upon an allegation of the use of unreasonable force by a police officer, the charge must be brought within 5 years after the commission of the act upon which the charge is based. The statute of limitations established in this Section 10-1-18.1 shall apply only to acts of unreasonable force occurring on or after the effective date of this amendatory Act of 1992.
The Police Board shall establish rules of procedure not inconsistent with this Section respecting notice of charges and the conduct of the hearings before the Police Board, or before any member thereof appointed by the Police Board to hear the charges. The Police Board, or any member thereof, is not bound by formal or technical rules of evidence, but hearsay evidence is inadmissible. The person against whom charges have been filed may appear before the Police Board or any member thereof, as the case may be, with counsel of his own choice and defend himself; shall have the right to be confronted by his accusers; may cross-examine any witness giving evidence against him; and may by counsel present witnesses and evidence in his own behalf.
The Police Board or any member thereof designated by it, may administer oaths and secure by its subpoena both the attendance and testimony of witnesses and the production of relevant books and papers. All proceedings before the Police Board or member thereof shall be recorded. No continuance may be granted after a hearing has begun unless all parties to the hearing agree thereto. The findings and decision of the Police Board, when approved by the Board, shall be certified to the superintendent and shall forthwith be enforced by the superintendent.
A majority of the members of the Police Board must concur in the entry of any disciplinary recommendation or action.
Nothing in this Section limits the power of the superintendent to suspend a subordinate for a reasonable period, not exceeding 30 days.
Commencing on January 1, 1993, each board or other entity responsible for determining whether or not to file a charge shall, no later than December 31 of each year, publish a status report on its investigations of allegations of unreasonable force. At a minimum, the status report shall include the following information:
(1) the number of police officers against whom an

allegation of unreasonable force was made;

(2) the number of allegations of unreasonable force

made against each such police officer;

(3) the number of police officers against whom

disciplinary charges were filed on the basis of allegations of unreasonable force;

(4) a listing of investigations of allegations of

unreasonable force pending as of the date of the report, together with the dates on which such allegations were made; and

(5) a listing of allegations of unreasonable force

for which the board has determined not to file charges.

These status reports shall not disclose the identity of

any witness or victim, nor shall they disclose the identity of any police officer who is the subject of an allegation of unreasonable force against whom a charge has not been filed. The information underlying these status reports shall be confidential and exempt from public inspection and copying, as provided under Section 7 of the Freedom of Information Act.

(Source: P.A. 87-1239.)

(65 ILCS 5/10-1-18.2) (from Ch. 24, par. 10-1-18.2)
Sec. 10-1-18.2. Home rule preemption. No municipality, including a municipality that is a home rule unit, may regulate the period of time or establish or enforce a statute of limitations relating to charges brought against a police officer before a Police Board, Civil Service Commission, or other board or officer empowered by law or ordinance to investigate police misconduct if the charge is based upon an allegation of the use of unreasonable force by a police officer. The statute of limitations established in Sections 10-1-18 and 10-1-18.1 for those charges are an exclusive exercise of powers and functions by the State under paragraph (h) of Section 6 of Article VII of the Illinois Constitution.
(Source: P.A. 87-1239.)

(65 ILCS 5/10-1-19) (from Ch. 24, par. 10-1-19)
Sec. 10-1-19. Immediate notice in writing shall be given by the appointing power, to the commission, of all appointments, permanent or temporary, made in such classified civil service, and of all transfers, promotions, resignations, or vacancies from any cause in such service, and of the date thereof. The commission shall keep a record of all such information. When any office or place of employment is created or abolished, or the compensation attached thereto altered, the officer or board making such change shall immediately report it in writing to the commission.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/10-1-20) (from Ch. 24, par. 10-1-20)
Sec. 10-1-20. The commission shall investigate the enforcement of this Division 1 and its rules, and the action of the examiners herein provided for, and the conduct and action of the appointees in the classified service in its municipality. The commission may inquire as to the nature, tenure and compensation of all offices and places in the public service thereof. In the course of such investigations each commissioner may administer oaths. The commission may secure by its subpoena both the attendance and testimony of witnesses and the production of books and papers relevant to such investigations.
(Source: Laws 1961, p. 3252.)

(65 ILCS 5/10-1-21) (from Ch. 24, par. 10-1-21)
Sec. 10-1-21. The commission shall, on or before January 15 of each year, make to the mayor for transmission to the corporate authorities a report showing the commission's own action, the rules in force, the practical effects thereof, and any suggestions it may have for the more effectual accomplishment of the purposes of this Division 1. The mayor may require a report from the commission at any other time.
(Source: Laws 1961, p. 3252.)

(65 ILCS 5/10-1-22) (from Ch. 24, par. 10-1-22)
Sec. 10-1-22. The commission shall employ a chief examiner, who shall, under the direction of the commission, superintend any examination held in such municipality under this Division 1. The chief examiner also shall perform such other duties as the commission shall prescribe. The chief examiner shall be ex-officio secretary of the commission, under the direction of such commission. The chief examiner, as such secretary, shall keep the minutes of its proceedings, preserve all reports made to it, keep a record of all examinations held under its direction, and perform such other duties as the commission shall prescribe.
(Source: Laws 1961, p. 3252.)

(65 ILCS 5/10-1-23) (from Ch. 24, par. 10-1-23)
Sec. 10-1-23. All officers of any municipality which adopts this Division 1 shall aid the commission in all proper ways in carrying out the provisions of this Division 1, and at any place where examinations are to be held shall allow reasonable use of public buildings for holding such examinations. The mayor of such municipality shall cause suitable rooms to be provided for the commission at the expense of such municipality.
(Source: Laws 1961, p. 3252.)

(65 ILCS 5/10-1-24) (from Ch. 24, par. 10-1-24)
Sec. 10-1-24. In any municipality having a population of 500,000 inhabitants or more, the president of the commission shall receive a salary of $7,500 a year, each of the other members of the commission shall receive a salary of $5,000 a year, and the chief examiner of the commission shall receive a salary to be fixed by the corporate authorities of such municipality. Any person not at the time in the official service of the municipality, serving as a member of the board of examiners or of a trial board, shall receive compensation for every day actually and necessarily spent in the discharge of his duty as an examiner or a member of the trial board at the rate of not exceeding $7 per day, and the commission may, in such municipality, also incur expenses not exceeding the amount appropriated therefor by the corporate authorities of the municipality wherein the commission exists. In municipalities having a population of less than 500,000 inhabitants, such commissioners and the chief examiner shall receive an annual salary, to be fixed by the corporate authorities of such municipalities. In any municipality having a population of less than 500,000 inhabitants, any person not at the time in the official service of the municipality, serving as a member of the board of examiners or of a trial board, shall receive compensation for every day actually and necessarily spent in the discharge of his duty as an examiner or member of the trial board at the rate per day to be fixed by the corporate authorities of such municipality, and the commission may, in such municipality also incur expenses not exceeding the amount appropriated therefor by the corporate authorities wherein the commission exists.
(Source: Laws 1961, p. 3252.)

(65 ILCS 5/10-1-25) (from Ch. 24, par. 10-1-25)
Sec. 10-1-25. A sufficient sum of money shall be appropriated each year by each municipality which adopts this Division 1, to carry out the provisions of this Division 1 in such municipality. In such municipalities as shall have already made the annual appropriation for municipal purposes for the current fiscal year, the mayor is authorized and required to pay the salaries and expenses as herein provided for such fiscal year out of the moneys appropriated for contingent purposes by such municipality, or out of any moneys not otherwise appropriated.
(Source: Laws 1961, p. 3252.)

(65 ILCS 5/10-1-26) (from Ch. 24, par. 10-1-26)
Sec. 10-1-26. No person or officer shall wilfully or corruptly by himself or in co-operation with one or more other persons, defeat, deceive or obstruct any person in respect to his right of examination, or corruptly or falsely mark, grade, estimate or report upon the examination or proper standing of any person examined hereunder or aid in so doing, or wilfully or corruptly make any false representation concerning the same, or concerning the person examined, or wilfully or corruptly furnish to any person any special or secret information for the purpose of either improving or injuring the prospects or chances of any person so examined, or to be examined, being appointed, employed or promoted.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/10-1-27) (from Ch. 24, par. 10-1-27)
Sec. 10-1-27. No officer or employee of any municipality which adopts this Division 1 shall solicit, orally or by letter, or receive or pay, or be in any manner concerned in soliciting, receiving or paying any assessment, subscription or contribution for any party or political purpose whatever.
(Source: Laws 1961, p. 3252.)

(65 ILCS 5/10-1-27.1) (from Ch. 24, par. 10-1-27.1)
Sec. 10-1-27.1. No municipality covered under this Division 1 may make or enforce any rule or ordinance which will in any way inhibit or prohibit any employee from exercising his full political rights to engage in political activities, including the right to petition, make speeches, campaign door to door, and to run for public office, so long as the employee does not use his official position to coerce or influence others and does not engage in these activities while he is at work on duty.
(Source: P.A. 84-1018.)

(65 ILCS 5/10-1-28) (from Ch. 24, par. 10-1-28)
Sec. 10-1-28. No person shall solicit, orally or by letter, or be in any manner concerned in soliciting any assessment, contribution or payment for any party or any political purpose whatever, from any officer or employee in any department of the government of any municipality which adopts this Division 1.
(Source: Laws 1961, p. 3252.)

(65 ILCS 5/10-1-29) (from Ch. 24, par. 10-1-29)
Sec. 10-1-29. No person shall, in any room or building occupied for the discharge of official duties by any officer or employe in any municipality which adopts this Division 1, solicit, orally or by written communication, delivered therein, or in any other manner, or receive any contribution of money or other thing of value, for any party or political purpose whatever. No officer, agent, clerk or employee under the government of such municipality, who may have charge or control of any building, office or room, occupied for any purpose of such government, shall permit any person to enter the same for the purpose of therein soliciting or delivering written solicitations for receiving or giving notice of any political assessments.
(Source: Laws 1961, p. 3252.)

(65 ILCS 5/10-1-30) (from Ch. 24, par. 10-1-30)
Sec. 10-1-30. No officer or employee in the service of such municipality shall, directly or indirectly, give or hand over to any officer or employee in such service, or to any senator or representative or alderman, councilman, trustee or commissioner, any money or other valuable thing, on account of or to be applied to the promotion of any party or political object whatever.
(Source: Laws 1961, p. 3252.)

(65 ILCS 5/10-1-31) (from Ch. 24, par. 10-1-31)
Sec. 10-1-31. No officer or employee of such municipality shall discharge or degrade or promote, or in any manner change the official rank or compensation of any other officer or employe, or promise or threaten to do so for giving or withholding or neglecting to make any contribution of any money or other valuable thing for any party or political purpose, or for refusal or neglect to render any party or political service.
(Source: Laws 1961, p. 3252.)

(65 ILCS 5/10-1-32) (from Ch. 24, par. 10-1-32)
Sec. 10-1-32. No applicant for appointment in the classified civil service, either directly or indirectly, shall pay or promise to pay any money or other valuable thing to any person whatever for or on account of his appointment, or proposed appointment, and no officer or employee shall pay or promise to pay, either directly or indirectly, any person any money or other valuable thing whatever for or on account of his promotion.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/10-1-33) (from Ch. 24, par. 10-1-33)
Sec. 10-1-33. No applicant for appointment or promotion in the classified civil service shall ask for or receive a recommendation or assistance from any officer or employee in the service, or of any person upon the consideration of any political service to be rendered to or for such person, or for the promotion of such person to any office or appointment.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/10-1-34) (from Ch. 24, par. 10-1-34)
Sec. 10-1-34. No person while holding any office in the government of such municipality, or in nomination for, or while seeking a nomination for, or appointment to any such office, shall corruptly use or promise to use, either directly or indirectly, any official authority or influence, whether then possessed or merely anticipated, in the way of conferring upon any person, or in order to secure or aid any person in securing any office or public employment, or any nomination, confirmation, promotion or increase of salary upon the consideration or condition that the vote or political influence or action of the last named person or any other shall be given or used in behalf of any candidate, officer or party, or upon any other corrupt condition or consideration.
(Source: Laws 1961, p. 3252.)

(65 ILCS 5/10-1-35) (from Ch. 24, par. 10-1-35)
Sec. 10-1-35. No accounting or auditing officer shall allow the claim of any public officer for services of any deputy or other person employed in the public service in violation of the provisions of this Division 1.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/10-1-36) (from Ch. 24, par. 10-1-36)
Sec. 10-1-36. The commission shall certify to the comptroller or other auditing officers, all appointments to offices and places in the classified civil service, and all vacancies occurring therein, whether by dismissal or resignation or death, and all findings made or approved by the commission under the provisions of Section 10-1-18, that a person shall be discharged from the classified civil service.
In no event shall any person who is classified by his local selective service draft board as a conscientious objector, or who has ever been so classified, be appointed to the police department.
(Source: Laws 1967, p. 3222.)

(65 ILCS 5/10-1-37) (from Ch. 24, par. 10-1-37)
Sec. 10-1-37. No comptroller or other auditing officer of a municipality which has adopted this Division 1 shall approve the payment of, or be in any manner concerned in paying any salary or wages to any person for services as an officer or employee of such municipality, unless such person is occupying an office or place of employment according to the provisions of law and is entitled to payment therefor.
(Source: Laws 1961, p. 3252.)

(65 ILCS 5/10-1-38) (from Ch. 24, par. 10-1-38)
Sec. 10-1-38. No paymaster, treasurer or other officer or agent of a municipality which has adopted this Division 1 shall wilfully pay, or be in any manner concerned in paying any person any salary or wages for services as an officer or employee of such municipality, unless such person is occupying an office or place of employment according to the provisions of law and is entitled to payment therefor.
(Source: Laws 1961, p. 3252.)

(65 ILCS 5/10-1-38.1) (from Ch. 24, par. 10-1-38.1)
Sec. 10-1-38.1. When the force of the Fire Department or of the Police Department is reduced, and positions displaced or abolished, seniority shall prevail, and the officers and members so reduced in rank, or removed from the service of the Fire Department or of the Police Department shall be considered furloughed without pay from the positions from which they were reduced or removed.
Such reductions and removals shall be in strict compliance with seniority and in no event shall any officer or member be reduced more than one rank in a reduction of force. Officers and members with the least seniority in the position to be reduced shall be reduced to the next lower rated position. For purposes of determining which officers and members will be reduced in rank, seniority shall be determined by adding the time spent at the rank or position from which the officer or member is to be reduced and the time spent at any higher rank or position in the Department. For purposes of determining which officers or members in the lowest rank or position shall be removed from the Department in the event of a layoff, length of service in the Department shall be the basis for determining seniority, with the least senior such officer or member being the first so removed and laid off. Such officers or members laid off shall have their names placed on an appropriate reemployment list in the reverse order of dates of layoff.
If any positions which have been vacated because of reduction in forces or displacement and abolition of positions, are reinstated, such members and officers of the Fire Department or of the Police Department as are furloughed from the said positions shall be notified by registered mail of such reinstatement of positions and shall have prior right to such positions if otherwise qualified, and in all cases seniority shall prevail. Written application for such reinstated position must be made by the furloughed person within 30 days after notification as above provided and such person may be required to submit to examination by physicians, advanced practice registered nurses, or physician assistants of both the commission and the appropriate pension board to determine his physical fitness.
(Source: P.A. 99-581, eff. 1-1-17; 100-513, eff. 1-1-18.)

(65 ILCS 5/10-1-39) (from Ch. 24, par. 10-1-39)
Sec. 10-1-39. Any person who shall be served with a subpoena to appear and testify, or to produce books and papers, issued by the commission or by any commissioner or by any board or person acting under the orders of the commission in the course of an investigation conducted either under the provisions of Section 10-1-18 or 10-1-20, and who shall refuse or neglect to appear or to testify, or to produce books and papers relevant to the investigation, as commanded in such subpoena, is guilty of a misdemeanor, and shall, on conviction, be punished as provided in Section 10-1-40. The fees of witnesses for attendance and travel shall be the same as the fees of witnesses before the circuit courts of this state and shall be paid from the appropriation for the expenses of the commission. Any circuit court of this state upon application of any such commissioner, or officer or board, may in his discretion compel the attendance of witnesses, the production of books and papers, and giving of testimony before the commission, or before any such commissioner, investigating board or officer, by attachment for contempt or otherwise in the same manner as the production of evidence may be compelled before such court. Every person who, having taken an oath or made affirmation before a commissioner or officer appointed by the commission authorized to administer oaths shall swear or affirm wilfully, corruptly and falsely shall be guilty of perjury and upon conviction shall be punished accordingly.
(Source: Laws 1967, p. 3762.)

(65 ILCS 5/10-1-40) (from Ch. 24, par. 10-1-40)
Sec. 10-1-40. Any person who wilfully, or through culpable negligence violates any of the provisions of this Division 1 or any rule promulgated in accordance with the provisions thereof, other than Section 10-1-16, is guilty of a Class B misdemeanor. Any person who wilfully or through culpable negligence violates any of the provisions of Section 10-1-16 of this Code, or any rule promulgated in accordance with the provisions thereof, is guilty of a Class A misdemeanor.
(Source: P.A. 85-372.)

(65 ILCS 5/10-1-41) (from Ch. 24, par. 10-1-41)
Sec. 10-1-41. If any person is convicted for violating any of the provisions of this Division 1, or rules adopted pursuant thereto, any public office or place of public employment, which such person may hold shall, by force of such conviction be rendered vacant, and such person shall be incapable of holding any office or place of public employment for the period of 5 years from the date of such conviction.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/10-1-42) (from Ch. 24, par. 10-1-42)
Sec. 10-1-42. Prosecutions for violations of this Division 1 may be instituted either by the Attorney General, the State's Attorney for the county in which the offense is alleged to have been committed, or by the commission, acting through special counsel. Such suits shall be conducted and controlled by the prosecuting officers who institute them, unless they request the aid of other prosecuting officers.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/10-1-43) (from Ch. 24, par. 10-1-43)
Sec. 10-1-43. The electors of any municipality may adopt and become entitled to the benefits of this Division 1 in the following manner: Whenever 1,000 of the legal voters of such municipality, voting at the last preceding election petition the circuit court for the county in which the municipality is located to order submitted to a vote of the electors of such municipality the proposition as to whether such municipality and the electors thereof shall adopt and become entitled to the benefits of this Division 1, the circuit court shall order such proposition certified and submitted accordingly at the next succeeding election in accordance with the general election law, and if such proposition is not adopted at such election the same shall in like manner be ordered to a vote of the electors of such municipality by the circuit court upon like application at any election thereafter, and an order shall be entered of record in the circuit court for the submission of such proposition as aforesaid. The clerk of the circuit court shall certify the proposition for submission.
If the required number of 1,000 electors exceeds a number equal to 1/8 of the legal voters of any such municipality voting at the last preceding municipal election, then such petition or application need not be signed or made by more than 1/8 of the legal voters of such municipality voting at the last preceding municipal election.
If this Division 1 is adopted by a municipality that before adoption was subject to the provisions of Division 2.1 of this Article 10, the provisions of this Division 1 shall apply except as to the board of fire and police commissioners and firemen and policemen. The provisions of Division 2.1 shall continue to apply to the board of fire and police commissioners and firemen and policemen.
A municipality that has adopted this Division 1 may abolish it in the same manner prescribed for its adoption.
(Source: P.A. 88-264.)

(65 ILCS 5/10-1-44) (from Ch. 24, par. 10-1-44)
Sec. 10-1-44. (a) Proclamation to adopt. If a majority of the votes cast upon a proposition to adopt shall be for the proposition, this Division 1 shall be adopted by the municipality, and the mayor shall then issue a proclamation declaring this Division 1 in force in the municipality.
(b) Proclamation to abolish. If a majority of the votes cast upon a proposition to abolish shall be for the proposition, this Division 1 shall be abolished by the municipality, and the mayor shall then issue a proclamation declaring this Division 1 abolished in the municipality.
(Source: P.A. 88-264.)

(65 ILCS 5/10-1-45) (from Ch. 24, par. 10-1-45)
Sec. 10-1-45. The provisions of the Administrative Review Law, and all amendments and modifications thereof, and the rules adopted pursuant thereto, shall apply to and govern all proceedings for the judicial review of final administrative decisions of a Civil Service Commission, or of the Police Board of a city of more than 500,000 population. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 82-783.)

(65 ILCS 5/10-1-46) (from Ch. 24, par. 10-1-46)
Sec. 10-1-46. An employee who is injured while in the performance of his duties and because of such injury is temporarily unable to continue his duties or who enters the military or naval service of the United States because of a war in which the United States is a party belligerent or as required by any Act of Congress shall, upon written application to the commission, be granted a disability or military leave, as the case may be.
(Source: Laws 1963, p. 1116.)

(65 ILCS 5/10-1-47) (from Ch. 24, par. 10-1-47)
Sec. 10-1-47. An employee who has been on disability leave or military leave granted by the commission and who wishes to return to active duty in his certified position shall be credited with seniority for the period of such leave and, if otherwise qualified, shall be reinstated to his certified position at the rank or grade held at the start of the leave, not more than 60 days after his written request for reinstatement is filed with the commission. Such request shall be filed not more than 30 days after termination of the disability or military or naval service.
(Source: Laws 1963, p. 1116.)

(65 ILCS 5/10-1-48) (from Ch. 24, par. 10-1-48)
Sec. 10-1-48. This division is subject to the provisions of "The Illinois Police Training Act", approved August 18, 1965, as amended and the provisions of the "Illinois Fire Protection Training Act", certified November 9, 1971.
This amendatory Act of 1973 is not a limit on any municipality which is a home rule unit.
(Source: P.A. 78-951.)

(65 ILCS 5/Art. 10 Div. 2.1 heading)

(65 ILCS 5/10-2.1-1) (from Ch. 24, par. 10-2.1-1)
Sec. 10-2.1-1. Appointment-Terms of office.
In every municipality with a population of at least 5,000 and not more than 250,000 which is not subject to Division 1 of this Article, and in every municipality with a population of less than 5,000 which adopts this Division 2.1 as provided in Section 10-2.1-27, including in either event any municipality incorporated and existing under a special charter, the mayor of the city, with the consent of the city council or the president of the village or incorporated town, with the consent of the board of trustees, shall appoint a board of fire and police commissioners. This board shall consist of 3 members, whose terms of office shall be 3 years and until their respective successors are appointed and have qualified, except as provided in Section 10-2.1-2. No such appointment, however, shall be made by any mayor or president within 30 days before the expiration of his term of office.
(Source: P.A. 76-1445.)

(65 ILCS 5/10-2.1-2) (from Ch. 24, par. 10-2.1-2)
Sec. 10-2.1-2. First appointments.
Within 30 days after this Division 2.1 becomes effective in a municipality, the mayor or president, as the case may be, shall appoint the first members of the board. One of the members shall be appointed to serve until the end of the then current municipal year, another to serve until the end of the municipal year next ensuing, and the third to serve until the end of the municipal year second next ensuing. But every member shall serve until his successor is appointed and has qualified.
Vacancies on the board of fire and police commissioners shall be filled in the same manner as the original appointment.
The board members shall elect a chairman to serve during the municipal fiscal year.
A majority of the board constitutes a quorum for the conduct of all business.
(Source: Laws 1967, p. 3422.)

(65 ILCS 5/10-2.1-3) (from Ch. 24, par. 10-2.1-3)
Sec. 10-2.1-3. Qualifications - Oath - Bond - Removal. The members of the board shall be considered officers of the municipality, and shall file an oath and a fidelity bond in such amount as may be required by the governing body of the municipality.
No person holding an office under a municipality, shall be a member of the board of fire and police commissioners or the Secretary thereof. The acceptance of any such office by a member of the board shall be treated as a resignation of his office as a member of the board or the Secretary thereof. No person shall be appointed a member of the board of fire and police commissioners who has been convicted of a felony under the laws of this State or comparable laws of any other state or the United States. No person shall be appointed a member of the board of fire and police commissioners who is related, either by blood or marriage up to the degree of first cousin, to any elected official of such municipality. No more than 2 members of the board shall belong to the same political party existing in such municipality at the time of such appointments and as defined in Section 10-2 of The Election Code. If only one or no political party exists in such municipality at the time of such appointments, then state or national political party affiliations shall be considered in making such appointments. Party affiliation shall be determined by affidavit of the person appointed as a member of the board.
Members shall not be subject to removal, except for cause, upon written charges, and after an opportunity to be heard within 30 days in his or their own defense, before a regular meeting of the governing body of the municipality for which they have been appointed. A majority vote of the elected members of such governing body shall be required to remove any such member from office.
(Source: P.A. 87-423.)

(65 ILCS 5/10-2.1-4) (from Ch. 24, par. 10-2.1-4)
(Text of Section from P.A. 100-252)
Sec. 10-2.1-4. Fire and police departments; appointment of members; certificates of appointments. The board of fire and police commissioners shall appoint all officers and members of the fire and police departments of the municipality, including the chief of police and the chief of the fire department, unless the council or board of trustees shall by ordinance as to them otherwise provide; except as otherwise provided in this Section, and except that in any municipality which adopts or has adopted this Division 2.1 and also adopts or has adopted Article 5 of this Code, the chief of police and the chief of the fire department shall be appointed by the municipal manager, if it is provided by ordinance in such municipality that such chiefs, or either of them, shall not be appointed by the board of fire and police commissioners.
If the chief of the fire department or the chief of the police department or both of them are appointed in the manner provided by ordinance, they may be removed or discharged by the appointing authority. In such case the appointing authority shall file with the corporate authorities the reasons for such removal or discharge, which removal or discharge shall not become effective unless confirmed by a majority vote of the corporate authorities.
If a member of the department is appointed chief of police or chief of the fire department prior to being eligible to retire on pension, he shall be considered as on furlough from the rank he held immediately prior to his appointment as chief. If he resigns as chief or is discharged as chief prior to attaining eligibility to retire on pension, he shall revert to and be established in whatever rank he currently holds, except for previously appointed positions, and thereafter be entitled to all the benefits and emoluments of that rank, without regard as to whether a vacancy then exists in that rank.
All appointments to each department other than that of the lowest rank, however, shall be from the rank next below that to which the appointment is made except as otherwise provided in this Section, and except that the chief of police and the chief of the fire department may be appointed from among members of the police and fire departments, respectively, regardless of rank, unless the council or board of trustees shall have by ordinance as to them otherwise provided. A chief of police or the chief of the fire department, having been appointed from among members of the police or fire department, respectively, shall be permitted, regardless of rank, to take promotional exams and be promoted to a higher classified rank than he currently holds, without having to resign as chief of police or chief of the fire department.
The sole authority to issue certificates of appointment shall be vested in the Board of Fire and Police Commissioners and all certificates of appointments issued to any officer or member of the fire or police department of a municipality shall be signed by the chairman and secretary respectively of the board of fire and police commissioners of such municipality, upon appointment of such officer or member of the fire and police department of such municipality by action of the board of fire and police commissioners. After being selected from the register of eligibles to fill a vacancy in the affected department, each appointee shall be presented with his or her certificate of appointment on the day on which he or she is sworn in as a classified member of the affected department. Firefighters who were not issued a certificate of appointment when originally appointed shall be provided with a certificate within 10 days after making a written request to the chairperson of the Board of Fire and Police Commissioners. In any municipal fire department that employs full-time firefighters and is subject to a collective bargaining agreement, a person who has not qualified for regular appointment under the provisions of this Division 2.1 shall not be used as a temporary or permanent substitute for classified members of a municipality's fire department or for regular appointment as a classified member of a municipality's fire department unless mutually agreed to by the employee's certified bargaining agent. Such agreement shall be considered a permissive subject of bargaining. Municipal fire departments covered by the changes made by this amendatory Act of the 95th General Assembly that are using non-certificated employees as substitutes immediately prior to the effective date of this amendatory Act of the 95th General Assembly may, by mutual agreement with the certified bargaining agent, continue the existing practice or a modified practice and that agreement shall be considered a permissive subject of bargaining. A home rule unit may not regulate the hiring of temporary or substitute members of the municipality's fire department in a manner that is inconsistent with this Section. This Section is a limitation under subsection (i) of Section 6 of Article VII of the Illinois Constitution on the concurrent exercise by home rule units of powers and functions exercised by the State.
The term "policemen" as used in this Division does not include auxiliary police officers except as provided for in Section 10-2.1-6.
Any full time member of a regular fire or police department of any municipality which comes under the provisions of this Division or adopts this Division 2.1 or which has adopted any of the prior Acts pertaining to fire and police commissioners, is a city officer.
Notwithstanding any other provision of this Section, the Chief of Police of a department in a non-home rule municipality of more than 130,000 inhabitants may, without the advice or consent of the Board of Fire and Police Commissioners, appoint up to 6 officers who shall be known as deputy chiefs or assistant deputy chiefs, and whose rank shall be immediately below that of Chief. The deputy or assistant deputy chiefs may be appointed from any rank of sworn officers of that municipality, but no person who is not such a sworn officer may be so appointed. Such deputy chief or assistant deputy chief shall have the authority to direct and issue orders to all employees of the Department holding the rank of captain or any lower rank. A deputy chief of police or assistant deputy chief of police, having been appointed from any rank of sworn officers of that municipality, shall be permitted, regardless of rank, to take promotional exams and be promoted to a higher classified rank than he currently holds, without having to resign as deputy chief of police or assistant deputy chief of police.
Notwithstanding any other provision of this Section, a non-home rule municipality of 130,000 or fewer inhabitants, through its council or board of trustees, may, by ordinance, provide for a position of deputy chief to be appointed by the chief of the police department. The ordinance shall provide for no more than one deputy chief position if the police department has fewer than 25 full-time police officers and for no more than 2 deputy chief positions if the police department has 25 or more full-time police officers. The deputy chief position shall be an exempt rank immediately below that of Chief. The deputy chief may be appointed from any rank of sworn, full-time officers of the municipality's police department, but must have at least 5 years of full-time service as a police officer in that department. A deputy chief shall serve at the discretion of the Chief and, if removed from the position, shall revert to the rank currently held, without regard as to whether a vacancy exists in that rank. A deputy chief of police, having been appointed from any rank of sworn full-time officers of that municipality's police department, shall be permitted, regardless of rank, to take promotional exams and be promoted to a higher classified rank than he currently holds, without having to resign as deputy chief of police.
No municipality having a population less than 1,000,000 shall require that any firefighter appointed to the lowest rank serve a probationary employment period of longer than one year. The limitation on periods of probationary employment provided in this amendatory Act of 1989 is an exclusive power and function of the State. Pursuant to subsection (h) of Section 6 of Article VII of the Illinois Constitution, a home rule municipality having a population less than 1,000,000 must comply with this limitation on periods of probationary employment, which is a denial and limitation of home rule powers. Notwithstanding anything to the contrary in this Section, the probationary employment period limitation may be extended for a firefighter who is required, as a condition of employment, to be a licensed paramedic, during which time the sole reason that a firefighter may be discharged without a hearing is for failing to meet the requirements for paramedic licensure.
To the extent that this Section or any other Section in this Division conflicts with Section 10-2.1-6.3 or 10-2.1-6.4, then Section 10-2.1-6.3 or 10-2.1-6.4 shall control.
(Source: P.A. 100-252, eff. 8-22-17.)

(Text of Section from P.A. 100-425)
Sec. 10-2.1-4. Fire and police departments; appointment of members; certificates of appointments. The board of fire and police commissioners shall appoint all officers and members of the fire and police departments of the municipality, including the chief of police and the chief of the fire department, unless the council or board of trustees shall by ordinance as to them otherwise provide; except as otherwise provided in this Section, and except that in any municipality which adopts or has adopted this Division 2.1 and also adopts or has adopted Article 5 of this Code, the chief of police and the chief of the fire department shall be appointed by the municipal manager, if it is provided by ordinance in such municipality that such chiefs, or either of them, shall not be appointed by the board of fire and police commissioners.
If the chief of the fire department or the chief of the police department or both of them are appointed in the manner provided by ordinance, they may be removed or discharged by the appointing authority. In such case the appointing authority shall file with the corporate authorities the reasons for such removal or discharge, which removal or discharge shall not become effective unless confirmed by a majority vote of the corporate authorities.
After the effective date of this amendatory Act of the 100th General Assembly, a person shall not be appointed as the chief, the acting chief, the department head, or a position, by whatever title, that is responsible for day-to-day operations of a fire department for greater than 180 days unless he or she possesses the following qualifications and certifications:
(1) Office of the State Fire Marshal Firefighter

Basic Certification or Firefighter II Certification; Office of the State Fire Marshal Fire Officer I and II Certifications; and an associate degree in fire science or a bachelor's degree from an accredited university or college; or

(2) a minimum of 10 years' experience as a

firefighter at the fire department in the jurisdiction making the appointment.

This paragraph applies to fire departments that employ firefighters hired under the provisions of this Division.
If a member of the department is appointed chief of police or chief of the fire department prior to being eligible to retire on pension, he shall be considered as on furlough from the rank he held immediately prior to his appointment as chief. If he resigns as chief or is discharged as chief prior to attaining eligibility to retire on pension, he shall revert to and be established in whatever rank he currently holds, except for previously appointed positions, and thereafter be entitled to all the benefits and emoluments of that rank, without regard as to whether a vacancy then exists in that rank.
All appointments to each department other than that of the lowest rank, however, shall be from the rank next below that to which the appointment is made except as otherwise provided in this Section, and except that the chief of police and the chief of the fire department may be appointed from among members of the police and fire departments, respectively, regardless of rank, unless the council or board of trustees shall have by ordinance as to them otherwise provided. A chief of police or the chief of the fire department, having been appointed from among members of the police or fire department, respectively, shall be permitted, regardless of rank, to take promotional exams and be promoted to a higher classified rank than he currently holds, without having to resign as chief of police or chief of the fire department.
The sole authority to issue certificates of appointment shall be vested in the Board of Fire and Police Commissioners and all certificates of appointments issued to any officer or member of the fire or police department of a municipality shall be signed by the chairman and secretary respectively of the board of fire and police commissioners of such municipality, upon appointment of such officer or member of the fire and police department of such municipality by action of the board of fire and police commissioners. In any municipal fire department that employs full-time firefighters and is subject to a collective bargaining agreement, a person who has not qualified for regular appointment under the provisions of this Division 2.1 shall not be used as a temporary or permanent substitute for classified members of a municipality's fire department or for regular appointment as a classified member of a municipality's fire department unless mutually agreed to by the employee's certified bargaining agent. Such agreement shall be considered a permissive subject of bargaining. Municipal fire departments covered by the changes made by this amendatory Act of the 95th General Assembly that are using non-certificated employees as substitutes immediately prior to the effective date of this amendatory Act of the 95th General Assembly may, by mutual agreement with the certified bargaining agent, continue the existing practice or a modified practice and that agreement shall be considered a permissive subject of bargaining. A home rule unit may not regulate the hiring of temporary or substitute members of the municipality's fire department in a manner that is inconsistent with this Section. This Section is a limitation under subsection (i) of Section 6 of Article VII of the Illinois Constitution on the concurrent exercise by home rule units of powers and functions exercised by the State.
The term "policemen" as used in this Division does not include auxiliary police officers except as provided for in Section 10-2.1-6.
Any full time member of a regular fire or police department of any municipality which comes under the provisions of this Division or adopts this Division 2.1 or which has adopted any of the prior Acts pertaining to fire and police commissioners, is a city officer.
Notwithstanding any other provision of this Section, the Chief of Police of a department in a non-home rule municipality of more than 130,000 inhabitants may, without the advice or consent of the Board of Fire and Police Commissioners, appoint up to 6 officers who shall be known as deputy chiefs or assistant deputy chiefs, and whose rank shall be immediately below that of Chief. The deputy or assistant deputy chiefs may be appointed from any rank of sworn officers of that municipality, but no person who is not such a sworn officer may be so appointed. Such deputy chief or assistant deputy chief shall have the authority to direct and issue orders to all employees of the Department holding the rank of captain or any lower rank. A deputy chief of police or assistant deputy chief of police, having been appointed from any rank of sworn officers of that municipality, shall be permitted, regardless of rank, to take promotional exams and be promoted to a higher classified rank than he currently holds, without having to resign as deputy chief of police or assistant deputy chief of police.
Notwithstanding any other provision of this Section, a non-home rule municipality of 130,000 or fewer inhabitants, through its council or board of trustees, may, by ordinance, provide for a position of deputy chief to be appointed by the chief of the police department. The ordinance shall provide for no more than one deputy chief position if the police department has fewer than 25 full-time police officers and for no more than 2 deputy chief positions if the police department has 25 or more full-time police officers. The deputy chief position shall be an exempt rank immediately below that of Chief. The deputy chief may be appointed from any rank of sworn, full-time officers of the municipality's police department, but must have at least 5 years of full-time service as a police officer in that department. A deputy chief shall serve at the discretion of the Chief and, if removed from the position, shall revert to the rank currently held, without regard as to whether a vacancy exists in that rank. A deputy chief of police, having been appointed from any rank of sworn full-time officers of that municipality's police department, shall be permitted, regardless of rank, to take promotional exams and be promoted to a higher classified rank than he currently holds, without having to resign as deputy chief of police.
No municipality having a population less than 1,000,000 shall require that any firefighter appointed to the lowest rank serve a probationary employment period of longer than one year. The limitation on periods of probationary employment provided in this amendatory Act of 1989 is an exclusive power and function of the State. Pursuant to subsection (h) of Section 6 of Article VII of the Illinois Constitution, a home rule municipality having a population less than 1,000,000 must comply with this limitation on periods of probationary employment, which is a denial and limitation of home rule powers. Notwithstanding anything to the contrary in this Section, the probationary employment period limitation may be extended for a firefighter who is required, as a condition of employment, to be a licensed paramedic, during which time the sole reason that a firefighter may be discharged without a hearing is for failing to meet the requirements for paramedic licensure.
To the extent that this Section or any other Section in this Division conflicts with Section 10-2.1-6.3 or 10-2.1-6.4, then Section 10-2.1-6.3 or 10-2.1-6.4 shall control.
(Source: P.A. 100-425, eff. 8-25-17.)

(65 ILCS 5/10-2.1-5) (from Ch. 24, par. 10-2.1-5)
Sec. 10-2.1-5. Rules-Publications.
The board shall make rules (1) to carry out the purpose of this Division 2.1, and (2) for appointments and removals in accordance with the provisions of this Division 2.1. The board, from time to time, may make changes in these rules.
All these rules and changes therein shall be printed immediately for distribution. The board shall give notice (1) of the places where the printed rules may be obtained, and (2) of the date, not less than 10 days subsequent to the time of publication, when the rules or changes therein shall go into operation. This notice shall be published in one or more newspapers published in the municipality, or, if no newspaper is published therein, then in one or more newspapers with a general circulation within the municipality.
These rules of the board shall apply only to the conduct of examinations for original appointments, for promotions, and to the conduct of hearings on charges brought against a member of the police or fire department. No such rule shall be made by the board to govern the operation of the police or fire department or the conduct of its members unless the governing body of the municipality specifically authorizes the board of fire and police commissioners to make such rules; however, the governing body may also rescind such authorization. The Board may, however, provide rules for the appointment of persons at least 16 years of age to part-time positions within the cadet training program of the fire department of the municipality, provided such training program is conducted in conjunction with the Diversified Occupational Program of the local High School District and with the Illinois State Vocational Education System.
This amendatory Act of 1973 does not apply to any municipality which is a home rule unit.
(Source: P.A. 78-402.)

(65 ILCS 5/10-2.1-5.1) (from Ch. 24, par. 10-2.1-5.1)
Sec. 10-2.1-5.1. No municipality covered under this Division 2.1 may make or enforce any rule or ordinance which will in any way inhibit or prohibit any employee from exercising his full political rights to engage in political activities, including the right to petition, make speeches, campaign door to door, and to run for public office, so long as the employee does not use his official position to coerce or influence others and does not engage in these activities while he is at work on duty.
(Source: P.A. 84-1018.)

(65 ILCS 5/10-2.1-6) (from Ch. 24, par. 10-2.1-6)
Sec. 10-2.1-6. Examination of applicants; disqualifications.
(a) All applicants for a position in either the fire or police department of the municipality shall be under 35 years of age, shall be subject to an examination that shall be public, competitive, and open to all applicants (unless the council or board of trustees by ordinance limit applicants to electors of the municipality, county, state or nation) and shall be subject to reasonable limitations as to residence, health, habits, and moral character. The municipality may not charge or collect any fee from an applicant who has met all prequalification standards established by the municipality for any such position. With respect to a police department, a veteran shall be allowed to exceed the maximum age provision of this Section by the number of years served on active military duty, but by no more than 10 years of active military duty.
(b) Residency requirements in effect at the time an individual enters the fire or police service of a municipality (other than a municipality that has more than 1,000,000 inhabitants) cannot be made more restrictive for that individual during his period of service for that municipality, or be made a condition of promotion, except for the rank or position of Fire or Police Chief.
(c) No person with a record of misdemeanor convictions except those under Sections 11-1.50, 11-6, 11-7, 11-9, 11-14, 11-15, 11-17, 11-18, 11-19, 11-30, 11-35, 12-2, 12-6, 12-15, 14-4, 16-1, 21.1-3, 24-3.1, 24-5, 25-1, 28-3, 31-1, 31-4, 31-6, 31-7, 32-1, 32-2, 32-3, 32-4, and 32-8, subdivisions (a)(1) and (a)(2)(C) of Section 11-14.3, and subsections (1), (6) and (8) of Section 24-1 of the Criminal Code of 1961 or the Criminal Code of 2012, or arrested for any cause but not convicted on that cause shall be disqualified from taking the examination to qualify for a position in the fire department on grounds of habits or moral character.
(d) The age limitation in subsection (a) does not apply (i) to any person previously employed as a policeman or fireman in a regularly constituted police or fire department of (I) any municipality, regardless of whether the municipality is located in Illinois or in another state, or (II) a fire protection district whose obligations were assumed by a municipality under Section 21 of the Fire Protection District Act, (ii) to any person who has served a municipality as a regularly enrolled volunteer fireman for 5 years immediately preceding the time that municipality begins to use full time firemen to provide all or part of its fire protection service, or (iii) to any person who has served as an auxiliary police officer under Section 3.1-30-20 for at least 5 years and is under 40 years of age, (iv) to any person who has served as a deputy under Section 3-6008 of the Counties Code and otherwise meets necessary training requirements, or (v) to any person who has served as a sworn officer as a member of the Illinois Department of State Police.
(e) Applicants who are 20 years of age and who have successfully completed 2 years of law enforcement studies at an accredited college or university may be considered for appointment to active duty with the police department. An applicant described in this subsection (e) who is appointed to active duty shall not have power of arrest, nor shall the applicant be permitted to carry firearms, until he or she reaches 21 years of age.
(f) Applicants who are 18 years of age and who have successfully completed 2 years of study in fire techniques, amounting to a total of 4 high school credits, within the cadet program of a municipality may be considered for appointment to active duty with the fire department of any municipality.
(g) The council or board of trustees may by ordinance provide that persons residing outside the municipality are eligible to take the examination.
(h) The examinations shall be practical in character and relate to those matters that will fairly test the capacity of the persons examined to discharge the duties of the positions to which they seek appointment. No person shall be appointed to the police or fire department if he or she does not possess a high school diploma or an equivalent high school education. A board of fire and police commissioners may, by its rules, require police applicants to have obtained an associate's degree or a bachelor's degree as a prerequisite for employment. The examinations shall include tests of physical qualifications and health. A board of fire and police commissioners may, by its rules, waive portions of the required examination for police applicants who have previously been full-time sworn officers of a regular police department in any municipal, county, university, or State law enforcement agency, provided they are certified by the Illinois Law Enforcement Training Standards Board and have been with their respective law enforcement agency within the State for at least 2 years. No person shall be appointed to the police or fire department if he or she has suffered the amputation of any limb unless the applicant's duties will be only clerical or as a radio operator. No applicant shall be examined concerning his or her political or religious opinions or affiliations. The examinations shall be conducted by the board of fire and police commissioners of the municipality as provided in this Division 2.1.
The requirement that a police applicant possess an associate's degree under this subsection may be waived if one or more of the following applies: (1) the applicant has served for 24 months of honorable active duty in the United States Armed Forces and has not been discharged dishonorably or under circumstances other than honorable; (2) the applicant has served for 180 days of active duty in the United States Armed Forces in combat duty recognized by the Department of Defense and has not been discharged dishonorably or under circumstances other than honorable; or (3) the applicant has successfully received credit for a minimum of 60 credit hours toward a bachelor's degree from an accredited college or university.
The requirement that a police applicant possess a bachelor's degree under this subsection may be waived if one or more of the following applies: (1) the applicant has served for 36 months of honorable active duty in the United States Armed Forces and has not been discharged dishonorably or under circumstances other than honorable or (2) the applicant has served for 180 days of active duty in the United States Armed Forces in combat duty recognized by the Department of Defense and has not been discharged dishonorably or under circumstances other than honorable.
(i) No person who is classified by his local selective service draft board as a conscientious objector, or who has ever been so classified, may be appointed to the police department.
(j) No person shall be appointed to the police or fire department unless he or she is a person of good character and not an habitual drunkard, gambler, or a person who has been convicted of a felony or a crime involving moral turpitude. No person, however, shall be disqualified from appointment to the fire department because of his or her record of misdemeanor convictions except those under Sections 11-1.50, 11-6, 11-7, 11-9, 11-14, 11-15, 11-17, 11-18, 11-19, 11-30, 11-35, 12-2, 12-6, 12-15, 14-4, 16-1, 21.1-3, 24-3.1, 24-5, 25-1, 28-3, 31-1, 31-4, 31-6, 31-7, 32-1, 32-2, 32-3, 32-4, and 32-8, subdivisions (a)(1) and (a)(2)(C) of Section 11-14.3, and subsections (1), (6) and (8) of Section 24-1 of the Criminal Code of 1961 or the Criminal Code of 2012, or arrest for any cause without conviction on that cause. Any such person who is in the department may be removed on charges brought and after a trial as provided in this Division 2.1.
(Source: P.A. 100-467, eff. 9-8-17.)

(65 ILCS 5/10-2.1-6.1) (from Ch. 24, par. 10-2.1-6.1)
Sec. 10-2.1-6.1. A classifiable set of the fingerprints of every person who is now employed, or who hereafter becomes employed, as a full time member of a regular fire or police department of any municipality in this State, whether with or without compensation, shall be furnished to the Illinois Department of State Police and to the Federal Bureau of Investigation by the board of fire or police commissioners or other appropriate appointing authority, as the case may be.
(Source: P.A. 84-25.)

(65 ILCS 5/10-2.1-6.2) (from Ch. 24, par. 10-2.1-6.2)
Sec. 10-2.1-6.2. Whenever the Board of Fire and Police Commissioners is authorized or required by law to consider some aspect of criminal history record information for the purpose of carrying out its statutory powers and responsibilities, then, upon request and payment of fees in conformance with the requirements of Section 2605-400 of the Department of State Police Law (20 ILCS 2605/2605-400), the Department of State Police is authorized to furnish, pursuant to positive identification, such information contained in State files as is necessary to fulfill the request.
(Source: P.A. 91-239, eff. 1-1-00.)

(65 ILCS 5/10-2.1-6.3)
Sec. 10-2.1-6.3. Original appointments; full-time fire department.
(a) Applicability. Unless a commission elects to follow the provisions of Section 10-2.1-6.4, this Section shall apply to all original appointments to an affected full-time fire department. Existing registers of eligibles shall continue to be valid until their expiration dates, or up to a maximum of 2 years after the effective date of this amendatory Act of the 97th General Assembly.
Notwithstanding any statute, ordinance, rule, or other law to the contrary, all original appointments to an affected department to which this Section applies shall be administered in the manner provided for in this Section. Provisions of the Illinois Municipal Code, municipal ordinances, and rules adopted pursuant to such authority and other laws relating to initial hiring of firefighters in affected departments shall continue to apply to the extent they are compatible with this Section, but in the event of a conflict between this Section and any other law, this Section shall control.
A home rule or non-home rule municipality may not administer its fire department process for original appointments in a manner that is less stringent than this Section. This Section is a limitation under subsection (i) of Section 6 of Article VII of the Illinois Constitution on the concurrent exercise by home rule units of the powers and functions exercised by the State.
A municipality that is operating under a court order or consent decree regarding original appointments to a full-time fire department before the effective date of this amendatory Act of the 97th General Assembly is exempt from the requirements of this Section for the duration of the court order or consent decree.
Notwithstanding any other provision of this subsection (a), this Section does not apply to a municipality with more than 1,000,000 inhabitants.
(b) Original appointments. All original appointments made to an affected fire department shall be made from a register of eligibles established in accordance with the processes established by this Section. Only persons who meet or exceed the performance standards required by this Section shall be placed on a register of eligibles for original appointment to an affected fire department.
Whenever an appointing authority authorizes action to hire a person to perform the duties of a firefighter or to hire a firefighter-paramedic to fill a position that is a new position or vacancy due to resignation, discharge, promotion, death, the granting of a disability or retirement pension, or any other cause, the appointing authority shall appoint to that position the person with the highest ranking on the final eligibility list. If the appointing authority has reason to conclude that the highest ranked person fails to meet the minimum standards for the position or if the appointing authority believes an alternate candidate would better serve the needs of the department, then the appointing authority has the right to pass over the highest ranked person and appoint either: (i) any person who has a ranking in the top 5% of the register of eligibles or (ii) any person who is among the top 5 highest ranked persons on the list of eligibles if the number of people who have a ranking in the top 5% of the register of eligibles is less than 5 people.
Any candidate may pass on an appointment once without losing his or her position on the register of eligibles. Any candidate who passes a second time may be removed from the list by the appointing authority provided that such action shall not prejudice a person's opportunities to participate in future examinations, including an examination held during the time a candidate is already on the municipality's register of eligibles.
The sole authority to issue certificates of appointment shall be vested in the board of fire and police commissioners. All certificates of appointment issued to any officer or member of an affected department shall be signed by the chairperson and secretary, respectively, of the board upon appointment of such officer or member to the affected department by action of the board. After being selected from the register of eligibles to fill a vacancy in the affected department, each appointee shall be presented with his or her certificate of appointment on the day on which he or she is sworn in as a classified member of the affected department. Firefighters who were not issued a certificate of appointment when originally appointed shall be provided with a certificate within 10 days after making a written request to the chairperson of the board of fire and police commissioners. Each person who accepts a certificate of appointment and successfully completes his or her probationary period shall be enrolled as a firefighter and as a regular member of the fire department.
For the purposes of this Section, "firefighter" means any person who has been prior to, on, or after the effective date of this amendatory Act of the 97th General Assembly appointed to a fire department or fire protection district or employed by a State university and sworn or commissioned to perform firefighter duties or paramedic duties, or both, except that the following persons are not included: part-time firefighters; auxiliary, reserve, or voluntary firefighters, including paid-on-call firefighters; clerks and dispatchers or other civilian employees of a fire department or fire protection district who are not routinely expected to perform firefighter duties; and elected officials.
(c) Qualification for placement on register of eligibles. The purpose of establishing a register of eligibles is to identify applicants who possess and demonstrate the mental aptitude and physical ability to perform the duties required of members of the fire department in order to provide the highest quality of service to the public. To this end, all applicants for original appointment to an affected fire department shall be subject to examination and testing which shall be public, competitive, and open to all applicants unless the municipality shall by ordinance limit applicants to residents of the municipality, county or counties in which the municipality is located, State, or nation. Any examination and testing procedure utilized under subsection (e) of this Section shall be supported by appropriate validation evidence and shall comply with all applicable State and federal laws. Municipalities may establish educational, emergency medical service licensure, and other pre-requisites for participation in an examination or for hire as a firefighter. Any municipality may charge a fee to cover the costs of the application process.
Residency requirements in effect at the time an individual enters the fire service of a municipality cannot be made more restrictive for that individual during his or her period of service for that municipality, or be made a condition of promotion, except for the rank or position of fire chief and for no more than 2 positions that rank immediately below that of the chief rank which are appointed positions pursuant to the Fire Department Promotion Act.
No person who is 35 years of age or older shall be eligible to take an examination for a position as a firefighter unless the person has had previous employment status as a firefighter in the regularly constituted fire department of the municipality, except as provided in this Section. The age limitation does not apply to:
(1) any person previously employed as a full-time

firefighter in a regularly constituted fire department of (i) any municipality or fire protection district located in Illinois, (ii) a fire protection district whose obligations were assumed by a municipality under Section 21 of the Fire Protection District Act, or (iii) a municipality whose obligations were taken over by a fire protection district,

(2) any person who has served a municipality as a

regularly enrolled volunteer, paid-on-call, or part-time firefighter for the 5 years immediately preceding the time that the municipality begins to use full-time firefighters to provide all or part of its fire protection service, or

(3) any person who turned 35 while serving as a

member of the active or reserve components of any of the branches of the Armed Forces of the United States or the National Guard of any state, whose service was characterized as honorable or under honorable, if separated from the military, and is currently under the age of 40.

No person who is under 21 years of age shall be eligible for employment as a firefighter.
No applicant shall be examined concerning his or her political or religious opinions or affiliations. The examinations shall be conducted by the commissioners of the municipality or their designees and agents.
No municipality shall require that any firefighter appointed to the lowest rank serve a probationary employment period of longer than one year of actual active employment, which may exclude periods of training, or injury or illness leaves, including duty related leave, in excess of 30 calendar days. Notwithstanding anything to the contrary in this Section, the probationary employment period limitation may be extended for a firefighter who is required, as a condition of employment, to be a licensed paramedic, during which time the sole reason that a firefighter may be discharged without a hearing is for failing to meet the requirements for paramedic licensure.
In the event that any applicant who has been found eligible for appointment and whose name has been placed upon the final eligibility register provided for in this Section has not been appointed to a firefighter position within one year after the date of his or her physical ability examination, the commission may cause a second examination to be made of that applicant's physical ability prior to his or her appointment. If, after the second examination, the physical ability of the applicant shall be found to be less than the minimum standard fixed by the rules of the commission, the applicant shall not be appointed. The applicant's name may be retained upon the register of candidates eligible for appointment and when next reached for certification and appointment that applicant may be again examined as provided in this Section, and if the physical ability of that applicant is found to be less than the minimum standard fixed by the rules of the commission, the applicant shall not be appointed, and the name of the applicant shall be removed from the register.
(d) Notice, examination, and testing components. Notice of the time, place, general scope, merit criteria for any subjective component, and fee of every examination shall be given by the commission, by a publication at least 2 weeks preceding the examination: (i) in one or more newspapers published in the municipality, or if no newspaper is published therein, then in one or more newspapers with a general circulation within the municipality, or (ii) on the municipality's Internet website. Additional notice of the examination may be given as the commission shall prescribe.
The examination and qualifying standards for employment of firefighters shall be based on: mental aptitude, physical ability, preferences, moral character, and health. The mental aptitude, physical ability, and preference components shall determine an applicant's qualification for and placement on the final register of eligibles. The examination may also include a subjective component based on merit criteria as determined by the commission. Scores from the examination must be made available to the public.
(e) Mental aptitude. No person who does not possess at least a high school diploma or an equivalent high school education shall be placed on a register of eligibles. Examination of an applicant's mental aptitude shall be based upon a written examination. The examination shall be practical in character and relate to those matters that fairly test the capacity of the persons examined to discharge the duties performed by members of a fire department. Written examinations shall be administered in a manner that ensures the security and accuracy of the scores achieved.
(f) Physical ability. All candidates shall be required to undergo an examination of their physical ability to perform the essential functions included in the duties they may be called upon to perform as a member of a fire department. For the purposes of this Section, essential functions of the job are functions associated with duties that a firefighter may be called upon to perform in response to emergency calls. The frequency of the occurrence of those duties as part of the fire department's regular routine shall not be a controlling factor in the design of examination criteria or evolutions selected for testing. These physical examinations shall be open, competitive, and based on industry standards designed to test each applicant's physical abilities in the following dimensions:
(1) Muscular strength to perform tasks and evolutions

that may be required in the performance of duties including grip strength, leg strength, and arm strength. Tests shall be conducted under anaerobic as well as aerobic conditions to test both the candidate's speed and endurance in performing tasks and evolutions. Tasks tested may be based on standards developed, or approved, by the local appointing authority.

(2) The ability to climb ladders, operate from

heights, walk or crawl in the dark along narrow and uneven surfaces, and operate in proximity to hazardous environments.

(3) The ability to carry out critical,

time-sensitive, and complex problem solving during physical exertion in stressful and hazardous environments. The testing environment may be hot and dark with tightly enclosed spaces, flashing lights, sirens, and other distractions.

The tests utilized to measure each applicant's capabilities in each of these dimensions may be tests based on industry standards currently in use or equivalent tests approved by the Joint Labor-Management Committee of the Office of the State Fire Marshal.
Physical ability examinations administered under this Section shall be conducted with a reasonable number of proctors and monitors, open to the public, and subject to reasonable regulations of the commission.
(g) Scoring of examination components. Appointing authorities may create a preliminary eligibility register. A person shall be placed on the list based upon his or her passage of the written examination or the passage of the written examination and the physical ability component. Passage of the written examination means attaining the minimum score set by the commission. Minimum scores should be set by the commission so as to demonstrate a candidate's ability to perform the essential functions of the job. The minimum score set by the commission shall be supported by appropriate validation evidence and shall comply with all applicable State and federal laws. The appointing authority may conduct the physical ability component and any subjective components subsequent to the posting of the preliminary eligibility register.
The examination components for an initial eligibility register shall be graded on a 100-point scale. A person's position on the list shall be determined by the following: (i) the person's score on the written examination, (ii) the person successfully passing the physical ability component, and (iii) the person's results on any subjective component as described in subsection (d).
In order to qualify for placement on the final eligibility register, an applicant's score on the written examination, before any applicable preference points or subjective points are applied, shall be at or above the minimum score as set by the commission. The local appointing authority may prescribe the score to qualify for placement on the final eligibility register, but the score shall not be less than the minimum score set by the commission.
The commission shall prepare and keep a register of persons whose total score is not less than the minimum score for passage and who have passed the physical ability examination. These persons shall take rank upon the register as candidates in the order of their relative excellence based on the highest to the lowest total points scored on the mental aptitude, subjective component, and preference components of the test administered in accordance with this Section. No more than 60 days after each examination, an initial eligibility list shall be posted by the commission. The list shall include the final grades of the candidates without reference to priority of the time of examination and subject to claim for preference credit.
Commissions may conduct additional examinations, including without limitation a polygraph test, after a final eligibility register is established and before it expires with the candidates ranked by total score without regard to date of examination. No more than 60 days after each examination, an initial eligibility list shall be posted by the commission showing the final grades of the candidates without reference to priority of time of examination and subject to claim for preference credit.
(h) Preferences. The following are preferences:
(1) Veteran preference. Persons who were engaged in

the military service of the United States for a period of at least one year of active duty and who were honorably discharged therefrom, or who are now or have been members on inactive or reserve duty in such military or naval service, shall be preferred for appointment to and employment with the fire department of an affected department.

(2) Fire cadet preference. Persons who have

successfully completed 2 years of study in fire techniques or cadet training within a cadet program established under the rules of the Joint Labor and Management Committee (JLMC), as defined in Section 50 of the Fire Department Promotion Act, may be preferred for appointment to and employment with the fire department.

(3) Educational preference. Persons who have

successfully obtained an associate's degree in the field of fire service or emergency medical services, or a bachelor's degree from an accredited college or university may be preferred for appointment to and employment with the fire department.

(4) Paramedic preference. Persons who have obtained a

license as a paramedic shall be preferred for appointment to and employment with the fire department of an affected department providing emergency medical services.

(5) Experience preference. All persons employed by a

municipality who have been paid-on-call or part-time certified Firefighter II, State of Illinois or nationally licensed EMT, EMT-I, A-EMT, or any combination of those capacities shall be awarded 0.5 point for each year of successful service in one or more of those capacities, up to a maximum of 5 points. Certified Firefighter III and State of Illinois or nationally licensed paramedics shall be awarded one point per year up to a maximum of 5 points. Applicants from outside the municipality who were employed as full-time firefighters or firefighter-paramedics by a fire protection district or another municipality for at least 2 years shall be awarded 5 experience preference points. These additional points presuppose a rating scale totaling 100 points available for the eligibility list. If more or fewer points are used in the rating scale for the eligibility list, the points awarded under this subsection shall be increased or decreased by a factor equal to the total possible points available for the examination divided by 100.

Upon request by the commission, the governing body of

the municipality or in the case of applicants from outside the municipality the governing body of any fire protection district or any other municipality shall certify to the commission, within 10 days after the request, the number of years of successful paid-on-call, part-time, or full-time service of any person. A candidate may not receive the full amount of preference points under this subsection if the amount of points awarded would place the candidate before a veteran on the eligibility list. If more than one candidate receiving experience preference points is prevented from receiving all of their points due to not being allowed to pass a veteran, the candidates shall be placed on the list below the veteran in rank order based on the totals received if all points under this subsection were to be awarded. Any remaining ties on the list shall be determined by lot.

(6) Residency preference. Applicants whose principal

residence is located within the fire department's jurisdiction shall be preferred for appointment to and employment with the fire department.

(7) Additional preferences. Up to 5 additional

preference points may be awarded for unique categories based on an applicant's experience or background as identified by the commission.

(8) Scoring of preferences. The commission shall give

preference for original appointment to persons designated in item (1) by adding to the final grade that they receive 5 points for the recognized preference achieved. The commission shall determine the number of preference points for each category except (1). The number of preference points for each category shall range from 0 to 5. In determining the number of preference points, the commission shall prescribe that if a candidate earns the maximum number of preference points in all categories, that number may not be less than 10 nor more than 30. The commission shall give preference for original appointment to persons designated in items (2) through (7) by adding the requisite number of points to the final grade for each recognized preference achieved. The numerical result thus attained shall be applied by the commission in determining the final eligibility list and appointment from the eligibility list. The local appointing authority may prescribe the total number of preference points awarded under this Section, but the total number of preference points shall not be less than 10 points or more than 30 points.

No person entitled to any preference shall be required to claim the credit before any examination held under the provisions of this Section, but the preference shall be given after the posting or publication of the initial eligibility list or register at the request of a person entitled to a credit before any certification or appointments are made from the eligibility register, upon the furnishing of verifiable evidence and proof of qualifying preference credit. Candidates who are eligible for preference credit shall make a claim in writing within 10 days after the posting of the initial eligibility list, or the claim shall be deemed waived. Final eligibility registers shall be established after the awarding of verified preference points. All employment shall be subject to the commission's initial hire background review including, but not limited to, criminal history, employment history, moral character, oral examination, and medical and psychological examinations, all on a pass-fail basis. The medical and psychological examinations must be conducted last, and may only be performed after a conditional offer of employment has been extended.
Any person placed on an eligibility list who exceeds the age requirement before being appointed to a fire department shall remain eligible for appointment until the list is abolished, or his or her name has been on the list for a period of 2 years. No person who has attained the age of 35 years shall be inducted into a fire department, except as otherwise provided in this Section.
The commission shall strike off the names of candidates for original appointment after the names have been on the list for more than 2 years.
(i) Moral character. No person shall be appointed to a fire department unless he or she is a person of good character; not a habitual drunkard, a gambler, or a person who has been convicted of a felony or a crime involving moral turpitude. However, no person shall be disqualified from appointment to the fire department because of the person's record of misdemeanor convictions except those under Sections 11-6, 11-7, 11-9, 11-14, 11-15, 11-17, 11-18, 11-19, 12-2, 12-6, 12-15, 14-4, 16-1, 21.1-3, 24-3.1, 24-5, 25-1, 28-3, 31-1, 31-4, 31-6, 31-7, 32-1, 32-2, 32-3, 32-4, 32-8, and subsections 1, 6, and 8 of Section 24-1 of the Criminal Code of 1961 or the Criminal Code of 2012, or arrest for any cause without conviction thereon. Any such person who is in the department may be removed on charges brought for violating this subsection and after a trial as hereinafter provided.
A classifiable set of the fingerprints of every person who is offered employment as a certificated member of an affected fire department whether with or without compensation, shall be furnished to the Illinois Department of State Police and to the Federal Bureau of Investigation by the commission.
Whenever a commission is authorized or required by law to consider some aspect of criminal history record information for the purpose of carrying out its statutory powers and responsibilities, then, upon request and payment of fees in conformance with the requirements of Section 2605-400 of the State Police Law of the Civil Administrative Code of Illinois, the Department of State Police is authorized to furnish, pursuant to positive identification, the information contained in State files as is necessary to fulfill the request.
(j) Temporary appointments. In order to prevent a stoppage of public business, to meet extraordinary exigencies, or to prevent material impairment of the fire department, the commission may make temporary appointments, to remain in force only until regular appointments are made under the provisions of this Division, but never to exceed 60 days. No temporary appointment of any one person shall be made more than twice in any calendar year.
(k) A person who knowingly divulges or receives test questions or answers before a written examination, or otherwise knowingly violates or subverts any requirement of this Section, commits a violation of this Section and may be subject to charges for official misconduct.
A person who is the knowing recipient of test information in advance of the examination shall be disqualified from the examination or discharged from the position to which he or she was appointed, as applicable, and otherwise subjected to disciplinary actions.
(Source: P.A. 99-78, eff. 7-20-15; 99-379, eff. 8-17-15; 100-252, eff. 8-22-17.)

(65 ILCS 5/10-2.1-6.4)
Sec. 10-2.1-6.4. Alternative procedure; original appointment; full-time firefighter.
(a) Authority. The Joint Labor and Management Committee (JLMC), as defined in Section 50 of the Fire Department Promotion Act, may establish a community outreach program to market the profession of firefighter and firefighter-paramedic so as to ensure the pool of applicants recruited is of broad diversity and the highest quality.
For the purposes of this Section, "firefighter" means any person who has been prior to, on, or after the effective date of this amendatory Act of the 97th General Assembly appointed to a fire department or fire protection district or employed by a State university and sworn or commissioned to perform firefighter duties or paramedic duties, or both, except that the following persons are not included: part-time firefighters; auxiliary, reserve, or voluntary firefighters, including paid-on-call firefighters; clerks and dispatchers or other civilian employees of a fire department or fire protection district who are not routinely expected to perform firefighter duties; and elected officials.
(b) Eligibility. Persons eligible for placement on the master register of eligibles shall consist of the following:
Persons who have participated in and received a

passing total score on the mental aptitude, physical ability, and preference components of a regionally administered test based on the standards described in this Section. The standards for administering these tests and the minimum passing score required for placement on this list shall be as is set forth in this Section.

Qualified candidates shall be listed on the master

register of eligibles in highest to lowest rank order based upon their test scores without regard to their date of examination. Candidates listed on the master register of eligibles shall be eligible for appointment for 2 years after the date of the certification of their final score on the register without regard to the date of their examination. After 2 years, the candidate's name shall be struck from the list.

Any person currently employed as a full-time member

of a fire department or any person who has experienced a non-voluntary (and non-disciplinary) separation from the active workforce due to a reduction in the number of departmental officers, who was appointed pursuant to Division 1 of Article 10 of the Illinois Municipal Code, Division 2.1 of Article 10 of the Illinois Municipal Code, or the Fire Protection District Act, and who during the previous 24 months participated in and received a passing score on the physical ability and mental aptitude components of the test may request that his or her name be added to the master register. Any eligible person may be offered employment by a local commission under the same procedures as provided by this Section except that the apprenticeship period may be waived and the applicant may be immediately issued a certificate of original appointment by the local commission.

(c) Qualifications for placement on register of eligibles. The purpose for establishing a master register of eligibles shall be to identify applicants who possess and demonstrate the mental aptitude and physical ability to perform the duties required of members of the fire department in order to provide the highest quality of service to the public. To this end, all applicants for original appointment to an affected fire department through examination conducted by the Joint Labor and Management Committee (JLMC) shall be subject to examination and testing which shall be public, competitive, and open to all applicants. Any examination and testing procedure utilized under subsection (e) of this Section shall be supported by appropriate validation evidence and shall comply with all applicable state and federal laws. Any subjective component of the testing must be administered by certified assessors. All qualifying and disqualifying factors applicable to examination processes for local commissions in this amendatory Act of the 97th General Assembly shall be applicable to persons participating in Joint Labor and Management Committee examinations unless specifically provided otherwise in this Section.
Notice of the time, place, general scope, and fee of every JLMC examination shall be given by the JLMC or designated testing agency, as applicable, by a publication at least 30 days preceding the examination, in one or more newspapers published in the region, or if no newspaper is published therein, then in one or more newspapers with a general circulation within the region. The JLMC may publish the notice on the JLMC's Internet website. Additional notice of the examination may be given as the JLMC shall prescribe.
(d) Examination and testing components for placement on register of eligibles. The examination and qualifying standards for placement on the master register of eligibles and employment shall be based on the following components: mental aptitude, physical ability, preferences, moral character, and health. The mental aptitude, physical ability, and preference components shall determine an applicant's qualification for and placement on the master register of eligibles. The consideration of an applicant's general moral character and health shall be administered on a pass-fail basis after a conditional offer of employment is made by a local commission.
(e) Mental aptitude. Examination of an applicant's mental aptitude shall be based upon written examination and an applicant's prior experience demonstrating an aptitude for and commitment to service as a member of a fire department. Written examinations shall be practical in character and relate to those matters that fairly test the capacity of the persons examined to discharge the duties performed by members of a fire department. Written examinations shall be administered in a manner that ensures the security and accuracy of the scores achieved. Any subjective component of the testing must be administered by certified assessors. No person who does not possess a high school diploma or an equivalent high school education shall be placed on a register of eligibles. Local commissions may establish educational, emergency medical service licensure, and other pre-requisites for hire within their jurisdiction.
(f) Physical ability. All candidates shall be required to undergo an examination of their physical ability to perform the essential functions included in the duties they may be called upon to perform as a member of a fire department. For the purposes of this Section, essential functions of the job are functions associated with duties that a firefighter may be called upon to perform in response to emergency calls. The frequency of the occurrence of those duties as part of the fire department's regular routine shall not be a controlling factor in the design of examination criteria or evolutions selected for testing. These physical examinations shall be open, competitive, and based on industry standards designed to test each applicant's physical abilities in each of the following dimensions:
(1) Muscular strength to perform tasks and evolutions

that may be required in the performance of duties including grip strength, leg strength, and arm strength. Tests shall be conducted under anaerobic as well as aerobic conditions to test both the candidate's speed and endurance in performing tasks and evolutions. Tasks tested are to be based on industry standards developed by the JLMC by rule.

(2) The ability to climb ladders, operate from

heights, walk or crawl in the dark along narrow and uneven surfaces, and operate in proximity to hazardous environments.

(3) The ability to carry out critical,

time-sensitive, and complex problem solving during physical exertion in stressful and hazardous environments. The testing environment may be hot and dark with tightly enclosed spaces, flashing lights, sirens, and other distractions.

The tests utilized to measure each applicant's capabilities in each of these dimensions may be tests based on industry standards currently in use or equivalent tests approved by the Joint Labor-Management Committee of the Office of the State Fire Marshal.
(g) Scoring of examination components. The examination components shall be graded on a 100-point scale. A person's position on the master register of eligibles shall be determined by the person's score on the written examination, the person successfully passing the physical ability component, and the addition of any applicable preference points.
Applicants who have achieved at least the minimum score as set by the JLMC, and who successfully pass the physical ability examination shall be placed on the initial eligibility register. Minimum scores should be set by the commission so as to demonstrate a candidate's ability to perform the essential functions of the job. The minimum score set by the commission shall be supported by appropriate validation evidence and shall comply with all applicable State and federal laws. Applicable preference points shall be added to the written examination scores for all applicants who qualify for the initial eligibility register. Applicants who score at or above the minimum passing score as set by the JLMC, including any applicable preference points, shall be placed on the master register of eligibles by the JLMC.
These persons shall take rank upon the register as candidates in the order of their relative excellence based on the highest to the lowest total points scored on the mental aptitude and physical ability components, plus any applicable preference points requested and verified by the JLMC, or approved testing agency.
No more than 60 days after each examination, a revised master register of eligibles shall be posted by the JLMC showing the final grades of the candidates without reference to priority of time of examination.
(h) Preferences. The board shall give military, education, and experience preference points to those who qualify for placement on the master register of eligibles, on the same basis as provided for examinations administered by a local commission.
No person entitled to preference or credit shall be required to claim the credit before any examination held under the provisions of this Section. The preference shall be given after the posting or publication of the applicant's initial score at the request of the person before finalizing the scores from all applicants taking part in a JLMC examination. Candidates who are eligible for preference credit shall make a claim in writing within 10 days after the posting of the initial scores from any JLMC test or the claim shall be deemed waived. Once preference points are awarded, the candidates shall be certified to the master register in accordance with their final score including preference points.
(i) Firefighter apprentice and firefighter-paramedic apprentice. The employment of an applicant to an apprentice position (including a currently employed full-time member of a fire department whose apprenticeship may be reduced or waived) shall be subject to the applicant passing the moral character standards and health examinations of the local commission. In addition, a local commission may require as a condition of employment that the applicant demonstrate current physical ability by either passing the local commission's approved physical ability examination, or by presenting proof of participating in and receiving a passing score on the physical ability component of a JLMC test within a period of up to 12 months before the date of the conditional offer of employment. Applicants shall be subject to the local commission's initial hire background review including criminal history, employment history, moral character, oral examination, and medical examinations which may include polygraph, psychological, and drug screening components, all on a pass-fail basis. The medical examinations must be conducted last, and may only be performed after a conditional offer of employment has been extended.
(j) Selection from list. Any municipality or fire protection district that is a party to an intergovernmental agreement under the terms of which persons have been tested for placement on the master register of eligibles shall be entitled to offer employment to any person on the list irrespective of their ranking on the list. The offer of employment shall be to the position of firefighter apprentice or firefighter-paramedic apprentice.
Applicants passing these tests may be employed as a firefighter apprentice or a firefighter-paramedic apprentice who shall serve an apprenticeship period of 12 months or less according to the terms and conditions of employment as the employing municipality or district offers, or as provided for under the terms of any collective bargaining agreement then in effect. The apprenticeship period is separate from the probationary period.
Service during the apprenticeship period shall be on a probationary basis. During the apprenticeship period, the apprentice's training and performance shall be monitored and evaluated by a Joint Apprenticeship Committee.
The Joint Apprenticeship Committee shall consist of 4 members who shall be regular members of the fire department with at least 10 years of full-time work experience as a firefighter or firefighter-paramedic. The fire chief and the president of the exclusive bargaining representative recognized by the employer shall each appoint 2 members to the Joint Apprenticeship Committee. In the absence of an exclusive collective bargaining representative, the chief shall appoint the remaining 2 members who shall be from the ranks of company officer and firefighter with at least 10 years of work experience as a firefighter or firefighter-paramedic. In the absence of a sufficient number of qualified firefighters, the Joint Apprenticeship Committee members shall have the amount of experience and the type of qualifications as is reasonable given the circumstances of the fire department. In the absence of a full-time member in a rank between chief and the highest rank in a bargaining unit, the Joint Apprenticeship Committee shall be reduced to 2 members, one to be appointed by the chief and one by the union president, if any. If there is no exclusive bargaining representative, the chief shall appoint the second member of the Joint Apprenticeship Committee from among qualified members in the ranks of company officer and below. Before the conclusion of the apprenticeship period, the Joint Apprenticeship Committee shall meet to consider the apprentice's progress and performance and vote to retain the apprentice as a member of the fire department or to terminate the apprenticeship. If 3 of the 4 members of the Joint Apprenticeship Committee affirmatively vote to retain the apprentice (if a 2 member Joint Apprenticeship Committee exists, then both members must affirmatively vote to retain the apprentice), the local commission shall issue the apprentice a certificate of original appointment to the fire department.
(k) A person who knowingly divulges or receives test questions or answers before a written examination, or otherwise knowingly violates or subverts any requirement of this Section, commits a violation of this Section and may be subject to charges for official misconduct.
A person who is the knowing recipient of test information in advance of the examination shall be disqualified from the examination or discharged from the position to which he or she was appointed, as applicable, and otherwise subjected to disciplinary actions.
(l) Applicability. This Section does not apply to a municipality with more than 1,000,000 inhabitants.
(Source: P.A. 97-251, eff. 8-4-11; 97-898, eff. 8-6-12; 98-760, eff. 7-16-14.)

(65 ILCS 5/10-2.1-7) (from Ch. 24, par. 10-2.1-7)
Sec. 10-2.1-7. Exemption from examination.
Any full time member of a regular fire or police department of any municipality which comes under the provisions of this Division or adopts this Division 2.1 or which has adopted any of the prior Acts pertaining to fire and police commissioners, or a full time member of a regular fire department of a Fire Protection District whose obligations were assumed by a municipality under Section 21 of "An Act in Relation to Fire Protection Districts", who has served at least one year as a full time member of such department, shall become a member of the classified service of the fire or police department respectively, in the position held by him at the time such department or municipality comes under the provisions of this Division, without examination.
(Source: P.A. 77-244; 77-1438.)

(65 ILCS 5/10-2.1-7.1) (from Ch. 24, par. 10-2.1-7.1)
Sec. 10-2.1-7.1.
Persons transferred from the employment of a Fire Protection District by virtue of an Act entitled "An Act in Relation to Fire Protection Districts" under Section 21 as now or hereafter amended, shall without examination be assigned to the positions in the classified civil service or under the Fire and Police Commissioners Act of the municipality so far as may be practicable, having duties and responsibilities equivalent to their fire protection district employment. For the purpose of establishing the civil service status or classified service status under the board of fire and police commissioners of firemen transferred to the municipality, the rank of Chief of the Fire Department shall not be recognized. The appointment of the Chief of the Fire Department shall be subject to the ordinances of the transferee municipality in the appointment of the same. Employees so transferred shall have the same standing, grade, class or rank which they held in the classified service of the fire protection district from which they were transferred. For the purpose of determining seniority and class, grade or rank, each employee shall be credited with the time served by him on the date of such transfer and shall be given the position in the classified service as nearly comparable in responsibilities and duties to his former employment as it may be possible to approximate.
(Source: P.A. 77-244; 77-1438.)

(65 ILCS 5/10-2.1-8) (from Ch. 24, par. 10-2.1-8)
Sec. 10-2.1-8. Veteran's and educational preference. Persons who have successfully obtained an associate's degree in the field of law enforcement, criminal justice, fire service, or emergency medical services, or a bachelor's degree from an accredited college or university; persons who have been awarded a certificate attesting to the successful completion of the Minimum Standards Basic Law Enforcement Training Course as provided in the Illinois Police Training Act and are currently serving as a law enforcement officer on a part-time or full-time basis within the State of Illinois; and persons who were engaged in the active military or naval service of the United States for a period of at least one year and who were honorably discharged therefrom, or who are now or may hereafter be on inactive or reserve duty in such military or naval service (not including, however, in the case of offices, positions and places of employment in the police department, persons who were convicted by court-martial of disobedience of orders, where such disobedience consisted in the refusal to perform military service on the ground of religious or conscientious objections against war) shall be preferred for appointments to offices, positions, and places of employment in the fire and police departments of the municipality coming under the provisions of this Division 2.1. For purposes of this Section, if a person has been deployed, then "active duty military or naval service of the United States" includes training and service school attendance, as defined in 10 U.S.C. 101(d), which is ordered pursuant to 10 U.S.C. 12301(d). The preference points awarded under this Section shall not be cumulative.
This amendatory Act of 1973 does not apply to any municipality which is a home rule unit.
Persons who have participated in that municipality's police explorer or cadet program may be preferred, for a maximum of 2 points, for appointments to offices, positions, and places of employment in municipal police departments under the provisions of this Division.
(Source: P.A. 98-231, eff. 8-9-13.)

(65 ILCS 5/10-2.1-9) (from Ch. 24, par. 10-2.1-9)
Sec. 10-2.1-9. Original appointments; Preferences; Limitation.
(a) The board of fire and police commissioners shall give preference for original appointment to persons designated in Section 10-2.1-8 whose names appear on any register of eligibles resulting from an examination for original entrance in the classified service of the fire and police departments of any municipality coming under the provisions of this Division 2.1 by adding to the final grade average which they receive or will receive as the result of any examination held for original entrance, 5 points. The board shall also give preference to persons eligible under subsection (b) as provided in that subsection. The numerical result thus attained shall be applied by the board of fire and police commissioners in determining the position of such persons on any eligibility list which has been created as the result of any examination for original entrance for purposes of preference in certification and appointment from such eligibility list. The board shall strike off the names of candidates for original appointment after such names have been on the list for more than 2 years.
(b) All persons who, on or after the effective date of this amendatory Act of 1993, have been paid-on-call certified firefighters II, paramedics, or any combination of those capacities, of the municipality shall be awarded 0.5 point for each year of successful service in one or more of those capacities, up to a maximum of 5 points at the time of examination for original appointment to the classified service of the fire department. Certified firefighters III shall be awarded one point per year up to a maximum of 5 points. Applicants from outside the municipality who were employed as full-time firefighters or firefighter-paramedics by a fire protection district or another municipality for at least 2 years shall have the same preference as paid-on-call personnel. These additional points presuppose a rating scale totalling 100 points available for the eligibility list. If more or fewer points are used in the rating scale for the eligibility list, the points awarded under this subsection shall be increased or decreased by a factor equal to the total possible points available for the examination divided by 100.
No person entitled to additional points under this subsection shall be required to claim that preference or credit before an examination is held. The preference shall be given after the posting or publication of the eligibility list. To qualify for the preference, applicants who are eligible for credit under this subsection shall make a claim for that credit, in writing, within 10 days after the posting of the eligibility list, or the claim shall be deemed waived. Upon request by the board of fire and police commissioners, the governing body of the municipality or (in the case of applicants from outside the municipality) the governing body of any fire protection district or any other municipality shall certify to the board of fire and police commissioners, within 10 days of the request, the number of years of successful paid-on-call service of any person. A candidate may not receive preference points under this subsection if the amount of points awarded would place the candidate before a veteran on the eligibility list.
(Source: P.A. 88-440.)

(65 ILCS 5/10-2.1-10) (from Ch. 24, par. 10-2.1-10)
Sec. 10-2.1-10. Promotional preferences.
Every member of the classified service of the fire or police department of any municipality coming under the provisions of this Division 2.1 who was engaged in a military or naval service of the United States at anytime for a period of one year, and who was honorably discharged therefrom, who is now or who may hereafter be on inactive or reserve duty in such military or naval service, not including, however, persons who were convicted by court-martial of disobedience of orders where such disobedience consisted in the refusal to perform military service on the ground of alleged religious or conscientious objections against war, and whose name appears on existing promotional eligibility registers or any promotional eligibility register that may hereafter be created as provided for by this Division 2.1 shall be preferred for promotional appointments of the fire or police department of any municipality coming under the provisions of this Division 2.1.
(Source: P.A. 76-1898.)

(65 ILCS 5/10-2.1-11) (from Ch. 24, par. 10-2.1-11)
Sec. 10-2.1-11. Promotional examinations-Credits to veterans.) The board of fire and police commissioners shall give preference for promotional appointment to persons designated in Section 10-2.1-10 whose names appear on promotional eligibility registers by adding to the final grade average which they will receive as a result of any promotional examination 7/10 of one point for each 6 months or fraction thereof of military or naval service not exceeding 30 months. The numerical result thus attained shall be applied by the board of fire and police commissioners in determining the position of such persons on any eligibility list as the result of any promotional examination held for purposes of preference in certification and appointment from such eligibility list.
No person shall receive the preference for a promotional appointment granted by this Division 2.1 after he has received one promotion from an eligibility list on which he was allowed such preference.
(Source: P.A. 79-702.)

(65 ILCS 5/10-2.1-12) (from Ch. 24, par. 10-2.1-12)
Sec. 10-2.1-12. Preference-Time for allowance.
No person entitled to preference or credit for military or naval service shall be required to claim military credit for service in the armed forces before any examination held under the provisions of this Division 2.1 but such preference shall be given after the posting or publication of the eligibility list or register at the request of such person before any certification or appointments are made from the eligibility register, upon the furnishing of evidence of an honorable discharge from and proof of such service.
(Source: Laws 1965, p. 2840.)

(65 ILCS 5/10-2.1-13) (from Ch. 24, par. 10-2.1-13)
Sec. 10-2.1-13. Notice of examination.
Notice of the time and place of every examination shall be given by the board by a publication at least 2 weeks preceding the examination, in one or more newspapers published in the municipality, or, if no newspaper is published therein, then in one or more newspapers with a general circulation within the municipality, except on promotional examinations, notice may be waived in writing by all members of the fire or police department, for which the promotional examination is to be given.
(Source: Laws 1965, p. 2840.)

(65 ILCS 5/10-2.1-14) (from Ch. 24, par. 10-2.1-14)
Sec. 10-2.1-14. Register of eligibles. The board of fire and police commissioners shall prepare and keep a register of persons whose general average standing, upon examination, is not less than the minimum fixed by the rules of the board, and who are otherwise eligible. These persons shall take rank upon the register as candidates in the order of their relative excellence as determined by examination, without reference to priority of time of examination. The board of fire and police commissioners may prepare and keep a second register of persons who have previously been full-time sworn officers of a regular police department in any municipal, county, university, or State law enforcement agency, provided they are certified by the Illinois Law Enforcement Training Standards Board and have been with their respective law enforcement agency within the State for at least 2 years. The persons on this list shall take rank upon the register as candidates in the order of their relative excellence as determined by members of the board of fire and police commissioners. Applicants who have been awarded a certificate attesting to their successful completion of the Minimum Standards Basic Law Enforcement Training Course, as provided in the Illinois Police Training Act, may be given preference in appointment over noncertified applicants. Applicants for appointment to fire departments who are licensed as an EMT, EMT-I, A-EMT, or paramedic under the Emergency Medical Services (EMS) Systems Act, may be given preference in appointment over non-licensed applicants.
Within 60 days after each examination, an eligibility list shall be posted by the board, which shall show the final grades of the candidates without reference to priority of time of examination and subject to claim for military credit. Candidates who are eligible for military credit shall make a claim in writing within 10 days after the posting of the eligibility list or such claim shall be deemed waived. Appointment shall be subject to a final physical examination.
If a person is placed on an eligibility list and becomes overage before he or she is appointed to a police or fire department, the person remains eligible for appointment until the list is abolished pursuant to authorized procedures. Otherwise no person who has attained the age of 36 years shall be inducted as a member of a police department and no person who has attained the age of 35 years shall be inducted as a member of a fire department, except as otherwise provided in this division. With respect to a police department, a veteran shall be allowed to exceed the maximum age provision of this Section by the number of years served on active military duty, but by no more than 10 years of active military duty.
(Source: P.A. 98-973, eff. 8-15-14.)

(65 ILCS 5/10-2.1-15) (from Ch. 24, par. 10-2.1-15)
Sec. 10-2.1-15. The board, by its rules, shall provide for promotion in the fire and police departments on the basis of ascertained merit and seniority in service and examination, and shall provide in all cases, where it is practicable, that vacancies shall be filled by promotion. All examinations for promotion shall be competitive among such members of the next lower rank as desire to submit themselves to examination. All promotions shall be made from the 3 having the highest rating, and where there are less than 3 names on the promotional eligible register, as originally posted, or remaining thereon after appointments have been made therefrom, appointments to fill existing vacancies shall be made from those names or name remaining on the promotional register except that promotions made in any municipality with more than 130,000 but less than 2,000,000 population may be made from the 7 members having the highest rating. The method of examination and the rules governing examinations for promotion shall be the same as provided for applicants for original appointment, except that original appointments only shall be on probation, as provided by the rules. The board shall strike off the names of candidates for promotional appointment after they have remained thereon for more than 3 years, provided there is no vacancy existing which can be filled from the promotional register.
(Source: P.A. 83-761.)

(65 ILCS 5/10-2.1-16) (from Ch. 24, par. 10-2.1-16)
Sec. 10-2.1-16. Temporary appointments.
In order to prevent a stoppage of public business, to meet extraordinary exigencies, or to prevent material impairment of either the police or fire department, the board may make temporary appointments, to remain in force until regular appointments may be made under the provisions of this Division 2.1, but never to exceed 60 days. No temporary appointment of any one person shall be made more than twice in any calendar year.
(Source: Laws 1967, p. 3437.)

(65 ILCS 5/10-2.1-17) (from Ch. 24, par. 10-2.1-17)
Sec. 10-2.1-17. Removal or discharge; investigation of charges; retirement. Except as hereinafter provided, no officer or member of the fire or police department of any municipality subject to this Division 2.1 shall be removed or discharged except for cause, upon written charges, and after an opportunity to be heard in his own defense. The hearing shall be as hereinafter provided, unless the employer and the labor organization representing the person have negotiated an alternative or supplemental form of due process based upon impartial arbitration as a term of a collective bargaining agreement. Such bargaining shall be mandatory unless the parties mutually agree otherwise. Any such alternative agreement shall be permissive.
If the chief of the fire department or the chief of the police department or both of them are appointed in the manner provided by ordinance, they may be removed or discharged by the appointing authority. In such case the appointing authority shall file with the corporate authorities the reasons for such removal or discharge, which removal or discharge shall not become effective unless confirmed by a majority vote of the corporate authorities. The board of fire and police commissioners shall conduct a fair and impartial hearing of the charges, to be commenced within 30 days of the filing thereof, which hearing may be continued from time to time. In case an officer or member is found guilty, the board may discharge him, or may suspend him not exceeding 30 days without pay. The board may suspend any officer or member pending the hearing with or without pay, but not to exceed 30 days. If the Board of Fire and Police Commissioners determines that the charges are not sustained, the officer or member shall be reimbursed for all wages withheld, if any. In the conduct of this hearing, each member of the board shall have power to administer oaths and affirmations, and the board shall have power to secure by its subpoena both the attendance and testimony of witnesses and the production of books and papers relevant to the hearing.
The age for retirement of policemen or firemen in the service of any municipality which adopts this Division 2.1 is 65 years, unless the Council or Board of Trustees shall by ordinance provide for an earlier retirement age of not less than 60 years.
The provisions of the Administrative Review Law, and all amendments and modifications thereof, and the rules adopted pursuant thereto, shall apply to and govern all proceedings for the judicial review of final administrative decisions of the board of fire and police commissioners hereunder. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
Nothing in this Section shall be construed to prevent the chief of the fire department or the chief of the police department from suspending without pay a member of his department for a period of not more than 5 calendar days, but he shall notify the board in writing of such suspension. The hearing shall be as hereinafter provided, unless the employer and the labor organization representing the person have negotiated an alternative or supplemental form of due process based upon impartial arbitration as a term of a collective bargaining agreement. Such bargaining shall be mandatory unless the parties mutually agree otherwise. Any such alternative agreement shall be permissive.
Any policeman or fireman so suspended may appeal to the board of fire and police commissioners for a review of the suspension within 5 calendar days after such suspension, and upon such appeal, the board may sustain the action of the chief of the department, may reverse it with instructions that the man receive his pay for the period involved, or may suspend the officer for an additional period of not more than 30 days or discharge him, depending upon the facts presented.
(Source: P.A. 95-356, eff. 8-23-07.)

(65 ILCS 5/10-2.1-18) (from Ch. 24, par. 10-2.1-18)
Sec. 10-2.1-18. Fire or police departments - Reduction of force - Reinstatement. When the force of the fire department or of the police department is reduced, and positions displaced or abolished, seniority shall prevail and the officers and members so reduced in rank, or removed from the service of the fire department or of the police department shall be considered furloughed without pay from the positions from which they were reduced or removed.
Such reductions and removals shall be in strict compliance with seniority and in no event shall any officer or member be reduced more than one rank in a reduction of force. Officers and members with the least seniority in the position to be reduced shall be reduced to the next lower rated position. For purposes of determining which officers and members will be reduced in rank, seniority shall be determined by adding the time spent at the rank or position from which the officer or member is to be reduced and the time spent at any higher rank or position in the Department. For purposes of determining which officers or members in the lowest rank or position shall be removed from the Department in the event of a layoff, length of service in the Department shall be the basis for determining seniority, with the least senior such officer or member being the first so removed and laid off. Such officers or members laid off shall have their names placed on an appropriate reemployment list in the reverse order of dates of layoff.
If any positions which have been vacated because of reduction in forces or displacement and abolition of positions, are reinstated, such members and officers of the fire department or of the police department as are furloughed from the said positions shall be notified by the board by registered mail of such reinstatement of positions and shall have prior right to such positions if otherwise qualified, and in all cases seniority shall prevail. Written application for such reinstated position must be made by the furloughed person within 30 days after notification as above provided and such person may be required to submit to examination by physicians, advanced practice registered nurses, or physician assistants of both the board of fire and police commissioners and the appropriate pension board to determine his physical fitness.
(Source: P.A. 99-581, eff. 1-1-17; 100-513, eff. 1-1-18.)

(65 ILCS 5/10-2.1-19) (from Ch. 24, par. 10-2.1-19)
Sec. 10-2.1-19. Annual report-Budget request.
Annually, at any time the corporate authorities may provide, the board of fire and police commissioners shall submit to the mayor or president a report of its activities, and of the rules in force and the practical effect thereof. In this report the board may make suggestions which the board believes would result in greater efficiency in the fire or police department. The board shall also submit an annual budget request to the municipal governing body prior to the end of each fiscal year. The mayor or president shall transmit the report to the city council or board of trustees.
(Source: Laws 1965, p. 2840.)

(65 ILCS 5/10-2.1-20) (from Ch. 24, par. 10-2.1-20)
Sec. 10-2.1-20. Secretary of board-Duties-Seal of board.
The board may employ a secretary, or may designate one of its own members to act as secretary. The secretary (1) shall keep the minutes of the board's proceedings, (2) shall be the custodian of all records pertaining to the business of the board, (3) shall keep a record of all examinations held, (4) shall perform all other duties the board prescribes, and (5) shall be custodian of the seal of the board, if one is adopted, and the board is hereby authorized to adopt an official seal and to prescribe the form thereof by resolution of the board.
(Source: Laws 1965, p. 2840.)

(65 ILCS 5/10-2.1-21) (from Ch. 24, par. 10-2.1-21)
Sec. 10-2.1-21. Rooms and funds for operation of boards.
The corporate authorities shall provide suitable rooms for the board of fire and police commissioners, and shall allow reasonable use of public buildings for holding examinations by the board and shall further provide adequate funds in the annual appropriation ordinance for the operation of the board.
(Source: Laws 1965, p. 2840.)

(65 ILCS 5/10-2.1-22) (from Ch. 24, par. 10-2.1-22)
Sec. 10-2.1-22. Compensation of secretary and members of board.
The secretary may be paid a reasonable compensation for his services, to be fixed by the corporate authorities. The corporate authorities may also fix the compensation to be paid to the members of the board, but until the corporate authorities make provision therefor, the members of the board shall serve without compensation.
(Source: Laws 1965, p. 2840.)

(65 ILCS 5/10-2.1-23) (from Ch. 24, par. 10-2.1-23)
Sec. 10-2.1-23. Disability or military leave-Grant by board.
A person holding a position in a fire or police department who is injured while in the performance of his duties and because of such injury is temporarily unable to continue to perform his duties or who enters the military or naval service of the United States because of a war in which the United States is a party belligerent or as required by any Act of Congress shall, upon written application to the board, be granted a disability or military leave, as the case may be.
(Source: Laws 1965, p. 2840.)

(65 ILCS 5/10-2.1-24) (from Ch. 24, par. 10-2.1-24)
Sec. 10-2.1-24. Return to active duty.
A person who has been on disability or military leave granted by the board and who wishes to return to active duty in his certified position shall be credited with seniority for the period of such leave and, if otherwise qualified, shall be reinstated to his certified position at the rank or grade held at the start of the leave, not more than 60 days after his written request for reinstatement is filed with the board. Such request shall be filed not more than 30 days after termination of the disability or military or naval service.
(Source: Laws 1965, p. 2840.)

(65 ILCS 5/10-2.1-25) (from Ch. 24, par. 10-2.1-25)
Sec. 10-2.1-25. Attorney for board.
The municipal attorney, in the event there is a separate attorney designated as a prosecutor for such municipality, shall represent the board unless the board is authorized by the municipality to employ its own attorney, and such attorney shall handle prosecutions before the board, but in the event that the municipal attorney shall both represent the municipality and be prosecutor in such municipality, then and in such event the governing body is hereby authorized to employ an attorney of its own choosing to represent said board.
(Source: Laws 1965, p. 2840.)

(65 ILCS 5/10-2.1-26) (from Ch. 24, par. 10-2.1-26)
Sec. 10-2.1-26. Application of the Act.
The provisions of this Division shall apply only to full-time firemen and full-time policemen of a regularly constituted fire or police department and not to any other personnel of any kind or description.
(Source: Laws 1965, p. 2840.)

(65 ILCS 5/10-2.1-27) (from Ch. 24, par. 10-2.1-27)
Sec. 10-2.1-27. Adoption. The electors of any municipality with less than 5,000 inhabitants may adopt this Division 2.1 in the following manner: Whenever the electors of such a municipality equal in number to 20% of the number of legal votes cast at the last preceding general municipal election petition the municipal clerk to submit the proposition whether that municipality shall adopt this Division 2.1, then the clerk shall certify the proposition to the proper election authority for submission at an election in accordance with the general election law. If the proposition is not adopted at that election, it may be submitted in like manner at any general municipal election thereafter.
The proposition shall be substantially in the following form:
--------------------------------------------------------------
Shall the city (or village
or incorporated town) of.... YES
adopt Division 2.1 of Article 10
of the Illinois Municipal Code ---------------------
providing for the appointment
of a board of fire and NO
police commissioners?
--------------------------------------------------------------
If a majority of the votes cast on this proposition at any such election are for the proposition, this Division 2.1 is adopted in that municipality.
(Source: P.A. 81-1489.)

(65 ILCS 5/10-2.1-28) (from Ch. 24, par. 10-2.1-28)
Sec. 10-2.1-28. Savings clause-Construction.
The repeal of a statute or part thereof by this Act shall not affect any action pending or rights existing at the time this Act takes effect.
The provisions of this Act insofar as they are the same or substantially the same as those of any prior statute, shall be construed as a continuation of such prior statute and not as a new enactment.
If in any other statute reference is made to an Act of the General Assembly, or a Section of such an Act, which is continued in this Division, such reference shall be held to refer to the Division or Section thereof so continued in this Division.
(Source: Laws 1965, p. 2840.)

(65 ILCS 5/10-2.1-29) (from Ch. 24, par. 10-2.1-29)
Sec. 10-2.1-29. Governing provisions.
This division is subject to the provisions of the "Illinois Police Training Act", approved August 18, 1965 and the provisions of the "Illinois Fire Protection Training Act", certified November 9, 1971.
This amendatory Act of 1973 is not a limit on any municipality which is a home rule unit.
(Source: P.A. 78-951.)

(65 ILCS 5/10-2.1-30) (from Ch. 24, par. 10-2.1-30)
Sec. 10-2.1-30. Any full time member of a regular fire department of a Fire Protection District which was discontinued and whose obligations were assumed by a municipality under Section 21 of "An Act in Relation to Fire Protection Districts", who has served at least one year as a full time member of such department, shall become a member of the classified service of the fire department in the municipality in the position held by him at the time of such discontinuance, without examination and age limitation.
(Source: P.A. 77-244; 77-1438.)

(65 ILCS 5/10-2.1-31)
Sec. 10-2.1-31. Emergency medical technician licensure. The corporate authorities of any municipality may require that all firefighters hired by the municipality on or after January 1, 2009 (the effective date of Public Act 95-935) be licensed as an EMT, EMT-I, A-EMT, or paramedic under the Emergency Medical Services (EMS) Systems Act.
(Source: P.A. 98-973, eff. 8-15-14.)

(65 ILCS 5/Art. 10 Div. 3 heading)

(65 ILCS 5/10-3-1) (from Ch. 24, par. 10-3-1)
Sec. 10-3-1. The salary to be paid to a policeman in any municipality with 5,000 or more inhabitants but with less than 25,000 inhabitants, shall be not less than $500 per month. The salary to be paid to a policeman in any municipality with 25,000 or more inhabitants but with less than 50,000 inhabitants shall be not less than $550 per month. The salary to be paid to a policeman in any municipality with 50,000 or more inhabitants but with less than 250,000 inhabitants shall be not less than $600 per month.
In this Section 10-3-1 "policeman" means any member of a regularly constituted police department of a municipality, sworn and commissioned to perform police duties, and includes the chief of police, assistant chief of police, chief of detectives, captains, lieutenants, sergeants, plain clothes men and patrolmen. The term "policeman" as used in this Section 10-3-1 does not include any of the following persons: Part time policemen, special policemen, auxiliary police officers, policemen serving initial probationary periods, night watchmen, temporary employees, clerks or other civilian employees of a police department, traffic guards, civilian parking meter and parking facilities personnel or so-called auxiliary police officers specially appointed to aid or direct traffic at or near schools or public functions, or to aid in civilian defense, or special policemen temporarily employed or commissioned as police officers.
(Source: P.A. 94-984, eff. 6-30-06.)

(65 ILCS 5/10-3-2) (from Ch. 24, par. 10-3-2)
Sec. 10-3-2.
The salary to be paid to a fireman in any municipality with 5,000 or more inhabitants but with less than 25,000 inhabitants, shall be not less than $500 per month. The salary to be paid to a fireman in any municipality with 25,000 or more inhabitants but with less than 50,000 inhabitants, shall be not less than $550 per month. The salary to be paid to a fireman in any municipality with 50,000 or more inhabitants but with less than 250,000 inhabitants shall be not less than $600 per month.
In this Section 10-3-2, "fireman" means any member of a regularly constituted fire department of a municipality, appointed or commissioned to perform fire fighting duties, and includes the fire chief, assistant fire chief, captain, engineer, driver, ladder man, hose man, pipe man, and any other member of a regularly constituted fire department. The term "fireman" as used in this Section 10-3-2 does not mean any cadet, special fireman temporarily employed or firemen serving initial probationary periods.
This amendatory Act of 1973 does not apply to any municipality which is a home rule unit.
(Source: P.A. 78-402.)

(65 ILCS 5/10-3-3) (from Ch. 24, par. 10-3-3)
Sec. 10-3-3.
Subject to the exemptions enumerated in Section 10-3-4, no person employed in the fire department of any municipality having a population of over 10,000 shall be required to remain on duty in his employment for periods of time which, in the aggregate in any month, amount to more than 56 hours for each week in that month.
(Source: P.A. 77-527.)

(65 ILCS 5/10-3-3.1)
Sec. 10-3-3.1. Distinct police and fire duties. A non-home rule municipality shall not assign a "fireman", as defined in Section 10-3-2, to perform police duties or a "policeman", as defined in Section 10-3-1, to perform firefighting duties or in any way combine the duties of a fireman or a policeman after his or her appointment from a police department or fire department register of eligibles. A non-home rule municipality shall not administer its fire department's or police department's regular work assignments in a manner inconsistent with this Section. This Section does not apply to any municipality that created a department of public safety before January 1, 1998.
(Source: P.A. 94-720, eff. 1-6-06.)

(65 ILCS 5/10-3-4) (from Ch. 24, par. 10-3-4)
Sec. 10-3-4. The provisions of Section 10-3-3 do not apply:
(1) To the person in command of a municipal fire

department;

(2) To employees of a fire department who are

employed subject to call;

(3) To the members or employees of a fire department,

when required to remain on duty by the marshal or chief officer or any of his aids on account of a serious emergency caused by conflagration, riot, or other causes.

(Source: Laws 1961, p. 576.)

(65 ILCS 5/10-3-5) (from Ch. 24, par. 10-3-5)
Sec. 10-3-5. Any mayor, president, commissioner, alderman, or trustee, who violates the provisions of Section 10-3-3, is guilty of a Class B misdemeanor.
(Source: P.A. 77-2500.)

(65 ILCS 5/10-3-6) (from Ch. 24, par. 10-3-6)
Sec. 10-3-6. In all cities and villages which have adopted "An Act to regulate the hours of labor of employees in the fire department in cities and villages," approved June 26, 1913, as therein provided for, or which adopt this section as provided for in Section 10-3-7, no employee of the fire department shall be compelled to be on duty more than 10 consecutive hours during the period between sunrise and sunset, nor more than 14 consecutive hours during the period between sunset and sunrise.
The head or chief officer of the department shall so arrange the working hours of the employees of the department that each employee shall work, as near as may be, an equal number of hours per month. However, the head or chief officer of the department, his aids or assistants, in their discretion, in cases of great emergency or necessity, may require the employees to continue at their work or duties until, in the judgment of the head or chief of the department, his aids or assistants, the work or services of the employees is no longer required.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/10-3-7) (from Ch. 24, par. 10-3-7)
Sec. 10-3-7. The electors of any city or village may adopt the provisions of Section 10-3-6 in the following manner: Whenever the electors in any city or village equal in number to 5% of the number of legal votes cast at the last preceding general municipal election petition the city or village clerk for the submission of the proposition as to whether that city or village shall adopt the provisions of Section 10-3-6 of the Illinois Municipal Code, that clerk shall certify the proposition for submission at the next succeeding general municipal election, and if the proposition is not adopted at that election it may be submitted in like manner at any general municipal election thereafter.
The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall the provisions of Section
10-3-6 of the Illinois Municipal Code, YES
providing for the regulation of --------------------
working hours of employees in the NO
fire department, be adopted?
--------------------------------------------------------------
If a majority of the electors in the municipality voting thereon vote for the adoption of Section 10-3-6, it is adopted by and shall be in force in that municipality.
(Source: P.A. 81-1489.)

(65 ILCS 5/10-3-8) (from Ch. 24, par. 10-3-8)
Sec. 10-3-8. Whenever a dispute exists concerning wages, hours of labor, or conditions of employment of members of the fire department of any municipality with a population of 5,000 or more, a firemen's arbitration board shall be appointed as provided in Section 10-3-9.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/10-3-9) (from Ch. 24, par. 10-3-9)
Sec. 10-3-9. The firemen's arbitration board shall consist of 5 members, 4 of whom shall be appointed by the corporate authorities. In making 2 of such appointments the corporate authorities shall give due consideration to the recommendations of members of the fire department. The 4 members appointed by the corporate authorities shall select a fifth member of the board. The firemen's arbitration board shall meet and organize as soon as possible after its appointment. Such board shall select from its membership a chairman and such other officers as it deems necessary.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/10-3-10) (from Ch. 24, par. 10-3-10)
Sec. 10-3-10. The firemen's arbitration board shall conduct hearings with dispatch for the purpose of hearing evidence relevant to the subject of the dispute and shall, as soon as practicable, report its findings and recommendations to the corporate authorities and to any organization of the firemen of the municipality. Such board's recommendation shall be advisory only and shall not be binding upon the municipality or upon the members of the fire department.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/10-3-11) (from Ch. 24, par. 10-3-11)
Sec. 10-3-11. Members of the firemen's arbitration board shall serve without compensation, but the expenses of any hearings conducted by such board shall be borne by the municipality.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/10-3-12) (from Ch. 24, par. 10-3-12)
Sec. 10-3-12. (a) A fireman who is an elected state officer of a statewide labor organization that is a representative of municipal firemen in Illinois shall be granted leave by the municipality, without loss of pay or benefits and without being required to make up for lost time, for work hours devoted to performing the fireman's responsibilities as an elected state officer of the statewide labor organization; provided that the elected officer has arranged for a fireman from the same municipality who is qualified to perform the absent fireman's duties to work for those hours. This Section shall not apply to any municipality with a population of 1,000,000 or more.
(b) The statewide labor organization shall, by May 1 of each year:
(1) designate 4 elected state officers, whose right

to leave while carrying out their duties for the organization shall be limited to 20 shifts per officer per year (for years beginning May 1 and ending April 30); and

(2) notify each municipality that is the employer of

an elected state officer to whom this Section applies, identifying the elected state officer, and indicating whether the officer is one of those limited to 20 shifts per year.

(c) The regulation of leave for a fireman who is employed by a municipality with a population of less than 1,000,000 and who is an elected state officer of a statewide labor organization in Illinois, while he is performing the duties of that office, is an exclusive power and function of the State. Pursuant to subsection (h) of Section 6 of Article 7 of the Illinois Constitution, a home rule municipality with a population of less than 1,000,000 may not regulate the leave of a fireman for work hours devoted to the fireman's responsibilities as an elected state officer of a statewide labor organization. This Section is a denial and limitation of home rule powers.
(d) For the purposes of this Section:
"Statewide labor organization" means an organization representing firefighters employed by at least 85 municipalities in this State, that is affiliated with the Illinois State Federation of Labor.
"Elected state officer" means a full-time firefighter who is one of the 9 top elected officers of the statewide labor organization.
(Source: P.A. 86-1395.)

(65 ILCS 5/Art. 10 Div. 4 heading)

(65 ILCS 5/10-4-1) (from Ch. 24, par. 10-4-1)
Sec. 10-4-1. The corporate authorities of any municipality may provide by ordinance in regard to the relation between all municipal officers and employees in respect to each other, the municipality, and the people.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/10-4-2) (from Ch. 24, par. 10-4-2)
Sec. 10-4-2. Group insurance.
(a) The corporate authorities of any municipality may arrange to provide, for the benefit of employees of the municipality, group life, health, accident, hospital, and medical insurance, or any one or any combination of those types of insurance, and may arrange to provide that insurance for the benefit of the spouses or dependents of those employees. The insurance may include provision for employees or other insured persons who rely on treatment by prayer or spiritual means alone for healing in accordance with the tenets and practice of a well recognized religious denomination. The corporate authorities may provide for payment by the municipality of a portion of the premium or charge for the insurance with the employee paying the balance of the premium or charge. If the corporate authorities undertake a plan under which the municipality pays a portion of the premium or charge, the corporate authorities shall provide for withholding and deducting from the compensation of those municipal employees who consent to join the plan the balance of the premium or charge for the insurance.
(b) If the corporate authorities do not provide for a plan under which the municipality pays a portion of the premium or charge for a group insurance plan, the corporate authorities may provide for withholding and deducting from the compensation of those employees who consent thereto the premium or charge for any group life, health, accident, hospital, and medical insurance.
(c) The corporate authorities may exercise the powers granted in this Section only if the kinds of group insurance are obtained from an insurance company authorized to do business in the State of Illinois, or are obtained through an intergovernmental joint self-insurance pool as authorized under the Intergovernmental Cooperation Act. The corporate authorities may enact an ordinance prescribing the method of operation of the insurance program.
(d) If a municipality, including a home rule municipality, is a self-insurer for purposes of providing health insurance coverage for its employees, the insurance coverage shall include screening by low-dose mammography for all women 35 years of age or older for the presence of occult breast cancer unless the municipality elects to provide mammograms itself under Section 10-4-2.1. The coverage shall be as follows:
(1) A baseline mammogram for women 35 to 39 years of

age.

(2) An annual mammogram for women 40 years of age or

older.

(3) A mammogram at the age and intervals considered

medically necessary by the woman's health care provider for women under 40 years of age and having a family history of breast cancer, prior personal history of breast cancer, positive genetic testing, or other risk factors.

(4) A comprehensive ultrasound screening of an entire

breast or breasts if a mammogram demonstrates heterogeneous or dense breast tissue, when medically necessary as determined by a physician licensed to practice medicine in all of its branches.

For purposes of this subsection, "low-dose mammography" means the x-ray examination of the breast using equipment dedicated specifically for mammography, including the x-ray tube, filter, compression device, and image receptor, with an average radiation exposure delivery of less than one rad per breast for 2 views of an average size breast. The term also includes digital mammography.
(d-5) Coverage as described by subsection (d) shall be provided at no cost to the insured and shall not be applied to an annual or lifetime maximum benefit.
(d-10) When health care services are available through contracted providers and a person does not comply with plan provisions specific to the use of contracted providers, the requirements of subsection (d-5) are not applicable. When a person does not comply with plan provisions specific to the use of contracted providers, plan provisions specific to the use of non-contracted providers must be applied without distinction for coverage required by this Section and shall be at least as favorable as for other radiological examinations covered by the policy or contract.
(d-15) If a municipality, including a home rule municipality, is a self-insurer for purposes of providing health insurance coverage for its employees, the insurance coverage shall include mastectomy coverage, which includes coverage for prosthetic devices or reconstructive surgery incident to the mastectomy. Coverage for breast reconstruction in connection with a mastectomy shall include:
(1) reconstruction of the breast upon which the

mastectomy has been performed;

(2) surgery and reconstruction of the other breast to

produce a symmetrical appearance; and

(3) prostheses and treatment for physical

complications at all stages of mastectomy, including lymphedemas.

Care shall be determined in consultation with the attending physician and the patient. The offered coverage for prosthetic devices and reconstructive surgery shall be subject to the deductible and coinsurance conditions applied to the mastectomy, and all other terms and conditions applicable to other benefits. When a mastectomy is performed and there is no evidence of malignancy then the offered coverage may be limited to the provision of prosthetic devices and reconstructive surgery to within 2 years after the date of the mastectomy. As used in this Section, "mastectomy" means the removal of all or part of the breast for medically necessary reasons, as determined by a licensed physician.
A municipality, including a home rule municipality, that is a self-insurer for purposes of providing health insurance coverage for its employees, may not penalize or reduce or limit the reimbursement of an attending provider or provide incentives (monetary or otherwise) to an attending provider to induce the provider to provide care to an insured in a manner inconsistent with this Section.
(d-20) The requirement that mammograms be included in health insurance coverage as provided in subsections (d) through (d-15) is an exclusive power and function of the State and is a denial and limitation under Article VII, Section 6, subsection (h) of the Illinois Constitution of home rule municipality powers. A home rule municipality to which subsections (d) through (d-15) apply must comply with every provision of through subsections.
(e) Rulemaking authority to implement this amendatory Act of the 95th General Assembly, if any, is conditioned on the rules being adopted in accordance with all provisions of the Illinois Administrative Procedure Act and all rules and procedures of the Joint Committee on Administrative Rules; any purported rule not so adopted, for whatever reason, is unauthorized.
(Source: P.A. 95-1045, eff. 3-27-09.)

(65 ILCS 5/10-4-2.1) (from Ch. 24, par. 10-4-2.1)
Sec. 10-4-2.1. Mammograms. A municipality, including a home rule municipality, that does not provide insurance coverage of mammograms under Section 10-4-2 shall itself provide or cause to be provided to its employees mammograms that meet the requirements set forth in that Section. The requirement that mammograms be provided by municipalities as provided in this Section is an exclusive power and function of the State and is a denial and limitation under Article VII, Section 6, subsection (h) of the Illinois Constitution of home rule municipality powers. A home rule municipality to which this Section applies must comply with every provision of this Section.
(Source: P.A. 87-780.)

(65 ILCS 5/10-4-2.2)
Sec. 10-4-2.2. Post-parturition care. If a municipality, including a home rule municipality, is a self-insurer for purposes of providing health insurance coverage for its employees, the coverage shall include coverage for the post-parturition care benefits required to be covered by a policy of accident and health insurance under Section 356s of the Illinois Insurance Code. The requirement that post-parturition care be covered as provided in this Section is an exclusive power and function of the State and is a denial and limitation under Article VII, Section 6, subsection (h) of the Illinois Constitution. A home rule municipality to which this Section applies must comply with every provision of this Section.
(Source: P.A. 89-513, eff. 9-15-96; 90-14, eff. 7-1-97.)

(65 ILCS 5/10-4-2.3)
Sec. 10-4-2.3. Required health benefits. If a municipality, including a home rule municipality, is a self-insurer for purposes of providing health insurance coverage for its employees, the coverage shall include coverage for the post-mastectomy care benefits required to be covered by a policy of accident and health insurance under Section 356t and the coverage required under Sections 356g, 356g.5, 356g.5-1, 356u, 356w, 356x, 356z.6, 356z.8, 356z.9, 356z.10, 356z.11, 356z.12, 356z.13, 356z.14, 356z.15, 356z.22, and 356z.25 of the Illinois Insurance Code. The coverage shall comply with Sections 155.22a, 355b, 356z.19, and 370c of the Illinois Insurance Code. The requirement that health benefits be covered as provided in this is an exclusive power and function of the State and is a denial and limitation under Article VII, Section 6, subsection (h) of the Illinois Constitution. A home rule municipality to which this Section applies must comply with every provision of this Section.
Rulemaking authority to implement Public Act 95-1045, if any, is conditioned on the rules being adopted in accordance with all provisions of the Illinois Administrative Procedure Act and all rules and procedures of the Joint Committee on Administrative Rules; any purported rule not so adopted, for whatever reason, is unauthorized.
(Source: P.A. 99-480, eff. 9-9-15; 100-24, eff. 7-18-17; 100-138, eff. 8-18-17.)

(65 ILCS 5/10-4-2.5)
Sec. 10-4-2.5. Woman's health care provider. The corporate authorities of all municipalities are subject to the provisions of Section 356r of the Illinois Insurance Code. The requirement under this Section that health care benefits provided by municipalities comply with Section 356r of the Illinois Insurance Code is an exclusive power and function of the State and is a denial and limitation of home rule municipality powers under Article VII, Section 6, subsection (h) of the Illinois Constitution.
(Source: P.A. 89-514, eff. 7-17-96; 90-14, eff. 7-1-97.)

(65 ILCS 5/10-4-2.8)
Sec. 10-4-2.8. Managed Care Reform and Patient Rights Act. The corporate authorities of all municipalities are subject to the provisions of the Managed Care Reform and Patient Rights Act. The requirement under this Section that health care benefits provided by municipalities comply with the Managed Care Reform and Patient Rights Act is an exclusive power and function of the State and is a denial and limitation of home rule municipality powers under Article VII, Section 6, subsection (h) of the Illinois Constitution.
(Source: P.A. 91-617, eff. 1-1-00.)

(65 ILCS 5/10-4-3) (from Ch. 24, par. 10-4-3)
Sec. 10-4-3. The corporate authorities of any municipality may withhold and deduct from the compensation of each of its employees who consents thereto, a specified amount each pay period for the purchase of United States Savings Bonds for the benefit of such employee and in such denomination as may be stated. The account of each employee shall be kept separate. As often as the individual account of any such employee contains a credit sufficient to purchase a bond of the denomination stated, the withholding officer shall arrange for or make such purchase as directed by such employee, and shall deliver such bond to such employee.
Whenever any employee is separated from municipal service, any sum to his credit in such withheld compensation funds shall be paid to him or to his estate on request.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/10-4-4) (from Ch. 24, par. 10-4-4)
Sec. 10-4-4. In municipalities of more than 500,000, the corporate authorities may investigate the enforcement of the municipal ordinances, rules and regulations, and the action, conduct and efficiency of all officers, agents and employees of the municipality. In the conduct of such investigations the corporate authorities may hold public hearings. Each member of the corporate authorities shall have power to administer oaths, and the clerk of the municipality, by order of the corporate authorities, shall issue subpoenas to secure the attendance and testimony of witnesses and the production of books and papers relevant to such investigations and to any hearing before the corporate authorities or any member thereof.
Any circuit court of this state upon application of the corporate authorities, or any member thereof, may in its discretion compel the attendance of witnesses, the production of books and papers, and the giving of testimony before the corporate authorities or any member thereof, by attachment for contempt or otherwise in the same manner as the production of evidence may be compelled before the court.
(Source: P.A. 81-282.)

(65 ILCS 5/10-4-5) (from Ch. 24, par. 10-4-5)
Sec. 10-4-5. The corporate authorities of a municipality shall not pass any ordinance requiring a municipal employee who is under the age of 56 to retire.
No home rule unit, as defined in Article VII of the Illinois Constitution, shall have the power to change, alter or amend in any way the provisions of this Section, and it is declared to be the law in this State, pursuant to paragraphs (h) and (i) of Section 6 of Article VII of the Constitution, that the establishment of a mandatory retirement age below the age of 56 for employees of a municipality is an exercise of exclusive State power which may not be exercised concurrently by a home rule unit.
(Source: P.A. 82-536.)

(65 ILCS 5/10-4-6) (from Ch. 24, par. 10-4-6)
Sec. 10-4-6. In municipalities of more than 500,000 population, applications for examination for and appointment to positions as firefighters or police shall be made available at various branches of the public library of the municipality. It is declared to be the law of this State, pursuant to paragraph (g) of Section 6 of Article VII of the Illinois Constitution, that this Section is a denial of the power of a home rule unit to fail to make applications available as required by this Section.
(Source: P.A. 85-1342.)

(65 ILCS 5/10-4-7) (from Ch. 24, par. 10-4-7)
Sec. 10-4-7. Persons in fire service. In any municipality with a population under 10,000 that is located in a county with a population over 3,000,000 and that maintains a firefighters' pension fund under Article 4 of the Illinois Pension Code, persons who participate in that pension fund and who have served at any time between July 1, 1976 and July 1, 1978 in the position of protective inspection officer or administrative assistant for fire services shall, if the position included firefighting duties, be entitled to receive service credit in that pension fund for such service, notwithstanding that such persons may not have held civil service appointments as firefighters, provided that application is made to the pension fund by July 1, 1992, and the corresponding employee contributions are paid, based on the compensation received for such service and the contribution rates in effect during such service for firefighters in the pension fund, plus interest thereon at the rate of 6% per year, compounded annually, from July 1, 1988 to the date of payment.
(Source: P.A. 87-782; 87-847; 87-895.)

(65 ILCS 5/10-4-8)
Sec. 10-4-8. Power to deduct wages for debts.
(a) Upon receipt of notice from the comptroller of a county with a population of 3,000,000 or more, the Cook County Forest Preserve District, the Chicago Park District, the Metropolitan Water Reclamation District, the Chicago Board of Education, or a housing authority of a municipality with a population of 500,000 or more that a debt is due and owing the county, the Cook County Forest Preserve District, the Chicago Park District, the Metropolitan Water Reclamation District, the Chicago Transit Authority, the Chicago Board of Education, or the housing authority by an employee of a municipality with a population of 500,000 or more, the municipality may withhold, from the compensation of that employee, the amount of the debt that is due and owing and pay the amount withheld to the county, the Cook County Forest Preserve District, the Chicago Park District, the Metropolitan Water Reclamation District, the Chicago Transit Authority, the Chicago Board of Education, or the housing authority; provided, however that the amount deducted from any one salary or wage payment shall not exceed 25% of the net amount of the payment.
(b) Before the municipality deducts any amount from any salary or wage of an employee under this Section, the county, the Cook County Forest Preserve District, the Chicago Park District, the Metropolitan Water Reclamation District, the Chicago Transit Authority, the Chicago Board of Education, or the housing authority shall certify that (i) the employee has been afforded an opportunity for a hearing to dispute the debt that is due and owing the county, the Cook County Forest Preserve District, the Chicago Park District, the Metropolitan Water Reclamation District, the Chicago Transit Authority, the Chicago Board of Education, or the housing authority and (ii) the employee has received notice of a wage deduction order and has been afforded an opportunity for a hearing to object to the order.
(c) For purposes of this Section:
(1) "Net amount" means the part of the salary or wage

payment remaining after the deduction of any amounts required by law to be deducted.

(2) "Debt due and owing" means (i) a specified sum of

money owed to the county, the Cook County Forest Preserve District, the Chicago Park District, the Metropolitan Water Reclamation District, the Chicago Transit Authority, the Chicago Board of Education, or the housing authority for services, work, or goods, after the period granted for payment has expired, or (ii) a specified sum of money owed to the county, the Cook County Forest Preserve District, the Chicago Park District, the Metropolitan Water Reclamation District, the Chicago Transit Authority, the Chicago Board of Education, or the housing authority pursuant to a court order or order of an administrative hearing officer after the exhaustion of, or the failure to exhaust, judicial review.

(d) Nothing in this Section is intended to affect the power of a municipality to withhold the amount of any debt that is due and owing the municipality by any of its employees.
(Source: P.A. 92-109, eff. 7-20-01.)

(65 ILCS 5/10-4-10)
Sec. 10-4-10. Compliance with ITAP requirements. A municipality must comply with the requirements of Section 405-335 of the Department of Central Management Services Law of the Civil Administrative Code of Illinois concerning the Illinois Transparency and Accountability Portal (ITAP). A municipality may not submit employment information for the ITAP in a manner that is inconsistent with the requirements of Section 405-335 of the Department of Central Management Services Law of the Civil Administrative Code of Illinois. This Section is a limitation under subsection (i) of Section 6 of Article VII of the Illinois Constitution on the concurrent exercise by home rule municipalities of powers and functions exercised by the State.
(Source: P.A. 97-744, eff. 1-1-13.)

(65 ILCS 5/10-4-12)
Sec. 10-4-12. Cessation of existing municipal fire departments. If a city or village with 500 or more residents owns, operates, or maintains any fire department or departments, that city or village may not cease the operation and maintenance of that fire department or those fire departments unless the proposed cessation is first submitted by referendum to the voters of the city or village as provided by Section 15b of the Fire Protection District Act.
(Source: P.A. 98-666, eff. 1-1-15.)

(65 ILCS 5/Art. 10 Div. 5 heading)

(65 ILCS 5/10-5-1) (from Ch. 24, par. 10-5-1)
Sec. 10-5-1. Every city, village or incorporated town in this State, which adopts this Division 5, as hereinafter provided, now having or which may hereafter have a volunteer fire department or a fire department composed in part of volunteer firemen, shall procure, in the name and for the benefit of the volunteer members of such fire department, a policy or policies of insurance, conditioned as hereinafter provided.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/10-5-2) (from Ch. 24, par. 10-5-2)
Sec. 10-5-2. Each such policy of insurance shall provide for the payment to every volunteer member of such fire department receiving any injury, which injury was sustained through accidental means and was caused by and arose out of the duties of such member as a volunteer fireman, causing a disability which prevents such member from pursuing his usual vocation, as follows:
In such cities, villages and incorporated towns having a population of less than 1,000, a weekly indemnity of not less than $20,
In such cities, villages and incorporated towns having a population of 1,000 or more, a weekly indemnity of not less than $30.
Every such policy shall further provide:
(a) That the weekly indemnity payable thereunder

shall be paid as long as such disability shall continue, not however, to exceed a period of 52 weeks.

(b) That in the event of the death or total permanent

disability of such volunteer fireman, the sum of not less than $3,500 shall be paid to the estate of any such volunteer fireman or to such volunteer fireman with a total permanent disability, as the case may be.

(c) For the payment of such medical, surgical,

hospital and nurse services and supplies, as may be necessary on account of such injury, the total sum thereof, however, not to exceed $750, for injuries sustained as the result of any one accident.

This amendatory act of 1973 does not apply to any municipality which is a home rule unit.
(Source: P.A. 99-143, eff. 7-27-15.)

(65 ILCS 5/10-5-3) (from Ch. 24, par. 10-5-3)
Sec. 10-5-3. For the purposes of this Division 5, "volunteer fireman" or "volunteer member" means a person having regular employment, at work other than that of a fireman, but who is carried on the rolls of a regularly constituted fire department either for the purpose of the prevention or control of fire or the underwater recovery of drowning victims, the members of which are under the jurisdiction of the corporate authorities of city, village or incorporated town and who may receive some compensation for his services as a fireman. "Volunteer fireman" or "volunteer member" does not mean an individual who volunteers assistance and is not a regularly enrolled fireman. However, nothing herein contained shall be construed to prohibit any city, village or incorporated town from procuring insurance to cover persons acting as firemen who are not regularly enrolled as such.
(Source: P.A. 80-597.)

(65 ILCS 5/10-5-4) (from Ch. 24, par. 10-5-4)
Sec. 10-5-4. If the corporate authorities of any city, village or incorporated town, which adopts this Division 5, neglect, refuse or fail to procure the insurance policies prescribed in this Division 5, within 30 days after the adoption hereof, except as provided in Section 10-5-5, neglect, refuse or fail to keep such policies in force, then such city, village or incorporated town shall be liable in an action at law to such volunteer firemen or their estates, as the case may be, for all amounts which would have been payable under the provisions of such insurance policies had such policies been procured by such city, village or incorporated town.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/10-5-5) (from Ch. 24, par. 10-5-5)
Sec. 10-5-5. Any city, village or incorporated town which, at the time it adopts this Division 5, is carrying insurance policies with provisions for the payment of indemnities to volunteer firemen, shall have one year from such time within which to procure insurance policies containing provisions which meet the requirements of this Division 5.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/10-5-6) (from Ch. 24, par. 10-5-6)
Sec. 10-5-6. Whenever the legal voters of such city, village or incorporated town equal in number to 10% of the legal votes cast at the last preceding general municipal election petition the city, village or incorporated town clerk for the submission of the proposition as to whether such city, village or incorporated town, shall adopt the provisions of this Division 5, then such clerk shall certify the proposition accordingly, for submission at an election in accordance with the general election law, and if such proposition be not adopted at such election, the same may in like manner be submitted to any general municipal election thereafter.
The proposition shall be substantially in the following form:
--------------------------------------------------------------
Shall the city (or village or
incorporated town) of.... adopt YES
Division 5 of Article 10 of the --------------------
Illinois Municipal Code providing for NO
insurance coverage for volunteer firemen?
--------------------------------------------------------------
If a majority of the votes cast upon such proposition shall be for such proposition, then this Division 5 shall be in force in such city, village or incorporated town, as of the beginning of the third month of the next fiscal year of such city, village or incorporated town.
(Source: P.A. 81-1489.)



Article 11 - Corporate Powers and Functions

(65 ILCS 5/Art. 11 heading)

(65 ILCS 5/Art 11 prec Div 1 heading)

(65 ILCS 5/Art. 11 Div. 1 heading)

(65 ILCS 5/11-1-1) (from Ch. 24, par. 11-1-1)
Sec. 11-1-1. The corporate authorities of each municipality may pass and enforce all necessary police ordinances.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-1-2) (from Ch. 24, par. 11-1-2)
Sec. 11-1-2. Duties and powers of police officers.
(a) Police officers in municipalities shall be conservators of the peace. They shall have the power (i) to arrest or cause to be arrested, with or without process, all persons who break the peace or are found violating any municipal ordinance or any criminal law of the State, (ii) to commit arrested persons for examination, (iii) if necessary, to detain arrested persons in custody over night or Sunday in any safe place or until they can be brought before the proper court, and (iv) to exercise all other powers as conservators of the peace prescribed by the corporate authorities.
(b) All warrants for the violation of municipal ordinances or the State criminal law, directed to any person, may be served and executed within the limits of a municipality by any police officer of the municipality. For that purpose, police officers have all the common law and statutory powers of sheriffs.
(c) The corporate authorities of each municipality may prescribe any additional duties and powers of the police officers.
(Source: P.A. 90-540, eff. 12-1-97.)

(65 ILCS 5/11-1-2.1) (from Ch. 24, par. 11-1-2.1)
Sec. 11-1-2.1. In addition to the powers of the police of any municipality under Section 7-4-8 of this Act, the corporate authorities of each municipality having a population of less than 500,000 may enter into agreements with any other such municipality or municipalities to furnish police assistance on request. Such agreements shall contain provisions in relation to any liability, including any liability or obligation to indemnify created by Section 1-4-5 or Section 1-4-6, which may occur as a result of any police assistance furnished under such agreements.
Police officers furnishing assistance under such agreements have all of the powers of police officers of any requesting municipality and are subject to the direction of the chief of police of a requesting municipality.
(Source: Laws 1967, p. 3284.)

(65 ILCS 5/11-1-3) (from Ch. 24, par. 11-1-3)
Sec. 11-1-3. The corporate authorities of any city or village containing less than 500,000 inhabitants may levy, annually, a tax not to exceed .075% of the value, as equalized or assessed by the Department of Revenue, of all taxable property therein, to provide revenue for the purpose of police protection in that municipality. This tax shall be in addition to and in excess of all taxes authorized by law to be levied and collected in that city or village and shall be in addition to and in excess of the amount authorized to be levied for general purposes as provided by Section 8-3-1.
However, municipalities authorized to levy this tax on July 1, 1967 shall have a rate limitation of .15% or the rate limitation in effect on July 31, 1969, whichever is greater.
(Source: P.A. 81-1509.)

(65 ILCS 5/11-1-5) (from Ch. 24, par. 11-1-5)
Sec. 11-1-5. The corporate authorities of each municipality may by ordinance declare a curfew throughout all or any part of the municipality and establish the conditions and restrictions thereof.
(Source: Laws 1968. p. 80.)

(65 ILCS 5/11-1-5.1) (from Ch. 24, par. 11-1-5.1)
Sec. 11-1-5.1. In any municipality which is authorized to levy a tax under Section 11-1-3 of this Division 1, the tax rate limit so authorized may be increased to not to exceed .40%, or beginning in taxable year 2000, .60%, of the value of all the taxable property in such municipality, provided the proposition for such tax rate increase has been submitted to the electors of that municipality and approved by a majority of those voting on the question. The corporate authorities may order the proposition submitted at any election. The municipal clerk shall certify the question to the proper election authority who shall submit the proposition at an election in accordance with the general election law.
(Source: P.A. 91-299, eff. 7-29-99.)

(65 ILCS 5/11-1-6) (from Ch. 24, par. 11-1-6)
Sec. 11-1-6. The corporate authorities of each municipality may by ordinance grant to the mayor the extraordinary power and authority to exercise, by executive order, during a state of emergency, such of the powers of the corporate authorities as may be reasonably necessary to respond to the emergency. Such ordinance shall establish standards for the determination by the mayor of when a state of emergency exists, and shall provide that the mayor shall not exercise such extraordinary power and authority except after his signing, under oath, a statement finding that such standards have been met, setting forth facts to substantiate such findings, describing the nature of the emergency, and declaring that a state of emergency exists. Such statement shall be filed with the clerk of the municipality as soon as practicable. A state of emergency, declared as provided in this section, shall expire not later than the adjournment of the first regular meeting of the corporate authorities after the state of emergency is declared.
(Source: Laws 1968, p. 80.)

(65 ILCS 5/11-1-7) (from Ch. 24, par. 11-1-7)
Sec. 11-1-7. The corporate authorities of any incorporated municipality, the boundaries of which are not co-extensive with any township, may contract with any such township in the county within which the municipality is located to furnish police protection outside of the incorporated municipality in such township.
The corporate authorities of any incorporated municipality situated in a county of fewer than 1,000,000 inhabitants may contract, with advice and consent of the sheriff in the county in which the request for contract services is made, based upon a determination of law enforcement needs of the area in which contract services are sought, with the county in which the municipality is located to furnish police protection in the county outside of the incorporated municipality.
(Source: P.A. 91-633, eff. 12-1-99.)

(65 ILCS 5/11-1-8) (from Ch. 24, par. 11-1-8)
Sec. 11-1-8. The corporate authorities of each municipality may:
(a) Conduct programs and carry on and coordinate activities for the prevention, reduction or control of juvenile delinquency within the municipality;
(b) Cooperate, coordinate or act jointly with the State of Illinois or any other municipality, county or public or private agency in conducting programs and carrying on and coordinating activities for the prevention, reduction or control of juvenile delinquency, including but not limited to the establishment, support and maintenance of individual or joint public or private agencies or neighborhood accountability boards to conduct such programs and carry on such activities in cooperation with law enforcement officers through referral of juvenile offenders;
(c) Spend municipal funds appropriated for the purposes of this Section;
(d) Make application for, accept and use money, financial grants or contributions of services from any public or private source made available for the purposes of this Section;
(e) All officials, agencies and employees of a municipality, which has exercised the authority granted by this Section, shall cooperate in so far as possible with the corporate authorities in coordinating and conducting activities and programs to carry out the purposes of this Section.
(Source: P.A. 80-853.)

(65 ILCS 5/11-1-9) (from Ch. 24, par. 11-1-9)
Sec. 11-1-9. The corporate authorities of each municipality may enter into agreements and cooperate with governmental entities of adjoining states for purposes related to providing services to injured individuals where such injury occurs at or near the dividing line of Illinois and an adjoining state.
(Source: P.A. 81-881.)

(65 ILCS 5/11-1-10) (from Ch. 24, par. 11-1-10)
Sec. 11-1-10. The corporate authorities of each municipality which has established a police department shall require such police department to comply with the requirements of Section 3 of the Minor Identification and Protection Act, enacted by the 83rd General Assembly.
(Source: P.A. 83-508.)

(65 ILCS 5/11-1-11) (from Ch. 24, par. 11-1-11)
Sec. 11-1-11. Agreement with another entity to enforce traffic ordinances. The corporate authorities of a municipality with a population greater than 1,000,000 may enter into an agreement with the Chicago Transit Authority, created under the Metropolitan Transit Authority Act, whereby Chicago Transit Authority supervisory employees are empowered to enforce certain traffic ordinances enacted by the municipality.
(Source: P.A. 87-597.)

(65 ILCS 5/11-1-12)
Sec. 11-1-12. Quotas prohibited. A municipality may not require a police officer to issue a specific number of citations within a designated period of time. This prohibition shall not affect the conditions of any federal or State grants or funds awarded to the municipality and used to fund traffic enforcement programs.
A municipality may not, for purposes of evaluating a police officer's job performance, compare the number of citations issued by the police officer to the number of citations issued by any other police officer who has similar job duties. Nothing in this Section shall prohibit a municipality from evaluating a police officer based on the police officer's points of contact. For the purposes of this Section, "points of contact" means any quantifiable contact made in the furtherance of the police officer's duties, including, but not limited to, the number of traffic stops completed, arrests, written warnings, and crime prevention measures. Points of contact shall not include either the issuance of citations or the number of citations issued by a police officer.
This Section shall not apply to a municipality subject to Section 10-1-18.1 of this Code with its own independent inspector general and law enforcement review authority.
A home rule municipality may not establish requirements for or assess the performance of police officers in a manner inconsistent with this Section. This Section is a denial and limitation of home rule powers and functions under subsection (g) of Section 6 of Article VII of the Illinois Constitution.
(Source: P.A. 98-650, eff. 1-1-15.)

(65 ILCS 5/11-1-13)
Sec. 11-1-13. Automated external defibrillators. The corporate authorities of each municipality shall, in accordance with the requirements of the Automated External Defibrillator Act, ensure that:
(1) each police department that employs 100 or more

police officers is equipped with an operational and accessible automated external defibrillator; and

(2) an adequate number of personnel in each police

department is trained to administer the automated external defibrillator.

(Source: P.A. 99-246, eff. 1-1-16.)

(65 ILCS 5/Art. 11 Div. 3 heading)

(65 ILCS 5/11-3-1) (from Ch. 24, par. 11-3-1)
Sec. 11-3-1. The corporate authorities of each municipality may establish and erect correctional and penal institutions for the reformation or confinement of all persons convicted of violating any municipal ordinance, to make rules and regulations for the government of these institutions, and may provide for the appointment of the necessary officers and assistants to operate them.
The corporate authorities of each municipality may require convicted persons committed to its correctional and penal institutions to reimburse the municipality for the expenses incurred by their confinement to the extent of the ability of such persons to pay for such expenses. The municipal attorney or corporation counsel, may, if authorized by the corporate authorities, institute civil actions in the circuit court of the county in which the correctional and penal institutions are located to recover from such confined convicted persons the expenses incurred by their confinement. Such expenses recovered shall be paid into the municipal treasury.
(Source: P.A. 82-717.)

(65 ILCS 5/11-3-2) (from Ch. 24, par. 11-3-2)
Sec. 11-3-2. The corporate authorities of each municipality may use the county jail, with the consent of the county board, for the confinement or punishment of offenders, subject to whatever conditions are imposed by law.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/Art. 11 Div. 4 heading)

(65 ILCS 5/11-4-1) (from Ch. 24, par. 11-4-1)
Sec. 11-4-1. Except in any county having a population of more than 1,000,000, the corporate authorities of any city may establish a house of correction, which shall be used for the confinement and punishment of criminals, or persons sentenced or committed thereto under the provisions of this Division 4, or any law of this state, or ordinance of any city or village authorizing the confinement of convicted persons in any such house of correction.
The corporate authorities of any such city may purchase or otherwise acquire, own or control so much land within the incorporated limits of such city or outside and within the same county as such city may require, for the purpose of establishing thereon such house of correction and other buildings or appurtenances thereto, and for the purpose of establishing in connection therewith a farm colony. Any farm colony so established in connection with a house of correction shall also be used for the confinement and punishment of criminals or persons sentenced or committed thereto under the provisions of this Division 4, or any law of this state, or ordinance of any city or village, authorizing the confinement of convicted persons in any such house of correction or farm colony.
When such land is purchased or acquired and house of correction or farm colony established by any such city outside of the corporate limits thereof, such city and the corporate authorities thereof shall have complete police powers, for the purpose of control and management of same and of the persons confined therein, over such lands and territory surrounding the same and highways leading thereto from such city as is now conferred by law upon cities, incorporated towns and villages within this state over territory lying within the corporate limits thereof.
(Source: P.A. 76-425.)

(65 ILCS 5/11-4-2) (from Ch. 24, par. 11-4-2)
Sec. 11-4-2. The management and direction of any house of correction shall be under the control and authority of a board of inspectors, to be appointed for that purpose as in this section directed.
The mayor of each city shall, by virtue of his office, be a member of such board, who, together with 3 persons to be appointed by the mayor, by and with the advice and consent of the corporate authorities of the city, shall constitute the board of inspectors. The term of office for the appointed members of the board shall be 3 years, but the members first appointed shall hold their office, respectively, as shall be determined by lot at the first meeting of the board, for one, 2 and 3 years from and after the first Monday in May, 1871, and thereafter one member shall be appointed each year for the full term of 3 years.
The provisions of Divisions 9 and 10 of Article 8 shall apply in relation to letting of contracts and purchase orders by the board of inspectors in behalf of any such house of correction and the board of inspectors shall also be governed by the powers, functions and authority of the purchasing agent, board of standardization and the corporate authorities in such cities.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-4-3) (from Ch. 24, par. 11-4-3)
Sec. 11-4-3. Whenever a board of inspectors has been organized, it may establish and adopt rules for the regulation and discipline of the house of correction, for which such board has been appointed. Upon the nomination of the superintendent thereof, the board may appoint the subordinate officers, guards and employees thereof, may fix their compensation and prescribe their duties generally, may make all such by-laws and ordinances in relation to the management and government thereof as the board deems expedient. No appropriation shall be made by the board of inspectors for any purpose other than the ordinary and necessary expenses and repairs of the institution, except with the sanction of the corporate authorities of the city.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-4-4) (from Ch. 24, par. 11-4-4)
Sec. 11-4-4. The board of inspectors shall serve without fee or compensation. It shall be their duty to assure that the house of correction is operated in accordance with the minimum standards established by the Department of Corrections pursuant to Section 3-15-2 of the Unified Code of Corrections. There shall be a meeting of the entire board, at the house of correction, once every 3 months. At such meeting the board shall fully examine into the management in every department, hear and determine all complaints or questions not within the province of the superintendent to determine, and make such further rules and regulations for the good government of the house of correction as to them shall seem proper and necessary. One of the appointed inspectors shall visit the house of correction at least once in each month. All rules, regulations or other orders of the board shall be recorded in a book to be kept for that purpose, which shall be deemed a public record, and, with the other books and records of the house of correction, shall be at all times subject to the examination of any member or committee of the corporate authorities, the comptroller, treasurer, corporation counsel or attorney of any such city.
(Source: P.A. 91-239, eff. 1-1-00.)

(65 ILCS 5/11-4-5) (from Ch. 24, par. 11-4-5)
Sec. 11-4-5. The books of the house of correction shall be kept so as to clearly exhibit the state of the prisoners, the number received and discharged, the number employed as servants or in cultivating or improving the premises, the number employed in each branch of industry carried on, and the receipts from, and expenditures for, and on account of, each department of business, or for improvement of the premises. A quarterly statement shall be made out, which shall specify minutely, all receipts and expenditures, from whom received and to whom paid, and for what purpose, proper vouchers for each, to be audited and certified by the inspectors, and submitted to the comptroller of the city, and by him or her, to the corporate authorities thereof, for examination and approval. The accounts of the house of correction shall be annually closed and balanced on the first day of January of each year, and a full report of the operations of the preceding year shall be made out and submitted to the corporate authorities of the city, and to the Governor of the state, to be transmitted by the Governor to the General Assembly.
The requirement for reporting to the General Assembly shall be satisfied by filing copies of the report with the Speaker, the Minority Leader and the Clerk of the House of Representatives and the President, the Minority Leader and the Secretary of the Senate and the Legislative Research Unit, as required by Section 3.1 of "An Act to revise the law in relation to the General Assembly", approved February 25, 1874, as amended, and filing such additional copies with the State Government Report Distribution Center for the General Assembly as is required under paragraph (t) of Section 7 of the State Library Act.
(Source: P.A. 84-1438.)

(65 ILCS 5/11-4-6) (from Ch. 24, par. 11-4-6)
Sec. 11-4-6. The corporate authorities of such city may require such further reports and exhibits of the condition and management of such institution as to them shall seem necessary and proper, and may, with the approval of the mayor, remove any inspector of the institution. But any subordinate officer or employee may be removed by the superintendent at his discretion, but immediately upon the removal of such officer or employee, he shall report to the board the name of the person removed and the cause of such removal.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-4-7) (from Ch. 24, par. 11-4-7)
Sec. 11-4-7. The superintendent of the house of correction shall have entire control and management of all its concerns, subject to the authority established by law, and the rules and regulations adopted for its government. The superintendent shall obey and carry out all written orders and instructions of the inspectors not inconsistent with the laws, rules and regulations relating to the government of the institution. The superintendent shall be appointed by the mayor by and with the consent of the board of inspectors, and shall hold his office for 4 years and until his successor is duly appointed and has qualified, but he may be removed by the inspectors at any time, when in their judgment it shall be advisable. He shall be responsible for the manner in which the house of correction is managed and conducted. He shall reside at the house of correction, devote all his time and attention to the business thereof, and visit and examine into the condition and management of every department thereof and of each prisoner therein confined, daily. The superintendent shall exercise a general supervision and direction in regard to the discipline, police and business of the house of correction. The deputy superintendent of the house of correction shall have and exercise the powers of the superintendent in his absence, so far as relates to the discipline thereof and the safe keeping of prisoners.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-4-8) (from Ch. 24, par. 11-4-8)
Sec. 11-4-8. The county board and the board of trustees of any village or incorporated town, in any county in this state, in which a house of correction is established, may enter into an agreement with the corporate authorities of such city, or with any authorized agent or officer in behalf of such city, to receive and keep in the house of correction any person or persons who may be sentenced or committed thereto, by any court, in any of such counties. Whenever such agreement is made, the county board for any county in behalf of which such agreement is made, or of the trustees of the village or incorporated town, in behalf of which, such agreement is made, as the case may be, shall give public notice thereof in some newspaper printed and published within the county for a period not less than 4 weeks. Such notice shall state the period of time for which such agreement will remain in force.
(Source: P.A. 77-1295.)

(65 ILCS 5/11-4-9) (from Ch. 24, par. 11-4-9)
Sec. 11-4-9. In counties, incorporated towns and villages having such agreement with any such city, the circuit court for such county, incorporated town or village, by whom any person, for any crime or misdemeanor punishable by imprisonment in the county jail, shall be convicted, shall commit such person to the house of correction in lieu of committing him to the county jail, village or incorporated town calaboose, there to be received and kept in the manner prescribed by law and the discipline in the house of correction. Such court, by warrant of commitment duly issued, shall cause such persons so sentenced to be forthwith conveyed by some proper officer to the house of correction.
(Source: Laws 1965, p. 292.)

(65 ILCS 5/11-4-10) (from Ch. 24, par. 11-4-10)
Sec. 11-4-10. The sheriff or other officer in and for any county having such agreement with any such city to whom any warrant of commitment for that purpose may be directed by the court for such county, shall convey such person so sentenced to the house of correction, and there deliver such person to the keeper or other proper officer of the house of correction, whose duty it shall be to receive such person so sentenced, and to safely keep and employ such person for the term mentioned in the warrant of commitment, according to the laws of the house of correction. The officers thus conveying and so delivering the person or persons so sentenced shall be allowed such fees, as compensation therefor, as shall be prescribed or allowed by the county board of such county.
(Source: Laws 1965, p. 292.)

(65 ILCS 5/11-4-11) (from Ch. 24, par. 11-4-11)
Sec. 11-4-11. All provisions of law and ordinances authorizing the commitment and confinement of persons in jails, bridewells and other city prisons, are hereby made applicable to all persons who may or shall be, under the provisions of this Division 4, sentenced to such house of correction.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-4-12) (from Ch. 24, par. 11-4-12)
Sec. 11-4-12. The inspectors of any such house of correction may establish in connection with the house of correction a department thereof, to be called a house of shelter, for the more complete reformation and education of females. The inspectors shall adopt rules and regulations by which any female convict may be imprisoned in one or more separate apartments of the house of correction, or of the department thereof called the house of shelter. The superintendent of the house of correction shall appoint, by and with the advice of the board of inspectors, a matron and other teachers and employees for the house of shelter, whose compensation shall be fixed and provided for as in this Division 4 provided for the officers and other employees of the house of correction.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-4-13) (from Ch. 24, par. 11-4-13)
Sec. 11-4-13. The expenses of maintaining any such house of correction over and above all receipts for the labor of persons confined therein, and such sums of money as may be received from time to time by virtue of an agreement with a county, as in this Division 4 contemplated, shall be audited and paid from time to time by the corporate authority of such city, and shall be raised, levied and collected as the ordinary expenses of the city.
The corporate authorities of each municipality maintaining a house of correction may require convicted persons confined therein to pay for the expenses incurred by their incarceration to the extent of their ability to pay for such expenses. The municipal attorney or corporation counsel, if authorized by the corporate authorities, may institute civil actions in the circuit court of the county in which such house of corrections is located to recover from such convicted persons confined the expenses incurred by their incarceration. Such expenses recovered shall be paid into the municipal treasury.
(Source: P.A. 82-717.)

(65 ILCS 5/11-4-14) (from Ch. 24, par. 11-4-14)
Sec. 11-4-14. The inspectors of any such house of correction may enter into an agreement with any officer of the United States authorized therefor to receive and keep in such house of correction any person sentenced thereto, or ordered to be imprisoned therein, by any court of the United States or other federal officer, until discharged by law.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-4-15) (from Ch. 24, par. 11-4-15)
Sec. 11-4-15. In any such city, which prior to July 1, 1871, established a bridewell for the confinement of convicted persons, such institution shall, immediately upon the appointment of the inspectors in this Division 4 contemplated, be known and denominated as the house of correction of the city in which it is located.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-4-16) (from Ch. 24, par. 11-4-16)
Sec. 11-4-16. The superintendent of any such house of correction shall receive a salary per annum, to be fixed by the corporate authorities of such city, to be paid quarterly. The superintendent shall keep a record of all infractions of the rules and discipline of the house of correction, with the names of each, the convict offending, and the date and character of each offense. Every misdemeanant in such house of correction shall be allowed time off from his sentence in accordance with the provisions of the "Misdemeanant Good Behavior Allowance Act", as heretofore and hereafter amended.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-4-17) (from Ch. 24, par. 11-4-17)
Sec. 11-4-17. The inspectors of any such house of correction and the superintendent thereof, shall, before they enter on the duties of their respective offices, take and subscribe the usual oath of office. The inspectors and superintendent shall severally give bond to such city with sureties, and in a penal sum such as may be required by the corporate authorities thereof, for the faithful performance of their duties.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/Art. 11 Div. 5 heading)

(65 ILCS 5/11-5-1) (from Ch. 24, par. 11-5-1)
Sec. 11-5-1. The corporate authorities of each municipality may suppress bawdy or disorderly houses and also houses of ill-fame or assignation, within the limits of the municipality and within 3 miles of the outer boundaries of the municipality. The corporate authorities may suppress gaming, gambling houses, lotteries, and all fraudulent devices or practices for the purpose of obtaining money or property and may prohibit the sale or exhibition of obscene or immoral publications, prints, pictures, or illustrations.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-5-1.5)
Sec. 11-5-1.5. Adult entertainment facility. It is prohibited within a municipality to locate an adult entertainment facility within 1,000 feet of the property boundaries of any school, day care center, cemetery, public park, forest preserve, public housing, and place of religious worship, except that in a county with a population of more than 800,000 and less than 2,000,000 inhabitants, it is prohibited to locate, construct, or operate a new adult entertainment facility within one mile of the property boundaries of any school, day care center, cemetery, public park, forest preserve, public housing, or place of religious worship located anywhere within that county. Notwithstanding any other requirements of this Section, it is also prohibited to locate, construct, or operate a new adult entertainment facility within one mile of the property boundaries of any school, day care center, cemetery, public park, forest preserve, public housing, or place of religious worship located in that area of Cook County outside of the City of Chicago.
For the purposes of this Section, "adult entertainment facility" means (i) a striptease club or pornographic movie theatre whose business is the commercial sale, dissemination, or distribution of sexually explicit material, shows, or other exhibitions or (ii) an adult bookstore or adult video store in which 25% or more of its stock-in-trade, books, magazines, and films for sale, exhibition, or viewing on-premises are sexually explicit material.
(Source: P.A. 95-47, eff. 1-1-08; 95-214, eff. 8-16-07; 95-876, eff. 8-21-08.)

(65 ILCS 5/11-5-2) (from Ch. 24, par. 11-5-2)
Sec. 11-5-2. The corporate authorities of each municipality may prevent or suppress riots, routs, affrays, noises, disturbances, trespasses, and disorderly assemblies in any public or private place.
(Source: P.A. 76-639.)

(65 ILCS 5/11-5-3) (from Ch. 24, par. 11-5-3)
Sec. 11-5-3. The corporate authorities of each municipality may prevent intoxication, fighting, quarreling, dog fights, cock fights, and all other disorderly conduct.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-5-4) (from Ch. 24, par. 11-5-4)
Sec. 11-5-4. The corporate authorities of each municipality may prevent vagrancy, begging, and prostitution.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-5-5) (from Ch. 24, par. 11-5-5)
Sec. 11-5-5. The corporate authorities of each municipality may prohibit the parking of motor vehicles on private property without the consent of the owner of the private property.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-5-6) (from Ch. 24, par. 11-5-6)
Sec. 11-5-6. The corporate authorities of each municipality may prohibit cruelty to animals.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-5-7) (from Ch. 24, par. 11-5-7)
Sec. 11-5-7. The corporate authorities of each municipality may license and regulate and establish standards for the operation of ambulances. The corporate authorities of each municipality may either contract for the operation of or operate ambulances as a municipal service and may make reasonable charges therefor and, in addition, may levy a tax for such purpose not to exceed .015% of the value, as equalized or assessed by the Department of Revenue, of all the taxable property in the municipality if the question of such tax has been submitted to the electors of the municipality and approved by a majority of those voting on the question. The corporate authorities of any municipality which has approved by referendum a tax of not to exceed .015% of the value, as equalized or assessed by the Department of Revenue, of all the taxable property in the municipality, may cause to be submitted to the electors of the municipality the question of increasing the said tax to not to exceed .25% of the value, as equalized or assessed by the Department of Revenue, of all the taxable property in the municipality. The corporate authorities of any municipality which has not approved by referendum a tax of not to exceed .015% of the value, as equalized or assessed by the Department of Revenue, of all the taxable property in the municipality, may cause to be submitted to the electors of the municipality the question of adopting a tax at a rate not to exceed .25% of the value, as equalized or assessed by the Department of Revenue, of all taxable property in the municipality. Such question shall be certified by the clerk and submitted by the proper election authority at an election in accordance with the general election law. The tax authorized in this Section shall be in addition to and in excess of the amount authorized to be levied for general purposes by Section 8-3-1 of this Code.
This amendatory Act of 1971 does not apply to any municipality which is a home rule unit.
This amendatory Act of 1972 does not apply to any municipality which is a home rule unit.
(Source: P.A. 82-783.)

(65 ILCS 5/11-5-7.1) (from Ch. 24, par. 11-5-7.1)
Sec. 11-5-7.1. The corporate authorities of any municipality which: (1) has a population between 10,000 and 45,000 and lies within 2 counties with respective populations between 400,000 and 575,000 and between 900,000 and 1,000,000; or (2) has a population between 9,000 and 25,000 and lies within a single county with a population between 400,000 and 575,000, may levy an annual tax at a rate not exceeding .095% of the value, as equalized and assessed by the Department of Revenue, of all taxable property therein, for the purpose of providing ambulance services pursuant to an intergovernmental cooperation agreement with any other unit of local government. However, no tax may be levied pursuant to this Section with respect to any property which is subject to any other tax levied for the purpose of providing ambulance services.
(Source: P.A. 92-662, eff. 7-16-02.)

(65 ILCS 5/11-5-7.2)
Sec. 11-5-7.2. Emergency medical services outside corporate limits. A municipality may choose to provide emergency medical services on property outside its corporate limits. The corporate authorities of each municipality may fix, charge, and collect emergency medical service fees not exceeding the actual cost of the service for all emergency medical services rendered by the municipality against persons, businesses, and other entities that are not residents of the municipality. An additional charge may be levied to reimburse the municipality for extraordinary expenses of materials used in rendering the services. Nothing in this Section shall impact any agreement entered into by a municipality and persons, businesses, and other entities that are not residents of the municipality. Nothing in this Section shall require a municipality to supply any emergency medical services on property located outside the corporate limits of the municipality.
(Source: P.A. 93-304, eff. 7-23-03.)

(65 ILCS 5/11-5-8) (from Ch. 24, par. 11-5-8)
Sec. 11-5-8.
The corporate authorities of each municipality may regulate mobile homes, house trailers or similar portable structures used or so constructed as to permit their being used as a dwelling place for one or more persons. The corporate authorities may also locate or prohibit such structures which are not within the confines of a mobile home park as authorized by law. This amendatory Act of 1971 does not apply to any municipality which is a Home Rule unit.
(Source: P.A. 77-1849.)

(65 ILCS 5/11-5-9)
Sec. 11-5-9. Truants. The corporate authorities of any municipality may adopt ordinances to regulate truants within its jurisdiction. These ordinances may include a graduated fine schedule for repeat violations, which may not exceed $100, or community service, or both, for violators 13 years of age or older and may provide for enforcement by citation or through administrative hearings as determined by ordinance. If the violator is under 13 years of age, the parent or custodian of the violator is subject to the fine or community service, or both. As used in this Section, "truants" means persons who are within the definition of "truant" in Section 26-2a of the School Code. Local officials or authorities that enforce, prosecute, or adjudicate municipal ordinances adopted under this Section or that work with school districts to address truancy problems are designated as (i) part of the juvenile justice system, established by the Juvenile Court Act of 1987, and (ii) "juvenile authorities" within the definition set forth in subsection (a)(6.5) of Section 10-6 of the Illinois School Student Record Act. Because truancy is a gateway to crime and one of the most powerful predictors of juvenile delinquent behavior, a school district may disclose education records relating to attendance to juvenile authorities if the school district determines that the disclosure will enhance the juvenile justice system's ability to effectively serve, prior to adjudication, the student whose records are released. Enforcement of a municipal ordinance adopted under this Section is pre-adjudicatory because it helps minors avoid adjudicatory hearings under the Juvenile Court Act of 1987. A school district may make a disclosure authorized under this Section only if the juvenile authority certifies in writing to the school district that the information will not be disclosed, without prior written consent of the parent or custodian of the student, to any other individual or entity, except as otherwise provided under State law. A home rule unit may not regulate truants in a manner inconsistent with the provisions of this Section. This Section is a limitation under subsection (i) of Section 6 of Article VII of the Illinois Constitution on the concurrent exercise by home rule units of the powers and functions exercised by the State.
(Source: P.A. 94-1011, eff. 7-7-06; 95-1016, eff. 6-1-09.)

(65 ILCS 5/11-5-10)
Sec. 11-5-10. Sound devices. The corporate authorities of a municipality may, by ordinance, regulate sound devices. For the purposes of this Section, "sound devices" means any radio, tape recorder, cassette player, or any other device for receiving broadcast sound or reproducing recorded sound.
(Source: P.A. 97-115, eff. 1-1-12.)

(65 ILCS 5/Art. 11 Div. 5.1 heading)

(65 ILCS 5/11-5.1-1) (from Ch. 24, par. 11-5.1-1)
Sec. 11-5.1-1.
The corporate authorities of any city, village, or incorporated town may create the office of Coordinator of Federal and State Aid reporting to the corporate authorities and assisting the corporate authorities with development programs for which State or Federal funds are or may be available and in the application for such funds. Any corporate authorities choosing to establish such an office may provide for the compensation and expenses of the person appointed as coordinator and such additional office space as the board finds necessary.
(Source: Laws 1967, p. 3223.)

(65 ILCS 5/Art. 11 Div. 5.2 heading)

(65 ILCS 5/11-5.2-1) (from Ch. 24, par. 11-5.2-1)
Sec. 11-5.2-1. The corporate authorities of any municipality may make grants to Community Action Agencies which serve residents within the municipality from funds received by the municipality pursuant to the "State and Local Fiscal Assistance Act of 1972". Community Action Agencies are defined as in Part A of Title II of the Federal Economic Opportunity Act of 1964, as amended.
(Source: P.A. 80-863.)

(65 ILCS 5/11-5.2-2) (from Ch. 24, par. 11-5.2-2)
Sec. 11-5.2-2. The corporate authorities of any municipality may provide for the establishment or maintenance, or may enter into contractual agreements with other townships, municipalities or counties for the establishment or maintenance of youth service bureaus, or may enter into contractual agreements with established youth service bureaus, public or private, serving the general area of the municipality. Such agreements shall be written and shall provide for services to residents of the municipality under 18 years of age, but agencies providing such services to adults in addition to youths may qualify as youth service bureaus. "Youth service bureau" means any public or private agency providing, or arranging for the provision of, assistance to persons referred to such bureau by law enforcement officials, court agencies and other agencies and individuals with the intention of diverting such persons from formal processes of the court. However, this Section shall not be construed to amend, modify or have any effect on the Juvenile Court Act of 1987, as amended. For the purposes of this Section, corporate authorities are authorized to expend moneys not appropriated for other purposes, including funds made available from the federal "State and Local Fiscal Assistance Act of 1972". This Section shall not constitute a limitation on or a prohibition of the exercise of powers of a home rule municipality.
(Source: P.A. 85-1209.)

(65 ILCS 5/11-5.2-3) (from Ch. 24, par. 11-5.2-3)
Sec. 11-5.2-3. The corporate authorities of a municipality annually may appropriate funds to private nonprofit organizations for the purpose of providing services to runaway or homeless youths and their families. Such services may include temporary shelter, food, clothing, medical care, transportation, individual and family counseling, and any other service necessary to provide adequate temporary, protective care for runaway or homeless youths, and to reunite the youths with their parents or guardians. For the purposes of this Section, "runaway or homeless youth" means a person under the age of 18 years who is absent from his legal residence without the consent of his parent or legal guardian, or who is without a place of shelter where supervision and care are available.
(Source: P.A. 83-1284.)

(65 ILCS 5/11-5.2-4) (from Ch. 24, par. 11-5.2-4)
Sec. 11-5.2-4. The corporate authorities of any municipality may enter into cooperative agreements with any other governmental entity or any nonprofit community service association with respect to the expenditure of municipal funds, or funds made available to the municipality under the State and Local Fiscal Assistance Act of 1972, in order to provide senior centers, transportation and social services for the poor and aged.
(Source: P.A. 84-832.)

(65 ILCS 5/Art. 11 Div. 5.3 heading)

(65 ILCS 5/11-5.3-1) (from Ch. 24, par. 11-5.3-1)
Sec. 11-5.3-1. The corporate authorities of any municipality may exercise the powers granted to municipalities under the Emergency Telephone System Act.
(Source: P.A. 85-978.)

(65 ILCS 5/Art 11 prec Div 6 heading)

(65 ILCS 5/Art. 11 Div. 6 heading)

(65 ILCS 5/11-6-1) (from Ch. 24, par. 11-6-1)
Sec. 11-6-1. The corporate authorities of each municipality may provide and operate fire stations, and all material and equipment that is needed for the prevention and extinguishment of fires, and may enter into contracts or agreements with other municipalities and fire protection districts for mutual aid consisting of furnishing equipment and man power from and to such other municipalities and fire protection districts.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-6-1.1)
Sec. 11-6-1.1. Firefighting services outside corporate limits. A municipality may choose to provide firefighting services to property outside its corporate limits. The corporate authorities of each municipality may fix, charge, and collect firefighting service fees not exceeding the actual cost of the service for all firefighting services rendered by the municipality against persons, businesses, and other entities that are not residents of the municipality. An additional charge may be levied to reimburse the municipality for extraordinary expenses of materials used in rendering the services. Nothing in this Section shall impact any agreement entered into by a municipality and persons, businesses, and other entities that are not residents of the municipality. Nothing in this Section shall require a municipality to supply any firefighting services to property located outside the corporate limits of the municipality.
(Source: P.A. 93-304, eff. 7-23-03.)

(65 ILCS 5/11-6-2) (from Ch. 24, par. 11-6-2)
Sec. 11-6-2. The corporate authorities of each municipality may contract with fire protection districts organized under "An Act to create Fire Protection Districts," approved July 8, 1927, as now or hereafter amended, which are adjacent to the municipality, for the furnishing of fire protection service for property located within the districts but outside the limits of the municipality, and may supply fire protection service to the owners of property which lies outside the limits of the municipality and may set up by ordinance a scale of charges therefor. The corporate authorities of any municipality shall provide fire protection service for public school buildings situated outside the municipality in accordance with Section 16-10 of "The School Code".
(Source: P.A. 90-655, eff. 7-30-98.)

(65 ILCS 5/11-6-3) (from Ch. 24, par. 11-6-3)
Sec. 11-6-3. The corporate authorities of a municipality may contract with the Board of Governors of State Colleges and Universities or the Board of Regents of Regency Universities to provide fire protection to any university under the jurisdiction of the respective Board and located, in whole or in part, within the municipality. Such contract shall be as specified by Section 9 of "An Act to provide for the management, operation, control and maintenance of the State Colleges and Universities System", approved July 2, 1951, as heretofore or hereafter amended, or paragraph (j) of Section 8 of "An Act providing for the management, operation, control and maintenance of the Regency Universities System", approved May 11, 1967, as the case may be.
(Source: P.A. 76-825.)

(65 ILCS 5/11-6-4) (from Ch. 24, par. 11-6-4)
Sec. 11-6-4. The corporate authorities of any municipality may contract with the board of any public community college district to reimburse the municipality for any additional costs for fire protection service, including equipment, apparatus, or firemen occasioned by the presence of any public community college building within the municipality.
(Source: P.A. 82-622.)

(65 ILCS 5/11-6-5)
Sec. 11-6-5. Reimbursement for specialized rescue services. The corporate authorities of a municipality that operates a fire department may fix, charge, and collect reasonable fees for specialized rescue services provided by the department. The total amount collected may not exceed the reasonable cost of providing those specialized rescue services and may not, in any event, exceed $125 per hour per vehicle and $35 per hour per firefighter. The fee may be charged to any of the following parties, but only after there has been a finding of fault against that party by the Occupational Safety and Health Administration or the Illinois Department of Labor:
(a) the owner of the property on which the

specialized rescue services occurred;

(b) any person involved in an activity that caused or

contributed to the emergency;

(c) an individual who is rescued during the emergency

and his or her employer if the person was acting in furtherance of the employer's interests;

(d) in cases involving the recovery of property, any

person having control or custody of the property at the time of the emergency.

For the purposes of this Section, the term "specialized rescue services" includes, but is not limited to, structural collapse, tactical rescue, high angle rescue, underwater rescue and recovery, confined space rescue, below grade rescue, and trench rescue.
(Source: P.A. 95-497, eff. 1-1-08.)

(65 ILCS 5/11-6-6)
Sec. 11-6-6. Technical rescue services. The corporate authorities of a municipality that operates a fire department may fix, charge, and collect reasonable fees for technical rescue services provided by the department. The total amount collected may not exceed the reasonable cost of providing the technical rescue services and may include charges for personnel and equipment costs.
(Source: P.A. 95-867, eff. 1-1-09.)

(65 ILCS 5/11-6-7)
Sec. 11-6-7. (Repealed).
(Source: P.A. 97-322, eff. 8-12-11. Repealed internally, eff. 6-30-12.)

(65 ILCS 5/11-6-8)
Sec. 11-6-8. Notification of sale of or changes to private or semi-private water systems.
(a) For purposes of this Section, "private water system" and "semi-private water system" shall have the meanings ascribed to them in subsection (a) of Section 9 of the Illinois Groundwater Protection Act.
(b) A municipality that provides and operates fire stations or otherwise provides firefighting services shall receive notice of the sale of a private water system or semi-private water system from the individuals or entities selling and purchasing the water system. The notice to the municipality shall include the status and capacity of the water system and the ability of the water system to be used for fire protection.
(c) A municipality that provides and operates fire stations or otherwise provides firefighting services shall also receive notice from the owner of a private water system or semi-private water system if there are any changes to the water system that would affect fire protection services to areas served by the water system.
(Source: P.A. 99-487, eff. 11-20-15.)

(65 ILCS 5/11-6-9)
Sec. 11-6-9. Purchase of tires under joint purchasing authority.
(a) As used in this Section:
"Vehicle" has the meaning provided in Section 1-146 of the Illinois Vehicle Code.
"Volunteer firefighter" means a firefighter who does not receive monetary compensation for his or her services to a municipal fire department.
(b) If authorized by the fire chief of the fire department, any regularly enrolled volunteer firefighter may purchase 4 vehicle tires every 3 years through his or her fire department's or municipality's contract to purchase vehicle tires under Section 2 of the Governmental Joint Purchasing Act. The authorization must be in writing and on the fire department's letterhead, and must include the volunteer firefighter's name, the license plate number of the vehicle for the authorized purchase, and must reference the fire department's or municipality's joint purchasing agreement.
(c) The fire department or municipality shall alone be responsible for documenting how many tires each volunteer firefighter purchases during the specified periods under this Section.
(d) The firefighter shall pay for any tires, and any related taxes, purchased under this Section.
(e) Purchase of tires under this Section are not considered tax exempt.
(f) This Section applies to contracts first solicited under Section 4 of the Governmental Joint Purchasing Act on or after the effective date of this amendatory Act of the 100th General Assembly.
(Source: P.A. 100-471, eff. 9-8-17.)

(65 ILCS 5/11-6-10)
Sec. 11-6-10. Reimbursement of volunteer fire protection assistance.
(a) Municipalities may fix, charge, and collect fees not exceeding the reasonable cost of the service for all services rendered by a volunteer municipal fire department or a volunteer firefighter of any municipal fire department for persons, businesses, and other entities who are not residents of the municipality.
(b) The charge for any fees under subsection (a) shall be computed at a rate not to exceed $250 per hour and not to exceed $70 per hour per firefighter responding to a call for assistance. An additional charge may be levied to reimburse the district for extraordinary expenses of materials used in rendering such services. No charge shall be made for services for which the total amount would be less than $50.
(c) All revenue from the fees assessed pursuant to this Section shall be deposited into the general fund of the municipality.
(d) Nothing in this Section shall allow a fee to be fixed, charged, or collected that is not allowed under any contract that a fire department has entered into with another entity, including, but not limited to, a fire protection district.
(Source: P.A. 99-770, eff. 8-12-16; 100-201, eff. 8-18-17.)

(65 ILCS 5/Art. 11 Div. 7 heading)

(65 ILCS 5/11-7-1) (from Ch. 24, par. 11-7-1)
Sec. 11-7-1. The corporate authorities of any city or village containing less than 500,000 inhabitants may levy, annually, a tax not to exceed .075% of the value, as equalized or assessed by the Department of Revenue, of all taxable property therein, to provide revenue for the purpose of fire protection in the municipality. However, municipalities authorized to levy this tax on July 1, 1967 shall have a rate limit of .15%, or the limit in effect on July 31, 1969, whichever is greater. This tax shall be in addition to and in excess of all taxes authorized by law to be levied and collected in that municipality and shall be in addition to and in excess of the amount authorized to be levied for general purposes as provided by Section 8-3-1.
(Source: P.A. 81-1509.)

(65 ILCS 5/11-7-3) (from Ch. 24, par. 11-7-3)
Sec. 11-7-3. In any municipality which is authorized to levy a tax under Section 11-7-1 of this Division 7, the tax rate limit so authorized may be increased to not to exceed .40%, or beginning in taxable year 2000, .60%, of the value of all the taxable property in such municipality, provided the proposition for such tax rate increase has been submitted to the electors of that municipality and approved by a majority of those voting on the question. The referendum authorized by the terms of this section may be ordered by the corporate authorities, the question to be certified by the clerk and submitted at an election in accordance with the general election law.
However, any municipality whose rate limitation for fire protection purposes is .30% on July 1, 1967 may by ordinance increase its rate limit in the future for such purposes to .40% and any municipality which levied a tax for fire protection purposes in 1960 and whose rate limitation for such purposes is less than .30% on July 29, 1969 may by ordinance increase its rate limit to .30%. A notice of the passage of the ordinance establishing such rate limit at not to exceed .40% or .30%, as the case may be, shall be published once in a newspaper having a general circulation in the municipality. The publication of the notice of the ordinance shall include a notice of (1) the specific number of voters required to sign a petition requesting that the question of the increased rate limit be submitted to the voters of the municipality; (2) the time within which the petition must be filed; and (3) the date of the prospective referendum. The municipal clerk shall provide a petition form to any individual requesting one.
The ordinance shall take effect 30 days after publication of that notice unless within that time a petition, signed by not less than a number of voters in the municipality equal to 10% or more of the registered voters of the municipality is filed with the municipal clerk requesting the submission to a referendum of the question of whether the municipality shall have the authority to levy a tax for fire protection purposes at not to exceed the rate limit specified in the ordinance. Any such election shall be conducted in accordance with the general election law.
(Source: P.A. 91-299, eff. 7-29-99.)

(65 ILCS 5/Art. 11 Div. 8 heading)

(65 ILCS 5/11-8-1) (from Ch. 24, par. 11-8-1)
Sec. 11-8-1. The corporate authorities of each municipality may establish and maintain for reasonable charges electrical appliances in public or private buildings for fire and police protection upon application of the custodian of public buildings, or of the owner of private buildings.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-8-2) (from Ch. 24, par. 11-8-2)
Sec. 11-8-2. The corporate authorities of each municipality may prevent the dangerous construction, installation and condition of chimneys, fireplaces, hearths, stoves, furnaces, pipes, ovens, boilers, fuel conduits, electric wiring and any other fire or heating apparatus used in and about any building, structure or camp accommodating persons in house trailers, house cars, and, if such enumerated are in a dangerous condition may cause them to be removed or placed in a safe condition. The corporate authorities also may cause all buildings and enclosures which are in a dangerous fire condition to be put in a safe fire condition, may regulate and prevent the carrying on of factories that are dangerous in causing or promoting fires, and may prevent the deposit of ashes in places that create a fire hazard.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-8-3) (from Ch. 24, par. 11-8-3)
Sec. 11-8-3. For the purpose of guarding against the calamities of fire, the corporate authorities of each municipality may prescribe the limits within which wooden buildings shall not be erected, placed, or repaired, without permission, and, whenever buildings within the fire limits have deteriorated or have been damaged by any means to the extent of 50% of their value, may direct that such buildings shall be torn down or removed, and to prescribe the manner of ascertaining whether the specified damage has occurred.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-8-4) (from Ch. 24, par. 11-8-4)
Sec. 11-8-4. The corporate authorities of each municipality may regulate and prevent the storage of turpentine, tar, pitch, resin, hemp, cotton, gunpowder, nitroglycerine, petroleum, or any of their products, and other similar combustible or explosive materials; may regulate and prevent the use of lights and combustible liquids in buildings, and the building of bonfires; and may regulate and prevent the use of firecrackers, torpedoes, and all sorts of fireworks provided that such regulation or prohibition is consistent with the provisions of the following acts as such acts are heretofore and hereafter amended: "The Fireworks Regulation Act of Illinois" and "An Act to prohibit the sale, offering or exposing for sale of fireworks; defining fireworks and to regulate the manner of using fireworks, and to provide penalties for the violation of the provisions of the Act," approved July 1, 1941.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-8-5) (from Ch. 24, par. 11-8-5)
Sec. 11-8-5. The corporate authorities of each municipality may regulate and prohibit the keeping of any lumber or coal yard, or the placing, piling, or selling of any lumber, timber, wood, coal, or other combustible material within the fire limits of the municipality.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-8-6) (from Ch. 24, par. 11-8-6)
Sec. 11-8-6. The corporate authorities of each municipality may regulate persons engaged in the business of servicing, repairing or refilling fire extinguishers.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/Art. 11 Div. 9 heading)

(65 ILCS 5/11-9-1) (from Ch. 24, par. 11-9-1)
Sec. 11-9-1. The fire inspector of every municipality with a population of 500,000 or more shall investigate the cause, origin, and circumstances of every fire occurring in the municipality and shall especially investigate whether it was the result of carelessness or design. Such an investigation shall be begun within 2 days, not including Sunday, of the occurrence of a fire. The fire inspector shall keep in his office a record of all fires occurring in the municipality, together with a record of all the facts, statistics, and circumstances, including the origin of the fire and the value and ownership of the property destroyed, which may be determined by the investigations provided for by this Division 9. This record shall be open to public inspection at all times.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-9-2) (from Ch. 24, par. 11-9-2)
Sec. 11-9-2. If he deems it necessary, the specified fire inspector shall take, or cause to be taken, the sworn testimony of all persons supposed to be cognizant of any facts or to have means of knowledge in relation to the matters as to which an examination is required by Section 11-9-1 to be made, and cause the testimony to be reduced to writing. If the fire inspector is of the opinion that there is evidence sufficient to charge a person with the crime of arson, the fire inspector shall cause that person to be arrested and charged with that offense. He shall furnish to the state's attorney the names of the witnesses and all information obtained by him, including a copy of all pertinent and material testimony taken in the case. The fire inspector shall report to the Director of Insurance, for the Department of Insurance, as that Director requires, his proceedings and the progress made in all prosecutions of arson and the result of all cases which are finally disposed of.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-9-3) (from Ch. 24, par. 11-9-3)
Sec. 11-9-3. The specified fire inspector has the powers of a trial judge for the purpose of summoning and compelling the attendance of witnesses before him to testify in relation to any matter which is, by the provisions of Section 11-9-1, a subject of investigation. The fire inspector may also administer oaths and affirmations to persons appearing as witnesses before him. False swearing in any matter or proceeding provided for in Sections 11-9-1 and 11-9-2 is perjury and shall be punished as such. The fire inspector and his subordinates have authority at all times of the day or night, in the performance of the duties imposed by the provisions of Sections 11-9-1 and 11-9-2, to examine any building or premises where a fire has occurred and adjoining and nearby buildings and premises. All investigations held by or under the direction of the fire inspector may be private, in his discretion. Persons other than those required to be present by the provisions of Sections 11-9-1 and 11-9-2 may be excluded from the place where the investigation is held, and the witnesses may be kept apart from each other and not allowed to communicate with each other until they have been examined.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-9-4) (from Ch. 24, par. 11-9-4)
Sec. 11-9-4. Any owner or occupant of a building or premises who fails to comply with the orders of the fire inspector, as specified in Section 11-9-3, shall be guilty of a petty offense and shall be fined not less than $10 nor more than $50 for each day's neglect. If the fire inspector neglects or refuses to comply with any of the requirements of this Division 9, he shall be guilty of a petty offense.
(Source: P.A. 77-2500.)

(65 ILCS 5/Art. 11 Div. 10 heading)

(65 ILCS 5/11-10-1) (from Ch. 24, par. 11-10-1)
Sec. 11-10-1. In each municipality or fire protection district, whether incorporated under a general or special law, which has a fire department established and maintained by municipal or fire protection district ordinances, every corporation, company, and association which is not incorporated under the laws of this state and which is engaged in effecting fire insurance in the municipality or fire protection district, shall pay to the foreign fire insurance board or to the secretary of the fire protection district for the maintenance, use, and benefit of the fire department thereof, a sum not exceeding 2% of the gross receipts received from fire insurance upon property situated within the municipality or district.
Each municipality and fire protection district may prescribe by ordinance the rate of the tax or license fee to be paid, but this rate shall not exceed the rate specified in this section. Each designated corporation, company, and association shall pay at the rate so prescribed, upon the amount of all premiums which have been received during the year ending on every first day of July for all fire insurance effected or agreed to be effected on property situated within the municipality or fire protection district, by that corporation, company, or association respectively.
Every person who acts in any specified municipality or fire protection district as agent, or otherwise, on behalf of a designated corporation, company, or association, shall render to the treasurer of the foreign fire insurance board or secretary of the fire protection district, on or before the fifteenth day of July of each year, a full and true account, verified by his oath, of all of the premiums which, during the year ending on the first day of July preceding the report, were received by him, or by any other person for him on behalf of that corporation, company, or association. He shall specify in this report the amounts received for fire insurance, and he shall pay to the treasurer of the foreign fire insurance board, or to the secretary of the fire protection district, at the time of rendering this report, the amount as determined by the rate fixed by the ordinance of the municipality or fire protection district for which his corporation, company, or association is accountable under this section and the ordinance.
If this account is not rendered on or before the fifteenth day of July of each year, or if the sum due remains unpaid after that day, it shall be unlawful for any corporation, company, or association, so in default, to transact any business in the municipality or fire protection district until the sum due has been fully paid. But this provision shall not relieve any corporation, company, or association from the payment of any loss upon any risk that may be taken in violation of this requirement.
The amount of this tax or license fee may be recovered from the corporation, company, or association which owes it, or from its agent, by an action in the name and for the use of the municipality or fire protection district as for money had and received.
The municipal comptroller, if any, and if not, then the municipal clerk or the secretary of the fire protection district, may examine the books, records, and other papers and documents of a designated agent, corporation, company, or association for the purpose of verifying the correctness of the report of the amounts received for fire insurance.
This section shall not be applicable to receipts from contracts of marine insurance, even though they include insurance against fire, where the premium for the fire insurance is not separately specified.
(Source: P.A. 95-807, eff. 8-12-08.)

(65 ILCS 5/11-10-2) (from Ch. 24, par. 11-10-2)
Sec. 11-10-2. A department foreign fire insurance board shall be created within the fire department of each municipality with fewer than 500,000 inhabitants that has an organized fire department. The board shall consist of 7 trustees; the fire chief, who shall hold office by virtue of rank, and 6 members, who shall be elected at large by the sworn members of the department. If there is an insufficient number of candidates to fill all these positions, the number of board members may be reduced, but not to fewer than 3 trustees. All members of the department shall be eligible to be elected as officers of the department foreign fire insurance board. The members of this board shall annually elect officers. These officers shall be a chairman and a treasurer. The trustees of the department foreign fire insurance board shall make all needful rules and regulations with respect to the department foreign fire insurance board and the management of the money to be appropriated to the board. The officers of the department foreign fire insurance board shall develop and maintain a listing of those items that the board feels are appropriate expenditures under this Act. The treasurer of the department foreign fire insurance board shall give a sufficient bond to the municipality in which the fire department is organized. This bond shall be approved by the mayor or president, as the case may be, conditioned upon the faithful performance by the treasurer of his or her duties under the ordinance and the rules and regulations provided for in this section. The treasurer of the department foreign fire insurance board shall receive the appropriated money and shall pay out the money upon the order of the department foreign fire insurance board for the maintenance, use, and benefit of the department. As part of the annual municipal audit, these funds shall be audited to verify that the funds have been expended by that board only for the maintenance, use, and benefit of the department.
The provisions of this Section shall be the exclusive power of the State, pursuant to subsection (h) of Section 6 of Article VII of the Constitution.
(Source: P.A. 95-807, eff. 8-12-08; 96-505, eff. 8-14-09.)

(65 ILCS 5/11-10-3) (from Ch. 24, par. 11-10-3)
Sec. 11-10-3. Any person, corporation, company, or association which violates any of the provisions of this Division 10 is guilty of a Class B misdemeanor.
(Source: P.A. 77-2500.)

(65 ILCS 5/Art 11 prec Div 11 heading)

(65 ILCS 5/Art. 11 Div. 11 heading)

(65 ILCS 5/11-11-1) (from Ch. 24, par. 11-11-1)
Sec. 11-11-1. The corporate authorities of each municipality have the following powers: (1) to acquire by purchase, condemnation or otherwise any improved or unimproved real property the acquisition of which is necessary or appropriate for the rehabilitation or redevelopment of any blighted or slum area or any conservation area as defined in Section 3 of the Urban Community Conservation Act; (2) to remove or demolish sub-standard or other buildings and structures from the property so acquired; (3) to hold or use any of such property for public uses; and (4) to sell, lease or exchange such property as is not required for the public purposes of the municipality. In case of sale or lease the provisions of Sections 11-76-1 through 11-76-3 shall govern except when such sale or lease is made to a public corporation or public agency, and except when the municipality is the Local Public Agency under an urban renewal project as defined in Section 11-11-2. Where a municipality is such a Local Public Agency the corporate authorities thereof shall have the same powers, and be subject to the same conditions, restrictions, limitations, penalties and definitions of terms, and employ the same modes of procedure in the conveyance of real property as are prescribed in Sections 15, 16, 17, 18 and 19 (except omitting the provision requiring reimbursement of any public utility by the purchaser) of the "Urban Renewal Consolidation Act of 1961", approved August 15, 1961, as the same are now or may hereafter be amended, as fully as if provisions contained in said sections of the "Urban Renewal Consolidation Act of 1961" were set forth herein, except that the term "Department" as therein used shall, as applied to such municipality, mean the municipality as Local Public Agency. In case of exchange of property for property privately owned 3 disinterested appraisers shall be appointed to appraise the value of the property exchanged and such exchange shall not be made unless the property received by the municipality is equal to or greater in value than the property exchanged therefor, or if less than such value the difference shall be paid in money. For the purposes of this section, "blighted or slum area" means any area where buildings or improvements, by reason of dilapidation, overcrowding, faulty arrangement or design, lack of ventilation, light or sanitation facilities, deleterious land uses, or any combination of these factors, are a detriment to public safety, health or morals, and an area of not less in the aggregate than 2 acres has been designated by ordinance or resolution as an integrated project for rehabilitation or redevelopment.
This amendatory Act of 1971 does not apply to any municipality which is a home rule unit.
(Source: P.A. 77-656.)

(65 ILCS 5/11-11-1.1) (from Ch. 24, par. 11-11-1.1)
Sec. 11-11-1.1. The corporate authorities of each municipality have the power to establish and operate a homestead program designed to rehabilitate or construct dwellings in presently blighted areas.
"Homestead program" as used in this Section means a program of conveyances of unoccupied dwellings and vacant land, for nominal or no consideration, to heads of households 18 years of age or older who agree:
(a) to rehabilitate or construct qualifying dwellings on such property;
(b) to commence rehabilitation or construction within 60 days of conveyance;
(c) to occupy such property as a principal resident for not less than 3 years, complying with applicable health and safety standards;
(d) to permit reasonable periodic inspection by the municipality to determine compliance with the conditions of conveyance; and
(e) to surrender and quit claim such property to the municipality, in a condition at least equivalent to that when first conveyed, upon determination of noncompliance.
The corporate authorities shall have all powers necessary for the development and implementation of a homestead program, including but not limited to, the power to designate a homestead area, to enter into agreements with the federal government to receive repossessed homes, to establish guidelines for determining qualified recipients, to dispose of property by lottery or conveyance for nominal or no consideration, and to appoint a Homestead Board or designate a not-for-profit corporation as its agent to administer the program and establish standards of rehabilitation and construction.
(Source: P.A. 83-656.)

(65 ILCS 5/11-11-2) (from Ch. 24, par. 11-11-2)
Sec. 11-11-2. The corporate authorities of each municipality may borrow money or other property and accept contributions, capital grants, gifts, donations, services or other financial assistance from the United States of America, the Housing and Home Finance Agency or any other agency or instrumentality, corporate or otherwise, of the United States of America for or in aid of an "Urban Renewal Project" as defined in the Act of Congress approved August 2, 1954, being Public Law 560-83rd Congress, known as the "Housing Act of 1954", and which the municipality is authorized to effectuate, and to this end the municipality may comply with such conditions and enter into such agreements upon such covenants, terms and conditions as the corporate authorities may deem necessary, appropriate, convenient or desirable. The corporate authorities may issue bonds, debentures, notes, special certificates or other evidences of indebtedness in order to secure loans made pursuant hereto. However, any such bonds, debentures, notes, special certificates or other evidence of indebtedness issued hereunder shall be payable solely out of the proceeds from the sale of real property acquired in the project area, out of any revenue from the operation, management or demolition of existing buildings or improvements of any real property acquired in such project area, out of such capital grants as the municipality may receive from the United States of America or any agency or instrumentality thereof, or out of any local cash or non-cash grants-in-aid, as defined in the Act of Congress approved July 15, 1949, being Public Law 171--81st Congress, known as the "Housing Act of 1949", as amended, including the Housing Act of 1954, which the municipality or public body or any other entity may make in connection with the implementation of such Urban Renewal Project. Any bonds issued under this Section as limited bonds as defined in Section 3 of the Local Government Debt Reform Act shall comply with the requirements of the Bond Issue Notification Act.
Any municipality having a population of 500,000 or more may enter into a contract with the United States of America or any agency or instrumentality thereof and agree to the extent authorized by law, to provide such local grants-in-aid. Notwithstanding any other provision of this Code, such contract may contain a provision pledging the municipality to provide such local grants-in-aid over a period of time, not to exceed 5 years from the date of such contract.
(Source: P.A. 89-655, eff. 1-1-97.)

(65 ILCS 5/11-11-3) (from Ch. 24, par. 11-11-3)
Sec. 11-11-3. In addition to all other powers granted municipalities, and not in derogation thereof, the corporate authorities of any municipality which is the Local Public Agency under an urban renewal project as defined in Section 11-11-2 shall have the same powers, and be subject to the same conditions, restrictions, limitations, penalties and definitions of terms, and employ the same modes of procedure in the incurrence of indebtedness and the issuance of bonds as are prescribed in Sections 27 and 28 of the "Urban Renewal Consolidation Act of 1961", approved August 15, 1961, as the same are now or may hereafter be amended, as fully as if provisions contained in said sections of the "Urban Renewal Consolidation Act of 1961" were set forth herein, except that the term "Department" as therein used shall, as applied to such municipality, mean the municipality as Local Public Agency.
(Source: Laws 1963, p. 2217.)

(65 ILCS 5/Art. 11 Div. 11.1 heading)

(65 ILCS 5/11-11.1-1) (from Ch. 24, par. 11-11.1-1)
Sec. 11-11.1-1. The corporate authorities of any municipality may enact ordinances prescribing fair housing practices, defining unfair housing practices, establishing Fair Housing or Human Relations Commissions and standards for the operation of such Commissions in the administering and enforcement of such ordinances, prohibiting discrimination based on race, color, religion, sex, creed, ancestry, national origin, or physical or mental disability in the listing, sale, assignment, exchange, transfer, lease, rental or financing of real property for the purpose of the residential occupancy thereof, and prescribing penalties for violations of such ordinances.
Such ordinances may provide for closed meetings of the Commissions or other administrative agencies responsible for administering and enforcing such ordinances for the purpose of conciliating complaints of discrimination and such meetings shall not be subject to the provisions of "An Act in relation to meetings", approved July 11, 1957, as amended. No final action for the imposition or recommendation of a penalty by such Commissions or agencies shall be taken, except at a meeting open to the public.
To secure and guarantee the rights established by Sections 17, 18 and 19 of Article I of the Illinois Constitution, it is declared that any ordinance or standard enacted under the authority of this Section or under general home rule power and any standard, rule or regulation of such a Commission which prohibits, restricts, narrows or limits the housing choice of any person is unenforceable and void. Nothing in this amendatory Act of 1981 prohibits such a commission or a unit of local government from making special outreach efforts to inform members of minority groups of housing opportunities available in areas of majority white concentration and make similar efforts to inform the majority white population of available housing opportunities located in areas of minority concentration.
This amendatory Act of 1981 applies to municipalities which are home rule units. Pursuant to Article VII, Section 6, paragraph (i) of the Illinois Constitution, this amendatory Act of 1981 is a limit on the power of municipalities that are home rule units.
(Source: P.A. 99-143, eff. 7-27-15.)

(65 ILCS 5/Art. 11 Div. 11.2 heading)

(65 ILCS 5/11-11.2-1) (from Ch. 24, par. 11-11.2-1)
Sec. 11-11.2-1.
The corporate authorities of any municipality may perform such acts and promulgate such regulations as are necessary or proper for the promotion of harmonious relations between racial and economic groups within the municipality, including, but not limited to, the promotion and development of public education and information programs emphasizing the contributions of such groups to the historical and cultural development of the community and the nation, establishing vocational guidance and employment opportunity programs to assist members of minority racial and ethnic groups, establishment of programs to aid in locating housing for such minority groups, and to assist in the adjustment of such persons to living in urban environments.
(Source: P.A. 76-1021.)

(65 ILCS 5/11-11.2-2) (from Ch. 24, par. 11-11.2-2)
Sec. 11-11.2-2.
For the purpose of carrying out the powers granted by this Division, the corporate authorities may employ such personnel and acquire by purchase or lease, such real or personal property as they deem necessary and may provide for the compensation of such personnel and other expenses in the annual appropriation ordinance through the use of corporate funds. Any municipality has the power to enter into contracts with any public or private agency undertaking such programs and authorize such agencies to act on behalf of the municipality. Such contracts may provide that the cost of all or a portion of such programs will be paid by the municipality. Any public or private agency acting under such contract shall report at least once each year to the corporate authorities of the municipality.
(Source: P.A. 76-1021.)

(65 ILCS 5/11-11.2-3) (from Ch. 24, par. 11-11.2-3)
Sec. 11-11.2-3. To assist in carrying out the powers granted in this Division, the corporate authorities may receive financial assistance from the United States, or any of its agencies or instrumentalities, or the State of Illinois, and undertake such responsibilities and comply with such conditions as may be required by law to receive such assistance. The corporate authorities may also receive gifts, donations, legacies, and other financial assistance from private persons, corporations or foundations, and devote such assistance to programs developed under this Division.
(Source: P.A. 83-388.)

(65 ILCS 5/Art. 11 Div. 12 heading)

(65 ILCS 5/11-12-4) (from Ch. 24, par. 11-12-4)
Sec. 11-12-4. Every municipality may create a plan commission or a planning department or both. A plan commission shall be appointed by a mayor of a city or president of a village board subject to confirmation by the corporate authorities. Members of the plan commission shall reside within the municipality or within territory contiguous to the municipality and not more than one and one-half miles beyond the corporate limits and not included within any other municipality. A planning department shall be created, organized and staffed in such manner as the municipality may provide by ordinance. The plan commission shall consist of a chairman and members serving for such terms and such compensation, if any, as the corporate authorities of the municipality may prescribe by ordinance. The ordinance may provide that the plan commission shall have a paid secretary or staff or both. Any plan commission or planning department now existing and officially created by ordinance of any municipality may continue to function under the authority of such prior ordinance and any such plan commission or planning department shall have and exercise all the powers conferred by law as fully as if it had been created hereunder. Any municipality which has or shall hereafter create a plan commission or planning department may appropriate from any funds under its control and not otherwise appropriated, such sums as the corporate authorities may deem proper for the maintenance and operation of such plan commission or planning department, including the salaries of all paid members and employees; the development of a planning program; the preparation of regulations, projects and programs pertinent to the development, redevelopment and renewal of the municipality and such surrounding territory over which the municipality exercises subdivision jurisdiction; the preparation and revision of the official map and the exercise of such powers germane to the purposes for which it was created as may be conferred upon the plan commission or planning department by ordinance.
Municipalities may accept, receive and expend funds, grants and services from the federal government or its agencies, or from the State of Illinois or its agencies or from private persons or corporations or foundations for planning purposes generally or for planning specific projects.
(Source: P.A. 76-601.)

(65 ILCS 5/11-12-4.1) (from Ch. 24, par. 11-12-4.1)
Sec. 11-12-4.1. Whenever a municipality of more than 500,000 population has created a plan commission pursuant to the provisions of this Division 12, every plan, design or other proposal by any public body or agency which requires the acquisition or disposition of real property within the territorial limits of the municipality by any public body or agency, or which changes the use of any real property owned or occupied by any public body or agency or the location of any improvement thereon within the territorial limits of the municipality, shall be referred to the plan commission by such public body or agency not less than 30 days prior to any election for the purpose of authorizing the borrowing of money for, or any action by such public body or agency to appropriate funds for, or to authorize such changes or the acquisition or disposition of such real property, but in no event shall such referral be less than 30 days prior to making such changes or acquiring or disposing of such real property. The plan commission shall review every such plan, design or other proposal and shall within 30 days after submission thereof report to the public body or agency having jurisdiction over such real property or improvement thereon concerning the conformity of the plan, design, or other proposal with the long range planning objectives of the municipality and with the official plan for the municipality or any part thereof if the same shall then be in effect as provided in Section 11-12-2. Such report shall be spread of record in the minutes or record of proceedings of such public body or agency. A report that any such plan, design, or other proposal is not in conformity with the long range planning objectives of the municipality, or the official plan for the municipality shall be accompanied by a written statement of the respects in which such conformity is lacking but such a report shall not bar the public body or agency having jurisdiction over such real property or improvement thereon from thereafter making such changes or acquiring or disposing of such real property. The failure of the plan commission to report on any such plan, design, or other proposal within 30 days after submission of the same to it, shall be deemed to be a report that such plan, design, or other proposal conforms in all respects with the long range planning objectives and the official plan of the municipality.
As used in this section the terms "public body" or "agency" include the State of Illinois, any county, township, district including the Chicago Park District, school, authority, municipality, or any official, board, commission or other political corporation or subdivision of the State of Illinois, now or hereafter created, whether herein specifically mentioned or not.
(Source: P.A. 81-411.)

(65 ILCS 5/11-12-5) (from Ch. 24, par. 11-12-5)
Sec. 11-12-5. Every plan commission and planning department authorized by this Division 12 has the following powers and whenever in this Division 12 the term plan commission is used such term shall be deemed to include the term planning department:
(1) To prepare and recommend to the corporate

authorities a comprehensive plan for the present and future development or redevelopment of the municipality. Such plan may be adopted in whole or in separate geographical or functional parts, each of which, when adopted, shall be the official comprehensive plan, or part thereof, of that municipality. This plan may include reasonable requirements with reference to streets, alleys, public grounds, and other improvements hereinafter specified. The plan, as recommended by the plan commission and as thereafter adopted in any municipality in this state, may be made applicable, by the terms thereof, to land situated within the corporate limits and contiguous territory not more than one and one-half miles beyond the corporate limits and not included in any municipality. Such plan may be implemented by ordinances (a) establishing reasonable standards of design for subdivisions and for resubdivisions of unimproved land and of areas subject to redevelopment in respect to public improvements as herein defined; (b) establishing reasonable requirements governing the location, width, course, and surfacing of public streets and highways, alleys, ways for public service facilities, curbs, gutters, sidewalks, street lights, parks, playgrounds, school grounds, size of lots to be used for residential purposes, storm water drainage, water supply and distribution, sanitary sewers, and sewage collection and treatment; and (c) may designate land suitable for annexation to the municipality and the recommended zoning classification for such land upon annexation.

(2) To recommend changes, from time to time, in the

official comprehensive plan.

(3) To prepare and recommend to the corporate

authorities, from time to time, plans for specific improvements in pursuance of the official comprehensive plan.

(4) To give aid to the municipal officials charged

with the direction of projects for improvements embraced within the official plan, to further the making of these projects, and, generally, to promote the realization of the official comprehensive plan.

(5) To prepare and recommend to the corporate

authorities schemes for regulating or forbidding structures or activities which may hinder access to solar energy necessary for the proper functioning of solar energy systems, as defined in Section 1.2 of The Comprehensive Solar Energy Act of 1977, or to recommend changes in such schemes.

(6) To exercise such other powers germane to the

powers granted by this article as may be conferred by the corporate authorities.

For purposes of implementing ordinances regarding developer donations or impact fees, and specifically for expenditures thereof, "school grounds" is defined as including land or site improvements, which include school buildings or other infrastructure, including technological infrastructure, necessitated and specifically and uniquely attributed to the development or subdivision in question. This amendatory Act of the 93rd General Assembly applies to all impact fees or developer donations paid into a school district or held in a separate account or escrow fund by any school district or municipality for a school district.
(Source: P.A. 98-741, eff. 1-1-15; 99-78, eff. 7-20-15.)

(65 ILCS 5/11-12-5.1) (from Ch. 24, par. 11-12-5.1)
Sec. 11-12-5.1. School land donations. The governing board of a school district may submit to the corporate authorities of a municipality having a population of less than 500,000 which is served by the school district a written request that a meeting be held to discuss school land donations from a developer of a subdivision or resubdivision of land included within the area served by the school district. For the purposes of this Section, "school land donation" means a donation of land for public school purposes or a cash contribution in lieu thereof, or a combination of both.
(Source: P.A. 86-1023; 86-1039.)

(65 ILCS 5/11-12-6) (from Ch. 24, par. 11-12-6)
Sec. 11-12-6. An official comprehensive plan, or any amendment thereof, or addition thereto, proposed by a plan commission shall be effective in the municipality and contiguous area herein prescribed only after its formal adoption by the corporate authorities. Such plan shall be advisory and in and of itself shall not be construed to regulate or control the use of private property in any way, except as to such part thereof as has been implemented by ordinances duly enacted by the corporate authorities. At any time or times, before or after the adoption of the official comprehensive plan by the corporate authorities, such corporate authorities may designate by ordinance an official map, which map may consist of the whole area included within the official comprehensive plan or one or more separate geographical or functional parts, and may include all or any part of the contiguous unincorporated area within one and one-half miles from the corporate limits of the municipality. Such map or maps shall be made a part of the ordinance, which ordinance shall specifically state standard requirements of the municipality relating to size of streets, alleys, public ways, parks, playgrounds, school sites, other public grounds, and ways for public service facilities; the kind and quantity of materials which shall be used in the construction of streets, and alleys; and the kind and quality of materials for public service facilities as may be consistent with Illinois Commerce Commission or industry standards, and shall contain the standards required for drainage and sanitary sewers and collection and treatment of sewage. The map shall be drawn to scale, shall be reasonably accurate, and shall show north point, section lines and numbers, and streams.
Said official comprehensive plan and the ordinance or ordinances including the official map shall be placed on file with the Municipal Clerk and shall be available at all times during business hours for public inspection. Copies of said plan, all ordinances implementing the same and including the official map, shall be made available to all interested parties upon payment of such sum as the corporate authorities shall determine to be adequate to reimburse the general fund of the municipality for the cost of printing and distributing the same.
(Source: Laws 1961, p. 2757.)

(65 ILCS 5/11-12-7) (from Ch. 24, par. 11-12-7)
Sec. 11-12-7. The corporate authorities may initiate plans and maps by requesting the plan commission to prepare an official comprehensive plan and recommend the same, or may originate an official comprehensive plan, or a part thereof, or an amendment thereto, and may refer same or suggested changes in an existing comprehensive plan to the plan commission for its consideration and recommendation thereon. No comprehensive plan or amendment thereto shall be adopted that has not been submitted to the plan commission.
The corporate authorities may adopt parts of a comprehensive plan recommended by a plan commission without adopting the entire comprehensive plan as recommended, or may modify or amend portions of a recommended comprehensive plan without a re-reference of same to the plan commission, and may adopt such comprehensive plan, as modified or amended. Such comprehensive plan, when adopted, shall be the official comprehensive plan, or part thereof, of that municipality.
Upon submission by the corporate authorities of any suggested comprehensive plan, part thereof, or amendment to an existing comprehensive plan to the plan commission for consideration and recommendation, the corporate authorities may require a report thereon from the plan commission with its recommendation within 90 days from the date of such submission, and if the plan commission shall fail to make such report within such 90 days, then the corporate authorities may proceed to consider such comprehensive plan, or part thereof or amendment to an existing comprehensive plan, for adoption, including arranging for and holding of a public hearing thereon in accordance with the provisions hereinafter contained in the same manner as if the plan commission had made its recommendation.
On and after the effective date of this amendatory act of 1961, an official comprehensive plan, or any amendment thereof, shall not be adopted by a municipality until notice and opportunity for public hearing have first been afforded in the manner herein provided. Upon submission of a comprehensive plan by the plan commission, or a proposed amendment to an existing comprehensive plan, the corporate authorities shall schedule a public hearing thereon, either before the plan commission or the corporate authorities. Not less than 15 days' notice of the proposed hearing, and the time and place thereof, shall be given by publication in a newspaper of general circulation in the county or counties in which the municipality and contiguous unincorporated territory are located. The hearing shall be informal, but all persons desiring to be heard in support or opposition to the comprehensive plan or amendment shall be afforded such opportunity, and may submit their statements, orally, in writing, or both. The hearing may be recessed to another date if not concluded, if notice of the time and place thereof is publicly announced at the hearing or is given by newspaper publication not less than 5 days prior to the recessed hearing.
Within 90 days after the conclusion of the hearing, the corporate authorities, after consideration of the recommendation of the plan commission and such information as shall have been derived from the hearing, shall either adopt the comprehensive plan or amendment in whole or in part or reject the entire comprehensive plan or amendment. If adopted, the corporate authorities shall enact the ordinance including a map or maps as hereinbefore provided. In adopting an official comprehensive plan, except as herein otherwise provided, the corporate authorities shall be subject to the same limitations as to subject matter as apply to the plan commission. If at the expiration of such 90 days, the corporate authorities have taken no formal action, the comprehensive plan or amendment thereto may thereafter not be acted upon by the corporate authorities without again complying with the conditions of notice and hearing heretofore provided.
No official map, or amendment or addition thereto, shall be ground for rejection of any plat of subdivision or resubdivision by the corporate authorities, if application for final approval of such subdivision or resubdivision is filed with the corporate authorities 15 days or more prior to the date on which the ordinance approving the official map, or amendment or addition thereto, is adopted.
The comprehensive plan or amendment shall become effective upon the expiration of 10 days after the date of filing notice of the adoption of such comprehensive plan or amendment with the recorder of the county. Whenever used in this Section 11-12-7 the words "plans" or "comprehensive plan" shall be deemed to mean and include, where applicable, an official map or maps.
(Source: P.A. 83-358.)

(65 ILCS 5/11-12-8) (from Ch. 24, par. 11-12-8)
Sec. 11-12-8. Compliance of plat with map; designation of public lands; approval; bond; order; failure to act upon plat. The corporate authorities of the municipality shall determine whether a proposed plat of subdivision or resubdivision complies with the official map. To secure such determination, the person requesting the subdivision or resubdivision shall file four copies of a plat thereof with the clerk of the municipality, and shall furnish therewith four copies of all data necessary to show compliance with all applicable municipal regulations and shall make application for preliminary or final approval of the proposed plat.
Whenever the reasonable requirements provided by the ordinance including the official map shall indicate the necessity for providing for a school site, park site, or other public lands within any proposed subdivision for which approval has been requested, and no such provision has been made therefor, the municipal authority may require that lands be designated for such public purpose before approving such plat. Whenever a final plat of subdivision, or part thereof, has been approved by the corporate authorities as complying with the official map and there is designated therein a school site, park site or other public land, the corporate authorities having jurisdiction of such use, be it a school board, park board or other authority, such authority shall acquire the land so designated by purchase or commence proceedings to acquire such land by condemnation within one year from the date of approval of such plat; and if it does not do so within such period of one year, the land so designated may then be used by the owners thereof in any other manner consistent with the ordinance including the official map and the zoning ordinance of the municipality.
The corporate authorities may by ordinance provide that a plat of subdivision may be submitted initially to the plan commission for preliminary approval. The application for preliminary approval shall show location and width of proposed streets and public ways, shall indicate proposed location of sewers and storm drains, proposed dedication of public grounds, if any, lot sizes, proposed easements for public utilities, and proposed method of sewage and waste disposal, but need not contain specifications for proposed improvements.
The plan Commission shall approve or disapprove the application for preliminary approval within 90 days from the date of the application or the filing by the applicant of the last item of required supporting data, whichever date is later, unless such time is extended by mutual consent. If such plat is disapproved, then within said 90 days the plan commission shall furnish to applicant in writing a statement setting forth the reason for disapproval and specifying with particularity the aspects in which the proposed plat fails to conform to the ordinances including official map. If such plat is approved the corporate authority shall accept or reject said plat within 30 days after its next regular stated meeting following the action of the plan commission. Preliminary approval shall not qualify a plat for recording.
Application for final approval of a plat shall be made not later than one year after preliminary approval has been granted. This application must be supported by such drawings, specifications and bond as may be necessary to demonstrate compliance with all requirements of this statute and such regulations as the corporate authorities may provide by ordinance under authority of this statute. This Section is subject to the provisions of Section 11-39-3 of this Code.
The applicant may elect to have final approval of a geographic part or parts of the plat that received preliminary approval, and may delay application for approval of other parts until a later date or dates beyond one year with the approval of the municipal authorities; provided, all facilities required to serve the part or parts for which final approval is sought have been provided. In such case only such part or parts of the plat as have received final approval shall be recorded.
When a person submitting a plat of subdivision or resubdivision for final approval has supplied all drawings, maps and other documents required by the municipal ordinances to be furnished in support thereof, and if all such material meets all municipal requirements, the corporate authorities shall approve the proposed plat within 60 days from the date of filing the last required document or other paper or within 60 days from the date of filing application for final approval of the plat, whichever date is later. The applicant and the corporate authorities may mutually agree to extend the 60 day period.
Except as provided in Section 3 of the Public Construction Bond Act, the corporate authorities may provide that any person, firm or corporation seeking approval of a subdivision or resubdivision map or plat shall post a good and sufficient cash bond, irrevocable letter of credit, or surety bond with the municipal clerk in a penal sum sufficient to cover the estimate made by the municipal engineer, or other authorized person, of expenditures, including but not limited to reasonable inspection fees to be borne by the applicant, necessary to conform to the requirements established and conditioned upon completion of said requirements in a reasonable time. The corporate authorities may, by ordinance, prescribe the form of the cash bond, irrevocable letter of credit, or surety bond and may require surety to be approved by the corporate authorities; provided, that a municipality may permit the depositing of cash or other security acceptable to the corporate authorities, to complete the improvements required in lieu of a bond if it shall so provide by ordinance; and further provided, that no bond or security shall be required to be filed until the corporate authorities have approved the plat in all other respects and have notified the applicant of such approval. If the corporate authorities require a cash bond, letter of credit, surety, or any other method to cover the costs and expenses and to insure completion of the requirements, the requirements shall be subject to the provisions of Section 11-39-3 of this Code.
If the preliminary or final plat is approved, the municipal clerk shall attach a certified copy of the order or resolution of approval to a copy of the plat. If the proposed plat is disapproved, the order or resolution shall state the reasons for the disapproval, specifying with particularity the aspects in which the proposed plat fails to conform to the official map. A copy of the order or resolution shall be filed in the office of the municipal clerk.
If the corporate authorities fail to act upon the final plat within the time prescribed the applicant may, after giving 5 days written notice to the corporate authorities, file a complaint for summary judgment in the circuit court and upon showing that the corporate authorities have failed to act within the time prescribed the court shall enter an order authorizing the recorder to record the plat as finally submitted without the approval of the corporate authorities. A plat so recorded shall have the same force and effect as though that plat had been approved by the corporate authorities. If the corporate authorities refuse to act upon the final plat within the time prescribed and if their failure to act thereon is wilful, upon such showing and upon proof of damages the municipality shall be liable therefor.
(Source: P.A. 91-328, eff. 1-1-00; 92-479, eff. 1-1-02.)

(65 ILCS 5/11-12-9) (from Ch. 24, par. 11-12-9)
Sec. 11-12-9. If unincorporated territory is within one and one-half miles of the boundaries of two or more corporate authorities that have adopted official plans, the corporate authorities involved may agree upon a line which shall mark the boundaries of the jurisdiction of each of the corporate authorities who have adopted such agreement. On and after September 24, 1987, such agreement may provide that one or more of the municipalities shall not annex territory which lies within the jurisdiction of any other municipality, as established by such line. In the absence of such a boundary line agreement, nothing in this paragraph shall be construed as a limitation on the power of any municipality to annex territory. In arriving at an agreement for a jurisdictional boundary line, the corporate authorities concerned shall give consideration to the natural flow of storm water drainage, and, when practical, shall include all of any single tract having common ownership within the jurisdiction of one corporate authority. Such agreement shall not become effective until copies thereof, certified as to adoption by the municipal clerks of the respective municipalities, have been filed in the Recorder's Office and made available in the office of the municipal clerk of each agreeing municipality.
Any agreement for a jurisdictional boundary line shall be valid for such term of years as may be stated therein, but not to exceed 20 years, and if no term is stated, shall be valid for a term of 20 years. The term of such agreement may be extended, renewed or revised at the end of the initial or extended term thereof by further agreement of the municipalities.
In the absence of such agreement, the jurisdiction of any one of the corporate authorities shall extend to a median line equidistant from its boundary and the boundary of the other corporate authority nearest to the boundary of the first corporate authority at any given point on the line.
On and after January 1, 2006, no corporate authority may enter into an agreement pursuant to this Section unless, not less than 30 days and not more than 120 days prior to formal approval thereof by the corporate authority, it shall have first provided public notice of the proposed boundary agreement by both of the following:
(1) the posting of a public notice for not less than

15 consecutive days in the same location at which notices of village board or city council meetings are posted; and

(2) publication on at least one occasion in a

newspaper of general circulation within the territory that is subject to the proposed agreement.

The validity of a boundary agreement may not be legally challenged on the grounds that the notice as required by this Section was not properly given unless the challenge is initiated within 12 months after the formal approval of the boundary agreement.
An agreement that addresses jurisdictional boundary lines shall be entirely unenforceable for any party thereto that subsequently enters into another agreement that addresses jurisdictional boundary lines that is in conflict with any of the terms of the first agreement without the consent of all parties to the first agreement. For purposes of this Section, it shall not be considered a "conflict" when a municipality that is a party to a jurisdictional boundary line agreement cedes property within its own jurisdiction to another municipality not a party to the same jurisdictional boundary line agreement.
This amendatory Act of 1990 is declarative of the existing law and shall not be construed to modify or amend existing boundary line agreements, nor shall it be construed to create powers of a municipality not already in existence.
Except for those provisions to take effect prospectively, this amendatory Act of the 94th General Assembly is declarative of existing law and shall not be construed to modify or amend existing boundary line agreements entered into on or before the effective date of this amendatory Act, nor shall it be construed to create powers of a municipality not already in existence on the effective date of this amendatory Act.
(Source: P.A. 99-292, eff. 8-6-15.)

(65 ILCS 5/11-12-10) (from Ch. 24, par. 11-12-10)
Sec. 11-12-10. The provisions of this amendatory Act of 1961 shall not affect the validity of any official plan or map adopted and in force prior to the effective date hereof.
(Source: Laws 1961, p. 2757.)

(65 ILCS 5/11-12-11) (from Ch. 24, par. 11-12-11)
Sec. 11-12-11. If a municipality has adopted an official plan or map pursuant to the authority granted by this Division 12, the territory subject to that plan shall be exempt from the application of any less restrictive rules or regulations adopted by a County Board under the provisions of Section 5-1042 of the Counties Code.
(Source: P.A. 86-1475.)

(65 ILCS 5/11-12-12) (from Ch. 24, par. 11-12-12)
Sec. 11-12-12. No map or plat of any subdivision presented for record affecting land (1) within the corporate limits of any municipality which has heretofore adopted, or shall hereafter adopt an ordinance including an official map in the manner prescribed in this Division 12, or (2) within contiguous territory which is not more than 1 1/2 miles beyond the corporate limits of an adopting municipality, shall be entitled to record or shall be valid unless the subdivision shown thereon provides for streets, alleys, public ways, ways for public service facilities, storm and flood water run-off channels and basins, and public grounds, in conformity with the applicable requirements of the ordinances including the official map; provided, that a certificate of approval by the corporate authorities, certified by the clerk of the municipality in whose jurisdiction the land is located, or a certified copy of an order of the circuit court directing the recording as provided in Section 11-12-8, shall be sufficient evidence of compliance with this section upon which the recorder may accept the plat for recording.
The provisions of this Section do not apply to any plat for consolidation of 2 or more contiguous parcels, located within any territory that is outside of the corporate limits of a municipality but within a county that has adopted a subdivision ordinance and that has a population of more than 250,000, into a smaller number of parcels if the sole purpose of the consolidation is to bring a non-conforming parcel into conformance with local zoning requirements. The exemption created by this amendatory Act of the 92nd General Assembly does not apply to a plat for consolidation for an area in excess of 10 acres or to any consolidation that results in a plat of more than 10 individual lots following the consolidation. If the county receives a request to approve a plat for consolidation pursuant to this Section, the county must notify all municipalities located within 1 1/2 miles of the subject property within 10 days after receiving the request.
(Source: P.A. 92-361, eff. 1-1-02.)

(65 ILCS 5/11-12-13)
Sec. 11-12-13. Joint plan commissions. Whenever the corporate authorities of 2 or more municipalities having a population less than 500,000 determine that unincorporated land and territory lying adjacent to any one or more of such municipalities, or land and territory comprising a portion of such municipalities, or land and territory both lying adjacent to such municipalities and being a part of such municipalities forms a contiguous region and such land and territory (i) is or was formerly owned by the United States of America or any department thereof, (ii) is located entirely within a county having a population of not less than 500,000 nor more than 1,000,000 persons, (iii) has been annexed or is intended to be annexed to one or more of such municipalities, and (iv) comprises not less than 500 nor more than 800 acres, the said corporate authorities are hereby empowered, by intergovernmental agreement between or among the municipalities, to define the boundaries of such region and to create a joint plan commission having one, some, or all of the powers set forth in this Section.
(1) Membership of joint plan commissions. The joint plan commission shall consist of such number of persons known as "members" as shall be set forth in the intergovernmental agreement. The parties, acting by and through their mayors or village presidents with the advice and consent of each of their respective corporate authorities, shall appoint the members who shall hold office as set forth in such intergovernmental agreement. If authorized to do so by such intergovernmental agreement, the joint plan commission may employ a staff to assist in the administration and enforcement of zoning and building codes or ordinances throughout the region.
(2) Powers and duties of joint plan commissions. The corporate authorities by such intergovernmental agreement may provide for the joint plan commission to have all or some of the functions, powers and duties contained in Divisions 12, 13, 14, and 15 of this Article 11 of this Code.
(a) The joint plan commission shall be a

recommendatory body only and all recommendations thereof shall be advisory to all of the corporate authorities of the municipalities which have entered into such intergovernmental agreement and affect only that incorporated land and territory of the region lying within the corporate limits of such municipalities.

(b) Such intergovernmental agreement may further

authorize such joint plan commission exclusive jurisdiction to apply and enforce the respective zoning and building codes and other applicable codes of each municipality concerning the land within the region lying within the respective corporate limits of such municipality and may provide for immediate removal of such region from the jurisdiction of such municipalities' plan commissions, zoning boards of appeal, and other bodies or officials authorized to exercise such powers and duties.

(c) Such intergovernmental agreement may authorize

such joint plan commission to establish rules and procedures consistent with this Section as may be necessary to carry out the terms of such intergovernmental agreement.

(3) Conflict resolution.
(a) In order to become effective in matters

within its jurisdiction, a recommendation of any such joint plan commission pursuant to this Section shall require the approval set forth in the intergovernmental agreement. The intergovernmental agreement creating a joint plan commission shall establish procedures for the consideration and approval or disapproval by such municipalities of the joint plan commission's recommendation, and for the resolution between or among the municipalities of disputes or differences arising from any recommendation of the joint plan commission. Once effective, any such recommendation regarding rezoning, variations, or special uses shall require the adoption of a suitable ordinance by the corporate authorities of only that municipality within whose corporate limits lies the land and territory which is the subject of such recommendation.

(b) Any party to such intergovernmental agreement

may by civil action, mandamus, injunction or other proceeding, enforce and compel performance of the agreement.

This amendatory Act of 1996 shall not be a limitation on home rule powers.
(Source: P.A. 89-666, eff. 8-14-96.)

(65 ILCS 5/Art. 11 Div. 12.1 heading)

(65 ILCS 5/11-12.1-1) (from Ch. 24, par. 11-12.1-1)
Sec. 11-12.1-1. Any municipality which has a Conservation Board or Department of Urban Renewal, pursuant to the "Urban Community Conservation Act", as heretofore and hereafter amended, or the "Urban Renewal Consolidation Act of 1961", enacted by the Seventy-Second General Assembly, as the case may be, may borrow money and issue and sell bonds in one or more series and in such amount, or amounts, as the corporate authorities may determine for the purpose of creating, owning and managing a pool of funds for the purchase of mortgage loans on properties within any area affected by a Conservation Plan approved by the municipality pursuant to the "Urban Community Conservation Act" or the "Urban Renewal Consolidation Act of 1961", enacted by the Seventy-Second General Assembly, as such acts are heretofore and hereafter amended, and to sell and refund and refinance the same from time to time as often as shall be advantageous and to the public interest to do so. Any bonds issued under this Section as limited bonds as defined in Section 3 of the Local Government Debt Reform Act shall comply with the requirements of the Bond Issue Notification Act.
(Source: P.A. 89-655, eff. 1-1-97.)

(65 ILCS 5/11-12.1-2) (from Ch. 24, par. 11-12.1-2)
Sec. 11-12.1-2. All bonds issued under the authority of this Division 12.1 shall bear interest at not more than the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, payable semi-annually, and may be sold by the corporate authorities in such manner as they may deem best in the public interest; provided, however, such bonds shall be sold at such price that the interest cost of the proceeds therefrom will not exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, based on the average maturity of such bonds and computed according to standard tables of bond values. Such bonds shall be payable solely and only from the revenues to be derived from loans of the proceeds thereof, as hereinafter provided, to owners of property within any area affected by a Conservation Plan approved by the municipality pursuant to the "Urban Community Conservation Act", as amended, or the "Urban Renewal Consolidation Act of 1961", as amended, and shall be secured by a pledge of such loans and all security appertaining thereto.
Such bonds, when issued, shall have all of the qualities of negotiable instruments under the Law Merchant and the Uniform Commercial Code. Such bonds may bear such date, or dates, and may mature at such time, or times, not exceeding 30 years from their date or dates, and may be in such form, carry such registration privilege, may be payable at such place or places, may be subject to such terms of redemption, prior to maturity, with or without premium, as so stated on the face of the bond, and contain such terms and covenants, all as may be provided by ordinance authorizing the issuance of such bonds. Such bonds shall be executed by such officers as the corporate authorities shall designate in the ordinance. Any bonds bearing the signatures of officers in office at the date of signing thereof shall be valid and binding for all purposes, notwithstanding that before delivery thereof any or all such persons whose signatures appear thereon shall cease to be such officers.
Each bond shall state upon its face that it is payable solely and only from the revenues to be derived from purchased loans of the proceeds thereof to the owners of property within any area affected by a Conservation Plan approved by the municipality pursuant to the "Urban Community Conservation Act", as amended, or the "Urban Renewal Consolidation Act of 1961", as amended, and shall state upon its face that it does not constitute an obligation of the city, village or incorporated town within the meaning of any constitutional or statutory limitation or provision.
The amendatory Acts of 1971, 1972 and 1973 are not a limit upon any municipality which is a home rule unit.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-4.)

(65 ILCS 5/11-12.1-3) (from Ch. 24, par. 11-12.1-3)
Sec. 11-12.1-3. All loans purchased hereunder shall be to owners of real property in areas affected by a Conservation Plan approved by the municipality pursuant to the above named Acts, shall be conditioned upon full compliance by such owners with the terms and provisions of such approved Conservation Plan and shall be secured by a first mortgage note or notes and lien upon such real property, which mortgage shall be insured by the Federal Housing Commissioner of the United States of America against loss in accordance with the provisions of the National Housing Act of the United States in force at the time of the making of such loan.
(Source: Laws 1961, p. 3702.)

(65 ILCS 5/11-12.1-4) (from Ch. 24, par. 11-12.1-4)
Sec. 11-12.1-4. The corporate authorities of any such municipality availing themselves of the provisions of this Division 12.1 shall adopt an ordinance describing a Conservation Area or Areas, as that term is defined in the above named Acts, within which the proceeds of the sale of such bonds shall be made available for purchase of loans, which shall be placed on file in the office of the clerk of such municipality and which shall be open for the inspection of the public. Such ordinance shall fix the amount of the revenue bonds proposed to be issued, the maturity or maturities, the interest rate, and all details in respect thereof. Such ordinance shall contain such covenants or restrictions as may be deemed necessary or advisable by the corporate authorities and without limiting the generality of the foregoing, such ordinance shall contain such covenants as may be determined by the corporate authorities as to:
a. The issuance of additional series of bonds that may thereafter be issued, payable from the revenues derived from purchased loans of such proceeds to the owners of real property within Conservation Areas affected by an approved Conservation Plan as hereinbefore provided.
b. The pledge by the municipality of all investments and loans made from the sale of such revenue bonds as security for the payment of such revenue bonds and authorization of the execution of such agreements or collateral trust indentures necessary to accomplish such pledge.
c. Operation, maintenance, management, accounting and auditing and the keeping of records, reports and audits of the operation of such mortgage loan fund.
d. Limiting the right of the municipality to invest the funds derived from the sale of such revenue bonds in first mortgages on real property within Conservation Areas affected by approved Conservation Plans and which mortgages shall be insured against loss by the Federal Housing Commissioner pursuant to the provisions of the Federal Housing Act as hereinbefore provided. Pending the investment of such fund, the municipality may invest such fund in good interest paying securities such as are authorized by law for the investment of public funds, there to remain until the same is needed for proceeding hereunder.
e. The obligation of the municipality to properly administer the mortgage loan fund, to collect the principal and interest payable upon loans as herein provided, to enforce its rights with respect to such mortgage notes and security, in the event of default therein to take proper action to enforce its rights in the collection of such mortgage notes and foreclosure of the security therein pledged, and to secure the benefit of the insurance against loss of such mortgage by the Federal Housing Commissioner of the United States of America in accordance with the provisions of the National Housing Act of the United States and to apply the proceeds of such mortgage loan fund to the payments of interest and principal on account of the revenue bonds issued and sold thereunder.
f. The designation of a committee of bondholders to consult with and advise the municipality in the administration of the mortgage loan fund.
g. Fixing procedure by which the terms of any contract with the holders of the bonds may be amended, the amount of bonds the holders of which must consent thereto, and the manner in which such consent may be given.
h. Providing for the establishment of suitable reserves and regulating the cost of administration in the operation, management and supervision of such mortgage fund.
i. Such covenants as may be deemed necessary or desirable to assure successful operation of such mortgage loan fund and prompt payment of the principal of and interest upon bonds so authorized.
After such ordinance has been adopted and approved, it shall be published once in a newspaper published and having a general circulation in such municipality or, if there be no such newspaper published in such municipality, then the ordinance should be posted in at least 5 of the most public places in such municipality and shall become effective 10 days after publication or posting thereof.
(Source: Laws 1961, p. 3702.)

(65 ILCS 5/11-12.1-5) (from Ch. 24, par. 11-12.1-5)
Sec. 11-12.1-5. Whenever revenue bonds are issued and outstanding under this Division 12.1, the entire revenues derived from the operation of the mortgage loan fund thereby created shall be set aside as collected and deposited in a separate fund, separate and apart from all other funds of such municipality, which special fund shall be used only in paying the cost of operation, maintenance and supervision of such mortgage loan fund and paying the principal of and interest upon the revenue bonds of such municipality issued under this Division 12.1 in such order or priority as shall be provided by the respective ordinance authorizing revenue bonds; provided, however, no priority accorded by such an ordinance may be impaired by a subsequent ordinance authorizing revenue bonds unless specifically so permitted by a covenant of the kind authorized to be included in an ordinance by Section 11-12.1-4. After all such bonds have been paid, such revenues shall then be applied for the retirement of any other outstanding bonds issued by the municipality under this Division 12.1. After all such bonds issued under this Division 12.1 have been paid, such revenues may be transferred to the general corporate fund of any such municipality, only when and in the manner permitted and authorized in accordance with the covenants and provisions and terms of the ordinance authorizing the issuance of any bonds under the provisions of this Division 12.1.
(Source: Laws 1961, p. 3702.)

(65 ILCS 5/11-12.1-6) (from Ch. 24, par. 11-12.1-6)
Sec. 11-12.1-6. The provisions of this Division 12.1 and of any ordinance or other proceeding authorizing the issuance of bonds under this Division 12.1 shall constitute a contract with the holders of such bonds and any holder of a bond or bonds or any of the coupons of any bond or bonds of such municipality issued under this Division 12.1 may by action, mandamus, injunction or other proceeding, enforce and compel the performance of all duties required by this Division 12.1 including the application of income and revenue from such mortgage loan fund and the faithful performance of any agreement or collateral trust indentures securing the payment of such bonds.
(Source: P.A. 83-345.)

(65 ILCS 5/Art. 11 Div. 13 heading)

(65 ILCS 5/11-13-1) (from Ch. 24, par. 11-13-1)
Sec. 11-13-1. To the end that adequate light, pure air, and safety from fire and other dangers may be secured, that the taxable value of land and buildings throughout the municipality may be conserved, that congestion in the public streets may be lessened or avoided, that the hazards to persons and damage to property resulting from the accumulation or runoff of storm or flood waters may be lessened or avoided, and that the public health, safety, comfort, morals, and welfare may otherwise be promoted, and to insure and facilitate the preservation of sites, areas, and structures of historical, architectural and aesthetic importance; the corporate authorities in each municipality have the following powers:
(1) to regulate and limit the height and bulk of

buildings hereafter to be erected;

(2) to establish, regulate and limit, subject to the

provisions of Division 14 of this Article 11, the building or set-back lines on or along any street, traffic-way, drive, parkway or storm or floodwater runoff channel or basin;

(3) to regulate and limit the intensity of the use of

lot areas, and to regulate and determine the area of open spaces, within and surrounding such buildings;

(4) to classify, regulate and restrict the location

of trades and industries and the location of buildings designed for specified industrial, business, residential, and other uses;

(5) to divide the entire municipality into districts

of such number, shape, area, and of such different classes (according to use of land and buildings, height and bulk of buildings, intensity of the use of lot area, area of open spaces, or other classification) as may be deemed best suited to carry out the purposes of this Division 13;

(6) to fix standards to which buildings or structures

therein shall conform;

(7) to prohibit uses, buildings, or structures

incompatible with the character of such districts;

(8) to prevent additions to and alteration or

remodeling of existing buildings or structures in such a way as to avoid the restrictions and limitations lawfully imposed under this Division 13;

(9) to classify, to regulate and restrict the use of

property on the basis of family relationship, which family relationship may be defined as one or more persons each related to the other by blood, marriage or adoption and maintaining a common household;

(10) to regulate or forbid any structure or activity

which may hinder access to solar energy necessary for the proper functioning of a solar energy system, as defined in Section 1.2 of the Comprehensive Solar Energy Act of 1977;

(11) to require the creation and preservation of

affordable housing, including the power to provide increased density or other zoning incentives to developers who are creating, establishing, or preserving affordable housing; and

(12) to establish local standards solely for the

review of the exterior design of buildings and structures, excluding utility facilities and outdoor off-premises advertising signs, and designate a board or commission to implement the review process; except that, other than reasonable restrictions as to size, no home rule or non-home rule municipality may prohibit the display of outdoor political campaign signs on residential property during any period of time, the regulation of these signs being a power and function of the State and, therefor, this item (12) is a denial and limitation of concurrent home rule powers and functions under subsection (i) of Section 6 of Article VII of the Illinois Constitution.

The powers enumerated may be exercised within the corporate limits or within contiguous territory not more than one and one-half miles beyond the corporate limits and not included within any municipality. However, if any municipality adopts a plan pursuant to Division 12 of Article 11 which plan includes in its provisions a provision that the plan applies to such contiguous territory not more than one and one-half miles beyond the corporate limits and not included in any municipality, then no other municipality shall adopt a plan that shall apply to any territory included within the territory provided in the plan first so adopted by another municipality. No municipality shall exercise any power set forth in this Division 13 outside the corporate limits thereof, if the county in which such municipality is situated has adopted "An Act in relation to county zoning", approved June 12, 1935, as amended. Nothing in this Section prevents a municipality of more than 112,000 population located in a county of less than 185,000 population that has adopted a zoning ordinance and the county that adopted the zoning ordinance from entering into an intergovernmental agreement that allows the municipality to exercise its zoning powers beyond its territorial limits; provided, however, that the intergovernmental agreement must be limited to the territory within the municipality's planning jurisdiction as defined by law or any existing boundary agreement. The county and the municipality must amend their individual zoning maps in the same manner as other zoning changes are incorporated into revised zoning maps. No such intergovernmental agreement may authorize a municipality to exercise its zoning powers, other than powers that a county may exercise under Section 5-12001 of the Counties Code, with respect to land used for agricultural purposes. This amendatory Act of the 92nd General Assembly is declarative of existing law. No municipality may exercise any power set forth in this Division 13 outside the corporate limits of the municipality with respect to a facility of a telecommunications carrier defined in Section 5-12001.1 of the Counties Code.
Notwithstanding any other provision of law to the contrary, 30 days prior to the issuance of any permits for a new telecommunications facility within 1.5 miles of a municipality, the telecommunications carrier constructing the facility shall provide written notice of its intent to construct the facility. The notice shall include, but not be limited to, the following information: (i) the name, address, and telephone number of the company responsible for the construction of the facility, (ii) the address and telephone number of the governmental entity that is to issue the building permit for the telecommunications facility, (iii) a site plan and site map of sufficient specificity to indicate both the location of the parcel where the telecommunications facility is to be constructed and the location of all the telecommunications facilities within that parcel, and (iv) the property index number and common address of the parcel where the telecommunications facility is to be located. The notice shall not contain any material that appears to be an advertisement for the telecommunications carrier or any services provided by the telecommunications carrier. The notice shall be provided in person, by overnight private courier, or by certified mail to all owners of property within 250 feet of the parcel in which the telecommunications carrier has a leasehold or ownership interest. For the purposes of this notice requirement, "owners" means those persons or entities identified from the authentic tax records of the county in which the telecommunications facility is to be located. If, after a bona fide effort by the telecommunications carrier to determine the owner and his or her address, the owner of the property on whom the notice must be served cannot be found at the owner's last known address, or if the mailed notice is returned because the owner cannot be found at the last known address, the notice requirement of this paragraph is deemed satisfied. For the purposes of this paragraph, "facility" means that term as it is defined in Section 5-12001.1 of the Counties Code.
If a municipality adopts a zoning plan covering an area outside its corporate limits, the plan adopted shall be reasonable with respect to the area outside the corporate limits so that future development will not be hindered or impaired; it is reasonable for a municipality to regulate or prohibit the extraction of sand, gravel, or limestone even when those activities are related to an agricultural purpose. If all or any part of the area outside the corporate limits of a municipality which has been zoned in accordance with the provisions of this Division 13 is annexed to another municipality or municipalities, the annexing unit shall thereafter exercise all zoning powers and regulations over the annexed area.
In all ordinances passed under the authority of this Division 13, due allowance shall be made for existing conditions, the conservation of property values, the direction of building development to the best advantage of the entire municipality and the uses to which the property is devoted at the time of the enactment of such an ordinance. The powers conferred by this Division 13 shall not be exercised so as to deprive the owner of any existing property of its use or maintenance for the purpose to which it is then lawfully devoted, but provisions may be made for the gradual elimination of uses, buildings and structures which are incompatible with the character of the districts in which they are made or located, including, without being limited thereto, provisions (a) for the elimination of such uses of unimproved lands or lot areas when the existing rights of the persons in possession thereof are terminated or when the uses to which they are devoted are discontinued; (b) for the elimination of uses to which such buildings and structures are devoted, if they are adaptable for permitted uses; and (c) for the elimination of such buildings and structures when they are destroyed or damaged in major part, or when they have reached the age fixed by the corporate authorities of the municipality as the normal useful life of such buildings or structures.
This amendatory Act of 1971 does not apply to any municipality which is a home rule unit, except as provided in item (12).
(Source: P.A. 96-904, eff. 1-1-11; 97-496, eff. 8-22-11.)

(65 ILCS 5/11-13-1.1) (from Ch. 24, par. 11-13-1.1)
Sec. 11-13-1.1. The corporate authorities of any municipality may in its ordinances passed under the authority of this Division 13 provide for the classification of special uses. Such uses may include but are not limited to public and quasi-public uses affected with the public interest, uses which may have a unique, special or unusual impact upon the use or enjoyment of neighboring property, and planned developments. A use may be a permitted use in one or more zoning districts, and a special use in one or more other zoning districts. A special use shall be permitted only after a public hearing before some commission or committee designated by the corporate authorities, with prior notice thereof given in the manner as provided in Section 11-13-6 and 11-13-7. Any notice required by this Section need not include a metes and bounds legal description of the area classified for special uses, provided that the notice includes: (i) the common street address or addresses and (ii) the property index number ("PIN") or numbers of all the parcels of real property contained in the area classified for special uses. A special use shall be permitted only upon evidence that such use meets standards established for such classification in the ordinances, and the granting of permission therefor may be subject to conditions reasonably necessary to meet such standards. In addition, any proposed special use which fails to receive the approval of the commission or committee designated by the corporate authorities to hold the public hearing shall not be approved by the corporate authorities except by a favorable majority vote of all aldermen, commissioners or trustees of the municipality then holding office; however, the corporate authorities may by ordinance increase the vote requirement to two-thirds of all aldermen, commissioners or trustees of the municipality then holding office.
(Source: P.A. 97-336, eff. 8-12-11.)

(65 ILCS 5/11-13-1.5)
Sec. 11-13-1.5. Amateur radio communications; antenna regulations. Notwithstanding any provision of law to the contrary, no ordinance or resolution may be adopted or enforced by a municipality after the effective date of this amendatory Act of the 97th General Assembly that affects the placement, screening, or height of antennas or antenna support structures that are used for amateur radio communications unless the ordinance or resolution: (i) has a reasonable and clearly defined aesthetic, public health, or safety objective and represents the minimum practical regulation that is necessary to accomplish the objectives; and (ii) reasonably accommodates amateur radio communications.
A municipality may not regulate the antennas or antenna support structures that are used for amateur radio communications in a manner inconsistent with this Section. This Section is a limitation under subsection (i) of Section 6 of Article VII of the Illinois Constitution on the concurrent exercise by home rule units of powers and functions exercised by the State.
(Source: P.A. 97-720, eff. 6-29-12.)

(65 ILCS 5/11-13-2) (from Ch. 24, par. 11-13-2)
Sec. 11-13-2. The corporate authorities in each municipality which desires to exercise the powers conferred by this Division 13, or who have exercised such power and desire to adopt a new ordinance, shall provide for a zoning commission with the duty to recommend the boundaries of districts and appropriate regulations to be enforced therein. The commission shall be appointed by the mayor or president, subject to confirmation by the corporate authorities. The commission shall prepare a tentative report and a proposed zoning ordinance for the entire municipality. After the preparation of such a tentative report and ordinance, the commission shall hold a hearing thereon and shall afford persons interested an opportunity to be heard. Notice of the hearing shall be published at least once, not more than 30 nor less than 15 days before the hearing, in one or more newspapers published in the municipality, or, if no newspaper is published therein, then in one or more newspapers published in the county in which the municipality is located and having a general circulation within the municipality. The notice shall state the time and place of the hearing and the place where copies of the proposed ordinance will be accessible for examination by interested persons. The hearing may be adjourned from time to time.
Within 30 days after the final adjournment of the hearing the commission shall make a final report and submit a proposed ordinance for the entire municipality to the corporate authorities. The corporate authorities may enact the ordinance with or without change, or may refer it back to the commission for further consideration. The zoning commission shall cease to exist upon the adoption of a zoning ordinance for the entire municipality.
(Source: P.A. 80-452.)

(65 ILCS 5/11-13-3) (from Ch. 24, par. 11-13-3)
Sec. 11-13-3. (a) All ordinances passed under the terms of this Division 13 shall be enforced by those officers of the municipality that are designated by ordinance.
(b) In municipalities having a population of more than 500,000 the city council may provide for the appointment of a board of appeals consisting of 5 members to serve respectively for the following terms: one for one year, one for 2 years, one for 3 years, one for 4 years, and one for 5 years, the successor to each member so appointed to serve for a term of 5 years.
(c) The city council in cities and the president and board of trustees in villages and incorporated towns, having a population of less than 500,000, may provide for the appointment of a board of appeals consisting of 7 members to serve respectively for the following terms: one for one year, one for 2 years, one for 3 years, one for 4 years, one for 5 years, one for 6 years, and one for 7 years, the successor to each member so appointed to serve for a term of 5 years.
(d) In any municipality with a population under 5,000 that has an appointed board of appeals, a proposition to elect the board of appeals at large shall be submitted to the electors as provided in this subsection.
Electors of the municipality equal to not less than 10% of the total vote cast for all candidates for mayor or president in the last preceding municipal election for that office may petition for the submission to a vote of the electors of the municipality the proposition whether the board of appeals shall be elected at large. The petition shall be filed with the municipal clerk in accordance with the general election law. The clerk shall certify the proposition to the proper election authorities who shall submit the proposition at an election in accordance with the general election law.
The proposition shall be in substantially the following form: "Shall the city (or village or incorporated town) of (insert name) elect the zoning board of appeals at large instead of having an appointed board of appeals?"
If a majority of those voting on the proposition vote in favor of it, then the board of appeals shall be elected at large at the next general municipal election held at least 120 days after the referendum approval. At the initial election, 4 members shall be elected for 2-year terms and 3 members shall be elected for 4-year terms; thereafter all terms shall be for 4 years. Upon the election and qualification of the initial elected board of appeals, the terms of all sitting members of the board of appeals shall expire.
(e) One of the members of an appointed board shall be named as chairman at the time of his or her appointment. If members are elected, the members shall select a chairman. The amount of compensation to be paid to members, if any, shall be fixed by the corporate authorities. The appointing authority has the power to remove any appointed member for cause and after public hearing. Vacancies shall be filled for the unexpired term of the member whose place has become vacant. Vacancies shall be filled by the appointing authority in the case of an appointed board or by those who would otherwise be the appointing authority in the case of an elected board. All meetings of the board of appeals shall be held at the call of the chairman and at other times as the board may determine. The chairman, or in his or her absence the acting chairman, may administer oaths and compel the attendance of witnesses. All meetings of the board shall be open to the public. The board shall keep minutes of its proceedings, showing the vote of each member upon every question, or if absent or failing to vote, indicating that fact, and shall also keep records of its examinations and other official actions. No hearing shall be conducted without a quorum of the board being present. A quorum shall consist of a majority of all the members. Any absent member who certifies that he or she has read the transcript of the proceedings before the board may vote upon any question before the board. Every rule or regulation and its amendment or repeal and every order, requirement, decision, or determination of the board shall immediately be filed in the office of the board and shall be a public record.
(f) In all municipalities the board of appeals shall hear and decide appeals from and review any order, requirement, decision, or determination made by an administrative official charged with the enforcement of any ordinance adopted under this Division 13.
(g) In all municipalities the board of appeals shall also hear and decide all matters referred to it or upon which it is required to pass under such an ordinance. The concurring vote of 3 members of the board, in municipalities having a population of more than 500,000, and of 4 members of the board, in municipalities having a population of less than 500,000, is necessary to reverse any order, requirement, decision, or determination of such an administrative official, to decide in favor of the applicant any matter upon which it is required to pass under such an ordinance or to effect any variation in the ordinance, or to recommend any variation or modification in the ordinance to the corporate authorities.
(Source: P.A. 87-535.)

(65 ILCS 5/11-13-3.1) (from Ch. 24, par. 11-13-3.1)
Sec. 11-13-3.1. In municipalities of less than 500,000 inhabitants no change shall be made in the zoning ordinance nor shall any zoning variation be granted within 6 months after the date upon which an official plan is adopted by the corporate authorities unless such change in the zoning ordinance or such variation is approved by a two-thirds vote of the corporate authorities or the zoning board of appeals then holding office, as the case may be.
(Source: Laws 1967, p. 3425)

(65 ILCS 5/11-13-4) (from Ch. 24, par. 11-13-4)
Sec. 11-13-4. In municipalities of 500,000 or more population, the regulations authorized by this Division 13 may be varied in their application only by the board of appeals of the municipality, subject to the power of the corporate authorities to prohibit, in whole or in part, the granting of variations in respect to the classification, regulation and restriction of the location of trades and industries and the location of buildings designed for specified industrial, business, residential and other uses. Variations shall be permitted by the board of appeals only when they are in harmony with the general purpose and intent of the regulations and only in cases where there are practical difficulties or particular hardship in the way of carrying out the strict letter of any of those regulations relating to the use, construction, or alteration of buildings or structures or the use of land. In its consideration of the standards of practical difficulties or particular hardship, the board of appeals shall require evidence that (1) the property in question cannot yield a reasonable return if permitted to be used only under the conditions allowed by the regulations in that zone; and (2) the plight of the owner is due to unique circumstances; and (3) the variation, if granted, will not alter the essential character of the locality. A variation shall be permitted only if the evidence, in the judgment of the board of appeals, sustains each of the 3 conditions enumerated. The corporate authorities may provide general or specific rules implementing, but not inconsistent with, the rules herein provided to govern determinations of the board of appeals. A decision of the board of appeals shall not be subject to review, reversal or modification by the corporate authorities but shall be judicially reviewable under the provisions of Section 11-13-13.
(Source: P.A. 82-430.)

(65 ILCS 5/11-13-5) (from Ch. 24, par. 11-13-5)
Sec. 11-13-5. In municipalities of less than 500,000 population, the regulations authorized by this Division 13 may provide that the board of appeals or corporate authorities may determine and vary their application in harmony with their general purpose and intent and in accordance with general or specific rules therein contained in cases where there are practical difficulties or particular hardship in the way of carrying out the strict letter of any of those regulations relating to the use, construction, or alteration of buildings or structures or the use of land. If the authority to determine and approve variations is vested in the board of appeals it shall be exercised in accordance with the conditions prescribed in Section 11-13-4, subject to the power of the corporate authorities to prohibit, in whole or in part, the granting of variations in respect to the classification, regulation and restriction of the location of trades and industries and the location of buildings designed for specified industrial, business, residential and other uses. If the power to determine and approve variations is reserved to the corporate authorities, it shall be exercised only by the adoption of ordinances. However, no such variation shall be made by the corporate authorities as specified without a hearing before the board of appeals.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-13-6) (from Ch. 24, par. 11-13-6)
Sec. 11-13-6. No variation shall be made by the board of appeals in municipalities of 500,000 or more population or by ordinance in municipalities of lesser population except in a specific case and after a public hearing before the board of appeals of which there shall be a notice of the time and place of the hearing published at least once, not more than 30 nor less than 15 days before the hearing, in one or more newspapers published in the municipality, or, if no newspaper is published therein, then in one or more newspapers with a general circulation within the municipality which is published in the county where the municipality is located. This notice shall contain the particular location for which the variation is requested as well as a brief statement of what the proposed variation consists. Any notice required by this Section need not include a metes and bounds legal description of the location for which the variation is requested, provided that the notice includes: (i) the common street address or addresses and (ii) the property index number ("PIN") or numbers of all the parcels of real property contained in the area for which the variation is requested.
(Source: P.A. 97-336, eff. 8-12-11.)

(65 ILCS 5/11-13-7) (from Ch. 24, par. 11-13-7)
Sec. 11-13-7. In addition to the notice requirements otherwise provided for in this Division 13, in municipalities of 500,000 or more population, an applicant for variation or special use shall, not more than 30 days before filing an application for variation or special use with the board of appeals, serve written notice, either in person or by registered mail, return receipt requested, on the owners, as recorded in the office of the recorder of deeds or the registrar of titles of the county in which the property is located and as appears from the authentic tax records of such county, of all property within 250 feet in each direction of the location for which the variation or special use is requested; provided, the number of feet occupied by all public roads, streets, alleys and other public ways shall be excluded in computing the 250 feet requirement. The notice herein required shall contain the address of the location for which the variation or special use is requested, a brief statement of the nature of the requested variation or special use, the name and address of the legal and beneficial owner of the property for which the variation or special use is requested, a statement that the applicant intends to file an application for variation or special use and the approximate date on which the application will be filed. If, after a bona fide effort to determine such address by the applicant for variation or special use, the owner of the property on which the notice is served cannot be found at his or her last known address, or the mailed notice is returned because the owner cannot be found at the last known address, the notice requirements of this sub-section shall be deemed satisfied. In addition to serving the notice herein required, at the time of filing application for variation or special use, the applicant shall furnish to the board of appeals a complete list containing the names and last known addresses of the owners of the property required to be served, the method of service and the names and last known addresses of the owners of the service and the names and addresses of the persons so served. The applicant shall also furnish a written statement certifying that he or she has complied with the requirements of this subsection. The board of appeals shall hear no application for variation or special use unless the applicant for variation or special use furnishes the list and certificate herein required. The board of appeals shall, not more than 30 days nor less than 15 days before the hearing at which the application for variation or special use is to be considered, send written notice to the persons appearing on the list furnished by the applicant, which notice shall contain the time and place of the hearing, the address of the location for which the variation or special use is requested and the name and address of the applicant for variation or special use and a brief statement of the nature of the variation or special use requested. Any notice required herein need not include a metes and bounds legal description of the property for which the variation or special use is requested, provided that the notice includes: (i) the common street address or addresses and (ii) the property index number ("PIN") or numbers of all the parcels of real property contained in the area for which the variation or special use is requested.
Any property owner within the above stated 250 feet notice requirement, who entered his or her appearance and objected at the board of appeals hearing, and who shows that his or her property will be substantially affected by the outcome of the decision of the board may, without proof of any specific, special, or unique damages to himself or herself or his or her property or any adverse effect upon his property from the proposed variation or special use, seek judicial relief from any order or decision of the board of appeals under the Administrative Review Law, and all amendments and modifications thereof, and the rules adopted pursuant thereto. If the board of appeals determines that the property of any such owner will not be substantially affected by the outcome of the decision of the board, such owner may initiate or join in judicial review under the Administrative Review Law, as provided in this Section.
(Source: P.A. 97-336, eff. 8-12-11.)

(65 ILCS 5/11-13-7a) (from Ch. 24, par. 11-13-7a)
Sec. 11-13-7a. Zoning variation and special use applicants and property owners, as set forth in Section 11-13-7 of this Act, shall have the following rights, in addition to any others they may possess in law, at any hearing before a board of appeals:
(a) to have subpoenas issued for persons to appear at board of appeals' hearings and for examination of documents by the person requesting the subpoena either before or at board of appeals hearings subject to the limitations in this Section. The board of appeals shall issue subpoenas as requested by zoning variation and special use applicants and by property owners within the terms of Section 11-13-7. Subpoenas shall only be enforceable against persons or for documents which have a substantial evidentiary connection with (i) the property for which a zoning variation or special use is requested, (ii) facts which would support or negate the requisite legal standards for granting a zoning variation or special use, and (iii) facts which support or negate the conclusion that property within the 250 feet notice requirement of Section 11-13-7 will be substantially affected by the outcome of the decision of the board. All matters relating to subpoenas concerning a particular zoning variation or special use case, including all enforcement and motions to quash, shall be heard in a single action, however, the court obtaining jurisdiction over any such matter may retain jurisdiction until the disposition of the case by the board of appeals. Service of such subpoenas shall be made in the same manner as summons in a civil action.
(b) To cross examine all witnesses testifying.
(c) To present witnesses on their behalf.
Property owners within the terms of Section 11-13-7 who object to the zoning application or special use application may, upon request, be granted 1 continuance for the purpose of presenting evidence to rebut testimony given by the applicant. The date of such continued hearing shall be in the discretion of the board of appeals.
This amendatory act of 1973 is not a limit upon any municipality which is a home rule unit.
(Source: P.A. 79-1363.)

(65 ILCS 5/11-13-8) (from Ch. 24, par. 11-13-8)
Sec. 11-13-8. In municipalities of 500,000 or more population, when any zoning ordinance, rule or regulation is sought to be declared invalid by means of a declaratory judgment proceeding, not more than 30 days before filing suit for a declaratory judgment the person filing such suit shall serve written notice in the form and manner and to all property owners as is required of applicants for variation in Section 11-13-7, and shall furnish to the clerk of the court in which the declaratory judgment suit is filed, and at the time of filing such suit, the list of property owners, the written certificate and such other information as is required in Section 11-13-7 to be furnished to the board of appeals by an applicant for variation. A property owner entitled to notice who shows that his property will be substantially affected by the outcome of the declaratory judgment proceeding may enter his appearance in the proceeding, and if he does so he shall have the rights of a party. The property owner shall not, however, need to prove any specific, special, or unique damages to himself or his property or any adverse effect upon his property from the declaratory judgment proceeding.
(Source: P.A. 76-583.)

(65 ILCS 5/11-13-9) (from Ch. 24, par. 11-13-9)
Sec. 11-13-9. The provisions of an amendatory Act of 1955, which was approved June 30, 1955 and which was Senate Bill No. 328 of the Sixty-Ninth General Assembly and which amended certain provisions now contained in Section 11-13-4 through 11-13-8, shall not affect the validity of any variations approved by the corporate authorities or by the board of appeals and in force prior to July 1, 1955.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-13-10) (from Ch. 24, par. 11-13-10)
Sec. 11-13-10. In municipalities of less than 500,000 population, where a variation is to be made by ordinance, upon the report of the board of appeals, the corporate authorities, by ordinance, without further public hearing, may adopt any proposed variation or may refer it back to the board for further consideration, and any proposed variation which fails to receive the approval of the board of appeals shall not be passed except by the favorable vote of two-thirds of all aldermen or trustees of the municipality.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-13-11) (from Ch. 24, par. 11-13-11)
Sec. 11-13-11. Every variation or special use, whether made by the board of appeals directly, or by an ordinance after a hearing before the board of appeals, shall be accompanied by findings of facts and shall refer to any exhibits containing plans and specifications for the proposed use or variation, which shall remain a part of the permanent records of the board of appeals. The findings of facts shall specify the reason or reasons for making the variation.
The terms of the relief granted shall be specifically set forth in a conclusion or statement separate from the findings of fact of the board of appeals or ordinance. Property for which relief has been granted shall not be used in violation of the specific terms of the board of appeals' findings of fact or ordinance, as the case may be, unless its usage is changed by further findings of fact of a board of appeals or additional ordinances.
(Source: P.A. 76-584.)

(65 ILCS 5/11-13-12) (from Ch. 24, par. 11-13-12)
Sec. 11-13-12. An appeal to the board of appeals may be taken by any person aggrieved or by any officer, department, board, or bureau of the municipality. The appeal shall be taken within 45 days of the action complained of by filing, with the officer from whom the appeal is taken and with the board of appeals a notice of appeal, specifying the grounds thereof. The officer from whom the appeal is taken shall forthwith transmit to the board all the papers constituting the record upon which the action appealed from was taken.
An appeal stays all proceedings in furtherance of the action appealed from, unless the officer from whom the appeal is taken certifies to the board of appeals, after the notice of appeal has been filed with him, that by reason of facts stated in the certificate a stay would, in his opinion, cause imminent peril to life or property. In this event the proceedings shall not be stayed otherwise than by a restraining order which may be granted by the board of appeals or by a circuit court on application and on notice to the officer from whom the appeal is taken, and on due cause shown.
The board of appeals shall fix a reasonable time for the hearing of the appeal and give due notice thereof to the parties and decide the appeal within a reasonable time. Upon the hearing, any party may appear in person or by agent or by attorney. The board of appeals may reverse or affirm, wholly or partly, or may modify the order, requirement, decision, or determination as in its opinion ought to be made in the premises and to that end has all the powers of the officer from whom the appeal is taken.
(Source: P.A. 76-1507.)

(65 ILCS 5/11-13-13) (from Ch. 24, par. 11-13-13)
Sec. 11-13-13. All final administrative decisions of the board of appeals under this Division 13 shall be subject to judicial review pursuant to the provisions of the Administrative Review Law, and all amendments and modifications thereof, and the rules adopted pursuant thereto. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 82-783.)

(65 ILCS 5/11-13-14) (from Ch. 24, par. 11-13-14)
Sec. 11-13-14. The regulations imposed and the districts created under the authority of this Division 13 may be amended from time to time by ordinance after the ordinance establishing them has gone into effect, but no such amendments shall be made without a hearing before some commission or committee designated by the corporate authorities. Notice shall be given of the time and place of the hearing, not more than 30 nor less than 15 days before the hearing, by publishing a notice thereof at least once in one or more newspapers published in the municipality, or, if no newspaper is published therein, then in one or more newspapers with a general circulation within the municipality. In municipalities with less than 500 population in which no newspaper is published, publication may be made instead by posting a notice in 3 prominent places within municipality. In case of a written protest against any proposed amendment of the regulations or districts, signed and acknowledged by the owners of 20% of the frontage proposed to be altered, or by the owners of 20% of the frontage immediately adjoining or across an alley therefrom, or by the owners of the 20% of the frontage directly opposite the frontage proposed to be altered, is filed with the clerk of the municipality, the amendment shall not be passed except by a favorable vote of two-thirds of the aldermen or trustees of the municipality then holding office. In such cases, a copy of the written protest shall be served by the protestor or protestors on the applicant for the proposed amendments and a copy upon the applicant's attorney, if any, by certified mail at the address of such applicant and attorney shown in the application for the proposed amendment. Any notice required by this Section need not include a metes and bounds legal description, provided that the notice includes: (i) the common street address or addresses and (ii) the property index number ("PIN") or numbers of all the parcels of real property contained in the affected area.
(Source: P.A. 97-336, eff. 8-12-11.)

(65 ILCS 5/11-13-14.1) (from Ch. 24, par. 11-13-14.1)
Sec. 11-13-14.1. Notwithstanding any other provision to the contrary in this Division 13:
(A) The corporate authorities of any municipality may by ordinance establish the position of hearing officer and delegate to a hearing officer the authority to: (i) conduct any public hearing -- other than a public hearing provided for in Section 11-13-2 -- required to be held under this Division 13 in connection with applications for any special use, variation, amendment or other change or modification in any ordinance of the municipality adopted pursuant to this Division 13; and (ii) hear and decide appeals from and review any order, requirement, decision or determination made by an administrative official charged with the enforcement of any ordinance adopted pursuant to this Division 13.
(B) When a hearing officer is designated to conduct a public hearing in a matter otherwise required to be heard in accordance with this Division 13 by some commission or committee designated by the corporate authorities of the municipality: (i) notice of such hearing shall be given in the same time and manner as is provided by this Division 13 for the giving of notice of hearing when any such matter is to be heard by some commission or committee designated by the corporate authorities; (ii) the hearing officer shall exercise and perform the same powers and duties as such commission or committee is required to exercise and perform when conducting a public hearing in any such matter; and (iii) the hearing officer shall render a written recommendation to the corporate authorities within such time and in such manner and form as the corporate authorities shall require.
(C) When a hearing officer is designated to conduct a public hearing in a matter otherwise required to be heard in accordance with this Division 13 by the board of appeals, or when a hearing officer is designated to hear and decide appeals from and review any order, requirement, decision or determination made by an administrative official charged with the enforcement of any ordinance adopted pursuant to this Division 13: (i) notice of hearing shall be given in the same time and manner as is provided by this Division 13 for the giving of notice of hearing when any such matter is to be heard by the board of appeals; (ii) the hearing officer in passing upon and determining any matter otherwise within the jurisdiction of the board of appeals shall be governed by all of the standards, rules and conditions imposed by this Division 13 to govern the board of appeals when it passes upon and determines any such matter; and (iii) the hearing officer shall exercise and perform all of the powers and duties of the board of appeals in the same manner and to the same effect as provided in this Division 13 with respect to the board of appeals, provided that:
1. When the hearing officer is passing upon an application for variation or special use and the power to determine and approve such variation or special use is reserved to the corporate authorities, then upon report of the hearing officer the corporate authorities may by ordinance without further public hearing adopt any proposed variation or special use or may refer it back to the hearing officer for further consideration, and any proposed variation or special use which fails to receive the approval of the hearing officer shall not be passed except by the favorable vote of 2/3 of all alderman or trustees of the municipality;
2. When the hearing officer is passing upon an application for variation or special use and the power to determine and approve such variation or special use is not reserved to the corporate authorities, or when the hearing officer is hearing and deciding appeals from or reviewing any order, requirement, decision or determination made by an administrative official charged with the enforcement of any ordinance adopted pursuant to this Division 13, the determination made by the hearing officer with respect to any such matter shall constitute a final administrative decision which is subject to judicial review pursuant to the provisions of the "Administrative Review Law", as now or hereafter amended.
(D) The corporate authorities of the municipality may provide general or specific rules implementing but not inconsistent with the provisions of this Section, including rules relative to the time and manner in which hearing officers are designated to conduct public hearings and rules governing the manner in which such hearings are conducted and matters heard therein passed upon and determined.
(E) Hearing officers shall be appointed on the basis of training and experience which qualifies them to conduct hearings, make recommendations or findings of fact and conclusions on the matters heard and otherwise exercise and perform the powers, duties and functions delegated in accordance with this Section. Hearing officers shall receive such compensation as the corporate authorities of the municipality shall provide, and any municipality may establish a schedule of fees to defray the costs of providing a hearing officer.
(F) This Section is intended to furnish an alternative or supplemental procedure which a municipality in its discretion may provide for hearing, determining, reviewing and deciding matters which arise under any ordinance adopted by the municipality pursuant to this Division 13, but nothing in this Section shall be deemed to limit or prevent the use of any existing procedure available to a municipality under this Division 13 for hearing, approving or denying applications for a special use, variation, amendment or other change or modification of any such ordinance, or for hearing and deciding appeals from and reviewing any order, requirement, decision or determination made by an administrative official charged with the enforcement of any such ordinance.
(Source: P.A. 84-960.)

(65 ILCS 5/11-13-15) (from Ch. 24, par. 11-13-15)
Sec. 11-13-15. In case any building or structure, including fixtures, is constructed, reconstructed, altered, repaired, converted, or maintained, or any building or structure, including fixtures, or land, is used in violation of an ordinance or ordinances adopted under Division 13, 31 or 31.1 of the Illinois Municipal Code, or of any ordinance or other regulation made under the authority conferred thereby, the proper local authorities of the municipality, or any owner or tenant of real property, within 1200 feet in any direction of the property on which the building or structure in question is located who shows that his property or person will be substantially affected by the alleged violation, in addition to other remedies, may institute any appropriate action or proceeding (1) to prevent the unlawful construction, reconstruction, alteration, repair, conversion, maintenance, or use, (2) to prevent the occupancy of the building, structure, or land, (3) to prevent any illegal act, conduct, business, or use in or about the premises, or (4) to restrain, correct, or abate the violation. When any such action is instituted by an owner or tenant, notice of such action shall be served upon the municipality at the time suit is begun, by serving a copy of the complaint on the chief executive officer of the municipality, no such action may be maintained until such notice has been given.
In any action or proceeding for a purpose mentioned in this section, the court with jurisdiction of such action or proceeding has the power and in its discretion may issue a restraining order, or a preliminary injunction, as well as a permanent injunction, upon such terms and under such conditions as will do justice and enforce the purposes set forth above.
If an owner or tenant files suit hereunder and the court finds that the defendant has engaged in any of the foregoing prohibited activities, then the court shall allow the plaintiff a reasonable sum of money for the services of the plaintiff's attorney. This allowance shall be a part of the costs of the litigation assessed against the defendant, and may be recovered as such.
An owner or tenant need not prove any specific, special or unique damages to himself or his property or any adverse effect upon his property from the alleged violation in order to maintain a suit under the foregoing provisions.
(Source: P.A. 80-419.)

(65 ILCS 5/11-13-16) (from Ch. 24, par. 11-13-16)
Sec. 11-13-16. All zoning ordinances and regulations adopted prior to January 1, 1942, by any municipality pursuant to the provisions of "An Act to confer certain additional powers upon city councils in cities and presidents and boards of trustees in villages and incorporated towns concerning buildings and structures, the intensity of use of lot areas, the classification of trades, industries, buildings, and structures, with respect to location and regulation, the creation of districts of different classes, the establishment of regulations and restrictions applicable thereto, the establishment of boards of appeals and the review of the decisions of such boards by the court", approved June 28, 1921, as amended, and all committees, commissions, boards, and officers designated or appointed by any municipality pursuant to the provisions of that Act, or pursuant to the provisions of any ordinance or regulations adopted under that Act, shall be recognized, considered, and treated as having been properly adopted, designated, established, or appointed under this Division 13.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-13-17) (from Ch. 24, par. 11-13-17)
Sec. 11-13-17. In addition to all rights and powers conferred by this Division 13, the corporate authorities in each municipality may acquire by purchase, condemnation or otherwise any buildings or structures which do not conform to the standards fixed by the corporate authorities pursuant to Section 11-13-1, and all land which is necessary or appropriate for the rehabilitation or redevelopment of any area blighted by substandard buildings or structures; may remove or demolish all substandard buildings and structures so acquired; may hold and use any remaining property for public purposes; and may sell, lease or exchange such property as is not required for public purposes, subject to the provisions of the existing zoning ordinance.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-13-18) (from Ch. 24, par. 11-13-18)
Sec. 11-13-18. All testimony by witnesses in any hearing provided for in this Division 13 shall be given under oath.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-13-19) (from Ch. 24, par. 11-13-19)
Sec. 11-13-19. Except as otherwise provided in this section, the corporate authorities shall cause to be published no later than March 31 of each year a map clearly showing the existing zoning uses, divisions, restrictions, regulations and classifications of such municipality for the preceding calendar year. The first map published in 1960 shall reflect all zoning uses, divisions, restrictions, regulations and classifications in effect on and prior to December 31, 1959. If in any calendar year after the first map is published there are no changes in zoning uses, divisions, restrictions, regulations and classifications in such municipality, no map shall be published for such calendar year.
The map published by the corporate authorities shall be the official zoning map. The corporate authorities may establish a fee to be charged any person desiring a copy of such map. Such fee shall be paid to the appropriate zoning officer and shall be applied to defray the cost of publication of the official map.
(Source: Laws 1963, p. 3136.)

(65 ILCS 5/11-13-20) (from Ch. 24, par. 11-13-20)
Sec. 11-13-20. In any hearing before a zoning commission, board of appeals, or commission or committee designated pursuant to Section 11-13-14, any school district within which the property in issue, or any part thereof, is located shall have the right to appear and present evidence.
(Source: Laws 1963, p. 2259.)

(65 ILCS 5/11-13-22)
Sec. 11-13-22. Public hearing procedures for municipalities of less than 500,000. In a municipality of less than 500,000 inhabitants, the corporate authorities may adopt or authorize the zoning board of appeals and any other board, commission, or committee that conducts public hearings under this Division to adopt rules of procedures governing those public hearings. The rules of procedures may concern participation in public hearings and the participants' rights to cross examine witnesses and to present testimony and evidence, and any other relevant matter.
(Source: P.A. 97-552, eff. 8-25-11.)

(65 ILCS 5/11-13-25)
Sec. 11-13-25. Actions subject to de novo review; due process.
(a) Any decision by the corporate authorities of any municipality, home rule or non-home rule, in regard to any petition or application for a special use, variance, rezoning, or other amendment to a zoning ordinance shall be subject to de novo judicial review as a legislative decision, regardless of whether the process in relation thereto is considered administrative for other purposes. Any action seeking the judicial review of such a decision shall be commenced not later than 90 days after the date of the decision.
(b) The principles of substantive and procedural due process apply at all stages of the decision-making and review of all zoning decisions.
(Source: P.A. 94-1027, eff. 7-14-06; 95-843, eff. 1-1-09.)

(65 ILCS 5/11-13-26)
Sec. 11-13-26. Wind farms. Notwithstanding any other provision of law:
(a) A municipality may regulate wind farms and

electric-generating wind devices within its zoning jurisdiction and within the 1.5 mile radius surrounding its zoning jurisdiction. There shall be at least one public hearing not more than 30 days prior to a siting decision by the corporate authorities of a municipality. Notice of the hearing shall be published in a newspaper of general circulation in the municipality. A commercial wind energy facility owner, as defined in the Wind Energy Facilities Agricultural Impact Mitigation Act, must enter into an agricultural impact mitigation agreement with the Department of Agriculture prior to the date of the required public hearing. A commercial wind energy facility owner seeking an extension of a permit granted by a municipality prior to July 24, 2015 (the effective date of Public Act 99-132) must enter into an agricultural impact mitigation agreement with the Department of Agriculture prior to a decision by the municipality to grant the permit extension. A municipality may allow test wind towers to be sited without formal approval by the corporate authorities of the municipality. Test wind towers must be dismantled within 3 years of installation. For the purposes of this Section, "test wind towers" are wind towers that are designed solely to collect wind generation data.

(b) A municipality may not require a wind tower or

other renewable energy system that is used exclusively by an end user to be setback more than 1.1 times the height of the renewable energy system from the end user's property line. A setback requirement imposed by a municipality on a renewable energy system may not be more restrictive than as provided under this subsection. This subsection is a limitation of home rule powers and functions under subsection (i) of Section 6 of Article VII of the Illinois Constitution on the concurrent exercise by home rule units of powers and functions exercised by the State.

(Source: P.A. 99-123, eff. 1-1-16; 99-132, eff. 7-24-15; 99-642, eff. 7-28-16.)

(65 ILCS 5/11-13-27)
Sec. 11-13-27. Special provisions relating to public schools.
(a) In exercising the powers under this Division with respect to public school districts, a municipality shall act in a reasonable manner that neither regulates educational activities, such as school curricula, administration, and staffing, nor frustrates a school district's statutory duties. This subsection (a) is declarative of existing law and does not change the substantive operation of this Division.
(b) In processing zoning applications from public school districts, a municipality shall make reasonable efforts to streamline the zoning application and review process for the school board and minimize the administrative burdens involved in the zoning review process, including, but not limited to, reducing application fees and other costs associated with the project of a school board to the greatest extent practicable and reflective of actual cost but in no event more than the lowest fees customarily imposed by the municipality for similar applications, limiting the number of times the school district must amend its site plans, reducing the number of copies of site plans and any other documents required to be submitted by the municipality, and expediting the zoning review process for the purpose of rendering a decision on any application from a school district within 90 days after a completed application is submitted to the municipality.
(Source: P.A. 99-890, eff. 8-25-16.)

(65 ILCS 5/Art. 11 Div. 14 heading)

(65 ILCS 5/11-14-1) (from Ch. 24, par. 11-14-1)
Sec. 11-14-1. In addition to existing powers and to the end that adequate light, pure air, or safety may be secured and that congestion of public streets may be lessened or avoided, the corporate authorities in each municipality have power by ordinance to establish, regulate, and limit the building or set-back lines on or along any street, traffic way, drive, or parkway or storm or floodwater runoff channel within the municipality, as may be deemed best suited to carry out these purposes. The powers given by this Division 14 shall not be exercised so as to deprive the owner of any existing property of its use or maintenance for the purpose to which it is then lawfully devoted.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-14-2) (from Ch. 24, par. 11-14-2)
Sec. 11-14-2. All ordinances passed under the terms of this Division 14 shall be enforced by such officers of the municipality as may be designated by ordinance.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-14-3) (from Ch. 24, par. 11-14-3)
Sec. 11-14-3. The regulations imposed under the authority of this Division 14 may be amended from time to time by ordinance after the ordinance establishing the regulations has gone into effect, but no amendment shall be made without a hearing before a commission or committee designated by the corporate authorities of the municipality. A notice of the time and place of such a hearing shall be given at least once, not more than 30 nor less than 15 days before the hearing, by publishing a notice thereof in one or more newspapers published in the municipality, or, if no newspaper is published therein, then in one or more newspapers with a general circulation within the municipality. In municipalities with less than 500 population in which no newspaper is published, publication may instead be made by posting a notice in 3 prominent places within the municipality. An amendment shall not be passed except by a favorable vote of two-thirds of the members of the city council then holding office in cities or members of the board of trustees then holding office in villages or incorporated towns.
(Source: Laws 1967, p. 3425.)

(65 ILCS 5/11-14-4) (from Ch. 24, par. 11-14-4)
Sec. 11-14-4. In case any structure is erected or constructed in violation of this Division 14 or of any ordinance made under the authority conferred by this Division 14, the proper officers of the municipality, in addition to other remedies, may institute any appropriate action or proceeding (1) to prevent the unlawful erection or construction, (2) to restrain, correct, or abate the violation, (3) to prevent the occupancy of the structure, or (4) to prevent any illegal act, conduct, business, or use in or about the premises.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/Art. 11 Div. 15 heading)

(65 ILCS 5/11-15-1) (from Ch. 24, par. 11-15-1)
Sec. 11-15-1. The corporate authorities may provide, by ordinance, that any map, plat, or subdivision of any block, lot, sub-lot, or part thereof, or of any piece or parcel of land, shall be submitted to the corporate authorities, or to some officer to be designated by them, for their or his approval. In that case no such map, plat, or subdivision shall be entitled to record in the proper county, or have any validity until it has been so approved. If any municipality has adopted a subdivision ordinance pursuant to Division 12 of Article 11 of this code, as heretofore and hereinafter amended, all subdivision plats shall be submitted for approval and approved in the manner provided in such ordinance. Until approved by the corporate authorities, or such officer designated by them, no such map, plat or subdivision plat shall be entitled to record in the proper county, or have any validity whatever.
(Source: Laws 1961, p. 2425.)

(65 ILCS 5/Art. 11 Div. 15.1 heading)

(65 ILCS 5/11-15.1-1) (from Ch. 24, par. 11-15.1-1)
Sec. 11-15.1-1. The corporate authorities of any municipality may enter into an annexation agreement with one or more of the owners of record of land in unincorporated territory. That land may be annexed to the municipality in the manner provided in Article 7 at the time the land is or becomes contiguous to the municipality. The agreement shall be valid and binding for a period of not to exceed 20 years from the date of its execution.
Lack of contiguity to the municipality of property that is the subject of an annexation agreement does not affect the validity of the agreement whether approved by the corporate authorities before or after the effective date of this amendatory Act of 1990.
This amendatory Act of 1990 is declarative of existing law and does not change the substantive operation of this Section.
(Source: P.A. 86-1169; 87-1137.)

(65 ILCS 5/11-15.1-2) (from Ch. 24, par. 11-15.1-2)
Sec. 11-15.1-2. Any such agreement may provide for the following as it relates to the land which is the subject of the agreement:
(a) The annexation of such territory to the municipality, subject to the provisions of Article 7.
(b) The continuation in effect, or amendment, or continuation in effect as amended, of any ordinance relating to subdivision controls, zoning, official plan, and building, housing and related restrictions; provided, however, that any public hearing required by law to be held before the adoption of any ordinance amendment provided in such agreement shall be held prior to the execution of the agreement, and all ordinance amendments provided in such agreement shall be enacted according to law.
(c) A limitation upon increases in permit fees required by the municipality.
(d) Contributions of either land or monies, or both, to any municipality and to other units of local government having jurisdiction over all or part of land that is the subject matter of any annexation agreement entered into under the provisions of this Section shall be deemed valid when made and shall survive the expiration date of any such annexation agreement with respect to all or any part of the land that was the subject matter of the annexation agreement.
(e) The granting of utility franchises for such land.
(e-5) The abatement of property taxes.
(f) Any other matter not inconsistent with the provisions of this Code, nor forbidden by law.
Any action taken by the corporate authorities during the period such agreement is in effect, which, if it applied to the land which is the subject of the agreement, would be a breach of such agreement, shall not apply to such land without an amendment of such agreement.
After the effective term of any annexation agreement and unless otherwise provided for within the annexation agreement or an amendment to the annexation agreement, the provisions of any ordinance relating to the zoning of the land that is provided for within the agreement or an amendment to the agreement, shall remain in effect unless modified in accordance with law. This amendatory Act of 1995 is declarative of existing law and shall apply to all annexation agreements.
(Source: P.A. 89-432, eff. 6-1-96; 89-537, eff. 1-1-97; 90-14, eff. 7-1-97.)

(65 ILCS 5/11-15.1-2.1) (from Ch. 24, par. 11-15.1-2.1)
Sec. 11-15.1-2.1. Annexation agreement; municipal jurisdiction.
(a) Except as provided in subsections (b) and (c), property that is the subject of an annexation agreement adopted under this Division is subject to the ordinances, control, and jurisdiction of the annexing municipality in all respects the same as property that lies within the annexing municipality's corporate limits.
(b) This Section shall not apply in (i) a county with a population of more than 3,000,000, (ii) a county that borders a county with a population of more than 3,000,000 or (iii) a county with a population of more than 246,000 according to the 1990 federal census and bordered by the Mississippi River, unless the parties to the annexation agreement have, at the time the agreement is signed, ownership or control of all property that would make the property that is the subject of the agreement contiguous to the annexing municipality, in which case the property that is the subject of the annexation agreement is subject to the ordinances, control, and jurisdiction of the municipality in all respects the same as property owned by the municipality that lies within its corporate limits.
(b-5) The limitations of item (iii) of subsection (b) do not apply to property that is the subject of an annexation agreement adopted under this Division within one year after the effective date of this amendatory Act of the 95th General Assembly with a coterminous home rule municipality, as of June 1, 2009, that borders the Mississippi River, in a county with a population in excess of 258,000, according to the 2000 federal census, if all such agreements entered into by the municipality pertain to parcels that comprise a contiguous area of not more than 120 acres in the aggregate.
(c) Except for property located in a county referenced in subsection (b) of this Section, if any property or any portion of a property that is located more than 1.5 miles from a municipality's corporate limits in a county where the county board has voted to maintain the ordinances, control, and jurisdiction of the property by a two-thirds affirmative vote, that property is subject to the ordinances, control, and jurisdiction of the county.
(d) If the county board retains jurisdiction under subsection (c) of this Section, the annexing municipality may file a request for jurisdiction with the county board on a case by case basis. If the county board agrees by the affirmative vote of a majority of its members, then the property covered by the annexation agreement shall be subject to the ordinances, control, and jurisdiction of the annexing municipality.
(Source: P.A. 96-163, eff. 1-1-10; 96-188, eff. 8-10-09; 96-1000, eff. 7-2-10; 97-404, eff. 8-16-11.)

(65 ILCS 5/11-15.1-3) (from Ch. 24, par. 11-15.1-3)
Sec. 11-15.1-3. Any such agreement executed after July 31, 1963 and all amendments of annexation agreements, shall be entered into in the following manner. The corporate authorities shall fix a time for and hold a public hearing upon the proposed annexation agreement or amendment, and shall give notice of the proposed agreement or amendment not more than 30 nor less than 15 days before the date fixed for the hearing. This notice shall be published at least once in one or more newspapers published in the municipality, or, if no newspaper is published therein, then in one or more newspapers with a general circulation within the annexing municipality. After such hearing the agreement or amendment may be modified before execution thereof. The annexation agreement or amendment shall be executed by the mayor or president and attested by the clerk of the municipality only after such hearing and upon the adoption of a resolution or ordinance directing such execution, which resolution or ordinance must be passed by a vote of two-thirds of the corporate authorities then holding office.
(Source: P.A. 76-912.)

(65 ILCS 5/11-15.1-4) (from Ch. 24, par. 11-15.1-4)
Sec. 11-15.1-4. Any annexation agreement executed pursuant to this Division 15.1, or in conformity with Section 11-15.1-5 hereof, shall be binding upon the successor owners of record of the land which is the subject of the agreement and upon successor municipal authorities of the municipality and successor municipalities. Any party to such agreement may by civil action, mandamus, injunction or other proceeding, enforce and compel performance of the agreement.
A lawsuit to enforce and compel performance of the agreement must be filed within the effective term of the agreement or within 5 years from the date the cause of action accrued, whichever time is later.
(Source: P.A. 89-432, eff. 6-1-96.)

(65 ILCS 5/11-15.1-5) (from Ch. 24, par. 11-15.1-5)
Sec. 11-15.1-5. Any annexation agreement executed prior to October 1, 1973 which was executed pursuant to a two-thirds vote of the corporate authorities and which contains provisions not inconsistent with Section 11-15.1-2 hereof is hereby declared valid and enforceable as to such provisions for the effective period of such agreement, or for 20 years from the date of execution thereof, whichever is shorter.
The effective term of any Annexation Agreement executed prior to the effective date of this Amendatory Act of 1985 may be extended to a date which is not later than 20 years from the date of execution of the original Annexation Agreement.
(Source: P.A. 84-835.)

(65 ILCS 5/Art. 11 Div. 15.2 heading)

(65 ILCS 5/11-15.2-1)
Sec. 11-15.2-1. If authorized by an agreement approved by the court pursuant to notice as required by Section 4-22 of the Illinois Drainage Code (70 ILCS 605/4-22), a municipality and a drainage district may enter into an implementing agreement to provide for the automatic detachment of land from the drainage district when the land is annexed to the municipality. An implementing agreement shall not be required to comply with the provisions of Sections 4-19 through 4-24 of the Illinois Drainage Code (70 ILCS 605/4-19 through 605/4-24) and may authorize the filing of certificates as provided in this Section.
Upon the filing of a certificate, executed by a drainage district in compliance with Section 4-11 of the Illinois Drainage Code (70 ILCS 605/4-11) and by an annexing municipality, the land described in the certificate shall be detached from the drainage district and annexed to the annexing municipality as of the date of filing. The certificate shall be filed with the drainage district clerk and the county clerk where the land is located. The legal effect of the filing of a certificate shall be the same as a court order entered pursuant to Section 8-20 of the Illinois Drainage Code (70 ILCS 605/8-20).
(Source: P.A. 94-266, eff. 1-1-06.)

(65 ILCS 5/Art. 11 Div. 15.3 heading)

(65 ILCS 5/11-15.3-1)
Sec. 11-15.3-1. Wind farms. A municipality may own and operate a wind generation turbine farm, either individually or jointly with another unit of local government, school district, or community college district that is authorized to own and operate a wind generation turbine farm, that directly or indirectly reduces the energy or other operating costs of the municipality. The municipality may ask for the assistance of any State agency, including without limitation the Department of Commerce and Economic Opportunity, the Illinois Power Agency, or the Environmental Protection Agency, in obtaining financing options for a wind generation turbine farm.
(Source: P.A. 95-805, eff. 8-12-08.)

(65 ILCS 5/Art 11 prec Div 16 heading)

(65 ILCS 5/Art. 11 Div. 16 heading)

(65 ILCS 5/11-16-1) (from Ch. 24, par. 11-16-1)
Sec. 11-16-1. The corporate authorities of each municipality may provide for and maintain a board of health, consisting of more than one person, and to prescribe its powers and duties, except where a municipality has adopted the provisions of Division 17.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/Art. 11 Div. 17 heading)

(65 ILCS 5/11-17-1) (from Ch. 24, par. 11-17-1)
Sec. 11-17-1. When authorized in the manner provided by Section 11-17-2 the corporate authorities of each municipality with a population of more than 100,000 and less than 200,000 shall establish and maintain a public health board for the use and benefit of the inhabitants of the municipality and shall levy annually a tax of not to exceed .075% of the value, as equalized or assessed by the Department of Revenue, on all taxable property in the municipality. In those municipalities in which a public health board has been established under this Division 17 before July 24, 1967, the corporate authorities shall levy annually a tax not exceeding .075% of the value, as equalized or assessed by the Department of Revenue, on all taxable property in the municipality. The tax levied under this Section shall be levied and collected in like manner as are the general taxes of the collecting municipality, and the money so collected shall be known as the public health board fund. The tax shall be in addition to all other taxes which the municipality is now, or may be hereafter, authorized to levy upon the property within the municipality, and shall be in addition to the amount authorized to be levied for general purposes as provided in Section 8-3-1.
If the municipality is situated within any county or multiple-county health department for whose benefit a tax is levied under "An Act in relation to the establishment and maintenance of county and multiple-county public health departments", approved July 9, 1943, as now or hereafter amended, the county clerk shall reduce and abate from the tax levied by the authority of this Division 17 a rate which would produce an amount equal to the amount of the tax accruing to the municipality under the above-named Act.
(Source: P.A. 81-1509.)

(65 ILCS 5/11-17-2) (from Ch. 24, par. 11-17-2)
Sec. 11-17-2. When 100 electors of any municipality specified in Section 11-17-1 present a petition to the clerk of the municipality asking that an annual tax be levied for the establishment and maintenance of a public health board in the municipality, the municipal clerk shall certify the proposition for submission to the voters of the municipality at an election in accordance with the general election law. The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall the municipality of.... YES
establish and maintain a public health ----------------------
board and levy an annual tax therefor? NO
--------------------------------------------------------------
If a majority of the electors voting upon the question are in favor of the proposition, the corporate authorities of the municipality shall proceed as provided in Section 11-17-1. Thereafter, the corporate authorities shall include in the annual appropriation ordinance an appropriation from the public health board fund of such amount as may be necessary to defray all necessary expenses and liabilities of the public health board.
(Source: P.A. 81-1489.)

(65 ILCS 5/11-17-3) (from Ch. 24, par. 11-17-3)
Sec. 11-17-3. When it has been decided to establish and maintain a public health board under this Division 17, the mayor or president, with the approval of the corporate authorities, shall appoint a board of 5 directors, 2 of whom are duly licensed to practice medicine and surgery in the State of Illinois and have been in the actual practice of their profession, and the other 3 of whom are citizens of the municipality. The directors shall be chosen with reference to their special fitness for that office.
One of the directors shall be appointed to hold office for one year, one for 2 years, one for 3 years, one for 4 years, and one for 5 years from the first day of July following their appointments. At the expiration of the term of any director, the mayor or president, with the approval of the corporate authorities, shall appoint a successor, or reappoint that director, who shall hold office for 5 years and until his successor is appointed and has qualified. A majority of the directors, with the consent of the mayor or president and the corporate authorities, may remove any director for misconduct or neglect of duty.
Vacancies in the board of directors, however occasioned, shall be filled in like manner as original appointments. No director shall receive compensation for serving as a director. No director shall be interested in a private capacity, either directly or indirectly, in the purchase or sale of any supplies for the public health board.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-17-4) (from Ch. 24, par. 11-17-4)
Sec. 11-17-4. Immediately after their appointment, the directors shall meet and organize by electing one of their number as president and one as secretary and by electing such other officers as they may deem necessary. They shall adopt such by-laws, rules, and regulations for their own guidance and for the government of the public health board as may be expedient and not inconsistent with this Division 17 or with the ordinances of the municipality. They have the exclusive control of the expenditure of all money collected to the credit of the public health board fund. All money received for the public health board shall be deposited in the municipal treasury to the credit of the public health board fund and shall not be used for any other purpose. The money shall be drawn upon by the proper municipal officer upon the properly authenticated vouchers of the board of directors.
The board has the power to appoint suitable assistants and other employees and fix their compensation, and to remove such appointees. The board, in general, shall carry out the spirit and intent of this Division 17 in establishing and maintaining a public health board. In a city which has adopted or hereafter adopts Division 1 of Article 10, all appointments and all removals of assistants or other employees shall be made pursuant to the provisions of that Division 1 of Article 10 and not otherwise, except that persons may be employed temporarily until persons ranked upon the register under Division 1 of Article 10 for positions or offices which are held under Division 1 of Article 10 are available for service. Persons so appointed for temporary service shall hold their positions as temporary appointees under Division 1 of Article 10.
Each officer and employee of the public health board is an officer or employee, as the case may be, of the municipality in which the public health board is established.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-17-5) (from Ch. 24, par. 11-17-5)
Sec. 11-17-5. The public health board may initiate and maintain activities for the promotion of maternal child health, industrial hygiene, mental health, sanitary housing, public health education, and shall have the right to inspect and regulate all food and milk products kept or offered for sale within the jurisdiction of the board; may prevent and suppress contagious diseases, and may initiate and maintain programs or activities which from time to time may become necessary or proper for the promotion of public health within the jurisdiction of the board.
(Source: P.A. 76-649.)

(65 ILCS 5/11-17-6) (from Ch. 24, par. 11-17-6)
Sec. 11-17-6. The public health board may accept gifts or gratuities of any kind, and may use such gifts or gratuities for any of the purposes authorized by this Division 17.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-17-7) (from Ch. 24, par. 11-17-7)
Sec. 11-17-7. The board of directors may lease or acquire and take title in the name of public health board to such real estate as may be reasonably necessary for the housing and the proper functioning of any and all divisions of such health department and may make exchanges of real estate and may maintain, repair, remodel, or improve the same when in the judgment of the board of directors such exchanges, repairs, remodeling or improvements are reasonably necessary. Such leasing, acquisition, exchanges, maintenance, repairs, remodeling and improvements may be made with monies of the public health board fund.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-17-8) (from Ch. 24, par. 11-17-8)
Sec. 11-17-8. Rules and regulations adopted or enacted into an ordinance in conformity with Section 11-17-5 shall be enforced in the same manner as municipal ordinances. Any person who violates any of these rules and regulations is guilty of a petty offense and on conviction thereof shall be punished by a fine of not less than $10, nor more than $100, for each offense. Each day a violation continues is a separate offense.
(Source: P.A. 77-2500.)

(65 ILCS 5/11-17-9) (from Ch. 24, par. 11-17-9)
Sec. 11-17-9. When the board of directors of any public health board established and maintained under this Division 17 makes a written recommendation to the corporate authorities for the discontinuance of the public health board, stating in their recommendation the reasons therefor, or when at least 20% of the electors of the municipality, as shown by the last general municipal election, present a petition to the corporate authorities asking for the discontinuance of the public health board, the corporate authorities may pass an ordinance providing for the discontinuance of the board.
This ordinance shall be certified by the local clerk and submitted to the electors of the municipality at an election in accordance with the general election law. The ordinance shall be effective only if approved by a majority of those voting upon the question.
The methods of discontinuance provided by this section and Section 11-17-10 are exclusive.
(Source: P.A. 81-1489.)

(65 ILCS 5/11-17-10) (from Ch. 24, par. 11-17-10)
Sec. 11-17-10. The question shall be substantially in the following form:
--------------------------------------------------------------
Shall the public health board of
the city (or village or YES
incorporated town, as the case may be) ---------------------
of.... as provided in ordinance NO
No..... be discontinued?
--------------------------------------------------------------
(Source: P.A. 81-1489.)

(65 ILCS 5/11-17-11) (from Ch. 24, par. 11-17-11)
Sec. 11-17-11. When any ordinance specified in Section 11-17-9 has been so ratified, the corporate authorities, after discharging all financial obligations of the public health board, by appropriate ordinance may transfer any money then in the public health board fund into the general fund of the municipality.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-17-12) (from Ch. 24, par. 11-17-12)
Sec. 11-17-12. Any public health board established and maintained under "An Act to authorize cities and villages of more than 100,000 and less than 200,000 inhabitants to establish and maintain public health boards and to levy an annual tax therefor," approved March 4, 1937, as amended, which was in existence immediately prior to January 1, 1942 shall be treated as properly established under this Division 17 and shall be continued to be maintained under this Division 17 unless it is discontinued as provided in this Division 17. All cities and villages whose electors have approved the levy of an annual tax for a public health board under that Act may continue to levy the tax under this Division 17 without submitting the question of its levy to the electors for approval. The directors, assistants, or other employees appointed under that Act who were in office or employed immediately prior to January 1, 1942 shall continue in their offices and employments under this Division 17 until the respective terms for which they were elected or appointed have expired, subject to the applicable provisions of this Code or other Illinois statutes as to removal.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/Art. 11 Div. 18 heading)

(65 ILCS 5/11-18-1) (from Ch. 24, par. 11-18-1)
Sec. 11-18-1. When a municipality with a population of more than 5,000 and less than 100,000 has adopted this Division 18 in the manner provided by Section 11-18-3, the mayor or president shall appoint, upon the recommendation of the municipal board of health, one or more registered nurses, to be known as community nurses. These nurses shall perform such duties as may be assigned to them by the health officer of the municipality.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-18-2) (from Ch. 24, par. 11-18-2)
Sec. 11-18-2. A municipality which adopts this Division 18 may levy, annually, a tax of not more than .0075% of the value, as equalized or assessed by the Department of Revenue, of all taxable property therein, for the current year, to provide revenue for the salaries of and expenses incident to the performance of the duties of the community nurses. This tax shall be in addition to all taxes authorized by law to be levied and collected in that municipality and shall be in addition to the taxes authorized to be levied for general purposes under Section 8-3-1.
The foregoing limitation upon tax rate may be increased or decreased according to the referendum provisions of the General Revenue Law of Illinois.
(Source: P.A. 81-1509.)

(65 ILCS 5/11-18-3) (from Ch. 24, par. 11-18-3)
Sec. 11-18-3. Whenever at least 100 electors of a specified municipality present a petition to the municipal clerk, asking that the question of the adoption of this Division 18 be submitted to the electors of the municipality the question shall be certified by the clerk and submitted to the electors of the municipality at an election in accordance with the general election law. The question shall be in substantially the following form:
--------------------------------------------------------------
Shall the city (or village or
incorporated town) of............ YES
adopt Division 18 of Article 11
of the Illinois Municipal Code -----------------------
providing for community nurses in
certain municipalities and permit
a tax of not to exceed .0075% NO
therefor?
--------------------------------------------------------------
If a majority of the votes cast on the question are in favor of the adoption of this Division 18, such division is adopted and in force thereafter in that municipality.
(Source: P.A. 81-1535.)

(65 ILCS 5/11-18-4) (from Ch. 24, par. 11-18-4)
Sec. 11-18-4. Any municipality which has heretofore adopted "An Act providing for community nurses in certain cities, villages and incorporated towns, and permitting a tax therefor," approved June 30, 1925, as amended, shall be treated as having adopted this Division 18. The registered nurses appointed to act as community nurses under that Act, who were so acting immediately prior to January 1, 1942, shall continue to so act under this Division 18.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/Art. 11 Div. 19 heading)

(65 ILCS 5/11-19-1) (from Ch. 24, par. 11-19-1)
Sec. 11-19-1. Contracts.
(a) Any city, village or incorporated town may make contracts with any other city, village, or incorporated town or with any person, corporation, or county, or any agency created by intergovernmental agreement, for more than one year and not exceeding 30 years relating to the collection and final disposition, or relating solely to either the collection or final disposition of garbage, refuse and ashes. A municipality may contract with private industry to operate a designated facility for the disposal, treatment or recycling of solid waste, and may enter into contracts with private firms or local governments for the delivery of waste to such facility. In regard to a contract involving a garbage, refuse, or garbage and refuse incineration facility, the 30 year contract limitation imposed by this Section shall be computed so that the 30 years shall not begin to run until the date on which the facility actually begins accepting garbage or refuse. The payments required in regard to any contract entered into under this Division 19 shall not be regarded as indebtedness of the city, village, or incorporated town, as the case may be, for the purpose of any debt limitation imposed by any law. On and after the effective date of this amendatory Act of the 100th General Assembly, a municipality with a population of less than 1,000,000 shall not enter into any new contracts with any other unit of local government, by intergovernmental agreement or otherwise, or with any corporation or person relating to the collecting and final disposition of general construction or demolition debris; except that this sentence does not apply to a municipality with a population of less than 1,000,000 that is a party to: (1) a contract relating to the collecting and final disposition of general construction or demolition debris on the effective date of this amendatory Act of the 100th General Assembly; or (2) the renewal or extension of a contract relating to the collecting and final disposition of general construction or demolition debris irrespective of whether the contract automatically renews, is amended, or is subject to a new request for proposal after the effective date of this amendatory Act of the 100th General Assembly.
(a-5) If a municipality with a population of less than 1,000,000 located in a county as defined in the Solid Waste and Recycling Program Act has never awarded a franchise to a private entity for the collection of waste from non-residential locations, then the municipality may not award a franchise unless:
(1) the municipality provides prior written notice

to all haulers licensed to provide waste hauling service in that municipality of the municipality's intent to issue a request for proposal under this Section;

(2) the municipality adopts an ordinance requiring

each licensed hauler, for a period of no less than 36 continuous months commencing on the first day of the month following the effective date of such ordinance, to report every 6 months to the municipality the number of non-residential locations served by the hauler in the municipality and the number of non-residential locations contracting with the hauler for the recyclable materials collection service pursuant to Section 10 of the Solid Waste Hauling and Recycling Program Act; and

(3) the report to the municipality required under

paragraph (2) of this subsection (a-5) for the final 6 months of that 36-month period establishes that less than 50% of the non-residential locations in the municipality contract for recyclable material collection services pursuant to Section 10 of the Solid Waste Hauling and Recycling Program Act.

All such reports shall be filed with the municipality by the hauler on or before the last day of the month following the end of the 6-month reporting period. Within 15 days after the last day for licensed haulers to file such reports, the municipality shall post on its website: (i) the information provided by each hauler pursuant to paragraph (2) of this subsection (a-5), without identifying the hauler; and (ii) the aggregate number of non-residential locations served by all licensed haulers in the municipality and the aggregate number of non-residential locations contracting with all licensed haulers in the municipality for the recyclable materials collection service under Section 10 of the Solid Waste Hauling and Recycling Program Act.
(a-10) Beginning at the conclusion of the 36-month reporting period and thereafter, and upon written request of the municipality, each licensed hauler shall, for every 6-month period, report to the municipality (i) the number of non-residential locations served by the hauler in the municipality and the number of non-residential locations contracting with the hauler for the recyclable materials collection service pursuant to Section 10 of the Solid Waste Hauling and Recycling Program Act, (ii) an estimate of the quantity of recyclable materials, in tons, collected by the hauler in the municipality from non-residential locations contracting with the hauler for recyclable materials collection service pursuant to Section 10 of the Solid Waste Hauling and Recycling Program Act, and (iii) an estimate of the quantity of municipal waste, in tons, collected by the hauler in the municipality from those non-residential locations. All reports for that 6-month period shall be filed with the municipality by the hauler on or before the last day of the month following the end of the 6-month reporting period. Within 15 days after the last day for licensed haulers to file such reports, the municipality shall post on its website: (i) the information provided by each hauler pursuant to this subsection (a-10), without identifying the hauler; and (ii) the aggregate number of non-residential locations served by all licensed haulers in the municipality and the aggregate number of non-residential locations contracting with all licensed haulers in the municipality for the recyclable materials collection service under Section 10 of the Solid Waste Hauling and Recycling Program Act.
A municipality subject to subsection (a-5) of this Section may not award a franchise unless 2 consecutive 6-month reports determine that less than 50% of the non-residential locations within the municipality contract for recyclable material collection service pursuant to Section 10 of the Solid Waste Hauling and Recycling Program Act.
(b) If a municipality with a population of less than 1,000,000 has never awarded a franchise to a private entity for the collection of waste from non-residential locations, then that municipality may not award such a franchise without issuing a request for proposal. The municipality may not issue a request for proposal without first: (i) holding at least one public hearing seeking comment on the advisability of issuing a request for proposal and awarding a franchise; (ii) providing at least 30 days' written notice of the hearing, delivered by first class mail to all private entities that provide non-residential waste collection services within the municipality that the municipality is able to identify through its records; and (iii) providing at least 30 days' public notice of the hearing.
After issuing a request for proposal, the municipality may not award a franchise without first: (i) allowing at least 30 days for proposals to be submitted to the municipality; (ii) holding at least one public hearing after the receipt of proposals on whether to award a franchise to a proposed franchisee; and (iii) providing at least 30 days' public notice of the hearing. At the public hearing, the municipality must disclose and discuss the proposed franchise fee or calculation formula of such franchise fee that it will receive under the proposed franchise.
(b-5) If no request for proposal is issued within 120 days after the initial public hearing required in subsection (b), then the municipality must hold another hearing as outlined in subsection (b).
(b-10) If a municipality has not awarded a franchise within 210 days after the date that a request for proposal is issued pursuant to subsection (b), then the municipality must adhere to all of the requirements set forth in subsections (b) and (b-5).
(b-15) The franchise fee and any other fees, taxes, or charges imposed by the municipality in connection with a franchise for the collection of waste from non-residential locations must be used exclusively for costs associated with administering the franchise program.
(c) If a municipality with a population of less than 1,000,000 has never awarded a franchise to a private entity for the collection of waste from non-residential locations, then a private entity may not begin providing waste collection services to non-residential locations under a franchise agreement with that municipality at any time before the date that is 15 months after the date the ordinance or resolution approving the award of the franchise is adopted.
(d) For purposes of this Section, "waste" means garbage, refuse, or ashes as defined in Section 11-19-2.
(e) A home rule unit may not award a franchise to a private entity for the collection of waste in a manner contrary to the provisions of this Section. This Section is a limitation under subsection (i) of Section 6 of Article VII of the Illinois Constitution on the concurrent exercise by home rule units of powers and functions exercised by the State.
(f) A municipality with a population of less than 1,000,000 shall not award a franchise or contract to any private entity for the collection of general construction or demolition debris from residential or non-residential locations. This subsection does not apply to a municipality with a population of less than 1,000,000 that is a party to: (1) a franchise or contract with a private entity for the collection of general construction or demolition debris from residential or non-residential locations on the effective date of this amendatory Act of the 100th General Assembly; or (2) the renewal or extension of a franchise or contract with a private entity for the collection of general construction or demolition debris from residential or non-residential locations irrespective of whether the franchise or contract automatically renews, is amended, or is subject to a new request for proposal after the effective date of this amendatory Act of the 100th General Assembly.
(Source: P.A. 100-316, eff. 1-1-18.)

(65 ILCS 5/11-19-2) (from Ch. 24, par. 11-19-2)
Sec. 11-19-2. As used in this Division 19:
(1) "Garbage" means wastes resulting from the handling, preparation, cooking and consumption of food; wastes from the handling, storage and sale of produce.
(2) "Refuse" means combustible trash, including, but not limited to, paper, cartons, boxes, barrels, wood, excelsior, tree branches, yard trimmings, wood furniture, bedding; noncombustible trash, including, but not limited to, metals, tin cans, metal furniture, dirt, small quantities of rock and pieces of concrete, glass, crockery, other mineral waste; street rubbish, including, but not limited to, street sweepings, dirt, leaves, catch-basin dirt, contents of litter receptacles, but refuse does not mean earth and wastes from building operations, nor shall it include solid wastes resulting from industrial processes and manufacturing operations such as food processing wastes, boiler-house cinders, lumber, scraps and shavings.
(3) "Ashes" means residue from fires used for cooking and for heating buildings.
(4) "General construction or demolition debris" has the meaning given to that term in Section 3.160 of the Environmental Protection Act.
(Source: P.A. 100-316, eff. 1-1-18.)

(65 ILCS 5/11-19-3) (from Ch. 24, par. 11-19-3)
Sec. 11-19-3. Whenever a city, village or incorporated town makes a contract that is authorized by this Division 19, the corporate authorities shall include in the annual appropriation ordinance for each fiscal year, an appropriation of a sum of money sufficient to pay the amount which, by the terms of the contract, is to become due and payable during the current fiscal year.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-19-4) (from Ch. 24, par. 11-19-4)
Sec. 11-19-4. The corporate authorities of each city, village and incorporated town, whether organized under the general law or special charter, with a population of less than 500,000, may establish and maintain systems or plants, by contract or by direct provision, for the collection and disposal, treatment or recycling or solely for the collection or solely for the disposal, treatment or recycling of garbage, refuse and ashes in the city, village or incorporated town and for this purpose may levy a tax. In municipalities with a population of less than 25,001, the tax rate may not exceed .20% or the rate limit in effect on July 1, 1967, whichever is greater, of the value, as equalized or assessed by the Department of Revenue, on all of the taxable property in the city or village for the current year. In municipalities with a population of more than 25,000 the tax rate may not exceed .10% or the rate limit in effect on July 24, 1969, whichever is greater, of the value as equalized or assessed by the Department of Revenue on all of the taxable property in the city or village for the current year. The annual garbage tax shall be in addition to the amount authorized to be levied for general purposes as provided by Section 8-3-1.
The foregoing limitations upon tax rates, insofar as they are applicable to cities, villages and incorporated towns of less than 500,000 population, may be increased or decreased under the referendum provisions of the General Revenue Law of Illinois.
The corporate authorities may, in addition to the levy of a garbage tax, finance the establishment and maintenance of systems or plants, by contract or by direct provision, for the collection and disposal, treatment or recycling or solely for the collection or solely for the disposal, treatment or recycling of garbage, refuse and ashes by service charges to be collected from persons, firms and corporations receiving service. Such service charges shall be established as can reasonably be expected to yield revenues not in excess of contract obligations and the costs of operation, maintenance, and an adequate depreciation fund. If a city, village or incorporated town assesses a service charge, the schedule of charges shall be adopted by ordinance, and a copy of the schedule shall be furnished to each customer.
(Source: P.A. 84-963.)

(65 ILCS 5/11-19-5) (from Ch. 24, par. 11-19-5)
Sec. 11-19-5. Every city, village or incorporated town may provide such method or methods as shall be approved by the corporate authorities for the disposition of garbage, refuse and ashes. Any municipality may provide by ordinance that such method or methods shall be the exclusive method or methods for the disposition of garbage, refuse and ashes to be allowed within that municipality. Such ordinance may be enacted notwithstanding the fact that competition may be displaced or that such ordinance may have an anti-competitive effect. Such methods may include, but need not be limited to land fill, feeding of garbage to hogs, incineration, reduction to fertilizer, or otherwise. Salvage and fertilizer or other matter or things of value may be sold and the proceeds used for the operation of the system. Material that is intended or collected to be recycled is not garbage, refuse or ashes. A municipality with a population of less than 1,000,000 shall not provide by ordinance for any methods that award a franchise for the collection or final disposition of general construction or demolition debris, except as allowed under Section 11-19-1.
(Source: P.A. 100-316, eff. 1-1-18.)

(65 ILCS 5/11-19-6) (from Ch. 24, par. 11-19-6)
Sec. 11-19-6. Any city, village or incorporated town may exercise the powers granted by this Division 19 individually or jointly and cooperatively with any other one or more than one city, village or incorporated town or one or more than one county provided the conditions under which the powers are exercised are not in conflict with Sections 11-19-7 through 11-19-10.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-19-7) (from Ch. 24, par. 11-19-7)
Sec. 11-19-7. When the corporate authorities of 2 or more cities, villages, or incorporated towns each declare by ordinance that it is in the best interests of such cities, villages, or incorporated towns to join with each other or with any one or more than one county in the collection and disposal or solely in the collection or solely in the disposal of garbage, refuse and ashes, they shall cause a contract to be prepared which shall set forth: (a) Whether the cities, villages or incorporated towns shall participate in a joint garbage department to be operated as an inter-municipal function; or whether the cities, villages or incorporated towns shall enter into a contract or contracts with a private party or parties for the collection and disposal of garbage, refuse and ashes; (b) The financial responsibilities and contributions of the respective cities, villages and incorporated towns and counties; (c) The personnel responsibilities and contributions of the respective cities, villages and incorporated towns and counties; (d) Whether the financing shall be by service charges to be collected from persons, firms, and corporations receiving service, by tax levies, or both; (e) The term of the contract which shall be not less than one year nor more than 30 years: Provided, such contract may be modified from time to time as conditions may warrant, may be extended for periods not exceeding 30 years, may be opened to admit additional cities, villages, incorporated towns or counties and may be changed to permit the withdrawal of any participant on such conditions as shall be agreed to by all of the participants; (f) If the contracting parties so desire, an undertaking that they will provide by ordinance, license, contract or other means that the methods of disposal employed within any municipality with more than 130,000 but less than 2,000,000 population, or within any municipality which is a signatory to a plan providing for the management of solid waste generated by more than one municipality or county, shall be the exclusive methods of disposal to be allowed within their respective jurisdictions, notwithstanding the fact that competition may be displaced or that such ordinance or agreement may have an anti-competitive effect; and (g) Such other provisions as shall be deemed necessary to effectuate a workable system of collection and disposal or solely of collection or solely of disposal of garbage, refuse, and ashes.
The corporate authorities of any city, village, or incorporated town and the governing body of any county entering into any such joint exercise of powers shall appoint a committee of no more than 3 of its own members to make continuing studies of the operations of such joint exercise of powers. This committee shall also meet as necessary with the committees appointed by the other contracting parties and all of such committees shall together constitute a joint committee on garbage and refuse disposal. Such joint committee shall make recommendations necessary for the improvement of the garbage, refuse and ashes collection and disposal services or collection service or disposal service alone as the case may be, and shall prepare such rules and regulations as it may from time to time deem necessary. The corporate authorities may adopt such rules and regulations by ordinance and may provide penalties for the violation thereof. The committee chosen by each of the contracting parties shall have a single vote in all activities of the joint committee.
(Source: P.A. 84-963.)

(65 ILCS 5/11-19-8) (from Ch. 24, par. 11-19-8)
Sec. 11-19-8. If a city, village or incorporated town exercises the powers granted by this Division 19 jointly and cooperatively with another city, village or incorporated town or county and it is agreed pursuant to the provisions of Section 11-19-7 that there shall be a joint garbage department to be operated as an intermunicipal function, employees assigned to such department shall nevertheless be considered employees of the appropriate individual city, village or incorporated town. The administrative head or superintendent of any such joint department shall be an employee of and shall be appointed by the mayor or president of the largest city, village or incorporated town participating in the joint department, but such appointment shall be subject to confirmation by the joint committee on operations provided for in Section 11-19-7. Any rights, privileges or benefits, civil service status, pensions or otherwise, existing or hereinafter created, appertaining to any municipal employee assigned to any joint garbage department shall continue to exist as rights, privileges or benefits without regard to such assignment and as if this amendatory act of 1957 had not been adopted.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-19-9) (from Ch. 24, par. 11-19-9)
Sec. 11-19-9. Except as otherwise provided in Section 11-19-10, whenever a city, village or incorporated town exercises the powers granted by this Division 19 jointly and cooperatively with any other city, village or incorporated town or county, all proceeds of tax levies, service charges, sales or other income shall be placed in the treasury of the city, village or incorporated town levying the tax or assessing the service charge or making the sale, as the case may be.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-19-10) (from Ch. 24, par. 11-19-10)
Sec. 11-19-10. Every city, village, and incorporated town may acquire by purchase, gift or condemnation any real property within or without the corporate limits of such city, village or incorporated town for the purpose of providing facilities for the disposal of garbage, refuse and ashes. In all cases where property is acquired or sought to be acquired by condemnation, the procedure shall be, as nearly as may be, like that provided for the exercise of the right of eminent domain under the Eminent Domain Act. In any village containing a population of less than 15,000 where the property sought to be acquired is to be used for a refuse derived fuel system and for industrial development that will utilize steam and electricity derived from such system, such property may be acquired pursuant to the "quick-take" procedures prescribed in Section 7-103 of such Code (now Article 20 of the Eminent Domain Act) if such procedures are commenced on or before June 30, 1987. As used herein, "refuse derived fuel system" means a facility designed to convert refuse and other waste materials into steam and electricity to be used for industrial development and other commercial purposes.
If a city, village or incorporated town joins with one or more than one other city, village or incorporated town or county in the exercise of the powers granted by this section, (a) any real property purchased shall be taken in the names of the contracting cities, villages, incorporated towns, and counties, if any; (b) in case of condemnation, the city, village or incorporated town in which the real property lies, or the city, village or incorporated town nearest to the area of the real property to be condemned, shall institute condemnation proceedings; Provided, (1) any real property so acquired shall be held in trust by such city, village or incorporated town for the benefit of the contracting cities, villages, incorporated towns, and counties, all of which shall bear the expense of condemnation according to agreement; (2) when real property acquired by condemnation is no longer used for joint disposal of garbage, refuse and ashes, it shall be sold by the city, village or incorporated town in whose name it is held and the proceeds shall be distributed to the contracting cities, villages, incorporated towns, and counties as their interests shall appear. Any improvements existing on real property jointly acquired by purchase, gift or condemnation for garbage, refuse and ashes disposal purposes which cannot be used for such purposes may be disposed of in such manner as is mutually agreeable to the cities, villages, incorporated towns, and counties involved.
(Source: P.A. 94-1055, eff. 1-1-07.)

(65 ILCS 5/Art. 11 Div. 19.1 heading)

(65 ILCS 5/11-19.1-11) (from Ch. 24, par. 11-19.1-11)
Sec. 11-19.1-11. For the purposes of lessening or preventing the discharge of air contaminants, the corporate authorities of a city, village or incorporated town may prescribe by ordinance for the regulation of (1) the design and installation of accessory or appurtenant parts and equipment of buildings and structures and uses of land connected with the emission of air contaminants, (2) the operation or use of equipment and appliances emitting air contaminants, (3) the conduct or carrying on of uses of land which causes the emission into the atmosphere of air contaminants, and (4) the abatement of an operation, activity or use causing air contamination. For the purposes of this Section, "air contaminant" means and includes but is not limited to the following: dust, soot, mist, smoke, fumes, fly ash, vapor, corrosive gas or other discharge and any other air borne material or substance that is offensive, nauseous, irritating or noxious to humans or other animal life.
The corporate authorities of any city, village or incorporated town may make contracts providing for a program of joint air contamination control within the jurisdiction of the contracting parties and providing terms and conditions that are not in conflict with this Section with the corporate authorities of any one or more of the following:
(a) any other city, village or incorporated town;
(b) one or more counties; or
(c) adjoining areas of another State.
The corporate authorities of each city, village or incorporated town desiring to so contract shall appoint a committee of no more than 3 of its own members to negotiate the terms and conditions of the proposed contract which shall be subject to approval by those corporate authorities. The rules and regulations for air contamination control established pursuant to the terms and conditions of such approved contract shall be adopted by ordinance by each contracting city, village or incorporated town.
Whenever the corporate authorities of any city, village or incorporated town enter a contract that is authorized by this Section they shall include in the annual appropriation ordinance for each fiscal year, an appropriation of a sum of money sufficient to pay the amount which, by the terms of the contract, is to become due and payable from that city, village or incorporated town during the current fiscal year.
(Source: Laws 1967, p. 1340.)

(65 ILCS 5/Art. 11 Div. 19.2 heading)

(65 ILCS 5/11-19.2-1) (from Ch. 24, par. 11-19.2-1)
Sec. 11-19.2-1. Definitions. As used in this Division, unless the context requires otherwise:
(a) "Code" means any municipal ordinance that pertains to or regulates: sanitation practices; forestry practices; the attachment of bills or notices to public property; the definition, identification and abatement of public nuisances; and the accumulation, disposal and transportation of garbage, refuse and other forms of solid waste in a municipality.
(b) "Sanitation inspector" means a municipal employee authorized to issue citations for code violations and to conduct inspections of public or private real property in a municipality to determine if code violations exist.
(c) "Property owner" means the legal or beneficial owner of an improved or unimproved parcel of real estate.
(d) "Hearing officer" means a person other than a sanitation inspector or law enforcement officer having the following powers and duties:
(1) to preside at an administrative hearing called to

determine whether or not a code violation exists;

(2) to hear testimony and accept evidence from the

sanitation inspector, the respondent and all interested parties relevant to the existence of a code violation;

(3) to preserve and authenticate the record of the

hearing and all exhibits and evidence introduced at the hearing;

(4) to issue and sign a written finding, decision and

order stating whether a code violation exists; and

(5) to impose penalties consistent with applicable

code provisions and to assess costs reasonably related to instituting the proceeding upon finding the respondent liable for the charged violation, provided, however, that in no event shall the hearing officer have the authority to impose a penalty of incarceration.

(e) "Respondent" means a property owner, waste hauler or other person charged with liability for an alleged code violation and the person to whom the notice of violation is directed.
(f) "Solid waste" means demolition materials, food and industrial processing wastes, garden trash, land cleaning wastes, mixed refuse, non-combustible refuse, rubbish, and trash as those terms are defined in the Solid Waste Disposal District Act.
(g) "Waste hauler" means any person owning or controlling any vehicle used to carry or transport garbage, refuse or other forms of solid waste.
(Source: P.A. 90-655, eff. 7-30-98.)

(65 ILCS 5/11-19.2-2) (from Ch. 24, par. 11.19.2-2)
Sec. 11-19.2-2. Code hearing unit. The corporate authorities of any municipality having a population of 100,000 or more inhabitants may establish by ordinance a code hearing unit within an existing code enforcement agency or as a separate and independent agency in the municipal government. The function of the code hearing unit is to expedite the prosecution and correction of code violations in the manner set forth in this Division.
(Source: P.A. 86-1364.)

(65 ILCS 5/11-19.2-3) (from Ch. 24, par. 11-19.2-3)
Sec. 11-19.2-3. Hearing procedures not exclusive. In any municipality where this Division is adopted, this Division shall not preclude the municipality from using other methods to enforce the provisions of its Code.
(Source: P.A. 86-1364.)

(65 ILCS 5/11-19.2-4) (from Ch. 24, par. 11-19.2-4)
Sec. 11-19.2-4. Instituting code hearing proceedings. When a sanitation inspector observes or otherwise discovers a code violation, he shall note the violation on a violation notice and report form, indicating the name and address of the respondent, if known, the name, address and State vehicle registration number of the waste hauler who deposited the waste, if applicable, a citation to the specific code provision or provisions alleged to have been violated, a description of the circumstances present that constitute the alleged violation, the date and time the violation was observed, the names of witnesses to the violation, and the address of the location or property where the violation is observed.
The violation notice and report form shall contain a file number and a hearing date noted by the sanitation inspector in the blank spaces provided for that purpose on the form. The violation notice and report form shall state that failure to appear at the hearing on the date indicated may result in a determination of liability for the cited violation and the imposition of fines and assessment of costs as provided by the applicable municipal ordinance. The violation notice and report form shall also state that upon a determination of liability and the exhaustion or failure to exhaust procedures for judicial review, any unpaid fines or costs imposed will constitute a debt due and owing the municipality.
A copy of the violation notice and report form shall be served upon the respondent either personally or by first class mail, postage prepaid, and sent to the address of the respondent. If the municipality has an ordinance requiring all or certain property owners to register with the municipality, service may be made on the respondent property owner by mailing the violation notice and report to the owner's address registered with the municipality. If the name of the respondent property owner cannot be ascertained or if service on such respondent cannot be made by mail, service may be made on the respondent property owner by posting a copy of the violation notice and report form in a prominent place upon the property where the violation is found, not less than 10 days before the hearing is scheduled.
(Source: P.A. 97-1088, eff. 8-24-12.)

(65 ILCS 5/11-19.2-5) (was 65 ILCS 5/19.2-5)
Sec. 11-19.2-5. Subpoenas - Defaults. At any time prior to the hearing date the hearing officer assigned to hear the case may, at the request of the sanitation inspector or the attorney for the municipality, or the respondent or his attorney, issue subpoenas directing witnesses to appear and give testimony at the hearing. If on the date set for hearing the respondent or his attorney fails to appear, the hearing officer may find the respondent in default and shall proceed with the hearing and accept evidence relating to the existence of a code violation.
(Source: P.A. 95-331, eff. 8-21-07.)

(65 ILCS 5/19.2-5) (from Ch. 24, par. 11-19.2-5)
Sec. 19.2-5. (Renumbered).
(Source: Renumbered by P.A. 95-331, eff. 8-21-07.)

(65 ILCS 5/11-19.2-6) (from Ch. 24, par. 11-19.2-6)
Sec. 11-19.2-6. Representation at code hearings. The case for the municipality may be presented by the sanitation inspector, by any other municipal employee or by an attorney designated by the municipality. However, in no event shall the case for the municipality be presented by an employee of the code hearing unit. The case for the respondent may be presented by the respondent, his attorney, or any other agent or representative.
(Source: P.A. 86-1364.)

(65 ILCS 5/11-19.2-7) (from Ch. 24, par. 11-19.2-7)
Sec. 11-19.2-7. Hearing - Evidence. The hearing officer shall preside at the hearing, shall hear testimony and accept any evidence relevant to the existence or non-existence of a code violation upon the property indicated. The sanitation inspector's signed violation notice and report form shall be prima facie evidence of the existence of the code violation described therein. The strict rules of evidence applicable to judicial proceedings shall not apply to hearings authorized under this Division.
(Source: P.A. 86-1364.)

(65 ILCS 5/11-19.2-8) (from Ch. 24, par. 11-19.2-8)
Sec. 11-19.2-8. Findings, Decision, and Order. At the conclusion of the hearing the hearing officer shall make a determination on the basis of the evidence presented at the hearing whether or not a code violation exists. The determination shall be in writing and shall be designated as the findings, decision and order. The findings, decision and order shall include the hearing officer's findings of fact, a decision whether or not a code violation exists based upon the findings of fact, and an order, imposing a fine or other penalty, directing the respondent to correct the violation, or dismissing the case in the event the violation is not proved. If the hearing officer determines that the respondent is liable for the cited violation, the hearing officer shall enter an order imposing sanctions that are provided in the code for the violations proved, including the imposition of fines and recovery of the costs of the proceedings, which costs shall be enforced in like manner as the enforcement of fines and penalties. A copy of the findings, decision and order shall be served by personal service or by any method provided for service of the violation notice and report form pursuant to Section 11-19.2-4. Payment of any penalty, fine or costs of the proceedings and the disposition of such money shall be in the same manner as set forth in this Code, unless the corporate authorities establishing a code hearing unit by ordinance provide otherwise.
(Source: P.A. 86-1364.)

(65 ILCS 5/11-19.2-9) (from Ch. 24, par. 11-19.2-9)
Sec. 11-19.2-9. Administrative review. The findings, decision and order of the hearing officer shall be subject to review in the circuit court of the county where the municipality is located, and the provisions of the Administrative Review Law, and all amendments and modifications thereto, and the rules adopted pursuant thereto are adopted and shall apply to and govern every action for the judicial review of the final findings, decision and order of a hearing officer under this Division.
(Source: P.A. 86-1364.)

(65 ILCS 5/11-19.2-10) (from Ch. 24, par. 11-19.2-10)
Sec. 11-19.2-10. Sanctions appropriate to owner - property. The order to correct a code violation and the sanctions imposed by a municipality against a respondent property owner as the result of a finding of a code violation under this Division shall attach to the property as well as the owner of the property, so that the finding of a code violation against one owner cannot be avoided by conveying or transferring the property to another owner. Any subsequent transferee or owner of property takes subject to the findings, decision and order of a hearing officer under this Division if a notice consisting of a copy of the order to correct a code violation and imposing any sanctions and costs, if applicable, and a description of the real estate affected sufficient for the identification thereof, has been filed in the office of the Recorder or the office of the Registrar of Titles in the county in which such real estate is located by the municipality prior to the transfer or conveyance to the subsequent transferee or owner.
(Source: P.A. 86-1364.)

(65 ILCS 5/11-19.2-11) (from Ch. 24, par. 11-19.2-11)
Sec. 11-19.2-11. (a) A person who contracts with the federal government or any of its agencies, including without limitation the Department of Housing and Urban Development, to care for vacant residential real estate shall be responsible for maintaining the property to prevent and correct municipal health and sanitation code violations.
(b) A person who violates this Section shall be subject to the findings, decision and order of the hearing officer as provided in this Division.
(c) A person who intentionally violates this Section is guilty of a business offense and shall be fined not less than $501 and not more than $1,000.
(Source: P.A. 86-1364.)

(65 ILCS 5/11-19.2-12) (from Ch. 24, par. 11-19.2-12)
Sec. 11-19.2-12. (a) Any fine, other sanction or costs imposed, or part of any fine, other sanction or costs imposed remaining unpaid after the exhaustion of, or the failure to exhaust, judicial review procedures under the Administrative Review Law shall be a debt due and owing the municipality and, as such, may be collected in accordance with applicable law. Any subsequent owner or transferee of property takes subject to this debt if a notice has been filed pursuant to Section 11-19.2-10.
(b) After expiration of the period within which judicial review under the Administrative Review Law may be sought for a final determination of the code violation, the municipality may commence a proceeding in the circuit court of the county where the municipality is located for purposes of obtaining a judgment on the findings, decision and order. Nothing in this Section shall prevent a municipality from consolidating multiple findings, decisions and orders against a person in such a proceeding. Upon commencement of the action, the municipality shall file a certified copy of the findings, decision and order, which shall be accompanied by a certification that recites facts sufficient to show that the findings, decision and order was issued in accordance with this Division and the applicable municipal ordinance. Service of the summons and a copy of the petition may be by any method provided by Section 2-203 of the Code of Civil Procedure or by certified mail, return receipt requested, provided that the total amount of fines, other sanctions and costs imposed by the findings, decision and order does not exceed $5,000. If the court is satisfied that the findings, decision and order was entered in accordance with the requirements of this Division and the applicable municipal ordinance, and that the respondent had an opportunity for a hearing under this Division and for judicial review as provided in this Division:
(1) the court shall render judgment in favor of the

municipality and against the respondent for the amount indicated in the findings, decision and order, plus court costs. Such judgment shall have the same effect and may be enforced in the same manner as other judgments for the recovery of money; and

(2) the court may also issue such other orders or

injunctions or both requested by the municipality to enforce the order of the hearing officer to correct a code violation.

(Source: P.A. 86-1364.)

(65 ILCS 5/11-19.2-13) (from Ch. 24, par. 11-19.2-13)
Sec. 11-19.2-13. Adoption of Division by municipality. Any municipality establishing a code hearing unit by ordinance under this Division may adopt such other provisions as are necessary and proper to carry into effect the powers granted and the purposes stated herein.
(Source: P.A. 86-1364.)

(65 ILCS 5/Art. 11 Div. 20 heading)

(65 ILCS 5/11-20-1) (from Ch. 24, par. 11-20-1)
Sec. 11-20-1. The corporate authorities of each municipality may establish and regulate markets and markethouses.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-20-2) (from Ch. 24, par. 11-20-2)
Sec. 11-20-2. The corporate authorities of each municipality may regulate the sale of all beverages and food for human consumption except the wholesale sale of alcoholic beverages and except as provided in "An Act relating to the sale of bread", approved July 9, 1959, as heretofore and hereafter amended. The corporate authorities may locate and regulate the places where and the manner in which any beverage or food for human consumption is sold and also may prescribe the loaf-weight and quality of bread.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-20-3) (from Ch. 24, par. 11-20-3)
Sec. 11-20-3. The corporate authorities of each municipality may provide for and regulate the inspection of all food for human consumption and tobacco.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-20-4) (from Ch. 24, par. 11-20-4)
Sec. 11-20-4. The corporate authorities of each municipality may provide for the cleansing and purification of waters, watercourses, and canals, and, when necessary to prevent or abate a nuisance, may provide for the drainage and filling of ponds on private property.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-20-5) (from Ch. 24, par. 11-20-5)
Sec. 11-20-5. The corporate authorities of each municipality may do all acts and make all regulations which may be necessary or expedient for the promotion of health or the suppression of diseases, including the regulation of plumbing and the fixtures, materials, design and installation methods of plumbing systems subject to the provisions of the plumbing code promulgated under Section 35 of the "Illinois Plumbing License Law", approved July 13, 1953, as amended.
(Source: P.A. 83-333.)

(65 ILCS 5/11-20-6) (from Ch. 24, par. 11-20-6)
Sec. 11-20-6. The corporate authorities of each municipality may provide for the destruction of weeds at the expense of the owners of the premises on which the weeds are growing.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-20-6.5)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 11-20-6.5. Milkweed classification.
(a) For purposes of this Section, "milkweed" means Asclepias syriaca or other native Asclepias species.
(b) The corporate authorities of a municipality may not classify milkweed as a noxious or exotic weed.
(c) A municipality may not classify milkweed in a manner inconsistent with this Section. This Section is a limitation under subsection (i) of Section 6 of Article VII of the Illinois Constitution on the concurrent exercise by home rule units of powers and functions exercised by the State.
(Source: P.A. 100-557, eff. 6-1-18.)

(65 ILCS 5/11-20-7) (from Ch. 24, par. 11-20-7)
Sec. 11-20-7. Cutting and removal of neglected weeds, grass, trees, and bushes.
(a) The corporate authorities of each municipality may provide for the removal of nuisance greenery from any parcel of private property within the municipality if the owners of that parcel, after reasonable notice, refuse or neglect to remove the nuisance greenery. The municipality may collect, from the owners of that parcel, the reasonable removal cost.
(b) The municipality's removal cost under this Section is a lien upon the underlying parcel in accordance with Section 11-20-15.
(c) For the purpose of this Section:
"Removal of nuisance greenery" or "removal activities" means the cutting of weeds or grass, the trimming of trees or bushes, and the removal of nuisance bushes or trees.
"Removal cost" means the total cost of the removal activity.
(d) In the case of an abandoned residential property as defined in Section 11-20-15.1, the municipality may elect to obtain a lien for the removal cost pursuant to Section 11-20-15.1, in which case the provisions of Section 11-20-15.1 shall be the exclusive remedy for the removal cost.
The provisions of this subsection (d), other than this sentence, are inoperative upon certification by the Secretary of the Illinois Department of Financial and Professional Regulation, after consultation with the United States Department of Housing and Urban Development, that the Mortgage Electronic Registration System program is effectively registering substantially all mortgaged residential properties located in the State of Illinois, is available for access by all municipalities located in the State of Illinois without charge to them, and such registration includes the telephone number for the mortgage servicer.
(Source: P.A. 95-183, eff. 8-14-07; 96-462, eff. 8-14-09; 96-856, eff. 3-1-10.)

(65 ILCS 5/11-20-8) (from Ch. 24, par. 11-20-8)
Sec. 11-20-8. Pest extermination; liens.
(a) The corporate authorities of each municipality may provide pest-control activities on any parcel of private property in the municipality if, after reasonable notice, the owners of that parcel refuse or neglect to prevent the ingress of pests to their property or to exterminate pests on their property. The municipality may collect, from the owners of the underlying parcel, the reasonable removal cost.
(b) The municipality's removal cost under this Section is a lien upon the underlying parcel in accordance with Section 11-20-15.
(c) For the purpose of this Section:
"Pests" means undesirable arthropods (including certain insects, spiders, mites, ticks, and related organisms), wood infesting organisms, rats, mice, and other obnoxious undesirable animals, but does not include a feral cat, a "companion animal" as that term is defined in the Humane Care for Animals Act (510 ILCS 70/), "animals" as that term is defined in the Illinois Diseased Animals Act (510 ILCS 50/), or animals protected by the Wildlife Code (520 ILCS 5/).
"Pest-control activity" means the extermination of pests or the prevention of the ingress of pests.
"Removal cost" means the total cost of the pest-control activity.
(d) In the case of an abandoned residential property as defined in Section 11-20-15.1, the municipality may elect to obtain a lien for the removal cost pursuant to Section 11-20-15.1, in which case the provisions of Section 11-20-15.1 shall be the exclusive remedy for the removal cost.
The provisions of this subsection (d), other than this sentence, are inoperative upon certification by the Secretary of the Illinois Department of Financial and Professional Regulation, after consultation with the United States Department of Housing and Urban Development, that the Mortgage Electronic Registration System program is effectively registering substantially all mortgaged residential properties located in the State of Illinois, is available for access by all municipalities located in the State of Illinois without charge to them, and such registration includes the telephone number for the mortgage servicer.
(Source: P.A. 96-462, eff. 8-14-09; 96-856, eff. 3-1-10.)

(65 ILCS 5/11-20-9) (from Ch. 24, par. 11-20-9)
Sec. 11-20-9. The corporate authorities of each municipality may regulate and prohibit the running at large of horses, asses, mules, cattle, swine, sheep, goats, geese, and dogs, and may impose a tax on dogs.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-20-10) (from Ch. 24, par. 11-20-10)
Sec. 11-20-10. The corporate authorities of each municipality may regulate the construction, repair, and use of cesspools, cisterns, hydrants, pumps, culverts, drains, and sewers and may regulate the covering or sealing of wells or cisterns.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-20-10.5)
Sec. 11-20-10.5. Boil order; notification of certified local public health department required. If a municipality, or any department or agency of the municipality, issues a boil order, then the municipality must notify any certified local public health department that serves an area subject to the boil order as soon as is practical, but no later than 2 hours after issuing the order. In addition to the initial notice, the municipality must provide, to any affected certified local public health department, a written notification within 24 hours after issuing the boil order. The written notification must include the estimated duration of the order or warning and the geographic area covered by the order or warning.
(Source: P.A. 93-1020, eff. 8-24-04.)

(65 ILCS 5/11-20-11) (from Ch. 24, par. 11-20-11)
Sec. 11-20-11. The corporate authorities of each municipality may adopt reasonable regulations for the control and eradication of a fungus disease of elms caused by Graphium ulmi, commonly known as Dutch elm disease or elm blight, and of other plant diseases.
(Source: Laws 1965, p. 3168.)

(65 ILCS 5/11-20-12) (from Ch. 24, par. 11-20-12)
Sec. 11-20-12. Removal of infected trees.
(a) The corporate authorities of each municipality may provide for the treatment or removal of elm trees infected with Dutch elm disease or ash trees infected with the emerald ash borer (Agrilus planipennis Fairmaire) from any parcel of private property within the municipality if the owners of that parcel, after reasonable notice, refuse or neglect to treat or remove the infected trees. The municipality may collect, from the owners of the parcel, the reasonable removal cost.
(b) The municipality's removal cost under this Section is a lien upon the underlying parcel in accordance with Section 11-20-15.
(c) For the purpose of this Section, "removal cost" means the total cost of the removal of the infected trees. "Treatment" means the administration, by environmentally sensitive processes and methods, of products and materials proven by academic research to protect elm and ash trees from an invasive disease in order to prevent or reverse the damage and preserve the trees.
(d) In the case of an abandoned residential property as defined in Section 11-20-15.1, the municipality may elect to obtain a lien for the removal cost pursuant to Section 11-20-15.1, in which case the provisions of Section 11-20-15.1 shall be the exclusive remedy for the removal cost.
The provisions of this subsection (d), other than this sentence, are inoperative upon certification by the Secretary of the Illinois Department of Financial and Professional Regulation, after consultation with the United States Department of Housing and Urban Development, that the Mortgage Electronic Registration System program is effectively registering substantially all mortgaged residential properties located in the State of Illinois, is available for access by all municipalities located in the State of Illinois without charge to them, and such registration includes the telephone number for the mortgage servicer.
(Source: P.A. 98-90, eff. 7-15-13.)

(65 ILCS 5/11-20-13) (from Ch. 24, par. 11-20-13)
Sec. 11-20-13. Removal of garbage, debris, and graffiti.
(a) The corporate authorities of each municipality may provide for the removal of garbage, debris, and graffiti from any parcel of private property within the municipality if the owner of that parcel, after reasonable notice, refuses or neglects to remove the garbage, debris, and graffiti. The municipality may collect, from the owner of the parcel, the reasonable removal cost.
(b) The municipality's removal cost under this Section is a lien upon the underlying parcel in accordance with Section 11-20-15.
(c) This amendatory Act of 1973 does not apply to any municipality which is a home rule unit.
(d) For the purpose of this Section, "removal cost" means the total cost of the removal of garbage and debris. The term "removal cost" does not include any cost associated with the removal of graffiti.
(e) In the case of an abandoned residential property as defined in Section 11-20-15.1, the municipality may elect to obtain a lien for the removal cost pursuant to Section 11-20-15.1, in which case the provisions of Section 11-20-15.1 shall be the exclusive remedy for the removal cost.
The provisions of this subsection (e), other than this sentence, are inoperative upon certification by the Secretary of the Illinois Department of Financial and Professional Regulation, after consultation with the United States Department of Housing and Urban Development, that the Mortgage Electronic Registration System program is effectively registering substantially all mortgaged residential properties located in the State of Illinois, is available for access by all municipalities located in the State of Illinois without charge to them, and such registration includes the telephone number for the mortgage servicer.
(Source: P.A. 96-462, eff. 8-14-09; 96-856, eff. 3-1-10.)

(65 ILCS 5/11-20-14)
Sec. 11-20-14. Companion dogs; restaurants. Notwithstanding any other prohibition to the contrary, a municipality with a population of 1,000,000 or more may, by ordinance, authorize the presence of companion dogs in outdoor areas of restaurants where food is served, if the ordinance provides for adequate controls to ensure compliance with the Illinois Food, Drug, and Cosmetic Act, the Food Handling Regulation Enforcement Act, the Sanitary Food Preparation Act, and any other applicable statutes and ordinances. An ordinance enacted under this Section shall provide that: (i) no companion dog shall be present in the interior of any restaurant or in any area where food is prepared; and (ii) the restaurant shall have the right to refuse to serve the owner of a companion dog if the owner fails to exercise reasonable control over the companion dog or the companion dog is otherwise behaving in a manner that compromises or threatens to compromise the health or safety of any person present in the restaurant, including, but not limited to, violations and potential violations of any applicable health code or other statute or ordinance. An ordinance enacted under this Section may also provide for a permitting process to authorize individual restaurants to permit dogs as provided in this Section and to charge applicants and authorized restaurants a reasonable permit fee as the ordinance may establish.
For the purposes of this Section, "companion dog" means a dog other than a service dog assisting a person with a disability.
(Source: P.A. 99-143, eff. 7-27-15.)

(65 ILCS 5/11-20-15)
Sec. 11-20-15. Lien for removal costs.
(a) If the municipality incurs a removal cost under Section 11-20-7, 11-20-8, 11-20-12, or 11-20-13 with respect to any underlying parcel, then that cost is a lien upon that underlying parcel. This lien is superior to all other liens and encumbrances, except tax liens and as otherwise provided in subsection (c) of this Section.
(b) To perfect a lien under this Section, the municipality must, within one year after the removal cost is incurred, file notice of lien in the office of the recorder in the county in which the underlying parcel is located or, if the underlying parcel is registered under the Torrens system, in the office of the Registrar of Titles of that county. The notice must consist of a sworn statement setting out:
(1) a description of the underlying parcel that

sufficiently identifies the parcel;

(2) the amount of the removal cost; and
(3) the date or dates when the removal cost was

incurred by the municipality.

If, for any one parcel, the municipality engaged in any removal activity on more than one occasion during the course of one year, then the municipality may combine any or all of the costs of each of those activities into a single notice of lien.
(c) A lien under this Section is not valid as to: (i) any purchaser whose rights in and to the underlying parcel arose after the removal activity but before the filing of the notice of lien; or (ii) any mortgagee, judgment creditor, or other lienor whose rights in and to the underlying parcel arose before the filing of the notice of lien.
(d) The removal cost is not a lien on the underlying parcel unless a notice is personally served on, or sent by certified mail to, the person to whom was sent the tax bill for the general taxes on the property for the taxable year immediately preceding the removal activities. The notice must be delivered or sent after the removal activities have been performed, and it must: (i) state the substance of this Section and the substance of any ordinance of the municipality implementing this Section; (ii) identify the underlying parcel, by common description; and (iii) describe the removal activity.
(e) A lien under this Section may be enforced by proceedings to foreclose as in case of mortgages or mechanics' liens. An action to foreclose a lien under this Section must be commenced within 2 years after the date of filing notice of lien.
(f) Any person who performs a removal activity by the authority of the municipality may, in his or her own name, file a lien and foreclose on that lien in the same manner as a municipality under this Section.
(g) A failure to file a foreclosure action does not, in any way, affect the validity of the lien against the underlying parcel.
(h) Upon payment of the lien cost by the owner of the underlying parcel after notice of lien has been filed, the municipality (or its agent under subsection (f)) shall release the lien, and the release may be filed of record by the owner at his or her sole expense as in the case of filing notice of lien.
(i) For the purposes of this Section:
"Lien cost" means the removal cost and the filing costs for any notice of lien under subsection (b).
"Removal activity" means any activity for which a removal cost was incurred.
"Removal cost" means a removal cost as defined under Section 11-20-7, 11-20-8, 11-20-12, or 11-20-13.
"Underlying parcel" means a parcel of private property upon which a removal activity was performed.
"Year" means a 365-day period.
(j) This Section applies only to liens filed after August 14, 2009 (the effective date of Public Act 96-462).
(k) This Section shall not apply to a lien filed pursuant to Section 11-20-15.1.
(Source: P.A. 96-462, eff. 8-14-09; 96-856, eff. 3-1-10; 96-1000, eff. 7-2-10.)

(65 ILCS 5/11-20-15.1)
Sec. 11-20-15.1. Lien for costs of removal, securing, and enclosing on abandoned residential property.
(a) If the municipality elects to incur a removal cost pursuant to subsection (d) of Section 11-20-7, subsection (d) of Section 11-20-8, subsection (d) of Section 11-20-12, or subsection (e) of Section 11-20-13, or a securing or enclosing cost pursuant to Section 11-31-1.01 with respect to an abandoned residential property, then that cost is a lien upon the underlying parcel of that abandoned residential property. This lien is superior to all other liens and encumbrances, except tax liens and as otherwise provided in this Section.
(b) To perfect a lien under this Section, the municipality must, within one year after the cost is incurred for the activity, file notice of the lien in the office of the recorder in the county in which the abandoned residential property is located or, if the abandoned residential property is registered under the Torrens system, in the office of the Registrar of Titles of that county, a sworn statement setting out:
(1) a description of the abandoned residential

property that sufficiently identifies the parcel;

(2) the amount of the cost of the activity;
(3) the date or dates when the cost for the activity

was incurred by the municipality; and

(4) a statement that the lien has been filed pursuant

to subsection (d) of Section 11-20-7, subsection (d) of Section 11-20-8, subsection (d) of Section 11-20-12, subsection (e) of Section 11-20-13, or Section 11-31-1.01, as applicable.

If, for any abandoned residential property, the municipality engaged in any activity on more than one occasion during the course of one year, then the municipality may combine any or all of the costs of each of those activities into a single notice of lien.
(c) To enforce a lien pursuant to this Section, the municipality must maintain contemporaneous records that include, at a minimum: (i) a dated statement of finding by the municipality that the property for which the work is to be performed has become abandoned residential property, which shall include (1) the date when the property was first known or observed to be unoccupied by any lawful occupant or occupants, (2) a description of the actions taken by the municipality to contact the legal owner or owners of the property identified on the recorded mortgage, or, if known, any agent of the owner or owners, including the dates such actions were taken, and (3) a statement that no contacts were made with the legal owner or owners or their agents as a result of such actions, (ii) a dated certification by an authorized official of the municipality of the necessity and specific nature of the work to be performed, (iii) a copy of the agreement with the person or entity performing the work that includes the legal name of the person or entity, the rate or rates to be charged for performing the work, and an estimate of the total cost of the work to be performed, (iv) detailed invoices and payment vouchers for all payments made by the municipality for such work, and (v) a statement as to whether the work was engaged through a competitive bidding process, and if so, a copy of all proposals submitted by the bidders for such work.
(d) A lien under this Section shall be enforceable exclusively at the hearing for confirmation of sale of the abandoned residential property that is held pursuant to subsection (b) of Section 15-1508 of the Code of Civil Procedure and shall be limited to a claim of interest in the proceeds of the sale and subject to the requirements of this Section. Any mortgagee who holds a mortgage on the property, or any beneficiary or trustee who holds a deed of trust on the property, may contest the lien or the amount of the lien at any time during the foreclosure proceeding upon motion and notice in accordance with court rules applicable to motions generally. Grounds for forfeiture of the lien or the superior status of the lien granted by subsection (a) of this Section shall include, but not be limited to, a finding by the court that: (i) the municipality has not complied with subsection (b) or (c) of this Section, (ii) the scope of the work was not reasonable under the circumstances, (iii) the work exceeded the authorization for the work to be performed under subsection (a) of Section 11-20-7, subsection (a) of Section 11-20-8, subsection (a) of Section 11-20-12, subsection (a) of Section 11-20-13, or subsection (a) of Section 11-31-1.01, as applicable, or (iv) the cost of the services rendered or materials provided was not commercially reasonable. Forfeiture of the superior status of the lien otherwise granted by this Section shall not constitute a forfeiture of the lien as a subordinate lien.
(e) Upon payment of the amount of a lien filed under this Section by the mortgagee, servicer, owner, or any other person, the municipality shall release the lien, and the release may be filed of record by the person making such payment at the person's sole expense as in the case of filing notice of lien.
(f) Notwithstanding any other provision of this Section, a municipality may not file a lien pursuant to this Section for activities performed pursuant to Section 11-20-7, Section 11-20-8, Section 11-20-12, Section 11-20-13, or Section 11-31-1.01, if: (i) the mortgagee or servicer of the abandoned residential property has provided notice to the municipality that the mortgagee or servicer has performed or will perform the remedial actions specified in the notice that the municipality otherwise might perform pursuant to subsection (d) of Section 11-20-7, subsection (d) of Section 11-20-8, subsection (d) of Section 11-20-12, subsection (e) of Section 11-20-13, or Section 11-31-1.01, provided that the remedial actions specified in the notice have been performed or are performed or initiated in good faith within 30 days of such notice; or (ii) the municipality has provided notice to the mortgagee or servicer of a problem with the property requiring the remedial actions specified in the notice that the municipality otherwise would perform pursuant to subsection (d) of Section 11-20-7, subsection (d) of Section 11-20-8, subsection (d) of Section 11-20-12, subsection (e) of Section 11-20-13, or Section 11-31-1.01, and the mortgagee or servicer has performed or performs or initiates in good faith the remedial actions specified in the notice within 30 days of such notice.
(g) This Section and subsection (d) of Section 11-20-7, subsection (d) of Section 11-20-8, subsection (d) of Section 11-20-12, subsection (e) of Section 11-20-13, or Section 11-31-1.01 shall apply only to activities performed, costs incurred, and liens filed after the effective date of this amendatory Act of the 96th General Assembly.
(h) For the purposes of this Section and subsection (d) of Section 11-20-7, subsection (d) of Section 11-20-8, subsection (d) of Section 11-20-12, subsection (e) of Section 11-20-13, or Section 11-31-1.01:
"Abandoned residential property" means any type of permanent residential dwelling unit, including detached single family structures, and townhouses, condominium units and multifamily rental apartments covering the entire property, and manufactured homes treated under Illinois law as real estate and not as personal property, that has been unoccupied by any lawful occupant or occupants for at least 90 days, and for which after such 90 day period, the municipality has made good faith efforts to contact the legal owner or owners of the property identified on the recorded mortgage, or, if known, any agent of the owner or owners, and no contact has been made. A property for which the municipality has been given notice of the order of confirmation of sale pursuant to subsection (b-10) of Section 15-1508 of the Code of Civil Procedure shall not be deemed to be an abandoned residential property for the purposes of subsection (d) of Section 11-20-7, subsection (d) of Section 11-20-8, subsection (d) of Section 11-20-12, subsection (e) of Section 11-20-13, and Section 11-31-1.01 of this Code.
"MERS program" means the nationwide Mortgage Electronic Registration System approved by Fannie Mae, Freddie Mac, and Ginnie Mae that has been created by the mortgage banking industry with the mission of registering every mortgage loan in the United States to lawfully make information concerning each residential mortgage loan and the property securing it available by Internet access to mortgage originators, servicers, warehouse lenders, wholesale lenders, retail lenders, document custodians, settlement agents, title companies, insurers, investors, county recorders, units of local government, and consumers.
(i) Any entity or person who performs a removal, securing, or enclosing activity pursuant to the authority of a municipality under subsection (d) of Section 11-20-7, subsection (d) of Section 11-20-8, subsection (d) of Section 11-20-12, subsection (e) of Section 11-20-13, or Section 11-31-1.01, may, in its, his, or her own name, file a lien pursuant to subsection (b) of this Section and appear in a foreclosure action on that lien pursuant to subsection (d) of this Section in the place of the municipality, provided that the municipality shall remain subject to subsection (c) of this Section, and such party shall be subject to all of the provisions in this Section as if such party were the municipality.
(i-5) All amounts received by the municipality for costs incurred pursuant to this Section for which the municipality has been reimbursed under Section 7.31 of the Illinois Housing Development Act shall be remitted to the State Treasurer for deposit into the Abandoned Residential Property Municipality Relief Fund.
(j) If prior to subsection (d) of Section 11-20-7, subsection (d) of Section 11-20-8, subsection (d) of Section 11-20-12, and subsection (e) of Section 11-20-13 becoming inoperative a lien is filed pursuant to any of those subsections, then the lien shall remain in full force and effect after the subsections have become inoperative, subject to all of the provisions of this Section. If prior to the repeal of Section 11-31-1.01 a lien is filed pursuant to Section 11-31-1.01, then the lien shall remain in full force and effect after the repeal of Section 11-31-1.01, subject to all of the provisions of this Section.
(Source: P.A. 96-856, eff. 3-1-10; 96-1419, eff. 10-1-10.)

(65 ILCS 5/11-20-16)
Sec. 11-20-16. Retail food establishments.
(a) A municipality in a county having a population of 2,000,000 or more inhabitants must regulate and inspect retail food establishments in the municipality. A municipality must regulate and inspect retail food establishments in accordance with applicable federal and State laws pertaining to the operation of retail food establishments including but not limited to the Illinois Food Handling Regulation Enforcement Act, the Illinois Food, Drug and Cosmetic Act, the Sanitary Food Preparation Act, the regulations of the Illinois Department of Public Health, and local ordinances and regulations. This subsection shall not apply to a municipality that is served by a certified local health department other than a county certified local health department.
A home rule unit may not regulate retail food establishments in a less restrictive manner than as provided in this Section. This Section is a limitation of home rule powers under subsection (i) of Section 6 of Article VII of the Illinois Constitution on the concurrent exercise by home rule units of the powers and functions exercised by the State.
(b) A municipality may enter into an intergovernmental agreement with a county that provides for the county's certified local health department to perform any or all inspection functions for the municipality. The municipality must pay the county's reasonable costs. A municipality may enter into an intergovernmental agreement with a local health district, as defined in Section 11 of the Public Health District Act and that serves the entire municipality, to regulate and inspect retail food establishments for the municipality. An intergovernmental agreement shall not preclude a municipality or local health district from continuing to license retail food establishments within its jurisdiction.
(b-5) Notwithstanding subsections (a) and (b) of this Section, a retail food establishment that presents a low relative risk of causing foodborne illness according to the criteria set forth in 77 Ill. Adm. Code Part 615 and is located in a municipality having a population of 2,000,000 or more shall either (1) receive one inspection every 2 years; or (2) if required by the local health department, submit one self-inspection report every 2 years. A local health department under this subsection must develop the self-inspection form and an evaluation and enforcement plan for the self-inspection program and submit the form and plan to the Department of Public Health for approval before they may be used. The evaluation plan must provide for oversight and evaluation of the self-inspection program. The Department of Public Health may adopt rules setting standards for local health departments' evaluation and enforcement plans. The Department of Public Health and a local health department under this Section may adopt rules to enforce this Section, including the imposition of civil money penalties and administrative penalties.
(c) For the purpose of this Section, "retail food establishment" includes a food service establishment, a temporary food service establishment, and a retail food store as defined in the Food Service Sanitation Code, 77 Ill. Adm. Code Part 750, and the Retail Food Store Sanitation Code, 77 Ill. Adm. Code Part 760.
(Source: P.A. 98-193, eff. 8-6-13; 99-458, eff. 8-24-15.)

(65 ILCS 5/Art. 11 Div. 21 heading)

(65 ILCS 5/11-21-1) (from Ch. 24, par. 11-21-1)
Sec. 11-21-1. The corporate authorities of every municipality with a population of less than 100,000 may provide for the establishment, equipment, and maintenance of public comfort stations.
(Source: Laws 1967, p. 555.)

(65 ILCS 5/11-21-2) (from Ch. 24, par. 11-21-2)
Sec. 11-21-2. "Public comfort station" means an institution where waiting rooms, rest rooms, toilet rooms for men and women, lavatories, check rooms, drinking water, and similar facilities are freely available for the convenience of the public. In addition, it may contain living quarters for attendants.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-21-3) (from Ch. 24, par. 11-21-3)
Sec. 11-21-3. In establishing, equipping, and maintaining public comfort stations the municipality specified in Section 11-21-1 may construct, purchase, lease, or accept donations of ground sites, buildings, rooms, and the necessary equipment, and may employ necessary attendants.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-21-4) (from Ch. 24, par. 11-21-4)
Sec. 11-21-4. A tax of not to exceed .0333% of the value, as equalized or assessed by the Department of Revenue, on the assessed value of all taxable property within each municipality, which has established a public comfort station, shall be assessed, levied, and collected by the municipality in the manner provided for the assessment, levy, and collection of other taxes for corporate purposes. The tax authorized by this Section is in addition to taxes for general corporate purposes authorized by Section 8-3-1. The proceeds of this tax shall be kept in a separate fund and shall be used for the establishment, equipment, and maintenance of public comfort stations and for no other purpose.
The foregoing limitation upon tax rate may be increased or decreased according to the referendum provisions of the General Revenue Law of Illinois.
(Source: P.A. 86-280; 86-1028.)

(65 ILCS 5/Art 11 Div 21.5 heading)

(65 ILCS 5/11-21.5-5)
Sec. 11-21.5-5. Local emergency energy plans.
(a) Any municipality, including a home rule municipality, may, by ordinance, require any electric utility (i) that serves more than 1,000,000 customers in Illinois and (ii) that is operating within the corporate limits of the municipality to adopt and to provide the municipality with a local emergency energy plan. For the purposes of this Section, (i) "local emergency energy plan" or "plan" means a planned course of action developed by the electric utility that is implemented when the demand for electricity exceeds, or is at significant risk of exceeding, the supply of electricity available to the electric utility and (ii) "local emergency energy plan ordinance" means an ordinance adopted by the corporate authorities of the municipality under this Section that requires local emergency energy plans.
(b) A local emergency energy plan must include the following information:
(1) the circumstances that would require the

implementation of the plan;

(2) the levels or stages of the plan;
(3) the approximate geographic limits of each outage

area provided for in the plan;

(4) the approximate number of customers within each

outage area provided for in the plan;

(5) any police facilities, fire stations, hospitals,

nursing homes, schools, day care centers, senior citizens centers, community health centers, blood banks, dialysis centers, community mental health centers, correctional facilities, stormwater and wastewater treatment or pumping facilities, water-pumping stations, buildings in excess of 80 feet in height that have been identified by the municipality, and persons on life support systems that are known to the electric utility that could be affected by controlled rotating interruptions of electric service under the plan; and

(6) the anticipated sequence and duration of

intentional interruptions of electric service to each outage area under the plan.

(c) A local emergency energy plan ordinance may require that, when an electric utility determines it is necessary to implement a controlled rotating interruption of electric service because the demand for electricity exceeds, or is at significant risk of exceeding, the supply of electricity available to the electric utility, the electric utility notify a designated municipal officer that the electric utility will be implementing its local emergency energy plan. The notification shall be made pursuant to a procedure approved by the municipality after consultation with the electric utility.
(d) After providing the notice required in subsection (c), an electric utility shall reasonably and separately advise designated municipal officials before it implements each level or stage of the plan, which shall include (i) a request for emergency help from neighboring utilities, (ii) a declaration of a control area emergency, and (iii) a public appeal for voluntary curtailment of electricity use.
(e) The electric utility must give a separate notice to a designated municipal official immediately after it determines that there will be a controlled rotating interruption of electric service under the local emergency energy plan. The notification must include (i) the areas in which service will be interrupted, (ii) the sequence and estimated duration of the service outage for each area, (iii) the affected feeders, and (iv) the number of affected customers in each area. Whenever practical, the notification shall be made at least 2 hours before the time of the outages. If the electric utility is aware that controlled rotating interruptions may be required, the notification may not be made less than 30 minutes before the outages.
(f) A local emergency energy plan ordinance may provide civil penalties for violations of its provisions. The penalties must be permitted under the Illinois Municipal Code.
(g) The notifications required by this Section are in addition to the notification requirements of any applicable franchise agreement or ordinance and to the notification requirements of any applicable federal or State law, rule, and regulation.
(h) Except for any penalties or remedies that may be provided in a local emergency energy plan ordinance, in this Act, or in rules adopted by the Illinois Commerce Commission, nothing in this Section shall be construed to impose liability for or prevent a utility from taking any actions that are necessary at any time, in any order, and with or without notice that are required to preserve the integrity of the electric utility's electrical system and interconnected network.
(i) Nothing in this Section, a local emergency energy plan ordinance, or a local emergency energy plan creates any duty of a municipality to any person or entity. No municipality may be subject to any claim or cause of action arising, directly or indirectly, from its decision to adopt or to refrain from adopting a local emergency energy plan ordinance. No municipality may be subject to any claim or cause of action arising, directly or indirectly, from any act or omission under the terms of or information provided in a local emergency energy plan filed under a local emergency energy plan ordinance.
(Source: P.A. 92-651, eff. 7-11-02; 93-293, eff. 7-22-03.)

(65 ILCS 5/Art 11 prec Div 22 heading)

(65 ILCS 5/Art. 11 Div. 22 heading)

(65 ILCS 5/11-22-1) (from Ch. 24, par. 11-22-1)
Sec. 11-22-1. The corporate authorities of each municipality may erect, establish, and maintain hospitals, nursing homes and medical dispensaries, all on a nonprofit basis, and may locate and regulate hospitals, medical dispensaries, sanitariums, and undertaking establishments; provided that the corporate authorities of any municipality shall not regulate any pharmacy or drugstore registered under the Pharmacy Practice Act. Any hospital maintained under this Section is authorized to provide any service and enter into any contract or other arrangement not prohibited by a hospital licensed under the Hospital Licensing Act, incorporated under the General Not-For-Profit Corporation Act, and exempt from taxation under paragraph (3) of subsection (c) of Section 501 of the Internal Revenue Code.
For purposes of erecting, establishing and maintaining a nursing home on a nonprofit basis pursuant to this Section, the corporate authorities of each municipality shall have the power to borrow money; execute a promissory note or notes, execute a mortgage or trust deed to secure payment of such notes or deeds, or execute such other security instrument or document as needed, and pledge real and personal nursing home property as security for any such promissory note, mortgage or trust deed; and issue revenue or general obligation bonds.
(Source: P.A. 95-689, eff. 10-29-07.)

(65 ILCS 5/11-22-2) (from Ch. 24, par. 11-22-2)
Sec. 11-22-2. In the event any municipality has established a public hospital in accordance with the provisions of this Division 22 and in the further event the corporate authorities shall determine that the hospital is no longer needed for the purposes for which it was established, or that those purposes would be better served through the operation of the hospital by a corporation, hospital, health care facility, unit of local government or institution of higher education, the corporate authorities may by ordinance authorize the transfer, sale or lease of the hospital to such corporation, hospital, health care facility, unit of local government or institution of higher education within or without the corporate limits of the municipality, or may authorize the sale or lease of the hospital to any mental health clinic which obtains any portion of its funds from the Department of Human Services (as successor to the Department of Mental Health and Developmental Disabilities). Such transfer, sale or lease may be on such terms and under such conditions as the corporate authorities may deem proper without regard to any provisions of Division 9 or 10 of Article 8 or Divisions 75, 76, 77 and 78 of this Article 11. At least 10 days prior to the adoption of an ordinance under this Section, the corporate authorities shall make the proposed ordinance conveniently available for public inspection and shall hold at least one public hearing thereon. Notice of this hearing shall be published in one or more newspapers published in the municipality, or if there is none published in the municipality, in a newspaper having general circulation in the municipality, at least 10 days prior to the time of the public hearing. Such notice shall state the time and place of the hearing and the place where copies of the proposed ordinance will be accessible for examination.
In the event that prior to the sale or lease of the hospital pursuant to this Section, a labor organization has been recognized by the hospital as the exclusive representative of the majority of employees in a bargaining unit for purposes of collective bargaining, and in the further event that a purchaser or lessor subject to the National Labor Relations Act retains or hires a majority of the employees in such a bargaining unit, such purchaser or lessor shall recognize the labor organization as the exclusive representative of the majority of employees in that bargaining unit for purposes of collective bargaining, provided that the labor organization makes a timely written assertion of its representational capacity to the purchaser or lessor.
(Source: P.A. 89-507, eff. 7-1-97.)

(65 ILCS 5/Art. 11 Div. 23 heading)

(65 ILCS 5/11-23-1) (from Ch. 24, par. 11-23-1)
Sec. 11-23-1. Whenever at least 100 electors of a city with a population of less than 100,000 present a petition to the city clerk of the city asking that an annual tax, not to exceed .06% of the value, as equalized or assessed by the Department of Revenue, be levied each year on all taxable property of the city for the establishment and maintenance of a public hospital, or for the purchase and maintenance of an existing nonsectarian public hospital, within the city, the city clerk shall certify the proposition for submission at an election in accordance with the general election law. The proposition shall be in substantially the following form: "Shall a ....% tax, for establishing and maintaining (or for purchasing and maintaining) a public hospital be levied against the taxable property of the city of ....?" and shall specify the rate of taxation mentioned in the petition. If a majority of all votes cast on the proposition are in favor of the proposition, the tax specified in the notice shall be levied and collected annually in the same manner as are other general taxes in the city, and shall be known as the hospital fund. However, municipalities authorized to levy this tax on July 1, 1967, shall have a rate limit of .06%, or the limit in effect on July 1, 1967, whichever is greater. Thereafter, the city council shall include an appropriation in the annual appropriation ordinance of such sums of money as may be necessary to defray all necessary expenses and liabilities of the hospital. This annual hospital tax shall be in addition to the amount authorized to be levied for general purposes under Section 8-3-1 and shall be exclusive thereof and not included within any limitation of rate or amount for other municipal purposes.
The foregoing limitations upon tax rates may be increased or decreased under the referendum provisions of the General Revenue Law of Illinois.
(Source: P.A. 81-1489; 81-1509.)

(65 ILCS 5/11-23-2) (from Ch. 24, par. 11-23-2)
Sec. 11-23-2. In case an annual hospital tax has been levied and collected under this Division 23 for 3 or more consecutive years, and the city has not established or maintained, or purchased and maintained, a hospital in accordance with this Division 23, the mayor of the city, with the approval of the city council, may authorize the payment of all funds in the city treasury derived from that tax, to any nonsectarian public hospital within or without the corporate limits of the city maintained for the use and benefit of the inhabitants of the city who are sick or are injured or maimed. These funds, when so turned over to such a hospital, shall be used solely for its maintenance under the sole control of the management of the hospital. Thereafter, funds derived from this annual hospital tax shall be turned over to that hospital as soon as received by the city, until the city council shall provide otherwise by an ordinance approved by a majority of the electors voting thereon at any election. The city council may order such ordinance certified by the clerk and submitted by the proper election authority to the voters at any election in accordance with the general election law.
The management of such a hospital shall submit to the city council a semi-annual report of the expenditure of such funds as have been received from the city from the hospital tax.
(Source: P.A. 81-1489.)

(65 ILCS 5/11-23-3) (from Ch. 24, par. 11-23-3)
Sec. 11-23-3. In the event any municipality has established a city public hospital in accordance with the provisions of Section 11-23-1 and in the further event the corporate authorities shall determine that the hospital is no longer needed for the purposes for which it was established or that those purposes would be better served through the operation of the city hospital by a corporation, hospital, health care facility, unit of local government or institution of higher education, the corporate authorities by ordinance may authorize the transfer, sale or lease of the hospital to such corporation, hospital, health care facility, unit of local government or institution of higher education within or without the corporate limits of the city, or may authorize the sale or lease of the hospital to any mental health clinic which obtains any portion of its funds from the Department of Human Services (as successor to the Department of Mental Health and Developmental Disabilities). Such transfer, sale or lease may be on such terms and under such conditions as the corporate authorities may deem proper without regard to any provisions of Division 9 of Article 8 or Divisions 75, 76, 77 and 78 of this Article 11. At least 10 days prior to the adoption of an ordinance under this Section the corporate authorities shall make the proposed ordinance conveniently available for public inspection and shall hold at least one public hearing thereon. Notice of this hearing shall be published in one or more newspapers published in the municipality, or if there is none published in the municipality, in a newspaper having general circulation in the municipality, at least 10 days prior to the time of the public hearing. Such notice shall state the time and place of the hearing and the place where copies of the proposed ordinance will be accessible for examination.
If a city public hospital is transferred, sold or leased as authorized by this section and if no bonds issued under the provisions of Section 11-23-6 or Section 11-23-13 are outstanding, the city council may transfer any excess funds remaining in the Hospital Fund to the general fund of the city to be expended for capital expenditures only and not for operating expenses of the city.
In the event that prior to the sale or lease of the hospital pursuant to this Section, a labor organization has been recognized by the hospital as the exclusive representative of the majority of employees in a bargaining unit for purposes of collective bargaining, and in the further event that a purchaser or lessor subject to the National Labor Relations Act retains or hires a majority of the employees in such a bargaining unit, such purchaser or lessor shall recognize the labor organization as the exclusive representative of the majority of employees in that bargaining unit for purposes of collective bargaining, provided that the labor organization makes a timely written assertion of its representational capacity to the purchaser or lessor.
(Source: P.A. 89-507, eff. 7-1-97.)

(65 ILCS 5/11-23-4) (from Ch. 24, par. 11-23-4)
Sec. 11-23-4. When such a city council has decided to establish and maintain, or to purchase and maintain, a public hospital under this Division 23, the mayor, with the approval of the city council, shall appoint a board of 3 directors for the hospital.
One of the directors shall hold office for one year, one for 2 years, and one for 3 years, from the first day of July following their appointments. At their first regular meeting the directors shall cast lots for the respective terms. Before the first day of July each year thereafter, the mayor, with the approval of the city council, shall appoint one director to take the place of the retiring director, who shall hold office for 3 years, and until his successor is appointed.
The city council may, by resolution, increase the membership of the board to 5 directors. Such resolution shall not affect the terms of the incumbent directors. Before the first day of July following the adoption of such resolution the mayor with the approval of the city council, shall appoint 3 directors, one to succeed the incumbent whose term expires and the 2 additional provided for in the resolution, for terms of 3, 4 and 5 years from July 1 of the year of the appointment. Thereafter, upon the expiration of the term of any director his successor shall be appointed for a term of 5 years and until his successor is appointed for a like term.
If the city council has, by previous resolution, increased the membership of the board to 5 directors, the city council may by new resolution increase the membership of the board by 2 new members in any one year up to a maximum of 11 directors. Such new resolution shall not affect the terms of incumbent directors. Before the first day of July following the adoption of the new resolution the mayor with the approval of the city council shall appoint a sufficient number of directors so that there will be a successor for the full term of each incumbent whose term expires, and the 2 additional provided for in the resolution for terms of 4 and 5 years from July 1 of the year of appointment. Thereafter, upon the expiration of the term of any director, his successor shall be appointed for a term of 5 years and until his successor is appointed and qualified for a like term.
The mayor, with the consent of the city council, may remove any director for misconduct or neglect of duty. Vacancies in the board of directors, however occasioned, shall be filled for the unexpired term in like manner as original appointments. No director shall receive compensation for serving as a director. No director shall be interested, either directly or indirectly, in the purchase or sale of any supplies for the hospital.
(Source: P.A. 97-813, eff. 7-13-12.)

(65 ILCS 5/11-23-5) (from Ch. 24, par. 11-23-5)
Sec. 11-23-5. Immediately after their appointment the directors shall meet to organize by the election of one of their number president and one as secretary and by the election of such other officers as they may deem necessary. They shall adopt such by-laws, rules, and regulations for their own guidance and for the government of the hospital as may be expedient and not inconsistent with ordinances of the city. They have the exclusive control of the expenditure of all money collected to the credit of the hospital fund. All money received for the hospital shall be deposited in the city treasury to the credit of the hospital fund, and drawn upon by the proper city officers upon the proper authenticated vouchers of the hospital board. The board has the power to purchase or lease ground and to occupy, lease, or erect appropriate buildings for the use of the hospital. It has the exclusive control of the supervision, care, and custody of the grounds, leases, and buildings constructed, leased, or set apart for that purpose. The board has the power to appoint a suitable superintendent or matron, or both, and necessary assistants, to fix their compensation and to remove such appointees. The board in general shall carry out the spirit and intent of this Division 23 in establishing and maintaining or in purchasing and maintaining a public hospital. The board is authorized to approve the provision of any service and to approve any contract or other arrangement not prohibited by a hospital licensed under the Hospital Licensing Act, incorporated under the General Not-For-Profit Corporation Act, and exempt from taxation under paragraph (3) of subsection (c) of Section 501 of the Internal Revenue Code. One or all of the directors shall visit and examine the hospital at least twice each month and the board shall make monthly reports of its condition to the city council.
(Source: P.A. 86-739.)

(65 ILCS 5/11-23-6) (from Ch. 24, par. 11-23-6)
Sec. 11-23-6. The corporate authorities of a city specified in this Division 23 may provide that bonds of the city be issued for the purpose of (1) constructing and equipping a hospital building or buildings, (2) purchasing and maintaining an existing nonsectarian public hospital within the city's corporate limits, or of (3) reconstructing, repairing, remodeling, and improving, or of (4) extending and equipping, an existing hospital building or buildings now owned and operated by the city. These bonds shall be authorized by an ordinance and shall mature at such time, not to exceed 20 years from their date of issue, and bear such rate of interest, not to exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, payable annually or semi-annually, as the corporate authorities may determine.
The ordinance providing for the issuance of these bonds shall be submitted to the electors of the city at an election conducted in accordance with the general election law. The proposition shall be certified by the municipal clerk and submitted by the proper election authority. If a majority of the votes cast on this proposition are favorable, the bonds shall be issued for the purpose and in the amount specified in the ordinance. Prior to July 1, 1944, however, in the event that aid is to be received from any agency of the Federal Government in the construction of the project for which these bonds are to be issued and a declaration of that fact is set forth in the ordinance providing for the issuance of the bonds, the ordinance shall become effective immediately upon passage, without submission to the electors and notwithstanding any provision in this Code or in any other law to the contrary. The declaration of the corporate authorities that the project is to be paid for either in whole or in part by a grant from a Federal agency, as set forth in the ordinance, is conclusive. These bonds shall be signed by the president and secretary of the hospital board and by the mayor and city clerk, or commissioner of accounts and finance of the city, and shall be payable out of the taxes to be collected for hospital purposes in that city.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-4.)

(65 ILCS 5/11-23-7) (from Ch. 24, par. 11-23-7)
Sec. 11-23-7. Every hospital established or purchased under this Division 23 shall be maintained for the benefit of the inhabitants of the city in which it is established who are sick, injured, or maimed. But every inhabitant of that city shall pay to the hospital board, or to such officer as it shall designate, reasonable compensation for occupancy, nursing, care, medicines, or attendance, according to the rules and regulations prescribed by the board. The hospital shall always be subject to such reasonable rules and regulations as the hospital board may adopt in order to render the use of the hospital of the greatest benefit to the greatest number. The board may exclude from the use of the hospital all inhabitants and persons who wilfully violate those rules and regulations. The board may extend the privileges and use of the hospital to persons residing outside of the city but within this state, upon such terms and conditions as the board may prescribe by its rules and regulations.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-23-8) (from Ch. 24, par. 11-23-8)
Sec. 11-23-8. The board of directors, in the name of the city, shall receive and collect from such inhabitants or persons the compensation specified in Section 11-23-7 as often as once in each month. The board shall pay over to the city treasurer all compensation received or collected during the month, and shall take the city treasurer's receipt therefor. At the city council's regular monthly meeting the board shall also report to the city council the names of persons or inhabitants from whom this compensation has been received or collected, the amount so received or collected from each, and the date when so received or collected.
The board of directors shall make an annual report to the city council on or before the second Monday in June, stating (1) the condition of their trust on the first day of June of that year, (2) the various sums of money received from the hospital fund and from other sources, (3) how that money has been expended and for what purposes, (4) the number of patients, and (5) such other statistics, information, and suggestions as they may deem of general interest.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-23-9) (from Ch. 24, par. 11-23-9)
Sec. 11-23-9. When such a hospital is so established or purchased, the physicians, nurses, attendants, patients, all persons approaching or coming within the limits of the hospital, and all furniture and other articles used or brought there shall be subject to such rules and regulations as the board of directors may prescribe.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-23-10) (from Ch. 24, par. 11-23-10)
Sec. 11-23-10. Any person desiring to donate property for the benefit of such a hospital may vest the title to the property so donated in the board of directors created under this Division 23. That board or its successor shall hold and control this property, when accepted, according to the terms of the deed, gift or legacy of the property, and shall be a trustee of the property.
(Source: P.A. 83-388.)

(65 ILCS 5/11-23-11) (from Ch. 24, par. 11-23-11)
Sec. 11-23-11. All physicians who are recognized as legal practitioners by the Department of Professional Regulation shall have equal privileges in treating patients in such a hospital.
(Source: P.A. 85-1209.)

(65 ILCS 5/11-23-12) (from Ch. 24, par. 11-23-12)
Sec. 11-23-12. All public hospitals which were established and maintained, or purchased and maintained, under "An Act in relation to the establishment, purchase and maintenance of public hospitals in cities of less than one hundred thousand inhabitants," approved June 30, 1919, as amended, and which were being maintained immediately prior to January 1, 1942, shall be treated as properly established or purchased under this Division 23 and may be continued to be maintained under this Division 23. All cities whose electors have approved the levy of an annual tax for establishing and maintaining, or purchasing and maintaining, a public hospital under that Act may continue to levy the tax under this Division 23 without submitting the question of its levy to the electors for approval. The directors, other officers, and employees appointed under that Act who were in office or employed immediately prior to January 1, 1942 shall continue in their offices and employments under this Division 23 until the respective terms for which they were appointed have expired, subject to the provisions of this Division 23 as to removal.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-23-13) (from Ch. 24, par. 11-23-13)
Sec. 11-23-13. The corporate authorities of any city with a population of less than 100,000 which has established a public hospital is authorized to issue and sell revenue bonds payable from the revenue derived from the operation of the hospital for the purpose of (1) reconstructing, repairing, remodeling, or extending, or (2) equipping or improving an existing hospital building or buildings, or any addition or extension thereto or (3) constructing and equipping a new hospital to replace an existing hospital and acquiring a site therefor, or (4) refunding any such revenue bonds theretofore issued from time to time when deemed necessary or advantageous in the public interest. These bonds shall be authorized by an ordinance without submission thereof to the electors of the city, shall mature at such time not to exceed 40 years from the date of issue, and bear such rate of interest not to exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, payable annually or semiannually as the corporate authorities may determine, and may be sold by the corporate authorities in such manner as they deem best in the public interest. However, such bonds shall be sold at such price that the interest cost of the proceeds therefrom will not exceed 7% per annum, based on the average maturity of such bonds and computed according to standard tables of bond values.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
The amendatory Acts of 1971, 1972 and 1973 are not a limit upon any municipality which is a home rule unit.
(Source: P.A. 86-4.)

(65 ILCS 5/11-23-14) (from Ch. 24, par. 11-23-14)
Sec. 11-23-14. The corporate authorities of any such city availing itself of the provisions of Section 11-23-13 shall adopt an ordinance describing in a general way the building or buildings, or addition or extension thereto, to be constructed, reconstructed, repaired, remodeled, extended, equipped or improved. Such ordinance shall set out the estimated cost of such construction, reconstruction, repair, remodeling, extension, equipment or improvement and fix the amount of revenue bonds proposed to be issued, the maturity, interest rate, and all details in respect thereof and may contain such provisions and covenants which shall be part of the contract between the city and the holders of such bonds as may be deemed necessary and advisable as to the operation, maintenance, and management of the hospital, the establishment and maintenance of sinking funds, reserve funds, and other special funds, including construction funds, the fixing and collecting of rents, fees and charges for the use of the facilities of the hospital sufficient to produce revenue adequate to maintain such funds and to pay the bonds at maturity and accruing interest thereon, the issuance thereafter of additional bonds payable from the revenues derived from the hospital, the kind and amount of insurance, including use and occupancy insurance, to be carried, the cost of which shall be payable only from the revenues derived from the hospital, and such other covenants deemed necessary or desirable to assure the successful operation and maintenance of the hospital and the prompt payment of the principal of and interest upon the bonds so authorized. Revenue bonds issued under this Division 23 shall be signed by the president and secretary of the hospital board and by the mayor and city clerk or commissioner of accounts and finance of the city and shall be payable from revenue derived from the operation of the public hospital. These bonds shall not in any event constitute an indebtedness of the city within the meaning of any constitutional provision or limitation. It shall be plainly written or printed on the face of each bond that the bond has been issued under the provisions of Sections 11-23-13 and 11-23-14, that the bond, including the interest thereon, is payable from the revenue pledged to the payment thereof, and that it does not constitute an indebtedness or obligation of the city within the meaning of any constitutional or statutory limitation or provision. No holder of any such revenue bond has the right to compel any exercise of the taxing power of the city to pay such bond or interest thereon. This ordinance shall be published and shall take effect as provided in Section 1-2-4.
(Source: Laws 1965, p. 847.)

(65 ILCS 5/11-23-15) (from Ch. 24, par. 11-23-15)
Sec. 11-23-15. Revenue bonds issued on or after March 1, 1965 under Sections 11-23-13 and 11-23-14 may be redeemed by the municipality issuing them on such terms, at such time, upon such notice and with or without premium all as may be provided in the ordinance authorizing them.
Revenue bonds issued prior to March 1, 1965 under Sections 11-23-13 and 11-23-14 may be redeemed on any interest-paying date, by proceeding as follows: (1) a written notice shall be mailed to the holder of such bond 30 days prior to an interest-paying date, notifying the holder that the bond will be redeemed on the next interest-paying date; or (2) if the holder of such bond is unknown, then a notice describing the bond to be redeemed and the date of its redemption shall be published 30 days prior to an interest-paying date in one or more newspapers published in the city, or, if no newspaper is published therein, then in one or more newspapers having a general circulation within the city. When notice has been mailed to the holder of such bond, or when notice has been published in a newspaper in case the holder of the bond is unknown, the bond shall cease bearing interest from and after the next interest-paying date.
(Source: Laws 1965, p. 13.)

(65 ILCS 5/Art. 11 Div. 24 heading)

(65 ILCS 5/11-24-1) (from Ch. 24, par. 11-24-1)
Sec. 11-24-1. The following terms, wherever used or referred to in this Division 24, shall, unless the context otherwise requires, mean the following:
(1) "Public hospital" means any hospital established and supported by any city of this state having a population of less than 100,000 inhabitants.
(2) "Bonds" means bonds, interim certificates or other obligations of a municipality issued by its governing body pursuant to this Division 24.
(3) "Public works project" means any reconstruction, improvement or betterment of a public hospital.
(4) "To construct" means to reconstruct, to replace, to extend, to repair, to better, to equip, to develop, to embellish or to improve a public hospital.
(5) "Construction" means building, repairing, construction, reconstruction, replacement, extension, betterment, equipment, development, embellishment and improvement of a public hospital.
(6) "Federal agency" includes the United States of America, the President of the United States of America, the Federal Emergency Administrator of Public Works, the Reconstruction Finance Corporation, or any agency, instrumentality or corporations owned or controlled by the United States of America, which has heretofore been or may hereafter be designated, created or authorized by or pursuant to any act or acts of the Congress of the United States of America, to make loans or grants.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-24-2) (from Ch. 24, par. 11-24-2)
Sec. 11-24-2. Every city of less than 100,000 inhabitants which has established and is supporting a public hospital may:
(a) construct any public works project within or without the city or partially within and partially without the city.
(b) operate and maintain any public works project.
(c) contract debts for the construction of any public works project, may borrow money and may issue its bonds to finance all or part of such construction. Any such city incurring any indebtedness as aforesaid, shall, before or at the time of doing so, provide for the collection of a direct annual tax sufficient to pay the interest on such debt as it falls due and also to pay and discharge the principal thereof within 20 years from the time of contracting the same.
(d) acquire by purchase, gift or grant, and may hold and dispose of any property, real or personal, tangible or intangible, or any right or interest in any such property in connection with any public works project.
(e) perform any acts authorized under this Division 24 through or by means of its own officers, agents and employees or by contracts with corporations, firms or individuals.
(f) do all acts and things necessary or convenient to carry out the powers expressly given in this Division 24.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-24-3) (from Ch. 24, par. 11-24-3)
Sec. 11-24-3. Except in pursuance of any contract or agreement theretofore entered into by and between any municipality and any Federal Agency, no city specified in Section 11-24-2 shall borrow any money or deliver any bonds pursuant to the provisions of this Division 24 after June 30, 1937.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/Art. 11 Div. 25 heading)

(65 ILCS 5/11-25-1) (from Ch. 24, par. 11-25-1)
Sec. 11-25-1. The corporate authorities of any city with a population of 500,000 or more may establish, erect, and maintain hospitals, within or without the corporate limits of the city, for the segregation or treatment of inhabitants of the city suffering from any contagious or communicable disease. These hospitals are subject to supervision by the board of health of the city.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-25-2) (from Ch. 24, par. 11-25-2)
Sec. 11-25-2. Every specified city which establishes such a hospital may charge to and collect from any person, who is able to pay, reasonable compensation for occupancy, nursing, care, medicines, or attendance, and may extend these privileges free of charge to persons who are unable to pay for them.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-25-3) (from Ch. 24, par. 11-25-3)
Sec. 11-25-3. Every specified city may accept donations of money, personal property, or real estate for the benefit of such a hospital, to be held, when accepted, according to the terms of the deed, gift or legacy of the property.
(Source: P.A. 83-388)

(65 ILCS 5/11-25-4) (from Ch. 24, par. 11-25-4)
Sec. 11-25-4. Every specified city may issue its bonds from time to time in anticipation of its revenue from its contagious or communicable disease hospitals. These bonds may be authorized by an ordinance of the corporate authorities and may be issued in one or more series, may bear such dates, mature at such times, not exceeding 20 years from their respective dates, bear interest at such rates not exceeding the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, payable semiannually, be in such denominations, be in such form, either coupon or registered, be executed in such manner, be payable in such medium of payment, at such places, be subject to such terms of redemption, with or without premium, and be declared or become due before the maturity date, as the ordinance may provide. These bonds may be issued and sold or pledged without submission thereof to the electors of the city as provided by Sections 8-4-1 and 8-4-2. These bonds may be repurchased by the municipality out of any available funds at a price not to exceed the principal amount thereof and accrued interest, and all bonds so repurchased shall be cancelled. Pending the preparation or execution of definitive bonds, interim receipts or certificates or temporary bonds may be delivered to the purchasers or pledgees of the bonds. The bonds bearing the signatures of officers in office on the date of the signing thereof are valid and binding obligations notwithstanding that before the delivery thereof and payment therefor any or all of the persons whose signatures appear thereon have ceased to be officers. No holder of any bond issued under this section has the right to compel any exercise of the taxing power of the municipality to pay the bond or the interest thereon. Each bond issued under this section shall recite in substance that the bond, including the interest thereon, is payable from the revenue pledged to the payment thereof and that the bond does not constitute a debt of the municipality issuing it.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
The amendatory Acts of 1971, 1972 and 1973 are not a limit upon any municipality which is a home rule unit.
(Source: P.A. 86-4.)

(65 ILCS 5/11-25-5) (from Ch. 24, par. 11-25-5)
Sec. 11-25-5. When revenue bonds are issued under Section 11-25-4, the entire revenue received from the operation of the specified hospitals, shall be deposited in a separate fund which shall be used only in paying the cost of maintenance and operation thereof and the principal and interest of the revenue bonds issued under Section 11-25-4.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-25-6) (from Ch. 24, par. 11-25-6)
Sec. 11-25-6. Every specified city may secure grants and loans, or either, from the United States government, or any agency thereof, for financing the establishment and construction of any hospital, or any part thereof, authorized by Section 11-25-1. For these purposes, the municipality has the power to issue and sell or pledge to the United States government, or any agency thereof, all or any part of the revenue bonds authorized by Section 11-25-4, and to execute contracts and other documents and do all things that may be required by the United States government, or any agency thereof.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/Art. 11 Div. 26 heading)

(65 ILCS 5/11-26-1) (from Ch. 24, par. 11-26-1)
Sec. 11-26-1. The corporate authorities of any municipality with a population of 500,000 or more may establish, erect, and maintain maternity or lying-in hospitals, dispensaries, and other auxiliary institutions connected therewith where female inhabitants of the municipality may be received, cared for, or treated during pregnancy or during or after delivery, without license therefor from or regulation thereof by the State Department of Public Health or the State Department of Public Welfare in accordance with the Hospital Licensing Act, approved July 1, 1953, as heretofore and hereafter amended. These hospitals, dispensaries, and auxiliary institutions are subject to supervision by the board of health of the municipality.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-26-2) (from Ch. 24, par. 11-26-2)
Sec. 11-26-2. Every specified municipality which establishes such a hospital, dispensary, or other auxiliary institution has the power to charge to and collect from any person, who is able to pay, reasonable compensation for occupancy, nursing, care, medicines, or attendance, and may extend these privileges free of charge to persons who are unable to pay for them.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-26-3) (from Ch. 24, par. 11-26-3)
Sec. 11-26-3. Every specified municipality has the power to accept donations of money, personal property, or real estate for the benefit of such a hospital, dispensary, or other auxiliary institution, to be held, when accepted, according to the terms of the deed, gift or legacy of the property.
(Source: P.A. 83-388.)

(65 ILCS 5/11-26-4) (from Ch. 24, par. 11-26-4)
Sec. 11-26-4. Every specified municipality may issue its bonds from time to time in anticipation of its revenue from its maternity or lying-in hospitals, dispensaries, and other auxiliary institutions. These bonds may be authorized by an ordinance of the corporate authorities and may be issued in one or more series, may bear such dates, mature at such times, not exceeding 20 years from their respective dates, bear interest at such rates not exceeding the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, payable semi-annually, be in such denominations, be in such form, either coupon or registered, be executed in such manner, be payable in such medium of payment, at such places, be subject to such terms of redemption, with or without premium, and be declared or become due before the maturity date, as the ordinance may provide. These bonds may be repurchased by the municipality out of any available funds at a price not to exceed the principal amount thereof and accrued interest, and all bonds so repurchased shall be cancelled. Pending the preparation or execution of definitive bonds, interim receipts or certificates or temporary bonds may be delivered to the purchasers or pledgees of the bonds. The bonds bearing the signatures of officers in office on the date of the signing thereof are valid and binding obligations notwithstanding that before the delivery thereof and payment therefor any or all of the persons whose signatures appear thereon have ceased to be officers. No holder of any bond issued under this section has the right to compel any exercise of the taxing power of the municipality to pay the bond or the interest thereon. Each bond issued under this section shall recite in substance that the bond, including the interest thereon, is payable from the revenue pledged to the payment thereof and that the bond does not constitute a debt of the municipality issuing it.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
The amendatory Acts of 1971, 1972 and 1973 are not a limit upon any municipality which is a home rule unit.
(Source: P.A. 86-4.)

(65 ILCS 5/11-26-5) (from Ch. 24, par. 11-26-5)
Sec. 11-26-5. When revenue bonds are issued under Section 11-26-4, the entire revenue received from the operation of the specified hospitals, dispensaries, and other auxiliary institutions shall be deposited in a separate fund which shall be used only in paying the cost of maintenance and operation thereof and the principal and interest of the revenue bonds issued under Section 11-26-4.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-26-6) (from Ch. 24, par. 11-26-6)
Sec. 11-26-6. Every specified municipality has the power to secure grants and loans, or either, from the United States government, or any agency thereof, for financing the establishment and construction of any hospital, dispensary, or other auxiliary institution, or any part thereof, authorized by Section 11-26-1. For these purposes, the municipality has the power to issue and sell or pledge to the United States government, or any agency thereof, all or any part of the revenue bonds authorized by Section 11-26-1 and to execute contracts and other documents and do all things that may be required by the United States government, or any agency thereof.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/Art. 11 Div. 27 heading)

(65 ILCS 5/11-27-1) (from Ch. 24, par. 11-27-1)
Sec. 11-27-1. Any city may contribute such sums of money toward erecting, building, maintaining, and supporting any non-sectarian public hospital located within its limits as the city council deems proper.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/Art. 11 Div. 28 heading)

(65 ILCS 5/11-28-1) (from Ch. 24, par. 11-28-1)
Sec. 11-28-1. Whenever a city needs a lot or parcel of land as a site for a building to be erected for any hospital established and supported by the city, and the city cannot agree with the owners thereof upon the compensation therefor, the city has the power to proceed to have the compensation determined in the manner provided by law for the exercise of the right of eminent domain under the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(65 ILCS 5/Art. 11 Div. 29 heading)

(65 ILCS 5/11-29-1) (from Ch. 24, par. 11-29-1)
Sec. 11-29-1. The corporate authorities of every city and village in the manner provided in this Division 29, may establish and maintain a program for the care and treatment of persons afflicted with tuberculosis, including the establishment and maintenance of a public sanitarium and branches, dispensaries, and other auxiliary institutions connected therewith within or without the corporate limits of the city or village, for the use and benefit of the inhabitants of the city or village for the treatment and care of persons afflicted with tuberculosis. When, in cities and villages which have a population of less than 500,000 inhabitants and which maintain a public sanitarium under the provisions of this Division 29, part of the facilities of the sanitarium are vacant and therefor not needed for the care and treatment of tuberculosis inhabitants of such city or village, such vacant facilities may be used for the care and treatment of such inhabitants who are convalescent or chronically ill, or both, provided such facilities shall be separate so that tuberculosis patients shall be isolated from convalescent or chronically ill patients.
When a program for the care and treatment of persons afflicted with tuberculosis has been established by a vote of the people in the manner provided in this Division 29 or in the manner provided by law at the time of its establishment, the corporate authorities of such a city or village may levy a tax annually thereafter, without submitting the question to a vote of the people, not to exceed .025% of the value, as equalized or assessed by the Department of Revenue, on all taxable property in such a city or village with a population of less than 75,000 and not to exceed .05% of the value, as equalized or assessed by the Department of Revenue, on all taxable property in such a city or village, with a population of 75,000 or more but not exceeding 500,000 and not to exceed a rate that will produce, when extended, the sum of $9,000,000 per year on all taxable property in such city or village with a population of more than 500,000. Upon the filing in the office of the county clerk of a duly certified copy of an ordinance levying such tax the county clerk shall extend such tax in the manner provided for the extension of city and village taxes.
All taxes specified in this Section or in Sections 11-29-17 through 11-29-22, shall be levied and collected in like manner with the general taxes of the city or village and shall be known as tuberculosis sanitarium fund. These taxes shall be in addition to all other taxes which the city or village is now or hereafter may be authorized to levy upon all property within the city or village, and shall be in addition, to the amount authorized to be levied for general purposes as provided by Section 8-3-1.
The corporate authorities of every city or village which levies an annual tax for the establishment and maintenance of a program for the care and treatment of persons afflicted with tuberculosis shall appropriate from the tuberculosis sanitarium fund and include in the annual appropriation ordinance such sums of money as may be deemed necessary to defray all necessary expenses and liabilities in carrying out the program for the care and treatment of persons afflicted with tuberculosis.
(Source: P.A. 81-1509.)

(65 ILCS 5/11-29-2) (from Ch. 24, par. 11-29-2)
Sec. 11-29-2. Whenever 100 electors of a city or village present a petition to the municipal clerk of the city or village, asking that an annual tax be levied for the establishment and maintenance of a program for the care and treatment of persons afflicted with tuberculosis in the city or village, the municipal clerk shall certify the proposition to the proper election authority for submission at an election in accordance with the general election law. The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall an annual tax be levied
in the city (or village) of .... YES
for the care and treatment ---------------------------
of persons afflicted with NO
tuberculosis?
--------------------------------------------------------------
If the majority of all the votes cast upon the proposition is in favor of the tax levy, the corporate authorities thereafter shall levy annually a tax at not to exceed the respective rates and amounts prescribed in Section 11-29-1, unless the tax levy is increased as provided in Sections 11-29-17 through 11-29-22.
(Source: P.A. 81-1489.)

(65 ILCS 5/11-29-3) (from Ch. 24, par. 11-29-3)
Sec. 11-29-3. When the corporate authorities of a city or village of less than 500,000 population have decided to establish and maintain a program for the care and treatment of persons afflicted with tuberculosis under this Division 29, the mayor or president, with the approval of the corporate authorities, shall appoint a board of 3 directors, one of whom in municipalities having a board of health or a public health board shall be from that board, and the other 2 from the citizens at large. In such a city or village that has a board of 3 directors in existence on the effective date of this amendatory Act of 1965, or in such a city or village establishing a program for the care and treatment of persons afflicted with tuberculosis after such effective date, the mayor or president, with the approval of the corporate authorities may appoint 2 additional directors. In a city or village of more than 500,000 population which has established and maintains a program for the care and treatment of persons afflicted with tuberculosis under this Division 29, the mayor or president, with the approval of the corporate authorities, shall appoint a board of 5 directors, one of whom in municipalities having a board of health or a public health board, shall be from that board, and the other 4 from the citizens at large. The directors shall be chosen with reference to their special fitness for that office.
(Source: Laws 1968, p. 82.)

(65 ILCS 5/11-29-4) (from Ch. 24, par. 11-29-4)
Sec. 11-29-4. Directors; term of office; removal.
(a) The directors appointed in a city or village of less than 500,000 population shall hold office one for one year, one for 2 years, and one for 3 years from the first day of July following their appointment, and at their first regular meeting shall cast lots for the respective terms. The 2 additional directors appointed to a board of 3 directors in existence on the effective date of this amendatory Act of 1965 shall hold office one until July 2, 1967, and the other until July 2, 1968. The 2 additional directors initially appointed to a board established after that effective date shall hold office one for one year and one for 2 years. Annually thereafter, the mayor or president before the first day of July each year shall appoint, as before, one director to take the place of each retiring director. This appointee shall hold office for 3 years and until his or her successor is appointed.
(b) In a city or village of 500,000 or more population that has established and maintains a program for the care and treatment of persons afflicted with tuberculosis, the directors appointed shall hold office one for one year, one for 2 years, one for 3 years, one for 4 years, and one for 5 years from the first day of July following their appointment. Annually thereafter, the mayor or president before the first day of July each year shall appoint, as before, one director to take the place of the retiring director. This appointee shall hold office for 5 years and until his successor is appointed. The mayor or president may remove any director for misconduct or neglect of duty in the manner provided in Section 3.1-35-10.
(Source: P.A. 87-1119.)

(65 ILCS 5/11-29-5) (from Ch. 24, par. 11-29-5)
Sec. 11-29-5. Vacancies in the board of directors however occasioned, shall be filled for the unexpired term in like manner as original appointments. No director shall receive compensation for serving as a director. No director shall be interested, either directly or indirectly, in the purchase or sale of any supplies to be used in the program for the care and treatment of persons afflicted with tuberculosis.
(Source: Laws 1968, p. 82.)

(65 ILCS 5/11-29-6) (from Ch. 24, par. 11-29-6)
Sec. 11-29-6. Immediately after their appointment the directors shall meet and organize by the election of one of their number as president and one as secretary and by election of such other officers as they may deem necessary. They shall adopt such by-laws, rules and regulations for their own guidance in carrying out the program for the care and treatment of persons afflicted with tuberculosis and for the operation of the sanitarium and the branches, dispensaries, and auxiliary institutions and activities consistent with this Division 29 and the ordinances of the city or village except that in cities of 500,000 or more population, the board of directors shall be governed by the provisions of Division 10 of Article 8 in relation to the letting of contracts and purchase orders in carrying out the program for the care and treatment of persons afflicted with tuberculosis and of any such sanitarium, its branches, dispensaries, auxiliary institutions and activities, and in relation to the powers, functions and authority of the purchasing agent, the board of standardization and corporate authorities of such cities.
They shall have the exclusive control of all money collected to the credit of the tuberculosis sanitarium fund. All money received in carrying out the program for the care and treatment of persons afflicted with tuberculosis shall be deposited to the credit of the tuberculosis sanitarium fund. All money in such fund received from taxes authorized to be levied by this Division 29 shall be used exclusively to provide care and treatment for tuberculosis patients. The money in such fund received on account of care and treatment provided for convalescent or chronically ill patients or both may be used to provide care and treatment for such patients. It shall be drawn upon by the proper municipal officer upon the properly authenticated vouchers of the sanitarium board except that in cities of 500,000 or more population, vouchers drawn upon such fund pursuant to the provisions of Division 10 of Article 8 may be accepted by the city comptroller in payment for purchases made for or services rendered in the care and treatment of persons afflicted with tuberculosis, without authentication by the sanitarium board, if the board, or the officer or employee thereof duly certified under the provisions of Division 10 of Article 8 certifies that the materials, supplies, commodities or services to which such vouchers pertain have been received.
The board has the power to purchase or lease ground within or without the corporate limits of the city or village, and to purchase, lease, or erect appropriate buildings for the use of the sanitariums, branches, dispensaries, and other auxiliary institutions and activities connected therewith with the approval of the corporate authorities. It has the exclusive control of the construction of the sanitarium building or other buildings appropriate for its branches, dispensaries, and other auxiliary institutions and activities in connection with the institution, and of the supervision, care and custody of the grounds, rooms, or buildings constructed, leased or purchased for that purpose. The board has the power to appoint suitable superintendents or matrons or both and all necessary assistants and other employes, to fix their compensation, and to remove such appointees. The board in general shall carry out the spirit and intent of this Division 29 in establishing and maintaining a program for the care and treatment of persons afflicted with tuberculosis. At least one of the directors shall visit and examine the sanitarium at least twice each month and make monthly reports of its condition to the corporate authorities.
In any city which has adopted or hereafter adopts Division 1 of Article 10, all appointments with the exception of superintendents and the removal of matrons and other assistants shall be made pursuant to the provisions of that civil service law and not otherwise. But where in any city persons are occupying any of these positions pursuant to appointment and certification thereon by the civil service commission of the city made after examination, those persons shall hold their positions as though duly appointed after examination under the provisions of the civil service law. All other matrons and assistants not so appointed after examination shall have the status of temporary appointees under the civil service law. All officers and employes engaged in providing care and treatment to persons afflicted with tuberculosis shall be deemed officers or employes, as the case may be of the city or village which established the tuberculosis care and treatment program.
(Source: Laws 1968, p. 82.)

(65 ILCS 5/11-29-7) (from Ch. 24, par. 11-29-7)
Sec. 11-29-7. The board of directors may adopt and equip a sanitarium building or buildings or part thereof to fit the same for the accommodation, reception, detention, care and treatment of persons afflicted with tuberculosis and who require care and treatment therefor who may be committed to, placed in or directed to be received by, the sanitarium or the managing officer thereof for care and treatment by or under any lawful authority or process. The board of directors may receive, detain, care for and treat such afflicted persons in the sanitarium or any sanitarium building in pursuance of and subject to such authority or process, but in no event after a cure has been effected. The board of directors may authorize the managing officer, superintendents, assistants and other employees and appointees to do such things as may be necessary or helpful in receiving, detaining and providing care and treatment for such persons. However, no such persons afflicted with tuberculosis shall be received, given care and treatment, or kept in the sanitarium or any of the sanitarium buildings if there shall be any inhabitants of the city or village afflicted with tuberculosis in need of care and treatment in the sanitarium. Any commitment, placing or direction to be received, above set forth, shall be in accordance with due process of law.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-29-8) (from Ch. 24, par. 11-29-8)
Sec. 11-29-8. Every sanitarium board established under this Act shall provide sanitarium care and clinical and follow-up services free for the benefit of the inhabitants of the city or village which established it, if they are afflicted with tuberculosis. They shall be entitled to occupancy, nursing, care, medicines, and attendance according to the rules and regulations prescribed by the board of directors. The board of directors may adopt reasonable rules and regulations concerning the use of the facilities established pursuant to this Act in order to render the use of these facilities of the greatest benefit to the greatest number, and the board may exclude from the use of the sanitarium those inhabitants and other persons who wilfully violate the board's rules and regulations. The board may not, however, prescribe rules and regulations which conflict with Section 11-29-8.1 of this Act, and a determination of whether a person is an inhabitant or resident of the city or village for purposes of this Act shall be based on Section 11-29-8.1. Except as authorized and permitted by Section 11-29-7, no person so afflicted with tuberculosis may be compelled to enter the sanitarium, or any of its branches, dispensaries, or other auxiliary institutions without first giving his written consent, or in case of a minor or one under legal disability, the written consent of the parents or, guardian, as the case may be.
The board upon request or by consent of persons afflicted, or the legal guardians, or parents thereof, shall extend the benefits and privileges of the institution, under proper rules and regulations, into the homes of the persons afflicted with tuberculosis, shall furnish nurses, instruction, medicines, attendance, and all other aid necessary to effect a cure, and shall do all things in and about the treatment and care of persons so afflicted which will have a tendency to effect a cure of the persons afflicted with tuberculosis and to eradicate tuberculosis in that city or village, including the discovery of undiagnosed tuberculosis. No person shall be compelled to undergo an examination or test for tuberculosis if he or she objects thereto on the ground that it is contrary to his or her religious convictions, unless there is probable cause to suspect that he or she is infected with tuberculosis in a communicable stage.
Boards of directors shall provide out-patient clinical and follow-up services to tuberculosis patients, in accordance with minimum standards prescribed therefor, by the director of the Department of Public Health.
The board of directors may make such arrangements and agreements with public or private health agencies for cooperation and assistance in providing case-finding services and out-patient clinical and follow-up services as it considers necessary or desirable.
The board may extend the privileges and use of the sanitarium and treatment to afflicted persons who reside outside of the city or village, upon such terms and conditions as the board may prescribe by its rules and regulations consistent with Section 11-29-8.1.
In cities and villages which have a population of less than 500,000 inhabitants, the board may also extend the privileges and use of the sanitarium to the inhabitants of such city or village who are afflicted with chronic pulmonary diseases other than tuberculosis, and inhabitants who are convalescent or chronically ill, or both, and provide care and treatment for such persons when part of the facilities of the sanitarium are vacant and not needed for care and treatment of tuberculosis inhabitants of such city or village, upon such terms and conditions as the board may prescribe by its rules and regulations, provided such facilities shall be separate so that tuberculosis patients shall be isolated from those afflicted with chronic pulmonary diseases other than tuberculosis, and those who are convalescent or chronically ill patients. However, if care and treatment is provided for such persons, the charge for providing such care and treatment shall not be less than the actual cost of providing such care and treatment.
The board may use funds secured from taxes levied under the provisions of this Act in providing sanitarium care of tuberculosis patients in private or public sanitariums.
(Source: P.A. 83-706.)

(65 ILCS 5/11-29-8.1) (from Ch. 24, par. 11-29-8.1)
Sec. 11-29-8.1. For the purposes of this Act, a person is a resident of and entitled to receive the benefits provided for in Section 11-29-8 from the city or village
(a) in which he has resided for at least 3 months or who has demonstrated the intent to become a resident at the time he is first diagnosed as having tuberculosis, or suspected of having tuberculosis, for the period from the time of that diagnosis until his case becomes inactive or he has resided outside of that city or village for 6 months, whichever first occurs;
(b) in which he has resided for at least 6 months with a known case of tuberculosis after moving from the city or village where the case was first diagnosed; or
(c) in which he has resided for at least 6 months with a known, but inactive, case of tuberculosis which subsequently is reactivated.
The board of directors may provide hospitalization to any person afflicted with tuberculosis regardless of his residence.
A person suffering from tuberculosis who does not meet the residency requirements under paragraph (a), (b) or (c) of this Section may be hospitalized in a tuberculosis sanitarium maintained by the Department of Public Health.
The board of directors shall provide out-patient diagnostic, treatment and observation services to all persons residing in its city or village regardless of the length of time of that residence.
(Source: Laws 1968. p. 82.)

(65 ILCS 5/11-29-8.2) (from Ch. 24, par. 11-29-8.2)
Sec. 11-29-8.2. "Person afflicted with tuberculosis", for the purposes of this Act, means any individual who is diagnosed as suffering from clinical tuberculosis, or any individual who, in the opinion of the board of directors, is suspected of suffering from clinical tuberculosis, and for whom hospitalization is deemed necessary to establish the diagnosis.
(Source: Laws 1968, p. 82.)

(65 ILCS 5/11-29-9) (from Ch. 24, par. 11-29-9)
Sec. 11-29-9. When such a sanitarium is established, the physicians, nurses, attendants, the persons sick therein, and all persons approaching or coming within the limits of the sanitarium or the grounds thereof, and all furniture and other articles used or brought there, shall be subject to such rules and regulations as the board of directors may prescribe. These rules and regulations shall extend to all branches, dispensaries, and other auxiliary institutions located within or without the corporate limits of the city or village and to all employees therein and to all employees sent to the homes of the afflicted as provided for in Section 11-29-8.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-29-10) (from Ch. 24, par. 11-29-10)
Sec. 11-29-10. The board of directors, in the name of the city or village, may receive from any person any donation of money or property. The board shall pay over to the municipal treasurer all money thus received as often as once in each month and shall take the treasurer's receipt therefor. At the next regular meeting of the corporate authorities, the board shall report to the corporate authorities the names of the persons from whom any donation has been received and the amount and nature of the money or property so received from each and the date when received.
Any person desiring to make any donation or legacy of any money or property to be used for the care and treatment of persons afflicted with tuberculosis may vest the title to the money or property in the board of directors created under this Division 29. That board shall hold and control this money or property, when accepted, according to the terms of the donation or legacy and shall be a trustee of the money and property.
(Source: P.A. 83-388.)

(65 ILCS 5/11-29-11) (from Ch. 24, par. 11-29-11)
Sec. 11-29-11. On or before the second Monday in June of each year, the board of directors shall make an annual report to the corporate authorities stating (1) the condition of their trust on the first day of June of that year, (2) the various sums of money received from the tuberculosis sanitarium fund and from other sources and how that money has been expended and for what purposes, (3) the number of patients, and (4) such other statistics, information, and suggestions as they may deem of general interest.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-29-12) (from Ch. 24, par. 11-29-12)
Sec. 11-29-12. All reputable physicians shall have equal privileges in treating patients in such a sanitarium.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-29-13) (from Ch. 24, par. 11-29-13)
Sec. 11-29-13. Whenever the board of directors recommends, in writing, to the corporate authorities, the discontinuance of any public tuberculosis sanitarium, stating in its report the reasons therefor, the corporate authorities may pass an ordinance for the discontinuance of that public tuberculosis sanitarium. A board of directors, upon whose recommendation the corporate authorities have closed the sanitarium, shall continue in existence and provide out-patient clinical and follow-up services to the residents of the city or village. The board of directors shall make such arrangements as are necessary to secure in-patient care for residents of the city or village in other private or public sanitariums of this State. Any of the sanitarium equipment, facilities and other property which is required or useful in providing those services may be retained by the board of directors and applied to that use. The corporate authorities may use the remaining facilities for other city or village purposes, may lease them to public or private agencies, or may sell them. If the tuberculosis sanitarium facilities are leased to a public or private agency other than the city or village or are sold, then such leasing or sale must be for a consideration at least equal to the fair market value or fair rental value. If the corporate authorities use such facilities for other city or village purposes, then the use shall be for a consideration acceptable to the board of directors. Proceeds from the use, leasing or sale of sanitarium facilities under this Section shall be paid into the Tuberculosis Sanitarium Fund of the city or village for use as provided in this Act. The proceeds paid into the Tuberculosis Sanitarium Fund shall be used to pay the costs of providing the out-patient clinical and follow-up services, including, but not limited to, the construction and maintenance of an out-patient clinic and acquisition of equipment therefor. Any balance of the proceeds from the disposition of the sanitarium facilities remaining after payment of the costs of out-patient clinical and follow-up services under this Section may be used to reduce the rate of tax necessary to provide this in-patient care and the out-patient clinical and follow-up services.
(Source: Laws 1968, p.82.)

(65 ILCS 5/11-29-14) (from Ch. 24, par. 11-29-14)
Sec. 11-29-14. Whenever the board of directors recommends, in writing, to the corporate authorities, the discontinuance of a program for the care and treatment of persons afflicted with tuberculosis, the corporate authorities may pass an ordinance for the discontinuance of that program. If such an ordinance is passed, the question whether the program for the care and treatment of persons afflicted with tuberculosis who reside in the city or village shall be discontinued shall be certified by the clerk and submitted to the electors of the city or village by the proper election authority at an election in accordance with the general election law. The ordinance shall become effective if the discontinuance is approved by a majority of the electors voting upon the question.
Alternatively, the corporate authorities may discontinue the program by adopting a resolution to discontinue the program, if:
(a) the municipality is located in a county of less than 500,000 population;
(b) there also exists in the county a tuberculosis sanitarium district established under "An Act to provide for the creation and management of tuberculosis sanitarium districts", approved May 21, 1937, as amended;
(c) there exists a county or multiple-county health department serving the entire county and the board of health of that department has affirmed its willingness to assume responsibility for tuberculosis care and treatment programs by adopting a resolution by a majority vote and transmitting a copy thereof to the corporate authorities and the sanitarium board; and
(d) the resolution adopted by the corporate authorities provides that:
(1) all assets and liabilities of the sanitarium board be transferred to the county board of health; and
(2) the board of health assume responsibility for the outpatient care and treatment of individuals diagnosed as having tuberculosis and for follow-up and prophylactic treatment of persons who have had contact with a diagnosed case of tuberculosis consistent with the rules and regulations of the Illinois Department of Public Health, but not be responsible for inpatient treatment.
(Source: P.A. 86-619.)

(65 ILCS 5/11-29-15) (from Ch. 24, par. 11-29-15)
Sec. 11-29-15. The question shall be in substantially the following form:
--------------------------------------------------------------
Shall the care and treatment
of persons afflicted with YES
tuberculosis of the city (or
village) of ............. be --------------------------
discontinued
as provided in ordinance NO
number ....?
--------------------------------------------------------------
(Source: P.A. 82-783.)

(65 ILCS 5/11-29-16) (from Ch. 24, par. 11-29-16)
Sec. 11-29-16. Whenever an ordinance for discontinuance is made effective by a vote, as provided in Section 11-29-14, the corporate authorities of the city or village, after discharging all financial obligations of the tuberculosis sanitarium, by an appropriate ordinance may transfer any money then in the tuberculosis sanitarium fund from that fund into lawful appropriations of the city or village.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-29-17) (from Ch. 24, par. 11-29-17)
Sec. 11-29-17. Where a program for the care and treatment of persons afflicted with tuberculosis, established under the provisions of this Division 29 is being maintained in any city or village with a population of less than 75,000, the tax levy for the support of that program may be increased to a sum not to exceed .0333% of the value of the property within the municipality, as equalized or assessed by the Department of Revenue, and when so increased shall be levied and collected as provided in this Division.
(Source: P.A. 81-1509.)

(65 ILCS 5/11-29-18) (from Ch. 24, par. 11-29-18)
Sec. 11-29-18. Where a program for the care and treatment of persons afflicted with tuberculosis, established under the provisions of this Division 29, is being maintained in any city or village with a population of not less than 75,000 and not to exceed 500,000, the tax levy for the support of that program may be increased to a sum not to exceed .075% of the value of the property within the municipality, as equalized or assessed by the Department of Revenue, as provided in Sections 11-29-19 through 11-29-22, and when so increased shall be levied and collected as provided in this Division 29.
(Source: P.A. 81-1509.)

(65 ILCS 5/11-29-19) (from Ch. 24, par. 11-29-19)
Sec. 11-29-19. The board of directors shall determine the necessity of such an increased tax levy. When an increased tax levy is deemed necessary the board shall recommend in writing to the corporate authorities the necessity of such an increased tax levy and the amount of the tax desired to be levied.
(Source: Laws 1968, p. 82.)

(65 ILCS 5/11-29-20) (from Ch. 24, par. 11-29-20)
Sec. 11-29-20. Whenever the board of directors recommends in writing an increased tax levy to the corporate authorities, the corporate authorities shall pass an ordinance for the levy of the increased tax so recommended.
(Source: Laws 1968, p. 82.)

(65 ILCS 5/11-29-21) (from Ch. 24, par. 11-29-21)
Sec. 11-29-21. Whenever any ordinance is passed to increase the tax levy for any program for the care and treatment of persons afflicted with tuberculosis, the question whether the tax levy shall be so increased shall be certified by the clerk and submitted to the electors of the city or village at an election in accordance with the general election law. The ordinance shall become effective if the increase is approved by a majority of the electors voting upon the question.
(Source: P.A. 81-1489.)

(65 ILCS 5/11-29-22) (from Ch. 24, par. 11-29-22)
Sec. 11-29-22. The question shall be in substantially the following form:
--------------------------------------------------------------
Shall the tax levy for the
care and treatment of persons YES
afflicted with tuberculosis of
the city (or village) of .... -----------------------------
be increased to .........% as
provided in ordinance number NO
............?
--------------------------------------------------------------
(Source: P.A. 81-1489.)

(65 ILCS 5/Art. 11 Div. 29.1 heading)

(65 ILCS 5/11-29.1-1) (from Ch. 24, par. 11-29.1-1)
Sec. 11-29.1-1. As used in this Division, "municipality" means any city, village or incorporated town; and "municipal" refers to any such municipality. Any municipality may provide facilities or services for the benefit of its mentally deficient residents who are not eligible to participate in any such program conducted under Article 14 of The School Code, or may contract therefor with any privately or publicly operated entity which provides facilities or services either in or without such municipality.
For such purpose, the corporate authorities may levy an annual tax of not to exceed .1% upon all of the taxable property in the municipality at the value thereof, as equalized or assessed by the Department of Revenue. Such tax shall be levied and collected in the same manner as other municipal taxes, but shall not be included in any limitation otherwise prescribed as to the rate or amount of municipal taxes but shall be in addition thereto and in excess thereof. When collected, such tax shall be paid into a special fund in the municipal treasury, to be designated as the "Mentally Deficient Persons' Fund," and shall be used only for the purpose specified in this Section.
(Source: P.A. 81-1509.)

(65 ILCS 5/11-29.1-2) (from Ch. 24, par. 11-29.1-2)
Sec. 11-29.1-2. Whenever any municipality first levies the tax authorized in Section 11-29.1-1, it shall cause the ordinance levying the tax to be published in one or more newspapers published in the municipality within 10 days after the levy is made. If no newspaper is published in the municipality, the ordinance shall be published in a newspaper having general circulation within the municipality. The publication of the ordinance shall include a notice of (1) the specific number of voters required to sign a petition requesting that the question of the adoption of the tax levy be submitted to the voters of the municipality; (2) the time within which the petition must be filed; and (3) the date of the prospective referendum. The municipal clerk shall provide a petition form to any individual requesting one. Any taxpayer in such municipality may, within 30 days after such publication, file with the municipal clerk a petition signed by a number of the voters of the municipality equal to 10% or more of the registered voters of the municipality requesting the submission to a referendum of the following proposition:
"Shall (insert name) be authorized to levy a tax for (state purpose) in excess of the rate for other municipal purposes but not in excess of .1%?"
The municipal clerk shall certify the proposition for submission by the proper election authority at an election in accordance with the general election law.
If a majority of the voters voting on the proposition vote in favor thereof or if no petition is filed pursuant to this Section 11-29.1-2, such tax levy shall be authorized. If a majority of the vote is against such proposition, such tax levy shall not be authorized.
(Source: P.A. 86-1253; 87-767.)

(65 ILCS 5/11-29.1-3) (from Ch. 24, par. 11-29.1-3)
Sec. 11-29.1-3. When any municipality has authority to levy a tax for the purpose of this Division 29.1, the mayor or president of such municipality shall appoint a board of 3 directors who shall administer this Division 29.1. The original appointees shall be appointed for terms expiring, respectively, on June 30 in the first, second and third years following their appointment as designated by the mayor or president. All succeeding terms shall be for 3 years and appointments shall be made in like manner. Vacancies shall be filled in like manner for the balance of the unexpired term. Each director shall serve until his successor is appointed. Directors shall serve without compensation but shall be reimbursed for expenses reasonably incurred in the performance of their duties.
(Source: Laws 1963, p. 828.)

(65 ILCS 5/11-29.1-4) (from Ch. 24, par. 11-29.1-4)
Sec. 11-29.1-4. The directors shall meet in July, annually, and elect one of their number as president and one as secretary, and shall elect such other officers as they deem necessary. They shall adopt such rules for the administration of this Division 29.1 as may be proper and expedient. They shall report to the mayor or president, from time to time, a detailed statement of their administration.
(Source: Laws 1963, p. 828.)

(65 ILCS 5/11-29.1-5) (from Ch. 24, par. 11-29.1-5)
Sec. 11-29.1-5. The board of directors may accept any donation of property for the purpose specified in Section 11-29.1-1, and shall pay over to the municipal treasurer any money so received, within 30 days of the receipt thereof.
(Source: Laws 1963, p. 828.)

(65 ILCS 5/11-29.1-6) (from Ch. 24, par. 11-29.1-6)
Sec. 11-29.1-6. The board of directors may impose a maintenance charge upon the estate of any mentally deficient person receiving the benefits of the facilities or services prescribed in Section 11-29.1-1. If the estate of such person is insufficient, the parent or parents of such person are liable for the payment of the amount due.
(Source: Laws 1963, p. 828.)

(65 ILCS 5/11-29.1-7) (from Ch. 24, par. 11-29.1-7)
Sec. 11-29.1-7. The rate at which the sums to be so charged as provided in Section 11-29.1-6 shall be calculated by the board of directors is the average per capita operating cost for all persons receiving the benefit of such facilities or services, computed for each fiscal year; provided, that the board may, in its discretion, set the rate at a lesser amount than such average per capita cost. Less amounts may be accepted by the board when conditions warrant such action or when money is offered by persons not liable under Section 11-29.1-6. Any money received pursuant to this Section 11-29.1-7 shall be paid into the municipal Mentally Deficient Persons' Fund.
(Source: Laws 1963, p. 828.)

(65 ILCS 5/11-29.1-8) (from Ch. 24, par. 11-29.1-8)
Sec. 11-29.1-8. The board of directors is authorized to investigate the financial condition of each person liable under Section 11-29.1-6 and is further authorized to make determinations of the ability of each such person to pay the sums representing maintenance charges, and for such purposes to set a standard as a basis of judgment of ability to pay, which standard shall be recomputed periodically to reflect changes in the cost of living and other pertinent factors, and to make provisions for unusual and exceptional circumstances in the application of such standard. The board may issue to any person liable therefor statements of amounts due as maintenance charges, requiring payment in such manner as may be arranged, in an amount not exceeding the average per capita operating cost as determined under Section 11-29.1-7.
(Source: Laws 1963, p. 828.)

(65 ILCS 5/11-29.1-9) (from Ch. 24, par. 11-29.1-9)
Sec. 11-29.1-9. The use of the facilities or services specified in Section 11-29.1-1 shall not be limited or conditioned in any manner by the financial status or ability to pay of any recipient or person responsible. Records pertaining to the payment of maintenance charges shall not be made available for inspection, but all such records shall be deemed confidential and used only when required for the purpose of Section 11-29.1-8.
(Source: Laws 1963, p. 828.)

(65 ILCS 5/11-29.1-10) (from Ch. 24, par. 11-29.1-10)
Sec. 11-29.1-10. Any person who has been issued a statement of any sum due for maintenance charges for a mentally deficient person may petition the board of directors for a modification thereof, and the board shall provide for a hearing thereon. The board may, after such hearing, grant such relief as seems proper.
(Source: Laws 1963, p. 828.)

(65 ILCS 5/11-29.1-11) (from Ch. 24, par. 11-29.1-11)
Sec. 11-29.1-11. Upon request of the board of directors, the attorney for the municipality in which a person who is liable for payment of maintenance charges resides shall file suit to collect the amount due. The court may order the payment of sums due for maintenance for such period or periods as the circumstances require. Such order may be entered against any or all such defendants and may be based upon the proportionate ability of each defendant to contribute to the payment of sums due. Orders for the payment of money may be enforced by attachment as for contempt against the persons of the defendants, and in addition as other judgments for the payment of money, and costs may be adjudged against the defendants and apportioned among them, but if the complaint is dismissed the costs shall be borne by the municipality.
The provisions of the Civil Practice Law, and all amendments thereto, shall apply to and govern all actions instituted under the provisions of this Division 29.1.
(Source: P.A. 82-783.)

(65 ILCS 5/11-29.1-12) (from Ch. 24, par. 11-29.1-12)
Sec. 11-29.1-12. Upon the death of a person who is liable for maintenance charges imposed by Section 11-29.1-6 and who is possessed of property, the executor or administrator of his estate shall ascertain from the board of directors the extent of such charges. Such claim shall be allowed and paid as other lawful claims against the estate.
(Source: Laws 1963, p. 828.)

(65 ILCS 5/11-29.1-13) (from Ch. 24, par. 11-29.1-13)
Sec. 11-29.1-13. The Department of Human Services shall adopt general rules for the guidance of any board of directors, prescribing reasonable standards in regard to program, facilities and services for mentally deficient residents.
The Department of Human Services may conduct such investigation as may be necessary to ascertain compliance with rules adopted pursuant to this Division 29.1.
If any such board of directors fails to comply with such rules, the Department of Human Services shall withhold distribution of any State grant in aid until such time as such board complies with such rules.
(Source: P.A. 89-507, eff. 7-1-97.)

(65 ILCS 5/Art. 11 Div. 29.2 heading)

(65 ILCS 5/11-29.2-1) (from Ch. 24, par. 11-29.2-1)
Sec. 11-29.2-1. Any city, village or incorporated town may enter into contractual agreements with any Community Mental Health Board having jurisdiction within the city, village or incorporated town. Such agreement shall be written and shall provide for the rendition of service by the Community Mental Health Board to the residents of such city, village or incorporated town. For this purpose, the city, village or incorporated town is authorized to expend its funds and any funds made available to it through the Federal State and Local Assistance Act of 1972.
(Source: P.A. 78-576.)

(65 ILCS 5/Art. 11 Div. 29.3 heading)

(65 ILCS 5/11-29.3-1) (from Ch. 24, par. 11-29.3-1)
Sec. 11-29.3-1. It being considered essential to the welfare of any municipality that decent, safe and sanitary housing be provided for senior citizens; any such municipality shall have the following powers with respect to senior citizens housing:
(1) To construct, own, manage, acquire, lease,

purchase, reconstruct, improve, or rehabilitate any real estate or personal property.

(2) To employ or contract with others for management.
(3) To donate land.
(4) To acquire by any means, including eminent

domain, any property deemed necessary and convenient.

(5) To mortgage real and personal property.
(6) To borrow money, and secure the payment of such

borrowing by a pledge of revenue.

(7) To guarantee the repayment of money borrowed to

finance any purpose hereunder.

(8) To sell or convey real and personal property upon

such terms as deemed necessary.

(9) To accept grants, contributions, and gifts.
(10) To charge rents and fees of residents.
(11) To enter into leases.
(12) To expend municipal funds in the exercise of its

powers hereunder.

(13) To make all such contracts as may be necessary

in the exercise of its powers hereunder.

Senior citizen housing shall mean housing where at least 50% of the tenants are intended to be of age 55 or older.
After the effective date of this amendatory Act of 1994, any municipality, except for municipalities with a population in excess of 10,000 located within a county having a population in excess of 2,000,000, may borrow money or guarantee the repayment of money after the question has been submitted to the electors of that municipality and has been approved by a majority of the electors voting upon that question. The clerk shall certify the proposition of the corporate authorities to the proper election authority who shall submit the question at an election in accordance with the general election law. The proposition shall be in substantially the following form:
Shall (name of municipality) be authorized to borrow

$(amount) to provide senior citizen housing under Division 29.3 of the Illinois Municipal Code?

The votes shall be recorded as "Yes" or "No".
No municipality with a population in excess of 10,000 located within a county having a population in excess of 2,000,000 may borrow money or guarantee the repayment of money unless it adopts an ordinance declaring its intention to do so and directs that notice of such intention be published at least once in a newspaper having a general circulation in the municipality. The notice shall set forth (1) the intention of the municipality to borrow money or guarantee the repayment of money; (2) the specific number of voters required to sign a petition requesting that the proposition to borrow money or guarantee the repayment of money be submitted to the voters of the municipality; (3) the time within which a petition must be filed requesting the submission of the proposition; and (4) the date of the prospective referendum. At the time of publication of the notice and for 30 days thereafter, the Clerk shall provide a petition form to any person requesting one. If within 30 days after the publication a petition is filed with the Clerk, signed by not less than 10% of the voters of the municipality requesting that the proposition to borrow money or guarantee the repayment of money be submitted to the voters thereof then the municipality shall not be authorized to so act until the proposition has been certified to the proper election authorities and has been submitted to and approved by a majority of the voters voting on the proposition at any regularly scheduled election. If no such petition is so filed, or if any and all petitions filed are invalid, the municipality may proceed to borrow money or guarantee the repayment of money. In addition to the requirements of the general election law the notice of the referendum election shall set forth the intention of the municipality to borrow money or guarantee the repayment of money under this Division. The proposition shall be in substantially the following form:
Shall (name of village) be authorized to borrow

$(amount) (or guarantee the repayment of $(amount)) to provide senior citizen housing under Division 29.3 of the Illinois Municipal Code?

The votes shall be recorded as "Yes" or "No".
Notwithstanding the provisions of this Section, municipalities with a population in excess of 10,000 and less than 15,000 and located within a county having a population in excess of 2,000,000 may borrow money or guarantee the repayment of money for new construction of senior citizen housing only after the question has been submitted to the electors of that municipality and has been approved by a majority of the electors voting upon that question.
(Source: P.A. 87-1153; 87-1208; 88-45; 88-646, eff. 1-1-95.)

(65 ILCS 5/Art 11 prec Div 30 heading)

(65 ILCS 5/Art. 11 Div. 30 heading)

(65 ILCS 5/11-30-1) (from Ch. 24, par. 11-30-1)
Sec. 11-30-1. The corporate authorities of each municipality may regulate fences and party walls. Provisions of this act do not apply to railroad right of way fences which are regulated under Section 57 of the Public Utilities Act.
(Source: Laws 1965, p. 1027.)

(65 ILCS 5/11-30-2) (from Ch. 24, par. 11-30-2)
Sec. 11-30-2. For the purpose of lessening or avoiding the hazards to persons and damage to property resulting from flooding, the corporate authorities of each municipality may prescribe rules and regulations for the construction and alteration of buildings and structures and parts and appurtenances thereof.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-30-3) (from Ch. 24, par. 11-30-3)
Sec. 11-30-3. In order to promote the public health and safety and the health and safety of the occupants of the premises herein defined, the corporate authorities may license, locate and regulate the use and construction of rooming houses. In municipalities of more than 500,000 inhabitants the fee for any license authorized under this Section shall not exceed the sum of $25 per year.
For the purposes of this section, the term "rooming house" means a building or portion of a building other than a hotel, motel, apartment hotel, or residential hotel, in which sleeping accommodations not constituting an apartment are furnished at a fee for 4 or more persons ordinarily renting such accommodations at a specified rate for a specified time, and occupying the premises as a permanent place of abode rather than on a transient basis for a short term period of occupancy. An apartment is herein defined as a self-contained unit with private bath and cooking facilities.
(Source: Laws 1961, p. 2614.)

(65 ILCS 5/11-30-4) (from Ch. 24, par. 11-30-4)
Sec. 11-30-4. The corporate authorities of each municipality may prescribe the strength and manner of constructing all buildings, structures and their accessories and of the construction of fire escapes thereon.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-30-5) (from Ch. 24, par. 11-30-5)
Sec. 11-30-5. In order to promote the public health and safety and the health and safety of the occupants of the premises herein defined, the corporate authorities of each municipality may regulate and provide for supervision of every building, structure or any part thereof used or held out to the public to be a place where sleeping accommodations are furnished or maintained for 20 or more persons for a period of one day or more, and in connection therewith, but not as a limitation thereon, to regulate and provide for supervision of desk clerks in such buildings or structures.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-30-6) (from Ch. 24, par. 11-30-6)
Sec. 11-30-6. The corporate authorities of each municipality may regulate the lighting of stairs, vestibules, passageways and common ways in premises containing more than 2 flats or apartments and to require the owner, lessee, person, firm or corporation having control of such stairs, vestibules, passageways and common ways to light the same.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-30-7) (from Ch. 24, par. 11-30-7)
Sec. 11-30-7. In municipalities of 500,000 or more inhabitants or municipalities lying wholly or partly within a radius of 30 miles from the corporate limits of municipalities of 500,000 or more inhabitants, the corporate authorities may prohibit the erection of buildings for habitation on any lot or parcel of land within the municipality, unless a highway, road, street or way for public service facilities improved with water mains and sanitary sewers is provided to serve the lot or parcel of land.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-30-8) (from Ch. 24, par. 11-30-8)
Sec. 11-30-8. The corporate authorities may prescribe rules and regulations for grading and draining of lots and construction of (1) paving for motor vehicle driveways and parking areas, (2) terraces, (3) retaining walls of masonry and other materials and for preserving drainage channels in connection with building improvements or without such improvements.
(Source: Laws 1961, p. 2620.)

(65 ILCS 5/11-30-9) (from Ch. 24, par. 11-30-9)
Sec. 11-30-9. The corporate authorities may prescribe rules and regulations for the construction of privately owned artificial basins of water used for swimming or wading, which use or need external buttresses or which are dug into the ground, located on private residential property and intended for the use of the owner and guests.
The corporate authorities may by ordinance require the construction of fences around or protective covers over previously constructed artificial basins of water dug in the ground and used for swimming or wading, which are located on private residential property and intended for the use of the owner and guests.
(Source: P.A. 86-1470.)

(65 ILCS 5/11-30-10)
Sec. 11-30-10. Municipality of 500,000 or more; landlord compliance program.
(a) This Section applies only to municipalities having 500,000 or more inhabitants.
(b) If a person is a legal or beneficial owner of a building containing rooms or groups of rooms used or intended to be used as housekeeping units for living, sleeping, cooking, and eating and rented to persons for those purposes and if a court or municipal officer or administrative agency of competent jurisdiction determines that the owner has violated a municipal ordinance or code that establishes construction, plumbing, heating, electrical, fire prevention, sanitation, or other health and safety standards that are applicable to such buildings, then, in addition to any other action authorized by law, the court, officer, or agency may offer the owner the option of attending a program designed to encourage the owner's compliance with all municipal ordinances and codes applicable to such buildings. The municipality may prepare and present the program or may contract with a public or private entity for that purpose. If the owner states to the court, officer, or agency that he or she intends to attend the program but then does not attend the program, then the court, officer, or agency may impose against the owner a fine of twice the amount that would have been imposed if the owner had not stated an intention to attend the program, except that the total fine may not exceed the maximum amount authorized by law.
(Source: P.A. 89-599, eff. 8-2-96.)

(65 ILCS 5/Art. 11 Div. 31 heading)

(65 ILCS 5/11-31-1) (from Ch. 24, par. 11-31-1)
Sec. 11-31-1. Demolition, repair, enclosure, or remediation.
(a) The corporate authorities of each municipality may demolish, repair, or enclose or cause the demolition, repair, or enclosure of dangerous and unsafe buildings or uncompleted and abandoned buildings within the territory of the municipality and may remove or cause the removal of garbage, debris, and other hazardous, noxious, or unhealthy substances or materials from those buildings. In any county having adopted by referendum or otherwise a county health department as provided by Division 5-25 of the Counties Code or its predecessor, the county board of that county may exercise those powers with regard to dangerous and unsafe buildings or uncompleted and abandoned buildings within the territory of any city, village, or incorporated town having less than 50,000 population.
The corporate authorities shall apply to the circuit court of the county in which the building is located (i) for an order authorizing action to be taken with respect to a building if the owner or owners of the building, including the lien holders of record, after at least 15 days' written notice by mail so to do, have failed to put the building in a safe condition or to demolish it or (ii) for an order requiring the owner or owners of record to demolish, repair, or enclose the building or to remove garbage, debris, and other hazardous, noxious, or unhealthy substances or materials from the building. It is not a defense to the cause of action that the building is boarded up or otherwise enclosed, although the court may order the defendant to have the building boarded up or otherwise enclosed. Where, upon diligent search, the identity or whereabouts of the owner or owners of the building, including the lien holders of record, is not ascertainable, notice mailed to the person or persons in whose name the real estate was last assessed is sufficient notice under this Section.
The hearing upon the application to the circuit court shall be expedited by the court and shall be given precedence over all other suits. Any person entitled to bring an action under subsection (b) shall have the right to intervene in an action brought under this Section.
The cost of the demolition, repair, enclosure, or removal incurred by the municipality, by an intervenor, or by a lien holder of record, including court costs, attorney's fees, and other costs related to the enforcement of this Section, is recoverable from the owner or owners of the real estate or the previous owner or both if the property was transferred during the 15 day notice period and is a lien on the real estate; the lien is superior to all prior existing liens and encumbrances, except taxes, if, within 180 days after the repair, demolition, enclosure, or removal, the municipality, the lien holder of record, or the intervenor who incurred the cost and expense shall file a notice of lien for the cost and expense incurred in the office of the recorder in the county in which the real estate is located or in the office of the registrar of titles of the county if the real estate affected is registered under the Registered Titles (Torrens) Act.
The notice must consist of a sworn statement setting out (1) a description of the real estate sufficient for its identification, (2) the amount of money representing the cost and expense incurred, and (3) the date or dates when the cost and expense was incurred by the municipality, the lien holder of record, or the intervenor. Upon payment of the cost and expense by the owner of or persons interested in the property after the notice of lien has been filed, the lien shall be released by the municipality, the person in whose name the lien has been filed, or the assignee of the lien, and the release may be filed of record as in the case of filing notice of lien. Unless the lien is enforced under subsection (c), the lien may be enforced by foreclosure proceedings as in the case of mortgage foreclosures under Article XV of the Code of Civil Procedure or mechanics' lien foreclosures. An action to foreclose this lien may be commenced at any time after the date of filing of the notice of lien. The costs of foreclosure incurred by the municipality, including court costs, reasonable attorney's fees, advances to preserve the property, and other costs related to the enforcement of this subsection, plus statutory interest, are a lien on the real estate and are recoverable by the municipality from the owner or owners of the real estate.
All liens arising under this subsection (a) shall be assignable. The assignee of the lien shall have the same power to enforce the lien as the assigning party, except that the lien may not be enforced under subsection (c).
If the appropriate official of any municipality determines that any dangerous and unsafe building or uncompleted and abandoned building within its territory fulfills the requirements for an action by the municipality under the Abandoned Housing Rehabilitation Act, the municipality may petition under that Act in a proceeding brought under this subsection.
(b) Any owner or tenant of real property within 1200 feet in any direction of any dangerous or unsafe building located within the territory of a municipality with a population of 500,000 or more may file with the appropriate municipal authority a request that the municipality apply to the circuit court of the county in which the building is located for an order permitting the demolition, removal of garbage, debris, and other noxious or unhealthy substances and materials from, or repair or enclosure of the building in the manner prescribed in subsection (a) of this Section. If the municipality fails to institute an action in circuit court within 90 days after the filing of the request, the owner or tenant of real property within 1200 feet in any direction of the building may institute an action in circuit court seeking an order compelling the owner or owners of record to demolish, remove garbage, debris, and other noxious or unhealthy substances and materials from, repair or enclose or to cause to be demolished, have garbage, debris, and other noxious or unhealthy substances and materials removed from, repaired, or enclosed the building in question. A private owner or tenant who institutes an action under the preceding sentence shall not be required to pay any fee to the clerk of the circuit court. The cost of repair, removal, demolition, or enclosure shall be borne by the owner or owners of record of the building. In the event the owner or owners of record fail to demolish, remove garbage, debris, and other noxious or unhealthy substances and materials from, repair, or enclose the building within 90 days of the date the court entered its order, the owner or tenant who instituted the action may request that the court join the municipality as a party to the action. The court may order the municipality to demolish, remove materials from, repair, or enclose the building, or cause that action to be taken upon the request of any owner or tenant who instituted the action or upon the municipality's request. The municipality may file, and the court may approve, a plan for rehabilitating the building in question. A court order authorizing the municipality to demolish, remove materials from, repair, or enclose a building, or cause that action to be taken, shall not preclude the court from adjudging the owner or owners of record of the building in contempt of court due to the failure to comply with the order to demolish, remove garbage, debris, and other noxious or unhealthy substances and materials from, repair, or enclose the building.
If a municipality or a person or persons other than the owner or owners of record pay the cost of demolition, removal of garbage, debris, and other noxious or unhealthy substances and materials, repair, or enclosure pursuant to a court order, the cost, including court costs, attorney's fees, and other costs related to the enforcement of this subsection, is recoverable from the owner or owners of the real estate and is a lien on the real estate; the lien is superior to all prior existing liens and encumbrances, except taxes, if, within 180 days after the repair, removal, demolition, or enclosure, the municipality or the person or persons who paid the costs of demolition, removal, repair, or enclosure shall file a notice of lien of the cost and expense incurred in the office of the recorder in the county in which the real estate is located or in the office of the registrar of the county if the real estate affected is registered under the Registered Titles (Torrens) Act. The notice shall be in a form as is provided in subsection (a). An owner or tenant who institutes an action in circuit court seeking an order to compel the owner or owners of record to demolish, remove materials from, repair, or enclose any dangerous or unsafe building, or to cause that action to be taken under this subsection may recover court costs and reasonable attorney's fees for instituting the action from the owner or owners of record of the building. Upon payment of the costs and expenses by the owner of or a person interested in the property after the notice of lien has been filed, the lien shall be released by the municipality or the person in whose name the lien has been filed or his or her assignee, and the release may be filed of record as in the case of filing a notice of lien. Unless the lien is enforced under subsection (c), the lien may be enforced by foreclosure proceedings as in the case of mortgage foreclosures under Article XV of the Code of Civil Procedure or mechanics' lien foreclosures. An action to foreclose this lien may be commenced at any time after the date of filing of the notice of lien. The costs of foreclosure incurred by the municipality, including court costs, reasonable attorneys' fees, advances to preserve the property, and other costs related to the enforcement of this subsection, plus statutory interest, are a lien on the real estate and are recoverable by the municipality from the owner or owners of the real estate.
All liens arising under the terms of this subsection (b) shall be assignable. The assignee of the lien shall have the same power to enforce the lien as the assigning party, except that the lien may not be enforced under subsection (c).
(c) In any case where a municipality has obtained a lien under subsection (a), (b), or (f), the municipality may enforce the lien under this subsection (c) in the same proceeding in which the lien is authorized.
A municipality desiring to enforce a lien under this subsection (c) shall petition the court to retain jurisdiction for foreclosure proceedings under this subsection. Notice of the petition shall be served, by certified or registered mail, on all persons who were served notice under subsection (a), (b), or (f). The court shall conduct a hearing on the petition not less than 15 days after the notice is served. If the court determines that the requirements of this subsection (c) have been satisfied, it shall grant the petition and retain jurisdiction over the matter until the foreclosure proceeding is completed. The costs of foreclosure incurred by the municipality, including court costs, reasonable attorneys' fees, advances to preserve the property, and other costs related to the enforcement of this subsection, plus statutory interest, are a lien on the real estate and are recoverable by the municipality from the owner or owners of the real estate. If the court denies the petition, the municipality may enforce the lien in a separate action as provided in subsection (a), (b), or (f).
All persons designated in Section 15-1501 of the Code of Civil Procedure as necessary parties in a mortgage foreclosure action shall be joined as parties before issuance of an order of foreclosure. Persons designated in Section 15-1501 of the Code of Civil Procedure as permissible parties may also be joined as parties in the action.
The provisions of Article XV of the Code of Civil Procedure applicable to mortgage foreclosures shall apply to the foreclosure of a lien under this subsection (c), except to the extent that those provisions are inconsistent with this subsection. For purposes of foreclosures of liens under this subsection, however, the redemption period described in subsection (b) of Section 15-1603 of the Code of Civil Procedure shall end 60 days after the date of entry of the order of foreclosure.
(d) In addition to any other remedy provided by law, the corporate authorities of any municipality may petition the circuit court to have property declared abandoned under this subsection (d) if:
(1) the property has been tax delinquent for 2 or

more years or bills for water service for the property have been outstanding for 2 or more years;

(2) the property is unoccupied by persons legally in

possession; and

(3) the property contains a dangerous or unsafe

building for reasons specified in the petition.

All persons having an interest of record in the property, including tax purchasers and beneficial owners of any Illinois land trust having title to the property, shall be named as defendants in the petition and shall be served with process. In addition, service shall be had under Section 2-206 of the Code of Civil Procedure as in other cases affecting property.
The municipality, however, may proceed under this subsection in a proceeding brought under subsection (a) or (b). Notice of the petition shall be served in person or by certified or registered mail on all persons who were served notice under subsection (a) or (b).
If the municipality proves that the conditions described in this subsection exist and (i) the owner of record of the property does not enter an appearance in the action, or, if title to the property is held by an Illinois land trust, if neither the owner of record nor the owner of the beneficial interest of the trust enters an appearance, or (ii) if the owner of record or the beneficiary of a land trust, if title to the property is held by an Illinois land trust, enters an appearance and specifically waives his or her rights under this subsection (d), the court shall declare the property abandoned. Notwithstanding any waiver, the municipality may move to dismiss its petition at any time. In addition, any waiver in a proceeding under this subsection (d) does not serve as a waiver for any other proceeding under law or equity.
If that determination is made, notice shall be sent in person or by certified or registered mail to all persons having an interest of record in the property, including tax purchasers and beneficial owners of any Illinois land trust having title to the property, stating that title to the property will be transferred to the municipality unless, within 30 days of the notice, the owner of record or any other person having an interest in the property files with the court a request to demolish the dangerous or unsafe building or to put the building in safe condition, or unless the owner of record enters an appearance and proves that the owner does not intend to abandon the property.
If the owner of record enters an appearance in the action within the 30 day period, but does not at that time file with the court a request to demolish the dangerous or unsafe building or to put the building in safe condition, or specifically waive his or her rights under this subsection (d), the court shall vacate its order declaring the property abandoned if it determines that the owner of record does not intend to abandon the property. In that case, the municipality may amend its complaint in order to initiate proceedings under subsection (a), or it may request that the court order the owner to demolish the building or repair the dangerous or unsafe conditions of the building alleged in the petition or seek the appointment of a receiver or other equitable relief to correct the conditions at the property. The powers and rights of a receiver appointed under this subsection (d) shall include all of the powers and rights of a receiver appointed under Section 11-31-2 of this Code.
If a request to demolish or repair the building is filed within the 30 day period, the court shall grant permission to the requesting party to demolish the building within 30 days or to restore the building to safe condition within 60 days after the request is granted. An extension of that period for up to 60 additional days may be given for good cause. If more than one person with an interest in the property files a timely request, preference shall be given to the owner of record if the owner filed a request or, if the owner did not, the person with the lien or other interest of the highest priority.
If the requesting party (other than the owner of record) proves to the court that the building has been demolished or put in a safe condition in accordance with the local safety codes within the period of time granted by the court, the court shall issue a quitclaim judicial deed for the property to the requesting party, conveying only the interest of the owner of record, upon proof of payment to the municipality of all costs incurred by the municipality in connection with the action, including but not limited to court costs, attorney's fees, administrative costs, the costs, if any, associated with building enclosure or removal, and receiver's certificates. The interest in the property so conveyed shall be subject to all liens and encumbrances on the property. In addition, if the interest is conveyed to a person holding a certificate of purchase for the property under the Property Tax Code, the conveyance shall be subject to the rights of redemption of all persons entitled to redeem under that Act, including the original owner of record. If the requesting party is the owner of record and proves to the court that the building has been demolished or put in a safe condition in accordance with the local safety codes within the period of time granted by the court, the court shall dismiss the proceeding under this subsection (d).
If the owner of record has not entered an appearance and proven that the owner did not intend to abandon the property, and if no person with an interest in the property files a timely request or if the requesting party fails to demolish the building or put the building in safe condition within the time specified by the court, the municipality may petition the court to issue a judicial deed for the property to the municipality. A conveyance by judicial deed shall operate to extinguish all existing ownership interests in, liens on, and other interest in the property, including tax liens, and shall extinguish the rights and interests of any and all holders of a bona fide certificate of purchase of the property for delinquent taxes. Any such bona fide certificate of purchase holder shall be entitled to a sale in error as prescribed under Section 21-310 of the Property Tax Code.
(e) Each municipality may use the provisions of this subsection to expedite the removal of certain buildings that are a continuing hazard to the community in which they are located.
If a residential or commercial building is 3 stories or less in height as defined by the municipality's building code, and the corporate official designated to be in charge of enforcing the municipality's building code determines that the building is open and vacant and an immediate and continuing hazard to the community in which the building is located, then the official shall be authorized to post a notice not less than 2 feet by 2 feet in size on the front of the building. The notice shall be dated as of the date of the posting and shall state that unless the building is demolished, repaired, or enclosed, and unless any garbage, debris, and other hazardous, noxious, or unhealthy substances or materials are removed so that an immediate and continuing hazard to the community no longer exists, then the building may be demolished, repaired, or enclosed, or any garbage, debris, and other hazardous, noxious, or unhealthy substances or materials may be removed, by the municipality.
Not later than 30 days following the posting of the notice, the municipality shall do all of the following:
(1) Cause to be sent, by certified mail, return

receipt requested, a Notice to Remediate to all owners of record of the property, the beneficial owners of any Illinois land trust having title to the property, and all lienholders of record in the property, stating the intent of the municipality to demolish, repair, or enclose the building or remove any garbage, debris, or other hazardous, noxious, or unhealthy substances or materials if that action is not taken by the owner or owners.

(2) Cause to be published, in a newspaper published

or circulated in the municipality where the building is located, a notice setting forth (i) the permanent tax index number and the address of the building, (ii) a statement that the property is open and vacant and constitutes an immediate and continuing hazard to the community, and (iii) a statement that the municipality intends to demolish, repair, or enclose the building or remove any garbage, debris, or other hazardous, noxious, or unhealthy substances or materials if the owner or owners or lienholders of record fail to do so. This notice shall be published for 3 consecutive days.

(3) Cause to be recorded the Notice to Remediate

mailed under paragraph (1) in the office of the recorder in the county in which the real estate is located or in the office of the registrar of titles of the county if the real estate is registered under the Registered Title (Torrens) Act.

Any person or persons with a current legal or equitable interest in the property objecting to the proposed actions of the corporate authorities may file his or her objection in an appropriate form in a court of competent jurisdiction.
If the building is not demolished, repaired, or enclosed, or the garbage, debris, or other hazardous, noxious, or unhealthy substances or materials are not removed, within 30 days of mailing the notice to the owners of record, the beneficial owners of any Illinois land trust having title to the property, and all lienholders of record in the property, or within 30 days of the last day of publication of the notice, whichever is later, the corporate authorities shall have the power to demolish, repair, or enclose the building or to remove any garbage, debris, or other hazardous, noxious, or unhealthy substances or materials.
The municipality may proceed to demolish, repair, or enclose a building or remove any garbage, debris, or other hazardous, noxious, or unhealthy substances or materials under this subsection within a 120-day period following the date of the mailing of the notice if the appropriate official determines that the demolition, repair, enclosure, or removal of any garbage, debris, or other hazardous, noxious, or unhealthy substances or materials is necessary to remedy the immediate and continuing hazard. If, however, before the municipality proceeds with any of the actions authorized by this subsection, any person with a legal or equitable interest in the property has sought a hearing under this subsection before a court and has served a copy of the complaint on the chief executive officer of the municipality, then the municipality shall not proceed with the demolition, repair, enclosure, or removal of garbage, debris, or other substances until the court determines that that action is necessary to remedy the hazard and issues an order authorizing the municipality to do so. If the court dismisses the action for want of prosecution, the municipality must send the objector a copy of the dismissal order and a letter stating that the demolition, repair, enclosure, or removal of garbage, debris, or other substances will proceed unless, within 30 days after the copy of the order and the letter are mailed, the objector moves to vacate the dismissal and serves a copy of the motion on the chief executive officer of the municipality. Notwithstanding any other law to the contrary, if the objector does not file a motion and give the required notice, if the motion is denied by the court, or if the action is again dismissed for want of prosecution, then the dismissal is with prejudice and the demolition, repair, enclosure, or removal may proceed forthwith.
Following the demolition, repair, or enclosure of a building, or the removal of garbage, debris, or other hazardous, noxious, or unhealthy substances or materials under this subsection, the municipality may file a notice of lien against the real estate for the cost of the demolition, repair, enclosure, or removal within 180 days after the repair, demolition, enclosure, or removal occurred, for the cost and expense incurred, in the office of the recorder in the county in which the real estate is located or in the office of the registrar of titles of the county if the real estate affected is registered under the Registered Titles (Torrens) Act; this lien has priority over the interests of those parties named in the Notice to Remediate mailed under paragraph (1), but not over the interests of third party purchasers or encumbrancers for value who obtained their interests in the property before obtaining actual or constructive notice of the lien. The notice of lien shall consist of a sworn statement setting forth (i) a description of the real estate, such as the address or other description of the property, sufficient for its identification; (ii) the expenses incurred by the municipality in undertaking the remedial actions authorized under this subsection; (iii) the date or dates the expenses were incurred by the municipality; (iv) a statement by the corporate official responsible for enforcing the building code that the building was open and vacant and constituted an immediate and continuing hazard to the community; (v) a statement by the corporate official that the required sign was posted on the building, that notice was sent by certified mail to the owners of record, and that notice was published in accordance with this subsection; and (vi) a statement as to when and where the notice was published. The lien authorized by this subsection may thereafter be released or enforced by the municipality as provided in subsection (a).
(f) The corporate authorities of each municipality may remove or cause the removal of, or otherwise environmentally remediate hazardous substances and petroleum products on, in, or under any abandoned and unsafe property within the territory of a municipality. In addition, where preliminary evidence indicates the presence or likely presence of a hazardous substance or a petroleum product or a release or a substantial threat of a release of a hazardous substance or a petroleum product on, in, or under the property, the corporate authorities of the municipality may inspect the property and test for the presence or release of hazardous substances and petroleum products. In any county having adopted by referendum or otherwise a county health department as provided by Division 5-25 of the Counties Code or its predecessor, the county board of that county may exercise the above-described powers with regard to property within the territory of any city, village, or incorporated town having less than 50,000 population.
For purposes of this subsection (f):
(1) "property" or "real estate" means all real

property, whether or not improved by a structure;

(2) "abandoned" means;
(A) the property has been tax delinquent for 2 or

more years;

(B) the property is unoccupied by persons legally

in possession; and

(3) "unsafe" means property that presents an actual

or imminent threat to public health and safety caused by the release of hazardous substances; and

(4) "hazardous substances" means the same as in

Section 3.215 of the Environmental Protection Act.

The corporate authorities shall apply to the circuit court of the county in which the property is located (i) for an order allowing the municipality to enter the property and inspect and test substances on, in, or under the property; or (ii) for an order authorizing the corporate authorities to take action with respect to remediation of the property if conditions on the property, based on the inspection and testing authorized in paragraph (i), indicate the presence of hazardous substances or petroleum products. Remediation shall be deemed complete for purposes of paragraph (ii) above when the property satisfies Tier I, II, or III remediation objectives for the property's most recent usage, as established by the Environmental Protection Act, and the rules and regulations promulgated thereunder. Where, upon diligent search, the identity or whereabouts of the owner or owners of the property, including the lien holders of record, is not ascertainable, notice mailed to the person or persons in whose name the real estate was last assessed is sufficient notice under this Section.
The court shall grant an order authorizing testing under paragraph (i) above upon a showing of preliminary evidence indicating the presence or likely presence of a hazardous substance or a petroleum product or a release of or a substantial threat of a release of a hazardous substance or a petroleum product on, in, or under abandoned property. The preliminary evidence may include, but is not limited to, evidence of prior use, visual site inspection, or records of prior environmental investigations. The testing authorized by paragraph (i) above shall include any type of investigation which is necessary for an environmental professional to determine the environmental condition of the property, including but not limited to performance of soil borings and groundwater monitoring. The court shall grant a remediation order under paragraph (ii) above where testing of the property indicates that it fails to meet the applicable remediation objectives. The hearing upon the application to the circuit court shall be expedited by the court and shall be given precedence over all other suits.
The cost of the inspection, testing, or remediation incurred by the municipality or by a lien holder of record, including court costs, attorney's fees, and other costs related to the enforcement of this Section, is a lien on the real estate; except that in any instances where a municipality incurs costs of inspection and testing but finds no hazardous substances or petroleum products on the property that present an actual or imminent threat to public health and safety, such costs are not recoverable from the owners nor are such costs a lien on the real estate. The lien is superior to all prior existing liens and encumbrances, except taxes and any lien obtained under subsection (a) or (e), if, within 180 days after the completion of the inspection, testing, or remediation, the municipality or the lien holder of record who incurred the cost and expense shall file a notice of lien for the cost and expense incurred in the office of the recorder in the county in which the real estate is located or in the office of the registrar of titles of the county if the real estate affected is registered under the Registered Titles (Torrens) Act.
The notice must consist of a sworn statement setting out (i) a description of the real estate sufficient for its identification, (ii) the amount of money representing the cost and expense incurred, and (iii) the date or dates when the cost and expense was incurred by the municipality or the lien holder of record. Upon payment of the lien amount by the owner of or persons interested in the property after the notice of lien has been filed, a release of lien shall be issued by the municipality, the person in whose name the lien has been filed, or the assignee of the lien, and the release may be filed of record as in the case of filing notice of lien.
The lien may be enforced under subsection (c) or by foreclosure proceedings as in the case of mortgage foreclosures under Article XV of the Code of Civil Procedure or mechanics' lien foreclosures; provided that where the lien is enforced by foreclosure under subsection (c) or under either statute, the municipality may not proceed against the other assets of the owner or owners of the real estate for any costs that otherwise would be recoverable under this Section but that remain unsatisfied after foreclosure except where such additional recovery is authorized by separate environmental laws. An action to foreclose this lien may be commenced at any time after the date of filing of the notice of lien. The costs of foreclosure incurred by the municipality, including court costs, reasonable attorney's fees, advances to preserve the property, and other costs related to the enforcement of this subsection, plus statutory interest, are a lien on the real estate.
All liens arising under this subsection (f) shall be assignable. The assignee of the lien shall have the same power to enforce the lien as the assigning party, except that the lien may not be enforced under subsection (c).
(g) In any case where a municipality has obtained a lien under subsection (a), the municipality may also bring an action for a money judgment against the owner or owners of the real estate in the amount of the lien in the same manner as provided for bringing causes of action in Article II of the Code of Civil Procedure and, upon obtaining a judgment, file a judgment lien against all of the real estate of the owner or owners and enforce that lien as provided for in Article XII of the Code of Civil Procedure.
(Source: P.A. 95-331, eff. 8-21-07; 95-931, eff. 1-1-09.)

(65 ILCS 5/11-31-1.01)
Sec. 11-31-1.01. Securing or enclosing abandoned residential property.
(a) In the case of securing or enclosing an abandoned residential property as defined in Section 11-20-15.1, the municipality may elect to secure or enclose the exterior of a building or the underlying parcel on which it is located under this Section without application to the circuit court, in which case the provisions of Section 11-20-15.1 shall be the exclusive remedy for the recovery of the costs of such activity.
(b) For the purposes of this Section:
(1) "Secure" or "securing" means boarding up, closing

off, or locking windows or entrances or otherwise making the interior of a building inaccessible to the general public; and

(2) "Enclose" or "enclosing" means surrounding part

or all of the abandoned residential property's underlying parcel with a fence or wall or otherwise making part or all of the abandoned residential property's underlying parcel inaccessible to the general public.

(c) This Section is repealed upon certification by the Secretary of the Illinois Department of Financial and Professional Regulation, after consultation with the United States Department of Housing and Urban Development, that the Mortgage Electronic Registration System program is effectively registering substantially all mortgaged residential properties located in the State of Illinois, is available for access by all municipalities located in the State of Illinois without charge to them, and such registration includes the telephone number for the mortgage servicer.
(Source: P.A. 96-856, eff. 3-1-10.)

(65 ILCS 5/11-31-1.1) (from Ch. 24, par. 11-31-1.1)
Sec. 11-31-1.1. No owner of property who held title to the property when property taxes became delinquent and which taxes were still delinquent at the time of the foreclosure of a demolition lien by the corporate authorities of a municipality or the acceptance of a deed of conveyance in lieu of foreclosing such lien and no person, firm, association, corporation or other entity related to or associated with any such owner shall within 10 years after title vests in the municipality reacquire any right, title or interest in or to such property.
(Source: P.A. 80-1386.)

(65 ILCS 5/11-31-2) (from Ch. 24, par. 11-31-2)
Sec. 11-31-2. (a) If the appropriate official of any municipality determines, upon due investigation, that any building or structure therein fails to conform to the minimum standards of health and safety as set forth in the applicable ordinances of such municipality, and the owner or owners of such building or structure fails, after due notice, to cause such property so to conform, the municipality may make application to the circuit court for an injunction requiring compliance with such ordinances or for such other order as the court may deem necessary or appropriate to secure such compliance.
If the appropriate official of any municipality determines, upon due investigation, that any building or structure located within the area affected by a conservation plan, adopted by the municipality pursuant to the Urban Community Conservation Act, fails to conform to the standards and provisions of such plan, and the owner or owners of such building or structure fails, after due notice, to cause such property so to conform, the municipality has the power to make application to the circuit court for an injunction requiring compliance with such plan or for such other order as the court may deem necessary or appropriate to secure such compliance.
The hearing upon such suit shall be expedited by the court and shall be given precedence over all other actions.
If, upon application hereunder, the court orders the appointment of a receiver to cause such building or structure to conform, such receiver may use the rents and issues of such property toward maintenance, repair and rehabilitation of the property prior to and despite any assignment of rents; and the court may further authorize the receiver to recover the cost of such maintenance, repair and rehabilitation by the issuance and sale of notes or receiver's certificates bearing such interest as the court may fix, and such notes or certificates, after their initial issuance and transfer by the receiver, shall be freely transferable and when sold or transferred by the receiver in return for a valuable consideration in money, material, labor or services, shall be a first lien upon the real estate and the rents and issues thereof, and shall be superior to all prior assignments of rents and all prior existing liens and encumbrances, except taxes; provided, that within 90 days of such sale or transfer for value by the receiver of such note or certificate, the holder thereof shall file notice of lien in the office of the recorder in the county in which the real estate is located, or in the office of the registrar of titles of such county if the real estate affected is registered under the Registered Titles (Torrens) Act. The notice of the lien filed shall set forth (1) a description of the real estate affected sufficient for the identification thereof, (2) the face amount of the receiver's note or certificate, together with the interest payable thereon, and (3) the date when the receiver's note or certificate was sold or transferred for value by the receiver. Upon payment to the holder of the receiver's note or certificate of the face amount thereof together with any interest thereon to such date of payment, and upon the filing of record of a sworn statement of such payment, the lien of such certificate shall be released. Unless the lien is enforced pursuant to subsection (b), the lien may be enforced by proceedings to foreclose as in the case of mortgages or mechanics' liens, and such action to foreclose such lien may be commenced at any time after the date of default. For the purposes of this subsection (a), the date of default shall be deemed to occur 90 days from the date of issuance of the receiver's certificate if at that time the certificate remains unpaid in whole or in part.
In the event a receiver appointed under this subsection (a) completes a feasibility study which study finds that the property cannot be economically brought into compliance with the minimum standards of health and safety as set forth in the applicable ordinances of the municipality, the receiver may petition the court for reimbursement for the cost of the feasibility study from the receivership feasibility study and fee fund. The court shall review the petition and authorize reimbursement from the fund to the receiver if the court finds that the findings in the feasibility report are reasonable, that the fee for the feasibility report is reasonable, and that the receiver is unable to obtain reimbursement other than by foreclosure of a lien on the property. If the court grants the petition for reimbursement from the fund and, upon receiving certification from the court of the amount to be paid, the county treasurer shall order that amount paid from the fund to the receiver. If the court grants the petition for reimbursement from the fund, the court shall also authorize and direct the receiver to issue a certificate of lien against title. The recorded lien shall be a first lien upon the real estate and shall be superior to all prior liens and encumbrances except real estate taxes. The court shall also order the receiver to reimburse the fund to the extent that the receiver is reimbursed upon foreclosure of the receiver's lien upon sale of the property.
In any proceedings hereunder in which the court orders the appointment of a receiver, the court may further authorize the receiver to enter into such agreements and to do such acts as may be required to obtain first mortgage insurance on the receiver's notes or certificates from an agency of the Federal Government.
(b) In any case where a municipality has obtained a lien pursuant to subsection (a), the municipality may enforce such lien pursuant to this subsection (b) in the same proceeding in which the lien is authorized.
A municipality desiring to enforce a lien under this subsection (b) shall petition the court to retain jurisdiction for foreclosure proceedings under this subsection. Notice of the petition shall be served, by certified or registered mail, on all persons who were served notice under subsection (a). The court shall conduct a hearing on the petition not less than 15 days after such notice is served. If the court determines that the requirements of this subsection (b) have been satisfied, it shall grant the petition and retain jurisdiction over the matter until the foreclosure proceeding is completed. If the court denies the petition, the municipality may enforce the lien in a separate action as provided in subsection (a).
All persons designated in Section 15-1501 of the Code of Civil Procedure as necessary parties in a mortgage foreclosure action shall be joined as parties prior to issuance of an order of foreclosure. Persons designated in Section 15-1501 of the Code of Civil Procedure as permissible parties may also be joined as parties in the action.
The provisions of Article XV of the Code of Civil Procedure applicable to mortgage foreclosures shall apply to the foreclosure of a lien pursuant to this subsection (b), except to the extent that such provisions are inconsistent with this subsection. However, for purposes of foreclosures of liens pursuant to this subsection, the redemption period described in subsection (b) of Section 15-1603 of the Code of Civil Procedure shall end 60 days after the date of entry of the order of foreclosure.
(Source: P.A. 91-554, eff. 8-14-99.)

(65 ILCS 5/11-31-2.1) (from Ch. 24, par. 11-31-2.1)
Sec. 11-31-2.1. (a) If a municipality petitions for appointment of a receiver pursuant to Section 11-31-2 of this Act and it clearly appears from specific facts shown by affidavit or by verified petition or verified complaint that immediate and irreparable injury, loss or damage will result before personal service can practicably be had, a receiver may be appointed upon a showing that the municipality attempted to give notice by any means practicable and reasonably calculated to give actual notice under the circumstances, including by telephone to the defendant's last known phone number or by mailing to the defendant's last known address. If a receiver is appointed pursuant to this subsection, another hearing shall be set at the earliest practicable date.
(b) Within 10 days after the appointment of a receiver pursuant to subsection (a) of this Section, the municipality shall attempt to obtain personal service, but if unable to obtain personal service and a summons duly issued in such action is returned without service stating that service cannot be obtained, then the municipality, its agent or attorney, may file an affidavit stating that the defendant is not a resident of this State or has departed from this State, or on due inquiry cannot be found or is concealed within this State so that process cannot be served upon him or her, and also stating the place of residence of the defendant, if known, or if not, that upon diligent inquiry affiant has not been able to ascertain the defendant's place of residence, and the defendant may be notified by mailing to the defendant's last known address and posting at the real estate in receivership, or by such mailing and by publication pursuant to Section 2-206 of the Code of Civil Procedure. In cases where a defendant is notified by mailing and posting or by mailing and publication and the defendant does not appear generally, the court may not enter a personal judgment against the defendant, but may continue the receivership and authorize the issuance of receiver's certificates to become liens upon the real estate, as provided in Section 11-31-2 of this Act.
(c) For purposes of notice by mail to owners as provided in Section 11-31-2.1, if the municipality in which the real estate subject to receivership is located has an owner registration ordinance, mailing to the addresses of unserved owners at the addresses registered with the municipality pursuant to the ordinance shall be sufficient. Notice shall be deemed provided 4 days after mailing. The notice shall state the caption and case number of the action, the address of the affected real estate, the fact that a receiver may be or has been appointed, the possibility that a lien may be filed against the real estate as a result of the appointment, and the date, time and place of the next court hearing on the matter.
(Source: P.A. 85-634.)

(65 ILCS 5/11-31-2.2) (from Ch. 24, par. 11-31-2.2)
Sec. 11-31-2.2. If a receiver is appointed pursuant to Section 11-31-2 of this Code, the receiver may file in the appointing Court an eviction action as provided in Article IX of the Code of Civil Procedure. Filing fees and court costs shall be waived for a receiver filing under this Section.
(Source: P.A. 100-173, eff. 1-1-18.)

(65 ILCS 5/11-31-2.3) (from Ch. 24, par. 11-31-2.3)
Sec. 11-31-2.3. If a receiver is appointed pursuant to Section 11-31-2 of this Act, the applicant's bond shall be excused. The court also may excuse the surety on the receiver's bond upon a showing that the receiver is especially qualified for the appointment. Evidence of special qualifications shall include but not be limited to: (a) satisfactory past performance as a receiver; (b) prior real estate management or development experience; (c) licensure or certification in a relevant profession or occupation; or (d) specialized training as a receiver.
(Source: P.A. 85-634.)

(65 ILCS 5/Art. 11 Div. 31.1 heading)

(65 ILCS 5/11-31.1-1) (from Ch. 24, par. 11-31.1-1)
Sec. 11-31.1-1. Definitions. As used in this Division, unless the context requires otherwise:
(a) "Code" means any municipal ordinance, law, housing or building code or zoning ordinance that establishes construction, plumbing, heating, electrical, fire prevention, sanitation or other health and safety standards that are applicable to structures in a municipality or any municipal ordinance that requires, after notice, the cutting of weeds, the removal of garbage and debris, the removal of inoperable motor vehicles, or the abatement of nuisances from private property;
(b) "Building inspector" means a full time state, county or municipal employee whose duties include the inspection or examination of structures or property in a municipality to determine if zoning or other code violations exist;
(c) "Property owner" means the legal or beneficial owner of a structure;
(d) "Hearing officer" means a municipal employee or an officer or agent of a municipality, other than a building inspector or law enforcement officer, whose duty it is to:
(1) preside at an administrative hearing called to

determine whether or not a code violation exists;

(2) hear testimony and accept evidence from the

building inspector, the building owner and all interested parties relevant to the existence of a code violation;

(3) preserve and authenticate the transcript and

record of the hearing and all exhibits and evidence introduced at the hearing;

(4) issue and sign a written finding, decision and

order stating whether a code violation exists.

(Source: P.A. 91-162, eff. 7-16-99.)

(65 ILCS 5/11-31.1-2) (from Ch. 24, par. 11-31.1-2)
Sec. 11-31.1-2. Code hearing department. The corporate authorities of any municipality may adopt this Division and establish a Code Hearing Department within an existing code enforcement agency or as a separate and independent agency in the municipal government. The function of the hearing department is to expedite the prosecution and correction of code violations in the manner set forth in this Division.
(Source: P.A. 88-37.)

(65 ILCS 5/11-31.1-3) (from Ch. 24, par. 11-31.1-3)
Sec. 11-31.1-3. Hearing procedures not exclusive. In any municipality where this Division is adopted, this Division does not preclude the municipality from using other methods to enforce the provisions of its code.
(Source: P.A. 86-1039.)

(65 ILCS 5/11-31.1-4) (from Ch. 24, par. 11-31.1-4)
Sec. 11-31.1-4. Instituting code hearing proceedings. When a building inspector finds a code violation while inspecting a structure, he shall note the violation on a multiple copy violation notice and report form, indicating the name and address of the structure owner, a citation to the specific code provision or provisions alleged to have been violated, a description of the circumstances present that constitute the alleged violation, the date and time the violation was observed, the names of witnesses to the violation, and the address of the structure where the violation is observed.
The violation report form shall be forwarded by the building inspector to the Code Hearing Department where a Docket number shall be stamped on all copies of the report, and a hearing date noted in the blank spaces provided for that purpose on the form. The hearing date shall not be less than 30 nor more than 40 days after the violation is reported by the building inspector.
One copy of the violation report form shall be maintained in the files of the Code Hearing Department and shall be part of the record of hearing, one copy of the report form shall be returned to the building inspector so that he may prepare evidence of the code violation for presentation at the hearing on the date indicated, and one copy of the report form shall be served by first class mail on the owner of the structure, along with a summons commanding the owner to appear at the hearing. If the municipality in which the structure is situated has an ordinance requiring property owners to register with the municipality, service may be made on the owner by mailing the report and summons to the owner's address registered with the municipality. If the name of the owner of the structure cannot be ascertained or if service on the owner cannot be made by mail, service may be made on the owner by posting or nailing a copy of the violation report form on the front door of the structure where the violation is found, not less than 20 days before the hearing is scheduled.
(Source: P.A. 97-1088, eff. 8-24-12.)

(65 ILCS 5/11-31.1-5) (from Ch. 24, par. 11-31.1-5)
Sec. 11-31.1-5. Subpoenas; Defaults. At any time prior to the hearing date the hearing officer assigned to hear the case may, at the request of the building inspector or the attorney for the municipality, or the owner or his attorney, issue subpoenas directing witnesses to appear and give testimony at the hearing. If on the date set for hearing the owner or his attorney fails to appear, the hearing officer may find the owner in default and shall proceed with the hearing and accept evidence relevant to the existence of a code violation.
(Source: P.A. 86-1039.)

(65 ILCS 5/11-31.1-6) (from Ch. 24, par. 11-31.1-6)
Sec. 11-31.1-6. Continuances - Representation at code hearings. No continuances shall be authorized by the hearing officer in proceedings under this Division except in cases where a continuance is absolutely necessary to protect the rights of the owner. Lack of preparation shall not be grounds for a continuance. Any continuance authorized by a hearing officer under this Division shall not exceed 25 days. The case for the municipality may be presented by the building inspector, by any other municipal employee or by an attorney designated by the municipality. However, in no event shall the case for the municipality be presented by an employee of the Code Hearing Department. The case for the dwelling owner may be presented by the owner, his attorney, or any other agent or representative.
(Source: Laws 1967, p. 1905.)

(65 ILCS 5/11-31.1-7) (from Ch. 24, par. 11-31.1-7)
Sec. 11-31.1-7. Hearing; Evidence. At the hearing, a hearing officer shall preside and shall hear testimony and accept any evidence relevant to the existence or non-existence of a code violation in the structure indicated. The strict rules of evidence applicable to judicial proceedings shall not apply to hearings authorized by this Division.
(Source: P.A. 86-1039.)

(65 ILCS 5/11-31.1-8) (from Ch. 24, par. 11-31.1-8)
Sec. 11-31.1-8. Eviction - Rights of the occupants. No action for eviction, abatement of a nuisance, or other similar proceeding shall be threatened or instituted against an occupant of a dwelling solely because such occupant agrees to testify or testifies at a code violation hearing.
(Source: P.A. 100-173, eff. 1-1-18.)

(65 ILCS 5/11-31.1-9) (from Ch. 24, par. 11-31.1-9)
Sec. 11-31.1-9. Defenses to code violations. It shall be a defense to a code violation charged under this Division if the owner, his attorney, or any other agent or representative proves to the hearing officer's satisfaction that:
(a) The code violation alleged in the notice does not in fact exist, or at the time of the hearing the violation has been remedied or removed;
(b) The code violation has been caused by the current property occupants and that in spite of reasonable attempts by the owner to maintain the dwelling free of such violations, the current occupants continue to cause the violations;
(c) An occupant or resident of the dwelling has refused entry to the owner or his agent to all or a part of the dwelling for the purpose of correcting the code violation.
(Source: P.A. 89-372, eff. 1-1-96.)

(65 ILCS 5/11-31.1-10) (from Ch. 24, par. 11-31.1-10)
Sec. 11-31.1-10. Findings, decision, order. At the conclusion of the hearing the hearing officer shall make a determination on the basis of the evidence presented at the hearing whether or not a code violation exists. The determination shall be in writing and shall be designated as findings, decision and order. The findings, decision and order shall include the hearing officer's findings of fact, a decision whether or not a code violation exists based upon the findings of fact, and an order, ordering the owner to correct the violation or dismissing the case, in the event a violation is not proved. If a code violation is proved, the order may also impose the sanctions that are provided in the code for the violation proved. A copy of the findings, decision, and order shall be served on the owner within 5 days after they are issued; service shall be in the same manner as the report form and summons are served pursuant to Section 11-31.1-4. Payment of any penalty or fine and the disposition of fine money shall be in the same manner as set forth in the code, unless the corporate authorities adopting this Division provide otherwise.
(Source: P.A. 86-1039.)

(65 ILCS 5/11-31.1-11) (from Ch. 24, par. 11-31.1-11)
Sec. 11-31.1-11. Administrative review. The findings, decision and order of the hearing officer shall be subject to review in the circuit court of the county where the municipality is located, and the provisions of the Administrative Review Law, and all amendments and modifications thereto, and the rules adopted pursuant thereto are adopted and shall apply to and govern every action for the judicial review of the final findings, decision and order of a hearing officer under this Division.
(Source: P.A. 82-783.)

(65 ILCS 5/11-31.1-11.1) (from Ch. 24, par. 11-31.1-11.1)
Sec. 11-31.1-11.1. Judgment on findings, decision, order.
(a) Any fine, other sanction or costs imposed, or part of any fine, other sanction or costs imposed remaining unpaid after the exhaustion of, or the failure to exhaust, judicial review procedures under the Administrative Review Law shall be a debt due and owing the municipality and, as such, may be collected in accordance with applicable law.
(b) After expiration of the period within which judicial review under the Administrative Review Law may be sought for a final determination of the code violation, the municipality may commence a proceeding in the circuit court of the county where the municipality is located for purposes of obtaining a judgment on the findings, decision and order. Nothing in this Section shall prevent a municipality from consolidating multiple findings, decisions and orders against a person in such a proceeding. Upon commencement of the action, the municipality shall file a certified copy of the findings, decision and order, which shall be accompanied by a certification that recites facts sufficient to show that the findings, decision and order was issued in accordance with this Division and the applicable municipal ordinance. Service of the summons and a copy of the petition may be by any method provided by Section 2-203 of the Code of Civil Procedure or by certified mail, return receipt requested, provided that the total amount of fines, other sanctions and costs imposed by the findings, decision and order does not exceed $2500. If the court is satisfied that the findings, decision and order were entered in accordance with the requirements of this Division and the applicable municipal ordinance, and that the property owner had an opportunity for a hearing under this Division and for judicial review as provided in this Division: (1) the court shall render judgment in favor of the municipality and against the property owner for the amount indicated in the findings, decision and order, plus costs. Such judgment shall have the same effect and may be enforced in the same manner as other judgments for the recovery of money; and (2) the court may also issue such other orders and injunctions as are requested by the municipality to enforce the order of the hearing officer to correct a code violation.
(Source: P.A. 89-372, eff. 1-1-96.)

(65 ILCS 5/11-31.1-12) (from Ch. 24, par. 11-31.1-12)
Sec. 11-31.1-12. Sanctions applicable to owner - Property. The order to correct a code violation and the sanctions imposed by a municipality as the result of a finding of a code violation under this Division shall attach to the property as well as to the owner of the property, so that a finding of a code violation against one owner cannot be avoided by conveying or transferring the property to another owner. Any subsequent transferee or owner of property takes subject to the findings, decision and order of a hearing officer under this Division.
(Source: Laws 1967, p. 1905.)

(65 ILCS 5/11-31.1-12.1) (from Ch. 24, par. 11-31.1-12.1)
Sec. 11-31.1-12.1. (a) The owner of a building located in a municipality in a county having a population in excess of 100,000 inhabitants who, directly or indirectly, has collected, or caused to be collected, rentals from an occupant of that building during a period in which the number of apartments or family units in that building exceeded the number permitted for that building by an ordinance of the municipality in which the building is located, is liable to any such occupant in an amount equal to not more than 3 times the amount of any rentals paid by any such occupant, or in his behalf, after January 1, 1970, together with court costs and reasonable attorney's fees. If the occupant is a recipient of public aid under Article III, IV, or VI of "the Illinois Public Aid Code", approved April 11, 1967, as amended, in whose behalf vendor payment of the rental was made by the Illinois Department of Public Aid, the Department of Human Services (acting as successor to the Department of Public Aid under the Department of Human Services Act), or a local governmental unit, as the case may be, the liability as herein provided is to the Illinois Department of Public Aid, the Department of Human Services (acting as successor to the Department of Public Aid under the Department of Human Services Act), or the local governmental unit making the vendor payment of the rental.
(b) For the purposes of this Section:
(1) "Owner" means the legal or beneficial owner of a

building.

(2) "Family unit" means a room or group of rooms used

or intended to be used as a housekeeping unit for living, sleeping, cooking and eating. The fact that any such family unit is used or intended to be used with cooking or eating accommodations in common with another family unit in any such building does not affect liability hereunder.

(c) No liability accrues under this Section until 30 days after the owner of record of a building has been notified in writing that such owner is in violation of any such municipal ordinance. Such notice shall be personally served upon such owner of record or sent by registered mail to the last known address of such owner.
(Source: P.A. 89-507, eff. 7-1-97.)

(65 ILCS 5/11-31.1-12.2) (from Ch. 24, par. 11-31.1-12.2)
Sec. 11-31.1-12.2. (a) A person who contracts with the federal government or any of its agencies, including without limitation the Department of Housing and Urban Development, to care for vacant residential real estate shall be responsible for maintaining the property to prevent and correct municipal health and safety code violations.
(b) A person who intentionally violates this Section is guilty of a business offense and shall be fined not less than $501 and not more than $1,000.
(Source: P.A. 86-315.)

(65 ILCS 5/11-31.1-13) (from Ch. 24, par. 11-31.1-13)
Sec. 11-31.1-13. Adoption of Division by municipality. This Division may be adopted by a municipality by incorporating the provisions of this Division in an ordinance and passing and publishing the ordinance in the manner provided in Division 2 of Article 1 of this Act.
(Source: Laws 1967, p. 1905.)

(65 ILCS 5/11-31.1-14) (from Ch. 24, par. 11-31.1-14)
Sec. 11-31.1-14. Application for grants. Any municipality adopting this Division may make application to the Department of Commerce and Economic Opportunity for grants to help defray the cost of establishing and maintaining a code hearing department as provided in this Division. The application for grants shall be in the manner and form prescribed by the Department of Commerce and Economic Opportunity.
(Source: P.A. 94-793, eff. 5-19-06.)

(65 ILCS 5/Art. 11 Div. 32 heading)

(65 ILCS 5/11-32-1) (from Ch. 24, par. 11-32-1)
Sec. 11-32-1. The corporate authorities of each municipality may:
(1) provide for the regulation, safe construction, installation, alteration, inspection, testing and maintenance of heating, air conditioning and refrigerating systems specified in this section.
(2) provide for examination, licensing and regulation of heating, air conditioning and refrigeration contractors; and fix the amount of license fees, not exceeding $50, and the terms and manner of issuing and revoking licenses of such contractors.
(3) provide for the appointment of a board of examiners which shall examine applicants for and issue licenses to such contractors as are found capable and trustworthy.
A. The term "heating, air conditioning and refrigeration contractor" means:
(a) any person engaged in the business of installing, altering or servicing heating, air conditioning or refrigerating systems;
(b) any private or municipally owned public utility if such public utility installs heating, air conditioning or refrigerating systems.
The term "heating, air conditioning and refrigeration contractor" does not include: (i) any private or municipally owned public utility, fuel supplier or dealer that supplies fuel and services or repairs heating or air conditioning appliances or equipment in connection with or as a part of their business of supplying the fuel used in such appliances or equipment; or (ii) any liquefied petroleum gas dealer subject to "An Act to regulate the storage, transportation, sale and use of liquefied petroleum gases", approved July 11, 1955, as now or hereafter amended, and the rules and regulations of the Department of State Police promulgated pursuant to such Act; or (iii) any electrical contractor registered or licensed as such under the provisions of this Act or any other statute.
B. The term "heating system" means any heating unit intended to warm the atmosphere of any building or rooms therein used for human occupancy.
C. The term "air conditioning system" means any air conditioning unit designed to cool the atmosphere of any building or rooms therein used for human occupancy, which unit has a rated heat removal capacity in excess of 20,000 British thermal units per hour; and also any such unit regardless of size or rating that is installed in such a manner that it projects from a building where pedestrian traffic will pass below it.
D. The term "refrigerating system" means any refrigerating unit, other than an air conditioning system as defined in this section, which is to be used in conjunction with or as an aid to any commercial enterprise but does not include a refrigerating unit used for family household purposes.
Any heating, air conditioning and refrigeration contractor properly licensed under paragraph (2) of this section in the municipality of his principal place of business in this State may install heating, air conditioning and refrigeration systems in any other municipality without securing an additional license, provided that such contractor complies with the rules and regulations of the municipality where such systems are installed.
(Source: P.A. 84-25.)

(65 ILCS 5/Art. 11 Div. 33 heading)

(65 ILCS 5/11-33-1) (from Ch. 24, par. 11-33-1)
Sec. 11-33-1. The corporate authorities of each municipality may require the registration of electrical contractors, and may impose an annual registration fee of $25 on each registered contractor. An electrical contractor who is registered in one municipality, however, shall not be required by any other municipality to be registered or to pay a registration fee in the other municipality.
The term "electrical contractor," as used in this section, means any person engaged in the business of installing or altering by contract electrical equipment for the utilization of electricity for light, heat, or power. But the term "electrical contractor" shall not include the installing or altering of (1) radio apparatus or equipment for wireless reception of sounds and signals, or (2) apparatus, conductors, or other equipment installed for or by public utilities, including common carriers, which are under the jurisdiction of the Illinois Commerce Commission, for use in their operation as public utilities. Nor shall the term include the employees employed by an electrical contractor to do or supervise his work.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/Art. 11 Div. 34 heading)

(65 ILCS 5/11-34-1) (from Ch. 24, par. 11-34-1)
Sec. 11-34-1. The corporate authorities of each municipality may:
(1) provide for the inspection of steam boilers and elevators.
(2) provide for the examination, licensing, and regulation of persons having charge of steam boilers under steam pressure, exhausting through an engine, and of persons having charge as starters or operators of all freight and passenger elevators run by hydraulic, electric, steam, water balance, compressed air, or any other motive power.
(3) fix the amount of the license fee, terms, and manner of issuing to and revoking the licenses of the specified persons.
(4) provide for the appointment by the mayor or the president of the board of trustees of competent boards of examiners, which shall examine applicants and license those found capable and trustworthy to operate steam boilers or elevators, as the case may be.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/Art. 11 Div. 35 heading)

(65 ILCS 5/11-35-1) (from Ch. 24, par. 11-35-1)
Sec. 11-35-1. Any municipality with a population of 500,000 or more, by ordinance may provide for a board of plumbing examiners (1) to conduct examinations for journeyman plumbers and master plumbers, (2) to register plumbers' apprentices, and (3) to issue and revoke plumber's licenses within such a municipality.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/Art. 11 Div. 36 heading)

(65 ILCS 5/11-36-1) (from Ch. 24, par. 11-36-1)
Sec. 11-36-1. Every person desiring to engage in the business of a mason contractor or employing mason within a municipality with a population of 500,000 or more, is required to obtain an annual license authorizing him to do so, in the manner provided by Sections 11-36-2 through 11-36-6. However, where a firm or corporation consists of more than one mason contractor or employing mason, it is not necessary for more than one member of the firm or corporation to procure a license.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-36-2) (from Ch. 24, par. 11-36-2)
Sec. 11-36-2. Every person specified in Section 11-36-1 shall apply to the board of examiners provided by Section 11-36-3 and, at such time and place as the board may designate, must pass such an examination as to his qualifications as the board may direct. This examination may be wholly or partly written. It shall be of a practical and elementary character but it shall be sufficiently strict to test his qualifications.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-36-3) (from Ch. 24, par. 11-36-3)
Sec. 11-36-3. In every municipality with a population of 500,000 or over there shall be a board of examiners of mason contractors or employing masons consisting of 3 members, all of whom are practical masons. The members shall be appointed annually by the mayor or president, as the case may be, with the approval of the corporate authorities, before the first day of May. They shall hold office for a term of one year and until their successors are appointed and have qualified. They shall be paid from the treasury of the municipality such sum as the corporate authorities may designate.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-36-4) (from Ch. 24, par. 11-36-4)
Sec. 11-36-4. As soon as is convenient after their appointment, the members of the board of examiners shall meet and designate the times and places for the examination of all persons specified in Section 11-36-1 who apply to them. The board shall examine these applicants as to their practical knowledge of masonry and mason construction and all matters pertaining to mason construction, and, if satisfied as to the competency of an applicant, shall thereupon issue a license to him, authorizing him to engage in the business of mason contracting or employing mason. The license fee for such a mason contractor or employing mason shall be fixed by the corporate authorities of the municipality. The license shall be valid and have force throughout the state for a period of one year from its date of issuance and may be renewed upon its expiration by paying in advance an annual renewal fee to be fixed by the corporate authorities. All license fees received shall be paid into the treasury of the municipality where the licenses are issued.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-36-5) (from Ch. 24, par. 11-36-5)
Sec. 11-36-5. Each municipality specified in Section 11-36-1, by ordinance, shall prescribe rules and regulations for the materials, construction, alteration, and inspection of all mason work placed in or upon or in connection with any building in the municipality. The specified municipality shall provide also that no mason work shall be done upon any building without a permit being first issued therefor by the building department upon such terms and conditions as the municipality shall prescribe.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-36-6) (from Ch. 24, par. 11-36-6)
Sec. 11-36-6. Any person violating any provision of Section 11-36-1 through 11-36-5 is guilty of a petty offense and is subject to a fine of not less than $5 nor exceeding $50 for each violation thereof. He may have his certificate revoked by the proper authorities in the municipality.
(Source: P.A. 77-2500.)

(65 ILCS 5/Art. 11 Div. 37 heading)

(65 ILCS 5/11-37-1) (from Ch. 24, par. 11-37-1)
Sec. 11-37-1. The term "electrical equipment" as used in this Division 37 means conductors and other equipment installed for the utilization of electricity for light, heat, or power. It does not include radio apparatus or equipment for wireless reception of sounds and signals, and it does not include apparatus, conductors, or other equipment installed for or by public utilities, including common carriers, which are under the jurisdiction of the Illinois Commerce Commission, for use in their operation as public utilities.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-37-2) (from Ch. 24, par. 11-37-2)
Sec. 11-37-2. Any municipality by ordinance may regulate the installation, alteration, and use of all electrical equipment as provided in this Division 37 and may establish an electrical inspection department for this regulation.
Each municipality which establishes such an electrical inspection department shall also establish an electrical commission, consisting of 6 members as follows: The superintendent of electricity or the chief electrical inspector of the municipality shall be a member and ex officio chairman of the commission; of the other 5 members, one shall be a registered professional engineer, one an electrical contractor, one a journeyman electrician, one a representative of an inspection bureau maintained by the fire underwriters, if such a representative resides in the municipality, and if no such representative resides in the municipality then the chief of the fire department, and one representative of an electricity supply company. If there is no person residing in the municipality who is qualified under any one of these descriptions, the mayor or president of the municipality may appoint some other person to fill that position. All members of the electrical commission shall be appointed by the mayor or president of the municipality with the advice and consent of the corporate authorities.
(Source: Laws 1963, p. 2216.)

(65 ILCS 5/11-37-3) (from Ch. 24, par. 11-37-3)
Sec. 11-37-3. The electrical commission shall recommend (1) safe and practical standards and specifications for the installation, alteration, and use of electrical equipment designed to meet the necessities and conditions of the particular locality, (2) reasonable rules and regulations governing the issuance of permits by the electrical inspection department, and (3) reasonable fees to be paid for the inspection by the inspection department of all electrical equipment installed or altered within the municipality. The standards, specifications, rules, regulations, and fees so recommended shall not become effective until adopted by ordinance by the corporate authorities of the municipality. All fees so adopted shall be paid into the municipal treasury.
In a municipality which has established an electrical inspection department, no electrical equipment shall be installed or altered except upon a permit first issued by that department. The electrical inspection department shall issue permits for the installation and alteration of electrical equipment in all cases where application is made in accordance with the rules and regulations applicable thereto. That department shall inspect all electrical equipment installed or altered in the municipality and shall require that it conform to the standards and specifications applicable and adopted as provided in this section.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-37-4) (from Ch. 24, par. 11-37-4)
Sec. 11-37-4. In a municipality which has established an electrical inspection department, any wilful failure or refusal to comply with the ordinance specified in Section 11-37-3 constitutes a petty offense punishable upon conviction by a fine of not less than $5 nor more than $50 for each offense.
(Source: P.A. 77-2500.)

(65 ILCS 5/Art. 11 Div. 38 heading)

(65 ILCS 5/11-38-1) (from Ch. 24, par. 11-38-1)
Sec. 11-38-1. All architects, builders of, or other persons interested in any projected tenement, lodging house, or other place of habitation, in any city with a population of 50,000 or more, shall submit plans and specifications of a specified building to the board of health or public health board of the city, or other officer designated by the corporate authorities, for their approval or rejection, as to the proposed plans for the ventilation of rooms, light and air shafts, windows, ventilation of water closets, drainage, and plumbing.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-38-2) (from Ch. 24, par. 11-38-2)
Sec. 11-38-2. All plumbers or other persons interested in the contract for the plumbing work of a building specified in Section 11-38-1 shall receive a written certificate of instruction from the examining board or officer of a specified city before commencing work on the building and shall proceed according to the plans, specifications, and instructions, as approved by the examining board or officer.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-38-3) (from Ch. 24, par. 11-38-3)
Sec. 11-38-3. All plumbers or other persons interested in the plumbing work, after the completion of the plumbing work, and before any plumbing work is covered up in such a building, or on the premises connected with such a building, shall notify in writing the examining board or officer that the building, or the premises, are now ready for inspection. It is unlawful for any plumber or other person to cover up, or in any way conceal any plumbing work in or about such a building or premises until the examining board or officer approves of the plumbing work.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-38-4) (from Ch. 24, par. 11-38-4)
Sec. 11-38-4. If any architect or builder violates any of the provisions of this Division 38, he shall be guilty of a petty offense for each offense.
If any plumber or other person interested in the plumbing work, violates any of the provisions of this Division 38, he shall be guilty of a petty offense for the first offense, and the further penalty of $10 for each day the plumber or other interested person, after first conviction, neglects or refuses to comply with any of the provisions of this Division 38, or the written instructions of the examining board or officer, and for the second offense, a like penalty and a forfeiture of his license to do business in that city for one year after conviction.
(Source: P.A. 77-2500.)

(65 ILCS 5/Art. 11 Div. 39 heading)

(65 ILCS 5/11-39-1) (from Ch. 24, par. 11-39-1)
Sec. 11-39-1. Every municipality in counties containing 200,000 or more inhabitants which issues building permits shall forward a copy of the building permit to the township assessor and a copy to the county assessor of the county in which the municipality is situated within 15 days of issuance of the permit. The permit shall show the complete legal description of the area to which the permit pertains; and, if the area has a "property index number", as defined and referred to in Section 9-45 of the Property Tax Code, then there shall be included in the permit the index number.
(Source: P.A. 88-670, eff. 12-2-94.)

(65 ILCS 5/11-39-2) (from Ch. 24, par. 11-39-2)
Sec. 11-39-2. Every municipality in counties containing 200,000 or more inhabitants which issues building permits shall require each applicant for such a building permit to include, in his application for said building permit, the real estate index number referred to in Section 11-39-1 hereof.
(Source: P.A. 85-1421.)

(65 ILCS 5/11-39-2.5)
Sec. 11-39-2.5. Permits for demolition and renovation; asbestos. Before a municipality may issue a demolition or renovation permit for property that is regulated under Part 61 of Title 40 of the Code of Federal Regulations (NESHAP), the municipality must notify the permit applicant of the requirement to file a NESHAP notification form with the Illinois Environmental Protection Agency, as required by Section 61.145(b) of Title 40 of the Code of Federal Regulations. A municipality may seek assistance from the Illinois Environmental Protection Agency or any other State agency in developing procedures to implement the provisions of this Section.
(Source: P.A. 96-1536, eff. 3-4-11.)

(65 ILCS 5/11-39-3)
Sec. 11-39-3. Builder or developer cash bond or other surety.
(a) A municipality may not require a cash bond, irrevocable letter of credit, surety bond, or letter of commitment issued by a bank, savings and loan association, surety, or insurance company from a builder or developer to guarantee completion of a project improvement when the builder or developer has filed with the municipal clerk a current, irrevocable letter of credit, surety bond, or letter of commitment issued by a bank, savings and loan association, surety, or insurance company, deemed good and sufficient by the municipality accepting such security, in an amount equal to or greater than 110% of the amount of the bid on each project improvement. A builder or developer has the option to utilize a cash bond, irrevocable letter of credit, surety bond, or letter of commitment, issued by a bank, savings and loan association, surety, or insurance company, deemed good and sufficient by the municipality, to satisfy any cash bond requirement established by a municipality. Except for a municipality or county with a population of 1,000,000 or more, the municipality must approve and deem a surety or insurance company good and sufficient for the purposes set forth in this Section if the surety or insurance company is authorized by the Illinois Department of Insurance to sell and issue sureties in the State of Illinois.
(b) If a municipality receives a cash bond, irrevocable letter of credit, or surety bond from a builder or developer to guarantee completion of a project improvement, the municipality shall (i) register the bond under the address of the project and the construction permit number and (ii) give the builder or developer a receipt for the bond. The municipality shall establish and maintain a separate account for all cash bonds received from builders and developers to guarantee completion of a project improvement.
(c) The municipality shall refund a cash bond to a builder or developer, or release the irrevocable letter of credit or surety bond within 60 days after the builder or developer notifies the municipality in writing of the completion of the project improvement for which the bond was required. For these purposes, "completion" means that the municipality has determined that the project improvement for which the bond was required is complete or a licensed engineer or licensed architect has certified to the builder or developer and the municipality that the project improvement has been completed to the applicable codes and ordinances. The municipality shall pay interest to the builder or developer, beginning 60 days after builder or developer notifies the municipality in writing of the completion of the project improvement, on any bond not refunded to a builder or developer, at the rate of 1% per month.
(d) A home rule municipality may not require or maintain cash bonds, irrevocable letters of credit, surety bonds, or letters of commitment issued by a bank, savings and loan association, surety, or insurance company from builders or developers in a manner inconsistent with this Section. This Section supersedes and controls over other provisions of this Code as they apply to and guarantee completion of a project improvement that is required by the municipality, regardless of whether the project improvement is a condition of annexation agreements. This Section is a denial and limitation under subsection (i) of Section 6 of Article VII of the Illinois Constitution on the concurrent exercise by a home rule municipality of powers and functions exercised by the State.
(Source: P.A. 96-1000, eff. 7-2-10.)

(65 ILCS 5/11-39-4)
Sec. 11-39-4. Building permits. Once a building permit is issued, the applicable building codes of any unit of local government that are in effect at the time of the issuance of the permit shall be the only building codes that apply for the duration of the building permit.
(Source: P.A. 95-512, eff. 1-1-08.)

(65 ILCS 5/Art. 11 Div. 39.1 heading)

(65 ILCS 5/11-39.1-1) (from Ch. 24, par. 11-39.1-1)
Sec. 11-39.1-1. Each municipality may receive funds from the United States Government under the "Housing and Community Development Act of 1974", Public Law 93-383, and may disburse those funds and other municipal funds for the community development program activities specified in Section 105 of that Act. The powers granted by this Section are in addition to powers otherwise possessed by a municipality and shall not be construed as a limitation of such other powers.
The provisions of this Section are not a limitation on the powers of a home rule municipality.
(Source: P.A. 79-388.)

(65 ILCS 5/Art 11 prec Div 40 heading)

(65 ILCS 5/Art. 11 Div. 40 heading)

(65 ILCS 5/11-40-1) (from Ch. 24, par. 11-40-1)
Sec. 11-40-1. The corporate authorities of each municipality may regulate, subject to the provisions of "The Illinois Vehicle Code", as now and hereafter amended, the speed of animals, vehicles, cars and locomotives. The corporate authorities may also regulate vehicles conveying loads within the municipality.
(Source: P.A. 81-840.)

(65 ILCS 5/11-40-2) (from Ch. 24, par. 11-40-2)
Sec. 11-40-2. Any city, village or incorporated town having a population of 40,000 or over, may, by ordinance, require the resident owner of a motor vehicle to submit, not more often than semi-annually, such motor vehicle for inspection to determine the sufficiency of the equipment required by "The Illinois Vehicle Code", as now and hereafter amended, for safe operation on public highways and may provide testing stations, located at convenient places in each such city, village or incorporated town, for the inspection of such equipment. The testing stations may be constructed, maintained and operated from funds authorized to be appropriated for such purpose by Section 8-11-4. No fee shall be charged such owner for such inspection.
(Source: P.A. 81-840.)

(65 ILCS 5/11-40-2a) (from Ch. 24, par. 11-40-2a)
Sec. 11-40-2a. Except as otherwise provided in this Section, the corporate authorities of any city of 1,000,000 or more inhabitants may, subject to the provisions of "The Illinois Vehicle Code", as now and hereafter amended regulate, license and prescribe safety requirements for motor vehicles used to transport for hire students to or from a school where students are in attendance except (a) those belonging to or used by a common carrier or public utility operating under the jurisdiction of the Illinois Commerce Commission, and (b) those under the jurisdiction of the State Board of Education or owned by the Chicago Transit Authority. However, no such municipality, including any home rule unit, may require that school buses be equipped with seat safety belts while transporting students who reside and attend schools situated outside of the corporate limits of the municipality, and it is declared to be the law of this State, pursuant to paragraph (g) of Section 6 of Article VII of the Illinois Constitution, that this amendatory Act of 1986 is a limitation on and denial of the powers of a home rule unit to impose such a requirement. In this Section "school" means any public, private or parochial elementary or secondary school or nursery.
(Source: P.A. 84-1374.)

(65 ILCS 5/11-40-2b) (from Ch. 24, par. 11-40-2b)
Sec. 11-40-2b. No municipality with fewer than 1,000,000 inhabitants may regulate or prescribe safety requirements for motor vehicles used to transport for hire students to or from a school where students are in attendance. This Section does not prohibit any municipality from which such vehicles originate their operation from registering such vehicles or requiring the purchase of vehicle stickers where no regulatory requirements are imposed.
This Section is a limitation on the power of home rule municipalities with fewer than 1,000,000 inhabitants, and the regulation and prescribing of safety requirements for such motor vehicles is declared an exclusive State function in municipalities with fewer than 1,000,000 inhabitants under Article VII, Section 6, paragraph (h) of the Constitution.
(Source: P.A. 82-1011.)

(65 ILCS 5/11-40-3) (from Ch. 24, par. 11-40-3)
Sec. 11-40-3. Subject to the provisions of Section 11-40-3.1 of this Code, the corporate authorities of each municipality may by ordinance declare all inoperable motor vehicles, whether on public or private property and in view of the general public, to be a nuisance and authorize fines to be levied for the failure of any person to obey a notice received from the municipality which states that such person is to dispose of any inoperable motor vehicles under his control, and may authorize a law enforcement agency, with applicable jurisdiction, to remove, after 7 days from the issuance of the municipal notice, any inoperable motor vehicle or parts thereof. However, nothing in this Section shall apply to any motor vehicle that is kept within a building when not in use, to operable historic vehicles over 25 years of age, or to a motor vehicle on the premises of a place of business engaged in the wrecking or junking of motor vehicles.
As used in this Section, "inoperable motor vehicle" means any motor vehicle from which, for a period of at least 7 days or any greater period fixed by ordinance, the engine, wheels or other parts have been removed, or on which the engine, wheels or other parts have been altered, damaged or otherwise so treated that the vehicle is incapable of being driven under its own motor power. "Inoperable motor vehicle" shall not include a motor vehicle which has been rendered temporarily incapable of being driven under its own motor power in order to perform ordinary service or repair operations.
(Source: P.A. 86-460.)

(65 ILCS 5/11-40-3.1) (from Ch. 24, par. 11-40-3.1)
Sec. 11-40-3.1. The General Assembly hereby finds that in municipalities of more than 1,000,000 inhabitants, the proliferation of hazardous dilapidated motor vehicles constitutes a hazard to the health, safety and welfare of the public, and that addressing the problems caused by such abandoned dilapidated vehicles constitutes a compelling and fundamental governmental interest. The General Assembly also finds that the only effective method of dealing with the problem is to promulgate a comprehensive scheme to expedite the towing and disposal of such vehicles. The corporate authorities of each municipality of 1,000,000 inhabitants or more may by ordinance declare all inoperable motor vehicles, whether on public or private property and in view of the general public, to be hazardous dilapidated motor vehicles, and may authorize a law enforcement agency, with applicable jurisdiction, to remove immediately, any hazardous dilapidated motor vehicle or parts thereof. Nothing in this Section shall apply to any motor vehicle that is kept within a building when not in use, to operable historic vehicles over 25 years of age, or to a motor vehicle on the premises of a place of business engaged in the wrecking, selling, or junking of motor vehicles.
As used in this Section, "hazardous dilapidated motor vehicle" means any motor vehicle with a substantial number of essential parts, as defined by Section 1-118 of The Illinois Vehicle Code, either damaged, removed or altered or otherwise so treated that the vehicle is incapable of being driven under its own motor power or, which by its general state of deterioration, poses a threat to the public's health, safety and welfare. "Hazardous dilapidated motor vehicle" shall not include a motor vehicle which has been rendered temporarily incapable of being driven under its own motor power in order to perform ordinary service or repair operations. The owner of a vehicle towed under the provisions of this Section shall be entitled to any hearing or review of the towing of such vehicle as provided by State or local law.
(Source: P.A. 97-779, eff. 7-13-12.)

(65 ILCS 5/Art. 11 Div. 41 heading)

(65 ILCS 5/11-41-1) (from Ch. 24, par. 11-41-1)
Sec. 11-41-1. Any city, village, or incorporated town incorporated under any special law of this state, except those having a population of more than 100,000 but less than 200,000 inhabitants, subject to "The Illinois Vehicle Code", as now and hereafter amended, may, by ordinance, direct, license and control all wagons and other vehicles conveying loads within the city, village or incorporated town, or any particular class of such wagons and other vehicles, and prescribe the width and tire of the same. The license fees when collected shall be kept as a separate fund and used only for paying the cost and expense of street or alley improvement or repair. No person shall be required to pay any such vehicle license tax by any municipality in this state, except the municipality in which he resides. No firm or corporation shall be required to pay any such vehicle license tax in any municipality in this state except the one in which such firm or corporation maintains and conducts its principal place of business in this state.
(Source: P.A. 82-733.)

(65 ILCS 5/11-41-2) (from Ch. 24, par. 11-41-2)
Sec. 11-41-2. Any such city, village or incorporated town shall have power, by ordinance, to provide such rules, and make such regulations as are proper or necessary to carry into effect the powers granted by this Division 41, with such fines or penalties as the city council or board of trustees shall deem proper. However, no offense shall be classified in excess of a Class B misdemeanor.
(Source: P.A. 77-2500.)

(65 ILCS 5/Art 11 prec Div 42 heading)

(65 ILCS 5/Art. 11 Div. 42 heading)

(65 ILCS 5/11-42-1) (from Ch. 24, par. 11-42-1)
Sec. 11-42-1. The corporate authorities of each municipality may license, tax, and regulate auctioneers, private detectives, demolition contractors, money changers, bankers, brokers other than insurance brokers, barbers, and the keepers or owners of lumber yards, lumber storehouses, livery stables, public scales, ice cream parlors, coffee houses, florists, detective agencies, barber shops and sellers of tickets for theatricals, shows, amusements, athletic events and other exhibitions at a place other than the theatre or location where the theatricals, shows, amusements, athletic events and other exhibitions are given or exhibited. No municipality may impose a tax under this Section, or impose any other amusement or exhibition tax, on ticket sales, membership fees, or any other charges for attending exhibitions or attractions associated with a zoological park authorized under Section 40 of the Cook County Forest Preserve District Act, nor may any municipality impose a duty to collect a tax under this Section, or any other amusement or exhibition tax, on any owner or operator of a zoological park authorized under Section 40 of the Cook County Forest Preserve District Act.
(Source: P.A. 96-1516, eff. 2-4-11.)

(65 ILCS 5/11-42-2) (from Ch. 24, par. 11-42-2)
Sec. 11-42-2. The corporate authorities of each municipality may license, tax, regulate, or prohibit pinball, or bowling alleys, billiard, bagatelle, pigeon-hole, pool, or any other tables or implements kept for a similar purpose in any place of public resort.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-42-3) (from Ch. 24, par. 11-42-3)
Sec. 11-42-3. The corporate authorities of each municipality may license, tax, locate, and regulate all places of business of dealers in junk, dismantled or wrecked motor vehicles or parts thereof, rags, and any second-hand article whatsoever.
The corporate authorities also may forbid any person from purchasing or receiving from minors without the written consent of their parents or guardians, any article whatsoever.
(Source: Laws 1967, p. 3082.)

(65 ILCS 5/11-42-4) (from Ch. 24, par. 11-42-4)
Sec. 11-42-4. The corporate authorities of each municipality may license, tax, regulate, and prohibit runners for cabs, busses, railroads, ships, hotels, public houses, and other similar businesses.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-42-5) (from Ch. 24, par. 11-42-5)
Sec. 11-42-5. The corporate authorities of each municipality may license, tax, regulate, or prohibit hawkers, peddlers, pawnbrokers, itinerant merchants, transient vendors of merchandise, theatricals and other exhibitions, shows, and amusements and may license, tax, and regulate all places for eating or amusement. No municipality may impose a tax under this Section, or impose any other amusement or exhibition tax, on ticket sales, membership fees, or any other charges for attending exhibitions or attractions associated with a zoological park authorized under Section 40 of the Cook County Forest Preserve District Act, nor may any municipality impose a duty to collect a tax under this Section, or any other amusement or exhibition tax, on any owner or operator of a zoological park authorized under Section 40 of the Cook County Forest Preserve District Act.
(Source: P.A. 96-1516, eff. 2-4-11.)

(65 ILCS 5/11-42-6) (from Ch. 24, par. 11-42-6)
Sec. 11-42-6. The corporate authorities of each municipality may license, tax, and regulate hackmen, draymen, omnibus drivers, carters, cabmen, porters, expressmen, and all others pursuing like occupations, and may prescribe their compensation.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-42-7) (from Ch. 24, par. 11-42-7)
Sec. 11-42-7. The corporate authorities of each municipality may locate and regulate the use and construction of packing houses, factories for the making of tallow candles, fertilizers, or soap, and tanneries within the municipality, and within the distance of one mile beyond the municipal limits.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-42-8) (from Ch. 24, par. 11-42-8)
Sec. 11-42-8. The corporate authorities of each municipality may locate and regulate the use and construction of breweries, distilleries, livery, boarding, or sale stables, blacksmith shops, foundries, machine shops, garages, parking lots, camps accommodating persons in house trailers, house cars, cabins or tents, laundries, and bathing beaches.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-42-8a) (from Ch. 24, par. 11-42-8a)
Sec. 11-42-8a. The provisions of Section 14 of the "Mobile Home Park Act", approved September 8, 1971, as amended, are incorporated herein by reference and made a part hereof to the same extent as if such provisions were included herein.
(Source: P.A. 85-565.)

(65 ILCS 5/11-42-8b) (from Ch. 24, par. 11-42-8b)
Sec. 11-42-8b. For the purposes of Section 11-42-8a, "trailer coach park" shall include, in its meaning, "trailer park" and "camp accommodating persons in house trailers"; and "trailer coach" shall include, in its meaning, "house trailer."
(Source: Laws 1963, p. 59.)

(65 ILCS 5/11-42-9) (from Ch. 24, par. 11-42-9)
Sec. 11-42-9. The corporate authorities of each municipality may prohibit any offensive or unwholesome business or establishment within the municipality and within the distance of one mile beyond the municipal limits.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-42-10) (from Ch. 24, par. 11-42-10)
Sec. 11-42-10. The corporate authorities of each municipality may compel the owner of any grocery, cellar, soap or tallow chandlery, tannery, stable, pigsty, privy, sewer, or other unwholesome or nauseous house or place, to cleanse, abate, or remove the same, and to regulate the location thereof.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-42-10.1)
Sec. 11-42-10.1. The corporate authorities of each municipality may license or regulate businesses operating as a public accommodation that permit the consumption of alcoholic liquor on the business premises and that are not licensed under the Liquor Control Act of 1934. For purposes of this Section, "public accommodation" means a refreshment, entertainment, or recreation facility of any kind, whether licensed or not, whose goods, services, facilities, privileges, or advantages are extended, offered, sold, or otherwise made available to the public.
(Source: P.A. 92-696, eff. 7-19-02.)

(65 ILCS 5/11-42-10.2)
Sec. 11-42-10.2. Regulation and licensure; adult entertainment facility.
(a) The corporate authorities of each municipality having a population of less than 750,000 may license or regulate any business (i) that is operating as an adult entertainment facility; (ii) that permits the consumption of alcoholic liquor on the business premises; and (iii) that is not licensed under the Liquor Control Act of 1934.
(b) For purposes of this Section, "adult entertainment facility" means that term as it is defined in Section 11-5-1.5.
(Source: P.A. 94-401, eff. 8-2-05.)

(65 ILCS 5/11-42-11) (from Ch. 24, par. 11-42-11)
Sec. 11-42-11. Community antenna television systems; satellite transmitted television programming.
(a) The corporate authorities of each municipality may license, franchise and tax the business of operating a community antenna television system as hereinafter defined. In municipalities with less than 2,000,000 inhabitants, the corporate authorities may, under the limited circumstances set forth in this Section, own (or lease as lessee) and operate a community antenna television system; provided that a municipality may not acquire, construct, own, or operate a community antenna television system for the use or benefit of private consumers or users, and may not charge a fee for that consumption or use, unless the proposition to acquire, construct, own, or operate a cable antenna television system has been submitted to and approved by the electors of the municipality in accordance with subsection (f). Before acquiring, constructing, or commencing operation of a community antenna television system, the municipality shall comply with the following:
(1) Give written notice to the owner or operator of

any other community antenna television system franchised to serve all or any portion of the territorial area to be served by the municipality's community antenna television system, specifying the date, time, and place at which the municipality shall conduct public hearings to consider and determine whether the municipality should acquire, construct, or commence operation of a community antenna television system. The public hearings shall be conducted at least 14 days after this notice is given.

(2) Publish a notice of the hearing in 2 or more

newspapers published in the county, city, village, incorporated town, or town, as the case may be. If there is no such newspaper, then notice shall be published in any 2 or more newspapers published in the county and having a general circulation throughout the community. The public hearings shall be conducted at least 14 days after this notice is given.

(3) Conduct a public hearing to determine the means

by which construction, maintenance, and operation of the system will be financed, including whether the use of tax revenues or other fees will be required.

(b) The words "community antenna television system" shall mean any facility which is constructed in whole or in part in, on, under or over any highway or other public place and which is operated to perform for hire the service of receiving and amplifying the signals broadcast by one or more television stations and redistributing such signals by wire, cable or other means to members of the public who subscribe to such service; except that such definition shall not include (i) any system which serves fewer than fifty subscribers, or (ii) any system which serves only the residents of one or more apartment dwellings under common ownership, control or management, and commercial establishments located on the premises of such dwellings.
(c) The authority hereby granted does not include authority to license, franchise or tax telephone companies subject to jurisdiction of the Illinois Commerce Commission or the Federal Communications Commission in connection with the furnishing of circuits, wires, cables, and other facilities to the operator of a community antenna television system.
(c-1) Each franchise entered into by a municipality and a community antenna television system shall include the customer service and privacy standards and protections contained in Article XXII of the Public Utilities Act. A franchise may not contain different penalties or consumer service and privacy standards and protections. Each franchise entered into by a municipality and a community antenna television system before June 30, 2007 (the effective date of Public Act 95-9) shall be amended by this Section to incorporate the penalty provisions and customer service and privacy standards and protections contained in Article XXII of the Public Utilities Act.
The corporate authorities of each municipality may, in the course of franchising such community antenna television system, grant to such franchisee the authority and the right and permission to use all public streets, rights of way, alleys, ways for public service facilities, parks, playgrounds, school grounds, or other public grounds, in which such municipality may have an interest, for the construction, installation, operation, maintenance, alteration, addition, extension or improvement of a community antenna television system.
Any charge imposed by a community antenna television system franchised pursuant to this Section for the raising or removal of cables or lines to permit passage on, to or from a street shall not exceed the reasonable costs of work reasonably necessary to safely permit such passage. Pursuant to subsections (h) and (i) of Section 6 of Article VII of the Constitution of the State of Illinois, the General Assembly declares the regulation of charges which may be imposed by community antenna television systems for the raising or removal of cables or lines to permit passage on, to or from streets is a power or function to be exercised exclusively by the State and not to be exercised or performed concurrently with the State by any unit of local government, including any home rule unit.
The municipality may, upon written request by the franchisee of a community antenna television system, exercise its right of eminent domain solely for the purpose of granting an easement right no greater than 8 feet in width, extending no greater than 8 feet from any lot line for the purpose of extending cable across any parcel of property in the manner provided by the law of eminent domain, provided, however, such franchisee deposits with the municipality sufficient security to pay all costs incurred by the municipality in the exercise of its right of eminent domain.
(d) The General Assembly finds and declares that satellite-transmitted television programming should be available to those who desire to subscribe to such programming and that decoding devices should be obtainable at reasonable prices by those who are unable to obtain satellite-transmitted television programming through duly franchised community antenna television systems.
In any instance in which a person is unable to obtain satellite-transmitted television programming through a duly franchised community antenna television system either because the municipality and county in which such person resides has not granted a franchise to operate and maintain a community antenna television system, or because the duly franchised community antenna television system operator does not make cable television services available to such person, any programming company that delivers satellite-transmitted television programming in scrambled or encrypted form shall ensure that devices for description of such programming are made available to such person, through the local community antenna television operator or directly, for purchase or lease at prices reasonably related to the cost of manufacture and distribution of such devices.
(e) The General Assembly finds and declares that, in order to ensure that community antenna television services are provided in an orderly, competitive and economically sound manner, the best interests of the public will be served by the establishment of certain minimum standards and procedures for the granting of additional cable television franchises.
Subject to the provisions of this subsection, the authority granted under subsection (a) hereof shall include the authority to license, franchise and tax more than one cable operator to provide community antenna television services within the corporate limits of a single franchising authority. For purposes of this subsection (e), the term:
(i) "Existing cable television franchise" means a

community antenna television franchise granted by a municipality which is in use at the time such municipality receives an application or request by another cable operator for a franchise to provide cable antenna television services within all or any portion of the territorial area which is or may be served under the existing cable television franchise.

(ii) "Additional cable television franchise" means a

franchise pursuant to which community antenna television services may be provided within the territorial areas, or any portion thereof, which may be served under an existing cable television franchise.

(iii) "Franchising Authority" is defined as that term

is defined under Section 602(9) of the Cable Communications Policy Act of 1984, Public Law 98-549, but does not include any municipality with a population of 1,000,000 or more.

(iv) "Cable operator" is defined as that term is

defined under Section 602(4) of the Cable Communications Policy Act of 1984, Public Law 98-549.

Before granting an additional cable television franchise, the franchising authority shall:
(1) Give written notice to the owner or operator of

any other community antenna television system franchised to serve all or any portion of the territorial area to be served by such additional cable television franchise, identifying the applicant for such additional franchise and specifying the date, time and place at which the franchising authority shall conduct public hearings to consider and determine whether such additional cable television franchise should be granted.

(2) Conduct a public hearing to determine the public

need for such additional cable television franchise, the capacity of public rights-of-way to accommodate such additional community antenna television services, the potential disruption to existing users of public rights-of-way to be used by such additional franchise applicant to complete construction and to provide cable television services within the proposed franchise area, the long term economic impact of such additional cable television system within the community, and such other factors as the franchising authority shall deem appropriate.

(3) Determine, based upon the foregoing factors,

whether it is in the best interest of the municipality to grant such additional cable television franchise.

(4) If the franchising authority shall determine that

it is in the best interest of the municipality to do so, it may grant the additional cable television franchise. Except as provided in paragraph (5) of this subsection (e), no such additional cable television franchise shall be granted under terms or conditions more favorable or less burdensome to the applicant than those required under the existing cable television franchise, including but not limited to terms and conditions pertaining to the territorial extent of the franchise, system design, technical performance standards, construction schedules, performance bonds, standards for construction and installation of cable television facilities, service to subscribers, public educational and governmental access channels and programming, production assistance, liability and indemnification, and franchise fees.

(5) Unless the existing cable television franchise

provides that any additional cable television franchise shall be subject to the same terms or substantially equivalent terms and conditions as those of the existing cable television franchise, the franchising authority may grant an additional cable television franchise under different terms and conditions than those of the existing franchise, in which event the franchising authority shall enter into good faith negotiations with the existing franchisee and shall, within 120 days after the effective date of the additional cable television franchise, modify the existing cable television franchise in a manner and to the extent necessary to ensure that neither the existing cable television franchise nor the additional cable television franchise, each considered in its entirety, provides a competitive advantage over the other, provided that prior to modifying the existing cable television franchise, the franchising authority shall have conducted a public hearing to consider the proposed modification. No modification in the terms and conditions of the existing cable television franchise shall oblige the existing cable television franchisee (1) to make any additional payment to the franchising authority, including the payment of any additional franchise fee, (2) to engage in any additional construction of the existing cable television system or, (3) to modify the specifications or design of the existing cable television system; and the inclusion of the factors identified in items (2) and (3) shall not be considered in determining whether either franchise considered in its entirety, has a competitive advantage over the other except to the extent that the additional franchisee provides additional video or data services or the equipment or facilities necessary to generate and or carry such service. No modification in the terms and conditions of the existing cable television franchise shall be made if the existing cable television franchisee elects to continue to operate under all terms and conditions of the existing franchise.

If within the 120 day period the franchising

authority and the existing cable television franchisee are unable to reach agreement on modifications to the existing cable television franchise, then the franchising authority shall modify the existing cable television franchise, effective 45 days thereafter, in a manner, and only to the extent, that the terms and conditions of the existing cable television franchise shall no longer impose any duty or obligation on the existing franchisee which is not also imposed under the additional cable television franchise; however, if by the modification the existing cable television franchisee is relieved of duties or obligations not imposed under the additional cable television franchise, then within the same 45 days and following a public hearing concerning modification of the additional cable television franchise within that 45 day period, the franchising authority shall modify the additional cable television franchise to the extent necessary to insure that neither the existing cable television franchise nor the additional cable television franchise, each considered in its entirety, shall have a competitive advantage over the other.

No municipality shall be subject to suit for damages based upon the municipality's determination to grant or its refusal to grant an additional cable television franchise, provided that a public hearing as herein provided has been held and the franchising authority has determined that it is in the best interest of the municipality to grant or refuse to grant such additional franchise, as the case may be.
It is declared to be the law of this State, pursuant to paragraphs (h) and (i) of Section 6 of Article VII of the Illinois Constitution, that the establishment of minimum standards and procedures for the granting of additional cable television franchises by municipalities with a population less than 1,000,000 as provided in this subsection (e) is an exclusive State power and function that may not be exercised concurrently by a home rule unit.
(f) No municipality may acquire, construct, own, or operate a community antenna television system unless the corporate authorities adopt an ordinance. The ordinance must set forth the action proposed; describe the plant, equipment, and property to be acquired or constructed; and specifically describe the manner in which the construction, acquisition, and operation of the system will be financed.
The ordinance may not take effect until the question of acquiring, construction, owning, or operating a community antenna television system has been submitted to the electors of the municipality at a regular election and approved by a majority of the electors voting on the question. The corporate authorities must certify the question to the proper election authority, which must submit the question at an election in accordance with the Election Code.
The question must be submitted in substantially the following form:
Shall the ordinance authorizing the municipality to

(insert action authorized by ordinance) take effect?

The votes must be recorded as "Yes" or "No".
If a majority of electors voting on the question vote in the affirmative, the ordinance shall take effect.
Not more than 30 or less than 15 days before the date of the referendum, the municipal clerk must publish the ordinance at least once in one or more newspapers published in the municipality or, if no newspaper is published in the municipality, in one or more newspapers of general circulation within the municipality.
(Source: P.A. 95-9, eff. 6-30-07; 95-876, eff. 8-21-08.)

(65 ILCS 5/11-42-11.05)
Sec. 11-42-11.05. Municipal franchise fee or service provider fee review; requests for information.
(a) If pursuant to its franchise agreement with a community antenna television system (CATV) operator, a municipality imposes a franchise fee authorized by 47 U.S.C. 542 or if a community antenna television system (CATV) operator providing cable or video service in that municipality is required to pay the service provider fees imposed by the Cable and Video Competition Law of 2007, then the municipality may conduct an audit of that CATV operator's franchise fees or service provider fees derived from the provision of cable and video services to subscribers within the franchise area to determine whether the amount of franchise fees or service provider fees paid by that CATV operator to the municipality was accurate. Any audit conducted under this subsection (a) shall determine, for a period of not more than 4 years after the date the franchise fees or service provider fees were due, any overpayment or underpayment to the municipality by the CATV operator, and the amount due to the municipality or CATV operator is limited to the net difference.
(b) Not more than once every 2 years, a municipality or its agent that is authorized to perform an audit as set forth in subsection (a) of this Section may, subject to the limitations and protections stated in the Local Government Taxpayers' Bill of Rights Act, request information from the CATV operator in the format maintained by the CATV operator in the ordinary course of its business that the municipality reasonably requires in order to perform an audit under subsection (a). The information that may be requested by the municipality includes without limitation the following:
(1) in an electronic format used by the CATV operator

in the ordinary course of its business, the database used by the CATV operator to determine the amount of the franchise fee or service provider fee due to the municipality; and

(2) in a format used by the CATV operator in the

ordinary course of its business, summary data, as needed by the municipality, to determine the CATV operator's franchise fees or service provider fees derived from the provision of cable and video services to subscribers within the CATV operator's franchise area.

(c) The CATV operator must provide the information requested under subsection (b) within:
(1) 60 days after the receipt of the request if the

population of the requesting municipality is 500,000 or less; or

(2) 90 days after the receipt of the request if the

population of the requesting municipality exceeds 500,000.

The time in which a CATV operator must provide the information requested under subsection (b) may be extended by written agreement between the municipality or its agent and the CATV operator.
(c-5) The municipality or its agent must provide an initial report of its audit findings to the CATV operator no later than 90 days after the information set forth in subsection (b) of this Section has been provided by the CATV operator. This 90-day timeline may be extended one time by written agreement between the municipality or its agents and the CATV operator. However, in no event shall an extension of time exceed 90 days. This initial report of audit findings shall detail the basis of its findings and provide, but not be limited to, the following information: (i) any overpayments of franchise fees or service provider fees, (ii) any underpayments of franchise fees or service provider fees, (iii) all municipal addresses that should be included in the CATV operator's database and attributable to that municipality for determination of franchise fees or service provider fees, and (iv) addresses that should not be included in the CATV operator's database and addresses that are not attributable to that municipality for determination of franchise fees or service provider fees. Generally accepted auditing standards shall be utilized by the municipality and its agents in its review of information provided by the CATV operator.
(c-10) In the event that the municipality or its agent does not provide the initial report of the audit findings to the CATV operator with the timeframes set forth in subsection (c-5) of this Section, then the audit shall be deemed completed and to have conclusively found that there was no overpayment or underpayment by the CATV operator during the 24 months prior to the municipality or its agents requesting the information set forth in subsection (b) of this Section.
(d) If an audit by the municipality or its agents finds an error by the CATV operator in the amount of the franchise fees or service provider fees paid by the CATV operator to the municipality, then the municipality shall notify the CATV operator of the error. Any such notice must be given to the CATV operator by the municipality or its agent within 90 days after the municipality or its agent discovers the error, and no later than 4 years after the date the franchise fee or service provider fee was due. Upon such a notice, the CATV operator must submit a written response within 60 days after receipt of the notice stating that the CATV operator has corrected the error on a prospective basis or stating the reason that the error is inapplicable or inaccurate. The municipality or its agent then has 60 days after the receipt of the CATV operator's response to review and contest the conclusion of the CATV operator. No legal proceeding to collect a deficiency or overpayment based upon an alleged error shall be commenced unless within 180 days after the municipality's notification of the error to the CATV operator the parties are unable to agree on the disposition of the audit findings.
Any legal proceeding to collect a deficiency as set forth in this subsection (d) shall be filed in the appropriate circuit court.
(e) No CATV operator is liable for any error in past franchise fee or service provider fee payments that was unknown by the CATV operator prior to the audit process unless (i) the error was due to negligence on the part of the CATV operator in the collection or processing of required data and (ii) the municipality had not failed to respond in writing in a timely manner to any written request of the CATV operator to review and correct information used by the CATV operator to calculate the appropriate franchise fees or service provider fees if a diligent review of such information by the municipality reasonably could have been expected to discover such error.
(f) All account specific information provided by a CATV operator under this Section may be used only for the purpose of an audit conducted under this Section and the enforcement of any franchise fee or service provider fee delinquent claim. All such information must be held in strict confidence by the municipality and its agents and may not be disclosed to the public under the Freedom of Information Act or under any other similar statutes allowing for or requiring public disclosure.
(f-5) All contracts by and between a municipality and a third party for the purposes of conducting an audit as contemplated in this Article shall be disclosed to the public under the Freedom of Information Act or under similar statutes allowing for or requiring public disclosure.
(g) For the purposes of this Section, "CATV operator" means a person or entity that provides cable and video services under a franchise agreement with a municipality pursuant to Section 11-42-11 of the Municipal Code and a holder authorized under Section 21-401 of the Cable and Video Competition Law of 2007 as consistent with Section 21-901 of that Law.
(h) This Section does not apply to any action that was commenced, to any complaint that was filed, or to any audit that was commenced before the effective date of this amendatory Act of the 96th General Assembly. This Section also does not apply to any franchise agreement that was entered into before the effective date of this amendatory Act of the 96th General Assembly unless the franchise agreement contains audit provisions but no specifics regarding audit procedures.
(i) The provisions of this Section shall not be construed as diminishing or replacing any civil remedy available to a municipality, taxpayer, or tax collector.
(j) If a contingent fee is paid to an auditor, then the payment must be based upon the net difference of the complete audit.
(k) Within 90 days after the effective date of this amendatory Act of the 96th General Assembly, a municipality shall provide to any CATV operator a complete list of addresses within the corporate limits of the municipality and shall annually update the list.
(l) This Section is a denial and limitation of home rule powers and functions under subsection (h) of Section 6 of Article VII of the Illinois Constitution.
(m) This Section does not apply to any municipality having a population of more than 1,000,000.
(Source: P.A. 99-6, eff. 6-29-15.)

(65 ILCS 5/11-42-11.1) (from Ch. 24, par. 11-42-11.1)
Sec. 11-42-11.1. (a) In any instance in which a municipality has (i) granted a franchise to any community antenna television company or (ii) decided for the municipality itself to construct, operate or maintain a cable television system within a designated area, no property owner, condominium association, managing agent, lessee or other person in possession or control of any residential building located within the designated area shall forbid or prevent any occupant, tenant or lessee of any such building from receiving cable television service from such franchisee or municipality, nor demand or accept payment from any such occupant, tenant or lessee in any form as a condition of permitting the installation of cable television facilities or the maintenance of cable television service in any such building or any portion thereof occupied or leased by such occupant, tenant or lessee, nor shall any such property owner, condominium association, managing agent, lessee or other person discriminate in rental charges or otherwise against any occupant, tenant or lessee receiving cable service; provided, however, that the owner of such building may require, in exchange and as compensation for permitting the installation of cable television facilities within and upon such building, the payment of just compensation by the cable television franchisee which provides such cable television service, said sum to be determined in accordance with the provisions of subparagraphs (c) and (d) hereof, and provided further that the cable television franchisee installing such cable television facilities shall agree to indemnify the owner of such building for any damage caused by the installation, operation or removal of such cable television facilities and service.
No community antenna television company shall install cable television facilities within a residential building pursuant to this subparagraph (a) unless an occupant, tenant or lessee of such residential building requests the delivery of cable television services. In any instance in which a request for service is made by more than 3 occupants, tenants or lessees of a residential building, the community antenna television company may install cable television facilities throughout the building in a manner which enables the community antenna television company to provide cable television services to occupants, tenants or lessees of other residential units without requiring the installation of additional cable television facilities other than within the residential units occupied by such other occupants, tenants or lessees.
(b) In any instance in which a municipality has (i) granted a franchise to any community antenna television company or (ii) decided for the municipality itself to construct, operate or maintain a cable television system within a designated area, no property owner, condominium association, managing agent, lessee or other person in possession and control of any improved or unimproved real estate located within such designated area shall forbid or prevent such cable television franchisee or municipality from entering upon such real estate for the purpose of and in connection with the construction or installation of such cable television system and cable television facilities, nor shall any such property owner, condominium association, managing agent, lessee or other person in possession or control of such real estate forbid or prevent such cable television franchisee or municipality from constructing or installing upon, beneath or over such real estate, including any buildings or other structures located thereon, hardware, cable, equipment, materials or other cable television facilities utilized by such cable franchisee or municipality in the construction and installation of such cable television system; provided, however, that the owner of any such real estate may require, in exchange and as compensation for permitting the construction or installation of cable television facilities upon, beneath or over such real estate, the payment of just compensation by the cable television franchisee which provides such cable television service, said sum to be determined in accordance with the provisions of subparagraphs (c) and (d) hereof, and provided further that the cable television franchisee constructing or installing such cable television facilities shall agree to indemnify the owner of such real estate for any damage caused by the installation, operation or removal of such cable television facilities and service.
(c) In any instance in which the owner of a residential building or the owner of improved or unimproved real estate intends to require the payment of just compensation in excess of $1 in exchange for permitting the installation of cable television facilities in and upon such building, or upon, beneath or over such real estate, the owner shall serve written notice thereof upon the cable television franchisee. Any such notice shall be served within 20 days of the date on which such owner is notified of the cable television franchisee's intention to construct or install cable television facilities in and upon such building, or upon, beneath or over such real estate. Unless timely notice as herein provided is given by the owner to the cable television franchisee, it will be conclusively presumed that the owner of any such building or real estate does not claim or intend to require a payment of more than $1 in exchange and as just compensation for permitting the installation of cable television facilities within and upon such building, or upon, beneath or over such real estate. In any instance in which a cable television franchisee intends to install cable television facilities as herein provided, written notice of such intention shall be sent by the cable television franchisee to the property owner or to such person, association or managing agent as shall have been appointed or otherwise designated to manage or operate the property. Such notice shall include the address of the property, the name of the cable television franchisee, and information as to the time within which the owner may give notice, demand payment as just compensation and initiate legal proceedings as provided in this subparagraph (c) and subparagraph (d). In any instance in which a community antenna television company intends to install cable television facilities within a residential building containing 12 or more residential units or upon, beneath, or over real estate that is used as a site for 12 or more manufactured housing units, 12 or more mobile homes, or a combination of 12 or more manufactured housing units and mobile homes, the written notice shall further provide that the property owner may require that the community antenna television company submit to the owner written plans identifying the manner in which cable television facilities are to be installed, including the proposed location of coaxial cable. Approval of such plans by the property owner shall not be unreasonably withheld and such owners' consent to and approval of such plans shall be presumed unless, within 30 days after receipt thereof, or in the case of a condominium association, 90 days after receipt thereof, the property owner identifies in writing the specific manner in which such plans deviate from generally accepted construction or safety standards, and unless the property owner contemporaneously submits an alternative construction plan providing for the installation of cable television facilities in an economically feasible manner. The community antenna television company may proceed with the plans originally submitted if an alternative plan is not submitted by the property owner within 30 days, or in the case of a condominium association, 90 days, or if an alternative plan submitted by the property owner fails to comply with generally accepted construction and safety standards or does not provide for the installation of cable television facilities in an economically feasible manner. For purposes of this subsection, "mobile home" and "manufactured housing unit" have the same meaning as in the Illinois Manufactured Housing and Mobile Home Safety Act.
(d) Any owner of a residential building described in subparagraph (a), and any owner of improved or unimproved real estate described in subparagraph (b), who shall have given timely written notice to the cable television franchisee as provided in subparagraph (c), may assert a claim for just compensation in excess of $1 for permitting the installation of cable television facilities within and upon such building, or upon, beneath or over such real estate. Within 30 days after notice has been given in accordance with subparagraph (c), the owner shall advise the cable television franchisee in writing of the amount claimed as just compensation. If within 60 days after the receipt of the owner's claim, the cable television franchisee has not agreed to pay the amount claimed or some other amount acceptable to the owner, the owner may bring suit to enforce such claim for just compensation in any court of competent jurisdiction and, upon timely demand, may require that the amount of just compensation be determined by a jury. Any such action shall be commenced within 6 months of the notice given by the cable television franchisee pursuant to subparagraph (c) hereof. In any action brought to determine such amount, the owner may submit evidence of a decrease in the fair market value of the property occasioned by the installation or location of the cable on the property, that the owner has a specific alternative use for the space occupied by cable television facilities, the loss of which will result in a monetary loss to the owner, or that installation of cable television facilities within and upon such building or upon, beneath or over such real estate otherwise substantially interferes with the use and occupancy of such building to an extent which causes a decrease in the fair market value of such building or real estate.
(e) Neither the giving of a notice by the owner under subparagraph (c), nor the assertion of a specific claim, nor the initiation of legal action to enforce such claim, as provided under subparagraph (d), shall delay or impair the right of the cable television franchisee to construct or install cable television facilities and maintain cable television services within or upon any building described in subparagraph (a) or upon, beneath or over real estate described in subparagraph (b).
(f) Notwithstanding the foregoing, no community antenna television company or municipality shall enter upon any real estate or rights of way in the possession or control of any public utility, railroad or owner or operator of an oil, petroleum product, chemical or gas pipeline to install or remove cable television facilities or to provide underground maintenance or repair services with respect thereto, prior to delivery to the public utility, railroad or pipeline owner or operator of written notice of intent to enter, install, maintain, or remove. For the purposes of this subsection (f), and only in the case of real estate or rights-of-way in possession of or in control of a railroad, the right to enter upon includes the installation, construction, operation, repair, maintenance, or removal of wire, cable, fiber, conduit, or related facilities that are at, above, or below grade and that cross the real estate or rights-of-way in a manner that runs generally perpendicular to the railroad tracks or railroad right-of-way. For the purposes of this subsection (f), and only in the case of real estate or rights-of-way in possession of or in the control of a railroad, the right to enter upon does not apply to wire, cable, fiber, conduit, or related facilities that run along, within, and generally parallel to, but do not cross, the railroad tracks or railroad right-of-way. No entry shall be made until at least 30 days after receipt of such written notice. Such written notice, which shall be delivered to the registered agent of such public utility, railroad or pipeline owner or operator shall include the following information:
(i) The date of the proposed installation,

maintenance, repair, or removal and projected length of time required to complete such installation, maintenance, repair or removal;

(ii) The manner and method of, and the detailed

design and construction plans that conform to the applicable published and publicly available American Railway Engineering and Maintenance-of-Way Association standards and the published and publicly available standards for the appropriate railroad for, such installation, maintenance, repair, or removal;

(iii) The location of the proposed entry and path of

cable television facilities proposed to be placed, repaired, maintained or removed upon the real estate or right of way;

(iv) The written agreement of the community antenna

television company to indemnify and hold harmless such public utility, railroad or pipeline owner or operator from the costs of any damages directly or indirectly caused by the installation, maintenance, repair, operation, or removal of cable television facilities. Upon request of the public utility, railroad, or owner or operator of an oil, petroleum product, chemical or gas pipeline, the community antenna television company shall provide proof that it has purchased and will maintain a policy or policies of insurance in amounts sufficient to provide coverage for personal injury and property damage losses caused by or resulting from the installation, maintenance, repair, or removal of cable television facilities. The written agreement shall provide that the community antenna television company shall maintain such policies of insurance in full force and effect as long as cable television facilities remain on the real estate or right of way; and

(v) A statement, based upon information available to

the community antenna television company, confirming that the proposed installation, maintenance, repair, or removal does not create a dangerous condition or threaten public or employee safety and will not adversely impact railroad operations or disrupt vital transportation services.

For purposes of this subsection (f), and only in the case of real estate or rights-of-way in possession of or in control of a railroad, "community antenna television company" includes a holder, cable operator, or broadband service provider, as those terms are defined in Section 21-201 of the Public Utilities Act.
Within 30 days of receipt of the written prior notice of entry the public utility, railroad or pipeline owner or operator shall investigate and determine whether or not the proposed entry and installation or repair, maintenance, or removal would create a dangerous condition threatening the safety of the public or the safety of its employees or threatening to cause an interruption of the furnishing of vital transportation, utility or pipeline services and upon so finding shall so notify the community antenna television company or municipality of such decision in writing. Initial determination of the existence of such a dangerous condition or interruption of services shall be made by the public utility, railroad or pipeline owner or operator whose real estate or right of way is involved. In the event that the community antenna television company or municipality disagrees with such determination, a determination of whether such entry and installation, maintenance, repair, or removal would create such a dangerous condition or interrupt services shall, upon application of the community antenna television company, be made by the Illinois Commerce Commission Transportation Division in accordance with the Commission's Rail Safety Program. An initial written determination of a public utility, railroad, or pipeline owner or operator timely made and transmitted to the community antenna television company or municipality, in the absence of a determination by the Illinois Commerce Commission Transportation Division, in accordance with the Commission's Rail Safety Program, or a court of competent jurisdiction finding to the contrary, bars the entry of the community antenna television company or municipality upon the real estate or right of way for any purpose.
Any public utility, railroad or pipeline owner or operator may assert a written claim against any community antenna television company for just compensation within 30 days after written notice has been given in accordance with this subparagraph (f). If, within 60 days after the receipt of such claim for compensation, the community antenna television company has not agreed to the amount claimed or some other amount acceptable to the public utility, railroad or pipeline owner or operator, the public utility, railroad or pipeline owner or operator may bring suit to enforce such claim for just compensation in any court of competent jurisdiction and, upon timely demand, may require that the amount of just compensation be determined by a jury. Any such action shall be commenced within 6 months of the notice provided for in this subparagraph (f). In any action brought to determine such just compensation, the public utility, railroad or pipeline owner or operator may submit such evidence as may be relevant to the issue of just compensation. Neither the assertion of a claim for compensation nor the initiation of legal action to enforce such claim shall delay or impair the right of the community antenna television company to construct or install cable television facilities upon any real estate or rights of way of any public utility, railroad or pipeline owner or operator.
To the extent that the public utility, railroad, or owner or operator of an oil, petroleum product, chemical or gas pipeline deems it appropriate to supervise, monitor or otherwise assist the community antenna television company in connection with the installation, maintenance, repair or removal of cable television facilities upon such real estate or rights of way, the community antenna television company shall reimburse the public utility, railroad or owner or operator of an oil, petroleum product, chemical or gas pipeline for costs reasonable and actually incurred in connection therewith.
The provisions of this subparagraph (f) shall not be applicable to any easements, rights of way or ways for public service facilities in which public utilities, other than railroads, have any interest pursuant to "An Act to revise the law in relation to plats", approved March 21, 1874, as amended, and all ordinances enacted pursuant thereto. Such easements, rights of way and ways for public service facilities are hereby declared to be apportionable and upon written request by a community antenna television company, public utilities shall make such easements, rights of way and ways for public service facilities available for the construction, maintenance, repair or removal of cable television facilities provided that such construction, maintenance, repair or removal does not create a dangerous condition threatening the safety of the public or the safety of such public utility employees or threatening to cause an interruption of the furnishing of vital utility service. Initial determination of the existence of such a dangerous condition or interruption of services shall be made by the public utility whose easement, right of way or way for public service facility is involved. In the event the community antenna television company or municipality disagrees with such determination, a determination of whether such construction, maintenance, repair or removal would create such a dangerous condition or threaten to interrupt vital utility services, shall be made by a court of competent jurisdiction upon the application of such community antenna television company.
If a municipality notifies or a municipality requires a developer to notify a public utility before or after issuing a permit or other authorization for the construction of residential buildings, then the municipality or developer shall, at the same time, similarly notify any community antenna television system franchised by or within that municipality.
In addition to such other notices as may be required by this subparagraph (f), a community antenna television company or municipality shall not enter upon the real estate or rights of way of any public utility, railroad or pipeline owner or operator for the purposes of above-ground maintenance or repair of its television cable facilities without giving 96 hours prior written notice to the registered agent of the public utility, railroad or pipeline owner or operator involved, or in the case of a public utility, notice may be given through the statewide one-call notice system provided for by General Order of the Illinois Commerce Commission or, if in Chicago, through the system known as the Chicago Utility Alert Network.
(Source: P.A. 100-251, eff. 8-22-17.)

(65 ILCS 5/11-42-11.2)
Sec. 11-42-11.2. Cable and video competition.
(a) A person or entity seeking to provide cable service or video service in this State after June 30, 2007 (the effective date of Public Act 95-9) shall either (1) obtain a State-issued authorization pursuant to Section 21-401 of the Public Utilities Act; (2) obtain authorization pursuant to Section 11-42-11 of the Illinois Municipal Code; or (3) obtain authorization pursuant to Section 5-1095 of the Counties Code. All providers offering or providing cable or video service in this State shall have authorization pursuant to either (i) the Cable and Video Competition Law of 2007; (ii) Section 11-42-11 of the Illinois Municipal Code; or (iii) Section 5-1095 of the Counties Code.
(b) A person or entity seeking to provide cable service or video service in this State after June 30, 2007 (the effective date of Public Act 95-9) shall not use the public rights-of-way for the installation or construction of facilities for the provision of cable service or video service or offer cable service or video service until it has (i) obtained a State-issued authorization to offer or provide cable or video service under Section 21-401 of the Public Utilities Act; (ii) obtained authorization under Section 11-42-11 of the Illinois Municipal Code; or (iii) obtained authorization under Section 5-1095 of the Counties Code. Nothing in this Section shall prohibit a local unit of government from granting a permit to a person or entity for the use of the public rights-of-way to install or construct facilities to provide cable service or video service, at its sole discretion. No unit of local government shall be liable for denial or delay of a permit prior to the issuance of a State-issued authorization.
(c) For the purposes of subsection (e) of Section 11-42-11 of this Code, a State-issued authorization under Article XXI of the Public Utilities Act shall be considered substantially equivalent in terms and conditions as an existing cable provider.
(d) Nothing in Article XXI of the Public Utilities Act shall constitute a basis for modification of an existing cable franchise or an injunction against or for the recovery of damages from a municipality pursuant to Section 11-42-11 because of an application for or the issuance of a State-issued authorization under that Article XXI.
(Source: P.A. 95-9, eff. 6-30-07; 95-876, eff. 8-21-08.)

(65 ILCS 5/11-42-12) (from Ch. 24, par. 11-42-12)
Sec. 11-42-12. The corporate authorities of each municipality may license and regulate parking garages, lots and ramps. They may require that the owner of a parking garage, lot or ramp post a bond in an amount established by ordinance to assure the payment of any damages to vehicles while under the control of a parking garage, lot or ramp. The words "parking garages, lots and ramps" as herein used do not include private parking garages, lots and ramps operated for the sole use of the owner, his employees, agents, and customers.
(Source: Laws 1968, p. 515.)

(65 ILCS 5/11-42-13) (from Ch. 24, par. 11-42-13)
Sec. 11-42-13. The corporate authorities of each municipality may require that an "arborist or tree expert", as defined in this Section, be registered by the municipality to do business within that municipality. As used in this Section, "arborist or tree expert" means any person who, for profit, diagnoses the condition of shade or ornamental trees and shrubs and recommends or supervises the treatment of any such trees, or in any manner treats any such trees, by feeding or fertilizing, or by pruning, trimming, bracing, treating cavities or other methods. However no municipality may charge a fee for such registration. Any person acting within the scope of his or her employment with any public utility shall be exempt from such registration. Any municipality which requires such registration may exempt from such registration any person acting within the scope of his or her employment with the municipality.
(Source: P.A. 85-854.)

(65 ILCS 5/11-42-14) (from Ch. 24, par. 11-42-14)
Sec. 11-42-14. Landscape waste. The corporate authorities of a municipality may register certain persons in the landscape maintenance business or in the business of generating landscape waste as defined in the Environmental Protection Act. No municipality may, however, charge a fee for that registration.
A municipality that requires registration may exempt any person acting within the scope of his or her employment with the municipality.
A person acting within the scope of his or her employment with a public utility and a person who is an "applicator for hire" as defined in the Lawn Care Products Application and Notice Act are exempt from this Section.
(Source: P.A. 86-1470.)

(65 ILCS 5/11-42-15)
Sec. 11-42-15. Wind energy systems. For electric generating wind devices other than those with a nameplate generating capacity of less than 100 kilowatts that are used primarily by an end user, a municipality may prohibit any electric generating wind device from locating within its corporate limits, provided that the regulation is not inconsistent with another municipality's zoning regulation. This Section shall apply only to electric generating wind devices permitted after the effective date of this amendatory Act of the 98th General Assembly.
(Source: P.A. 98-204, eff. 8-9-13.)

(65 ILCS 5/11-42-16)
Sec. 11-42-16. Household goods recycling bins.
(a) Notwithstanding any other provision of law, any municipality may by ordinance require that all household goods recycling bins have a permanent, written, printed label affixed to the bin that is prominently displayed and includes the following: (1) the name, address, and contact information of the person or entity owning, operating, or maintaining that bin; and (2) whether the person or entity owning, operating, or maintaining the bin is a not for profit entity or a for profit entity.
(b) As used in this Section:
"Household goods recycling bin" or "bin" means a container or receptacle held out to the public as a place for people to discard clothes, shoes, books, and other recyclable items until they are taken away for resale, re-use, recycling, or redistribution by the person or entity that owns, operates, or maintains the bin.
"Not for profit entity" means any entity that is officially recognized by the United States Internal Revenue Service as a tax-exempt entity described in Section 501(c)(3) of the Internal Revenue Code of 1986 (or any successor provision of federal tax law).
(Source: P.A. 98-1116, eff. 1-1-15.)

(65 ILCS 5/Art. 11 Div. 42.1 heading)

(65 ILCS 5/11-42.1-1) (from Ch. 24, par. 11-42.1-1)
Sec. 11-42.1-1. (a) Except as provided otherwise in this Section, a municipality may not enter into a contract or agreement with an individual or other entity that is delinquent in the payment of any tax administered by the Department of Revenue unless the individual or other entity is contesting, in accordance with the procedures established by the appropriate revenue Act, its liability for the tax or the amount of tax. Before awarding a contract, the municipality shall obtain a statement under oath from the individual or entity that no such taxes are delinquent. Making a false statement is a Class A misdemeanor. In addition, making a false statement voids the contract and allows the municipality to recover all amounts paid to the individual or entity under the contract in a civil action. A municipality may not regulate contracts with individuals or entities that are delinquent in payment of such taxes in a manner inconsistent with this Section. This Section is a limitation under subsection (i) of Section 6 of Article VII of the Illinois Constitution on the concurrent exercise by home rule municipalities of powers and functions exercised by the State.
(b) For purposes of this Section, a person or other entity shall not be considered delinquent in the payment of a tax if the person or entity (1) has entered into an agreement with the Department of Revenue for the payment of all such taxes that are due and (2) is in compliance with the agreement. In that case, the sworn statement required by subsection (a) shall state those facts.
(c) Notwithstanding the provisions of subsection (a), a municipality may enter into a contract with an individual or other entity that is delinquent in the payment of a tax if the contracting authority for the municipality determines that:
(1) the contract is for goods or services vital to

the public health, safety, or welfare; and

(2) the municipality is unable to acquire the goods

or services at a comparable price and of comparable quality from other sources.

(Source: P.A. 86-1039.)

(65 ILCS 5/Art 11 prec Div 43 heading)

(65 ILCS 5/Art. 11 Div. 43 heading)

(65 ILCS 5/11-43-1) (from Ch. 24, par. 11-43-1)
Sec. 11-43-1. The corporate authorities of each municipality may levy taxes for and provide general assistance for persons in need thereof as provided in "The Illinois Public Aid Code" as now or hereafter amended, in municipalities of 500,000 or more inhabitants. The administration of general assistance in any such municipality, including the expenditure of the proceeds of taxes levied and to be levied by the municipality for such purpose, shall be vested in the county department of public aid of the county in which such municipality is located, as provided in "The Illinois Public Aid Code". Any taxes levied or to be levied for such purpose in such municipalities may also be used for the payment of warrants issued against and in anticipation of such taxes and accrued interest thereon and for the payment of the cost of administering such assistance.
(Source: P.A. 77-880.)

(65 ILCS 5/11-43-2) (from Ch. 24, par. 11-43-2)
Sec. 11-43-2. Taxes levied by any municipality having a population of 500,000 or more for general assistance for persons in need thereof as provided in The Illinois Public Aid Code, as now or hereafter amended, for each fiscal year shall not exceed the rate of .10% upon the value of all property therein as that property is equalized or assessed by the Department of Revenue. Nor shall the rate produce in excess of the amount needed in that municipality for general assistance for persons in need thereof.
All money received from these taxes and moneys collected or recovered by or in behalf of the municipality under The Illinois Public Aid Code shall be used exclusively for the furnishing of general assistance within the municipality; for the payment of administrative costs thereof; and for the payment of warrants issued against and in anticipation of the general assistance taxes, and accrued interest thereon. Until January 1, 1974, the treasurer of the municipality, shall pay all moneys received from general assistance taxes and all the moneys collected or recovered by or in behalf of the municipality under The Illinois Public Aid Code into the special fund in the county treasury established pursuant to Section 12-21.14 of that Code. After December 31, 1973, but not later than June 30, 1979, the treasurer of the municipality shall pay all moneys received from general assistance taxes and collections or recoveries directly into the Special Purposes Trust Fund (now known as the DHS Special Purposes Trust Fund) established by Section 12-10 of The Illinois Public Aid Code. After June 30, 1979, moneys and funds designated by this Section shall be paid into the General Revenue Fund as reimbursement for appropriated funds disbursed.
Upon the filing with the county clerk of a certified copy of an ordinance levying such taxes, the county clerk shall extend the taxes upon the books of the collector of state and county taxes within that municipality in the manner provided in Section 8-3-1 for the extension of municipal taxes.
(Source: P.A. 99-933, eff. 1-27-17.)

(65 ILCS 5/Art 11 prec Div 44 heading)

(65 ILCS 5/Art. 11 Div. 44 heading)

(65 ILCS 5/11-44-1) (from Ch. 24, par. 11-44-1)
Sec. 11-44-1. The corporate authorities of each municipality may regulate public and private water-landing places, wharves, docks, canals, slips, and levees.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-44-2) (from Ch. 24, par. 11-44-2)
Sec. 11-44-2. The corporate authorities of each municipality may regulate the anchorage and landing of all water craft and their cargoes.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-44-3) (from Ch. 24, par. 11-44-3)
Sec. 11-44-3. The corporate authorities of each municipality may license, regulate, and prohibit water craft used about the harbor, or within the jurisdiction.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-44-4) (from Ch. 24, par. 11-44-4)
Sec. 11-44-4. The corporate authorities of each municipality may fix the rate of wharfage and dockage.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-44-5) (from Ch. 24, par. 11-44-5)
Sec. 11-44-5. The corporate authorities of each municipality may collect wharfage and dockage from all water craft using any public landing place, wharf, dock, or levee.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-44-6) (from Ch. 24, par. 11-44-6)
Sec. 11-44-6. The corporate authorities of each municipality may regulate the use of harbors, towing of vessels, and the opening and passing of bridges.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-44-7) (from Ch. 24, par. 11-44-7)
Sec. 11-44-7. The corporate authorities of each municipality may appoint harbor masters and define their duties.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-44-8) (from Ch. 24, par. 11-44-8)
Sec. 11-44-8. The powers conferred by Sections 11-44-1 through 11-44-7 shall be exercised in a manner not inconsistent with the provisions of the "Boat Registration and Safety Act", as heretofore and hereafter amended.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/Art 11 prec Div 45 heading)

(65 ILCS 5/Art. 11 Div. 45 heading)

(65 ILCS 5/11-45-1) (from Ch. 24, par. 11-45-1)
Sec. 11-45-1. Whenever a municipality with a population of less than 500,000 is authorized as provided in this Division 45, the municipality may levy each year a tax not exceeding .04% of the value of the taxable property within the municipality, as equalized or assessed by the Department of Revenue, for the maintenance or employment of a municipal band for musical purposes or for the maintenance and conduct of programs in the performing arts, or both.
This authority shall be initiated by a petition signed by electors equal in number to 5% of the number of votes cast at the last preceding regular municipal election. The petition shall be filed with the municipal clerk and shall request that the question set forth in Section 11-45-2 be submitted to the electors.
However, municipalities authorized to levy this tax on July 1, 1967 shall have a rate limitation of .04% or the rate limitation in effect on that date whichever is greater.
The foregoing limitations upon tax rates may be increased or decreased under the referendum provisions of the General Revenue Law of Illinois.
(Source: P.A. 81-1509.)

(65 ILCS 5/11-45-2) (from Ch. 24, par. 11-45-2)
Sec. 11-45-2. When such a petition is filed, the municipal clerk shall certify the question for submission by the proper election authority to the electors at an election in accordance with the general election law. The question shall be in substantially the following form:
--------------------------------------------------------------
Shall a tax not exceeding
......% be levied each year
on all taxable property in the YES
....... of ...... for the
purpose of providing a fund for
the maintenance or employment -------------------------
of a municipal band for
musical purposes and/or for
the maintenance, and conduct of NO
programs in the performing
arts?
--------------------------------------------------------------
(Source: P.A. 81-1489.)

(65 ILCS 5/11-45-3) (from Ch. 24, par. 11-45-3)
Sec. 11-45-3. The levy shall be authorized if a majority of the votes cast on the question are in favor of the levy. The corporate authorities shall then levy a tax sufficient to maintain or employ such a band or to provide for the maintenance and conduct of programs in the performing arts, or both, but not exceeding .04% of the value of the taxable property within the municipality, as equalized or assessed by the Department of Revenue, and not exceeding the amount stated in the petition. This annual tax shall be in addition to the amount authorized to be levied for general purposes as provided by Section 8-3-1.
Except as provided in Section 11-45-4, all funds derived from this levy shall be expended as provided in Section 11-45-1.
The foregoing limitation upon the rate of tax may be increased or decreased under the referendum provisions of the General Revenue Law of Illinois.
(Source: P.A. 81-1509.)

(65 ILCS 5/11-45-4) (from Ch. 24, par. 11-45-4)
Sec. 11-45-4. Whenever a 2 year period has elapsed during which a municipal band or performing arts activities have not functioned and during the last year of which the tax authorized by this Division 45 has not been levied, the municipal authorities may pass an ordinance transferring the unobligated balance in the band tax fund to the general corporate fund.
(Source: Laws 1967, p. 2339.)

(65 ILCS 5/11-45-5) (from Ch. 24, par. 11-45-5)
Sec. 11-45-5. A petition signed by electors equal in number to 5% of the number of votes cast at the last preceding regular municipal election may be filed at any time with the corporate authorities requesting that the following question be submitted to the electors, to wit: "Shall the power to levy a tax for the purpose of providing a fund for the maintenance or employment of a municipal band for musical purposes and/or for the maintenance and conduct of programs in the performing arts be continued?" The municipal clerk shall certify this question for submission by the proper election authority at an election in accordance with the general election law. If a majority of the votes cast on the question are opposed to such continuation, no further levy for that purpose shall be made.
(Source: P.A. 81-1489.)

(65 ILCS 5/11-45-6) (from Ch. 24, par. 11-45-6)
Sec. 11-45-6. Any municipality which, immediately prior to January 1, 1942, had authority as provided in "An Act in relation to the employment or maintaining of musical bands by municipalities," approved June 26, 1925, as amended, to levy an annual tax for the purpose of providing a fund for the maintenance or employment of a municipal band for musical purposes, may continue to levy the tax for that purpose under this Division 45 without submitting the question of its levy to the electors for approval, unless the electors vote to cancel the power to levy that tax. The corporate authorities may, by ordinance or resolution, cause a portion of the tax to be used to maintain and conduct programs in the performing arts providing it does not exceed .05% of the value of the taxable property within the municipality, as equalized or assessed by the Department of Revenue.
(Source: P.A. 81-1509.)

(65 ILCS 5/11-45-7) (from Ch. 24, par. 11-45-7)
Sec. 11-45-7. In any municipality which has a population of more than 100,000 and not more than 200,000, which municipality is authorized to levy the tax authorized in this Division 45, the mayor of such municipality shall, with the approval of the city council, proceed to appoint a commission of 5 persons chosen from the citizens at large with reference to their fitness for such office; and/or in any municipality with a population of less than 500,000 which levies a "Recreation Tax" under Division 95 of the Municipal Code, the corporate authorities may designate the Recreation Board as the commission to conduct and maintain a municipal band and/or programs in the performing arts.
(Source: Laws 1967, p. 2339.)

(65 ILCS 5/11-45-8) (from Ch. 24, par. 11-45-8)
Sec. 11-45-8. The commissioners provided for in Section 11-45-7 in the specified municipalities shall hold office, one for one year, one for 2 years, one for 3 years, one for 4 years and one for 5 years from the first day of October, 1947. The mayor shall designate for the original appointees what term is to be served by each commissioner at the time of appointment. Thereafter the mayor shall, prior to the first day of October each year, appoint one commissioner to serve for a term of 5 years and until his successor is appointed. The mayor may, by and with the consent of the city council, remove any commissioner for misconduct or neglect of duty. No commissioner appointed hereunder, shall be interested in any supplies or contract with the commission, and no commissioner shall receive any compensation for services as such.
(Source: Laws 1967, p. 2339.)

(65 ILCS 5/11-45-9) (from Ch. 24, par. 11-45-9)
Sec. 11-45-9. Vacancies in such office of commissioner occasioned by removal, resignation or otherwise, shall be filled in like manner as original appointments, such appointments to be for the unexpired term.
(Source: Laws 1967, p. 2339.)

(65 ILCS 5/11-45-10) (from Ch. 24, par. 11-45-10)
Sec. 11-45-10. Such commissioners shall, at the beginning of their term of office and annually thereafter, meet and organize. The commissioner having one year to serve shall act as chairman; the commissioner having 2 years to serve shall be vice-chairman and shall act in the absence of the chairman. The commissioners shall appoint one of their number secretary. The commissioners may make and adopt such by-laws, rules and regulations for their own guidance and for the carrying out of their duties, as may be expedient not inconsistent with the provision of this Division 45. They shall have the exclusive control of the expenditure of all money collected for the maintenance or employment of a municipal band for musical purposes and/or for the maintenance and conduct of programs in the performing arts, and for the construction, purchase or lease and maintenance of a band-shell or similar structure, referred to hereinafter, for the presentation of concerts or such programs as may be presented by them. All money received for such municipal band and/or performing arts shall be deposited in the treasury of such specified municipality to the credit of the municipal band and/or performing arts fund and shall be kept separate and apart from other moneys of such municipality. Such fund may be drawn upon by the properly authenticated vouchers of the commission. The commissioners shall each year, prior to the enactment of the annual appropriation ordinance, submit to the city council a certificate indicating the estimated expenses for the maintenance or employment of a municipal band for musical purposes and/or for the maintenance and conduct of programs in the performing arts. The city council shall levy a tax for such amount, provided the amount shall not exceed the limitation fixed in the referendum which adopted the provisions of this Division 45.
(Source: Laws 1967, p. 2339.)

(65 ILCS 5/11-45-11) (from Ch. 24, par. 11-45-11)
Sec. 11-45-11. Whenever the commissioners appointed and acting under the provisions of this Division 45 determine to erect a band-shell or similar structure for the presentation of concerts or programs in the performing arts as may be presented by them, or to purchase a site for same, or to repair, remodel or improve an existing structure, or to build an addition thereto, or to furnish necessary equipment therefor, or to do any or all of these things, or to purchase a building and site, and necessary equipment for the building, or to provide or accumulate a fund for the erection of a new building or structure, the purchase of such building of an addition thereto, or to pay for a site for the building or structure, or to purchase necessary equipment for such, or to do any or all of these things, the commissioners have the following power:
In case a new band-shell or a structure for the performing arts is to be erected, or an existing structure is to be remodeled, repaired, improved, or an addition thereto erected, or the grounds adjacent thereto are to be prepared for seating, lighting, sound and general improvements or necessary equipment therefor purchased, or any or all of such things are to be done, the commissioners shall cause a plan for such band-shell or structure, or for the remodeling, repairing or improving of such band-shell or structure, and the grounds adjacent thereto, or the purchase of necessary equipment therefor to be prepared, and an estimate made of the cost. If a site is to be provided for the same, they shall also cause an estimate to be made of the cost of such site. If necessary equipment is to be provided, the commissioners shall cause an estimate to be made of the cost of such equipment. They may then determine the term of years over which they shall spread the collection of the cost of such band-shell or structure, or the remodeling, repairing or improving of an existing structure, or the erection of an addition thereto, or site, or equipment or any or all of these things, not exceeding 20 years, and shall make a record of their proceedings. The commissioners shall transmit a copy of the record of their proceedings to the city council for its approval. If the city council approves the action of the band commission or the band and performing arts commission or the recreation board if designated, it may, by ordinance, provide that the bonds of the city be issued for the payment of the cost, so estimated as aforesaid, of the structure, or other repairs or equipment herein referred to, in which event the ordinance shall also state the time or times when such bonds, and the interest thereon shall become payable. The whole of the principal of such bonds and the interest thereon, shall be payable within 20 years and interest on such bonds shall not exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract. Such interest may be made payable at such times as the ordinance may prescribe. However, the total tax which may be levied hereunder for municipal band and/or performing arts purposes, including the retirement of the bonds herein, shall not exceed the total which may be authorized by the referendum providing for the levy of a tax as set out in Section 11-45-2. If the city council adopts such an ordinance, the band commission or the band and performing arts commission or the recreation board if designated, shall set aside from the fund each year, a sum sufficient to pay the principal and interest on such bonds. In addition, however, any surplus remaining in the fund at the end of any year after paying the principal and interest on such bonds, and after paying other expenses for maintaining and employing a municipal band and/or for the maintenance and conduct of programs in the performing arts, may be applied to the retirement of such bonds. If, however, the city council shall not provide that bonds of the city be issued as and for the purposes aforesaid, but shall otherwise approve the action of the commission, then the commission shall divide the total cost of the building, improvements or equipment as they shall determine, to spread the collection thereof, and shall certify the amount to the city council each year during the term over which the commissioners shall have determined to spread the collection of the cost of such building, improvements or equipment, or any or all of these things.
The commission may receive any gifts tendered to be applied on the cost of such building, improvements or equipment.
The city council on receiving the last mentioned certificate shall, in its next annual appropriation ordinance, include the amount so certified and shall, for the amount levy and collect a tax to pay the same. The total amount thus levied, including costs of such building, remodeling or equipment, shall not exceed the total which may be authorized by the referendum provided for in Section 11-45-2. However, any surplus remaining in the fund at the end of any year after setting aside funds for such purposes and after paying other expenses for maintaining and employing a municipal band and/or for the maintenance and conduct of programs in the performing arts, may be applied to the fund being accumulated for such building, improvements or equipment.
Such commissioners shall have authority to enter into contracts to carry out the purposes of this Division 45 and to take title to any property acquired by it for municipal band purposes and/or for the maintenance and conduct of programs in the performing arts by the name of "The Municipal Band Commission of the City/Village of ...., Illinois" or "The Municipal Band and Performing Arts Commission of the City/Village of ...., Illinois" or if designated according to Section 45-7, "The Recreation Board of the City/Village of ...., Illinois".
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-4.)

(65 ILCS 5/11-45-12) (from Ch. 24, par. 11-45-12)
Sec. 11-45-12. The commissioners shall determine when they will proceed with the purchase of a building or site, or with the erection of a band-shell or similar structure, or with the remodeling, repairing and equipment, or any other proceeding permitted hereunder. They may proceed at once or determine to wait and allow the fund to accumulate. If the commissioners determine to let the fund accumulate, they shall invest the money in interest paying securities such as are authorized by law for the investment of public funds, thereto remain until the same is needed for proceeding hereunder. The commissioners may contract for the expenditure of such funds for the purposes herein designated and may apply the proceeds of the tax and bonds issued hereunder, toward payment therefor.
(Source: Laws 1967, p. 2339.)

(65 ILCS 5/11-45-13) (from Ch. 24, par. 11-45-13)
Sec. 11-45-13. When the commissioners determine to commence the construction of a band-shell, or performing arts structure, or to proceed as herein otherwise authorized, they may adopt the plans therefor and provide estimates of the costs thereof, and shall advertise for bids for the completion of the program and shall let the contract or contracts for the same to the lowest and best responsible bidder or bidders, and may require from such bidders such security for the performance of the bids as the commissioners may determine.
(Source: Laws 1967, p. 2339.)

(65 ILCS 5/11-45-14) (from Ch. 24, par. 11-45-14)
Sec. 11-45-14. The commissioners, after such band-shell or performing arts structure has been erected, may levy a tax from year to year for such amount as they deem necessary for the maintenance of such structure and surrounding grounds. However, the total amount levied for all of the purposes referred to in these Sections 11-45-7 through 11-45-16 shall not exceed the total which may be authorized by the referendum provided for in Section 11-45-2.
(Source: Laws 1967, p. 2339.)

(65 ILCS 5/11-45-15) (from Ch. 24, par. 11-45-15)
Sec. 11-45-15. The commissioners may, by agreement with the proper officials of any park or school district in which the municipality may be included, erect such structure on the property of such park or school district after leasing such grounds upon a nominal rental basis, the structure so erected to remain the property of the municipality.
(Source: Laws 1967, p. 2339.)

(65 ILCS 5/Art. 11 Div. 45.1 heading)

(65 ILCS 5/11-45.1-1) (from Ch. 24, par. 11-45.1-1)
Sec. 11-45.1-1. The corporate authorities of each municipality may establish cultural centers within the municipality. Such cultural centers may be devoted to the exhibition of works of art, the conduct of programs of music and the performing arts, the establishment of museums, the exhibition of historical objects, the presentation of dramatic productions, and other exhibitions and performances enhancing the cultural and intellectual level of the community.
(Source: P.A. 76-211.)

(65 ILCS 5/11-45.1-2) (from Ch. 24, par. 11-45.1-2)
Sec. 11-45.1-2. For the purpose of establishing such cultural centers, the corporate authorities may acquire all necessary real and personal property by purchase, lease, gift or eminent domain. They may lease portions of a cultural center to any not-for-profit organization engaged in activities within the purview of cultural centers established under this division. The terms and periods of such lease shall be those deemed appropriate by the corporate authorities, provided that no lease may exceed 5 years. The corporate authorities may also lease up to 25% of the floor area of any cultural center to persons, organizations or corporations engaged in noncultural activities, for the purpose of rendering auxiliary services. Such as food dispensing, automobile parking, sale of books, records or publications, and other necessary activities convenient for the use of the cultural centers by the public.
(Source: P.A. 76-211.)

(65 ILCS 5/11-45.1-3) (from Ch. 24, par. 11-45.1-3)
Sec. 11-45.1-3. The corporate authorities may expend corporate funds for the purpose of acquiring, maintaining and operating cultural centers, including but not limited to compensation of employees and payment of operating expenses. The corporate authorities may issue revenue bonds pursuant to ordinance adopted for such purpose. Such bonds shall be payable solely from the revenues to be derived from the operation of the cultural center. Such bonds shall mature at a time not exceeding 40 years from their respective dates of issue and shall be in such form, carry such registration privileges, be executed in such manner, be offered for sale in such manner, and be payable at such place or places and under such conditions and terms as may be provided in the ordinance or in any subsequent ordinance adopted pursuant hereto for the purpose of refunding or refinancing any bonds issued hereunder. The holder or holders of such bonds may bring suit to compel the municipality to perform any covenant or duty created by the ordinance authorizing their issuance. The bonds shall bear interest at a rate not to exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract.
The corporate authorities may receive gifts and donations for the purpose of acquiring, operating and maintaining a cultural center and may enter into contractual arrangements with any public body, private corporation or foundation for the purpose of receiving such grants or gifts. The corporate authorities may acquire and operate one or more buildings or one or more sites as cultural centers pursuant to the powers herein granted.
The foregoing provisions and powers may be administered by such special commission, board, department, or bureau of the municipality or by any existing commission, board, department or bureau of the municipality, as may be provided by ordinance adopted by the corporate authorities.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
Any bonds issued under this Section as limited bonds as defined in Section 3 of the Local Government Debt Reform Act shall comply with the requirements of the Bond Issue Notification Act.
(Source: P.A. 89-655, eff. 1-1-97.)

(65 ILCS 5/11-45.1-4) (from Ch. 24, par. 11-45.1-4)
Sec. 11-45.1-4. Any municipality may levy a tax annually not to exceed .25% of the value, as equalized or assessed by the Department of Revenue, of all the taxable property in the municipality for the purpose of acquiring, operating and maintaining a cultural center, provided that no such tax shall be levied in any such municipality until the question of levying the tax has first been submitted to the electors of that municipality at any election, and the tax has been approved by a majority of the electors voting thereon. Such question shall be certified by the municipal clerk and submitted by the proper election authority. If a majority of the electors of the municipality voting thereon vote for the levy of the tax, the municipality is authorized to levy and collect the tax. This tax shall be in addition to all other taxes which that municipality is now or hereafter may be authorized to levy on the taxable property within the municipality and shall be in addition to taxes for general purposes authorized to be levied, as provided by Section 8-3-1 of this Code. This tax shall be levied and collected in like manner as the general taxes for that municipality.
(Source: P.A. 81-1489; 81-1509.)

(65 ILCS 5/11-45.1-5) (from Ch. 24, par. 11-45.1-5)
Sec. 11-45.1-5. For the purpose of acquiring and constructing a cultural center as provided in this division, or for the equipping of any such cultural center, any municipality may borrow money and issue its negotiable bonds thereon, pledging the full faith and credit of the municipality. Such bonds shall bear interest at not to exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, but no such bonds shall be issued unless the proposition to issue the bonds is first submitted to the electors of the municipality and approved by a majority of the electors voting thereon. The municipal clerk shall certify the proposition to the proper election authority who shall submit the proposition to a vote of the electors. The form of such proposition shall be in accordance with the provisions of Section 8-4-2 of this Code.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-4.)

(65 ILCS 5/11-45.1-6) (from Ch. 24, par. 11-45.1-6)
Sec. 11-45.1-6. If any provision of this Division or application thereof to any person or circumstance is held invalid, such invalidity does not affect other provisions or applications of this Act which can be given effect without the invalid application or provision. To this end the provisions of this division are declared to be severable.
(Source: P.A. 76-211.)

(65 ILCS 5/Art. 11 Div. 46 heading)

(65 ILCS 5/11-46-1) (from Ch. 24, par. 11-46-1)
Sec. 11-46-1. Whenever the city council of any city deems it advisable, they may provide by ordinance for the creation of a commission to be known as the art commission of that city.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-46-2) (from Ch. 24, par. 11-46-2)
Sec. 11-46-2. Each art commission shall consist of the mayor of the city by virtue of his office and 6 other members to be appointed by the mayor. Three of these 6 members shall be appointed from one or more of the professions of painting, sculpture, architecture, and landscape gardening, but none of the 3 other members shall be appointed from these enumerated professions.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-46-3) (from Ch. 24, par. 11-46-3)
Sec. 11-46-3. The 3 members of the commission required to be appointed from among the professions enumerated in Section 11-46-2 shall be appointed in the first instance for one, 2, and 3 year terms of office respectively, as the mayor may determine. The other appointed members of the commission also shall be appointed in the first instance for one, 2 and 3 year terms of office respectively. After the expiration of these first terms of office of all of the appointed members respectively, their successors shall be appointed for a term of 3 years in each case. All appointments to fill vacancies shall be for the unexpired term.
In case a vacancy occurs in the commission for any reason the vacancy shall be filled by appointment by the mayor. All appointees shall hold their offices for their respective terms and until their successors are appointed and have qualified.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-46-4) (from Ch. 24, par. 11-46-4)
Sec. 11-46-4. The commission shall serve without compensation, and shall elect a president and a secretary from its own members, whose terms of office shall be for one year, and until their successors are elected and have qualified.
The commission shall have power to adopt its own rules of procedure. Four commissioners shall constitute a quorum.
The city council shall provide suitable offices for the commission and shall make annual appropriations for the payment of the commission's expenses.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-46-5) (from Ch. 24, par. 11-46-5)
Sec. 11-46-5. Hereafter no work of art shall be erected or placed in, over, or upon or allowed to be extended into, over, or upon any street, alley, avenue, square, common, boulevard, park, grounds used for school or other public purposes, municipal building, school building, or other public building or public place under the control of the city, or any department or officer thereof, unless the work of art, or a design thereof, together with a statement of the proposed location of the work of art first has been submitted to and approved by the commission. The commission, when they deem it proper, may also require a complete model of the proposed work of art to be submitted. The term "work of art" as used in this connection shall apply to and include all paintings, mural decorations, stained glass, statues, bas reliefs, sculptures, monuments, ornaments, fountains, arches, ornamental gateways, or other structures of a permanent character intended for ornament or commemoration. No existing work of art in the possession of the city, or in any park, or school building, or on any boulevard, public ground or school ground, shall be removed relocated, or altered in any way without a similar approval of the commission, except as provided in Section 11-46-7.
The commission shall act in this same capacity and shall have these same powers (1) in respect to designs of buildings, bridges, approaches, gates, fences, lamps, or other structures to be erected upon land belonging to and occupied by the city, or in any park, public ground, or boulevard under the jurisdiction of the city, and (2) in respect of the lines, grades, and platting of public ways and grounds, and (3) in respect of the arches, bridges, structures, and approaches which will be the property of any corporation or private individual, and which are to be extended over or upon any street, avenue, highway, boulevard, park, or other public place belonging to or under the jurisdiction of the city, and the commission's approval shall be required for every such structure which is hereafter contracted for, erected, or altered. But in case any such structure, not including works of art, which is hereafter contracted for, erected, or altered at a total expense not exceeding $200,000, the approval of the art commission shall not be required if the city council so directs.
The commission may offer advice or suggestions to the owners of private property in relation to the beautification of their property. Any person, who is about to erect any building or make any improvement, may submit the plans and designs thereof to the art commission for advice and suggestions. The art commission may receive and act upon the complaints and suggestions of citizens or voluntary associations having such objects and purposes in view as are specified in this section.
The commission shall record its proceedings and make a report thereof in writing annually to the mayor of the city.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-46-6) (from Ch. 24, par. 11-46-6)
Sec. 11-46-6. If the art commission, except as provided in Section 11-46-7, fails to decide upon any matter submitted to it within 60 days after the matter is submitted, its decision is unnecessary.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-46-7) (from Ch. 24, par. 11-46-7)
Sec. 11-46-7. In case the removal or relocation of any existing work of art or other matter, which under Section 11-46-5 is within the control of the art commission, is deemed necessary by those having the power to order such a removal or relocation, the commission shall approve or disapprove of the proposed removal or relocation within 48 hours after it is notified thereof. In case the commission fails to act within this 48 hour period, it shall be deemed to have approved of the removal or relocation.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/Art. 11 Div. 47 heading)

(65 ILCS 5/11-47-1) (from Ch. 24, par. 11-47-1)
Sec. 11-47-1. The several cities, incorporated towns and villages acting through their constituted authorities may encourage and promote historical research within their respective jurisdictions by making reasonable appropriations for the publication of the proceedings of and such papers and other documents of historic interest as may be furnished by any historic or other society engaged in historic research, and for ascertaining and marking the location of ancient forts, villages, missions, military encampments, habitations of aborigines and other places of historic interest, and to provide for the manner in which and the purposes for which such appropriations shall be expended.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-47-2) (from Ch. 24, par. 11-47-2)
Sec. 11-47-2. The authorities of such cities, incorporated towns and villages having so undertaken the publication of such proceedings, papers and documents, may cause the same to be printed or published in book or pamphlet form and may provide for the sale thereof at such prices as in their judgment will reimburse the cost of publication.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/Art. 11 Div. 48 heading)

(65 ILCS 5/11-48-1) (from Ch. 24, par. 11-48-1)
Sec. 11-48-1. The city council or board of trustees of every city, incorporated town or village may, by order or resolution authorize and direct to be transferred to the Abraham Lincoln Presidential Library and Museum, the State Archives or to the State University Library at Urbana, Illinois, or to any historical society duly incorporated and located within their respective counties, such official papers, drawings, maps, writings and records of every description as may be deemed of historic interest or value, and as may be in the custody of any officer of such county, city, incorporated town or village. Accurate copies of the same when so transferred shall be substituted for the original when in the judgment of such city council or board of trustees the same may be deemed necessary.
(Source: P.A. 100-120, eff. 8-18-17.)

(65 ILCS 5/11-48-2) (from Ch. 24, par. 11-48-2)
Sec. 11-48-2. The officer or officers having the custody of such papers, drawings, maps, writings and records shall permit search to be made at all reasonable hours and under their supervision for such as may be deemed of historic interest, and whenever so directed by the city council or board of trustees of such city, incorporated town or village in the manner prescribed in Section 11-48-1 to deliver the same to the trustee, directors or librarian or other officer of the library or society designated by the city council or board of trustees, as the case may be.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-48-3) (from Ch. 24, par. 11-48-3)
Sec. 11-48-3. The city council and board of trustees of the several cities, incorporated towns and villages in this state may make reasonable appropriations from their respective revenues for the purpose of carrying the provisions of this Division 48 into effect.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/Art. 11 Div. 48.2 heading)

(65 ILCS 5/11-48.2-1) (from Ch. 24, par. 11-48.2-1)
Sec. 11-48.2-1. It is hereby found and declared that in all municipalities the movements and shifts of population and the changes in residential, commercial, and industrial use and customs threaten with disappearance areas, places, buildings, structures, works of art and other objects having special historical, community, or aesthetic interest or value and whose preservation and continued utilization are necessary and desirable to sound community planning for such municipalities and to the welfare of the residents thereof. The granting to such municipalities of the powers herein provided is directed to such ends, and the use of such rights and powers for the preservation and continued utilization of such property is hereby declared to be a public use essential to the public interest.
(Source: Laws 1965, p. 957.)

(65 ILCS 5/11-48.2-1A) (from Ch. 24, par. 11-48.2-1A)
Sec. 11-48.2-1A. (1) The development rights of a landmark site are the rights granted under applicable local law respecting the permissible bulk and size of improvements erected thereon. Development rights may be calculated in accordance with such factors as lot area, floor area, floor area ratios, height limitations, or any other criteria set forth under local law for this purpose.
(2) A preservation restriction is a right, whether or not stated in the form of a restriction, easement, covenant or condition, in any deed, will or other instrument executed by or on behalf of the owner of the land or in any order of taking, appropriate to the preservation of areas, places, buildings or structures to forbid or limit acts of demolition, alteration, use or other acts detrimental to the preservation of the areas, places, buildings or structures in accordance with the purposes of the Division. Preservation restrictions shall not be unenforceable on account of lack of privity of estate or contract, or of lack of benefit to particular land or on account of the benefit being assignable or being assigned.
(3) A transfer of development rights is the transfer from a landmark site of all or a portion of the development rights applicable thereto, subject to such controls as are necessary to secure the purposes of this Division. The transfer of development rights pursuant to sound community planning standards and the other requirements of this Division is hereby declared to be in accordance with municipal health, safety and welfare because it furthers the more efficient utilization of urban space at a time when this objective is made urgent by the shrinking land base of urban areas, the increasing incidence of large-scale, comprehensive development in such areas, the evolution of building technology and similar factors.
(4) A development rights bank is a reserve into which may be deposited development rights associated with publicly and privately-owned landmark sites. Corporate authorities or their designees shall be authorized to accept for deposit within the bank gifts, donations, bequests or other transfers of development rights from the owners of said sites, and shall be authorized to deposit therein development rights associated with (i) the sites of municipally-owned landmarks and (ii) the sites of privately-owned landmarks in respect of which the municipality has acquired a preservation restriction through eminent domain or purchase. All transfers of development rights from the development rights bank shall be subject to the requirements of Sections 11-76-1 through 11-76-6 of the Municipal Code of Illinois, and all receipts arising from the transfers shall be deposited in a special municipal account to be applied against expenditures necessitated by the municipal landmarks program.
(5) The term, public easement, shall have the same meaning and effects herein as it has in Article IX, Section 3 of the Illinois Constitution of 1870 and Article IX, Section 4(c) of the Illinois Constitution of 1970. This amendatory Act of 1971 does not apply to any municipality which is a home rule unit.
(Source: P.A. 77-1372.)

(65 ILCS 5/11-48.2-2) (from Ch. 24, par. 11-48.2-2)
Sec. 11-48.2-2. The corporate authorities in all municipalities shall have the power to provide for official landmark designation by ordinance of areas, places, buildings, structures, works of art and other objects having a special historical, community, or aesthetic interest or value; and in connection with such areas, places, buildings, structures, works of art or other objects so designated by ordinance, whether owned or controlled privately or by any public body, to provide special conditions, to impose regulations governing construction, alteration, demolition and use, and to adopt other additional measures appropriate for their preservation, protection, enhancement, rehabilitation, reconstruction, perpetuation, or use, which additional measures may include, but are not limited to, (a) the making of leases and subleases (either as lessee or lessor of any such property) for such periods and upon such terms as the municipality shall deem appropriate; (b) inducing, by contract or other consideration, the creation of covenants or restrictions binding the land; (c) the acquisition by purchase or eminent domain of a fee or lesser interest, including a preservation restriction, in property so designated; the deposit, as appropriate, in a development rights bank of the development rights associated with said property; and the reconstruction, operation or transfer by the municipality of any such property so acquired or the transfer of any development rights so acquired, all in accordance with such procedures and subject to such conditions as are reasonable and appropriate to carrying out the purposes of this Division; (d) appropriate and reasonable control of the use or appearance of adjacent and immediately surrounding private property within public view; (e) acquisition by eminent domain or by other contract or conveyance of immediately surrounding private property, or any part thereof or interest therein, the alteration or clearance of which is important for the proper preservation, reconstruction or use of the designated property; (f) cooperative relations, including gifts, contracts and conveyances appropriate to the purposes of this Division, by and between the municipality and any other governmental body or agency and by and between the municipality and not-for-profit organizations which have as one of their objects the preservation or enhancement of areas, places, buildings, structures, works of art or other objects of special historical, community or aesthetic interest or value; (g) acceptance and administration by the municipality of funds or property transferred on trust to the municipality by an individual, corporation or other governmental or private entity for the purpose of aiding, either in general or in connection with some specific designated property, the preservation or enhancement of areas, places, buildings, structures, works of art or other objects designed by law under the provisions hereof; (h) issuance of interest bearing revenue bonds, pursuant to ordinance adopted by the corporate authorities, payable from the revenues to be derived from the operation of any one or more areas, places, buildings, structures, works of art or other objects designated by ordinance and acquired by the municipality under the provisions hereof, such bonds to mature at a time not exceeding 50 years from their respective dates of issue and to be in such form, carry such registration privileges, be executed in such manner, be offered for sale in such manner and be payable at such place or places and under such conditions and terms as may be provided in the ordinance or in any subsequent ordinance adopted pursuant hereto for the purpose of refunding or refinancing any bonds issued hereunder; and the holder or holders of any such bonds may by mandamus, injunction or other civil action compel the municipality to perform any covenant or duty created by the ordinance authorizing their issuance; and (i) establishment of procedures authorizing owners of designated property to transfer development rights in such amount and subject to such conditions as are appropriate to secure the purposes of this Division.
Any such special conditions, regulations, or other measures, shall, if adopted in the exercise of the police power, be reasonable and appropriate to the preservation, protection, enhancement, rehabilitation, reconstruction, perpetuation, or use of such areas, places, buildings, structures, works of art, or other objects so designated by law, or, if constituting a taking of private property, shall provide for due and just compensation. This amendatory Act of 1971 does not apply to any municipality which is a home rule unit.
(Source: P.A. 83-345.)

(65 ILCS 5/11-48.2-3) (from Ch. 24, par. 11-48.2-3)
Sec. 11-48.2-3. The foregoing purposes and powers may be administered by such special commission, board, department or bureau of the municipality or by such one or more existing commissions, boards, departments or bureaus of the municipality, or by any combination thereof or division of functions thereamong, as may be provided by ordinance adopted by the corporate authorities, and the words "the municipality" as used in reference to the administration of this division include any commission, board, department, bureau, officer, or other agency of the municipality given any such administrative powers by ordinance adopted by the corporate authorities.
(Source: Laws 1963, p. 2420.)

(65 ILCS 5/11-48.2-4) (from Ch. 24, par. 11-48.2-4)
Sec. 11-48.2-4. No action taken by the municipality under this section directing a private owner to do or refrain from doing any specific thing, or refusing to permit a private owner to do some specific thing he desires to do, in connection with property designated by ordinance hereunder, shall be taken by the municipality except after due notice to such owner and opportunity for him to be heard at a public hearing, and if such action is taken by administrative decision as defined in Section 3-101 of the Code of Civil Procedure, it shall be subject to judicial review pursuant to the provisions of the Administrative Review Law and all amendments and modifications thereof and rules adopted pursuant thereto.
(Source: P.A. 82-783.)

(65 ILCS 5/11-48.2-5) (from Ch. 24, par. 11-48.2-5)
Sec. 11-48.2-5. The denial of an application for a building demolition permit by reason of the operation of this Division, or the denial of an application for a building permit to add to, modify or remove a portion of any building by reason of the operation of this Division, or the imposition of any regulation solely by reason of the provisions of this Division which requires, directly or indirectly, an alteration or cessation in the use to which the interior space in any building is put, or which requires any addition or modification in or to any building, or which requires any unusual or extraordinary provisions for upkeep and maintenance of any building, shall not constitute a taking or damage for a public use of such property for which just compensation shall be ascertained and paid, unless the denial of a permit application or imposition of a regulation, as the case may be, deprives the owner of all reasonable beneficial use or return.
(Source: P.A. 81-560.)

(65 ILCS 5/11-48.2-6) (from Ch. 24, par. 11-48.2-6)
Sec. 11-48.2-6. Any encumbrances or restrictions imposed upon designated property pursuant to subsections (a)-(i) of Section 11-48.2-2 of this Division shall be deemed public easements, and any depreciation occasioned by such encumbrances or restrictions shall be deducted in the valuation of such property. This amendatory Act of 1971 does not apply to any municipality which is a home rule unit.
(Source: P.A. 77-1372.)

(65 ILCS 5/11-48.2-7) (from Ch. 24, par. 11-48.2-7)
Sec. 11-48.2-7. If any provision, clause or phrase of this Division or the application thereof to any person or circumstance is held invalid, such invalidity shall not affect other provisions or applications of this Division which can be given effect without the invalid provision or application, and to this end the provisions of this Division are declared to be separable.
(Source: Laws 1963, p. 2420.)

(65 ILCS 5/Art. 11 Div. 48.3 heading)

(65 ILCS 5/11-48.3-1) (from Ch. 24, par. 11-48.3-1)
Sec. 11-48.3-1. This Division shall be known and may be cited as the Municipal Zoo Law.
(Source: P.A. 86-279.)

(65 ILCS 5/11-48.3-2) (from Ch. 24, par. 11-48.3-2)
Sec. 11-48.3-2. When used in this Division:
"Authority" means any Municipal Zoo Authority, as provided in this Division.
"Governmental Agency" means the federal, State and any local governmental body, and any agency or instrumentality, corporate or otherwise, thereof.
"Person" means any individual, firm, partnership, corporation, both domestic and foreign, company, association or joint stock association; and includes any trustee, receiver, assignee or personal representative thereof.
"Board" means the governing and administrative body of any Municipal Zoo Authority, as provided in this Division.
"Metropolitan Area" means all that territory in the State of Illinois lying within the corporate boundaries of the municipality or municipalities establishing an authority as provided in this Division.
(Source: P.A. 86-279.)

(65 ILCS 5/11-48.3-3) (from Ch. 24, par. 11-48.3-3)
Sec. 11-48.3-3. The corporate authorities of any municipality having a population of less than 1,000,000 or the corporate authorities, acting jointly, of any combination of municipalities each having a population of less than 1,000,000, may by resolution or ordinance provide for the formation of a Municipal Zoo Authority with the powers, duties, responsibilities and privileges provided in this Division.
The Authority may sue and be sued in its corporate name, but execution shall not in any case issue against any property of the Authority. It may adopt a common seal and change the same at pleasure. The Authority may adopt a corporate name, which shall end with "Zoo Authority", and change the same at pleasure. The principal office of the Authority shall be within the metropolitan area.
(Source: P.A. 86-279.)

(65 ILCS 5/11-48.3-4) (from Ch. 24, par. 11-48.3-4)
Sec. 11-48.3-4. It shall be the duty of the Authority to arrange, finance and maintain zoological, educational and scientific exhibits in the metropolitan area and to construct, equip and maintain zoological buildings, grounds and office buildings for such purposes. The provision of office space for rental and lease and the lease of air space over and appurtenant to such structures shall be deemed an integral function of the Authority. The Authority is granted all rights and powers necessary to perform such duties.
(Source: P.A. 86-279.)

(65 ILCS 5/11-48.3-5) (from Ch. 24, par. 11-48.3-5)
Sec. 11-48.3-5. The Authority shall have the following rights and duties: (a) To acquire, own, construct, lease, operate and maintain zoological buildings, office buildings and associated facilities and grounds, to fix and collect just, reasonable and nondiscriminatory charges for the use of such facilities, and to lease air space over and appurtenant to such facilities. The charges so collected shall be made available to defray the reasonable expenses of the Authority and to pay the principal of and the interest upon any bonds issued by the Authority.
(b) To enter into contracts treating in any manner with the objects and purposes of this Division.
(Source: P.A. 86-279.)

(65 ILCS 5/11-48.3-6) (from Ch. 24, par. 11-48.3-6)
Sec. 11-48.3-6. The Authority shall not incur any obligations for salaries, office or administrative expenses except within the amounts of funds which will be available to it when such obligations become payable.
(Source: P.A. 86-279.)

(65 ILCS 5/11-48.3-7) (from Ch. 24, par. 11-48.3-7)
Sec. 11-48.3-7. Purchases made pursuant to this Division shall be made in compliance with the "Local Government Prompt Payment Act", approved September 21, 1985, as now or hereafter amended.
(Source: P.A. 86-279.)

(65 ILCS 5/11-48.3-8) (from Ch. 24, par. 11-48.3-8)
Sec. 11-48.3-8. The Authority shall have the power to acquire and accept by purchase, lease, gift or otherwise any property or rights from any person or persons, any municipal corporation, body politic, or agency of the State, or from the State itself, useful for its purposes, and to apply for and accept grants, matching grants, loans or appropriations from the State of Illinois or any agency or instrumentality thereof to be used for any of the purposes of the Authority and to enter into any agreement with the State of Illinois in relation to such grants, matching grants, loans or appropriations.
(Source: P.A. 86-279.)

(65 ILCS 5/11-48.3-9) (from Ch. 24, par. 11-48.3-9)
Sec. 11-48.3-9. The Authority shall have the power to apply for and accept grants, matching grants, loans or appropriations from the federal government or any agency or instrumentality thereof to be used for any of the purposes of the Authority and to enter into any agreement with the federal government in relation to such grants, matching grants, loans or appropriations.
(Source: P.A. 86-279.)

(65 ILCS 5/11-48.3-10) (from Ch. 24, par. 11-48.3-10)
Sec. 11-48.3-10. The Authority shall have the power to procure and enter into contracts for any type of insurance and indemnity against loss or damage to property from any cause, loss of use and occupancy, against employers' liability, against any act of any member, officer or employee of the Board or Authority in the performance of the duties of his or her office or employment or any other insurable risk.
(Source: P.A. 86-279.)

(65 ILCS 5/11-48.3-11) (from Ch. 24, par. 11-48.3-11)
Sec. 11-48.3-11. The Authority shall have continuing power to borrow money for the purpose of carrying out and performing its duties and exercising its powers under this Division.
For the purpose of evidencing the obligation of the Authority to repay any money borrowed as aforesaid, the Authority may, pursuant to ordinance adopted by the Board, from time to time issue and dispose of its interest bearing revenue bonds, and may also from time to time issue and dispose of its interest bearing revenue bonds to refund any bonds at maturity or pursuant to redemption provisions or at any time before maturity with the consent of the holders thereof. All such bonds shall be payable solely from the revenues or income to be derived from the exhibitions, rentals and leases and other authorized activities operated by it, and from funds, if any, received and to be received by the Authority from any other source. Such bonds may bear such date or dates, may mature at such time or times not exceeding 40 years from their respective dates, may bear interest at such rate or rates, not exceeding the maximum rate permitted by "An Act to authorize public corporations to issue bonds, other evidences of indebtedness and tax anticipation warrants subject to interest rate limitations set forth therein", approved May 26, 1970, as now or hereafter amended, may be in such form, may carry such registration privileges, may be executed in such manner, may be payable at such place or places, may be made subject to redemption in such manner and upon such terms, with or without premium as is stated on the face thereof, may be executed in such manner and may contain such terms and covenants, all as may be provided in the ordinance. In case any officer whose signature appears on any bond ceases (after attaching his or her signature) to hold office, his or her signature shall nevertheless be valid and effective for all purposes. The holder or holders of any bonds or interest coupons appertaining thereto issued by the Authority may bring mandamus, injunction, civil actions and proceedings to compel the performance and observance by the Authority or any of its officers, agents or employees of any contract or covenant made by the Authority with the holders of such bonds or interest coupons and to compel the Authority and any of its officers, agents or employees to perform any duties required to be performed for the benefit of the holders of any such bonds or interest coupons by the provisions of the ordinance authorizing their issuance, or to enjoin the Authority and any of its officers, agents or employees from taking any action in conflict with any such contract or covenant.
Notwithstanding the form and tenor of any such bonds and in the absence of any express recital on the face thereof that it is non-negotiable, all such bonds shall be negotiable instruments under the Uniform Commercial Code.
From and after the issuance of any bonds as herein provided it shall be the duty of the corporate authorities of the Authority to fix and establish rates, charges, rents and fees for the use of facilities acquired, constructed, reconstructed, extended or improved with the proceeds of the sale of said bonds sufficient at all times, with other revenues of the Authority, to pay:
(a) The cost of maintaining, repairing, regulating and operating the said facilities; and
(b) The bonds and interest thereon as they shall become due, and all sinking fund requirements and other requirements provided by the ordinance authorizing the issuance of the bonds or as provided by any trust agreement executed to secure payment thereof.
To secure the payment of any or all of such bonds and for the purpose of setting forth the covenants and undertakings of the Authority in connection with the issuance thereof and the issuance of any additional bonds payable from such revenue income to be derived from the exhibitions, office rentals, air space leases and rentals, and other revenue, if any, the Authority may execute and deliver a trust agreement or agreements; provided that no lien upon any physical property of the Authority shall be created thereby.
A remedy for any breach or default of the terms of any such trust agreement by the Authority may be by mandamus, injunction, civil action and proceedings in any court of competent jurisdiction to compel performance and compliance therewith, but the trust agreement may prescribe by whom or on whose behalf such action may be instituted.
Before any such bonds (excepting refunding bonds) are sold the entire authorized issue, or any part thereof, shall be offered for sale as a unit after advertising for bids at least 3 times in a daily newspaper of general circulation published in the metropolitan area, the last publication to be at least 10 days before bids are required to be filed. Copies of such advertisement may be published in any newspaper or financial publication in the United States. All bids shall be sealed, filed and opened as provided by ordinance and the bonds shall be awarded to the highest and best bidder or bidders therefor. The Authority shall have the right to reject all bids and readvertise for bids in the manner provided for in the initial advertisement. If no bids are received, however, such bonds may be sold at not less than par value, without further advertising, within 60 days after the bids are required to be filed pursuant to any advertisement.
(Source: P.A. 86-279.)

(65 ILCS 5/11-48.3-12) (from Ch. 24, par. 11-48.3-12)
Sec. 11-48.3-12. Under no circumstances shall any bonds issued by the Authority be or become an indebtedness or obligation of the State of Illinois or of any other political subdivision of or municipality within the State, nor shall any such bond or obligation be or become an indebtedness of the Authority within the purview of any constitutional limitation or provision, and it shall be plainly stated on the face of each bond that it does not constitute such an indebtedness or obligation but is payable solely from the revenues or income as aforesaid.
(Source: P.A. 86-279.)

(65 ILCS 5/11-48.3-13) (from Ch. 24, par. 11-48.3-13)
Sec. 11-48.3-13. The State and all counties, cities, villages, incorporated towns and other municipal corporations, political subdivisions and public bodies, and public officers of any thereof, all banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies and other persons carrying on an insurance business and all executors, administrators, guardians, trustees and other fiduciaries may legally invest any sinking funds, moneys or other funds belonging to them or within their control in any bonds issued pursuant to this Division, it being the purpose of this Section to authorize the investment in such bonds of all sinking, insurance, retirement, compensation, pension and trust funds, whether owned or controlled by private or public persons or officers; provided, however, that nothing contained in this Section may be construed as relieving any person from any duty of exercising reasonable care in selecting securities for investment.
(Source: P.A. 86-279.)

(65 ILCS 5/11-48.3-14) (from Ch. 24, par. 11-48.3-14)
Sec. 11-48.3-14. The governing and administrative body of the Authority shall be a Board consisting of 9 members and shall be known as the Municipal Zoo Authority Board. The members of the Board shall be individuals of generally recognized ability and integrity. They shall serve without compensation, but shall be reimbursed for actual expenses incurred by them in the performance of their duties. Any member of the Board, however, who is appointed to the office of secretary or treasurer may receive compensation for his or her services as such officer. No member of the Board or employee of the Authority shall have any private financial interest, profit or benefit in any contract, work or business of the Authority or in the sale or lease of any property to or from the Authority.
(Source: P.A. 86-279.)

(65 ILCS 5/11-48.3-15) (from Ch. 24, par. 11-48.3-15)
Sec. 11-48.3-15. Within 60 days after corporate authorities of a single municipality qualified as an Authority under the provisions of Section 11-48.3-3 of this Division shall adopt a resolution or ordinance providing for an Authority, the mayor, with the advice and consent of the corporate authorities, shall appoint 3 members of the Board for an initial term expiring the second June first after appointment, 3 members of the Board for an initial term expiring the third June first after appointment, and 3 members of the Board for an initial term expiring the fifth June first after appointment, and until their successors have been appointed and qualified. At the expiration of the term of any member, the mayor with the advice and consent of the corporate authorities, shall appoint his or her successor in like manner for a term of 5 years from the first day of June of the year in which they are appointed, except in case of an appointment to fill a vacancy.
The Board of an Authority comprised of combinations of municipalities, as provided in Section 11-48.3-3 of this Division, shall be appointed in the following manner: memberships for the Board shall be apportioned among the member municipalities, as nearly as possible, according to the proportion each municipality's population as determined by the most recent federal census bears to the total population of the metropolitan area as determined by the most recent federal census. The initial terms of such appointees for each such municipality shall then be determined by lot. Each such mayor, with the advice and consent of his or her respective corporate authorities, shall then appoint the members allotted to him or her in the manner provided in this Section.
Within 30 days after certification of his or her appointment, and before entering upon the duties of office, each member of the Board shall take and subscribe the constitutional oath of office and file it in the office of the Secretary of State.
(Source: P.A. 86-279.)

(65 ILCS 5/11-48.3-16) (from Ch. 24, par. 11-48.3-16)
Sec. 11-48.3-16. Members of the Board shall hold office until their respective successors have been appointed and qualified. Any member may resign from office to take effect when his or her successor has been appointed and has qualified. The appointing officer may remove any member of the Board appointed by him or her, in case of incompetency, neglect of duty, or malfeasance in office, after service on the member, by registered United States mail, return receipt requested, of a copy of the written charges against him or her and an opportunity to be publicly heard in person or by counsel in his or her own defense upon not less than 10 days' notice. In case of failure to qualify within the time required, or of abandonment of office, or in case of death, conviction of a felony or removal from office, a member's office shall become vacant. Each vacancy shall be filled for the unexpired term by appointment in like manner, as in case of expiration of the term of a member of the Board.
(Source: P.A. 86-279.)

(65 ILCS 5/11-48.3-17) (from Ch. 24, par. 11-48.3-17)
Sec. 11-48.3-17. As soon as practicably possible after the appointment of the initial members, the Board shall organize for the transaction of business, select a chairperson and a temporary secretary from its own number, and adopt by-laws and regulations to govern its proceedings. The initial chairperson and his or her successors shall be elected by the Board from time to time for the term of his or her office as a member of the Board or for the term of 3 years, whichever is shorter.
(Source: P.A. 86-279.)

(65 ILCS 5/11-48.3-18) (from Ch. 24, par. 11-48.3-18)
Sec. 11-48.3-18. Regular meetings of the Board shall be held at least once in each calendar month, the time and place of such meetings to be fixed by the Board. Five members of the Board shall constitute a quorum for the transaction of business. All action of the Board shall be by ordinance or resolution and the affirmative vote of at least 5 members shall be necessary for the adoption of any ordinance or resolution. All such ordinances and resolutions before taking effect shall be approved by the chairperson of the Board, and if the chairperson shall approve thereof he or she shall sign the same, and such as the chairperson shall not approve he or she shall return to the Board with his or her objections thereto in writing at the next regular meeting of the Board occurring after the passage thereof. But in case the chairperson shall fail to return any ordinance or resolution with his or her objections thereto by the time aforesaid, the chairperson shall be deemed to have approved the same and it shall take effect accordingly. Upon the return of any ordinance or resolution by the chairperson with his or her objections, the vote by which the same was passed shall be reconsidered by the Board, and if upon such reconsideration said ordinance or resolution is passed by the affirmative vote of at least 6 members, it shall go into effect notwithstanding the veto of the chairperson. All ordinances, resolutions and all proceedings of the Authority and all documents and records in its possession shall be public records and open to public inspection, except such documents and records as shall be kept or prepared by the Board for use in negotiations, actions or proceedings to which the Authority is a party.
(Source: P.A. 86-279.)

(65 ILCS 5/11-48.3-19) (from Ch. 24, par. 11-48.3-19)
Sec. 11-48.3-19. The Board shall appoint a secretary and a treasurer, who need not be members of the Board, to hold office during the pleasure of the Board, and fix their duties and compensation. Before entering upon the duties of their respective offices they shall take and subscribe the constitutional oath of office, and the treasurer shall execute a bond with corporate sureties to be approved by the Board. The bond shall be payable to the Authority in whatever penal sum may be directed upon the faithful performance of the duties of the office and the payment of all money received by him or her according to law and the orders of the Board. The Board may, at any time, require a new bond from the treasurer in such penal sum as may then be determined by the Board. The obligation of the sureties shall not extend to any loss sustained by the insolvency, failure or closing of any savings and loan association or national or State bank wherein the treasurer has deposited funds if the bank or savings and loan association has been approved by the Board as a depository for these funds. The oaths of office and the treasurer's bond shall be filed in the principal office of the Authority.
(Source: P.A. 86-279.)

(65 ILCS 5/11-48.3-20) (from Ch. 24, par. 11-48.3-20)
Sec. 11-48.3-20. All funds deposited by the treasurer in any bank or savings and loan association shall be placed in the name of the Authority and shall be withdrawn or paid out only by check or draft upon the bank or savings and loan association, signed by the treasurer and countersigned by the chairperson of the Board. The Board may designate any of its members or any officer or employee of the Authority to affix the signature of the chairperson and another to affix the signature of the treasurer to any check or draft for payment of salaries or wages and for payment of any other obligation of not more than $2,500.
No bank or savings and loan association shall receive public funds as permitted by this Section, unless it has complied with the requirements established pursuant to Section 6 of "An Act relating to certain investments of public funds by public agencies", approved July 23, 1943, as now or hereafter amended.
(Source: P.A. 86-279.)

(65 ILCS 5/11-48.3-21) (from Ch. 24, par. 11-48.3-21)
Sec. 11-48.3-21. In case any officer whose signature appears upon any check or draft, issued pursuant to this Act, ceases (after attaching his or her signature) to hold office before the delivery thereof to the payee, his or her signature nevertheless shall be valid and sufficient for all purposes with the same effect as if he or she had remained in office until delivery thereof.
(Source: P.A. 86-279.)

(65 ILCS 5/11-48.3-22) (from Ch. 24, par. 11-48.3-22)
Sec. 11-48.3-22. The Board may appoint a general manager who shall be a person of recognized ability and business experience to hold office during the pleasure of the Board. The general manager shall have management of the properties and business of the Authority and of the employees thereof subject to the general control of the Board, shall direct the enforcement of all ordinances, resolutions, rules and regulations of the Board, and shall perform such other duties as may be prescribed from time to time by the Board. The Board may appoint a general attorney and a chief engineer and shall provide for the appointment of such other officers, attorneys, engineers, consultants, agents and employees as may be necessary. It shall define their duties and require bonds of such of them as the Board may designate. The general manager, general attorney, chief engineer and all other officers provided for pursuant to this Section shall be exempt from taking and subscribing any oath of office and shall not be members of the Board. The compensation of the general manager, general attorney, chief engineer and all other officers, attorneys, consultants, agents and employees shall be fixed by the Board.
(Source: P.A. 86-279.)

(65 ILCS 5/11-48.3-23) (from Ch. 24, par. 11-48.3-23)
Sec. 11-48.3-23. The Board shall have power to pass all ordinances and make all rules and regulations proper or necessary to carry into effect the powers granted to the Authority, with such fines or penalties as may be deemed proper. All fines and penalties shall be imposed by ordinance, which shall be published once in a newspaper of general circulation published in the area embraced by the Authority. No such ordinance shall take effect until 10 days after its publication.
(Source: P.A. 97-146, eff. 1-1-12.)

(65 ILCS 5/11-48.3-24) (from Ch. 24, par. 11-48.3-24)
Sec. 11-48.3-24. All contracts for sale of property of the value of more than $2,500 or for a concession in or lease of property, including air rights, of the Authority for a term of more than one year shall be awarded to the highest responsible bidder, after advertising for bids. All construction contracts and contracts for supplies, materials, equipment and services, when the expense thereof will exceed $2,500, shall be let to the lowest responsible bidder, after advertising for bids, excepting (1) when repair parts, accessories, equipment or services are required for equipment or services previously furnished or contracted for; (2) when the nature of the services required is such that competitive bidding is not in the best interest of the public, including, without limiting the generality of the foregoing, the services of accountants, architects, attorneys, engineers, physicians, superintendents of construction and others possessing a high degree of skill; (3) when services such as water, light, heat, power, telephone or telegraph are required.
All contracts involving less than $2,500 shall be let by competitive bidding to the lowest responsible bidder whenever possible, and in any event in a manner calculated to insure the best interests of the public.
In determining the responsibility of any bidder, the Board may take into account the past record of dealings with the bidder, experience, adequacy of equipment, ability to complete performance within the time set, and other factors besides financial responsibility, but in no case shall any such contracts be awarded to any other than the highest bidder (in case of sale, concession or lease) or the lowest bidder (in case of purchase or expenditure) unless authorized or approved by a vote of at least 7 of the members of the Board, and unless such action is accompanied by a statement in writing setting forth the reasons for not awarding the contract to the highest or lowest bidder, as the case may be, which statement shall be kept on file in the principal office of the Authority and open to public inspection.
From the group of responsible bidders the lowest bidder shall be selected in the following manner: to all bids for sales the gross receipts of which are not taxable under the "Retailers' Occupation Tax Act", approved June 28, 1933, as now or hereafter amended, there shall be added an amount equal to the tax which would be payable under said Act, if applicable, and the lowest in amount of said adjusted bids and bids for sales the gross receipts of which are taxable under said Act shall be considered the lowest bid; provided, that, if said lowest bid relates to a sale not taxable under said Act, any contract entered into thereon shall be in the amount of the original bid not adjusted as aforesaid.
Contracts shall not be split into parts involving expenditures of less than $2,500 for the purposes of avoiding the provisions of this Section, and all such split contracts shall be void. If any collusion occurs among bidders or prospective bidders in restraint of freedom of competition, by agreement to bid a fixed amount or to refrain from bidding or otherwise, the bids of such bidders shall be void. Each bidder shall accompany his bid with a sworn statement that he has not been a party to any such agreement.
Members of the Board, officers and employees of the Authority, and their relatives within the fourth degree of consanguinity by the terms of the civil law, are forbidden to be interested directly or indirectly in any contract for construction or maintenance work or for the delivery of materials, supplies or equipment.
The Board shall have the right to reject all bids and to readvertise for bids. If after any such advertisement no responsible and satisfactory bid, within the terms of the advertisement, shall be received, the Board may award such contract, without competitive bidding, provided that it shall not be less advantageous to the Authority than any valid bid received pursuant to advertisement.
The Board shall adopt rules and regulations to carry into effect the provisions of this Section.
(Source: P.A. 86-279.)

(65 ILCS 5/11-48.3-25) (from Ch. 24, par. 11-48.3-25)
Sec. 11-48.3-25. Advertisements for bids shall be published at least twice in a daily newspaper of general circulation published in the metropolitan area, the last publication to be at least 10 calendar days before the time for receiving bids, and such advertisements shall also be posted on readily accessible bulletin boards in the principal office of the Authority. Such advertisements shall state the time and place for receiving and opening of bids, and by reference to plans and specifications on file at the time of the first publication, or in the advertisement itself, shall describe the character of the proposed contract in sufficient detail to fully advise prospective bidders of their obligations and to insure free and open competitive bidding.
All bids in response to advertisements shall be sealed and shall be publicly opened by the Board, and all bidders shall be entitled to be present in person or by representatives. Cash or a certified or satisfactory cashier's check, as a deposit of good faith, in a reasonable amount to be fixed by the Board before advertising for bids, shall be required with the proposal of each bidder. Bond for faithful performance of the contract with surety or sureties satisfactory to the Board and adequate insurance may be required in reasonable amounts to be fixed by the Board before advertising for bids.
The contract shall be awarded as promptly as possible after the opening of bids. The bid of the successful bidder, as well as the bids of the unsuccessful bidders, shall be placed on file and be open to public inspection. All bids shall be void if any disclosure of the terms of any bid in response to an advertisement is made or permitted to be made by the Board before the time fixed for opening bids.
Any bidder who has submitted a bid in compliance with the requirements for bidding may bring a civil action in the circuit court within the boundaries of the Authority to compel compliance with the provisions of this Division relating to the awarding of contracts by the Board.
(Source: P.A. 86-279.)

(65 ILCS 5/11-48.3-26) (from Ch. 24, par. 11-48.3-26)
Sec. 11-48.3-26. As soon after the end of each fiscal year as may be expedient, the Board shall cause to be prepared and printed a complete and detailed report and financial statement of its operations and of its assets and liabilities. A reasonably sufficient number of copies of such report shall be printed for distribution to persons interested, upon request, and a copy thereof shall be filed with the county clerk and the appointing officers as provided in Section 11-48.3-15.
(Source: P.A. 86-279.)

(65 ILCS 5/11-48.3-27) (from Ch. 24, par. 11-48.3-27)
Sec. 11-48.3-27. Exemption from taxation. All property of an Authority created pursuant to this Division shall be exempt from taxation by the State or any taxing unit therein.
(Source: P.A. 86-279.)

(65 ILCS 5/11-48.3-28) (from Ch. 24, par. 11-48.3-28)
Sec. 11-48.3-28. The Authority is hereby expressly made the beneficiary of the provisions of Section 1 of "An Act to make explicit the authorization for units of local government and certain other governmental bodies to act as permitted by statute or the Illinois Constitution, notwithstanding effects on competition", amendatory veto overridden November 3, 1983, as now or hereafter amended, and the General Assembly intends that the "State action exemption" to the application of the federal anti-trust laws be fully available to the Authority to the extent its activities are either (1) expressly or by necessary implication authorized by this Division or other Illinois law, or (2) within traditional areas of local governmental activity.
(Source: P.A. 86-249.)

(65 ILCS 5/11-48.3-29) (from Ch. 24, par. 11-48.3-29)
Sec. 11-48.3-29. The Authority shall receive financial support from the Department of Commerce and Economic Opportunity in the amounts that may be appropriated for such purpose.
(Source: P.A. 94-793, eff. 5-19-06.)

(65 ILCS 5/Art 11 prec Div 49 heading)

(65 ILCS 5/Art. 11 Div. 49 heading)

(65 ILCS 5/11-49-1) (from Ch. 24, par. 11-49-1)
Sec. 11-49-1. Cemeteries; permitted activities.
(a) The corporate authorities of each municipality may establish and regulate cemeteries within or without the municipal limits; may acquire lands therefor, by purchase or otherwise; may cause cemeteries to be removed; and may prohibit their establishment within one mile of the municipal limits.
(b) The corporate authorities also may enter into contracts to purchase existing cemeteries, or lands for cemetery purposes, on deferred installments to be paid solely from the proceeds of sale of cemetery lots. Every such contract shall empower the purchasing municipality, in its own name, to execute and deliver deeds to purchasers of cemetery lots for burial purposes.
(c) The corporate authorities of each municipality that has within its territory an abandoned cemetery may enter the cemetery grounds and cause the grounds to be cleared and made orderly. Provided, in no event shall the corporate authorities of a municipality enter an abandoned cemetery under this subsection if the owner of the property or the legally responsible cemetery authority provides written notification to the corporate authorities, prior to the corporate authorities' entry (1) demonstrating the ownership or authority to control or manage the cemetery and (2) declining the corporate authority authorization to enter the property. In making a cemetery orderly under this Section, the corporate authorities of a municipality may take necessary measures to correct dangerous conditions that exist in regard to markers, memorials, or other cemetery artifacts but may not permanently remove those items from their location on the cemetery grounds. If an abandoned cemetery is dedicated as an Illinois nature preserve under the Illinois Natural Areas Preservation Act, any actions to cause the grounds to be cleared and kept orderly shall be consistent with the rules and master plan governing the dedicated nature preserve.
(d) In this Section:
"Abandoned cemetery" means an area of land containing more than 6 places of interment for which, after diligent search, no owner of the land or currently functioning cemetery authority objects to entry sought pursuant to this Section, and (1) at which no interments have taken place in at least 3 years; or (2) for which there has been inadequate maintenance for at least 6 months.
"Diligent search" includes, but is not limited to, publication of a notice in a newspaper of local circulation not more than 45 but at least 30 days prior to entry and cleanup of cemetery grounds by the corporate authorities of a municipality. The notice shall provide (1) notice of the corporate authorities' intended entry and cleanup of the cemetery; (2) the name, if known, and geographic location of the cemetery; (3) the right of the cemetery authority or owner of the property to deny entry to the corporate authorities upon written notice to those authorities; and (4) the date or dates of the intended cleanup.
"Inadequate maintenance" includes, but is not limited to, the failure to cut the lawn throughout a cemetery to prevent an overgrowth of grass and weeds; the failure to trim shrubs to prevent excessive overgrowth; the failure to trim trees so as to remove dead limbs; the failure to keep in repair the drains, water lines, roads, buildings, fences, and other structures of the cemetery premises; or the failure to keep the cemetery premises free of trash and debris.
(Source: P.A. 92-419, eff. 1-1-02.)

(65 ILCS 5/11-49-5)
Sec. 11-49-5. Scattering garden. The corporate authorities of any municipality may establish a scattering garden in any municipal cemetery for the purpose of scattering cremated remains.
(Source: P.A. 93-757, eff. 1-1-05.)

(65 ILCS 5/Art. 11 Div. 50 heading)

(65 ILCS 5/11-50-1) (from Ch. 24, par. 11-50-1)
Sec. 11-50-1. Cities and villages of less than 25,000 population may levy a tax annually of not to exceed .025% of the value, as equalized or assessed by the Department of Revenue, of all the taxable property in the city or village for the purpose of reconditioning and restoring neglected cemeteries, or any portion thereof, which are owned by that city or village, or over which that city or village exercises management and control.
No such tax shall be levied in any such city or village until the question of levying the tax has first been certified by the clerk and submitted to the electors of that city or village and has been approved by a majority of the electors voting thereon. The question shall be in substantially the following form:
--------------------------------------------------------------
Shall a tax of not exceeding .025%
be levied each year on the taxable YES
property in the city (or village) of
.... for the purpose of reconditioning -------------------
and restoring neglected cemeteries as
provided in Section 11-50-1 of the NO
Illinois Municipal Code?
--------------------------------------------------------------
If a majority of the electors of the city or village voting thereon vote for the levy of the tax herein provided for, the city or village is authorized to levy and collect the tax. This tax shall be in addition to all other taxes which that city or village is now or hereafter may be authorized to levy on the taxable property within the city or village, and shall be in addition to taxes for general purposes authorized to be levied as provided by Section 8-3-1. This tax shall be levied and collected in like manner as the general taxes for that city or village.
The foregoing limitation upon tax rate may be increased or decreased according to the referendum provisions of the General Revenue Law of Illinois.
(Source: P.A. 81-1489; 81-1509.)

(65 ILCS 5/Art. 11 Div. 51 heading)

(65 ILCS 5/11-51-1) (from Ch. 24, par. 11-51-1)
Sec. 11-51-1. Cemetery removal. Whenever any cemetery is embraced within the limits of any city, village, or incorporated town, the corporate authorities thereof, if, in their opinion, any good cause exists why such cemetery should be removed, may cause the remains of all persons interred therein to be removed to some other suitable place. However, the corporate authorities shall first obtain the assent of the trustees or other persons having the control or ownership of such cemetery, or a majority thereof. When such cemetery is owned by one or more private parties, or private corporation or chartered society, the corporate authorities of such city may require the removal of such cemetery to be done at the expense of such private parties, or private corporation or chartered society, if such removal be based upon their application. Nothing in this Section limits the powers of the City of Chicago to acquire property or otherwise exercise its powers under Section 15 of the O'Hare Modernization Act.
(Source: P.A. 93-450, eff. 8-6-03.)

(65 ILCS 5/Art. 11 Div. 52 heading)

(65 ILCS 5/11-52-1) (from Ch. 24, par. 11-52-1)
Sec. 11-52-1. Public graveyards, not under the control of any corporation sole, organization or society, and located within the limits of cities, villages, or incorporated towns, shall and may be controlled or vacated by the corporate authorities of such city, village, or incorporated town in such manner as such authorities deem proper.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-52-2) (from Ch. 24, par. 11-52-2)
Sec. 11-52-2. The corporate authorities of any city, village or incorporated town may accept a conveyance from any person, corporation, association or society of any property within the limits of the city, village or incorporated town, or within one mile of the corporate limits of the city, village or incorporated town, which has been or is used as a public graveyard or burial ground. After the acceptance of any such conveyance the property conveyed shall be under the control, management, maintenance and ownership of the city, village or incorporated town.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/Art. 11 Div. 52.1 heading)

(65 ILCS 5/11-52.1-1) (from Ch. 24, par. 11-52.1-1)
Sec. 11-52.1-1. Any city or village may establish and maintain cemeteries, within and without its corporate limits, and acquire lands therefor, by condemnation or otherwise, and may lay out lots of convenient size for families, and may sell lots for family burying ground, or to individuals for burial purposes.
(Source: Laws 1963, p. 832.)

(65 ILCS 5/11-52.1-2) (from Ch. 24, par. 11-52.1-2)
Sec. 11-52.1-2. Any city or village owning or controlling a municipal cemetery lying within or without, or partly within or without, the corporate limits of such city or village, shall have the power to appoint by the mayor or president, with the advice and consent of the city council or board of trustees, a board of 3 persons who shall be known as the cemetery board of managers. Such managers shall hold their office for a period of 2 years or until their successors are appointed. Such board of managers may receive in trust from the proprietors or owners of any lot in the cemetery, or any person interested in the maintenance of the cemetery, any gift or legacy of any money or property, either real, personal or mixed, which may be donated to the board of managers for the use and maintenance of the lot or cemetery. The board of managers may convert property donated into money and invest the same in such manner as shall be provided by ordinance of the city or village and apply the income therefrom perpetually for the care of the cemetery lot or the care and maintenance of the cemetery, as shall be specified in the gift or legacy and as may be provided by ordinance of the city or village.
Every gift or legacy for any of the purposes mentioned in this section, made to a cemetery by its name, having a board of managers, appointed as provided herein, shall vest in such board of managers and take effect to all intents and purposes as if made to such board, and shall not fail merely because such cemetery is not incorporated.
The board of managers shall, as soon as may be convenient after appointment, meet and organize by selecting one of their number to be president and another of their number to be clerk of such board, and also to select a treasurer of such board, who may or may not be one of their number. The treasurer, before entering upon his duties as such, shall execute a bond to the People of the State of Illinois for the use of the board of managers, in a penal sum not less than double the value of the money or property coming into his hands as such treasurer, conditioned for the faithful performance of his duties and for the faithful accounting for all property which, by virtue of his office, comes into his possession. The bond shall be in such form and with such sureties as may be approved by the city council or board of trustees appointing the board of managers, to be approved and preserved in the same manner as is the bond of the treasurer of such city or village.
The board treasurer shall have the custody of all money and property received in trust by the board of managers, and shall pay out the same only upon the written order of the board, signed by at least 2 of them, and he shall keep permanent books of record of all such trust funds and of all receipts and disbursements thereof, and for what purposes received and disbursed. The treasurer shall annually make a written report to the board of managers, under oath, showing balances, receipts and disbursements, including a statement showing the amount and principal of trust funds on hand and how invested. This report shall be audited by the board, and if found correct, shall be transmitted to the city council or board of trustees, at the same time that the treasurer of the city or village is required by law to make his report, and shall be approved and preserved in the same manner, if found to be correct.
The clerk of the board of managers shall keep, in a book provided for such purpose, a permanent record of the proceedings of the board, signed by the president and attested by the clerk, and shall also keep a permanent record of the several trust funds, from what sources received, the amounts thereof, and for what uses and purposes, respectively. The clerk shall annually, at the time of transmitting the treasurer's report to the city council or board of trustees, make a written report, under oath, to the city council or board of trustees, stating therein, substantially the same matter required to be reported by the treasurer of the board. The clerk's report, if found to be correct, shall be approved and preserved by the city council or board of trustees. The city council or board of trustees shall have the power to remove from office any or all of the board of managers or the treasurer, for non-performance of duties or for misappropriation or wrongful use of the funds or property, and to require a just and proper accounting for the same.
(Source: P.A. 83-388.)

(65 ILCS 5/11-52.1-3) (from Ch. 24, par. 11-52.1-3)
Sec. 11-52.1-3. Two or more cities, villages and townships may jointly unite in establishing and maintaining cemeteries within and without their territory or corporate limits, and acquire lands therefor in common, by purchase, condemnation or otherwise, and may lay out lots of convenient size for families, and may sell lots for family burying ground or to individuals for burial purposes.
(Source: Laws 1963, p. 832.)

(65 ILCS 5/11-52.1-4) (from Ch. 24, par. 11-52.1-4)
Sec. 11-52.1-4. Whenever any money or other property has been or may hereafter be given or bequeathed to the board of managers of any municipal cemetery owned or controlled by any city or village for the purpose of maintaining any lot in the cemetery, or for the purpose of maintaining the cemetery, as provided in this Division 52.1, the municipal authorities may by ordinance provide for the appointment of any corporation authorized to do trust business as trustee of such money or property, in place of the treasurer of the board of managers. The corporate trustee so appointed shall have the same powers, authority and duties with regard to the administration of the trust funds as are provided herein for the treasurer of the board of managers except that it shall not be required to execute a bond and may charge for its services as trustee such amounts as may be agreed upon from time to time with the municipal authorities. The corporate trustee so appointed shall have the power to invest the trust funds in any investment authorized by the law of Illinois as proper fiduciary investments. The trustee, however, may retain any property given or bequeathed to it in trust even though such property may not be a legal investment under the laws of Illinois.
The board of managers may from time to time establish the minimum amount which will be received by gift or legacy for the use and maintenance of any lot in the cemetery, subject to the approval by the municipal authorities.
(Source: P.A. 83-388.)

(65 ILCS 5/Art. 11 Div. 52.2 heading)

(65 ILCS 5/11-52.2-1) (from Ch. 24, par. 11-52.2-1)
Sec. 11-52.2-1. If the city council or board of trustees of any city, incorporated town or village, having the management and control of any public graveyard or public cemetery, elects to receive and hold money, funds and property in perpetual trust pursuant to the provisions of this Division 52.2, it shall provide by ordinance for the appointment of a board of managers, of such public graveyard or cemetery, and prescribe the duties, and the term of office of the members of the board. The board shall consist of not less than 3 or more than 5 persons, and the term of office of each of its members shall be not less than 3 or more than 5 years. The members of the board shall be appointed by the mayor or president with the advice and consent of the city council or board of trustees. The members of the board of managers shall hold office for the term prescribed by the ordinance and until their successors are appointed, and the ordinance shall make provisions so that the term of office of all of the members of the board shall not expire at the same time.
The board of managers, as soon as may be convenient after appointment, shall meet and organize by selecting one of their number to be president and another of their number to be clerk of such board and also to elect a treasurer of such board, who may or may not be a member of the board, and who before entering upon his duties as such shall execute a bond to the People of the State of Illinois for the use of the board of managers in a penal sum of not less than double the value of such money or funds coming into his hands as such treasurer, conditioned for the faithful performance of his duties and for the faithful accounting for all money or funds which by virtue of his office comes into his possession, and to be in such form and with such securities as may be prescribed and approved by the city council or board of trustees appointing the board of managers, to be approved and preserved in the same manner as is the bond of the treasurer of such city, incorporated town or village.
Any person may give, donate or bequeath any sum of money or any funds, securities, or property of any kind to the board of managers, in perpetual trust, for the maintenance, care, repair, upkeep or ornamentation of such cemetery, or any lot or lots, or grave or graves in such cemetery, specified in the instrument making such gift, donation or legacy. The board of managers are hereby authorized and empowered to receive and hold in perpetual trust, any such money, securities, funds and property so given, donated or bequeathed to it in trust. The board of managers shall have the right to convert the property into money, and shall invest the proceeds thereof and the money so given, donated, and bequeathed to it, in such manner as shall be provided by the ordinance. The principal of such trust fund shall be kept intact, and perpetually invested, and the income thereof, shall be perpetually applied for the purposes specified, in the instrument making such gift, donation or legacy and for no other purpose.
The treasurer of the board shall have the custody of all money and property received in trust by the board of managers and shall pay out the same only upon the written order of the board, signed by the president and clerk thereof. The treasurer shall keep permanent books of record of all such trust funds and all receipts and disbursements thereof, and for what purposes received and disbursed, and shall annually make a written report to the board of managers, under oath, showing balances, receipts and disbursements, including a statement showing the amount and principal of trust funds on hand and how invested. The report shall be audited by the board and if found correct, shall be transmitted to the city council or board of trustees, at the same time that the treasurer of the city, incorporated town, or village is required by law to make his report, and to be approved and preserved in the same manner, if found to be correct.
The clerk of the board of managers shall keep, in a book provided for such purposes, a permanent record of the proceedings of the board, signed by the president and attested by the clerk, and shall also keep a permanent record of the several trust funds from what sources received, the amounts thereof, and for what uses and purposes, respectively. The treasurer shall annually, at the time of transmitting the treasurer's report to the city council or board of trustees, make a written report, under oath, to the city council or board of trustees, stating therein, substantially the same matter required to be reported by the treasurer of the board. The report, if found correct, shall be approved and preserved by the city council or board of trustees.
The city council or board of trustees shall have the power to remove from office any or all of the board of managers or the treasurer for non-performance of duties or for misappropriation or wrongful use of the funds or property and to require a just and proper accounting for the same.
The board of managers shall have the care, charge, management, and control of such cemetery, under the supervision of the city council or board of trustees.
The trust funds, gifts and legacies mentioned in this section and the income arising therefrom shall be exempt from taxation, and from the operation of all laws of mortmain and the laws against perpetuities and accumulations.
Any such trust executed to cemetery by its name shall vest in the board of managers and take effect to all intents and purposes as if executed to such board.
(Source: P.A. 83-388.)

(65 ILCS 5/Art 11 prec Div 53 heading)

(65 ILCS 5/Art. 11 Div. 53 heading)

(65 ILCS 5/11-53-1) (from Ch. 24, par. 11-53-1)
Sec. 11-53-1. The corporate authorities of each municipality may provide for and regulate the inspection, weighing, and measuring of brick, lumber, firewood, coal, hay, and any article of merchandise of the same kind.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-53-2) (from Ch. 24, par. 11-53-2)
Sec. 11-53-2. The corporate authorities of each municipality may provide for the inspection and sealing of weights and measures.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-53-3) (from Ch. 24, par. 11-53-3)
Sec. 11-53-3. The corporate authorities of each municipality may require the keeping and use of proper weights and measures by vendors.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-53-4) (from Ch. 24, par. 11-53-4)
Sec. 11-53-4. The corporate authorities of each municipality may require all grain, flour, meal, hay, feed, seeds, fruits, nuts, vegetables and non-liquid vegetable products, meats and non-liquid animal products, fish, butter, cheese and other similar dairy products, dry groceries and all other similar articles of merchandise, or any particular class or classes of the specified merchandise, in the absence of a contract or agreement in writing to the contrary, to be sold by standard avoirdupois weight or by numerical count.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/Art 11 prec Div 54 heading)

(65 ILCS 5/Art. 11 Div. 54 heading)

(65 ILCS 5/11-54-1) (from Ch. 24, par. 11-54-1)
Sec. 11-54-1. The corporate authorities of each municipality may license, tax, and regulate all athletic contests and exhibitions carried on for gain. This tax shall be based on the gross receipts derived from the sale of admission tickets, but the tax shall not exceed 3% of the gross receipts. No municipality may impose a tax under this Section, or impose any other amusement or exhibition tax, on ticket sales, membership fees, or any other charges for attending exhibitions or attractions associated with a zoological park authorized under Section 40 of the Cook County Forest Preserve District Act, nor may any municipality impose a duty to collect a tax under this Section, or any other amusement or exhibition tax, on any owner or operator of a zoological park authorized under Section 40 of the Cook County Forest Preserve District Act.
(Source: P.A. 96-1516, eff. 2-4-11.)

(65 ILCS 5/Art. 11 Div. 54.1 heading)

(65 ILCS 5/11-54.1-1) (from Ch. 24, par. 11-54.1-1)
Sec. 11-54.1-1. "Carnival" means and includes an aggregation of attractions, whether shows, acts, games, vending devices or amusement devices, whether conducted under one or more managements or independently, which are temporarily set up or conducted in a public place or upon any private premises accessible to the public, with or without admission fee, and which, from the nature of the aggregation, attracts attendance and causes promiscuous intermingling of persons in the spirit of merrymaking and revelry.
(Source: Laws 1963, p. 860.)

(65 ILCS 5/11-54.1-2) (from Ch. 24, par. 11-54.1-2)
Sec. 11-54.1-2. No carnival shall be set up, run, operated or conducted within the limits of a city, village or incorporated town unless a written permit from the corporate authorities has been issued, setting forth the conditions under which such carnival shall be operated. The permit shall be granted upon the condition that there shall not be set up or operated any gambling device, lottery, number or paddle wheel, number board, punch board, or other game of chance, or any lewd, lascivious or indecent show or attraction making an indecent exposure of the person or suggesting lewdness or immorality.
(Source: Laws 1963, p. 860.)

(65 ILCS 5/11-54.1-3) (from Ch. 24, par. 11-54.1-3)
Sec. 11-54.1-3. No such permit shall be granted by the corporate authorities until they shall have investigated the carnival and are satisfied that, if permitted, it will be operated in accordance with the permit and the provisions of this Division 54.1. Such corporate authorities may issue the permit and collect permit fees necessary to pay the expenses of the investigation and to aid in policing the grounds and otherwise to compensate the city, village or incorporated town in such amount as the corporate authorities may determine. Each permit shall contain the proviso that sheriffs and police officers shall have free access to the grounds and all booths, shows and concessions on such grounds at all times, and it shall be the duty of all officers present at such carnival to enforce all the provisions of this Division 54.1.
(Source: P.A. 83-341.)

(65 ILCS 5/11-54.1-4) (from Ch. 24, par. 11-54.1-4)
Sec. 11-54.1-4. The permit as provided for in this Division 54.1 shall be made in duplicate, one copy thereof being retained by the corporate authorities. The other copy shall be kept in the possession of the manager of the carnival and shall be produced and shown to any sheriff, police officer or citizen, upon request.
(Source: P.A. 83-341.)

(65 ILCS 5/11-54.1-5) (from Ch. 24, par. 11-54.1-5)
Sec. 11-54.1-5. Any person who violates any of the provisions of this Division 54.1 is guilty of a petty offense.
(Source: P.A. 77-2500.)

(65 ILCS 5/Art 11 prec Div 55 heading)

(65 ILCS 5/Art. 11 Div. 55 heading)

(65 ILCS 5/11-55-1) (from Ch. 24, par. 11-55-1)
Sec. 11-55-1. The right to tax the games or devices described in "An Act to provide for the taxation and licensing of certain coin-operated amusement devices and to prescribe penalties for the violation thereof", approved July 7, 1953, as heretofore and hereafter amended, is not exclusive with the State of Illinois, but municipalities of the State of Illinois may impose taxes or license fees on such games and devices as described in said Act of 1953 and may regulate or control the operation of the same within such municipalities.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-55-2) (from Ch. 24, par. 11-55-2)
Sec. 11-55-2. No municipality with a population of less than 1,000,000, including a home rule unit, may increase the fee for a license to own or operate a vending machine or to dispense goods or services therefrom unless notice of a public hearing on the matter has been given and such hearing has been held. The amount of the increase annually shall not exceed the greater of (i) $25, (ii) the amount of the fee multiplied by 5%, or (iii) the amount of the fee multiplied by the percentage increase in the Consumer Price Index for All Urban Consumers for all items published by the United States Department of Labor during the 12-month calendar year preceding the year in which the fee is increased. Notice of the proposed increase shall be mailed at least 30 days before the hearing to the last known address of each person currently holding such a license. It is declared to be the law of this State, pursuant to paragraph (g) of Section 6 of Article VII of the Illinois Constitution, that this Section is a denial of the power of certain home rule units to increase vending machine license fees without complying with the requirements of this Section.
(Source: P.A. 94-967, eff. 6-30-06.)

(65 ILCS 5/Art 11 prec Div 56 heading)

(65 ILCS 5/Art. 11 Div. 56 heading)

(65 ILCS 5/11-56-1) (from Ch. 24, par. 11-56-1)
Sec. 11-56-1. The corporate authorities of each municipality may grant permits to mine oil or gas, under such restrictions as will protect public and private property and insure proper remuneration for such grants.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/Art 11 prec Div 57 heading)

(65 ILCS 5/Art. 11 Div. 57 heading)

(65 ILCS 5/11-57-1) (from Ch. 24, par. 11-57-1)
Sec. 11-57-1. The corporate authorities may compel railroad companies to raise or lower their tracks to conform to any grade which, at any time, is established by a municipality. Where the tracks run lengthwise of any street or alley, the companies shall keep their tracks on a level with the street surface, so that the tracks may be crossed at any place on that street or alley.
The corporate authorities may compel railroad companies to make, open, and repair ditches, drains, sewers, and culverts along and under their tracks, so that water cannot stand on their property, and so that the natural drainage of adjacent property is not impeded.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/Art. 11 Div. 58 heading)

(65 ILCS 5/11-58-1) (from Ch. 24, par. 11-58-1)
Sec. 11-58-1. Subject to the provisions of Section 11-58-3, the corporate authorities of any municipality with a population of less than 500,000 have the power to levy and collect a tax to provide for the payment of the costs imposed by law upon the municipality for grade separations whenever, in the manner provided by law, (1) separation of the grade of the roadbed and tracks of any railroad from the grade of any public street or other public place has been found to be required for public safety, necessity, and convenience, and (2) a plan for a grade separation has been adopted and the proportion of the costs of the grade separation to be paid by the municipality has been prescribed.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-58-2) (from Ch. 24, par. 11-58-2)
Sec. 11-58-2. The corporate authorities of such a municipality shall exercise the power conferred by this Division 58 by passing an ordinance which (1) shall set forth the estimated total sum required to pay the prescribed proportion of the total costs of grade separations, together with all interest charges, and all other costs incident and necessary to the levying and collecting of the tax and of the payment by the municipality of its proportion of the costs of grade separations, (2) shall describe the general plan and nature of the grade separations and set forth the railroads and the public streets, or other public places, to be affected thereby, and (3) shall provide for levying and collecting a direct annual tax for not exceeding 10 successive years, sufficient to create a fund to pay in annual installments, the total sum so estimated and set forth in the ordinance. However, this tax shall not exceed in any one year the rate of .50% of the value, as equalized or assessed by the Department of Revenue, of all the taxable property within the municipality. This tax shall be levied and collected with and in like manner as the general tax in the municipality and shall be known as the grade separation tax.
(Source: P.A. 81-1509.)

(65 ILCS 5/11-58-3) (from Ch. 24, par. 11-58-3)
Sec. 11-58-3. No such tax shall be levied or collected by such a municipality unless the electors of the municipality have approved an ordinance providing therefor as provided in Section 2 of "An Act to enable cities, villages and incorporated towns having less than two hundred thousand inhabitants, to provide for defraying whatever portion may be imposed upon them by law of the costs and expenses of separation of the grades of railroads and of public streets and public places, and to provide for a direct annual tax therefor," approved June 17, 1929, as amended, or until the question of the adoption of the ordinance specified in Section 11-58-2 has been certified by the clerk and submitted to the electors of the municipality at any election in the municipality designated in the ordinance and in accordance with the general election law.
The question shall be in substantially the following form:
--------------------------------------------------------------
Shall an ordinance of the City
(Village or Incorporated Town, as the
case may be) of .... passed on the
.... day of .... providing for the YES
levy of a tax of ....% each year
for the term of .... years on all
taxable property in the city for the
purpose of providing a fund to pay -----------------
the proportion imposed by law upon
the city of the costs of separating
the grades of the roadbed and tracks
of the .... Railroad Company from
public streets and public places in NO
the city (village or incorporated
town), specified in the ordinance,
be approved?
--------------------------------------------------------------
(Source: P.A. 81-1489.)

(65 ILCS 5/11-58-4) (from Ch. 24, par. 11-58-4)
Sec. 11-58-4. The levy of such a grade separation tax is authorized if the majority of the votes cast on the specified proposition are in favor thereof. The county clerk thereafter shall extend the tax upon the books of the collector of taxes in each of the years of the term specified in the ordinance in the manner provided by law for the extension of the taxes of the municipality, whether or not the tax in each of those years is included in the municipality's annual tax levy ordinance, as that tax levy ordinance is passed by the corporate authorities of the municipality and certified to the county clerk. This annual tax shall be exclusive of and in addition to the aggregate amount of taxes authorized by Section 8-3-1.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-58-5) (from Ch. 24, par. 11-58-5)
Sec. 11-58-5. The tax levied and collected as provided in this Division 58 shall be deposited in a special municipal fund to be used solely for the purpose of paying the proportion that is lawfully imposed upon the municipality, of the costs of the grade separations designated and described in the specified ordinance. Lawful changes and alterations in the plans of these grade separations incidental and necessary thereto and lawful changes in the costs thereof shall in no way prevent the levy and collection of the tax or the payment of the proportion of the costs lawfully imposed upon the municipality out of the tax so levied and collected.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-58-6) (from Ch. 24, par. 11-58-6)
Sec. 11-58-6. If at any time during the making of such grade separations, it appears to the satisfaction of the corporate authorities of the municipality, that the total sum of the tax authorized by the specified ordinance to be levied and collected will be insufficient to pay the proportion of the costs lawfully imposed upon the municipality, of those grade separations, the corporate authorities have the power, by ordinance, to set forth the total sum of the estimated deficiency and to provide for levying and collecting a direct annual tax, for not exceeding 5 successive years, sufficient to create a fund to pay, in annual installments, the estimated deficiency. However, this supplemental tax shall not exceed in any one year the rate of 1.25% of the value, as equalized or assessed by the Department of Revenue, of all the taxable property in the municipality.
The ordinance levying and collecting this supplemental tax, except as provided in this Section, shall be subject to all the conditions and limitations imposed by this Division 58 upon any original ordinance levying and collecting a grade separation tax. Before this supplemental tax shall be authorized, the supplemental ordinance shall be submitted to and approved by the electors of the municipality in the manner provided for in Section 11-58-3, unless the supplemental ordinance has been heretofore submitted to and approved by the electors of the municipality in the manner provided for in Section 2 of "An Act to enable cities, villages and incorporated towns having less than two hundred thousand inhabitants, to provide for defraying whatever portion may be imposed upon them by law of the costs and expenses of separation of the grades of railroads and of public streets and public places, and to provide for a direct annual tax therefor," approved June 17, 1929, as amended.
(Source: P.A. 81-1509.)

(65 ILCS 5/11-58-7) (from Ch. 24, par. 11-58-7)
Sec. 11-58-7. The word "costs", as used in this Division 58 means sums paid by way of compensation to any property owner for the actual taking or damaging of his property, and attorney's fees and court costs incurred as a result of, or incident to, any grade separation covered by this Division 58.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/Art 11 prec Div 59 heading)

(65 ILCS 5/Art. 11 Div. 59 heading)

(65 ILCS 5/11-59-1) (from Ch. 24, par. 11-59-1)
Sec. 11-59-1. The corporate authorities of each municipality may provide for the continuity of the administrative and legislative functions of the municipality in the event of attack upon the United States.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/Art 11 prec Div 60 heading)

(65 ILCS 5/Art. 11 Div. 60 heading)

(65 ILCS 5/11-60-1) (from Ch. 24, par. 11-60-1)
Sec. 11-60-1. The corporate authorities of each municipality may fix the amount, terms, and manner of issuing and revoking licenses.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-60-2) (from Ch. 24, par. 11-60-2)
Sec. 11-60-2. The corporate authorities of each municipality may define, prevent, and abate nuisances.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/Art 11 prec Div 61 heading)

(65 ILCS 5/Art. 11 Div. 61 heading)

(65 ILCS 5/11-61-1) (from Ch. 24, par. 11-61-1)
Sec. 11-61-1. The corporate authorities of each municipality may exercise the right of eminent domain by condemnation proceedings in conformity with the provisions of the constitution and statutes of the State of Illinois for the acquirement of property useful, advantageous or desirable for municipal purposes or public welfare including property in unincorporated areas outside of but adjacent and contiguous to the municipality where required for street or highway purposes by the municipality.
(Source: Laws 1961, p. 2425.)

(65 ILCS 5/11-61-1.5)
Sec. 11-61-1.5. Acquiring property by gift, legacy, or grant. Every municipality has the power to acquire by gift, legacy, or grant any real estate or personal property, or rights therein, for purposes authorized under this Code as its governing body may deem proper, whether the land or personal property is located within or outside the municipal boundaries. This Section applies to gifts, legacies, and grants acquired before, on, or after the effective date of this amendatory Act of the 92nd General Assembly.
(Source: P.A. 92-102, eff. 1-1-02.)

(65 ILCS 5/11-61-1a) (from Ch. 24, par. 11-61-1a)
Sec. 11-61-1a. Any municipality with a population of over 500,000 may utilize the quick-take procedures if such procedures are commenced on or before January 1, 1990, for exercising the power of eminent domain under Section 7-103 of the Code of Civil Procedure (now Article 20 of the Eminent Domain Act) for the purpose of constructing or extending rapid transit lines within the area bounded by a line beginning at the intersection of East Jackson Boulevard and South Michigan Avenue in the City of Chicago, running South on South Michigan Avenue to East Pershing Road, then West on East Pershing Road and West Pershing Road to South Ashland Avenue, then South on South Ashland Avenue to West Garfield Boulevard, then West on West Garfield Boulevard and West 55th Street to South Pulaski Road, then South on South Pulaski Road to West 63rd Street, then West on West 63rd Street to South Central Avenue, then North on South Central Avenue to West 55th Street, then East on West 55th Street to South Cicero Avenue, then North on South Cicero Avenue to West 47th Street, then East on West 47th Street to South Kedzie Avenue, then North on South Kedzie Avenue to West Cermak Road, then East on West Cermak Road to South Halsted Street, then North on South Halsted Street to West Jackson Boulevard, then East on West Jackson Boulevard and East Jackson Boulevard to the place of beginning.
(Source: P.A. 94-1055, eff. 1-1-07.)

(65 ILCS 5/11-61-2) (from Ch. 24, par. 11-61-2)
Sec. 11-61-2. The corporate authorities of each municipality may vacate, lay out, establish, open, alter, widen, extend, grade, pave, or otherwise improve streets, alleys, avenues, sidewalks, wharves, parks, and public grounds; and for these purposes or uses to take real property or portions thereof belonging to the taking municipality, or to counties, school districts, boards of education, sanitary districts or sanitary district trustees, forest preserve districts or forest preserve district commissioners, and park districts or park commissioners, even though the property is already devoted to a public use, when the taking will not materially impair or interfere with the use already existing and will not be detrimental to the public.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-61-3) (from Ch. 24, par. 11-61-3)
Sec. 11-61-3. The corporate authorities of each municipality having a population of less than 1,000,000 inhabitants shall have the express power to purchase or lease either real estate or personal property for public purposes through contracts which provide for the consideration for such purchase or lease to be paid through installments to be made at stated intervals during a certain period of time, but, in no case, shall such contracts provide for the consideration to be paid during a period of time in excess of 20 years nor shall such contracts provide for the payment of interest at a rate of more than that permitted in "An Act to authorize public corporations to issue bonds, other evidences of indebtedness and tax anticipation warrants subject to interest rate limitations set forth therein", approved May 26, 1970, as amended. The indebtedness incurred under this Section when aggregated with existing indebtedness may not exceed the debt limits provided in Division 5 of Article 8 of this Code.
The amendatory Acts of 1972 and 1973 are not a limit upon any municipality which is a home rule unit.
(Source: P.A. 91-493, eff. 8-13-99.)

(65 ILCS 5/11-61-4)
Sec. 11-61-4. Eminent domain. Notwithstanding any other provision of this Code, any power granted under this Code to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(65 ILCS 5/Art 11 prec Div 62 heading)

(65 ILCS 5/Art. 11 Div. 62 heading)

(65 ILCS 5/11-62-1) (from Ch. 24, par. 11-62-1)
Sec. 11-62-1. The corporate authorities of each municipality may provide for the erection and care of all public buildings necessary for the use of the municipality.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/Art. 11 Div. 62.1 heading)

(65 ILCS 5/11-62.1-1) (from Ch. 24, par. 11-62.1-1)
Sec. 11-62.1-1. Any municipality may set aside and maintain space in its public buildings or may obtain space and maintain such space in privately owned buildings for court room and office use by the circuit court of the county in which the municipality is located and may supply all maintenance employees and supplies needed to maintain such court room and office space and to assist the court in any way the court deems fit in conducting its business. The appearance and furnishings of the court rooms thus established shall meet reasonable minimum standards as prescribed by the Supreme Court of Illinois. Such standards shall be substantially the same as those generally accepted in court rooms as to general furnishings, arrangement of bench, tables and chairs, cleanliness, convenience to litigants, decorations, lighting and other matters relating to the physical appearance of the court room.
(Source: Laws 1963, p. 837.)

(65 ILCS 5/Art. 11 Div. 63 heading)

(65 ILCS 5/11-63-1) (from Ch. 24, par. 11-63-1)
Sec. 11-63-1. Subject to the provisions of this Division 63, the corporate authorities of any municipality having a population of less than 500,000 inhabitants may establish, equip, maintain and operate a community building or buildings which may include a gymnasium to be connected thereto and may levy annually a tax of .075% of the value, as equalized or assessed by the Department of Revenue, on all of the taxable property in the municipality for these purposes. This tax shall be in addition to all taxes authorized by law to be levied and collected in that municipality and shall be in addition to the amount authorized to be levied for general purposes as provided by Section 8-3-1.
(Source: P.A. 81-1509.)

(65 ILCS 5/11-63-2) (from Ch. 24, par. 11-63-2)
Sec. 11-63-2. The corporate authorities of any municipality specified in Section 11-63-1 may not exercise the authorities granted by Section 11-63-1 until the question of establishing, equipping, maintaining and operating a community building or buildings and the levying of an annual tax therefor in the amount specified by Section 11-63-1 is submitted to the electors of such municipality and approved by a majority of those voting on the question.
Whenever a petition signed by the electors of any specified municipality equal in number to 5% or more of the total number of votes cast at the last preceding regular municipal election, is filed with the municipal clerk of any such municipality requesting the establishment, equipment, operation and maintenance of a community building or buildings and the levy of an annual tax therefor, the question shall be certified by the clerk and submitted to the municipal electors.
The question shall be in substantially the following form:
--------------------------------------------------------------
Shall the corporate authorities
of (here insert name of YES
municipality).... establish, equip,
maintain and operate a community ----------------------
building or buildings and levy
annually a tax of ....% for these NO
purposes?
--------------------------------------------------------------
If a majority of the votes cast on the question are in favor of the proposition, the corporate authorities shall have the authority granted to them by Section 11-63-1.
(Source: P.A. 81-1489.)

(65 ILCS 5/11-63-3) (from Ch. 24, par. 11-63-3)
Sec. 11-63-3. Any municipality which votes favorably upon the proposition stated in Section 11-63-2 may also issue bonds, as herein provided, for the acquisition or construction, or both, of such property, either real or personal, or both, as may be necessary to establish, equip, operate and maintain a community building or buildings.
Whenever a petition, signed by the electors of any municipality specified in Section 11-63-1, equal in number to 5% or more of the total number of votes cast at the last preceding regular municipal election, is filed with the municipal clerk of any such municipality requesting the submission of the proposition to authorize the issuance of bonds for the acquisition or construction, or both, of property, either real or personal, or both, to establish, equip, operate and maintain a community building or buildings, the municipal clerk shall certify the proposition for submission to the municipal electors at an election in accordance with the general election law. The corporate authorities by ordinance shall, (1) designate the election at which the question shall be submitted, and (2) designate the amount of bonds to be issued, This question may be submitted at the same time as the question stated in Section 11-63-2.
The proposition shall be substantially in the following form:
--------------------------------------------------------------
Shall bonds for community
building purposes to the amount YES
of $.... be issued by the city ------------------------
(or village or incorporated NO
town, as the case may be) of ....?
--------------------------------------------------------------
If a majority of the votes cast on the question are in favor of the proposition, the corporate authorities shall issue general obligation bonds of the municipality, not exceeding the amount authorized at the election. The bonds shall mature not more than 20 years after the date of their issuance, shall be in denominations of $100, or any multiple thereof, shall bear interest at a rate not exceeding the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, and shall be sold at not less than par, all in such manner as the corporate authorities may determine. The corporate authorities, in the manner and at the time provided by law, shall provide by ordinance for the levy and collection of a direct annual tax sufficient to pay the maturing principal and interest on the bonds. Such tax shall not be included within any tax rate limitation, but shall be excluded therefrom and be in addition thereto and be in excess thereof, and it shall be the duty of the recording officer of any such municipality to file a certified copy of any such ordinance with the county clerk of each county in which any portion of such municipality is situated and it shall be the duty of such county clerk to extend taxes against all of the taxable property of such municipality situated in the county in amounts sufficient to pay the principal of and interest upon any such bonds as the same becomes due without limitation as to rate or amount.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-4.)

(65 ILCS 5/11-63-4) (from Ch. 24, par. 11-63-4)
Sec. 11-63-4. Whenever the proposition stated in Section 11-63-2 has been adopted by any municipality specified in Section 11-63-1, the corporate authorities may assume the management of any community building or buildings or may vest the management of the community building or buildings in the playground and recreation board, or may, by ordinance, create a special board therefor. Such special board, if created, shall consist of 3 directors appointed by the mayor or president with the approval of the corporate authorities. The first appointees shall hold office for terms of one, 2 and 3 years, respectively, as determined by lot, beginning July 1st following their appointment. Annually thereafter, prior to July 1st, a director shall be appointed in like manner for a term of 3 years. All directors shall hold office until their respective successors are appointed and qualified. Vacancies shall be filled in like manner as original appointments. The mayor or president, with the approval of the corporate authorities, may remove any director for misconduct in office or neglect of duty. If a special board is created as herein provided, the directors shall within 10 days meet and organize, one member shall be elected chairman and one member shall be elected clerk of the board.
No person connected with the management of any community building at any time, either directly or indirectly, shall be interested in any contract for the purchase or sale of any supplies or materials used in the construction, repair, operation or maintenance of any community building. No director or person serving in a similar capacity shall receive compensation for his services.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-63-5) (from Ch. 24, par. 11-63-5)
Sec. 11-63-5. The corporate authorities may acquire a site or sites for a community building or buildings by condemnation in the name of the municipality in the manner provided for the exercise of the right of eminent domain under the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(65 ILCS 5/11-63-6) (from Ch. 24, par. 11-63-6)
Sec. 11-63-6. The corporate authorities may dedicate and set apart for the use of any community building any land or building which is owned or leased by the municipality and which is not dedicated or devoted to another and inconsistent public use and may make appropriations from the general corporate funds for any of the purposes provided by this Division 63.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-63-7) (from Ch. 24, par. 11-63-7)
Sec. 11-63-7. The managing authority may accept any gift of real or personal property, but if the acceptance will subject the municipality to expense, or is subject to a condition, it shall be subject to approval by the corporate authorities.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-63-8) (from Ch. 24, par. 11-63-8)
Sec. 11-63-8. Any 2 or more contiguous municipalities, which have voted to establish a community building or buildings, may jointly establish, equip, operate and maintain the same. Any school board or park board, if otherwise authorized, may join with any municipality in the establishment, equipment, operation and maintenance of a community building or buildings. In any case of joint management, the terms shall be fixed by agreement of the corporate authorities thereof.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-63-9) (from Ch. 24, par. 11-63-9)
Sec. 11-63-9. Any community building may be dedicated to the soldiers and sailors of the municipality in such manner as the managing authority determines, or in the event that 50% or more of the cost of the building is paid for by donations or legacies, it may be dedicated in accordance with the terms, if any, of the instrument by which the donation or legacy is made.
(Source: P.A. 83-388.)

(65 ILCS 5/11-63-10) (from Ch. 24, par. 11-63-10)
Sec. 11-63-10. Subject to the rules of the corporate authorities, or the board to which the management has been delegated, each community building and its facilities shall be available for the use and benefit of the municipal inhabitants for recreational and educational purposes. Such corporate authorities or board may charge reasonable admission or use fees and may permit the use of a community building and its facilities temporarily, for any reasonable and legitimate private use, on such terms as may be reasonable and proper. When 50% or more of the cost of the building has been paid for from donations or legacies for the purpose of paying part of the cost of the building or all the cost, the use of the building shall be free and no admission or use fees shall be charged, and the words "reasonable and legitimate" as used in the prior portion of this section shall not authorize a use permit for a valuable consideration. No private use shall be permitted which unduly restricts the public use of the building and its facilities. Private permittees may charge admission fees, except where 50% or more of the cost of the building has been paid for from donations or legacies for the purpose of paying part of or all of the cost of the building.
(Source: P.A. 83-388.)

(65 ILCS 5/11-63-11) (from Ch. 24, par. 11-63-11)
Sec. 11-63-11. If the management of the community building or buildings has been vested by the corporate authorities in the playground and recreation board, or in a special board, as authorized by Section 11-63-4, such board shall make a full report of receipts and expenditures to the corporate authorities within 30 days after the close of each fiscal year and shall, at least 10 days prior to the passage of the municipal appropriation ordinance and tax levy ordinance, report and certify to the corporate authorities an itemization of the amount of money required for the ensuing year, for community building purposes. The treasurer of the municipality shall be treasurer of all funds provided by this Division 63 and he shall pay out the same only upon written order of a majority of the playground and recreation board or special board, if created, whenever the management of any community building or buildings is vested in any such playground and recreation board or any such special board.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/Art. 11 Div. 64 heading)

(65 ILCS 5/11-64-1) (from Ch. 24, par. 11-64-1)
Sec. 11-64-1. Any municipality with a population of less than 500,000 may issue bonds for the purpose of constructing, acquiring, purchasing, improving, repairing or equipping a municipal hall or halls or any other municipal building or buildings used for any municipal purpose, including the acquisition of a site or sites therefor. The bonds shall be issued subject to the provisions of Sections 8-4-1, 8-4-2 and 11-64-2. These bonds may be issued in an amount which, including the existing municipal indebtedness, does not exceed the constitutional limitation as to debt, notwithstanding any legislative debt limitation to the contrary.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-64-2) (from Ch. 24, par. 11-64-2)
Sec. 11-64-2. A certified copy of the ordinance authorizing the issuance of the bonds provided for in Section 11-64-1 shall be filed with the county clerk in each county in which any portion of the issuing municipality is situated. Each such county clerk shall annually extend taxes against all of the taxable property contained in the municipality or in that portion thereof which is situated in his county at a rate sufficient to pay the maturing principal and interest of these bonds. This rate shall be extended against all of the taxable property of that municipality in addition to all other taxes now or hereafter authorized to be levied by that municipality.
If any part of the tax liability created under this section is discharged from other sources, the corporate authorities of that municipality shall not apply any of the tax money collected under the provisions of this section to any object or purpose other than the discharge of the principal and interest on these bonds. The money so collected shall be held in the municipal treasury as a special fund for that purpose until the entire liability of that municipality upon these bonds is fully discharged. Before any part of the municipal revenue or income from any other source is applied in discharge of the interest or principal of these bonds, the municipal treasurer, comptroller, or other custodian of the funds of the municipality shall publish a statement setting forth fully the amount of funds so taken from other sources, and from what source and fund taken. This statement shall be published in like manner as is required for the publication of city ordinances before they become effective.
Any officer who uses any of the tax money so collected for any other purpose than that authorized by the provisions of this section shall be liable to prosecution for diverting public funds from the uses to which they have been appropriated or set apart.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/Art. 11 Div. 65 heading)

(65 ILCS 5/11-65-1) (from Ch. 24, par. 11-65-1)
Sec. 11-65-1. In this Division 65, unless the context otherwise requires;
(1) "Municipal convention hall" means a

municipally-owned building or auditorium with all necessary adjuncts thereto, including but not limited to hotels, restaurants, and gift shops, that is used, licensed, or leased for definite short periods of time for assemblages of people. "Municipal convention hall" also means a building or auditorium with all necessary adjuncts thereto that will become municipally-owned at a date certain.

(2) "Municipal convention hall purposes" means the

municipal corporate purposes defined and designated in this Division 65.

The objects and purposes defined and set forth in this Division 65 are municipal corporate objects and purposes.
(Source: P.A. 92-774, eff. 1-1-03.)

(65 ILCS 5/11-65-2) (from Ch. 24, par. 11-65-2)
Sec. 11-65-2. Every municipality that has a population exceeding 40,000; and every municipality with a population of 12,500 or more but less than 25,000 that (i) is located in a county with a population of 250,000 or more but less than 260,000 and (ii) does not levy a property tax; has the power to acquire, construct, manage, control, maintain, and operate within its corporate limits a municipal convention hall or halls.
(Source: P.A. 91-682, eff. 1-26-00; 92-774, eff. 1-1-03.)

(65 ILCS 5/11-65-3) (from Ch. 24, par. 11-65-3)
Sec. 11-65-3. Every such municipality may acquire by dedication, gift, lease, contract, purchase, or condemnation all property and rights, necessary or proper, within the corporate limits of the municipality, for municipal convention hall purposes, and for these purposes may (1) appropriate money, (2) levy and collect taxes, (3) borrow money on the credit of the municipality, and (4) issue bonds therefor.
In all cases where property is acquired or sought to be acquired by condemnation, the procedure shall be, as nearly as may be, like that provided for the exercise of the right of eminent domain under the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(65 ILCS 5/11-65-4) (from Ch. 24, par. 11-65-4)
Sec. 11-65-4. All appropriations and bond issues for the use of such a municipal convention hall shall be made by the corporate authorities in the manner provided by law. All warrants upon which any portion of these funds are to be paid out shall bear the signature of such officials as may be designated by the corporate authorities.
(Source: P.A. 92-774, eff. 1-1-03.)

(65 ILCS 5/11-65-5) (from Ch. 24, par. 11-65-5)
Sec. 11-65-5. The corporate authorities, in the manner and at the time provided by law, shall provide by ordinance for the collection of a direct annual tax sufficient to pay the interest on bonds issued under this Division 65 as it falls due, and also to pay the principal thereof as it falls due, unless the bonds are to be payable from sources other than a tax levy.
Except that the corporate authorities of any municipality A) with a population of 12,500 or more but less than 25,000 that i) is located in a county with a population of 250,000 or more but less than 260,000 and ii) does not levy a property tax; or B) with a population between 40,000 and 75,000 shall not levy a property tax for purposes of this Division 65.
(Source: P.A. 91-682, eff. 1-26-00; 92-774, eff. 1-1-03.)

(65 ILCS 5/11-65-6) (from Ch. 24, par. 11-65-6)
Sec. 11-65-6. Every such municipality referenced in Section 11-65-2 has the power under this Division 65 to contract for the management of all or any portion of the municipal convention hall, including, but not limited to, long-term multi-year contracts and to license or lease all or any part of the municipal convention hall to assemblages for definite short periods of time, upon such terms and compensation as may be prescribed by the corporate authorities or as may be determined by ordinances, rules, or regulations passed or prescribed by the corporate authorities.
(Source: P.A. 92-774, eff. 1-1-03.)

(65 ILCS 5/11-65-7) (from Ch. 24, par. 11-65-7)
Sec. 11-65-7. The corporate authorities, under rules and regulations prescribed by a general ordinance, and not otherwise, may provide for granting the free use of such a municipal convention hall to the inhabitants of the municipality, or to local bodies or organizations existing within the municipality, for civic, patriotic, educational, charitable, or political purposes and also for historic celebrations, free amusements, concerts, entertainments, lectures and discussions.
(Source: P.A. 92-774, eff. 1-1-03.)

(65 ILCS 5/11-65-8) (from Ch. 24, par. 11-65-8)
Sec. 11-65-8. The corporate authorities from time to time may establish by ordinance all needful rules and regulations for the management and control of such a municipal convention hall. All these ordinances, for the violation of which fines are imposed shall be published in the same manner and form as is required for other ordinances of the municipality, and these ordinances may be printed in book or pamphlet form in such manner as the corporate authorities shall direct. Rules established by these ordinances shall be brought to the notice of the public by being posted in conspicuous places in the municipal convention hall. When these ordinances are printed in book or pamphlet form, and purport to be published by authority of the corporate authorities, the book or pamphlet shall be received in all courts as evidence of the contents of these ordinances, and of the passage and publication thereof as of the dates therein mentioned, without further proof.
(Source: P.A. 92-774, eff. 1-1-03.)

(65 ILCS 5/11-65-9) (from Ch. 24, par. 11-65-9)
Sec. 11-65-9. Every municipality owning and operating such a municipal convention hall shall keep books of account for the municipal convention hall separate and distinct from other municipal accounts and in such manner as to show the true and complete financial standing and results of the municipal ownership and operation. These accounts shall be so kept as to show: (1) the actual cost to the municipality of maintenance, extension, and improvement, (2) all operating expenses of every description, (3) if water or other service is furnished for the use of the municipal convention hall without charge, as nearly as possible, the value of that service, and also the value of any use or service rendered by the municipal convention hall to the municipality without charge, (4) reasonable allowances for interest, depreciation, and insurance, and (5) estimates of the amount of taxes that would be chargeable against the property if owned by a private corporation. The corporate authorities shall publish a report annually showing the financial results, in the form specified in this section, of the municipal ownership and operation in one or more newspapers published in the municipality, or, if no newspaper is published therein, then in one or more newspapers with a general circulation within the municipality.
The accounts of the convention hall shall be examined at least once a year by a licensed Certified Public Accountant permitted to perform audits under the Illinois Public Accounting Act who shall report to the corporate authorities the results of his examination. This accountant shall be selected as the corporate authorities may direct, and he shall receive for his services such compensation, to be paid out of the revenue from the municipal convention hall, as the corporate authorities may prescribe.
(Source: P.A. 94-465, eff. 8-4-05.)

(65 ILCS 5/11-65-10)
Sec. 11-65-10. Public-facilities corporations authorized.
(a) Each municipality referenced in Section 11-65-2 is authorized to incorporate a public-facilities corporation to exercise, as business agent of the municipality, the powers of the municipality set forth in Section 11-65-2, Section 11-65-6, and Section 11-65-7, and also the power of the municipality to acquire by dedication, gift, lease, contract, or purchase all property and rights, necessary or proper, within the corporate limits of the municipality, for municipal convention hall purposes.
(b) In this Division 65, unless the context otherwise requires, a "public-facilities corporation" means an Illinois not-for-profit corporation whose purpose is charitable and civic, organized solely for the purpose of (i) acquiring a site or sites appropriate for a municipal convention hall; (ii) constructing, building, and equipping thereon a municipal convention hall; and (iii) collecting the revenues therefrom, entirely without profit to the public-facilities corporation, its officers, or directors. A public-facilities corporation shall assist the municipality it serves in the municipality's essential governmental purposes.
(c) The municipality shall retain control of the public-facilities corporation by means of the municipality's expressed legal right, set forth in the articles of incorporation of the public-facilities corporation, to appoint, remove, and replace the members of the board of directors of the public-facilities corporation. The directors and officers of the public-facilities corporation shall serve without compensation but may be reimbursed for their reasonable expenses that are incurred on behalf of the public-facilities corporation. Upon retirement or redemption of any bonds or other debt instruments issued by the public-facilities corporation in connection with the development of the municipal convention hall, the legal title to the municipal convention hall shall be transferred to the municipality without any further consideration by or on behalf of the municipality.
(d) The municipality may designate a public-facilities corporation to include a facility that operates for the benefit of multiple units of local government through a management board created by a duly executed intergovernmental cooperation agreement and ratified by each duly elected board.
(Source: P.A. 98-109, eff. 7-25-13.)

(65 ILCS 5/11-65-15)
Sec. 11-65-15. Exemption from use and occupation taxes. No tax is imposed under the Use Tax Act, the Service Use Tax Act, the Service Occupation Tax Act, or the Retailers' Occupation Tax Act upon the use or sale of tangible personal property sold to a public-facilities corporation for purposes of constructing or furnishing a municipal convention hall.
(Source: P.A. 95-672, eff. 10-11-07.)

(65 ILCS 5/11-65-20)
Sec. 11-65-20. Exemptions from property taxation. All real property and the municipal convention hall owned by the public-facilities corporation is exempt from property taxation.
(Source: P.A. 95-672, eff. 10-11-07.)

(65 ILCS 5/11-65-25)
Sec. 11-65-25. Tax exemptions for existing public-facilities corporations. If, before the effective date of this amendatory Act of the 95th General Assembly, a municipality has incorporated a public-facilities corporation and the public-facilities corporation complies with the requirements set forth in Section 11-65-10, then, for all purposes:
(1) No tax is imposed under the Use Tax Act, the

Service Use Tax Act, the Service Occupation Tax Act, or the Retailers' Occupation Tax Act upon the use or sale of tangible personal property sold to a public-facilities corporation for purposes of constructing or furnishing a municipal convention hall; and

(2) all real property and the municipal convention

hall owned by the public-facilities corporation is exempt from property taxation.

(Source: P.A. 95-672, eff. 10-11-07.)

(65 ILCS 5/Art. 11 Div. 66 heading)

(65 ILCS 5/11-66-1) (from Ch. 24, par. 11-66-1)
Sec. 11-66-1. Every city and village with a population of less than 500,000 in the manner provided in this Division 66, may establish and maintain a municipal coliseum to be used for general educational and amusement purposes for the benefit of its inhabitants. For this purpose, the corporate authorities may levy a tax not to exceed .25% of the value, as equalized or assessed by the Department of Revenue, on all the taxable property of the municipality, for the establishment of such a coliseum, and thereafter may annually levy a tax not to exceed .05% of the value, as equalized or assessed by the Department of Revenue, on all the taxable property of the municipality, for the maintenance thereof. Those taxes shall be levied and collected in like manner as other taxes of the municipality are levied and collected for municipal purposes. This tax when collected shall be paid to the municipal treasurer and shall be designated as the municipal coliseum fund. This tax shall be in addition to all other taxes which the municipality is now or may be hereafter authorized to levy and collect, and shall be in addition to the amount authorized to be levied for general purposes as provided by Section 8-3-1.
The foregoing limitations upon tax rates may be increased or decreased according to the referendum provisions of the General Revenue Law of Illinois.
(Source: P.A. 81-1509.)

(65 ILCS 5/11-66-2) (from Ch. 24, par. 11-66-2)
Sec. 11-66-2. Whenever 100 or more electors of a specified municipality present a written petition to the municipal clerk asking that an annual tax be levied for the establishment and maintenance of a municipal coliseum in the municipality, the municipal clerk shall certify the proposition for submission to the electors of the municipality at an election in accordance with the general election law.
The question shall be in substantially the following form:
--------------------------------------------------------------
Shall an annual tax be levied
for the establishment and YES
maintenance of a municipal ---------------------------
coliseum in the city (or NO
village) of ....?
--------------------------------------------------------------
(Source: P.A. 81-1489.)

(65 ILCS 5/11-66-3) (from Ch. 24, par. 11-66-3)
Sec. 11-66-3. If a majority of all votes cast at the election are in favor of the tax levy for a municipal coliseum, the corporate authorities, in the next annual tax levy, shall include a tax not to exceed .25% of the value, as equalized or assessed by the Department of Revenue, on all the taxable property of the municipality for the establishment of a municipal coliseum in the municipality, and thereafter may annually levy a tax not to exceed .05% of the value, as equalized or assessed by the Department of Revenue, on all the taxable property of the municipality, for the maintenance thereof and for the payment for the use of any money loaned or advanced to the municipality for the purpose of buying a site and building the municipal coliseum, and for the repayment of any money so loaned or advanced. Payment for the use of money so loaned or advanced shall be in such form and manner as the board of directors may determine, and the amount so paid shall not exceed 5% annually on any money so loaned or advanced. The corporate authorities of such a municipality, when real estate owned by the municipality is not necessary for any other municipal purpose, may authorize the use of the real estate for the municipal coliseum.
The foregoing limitations upon tax rates may be increased or decreased according to the referendum provisions of the General Revenue Law of Illinois.
(Source: P.A. 86-1028.)

(65 ILCS 5/11-66-4) (from Ch. 24, par. 11-66-4)
Sec. 11-66-4. Whenever a one year period has elapsed after which a municipal coliseum has been sold by the municipality and during which the tax authorized by this Division 66 has not been levied, the municipal authorities may pass an ordinance transferring the unobligated balance in the municipal coliseum fund to the general corporate fund.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-66-5) (from Ch. 24, par. 11-66-5)
Sec. 11-66-5. Whenever a specified municipality decides to establish and maintain a municipal coliseum, the mayor or president of the municipality, with the approval of the corporate authorities, shall appoint a board of 3 directors. None of the directors shall hold any other office with the government of the municipality, and all of them shall be citizens of the municipality and chosen with reference to their special fitness for the office. The first board of directors shall hold office, one for one year, one for 2 years, and the third for 3 years, from and after the first day of July following their appointment. At their first regular meeting after their appointment they shall cast lots for the respective terms. Annually thereafter, before the first of July of each year, the mayor or president shall appoint one director to take the place of the retiring director. These subsequent appointees shall hold office for a period of 3 years. All directors shall hold office until their respective successors are appointed. The mayor or president, with the approval of the corporate authorities, may remove any director for misconduct in office or neglect of duty. Vacancies in the board of directors, however occasioned, shall be filled for the remainder of the unexpired term in like manner as original appointments.
No director at any time, either directly or indirectly, shall be interested in any contract with the board or in the purchase or sale of any supplies or materials used in the building or maintenance of the municipal coliseum. No director shall receive compensation for his services as director.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-66-6) (from Ch. 24, par. 11-66-6)
Sec. 11-66-6. These directors shall meet immediately after their appointment and organize by the election of one of their members as president and one as secretary. The president and secretary shall have the duties usually performed by such officers of similar boards. After the organization the board of directors shall make and adopt such by-laws, rules, and regulations for their own guidance, for the transaction of the business of the board, and for the management of the municipal coliseum as they may deem expedient. These by-laws, rules and regulations shall not be inconsistent with this Division 66. Subject to the approval of the corporate authorities, the board of directors may build, erect, construct, and equip a municipal coliseum for the uses designated in this Division 66, and may purchase or lease such real estate, and perform all such acts as may be reasonably necessary to accomplish that purpose. The board shall have exclusive care, custody, and management of the municipal coliseum after it is constructed, and the exclusive control of the expenditure of all money collected to the credit of the municipal coliseum fund. No money shall be drawn by the board from the municipal treasurer, except upon order of the board and upon checks or vouchers drawn upon the municipal treasurer, and signed by the president and secretary of the board.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-66-7) (from Ch. 24, par. 11-66-7)
Sec. 11-66-7. Subject to the approval of the corporate authorities, the board of directors, for the purpose of assisting in establishing a municipal coliseum, has the power to borrow money on the coliseum property, and to issue bonds secured by mortgage or deed of trust on that property. These bonds shall mature on or before 20 years from the date of their issuance, and shall draw interest at a rate of not to exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, payable semi-annually. The board may negotiate and sell these bonds at not less than par and accrued interest. These bonds and all interest coupons attached thereto may be executed by the board, and the mortgage or deed of trust securing them shall be executed by the municipality through its proper officers. All proceeds arising from these bonds shall be paid to the municipal treasurer, and by him deposited to the credit of the municipal coliseum fund, and the proceeds shall be used only for the establishment of such a municipal coliseum. Out of the annual tax levy the board of directors shall provide a sinking fund for the retirement of these bonds when they become due.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts. Any bonds issued under this Section as limited bonds as defined in Section 3 of the Local Government Debt Reform Act shall comply with the requirements of the Bond Issue Notification Act.
The amendatory Acts of 1971, 1972 and 1973 are not a limit upon any municipality which is a home rule unit.
(Source: P.A. 89-655, eff. 1-1-97.)

(65 ILCS 5/11-66-8) (from Ch. 24, par. 11-66-8)
Sec. 11-66-8. The board of directors of a municipal coliseum shall make a full report of receipts and expenditures to the corporate authorities annually on or before July first of each year, and annually, prior to the passage of the annual appropriation ordinance and tax levy ordinance by the corporate authorities, shall report and certify to the corporate authorities the amount of money appropriated by them for the ensuing year, and the items thereof, and the amount of money necessary to be raised by taxation for the maintenance of the municipal coliseum.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-66-9) (from Ch. 24, par. 11-66-9)
Sec. 11-66-9. Every municipal coliseum shall be for the free use and benefit of the inhabitants of the municipality wherein the coliseum is established, for lectures, concerts, public assemblies, other general educational purposes, and for the purpose of maintaining free amusements and entertainments. All of these uses shall be subject to such reasonable rules and regulations as the board of directors may adopt in order to render the use of the property of the greatest benefit to the greatest number. The board of directors has the power to temporarily lease the coliseum, when not in use for public purposes, for any reasonable and legitimate private use, on such terms as they may prescribe. When so temporarily leased, an admission fee may be charged by the lessees. All rentals received shall be paid to the municipal treasurer, and by him deposited to the credit of the municipal coliseum fund.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-66-10) (from Ch. 24, par. 11-66-10)
Sec. 11-66-10. The board of directors, with the approval of the corporate authorities may acquire a site for a municipal coliseum by condemnation in the name of the municipality. Any proceeding to condemn for this purpose shall be maintained and conducted in the manner provided for the exercise of the right of eminent domain under the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(65 ILCS 5/11-66-11) (from Ch. 24, par. 11-66-11)
Sec. 11-66-11. All municipal coliseums established and maintained under "An Act to enable cities and villages having a population not to exceed five hundred thousand (500,000), to establish and maintain public and municipal coliseums," approved June 27, 1913, as amended, which were in existence immediately prior to January 1, 1942, shall be treated as properly established under this Division 66 and may be continued to be maintained under this Division 66. All cities and villages whose electors have approved the levy of an annual tax for a public municipal coliseum under that Act may continue to levy the tax under this Division 66 without submitting the question of its levy to the electors for approval.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/Art. 11 Div. 67 heading)

(65 ILCS 5/11-67-1) (from Ch. 24, par. 11-67-1)
Sec. 11-67-1. Subject to a referendum vote, any municipality having a population of 75,000 or less, may acquire, construct, manage, control, maintain, and operate within its corporate limits a municipal coliseum with all necessary adjuncts thereto.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-67-2) (from Ch. 24, par. 11-67-2)
Sec. 11-67-2. Whenever, in a specified municipality not less than 5% of the electors voting at the last preceding general municipal election petition the municipal clerk for the submission to a referendum vote the proposition of establishing and maintaining a municipal coliseum, the municipal clerk shall certify the proposition for submission at an election in accordance with the general election law. The proposition shall be substantially in the following form:
--------------------------------------------------------------
Shall the city (or village or YES
incorporated town) of .... establish ----------------------
and maintain a municipal coliseum? NO
--------------------------------------------------------------
If a majority of the votes cast upon the proposition are in favor thereof, a municipal coliseum shall be established and maintained in that municipality.
(Source: P.A. 81-1489.)

(65 ILCS 5/11-67-3) (from Ch. 24, par. 11-67-3)
Sec. 11-67-3. Every such municipality has the power to acquire by dedication, gift, lease, contract, or purchase, all property and rights, necessary or proper, within the corporate limits of the municipality for municipal coliseum purposes.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-67-4) (from Ch. 24, par. 11-67-4)
Sec. 11-67-4. Every such municipality has the power to levy and collect taxes for the purpose of establishing and maintaining a municipal coliseum. However, any tax levied to establish and maintain such a coliseum shall not exceed .025% of the value, as equalized or assessed by the Department of Revenue, of all taxable property within that municipality.
These taxes shall be in addition to the amount authorized to be levied for general purposes under Section 8-3-1.
The foregoing limitation upon tax rate may be increased or decreased according to the referendum provisions of the General Revenue Law of Illinois.
(Source: P.A. 81-1509.)

(65 ILCS 5/11-67-5) (from Ch. 24, par. 11-67-5)
Sec. 11-67-5. Every such municipality has the power to borrow money on the credit of the municipality and to issue bonds, in the manner provided by law, for the purpose of establishing and maintaining a municipal coliseum. But no issue of bonds shall be valid unless the proposition of issuing the bonds is first certified by the municipal clerk and submitted to the electors of the municipality and is approved by a majority of those voting on the proposition. The proposition shall be substantially in the following form:
--------------------------------------------------------------
Shall bonds for the purpose of
establishing and maintaining a YES
municipal coliseum, in the amount -----------------
of $....(insert amount), be issued NO
by the ....(insert name of municipality)?
--------------------------------------------------------------
Each year after bonds are issued under this Division 67 and until all bonds so issued are retired, there shall be included in and added to the taxes levied for municipal purposes, a direct annual tax for an amount sufficient to pay the interest as it accrues on each bond so issued, and also to pay the principal of these bonds at par value, as the bonds respectively fall due. Any tax levied to pay off any bond issue hereafter approved shall not exceed .05% of the value, as equalized or assessed by the Department of Revenue, upon the taxable property within the municipality.
(Source: P.A. 81-1489; 81-1509.)

(65 ILCS 5/11-67-6) (from Ch. 24, par. 11-67-6)
Sec. 11-67-6. Every such municipality which establishes and owns a municipal coliseum has the power to license or lease all or any part of the coliseum to assemblages for definite short periods of time, upon such terms and compensation as may be prescribed by the corporate authorities or as may be determined by ordinances, rules, or regulations passed or prescribed by the corporate authorities.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-67-7) (from Ch. 24, par. 11-67-7)
Sec. 11-67-7. The corporate authorities may provide for granting the free use of such a municipal coliseum to the inhabitants of the municipality, or to local bodies or organizations existing within the municipality, for civic, patriotic, educational, charitable, or political purposes and also for historic celebrations, free amusements, concerts, entertainments, lectures, and discussions.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-67-8) (from Ch. 24, par. 11-67-8)
Sec. 11-67-8. The corporate authorities from time to time may establish by ordinance all needful rules and regulations for the management and control of such a municipal coliseum. All these ordinances, for the violation of which fines are imposed, shall be published in the same manner and form as is required for other ordinances of the municipality, and these ordinances may be printed in book or pamphlet form in such manner as the corporate authorities shall direct. Rules established by these ordinances shall be brought to the notice of the public by being posted in conspicuous places in the coliseum. When these ordinances are printed in book or pamphlet form, and purport to be published by authority of the corporate authorities of a designated municipality, the book or pamphlet shall be received in all courts as evidence of the contents of these ordinances, and of the passage and publication thereof as of the date therein mentioned, without further proof.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-67-9) (from Ch. 24, par. 11-67-9)
Sec. 11-67-9. Every municipality owning and operating such a municipal coliseum shall keep books of account for the coliseum separate and distinct from other municipal accounts and in such manner as to show the true and complete financial standing and results of the municipal ownership and operation. These accounts shall be so kept as to show: (1) the actual cost to the municipality of maintenance, extension, and improvement, (2) all operating expenses of every description, (3) if water or other service is furnished for the use of the municipal coliseum without charge, as nearly as possible, the value of that service, and also the value of any use or service rendered by the municipal coliseum to the municipality without charge, (4) reasonable allowances for interest, depreciation, and insurance, and (5) estimates of the amount of taxes that would be chargeable against that property if owned by a private corporation. The corporate authorities shall have printed annually for public distribution, a report showing the financial results, in the form specified in this section, of the municipal ownership and operation.
The accounts of the municipal coliseum shall be examined at least once a year by a licensed Certified Public Accountant permitted to perform audits under the Illinois Public Accounting Act, who shall report to the corporate authorities the results of his examination. This accountant shall be selected as the corporate authorities may direct, and he shall receive for his services such compensation, to be paid out of the revenue from the municipal coliseum, as the corporate authorities may prescribe.
(Source: P.A. 94-465, eff. 8-4-05.)

(65 ILCS 5/11-67-10) (from Ch. 24, par. 11-67-10)
Sec. 11-67-10. If a majority of the electors voting on the proposition in any municipality have voted for a municipal coliseum under "An Act to enable cities, villages and incorporated towns having a population of seventy-five thousand or less, to establish and maintain municipal coliseums," approved May 19, 1927, as amended, that municipality has the same powers and is subject to the same duties as a municipality whose electors approve the establishment and maintenance of a municipal coliseum under this Division 67. If a majority of the electors voting on the proposition in any municipality have voted for the issuance of bonds or obligations under that Act, that municipality has the same powers and is subject to the same duties as a municipality whose electors approve the issuance of bonds under this Division 67.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/Art. 11 Div. 68 heading)

(65 ILCS 5/11-68-1) (from Ch. 24, par. 11-68-1)
Sec. 11-68-1. For the purpose of promoting the health and welfare of its citizens, any city with a population of more than 30,000 whose corporate limits coincide with the limits of the township in which the city is located, subject to a referendum vote, may acquire and improve not to exceed 10 acres of land, within or without the city, to be set apart, held, and maintained as a stadium and athletic field for the use of the public.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-68-2) (from Ch. 24, par. 11-68-2)
Sec. 11-68-2. Whenever, in such a city, not less than 100 of its electors petition the city clerk for submission to a referendum vote the proposition of acquiring and maintaining a stadium and athletic field, the proposition shall be certified by the city clerk and submitted at an election in accordance with the general election law. The proposition shall be substantially in the following form:
--------------------------------------------------------------
Shall the city of .............. YES
acquire and maintain a stadium ------------------------
and athletic field? NO
--------------------------------------------------------------
(Source: P.A. 81-1489.)

(65 ILCS 5/11-68-3) (from Ch. 24, par. 11-68-3)
Sec. 11-68-3. If a majority of the votes cast on the specified proposition are in favor of acquiring and maintaining a stadium and athletic field, a board of 5 stadium and athletic field commissioners shall be elected at the next regular election for such officers as provided in the general election law. The election for said commissioners shall be governed by the general election law. Two of the commissioners shall hold office for one year; 3 shall hold office for 2 years. Their respective terms shall be determined by lot. Successors shall be elected for a term of 2 years. Vacancies occurring in the board shall be filled for the unexpired term by appointments of the mayor. The commissioners shall serve without compensation.
The board of commissioners shall organize by electing one of their number chairman and one secretary. They shall keep a record of their proceedings, which, at all reasonable times, shall be open to inspection.
(Source: P.A. 81-1490.)

(65 ILCS 5/11-68-4) (from Ch. 24, par. 11-68-4)
Sec. 11-68-4. The board of stadium and athletic field commissioners elected pursuant to the provisions of this Division 68 shall:
(1) select a suitable site of not more than 10 acres in area, within or without the city, for a stadium and athletic field for the city;
(2) acquire title to the site so selected by accepting a donation or legacy or by purchase or condemnation under the eminent domain laws of this State;
(3) erect a stadium on the site so selected and lay it out as an athletic field for the use of the public;
(4) maintain, manage, and control the stadium and athletic field and make and enforce proper rules and regulations for its beneficial use.
(Source: P.A. 83-388.)

(65 ILCS 5/11-68-5) (from Ch. 24, par. 11-68-5)
Sec. 11-68-5. Bonds of a city for raising funds to acquire or to improve or to acquire and improve a stadium and athletic field may be issued in the following manner:
Whenever 100 or more electors of any specified city, which has elected a board of stadium and athletic field commissioners, file a written petition in the office of the city clerk, asking that the proposition be submitted to authorize the issuance of bonds for the purpose of providing for the acquiring or improving or acquiring and improving of a stadium and athletic field for the city, and the petition designates the amount of bonds proposed to be issued, the city clerk shall certify the question of issuing bonds for that purpose, to the amount named in the petition for submission at an election in accordance with the general election law. The notice of the referendum shall state the amount of bonds proposed to be issued.
The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall stadium and athletic
field bonds of the city of YES
.... be issued to the amount
of $.... for the purpose of --------------------------
acquiring (or improving, or
acquiring and improving) a NO
stadium and athletic field?
--------------------------------------------------------------
If a majority of the votes cast upon this proposition are in favor of the issuance of the bonds, the stadium and athletic field commissioners of the city shall issue bonds of the city, not exceeding the amount voted upon at this election. The bonds shall mature not more than 20 years after the date of their issuance and shall be in denominations of $100 or any multiple thereof, and shall bear interest, evidenced by coupons, at a rate not exceeding the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, payable semi-annually, as shall be determined by the board of stadium and athletic field commissioners. These bonds shall be sold at not less than par and the proceeds thereof used solely for the purpose of acquiring or improving a stadium and athletic field for the city.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
The amendatory Acts of 1971, 1972 and 1973 are not a limit upon any municipality which is a home rule unit.
(Source: P.A. 86-4.)

(65 ILCS 5/11-68-6) (from Ch. 24, par. 11-68-6)
Sec. 11-68-6. For the purpose of providing a fund for the maintenance and development of the stadium and athletic field and for the purpose of retiring stadium and athletic field bonds, the board of stadium and athletic field commissioners of any city have the power to levy an annual tax of not more than .075% of the value, as equalized or assessed by the Department of Revenue, of the taxable property of the city, which shall be levied and collected at the time and in the manner that other taxes are required to be levied and collected. This tax, when levied and collected, shall be used to retire stadium and athletic field bonds and shall be applied to the expenses of maintenance and development of any stadium and athletic field theretofore acquired by the city.
The foregoing limitation upon tax rate may be increased or decreased according to the referendum provisions of the General Revenue Law of Illinois.
(Source: P.A. 81-1509.)

(65 ILCS 5/11-68-7) (from Ch. 24, par. 11-68-7)
Sec. 11-68-7. Any stadium and athletic field which was acquired by such a city and which, immediately prior to January 1, 1942, was being maintained under "An Act to authorize the establishment and maintenance of stadium and athletic fields in cities, having a population of more than thirty thousand, the corporate limits of which coincide with the township limits in which said cities are located," approved June 27, 1921, as amended, shall be treated as if acquired under this Division 68 and may be continued to be maintained under this Division 68.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/Art. 11 Div. 69 heading)

(65 ILCS 5/11-69-1) (from Ch. 24, par. 11-69-1)
Sec. 11-69-1. Whenever the territories of any 2 or more municipalities in the State of Illinois comprise the same or partly the same territory, the municipalities concerned have the power jointly to purchase land and to construct buildings and all necessary appurtenances within their common corporate limits, and to own, operate, and maintain the land and buildings jointly with one another, for their joint municipal purposes, on terms and conditions to be agreed upon by the municipalities. Such municipalities have the power to exercise the right of eminent domain by condemnation proceedings in conformity with the provisions of the constitution and statutes of the state for the acquirement of property, advantageous or desirable for joint municipal purposes.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-69-2) (from Ch. 24, par. 11-69-2)
Sec. 11-69-2. The purpose of Section 11-69-1 is for the benefit of municipalities with common territory and whose building needs can be most efficiently and economically handled by joint buildings for the several municipalities. Section 11-69-1 shall be liberally construed to give effect to these purposes.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/Art. 11 Div. 70 heading)

(65 ILCS 5/11-70-1) (from Ch. 24, par. 11-70-1)
Sec. 11-70-1. In any municipality, whether incorporated under general law or special charter, in which the municipal hall, or any municipal jail or police station, fire department house, or public library is destroyed or seriously impaired by storm or fire, the corporate authorities, in order to rebuild or restore any such building, thus destroyed or seriously impaired, may levy an annual tax for not exceeding 10 successive years of not exceeding .08333% of the value, as equalized or assessed by the Department of Revenue, on all of the taxable property in the municipality. This tax shall be levied and collected in the same manner as the general taxes of that municipality and shall be known as the public building restoration fund tax. This tax shall not be included in the aggregate amount of taxes as limited by Section 8-3-1, or by any provision of any special charter under which such a municipality is now operating.
The foregoing limitation upon tax rates in municipalities of less than 1,000,000 population may be increased or decreased according to the referendum provisions of the General Revenue Law of Illinois.
(Source: P.A. 81-1509.)

(65 ILCS 5/11-70-2) (from Ch. 24, par. 11-70-2)
Sec. 11-70-2. Whenever the corporate authorities of any municipality designated in Section 11-70-1 decides to rebuild or restore any of the specified buildings, it shall make provision therefor by an ordinance. This ordinance shall also state the number of years, not exceeding 10, that this annual public building restoration fund tax shall be levied, and the per cent, not exceeding .08333 on all of the taxable property in the municipality. This tax shall be included in the annual appropriation and tax levy ordinances of such a municipality for the years that it can be levied under the provisions of this section and Section 11-70-1.
The foregoing limitation upon tax rates in municipalities of less than 1,000,000 population may be increased or decreased according to the referendum provisions of the General Revenue Law of Illinois.
(Source: P.A. 76-1236.)

(65 ILCS 5/11-70-3) (from Ch. 24, par. 11-70-3)
Sec. 11-70-3. All money received from this public building restoration fund tax shall be deposited in the municipal treasury to the credit of that fund. All money so received shall be kept separate and apart from other money of the municipality, and shall not be used or paid out for any other purpose than that of paying the cost of rebuilding or restoring the specified public buildings destroyed or seriously impaired by storm or fire, until all of the costs have been discharged. If the money so received can not be used annually to pay the cost but accumulates, the corporate authorities may invest this money in good interest-paying securities, until the money is needed for the payment of the costs of the rebuilding or restoration.
(Source: Laws 1965, p. 2685.)

(65 ILCS 5/Art 11 prec Div 71 heading)

(65 ILCS 5/Art. 11 Div. 71 heading)

(65 ILCS 5/11-71-1) (from Ch. 24, par. 11-71-1)
Sec. 11-71-1. Any municipality is hereby authorized to:
(a) Acquire by purchase or otherwise, own, construct,

equip, manage, control, erect, improve, extend, maintain and operate motor vehicle parking lot or lots, garage or garages constructed on, above and/or below ground level, public off-street parking facilities for motor vehicles, parking meters, and any other revenue producing facilities, hereafter referred to as parking facilities, necessary or incidental to the regulation, control and parking of motor vehicles, as the corporate authorities may from time to time find the necessity therefor exists, and for that purpose may acquire property of any and every kind or description, whether real, personal or mixed, by gift, purchase or otherwise. Any municipality which has provided or does provide for the creation of a plan commission under Division 12 of this Article 11 shall submit to and receive the approval of the plan commission before establishing or operating any such parking facilities;

(b) Maintain, improve, extend and operate any such

parking facilities and charge for the use thereof;

(c) Enter into contracts dealing in any manner with

the objects and purposes of this Division 71, including the leasing of space on, or in connection with, parking meters for advertising purposes. Any contract for such advertising shall prohibit any interference with traffic control, shall prohibit placing any advertising sign or device on parking meters that exceeds the dimensions of 8 by 12 inches and shall contain such other provisions as the corporate authorities deem necessary in the public interest. All revenues derived from any such contract shall be used exclusively for traffic regulation and maintenance of streets within the municipality;

(d) Acquire sites, buildings and facilities by gift,

lease, contract, purchase or condemnation under power of eminent domain, and pledge the revenues thereof for the payment of any revenue bonds issued for such purpose as provided in this Division 71. In all cases where property or rights are acquired or sought to be acquired by condemnation, the procedure shall be, as nearly as may be, like that provided for the exercise of the right of eminent domain under the Eminent Domain Act, and the fee or such lesser interest in land may be acquired as the municipality may deem necessary;

(e) Finance the acquisition, construction,

maintenance and/or operation of such parking facilities by means of general tax funds, special assessments, special taxation, revenue bonds, parking fees, special charges, rents or by any combination of such methods; and

(f) Borrow money and issue and sell revenue bonds in

such amount or amounts as the corporate authorities may determine for the purpose of acquiring, completing, erecting, constructing, equipping, improving, extending, maintaining or operating any or all of its parking facilities, and refund and refinance the same from time to time as often as it shall be advantageous and to the public interest to do so.

If any part of the financing of the acquisition and/or construction of such parking facilities is done by means of special assessments or special taxation, the provisions of Division 2 of Article 9 of this Code shall be followed with respect to the special assessments or special taxation for such purpose.
(Source: P.A. 94-1055, eff. 1-1-07.)

(65 ILCS 5/11-71-2) (from Ch. 24, par. 11-71-2)
Sec. 11-71-2. All bonds issued under authority of this Division 71 shall bear interest at not more than the greater of (i) the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, or (ii) 8% per annum and may be sold by the corporate authorities in such manner as they deem best in the public interest. However, such bonds shall be sold at such price that the interest cost of the proceeds therefrom will not exceed the greater of (i) the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, or (ii) 8% per annum, based on the average maturity of such bonds, and computed according to standard tables of bond values. Such bonds shall be payable solely and only from the revenues to be derived from the operation of any or all of its parking facilities and shall be secured by a pledge of the revenues of any or all of its parking facilities, except as otherwise provided in paragraph (c) of Section 11-71-1.
Such bonds when issued shall have all the qualities of negotiable instruments under the Law Merchant and the Uniform Commercial Code. Such bonds may bear such date or dates and may mature at such time or times, not exceeding 30 years from their date or dates, and may be in such form, carry such registration privilege, may be payable at such place or places, may be subject to such terms of redemption, prior to maturity, with or without premium, as so stated on the face of the bond, and contain such terms and covenants, all as may be provided by ordinance authorizing the issuance of such bonds. Such bonds shall be executed by such officers as the corporate authorities shall designate in the ordinance. Any bonds bearing the signatures of officers in office at the date of signing thereof shall be valid and binding for all purposes, notwithstanding that before delivery thereof any or all such persons whose signatures appear thereon shall cease to be such officers.
Each such bond shall state upon its face that it is payable solely and only from the proceeds derived from the operation of the parking facility or facilities, except as otherwise provided in paragraph (c) of Section 11-71-1, and shall state upon its face that it does not constitute an obligation of the municipality within the meaning of any constitutional or statutory limitation or provision.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
The amendatory Acts of 1971, 1972 and 1973 are not a limit upon any municipality which is a home rule unit.
(Source: P.A. 86-4.)

(65 ILCS 5/11-71-3) (from Ch. 24, par. 11-71-3)
Sec. 11-71-3. The corporate authorities of any such municipality availing of the provisions of this Division 71, other than that concerning advertising on parking meters, shall adopt an ordinance describing in a general way the contemplated project and refer to plans and specifications therefor, which shall be placed on file in the office of the clerk of such municipality, and which shall be open for the inspection of the public. Such ordinance shall state the estimated cost of such project, and the method or methods of financing such project and the amount or proportion of cost of such project to be financed by each of such methods. If part or all of such project is to be financed by means of revenue bonds, the ordinance also shall fix the amount of the revenue bonds proposed to be issued, the maturity or maturities, the interest rate, and all details in respect thereof and shall contain such covenants and restrictions as may be deemed necessary or advisable by the corporate authorities. Without limiting the generality of the foregoing, such ordinance shall contain such provisions as may be determined by the corporate authorities as to:
(a) The issuance of additional revenue bonds that may thereafter be issued payable from the revenues derived from the operation of any such parking facilities and for the payment of the principal and interest upon such bonds;
(b) The regulation as to the use of any such parking facilities to assure the maximum use or occupancy thereof;
(c) The kind and amount of insurance to be carried, including use and occupancy insurance, the cost of which shall be payable only from the revenues to be derived from the project;
(d) Operation, maintenance, management, accounting and auditing, and the keeping of records, reports and audits of any such parking facilities;
(e) The obligation of the municipality to maintain the project in good condition and to operate the same in an economical and efficient manner;
(f) Such other provisions as may be deemed necessary or desirable to assure a successful and profitable operation of the project and prompt payment of principal of and interest upon any revenue bonds so authorized.
If any part of such project is to be financed by means of special assessments or special taxation, any ordinances or other procedures required under Division 2 of Article 9 of this Code shall be adopted and followed.
After the ordinance has been adopted and approved, it shall be published once in a newspaper published and having general circulation in such municipality, or if there be no such newspaper published in such municipality, then the ordinance should be posted in at least 5 of the most public places in such municipality, and shall become effective 10 days after publication or posting thereof.
(Source: Laws 1963, p. 2256.)

(65 ILCS 5/11-71-4) (from Ch. 24, par. 11-71-4)
Sec. 11-71-4. Whenever bonds are issued as provided by this Division 71, it shall be the duty of the corporate authorities to establish charges and fees for the use of any such parking facilities sufficient at all times to pay maintenance and operation costs, and principal of and interest upon such bonds, and all revenues derived from the operation thereof shall be set aside as a separate fund and account and used only as hereinafter provided, except as otherwise provided in paragraph (c) of Section 11-71-1.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-71-5) (from Ch. 24, par. 11-71-5)
Sec. 11-71-5. Whenever revenue bonds are issued under this Division 71, the revenues derived from the operation of the project, except as otherwise provided in paragraph (c) of Section 11-71-1, shall be set aside as collected and be deposited in a separate fund, separate and apart from all other funds of such municipality, and be used in paying the cost of maintenance and operation, paying the principal of and interest upon the bonds of such municipality, issued under this Division 71, and for the transfer of any surplus amounts annually to the general corporate fund of any such municipality only when and in the manner permitted and authorized in accordance with the covenants and provisions and terms of the ordinance authorizing the issuance of any such bonds under the provisions of this Division 71.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-71-6) (from Ch. 24, par. 11-71-6)
Sec. 11-71-6. The provisions of this Division 71 and of any ordinance or other proceeding authorizing the issuance of bonds under this Division 71 shall constitute a contract with the holders of such bonds, and any holder of a bond or bonds, or any of the coupons of any bond or bonds of such municipality, issued under this Division 71, may either by an ordinary civil action, mandamus, injunction or other proceeding, enforce and compel the performance of all duties required by this Division 71, including the making and collecting of sufficient charges and fees for service and use thereof, and the application of income and revenue thereof.
(Source: P.A. 83-345.)

(65 ILCS 5/11-71-7) (from Ch. 24, par. 11-71-7)
Sec. 11-71-7. The corporate authorities of any municipality are hereby granted authority to make all reasonable rules and regulations not in conflict with the laws of this state or the ordinances of such municipality regarding the management and control and use of any such parking facility or facilities.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-71-8) (from Ch. 24, par. 11-71-8)
Sec. 11-71-8. The corporate authorities of any such municipality availing of the provisions of this Division 71 are hereby given the authority to lease all or any part of any such parking facilities, and to fix and collect the rentals therefor, and to fix, charge and collect rentals, fees and charges to be paid for the use of the whole or any part of any such parking facilities, and to make contracts for the operation and management of the same, and to provide for the use, management and operation of such lots through lease or by its own employees, or otherwise. However, other than for surface parking lots, no lease for the operation or management of any such parking facilities shall be made for more than one year except to the highest and best bidder after notice requesting bids shall have been given by at least one publication in some newspaper of general circulation published in such municipality, such publication to be made once each week for at least 2 weeks before the date of receiving bids therefor. All income and revenue derived from any such lease or contract shall be deposited in a separate account and used solely and only for the purpose of maintaining and operating the project, and paying the principal of and interest on any revenue bonds issued pursuant to ordinance under the provisions of this Division 71. Further any contract or obligation involving the borrowing of money for such purposes, incurred by any such municipality in the maintenance and operation of any such parking facilities shall be payable solely and only from the revenues derived from the operation of the project.
(Source: Laws 1963, p. 2256.)

(65 ILCS 5/11-71-9) (from Ch. 24, par. 11-71-9)
Sec. 11-71-9. Except as otherwise provided in paragraph (c) of Section 11-71-1, this Division 71 shall not be construed as authorizing any municipality to engage in any proprietary activity at or with any such parking facilities other than the parking of motor vehicles.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-71-10) (from Ch. 24, par. 11-71-10)
Sec. 11-71-10. In addition to the other powers granted in this Division, the corporate authorities may lease the space over any municipally owned parking lot to any person, firm or corporation if the corporate authorities first determine by resolution that such lease is in the best public interest and stating the reasons therefor. Such lease shall be granted by an ordinance and shall not exceed 99 years in length.
The lease shall specify the purpose for which the leased space may be used. If the purpose is to erect in the space a building or other structure attached to the lot, the lease shall contain a reasonably accurate description of the building to be erected and of the manner in which it shall be imposed upon or around the lot. In such case, the lease shall provide for use by the lessee of such areas of the surface of such lot as may be essential for the support of the building or other structure to be erected as well as for the connection of essential public or private utilities to such building or structure.
Any building erected in the space leased shall be operated, as far as is practicable, separately from the parking lot owned by the municipality.
Such lease shall be signed in the name of the municipality by the mayor or president and shall be attested by the municipal clerk under the corporate seal. The lease shall also be executed by the lessee in such manner as may be necessary to bind him. After being so executed, the lease shall be duly acknowledged and thereupon shall be recorded in the office of the recorder of the county in which is located the land involved in the lease.
If, in the judgment of the corporate authorities, the public interest requires that any building erected in the leased space be removed so that a street, alley, or public place may be restored to its original condition, the lessor municipality may condemn the lessee's interest in the leased space by proceeding in the manner provided for the exercise of the right of eminent domain under the Eminent Domain Act. After payment of such damages as may be fixed in the condemnation proceedings, the municipality may remove all buildings or other structures from the leased space and restore the buildings adjoining the leased space to their original condition.
Any building or other structure erected above a municipally owned parking lot shall be subject to all property taxes levied on private property within the same taxing authorities unless such building or structure is wholly owned by the municipality and wholly used for governmental purposes.
No provision of this section shall be construed to abrogate or vary the terms of any mortgage in effect upon the effective date of this amendatory act of 1961 relative to the use of any such parking lot.
(Source: P.A. 94-1055, eff. 1-1-07.)

(65 ILCS 5/11-71-11) (from Ch. 24, par. 11-71-11)
Sec. 11-71-11. This Division 71 shall not be construed as authorizing any municipality having a population of 500,000 or more inhabitants to make any expenditure under this Division 71 except from revenue bonds as above provided or from revenues derived from the operation of parking facilities.
(Source: Laws 1965, p. 3387.)

(65 ILCS 5/11-71-12) (from Ch. 24, par. 11-71-12)
Sec. 11-71-12. In addition to the other powers granted under this Division 71, the corporate authorities of any municipality may, by ordinance, provide for the issuance of its general obligation bonds for the purpose of acquiring, constructing, equipping, and improving motor vehicle parking lots or garages constructed on, above or below ground level or at all such levels, public off-street parking facilities for motor vehicles and other parking facilities necessary or incidental to the regulation, control and parking of motor vehicles. Such facilities may be constructed or located in other public buildings or structures. Such bonds may be used to finance in whole or in part such improvements.
Bonds issued pursuant to this Section must be payable within 20 years and the interest on such bonds may not exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract. The interest may be made payable at such times (annually or semi-annually) as the ordinance prescribes. Before or at the time of issuance of bonds under this Section, the corporate authorities of the municipality shall provide, by ordinance, for the levy and collection of a direct annual tax upon all the taxable property within the municipality in an amount sufficient to meet the principal and interest of the bonds as they mature, which tax shall be in addition to that otherwise authorized to be levied and collected for corporate purposes. The corporate authorities of the municipality, in determining the costs of such improvements, may include the estimated costs of issuance of such bonds, engineering, inspection, fiscal and legal expenses, and interest which it estimates will accrue during construction period and for 6 months thereafter on money that is borrowed or money that is estimated will be borrowed.
No bonds may be issued or tax levied under this Section until the question whether such bonds should be issued and such tax levied has been certified by the municipal clerk and submitted to the qualified electors of the municipality at an election in accordance with the general election law and unless a majority of those voting on the proposition approve the issuance of bonds and levy of tax. When providing by ordinance for the bond issue and tax levy, the corporate authorities of the municipality shall also order the submission of the question to the electors.
If the proposition for issuance of bonds under this Section has been approved, such bonds shall be issued in accordance with Division 4 of Article 8 of this Act.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-4.)

(65 ILCS 5/Art 11 prec Div 72 heading)

(65 ILCS 5/Art. 11 Div. 72 heading)

(65 ILCS 5/11-72-1) (from Ch. 24, par. 11-72-1)
Sec. 11-72-1. The corporate authorities of each municipality may plant trees upon the streets and other municipal property.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/Art. 11 Div. 73 heading)

(65 ILCS 5/11-73-1) (from Ch. 24, par. 11-73-1)
Sec. 11-73-1. The corporate authorities of any municipality may levy, annually, a tax of not to exceed .05% of the value, as equalized or assessed by the Department of Revenue, of all taxable property therein, for the current year, to provide for the establishment and maintenance of a long term forestry program for the propagation and preservation of community trees and for the removal of dead or diseased trees in the municipality. This tax shall be in addition to all taxes authorized by law to be levied and collected in the municipality and shall be in addition to the amount authorized to be levied for general purposes as provided by Section 8-3-1.
(Source: P.A. 81-1509.)

(65 ILCS 5/11-73-2) (from Ch. 24, par. 11-73-2)
Sec. 11-73-2. This Division 73 shall not be in force in any municipality until the question of its adoption is submitted to the electors of the municipality and approved by a majority of those voting on the question. The municipal clerk shall certify the question to the proper election authority shall submit the question at an election in accordance with the general election law.
The question shall be in substantially the following form:
--------------------------------------------------------------
Shall Division 73 of the
Illinois Municipal Code permitting
municipalities to levy an additional YES
annual tax of not to exceed 0.05%
for the establishment and maintenance ----------------
of a long term forestry program
for the propagation and preservation NO
of community trees and for the removal
of dead or diseased trees be adopted?
--------------------------------------------------------------
If a majority of the votes cast on the question are in favor of adopting this Division 73, the Division is adopted. It shall be in force in the adopting municipality for the purpose of the fiscal years succeeding the year in which the election is held.
(Source: P.A. 92-651, eff. 7-11-02.)

(65 ILCS 5/Art. 11 Div. 73.1 heading)

(65 ILCS 5/11-73.1-1) (from Ch. 24, par. 11-73.1-1)
Sec. 11-73.1-1. The following terms whenever used or referred to in this Division shall have the following meanings unless the context requires otherwise:
(1) "Governing body" means, with respect to a municipality, the council, city council, board of trustees, or other corporate authority of the municipality which exercises the general governmental powers of such municipality.
(2) "Municipality" means a city, village or incorporated town in the State of Illinois which establishes a municipal tree planting program.
(3) "Long-term contract" means an agreement with a duration of 10 years or less.
(4) "Municipal tree planting program" means a plan established by a municipality which provides for the planting of trees on property located within the municipality.
(Source: P.A. 83-1466.)

(65 ILCS 5/11-73.1-2) (from Ch. 24, par. 11-73.1-2)
Sec. 11-73.1-2. Municipal tree planting programs. Any municipality may by ordinance establish a tree planting program. Any municipality or any 2 or more municipalities, contiguous or noncontiguous, may by ordinance adopted by the governing body of each municipality enter into long term contracts with a vendor of trees for the purchase and delivery of such trees as may be necessary and appropriate for, and consistent with, an established tree planting program.
(Source: P.A. 83-1466.)

(65 ILCS 5/11-73.1-3) (from Ch. 24, par. 11-73.1-3)
Sec. 11-73.1-3. Each municipality shall have full power and authority, subject to the provisions of its charter and laws regarding local finance, to appropriate money for the payment of expenses related to a tree planting program.
(Source: P.A. 83-1466.)

(65 ILCS 5/11-73.1-4) (from Ch. 24, par. 11-73.1-4)
Sec. 11-73.1-4. A municipality may perform any act authorized by this Division through, or by means of, its officers, agents or employees or by contract with others, including, without limitation, the employment of engineers, landscapers, attorneys and other such consultants as may be required in the judgment of the governing body of the municipality.
(Source: P.A. 84-946.)

(65 ILCS 5/Art 11 prec Div 74 heading)

(65 ILCS 5/Art. 11 Div. 74 heading)

(65 ILCS 5/11-74-1) (from Ch. 24, par. 11-74-1)
Sec. 11-74-1. This Division 74 may be cited as "The Industrial Project Revenue Bond Act".
(Source: P.A. 77-1453.)

(65 ILCS 5/11-74-2) (from Ch. 24, par. 11-74-2)
Sec. 11-74-2. Whenever used in this Division 74, unless a different meaning clearly appears from the context:
(1) "Industrial project" means any (a) capital project, including one or more buildings and other structures, improvements, machinery and equipment whether or not on the same site or sites now existing or hereafter acquired, suitable for use by any manufacturing, industrial, research, transportation or commercial enterprise, including but not limited to use as a factory, mill, processing plant, assembly plant, packaging plant, fabricating plant, office building, industrial distribution center, warehouse, repair, overhaul or service facility, freight terminal, research facility, test facility, railroad facility, or commercial facility, and including also the sites thereof and other rights in land therefor whether improved or unimproved, site preparation and landscaping, and all appurtenances and facilities incidental thereto such as utilities, access roads, railroad sidings, truck docking and similar facilities, parking facilities, dockage, wharfage, and other improvements necessary or convenient thereto; or (b) land, buildings, machinery or equipment comprising an addition to or renovation, rehabilitation or improvement of any existing capital project; (c) construction, remodeling or conversion of a structure to be leased to the Illinois Department of Corrections for the purposes of its serving as a correctional institution or facility pursuant to paragraph (c) of Section 3-2-2 of the Unified Code of Corrections; or (d) construction, remodeling or conversion of a structure to be leased to the Department of Central Management Services for the purpose of serving as a State facility pursuant to Section 405-320 of the Department of Central Management Services Law (20 ILCS 405/405-320).
(2) "Municipality" includes any city, village or incorporated town in this State.
(Source: P.A. 90-655, eff. 7-30-98; 91-239, eff. 1-1-00.)

(65 ILCS 5/11-74-3) (from Ch. 24, par. 11-74-3)
Sec. 11-74-3. It is hereby determined and declared that the purpose of this Division 74 is to relieve conditions of unemployment, to maintain existing levels of employment, to aid in the rehabilitation of returning veterans, and to encourage the increase of industry and commerce within this State, thereby reducing the evils attendant upon unemployment, to increase the tax base of the various municipalities of this State and to permit municipalities in this State to take as much advantage of the provisions of Section 103 of the United States Internal Revenue Code as is possible, which are all declared and determined to be public purposes and for the public safety, benefit and welfare of the residents of this State.
(Source: P.A. 81-1376.)

(65 ILCS 5/11-74-4) (from Ch. 24, par. 11-74-4)
Sec. 11-74-4. In addition to powers which it may now have, any municipality has the power under this Division 74:
(1) To construct, acquire by gift, lease or purchase, reconstruct, improve, better or extend, or to finance the construction, acquisition, reconstruction, improvement, betterment, or extension of any industrial project within or without the municipality or partially within or partially without the municipality, but in no event further than 10 miles from the territorial boundaries of such municipality, and to acquire by gift, lease or purchase lands or rights in land in connection therewith.
(2) To issue its bonds to finance in whole or in part the cost of the acquisition, purchase, construction, reconstruction, improvement, betterment or extension of any industrial project. The municipality need not acquire or hold title to such industrial project. The governing body of the municipality in determining such cost may include all cost and estimated cost of the issuance of such bonds, all engineering, inspection, fiscal and legal expenses, and interest which it is estimated will accrue during the construction period and for 6 months thereafter on money borrowed or which it is estimated will be borrowed pursuant to this Division 74.
(3) To rent, lease, sell or otherwise dispose of such industrial project to any enterprise, concern or other entity referred to in subsection (1) of Section 11-74-2 or to loan the proceeds of its bonds to any such enterprise, concern or entity (which may include corporations, partnerships or individuals engaged in business or commerce) in such manner that rents or other payments to be derived with respect to the industrial project shall be fixed and revised from time to time so as to produce income and revenues sufficient to provide for the prompt payment of interest upon all bonds issued under this Division 74, and to create a sinking fund to pay the principal of such bonds when due, and to provide for the operation and maintenance of such industrial project and for an adequate depreciation account in connection therewith.
(4) To pledge to the punctual payment of bonds authorized under this Division 74 and interest thereon the income and revenues to be received with respect to such industrial project (including improvements, betterments or extensions thereto thereafter constructed or acquired) sufficient to pay such bonds and interest as they become due and to create and maintain reasonable reserves therefor.
(5) To mortgage or grant a security interest in such industrial project in favor of the holder or holders of bonds issued therefor.
(6) To sell and convey such industrial project, including without limitation the sale and conveyance thereof subject to a mortgage or security interest as provided in this Division 74, for such price and at such time as the governing body of the municipality may determine. However, no sale or conveyance of such industrial project shall ever be made in such manner as to impair the rights or interests of the holder or holders of any bonds issued for the construction, purchase, improvement or extension of any such industrial project.
(7) To issue its bonds to refund in whole or in part, bonds theretofore issued by such municipality under authority of this Division 74.
(8) To establish a municipal industrial development commission to exercise those powers enumerated in subsections (1), (3) and (6) and expressly including the power of said industrial development commission to acquire, hold title to, develop and sell real estate to promote and enhance the purpose of this Division 74 as set forth in Section 11-74-3.
All municipalities shall be exempt from the payment of taxes with respect to property acquired by any municipality pursuant to the provisions of this Division 74 while such property is owned by the municipality, but the occupant of such property shall be subject to taxation as if he were the owner of such property.
(Source: P.A. 84-946.)

(65 ILCS 5/11-74-5) (from Ch. 24, par. 11-74-5)
Sec. 11-74-5. The financing of the construction, acquisition, reconstruction, improvement, betterment or extension of any industrial project may be authorized under this Division 74 and bonds may be authorized to be issued under this Division 74 to provide funds for such purpose or purposes or for the refunding of bonds theretofore issued under this Division 74, by resolution of the corporate authorities which may be adopted at the same meeting at which it is introduced by a majority of all the members thereof then in office and shall take effect immediately upon adoption. The bonds shall bear interest at such rate or rates without regard to any limitation in any other law, payable at such times, may be in one or more series, may bear such date or dates, may mature at such time or times not exceeding 40 years from their respective dates, may be payable in such medium of payment at such place or places, may carry such registration privileges, may be subject to such terms of redemption, may be executed in such manner, may contain such terms, covenants, and conditions, and may be in such form, either coupon or registered, as such resolution or subsequent resolutions may provide. The bonds may be sold in such manner and upon such terms as may be deemed advisable by the corporate authorities. Pending the preparation of the definitive bonds, interim receipts or certificates in such form and with such provisions as the corporate authorities may determine, may be issued to the purchaser or purchasers of bonds sold pursuant to this Division 74. The bonds and interim receipts or certificates are fully negotiable within the meaning and for all purposes of the "Uniform Commercial Code".
(Source: P.A. 82-746.)

(65 ILCS 5/11-74-6) (from Ch. 24, par. 11-74-6)
Sec. 11-74-6. No bonds may be issued under this Division 74 unless the bond issue is approved by the affirmative vote of 3/5 of the corporate authorities.
(Source: P.A. 77-1453.)

(65 ILCS 5/11-74-7) (from Ch. 24, par. 11-74-7)
Sec. 11-74-7. Any resolution authorizing the issuance of bonds under this Division 74 may contain covenants as to (a) the use and disposition of the income and revenues from or with respect to the industrial project for which the bonds are to be issued, including the creation and maintenance of reserves; (b) the issuance of other or additional bonds payable from the income and revenues from or with respect to such industrial project; (c) the maintenance and repair of such industrial project; (d) the insurance to be carried thereon and the use and disposition of insurance moneys; and (e) the terms and conditions upon which the holders of the bonds or any portion thereof or any trustees therefor, are entitled to the appointment of a receiver by a court of competent jurisdiction in such proceedings, and which receiver may enter and take possession of the industrial project if it is then owned by the municipality and lease, sell or otherwise dispose of it and maintain it, prescribe rentals or other payments and collect, receive, and apply all income and revenues thereafter arising therefrom in the same manner and to the same extent as the municipality itself might do. Any resolution authorizing the issuance of bonds under this Division 74 may provide that the principal of and interest on any bonds issued under this Division 74 shall be secured by a mortgage or deed of trust covering such industrial project for which the bonds are issued and may include any improvements or extensions thereafter made. Such mortgage or deed of trust may contain such covenants and agreements to properly safeguard the bonds as may be provided for in the resolution authorizing such bonds but not inconsistent with this Division 74 and shall be executed in the manner as may be provided for in the resolution. A mortgage or deed of trust by which a security interest is created or a financing statement relating thereto need not be filed or recorded under the Uniform Commercial Code, or otherwise, except in the records of the municipality. The provisions of this Division 74 and any such resolution or resolutions and any such mortgage or deed of trust is a contract with the holder or holders of the bonds and continues in effect until the principal of and the interest on the bonds so issued has been fully paid, and the duties of the municipality and its corporate authorities and officers under this Division 74 and any such resolution or resolutions and any such mortgage or deed of trust are enforceable by any bondholder by mandamus, injunction, foreclosure of any such mortgage or deed of trust or other appropriate suit, action or proceedings in any court of competent jurisdiction.
(Source: P.A. 83-345.)

(65 ILCS 5/11-74-8) (from Ch. 24, par. 11-74-8)
Sec. 11-74-8. The bonds bearing the signatures of officers in office on the date of the signing thereof are valid and binding obligations, notwithstanding that before the delivery thereof and payment therefor any or all the persons whose signatures appear thereon have ceased to be officers of the municipality issuing such bonds. The validity of the bonds is not dependent on nor affected by the validity or regularity of any proceedings relating to the acquisition, purchase, construction, reconstruction, improvement, betterment or extension of the industrial project for which the bonds are issued. The resolution authorizing the bonds may provide that the bonds shall contain a recital that they are issued pursuant to this Division 74, which recital is conclusive evidence of their validity and of the regularity of their issuance.
(Source: P.A. 77-1453.)

(65 ILCS 5/11-74-9) (from Ch. 24, par. 11-74-9)
Sec. 11-74-9. All bonds issued under this Division 74 have a lien upon the income and revenues delivered by the municipality with respect to the industrial project for which the bonds have been issued, and the governing body may provide in the resolution or resolutions authorizing such bonds for the issuance of additional bonds to be equally and ratably secured by a lien upon such income and revenues or may provide that the lien upon such income and revenues for future bonds is subordinate.
(Source: P.A. 81-1376.)

(65 ILCS 5/11-74-10) (from Ch. 24, par. 11-74-10)
Sec. 11-74-10. No holder of any bonds issued under this Division 74 has the right to compel any exercise of taxing power of the municipality to pay the bonds or the interest thereon, and the bonds do not constitute an indebtedness of the municipality or a loan of credit thereof within the meaning of any constitutional or statutory provision. It shall be plainly stated on the face of each bond that it has been issued under the provisions of this Division 74 and that it does not constitute an indebtedness of the municipality or a loan of credit thereof within the meaning of any constitutional or statutory provision.
(Source: P.A. 77-1453.)

(65 ILCS 5/11-74-11) (from Ch. 24, par. 11-74-11)
Sec. 11-74-11. The corporate authorities of a municipality issuing bonds pursuant to this Division 74 shall prescribe and collect revenues with respect to an industrial project and shall revise such from time to time whenever necessary so that such revenues are always sufficient to pay when due all bonds and interest thereon for the payment of which such revenues are pledged, including reserves therefor.
(Source: P.A. 81-1376.)

(65 ILCS 5/11-74-12) (from Ch. 24, par. 11-74-12)
Sec. 11-74-12. It is not necessary for any municipality proceeding under this Division 74 to obtain any certificate of convenience or necessity, franchise, license, permit, or other authorization from any bureau, board, commission, or other lay instrumentality of this State in order to acquire, construct, purchase, reconstruct, improve, better or extend any industrial project or for the issuance of bonds in connection therewith.
(Source: P.A. 77-1453.)

(65 ILCS 5/11-74-13) (from Ch. 24, par. 11-74-13)
Sec. 11-74-13. The powers conferred by this Division 74 are in addition and supplemental to, and the limitations imposed by this Division 74 shall not affect, the powers conferred by any other law. Industrial project may be acquired, purchased, constructed, reconstructed, improved, bettered and extended, and bonds may be issued under this Division 74 for such purposes, notwithstanding that any other law may provide for the acquisition, purchase, construction, reconstruction, improvement, betterment and extension of a like industrial project, or the issuance of bonds for like purposes, and without regard to the requirements, restrictions, limitation or other provisions contained in any other law.
This amendatory Act of 1971 does not apply to any municipality which is a home rule unit.
(Source: P.A. 77-1453.)

(65 ILCS 5/11-74-14) (from Ch. 24, par. 11-74-14)
Sec. 11-74-14. Disclosure of interest. Any member of the corporate authority of a municipality shall disclose any pecuniary interest in any employment, financing, agreement or other contract made under the provisions of this Division 74 before any action by the corporate authority on it, and shall not vote on any such matter. Notwithstanding the provisions of any other law, any financing agreement or other contract made or procured in conformity with the provisions of this Section shall not be void by reason of the pecuniary interest of any member of the corporate authority of the municipality therein; nor shall such person be subject to any penalty by reason of the making or procuring thereof.
(Source: P.A. 81-1376.)

(65 ILCS 5/Art. 11 Div. 74.1 heading)

(65 ILCS 5/11-74.1-1) (from Ch. 24, par. 11-74.1-1)
Sec. 11-74.1-1. For the public purposes set forth in the Illinois Finance Authority Act, the corporate authorities of each municipality may (1) acquire, singly or jointly with other municipalities or counties, by gift, purchase or otherwise, but not by condemnation, except in furtherance of the Illinois Finance Authority Act, land, or any interest in land, whether located within or without its corporate limits, and, singly or jointly, may improve or arrange for the improvement of such land for industrial or commercial purposes and may donate and convey such land, or interest in land, so acquired and so improved, to the Illinois Finance Authority; and (2) donate corporate funds to such Authority.
(Source: P.A. 93-205, eff. 1-1-04.)

(65 ILCS 5/Art 11 prec Div 74.2 heading)

(65 ILCS 5/Art. 11 Div. 74.2 heading)

(65 ILCS 5/11-74.2-1) (from Ch. 24, par. 11-74.2-1)
Sec. 11-74.2-1. It is hereby found and declared:
(a) In certain municipalities of the State there exist commercial blight or conservation areas where a major portion of the commercial buildings and structures are detrimental to the health, safety and welfare of the occupants and the welfare of the urban community because of age, dilapidation, overcrowding or faulty arrangement, or lack of ventilation, light, sanitation facilities, adequate utilities or access to transportation, commercial marketing centers or to adequate labor supplies.
(b) Such commercial blight or conservation areas are usually situated in the older and centrally located areas of the municipalities involved, and once existing, spread unless eradicated.
(c) As a result of these degenerative conditions the commercial properties embraced in a commercial blight or conservation area fall into a state of non-productiveness or limited productiveness, and fail to produce their due and proper share of taxes.
(d) The conditions in a commercial blight or conservation area necessitate excessive and disproportionate expenditures of public funds for crime prevention, public health and safety, fire and accident protection, and other public services and facilities and constitute a drain upon the public revenue. These conditions impair the efficient, economical and indispensable governmental functions of the municipalities embracing such areas, as well as the governmental functions of the State.
(e) In order to promote and protect the health, safety, morals and welfare of the public it is necessary to provide for the eradication and elimination of commercial blight or conservation areas and the construction of redevelopment projects and commercial projects in these areas.
(f) The eradication and elimination of commercial blight or conservation areas and the construction of redevelopment projects financed by private capital, with financial assistance from governmental bodies, in the manner provided in this Division are hereby declared to be a public use essential to the public interest.
(Source: P.A. 81-3.)

(65 ILCS 5/11-74.2-2) (from Ch. 24, par. 11-74.2-2)
Sec. 11-74.2-2. As used in this Act unless the context requires otherwise:
(a) "Real property" means lands, lands under water, structures, and any and all easements, franchises and incorporeal hereditaments, estates and rights, legal and equitable, including terms for years and liens by way of judgment, mortgage or otherwise.
(b) "Commercial blight area" or "blight area" means any improved or vacant area of not less in the aggregate than 2 acres located within the territorial limits of a municipality where, if improved, industrial, commercial and residential buildings or improvements, because of a combination of 5 or more of the following factors: age; dilapidation; obsolescence; deterioration; illegal use of individual structures; presence of structures below minimum code standards; excessive vacancies; overcrowding of structures and community facilities; lack of ventilation, light or sanitary facilities; inadequate utilities; or excessive land coverage; deleterious land use or layout; depreciation or lack of physical maintenance; lack of community planning, are detrimental to the public safety, health, morals or welfare, or if vacant, the sound growth of the area is impaired by, (1) a combination of 2 or more of the following factors: obsolete platting of the vacant land; diversity of ownership of such land; tax and special assessment delinquencies on such land; deterioration of structures or site improvements in neighboring areas to the vacant land, or (2) the area immediately prior to becoming vacant qualified as a blighted improved area.
(c) "Commercial project" means any building or buildings or building addition or other structures to be newly constructed, renovated or improved and suitable for use by a commercial enterprise or an entity engaged in providing housing and ancillary services, and includes the sites and other rights in the land on which such buildings or structures are located.
(d) "Commercial conservation area" or "conservation area" means any area located within the territorial limits of the municipality, of not less, in the aggregate, than 2 acres in which 50% or more of the structures have an age of 35 years or more. Such an area is not yet a blight area but because of a combination of 3 or more of the following factors: dilapidation; obsolescence; deterioration; illegal use of individual structures; presence of structures below minimum code standards; abandonment; excessive vacancies; overcrowding of structures and community facilities; lack of ventilation, light or sanitary facilities; inadequate utilities; excessive land coverage; deleterious land use or layout; depreciation of physical maintenance; or lack of community planning, is detrimental to the public safety, health, morals or welfare and such an area may become a blight area.
(e) "Commercial redevelopment plan" or "redevelopment plan" means the comprehensive program for the clearing or rehabilitation and physical development of a commercial blight or conservation area, and includes an analysis and projection of the steps necessary for the elimination or rehabilitation of a commercial blight or conservation area and the protection of adjacent areas, and all administrative, funding and financial details and proposals necessary to effectuate the plan.
(f) "Redevelopment area" means the blighted or conservation area of not less in the aggregate than 2 acres, to be developed in accordance with the redevelopment plan.
(Source: P.A. 82-783.)

(65 ILCS 5/11-74.2-3) (from Ch. 24, par. 11-74.2-3)
Sec. 11-74.2-3. The corporate authorities of any municipality may by resolution provide for an initial study and survey to determine if the municipality contains any commercial blight or conservation areas.
In making the study and survey the corporate authorities shall:
(a) Cooperate with and use any evidence gathered by any public or private organization relative to the existence, extent or likelihood of commercial blight in the municipality;
(b) Hold public or private hearings, conduct investigations, hear testimony and gather evidence relating to commercial blight or likelihood of commercial blight and its elimination;
(c) Create a representative Citizens Committee of not less than 9 persons, to be appointed by the chief executive officer of the municipality with the approval of a majority of the municipal council, which committee shall consist of representatives from among local merchants, owners of commercial real estate, the advertising media, residential property owners associations, human relations commissions, labor organizations and civic groups;
(d) Formulate a proposed commercial redevelopment plan for any blight or conservation area, provided that such plan has received the approval and recommendation of a 2/3 majority vote of the members of the Citizens Committee created under paragraph (c) of this Section.
(Source: P.A. 81-3.)

(65 ILCS 5/11-74.2-4) (from Ch. 24, par. 11-74.2-4)
Sec. 11-74.2-4. If as a result of their initial study and survey the corporate authorities determine that one or more commercial blight or conservation areas exist in the municipality, they may by resolution set forth the boundaries of each commercial blight or conservation area and the factors that exist in the blight or conservation areas that are detrimental to public health, safety, morals and welfare.
In the same resolution the corporate authorities may provide for a public hearing on commercial blight or conservation and may submit proposed redevelopment plans for the blight or conservation areas. At least 20 days before the hearing the municipal clerk shall give notice of the hearing by publication at least once in a newspaper of general circulation within the municipality.
(Source: P.A. 81-3.)

(65 ILCS 5/11-74.2-5) (from Ch. 24, par. 11-74.2-5)
Sec. 11-74.2-5. At the hearing on commercial blight or conservation areas the corporate authorities shall introduce the testimony and evidence that entered into their decision to declare an area a commercial blight or conservation area, and shall enter into the record of the proceedings all proposed commercial redevelopment plans received at or prior to the hearing. All interested persons may appear and testify for or against any proposed commercial redevelopment plan. The hearing may be continued from time to time at the discretion of the corporate authorities to allow necessary changes in any proposed plan or to hear or receive additional testimony from interested persons.
(Source: P.A. 81-3.)

(65 ILCS 5/11-74.2-6) (from Ch. 24, par. 11-74.2-6)
Sec. 11-74.2-6. At the conclusion of the hearing on commercial blight and conservation areas the corporate authorities shall formulate and publish a final commercial redevelopment plan for the municipality after approval by a 2/3 majority vote of the members of the Citizens Committee, which plan may incorporate any exhibit, plan, proposal, feature, model or testimony resulting from the hearing. The final redevelopment plan shall be made available for inspection by all interested parties.
(Source: P.A. 81-3.)

(65 ILCS 5/11-74.2-7) (from Ch. 24, par. 11-74.2-7)
Sec. 11-74.2-7. Within 30 days after the publication of a final commercial redevelopment plan, any person aggrieved by the action of the corporate authorities may seek a review of their decision and the redevelopment plan under the Administrative Review Law. The provisions of that Act and all amendments and modifications thereof and the rules adopted pursuant thereto shall apply to and govern all proceedings for the judicial review of the actions of the corporate authorities and the final commercial redevelopment plan.
If no action is initiated under the Administrative Review Law, or if the court sustains the corporate authorities and the final redevelopment plan as is, or as amended by the court, the corporate authorities may proceed to carry out the final commercial redevelopment plan.
(Source: P.A. 82-783.)

(65 ILCS 5/11-74.2-8) (from Ch. 24, par. 11-74.2-8)
Sec. 11-74.2-8. In carrying out a final commercial redevelopment plan the corporate authorities have the power to:
(a) Acquire by purchase, gift, condemnation or otherwise as provided in this Division the fee simple title to all or any part of the real property in any redevelopment area; if the property is to be obtained by condemnation, such power of condemnation may be exercised only when at least 85% of the land located within the boundaries of each plan has been acquired previously by the corporate authorities or private organizations pursuant to the implementation of the plan through good faith negotiations and such negotiations are unsuccessful in acquiring the remaining land;
(b) Clear any area acquired, by demolition or removal of existing buildings and structures;
(c) Renovate or rehabilitate any structure or building acquired, or if any structure or building or the land supporting it has not been acquired, to permit the owner to renovate or rebuild the structure or building in accordance with the redevelopment plan;
(d) Construct or acquire by gift or purchase any commercial project and rent or lease such commercial projects to commercial or housing concerns or entities engaged in providing housing and ancillary services at rentals at least sufficient to provide for prompt payment of interest and principal of all revenue bonds issued for such commercial projects under Section 11-74.2-16 or as an alternative lend the proceeds of any such revenue bonds to any such concerns or entities to finance the cost of such commercial projects on terms that will provide for the prompt payment at maturity of principal, interest and redemption premium, if any, upon all bonds issued to finance the cost of such commercial projects;
(e) To sell and convey commercial projects, including without limitation the sale and conveyance subject to a mortgage, for such price and at such time as the governing body of the municipality may determine. However, no sale or conveyance of a commercial project shall ever be made in such manner as to impair the rights or interests of the holders of any bonds issued for the construction, purchase, improvement or extension of any such commercial project;
(f) Install, repair, construct, reconstruct or relocate streets, utilities and site improvements essential to the preparation of the redevelopment area for use in accordance with a redevelopment plan;
(g) Mortgage or convey real or personal property acquired for use in accordance with the redevelopment plan;
(h) Borrow money, apply for and accept advances, loans, grants, contributions, gifts, services, or other financial assistance, from the United States of America or any agency or instrumentality thereof, the State, county, municipality or other public body or from any source, public or private, for or in aid of any of the purposes of the final redevelopment plan, and to secure the payment of any loans or advances by the issuance of revenue bonds and by the pledge of any loan, grant or contribution, or parts thereof, or the contracts therefor, to be received from the United States of America or any agency or instrumentality thereof, and to enter into and carry out contracts in connection therewith;
(i) Exercise any one or more of the foregoing powers in any combination to carry out the final redevelopment plan.
Nothing in this Section shall be construed to exclude property in a final redevelopment plan from taxation.
(Source: P.A. 81-1376.)

(65 ILCS 5/11-74.2-9) (from Ch. 24, par. 11-74.2-9)
Sec. 11-74.2-9. In exercising the power to acquire real estate as provided in this Division, the corporate authorities may proceed by gift, purchase or condemnation to acquire the fee simple title to all real property lying within a redevelopment area, including easements and reversionary interests in the streets, alleys and other public places lying within such area; if the property is to be obtained by condemnation, such power of condemnation may be exercised only when at least 85% of the land located within the boundaries of each plan has been acquired previously by the corporate authorities or private organization pursuant to the implementation of the plan through good faith negotiations and such negotiations are unsuccessful in acquiring the remaining land. If any such real property is subject to an easement the corporate authorities in their discretion, may acquire the fee simple title to such real property subject to such easement if they determine that such easement will not interfere with carrying out the redevelopment plan. If any such real property is already devoted to a public use it may nevertheless be acquired, provided that no property belonging to the United States of America, the State of Illinois or any municipality may be acquired without the consent of such governmental unit and that no property devoted to a public use belonging to a corporation subject to the jurisdiction of the Illinois Commerce Commission may be acquired without the approval of the Illinois Commerce Commission. In carrying out the provisions of this Division, the corporate authorities are vested with the power to exercise the right of eminent domain. Condemnation proceedings instituted by the corporate authorities shall be in the manner provided for the exercise of the right of eminent domain under the Eminent Domain Act. No power of condemnation shall be used to acquire a site for a commercial project as defined in paragraph (c) of Section 11-74.2-2.
Nothing in this Section shall be construed to exclude property in a final redevelopment plan from taxation.
(Source: P.A. 94-1055, eff. 1-1-07.)

(65 ILCS 5/11-74.2-10) (from Ch. 24, par. 11-74.2-10)
Sec. 11-74.2-10. When the corporate authorities have acquired title to, and possession of all or any part of the real property located within a redevelopment area, they may let contracts for the demolition or removal of buildings and for the removal of any debris. The corporate authorities shall advertise for sealed bids for doing such work. The advertisement shall describe by street number or other means of identification the location of the buildings to be demolished or removed and the time and place where sealed bids for the work may be delivered to the corporate authorities. The advertisement shall be published once in a newspaper having a general circulation in the municipality 20 days prior to the date for receiving bids.
The contract for doing the work shall be let to the lowest responsible bidder, but the corporate authorities may reject any and all bids received and readvertise for bids. Any contract entered into by the corporate authorities under this Section shall contain provisions requiring the contractor to give bond in an amount equal to 1/3 of his bid price, but in no event in excess of $25,000, conditioned for the faithful performance of the contract and requiring the contractor to furnish insurance of a character and amount to be determined by the corporate authorities protecting the corporate authorities and the municipality, its officers, agents and employees against any claims for personal injuries, including death and property damage which may be asserted because of the contract. The corporate authorities may include in any advertisement and in the contract one or more buildings, or groups of buildings, as they in their sole discretion may determine.
Notwithstanding the foregoing, if prior authorization is granted by ordinance of the corporate authority, contracts for work on commercial projects to be financed with revenue bonds payable solely from rentals, loan repayments and other receipts to be derived from such commercial projects, whether or not secured by a mortgage, may be let by the prospective lessee without advertisement or bidding.
(Source: P.A. 81-1376.)

(65 ILCS 5/11-74.2-11) (from Ch. 24, par. 11-74.2-11)
Sec. 11-74.2-11. In carrying out the provisions of a final redevelopment plan the corporate authorities may pave and improve streets in the redevelopment area, construct sidewalks and install or relocate sewers, water pipes and other similar facilities. The corporate authorities shall advertise for sealed bids for doing such work. The advertisement shall describe the nature of the work to be performed and the time when and place where sealed bids for the work may be delivered to the corporate authorities. The advertisement shall be published once in a newspaper having a general circulation in the municipality at least 20 days prior to the date for receiving bids. A contract for doing the work shall be let to the lowest responsible bidder, but the corporate authorities may reject any and all bids received and readvertise for bids. The contractor shall enter into bond in an amount equal to 1/3 of the amount of his bid conditioned for the faithful performance of the contract. The sureties on such bond and on the bond given pursuant to Section 11-74.2-10 shall be approved by the corporate authorities.
(Source: Laws 1967, p. 3213.)

(65 ILCS 5/11-74.2-12) (from Ch. 24, par. 11-74.2-12)
Sec. 11-74.2-12. When the corporate authorities have acquired title to, and possession of any or all real property in the redevelopment area, they may convey any part of the redevelopment area to any public body having jurisdiction over schools, parks or playgrounds in the area. The property so conveyed shall be used for parks, playgrounds, schools and other public purposes as the corporate authorities may determine. The corporate authorities may charge for such conveyances whatever price they and the officials of the public bodies receiving the land may agree upon. The corporate authorities may also grant with or without charge, easements for public utilities, sewerage and other similar facilities.
(Source: Laws 1967, p. 3213.)

(65 ILCS 5/11-74.2-13) (from Ch. 24, par. 11-74.2-13)
Sec. 11-74.2-13. No member of the corporate authority or employee of a municipality subject to this Division shall acquire any interest direct or indirect in any redevelopment area or in any property included or planned to be included in any redevelopment area. Nor shall they have any interest direct or indirect in any contract or proposed contract in connection with any such redevelopment area. If any such member or employee owns or controls an interest direct or indirect in any property included in any redevelopment area he shall disclose the same in writing to the municipality and such disclosure shall be entered upon the minute books of the municipality.
(Source: Laws 1967, p. 3213.)

(65 ILCS 5/11-74.2-14) (from Ch. 24, par. 11-74.2-14)
Sec. 11-74.2-14. The corporate authorities may at any time transfer and sell the fee simple title, or any lesser estate that they acquired to all or any part of the real property within the redevelopment area. No such sale shall be inconsistent with the provisions of paragraph (e) of Section 11-74.2-8.
Such sales and transfers may be made to:
(1) Any individual, association or corporation, organized under the laws of this State or of any other State or country, which may legally make such investments in this State, including foreign and alien insurance companies, as defined in Section 2 of the "Illinois Insurance Code"; or
(2) Any body politic and corporate, public corporation or private individual, corporation, association or interest empowered by law to acquire, develop and use such real property for such uses, public or private, as are in accordance with the final redevelopment plan.
To provide that the real property sold by the corporate authorities is used in accordance with the final redevelopment plan, the corporate authorities shall inquire into and satisfy themselves concerning the financial ability of the purchaser to complete the redevelopment in accordance with the redevelopment plan and shall require the purchaser to execute in writing such undertakings as the corporate authorities may deem necessary to obligate the purchaser to:
(1) Use the land for the purposes designated in the approved plan;
(2) Commence and complete the building of the improvements or the renovation of the property within the periods of time which the corporate authorities fix as reasonable; and
(3) Comply with such other conditions as are necessary to carry out the purposes of the final redevelopment plan.
Any redevelopment area may be sold either as an entirety or in such parcels as the corporate authorities may select. It is not necessary that title be acquired to all real property within the redevelopment area before the sale of a part thereof may be made as provided in this Section. All real property sold shall be sold at its use value which may be less than its acquisition cost. For purposes of this Division, use value represents the value at which the corporate authorities determine that such land should be made available in order that it may be developed or redeveloped for the purposes specified in the final redevelopment plan.
(Source: P.A. 81-3.)

(65 ILCS 5/11-74.2-15) (from Ch. 24, par. 11-74.2-15)
Sec. 11-74.2-15. Any real property in the redevelopment area that has not been sold, or in the case of commercial projects sold or leased, by the corporate authorities within 5 years after they have acquired title to all the real property in the area shall be sold by the corporate authorities at public sale for cash to the highest bidder who obligates himself to redevelop the property in accordance with the final redevelopment plan. Notice of the sale and of the place where the final redevelopment plan may be inspected shall be published once in a newspaper having a general circulation in the municipality in which the real property is situated at least 20 days prior to the date of the public sale. The notice shall contain a description of the real property to be sold and a general statement of the use for which such property may be developed under the redevelopment plan.
The corporate authorities may reject the bids received if in their opinion the highest bid does not equal or exceed the use value of the land to be sold. Within 6 months after the bids have been rejected, the corporate authorities shall again advertise for sale any real property then remaining unsold. Each additional publication and offer for bids shall be subject to the same requirements and conditions as the original publication.
Any deed executed by the corporate authorities under this Division may contain such restrictions as are required by the final redevelopment plan and necessary building and zoning ordinances. All such deeds of conveyance shall be executed in the name of the municipality by its chief executive officer, and the seal of the municipality shall be attached to the deeds.
(Source: P.A. 78-1155.)

(65 ILCS 5/11-74.2-16) (from Ch. 24, par. 11-74.2-16)
Sec. 11-74.2-16. The corporate authorities are authorized and empowered to incur indebtedness and issue revenue bonds in such amounts as they deem necessary for the purpose of raising funds for carrying out the provisions of a final redevelopment plan providing for the eradication and elimination of commercial blight and conditions likely to create blight and the acquisition, development or redevelopment of commercial blight or conservation areas and any other area which may constitute a redevelopment area within the municipality or for the purpose of financing in whole or in part the cost of acquisition, construction and financing of any commercial projects. The ordinance authorizing the issuance of such revenue bonds shall specify the total amount of bonds to be issued, the form and denomination, the date they are to bear, the place at which they are payable, the date or dates of maturity which shall not be later than 40 years after date, the rate of interest which shall not exceed that permitted in "An Act to authorize public corporations to issue bonds, other evidences of indebtedness and tax anticipation warrants subject to interest rate limitations set forth therein", approved May 26, 1970, as now or hereafter amended. The ordinance shall also specify the dates on which interest is payable. Such bonds shall be sold at private or public sale at a price of not less than 97% of par. The bonds shall be executed by such officials as may be provided in the bond ordinance. The bonds may be made registerable to principal and may be made callable on any interest payment date, with or without premium, plus accrued interest after notice has been given in the manner provided in the bond ordinance. The bonds shall remain valid even though one or more of the officers executing the bonds cease to hold office before the bonds are delivered.
The amendatory Acts of 1971, 1972 and 1973 are not a limit upon any municipality which is a home rule unit.
(Source: P.A. 82-902.)

(65 ILCS 5/11-74.2-17) (from Ch. 24, par. 11-74.2-17)
Sec. 11-74.2-17. The bonds shall contain a provision that the principal and interest thereon shall be payable exclusively from the proceeds and revenues of any commercial redevelopment plan or commercial project which is financed in whole or in part with the proceeds of such bonds, together with whatever funds of the municipality from whatever source derived as are necessary to constitute a local matching cash grant-in-aid or contribution for the redevelopment plan within the meaning of any applicable federal or State law. Such bonds may be additionally secured by a pledge of any loan, grant or contribution, or parts thereof, received from the United States of America or any agency or instrumentality thereof, or any loan, grant or contribution from any other public or private body, instrumentality, corporation or individual, or any duly executed contract for such pledge, loan, grant or contribution or by the assignment of any lease obligation of any commercial concern.
The corporate authorities executing the revenue bonds shall not be personally liable on the bonds because of their issuance. The bonds shall not be the debt of any municipality or the State, or any subdivision thereof. The bonds shall not be payable out of any funds of the municipality except those indicated in this Section.
The bonds shall not constitute an indebtedness within the meaning of any constitutional or statutory debt limitation or restriction.
(Source: P.A. 78-1155.)

(65 ILCS 5/11-74.2-18) (from Ch. 24, par. 11-74.2-18)
Sec. 11-74.2-18. The revenue bonds issued pursuant to this Division shall be sold to the highest and best bidder at not less than their par value and accrued interest. The municipality shall, from time to time as bonds are to be sold, advertise for proposals to purchase the bonds. Each such advertisement may be published in such newspapers and journals as the corporate authorities may determine but must be published at least once in a newspaper having a general circulation in the municipality at least 10 days prior to the date of the opening of the bids. The municipality may reserve the right to reject any and all bids and readvertise for bids. Revenue bonds issued solely for the purpose of financing a commercial project may, notwithstanding the foregoing provisions of this Section, be sold at private sale without advertisement at not less than par and accrued interest.
The bonds may be issued without submitting any proposition to the electorate by referendum or otherwise. Any bonds issued under this Section as limited bonds as defined in Section 3 of the Local Government Debt Reform Act shall comply with the requirements of the Bond Issue Notification Act.
(Source: P.A. 89-655, eff. 1-1-97.)

(65 ILCS 5/11-74.2-19) (from Ch. 24, par. 11-74.2-19)
Sec. 11-74.2-19. In connection with the issuance of the revenue bonds authorized by this Division, and in order to secure the payment of such bonds, the corporate authorities may, subject to the powers and limitations contained in this Division, covenant and agree in the bonds, bond ordinance or resolution, or any trust agreement executed pursuant thereto, to any necessary condition, power, duty, liability or procedure for the issuance, payment, redemption, security, marketing, replacement or refinancing of such bonds, and the use, disposition or control of all or any part of the revenues realized from a commercial redevelopment plan.
(Source: Laws 1967, p. 3213.)

(65 ILCS 5/Art. 11 Div. 74.3 heading)

(65 ILCS 5/11-74.3-1) (from Ch. 24, par. 11-74.3-1)
Sec. 11-74.3-1. Division short title; declaration of public purpose. This Division 74.3 may be cited as the Business District Development and Redevelopment Law.
It is hereby found and declared:
(1) It is essential to the economic and social welfare of each municipality that business districts be developed, redeveloped, improved, maintained, and revitalized, that jobs and opportunity for employment be created within the municipality, and that, if blighting conditions are present, blighting conditions be eradicated by assuring opportunities for development or redevelopment, encouraging private investment, and attracting sound and stable business and commercial growth. It is further found and determined that as a result of economic conditions unfavorable to the creation, development, improvement, maintenance, and redevelopment of certain business and commercial areas within municipalities opportunities for private investment and sound and stable commercial growth have been and will continue to be negatively impacted and business and commercial areas within many municipalities have deteriorated and will continue to deteriorate, thereby causing a serious menace to the health, safety, morals, and general welfare of the people of the entire State, unemployment, a decline in tax revenues, excessive and disproportionate expenditure of public funds, inadequate public and private investment, the unmarketability of property, and the growth of delinquencies and crime. In order to reduce threats to and to promote and protect the health, safety, morals, and welfare of the public and to provide incentives which will create employment and job opportunities, will retain commercial businesses in the State and related job opportunities and will eradicate blighting conditions if blighting conditions are present, and for the relief of unemployment and the maintenance of existing levels of employment, it is essential that plans for business districts be created and implemented and that business districts be created, developed, improved, maintained, and redeveloped.
(2) The creation, development, improvement, maintenance, and redevelopment of business districts will stimulate economic activity in the State, create and maintain jobs, increase tax revenues, encourage the creation of new and lasting infrastructure, other improvements, and facilities, and cause the attraction and retention of businesses and commercial enterprises which generate economic activity and services and increase the general tax base, including, but not limited to, increased retail sales, hotel or restaurant sales, manufacturing sales, or entertainment industry sales, thereby increasing employment and economic growth.
(3) It is hereby declared to be the policy of the State, in the interest of promoting the health, safety, morals, and general welfare of all the people of the State, to provide incentives which will create new job opportunities and retain existing commercial businesses within the State and related job opportunities, and it is further determined and declared that the relief of conditions of unemployment, the maintenance of existing levels of employment, the creation of new job opportunities, the retention of existing commercial businesses, the increase of industry and commerce within the State, the reduction of the evils attendant upon unemployment, and the increase and maintenance of the tax base of the State and its political subdivisions are public purposes and for the public safety, benefit, and welfare of the residents of this State.
(4) The exercise of the powers provided in this Law is dedicated to the promotion of the public interest, to the enhancement of the tax base within business districts, municipalities, and the State and its political subdivisions, the creation of employment, and the eradication of blight, if present within the business district, and the use of such powers for the creation, development, improvement, maintenance, and redevelopment of business districts of a municipality is hereby declared to be for the public safety, benefit, and welfare of the residents of the State and essential to the public interest and declared to be for public purposes.
(Source: P.A. 96-1394, eff. 7-29-10.)

(65 ILCS 5/11-74.3-2) (from Ch. 24, par. 11-74.3-2)
Sec. 11-74.3-2. Procedures to designate business districts; ordinances; notice; hearings.
(a) The corporate authorities of a municipality shall by ordinance propose the approval of a business district plan and designation of a business district and shall fix a time and place for a public hearing on the proposals to approve a business district plan and designate a business district.
(b) Notice of the public hearing shall be given by publication at least twice, the first publication to be not more than 30 nor less than 10 days prior to the hearing, in a newspaper of general circulation within the municipality. Each notice published pursuant to this Section shall include the following:
(1) The time and place of the public hearing;
(2) The boundaries of the proposed business district

by legal description and, where possible, by street location;

(3) A notification that all interested persons will

be given an opportunity to be heard at the public hearing;

(4) A description of the business district plan if a

business district plan is a subject matter of the public hearing;

(5) The rate of any tax to be imposed pursuant to

subsection (10) or (11) of Section 11-74.3-3;

(6) An invitation for any person to submit alternate

proposals or bids for any proposed conveyance, lease, mortgage, or other disposition by the municipality of land or rights in land owned by the municipality and located within the proposed business district; and

(7) Such other matters as the municipality shall deem

appropriate.

(c) At the public hearing any interested person may file written objections with the municipal clerk and may be heard orally with respect to any matters embodied in the notice. The municipality shall hear and determine all alternate proposals or bids for any proposed conveyance, lease, mortgage, or other disposition by the municipality of land or rights in land owned by the municipality and located within the proposed business district and all protests and objections at the hearing, provided, however, that the corporate authorities of the municipality may establish reasonable rules regarding the length of time provided to members of the general public. The hearing may be adjourned to another date without further notice other than a motion to be entered upon the minutes fixing the time and place of the adjourned hearing. Public hearings with regard to approval of a business district plan or designation of a business district may be held simultaneously.
(d) At the public hearing or at any time prior to the adoption by the municipality of an ordinance approving a business district plan, the municipality may make changes in the business district plan. Changes which do not (i) alter the exterior boundaries of the proposed business district, (ii) substantially affect the general land uses described in the proposed business district plan, (iii) substantially change the nature of any proposed business district project, (iv) change the description of any proposed developer, user, or tenant of any property to be located or improved within the proposed business district, (v) increase the total estimated business district project costs set out in the business district plan by more than 5%, (vi) add additional business district costs to the itemized list of estimated business district costs as proposed in the business district plan, or (vii) impose or increase the rate of any tax to be imposed pursuant to subsection (10) or (11) of Section 11-74.3-3 may be made by the municipality without further public hearing, provided the municipality shall give notice of its changes by publication in a newspaper of general circulation within the municipality. Such notice by publication shall be given not later than 30 days following the adoption of an ordinance approving such changes. Changes which (i) alter the exterior boundaries of the proposed business district, (ii) substantially affect the general land uses described in the proposed business district plan, (iii) substantially change the nature of any proposed business district project, (iv) change the description of any proposed developer, user, or tenant of any property to be located or improved within the proposed business district, (v) increase the total estimated business district project costs set out in the business district plan by more than 5%, (vi) add additional business district costs to the itemized list of estimated business district costs as proposed in the business district plan, or (vii) impose or increase the rate of any tax to be imposed pursuant to subsection (10) or (11) of Section 11-74.3-3 may be made by the municipality only after the municipality by ordinance fixes a time and place for, gives notice by publication of, and conducts a public hearing pursuant to the procedures set forth hereinabove.
(e) By ordinance adopted within 90 days of the final adjournment of the public hearing a municipality may approve the business district plan and designate the business district. Any ordinance adopted which approves a business district plan shall contain findings that the business district on the whole has not been subject to growth and development through investment by private enterprises and would not reasonably be anticipated to be developed or redeveloped without the adoption of the business district plan. Any ordinance adopted which designates a business district shall contain the boundaries of such business district by legal description and, where possible, by street location, a finding that the business district plan conforms to the comprehensive plan for the development of the municipality as a whole, or, for municipalities with a population of 100,000 or more, regardless of when the business district plan was approved, the business district plan either (i) conforms to the strategic economic development or redevelopment plan issued by the designated planning authority or the municipality or (ii) includes land uses that have been approved by the planning commission of the municipality, and, for any business district in which the municipality intends to impose taxes as provided in subsection (10) or (11) of Section 11-74.3-3, a specific finding that the business district qualifies as a blighted area as defined in Section 11-74.3-5.
(f) After a municipality has by ordinance approved a business district plan and designated a business district, the plan may be amended, the boundaries of the business district may be altered, and the taxes provided for in subsections (10) and (11) of Section 11-74.3-3 may be imposed or altered only as provided in this subsection. Changes which do not (i) alter the exterior boundaries of the proposed business district, (ii) substantially affect the general land uses described in the business district plan, (iii) substantially change the nature of any business district project, (iv) change the description of any developer, user, or tenant of any property to be located or improved within the proposed business district, (v) increase the total estimated business district project costs set out in the business district plan by more than 5% after adjustment for inflation from the date the business district plan was approved, (vi) add additional business district costs to the itemized list of estimated business district costs as approved in the business district plan, or (vii) impose or increase the rate of any tax to be imposed pursuant to subsection (10) or (11) of Section 11-74.3-3 may be made by the municipality without further public hearing, provided the municipality shall give notice of its changes by publication in a newspaper of general circulation within the municipality. Such notice by publication shall be given not later than 30 days following the adoption of an ordinance approving such changes. Changes which (i) alter the exterior boundaries of the business district, (ii) substantially affect the general land uses described in the business district plan, (iii) substantially change the nature of any business district project, (iv) change the description of any developer, user, or tenant of any property to be located or improved within the proposed business district, (v) increase the total estimated business district project costs set out in the business district plan by more than 5% after adjustment for inflation from the date the business district plan was approved, (vi) add additional business district costs to the itemized list of estimated business district costs as approved in the business district plan, or (vii) impose or increase the rate of any tax to be imposed pursuant to subsection (10) or (11) of Section 11-74.3-3 may be made by the municipality only after the municipality by ordinance fixes a time and place for, gives notice by publication of, and conducts a public hearing pursuant to the procedures set forth in this Section.
(Source: P.A. 96-1394, eff. 7-29-10; 96-1555, eff. 3-18-11; 97-333, eff. 8-12-11.)

(65 ILCS 5/11-74.3-3) (from Ch. 24, par. 11-74.3-3)
Sec. 11-74.3-3. Powers of municipalities. In addition to the powers a municipality may now have, a municipality shall have the following powers:
(1) To make and enter into all contracts necessary or

incidental to the implementation and furtherance of a business district plan. A contract by and between the municipality and any developer or other nongovernmental person to pay or reimburse said developer or other nongovernmental person for business district project costs incurred or to be incurred by said developer or other nongovernmental person shall not be deemed an economic incentive agreement under Section 8-11-20, notwithstanding the fact that such contract provides for the sharing, rebate, or payment of retailers' occupation taxes or service occupation taxes (including, without limitation, taxes imposed pursuant to subsection (10)) the municipality receives from the development or redevelopment of properties in the business district. Contracts entered into pursuant to this subsection shall be binding upon successor corporate authorities of the municipality and any party to such contract may seek to enforce and compel performance of the contract by civil action, mandamus, injunction, or other proceeding.

(2) Within a business district, to acquire by

purchase, donation, or lease, and to own, convey, lease, mortgage, or dispose of land and other real or personal property or rights or interests therein; and to grant or acquire licenses, easements, and options with respect thereto, all in the manner and at such price authorized by law. No conveyance, lease, mortgage, disposition of land or other property acquired by the municipality, or agreement relating to the development of property, shall be made or executed except pursuant to prior official action of the municipality. No conveyance, lease, mortgage, or other disposition of land owned by the municipality, and no agreement relating to the development of property, within a business district shall be made without making public disclosure of the terms and disposition of all bids and proposals submitted to the municipality in connection therewith.

(2.5) To acquire property by eminent domain in

accordance with the Eminent Domain Act.

(3) To clear any area within a business district by

demolition or removal of any existing buildings, structures, fixtures, utilities, or improvements, and to clear and grade land.

(4) To install, repair, construct, reconstruct, or

relocate public streets, public utilities, and other public site improvements within or without a business district which are essential to the preparation of a business district for use in accordance with a business district plan.

(5) To renovate, rehabilitate, reconstruct, relocate,

repair, or remodel any existing buildings, structures, works, utilities, or fixtures within any business district.

(6) To construct public improvements, including but

not limited to buildings, structures, works, utilities, or fixtures within any business district.

(7) To fix, charge, and collect fees, rents, and

charges for the use of any building, facility, or property or any portion thereof owned or leased by the municipality within a business district.

(8) To pay or cause to be paid business district

project costs. Any payments to be made by the municipality to developers or other nongovernmental persons for business district project costs incurred by such developer or other nongovernmental person shall be made only pursuant to the prior official action of the municipality evidencing an intent to pay or cause to be paid such business district project costs. A municipality is not required to obtain any right, title, or interest in any real or personal property in order to pay business district project costs associated with such property. The municipality shall adopt such accounting procedures as shall be necessary to determine that such business district project costs are properly paid.

(8.5) Utilize up to 1% of the revenue from a business

district retailers' occupation tax and service occupation tax imposed under paragraph (10) and a hotel operators' occupation tax under paragraph (11) of Section 11-74.3-3 in connection with one business district for eligible costs in another business district that is:

(A) contiguous to the business district from

which the revenues are received;

(B) separated only by a public right of way from

the business district from which the revenues are received; or

(C) separated only by forest preserve property

from the business district from which the revenues are received if the closest boundaries of the business districts that are separated by the forest preserve property are less than one mile apart.

(9) To apply for and accept grants, guarantees,

donations of property or labor or any other thing of value for use in connection with a business district project.

(10) If the municipality has by ordinance found and

determined that the business district is a blighted area under this Law, to impose a retailers' occupation tax and a service occupation tax in the business district for the planning, execution, and implementation of business district plans and to pay for business district project costs as set forth in the business district plan approved by the municipality.

(11) If the municipality has by ordinance found and

determined that the business district is a blighted area under this Law, to impose a hotel operators' occupation tax in the business district for the planning, execution, and implementation of business district plans and to pay for the business district project costs as set forth in the business district plan approved by the municipality.

(Source: P.A. 99-452, eff. 1-1-16.)

(65 ILCS 5/11-74.3-4) (from Ch. 24, par. 11-74.3-4)
Sec. 11-74.3-4. The powers granted to municipalities in this Law shall not be construed as a limitation on the powers of a home rule municipality granted by Article VII of the Illinois Constitution.
(Source: P.A. 96-1394, eff. 7-29-10.)

(65 ILCS 5/11-74.3-5)
Sec. 11-74.3-5. Definitions. The following terms as used in this Law shall have the following meanings:
"Blighted area" means an area that is a blighted area which, by reason of the predominance of defective, non-existent, or inadequate street layout, unsanitary or unsafe conditions, deterioration of site improvements, improper subdivision or obsolete platting, or the existence of conditions which endanger life or property by fire or other causes, or any combination of those factors, retards the provision of housing accommodations or constitutes an economic or social liability, an economic underutilization of the area, or a menace to the public health, safety, morals, or welfare.
"Business district" means a contiguous area which includes only parcels of real property directly and substantially benefited by the proposed business district plan. A business district may, but need not be, a blighted area, but no municipality shall be authorized to impose taxes pursuant to subsection (10) or (11) of Section 11-74.3-3 in a business district which has not been determined by ordinance to be a blighted area under this Law.
"Business district plan" shall mean the written plan for the development or redevelopment of a business district. Each business district plan shall set forth in writing: (i) a specific description of the boundaries of the proposed business district, including a map illustrating the boundaries; (ii) a general description of each project proposed to be undertaken within the business district, including a description of the approximate location of each project and a description of any developer, user, or tenant of any property to be located or improved within the proposed business district; (iii) the name of the proposed business district; (iv) the estimated business district project costs; (v) the anticipated source of funds to pay business district project costs; (vi) the anticipated type and terms of any obligations to be issued; and (vii) the rate of any tax to be imposed pursuant to subsection (10) or (11) of Section 11-74.3-3 and the period of time for which the tax shall be imposed.
"Business district project costs" shall mean and include the sum total of all costs incurred by a municipality, other governmental entity, or nongovernmental person in connection with a business district, in the furtherance of a business district plan, including, without limitation, the following:
(1) costs of studies, surveys, development of plans

and specifications, implementation and administration of a business district plan, and personnel and professional service costs including architectural, engineering, legal, marketing, financial, planning, or other professional services, provided that no charges for professional services may be based on a percentage of tax revenues received by the municipality;

(2) property assembly costs, including but not

limited to, acquisition of land and other real or personal property or rights or interests therein, and specifically including payments to developers or other nongovernmental persons as reimbursement for property assembly costs incurred by that developer or other nongovernmental person;

(3) site preparation costs, including but not limited

to clearance, demolition or removal of any existing buildings, structures, fixtures, utilities, and improvements and clearing and grading of land;

(4) costs of installation, repair, construction,

reconstruction, extension, or relocation of public streets, public utilities, and other public site improvements within or without the business district which are essential to the preparation of the business district for use in accordance with the business district plan, and specifically including payments to developers or other nongovernmental persons as reimbursement for site preparation costs incurred by the developer or nongovernmental person;

(5) costs of renovation, rehabilitation,

reconstruction, relocation, repair, or remodeling of any existing buildings, improvements, and fixtures within the business district, and specifically including payments to developers or other nongovernmental persons as reimbursement for costs incurred by those developers or nongovernmental persons;

(6) costs of installation or construction within the

business district of buildings, structures, works, streets, improvements, equipment, utilities, or fixtures, and specifically including payments to developers or other nongovernmental persons as reimbursements for such costs incurred by such developer or nongovernmental person;

(7) financing costs, including but not limited to all

necessary and incidental expenses related to the issuance of obligations, payment of any interest on any obligations issued under this Law that accrues during the estimated period of construction of any development or redevelopment project for which those obligations are issued and for not exceeding 36 months thereafter, and any reasonable reserves related to the issuance of those obligations; and

(8) relocation costs to the extent that a

municipality determines that relocation costs shall be paid or is required to make payment of relocation costs by federal or State law.

"Business district tax allocation fund" means the special fund to be established by a municipality for a business district as provided in Section 11-74.3-6.
"Dissolution date" means the date on which the business district tax allocation fund shall be dissolved. The dissolution date shall be not later than 270 days following payment to the municipality of the last distribution of taxes as provided in Section 11-74.3-6.
(Source: P.A. 99-452, eff. 1-1-16.)

(65 ILCS 5/11-74.3-6)
Sec. 11-74.3-6. Business district revenue and obligations; business district tax allocation fund.
(a) If the corporate authorities of a municipality have approved a business district plan, have designated a business district, and have elected to impose a tax by ordinance pursuant to subsection (10) or (11) of Section 11-74.3-3, then each year after the date of the approval of the ordinance but terminating upon the date all business district project costs and all obligations paying or reimbursing business district project costs, if any, have been paid, but in no event later than the dissolution date, all amounts generated by the retailers' occupation tax and service occupation tax shall be collected and the tax shall be enforced by the Department of Revenue in the same manner as all retailers' occupation taxes and service occupation taxes imposed in the municipality imposing the tax and all amounts generated by the hotel operators' occupation tax shall be collected and the tax shall be enforced by the municipality in the same manner as all hotel operators' occupation taxes imposed in the municipality imposing the tax. The corporate authorities of the municipality shall deposit the proceeds of the taxes imposed under subsections (10) and (11) of Section 11-74.3-3 into a special fund of the municipality called the "[Name of] Business District Tax Allocation Fund" for the purpose of paying or reimbursing business district project costs and obligations incurred in the payment of those costs.
(b) The corporate authorities of a municipality that has designated a business district under this Law may, by ordinance, impose a Business District Retailers' Occupation Tax upon all persons engaged in the business of selling tangible personal property, other than an item of tangible personal property titled or registered with an agency of this State's government, at retail in the business district at a rate not to exceed 1% of the gross receipts from the sales made in the course of such business, to be imposed only in 0.25% increments. The tax may not be imposed on food for human consumption that is to be consumed off the premises where it is sold (other than alcoholic beverages, soft drinks, and food that has been prepared for immediate consumption), prescription and nonprescription medicines, drugs, medical appliances, modifications to a motor vehicle for the purpose of rendering it usable by a person with a disability, and insulin, urine testing materials, syringes, and needles used by diabetics, for human use.
The tax imposed under this subsection and all civil penalties that may be assessed as an incident thereof shall be collected and enforced by the Department of Revenue. The certificate of registration that is issued by the Department to a retailer under the Retailers' Occupation Tax Act shall permit the retailer to engage in a business that is taxable under any ordinance or resolution enacted pursuant to this subsection without registering separately with the Department under such ordinance or resolution or under this subsection. The Department of Revenue shall have full power to administer and enforce this subsection; to collect all taxes and penalties due under this subsection in the manner hereinafter provided; and to determine all rights to credit memoranda arising on account of the erroneous payment of tax or penalty under this subsection. In the administration of, and compliance with, this subsection, the Department and persons who are subject to this subsection shall have the same rights, remedies, privileges, immunities, powers and duties, and be subject to the same conditions, restrictions, limitations, penalties, exclusions, exemptions, and definitions of terms and employ the same modes of procedure, as are prescribed in Sections 1, 1a through 1o, 2 through 2-65 (in respect to all provisions therein other than the State rate of tax), 2c through 2h, 3 (except as to the disposition of taxes and penalties collected), 4, 5, 5a, 5c, 5d, 5e, 5f, 5g, 5i, 5j, 5k, 5l, 6, 6a, 6b, 6c, 7, 8, 9, 10, 11, 12, 13, and 14 of the Retailers' Occupation Tax Act and all provisions of the Uniform Penalty and Interest Act, as fully as if those provisions were set forth herein.
Persons subject to any tax imposed under this subsection may reimburse themselves for their seller's tax liability under this subsection by separately stating the tax as an additional charge, which charge may be stated in combination, in a single amount, with State taxes that sellers are required to collect under the Use Tax Act, in accordance with such bracket schedules as the Department may prescribe.
Whenever the Department determines that a refund should be made under this subsection to a claimant instead of issuing a credit memorandum, the Department shall notify the State Comptroller, who shall cause the order to be drawn for the amount specified and to the person named in the notification from the Department. The refund shall be paid by the State Treasurer out of the business district retailers' occupation tax fund.
The Department shall immediately pay over to the State Treasurer, ex officio, as trustee, all taxes, penalties, and interest collected under this subsection for deposit into the business district retailers' occupation tax fund.
As soon as possible after the first day of each month, beginning January 1, 2011, upon certification of the Department of Revenue, the Comptroller shall order transferred, and the Treasurer shall transfer, to the STAR Bonds Revenue Fund the local sales tax increment, as defined in the Innovation Development and Economy Act, collected under this subsection during the second preceding calendar month for sales within a STAR bond district.
After the monthly transfer to the STAR Bonds Revenue Fund, on or before the 25th day of each calendar month, the Department shall prepare and certify to the Comptroller the disbursement of stated sums of money to named municipalities from the business district retailers' occupation tax fund, the municipalities to be those from which retailers have paid taxes or penalties under this subsection to the Department during the second preceding calendar month. The amount to be paid to each municipality shall be the amount (not including credit memoranda) collected under this subsection during the second preceding calendar month by the Department plus an amount the Department determines is necessary to offset any amounts that were erroneously paid to a different taxing body, and not including an amount equal to the amount of refunds made during the second preceding calendar month by the Department, less 2% of that amount, which shall be deposited into the Tax Compliance and Administration Fund and shall be used by the Department, subject to appropriation, to cover the costs of the Department in administering and enforcing the provisions of this subsection, on behalf of such municipality, and not including any amount that the Department determines is necessary to offset any amounts that were payable to a different taxing body but were erroneously paid to the municipality, and not including any amounts that are transferred to the STAR Bonds Revenue Fund. Within 10 days after receipt by the Comptroller of the disbursement certification to the municipalities provided for in this subsection to be given to the Comptroller by the Department, the Comptroller shall cause the orders to be drawn for the respective amounts in accordance with the directions contained in the certification. The proceeds of the tax paid to municipalities under this subsection shall be deposited into the Business District Tax Allocation Fund by the municipality.
An ordinance imposing or discontinuing the tax under this subsection or effecting a change in the rate thereof shall either (i) be adopted and a certified copy thereof filed with the Department on or before the first day of April, whereupon the Department, if all other requirements of this subsection are met, shall proceed to administer and enforce this subsection as of the first day of July next following the adoption and filing; or (ii) be adopted and a certified copy thereof filed with the Department on or before the first day of October, whereupon, if all other requirements of this subsection are met, the Department shall proceed to administer and enforce this subsection as of the first day of January next following the adoption and filing.
The Department of Revenue shall not administer or enforce an ordinance imposing, discontinuing, or changing the rate of the tax under this subsection, until the municipality also provides, in the manner prescribed by the Department, the boundaries of the business district and each address in the business district in such a way that the Department can determine by its address whether a business is located in the business district. The municipality must provide this boundary and address information to the Department on or before April 1 for administration and enforcement of the tax under this subsection by the Department beginning on the following July 1 and on or before October 1 for administration and enforcement of the tax under this subsection by the Department beginning on the following January 1. The Department of Revenue shall not administer or enforce any change made to the boundaries of a business district or address change, addition, or deletion until the municipality reports the boundary change or address change, addition, or deletion to the Department in the manner prescribed by the Department. The municipality must provide this boundary change information or address change, addition, or deletion to the Department on or before April 1 for administration and enforcement by the Department of the change beginning on the following July 1 and on or before October 1 for administration and enforcement by the Department of the change beginning on the following January 1. The retailers in the business district shall be responsible for charging the tax imposed under this subsection. If a retailer is incorrectly included or excluded from the list of those required to collect the tax under this subsection, both the Department of Revenue and the retailer shall be held harmless if they reasonably relied on information provided by the municipality.
A municipality that imposes the tax under this subsection must submit to the Department of Revenue any other information as the Department may require for the administration and enforcement of the tax.
When certifying the amount of a monthly disbursement to a municipality under this subsection, the Department shall increase or decrease the amount by an amount necessary to offset any misallocation of previous disbursements. The offset amount shall be the amount erroneously disbursed within the previous 6 months from the time a misallocation is discovered.
Nothing in this subsection shall be construed to authorize the municipality to impose a tax upon the privilege of engaging in any business which under the Constitution of the United States may not be made the subject of taxation by this State.
If a tax is imposed under this subsection (b), a tax shall also be imposed under subsection (c) of this Section.
(c) If a tax has been imposed under subsection (b), a Business District Service Occupation Tax shall also be imposed upon all persons engaged, in the business district, in the business of making sales of service, who, as an incident to making those sales of service, transfer tangible personal property within the business district, either in the form of tangible personal property or in the form of real estate as an incident to a sale of service. The tax shall be imposed at the same rate as the tax imposed in subsection (b) and shall not exceed 1% of the selling price of tangible personal property so transferred within the business district, to be imposed only in 0.25% increments. The tax may not be imposed on food for human consumption that is to be consumed off the premises where it is sold (other than alcoholic beverages, soft drinks, and food that has been prepared for immediate consumption), prescription and nonprescription medicines, drugs, medical appliances, modifications to a motor vehicle for the purpose of rendering it usable by a person with a disability, and insulin, urine testing materials, syringes, and needles used by diabetics, for human use.
The tax imposed under this subsection and all civil penalties that may be assessed as an incident thereof shall be collected and enforced by the Department of Revenue. The certificate of registration which is issued by the Department to a retailer under the Retailers' Occupation Tax Act or under the Service Occupation Tax Act shall permit such registrant to engage in a business which is taxable under any ordinance or resolution enacted pursuant to this subsection without registering separately with the Department under such ordinance or resolution or under this subsection. The Department of Revenue shall have full power to administer and enforce this subsection; to collect all taxes and penalties due under this subsection; to dispose of taxes and penalties so collected in the manner hereinafter provided; and to determine all rights to credit memoranda arising on account of the erroneous payment of tax or penalty under this subsection. In the administration of, and compliance with this subsection, the Department and persons who are subject to this subsection shall have the same rights, remedies, privileges, immunities, powers and duties, and be subject to the same conditions, restrictions, limitations, penalties, exclusions, exemptions, and definitions of terms and employ the same modes of procedure as are prescribed in Sections 2, 2a through 2d, 3 through 3-50 (in respect to all provisions therein other than the State rate of tax), 4 (except that the reference to the State shall be to the business district), 5, 7, 8 (except that the jurisdiction to which the tax shall be a debt to the extent indicated in that Section 8 shall be the municipality), 9 (except as to the disposition of taxes and penalties collected, and except that the returned merchandise credit for this tax may not be taken against any State tax), 10, 11, 12 (except the reference therein to Section 2b of the Retailers' Occupation Tax Act), 13 (except that any reference to the State shall mean the municipality), the first paragraph of Section 15, and Sections 16, 17, 18, 19 and 20 of the Service Occupation Tax Act and all provisions of the Uniform Penalty and Interest Act, as fully as if those provisions were set forth herein.
Persons subject to any tax imposed under the authority granted in this subsection may reimburse themselves for their serviceman's tax liability hereunder by separately stating the tax as an additional charge, which charge may be stated in combination, in a single amount, with State tax that servicemen are authorized to collect under the Service Use Tax Act, in accordance with such bracket schedules as the Department may prescribe.
Whenever the Department determines that a refund should be made under this subsection to a claimant instead of issuing credit memorandum, the Department shall notify the State Comptroller, who shall cause the order to be drawn for the amount specified, and to the person named, in such notification from the Department. Such refund shall be paid by the State Treasurer out of the business district retailers' occupation tax fund.
The Department shall forthwith pay over to the State Treasurer, ex-officio, as trustee, all taxes, penalties, and interest collected under this subsection for deposit into the business district retailers' occupation tax fund.
As soon as possible after the first day of each month, beginning January 1, 2011, upon certification of the Department of Revenue, the Comptroller shall order transferred, and the Treasurer shall transfer, to the STAR Bonds Revenue Fund the local sales tax increment, as defined in the Innovation Development and Economy Act, collected under this subsection during the second preceding calendar month for sales within a STAR bond district.
After the monthly transfer to the STAR Bonds Revenue Fund, on or before the 25th day of each calendar month, the Department shall prepare and certify to the Comptroller the disbursement of stated sums of money to named municipalities from the business district retailers' occupation tax fund, the municipalities to be those from which suppliers and servicemen have paid taxes or penalties under this subsection to the Department during the second preceding calendar month. The amount to be paid to each municipality shall be the amount (not including credit memoranda) collected under this subsection during the second preceding calendar month by the Department, less 2% of that amount, which shall be deposited into the Tax Compliance and Administration Fund and shall be used by the Department, subject to appropriation, to cover the costs of the Department in administering and enforcing the provisions of this subsection, and not including an amount equal to the amount of refunds made during the second preceding calendar month by the Department on behalf of such municipality, and not including any amounts that are transferred to the STAR Bonds Revenue Fund. Within 10 days after receipt, by the Comptroller, of the disbursement certification to the municipalities, provided for in this subsection to be given to the Comptroller by the Department, the Comptroller shall cause the orders to be drawn for the respective amounts in accordance with the directions contained in such certification. The proceeds of the tax paid to municipalities under this subsection shall be deposited into the Business District Tax Allocation Fund by the municipality.
An ordinance imposing or discontinuing the tax under this subsection or effecting a change in the rate thereof shall either (i) be adopted and a certified copy thereof filed with the Department on or before the first day of April, whereupon the Department, if all other requirements of this subsection are met, shall proceed to administer and enforce this subsection as of the first day of July next following the adoption and filing; or (ii) be adopted and a certified copy thereof filed with the Department on or before the first day of October, whereupon, if all other conditions of this subsection are met, the Department shall proceed to administer and enforce this subsection as of the first day of January next following the adoption and filing.
The Department of Revenue shall not administer or enforce an ordinance imposing, discontinuing, or changing the rate of the tax under this subsection, until the municipality also provides, in the manner prescribed by the Department, the boundaries of the business district in such a way that the Department can determine by its address whether a business is located in the business district. The municipality must provide this boundary and address information to the Department on or before April 1 for administration and enforcement of the tax under this subsection by the Department beginning on the following July 1 and on or before October 1 for administration and enforcement of the tax under this subsection by the Department beginning on the following January 1. The Department of Revenue shall not administer or enforce any change made to the boundaries of a business district or address change, addition, or deletion until the municipality reports the boundary change or address change, addition, or deletion to the Department in the manner prescribed by the Department. The municipality must provide this boundary change information or address change, addition, or deletion to the Department on or before April 1 for administration and enforcement by the Department of the change beginning on the following July 1 and on or before October 1 for administration and enforcement by the Department of the change beginning on the following January 1. The retailers in the business district shall be responsible for charging the tax imposed under this subsection. If a retailer is incorrectly included or excluded from the list of those required to collect the tax under this subsection, both the Department of Revenue and the retailer shall be held harmless if they reasonably relied on information provided by the municipality.
A municipality that imposes the tax under this subsection must submit to the Department of Revenue any other information as the Department may require for the administration and enforcement of the tax.
Nothing in this subsection shall be construed to authorize the municipality to impose a tax upon the privilege of engaging in any business which under the Constitution of the United States may not be made the subject of taxation by the State.
If a tax is imposed under this subsection (c), a tax shall also be imposed under subsection (b) of this Section.
(d) By ordinance, a municipality that has designated a business district under this Law may impose an occupation tax upon all persons engaged in the business district in the business of renting, leasing, or letting rooms in a hotel, as defined in the Hotel Operators' Occupation Tax Act, at a rate not to exceed 1% of the gross rental receipts from the renting, leasing, or letting of hotel rooms within the business district, to be imposed only in 0.25% increments, excluding, however, from gross rental receipts the proceeds of renting, leasing, or letting to permanent residents of a hotel, as defined in the Hotel Operators' Occupation Tax Act, and proceeds from the tax imposed under subsection (c) of Section 13 of the Metropolitan Pier and Exposition Authority Act.
The tax imposed by the municipality under this subsection and all civil penalties that may be assessed as an incident to that tax shall be collected and enforced by the municipality imposing the tax. The municipality shall have full power to administer and enforce this subsection, to collect all taxes and penalties due under this subsection, to dispose of taxes and penalties so collected in the manner provided in this subsection, and to determine all rights to credit memoranda arising on account of the erroneous payment of tax or penalty under this subsection. In the administration of and compliance with this subsection, the municipality and persons who are subject to this subsection shall have the same rights, remedies, privileges, immunities, powers, and duties, shall be subject to the same conditions, restrictions, limitations, penalties, and definitions of terms, and shall employ the same modes of procedure as are employed with respect to a tax adopted by the municipality under Section 8-3-14 of this Code.
Persons subject to any tax imposed under the authority granted in this subsection may reimburse themselves for their tax liability for that tax by separately stating that tax as an additional charge, which charge may be stated in combination, in a single amount, with State taxes imposed under the Hotel Operators' Occupation Tax Act, and with any other tax.
Nothing in this subsection shall be construed to authorize a municipality to impose a tax upon the privilege of engaging in any business which under the Constitution of the United States may not be made the subject of taxation by this State.
The proceeds of the tax imposed under this subsection shall be deposited into the Business District Tax Allocation Fund.
(e) Obligations secured by the Business District Tax Allocation Fund may be issued to provide for the payment or reimbursement of business district project costs. Those obligations, when so issued, shall be retired in the manner provided in the ordinance authorizing the issuance of those obligations by the receipts of taxes imposed pursuant to subsections (10) and (11) of Section 11-74.3-3 and by other revenue designated or pledged by the municipality. A municipality may in the ordinance pledge, for any period of time up to and including the dissolution date, all or any part of the funds in and to be deposited in the Business District Tax Allocation Fund to the payment of business district project costs and obligations. Whenever a municipality pledges all of the funds to the credit of a business district tax allocation fund to secure obligations issued or to be issued to pay or reimburse business district project costs, the municipality may specifically provide that funds remaining to the credit of such business district tax allocation fund after the payment of such obligations shall be accounted for annually and shall be deemed to be "surplus" funds, and such "surplus" funds shall be expended by the municipality for any business district project cost as approved in the business district plan. Whenever a municipality pledges less than all of the monies to the credit of a business district tax allocation fund to secure obligations issued or to be issued to pay or reimburse business district project costs, the municipality shall provide that monies to the credit of the business district tax allocation fund and not subject to such pledge or otherwise encumbered or required for payment of contractual obligations for specific business district project costs shall be calculated annually and shall be deemed to be "surplus" funds, and such "surplus" funds shall be expended by the municipality for any business district project cost as approved in the business district plan.
No obligation issued pursuant to this Law and secured by a pledge of all or any portion of any revenues received or to be received by the municipality from the imposition of taxes pursuant to subsection (10) of Section 11-74.3-3, shall be deemed to constitute an economic incentive agreement under Section 8-11-20, notwithstanding the fact that such pledge provides for the sharing, rebate, or payment of retailers' occupation taxes or service occupation taxes imposed pursuant to subsection (10) of Section 11-74.3-3 and received or to be received by the municipality from the development or redevelopment of properties in the business district.
Without limiting the foregoing in this Section, the municipality may further secure obligations secured by the business district tax allocation fund with a pledge, for a period not greater than the term of the obligations and in any case not longer than the dissolution date, of any part or any combination of the following: (i) net revenues of all or part of any business district project; (ii) taxes levied or imposed by the municipality on any or all property in the municipality, including, specifically, taxes levied or imposed by the municipality in a special service area pursuant to the Special Service Area Tax Law; (iii) the full faith and credit of the municipality; (iv) a mortgage on part or all of the business district project; or (v) any other taxes or anticipated receipts that the municipality may lawfully pledge.
Such obligations may be issued in one or more series, bear such date or dates, become due at such time or times as therein provided, but in any case not later than (i) 20 years after the date of issue or (ii) the dissolution date, whichever is earlier, bear interest payable at such intervals and at such rate or rates as set forth therein, except as may be limited by applicable law, which rate or rates may be fixed or variable, be in such denominations, be in such form, either coupon, registered, or book-entry, carry such conversion, registration and exchange privileges, be subject to defeasance upon such terms, have such rank or priority, be executed in such manner, be payable in such medium or payment at such place or places within or without the State, make provision for a corporate trustee within or without the State with respect to such obligations, prescribe the rights, powers, and duties thereof to be exercised for the benefit of the municipality and the benefit of the owners of such obligations, provide for the holding in trust, investment, and use of moneys, funds, and accounts held under an ordinance, provide for assignment of and direct payment of the moneys to pay such obligations or to be deposited into such funds or accounts directly to such trustee, be subject to such terms of redemption with or without premium, and be sold at such price, all as the corporate authorities shall determine. No referendum approval of the electors shall be required as a condition to the issuance of obligations pursuant to this Law except as provided in this Section.
In the event the municipality authorizes the issuance of obligations pursuant to the authority of this Law secured by the full faith and credit of the municipality, or pledges ad valorem taxes pursuant to this subsection, which obligations are other than obligations which may be issued under home rule powers provided by Section 6 of Article VII of the Illinois Constitution or which ad valorem taxes are other than ad valorem taxes which may be pledged under home rule powers provided by Section 6 of Article VII of the Illinois Constitution or which are levied in a special service area pursuant to the Special Service Area Tax Law, the ordinance authorizing the issuance of those obligations or pledging those taxes shall be published within 10 days after the ordinance has been adopted, in a newspaper having a general circulation within the municipality. The publication of the ordinance shall be accompanied by a notice of (i) the specific number of voters required to sign a petition requesting the question of the issuance of the obligations or pledging such ad valorem taxes to be submitted to the electors; (ii) the time within which the petition must be filed; and (iii) the date of the prospective referendum. The municipal clerk shall provide a petition form to any individual requesting one.
If no petition is filed with the municipal clerk, as hereinafter provided in this Section, within 21 days after the publication of the ordinance, the ordinance shall be in effect. However, if within that 21-day period a petition is filed with the municipal clerk, signed by electors numbering not less than 15% of the number of electors voting for the mayor or president at the last general municipal election, asking that the question of issuing obligations using full faith and credit of the municipality as security for the cost of paying or reimbursing business district project costs, or of pledging such ad valorem taxes for the payment of those obligations, or both, be submitted to the electors of the municipality, the municipality shall not be authorized to issue obligations of the municipality using the full faith and credit of the municipality as security or pledging such ad valorem taxes for the payment of those obligations, or both, until the proposition has been submitted to and approved by a majority of the voters voting on the proposition at a regularly scheduled election. The municipality shall certify the proposition to the proper election authorities for submission in accordance with the general election law.
The ordinance authorizing the obligations may provide that the obligations shall contain a recital that they are issued pursuant to this Law, which recital shall be conclusive evidence of their validity and of the regularity of their issuance.
In the event the municipality authorizes issuance of obligations pursuant to this Law secured by the full faith and credit of the municipality, the ordinance authorizing the obligations may provide for the levy and collection of a direct annual tax upon all taxable property within the municipality sufficient to pay the principal thereof and interest thereon as it matures, which levy may be in addition to and exclusive of the maximum of all other taxes authorized to be levied by the municipality, which levy, however, shall be abated to the extent that monies from other sources are available for payment of the obligations and the municipality certifies the amount of those monies available to the county clerk.
A certified copy of the ordinance shall be filed with the county clerk of each county in which any portion of the municipality is situated, and shall constitute the authority for the extension and collection of the taxes to be deposited in the business district tax allocation fund.
A municipality may also issue its obligations to refund, in whole or in part, obligations theretofore issued by the municipality under the authority of this Law, whether at or prior to maturity. However, the last maturity of the refunding obligations shall not be expressed to mature later than the dissolution date.
In the event a municipality issues obligations under home rule powers or other legislative authority, the proceeds of which are pledged to pay or reimburse business district project costs, the municipality may, if it has followed the procedures in conformance with this Law, retire those obligations from funds in the business district tax allocation fund in amounts and in such manner as if those obligations had been issued pursuant to the provisions of this Law.
No obligations issued pursuant to this Law shall be regarded as indebtedness of the municipality issuing those obligations or any other taxing district for the purpose of any limitation imposed by law.
Obligations issued pursuant to this Law shall not be subject to the provisions of the Bond Authorization Act.
(f) When business district project costs, including, without limitation, all obligations paying or reimbursing business district project costs have been paid, any surplus funds then remaining in the Business District Tax Allocation Fund shall be distributed to the municipal treasurer for deposit into the general corporate fund of the municipality. Upon payment of all business district project costs and retirement of all obligations paying or reimbursing business district project costs, but in no event more than 23 years after the date of adoption of the ordinance imposing taxes pursuant to subsection (10) or (11) of Section 11-74.3-3, the municipality shall adopt an ordinance immediately rescinding the taxes imposed pursuant to subsection (10) or (11) of Section 11-74.3-3.
(Source: P.A. 99-143, eff. 7-27-15.)

(65 ILCS 5/11-74.3-7)
Sec. 11-74.3-7. Existing business districts. Except as hereinafter provided, business districts that were designated prior to the effective date of this amendatory Act of the 96th General Assembly shall continue to operate and be governed by the terms of this Law in effect prior to the effective date of this amendatory Act of the 96th General Assembly. Any municipality which has designated a business district prior to the effective date of this amendatory Act of the 96th General Assembly may, by ordinance, amend or supplement any proceedings taken in connection with the designation of a business district as shall be necessary to provide that this amendatory Act of the 96th General Assembly shall apply to such business district.
(Source: P.A. 96-1394, eff. 7-29-10.)

(65 ILCS 5/Art. 11 Div. 74.4 heading)

(65 ILCS 5/11-74.4-1) (from Ch. 24, par. 11-74.4-1)
Sec. 11-74.4-1. This Division 74.4 shall be known and may be cited as the "Tax Increment Allocation Redevelopment Act".
(Source: P.A. 84-1417.)

(65 ILCS 5/11-74.4-2) (from Ch. 24, par. 11-74.4-2)
Sec. 11-74.4-2. (a) It is hereby found and declared that there exist in many municipalities within this State blighted conservation and industrial park conservation areas, as defined herein; that the conservation areas are rapidly deteriorating and declining and may soon become blighted areas if their decline is not checked; that the stable economic and physical development of the blighted areas, conservation areas and industrial park conservation areas is endangered by the presence of blighting factors as manifested by progressive and advanced deterioration of structures, by the overuse of housing and other facilities, by a lack of physical maintenance of existing structures, by obsolete and inadequate community facilities and a lack of sound community planning, by obsolete platting, diversity of ownership, excessive tax and special assessment delinquencies, by the growth of a large surplus of workers who lack the skills to meet existing or potential employment opportunities or by a combination of these factors; that as a result of the existence of blighted areas and areas requiring conservation, there is an excessive and disproportionate expenditure of public funds, inadequate public and private investment, unmarketability of property, growth in delinquencies and crime, and housing and zoning law violations in such areas together with an abnormal exodus of families and businesses so that the decline of these areas impairs the value of private investments and threatens the sound growth and the tax base of taxing districts in such areas, and threatens the health, safety, morals, and welfare of the public and that the industrial park conservation areas include under-utilized areas which, if developed as industrial parks, will promote industrial and transportation activities, thereby reducing the evils attendant upon involuntary unemployment and enhancing the public health and welfare of this State.
(b) It is hereby found and declared that in order to promote and protect the health, safety, morals, and welfare of the public, that blighted conditions need to be eradicated and conservation measures instituted, and that redevelopment of such areas be undertaken; that to remove and alleviate adverse conditions it is necessary to encourage private investment and restore and enhance the tax base of the taxing districts in such areas by the development or redevelopment of project areas. The eradication of blighted areas and treatment and improvement of conservation areas and industrial park conservation areas by redevelopment projects is hereby declared to be essential to the public interest.
(c) It is found and declared that the use of incremental tax revenues derived from the tax rates of various taxing districts in redevelopment project areas for the payment of redevelopment project costs is of benefit to said taxing districts for the reasons that taxing districts located in redevelopment project areas would not derive the benefits of an increased assessment base without the benefits of tax increment financing, all surplus tax revenues are turned over to the taxing districts in redevelopment project areas and all said districts benefit from the removal of blighted conditions, the eradication of conditions requiring conservation measures, and the development of industrial parks.
(Source: P.A. 84-1090.)

(65 ILCS 5/11-74.4-3) (from Ch. 24, par. 11-74.4-3)
Sec. 11-74.4-3. Definitions. The following terms, wherever used or referred to in this Division 74.4 shall have the following respective meanings, unless in any case a different meaning clearly appears from the context.
(a) For any redevelopment project area that has been designated pursuant to this Section by an ordinance adopted prior to November 1, 1999 (the effective date of Public Act 91-478), "blighted area" shall have the meaning set forth in this Section prior to that date.
On and after November 1, 1999, "blighted area" means any improved or vacant area within the boundaries of a redevelopment project area located within the territorial limits of the municipality where:
(1) If improved, industrial, commercial, and

residential buildings or improvements are detrimental to the public safety, health, or welfare because of a combination of 5 or more of the following factors, each of which is (i) present, with that presence documented, to a meaningful extent so that a municipality may reasonably find that the factor is clearly present within the intent of the Act and (ii) reasonably distributed throughout the improved part of the redevelopment project area:

(A) Dilapidation. An advanced state of disrepair

or neglect of necessary repairs to the primary structural components of buildings or improvements in such a combination that a documented building condition analysis determines that major repair is required or the defects are so serious and so extensive that the buildings must be removed.

(B) Obsolescence. The condition or process of

falling into disuse. Structures have become ill-suited for the original use.

(C) Deterioration. With respect to buildings,

defects including, but not limited to, major defects in the secondary building components such as doors, windows, porches, gutters and downspouts, and fascia. With respect to surface improvements, that the condition of roadways, alleys, curbs, gutters, sidewalks, off-street parking, and surface storage areas evidence deterioration, including, but not limited to, surface cracking, crumbling, potholes, depressions, loose paving material, and weeds protruding through paved surfaces.

(D) Presence of structures below minimum code

standards. All structures that do not meet the standards of zoning, subdivision, building, fire, and other governmental codes applicable to property, but not including housing and property maintenance codes.

(E) Illegal use of individual structures. The

use of structures in violation of applicable federal, State, or local laws, exclusive of those applicable to the presence of structures below minimum code standards.

(F) Excessive vacancies. The presence of

buildings that are unoccupied or under-utilized and that represent an adverse influence on the area because of the frequency, extent, or duration of the vacancies.

(G) Lack of ventilation, light, or sanitary

facilities. The absence of adequate ventilation for light or air circulation in spaces or rooms without windows, or that require the removal of dust, odor, gas, smoke, or other noxious airborne materials. Inadequate natural light and ventilation means the absence of skylights or windows for interior spaces or rooms and improper window sizes and amounts by room area to window area ratios. Inadequate sanitary facilities refers to the absence or inadequacy of garbage storage and enclosure, bathroom facilities, hot water and kitchens, and structural inadequacies preventing ingress and egress to and from all rooms and units within a building.

(H) Inadequate utilities. Underground and

overhead utilities such as storm sewers and storm drainage, sanitary sewers, water lines, and gas, telephone, and electrical services that are shown to be inadequate. Inadequate utilities are those that are: (i) of insufficient capacity to serve the uses in the redevelopment project area, (ii) deteriorated, antiquated, obsolete, or in disrepair, or (iii) lacking within the redevelopment project area.

(I) Excessive land coverage and overcrowding of

structures and community facilities. The over-intensive use of property and the crowding of buildings and accessory facilities onto a site. Examples of problem conditions warranting the designation of an area as one exhibiting excessive land coverage are: (i) the presence of buildings either improperly situated on parcels or located on parcels of inadequate size and shape in relation to present-day standards of development for health and safety and (ii) the presence of multiple buildings on a single parcel. For there to be a finding of excessive land coverage, these parcels must exhibit one or more of the following conditions: insufficient provision for light and air within or around buildings, increased threat of spread of fire due to the close proximity of buildings, lack of adequate or proper access to a public right-of-way, lack of reasonably required off-street parking, or inadequate provision for loading and service.

(J) Deleterious land use or layout. The

existence of incompatible land-use relationships, buildings occupied by inappropriate mixed-uses, or uses considered to be noxious, offensive, or unsuitable for the surrounding area.

(K) Environmental clean-up. The proposed

redevelopment project area has incurred Illinois Environmental Protection Agency or United States Environmental Protection Agency remediation costs for, or a study conducted by an independent consultant recognized as having expertise in environmental remediation has determined a need for, the clean-up of hazardous waste, hazardous substances, or underground storage tanks required by State or federal law, provided that the remediation costs constitute a material impediment to the development or redevelopment of the redevelopment project area.

(L) Lack of community planning. The proposed

redevelopment project area was developed prior to or without the benefit or guidance of a community plan. This means that the development occurred prior to the adoption by the municipality of a comprehensive or other community plan or that the plan was not followed at the time of the area's development. This factor must be documented by evidence of adverse or incompatible land-use relationships, inadequate street layout, improper subdivision, parcels of inadequate shape and size to meet contemporary development standards, or other evidence demonstrating an absence of effective community planning.

(M) The total equalized assessed value of the

proposed redevelopment project area has declined for 3 of the last 5 calendar years prior to the year in which the redevelopment project area is designated or is increasing at an annual rate that is less than the balance of the municipality for 3 of the last 5 calendar years for which information is available or is increasing at an annual rate that is less than the Consumer Price Index for All Urban Consumers published by the United States Department of Labor or successor agency for 3 of the last 5 calendar years prior to the year in which the redevelopment project area is designated.

(2) If vacant, the sound growth of the redevelopment

project area is impaired by a combination of 2 or more of the following factors, each of which is (i) present, with that presence documented, to a meaningful extent so that a municipality may reasonably find that the factor is clearly present within the intent of the Act and (ii) reasonably distributed throughout the vacant part of the redevelopment project area to which it pertains:

(A) Obsolete platting of vacant land that results

in parcels of limited or narrow size or configurations of parcels of irregular size or shape that would be difficult to develop on a planned basis and in a manner compatible with contemporary standards and requirements, or platting that failed to create rights-of-ways for streets or alleys or that created inadequate right-of-way widths for streets, alleys, or other public rights-of-way or that omitted easements for public utilities.

(B) Diversity of ownership of parcels of vacant

land sufficient in number to retard or impede the ability to assemble the land for development.

(C) Tax and special assessment delinquencies

exist or the property has been the subject of tax sales under the Property Tax Code within the last 5 years.

(D) Deterioration of structures or site

improvements in neighboring areas adjacent to the vacant land.

(E) The area has incurred Illinois Environmental

Protection Agency or United States Environmental Protection Agency remediation costs for, or a study conducted by an independent consultant recognized as having expertise in environmental remediation has determined a need for, the clean-up of hazardous waste, hazardous substances, or underground storage tanks required by State or federal law, provided that the remediation costs constitute a material impediment to the development or redevelopment of the redevelopment project area.

(F) The total equalized assessed value of the

proposed redevelopment project area has declined for 3 of the last 5 calendar years prior to the year in which the redevelopment project area is designated or is increasing at an annual rate that is less than the balance of the municipality for 3 of the last 5 calendar years for which information is available or is increasing at an annual rate that is less than the Consumer Price Index for All Urban Consumers published by the United States Department of Labor or successor agency for 3 of the last 5 calendar years prior to the year in which the redevelopment project area is designated.

(3) If vacant, the sound growth of the redevelopment

project area is impaired by one of the following factors that (i) is present, with that presence documented, to a meaningful extent so that a municipality may reasonably find that the factor is clearly present within the intent of the Act and (ii) is reasonably distributed throughout the vacant part of the redevelopment project area to which it pertains:

(A) The area consists of one or more unused

quarries, mines, or strip mine ponds.

(B) The area consists of unused rail yards, rail

tracks, or railroad rights-of-way.

(C) The area, prior to its designation, is

subject to (i) chronic flooding that adversely impacts on real property in the area as certified by a registered professional engineer or appropriate regulatory agency or (ii) surface water that discharges from all or a part of the area and contributes to flooding within the same watershed, but only if the redevelopment project provides for facilities or improvements to contribute to the alleviation of all or part of the flooding.

(D) The area consists of an unused or illegal

disposal site containing earth, stone, building debris, or similar materials that were removed from construction, demolition, excavation, or dredge sites.

(E) Prior to November 1, 1999, the area is not

less than 50 nor more than 100 acres and 75% of which is vacant (notwithstanding that the area has been used for commercial agricultural purposes within 5 years prior to the designation of the redevelopment project area), and the area meets at least one of the factors itemized in paragraph (1) of this subsection, the area has been designated as a town or village center by ordinance or comprehensive plan adopted prior to January 1, 1982, and the area has not been developed for that designated purpose.

(F) The area qualified as a blighted improved

area immediately prior to becoming vacant, unless there has been substantial private investment in the immediately surrounding area.

(b) For any redevelopment project area that has been designated pursuant to this Section by an ordinance adopted prior to November 1, 1999 (the effective date of Public Act 91-478), "conservation area" shall have the meaning set forth in this Section prior to that date.
On and after November 1, 1999, "conservation area" means any improved area within the boundaries of a redevelopment project area located within the territorial limits of the municipality in which 50% or more of the structures in the area have an age of 35 years or more. Such an area is not yet a blighted area but because of a combination of 3 or more of the following factors is detrimental to the public safety, health, morals or welfare and such an area may become a blighted area:
(1) Dilapidation. An advanced state of disrepair or

neglect of necessary repairs to the primary structural components of buildings or improvements in such a combination that a documented building condition analysis determines that major repair is required or the defects are so serious and so extensive that the buildings must be removed.

(2) Obsolescence. The condition or process of

falling into disuse. Structures have become ill-suited for the original use.

(3) Deterioration. With respect to buildings,

defects including, but not limited to, major defects in the secondary building components such as doors, windows, porches, gutters and downspouts, and fascia. With respect to surface improvements, that the condition of roadways, alleys, curbs, gutters, sidewalks, off-street parking, and surface storage areas evidence deterioration, including, but not limited to, surface cracking, crumbling, potholes, depressions, loose paving material, and weeds protruding through paved surfaces.

(4) Presence of structures below minimum code

standards. All structures that do not meet the standards of zoning, subdivision, building, fire, and other governmental codes applicable to property, but not including housing and property maintenance codes.

(5) Illegal use of individual structures. The use of

structures in violation of applicable federal, State, or local laws, exclusive of those applicable to the presence of structures below minimum code standards.

(6) Excessive vacancies. The presence of buildings

that are unoccupied or under-utilized and that represent an adverse influence on the area because of the frequency, extent, or duration of the vacancies.

(7) Lack of ventilation, light, or sanitary

facilities. The absence of adequate ventilation for light or air circulation in spaces or rooms without windows, or that require the removal of dust, odor, gas, smoke, or other noxious airborne materials. Inadequate natural light and ventilation means the absence or inadequacy of skylights or windows for interior spaces or rooms and improper window sizes and amounts by room area to window area ratios. Inadequate sanitary facilities refers to the absence or inadequacy of garbage storage and enclosure, bathroom facilities, hot water and kitchens, and structural inadequacies preventing ingress and egress to and from all rooms and units within a building.

(8) Inadequate utilities. Underground and overhead

utilities such as storm sewers and storm drainage, sanitary sewers, water lines, and gas, telephone, and electrical services that are shown to be inadequate. Inadequate utilities are those that are: (i) of insufficient capacity to serve the uses in the redevelopment project area, (ii) deteriorated, antiquated, obsolete, or in disrepair, or (iii) lacking within the redevelopment project area.

(9) Excessive land coverage and overcrowding of

structures and community facilities. The over-intensive use of property and the crowding of buildings and accessory facilities onto a site. Examples of problem conditions warranting the designation of an area as one exhibiting excessive land coverage are: the presence of buildings either improperly situated on parcels or located on parcels of inadequate size and shape in relation to present-day standards of development for health and safety and the presence of multiple buildings on a single parcel. For there to be a finding of excessive land coverage, these parcels must exhibit one or more of the following conditions: insufficient provision for light and air within or around buildings, increased threat of spread of fire due to the close proximity of buildings, lack of adequate or proper access to a public right-of-way, lack of reasonably required off-street parking, or inadequate provision for loading and service.

(10) Deleterious land use or layout. The existence

of incompatible land-use relationships, buildings occupied by inappropriate mixed-uses, or uses considered to be noxious, offensive, or unsuitable for the surrounding area.

(11) Lack of community planning. The proposed

redevelopment project area was developed prior to or without the benefit or guidance of a community plan. This means that the development occurred prior to the adoption by the municipality of a comprehensive or other community plan or that the plan was not followed at the time of the area's development. This factor must be documented by evidence of adverse or incompatible land-use relationships, inadequate street layout, improper subdivision, parcels of inadequate shape and size to meet contemporary development standards, or other evidence demonstrating an absence of effective community planning.

(12) The area has incurred Illinois Environmental

Protection Agency or United States Environmental Protection Agency remediation costs for, or a study conducted by an independent consultant recognized as having expertise in environmental remediation has determined a need for, the clean-up of hazardous waste, hazardous substances, or underground storage tanks required by State or federal law, provided that the remediation costs constitute a material impediment to the development or redevelopment of the redevelopment project area.

(13) The total equalized assessed value of the

proposed redevelopment project area has declined for 3 of the last 5 calendar years for which information is available or is increasing at an annual rate that is less than the balance of the municipality for 3 of the last 5 calendar years for which information is available or is increasing at an annual rate that is less than the Consumer Price Index for All Urban Consumers published by the United States Department of Labor or successor agency for 3 of the last 5 calendar years for which information is available.

(c) "Industrial park" means an area in a blighted or conservation area suitable for use by any manufacturing, industrial, research or transportation enterprise, of facilities to include but not be limited to factories, mills, processing plants, assembly plants, packing plants, fabricating plants, industrial distribution centers, warehouses, repair overhaul or service facilities, freight terminals, research facilities, test facilities or railroad facilities.
(d) "Industrial park conservation area" means an area within the boundaries of a redevelopment project area located within the territorial limits of a municipality that is a labor surplus municipality or within 1 1/2 miles of the territorial limits of a municipality that is a labor surplus municipality if the area is annexed to the municipality; which area is zoned as industrial no later than at the time the municipality by ordinance designates the redevelopment project area, and which area includes both vacant land suitable for use as an industrial park and a blighted area or conservation area contiguous to such vacant land.
(e) "Labor surplus municipality" means a municipality in which, at any time during the 6 months before the municipality by ordinance designates an industrial park conservation area, the unemployment rate was over 6% and was also 100% or more of the national average unemployment rate for that same time as published in the United States Department of Labor Bureau of Labor Statistics publication entitled "The Employment Situation" or its successor publication. For the purpose of this subsection, if unemployment rate statistics for the municipality are not available, the unemployment rate in the municipality shall be deemed to be the same as the unemployment rate in the principal county in which the municipality is located.
(f) "Municipality" shall mean a city, village, incorporated town, or a township that is located in the unincorporated portion of a county with 3 million or more inhabitants, if the county adopted an ordinance that approved the township's redevelopment plan.
(g) "Initial Sales Tax Amounts" means the amount of taxes paid under the Retailers' Occupation Tax Act, Use Tax Act, Service Use Tax Act, the Service Occupation Tax Act, the Municipal Retailers' Occupation Tax Act, and the Municipal Service Occupation Tax Act by retailers and servicemen on transactions at places located in a State Sales Tax Boundary during the calendar year 1985.
(g-1) "Revised Initial Sales Tax Amounts" means the amount of taxes paid under the Retailers' Occupation Tax Act, Use Tax Act, Service Use Tax Act, the Service Occupation Tax Act, the Municipal Retailers' Occupation Tax Act, and the Municipal Service Occupation Tax Act by retailers and servicemen on transactions at places located within the State Sales Tax Boundary revised pursuant to Section 11-74.4-8a(9) of this Act.
(h) "Municipal Sales Tax Increment" means an amount equal to the increase in the aggregate amount of taxes paid to a municipality from the Local Government Tax Fund arising from sales by retailers and servicemen within the redevelopment project area or State Sales Tax Boundary, as the case may be, for as long as the redevelopment project area or State Sales Tax Boundary, as the case may be, exist over and above the aggregate amount of taxes as certified by the Illinois Department of Revenue and paid under the Municipal Retailers' Occupation Tax Act and the Municipal Service Occupation Tax Act by retailers and servicemen, on transactions at places of business located in the redevelopment project area or State Sales Tax Boundary, as the case may be, during the base year which shall be the calendar year immediately prior to the year in which the municipality adopted tax increment allocation financing. For purposes of computing the aggregate amount of such taxes for base years occurring prior to 1985, the Department of Revenue shall determine the Initial Sales Tax Amounts for such taxes and deduct therefrom an amount equal to 4% of the aggregate amount of taxes per year for each year the base year is prior to 1985, but not to exceed a total deduction of 12%. The amount so determined shall be known as the "Adjusted Initial Sales Tax Amounts". For purposes of determining the Municipal Sales Tax Increment, the Department of Revenue shall for each period subtract from the amount paid to the municipality from the Local Government Tax Fund arising from sales by retailers and servicemen on transactions located in the redevelopment project area or the State Sales Tax Boundary, as the case may be, the certified Initial Sales Tax Amounts, the Adjusted Initial Sales Tax Amounts or the Revised Initial Sales Tax Amounts for the Municipal Retailers' Occupation Tax Act and the Municipal Service Occupation Tax Act. For the State Fiscal Year 1989, this calculation shall be made by utilizing the calendar year 1987 to determine the tax amounts received. For the State Fiscal Year 1990, this calculation shall be made by utilizing the period from January 1, 1988, until September 30, 1988, to determine the tax amounts received from retailers and servicemen pursuant to the Municipal Retailers' Occupation Tax and the Municipal Service Occupation Tax Act, which shall have deducted therefrom nine-twelfths of the certified Initial Sales Tax Amounts, the Adjusted Initial Sales Tax Amounts or the Revised Initial Sales Tax Amounts as appropriate. For the State Fiscal Year 1991, this calculation shall be made by utilizing the period from October 1, 1988, to June 30, 1989, to determine the tax amounts received from retailers and servicemen pursuant to the Municipal Retailers' Occupation Tax and the Municipal Service Occupation Tax Act which shall have deducted therefrom nine-twelfths of the certified Initial Sales Tax Amounts, Adjusted Initial Sales Tax Amounts or the Revised Initial Sales Tax Amounts as appropriate. For every State Fiscal Year thereafter, the applicable period shall be the 12 months beginning July 1 and ending June 30 to determine the tax amounts received which shall have deducted therefrom the certified Initial Sales Tax Amounts, the Adjusted Initial Sales Tax Amounts or the Revised Initial Sales Tax Amounts, as the case may be.
(i) "Net State Sales Tax Increment" means the sum of the following: (a) 80% of the first $100,000 of State Sales Tax Increment annually generated within a State Sales Tax Boundary; (b) 60% of the amount in excess of $100,000 but not exceeding $500,000 of State Sales Tax Increment annually generated within a State Sales Tax Boundary; and (c) 40% of all amounts in excess of $500,000 of State Sales Tax Increment annually generated within a State Sales Tax Boundary. If, however, a municipality established a tax increment financing district in a county with a population in excess of 3,000,000 before January 1, 1986, and the municipality entered into a contract or issued bonds after January 1, 1986, but before December 31, 1986, to finance redevelopment project costs within a State Sales Tax Boundary, then the Net State Sales Tax Increment means, for the fiscal years beginning July 1, 1990, and July 1, 1991, 100% of the State Sales Tax Increment annually generated within a State Sales Tax Boundary; and notwithstanding any other provision of this Act, for those fiscal years the Department of Revenue shall distribute to those municipalities 100% of their Net State Sales Tax Increment before any distribution to any other municipality and regardless of whether or not those other municipalities will receive 100% of their Net State Sales Tax Increment. For Fiscal Year 1999, and every year thereafter until the year 2007, for any municipality that has not entered into a contract or has not issued bonds prior to June 1, 1988 to finance redevelopment project costs within a State Sales Tax Boundary, the Net State Sales Tax Increment shall be calculated as follows: By multiplying the Net State Sales Tax Increment by 90% in the State Fiscal Year 1999; 80% in the State Fiscal Year 2000; 70% in the State Fiscal Year 2001; 60% in the State Fiscal Year 2002; 50% in the State Fiscal Year 2003; 40% in the State Fiscal Year 2004; 30% in the State Fiscal Year 2005; 20% in the State Fiscal Year 2006; and 10% in the State Fiscal Year 2007. No payment shall be made for State Fiscal Year 2008 and thereafter.
Municipalities that issued bonds in connection with a redevelopment project in a redevelopment project area within the State Sales Tax Boundary prior to July 29, 1991, or that entered into contracts in connection with a redevelopment project in a redevelopment project area before June 1, 1988, shall continue to receive their proportional share of the Illinois Tax Increment Fund distribution until the date on which the redevelopment project is completed or terminated. If, however, a municipality that issued bonds in connection with a redevelopment project in a redevelopment project area within the State Sales Tax Boundary prior to July 29, 1991 retires the bonds prior to June 30, 2007 or a municipality that entered into contracts in connection with a redevelopment project in a redevelopment project area before June 1, 1988 completes the contracts prior to June 30, 2007, then so long as the redevelopment project is not completed or is not terminated, the Net State Sales Tax Increment shall be calculated, beginning on the date on which the bonds are retired or the contracts are completed, as follows: By multiplying the Net State Sales Tax Increment by 60% in the State Fiscal Year 2002; 50% in the State Fiscal Year 2003; 40% in the State Fiscal Year 2004; 30% in the State Fiscal Year 2005; 20% in the State Fiscal Year 2006; and 10% in the State Fiscal Year 2007. No payment shall be made for State Fiscal Year 2008 and thereafter. Refunding of any bonds issued prior to July 29, 1991, shall not alter the Net State Sales Tax Increment.
(j) "State Utility Tax Increment Amount" means an amount equal to the aggregate increase in State electric and gas tax charges imposed on owners and tenants, other than residential customers, of properties located within the redevelopment project area under Section 9-222 of the Public Utilities Act, over and above the aggregate of such charges as certified by the Department of Revenue and paid by owners and tenants, other than residential customers, of properties within the redevelopment project area during the base year, which shall be the calendar year immediately prior to the year of the adoption of the ordinance authorizing tax increment allocation financing.
(k) "Net State Utility Tax Increment" means the sum of the following: (a) 80% of the first $100,000 of State Utility Tax Increment annually generated by a redevelopment project area; (b) 60% of the amount in excess of $100,000 but not exceeding $500,000 of the State Utility Tax Increment annually generated by a redevelopment project area; and (c) 40% of all amounts in excess of $500,000 of State Utility Tax Increment annually generated by a redevelopment project area. For the State Fiscal Year 1999, and every year thereafter until the year 2007, for any municipality that has not entered into a contract or has not issued bonds prior to June 1, 1988 to finance redevelopment project costs within a redevelopment project area, the Net State Utility Tax Increment shall be calculated as follows: By multiplying the Net State Utility Tax Increment by 90% in the State Fiscal Year 1999; 80% in the State Fiscal Year 2000; 70% in the State Fiscal Year 2001; 60% in the State Fiscal Year 2002; 50% in the State Fiscal Year 2003; 40% in the State Fiscal Year 2004; 30% in the State Fiscal Year 2005; 20% in the State Fiscal Year 2006; and 10% in the State Fiscal Year 2007. No payment shall be made for the State Fiscal Year 2008 and thereafter.
Municipalities that issue bonds in connection with the redevelopment project during the period from June 1, 1988 until 3 years after the effective date of this Amendatory Act of 1988 shall receive the Net State Utility Tax Increment, subject to appropriation, for 15 State Fiscal Years after the issuance of such bonds. For the 16th through the 20th State Fiscal Years after issuance of the bonds, the Net State Utility Tax Increment shall be calculated as follows: By multiplying the Net State Utility Tax Increment by 90% in year 16; 80% in year 17; 70% in year 18; 60% in year 19; and 50% in year 20. Refunding of any bonds issued prior to June 1, 1988, shall not alter the revised Net State Utility Tax Increment payments set forth above.
(l) "Obligations" mean bonds, loans, debentures, notes, special certificates or other evidence of indebtedness issued by the municipality to carry out a redevelopment project or to refund outstanding obligations.
(m) "Payment in lieu of taxes" means those estimated tax revenues from real property in a redevelopment project area derived from real property that has been acquired by a municipality which according to the redevelopment project or plan is to be used for a private use which taxing districts would have received had a municipality not acquired the real property and adopted tax increment allocation financing and which would result from levies made after the time of the adoption of tax increment allocation financing to the time the current equalized value of real property in the redevelopment project area exceeds the total initial equalized value of real property in said area.
(n) "Redevelopment plan" means the comprehensive program of the municipality for development or redevelopment intended by the payment of redevelopment project costs to reduce or eliminate those conditions the existence of which qualified the redevelopment project area as a "blighted area" or "conservation area" or combination thereof or "industrial park conservation area," and thereby to enhance the tax bases of the taxing districts which extend into the redevelopment project area, provided that, with respect to redevelopment project areas described in subsections (p-1) and (p-2), "redevelopment plan" means the comprehensive program of the affected municipality for the development of qualifying transit facilities. On and after November 1, 1999 (the effective date of Public Act 91-478), no redevelopment plan may be approved or amended that includes the development of vacant land (i) with a golf course and related clubhouse and other facilities or (ii) designated by federal, State, county, or municipal government as public land for outdoor recreational activities or for nature preserves and used for that purpose within 5 years prior to the adoption of the redevelopment plan. For the purpose of this subsection, "recreational activities" is limited to mean camping and hunting. Each redevelopment plan shall set forth in writing the program to be undertaken to accomplish the objectives and shall include but not be limited to:
(A) an itemized list of estimated redevelopment

project costs;

(B) evidence indicating that the redevelopment

project area on the whole has not been subject to growth and development through investment by private enterprise, provided that such evidence shall not be required for any redevelopment project area located within a transit facility improvement area established pursuant to Section 11-74.4-3.3;

(C) an assessment of any financial impact of the

redevelopment project area on or any increased demand for services from any taxing district affected by the plan and any program to address such financial impact or increased demand;

(D) the sources of funds to pay costs;
(E) the nature and term of the obligations to be

issued;

(F) the most recent equalized assessed valuation of

the redevelopment project area;

(G) an estimate as to the equalized assessed

valuation after redevelopment and the general land uses to apply in the redevelopment project area;

(H) a commitment to fair employment practices and an

affirmative action plan;

(I) if it concerns an industrial park conservation

area, the plan shall also include a general description of any proposed developer, user and tenant of any property, a description of the type, structure and general character of the facilities to be developed, a description of the type, class and number of new employees to be employed in the operation of the facilities to be developed; and

(J) if property is to be annexed to the municipality,

the plan shall include the terms of the annexation agreement.

The provisions of items (B) and (C) of this subsection (n) shall not apply to a municipality that before March 14, 1994 (the effective date of Public Act 88-537) had fixed, either by its corporate authorities or by a commission designated under subsection (k) of Section 11-74.4-4, a time and place for a public hearing as required by subsection (a) of Section 11-74.4-5. No redevelopment plan shall be adopted unless a municipality complies with all of the following requirements:
(1) The municipality finds that the redevelopment

project area on the whole has not been subject to growth and development through investment by private enterprise and would not reasonably be anticipated to be developed without the adoption of the redevelopment plan, provided, however, that such a finding shall not be required with respect to any redevelopment project area located within a transit facility improvement area established pursuant to Section 11-74.4-3.3.

(2) The municipality finds that the redevelopment

plan and project conform to the comprehensive plan for the development of the municipality as a whole, or, for municipalities with a population of 100,000 or more, regardless of when the redevelopment plan and project was adopted, the redevelopment plan and project either: (i) conforms to the strategic economic development or redevelopment plan issued by the designated planning authority of the municipality, or (ii) includes land uses that have been approved by the planning commission of the municipality.

(3) The redevelopment plan establishes the estimated

dates of completion of the redevelopment project and retirement of obligations issued to finance redevelopment project costs. Those dates may not be later than the dates set forth under Section 11-74.4-3.5.

A municipality may by municipal ordinance amend an

existing redevelopment plan to conform to this paragraph (3) as amended by Public Act 91-478, which municipal ordinance may be adopted without further hearing or notice and without complying with the procedures provided in this Act pertaining to an amendment to or the initial approval of a redevelopment plan and project and designation of a redevelopment project area.

(3.5) The municipality finds, in the case of an

industrial park conservation area, also that the municipality is a labor surplus municipality and that the implementation of the redevelopment plan will reduce unemployment, create new jobs and by the provision of new facilities enhance the tax base of the taxing districts that extend into the redevelopment project area.

(4) If any incremental revenues are being utilized

under Section 8(a)(1) or 8(a)(2) of this Act in redevelopment project areas approved by ordinance after January 1, 1986, the municipality finds: (a) that the redevelopment project area would not reasonably be developed without the use of such incremental revenues, and (b) that such incremental revenues will be exclusively utilized for the development of the redevelopment project area.

(5) If: (a) the redevelopment plan will not result in

displacement of residents from 10 or more inhabited residential units, and the municipality certifies in the plan that such displacement will not result from the plan; or (b) the redevelopment plan is for a redevelopment project area located within a transit facility improvement area established pursuant to Section 11-74.4-3.3, and the applicable project is subject to the process for evaluation of environmental effects under the National Environmental Policy Act of 1969, 42 U.S.C. 4321 et seq., then a housing impact study need not be performed. If, however, the redevelopment plan would result in the displacement of residents from 10 or more inhabited residential units, or if the redevelopment project area contains 75 or more inhabited residential units and no certification is made, then the municipality shall prepare, as part of the separate feasibility report required by subsection (a) of Section 11-74.4-5, a housing impact study.

Part I of the housing impact study shall include (i)

data as to whether the residential units are single family or multi-family units, (ii) the number and type of rooms within the units, if that information is available, (iii) whether the units are inhabited or uninhabited, as determined not less than 45 days before the date that the ordinance or resolution required by subsection (a) of Section 11-74.4-5 is passed, and (iv) data as to the racial and ethnic composition of the residents in the inhabited residential units. The data requirement as to the racial and ethnic composition of the residents in the inhabited residential units shall be deemed to be fully satisfied by data from the most recent federal census.

Part II of the housing impact study shall identify

the inhabited residential units in the proposed redevelopment project area that are to be or may be removed. If inhabited residential units are to be removed, then the housing impact study shall identify (i) the number and location of those units that will or may be removed, (ii) the municipality's plans for relocation assistance for those residents in the proposed redevelopment project area whose residences are to be removed, (iii) the availability of replacement housing for those residents whose residences are to be removed, and shall identify the type, location, and cost of the housing, and (iv) the type and extent of relocation assistance to be provided.

(6) On and after November 1, 1999, the housing impact

study required by paragraph (5) shall be incorporated in the redevelopment plan for the redevelopment project area.

(7) On and after November 1, 1999, no redevelopment

plan shall be adopted, nor an existing plan amended, nor shall residential housing that is occupied by households of low-income and very low-income persons in currently existing redevelopment project areas be removed after November 1, 1999 unless the redevelopment plan provides, with respect to inhabited housing units that are to be removed for households of low-income and very low-income persons, affordable housing and relocation assistance not less than that which would be provided under the federal Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970 and the regulations under that Act, including the eligibility criteria. Affordable housing may be either existing or newly constructed housing. For purposes of this paragraph (7), "low-income households", "very low-income households", and "affordable housing" have the meanings set forth in the Illinois Affordable Housing Act. The municipality shall make a good faith effort to ensure that this affordable housing is located in or near the redevelopment project area within the municipality.

(8) On and after November 1, 1999, if, after the

adoption of the redevelopment plan for the redevelopment project area, any municipality desires to amend its redevelopment plan to remove more inhabited residential units than specified in its original redevelopment plan, that change shall be made in accordance with the procedures in subsection (c) of Section 11-74.4-5.

(9) For redevelopment project areas designated prior

to November 1, 1999, the redevelopment plan may be amended without further joint review board meeting or hearing, provided that the municipality shall give notice of any such changes by mail to each affected taxing district and registrant on the interested party registry, to authorize the municipality to expend tax increment revenues for redevelopment project costs defined by paragraphs (5) and (7.5), subparagraphs (E) and (F) of paragraph (11), and paragraph (11.5) of subsection (q) of Section 11-74.4-3, so long as the changes do not increase the total estimated redevelopment project costs set out in the redevelopment plan by more than 5% after adjustment for inflation from the date the plan was adopted.

(o) "Redevelopment project" means any public and private development project in furtherance of the objectives of a redevelopment plan. On and after November 1, 1999 (the effective date of Public Act 91-478), no redevelopment plan may be approved or amended that includes the development of vacant land (i) with a golf course and related clubhouse and other facilities or (ii) designated by federal, State, county, or municipal government as public land for outdoor recreational activities or for nature preserves and used for that purpose within 5 years prior to the adoption of the redevelopment plan. For the purpose of this subsection, "recreational activities" is limited to mean camping and hunting.
(p) "Redevelopment project area" means an area designated by the municipality, which is not less in the aggregate than 1 1/2 acres and in respect to which the municipality has made a finding that there exist conditions which cause the area to be classified as an industrial park conservation area or a blighted area or a conservation area, or a combination of both blighted areas and conservation areas.
(p-1) Notwithstanding any provision of this Act to the contrary, on and after August 25, 2009 (the effective date of Public Act 96-680), a redevelopment project area may include areas within a one-half mile radius of an existing or proposed Regional Transportation Authority Suburban Transit Access Route (STAR Line) station without a finding that the area is classified as an industrial park conservation area, a blighted area, a conservation area, or a combination thereof, but only if the municipality receives unanimous consent from the joint review board created to review the proposed redevelopment project area.
(p-2) Notwithstanding any provision of this Act to the contrary, on and after the effective date of this amendatory Act of the 99th General Assembly, a redevelopment project area may include areas within a transit facility improvement area that has been established pursuant to Section 11-74.4-3.3 without a finding that the area is classified as an industrial park conservation area, a blighted area, a conservation area, or any combination thereof.
(q) "Redevelopment project costs", except for redevelopment project areas created pursuant to subsection (p-1) or (p-2), means and includes the sum total of all reasonable or necessary costs incurred or estimated to be incurred, and any such costs incidental to a redevelopment plan and a redevelopment project. Such costs include, without limitation, the following:
(1) Costs of studies, surveys, development of plans,

and specifications, implementation and administration of the redevelopment plan including but not limited to staff and professional service costs for architectural, engineering, legal, financial, planning or other services, provided however that no charges for professional services may be based on a percentage of the tax increment collected; except that on and after November 1, 1999 (the effective date of Public Act 91-478), no contracts for professional services, excluding architectural and engineering services, may be entered into if the terms of the contract extend beyond a period of 3 years. In addition, "redevelopment project costs" shall not include lobbying expenses. After consultation with the municipality, each tax increment consultant or advisor to a municipality that plans to designate or has designated a redevelopment project area shall inform the municipality in writing of any contracts that the consultant or advisor has entered into with entities or individuals that have received, or are receiving, payments financed by tax increment revenues produced by the redevelopment project area with respect to which the consultant or advisor has performed, or will be performing, service for the municipality. This requirement shall be satisfied by the consultant or advisor before the commencement of services for the municipality and thereafter whenever any other contracts with those individuals or entities are executed by the consultant or advisor;

(1.5) After July 1, 1999, annual administrative costs

shall not include general overhead or administrative costs of the municipality that would still have been incurred by the municipality if the municipality had not designated a redevelopment project area or approved a redevelopment plan;

(1.6) The cost of marketing sites within the

redevelopment project area to prospective businesses, developers, and investors;

(2) Property assembly costs, including but not

limited to acquisition of land and other property, real or personal, or rights or interests therein, demolition of buildings, site preparation, site improvements that serve as an engineered barrier addressing ground level or below ground environmental contamination, including, but not limited to parking lots and other concrete or asphalt barriers, and the clearing and grading of land;

(3) Costs of rehabilitation, reconstruction or repair

or remodeling of existing public or private buildings, fixtures, and leasehold improvements; and the cost of replacing an existing public building if pursuant to the implementation of a redevelopment project the existing public building is to be demolished to use the site for private investment or devoted to a different use requiring private investment; including any direct or indirect costs relating to Green Globes or LEED certified construction elements or construction elements with an equivalent certification;

(4) Costs of the construction of public works or

improvements, including any direct or indirect costs relating to Green Globes or LEED certified construction elements or construction elements with an equivalent certification, except that on and after November 1, 1999, redevelopment project costs shall not include the cost of constructing a new municipal public building principally used to provide offices, storage space, or conference facilities or vehicle storage, maintenance, or repair for administrative, public safety, or public works personnel and that is not intended to replace an existing public building as provided under paragraph (3) of subsection (q) of Section 11-74.4-3 unless either (i) the construction of the new municipal building implements a redevelopment project that was included in a redevelopment plan that was adopted by the municipality prior to November 1, 1999, (ii) the municipality makes a reasonable determination in the redevelopment plan, supported by information that provides the basis for that determination, that the new municipal building is required to meet an increase in the need for public safety purposes anticipated to result from the implementation of the redevelopment plan, or (iii) the new municipal public building is for the storage, maintenance, or repair of transit vehicles and is located in a transit facility improvement area that has been established pursuant to Section 11-74.4-3.3;

(5) Costs of job training and retraining projects,

including the cost of "welfare to work" programs implemented by businesses located within the redevelopment project area;

(6) Financing costs, including but not limited to all

necessary and incidental expenses related to the issuance of obligations and which may include payment of interest on any obligations issued hereunder including interest accruing during the estimated period of construction of any redevelopment project for which such obligations are issued and for not exceeding 36 months thereafter and including reasonable reserves related thereto;

(7) To the extent the municipality by written

agreement accepts and approves the same, all or a portion of a taxing district's capital costs resulting from the redevelopment project necessarily incurred or to be incurred within a taxing district in furtherance of the objectives of the redevelopment plan and project;

(7.5) For redevelopment project areas designated (or

redevelopment project areas amended to add or increase the number of tax-increment-financing assisted housing units) on or after November 1, 1999, an elementary, secondary, or unit school district's increased costs attributable to assisted housing units located within the redevelopment project area for which the developer or redeveloper receives financial assistance through an agreement with the municipality or because the municipality incurs the cost of necessary infrastructure improvements within the boundaries of the assisted housing sites necessary for the completion of that housing as authorized by this Act, and which costs shall be paid by the municipality from the Special Tax Allocation Fund when the tax increment revenue is received as a result of the assisted housing units and shall be calculated annually as follows:

(A) for foundation districts, excluding any

school district in a municipality with a population in excess of 1,000,000, by multiplying the district's increase in attendance resulting from the net increase in new students enrolled in that school district who reside in housing units within the redevelopment project area that have received financial assistance through an agreement with the municipality or because the municipality incurs the cost of necessary infrastructure improvements within the boundaries of the housing sites necessary for the completion of that housing as authorized by this Act since the designation of the redevelopment project area by the most recently available per capita tuition cost as defined in Section 10-20.12a of the School Code less any increase in general State aid as defined in Section 18-8.05 of the School Code or evidence-based funding as defined in Section 18-8.15 of the School Code attributable to these added new students subject to the following annual limitations:

(i) for unit school districts with a district

average 1995-96 Per Capita Tuition Charge of less than $5,900, no more than 25% of the total amount of property tax increment revenue produced by those housing units that have received tax increment finance assistance under this Act;

(ii) for elementary school districts with a

district average 1995-96 Per Capita Tuition Charge of less than $5,900, no more than 17% of the total amount of property tax increment revenue produced by those housing units that have received tax increment finance assistance under this Act; and

(iii) for secondary school districts with a

district average 1995-96 Per Capita Tuition Charge of less than $5,900, no more than 8% of the total amount of property tax increment revenue produced by those housing units that have received tax increment finance assistance under this Act.

(B) For alternate method districts, flat grant

districts, and foundation districts with a district average 1995-96 Per Capita Tuition Charge equal to or more than $5,900, excluding any school district with a population in excess of 1,000,000, by multiplying the district's increase in attendance resulting from the net increase in new students enrolled in that school district who reside in housing units within the redevelopment project area that have received financial assistance through an agreement with the municipality or because the municipality incurs the cost of necessary infrastructure improvements within the boundaries of the housing sites necessary for the completion of that housing as authorized by this Act since the designation of the redevelopment project area by the most recently available per capita tuition cost as defined in Section 10-20.12a of the School Code less any increase in general state aid as defined in Section 18-8.05 of the School Code or evidence-based funding as defined in Section 18-8.15 of the School Code attributable to these added new students subject to the following annual limitations:

(i) for unit school districts, no more than

40% of the total amount of property tax increment revenue produced by those housing units that have received tax increment finance assistance under this Act;

(ii) for elementary school districts, no more

than 27% of the total amount of property tax increment revenue produced by those housing units that have received tax increment finance assistance under this Act; and

(iii) for secondary school districts, no more

than 13% of the total amount of property tax increment revenue produced by those housing units that have received tax increment finance assistance under this Act.

(C) For any school district in a municipality

with a population in excess of 1,000,000, the following restrictions shall apply to the reimbursement of increased costs under this paragraph (7.5):

(i) no increased costs shall be reimbursed

unless the school district certifies that each of the schools affected by the assisted housing project is at or over its student capacity;

(ii) the amount reimbursable shall be reduced

by the value of any land donated to the school district by the municipality or developer, and by the value of any physical improvements made to the schools by the municipality or developer; and

(iii) the amount reimbursed may not affect

amounts otherwise obligated by the terms of any bonds, notes, or other funding instruments, or the terms of any redevelopment agreement.

Any school district seeking payment under this

paragraph (7.5) shall, after July 1 and before September 30 of each year, provide the municipality with reasonable evidence to support its claim for reimbursement before the municipality shall be required to approve or make the payment to the school district. If the school district fails to provide the information during this period in any year, it shall forfeit any claim to reimbursement for that year. School districts may adopt a resolution waiving the right to all or a portion of the reimbursement otherwise required by this paragraph (7.5). By acceptance of this reimbursement the school district waives the right to directly or indirectly set aside, modify, or contest in any manner the establishment of the redevelopment project area or projects;

(7.7) For redevelopment project areas designated (or

redevelopment project areas amended to add or increase the number of tax-increment-financing assisted housing units) on or after January 1, 2005 (the effective date of Public Act 93-961), a public library district's increased costs attributable to assisted housing units located within the redevelopment project area for which the developer or redeveloper receives financial assistance through an agreement with the municipality or because the municipality incurs the cost of necessary infrastructure improvements within the boundaries of the assisted housing sites necessary for the completion of that housing as authorized by this Act shall be paid to the library district by the municipality from the Special Tax Allocation Fund when the tax increment revenue is received as a result of the assisted housing units. This paragraph (7.7) applies only if (i) the library district is located in a county that is subject to the Property Tax Extension Limitation Law or (ii) the library district is not located in a county that is subject to the Property Tax Extension Limitation Law but the district is prohibited by any other law from increasing its tax levy rate without a prior voter referendum.

The amount paid to a library district under this

paragraph (7.7) shall be calculated by multiplying (i) the net increase in the number of persons eligible to obtain a library card in that district who reside in housing units within the redevelopment project area that have received financial assistance through an agreement with the municipality or because the municipality incurs the cost of necessary infrastructure improvements within the boundaries of the housing sites necessary for the completion of that housing as authorized by this Act since the designation of the redevelopment project area by (ii) the per-patron cost of providing library services so long as it does not exceed $120. The per-patron cost shall be the Total Operating Expenditures Per Capita for the library in the previous fiscal year. The municipality may deduct from the amount that it must pay to a library district under this paragraph any amount that it has voluntarily paid to the library district from the tax increment revenue. The amount paid to a library district under this paragraph (7.7) shall be no more than 2% of the amount produced by the assisted housing units and deposited into the Special Tax Allocation Fund.

A library district is not eligible for any payment

under this paragraph (7.7) unless the library district has experienced an increase in the number of patrons from the municipality that created the tax-increment-financing district since the designation of the redevelopment project area.

Any library district seeking payment under this

paragraph (7.7) shall, after July 1 and before September 30 of each year, provide the municipality with convincing evidence to support its claim for reimbursement before the municipality shall be required to approve or make the payment to the library district. If the library district fails to provide the information during this period in any year, it shall forfeit any claim to reimbursement for that year. Library districts may adopt a resolution waiving the right to all or a portion of the reimbursement otherwise required by this paragraph (7.7). By acceptance of such reimbursement, the library district shall forfeit any right to directly or indirectly set aside, modify, or contest in any manner whatsoever the establishment of the redevelopment project area or projects;

(8) Relocation costs to the extent that a

municipality determines that relocation costs shall be paid or is required to make payment of relocation costs by federal or State law or in order to satisfy subparagraph (7) of subsection (n);

(9) Payment in lieu of taxes;
(10) Costs of job training, retraining, advanced

vocational education or career education, including but not limited to courses in occupational, semi-technical or technical fields leading directly to employment, incurred by one or more taxing districts, provided that such costs (i) are related to the establishment and maintenance of additional job training, advanced vocational education or career education programs for persons employed or to be employed by employers located in a redevelopment project area; and (ii) when incurred by a taxing district or taxing districts other than the municipality, are set forth in a written agreement by or among the municipality and the taxing district or taxing districts, which agreement describes the program to be undertaken, including but not limited to the number of employees to be trained, a description of the training and services to be provided, the number and type of positions available or to be available, itemized costs of the program and sources of funds to pay for the same, and the term of the agreement. Such costs include, specifically, the payment by community college districts of costs pursuant to Sections 3-37, 3-38, 3-40 and 3-40.1 of the Public Community College Act and by school districts of costs pursuant to Sections 10-22.20a and 10-23.3a of the School Code;

(11) Interest cost incurred by a redeveloper related

to the construction, renovation or rehabilitation of a redevelopment project provided that:

(A) such costs are to be paid directly from the

special tax allocation fund established pursuant to this Act;

(B) such payments in any one year may not exceed

30% of the annual interest costs incurred by the redeveloper with regard to the redevelopment project during that year;

(C) if there are not sufficient funds available

in the special tax allocation fund to make the payment pursuant to this paragraph (11) then the amounts so due shall accrue and be payable when sufficient funds are available in the special tax allocation fund;

(D) the total of such interest payments paid

pursuant to this Act may not exceed 30% of the total (i) cost paid or incurred by the redeveloper for the redevelopment project plus (ii) redevelopment project costs excluding any property assembly costs and any relocation costs incurred by a municipality pursuant to this Act;

(E) the cost limits set forth in subparagraphs

(B) and (D) of paragraph (11) shall be modified for the financing of rehabilitated or new housing units for low-income households and very low-income households, as defined in Section 3 of the Illinois Affordable Housing Act. The percentage of 75% shall be substituted for 30% in subparagraphs (B) and (D) of paragraph (11); and

(F) instead of the eligible costs provided by

subparagraphs (B) and (D) of paragraph (11), as modified by this subparagraph, and notwithstanding any other provisions of this Act to the contrary, the municipality may pay from tax increment revenues up to 50% of the cost of construction of new housing units to be occupied by low-income households and very low-income households as defined in Section 3 of the Illinois Affordable Housing Act. The cost of construction of those units may be derived from the proceeds of bonds issued by the municipality under this Act or other constitutional or statutory authority or from other sources of municipal revenue that may be reimbursed from tax increment revenues or the proceeds of bonds issued to finance the construction of that housing.

The eligible costs provided under this

subparagraph (F) of paragraph (11) shall be an eligible cost for the construction, renovation, and rehabilitation of all low and very low-income housing units, as defined in Section 3 of the Illinois Affordable Housing Act, within the redevelopment project area. If the low and very low-income units are part of a residential redevelopment project that includes units not affordable to low and very low-income households, only the low and very low-income units shall be eligible for benefits under this subparagraph (F) of paragraph (11). The standards for maintaining the occupancy by low-income households and very low-income households, as defined in Section 3 of the Illinois Affordable Housing Act, of those units constructed with eligible costs made available under the provisions of this subparagraph (F) of paragraph (11) shall be established by guidelines adopted by the municipality. The responsibility for annually documenting the initial occupancy of the units by low-income households and very low-income households, as defined in Section 3 of the Illinois Affordable Housing Act, shall be that of the then current owner of the property. For ownership units, the guidelines will provide, at a minimum, for a reasonable recapture of funds, or other appropriate methods designed to preserve the original affordability of the ownership units. For rental units, the guidelines will provide, at a minimum, for the affordability of rent to low and very low-income households. As units become available, they shall be rented to income-eligible tenants. The municipality may modify these guidelines from time to time; the guidelines, however, shall be in effect for as long as tax increment revenue is being used to pay for costs associated with the units or for the retirement of bonds issued to finance the units or for the life of the redevelopment project area, whichever is later;

(11.5) If the redevelopment project area is located

within a municipality with a population of more than 100,000, the cost of day care services for children of employees from low-income families working for businesses located within the redevelopment project area and all or a portion of the cost of operation of day care centers established by redevelopment project area businesses to serve employees from low-income families working in businesses located in the redevelopment project area. For the purposes of this paragraph, "low-income families" means families whose annual income does not exceed 80% of the municipal, county, or regional median income, adjusted for family size, as the annual income and municipal, county, or regional median income are determined from time to time by the United States Department of Housing and Urban Development.

Unless explicitly stated herein the cost of construction of new privately-owned buildings shall not be an eligible redevelopment project cost.
After November 1, 1999 (the effective date of Public Act 91-478), none of the redevelopment project costs enumerated in this subsection shall be eligible redevelopment project costs if those costs would provide direct financial support to a retail entity initiating operations in the redevelopment project area while terminating operations at another Illinois location within 10 miles of the redevelopment project area but outside the boundaries of the redevelopment project area municipality. For purposes of this paragraph, termination means a closing of a retail operation that is directly related to the opening of the same operation or like retail entity owned or operated by more than 50% of the original ownership in a redevelopment project area, but it does not mean closing an operation for reasons beyond the control of the retail entity, as documented by the retail entity, subject to a reasonable finding by the municipality that the current location contained inadequate space, had become economically obsolete, or was no longer a viable location for the retailer or serviceman.
No cost shall be a redevelopment project cost in a redevelopment project area if used to demolish, remove, or substantially modify a historic resource, after August 26, 2008 (the effective date of Public Act 95-934), unless no prudent and feasible alternative exists. "Historic resource" for the purpose of this paragraph means (i) a place or structure that is included or eligible for inclusion on the National Register of Historic Places or (ii) a contributing structure in a district on the National Register of Historic Places. This paragraph does not apply to a place or structure for which demolition, removal, or modification is subject to review by the preservation agency of a Certified Local Government designated as such by the National Park Service of the United States Department of the Interior.
If a special service area has been established pursuant to the Special Service Area Tax Act or Special Service Area Tax Law, then any tax increment revenues derived from the tax imposed pursuant to the Special Service Area Tax Act or Special Service Area Tax Law may be used within the redevelopment project area for the purposes permitted by that Act or Law as well as the purposes permitted by this Act.
(q-1) For redevelopment project areas created pursuant to subsection (p-1), redevelopment project costs are limited to those costs in paragraph (q) that are related to the existing or proposed Regional Transportation Authority Suburban Transit Access Route (STAR Line) station.
(q-2) For a redevelopment project area located within a transit facility improvement area established pursuant to Section 11-74.4-3.3, redevelopment project costs means those costs described in subsection (q) that are related to the construction, reconstruction, rehabilitation, remodeling, or repair of any existing or proposed transit facility.
(r) "State Sales Tax Boundary" means the redevelopment project area or the amended redevelopment project area boundaries which are determined pursuant to subsection (9) of Section 11-74.4-8a of this Act. The Department of Revenue shall certify pursuant to subsection (9) of Section 11-74.4-8a the appropriate boundaries eligible for the determination of State Sales Tax Increment.
(s) "State Sales Tax Increment" means an amount equal to the increase in the aggregate amount of taxes paid by retailers and servicemen, other than retailers and servicemen subject to the Public Utilities Act, on transactions at places of business located within a State Sales Tax Boundary pursuant to the Retailers' Occupation Tax Act, the Use Tax Act, the Service Use Tax Act, and the Service Occupation Tax Act, except such portion of such increase that is paid into the State and Local Sales Tax Reform Fund, the Local Government Distributive Fund, the Local Government Tax Fund and the County and Mass Transit District Fund, for as long as State participation exists, over and above the Initial Sales Tax Amounts, Adjusted Initial Sales Tax Amounts or the Revised Initial Sales Tax Amounts for such taxes as certified by the Department of Revenue and paid under those Acts by retailers and servicemen on transactions at places of business located within the State Sales Tax Boundary during the base year which shall be the calendar year immediately prior to the year in which the municipality adopted tax increment allocation financing, less 3.0% of such amounts generated under the Retailers' Occupation Tax Act, Use Tax Act and Service Use Tax Act and the Service Occupation Tax Act, which sum shall be appropriated to the Department of Revenue to cover its costs of administering and enforcing this Section. For purposes of computing the aggregate amount of such taxes for base years occurring prior to 1985, the Department of Revenue shall compute the Initial Sales Tax Amount for such taxes and deduct therefrom an amount equal to 4% of the aggregate amount of taxes per year for each year the base year is prior to 1985, but not to exceed a total deduction of 12%. The amount so determined shall be known as the "Adjusted Initial Sales Tax Amount". For purposes of determining the State Sales Tax Increment the Department of Revenue shall for each period subtract from the tax amounts received from retailers and servicemen on transactions located in the State Sales Tax Boundary, the certified Initial Sales Tax Amounts, Adjusted Initial Sales Tax Amounts or Revised Initial Sales Tax Amounts for the Retailers' Occupation Tax Act, the Use Tax Act, the Service Use Tax Act and the Service Occupation Tax Act. For the State Fiscal Year 1989 this calculation shall be made by utilizing the calendar year 1987 to determine the tax amounts received. For the State Fiscal Year 1990, this calculation shall be made by utilizing the period from January 1, 1988, until September 30, 1988, to determine the tax amounts received from retailers and servicemen, which shall have deducted therefrom nine-twelfths of the certified Initial Sales Tax Amounts, Adjusted Initial Sales Tax Amounts or the Revised Initial Sales Tax Amounts as appropriate. For the State Fiscal Year 1991, this calculation shall be made by utilizing the period from October 1, 1988, until June 30, 1989, to determine the tax amounts received from retailers and servicemen, which shall have deducted therefrom nine-twelfths of the certified Initial State Sales Tax Amounts, Adjusted Initial Sales Tax Amounts or the Revised Initial Sales Tax Amounts as appropriate. For every State Fiscal Year thereafter, the applicable period shall be the 12 months beginning July 1 and ending on June 30, to determine the tax amounts received which shall have deducted therefrom the certified Initial Sales Tax Amounts, Adjusted Initial Sales Tax Amounts or the Revised Initial Sales Tax Amounts. Municipalities intending to receive a distribution of State Sales Tax Increment must report a list of retailers to the Department of Revenue by October 31, 1988 and by July 31, of each year thereafter.
(t) "Taxing districts" means counties, townships, cities and incorporated towns and villages, school, road, park, sanitary, mosquito abatement, forest preserve, public health, fire protection, river conservancy, tuberculosis sanitarium and any other municipal corporations or districts with the power to levy taxes.
(u) "Taxing districts' capital costs" means those costs of taxing districts for capital improvements that are found by the municipal corporate authorities to be necessary and directly result from the redevelopment project.
(v) As used in subsection (a) of Section 11-74.4-3 of this Act, "vacant land" means any parcel or combination of parcels of real property without industrial, commercial, and residential buildings which has not been used for commercial agricultural purposes within 5 years prior to the designation of the redevelopment project area, unless the parcel is included in an industrial park conservation area or the parcel has been subdivided; provided that if the parcel was part of a larger tract that has been divided into 3 or more smaller tracts that were accepted for recording during the period from 1950 to 1990, then the parcel shall be deemed to have been subdivided, and all proceedings and actions of the municipality taken in that connection with respect to any previously approved or designated redevelopment project area or amended redevelopment project area are hereby validated and hereby declared to be legally sufficient for all purposes of this Act. For purposes of this Section and only for land subject to the subdivision requirements of the Plat Act, land is subdivided when the original plat of the proposed Redevelopment Project Area or relevant portion thereof has been properly certified, acknowledged, approved, and recorded or filed in accordance with the Plat Act and a preliminary plat, if any, for any subsequent phases of the proposed Redevelopment Project Area or relevant portion thereof has been properly approved and filed in accordance with the applicable ordinance of the municipality.
(w) "Annual Total Increment" means the sum of each municipality's annual Net Sales Tax Increment and each municipality's annual Net Utility Tax Increment. The ratio of the Annual Total Increment of each municipality to the Annual Total Increment for all municipalities, as most recently calculated by the Department, shall determine the proportional shares of the Illinois Tax Increment Fund to be distributed to each municipality.
(x) "LEED certified" means any certification level of construction elements by a qualified Leadership in Energy and Environmental Design Accredited Professional as determined by the U.S. Green Building Council.
(y) "Green Globes certified" means any certification level of construction elements by a qualified Green Globes Professional as determined by the Green Building Initiative.
(Source: P.A. 99-792, eff. 8-12-16; 100-201, eff. 8-18-17; 100-465, eff. 8-31-17.)

(65 ILCS 5/11-74.4-3.1)
Sec. 11-74.4-3.1. Redevelopment project area within an intermodal terminal facility area.
(a) Notwithstanding any other provision of law to the contrary, if a municipality designates an area within the territorial limits of the municipality as an intermodal terminal facility area, then that municipality may establish a redevelopment project area within the intermodal terminal facility area for the purpose of developing new intermodal terminal facilities, rehabilitating obsolete intermodal terminal facilities, or both. If there is no existing intermodal terminal facility within the redevelopment project area, then the municipality must establish a new intermodal terminal facility within the redevelopment project area. If there is an obsolete intermodal terminal facility within the redevelopment project area, then the municipality may establish a new intermodal terminal facility, rehabilitate the existing intermodal terminal facility for use as an intermodal terminal facility or for any other commercial purpose, or both.
(b) For purposes of this Division, an intermodal terminal facility area is deemed to be a blighted area and no proof of blight need be shown in establishing a redevelopment project area in accordance with this Section.
(c) As used in this Section:
"Intermodal terminal facility area" means an area that: (i) does not include any existing intermodal terminal facility or includes an obsolete intermodal terminal facility; (ii) comprises a minimum of 150 acres and not more than 2 square miles in total area, exclusive of lakes and waterways; (iii) has at least one Class 1 railroad right-of-way located within it or within one quarter mile of it; and (iv) has no boundary limit further than 3 miles from the right-of-way.
"Intermodal terminal facility" means land, improvements to land, equipment, and appliances necessary for the receipt and transfer of goods between one mode of transportation and another, at least one of which must be transportation by rail.
(Source: P.A. 94-546, eff. 1-1-06.)

(65 ILCS 5/11-74.4-3.3)
Sec. 11-74.4-3.3. Redevelopment project area within a transit facility improvement area.
(a) As used in this Section:
"Redevelopment project area" means the area identified in: the Chicago Union Station Master Plan; the Chicago Transit Authority's Red and Purple Modernization Program; the Chicago Transit Authority's Red Line Extension Program; and the Chicago Transit Authority's Blue Line Modernization and Extension Program, each as may be amended from time to time after the effective date of this amendatory Act of the 99th General Assembly.
"Transit" means any one or more of the following transportation services provided to passengers: inter-city passenger rail service; commuter rail service; and urban mass transit rail service, whether elevated, underground, or running at grade, and whether provided through rolling stock generally referred to as heavy rail or light rail.
"Transit facility" means an existing or proposed transit passenger station, an existing or proposed transit maintenance, storage or service facility, or an existing or proposed right of way for use in providing transit services.
"Transit facility improvement area" means an area whose boundaries are no more than one-half mile in any direction from the location of a transit passenger station, or the existing or proposed right of way of transit facility, as applicable; provided that the length of any existing or proposed right of way or a transit passenger station included in any transit facility improvement area shall not exceed: 9 miles for the Chicago Transit Authority's Blue Line Modernization and Extension Program; 17 miles for the Chicago Transit Authority's Red and Purple Modernization Program (running from Madison Street North to Linden Avenue); and 20 miles for the Chicago Transit Authority's Red Line Extension Program (running from Madison Street South to 130th Street).
(b) Notwithstanding any other provision of law to the contrary, if the corporate authorities of a municipality designate an area within the territorial limits of the municipality as a transit facility improvement area, then that municipality may establish one or more redevelopment project areas within that transit facility improvement area for the purpose of developing new transit facilities, expanding or rehabilitating existing transit facilities, or both. With respect to a transit facility whose right of way is located in more than one municipality, each municipality may designate an area within its territorial limits as a transit facility improvement area and may establish a redevelopment project area for each of the qualifying projects identified in subsection (a) of this Section.
(Source: P.A. 99-792, eff. 8-12-16.)

(65 ILCS 5/11-74.4-3.5)
(Text of Section from P.A. 100-201)
Sec. 11-74.4-3.5. Completion dates for redevelopment projects.
(a) Unless otherwise stated in this Section, the estimated dates of completion of the redevelopment project and retirement of obligations issued to finance redevelopment project costs (including refunding bonds under Section 11-74.4-7) may not be later than December 31 of the year in which the payment to the municipal treasurer, as provided in subsection (b) of Section 11-74.4-8 of this Act, is to be made with respect to ad valorem taxes levied in the 23rd calendar year after the year in which the ordinance approving the redevelopment project area was adopted if the ordinance was adopted on or after January 15, 1981.
(a-5) If the redevelopment project area is located within a transit facility improvement area established pursuant to Section 11-74.4-3, the estimated dates of completion of the redevelopment project and retirement of obligations issued to finance redevelopment project costs (including refunding bonds under Section 11-74.4-7) may not be later than December 31 of the year in which the payment to the municipal treasurer, as provided in subsection (b) of Section 11-74.4-8 of this Act, is to be made with respect to ad valorem taxes levied in the 35th calendar year after the year in which the ordinance approving the redevelopment project area was adopted.
(a-7) A municipality may adopt tax increment financing for a redevelopment project area located in a transit facility improvement area that also includes real property located within an existing redevelopment project area established prior to August 12, 2016 (the effective date of Public Act 99-792). In such case: (i) the provisions of this Division shall apply with respect to the previously established redevelopment project area until the municipality adopts, as required in accordance with applicable provisions of this Division, an ordinance dissolving the special tax allocation fund for such redevelopment project area and terminating the designation of such redevelopment project area as a redevelopment project area; and (ii) after the effective date of the ordinance described in (i), the provisions of this Division shall apply with respect to the subsequently established redevelopment project area located in a transit facility improvement area.
(b) The estimated dates of completion of the redevelopment project and retirement of obligations issued to finance redevelopment project costs (including refunding bonds under Section 11-74.4-7) may not be later than December 31 of the year in which the payment to the municipal treasurer as provided in subsection (b) of Section 11-74.4-8 of this Act is to be made with respect to ad valorem taxes levied in the 32nd calendar year after the year in which the ordinance approving the redevelopment project area was adopted if the ordinance was adopted on September 9, 1999 by the Village of Downs.
The estimated dates of completion of the redevelopment project and retirement of obligations issued to finance redevelopment project costs (including refunding bonds under Section 11-74.4-7) may not be later than December 31 of the year in which the payment to the municipal treasurer as provided in subsection (b) of Section 11-74.4-8 of this Act is to be made with respect to ad valorem taxes levied in the 33rd calendar year after the year in which the ordinance approving the redevelopment project area was adopted if the ordinance was adopted on May 20, 1985 by the Village of Wheeling.
The estimated dates of completion of the redevelopment project and retirement of obligations issued to finance redevelopment project costs (including refunding bonds under Section 11-74.4-7) may not be later than December 31 of the year in which the payment to the municipal treasurer as provided in subsection (b) of Section 11-74.4-8 of this Act is to be made with respect to ad valorem taxes levied in the 28th calendar year after the year in which the ordinance approving the redevelopment project area was adopted if the ordinance was adopted on October 12, 1989 by the City of Lawrenceville.
(c) The estimated dates of completion of the redevelopment project and retirement of obligations issued to finance redevelopment project costs (including refunding bonds under Section 11-74.4-7) may not be later than December 31 of the year in which the payment to the municipal treasurer as provided in subsection (b) of Section 11-74.4-8 of this Act is to be made with respect to ad valorem taxes levied in the 35th calendar year after the year in which the ordinance approving the redevelopment project area was adopted:
(1) If the ordinance was adopted before January 15,

1981.

(2) If the ordinance was adopted in December 1983,

April 1984, July 1985, or December 1989.

(3) If the ordinance was adopted in December 1987 and

the redevelopment project is located within one mile of Midway Airport.

(4) If the ordinance was adopted before January 1,

1987 by a municipality in Mason County.

(5) If the municipality is subject to the Local

Government Financial Planning and Supervision Act or the Financially Distressed City Law.

(6) If the ordinance was adopted in December 1984 by

the Village of Rosemont.

(7) If the ordinance was adopted on December 31, 1986

by a municipality located in Clinton County for which at least $250,000 of tax increment bonds were authorized on June 17, 1997, or if the ordinance was adopted on December 31, 1986 by a municipality with a population in 1990 of less than 3,600 that is located in a county with a population in 1990 of less than 34,000 and for which at least $250,000 of tax increment bonds were authorized on June 17, 1997.

(8) If the ordinance was adopted on October 5, 1982

by the City of Kankakee, or if the ordinance was adopted on December 29, 1986 by East St. Louis.

(9) If the ordinance was adopted on November 12, 1991

by the Village of Sauget.

(10) If the ordinance was adopted on February 11,

1985 by the City of Rock Island.

(11) If the ordinance was adopted before December 18,

1986 by the City of Moline.

(12) If the ordinance was adopted in September 1988

by Sauk Village.

(13) If the ordinance was adopted in October 1993 by

Sauk Village.

(14) If the ordinance was adopted on December 29,

1986 by the City of Galva.

(15) If the ordinance was adopted in March 1991 by

the City of Centreville.

(16) If the ordinance was adopted on January 23, 1991

by the City of East St. Louis.

(17) If the ordinance was adopted on December 22,

1986 by the City of Aledo.

(18) If the ordinance was adopted on February 5, 1990

by the City of Clinton.

(19) If the ordinance was adopted on September 6,

1994 by the City of Freeport.

(20) If the ordinance was adopted on December 22,

1986 by the City of Tuscola.

(21) If the ordinance was adopted on December 23,

1986 by the City of Sparta.

(22) If the ordinance was adopted on December 23,

1986 by the City of Beardstown.

(23) If the ordinance was adopted on April 27, 1981,

October 21, 1985, or December 30, 1986 by the City of Belleville.

(24) If the ordinance was adopted on December 29,

1986 by the City of Collinsville.

(25) If the ordinance was adopted on September 14,

1994 by the City of Alton.

(26) If the ordinance was adopted on November 11,

1996 by the City of Lexington.

(27) If the ordinance was adopted on November 5, 1984

by the City of LeRoy.

(28) If the ordinance was adopted on April 3, 1991 or

June 3, 1992 by the City of Markham.

(29) If the ordinance was adopted on November 11,

1986 by the City of Pekin.

(30) If the ordinance was adopted on December 15,

1981 by the City of Champaign.

(31) If the ordinance was adopted on December 15,

1986 by the City of Urbana.

(32) If the ordinance was adopted on December 15,

1986 by the Village of Heyworth.

(33) If the ordinance was adopted on February 24,

1992 by the Village of Heyworth.

(34) If the ordinance was adopted on March 16, 1995

by the Village of Heyworth.

(35) If the ordinance was adopted on December 23,

1986 by the Town of Cicero.

(36) If the ordinance was adopted on December 30,

1986 by the City of Effingham.

(37) If the ordinance was adopted on May 9, 1991 by

the Village of Tilton.

(38) If the ordinance was adopted on October 20, 1986

by the City of Elmhurst.

(39) If the ordinance was adopted on January 19, 1988

by the City of Waukegan.

(40) If the ordinance was adopted on September 21,

1998 by the City of Waukegan.

(41) If the ordinance was adopted on December 31,

1986 by the City of Sullivan.

(42) If the ordinance was adopted on December 23,

1991 by the City of Sullivan.

(43) If the ordinance was adopted on December 31,

1986 by the City of Oglesby.

(44) If the ordinance was adopted on July 28, 1987 by

the City of Marion.

(45) If the ordinance was adopted on April 23, 1990

by the City of Marion.

(46) If the ordinance was adopted on August 20, 1985

by the Village of Mount Prospect.

(47) If the ordinance was adopted on February 2, 1998

by the Village of Woodhull.

(48) If the ordinance was adopted on April 20, 1993

by the Village of Princeville.

(49) If the ordinance was adopted on July 1, 1986 by

the City of Granite City.

(50) If the ordinance was adopted on February 2, 1989

by the Village of Lombard.

(51) If the ordinance was adopted on December 29,

1986 by the Village of Gardner.

(52) If the ordinance was adopted on July 14, 1999 by

the Village of Paw Paw.

(53) If the ordinance was adopted on November 17,

1986 by the Village of Franklin Park.

(54) If the ordinance was adopted on November 20,

1989 by the Village of South Holland.

(55) If the ordinance was adopted on July 14, 1992 by

the Village of Riverdale.

(56) If the ordinance was adopted on December 29,

1986 by the City of Galesburg.

(57) If the ordinance was adopted on April 1, 1985 by

the City of Galesburg.

(58) If the ordinance was adopted on May 21, 1990 by

the City of West Chicago.

(59) If the ordinance was adopted on December 16,

1986 by the City of Oak Forest.

(60) If the ordinance was adopted in 1999 by the City

of Villa Grove.

(61) If the ordinance was adopted on January 13, 1987

by the Village of Mt. Zion.

(62) If the ordinance was adopted on December 30,

1986 by the Village of Manteno.

(63) If the ordinance was adopted on April 3, 1989 by

the City of Chicago Heights.

(64) If the ordinance was adopted on January 6, 1999

by the Village of Rosemont.

(65) If the ordinance was adopted on December 19,

2000 by the Village of Stone Park.

(66) If the ordinance was adopted on December 22,

1986 by the City of DeKalb.

(67) If the ordinance was adopted on December 2, 1986

by the City of Aurora.

(68) If the ordinance was adopted on December 31,

1986 by the Village of Milan.

(69) If the ordinance was adopted on September 8,

1994 by the City of West Frankfort.

(70) If the ordinance was adopted on December 23,

1986 by the Village of Libertyville.

(71) If the ordinance was adopted on December 22,

1986 by the Village of Hoffman Estates.

(72) If the ordinance was adopted on September 17,

1986 by the Village of Sherman.

(73) If the ordinance was adopted on December 16,

1986 by the City of Macomb.

(74) If the ordinance was adopted on June 11, 2002 by

the City of East Peoria to create the West Washington Street TIF.

(75) If the ordinance was adopted on June 11, 2002 by

the City of East Peoria to create the Camp Street TIF.

(76) If the ordinance was adopted on August 7, 2000

by the City of Des Plaines.

(77) If the ordinance was adopted on December 22,

1986 by the City of Washington to create the Washington Square TIF #2.

(78) If the ordinance was adopted on December 29,

1986 by the City of Morris.

(79) If the ordinance was adopted on July 6, 1998 by

the Village of Steeleville.

(80) If the ordinance was adopted on December 29,

1986 by the City of Pontiac to create TIF I (the Main St TIF).

(81) If the ordinance was adopted on December 29,

1986 by the City of Pontiac to create TIF II (the Interstate TIF).

(82) If the ordinance was adopted on November 6, 2002

by the City of Chicago to create the Madden/Wells TIF District.

(83) If the ordinance was adopted on November 4, 1998

by the City of Chicago to create the Roosevelt/Racine TIF District.

(84) If the ordinance was adopted on June 10, 1998 by

the City of Chicago to create the Stony Island Commercial/Burnside Industrial Corridors TIF District.

(85) If the ordinance was adopted on November 29,

1989 by the City of Chicago to create the Englewood Mall TIF District.

(86) If the ordinance was adopted on December 27,

1986 by the City of Mendota.

(87) If the ordinance was adopted on December 31,

1986 by the Village of Cahokia.

(88) If the ordinance was adopted on September 20,

1999 by the City of Belleville.

(89) If the ordinance was adopted on December 30,

1986 by the Village of Bellevue to create the Bellevue TIF District 1.

(90) If the ordinance was adopted on December 13,

1993 by the Village of Crete.

(91) If the ordinance was adopted on February 12,

2001 by the Village of Crete.

(92) If the ordinance was adopted on April 23, 2001

by the Village of Crete.

(93) If the ordinance was adopted on December 16,

1986 by the City of Champaign.

(94) If the ordinance was adopted on December 20,

1986 by the City of Charleston.

(95) If the ordinance was adopted on June 6, 1989 by

the Village of Romeoville.

(96) If the ordinance was adopted on October 14, 1993

and amended on August 2, 2010 by the City of Venice.

(97) If the ordinance was adopted on June 1, 1994 by

the City of Markham.

(98) If the ordinance was adopted on May 19, 1998 by

the Village of Bensenville.

(99) If the ordinance was adopted on November 12,

1987 by the City of Dixon.

(100) If the ordinance was adopted on December 20,

1988 by the Village of Lansing.

(101) If the ordinance was adopted on October 27,

1998 by the City of Moline.

(102) If the ordinance was adopted on May 21, 1991 by

the Village of Glenwood.

(103) If the ordinance was adopted on January 28,

1992 by the City of East Peoria.

(104) If the ordinance was adopted on December 14,

1998 by the City of Carlyle.

(105) If the ordinance was adopted on May 17, 2000,

as subsequently amended, by the City of Chicago to create the Midwest Redevelopment TIF District.

(106) If the ordinance was adopted on September 13,

1989 by the City of Chicago to create the Michigan/Cermak Area TIF District.

(107) If the ordinance was adopted on March 30, 1992

by the Village of Ohio.

(108) If the ordinance was adopted on July 6, 1998 by

the Village of Orangeville.

(109) If the ordinance was adopted on December 16,

1997 by the Village of Germantown.

(110) If the ordinance was adopted on April 28, 2003

by Gibson City.

(111) If the ordinance was adopted on December 18,

1990 by the Village of Washington Park, but only after the Village of Washington Park becomes compliant with the reporting requirements under subsection (d) of Section 11-74.4-5, and after the State Comptroller's certification of such compliance.

(112) If the ordinance was adopted on February 28,

2000 by the City of Harvey.

(113) If the ordinance was adopted on January 11,

1991 by the City of Chicago to create the Read/Dunning TIF District.

(114) If the ordinance was adopted on July 24, 1991

by the City of Chicago to create the Sanitary and Ship Canal TIF District.

(115) If the ordinance was adopted on December 4,

2007 by the City of Naperville.

(116) If the ordinance was adopted on July 1, 2002 by

the Village of Arlington Heights.

(117) If the ordinance was adopted on February 11,

1991 by the Village of Machesney Park.

(118) If the ordinance was adopted on December 29,

1993 by the City of Ottawa.

(119) If the ordinance was adopted on June 4, 1991 by

the Village of Lansing.

(120) If the ordinance was adopted on February 10,

2004 by the Village of Fox Lake.

(121) If the ordinance was adopted on December 22,

1992 by the City of Fairfield.

(122) If the ordinance was adopted on February 10,

1992 by the City of Mt. Sterling.

(123) If the ordinance was adopted on March 15, 2004

by the City of Batavia.

(124) If the ordinance was adopted on March 18, 2002

by the Village of Lake Zurich.

(125) If the ordinance was adopted on September 23,

1997 by the City of Granite City.

(126) If the ordinance was adopted on May 8, 2013 by

the Village of Rosemont to create the Higgins Road/River Road TIF District No. 6.

(127) If the ordinance was adopted on November 22,

1993 by the City of Arcola.

(128) If the ordinance was adopted on September 7,

2004 by the City of Arcola.

(129) If the ordinance was adopted on November 29,

1999 by the City of Paris.

(130) If the ordinance was adopted on September 20,

1994 by the City of Ottawa to create the U.S. Route 6 East Ottawa TIF.

(131) If the ordinance was adopted on May 2, 2002 by

the Village of Crestwood.

(132) If the ordinance was adopted on October 27,

1992 by the City of Blue Island.

(133) If the ordinance was adopted on December 23,

1993 by the City of Lacon.

(134) If the ordinance was adopted on May 4, 1998 by

the Village of Bradford.

(135) If the ordinance was adopted on June 11, 2002

by the City of Oak Forest.

(136) If the ordinance was adopted on November 16,

1992 by the City of Pinckneyville.

(137) If the ordinance was adopted on March 1, 2001

by the Village of South Jacksonville.

(138) If the ordinance was adopted on February 26,

1992 by the City of Chicago to create the Stockyards Southeast Quadrant TIF District.

(139) If the ordinance was adopted on January 25,

1993 by the City of LaSalle.

(140) If the ordinance was adopted on December 23,

1997 by the Village of Dieterich.

(141) If the ordinance was adopted on February 10,

2016 by the Village of Rosemont to create the Balmoral/Pearl TIF No. 8 Tax Increment Financing Redevelopment Project Area.

(142) If the ordinance was adopted on June 11, 2002

by the City of Oak Forest.

(d) For redevelopment project areas for which bonds were issued before July 29, 1991, or for which contracts were entered into before June 1, 1988, in connection with a redevelopment project in the area within the State Sales Tax Boundary, the estimated dates of completion of the redevelopment project and retirement of obligations to finance redevelopment project costs (including refunding bonds under Section 11-74.4-7) may be extended by municipal ordinance to December 31, 2013. The termination procedures of subsection (b) of Section 11-74.4-8 are not required for these redevelopment project areas in 2009 but are required in 2013. The extension allowed by Public Act 87-1272 shall not apply to real property tax increment allocation financing under Section 11-74.4-8.
(e) Those dates, for purposes of real property tax increment allocation financing pursuant to Section 11-74.4-8 only, shall be not more than 35 years for redevelopment project areas that were adopted on or after December 16, 1986 and for which at least $8 million worth of municipal bonds were authorized on or after December 19, 1989 but before January 1, 1990; provided that the municipality elects to extend the life of the redevelopment project area to 35 years by the adoption of an ordinance after at least 14 but not more than 30 days' written notice to the taxing bodies, that would otherwise constitute the joint review board for the redevelopment project area, before the adoption of the ordinance.
(f) Those dates, for purposes of real property tax increment allocation financing pursuant to Section 11-74.4-8 only, shall be not more than 35 years for redevelopment project areas that were established on or after December 1, 1981 but before January 1, 1982 and for which at least $1,500,000 worth of tax increment revenue bonds were authorized on or after September 30, 1990 but before July 1, 1991; provided that the municipality elects to extend the life of the redevelopment project area to 35 years by the adoption of an ordinance after at least 14 but not more than 30 days' written notice to the taxing bodies, that would otherwise constitute the joint review board for the redevelopment project area, before the adoption of the ordinance.
(f-5) Those dates, for purposes of real property tax increment allocation financing pursuant to Section 11-74.4-8 only, shall be not more than 47 years for redevelopment project areas that were established on December 29, 1981 by the City of Springfield; provided that (i) the City of Springfield adopts an ordinance extending the life of the redevelopment project area to 47 years and (ii) the City of Springfield provides notice to the taxing bodies that would otherwise constitute the joint review board for the redevelopment project area not more than 30 and not less than 14 days prior to the adoption of that ordinance.
(g) In consolidating the material relating to completion dates from Sections 11-74.4-3 and 11-74.4-7 into this Section, it is not the intent of the General Assembly to make any substantive change in the law, except for the extension of the completion dates for the City of Aurora, the Village of Milan, the City of West Frankfort, the Village of Libertyville, and the Village of Hoffman Estates set forth under items (67), (68), (69), (70), and (71) of subsection (c) of this Section.
(Source: P.A. 99-78, eff. 7-20-15; 99-136, eff. 7-24-15; 99-263, eff. 8-4-15; 99-361, eff. 1-1-16; 99-394, eff. 8-18-15; 99-495, eff. 12-17-15; 99-508, eff. 6-24-16; 99-792, eff. 8-12-16; 100-201, eff. 8-18-17.)

(Text of Section from P.A. 100-214)
Sec. 11-74.4-3.5. Completion dates for redevelopment projects.
(a) Unless otherwise stated in this Section, the estimated dates of completion of the redevelopment project and retirement of obligations issued to finance redevelopment project costs (including refunding bonds under Section 11-74.4-7) may not be later than December 31 of the year in which the payment to the municipal treasurer, as provided in subsection (b) of Section 11-74.4-8 of this Act, is to be made with respect to ad valorem taxes levied in the 23rd calendar year after the year in which the ordinance approving the redevelopment project area was adopted if the ordinance was adopted on or after January 15, 1981.
(a-5) If the redevelopment project area is located within a transit facility improvement area established pursuant to Section 11-74.4-3, the estimated dates of completion of the redevelopment project and retirement of obligations issued to finance redevelopment project costs (including refunding bonds under Section 11-74.4-7) may not be later than December 31 of the year in which the payment to the municipal treasurer, as provided in subsection (b) of Section 11-74.4-8 of this Act, is to be made with respect to ad valorem taxes levied in the 35th calendar year after the year in which the ordinance approving the redevelopment project area was adopted.
(a-7) A municipality may adopt tax increment financing for a redevelopment project area located in a transit facility improvement area that also includes real property located within an existing redevelopment project area established prior to August 12, 2016 (the effective date of Public Act 99-792). In such case: (i) the provisions of this Division shall apply with respect to the previously established redevelopment project area until the municipality adopts, as required in accordance with applicable provisions of this Division, an ordinance dissolving the special tax allocation fund for such redevelopment project area and terminating the designation of such redevelopment project area as a redevelopment project area; and (ii) after the effective date of the ordinance described in (i), the provisions of this Division shall apply with respect to the subsequently established redevelopment project area located in a transit facility improvement area.
(b) The estimated dates of completion of the redevelopment project and retirement of obligations issued to finance redevelopment project costs (including refunding bonds under Section 11-74.4-7) may not be later than December 31 of the year in which the payment to the municipal treasurer as provided in subsection (b) of Section 11-74.4-8 of this Act is to be made with respect to ad valorem taxes levied in the 32nd calendar year after the year in which the ordinance approving the redevelopment project area was adopted if the ordinance was adopted on September 9, 1999 by the Village of Downs.
The estimated dates of completion of the redevelopment project and retirement of obligations issued to finance redevelopment project costs (including refunding bonds under Section 11-74.4-7) may not be later than December 31 of the year in which the payment to the municipal treasurer as provided in subsection (b) of Section 11-74.4-8 of this Act is to be made with respect to ad valorem taxes levied in the 33rd calendar year after the year in which the ordinance approving the redevelopment project area was adopted if the ordinance was adopted on May 20, 1985 by the Village of Wheeling.
The estimated dates of completion of the redevelopment project and retirement of obligations issued to finance redevelopment project costs (including refunding bonds under Section 11-74.4-7) may not be later than December 31 of the year in which the payment to the municipal treasurer as provided in subsection (b) of Section 11-74.4-8 of this Act is to be made with respect to ad valorem taxes levied in the 28th calendar year after the year in which the ordinance approving the redevelopment project area was adopted if the ordinance was adopted on October 12, 1989 by the City of Lawrenceville.
(c) The estimated dates of completion of the redevelopment project and retirement of obligations issued to finance redevelopment project costs (including refunding bonds under Section 11-74.4-7) may not be later than December 31 of the year in which the payment to the municipal treasurer as provided in subsection (b) of Section 11-74.4-8 of this Act is to be made with respect to ad valorem taxes levied in the 35th calendar year after the year in which the ordinance approving the redevelopment project area was adopted:
(1) If the ordinance was adopted before January 15,

1981.

(2) If the ordinance was adopted in December 1983,

April 1984, July 1985, or December 1989.

(3) If the ordinance was adopted in December 1987 and

the redevelopment project is located within one mile of Midway Airport.

(4) If the ordinance was adopted before January 1,

1987 by a municipality in Mason County.

(5) If the municipality is subject to the Local

Government Financial Planning and Supervision Act or the Financially Distressed City Law.

(6) If the ordinance was adopted in December 1984 by

the Village of Rosemont.

(7) If the ordinance was adopted on December 31, 1986

by a municipality located in Clinton County for which at least $250,000 of tax increment bonds were authorized on June 17, 1997, or if the ordinance was adopted on December 31, 1986 by a municipality with a population in 1990 of less than 3,600 that is located in a county with a population in 1990 of less than 34,000 and for which at least $250,000 of tax increment bonds were authorized on June 17, 1997.

(8) If the ordinance was adopted on October 5, 1982

by the City of Kankakee, or if the ordinance was adopted on December 29, 1986 by East St. Louis.

(9) If the ordinance was adopted on November 12, 1991

by the Village of Sauget.

(10) If the ordinance was adopted on February 11,

1985 by the City of Rock Island.

(11) If the ordinance was adopted before December 18,

1986 by the City of Moline.

(12) If the ordinance was adopted in September 1988

by Sauk Village.

(13) If the ordinance was adopted in October 1993 by

Sauk Village.

(14) If the ordinance was adopted on December 29,

1986 by the City of Galva.

(15) If the ordinance was adopted in March 1991 by

the City of Centreville.

(16) If the ordinance was adopted on January 23, 1991

by the City of East St. Louis.

(17) If the ordinance was adopted on December 22,

1986 by the City of Aledo.

(18) If the ordinance was adopted on February 5, 1990

by the City of Clinton.

(19) If the ordinance was adopted on September 6,

1994 by the City of Freeport.

(20) If the ordinance was adopted on December 22,

1986 by the City of Tuscola.

(21) If the ordinance was adopted on December 23,

1986 by the City of Sparta.

(22) If the ordinance was adopted on December 23,

1986 by the City of Beardstown.

(23) If the ordinance was adopted on April 27, 1981,

October 21, 1985, or December 30, 1986 by the City of Belleville.

(24) If the ordinance was adopted on December 29,

1986 by the City of Collinsville.

(25) If the ordinance was adopted on September 14,

1994 by the City of Alton.

(26) If the ordinance was adopted on November 11,

1996 by the City of Lexington.

(27) If the ordinance was adopted on November 5, 1984

by the City of LeRoy.

(28) If the ordinance was adopted on April 3, 1991 or

June 3, 1992 by the City of Markham.

(29) If the ordinance was adopted on November 11,

1986 by the City of Pekin.

(30) If the ordinance was adopted on December 15,

1981 by the City of Champaign.

(31) If the ordinance was adopted on December 15,

1986 by the City of Urbana.

(32) If the ordinance was adopted on December 15,

1986 by the Village of Heyworth.

(33) If the ordinance was adopted on February 24,

1992 by the Village of Heyworth.

(34) If the ordinance was adopted on March 16, 1995

by the Village of Heyworth.

(35) If the ordinance was adopted on December 23,

1986 by the Town of Cicero.

(36) If the ordinance was adopted on December 30,

1986 by the City of Effingham.

(37) If the ordinance was adopted on May 9, 1991 by

the Village of Tilton.

(38) If the ordinance was adopted on October 20, 1986

by the City of Elmhurst.

(39) If the ordinance was adopted on January 19, 1988

by the City of Waukegan.

(40) If the ordinance was adopted on September 21,

1998 by the City of Waukegan.

(41) If the ordinance was adopted on December 31,

1986 by the City of Sullivan.

(42) If the ordinance was adopted on December 23,

1991 by the City of Sullivan.

(43) If the ordinance was adopted on December 31,

1986 by the City of Oglesby.

(44) If the ordinance was adopted on July 28, 1987 by

the City of Marion.

(45) If the ordinance was adopted on April 23, 1990

by the City of Marion.

(46) If the ordinance was adopted on August 20, 1985

by the Village of Mount Prospect.

(47) If the ordinance was adopted on February 2, 1998

by the Village of Woodhull.

(48) If the ordinance was adopted on April 20, 1993

by the Village of Princeville.

(49) If the ordinance was adopted on July 1, 1986 by

the City of Granite City.

(50) If the ordinance was adopted on February 2, 1989

by the Village of Lombard.

(51) If the ordinance was adopted on December 29,

1986 by the Village of Gardner.

(52) If the ordinance was adopted on July 14, 1999 by

the Village of Paw Paw.

(53) If the ordinance was adopted on November 17,

1986 by the Village of Franklin Park.

(54) If the ordinance was adopted on November 20,

1989 by the Village of South Holland.

(55) If the ordinance was adopted on July 14, 1992 by

the Village of Riverdale.

(56) If the ordinance was adopted on December 29,

1986 by the City of Galesburg.

(57) If the ordinance was adopted on April 1, 1985 by

the City of Galesburg.

(58) If the ordinance was adopted on May 21, 1990 by

the City of West Chicago.

(59) If the ordinance was adopted on December 16,

1986 by the City of Oak Forest.

(60) If the ordinance was adopted in 1999 by the City

of Villa Grove.

(61) If the ordinance was adopted on January 13, 1987

by the Village of Mt. Zion.

(62) If the ordinance was adopted on December 30,

1986 by the Village of Manteno.

(63) If the ordinance was adopted on April 3, 1989 by

the City of Chicago Heights.

(64) If the ordinance was adopted on January 6, 1999

by the Village of Rosemont.

(65) If the ordinance was adopted on December 19,

2000 by the Village of Stone Park.

(66) If the ordinance was adopted on December 22,

1986 by the City of DeKalb.

(67) If the ordinance was adopted on December 2, 1986

by the City of Aurora.

(68) If the ordinance was adopted on December 31,

1986 by the Village of Milan.

(69) If the ordinance was adopted on September 8,

1994 by the City of West Frankfort.

(70) If the ordinance was adopted on December 23,

1986 by the Village of Libertyville.

(71) If the ordinance was adopted on December 22,

1986 by the Village of Hoffman Estates.

(72) If the ordinance was adopted on September 17,

1986 by the Village of Sherman.

(73) If the ordinance was adopted on December 16,

1986 by the City of Macomb.

(74) If the ordinance was adopted on June 11, 2002 by

the City of East Peoria to create the West Washington Street TIF.

(75) If the ordinance was adopted on June 11, 2002 by

the City of East Peoria to create the Camp Street TIF.

(76) If the ordinance was adopted on August 7, 2000

by the City of Des Plaines.

(77) If the ordinance was adopted on December 22,

1986 by the City of Washington to create the Washington Square TIF #2.

(78) If the ordinance was adopted on December 29,

1986 by the City of Morris.

(79) If the ordinance was adopted on July 6, 1998 by

the Village of Steeleville.

(80) If the ordinance was adopted on December 29,

1986 by the City of Pontiac to create TIF I (the Main St TIF).

(81) If the ordinance was adopted on December 29,

1986 by the City of Pontiac to create TIF II (the Interstate TIF).

(82) If the ordinance was adopted on November 6, 2002

by the City of Chicago to create the Madden/Wells TIF District.

(83) If the ordinance was adopted on November 4, 1998

by the City of Chicago to create the Roosevelt/Racine TIF District.

(84) If the ordinance was adopted on June 10, 1998 by

the City of Chicago to create the Stony Island Commercial/Burnside Industrial Corridors TIF District.

(85) If the ordinance was adopted on November 29,

1989 by the City of Chicago to create the Englewood Mall TIF District.

(86) If the ordinance was adopted on December 27,

1986 by the City of Mendota.

(87) If the ordinance was adopted on December 31,

1986 by the Village of Cahokia.

(88) If the ordinance was adopted on September 20,

1999 by the City of Belleville.

(89) If the ordinance was adopted on December 30,

1986 by the Village of Bellevue to create the Bellevue TIF District 1.

(90) If the ordinance was adopted on December 13,

1993 by the Village of Crete.

(91) If the ordinance was adopted on February 12,

2001 by the Village of Crete.

(92) If the ordinance was adopted on April 23, 2001

by the Village of Crete.

(93) If the ordinance was adopted on December 16,

1986 by the City of Champaign.

(94) If the ordinance was adopted on December 20,

1986 by the City of Charleston.

(95) If the ordinance was adopted on June 6, 1989 by

the Village of Romeoville.

(96) If the ordinance was adopted on October 14, 1993

and amended on August 2, 2010 by the City of Venice.

(97) If the ordinance was adopted on June 1, 1994 by

the City of Markham.

(98) If the ordinance was adopted on May 19, 1998 by

the Village of Bensenville.

(99) If the ordinance was adopted on November 12,

1987 by the City of Dixon.

(100) If the ordinance was adopted on December 20,

1988 by the Village of Lansing.

(101) If the ordinance was adopted on October 27,

1998 by the City of Moline.

(102) If the ordinance was adopted on May 21, 1991 by

the Village of Glenwood.

(103) If the ordinance was adopted on January 28,

1992 by the City of East Peoria.

(104) If the ordinance was adopted on December 14,

1998 by the City of Carlyle.

(105) If the ordinance was adopted on May 17, 2000,

as subsequently amended, by the City of Chicago to create the Midwest Redevelopment TIF District.

(106) If the ordinance was adopted on September 13,

1989 by the City of Chicago to create the Michigan/Cermak Area TIF District.

(107) If the ordinance was adopted on March 30, 1992

by the Village of Ohio.

(108) If the ordinance was adopted on July 6, 1998 by

the Village of Orangeville.

(109) If the ordinance was adopted on December 16,

1997 by the Village of Germantown.

(110) If the ordinance was adopted on April 28, 2003

by Gibson City.

(111) If the ordinance was adopted on December 18,

1990 by the Village of Washington Park, but only after the Village of Washington Park becomes compliant with the reporting requirements under subsection (d) of Section 11-74.4-5, and after the State Comptroller's certification of such compliance.

(112) If the ordinance was adopted on February 28,

2000 by the City of Harvey.

(113) If the ordinance was adopted on January 11,

1991 by the City of Chicago to create the Read/Dunning TIF District.

(114) If the ordinance was adopted on July 24, 1991

by the City of Chicago to create the Sanitary and Ship Canal TIF District.

(115) If the ordinance was adopted on December 4,

2007 by the City of Naperville.

(116) If the ordinance was adopted on July 1, 2002 by

the Village of Arlington Heights.

(117) If the ordinance was adopted on February 11,

1991 by the Village of Machesney Park.

(118) If the ordinance was adopted on December 29,

1993 by the City of Ottawa.

(119) If the ordinance was adopted on June 4, 1991 by

the Village of Lansing.

(120) If the ordinance was adopted on February 10,

2004 by the Village of Fox Lake.

(121) If the ordinance was adopted on December 22,

1992 by the City of Fairfield.

(122) If the ordinance was adopted on February 10,

1992 by the City of Mt. Sterling.

(123) If the ordinance was adopted on March 15, 2004

by the City of Batavia.

(124) If the ordinance was adopted on March 18, 2002

by the Village of Lake Zurich.

(125) If the ordinance was adopted on September 23,

1997 by the City of Granite City.

(126) If the ordinance was adopted on May 8, 2013 by

the Village of Rosemont to create the Higgins Road/River Road TIF District No. 6.

(127) If the ordinance was adopted on November 22,

1993 by the City of Arcola.

(128) If the ordinance was adopted on September 7,

2004 by the City of Arcola.

(129) If the ordinance was adopted on November 29,

1999 by the City of Paris.

(130) If the ordinance was adopted on September 20,

1994 by the City of Ottawa to create the U.S. Route 6 East Ottawa TIF.

(131) If the ordinance was adopted on May 2, 2002 by

the Village of Crestwood.

(132) If the ordinance was adopted on October 27,

1992 by the City of Blue Island.

(133) If the ordinance was adopted on December 23,

1993 by the City of Lacon.

(134) If the ordinance was adopted on May 4, 1998 by

the Village of Bradford.

(135) If the ordinance was adopted on June 11, 2002

by the City of Oak Forest.

(136) If the ordinance was adopted on November 16,

1992 by the City of Pinckneyville.

(137) If the ordinance was adopted on March 1, 2001

by the Village of South Jacksonville.

(138) If the ordinance was adopted on February 26,

1992 by the City of Chicago to create the Stockyards Southeast Quadrant TIF District.

(139) If the ordinance was adopted on January 25,

1993 by the City of LaSalle.

(140) If the ordinance was adopted on December 23,

1997 by the Village of Dieterich.

(141) If the ordinance was adopted on February 10,

2016 by the Village of Rosemont to create the Balmoral/Pearl TIF No. 8 Tax Increment Financing Redevelopment Project Area.

(142) If the ordinance was adopted on June 11, 2002

by the City of Oak Forest.

(143) If the ordinance was adopted on January 31,

1995 by the Village of Milledgeville.

(d) For redevelopment project areas for which bonds were issued before July 29, 1991, or for which contracts were entered into before June 1, 1988, in connection with a redevelopment project in the area within the State Sales Tax Boundary, the estimated dates of completion of the redevelopment project and retirement of obligations to finance redevelopment project costs (including refunding bonds under Section 11-74.4-7) may be extended by municipal ordinance to December 31, 2013. The termination procedures of subsection (b) of Section 11-74.4-8 are not required for these redevelopment project areas in 2009 but are required in 2013. The extension allowed by Public Act 87-1272 shall not apply to real property tax increment allocation financing under Section 11-74.4-8.
(e) Those dates, for purposes of real property tax increment allocation financing pursuant to Section 11-74.4-8 only, shall be not more than 35 years for redevelopment project areas that were adopted on or after December 16, 1986 and for which at least $8 million worth of municipal bonds were authorized on or after December 19, 1989 but before January 1, 1990; provided that the municipality elects to extend the life of the redevelopment project area to 35 years by the adoption of an ordinance after at least 14 but not more than 30 days' written notice to the taxing bodies, that would otherwise constitute the joint review board for the redevelopment project area, before the adoption of the ordinance.
(f) Those dates, for purposes of real property tax increment allocation financing pursuant to Section 11-74.4-8 only, shall be not more than 35 years for redevelopment project areas that were established on or after December 1, 1981 but before January 1, 1982 and for which at least $1,500,000 worth of tax increment revenue bonds were authorized on or after September 30, 1990 but before July 1, 1991; provided that the municipality elects to extend the life of the redevelopment project area to 35 years by the adoption of an ordinance after at least 14 but not more than 30 days' written notice to the taxing bodies, that would otherwise constitute the joint review board for the redevelopment project area, before the adoption of the ordinance.
(f-5) Those dates, for purposes of real property tax increment allocation financing pursuant to Section 11-74.4-8 only, shall be not more than 47 years for redevelopment project areas that were established on December 29, 1981 by the City of Springfield; provided that (i) the City of Springfield adopts an ordinance extending the life of the redevelopment project area to 47 years and (ii) the City of Springfield provides notice to the taxing bodies that would otherwise constitute the joint review board for the redevelopment project area not more than 30 and not less than 14 days prior to the adoption of that ordinance.
(g) In consolidating the material relating to completion dates from Sections 11-74.4-3 and 11-74.4-7 into this Section, it is not the intent of the General Assembly to make any substantive change in the law, except for the extension of the completion dates for the City of Aurora, the Village of Milan, the City of West Frankfort, the Village of Libertyville, and the Village of Hoffman Estates set forth under items (67), (68), (69), (70), and (71) of subsection (c) of this Section.
(Source: P.A. 99-78, eff. 7-20-15; 99-136, eff. 7-24-15; 99-263, eff. 8-4-15; 99-361, eff. 1-1-16; 99-394, eff. 8-18-15; 99-495, eff. 12-17-15; 99-508, eff. 6-24-16; 99-792, eff. 8-12-16; 100-214, eff. 8-18-17.)

(Text of Section from P.A. 100-249)
Sec. 11-74.4-3.5. Completion dates for redevelopment projects.
(a) Unless otherwise stated in this Section, the estimated dates of completion of the redevelopment project and retirement of obligations issued to finance redevelopment project costs (including refunding bonds under Section 11-74.4-7) may not be later than December 31 of the year in which the payment to the municipal treasurer, as provided in subsection (b) of Section 11-74.4-8 of this Act, is to be made with respect to ad valorem taxes levied in the 23rd calendar year after the year in which the ordinance approving the redevelopment project area was adopted if the ordinance was adopted on or after January 15, 1981.
(a-5) If the redevelopment project area is located within a transit facility improvement area established pursuant to Section 11-74.4-3, the estimated dates of completion of the redevelopment project and retirement of obligations issued to finance redevelopment project costs (including refunding bonds under Section 11-74.4-7) may not be later than December 31 of the year in which the payment to the municipal treasurer, as provided in subsection (b) of Section 11-74.4-8 of this Act, is to be made with respect to ad valorem taxes levied in the 35th calendar year after the year in which the ordinance approving the redevelopment project area was adopted.
(a-7) A municipality may adopt tax increment financing for a redevelopment project area located in a transit facility improvement area that also includes real property located within an existing redevelopment project area established prior to August 12, 2016 (the effective date of Public Act 99-792). In such case: (i) the provisions of this Division shall apply with respect to the previously established redevelopment project area until the municipality adopts, as required in accordance with applicable provisions of this Division, an ordinance dissolving the special tax allocation fund for such redevelopment project area and terminating the designation of such redevelopment project area as a redevelopment project area; and (ii) after the effective date of the ordinance described in (i), the provisions of this Division shall apply with respect to the subsequently established redevelopment project area located in a transit facility improvement area.
(b) The estimated dates of completion of the redevelopment project and retirement of obligations issued to finance redevelopment project costs (including refunding bonds under Section 11-74.4-7) may not be later than December 31 of the year in which the payment to the municipal treasurer as provided in subsection (b) of Section 11-74.4-8 of this Act is to be made with respect to ad valorem taxes levied in the 32nd calendar year after the year in which the ordinance approving the redevelopment project area was adopted if the ordinance was adopted on September 9, 1999 by the Village of Downs.
The estimated dates of completion of the redevelopment project and retirement of obligations issued to finance redevelopment project costs (including refunding bonds under Section 11-74.4-7) may not be later than December 31 of the year in which the payment to the municipal treasurer as provided in subsection (b) of Section 11-74.4-8 of this Act is to be made with respect to ad valorem taxes levied in the 33rd calendar year after the year in which the ordinance approving the redevelopment project area was adopted if the ordinance was adopted on May 20, 1985 by the Village of Wheeling.
The estimated dates of completion of the redevelopment project and retirement of obligations issued to finance redevelopment project costs (including refunding bonds under Section 11-74.4-7) may not be later than December 31 of the year in which the payment to the municipal treasurer as provided in subsection (b) of Section 11-74.4-8 of this Act is to be made with respect to ad valorem taxes levied in the 28th calendar year after the year in which the ordinance approving the redevelopment project area was adopted if the ordinance was adopted on October 12, 1989 by the City of Lawrenceville.
(c) The estimated dates of completion of the redevelopment project and retirement of obligations issued to finance redevelopment project costs (including refunding bonds under Section 11-74.4-7) may not be later than December 31 of the year in which the payment to the municipal treasurer as provided in subsection (b) of Section 11-74.4-8 of this Act is to be made with respect to ad valorem taxes levied in the 35th calendar year after the year in which the ordinance approving the redevelopment project area was adopted:
(1) If the ordinance was adopted before January 15,

1981.

(2) If the ordinance was adopted in December 1983,

April 1984, July 1985, or December 1989.

(3) If the ordinance was adopted in December 1987 and

the redevelopment project is located within one mile of Midway Airport.

(4) If the ordinance was adopted before January 1,

1987 by a municipality in Mason County.

(5) If the municipality is subject to the Local

Government Financial Planning and Supervision Act or the Financially Distressed City Law.

(6) If the ordinance was adopted in December 1984 by

the Village of Rosemont.

(7) If the ordinance was adopted on December 31, 1986

by a municipality located in Clinton County for which at least $250,000 of tax increment bonds were authorized on June 17, 1997, or if the ordinance was adopted on December 31, 1986 by a municipality with a population in 1990 of less than 3,600 that is located in a county with a population in 1990 of less than 34,000 and for which at least $250,000 of tax increment bonds were authorized on June 17, 1997.

(8) If the ordinance was adopted on October 5, 1982

by the City of Kankakee, or if the ordinance was adopted on December 29, 1986 by East St. Louis.

(9) If the ordinance was adopted on November 12, 1991

by the Village of Sauget.

(10) If the ordinance was adopted on February 11,

1985 by the City of Rock Island.

(11) If the ordinance was adopted before December 18,

1986 by the City of Moline.

(12) If the ordinance was adopted in September 1988

by Sauk Village.

(13) If the ordinance was adopted in October 1993 by

Sauk Village.

(14) If the ordinance was adopted on December 29,

1986 by the City of Galva.

(15) If the ordinance was adopted in March 1991 by

the City of Centreville.

(16) If the ordinance was adopted on January 23, 1991

by the City of East St. Louis.

(17) If the ordinance was adopted on December 22,

1986 by the City of Aledo.

(18) If the ordinance was adopted on February 5, 1990

by the City of Clinton.

(19) If the ordinance was adopted on September 6,

1994 by the City of Freeport.

(20) If the ordinance was adopted on December 22,

1986 by the City of Tuscola.

(21) If the ordinance was adopted on December 23,

1986 by the City of Sparta.

(22) If the ordinance was adopted on December 23,

1986 by the City of Beardstown.

(23) If the ordinance was adopted on April 27, 1981,

October 21, 1985, or December 30, 1986 by the City of Belleville.

(24) If the ordinance was adopted on December 29,

1986 by the City of Collinsville.

(25) If the ordinance was adopted on September 14,

1994 by the City of Alton.

(26) If the ordinance was adopted on November 11,

1996 by the City of Lexington.

(27) If the ordinance was adopted on November 5, 1984

by the City of LeRoy.

(28) If the ordinance was adopted on April 3, 1991 or

June 3, 1992 by the City of Markham.

(29) If the ordinance was adopted on November 11,

1986 by the City of Pekin.

(30) If the ordinance was adopted on December 15,

1981 by the City of Champaign.

(31) If the ordinance was adopted on December 15,

1986 by the City of Urbana.

(32) If the ordinance was adopted on December 15,

1986 by the Village of Heyworth.

(33) If the ordinance was adopted on February 24,

1992 by the Village of Heyworth.

(34) If the ordinance was adopted on March 16, 1995

by the Village of Heyworth.

(35) If the ordinance was adopted on December 23,

1986 by the Town of Cicero.

(36) If the ordinance was adopted on December 30,

1986 by the City of Effingham.

(37) If the ordinance was adopted on May 9, 1991 by

the Village of Tilton.

(38) If the ordinance was adopted on October 20, 1986

by the City of Elmhurst.

(39) If the ordinance was adopted on January 19, 1988

by the City of Waukegan.

(40) If the ordinance was adopted on September 21,

1998 by the City of Waukegan.

(41) If the ordinance was adopted on December 31,

1986 by the City of Sullivan.

(42) If the ordinance was adopted on December 23,

1991 by the City of Sullivan.

(43) If the ordinance was adopted on December 31,

1986 by the City of Oglesby.

(44) If the ordinance was adopted on July 28, 1987 by

the City of Marion.

(45) If the ordinance was adopted on April 23, 1990

by the City of Marion.

(46) If the ordinance was adopted on August 20, 1985

by the Village of Mount Prospect.

(47) If the ordinance was adopted on February 2, 1998

by the Village of Woodhull.

(48) If the ordinance was adopted on April 20, 1993

by the Village of Princeville.

(49) If the ordinance was adopted on July 1, 1986 by

the City of Granite City.

(50) If the ordinance was adopted on February 2, 1989

by the Village of Lombard.

(51) If the ordinance was adopted on December 29,

1986 by the Village of Gardner.

(52) If the ordinance was adopted on July 14, 1999 by

the Village of Paw Paw.

(53) If the ordinance was adopted on November 17,

1986 by the Village of Franklin Park.

(54) If the ordinance was adopted on November 20,

1989 by the Village of South Holland.

(55) If the ordinance was adopted on July 14, 1992 by

the Village of Riverdale.

(56) If the ordinance was adopted on December 29,

1986 by the City of Galesburg.

(57) If the ordinance was adopted on April 1, 1985 by

the City of Galesburg.

(58) If the ordinance was adopted on May 21, 1990 by

the City of West Chicago.

(59) If the ordinance was adopted on December 16,

1986 by the City of Oak Forest.

(60) If the ordinance was adopted in 1999 by the City

of Villa Grove.

(61) If the ordinance was adopted on January 13, 1987

by the Village of Mt. Zion.

(62) If the ordinance was adopted on December 30,

1986 by the Village of Manteno.

(63) If the ordinance was adopted on April 3, 1989 by

the City of Chicago Heights.

(64) If the ordinance was adopted on January 6, 1999

by the Village of Rosemont.

(65) If the ordinance was adopted on December 19,

2000 by the Village of Stone Park.

(66) If the ordinance was adopted on December 22,

1986 by the City of DeKalb.

(67) If the ordinance was adopted on December 2, 1986

by the City of Aurora.

(68) If the ordinance was adopted on December 31,

1986 by the Village of Milan.

(69) If the ordinance was adopted on September 8,

1994 by the City of West Frankfort.

(70) If the ordinance was adopted on December 23,

1986 by the Village of Libertyville.

(71) If the ordinance was adopted on December 22,

1986 by the Village of Hoffman Estates.

(72) If the ordinance was adopted on September 17,

1986 by the Village of Sherman.

(73) If the ordinance was adopted on December 16,

1986 by the City of Macomb.

(74) If the ordinance was adopted on June 11, 2002 by

the City of East Peoria to create the West Washington Street TIF.

(75) If the ordinance was adopted on June 11, 2002 by

the City of East Peoria to create the Camp Street TIF.

(76) If the ordinance was adopted on August 7, 2000

by the City of Des Plaines.

(77) If the ordinance was adopted on December 22,

1986 by the City of Washington to create the Washington Square TIF #2.

(78) If the ordinance was adopted on December 29,

1986 by the City of Morris.

(79) If the ordinance was adopted on July 6, 1998 by

the Village of Steeleville.

(80) If the ordinance was adopted on December 29,

1986 by the City of Pontiac to create TIF I (the Main St TIF).

(81) If the ordinance was adopted on December 29,

1986 by the City of Pontiac to create TIF II (the Interstate TIF).

(82) If the ordinance was adopted on November 6, 2002

by the City of Chicago to create the Madden/Wells TIF District.

(83) If the ordinance was adopted on November 4, 1998

by the City of Chicago to create the Roosevelt/Racine TIF District.

(84) If the ordinance was adopted on June 10, 1998 by

the City of Chicago to create the Stony Island Commercial/Burnside Industrial Corridors TIF District.

(85) If the ordinance was adopted on November 29,

1989 by the City of Chicago to create the Englewood Mall TIF District.

(86) If the ordinance was adopted on December 27,

1986 by the City of Mendota.

(87) If the ordinance was adopted on December 31,

1986 by the Village of Cahokia.

(88) If the ordinance was adopted on September 20,

1999 by the City of Belleville.

(89) If the ordinance was adopted on December 30,

1986 by the Village of Bellevue to create the Bellevue TIF District 1.

(90) If the ordinance was adopted on December 13,

1993 by the Village of Crete.

(91) If the ordinance was adopted on February 12,

2001 by the Village of Crete.

(92) If the ordinance was adopted on April 23, 2001

by the Village of Crete.

(93) If the ordinance was adopted on December 16,

1986 by the City of Champaign.

(94) If the ordinance was adopted on December 20,

1986 by the City of Charleston.

(95) If the ordinance was adopted on June 6, 1989 by

the Village of Romeoville.

(96) If the ordinance was adopted on October 14, 1993

and amended on August 2, 2010 by the City of Venice.

(97) If the ordinance was adopted on June 1, 1994 by

the City of Markham.

(98) If the ordinance was adopted on May 19, 1998 by

the Village of Bensenville.

(99) If the ordinance was adopted on November 12,

1987 by the City of Dixon.

(100) If the ordinance was adopted on December 20,

1988 by the Village of Lansing.

(101) If the ordinance was adopted on October 27,

1998 by the City of Moline.

(102) If the ordinance was adopted on May 21, 1991 by

the Village of Glenwood.

(103) If the ordinance was adopted on January 28,

1992 by the City of East Peoria.

(104) If the ordinance was adopted on December 14,

1998 by the City of Carlyle.

(105) If the ordinance was adopted on May 17, 2000,

as subsequently amended, by the City of Chicago to create the Midwest Redevelopment TIF District.

(106) If the ordinance was adopted on September 13,

1989 by the City of Chicago to create the Michigan/Cermak Area TIF District.

(107) If the ordinance was adopted on March 30, 1992

by the Village of Ohio.

(108) If the ordinance was adopted on July 6, 1998 by

the Village of Orangeville.

(109) If the ordinance was adopted on December 16,

1997 by the Village of Germantown.

(110) If the ordinance was adopted on April 28, 2003

by Gibson City.

(111) If the ordinance was adopted on December 18,

1990 by the Village of Washington Park, but only after the Village of Washington Park becomes compliant with the reporting requirements under subsection (d) of Section 11-74.4-5, and after the State Comptroller's certification of such compliance.

(112) If the ordinance was adopted on February 28,

2000 by the City of Harvey.

(113) If the ordinance was adopted on January 11,

1991 by the City of Chicago to create the Read/Dunning TIF District.

(114) If the ordinance was adopted on July 24, 1991

by the City of Chicago to create the Sanitary and Ship Canal TIF District.

(115) If the ordinance was adopted on December 4,

2007 by the City of Naperville.

(116) If the ordinance was adopted on July 1, 2002 by

the Village of Arlington Heights.

(117) If the ordinance was adopted on February 11,

1991 by the Village of Machesney Park.

(118) If the ordinance was adopted on December 29,

1993 by the City of Ottawa.

(119) If the ordinance was adopted on June 4, 1991 by

the Village of Lansing.

(120) If the ordinance was adopted on February 10,

2004 by the Village of Fox Lake.

(121) If the ordinance was adopted on December 22,

1992 by the City of Fairfield.

(122) If the ordinance was adopted on February 10,

1992 by the City of Mt. Sterling.

(123) If the ordinance was adopted on March 15, 2004

by the City of Batavia.

(124) If the ordinance was adopted on March 18, 2002

by the Village of Lake Zurich.

(125) If the ordinance was adopted on September 23,

1997 by the City of Granite City.

(126) If the ordinance was adopted on May 8, 2013 by

the Village of Rosemont to create the Higgins Road/River Road TIF District No. 6.

(127) If the ordinance was adopted on November 22,

1993 by the City of Arcola.

(128) If the ordinance was adopted on September 7,

2004 by the City of Arcola.

(129) If the ordinance was adopted on November 29,

1999 by the City of Paris.

(130) If the ordinance was adopted on September 20,

1994 by the City of Ottawa to create the U.S. Route 6 East Ottawa TIF.

(131) If the ordinance was adopted on May 2, 2002 by

the Village of Crestwood.

(132) If the ordinance was adopted on October 27,

1992 by the City of Blue Island.

(133) If the ordinance was adopted on December 23,

1993 by the City of Lacon.

(134) If the ordinance was adopted on May 4, 1998 by

the Village of Bradford.

(135) If the ordinance was adopted on June 11, 2002

by the City of Oak Forest.

(136) If the ordinance was adopted on November 16,

1992 by the City of Pinckneyville.

(137) If the ordinance was adopted on March 1, 2001

by the Village of South Jacksonville.

(138) If the ordinance was adopted on February 26,

1992 by the City of Chicago to create the Stockyards Southeast Quadrant TIF District.

(139) If the ordinance was adopted on January 25,

1993 by the City of LaSalle.

(140) If the ordinance was adopted on December 23,

1997 by the Village of Dieterich.

(141) If the ordinance was adopted on February 10,

2016 by the Village of Rosemont to create the Balmoral/Pearl TIF No. 8 Tax Increment Financing Redevelopment Project Area.

(142) If the ordinance was adopted on June 11, 2002

by the City of Oak Forest.

(143) If the ordinance was adopted on February 5,

1996 by the Village of Pearl City.

(d) For redevelopment project areas for which bonds were issued before July 29, 1991, or for which contracts were entered into before June 1, 1988, in connection with a redevelopment project in the area within the State Sales Tax Boundary, the estimated dates of completion of the redevelopment project and retirement of obligations to finance redevelopment project costs (including refunding bonds under Section 11-74.4-7) may be extended by municipal ordinance to December 31, 2013. The termination procedures of subsection (b) of Section 11-74.4-8 are not required for these redevelopment project areas in 2009 but are required in 2013. The extension allowed by Public Act 87-1272 shall not apply to real property tax increment allocation financing under Section 11-74.4-8.
(e) Those dates, for purposes of real property tax increment allocation financing pursuant to Section 11-74.4-8 only, shall be not more than 35 years for redevelopment project areas that were adopted on or after December 16, 1986 and for which at least $8 million worth of municipal bonds were authorized on or after December 19, 1989 but before January 1, 1990; provided that the municipality elects to extend the life of the redevelopment project area to 35 years by the adoption of an ordinance after at least 14 but not more than 30 days' written notice to the taxing bodies, that would otherwise constitute the joint review board for the redevelopment project area, before the adoption of the ordinance.
(f) Those dates, for purposes of real property tax increment allocation financing pursuant to Section 11-74.4-8 only, shall be not more than 35 years for redevelopment project areas that were established on or after December 1, 1981 but before January 1, 1982 and for which at least $1,500,000 worth of tax increment revenue bonds were authorized on or after September 30, 1990 but before July 1, 1991; provided that the municipality elects to extend the life of the redevelopment project area to 35 years by the adoption of an ordinance after at least 14 but not more than 30 days' written notice to the taxing bodies, that would otherwise constitute the joint review board for the redevelopment project area, before the adoption of the ordinance.
(f-5) Those dates, for purposes of real property tax increment allocation financing pursuant to Section 11-74.4-8 only, shall be not more than 47 years for redevelopment project areas that were established on December 29, 1981 by the City of Springfield; provided that (i) the City of Springfield adopts an ordinance extending the life of the redevelopment project area to 47 years and (ii) the City of Springfield provides notice to the taxing bodies that would otherwise constitute the joint review board for the redevelopment project area not more than 30 and not less than 14 days prior to the adoption of that ordinance.
(g) In consolidating the material relating to completion dates from Sections 11-74.4-3 and 11-74.4-7 into this Section, it is not the intent of the General Assembly to make any substantive change in the law, except for the extension of the completion dates for the City of Aurora, the Village of Milan, the City of West Frankfort, the Village of Libertyville, and the Village of Hoffman Estates set forth under items (67), (68), (69), (70), and (71) of subsection (c) of this Section.
(Source: P.A. 99-78, eff. 7-20-15; 99-136, eff. 7-24-15; 99-263, eff. 8-4-15; 99-361, eff. 1-1-16; 99-394, eff. 8-18-15; 99-495, eff. 12-17-15; 99-508, eff. 6-24-16; 99-792, eff. 8-12-16; 100-249, eff. 8-22-17.)

(Text of Section from P.A. 100-510)
Sec. 11-74.4-3.5. Completion dates for redevelopment projects.
(a) Unless otherwise stated in this Section, the estimated dates of completion of the redevelopment project and retirement of obligations issued to finance redevelopment project costs (including refunding bonds under Section 11-74.4-7) may not be later than December 31 of the year in which the payment to the municipal treasurer, as provided in subsection (b) of Section 11-74.4-8 of this Act, is to be made with respect to ad valorem taxes levied in the 23rd calendar year after the year in which the ordinance approving the redevelopment project area was adopted if the ordinance was adopted on or after January 15, 1981.
(a-5) If the redevelopment project area is located within a transit facility improvement area established pursuant to Section 11-74.4-3, the estimated dates of completion of the redevelopment project and retirement of obligations issued to finance redevelopment project costs (including refunding bonds under Section 11-74.4-7) may not be later than December 31 of the year in which the payment to the municipal treasurer, as provided in subsection (b) of Section 11-74.4-8 of this Act, is to be made with respect to ad valorem taxes levied in the 35th calendar year after the year in which the ordinance approving the redevelopment project area was adopted.
(a-7) A municipality may adopt tax increment financing for a redevelopment project area located in a transit facility improvement area that also includes real property located within an existing redevelopment project area established prior to August 12, 2016 (the effective date of Public Act 99-792). In such case: (i) the provisions of this Division shall apply with respect to the previously established redevelopment project area until the municipality adopts, as required in accordance with applicable provisions of this Division, an ordinance dissolving the special tax allocation fund for such redevelopment project area and terminating the designation of such redevelopment project area as a redevelopment project area; and (ii) after the effective date of the ordinance described in (i), the provisions of this Division shall apply with respect to the subsequently established redevelopment project area located in a transit facility improvement area.
(b) The estimated dates of completion of the redevelopment project and retirement of obligations issued to finance redevelopment project costs (including refunding bonds under Section 11-74.4-7) may not be later than December 31 of the year in which the payment to the municipal treasurer as provided in subsection (b) of Section 11-74.4-8 of this Act is to be made with respect to ad valorem taxes levied in the 32nd calendar year after the year in which the ordinance approving the redevelopment project area was adopted if the ordinance was adopted on September 9, 1999 by the Village of Downs.
The estimated dates of completion of the redevelopment project and retirement of obligations issued to finance redevelopment project costs (including refunding bonds under Section 11-74.4-7) may not be later than December 31 of the year in which the payment to the municipal treasurer as provided in subsection (b) of Section 11-74.4-8 of this Act is to be made with respect to ad valorem taxes levied in the 33rd calendar year after the year in which the ordinance approving the redevelopment project area was adopted if the ordinance was adopted on May 20, 1985 by the Village of Wheeling.
The estimated dates of completion of the redevelopment project and retirement of obligations issued to finance redevelopment project costs (including refunding bonds under Section 11-74.4-7) may not be later than December 31 of the year in which the payment to the municipal treasurer as provided in subsection (b) of Section 11-74.4-8 of this Act is to be made with respect to ad valorem taxes levied in the 28th calendar year after the year in which the ordinance approving the redevelopment project area was adopted if the ordinance was adopted on October 12, 1989 by the City of Lawrenceville.
(c) The estimated dates of completion of the redevelopment project and retirement of obligations issued to finance redevelopment project costs (including refunding bonds under Section 11-74.4-7) may not be later than December 31 of the year in which the payment to the municipal treasurer as provided in subsection (b) of Section 11-74.4-8 of this Act is to be made with respect to ad valorem taxes levied in the 35th calendar year after the year in which the ordinance approving the redevelopment project area was adopted:
(1) If the ordinance was adopted before January 15,

1981.

(2) If the ordinance was adopted in December 1983,

April 1984, July 1985, or December 1989.

(3) If the ordinance was adopted in December 1987 and

the redevelopment project is located within one mile of Midway Airport.

(4) If the ordinance was adopted before January 1,

1987 by a municipality in Mason County.

(5) If the municipality is subject to the Local

Government Financial Planning and Supervision Act or the Financially Distressed City Law.

(6) If the ordinance was adopted in December 1984 by

the Village of Rosemont.

(7) If the ordinance was adopted on December 31, 1986

by a municipality located in Clinton County for which at least $250,000 of tax increment bonds were authorized on June 17, 1997, or if the ordinance was adopted on December 31, 1986 by a municipality with a population in 1990 of less than 3,600 that is located in a county with a population in 1990 of less than 34,000 and for which at least $250,000 of tax increment bonds were authorized on June 17, 1997.

(8) If the ordinance was adopted on October 5, 1982

by the City of Kankakee, or if the ordinance was adopted on December 29, 1986 by East St. Louis.

(9) If the ordinance was adopted on November 12, 1991

by the Village of Sauget.

(10) If the ordinance was adopted on February 11,

1985 by the City of Rock Island.

(11) If the ordinance was adopted before December 18,

1986 by the City of Moline.

(12) If the ordinance was adopted in September 1988

by Sauk Village.

(13) If the ordinance was adopted in October 1993 by

Sauk Village.

(14) If the ordinance was adopted on December 29,

1986 by the City of Galva.

(15) If the ordinance was adopted in March 1991 by

the City of Centreville.

(16) If the ordinance was adopted on January 23, 1991

by the City of East St. Louis.

(17) If the ordinance was adopted on December 22,

1986 by the City of Aledo.

(18) If the ordinance was adopted on February 5, 1990

by the City of Clinton.

(19) If the ordinance was adopted on September 6,

1994 by the City of Freeport.

(20) If the ordinance was adopted on December 22,

1986 by the City of Tuscola.

(21) If the ordinance was adopted on December 23,

1986 by the City of Sparta.

(22) If the ordinance was adopted on December 23,

1986 by the City of Beardstown.

(23) If the ordinance was adopted on April 27, 1981,

October 21, 1985, or December 30, 1986 by the City of Belleville.

(24) If the ordinance was adopted on December 29,

1986 by the City of Collinsville.

(25) If the ordinance was adopted on September 14,

1994 by the City of Alton.

(26) If the ordinance was adopted on November 11,

1996 by the City of Lexington.

(27) If the ordinance was adopted on November 5, 1984

by the City of LeRoy.

(28) If the ordinance was adopted on April 3, 1991 or

June 3, 1992 by the City of Markham.

(29) If the ordinance was adopted on November 11,

1986 by the City of Pekin.

(30) If the ordinance was adopted on December 15,

1981 by the City of Champaign.

(31) If the ordinance was adopted on December 15,

1986 by the City of Urbana.

(32) If the ordinance was adopted on December 15,

1986 by the Village of Heyworth.

(33) If the ordinance was adopted on February 24,

1992 by the Village of Heyworth.

(34) If the ordinance was adopted on March 16, 1995

by the Village of Heyworth.

(35) If the ordinance was adopted on December 23,

1986 by the Town of Cicero.

(36) If the ordinance was adopted on December 30,

1986 by the City of Effingham.

(37) If the ordinance was adopted on May 9, 1991 by

the Village of Tilton.

(38) If the ordinance was adopted on October 20, 1986

by the City of Elmhurst.

(39) If the ordinance was adopted on January 19, 1988

by the City of Waukegan.

(40) If the ordinance was adopted on September 21,

1998 by the City of Waukegan.

(41) If the ordinance was adopted on December 31,

1986 by the City of Sullivan.

(42) If the ordinance was adopted on December 23,

1991 by the City of Sullivan.

(43) If the ordinance was adopted on December 31,

1986 by the City of Oglesby.

(44) If the ordinance was adopted on July 28, 1987 by

the City of Marion.

(45) If the ordinance was adopted on April 23, 1990

by the City of Marion.

(46) If the ordinance was adopted on August 20, 1985

by the Village of Mount Prospect.

(47) If the ordinance was adopted on February 2, 1998

by the Village of Woodhull.

(48) If the ordinance was adopted on April 20, 1993

by the Village of Princeville.

(49) If the ordinance was adopted on July 1, 1986 by

the City of Granite City.

(50) If the ordinance was adopted on February 2, 1989

by the Village of Lombard.

(51) If the ordinance was adopted on December 29,

1986 by the Village of Gardner.

(52) If the ordinance was adopted on July 14, 1999 by

the Village of Paw Paw.

(53) If the ordinance was adopted on November 17,

1986 by the Village of Franklin Park.

(54) If the ordinance was adopted on November 20,

1989 by the Village of South Holland.

(55) If the ordinance was adopted on July 14, 1992 by

the Village of Riverdale.

(56) If the ordinance was adopted on December 29,

1986 by the City of Galesburg.

(57) If the ordinance was adopted on April 1, 1985 by

the City of Galesburg.

(58) If the ordinance was adopted on May 21, 1990 by

the City of West Chicago.

(59) If the ordinance was adopted on December 16,

1986 by the City of Oak Forest.

(60) If the ordinance was adopted in 1999 by the City

of Villa Grove.

(61) If the ordinance was adopted on January 13, 1987

by the Village of Mt. Zion.

(62) If the ordinance was adopted on December 30,

1986 by the Village of Manteno.

(63) If the ordinance was adopted on April 3, 1989 by

the City of Chicago Heights.

(64) If the ordinance was adopted on January 6, 1999

by the Village of Rosemont.

(65) If the ordinance was adopted on December 19,

2000 by the Village of Stone Park.

(66) If the ordinance was adopted on December 22,

1986 by the City of DeKalb.

(67) If the ordinance was adopted on December 2, 1986

by the City of Aurora.

(68) If the ordinance was adopted on December 31,

1986 by the Village of Milan.

(69) If the ordinance was adopted on September 8,

1994 by the City of West Frankfort.

(70) If the ordinance was adopted on December 23,

1986 by the Village of Libertyville.

(71) If the ordinance was adopted on December 22,

1986 by the Village of Hoffman Estates.

(72) If the ordinance was adopted on September 17,

1986 by the Village of Sherman.

(73) If the ordinance was adopted on December 16,

1986 by the City of Macomb.

(74) If the ordinance was adopted on June 11, 2002 by

the City of East Peoria to create the West Washington Street TIF.

(75) If the ordinance was adopted on June 11, 2002 by

the City of East Peoria to create the Camp Street TIF.

(76) If the ordinance was adopted on August 7, 2000

by the City of Des Plaines.

(77) If the ordinance was adopted on December 22,

1986 by the City of Washington to create the Washington Square TIF #2.

(78) If the ordinance was adopted on December 29,

1986 by the City of Morris.

(79) If the ordinance was adopted on July 6, 1998 by

the Village of Steeleville.

(80) If the ordinance was adopted on December 29,

1986 by the City of Pontiac to create TIF I (the Main St TIF).

(81) If the ordinance was adopted on December 29,

1986 by the City of Pontiac to create TIF II (the Interstate TIF).

(82) If the ordinance was adopted on November 6, 2002

by the City of Chicago to create the Madden/Wells TIF District.

(83) If the ordinance was adopted on November 4, 1998

by the City of Chicago to create the Roosevelt/Racine TIF District.

(84) If the ordinance was adopted on June 10, 1998 by

the City of Chicago to create the Stony Island Commercial/Burnside Industrial Corridors TIF District.

(85) If the ordinance was adopted on November 29,

1989 by the City of Chicago to create the Englewood Mall TIF District.

(86) If the ordinance was adopted on December 27,

1986 by the City of Mendota.

(87) If the ordinance was adopted on December 31,

1986 by the Village of Cahokia.

(88) If the ordinance was adopted on September 20,

1999 by the City of Belleville.

(89) If the ordinance was adopted on December 30,

1986 by the Village of Bellevue to create the Bellevue TIF District 1.

(90) If the ordinance was adopted on December 13,

1993 by the Village of Crete.

(91) If the ordinance was adopted on February 12,

2001 by the Village of Crete.

(92) If the ordinance was adopted on April 23, 2001

by the Village of Crete.

(93) If the ordinance was adopted on December 16,

1986 by the City of Champaign.

(94) If the ordinance was adopted on December 20,

1986 by the City of Charleston.

(95) If the ordinance was adopted on June 6, 1989 by

the Village of Romeoville.

(96) If the ordinance was adopted on October 14, 1993

and amended on August 2, 2010 by the City of Venice.

(97) If the ordinance was adopted on June 1, 1994 by

the City of Markham.

(98) If the ordinance was adopted on May 19, 1998 by

the Village of Bensenville.

(99) If the ordinance was adopted on November 12,

1987 by the City of Dixon.

(100) If the ordinance was adopted on December 20,

1988 by the Village of Lansing.

(101) If the ordinance was adopted on October 27,

1998 by the City of Moline.

(102) If the ordinance was adopted on May 21, 1991 by

the Village of Glenwood.

(103) If the ordinance was adopted on January 28,

1992 by the City of East Peoria.

(104) If the ordinance was adopted on December 14,

1998 by the City of Carlyle.

(105) If the ordinance was adopted on May 17, 2000,

as subsequently amended, by the City of Chicago to create the Midwest Redevelopment TIF District.

(106) If the ordinance was adopted on September 13,

1989 by the City of Chicago to create the Michigan/Cermak Area TIF District.

(107) If the ordinance was adopted on March 30, 1992

by the Village of Ohio.

(108) If the ordinance was adopted on July 6, 1998 by

the Village of Orangeville.

(109) If the ordinance was adopted on December 16,

1997 by the Village of Germantown.

(110) If the ordinance was adopted on April 28, 2003

by Gibson City.

(111) If the ordinance was adopted on December 18,

1990 by the Village of Washington Park, but only after the Village of Washington Park becomes compliant with the reporting requirements under subsection (d) of Section 11-74.4-5, and after the State Comptroller's certification of such compliance.

(112) If the ordinance was adopted on February 28,

2000 by the City of Harvey.

(113) If the ordinance was adopted on January 11,

1991 by the City of Chicago to create the Read/Dunning TIF District.

(114) If the ordinance was adopted on July 24, 1991

by the City of Chicago to create the Sanitary and Ship Canal TIF District.

(115) If the ordinance was adopted on December 4,

2007 by the City of Naperville.

(116) If the ordinance was adopted on July 1, 2002 by

the Village of Arlington Heights.

(117) If the ordinance was adopted on February 11,

1991 by the Village of Machesney Park.

(118) If the ordinance was adopted on December 29,

1993 by the City of Ottawa.

(119) If the ordinance was adopted on June 4, 1991 by

the Village of Lansing.

(120) If the ordinance was adopted on February 10,

2004 by the Village of Fox Lake.

(121) If the ordinance was adopted on December 22,

1992 by the City of Fairfield.

(122) If the ordinance was adopted on February 10,

1992 by the City of Mt. Sterling.

(123) If the ordinance was adopted on March 15, 2004

by the City of Batavia.

(124) If the ordinance was adopted on March 18, 2002

by the Village of Lake Zurich.

(125) If the ordinance was adopted on September 23,

1997 by the City of Granite City.

(126) If the ordinance was adopted on May 8, 2013 by

the Village of Rosemont to create the Higgins Road/River Road TIF District No. 6.

(127) If the ordinance was adopted on November 22,

1993 by the City of Arcola.

(128) If the ordinance was adopted on September 7,

2004 by the City of Arcola.

(129) If the ordinance was adopted on November 29,

1999 by the City of Paris.

(130) If the ordinance was adopted on September 20,

1994 by the City of Ottawa to create the U.S. Route 6 East Ottawa TIF.

(131) If the ordinance was adopted on May 2, 2002 by

the Village of Crestwood.

(132) If the ordinance was adopted on October 27,

1992 by the City of Blue Island.

(133) If the ordinance was adopted on December 23,

1993 by the City of Lacon.

(134) If the ordinance was adopted on May 4, 1998 by

the Village of Bradford.

(135) If the ordinance was adopted on June 11, 2002

by the City of Oak Forest.

(136) If the ordinance was adopted on November 16,

1992 by the City of Pinckneyville.

(137) If the ordinance was adopted on March 1, 2001

by the Village of South Jacksonville.

(138) If the ordinance was adopted on February 26,

1992 by the City of Chicago to create the Stockyards Southeast Quadrant TIF District.

(139) If the ordinance was adopted on January 25,

1993 by the City of LaSalle.

(140) If the ordinance was adopted on December 23,

1997 by the Village of Dieterich.

(141) If the ordinance was adopted on February 10,

2016 by the Village of Rosemont to create the Balmoral/Pearl TIF No. 8 Tax Increment Financing Redevelopment Project Area.

(142) If the ordinance was adopted on June 11, 2002

by the City of Oak Forest.

(143) If the ordinance was adopted on December 21,

1994 by the City of Calumet City.

(d) For redevelopment project areas for which bonds were issued before July 29, 1991, or for which contracts were entered into before June 1, 1988, in connection with a redevelopment project in the area within the State Sales Tax Boundary, the estimated dates of completion of the redevelopment project and retirement of obligations to finance redevelopment project costs (including refunding bonds under Section 11-74.4-7) may be extended by municipal ordinance to December 31, 2013. The termination procedures of subsection (b) of Section 11-74.4-8 are not required for these redevelopment project areas in 2009 but are required in 2013. The extension allowed by Public Act 87-1272 shall not apply to real property tax increment allocation financing under Section 11-74.4-8.
(e) Those dates, for purposes of real property tax increment allocation financing pursuant to Section 11-74.4-8 only, shall be not more than 35 years for redevelopment project areas that were adopted on or after December 16, 1986 and for which at least $8 million worth of municipal bonds were authorized on or after December 19, 1989 but before January 1, 1990; provided that the municipality elects to extend the life of the redevelopment project area to 35 years by the adoption of an ordinance after at least 14 but not more than 30 days' written notice to the taxing bodies, that would otherwise constitute the joint review board for the redevelopment project area, before the adoption of the ordinance.
(f) Those dates, for purposes of real property tax increment allocation financing pursuant to Section 11-74.4-8 only, shall be not more than 35 years for redevelopment project areas that were established on or after December 1, 1981 but before January 1, 1982 and for which at least $1,500,000 worth of tax increment revenue bonds were authorized on or after September 30, 1990 but before July 1, 1991; provided that the municipality elects to extend the life of the redevelopment project area to 35 years by the adoption of an ordinance after at least 14 but not more than 30 days' written notice to the taxing bodies, that would otherwise constitute the joint review board for the redevelopment project area, before the adoption of the ordinance.
(f-5) Those dates, for purposes of real property tax increment allocation financing pursuant to Section 11-74.4-8 only, shall be not more than 47 years for redevelopment project areas that were established on December 29, 1981 by the City of Springfield; provided that (i) the City of Springfield adopts an ordinance extending the life of the redevelopment project area to 47 years and (ii) the City of Springfield provides notice to the taxing bodies that would otherwise constitute the joint review board for the redevelopment project area not more than 30 and not less than 14 days prior to the adoption of that ordinance.
(g) In consolidating the material relating to completion dates from Sections 11-74.4-3 and 11-74.4-7 into this Section, it is not the intent of the General Assembly to make any substantive change in the law, except for the extension of the completion dates for the City of Aurora, the Village of Milan, the City of West Frankfort, the Village of Libertyville, and the Village of Hoffman Estates set forth under items (67), (68), (69), (70), and (71) of subsection (c) of this Section.
(Source: P.A. 99-78, eff. 7-20-15; 99-136, eff. 7-24-15; 99-263, eff. 8-4-15; 99-361, eff. 1-1-16; 99-394, eff. 8-18-15; 99-495, eff. 12-17-15; 99-508, eff. 6-24-16; 99-792, eff. 8-12-16; 100-510, eff. 9-15-17.)

(65 ILCS 5/11-74.4-4) (from Ch. 24, par. 11-74.4-4)
Sec. 11-74.4-4. Municipal powers and duties; redevelopment project areas. The changes made by this amendatory Act of the 91st General Assembly do not apply to a municipality that, (i) before the effective date of this amendatory Act of the 91st General Assembly, has adopted an ordinance or resolution fixing a time and place for a public hearing under Section 11-74.4-5 or (ii) before July 1, 1999, has adopted an ordinance or resolution providing for a feasibility study under Section 11-74.4-4.1, but has not yet adopted an ordinance approving redevelopment plans and redevelopment projects or designating redevelopment project areas under this Section, until after that municipality adopts an ordinance approving redevelopment plans and redevelopment projects or designating redevelopment project areas under this Section; thereafter the changes made by this amendatory Act of the 91st General Assembly apply to the same extent that they apply to redevelopment plans and redevelopment projects that were approved and redevelopment projects that were designated before the effective date of this amendatory Act of the 91st General Assembly.
A municipality may:
(a) By ordinance introduced in the governing body of

the municipality within 14 to 90 days from the completion of the hearing specified in Section 11-74.4-5 approve redevelopment plans and redevelopment projects, and designate redevelopment project areas pursuant to notice and hearing required by this Act. No redevelopment project area shall be designated unless a plan and project are approved prior to the designation of such area and such area shall include only those contiguous parcels of real property and improvements thereon substantially benefited by the proposed redevelopment project improvements. Upon adoption of the ordinances, the municipality shall forthwith transmit to the county clerk of the county or counties within which the redevelopment project area is located a certified copy of the ordinances, a legal description of the redevelopment project area, a map of the redevelopment project area, identification of the year that the county clerk shall use for determining the total initial equalized assessed value of the redevelopment project area consistent with subsection (a) of Section 11-74.4-9, and a list of the parcel or tax identification number of each parcel of property included in the redevelopment project area.

(b) Make and enter into all contracts with property

owners, developers, tenants, overlapping taxing bodies, and others necessary or incidental to the implementation and furtherance of its redevelopment plan and project. Contract provisions concerning loan repayment obligations in contracts entered into on or after the effective date of this amendatory Act of the 93rd General Assembly shall terminate no later than the last to occur of the estimated dates of completion of the redevelopment project and retirement of the obligations issued to finance redevelopment project costs as required by item (3) of subsection (n) of Section 11-74.4-3. Payments received under contracts entered into by the municipality prior to the effective date of this amendatory Act of the 93rd General Assembly that are received after the redevelopment project area has been terminated by municipal ordinance shall be deposited into a special fund of the municipality to be used for other community redevelopment needs within the redevelopment project area.

(c) Within a redevelopment project area, acquire by

purchase, donation, lease or eminent domain; own, convey, lease, mortgage or dispose of land and other property, real or personal, or rights or interests therein, and grant or acquire licenses, easements and options with respect thereto, all in the manner and at such price the municipality determines is reasonably necessary to achieve the objectives of the redevelopment plan and project. No conveyance, lease, mortgage, disposition of land or other property owned by a municipality, or agreement relating to the development of such municipal property shall be made except upon the adoption of an ordinance by the corporate authorities of the municipality. Furthermore, no conveyance, lease, mortgage, or other disposition of land owned by a municipality or agreement relating to the development of such municipal property shall be made without making public disclosure of the terms of the disposition and all bids and proposals made in response to the municipality's request. The procedures for obtaining such bids and proposals shall provide reasonable opportunity for any person to submit alternative proposals or bids.

(d) Within a redevelopment project area, clear any

area by demolition or removal of any existing buildings and structures.

(e) Within a redevelopment project area, renovate or

rehabilitate or construct any structure or building, as permitted under this Act.

(f) Install, repair, construct, reconstruct or

relocate streets, utilities and site improvements essential to the preparation of the redevelopment area for use in accordance with a redevelopment plan.

(g) Within a redevelopment project area, fix, charge

and collect fees, rents and charges for the use of any building or property owned or leased by it or any part thereof, or facility therein.

(h) Accept grants, guarantees and donations of

property, labor, or other things of value from a public or private source for use within a project redevelopment area.

(i) Acquire and construct public facilities within a

redevelopment project area, as permitted under this Act.

(j) Incur project redevelopment costs and reimburse

developers who incur redevelopment project costs authorized by a redevelopment agreement; provided, however, that on and after the effective date of this amendatory Act of the 91st General Assembly, no municipality shall incur redevelopment project costs (except for planning costs and any other eligible costs authorized by municipal ordinance or resolution that are subsequently included in the redevelopment plan for the area and are incurred by the municipality after the ordinance or resolution is adopted) that are not consistent with the program for accomplishing the objectives of the redevelopment plan as included in that plan and approved by the municipality until the municipality has amended the redevelopment plan as provided elsewhere in this Act.

(k) Create a commission of not less than 5 or more

than 15 persons to be appointed by the mayor or president of the municipality with the consent of the majority of the governing board of the municipality. Members of a commission appointed after the effective date of this amendatory Act of 1987 shall be appointed for initial terms of 1, 2, 3, 4 and 5 years, respectively, in such numbers as to provide that the terms of not more than 1/3 of all such members shall expire in any one year. Their successors shall be appointed for a term of 5 years. The commission, subject to approval of the corporate authorities may exercise the powers enumerated in this Section. The commission shall also have the power to hold the public hearings required by this division and make recommendations to the corporate authorities concerning the adoption of redevelopment plans, redevelopment projects and designation of redevelopment project areas.

(l) Make payment in lieu of taxes or a portion

thereof to taxing districts. If payments in lieu of taxes or a portion thereof are made to taxing districts, those payments shall be made to all districts within a project redevelopment area on a basis which is proportional to the current collections of revenue which each taxing district receives from real property in the redevelopment project area.

(m) Exercise any and all other powers necessary to

effectuate the purposes of this Act.

(n) If any member of the corporate authority, a

member of a commission established pursuant to Section 11-74.4-4(k) of this Act, or an employee or consultant of the municipality involved in the planning and preparation of a redevelopment plan, or project for a redevelopment project area or proposed redevelopment project area, as defined in Sections 11-74.4-3(i) through (k) of this Act, owns or controls an interest, direct or indirect, in any property included in any redevelopment area, or proposed redevelopment area, he or she shall disclose the same in writing to the clerk of the municipality, and shall also so disclose the dates and terms and conditions of any disposition of any such interest, which disclosures shall be acknowledged by the corporate authorities and entered upon the minute books of the corporate authorities. If an individual holds such an interest then that individual shall refrain from any further official involvement in regard to such redevelopment plan, project or area, from voting on any matter pertaining to such redevelopment plan, project or area, or communicating with other members concerning corporate authorities, commission or employees concerning any matter pertaining to said redevelopment plan, project or area. Furthermore, no such member or employee shall acquire of any interest direct, or indirect, in any property in a redevelopment area or proposed redevelopment area after either (a) such individual obtains knowledge of such plan, project or area or (b) first public notice of such plan, project or area pursuant to Section 11-74.4-6 of this Division, whichever occurs first. For the purposes of this subsection, a property interest acquired in a single parcel of property by a member of the corporate authority, which property is used exclusively as the member's primary residence, shall not be deemed to constitute an interest in any property included in a redevelopment area or proposed redevelopment area that was established before December 31, 1989, but the member must disclose the acquisition to the municipal clerk under the provisions of this subsection. A single property interest acquired within one year after the effective date of this amendatory Act of the 94th General Assembly or 2 years after the effective date of this amendatory Act of the 95th General Assembly by a member of the corporate authority does not constitute an interest in any property included in any redevelopment area or proposed redevelopment area, regardless of when the redevelopment area was established, if (i) the property is used exclusively as the member's primary residence, (ii) the member discloses the acquisition to the municipal clerk under the provisions of this subsection, (iii) the acquisition is for fair market value, (iv) the member acquires the property as a result of the property being publicly advertised for sale, and (v) the member refrains from voting on, and communicating with other members concerning, any matter when the benefits to the redevelopment project or area would be significantly greater than the benefits to the municipality as a whole. For the purposes of this subsection, a month-to-month leasehold interest in a single parcel of property by a member of the corporate authority shall not be deemed to constitute an interest in any property included in any redevelopment area or proposed redevelopment area, but the member must disclose the interest to the municipal clerk under the provisions of this subsection.

(o) Create a Tax Increment Economic Development

Advisory Committee to be appointed by the Mayor or President of the municipality with the consent of the majority of the governing board of the municipality, the members of which Committee shall be appointed for initial terms of 1, 2, 3, 4 and 5 years respectively, in such numbers as to provide that the terms of not more than 1/3 of all such members shall expire in any one year. Their successors shall be appointed for a term of 5 years. The Committee shall have none of the powers enumerated in this Section. The Committee shall serve in an advisory capacity only. The Committee may advise the governing Board of the municipality and other municipal officials regarding development issues and opportunities within the redevelopment project area or the area within the State Sales Tax Boundary. The Committee may also promote and publicize development opportunities in the redevelopment project area or the area within the State Sales Tax Boundary.

(p) Municipalities may jointly undertake and perform

redevelopment plans and projects and utilize the provisions of the Act wherever they have contiguous redevelopment project areas or they determine to adopt tax increment financing with respect to a redevelopment project area which includes contiguous real property within the boundaries of the municipalities, and in doing so, they may, by agreement between municipalities, issue obligations, separately or jointly, and expend revenues received under the Act for eligible expenses anywhere within contiguous redevelopment project areas or as otherwise permitted in the Act. With respect to redevelopment project areas that are established within a transit facility improvement area, the provisions of this subsection apply only with respect to such redevelopment project areas that are contiguous to each other.

(q) Utilize revenues, other than State sales tax

increment revenues, received under this Act from one redevelopment project area for eligible costs in another redevelopment project area that is:

(i) contiguous to the redevelopment project area

from which the revenues are received;

(ii) separated only by a public right of way from

the redevelopment project area from which the revenues are received; or

(iii) separated only by forest preserve property

from the redevelopment project area from which the revenues are received if the closest boundaries of the redevelopment project areas that are separated by the forest preserve property are less than one mile apart.

Utilize tax increment revenues for eligible costs

that are received from a redevelopment project area created under the Industrial Jobs Recovery Law that is either contiguous to, or is separated only by a public right of way from, the redevelopment project area created under this Act which initially receives these revenues. Utilize revenues, other than State sales tax increment revenues, by transferring or loaning such revenues to a redevelopment project area created under the Industrial Jobs Recovery Law that is either contiguous to, or separated only by a public right of way from the redevelopment project area that initially produced and received those revenues; and, if the redevelopment project area (i) was established before the effective date of this amendatory Act of the 91st General Assembly and (ii) is located within a municipality with a population of more than 100,000, utilize revenues or proceeds of obligations authorized by Section 11-74.4-7 of this Act, other than use or occupation tax revenues, to pay for any redevelopment project costs as defined by subsection (q) of Section 11-74.4-3 to the extent that the redevelopment project costs involve public property that is either contiguous to, or separated only by a public right of way from, a redevelopment project area whether or not redevelopment project costs or the source of payment for the costs are specifically set forth in the redevelopment plan for the redevelopment project area.

(r) If no redevelopment project has been initiated in

a redevelopment project area within 7 years after the area was designated by ordinance under subsection (a), the municipality shall adopt an ordinance repealing the area's designation as a redevelopment project area; provided, however, that if an area received its designation more than 3 years before the effective date of this amendatory Act of 1994 and no redevelopment project has been initiated within 4 years after the effective date of this amendatory Act of 1994, the municipality shall adopt an ordinance repealing its designation as a redevelopment project area. Initiation of a redevelopment project shall be evidenced by either a signed redevelopment agreement or expenditures on eligible redevelopment project costs associated with a redevelopment project.

Notwithstanding any other provision of this Section

to the contrary, with respect to a redevelopment project area designated by an ordinance that was adopted on July 29, 1998 by the City of Chicago, the City of Chicago shall adopt an ordinance repealing the area's designation as a redevelopment project area if no redevelopment project has been initiated in the redevelopment project area within 15 years after the designation of the area. The City of Chicago may retroactively repeal any ordinance adopted by the City of Chicago, pursuant to this subsection (r), that repealed the designation of a redevelopment project area designated by an ordinance that was adopted by the City of Chicago on July 29, 1998. The City of Chicago has 90 days after the effective date of this amendatory Act to repeal the ordinance. The changes to this Section made by this amendatory Act of the 96th General Assembly apply retroactively to July 27, 2005.

(Source: P.A. 99-792, eff. 8-12-16.)

(65 ILCS 5/11-74.4-4.1)
Sec. 11-74.4-4.1. Feasibility study.
(a) If a municipality by its corporate authorities, or as it may determine by any commission designated under subsection (k) of Section 11-74.4-4, adopts an ordinance or resolution providing for a feasibility study on the designation of an area as a redevelopment project area, a copy of the ordinance or resolution shall immediately be sent to all taxing districts that would be affected by the designation.
On and after the effective date of this amendatory Act of the 91st General Assembly, the ordinance or resolution shall include:
(1) The boundaries of the area to be studied for

possible designation as a redevelopment project area.

(2) The purpose or purposes of the proposed

redevelopment plan and project.

(3) A general description of tax increment allocation

financing under this Act.

(4) The name, phone number, and address of the

municipal officer who can be contacted for additional information about the proposed redevelopment project area and who should receive all comments and suggestions regarding the redevelopment of the area to be studied.

(b) If one of the purposes of the planned redevelopment project area should reasonably be expected to result in the displacement of residents from 10 or more inhabited residential units, the municipality shall adopt a resolution or ordinance providing for the feasibility study described in subsection (a). The ordinance or resolution shall also require that the feasibility study include the preparation of the housing impact study set forth in paragraph (5) of subsection (n) of Section 11-74.4-3. If the redevelopment plan will not result in displacement of residents from 10 or more inhabited residential units, and the municipality certifies in the plan that such displacement will not result from the plan, then a resolution or ordinance need not be adopted.
(c) As used in this Section, "feasibility study" means a preliminary report to assist a municipality to determine whether or not tax increment allocation financing is appropriate for effective redevelopment of a proposed redevelopment project area.
(Source: P.A. 92-263, eff. 8-7-01; 92-624, eff. 7-11-02; 93-298, eff. 7-23-03.)

(65 ILCS 5/11-74.4-4.2)
Sec. 11-74.4-4.2. Interested parties registry. On and after the effective date of this amendatory Act of the 91st General Assembly, the municipality shall by its corporate authority create an "interested parties" registry for activities related to the redevelopment project area. The municipality shall adopt reasonable registration rules and shall prescribe the necessary registration forms for residents and organizations active within the municipality that seek to be placed on the "interested parties" registry. At a minimum, the rules for registration shall provide for a renewable period of registration of not less than 3 years and notification to registered organizations and individuals by mail at the address provided upon registration prior to termination of their registration, unless the municipality decides that it will establish a policy of not terminating interested parties from the registry, in which case no notice will be required. Such rules shall not be used to prohibit or otherwise interfere with the ability of eligible organizations and individuals to register for receipt of information to which they are entitled under this statute, including the information required by:
(1) subsection (a) of Section 11-74.4-5;
(2) paragraph (9) of subsection (d) of Section 11-74.4-5; and
(3) subsection (e) of Section 11-74.4-6.
(Source: P.A. 91-478, eff. 11-1-99.)

(65 ILCS 5/11-74.4-5) (from Ch. 24, par. 11-74.4-5)
Sec. 11-74.4-5. Public hearing; joint review board.
(a) The changes made by this amendatory Act of the 91st General Assembly do not apply to a municipality that, (i) before the effective date of this amendatory Act of the 91st General Assembly, has adopted an ordinance or resolution fixing a time and place for a public hearing under this Section or (ii) before July 1, 1999, has adopted an ordinance or resolution providing for a feasibility study under Section 11-74.4-4.1, but has not yet adopted an ordinance approving redevelopment plans and redevelopment projects or designating redevelopment project areas under Section 11-74.4-4, until after that municipality adopts an ordinance approving redevelopment plans and redevelopment projects or designating redevelopment project areas under Section 11-74.4-4; thereafter the changes made by this amendatory Act of the 91st General Assembly apply to the same extent that they apply to redevelopment plans and redevelopment projects that were approved and redevelopment projects that were designated before the effective date of this amendatory Act of the 91st General Assembly.
Prior to the adoption of an ordinance proposing the designation of a redevelopment project area, or approving a redevelopment plan or redevelopment project, the municipality by its corporate authorities, or as it may determine by any commission designated under subsection (k) of Section 11-74.4-4 shall adopt an ordinance or resolution fixing a time and place for public hearing. At least 10 days prior to the adoption of the ordinance or resolution establishing the time and place for the public hearing, the municipality shall make available for public inspection a redevelopment plan or a separate report that provides in reasonable detail the basis for the eligibility of the redevelopment project area. The report along with the name of a person to contact for further information shall be sent within a reasonable time after the adoption of such ordinance or resolution to the affected taxing districts by certified mail. On and after the effective date of this amendatory Act of the 91st General Assembly, the municipality shall print in a newspaper of general circulation within the municipality a notice that interested persons may register with the municipality in order to receive information on the proposed designation of a redevelopment project area or the approval of a redevelopment plan. The notice shall state the place of registration and the operating hours of that place. The municipality shall have adopted reasonable rules to implement this registration process under Section 11-74.4-4.2. The municipality shall provide notice of the availability of the redevelopment plan and eligibility report, including how to obtain this information, by mail within a reasonable time after the adoption of the ordinance or resolution, to all residential addresses that, after a good faith effort, the municipality determines are located outside the proposed redevelopment project area and within 750 feet of the boundaries of the proposed redevelopment project area. This requirement is subject to the limitation that in a municipality with a population of over 100,000, if the total number of residential addresses outside the proposed redevelopment project area and within 750 feet of the boundaries of the proposed redevelopment project area exceeds 750, the municipality shall be required to provide the notice to only the 750 residential addresses that, after a good faith effort, the municipality determines are outside the proposed redevelopment project area and closest to the boundaries of the proposed redevelopment project area. Notwithstanding the foregoing, notice given after August 7, 2001 (the effective date of Public Act 92-263) and before the effective date of this amendatory Act of the 92nd General Assembly to residential addresses within 750 feet of the boundaries of a proposed redevelopment project area shall be deemed to have been sufficiently given in compliance with this Act if given only to residents outside the boundaries of the proposed redevelopment project area. The notice shall also be provided by the municipality, regardless of its population, to those organizations and residents that have registered with the municipality for that information in accordance with the registration guidelines established by the municipality under Section 11-74.4-4.2.
At the public hearing any interested person or affected taxing district may file with the municipal clerk written objections to and may be heard orally in respect to any issues embodied in the notice. The municipality shall hear all protests and objections at the hearing and the hearing may be adjourned to another date without further notice other than a motion to be entered upon the minutes fixing the time and place of the subsequent hearing. At the public hearing or at any time prior to the adoption by the municipality of an ordinance approving a redevelopment plan, the municipality may make changes in the redevelopment plan. Changes which (1) add additional parcels of property to the proposed redevelopment project area, (2) substantially affect the general land uses proposed in the redevelopment plan, (3) substantially change the nature of or extend the life of the redevelopment project, or (4) increase the number of inhabited residential units to be displaced from the redevelopment project area, as measured from the time of creation of the redevelopment project area, to a total of more than 10, shall be made only after the municipality gives notice, convenes a joint review board, and conducts a public hearing pursuant to the procedures set forth in this Section and in Section 11-74.4-6 of this Act. Changes which do not (1) add additional parcels of property to the proposed redevelopment project area, (2) substantially affect the general land uses proposed in the redevelopment plan, (3) substantially change the nature of or extend the life of the redevelopment project, or (4) increase the number of inhabited residential units to be displaced from the redevelopment project area, as measured from the time of creation of the redevelopment project area, to a total of more than 10, may be made without further hearing, provided that the municipality shall give notice of any such changes by mail to each affected taxing district and registrant on the interested parties registry, provided for under Section 11-74.4-4.2, and by publication in a newspaper of general circulation within the affected taxing district. Such notice by mail and by publication shall each occur not later than 10 days following the adoption by ordinance of such changes. Hearings with regard to a redevelopment project area, project or plan may be held simultaneously.
(b) Prior to holding a public hearing to approve or amend a redevelopment plan or to designate or add additional parcels of property to a redevelopment project area, the municipality shall convene a joint review board. The board shall consist of a representative selected by each community college district, local elementary school district and high school district or each local community unit school district, park district, library district, township, fire protection district, and county that will have the authority to directly levy taxes on the property within the proposed redevelopment project area at the time that the proposed redevelopment project area is approved, a representative selected by the municipality and a public member. The public member shall first be selected and then the board's chairperson shall be selected by a majority of the board members present and voting.
For redevelopment project areas with redevelopment plans or proposed redevelopment plans that would result in the displacement of residents from 10 or more inhabited residential units or that include 75 or more inhabited residential units, the public member shall be a person who resides in the redevelopment project area. If, as determined by the housing impact study provided for in paragraph (5) of subsection (n) of Section 11-74.4-3, or if no housing impact study is required then based on other reasonable data, the majority of residential units are occupied by very low, low, or moderate income households, as defined in Section 3 of the Illinois Affordable Housing Act, the public member shall be a person who resides in very low, low, or moderate income housing within the redevelopment project area. Municipalities with fewer than 15,000 residents shall not be required to select a person who lives in very low, low, or moderate income housing within the redevelopment project area, provided that the redevelopment plan or project will not result in displacement of residents from 10 or more inhabited units, and the municipality so certifies in the plan. If no person satisfying these requirements is available or if no qualified person will serve as the public member, then the joint review board is relieved of this paragraph's selection requirements for the public member.
Within 90 days of the effective date of this amendatory Act of the 91st General Assembly, each municipality that designated a redevelopment project area for which it was not required to convene a joint review board under this Section shall convene a joint review board to perform the duties specified under paragraph (e) of this Section.
All board members shall be appointed and the first board meeting shall be held at least 14 days but not more than 28 days after the mailing of notice by the municipality to the taxing districts as required by Section 11-74.4-6(c). Notwithstanding the preceding sentence, a municipality that adopted either a public hearing resolution or a feasibility resolution between July 1, 1999 and July 1, 2000 that called for the meeting of the joint review board within 14 days of notice of public hearing to affected taxing districts is deemed to be in compliance with the notice, meeting, and public hearing provisions of the Act. Such notice shall also advise the taxing bodies represented on the joint review board of the time and place of the first meeting of the board. Additional meetings of the board shall be held upon the call of any member. The municipality seeking designation of the redevelopment project area shall provide administrative support to the board.
The board shall review (i) the public record, planning documents and proposed ordinances approving the redevelopment plan and project and (ii) proposed amendments to the redevelopment plan or additions of parcels of property to the redevelopment project area to be adopted by the municipality. As part of its deliberations, the board may hold additional hearings on the proposal. A board's recommendation shall be an advisory, non-binding recommendation. The recommendation shall be adopted by a majority of those members present and voting. The recommendations shall be submitted to the municipality within 30 days after convening of the board. Failure of the board to submit its report on a timely basis shall not be cause to delay the public hearing or any other step in the process of designating or amending the redevelopment project area but shall be deemed to constitute approval by the joint review board of the matters before it.
The board shall base its recommendation to approve or disapprove the redevelopment plan and the designation of the redevelopment project area or the amendment of the redevelopment plan or addition of parcels of property to the redevelopment project area on the basis of the redevelopment project area and redevelopment plan satisfying the plan requirements, the eligibility criteria defined in Section 11-74.4-3, and the objectives of this Act.
The board shall issue a written report describing why the redevelopment plan and project area or the amendment thereof meets or fails to meet one or more of the objectives of this Act and both the plan requirements and the eligibility criteria defined in Section 11-74.4-3. In the event the Board does not file a report it shall be presumed that these taxing bodies find the redevelopment project area and redevelopment plan satisfy the objectives of this Act and the plan requirements and eligibility criteria.
If the board recommends rejection of the matters before it, the municipality will have 30 days within which to resubmit the plan or amendment. During this period, the municipality will meet and confer with the board and attempt to resolve those issues set forth in the board's written report that led to the rejection of the plan or amendment.
Notwithstanding the resubmission set forth above, the municipality may commence the scheduled public hearing and either adjourn the public hearing or continue the public hearing until a date certain. Prior to continuing any public hearing to a date certain, the municipality shall announce during the public hearing the time, date, and location for the reconvening of the public hearing. Any changes to the redevelopment plan necessary to satisfy the issues set forth in the joint review board report shall be the subject of a public hearing before the hearing is adjourned if the changes would (1) substantially affect the general land uses proposed in the redevelopment plan, (2) substantially change the nature of or extend the life of the redevelopment project, or (3) increase the number of inhabited residential units to be displaced from the redevelopment project area, as measured from the time of creation of the redevelopment project area, to a total of more than 10. Changes to the redevelopment plan necessary to satisfy the issues set forth in the joint review board report shall not require any further notice or convening of a joint review board meeting, except that any changes to the redevelopment plan that would add additional parcels of property to the proposed redevelopment project area shall be subject to the notice, public hearing, and joint review board meeting requirements established for such changes by subsection (a) of Section 11-74.4-5.
In the event that the municipality and the board are unable to resolve these differences, or in the event that the resubmitted plan or amendment is rejected by the board, the municipality may proceed with the plan or amendment, but only upon a three-fifths vote of the corporate authority responsible for approval of the plan or amendment, excluding positions of members that are vacant and those members that are ineligible to vote because of conflicts of interest.
(c) After a municipality has by ordinance approved a redevelopment plan and designated a redevelopment project area, the plan may be amended and additional properties may be added to the redevelopment project area only as herein provided. Amendments which (1) add additional parcels of property to the proposed redevelopment project area, (2) substantially affect the general land uses proposed in the redevelopment plan, (3) substantially change the nature of the redevelopment project, (4) increase the total estimated redevelopment project costs set out in the redevelopment plan by more than 5% after adjustment for inflation from the date the plan was adopted, (5) add additional redevelopment project costs to the itemized list of redevelopment project costs set out in the redevelopment plan, or (6) increase the number of inhabited residential units to be displaced from the redevelopment project area, as measured from the time of creation of the redevelopment project area, to a total of more than 10, shall be made only after the municipality gives notice, convenes a joint review board, and conducts a public hearing pursuant to the procedures set forth in this Section and in Section 11-74.4-6 of this Act. Changes which do not (1) add additional parcels of property to the proposed redevelopment project area, (2) substantially affect the general land uses proposed in the redevelopment plan, (3) substantially change the nature of the redevelopment project, (4) increase the total estimated redevelopment project cost set out in the redevelopment plan by more than 5% after adjustment for inflation from the date the plan was adopted, (5) add additional redevelopment project costs to the itemized list of redevelopment project costs set out in the redevelopment plan, or (6) increase the number of inhabited residential units to be displaced from the redevelopment project area, as measured from the time of creation of the redevelopment project area, to a total of more than 10, may be made without further public hearing and related notices and procedures including the convening of a joint review board as set forth in Section 11-74.4-6 of this Act, provided that the municipality shall give notice of any such changes by mail to each affected taxing district and registrant on the interested parties registry, provided for under Section 11-74.4-4.2, and by publication in a newspaper of general circulation within the affected taxing district. Such notice by mail and by publication shall each occur not later than 10 days following the adoption by ordinance of such changes.
(d) After the effective date of this amendatory Act of the 91st General Assembly, a municipality shall submit in an electronic format the following information for each redevelopment project area (i) to the State Comptroller under Section 8-8-3.5 of the Illinois Municipal Code, subject to any extensions or exemptions provided at the Comptroller's discretion under that Section, and (ii) to all taxing districts overlapping the redevelopment project area no later than 180 days after the close of each municipal fiscal year or as soon thereafter as the audited financial statements become available and, in any case, shall be submitted before the annual meeting of the Joint Review Board to each of the taxing districts that overlap the redevelopment project area:
(1) Any amendments to the redevelopment plan, the

redevelopment project area, or the State Sales Tax Boundary.

(1.5) A list of the redevelopment project areas

administered by the municipality and, if applicable, the date each redevelopment project area was designated or terminated by the municipality.

(2) Audited financial statements of the special tax

allocation fund once a cumulative total of $100,000 has been deposited in the fund.

(3) Certification of the Chief Executive Officer of

the municipality that the municipality has complied with all of the requirements of this Act during the preceding fiscal year.

(4) An opinion of legal counsel that the municipality

is in compliance with this Act.

(5) An analysis of the special tax allocation fund

which sets forth:

(A) the balance in the special tax allocation

fund at the beginning of the fiscal year;

(B) all amounts deposited in the special tax

allocation fund by source;

(C) an itemized list of all expenditures from the

special tax allocation fund by category of permissible redevelopment project cost; and

(D) the balance in the special tax allocation

fund at the end of the fiscal year including a breakdown of that balance by source and a breakdown of that balance identifying any portion of the balance that is required, pledged, earmarked, or otherwise designated for payment of or securing of obligations and anticipated redevelopment project costs. Any portion of such ending balance that has not been identified or is not identified as being required, pledged, earmarked, or otherwise designated for payment of or securing of obligations or anticipated redevelopment projects costs shall be designated as surplus as set forth in Section 11-74.4-7 hereof.

(6) A description of all property purchased by the

municipality within the redevelopment project area including:

(A) Street address.
(B) Approximate size or description of property.
(C) Purchase price.
(D) Seller of property.
(7) A statement setting forth all activities

undertaken in furtherance of the objectives of the redevelopment plan, including:

(A) Any project implemented in the preceding

fiscal year.

(B) A description of the redevelopment activities

undertaken.

(C) A description of any agreements entered into

by the municipality with regard to the disposition or redevelopment of any property within the redevelopment project area or the area within the State Sales Tax Boundary.

(D) Additional information on the use of all

funds received under this Division and steps taken by the municipality to achieve the objectives of the redevelopment plan.

(E) Information regarding contracts that the

municipality's tax increment advisors or consultants have entered into with entities or persons that have received, or are receiving, payments financed by tax increment revenues produced by the same redevelopment project area.

(F) Any reports submitted to the municipality by

the joint review board.

(G) A review of public and, to the extent

possible, private investment actually undertaken to date after the effective date of this amendatory Act of the 91st General Assembly and estimated to be undertaken during the following year. This review shall, on a project-by-project basis, set forth the estimated amounts of public and private investment incurred after the effective date of this amendatory Act of the 91st General Assembly and provide the ratio of private investment to public investment to the date of the report and as estimated to the completion of the redevelopment project.

(8) With regard to any obligations issued by the

municipality:

(A) copies of any official statements; and
(B) an analysis prepared by financial advisor or

underwriter setting forth: (i) nature and term of obligation; and (ii) projected debt service including required reserves and debt coverage.

(9) For special tax allocation funds that have

experienced cumulative deposits of incremental tax revenues of $100,000 or more, a certified audit report reviewing compliance with this Act performed by an independent public accountant certified and licensed by the authority of the State of Illinois. The financial portion of the audit must be conducted in accordance with Standards for Audits of Governmental Organizations, Programs, Activities, and Functions adopted by the Comptroller General of the United States (1981), as amended, or the standards specified by Section 8-8-5 of the Illinois Municipal Auditing Law of the Illinois Municipal Code. The audit report shall contain a letter from the independent certified public accountant indicating compliance or noncompliance with the requirements of subsection (q) of Section 11-74.4-3. For redevelopment plans or projects that would result in the displacement of residents from 10 or more inhabited residential units or that contain 75 or more inhabited residential units, notice of the availability of the information, including how to obtain the report, required in this subsection shall also be sent by mail to all residents or organizations that operate in the municipality that register with the municipality for that information according to registration procedures adopted under Section 11-74.4-4.2. All municipalities are subject to this provision.

(10) A list of all intergovernmental agreements in

effect during the fiscal year to which the municipality is a party and an accounting of any moneys transferred or received by the municipality during that fiscal year pursuant to those intergovernmental agreements.

(d-1) Prior to the effective date of this amendatory Act of the 91st General Assembly, municipalities with populations of over 1,000,000 shall, after adoption of a redevelopment plan or project, make available upon request to any taxing district in which the redevelopment project area is located the following information:
(1) Any amendments to the redevelopment plan, the

redevelopment project area, or the State Sales Tax Boundary; and

(2) In connection with any redevelopment project area

for which the municipality has outstanding obligations issued to provide for redevelopment project costs pursuant to Section 11-74.4-7, audited financial statements of the special tax allocation fund.

(e) The joint review board shall meet annually 180 days after the close of the municipal fiscal year or as soon as the redevelopment project audit for that fiscal year becomes available to review the effectiveness and status of the redevelopment project area up to that date.
(f) (Blank).
(g) In the event that a municipality has held a public hearing under this Section prior to March 14, 1994 (the effective date of Public Act 88-537), the requirements imposed by Public Act 88-537 relating to the method of fixing the time and place for public hearing, the materials and information required to be made available for public inspection, and the information required to be sent after adoption of an ordinance or resolution fixing a time and place for public hearing shall not be applicable.
(h) On and after the effective date of this amendatory Act of the 96th General Assembly, the State Comptroller must post on the State Comptroller's official website the information submitted by a municipality pursuant to subsection (d) of this Section. The information must be posted no later than 45 days after the State Comptroller receives the information from the municipality. The State Comptroller must also post a list of the municipalities not in compliance with the reporting requirements set forth in subsection (d) of this Section.
(i) No later than 10 years after the corporate authorities of a municipality adopt an ordinance to establish a redevelopment project area, the municipality must compile a status report concerning the redevelopment project area. The status report must detail without limitation the following: (i) the amount of revenue generated within the redevelopment project area, (ii) any expenditures made by the municipality for the redevelopment project area including without limitation expenditures from the special tax allocation fund, (iii) the status of planned activities, goals, and objectives set forth in the redevelopment plan including details on new or planned construction within the redevelopment project area, (iv) the amount of private and public investment within the redevelopment project area, and (v) any other relevant evaluation or performance data. Within 30 days after the municipality compiles the status report, the municipality must hold at least one public hearing concerning the report. The municipality must provide 20 days' public notice of the hearing.
(j) Beginning in fiscal year 2011 and in each fiscal year thereafter, a municipality must detail in its annual budget (i) the revenues generated from redevelopment project areas by source and (ii) the expenditures made by the municipality for redevelopment project areas.
(Source: P.A. 98-922, eff. 8-15-14.)

(65 ILCS 5/11-74.4-6) (from Ch. 24, par. 11-74.4-6)
Sec. 11-74.4-6. (a) Except as provided herein, notice of the public hearing shall be given by publication and mailing; provided, however, that no notice by mailing shall be required under this subsection (a) with respect to any redevelopment project area located within a transit facility improvement area established pursuant to Section 11-74.4-3.3. Notice by publication shall be given by publication at least twice, the first publication to be not more than 30 nor less than 10 days prior to the hearing in a newspaper of general circulation within the taxing districts having property in the proposed redevelopment project area. Notice by mailing shall be given by depositing such notice in the United States mails by certified mail addressed to the person or persons in whose name the general taxes for the last preceding year were paid on each lot, block, tract, or parcel of land lying within the project redevelopment area. Said notice shall be mailed not less than 10 days prior to the date set for the public hearing. In the event taxes for the last preceding year were not paid, the notice shall also be sent to the persons last listed on the tax rolls within the preceding 3 years as the owners of such property. For redevelopment project areas with redevelopment plans or proposed redevelopment plans that would require removal of 10 or more inhabited residential units or that contain 75 or more inhabited residential units, the municipality shall make a good faith effort to notify by mail all residents of the redevelopment project area. At a minimum, the municipality shall mail a notice to each residential address located within the redevelopment project area. The municipality shall endeavor to ensure that all such notices are effectively communicated and shall include (in addition to notice in English) notice in the predominant language other than English when appropriate.
(b) The notices issued pursuant to this Section shall include the following:
(1) The time and place of public hearing.
(2) The boundaries of the proposed redevelopment

project area by legal description and by street location where possible.

(3) A notification that all interested persons will

be given an opportunity to be heard at the public hearing.

(4) A description of the redevelopment plan or

redevelopment project for the proposed redevelopment project area if a plan or project is the subject matter of the hearing.

(5) Such other matters as the municipality may deem

appropriate.

(c) Not less than 45 days prior to the date set for hearing, the municipality shall give notice by mail as provided in subsection (a) to all taxing districts of which taxable property is included in the redevelopment project area, project or plan and to the Department of Commerce and Economic Opportunity, and in addition to the other requirements under subsection (b) the notice shall include an invitation to the Department of Commerce and Economic Opportunity and each taxing district to submit comments to the municipality concerning the subject matter of the hearing prior to the date of hearing.
(d) In the event that any municipality has by ordinance adopted tax increment financing prior to 1987, and has complied with the notice requirements of this Section, except that the notice has not included the requirements of subsection (b), paragraphs (2), (3) and (4), and within 90 days of December 16, 1991 (the effective date of Public Act 87-813), that municipality passes an ordinance which contains findings that: (1) all taxing districts prior to the time of the hearing required by Section 11-74.4-5 were furnished with copies of a map incorporated into the redevelopment plan and project substantially showing the legal boundaries of the redevelopment project area; (2) the redevelopment plan and project, or a draft thereof, contained a map substantially showing the legal boundaries of the redevelopment project area and was available to the public at the time of the hearing; and (3) since the adoption of any form of tax increment financing authorized by this Act, and prior to June 1, 1991, no objection or challenge has been made in writing to the municipality in respect to the notices required by this Section, then the municipality shall be deemed to have met the notice requirements of this Act and all actions of the municipality taken in connection with such notices as were given are hereby validated and hereby declared to be legally sufficient for all purposes of this Act.
(e) If a municipality desires to propose a redevelopment plan for a redevelopment project area that would result in the displacement of residents from 10 or more inhabited residential units or for a redevelopment project area that contains 75 or more inhabited residential units, the municipality shall hold a public meeting before the mailing of the notices of public hearing as provided in subsection (c) of this Section. However, such a meeting shall be required for any redevelopment plan for a redevelopment project area located within a transit facility improvement area established pursuant to Section 11-74.4-3.3 if the applicable project is subject to the process for evaluation of environmental effects under the National Environmental Policy Act of 1969, 42 U.S.C. 4321 et seq. The meeting shall be for the purpose of enabling the municipality to advise the public, taxing districts having real property in the redevelopment project area, taxpayers who own property in the proposed redevelopment project area, and residents in the area as to the municipality's possible intent to prepare a redevelopment plan and designate a redevelopment project area and to receive public comment. The time and place for the meeting shall be set by the head of the municipality's Department of Planning or other department official designated by the mayor or city or village manager without the necessity of a resolution or ordinance of the municipality and may be held by a member of the staff of the Department of Planning of the municipality or by any other person, body, or commission designated by the corporate authorities. The meeting shall be held at least 14 business days before the mailing of the notice of public hearing provided for in subsection (c) of this Section.
Notice of the public meeting shall be given by mail. Notice by mail shall be not less than 15 days before the date of the meeting and shall be sent by certified mail to all taxing districts having real property in the proposed redevelopment project area and to all entities requesting that information that have registered with a person and department designated by the municipality in accordance with registration guidelines established by the municipality pursuant to Section 11-74.4-4.2. The municipality shall make a good faith effort to notify all residents and the last known persons who paid property taxes on real estate in a redevelopment project area. This requirement shall be deemed to be satisfied if the municipality mails, by regular mail, a notice to each residential address and the person or persons in whose name property taxes were paid on real property for the last preceding year located within the redevelopment project area. Notice shall be in languages other than English when appropriate. The notices issued under this subsection shall include the following:
(1) The time and place of the meeting.
(2) The boundaries of the area to be studied for

possible designation as a redevelopment project area by street and location.

(3) The purpose or purposes of establishing a

redevelopment project area.

(4) A brief description of tax increment financing.
(5) The name, telephone number, and address of the

person who can be contacted for additional information about the proposed redevelopment project area and who should receive all comments and suggestions regarding the development of the area to be studied.

(6) Notification that all interested persons will be

given an opportunity to be heard at the public meeting.

(7) Such other matters as the municipality deems

appropriate.

At the public meeting, any interested person or representative of an affected taxing district may be heard orally and may file, with the person conducting the meeting, statements that pertain to the subject matter of the meeting.
(Source: P.A. 99-792, eff. 8-12-16; 100-201, eff. 8-18-17.)

(65 ILCS 5/11-74.4-7) (from Ch. 24, par. 11-74.4-7)
Sec. 11-74.4-7. Obligations secured by the special tax allocation fund set forth in Section 11-74.4-8 for the redevelopment project area may be issued to provide for redevelopment project costs. Such obligations, when so issued, shall be retired in the manner provided in the ordinance authorizing the issuance of such obligations by the receipts of taxes levied as specified in Section 11-74.4-9 against the taxable property included in the area, by revenues as specified by Section 11-74.4-8a and other revenue designated by the municipality. A municipality may in the ordinance pledge all or any part of the funds in and to be deposited in the special tax allocation fund created pursuant to Section 11-74.4-8 to the payment of the redevelopment project costs and obligations. Any pledge of funds in the special tax allocation fund shall provide for distribution to the taxing districts and to the Illinois Department of Revenue of moneys not required, pledged, earmarked, or otherwise designated for payment and securing of the obligations and anticipated redevelopment project costs and such excess funds shall be calculated annually and deemed to be "surplus" funds. In the event a municipality only applies or pledges a portion of the funds in the special tax allocation fund for the payment or securing of anticipated redevelopment project costs or of obligations, any such funds remaining in the special tax allocation fund after complying with the requirements of the application or pledge, shall also be calculated annually and deemed "surplus" funds. All surplus funds in the special tax allocation fund shall be distributed annually within 180 days after the close of the municipality's fiscal year by being paid by the municipal treasurer to the County Collector, to the Department of Revenue and to the municipality in direct proportion to the tax incremental revenue received as a result of an increase in the equalized assessed value of property in the redevelopment project area, tax incremental revenue received from the State and tax incremental revenue received from the municipality, but not to exceed as to each such source the total incremental revenue received from that source. The County Collector shall thereafter make distribution to the respective taxing districts in the same manner and proportion as the most recent distribution by the county collector to the affected districts of real property taxes from real property in the redevelopment project area.
Without limiting the foregoing in this Section, the municipality may in addition to obligations secured by the special tax allocation fund pledge for a period not greater than the term of the obligations towards payment of such obligations any part or any combination of the following: (a) net revenues of all or part of any redevelopment project; (b) taxes levied and collected on any or all property in the municipality; (c) the full faith and credit of the municipality; (d) a mortgage on part or all of the redevelopment project; (d-5) repayment of bonds issued pursuant to subsection (p-130) of Section 19-1 of the School Code; or (e) any other taxes or anticipated receipts that the municipality may lawfully pledge.
Such obligations may be issued in one or more series bearing interest at such rate or rates as the corporate authorities of the municipality shall determine by ordinance. Such obligations shall bear such date or dates, mature at such time or times not exceeding 20 years from their respective dates, be in such denomination, carry such registration privileges, be executed in such manner, be payable in such medium of payment at such place or places, contain such covenants, terms and conditions, and be subject to redemption as such ordinance shall provide. Obligations issued pursuant to this Act may be sold at public or private sale at such price as shall be determined by the corporate authorities of the municipalities. No referendum approval of the electors shall be required as a condition to the issuance of obligations pursuant to this Division except as provided in this Section.
In the event the municipality authorizes issuance of obligations pursuant to the authority of this Division secured by the full faith and credit of the municipality, which obligations are other than obligations which may be issued under home rule powers provided by Article VII, Section 6 of the Illinois Constitution, or pledges taxes pursuant to (b) or (c) of the second paragraph of this section, the ordinance authorizing the issuance of such obligations or pledging such taxes shall be published within 10 days after such ordinance has been passed in one or more newspapers, with general circulation within such municipality. The publication of the ordinance shall be accompanied by a notice of (1) the specific number of voters required to sign a petition requesting the question of the issuance of such obligations or pledging taxes to be submitted to the electors; (2) the time in which such petition must be filed; and (3) the date of the prospective referendum. The municipal clerk shall provide a petition form to any individual requesting one.
If no petition is filed with the municipal clerk, as hereinafter provided in this Section, within 30 days after the publication of the ordinance, the ordinance shall be in effect. But, if within that 30 day period a petition is filed with the municipal clerk, signed by electors in the municipality numbering 10% or more of the number of registered voters in the municipality, asking that the question of issuing obligations using full faith and credit of the municipality as security for the cost of paying for redevelopment project costs, or of pledging taxes for the payment of such obligations, or both, be submitted to the electors of the municipality, the corporate authorities of the municipality shall call a special election in the manner provided by law to vote upon that question, or, if a general, State or municipal election is to be held within a period of not less than 30 or more than 90 days from the date such petition is filed, shall submit the question at the next general, State or municipal election. If it appears upon the canvass of the election by the corporate authorities that a majority of electors voting upon the question voted in favor thereof, the ordinance shall be in effect, but if a majority of the electors voting upon the question are not in favor thereof, the ordinance shall not take effect.
The ordinance authorizing the obligations may provide that the obligations shall contain a recital that they are issued pursuant to this Division, which recital shall be conclusive evidence of their validity and of the regularity of their issuance.
In the event the municipality authorizes issuance of obligations pursuant to this Section secured by the full faith and credit of the municipality, the ordinance authorizing the obligations may provide for the levy and collection of a direct annual tax upon all taxable property within the municipality sufficient to pay the principal thereof and interest thereon as it matures, which levy may be in addition to and exclusive of the maximum of all other taxes authorized to be levied by the municipality, which levy, however, shall be abated to the extent that monies from other sources are available for payment of the obligations and the municipality certifies the amount of said monies available to the county clerk.
A certified copy of such ordinance shall be filed with the county clerk of each county in which any portion of the municipality is situated, and shall constitute the authority for the extension and collection of the taxes to be deposited in the special tax allocation fund.
A municipality may also issue its obligations to refund in whole or in part, obligations theretofore issued by such municipality under the authority of this Act, whether at or prior to maturity, provided however, that the last maturity of the refunding obligations may not be later than the dates set forth under Section 11-74.4-3.5.
In the event a municipality issues obligations under home rule powers or other legislative authority the proceeds of which are pledged to pay for redevelopment project costs, the municipality may, if it has followed the procedures in conformance with this division, retire said obligations from funds in the special tax allocation fund in amounts and in such manner as if such obligations had been issued pursuant to the provisions of this division.
All obligations heretofore or hereafter issued pursuant to this Act shall not be regarded as indebtedness of the municipality issuing such obligations or any other taxing district for the purpose of any limitation imposed by law.
(Source: P.A. 100-531, eff. 9-22-17.)

(65 ILCS 5/11-74.4-7.1)
Sec. 11-74.4-7.1. After the effective date of this amendatory Act of 1994 and prior to the effective date of this amendatory Act of the 91st General Assembly, a municipality with a population of less than 1,000,000, prior to construction of a new municipal public building that provides governmental services to be financed with tax increment revenues as authorized in paragraph (4) of subsection (q) of Section 11-74.4-3, shall agree with the affected taxing districts to pay them, to the extent tax increment finance revenues are available, over the life of the redevelopment project area, an amount equal to 25% of the cost of the building, such payments to be paid to the taxing districts in the same proportion as the most recent distribution by the county collector to the affected taxing districts of real property taxes from taxable real property in the redevelopment project area.
This Section does not apply to a municipality that, before March 14, 1994 (the effective date of Public Act 88-537), acquired or leased the land (i) upon which a new municipal public building is to be constructed and (ii) for which an existing redevelopment plan or a redevelopment agreement includes provisions for the construction of a new municipal public building.
(Source: P.A. 91-478, eff. 11-1-99.)

(65 ILCS 5/11-74.4-8) (from Ch. 24, par. 11-74.4-8)
Sec. 11-74.4-8. Tax increment allocation financing. A municipality may not adopt tax increment financing in a redevelopment project area after the effective date of this amendatory Act of 1997 that will encompass an area that is currently included in an enterprise zone created under the Illinois Enterprise Zone Act unless that municipality, pursuant to Section 5.4 of the Illinois Enterprise Zone Act, amends the enterprise zone designating ordinance to limit the eligibility for tax abatements as provided in Section 5.4.1 of the Illinois Enterprise Zone Act. A municipality, at the time a redevelopment project area is designated, may adopt tax increment allocation financing by passing an ordinance providing that the ad valorem taxes, if any, arising from the levies upon taxable real property in such redevelopment project area by taxing districts and tax rates determined in the manner provided in paragraph (c) of Section 11-74.4-9 each year after the effective date of the ordinance until redevelopment project costs and all municipal obligations financing redevelopment project costs incurred under this Division have been paid shall be divided as follows, provided, however, that with respect to any redevelopment project area located within a transit facility improvement area established pursuant to Section 11-74.4-3.3 in a municipality with a population of 1,000,000 or more, ad valorem taxes, if any, arising from the levies upon taxable real property in such redevelopment project area shall be allocated as specifically provided in this Section:
(a) That portion of taxes levied upon each taxable

lot, block, tract or parcel of real property which is attributable to the lower of the current equalized assessed value or the initial equalized assessed value of each such taxable lot, block, tract or parcel of real property in the redevelopment project area shall be allocated to and when collected shall be paid by the county collector to the respective affected taxing districts in the manner required by law in the absence of the adoption of tax increment allocation financing.

(b) Except from a tax levied by a township to retire

bonds issued to satisfy court-ordered damages, that portion, if any, of such taxes which is attributable to the increase in the current equalized assessed valuation of each taxable lot, block, tract or parcel of real property in the redevelopment project area over and above the initial equalized assessed value of each property in the project area shall be allocated to and when collected shall be paid to the municipal treasurer who shall deposit said taxes into a special fund called the special tax allocation fund of the municipality for the purpose of paying redevelopment project costs and obligations incurred in the payment thereof. In any county with a population of 3,000,000 or more that has adopted a procedure for collecting taxes that provides for one or more of the installments of the taxes to be billed and collected on an estimated basis, the municipal treasurer shall be paid for deposit in the special tax allocation fund of the municipality, from the taxes collected from estimated bills issued for property in the redevelopment project area, the difference between the amount actually collected from each taxable lot, block, tract, or parcel of real property within the redevelopment project area and an amount determined by multiplying the rate at which taxes were last extended against the taxable lot, block, track, or parcel of real property in the manner provided in subsection (c) of Section 11-74.4-9 by the initial equalized assessed value of the property divided by the number of installments in which real estate taxes are billed and collected within the county; provided that the payments on or before December 31, 1999 to a municipal treasurer shall be made only if each of the following conditions are met:

(1) The total equalized assessed value of the

redevelopment project area as last determined was not less than 175% of the total initial equalized assessed value.

(2) Not more than 50% of the total equalized

assessed value of the redevelopment project area as last determined is attributable to a piece of property assigned a single real estate index number.

(3) The municipal clerk has certified to the

county clerk that the municipality has issued its obligations to which there has been pledged the incremental property taxes of the redevelopment project area or taxes levied and collected on any or all property in the municipality or the full faith and credit of the municipality to pay or secure payment for all or a portion of the redevelopment project costs. The certification shall be filed annually no later than September 1 for the estimated taxes to be distributed in the following year; however, for the year 1992 the certification shall be made at any time on or before March 31, 1992.

(4) The municipality has not requested that the

total initial equalized assessed value of real property be adjusted as provided in subsection (b) of Section 11-74.4-9.

The conditions of paragraphs (1) through (4) do not

apply after December 31, 1999 to payments to a municipal treasurer made by a county with 3,000,000 or more inhabitants that has adopted an estimated billing procedure for collecting taxes. If a county that has adopted the estimated billing procedure makes an erroneous overpayment of tax revenue to the municipal treasurer, then the county may seek a refund of that overpayment. The county shall send the municipal treasurer a notice of liability for the overpayment on or before the mailing date of the next real estate tax bill within the county. The refund shall be limited to the amount of the overpayment.

It is the intent of this Division that after the

effective date of this amendatory Act of 1988 a municipality's own ad valorem tax arising from levies on taxable real property be included in the determination of incremental revenue in the manner provided in paragraph (c) of Section 11-74.4-9. If the municipality does not extend such a tax, it shall annually deposit in the municipality's Special Tax Increment Fund an amount equal to 10% of the total contributions to the fund from all other taxing districts in that year. The annual 10% deposit required by this paragraph shall be limited to the actual amount of municipally produced incremental tax revenues available to the municipality from taxpayers located in the redevelopment project area in that year if: (a) the plan for the area restricts the use of the property primarily to industrial purposes, (b) the municipality establishing the redevelopment project area is a home-rule community with a 1990 population of between 25,000 and 50,000, (c) the municipality is wholly located within a county with a 1990 population of over 750,000 and (d) the redevelopment project area was established by the municipality prior to June 1, 1990. This payment shall be in lieu of a contribution of ad valorem taxes on real property. If no such payment is made, any redevelopment project area of the municipality shall be dissolved.

If a municipality has adopted tax increment

allocation financing by ordinance and the County Clerk thereafter certifies the "total initial equalized assessed value as adjusted" of the taxable real property within such redevelopment project area in the manner provided in paragraph (b) of Section 11-74.4-9, each year after the date of the certification of the total initial equalized assessed value as adjusted until redevelopment project costs and all municipal obligations financing redevelopment project costs have been paid the ad valorem taxes, if any, arising from the levies upon the taxable real property in such redevelopment project area by taxing districts and tax rates determined in the manner provided in paragraph (c) of Section 11-74.4-9 shall be divided as follows, provided, however, that with respect to any redevelopment project area located within a transit facility improvement area established pursuant to Section 11-74.4-3.3 in a municipality with a population of 1,000,000 or more, ad valorem taxes, if any, arising from the levies upon the taxable real property in such redevelopment project area shall be allocated as specifically provided in this Section:

(1) That portion of the taxes levied upon each

taxable lot, block, tract or parcel of real property which is attributable to the lower of the current equalized assessed value or "current equalized assessed value as adjusted" or the initial equalized assessed value of each such taxable lot, block, tract, or parcel of real property existing at the time tax increment financing was adopted, minus the total current homestead exemptions under Article 15 of the Property Tax Code in the redevelopment project area shall be allocated to and when collected shall be paid by the county collector to the respective affected taxing districts in the manner required by law in the absence of the adoption of tax increment allocation financing.

(2) That portion, if any, of such taxes which is

attributable to the increase in the current equalized assessed valuation of each taxable lot, block, tract, or parcel of real property in the redevelopment project area, over and above the initial equalized assessed value of each property existing at the time tax increment financing was adopted, minus the total current homestead exemptions pertaining to each piece of property provided by Article 15 of the Property Tax Code in the redevelopment project area, shall be allocated to and when collected shall be paid to the municipal Treasurer, who shall deposit said taxes into a special fund called the special tax allocation fund of the municipality for the purpose of paying redevelopment project costs and obligations incurred in the payment thereof.

The municipality may pledge in the ordinance the

funds in and to be deposited in the special tax allocation fund for the payment of such costs and obligations. No part of the current equalized assessed valuation of each property in the redevelopment project area attributable to any increase above the total initial equalized assessed value, or the total initial equalized assessed value as adjusted, of such properties shall be used in calculating the general State aid formula, provided for in Section 18-8 of the School Code, or the evidence-based funding formula, provided for in Section 18-8.15 of the School Code, until such time as all redevelopment project costs have been paid as provided for in this Section.

Whenever a municipality issues bonds for the purpose

of financing redevelopment project costs, such municipality may provide by ordinance for the appointment of a trustee, which may be any trust company within the State, and for the establishment of such funds or accounts to be maintained by such trustee as the municipality shall deem necessary to provide for the security and payment of the bonds. If such municipality provides for the appointment of a trustee, such trustee shall be considered the assignee of any payments assigned by the municipality pursuant to such ordinance and this Section. Any amounts paid to such trustee as assignee shall be deposited in the funds or accounts established pursuant to such trust agreement, and shall be held by such trustee in trust for the benefit of the holders of the bonds, and such holders shall have a lien on and a security interest in such funds or accounts so long as the bonds remain outstanding and unpaid. Upon retirement of the bonds, the trustee shall pay over any excess amounts held to the municipality for deposit in the special tax allocation fund.

When such redevelopment projects costs, including

without limitation all municipal obligations financing redevelopment project costs incurred under this Division, have been paid, all surplus funds then remaining in the special tax allocation fund shall be distributed by being paid by the municipal treasurer to the Department of Revenue, the municipality and the county collector; first to the Department of Revenue and the municipality in direct proportion to the tax incremental revenue received from the State and the municipality, but not to exceed the total incremental revenue received from the State or the municipality less any annual surplus distribution of incremental revenue previously made; with any remaining funds to be paid to the County Collector who shall immediately thereafter pay said funds to the taxing districts in the redevelopment project area in the same manner and proportion as the most recent distribution by the county collector to the affected districts of real property taxes from real property in the redevelopment project area.

Upon the payment of all redevelopment project costs,

the retirement of obligations, the distribution of any excess monies pursuant to this Section, and final closing of the books and records of the redevelopment project area, the municipality shall adopt an ordinance dissolving the special tax allocation fund for the redevelopment project area and terminating the designation of the redevelopment project area as a redevelopment project area. Title to real or personal property and public improvements acquired by or for the municipality as a result of the redevelopment project and plan shall vest in the municipality when acquired and shall continue to be held by the municipality after the redevelopment project area has been terminated. Municipalities shall notify affected taxing districts prior to November 1 if the redevelopment project area is to be terminated by December 31 of that same year. If a municipality extends estimated dates of completion of a redevelopment project and retirement of obligations to finance a redevelopment project, as allowed by this amendatory Act of 1993, that extension shall not extend the property tax increment allocation financing authorized by this Section. Thereafter the rates of the taxing districts shall be extended and taxes levied, collected and distributed in the manner applicable in the absence of the adoption of tax increment allocation financing.

If a municipality with a population of 1,000,000 or

more has adopted by ordinance tax increment allocation financing for a redevelopment project area located in a transit facility improvement area established pursuant to Section 11-74.4-3.3, for each year after the effective date of the ordinance until redevelopment project costs and all municipal obligations financing redevelopment project costs have been paid, the ad valorem taxes, if any, arising from the levies upon the taxable real property in that redevelopment project area by taxing districts and tax rates determined in the manner provided in paragraph (c) of Section 11-74.4-9 shall be divided as follows:

(1) That portion of the taxes levied upon each

taxable lot, block, tract or parcel of real property which is attributable to the lower of (i) the current equalized assessed value or "current equalized assessed value as adjusted" or (ii) the initial equalized assessed value of each such taxable lot, block, tract, or parcel of real property existing at the time tax increment financing was adopted, minus the total current homestead exemptions under Article 15 of the Property Tax Code in the redevelopment project area shall be allocated to and when collected shall be paid by the county collector to the respective affected taxing districts in the manner required by law in the absence of the adoption of tax increment allocation financing.

(2) That portion, if any, of such taxes which is

attributable to the increase in the current equalized assessed valuation of each taxable lot, block, tract, or parcel of real property in the redevelopment project area, over and above the initial equalized assessed value of each property existing at the time tax increment financing was adopted, minus the total current homestead exemptions pertaining to each piece of property provided by Article 15 of the Property Tax Code in the redevelopment project area, shall be allocated to and when collected shall be paid by the county collector as follows:

(A) First, that portion which would be

payable to a school district whose boundaries are coterminous with such municipality in the absence of the adoption of tax increment allocation financing, shall be paid to such school district in the manner required by law in the absence of the adoption of tax increment allocation financing; then

(B) 80% of the remaining portion shall be

paid to the municipal Treasurer, who shall deposit said taxes into a special fund called the special tax allocation fund of the municipality for the purpose of paying redevelopment project costs and obligations incurred in the payment thereof; and then

(C) 20% of the remaining portion shall be

paid to the respective affected taxing districts, other than the school district described in clause (a) above, in the manner required by law in the absence of the adoption of tax increment allocation financing.

Nothing in this Section shall be construed as relieving property in such redevelopment project areas from being assessed as provided in the Property Tax Code or as relieving owners of such property from paying a uniform rate of taxes, as required by Section 4 of Article IX of the Illinois Constitution.
(Source: P.A. 99-792, eff. 8-12-16; 100-465, eff. 8-31-17.)

(65 ILCS 5/11-74.4-8a) (from Ch. 24, par. 11-74.4-8a)
Sec. 11-74.4-8a. (1) Until June 1, 1988, a municipality which has adopted tax increment allocation financing prior to January 1, 1987, may by ordinance (1) authorize the Department of Revenue, subject to appropriation, to annually certify and cause to be paid from the Illinois Tax Increment Fund to such municipality for deposit in the municipality's special tax allocation fund an amount equal to the Net State Sales Tax Increment and (2) authorize the Department of Revenue to annually notify the municipality of the amount of the Municipal Sales Tax Increment which shall be deposited by the municipality in the municipality's special tax allocation fund. Provided that for purposes of this Section no amendments adding additional area to the redevelopment project area which has been certified as the State Sales Tax Boundary shall be taken into account if such amendments are adopted by the municipality after January 1, 1987. If an amendment is adopted which decreases the area of a State Sales Tax Boundary, the municipality shall update the list required by subsection (3)(a) of this Section. The Retailers' Occupation Tax liability, Use Tax liability, Service Occupation Tax liability and Service Use Tax liability for retailers and servicemen located within the disconnected area shall be excluded from the base from which tax increments are calculated and the revenue from any such retailer or serviceman shall not be included in calculating incremental revenue payable to the municipality. A municipality adopting an ordinance under this subsection (1) of this Section for a redevelopment project area which is certified as a State Sales Tax Boundary shall not be entitled to payments of State taxes authorized under subsection (2) of this Section for the same redevelopment project area. Nothing herein shall be construed to prevent a municipality from receiving payment of State taxes authorized under subsection (2) of this Section for a separate redevelopment project area that does not overlap in any way with the State Sales Tax Boundary receiving payments of State taxes pursuant to subsection (1) of this Section.
A certified copy of such ordinance shall be submitted by the municipality to the Department of Commerce and Economic Opportunity and the Department of Revenue not later than 30 days after the effective date of the ordinance. Upon submission of the ordinances, and the information required pursuant to subsection 3 of this Section, the Department of Revenue shall promptly determine the amount of such taxes paid under the Retailers' Occupation Tax Act, Use Tax Act, Service Use Tax Act, the Service Occupation Tax Act, the Municipal Retailers' Occupation Tax Act and the Municipal Service Occupation Tax Act by retailers and servicemen on transactions at places located in the redevelopment project area during the base year, and shall certify all the foregoing "initial sales tax amounts" to the municipality within 60 days of submission of the list required of subsection (3)(a) of this Section.
If a retailer or serviceman with a place of business located within a redevelopment project area also has one or more other places of business within the municipality but outside the redevelopment project area, the retailer or serviceman shall, upon request of the Department of Revenue, certify to the Department of Revenue the amount of taxes paid pursuant to the Retailers' Occupation Tax Act, the Municipal Retailers' Occupation Tax Act, the Service Occupation Tax Act and the Municipal Service Occupation Tax Act at each place of business which is located within the redevelopment project area in the manner and for the periods of time requested by the Department of Revenue.
When the municipality determines that a portion of an increase in the aggregate amount of taxes paid by retailers and servicemen under the Retailers' Occupation Tax Act, Use Tax Act, Service Use Tax Act, or the Service Occupation Tax Act is the result of a retailer or serviceman initiating retail or service operations in the redevelopment project area by such retailer or serviceman with a resulting termination of retail or service operations by such retailer or serviceman at another location in Illinois in the standard metropolitan statistical area of such municipality, the Department of Revenue shall be notified that the retailers occupation tax liability, use tax liability, service occupation tax liability, or service use tax liability from such retailer's or serviceman's terminated operation shall be included in the base Initial Sales Tax Amounts from which the State Sales Tax Increment is calculated for purposes of State payments to the affected municipality; provided, however, for purposes of this paragraph "termination" shall mean a closing of a retail or service operation which is directly related to the opening of the same retail or service operation in a redevelopment project area which is included within a State Sales Tax Boundary, but it shall not include retail or service operations closed for reasons beyond the control of the retailer or serviceman, as determined by the Department.
If the municipality makes the determination referred to in the prior paragraph and notifies the Department and if the relocation is from a location within the municipality, the Department, at the request of the municipality, shall adjust the certified aggregate amount of taxes that constitute the Municipal Sales Tax Increment paid by retailers and servicemen on transactions at places of business located within the State Sales Tax Boundary during the base year using the same procedures as are employed to make the adjustment referred to in the prior paragraph. The adjusted Municipal Sales Tax Increment calculated by the Department shall be sufficient to satisfy the requirements of subsection (1) of this Section.
When a municipality which has adopted tax increment allocation financing in 1986 determines that a portion of the aggregate amount of taxes paid by retailers and servicemen under the Retailers Occupation Tax Act, Use Tax Act, Service Use Tax Act, or Service Occupation Tax Act, the Municipal Retailers' Occupation Tax Act and the Municipal Service Occupation Tax Act, includes revenue of a retailer or serviceman which terminated retailer or service operations in 1986, prior to the adoption of tax increment allocation financing, the Department of Revenue shall be notified by such municipality that the retailers' occupation tax liability, use tax liability, service occupation tax liability or service use tax liability, from such retailer's or serviceman's terminated operations shall be excluded from the Initial Sales Tax Amounts for such taxes. The revenue from any such retailer or serviceman which is excluded from the base year under this paragraph, shall not be included in calculating incremental revenues if such retailer or serviceman reestablishes such business in the redevelopment project area.
For State fiscal year 1992, the Department of Revenue shall budget, and the Illinois General Assembly shall appropriate from the Illinois Tax Increment Fund in the State treasury, an amount not to exceed $18,000,000 to pay to each eligible municipality the Net State Sales Tax Increment to which such municipality is entitled.
Beginning on January 1, 1993, each municipality's proportional share of the Illinois Tax Increment Fund shall be determined by adding the annual Net State Sales Tax Increment and the annual Net Utility Tax Increment to determine the Annual Total Increment. The ratio of the Annual Total Increment of each municipality to the Annual Total Increment for all municipalities, as most recently calculated by the Department, shall determine the proportional shares of the Illinois Tax Increment Fund to be distributed to each municipality.
Beginning in October, 1993, and each January, April, July and October thereafter, the Department of Revenue shall certify to the Treasurer and the Comptroller the amounts payable quarter annually during the fiscal year to each municipality under this Section. The Comptroller shall promptly then draw warrants, ordering the State Treasurer to pay such amounts from the Illinois Tax Increment Fund in the State treasury.
The Department of Revenue shall utilize the same periods established for determining State Sales Tax Increment to determine the Municipal Sales Tax Increment for the area within a State Sales Tax Boundary and certify such amounts to such municipal treasurer who shall transfer such amounts to the special tax allocation fund.
The provisions of this subsection (1) do not apply to additional municipal retailers' occupation or service occupation taxes imposed by municipalities using their home rule powers or imposed pursuant to Sections 8-11-1.3, 8-11-1.4 and 8-11-1.5 of this Act. A municipality shall not receive from the State any share of the Illinois Tax Increment Fund unless such municipality deposits all its Municipal Sales Tax Increment and the local incremental real property tax revenues, as provided herein, into the appropriate special tax allocation fund. If, however, a municipality has extended the estimated dates of completion of the redevelopment project and retirement of obligations to finance redevelopment project costs by municipal ordinance to December 31, 2013 under subsection (n) of Section 11-74.4-3, then that municipality shall continue to receive from the State a share of the Illinois Tax Increment Fund so long as the municipality deposits, from any funds available, excluding funds in the special tax allocation fund, an amount equal to the municipal share of the real property tax increment revenues into the special tax allocation fund during the extension period. The amount to be deposited by the municipality in each of the tax years affected by the extension to December 31, 2013 shall be equal to the municipal share of the property tax increment deposited into the special tax allocation fund by the municipality for the most recent year that the property tax increment was distributed. A municipality located within an economic development project area created under the County Economic Development Project Area Property Tax Allocation Act which has abated any portion of its property taxes which otherwise would have been deposited in its special tax allocation fund shall not receive from the State the Net Sales Tax Increment.
(2) A municipality which has adopted tax increment allocation financing with regard to an industrial park or industrial park conservation area, prior to January 1, 1988, may by ordinance authorize the Department of Revenue to annually certify and pay from the Illinois Tax Increment Fund to such municipality for deposit in the municipality's special tax allocation fund an amount equal to the Net State Utility Tax Increment. Provided that for purposes of this Section no amendments adding additional area to the redevelopment project area shall be taken into account if such amendments are adopted by the municipality after January 1, 1988. Municipalities adopting an ordinance under this subsection (2) of this Section for a redevelopment project area shall not be entitled to payment of State taxes authorized under subsection (1) of this Section for the same redevelopment project area which is within a State Sales Tax Boundary. Nothing herein shall be construed to prevent a municipality from receiving payment of State taxes authorized under subsection (1) of this Section for a separate redevelopment project area within a State Sales Tax Boundary that does not overlap in any way with the redevelopment project area receiving payments of State taxes pursuant to subsection (2) of this Section.
A certified copy of such ordinance shall be submitted to the Department of Commerce and Economic Opportunity and the Department of Revenue not later than 30 days after the effective date of the ordinance.
When a municipality determines that a portion of an increase in the aggregate amount of taxes paid by industrial or commercial facilities under the Public Utilities Act, is the result of an industrial or commercial facility initiating operations in the redevelopment project area with a resulting termination of such operations by such industrial or commercial facility at another location in Illinois, the Department of Revenue shall be notified by such municipality that such industrial or commercial facility's liability under the Public Utility Tax Act shall be included in the base from which tax increments are calculated for purposes of State payments to the affected municipality.
After receipt of the calculations by the public utility as required by subsection (4) of this Section, the Department of Revenue shall annually budget and the Illinois General Assembly shall annually appropriate from the General Revenue Fund through State Fiscal Year 1989, and thereafter from the Illinois Tax Increment Fund, an amount sufficient to pay to each eligible municipality the amount of incremental revenue attributable to State electric and gas taxes as reflected by the charges imposed on persons in the project area to which such municipality is entitled by comparing the preceding calendar year with the base year as determined by this Section. Beginning on January 1, 1993, each municipality's proportional share of the Illinois Tax Increment Fund shall be determined by adding the annual Net State Utility Tax Increment and the annual Net Utility Tax Increment to determine the Annual Total Increment. The ratio of the Annual Total Increment of each municipality to the Annual Total Increment for all municipalities, as most recently calculated by the Department, shall determine the proportional shares of the Illinois Tax Increment Fund to be distributed to each municipality.
A municipality shall not receive any share of the Illinois Tax Increment Fund from the State unless such municipality imposes the maximum municipal charges authorized pursuant to Section 9-221 of the Public Utilities Act and deposits all municipal utility tax incremental revenues as certified by the public utilities, and all local real estate tax increments into such municipality's special tax allocation fund.
(3) Within 30 days after the adoption of the ordinance required by either subsection (1) or subsection (2) of this Section, the municipality shall transmit to the Department of Commerce and Economic Opportunity and the Department of Revenue the following:
(a) if applicable, a certified copy of the ordinance

required by subsection (1) accompanied by a complete list of street names and the range of street numbers of each street located within the redevelopment project area for which payments are to be made under this Section in both the base year and in the year preceding the payment year; and the addresses of persons registered with the Department of Revenue; and, the name under which each such retailer or serviceman conducts business at that address, if different from the corporate name; and the Illinois Business Tax Number of each such person (The municipality shall update this list in the event of a revision of the redevelopment project area, or the opening or closing or name change of any street or part thereof in the redevelopment project area, or if the Department of Revenue informs the municipality of an addition or deletion pursuant to the monthly updates given by the Department.);

(b) if applicable, a certified copy of the ordinance

required by subsection (2) accompanied by a complete list of street names and range of street numbers of each street located within the redevelopment project area, the utility customers in the project area, and the utilities serving the redevelopment project areas;

(c) certified copies of the ordinances approving the

redevelopment plan and designating the redevelopment project area;

(d) a copy of the redevelopment plan as approved by

the municipality;

(e) an opinion of legal counsel that the municipality

had complied with the requirements of this Act; and

(f) a certification by the chief executive officer of

the municipality that with regard to a redevelopment project area: (1) the municipality has committed all of the municipal tax increment created pursuant to this Act for deposit in the special tax allocation fund, (2) the redevelopment projects described in the redevelopment plan would not be completed without the use of State incremental revenues pursuant to this Act, (3) the municipality will pursue the implementation of the redevelopment plan in an expeditious manner, (4) the incremental revenues created pursuant to this Section will be exclusively utilized for the development of the redevelopment project area, and (5) the increased revenue created pursuant to this Section shall be used exclusively to pay redevelopment project costs as defined in this Act.

(4) The Department of Revenue upon receipt of the information set forth in paragraph (b) of subsection (3) shall immediately forward such information to each public utility furnishing natural gas or electricity to buildings within the redevelopment project area. Upon receipt of such information, each public utility shall promptly:
(a) provide to the Department of Revenue and the

municipality separate lists of the names and addresses of persons within the redevelopment project area receiving natural gas or electricity from such public utility. Such list shall be updated as necessary by the public utility. Each month thereafter the public utility shall furnish the Department of Revenue and the municipality with an itemized listing of charges imposed pursuant to Sections 9-221 and 9-222 of the Public Utilities Act on persons within the redevelopment project area.

(b) determine the amount of charges imposed pursuant

to Sections 9-221 and 9-222 of the Public Utilities Act on persons in the redevelopment project area during the base year, both as a result of municipal taxes on electricity and gas and as a result of State taxes on electricity and gas and certify such amounts both to the municipality and the Department of Revenue; and

(c) determine the amount of charges imposed pursuant

to Sections 9-221 and 9-222 of the Public Utilities Act on persons in the redevelopment project area on a monthly basis during the base year, both as a result of State and municipal taxes on electricity and gas and certify such separate amounts both to the municipality and the Department of Revenue.

After the determinations are made in paragraphs (b) and (c), the public utility shall monthly during the existence of the redevelopment project area notify the Department of Revenue and the municipality of any increase in charges over the base year determinations made pursuant to paragraphs (b) and (c).
(5) The payments authorized under this Section shall be deposited by the municipal treasurer in the special tax allocation fund of the municipality, which for accounting purposes shall identify the sources of each payment as: municipal receipts from the State retailers occupation, service occupation, use and service use taxes; and municipal public utility taxes charged to customers under the Public Utilities Act and State public utility taxes charged to customers under the Public Utilities Act.
(6) Before the effective date of this amendatory Act of the 91st General Assembly, any municipality receiving payments authorized under this Section for any redevelopment project area or area within a State Sales Tax Boundary within the municipality shall submit to the Department of Revenue and to the taxing districts which are sent the notice required by Section 6 of this Act annually within 180 days after the close of each municipal fiscal year the following information for the immediately preceding fiscal year:
(a) Any amendments to the redevelopment plan, the

redevelopment project area, or the State Sales Tax Boundary.

(b) Audited financial statements of the special tax

allocation fund.

(c) Certification of the Chief Executive Officer of

the municipality that the municipality has complied with all of the requirements of this Act during the preceding fiscal year.

(d) An opinion of legal counsel that the municipality

is in compliance with this Act.

(e) An analysis of the special tax allocation fund

which sets forth:

(1) the balance in the special tax allocation

fund at the beginning of the fiscal year;

(2) all amounts deposited in the special tax

allocation fund by source;

(3) all expenditures from the special tax

allocation fund by category of permissible redevelopment project cost; and

(4) the balance in the special tax allocation

fund at the end of the fiscal year including a breakdown of that balance by source. Such ending balance shall be designated as surplus if it is not required for anticipated redevelopment project costs or to pay debt service on bonds issued to finance redevelopment project costs, as set forth in Section 11-74.4-7 hereof.

(f) A description of all property purchased by the

municipality within the redevelopment project area including:

1. Street address
2. Approximate size or description of property
3. Purchase price
4. Seller of property.
(g) A statement setting forth all activities

undertaken in furtherance of the objectives of the redevelopment plan, including:

1. Any project implemented in the preceding

fiscal year

2. A description of the redevelopment activities

undertaken

3. A description of any agreements entered into

by the municipality with regard to the disposition or redevelopment of any property within the redevelopment project area or the area within the State Sales Tax Boundary.

(h) With regard to any obligations issued by the

municipality:

1. copies of bond ordinances or resolutions
2. copies of any official statements
3. an analysis prepared by financial advisor or

underwriter setting forth: (a) nature and term of obligation; and (b) projected debt service including required reserves and debt coverage.

(i) A certified audit report reviewing compliance

with this statute performed by an independent public accountant certified and licensed by the authority of the State of Illinois. The financial portion of the audit must be conducted in accordance with Standards for Audits of Governmental Organizations, Programs, Activities, and Functions adopted by the Comptroller General of the United States (1981), as amended. The audit report shall contain a letter from the independent certified public accountant indicating compliance or noncompliance with the requirements of subsection (q) of Section 11-74.4-3. If the audit indicates that expenditures are not in compliance with the law, the Department of Revenue shall withhold State sales and utility tax increment payments to the municipality until compliance has been reached, and an amount equal to the ineligible expenditures has been returned to the Special Tax Allocation Fund.

(6.1) After July 29, 1988 and before the effective date of this amendatory Act of the 91st General Assembly, any funds which have not been designated for use in a specific development project in the annual report shall be designated as surplus. No funds may be held in the Special Tax Allocation Fund for more than 36 months from the date of receipt unless the money is required for payment of contractual obligations for specific development project costs. If held for more than 36 months in violation of the preceding sentence, such funds shall be designated as surplus. Any funds designated as surplus must first be used for early redemption of any bond obligations. Any funds designated as surplus which are not disposed of as otherwise provided in this paragraph, shall be distributed as surplus as provided in Section 11-74.4-7.
(7) Any appropriation made pursuant to this Section for the 1987 State fiscal year shall not exceed the amount of $7 million and for the 1988 State fiscal year the amount of $10 million. The amount which shall be distributed to each municipality shall be the incremental revenue to which each municipality is entitled as calculated by the Department of Revenue, unless the requests of the municipality exceed the appropriation, then the amount to which each municipality shall be entitled shall be prorated among the municipalities in the same proportion as the increment to which the municipality would be entitled bears to the total increment which all municipalities would receive in the absence of this limitation, provided that no municipality may receive an amount in excess of 15% of the appropriation. For the 1987 Net State Sales Tax Increment payable in Fiscal Year 1989, no municipality shall receive more than 7.5% of the total appropriation; provided, however, that any of the appropriation remaining after such distribution shall be prorated among municipalities on the basis of their pro rata share of the total increment. Beginning on January 1, 1993, each municipality's proportional share of the Illinois Tax Increment Fund shall be determined by adding the annual Net State Sales Tax Increment and the annual Net Utility Tax Increment to determine the Annual Total Increment. The ratio of the Annual Total Increment of each municipality to the Annual Total Increment for all municipalities, as most recently calculated by the Department, shall determine the proportional shares of the Illinois Tax Increment Fund to be distributed to each municipality.
(7.1) No distribution of Net State Sales Tax Increment to a municipality for an area within a State Sales Tax Boundary shall exceed in any State Fiscal Year an amount equal to 3 times the sum of the Municipal Sales Tax Increment, the real property tax increment and deposits of funds from other sources, excluding state and federal funds, as certified by the city treasurer to the Department of Revenue for an area within a State Sales Tax Boundary. After July 29, 1988, for those municipalities which issue bonds between June 1, 1988 and 3 years from July 29, 1988 to finance redevelopment projects within the area in a State Sales Tax Boundary, the distribution of Net State Sales Tax Increment during the 16th through 20th years from the date of issuance of the bonds shall not exceed in any State Fiscal Year an amount equal to 2 times the sum of the Municipal Sales Tax Increment, the real property tax increment and deposits of funds from other sources, excluding State and federal funds.
(8) Any person who knowingly files or causes to be filed false information for the purpose of increasing the amount of any State tax incremental revenue commits a Class A misdemeanor.
(9) The following procedures shall be followed to determine whether municipalities have complied with the Act for the purpose of receiving distributions after July 1, 1989 pursuant to subsection (1) of this Section 11-74.4-8a.
(a) The Department of Revenue shall conduct a

preliminary review of the redevelopment project areas and redevelopment plans pertaining to those municipalities receiving payments from the State pursuant to subsection (1) of Section 8a of this Act for the purpose of determining compliance with the following standards:

(1) For any municipality with a population of

more than 12,000 as determined by the 1980 U.S. Census: (a) the redevelopment project area, or in the case of a municipality which has more than one redevelopment project area, each such area, must be contiguous and the total of all such areas shall not comprise more than 25% of the area within the municipal boundaries nor more than 20% of the equalized assessed value of the municipality; (b) the aggregate amount of 1985 taxes in the redevelopment project area, or in the case of a municipality which has more than one redevelopment project area, the total of all such areas, shall be not more than 25% of the total base year taxes paid by retailers and servicemen on transactions at places of business located within the municipality under the Retailers' Occupation Tax Act, the Use Tax Act, the Service Use Tax Act, and the Service Occupation Tax Act. Redevelopment project areas created prior to 1986 are not subject to the above standards if their boundaries were not amended in 1986.

(2) For any municipality with a population of

12,000 or less as determined by the 1980 U.S. Census: (a) the redevelopment project area, or in the case of a municipality which has more than one redevelopment project area, each such area, must be contiguous and the total of all such areas shall not comprise more than 35% of the area within the municipal boundaries nor more than 30% of the equalized assessed value of the municipality; (b) the aggregate amount of 1985 taxes in the redevelopment project area, or in the case of a municipality which has more than one redevelopment project area, the total of all such areas, shall not be more than 35% of the total base year taxes paid by retailers and servicemen on transactions at places of business located within the municipality under the Retailers' Occupation Tax Act, the Use Tax Act, the Service Use Tax Act, and the Service Occupation Tax Act. Redevelopment project areas created prior to 1986 are not subject to the above standards if their boundaries were not amended in 1986.

(3) Such preliminary review of the redevelopment

project areas applying the above standards shall be completed by November 1, 1988, and on or before November 1, 1988, the Department shall notify each municipality by certified mail, return receipt requested that either (1) the Department requires additional time in which to complete its preliminary review; or (2) the Department is issuing either (a) a Certificate of Eligibility or (b) a Notice of Review. If the Department notifies a municipality that it requires additional time to complete its preliminary investigation, it shall complete its preliminary investigation no later than February 1, 1989, and by February 1, 1989 shall issue to each municipality either (a) a Certificate of Eligibility or (b) a Notice of Review. A redevelopment project area for which a Certificate of Eligibility has been issued shall be deemed a "State Sales Tax Boundary."

(4) The Department of Revenue shall also issue a

Notice of Review if the Department has received a request by November 1, 1988 to conduct such a review from taxpayers in the municipality, local taxing districts located in the municipality or the State of Illinois, or if the redevelopment project area has more than 5 retailers and has had growth in State sales tax revenue of more than 15% from calendar year 1985 to 1986.

(b) For those municipalities receiving a Notice of

Review, the Department will conduct a secondary review consisting of: (i) application of the above standards contained in subsection (9)(a)(1)(a) and (b) or (9)(a)(2)(a) and (b), and (ii) the definitions of blighted and conservation area provided for in Section 11-74.4-3. Such secondary review shall be completed by July 1, 1989.

Upon completion of the secondary review, the

Department will issue (a) a Certificate of Eligibility or (b) a Preliminary Notice of Deficiency. Any municipality receiving a Preliminary Notice of Deficiency may amend its redevelopment project area to meet the standards and definitions set forth in this paragraph (b). This amended redevelopment project area shall become the "State Sales Tax Boundary" for purposes of determining the State Sales Tax Increment.

(c) If the municipality advises the Department of its

intent to comply with the requirements of paragraph (b) of this subsection outlined in the Preliminary Notice of Deficiency, within 120 days of receiving such notice from the Department, the municipality shall submit documentation to the Department of the actions it has taken to cure any deficiencies. Thereafter, within 30 days of the receipt of the documentation, the Department shall either issue a Certificate of Eligibility or a Final Notice of Deficiency. If the municipality fails to advise the Department of its intent to comply or fails to submit adequate documentation of such cure of deficiencies the Department shall issue a Final Notice of Deficiency that provides that the municipality is ineligible for payment of the Net State Sales Tax Increment.

(d) If the Department issues a final determination of

ineligibility, the municipality shall have 30 days from the receipt of determination to protest and request a hearing. Such hearing shall be conducted in accordance with Sections 10-25, 10-35, 10-40, and 10-50 of the Illinois Administrative Procedure Act. The decision following the hearing shall be subject to review under the Administrative Review Law.

(e) Any Certificate of Eligibility issued pursuant to

this subsection 9 shall be binding only on the State for the purposes of establishing municipal eligibility to receive revenue pursuant to subsection (1) of this Section 11-74.4-8a.

(f) It is the intent of this subsection that the

periods of time to cure deficiencies shall be in addition to all other periods of time permitted by this Section, regardless of the date by which plans were originally required to be adopted. To cure said deficiencies, however, the municipality shall be required to follow the procedures and requirements pertaining to amendments, as provided in Sections 11-74.4-5 and 11-74.4-6 of this Act.

(10) If a municipality adopts a State Sales Tax Boundary in accordance with the provisions of subsection (9) of this Section, such boundaries shall subsequently be utilized to determine Revised Initial Sales Tax Amounts and the Net State Sales Tax Increment; provided, however, that such revised State Sales Tax Boundary shall not have any effect upon the boundary of the redevelopment project area established for the purposes of determining the ad valorem taxes on real property pursuant to Sections 11-74.4-7 and 11-74.4-8 of this Act nor upon the municipality's authority to implement the redevelopment plan for that redevelopment project area. For any redevelopment project area with a smaller State Sales Tax Boundary within its area, the municipality may annually elect to deposit the Municipal Sales Tax Increment for the redevelopment project area in the special tax allocation fund and shall certify the amount to the Department prior to receipt of the Net State Sales Tax Increment. Any municipality required by subsection (9) to establish a State Sales Tax Boundary for one or more of its redevelopment project areas shall submit all necessary information required by the Department concerning such boundary and the retailers therein, by October 1, 1989, after complying with the procedures for amendment set forth in Sections 11-74.4-5 and 11-74.4-6 of this Act. Net State Sales Tax Increment produced within the State Sales Tax Boundary shall be spent only within that area. However expenditures of all municipal property tax increment and municipal sales tax increment in a redevelopment project area are not required to be spent within the smaller State Sales Tax Boundary within such redevelopment project area.
(11) The Department of Revenue shall have the authority to issue rules and regulations for purposes of this Section.
(12) If, under Section 5.4.1 of the Illinois Enterprise Zone Act, a municipality determines that property that lies within a State Sales Tax Boundary has an improvement, rehabilitation, or renovation that is entitled to a property tax abatement, then that property along with any improvements, rehabilitation, or renovations shall be immediately removed from any State Sales Tax Boundary. The municipality that made the determination shall notify the Department of Revenue within 30 days after the determination. Once a property is removed from the State Sales Tax Boundary because of the existence of a property tax abatement resulting from an enterprise zone, then that property shall not be permitted to be amended into a State Sales Tax Boundary.
(Source: P.A. 100-201, eff. 8-18-17.)

(65 ILCS 5/11-74.4-8b)
Sec. 11-74.4-8b. Cancellation and repayment of tax and other benefits. Any tax abatement or benefit granted by a taxing district under an agreement entered into under this Act to a private individual or entity for the purpose of originating, locating, maintaining, rehabilitating, or expanding a business facility shall be cancelled if the individual or entity relocated its entire facility in violation of the agreement, and the amount of the abatements or tax benefits granted before the cancellation shall be repaid to the taxing district within 30 days, as provided in Section 18-183 of the Property Tax Code.
In addition, any private individual or entity that receives other benefits under this Act for the purpose of originating, locating, maintaining, rehabilitating, or expanding a business facility and that abandons or relocates its facility in violation of the agreement shall pay to the municipality an amount equal to the value of the benefit prorated based on (i) the time from the date of the agreement to the date of abandonment or relocation; compared to (ii) the time from the date of the agreement to the date upon which the redevelopment plan must be completed, determined at the time of the agreement.
(Source: P.A. 96-324, eff. 1-1-10.)

(65 ILCS 5/11-74.4-8c)
Sec. 11-74.4-8c. Enterprise zone abatements. If a redevelopment project area is or has been established under Section 11-74.4-4 on or before the effective date of this amendatory Act of 1997 and the redevelopment project area contains property that is located within an enterprise zone established under the Illinois Enterprise Zone Act, then the property that is located in both the redevelopment project area and the enterprise zone shall not be eligible for the abatement of taxes under Section 18-170 of the Property Tax Code if the requirements of Section 5.4.1 of the Illinois Enterprise Zone Act are satisfied. If an abatement is limited under Section 5.4.1 of the Illinois Enterprise Zone Act, a municipality shall notify the county clerk and the board of review or board of appeals of the change in writing not later than July 1 of the assessment year to be first affected by the change.
(Source: P.A. 90-258, eff. 7-30-97.)

(65 ILCS 5/11-74.4-8d)
Sec. 11-74.4-8d. Website postings; municipalities of 1,000,000 or more.
(a) In any municipality with a population of 1,000,000 or more, the following shall be posted on a website maintained by the municipality:
(1) Any ordinance designating a redevelopment project

area or approving a redevelopment plan, redevelopment project, or redevelopment agreement pursuant to this Division 74.4, including all attachments, and any amendments thereto.

(2) Written staff reports presented to a board

created in subsection (k) of Section 11-74.4-4.

(3) The information required to be submitted pursuant

to subsection (d) of Section 11-74.4-5 and any other overviews prepared by the municipality relating to redevelopment or financing pursuant to this Division 74.4.

(4) Any certificates of completion issued by the

municipality or annual employment certifications received by the municipality pursuant to a redevelopment agreement.

(b) Except as provided in subsection (c), all ordinances described in paragraph (1) of subsection (a) of this Section shall be made available on the website within 7 business days after the ordinance is passed and published by the municipality. Except as provided in subsection (c), all documents described in paragraphs (2), (3), and (4) of subsection (a) of this Section shall be made available on the website within 14 business days after the document has been completed in final form.
(c) The requirements of this Section apply with respect to any redevelopment project area designated or amended on or after July 30, 2004. The ordinances and documents that passed or were completed prior to the effective date of this amendatory Act of the 96th General Assembly shall be made available on the website no later than 30 days after that effective date.
(Source: P.A. 96-773, eff. 8-28-09.)

(65 ILCS 5/11-74.4-9) (from Ch. 24, par. 11-74.4-9)
Sec. 11-74.4-9. Equalized assessed value of property.
(a) If a municipality by ordinance provides for tax increment allocation financing pursuant to Section 11-74.4-8, the county clerk immediately thereafter shall determine (1) the most recently ascertained equalized assessed value of each lot, block, tract or parcel of real property within such redevelopment project area from which shall be deducted the homestead exemptions under Article 15 of the Property Tax Code, which value shall be the "initial equalized assessed value" of each such piece of property, and (2) the total equalized assessed value of all taxable real property within such redevelopment project area by adding together the most recently ascertained equalized assessed value of each taxable lot, block, tract, or parcel of real property within such project area, from which shall be deducted the homestead exemptions provided by Sections 15-170, 15-175, and 15-176 of the Property Tax Code, and shall certify such amount as the "total initial equalized assessed value" of the taxable real property within such project area.
(b) In reference to any municipality which has adopted tax increment financing after January 1, 1978, and in respect to which the county clerk has certified the "total initial equalized assessed value" of the property in the redevelopment area, the municipality may thereafter request the clerk in writing to adjust the initial equalized value of all taxable real property within the redevelopment project area by deducting therefrom the exemptions under Article 15 of the Property Tax Code applicable to each lot, block, tract or parcel of real property within such redevelopment project area. The county clerk shall immediately after the written request to adjust the total initial equalized value is received determine the total homestead exemptions in the redevelopment project area provided by Sections 15-170, 15-175, and 15-176 of the Property Tax Code by adding together the homestead exemptions provided by said Sections on each lot, block, tract or parcel of real property within such redevelopment project area and then shall deduct the total of said exemptions from the total initial equalized assessed value. The county clerk shall then promptly certify such amount as the "total initial equalized assessed value as adjusted" of the taxable real property within such redevelopment project area.
(c) After the county clerk has certified the "total initial equalized assessed value" of the taxable real property in such area, then in respect to every taxing district containing a redevelopment project area, the county clerk or any other official required by law to ascertain the amount of the equalized assessed value of all taxable property within such district for the purpose of computing the rate per cent of tax to be extended upon taxable property within such district, shall in every year that tax increment allocation financing is in effect ascertain the amount of value of taxable property in a redevelopment project area by including in such amount the lower of the current equalized assessed value or the certified "total initial equalized assessed value" of all taxable real property in such area, except that after he has certified the "total initial equalized assessed value as adjusted" he shall in the year of said certification if tax rates have not been extended and in every year thereafter that tax increment allocation financing is in effect ascertain the amount of value of taxable property in a redevelopment project area by including in such amount the lower of the current equalized assessed value or the certified "total initial equalized assessed value as adjusted" of all taxable real property in such area. The rate per cent of tax determined shall be extended to the current equalized assessed value of all property in the redevelopment project area in the same manner as the rate per cent of tax is extended to all other taxable property in the taxing district. The method of extending taxes established under this Section shall terminate when the municipality adopts an ordinance dissolving the special tax allocation fund for the redevelopment project area. This Division shall not be construed as relieving property owners within a redevelopment project area from paying a uniform rate of taxes upon the current equalized assessed value of their taxable property as provided in the Property Tax Code.
(Source: P.A. 95-644, eff. 10-12-07.)

(65 ILCS 5/11-74.4-10) (from Ch. 24, par. 11-74.4-10)
Sec. 11-74.4-10. Revenues received by the municipality from any property, building or facility owned, leased or operated by the municipality or any agency or authority established by the municipality, or from repayments of loans, may be used to pay redevelopment project costs, or reduce outstanding obligations of the municipality incurred under this Division for redevelopment project costs. The municipality may place such revenues in the special tax allocation fund which shall be held by the municipal treasurer or other person designated by the municipality. Revenue received by the municipality from the sale or other disposition of real property acquired by the municipality with the proceeds of obligations funded by tax increment allocation financing shall be deposited by the municipality in the special tax allocation fund.
(Source: P.A. 93-298, eff. 7-23-03.)

(65 ILCS 5/11-74.4-11) (from Ch. 24, par. 11-74.4-11)
Sec. 11-74.4-11. If any Section, subdivision, paragraph, sentence or clause of this Division is, for any reason, held to be invalid or unconstitutional, such decision shall not affect any remaining portion, Section or part thereof which can be given effect without the invalid provision.
(Source: P.A. 79-1525.)

(65 ILCS 5/11-74.4-12)
Sec. 11-74.4-12. Metro East Police District. A municipality may use moneys from the special tax allocation fund to hire police officers, if the corporate authorities of the municipality determine by ordinance or resolution that, as a result of the development associated with the tax increment financing, more police officers are needed to protect the public health and safety of the residents, and the municipality is: (i) within the territory of the Metro East Police District created under the Metro East Police District Act, or (ii) contiguous to 2 or more municipalities within the territory of the Metro East Police District and having a population of more than 5,000 inhabitants, according to the 2000 federal census. The moneys used to hire police officers may amount to no more than 10% of the funds available.
(Source: P.A. 97-971, eff. 1-1-13.)

(65 ILCS 5/Art. 11 Div. 74.5 heading)

(65 ILCS 5/11-74.5-1) (from Ch. 24, par. 11-74.5-1)
Sec. 11-74.5-1. This Division 74.5 may be referred to as the Municipal Housing Finance Law.
(Source: P.A. 91-357, eff. 7-29-99.)

(65 ILCS 5/11-74.5-2) (from Ch. 24, par. 11-74.5-2)
Sec. 11-74.5-2. Whenever used in this Division:
(a) "Appraised value" means the fair market value of a home determined in accordance with generally accepted procedures and standards applicable to the appraisal of real property.
(b) "Bonds" means any revenue bonds authorized under this Division and payable as provided hereunder.
(c) "Corporate authorities" means the corporate authorities as defined in this Illinois Municipal Code.
(d) "Home" means real property and improvements thereon located within the municipality consisting of not more than 4 dwelling units, including but not limited to, condominium units owned by one mortgagor who occupies or intends to occupy one of such units.
(e) "Home mortgage loan" means an interest bearing loan to a mortgagor evidenced by a promissory note and secured by a mortgage on a home, purchased or originated in accordance with this Division made for the purpose of acquiring a home having an appraised value or a purchase price, whichever is less, of not less than the minimum home value and less than the maximum home value.
(f) "Lender" means any lending institution participating in a residential housing finance plan as the originator of home mortgage loans or as a servicing agent for home mortgage loans.
(g) "Lending institution" means any bank, bank holding company, credit union, trust company, savings bank, national banking association, savings and loan association, building and loan association, mortgage banker or other financial institution which customarily provides service or otherwise aids in the financing of home mortgages, or any holding company for any of the foregoing.
(h) "Maximum home value" means the amount determined by the corporate authorities.
(i) "Minimum home value" means the amount determined by the corporate authorities.
(j) "Mortgagor" means a person of low or moderate income and who has received or qualifies to receive a home mortgage loan on a home.
(k) "Municipality" means a municipality as defined in this Illinois Municipal Code.
(l) "Ordinance" means an ordinance adopted and approved by the corporate authorities of a municipality.
(m) "Purchase price" means the actual consideration paid to the seller of a home.
(n) "Person" means a natural person or persons or a trust, provided that such trust is for the benefit of a natural person or members of such person's immediate family.
(o) "Participation commitment" means any undertaking or agreement by a lending institution to participate in the implementation of a residential housing finance plan.
(p) "Persons of low or moderate income" means a person or family (consisting of one or more persons all of whom occupy or will occupy the home) whose aggregate gross income including the gross income of any co-signer or guarantor of the promissory note made in connection with the making of a home mortgage loan does not exceed a maximum amount to be established by the corporate authorities and determined in accordance with appropriate criteria, rules and regulations, approved by the corporate authorities in connection with the implementation of a residential housing finance plan.
(q) "Residential housing finance plan" means a program implemented under this Division by a municipality to assist persons of low or moderate income in acquiring safe, decent and sanitary housing which they can afford.
(r) "Trustee" means any State or national bank or trust company, having trust powers, located within or outside the State of Illinois, which may be appointed to act in any capacity with respect to a residential housing finance plan and the issuance of bonds to finance such plan whether designated as a trustee, custodian or administrator.
(Source: P.A. 90-706, eff. 8-7-98.)

(65 ILCS 5/11-74.5-3) (from Ch. 24, par. 11-74.5-3)
Sec. 11-74.5-3. In addition to powers which a municipality may now have, municipalities have the following powers:
(a) To acquire, and to contract and enter into advance commitments to acquire, directly or indirectly, home mortgages owned or originated by lending institutions at such prices and upon such other terms and conditions as shall be determined by such municipality or trustee as it may designate as its agent;
(b) To make and execute contracts with lending institutions for the origination and servicing of home mortgage loans on behalf of a municipality and to pay the reasonable value of services rendered in accordance with such contracts;
(c) To make loans to lenders to enable such lenders to make home mortgage loans in accordance with this Division;
(d) To establish, by rules or regulations, by ordinances relating to any issuance of bonds or in any financing documents relating to such issuance, such standards and requirements applicable to the purchase of home mortgage loans or the origination of home mortgage loans or loans to lenders as such municipality deems necessary or desirable to effectuate the public purposes of this Act, including but not limited to: (i) the time within which lending institutions must make participation commitments and make disbursements for home mortgage loans; (ii) the terms and conditions of home mortgage loans to be acquired or originated; (iii) the standards and criteria to be applied by the municipality in defining persons of low or moderate income; (iv) the amounts and types of insurance coverage required on homes, home mortgage loans and bonds; (v) the representations and warranties to be required of persons and lending institutions as evidence of compliance with such standards and requirements; (vi) restrictions as to interest rate and other terms of home mortgage loans or the return realized therefrom by lending institutions; (vii) the type and amount of collateral security to be provided to assure repayment of any loans to lenders by such municipalities and to assure repayment of bonds; and (viii) any other matters related to the purchase or origination of home mortgage loans or the making of loans to lenders as shall be deemed relevant or necessary by the corporate authorities of such municipality.
(e) To require from each lending institution from which home mortgage loans are to be purchased or which will originate home mortgage loans on behalf of the municipality or from lenders to which loans are made, the submission, at the time of making participation commitments, of evidence satisfactory to such municipality of the ability and intention of such lending institution to make home mortgage loans, and the submission, within the time specified by such municipality for making disbursements for home mortgage loans, of evidence satisfactory to such municipality of the making of home mortgage loans and of compliance with any standards and requirements established by such municipality.
(f) To require that a lending institution or lender furnish, prior to or concurrently with the delivery of any participation commitment by a lending institution, a commitment fee in the form of a cash deposit, letter of credit, promissory note, surety bond or other instrument approved by the corporate authorities executed by or on behalf of such lending institution, in an amount to be determined by the corporate authorities.
(g) To issue its bonds to defray, in whole or in part (i) the cost of acquiring or originating home mortgage loans or making loans to lenders in order to enable them to make home mortgage loans; (ii) if deemed necessary or advisable, the costs of paying interest on bonds during a reasonable period necessary to acquire or originate the home mortgage loans or to make the loans to lender, (iii) the costs of studies and surveys, insurance premiums, underwriting fees, legal, accounting and marketing services incurred in connection with the issuance and sale of such bonds, including amounts required to establish reasonably necessary bond and interest reserve accounts, and trustee, custodian and rating agency fees; (iv) the costs of reasonable reserves; and (v) such other costs as are reasonably related to the foregoing.
(h) To authorize the sale or other disposition of any home mortgage loan, in whole or in part, upon such terms, at such prices and times, and from time to time, as may be necessary to assure that the revenues and receipts to be derived with respect to the home mortgage loans, together with any insurance proceeds, funds held in reserve accounts and earnings thereon, shall produce and provide revenues and receipts at least sufficient to provide for the prompt payment of the principal of, redemption premiums, if any, and interest at maturity of all bonds issued pursuant to this Division or to otherwise authorize the sale or other disposition of any home mortgage loan after the bonds have been paid or deemed to be paid.
(i) To pledge any revenues and receipts to be received from any home mortgage loans to the punctual payment of bonds authorized under this Division, and the interest and redemption premiums, if any, thereon.
(j) To mortgage, pledge or grant security interests in any home mortgage loans, notes or other property in favor of the holder or holders of bonds issued therefor.
(k) to issue its bonds in such amount as may be necessary (and not limited by the amount of bonds refunded) for the purpose of refunding, in whole or in part at any time, bonds theretofore issued by such municipality under authority of this Division, the proceeds of which refunding bonds may be used, at the discretion of the corporate authorities, for paying bonds at maturity, calling bonds for payment and paying bonds prior to maturity, or for deposit into an escrow or trust fund in advance of maturity of bonds to be held for payment thereof at maturity or earlier.
(l) To appoint or designate a trustee or trustees for the benefit of the bondholders and to delegate and assign thereto, insofar as it may lawfully do so, its rights, duties and responsibilities with respect to carrying out and enforcing the terms and provisions of its residential housing finance plan.
(m) To provide for and authorize the use and disposition of any funds remaining in the possession of the municipality (or trustees) following payment and retirement of, or following the making of provision for the payment of, the bonds of a designated series issued pursuant to this Division.
(n) To make and execute contracts and other instruments necessary or convenient to the exercise of any of the powers granted herein.
(Source: P.A. 90-706, eff. 8-7-98.)

(65 ILCS 5/11-74.5-4) (from Ch. 24, par. 11-74.5-4)
Sec. 11-74.5-4. (Repealed).
(Source: P.A. 82-783. Repealed by P.A. 90-706, eff. 8-7-98.)

(65 ILCS 5/11-74.5-5) (from Ch. 24, par. 11-74.5-5)
Sec. 11-74.5-5. The exercise of any or all powers granted by this Division shall be authorized and the bonds shall be authorized to be issued under this Division for the purposes set forth in this Act, by an ordinance adopted by the corporate authorities of a municipality which shall take effect immediately upon adoption. Any such ordinance shall set forth a finding and declaration (i) of the public purpose therefor and (ii) that such ordinance is adopted pursuant to this Division, which finding and declaration shall be conclusive evidence of the existence and sufficiency of the public purpose and of the power to carry out and give effect to such public purposes.
The bonds shall bear interest at such rate or rates (subject only to the limitations set forth in paragraph (a) of Section 11-74.5-4 and without regard to any other law pertaining to interest rate limitations), may be payable at such time or times, may be in one or more series, may bear such date or dates, may mature at such time or times not exceeding 40 years from their respective dates, may be payable in such medium of payment at such place or places, may carry such registration privileges, may be subject to such terms of redemption at such premiums, may be executed in such manner, may contain such terms, covenants and conditions and may be in such form, either coupon or registered, as the corporate authorities shall provide. The bonds may be sold at public or private sale at such price, in such manner and upon such terms as the corporate authorities may determine. Pending the preparation of definitive bonds and in anticipation thereof, interim notes, in such form and with such provisions as may be authorized by the corporate authorities, may be issued to the purchaser or purchasers of bonds sold pursuant to this Division. The bonds and interim notes shall be deemed to be securities and negotiable instruments within the meaning and for all purposes of the Uniform Commercial Code.
(Source: P.A. 90-706, eff. 8-7-98.)

(65 ILCS 5/11-74.5-6) (from Ch. 24, par. 11-74.5-6)
Sec. 11-74.5-6. Any ordinance authorizing the issuance of the bonds under this Division may contain covenants regarding (a) the use and disposition of the revenues and receipts from any home mortgage loans for which the bonds are to be issued, including the creation and maintenance of such reasonable and adequate reserves as the corporate authorities may determine; (b) the insurance to be carried on any home mortgage loan or bonds and the use and disposition of the proceeds of such insurance; (c) the appointment of one or more trustees for the benefit of the bondholders, paying agents or bond registrars; (d) the investment of any funds held by such trustees or lender; (e) the maximum interest rate payable on any home mortgage loan (subject to the provisions of paragraph (a) of Section 11-74.5-4); and (f) the terms and conditions upon which the holders of the bonds or any portion thereof, or any trustees therefor, are entitled to the appointment of a receiver by a court of competent jurisdiction, and such terms and conditions may provide that the receiver may take possession of the home mortgage loans or any part thereof and maintain, sell or otherwise dispose of such home mortgage loans, prescribe other payments and collect, receive and apply all income and revenues thereafter derived therefrom. An ordinance authorizing the issuance of bonds under this Division may provide that payment of the principal of, redemption premium, if any, and interest on any bonds issued under this Division shall be secured by a mortgage, pledge, security interest, insurance agreement or indenture of trust of or with respect to such home mortgage loans and a lien upon the revenues and receipts derived therefrom or from any notes or other obligations of lending institutions, with respect to which the bonds are issued. Such mortgage, pledge, security interest, insurance agreement or indenture of trust may contain such covenants and agreements as may be necessary or appropriate to safeguard the interests of the holders of the bonds and shall be executed in the manner authorized by the ordinance authorizing the bonds. The provisions of this Division and any such ordinance and any such mortgage, pledge, security interest, insurance agreement or indenture of trust shall constitute a contract with the holder or holders of the bonds and continue in effect until the principal of, the interest on, and the redemption premiums, if any, on the bonds have been fully paid or provision made for the payment thereof, and the duties of the municipality and its corporate authorities and officers under this Division and any such ordinance and any such mortgage, pledge, security interest, insurance agreement or indenture of trust shall be enforceable as provided therein by any bondholder by mandamus, foreclosure of any such mortgage, pledge, security interest or indenture of trust or other appropriate suit, action or proceeding in any court of competent jurisdiction; provided the ordinance or any mortgage, pledge, security interest, insurance agreement or indenture of trust under which the bonds are issued may provide that all such remedies and rights to enforcement may be vested in a trustee (with full power of appointment) for the benefit of all the bondholders, which trustee shall be subject to the control of such number of holders or owners of any outstanding bonds as provided therein.
(Source: P.A. 81-580.)

(65 ILCS 5/11-74.5-7) (from Ch. 24, par. 11-74.5-7)
Sec. 11-74.5-7. The bonds shall bear the manual or facsimile signatures of such officers of a municipality as may be designated in the ordinance authorizing such bonds and such signatures shall constitute the valid and binding signatures of such officers, notwithstanding that before the delivery thereof and payment therefor any or all of the persons whose signatures appear thereon have ceased to be officers of such municipality. The validity of the bonds shall not be dependent on nor affected by the validity or regularity of any proceedings relating to the home mortgage loans acquired or made from proceeds of the bonds. A recital in the bonds that they are issued pursuant to this Division shall be conclusive evidence of their validity and of the regularity of their issuance.
(Source: P.A. 81-580.)

(65 ILCS 5/11-74.5-8) (from Ch. 24, par. 11-74.5-8)
Sec. 11-74.5-8. Any pledge made to secure bonds shall be valid and binding from the time when the pledge is made. The revenues and receipts or property or interests in property pledged and thereafter received by a municipality or trustee shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against such municipality or trustee irrespective of whether the parties have notice thereof. Neither the ordinance, nor any other instrument by which a pledge is created, need be recorded.
(Source: P.A. 81-580.)

(65 ILCS 5/11-74.5-9) (from Ch. 24, par. 11-74.5-9)
Sec. 11-74.5-9. All bonds issued under this Division shall be limited obligations of the municipality issuing the same, payable solely from the (i) bond proceeds, (ii) revenues and receipts derived from the home mortgage loans or from any notes or other obligations of persons with respect to which such bonds are issued and secured by a mortgage, pledge, security interest, insurance agreement or indenture of trust of or with respect to such home mortgage loans, (iii) certain insurance proceeds which may relate to the bonds or the home mortgage loans, (iv) participation fees, or (v) certain reserve funds. No municipality shall have any right or authority to levy taxes to pay any of the principal of, redemption premium, if any, or interest on any bonds issued pursuant to this Division or any judgment against a municipality on account thereof. No holder of any bonds issued under this Division shall have the right to compel any exercise of the taxing power of a municipality to pay the bonds, the interest or redemption premium, if any, thereon, and the bonds shall not constitute an indebtedness of such municipality, or a loan of the faith and credit thereof, within the meaning of any constitutional or statutory provision, nor shall the bonds be construed to create any moral obligation on the part of such municipality to provide for the payment of such bonds. It shall be plainly stated on the face of each bond that it has been issued under the provisions of this Division and that it does not constitute an indebtedness of the municipality, or a loan of the faith and credit thereof, within the meaning of any constitutional or statutory provision. Bonds may be issued pursuant to this Division without regard to (1) any statutory limitation as to bonded indebtedness and shall not be included in computing total bonded indebtedness within the meaning of any statutory limitation, (ii) any requirement of competitive bidding or procedure for award of contracts applicable by any statute, (iii) any requirement of publication of ordinance or other documents, or (iv) any requirement of referendum or petition.
(Source: P.A. 81-580.)

(65 ILCS 5/11-74.5-10) (from Ch. 24, par. 11-74.5-10)
Sec. 11-74.5-10. Neither the members of the corporate authorities of a municipality, nor any official or employee thereof, nor any person executing bonds issued under this Division shall be liable personally for payment of the bonds or the interest or redemption premium, if any, thereon or be subject to any personal liability or accountability by reason of the issuance thereof.
(Source: P.A. 81-580.)

(65 ILCS 5/11-74.5-11) (from Ch. 24, par. 11-74.5-11)
Sec. 11-74.5-11. One or more municipalities (whether or not any of them are home rule units) may join together or cooperate with one another in the exercise, either jointly or otherwise, of any one or more of the powers conferred upon municipalities under this Division or other enabling acts or powers. Such joint or cooperative action shall be taken only in accordance with and pursuant to a written agreement entered into between or among such cooperating parties.
(Source: P.A. 81-580.)

(65 ILCS 5/11-74.5-12) (from Ch. 24, par. 11-74.5-12)
Sec. 11-74.5-12. Notwithstanding any other provision of law, bonds issued pursuant to this Division shall be legal investments for all trust funds, insurance companies, savings and loan associations, investment companies and banks, both savings and commercial, and shall be legal investments for executors, administrators, trustees and all other fiduciaries. Such bonds shall be legal investments for state school funds and for any funds which may be invested in county, municipal or school district bonds, and such bonds shall be deemed to be securities which may properly and legally be deposited with, and received by, any state or municipal officer or by any agency or political subdivision of the State for any purpose for which the deposit of bonds or obligations of the State is now, or may hereafter, be authorized by law, including deposits to secure public funds.
(Source: P.A. 81-580.)

(65 ILCS 5/11-74.5-13) (from Ch. 24, par. 11-74.5-13)
Sec. 11-74.5-13. Notwithstanding the provisions of any other Act, a member of the corporate authorities, or an officer or employee of the municipality, may be an officer, employee or stockholder of a lending institution or lender participating in a residential housing finance plan of the corporate authorities provided such member (if a member of such corporate authorities) declares such position or interest at a regular meeting of the corporate authorities prior to passage of an ordinance establishing the plan and abstains from voting on such ordinance.
(Source: P.A. 81-580.)

(65 ILCS 5/11-74.5-14) (from Ch. 24, par. 11-74.5-14)
Sec. 11-74.5-14. The powers conferred by this Division are in addition and supplemental to, and the limitations imposed by this Division shall not affect, the powers conferred upon municipalities by any other law. This Division is not a limitation upon the powers of home rule units. Home mortgage loans may be acquired, purchased and financed, and bonds may be issued under this Division for such purposes, notwithstanding that any other law or power may provide for the acquisition, purchase and financing of like home mortgage loans, or the issuance of bonds for like purposes, and without regard to the requirements, restrictions, limitations or other provisions contained in any law, including any law relating to any requirement of competitive bidding or restriction imposed on the sale or disposition of property or award of contracts. Nothing in this Division shall be deemed or construed to prohibit the exercise of the powers conferred upon municipalities in connection with the financing of federally assisted housing for persons of low and moderate income.
(Source: P.A. 81-580.)

(65 ILCS 5/11-74.5-15) (from Ch. 24, par. 11-74.5-15)
Sec. 11-74.5-15. This Act is necessary for the health, welfare and safety of the State, its municipalities and its inhabitants; therefore, it shall be liberally construed to effect its purposes.
(Source: P.A. 81-580.)

(65 ILCS 5/Art. 11 Div. 74.6 heading)

(65 ILCS 5/11-74.6-1)
Sec. 11-74.6-1. Short Title. This Division 74.6 may be cited as the Industrial Jobs Recovery Law.
(Source: P.A. 88-537.)

(65 ILCS 5/11-74.6-5)
Sec. 11-74.6-5. Findings and Declarations.
(a) It is hereby found and declared that the communities of the State have lost over 300,000 manufacturing jobs over the last decade and that these losses have resulted in persistent high levels of unemployment and underemployment, substantial tax base losses in many areas of the State, and have left a large inventory of vacant industrial space. As a result of this decline in manufacturing, employment, and income there is an excessive and disproportionate expenditure of public funds, inadequate public and private investment, unmarketability of property, growth in crime, and housing and zoning law violations in these areas together with an abnormal exodus of occupants. The decline of these areas impairs the value of private investments and threatens the sound growth and tax base of taxing districts in these areas, and threatens the health, safety, morals and welfare of the public. These areas also include underutilized plants and facilities that, if redeveloped for industrial use, will promote industrial and transportation activities, thereby reducing the evils attendant to involuntary unemployment and enhancing the public health and welfare of this State.
(b) It is further found and declared that there exist in many municipalities within the State numerous properties, both improved and unimproved, that cannot be reused or sold for reuse because of environmental contamination that causes them to be vacant for long periods of time, less marketable or unmarketable unless cleaned up, and dilapidated and detrimental to the surrounding community. Many of these properties are in strategic locations within the municipalities and cause disinvestment within the community and a loss of tax base and employment opportunities.
(c) It is hereby found and declared, that in order to promote and protect the health, safety, morals, and welfare of the public, redevelopment of these areas must be undertaken. To reverse these adverse economic conditions, it is necessary to encourage private investment and restore and enhance the tax base of the taxing districts in these areas by the development or redevelopment of project areas. The reversal of these adverse economic conditions and the elimination of the negative impact they have on communities through industrial redevelopment projects, and the retention and expansion of the economic bases of Illinois communities is hereby declared to be essential to the public interest.
(d) It is found and declared that the use of incremental tax revenues derived from the tax levies of various taxing districts in redevelopment project areas for the payment of redevelopment project costs is of benefit to those taxing districts because taxing districts located in redevelopment project areas will ultimately derive substantial benefits from the increased assessment base developed by tax increment allocation financing. In addition, if all surplus tax revenues are distributed to the taxing districts in redevelopment project areas, all taxing districts will benefit from the removal of adverse economic conditions, the development of industrial parks and the development, retention and expansion of employment opportunities for Illinois residents.
(Source: P.A. 88-537.)

(65 ILCS 5/11-74.6-10)
Sec. 11-74.6-10. Definitions.
(a) "Environmentally contaminated area" means any improved or vacant area within the boundaries of a redevelopment project area located within the corporate limits of a municipality when, (i) there has been a determination of release or substantial threat of release of a hazardous substance or pesticide, by the United States Environmental Protection Agency or the Illinois Environmental Protection Agency, or the Illinois Pollution Control Board, or any court, or a release or substantial threat of release which is addressed as part of the Pre-Notice Site Cleanup Program under Section 22.2(m) of the Illinois Environmental Protection Act, or a release or substantial threat of release of petroleum under Section 22.12 of the Illinois Environmental Protection Act, and (ii) which release or threat of release presents an imminent and substantial danger to public health or welfare or presents a significant threat to public health or the environment, and (iii) which release or threat of release would have a significant impact on the cost of redeveloping the area.
(b) "Department" means the Department of Commerce and Economic Opportunity.
(c) "Industrial park" means an area in a redevelopment project area suitable for use by any manufacturing, industrial, research, or transportation enterprise, of facilities, including but not limited to factories, mills, processing plants, assembly plants, packing plants, fabricating plants, distribution centers, warehouses, repair overhaul or service facilities, freight terminals, research facilities, test facilities or railroad facilities. An industrial park may contain space for commercial and other use as long as the expected principal use of the park is industrial and is reasonably expected to result in the creation of a significant number of new permanent full time jobs. An industrial park may also contain related operations and facilities including, but not limited to, business and office support services such as centralized computers, telecommunications, publishing, accounting, photocopying and similar activities and employee services such as child care, health care, food service and similar activities. An industrial park may also include demonstration projects, prototype development, specialized training on developing technology, and pure research in any field related or adaptable to business and industry.
(d) "Research park" means an area in a redevelopment project area suitable for development of a facility or complex that includes research laboratories and related operations. These related operations may include, but are not limited to, business and office support services such as centralized computers, telecommunications, publishing, accounting, photocopying and similar activities, and employee services such as child care, health care, food service and similar activities. A research park may include demonstration projects, prototype development, specialized training on developing technology, and pure research in any field related or adaptable to business and industry.
(e) "Industrial park conservation area" means an area within the boundaries of a redevelopment project area located within the corporate limits of a municipality or within 1 1/2 miles of the corporate limits of a municipality if the area is to be annexed to the municipality, if the area is zoned as industrial no later than the date on which the municipality by ordinance designates the redevelopment project area, and if the area includes improved or vacant land suitable for use as an industrial park or a research park, or both. To be designated as an industrial park conservation area, the area shall also satisfy one of the following standards:
(1) Standard One: The municipality must be a labor

surplus municipality and the area must be served by adequate public and or road transportation for access by the unemployed and for the movement of goods or materials and the redevelopment project area shall contain no more than 2% of the most recently ascertained equalized assessed value of all taxable real properties within the corporate limits of the municipality after adjustment for all annexations associated with the establishment of the redevelopment project area or be located in the vicinity of a waste disposal site or other waste facility. The project plan shall include a plan for and shall establish a marketing program to attract appropriate businesses to the proposed industrial park conservation area and shall include an adequate plan for financing and construction of the necessary infrastructure. No redevelopment projects may be authorized by the municipality under Standard One of subsection (e) of this Section unless the project plan also provides for an employment training project that would prepare unemployed workers for work in the industrial park conservation area, and the project has been approved by official action of or is to be operated by the local community college district, public school district or state or locally designated private industry council or successor agency, or

(2) Standard Two: The municipality must be a

substantial labor surplus municipality and the area must be served by adequate public and or road transportation for access by the unemployed and for the movement of goods or materials and the redevelopment project area shall contain no more than 2% of the most recently ascertained equalized assessed value of all taxable real properties within the corporate limits of the municipality after adjustment for all annexations associated with the establishment of the redevelopment project area. No redevelopment projects may be authorized by the municipality under Standard Two of subsection (e) of this Section unless the project plan also provides for an employment training project that would prepare unemployed workers for work in the industrial park conservation area, and the project has been approved by official action of or is to be operated by the local community college district, public school district or state or locally designated private industry council or successor agency.

(f) "Vacant industrial buildings conservation area" means an area containing one or more industrial buildings located within the corporate limits of the municipality that has been zoned industrial for at least 5 years before the designation of that area as a redevelopment project area by the municipality and is planned for reuse principally for industrial purposes. For the area to be designated as a vacant industrial buildings conservation area, the area shall also satisfy one of the following standards:
(1) Standard One: The area shall consist of one or

more industrial buildings totaling at least 50,000 net square feet of industrial space, with a majority of the total area of all the buildings having been vacant for at least 18 months; and (A) the area is located in a labor surplus municipality or a substantial labor surplus municipality, or (B) the equalized assessed value of the properties within the area during the last 2 years is at least 25% lower than the maximum equalized assessed value of those properties during the immediately preceding 10 years.

(2) Standard Two: The area exclusively consists of

industrial buildings or a building complex operated by a user or related users (A) that has within the immediately preceding 5 years either (i) employed 200 or more employees at that location, or (ii) if the area is located in a municipality with a population of 12,000 or less, employed more than 50 employees at that location and (B) either is currently vacant, or the owner has: (i) directly notified the municipality of the user's intention to terminate operations at the facility or (ii) filed a notice of closure under the Worker Adjustment and Retraining Notification Act.

(g) "Labor surplus municipality" means a municipality in which, during the 4 calendar years immediately preceding the date the municipality by ordinance designates an industrial park conservation area, the average unemployment rate was 1% or more over the State average unemployment rate for that same period of time as published in the United States Department of Labor Bureau of Labor Statistics publication entitled "The Employment Situation" or its successor publication. For the purpose of this subsection (g), if unemployment rate statistics for the municipality are not available, the unemployment rate in the municipality shall be deemed to be: (i) for a municipality that is not in an urban county, the same as the unemployment rate in the principal county where the municipality is located or (ii) for a municipality in an urban county at that municipality's option, either the unemployment rate certified for the municipality by the Department after consultation with the Illinois Department of Labor or the federal Bureau of Labor Statistics, or the unemployment rate of the municipality as determined by the most recent federal census if that census was not dated more than 5 years prior to the date on which the determination is made.
(h) "Substantial labor surplus municipality" means a municipality in which, during the 5 calendar years immediately preceding the date the municipality by ordinance designates an industrial park conservation area, the average unemployment rate was 2% or more over the State average unemployment rate for that same period of time as published in the United States Department of Labor Statistics publication entitled "The Employment Situation" or its successor publication. For the purpose of this subsection (h), if unemployment rate statistics for the municipality are not available, the unemployment rate in the municipality shall be deemed to be: (i) for a municipality that is not in an urban county, the same as the unemployment rate in the principal county in which the municipality is located; or (ii) for a municipality in an urban county, at that municipality's option, either the unemployment rate certified for the municipality by the Department after consultation with the Illinois Department of Labor or the federal Bureau of Labor Statistics, or the unemployment rate of the municipality as determined by the most recent federal census if that census was not dated more than 5 years prior to the date on which the determination is made.
(i) "Municipality" means a city, village or incorporated town.
(j) "Obligations" means bonds, loans, debentures, notes, special certificates or other evidence of indebtedness issued by the municipality to carry out a redevelopment project or to refund outstanding obligations.
(k) "Payment in lieu of taxes" means those estimated tax revenues from real property in a redevelopment project area derived from real property that has been acquired by a municipality, which according to the redevelopment project or plan are to be used for a private use, that taxing districts would have received had a municipality not acquired the real property and adopted tax increment allocation financing and that would result from levies made after the time of the adoption of tax increment allocation financing until the time the current equalized assessed value of real property in the redevelopment project area exceeds the total initial equalized assessed value of real property in that area.
(l) "Redevelopment plan" means the comprehensive program of the municipality for development or redevelopment intended by the payment of redevelopment project costs to reduce or eliminate the conditions that qualified the redevelopment project area or redevelopment planning area, or both, as an environmentally contaminated area or industrial park conservation area, or vacant industrial buildings conservation area, or combination thereof, and thereby to enhance the tax bases of the taxing districts that extend into the redevelopment project area or redevelopment planning area. On and after the effective date of this amendatory Act of the 91st General Assembly, no redevelopment plan may be approved or amended to include the development of vacant land (i) with a golf course and related clubhouse and other facilities or (ii) designated by federal, State, county, or municipal government as public land for outdoor recreational activities or for nature preserves and used for that purpose within 5 years prior to the adoption of the redevelopment plan. For the purpose of this subsection, "recreational activities" is limited to mean camping and hunting. Each redevelopment plan must set forth in writing the bases for the municipal findings required in this subsection, the program to be undertaken to accomplish the objectives, including but not limited to: (1) an itemized list of estimated redevelopment project costs, (2) evidence indicating that the redevelopment project area or the redevelopment planning area, or both, on the whole has not been subject to growth and development through investment by private enterprise, (3) (i) in the case of an environmentally contaminated area, industrial park conservation area, or a vacant industrial buildings conservation area classified under either Standard One, or Standard Two of subsection (f) where the building is currently vacant, evidence that implementation of the redevelopment plan is reasonably expected to create a significant number of permanent full time jobs, (ii) in the case of a vacant industrial buildings conservation area classified under Standard Two (B)(i) or (ii) of subsection (f), evidence that implementation of the redevelopment plan is reasonably expected to retain a significant number of existing permanent full time jobs, and (iii) in the case of a combination of an environmentally contaminated area, industrial park conservation area, or vacant industrial buildings conservation area, evidence that the standards concerning the creation or retention of jobs for each area set forth in (i) or (ii) above are met, (4) an assessment of the financial impact of the redevelopment project area or the redevelopment planning area, or both, on the overlapping taxing bodies or any increased demand for services from any taxing district affected by the plan and any program to address such financial impact or increased demand, (5) the sources of funds to pay costs, (6) the nature and term of the obligations to be issued, (7) the most recent equalized assessed valuation of the redevelopment project area or the redevelopment planning area, or both, (8) an estimate of the equalized assessed valuation after redevelopment and the general land uses that are applied in the redevelopment project area or the redevelopment planning area, or both, (9) a commitment to fair employment practices and an affirmative action plan, (10) if it includes an industrial park conservation area, the following: (i) a general description of any proposed developer, (ii) user and tenant of any property, (iii) a description of the type, structure and general character of the facilities to be developed, and (iv) a description of the type, class and number of new employees to be employed in the operation of the facilities to be developed, (11) if it includes an environmentally contaminated area, the following: either (i) a determination of release or substantial threat of release of a hazardous substance or pesticide or of petroleum by the United States Environmental Protection Agency or the Illinois Environmental Protection Agency, or the Illinois Pollution Control Board or any court; or (ii) both an environmental audit report by a nationally recognized independent environmental auditor having a reputation for expertise in these matters and a copy of the signed Review and Evaluation Services Agreement indicating acceptance of the site by the Illinois Environmental Protection Agency into the Pre-Notice Site Cleanup Program, (12) if it includes a vacant industrial buildings conservation area, the following: (i) a general description of any proposed developer, (ii) user and tenant of any building or buildings, (iii) a description of the type, structure and general character of the building or buildings to be developed, and (iv) a description of the type, class and number of new employees to be employed or existing employees to be retained in the operation of the building or buildings to be redeveloped, and (13) if property is to be annexed to the municipality, the terms of the annexation agreement.
No redevelopment plan shall be adopted by a municipality without findings that:
(1) the redevelopment project area or redevelopment

planning area, or both, on the whole has not been subject to growth and development through investment by private enterprise and would not reasonably be anticipated to be developed in accordance with public goals stated in the redevelopment plan without the adoption of the redevelopment plan;

(2) the redevelopment plan and project conform to the

comprehensive plan for the development of the municipality as a whole, or, for municipalities with a population of 100,000 or more, regardless of when the redevelopment plan and project was adopted, the redevelopment plan and project either: (i) conforms to the strategic economic development or redevelopment plan issued by the designated planning authority of the municipality or (ii) includes land uses that have been approved by the planning commission of the municipality;

(3) that the redevelopment plan is reasonably

expected to create or retain a significant number of permanent full time jobs as set forth in paragraph (3) of subsection (l) above;

(4) the estimated date of completion of the

redevelopment project and retirement of obligations incurred to finance redevelopment project costs is not later than December 31 of the year in which the payment to the municipal treasurer as provided in subsection (b) of Section 11-74.6-35 is to be made with respect to ad valorem taxes levied in the twenty-third calendar year after the year in which the ordinance approving the redevelopment project area is adopted; a municipality may by municipal ordinance amend an existing redevelopment plan to conform to this paragraph (4) as amended by this amendatory Act of the 91st General Assembly concerning ordinances adopted on or after January 15, 1981, which municipal ordinance may be adopted without further hearing or notice and without complying with the procedures provided in this Law pertaining to an amendment to or the initial approval of a redevelopment plan and project and designation of a redevelopment project area;

(5) in the case of an industrial park conservation

area, that the municipality is a labor surplus municipality or a substantial labor surplus municipality and that the implementation of the redevelopment plan is reasonably expected to create a significant number of permanent full time new jobs and, by the provision of new facilities, significantly enhance the tax base of the taxing districts that extend into the redevelopment project area;

(6) in the case of an environmentally contaminated

area, that the area is subject to a release or substantial threat of release of a hazardous substance, pesticide or petroleum which presents an imminent and substantial danger to public health or welfare or presents a significant threat to public health or environment, that such release or threat of release will have a significant impact on the cost of redeveloping the area, that the implementation of the redevelopment plan is reasonably expected to result in the area being redeveloped, the tax base of the affected taxing districts being significantly enhanced thereby, and the creation of a significant number of permanent full time jobs; and

(7) in the case of a vacant industrial buildings

conservation area, that the area is located within the corporate limits of a municipality that has been zoned industrial for at least 5 years before its designation as a project redeveloped area, that it contains one or more industrial buildings, and whether the area has been designated under Standard One or Standard Two of subsection (f) and the basis for that designation.

(m) "Redevelopment project" means any public or private development project in furtherance of the objectives of a redevelopment plan. On and after the effective date of this amendatory Act of the 91st General Assembly, no redevelopment plan may be approved or amended to include the development of vacant land (i) with a golf course and related clubhouse and other facilities or (ii) designated by federal, State, county, or municipal government as public land for outdoor recreational activities or for nature preserves and used for that purpose within 5 years prior to the adoption of the redevelopment plan. For the purpose of this subsection, "recreational activities" is limited to mean camping and hunting.
(n) "Redevelopment project area" means a contiguous area designated by the municipality that is not less in the aggregate than 1 1/2 acres, and for which the municipality has made a finding that there exist conditions that cause the area to be classified as an industrial park conservation area, a vacant industrial building conservation area, an environmentally contaminated area or a combination of these types of areas.
(o) "Redevelopment project costs" means the sum total of all reasonable or necessary costs incurred or estimated to be incurred by the municipality, and any of those costs incidental to a redevelopment plan and a redevelopment project. These costs include, without limitation, the following:
(1) Costs of studies, surveys, development of plans,

and specifications, implementation and administration of the redevelopment plan, staff and professional service costs for architectural, engineering, legal, marketing, financial, planning, or other services, but no charges for professional services may be based on a percentage of the tax increment collected; except that on and after the effective date of this amendatory Act of the 91st General Assembly, no contracts for professional services, excluding architectural and engineering services, may be entered into if the terms of the contract extend beyond a period of 3 years. In addition, "redevelopment project costs" shall not include lobbying expenses. After consultation with the municipality, each tax increment consultant or advisor to a municipality that plans to designate or has designated a redevelopment project area shall inform the municipality in writing of any contracts that the consultant or advisor has entered into with entities or individuals that have received, or are receiving, payments financed by tax increment revenues produced by the redevelopment project area with respect to which the consultant or advisor has performed, or will be performing, service for the municipality. This requirement shall be satisfied by the consultant or advisor before the commencement of services for the municipality and thereafter whenever any other contracts with those individuals or entities are executed by the consultant or advisor;

(1.5) After July 1, 1999, annual administrative costs

shall not include general overhead or administrative costs of the municipality that would still have been incurred by the municipality if the municipality had not designated a redevelopment project area or approved a redevelopment plan;

(1.6) The cost of marketing sites within the

redevelopment project area to prospective businesses, developers, and investors.

(2) Property assembly costs within a redevelopment

project area, including but not limited to acquisition of land and other real or personal property or rights or interests therein.

(3) Site preparation costs, including but not limited

to clearance of any area within a redevelopment project area by demolition or removal of any existing buildings, structures, fixtures, utilities and improvements and clearing and grading; and including installation, repair, construction, reconstruction, or relocation of public streets, public utilities, and other public site improvements within or without a redevelopment project area which are essential to the preparation of the redevelopment project area for use in accordance with a redevelopment plan.

(4) Costs of renovation, rehabilitation,

reconstruction, relocation, repair or remodeling of any existing public or private buildings, improvements, and fixtures within a redevelopment project area; and the cost of replacing an existing public building if pursuant to the implementation of a redevelopment project the existing public building is to be demolished to use the site for private investment or devoted to a different use requiring private investment.

(5) Costs of construction within a redevelopment

project area of public improvements, including but not limited to, buildings, structures, works, utilities or fixtures, except that on and after the effective date of this amendatory Act of the 91st General Assembly, redevelopment project costs shall not include the cost of constructing a new municipal public building principally used to provide offices, storage space, or conference facilities or vehicle storage, maintenance, or repair for administrative, public safety, or public works personnel and that is not intended to replace an existing public building as provided under paragraph (4) unless either (i) the construction of the new municipal building implements a redevelopment project that was included in a redevelopment plan that was adopted by the municipality prior to the effective date of this amendatory Act of the 91st General Assembly or (ii) the municipality makes a reasonable determination in the redevelopment plan, supported by information that provides the basis for that determination, that the new municipal building is required to meet an increase in the need for public safety purposes anticipated to result from the implementation of the redevelopment plan.

(6) Costs of eliminating or removing contaminants and

other impediments required by federal or State environmental laws, rules, regulations, and guidelines, orders or other requirements or those imposed by private lending institutions as a condition for approval of their financial support, debt or equity, for the redevelopment projects, provided, however, that in the event (i) other federal or State funds have been certified by an administrative agency as adequate to pay these costs during the 18 months after the adoption of the redevelopment plan, or (ii) the municipality has been reimbursed for such costs by persons legally responsible for them, such federal, State, or private funds shall, insofar as possible, be fully expended prior to the use of any revenues deposited in the special tax allocation fund of the municipality and any other such federal, State or private funds received shall be deposited in the fund. The municipality shall seek reimbursement of these costs from persons legally responsible for these costs and the costs of obtaining this reimbursement.

(7) Costs of job training and retraining projects.
(8) Financing costs, including but not limited to all

necessary and incidental expenses related to the issuance of obligations and which may include payment of interest on any obligations issued under this Act including interest accruing during the estimated period of construction of any redevelopment project for which the obligations are issued and for not exceeding 36 months thereafter and including reasonable reserves related to those costs.

(9) All or a portion of a taxing district's capital

costs resulting from the redevelopment project necessarily incurred or to be incurred in furtherance of the objectives of the redevelopment plan and project, to the extent the municipality by written agreement accepts and approves those costs.

(10) Relocation costs to the extent that a

municipality determines that relocation costs shall be paid or is required to make payment of relocation costs by federal or State law.

(11) Payments in lieu of taxes.
(12) Costs of job training, retraining, advanced

vocational education or career education, including but not limited to courses in occupational, semi-technical or technical fields leading directly to employment, incurred by one or more taxing districts, if those costs are: (i) related to the establishment and maintenance of additional job training, advanced vocational education or career education programs for persons employed or to be employed by employers located in a redevelopment project area; and (ii) are incurred by a taxing district or taxing districts other than the municipality and are set forth in a written agreement by or among the municipality and the taxing district or taxing districts, which agreement describes the program to be undertaken, including but not limited to the number of employees to be trained, a description of the training and services to be provided, the number and type of positions available or to be available, itemized costs of the program and sources of funds to pay for the same, and the term of the agreement. These costs include, specifically, the payment by community college districts of costs under Sections 3-37, 3-38, 3-40 and 3-40.1 of the Public Community College Act and by school districts of costs under Sections 10-22.20a and 10-23.3a of the School Code.

(13) The interest costs incurred by redevelopers or

other nongovernmental persons in connection with a redevelopment project, and specifically including payments to redevelopers or other nongovernmental persons as reimbursement for such costs incurred by such redeveloper or other nongovernmental person, provided that:

(A) interest costs shall be paid or reimbursed by

a municipality only pursuant to the prior official action of the municipality evidencing an intent to pay or reimburse such interest costs;

(B) such payments in any one year may not exceed

30% of the annual interest costs incurred by the redeveloper with regard to the redevelopment project during that year;

(C) except as provided in subparagraph (E), the

aggregate amount of such costs paid or reimbursed by a municipality shall not exceed 30% of the total (i) costs paid or incurred by the redeveloper or other nongovernmental person in that year plus (ii) redevelopment project costs excluding any property assembly costs and any relocation costs incurred by a municipality pursuant to this Act;

(D) interest costs shall be paid or reimbursed by

a municipality solely from the special tax allocation fund established pursuant to this Act and shall not be paid or reimbursed from the proceeds of any obligations issued by a municipality;

(E) if there are not sufficient funds available

in the special tax allocation fund in any year to make such payment or reimbursement in full, any amount of such interest cost remaining to be paid or reimbursed by a municipality shall accrue and be payable when funds are available in the special tax allocation fund to make such payment.

(14) The costs of construction of new privately owned

buildings shall not be an eligible redevelopment project cost.

If a special service area has been established under the Special Service Area Tax Act, then any tax increment revenues derived from the tax imposed thereunder to the Special Service Area Tax Act may be used within the redevelopment project area for the purposes permitted by that Act as well as the purposes permitted by this Act.
(p) "Redevelopment Planning Area" means an area so designated by a municipality after the municipality has complied with all the findings and procedures required to establish a redevelopment project area, including the existence of conditions that qualify the area as an industrial park conservation area, or an environmentally contaminated area, or a vacant industrial buildings conservation area, or a combination of these types of areas, and adopted a redevelopment plan and project for the planning area and its included redevelopment project areas. The area shall not be designated as a redevelopment planning area for more than 5 years, or 10 years in the case of a redevelopment planning area in the City of Rockford. At any time in the 5 years, or 10 years in the case of the City of Rockford, following that designation of the redevelopment planning area, the municipality may designate the redevelopment planning area, or any portion of the redevelopment planning area, as a redevelopment project area without making additional findings or complying with additional procedures required for the creation of a redevelopment project area. An amendment of a redevelopment plan and project in accordance with the findings and procedures of this Act after the designation of a redevelopment planning area at any time within the 5 years after the designation of the redevelopment planning area, or 10 years after the designation of the redevelopment planning area in the City of Rockford, shall not require new qualification of findings for the redevelopment project area to be designated within the redevelopment planning area.
The terms "redevelopment plan", "redevelopment project", and "redevelopment project area" have the definitions set out in subsections (l), (m), and (n), respectively.
(q) "Taxing districts" means counties, townships, municipalities, and school, road, park, sanitary, mosquito abatement, forest preserve, public health, fire protection, river conservancy, tuberculosis sanitarium and any other municipal corporations or districts with the power to levy taxes.
(r) "Taxing districts' capital costs" means those costs of taxing districts for capital improvements that are found by the municipal corporate authorities to be necessary and a direct result of the redevelopment project.
(s) "Urban county" means a county with 240,000 or more inhabitants.
(t) "Vacant area", as used in subsection (a) of this Section, means any parcel or combination of parcels of real property without industrial, commercial and residential buildings that has not been used for commercial agricultural purposes within 5 years before the designation of the redevelopment project area, unless that parcel is included in an industrial park conservation area.
(Source: P.A. 96-606, eff. 8-24-09.)

(65 ILCS 5/11-74.6-15)
Sec. 11-74.6-15. Municipal Powers and Duties. A municipality may:
(a) By ordinance introduced in the governing body of the municipality within 14 to 90 days from the final adjournment of the hearing specified in Section 11-74.6-22, approve redevelopment plans and redevelopment projects, and designate redevelopment planning areas and redevelopment project areas pursuant to notice and hearing required by this Act. No redevelopment planning area or redevelopment project area shall be designated unless a plan and project are approved before the designation of the area and the area shall include only those parcels of real property and improvements on those parcels substantially benefited by the proposed redevelopment project improvements. Upon adoption of the ordinances, the municipality shall forthwith transmit to the county clerk of the county or counties within which the redevelopment project area is located a certified copy of the ordinances, a legal description of the redevelopment project area, a map of the redevelopment project area, identification of the year that the county clerk shall use for determining the total initial equalized assessed value of the redevelopment project area consistent with subsection (a) of Section 11-74.6-40, and a list of the parcel or tax identification number of each parcel of property included in the redevelopment project area.
(b) Make and enter into all contracts necessary or incidental to the implementation and furtherance of its redevelopment plan and project.
(c) Within a redevelopment project area, acquire by purchase, donation, lease or eminent domain; own, convey, lease, mortgage or dispose of land and other property, real or personal, or rights or interests therein, and grant or acquire licenses, easements and options with respect to that property, all in the manner and at a price that the municipality determines is reasonably necessary to achieve the objectives of the redevelopment plan and project. No conveyance, lease, mortgage, disposition of land or other property owned by a municipality, or agreement relating to the development of the municipal property shall be made or executed except pursuant to prior official action of the corporate authorities of the municipality. No conveyance, lease, mortgage, or other disposition of land owned by a municipality, and no agreement relating to the development of the municipal property, shall be made without making public disclosure of the terms and the disposition of all bids and proposals submitted to the municipality in connection therewith. The procedures for obtaining the bids and proposals shall provide reasonable opportunity for any person to submit alternative proposals or bids.
(d) Within a redevelopment project area, clear any area by demolition or removal of any existing buildings, structures, fixtures, utilities or improvements, and to clear and grade land.
(e) Within a redevelopment project area, renovate or rehabilitate or construct any structure or building, as permitted under this Law.
(f) Within or without a redevelopment project area, install, repair, construct, reconstruct or relocate streets, utilities and site improvements essential to the preparation of the redevelopment area for use in accordance with a redevelopment plan.
(g) Within a redevelopment project area, fix, charge and collect fees, rents and charges for the use of all or any part of any building or property owned or leased by it.
(h) Issue obligations as provided in this Act.
(i) Accept grants, guarantees and donations of property, labor, or other things of value from a public or private source for use within a project redevelopment area.
(j) Acquire and construct public facilities within a redevelopment project area, as permitted under this Law.
(k) Incur, pay or cause to be paid redevelopment project costs; provided, however, that on and after the effective date of this amendatory Act of the 91st General Assembly, no municipality shall incur redevelopment project costs (except for planning and other eligible costs authorized by municipal ordinance or resolution that are subsequently included in the redevelopment plan for the area and are incurred after the ordinance or resolution is adopted) that are not consistent with the program for accomplishing the objectives of the redevelopment plan as included in that plan and approved by the municipality until the municipality has amended the redevelopment plan as provided elsewhere in this Law. Any payments to be made by the municipality to redevelopers or other nongovernmental persons for redevelopment project costs incurred by such redeveloper or other nongovernmental person shall be made only pursuant to the prior official action of the municipality evidencing an intent to pay or cause to be paid such redevelopment project costs. A municipality is not required to obtain any right, title or interest in any real or personal property in order to pay redevelopment project costs associated with such property. The municipality shall adopt such accounting procedures as may be necessary to determine that such redevelopment project costs are properly paid.
(l) Create a commission of not less than 5 or more than 15 persons to be appointed by the mayor or president of the municipality with the consent of the majority of the governing board of the municipality. Members of a commission appointed after the effective date of this Law shall be appointed for initial terms of 1, 2, 3, 4 and 5 years, respectively, in numbers so that the terms of not more than 1/3 of all members expire in any one year. Their successors shall be appointed for a term of 5 years. The commission, subject to approval of the corporate authorities of the municipality, may exercise the powers enumerated in this Section. The commission shall also have the power to hold the public hearings required by this Act and make recommendations to the corporate authorities concerning the adoption of redevelopment plans, redevelopment projects and designation of redevelopment project areas.
(m) Make payment in lieu of all or a portion of real property taxes due to taxing districts. If payments in lieu of all or a portion of taxes are made to taxing districts, those payments shall be made to all districts within a redevelopment project area on a basis that is proportional to the current collection of revenue which each taxing district receives from real property in the redevelopment project area.
(n) Exercise any and all other powers necessary to effectuate the purposes of this Act.
(o) In conjunction with other municipalities, undertake and perform redevelopment plans and projects and utilize the provisions of the Act wherever they have contiguous redevelopment project areas or they determine to adopt tax increment allocation financing with respect to a redevelopment project area that includes contiguous real property within the boundaries of the municipalities, and, by agreement between participating municipalities, to issue obligations, separately or jointly, and expend revenues received under this Act for eligible expenses anywhere within contiguous redevelopment project areas or as otherwise permitted in the Act. Two or more municipalities may designate a joint redevelopment project area under this subsection (o) for a single Industrial Park Conservation Area comprising of property within or near the boundaries of each municipality if: (i) both municipalities are located within the same Metropolitan Statistical Area, as defined by the United States Office of Management and Budget, (ii) the 4-year average unemployment rate for that Metropolitan Statistical Area was at least 11.3%, and (iii) at least one participating municipality demonstrates that it has made commitments to acquire capital assets to commence the project and that the acquisition will occur on or before December 31, 2011. The joint redevelopment project area must encompass an interstate highway exchange for access and be located, in part, adjacent to a landfill or other solid waste disposal facility.
(p) Create an Industrial Jobs Recovery Advisory Committee of not more than 15 members to be appointed by the mayor or president of the municipality with the consent of the majority of the governing board of the municipality. The members of that Committee shall be appointed for initial terms of 1, 2, and 3 years respectively, in numbers so that the terms of not more than 1/3 of all members expire in any one year. Their successors shall be appointed for a term of 3 years. The Committee shall have none of the powers enumerated in this Section. The Committee shall serve in an advisory capacity only. The Committee may advise the governing board of the municipality and other municipal officials regarding development issues and opportunities within the redevelopment project area. The Committee may also promote and publicize development opportunities in the redevelopment project area.
(q) If a redevelopment project has not been initiated in a redevelopment project area within 5 years after the area was designated by ordinance under subsection (a), the municipality shall adopt an ordinance repealing the area's designation as a redevelopment project area. Initiation of a redevelopment project shall be evidenced by either a signed redevelopment agreement or expenditures on eligible redevelopment project costs associated with a redevelopment project.
(r) Within a redevelopment planning area, transfer or loan tax increment revenues from one redevelopment project area to another redevelopment project area for expenditure on eligible costs in the receiving area.
(s) Use tax increment revenue produced in a redevelopment project area created under this Law by transferring or loaning such revenues to a redevelopment project area created under the Tax Increment Allocation Redevelopment Act that is either contiguous to, or separated only by a public right of way from, the redevelopment project area that initially produced and received those revenues.
(t) The estimated dates of completion of the redevelopment project and retirement of obligations issued to finance redevelopment project costs (including refunding bonds under Section 11-74.6-30) may not be later than December 31 of the year in which the payment to the municipal treasurer as provided in subsection (b) of Section 11-74.6-35 of this Act is to be made with respect to ad valorem taxes levied in the 35th calendar year after the year in which the ordinance approving the redevelopment project area was adopted if the ordinance was adopted on September 23, 1997 by the City of Granite City.
(Source: P.A. 99-263, eff. 8-4-15.)

(65 ILCS 5/11-74.6-18)
Sec. 11-74.6-18. If any member of the corporate authority, a member of a commission established under subsection (l) of Section 11-74.6-15, or an employee or consultant of the municipality involved in the planning, analysis, preparation or administration of a redevelopment plan, or project for a redevelopment project area or proposed redevelopment project area, as defined in Section 11-74.6-10, owns or controls any interest, direct or indirect, in any property included in any redevelopment area, or proposed redevelopment area, he or she shall disclose that interest in writing to the clerk of the municipality, and shall also so disclose the dates, terms and conditions of any disposition of that interest. These disclosures shall be acknowledged by the corporate authorities and entered upon the official records and files of the corporate authorities. If an individual holds such an interest, then that individual shall refrain from any further official involvement, in regard to the redevelopment plan, project or area, from voting on any matter pertaining to that redevelopment plan, project or area, or communicating with other members, corporate authorities, commissions, employees or consultants of the municipality concerning any matter pertaining to that redevelopment plan, project or area. No member or employee shall acquire any interest, direct or indirect, in any property in a redevelopment area or proposed redevelopment area after either the individual obtains knowledge of that plan, project or area, or, after the first public notice of that plan, project or area under Section 11-74.6-25, whichever occurs first.
For the purposes of this Section, a month-to-month leasehold interest shall not be deemed to constitute an interest in any property included in any redevelopment area or proposed redevelopment area.
(Source: P.A. 91-474, eff. 11-1-99.)

(65 ILCS 5/11-74.6-20)
Sec. 11-74.6-20. If a municipality or a commission designated pursuant to subsection (l) of Section 11-74.6-15 adopts an ordinance or resolution providing for a feasibility study on the designation of an area as a redevelopment project area, a copy of the ordinance or resolution shall be sent by certified mail within a reasonable time to all taxing districts that would be affected by the designation.
On and after the effective date of this amendatory Act of the 91st General Assembly, the ordinance or resolution shall include:
(1) The boundaries of the area to be studied for

possible designation as a redevelopment project area.

(2) The purpose or purposes of the proposed

redevelopment plan and project.

(3) A general description of tax increment allocation

financing under this Law.

(4) The name, phone number, and address of the

municipal officer who can be contacted for additional information about the proposed redevelopment project area and who should receive all comments and suggestions regarding the redevelopment of the area to be studied.

(Source: P.A. 91-474, eff. 11-1-99.)

(65 ILCS 5/11-74.6-22)
Sec. 11-74.6-22. Adoption of ordinance; requirements; changes.
(a) Before adoption of an ordinance proposing the designation of a redevelopment planning area or a redevelopment project area, or both, or approving a redevelopment plan or redevelopment project, the municipality or commission designated pursuant to subsection (l) of Section 11-74.6-15 shall fix by ordinance or resolution a time and place for public hearing. Prior to the adoption of the ordinance or resolution establishing the time and place for the public hearing, the municipality shall make available for public inspection a redevelopment plan or a report that provides in sufficient detail, the basis for the eligibility of the redevelopment project area. The report along with the name of a person to contact for further information shall be sent to the affected taxing district by certified mail within a reasonable time following the adoption of the ordinance or resolution establishing the time and place for the public hearing.
At the public hearing any interested person or affected taxing district may file with the municipal clerk written objections to the ordinance and may be heard orally on any issues that are the subject of the hearing. The municipality shall hear and determine all alternate proposals or bids for any proposed conveyance, lease, mortgage or other disposition of land and all protests and objections at the hearing and the hearing may be adjourned to another date without further notice other than a motion to be entered upon the minutes fixing the time and place of the later hearing. At the public hearing or at any time prior to the adoption by the municipality of an ordinance approving a redevelopment plan, the municipality may make changes in the redevelopment plan. Changes which (1) add additional parcels of property to the proposed redevelopment project area, (2) substantially affect the general land uses proposed in the redevelopment plan, or (3) substantially change the nature of or extend the life of the redevelopment project shall be made only after the municipality gives notice, convenes a joint review board, and conducts a public hearing pursuant to the procedures set forth in this Section and in Section 11-74.6-25. Changes which do not (1) add additional parcels of property to the proposed redevelopment project area, (2) substantially affect the general land uses proposed in the redevelopment plan, or (3) substantially change the nature of or extend the life of the redevelopment project may be made without further hearing, provided that the municipality shall give notice of any such changes by mail to each affected taxing district and by publication once in a newspaper of general circulation within the affected taxing district. Such notice by mail and by publication shall each occur not later than 10 days following the adoption by ordinance of such changes.
(b) Before adoption of an ordinance proposing the designation of a redevelopment planning area or a redevelopment project area, or both, or amending the boundaries of an existing redevelopment project area or redevelopment planning area, or both, the municipality shall convene a joint review board to consider the proposal. The board shall consist of a representative selected by each taxing district that has authority to levy real property taxes on the property within the proposed redevelopment project area and that has at least 5% of its total equalized assessed value located within the proposed redevelopment project area, a representative selected by the municipality and a public member. The public member and the board's chairperson shall be selected by a majority of other board members.
All board members shall be appointed and the first board meeting held within 14 days following the notice by the municipality to all the taxing districts as required by subsection (c) of Section 11-74.6-25. The notice shall also advise the taxing bodies represented on the joint review board of the time and place of the first meeting of the board. Additional meetings of the board shall be held upon the call of any 2 members. The municipality seeking designation of the redevelopment project area may provide administrative support to the board.
The board shall review the public record, planning documents and proposed ordinances approving the redevelopment plan and project to be adopted by the municipality. As part of its deliberations, the board may hold additional hearings on the proposal. A board's recommendation, if any, shall be a written recommendation adopted by a majority vote of the board and submitted to the municipality within 30 days after the board convenes. A board's recommendation shall be binding upon the municipality. Failure of the board to submit its recommendation on a timely basis shall not be cause to delay the public hearing or the process of establishing or amending the redevelopment project area. The board's recommendation on the proposal shall be based upon the area satisfying the applicable eligibility criteria defined in Section 11-74.6-10 and whether there is a basis for the municipal findings set forth in the redevelopment plan as required by this Act. If the board does not file a recommendation it shall be presumed that the board has found that the redevelopment project area satisfies the eligibility criteria.
(c) After a municipality has by ordinance approved a redevelopment plan and designated a redevelopment planning area or a redevelopment project area, or both, the plan may be amended and additional properties may be added to the redevelopment project area only as herein provided. Amendments which (1) add additional parcels of property to the proposed redevelopment project area, (2) substantially affect the general land uses proposed in the redevelopment plan, (3) substantially change the nature of the redevelopment project, (4) increase the total estimated redevelopment project costs set out in the redevelopment plan by more than 5% after adjustment for inflation from the date the plan was adopted, or (5) add additional redevelopment project costs to the itemized list of redevelopment project costs set out in the redevelopment plan shall be made only after the municipality gives notice, convenes a joint review board, and conducts a public hearing pursuant to the procedures set forth in this Section and in Section 11-74.6-25. Changes which do not (1) add additional parcels of property to the proposed redevelopment project area, (2) substantially affect the general land uses proposed in the redevelopment plan, (3) substantially change the nature of the redevelopment project, (4) increase the total estimated redevelopment project cost set out in the redevelopment plan by more than 5% after adjustment for inflation from the date the plan was adopted, or (5) add additional redevelopment project costs to the itemized list of redevelopment project costs set out in the redevelopment plan may be made without further hearing, provided that the municipality shall give notice of any such changes by mail to each affected taxing district and by publication once in a newspaper of general circulation within the affected taxing district. Such notice by mail and by publication shall each occur not later than 10 days following the adoption by ordinance of such changes.
Notwithstanding Section 11-74.6-50, the redevelopment project area established by an ordinance adopted in its final form on December 19, 2011 by the City of Loves Park may be expanded by the adoption of an ordinance to that effect without further hearing or notice to include land that (i) is at least in part contiguous to the existing redevelopment project area, (ii) does not exceed approximately 16.56 acres, (iii) at the time of the establishment of the redevelopment project area would have been otherwise eligible for inclusion in the redevelopment project area, and (iv) is zoned so as to comply with this Act prior to its inclusion in the redevelopment project area.
(d) After the effective date of this amendatory Act of the 91st General Assembly, a municipality shall submit the following information for each redevelopment project area (i) to the State Comptroller under Section 8-8-3.5 of the Illinois Municipal Code, subject to any extensions or exemptions provided at the Comptroller's discretion under that Section, and (ii) to all taxing districts overlapping the redevelopment project area no later than 180 days after the close of each municipal fiscal year or as soon thereafter as the audited financial statements become available and, in any case, shall be submitted before the annual meeting of the joint review board to each of the taxing districts that overlap the redevelopment project area:
(1) Any amendments to the redevelopment plan, or the

redevelopment project area.

(1.5) A list of the redevelopment project areas

administered by the municipality and, if applicable, the date each redevelopment project area was designated or terminated by the municipality.

(2) Audited financial statements of the special tax

allocation fund once a cumulative total of $100,000 of tax increment revenues has been deposited in the fund.

(3) Certification of the Chief Executive Officer of

the municipality that the municipality has complied with all of the requirements of this Act during the preceding fiscal year.

(4) An opinion of legal counsel that the municipality

is in compliance with this Act.

(5) An analysis of the special tax allocation fund

which sets forth:

(A) the balance in the special tax allocation

fund at the beginning of the fiscal year;

(B) all amounts deposited in the special tax

allocation fund by source;

(C) an itemized list of all expenditures from the

special tax allocation fund by category of permissible redevelopment project cost; and

(D) the balance in the special tax allocation

fund at the end of the fiscal year including a breakdown of that balance by source and a breakdown of that balance identifying any portion of the balance that is required, pledged, earmarked, or otherwise designated for payment of or securing of obligations and anticipated redevelopment project costs. Any portion of such ending balance that has not been identified or is not identified as being required, pledged, earmarked, or otherwise designated for payment of or securing of obligations or anticipated redevelopment project costs shall be designated as surplus as set forth in Section 11-74.6-30 hereof.

(6) A description of all property purchased by the

municipality within the redevelopment project area including:

(A) Street address.
(B) Approximate size or description of property.
(C) Purchase price.
(D) Seller of property.
(7) A statement setting forth all activities

undertaken in furtherance of the objectives of the redevelopment plan, including:

(A) Any project implemented in the preceding

fiscal year.

(B) A description of the redevelopment activities

undertaken.

(C) A description of any agreements entered into

by the municipality with regard to the disposition or redevelopment of any property within the redevelopment project area.

(D) Additional information on the use of all

funds received under this Division and steps taken by the municipality to achieve the objectives of the redevelopment plan.

(E) Information regarding contracts that the

municipality's tax increment advisors or consultants have entered into with entities or persons that have received, or are receiving, payments financed by tax increment revenues produced by the same redevelopment project area.

(F) Any reports submitted to the municipality by

the joint review board.

(G) A review of public and, to the extent

possible, private investment actually undertaken to date after the effective date of this amendatory Act of the 91st General Assembly and estimated to be undertaken during the following year. This review shall, on a project-by-project basis, set forth the estimated amounts of public and private investment incurred after the effective date of this amendatory Act of the 91st General Assembly and provide the ratio of private investment to public investment to the date of the report and as estimated to the completion of the redevelopment project.

(8) With regard to any obligations issued by the

municipality:

(A) copies of any official statements; and
(B) an analysis prepared by financial advisor or

underwriter setting forth: (i) nature and term of obligation; and (ii) projected debt service including required reserves and debt coverage.

(9) For special tax allocation funds that have

received cumulative deposits of incremental tax revenues of $100,000 or more, a certified audit report reviewing compliance with this Act performed by an independent public accountant certified and licensed by the authority of the State of Illinois. The financial portion of the audit must be conducted in accordance with Standards for Audits of Governmental Organizations, Programs, Activities, and Functions adopted by the Comptroller General of the United States (1981), as amended, or the standards specified by Section 8-8-5 of the Illinois Municipal Auditing Law of the Illinois Municipal Code. The audit report shall contain a letter from the independent certified public accountant indicating compliance or noncompliance with the requirements of subsection (o) of Section 11-74.6-10.

(e) The joint review board shall meet annually 180 days after the close of the municipal fiscal year or as soon as the redevelopment project audit for that fiscal year becomes available to review the effectiveness and status of the redevelopment project area up to that date.
(Source: P.A. 98-922, eff. 8-15-14; 99-792, eff. 8-12-16.)

(65 ILCS 5/11-74.6-25)
Sec. 11-74.6-25. Notice of public hearing.
(a) Except as provided in this Section, notice of the public hearing shall be given by publication and mailing. Notice by publication shall be given by publication at least twice, the first publication to be not more than 30 or less than 10 days prior to the hearing, in a newspaper of general circulation within the taxing districts levying taxes on real property in the proposed redevelopment project area. Notice by mailing shall be given by certified mail in the United States Postal Service to each person or persons in whose name the general taxes for the last preceding year were paid on each lot, block, tract, or parcel of land lying within the project redevelopment area. The notice shall be mailed not less than 10 days before the date set for the public hearing. If taxes were not paid in the last preceding year, the notice shall also be sent to the person or persons most recently listed as the owner of the real property in the office of the assessing official in whose jurisdiction the property is situated.
(b) The notices issued under this Section shall include the following:
(1) the time and place of public hearing;
(2) the boundaries of the proposed redevelopment

project area by legal description and by street location when possible;

(3) a notification that all interested persons will

be given an opportunity to be heard at the public hearing;

(4) an invitation for any person to submit

alternative proposals or bids for any proposed conveyance, lease, mortgage or other disposition of land within the proposed redevelopment project area;

(5) a description of the redevelopment plan or

redevelopment project for the proposed redevelopment project area if a plan or project is the subject matter of the hearing; and

(6) other matters the municipality may deem

appropriate.

(c) Not less than 45 days before the date set for hearing, the municipality shall give notice by mail as provided in subsection (a) to all taxing districts that levy taxes on real property included in the redevelopment project area, and to the Department, and in addition to the other requirements provided in subsection (b), the notice shall also include a request that the Department and each affected taxing district submit comments to the municipality concerning the subject matter of the hearing before the date of hearing.
(Source: P.A. 88-537.)

(65 ILCS 5/11-74.6-30)
Sec. 11-74.6-30. Financing. Obligations secured by the special tax allocation fund set forth in Section 11-74.6-35 for the redevelopment project area may be issued to provide for redevelopment project costs. Those obligations, when so issued, shall be retired in the manner provided in the ordinance authorizing the issuance of those obligations by the receipts of taxes levied as specified in Section 11-74.6-40 against the taxable real property included in the area and any other revenue designated by the municipality. A municipality may in the ordinance pledge all or any part of the funds in and to be deposited into the special tax allocation fund created under Section 11-74.6-35 to the payment of the redevelopment project costs and obligations. Any pledge of funds in the special tax allocation fund shall provide for distribution to the taxing districts of moneys not required, pledged, earmarked, or otherwise designated for payment and securing of the obligations and anticipated redevelopment project costs, and any excess funds shall be calculated annually and deemed to be "surplus" funds. If a municipality applies or pledges only a portion of the funds in the special tax allocation fund for the payment or securing of anticipated redevelopment project costs or of obligations, any funds remaining in the special tax allocation fund after complying with the requirements of the application or pledge shall also be calculated annually and deemed "surplus" funds. All surplus funds in the special tax allocation fund shall be distributed annually within 180 days after the close of the municipality's fiscal year by being paid by the municipal treasurer to the county collector in direct proportion to the tax incremental revenue received as a result of an increase in the equalized assessed value of property in the redevelopment project area but not to exceed as to each such source the total incremental revenue received from that source. The county collector shall subsequently distribute surplus funds to the respective taxing districts in the same manner and proportion as the most recent distribution by the county collector to the affected taxing districts of real property taxes from real property in the redevelopment project area.
Without limiting the foregoing provisions of this Section, in addition to obligations secured by the special tax allocation fund, the municipality may pledge, for a period not greater than the term of the obligations, towards payment of those obligations any part or any combination of the following: (i) net revenues of all or part of any redevelopment project; (ii) taxes levied and collected on any or all real property in the municipality; (iii) the full faith and credit of the municipality; (iv) a mortgage on part or all of the redevelopment project; or (v) any other taxes or anticipated receipts that the municipality may lawfully pledge.
The obligations may be issued in one or more series bearing interest at a rate or rates that the corporate authorities of the municipality determine by ordinance. The obligations shall bear a date or dates, mature at a time or times, not exceeding 20 years from their respective issue dates, be in a denomination, carry registration privileges, be executed in a manner, be payable in a medium of payment at a place or places, contain covenants, terms and conditions, and be subject to redemption as the ordinance provides. Obligations issued under this Law may be sold at public or private sale at a price determined by the corporate authority of the municipality. No referendum approval of the electors shall be required as a condition for the issuance of obligations under this Division, except as provided in this Section.
If the municipality authorizes issuance of obligations under the authority of this Division secured by the full faith and credit of the municipality, which obligations are other than obligations that may be issued under home rule powers provided by Section 6 of Article VII of the Illinois Constitution, or pledges taxes levied and collected on real property in the municipality or pledges the full faith and credit of the municipality, the ordinance authorizing the issuance of those obligations or pledging those taxes or the municipality's full faith and credit shall be published within 10 days after the ordinance has been passed in one or more newspapers with general circulation within that municipality. The publication of the ordinance shall be accompanied by a notice of (i) the specific number of voters required to sign a petition requesting the question of the issuance of those obligations or pledging taxes to be submitted to the electors, (ii) the time in which the petition must be filed, and (iii) the date of the prospective referendum. The municipal clerk shall provide a petition form to any individual requesting one.
If no petition is filed with the municipal clerk, as provided in this Section, within 30 days after the publication of the ordinance, the ordinance shall become effective. If, however, within that 30 day period, a petition is filed with the municipal clerk, signed by electors numbering not less than 10% of the number of registered voters in the municipality, asking that the question of issuing obligations using full faith and credit of the municipality as security for the cost of paying for redevelopment project costs, or of pledging taxes for the payment of those obligations, or both, be submitted to the electors of the municipality, the corporate authorities of the municipality shall call a special election in the manner provided by law to vote upon that question, or, if a general, State or municipal election is to be held within a period of not less than 30 or more than 90 days from the date the petition is filed, shall submit the question at that general, State or municipal election. If it appears upon the canvass of the election by the corporate authorities that a majority of electors voting upon the question voted in favor of the question, the ordinance shall be effective, but if a majority of the electors voting upon the question are not in favor of the question, the ordinance shall not take effect.
The ordinance authorizing the obligations may provide that the obligations shall contain a recital that they are issued under this Law. The recital shall be conclusive evidence of their validity and of the regularity of their issuance.
In the event the municipality authorizes issuance of obligations under this Section secured by the full faith and credit of the municipality, the ordinance authorizing the obligations may provide for the levy and collection of a direct annual tax upon all taxable property within the municipality sufficient to pay the principal of and interest on the obligations as they mature. The levy may be in addition to and exclusive of the maximum of all other taxes authorized to be levied by the municipality. The levy, however, shall be abated to the extent that moneys from other sources are available for payment of the obligations and the municipality certifies the amount of those moneys available to the county clerk.
A certified copy of the ordinance shall be filed with the county clerk of each county in which any portion of the municipality is situated, and shall constitute the authority for the extension and collection of the taxes to be deposited in the special tax allocation fund.
A municipality may also issue its obligations to refund, in whole or in part, obligations previously issued by the municipality under the authority of this Law, whether at or before maturity, except that the last maturity of the refunding obligations shall not be expressed to mature later than December 31 of the year in which the payment to the municipal treasurer as provided in subsection (b) of Section 11-74.6-35 is to be made with respect to ad valorem taxes levied in the twenty-third calendar year after the year in which the ordinance approving the redevelopment project area is adopted.
If a municipality issues obligations under home rule powers or other legislative authority, the proceeds of which are pledged to pay for redevelopment project costs, the municipality may, if it has followed the procedures in conformance with this Law, retire those obligations from funds in the special tax allocation fund in amounts and in the same manner as if those obligations had been issued under the provisions of this Law.
No obligations issued under this Law shall be regarded as indebtedness of the municipality issuing the obligations or any other taxing district for the purpose of any limitation imposed by law.
(Source: P.A. 91-474, eff. 11-1-99.)

(65 ILCS 5/11-74.6-35)
Sec. 11-74.6-35. Ordinance for tax increment allocation financing.
(a) A municipality, at the time a redevelopment project area is designated, may adopt tax increment allocation financing by passing an ordinance providing that the ad valorem taxes, if any, arising from the levies upon taxable real property within the redevelopment project area by taxing districts and tax rates determined in the manner provided in subsection (b) of Section 11-74.6-40 each year after the effective date of the ordinance until redevelopment project costs and all municipal obligations financing redevelopment project costs incurred under this Act have been paid shall be divided as follows:
(1) That portion of the taxes levied upon each

taxable lot, block, tract or parcel of real property that is attributable to the lower of the current equalized assessed value or the initial equalized assessed value or the updated initial equalized assessed value of each taxable lot, block, tract or parcel of real property in the redevelopment project area shall be allocated to and when collected shall be paid by the county collector to the respective affected taxing districts in the manner required by law without regard to the adoption of tax increment allocation financing.

(2) That portion, if any, of those taxes that is

attributable to the increase in the current equalized assessed value of each taxable lot, block, tract or parcel of real property in the redevelopment project area, over and above the initial equalized assessed value or the updated initial equalized assessed value of each property in the project area, shall be allocated to and when collected shall be paid by the county collector to the municipal treasurer who shall deposit that portion of those taxes into a special fund called the special tax allocation fund of the municipality for the purpose of paying redevelopment project costs and obligations incurred in the payment of those costs and obligations. In any county with a population of 3,000,000 or more that has adopted a procedure for collecting taxes that provides for one or more of the installments of the taxes to be billed and collected on an estimated basis, the municipal treasurer shall be paid for deposit in the special tax allocation fund of the municipality, from the taxes collected from estimated bills issued for property in the redevelopment project area, the difference between the amount actually collected from each taxable lot, block, tract, or parcel of real property within the redevelopment project area and an amount determined by multiplying the rate at which taxes were last extended against the taxable lot, block, track, or parcel of real property in the manner provided in subsection (b) of Section 11-74.6-40 by the initial equalized assessed value or the updated initial equalized assessed value of the property divided by the number of installments in which real estate taxes are billed and collected within the county, provided that the payments on or before December 31, 1999 to a municipal treasurer shall be made only if each of the following conditions are met:

(A) The total equalized assessed value of the

redevelopment project area as last determined was not less than 175% of the total initial equalized assessed value.

(B) Not more than 50% of the total equalized

assessed value of the redevelopment project area as last determined is attributable to a piece of property assigned a single real estate index number.

(C) The municipal clerk has certified to the

county clerk that the municipality has issued its obligations to which there has been pledged the incremental property taxes of the redevelopment project area or taxes levied and collected on any or all property in the municipality or the full faith and credit of the municipality to pay or secure payment for all or a portion of the redevelopment project costs. The certification shall be filed annually no later than September 1 for the estimated taxes to be distributed in the following year.

The conditions of paragraphs (A) through (C) do not apply after December 31, 1999 to payments to a municipal treasurer made by a county with 3,000,000 or more inhabitants that has adopted an estimated billing procedure for collecting taxes. If a county that has adopted the estimated billing procedure makes an erroneous overpayment of tax revenue to the municipal treasurer, then the county may seek a refund of that overpayment. The county shall send the municipal treasurer a notice of liability for the overpayment on or before the mailing date of the next real estate tax bill within the county. The refund shall be limited to the amount of the overpayment.
(b) It is the intent of this Act that a municipality's own ad valorem tax arising from levies on taxable real property be included in the determination of incremental revenue in the manner provided in paragraph (b) of Section 11-74.6-40.
(c) If a municipality has adopted tax increment allocation financing for a redevelopment project area by ordinance and the county clerk thereafter certifies the total initial equalized assessed value or the total updated initial equalized assessed value of the taxable real property within such redevelopment project area in the manner provided in paragraph (a) or (b) of Section 11-74.6-40, each year after the date of the certification of the total initial equalized assessed value or the total updated initial equalized assessed value until redevelopment project costs and all municipal obligations financing redevelopment project costs have been paid, the ad valorem taxes, if any, arising from the levies upon the taxable real property in the redevelopment project area by taxing districts and tax rates determined in the manner provided in paragraph (b) of Section 11-74.6-40 shall be divided as follows:
(1) That portion of the taxes levied upon each

taxable lot, block, tract or parcel of real property that is attributable to the lower of the current equalized assessed value or the initial equalized assessed value, or the updated initial equalized assessed value of each parcel if the updated initial equalized assessed value of that parcel has been certified in accordance with Section 11-74.6-40, whichever has been most recently certified, of each taxable lot, block, tract, or parcel of real property existing at the time tax increment allocation financing was adopted in the redevelopment project area, shall be allocated to and when collected shall be paid by the county collector to the respective affected taxing districts in the manner required by law without regard to the adoption of tax increment allocation financing.

(2) That portion, if any, of those taxes that is

attributable to the increase in the current equalized assessed value of each taxable lot, block, tract, or parcel of real property in the redevelopment project area, over and above the initial equalized assessed value of each property existing at the time tax increment allocation financing was adopted in the redevelopment project area, or the updated initial equalized assessed value of each parcel if the updated initial equalized assessed value of that parcel has been certified in accordance with Section 11-74.6-40, shall be allocated to and when collected shall be paid to the municipal treasurer, who shall deposit those taxes into a special fund called the special tax allocation fund of the municipality for the purpose of paying redevelopment project costs and obligations incurred in the payment thereof.

(d) The municipality may pledge in the ordinance the funds in and to be deposited in the special tax allocation fund for the payment of redevelopment project costs and obligations. No part of the current equalized assessed value of each property in the redevelopment project area attributable to any increase above the total initial equalized assessed value or the total initial updated equalized assessed value of the property, shall be used in calculating the general State aid formula, provided for in Section 18-8 of the School Code, or the evidence-based funding formula, provided for in Section 18-8.15 of the School Code, until all redevelopment project costs have been paid as provided for in this Section.
Whenever a municipality issues bonds for the purpose of financing redevelopment project costs, that municipality may provide by ordinance for the appointment of a trustee, which may be any trust company within the State, and for the establishment of any funds or accounts to be maintained by that trustee, as the municipality deems necessary to provide for the security and payment of the bonds. If the municipality provides for the appointment of a trustee, the trustee shall be considered the assignee of any payments assigned by the municipality under that ordinance and this Section. Any amounts paid to the trustee as assignee shall be deposited into the funds or accounts established under the trust agreement, and shall be held by the trustee in trust for the benefit of the holders of the bonds. The holders of those bonds shall have a lien on and a security interest in those funds or accounts while the bonds remain outstanding and unpaid. Upon retirement of the bonds, the trustee shall pay over any excess amounts held to the municipality for deposit in the special tax allocation fund.
When the redevelopment projects costs, including without limitation all municipal obligations financing redevelopment project costs incurred under this Law, have been paid, all surplus funds then remaining in the special tax allocation fund shall be distributed by being paid by the municipal treasurer to the municipality and the county collector; first to the municipality in direct proportion to the tax incremental revenue received from the municipality, but not to exceed the total incremental revenue received from the municipality, minus any annual surplus distribution of incremental revenue previously made. Any remaining funds shall be paid to the county collector who shall immediately distribute that payment to the taxing districts in the redevelopment project area in the same manner and proportion as the most recent distribution by the county collector to the affected districts of real property taxes from real property situated in the redevelopment project area.
Upon the payment of all redevelopment project costs, retirement of obligations and the distribution of any excess moneys under this Section, the municipality shall adopt an ordinance dissolving the special tax allocation fund for the redevelopment project area and terminating the designation of the redevelopment project area as a redevelopment project area. Thereafter the tax levies of taxing districts shall be extended, collected and distributed in the same manner applicable before the adoption of tax increment allocation financing. Municipality shall notify affected taxing districts prior to November if the redevelopment project area is to be terminated by December 31 of that same year.
Nothing in this Section shall be construed as relieving property in a redevelopment project area from being assessed as provided in the Property Tax Code or as relieving owners of that property from paying a uniform rate of taxes, as required by Section 4 of Article IX of the Illinois Constitution.
(Source: P.A. 100-465, eff. 8-31-17.)

(65 ILCS 5/11-74.6-37)
Sec. 11-74.6-37. Cancellation and repayment of tax benefits. Any tax abatement or benefit granted by a taxing district under an agreement entered into under this Act to a private individual or entity for the purpose of originating, locating, maintaining, rehabilitating, or expanding a business facility shall be cancelled if the individual or entity relocated its entire facility in violation of the agreement, and the amount of the abatements or tax benefits granted before the cancellation shall be repaid to the taxing district within 30 days, as provided in Section 18-183 of the Property Tax Code.
(Source: P.A. 89-591, eff. 8-1-96.)

(65 ILCS 5/11-74.6-40)
Sec. 11-74.6-40. Equalized assessed value determination; property tax extension.
(a) If a municipality by ordinance provides for tax increment allocation financing under Section 11-74.6-35, the county clerk immediately thereafter:
(1) shall determine the initial equalized assessed

value of each parcel of real property in the redevelopment project area, which is the most recently established equalized assessed value of each lot, block, tract or parcel of taxable real property within the redevelopment project area, minus the homestead exemptions under Article 15 of the Property Tax Code; and

(2) shall certify to the municipality the total

initial equalized assessed value of all taxable real property within the redevelopment project area.

(b) Any municipality that has established a vacant industrial buildings conservation area may, by ordinance passed after the adoption of tax increment allocation financing, provide that the county clerk immediately thereafter shall again determine:
(1) the updated initial equalized assessed value of

each lot, block, tract or parcel of real property, which is the most recently ascertained equalized assessed value of each lot, block, tract or parcel of real property within the vacant industrial buildings conservation area; and

(2) the total updated initial equalized assessed

value of all taxable real property within the redevelopment project area, which is the total of the updated initial equalized assessed value of all taxable real property within the vacant industrial buildings conservation area.

The county clerk shall certify to the municipality the total updated initial equalized assessed value of all taxable real property within the industrial buildings conservation area.
(c) After the county clerk has certified the total initial equalized assessed value or the total updated initial equalized assessed value of the taxable real property in the area, for each taxing district in which a redevelopment project area is situated, the county clerk or any other official required by law to determine the amount of the equalized assessed value of all taxable property within the district for the purpose of computing the percentage rate of tax to be extended upon taxable property within the district, shall in every year that tax increment allocation financing is in effect determine the total equalized assessed value of taxable property in a redevelopment project area by including in that amount the lower of the current equalized assessed value or the certified total initial equalized assessed value or, if the total of updated equalized assessed value has been certified, the total updated initial equalized assessed value of all taxable real property in the redevelopment project area. After he has certified the total initial equalized assessed value he shall in the year of that certification, if tax rates have not been extended, and in every subsequent year that tax increment allocation financing is in effect, determine the amount of equalized assessed value of taxable property in a redevelopment project area by including in that amount the lower of the current total equalized assessed value or the certified total initial equalized assessed value or, if the total of updated initial equalized assessed values have been certified, the total updated initial equalized assessed value of all taxable real property in the redevelopment project area.
(d) The percentage rate of tax determined shall be extended on the current equalized assessed value of all property in the redevelopment project area in the same manner as the rate per cent of tax is extended to all other taxable property in the taxing district. The method of extending taxes established under this Section shall terminate when the municipality adopts an ordinance dissolving the special tax allocation fund for the redevelopment project area. This Law shall not be construed as relieving property owners within a redevelopment project area from paying a uniform rate of taxes upon the current equalized assessed value of their taxable property as provided in the Property Tax Code.
(Source: P.A. 95-644, eff. 10-12-07.)

(65 ILCS 5/11-74.6-45)
Sec. 11-74.6-45. Expenditure of certain revenues.
(a) Revenues received by the municipality from any property, building or facility owned, leased or operated by the municipality or any agency or authority established by the municipality may be used to pay redevelopment project costs, or reduce outstanding obligations of the municipality incurred under this Law for redevelopment project costs. The municipality may deposit those revenues into a special tax allocation fund. The fund shall be held by the municipal treasurer or other person designated by the municipality. Revenue received by the municipality from the sale or other disposition of real property acquired by the municipality with the proceeds of obligations funded by tax increment allocation financing shall be deposited by the municipality into the special tax allocation fund.
(b) (Blank).
(Source: P.A. 91-474, eff. 11-1-99.)

(65 ILCS 5/11-74.6-50)
Sec. 11-74.6-50. Report; sunset of authority. On or before the date which is 60 months following the date on which this amendatory Act of 1994 becomes law, the Department shall submit to the General Assembly a report detailing the number of redevelopment project areas that have been established, the number and type of jobs created or retained therein, the aggregate amount of tax increment incentives provided, the aggregate amount of private investment produced therein, the amount of tax increment revenue produced and available for expenditure within the tax increment financing districts and such additional information as the Department may determine to be relevant.
On or after January 1, 2012 the authority granted hereunder to municipalities to establish redevelopment project areas and to adopt tax increment allocation financing in connection therewith shall expire unless the General Assembly shall have authorized municipalities to continue to exercise said powers.
(Source: P.A. 96-1220, eff. 7-23-10.)

(65 ILCS 5/Art 11 prec Div 75 heading)

(65 ILCS 5/Art. 11 Div. 75 heading)

(65 ILCS 5/11-75-1) (from Ch. 24, par. 11-75-1)
Sec. 11-75-1. Every municipality has the power to lease the space above and around buildings located on land owned or otherwise held by the municipality to any person for any term not exceeding 99 years.
Every municipality has the power to lease, in the same manner and for a similar term, any space over any street, alley, or other public place, in the municipality, more than 12 feet above the level of the street, alley, or other public place, to the person who owns the fee or a leasehold estate, for a term not less than that of the proposed lease, in the property on both sides of the portion of the street, alley, or other public place so to be leased, whenever the corporate authorities of the municipality are of the opinion that that space is not needed for street, alley, or other public purpose, and that the public interest will be subserved by such leasing. The leasing of such a space shall be authorized by ordinance. In this ordinance the lease and its terms shall be set forth with reasonable certainty.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-75-2) (from Ch. 24, par. 11-75-2)
Sec. 11-75-2. The lease provided for in Section 11-75-1 by its terms shall specify the purpose for which the leased space may be used. If the purpose is to erect in the space a building above or around a building owned by the municipality, the lease (1) shall contain a reasonably accurate description of the building to be erected and of the manner in which it shall be imposed upon or around the existing building of the municipality, (2) shall contain a provision granting to the lessor municipality the option of renting for municipal use from the lessee any part of the building to be erected and stating the terms upon which this option may be exercised as well as the rent which, after exercise of this option, shall be paid by the municipality, and (3) shall contain a provision granting to the municipality the option to purchase for municipal use the entire building to be erected in the space leased and stating the terms upon which this option may be exercised and the price which shall be paid for the building by the municipality in the event it exercises its option to purchase.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-75-3) (from Ch. 24, par. 11-75-3)
Sec. 11-75-3. Any building erected in the space leased, by exercise of the power granted by Section 11-75-1, which is above or around buildings located on land owned or otherwise held by the municipality shall be operated, as far as practicable, separately and apart from any building owned or operated by the municipality. No liability shall in any manner attach to the municipality by reason of the erection or operation of the building in the space so leased.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-75-4) (from Ch. 24, par. 11-75-4)
Sec. 11-75-4. Such lease shall be signed in the name of the municipality by the mayor or president and shall be attested by the municipal clerk under the corporate seal. The lease shall also be executed by the lessee in such manner as may be necessary to bind him. After being so executed, the lease shall be duly acknowledged and thereupon shall be recorded in the office of the recorder of the county in which is located the land involved in the lease.
(Source: P.A. 83-358.)

(65 ILCS 5/11-75-5) (from Ch. 24, par. 11-75-5)
Sec. 11-75-5. If, in the judgment of the corporate authorities, the public interest requires that any building erected in the leased space be removed so that a street, alley, or public place may be restored to its original condition, the lessor municipality may condemn the lessee's interest in the leased space by proceeding in the manner provided for the exercise of the right of eminent domain under the Eminent Domain Act. After payment of such damages as may be fixed in the condemnation proceedings, the municipality may remove all buildings or other structures from the leased space and restore the buildings adjoining the leased space to their original condition.
(Source: P.A. 94-1055, eff. 1-1-07.)

(65 ILCS 5/Art. 11 Div. 76 heading)

(65 ILCS 5/11-76-1) (from Ch. 24, par. 11-76-1)
Sec. 11-76-1. Any city or village incorporated under any general or special law which acquires or holds any real estate for any purpose whatsoever, except real estate granted to a municipality as commons by a grant which has been confirmed by the government of the United States, has the power to lease the real estate for any term not exceeding 99 years, and to convey the real estate when, in the opinion of the corporate authorities, the real estate is no longer necessary, appropriate, required for the use of, profitable to, or for the best interests of the city or village. This power shall be exercised by an ordinance passed by three-fourths of the corporate authorities of the city or village then holding office, at any regular meeting or at any special meeting called for that purpose. However, the corporate authorities have the power to authorize any municipal officer to make leases for terms not exceeding 2 years in such manner as they may determine. The disposition of real estate acquired pursuant to Section 6 of the "Urban Community Conservation Act", approved July 13, 1953, as heretofore and hereafter amended, and acquired pursuant to Sections 12, 22 and 31 of the "Urban Renewal Consolidation Act of 1961", enacted by the Seventy-Second General Assembly, and acquired pursuant to Division 11-11 by a municipality as the Local Public Agency under an urban renewal project as defined therein, shall be exempt from the requirements of this section.
(Source: Laws 1967, p. 3425.)

(65 ILCS 5/11-76-2) (from Ch. 24, par. 11-76-2)
Sec. 11-76-2. An ordinance directing a sale, or a lease of real estate for any term in excess of 20 years, shall specify the location of the real estate, the use thereof, and such conditions with respect to further use of the real estate as the corporate authorities may deem necessary and desirable to the public interest. Before the corporate authorities of a city or village make a sale, by virtue of such an ordinance, notice of the proposal to sell shall be published once each week for 3 successive weeks in a daily or weekly paper published in the city or village, or if there is none, then in some paper published in the county in which the city or village is located. The first publication shall be not less than 30 days before the day provided in the notice for the opening of bids for the real estate. The notice shall contain an accurate description of the property, state the purpose for which it is used and at what meeting the bids will be considered and opened, and shall advertise for bids therefor. All such bids shall be opened only at a regular meeting of the corporate authorities. The corporate authorities may accept the high bid or any other bid determined to be in the best interest of the city or village by a vote of 3/4 of the corporate authorities then holding office, but by a majority vote of those holding office, they may reject any and all bids. The consideration for such a sale may include but need not be limited to the provision of off-street parking facilities by the purchaser, which parking facilities may be made part of the municipal parking system. Such consideration also may include the provision of other public facilities by the purchaser.
Before the corporate authorities of the city or village make a lease of real estate for a term in excess of 20 years, they shall give notice of intent to adopt such an ordinance. The notice must be published at least once in a daily or weekly newspaper published in the city or village, and if there is none, then in some paper published in the county in which the city or village is located. The publication must be not less than 15 nor more than 30 days before the date on which it is proposed to adopt such an ordinance. The notice must contain an accurate description of the property, state the purpose for which it is used and the restrictions upon the proposed use of the property to be leased. The corporate authorities may negotiate the consideration and terms of such lease. Such consideration may include the provision of off-street parking facilities by the lessee, which parking facilities may be made part of the municipal parking system. Such consideration also may include the provision of other public facilities by the lessee on the real estate acquired. The corporate authorities may contract with the lessee for the use of a portion of a structure or improvement to be constructed on the real estate leased.
If such real estate is utilized in part for private use and in part for public use, those portions of the improvements devoted to private use are fully taxable. The land shall be exempt from taxation to the extent that the uses thereon are public and taxable to the extent that the uses are private. The taxable portion of the land is that percentage of the land's total assessed valuation that the private development thereon bears to the total development thereon. Nothing in this Section prevents the corporate authorities from determining to sell or lease such property to the highest responsible bidder. The corporate authorities may provide by ordinance for the procedure to be followed in securing bids for the sale or lease of the subject property. The disposition of real estate acquired pursuant to (a) Section 6 of the "Urban Community Conservation Act", approved July 13, 1953, as now or hereafter amended, (b) Sections 12, 22 and 31 of the "Urban Renewal Consolidation Act of 1961", approved August 15, 1961, as now or hereafter amended, or (c) Division 11 of this Article by a municipality as the Local Public Agency under an urban renewal program as defined therein, is exempt from the requirements of this Section. Additionally, leases to persons or corporations of municipally-owned or operated airport lands, buildings, structures or other facilities for the shelter, servicing, manufacturing and repair of aircraft, aircraft parts or accessories, or for receiving and discharging passengers and, or cargo, are exempt from the requirements of this Section.
(Source: Laws 1968, p. 519.)

(65 ILCS 5/11-76-3) (from Ch. 24, par. 11-76-3)
Sec. 11-76-3. When the ordinance has been adopted and the consideration paid or secured, as provided in Section 11-76-2, the mayor, or president, and the municipal clerk, may convey the real estate and transfer it, by proper deed of conveyance, stating therein the consideration therefor, with the seal of the city or village.
(Source: Laws 1967, p. 3435.)

(65 ILCS 5/11-76-4) (from Ch. 24, par. 11-76-4)
Sec. 11-76-4. Whenever a city or village incorporated under any general or special law, other than a city or village of 500,000 or more population, owns any personal property which in the opinion of a simple majority of the corporate authorities then holding office, is no longer necessary or useful to, or for the best interests of the city or village, such a majority of the corporate authorities then holding office, at any regular meeting or at any special meeting called for that purpose, (1) by ordinance may authorize the sale of that personal property in such manner as they may designate, with or without advertising the sale, or (2) may authorize any municipal officer to convert that personal property into some other form that is useful to the city or village by using the material in the personal property, or (3) may authorize any municipal officer to convey or turn in any specified article of personal property as part payment on a new purchase of any similar article. However, no article shall be turned in as part of the purchase price on any purchase except upon receipt of competitive bids, in such manner as may be prescribed by ordinance, after notice to all bidders that the article will be turned over as part of the purchase price.
In cities or villages of 500,000 or more population, the sale of any such personal property shall be governed by the provisions of Division 10 of Article 8.
(Source: P.A. 88-355.)

(65 ILCS 5/11-76-4.1) (from Ch. 24, par. 11-76-4.1)
Sec. 11-76-4.1. Sale of surplus real estate. The corporate authorities of a municipality by resolution may authorize the sale or public auction of surplus public real estate. The value of the real estate shall be determined by a written MAI certified appraisal or by a written certified appraisal of a State certified or licensed real estate appraiser. The appraisal shall be available for public inspection. The resolution may direct the sale to be conducted by the staff of the municipality; by listing with local licensed real estate agencies, in which case the terms of the agent's compensation shall be included in the resolution; or by public auction. The resolution shall be published at the first opportunity following its passage in a newspaper published in the municipality or, if none, then in a newspaper published in the county where the municipality is located. The resolution shall also contain pertinent information concerning the size, use, and zoning of the real estate and the terms of sale. The corporate authorities may accept any contract proposal determined by them to be in the best interest of the municipality by a vote of two-thirds of the corporate authorities then holding office, but in no event at a price less than 80% of the appraised value.
(Source: P.A. 88-355; 89-78, eff. 6-30-95.)

(65 ILCS 5/11-76-4.2) (from Ch. 24, par. 11-76-4.2)
Sec. 11-76-4.2. Surplus property; alternative method of sale.
(a) This Section applies to any municipality with a population of less than 20,000 which is situated wholly or partially within a county that has an unemployment rate, as determined by the Illinois Department of Employment Security, higher than the national unemployment average, as determined by the U.S. Department of Labor, for at least one month during the 6 months preceding the adoption of a resolution to sell real estate under this Section.
(b) If a municipality has either (1) adopted an ordinance to sell surplus real estate under Section 11-76-2 and has received no bid on a particular parcel or (2) adopted a resolution to sell surplus real estate under Section 11-76-4.1 and has received no acceptable offer on a particular parcel within 6 months after adoption of the resolution, then that parcel of surplus real estate may be sold in the manner set forth in subsection (c) of this Section.
(c) If the requirements of subsections (a) and (b) of this Section are met, then the corporate authorities may, by resolution, authorize the sale of a parcel of surplus public real estate in either of the following manners: (1) by the staff of the municipality; (2) by listing with local licensed real estate agencies; or (3) by public auction. The terms of the sale, the compensation of the agent, if any, the time and the place of the auction, if applicable, a legal description of the property and its size, use and zoning shall be included in the resolution. The resolution shall be published once each week for 3 successive weeks in a daily or weekly newspaper published in the municipality or, if none, in a newspaper published in the county in which the municipality is located. No sale may be conducted until at least 30 days after the first publication. The corporate authorities may accept any offer or bid determined by them to be in the best interest of the municipality by a vote of three-fourths of the corporate authorities then holding office.
(Source: P.A. 86-331.)

(65 ILCS 5/11-76-5) (from Ch. 24, par. 11-76-5)
Sec. 11-76-5. If, in the opinion of the corporate authorities of a municipality with a population not exceeding 100,000 which is situated upon the banks of a navigable river, the land owned by the municipality for the purpose of a public landing or public levee, is not immediately required for that purpose, the municipality may lease, for a period not exceeding 25 years, such parts of the landing or levee as the corporate authorities think best, for the purpose of erecting manufactories, warehouses, or grain elevators thereon.
No lease specified in this section shall take effect until approved by a resolution or ordinance of the corporate authorities of the municipality.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-76-6) (from Ch. 24, par. 11-76-6)
Sec. 11-76-6. The corporate authorities of each municipality may enter into a lease for a period of not to exceed 5 years for such equipment and machinery as may be required for corporate purposes when authorized by the affirmative vote of two-thirds of the corporate authorities.
(Source: Laws 1961, p. 2841.)

(65 ILCS 5/Art. 11 Div. 76.1 heading)

(65 ILCS 5/11-76.1-1) (from Ch. 24, par. 11-76.1-1)
Sec. 11-76.1-1. The corporate authorities of each municipality having a population of less than 500,000 inhabitants have the power by ordinance adopted by an affirmative vote of two-thirds of the elected corporate authorities then holding office:
(i) To purchase or lease real or personal property for public purposes pursuant to contracts or leases which provide for the consideration for such purchase or lease to be paid in annual installments during a period not exceeding 20 years;
(ii) To lease as lessee and to purchase real property or personal property for public purposes pursuant to a lease or purchase agreement which lease or purchase agreement may provide that the municipality may, at its option, purchase the property which is subject to the agreement or lease upon terms wherein payments previously made, or a portion of them, are deducted from the purchase price of the property as provided for in such lease or agreement.
A municipality, having adopted and filed with the municipal clerk such installment or lease agreement, executed by officers of the municipality, may issue debt certificates to any person either in lieu of or in evidence of the amounts payable under such lease or installment agreement. Such certificates may contain such terms as are provided for the issuance of bonds generally under Section 10 of the Local Government Debt Reform Act, as now or hereafter amended, except to the extent such terms expressly conflict with limitations set forth in this Division. Cash proceeds received upon issuance of such certificates shall be duly applied to the acquisition and construction and payment for the real or personal property which is the subject of such installment or lease agreement.
(Source: P.A. 85-1419.)

(65 ILCS 5/11-76.1-2) (from Ch. 24, par. 11-76.1-2)
Sec. 11-76.1-2. Whenever and as often as a municipality enters into a lease or purchase agreement, the governing body of such municipality shall provide by ordinance for the levy and collection of a direct annual tax sufficient to pay the annual installments or rent provided for by any such lease or agreement as and when it becomes due and payable. A certified copy of the lease or agreement as entered into by the municipality and a certified copy of the tax levy ordinance of such municipality providing for the levy and collection of a direct annual tax sufficient to pay the annual installments of such lease or agreement shall be filed in the office of the County Clerk of each county in which any portion of the territory of such municipality is situated, which certified copies shall constitute the authority for the clerk or clerks in each case to extend the taxes annually necessary to pay the annual installments payable under any such lease or agreement as and when the same become due and payable.
Upon such filing in the office of the County Clerk, or clerks, of the proper county, it shall be the duty of such County Clerk, or clerks, to ascertain the rate per cent which, upon the value of all property subject to taxation within the municipality as that property is assessed or equalized by the Department of Revenue will produce a net amount of not less than the amount of the annual installments provided for in such lease or agreement. The County Clerk, or clerks, shall thereupon and thereafter annually extend taxes against all of the taxable property contained in that municipality sufficient to pay the annual installments provided for in such lease or agreement. Such tax shall be levied and collected in like manner with the other taxes of such municipality and shall be in addition and in excess of all other taxes now or hereafter authorized to be levied by that municipality. This tax shall not be included within any statutory limitation of rate or amount for that municipality but shall be excluded therefrom and be in addition thereto and in excess thereof. The funds realized from such tax levy shall be set aside for the payment of the annual rent and shall not be disbursed for any other purpose until the annual installment has been paid in full.
Notwithstanding anything in this Code to the contrary, each municipality may enter into leases and agreements as provided herein and such leases or agreements may be made and the obligation and expense thereunder incurred without making a previous appropriation therefor.
(Source: P.A. 81-1509.)

(65 ILCS 5/11-76.1-3) (from Ch. 24, par. 11-76.1-3)
Sec. 11-76.1-3. After the ordinance providing for the lease or purchase of real or personal property has been passed, it shall be published at least twice within 30 days after its passage in one or more newspapers published in the municipality, or, if no newspaper is published therein, then in one or more newspapers with a general circulation within the municipality. In municipalities with less than 500 population in which no newspaper is published, publication may instead be made by posting a notice in 3 prominent places within the municipality. The ordinance shall not become effective until 30 days after its second publication.
(Source: P.A. 87-767.)

(65 ILCS 5/11-76.1-4) (from Ch. 24, par. 11-76.1-4)
Sec. 11-76.1-4. Whenever a petition signed by the electors of any specified municipality equal in number to 10% or more of the total number of registered voters in the municipality, is filed with the municipal clerk of any such municipality which has adopted an ordinance pursuant to the powers granted in Section 11-76.1-1 of this Code, and such petition has been filed with the clerk of the municipality within 30 days of the second publication of the notice required in Section 11-76.1-3 of this Code which notice shall include (1) the specific number of voters required to sign the petition; (2) the time in which the petition must be filed; and (3) the date of the prospective referendum, the corporate authorities shall order the submission of the question to the municipal electors and designate the election at which the question shall be submitted. The municipal clerk shall certify the question to the proper election authority. The municipal clerk shall provide a petition form to any individual requesting one.
The proposition shall be substantially in the following form:
--------------------------------------------------------------
Shall the ordinance passed by
the city council (or board of YES
trustees, etc.) of (name of
municipality) on (insert date), ----------------------------
entitled ............., which
provides (stating the nature of
the proposed ordinance), become NO
effective?
--------------------------------------------------------------
If a majority of the votes cast on the questions are in favor of the proposition, the corporate authorities shall have the authority granted to them by Section 11-76.1-1.
This amendatory Act of 1975 is not a limit on any municipality which is a home rule unit.
(Source: P.A. 91-357, eff. 7-29-99.)

(65 ILCS 5/Art. 11 Div. 76.2 heading)

(65 ILCS 5/11-76.2-1) (from Ch. 24, par. 11-76.2-1)
Sec. 11-76.2-1. A public hearing on a proposal to exchange real estate shall be held, pursuant to a 3/4 vote of the members of the corporate authorities of a municipality then holding office. No exchange of real estate shall be made unless such a public hearing is held prior to the agreement being entered into.
(Source: P.A. 81-858.)

(65 ILCS 5/11-76.2-2) (from Ch. 24, par. 11-76.2-2)
Sec. 11-76.2-2. Upon action being duly adopted pursuant to Section 11-76.2-1 above, a public hearing shall be held by the corporate authorities at a time and place to be designated by them upon such proposal, pursuant to notice of public hearing duly published in a newspaper of general circulation published in said municipality or if no such newspaper is so published then in a newspaper published in the county in which said municipality is wholly or partially situated that has a general circulation in said municipality. Said notice shall be so published not less than 15 days nor more than 30 days prior to the date of the hearing; and shall set forth a legal description of the property or properties to be so exchanged, as well as the property or properties that the municipality is to receive through such exchange, and the proposed terms and conditions otherwise of such exchange.
(Source: P.A. 81-858.)

(65 ILCS 5/11-76.2-3) (from Ch. 24, par. 11-76.2-3)
Sec. 11-76.2-3. After the conclusion of said public hearing, the corporate authorities of the municipality may by a 3/4 vote of the corporate authorities then holding office authorize the exchange as proposed, or as modified as they may find desirable after the holding of the hearing. In case an exchange is so authorized, the authorization shall be by ordinance, wherein findings shall be made as follows: (1) that the premises to be conveyed by the municipality under such exchange, in the opinion of the city council or board of trustees are no longer needed by the municipality for the public interest; (2) that the premises to be received by the municipality under such exchange will prove useful to the municipality and will be for the public interest; and (3) that the total value of the substitutional premises is approximately equal to or exceeds the value of the premises for which same are being exchanged, as determined by the corporate authorities, taking into consideration the long term best interest of the public.
(Source: P.A. 81-858.)

(65 ILCS 5/11-76.2-4) (from Ch. 24, par. 11-76.2-4)
Sec. 11-76.2-4. When the ordinance has been adopted, an exchange agreement entered into and consideration secured, as provided under such authorized exchange, the mayor or president, and the municipal clerk, may convey the real estate to be given by the municipality under such exchange and transfer same, by proper deed of conveyance, stating therein the consideration therefor, with the seal of the municipality.
(Source: P.A. 81-858.)

(65 ILCS 5/Art. 11 Div. 77 heading)

(65 ILCS 5/11-77-1) (from Ch. 24, par. 11-77-1)
Sec. 11-77-1. The corporate authorities in every municipality, incorporated under any law of this state, have the power, by ordinance:
(1) To convey, grant, transfer, or sell to the United

States of America, or to any proper agency thereof, any real or personal property owned by the municipality, upon such terms as may be agreed upon by the corporate authorities, or in consideration of a grant or loan of money by the United States of America, or any agency thereof, for the construction, extension, or improvement of any public works project or municipal building;

(2) To lease from the United States of America, or

any proper agency thereof, any real or personal property for use for any municipal purpose, for any period of time not exceeding 50 years, with or without an option to buy the property and with or without a clause to the effect that title to the leased property shall vest in the municipality at the expiration of the lease;

(3) To pay for the use of this leased property in

accordance with the terms of the lease; and

(4) To authorize any municipal official to enter into

such a lease and to sign it on behalf of the municipality, and to execute any deed or other evidence of transfer of title on behalf of the municipality, to effect or evidence any exercise of the powers granted by this section.

Such a lease may be entered into without making a

previous appropriation for the expense thereby incurred, notwithstanding the prohibitions contained in Sections 8-1-6 and 8-1-7. An obligation to pay incurred under such a lease shall not be an indebtedness of the municipality within the meaning of any constitutional or statutory limitation upon municipal indebtedness, but the obligation shall be a current expense of the year in which it is paid.

(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-77-2) (from Ch. 24, par. 11-77-2)
Sec. 11-77-2. The corporate authorities of each municipality may donate, sell, lease, or convey any land heretofore acquired to the State or any agency thereof, to be used as a site for an armory for the National Guard or Naval Militia, and to acquire land for these purposes. No municipality, however, shall have any power to divert any gift, grant or legacy from the specific purpose designated by any donor.
(Source: P.A. 83-388.)

(65 ILCS 5/Art. 11 Div. 78 heading)

(65 ILCS 5/11-78-1) (from Ch. 24, par. 11-78-1)
Sec. 11-78-1. Any city or village, whether incorporated under a general or special law, which holds any real or personal estate which has been conveyed to it for school or academy purposes by ordinance or resolution of the corporate authorities may convey that real or personal estate to the school officers, authorized to hold it, for the use of the school district in which the real or personal estate is situated, by proper deeds of conveyance executed by the proper officers of the municipality, under the corporate seal thereof.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-78-2) (from Ch. 24, par. 11-78-2)
Sec. 11-78-2. If any real estate conveyed by virtue of Section 11-78-1 ceases at any time to be used for school purposes for a period of 3 years, the school officers, holding the title to the real estate, shall convey the real estate back to the grantor municipality to be by it thereafterwards held, enjoyed, and disposed of as other corporate property. A provision expressing this condition shall be inserted in every deed made by a municipality under Section 11-78-1. Such a reconveyance may be compelled and enforced by any taxpayer of the grantor municipality by proper proceedings to be instituted by him for that purpose.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-78-3) (from Ch. 24, par. 11-78-3)
Sec. 11-78-3. If real or personal estate is under the control of trustees, appointed or elected by virtue of any general or special law of this state, when it is conveyed as specified in Section 11-78-1, the duties of those trustees in relation thereto shall cease, and they shall immediately settle and adjust all matters relating to the trust estate and make a report to the proper authority of their acts. Upon the approval of this report the trustees shall be released and discharged from the further performance of duty in that behalf. All money which may remain in the municipal treasury to the credit of any fund connected with the use of such real or personal estate, while so held by the municipality, shall be used by the municipality for any lawful corporate purpose.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-78-4) (from Ch. 24, par. 11-78-4)
Sec. 11-78-4. When authorized by ordinance, any municipality incorporated under a special charter, holding title to or having an interest in any real estate, may sell and convey the real estate, or the municipality's interest therein, to the trustee of the schools of the township or other county board of school trustees as the case may be in which the real estate is situated, to be used as a school site for the school district in which the real estate is situated. The conveyance shall be made by a proper deed or conveyance, executed by the corporate authorities of the municipality.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/Art. 11 Div. 79 heading)

(65 ILCS 5/11-79-1) (from Ch. 24, par. 11-79-1)
Sec. 11-79-1. In addition to all the rights and powers conferred on any municipality under this Code or any other Acts to acquire, under lease or otherwise, any real or personal property for corporate purposes, the corporate authorities in every municipality, incorporated under any law of this state, have the power by ordinance:
(1) To lease from any public building commission created pursuant to the provisions of the Public Building Commission Act, approved July 5, 1955, as heretofore and hereafter amended, any real or personal property for any of its corporate purposes, for any period of time not exceeding 20 years.
(2) To pay for the use of the leased property in accordance with the terms of the lease and with the provisions of the Public Building Commission Act, approved July 5, 1955, as heretofore and hereafter amended.
(3) Such lease may be entered into without making a previous appropriation for the expense thereby incurred, notwithstanding the provisions contained in Sections 8-1-6, 8-1-7 and 8-2-1 through 8-2-8. However, if the corporate authorities of any municipality undertake to pay all or any part of the costs of operating and maintaining the property of a public building commission as authorized in subsection (4) of this section, such expenses of operation and maintenance shall be included in the annual appropriation ordinance of such municipality annually during the term of such undertaking.
(4) In addition, the corporate authorities in every municipality may undertake, either in the lease with a public building commission or by separate agreement or contract with a public building commission, to pay all or any part of the costs of maintaining and operating the property of a public building commission for any period of time not exceeding 20 years.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/Art 11 prec Div 80 heading)

(65 ILCS 5/Art. 11 Div. 80 heading)

(65 ILCS 5/11-80-1) (from Ch. 24, par. 11-80-1)
Sec. 11-80-1. All provisions of this Code relating to the control of streets, alleys, sidewalks and all other public ways are subject to the provisions of "The Illinois Vehicle Code", as now and hereafter amended, and the Illinois Highway Code, as now and hereafter amended.
(Source: P.A. 81-840.)

(65 ILCS 5/11-80-2) (from Ch. 24, par. 11-80-2)
Sec. 11-80-2. The corporate authorities of each municipality may regulate the use of the streets and other municipal property.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-80-2a) (from Ch. 24, par. 11-80-2a)
Sec. 11-80-2a. In areas zoned for residential use, the corporate authorities may restrict part of each street for "residents parking only".
(Source: P.A. 79-545.)

(65 ILCS 5/11-80-3) (from Ch. 24, par. 11-80-3)
Sec. 11-80-3. The corporate authorities of each municipality may prevent and remove encroachments or obstructions upon the streets and other municipal property.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-80-4) (from Ch. 24, par. 11-80-4)
Sec. 11-80-4. The corporate authorities of each municipality may provide for the lighting of streets and other municipal property.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-80-5) (from Ch. 24, par. 11-80-5)
Sec. 11-80-5. The corporate authorities of each municipality, with the concurrence of two-thirds of all of the aldermen, trustees or commissioners elected therein, may levy and collect annually, in addition to all other taxes now authorized by law, a tax of not to exceed .05% of the value, as equalized or assessed by the Department of Revenue, of the taxable property in the municipality, to be used exclusively for the purpose of lighting streets. The tax authorized by this Section is in addition to taxes for general corporate purposes authorized by Section 8-3-1.
The foregoing tax rate limitation, insofar as it is applicable to municipalities of less than 500,000 population, may be increased or decreased under the referendum provisions of the General Revenue Law of Illinois.
(Source: P.A. 86-280.)

(65 ILCS 5/11-80-6) (from Ch. 24, par. 11-80-6)
Sec. 11-80-6. The corporate authorities of each municipality may provide for the cleaning of streets and other municipal property.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-80-7) (from Ch. 24, par. 11-80-7)
Sec. 11-80-7. The corporate authorities of each municipality may regulate the openings in streets and other municipal property for the laying, building, repairing, and removing of gas or water mains and pipes, or sewers, tunnels, and drains and may erect gas lights.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-80-8) (from Ch. 24, par. 11-80-8)
Sec. 11-80-8. The corporate authorities of each municipality may regulate the use of the space over the streets, alleys, other municipal property, and public places of the city, and upon payment of proper compensation, to be fixed by ordinance, may permit the use of the space more than 12 feet above the level of such streets, alleys, property or places, except for purely private uses.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-80-9) (from Ch. 24, par. 11-80-9)
Sec. 11-80-9. The corporate authorities of each municipality may prevent and regulate all amusements and activities having a tendency to annoy or endanger persons or property on the sidewalks, streets, and other municipal property. However, no municipality may prohibit a charitable organization, as defined in Section 2 of the Charitable Games Act, from soliciting for charitable purposes, including solicitations taking place on public roadways from passing motorists, if all of the following requirements are met.
(1) The persons to be engaged in the solicitation are

law enforcement personnel, firefighters, or other persons employed to protect the public safety of a local agency, and that are soliciting solely in an area that is within the service area of that local agency.

(2) The charitable organization files an application

with the municipality having jurisdiction over the location or locations where the solicitation is to occur. The application shall be filed not later than 10 business days before the date that the solicitation is to begin and shall include all of the following:

(A) The date or dates and times of day when the

solicitation is to occur.

(B) The location or locations where the

solicitation is to occur along with a list of 3 alternate locations listed in order of preference.

(C) The manner and conditions under which the

solicitation is to occur.

(D) Proof of a valid liability insurance policy

in the amount of at least $1,000,000 insuring the charity or local agency against bodily injury and property damage arising out of or in connection with the solicitation.

The municipality shall approve the application within 5 business days after the filing date of the application, but may impose reasonable conditions in writing that are consistent with the intent of this Section and are based on articulated public safety concerns. If the municipality determines that the applicant's location cannot be permitted due to significant safety concerns, such as high traffic volumes, poor geometrics, construction, maintenance operations, or past accident history, then the municipality may deny the application for that location and must approve one of the 3 alternate locations following the order of preference submitted by the applicant on the alternate location list. By acting under this Section, a local agency does not waive or limit any immunity from liability provided by any other provision of law.
For purposes of this Section, "local agency" means a municipality, special district, fire district, joint powers of authority, or other political subdivision of the State of Illinois.
A home rule unit may not regulate a charitable organization in a manner that is inconsistent with this Section. This Section is a limitation under subsection (i) of Section 6 of Article VII of the Illinois Constitution on the concurrent exercise by home rule units of powers and functions exercised by the State.
(Source: P.A. 97-692, eff. 6-15-12; 98-134, eff. 8-2-13; 98-756, eff. 7-16-14.)

(65 ILCS 5/11-80-10) (from Ch. 24, par. 11-80-10)
Sec. 11-80-10. The corporate authorities of each municipality may regulate and prevent the depositing of ashes, offal, dirt, garbage, or any other offensive matter in, and to prevent injury to streets, alleys, or other municipal property.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-80-11) (from Ch. 24, par. 11-80-11)
Sec. 11-80-11. The corporate authorities of each municipality may provide for and regulate cross-walks, curbs, and gutters. However, after the effective date of this amendatory Act of 1973, all new curbs which are provided for by any municipality, and all existing curbs which are a part of any reconstruction, within any block which is contiguous to any highway and in which more than 50% of the territory is devoted to or zoned for business, commercial or industrial use shall comply with this Section. In order to enable persons using wheelchairs to travel freely and without assistance, at each cross-walk a ramp with non-slip surface shall be built into the curb so that the sidewalk and street blend to a common level. Such ramp shall conform to the standards adopted by the Capital Development Board in accordance with the Environmental Barriers Act. Where because of surrounding buildings or other restrictions it is impossible to conform the slope with this requirement, the ramp shall contain a slope with as shallow a rise as possible under the circumstances. In all ramps there shall be a gradual rounding at the bottom of the slope.
(Source: P.A. 86-447.)

(65 ILCS 5/11-80-12) (from Ch. 24, par. 11-80-12)
Sec. 11-80-12. The corporate authorities of each municipality may authorize the construction of and may regulate mills, mill-races, and feeders on, through, or across the streets and other municipal property.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-80-13) (from Ch. 24, par. 11-80-13)
Sec. 11-80-13. The corporate authorities of each municipality may regulate the use of sidewalks, the construction, repair, and use of openings in sidewalks, and all vaults and structures thereon and thereunder, including telephone booths, and may require the owner or occupant of any premises to keep the sidewalks abutting the premises free from snow and other obstructions.
(Source: Laws 1963, p. 2430.)

(65 ILCS 5/11-80-14) (from Ch. 24, par. 11-80-14)
Sec. 11-80-14. The corporate authorities of each municipality may regulate and prevent the use of streets, sidewalks, and public property for signs, sign posts, awnings, awning posts, telegraph poles, watering places, racks, posting handbills and advertisements.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-80-15) (from Ch. 24, par. 11-80-15)
Sec. 11-80-15. Street advertising; adult entertainment advertising.
(a) The corporate authorities of each municipality may license street advertising by means of billboards, sign boards, and signs and may regulate the character and control the location of billboards, sign boards, and signs upon vacant property and upon buildings.
(b) The corporate authorities of each municipality may further regulate the character and control the location of adult entertainment advertising placed on billboards, sign boards, and signs upon vacant property and upon buildings that are within 1,000 feet of the property boundaries of schools, day care centers, cemeteries, public parks, and places of religious worship.
For the purposes of this subsection, "adult entertainment" means entertainment provided by an adult bookstore, striptease club, or pornographic movie theater whose business is the commercial sale, dissemination, or distribution of sexually explicit materials, shows, or other exhibitions.
(Source: P.A. 89-605, eff. 8-2-96.)

(65 ILCS 5/11-80-16) (from Ch. 24, par. 11-80-16)
Sec. 11-80-16. The corporate authorities of each municipality may regulate and prohibit the exhibition or carrying of banners, signs, placards, advertisements, or handbills on the sidewalks, streets, or other municipal property.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-80-17) (from Ch. 24, par. 11-80-17)
Sec. 11-80-17. The corporate authorities of each municipality may regulate and prevent the flying of flags, banners, or signs across streets or from houses.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-80-18) (from Ch. 24, par. 11-80-18)
Sec. 11-80-18. The corporate authorities of each municipality may regulate the numbering of buildings and lots. No change in the numbering of buildings and lots shall be effective until 30 days after the election authorities having jurisdiction in the area in which such numbering is changed and the post office branch serving that area have been notified by the corporate authority initiating such action of the change in writing by certified or registered mail.
(Source: P.A. 80-398.)

(65 ILCS 5/11-80-19) (from Ch. 24, par. 11-80-19)
Sec. 11-80-19. The corporate authorities of each municipality may name originally and then may change the name of any street, avenue, alley, or other public place. No change in the name of any street, avenue, alley or other public place shall be effective until 30 days after the election authorities having jurisdiction in the area in which the name of the public place is changed and the post office branch serving that area have been notified by the corporate authority initiating such action of the change in writing by certified or registered mail.
(Source: P.A. 80-398.)

(65 ILCS 5/11-80-20) (from Ch. 24, par. 11-80-20)
Sec. 11-80-20. The corporate authorities of each municipality may regulate traffic and sales upon the streets, sidewalks, public places, and municipal property.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-80-21) (from Ch. 24, par. 11-80-21)
Sec. 11-80-21. The corporate authorities by condemnation or otherwise may extend any street or alley over or across, or may construct any sewer under any railroad track, or through the right-of-way or land of any railroad company. Where no compensation is made to the railroad company, however, the municipality shall restore the railroad track, right-of-way, or land so that its usefulness will not be impaired more than is reasonably necessary.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-80-23) (from Ch. 24, par. 11-80-23)
Sec. 11-80-23. The corporate authorities of each municipality may employ and fix the compensation of persons to serve as school crossing guards, on a part-time basis, by directing traffic and protecting children crossing the streets in going to and from school. The corporate authorities of any municipality may pay such compensation from general corporate funds or may levy, annually, in municipalities having a population of less than 500,000 a special tax for that purpose of not to exceed .02% of the value, as equalized or assessed by the Department of Revenue, of all taxable property in that municipality. Such a tax is in addition to the amount authorized to be levied for general purposes by Section 8-3-1.
(Source: P.A. 81-1509.)

(65 ILCS 5/Art. 11 Div. 81 heading)

(65 ILCS 5/11-81-1) (from Ch. 24, par. 11-81-1)
Sec. 11-81-1. The corporate authorities of each municipality, whether incorporated under the general law or a special charter, which includes wholly within its corporate limits a township or townships, or a road district, may levy, annually, a tax for street and bridge purposes of not to exceed .06% of the value, as equalized or assessed by the Department of Revenue, of all taxable property in any township or road district lying wholly within the limits of that municipality. But if, in the opinion of three-fourths of the members elected to the city council or board of trustees of such a municipality, a greater levy for bridge and street purposes is needed, an additional levy may be made of any sum not exceeding .04% of such taxable property. Municipalities having a higher limitation than .10% for street and bridge purposes on July 1, 1967 may continue to levy such higher rate.
The street and bridge tax authorized by this Section shall be in addition to: (1) any tax that such a municipality is now authorized to levy for street or bridge purposes, and (2) the tax that such a municipality is now authorized to levy upon all property within the municipality, and (3) the amount authorized to be levied for general purposes as provided by Section 8-3-1.
(Source: P.A. 81-1509.)

(65 ILCS 5/11-81-2) (from Ch. 24, par. 11-81-2)
Sec. 11-81-2. The city council of any city and the board of trustees of any village or incorporated town, whether organized under the general law or special charter, which does not correspond to the description set out in Section 11-81-1, may annually levy a tax for street and bridge purposes at a rate of not to exceed .06% of the value, as equalized or assessed by the Department of Revenue, and may by a three-fourths vote of the members elected to such city council or board of trustees levy an additional tax for street and bridge purposes at a rate of not to exceed .04% of the value, as equalized or assessed by the Department of Revenue, of taxable property within such city, village or incorporated town. Municipalities having a higher limitation than .10% for street and bridge purposes on July 1, 1967 may continue to levy such higher rate. However, if any city, village or incorporated town levying such tax for street and bridge purposes is situated as a whole or in part within any road district in which a tax for road and bridge purposes has also been levied under the authority of Section 6-501 of the "Illinois Highway Code" as the same may from time to time be amended, the county clerk shall as to the taxable property lying within such city, village or incorporated town, reduce and abate from such street and bridge tax levied by the authority of this Section 11-81-2 a rate equivalent to the amount of all road district road and bridge taxes accruing to such city, village or incorporated town in accordance with the provisions of Section 6-507 of the "Illinois Highway Code" as the same may from time to time be amended.
Such street and bridge tax authorized by this Section 11-81-2 shall be in addition to any tax any such city, village or incorporated town is now authorized to levy for street or bridge purposes and shall be in addition to the tax that such city, village or incorporated town is now authorized to levy upon the aggregate valuation of all property within such city, village or incorporated town, and shall be in addition to the amount authorized to be levied for general purposes as provided by Section 8-3-1.
(Source: P.A. 81-1509.)

(65 ILCS 5/Art. 11 Div. 82 heading)

(65 ILCS 5/11-82-1) (from Ch. 24, par. 11-82-1)
Sec. 11-82-1. The corporate authorities of any city or village with a population of less than 20,000 may, for the purpose of oiling the streets or public highways within the corporate limits of the city or village, direct the payment of the costs thereof out of any money in the municipal treasury not otherwise appropriated.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/Art. 11 Div. 83 heading)

(65 ILCS 5/11-83-1) (from Ch. 24, par. 11-83-1)
Sec. 11-83-1. In addition to all other means or methods authorized by law for the repair, maintenance, resurfacing, or reconstruction of street pavements, any municipality, by ordinance, may provide for the resurfacing of streets paved by macadam, brick, granite, blocks, asphalt, cement, or other type of pavement, when that pavement becomes disintegrated at the surface or by reason of wear, usage, or lapse of time becomes otherwise inadequate, defective, or imperfect. The municipality, by that ordinance, may provide for the payment of the whole or any part of the cost of the resurfacing of those streets (1) by special taxation of the lots or parcels of land fronting upon those streets, or (2) by special assessment upon the property benefited by the improvement of those streets through the resurfacing, or (3) by apportioning the cost of the resurfacing so that part of the cost will be paid by special assessment upon the property benefited and part of it by appropriation from the fund accumulated through the vehicle tax levied in accordance with the statute for purposes of street and alley improvement or repair.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-83-2) (from Ch. 24, par. 11-83-2)
Sec. 11-83-2. The corporate authorities of any municipality may, of their own motion, pass ordinances providing for the resurfacing of streets as specified in Section 11-83-1, and for the nature, character, and locality, and description thereof. Upon the passage of an ordinance so providing, all proceedings thereafter to be had for the levy and collection of special assessments to defray the cost thereof shall be in accordance with the provisions of Article 9.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/Art. 11 Div. 84 heading)

(65 ILCS 5/11-84-1) (from Ch. 24, par. 11-84-1)
Sec. 11-84-1. In addition to any other manner authorized by law, any municipality, by ordinance, may provide for the construction and repair of sidewalks therein, along or upon any streets or part of streets therein. The corporate authorities, by that ordinance, may provide for the payment of the whole or any part of the cost thereof by special taxation of the lots, blocks, tracts, or parcels of land touching upon the line where such a sidewalk is ordered. This special taxation may be either by levying the whole or any part of the cost thereof upon each of the lots, blocks, tracts, or parcels of land touching upon the line of the sidewalk, pro rata, according to their respective values. The values of the lots, blocks, tracts, or parcels of land shall be determined by the last preceding assessment thereof for the purpose of state and county taxation. Or the whole or any part of the cost thereof may be levied upon such lots, blocks, tracts, or parcels of land in proportion to their frontage upon such sidewalk, or in proportion to their superficial area, as may be provided by ordinance ordering the laying down of the sidewalk. In case the ordinance only requires a part of the cost of the sidewalk to be paid by a special tax as provided in this section, the residue of the cost shall be paid out of any fund of the municipality raised by general taxation upon the property in the municipality and not otherwise appropriated. Such a municipality, by one and the same ordinance, may provide for the construction or repair of sidewalks under this article on 2 or more streets, or parts of streets, or on one or both sides of any street or streets, whenever the sidewalks are so connected, or otherwise related, as to constitute a single system of improvement. A duplicate copy of the ordinance, duly certified by law, shall be delivered by the clerk of the municipality to the recorder of deeds of each county in which any part of the property is located not less than 30 days before commencement of any construction by the municipality as specified hereinafter in this Division 84. Each recorder shall record the copy and keep it as part of the permanent records of the office of such recorder. Such special taxes are a lien upon the property against which they are charged from the date upon which a copy of said ordinance is filed or recorded, which lien is discharged when the tax has been paid or the property has been sold pursuant to Section 11-84-5 of this Act.
When the tax has been fully paid, the corporate authorities of the municipality shall execute and record, in the recorder's office of the county in which the land is located, a release of the lien of the taxes so paid, and shall deliver a copy of the release to the owner of the property.
(Source: P.A. 85-1252.)

(65 ILCS 5/11-84-2) (from Ch. 24, par. 11-84-2)
Sec. 11-84-2. Such an ordinance shall define the location of the proposed sidewalk or the sidewalk to be repaired with reasonable certainty, shall prescribe its width, the materials of which it is to be constructed and the manner of its construction, and may provide that the materials and construction shall be under the supervision of and subject to the approval of an officer or board of officers of the municipality to be designated in the ordinance.
The ordinance shall require all owners of lots, blocks, tracts, or parcels of land touching the line of a proposed sidewalk to construct or repair a sidewalk in front of or touching upon their respective lots, blocks, tracts, or parcels of land in accordance with the specifications of the ordinance, within 30 days after the mailing of notice of the passage of the ordinance, addressed to the party who last paid the general taxes on the respective lots, blocks, tracts, or parcels. In default thereof the municipality may furnish the materials and construct or repair the sidewalk in accordance with the ordinance, or may enter into a contract for the furnishing of the materials and the construction or repair of the sidewalk as hereinafter provided in this Division 84. The cost of such part thereof as may be fixed in the ordinance may be collected as hereinafter provided in this Division 84. The municipality may issue vouchers bearing not to exceed 6% interest annually in payment of these sidewalks, payable solely out of the special tax provided for in this Division 84 when the tax is collected.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-84-3) (from Ch. 24, par. 11-84-3)
Sec. 11-84-3. Such an ordinance may provide that a bill of the costs of the sidewalk, showing the cost of the construction or repair and supervision thereof, shall be made by the officer or board designated by the ordinance to take charge of the construction or repair of the sidewalk, together with a list of the lots, blocks, tracts, or parcels of land touching upon the line of the sidewalk, the names of the parties who last paid the general taxes on the respective lots, blocks, tracts, or parcels and the frontage, superficial area, or assessed value as specified in Section 11-84-1, according as the ordinance may provide for the levy of the cost by the frontage, superficial area or assessed value.
Thereupon, if the owner of any lot, block, tract, or parcel of land has failed or refused to construct or repair his portion of the sidewalk in accordance with the provisions of the ordinance, the specified officer or board shall proceed to prepare a special tax list against those lots, blocks, tracts or parcels of land in front of or touching upon which the sidewalk has not been constructed or repaired, ascertaining by computation the amount of special taxes and the annual installments thereof to be charged against each of those lots, blocks, tracts, or parcels of land on account of the construction or repair of the sidewalk, according to the rule fixed for the levy of that special tax by the ordinance.
This special tax list shall be filed in the office of the specified officer or board, and this officer or board shall thereupon issue warrants directed to the municipal collector, or to such officer as may be designated in the ordinance, for the collection of the amount of special tax so ascertained and appearing from this special tax list to be due from the respective lots, blocks, tracts, or parcels of land touching upon the line of the sidewalk. However, the aggregate amount of each special tax shall be divided into 5 annual installments of equal amounts, except that all fractional amounts shall be added to the first installment, so as to leave the remaining installments equal in amount and each a multiple of $100.
The first installment shall be due and payable on the second day of January next after the date of the first voucher issued on account of the work done, and the second installment one year thereafter, and so on annually until all installments are paid. The specified officer or board shall file in the office of the municipal collector, or such officer as may be designated to collect the tax, a certificate, signed by the officer or secretary of the board preparing the tax list, of the date of the first voucher and of the amount thereof within 30 days after the issuance thereof.
All the installments shall bear interest as provided in this section until paid, at the rate of not to exceed 6% annually. Interest on assessments shall begin to run from the date of the first voucher issued on account of work done. The interest on each installment shall be payable as follows: On the second day of January next succeeding the date of the first voucher as certified, the interest accrued up to date on all unpaid installments shall be due and payable and it shall be collected with the installment. Thereafter the interest on all unpaid installments shall be payable annually and be due and payable at the same time as the installment maturing in that year and be collected therewith.
In all cases the municipal collector, or the officer designated to collect the tax, whenever payment is made of any installment, shall collect all interest that is due up to the date of that payment, whether the payment is made at or after maturity. Any person may at any time pay the whole assessment against any lot, block, tract or parcel of land, or any installment thereof, with interest as provided in this section up to the date of payment. The municipal collector, or the officer designated to collect the tax, shall proceed to collect the warrants by mailing a written notice to the address of the party who last paid the general taxes on the respective lots, blocks, tracts, or parcels of land in the list, that the tax list is in his possession for collection. All money so collected shall be immediately paid over by that officer to the municipal treasurer of that municipality.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-84-4) (from Ch. 24, par. 11-84-4)
Sec. 11-84-4. Upon failure to collect the special tax as hereinbefore provided in this Division 84, the municipal collector, or the officer designated to collect the tax on or before the first day of August in each year, shall make a written report of this special tax to such general officer of the county as may be authorized by law to apply for judgment against and sell lands for taxes due the county or state. This report shall also contain an enumeration of (1) all the lots, blocks, tracts, or parcels of land upon which this special tax remains unpaid, (2) the names of the respective owners thereof, so far as the names are known to the collecting officer, (3) the amount due and unpaid upon each lot, block, tract, or parcel and (4) a copy of the ordinance ordering the construction of the sidewalk. This report shall be accompanied by the oath of the officer that the list is a correct return of the lots, blocks, tracts, or parcels of land on which the special tax levied by authority of the municipality for the cost or partial cost, as the case may be, of the sidewalk specified in that ordinance remains due and unpaid, and that the amounts therein stated as due and unpaid, have not been collected, nor any part thereof. This report, when so made, is prima facie evidence that all the forms and requirements of the law in relation to making that return have been complied with, and that the special tax, as mentioned in the report, is due and unpaid.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-84-5) (from Ch. 24, par. 11-84-5)
Sec. 11-84-5. When the specified general officer of the county receives such a report, he shall at once proceed to obtain judgment against the lots, blocks, tracts, or parcels of land enumerated therein for the special tax remaining due and unpaid, in the same manner as may be provided by law for obtaining judgment against land for taxes due and unpaid to the county and state, and in the same manner shall proceed to sell the same for the special tax due and unpaid. In obtaining this judgment, and making this sale, the specified officer shall be governed by the general revenue laws of Illinois, except when otherwise provided in this Division 84. The general revenue laws shall also apply to the execution of certificates of sales and deeds, and to the force and effect of these sales and deeds. All other laws in relation to the enforcement and collection of taxes, and redemption from tax sales, shall apply to proceedings to collect this special tax, except as otherwise provided in this Division 84.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-84-6) (from Ch. 24, par. 11-84-6)
Sec. 11-84-6. Whenever payment of the cost of such sidewalk is required to be made in part by special tax and in part out of any general fund of the municipality, and the owner of a lot, block, tract, or parcel of land constructs or repairs the sidewalk in accordance with the ordinance for its construction or repair the officer or board directed by the ordinance to superintend the construction or repair thereof shall thereupon have issued to that owner, an order on the municipal treasurer for the cost of the construction or repair of the sidewalk, less the amount of special tax chargeable to the lot, block, tract, or parcel of land of that owner on the line of which the sidewalk has been so constructed or repaired.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-84-7) (from Ch. 24, par. 11-84-7)
Sec. 11-84-7. Except as herein otherwise provided for municipalities of more than 500,000 population, all contracts for the construction or repair of sidewalks as provided in this Division 84, when the expense thereof exceeds $1,500, shall be let to the lowest responsible bidder in the following manner: Notice shall be given by the officer or board designated in the ordinance to take charge of the construction or repair and supervision of a sidewalk, by advertisement at least twice, not more than 30 nor less than 15 days in advance of the day of opening the bids, that bids will be received for the construction or repair of that sidewalk in accordance with the ordinance therefor, in one or more newspapers published within the municipality, or if no newspaper is published therein, then in one or more newspapers with a general circulation within the municipality. In municipalities with less than 500 population in which no newspaper is published, publication may instead be made by posting a notice in 3 prominent places within the municipality. The notice shall state the time of opening the bids. All bids offered shall be accompanied by cash or a check payable to the order of the officer or board having charge of the improvement, and certified by a responsible bank, for an amount which shall not be less than 10% of the aggregate of the bid. All contracts shall be approved by the officer, or the presiding officer of the board, having the supervision of the construction or repair of that sidewalk.
In municipalities of more than 500,000 population, the letting of contracts for the construction or repair of sidewalks as provided in this Division 84 shall be governed by the provisions of Division 10 of Article 8.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-84-8) (from Ch. 24, par. 11-84-8)
Sec. 11-84-8. If a special tax for the construction or repair of a sidewalk is annulled by the corporate authorities or set aside by any court, a new ordinance may be passed and a new tax may be made and returned. This power to pass a new ordinance providing for a new tax exists only when (1) the prior ordinance was passed under "An Act to provide additional means for the construction of sidewalks in cities, towns and villages," approved April 15, 1875, as amended, or under this Division 84, and (2) when the prior ordinance was merely defective but not void.
The proceedings therefor shall be the same as in the first instance, and all parties in interest shall have like rights and like powers in relation to any subsequent tax as are hereby given in relation to the first tax. No special tax shall be levied for work already done under a prior ordinance, unless it appears that the work was done in good faith, by the municipality, or under contract duly let and executed, pursuant to an ordinance providing that the sidewalk should be paid for by special tax.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/Art. 11 Div. 85 heading)

(65 ILCS 5/11-85-1) (from Ch. 24, par. 11-85-1)
Sec. 11-85-1. Municipalities lying within one or more townships, or whose boundaries are coextensive with the boundaries of a township, have the power to enter into a contract with any township within which the municipality lies, or with any township lying immediately contiguous to the municipality, and such township has the power to enter into a contract with such municipality, for the construction of any public improvement consisting of the construction of any bridge, subway, elevated way, or viaduct which may lie partly within the municipality, and partly outside the municipality and within the township, or consisting of the improvement of the roadway of any highway or street upon and along which runs the line of the corporate limits of the municipality, so that the improvement as proposed would lie partly within the municipality and partly within the township, in the manner authorized in this Division 85.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-85-2) (from Ch. 24, par. 11-85-2)
Sec. 11-85-2. The corporate authorities of such municipality and the commissioner of highways in and for such township, in the manner they agree upon, shall procure (1) detailed plans and specifications of the proposed improvement, (2) a detailed estimate of the cost thereof prepared by a competent engineer, showing the total estimated cost of the improvement, and (3) separate estimates from that engineer of the portions thereof within and without the municipality. As soon as the corporate authorities both of the municipality and of the township approve the plans, specifications, and estimates as a basis for the letting of a contract for the improvement, and as soon as the proportions of the cost thereof are agreed upon by the corporate authorities of the municipality and township, they may proceed jointly to let a contract therefor as provided in this section.
This contract shall be let only upon competitive bidding, in the manner provided for the letting of contracts by municipalities for the constructing of local improvements under the provisions of Article 9, except that (1) the advertising for bids for the construction of the proposed improvement shall be authorized and made by the corporate authorities of both the municipality and the township, (2) bids for the construction shall be received by those corporate authorities jointly at the time and place agreed upon and stated in the notice for bids, and (3) no contract shall be let except by the approval of the corporate authorities of both the municipality and the township. All contracts shall be signed and executed by the officials of the municipality and of the township who may be vested generally, by law or ordinance, with the duty of the execution of contracts, for and in behalf of the respective bodies, and all bonds for the performance of a contract shall be made payable to those corporate bodies jointly.
All consents, agreements, and approvals provided for in this Division 85 shall be by writing and when hereby required to be made or given by a municipality, shall be made or given by a resolution of the corporate authorities of the municipality.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-85-3) (from Ch. 24, par. 11-85-3)
Sec. 11-85-3. If a municipality desires to pay its proportion of the cost of such an improvement by a special assessment or a special tax upon the property within the municipality benefited by the improvement, either before or after the letting of the contract as provided by Section 11-85-2, it may pass an ordinance providing for the improvement and that the cost thereof shall be paid by a special tax or a special assessment, to be levied upon the municipality and upon the property within the municipality specially benefited by the improvement. The proceedings thereafter for the levy of that special assessment or special tax, and the collection thereof, shall conform to the provisions of Article 9, in so far as the provisions of Article 9 are applicable. It shall be no defense in any proceedings to levy a special assessment or a special tax hereunder that the special assessment or special tax is levied for work previously performed.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-85-4) (from Ch. 24, par. 11-85-4)
Sec. 11-85-4. A municipality participating in the construction of an improvement specified in this Division 85 has jurisdiction over the part thereof lying within the corporate limits of the municipality. The participating township has jurisdiction over that part of the improvement lying outside the municipality and within the township. The municipality and the township may repair, maintain, or reconstruct the portions of the improvement within their respective jurisdictions in the manner provided by law in cases of similar improvements lying wholly within their respective jurisdictions. But nothing contained in this section affects any power otherwise given by law to either the municipality or the township to expend money in the repair, maintenance, or reconstruction of the entire improvement or any part thereof.
Although parts of the improvements are under separate jurisdictions, the municipality and the township interested may enter into contracts with each other providing for the repair, maintenance, and upkeep, including lighting, of the improvement, apportioning the cost thereof and providing the method of that repair, maintenance, and upkeep, as may be agreed upon between them.
A township may surrender its jurisdiction over such an improvement to the municipality jointly interested, by agreement made between the corporate authorities of both the municipality and the township. The municipality thus assuming that jurisdiction thereafter shall be chargeable with the repair, maintenance, and upkeep of the part of the improvement so turned over, and may exercise its police powers thereover in like manner as if the improvement lay entirely within the municipality.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/Art. 11 Div. 86 heading)

(65 ILCS 5/11-86-1) (from Ch. 24, par. 11-86-1)
Sec. 11-86-1. Any city, incorporated town or village may construct and maintain an elevated way in or upon any street, and construct and maintain all necessary approaches, inclines and superstructures, and may by ordinance authorize any commission or board having jurisdiction of a public park or parks to take over, maintain and control any street or way, incline, approach or superstructure therein upon terms fixed by such ordinance.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-86-2) (from Ch. 24, par. 11-86-2)
Sec. 11-86-2. Any city, incorporated town or village may by ordinance duly passed grant to any commission or board having jurisdiction over parks and boulevards the right to take and improve by means of surface or elevated ways for vehicles and pedestrians a street or streets not more than one mile in length in any one instance, and for that purpose to construct, maintain and control all approaches, inclines and superstructures convenient or necessary for the purpose aforesaid.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-86-3) (from Ch. 24, par. 11-86-3)
Sec. 11-86-3. Where any park is located wholly within any city, the city council of such city shall have power by ordinance to extend streets through such park as the needs of the public shall demand. Such needs to be determined by the park commissioners having control thereof.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-86-4) (from Ch. 24, par. 11-86-4)
Sec. 11-86-4. If the street designated in Section 11-86-3 is to be used only for boulevard purposes, it may be extended through such park at the grade of other roadways to be crossed by such street so to be extended within such park in the discretion of the park commissioners having control thereof. If such street is to be used for general traffic purposes, it shall be depressed below the street level within such park, as the park commissioners, having control thereof, shall direct. The cost of the construction and maintenance of such depression shall be borne by the city. No such street or streets shall be extended through any park in any city without the consent and express direction of the park commissioners having control of such park.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/Art. 11 Div. 87 heading)

(65 ILCS 5/11-87-1) (from Ch. 24, par. 11-87-1)
Sec. 11-87-1. Whenever in the judgment of the corporate authorities of any city or village it becomes necessary to change or re-locate the channel, course, or bed of any natural or artificial water course or stream within the corporate limits of the city or village, in order to properly lay out, establish, open, alter, widen, extend, grade, pave, or otherwise improve the streets, alleys, avenues, and sidewalks, or any of them in any part of the city or village, the corporate authorities are hereby vested with the power to provide by ordinance for the laying out, establishing, opening, altering, widening, extending, grading, paving, or otherwise improving those streets, alleys, avenues, and sidewalks, or any of them in any such part of the city or village, and by the same ordinance to provide for the changing or re-locating of the channel, course, or bed of any such water course or stream within the corporate limits of the city or village. The entire improvement provided for by such an ordinance shall constitute a local improvement, the cost of which may be paid for by special assessment, by special taxation of contiguous property, or by general taxation, or otherwise, as the corporate authorities by ordinance shall direct, and in providing for such an improvement they may proceed in accordance with the provisions of Article 9.
In case the corporate authorities re-locate any such channel or water course, the title of the State of Illinois in and to any land artificially made or reclaimed within the corporate limits of any city or village, which prior to the re-location was, but after the re-location is no longer a part of the channel, course, or bed of the natural or artificial water course or stream, shall vest in fee simple absolute, without further act or deed, in the city or village which so re-locates that channel, course, or bed. The State of Illinois shall take the same title and to the same extent in territory in metes and bounds in and to the channel course or bed of the watercourse or stream, after its re-location by the city or village, as it had in the channel course or bed of the watercourse or stream, before its re-location.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-87-2) (from Ch. 24, par. 11-87-2)
Sec. 11-87-2. For the purpose of this Division 87, a water course or stream shall be construed to include all banks, beds, and waters connected with, adjacent, and leading to the watercourse, or stream.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-87-3) (from Ch. 24, par. 11-87-3)
Sec. 11-87-3. Whenever any portion within the corporate limits of a city or village of a fork, branch, arm, canal, or slip terminating within the city or village of any natural or artificial watercourse or stream, or a fork, branch, arm, canal, or slip communicating therewith, has been declared non-navigable by the Congress of the United States of America, or the United States of America has surrendered, relinquished, or abandoned jurisdiction of such a portion thereof as a navigable body of water, and in the judgment of the corporate authorities of the city or village it becomes necessary to fill in all or any part of a portion of such a watercourse or stream in order to properly lay out, establish, open, alter, widen, extend, grade, pave, or otherwise improve streets, avenues, or alleys, or any of them, in any part of the city or village, without the construction of a bridge over or along such a watercourse or stream, the corporate authorities have the power to provide by ordinance for the laying out, establishing, opening, altering, widening, extending, grading, paving, or otherwise improving such streets, avenues, and alleys, or any of them, in that part of the city or village and by the same ordinance to provide for the filling in of the channel, course, or bed of a part or all of any portion of such a watercourse or stream within the corporate limits of the city or village.
By this ordinance the corporate authorities may provide for taking by eminent domain of so much of the specified portion of such a watercourse or stream as the city or village requires for the purposes of any such street, avenue, or alley and of the rights in such a watercourse or stream of all owners of land adjoining the specified portion of such a watercourse or stream. The entire improvement provided for by this ordinance shall constitute a local improvement, the cost of which may be paid for by special assessment or special taxation of contiguous property or by general taxation, or otherwise, as the corporate authorities shall direct by ordinance. In providing for such an improvement the corporate authorities may proceed in accordance with the provisions of Article 9.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-87-4) (from Ch. 24, par. 11-87-4)
Sec. 11-87-4. The rights, powers, and authority granted in the preceding sections of this Division 87 shall be subject to the provisions of Section 18 of "An Act in relation to the regulation of the rivers, lakes and streams of the State of Illinois," approved June 10, 1911, as heretofore and hereafter amended.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-87-5) (from Ch. 24, par. 11-87-5)
Sec. 11-87-5. Whenever any city or village has changed, altered, or relocated or provides by ordinance to change, alter, or relocate the channel, course, or bed of any natural or artificial watercourse or stream, within the corporate limits of the city or village, and provides by ordinance to lay out, establish, open, alter, widen, extend, grade, pave, construct, or otherwise improve streets, alleys, avenues, sidewalks, viaducts, subway tunnels, or any of them, and any such improvement consists of or requires the taking or damaging of property within one-half mile of any part of the channel, course, or bed of such a natural or artificial course or stream as changed or provided by ordinance to be changed, altered, or relocated, the corporate authorities of the city or village may acquire by condemnation, all property that may be required to enable them to make the improvement.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/Art. 11 Div. 88 heading)

(65 ILCS 5/11-88-1) (from Ch. 24, par. 11-88-1)
Sec. 11-88-1. The corporate authorities of each municipality may grant to any political subdivision, municipal corporation or public authority of this state with authority to construct and operate transportation facilities, the right to construct and operate any facilities for local transportation within the municipality and to use the streets and other public places therefor. Such right may be granted for any duration of time and may be exclusive, subject to unexpired franchise ordinances, but shall not be exclusive of the public right in any of the streets and public places. Such grant shall not be effective unless and until it is adopted or approved by a majority of the electors of the municipality voting upon the proposition, and if such grant is by ordinance prescribing terms, conditions and limitations, it shall not be effective unless and until such ordinance is accepted in writing by the grantee and such acceptance is filed with the municipal clerk. Such ordinance may be submitted for approval or adoption at the same election at which any act may be adopted to create any political subdivision, municipal corporation or public authority for transportation of persons or property. The municipal clerk shall promptly certify such ordinance and proposition for submission at an election in accordance with the general election law. It shall not be necessary to print such ordinance in full in the notice of election or on the ballot, but the notice and ballot shall briefly indicate the nature of the ordinance setting out its title and date of passage. After any ordinance prescribing the terms, conditions and limitations of such grant becomes effective, extensions and additions to such local transportation facilities may be authorized by ordinance with or without provision for referendum. After any ordinance prescribing the terms, conditions and limitations of such grant becomes effective, in cities of 500,000 or more population, amendments thereto may be made by ordinance, subject to acceptance in writing by the grantee, as herein provided, without provision for referendum. Such amendments shall not impair the security of any indebtedness of the grantee.
(Source: P.A. 81-1489.)

(65 ILCS 5/Art. 11 Div. 89 heading)

(65 ILCS 5/11-89-1) (from Ch. 24, par. 11-89-1)
Sec. 11-89-1. Subject to the provisions of Section 11-89-2, every municipality may grant consent, permission, and authority to construct, reconstruct, and maintain and operate street railways, railroads and public utility motor vehicles, or a unified local transportation system comprising both street railways and railroads and which may also comprise public utility motor vehicle lines and any other local public utility transportation facilities in, over, across, along, under, or upon streets, alleys, subways, public ways or public grounds in the municipality, the major portion of which street railways, railroads, public utility motor vehicles, and other local public utility transportation facilities is or is to be located within, or the major portion of the service of which is or is to be supplied to the inhabitants of the municipality, without limiting or fixing any time for the duration of the grant, but reserving to the municipality the right or option to purchase and take over the local transportation properties of the grantee provided for in the grant at the time or times and at the price and upon the terms to be stated or provided for in the grant.
The grant may also provide that the grantee, if so required by the municipality, shall sell, assign, transfer, and convey to any other corporation designated as permittee for the purpose the optional properties at such time or times and at such price and upon such terms as may be stated or provided for in the grant.
Every such grant shall be known as a "terminable permit." The grantee therein, its successors and assigns have the right to construct, reconstruct, and maintain and operate the optioned properties until the municipality or its permittee has purchased and taken over those properties.
In addition to the provisions as to purchase by the municipality or its permittee, a terminable permit may contain any other terms and conditions not contrary to or inconsistent with this Division 89 or with the lawful exercise of the power of the state to regulate public utilities. These other terms and conditions may include, but are not limited to reasonable provisions for specified extensions and additions to lines and facilities, the retirement of investment by amortization or otherwise, or for compensation for the use of a public property computed either by some proportion of the receipts from the operation of the property of the grantee, or otherwise. The circuit court may enforce the provisions of this paragraph by means of injunction, mandamus, or other appropriate proceeding.
(Source: P.A. 79-1361.)

(65 ILCS 5/11-89-2) (from Ch. 24, par. 11-89-2)
Sec. 11-89-2. No ordinance of any municipality granting a terminable permit shall become effective until a proposition to approve the ordinance has been submitted to the electors of the municipality and has been approved by a majority of the electors voting upon the proposition. Every such ordinance shall order such submission and shall designate the election at which the proposition is to be submitted. The municipal clerk shall promptly certify such proposition for submission.
The proposition need not include the ordinance in full but shall indicate the nature of the ordinance, and shall be substantially in the following form:
--------------------------------------------------------------
Shall the ordinance passed by the
city council (or board of trustees)
of (name of municipality) on (insert YES
date), entitled ...., which
granted a terminable permit to (here ------------------
insert the name of the grantee) to
construct, maintain, and operate a NO
transportation system upon the terms and
conditions therein stated, be approved?
--------------------------------------------------------------
(Source: P.A. 91-357, eff. 7-29-99.)

(65 ILCS 5/11-89-3) (from Ch. 24, par. 11-89-3)
Sec. 11-89-3. The term "railroads" as used in this Division 89 does not include a railroad constituting or used as a part of a trunk line railroad system operated as a common carrier of freight and passengers.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/Art. 11 Div. 90 heading)

(65 ILCS 5/11-90-1) (from Ch. 24, par. 11-90-1)
Sec. 11-90-1. Upon compliance with Section 11-90-2, and with "An Act in regard to street railroads, and to repeal certain acts herein referred to," approved March 7, 1899, as amended, the corporate authorities of each municipality may permit, regulate, or prohibit the locating, constructing, or laying a track of any street railway in any street, alley, or public place.
Permission under this section shall not be granted for a longer time than for 20 years, except as provided in Sections 11-90-3 and 11-90-4 and Division 89 of this Article 11.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-90-2) (from Ch. 24, par. 11-90-2)
Sec. 11-90-2. The corporate authorities shall not grant the use of or the right to lay tracks in any street of the municipality to any railroad or street railway corporation except upon the petition of the owners of record of the land representing more than one-half of the frontage of the street, or so much thereof as is sought to be used for railroad or street railway purposes. Whenever the street or part thereof sought to be used is more than one mile in extent, no petition of landowners shall be valid unless the petition shall be signed by the owners of record of the land representing more than one-half of the frontage of each mile and of the fraction of a mile, measuring from the initial point specified in the petition, of the street or of the part thereof sought to be used for railroad or street railway purposes. However, the corporate authorities, without any petition of landowners, may grant the right to lay, maintain and also to operate railroad or street railway tracks, in, upon, or along any street, alley, or public place of the municipality in which the tracks are already laid at the time of making the grant. Also the corporate authorities, without any petition of landowners, may grant the use of or the right to lay tracks in any tunnel or subway beneath the surface of any street, alley, or public place.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-90-3) (from Ch. 24, par. 11-90-3)
Sec. 11-90-3. Subject to the provisions of Section 11-90-4, every municipality may grant permission for a term longer than 20 years, but not exceeding 40 years, for locating, constructing, reconstructing, maintaining, operating, and laying tracks of any street railway in any street, alley, or public place in the municipality. However, this section has no application to a grant of a terminable permit expressly authorized by any law of this state.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-90-4) (from Ch. 24, par. 11-90-4)
Sec. 11-90-4. No ordinance of any municipality granting permission under Section 11-90-3 for a term longer than 20 years shall become operative until a proposition to approve the ordinance has been submitted to the electors of the municipality and has been approved by a majority of the electors voting upon the proposition. Every such ordinance shall order such submission and shall designate the election at which the proposition is to be submitted in accordance with the general election law. The municipal clerk shall promptly certify such proposition to the proper election officials for submission.
The proposition need not include the ordinance in full but which shall indicate the nature of the ordinance, and shall be substantially in the following form:
--------------------------------------------------------------
Shall the ordinance passed by the
city council (or board of trustees,
etc.) of (name of municipality) on
(insert date), entitled YES
...., which granted permission for a
term of .... years to (here insert
the name of the grantee) to locate, ---------------------
construct, reconstruct, maintain,
operate, and lay tracks, of (here
insert the name of the grantee) in NO
certain streets, alleys, and public
places upon the terms and conditions
therein stated, be approved?
--------------------------------------------------------------
(Source: P.A. 91-357, eff. 7-29-99.)

(65 ILCS 5/11-90-5)
Sec. 11-90-5. (Repealed).
(Source: P.A. 91-147, eff. 7-16-99. Repealed internally, eff. 9-30-99.)

(65 ILCS 5/11-90-6)
Sec. 11-90-6. (Repealed).
(Source: P.A. 91-147, eff. 7-16-99. Repealed internally, eff. 9-30-99.)

(65 ILCS 5/11-90-7)
Sec. 11-90-7. Continuation of certain powers derived from the Capital City Railroad Relocation Authority.
(a) All of the statutory powers and duties that the Capital City Railroad Relocation Authority had to implement the agreements that it entered into for Useable Segment 3 (including but not limited to the power to acquire property exchanged by the railroads for the railroad right-of-way acquired by the Authority and to sell, transfer, exchange, or assign property as it deems appropriate), which were transferred to the City of Springfield under Section 11-90-5 of this Code, shall continue in effect and may be exercised by the City of Springfield until the City has completed the transactions it was required to perform under Section 11-90-5, but only for the implementation of, and subject to, those agreements.
(b) Once the City of Springfield has completed the transactions required to perform the agreements referred to in subsection (a), its powers and duties under this Section are terminated.
(c) All otherwise lawful actions taken before the effective date of this Section in reliance on or pursuant to Section 11-90-5 or 11-90-6 of this Code by any officer or agency of State government or of the City of Springfield or by any other person or entity are hereby validated.
(d) This Section applies to all claims, civil actions, and proceedings arising out of actions taken in reliance on or pursuant to Section 11-90-5 or 11-90-6 of this Code that are pending on or filed on or after the effective date of this amendatory Act of the 91st General Assembly.
(Source: P.A. 91-786, eff. 6-9-00.)

(65 ILCS 5/Art. 11 Div. 91 heading)

(65 ILCS 5/11-91-1) (from Ch. 24, par. 11-91-1)
Sec. 11-91-1. Whenever the corporate authorities of any municipality, whether incorporated by special act or under any general law, determine that the public interest will be subserved by vacating any street or alley, or part thereof, within their jurisdiction in any incorporated area, they may vacate that street or alley, or part thereof, by an ordinance. The ordinance shall provide the legal description or permanent index number of the particular parcel or parcels of property acquiring title to the vacated property. But this ordinance shall be passed by the affirmative vote of at least three-fourths of the aldermen, trustees or commissioners then holding office. This vote shall be taken by ayes and noes and entered on the records of the corporate authorities.
No ordinance shall be passed vacating any street or alley under a municipality's jurisdiction and within an unincorporated area without notice thereof and a hearing thereon. At least 15 days prior to such a hearing, notice of its time, place and subject matter shall be published in a newspaper of general circulation within the unincorporated area which the street or alley proposed for vacation serves. At the hearing all interested persons shall be heard concerning the proposal for vacation.
The ordinance may provide that it shall not become effective until the owners of all property or the owner or owners of a particular parcel or parcels of property abutting upon the street or alley, or part thereof so vacated, shall pay compensation in an amount which, in the judgment of the corporate authorities, shall be the fair market value of the property acquired or of the benefits which will accrue to them by reason of that vacation, and if there are any public service facilities in such street or alley, or part thereof, the ordinance shall also reserve to the municipality or to the public utility, as the case may be, owning such facilities, such property, rights of way and easements as, in the judgment of the corporate authorities, are necessary or desirable for continuing public service by means of those facilities and for the maintenance, renewal and reconstruction thereof. If the ordinance provides that only the owner or owners of one particular parcel of abutting property shall make payment, then the owner or owners of the particular parcel shall acquire title to the entire vacated street or alley, or the part thereof vacated.
The determination of the corporate authorities that the nature and extent of the public use or public interest to be subserved in such as to warrant the vacation of any street or alley, or part thereof, is conclusive, and the passage of such an ordinance is sufficient evidence of that determination, whether so recited in the ordinance or not. The relief to the public from further burden and responsibility of maintaining any street or alley, or part thereof, constitutes a public use or public interest authorizing the vacation.
When property is damaged by the vacation or closing of any street or alley, the damage shall be ascertained and paid as provided by law.
(Source: P.A. 93-383, eff. 7-25-03; 93-703, eff. 7-9-04.)

(65 ILCS 5/11-91-2) (from Ch. 24, par. 11-91-2)
Sec. 11-91-2. Except in cases where the deed, or other instrument, dedicating a street or alley, or part thereof, has expressly provided for a specific devolution of the title thereto upon the abandonment or vacation thereof, whenever any street or alley, or any part thereof, is vacated under or by virtue of any ordinance of any municipality, the title to the land included within the street or alley, or part thereof, so vacated, vests in the then owners of the land abutting thereon, in the same proportions and to the same extent, as though the street or alley has been dedicated by a common law plat (as distinguished from a statutory plat) and as though the fee of the street or alley had been acquired by the owners as a part of the land abutting on the street or alley.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/Art. 11 Div. 91.1 heading)

(65 ILCS 5/11-91.1-1) (from Ch. 24, par. 11-91.1-1)
Sec. 11-91.1-1. The municipality is authorized to pay, as part of the cost of construction of any project on the federal aid system of streets and highways, to a person displaced by said highway project the actual reasonable expenses in moving said person, his family, his business, or his farm operation, including the moving of personal property. The allowable expenses for transportation shall not exceed the cost of moving 50 miles from the point from which such person, family, business or farm is being displaced.
The municipality is authorized to adopt rules and regulations as may be determined necessary to implement the payments as authorized by this section.
(Source: P.A. 76-1644.)

(65 ILCS 5/11-91.1-2) (from Ch. 24, par. 11-91.1-2)
Sec. 11-91.1-2. In lieu of the actual moving expenses heretofore authorized to be paid, the municipality may pay any person displaced, from a dwelling, who elects to accept such payment, a moving expense allowance determined according to a schedule to be established by the municipality, not to exceed $200, and a further dislocation allowance of $100.
(Source: P.A. 76-1644.)

(65 ILCS 5/11-91.1-3) (from Ch. 24, par. 11-91.1-3)
Sec. 11-91.1-3. In lieu of the actual moving expenses heretofore authorized to be paid, the municipality may pay any person who moves or discontinues his business or farm operation, who elects to accept such payment, a fixed relocation payment in an amount equal to the average annual net earnings of the business or the farm operation, or $5,000, whichever is the lesser. In the case of a business, no payment shall be made unless the municipality is satisfied that the business (1) cannot be relocated without a substantial loss of its existing patronage, and (2) is not part of a commercial enterprise having at least one other establishment not being acquired for highway purposes which is engaged in the same or similar business. The term "average annual net earnings" means one-half of any net earnings of the business or farm operation, before Federal, State and local income taxes, during the two taxable years immediately preceding the taxable year in which such business or farm operation moves from the real property being acquired for such project, and includes any compensation paid by the business or farm operation to the owner, his spouse or his dependents during such two year period.
(Source: P.A. 76-1644.)

(65 ILCS 5/11-91.1-4) (from Ch. 24, par. 11-91.1-4)
Sec. 11-91.1-4. In addition to the amounts heretofore authorized to be paid by the municipality, the municipality may, as a part of the cost of construction, make a payment to the owner of real property acquired for a Federal Aid highway project which is improved by a single, two or three family dwelling actually owned and occupied by the owner for not less than one year prior to the initiation of negotiations for the acquisition of such property, an amount which, when added to the acquisition payment, equals the average price required for a comparable dwelling determined in accordance with standards established by the municipality to be a decent, safe and sanitary dwelling adequate to accommodate the displaced owner, reasonably accessible to public services and places of employment and available on the private market. Such payment shall not exceed the sum of $5,000, and shall be made only to a displaced owner who purchases and occupies a dwelling that meets the standards established by the municipality within one year subsequent to the date on which he is required to move from the dwelling acquired for the highway project. Any individual or family not eligible to receive such payment, who is displaced from any dwelling which dwelling was actually and lawfully occupied by such individual and family for not less than ninety days prior to the initiation of negotiations for acquisition of such property, may be paid by the municipality an amount necessary to enable such individual or family to lease or rent for a period not to exceed two years, or to make the down payment on the purchase of a decent, safe and sanitary dwelling of standards adequate to accommodate such individual or family in areas not generally less desirable in regard to public utilities and public and commercial facilities. Such payment shall not exceed the sum of $1,500.
(Source: P.A. 76-1644.)

(65 ILCS 5/11-91.1-5) (from Ch. 24, par. 11-91.1-5)
Sec. 11-91.1-5. In addition to the amounts heretofore authorized to be paid, the municipality may reimburse the owner of real property acquired for a Federal Aid highway project the reasonable and necessary expenses incurred for (1) recording fees, transfer taxes, and similar expenses incidental to conveying such property; and (2) penalty costs for prepayment of any mortgages entered into in good faith encumbering such real property, if such mortgage is on record or has been filed for record under applicable State law on the date of final approval by the Department of Transportation of the location of such highway project.
(Source: P.A. 81-840.)

(65 ILCS 5/11-91.1-6) (from Ch. 24, par. 11-91.1-6)
Sec. 11-91.1-6. Nothing contained in this amendatory Act creates in any proceedings brought under the power of eminent domain any element of damages not in existence as of the date of enactment of this amendatory Act.
(Source: P.A. 76-1644.)

(65 ILCS 5/Art. 11 Div. 91.2 heading)

(65 ILCS 5/11-91.2-1) (from Ch. 24, par. 11-91.2-1)
Sec. 11-91.2-1. A county or the State may surrender its jurisdiction over the right-of-way and improvements of all or part of a county or State highway, street or road to a municipality by agreement made between the corporate authorities of the municipality and the county board or the Illinois Department of Transportation, as the case may be. The agreement shall provide that the right-of-way and improvements continue to be used as a road, street or highway and that the municipality be chargeable with the repair, maintenance and upkeep of the right-of-way and improvements. The municipality may exercise its police powers over the right-of-way and improvements in like manner as if the right-of-way and improvements lay entirely within the municipality.
(Source: P.A. 85-1421.)

(65 ILCS 5/Art 11 prec Div 92 heading)

(65 ILCS 5/Art. 11 Div. 92 heading)

(65 ILCS 5/11-92-1) (from Ch. 24, par. 11-92-1)
Sec. 11-92-1. "Harbor", as used in this Division 92 includes harbors, marinas, slips, docks, piers, breakwaters, and all buildings, structures, facilities, connections, equipment, parking areas and all other improvements for use in connection therewith.
"Public water" has the same meaning as ascribed to that term in Section 18 of "An Act in relation to the regulation of rivers, lakes and streams of the State of Illinois", approved June 10, 1911, as heretofore and hereafter amended.
"Artificially made or reclaimed land" includes all land which formerly was submerged under the public waters of the state, the title to which is in the state, and which has been artificially made or reclaimed in whole or in part.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-92-2) (from Ch. 24, par. 11-92-2)
Sec. 11-92-2. Any city or village of less than 500,000 population bordering upon any public waters has the power to acquire, construct, replace, enlarge, improve, maintain and operate a harbor for recreational use and benefit of the public anywhere within the jurisdiction of the city or village, or in, over, and upon public waters bordering thereon, subject to the approval of the Department of Natural Resources of the State of Illinois and approval of the proper officials of the United States Government.
(Source: P.A. 89-445, eff. 2-7-96.)

(65 ILCS 5/11-92-3) (from Ch. 24, par. 11-92-3)
Sec. 11-92-3. The city or village, to carry out the purposes of this Division 92, has all the rights and powers over its harbor as it does over its other property, and its rights and powers include but are not limited to the following:
(a) To furnish complete harbor facilities and services, including but not limited to: launching, mooring, docking, storing, and repairing facilities and services; parking facilities for motor vehicles and boat trailers; and roads for access to the harbor.
(b) To acquire by gift, legacy, grant, purchase, lease, or by condemnation in the manner provided for the exercise of the right of eminent domain under the Eminent Domain Act, and property necessary or appropriate for the purposes of this Division 92, including riparian rights, within or without the city or village.
(c) To use, occupy and reclaim submerged land under the public waters of the State and artificially made or reclaimed land anywhere within the jurisdiction of the city or village, or in, over, and upon bordering public waters.
(d) To acquire property by agreeing on a boundary line in accordance with the procedures set forth in Sections 11-123-8 and 11-123-9.
(e) To locate and establish dock, shore and harbor lines.
(f) To license, regulate, and control the use and operation of the harbor, including the operation of all waterborne vessels in the harbor and within 1000 feet of the outer limits of the harbor, or otherwise within the jurisdiction of the city or village, except that such city or village shall not forbid the full and free use by the public of all navigable waters, as provided by federal law.
(g) To charge and collect fees for all facilities and services, and compensation for materials furnished.
(h) To appoint harbor masters and other personnel, defining their duties and authority.
(i) To enter into contracts and leases of every kind, dealing in any manner with the objects and purposes of this Division 92, upon such terms and conditions as the city or village determines.
(Source: P.A. 94-1055, eff. 1-1-07.)

(65 ILCS 5/11-92-4) (from Ch. 24, par. 11-92-4)
Sec. 11-92-4. The city or village shall submit its plan for any construction to be undertaken under this Division 92 for approval to: (a) the Department of Natural Resources of the State of Illinois, and to (b) the proper officials of the United States Government.
(Source: P.A. 89-445, eff. 2-7-96.)

(65 ILCS 5/11-92-5) (from Ch. 24, par. 11-92-5)
Sec. 11-92-5. All right, title and interest of the State of Illinois in and to submerged lands, naturally and artificially made or reclaimed lands, both within the boundaries of the harbor and adjoining its outer or water side, are hereby vested in the city or village for harbor and other public purposes, and the same shall be under the jurisdiction of the city or village. The harbor, and all real and personal property connected therewith, owned and operated by a city or village under the provisions of this Division 92, are exempt from taxation.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-92-6) (from Ch. 24, par. 11-92-6)
Sec. 11-92-6. The city or village has power to borrow money by issuing its bonds in anticipation of its revenue from such harbor or from any buildings, structures or facilities to accomplish any of the purposes of this Division 92 and to refund such bonds. Such bonds shall be authorized by ordinance and may be issued in one or more series, and bear dates of maturity at such time or times not to exceed 40 years from their respective dates, bear interest at such rates not exceeding the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, payable semi-annually, be in such denominations, be in such form either coupon or registered, be executed in such manner, be payable in such medium of payment at such place, be subject to such terms of redemption with or without premium, and may be registerable as to principal or as to both principal and interest as the ordinance may provide.
The bonds are negotiable instruments. The bonds shall be sold at a price so that the interest cost of the proceeds thereof shall not exceed 7% per annum, payable semi-annually, computed to maturity according to standard tables of bond values, and shall be sold in such manner and at such time as the city or village shall determine.
Pending the preparation or execution of definitive bonds, interim receipts or certificates or temporary bonds may be delivered to the purchasers or pledgees of these bonds. These bonds bearing the signature of officers in office on the date of the signing thereof shall be valid and binding obligations notwithstanding that before delivery thereof and payment therefor any or all of the persons whose signatures appear thereon cease to be such officers.
No holder of any bond issued under this law shall ever have the right to compel any exercise of taxing power of the city or village to pay the bond or interest thereon. Each bond issued under this Division 92 is payable solely from the revenue derived from the operation of the harbor and facilities. The bond shall not in any event constitute a debt of the city or village within any statutory or constitutional limitations, and this shall be plainly stated on the face of each bond.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
The amendatory Acts of 1971, 1972 and 1973 are not a limit upon any municipality which is a home rule unit.
(Source: P.A. 86-4.)

(65 ILCS 5/11-92-7) (from Ch. 24, par. 11-92-7)
Sec. 11-92-7. The corporate authorities of any city or village availing under this Division 92 shall adopt an ordinance describing in a general way the harbor and facilities thereof, or relating thereto, to be constructed, enlarged, improved, operated and maintained as a harbor for the use and benefit of the public, and refer to the general plans and specifications therefor prepared for that purpose. These plans and specifications shall be open to the inspection of the public. Any such ordinance shall set out the estimated cost of the harbor or facilities thereof, or relating thereto, and shall fix the maximum amount of revenue bonds proposed to be issued therefor. This amount shall not exceed the estimated cost of the harbor and facilities, including engineering, legal and other expenses, together with interest cost to a date 12 months subsequent to the estimated date of completion. Such ordinance may contain such covenants which shall be part of the contract between the city or village and the holders of such bonds and the trustee, if any, for the bondholders having such rights and duties as may be provided therein for the enforcement and protection of such covenants as may be deemed necessary and advisable as to:
(a) The issuance of additional bonds that may thereafter be issued payable from the revenues derived from the operation of such harbor or buildings, structures and facilities, and for the payment of the principal and interest on such bonds;
(b) The regulations as to the use of any such harbor and facilities to assure the efficient use and occupancy thereof;
(c) Kind and amount of insurance to be carried, including use and occupancy insurance, cost of which shall be payable only from the revenues derived from the harbor and facilities;
(d) Operation, maintenance, management, accounting and auditing, employment of harbor engineers and consultants, and keeping of records, reports and audits of any such harbor and facilities;
(e) The obligation of the city or village to maintain the harbor and facilities in good condition and to operate same in an economical and efficient manner;
(f) Providing for setting aside any sinking funds, reserve funds, depreciation funds and such other special funds as may be found needful and the regulation and disposition thereof;
(g) Providing for the setting aside of a sinking fund into which shall be payable from the revenues of such harbor and facilities from month to month as such revenues are collected such sums as will be sufficient to pay the accruing interest and retire the bonds at maturity;
(h) Agreeing to fix and collect fees and rents and other charges for the use of such harbor or facilities, sufficient together with other available money to produce revenue adequate to pay the bonds at maturity and accruing interest and reserves therefor, and sufficient to pay cost of maintenance, operation and depreciation thereof in such order of priority as shall be provided by the ordinance authorizing the bonds;
(i) Fixing procedure by which the terms of any contract with the holders of the bonds may be amended, the amount of bonds the holders of which must consent thereto, and the manner in which consent may be given;
(j) Providing the procedure for refunding such bonds;
(k) Providing whether and to what extent and upon what terms and conditions, if any, the holder of bonds or coupons issued under such ordinance, or the trustee, if any, therefor may by action, mandamus, injunction or other proceedings, enforce or compel the performance of all duties required by this Division 92, including the fixing, maintaining and collecting of such fees, rates or other charges for the use of the harbor or other facilities, or for any service rendered by the city or village in the operation thereof as will be sufficient, together with other available money, to pay the principal of and interest upon these revenue bonds as they become due and reserves therefor and sufficient to pay the cost of maintenance and operation and depreciation of the harbor and facilities in the order of priority as provided in the ordinance authorizing the bonds and application of the income and revenue thereof;
(m) Such other covenants as may be deemed necessary or desirable to assure a successful and profitable operation of the harbor and facilities, and prompt payment of the principal of and interest upon the bonds so authorized.
(Source: P.A. 83-345.)

(65 ILCS 5/11-92-8) (from Ch. 24, par. 11-92-8)
Sec. 11-92-8. The corporate authorities may enter into a trust agreement to secure payment of the bonds issued under the provisions of Section 11-92-7.
After the ordinance has been adopted, it shall within 10 days after its passage be published once in a newspaper published and having a general circulation in the city or village, or, if there is no such newspaper, then in a newspaper having a general circulation in the county wherein such city or village, or the greater or greatest portion in area of the city or village, lies.
The publication of the ordinance shall be accompanied by a notice of (1) the specific number of voters required to sign a petition requesting the submission to the electors of the question of acquiring and operating or constructing and operating a harbor project and issuing bonds for such project; (2) the time in which the petition must be filed; and (3) the date of the prospective referendum. The municipal clerk shall provide a petition form to any individual requesting one.
If no petition is filed with the municipal clerk within 30 days after the publication of the ordinance, the ordinance shall be in effect.
However, if within 30 days after the publication of the ordinance a petition is filed with the clerk of the city or village signed by electors of the city or village numbering 10% or more of the number of registered voters in the city or village, asking that the question of acquiring and operating or constructing and operating such harbor project and the issuance of the bonds for the harbor project be submitted to the electors of the city or village, the municipal clerk shall certify that question for submission at an election in accordance with the general election law.
The question shall be in substantially the following form:
--------------------------------------------------------------
Shall the City (or Village) YES
of .... issue revenue -------------------------
bonds for acquiring (or
constructing) a harbor? NO
--------------------------------------------------------------
If a majority of the electors voting upon that question vote in favor of the issuance of the bonds, the ordinance shall be in effect, otherwise the ordinance shall not become effective.
(Source: P.A. 87-767.)

(65 ILCS 5/11-92-9) (from Ch. 24, par. 11-92-9)
Sec. 11-92-9. Whenever revenue bonds are issued and outstanding under this Division 92, the entire revenue received from the operation of the harbor or facilities thereof or relating thereto shall be deposited in a separate fund which shall be used only in paying the principal and interest of these revenue bonds and reserves therefor and the cost of maintenance, operation and depreciation of the harbor and facilities in such order of priority as shall be provided by the respective ordinances authorizing revenue bonds. However, no priority accorded by such an ordinance may be impaired by a subsequent ordinance authorizing revenue bonds unless specifically so permitted by a covenant of the kind authorized to be included in an ordinance by Section 11-92-7. Such revenue in excess of requirements for payment of principal of and interest upon these bonds and reserves and for payment of cost of maintenance, operation and depreciation of the harbor and facilities may be used for rehabilitation of the harbor and facilities, necessary reconstruction and expansion, construction of new facilities or for retirement of any outstanding bonds issued for harbor purposes. After all such bonds have been paid, such revenues may be transferred to the general corporate fund of the city or village and may be used for the maintenance, operation, repair and development of the harbor or facilities or for any corporate purposes.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-92-10) (from Ch. 24, par. 11-92-10)
Sec. 11-92-10. The city or village has the power to secure grants and loan, or either, from the United States Government, or any agency thereof, for financing the planning, establishment and construction, enlargement and improvement of any harbor or any part thereof, authorized by this law. For such purposes it may issue and sell or pledge to the United States Government, or any agency thereof, all or any part of the revenue bonds authorized under this law, and execute contracts and documents and do all things that may be required by the United States Government, or any agency thereof, provided that such contracts and documents do not conflict with the provisions of any ordinance authorizing and securing the payment of outstanding bonds of the city or village theretofore issued that are payable from the revenues derived from the operation of the harbor or facilities.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-92-11) (from Ch. 24, par. 11-92-11)
Sec. 11-92-11. The state and all counties, cities, villages, incorporated towns and other municipal corporations, political subdivisions and public bodies, and public officers of any thereof, all banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies and other persons carrying on a banking business, all insurance companies, insurance associations and other persons carrying on an insurance business, and all executors, administrators, guardians, trustees and other fiduciaries may legally invest any sinking funds, moneys or other funds belonging to them or within their control in any bonds, including refunding bonds, issued pursuant to this law, it being the purpose of this section to authorize the investment in such bonds of all sinking, insurance, retirement, compensation, pension and trust funds, whether owned or controlled by private or public persons or officers. Nothing contained in this section may be construed as relieving any person, firm, or corporation from any duty of exercising reasonable care in selecting securities for purchase or investment.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/Art. 11 Div. 93 heading)

(65 ILCS 5/11-93-1) (from Ch. 24, par. 11-93-1)
Sec. 11-93-1. The corporate authorities of each municipality may acquire by eminent domain private lands bordering upon public or navigable waters, useful or desirable for bathing beaches and recreation piers.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/Art. 11 Div. 94 heading)

(65 ILCS 5/11-94-1) (from Ch. 24, par. 11-94-1)
Sec. 11-94-1. Any municipality with a population of less than 500,000 has the power to construct or acquire and purchase or improve and operate natatoriums or swimming pools, indoor or outdoor tennis courts, handball, racquetball or squash courts, artificial ice skating rinks and golf courses, or any other recreational facility or any combination of facilities, borrow money and as evidence thereof to issue its bonds payable solely from the revenue derived from the operation of the natatoriums or swimming pools, indoor or outdoor tennis courts, handball, racquetball or squash courts, artificial ice skating rinks or golf courses, or any other recreational facility, or any combination of said facilities, as the case may be. These bonds may be issued in such amounts as may be necessary to provide sufficient funds to pay all the cost of the construction or acquisition and purchase or improvement of the natatoriums or swimming pools, indoor or outdoor tennis courts, handball, racquetball or squash courts, artificial ice skating rinks or golf courses, or any other recreational facility or any combination of facilities, including engineering, legal, and other expenses, together with interest on the bonds to a date 6 months subsequent to the estimated date of completion. In addition such bonds may be issued for the purpose of paying or refunding any unpaid obligations which are payable from the revenues of any of said facilities referred to above or any combination thereof. The bonds are negotiable instruments and shall be executed by the mayor or president, and the municipal clerk.
In case an officer whose signature appears on the bonds, or coupons attached thereto, ceases to hold his office before the delivery of the bonds, his signature, nevertheless, shall be as valid and sufficient for all purposes as if he had remained in office until the bonds were delivered.
A municipality has the power to acquire by purchase, gift, or condemnation, property necessary or appropriate for the purpose of exercising the powers granted by this Section.
This amendatory Act of 1973 is not a limit upon any municipality which is a home rule unit.
This amendatory Act of 1975 is not a limit upon any municipality which is a home rule unit.
(Source: P.A. 79-437.)

(65 ILCS 5/11-94-1.1) (from Ch. 24, par. 11-94-1.1)
Sec. 11-94-1.1. Whenever there are unpaid obligations previously issued which are payable solely from the revenue of any existing recreational facility, the unpaid obligations may be refunded by the issue and exchange therefor of revenue bonds, to be issued under this Division, with the consent of the respective holders of the unpaid obligations. The holders of revenue bonds issued under this Division, whether (1) for refunding or (2) for construction, acquisition, purchase or improvement, or both, have the same rights and privileges with respect to payment and there is no distinction between revenue bonds issued for the two purposes unless it is specifically provided in the ordinance authorizing the issuance of bonds that the bonds, or such ones thereof as may be specified, issued for such construction, acquisition, purchase or improvement, shall, to the extent and in the manner prescribed, be subordinated and be junior in standing, with respect to the payment of principal and interest and the security thereof, to such other bonds payable from the revenue of the facility or facilities specified in such ordinance. Whenever any unpaid obligations previously issued which are payable solely from the revenue or any facility or facilities under this Division are refunded, the unpaid obligations shall be surrendered and exchanged for revenue bonds of a total principal amount which shall not be more but may be less than the principal amount of the obligations exchanged and the interest thereon to the date of exchange. If any outstanding bonds issued under the provisions of this Division 94 are to be paid or refunded the ordinance shall state the means of paying or refunding such bonds.
This amendatory Act of 1973 is not a limit upon any municipality which is a home rule unit.
This amendatory Act of 1975 is not a limit upon any municipality which is a home rule unit.
(Source: P.A. 79-437.)

(65 ILCS 5/11-94-2) (from Ch. 24, par. 11-94-2)
Sec. 11-94-2. Whenever the corporate authorities of a specified municipality determine to construct or acquire and purchase or improve natatoriums or swimming pools, indoor or outdoor tennis courts, handball, racquetball or squash courts, artificial ice skating rinks or golf courses, or any combination of said facilities and to issue bonds under this Division 94 to pay the cost or purchase price thereof, the corporate authorities shall adopt an ordinance describing in a general way the contemplated project and refer to plans and specifications therefor when the project is to be constructed. These plans and specifications shall be filed in the office of the municipal clerk and shall be open for inspection by the public.
This ordinance shall set out the estimated cost of the project, determine the period of usefulness thereof, fix the amount of revenue bonds to be issued, the maturities thereof, the interest rate, which shall not exceed the greater of (i) the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, or (ii) 8% annually, payable annually or semi-annually and all the details in connection with the bonds. However, from the effective date of this amendatory Act of 1976 through and including June 30, 1977, such interest rate shall not exceed 9%. The bonds shall mature within the period of usefulness of the project as determined by the corporate authorities. The ordinance may also contain such covenants and restrictions upon the issuance of additional revenue bonds thereafter as may be deemed necessary or advisable for the assurance of the payment of the bonds thereby authorized. The ordinance shall also pledge the revenue derived from the operation of the natatoriums or swimming pools, indoor or outdoor tennis courts, handball, racquetball or squash courts, artificial ice skating rinks or the golf courses, or any other recreational facility or any combination of facilities as the case may be, for the purpose of paying maintenance and operation costs, providing an adequate depreciation fund, and paying the principal and the interest of the bonds issued under this Division 94. The ordinance may also pledge the revenue derived from the operation of existing natatoriums or swimming pools, indoor or outdoor tennis courts, handball, racquetball or squash courts, artificial ice skating rinks or golf courses, or any combination of facilities.
Within 30 days after this ordinance has been passed it shall be published at least once in one or more newspapers published in the municipality, or, if no newspaper is published therein, then in one or more newspapers with a general circulation within the municipality. In municipalities with less than 500 population in which no newspaper is published, publication may instead be made by posting a notice in 3 prominent places within the municipality.
The publication or posting of the ordinance shall be accompanied by a notice of (1) the specific number of voters required to sign a petition requesting the question of constructing or acquiring and purchasing or improving and operating such recreation facility and the issuance of bonds to be submitted to the electors; (2) the time in which such petition must be filed; and (3) the date of the prospective referendum. The municipal clerk shall provide a petition form to any individual requesting one.
If no petition is filed with the municipal clerk within 30 days after the publication, or posting of the ordinance, the ordinance shall be in effect. But if within this 30 day period a petition is so filed, signed by electors of the municipality numbering 10% or more of the number of registered voters in the municipality asking that the question of constructing or acquiring and purchasing or improving and operating such natatoriums or swimming pools, indoor or outdoor tennis courts, handball, racquetball or squash courts, artificial ice skating rinks or golf courses, or any other recreational facility or any combination of facilities, and the issuance of such bonds be submitted to the electors of the municipality, the municipal clerk shall certify that question for submission at an election in accordance with the general election law.
If a majority of the electors voting upon that question vote in favor of constructing or acquiring and purchasing or improving and operating the natatoriums or swimming pools, indoor or outdoor tennis courts, handball, racquetball or squash courts, artificial ice skating rinks or golf courses, or any other recreational facility or any combination of facilities, and the issuance of the bonds, the ordinances shall be in effect. But if a majority of the votes cast are against constructing or acquiring and purchasing or improving and operating the natatoriums or swimming pools, indoor or outdoor tennis courts, handball, racquetball or squash courts, artificial ice skating rinks or golf courses, or any other recreational facility or any combination of facilities, and the issuance of the bonds, the ordinance shall not go into effect.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
The amendatory Acts of 1971, 1972 and 1973 are not a limit upon any municipality which is a home rule unit.
This amendatory Act of 1975 is not a limit upon any municipality which is a home rule unit.
(Source: P.A. 86-4; 87-767.)

(65 ILCS 5/11-94-3) (from Ch. 24, par. 11-94-3)
Sec. 11-94-3. Bonds issued under this Division 94 shall be payable solely from the revenue derived from the operation of the natatoriums or swimming pools, indoor or outdoor tennis courts, handball, racquetball or squash courts, artificial ice skating rinks or golf courses, or any other recreational facility or any combination of facilities, as the case may be, and shall not in any event constitute an indebtedness of the municipality within the meaning of any constitutional or statutory limitation. It shall be plainly stated on the face of each bond that the bond has been issued under this Division 94 and that it does not constitute an indebtedness of the municipality within any constitutional or statutory limitation.
The bonds shall be sold in such manner and upon such terms as the corporate authorities shall determine. If they are issued to bear interest at the maximum annual rate authorized in Section 11-94-2, they shall be sold for not less than par and accrued interest. If they are issued to bear interest at a rate of less than the maximum annual rate authorized in Section 11-94-2, the minimum price at which they may be sold shall be such that the interest cost to the municipality of the proceeds of the bonds shall not exceed the maximum annual rate authorized in Section 11-94-2, computed to maturity, according to the standard table of bond values.
This amendatory Act of 1973 is not a limit upon any municipality which is a home rule unit.
This amendatory Act of 1975 is not a limit upon any municipality which is a home rule unit.
(Source: P.A. 79-1420.)

(65 ILCS 5/11-94-4) (from Ch. 24, par. 11-94-4)
Sec. 11-94-4. Whenever revenue bonds are issued under this Division 94, all revenue derived from the operation of the natatoriums or swimming pools, indoor or outdoor tennis courts, handball, racquetball or squash courts, artificial ice skating rinks or golf courses, or any other recreational facility or any combination of facilities, as the case may be, shall be deposited in a separate fund designated as the natatorium or swimming pool, indoor or outdoor tennis courts, handball, racquetball or squash courts, artificial ice skating rink or golf course or recreational facilities fund of the municipality. This fund shall be used only in paying the cost of operation and maintenance of the natatoriums or swimming pools, indoor or outdoor tennis courts, handball, racquetball or squash courts, artificial ice skating rinks or golf courses, or any other recreational facility or any combination of facilities in providing an adequate depreciation fund, and in paying the principal of and interest upon the revenue bonds of the municipality issued under this Division 94.
A depreciation fund is a fund for such replacements as may be necessary from time to time for the continued effective and efficient operation of the facility or facilities. Such a fund shall not be allowed to accumulate beyond a reasonable amount necessary for that purpose and shall not be used for extensions to the natatoriums or swimming pools, indoor or outdoor tennis courts, handball, racquetball or squash courts, artificial ice skating rinks or golf courses.
This amendatory Act of 1973 is not a limit upon any municipality which is a home rule unit.
This amendatory Act of 1975 is not a limit upon any municipality which is a home rule unit.
(Source: P.A. 81-1509.)

(65 ILCS 5/11-94-5) (from Ch. 24, par. 11-94-5)
Sec. 11-94-5. Each municipality which issues bonds and constructs or acquires or improves a facility under this Division 94 shall charge for the use thereof at a rate which at all times is sufficient to pay maintenance and operation costs, depreciation and the principal and interest on the bonds. Such a municipality may make, enact, and enforce all needful rules and regulations for the construction, acquisition, improvement, extension, management, maintenance, care, and protection of its natatoriums or swimming pools, indoor or outdoor tennis courts, handball, racquetball or squash courts, artificial ice skating rinks or golf courses, or any other recreational facility, or any combination of facilities, as the case may be, and for the use thereof. Charges or rates for the use of the facility shall be established, revised, maintained, and payable as the corporate authorities may determine by ordinance.
While any bond issued under this Division 94 is outstanding, such a municipality is required to maintain and operate its natatoriums or swimming pools, indoor or outdoor tennis courts, handball, racquetball or squash courts, artificial ice skating rinks or golf courses, or any other recreational facility, or any combination of facilities, as long as it can do so out of the revenue derived from the operation thereof. It shall not sell, lease, loan, mortgage or in any other manner dispose of the natatoriums or swimming pools, indoor or outdoor tennis courts, handball, racquetball or squash courts, artificial ice skating rinks or golf courses, or any other recreational facility, or any combination of facilities, until all of the bonds so issued have been paid in full, both principal and interest or until provision has been made for the payment of all of the bonds and interests thereon in full.
Such a municipality shall install and maintain a proper system of accounts, showing the amount of revenue received from the operation of its natatoriums or swimming pools, indoor or outdoor tennis courts, handball, racquetball or squash courts, artificial ice skating rinks or golf courses. At least once each year, the municipality shall have the accounts properly audited. A report of this audit shall be open for inspection at all times to any taxpayer, or to a holder of any bond or coupon of any bond issued under this Division 94, or to their respective representatives.
This amendatory Act of 1973 is not a limit upon any municipality which is a home rule unit.
This amendatory Act of 1975 is not a limit upon any municipality which is a home rule unit.
(Source: P.A. 81-1509.)

(65 ILCS 5/11-94-6) (from Ch. 24, par. 11-94-6)
Sec. 11-94-6. The holder of any bond or of a coupon of any bond issued under this Division 94, in any civil action, mandamus, injunction or other proceeding, may enforce and compel performance of all duties required by this Division 94. This shall include the duties of establishing and collecting sufficient rates or charges for the use of the natatoriums or swimming pools, indoor or outdoor tennis courts, artificial ice skating rinks or golf courses, or any combination of said facilities, for the purposes specified in Section 11-94-5 and the application of the revenue thereof as provided by Section 11-94-4.
This amendatory Act of 1973 is not a limit upon any municipality which is a home rule unit.
(Source: P.A. 83-345.)

(65 ILCS 5/11-94-7) (from Ch. 24, par. 11-94-7)
Sec. 11-94-7. Bonds issued by municipalities under "An Act authorizing cities, villages, incorporated towns or park districts to construct and operate a natatorium or swimming pool, to charge for the use of the same and to provide for the cost thereof by issuing bonds payable solely from revenue derived from the operation thereof, and to repeal an Act herein named," approved February 20, 1935, as amended, shall be treated as having been issued under this Division 94.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-94-8) (from Ch. 24, par. 11-94-8)
Sec. 11-94-8. A municipality which owns a swimming pool or natatorium and is subject to this Act may finance the cost of substantial improvements, repairs or replacements by the issuance of bonds payable solely from the revenue of the swimming pool or natatorium. The bonds shall be issued in accordance with the terms of this Act relating to the original issue of swimming pool or natatorium bonds, and may be subordinate to outstanding bonds issued for the purchase or construction of the swimming pool or natatorium.
The holders of the bonds have the same rights and privileges, subject to any subordination that may be provided for, as the holders of the original bonds issued under this Division.
The additional revenue bonds may be issued subject to the referendum provision contained in Section 11-94-2 of this Act.
(Source: Laws 1967, p. 1342.)

(65 ILCS 5/Art. 11 Div. 95 heading)

(65 ILCS 5/11-95-1) (from Ch. 24, par. 11-95-1)
Sec. 11-95-1. The corporate authorities of every municipality with a population of less than 500,000 may dedicate and set apart for use as playgrounds, or recreation centers, any land or buildings which are owned or leased by the municipality and are not dedicated or devoted to another and inconsistent public use. Such a municipality, in such manner as provided by law for the acquisition of land or buildings for public purposes by the municipality, may acquire or lease land or buildings, or both, within or beyond the corporate limits of the municipality, for playgrounds and recreation centers. When the corporate authorities of the municipality so dedicate, set apart, acquire, or lease land or buildings for those purposes, they may provide for their conduct, equipment, and maintenance according to the provisions of this Division 95, by making an appropriation from the general municipal funds. But no land or buildings shall be so acquired or leased for a playground or recreation center nor shall any appropriation be made for the acquisition, conduct, equipment, or maintenance of a playground or recreation center unless the question of such acquisition or appropriation has been certified by the clerk to the proper election officials and submitted by them to the voters at an election in the municipality under the provisions of "An Act to provide for the acquisition, equipment, conduct and maintenance of public playgrounds and recreation centers in and by cities, towns and villages of less than one hundred and fifty thousand inhabitants," approved June 24, 1921, as amended, and in accordance with the general election law, and a majority of the votes cast on the proposition were or are in favor of that action.
(Source: P.A. 81-1535.)

(65 ILCS 5/11-95-2) (from Ch. 24, par. 11-95-2)
Sec. 11-95-2. The corporate authorities of a municipality with a population of less than 500,000 may establish, maintain, and operate a recreation system in any public park of the municipality or in any land or building dedicated or set apart by the municipality for use as a playground or recreation center. The corporate authorities may vest the power to provide, maintain, and conduct playgrounds and recreation centers in the school board, park board, or other existing body, or in a recreation board. Any board so designated has the power to maintain, equip, and operate playgrounds and recreation centers and the buildings thereon, and for that purpose may employ recreation leaders, center directors, supervisors, recreation superintendents, or such other officers or employees as they may deem proper.
The corporate authorities of the municipality, or the specified board when designated, has the power to provide, maintain, equip, and operate swimming pools as a part of such a recreation system or playgrounds or recreation centers in any public park or land or building dedicated or set apart as provided in this Division 95. The corporate authorities or the specified board shall provide for the sanitation of these swimming pools and shall provide proper protection for the public in the use thereof. They may charge and collect reasonable fees for the use of these swimming pools to cover the cost of operation thereof.
(Source: Laws 1967, p. 2586.)

(65 ILCS 5/11-95-3) (from Ch. 24, par. 11-95-3)
Sec. 11-95-3. If the corporate authorities of a municipality specified in Section 11-95-2 determine that the power to establish, conduct, and maintain a recreation system shall be exercised by a recreation board, the corporate authorities, by resolution or ordinance, shall establish a recreation board in the municipality. This board shall possess all of the powers and be subject to all of the responsibilities of the corporate authorities under this Division 95. When established, the board shall consist of 3, 5, 7, or 9 persons, as the corporate authorities may determine, to be appointed by the mayor or president of the municipality with the consent of the corporate authorities. The board shall serve without compensation.
Where the board is composed of 3 members their term of office shall be 3 years, and where composed of 5, 7, or 9 members, 5 years, or until their successors are appointed and have qualified, except that the members of the board first appointed shall be appointed for such terms that the term of one member shall expire annually thereafter. If a vacancy occurs in the office of any board member, the mayor or president shall appoint a successor to serve for the unexpired term.
(Source: P.A. 87-1197.)

(65 ILCS 5/11-95-4) (from Ch. 24, par. 11-95-4)
Sec. 11-95-4. Any school board or park board may join with any municipality in conducting and maintaining a recreation system.
(Source: Laws 1967, p. 2586.)

(65 ILCS 5/11-95-5) (from Ch. 24, par. 11-95-5)
Sec. 11-95-5. A recreation board or other authority in which is vested the power to establish, conduct, and maintain playgrounds and recreation centers pursuant to this Division 95, may accept any grant or legacy of real estate or any gift or legacy of money or other personal property or any donation, the principal or income of which is to be applied for either temporary or permanent use for recreation purposes. But if the acceptance thereof for recreation purposes will subject the municipality to expense for improvements, maintenance, or renewal, the acceptance shall be subject to the approval of the corporate authorities of the municipality.
Money received for recreation purposes, unless otherwise provided by the terms of the gift or legacy, shall be deposited with the municipal treasurer to the account of the recreation board or other specified authority. This money may be withdrawn and paid out in the same manner as money appropriated for recreation purposes.
(Source: P.A. 83-388.)

(65 ILCS 5/11-95-6) (from Ch. 24, par. 11-95-6)
Sec. 11-95-6. Subject to the adoption of a proposition therefor at a municipal election, the corporate authorities of a municipality may provide that the bonds of the municipality may be issued, in the manner provided by law for the issuance of bonds for other purposes, for the purpose of acquiring land or buildings for recreation areas, and for the equipment thereof.
(Source: Laws 1967, p. 2586.)

(65 ILCS 5/11-95-7) (from Ch. 24, par. 11-95-7)
Sec. 11-95-7. Whenever a petition signed by at least 10% of the electors of a municipality with a population of less than 500,000 is filed with the municipal clerk the municipal clerk shall certify the question of the establishment, maintenance, and conduct of a recreation system for submission to the electors at an election in accordance with the general election law. The petition shall request the corporate authorities of the municipality to establish, maintain, and conduct a supervised recreation system and to levy an annual tax for the establishment, conduct, and maintenance thereof. The petition shall designate the minimum tax to be levied except that in no case shall the tax be more than 0.09% of the value, as equalized or assessed by the Department of Revenue, of all taxable property within the corporate limits of the municipality.
The corporate authorities may accumulate funds from the proceeds of such tax for the purpose of building, repairs and improvements for recreation purposes in excess of current requirements for such purposes but subject to the limitation set herein.
(Source: P.A. 92-651, eff. 7-11-02.)

(65 ILCS 5/11-95-8) (from Ch. 24, par. 11-95-8)
Sec. 11-95-8. The corporate authorities of any municipality adopting this proposition shall thereafter levy and collect, annually, a tax of not less than the minimum set out in the specified petition nor more than the maximum specified in Section 11-95-7. If, however, the corporate authorities desire to levy a tax in excess of .09% but not in excess of .20% of value for such purposes, the corporate authorities may, by ordinance, stating the tax rate desired, cause a proposition for an assent thereto to be submitted to the voters of the municipality. The proposition shall be certified by the clerk for submission by the proper election authority at an election in accordance with the general election law. If a majority of the votes cast upon the proposition are in favor thereof, the corporate authorities may thereafter levy a tax for recreation purposes at the authorized increased rate. This tax shall be in addition to taxes for general purposes authorized by Section 8-3-1, and shall be exclusive of all other taxes which the municipality may levy and collect.
(Source: P.A. 81-1489.)

(65 ILCS 5/11-95-9) (from Ch. 24, par. 11-95-9)
Sec. 11-95-9. The expense of the establishment, maintenance, and conduct of recreation facilities and programs shall be paid out of taxes or out of money received as, or realized from gifts received for recreation purposes. The expenditures shall be made under the direction of the recreation board upon warrants drawn upon the municipal treasury.
(Source: Laws 1967, p. 2586.)

(65 ILCS 5/11-95-10) (from Ch. 24, par. 11-95-10)
Sec. 11-95-10. All playgrounds, recreation centers, recreation systems, and swimming pools which were provided, established, maintained and conducted under "An Act to provide for the acquisition, equipment, conduct and maintenance of public playgrounds and recreation centers in and by cities, towns and villages of less than one hundred and fifty thousand inhabitants," approved June 24, 1921, as amended, and which were being maintained and conducted immediately prior to January 1, 1942, shall be treated as properly provided and established under this Division 95 and may be continued to be maintained and conducted under this Division 95.
The corporate authorities of all municipalities whose electors have approved the levy of an annual tax for the conduct and maintenance of a supervised recreation system under the specified Act may, by ordinance or resolution, and without referendum, increase the maximum rate at which it levies taxes for recreation system purposes to .09% of the value, as equalized or assessed by the Department of Revenue, of all taxable property within the corporate limits of the municipality, applicable on August 3, 1967.
(Source: P.A. 81-1509.)

(65 ILCS 5/11-95-11) (from Ch. 24, par. 11-95-11)
Sec. 11-95-11. Whenever the greater portion of the area of a city, village or incorporated town lies within the boundaries of a single Park District, and the population of such city, village or incorporated town constitutes a majority of the population of the Park District, and the city, village or incorporated town levies and collects a tax for recreation purposes, the functions of the Recreation Commission may be merged with and relinquished to the Park District in the manner following: The governing board of the city, village or incorporated town shall adopt an ordinance by a vote of not less than 2/3 of the members thereof. The ordinance shall set forth the intent and desire of the city, village or incorporated town to relinquish and turn over to the Park District the function of planning, establishing and maintaining the municipal recreation program within the boundaries of the city, village or incorporated town and to relinquish any and all powers which it may have to levy and collect a tax known as "The Recreation Tax". The clerk of the city, village or incorporated town shall mail a certified copy of the ordinance to the Park District. If the Park Commissioners of the Park District see fit, they may adopt an ordinance, by a vote of not less than 2/3 of the members. This ordinance shall provide that the Park District assumes the planning, establishing and maintaining of the municipal recreation program within the boundaries of the city and the Park District will levy and collect a tax at a rate not to exceed that levied by the city, village or incorporated town, but that tax may not exceed .09%, or the rate limit in effect on July 1, 1967, whichever is greater, of the value as equalized or assessed by the Department of Revenue, of all taxable property in such District for the purpose of planning, establishing and maintaining recreational programs, such programs to include playgrounds, community and recreation centers.
Six months from the date of the adoption of the Ordinance by the Park District, the District shall assume the functions previously performed by the city, village or incorporated town through its recreation commission, or other board or commission designated by the city, village or incorporated town. Thereafter the Park District may levy and collect a tax of not to exceed that rate previously levied by the city, village or incorporated town for recreation purposes, but the rate of tax may not exceed .09%, or the rate limit in effect on July 1, 1967, whichever is greater, of the value as equalized or assessed by the Department of Revenue, of all taxable property in such district for the purpose of planning, establishing and maintaining recreation programs, such programs to include playgrounds, community and recreation centers and which tax shall be levied and collected in like manner as the general taxes for the District. The foregoing limitations upon tax rates may be increased or decreased under the referendum provisions of the General Revenue Law of the State of Illinois. The tax to be levied under this Section shall be in addition to all other taxes authorized by law to be levied and collected in such district and shall not be included within any limitation of rate contained in this Code or any other law, but shall be excluded therefrom and be in addition thereto and in excess thereof. Whenever the tax levied under this Section shall be levied in addition to the tax levied under Section 5-2 of "The Park District Code", the tax levied under this Section shall be levied and extended only upon that property located within the boundaries of the city, village or incorporated town, which lies within the boundaries of the park district.
Six months from date of adoption of the ordinance by the District, the city, village or incorporated town shall turn over to the Park District any and all funds and tax monies in its possession on that date, received by it from the "Recreation Tax". From time to time thereafter, the city, village or incorporated town shall turn over to the Park District all such recreation funds and tax monies as received from levies adopted prior to the effective date of the merger. The funds shall be paid to the treasurer of the Park District and kept in a fund known as the "Recreational Program Fund."
(Source: P.A. 81-1509.)

(65 ILCS 5/11-95-12) (from Ch. 24, par. 11-95-12)
Sec. 11-95-12. Whenever a Park District contains, within the boundaries of the district, the greater portion of the area of a city, village or incorporated town, and the population of the city, village or incorporated town constitutes a majority of the population of the Park District, and the city, village or incorporated town levies and collects a tax for recreation purposes, the functions of the Recreation Commission may be merged with, and assumed by, the Park District in the manner following:
The Park Commissioners shall adopt an ordinance by a vote of not less than 2/3 of the commissioners. The ordinance shall set forth the intent of the Park District to assume the planning, establishing and maintaining of the municipal recreation program within the boundaries of the Park District, and to levy and collect a tax for such purposes, at a rate not to exceed that levied by the city, village or incorporated town, which rate shall not exceed .09%, or the rate limit in effect on July 1, 1967, whichever is greater, of the value, as equalized or assessed by the Department of Revenue of all taxable property in such district. The Secretary of the Park District shall mail a certified copy of the ordinance to the city, village or incorporated town. If the governing board of the city, village or incorporated town sees fit, they may adopt an ordinance, by a vote of not less than 2/3 of its members. This ordinance shall state that the city, village or incorporated town relinquishes any and all control and management of the planning, establishing and maintaining of the municipal recreation program within its boundaries to the Park District together with relinquishing its tax levy for recreation purposes.
Six months from the date of adoption of such an ordinance by the city, village or incorporated town, the Park District shall assume the functions previously performed by the city, village or incorporated town through its recreation commission, or other board or commission designated by the city, village or incorporated town. Thereafter the Park District may levy and collect a tax of not to exceed that rate previously levied by the city, village or incorporated town for recreation purposes, but the rate of the tax may not exceed .05%, or the rate limit in effect on July 1, 1967, whichever is greater, of the value as equalized or assessed by the Department of Revenue, of all taxable property in the district. The tax funds shall be used for the purpose of planning, establishing and maintaining recreation programs, such programs to include playgrounds, community and recreation centers. The tax shall be levied and collected in like manner as the general taxes for the District. The foregoing limitations upon tax rates may be increased or decreased under the referendum provisions of the General Revenue Law of the State of Illinois. The tax to be levied under this Section shall be in addition to all other taxes authorized by law to be levied and collected in such district and shall not be included within any limitation of rate contained in this Code or any other law, but shall be excluded therefrom and be in addition thereto and in excess thereof.
Six months from the date of adoption of the ordinance by the city, village or incorporated town, it shall turn over to the Park District any and all recreation funds and tax monies in its possession on that date, received by it from the "Recreation Tax". From time to time thereafter, the city, village or incorporated town shall turn over to the Park District all such recreation funds and tax monies received from levies adopted prior to the effective date of the merger. The funds shall be paid to the treasurer of the Park District and kept in a fund to be known as the "Recreational Program Fund".
(Source: P.A. 81-1509.)

(65 ILCS 5/11-95-13) (from Ch. 24, par. 11-95-13)
Sec. 11-95-13. The corporate authorities of a municipality specified in Section 11-95-2 and a recreation board specified in Section 11-95-3 are authorized to establish, maintain and manage recreational programs for persons with disabilities, including both persons with mental disabilities and persons with physical disabilities, to provide transportation for persons with disabilities to and from such programs, to provide for such examination of participants in such programs as may be deemed necessary, to charge fees for participating in such programs, the fee charged for non-residents of such municipality need not be the same as the fees charged the residents of the municipality, and to charge fees for transportation furnished to participants.
(Source: P.A. 99-143, eff. 7-27-15.)

(65 ILCS 5/11-95-14) (from Ch. 24, par. 11-95-14)
Sec. 11-95-14. The corporate authorities of any 2 or more municipalities specified in Section 11-95-2 and any 2 or more recreation boards specified in Section 11-95-3, or any combination thereof, are authorized to take any action jointly relating to recreational programs for persons with disabilities that could be taken individually and to enter into agreements with other such recreation boards, corporate authorities and park districts or any combination thereof, for the purpose of providing for the establishment, maintenance and management of joint recreational programs for persons with disabilities of all the participating districts and municipal areas, including provisions for transportation of participants, procedures for approval of budgets, authorization of expenditures and sharing of expenses, location of recreational areas in the area of any of the participating districts and municipalities, acquisition of real estate by gift, legacy, grant, or purchase, employment of a director and other professional workers for such program who may be employed by one participating district, municipality or board which shall be reimbursed on a mutually agreed basis by the other municipalities, districts and boards that are parties to the joint agreement, authorization for one municipality, board or district to supply professional workers for a joint program conducted in another municipality or district and to provide other requirements for operation of such joint program as may be desirable. The corporate authorities of any municipality that is a party to a joint agreement entered into under this Section may levy and collect a tax, in the manner provided by law for the levy and collection of other municipal taxes in the municipality but in addition to taxes for general purposes authorized by Section 8-3-1 or levied as limited by any provision of a special charter under which the municipality is incorporated, at not to exceed .04% of the value, as equalized or assessed by the Department of Revenue, of all taxable property within the municipality for the purpose of funding that municipality's share of the expenses for providing the programs under that joint agreement. However, no tax may be levied pursuant to this Section in any area in which a tax is levied under Section 5-8 of the Park District Code.
(Source: P.A. 99-143, eff. 7-27-15.)

(65 ILCS 5/Art. 11 Div. 96 heading)

(65 ILCS 5/11-96-1) (from Ch. 24, par. 11-96-1)
Sec. 11-96-1. The corporate authorities of each municipality may control the property of the corporation and may provide for joint ownership with any one or more park districts of real and personal property used for park purposes by such park district or districts. In case of joint ownership, the terms of the agreement shall be fair, just and equitable to all parties and shall be set forth in a written agreement entered into by the corporate authorities of each participating district and municipality.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-96-5)
Sec. 11-96-5. Municipal and park district tax.
(a) If property within a municipality also lies within a park district and the same property is being taxed for park or recreation purposes by both the municipality and the park district, then the corporate authorities of the municipality may adopt an ordinance or resolution to pay all or part of the park district tax for the property according to subsection (b). If the corporate authorities of a municipality adopt a resolution or ordinance under this Section, then the corporate authorities shall certify the action to the county clerk.
(b) Before the county clerk extends the tax levy of the park district, the corporate authorities of the municipality may order the municipal treasurer to pay a specified amount into a special abatement fund held by the county treasurer. The county clerk shall then abate the park district tax extension on the property within the municipality by the amount in the abatement fund by apportioning the abatement amount for each parcel of property according to the assessed value as equalized by the board of review and Department of Revenue. The county treasurer shall then pay the money in the abatement fund to the park district. If the amount in the abatement fund is more than the amount of the current tax levy extended on the property, then the county treasurer shall return the surplus amount to the municipal treasurer.
(c) For the purposes of the Property Tax Extension Limitation Law, the amount of the extension abatement shall continue to be included in the park district's aggregate extension base.
(d) The municipal tax and abatement shall not exceed a period of 10 years.
(Source: P.A. 91-885, eff. 7-6-00.)

(65 ILCS 5/Art. 11 Div. 97 heading)

(65 ILCS 5/11-97-1) (from Ch. 24, par. 11-97-1)
Sec. 11-97-1. The corporate authorities of any municipality, whether incorporated under the general law or a special charter, may designate by ordinance the whole or any part of not to exceed 2 streets, roads, avenues, boulevards, or highways, under their jurisdiction, as public driveways, to be used for pleasure driving only, and to improve and maintain the same, and also to lay out, establish, open, alter, widen, extend, grade, pave, or otherwise improve and maintain not more than 2 roads, streets, or avenues, and designate them as pleasure driveways to be used for pleasure driving only. But these powers can only be exercised when the corporate authorities are petitioned to do so by the owners of more than two-thirds of the frontage of land fronting upon a proposed pleasure driveway.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-97-2) (from Ch. 24, par. 11-97-2)
Sec. 11-97-2. The corporate authorities of any municipality, whether incorporated under the general law or a special charter, may lay out, establish, open, alter, widen, extend, grade, pave, or otherwise improve and maintain one or more driveways from the corporate limits of the municipality to parks owned by the municipality outside its corporate limits. The cost of these driveways may be paid out of any fund in the municipal treasury, acquired under the authority of law for park purposes. The corporate authorities may acquire the land necessary for this purpose by purchase, legacy or gift, or in case the land cannot be so acquired, they may acquire it by condemnation in the manner provided for the exercise of the right of eminent domain under the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(65 ILCS 5/11-97-3) (from Ch. 24, par. 11-97-3)
Sec. 11-97-3. Pleasure driveways specified in Section 11-97-1 may be laid out, extended, and improved under the provisions of Article 9.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-97-4) (from Ch. 24, par. 11-97-4)
Sec. 11-97-4. The corporate authorities, by ordinance, may regulate, restrain, and control the speed of travel upon these pleasure driveways, may prescribe the kind of vehicles that shall be allowed thereon, and in all things may regulate, restrain, and control the use of these pleasure driveways. The corporate authorities may exclude therefrom funeral processions, hearses, and traffic teams and vehicles, so as to free these pleasure driveways from all business traffic or objectionable travel and make them pleasure driveways for pleasure driving only. They may prescribe in that ordinance such fines or penalties for the violation thereof as they are allowed by law to prescribe for the violation of other ordinances.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/Art. 11 Div. 98 heading)

(65 ILCS 5/11-98-1) (from Ch. 24, par. 11-98-1)
Sec. 11-98-1. The corporate authorities of each city and village with a population of less than 85,000, whether incorporated under the general law or a special charter, may purchase, establish, and maintain public parks for the use and benefit of the inhabitants of the municipality. For that purpose, the corporate authorities may levy a tax not to exceed .075%, or the rate limit in effect on September 1, 1967, whichever is greater, of the value, as equalized or assessed by the Department of Revenue, annually on all taxable property embraced in the municipality for the current year. This tax shall be levied and collected in the manner provided by law for the levy and collection of other municipal taxes in the municipality.
If the inhabitants of a specified municipality with a population of 500 or more so determine, as provided by Section 11-98-2, this annual tax may be levied in that municipality in addition to taxes for general purposes authorized by Section 8-3-1, and in addition to taxes levied as limited by any provision of a special charter under which the municipality is now incorporated.
The corporate authorities have the power to lease such a public park for the purpose of holding county fairs therein.
The foregoing limitations upon tax rates may be increased or decreased under the referendum provisions of the General Revenue Law of Illinois.
(Source: P.A. 81-1509.)

(65 ILCS 5/11-98-2) (from Ch. 24, par. 11-98-2)
Sec. 11-98-2. In any city or village with a population of 500 or more but less than 50,000, upon a petition signed by electors of the municipality equal in number to 1% of the number of votes cast at the last preceding general municipal election but in no case fewer than 100 electors, the municipal clerk of the municipality shall certify for submission at an election in accordance with the general election law, a proposition to levy additional taxes for park purposes as provided by Section 11-98-1.
The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall an annual tax of not
exceeding .......% on all taxable
property within the city (or YES
village) be levied in addition
to taxes for general purposes --------------------------
as authorized by Section 8-3-1
of the Illinois Municipal Code, NO
for the purpose of maintaining
a park in the ....?
--------------------------------------------------------------
If a majority of the electors voting upon the proposition vote in favor thereof, the specified tax shall be levied and collected as provided by Section 11-98-1.
(Source: P.A. 81-1489.)

(65 ILCS 5/11-98-3) (from Ch. 24, par. 11-98-3)
Sec. 11-98-3. Any specified municipality which heretofore has authorized or hereafter may authorize the levy of the tax provided for by Section 11-98-1 or by "An Act to authorize certain cities and villages to establish and maintain public parks by taxation and to lease the same to county fairs," approved May 13, 1907, as amended, at a time when the population of the municipality was less than 50,000, may continue the levy annually at one-half of the rate approved by the referendum required under Section 2 of that Act or at the rate provided under Section 11-98-1, notwithstanding that after that approval the population of the municipality has increased to 50,000 or more.
The foregoing limitations upon tax rates may be increased or decreased according to the referendum provisions of the General Revenue Law of Illinois.
(Source: P.A. 76-1235.)

(65 ILCS 5/11-98-4) (from Ch. 24, par. 11-98-4)
Sec. 11-98-4. Any city or village a majority of whose electors voting thereon have voted in favor of a proposition to levy an additional tax for park purposes as provided in "An Act to authorize certain cities and villages to establish and maintain public parks by taxation and to lease the same to county fairs," approved May 13, 1907, as amended, shall continue to levy and collect the additional tax thereby approved as provided by and at the rate authorized in Section 11-98-1 without submitting the proposition specified in Section 11-98-2 to the electors for approval.
The foregoing limitations upon tax rates may be increased or decreased according to the referendum provisions of the General Revenue Law of Illinois.
(Source: P.A. 76-1235.)

(65 ILCS 5/Art. 11 Div. 99 heading)

(65 ILCS 5/11-99-1) (from Ch. 24, par. 11-99-1)
Sec. 11-99-1. Subject to the provisions of Section 11-99-3, the city council in every city with a population of not less than 5,000 nor more than 100,000, whether incorporated under the general law or special charter, has the power, by ordinance, to levy annually a tax not to exceed .03% of the value, as equalized or assessed by the Department of Revenue, of the taxable property within the corporate limits of the city for the current year. This tax shall be levied and collected in the same manner as the other general taxes for that city are levied and collected. When collected, the money from this tax shall be placed in a separate fund to be used only for the purpose of purchasing land for parks and boulevards in and around the city, and for the purpose of opening, improving, and maintaining these parks and boulevards. This annual park and boulevard tax shall be levied in addition to taxes for general purposes authorized by Section 8-3-1 and in addition to the taxes as limited by any provision of any special charter under which the city is now incorporated.
An amount not to exceed 20% of this special fund may be expended for the purpose of providing music in city-owned parks during the months of May, June, July, August, and September in each year.
The foregoing limitation upon tax rates may be increased or decreased according to the referendum provisions of the General Revenue Law of Illinois.
(Source: P.A. 81-1509.)

(65 ILCS 5/11-99-2) (from Ch. 24, par. 11-99-2)
Sec. 11-99-2. Where a boulevard and park association incorporated under the general law is doing the work provided for under Section 11-99-1, the proceeds of the specified tax may be transferred to that association for the purposes specified in that section.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-99-3) (from Ch. 24, par. 11-99-3)
Sec. 11-99-3. No city is authorized to levy or collect the tax provided for by Section 11-99-1 until the question of that levy has been certified by the clerk and submitted to the electors of the city at an election in accordance with the general election law and authorized by a majority of the votes cast on the question.
However, in any city whose electors have authorized the levy of a tax under "An Act to provide for the assessment and collection of a general tax by cities for parks and boulevard purposes," approved June 17, 1893, as amended, that tax may be continued to be levied under Sections 11-99-1 through 11-99-3 without submitting the question of its levy to the electors for approval.
(Source: P.A. 81-1489.)

(65 ILCS 5/Art. 11 Div. 100 heading)

(65 ILCS 5/11-100-1) (from Ch. 24, par. 11-100-1)
Sec. 11-100-1. Every city with a population not exceeding 15,000 has the power to acquire by purchase, or otherwise, land in or within 4 miles of the corporate limits of the city for the purpose of providing public parks for the use of the city's inhabitants. It may enclose, improve, and maintain such a public park and regulate its use by ordinance. However, no money shall be expended for the purchase of any land for the designated purpose until the question whether the money shall be so expended has been certified by the clerk and submitted to a vote of the electors of the city at an election in accordance with the general election law, and has received the approval of a majority of the votes cast on the question.
But any city whose electors have approved the question of the expenditure of money for the purchase of land for the designated purpose under "An Act to enable certain cities to provide and maintain public parks for the use of the inhabitants thereof," approved April 24, 1899, as amended, may continue to expend money for the designated purpose without submitting the question to the electors for approval under Sections 11-100-1 and 11-100-2.
(Source: P.A. 81-1489.)

(65 ILCS 5/11-100-2) (from Ch. 24, par. 11-100-2)
Sec. 11-100-2. A city specified in Section 11-100-1 may borrow money and levy and collect a general tax for the purpose of providing public parks for the use of the city's inhabitants or for the purpose of enclosing, improving, and maintaining them in the same manner as for the purpose of purchasing and maintaining water works under the laws of this state. It may appropriate money for these purposes.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/Art 11 prec Div 101 heading)

(65 ILCS 5/Art. 11 Div. 101 heading)

(65 ILCS 5/11-101-1) (from Ch. 24, par. 11-101-1)
Sec. 11-101-1. The corporate authorities of each municipality may establish and maintain public airports either within or without the corporate limits of the municipality and provide for the safe approach thereto and take-off therefrom by aircraft; may construct, reconstruct, expand and improve landing fields, landing strips, hangars, terminal buildings and other structures and may provide any terminal facilities for such airports; may acquire by gift, grant, lease, purchase, condemnation or otherwise any private property or property devoted to any public use or rights or easements therein for any of the purposes specified in this section; may contract for the removal or relocation of all buildings, railways, mains, pipes, conduits, wires, poles, and all other structures, facilities and equipment which may interfere with the location, expansion or improvement of any public airport, or with the safe approach thereto or takeoff therefrom by aircraft, and may assume any obligation and pay any expense incidental thereto; may operate any public airport and may charge and collect rents, rates or other compensation for any use thereof or for any service rendered by the municipality in the operation thereof, provided that, subject to the capacity thereof, the landing field and landing strips shall be available to any person, without unjust or unreasonable discrimination as to services and charges, for landing and take-off by any aircraft; may let to, or enter into any operating agreement with, any person for operation and maintenance of any public airport, but all such leases and operating agreements shall provide that, subject to the capacity thereof, the landing field and landing strips shall be available to any person, without unjust or unreasonable discrimination as to services and charges, for landing and take-off by any air craft; may let to any person, or grant concessions or privileges in, any land adjoining the landing field or any building or structure on such land for the shelter, servicing, manufacturing and repair of aircraft, aircraft parts and accessories, for receiving and discharging passengers and cargo, and for the accommodation of the public at such airport; may regulate the use of such airports, the navigation of aircraft over such airports and the approach of aircraft and their take-off from such airports. This section is subject to the provisions of the Illinois Aeronautics Act, as heretofore and hereafter amended.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-101-2) (from Ch. 24, par. 11-101-2)
Sec. 11-101-2. Whenever the corporate authorities of any municipality have established an airport outside the corporate limits of the municipality and have determined that it is essential to the proper and safe construction and maintenance of such airport to vacate any roads, highways, streets, alleys, or parts thereof in unincorporated territory lying within the airport area or any enlargement thereof, and have determined that the public interest will be subserved by such vacation, they may vacate such roads, highways, streets, alleys, or parts thereof, by an ordinance. Provided however, that such municipality shall have first acquired the land on both sides of such roads, highways, streets, alleys, or parts thereof; provided, also, that in the case of a road, highway, street or alley or part thereof, under the jurisdiction of the Department of Transportation, the consent of the Department shall be obtained before the ordinance shall become effective. Such ordinance shall be passed by the affirmative vote of at least 3/4 of all aldermen, trustees or commissioners authorized by law to be elected. Such vacation shall be effective upon passage of the ordinance and recording of a certified copy thereof with the recorder of the county within which the roads, highways, streets, alleys, or parts thereof are situated.
(Source: P.A. 83-358.)

(65 ILCS 5/Art. 11 Div. 102 heading)

(65 ILCS 5/11-102-1) (from Ch. 24, par. 11-102-1)
Sec. 11-102-1. Every municipality with a population of 500,000 or more may establish and maintain public airports, upon (1) any land either within or outside the corporate limits of the municipality, (2) any public waters of the State of Illinois within the limits or jurisdiction of or bordering on the municipality, (3) any submerged land under such public waters, and (4) any artificial or reclaimed land which before the artificial making or reclamation thereof constituted a portion of the submerged land under such public waters.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-102-2) (from Ch. 24, par. 11-102-2)
Sec. 11-102-2. Every municipality specified in Section 11-102-1 may purchase, construct, reconstruct, expand and improve landing fields, landing strips, landing floats, hangars, terminal buildings and other structures relating thereto and may provide terminal facilities for public airports; may construct, reconstruct and improve causeways, roadways, and bridges for approaches to or connections with the landing fields, landing strips and landing floats; and may construct and maintain breakwaters for the protection of such airports with a water front. Before any work of construction is commenced in, over or upon any public waters of the state, the plans and specifications therefor shall be submitted to and approved by the Department of Transportation of the state. Submission to and approval by the Department of Transportation is not required for any work or construction undertaken as part of the O'Hare Modernization Program as defined in Section 10 of the O'Hare Modernization Act.
(Source: P.A. 100-201, eff. 8-18-17.)

(65 ILCS 5/11-102-3) (from Ch. 24, par. 11-102-3)
Sec. 11-102-3. Every specified municipality may use, occupy, and reclaim submerged land under the public waters of the state within the limits or jurisdiction of or bordering upon the municipality as may be necessary or appropriate in the exercise of the powers under Sections 11-102-1 and 11-102-2. The power granted by this section is superior to and takes precedence over any power to reclaim such land heretofore granted to any person which has not been exercised at the time when the municipality, by ordinance as to such land therein particularly described, determines to exercise the power granted by this section.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-102-4) (from Ch. 24, par. 11-102-4)
Sec. 11-102-4. Every municipality specified in Section 11-102-1 may contract for the removal or relocation of all buildings, railways, mains, pipes, conduits, wires, poles, and all other structures, facilities and equipment which may interfere with the location, expansion or improvement of any public airport, or with the safe approach thereto or take-off therefrom by aircraft, and may acquire by gift, grant, lease, purchase, condemnation or otherwise any private property, public property or property devoted to any public use or rights or easements therein for any purpose authorized by this Section and Sections 11-102-1 through 11-102-3. Nothing in this Section limits the powers of the City of Chicago to acquire property or otherwise exercise its powers under Section 15 of the O'Hare Modernization Act.
(Source: P.A. 93-450, eff. 8-6-03.)

(65 ILCS 5/11-102-4a) (from Ch. 24, par. 11-102-4a)
Sec. 11-102-4a. Any plan to change a municipal airport's physical facilities, including but not limited to construction of runways, additions to or relocation of runways, construction of terminals and of parking areas, shall be subject to a public hearing if such change:
(1) would affect the residents of any contiguous municipality in the use and enjoyment of their property;
(2) involves locating or relocating of a State, county, or municipal street or highway or part thereof by the airport authorities and such highway, or street, or portion thereof, so affected is situated within the corporate limits of any contiguous municipality; or
(3) would affect any contiguous municipality in its carrying out of its governmental or proprietary functions.
(Source: P.A. 76-1341.)

(65 ILCS 5/11-102-4b) (from Ch. 24, par. 11-102-4b)
Sec. 11-102-4b.
The municipal clerk of the municipality which established the airport involved shall publish notice of the hearing at least once, not more than 30 nor less than 15 days before the hearing in a newspaper of general circulation in the municipalities affected. If no newspaper is generally circulated in such municipality, publication shall be in a newspaper of general circulation in the county of the municipalities affected.
(Source: P.A. 76-1341.)

(65 ILCS 5/11-102-4c) (from Ch. 24, par. 11-102-4c)
Sec. 11-102-4c. At the hearing the airport authorities shall make a full disclosure of the proposed plan. All interested persons and municipalities may appear and testify for or against any plan. The hearing may be continued from time to time at the discretion of the airport authorities to allow necessary changes in any proposed plan, or to hear or receive additional testimony from interested persons or municipalities.
(Source: P.A. 76-1341.)

(65 ILCS 5/11-102-4d) (from Ch. 24, par. 11-102-4d)
Sec. 11-102-4d. Sections 11-102-4a, 11-102-4b, and 11-102-4c apply to an airport which is located either within or outside of the corporate limits of every municipality specified in Section 11-102-1 establishing the airport.
(Source: P.A. 76-1341.)

(65 ILCS 5/11-102-5) (from Ch. 24, par. 11-102-5)
Sec. 11-102-5. Every municipality specified in Section 11-102-1 has the following additional powers:
(1) to operate any public airport, buildings, structures or facilities relating thereto and to charge and collect rents, rates or other compensation for any use thereof or for any service rendered by the municipality in the operation thereof, provided that, subject to the capacity thereof, the landing field, landing strips and landing float shall be available to any person, without unjust or unreasonable discrimination as to services and charges, for landing and take-off by any aircraft;
(2) to let to, or enter into any operating agreement with, any person for operation and maintenance of any public airport, but all such leases and operating agreements shall provide that, subject to the capacity thereof, the landing field, landing strips and landing float shall be available to any person, without unjust or unreasonable discrimination as to services and charges, for landing and take-off by any aircraft;
(3) to let to any person, or grant concessions or privileges in, any land adjoining the landing field or any building or structure on such land for the shelter, servicing, manufacturing and repair of aircraft, aircraft parts and accessories, for receiving and discharging passengers and cargo, and for the accommodation of the public at such airport;
(4) to regulate the use of such airports, the navigation of aircraft over such airports and the approach of aircraft and their take-off from such airports.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-102-6) (from Ch. 24, par. 11-102-6)
Sec. 11-102-6. Every municipality specified in Section 11-102-1 may from time to time issue its bonds in anticipation of its revenue from such an airport or airports or from any buildings, structures, or facilities thereof or relating thereto to accomplish any of the purposes of this Division 102 and to refund such bonds. These bonds may be authorized by ordinance and may be issued in one or more series, may bear such dates, mature at such time or times, not exceeding 40 years from their respective dates, bear interest at such rates, not exceeding the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, payable semi-annually, be in such denominations, be in such form, either coupon or registered, be executed in such manner, be payable in such medium of payment, at such places, be subject to such terms of redemption, with or without premium, and may be made registrable as to principal or as to both principal and interest, as the ordinance may provide. These bonds may be issued without submission thereof to the electors of the municipality for approval. The bonds shall have all the qualities of negotiable paper under the law merchant and the negotiable instruments law. The bonds shall be sold at a price, so that the interest cost of the proceeds thereof shall not exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, payable semi-annually, computed to maturity according to standard tables of bond values and shall be sold in such manner and at such time as the corporate authorities of such municipality shall determine. Pending the preparation or execution of definitive bonds, interim receipts or certificates or temporary bonds may be delivered to the purchasers or pledgees of these bonds. These bonds bearing the signatures of officers in office on the date of the signing thereof shall be valid and binding obligations notwithstanding that before the delivery thereof and payment therefor any or all the persons whose signatures appear thereon cease to be officers. No holder of any bond issued under this section shall ever have the right to compel any exercise of taxing power of the municipality to pay the bond or the interest thereon. Each bond issued under this section shall recite in substance that the bond, including the interest thereon, is payable from the revenue pledged to the payment thereof and that the bond does not constitute a debt of the municipality issuing the bond within any statutory or constitutional limitation.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
The amendatory Acts of 1971, 1972 and 1973 are not a limit upon any municipality which is a home rule unit.
(Source: P.A. 86-4.)

(65 ILCS 5/11-102-7) (from Ch. 24, par. 11-102-7)
Sec. 11-102-7. The corporate authorities of any municipality availing itself of the provisions of Section 11-102-6 shall adopt an ordinance describing in a general way the airport or airports or facilities thereof or relating thereto to be purchased, established or improved and refer to the plans and specifications therefor prepared for that purpose. These plans and specifications shall be open to the inspection of the public. Any such ordinance shall set out the estimated cost of the airport or airports or facilities thereof or relating thereto or of the improvement and shall fix the maximum amount of revenue bonds proposed to be issued therefor. This amount shall not exceed the estimated cost of the airport or airports or facilities thereof or relating thereto or of the improvement including engineering, legal, and other expenses together with interest cost to a date 6 months subsequent to the estimated date of completion. Such ordinance may contain such covenants, which shall be part of the contract between the municipality and the holders of such bonds and the trustee, if any, for such bondholders having such rights and duties as may be provided therein for the enforcement and protection of such covenants, as may be deemed necessary or advisable as to:
(a) the issuance of additional bonds that may thereafter be issued payable from the revenues derived from the operation of any such airport or airports, buildings, structures and facilities and for the payment of the principal and interest upon such bonds;
(b) the regulations as to the use of any such airport or airports and facilities to assure the maximum use or occupancy thereof;
(c) the kind and amount of insurance to be carried, including use and occupancy insurance, the cost of which shall be payable only from the revenues derived from the airport or airports and facilities;
(d) operation, maintenance, management, accounting and auditing, employment of airport engineers and consultants and the keeping of records, reports and audits of any such airport or airports and facilities;
(e) the obligation of the municipality to maintain the airport or airports and facilities in good condition and to operate the same in an economical and efficient manner;
(f) providing for setting aside of sinking funds, reserve funds, depreciation funds and such other special funds as may be found needful and the regulation and disposition thereof;
(g) providing for the setting aside of a sinking fund, into which shall be payable from the revenues of such airport or airports, buildings, structures and facilities from month to month, as such revenues are collected, such sums as will be sufficient to pay the accruing interest and retire the bonds at maturity;
(h) agreeing to fix and collect rents, rates of toll and other charges for the use of such airport or airports or any buildings, structures or facilities located thereon or related thereto, sufficient, together with other available money, to produce revenue adequate to pay the bonds at maturity and accruing interest and reserves therefor and sufficient to pay cost of maintenance, operation and depreciation thereof in such order of priority as shall be provided by the ordinance authorizing the bonds;
(i) fixing procedure by which the terms of any contract with the holders of the bonds may be amended, the amount of bonds the holders of which must consent thereto and the manner in which such consent may be given;
(j) providing the procedure for refunding such bonds;
(k) providing whether and to what extent and upon what terms and conditions, if any, the holder of bonds or coupons issued under such ordinance or the trustee, if any, therefor may, by action, mandamus, injunction or other proceeding, enforce or compel the performance of all duties required by this Division 102 including the fixing, maintaining and collecting of such rents, rates or other charges for the use of such airport or airports or of any buildings, structures or other facilities located thereon or relating thereto or for any service rendered by the municipality in the operation thereof as will be sufficient, together with other available money, to pay the principal of and interest upon these revenue bonds as the same become due and reserves therefor and sufficient to pay the cost of maintenance, operation and depreciation of the airport or airports and facilities in the order of priority as provided in the ordinance authorizing the bonds, and the application of the income and revenue thereof;
(m) such other covenants as may be deemed necessary or desirable to assure a successful and profitable operation of the airport or airports and facilities and prompt payment of the principal of and interest upon the bonds so authorized. After this ordinance has been adopted it shall be published once in a newspaper published and having a general circulation in the municipality and may not thereafter be amended or rescinded except as may be provided by specific covenant contained therein as hereinabove authorized. After the expiration of 10 days from the date of this publication the ordinance shall be in effect.
(Source: P.A. 83-345.)

(65 ILCS 5/11-102-8) (from Ch. 24, par. 11-102-8)
Sec. 11-102-8. Whenever revenue bonds are issued and outstanding under Sections 11-102-6 and 11-102-7, the entire revenue received from the operation of the airport or airports or from any building, structures, or facilities thereof or relating thereto shall be deposited in a separate fund which shall be used only in paying the principal and interest of these revenue bonds and reserves therefor and the cost of maintenance, operation and depreciation of the airport or airports and facilities in such order of priority as shall be provided by the respective ordinances authorizing revenue bonds. However, no priority accorded by such an ordinance may be impaired by a subsequent ordinance authorizing revenue bonds unless specifically so permitted by a covenant of the kind authorized to be included in an ordinance by Section 11-102-7. Such revenue in excess of requirements for payment of principal of and interest upon these bonds and reserves therefor and for payment of cost of maintenance, operation and depreciation of the airport or airports and facilities may be used for rehabilitation of existing airports and facilities, necessary reconstruction and expansion, construction of new facilities or for retirement of any outstanding bonds issued for airport purposes. After all such bonds have been paid, such revenues may be transferred to the general corporate fund of any such municipality and may be used for the maintenance, operation, repair and development of such airport or airports or buildings, structures or facilities thereof or relating thereto or for any corporate purpose.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-102-9) (from Ch. 24, par. 11-102-9)
Sec. 11-102-9. Every municipality specified in Section 11-102-1 may secure grants and loans, or either, from the United States government, or any agency thereof, for financing the establishment and construction of any airport, or any part thereof, authorized by this Division 102. For such purposes it may issue and sell or pledge to the United States government, or any agency thereof, all or any part of the revenue bonds authorized under Section 11-102-6, and execute contracts and documents and do all things that may be required by the United States government, or any agency thereof, provided that such contracts and documents do not conflict with the provisions of any ordinance authorizing and securing the payment of outstanding bonds of the municipality theretofore issued that are payable from the revenues derived from the operation of the airport or airports or from any buildings, structures or facilities thereof or relating thereto.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-102-10) (from Ch. 24, par. 11-102-10)
Sec. 11-102-10. The provisions of this Division 102 are subject to the provisions of the Illinois Aeronautics Act, as heretofore and hereafter amended.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-102-15)
Sec. 11-102-15. Chicago Midway International Airport; application of other Acts. In addition to the provisions of this Division 102, Chicago Midway International Airport is subject to the provisions of the Local Government Facility Lease Act.
(Source: P.A. 94-750, eff. 5-9-06.)

(65 ILCS 5/Art. 11 Div. 103 heading)

(65 ILCS 5/11-103-1) (from Ch. 24, par. 11-103-1)
Sec. 11-103-1. Every municipality having a population of less than 500,000 may acquire, own, construct, manage, maintain, and operate, within or outside the corporate limits of the municipality, airports and landing fields, together with all land, appurtenances, and easements, required therefor or deemed necessary and useful in connection therewith and in accordance with the purposes expressed in this section, including structures of all kinds.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-103-2) (from Ch. 24, par. 11-103-2)
Sec. 11-103-2. Every municipality specified in Section 11-103-1 may, for airport and landing field purposes, (1) acquire by dedication, gift, lease, contract, purchase, or condemnation under power of eminent domain, all property and rights, necessary or proper, within and outside the corporate limits of the municipality, (2) appropriate money, (3) levy and collect taxes, and (4) borrow money and issue bonds on the credit of the municipality.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-103-3) (from Ch. 24, par. 11-103-3)
Sec. 11-103-3. In all cases where property or rights are acquired or sought to be acquired by condemnation, the procedure shall be, as nearly as may be, like that provided for the exercise of the right of eminent domain under the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(65 ILCS 5/11-103-4) (from Ch. 24, par. 11-103-4)
Sec. 11-103-4. All land and appurtenances thereto, acquired, owned, leased, or occupied by a municipality for any purpose specified in Section 11-103-1 are acquired, owned, leased, and occupied for a public purpose.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-103-5) (from Ch. 24, par. 11-103-5)
Sec. 11-103-5. The corporate authorities of a specified municipality may make all reasonable rules and regulations, for air traffic and airport or landing field conduct, and for the management and control of the municipality's airport or landing field and other air navigation facilities and property under their control. These rules and regulations shall not be in conflict with the laws of the state, or the ordinances of the municipality, or the laws or regulations of the United States, or the regulations of the Illinois Commerce Commission, or the rules, rulings, regulations, orders or decisions of the Department of Transportation.
(Source: P.A. 81-840.)

(65 ILCS 5/11-103-6) (from Ch. 24, par. 11-103-6)
Sec. 11-103-6. The corporate authorities of a municipality under this Division 103 may (1) lease all or any part of the municipality's airport, landing field, facilities, and other structures, and fix and collect rentals therefor, (2) fix, charge, and collect rentals, tolls, fees, and charges to be paid, for the use of the whole or any part of the airport or landing field, buildings, or other facilities, (3) make contracts for the operation and management of the airport, landing field, or other air navigation facilities, and (4) provide for the use, management, and operation of the airport, landing field, or air navigation facilities through lessees thereof, or through its own employees, or otherwise. However, no lease for the operation or management of an airport, landing field, or air navigation facilities shall be made for more than one year except to the highest and best bidder, after notice of the lease or contract has been given, not more than 30 nor less than 15 days in advance of the date of the lease or contract, by publishing a notice thereof at least twice in one or more newspapers published in the municipality, or, if no newspaper is published therein, then in one or more newspapers with a general circulation within the municipality. In municipalities with less than 500 population in which no newspaper is published, publication may instead be made by posting a notice in 3 prominent places within the municipality.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-103-7) (from Ch. 24, par. 11-103-7)
Sec. 11-103-7. The corporate authorities of such municipality may vacate roads, highways, streets, and alleys, or parts thereof, within or without the corporate limits of the municipality, when the vacation is deemed essential to the proper and safe construction and maintenance of the municipality's airport or landing field.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-103-8) (from Ch. 24, par. 11-103-8)
Sec. 11-103-8. All appropriations and bond issues for the use of the municipality's airport, landing field, or other air navigation facilities shall be made by the corporate authorities of the municipality in the manner provided by law for other municipal purposes. All warrants upon which any portion of this fund is to be paid out shall bear the signature of the officials that may be designated by the corporate authorities of the municipality.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-103-9) (from Ch. 24, par. 11-103-9)
Sec. 11-103-9. The corporate authorities of a specified municipality, in the manner and at the time provided by law, shall provide by ordinance for the levy and collection of a direct annual tax sufficient to pay the maturing principal and interest on the bonds issued under Sections 11-103-1 through 11-103-10.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-103-10) (from Ch. 24, par. 11-103-10)
Sec. 11-103-10. Municipalities may exercise the powers granted by Sections 11-103-1 through 11-103-9, jointly and cooperatively, provided the conditions upon which the powers are exercised are evidenced by an agreement approved and recorded by their several corporate authorities.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-103-11) (from Ch. 24, par. 11-103-11)
Sec. 11-103-11. The corporate authorities of every municipality which acquires or constructs an airport or landing field as provided in Section 11-103-1 may issue the municipality's negotiable bonds for the purpose of purchasing any existing claims or liens against the fee of the property on which the airport or landing field is located. These bonds shall be issued for such denominations, maturable at such time, bearing such rate of interest, not in excess of the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, and payable at such place as the corporate authorities may determine.
All bonds issued under this section shall be secured by the airport or landing field property and shall be payable solely from this property or the revenue derived from the operation or leasing of the airport, landing field, and facilities, or appurtenances thereof. These bonds shall not, in any event, constitute an indebtedness of the municipality within the meaning of any constitutional or statutory limitation. Each bond shall plainly state on its face that it has been issued under the provisions of this section and that it does not constitute an indebtedness of the municipality within any constitutional or statutory limitation.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
The amendatory Acts of 1971, 1972 and 1973 are not a limit upon any municipality which is a home rule unit.
(Source: P.A. 86-4.)

(65 ILCS 5/11-103-12) (from Ch. 24, par. 11-103-12)
Sec. 11-103-12. The corporate authorities of any municipality specified in Section 11-103-1, for the purpose of acquiring land for an airport or landing field or constructing an airport or landing field, or both, may borrow money and as evidence thereof may issue bonds, payable solely from revenue derived, from the operation or leasing of the airport, landing field, and facilities or appurtenances thereof. These bonds may be issued in such amounts as may be necessary to provide sufficient funds to pay all costs of acquiring the land for an airport or landing field or constructing an airport or landing field, or both, including engineering, legal, and other expenses, together with interest on these bonds, to a date 6 months subsequent to the estimated date of completion.
Whenever the corporate authorities of a specified municipality determine to acquire land for an airport or landing field or to construct an airport or landing field, or both, and to issue bonds under this section for the payment of the cost thereof, the corporate authorities shall adopt an ordinance describing in a general way the contemplated project and refer to the plans and specifications therefor. These plans and specifications shall be filed with the municipal clerk and shall be open for inspection by the public.
This ordinance shall set out the estimated cost of the project, fix the amount of revenue bonds to be issued, the maturity or maturities thereof, the interest rate, which shall not exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, payable annually or semi-annually, and all details in connection with the bonds. The ordinance shall also declare that a statutory mortgage lien shall exist upon the property of the airport or landing field, and shall pledge the revenue derived from the operation or leasing of the airport, landing field, and the facilities and appurtenances thereof for the payment of maintenance and operating costs, providing an adequate depreciation fund, and paying the principal and interest of the revenue bonds issued thereunder.
After this ordinance has been adopted, it shall be published in the same manner and form as is required for other ordinances of the municipality.
The publication of the ordinance shall be accompanied by a notice of (1) the specific number of voters required to sign a petition requesting the question of acquiring land for an airport or landing field or constructing such facility and the issuance of bonds to be submitted to the electors; (2) the time in which such petition must be filed; and (3) the date of the prospective referendum. The municipal clerk shall provide a petition form to any individual requesting one.
If no petition is filed with the municipal clerk as provided in this section within 30 days after the publication or posting of this ordinance, the ordinance shall be in effect after the expiration of this 30 day period. But if within this 30 day period a petition is filed with the municipal clerk signed by electors of the municipality numbering 10% or more of the number of registered voters in the municipality, asking that the question of acquiring land for an airport or landing field or constructing an airport or landing field, or both, and the issuance of the specified bonds, be submitted to the electors thereof, the municipal clerk shall certify that question for submission at an election in accordance with the general election law.
If a majority of the votes cast on the question are in favor of acquiring land for an airport or landing field or constructing an airport or landing field, or both, and in favor of the issuance of the specified bonds, this ordinance shall be in effect. But if a majority of the votes cast on the question are against the project and the issuance of the bonds, this ordinance shall not become effective.
Bonds issued under this section are negotiable instruments, and shall be executed by the mayor or president and by the municipal clerk of the municipality. In case any officer whose signature appears on the bonds or coupons ceases to hold that office before the bonds are delivered, his signature, nevertheless shall be valid and sufficient for all purposes, the same as though he had remained in office until the bonds were delivered.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
The amendatory Acts of 1971, 1972 and 1973 are not a limit upon any municipality which is a home rule unit.
(Source: P.A. 86-4; 87-767.)

(65 ILCS 5/11-103-13) (from Ch. 24, par. 11-103-13)
Sec. 11-103-13. Bonds issued under Section 11-103-12 shall be payable solely from the revenue derived from the operation or leasing of the airport, landing field, and facilities or appurtenances thereof. These bonds shall not, in any event, constitute an indebtedness of the municipality, within the meaning of any constitutional or statutory limitation. Each bond shall plainly state on its face that it has been issued under the provisions of Section 11-103-12 and that it does not constitute an indebtedness of the municipality within any constitutional or statutory limitation.
These bonds shall be sold in such manner and upon such terms as the corporate authorities shall determine. If the bonds are issued to bear interest at a rate not to exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, they shall be sold for not less than par and accrued interest. If the bonds are issued to bear interest at a rate of less than the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, the minimum price at which they may be sold shall be such that the interest cost of the municipality of the proceeds of the bonds shall not exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, computed to maturity, according to the standard table of bond values.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
The amendatory Acts of 1971, 1972 and 1973 are not a limit upon any municipality which is a home rule unit.
(Source: P.A. 86-4.)

(65 ILCS 5/11-103-14) (from Ch. 24, par. 11-103-14)
Sec. 11-103-14. Whenever revenue bonds are issued under Section 11-103-12, all revenue derived from the operation of the specified airport, landing field, and facilities or appurtenances thereof, shall be set aside as collected and shall be deposited in a separate fund designated as the airport fund of the municipality. This fund shall be used only in paying the cost of operation and maintenance of the airport or landing field, in providing an adequate depreciation fund, and in paying the principal of and interest upon the revenue bonds issued under Section 11-103-12.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-103-15) (from Ch. 24, par. 11-103-15)
Sec. 11-103-15. A statutory mortgage lien exists upon the airport or landing field and the facilities and appurtenances thereof acquired by or constructed from the proceeds of the revenue bonds authorized to be issued under Section 11-103-12. This lien shall exist in favor of the holders of these bonds, and each of them, and in favor of the holders of the coupons attached to these bonds. The airport or landing field and the facilities and appurtenances thereof shall remain subject to this statutory mortgage lien until payment in full of the principal and interest of these revenue bonds. Any holder of a bond issued under Section 11-103-12 or of any coupon representing interest accrued thereon, may, in any civil action, enforce the statutory mortgage lien created by this section, and may, by proper suit, compel the performance of the duties of the officials of the issuing municipality set forth in Sections 11-103-12 through 11-103-15.
If there is a default in the payment of the principal of or interest upon any of these bonds, the circuit court in any proper action may appoint a receiver to administer the airport or landing field and the facilities and appurtenances thereof on behalf of the municipality with power to charge and collect fees sufficient to provide for the payment of the operating expenses and for the payment of these bonds and interest thereon and to apply the income and revenue in conformity with Sections 11-103-12 through 11-103-15 and the ordinance providing for the issuance of these bonds.
(Source: P.A. 79-1361.)

(65 ILCS 5/11-103-16) (from Ch. 24, par. 11-103-16)
Sec. 11-103-16. Subject to the provisions of Section 11-103-17 the corporate authorities of a municipality under this Division 103 may levy and collect annually a tax of not exceeding .10% of the value, as equalized or assessed by the Department of Revenue, of all the taxable property within the corporate limits of such municipality, for the purpose set forth in Section 11-103-1. This annual tax shall be designated as the "Airport Tax" and shall be in addition to and exclusive of all other taxes which such municipality is now or hereafter authorized to levy and collect.
(Source: P.A. 81-1509.)

(65 ILCS 5/11-103-17) (from Ch. 24, par. 11-103-17)
Sec. 11-103-17. The Airport Tax provided for by Section 11-103-16 shall not be levied and collected until the question of its adoption and the maximum rate at which such tax shall be levied is certified by the clerk and submitted to a vote of the voters of the municipalities and has received the affirmative vote of a majority of the voters voting upon the question. The question of such airport tax shall not be submitted to the voters of any municipality more often than once in any 46 month period.
(Source: P.A. 81-1489.)

(65 ILCS 5/Art 11 prec Div 104 heading)

(65 ILCS 5/Art. 11 Div. 104 heading)

(65 ILCS 5/11-104-1) (from Ch. 24, par. 11-104-1)
Sec. 11-104-1. The corporate authorities of each municipality may deepen, widen, dock, cover, wall, or alter channels of watercourses.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-104-2) (from Ch. 24, par. 11-104-2)
Sec. 11-104-2. The corporate authorities of each municipality may construct and repair canals and slips for the accommodation of commerce.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-104-3) (from Ch. 24, par. 11-104-3)
Sec. 11-104-3. The corporate authorities of each municipality may construct and repair public water-landing places, wharves, docks, and levees.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/Art 11 prec Div 105 heading)

(65 ILCS 5/Art. 11 Div. 105 heading)

(65 ILCS 5/11-105-1) (from Ch. 24, par. 11-105-1)
Sec. 11-105-1. The corporate authorities of each municipality may accept or receive through gift, grant, legacy, dedication in plats of subdivision or otherwise, parks, playgrounds, areas enclosing flood plains, floodwater runoff channels and detention ponds or basins, and other public grounds and easements located within the corporate limits or in unincorporated territory not more than 1 1/2 miles from such limits; may hold and maintain such grounds and lands; and may supervise or regulate their use for any proper public purpose.
(Source: P.A. 86-614; 86-1039.)

(65 ILCS 5/Art 11 prec Div 106 heading)

(65 ILCS 5/Art. 11 Div. 106 heading)

(65 ILCS 5/11-106-1) (from Ch. 24, par. 11-106-1)
Sec. 11-106-1. In all municipalities with 500,000 or more inhabitants, the corporate authorities may enter into any contract with any person for the purpose of arranging for the holding of any general public exhibitions, concerts, dances, entertainments, or celebrations in the municipality or on any pier owned or controlled by the municipality extending out into any lake or harbor adjacent to the municipality, and to provide for the payment of any expense necessarily incurred in contracting for the holding of any of the specified events out of the miscellaneous receipts of the municipality which have not been otherwise appropriated.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/Art 11 prec Div 107 heading)

(65 ILCS 5/Art. 11 Div. 107 heading)

(65 ILCS 5/11-107-1) (from Ch. 24, par. 11-107-1)
Sec. 11-107-1. The corporate authorities of each municipality may construct, repair, and regulate the use of bridges, viaducts, and tunnels.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/Art. 11 Div. 108 heading)

(65 ILCS 5/11-108-1) (from Ch. 24, par. 11-108-1)
Sec. 11-108-1. The corporate authorities of each municipality may establish ferries for hire and construct toll bridges, and also may regulate them and their charges.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/Art 11 prec Div 109 heading)

(65 ILCS 5/Art. 11 Div. 109 heading)

(65 ILCS 5/11-109-1) (from Ch. 24, par. 11-109-1)
Sec. 11-109-1. The corporate authorities of each municipality may construct, repair, and regulate the use of culverts, drains, sewers, and cesspools.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/Art 11 prec Div 110 heading)

(65 ILCS 5/Art. 11 Div. 110 heading)

(65 ILCS 5/11-110-1) (from Ch. 24, par. 11-110-1)
Sec. 11-110-1. The corporate authorities of cities and villages for drainage purposes may lay out, establish, construct, and maintain drains, storm sewers, detention basins, retention basins and other "green infrastructure" facilities, such as green roofs, rain gardens, bioswales, tree boxes, porous pavement, porous pipe systems, native plantings, constructed wetlands, and cisterns, ditches, levees, dykes, pumping works, and machinery, and may acquire the necessary land and machinery therefor, and in this manner may provide for draining or otherwise managing the runoff, such as by infiltration, evapotranspiration, or collection, on any portion of the land within their corporate limits, by special assessment upon the property benefited thereby, or by general taxation, or a combination. No lot, block, tract, or parcel of land, however, shall be assessed more than once in any one year by a municipality for maintenance.
(Source: P.A. 98-330, eff. 1-1-14.)

(65 ILCS 5/11-110-2) (from Ch. 24, par. 11-110-2)
Sec. 11-110-2. The corporate authorities of cities and villages may pass ordinances providing for the making of any improvements specified in Section 11-110-1, and for the nature, character, locality, and description thereof. Upon the passage of such an ordinance all proceedings thereafter had for the making of the improvements, and for the maintenance and repair thereof, and for the levy and collection of special assessments to defray the cost thereof, shall be in accordance with the provisions of Article 9.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-110-3) (from Ch. 24, par. 11-110-3)
Sec. 11-110-3. Whenever, in the judgment of the corporate authorities of a city or village, it becomes necessary or advantageous for the proper construction of improvements specified in Section 11-110-1 to enlarge, construct, or improve a natural or artificial drain outside the corporate limits of the city or village to obtain a proper outlet, the corporate authorities have the power to acquire the right of way therefor under the provisions of the statutes relating to the exercise of the right of eminent domain. Upon the establishment of this improvement, by the confirmation of the assessment therefor, the corporate authorities have the power to contract with all persons owning or interested in property or drains, outside the corporate limits of the city or village, who will be benefited by the improvement, for payment to the city or village of such an amount as the improvement will benefit those persons. In case of a failure to agree on the amount to be paid for these benefits the corporate authorities of the city or village have the power to sue for and recover the amount in a civil action in any court of competent jurisdiction in this state. The amount recovered or realized by such an agreement or proceeding shall become a part of the money raised to pay for the improvement, and may be refunded in accordance with the provisions of Section 9-2-74.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/Art. 11 Div. 111 heading)

(65 ILCS 5/11-111-1) (from Ch. 24, par. 11-111-1)
Sec. 11-111-1. Every city or village, whether incorporated under the general law or under a special charter, whose site is wholly or partially subject to overflow and wholly or partially surrounded by levees, dykes, or embankments to prevent overflow: (1) may divide the municipality, or any part thereof, into improvement districts, (2) may fix the grade of the streets, avenues, alleys, or public grounds within the improvement districts, at any height deemed necessary to give a surface drainage from each improvement district to the river or rivers which cause the overflow, and (3) may require low lots, blocks, or parts thereof, within an improvement district to be filled in such manner as to prevent water from standing thereon and thus to prevent them from becoming a nuisance or injurious to the public health, in the judgment of the corporate authorities of the municipality.
The work authorized to be done by Sections 11-111-1 through 11-111-7 shall be done by special assessment or special taxation of contiguous property. Every city or village exercising the power granted by these sections has the same power in relation to special assessments or special taxation as is granted to any city, village, or drainage or improvement district in this state.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-111-2) (from Ch. 24, par. 11-111-2)
Sec. 11-111-2. When an improvement district has been created by ordinance under Sections 11-111-1 through 11-111-7 the corporate authorities shall have an accurate survey of the work contemplated to be done, made by a competent civil engineer, and shall have that engineer make plats, profiles, and estimates of the work to be done. The estimate shall include the cost of all walls or other structures necessary to be constructed to hold the earth to its proper place, the cost of the work opposite or adjacent to each lot in the district, and the cost of the fill upon each lot within the district necessary to be filled. The survey, plats, profiles, and estimates shall be used in estimating the benefits to be charged against the lot or block, or parts thereof, within the improvement district. In estimating those benefits, the benefit the lot, block, or parts thereof, will receive by reason of being secured from overflow or sipe water may be considered.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-111-3) (from Ch. 24, par. 11-111-3)
Sec. 11-111-3. When specified improvement districts have been laid out, the cost of the improvement has been estimated and ascertained by a competent engineer, and the benefits to the lots, blocks, or parts thereof, have been assessed, the municipality may issue a series of bonds sufficient to pay the special assessments or special tax so ascertained for each district. When so issued and endorsed as provided for in this section, these bonds shall be a lien upon the respective lots, blocks, or parts thereof, which are designated in the bonds. The bonds shall bear interest at a rate not exceeding the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, and may run for any term not exceeding 20 years. The style of the bonds shall be fixed and designated by ordinance. But before any bond is issued or put into circulation, the owner of any lot charged with such a special assessment or special tax shall endorse upon the back of the bond his consent thereto, substantially as follows:
I hereby endorse the within bond, and consent that the lot or lots, or parts thereof therein designated, shall become liable for the interest and principal therein named, and that the bond shall be a lien upon the designated property from this date until paid off and discharged.
....
(insert date)
.... (Seal)
The bond, when prepared and executed by the municipality, and endorsed by the owners of the property charged with the special assessments or special tax, shall be recorded in the recorder's office of the county in which the municipality is located. When so recorded the record is notice of the lien thereby created, to the same extent that records of mortgages are notices of the mortgage lien, and has the same force and effect. No coupon need be recorded. A record of the face of the bond and of the endorsement are sufficient.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
The amendatory Acts of 1971, 1972 and 1973 are not a limit upon any municipality which is a home rule unit.
(Source: P.A. 91-357, eff. 7-29-99.)

(65 ILCS 5/11-111-4) (from Ch. 24, par. 11-111-4)
Sec. 11-111-4. Any municipality, issuing bonds under Sections 11-111-1 through 11-111-7, shall provide by ordinance for the collection of an amount sufficient to pay the interest and principal of these bonds from the property charged with the special assessment or special tax. The special assessment or special tax shall be placed upon the tax books for collection, and treated in the same manner, and have the same effect as special assessments or special taxes have under Article 9. The municipality shall not be liable for the payment of the interest or principal of any of these bonds except (1) for their payment out of the special fund of the improvement district to which the bonds apply, and (2) for the faithful enforcement of the ordinances that provide for the collection of an amount sufficient to pay the interest and principal of these bonds.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-111-5) (from Ch. 24, par. 11-111-5)
Sec. 11-111-5. If a railroad or street railway company has tracks located upon, or across any street in such an improvement district, then, in estimating the cost of the work, the railroad or street railway company shall be charged with the cost of the fill upon that street or crossing in the amount that it would cost the railroad or street railway company to make an independent embankment of the same height to receive its tracks upon that street or crossing. However, any railroad or street railway company has the same right to build its embankment or make its proportion of the improvement as is allowed to individuals. If a railroad or street railway company fails or refuses to comply with the municipal ordinances in this regard, the tracks of the delinquent railroad or street railway company shall be a nuisance, all of the railroad or street railway company's rights upon that street or crossing shall be forfeited, and the tracks removed as the work progresses.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-111-6) (from Ch. 24, par. 11-111-6)
Sec. 11-111-6. If any property within an improvement district created under Sections 11-111-1 through 11-111-7 belongs to a minor or any other person incapacitated to contract, the guardian, or other person in charge of his or her estate, may apply to the circuit court of the county in which the district is located, by petition, for leave to endorse the specified bonds. When endorsed by order of the court, the endorsement shall be valid.
(Source: P.A. 83-706.)

(65 ILCS 5/11-111-7) (from Ch. 24, par. 11-111-7)
Sec. 11-111-7. In addition to the powers given by Sections 11-111-1 through 11-111-7 to municipalities to collect an amount sufficient to pay the interest and principal, the owner or holder of any bond has his personal remedy in any court against the endorser upon his endorsement, for failure to pay the interest or principal, and in case of 2 successive failures by any person liable on such a bond, the bond becomes due. Then the holder may enforce his lien for the interest and principal by foreclosure in any court of competent jurisdiction in this state.
All the powers granted to municipalities by Sections 11-111-1 through 11-111-7 may be put into effect by proper ordinances.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-111-8) (from Ch. 24, par. 11-111-8)
Sec. 11-111-8. Every city or village with a population of not more than 500,000 whether incorporated under the general law or a special charter, whose site is wholly or partially subject to overflow, inundation, or the unsanitary accumulation of sipe water or surface water, and wholly or partially surrounded by levees, dykes, or embankments to prevent overflow: (1) may divide the municipality, or any part thereof, into improvement districts, (2) may fix the grade of streets, avenues, alleys, or public grounds within the improvement districts at any height deemed necessary to give a surface drainage from each improvement district to the river or rivers which cause the overflow, inundation, or accumulation of sipe and surface water, and (3) may require all low lots, blocks, or parts thereof, or tracts of land, within each improvement district, to be filled to the established grade of adjoining streets, avenues, alleys, or public grounds, or in such manner as to prevent the overflow or inundation thereof, or such accumulation of sipe or surface water therein as in the judgment of the corporate authorities of the municipality would be unsanitary and injurious to the public health or safety.
Such a city or village shall provide by ordinance for the making of such a local improvement and in that ordinance shall provide whether the improvement shall be made (1) by special assessment, or by special taxation of contiguous property, (2) by general taxation, or (3) by both methods. In order to carry out the purposes of Sections 11-111-8 through 11-111-10, such a city or village has all the power in relation to special assessment, special or general taxation, or for the issuance of bonds in payment of the cost of the specified local improvement, including the provisions of Article 9, granted to any city or village in this state.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-111-9) (from Ch. 24, par. 11-111-9)
Sec. 11-111-9. When a specified improvement district has been created by ordinance under Sections 11-111-8 through 11-111-10, the corporate authorities shall have an accurate survey of the work contemplated to be done, made by the city engineer, if there is one, and if not, then by a competent civil engineer. This engineer shall make and file with the municipal clerk, plats, profiles, and estimates of the work to be done. The estimates shall include the cost of all walls or other structures necessary to hold the earth in its proper place and the cost of the fill upon each lot, block, or part thereof, and tract of land within the district, which must be filled under the ordinance. The survey, plat, profile, and estimates shall be used in estimating the benefit to be charged against the lots, blocks, or parts thereof, or tracts of land, within that improvement district by reason of the filing and protection thereof from overflow or unsanitary accumulation of sipe or surface water.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-111-10) (from Ch. 24, par. 11-111-10)
Sec. 11-111-10. Each lot, block, or part thereof, or tract of land in an improvement district specified in Section 11-111-8, whether already filled to grade or not, may be assessed to pay the cost of the improvement according to the special benefit it will receive therefrom.
When the ordinance under which the specified local improvement is ordered provides that the improvement shall be made wholly or partially by special taxation of contiguous property, the special tax shall be levied, assessed, and collected, as nearly as may be, in the manner provided by Article 9. However, no special tax shall be levied or assessed upon any property to pay for the improvement, in an amount in excess of the special benefit which that property will receive from the improvement. The ordinance is not conclusive of that benefit, but the question of that benefit and of the amount of the special tax are subject to court review, and shall be tried in the same manner as in proceedings by special assessment.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/Art. 11 Div. 111.1 heading)

(65 ILCS 5/11-111.1-1) (from Ch. 24, par. 11-111.1-1)
Sec. 11-111.1-1. The corporate authorities may remove or cause the removal in such manner as they may direct, the driftwood and other obstructions from natural and other water courses causing flooding of any part of the corporate area whether such obstructions are located inside or outside the corporate limits, and for that purpose, after written notice to the owner at least 10 days prior thereto, may enter upon the lands or waters of any person, but subject to responsibility for all damages which shall be occasioned thereby.
(Source: Laws 1961, p. 2616.)

(65 ILCS 5/Art. 11 Div. 112 heading)

(65 ILCS 5/11-112-1) (from Ch. 24, par. 11-112-1)
Sec. 11-112-1. When a vote has been taken under "An Act to enable cities, villages and towns threatened with overflow or inundation to levy taxes by vote of the electors thereof, to strengthen, build, raise or repair the levees around same and to issue anticipation warrants on such taxes," approved June 11, 1897, as amended, or when a vote is taken under this section and Section 11-112-2 at a general municipal election in a municipality that is protected by levees or embankments, or that may deem it necessary to be so protected, and a majority of the legal votes cast at the election were or are for a tax to build, raise, strengthen, or repair the levees around the municipality, not exceeding the rate of .1666% annually, to be levied annually for a period of not exceeding 7 years on the taxable property of the municipality, the corporate authorities of the municipality may (1) make an appropriation by ordinance of the proceeds of the tax so authorized, (2) pass an ordinance levying the tax for the whole period as authorized by the vote to be annually extended, and (3) draw tax anticipation warrants thereon to the amount that the tax levy will produce based on the assessment of the preceding year of all the taxable property of the municipality. These warrants shall draw interest at not to exceed the rate authorized by the vote authorizing the tax, not exceeding 7% annually, but the warrants shall not be sold below par.
The foregoing limitation upon tax rate may be increased or decreased according to the referendum provisions of the General Revenue Law of Illinois.
(Source: P.A. 76-845.)

(65 ILCS 5/11-112-2) (from Ch. 24, par. 11-112-2)
Sec. 11-112-2. The county clerk of the county in which the municipality specified in Section 11-112-1 is located shall extend each year the taxes specified in Section 11-112-1, when the ordinance making the levy of the tax is certified to him. The tax shall be extended at the rate fixed in the ordinance, not exceeding .1666% for a period not exceeding 7 years. The county clerk shall extend the tax in a separate column designated the "Seven Year Levee Tax."
The collector of state and county taxes, when he receives the money collected from this levee tax, shall pay it to the municipal treasurer, every 2 weeks, informing the treasurer that this money is from the 7 year levee tax; and he shall take the treasurer's receipt for the money as 7 year levee tax paid over.
The municipal treasurer shall receive the money so paid over by the collector and shall pay the money out as rapidly as possible on warrants issued on the 7 year levee tax only, so long as such warrants remain unpaid.
This tax shall be levied in addition to taxes for general purposes authorized by Section 8-3-1.
The foregoing limitation upon tax rate may be increased or decreased according to the referendum provisions of the General Revenue Law of Illinois.
(Source: P.A. 76-845.)

(65 ILCS 5/11-112-3) (from Ch. 24, par. 11-112-3)
Sec. 11-112-3. Subject to the provisions of Section 11-112-7, every municipality, whether incorporated under general law or special charter, which is subject to overflow or inundation from a river or other sources may construct, widen, raise, strengthen, improve, and maintain levees, protective embankments and structures and has the power for any of these purposes to levy and collect annually a tax of not exceeding .1666% of the value, as equalized or assessed by the Department of Revenue, of all the taxable property within its corporate limits.
The foregoing limitation upon tax rate may be increased or decreased according to the referendum provisions of the General Revenue Law of Illinois.
(Source: P.A. 81-1509.)

(65 ILCS 5/11-112-4) (from Ch. 24, par. 11-112-4)
Sec. 11-112-4. This annual tax provided for in Section 11-112-3 shall be designated as the levee tax and shall be levied and collected in the same manner as are the general taxes of that municipality. This tax shall be in addition to and exclusive of all other taxes which that municipality is now or hereafter authorized to levy and collect.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-112-5) (from Ch. 24, par. 11-112-5)
Sec. 11-112-5. All taxes collected by virtue of Sections 11-112-3 through 11-112-8 shall be deposited in the municipal treasury to the credit of what shall be called the levee fund. This fund shall be kept separate and apart from all other funds or money of the municipality and shall be used and paid out only for the purpose specified in those sections. The money in this levee fund, as far as possible, shall be kept at interest by the municipality.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-112-6) (from Ch. 24, par. 11-112-6)
Sec. 11-112-6. Such a municipality specified in Section 11-112-3 may purchase or condemn, by the exercise of the right of eminent domain, all real estate needed for the purpose of constructing thereon levees, protective embankments, and structures, and also for the purpose of obtaining earth or other materials, either within or without the corporate limits of the municipality, with which to construct, widen, raise, strengthen, improve, or maintain those levees, protective embankments, and structures.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-112-7) (from Ch. 24, par. 11-112-7)
Sec. 11-112-7. The levee tax provided for by Section 11-112-3 shall not be levied and collected for any year until the question of its levy for that year has been certified by the clerk and submitted to a vote of the electors and has received the affirmative vote of a majority of the electors voting upon the question.
(Source: P.A. 81-1489.)

(65 ILCS 5/11-112-8) (from Ch. 24, par. 11-112-8)
Sec. 11-112-8. Nothing contained in Sections 11-112-3 through 11-112-7 limits the powers granted to municipalities by Sections 11-112-1 and 11-112-2, or possessed by a municipality under this Code or any other Act.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/Art. 11 Div. 113 heading)

(65 ILCS 5/11-113-1) (from Ch. 24, par. 11-113-1)
Sec. 11-113-1. The corporate authorities of any municipality having a population less than 500,000, subject to the referendum provision of Section 11-113-2, may levy, annually, a tax of not to exceed .15% of the value, as equalized or assessed by the Department of Revenue, of all taxable property therein to provide for the expense of pumping to remove surface water and sewage due to flood conditions. Revenue raised by this tax cannot be transferred to any other fund in the municipality and can be used only for pumping necessitated by flood conditions. This tax shall be in addition to all taxes authorized by law to be levied and collected in the municipality and shall be in addition to the amount authorized to be levied for general purposes provided by Section 8-3-1.
The foregoing limitation upon tax rate may be increased or decreased according to the referendum provisions of the General Revenue Law of Illinois.
(Source: P.A. 81-1509.)

(65 ILCS 5/11-113-2) (from Ch. 24, par. 11-113-2)
Sec. 11-113-2. This Division 113 shall not be in force in any municipality until the question of its adoption is certified by the clerk and submitted to the electors of the municipality and approved by a majority of those voting on the question at an election in accordance with the general election law.
The question shall be in substantially the following form:
--------------------------------------------------------------
Shall Division 113 of the Illinois
Municipal Code permitting municipalities
to levy an additional annual tax of not YES
to exceed .15% for the purpose of
providing revenue for pumping surface -------------------
water and sewage brought about by flood
conditions be adopted by the City NO
(Village or Incorporated Town, as the
case may be) of ....?
--------------------------------------------------------------
If a majority of the votes cast on the question is in favor of adopting this Division 113, then such division shall be adopted. It shall be in force in the adopting municipality for the purpose of the fiscal years succeeding the year in which the election is held.
(Source: P.A. 81-1489.)

(65 ILCS 5/Art. 11 Div. 113.1 heading)

(65 ILCS 5/11-113.1-1) (from Ch. 24, par. 11-113.1-1)
Sec. 11-113.1-1. A non-home rule municipality located at least partly in a county which is preparing a stormwater management plan in accordance with Section 5-1062 of the Counties Code may levy a tax upon all taxable property within its corporate limits, at a rate not to exceed 0.06% if the municipality owns and operates a wastewater treatment plant, and at a rate not to exceed 0.03% if it does not, of the value, as equalized or assessed by the Department of Revenue, of all taxable property within the municipality, for the purposes of implementing the stormwater management plan, improving storm sewer and combined sewer facilities, protecting sanitary sewage treatment works from the 100-year frequency flood, and acquiring lands, buildings and properties in the 100-year floodplain, paying the principal of and interest on any bonds issued pursuant to this Section for any of the foregoing purposes, and paying the principal of, premium, if any, and interest on, and any fees relating to, any loan made to such municipality by the Illinois Finance Authority, pursuant to the Illinois Finance Authority Act for any of the foregoing purposes, or any bond, note or other evidence of indebtedness of such municipality issued in connection with any such loan. Such tax shall be in addition to all other taxes authorized by law to be levied and collected in such municipality and shall be in addition to the maximum tax rate authorized by law for general municipal purposes. The limitations on tax rate provided in this Section may be increased or decreased by referendum in accordance with the provisions of Sections 18-120, 18-125, and 18-130 of the Property Tax Code.
However, unless the municipality is located at least partly in a township declared after July 1, 1986 by presidential declaration to be a disaster area as a result of flooding, the tax authorized by this Section shall not be levied until the question of its adoption, either for a specified period or indefinitely, has been submitted to the electors thereof and approved by a majority of those voting on the question. This question may be submitted at any election held in the municipality after the adoption of a resolution by the governing body of the municipality providing for the submission of the question to the electors of the municipality. The governing body of the municipality shall certify the resolution and proposition to the proper election officials, who shall submit the proposition at an election in accordance with the general election law. If a majority of the votes cast on the question is in favor of the levy of such tax, it may thereafter be levied in such municipality for the specified period or indefinitely, as provided in the proposition. The question shall be put in substantially the following form:
--------------------------------------------------------------
Shall an annual tax be levied
for stormwater management purposes YES
(for a period of not more than
...... years) at a rate not exceeding -------------------
.....% of the equalized assessed
value of the taxable property of NO
(municipality)?
--------------------------------------------------------------
Any municipality in a county which has established a stormwater management planning committee in accordance with Section 5-1062 of the Counties Code is hereby authorized to borrow money and to issue its bonds for the purposes of implementing the stormwater management plan, improving storm sewer and combined sewer facilities, protecting sanitary sewage treatment works from the 100-year frequency flood, and acquiring lands, buildings and properties in the 100-year floodplain.
Any municipality in a county which has established a stormwater management planning committee in accordance with Section 5-1062 of the Counties Code is hereby further authorized to borrow money from the Illinois Finance Authority for the purpose of financing the protection of storm sewer outfalls, the construction of adequate storm sewer outfalls and the provision for flood protection of sanitary sewage treatment plants, pursuant to the Illinois Finance Authority Act, and is hereby authorized to enter into loan agreements and other documents with the Illinois Finance Authority and to issue its bonds, notes or other evidences of indebtedness to evidence its obligation to repay such loan to the Illinois Finance Authority. Without the submission of the question to the electors, notwithstanding any other provision of law to the contrary, such municipality is hereby authorized to execute such loan agreements and other documents and to issue such bonds, notes or other evidences of indebtedness, which loan agreements, documents, bonds, notes or other evidences of indebtedness may bear such date or dates, may bear interest at such rate or rates, payable at such time or times, may mature at any time or times not later than 40 years from the date of issuance, may be payable at such place or places, may be payable from any funds of such municipality on hand and lawfully available therefor, including without limitation the taxes levied pursuant to this Section or from any other taxes or revenues of such municipality pledged to their payment, may be negotiated at such price or prices, may be executed in such manner, may be subject to redemption prior to maturity, may be in such form, may be secured, and may be subject to such other terms and conditions, all as may be provided in a resolution or ordinance authorizing the execution of any such loan agreement or other document or the issuance of such bonds, notes or other evidences of indebtedness.
(Source: P.A. 93-205, eff. 1-1-04.)

(65 ILCS 5/Art. 11 Div. 114 heading)

(65 ILCS 5/11-114-1) (from Ch. 24, par. 11-114-1)
Sec. 11-114-1. The corporate authorities of a municipality with a population of less than 500,000 which (1) is bounded by or through which flows a river, or (2) is contiguous to or contains within its corporate limits a portion of a navigable lake, may provide by ordinance for the creation of a levee improvement commission, consisting of four members and a chairman. The mayor or president, with the approval of the corporate authorities, shall appoint the 4 members of the commission. The mayor or president shall be ex-officio chairman of the commission.
The members of the levee improvement commission shall be electors of the municipality, and shall serve without compensation. Their terms of office shall be fixed by the ordinance creating the commission. Before entering upon their duties, the members shall execute a bond, payable to the municipality, in the sum of $2,000, conditioned upon the performance of their duties.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-114-2) (from Ch. 24, par. 11-114-2)
Sec. 11-114-2. The levee improvement commission has full control and supervision of all improvements, docks, levees, industrial developments and facilities, including terminals and parks, on the river front or lake shore, and the land, whether developed or undeveloped, approximate to the river front or lake shore, located within the corporate limits of the municipality.
All money derived from the tax or the sale of bonds authorized by Section 11-114-3 shall be under the control of the commission and shall be expended only upon the warrants of the commission for the purpose authorized by this Division 114.
The commission may expend money over which it has control, for the construction, operation, or maintenance of improvements, docks, levees, industrial developments and facilities, including terminals and parks, on the river front or lake shore, or of land over which the commission has control.
The commission may lease any property over which it has control and fix the terms of the lease, subject to the approval of the corporate authorities.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-114-3) (from Ch. 24, par. 11-114-3)
Sec. 11-114-3. Subject to the provisions of this Division 114 the corporate authorities of any municipality specified in this Division 114 may issue bonds for the purposes authorized. These bonds shall (1) be issued in the name of the municipality, (2) be attested by the municipal clerk, (3) bear interest at a rate of not to exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, payable annually, and (4) mature at such time not exceeding 20 years from the date thereof, as is specified in the bonds. The proceeds of the bonds shall be used exclusively for the purposes authorized by this Division 114.
An annual tax which, when considered in the aggregate for the period for which the bonds are issued, will be sufficient to pay the principal and interest of the bonds, may be levied for the payment thereof.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
Any bonds issued under this Section as limited bonds as defined in Section 3 of the Local Government Debt Reform Act shall comply with the requirements of the Bond Issue Notification Act.
(Source: P.A. 89-655, eff. 1-1-97.)

(65 ILCS 5/Art. 11 Div. 114.1 heading)

(65 ILCS 5/11-114.1-1) (from Ch. 24, par. 11-114.1-1)
Sec. 11-114.1-1. The corporate authority of a municipality which is subject to the hazards of flooding due to the existence within or near its borders of a natural waterway shall prominently post copies of the most recent Flood Insurance Rate Maps, issued by the Federal Emergency Management Agency, in the municipal hall. At least once every 5 years, the corporate authority shall replace each posted map with the most recently issued map.
(Source: P.A. 85-854.)

(65 ILCS 5/Art. 11 Div. 115 heading)

(65 ILCS 5/11-115-1) (from Ch. 24, par. 11-115-1)
Sec. 11-115-1. Whenever the State of Illinois appropriates money for the purpose of aiding in the construction of or for the purpose of constructing works to protect against floods, the corporate authorities of any municipality benefited, or to be benefited, by that protection have the power to contract with the State of Illinois through the department charged with the construction of those works for the taking over and maintenance thereof. Such a contract may be entered into either before or after the works have been constructed.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/Art. 11 Div. 115.1 heading)

(65 ILCS 5/11-115.1-1) (from Ch. 24, par. 11-115.1-1)
Sec. 11-115.1-1. Any city, village or incorporated town, may enter into contracts or agreements with, and give assurances to, the United States that it will with reference to any flood control project constructed or to be constructed by the United States and so located as to furnish protection to the city, village or incorporated town from floods,
(1) Provide without cost to the United States all lands, easements, and rights-of-way necessary for the construction of the project and for the subsequent maintenance and operation of the project.
(2) Contribute such part of the first cost of construction of such project as shall be agreed upon with the United States, either in cash or in credits, for purchase of material or performance of work forming part of the project, such first cost to be the sum allowed and approved by the Secretary of Defense.
(3) Hold and save the United States free and harmless from claims for damages to any property resulting from construction of the works of the project, except damages for breach of contract between the United States and third parties and to which the city, village or incorporated town is not a party and damages arising from the negligence of the United States, its servants, agents or employees, where the laws of the United States give a right of action against the United States.
(4) Maintain and operate all the works after completion of the project, in accordance with regulations prescribed by the Secretary of Defense.
(5) Establish and enforce flood channel limits approved by the Secretary of Defense for the protection of any flood channel, against further encroachments.
(6) Prevent dumping of waste material or the creation of fills within any flood channel limits.
(7) Regulate under approval of the Secretary of Defense the construction or reconstruction of bridges or other structures crossing any waterway.
(8) Restrict further residential development in the area protected unless the city, village or incorporated town or local interests elect to make sufficient additional contribution to permit construction of the project for a higher degree of protection substantially as recommended by the Chief of Engineers of the United States Army and approved by the Secretary of Defense.
(Source: Laws 1963, p. 852.)

(65 ILCS 5/11-115.1-2) (from Ch. 24, par. 11-115.1-2)
Sec. 11-115.1-2. Any city, village or incorporated town, entering into any contract or agreement with or giving any assurance to the United States as herein authorized, is given full power and authority to perform and do all acts necessary to comply with the terms of any such contract, agreement or assurance, to the same extent as if such power and authority were expressly granted with reference to the different subject matters enumerated in Section 11-115.1-1.
(Source: Laws 1963, p. 852.)

(65 ILCS 5/11-115.1-3) (from Ch. 24, par. 11-115.1-3)
Sec. 11-115.1-3. Nothing in this Division 115.1 shall be construed to limit or qualify any powers or authority conferred on any department of the State of Illinois by any other law or statute.
(Source: Laws 1963, p. 852.)

(65 ILCS 5/Art 11 prec Div 116 heading)

(65 ILCS 5/Art. 11 Div. 116 heading)

(65 ILCS 5/11-116-1) (from Ch. 24, par. 11-116-1)
Sec. 11-116-1. Subject to the provisions of this Division 116, a municipality with a population of less than 100,000 may erect monuments or memorials in honor of its soldiers and sailors or in honor of any one or more of its notable or distinguished persons.
To defray the cost of constructing such a monument or memorial the municipality may levy a direct tax of not more than .01% of the value, as equalized or assessed by the Department of Revenue, of all taxable property within the corporate limits of the municipality. This tax shall be in addition to the taxes now or hereafter authorized by law to be levied and collected by the municipality and shall be in addition to the amount authorized to be levied for general purposes as provided by Section 8-3-1.
The foregoing limitation upon tax rate may be increased or decreased according to the referendum provisions of the General Revenue Law of Illinois.
(Source: P.A. 81-1509.)

(65 ILCS 5/11-116-2) (from Ch. 24, par. 11-116-2)
Sec. 11-116-2. When the petition specified in this Division 116 is filed with the municipal clerk of a municipality specified in this Division 116, the question of erecting a monument or memorial shall be certified by the clerk and submitted to the electors of the municipality. The question shall be in substantially the following form:
--------------------------------------------------------------
Shall a monument (or memorial
be erected in honor of YES
....... (insert for whom to be ---------------------------
erected) by .......... (insert
name of the municipality) at a NO
cost not to exceed $....?
--------------------------------------------------------------
If a majority of those voting on the question vote yes, the corporate authorities shall have the monument or memorial erected and, if necessary, shall levy and collect, in the same manner as other general taxes are levied and collected, a tax sufficient to raise the amount specified in the petition, and to provide for the maintenance of the memorial.
(Source: P.A. 98-312, eff. 8-12-13.)

(65 ILCS 5/11-116-3) (from Ch. 24, par. 11-116-3)
Sec. 11-116-3. The petition referred to in Section 11-116-3 shall be signed by not less than 100 electors of the municipality in which the specified question is to be voted upon. The petition shall state the specific purpose for which the proposed monument or memorial is to be erected, whether in honor of the soldiers and sailors of the municipality or in honor of any one or more of its notable and distinguished persons, and shall specify the amount of money to be expended for the erection of the proposed monument or memorial. The cost of the monument or memorial, however, shall not exceed the amount authorized by referendum.
(Source: P.A. 76-1234.)

(65 ILCS 5/11-116-4) (from Ch. 24, par. 11-116-4)
Sec. 11-116-4. All municipalities whose electors have approved the erection of a monument or memorial under "An Act to authorize cities, villages and incorporated towns having a population of less than one hundred thousand to erect monuments and memorials," approved May 10, 1919, as amended, may continue to levy the tax thereby authorized as long as its levy would be authorized if the monument or memorial had been erected under the provisions of this Division 116.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/Art 11 prec Div 117 heading)

(65 ILCS 5/Art. 11 Div. 117 heading)

(65 ILCS 5/11-117-1) (from Ch. 24, par. 11-117-1)
Sec. 11-117-1. Subject to the provisions of this Division 117, any municipality may (1) acquire, construct, own and operate within the corporate limits of the municipality any public utility the product or service of which, or a major portion thereof, is or is to be supplied to the municipality or its inhabitants and may contract for, purchase and sell the product or service of any such utility; provided, however, that any municipality may acquire, construct, own and operate without the corporate limits of any municipality any public utility for the transportation of persons; (2) acquire, construct, own, maintain and operate without the corporate limits of any municipality any electric power lines or substations necessary solely to provide power or a source of power for such municipality, and, when it is found necessary and in the public interest by the Illinois Commerce Commission, to acquire by eminent domain any property without the corporate limits of any municipality for such purposes, but no new customer which an electric supplier is entitled to serve under the Electric Supplier Act may be served from any line, lines or other facilities located without the corporate limits of a municipality unless waiver to serve such a customer is given in writing by the electric supplier; (3) lease any public utility owned by the municipality to any corporation organized under the laws of this state for the purpose of operating that public utility, for a period not longer than 20 years; (4) fix the rates and charges for the product sold and the services rendered by any such public utility; and (5) make all needful rules and regulations in relation thereto.
However, no municipality shall acquire or operate a public utility for or in connection with the transportation of persons under the provisions of this Division 117 if there is operating in such municipality any other publicly or privately owned public utility that provides such a service; and no municipality located within or partly within a county having 400,000 or more inhabitants may acquire by eminent domain any land or right of way for any electrical power line or substation outside of its corporate limits.
(Source: P.A. 77-2465.)

(65 ILCS 5/11-117-1.1)
Sec. 11-117-1.1. Service area agreement with electric cooperative.
(a) The General Assembly declares it to be in the public interest that a municipality and an electric cooperative (as defined in the Electric Supplier Act) may voluntarily enter into an agreement defining the geographic areas in which each party shall provide retail electric service, and, if agreed, such service may be exclusive. This authority is in the public interest for the following reasons:
(1) To avoid duplication of facilities for the

production, transmission, sale, delivery, or furnishing of electricity.

(2) To minimize disputes between (i) municipalities

that own and operate a municipal utility for the purpose of providing retail electric service and (ii) electric cooperatives concerning the provision of electric service, since these disputes may result in inconvenience and diminished efficiency in providing electric service to the public.

(3) To provide for the orderly and controlled growth

of municipalities and surrounding areas.

(4) To recognize and protect the investment and

commitment of municipalities and electric cooperatives to provide retail electric service within their respective service areas.

(b) An agreement entered into under this Section may cover geographic areas both within and without the corporate limits of a municipality.
(c) An agreement entered into under this Section shall be subject to the approval of the Illinois Commerce Commission. An approved agreement may be enforced only by a party to the agreement by the filing of a complaint for interpretation with the Illinois Commerce Commission. The jurisdiction and authority of the Illinois Commerce Commission over any municipality which owns and operates a municipal utility for the purpose of providing retail electric service shall be strictly limited to the approval of the agreement and the interpretation of the agreement's terms. The Commission shall have no other jurisdiction over or authority to review or approve the construction of any project or operations of any municipality which is or may be a party to an agreement under this Section or joint action agency to which the municipality may be a member except to the extent now required in connection with the initiation of proceedings in eminent domain. In a proceeding to approve an agreement or interpret the terms of an agreement, the agreement shall be construed consistently with the public policy of this State as set forth in this Section.
(d) The provisions of this Section are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 88-335.)

(65 ILCS 5/11-117-2) (from Ch. 24, par. 11-117-2)
Sec. 11-117-2. The term "public utility," when used in this Division 117, means and includes any plant, equipment, or property, and any franchise, license, or permit, used or to be used (1) for or in connection with the transportation of persons or property, or the conveyance of telegraph or telephone messages; or (2) for the production, storage, transmission, sale, delivery, or furnishing of cold, heat, light, power, water, or for the conveyance of oil or gas by pipe lines; or (3) for the storage or warehousing of goods; or (4) for the conduct of the business of a wharfinger.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-117-3) (from Ch. 24, par. 11-117-3)
Sec. 11-117-3. No municipality shall proceed to acquire or construct any public utility under the provisions of this Division 117 until an ordinance of the corporate authorities providing therefor has been duly passed. This ordinance shall set forth the action proposed, shall describe the plant, equipment, and property proposed to be acquired or constructed, and shall provide for the issuance of bonds, mortgage certificates, or special assessment bonds, as authorized in this Division 117.
This ordinance shall not become effective until the question of its adoption is submitted to a referendum vote of the electors of the municipality. The municipal clerk shall certify the question for submission to the vote of the electors of the municipality upon an initiating ordinance adopted by the corporate authorities.
The question shall be in substantially the following form:
--------------------------------------------------------------
Shall the ordinance (stating YES
the nature of the proposed ---------------------------
ordinance) be adopted? NO
--------------------------------------------------------------
If a majority of the electors voting on the question of the adoption of the proposed ordinance vote in favor thereof, the ordinance shall thereupon become a valid and binding ordinance of the municipality.
Prior to the referendum upon this ordinance, the municipal clerk shall have the ordinance published at least once in one or more newspapers published in the municipality, or, if no newspaper is published therein, then in one or more newspapers with a general circulation within the municipality. This publication shall be not more than 30 nor less than 15 days in advance of the election.
(Source: P.A. 81-1489.)

(65 ILCS 5/11-117-4) (from Ch. 24, par. 11-117-4)
Sec. 11-117-4. No municipality shall proceed to operate for hire any public utility for the use or benefit of private consumers or users, or charge for such consumption or use, unless the proposition to operate has first been submitted to the electors of the municipality as a separate proposition and approved by a majority of those voting thereon. The proposition shall be submitted in accordance with the provisions of Section 11-117-3. But any municipality, without such submission and approval, may sell for heat, light or power within or without the corporate limits of the municipality, electricity generated in any electric lighting plant owned and operated by the municipality for the municipality's own use. Also any municipality, without such submission and approval, may sell water within and outside the corporate limits of the municipality from any water plant owned and operated by the municipality, and for this purpose shall have power to acquire by agreement, purchase or condemnation, rights of way not more than 35 miles beyond its corporate limits in the streets, alleys or other public ways of any city, village or incorporated town or in unincorporated territory, even though such city, village or incorporated town or unincorporated territory to be served is not contiguous to the municipality, convenient and necessary for this purpose and to lay mains and construct and operate pumping stations, reservoirs and other necessary appurtenances therein. Provided, further, that where such municipality has laid mains and constructed and operated pumping stations, reservoirs and other necessary appurtenances, it may enter into contracts at a higher water rate than the existing metered rate for like consumers within the municipality, to allow the municipality to obtain a fair return to cover the cost of financing, constructing, operating and maintaining the improved facilities, and in the event such rates are not agreed upon by the parties, such rates shall be fixed and determined by the circuit court of the county in which the municipality which has financed, constructed, operated and maintained the improved facilities is located; but this proviso shall not impair the right of a municipal corporation to obtain water at the existing metered rate for like consumers as is provided in Section 26 of "An Act to create sanitary districts and to remove obstructions in the Des Plaines and Illinois Rivers", approved May 29, 1889, as heretofore and hereafter amended.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-117-5) (from Ch. 24, par. 11-117-5)
Sec. 11-117-5. No ordinance authorizing the lease of any public utility owned by a municipality for a longer period than 5 years, nor any ordinance renewing any such lease, shall go into effect until the expiration of 30 days after its passage. The publication of the ordinance shall be accompanied by a notice of (1) the specific number of voters required to sign a petition requesting the question of authorizing the lease or renewing the lease of a public utility owned by a municipality for more than 5 years to be submitted to the electors; (2) the time in which such petition must be filed; and (3) the date of the prospective referendum. The municipal clerk shall provide a petition form to any individual requesting one. If, within this 30 days, there is filed with the municipal clerk of the municipality a petition signed by electors of the municipality equal in number to 10% or more of the number of registered voters in the municipality, asking that the ordinance be submitted to popular vote, then the ordinance shall not go into effect unless the question of its adoption is first submitted to the electors of the municipality and approved by a majority of those voting thereon. The question shall be submitted in accordance with the provisions of Section 11-117-3.
(Source: P.A. 87-767.)

(65 ILCS 5/11-117-6) (from Ch. 24, par. 11-117-6)
Sec. 11-117-6. (a) Any municipality may incorporate in any grant to a public utility company reservation of the right on the part of the municipality to take over all or any part of the property, plant, or equipment used in the operation of that public utility company, at or before the expiration of the grant, upon such terms and conditions as may be provided in the grant. Any municipality also may provide in any such grant that if such a reserved right is not exercised by the municipality, and if the municipality grants the right to another person to operate a utility in the streets and parts of streets occupied by its grantee under the former grant, the new grantee shall purchase and take over the property located in those streets and parts of streets upon the terms which the municipality might have taken it over.
(b) Except as provided in Sections 11-117-1.1 and 11-117-7.1, any municipality that owns or operates a municipal electric utility shall have the exclusive right to provide electric service to all customers within its municipal limits and to customers at metered locations outside its municipal limits that it is serving on the effective date of this amendatory Act of 1996. However, an investor-owned public utility providing electric service to customers at metered locations within the municipal limits on the effective date of this amendatory Act of 1996 or to customers at metered locations that are annexed by the municipality after the effective date of this amendatory Act of 1996 may continue to provide service to those residential customers at such metered locations and shall continue to provide service to those nonresidential customers at such metered locations within the municipal limits on the effective date of this amendatory Act of 1996. In addition, an investor-owned public utility providing electric service to nonresidential customers at metered locations in areas annexed after the effective date of this amendatory Act of 1996 shall continue to provide service to those nonresidential customers at such metered locations for a period of 2 years after the date of annexation. After the 2-year period, the investor-owned public utility may continue to provide service to those nonresidential customers. At any time during this 2-year period the nonresidential customer may apply for service from a municipal utility and the investor-owned public utility shall promptly and consistent with prudent utility practice facilitate such transfer to be effective as soon as practicable upon the expiration of the 2-year period.
(c) A municipality that owns or operates a municipal natural gas utility shall have the exclusive right to provide natural gas service to all customers at metered locations that it is serving on the effective date of this amendatory Act of 1996, whether those customers are within the municipal limits of the municipality or at metered locations outside the municipal limits. However, an investor-owned public utility providing natural gas service to customers at metered locations within the municipal limits on the effective date of this amendatory Act of 1996 or to customers at metered locations that are annexed by the municipality after the effective date of this amendatory Act of 1996 may continue to provide service to those customers.
(d) Notwithstanding subsections (b) and (c) of this Section, any municipality may enter into an agreement with or grant a franchise to any public utility defining the geographic areas in which each party, as between themselves, may provide retail utility services, and the agreement or franchise may provide for exclusive or non-exclusive service territories, or both, for the parties. An agreement entered into under this Section may cover geographic areas both within and outside the corporate limits of a municipality. Any agreement entered into under this subsection which provides for exclusive service territories shall be subject to approval by the Illinois Commerce Commission. The Illinois Commerce Commission's jurisdiction and authority over municipalities under this subsection shall be strictly limited to the approval of the agreement. Nothing in this subsection (d) shall be construed to give a municipality the authority to grant to a public utility the right to provide utility service in areas other than those for which the public utility holds a certificate of public convenience and necessity from the Illinois Commerce Commission.
(e) Any dispute between a municipality and a public utility regarding retail utility services to a customer and any dispute regarding enforcement or interpretation of any agreement entered into or franchise granted under this Section shall be brought in the circuit court of the County in which the municipality is located, and the circuit courts of this State shall have the jurisdiction and authority to determine the rights of the parties in those matters.
(f) The provisions of this Section are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 89-523, eff. 7-19-96.)

(65 ILCS 5/11-117-7) (from Ch. 24, par. 11-117-7)
Sec. 11-117-7. Any municipality may acquire any public utility or any part thereof, authorized or operating in the municipality under a license, permit, or franchise, or operating in the municipality without any license, permit, or franchise, by any agreement with the public utility, or it may proceed to procure the condemnation of the same in the manner provided by law for the taking and condemning of private property for public use.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-117-7.1)
Sec. 11-117-7.1. Service rights in annexed areas; acquiring electric facilities after annexation.
(a) Consistent with the first paragraph of Section 5, and with Section 14, of the Electric Supplier Act, an electric cooperative (as defined in the Electric Supplier Act) providing service in an area which is annexed to or otherwise becomes located within an incorporated municipality that owns and operates a municipal utility for the purpose of providing retail electric services shall have the right to continue to provide service without authorization by the incorporated municipality to all existing premises being served and may provide service to new premises located in such area that can be served from the cooperative's primary distribution facilities in existence upon the date such area is annexed to or otherwise becomes located within an incorporated municipality. If necessary, the cooperative may maintain or upgrade existing facilities or rebuild facilities to provide adequate and reliable service to customers served or to be served as permitted under this Section. The cooperative shall not extend primary distribution facilities into or within such area unless the cooperative is or shall become authorized to do so by the incorporated municipality.
(b) Customers receiving service from an electric cooperative at premises located in an area that is annexed to or otherwise becomes located within an incorporated municipality that owns and operates a municipal utility for the purpose of providing retail electric service may elect to take service from either the cooperative or the municipality. Customers at new premises that may be served by an electric cooperative under subsection (a) may, at the time of connection, elect to take service from either the electric cooperative or the municipality. In all instances the customer's election of service supplier shall be binding upon the customer only for such time as the customer requires service at that premises. Subsequent customers at such premises shall have the same right of selection; provided, however, an electric cooperative providing service in an area which is annexed to or otherwise becomes located within an incorporated municipality is not obligated to provide retail electric service except as required under the Electric Supplier Act or the terms of a franchise granted by the incorporated municipality.
(c) If any facilities located in such area are or become unnecessary to provide service to a customer or customers as a result of a customer's election to receive service from either the electric cooperative or the municipality, the owner of the facilities may require the other supplier of electric service to acquire the facilities for an amount agreed upon by the parties or an amount equal to the present-day reproduction cost, new, of the facilities being acquired, less depreciation computed on a straight-line basis according to the seller's standard schedule of depreciation, multiplied by the factor 1.1, but no less than the cost to disconnect and remove the facilities if the supplier acquiring the facilities requires them to be removed by the selling supplier.
(d) The provisions of this Section are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 88-335.)

(65 ILCS 5/11-117-8) (from Ch. 24, par. 11-117-8)
Sec. 11-117-8. For the purpose of acquiring any public utility, or any part thereof, or property necessary or appropriate for the operation of any public utility, either by purchase, condemnation, or construction, any municipality may borrow money and issue negotiable bonds therefor, pledging the faith and credit of the municipality. But no such bonds shall be issued unless the proposition to issue the bonds has first been submitted to the electors of the municipality and approved by a majority of those voting thereon. The proposition shall be submitted in accordance with the provisions of Section 11-117-3. No such bonds shall be issued in an amount in excess of the cost of the municipality of the property for which the bonds are issued, and 10% of that cost in addition thereto.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-117-9) (from Ch. 24, par. 11-117-9)
Sec. 11-117-9. For the purpose of acquiring any public utility, or any part thereof, or property necessary or appropriate for the operation of any public utility, either by purchase, condemnation or construction, any municipality may issue and dispose of interest bearing certificates, hereinafter called public utility certificates. Under no circumstances shall these public utility certificates be or become an obligation or liability of the municipality or payable out of any general fund thereof. They shall be payable solely out of the revenue or income to be derived from the public utility for the acquisition of which they were issued. Such certificates shall not be issued and secured on public utility property in an amount in excess of the cost of the municipality of that property and 10% of that cost in addition thereto.
In order to secure the payment of these public utility certificates and the interest thereon, the municipality may convey, by way of mortgage or deed of trust, any or all of the public utility property acquired or to be acquired through the issuance thereof. Such a mortgage or deed of trust shall be executed in such manner as may be directed by law for the acknowledgment and recording of mortgages of real estate, and may contain such provisions and conditions not in conflict with the provisions of this Division 117 as may be deemed necessary to secure the payment of the public utility certificates described therein. Any such mortgage or deed of trust may grant a privilege or right to maintain and operate the public utility property covered thereby, for a period not exceeding 20 years from and after the date that that property may come into the possession of any person as the result of foreclosure proceedings. Such a privilege or right may include the right to fix the rates or charges which the person securing the property as the result of foreclosure proceedings shall be entitled to charge in the operation of that property for a period not exceeding 20 years.
Whenever and as often as default is made in the payment of any public utility certificate, issued and secured by a specific mortgage or deed of trust, or in the payment of the interest thereon when due, and the default has continued for the space of 12 months after notice thereof has been given to the mayor, and to the comptroller, if any, it is lawful for the mortgagee or trustee, upon the request of the holders of a majority in amount of the certificates issued and outstanding under the mortgage or deed of trust, to declare the whole of the principal of all of the certificates, which are unpaid, to be at once due and payable, and to proceed to foreclose the mortgage or deed of trust in any court of competent jurisdiction. At a foreclosure sale, the mortgagee or the holders of the unpaid certificates may become the purchaser or purchasers of the property, rights and privileges sold, if he or they are the highest bidders. Any public utility acquired under any such foreclosure shall be subject to regulation by the corporate authorities of the municipality to the same extent as if the right to construct, maintain, and operate that property had been acquired through a direct grant without the intervention of foreclosure proceedings.
However, no public utility certificates shall ever be issued by any municipality under the provisions of this Division 117 unless the question of the adoption of the ordinance of the corporate authorities authorizing the issuance thereof has first been submitted to the electors of the municipality and approved by a majority of the electors of the municipality voting upon the question. The question shall be submitted in accordance with the provisions of Section 11-117-3.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-117-10) (from Ch. 24, par. 11-117-10)
Sec. 11-117-10. The expense of acquiring any public utility, or any part thereof, or the property necessary or appropriate for the operation of any public utility, either by purchase, condemnation, or construction, or such part of the expense as may be just and reasonable, may be assessed in any municipality upon and collected from the property and real estate specially benefited thereby, if any, in such manner as is or may be provided by Article 9 for the making of special assessments for local improvements in that municipality.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-117-11) (from Ch. 24, par. 11-117-11)
Sec. 11-117-11. For the purpose of constructing water purification plants and acquiring or constructing wharves, piers, docks, levees, or in connection with wharves, piers, docks, levees, elevators, warehouses, vaults, or necessary and appropriate tracks or terminal facilities, any municipality may reclaim the submerged land under any public waters within the jurisdiction of or bordering upon the municipality, and thereupon shall be vested with the absolute title, in fee simple, to the land so reclaimed. For any of these purposes the municipality may acquire, by purchase, condemnation or otherwise, the title of private or public owners to land lying beneath those public waters, and also the riparian or other rights of the owners of the shore land abutting on those public waters, or in or over those public waters, or the submerged land under those waters. However, where any park district holds land abutting upon the shores of Lake Michigan adjacent to the submerged land intended to be reclaimed for the purpose of constructing water filtration plants, the approval of a plan by such park district showing the boundaries of the submerged land to be reclaimed and the character of buildings and structures to be erected thereon shall first be obtained prior to the reclamation of such submerged land by any municipality. Nothing contained in this section, however, shall give to any municipality the right to acquire submerged land from any park district where any grant heretofore has been made of this submerged land to the park district and the grant has been accepted by the park district.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-117-12) (from Ch. 24, par. 11-117-12)
Sec. 11-117-12. The charges fixed for the product supplied or the service rendered by any municipality shall be sufficient at least to bear all cost of maintenance and operation, to meet interest charges on the bonds and certificates issued on account thereof, and to permit the accumulation of a surplus or sinking fund to meet all unpaid bonds or certificates at maturity.
The corporate authorities of any municipality owning and operating a municipal utility plant shall, in addition to fixing utility rates, have the power to establish a service charge for the late payment of rates charged.
These amendatory Acts of 1971 and 1975 are not limits on any municipality which is a home rule unit.
(Source: P.A. 79-661.)

(65 ILCS 5/11-117-12.1) (from Ch. 24, par. 11-117-12.1)
Sec. 11-117-12.1. No gas or electric service furnished to residential users by a municipality shall be terminated for nonpayment of bills on: (i) any day when the National Weather Service forecast for the following 24 hours covering the area in which the residence is located includes a forecast that the temperature will be 20 degrees Fahrenheit or below; or (ii) any day preceding a holiday or a weekend when such a forecast indicates that the temperature will be 20 degrees Fahrenheit or below during the holiday or weekend.
This amendatory Act of 1979 applies to all municipalities that own or operate a public utility, including home rule units. However, nothing in this Section shall prevent any municipality from establishing more stringent measures.
(Source: P.A. 81-986.)

(65 ILCS 5/11-117-12.2)
Sec. 11-117-12.2. Military personnel in military service; no stoppage of gas or electricity; arrearage.
(a) In this Section:
"Military service" means any full-time training or duty, no matter how described under federal or State law, for which a service member is ordered to report by the President, Governor of a state, commonwealth, or territory of the United States, or other appropriate military authority.
"Primary occupant" means the current residential customer of record in whose name the account is registered with the municipality owning a public utility.
"Service member" means a resident of Illinois who is a member of any component of the U.S. Armed Forces or the National Guard of any state, the District of Columbia, a commonwealth, or a territory of the United States.
(b) No municipality owning a public utility shall stop gas or electricity from entering the residential premises of which a service member was a primary occupant immediately before the service member entered military service for nonpayment for gas or electricity supplied to the residential premises.
(c) Upon the return from military service of a residential consumer who is a service member, the municipality shall offer the residential consumer a period equal to at least the period of the residential consumer's military service to pay any arrearages incurred during the period of the residential consumer's military service. The municipality shall inform the residential consumer that, if the period the municipality offers presents a hardship to the consumer, the consumer may request a longer period to pay the arrearages.
(d) In order to be eligible for the benefits granted to a service member under this Section, a service member must provide the municipality owning a public utility with a copy of the orders calling the service member to military service in excess of 29 consecutive days or copies of orders further extending the service member's period of service and provide documentation that his or her military service materially affects his or her ability to pay for such services when due. In the event the service member no longer claims to be the primary occupant of the residential premises, or if the customer account of record changes, then the municipality owning a public utility may enforce all applicable rules, regulations, and tariffs.
(e) A violation of this Section constitutes a civil rights violation under the Illinois Human Rights Act.
All proceeds from the collection of any civil penalty imposed under this subsection shall be deposited into the Illinois Military Family Relief Fund.
(Source: P.A. 97-913, eff. 1-1-13.)

(65 ILCS 5/11-117-13) (from Ch. 24, par. 11-117-13)
Sec. 11-117-13. Any municipality, owning a public utility, shall keep the accounts for each public utility distinct from other municipal accounts and in such manner as to show the true and complete financial results of municipal ownership or ownership and operation, as the case may be. These accounts shall be so kept as to show (1) the actual cost of the municipality of each public utility owned; (2) all costs of maintenance, extension, and improvement; (3) all operating expenses of every description, in case of municipal operation; (4) the amounts set aside for sinking fund purposes; (5) if water or other service is furnished for the use of a public utility without charge, as nearly as possible, the value of that service and also the value of any similar service rendered by each public utility to any other municipal department without charge; (6) reasonable allowances for interest, depreciation, and insurance; and (7) estimates of the amount of taxes that would be chargeable against each public utility if owned by a private corporation.
The corporate authorities shall print annually for public distribution, a report, in the form specified in this Section, showing the financial results of the municipal ownership or ownership and operation. The accounts of each public utility shall be examined once each year by a licensed Certified Public Accountant permitted to perform audits under the Illinois Public Accounting Act who shall report to the corporate authorities the results of his examination. This accountant shall be selected in such manner as the corporate authorities may direct, and he shall receive for his services such compensation, to be paid out of the revenue from each public utility, as the municipality may prescribe.
(Source: P.A. 94-465, eff. 8-4-05.)

(65 ILCS 5/11-117-14) (from Ch. 24, par. 11-117-14)
Sec. 11-117-14. No referendum for the acquisition, construction or operation of any public utility shall be held in any municipality within the 10 months' period next following a submission to and failure of approval by the electors therein of a proposition or ordinance to acquire, construct or operate a public utility for the rendition of like public utility service.
(Source: P.A. 81-1489.)

(65 ILCS 5/Art. 11 Div. 117.1 heading)

(65 ILCS 5/11-117.1-1)
Sec. 11-117.1-1. Terrorism prevention measures. A municipality that owns or operates a municipal utility may promulgate rules for the exclusion of any person, based upon criminal conviction information received about that person under the Criminal Identification Act, from all or a portion of any water treatment facility, water pumping station, electrical transfer station, electrical generation facility, natural gas facility, or any other utility facility owned or operated by the municipality. The rules must be promulgated by the appropriate municipal agency in cooperation with the principal law enforcement agency of the municipality and, in the case of rules concerning the exclusion of employees, in cooperation with bona fide collective bargaining representatives. The rules may apply to employees of the municipality, any other persons performing work at the facility, or any visitors to the facility. The rules must identify the types of criminal convictions that disqualify a person from entering a particular area, based solely on whether the person poses an unreasonable risk to the public safety because of the person's potential for future criminal conduct affecting a municipal utility facility. The rules may be amended from time to time and shall be available for inspection under the Freedom of Information Act.
(Source: P.A. 94-480, eff. 1-1-06.)

(65 ILCS 5/Art 11 prec Div 118 heading)

(65 ILCS 5/Art. 11 Div. 118 heading)

(65 ILCS 5/11-118-1) (from Ch. 24, par. 11-118-1)
Sec. 11-118-1. Any municipality is authorized to pay for the construction of a heating plant and system by the issuance and sale of revenue bonds payable solely from the revenue derived from the operation thereof. These bonds shall bear interest at the rate of not to exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, payable semi-annually, and shall mature within 20 years from the date thereof.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
The amendatory Acts of 1971, 1972 and 1973 are not a limit upon any municipality which is a home rule unit.
(Source: P.A. 86-4.)

(65 ILCS 5/11-118-2) (from Ch. 24, par. 11-118-2)
Sec. 11-118-2. The corporate authorities of any municipality availing itself of the provisions of this Division 118, shall adopt an ordinance describing in a general way the heating plant and system to be constructed and refer to the plans and specifications prepared for that purpose, which shall be open to the inspection of the public. This ordinance shall set out the estimated cost of the heating plant and system and fix the amount of bonds proposed to be issued, maturity, interest rate, and all details in respect thereof. Revenue bonds issued under this Division 118 shall be payable solely from the revenue derived from the heating plant and system. These bonds shall not in any event constitute an indebtedness of the municipality within the meaning of the constitutional provisions or limitations. It shall be plainly stated on the face of each bond that the bond has been issued under the provisions of this Division 118 and that it does not constitute an indebtedness of the municipality within any constitutional or statutory limitation.
After this ordinance has been adopted, it shall be published as provided in Section 1-2-4. After the expiration of 10 days from the date of this publication, the ordinance shall be in effect.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-118-3) (from Ch. 24, par. 11-118-3)
Sec. 11-118-3. Whenever revenue bonds have been issued under this Division 118, the entire revenue received thereafter from the operation of the heating plant and system shall be deposited in a separate fund, designated the heating fund of the municipality of ..... This revenue shall be used only in paying the cost of maintenance and operation of the heating plant and system and the principal of interest upon the bonds issued under this Division 118.
Rates charged for heating shall be sufficient to pay the cost of maintenance and operation and to pay the principal of and interest upon all bonds issued under this Division 118, for the construction of the heating plant and system. These rates shall not be reduced while any of these bonds are unpaid.
Revenue bonds issued under this Division 118 may be redeemed at any interest-paying date, by proceeding as follows: (1) a written notice shall be mailed to the holder of such a bond 30 days prior to an interest-paying date, notifying the holder that the bond will be redeemed on the next interest-paying date; or (2) if the holder of such a bond is unknown, then a notice describing the bond to be redeemed and the date of its redemption shall be published 30 days prior to an interest-paying date in one or more newspapers published in the municipality, or, if no newspaper is published therein, then in one or more newspapers with a general circulation within the municipality. In municipalities with less than 500 population in which no newspaper is published, publication may instead be made by posting a notice in 3 prominent places within the municipality. When notice has been mailed to the holder of such a bond, or when notice has been published in a newspaper, in case the holder of the bond is unknown, the bond shall cease bearing interest from and after the next interest-paying date.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-118-4) (from Ch. 24, par. 11-118-4)
Sec. 11-118-4. In case an officer whose signature appears on these bonds, or the coupons attached thereto, ceases to hold his office before the delivery of the bonds to the purchaser, his signature, nevertheless, shall be valid and sufficient for all purposes, to the same effect as if he had remained in his office until the delivery of the bonds. These bonds shall have all the qualities of negotiable paper under the law merchant and the negotiable instrument law.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-118-5) (from Ch. 24, par. 11-118-5)
Sec. 11-118-5. The electors of a municipality may adopt and become entitled to the benefits of this Division 118 in the following manner: whenever a number equalling 1,000, or one-eighth, whichever is less, of the electors of a municipality, voting at the last preceding election, petition the circuit court for the county in which that municipality is located, to order submitted to a vote of the electors of that municipality the proposition whether that municipality shall adopt and become entitled to the benefits of this Division 118, that court shall order this proposition certified and submitted accordingly, at an election in accordance with the general election law. If the proposition is not adopted at this election, it shall in like manner be submitted to a vote of the electors of that municipality upon order of that court upon like application at any succeeding election.
(Source: P.A. 81-1489.)

(65 ILCS 5/11-118-6) (from Ch. 24, par. 11-118-6)
Sec. 11-118-6. If a majority of the votes cast upon this proposition are in favor of the proposition, this Division 118 is adopted by that municipality. The mayor or president shall thereupon issue a proclamation declaring this Division 118 in force in that municipality.
A municipality which has adopted "An Act authorizing cities, villages and incorporated towns to issue revenue bonds for the purpose of constructing a heating plant and system," filed July 29, 1939, as amended, shall be treated as having adopted this Division 118 and bonds issued under that Act shall be treated as having been issued under this Division 118.
(Source: P.A. 81-1489.)

(65 ILCS 5/Art. 11 Div. 119 heading)

(65 ILCS 5/11-119-1) (from Ch. 24, par. 11-119-1)
Sec. 11-119-1. Every city or village owning and operating its electric light plant and system or its gas plant and system, may pay for improving, enlarging or extending the plant and system by the issuance and sale of revenue bonds. These bonds shall bear interest at a rate of not to exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, payable semi-annually, and shall mature within the period of usefulness of the project for which they are issued, such period of usefulness to be determined by the corporate authorities, but in no event more than 30 years from the date of completion of the project. The bonds shall be sold in such manner as the corporate authorities shall determine, except that if issued to bear interest at the rate of 7% annually, the bonds shall be sold for not less than par and accrued interest, and except that the selling price of bonds bearing less than 7% interest shall be such that the interest cost to the municipality of the money received from the sale of such bonds, shall not exceed 7% annually, computed to maturity according to standard tables of bond values.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
The amendatory Acts of 1971, 1972 and 1973 are not a limit upon any municipality which is a home rule unit.
(Source: P.A. 86-4.)

(65 ILCS 5/11-119-2) (from Ch. 24, par. 11-119-2)
Sec. 11-119-2. The corporate authorities of any city or village availing itself of the provisions of this Division 119 shall adopt an ordinance describing in a general way the improvements or extensions to be made. It shall not be necessary that the ordinance refer to plans and specifications nor that there be on file for public inspection prior to the adoption of such ordinance detailed plans and specifications of the project. The ordinance shall set out the estimated cost of the improvements or extensions and shall fix the amount of bonds proposed to be issued, the maturity, interest rate, and all details in respect thereof. Such ordinance, at the option of the municipality, may contain provisions which shall be part of the contract with the holders of the bonds as to: (1) The registration of the bonds as to principal only, or as to both principal and interest, and the interchangeability and exchangeability of the bonds. (2) The redemption of the bonds prior to maturity and the price, either at par or at a premium, at which they are redeemable. (3) The setting aside of reserves or sinking funds, and the regulation or disposition thereof. (4) Limitations upon the issuance of additional bonds payable from the revenues of the system, or upon the rights of the holders of these additional bonds. (5) Other agreements with the holders of the bonds, or covenants or restrictions necessary or desirable to safeguard the interests of these holders. After the ordinance has been adopted and approved it shall be published once in a newspaper published and having a general circulation in the municipality, or if there is no such newspaper, copies of the ordinance shall be posted in at least 4 public places within the municipality. The ordinance shall be in effect after the expiration of 10 days from the date of this publication.
Bonds issued under this Division 119 shall be payable solely from the revenue derived from the electric light plant and system, or the gas plant and system, as the case may be, and these bonds shall not in any event constitute an indebtedness of the municipality within the meaning of any constitutional or statutory limitation; provided, that bonds issued under this Division 119 may also be payable from funds pledged by the municipality issuing such bonds pursuant to the Illinois Finance Authority Act, and, notwithstanding such pledge of such funds, shall not in any event constitute an indebtedness of the municipality within the meaning of any constitutional or statutory limitation. It shall be plainly stated on the face of each bond that it has been issued under the provisions of this Division 119 and that it does not constitute an indebtedness of the municipality within any constitutional or statutory limitation.
(Source: P.A. 93-205, eff. 1-1-04.)

(65 ILCS 5/11-119-3) (from Ch. 24, par. 11-119-3)
Sec. 11-119-3. Whenever bonds are issued under this Division 119, sufficient revenue received thereafter from the operation of the electric light plant and system, or the gas plant and system, as the case may be, to pay the cost of maintenance and operation of the plant and system, and the principal of and interest on all obligations payable from the revenues of such plant and system, including the bonds issued hereunder, without limiting the generality of the foregoing, shall be deposited in a separate fund, designated as the electric light fund of ...., or the gas fund of ...., as the case may be. This fund shall be used only in paying (1) the cost of maintenance and operation of the plant and system, (2) principal of and interest upon obligations, in whatever form, of the municipality theretofore issued that are payable by their terms from this revenue, and (3) bonds issued under this Division 119.
Rates charged for electric current or gas shall be sufficient to pay the cost of maintenance and operation and to pay the principal of and interest upon all of the specified bonds and obligations.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-119-4) (from Ch. 24, par. 11-119-4)
Sec. 11-119-4. Revenue bonds issued hereunder at the option of the municipality, may be made callable prior to their maturity at a price of par and accrued interest, or at a stated premium, provided that in the event such bonds, or any of them, are so made callable, it shall be so stated on the face of each such bond.
Revenue bonds issued under the provisions of this Division 119 may be refunded in accordance with the provisions of Sections 8-4-14 through 8-4-23.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-119-5) (from Ch. 24, par. 11-119-5)
Sec. 11-119-5. In case any officer whose signature appears on the specified bonds or the coupons attached thereto ceases to hold his office before the delivery of the bonds to the purchaser, his signature nevertheless shall be valid and sufficient for all purposes, to the same effect as if he had remained in office until the delivery of the bonds. The specified bonds shall have all the qualities of negotiable paper under the law merchant and Article 3 of the Uniform Commercial Code.
(Source: P.A. 76-828.)

(65 ILCS 5/Art. 11 Div. 119.1 heading)

(65 ILCS 5/11-119.1-1) (from Ch. 24, par. 11-119.1-1)
Sec. 11-119.1-1. This Division shall be known and may be cited as the Illinois Joint Municipal Electric Power Act.
(Source: P.A. 83-997.)

(65 ILCS 5/11-119.1-2) (from Ch. 24, par. 11-119.1-2)
Sec. 11-119.1-2. The General Assembly finds:
(a) that adequate, economical and reliable sources of electrical energy are essential to the orderly growth and prosperity of municipalities in the State of Illinois and that a shortage of such sources would endanger the safety, health and welfare of the residents of the State of Illinois and the growth and development of its municipalities;
(b) that municipal utility systems operating in the State of Illinois for the purpose of supplying electrical energy have sustained greatly increased capital and operating costs, causing the postponement of construction of facilities and thereby adversely affecting the availability of adequate, economical and reliable sources of electrical energy;
(c) that it is desirable for the State of Illinois to authorize municipal utility systems to jointly plan, finance, own and operate facilities relating to electrical energy and the acquisition of fuel for the generation of electrical energy through the creation of joint agencies in order to achieve economies and efficiencies not possible for municipalities acting alone;
(d) that the joint planning, financing, ownership and operation of facilities relating to electrical energy and the acquisition of fuel for the generation of electrical energy and the issuance of revenue bonds as provided herein is for a public use and serves a valid public purpose and is a means of achieving economy, adequacy and reliability in the supply of electrical energy and meeting the future needs of the State of Illinois and its residents; and
(e) that the intent and policy of the General Assembly when enacting this Division is to enable municipal utility systems to jointly plan, finance, own and operate facilities for the generation and transmission of electrical power and energy and related facilities or other facilities necessary or convenient for the planning and operation of a system for the production and transmission of electrical power and energy.
(Source: P.A. 83-997.)

(65 ILCS 5/11-119.1-3) (from Ch. 24, par. 11-119.1-3)
Sec. 11-119.1-3. The following terms whenever used or referred to in this Division, shall have the following meanings unless the context requires otherwise:
(1) "Agency agreement" means the written agreement

between 2 or more municipalities establishing a municipal power agency.

(2) "Bonds" means revenue bonds, notes and other

evidences of obligations of a municipal power agency issued under the provisions of this Division.

(3) "Eligible utility" means a public agency or other

entity of any type, including an electric cooperative as defined in Section 3.4 of the Electric Supplier Act, which (i) owns, operates or controls any plant or equipment for the generation, transmission or distribution of electric power and energy in connection with the furnishing thereof for sale or resale or (ii) is an independent system operator within the electrical power system, a regional transmission organization within the electrical power system, or an entity that participates as a buyer or seller in an organized independent system operator market or regional transmission organization market.

(4) "Governing body" means, with respect to a

municipality, the council, city council, board of trustees, or other corporate authority of the municipality which exercises the general governmental powers of such municipality.

(5) "Municipal power agency" means a body politic and

corporate, municipal corporation and unit of local government of the State of Illinois organized in accordance with the provisions of this Division.

(6) "Municipality" means a city, village or

incorporated town in the State of Illinois owning or operating an electric utility which furnishes retail electric service to the public.

(7) "Project" means any plant, works, system,

facility, and real and personal property of any nature whatsoever, together with all parts thereof and appurtenances thereto, used or useful in the generation, production, distribution, transmission, purchase, sale, exchange or interchange of electrical energy and in the acquisition, extraction, conversion, transportation, storage or reprocessing of fuel of any kind for any such purposes, or any interest in, or right to the use, services, output or capacity, of any such plant, works, system or facilities.

(8) "Public agency" means any municipality, political

subdivision, municipal corporation, unit of local government, governmental unit, or public corporation operated by or pursuant to the laws of the State of Illinois, of another state or of the United States, and any state, the United States, and any commission, board, bureau or other body declared by the laws of any state or the United States to be a department, agency, or instrumentality thereof.

(Source: P.A. 100-177, eff. 1-1-18.)

(65 ILCS 5/11-119.1-4) (from Ch. 24, par. 11-119.1-4)
Sec. 11-119.1-4. Municipal Power Agencies.
A. Any 2 or more municipalities, contiguous or noncontiguous, and which operate an electric utility system, may form a municipal power agency by the execution of an agency agreement authorized by an ordinance adopted by the governing body of each municipality. The agency agreement may state:
(1) that the municipal power agency is created and

incorporated under the provisions of this Division as a body politic and corporate, municipal corporation and unit of local government of the State of Illinois;

(2) the name of the agency and the date of its

establishment;

(3) that names of the municipalities which have

adopted the agency agreement and constitute the initial members of the municipal power agency;

(4) the names and addresses of the persons initially

appointed in the ordinances adopting the agency agreement to serve on the Board of Directors and act as the representatives of the municipalities, respectively, in the exercise of their powers as members;

(5) the limitations, if any, upon the terms of office

of the directors, provided that such directors shall always be selected and vacancies in their offices declared and filled by ordinances adopted by the governing body of the respective municipalities;

(6) the location by city, village or incorporated

town in the State of Illinois of the principal office of the municipal power agency;

(7) provisions for the disposition, division or

distribution of obligations, property and assets of the municipal power agency upon dissolution; and

(8) any other provisions for regulating the business

of the municipal power agency or the conduct of its affairs which may be agreed to by the member municipalities, consistent with this Division, including, without limitation, any provisions for weighted voting among the member municipalities or by the directors.

B. The presiding officer of the Board of Directors of any municipal power agency established pursuant to this Division or such other officer selected by the Board of Directors, within 3 months after establishment, shall file a certified copy of the agency agreement and a list of the municipalities which have adopted the agreement with the recorder of deeds of the county in which the principal office is located. The recorder of deeds shall record this certified copy and list and shall immediately transmit the certified copy and list to the Secretary of State, together with his certificate of recordation. The Secretary of State shall file these documents and issue his certificate of approval over his signature and the Great Seal of the State. The Secretary of State shall make and keep a register of municipal power agencies established under this Division.
C. Each municipality which becomes a member of the municipal power agency shall appoint a representative to serve on the Board of Directors, which representative may be a member of the governing body of the municipality. Each appointment shall be made by the mayor, or president, subject to the confirmation of the governing body. The directors so appointed shall hold office for a term of 3 years, or until a successor has been duly appointed and qualified, except that the directors first appointed shall determine by lot at their initial meeting the respective directors which shall serve for a term of one, 2 or 3 years from the date of that meeting. A vacancy shall be filled for the balance of the unexpired term in the same manner as the original appointment.
The Board of Directors is the corporate authority of the municipal power agency and shall exercise all the powers and manage and control all of the affairs and property of the agency. The Board of Directors shall have full power to pass all necessary ordinances, resolutions, rules and regulations for the proper management and conduct of the business of the board, and for carrying into effect the objects for which the agency was established.
At the initial meeting of the Board of Directors to be held within 30 days after the date of establishment of the municipal power agency, the directors shall elect from their members a presiding officer to preside over the meetings of the Board of Directors and an alternative presiding officer and may elect an executive board. The Board of Directors shall determine and designate in the agency's bylaws the titles for the presiding officers. The directors shall also elect a secretary and treasurer, who need not be directors. The board may select such other officers, employees and agents as deemed to be necessary, who need not be directors or residents of any of the municipalities which are members of the municipal power agency. The board may designate appropriate titles for all other officers, employees, and agents. All persons selected by the board shall hold their respective offices during the pleasure of the board, and give such bond as may be required by the board.
D. The bylaws of the municipal power agency, and any amendments thereto, shall be adopted by the Board of Directors by a majority vote (adjusted for weighted voting, if provided in the Agency Agreement) to provide the following:
(1) the conditions and obligations of membership, if

any;

(2) the manner and time of calling regular and

special meetings of the Board of Directors;

(3) the procedural rules of the Board of Directors;
(4) the composition, powers and responsibilities of

any committee or executive board;

(5) the rights and obligations of new members, and

the disposition of rights and obligations upon termination of membership; and

(6) such other rules or provisions for regulating the

affairs of the municipal power agency as the board shall determine to be necessary.

E. Every municipal power agency shall maintain an office in the State of Illinois to be known as its principal office. When a municipal power agency desires to change the location of such office, it shall file with the Secretary of State a certificate of change of location, stating the new address and the effective date of change. Meetings of the Board of Directors may be held at any place within the State of Illinois, designated by the Board of Directors, after notice. Unless otherwise provided by the bylaws, an act of the majority of the directors present at a meeting at which a quorum is present is the act of the Board of Directors.
F. The Board of Directors shall hold at least one meeting each year for the election of officers and for the transaction of any other business. Special meetings of the Board of Directors may be called for any purpose upon written request to the presiding officer of the Board of Directors or secretary to call the meeting. Such officer shall give notice of the meeting to be held not less than 10 days and not more than 60 days after receipt of such request. Unless the bylaws provide for a different percentage, a quorum for a meeting of the Board of Directors is a majority of all members then in office. All meetings of the board shall be held in compliance with the provisions of "An Act in relation to meetings", approved July 11, 1957, as amended.
G. The agency agreement may be amended as proposed at any meeting of the Board of Directors for which notice, stating the purpose, shall be given to each director and, unless the bylaws prescribe otherwise, such amendment shall become effective when ratified by ordinances adopted by a majority of the governing bodies of the member municipalities. Each amendment, duly certified, shall be recorded and filed in the same manner as for the original agreement.
H. Each member municipality shall have full power and authority, subject to the provisions of its charter and laws regarding local finance, to appropriate money for the payment of the expenses of the municipal power agency and of its representative in exercising its functions as a member of the municipal power agency.
I. Any additional municipality which operates an electric utility system may join the municipal power agency, or any member municipality may withdraw therefrom upon the approval by ordinance adopted by the governing body of the majority of the municipalities which are then members of the municipal power agency. Any new member shall agree to assume its proportionate share of the outstanding obligations of the municipal power agency and any member permitted to withdraw shall remain obligated to make payments under any outstanding contract or agreement with the municipal power agency. Any such change in membership shall be recorded and filed in the same manner as for the original agreement.
J. Any 2 or more municipal power agencies organized pursuant to this Division may consolidate to form a new municipal power agency when approved by ordinance adopted by the governing body of each municipality which is a member of the respective municipal power agency and by the execution of an agency agreement as provided in this Section.
(Source: P.A. 96-204, eff. 1-1-10.)

(65 ILCS 5/11-119.1-5) (from Ch. 24, par. 11-119.1-5)
Sec. 11-119.1-5. Agencies. A. A municipal power agency shall have all the powers enumerated in this Section in furtherance of the purposes of this Division. In the exercise thereof it shall be deemed to be performing an essential governmental function and exercising a part of the sovereign powers of the State of Illinois, separate and distinct from member municipalities, and shall have the privileges, immunities and rights of a public body politic and corporate, municipal corporation and unit of local government, but shall not have taxing power. All powers of the municipal power agency shall be exercised by its Board of Directors unless otherwise provided by the bylaws.
B. A municipal power agency may plan, finance, acquire, construct, reconstruct, own, lease, operate, maintain, repair, improve, extend or otherwise participate in, individually or jointly with other persons, public agencies, eligible utilities or other entities of any type, one or more projects, proposed, existing or under construction, within or without the State of Illinois, acquire any interest in or any right to products and services of a project, purchase, own, sell, dispose of or otherwise participate in securities issued in connection with the financing of a project or any portion thereof, and may act as agent, or designate one or more persons, public agencies, eligible utilities or other entities of any type, whether or not participating in a project, to act as its agent, in connection with the planning, financing, acquisition, construction, reconstruction, ownership, lease, operation, maintenance, repair, extension or improvement of the project. Any acquisition by eminent domain under this subsection is subject to the provisions of Section 11-119.1-7.
C. A municipal power agency may investigate the desirability of and necessity for additional sources and supplies of electrical energy and fuel of any kind for such purpose, and make studies, surveys, and estimates as may be necessary to determine the feasibility and cost thereof.
D. A municipal power agency may cooperate with other persons public agencies, eligible utilities or other entities of any type in the development of sources and supplies of electrical energy and fuel of any kind for such purposes, and give assistance with personnel and equipment in any project.
E. A municipal power agency may apply for consents, authorizations or approvals required for any project within its powers and take all actions necessary to comply with the conditions thereof.
F. A municipal power agency may perform any act authorized by this Division through, or by means of, its officers, agents, or employees or by contract with others, including, without limitation, the employment of engineers, architects, attorneys, appraisers, financial advisors, and such other consultants and employees as may be required in the judgment of the municipal power agency, and fix and pay their compensation from funds available to the municipal power agency therefor.
G. A municipal power agency may, individually or jointly with other persons, public agencies, eligible utilities or other entities of any type, acquire, hold, use, and dispose of income, revenues, funds and money.
H. A municipal power agency may, individually or jointly with other persons, public agencies, eligible utilities or other entities of any type, acquire, own, hire, use, operate and dispose of personal property and any interest therein.
I. A municipal power agency may, individually or jointly with other persons, public agencies, eligible utilities or other entities of any type, acquire, own, use, lease as lessor or lessee, operate and dispose of real property and interests in real property, including projects existing, proposed or under construction, and make improvements thereon.
J. A municipal power agency may grant the use by franchise, lease or otherwise and make charges for the use of any property or facility owned or controlled by it.
K. A municipal power agency may borrow money and issue negotiable bonds, secured or unsecured, in accordance with this Division.
L. A municipal power agency may invest money of the municipal power agency not required for immediate use, including proceeds from the sale of any bonds, in such obligations, securities, and other investments as authorized by the provisions of "An Act relating to certain investments of public funds by public agencies", approved July 23, 1943, as amended.
M. A municipal power agency may exercise the power of eminent domain in accordance with the provisions of Section 11-119.1-7.
N. A municipal power agency may determine the location and character of, and all other matters in connection with, any and all projects it is authorized to acquire, hold, establish, effectuate, operate or control.
O. A municipal power agency may contract with any persons, public agencies, eligible utilities or other entities of any type for the planning, development, construction or operation of any project or for the sale, transmission or distribution of the products and services of any project, or for any interest therein or any right to the products and services thereof, on such terms and for such period of time as its Board of Directors shall determine; provided, however, contracts for the sale, transmission or distribution of electric power and energy may only be made with eligible utilities.
P. A municipal power agency may enter into any contract or agreement necessary, appropriate or incidental to the effectuation of its lawful purposes and the exercise of the powers granted by this Division, including without limitation, contracts or agreements for the purchase, sale, exchange, interchange, wheeling, pooling, transmission, distribution or storage of electrical energy, and fuel of any kind for any such purposes, within and without the State of Illinois, in such amounts as it shall determine to be necessary and appropriate to make the most effective use of its powers and to meet its responsibilities, on such terms and for such period of time as its Board of Directors determines. Any such contract or agreement may include provisions for requirements purchases, restraints on resale or other dealings, exclusive dealing, pricing, territorial division, and other conduct or arrangements which may have an anti-competitive effect.
Q. A municipal power agency may procure insurance against any losses in connection with its property, operations, or assets in such amounts and from such insurers as it deems desirable, or may self-insure against such losses.
R. A municipal power agency may contract for and accept any gifts or grants or loans of funds or property or financial or other aid in any form from any source, and may comply, subject to the provisions of this Division, with the terms and conditions thereof.
S. A municipal power agency may mortgage, pledge and grant a security interest in any or all of its real and personal property to secure the payment of its bonds or contracts.
T. That part of a project owned by a municipal power agency shall be exempt from property taxes. However, each municipal power agency owning all or any part of a project shall, in lieu of property taxes, pay to any governmental unit authorized to levy property taxes the amount which would be assessed as taxes on real property of a project if such project were otherwise subject to valuation and assessment. Such payments in lieu of taxes shall be due and shall bear interest if unpaid, as in the cases of taxes on other property. Payments in lieu of taxes made under this Division shall be treated in the same manner as taxes for purposes of all procedural and substantive provisions of law, except that no lien may be placed upon such property to enforce the payment of such taxes. The remedy for such payment shall be limited to mandamus or other civil action requesting an order directing the agency to pay such taxes and interest, if any.
U. No municipal power agency shall be authorized by this Division to sell energy directly to other than a member municipality or an eligible utility; provided further, that no such sale of energy is authorized except for the purpose of resale by such purchaser, or for use by the member municipality.
V. A municipal power agency may adopt a corporate seal, and may sue and be sued.
W. A municipal power agency may exercise all other powers not inconsistent with the Constitution of the State of Illinois or the United States Constitution, which powers may be reasonably necessary or appropriate for or incidental to effectuate its authorized purposes or to the exercise of any of the powers enumerated in this Division.
(Source: P.A. 83-997.)

(65 ILCS 5/11-119.1-6) (from Ch. 24, par. 11-119.1-6)
Sec. 11-119.1-6. A. A municipal power agency may from time to time issue its bonds in such principal amounts as the municipal power agency shall deem necessary to provide sufficient funds to carry out any of its corporate purposes and powers, including, without limitation, the acquisition, construction or termination of any project to be owned or leased, as lessor or lessee, by the municipal power agency, or the acquisition of any interest therein or any right to the products or services thereof, the funding or refunding of the principal of, redemption premium, if any, and interest on, any bonds issued by it whether or not such bonds or interest to be funded or refunded have or have not become due, the payment of engineering, legal and other expenses, together with interest to a date one year subsequent to the estimated date of completion of the project, the establishment or increase of reserves to secure or to pay such bonds or interest thereon, the providing of working capital and the payment of all other costs or expenses of the municipal power agency incident to and necessary or convenient to carry out its corporate purposes and powers.
B. Every issue of bonds of such municipal power agency shall be payable out of the revenues or funds of such municipal power agency, subject to any agreements with the holders of particular bonds pledging any particular revenues or funds. A municipal power agency may issue such types of bonds as it may determine, including bonds as to which the principal and interest are payable exclusively from the revenues from one or more projects, or from an interest therein or a right to the products and services thereof, or from one or more revenue producing contracts made by the municipal power agency, or its revenues generally. Any such bonds may be additionally secured by a pledge of any grant, subsidy, or contribution from any source or a pledge of any income or revenues, funds, or moneys of the municipal power agency from any source whatsoever.
C. All bonds of a municipal power agency shall have all the qualities of negotiable instruments under the laws of this State.
D. Bonds of a municipal power agency shall be authorized by ordinance of its Board of Directors and may be issued under such ordinance or under a trust indenture or other security agreement, in one or more series, and shall bear such date or dates, mature at such time or times within the estimated period of usefulness of the project involved and in any event not more than 40 years from the date thereof, bear interest at such rate or rates without regard to any limitation in any other law, be in such denominations, be in such form, either coupon or registered, carry such conversion, registration, and exchange privileges, have such rank or priority, be executed in such manner, be payable in such medium of payment at such place or places within or without the State of Illinois, be subject to such terms of redemption with or without premium, and contain or be subject to such other terms as the ordinance, trust indenture, or other security agreement may provide, and shall not be restricted by the provisions of any other law limiting the amounts, maturities, interest rates, or other terms of obligations of public agencies or private parties. The bonds shall be sold in such manner and at such price as the Board of Directors shall determine, at private or public sale.
E. Bonds of a municipal power agency may be issued and delivered notwithstanding that one or more of the officers executing them shall have ceased to hold office at the time the bonds are actually delivered.
F. Pending preparation of definitive bonds a municipal power agency may issue temporary bonds which shall be exchanged for the definitive bonds.
G. Bonds of a municipal power agency may be issued under the provisions of this Division without obtaining the consent of any department, division, commission, board, bureau, or agency of the State of Illinois and without any other proceeding or the happening of any other condition or occurrence except as specifically required by this Division.
H. The ordinance, trust indenture, or other security agreement under which any bonds are issued shall constitute a contract with the holders of the bonds and may contain provisions, among others, prescribing:
(1) the terms and provisions of the bonds;
(2) the mortgage or pledge of and the grant of a security interest in any real or personal property and all or any part of the revenue from any project or any revenue producing contract made by the municipal power agency to secure the payment of bonds, subject to any agreements with the holders of bonds which might then exist;
(3) the custody, collection, securing, investments, and payment of any revenues, assets, money, funds, or property with respect to which the municipal power agency may have any rights or interest;
(4) the rates or charges for electrical energy or other services rendered by the municipal power agency, the amount to be raised by the rates or charges, and the use and disposition of any or all revenue;
(5) the creation of reserves or sinking funds and the regulation and disposition thereof;
(6) the purposes to which the proceeds from the sale of any bonds then or thereafter to be issued may be applied, and the pledge of revenues to secure the payment of the bonds;
(7) the limitations on the issuance of any additional bonds, the terms upon which additional bonds may be issued and secured, and the refunding of outstanding bonds;
(8) the rank or priority of any bonds with respect to any lien or security;
(9) the creation of special funds or moneys to be held in trust or otherwise for operational expenses, payment, or redemption of bonds, reserves or other purposes, and the use and disposition of moneys held in such funds;
(10) the procedure by which the terms of any contract with or for the benefit of the holders of bonds may be amended or revised, the amount of bonds the holders of which must consent thereto, and the manner in which consent may be given;
(11) the definition of the acts or omissions to act which shall constitute a default in the duties of the municipal power agency to holders of its bonds, and the rights and remedies of the holders in the event of default, including, if the municipal power agency so determines, the right to accelerate the due date of the bonds or the right to appoint a receiver or receivers of the property or revenues subject to the lien of the ordinance, trust indenture, or other security agreement;
(12) any other or additional agreements with or for the benefit of the holders of bonds or any covenants or restrictions necessary or desirable to safeguard the interests of the holders;
(13) the custody of its properties or investments, the safekeeping thereof, the insurance to be carried thereon, and the use and disposition of insurance proceeds;
(14) the vesting in a trustee or trustees, within or without the State of Illinois, of such properties, rights, powers and duties in trust as the municipal power agency may determine; or the limiting or abrogating of the rights of the holders of any bonds to appoint a trustee, or the limiting of the rights, powers and duties of such trustee; or
(15) the appointment of and the establishment of the duties and obligations of any paying agent or other fiduciary within or without the State of Illinois.
I. For the security of bonds issued or to be issued by a municipal power agency, the municipal power agency may mortgage or execute deeds of trust of the whole or any part of its property and franchises. Any pledge of revenues, securities, contract rights or other personal property made by a municipal power agency pursuant to this Division shall be valid and binding from the date the pledge is made. The revenues, securities, contract rights or other personal property so pledged and then held or thereafter received by the municipal power agency or any fiduciary shall immediately be subject to the lien of the pledge without any physical delivery thereof or further act, and the lien of the pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the municipal power agency without regard to whether such parties have notice thereto. The ordinance, trust indenture, security agreement or other instrument by which a pledge is created shall be recorded in the county in which the principal office is located in the manner provided by law.
J. Neither the officials, the directors, nor the members of a municipal power agency nor any person executing bonds shall be liable personally on the bonds or be subject to any personal liability or accountability by reason of the issuance thereof. A municipal power agency shall have power to indemnify and to purchase and maintain insurance on behalf of any director, officer, employee, or agent of the municipal power agency, in connection with any threatened, pending, or completed action, suit, or proceeding.
K. A municipal power agency shall have power to purchase out of any funds available therefor, bonds, and to hold, pledge, cancel, or retire the bonds and coupons prior to maturity, subject to and in accordance with any agreements with the holders.
L. The principal of and interest upon any bonds issued by a municipal power agency shall be payable solely from the revenues or funds pledged or available for their payment as authorized in this Division. Each bond shall contain a statement that it constitutes an obligation of the municipal power agency issuing the bond, that the principal thereof and interest thereon are payable solely from revenues or funds of such municipal power agency and that neither the State of Illinois nor any political subdivision thereof, except the issuer, nor any municipality which is a member of the municipal power agency, is obligated to pay the principal or interest on the bonds and that neither the faith and credit nor the taxing power of the State of Illinois or any such political subdivision thereof or of any such municipality is pledged to the payment of the principal of or the interest on the bonds.
(Source: P.A. 83-997.)

(65 ILCS 5/11-119.1-7) (from Ch. 24, par. 11-119.1-7)
Sec. 11-119.1-7. Except as otherwise provided by this Division, a municipal power agency may acquire all real or personal property that it deems necessary for carrying out the purposes of this Division, whether in fee simple absolute or a lesser interest, by condemnation and the exercise of the power of eminent domain in the manner provided in the Eminent Domain Act. A municipal power agency shall have no power of eminent domain with respect to any real or personal property owned or leased by any eligible utility as part of a system, whether existing, under construction or being planned, of facilities for the generation, transmission, production or distribution of electrical power.
The authority of a municipal power agency to acquire real or personal property by condemnation or the exercise of the power of eminent domain shall be a continuing power, and no exercise thereof shall exhaust it.
(Source: P.A. 94-1055, eff. 1-1-07.)

(65 ILCS 5/11-119.1-8) (from Ch. 24, par. 11-119.1-8)
Sec. 11-119.1-8. Other Charges. A municipal power agency may establish, levy, and collect or may authorize, by contract, franchise, lease, or otherwise, the establishment, levying and collection of rents, rates and other charges for the products and services afforded by the municipal power agency or by or in connection with any project or properties which it may construct, acquire, own, operate, or control or with respect to which it may have any interest or any right to the products and services thereof as it may deem necessary, proper, desirable or reasonable. Rents, rates, and other charges shall be at least sufficient to meet the operation, maintenance and other expenses thereof, including reasonable reserves, interest, and principal payments, including payments into one or more sinking funds for the retirement of principal. A municipal power agency may pledge its rates, rents, and other revenue, or any part thereof, as security for the repayment, with interest and premium, if any, of any moneys borrowed by it or advanced to it for any of its authorized purposes and as security for the payment of amounts due and owing by it under any contract.
(Source: P.A. 83-997.)

(65 ILCS 5/11-119.1-9) (from Ch. 24, par. 11-119.1-9)
Sec. 11-119.1-9. A. In order to accomplish the purposes of this Division, a municipality may enter into and carry out contracts and agreements for the purchase from a municipal power agency of power and energy, transmission services, power supply development services and other services.
(1) Each such contract and agreement shall be for a period not to exceed 50 years and shall contain such other terms, conditions and provisions, not inconsistent with the provisions of this Division, as the governing body of such municipality shall approve, including, without limitation, provisions whereby the municipality is obligated to pay for the products and services of a municipal power agency without set-off or counterclaim and irrespective of whether such products or services are furnished, made available or delivered to the municipality or whether any project contemplated by any such contract and agreement is completed, operable or operating, and notwithstanding suspension, interruption, interference, reduction or curtailment of the products and services of such project.
(2) Each such contract and agreement may be pledged by such municipal power agency to secure its obligations and may provide that if one or more municipalities defaults in the payment of its obligations under such contract and agreement, the remaining municipalities having such contracts and agreements shall be required to pay for and shall be entitled proportionately to use or otherwise dispose of the products and services which were to be purchased by the defaulting municipality.
(3) Each such contract and agreement shall be a limited obligation of a municipality payable from and secured by a pledge of, and lien and charge upon, all or any part of the revenues derived or to be derived from the ownership and operation of its electric utility system as an expense of operation and maintenance thereof, and shall not constitute an indebtedness of such municipality for the purpose of any statutory limitation.
(4) Nothing in this Division shall be construed to preclude a municipality from appropriating and using taxes and other revenues received in any year to make payments due or to comply with covenants to be performed during that year under any contract or agreement for a term of years entered into as contemplated in this Division, subject to the provisions of laws regarding local financing.
B. Any such contract or agreement may include provisions for requirements purchases, restraints on resale or other dealings, exclusive dealing, pricing, territorial division, and other conduct or arrangements which may have an anti-competitive effect.
(Source: P.A. 83-997.)

(65 ILCS 5/11-119.1-10) (from Ch. 24, par. 11-119.1-10)
Sec. 11-119.1-10. Exercise of powers. A municipal power agency may exercise any and all of the powers enumerated in this Division, except the power of eminent domain, without the consent and approval of the Illinois Commerce Commission. The exercise of the power of eminent domain by a municipal power agency shall be subject to the consent and approval of the Illinois Commerce Commission in the same manner and to the same extent as public utilities under the Public Utilities Act, including the issuance of a certificate of public convenience and necessity as provided for in Section 8-406 of that Act. During the consideration of any petition for authority to exercise the power of eminent domain the Illinois Commerce Commission shall evaluate and give due consideration to the impact of the acquisition on farmlands in the State with the goal of preserving the land to the fullest extent reasonably possible.
(Source: P.A. 90-416, eff. 1-1-98.)

(65 ILCS 5/11-119.1-11) (from Ch. 24, par. 11-119.1-11)
Sec. 11-119.1-11. Notwithstanding any other law to the contrary, the State of Illinois and all its public officers, governmental units, agencies and instrumentalities, all banks, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies, and others carrying on a banking business, all insurance companies, insurance associations and others carrying on any insurance business, and all executors, administrators, guardians, trustees and other fiduciaries may legally invest any sinking funds, money, or other funds belonging to them or within their control in any bonds issued pursuant to this Division and the bonds shall be authorized security for any and all public deposits.
(Source: P.A. 83-997.)

(65 ILCS 5/11-119.1-12) (from Ch. 24, par. 11-119.1-12)
Sec. 11-119.1-12. A. This Division shall be construed liberally to effectuate its legislative intent and purpose, as complete and independent authority for the performance of each and every act and thing authorized by this Division, and all authority granted shall be broadly interpreted to effectuate this intent and purpose and not as a limitation of powers. This Division is expressly not a limit on any of the powers granted any unit of local government of this State by constitution, statute, charter or otherwise, other than when the unit of local government is acting expressly pursuant to this Division.
B. In the event of any conflict or inconsistency between this Division and any other law or charter provision, the provisions of this Division shall prevail.
C. Any provision of this Division which may be determined by competent authority to be prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of such prohibition or unenforceability without invalidating the remaining provisions hereof, and any such prohibition or unenforceability in any jurisdiction shall not invalidate or render unenforceable such provision in any other jurisdiction.
(Source: P.A. 90-655, eff. 7-30-98.)

(65 ILCS 5/Art. 11 Div. 119.2 heading)

(65 ILCS 5/11-119.2-1) (from Ch. 24, par. 11-119.2-1)
Sec. 11-119.2-1. This Division shall be known and may be cited as the Illinois Joint Municipal Natural Gas Act.
(Source: P.A. 84-1221.)

(65 ILCS 5/11-119.2-2) (from Ch. 24, par. 11-119.2-2)
Sec. 11-119.2-2. The General Assembly finds:
(a) that adequate, economical and reliable sources of natural gas are essential to the orderly growth and prosperity of municipalities in the State of Illinois and that a shortage of such sources would endanger the safety, health and welfare of the residents of the State of Illinois and the growth and development of its municipalities;
(b) that municipal utility systems operating in the State of Illinois for the purpose of supplying natural gas have sustained greatly increased capital and operating costs, thereby adversely affecting the availability of adequate, economical and reliable sources of natural gas;
(c) that it is desirable for the State of Illinois to authorize municipal utility systems to jointly plan, finance, own and operate facilities relating to natural gas, plants and systems through the creation of joint agencies in order to achieve economies and efficiencies not possible for municipalities acting alone;
(d) that the joint planning, financing, ownership and operation of facilities relating to natural gas, plants and systems and the issuance of revenue bonds as provided herein is for a public use and serves a valid public purpose and is a means of achieving economy, adequacy and reliability in the supply of natural gas and meeting the future needs of the State of Illinois and its residents; and
(e) that the intent and policy of the General Assembly when enacting this Division is to enable municipal utility systems to jointly plan, finance, own and operate facilities for the exploration, production, acquisition, storage, transmission or distribution of natural gas and related facilities or other facilities necessary or convenient for the planning and operation of a system for production, acquisition, storage, transmission or distribution of natural gas.
(Source: P.A. 84-1221.)

(65 ILCS 5/11-119.2-3) (from Ch. 24, par. 11-119.2-3)
Sec. 11-119.2-3. The following terms whenever used or referred to in this Division, shall have the following meanings unless the context requires otherwise:
(1) "Agency agreement" means the written agreement between 2 or more municipalities establishing a municipal natural gas agency.
(2) "Bonds" means revenue bonds, notes and other evidences of obligations of a municipal natural gas agency issued under the provisions of this Division.
(3) "Eligible utility" means a public agency or other entity of any type, which owns, operates or controls any plant or equipment for the exploration, production, acquisition, storage, transmission or distribution of natural gas in connection with the furnishing thereof for sale or resale.
(4) "Governing body" means, with respect to a municipality, the council, city council, board of trustees, or other corporate authority of the municipality which exercises the general governmental powers of such municipality.
(5) "Municipal natural gas agency" means a body politic and corporate, municipal corporation and unit of local government of the State of Illinois organized in accordance with the provisions of this Division.
(6) "Municipality" means a city, village or incorporated town in the State of Illinois, or any other state in the United States, owning or operating a natural gas plant or system which furnishes natural gas service to the public.
(7) "Project" means any plant, works, system, facility, and real and personal property of any nature whatsoever, together with all parts thereof and appurtenances thereto, used or useful in the storage, acquisition, exploration, production, distribution, transmission, purchase, sale, exchange or interchange of natural gas and in the acquisition, extraction, conversion, transportation, storage or reprocessing of fuel of any kind for any such purposes, or any interest in, or right to the use, services, output or capacity, of any such plant, works, system or facilities.
(8) "Public agency" means any municipality, political subdivision, municipal corporation, unit of local government, governmental unit, or public corporation operated by or pursuant to the laws of the State of Illinois, of another state or of the United States, and any state, the United States, and any commission, board, bureau or other body declared by the laws of any state or the United States to be a department, agency, or instrumentality thereof.
(9) "Natural gas" means any gaseous heating fuel which is naturally or synthetically produced.
(Source: P.A. 94-731, eff. 4-19-06.)

(65 ILCS 5/11-119.2-4) (from Ch. 24, par. 11-119.2-4)
Sec. 11-119.2-4. A. Any 2 or more municipalities, contiguous or noncontiguous, and which operate a natural gas plant or system, may form a municipal natural gas agency by the execution of an agency agreement authorized by an ordinance adopted by the governing body of each municipality. The agency agreement may state:
(1) that the municipal natural gas agency is created

and incorporated under the provisions of this Division as a body politic and corporate, municipal corporation and unit of local government of the State of Illinois;

(2) the name of the agency and the date of its

establishment;

(3) the names of the municipalities which have

adopted the agency agreement and constitute the initial members of the municipal natural gas agency;

(4) the names and addresses of the persons initially

appointed in the ordinances adopting the agency agreement to serve on the Board of Directors and act as the representatives of the municipalities, respectively, in the exercise of their powers as members;

(5) the limitations, if any, upon the terms of office

of the directors, provided that such directors shall always be selected and vacancies in their offices declared and filled by ordinances adopted by the governing body of the respective municipalities;

(6) the location by city, village or incorporated

town in the State of Illinois of the principal office of the municipal natural gas agency;

(7) provisions for the disposition, division or

distribution of obligations, property and assets of the municipal natural gas agency upon dissolution; and

(8) any other provisions for regulating the business

of the municipal natural gas agency or the conduct of its affairs which may be agreed to by the member municipalities, consistent with this Division, including, without limitation, any provisions for weighted voting among the member municipalities or by the directors.

B. The presiding officer of the Board of Directors of any municipal natural gas agency established pursuant to this Division or such other officer selected by the Board of Directors, within 3 months after establishment, shall file a certified copy of the agency agreement and a list of the municipalities which have adopted the agreement with the recorder of the county in which the principal office is located. The recorder shall record this certified copy and list and shall immediately transmit the certified copy and list to the Secretary of State, together with his certificate of recordation. The Secretary of State shall file these documents and issue his certificate of approval over his signature and the Great Seal of the State. The Secretary of State shall make and keep a register of municipal natural gas agencies established under this Division.
C. Each municipality which becomes a member of the municipal natural gas agency shall appoint a representative to serve on the Board of Directors, which representative may be a member of the governing body of the municipality. Each appointment shall be made by the mayor, or president, subject to the confirmation of the governing body. The directors so appointed shall hold office for a term of 3 years, or until a successor has been duly appointed and qualified, except that the directors first appointed shall determine by lot at their initial meeting the respective directors which shall serve for a term of one, 2 or 3 years from the date of that meeting. A vacancy shall be filled for the balance of the unexpired term in the same manner as the original appointment.
The Board of Directors is the corporate authority of the municipal natural gas agency and shall exercise all the powers and manage and control all of the affairs and property of the agency. The Board of Directors shall have full power to pass all necessary ordinances, resolutions, rules and regulations for the proper management and conduct of the business of the board, and for carrying into effect the objects for which the agency was established.
At the initial meeting of the Board of Directors to be held within 30 days after the date of establishment of the municipal natural gas agency, the directors shall elect from their members a presiding officer to preside over the meetings of the Board of Directors and an alternate presiding officer and may elect an executive board. The Board of Directors shall determine and designate in the agency's bylaws the titles for the presiding officers. The directors shall also elect a secretary and treasurer, who need not be directors. The board may select such other officers, employees and agents as deemed to be necessary, who need not be directors or residents of any of the municipalities which are members of the municipal natural gas agency. The board may designate appropriate titles for all other officers, employees, and agents. All persons selected by the board shall hold their respective offices during the pleasure of the board, and give such bond as may be required by the board.
D. The bylaws of the municipal natural gas agency, and any amendments thereto, shall be adopted by the Board of Directors by a majority vote (adjusted for weighted voting, if provided in the Agency Agreement) to provide the following:
(1) the conditions and obligations of membership, if

any;

(2) the manner and time of calling regular and

special meetings of the Board of Directors;

(3) the procedural rules of the Board of Directors;
(4) the composition, powers and responsibilities of

any committee or executive board;

(5) the rights and obligations of new members, and

the disposition of rights and obligations upon termination of membership; and

(6) such other rules or provisions for regulating the

affairs of the municipal natural gas agency as the board shall determine to be necessary.

E. Every municipal natural gas agency shall maintain an office in the State of Illinois to be known as its principal office. When a municipal natural gas agency desires to change the location of such office, it shall file with the Secretary of State a certificate of change of location, stating the new address and the effective date of change. Meetings of the Board of Directors may be held at any place within the State of Illinois, designated by the Board of Directors, after notice. Unless otherwise provided by the bylaws, an act of the majority of the directors present at a meeting at which a quorum is present is the act of the Board of Directors.
F. The Board of Directors shall hold at least one meeting each year for the election of officers and for the transaction of any other business. Special meetings of the Board of Directors may be called for any purpose upon written request to the presiding officer of the Board of Directors or secretary to call the meeting. Such officer shall give notice of the meeting to be held not less than 10 days and not more than 60 days after receipt of such request. Unless the bylaws provide for a different percentage, a quorum for a meeting of the Board of Directors is a majority of all members then in office. All meetings of the board shall be held in compliance with the provisions of the Open Meetings Act.
G. The agency agreement may be amended as proposed at any meeting of the Board of Directors for which notice, stating the purpose, shall be given to each director and, unless the bylaws prescribe otherwise, such amendment shall become effective when ratified by ordinances adopted by a majority of the governing bodies of the member municipalities. Each amendment, duly certified, shall be recorded and filed in the same manner as for the original agreement.
H. Each member municipality shall have full power and authority, subject to the provisions of its charter and laws regarding local finance, to appropriate money for the payment of the expenses of the municipal natural gas agency and of its representative in exercising its functions as a member of the municipal natural gas agency.
I. Any additional municipality which operates a natural gas plant or system may join the municipal natural gas agency, or any member municipality may withdraw therefrom upon the approval by ordinance adopted by the governing body of the majority of the municipalities which are then members of the municipal natural gas agency. Any new member shall agree to assume its proportionate share of the outstanding obligations of the municipal natural gas agency and any member permitted to withdraw shall remain obligated to make payments under any outstanding contract or agreement with the municipal natural gas agency. Any such change in membership shall be recorded and filed in the same manner as for the original agreement.
J. Any 2 or more municipal natural gas agencies organized pursuant to this Division may consolidate to form a new municipal natural gas agency when approved by ordinance adopted by the governing body of each municipality which is a member of the respective municipal natural gas agency and by the execution of an agency agreement as provided in this Section.
(Source: P.A. 96-204, eff. 1-1-10.)

(65 ILCS 5/11-119.2-5) (from Ch. 24, par. 11-119.2-5)
Sec. 11-119.2-5. A. A municipal natural gas agency shall have all the powers enumerated in this Section in furtherance of the purposes of this Division. In the exercise thereof it shall be deemed to be performing an essential governmental function and exercising a part of the sovereign powers of the State of Illinois, separate and distinct from member municipalities, and shall have the privileges, immunities and rights of a public body politic and corporate, municipal corporation and unit of local government, but shall not have taxing power. All powers of the municipal natural gas agency shall be exercised by its Board of Directors unless otherwise provided by the bylaws.
B. A municipal natural gas agency may plan, finance, acquire, construct, reconstruct, own, lease, operate, maintain, repair, improve, extend or otherwise participate in, individually or jointly with other persons, public agencies, eligible utilities or other entities of any type, one or more projects, proposed, existing or under construction, within or without the State of Illinois, acquire any interest in or any right to products and services of a project, purchase, own, sell, dispose of or otherwise participate in securities issued in connection with the financing of a project or any portion thereof, and may act as agent, or designate one or more persons, public agencies, eligible utilities or other entities of any type, whether or not participating in a project, to act as its agent, in connection with the planning, financing, acquisition, construction, reconstruction, ownership, lease, operation, maintenance, repair, extension or improvement of the project. Any acquisition by eminent domain under this subsection is subject to the provisions of Section 11-119.2-7.
C. A municipal natural gas agency may investigate the desirability of and necessity for additional sources and supplies of natural gas and fuel of any kind for such purpose, and make studies, surveys, and estimates as may be necessary to determine the feasibility and cost thereof.
D. A municipal natural gas agency may cooperate with other persons, public agencies, eligible utilities or other entities of any type in the development of sources and supplies of natural gas and fuel of any kind for such purposes, and give assistance with personnel and equipment in any project.
E. A municipal natural gas agency may apply for consents, authorizations or approvals required for any project within its powers and take all actions necessary to comply with the conditions thereof.
F. A municipal natural gas agency may perform any act authorized by this Division through, or by means of, its officers, agents, or employees or by contract with others, including, without limitation, the employment of engineers, architects, attorneys, appraisers, financial advisors, and such other consultants and employees as may be required in the judgment of the municipal natural gas agency, and fix and pay their compensation from funds available to the municipal natural gas agency therefor.
G. A municipal natural gas agency may, individually or jointly with other persons, public agencies, eligible utilities or other entities of any type, acquire, hold, use, and dispose of income, revenues, funds and money.
H. A municipal natural gas agency may, individually or jointly with other persons, public agencies, eligible utilities or other entities of any type, acquire, own, hire, use, operate and dispose of personal property and any interest therein.
I. A municipal natural gas agency may, individually or jointly with other persons, public agencies, eligible utilities or other entities of any type, acquire, own, use, lease as lessor or lessee, operate and dispose of real property and interests in real property, including projects existing, proposed or under construction, and make improvements thereon.
J. A municipal natural gas agency may grant the use by franchise, lease or otherwise and make charges for the use of any property or facility owned or controlled by it.
K. A municipal natural gas agency may borrow money and issue negotiable bonds, secured or unsecured, in accordance with this Division.
L. A municipal natural gas agency may invest money of the municipal natural gas agency not required for immediate use, including proceeds from the sale of any bonds, in such obligations, securities, and other investments as authorized by the provisions of "An Act relating to certain investments of public funds by public agencies", approved July 23, 1943, as amended.
M. A municipal natural gas agency may exercise the power of eminent domain in accordance with the provisions of Section 11-119.2-7.
N. A municipal natural gas agency may determine the location and character of, and all other matters in connection with, any and all projects it is authorized to acquire, hold, establish, effectuate, operate or control.
O. A municipal natural gas agency may contract with any persons, public agencies, eligible utilities or other entities of any type for the planning, development, construction or operation of any project or for the sale, transmission or distribution of the products and services of any project, or for any interest therein or any right to the products and services thereof, on such terms and for such period of time as its Board of Directors shall determine.
P. A municipal natural gas agency may enter into any contract or agreement necessary, appropriate or incidental to the effectuation of its lawful purposes and the exercise of the powers granted by this Division, including without limitation, contracts or agreements for the purchase, sale, exchange, interchange, wheeling, pooling, transmission, distribution or storage of natural gas and fuel of any kind for any such purposes, within and without the State of Illinois, in such amounts as it shall determine to be necessary and appropriate to make the most effective use of its powers and to meet its responsibilities, on such terms and for such period of time as its Board of Directors determines. Any such contract or agreement may include provisions for requirements purchases, restraints on resale or other dealings, exclusive dealing, pricing, territorial division, and other conduct or arrangements which may have an anti-competitive effect.
Q. A municipal natural gas agency may procure insurance against any losses in connection with its property, operations, or assets in such amounts and from such insurers as it deems desirable, or may self-insure against such losses.
R. A municipal natural gas agency may contract for and accept any gifts or grants or loans of funds or property or financial or other aid in any form from any source, and may comply, subject to the provisions of this Division, with the terms and conditions thereof.
S. A municipal natural gas agency may mortgage, pledge and grant a security interest in any or all of its real and personal property to secure the payment of its bonds or contracts.
T. That part of a project owned by a municipal natural gas agency shall be exempt from property taxes. However, each municipal natural gas agency owning all or any part of a project shall, in lieu of property taxes, pay to any governmental unit authorized to levy property taxes the amount which would be assessed as taxes on real property of a project if such project were otherwise subject to valuation and assessment. Such payments in lieu of taxes shall be due and shall bear interest if unpaid, as in the cases of taxes on other property. Payments in lieu of taxes made under this Division shall be treated in the same manner as taxes for purposes of all procedural and substantive provisions of law, except that no lien may be placed upon such property to enforce the payment of such taxes. The remedy for such payment shall be limited to mandamus or other civil action requesting an order directing the agency to pay such taxes and interest, if any.
U. No municipal natural gas agency shall be authorized by this Division to sell natural gas directly to other than a member municipality or an eligible utility.
V. A municipal natural gas agency may adopt a corporate seal, and may sue and be sued.
W. A municipal natural gas agency may exercise all other powers not inconsistent with the Constitution of the State of Illinois or the United States Constitution, which powers may be reasonably necessary or appropriate for or incidental to effectuate its authorized purposes or to the exercise of any of the powers enumerated in this Division.
(Source: P.A. 84-1221.)

(65 ILCS 5/11-119.2-6) (from Ch. 24, par. 11-119.2-6)
Sec. 11-119.2-6. A. A municipal natural gas agency may from time to time issue its bonds in such principal amounts as the municipal natural gas agency shall deem necessary to provide sufficient funds to carry out any of its corporate purposes and powers, including, without limitation, the acquisition, construction or termination of any project to be owned or leased, as lessor or lessee, by the municipal natural gas agency, or the acquisition of any interest therein or any right to the products or services thereof, the funding or refunding of the principal of, redemption premium, if any, and interest on, any bonds issued by it whether or not such bonds or interest to be funded or refunded have or have not become due, the payment of engineering, legal and other expenses, together with interest to a date one year subsequent to the estimated date of completion of the project, the establishment or increase of reserves to secure or to pay such bonds or interest thereon, the providing of working capital and the payment of all other costs or expenses of the municipal natural gas agency incident to and necessary or convenient to carry out its corporate purposes and powers.
B. Every issue of bonds of such municipal natural gas agency shall be payable out of the revenues or funds of such municipal natural gas agency, subject to any agreements with the holders of particular bonds pledging any particular revenues or funds. A municipal natural gas agency may issue such types of bonds as it may determine, including bonds as to which the principal and interest are payable exclusively from the revenues from one or more projects, or from an interest therein or a right to the products and services thereof, or from one or more revenue producing contracts made by the municipal natural gas agency, or its revenues generally. Any such bonds may be additionally secured by a pledge of any grant, subsidy, or contribution from any source or a pledge of any income or revenues, funds, or moneys of the municipal natural gas agency from any source whatsoever.
C. All bonds of a municipal natural gas agency shall have all the qualities of negotiable instruments under the laws of this State.
D. Bonds of a municipal natural gas agency shall be authorized by ordinance of its Board of Directors and may be issued under such ordinance or under a trust indenture or other security agreement, in one or more series, and shall bear such date or dates, mature at such time or times within the estimated period of usefulness of the project involved and in any event not more than 40 years from the date thereof, bear interest at such rate or rates without regard to any limitation in any other law, be in such denominations, be in such form, either coupon or registered, carry such conversion, registration, and exchange privileges, have such rank or priority, be executed in such manner, be payable in such medium of payment at such place or places within or without the State of Illinois, be subject to such terms of redemption with or without premium, and contain or be subject to such other terms as the ordinance, trust indenture, or other security agreement may provide, and shall not be restricted by the provisions of any other law limiting the amounts, maturities, interest rates, or other terms of obligations of public agencies or private parties. The bonds shall be sold in such manner and at such price as the Board of Directors shall determine, at private or public sale.
E. Bonds of a municipal natural gas agency may be issued and delivered notwithstanding that one or more of the officers executing them shall have ceased to hold office at the time the bonds are actually delivered.
F. Pending preparation of definitive bonds a municipal natural gas agency may issue temporary bonds which shall be exchanged for the definitive bonds.
G. Bonds of a municipal natural gas agency may be issued under the provisions of this Division without obtaining the consent of any department, division, commission, board, bureau, or agency of the State of Illinois and without any other proceeding or the happening of any other condition or occurrence except as specifically required by this Division.
H. The ordinance, trust indenture, or other security agreement under which any bonds are issued shall constitute a contract with the holders of the bonds and may contain provisions, among others, prescribing:
(1) the terms and provisions of the bonds;
(2) the mortgage or pledge of and the grant of a security interest in any real or personal property and all or any part of the revenue from any project or any revenue producing contract made by the municipal natural gas agency to secure the payment of bonds, subject to any agreements with the holders of bonds which might then exist;
(3) the custody, collection, securing, investments, and payment of any revenues, assets, money, funds, or property with respect to which the municipal natural gas agency may have any rights or interest;
(4) the rates or charges for natural gas or other services rendered by the municipal natural gas agency, the amount to be raised by the rates or charges, and the use and disposition of any or all revenue;
(5) the creation of reserves or sinking funds and the regulation and disposition thereof;
(6) the purposes to which the proceeds from the sale of any bonds then or thereafter to be issued may be applied, and the pledge of revenues to secure the payment of the bonds;
(7) the limitations on the issuance of any additional bonds, the terms upon which additional bonds may be issued and secured, and the refunding of outstanding bonds;
(8) the rank or priority of any bonds with respect to any lien or security;
(9) the creation of special funds or moneys to be held in trust or otherwise for operational expenses, payment, or redemption of bonds, reserves or other purposes, and the use and disposition of moneys held in such funds;
(10) the procedure by which the terms of any contract with or for the benefit of the holders of bonds may be amended or revised, the amount of bonds the holders of which must consent thereto, and the manner in which consent may be given;
(11) the definition of the acts or omissions to act which shall constitute a default in the duties of the municipal natural gas agency to holders of its bonds, and the rights and remedies of the holders in the event of default, including, if the municipal natural gas agency so determines, the right to accelerate the due date of the bonds or the right to appoint a receiver or receivers of the property or revenues subject to the lien of the ordinance, trust indenture, or other security agreement;
(12) any other or additional agreements with or for the benefit of the holders of bonds or any covenants or restrictions necessary or desirable to safeguard the interests of the holders;
(13) the custody of its properties or investments, the safekeeping thereof, the insurance to be carried thereon, and the use and disposition of insurance proceeds;
(14) the vesting in a trustee or trustees, within or without the State of Illinois, of such properties, rights, powers and duties in trust as the municipal natural gas agency may determine; or the limiting or abrogating of the rights of the holders of any bonds to appoint a trustee, or the limiting of the rights, powers and duties of such trustee; or
(15) the appointment of and the establishment of the duties and obligations of any paying agent or other fiduciary within or without the State of Illinois.
I. For the security of bonds issued or to be issued by a municipal natural gas agency, the municipal natural gas agency may mortgage or execute deeds of trust of the whole or any part of its property and franchises. Any pledge of revenues, securities, contract rights or other personal property made by a municipal natural gas agency pursuant to this Division shall be valid and binding from the date the pledge is made. The revenues, securities, contract rights or other personal property so pledged and then held or thereafter received by the municipal natural gas agency or any fiduciary shall immediately be subject to the lien of the pledge without any physical delivery thereof or further act, and the lien of the pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the municipal natural gas agency without regard to whether such parties have notice thereto. The ordinance, trust indenture, security agreement or other instrument by which a pledge is created shall be recorded in the county in which the principal office is located in the manner provided by law.
J. Neither the officials, the directors, nor the members of a municipal natural gas agency nor any person executing bonds shall be liable personally on the bonds or be subject to any personal liability or accountability by reason of the issuance thereof. A municipal natural gas agency shall have power to indemnify and to purchase and maintain insurance on behalf of any director, officer, employee, or agent of the municipal natural gas agency, in connection with any threatened, pending, or completed action, suit, or proceeding.
K. A municipal natural gas agency shall have power to purchase out of any funds available therefor, bonds, and to hold, pledge, cancel, or retire the bonds and coupons prior to maturity, subject to and in accordance with any agreements with the holders.
L. The principal of and interest upon any bonds issued by a municipal natural gas agency shall be payable solely from the revenues or funds pledged or available for their payment as authorized in this Division. Each bond shall contain a statement that it constitutes an obligation of the municipal natural gas agency issuing the bond, that the principal thereof and interest thereon are payable solely from revenues or funds of such municipal natural gas agency and that neither the State of Illinois nor any political subdivision thereof, except the issuer, nor any municipality which is a member of the municipal power agency, is obligated to pay the principal or interest on the bonds and that neither the faith and credit nor the taxing power of the State of Illinois or any such political subdivision thereof or of any such municipality is pledged to the payment of the principal of or the interest on the bonds.
(Source: P.A. 84-1221.)

(65 ILCS 5/11-119.2-7) (from Ch. 24, par. 11-119.2-7)
Sec. 11-119.2-7. Except as otherwise provided by this Division, a municipal natural gas agency may acquire all real or personal property that it deems necessary for carrying out the purposes of this Division, whether in fee simple absolute or a lesser interest, by condemnation and the exercise of the power of eminent domain in the manner provided in the Eminent Domain Act. A municipal natural gas agency shall have no power of eminent domain with respect to any real or personal property owned or leased by any eligible utility as part of a system, whether existing, under construction or being planned, of facilities for the storage, exploration, transmission, production or distribution of natural gas.
The authority of a municipal natural gas agency to acquire real or personal property by condemnation or the exercise of the power of eminent domain shall be a continuing power, and no exercise thereof shall exhaust it.
(Source: P.A. 94-1055, eff. 1-1-07.)

(65 ILCS 5/11-119.2-8) (from Ch. 24, par. 11-119.2-8)
Sec. 11-119.2-8. A municipal natural gas agency may establish, levy, and collect or may authorize, by contract, franchise, lease, or otherwise, the establishment, levying and collection of rents, rates and other charges for the products and services afforded by the municipal natural gas agency or by or in connection with any project or properties which it may construct, acquire, own, operate, or control or with respect to which it may have any interest or any right to the products and services thereof as it may deem necessary, proper, desirable or reasonable. Rents, rates, and other charges shall be at least sufficient to meet the operation, maintenance and other expenses thereof, including reasonable reserves, interest, and principal payments, including payments into one or more sinking funds for the retirement of principal. A municipal natural gas agency may pledge its rates, rents, and other revenue, or any part thereof, as security for the repayment, with interest and premium, if any, of any moneys borrowed by it or advanced to it for any of its authorized purposes and as security for the payment of amounts due and owing by it under any contract.
(Source: P.A. 84-1221.)

(65 ILCS 5/11-119.2-9) (from Ch. 24, par. 11-119.2-9)
Sec. 11-119.2-9. A. In order to accomplish the purposes of this Division, a municipality may enter into and carry out contracts and agreements for the purchase from a municipal natural gas agency of natural gas and natural gas transmission services, natural gas supply development services and other services.
(1) Each such contract and agreement shall be for a period not to exceed 50 years and shall contain such other terms, conditions and provisions, not inconsistent with the provisions of this Division, as the governing body of such municipality shall approve, including, without limitation, provisions whereby the municipality is obligated to pay for the products and services of a municipal natural gas agency without set-off or counterclaim and irrespective of whether such products or services are furnished, made available or delivered to the municipality or whether any project contemplated by any such contract and agreement is completed, operable or operating, and notwithstanding suspension, interruption, interference, reduction or curtailment of the products and services of such project.
(2) Each such contract and agreement may be pledged by such municipal natural gas agency to secure its obligations and may provide that if one or more municipalities defaults in the payment of its obligations under such contract and agreement, the remaining municipalities having such contracts and agreements shall be required to pay for and shall be entitled proportionately to use or otherwise dispose of the products and services which were to be purchased by the defaulting municipality.
(3) Each such contract and agreement shall be a limited obligation of a municipality payable from and secured by a pledge of, and lien and charge upon, all or any part of the revenues derived or to be derived from the ownership and operation of its natural gas system as an expense of operation and maintenance thereof, and shall not constitute an indebtedness of such municipality for the purpose of any statutory limitation.
(4) Nothing in this Division shall be construed to preclude a municipality from appropriating and using taxes and other revenues received in any year to make payments due or to comply with covenants to be performed during that year under any contract or agreement for a term of years entered into as contemplated in this Division, subject to the provisions of laws regarding local financing.
B. Any such contract or agreement may include provisions for requirements purchases, restraints on resale or other dealings, exclusive dealing, pricing, territorial division, and other conduct or arrangements which may have an anti-competitive effect.
(Source: P.A. 84-1221.)

(65 ILCS 5/11-119.2-10) (from Ch. 24, par. 11-119.2-10)
Sec. 11-119.2-10. Notwithstanding any other law to the contrary, the State of Illinois and all its public officers, governmental units, agencies and instrumentalities, all banks, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies, and others carrying on a banking business, all insurance companies, insurance associations and others carrying on any insurance business, and all executors, administrators, guardians, trustees and other fiduciaries may legally invest any sinking funds, money, or other funds belonging to them or within their control in any bonds issued pursuant to this Division and the bonds shall be authorized security for any and all public deposits.
(Source: P.A. 84-1221.)

(65 ILCS 5/11-119.2-11) (from Ch. 24, par. 11-119.2-11)
Sec. 11-119.2-11. A. This Division shall be construed liberally to effectuate its legislative intent and purpose, as complete and independent authority for the performance of each and every act and thing authorized by this Division, and all authority granted shall be broadly interpreted to effectuate this intent and purpose and not as a limitation of powers. This Division is expressly not a limit on any of the powers granted any unit of local government of this State by constitution, statute, charter or otherwise, other than when the unit of local government is acting expressly pursuant to this Division.
B. In the event of any conflict or inconsistency between this Division and any other law or charter provision, the provisions of this Division shall prevail.
C. Any provision of this Division which may be determined by competent authority to be prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of such prohibition or unenforceability without invalidating the remaining provisions hereof, and any such prohibition or unenforceability in any jurisdiction shall not invalidate or render unenforceable such provision in any other jurisdiction.
(Source: P.A. 84-1221.)

(65 ILCS 5/Art 11 prec Div 120 heading)

(65 ILCS 5/Art. 11 Div. 120 heading)

(65 ILCS 5/11-120-1) (from Ch. 24, par. 11-120-1)
Sec. 11-120-1. The corporate authorities of any city, village or incorporated town may levy, annually, a tax of not to exceed .03% of the value, as equalized or assessed by the Department of Revenue, on all taxable property therein, to provide revenue for the purpose of operating, maintaining and improving any local transportation system owned and operated by such city, village or incorporated town. This tax shall be in addition to all taxes authorized by law to be levied and collected in the municipality and shall be in addition to the amount authorized to be levied for general purposes as provided by Section 8-3-1.
(Source: P.A. 81-1509.)

(65 ILCS 5/11-120-2) (from Ch. 24, par. 11-120-2)
Sec. 11-120-2. This Division 120 shall not be in force in any city, village or incorporated town until the question of its adoption is certified by the clerk and submitted to the electors of the city, village or incorporated town and approved by a majority of those voting on the question.
The question shall be in substantially the following form:
--------------------------------------------------------------
Shall Division 120 of the Illinois
Municipal Code permitting YES
municipalities to levy an additional
annual tax of not to exceed .03% --------------------
for the purpose of operating,
maintaining and improving local NO
transportation systems be adopted?
--------------------------------------------------------------
If a majority of the votes cast on the question is in favor of adopting this Division 120, such division shall be adopted. It shall be in force in the adopting city, village or incorporated town for the purpose of the fiscal years succeeding the year in which the election is held.
(Source: P.A. 81-1489.)

(65 ILCS 5/Art. 11 Div. 121 heading)

(65 ILCS 5/11-121-1) (from Ch. 24, par. 11-121-1)
Sec. 11-121-1. Every municipality may construct or enter into contracts for the construction of or to otherwise acquire in, under, upon, across, or along the streets, alleys, and public places of the municipality, and in, under, and upon any other property owned by the municipality or leased to it for the purpose, subways for local transportation and other public utility purposes and for any other municipal purpose. The term "subways" as used in this Division 121, includes all tunnels, entrances, exits, passageways, connections, approaches, inclines, elevators, stations, and other structures, equipment, appliances, or appurtenant property, appropriate to a system of such subways.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-121-2) (from Ch. 24, par. 11-121-2)
Sec. 11-121-2. Every municipality may acquire in the manner provided for by any law of eminent domain of this state, any real or personal property necessary or convenient for the purpose of constructing and operating subways, as provided in Section 11-121-1.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-121-3) (from Ch. 24, par. 11-121-3)
Sec. 11-121-3. The cost of constructing or otherwise acquiring such subways, or the property necessary or appropriate for the operation thereof, or such part of that cost as may be just and reasonable, may be levied in any municipality upon and collected from the property specially benefited thereby, if any, in the manner provided by Article 9.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-121-4) (from Ch. 24, par. 11-121-4)
Sec. 11-121-4. In order to defray the cost of such subways, or such portion of the cost as may not be raised by special assessment, the municipality may borrow money and issue its bonds or other obligations therefor. Also it may use the available funds belonging to the municipality, including the special funds accumulated from money received by the municipality from street railroad companies and from the operation of local transportation facilities within such municipality, including but not limited to the operation of all subways owned by such municipality, and accretions of interest thereon and principal thereof.
Furthermore, the municipality may borrow money for the purpose of paying the cost of constructing such subways and of extending or improving such subways and of any property and equipment useful therefor. To evidence the obligation of the municipality to repay any money borrowed as aforesaid, the municipality may, pursuant to ordinance adopted by the corporate authorities, from time to time, issue and dispose of its interest bearing revenue bonds or certificates and may also, from time to time, issue and dispose of its interest bearing revenue bonds or certificates to refund any revenue bonds or certificates at maturity or pursuant to redemption provisions or at any time before maturity with the consent of the holders thereof. All such revenue bonds and certificates shall be payable solely from the revenues or income to be derived by the municipality from the operation of local transportation facilities within such municipality, including but not limited to the operation of all subways owned by such municipality, it being intended that the revenues or income from any or all of such local transportation operations may be pledged for the payment of any such revenue bonds and certificates.
The money to be received by such municipality as reimbursement for the initial depreciated cost of furnishing and installing transportation equipment in such subways as defined and required to be paid by the grantee in any ordinance granting the right to operate transportation facilities in such municipality may also be pledged for the payment of any such revenue bonds or certificates and where the amount of such payments to be paid monthly has been agreed upon by such municipality and such grantee prior to the issuance of such bonds or certificates, the amount of such monthly payments so pledged shall not be reduced until all such bonds or certificates shall have been paid.
These bonds and certificates may bear such date or dates, may mature at such time or times not exceeding 40 years from their respective dates, and bear interest at such rate or rates, not exceeding the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, payable semiannually, may be in such form, and carry such registration privileges, may be executed in such manner, may be payable in such place or places, may be made subject to redemption in such manner and upon such terms with or without premium as is stated on the face thereof, may be authenticated in such manner and may contain such terms and covenants all as may be provided in such ordinance. Notwithstanding the form or tenor thereof and in the absence of an express recital on the face thereof that it is non-negotiable, all such revenue bonds and certificates shall be negotiable instruments. Pending the preparation and execution of any such revenue bonds or certificates, temporary bonds or certificates may be issued with or without interest coupons as may be provided by ordinance.
These revenue bonds or certificates may be issued without submission thereof to the electors of the municipality for approval.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
The amendatory Acts of 1971, 1972 and 1973 are not a limit upon any municipality which is a home rule unit.
(Source: P.A. 86-4.)

(65 ILCS 5/11-121-5) (from Ch. 24, par. 11-121-5)
Sec. 11-121-5. To secure the payment of any or all of such revenue bonds or certificates and for the purpose of setting forth the covenants and undertakings of the municipality in connection with the issuance thereof, and the issuance of any additional revenue bonds or certificates payable from such revenues or income, as well as the use and application of the revenues or income to be derived from the operation of local transportation facilities within such municipality, including but not limited to the operation of all subways owned by such municipality, the municipality may execute and deliver a trust agreement or agreements or all such covenants and undertakings to secure the payment of the bonds or certificates may be included in the ordinance authorizing the bonds or certificates. However, no lien upon any physical property of the municipality shall be created thereby. A remedy for any breach or default of the terms of any such trust agreement or ordinance by the municipality may be by mandamus proceedings in any court of competent jurisdiction to compel performance and compliance therewith, but the trust agreement or ordinance may prescribe by whom or upon whose behalf such action may be instituted. Under no circumstances shall any revenue bonds or certificates issued by the municipality hereunder be or become an indebtedness or obligation of the municipality within the purview of any constitutional limitation or provision. It shall be plainly stated on the face of each revenue bond and certificate that it does not constitute such an indebtedness or obligation, but is payable solely from the revenues or income as aforesaid.
In case any officer whose signature appears on any bond or certificate or interest coupon, issued under this Division 121 ceases to hold his office before delivery thereof, his signature shall be valid and sufficient for all purposes with the same effect as if he had remained in office until delivery thereof.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-121-6) (from Ch. 24, par. 11-121-6)
Sec. 11-121-6. Without any petition or consent of any property owner, a municipality has the power to lay down and construct in such subways, railroad and street railway tracks and all necessary appurtenances and operate the same for transportation purposes. Likewise, without any petition or consent of any property owner, but subject to the provisions of Section 11-121-7, a municipality may lease, consent to, permit, or grant the use of such subways, or portions thereof, for transportation purposes, including the right to pay down, construct, and operate railroad and street railway tracks therein, to any political subdivision, municipal corporation or public authority of this state authorized to construct and operate transportation facilities or to any railroad or street railway or other local transportation corporation upon such terms and conditions as the corporate authorities of the municipality by ordinance shall prescribe and for such duration of time as may be authorized by any law of this state governing the grant of permits for local transportation purposes in the streets of the municipality. The municipality may also use the subways or lease or permit the use of the subways for transportation facilities other than railroads and street railways, and to the extent that the subways are not used for transportation purposes, the municipality may use the subways, or lease or permit the use of the subways, for the purposes.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-121-7) (from Ch. 24, par. 11-121-7)
Sec. 11-121-7. No ordinance of any municipality granting any lease of, or consent, permit, or right to use such subways for local transportation purposes shall become operative until a proposition to approve the ordinance has been submitted to the electors of the municipality and has been approved by a majority of the electors voting upon the proposition. Every such ordinance shall order such submission and shall designate the election at which the proposition is to be submitted. The municipal clerk shall promptly certify such ordinance and proposition for submission.
The proposition need not include the ordinance in full but shall indicate the nature of the ordinance, and shall be substantially in the following form:
--------------------------------------------------------------
Shall the ordinance passed by the
city council (or board of trustees)
of (name of municipality) on YES
(insert date), entitled ....,
which grants to (name of grantee) ---------------------
a lease of (or consent, permit, or
right to use, as the case may be) NO
of the municipally owned subways
therein specified, for local
transportation purposes, be approved?
--------------------------------------------------------------
However, when any municipality by ordinance grants a permit to construct and operate or maintain and operate a local transportation system, including the use of municipally owned subways, and that ordinance is submitted to and approved on a referendum, it is not necessary to pass or to submit to a referendum a separate ordinance granting a lease of or consent, permission, or right for the use of those subways.
(Source: P.A. 91-357, eff. 7-29-99.)

(65 ILCS 5/11-121-8) (from Ch. 24, par. 11-121-8)
Sec. 11-121-8. In this section, the term "public utility structures and appliances" includes lines of a street railroad or other railroad, or both, and the property used to supply or deal in gas, electricity, lighting, water, heating, refrigerating, power, telephone, telegraph, and other public utilities, and any conduits, pipes, wires, poles, or other properties used for the specified purposes or any of them.
Every municipality has the power to require persons owning or operating public utility structures and appliances in, upon, under, over, across, or along the streets, alleys, or public places of the municipality in which it is proposed to construct subways, (1) to remove these public utility structures and appliances from their locations in the streets, alleys, or public places, and (2) to relocate them in such places in the subways or elsewhere in the streets, alleys, or public places of the municipality as may be designated by the municipality, either temporarily or for the remainder of the period of the grant, license, or franchise which the specified persons have to occupy the streets, alleys, and public places for public utility purposes. If any person owning or operating public utility structures and appliances fails or refuses so to remove or relocate them, the municipality may remove or relocate them.
However, the power of the municipality to so remove or relocate public utility structures and appliances itself, or to require persons owning or operating public utility structures and appliances to so remove or relocate them, shall be exercised only upon such terms and conditions as the municipality and these persons may agree upon, or in default of such an agreement, upon such fair and reasonable terms and conditions as the municipality may prescribe. These terms and conditions may include fair and reasonable provisions as to how much, if any, of the expense of the removal, or relocation, shall be paid by the owners or operators of public utility structures and appliances, respectively, and as to what compensation, if any, shall be paid to the municipality by the owners or operators of public utility structures and appliances, respectively, for the use or occupation of such space, if any, as they may use or occupy in the subways.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-121-9) (from Ch. 24, par. 11-121-9)
Sec. 11-121-9. If, within the period of limitations of actions provided in such cases, owners of land abutting or fronting upon any street, alley, or public place in which a subway has been constructed commence actions to recover any damage by reason of the construction, maintenance, or operation of subways under this Division 121, the clerk of the court in which the proceedings are brought shall make up a special trial calendar of all such cases, and the court thereupon shall designate an early time for the hearing thereof. Such cases shall have priority in hearing and determination over all other civil proceedings pending in that court, except election contests.
(Source: P.A. 83-334.)

(65 ILCS 5/Art. 11 Div. 122 heading)

(65 ILCS 5/11-122-1) (from Ch. 24, par. 11-122-1)
Sec. 11-122-1. Subject to the provisions of Section 11-122-6, every city may own, construct, acquire, purchase, maintain, and operate street railways within its corporate limits. For the purpose of this Division 122 the expression "street railways" includes railways above, on, or below the surface of the city streets. But no city shall proceed to operate street railways unless the proposition to operate is first submitted to the electors of the city as a separate proposition and approved by three-fifths of those voting thereon.
The city council of any city that decides by popular vote, as provided in this Division 122, to operate street railways, has the power to make all needful rules and regulations respecting the operation thereof, including the power to fix and prescribe rates and charges. But these rates and charges shall be high enough (1) to produce a revenue sufficient to bear all costs of maintenance and operation, (2) to meet interest charges on all bonds or certificates issued on account of these railways, and (3) to permit the accumulation of a surplus or sinking fund sufficient to meet all such outstanding bonds or certificates at maturity. Street railways owned and operated by such a city, or owned by the city and leased for operating purposes to a private company, may carry passengers and their ordinary baggage, parcels, packages, and United States mail, and may be utilized for such other purposes as the city council of the city may deem proper. Such street railways may be operated by such motive power as the city council may approve, except steam locomotives.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-122-2) (from Ch. 24, par. 11-122-2)
Sec. 11-122-2. Subject to the provisions of Section 11-122-6, every city may lease street railways, or any part thereof, owned by the city to any company incorporated under the laws of this state for the purpose of operating street railways for any period, not longer than 20 years, on such terms and conditions as the city council deems for the best interests of the public.
Such a city has the power to incorporate in any grant of the right to construct or operate street railways a reservation of the right on the part of the city to take over all or part of those street railways, at or before the expiration of the grant, upon such terms and conditions as may be provided in the grant. The city also has the power to provide in such a grant that in case the reserved right is not exercised by the city and the city grants a right to another company to operate a street railway in the streets or part of the streets occupied by its grantee under the former grant, the new grantee shall purchase and take over the street railways of the former grantee upon the terms that the city might have taken them over. The city council of the city has the power to make a grant, containing such a reservation, for either the construction or operation or both the construction and operation of a street railway in, upon, and along any of the streets or public ways therein, or portions thereof, in which street railway tracks are already located at the time of the making of the grant, without the petition or consent of any of the owners of the land abutting or fronting upon any street or public way, or portion thereof, covered by the grant.
No ordinance authorizing a lease for a longer period than 5 years, nor any ordinance renewing any lease, shall go into effect until the expiration of 30 days from and after its publication. The ordinance shall be published in a newspaper of general circulation in the city. The publication or posting of the ordinance shall be accompanied by a notice of (1) the specific number of voters required to sign a petition requesting the question of authorizing the lease of a street railway for a period longer than 5 years to be submitted to the electors; (2) the time in which such petition must be filed; and (3) the date of the prospective referendum. The city clerk shall provide a petition form to any individual requesting one. And if, within that 30 days, there is filed with the city clerk a petition signed by voters in the municipality equal to 10% or more of the registered voters in the municipality, asking that the ordinance be submitted to a popular vote, the ordinance shall not go into effect unless the question of its adoption is first submitted to the electors of the city and approved by a majority of those voting thereon.
The signatures to the petition need not all be on one paper but each signer shall add to his signature, which shall be in his own handwriting, his place of residence, giving the street and number. One of the signers of each such paper shall make oath before an officer competent to administer oaths, that each signature on the paper is the genuine signature of the person whose name it purports to be.
In case of the leasing by any city of any street railway owned by it, the rental reserved shall be based on both the actual value of the tangible property and of the franchise contained in the lease, and the rental shall not be less than a sufficient sum to meet the annual interest upon all outstanding bonds or street railway certificates issued by the city on account of that street railway.
(Source: P.A. 87-767.)

(65 ILCS 5/11-122-3) (from Ch. 24, par. 11-122-3)
Sec. 11-122-3. For the purpose of acquiring street railways either by purchase or construction, as provided for in this Division 122, or for the equipment of any such street railways, any city may borrow money and issue its negotiable bonds therefor, pledging the faith and credit of the city. But no such bonds shall be issued unless the proposition to issue the bonds is first submitted to the electors of the city and approved by two-thirds of those voting thereon, nor shall the bonds be issued in an amount in excess of the cost to the city of the property for which the bonds are issued, ascertained as provided in this Division 122, and 10% of that cost in addition thereto.
In the exercise of the powers, or any of them, granted by this Division 122, a city has the power to acquire, take, and hold all necessary property, real, personal, or mixed, for the purposes specified in this Division 122, either by purchase or condemnation in the manner provided by law for the taking and condemning of private property for public use. However, in no valuation of street railway property for the purpose of any such acquisition, except of street railways now operated under existing franchises, shall any sum be included as the value of any earning power of that property or of the unexpired portion of any franchise granted by the city.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-122-4) (from Ch. 24, par. 11-122-4)
Sec. 11-122-4. In lieu of issuing bonds pledging the faith and credit of the city, as provided for in Section 11-122-3, any city may issue and dispose of interest bearing certificates, to be known as "street railway certificates," which, under no circumstances, shall be or become an obligation or liability of the city or payable out of any general fund thereof, but shall be payable solely out of a specified portion of the income to be derived from the street railway property for the acquisition of which they were issued. These certificates shall not be issued and secured by any street railway property in an amount in excess of the cost to the city of that property, as provided in this Division 122, and 10% of that cost in addition thereto.
In order to secure the payment of these street railway certificates and the interest thereon, the city may convey, by way of mortgage or deed of trust, any or all of the street railway property acquired or to be acquired through the issuance thereof. This mortgage or deed of trust shall be executed in such manner as may be directed by the city council and acknowledged and recorded in the manner provided by law for the acknowledgment and recording of mortgages of real estate, and may contain such provisions and conditions not in conflict with the provisions of this Division 122 as may be deemed necessary to fully secure the payment of the street railway certificates described therein. The mortgage or deed of trust may contain the grant of a privilege or right to maintain and operate the street railway property covered thereby, for a period not exceeding 20 years from the date that that property may come into the possession of any person as the result of foreclosure proceedings. This privilege or right may fix the rates of fare which the person securing the privilege or right as the result of foreclosure proceedings shall be entitled to charge in the operation of the property for a period not exceeding 20 years.
Whenever, and as often as, default is made in the payment of any street railway certificate issued and secured by a mortgage or deed of trust, as provided in this section, or in the payment of the interest thereon when due, and that default has continued for the space of 12 months, after notice thereof has been given to the mayor and the financial officer of the city issuing the certificates, it is lawful for the mortgagee or trustee, upon the request of the holders of a majority in amount of the certificates issued and outstanding under the mortgage or deed of trust, to declare the whole of the principal of all such certificates as may be outstanding, to be at once due and payable, and to proceed to foreclose the mortgage or deed of trust in any court of competent jurisdiction.
At a foreclosure sale, the mortgagee, or trustee, or the holders of the certificates may become the purchaser or purchasers of the property and the rights and privileges sold, if he or they be the highest bidders. Any street railway acquired under such a foreclosure shall be subject to regulation by the corporate authorities of the city to the same extent as if the right to construct, maintain, and operate that property had been acquired through a direct grant without the intervention of foreclosure proceedings.
However, no street railway certificates, mortgage, or deed of trust shall ever be issued by any city under the provisions of this Division 122 until the question of the adoption of the ordinance making provision for the issuance thereof has been submitted to a popular vote and approved by a majority of the electors of the city voting upon that question.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-122-5) (from Ch. 24, par. 11-122-5)
Sec. 11-122-5. Every city owning, or owning and operating, street railways, shall keep the books of account for these street railways distinct from other city accounts and in such manner as to show the true and complete financial results of the city ownership, or ownership and operation, as the case may be. These accounts shall be so kept as to show: (1) the actual cost to the city of street railways owned, (2) all costs of maintenance, extension, and improvement, (3) all operating expenses of every description, in case of city operation, (4) the amount set aside for sinking fund purposes, (5) if water or other service is furnished for the use of the street railways without charge, as nearly as possible, the value of this service, and also the value of any similar service rendered by the street railways to any other city department without charge, (6) reasonable allowances for interest, depreciation, and insurance, and (7) estimates of the amount of taxes that would be chargeable against the property if owned by a private corporation. The city council shall print annually for public distribution, a report showing the financial results, in the form specified in this section, of the city ownership, or ownership and operation.
The accounts of those street railways, shall be examined at least once a year by a licensed Certified Public Accountant permitted to perform audits under the Illinois Public Accounting Act, who shall report to the city council the results of his examination. This accountant shall be selected in such manner as the city council may direct, and he shall receive for his services such compensation, to be paid out of the income from those street railways, as the city council may prescribe.
(Source: P.A. 94-465, eff. 8-4-05.)

(65 ILCS 5/11-122-6) (from Ch. 24, par. 11-122-6)
Sec. 11-122-6. This Division 122 shall be in force in every city in which "An Act to authorize cities to acquire, construct, own, operate and lease street railways, to provide the means therefor, and to provide for the discontinuance of such operation and ownership," approved May 18, 1903, as amended, has been heretofore adopted and was in force immediately prior to January 1, 1942. This Division 122 shall not be in force in any other city until the question of its adoption in such other city has been submitted to the electors of the city and approved by a majority of those voting thereon.
If the city council in any city has heretofore incorporated or hereafter incorporates in any grant to a private company of the right to construct or operate street railways a provision reserving to the city the right to take over the street railways at or before the expiration of the grant, in case the city later adopted "An Act to authorize cities to acquire, construct, own, operate and lease street railways, to provide the means therefor, and to provide for the discontinuance of such operation and ownership," approved May 18, 1903, as amended, or adopts this Division 122, as the case may be, that provision shall be as valid and effective for all purposes, in case the city later adopts this Division 122 as provided in this section, as if the provision were made a part of a grant after the adoption of this Division 122 by the city.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-122-7) (from Ch. 24, par. 11-122-7)
Sec. 11-122-7. In all cases provided in Sections 11-122-1 through 11-122-6 for the submission of questions or propositions to popular vote, the city council shall pass an ordinance stating the substance of the proposition or question to be voted upon and designating the election at which the question or proposition is to be submitted. The city clerk of the city shall promptly certify the ordinance and the proposition for submission at an election in accordance with the general election law.
(Source: P.A. 81-1489.)

(65 ILCS 5/11-122-8) (from Ch. 24, par. 11-122-8)
Sec. 11-122-8. Any city having a population of less than 500,000 which has constructed, acquired, or purchased street railways under "An Act to authorize cities to acquire, construct, own, operate and lease street railways, to provide the means therefor, and to provide for the discontinuance of such operation and ownership," approved May 18, 1903, as amended, or under this Division 122, by ordinance of the city council may provide for the discontinuance of their operation and maintenance and may provide for the sale or disposal, in such manner as the city council may determine, of the property and equipment so constructed, acquired, or purchased.
This ordinance shall not become effective until the question of its adoption is certified by the clerk and submitted to a referendum vote of the electors of the city at an election designated in the ordinance. At that election, the ordinance shall be submitted without alteration to the vote of the electors of the city.
The question shall be in substantially the following form:
--------------------------------------------------------------
Shall the ordinance (stating YES
the nature of the proposed ----------------------------
ordinance) be adopted? NO
--------------------------------------------------------------
If a majority of the electors voting on the question of the adoption of the proposed ordinance vote in favor thereof, the ordinance shall thereupon become a valid and binding ordinance of the city.
Prior to the election upon this ordinance, the city clerk shall have the ordinance published at least once in one or more newspapers published in the city, or, if no newspaper is published therein, then in one or more newspapers with a general circulation within the city. This publication shall be not more than 30 nor less than 15 days in advance of the election.
(Source: P.A. 81-1489.)

(65 ILCS 5/11-122-9) (from Ch. 24, par. 11-122-9)
Sec. 11-122-9. Nothing contained in this Division 122 authorizes any city to make any street railway grant, or to lease any street railway property, for a period exceeding 20 years from the making of the grant or lease. However, when a right to maintain and operate a street railway for a period not exceeding 20 years is contained in a mortgage or deed of trust to secure street railway certificates, and no such right shall be implied, that period shall commence as provided in Section 11-122-4.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/Art. 11 Div. 122.1 heading)

(65 ILCS 5/11-122.1-1) (from Ch. 24, par. 11-122.1-1)
Sec. 11-122.1-1. Any municipality shall have power to contract for the operation of a privately owned, local passenger transportation system or a portion thereof within its corporate limits or within a radius of one-half mile thereof upon terms satisfactory to it and to the owner of said system. By such contract, the municipality may bind itself to pay to said owner and operator such sums as may be sufficient, when added to the fares collected from its patrons by the operator, to equal an agreed cost of said service, which cost may include an allowance for depreciation and a reasonable sum for operating and maintaining said transportation system or portion thereof. Such contract shall provide that the municipality may fix the fares to be charged and the service to be rendered by the operator; and a municipality entering into such contract shall have exclusive jurisdiction and control of rates of fare to be charged and service to be provided by such contracting, owning and operating company for the transportation to be provided pursuant to such contract. Upon the execution of such a contract and within 10 days after its effective date the owner of the system shall file 3 copies of such contract certified by the clerk of the municipal corporation executing the same with the Illinois Commerce Commission and shall cause public notice of such contract to be published in a newspaper of general circulation in the area to be served pursuant to such contract. Thereafter the Illinois Commerce Commission shall enter an order suspending that portion of the operating rights of the owner of the system covered by the provisions of such contract for the period covered by the contract. Such order shall direct continued compliance by the owner of the system with the provisions of Sections 55a and 55b of "An Act concerning public utilities", approved June 29, 1921, as amended.
(Source: Laws 1965, p. 2850.)

(65 ILCS 5/11-122.1-2) (from Ch. 24, par. 11-122.1-2)
Sec. 11-122.1-2. Any municipality may contract for the operation of privately owned, local passenger transportation system or a portion thereof within its corporate limits or within a radius of one-half mile thereof upon terms satisfactory to it and to the owner of such system. By the contract, the municipality may bind itself to pay to the owner and operator such sums as may be agreed upon by the municipality.
(Source: P.A. 76-100.)

(65 ILCS 5/11-122.1-3) (from Ch. 24, par. 11-122.1-3)
Sec. 11-122.1-3. Any municipality may lease, sell or purchase, on the installment basis or otherwise, real or personal property for use by such system.
(Source: P.A. 76-100.)

(65 ILCS 5/11-122.1-4) (from Ch. 24, par. 11-122.1-4)
Sec. 11-122.1-4. A municipality may apply for and accept loans, grants, services, or other financial assistance from, and may participate in projects of, the United States of America, or any agency or instrumentality thereof, under the Federal "Urban Mass Transportation Act of 1964", as now or hereafter amended, or similar Federal mass transportation acts, and may enter into and carry out contracts in connection therewith.
This Section applies to any contract which is otherwise valid and made for the purposes authorized in this Section, even though the contract was executed before the effective date of this amendatory Act of 1969 or the municipality made no appropriation for the contract before it was executed either before or after the effective date of this amendatory Act.
(Source: P.A. 76-100.)

(65 ILCS 5/Art. 11 Div. 122.2 heading)

(65 ILCS 5/11-122.2-1) (from Ch. 24, par. 11-122.2-1)
Sec. 11-122.2-1. In addition to all its other powers, every municipality shall, in all its dealings with the Regional Transportation Authority established by the "Regional Transportation Authority Act", enacted by the 78th General Assembly, have the following powers:
(a) to cooperate with the Regional Transportation Authority in the exercise by the Regional Transportation Authority of all the powers granted it by the Act;
(b) to receive funds from the Regional Transportation Authority upon such terms and conditions as shall be set forth in an agreement between the municipality and the Suburban Bus Board or the Commuter Rail Board, which contract or agreement may be for such number of years or duration as they may agree, all as provided in the "Regional Transportation Authority Act";
(c) to receive financial grants from a Service Board, as defined in the "Regional Transportation Authority Act", upon such terms and conditions as shall be set forth in a Purchase of Service Agreement or other grant contract between the municipality and the Service Board, which contract or agreement may be for such number of years or duration as the Service Board and the municipality may agree, all as provided in the "Regional Transportation Authority Act";
(d) to acquire from the Regional Transportation Authority or a Service Board any Public Transportation Facility, as defined in the "Regional Transportation Authority Act", by purchase contract, gift, grant, exchange for other property or rights in property, lease (or sublease) or installment or conditional purchase contracts, which contracts or leases may provide for consideration to be paid in annual installments during a period not exceeding 40 years; such property may be acquired subject to such conditions, restrictions, liens or security or other interests of other parties as the municipality may deem appropriate and in each case the municipality may acquire a joint, leasehold, easement, license or other partial interest in such property;
(e) to sell, sell by installment contract, lease (or sublease) as lessor, or transfer to, or grant to or provide for the use by the Regional Transportation Authority or a Service Board any Public Transportation Facility, as defined in the "Regional Transportation Authority Act" upon such terms and for such consideration, or for no consideration, as the municipality may deem proper;
(f) to cooperate with the Regional Transportation Authority or a Service Board for the protection of employees and users of public transportation facilities against crime and also to protect such facilities; such cooperation may include, without limitation, agreements for the coordination of police or security forces;
(g) to file such reports with and transfer such records, papers or documents to the Regional Transportation Authority or a Service Board as may be agreed upon with, or required by, the Regional Transportation Authority or a Service Board.
In exercising any of the powers granted in this Section the municipality shall not be subject to the provisions of this Code or any Act making public bidding or notice a requirement for any purchase or sale by a municipality. Notwithstanding any provision of this Code to the contrary, every municipality may enter into Purchase of Service Agreements, grant contracts, other contracts, agreements or leases, as provided in this Section, and may incur obligations and expenses thereunder without making a previous appropriation therefor.
(Source: P.A. 83-886.)

(65 ILCS 5/Art 11 prec Div 123 heading)

(65 ILCS 5/Art. 11 Div. 123 heading)

(65 ILCS 5/11-123-1) (from Ch. 24, par. 11-123-1)
Sec. 11-123-1. The term "utility," as used in this Division 123 means and includes: (1) harbors, canals, slips, wharves, docks, levees, piers, quay walls, breakwaters, and all appropriate harbor structures, facilities, connections, and improvements; and (2) such elevators, vaults, warehouses, including cold storage warehouses which may be acquired, owned, maintained, or operated in connection therewith, as necessary adjuncts or incidental to transportation or railroad terminals; and (3) all other necessary or appropriate terminal facilities.
The term "artificially made or reclaimed land," as used in this Division 123, includes all land which formerly was submerged under the public waters of the state, the title to which is in the state, and which has been artificially made or reclaimed in whole or in part contrary to law.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-123-2) (from Ch. 24, par. 11-123-2)
Sec. 11-123-2. Every city and village may acquire, own, construct, maintain, and operate utilities anywhere within the jurisdiction or corporate limits of the city or village, or in, over, and upon public waters bordering thereon.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-123-3) (from Ch. 24, par. 11-123-3)
Sec. 11-123-3. Every city or village with only a river water frontage may acquire, own, construct, maintain, and operate railroad terminal facilities, tracks, and connections, necessary or appropriate to connect a utility with any railroad or interurban railroad entering the municipality.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-123-4) (from Ch. 24, par. 11-123-4)
Sec. 11-123-4. Every city and village for the purpose of carrying out the powers granted in this Division 123, may acquire by purchase, gift, or condemnation, any property necessary or appropriate for any of the purposes enumerated in this Division 123. In all cases where property is acquired or sought to be acquired by condemnation, the procedure shall be, as nearly as may be, like that provided for the exercise of the right of eminent domain under the Eminent Domain Act. Nothing in this Section limits the power of a municipality to acquire by grant from the state submerged land or artificially made or reclaimed land as provided in Section 11-123-9.
(Source: P.A. 94-1055, eff. 1-1-07.)

(65 ILCS 5/11-123-5) (from Ch. 24, par. 11-123-5)
Sec. 11-123-5. Every city and village may use, occupy, and reclaim such submerged land under the public waters of the state within the corporate limits or jurisdiction of, or bordering on the municipality, as may be necessary or appropriate for any of the purposes enumerated in this Division 123. The power granted in this section is superior to and takes precedence over any similar power heretofore granted to any person, other than a city or village, in so far as that similar power has not been exercised at the time when a city or village by ordinance, as to land therein particularly described, determines to exercise the power granted in this section.
Except as otherwise provided in this Code or in any other law of this state, no person or corporation, private, public, or municipal, other than a city or village, shall hereafter construct a utility over and upon such submerged lands within the limits or jurisdiction of any such city or village, or over or upon any public waters bordering thereon, without first securing the consent of the corporate authorities of such city or village.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-123-6) (from Ch. 24, par. 11-123-6)
Sec. 11-123-6. Every city and village may take possession of, use, and occupy any artificially made or reclaimed land (1) which before the artificial making or reclamation thereof constituted a portion of the submerged land under the public waters of the State of Illinois, and (2) which lies within the corporate limits or jurisdiction of or borders on the municipality, and (3) the title to which is in the State of Illinois, when the land is declared by an ordinance of the municipality particularly describing it to be necessary or appropriate for any of the purposes enumerated in this Division 123.
Every city and village has the power to bring and maintain all necessary suits, actions, or proceedings, in its corporate name, against any person for the recovery of the possession of such artificially made or reclaimed land. This land, when so acquired, shall be held, used, and occupied by the city or village subject to the conditions stated in this Division 123.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-123-7) (from Ch. 24, par. 11-123-7)
Sec. 11-123-7. Every city and village may take possession of, use, and occupy any artificially made or reclaimed land specified in Section 11-123-6, when the land is declared by an ordinance of the municipality particularly describing it to be necessary or appropriate for approaches to or connections with a utility.
Every city and village may establish, widen, extend, grade, pave, and otherwise improve such approaches or connections over and upon such artificially made or reclaimed land and to vacate all or any part of the approaches or connections.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-123-8) (from Ch. 24, par. 11-123-8)
Sec. 11-123-8. Every city and village may acquire the land, whether of natural or artificial formation, property, and property rights, including riparian rights, of any owner or claimant, other than a city or village, on the shores of public waters in, upon, or near which it is proposed to construct any utility.
Every city and village may also acquire the title of such an owner or claimant to the land lying beneath, adjacent to or adjoining the specified public waters, without other compensation, by agreeing with the owner or claimant upon a boundary line dividing the land, whether of natural or artificial formation, to be acquired by the municipality, and the adjacent, adjoining, submerged, or other land, whether of natural or artificial formation, to be taken and acquired by the owner or claimant. The rights and property to be taken and acquired, respectively, by the city or village and by the owner or claimant, shall be specifically described and set forth in the judgment to be entered by the court as provided in Section 11-123-9.
(Source: P.A. 79-1361.)

(65 ILCS 5/11-123-9) (from Ch. 24, par. 11-123-9)
Sec. 11-123-9. When any city or village and the owner or claimant have agreed upon a boundary line as provided in Section 11-123-8, the city or village shall commence a civil action in the circuit court of the county in which the land is situated, praying that the boundary line be established and confirmed by judgment of the court. All persons interested in the land as owners or otherwise, who appear of record, if known, or if not known, upon stating the fact, shall be made parties defendant. Interested persons whose names are unknown may be made parties defendant by the description of unknown owners, but in all cases an affidavit shall be filed by or on behalf of the municipality, setting forth that the names of these persons are unknown.
The municipality shall publish notice of the commencement of the action once a week for 3 consecutive weeks, in one or more newspapers published in the municipality, or, if no newspaper is published therein, then in one or more newspapers with a general circulation within the municipality. In municipalities with less than 500 population in which no newspaper is published, publication may instead be made by posting a notice in 3 prominent places within the municipality. The notices shall contain the title of the action and the return day at which the defendants are to appear, and the last of the notices shall be published not less than 10 nor more than 20 days before the return day. The defendants who do not enter their appearances shall be served with process and the proceedings in the action shall be conducted in the same manner as provided by the Civil Practice Law, as heretofore and hereafter amended and the Supreme Court Rules, now or hereafter adopted, in relation to that Law, except as otherwise provided in this Division 123.
If upon a hearing the court finds that the rights and interests of the public have been duly conserved by the agreement, the court shall confirm the agreement and establish the boundary line. Otherwise the court, in its discretion, shall dismiss the suit. If the boundary line agreed upon is so established and confirmed by a court judgment, it shall be the permanent boundary line thereafter and shall not be affected either by accretion or erosion.
The establishment of such a boundary line operates as a conveyance and release to the municipality of all the right, title, and interest of owners to all land, property, and property rights, including riparian rights, lying upon the outer or water side of the boundary line. The municipality is hereby granted by the State of Illinois the title to all land, property, and property rights, including riparian rights, lying upon the outer or water side of the boundary line when so established. The owners of the shore land are hereby granted by the State of Illinois the title to the adjacent, adjoining, submerged, or other land, whether of natural or artificial formation, as specifically and particularly described in the court judgment, lying upon the inner or land side of the boundary line when so established. These owners may fill in, improve, protect, and use, sell, and convey this land lying upon the inner or land side of the boundary line free from any adverse claim in any way arising out of any question as to where the shore line was at any time in the past, or as to the title to any existing accretions.
(Source: P.A. 82-783.)

(65 ILCS 5/11-123-10) (from Ch. 24, par. 11-123-10)
Sec. 11-123-10. Every city or village may occupy, hold, and use any land acquired by the municipality under this Division 123 or under any act providing for harbor construction. A specified municipality may occupy, hold, and use any submerged land of the State of Illinois filled in or reclaimed by the municipality in connection with or in construction of a utility for the uses and purposes provided for in this Division 123. A specified municipality may lease any of this land for a period not longer than 50 years to any person upon such terms and conditions as are prescribed by ordinance, but the ordinance shall provide that the rental value of the land shall be revalued near the end of each 10 years of the rental period and that the rental for the ensuing 10 years shall be adjusted and fixed in accordance with that evaluation.
Before such a lease becomes effective, it shall be approved in writing by the Secretary of Transportation of the state, and, in case of approval, it shall be authenticated by the seal of that department.
All money received by a specified municipality from the lease of land forming a part of any harbor development shall be credited to a fund entitled the harbor fund of that particular harbor development. All money expended by the municipality for any purpose in relation to that land or in relation to the construction and maintenance of any utility, may be charged to the harbor fund, and that fund shall be used for no other purpose.
(Source: P.A. 81-840.)

(65 ILCS 5/11-123-11) (from Ch. 24, par. 11-123-11)
Sec. 11-123-11. Every city or village may levy and collect in each of 4 consecutive years a tax of .0125% of the value, as equalized or assessed by the Department of Revenue, of all taxable property therein, for the current year. This tax shall be in addition to all taxes authorized by law to be levied and collected in that municipality. The proceeds of this additional tax shall be used for harbor construction purposes only and shall be credited to the harbor fund for that particular harbor development.
The foregoing limitation upon tax rate in cities and villages of less than 1,000,000 population may be increased or decreased according to the referendum provisions of the General Revenue Law of Illinois.
(Source: P.A. 81-1509.)

(65 ILCS 5/11-123-12) (from Ch. 24, par. 11-123-12)
Sec. 11-123-12. Any city or village may lease any part or all of any utility owned by it in the manner and subject to the limitations provided in Sections 11-76-1 and 11-76-2.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-123-13) (from Ch. 24, par. 11-123-13)
Sec. 11-123-13. Every city and village may locate and establish dock lines and harbor lines in the public waters or rivers within the limits or jurisdiction of, or bordering on the city or village.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-123-14) (from Ch. 24, par. 11-123-14)
Sec. 11-123-14. Every city and village owning and operating, or owning and leasing any portion of a utility, shall keep the accounts for the utilities separate and distinct from other municipal accounts and in such manner as to show the true and complete financial standing and results of the municipal ownership and operation or of the municipal ownership and leasing, as the case may be. These accounts shall be so kept as to show: (1) the actual cost of the municipality of the utilities owned; (2) all costs of maintenance, extension, and improvement; (3) all operating expenses of every description, in case of municipal operation, whether of the whole or of a part of the utilities; (4) if water or other service is furnished for the use of the utilities without charge, as nearly as possible, the value of that service, and also the value of any service rendered by the utilities to any reasonable allowances for interest, depreciation, and other municipal department without charge; (5) insurance; and (6) estimates of the amount of taxes that would be chargeable against the utilities if owned by a private corporation. The corporate authorities of the municipality shall have printed annually for public distribution, a report showing the financial standing and results, in the form specified in this section, of the municipal ownership and operation, or of municipal ownership and leasing. This report shall be published in one or more newspapers published in the municipality, or, if no newspaper is published therein, then in one or more newspapers with a general circulation within the municipality. In municipalities with less than 500 population in which no newspaper is published, publication may instead be made by posting a notice in 3 prominent places within the municipality.
The accounts of the utilities shall be examined at least once a year by a licensed Certified Public Accountant permitted to perform audits under the Illinois Public Accounting Act, who shall report to the corporate authorities the results of his examination. This accountant shall be selected in such manner as the corporate authorities may direct, and he shall receive for his services such compensation, to be paid out of the revenue from the utilities, as the corporate authorities may prescribe.
(Source: P.A. 94-465, eff. 8-4-05.)

(65 ILCS 5/11-123-15) (from Ch. 24, par. 11-123-15)
Sec. 11-123-15. Every city and village has the power to use any portion of a utility for public recreation purposes if, in the judgment of the corporate authorities of the municipality, the utility can be used for public recreation purposes without interfering with the use of the utility for transportation purposes.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-123-16) (from Ch. 24, par. 11-123-16)
Sec. 11-123-16. In connection with the use of any portion of a utility for recreation purposes, as specified in Section 11-123-15, every city and village has the power to provide, by lease or contract, for the sale in or on the utility of food, non-alcoholic drinks, and merchandise, and for the giving in or on the utility of dances, concerts, exhibitions, and other entertainments, and for check-room privileges incidental thereto. Upon reasonable notice, however, such a lease or contract is terminable by the municipality, either with or without compensation therefor as may be therein stipulated, whenever in the judgment of the corporate authorities of the municipality the transportation necessities make such termination desirable. No such lease or contract shall be entered into for a period exceeding 5 years except in conformity with the provisions of Section 11-123-12.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-123-17) (from Ch. 24, par. 11-123-17)
Sec. 11-123-17. No portion of a utility, except a breakwater, shall be constructed within one-half mile of any intake of water for public consumption, and in constructing such a utility no ashes, cinders, or waste shall be dumped into any public waters within 4 miles of any intake of water for public consumption unless placed behind retaining bulkheads. This section does not apply to any city or village whose water frontage is exclusively on a river.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-123-18) (from Ch. 24, par. 11-123-18)
Sec. 11-123-18. Every city and village by ordinance may authorize any public or municipal corporation, other than a city or village, which is authorized by law to construct or operate a utility, to construct and operate a utility within the corporate limits or jurisdiction of, or bordering on, the city or village, on such terms and conditions as may be determined in the ordinance, and on such terms and conditions as may be provided by law.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-123-19) (from Ch. 24, par. 11-123-19)
Sec. 11-123-19. Whenever any public or municipal corporation constructs a utility under authority of Section 11-123-18, or any other law of the state, within the corporate limits or jurisdiction of any city or village, or in, over, or upon public waters bordering thereon, the city or village has the power to purchase the utility on such terms and conditions as may be provided by law, and in case no terms and conditions are provided by law, then on such terms and conditions as may be agreed upon by the city or village and the public or municipal corporation.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-123-20) (from Ch. 24, par. 11-123-20)
Sec. 11-123-20. Every city and village may cross by roadways or other appropriate means, the ways, drives, boulevards, beaches, wharves, docks, levees, piers, breakwaters, retaining walls, land, or submerged land of any public or municipal corporation, other than a city or village, whenever the crossing is declared by ordinance of the municipality to be necessary or advantageous to the development and use of a utility.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-123-21) (from Ch. 24, par. 11-123-21)
Sec. 11-123-21. Accretions or artificially made or reclaimed land, which may be formed or added to any utility constructed under this Division 123 by a public or municipal corporation, other than a city or village, shall not become the property of that public or municipal corporation, but shall revert to and become the property of the city or village for the purposes of this Division 123, subject to such disposition as the corporate authorities of the city or village shall direct.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-123-22) (from Ch. 24, par. 11-123-22)
Sec. 11-123-22. The powers granted by this Division 123 are subject to the provisions of section 18 of "An Act in relation to the regulations of the rivers, lakes and streams of the State of Illinois," approved June 10, 1911, as heretofore and hereafter amended.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-123-23) (from Ch. 24, par. 11-123-23)
Sec. 11-123-23. Sections 11-123-1 through 11-123-22 shall not be considered as impairing the provisions of "An Act to enable Park Commissioners having control of a park or parks bordering upon public waters in this State, to enlarge and connect the same from time to time by extensions over lands and the bed of such waters, and defining the use which may be made of such extensions, and granting lands for the purpose of such enlargements," approved May 14, 1903, as heretofore and hereafter amended.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-123-24) (from Ch. 24, par. 11-123-24)
Sec. 11-123-24. For the purpose of widening, deepening, or otherwise improving a river or harbor, a city or village may institute proceedings in any court of record to condemn any land or right-of-way needed for that purpose and to pay for the land or right-of-way by special assessment upon the property specially benefited by the widening, deepening, or other improvement of the river or harbor, or upon the public, or both, as the case may be. The proceedings shall be instituted in the manner provided by and in all respects under the provisions of Article 9.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/Art. 11 prec Div 124 heading)

(65 ILCS 5/Art. 11 Div. 124 heading)

(65 ILCS 5/11-124-1) (from Ch. 24, par. 11-124-1)
Sec. 11-124-1. Contracts for supply of water.
(a) The corporate authorities of each municipality may contract with any person, corporation, municipal corporation, political subdivision, public water district or any other agency for a supply of water. Any such contract entered into by a municipality shall provide that payments to be made thereunder shall be solely from the revenues to be derived from the operation of the waterworks system of the municipality, and the contract shall be a continuing valid and binding obligation of the municipality payable from the revenues derived from the operation of the waterworks system of the municipality for the period of years, not to exceed 40, as may be provided in such contract. Any such contract shall not be a debt within the meaning of any constitutional or statutory limitation. No prior appropriation shall be required before entering into such a contract and no appropriation shall be required to authorize payments to be made under the terms of any such contract notwithstanding any provision in this Code to the contrary.
(b) Payments to be made under any such contract shall be an operation and maintenance expense of the waterworks system of the municipality. Any such contract made by a municipality for a supply of water may contain provisions whereby the municipality is obligated to pay for such supply of water without setoff or counterclaim and irrespective of whether such supply of water is ever furnished, made available or delivered to the municipality or whether any project for the supply of water contemplated by any such contract is completed, operable or operating and notwithstanding any suspension, interruption, interference, reduction or curtailment of the supply of water from such project. Any such contract may provide that if one or more of the other purchasers of water defaults in the payment of its obligations under such contract or a similar contract made with the supplier of the water, one or more of the remaining purchasers party to such contract or such similar contract shall be required to pay for all or a portion of the obligations of the defaulting purchasers.
(c) Payments to be made under any such contract with a municipal joint action water agency under the Intergovernmental Cooperation Act shall be an operation and maintenance expense of the waterworks system of the municipality. Any such contract made by a municipality for a supply of water with a municipal joint action water agency under the provisions of the Intergovernmental Cooperation Act may contain provisions whereby the municipality is obligated to pay for such supply of water without setoff or counterclaim and irrespective of whether such supply of water is ever furnished, made available or delivered to the municipality or whether any project for the supply of water contemplated by any such contract is completed, operable or operating and notwithstanding any suspension, interruption, interference, reduction or curtailment of the supply of water from such project. Any such contract with a municipal joint action water agency may provide that if one or more of the other purchasers of water defaults in the payment of its obligations under such contract or a similar contract made with the supplier of the water, one or more of the remaining purchasers party to such contract or such similar contract shall be required to pay for all or a portion of the obligations of the defaulting purchasers.
The changes in this Section made by these amendatory Acts of 1984 are intended to be declarative of existing law.
(d) A municipality with a water supply contract with a county water commission organized pursuant to the Water Commission Act of 1985 shall provide water to unincorporated areas of that home county in accordance with the terms of this subsection. The provision of water by the municipality shall be in accordance with a mandate of the home county as provided in Section 0.01 of the Water Commission Act of 1985. A home rule unit may not provide water in a manner that is inconsistent with the provisions of this amendatory Act of the 93rd General Assembly. This subsection is a limitation under subsection (i) of Section 6 of Article VII of the Illinois Constitution on the concurrent exercise by home rule units of powers and functions exercised by the State.
(Source: P.A. 95-331, eff. 8-21-07.)

(65 ILCS 5/11-124-5)
Sec. 11-124-5. Acquisition of water systems by eminent domain.
(a) In addition to other provisions providing for the acquisition of water systems or water works, whenever a public utility subject to the Public Utilities Act utilizes public property (including, but not limited to, right-of-way) of a municipality for the installation or maintenance of all or part of its water distribution system, the municipality has the right to exercise eminent domain to acquire all or part of the water system, in accordance with this Section. Unless it complies with the provisions set forth in this Section, a municipality is not permitted to acquire by eminent domain that portion of a system located in another incorporated municipality without agreement of that municipality, but this provision shall not prevent the acquisition of that portion of the water system existing within the acquiring municipality.
(b) Where a water system that is owned by a public utility (as defined in the Public Utilities Act) provides water to customers located in 2 or more municipalities, the system may be acquired by a majority of the municipalities by eminent domain. If the system is to be acquired by more than one municipality, then there must be an intergovernmental agreement in existence between the acquiring municipalities providing for the acquisition.
(c) If a water system that is owned by a public utility provides water to customers located in one or more municipalities and also to customers in an unincorporated area and if at least 70% of the customers of the system or portion thereof are located within the municipality or municipalities, then the system, or portion thereof as determined by the corporate authorities, may be acquired, using eminent domain or otherwise, by either a municipality under subsection (a) or an entity created by agreement between municipalities where at least 70% of the customers reside. For the purposes of determining "customers of the system", only retail customers directly billed by the company shall be included in the computation. The number of customers of the system most recently reported to the Illinois Commerce Commission for any calendar year preceding the year a resolution is passed by a municipality or municipalities expressing preliminary intent to purchase the water system or portion thereof shall be presumed to be the total number of customers within the system. The public utility shall provide information relative to the number of customers within each municipality and within the system within 60 days after any such request by a municipality.
(d) In the case of acquisition by a municipality or municipalities or a public entity created by law to own or operate a water system under this Section, service and water supply must be provided to persons who are customers of the system on the effective date of this amendatory Act of the 94th General Assembly without discrimination based on whether the customer is located within or outside of the boundaries of the acquiring municipality or municipalities or entity, and a supply contract existing on the effective date of this amendatory Act of the 94th General Assembly must be honored by an acquiring municipality, municipalities, or entity according to the terms so long as the agreement does not conflict with any other existing agreement.
(e) For the purposes of this Section, "system" includes all assets reasonably necessary to provide water service to a contiguous or compact geographical service area or to an area served by a common pipeline and include, but are not limited to, interests in real estate, all wells, pipes, treatment plants, pumps and other physical apparatus, data and records of facilities and customers, fire hydrants, equipment, or vehicles and also includes service agreements and obligations derived from use of the assets, whether or not the assets are contiguous to the municipality, municipalities, or entity created for the purpose of owning or operating a water system.
(f) Before making a good faith offer, a municipality may pass a resolution of intent to study the feasibility of purchasing or exercising its power of eminent domain to acquire any water system or water works, sewer system or sewer works, or combined water and sewer system or works, or part thereof. Upon the passage of such a resolution, the municipality shall have the right to review and inspect all financial and other records, and both corporeal and incorporeal assets of such utility related to the condition and the operation of the system or works, or part thereof, as part of the study and determination of feasibility of the proposed acquisition by purchase or exercise of the power of eminent domain, and the utility shall make knowledgeable persons who have access to all relevant facts and information regarding the subject system or works available to answer inquiries related to the study and determination.
The right to review and inspect shall be upon reasonable notice to the utility, with reasonable inspection and review time limitations and reasonable response times for production, copying, and answer. In addition, the utility may utilize a reasonable security protocol for personnel on the municipality's physical inspection team.
In the absence of other agreement, the utility must respond to any notice by the municipality concerning its review and inspection within 21 days after receiving the notice. The review and inspection of the assets of the company shall be over such period of time and carried out in such manner as is reasonable under the circumstances.
Information requested that is not privileged or protected from discovery under the Illinois Code of Civil Procedure but is reasonably claimed to be proprietary, including, without limitation, information that constitutes trade secrets or information that involves system security concerns, shall be provided, but shall not be considered a public record and shall be kept confidential by the municipality.
In addition, the municipality must, upon request, reimburse the utility for the actual, reasonable costs and expenses, excluding attorneys' fees, incurred by the utility as a result of the municipality's inspection and requests for information. Upon written request, the utility shall issue a statement itemizing, with reasonable detail, the costs and expenses for which reimbursement is sought by the utility. Where such written request for a statement has been made, no payment shall be required until 30 days after receipt of the statement. Such reimbursement by the municipality shall be considered income for purposes of any rate proceeding or other financial request before the Illinois Commerce Commission by the utility.
The municipality and the utility shall cooperate to resolve any dispute arising under this subsection. In the event the dispute under this subsection cannot be resolved, either party may request relief from the circuit court in any county in which the water system is located, with the prevailing party to be awarded such relief as the court deems appropriate under the discovery abuse sanctions currently set forth in the Illinois Code of Civil Procedure.
The municipality's right to inspect physical assets and records in connection with the purpose of this Section shall not be exercised with respect to any system more than one time during a 5-year period, unless a substantial change in the size of the system or condition of the operating assets of the system has occurred since the previous inspection. Rights under franchise agreements and other agreements or statutory or regulatory provisions are not limited by this Section and are preserved.
The passage of time between an inspection of the utilities and physical assets and the making of a good faith offer or initiation of an eminent domain action because of the limit placed on inspections by this subsection shall not be used as a basis for challenging the good faith of any offer or be used as the basis for attacking any appraisal, expert, argument, or position before a court related to an acquisition by purchase or eminent domain.
(g) Notwithstanding any other provision of law, the Illinois Commerce Commission has no approval authority of any eminent domain action brought by any governmental entity or combination of such entities to acquire water systems or water works.
(h) The provisions of this Section are severable under Section 1.31 of the Statute on Statutes.
(i) This Section does not apply to any public utility company that, on January 1, 2006, supplied a total of 70,000 or fewer meter connections in the State unless and until (i) that public utility company receives approval from the Illinois Commerce Commission under Section 7-204 of the Public Utilities Act for the reorganization of the public utility company or (ii) the majority control of the company changes through a stock sale, a sale of assets, a merger (other than an internal reorganization) or otherwise. For the purpose of this Section, "public utility company" means the public utility providing water service and includes any of its corporate parents, subsidiaries, or affiliates possessing a franchised water service in the State.
(j) Any contractor or subcontractor that performs work on a water system acquired by a municipality or municipalities under this Section shall comply with the requirements of Section 30-22 of the Illinois Procurement Code. The contractor or subcontractor shall submit evidence of compliance with Section 30-22 to the municipality or municipalities.
(k) The municipality or municipalities acquiring the water system shall offer available employee positions to the qualified employees of the acquired water system.
(Source: P.A. 97-586, eff. 8-26-11; 97-813, eff. 7-13-12.)

(65 ILCS 5/Art. 11 Div. 125 heading)

(65 ILCS 5/11-125-1) (from Ch. 24, par. 11-125-1)
Sec. 11-125-1. The corporate authorities in each city and village may (1) provide for a supply of water by the boring of artesian wells, or by the digging, construction, or regulation of wells, pumps, cisterns, reservoirs, or waterworks, (2) borrow money therefor, (3) authorize any person to bore, dig, construct, and maintain the same for a period not exceeding 30 years, (4) prevent the unnecessary waste of water, (5) prevent the pollution of water, and (6) prevent injuries to the wells, pumps, cisterns, reservoirs, or waterworks.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-125-2) (from Ch. 24, par. 11-125-2)
Sec. 11-125-2. For the purpose of establishing or supplying waterworks and to purchase, extend, improve and operate waterworks, each city or village may go beyond its corporate limits and acquire and hold property by purchase or otherwise, and also may take and condemn all necessary property therefor, in the manner provided for the taking or damaging of private property for public uses, including any land now used for highway purposes in or near any basin proposed to be flooded by the construction, extension or improvement of any lake by any city or village of this state, for water supply purposes, provided the highway is capable of being rerouted, raised or otherwise revised and maintained in use and that the city or village requiring such reconstruction shall either perform the necessary reconstruction work or pay the full cost thereof to provide a highway of equal value and usefulness to that existing before such work is required, or provided the highway has been vacated by order of the highway authorities having a jurisdiction over said highway. The jurisdiction of the city or village to prevent or punish any pollution or injury to the stream or source of water, or to waterworks, extends 20 miles beyond its corporate limits, or so far as the waterworks may extend.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-125-3) (from Ch. 24, par. 11-125-3)
Sec. 11-125-3. The corporate authorities may make all needful rules and regulations concerning the use of water supplied by the waterworks of the city or village, and may do all acts and make such rules and regulations for the construction, completion, management, or control of the waterworks, and for the fixing and collecting of such water rates or rents as the corporate authorities may deem necessary or expedient. The corporate authorities may levy a general tax for the construction and maintenance of the waterworks, and appropriate money therefor.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-125-4) (from Ch. 24, par. 11-125-4)
Sec. 11-125-4. The corporate authorities of each municipality served by a community water supply well may perform a groundwater protection needs assessment, and may by ordinance adopt a minimum or maximum setback zone around a wellhead pursuant to Sections 14.2, 14.3, 14.4 and 17.1 of the Environmental Protection Act.
(Source: P.A. 85-863.)

(65 ILCS 5/Art. 11 Div. 126 heading)

(65 ILCS 5/11-126-1) (from Ch. 24, par. 11-126-1)
Sec. 11-126-1. Each municipality may provide for a supply of water for fire protection and for the use of the inhabitants of the municipality (1) by constructing and maintaining a system of waterworks, or (2) by uniting with any adjacent municipality in constructing and maintaining a system of waterworks for the joint use of those municipalities, or (3) by procuring such a supply of water from any adjacent municipality already having waterworks.
All contracts for the construction of such a system of waterworks or any part thereof shall be let to the lowest responsible bidder therefor, upon not less than 3 weeks' public notice of the terms and conditions upon which the contract is to be let having been given by publication in a newspaper published in the municipality, or if no newspaper is published therein, then in some newspaper published in the county. No member of the corporate authorities shall be directly or indirectly interested in such a contract. In all cases the corporate authorities have the right to reject any and all bids that may not be satisfactory to them.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-126-2) (from Ch. 24, par. 11-126-2)
Sec. 11-126-2. Each municipality may borrow money and levy and collect a general tax, in the same manner as other municipal taxes may be levied and collected, for the construction and maintenance of such a system of waterworks, and may appropriate money for that construction and maintenance.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-126-3) (from Ch. 24, par. 11-126-3)
Sec. 11-126-3. For the purpose of locating, constructing, maintaining, or supplying such a system of waterworks, each municipality may go beyond its corporate limits, and acquire and hold property purchased or otherwise, and also may take, condemn, and hold all necessary property in the manner provided for the taking or damaging of private property for public use. Also each municipality may acquire and hold property and rights necessary for the location, construction and maintenance of such a system of waterworks, by purchase or otherwise. The jurisdiction of the municipality to prevent or punish any pollution or injury to the stream or source of water for the supply of the waterworks extends 10 miles beyond its corporate limits.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-126-4) (from Ch. 24, par. 11-126-4)
Sec. 11-126-4. The corporate authorities of each municipality may make and enforce all needful rules and regulations in the construction and management of such a system of waterworks, and for the use of the water supplied thereby.
The corporate authorities of each municipality also may make and enforce all needful rules, regulations, and enact ordinances for the improvement, care, and protection from pollution or other injury of any impounding reservoir or artificial lake constructed or maintained by the municipality for water supply purposes and any adjacent zone of land which the municipality may acquire or control. If the leasing of portions of such adjacent zone of land will, in the discretion of the corporate authorities, aid in the protection from pollution or other injury of the impounding reservoir or artificial lake by promoting forestation, development or care of other suitable vegetation, and the improvement, care and maintenance of the premises, the corporate authorities may lease those portions of that land jointly or severally to custodians of good reputation and character for periods not to exceed 60 years, and permit those custodians to construct, maintain, use, and occupy dwelling houses and other structures thereon for such rental and on such other terms and conditions and subject to such rules and regulations and with such powers and duties as may be determined by the corporate authorities.
The corporate authorities of each municipality have the power to fix and collect from the inhabitants thereof the rent or rates for the use and benefit of water used or supplied to them by such a system of waterworks, as the corporate authorities shall deem just and expedient. These rents or rates shall be paid and collected in such manner as the corporate authorities by ordinance shall provide. Such charges, rents, or rates are liens upon the real estate upon or for which water service is supplied whenever the charges, rents, or rates become delinquent as provided by the ordinance of the municipality fixing a delinquency date. However, the municipality has no preference over the rights of any purchaser, mortgagee, judgment creditor, or other lien holder arising prior to the filing of the notice of such a lien in the office of the recorder of the county in which such real estate is located, or in the office of the registrar of titles of such county if the property affected is registered under "An Act concerning land titles", approved May 1, 1897, as amended. This notice shall consist of a sworn statement setting out (1) a description of such real estate sufficient for the identification thereof, (2) the amount of money due for such water service, and (3) the date when such amount became delinquent. The municipality may foreclose this lien in the same manner and with the same effect as in the foreclosure of mortgages on real estate.
(Source: P.A. 97-813, eff. 7-13-12.)

(65 ILCS 5/11-126-5) (from Ch. 24, par. 11-126-5)
Sec. 11-126-5. The expense of locating, and constructing reservoirs and hydrants for the purpose of fire protection, and the expense of constructing and laying water main pipes, or such part thereof as may be just and lawful, whenever it is for a local improvement, may be assessed upon and collected from the property specially benefited thereby, if any, in such manner as may be provided for the making of special assessments for other local improvements in the municipality, as provided in Article 9.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-126-6) (from Ch. 24, par. 11-126-6)
Sec. 11-126-6. All the income received by a municipality from such a system of waterworks, from the payment and collection of water rents or rates, shall be kept in a separate fund and shall be applied first in the payment and discharge of the principal of and the interest on bonds or money borrowed and used in the construction of the waterworks and of the operating expenses thereof. Any surplus may be applied in such manner as the corporate authorities may direct.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-126-7) (from Ch. 24, par. 11-126-7)
Sec. 11-126-7. For the purpose of constructing a system of waterworks, storm or sanitary sewer system, each municipality has the power to levy special assessments for said local improvements on property beyond its corporate limits, but within one mile therefrom, that is specially benefited by the improvement.
(Source: Laws 1963, p. 2637.)

(65 ILCS 5/Art. 11 Div. 127 heading)

(65 ILCS 5/11-127-1) (from Ch. 24, par. 11-127-1)
Sec. 11-127-1. In all municipalities where waterworks have been constructed, the corporate authorities of the municipality may purchase or lease the waterworks from the owner thereof. However, such a lease or purchase is not binding upon the municipality until the corporate authorities pass an ordinance which includes the terms of the lease or purchase therein. This ordinance shall be published at least once, within 10 days after passage, in one or more newspapers published in the municipality, or, if no newspaper is published therein, then in one or more newspapers with a general circulation within the municipality. In municipalities with less than 500 population in which no newspaper is published, publication may instead be made by posting a notice in 3 prominent places within the municipality.
The publication or posting of the ordinance shall be accompanied by a notice of (1) the specific number of voters required to sign a petition requesting the question of authorizing the purchase or lease of waterworks to be submitted to the electors; (2) the time in which such petition must be filed; and (3) the date of the prospective referendum. The city clerk shall provide a petition form to any individual requesting one.
If no petition is submitted to the corporate authorities, as provided in this section, within 30 days after the ordinance is so published and posted, the corporate authorities may consummate the lease or purchase provided for in the ordinance. But if within this period of 30 days there is presented to the corporate authorities a petition signed by electors of the municipality numbering 10% or more of the number of registered voters in the municipality asking that the question, whether the lease or purchase should be made, be submitted to a vote, the corporate authorities by ordinance shall designate the election at which the electors of the municipality may vote upon that question and the city clerk shall promptly certify the proposition for submission. If a majority of the electors voting upon that question vote in favor of making the lease or purchase, then the corporate authorities shall proceed to complete the lease or purchase. But if a majority of the votes cast on the question are against the lease or purchase, the corporate authorities shall proceed no further with the lease or purchase for the period of 6 months next ensuing.
(Source: P.A. 87-767.)

(65 ILCS 5/11-127-2) (from Ch. 24, par. 11-127-2)
Sec. 11-127-2. Municipalities may borrow money, appropriate money, and levy and collect a general tax in the same manner as other municipal taxes may be levied and collected for the purchase and maintenance or the lease and maintenance of such waterworks.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/Art. 11 Div. 128 heading)

(65 ILCS 5/11-128-1) (from Ch. 24, par. 11-128-1)
Sec. 11-128-1. Subject to the provisions of Section 11-128-3, each city and village may levy, in addition to the taxes now authorized by law and in addition to the amount authorized to be levied for general purposes as provided by Section 8-3-1, a direct annual tax of not more than .1666% of the value, as equalized or assessed by the Department of Revenue, upon all the property within the corporate limits of the city or village. This tax is payable yearly for a period of not more than 30 years. The proceeds of this tax shall be used solely for the purchase, construction, and enlargement of waterworks.
The foregoing limitation upon tax rates in municipalities of less than 1,000,000 population may be increased or decreased according to the referendum provisions of the General Revenue Law of Illinois.
(Source: P.A. 81-1509.)

(65 ILCS 5/11-128-2) (from Ch. 24, par. 11-128-2)
Sec. 11-128-2. Whenever any specified municipality desires to avail itself of the provisions of this Division 128, the corporate authorities by ordinance or resolution may contract for the purchase, construction, or enlargement of waterworks for a provisionally certain fixed sum. The contract for purchase, construction, or enlargement, together with a report from the municipal engineer recommending the same, shall be published at least once a week for 3 consecutive weeks in a newspaper with a general circulation in the municipality. The corporate authorities shall also provide in the specified ordinance or resolution for the levying of a direct annual tax as authorized in Section 11-128-1. The total of this tax for the term levied, together with the annual revenue which is estimated to be derived from the waterworks, shall be sufficient to pay the contract price for the waterworks, together with interest thereon. However, the contract for the purchase, construction, or enlargement, and this tax, shall not be valid or binding until confirmed by a vote as provided by Section 11-128-3.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-128-3) (from Ch. 24, par. 11-128-3)
Sec. 11-128-3. Before they shall be valid and binding, the specified contract and tax, after action by the corporate authorities, shall be certified by the clerk and submitted for ratification to the electors of the municipality. The notice shall specify the character of the waterworks proposed to be purchased, constructed, or enlarged and the amount of the tax to be levied. For 3 weeks preceding the election there shall be on file in some public place, convenient of access, a full description of the waterworks and a copy of the contract and of the report of the engineer, for the inspection of the electors. Notice of where the documents are on file shall be included in the notice of the election.
If 3/4 of all the electors voting on the proposition vote in favor thereof, the contract and tax shall be binding and the tax shall be duly levied. The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall the city (or village) of
.... construct, purchase, or enlarge YES
(as the case may be) waterworks ----------------------
and levy a tax of .... annually NO
for .... years?
--------------------------------------------------------------
Whenever the electors of a city or village have ratified a contract to purchase, construct, or enlarge waterworks and to levy a tax therefor as provided in "An Act to enable cities and villages to provide, construct, or enlarge waterworks and to provide for the management thereof, and giving them authority to levy an annual tax and to pledge the same in payment therefor," approved April 19, 1899, as amended, the city or village may proceed or continue to exercise the power specified in this Division 128 without again submitting the proposition to the electors for approval.
(Source: P.A. 81-1489.)

(65 ILCS 5/11-128-4) (from Ch. 24, par. 11-128-4)
Sec. 11-128-4. The corporate authorities have the power to carry into execution the contract for the purchase, construction, or enlargement of waterworks when ratified by the electors, as directed in Section 11-128-3, and to employ a superintendent and such other employees as may be necessary and proper for the operation of the waterworks, for the collection of water rentals, and for the conduct of the business necessary to the operation thereof.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-128-5) (from Ch. 24, par. 11-128-5)
Sec. 11-128-5. The corporate authorities may issue bonds against the taxes levied, but the bonds shall be payable only out of the special tax when collected and out of the net revenue derived from the operation of the waterworks.
These bonds shall be made to mature in as nearly as possible equal installments of $100, or multiples thereof. The first installment shall be payable one or 2 years from the date of issue, and the last installment within one year after the date of the last tax levy provided by the vote authorizing a levy. The bonds shall bear interest at a rate not to exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, payable annually or semi-annually. They shall be sold for not less than par, or they may be paid out at not less than par for the construction, purchase, and/or enlargement of the waterworks.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-4.)

(65 ILCS 5/11-128-6) (from Ch. 24, par. 11-128-6)
Sec. 11-128-6. The specified bonds shall be substantially in the following form:
The city (or village) of ...., county of ...., State of Illinois, for value received hereby promises to pay the bearer .... hundred dollars, lawful money of the United States of America, on the .... day of .... A.D. ...., together with interest thereon at the rate of ....% annually, payable annually (or semi-annually) on the .... day of ...., ..... Both principal and interest are payable at the .....
This bond is one of a series of bonds amounting to .... dollars, issued under an ordinance of the city (or village) of .... and is payable solely out of funds derived from a special tax levy and the net revenue of the waterworks of the city (or village) of .... and out of no other funds. The construction, purchase, or enlargement of the waterworks and levy of the tax were authorized at an election legally called and held on the .... day of ...., ..... And it is asserted that all acts, conditions, and things precedent to and in the issuance of this bond have occurred and have been performed in regular and due form as required by law.
In testimony whereof the corporate authorities have caused this bond to be signed by the mayor (or president) and countersigned by the clerk, and have caused the seal of the city (or village) to be affixed this .... day of ...., ....

(65 ILCS 5/11-128-7) (from Ch. 24, par. 11-128-7)
Sec. 11-128-7. The corporate authorities from time to time shall fix the water rentals or rates to be charged for the furnishing of water. These rentals or rates shall be made sufficient, together with the proceeds of the special tax provided in this Division 128, to pay at maturity the interest and principal of bonds issued under the provisions of this article, and also for the proper maintenance and operation of the waterworks, and for all repairs thereon.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-128-8) (from Ch. 24, par. 11-128-8)
Sec. 11-128-8. Any 2 or more cities or villages adjacent to each other by an ordinance adopted by each of them may create a water district. This water district shall be governed by a board of trustees jointly composed of the corporate authorities of each of the cities and villages, which created the district. This board of trustees shall have the powers given to the corporate authorities in this article, and the water district shall be a body corporate to carry out the provisions of this Division 128. But notice of any election held by such a water district under this Division 128 shall be given in each city and village combining into the district, and if the proposition does not carry by three-fourths of all electors voting on the proposition in each city or village constituting the district, then the proposed contract and tax have failed of ratification and are void.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/Art. 11 Div. 129 heading)

(65 ILCS 5/11-129-1) (from Ch. 24, par. 11-129-1)
Sec. 11-129-1. Any municipality with a population of less than 500,000 is authorized, as provided in this Division 129, to build, or purchase, and to operate a waterworks system or water supply system either within or without the corporate limits thereof, and also to improve or extend that system.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-129-2) (from Ch. 24, par. 11-129-2)
Sec. 11-129-2. A specified municipality is authorized to pay the cost of a purchase, construction, improvement, or extension of a waterworks or water supply system by the issuance and sale of revenue bonds of the municipality, payable solely from the revenue derived from the operation of the waterworks or water supply system. These revenue bonds shall bear interest at a rate not to exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, payable semi-annually, and shall mature within the period of usefulness of the project, to be determined by the corporate authorities, but in no event more than 40 years from the date of the completion of the project. The bonds shall be sold in such manner as the corporate authorities shall determine except that, if issued to bear interest at the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, the bonds shall be sold for not less than par and accrued interest, and except that the selling price of bonds bearing less than the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, shall be such that the interest cost to the municipality of the money received from the bond sale shall not exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, computed to maturity according to standard tables of bond values.
In case any officer, whose signature appears on these revenue bonds or the coupons attached thereto, ceases to hold that office before the delivery of the bonds to the purchaser, his signature nevertheless shall be valid and sufficient for all purposes, to the same effect as if he had remained in office until the delivery of the bonds. The bonds shall have all the qualities of negotiable instruments under the law merchant and the "Uniform Commercial Code", approved May 28, 1965, as amended.
However, upon the effective date of the Acts of 1971, 1972 and 1973, the maximum interest rate and interest cost on bonds issued under this Section is the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
The amendatory Acts of 1971, 1972 and 1973 are not a limit upon any municipality which is a home rule unit.
(Source: P.A. 86-4.)

(65 ILCS 5/11-129-3) (from Ch. 24, par. 11-129-3)
Sec. 11-129-3. The corporate authorities of any municipality availing itself of the provisions of this Division 129 shall adopt an ordinance describing in a general way the contemplated project. If it is intended to purchase an existing waterworks or water supply system, the ordinance shall describe in a general way the system to be purchased. If it is intended to build a waterworks or water supply system or to improve or extend a waterworks or water supply system owned and operated by the municipality, the ordinance shall describe in a general way the waterworks or water supply system to be constructed or the improvements or extensions to be made. It shall not be necessary that the ordinance refer to plans and specifications nor that there be on file for public inspection prior to the adoption of such ordinance detailed plans and specifications of the project. The ordinance shall set out the estimated cost of the project, determine its period of usefulness, and fix the amount and maturities of water revenue bonds proposed to be issued, the interest rate, and all details in respect thereof. The ordinance may contain such covenants and restrictions upon the issuance of additional revenue bonds thereafter as may be deemed necessary or advisable for the assurance of payment of the bonds thereby authorized and as may be thereafter issued.
Revenue bonds issued under this Division 129 shall be payable solely from the revenue derived from the operation of the waterworks or water supply system on account of which the bonds are issued; provided, that bonds issued under this Division 129 may also be payable from funds pledged by the municipality issuing such bonds pursuant to the Illinois Finance Authority Act. Notwithstanding any such pledge or any other matter, these bonds shall not in any event constitute an indebtedness of the municipality within the meaning of any constitutional or statutory limitation and it shall be so stated on the face of each bond.
(Source: P.A. 93-205, eff. 1-1-04.)

(65 ILCS 5/11-129-4) (from Ch. 24, par. 11-129-4)
Sec. 11-129-4. Within 10 days after an ordinance for any project under this Division 129 has been passed, it shall be published at least once in one or more newspapers published in the municipality, or, if no newspaper is published therein, then in one or more newspapers with a general circulation within the municipality. In municipalities with less than 500 population in which no newspaper is published, publication may instead be made by posting a notice in 3 prominent places within the municipality.
If the ordinance authorizes the issuance of revenue bonds for the purpose of purchasing an existing waterworks system and if the revenue thereof (after proper adjustments and elimination of nonrecurring charges under public ownership based upon the average annual receipts and expenditures for the 3 calendar years next preceding the date of the adoption of the ordinance as shown by the annual reports for those years made by the owners to the Illinois Commerce Commission) is sufficient (1) to pay all operating and maintenance expenses, (2) to pay into a depreciation fund a reasonable amount as a depreciation reserve, and (3) to provide for the payment when due of the principal of and interest upon the bonds proposed to be issued to purchase the waterworks system, the ordinance authorizing the issuance of those revenue bonds shall be in effect immediately upon its adoption and publication, or posting, as provided in this section, notwithstanding any provision in this Code or any other law to the contrary.
If the ordinance authorizes the issuance of revenue bonds for the purpose of extending or improving an existing waterworks system, after its acquisition, or a presently municipally owned and operated waterworks system, and if the ordinance specifies that those extensions or improvements are to be paid for, either in whole or in part, by a loan or grant, or both, from any federal agency, the ordinance authorizing the issuance of those revenue bonds shall be in effect immediately upon its adoption and publication, or posting, as provided in this section, notwithstanding any provision in this Code or any other law to the contrary.
The fact as to the sufficiency of the revenue in case of the purchase of an existing waterworks system, or of the intention of the corporate authorities to pay the cost of the proposed extensions or improvements to an existing system proposed to be purchased, or to a presently municipally owned system, by a loan or grant, or both, from a federal agency shall be determined by the ordinance authorizing the revenue bonds and that determination when so expressed in that ordinance shall be conclusive.
In all other cases, if no petition is filed with the municipal clerk, as provided in this section, within 30 days after the publication, or posting, of the ordinance, then, after the expiration of those 30 days, the ordinance shall be in effect. The publication or posting of an ordinance which does not take effect immediately shall be accompanied by a notice of (1) the specific number of voters required to sign a petition requesting the question of authorizing the issuance of revenue bonds for the purpose of building, purchasing, improving or extending the waterworks or water supply system to be submitted to the electors; (2) the time in which such petition must be filed; and (3) the date of the prospective referendum. The municipal clerk shall provide a petition form to any individual requesting one. But if within this period of 30 days a petition is filed with the municipal clerk signed by electors of the municipality numbering 10% or more of the number of registered voters in the municipality, asking that the question of building, purchasing, improving, or extending the waterworks or water supply system and the issuance of revenue bonds therefor, as provided in the ordinance, be submitted to the electors of the municipality, the clerk shall certify the proposition for submission at an election in accordance with the general election law.
If a majority of the votes cast on the question are in favor thereof, the ordinance shall be in effect. But if a majority of the votes cast on the question are unfavorable, the municipality shall proceed no further and the ordinance shall not take effect.
(Source: P.A. 87-767.)

(65 ILCS 5/11-129-5) (from Ch. 24, par. 11-129-5)
Sec. 11-129-5. Whenever revenue bonds are issued under this Division 129, sufficient revenue received from the operation of such a waterworks or water-supply system shall be deposited in a separate fund designated as the water fund of the municipality. It shall be used only (1) to pay the cost of operation and maintenance of the system, (2) to provide an adequate depreciation fund, and (3) to pay the principal of and interest upon the revenue bonds of the municipality issued under this Division 129.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-129-6) (from Ch. 24, par. 11-129-6)
Sec. 11-129-6. Rates charged for water by such a municipality shall be sufficient at all times to pay the cost of operation and maintenance, to provide an adequate depreciation fund, and to pay the principal of and interest upon all revenue bonds issued under this Division 129. The holder of such a bond, or of any of its coupons, in any civil action mandamus, injunction or other proceeding, may enforce and compel performance of all duties required by this Division 129 including the making and collecting of sufficient water rates for the specified purposes and the proper application of the income therefrom.
(Source: P.A. 83-345.)

(65 ILCS 5/11-129-7) (from Ch. 24, par. 11-129-7)
Sec. 11-129-7. This Division 129 authorizes the issuance of revenue bonds provided for in this Division 129 without submitting the proposition for the approval of the ordinance authorizing the bonds to the electors as provided in Sections 8-4-1 and 8-4-2.
(Source: P.A. 91-357, eff. 7-29-99.)

(65 ILCS 5/11-129-8) (from Ch. 24, par. 11-129-8)
Sec. 11-129-8. Any municipality with a population of less than 500,000 hereafter authorizing the issuance of bonds to pay the cost of acquiring a water works, which bonds are payable solely from the revenue of such water works, may pursuant to ordinance adopted by the governing body of such municipality and as an incident thereto and for the purpose of assuring the holder or holders of such bonds of a continuous, efficient management and operation of such water works, provide for the establishment of a municipal water board consisting of not less than 3 nor more than 7 members to administer the action and function of such municipality in managing, maintaining and operating such water works. The members of the board shall be selected by the city council, board of trustees, or other governing body of such municipality, and shall serve for such terms, receive such compensation and successors shall be selected, as shall be specified by the ordinance providing for the establishment of such board. The board shall approve all contracts for materials and services and shall employ all such persons as the proper and successful operation of such water works system may require, including a superintendent, an engineer and an attorney. No disbursement shall be made of any revenues of such water works system for operation and maintenance expenses or to pay the cost of any additions or improvements thereto, except such as are approved by such board. The holder of any bond issued for the purpose of acquiring any such water works system, or extending or improving the same may compel the board to perform any act in respect to the management, maintenance or operation of the water works system as may be required by the laws of this state or as may have been undertaken in the ordinance or ordinances pursuant to which such board was established or the bonds issued. If the adoption of such ordinance was made a condition to the sale of water revenue bonds issued for the purpose of acquiring such water works system, any such ordinance shall not be repealed or amended prior to the retirement of the bonds without the consent of the holders of two-thirds of the bonds then outstanding.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-129-9) (from Ch. 24, par. 11-129-9)
Sec. 11-129-9. In addition to other projects authorized by this Division 129, any municipality with a population under 500,000 may construct or acquire a water-supply system to serve a particular locality within or without its corporate limits or to extend or improve an existing water-supply system for the purpose of serving a particular locality within or without the municipality not theretofore served by its existing system, and may pay the cost thereof by the issuance and sale of revenue bonds of the municipality, payable solely from the revenue derived from the operation of the water-supply system constructed or acquired for that particular locality, or from the revenue derived from the operation of the improvements and extensions of an existing system.
Except insofar as inconsistent with Sections 11-129-9 through 11-129-11, the provisions of Section 11-129-1 through 11-129-8 shall govern all matters connected with projects under this Section. In addition to the requirements of Section 11-129-3, an ordinance for a project under this Section shall contain a description of the particular locality to be served by the system, improvement or extension.
(Source: P.A. 80-1382.)

(65 ILCS 5/11-129-10) (from Ch. 24, par. 11-129-10)
Sec. 11-129-10. After adoption of an ordinance for a project under Section 11-129-9, the corporate authorities may make and enforce all needful rules and regulations in connection with the construction, acquisition, improvement, or extension, and with the management and maintenance of the project to be constructed or acquired. The corporate authorities shall establish rates or charges to each user of the water-supply system, improvement or extension at a rate which will be sufficient at all times to pay the principal and interest of any bonds issued to pay the cost thereof, maintenance, and operation of the system, improvement, or extension and an adequate depreciation fund therefor. Charges or rates shall be established, revised, and maintained by ordinance and become payable as the corporate authorities may determine by ordinance.
(Source: P.A. 80-1382.)

(65 ILCS 5/11-129-11) (from Ch. 24, par. 11-129-11)
Sec. 11-129-11. All revenue derived from the operation of a water-supply system, improvement or extension constructed or acquired under Section 11-129-9 shall be set aside as collected and deposited in a special fund designated as a municipal water fund for the particular locality. The fund shall be used only for the purpose of paying the cost of operating and maintaining the water-supply system, improvement or extension, providing an adequate depreciation fund, and paying the principal and interest on the bonds issued by the municipality under Section 11-129-9 for the purpose of constructing or acquiring the system, improvement or extension.
(Source: P.A. 80-1382.)

(65 ILCS 5/Art. 11 Div. 130 heading)

(65 ILCS 5/11-130-1) (from Ch. 24, par. 11-130-1)
Sec. 11-130-1. Any municipality may purchase or construct waterworks or construct improvements to its waterworks as provided in this Division 130.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-130-2) (from Ch. 24, par. 11-130-2)
Sec. 11-130-2. The term "waterworks", as used in this Division 130, means and includes a waterworks system in its entirety or any integral part thereof, including mains, hydrants, meters, valves, standpipes, storage tanks, pumping tanks, intakes, wells, impounding reservoirs, or purification plants.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-130-3) (from Ch. 24, par. 11-130-3)
Sec. 11-130-3. Whenever the corporate authorities of any municipality determine to purchase or construct waterworks under the provisions of this Division 130, they shall have an estimate made of the cost thereof and, by ordinance, shall provide for the issuance of revenue bonds under the provisions of this Division 130. The ordinance shall set forth a brief description of the contemplated purchase or construction, the estimated cost thereof, the amount, rate of interest, time and place of payment, and other details in connection with the issuance of the bonds. The bonds shall bear interest at not more than the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, payable semi-annually, and shall be payable at such times and places not exceeding 20 years from their date as shall be prescribed in the ordinance providing for their issuance. This ordinance shall also declare that a statutory mortgage lien exists upon the property so to be purchased or constructed, fix minimum rates for water to be collected prior to the payment of all of the revenue bonds so issued, and shall pledge the revenue derived from the operation of the waterworks for the purpose of paying those bonds and the interest thereon. This pledge shall definitely fix and determine the amount of revenue which must be set apart and applied to the payment of the principal of and interest on the bonds and the proportion of the balance of the revenue which is to be set aside as a proper and adequate depreciation account. The remainder of the revenue shall be set aside for the reasonable and proper operation and maintenance of the waterworks. The rates to be charged for the services from the waterworks shall be sufficient to provide for the payment of interest upon all bonds and to create a sinking fund to pay the principal thereof as and when the bonds become due, to provide for the operation and maintenance of the system and to provide an adequate depreciation fund.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
The amendatory Acts of 1971, 1972 and 1973 are not a limit upon any municipality which is a home rule unit.
(Source: P.A. 86-4.)

(65 ILCS 5/11-130-4) (from Ch. 24, par. 11-130-4)
Sec. 11-130-4. Within 10 days after such an ordinance has been passed it shall be published at least once, with a notice to all persons concerned stating that the ordinance has been adopted in one or more newspapers published in the municipality, or, if no newspaper is published therein, then in one or more newspapers with a general circulation within the municipality. In municipalities with less than 500 population in which no newspaper is published, publication may instead be made by posting a notice in 3 prominent places within the municipality. Such notice shall state that the municipality contemplates the issuance of the bonds described in the ordinance, and that any person interested may appear before the corporate authorities upon a certain date, which shall not be less than 10 days subsequent to the publication or posting of the ordinance and notice, and present protests. At this hearing all objections and suggestions shall be heard, and the corporate authorities shall take such action as they shall deem proper in the premises.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-130-5) (from Ch. 24, par. 11-130-5)
Sec. 11-130-5. Bonds provided for in this Division 130 shall be issued in such amounts as may be necessary to provide sufficient funds to pay all costs of the purchase or construction, including engineering, legal, and other expenses, together with interest to a date 6 months subsequent to the estimated date of completion. Bonds issued under this Division 130 are negotiable instruments. They shall be executed by the mayor, or president and by the municipal clerk and shall be sealed with the corporate seal of the municipality. In case any of the officers whose signatures appear on the bonds, or coupons attached thereto, ceases to hold his office before delivery of the bonds, his signature nevertheless shall be valid and sufficient for all purposes the same as if it had remained in office until the delivery of the bonds. The bonds may be sold at not less than 90 cents on the dollar, and the proceeds derived therefrom shall be used exclusively for the purposes for which the bonds were issued. The bonds may be sold at one time or in parcels as funds are needed, but no bond shall be delivered until bids for the construction, or the offer to sell, in the case of a purchase, has been received, or judgment has been entered in the event of a condemnation, and it is apparent that the authorized bonds will pay for the contemplated waterworks.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-130-6) (from Ch. 24, par. 11-130-6)
Sec. 11-130-6. Revenue bonds issued under this Division 130 shall be payable solely from the revenue derived from the operation of the waterworks on account of which the bonds were issued. These bonds shall not in any event constitute an indebtedness of the municipality within the meaning of any constitutional or statutory limitation. It shall be plainly stated on the face of each bond that the bond has been issued under this Division 130 and that it does not constitute an indebtedness of the municipality within the meaning of any constitutional or statutory limitation.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-130-7) (from Ch. 24, par. 11-130-7)
Sec. 11-130-7. There is hereby created a statutory mortgage lien upon the waterworks so purchased or constructed from the proceeds of the bonds authorized to be issued under this Division 130. This lien exists in favor of the holder of each of the bonds, and in favor of the holder of each of the coupons attached to the bonds. The waterworks shall remain subject to this statutory mortgage lien until the principal and interest of the bonds are paid in full. Any holder of bonds issued under this Division 130, or of any coupons representing interest accrued thereon, may, in a civil action, enforce the statutory mortgage lien hereby created, and may compel the performance of the duties of the officials of the issuing municipality set forth in this Division 130.
If there is a default in the payment of the principal of and/or interest upon any of these bonds, the circuit court in any proper action may appoint a receiver to administer the waterworks on behalf of the municipality with power to charge and collect rates sufficient to provide for the payment of the bonds and interest thereon, and for the payment of the operating expenses and with power to apply the revenue in conformity with this Division 130 and the ordinance providing for the issuance of the bonds.
(Source: P.A. 79-1361.)

(65 ILCS 5/11-130-8) (from Ch. 24, par. 11-130-8)
Sec. 11-130-8. Rates for water fixed precedent to the issuance of bonds shall not be reduced until all of the bonds have been fully paid, and, whenever necessary, may be increased in amounts sufficient to provide for the payment of the bonds, both principal and interest, and to provide proper funds for the depreciation account and operation and maintenance charges.
If any surplus accumulates in the operating and maintenance fund in excess of the cost of maintaining and operating the waterworks during the remainder of the then current fiscal year, and during the next ensuing fiscal year, that excess may be transferred by the corporate authorities either to the depreciation account or to the bond and interest redemption account as the corporate authorities may designate. If any surplus accumulates in the depreciation account over and above that which the corporate authorities find may be necessary for the probable replacements which may be needed during the remainder of the then present fiscal year and the next ensuing fiscal year, that excess may be transferred to the bond and interest redemption account. If any surplus exists in the bond and interest redemption account that surplus shall be applied insofar as possible in the purchase or retirement of outstanding revenue bonds payable from that account, and for that purpose the corporate authorities are hereby authorized to purchase bonds not due in the open market at not more than the fair market value thereof.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-130-9) (from Ch. 24, par. 11-130-9)
Sec. 11-130-9. For the purpose of purchasing any waterworks under this Division 130, or for the purpose of purchasing any property necessary therefor, the municipality has the right of eminent domain as provided by the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(65 ILCS 5/11-130-10) (from Ch. 24, par. 11-130-10)
Sec. 11-130-10. Whenever a municipality owns and operates a waterworks system, whether purchased or constructed under this Division 130 or not, and desires to construct improvements thereto, it may issue revenue bonds under this Division 130 to pay for that construction. The procedure for that issuance, including the fixing of rates and the computation of the amount thereof, shall be the same as is provided in this Division 130 for the issuance of bonds for the purchase or construction of waterworks by a municipality, except that in the ordinance declaring the intention to issue the bonds and providing details in connection therewith, the corporate authorities shall find and declare, in addition to the other requirements set out in this Division 130, the value of the then existing waterworks and the value of the property proposed to be constructed. The revenue derived from the waterworks when the contemplated improvements are completed shall be divided according to those 2 values. So much of the revenue as is in proportion to the value of the improvements as distinguished from the value of the previously existing waterworks, as so determined, shall be set aside and used solely for the purpose of paying the revenue bonds issued for the improvements, together with the cost of the operation and the depreciation thereof, and that revenue shall be deemed to be income derived exclusively from the improvements.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-130-11) (from Ch. 24, par. 11-130-11)
Sec. 11-130-11. Any municipality issuing revenue bonds under this Division 130 shall install and maintain a proper system of accounts, showing the amount of revenue received and its application. At least once a year the municipality shall have the accounts properly audited by a competent auditor. The report of that audit shall be open for inspection at all proper times to any taxpayer, water-user, or any holder of bonds issued under this Division 130, or to anyone acting for and on behalf of the taxpayer, water-user, or bondholder.
The treasurer of the municipality shall be custodian of the funds derived from income received from waterworks purchased or constructed either in whole or in part under the provisions of this Division 130. He shall give proper bond for the faithful discharge of his duties as such custodian, and this bond shall be fixed and approved by the corporate authorities of the municipality.
All of the funds received as income from waterworks purchased or constructed in whole or in part under the provisions of this Division 130, and all of the funds received from the sale of revenue bonds issued to construct such a waterworks system, shall be kept separate and apart from the other funds of the municipality. The treasurer shall maintain separate accounts in which shall be placed (1) the interest and sinking fund, (2) the depreciation fund and (3) the operating and maintenance fund. He shall also provide for refunding outstanding certificates payable out of water revenue.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-130-12) (from Ch. 24, par. 11-130-12)
Sec. 11-130-12. Whenever all of the holders of unpaid water revenue certificates of a particular issue, which were issued prior to July 8, 1927, to pay the cost of constructing waterworks and are payable from the revenue thereof, offer in writing to exchange the certificates for refunding revenue bonds to be issued under this Division 130, the corporate authorities shall receive the certificates, and if found to be properly executed, may adopt an ordinance incorporating therein the offer of the certificate holders. This ordinance shall set forth the determined value of the waterworks as it then exists, the value of as much of the waterworks as was paid for by the issue of certificates, the unpaid portion of which are proposed to be refunded, and the details in connection with the issuance of the refunding revenue bonds in the same manner as is provided for in this Division 130. The ordinance also shall fix the minimum rates to be charged for water and pledge that revenue, if and when the refunding revenue bonds are issued, to pay these refunding revenue bonds. The revenue shall be applied as provided in this Division 130 and particularly in Sections 11-130-8 and 11-130-9.
The amount of the refunding revenue bonds shall not exceed and may be less than the par amount of the certificates to be surrendered and shall not exceed and may be less than the determined value of so much of the waterworks as was paid for by that issue of certificates, less the amount of certificates paid. The ordinance shall be published, or posted, together with a notice of a hearing thereon, and a hearing shall be had thereon, in the same manner as is provided in this Division 130. After such a hearing the refunding revenue bonds specified in the offer may be issued, or a less amount thereof may be issued with the consent of the certificate holders, or the ordinance may be repealed, as the corporate authorities shall determine. If the refunding revenue bonds are issued, the certificates shall be surrendered and cancelled simultaneously therewith. Refunding revenue bonds issued under this Division 130 shall be payable only out of revenue derived from the waterworks as provided in the ordinance and according to the terms of this Division 130. Holders of refunding revenue bonds issued under this Division 130 have rights similar to those of holders of revenue bonds issued under this Division 130, including the power to apply for a receiver to operate the waterworks. The municipality is under the same obligations to the refunding bondholders as it is to holders of revenue bonds issued under this Division 130.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/Art. 11 Div. 131 heading)

(65 ILCS 5/11-131-1) (from Ch. 24, par. 11-131-1)
Sec. 11-131-1. The corporate authorities of any municipality, whether incorporated under a special charter or the general law, which now has, or hereafter may have, established or leased a waterworks system for the supply of water to its inhabitants, has the power annually to levy and collect a tax not to exceed .0166% of the value, as equalized or assessed by the Department of Revenue, of the taxable property in the municipality, for the extension of watermains or pipes in the municipality and for the maintenance of its waterworks system, or for the creation of a sinking fund to be applied to the establishment of a waterworks system. However, the board of public works of the municipality, if any, or the head of the municipality's water department, shall first certify to the corporate authorities the amount that will be necessary for the specified purposes, and shall further certify that the revenue from the waterworks system will be insufficient therefor. This tax shall be known as the water fund tax and shall be levied and collected in the same manner as are the other general taxes of the municipality. A two-thirds majority of all the corporate authorities may levy and collect annually, a tax not to exceed .05% of the value, as equalized or assessed by the Department of Revenue, of the taxable property in the municipality, for the specified purposes.
The corporate authorities of each municipality, with the concurrence of two-thirds of all of the members elected thereto, may levy and collect annually, in addition to all other taxes now authorized by law, a further tax of not to exceed .033% of the value, as equalized or assessed by the Department of Revenue, of the taxable property in the municipality, to be used exclusively for the purpose of supplying water to the municipality.
Nothing in this Section increases the aggregate amount of tax, as limited in Section 8-3-1, that may be levied in any one year.
(Source: P.A. 81-1550.)

(65 ILCS 5/Art. 11 Div. 132 heading)

(65 ILCS 5/11-132-1) (from Ch. 24, par. 11-132-1)
Sec. 11-132-1. All cities owning or operating waterworks under any charter granted by an act of any General Assembly of this state, or under the general incorporation laws of this state, whether by boards of water commissioners or by officers appointed for that purpose, have the powers and privileges granted by Section 11-132-2, for the purpose of increasing or bettering the source of supply from which their water is obtained.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-132-2) (from Ch. 24, par. 11-132-2)
Sec. 11-132-2. Whenever, in the judgment of a majority of any board of water commissioners, or if there is no such board, whenever in the judgment of a majority of the city council of any city specified in Section 11-132-1, it is necessary for the public health, or for any other cause, to increase the source of water supply, or to substitute for it such better source as in their judgment the interests of the city may demand, the board of water commissioners or the city council may dig wells, either by boring or excavation, and protect and equip them, or they may lease water privileges from persons owning wells already or hereafter to be dug. Subject to the provisions of Section 11-132-3, the board of water commissioners or the city council may pay for the boring, excavation, or lease, and for the expenses incurred in maintaining and operating the wells, only out of the surplus earnings of the city's waterworks.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-132-3) (from Ch. 24, par. 11-132-3)
Sec. 11-132-3. No money, except the specified surplus earnings, shall be expended under the provisions of Section 11-132-2, for the purposes therein specified, until the question of the expenditure of the money has been certified by the clerk submitted to a vote of the electors of the city, and has received a favorable majority of the votes cast on the question.
(Source: P.A. 81-1489.)

(65 ILCS 5/Art. 11 Div. 133 heading)

(65 ILCS 5/11-133-1) (from Ch. 24, par. 11-133-1)
Sec. 11-133-1. Any municipality with a population of 500,000 or more, owning and operating its waterworks system, may pay for improving and extending that system by the issuance and sale of certificates of indebtedness of the municipality. These certificates shall bear interest at a rate of not to exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, payable semi-annually, and shall mature within 25 years from the date thereof; provided that any certificate issued and sold subsequent to December 31, 1965, shall mature within 40 years from the date of issuance.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
This amendatory Act of 1973 is not a limit upon any municipality which is a home rule unit.
(Source: P.A. 86-4.)

(65 ILCS 5/11-133-2) (from Ch. 24, par. 11-133-2)
Sec. 11-133-2. The corporate authorities of any municipality availing itself of the provisions of this Division 133, shall adopt an ordinance describing in a general way the improvements and extensions to be made and refer to the plans and specifications therefor prepared for that purpose. These plans and specifications shall be open to the inspection of the public. This ordinance shall set out the estimated cost of the improvements and extensions and shall fix the amount of certificates proposed to be issued, the maturity, interest rate, and all details in respect thereof. After this ordinance has been adopted and approved, it shall be published once in a newspaper published and having a general circulation in the municipality. This ordinance shall be in effect after the expiration of 10 days from the date of this publication.
Certificates of indebtedness issued under this Division 133, shall be payable solely from the revenue derived from the waterworks system, and these certificates shall not in any event constitute an indebtedness of the municipality within the meaning of the constitutional limitation. It shall be plainly stated on the face of each certificate that it has been issued under the provisions of this Division 133, and that it does not constitute an indebtedness of the municipality within any constitutional or statutory limitation. The total amount of these certificates that may be issued during the 8 years' period of 1958 to 1965 both inclusive, shall not exceed $150,000,000, which certificates may be issued from time to time within the 8 years' period. The total amount of these certificates that may be issued during the six year period of 1966 to 1971 both inclusive, shall not exceed $60,000,000 which certificates may be issued from time to time within the six year period. The total amount of these certificates that may be issued in the year 1972 shall not exceed $5,000,000 and in the year of 1973 and each year thereafter shall not exceed $10,000,000.
This amendatory Act of 1973 is not a limit upon any municipality which is a home rule unit.
(Source: P.A. 78-211.)

(65 ILCS 5/11-133-3) (from Ch. 24, par. 11-133-3)
Sec. 11-133-3. Whenever certificates of indebtedness are issued pursuant to this Division 133, the entire revenue received from the operation of the waterworks system shall be deposited in a separate fund, designated as the water fund of the municipality of ..... This fund shall be used only in paying (1) the cost of maintenance and operation of the waterworks system, (2) obligations of the municipality theretofore issued that are payable by their terms from this revenue, whether in the form of certificates, bonds, or otherwise, and (3) certificates issued pursuant to this Division 133.
Rates charged for water shall be sufficient to pay the cost of maintenance and operation and to pay the principal of and interest upon all of the specified certificates and bonds. These rates shall not be reduced while any of these certificates or bonds are unpaid.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-133-4) (from Ch. 24, par. 11-133-4)
Sec. 11-133-4. In case any officer whose signature appears on the specified certificates or the coupons attached thereto ceases to hold his office before the delivery of the certificates to the purchaser, his signature nevertheless shall be valid and sufficient for all purposes, to the same effect as if he had remained in office until the delivery of the certificates. The specified certificates shall have all the qualities of negotiable paper under the law merchant and the negotiable instruments law.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/Art. 11 Div. 134 heading)

(65 ILCS 5/11-134-1) (from Ch. 24, par. 11-134-1)
Sec. 11-134-1. Any city with a population of 25,000 or more but less than 500,000 which owns or operates its waterworks system, may contract with any person for the filtration and treatment of its water supply.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-134-2) (from Ch. 24, par. 11-134-2)
Sec. 11-134-2. The city council of any city availing itself of the provisions of this Division 134, shall adopt an ordinance, incorporating therein the contract to be entered into and authorizing the execution thereof on behalf of the city. The contract, among other things, (1) shall describe in a general way the plans and equipment to be constructed for the purpose of such filtration and treatment, (2) shall refer to and make a part thereof the plans and specifications for the plants and equipment, (3) shall provide for the manner, terms, and conditions upon which the water is to be filtered and treated, (4) shall provide for and fix the rate at which the water will be filtered and treated, and (5) may prescribe a method of redetermining that rate in the event such redetermination is provided for by the terms of the contract. The rate so fixed and the method so prescribed for redetermining the rate shall not be modified during the term of the contract without the consent of both the city and the other contracting party.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-134-3) (from Ch. 24, par. 11-134-3)
Sec. 11-134-3. Such a contract may provide that the city has the right, at its option, to acquire the filtration and treatment plants and equipment to be constructed, upon the terms and conditions therein set forth. Filtration and treatment plants and equipment so acquired by any city shall become a part of its waterworks system, and the revenue derived therefrom shall be deposited at all times in the water fund of the city provided for in Section 11-134-5, for the uses and purposes therein specified.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-134-4) (from Ch. 24, par. 11-134-4)
Sec. 11-134-4. At all times during the term of such a contract the city shall establish, maintain, and collect rates for water supplied or delivered to its water consumers sufficient to enable the city to pay for all water filtered and treated under the terms of the contract at the rates therein provided for. But this provision does not relieve the city from any obligation to maintain such other rates as may be imposed upon it under the terms of any other statutory provision or contract.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-134-5) (from Ch. 24, par. 11-134-5)
Sec. 11-134-5. During the term of such a contract, the entire revenue received by the city from the operation of its waterworks system shall be deposited in a separate fund designated as the water fund of the city of ..... This fund shall be used only in paying, first, the cost of maintenance and operation of the waterworks system, and then the obligations, in whatever form, of the city that are payable by their terms from that revenue. All charges or payments required to be paid by the city under such a contract for the filtration and treatment of its water supply shall be deemed to be part of the cost of maintenance and operation of its waterworks system.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-134-6) (from Ch. 24, par. 11-134-6)
Sec. 11-134-6. The performance of the terms and the observance of the provisions of such a contract for the filtration and treatment of the water supply of such a city may be enforced in any civil action, mandamus, injunction or other proceeding.
(Source: P.A. 83-345.)

(65 ILCS 5/11-134-7) (from Ch. 24, par. 11-134-7)
Sec. 11-134-7. All charges or payments to be made by any city under such a contract for the filtration and treatment of its water supply shall be made solely out of revenue derived by the city from the operation of its waterworks system. The obligation of the city to make payments under such a contract is limited solely to that revenue and does not constitute an indebtedness to the city within the meaning of any constitutional or statutory limitation.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-134-8) (from Ch. 24, par. 11-134-8)
Sec. 11-134-8. Sections 11-134-1 through 11-134-7, without reference to any other statutory provisions, authorize any city with a population of 25,000 or more but less than 500,000 to enter into a contract for the purpose declared in those sections without submitting a proposition for the approval of the contract to the electors of the city.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/Art. 11 Div. 135 heading)

(65 ILCS 5/11-135-1) (from Ch. 24, par. 11-135-1)
Sec. 11-135-1. Any 2 or more municipalities, except cities of 500,000 or more inhabitants, may acquire either by purchase or construction a waterworks system or a common source of supply of water, or both, and may operate jointly a waterworks system or a common source of supply of water, or both, and improve and extend the same, as provided in this Division 135. The corporate authorities of the specified municipalities desiring to avail themselves of the provisions of this Division 135 shall adopt a resolution or ordinance determining and electing to acquire and operate jointly a waterworks system or a common source of supply of water or both, as the case may be. Such resolution or ordinance may be rescinded at any time prior to the issuance and sale of revenue bonds and after the rescinding municipality has no outstanding obligation to pay a proportionate share of the costs of development, construction or operation.
Any municipality adopting a resolution or ordinance to acquire and operate jointly a waterworks system or a common source of supply of water, or both, as the case may be, under the provisions of this Division 135, is authorized from time to time to pay, to advance or to obligate itself to the Commission, to bear a proportionate share of the development costs of any project proposed by the Commission including plans, feasibility reports and engineering even though the project is never constructed or water is never supplied by the Commission to such municipality.
Whenever any municipality determines to pay, to advance or to obligate itself for its proportionate share of development costs as above provided, it shall adopt an ordinance declaring its intention to do so, fix the maximum amount of its share of the cost it proposes to pay, to advance or to obligate itself for, and the period over which it proposes to pay its obligation (not exceeding 5 years) and the maximum amount to be paid annually, if such obligation is to be paid in installments. The time of payment of any such installment obligation may be extended for a period of not exceeding five years from the final maturity date of the original obligation.
From and after such ordinance becomes effective, it shall be the duty of the municipality to include an amount sufficient to pay the annual installments of its obligation each year in the next succeeding appropriation ordinances. No prior appropriation shall be required for a municipality to authorize the payments, advances or obligations herein provided for.
Whenever any municipality has obligated itself for development costs as herein provided and after the effective date of the ordinance under which it obligated itself for a specific amount for development costs of a project and after approval of such obligation by the Commission, the Commission is authorized to borrow funds temporarily for payment of such development costs in advance of permanent financing. The Commission may from time to time and pursuant to an appropriate resolution borrow money and issue its interim notes to evidence borrowings for such purpose, including all necessary and incidental expenses in connection therewith.
Any resolution authorizing the issuance of such notes shall describe the project and the development costs to be undertaken, specify the principal amount, rate of interest as authorized under Section 2 of "An Act to authorize public corporations to issue bonds, other evidences of indebtedness and tax anticipation warrants subject to interest rate limitations set forth therein", approved May 26, 1970, as now or hereafter amended, and the maturity date which shall coincide with the due date of the obligations or the installments thereof incurred by the respective municipalities pursuant to this Section not, however, to exceed 5 years from date.
Contemporaneously with the issuance as provided by this Division of revenue bonds, all outstanding interim notes issued for development costs of a project though they have not then matured shall be paid, both principal and interest to date of payment, from funds derived from the sale of revenue bonds for the permanent financing of any such project for which interim notes may have been issued and such interim notes shall be surrendered and cancelled.
Any municipality adopting a resolution or ordinance to acquire and operate jointly a waterworks system or a common source of supply of water, or both, as the case may be, under the provisions of this Division 135 is further authorized from time to time, to pay, to advance or to obligate itself to the Commission to bear, a proportionate share of the construction and operating costs of any project proposed by the Commission.
Whenever a municipality determines to pay, to advance or to obligate itself for its proportionate share of construction or operating costs as above provided, it shall adopt an ordinance declaring its intention to do so, fix the maximum amount of its share of the cost it proposes to pay, to advance or to obligate itself for, and the period over which it proposes to pay its obligation and the maximum amount to be paid annually, if such obligation is to be paid in installments. From and after such ordinance becomes effective, it shall be the duty of the municipality to include an amount sufficient to pay the annual installments of its obligation each year in the next succeeding appropriation ordinances. No prior appropriation shall be required for a municipality to authorize the payments, advances or obligations herein provided for.
Whenever any municipality has paid, advanced or obligated itself for development, construction or operating costs as herein provided, the Commission is authorized to contract with such municipality, on such terms as may be agreed, for the repayment to such municipality by the Commission of any payment or advance made by such municipality to the Commission to charge, in addition to all other charges and rates authorized under the provisions of this Division, such rates and charges for water sold by the Commission as shall be necessary to provide for such repayment. In addition, any payment or advance of such costs made by a municipality pursuant to this Section may be repaid by the Commission to the municipality from the proceeds of revenue bonds authorized to be issued by the Commission pursuant to this Division 135.
(Source: P.A. 82-783.)

(65 ILCS 5/11-135-2) (from Ch. 24, par. 11-135-2)
Sec. 11-135-2. Upon the adoption of such an ordinance or resolution by the corporate authorities of any such municipality, the mayor or president, with the approval of the corporate authorities, shall appoint a commissioner. If under Section 11-135-3 a water commission meets the participatory requirements, that water commission shall appoint a commissioner. The commissioners so appointed by each of such municipalities and participatory water commissions together with a like commissioner appointed by the presiding officer of the county board with the advice and consent of the county board of the county in which the major part of the works of the water commission are, or are to be, located, shall constitute a commission and public corporation with the powers and duties specified in this Division 135. The corporate name of the commission shall be "(here insert an appropriate name indicative of the area) Water Commission" and as such the Commission may contract and be contracted with, and sue and be sued.
The commissioners so appointed shall serve for a term of 6 years, or until their successors have been appointed and have qualified in the same manner as the original appointments, except that the commissioners first appointed shall determine by lot at their first meeting the respective commissioners whose terms shall be for 2, 4 and 6 years from the date of that meeting. Each commissioner appointed by a mayor or president shall be an elector or the chief administrator of the municipality for which he acts as commissioner, and the commissioner appointed by the presiding officer of the county board shall be an elector of the county in which the major works of the water commission are, or are to be, located. Any commissioner so appointed may be a member of the governing board or officer or employee of the municipality or county from which the appointment is made. A commissioner is eligible for reappointment upon the expiration of his term. A vacancy shall be filled for the balance of the unexpired term of the person who has ceased to hold office by the mayor, president or county board presiding officer who initially made such appointment in the same manner as the original appointment. Each commissioner shall receive the same compensation, as determined by the appointing authority, which shall not be more than $2,000 per year, except that no commissioner who is a member of the governing board or officer of the municipality or county from which the appointment is made may receive any compensation for serving as commissioner. Each commissioner shall furnish a bond for the faithful performance of his official duties. This bond shall not be less than $5,000 and its costs shall be paid by the commission.
Each commissioner may be removed for any cause for which any other municipal officer may be removed. No commissioner, or employee of the commission, and no mayor, or president, or other member of the corporate authorities, or any employee of any of the municipalities, shall be interested directly or indirectly in any contract or job of work or materials, or the profits thereof, or services to be performed for or by the commission.
A violation of any of the foregoing provisions of this section is a Class C misdemeanor. A conviction is cause for the removal of a person from his office or employment.
(Source: P.A. 90-517, eff. 8-22-97; 91-659, eff. 12-22-99.)

(65 ILCS 5/11-135-3) (from Ch. 24, par. 11-135-3)
Sec. 11-135-3. Such a commission shall organize by appointing a chairman from its own members and a clerk and treasurer, who need not be commissioners. It shall adopt its own rules of procedure and provide for its meetings. The commission has full and complete supervision, management, and control of the waterworks system, or the common source of supply of water, or both, as provided in the ordinances or resolutions for acquiring and operating the same, and in their maintenance, operation, and extension. The commission is authorized to contract with the municipalities which established the commission for a supply of water to those municipalities, for a period not exceeding 50 years, and the corporate authorities of those municipalities are authorized to enter into contracts with the commission.
The commission is authorized to develop, promote and provide for recreational facilities on property acquired in and for the operation of its common source of supply of water and to include reasonable charges for such recreational facilities as part of the cost of operation and maintenance of the waterworks system.
Any 2 or more water commissions organized under this Division 135 may, by resolution adopted by each commission and ratified by the corporate authorities of each of the municipalities comprising each of the water commissions agree to the joint purchase, construction, operation, improvement or extension, or any combination thereof, of either or both a waterworks system and a common source of supply of water for those commissions. When such an agreement has been executed, the water commissions entering into that agreement may jointly issue revenue bonds for the projects subject to the agreement in the same manner and subject to the same conditions as are provided in this Division 135 in the case of an individual water commission.
Any additional municipality or water commission may join and become a part of the system provided for in this Division 135 in the same manner as if participating at the time of formation if approved by majority vote of the water commissioners and such approval is ratified by resolution of the corporate authorities of a majority of the municipalities or water commissions constituting the commission; except that if a system is composed of two municipalities, only the approval of a majority of the water commissioners is required to accept an additional municipality or water commission to the system. If a municipality or water commission has been a continuous customer of the same water commission for a minimum of 20 years, receives at least 90% of its water from the water commission, and the population of the municipality or water commission exceeds 20% of the population of the then current member municipalities in the water commission, that municipality or water commission shall become a part of the system. In such event the name of the water commission may be changed either to include the joining municipality's or water commission's name or to provide another name that is indicative of the area. The membership of the water commission shall be enlarged to include a member from such joining municipality or water commission.
(Source: P.A. 91-659, eff. 12-22-99.)

(65 ILCS 5/11-135-3.5)
Sec. 11-135-3.5. Additional powers. In addition to any other powers set forth in this Division, a water commission organized under this Division has the following powers:
(1) The power to enter into intergovernmental police

assistance agreements with any municipality or county.

(2) The power to enter into intergovernmental

agreements with any unit of local government in order to carry out the purposes for which the commission was formed.

(Source: P.A. 94-123, eff. 1-1-06.)

(65 ILCS 5/11-135-4) (from Ch. 24, par. 11-135-4)
Sec. 11-135-4. A commission may from time to time issue its revenue bonds in such principal amounts as the commission shall deem necessary to provide sufficient funds to carry out any of its corporate purposes and powers, including, without limitation, developing, acquiring, constructing, extending or improving a waterworks system or common source of supply of water, or any combination thereof, the funding or refunding of the principal of, redemption premium, if any, and interest on, any bonds issued by it whether or not such bonds or interest to be funded or refunded have or have not become due, the payment of engineering, legal and other expenses, together with interest to a date one year subsequent to the estimated date of completion of the project, the establishment or increase of reserves to secure or to pay such bonds and interest thereon, the providing of working capital and the payment of all other costs or expenses of the commission incident to and necessary or convenient to carry out its corporate purposes and powers. These bonds shall have all the qualities of negotiable instruments under the laws of this State and shall not constitute indebtedness of any of the municipalities constituting the commission.
Every issue of bonds of such commission shall be payable out of the revenues to be derived pursuant to contracts with the specified municipalities and participating water commissions or by virtue of the operation of any properties acquired or to be acquired or constructed. A commission may issue such types of bonds as it may determine, including bonds as to which the principal and interest are payable exclusively from the revenues from one or more projects, or from an interest therein or a right to the products and services thereof, or from one or more revenue producing contracts made by the commission, or its revenues generally. Any such bonds may be additionally secured by a pledge of any grant, subsidy, or contribution from the United States, the State of Illinois, or any unit of local government, or any combination thereof.
Before the treasurer of the commission is entitled to receive the proceeds of the sale of such a bond issue, he shall supply a corporate surety bond in an amount equivalent to the amount of funds to be derived from the sale of the bonds, and, in addition thereto, he shall supply a separate corporate surety bond for the faithful accounting of any funds that may come into his possession in an amount equal to the amount of funds likely to come into his hands in any one year from the revenue to be derived from the operation of any of the properties of the commission. The cost of these surety bonds shall be paid by the commission.
The revenue bonds shall be issued pursuant to an ordinance or resolution and may be issued in one or more series, and shall bear such date or dates, mature at such time or times within the estimated period of usefulness of the project involved and in any event not more than 50 years from the date thereof, bear interest at such rate or rates as authorized under Section 2 of "An Act to authorize public corporations to issue bonds, other evidences of indebtedness and tax anticipation warrants subject to interest rate limitations set forth therein", approved May 26, 1970, as now or hereafter amended, which rates may be fixed or variable, be in such denominations, be in such form, either coupon or registered, carry such conversion, registration, and exchange privileges, have such rank or priority, be executed in such manner, be payable in such medium of payment at such place or places within or without the State of Illinois, be subject to such terms of redemption with or without premium, and contain or be subject to such other terms as the ordinance or resolution may provide, and shall not be restricted by the provisions of any other law limiting the amounts, maturities, interest rates, or other terms of obligations of public agencies or private persons. The bonds shall be sold in such manner as the commission shall determine, at private or public sale. It shall not be necessary that the ordinance or resolution refer to plans and specifications nor that there be on file for public inspection prior to the adoption of such ordinance detailed plans and specifications of the project. This ordinance or resolution may contain such covenants and restrictions in relation to the operation of the properties under the control of the commission and the issuance of additional revenue bonds thereafter as may be deemed necessary or advisable for the assurance of payment of the bonds thereby authorized and as may be thereafter issued. It shall be plainly stated on the face of each bond that it does not constitute an indebtedness of any municipality represented by the commission within the meaning of any statutory or constitutional limitation. Upon the issuance of revenue bonds, the revenue of the commission derived pursuant to contracts entered into for the sale of water to the specified municipalities and from the operation of its properties, shall be accounted for as provided in the ordinance or resolution authorizing the issuance of the bonds. Any commission created under the provisions of this Division 135 may also issue new bonds for the purpose of providing funds for the payment of unpaid bonds in accordance with the procedure prescribed by this Division 135.
The amendatory Acts of 1971, 1972, 1973, 1975 and 1981 are not a limit upon any municipality which is a home rule unit.
(Source: P.A. 91-659, eff. 12-22-99.)

(65 ILCS 5/11-135-4.5)
Sec. 11-135-4.5. Alternate Bonds. From time to time, a commission may, after meeting all of the conditions set forth in Section 15 of the Local Government Debt Reform Act, issue alternate bonds as authorized under Section 15 of the Local Government Debt Reform Act.
(Source: P.A. 96-907, eff. 6-7-10.)

(65 ILCS 5/11-135-5) (from Ch. 24, par. 11-135-5)
Sec. 11-135-5. Whenever bonds are issued under this Division 135 the revenue received from the operation of the properties under the control of the commission shall be set aside as collected and deposited in a separate fund to be used only (1) in paying the cost of the operation and maintenance of those properties, (2) in providing an adequate depreciation fund, (3) in paying the principal of and interest upon the revenue bonds issued by the commission, as provided by this Division 135, (4) to comply with the covenants of the ordinance or resolution authorizing the issuance of such bonds, and (5) to carry out the corporate purposes and powers of the commission.
In case the commission has charge of the operation of a complete waterworks system, including the distribution mains, the commission shall establish rates and charges for water which shall be sufficient at all times to pay the cost of operation and maintenance, to provide an adequate depreciation fund, to pay the principal of and interest upon all revenue bonds issued as provided by this Division 135, to comply with the covenants of the ordinance or resolution authorizing the issuance of such bonds, and to carry out the corporate purposes and powers of the commission. Charges and rates shall be established, revised, and maintained by ordinance and become payable as the commission may determine by ordinance.
In case the commission has charge of the operation of a common source of supply of water, the municipalities represented by the commission shall contract with the commission for water. These municipalities shall establish such charges and rates for water supplied by them to consumers as will be sufficient at all times (1) to pay the cost of operation and maintenance of the respective waterworks systems (or waterworks and sewerage systems, where combined) of the municipalities, (2) to provide an adequate depreciation fund therefor, (3) to pay the principal of and interest on all revenue bonds of the municipalities payable from the revenues of the waterworks system (or combined waterworks and sewerage system), and (4) to pay the charges and rates established by the commission for the sale of water by the commission to those municipalities. The commission shall establish such charges and rates for water supplied to those municipalities as will be sufficient at all times (1) to pay the cost of operation and maintenance of the common source of supply of water, (2) to provide an adequate depreciation fund therefor, (3) to pay the principal of and interest on the revenue bonds issued by the commission, (4) to comply with the covenants of the ordinance or resolution authorizing the issuance of such bonds, and (5) to carry out the corporate purposes and powers of the commission, under the provisions of this Division 135. Contracts entered into between the commission and the specified municipalities shall include covenants for the establishment of rates and charges as provided in this section.
Municipality contributions to the Illinois Municipal Retirement Fund, by commissions created under this Division 135 which have been included under that Fund, shall be considered a cost of operation and maintenance for the purposes of this Section.
Any holder of a bond or of any of its coupons, issued under this Division 135, in any civil action, mandamus, or other proceeding, may enforce and compel performance of all duties required by this Division 135 to be performed by such a commission or by any of the municipalities, including the making of rates and charges, the collecting of sufficient revenue, and the application thereof, as provided in this Division 135.
All contracts for the construction of a waterworks system or of a common source of supply of water, or both, to be let by such a commission, shall be entered into only after advertising for bids, pursuant to a resolution to be adopted for that purpose by the commission. A notice inviting bids shall be published in a newspaper published and having a general circulation in the county or counties in which the municipalities represented by the commission are located, not more than 30 nor less than 15 days in advance of the receipt of the bids. The notice shall be published at least twice. In the resolution directing the advertising for bids the commission also shall establish all requirements necessary for the bidding, for the awarding of contracts, and for the approval of contractors' faithful performance bonds.
(Source: P.A. 82-641.)

(65 ILCS 5/11-135-6) (from Ch. 24, par. 11-135-6)
Sec. 11-135-6. Whenever such commission shall pass an ordinance for the construction or acquisition of any waterworks properties, or improvements or extension or mains, pumping stations, reservoirs or other appurtenances thereto, which such commission is authorized to make, the making of which will require that private property be taken or damaged, such commission may cause compensation therefor to be ascertained and may condemn and acquire possession thereof in the same manner as nearly as may be, as provided for the exercise of the right of eminent domain under the Eminent Domain Act. However, proceedings to ascertain the compensation to be paid for taking or damaging private property shall in all cases be instituted in the circuit court of the county where the property sought to be taken or damaged is situated.
In addition, when a Water Commission created under the Water Commission Act of 1985, as amended, requires that public property be taken or damaged for the purposes specified above, such commission may condemn and acquire possession of public property and cause compensation for such public property to be ascertained in the same manner provided for the exercise of the right of eminent domain under the Eminent Domain Act, during such time as the Commission has the power to initiate action in the manner provided by Article 20 of the Eminent Domain Act (quick-take procedure).
In the event a Commission created under the Water Commission Act of 1985 shall determine that negotiations for the acquisition of property or easements for making any improvement which such Commission is authorized to make have proven unsuccessful and the Commission shall have by resolution adopted a schedule or plan of operation for the execution of the project and therein made a finding that it is necessary to take such property or easements immediately or at some specified later date in order to comply with the schedule, the Commission may commence proceedings to acquire such property or easements in the same manner provided in Article 20 of the Eminent Domain Act (quick-take procedure); except that if the property or easement is located in a municipality having more than 2,000,000 inhabitants, the Commission may not commence such proceedings until the acquisition has been approved by ordinance of the corporate authorities of the municipality.
Any commission has the power to acquire, hold, sell, lease as lessor or lessee, transfer or dispose of real or personal property, or interest therein, as it deems appropriate in the exercise of its powers for its lawful purposes. When, in the opinion of a commission, real estate owned by it, however acquired, is no longer necessary, appropriate, required for the use of, profitable to, or for best interest of the commission, such commission may, by resolution, lease such surplus real estate for a period not to exceed 99 years, or sell such surplus real estate, in accordance with procedures adopted by resolution by such commission.
(Source: P.A. 94-1055, eff. 1-1-07.)

(65 ILCS 5/11-135-7) (from Ch. 24, par. 11-135-7)
Sec. 11-135-7. Such commission may construct, maintain, alter and extend its water mains as a proper use of highways along, upon, under and across any highway, street, alley or public ground in the state, including highways within a municipality, but so as not to inconvenience the public use thereof, and such commission may construct, maintain and operate any conduit or conduits, water pipe or pipes, wholly or partially buried or otherwise in, upon and along any of the lands owned by the State of Illinois and under any of the public waters therein. However, the right, permission and authority hereby created shall be subject to all public rights of commerce and navigation and the authority of the United States in behalf of such public rights and also the laws of the State of Illinois to regulate and control the same. Notice shall be given to the highway authorities of any municipality, county, township, road district or township district in which such highway, street or public way may be situated at least 60 days before any construction or installation work in such highway or street shall commence. All laws and ordinances pertaining to such work for the protection of the public and of public property shall be complied with except that no fee may be charged such commission for the construction or installation of such facilities in such public places.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-135-8) (from Ch. 24, par. 11-135-8)
Sec. 11-135-8. Such commission shall have the right to supply water to any municipality, political subdivision, private person or corporation, in addition to the municipalities which have formed the commission, and to construct water transmission and distribution lines within a radius of 25 miles outside the corporate limits of member municipalities for the purpose of furnishing water to any additional entities which contract with the commission for a supply of water, upon such payment, terms and conditions as may be mutually agreed upon. In addition to the foregoing powers, if there is any municipality within a radius of 25 miles of the corporate limits of the commission which desires not to own or operate a waterworks system, and such municipality adopts an ordinance requesting the Commission to supply water for public and domestic use within such municipality, then any such commission may, when determined by the Commissioners to be in the public interest and necessary for the protection of the public health or in the best interest of the Commission or its environs, enter into and perform contracts, whether long term or short term, with any such municipality, to acquire, construct and operate and maintain its waterworks properties within the corporate limits of such municipality for the purpose of supplying water for public and domestic use to the inhabitants thereof.
Such commission shall have the power to contract with any person, corporation or political subdivision or any municipal corporation or other agency for a supply of water, or to supply water to such person, corporation, municipal corporation or political subdivision. Any such contract made by a commission for a supply of water may contain provisions whereby the commission is obligated to pay for such supply of water without setoff or counterclaim and irrespective of whether such supply of water is ever furnished, made available or delivered to the commission or whether any project for the supply of water contemplated by any such contract is completed, operable or operating and notwithstanding any suspension, interruption, interference, reduction or curtailment of the supply of water from such project. Any such contract may provide that if one or more of the other purchasers defaults in the payment of its obligations under such contract or similar contract made with the supplier of the water, one or more of the remaining purchasers party to such contract or such similar contract shall be required to pay for all or a portion of the obligations of the defaulting purchasers. Any such contract entered into to supply water to a municipal corporation or political subdivision shall provide that the payments to be made thereunder shall be solely from the revenues to be derived by such municipality or political subdivision from the operation of the waterworks system of such municipality or political subdivision, and said contract shall be a continuing, valid and binding obligation of the municipality or political subdivision, payable from such revenues for such period of years, not to exceed 40, as may be provided in such contract. Any such contract shall not be a debt within the meaning of any statutory or constitutional limitations.
No prior appropriation shall be required before entering into such contract, and no appropriation shall be required to authorize payments to be made under the terms of any such contract, notwithstanding any provision of this Code to the contrary.
The changes in this Section made by this amendatory Act of 1984 are intended to be declarative of existing law.
(Source: P.A. 83-1123.)

(65 ILCS 5/11-135-9) (from Ch. 24, par. 11-135-9)
Sec. 11-135-9. Whenever a water commission has been constituted pursuant to this Division 135, was functioning as such on July 21, 1959, and thereafter continued to exercise the powers conferred on it at the time it was so constituted, such commission is a valid public corporation, and all acts performed by or on behalf of such commission, or its officers or employees are valid.
In all cases where a municipality which has adopted a resolution or ordinance to acquire and operate jointly a waterworks system or a common source of supply of water, or both, as the case may be, under the provisions of this Division 135, thereby becoming a member of a water commission, has heretofore adopted an ordinance repealing the aforesaid resolution or ordinance and declaring the termination of membership and withdrawal of such municipality from said water commission; and the said water commission has not at the time of such ordinance acquired a waterworks system or common source of supply of water, as the case may be; and the said water commission duly adopts a resolution finding that the withdrawal of such municipality will not burden or adversely affect the remaining members of said water commission in their efforts to acquire and operate jointly a waterworks system or a common source of supply of water or both, as the case may be, and consenting to the withdrawal of such municipality, each such resolution is hereby made a legal and valid consent to the withdrawal of such municipality from the said water commission and such withdrawal is hereby declared legal and valid and effective, and such municipality is hereby declared legally and validly withdrawn from the said water commission and no longer a member or a part of the system and all such water commissions are hereby declared legally and validly organized and established water commissions, and valid and existing water commissions and public corporations under the provisions of Division 135, notwithstanding any such withdrawal.
All actions taken prior to the effective date of this Act by any water commission which has heretofore consented to the withdrawal of one or more of its members in accordance with the procedures described herein, which actions were otherwise valid but for the invalidating effect of the membership or withdrawal from membership of the withdrawing community or communities upon any quorum, voting or other requirement based upon the number of commissioners or commission members, are hereby declared effective, legal and valid, notwithstanding any lack of compliance with any such quorum, voting or other requirement imposed by law or by the rules of the said commission.
(Source: P.A. 82-641.)

(65 ILCS 5/11-135-10) (from Ch. 24, par. 11-135-10)
Sec. 11-135-10. The provisions of this Division 135 are subject to the terms and provisions of the Water Commission Act of 1985, as now or hereafter amended.
(Source: P.A. 84-1308.)

(65 ILCS 5/Art. 11 Div. 136 heading)

(65 ILCS 5/11-136-1) (from Ch. 24, par. 11-136-1)
Sec. 11-136-1. Any 2 or more municipalities, except cities of 500,000 or more inhabitants, may acquire either by purchase or construction a waterworks system or sources of supply of water or sewer systems, or any combination thereof, and may operate jointly a waterworks system or sources of supply of water or sewer systems, or any combination thereof, and improve and extend the same, as provided in this Division 136. The corporate authorities of such municipalities desiring to avail themselves of the provisions of this Division 136 shall adopt a resolution or ordinance determining and electing to acquire and operate jointly a waterworks system or sources of supply of water or sewer systems, or any combination thereof, as the case may be. This Division 136 shall not be construed as limiting, amending or repealing any other laws with respect to joint acquisition and operation of a waterworks system or sources of supply of water or sewer systems, or any combination thereof, but shall be considered as an additional grant of power for the purposes herein set out.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-136-2) (from Ch. 24, par. 11-136-2)
Sec. 11-136-2. Upon the adoption of such an ordinance or resolution by the corporate authorities of any such municipality, the mayor or president, with the approval of the corporate authorities, shall appoint one commissioner for each 5,000 population, or part thereof. The commissioners so appointed by each of such municipalities, together with a like commissioner appointed by the chairman of the county board of the county in which the municipality having the greatest population is situated, shall constitute a commission and public corporation with the powers and duties specified in this Division 136. The corporate name of the commission shall be "(here insert appropriate name indicative of the area) Water Commission" or "Water and Sewer Commission" and as such the commission may contract and be contracted with, and sue and be sued.
The commissioners so appointed shall serve for a term of 6 years, or until their successors have been appointed and have qualified. Each commissioner shall be an elector of the municipality for which he acts as commissioner. However, no person shall be eligible for appointment, if he has held an elective office in the state, county or municipality, until one year after the expiration of the term for which he was elected. A commissioner is eligible for reappointment upon the expiration of his term. A vacancy shall be filled for the balance of the unexpired term in the same manner as that prescribed for the appointment of the person who has ceased to hold office. Each commissioner shall receive the same compensation which shall not be more than $1,000 per year. Each commissioner shall furnish a bond for the faithful performance of his official duties. This bond shall not be less than $5,000 and its costs shall be paid by the commission.
Each commissioner may be removed for any cause for which any other municipal officer may be removed. No commissioner, or employee of the commission, and no mayor, or president, or other member of the corporate authorities, or any employee of any of the municipalities, shall be interested directly or indirectly in any contractor-job of work or materials, or the profits thereof, or services to be performed for or by the commission.
A violation of any of the foregoing provisions of this section is a Class C misdemeanor. A conviction is cause for the removal of a person from his office or employment. Any member of the commission or any employee thereof who in any manner contributes money, labor, or other valuable thing to any person for election purposes in any election for office in any of the municipalities which are furnished water by the commission is guilty of a Class C misdemeanor.
(Source: P.A. 84-1308.)

(65 ILCS 5/11-136-3) (from Ch. 24, par. 11-136-3)
Sec. 11-136-3. Such a commission shall organize by appointing a chairman from its own members and a clerk and treasurer, who need not be commissioners. It shall adopt its own rules of procedure and provide for its meetings. The commission has full and complete supervision, management, and control of the waterworks system, or sources of supply of water, or sewer systems, or combination thereof, as provided in the ordinances or resolutions for acquiring and operating the same, and in their maintenance, operation, and extension. The commission is authorized to contract with the municipalities which established the commission or with any other person, firm or corporation for a supply of water, a sewage treatment plant or any other facilities useful in conducting a water supply and sewage disposal system for a period not exceeding 50 years, and the corporate authorities of those municipalities are authorized to enter into contracts with the commission. The commission is authorized to purchase from any person, firm or corporation or municipal corporation including those making up the commission, any sewer or water properties or sources of supplies and municipalities are hereby authorized to sell such facilities to the commission.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-136-4) (from Ch. 24, par. 11-136-4)
Sec. 11-136-4. For the purpose of acquiring such a waterworks system or sources of supply of water or sewer systems, or any combination thereof or for making improvements and extensions to such a waterworks system or sources of supply of water or sewer systems, or any combination thereof, such a commission is authorized to issue revenue bonds payable solely from the revenue to be derived pursuant to any contracts with the specified municipalities or with any person, firm or corporation or by virtue of the operation of any properties acquired or to be acquired. These bonds shall not constitute an indebtedness of any of the municipalities represented by the commission. The bonds shall bear interest at a rate not exceeding the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, payable semiannually, and shall mature within the period of usefulness of the property to be acquired or constructed from the proceeds thereof. This period shall be conclusively determined by the commission at or before the time of the issuance of the bonds, and in no event shall any of the bonds be issued with a maturity more than 50 years from the date thereof. The bonds shall be sold in such manner as the commission shall determine, except that if issued to bear interest at the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, the bonds shall be sold for not less than par and accrued interest, and except that the selling price of any bond bearing interest at less than the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, shall be such that the interest cost of the money received from that bond shall not exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, computed to maturity, according to standard tables of bond values.
Before the treasurer of the commission is entitled to receive the proceeds of the sale of such a bond issue, he shall supply a corporate surety bond in an amount equivalent to the amount of funds to be derived from the sale of the bonds, and, in addition thereto, he shall supply a separate corporate surety bond for the faithful accounting of any funds that may come into his possession in an amount equal to the amount of funds likely to come into his hands in any one year from the revenue to be derived from the operation of any of the properties of the commission. The cost of these surety bonds shall be paid by the commission.
The revenue bonds shall be issued pursuant to an ordinance or resolution and shall be in such form and be executed in such manner as may be prescribed by the ordinance or resolution. It shall not be necessary that the ordinance or resolution refer to plans and specifications nor that there be on file for public inspection prior to the adoption of such ordinance detailed plans and specifications of the project. This ordinance or resolution may contain such covenants and restrictions in relation to the operation of the properties under the control of the commission and the issuance of additional revenue bonds thereafter as may be deemed necessary or advisable for the assurance of payment of the bonds thereby authorized and as may be thereafter issued. It shall be plainly stated on the face of each bond that it does not constitute an indebtedness of any municipality represented by the commission within the meaning of any statutory or constitutional limitation. Upon the issuance of revenue bonds, the revenue of the commission derived pursuant to contracts entered into for the sale of water to the specified municipalities and from the operation of its properties, shall be accounted for as provided in the ordinance or resolution authorizing the issuance of the bonds. Any commission created under the provisions of this Division 136 may also issue new bonds for the purpose of providing funds for the payment of unpaid bonds in accordance with the procedure prescribed by this Division 136.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
The amendatory Acts of 1971, 1972 and 1973 are not a limit upon any municipality which is a home rule unit.
(Source: P.A. 86-4.)

(65 ILCS 5/11-136-5) (from Ch. 24, par. 11-136-5)
Sec. 11-136-5. Whenever bonds are issued under this Division 136 the revenue received from the operation of the properties under the control of the commission shall be set aside as collected and deposited in a separate fund to be used only (1) in paying the cost of the operation and maintenance of those properties, (2) in providing an adequate depreciation fund, and (3) in paying the principal of and interest upon the revenue bonds issued by the commission, as provided by this Division 136.
In case the commission has charge of the operation of a complete waterworks system or sewer system including the distribution mains, the commission shall establish rates and charges for water or sewer service or both which shall be sufficient at all times to pay the cost of operation and maintenance, to provide an adequate depreciation fund, and to pay the principal of and interest upon all revenue bonds issued as provided by this Division 136. The rates for water and sewer service need not be the same nor do rates for the same type of service have to be identical in the several municipalities constituting the commission but shall be equitably based upon the net plant account and the expenses of operation in each municipality. Charges and rates shall be established, revised, and maintained by ordinance and become payable as the commission may determine by ordinance.
In case the commission has charge of the operation of sources of supply of water, the municipalities specified in Section 11-136-1 represented by the commission shall contract with the commission for water. These municipalities shall establish such charges and rates for water supplied by them to consumers as will be sufficient at all times (1) to pay the cost of operation and maintenance of the respective waterworks systems of the municipalities, (2) to provide an adequate depreciation fund therefor, and (3) to pay the charges and rates established by the commission for the sale of water by the commission to those municipalities, and the commission shall establish such charges and rates for water supplied to those municipalities as will be sufficient at all times (1) to pay the cost of operation and maintenance of the common source of supply of water, (2) to provide an adequate depreciation fund therefor, and (3) to pay the principal of and interest on the revenue bonds issued by the commission, under the provisions of this Division 136. Contracts entered into between the commission and the specified municipalities shall include covenants for the establishment of rates and charges as provided in this section.
Municipality contributions to the Illinois Municipal Retirement Fund, by commissions created under this Division 136 which have been included under that Fund, shall be considered a cost of operation and maintenance for the purposes of this Section.
Any holder of a bond or of any of its coupons, issued under this Division 136, in any civil action, mandamus, or other proceedings, may enforce and compel performance of all duties required by this Division 136 to be performed by such a commission or by any of the municipalities, including the making of rates and charges, the collecting of sufficient revenue, and the application thereof, as provided in this Division 136.
All contracts for the construction of a waterworks system or sources of supply of water, or sewer systems, or any combination thereof, to be let by such a commission, shall be entered into only after advertising for bids, pursuant to a resolution to be adopted for that purpose by the commission. A notice inviting bids shall be published in a newspaper published and having a general circulation in the county or counties in which the municipalities represented by the commission are located, not more than 30 nor less than 15 days in advance of the receipt of the bids. The notice shall be published at least twice. In the resolution directing the advertising for bids the commission also shall establish all requirements necessary for the bidding, for the awarding of contracts, and for the approval of contractors' faithful performance bonds.
(Source: P.A. 80-425.)

(65 ILCS 5/11-136-6) (from Ch. 24, par. 11-136-6)
Sec. 11-136-6. Whenever such commission shall pass an ordinance for the construction or acquisition of any waterworks properties or sewer properties or improvements or extensions or mains, pumping stations, reservoirs or other appurtenances thereto, which such commission is authorized to make, the making of which will require that private property be taken or damaged, such commission may cause compensation therefor to be ascertained and may condemn and acquire possession thereof in the same manner as nearly as may be, as provided for the exercise of the right of eminent domain under the Eminent Domain Act. However, proceedings to ascertain the compensation to be paid for taking or damaging private property shall in all cases be instituted in the county where the property sought to be taken or damaged is situated.
(Source: P.A. 94-1055, eff. 1-1-07.)

(65 ILCS 5/11-136-7) (from Ch. 24, par. 11-136-7)
Sec. 11-136-7. Such commission may construct, maintain, alter and extend its water mains or sewer facilities as a proper use of highways along, upon, under and across any highway, street, alley or public ground in the State, including highways within a municipality, but so as not to inconvenience the public use thereof. Such commission may construct, maintain and operate any conduit or conduits, water pipe or pipes, wholly or partially buried or otherwise in, upon and along any of the lands owned by the State of Illinois and under any of the public waters therein. However, the right, permission and authority hereby created shall be subject to all public rights of commerce and navigation and the authority of the United States in behalf of such public rights and also the laws of the State of Illinois to regulate and control the same. Notice shall be given to the highway authorities of any municipality, county, township, road district or township district in which such highway, street or public way may be situated at least 60 days before any construction or installation work in such highway or street shall commence. All laws and ordinances pertaining to such work for the protection of the public and of public property shall be complied with except that no fee may be charged such commission for the construction or installation of such facilities in such public places.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-136-8) (from Ch. 24, par. 11-136-8)
Sec. 11-136-8. Such commission shall have the right to supply water or sewer facilities to any municipality, political subdivision, private person or corporation, in addition to the municipalities which have formed the commission, upon such payment, terms and conditions as may be mutually agreed upon, provided the water is delivered to such party or parties at the corporate limits of the municipalities which have created such commission or from such water works properties of the commission located outside such municipalities that have been constructed or acquired as necessary and incidental to the furnishing of water to the municipalities which formed the commission.
Such commission shall have the power to contract with any person, corporation or political subdivision or any municipal corporation or other agency for a sewer system or for a supply of water, or to supply water to such person, corporation, municipal corporation or political subdivision. Any such contract entered into to supply water or sewer service to a municipal corporation or political subdivision shall provide that the payments to be made thereunder shall be solely from the revenues to be derived by such municipality or political subdivision from the operation of the waterworks system or sewer system of such municipality or political subdivision, and said contract shall be a continuing, valid and binding obligation of the municipality or political subdivision, payable from such revenues for such period of years, not to exceed 40, as may be provided in such contract. Any such contract shall not be a debt within the meaning of any statutory or constitutional limitations.
No prior appropriation shall be required before entering into such contract, and no appropriation shall be required to authorize payments to be made under the terms of any such contract, notwithstanding any provision of this Code to the contrary.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-136-9) (from Ch. 24, par. 11-136-9)
Sec. 11-136-9. All powers and duties of the commission heretofore set forth in this Division 136 may be exercised within the municipalities constituting the commission and in contiguous territory not more than 3 miles beyond the corporate limits of such municipalities and in the territory necessary to interconnect any of the municipalities constituting the commission. The commission shall keep proper accounting records which records shall be kept so as to show the book value, reserve for depreciation, revenue and expenses broken down as to type of utility and by all municipalities making up the commission.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/Art. 11 Div. 137 heading)

(65 ILCS 5/11-137-1) (from Ch. 24, par. 11-137-1)
Sec. 11-137-1. To enable municipalities to promote and procure the construction and installation of waterworks and sewerage systems when it becomes necessary for public health and welfare or for better sanitary conditions of a municipality, each municipality may contract with any person for a supply of water for public use, and for sewerage for drainage and sanitary purposes of the municipality, for a period not exceeding 30 years. Any contract that is entered into by a municipality and pledged to secure the bonds issued to construct any waterworks or sewerage system shall enure at all times and under all conditions to the benefit of the holders of any of the bonds so issued and for the payment of those bonds.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-137-2) (from Ch. 24, par. 11-137-2)
Sec. 11-137-2. In all municipalities where any person has constructed a waterworks or sewerage system, or both, the municipality may purchase or lease that waterworks or sewerage system, or both, from the owners thereof, subject to the provisions of this Division 137.
Before such a lease or purchase is binding upon the municipality, the corporate authorities shall pass an ordinance authorizing the municipality to lease or purchase that waterworks or sewerage system, or both, and shall include in the ordinance the terms, as near as practicable, upon which the lease or purchase shall be made. The ordinance shall be published at least once, within 10 days after passage, in one or more newspapers published in the municipality, or, if no newspaper is published therein, then in one or more newspapers with a general circulation within the municipality. In municipalities with less than 500 population in which no newspaper is published, publication may instead be made by posting a notice in 3 prominent places within the municipality.
The publication or posting of the ordinance shall be accompanied by a notice of (1) the specific number of voters required to sign a petition requesting the question of authorizing the lease or purchase of a waterworks or sewerage system to be submitted to the electors; (2) the time in which such petition must be filed; and (3) the date of the prospective referendum. The municipal clerk shall provide a petition form to any individual requesting one.
If no petition is presented to the corporate authorities as hereinafter provided, within 30 days after the ordinance is so published and posted, the corporate authorities may consummate the lease or purchase of that waterworks or sewerage system, or both, as provided in the ordinance. If within 30 days after the first publication of the ordinance a petition is filed with the municipal clerk signed by electors of the municipality numbering 10% or more of the number of registered voters in the municipality, asking that the question of leasing or purchasing that waterworks or sewerage system, or both, as provided in the ordinance, be submitted to a vote, the clerk shall certify the proposition and the corporate authorities shall designate an election at which the question shall be submitted. If a majority of the votes cast on the question are in favor thereof, the corporate authorities may complete the lease or purchase, but if a majority of the votes cast on the question are unfavorable, no further action shall be taken by the municipality for a period of not less than 6 months. Thereafter, the same or another question may be submitted as before.
(Source: P.A. 87-767.)

(65 ILCS 5/11-137-3) (from Ch. 24, par. 11-137-3)
Sec. 11-137-3. If any municipality is authorized to purchase a waterworks or sewerage system, or both, as provided in Section 11-137-2, and if the system is pledged to secure the payment of bonds, or other written evidences of indebtedness, by a mortgage or trust deed, the corporate authorities of the municipality may direct the municipal clerk or treasurer, by a motion or resolution, to enter the bonds, or the other written evidences of indebtedness on the records of the municipality as an indebtedness against the waterworks or sewerage system only. The corporate authorities shall have all the revenue derived from the operation of the system, and all rents due and payable to the former owners for use of the water and sewerage facilities, and pledged for the payment of the indebtedness, set apart in a separate fund for the payment of the indebtedness as it becomes due and payable, provided the system can be operated and maintained from the current funds of the municipality appropriated therefor.
Nothing contained in this Division 137 affects any lien or renders void any bond, mortgage, or trust deed securing any indebtedness upon the system, or any franchise under which the system is operated, or any contract executed by any person as owner for the construction and installation of the waterworks or sewerage system, or both, prior to the transfer of the system to the municipality as provided in this Division 137. If the municipality neglects or fails to pay the indebtedness as it falls due and if any mortgage or trust deed is foreclosed at the instance of bona fide holders of unpaid bonds or other written evidences of indebtedness, the mortgagee or trustee for those bona fide holders shall be re-invested with all former rights which existed in their behalf by virtue of the franchise and contract which were granted by the municipality, and which were pledged.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-137-4) (from Ch. 24, par. 11-137-4)
Sec. 11-137-4. Such municipalities may borrow money and levy and collect a general tax, in the same manner as other municipal taxes may be levied and collected, to procure funds to lease or purchase and maintain such a waterworks or sewerage system, or both, and to pay any existing indebtedness thereon. They may issue their bonds to procure funds to purchase such a system or systems and to pay off the existing bonds or indebtedness thereon, at the time of the purchase or at any time thereafter that the financial condition of the municipality will permit. Any bonds issued under this Section as limited bonds as defined in Section 3 of the Local Government Debt Reform Act shall comply with the requirements of the Bond Issue Notification Act.
If an appropriation has been made therefor, such a municipality may constitute and make any bond which falls due during the current year, and which is secured by a mortgage or trust deed on such a system or systems, and which was issued by any person to procure funds to construct the system or systems, a bond of the municipality for that year and levy and collect a tax to pay the appropriation. However, this action shall not increase the bonded indebtedness of the municipality in excess of the constitutional limitation for the year for which this tax is to be levied and collected.
(Source: P.A. 89-655, eff. 1-1-97.)

(65 ILCS 5/11-137-5) (from Ch. 24, par. 11-137-5)
Sec. 11-137-5. A municipality may contract with any person for a supply of water for public use for a period not exceeding 30 years.
A municipality so contracting may pay for the water so supplied by general taxation, or out of the rents paid by consumers for the water supplied to them, or out of any fund otherwise available for that purpose, or by any combination of any of these means.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/Art. 11 Div. 138 heading)

(65 ILCS 5/11-138-1) (from Ch. 24, par. 11-138-1)
Sec. 11-138-1. Any water company organized under the laws of this state for the purpose of supplying any municipality or the inhabitants thereof with water, may locate its source of supply at, or change its source of supply to, a point not more than 20 miles beyond the corporate limits of the municipality. Such company may enter upon any land and take and damage private property beyond those corporate limits, (1) for the construction, maintenance, and operation of a line or lines of water-pipe to the source of supply, (2) for the necessary pumping stations, reservoirs, and other appurtenances, and (3) for the protection of all reservoirs, submerged land, and source of supply from contamination, pollution, or damage from any cause whatsoever.
Such a company may construct, maintain, and operate beyond those corporate limits such a line or lines of water-pipe across or under any railroad right-of-way, and in and under any public or private road, highway, street, alley, or public ground, or across or under any of the waters within this state, subject, however, to these conditions: (1) such a line or lines of water-pipe shall not interfere with any railroad, or with any sewer, gas pipes, water-pipes, or other conduit, already laid in or under any public or private road, highway, street, alley, or public ground by public authority; (2) such a company, in the construction and repair of such a line or lines of water-pipe, shall restore any public or private road, highway, street, alley, or public ground that is damaged to the same condition as before, and shall not unnecessarily interfere with the public use of the navigation of any of the specified waters; and (3) the laying of the water-pipes and construction of the other works shall be done under such reasonable regulations as the corporate authorities of any township or municipality wherein that work is done may prescribe.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-138-2) (from Ch. 24, par. 11-138-2)
Sec. 11-138-2. Whenever it is necessary for the construction, maintenance, and operation of such a line or lines of water-pipe, pumping stations, reservoirs, other appurtenances, or for the protection of reservoirs, submerged land, and the source of supply from contamination, pollution, or damage from any cause, to take or damage private property adjacent to these improvements, that property may be taken or damaged, and the compensation therefor may be ascertained and paid in the manner which may be then provided by law for the exercise of the right of eminent domain.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-138-3) (from Ch. 24, par. 11-138-3)
Sec. 11-138-3. Any person who unlawfully and intentionally molests or destroys any part of such a line of water-pipe, pumping station, reservoir, or other appurtenance, or the material or property belonging to a specified water company, or who in any manner interferes with the construction, maintenance, or operation of the property specified in this section is guilty of a petty offense. But a prosecution under the provisions of this section shall not in any manner prevent a recovery by the company entitled thereto, of the amount of damages done to its property.
(Source: P.A. 77-2830.)

(65 ILCS 5/Art. 11 Div. 139 heading)

(65 ILCS 5/11-139-1) (from Ch. 24, par. 11-139-1)
Sec. 11-139-1. When used in this Division 139, "waterworks" means and includes a waterworks system in its entirety or any integral part thereof, including mains, hydrants, meters, values, standpipes, storage tanks, pump tanks, intakes, wells, impounding reservoirs, pumps, machinery, purification plants, softening apparatus, and all other elements, useful in connection with a water supply or water distribution system.
"Sewerage system" means and includes any or all of the following: a sewerage treatment plant or plants, collecting, intercepting and outlet sewers, lateral sewers, and drains, including combined and separate storm water and sanitary drains, force mains, conduits, pumping stations, ejector stations and all other appurtenances, extensions and improvements necessary, useful, or convenient for the collection, treatment, and disposal in a sanitary manner of sewage and industrial wastes.
"Combined waterworks and sewerage system" means and includes a waterworks and sewerage system, which the municipality determines by ordinance to operate in combination.
(Source: Laws 1963, p. 2433.)

(65 ILCS 5/11-139-2) (from Ch. 24, par. 11-139-2)
Sec. 11-139-2. Any municipality may acquire, or construct, and maintain and operate a combined waterworks and sewerage system either within or without the corporate limits thereof. A municipality owning and operating a waterworks or sewerage system may provide for the inclusion of that waterworks or sewerage system or the combination of the 2 in a combined waterworks and sewerage system under this Division 139, and in connection therewith may provide for paying or refunding any unpaid obligations which are payable solely from the revenue of or which are secured by a mortgage of that waterworks or sewerage system, or any part thereof included in the combined waterworks and sewerage system. Any municipality owning and operating a combined waterworks and sewerage system may also provide for paying or refunding any unpaid obligations which are payable solely from the revenue of the combined waterworks and sewerage system. A municipality owning, acquiring, or constructing and providing for the operation of a combined waterworks and sewerage system may improve and extend that system, and may impose and collect charges or rates for the use of that system as provided in this Division 139. A municipality may also, when determined by its corporate authorities to be in the public interest and necessary for the protection of the public health or in the best interests of the municipality and its environs, enter into and perform contracts, whether long-term or short-term, with any other municipality within a radius of 25 miles of its corporate limits and construct water mains to such municipality and supply water to such municipalities on the request of any such municipality; provided, that such water mains be constructed and that such municipality purchase water on a long term basis at rates sufficient to amortize the cost of the construction of such water mains and pay the cost of maintenance and operation thereof, as hereinafter provided in this Division 139, and also with any industrial establishment for the provision and operation by the municipality of sewerage facilities, either within or without the corporate limits of such municipality, to abate or reduce the pollution of waters caused by discharges of industrial wastes by the industrial establishment and the payment periodically by such municipality or municipalities or the industrial establishment to the municipality of amounts at least sufficient, in the determination of such corporate authorities, to compensate the municipality for the cost of providing (including payment of principal and interest charges, if any) and of operating and maintaining any such facilities. This amendatory Act is not a prohibition upon the contractual and associational powers granted by Article VII, Section 10 of the Constitution.
(Source: P.A. 77-2837.)

(65 ILCS 5/11-139-3) (from Ch. 24, par. 11-139-3)
Sec. 11-139-3. For the purpose of defraying the cost of acquiring, constructing, extending, or improving a combined waterworks and sewerage system or any part thereof, any municipality (1) may apply money received therefor from the federal government or available therefor from any source, and (2) may issue and sell revenue bonds of the municipality payable solely from revenue derived from the operation of the combined waterworks and sewerage system. These bonds may be issued in such amounts as may be necessary to provide sufficient funds to pay all the costs of the acquisition, construction, extension, or improvement of the combined waterworks and sewerage system as authorized by Section 11-139-2, including engineering, legal, and other expenses, together with interest to the estimated date of completion of the combined waterworks and sewerage system or of the project to be constructed. The bonds shall bear interest at a rate not to exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, payable semi-annually and shall mature within the period of usefulness of the project involved, to be determined by the corporate authorities and in any event not more than 40 years. The bonds shall be sold in such manner as the corporate authorities shall determine and if issued to bear interest at the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, shall be sold for not less than par and accrued interest. If any of these bonds are issued to bear interest at a rate of less than the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, the minimum price at which they may be sold shall be such that the interest cost to the municipality of the proceeds of the bonds shall not exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, computed to maturity. In case any officer whose signature appears on the bonds or coupons attached thereto ceases to hold that office before the delivery of the bonds to the purchaser, the signature nevertheless shall be valid and sufficient for all purposes, with the same effect as if he had remained in office until the delivery of the bonds. The bonds shall have all the qualities of negotiable instruments under the law of this state.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
This amendatory Act of 1971 is not a limit upon any municipality which is a home rule unit.
This amendatory Act of 1972 is not a limit upon any municipality which is a home rule unit.
(Source: P.A. 86-4.)

(65 ILCS 5/11-139-4) (from Ch. 24, par. 11-139-4)
Sec. 11-139-4. Whenever an existing waterworks or sewerage system is included in a combined waterworks and sewerage system under this Division 139 and there are unpaid obligations previously issued, which are payable solely from the revenue or secured by a mortgage of the waterworks or sewerage system, or any part thereof, or whenever there are unpaid obligations previously issued which are payable solely from the revenue of the combined waterworks and sewerage system, the unpaid obligations may be refunded by the issue and exchange therefor of revenue bonds, to be issued under this Division 139, with the consent of the respective holders of the unpaid obligations. The holders of revenue bonds issued under this Division 139, whether (1) for refunding or (2) for acquisition, construction, extension, or improvement, or both, have the same rights and privileges with respect to payment and there is no distinction between revenue bonds issued for the 2 purposes unless it is specifically provided in the ordinance authorizing the issuance of bonds that the bonds, or such ones thereof as may be specified, issued for such acquisition, construction, extension or improvement, shall, to the extent and in the manner prescribed, be subordinated and be junior in standing, with respect to the payment of principal and interest and the security thereof, to such other bonds payable from the revenue of the combined waterworks and sewerage system as are specified in such ordinance. Whenever any unpaid obligations previously issued which are payable solely from the revenue or secured by a mortgage of any waterworks or sewerage system included in a combined waterworks and sewerage system or any combined waterworks and sewerage system under this Division 139 are refunded, the unpaid obligations shall be surrendered and exchanged for revenue bonds of the combined waterworks and sewerage system of a total principal amount which shall not be more but may be less than the principal amount of the obligations exchanged and the interest thereon to the date of exchange.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-139-5) (from Ch. 24, par. 11-139-5)
Sec. 11-139-5. The corporate authorities of any municipality availing itself of the provisions of this Division 139 shall adopt an ordinance describing in a general way the contemplated project. If it is intended to include in the combined waterworks and sewerage system any existing waterworks or any existing sewerage system, the ordinance shall provide for its inclusion in the combined system and shall describe in a general way the existing waterworks or sewerage system to be included in the combined waterworks and sewerage system. If it is intended to acquire or construct a combined waterworks and sewerage system, or to extend and improve such a system, the ordinance shall describe in a general way the system to be acquired or constructed or the extension or improvement to be made or any project authorized by Section 11-139-2. It shall not be necessary that the ordinance refer to plans and specifications nor that there be on file for public inspection prior to the adoption of such ordinance detailed plans and specifications of the project. The ordinance shall set out the estimated cost of the contemplated project, and if any existing waterworks or sewerage system is included in the project, the ordinance shall state the means provided for defraying or refunding any unpaid obligation, payable solely from the revenue or secured by a mortgage of the waterworks or sewerage system, and if any unpaid obligations payable from the revenue of the combined waterworks and sewerage system are outstanding and unpaid the ordinance shall state the means providing for defraying or refunding any unpaid obligation so payable from the revenue of the combined waterworks and sewerage system. The ordinance shall determine the period of usefulness of the contemplated project. The ordinance shall also prescribe the method of defraying the cost of the contemplated project and fix the amount of revenue bonds proposed to be issued, the interest rate, and all other details in connection with the bonds deemed advisable. The ordinance may contain such covenants and restrictions upon the issuance thereafter of additional revenue bonds as may be deemed necessary or advisable for the assurance of the payment of bonds thereby authorized and as may be thereafter issued.
(Source: P.A. 77-2837.)

(65 ILCS 5/11-139-6) (from Ch. 24, par. 11-139-6)
Sec. 11-139-6. Within 10 days after the ordinance for any project under this Division 139 has been passed, it shall be published at least once in one or more newspapers published in the municipality, or, if no newspaper is published therein, then in one or more newspapers with a general circulation within the municipality. In municipalities with less than 500 population in which no newspaper is published, publication may instead be made by posting a notice in 3 prominent places within the municipality. The publication or posting of the ordinance shall be accompanied by a notice of (1) the specific number of voters required to sign a petition requesting the question of the adoption of the ordinance be submitted to the electors of the municipality; (2) the time in which such petition must be filed; and (3) the date of the prospective referendum. The municipal clerk shall provide a petition form to any individual requesting one. If no petition is filed with the municipal clerk, as provided in this section, within 30 days after the publication or posting of the ordinance, it shall be in effect. But if within this 30 day period a petition is filed with the municipal clerk signed by electors of the municipality numbering 10% or more of the number of registered voters in the municipality, asking that the question of acquiring, constructing, extending, or improving the combined waterworks and sewerage system, as provided in the ordinance, and the issuance of revenue bonds therefor be submitted to the electors of the municipality, the municipal clerk shall certify such question for submission at an election in accordance with the general election law. If a majority of the votes cast on the question are in favor thereof, the ordinance shall be in effect. But if a majority of the votes cast on the question are unfavorable, the municipality shall proceed no further and the ordinance shall not take effect.
(Source: P.A. 87-767.)

(65 ILCS 5/11-139-7) (from Ch. 24, par. 11-139-7)
Sec. 11-139-7. Revenue bonds issued under this Division 139 shall be payable solely from the revenue derived from the operation of the combined waterworks and sewerage system on account of which the bonds are issued; provided, that bonds issued under this Division 139 may also be payable from funds pledged by the municipality issuing such bonds pursuant to the Illinois Finance Authority Act. Notwithstanding any such pledge or any other matter, these bonds shall not in any event constitute an indebtedness of the municipality within the meaning of any constitutional or statutory limitation and it shall be so stated on the face of each bond.
(Source: P.A. 93-205, eff. 1-1-04.)

(65 ILCS 5/11-139-8) (from Ch. 24, par. 11-139-8)
Sec. 11-139-8. The corporate authorities of any municipality availing itself of this Division 139 may (1) make, enact, and enforce all needful rules and regulations for the acquisition, construction, extension, improvement, management, and maintenance of the combined waterworks and sewerage system of the municipality and for the use thereof, (2) make, enact, and enforce all needful rules, regulations, and ordinances for the care and protection of such a system, which may be conducive to the preservation of the public health, comfort, and convenience and to rendering the water supply of the municipality pure and the sewerage harmless insofar as it is reasonably possible to do so, and (3) charge the inhabitants thereof a reasonable compensation for the use and service of the combined waterworks and sewerage system and to establish rates for that purpose. Separate rates may be fixed for the water and sewer services respectively or single rates may be fixed for the combined water and sewer services. Separate rates may be fixed for any water services to any other municipality and separate sewer rates to any industrial establishment for the purposes set forth in Section 11-139-2. These rates, whether separate or combined, shall be sufficient at all times to (1) pay the cost of operation and maintenance of the combined waterworks and sewerage system, (2) provide an adequate depreciation fund, and (3) pay the principal of and interest upon all revenue bonds issued under this Division. Rates shall be established, revised, and maintained by ordinance and become payable as the corporate authorities may determine by ordinance.
Whenever a municipality shall issue revenue bonds as provided by this Division to pay the cost of the extension or improvement of its combined waterworks and sewerage system or any part thereof to serve a particular area of the municipality, the municipality may vary its rates to be charged for the water and sewer services of the system or for either of them effective upon the issuance of bonds as provided by this division to pay the cost of the extension or improvement of its combined waterworks or sewerage system or any part thereof to serve a particular area of a municipality so that the rates to be charged for services in the particular area to be served by such extension or improvement shall be calculated to produce, in addition to the revenues generally to be produced by such rates, sufficient funds to pay the principal of and interest upon the revenue bonds issued to pay the cost of such extension or improvement for that particular area.
Such charges or rates are liens upon the real estate upon or for which service is supplied whenever the charges or rates become delinquent as provided by the ordinance of the municipality fixing a delinquency date; except the charges or rates established by contract for the supply of water to another municipality. A lien is created under the preceding sentence only if the municipality sends to the owner or owners of record of the real estate, as referenced by the taxpayer's identification number, (i) a copy of each delinquency notice sent to the person who is delinquent in paying the charges or rates or other notice sufficient to inform the owner or owners of record, as referenced by the taxpayer's identification number, that the charges or rates have become delinquent and (ii) a notice that unpaid charges or rates may create a lien on the real estate under this Section. However, the municipality has no preference over the rights of any purchaser, mortgagee, judgment creditor, or other lien holder arising prior to the filing of the notice of such a lien in the office of the recorder of the county in which such real estate is located, or in the office of the registrar of titles of such county if the property affected is registered under "An Act concerning land titles", approved May 1, 1897, as amended. This notice shall consist of a sworn statement setting out (1) a description of such real estate sufficient for the identification thereof, (2) the amount of money due for such service, and (3) the date when such amount became delinquent. The municipality shall send a copy of the notice of the lien to the owner or owners of record of the real estate, as referenced by the taxpayer's identification number. The municipality has the power to foreclose this lien in the same manner and with the same effect as in the foreclosure of mortgages on real estate.
The municipality also has the power, from time to time, to sue the occupant or user of the real estate in a civil action to recover the money due for services rendered, plus a reasonable attorney's fee, to be fixed by the court. Whenever a judgment is entered in such a civil action the foregoing provisions in this section with respect to filing sworn statements of such delinquencies in the office of the recorder and creating a lien against the real estate shall not be effective thereafter as to charges sued upon and no lien shall exist thereafter against the real estate for the delinquency. Judgment in such a civil action operates as a release and waiver of the lien for the amount of the judgment.
(Source: P.A. 87-1197.)

(65 ILCS 5/11-139-9) (from Ch. 24, par. 11-139-9)
Sec. 11-139-9. Whenever revenue bonds are issued under this Division 139, sufficient revenue derived from the operation of such a combined waterworks and sewerage system shall be deposited in a separate fund, designated as the waterworks and sewerage fund of the municipality. It shall be used only (1) to pay the cost of maintenance and operation of the combined system, (2) to provide an adequate depreciation fund, and (3) to pay the principal of and interest upon the revenue bonds of the municipality issued under this Division 139.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-139-10) (from Ch. 24, par. 11-139-10)
Sec. 11-139-10. Any municipality operating a combined waterworks and sewerage system under this Division 139, shall set up and maintain a proper system of accounts showing the amount of revenue received from the combined waterworks and sewerage system and the application of this revenue. At least once each year the municipality shall have these accounts properly audited, and a report of this audit shall be open to the public for inspection at all reasonable times.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-139-11) (from Ch. 24, par. 11-139-11)
Sec. 11-139-11. The holder of any bond or of any coupon of any bond issued under this Division 139 may proceed by civil action to compel performance of all duties required by this Division 139, including the making and collection of sufficient rates for the purposes specified in this Division 139 and the application of the revenue therefrom to those purposes.
(Source: P.A. 77-942.)

(65 ILCS 5/11-139-12) (from Ch. 24, par. 11-139-12)
Sec. 11-139-12. For the purpose of acquiring, constructing, extending, or improving any combined waterworks and sewerage system under this Division 139, or any property necessary or appropriate therefor, any municipality has the right of eminent domain, as provided by the Eminent Domain Act.
The fair cash market value of an existing waterworks and sewerage system, or portion thereof, acquired under this Division 139, which existing system is a special use property, may be determined by considering Section 15 of Article I of the Illinois Constitution, the Eminent Domain Act, and the Uniform Standards of Professional Appraisal Practice and giving due consideration to the income, cost, and market approaches to valuation based on the type and character of the assets being acquired. In making the valuation determination, the historical and projected revenue attributable to the assets, the costs of the assets, and the condition and remaining useful life of the assets may be considered while giving due account to the special use nature of the property as used for water and sewerage purposes.
Additionally, in determining the fair cash market value of existing utility facilities, whether real or personal, consideration may be given to the depreciated value of all facilities and fixtures constructed by the utility company and payments made by the utility company in connection with the acquisition or donation of any waterworks or sanitary sewage system.
For the purposes of this Section no prior approval of the Illinois Commerce Commission, or any other body having jurisdiction over the existing system, shall be required.
(Source: P.A. 96-1468, eff. 8-20-10.)

(65 ILCS 5/Art. 11 Div. 140 heading)

(65 ILCS 5/11-140-1) (from Ch. 24, par. 11-140-1)
Sec. 11-140-1. In every municipality with a population of 100,000 or less which has a sewage system but has no adequate outlet therefor, or any proper disposition of the sewage thereof, without constructing an outlet sewer the terminus of which will be outside the corporate limits of the municipality, the corporate authorities thereof may (1) construct an outlet sewer, wholly without, or partially within and partially without the corporate limits of the municipality into which the sewers throughout the municipality are to empty, and through which the sewers are to discharge their sewage for proper disposition and sanitary benefits, (2) construct reservoirs, erect pumping works, machinery, and plants for the treatment of the sewage within or without the corporate limits of the municipality, (3) acquire the necessary land and machinery for these purposes, and (4) otherwise provide for discharge of the municipality's sewage into channels that will promote the health and improve the sanitary condition of and accomplish the purpose of an outlet sewer for the municipality. The cost of exercising the powers conferred by this section shall be borne by special assessment or by special taxation upon the property in those portions of the municipality the sewers in which are ultimately to find their outlet through the outlet sewer so constructed.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-140-2) (from Ch. 24, par. 11-140-2)
Sec. 11-140-2. The corporate authorities of such municipality may maintain and keep in repair the outlet sewers, purification plants, reservoirs, pumping works, and machinery provided for in Section 11-140-1. The cost of the maintenance and repair shall be borne by special assessment or by special taxation upon the property specified in Section 11-140-1. No lot, block, or parcel of land shall be assessed more than once in any one year for such maintenance and repair.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-140-3) (from Ch. 24, par. 11-140-3)
Sec. 11-140-3. The corporate authorities of such a municipality may acquire by purchase, gift, condemnation, or otherwise, all the real and personal property, rights-of-way, and easements within or without the corporate limits of the municipality necessary for the construction and maintenance of the outlet sewers and works authorized by Section 11-140-1. The corporate authorities have the same control and jurisdiction of this property which is without as of that which is within the municipality.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-140-4) (from Ch. 24, par. 11-140-4)
Sec. 11-140-4. When the corporate authorities of a municipality determine to construct improvements provided for in Section 11-140-1, they shall do so by an ordinance which shall prescribe whether the improvements shall be made by special assessment or by special taxation. The ordinance shall also prescribe the nature, character, locality, and description of the improvements, either by setting forth the same in the ordinance itself, or by reference to maps, plats, plans, profiles, or specifications thereof on file in the office of the municipal clerk, or by both methods.
The ordinance shall also describe by reasonably well understood boundaries, those portions of the municipality the sewerage of which is to be conducted by sewers already laid, or by those contemplated to be laid, into and through the outlet sewer provided for by Section 11-140-1. This property within those boundaries shall be assessable for the cost of this outlet sewer improvement. If property is to be taken or damaged for this improvement, the ordinance shall describe the property with reasonable certainty.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-140-5) (from Ch. 24, par. 11-140-5)
Sec. 11-140-5. All proceedings preliminary to the passage of the ordinance, the enactment of the ordinance and the provisions thereof, and all subsequent proceedings, including the filing of the petition, steps necessary to the making of the assessment roll, the return thereof to the court, notices to parties assessed, newspaper publications, confirmation of assessment by court, delivery of roll to the collector, collection of assessments, return of delinquent lists, application for judgments against delinquents, tax sales on delinquents, and tax deeds necessary to be taken to make, levy, confirm, and collect an assessment, and to pay the cost by special assessment or by special taxation of the outlet sewer provided for by Section 11-140-1, as well as proceedings for the condemnation of property, the manner of awarding contracts, doing and superintending the work, and paying the contractor therefor, shall be in accordance with the provisions of Article 9, except in so far as the provisions of this Division 140 are inconsistent therewith.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-140-6) (from Ch. 24, par. 11-140-6)
Sec. 11-140-6. For the purpose of anticipating the collection of the second and succeeding installments provided for by this Division 140, every municipality specified in Section 11-140-1 may issue and retire bonds in accordance with the provisions and regulations of Article 9.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/Art. 11 Div. 141 heading)

(65 ILCS 5/11-141-1) (from Ch. 24, par. 11-141-1)
Sec. 11-141-1. When used in this Division 141, "sewerage system" means and includes any or all of the following: a sewage treatment plant or plants, collecting, intercepting and outlet sewers, force mains, conduits, lateral sewers and extensions, pumping stations, ejector stations, and all other appurtenances, extensions or improvements necessary or useful and convenient for the collection, treatment, and disposal, in a sanitary manner, of sewage and industrial wastes. The term also includes the disconnection of storm water drains and constructing outlets therefor, where, in any case, such work is necessary to relieve existing sanitary sewers of storm water loads, in order to permit the efficient operation of such sanitary sewers for collection, treatment, and disposal of sewage and industrial wastes.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-141-2) (from Ch. 24, par. 11-141-2)
Sec. 11-141-2. Every municipality may construct or acquire, and may improve, extend, and operate a sewerage system either within or without the corporate limits thereof. Every municipality also may, when determined by its corporate authorities to be in the public interest and necessary for the protection of the public health, enter into and perform contracts, whether long-term or short-term, with any industrial establishment for the provision and operation by the municipality of sewerage facilities to abate or reduce the pollution of waters caused by discharges of industrial wastes by the industrial establishment and the payment periodically by the industrial establishment to the municipality of amounts at least sufficient, in the determination of such corporate authorities, to compensate the municipality for the cost of providing (including payment of principal and interest charges, if any), and of operating and maintaining the sewerage facilities serving such industrial establishment.
Every municipality may borrow money from the United States Government or any agency thereof, or from any other source, for the purpose of improving or extending or for the purpose of constructing or acquiring and improving and extending a sewerage system and, as evidence thereof, may issue its revenue bonds, payable solely from the revenue derived from the operation of the sewerage system by that municipality. These bonds may be issued with maturities not exceeding 40 years from the date of the bonds, and in such amounts as may be necessary to provide sufficient funds to pay all the costs of the improvement or extension or construction or acquisition and improvement and extension of the sewerage system, including engineering, legal, and other expenses, together with interest, to a date 6 months subsequent to the estimated date of completion. These bonds shall bear interest at a rate of not more than the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, payable semi-annually, may be made registerable as to principal, and may be made callable on any interest payment date at a price of par and accrued interest under such terms and conditions as may be fixed by the ordinance authorizing the issuance of the bonds. Bonds issued under this Division 141 are negotiable instruments. They shall be executed by the mayor or president of the municipality and by the municipal clerk and shall be sealed with the corporate seal of the municipality. In case any officer whose signature appears on the bonds or coupons ceases to hold that office before the bonds are delivered, his signature, nevertheless, shall be valid and sufficient for all purposes, the same as though he had remained in office until the bonds were delivered. The bonds shall be sold in such manner and upon such terms as the corporate authorities shall determine, except that the selling price shall be such that the interest cost to the municipality of the proceeds of the bonds shall not exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, payable semi-annually, computed to maturity according to the standard table of bond values.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
The amendatory Acts of 1971, 1972 and 1973 are not a limit upon any municipality which is a home rule unit.
(Source: P.A. 86-4.)

(65 ILCS 5/11-141-3) (from Ch. 24, par. 11-141-3)
Sec. 11-141-3. Whenever the corporate authorities of a municipality determine to improve or extend or to construct or acquire and improve and extend a sewerage system and to issue bonds, under this Division 141, for the payment of the cost thereof, the corporate authorities shall adopt an ordinance describing, in a general way, the contemplated project. It is not necessary that the ordinance refer to plans and specifications nor that there be on file for public inspection prior to the adoption of such ordinance detailed plans and specifications of the project.
Whenever a municipality has been directed by an order issued under "An Act to establish a Sanitary Water Board and to control, prevent and abate pollution of the streams, lakes, ponds and other surface and underground waters in the State, and to repeal an Act named therein", approved July 12, 1951, as now or hereafter amended, or the "Environmental Protection Act", enacted by the 76th General Assembly, to abate its discharge of untreated or inadequately treated sewage, this fact shall be set out in the ordinance, unless the order to abate the discharge has been reversed on appeal.
The ordinance shall set out the estimated cost of the project, determine the period of usefulness thereof, and fix the amount of revenue bonds proposed to be issued, the maturity or maturities, the interest rate, which shall not exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, and all the details in connection with the bonds. The ordinance may contain such covenants and restrictions upon the issuance of additional revenue bonds thereafter, which will share equally the revenue of the sewerage system, as may be deemed necessary or advisable for the assurance of the payment of the bonds first issued. Any municipality may also provide in the ordinance authorizing the issuance of bonds under this Division 141 that the bonds, or such ones thereof as may be specified, shall, to the extent and in the manner prescribed, be subordinated and be junior in standing, with respect to the payment of principal and interest and the security thereof, to such other bonds as are designated in the ordinance.
The ordinance shall pledge the revenue derived from the operation of the sewerage system for the purpose of paying the cost of operation and maintenance of the system, providing an adequate depreciation fund, and paying the principal and interest on the bonds of the municipality issued under this Division 141.
This amendatory Act (Public Act 76-1983) applies to bonds which are authorized but not sold on its effective date.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
The amendatory Acts of 1971, 1972 and 1973 are not a limit upon any municipality which is a home rule unit.
(Source: P.A. 86-4.)

(65 ILCS 5/11-141-4) (from Ch. 24, par. 11-141-4)
Sec. 11-141-4. Within 10 days after this ordinance has been passed, it shall be published at least once in one or more newspapers published in the municipality, or, if no newspaper is published therein, then in one or more newspapers with a general circulation within the municipality. In municipalities with less than 500 population in which no newspaper is published, publication may instead be made by posting a notice in 3 prominent places within the municipality.
If the ordinance specifies that the municipality has been directed by an order issued under the provisions of "An Act to establish a Sanitary Water Board and to control, prevent and abate pollution of the streams, lakes, ponds and other surface and underground waters in the State, and to repeal an Act named therein", approved July 12, 1951, as heretofore and hereafter amended, and the Environmental Protection Act, to abate its discharge of untreated or inadequately treated sewage, the ordinance authorizing the issuance of those revenue bonds shall be in effect immediately upon its adoption and publication, or posting, as provided in this section, notwithstanding any provision in this Code or any other law to the contrary.
In all other cases, if no petition is filed with the municipal clerk as hereinafter provided in this section, within 30 days after the publication or posting of the ordinance, the ordinance shall be in effect after the expiration of that 30 day period. In such cases the publication or posting of the ordinance shall be accompanied by a notice of (1) the specific number of voters required to sign a petition requesting the question of improving or extending or of construction or acquiring and improving and extending a sewerage system and of issuing revenue bonds to be submitted to the electors; (2) the time in which such petition must be filed; and (3) the date of the prospective referendum. The municipal clerk shall provide a petition form to any individual requesting one. But if within that 30 day period a petition is filed with the municipal clerk signed by electors of the municipality numbering 10% or more of the number of registered voters in the municipality, asking that the question of improving or extending or of construction or acquiring and improving and extending a sewerage system and of issuing revenue bonds to pay the cost thereof be submitted to the electors of the municipality, the municipal clerk of the municipality shall certify the question for submission at an election.
If a majority of the electors voting upon the question voted in favor thereof, the ordinance shall be in effect, but if a majority of the electors voting upon the questions are not in favor thereof, the ordinance shall not take effect.
(Source: P.A. 87-767.)

(65 ILCS 5/11-141-5) (from Ch. 24, par. 11-141-5)
Sec. 11-141-5. All bonds issued under this Division 141 are payable solely from the revenue derived from the operation of the sewerage system; provided, that bonds issued under this Division 141 may also be payable from funds pledged by the municipality issuing such bonds pursuant to the Illinois Finance Authority Act. Notwithstanding any such pledge or any other matter, these bonds shall not, in any event, constitute an indebtedness of the municipality within the meaning of any constitutional or statutory limitation. It shall be plainly stated on the face of each bond that the bond has been issued under this Division 141 and that it does not constitute an indebtedness of the municipality within any constitutional or statutory limitation.
(Source: P.A. 93-205, eff. 1-1-04.)

(65 ILCS 5/11-141-6) (from Ch. 24, par. 11-141-6)
Sec. 11-141-6. So long as any revenue bonds of the municipality under the provisions of this Division 141 are outstanding, all revenue derived from the operation of such a sewerage system shall be set aside as collected, and deposited in a special fund of the municipality, and this revenue shall be used only for the purpose of paying the cost of operating and maintaining the sewerage system, providing an adequate depreciation fund, and paying the principal of and interest on the bonds issued by the municipality under the provisions of this Division 141. When no such revenue bonds are outstanding, such revenue shall be used for the purpose of paying the principal of and interest on any other bonds or indebtedness issued or incurred by the municipality for the construction, acquisition, improvement, extension, operation or improvement of the sewerage system, or for paying for the construction, acquisition, improvement, extension, operation or improvement of the sewerage system.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-141-7) (from Ch. 24, par. 11-141-7)
Sec. 11-141-7. Powers. The corporate authorities of any municipality that owns and operates or that may hereafter own and operate a sewerage system constructed or acquired under the provisions of any law of this state may make, enact, and enforce all needful rules, regulations, and ordinances for the improvement, care, and protection of its sewerage system and any other sewer or sewerage system, located outside the corporate boundary of the municipality and not owned by it, that directly or indirectly connects with the municipality's sewerage system, which may be conducive to the preservation of the public health, comfort, and convenience, and may render the sewage carried in the sewerage system of the municipality harmless in so far as it is reasonably possible to do so.
The corporate authorities of such a municipality may, by ordinance, charge the inhabitants thereof for the use and service of its sewerage system whether by direct or indirect connection therewith within or without the corporate boundary, and to establish charges or rates for that purpose. The corporate authorities of such a municipality may by ordinance charge the users thereof, whether they be inside of or outside of the municipality, for the use and service of its sewerage system whether by direct or indirect connection therewith, within or without the corporate boundary, and may establish charges or rates for that purpose, provided however that where such users are residents of another municipality with whom there is a contract for use and service of the sewerage system, then such charges or rates shall be made in accordance with the terms of the contract, either directly to the users or to the contracting municipality as may be provided by the provisions of the contract. In making such rates and charges the municipality may provide for a rate to the outside users in excess of the rate fixed for the inhabitants of said municipality as may be reasonable. Where bonds are issued as provided in Sections 11-141-2 and 11-141-3, the corporate authorities shall establish rates or charges as provided in this section, and these charges or rates shall be sufficient at all times to pay the cost of operation and maintenance, to provide an adequate depreciation fund, and to pay the principal of and interest upon all revenue bonds issued under Sections 11-141-2 and 11-141-3.
A depreciation fund is a fund for such replacements as may be necessary from time to time for the continued effective and efficient operation of the system. The depreciation fund shall not be allowed to accumulate beyond a reasonable amount necessary for that purpose, and shall not be used for extensions to the system.
Charges or rates shall be established, revised, and maintained by ordinance and become payable as the corporate authorities may determine by ordinance.
Such charges or rates are liens upon the real estate upon or for which sewerage service is supplied whenever the charges or rates become delinquent as provided by the ordinance of the municipality fixing a delinquency date. A lien is created under the preceding sentence only if the municipality sends to the owner or owners of record, as referenced by the taxpayer's identification number, of the real estate (i) a copy of each delinquency notice sent to the person who is delinquent in paying the charges or rates or other notice sufficient to inform the owner or owners of record, as referenced by the taxpayer's identification number, that the charges or rates have become delinquent and (ii) a notice that unpaid charges or rates may create a lien on the real estate under this Section. However, the municipality has no preference over the rights of any purchaser, mortgagee, judgment creditor, or other lien holder arising prior to the filing of the notice of such a lien in the office of the recorder of the county in which such real estate is located, or in the office of the registrar of titles of such county if the property affected is registered under "An Act concerning land titles", approved May 1, 1897, as amended. This notice shall consist of a sworn statement setting out (1) a description of such real estate sufficient for the identification thereof, (2) the amount of money due for such sewerage service, and (3) the date when such amount became delinquent. The municipality shall send a copy of the notice of the lien to the owner or owners of record of the real estate, as referenced by the taxpayer's identification number. The municipality has the power to foreclose this lien in the same manner and with the same effect as in the foreclosure of mortgages on real estate.
Except in counties with a population of more than 250,000 where the majority of the municipal sewerage system users are located outside of the municipality's corporate limits, the payment of delinquent charges for sewerage service to any premises may be enforced by discontinuing either the water service or the sewerage service to that premises, or both. A rate or charge is delinquent if it is more than 30 days overdue. Any public or municipal corporation or political subdivision of the State furnishing water service to a premises (i) shall discontinue that service upon receiving written notice from the municipality providing sewerage service that payment of the rate or charge for sewerage service to the premises has become delinquent and (ii) shall not resume water service until receiving a similar notice that the delinquency has been removed. The provider of sewerage service shall not request discontinuation of water service before sending a notice of the delinquency to the sewer user and affording the user an opportunity to be heard. An investor-owned public utility providing water service within a municipality that provides sewerage service may contract with the municipality to discontinue water service to a premises with respect to which the payment of a rate or charge for sewerage service has become delinquent. The municipality shall reimburse the privately owned public utility, public or municipal corporation, or political subdivision of the State for the reasonable cost of the discontinuance and the resumption of water service, any lost water service revenues, and the costs of discontinuing water service. The municipality shall indemnify the privately owned public utility, public or municipal corporation, or political subdivision of the State for any judgment and related attorney's fees resulting from an action based on any provision of this paragraph.
The municipality also has the power, from time to time, to sue the occupant or user of that real estate in a civil action to recover money due for sewerage services, plus a reasonable attorney's fee, to be fixed by the court. However, whenever a judgment is entered in such a civil action, the foregoing provisions in this section with respect to filing sworn statements of such delinquencies in the office of the recorder and creating a lien against the real estate shall not be effective as to the charges sued upon and no lien shall exist thereafter against the real estate for the delinquency. Judgment in such a civil action operates as a release and waiver of the lien upon the real estate for the amount of the judgment.
(Source: P.A. 93-500, eff. 6-1-04.)

(65 ILCS 5/11-141-8) (from Ch. 24, par. 11-141-8)
Sec. 11-141-8. Every municipality which issues bonds under this Division 141 shall install and maintain a proper system of accounts showing the amount of revenue received from the sewerage system and the application of that revenue. At least once each year the municipality shall have the accounts properly audited. A report of that audit shall be open for inspection at all proper times to any taxpayer, sewerage system user, or the holder of any bond issued under this Division 141, or their respective representatives.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-141-9) (from Ch. 24, par. 11-141-9)
Sec. 11-141-9. The holder of any bond issued under this Division 141, or of any coupon representing interest accrued thereon, by any civil action, mandamus, injunction or other proceeding, may compel the officials of the municipality issuing the bonds to perform all duties imposed upon them by the provisions of this Division 141, including the making and collection of sufficient charges or rates for that purpose and the application of the revenue from the sewerage system.
(Source: P.A. 83-345.)

(65 ILCS 5/11-141-10) (from Ch. 24, par. 11-141-10)
Sec. 11-141-10. For the purpose of improving or extending, or constructing or acquiring and improving and extending a sewerage system under this Division 141, a municipality may acquire any property necessary or appropriate therefor by eminent domain as provided by the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(65 ILCS 5/11-141-10.1)
Sec. 11-141-10.1. Annexation of territory including township sewerage system.
(a) If a municipality annexes part or all of the territory in which a township operates a sewerage system that includes a sewage treatment plant or plants, and if the corporate authorities of the municipality do not operate a sewerage system that includes a sewage treatment plant or plants, the township shall be responsible for that portion of the sewerage system within the annexed territory. Any user fees attributable to the annexed territory shall remain with the township, unless, by agreement, the township assigns those fees.
(b) If a municipality annexes part or all of the territory in which a township operates a sewerage system that does not include a sewage treatment plant or plants, the authority responsible for operating the sewerage system within the annexed territory shall assume responsibility for that portion of the sewerage system within the annexed territory. Beginning upon the date of annexation, any user fees attributable to the maintenance and operation of the sewerage system shall be collected by the corporate authorities of the municipality.
(Source: P.A. 94-475, eff. 8-4-05.)

(65 ILCS 5/11-141-10.5)
Sec. 11-141-10.5. Sewerage systems; adjacent municipality's access to other jurisdictions. The corporate authorities of any municipality shall not restrain or interfere with an adjacent municipality's construction, maintenance, alteration, or extension of a sewerage system that accesses intercepting and outlet sewers of a third consenting wastewater treatment authority outside of the adjacent municipality's corporate boundaries provided that the construction, maintenance, alteration, or extension is an appropriate or practical route, according to any Environmental Protection Agency engineer, and is necessary to maintain or establish compliance with the Environmental Protection Act or rules or regulations promulgated by the Pollution Control Board.
Any municipality granting access to intercepting and outlet sewers of a third consenting wastewater treatment authority may recover only its actual costs, including but not limited to inspection, regulation, administration, and repair costs, associated with any construction, maintenance, extension, or alteration of the existing system.
(Source: P.A. 90-190, eff. 7-24-97.)

(65 ILCS 5/11-141-11) (from Ch. 24, par. 11-141-11)
Sec. 11-141-11. Every municipality may construct or acquire a sewerage system to serve a particular locality within its corporate limits or to extend or improve an existing sewerage system for the purpose of serving a particular locality within the municipality not theretofore served by its existing sewerage system, and may pay the cost thereof by the issuance and sale of revenue bonds of the municipality, payable solely from the revenue derived from the operation of the entire sewerage system or systems of the municipality. Except insofar as inconsistent with this section, the provisions of Sections 11-141-1 through 11-141-10 govern all matters connected with a project under this section.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-141-12) (from Ch. 24, par. 11-141-12)
Sec. 11-141-12. Every municipality also may construct or acquire a sewerage system to serve a particular locality within its corporate limits or to extend or improve an existing sewerage system for the purpose of serving a particular locality within the municipality not theretofore served by its existing sewerage system, and may pay the cost thereof by the issuance and sale of revenue bonds of the municipality, payable solely from the revenue derived from the operation of the sewerage system constructed or acquired for that particular locality, or from the revenue to be derived from the operation of the improvements and extensions of an existing system. Except insofar as inconsistent with this section, the provisions of Section 11-141-2 govern all matters connected with the bonds issued under this section.
Bonds issued under this section are payable solely from revenue derived from the operation of that sewerage system or improvement or extension. These bonds shall not, in any event, constitute an indebtedness of the municipality within the meaning of any constitutional or statutory limitation, and it shall be so stated on the face of each bond. The face of each bond shall also contain a description of the locality for which that system or improvement or extension is constructed or acquired.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-141-13) (from Ch. 24, par. 11-141-13)
Sec. 11-141-13. The corporate authorities of any municipality intending to avail itself of the provisions of Sections 11-141-12 through 11-141-18 shall adopt a resolution declaring its intention to construct or acquire a sewerage system for a particular locality within the municipality, or its intention to make an extension or improvement to an existing sewerage system for a particular locality, and describing the project to be constructed and the boundaries of the locality to be served thereby. The corporate authorities shall also determine the estimated cost of the project, approve a report of the engineer for the municipality of the possible rates to be charged to users of the sewerage system or improvement or extension, and set a date for a public hearing on the question of whether or not the project should be constructed.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-141-14) (from Ch. 24, par. 11-141-14)
Sec. 11-141-14. Notice of the public hearing shall be sent by mail to the persons who paid the general taxes for the last preceding year on each lot, block, tract, or parcel of land within the boundaries of the locality to be served by the proposed project and also to each occupant of premises within the locality. Notice shall also be published at least once, the first publication being not more than 30 nor less than 15 days before the date set for the hearing, in one or more newspapers published in the municipality, or, if no newspaper is published therein, then in one or more newspapers with a general circulation within the municipality. In municipalities with less than 500 population in which no newspaper is published, publication may instead be made by posting a notice in 3 prominent places within the municipality. The notice shall state (1) the time and place of the hearing, (2) the intention of the corporate authorities to construct or acquire the system or to extend or improve the existing system, (3) a description of the project to be constructed or acquired and the boundaries of the locality to be served thereby, (4) the estimated cost of the project, and (5) the probable rates to be charged the users of the system or improvement or extension.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-141-15) (from Ch. 24, par. 11-141-15)
Sec. 11-141-15. At the time and place fixed in the notice for the public hearing, the corporate authorities shall meet and hear the representations of any person desiring to be heard on the subject of the construction or acquisition of the proposed project, the nature thereof, the cost as estimated, and the probable rates to be charged. After the hearing has been had and all persons desiring to appear have been heard, the corporate authorities shall adopt a new resolution adopting, altering, amending, changing, or modifying the former resolution or abandoning the project.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-141-16) (from Ch. 24, par. 11-141-16)
Sec. 11-141-16. Powers; particular locality. If after the public hearing the corporate authorities of the municipality adopt a resolution to proceed with the construction or acquisition of the project, the corporate authorities may make and enforce all needful rules and regulations in connection with the construction, acquisition, improvement, or extension, and with the management and maintenance of the project to be constructed or acquired. The corporate authorities also may establish the rate or charge to each user of the sewerage system or improvement or extension at a rate which will be sufficient to pay the principal and interest of any bonds, issued to pay the cost thereof, maintenance, and operation of the system, improvement, or extension and may provide an adequate depreciation fund therefor. Charges or rates shall be established, revised, and maintained by ordinance and become payable as the corporate authorities may determine by ordinance. Such charges or rates are liens upon the real estate upon or for which sewerage service is supplied whenever the charges or rates become delinquent as provided by the ordinance of the municipality fixing a delinquency date. A lien is created under the preceding sentence only if the municipality sends to the owner or owners of record of the real estate, as referenced by the taxpayer's identification number, (i) a copy of each delinquency notice sent to the person who is delinquent in paying the charges or rates or other notice sufficient to inform the owner or owners of record, as referenced by the taxpayer's identification number, that the charges or rates have become delinquent and (ii) a notice that unpaid charges or rates may create a lien on the real estate under this Section. However, the municipality has no preference over the rights of any purchaser, mortgagee, judgment creditor, or other lien holder arising prior to the filing of the notice of such a lien in the office of the recorder of the county in which such real estate is located or in the office of the registrar of titles of such county if the property affected is registered under "An Act concerning land titles", approved May 1, 1897, as amended. This notice shall consist of a sworn statement setting out (1) a description of such real estate sufficient for the identification thereof, (2) the amount of money due for such sewerage service, and (3) the date when such amount became delinquent, (4) the owner of record of the premises. The municipality shall send a copy of the notice of the lien to the owner or owners of record of the real estate, as referenced by the taxpayer's identification number. The municipality may foreclose this lien in the same manner and with the same effect as in the foreclosure of mortgages on real estate.
Except in counties with a population of more than 250,000 where the majority of the municipal sewerage system users are located outside of the municipality's corporate limits, the payment of delinquent charges for sewerage service to any premises may be enforced by discontinuing either the water service or the sewerage service to that premises, or both. A rate or charge is delinquent if it is more than 30 days overdue. Any public or municipal corporation or political subdivision of the State furnishing water service to a premises (i) shall discontinue that service upon receiving written notice from the municipality providing sewerage service that payment of the rate or charge for sewerage service to the premises has become delinquent and (ii) shall not resume water service until receiving a similar notice that the delinquency has been removed. The provider of sewerage service shall not request discontinuation of water service before sending a notice of the delinquency to the sewer user and affording the user an opportunity to be heard. An investor-owned public utility providing water service within a municipality that provides sewerage service may contract with the municipality to discontinue water service to a premises with respect to which the payment of a rate or charge for sewerage service has become delinquent. The municipality shall reimburse the privately owned public utility, public or municipal corporation, or political subdivision of the State for the reasonable cost of the discontinuance and the resumption of water service, any lost water service revenues, and the costs of discontinuing water service. The municipality shall indemnify the privately owned public utility, public or municipal corporation, or political subdivision of the State for any judgment and related attorney's fees resulting from an action based on any provision of this paragraph.
The municipality also may, from time to time, sue the occupant or user of the real estate in a civil action to recover the money due for sewerage services, plus a reasonable attorney's fee, to be fixed by the court. However, whenever a judgment is entered in such a civil action, the foregoing provision in this section with respect to filing sworn statements of such delinquencies in the office of the recorder and creating a lien against the real estate shall not be effective as to the charges sued upon and no lien shall exist thereafter against the real estate for that delinquency. Judgment in such a civil action operates as a release and waiver of the lien upon the real estate for the amount of the judgment. The charge provided in this section to be made against each user of an improvement or extension shall be in addition to the charge, if any, made of all users of the system under Section 11-141-7 and shall be kept separate and distinct therefrom.
This amendatory Act of 1975 is not a limit on any municipality which is a home rule unit.
(Source: P.A. 93-500, eff. 6-1-04.)

(65 ILCS 5/11-141-17) (from Ch. 24, par. 11-141-17)
Sec. 11-141-17. If the corporate authorities adopt a resolution to proceed with the construction or acquisition of the project as provided in Section 11-141-16, they shall adopt an ordinance providing for the issuance of the bonds. The ordinance shall contain the necessary detail and data provided for by Section 11-141-3. It shall not be necessary that the ordinance refer to plans and specifications nor that there be on file for public inspection prior to the adoption of such ordinance detailed plans and specifications of the project. Within 10 days after the ordinance has been passed, it shall be published at least once in one or more newspapers published in the municipality, or, if no newspaper is published therein, then in one or more newspapers with a general circulation within the municipality. In municipalities with less than 500 population in which no newspaper is published, publication may instead be made by posting a notice in 3 prominent places within the municipality. The ordinance shall become effective 10 days after the publication.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-141-18) (from Ch. 24, par. 11-141-18)
Sec. 11-141-18. All revenue derived from the operation of such a sewerage system, improvement, or extension shall be set aside as collected, and deposited in a special fund of the municipality. It shall be used only for the purpose of paying the cost of operating and maintaining the sewerage system, improvement, or extension, providing an adequate depreciation fund, and paying the principal and interest on the bonds issued by the municipality under Sections 11-141-12 through 11-141-18 for the purpose of constructing or acquiring the system, improvement, or extension.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/Art. 11 Div. 142 heading)

(65 ILCS 5/11-142-1) (from Ch. 24, par. 11-142-1)
Sec. 11-142-1. Subject to the provisions of Section 11-142-2, whenever a municipality which is not in a sanitary district has constructed a sewage treatment or disposal plant or plants, the municipality may levy an annual tax of not to exceed .075% of the value, as equalized or assessed by the Department of Revenue, of all taxable property therein for the operation and maintenance of the plant or plants. The tax shall be in addition to all other taxes authorized by law to be levied and collected in the municipality and shall be in addition to taxes levied for general purposes as authorized by Section 8-3-1.
The foregoing limitation upon tax rates may be increased or decreased according to the referendum provisions of the General Revenue Law of Illinois.
(Source: P.A. 81-1509.)

(65 ILCS 5/11-142-2) (from Ch. 24, par. 11-142-2)
Sec. 11-142-2. Section 11-142-1 shall be in force in any municipality in which "An Act to provide for a tax for the operation and maintenance of sewage treatment and disposal plants in municipalities which are not in any sanitary district," approved May 2, 1932, has been heretofore adopted and was in force immediately prior to January 1, 1942. Section 11-142-1 shall not be in force in any other municipality until the question of its adoption is certified by the clerk and submitted to the electors of the municipality at an election in accordance with the general election law, and approved by a majority of those voting thereon.
The question shall be in substantially the following form:
--------------------------------------------------------------
Shall Section 11-142-1 of the
Illinois Municipal Code, providing YES
for a tax for the operation and
maintenance of sewage treatment ----------------------
and disposal plants in municipalities
which are not in any sanitary NO
district, be adopted?
--------------------------------------------------------------
If a majority of the electors of the municipality voting on the question vote in favor of adopting Section 11-142-1, it shall become operative in that municipality.
(Source: P.A. 81-1489.)

(65 ILCS 5/11-142-3) (from Ch. 24, par. 11-142-3)
Sec. 11-142-3. In addition to all other taxes now or hereafter authorized, the corporate authorities of each municipality may levy and collect, without referendum, a tax for the purpose of paying the expenses of the chlorination of sewage, or other means of disinfection or additional treatment as may be required by water quality standards approved or adopted by the Pollution Control Board or by the court, which tax may be extended at a rate not to exceed .02% of the value of all taxable property within the municipality as equalized or assessed by the Department of Revenue.
(Source: P.A. 81-1509.)

(65 ILCS 5/Art. 11 Div. 143 heading)

(65 ILCS 5/11-143-1) (from Ch. 24, par. 11-143-1)
Sec. 11-143-1. The corporate authorities of any municipality which now has, or hereafter may have, established a system of sewerage for the municipality, annually may levy and collect a tax not to exceed .01666% of the value, as equalized or assessed by the Department of Revenue, of the taxable real and personal property in the municipality, for the extension and laying of sewers in the municipality and for the maintenance of those sewers. However, the board of public works of the municipality, if any, or the head of the municipality's sewer department, shall first certify to the corporate authorities the amount that will be necessary for those purposes. The tax shall be known as the sewerage fund tax and shall be levied and collected in the same manner as are the other general taxes of the municipality.
A two-thirds majority of all the corporate authorities may levy and collect annually, a tax not to exceed .10% of the value, as equalized or assessed by the Department of Revenue, of the taxable real and personal property in the municipality, for the specified purposes. Nothing in this Section increases the aggregate amount of tax, as limited in Section 8-3-1, that may be levied in any one year.
(Source: P.A. 81-1550.)

(65 ILCS 5/11-143-2) (from Ch. 24, par. 11-143-2)
Sec. 11-143-2. Upon approval by referendum as hereinafter provided, the city council of any city having a population of less than 100,000 inhabitants which operates a sewage disposal plant may levy and collect an annual tax of not to exceed .075% of the assessed valuation of the taxable property in the city for the purpose of operating and maintaining such sewage disposal plant. However, the board of public works of the city, if any, or the head of the city's sewer department, shall first certify to the city council the amount that will be necessary for such purpose. This tax shall be levied and collected in like manner as the general taxes for city purposes and shall not be included within any limitation of rate prescribed by Section 8-3-1 but shall be excluded therefrom and shall be in addition thereto and in excess thereof.
This Section shall not be in force in any municipality until the question of its adoption is certified by the clerk and submitted to the electors of the municipality at an election in accordance with the general election law and approved by a majority of those voting thereon.
The question shall be in substantially the following form:
--------------------------------------------------------------
Shall Section 11-143-1 of
the Illinois Municipal Code, YES
providing for an additional
tax for the operation and ------------------------------
maintenance of a sewage NO
disposal plant, be adopted?
--------------------------------------------------------------
If a majority of the electors of the municipality voting on the question vote in favor of adopting this section, it shall become operative in that municipality.
(Source: P.A. 81-1489.)

(65 ILCS 5/Art. 11 Div. 144 heading)

(65 ILCS 5/11-144-1) (from Ch. 24, par. 11-144-1)
Sec. 11-144-1. For the purpose of Sections 11-144-2 and 11-144-3, "sewerage system" means a sewage treatment plant or plants, collecting, intercepting and outlet sewers, force mains, conduits, lateral sewers and extensions, pumping stations, ejector stations and all other appurtenances, extensions, or improvements necessary or useful and convenient for the collection, treatment, and disposal, in a sanitary manner, of sewage and industrial wastes.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-144-2) (from Ch. 24, par. 11-144-2)
Sec. 11-144-2. Subject to the provisions of Section 11-144-3, when a municipality with a population of less than 3,000 has issued revenue bonds prior to July 22, 1939, for the purpose of constructing or acquiring sewerage systems, and payment of the principal and interest on these bonds has been defaulted, the corporate authorities thereof annually may levy and collect a tax upon the taxable real and personal property in the municipality not to exceed .5% on the dollar. The proceeds of this tax shall be used for the payment of the defaulted principal and interest on the specified bonds. The tax shall be levied and collected in the same manner as are other general taxes of the municipality.
(Source: P.A. 76-1593.)

(65 ILCS 5/11-144-3) (from Ch. 24, par. 11-144-3)
Sec. 11-144-3. The corporate authorities of a municipality specified in Section 11-144-2, by ordinance, may cause the question of the levy of the tax to be submitted to the electors at an election in accordance with the general election law. The question shall be certified by the clerk of the municipality to the proper election authority. The question shall be in substantially the following form:
--------------------------------------------------------------
Shall a tax not exceeding .5%
be levied each year on all taxable YES
property in the .... of .... for
the purpose of redeeming defaulted -------------------
revenue bonds, and accrued interest
thereon, issued for the purpose of NO
constructing or acquiring sewerage systems?
--------------------------------------------------------------
The levy is authorized if the majority of votes cast on the proposition are in favor thereof. The corporate authorities shall then levy a tax annually, not exceeding the rate authorized by that election, until the amount necessary to redeem the principal and interest on the specified bonds is collected.
Any municipality whose electors have approved the levy of an annual tax under "An Act to authorize cities, villages and incorporated towns to levy a tax for the redemption of defaulted revenue bonds, and accrued interest thereon, issued for the purpose of constructing or acquiring sewerage systems," approved July 22, 1939, shall continue to levy the tax annually, not exceeding one-half of the rate authorized at the election, until the amount necessary to redeem the principal of and interest on the specified bonds is collected.
(Source: P.A. 81-1489.)

(65 ILCS 5/Art. 11 Div. 145 heading)

(65 ILCS 5/11-145-1) (from Ch. 24, par. 11-145-1)
Sec. 11-145-1. Any municipality which issues revenue bonds for the construction, acquisition, improvement, extension or operation of a sewerage system under the provisions of this Code and establishes rates, charges or rents for the use of such sewerage system based upon the volume of water delivered through a waterworks system not owned by such municipality, may enter into a contract with the owner or operator of such waterworks system to act as collector of such rates, rents or charges for the use of such sewerage system and to pay over such revenues to such municipality as provided by this section. Such contract may authorize and require such owner or operator of the waterworks system, as agent for the municipality, to do all things relating to the collection of such rates, rents or charges as the municipality could do if it were making such collections directly and may allow such compensation to such collector for acting as such, not to exceed 6% of the total amount collected, as may be agreed upon by the contracting parties, such compensation to be deducted from such collections and the balance to be paid over to such municipality.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/Art. 11 Div. 146 heading)

(65 ILCS 5/11-146-1) (from Ch. 24, par. 11-146-1)
Sec. 11-146-1. The corporate authorities of each municipality may contract with the State of Illinois, any municipality, or any person for the collection and disposal of sewage originating outside of municipalities.
The corporate authorities of a municipality may provide by ordinance for the extension and maintenance of municipal sewers in specified areas outside the corporate limits.
(Source: P.A. 76-1516.)

(65 ILCS 5/Art. 11 Div. 147 heading)

(65 ILCS 5/11-147-1) (from Ch. 24, par. 11-147-1)
Sec. 11-147-1. Whenever a municipality, drainage district, sanitary district, or other municipal corporation is adjacent to any other municipality, drainage district, sanitary district, or other municipal corporation the adjacent municipal corporations have the power to contract with each other, upon such terms as may be agreed upon between them, for the perpetual or temporary use and benefit by one of them of any sewer or drain, or of any system of sewerage or drainage or part thereof, or of any sewage disposal or sewage treatment plants and works, heretofore or hereafter constructed by the other. Any such sewer or drain, or system of sewerage or drainage or part thereof, or sewage disposal or sewage treatment plants and work, heretofore or hereafter constructed by one such municipal corporation may be extended or furnished to the inhabitants of the other. Such municipal corporations may by contract with each other provide for the joint construction of any sewer or drain or sewage disposal or sewage treatment plants and works by the municipal corporations so contracting, and for the common use thereof by the inhabitants of the contracting municipal corporations. In addition, whenever a sanitary district has acquired an easement granting the sanitary district the right to construct or operate a sanitary sewer system or part of a sanitary sewer system over property that connects the sanitary district to a municipality, the municipality and the sanitary district may enter into a contract for the use of the sanitary sewer system regardless of whether the sanitary district is adjacent to the municipality.
(Source: P.A. 94-1106, eff. 2-9-07.)

(65 ILCS 5/11-147-2) (from Ch. 24, par. 11-147-2)
Sec. 11-147-2. Any contract specified in Section 11-147-1 may be made by the authority of an ordinance or resolution passed by the proper legislative authority of the municipality, sanitary district, drainage district, or other municipal corporation proposing the contract, and shall be assented to by an ordinance or resolution passed by the proper legislative authority of the municipality, sanitary district, drainage district, or other municipal corporation assenting to the contract. When made and assented to by the proper legislative authorities of the municipal corporations who are parties thereto, the contract shall be in all respects valid and binding.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-147-3) (from Ch. 24, par. 11-147-3)
Sec. 11-147-3. Every municipality lying within or partly within the corporate limits of, or adjacent to, any sanitary district which was organized under "An Act to create sanitary districts in certain localities, to drain and protect the same from overflow for sanitary purposes and to provide for sewage disposal," approved May 17, 1907, as heretofore and hereafter amended, and which is authorized to collect, carry-off, dispose of, and treat sewage and industrial wastes, may enter into a contract with this sanitary district upon such reasonable terms as may be agreed upon, for the use of the drains, conduits, treatment plants, pumping plants, and works maintained by the sanitary district for the carrying-off, disposal, and treatment of sewage and industrial wastes.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-147-4) (from Ch. 24, par. 11-147-4)
Sec. 11-147-4. Any municipality lying wholly or partly within the boundaries of any county which accepts the provisions of "An Act in relation to water supply, drainage, sewage, pollution and flood control in certain counties," approved July 22, 1959, as heretofore or hereafter amended, may contract with such county for water supply or sewerage service to or for the benefit of the inhabitants of the municipality. Any such contract may provide for the periodic payment to the county of a share of the amounts necessary to pay or provide for the expenses of operation and maintenance of the waterworks or sewerage system of the combined waterworks and sewerage system (including insurance) of the county, to pay the principal of and interest on any revenue bonds issued by the county hereunder, and to provide an adequate depreciation fund and to maintain other reserves and sinking funds for the payment of the bonds or the extension or improvement of the waterworks properties or sewage facilities of the county or a combination thereof, as the case may be.
Any such contract may be entered into without making a previous appropriation for the expense thereby incurred. Any such contract may be for a term not in excess of 20 years, if the contract is a general obligation of the municipality, or for a term not in excess of 40 years, if the obligation under the contract is payable solely from the revenues derived by the municipality from its water supply or sewerage system.
If the contract is payable solely from the revenues derived by the municipality from its water supply or sewerage system, the amounts due under the contract shall be deemed an expense of operating and maintaining the water supply or sewerage system of the municipality.
(Source: Laws 1961, p. 2429.)

(65 ILCS 5/Art. 11 Div. 148 heading)

(65 ILCS 5/11-148-1) (from Ch. 24, par. 11-148-1)
Sec. 11-148-1. Whenever the territory of any municipality of this state is adjacent to the territory of another state, the municipality may jointly construct a sewage disposal plant, together with all necessary and proper pipes, conduits, and appurtenances within its own corporate limits, and may own, operate, and maintain the plant jointly with any municipality in the adjacent state, for their joint use, on terms and conditions to be agreed upon by the municipalities.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-148-2) (from Ch. 24, par. 11-148-2)
Sec. 11-148-2. Whenever a municipality in an adjacent state desires to construct a sewage disposal plant in an Illinois municipality adjacent to the boundary of the State of Illinois, the municipality in the adjacent state may construct a sewage disposal plant, together with all necessary and proper pipes, conduits, and appurtenances, within the corporate limits of the Illinois municipality, and may hold, own, maintain, and operate the plant as its sole and separate property, subject to the approval of the corporate authorities of the Illinois municipality.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-148-3) (from Ch. 24, par. 11-148-3)
Sec. 11-148-3. Whenever a municipality in an adjacent state desires to construct a sewage disposal plant within or near the corporate limits of an adjoining municipality, located in the State of Illinois, the municipality in the adjacent state may construct the sewage disposal plant within or near the corporate limits of the Illinois municipality, together with all necessary pipes, conduits, and appurtenances thereto, and may own, operate, and maintain the plant and also may permit use thereof by the Illinois municipality upon terms and conditions to be agreed upon by contract between the municipalities.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-148-4) (from Ch. 24, par. 11-148-4)
Sec. 11-148-4. Whenever a municipality located in the State of Illinois owns and operates a sewage disposal plant within or near its corporate limits, and is adjacent to a municipality in another state, the Illinois municipality has the power to permit use of its sewage disposal plant and appurtenances by the adjacent municipality located in the other state, on terms to be agreed upon by a contract between the municipalities.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-148-5) (from Ch. 24, par. 11-148-5)
Sec. 11-148-5. The interest, ownership, or equity which any municipality of another state has in any sewage disposal plant and necessary connecting and outlet sewers and appurtenances in the State of Illinois, constructed by virtue of Section 11-148-1 through 11-148-4 is not subject to taxation in the State of Illinois.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-148-6) (from Ch. 24, par. 11-148-6)
Sec. 11-148-6. Whenever a municipality of another state constructs or leases a sewage disposal plant in the State of Illinois, pursuant to the provisions of Sections 11-148-1 through 11-148-4, the municipality may condemn and take property within the State of Illinois necessary for that disposal plant and for connecting and outlet sewers and appurtenances, in the same manner as might any municipality within this state.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/11-148-7) (from Ch. 24, par. 11-148-7)
Sec. 11-148-7. The purpose of Sections 11-148-1 through 11-148-6 is the elimination or lessening of pollution of streams within the State of Illinois, and is particularly for the benefit of adjacent municipalities whose territory is located partially in the State of Illinois and partially in an adjacent state, and whose sewage disposal can be most efficiently and economically handled by a joint plant for the 2 municipalities. The sections specified shall be liberally construed to give effect to these purposes.
(Source: Laws 1961, p. 576.)

(65 ILCS 5/Art. 11 Div. 149 heading)

(65 ILCS 5/11-149-1) (from Ch. 24, par. 11-149-1)
Sec. 11-149-1. The corporate authorities of a municipality may provide by ordinance for the extension and maintenance of municipal sewers and water mains, or both, in specified areas outside the corporate limits. Such service shall not be extended, however, unless a majority of the owners of record of the real property in the specified area petition the corporate authorities for the service. In a non-home rule municipality, if such service has been provided to another unit of local government, the municipality cannot thereafter require the annexation of the property owned by the unit of local government to the municipality as a prerequisite to the continuation and maintenance of such service.
(Source: P.A. 94-544, eff. 8-10-05.)

(65 ILCS 5/11-149-2) (from Ch. 24, par. 11-149-2)
Sec. 11-149-2. The extension of such service may be financed by the issuance of bonds payable solely from the revenue obtained from the furnishing of such service. The bonds shall be issued and shall be subject to the provisions, as near as may be, of Division 139 of this article. The corporate authorities may make rules and regulations and may establish charges for such service in areas outside the corporate limits in the manner provided in Section 11-139-8, as near as may be.
(Source: Laws 1963, p. 2727.)

(65 ILCS 5/Art. 11 Div. 150 heading)

(65 ILCS 5/11-150-1) (from Ch. 24, par. 11-150-1)
Sec. 11-150-1. The corporate authorities of any municipality operating a waterworks, sewerage or combined waterworks and sewerage system have the power by ordinance to collect a fair and reasonable charge for connection to any such system in addition to those charges covered by normal taxes, for the construction, expansion and extension of the works of the system, the charge to be assessed against new or additional users of the system and to be known as a connection charge, except that no connection or water usage charge shall exceed the actual cost required for the installation or usage of an automatic sprinkler system. The funds thus collected shall be used by the municipality for its general corporate purposes with primary application thereof being made by the necessary expansion of the works of the system to meet the requirements of the new users thereof.
(Source: P.A. 85-784.)

(65 ILCS 5/11-150-2)
Sec. 11-150-2. Billing for services.
(a) On or after the effective date of this amendatory Act of the 100th General Assembly, the corporate authorities of any municipality operating a waterworks or combined waterworks and sewerage system:
(1) shall bill for any utility service, including

previously unbilled service: (A) within 12 months after the provision of that service to the customer if the service is supplied to a residential customer; or (B) within 24 months after the provision of that service to that customer if the service is supplied to a non-residential customer; however, the corporate authorities of a municipality may bill for unpaid amounts that were billed to a customer or if the customer was notified that there is an unpaid amount before the effective date of this amendatory Act of the 100th General Assembly for service that was supplied to the customer before January 1, 2016;

(2) shall not intentionally delay billing beyond the

normal billing cycle;

(3) shall label any amount attributed to previously

unbilled service as such on the customer's bill and include the beginning and ending dates for the period during which the previously unbilled amount accrued;

(4) shall issue the makeup billing amount calculated

on a prorated basis to reflect the varying rates for previously unbilled service accrued over a period of time when the rates for service have varied; and

(5) shall provide the customer with the option of a

payment arrangement to retire the makeup bill for previously unbilled service by periodic payments, without interest or late fees, over a time equal to the amount of time the billing was delayed.

(b) The time limit of paragraph (1) of subsection (a) shall not apply to previously unbilled service attributed to tampering, theft of service, fraud, or the customer preventing the utility's recorded efforts to obtain an accurate reading of the meter.
(Source: P.A. 100-178, eff. 8-18-17.)

(65 ILCS 5/Art. 11 Div. 150.1 heading)

(65 ILCS 5/11-150.1-1)
Sec. 11-150.1-1. Lead hazard cost recovery fee. The corporate authorities of any municipality that operates a waterworks system and that incurs reasonable costs to comply with Section 35.5 of the Illinois Plumbing License Law shall have the authority, by ordinance, to collect a fair and reasonable fee from users of the system in order to recover those reasonable costs. Fees collected pursuant to this Section shall be used exclusively for the purpose of complying with Section 35.5 of the Illinois Plumbing License Law.
(Source: P.A. 99-922, eff. 1-17-17.)

(65 ILCS 5/Art. 11 Div. 151 heading)

(65 ILCS 5/11-151-1) (from Ch. 24, par. 11-151-1)
Sec. 11-151-1. As used in this Article, "public water district" or "district" means a public water district organized under "An Act in relation to public water districts", approved July 25, 1945, as amended.
(Source: P.A. 76-1356.)

(65 ILCS 5/11-151-2) (from Ch. 24, par. 11-151-2)
Sec. 11-151-2. This Article does not apply to any public water district whose territory is situated in 2 or more municipalities, except where one of the municipalities is incorporated after June 1, 2004 pursuant to the amendatory changes to Section 2-3-5 made by this amendatory Act of the 93rd General Assembly. Nothing in this Article prohibits a municipality from continuing to operate utility facilities which it owns and operates, at the time territory is annexed to the municipality, in that territory even though it is part of a public water district.
(Source: P.A. 93-1058, eff. 12-2-04.)

(65 ILCS 5/11-151-3) (from Ch. 24, par. 11-151-3)
Sec. 11-151-3. Except as otherwise provided in this Article, no municipality may furnish water or sanitary sewer service to any territory situated within a public water district and more than one mile from the corporate limits of the municipality without the district's consent. Nothing in this Section affects the performance by the municipality of any other function in which the district is not engaged.
A municipality that operates a public water supply and furnishes water service has the exclusive right, as against a public water district, to serve residents in the territory within one mile or less of the corporate limits of the municipality but may consent to the district's providing service to such residents.
(Source: P.A. 76-1356.)

(65 ILCS 5/11-151-4) (from Ch. 24, par. 11-151-4)
Sec. 11-151-4. If a municipality annexes all of the territory of a public water district, the municipality shall take over all the properties and assets of the district, assume all debts, liabilities and obligations of the district and perform all functions and services of the district. The district shall be abolished and the rights and duties imposed on the municipality of this Section shall commence 90 days after the effective date of the annexation or at such earlier date as the corporate authorities of the municipality, by ordinance, provide.
(Source: P.A. 76-1356.)

(65 ILCS 5/11-151-5) (from Ch. 24, par. 11-151-5)
Sec. 11-151-5. If a municipality annexes part, but not all of the territory of a public water district, sanitary sewer district, or both, the corporate authorities of the municipality and of the district may enter contracts providing for the division and allocation of duplicate and overlapping powers, functions and duties between the 2 entities and for the use, management, control, purchase, conveyance, assumption and disposition of the properties, assets, debts, liabilities and obligations of the district. The corporate authorities of a district and such a municipality may also enter agreements providing for the operation by the municipality of the district's utility systems and other properties or for the transfer, conveyance or sale of those systems and properties to the municipality. "Systems and properties" includes those of every kind and character and whether situated within or outside the municipality. An operating contract made under this Section may not extend for a period longer than 30 years and must be subject to amendment, renewal or termination by mutual consent of the contracting parties. No contract under this Section may contain any provision impairing the obligation of any existing contract of such a municipality or district.
(Source: P.A. 90-190, eff. 7-24-97.)

(65 ILCS 5/Art. 11 Div. 152 heading)

(65 ILCS 5/11-152-1) (from Ch. 24, par. 11-152-1)
Sec. 11-152-1. (a) The corporate authorities of any municipality over 1,000,000 in population may establish a municipal insurance availability program to make available to the residents of such municipality, who are otherwise unable to obtain such insurance at affordable rates, insurance against damage or loss, including the costs of diagnosis or repair, where the proximate cause of such damage or loss is attributable to the breakage or stoppage of a water or sewage drainage system or pipes, apparatus and conduits utilized in connection therewith.
(b) The corporate authorities shall establish uniform eligibility requirements for participation in the program.
(c) The corporate authorities shall appoint a program administrator to operate the program.
(Source: P.A. 84-1431.)

(65 ILCS 5/11-152-2) (from Ch. 24, par. 11-152-2)
Sec. 11-152-2. (a) The municipal insurance availability program shall offer to each eligible resident coverage in the amount and type determined to be sufficient by the program administrator.
(b) Premiums charged for coverage issued under the program shall be reasonable in relation to the coverage provided.
(c) The program administrator shall establish a premium billing procedure for collection of premiums from insureds on a periodic basis.
(d) The program administrator shall perform all necessary functions to assure timely payment of claims under the program.
(Source: P.A. 84-1431.)

(65 ILCS 5/11-152-3) (from Ch. 24, par. 11-152-3)
Sec. 11-152-3. Revenues received under the municipal insurance availability program shall be used to pay the costs of the program and to maintain and service the municipality's water and sewage drainage system.
(Source: P.A. 84-1431.)

(65 ILCS 5/11-152-4) (from Ch. 24, par. 11-152-4)
Sec. 11-152-4. Municipal insurance availability programs organized under this Division 152 of Article 11 of the Illinois Municipal Code shall be subject to all applicable provisions of the Illinois Insurance Code.
(Source: P.A. 84-1431.)






65 ILCS 20/ - Revised Cities and Villages Act of 1941.

Article 21 - Optional - City Of Chicago

(65 ILCS 20/Art. 21 heading)

(65 ILCS 20/prec. Sec. 0.01 heading)

(65 ILCS 20/0.01) (from Ch. 24, par. 21-0.1)
Sec. 0.01. Short title. This Act may be cited as the Revised Cities and Villages Act of 1941.
(Source: P.A. 86-1324.)

(65 ILCS 20/21-1) (from Ch. 24, par. 21-1)
Sec. 21-1. Powers and obligations under this Article. The city of Chicago upon the adoption of this Article in the manner stated in Sections 21-2 to 21-4 inclusive, in addition to all of the rights, powers, privileges, duties, and obligations conferred thereon elsewhere in this or any other Acts, shall have the rights, powers, and privileges, and shall be subject to the duties and obligations conferred in this Article. The provisions in other Articles of this Act shall be in full force and shall continue to apply to the city of Chicago insofar as they are not inconsistent with the provisions of this Article, but the provisions of this Article shall supersede all inconsistent provisions in the other Articles of this Act.
(Source: Laws 1941, vol. 2, p. 19.)

(65 ILCS 20/21-2) (from Ch. 24, par. 21-2)
Sec. 21-2. Ordinance for submission.
This article shall not be in force in the city of Chicago until the question of its adoption shall first have been submitted to the electors of such city and approved by a majority of those voting on the question. The city council of the city of Chicago, by ordinance passed at least thirty days prior to the submission of the question, may direct that the question of the adoption of this Article in place of Article XII of "An Act to provide for the incorporation of cities and villages", approved April 10, 1872, as amended, by the city of Chicago be submitted to popular vote at any general, city, or special election in and for the entire city. The city clerk of the city of Chicago shall promptly certify the passage of such ordinance to the proper election officials, and it shall thereupon be the duty of such election officials to submit the question of the adoption of this article by the city of Chicago, to popular vote.
(Source: Laws 1941, vol. 2, p. 19.)

(65 ILCS 20/21-4) (from Ch. 24, par. 21-4)
Sec. 21-4. Form of ballot.
The ballots to be used at such election shall be in substantially the following form:
--------------------------------------------------------------
Shall the city of Chicago adopt Article 21 of the Revised Cities and Villages Act in place of Article XII of "An Act to provide for the incorporation of cities and villages", approved April 10, 1872, as amended?
--------------------------------------------------------------
Yes No
--------------------------------------------------------------
If a majority of the votes cast on this question favor the adoption of this article, it shall thereby and thereupon be adopted by and be in force in the city of Chicago, and the city officers then in office, and those elected at the same election at which the question of the adoption of this article is submitted to the people, shall thereupon exercise the powers conferred upon like officers in this article, and shall be charged with like duties and responsibilities until their successors shall be elected and qualified.
(Source: Laws 1941, vol. 2, p. 19.)

(65 ILCS 20/prec. Sec. 21-5 heading)

(65 ILCS 20/21-5) (from Ch. 24, par. 21-5)
Sec. 21-5. Mayor; Term of office.
(a) The mayor of the city of Chicago shall be elected in 1943 and quadrennially thereafter in a nonpartisan election. The candidate receiving a majority of the votes cast for mayor at the consolidated primary election shall be declared mayor. If no candidate receives a majority of the votes, a runoff election shall be held at the consolidated election, when only the names of the candidates receiving the highest and second highest number of votes at the consolidated primary election shall appear on the ballot. If more than one candidate received the highest or second highest number of votes at the consolidated primary election, the names of all candidates receiving the highest and second highest number of votes shall appear on the ballot at the consolidated election. The candidate receiving the highest number of votes at the consolidated election shall be declared elected.
(b) The mayor shall hold his or her office for 4 years beginning at noon on the third Monday in May following his or her election, and until his or her successor is elected and qualified.
(Source: P.A. 93-847, eff. 7-30-04.)

(65 ILCS 20/21-5a) (from Ch. 24, par. 21-5a)
Sec. 21-5a. Whenever the date for the runoff election of the mayor of the city of Chicago conflicts with the celebration of Passover, that election shall be postponed to the first Tuesday following the last day of Passover.
(Source: P.A. 89-95, eff. 1-1-96.)

(65 ILCS 20/21-5.1) (from Ch. 24, par. 21-5.1)
Sec. 21-5.1. Vice Mayor - Election - Duties - Compensation.) Following election and qualification of aldermen at a general election as provided by Section 21-22 of this Act, the City Council shall elect, from among its members, a Vice Mayor, to serve as interim Mayor of Chicago in the event that a vacancy occurs in the office of Mayor or in the event that the Council determines, by 3/5 vote, that the Mayor is under a permanent or protracted disability caused by illness or injury which renders the Mayor unable to serve. The Vice Mayor shall serve as interim Mayor. He will serve until the City Council shall elect one of its members acting Mayor or until the mayoral term expires.
The Vice Mayor shall receive no compensation as such, but shall receive compensation as an alderman even while serving as interim Mayor. While serving as interim Mayor, the Vice Mayor shall possess all rights and powers and shall perform the duties of Mayor.
(Source: P.A. 80-308.)

(65 ILCS 20/21-6) (from Ch. 24, par. 21-6)
Sec. 21-6. Mayor may release prisoners - Pardon board.
The mayor shall have the power to release any person imprisoned for violation of any city ordinance; he may, if he sees fit, appoint a pardon board of three persons, consisting of the superintendent of the house of correction and such inspectors thereof as he may select. In case such board be appointed all petitions for release from the house of correction shall in the first instance be addressed to said board and shall be by them forwarded to the mayor, with a report of their findings and recommendations.
(Source: Laws 1941, vol. 2, p. 19.)

(65 ILCS 20/21-7) (from Ch. 24, par. 21-7)
Sec. 21-7. Compensation of officers.
The compensation of all officers shall be by salary. No officer shall be allowed any fees, perquisites or emoluments or any reward or compensation aside from his salary, but all fees and earnings of his office or department shall be paid by him into the city treasury. The city council shall fix the salaries of all officers, except those who are elected or appointed for a definite term fixed by statute, in the annual appropriation ordinance and those salaries shall not be altered during the same fiscal year. The city council, by ordinance other than the appropriation ordinance, shall fix the compensation of each officer who is elected or appointed for a definite term fixed by statute and his salary shall not be increased or diminished during his term of office. The chairman of the finance committee of the city council shall receive in addition to his salary as an alderman such additional compensation, not exceeding $3,500.00 per annum, as may be provided in the annual appropriation ordinance for his services as chairman of said committee.
(Source: Laws 1947, p. 497.)

(65 ILCS 20/21-8) (from Ch. 24, par. 21-8)
Sec. 21-8. Interest on public funds.
Neither the treasurer nor any other officer of the city of Chicago having public funds in his possession or custody shall be entitled to the interest accruing thereon or any part thereof, but such interest shall inure to the benefit of such city and be paid into its treasury.
(Source: Laws 1941, vol. 2, p. 19.)

(65 ILCS 20/21-9) (from Ch. 24, par. 21-9)
Sec. 21-9. Deposit of funds - Bids - Designation of banks or savings and loan associations. It shall be the duty of the comptroller at least once in each year before the first day of December to advertise for bids from savings and loan associations or national and State banks for interest upon the money of the city to be deposited in banks or savings and loan associations. Such bids shall be reported to the city council for its information and consideration not later than the fifteenth day of December of each year, to the end that an award or awards may be made upon such bids by the city council before the beginning of each fiscal year. Such awards shall be made to the highest and best responsible bidder or bidders. The city council shall have the power to reject all bids and to designate as many depositaries as it deems necessary for the protection of the city's interests. Only a savings and loan association or a regularly organized State or national bank may be designated as a depositary. The city council shall have power to pass all necessary ordinances to carry the foregoing provisions into effect and provide rules applicable thereto. The city treasurer shall be discharged from responsibility for all moneys deposited by him in any bank or saving and loan association designated as a depositary by order or ordinance of the city council. When money is once deposited in such depositary or depositaries, no check or draft shall be drawn against such deposit without a warrant to the city treasurer signed by the mayor and countersigned by the comptroller.
No bank or savings and loan association shall receive public funds as permitted by this Section, unless it has complied with the requirements established pursuant to Section 6 of "An Act relating to certain investments of public funds by public agencies", approved July 23, 1943, as now or hereafter amended.
(Source: P.A. 83-541.)

(65 ILCS 20/21-10) (from Ch. 24, par. 21-10)
Sec. 21-10. Official bonds - Civil service employees not to be removed.
The city council shall have the power to fix the amount and penalty of the bonds of all city officers and of all municipal employees charged with the custody of money or property. It shall also have the power to require the giving of additional bonds, and to increase or decrease the amount and penalty of the bonds of any officer, and to require the giving of a new bond where the security of an original bond has become either insufficient or in any way impaired, upon penalty of removal from office. The power vested in the city council by this Section shall be so administered as to protect the interests of the city from danger of financial loss, and shall never be used as a means of removing any person from the civil service of the city without a hearing before the Civil Service Commission, in accordance with law. In any such case the city employee or official whose office is sought to be declared vacant by reason of a failure to give a new, additional, or increased bond, shall have the right to have a hearing before the Civil Service Commission upon the question so involved.
(Source: Laws 1941, vol. 2, p. 19.)

(65 ILCS 20/21-11) (from Ch. 24, par. 21-11)
Sec. 21-11. Corporation counsel.
The head of the law department of the city shall be the corporation counsel. The corporation counsel shall be and act as the legal adviser of the city council and of the several officers, boards and departments of the city. He shall appear for and protect the rights and interests of the city in all actions, suits, and proceedings brought by or against it or any city officer, board or department, including actions for damages when brought against such officer in his official capacity; provided, however, that when an officer or employee of the city is sued personally, even if the cause of action arose out of his official duties, the corporation counsel shall appear for such officer or employee only in case the city council directs him to do so.
(Source: Laws 1941, vol. 2, p. 19.)

(65 ILCS 20/21-12) (from Ch. 24, par. 21-12)
Sec. 21-12. City clerk and city treasurer; election; tenure. At the time of election of the mayor there shall be elected also in a nonpartisan election a city clerk and a city treasurer. The candidates receiving a majority of the votes cast for clerk and treasurer at the consolidated primary election shall be declared the clerk and treasurer. If no candidate receives a majority of the votes for one of the offices, a runoff election shall be held at the consolidated election, when only the names of the candidates receiving the highest and second highest number of votes for that office at the consolidated primary election shall appear on the ballot. If more than one candidate received the highest or second highest number of votes for one of the offices at the consolidated primary election, the names of all candidates receiving the highest and second highest number of votes for that office shall appear on the ballot at the consolidated election. The candidate receiving the highest number of votes at the consolidated election shall be declared elected.
The clerk and treasurer each shall hold office for a term of 4 years beginning at noon on the third Monday in May following the election and until a successor is elected and qualified. No person, however, shall be elected to the office of city treasurer for 2 terms in succession.
(Source: P.A. 98-115, eff. 7-29-13.)

(65 ILCS 20/prec. Sec. 21-13 heading)

(65 ILCS 20/21-13) (from Ch. 24, par. 21-13)
Sec. 21-13. Powers.
The city council shall continue to have all the powers, obligations and duties vested in and imposed upon such body by the other articles of this Act, except so far as altered or modified by the provisions of this article.
(Source: Laws 1941, vol. 2, p. 19.)

(65 ILCS 20/21-14) (from Ch. 24, par. 21-14)
Sec. 21-14. Member residency before election; member not to hold other office.
(a) No member may be elected or appointed to the city council after the effective date of this amendatory Act of the 93rd General Assembly unless he or she has resided in the ward he or she seeks to represent at least one year next preceding the date of the election or appointment. In the election following redistricting, a candidate for alderman may be elected from any ward containing a part of the ward in which he or she resided for at least one year next preceding the election that follows the redistricting, and, if elected, that person may be reelected from the new ward he or she represents if he or she resides in that ward for at least one year next preceding the reelection.
(b) No member of the city council shall at the same time hold any other civil service office under the federal, state or city government, except if such member is granted a leave of absence from such civil service office, or except in the National Guard, or as a notary public, and except such honorary offices as go by appointment without compensation.
(Source: P.A. 93-847, eff. 7-30-04.)

(65 ILCS 20/21-15) (from Ch. 24, par. 21-15)
Sec. 21-15. Mayor may submit substitute ordinance.
If any ordinance of the city council be returned by the mayor to the council without his approval, the mayor may submit with the message stating his objections thereto, a substitute ordinance, and after the vote by which the original ordinance was passed is reconsidered, then, if no motion be made to pass such original ordinance, the veto of the mayor to the contrary notwithstanding, or if such motion be made and fails of adoption, such substitute ordinance may forthwith be considered, unless two members of the council demand the reference of such substitute ordinance to a committee and if such demand be made, such substitute ordinance shall be so referred unless two-thirds of the members of such council vote in favor of immediate consideration thereof, and if such ordinance receives the affirmative vote of a majority of all members of the council present and voting, shall take effect and be in force in lieu of such vetoed ordinance.
(Source: Laws 1941, vol. 2, p. 19.)

(65 ILCS 20/21-16) (from Ch. 24, par. 21-16)
Sec. 21-16. Veto by mayor.
Upon the veto of any ordinance by the mayor, if two-thirds of all the members elected to the city council fail to pass the same, the veto of the mayor to the contrary notwithstanding, said ordinance shall not again be considered, unless or until introduced as an original ordinance, at a subsequent meeting. But this Section shall not be construed to prevent the introduction and consideration of a substitute or amended ordinance.
(Source: Laws 1941, vol. 2, p. 19.)

(65 ILCS 20/21-17) (from Ch. 24, par. 21-17)
Sec. 21-17. Powers - Use of space over streets.
The city council may also regulate the use of space over streets, alleys and public places of the city, and upon payment of proper compensation, to be fixed by ordinance, may permit the use of the space more than twelve feet above the level thereof.
(Source: Laws 1941, vol. 2, p. 19.)

(65 ILCS 20/21-18) (from Ch. 24, par. 21-18)
Sec. 21-18. May acquire parks.
The city of Chicago may acquire, by purchase or otherwise, municipal parks, play grounds, public beaches and bathing places, and improve, equip, maintain and regulate the same.
(Source: Laws 1941, vol. 2, p. 19.)

(65 ILCS 20/21-19) (from Ch. 24, par. 21-19)
Sec. 21-19. Eminent domain.
The city may exercise the right of eminent domain by condemnation proceedings in conformity with the provisions of the constitution and statutes of the State of Illinois for the acquirement of property useful, advantageous or desirable for municipal purposes or public welfare.
(Source: Laws 1947, p. 497.)

(65 ILCS 20/21-19.5)
Sec. 21-19.5. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(65 ILCS 20/21-20) (from Ch. 24, par. 21-20)
Sec. 21-20. Abate nuisances - Regulate hospitals.
The city council shall by ordinance, be empowered to declare and define nuisances and abate the same, and shall have the power to regulate the location and conduct of hospitals and infirmaries.
(Source: Laws 1941, vol. 2, p. 19.)

(65 ILCS 20/21-21) (from Ch. 24, par. 21-21)
Sec. 21-21. Excess condemnation. In any case brought under the statutes of the State of Illinois for the acquirement of property through the exercise of the right of eminent domain, whether the same is done in connection with a local improvement or otherwise, it shall be lawful for the city of Chicago to take a fee simple and to hold, lease or sell more land than is needed for public improvement whenever the court in which the proceedings have been instituted finds that such excess land is required to protect, preserve or aid the improvement and is reasonable in quantity therefor.
(Source: Laws 1941, vol. 2, p. 19.)

(65 ILCS 20/prec. Sec. 21-22 heading)

(65 ILCS 20/21-22) (from Ch. 24, par. 21-22)
Sec. 21-22. General election for aldermen; vacancies.
(a) A general election for aldermen shall be held in the year 1943 and every 4 years thereafter, at which one alderman shall be elected from each of the 50 wards provided for by this Article. The aldermen elected shall serve for a term of 4 years beginning at noon on the third Monday in May following the election of city officers, and until their successors are elected and have qualified. All elections for aldermen shall be in accordance with the provisions of law in force and operative in the City of Chicago for such elections at the time the elections are held.
(b) Vacancies occurring in the office of alderman shall be filled in the manner prescribed for filling vacancies in Section 3.1-10-51 of the Illinois Municipal Code. An appointment to fill a vacancy shall be made within 60 days after the vacancy occurs. The requirement that an appointment be made within 60 days is an exclusive power and function of the State and is a denial and limitation under Article VII, Section 6, subsection (h) of the Illinois Constitution of the power of a home rule municipality to require that an appointment be made within a different period after the vacancy occurs.
(Source: P.A. 95-1041, eff. 3-25-09.)

(65 ILCS 20/21-23) (from Ch. 24, par. 21-23)
Sec. 21-23. Salaries of aldermen.
The aldermen in office when this article is adopted and the aldermen elected under the provisions of this article may receive for their services such compensation as shall be fixed by ordinance, at the rate of not to exceed eight thousand dollars per annum for each alderman.
(Source: Laws 1953, p. 1781.)

(65 ILCS 20/prec. Sec. 21-24 heading)

(65 ILCS 20/21-24) (from Ch. 24, par. 21-24)
Sec. 21-24. Application - Recall elections. The provisions of this Article shall apply to all elections for aldermen in the city of Chicago. The name of no person shall be printed upon the official ballot as a candidate for alderman, unless the terms of this Article shall have been complied with. If recall elections are provided for, to be held within the city of Chicago, the provisions of this Article shall apply to such elections, except to the extent that provisions inconsistent herewith are made by the law providing for such recall elections.
(Source: Laws 1941, vol. 2, p. 19.)

(65 ILCS 20/21-25) (from Ch. 24, par. 21-25)
Sec. 21-25. Times for elections.) General elections for aldermen shall be held in the year or years fixed by law for holding the same, on the last Tuesday of February of such year. Any supplementary election for aldermen held under the provisions of this article shall be held on the first Tuesday of April next following the holding of such general aldermanic election.
(Source: P.A. 80-1469.)

(65 ILCS 20/21-26) (from Ch. 24, par. 21-26)
Sec. 21-26. Candidates receiving majority elected - Supplementary elections.
The candidate receiving a majority of the votes cast for alderman in each ward at any general or special election shall be declared elected. In the event that no candidate receives a majority of such votes in any ward or wards a supplementary election shall be held at the time prescribed in Section 21-25. At such supplementary election the names of the candidates in each of such wards receiving the highest and second highest number of votes at the preceding general or special election and no others shall be placed on the official ballot: Provided, however, that if there be any candidate who, under the provisions of this Section would have been entitled to a place on the ballot at the supplementary election except for the fact that some other candidate received an equal number of votes, then all such candidates receiving such equal number of votes shall have their names printed on the ballot as candidates at such succeeding supplementary election. The candidate receiving the highest number of votes at such supplementary election shall be declared elected. Such supplementary election shall be deemed a special election under the election and ballot laws in force in the city of Chicago and shall be governed thereby except in so far as such laws are inconsistent with the provisions of this article.
(Source: Laws 1941, vol. 2, p. 19.)

(65 ILCS 20/21-27) (from Ch. 24, par. 21-27)
Sec. 21-27. Election contest-Complaint. Any candidate whose name appears on the ballots used in any ward of the city at any election for alderman, may contest the election of the candidate who appears to be elected from such ward on the face of the returns, or may contest the right of the candidates who appear to have received the highest and second highest number of votes to places on the official ballot at any supplementary election, by filing within 5 days after such election with the Clerk of the Circuit Court of Cook County, a complaint in writing, verified by the candidate making the contest, setting forth the grounds of the contest. The contestant in each contest shall also serve notice on all persons who were candidates for alderman of such ward at the election, within such 5 days, informing them that such complaint has been or will be filed. The Circuit Court of Cook County shall have jurisdiction to hear and determine such contest. All proceedings in relation to such contest after the filing of such complaint shall be the same, as near as may be, as provided for in the case of a contest at a primary election in such city. In case the court shall decide that the complaint is insufficient in law, or that the candidate who appears to have been elected on the face of the return has been duly elected, the complaint shall be dismissed. If it shall appear to the satisfaction of the court that the face of the returns are not correct, and that the candidate who appears thereby to have been elected was not in fact elected, then the candidates having the highest and second highest number of votes as determined by such contest shall be candidates at the subsequent supplementary election as provided for in section 21-26.
(Source: P.A. 83-334.)

(65 ILCS 20/21-28) (from Ch. 24, par. 21-28)
Sec. 21-28. Nomination by petition.
(a) All nominations for alderman of any ward in the city shall be by petition. Each petition for nomination of a candidate shall be signed by at least 473 legal voters of the ward.
(b) All nominations for mayor, city clerk, and city treasurer in the city shall be by petition. Each petition for nomination of a candidate must be signed by at least 12,500 legal voters of the city.
(c) All such petitions, and procedure with respect thereto, shall conform in other respects to the provisions of the election and ballot laws then in force in the city of Chicago concerning the nomination of independent candidates for public office by petition. The method of nomination herein provided is exclusive of and replaces all other methods heretofore provided by law.
(Source: P.A. 98-115, eff. 7-29-13; 98-1171, eff. 6-1-15.)

(65 ILCS 20/21-29) (from Ch. 24, par. 21-29)
Sec. 21-29. Withdrawals and substitution of candidates.
Any candidate for alderman under the provisions of this article may withdraw his name as a candidate by filing with the board of election commissioners of the city of Chicago not later than the date of certification of the ballot his written request signed by him and duly acknowledged before an officer qualified to take acknowledgements of deeds, whereupon his name shall not be printed as a candidate upon the official ballot.
If any candidate at an aldermanic election who was not elected as provided for in this article but who shall have received sufficient votes to entitle him to a place on the official ballot at the ensuing supplementary election shall die or withdraw his candidacy before such supplementary election, the name of the candidate who shall receive the next highest number of votes shall be printed on the ballot in lieu of the name of the candidate who shall have died or withdrawn his candidacy.
(Source: P.A. 96-1008, eff. 7-6-10.)

(65 ILCS 20/21-30) (from Ch. 24, par. 21-30)
Sec. 21-30. Form of ballot. Ballots to be used at any general, supplementary or special election for aldermen held under the provisions of this Article, in addition to other requirements of law, shall conform to the following requirements:
(1) At the top of the ballots shall be printed in

capital letters the words designating the ballot. If a general aldermanic election the words shall be "Official aldermanic election ballot"; if a supplementary election the designating words shall be "Official supplementary aldermanic election ballot"; if a special aldermanic election, the words shall be "Special aldermanic election ballot."

(2) Beginning not less than one inch below such

designating words and extending across the face of the ballot, the title of each office to be filled shall be printed in capital letters.

(3) The names of candidates for different terms of

service therein (if any there be), shall be arranged and printed in groups according to the length of such terms.

(4) Immediately below the title of each office or

group heading indicating the term of office, shall be printed in small letters the directions to voters, "Vote for one."

(5) Following thereupon shall be printed the names of

the candidates for such office according to the title and the term thereof and below the name of each candidate shall be printed his place of residence, stating the street and number (if any). The names of candidates shall be printed in capital letters not less than one-eighth nor more than one-quarter of an inch in height, and immediately at the left of the name of each candidate shall be printed a square, the sides of which shall not be less than one-quarter of an inch in length. The names of all the candidates for each office shall be printed in a column and arranged in the order hereinafter designated; all names of candidates shall be printed in uniform type; the places of residence of such candidates shall be printed in uniform type; and squares upon said ballots shall be of uniform size; and spaces between the names of the candidates for the same office shall be of uniform size.

(6) The names of the candidates for alderman shall

appear upon the ballot in the order in which petitions for nomination have been filed in the office of the board of election commissioners. However, 2 or more petitions filed within the last hour of the filing deadline shall be deemed filed simultaneously. Where 2 or more petitions are received simultaneously, the board of election commissioners shall break ties and determine the order of filing by means of a lottery or other fair and impartial method of random selection approved by the board of election commissioners. Such lottery shall be conducted within 9 days following the last day for petition filing and shall be open to the public. Seven days written notice of the time and place of conducting such random selection shall be given, by the board of election commissioners, to the Chairman of each political party and to each organization of citizens within the city which was entitled, under the Election Code, at the next preceding election, to have pollwatchers present on the day of election. The board of election commissioners shall post in a conspicuous, open and public place, at the entrance of the office, notice of the time and place of such lottery. The board of election commissioners shall adopt rules and regulations governing the procedures for the conduct of such lottery.

(Source: P.A. 98-115, eff. 7-29-13.)

(65 ILCS 20/21-31) (from Ch. 24, par. 21-31)
Sec. 21-31. Allotment of ballots by precincts. Each precinct of any ward shall be allotted at least ten per cent more ballots than there are registered voters in such precinct.
On the back or outside of the ballot of each precinct so as to appear when folded shall be printed the appropriate words designating said ballot, followed by the designation of said precinct, the date of the election, and a facsimile of the signature of the proper election official.
(Source: P.A. 86-867.)

(65 ILCS 20/21-32) (from Ch. 24, par. 21-32)
Sec. 21-32. Party designations prohibited - Ballot to be separate from other ballots. No party name, party initial, party circle platform, principle, appellation or distinguishing mark of any kind shall be printed upon any election ballot used at any election for mayor, city clerk, city treasurer, or alderman held under the provisions of this Article.
(Source: P.A. 98-115, eff. 7-29-13.)

(65 ILCS 20/21-33) (from Ch. 24, par. 21-33)
Sec. 21-33. Challengers and watchers.
Any candidate for alderman under the terms of this article may appoint in writing over his signature not more than one representative for each place of voting, who shall have the right to act as challenger and watcher for such candidate at any election at which his name is being voted upon. Such challenger and watcher shall have the same powers and privileges as a challenger and watcher under the election laws of this State applicable to Chicago. No political party shall have the right to keep any challenger or watcher at any polling place at any election held under the provisions of this article unless candidates for some office other than alderman are to be voted for at the same time.
(Source: Laws 1941, vol. 2, p. 19.)

(65 ILCS 20/21-34) (from Ch. 24, par. 21-34)
Sec. 21-34. Certificate of election.
No certificate of election shall be given to any candidate who shall be declared elected at any general aldermanic election until after the date fixed by this Article for the holding of the supplementary election provided for in this Article.
(Source: Laws 1941, vol. 2, p. 19.)

(65 ILCS 20/21-35) (from Ch. 24, par. 21-35)
Sec. 21-35. Election laws apply when consistent. All laws in force in the city of Chicago governing elections for municipal offices or applicable thereto and not inconsistent with the provisions of this article, shall apply to and govern all elections held under the terms of this article.
(Source: Laws 1941, vol. 2, p. 19.)

(65 ILCS 20/prec. Sec. 21-36 heading)

(65 ILCS 20/21-36) (from Ch. 24, par. 21-36)
Sec. 21-36. City to have fifty wards.
The city of Chicago shall be divided into fifty wards. In the formation of wards the population of each shall be as nearly equal as practicable and each shall be composed of contiguous and compact territory.
(Source: Laws 1941, vol. 2, p. 19.)

(65 ILCS 20/21-37) (from Ch. 24, par. 21-37)
Sec. 21-37. Additional territory to be annexed to existing wards.
Whenever territory is annexed to the city, the city council shall by ordinance declare it a part of the ward or wards which it adjoins: Provided, that at any time after such territory is annexed the city council may provide for the redistricting of the city in accordance with the provisions of this article.
(Source: Laws 1941, vol. 2, p. 19.)

(65 ILCS 20/21-38) (from Ch. 24, par. 21-38)
Sec. 21-38. Redistricting every ten years.
If the city council has not redistricted the city of Chicago since the taking of the national census of 1940, then within three months after the adoption of this article by the voters it shall be the duty of the city council to pass an ordinance redistricting the city into fifty wards in accordance with the provisions of this article.
On or before the first day of December, of the year following the year in which the national census is taken, and every ten years thereafter, the city council shall by ordinance redistrict the city on the basis of the national census of the preceding year. All elections of aldermen shall be held from the existing wards until a redistricting is had as provided for in this article.
(Source: Laws 1941, vol. 2, p. 19.)

(65 ILCS 20/21-39) (from Ch. 24, par. 21-39)
Sec. 21-39. When redistricting ordinance takes effect - Substitute ordinance may be submitted. No such redistricting ordinance shall take effect until the expiration of 15 days after its passage. If within such 15 days 1/5 or more of the aldermen elected, who did not vote to pass such redistricting ordinance, file with the city clerk a proposed substitute ordinance redistricting the city in accordance with the provisions of this article, together with a petition signed by them demanding that the question of the adoption of the redistricting ordinance passed by the city council, together with the question of the adoption of such substitute ordinance, be submitted to the voters, then such redistricting ordinance passed by the city council shall not go into effect until the question of this adoption shall have been submitted to a popular vote: Provided, that no alderman shall have the right to sign more than one such petition. Upon the expiration of such 15 days the city clerk shall promptly certify to the board of election commissioners of the city of Chicago, the ordinance passed by the city council and such substitute ordinance or ordinances and petition or petitions, and it shall thereupon be the duty of the board of election commissioners to submit the ordinances so certified to a popular vote at the next general or municipal election, to be held in and for the entire city not less than 40 days after the passage of such redistricting ordinance by the city council.
(Source: P.A. 81-1489.)

(65 ILCS 20/21-40) (from Ch. 24, par. 21-40)
Sec. 21-40. Failure of council to act - One-fifth of the aldermen may submit redistricting ordinance.
If the city council shall fail at any time to pass a redistricting ordinance as required in this article, one-fifth or more of the aldermen elected shall have the right to file with the city clerk, not less than 40 days before the date of holding any general, municipal, or special election, to be held in and for the entire city, an ordinance redistricting the city in accordance with the provisions of this article, together with a petition signed by them demanding that such ordinance be submitted to the legal voters at the next such election in and for the entire city to be held not less than 40 days after the filing of such ordinance and petition: Provided, that no alderman shall have the right to sign more than one such petition. Upon the expiration of the time for filing any such ordinance the city clerk shall promptly certify to the board of election commissioners of the city of Chicago any ordinance or ordinances, together with any petition or petitions, so filed and thereupon it shall be the duty of the board of election commissioners to submit such ordinance or ordinances to a popular vote at the election specified in such petition or petitions: Provided, that if, after the filing of any such ordinance and petition and not less than 40 days prior to such election, the city council shall pass an ordinance redistricting the city, then the question of the adoption of any ordinance or ordinances filed with the city clerk in accordance with the provisions of this section shall not be submitted to a popular vote. However, after such action by the city council, a substitute ordinance or ordinances may be proposed in the manner provided in this article.
(Source: Laws 1941, vol. 2, p. 19.)

(65 ILCS 20/21-41) (from Ch. 24, par. 21-41)
Sec. 21-41. Redistricting ordinance submitted - Form of ballot.
If the question of the adoption of one of two or more redistricting ordinances is submitted to the voters at any election, the ballots used for the submission of such proposition shall, in addition to the other requirements of law, conform substantially to the following requirements:
1. Above the propositions submitted the following words shall be printed in capital letters:
"PROPOSITIONS FOR THE REDISTRICTING OF THE CITY OF CHICAGO."
2. Immediately below said words shall be printed in small letters the direction to voters:
"Vote for One."
3. Following thereupon shall be printed each proposition to be voted upon in substantially the following form:

----------------------------------------------------------
For the adoption of an ordinance for the

redistricting of the City of Chicago (here insert "passed by the city council" or "proposed by Aldermen (here insert names of the aldermen signing petition)" as the case may require.

----------------------------------------------------------
For the adoption of an ordinance for the

redistricting of the City of Chicago proposed by Aldermen (here insert names of the aldermen signing the petition).

----------------------------------------------------------

Whenever the question of the adoption of but one redistricting ordinance shall be submitted to the voters, the form of the ballot shall be substantially as follows:

----------------------------------------------------------
Shall the ordinance proposed by Aldermen (Here insert

the names of the aldermen signing the petition) be adopted?

----------------------------------------------------------
YES NO
----------------------------------------------------------

4. All the propositions shall be printed in uniform type.
(Source: Laws 1941, vol. 2, p. 19.)

(65 ILCS 20/21-42) (from Ch. 24, par. 21-42)
Sec. 21-42. Redistricting ordinance submitted - When in effect.
If the question of the adoption of one of two or more redistricting ordinances is submitted to the voters at any election, the ordinance for which the highest number of votes is cast shall be deemed approved and shall thereupon be in force and effect. If the question of the adoption of but one such ordinance is submitted at any election and a majority of the votes cast thereon are for the adoption of such ordinance, it shall thereupon be in force and effect; otherwise such ordinance shall not go into effect.
(Source: Laws 1941, vol. 2, p. 19.)

(65 ILCS 20/21-43) (from Ch. 24, par. 21-43)
Sec. 21-43. Election and ballot laws to apply where consistent. All election and ballot laws in force in the city of Chicago governing the submission of propositions to a popular vote or applicable thereto and not inconsistent with the provisions of this article shall apply to and govern the submission of any propositions provided for in this article.
(Source: Laws 1941, vol. 2, p. 19.)

(65 ILCS 20/prec. Sec. 21-44 heading)

(65 ILCS 20/21-44) (from Ch. 24, par. 21-44)
Sec. 21-44. "Public utility" defined - Franchise from city council necessary for use of streets or public ways.
The words "public utility" as used in this article shall mean and include all public utilities engaged in the local transportation of passengers for hire, except railroads constituting or used as a part of a trunk line railroad system, and except interurban railroads whose principal business is not that of local transportation of passengers within the city of Chicago. No such public utility shall use or occupy any street or other public way or public place within control of the city of Chicago without a franchise or license from the city council, and any such public utility using or occupying any such street or other public way or public place for the transaction of its business pursuant to any authority other than a franchise or license from the city council, which has not expired, shall cease and desist from using or occupying any such street or other public way or public place unless it shall have obtained a franchise or license from the city council for such use or occupancy.
No such public utility shall continue to use or occupy any street or other public way or public place within control of the city of Chicago after the expiration of its franchise or license from the city council unless the term of such franchise or license shall have been extended prior to its expiration. Any such public utility which shall have subsisting a franchise or license from the city of Chicago to use or occupy any street or other public way or public place within control of the city of Chicago shall have full power and authority to engage in and conduct its business without any further authority or consent from the Illinois Commerce Commission.
(Source: Laws 1941, vol. 2, p. 19.)

(65 ILCS 20/21-45) (from Ch. 24, par. 21-45)
Sec. 21-45. City may require extensions.
The city of Chicago shall have power and authority to require every public utility, as defined in this article, to make additions and extensions to its plant, equipment and property within the city, and from time to time to change the location of its plant, equipment and property in any street or other public way or public place within the control of the city, and to require and authorize any such public utility to make extensions of its service over such additional streets or other public ways or public places within control of the city of Chicago, as the city council may by ordinance determine; and any such public utility which has been so required or authorized by the city council shall have full power and authority to make such additions, extensions and changes of location without further authority or permission from the Illinois Commerce Commission.
(Source: Laws 1941, vol. 2, p. 19.)

(65 ILCS 20/21-46) (from Ch. 24, par. 21-46)
Sec. 21-46. Removal of street car tracks.
The city of Chicago shall have authority to order the removal of any street car tracks upon the streets or other public ways or public places within control of the city of Chicago maintained without lawful authority; to order the removal of any such tracks that are obsolete or unnecessary; to order changes in the grade and in the location of any such tracks; and to order the paving of the areas inside of or adjacent to any such tracks; and if any public utility maintaining such tracks shall fail to remove, change, or relocate the same, or shall fail to pave any area as ordered within such reasonable time as may be fixed in any order of the city, the city shall be authorized to do such work and recover the cost thereof from the public utility by any appropriate action.
(Source: Laws 1941, vol. 2, p. 19.)

(65 ILCS 20/21-47) (from Ch. 24, par. 21-47)
Sec. 21-47. Examination as to compliance.
The city of Chicago shall have power with respect to all public utilities as defined in this article to examine such public utilities and keep informed as to their compliance with the requirements of their franchises and licenses and with any requirement under the provisions of this article.
(Source: Laws 1941, vol. 2, p. 19.)

(65 ILCS 20/21-48) (from Ch. 24, par. 21-48)
Sec. 21-48. Power to city of Chicago exclusive.
No order, decision, rule or regulation heretofore or hereafter made by the State Public Utilities Commission or by the Illinois Commerce Commission, or any department or agency of the State succeeding to any of the powers of the Illinois Commerce Commission, shall interfere with the full exercise of the powers and authority conferred upon the city of Chicago by this article.
(Source: Laws 1941, vol. 2, p. 19.)

(65 ILCS 20/21-49) (from Ch. 24, par. 21-49)
Sec. 21-49. Not to affect Sections 14-101 through 14-110 of The Public Utilities Act. Nothing contained in Sections 21-44 to 21-49, inclusive, shall be construed to affect or repeal in any way the provisions of Sections 14-101 through 14-110 of The Public Utilities Act, and Sections 21-44 to 21-49, inclusive, shall not be effective at any time after the creation and establishment of the Transit Commission under the provisions of Sections 14-101 through 14-110 of The Public Utilities Act.
(Source: P.A. 85-1209.)

(65 ILCS 20/21-50) (from Ch. 24, par. 21-50)
Sec. 21-50. The City of Chicago may establish community based committees which shall consist of community leaders, and such committees shall coordinate all State and federal economic programs except where otherwise prohibited by federal law.
(Source: P.A. 84-1090.)






65 ILCS 25/ - Mayoral Election Validation Act.

(65 ILCS 25/0.01) (from Ch. 24, par. 808d.01)
Sec. 0.01. Short title. This Act may be cited as the Mayoral Election Validation Act.
(Source: P.A. 86-1324.)

(65 ILCS 25/1) (from Ch. 24, par. 808d.1)
Sec. 1.
In any case in which, before the effective date of this Act, a city held an election for mayor, such election is declared to be legal and valid notwithstanding any failure to hold a special run-off election as provided in Section 3-4-4 of the "Illinois Municipal Code" if the election was in other respects in conformity with law.
(Source: P.A. 76-1304.)



65 ILCS 30/ - Village Election Validation Act.

(65 ILCS 30/0.01) (from Ch. 24, par. 808d.10)
Sec. 0.01. Short title. This Act may be cited as the Village Election Validation Act.
(Source: P.A. 86-1324.)

(65 ILCS 30/1) (from Ch. 24, par. 808d.11)
Sec. 1. Whenever prior to the effective date of this Act the managerial form of municipal government, as provided by Article 5 of the Illinois Municipal Code, was adopted by a village which, at the time of such adoption, had the commission form of government as provided in Article 4 of the Illinois Municipal Code, and such village has, since the adoption of the managerial form of municipal government continued to elect a council consisting of a mayor and 4 commissioners, such election and all actions of the council thereunder which are otherwise in substantial compliance with law are validated and the council so elected is fully recognized as the legal corporate authorities of such village.
(Source: Laws 1967, p. 25.)



65 ILCS 35/ - Village Incorporation Validation Act.

(65 ILCS 35/0.01) (from Ch. 24, par. 808d.11m)
Sec. 0.01. Short title. This Act may be cited as the Village Incorporation Validation Act.
(Source: P.A. 86-1324.)

(65 ILCS 35/1) (from Ch. 24, par. 808d.12)
Sec. 1. Whenever the legal voters of any territory have, for at least 20 years preceding the effective date of this Act, elected village officers, who have levied taxes and have performed the functions of and acted as the corporate authorities of a village, and the court records of the incorporation of such territory as a village have been destroyed and the records in the office of the Secretary of State are missing or are incomplete, such territory is declared to be validly organized and incorporated as a village and all the acts taken in reliance upon such organization, including any annexations to such village from the date of organization to the effective date of this Act, are validated.
(Source: Laws 1967, p. 2583.)



65 ILCS 40/ - Town Incorporation Validation Act.

(65 ILCS 40/0.01) (from Ch. 24, par. 808d.12h)
Sec. 0.01. Short title. This Act may be cited as the Town Incorporation Validation Act.
(Source: P.A. 86-1324.)

(65 ILCS 40/1) (from Ch. 24, par. 808d.13)
Sec. 1. Whenever the legal voters of any territory have, for at least 20 years preceding the effective date of this Act, elected town officers, who have levied taxes and have performed the functions of and acted as the corporate authorities of an incorporated town, and the court records of the incorporation of such territory as an incorporated town have been destroyed and the records in the office of the Secretary of State are missing or are incomplete, such territory is declared to be validly organized and incorporated as an incorporated town and all acts taken in reliance upon such organization, including any annexations to such an incorporated town from the date of organization to the effective date of this Act, are validated.
(Source: P.A. 77-349.)

(65 ILCS 40/2) (from Ch. 24, par. 808d.14)
Sec. 2. The president of any incorporated town to which this Act is applicable may certify such fact to the recorder of deeds of the county in which the incorporated town is located. The recorder of deeds shall record this certification and shall immediately transmit the certification to the Secretary of State together with his certificate of recordation. If it appears from the certification and such other supporting evidence as may be required by the Secretary of State that the incorporated town is one which is described by Section 1, the Secretary of State shall file the documents, issue his certificate of approval and enter the incorporated town in the register of municipalities required by Section 2-1-5 of the "Illinois Municipal Code", approved May 29, 1961, as amended.
(Source: P.A. 77-349.)



65 ILCS 45/ - Municipal Tax Validation (1989) Act.

(65 ILCS 45/0.01) (from Ch. 24, par. 1650)
Sec. 0.01. Short title. This Act may be cited as the Municipal Tax Validation (1989) Act.
(Source: P.A. 86-1324.)

(65 ILCS 45/1) (from Ch. 24, par. 1651)
Sec. 1. Where, in any municipality having 15,000 or fewer inhabitants and located in a county having more than 3,000,000 inhabitants, prior to the time this Act becomes effective, the corporate authorities of the municipality adopted an ordinance levying a tax for corporate purposes and filed a certified copy of that ordinance with the county clerk on or before June 1, 1989, that ordinance and any tax levied and extended pursuant thereto are declared to be legal and valid, notwithstanding that the ordinance was not adopted or filed with the county clerk within the time otherwise required by law.
(Source: P.A. 86-330.)



65 ILCS 46/ - Municipal Validation Law of 2002.

Article 5

(65 ILCS 46/Art. 5 heading)

(65 ILCS 46/5-1)
Sec. 5-1. Short title. This Article may be cited as the Municipal Validation of 2002.
(Source: P.A. 92-884, eff. 1-13-03.)

(65 ILCS 46/5-5)
Sec. 5-5. Redevelopment actions; validation. All actions taken before the effective date of this Law by any municipality pursuant to the Tax Increment Allocation Redevelopment Act for purposes of approving a redevelopment plan and redevelopment project, designating a redevelopment project area, and adopting tax increment allocation financing are validated, ratified, and confirmed as valid actions in full force and effect as of the date of adoption of the ordinance of the municipality approving the redevelopment plan and project, notwithstanding that an ordinance designating the redevelopment project area was not adopted on that date and an ordinance adopting tax increment allocation financing was not adopted on that date, provided that, no later than 180 days after the effective date of this Law, the governing body of the municipality adopts an ordinance designating the redevelopment project area and an ordinance adopting tax increment allocation financing for the redevelopment project area.
(Source: P.A. 92-884, eff. 1-13-03.)

(65 ILCS 46/5-10)
Sec. 5-10. Election validation. All actions taken before the effective date of this Law with respect to a public question authorizing the issuance of general obligation bonds of a municipality that was submitted to and approved by the electors of that municipality at the general primary election held on March 19, 2002 and all bonds issued or to be issued by that municipality pursuant to that approval are ratified, validated, and confirmed as lawful actions to authorize the issuance of those bonds and any such bonds shall be lawful, valid, and binding general obligations of that municipality, notwithstanding that the notice of election and the form of public question approved by the electors at that election did not conform to the requirements of applicable law, provided that the notice of election and the public question did set forth the principal amount of the bonds and the capital improvements to be financed by the bonds and that no bond issued by virtue of the approval of the public question shall bear interest at a rate exceeding 7% per annum.
(Source: P.A. 92-884, eff. 1-13-03.)



Article 10

(65 ILCS 46/Art. 10 heading)



Article 99

(65 ILCS 46/Art. 99 heading)

(65 ILCS 46/99-99)
Sec. 99-99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 92-884, eff. 1-13-03.)






65 ILCS 50/ - Municipal Clerk Training Act.

(65 ILCS 50/0.01) (from Ch. 144, par. 61.50)
Sec. 0.01. Short title. This Act may be cited as the Municipal Clerk Training Act.
(Source: P.A. 86-1324.)

(65 ILCS 50/1) (from Ch. 144, par. 61.51)
Sec. 1. The Municipal Clerk Training Institute Committee shall establish a Municipal Clerk Training Institute and designate the number of times each year the program provided for in this Act shall be offered by the Institute. The location or locations within the State at which the program shall be offered each year shall be fixed by the Municipal Clerk Training Institute Committee.
(Source: P.A. 98-1118, eff. 1-1-15.)

(65 ILCS 50/2) (from Ch. 144, par. 61.52)
Sec. 2. There is created the Municipal Clerk Training Institute Committee composed of 5 municipal clerks or deputy clerks, appointed by the Governor as provided herein, and one ex-officio member designated by the governing board of any public college or university in this State at the request of the Executive Board of the Municipal Clerks of Illinois as a representative of public colleges and universities in this State. Each member appointed by the Governor after the effective date of this amendatory Act of 1987 shall be a certified municipal clerk recommended by the Executive Board of the Municipal Clerks of Illinois and serving as a municipal clerk at the time he or she is so recommended and appointed. Each successor of any member appointed to the Committee as a municipal clerk or deputy clerk shall be appointed to serve for a 4 year term expiring on the third Monday in January, or until his or her successor is appointed and qualified. Any vacancy occurring in the office of a Committee member appointed by the Governor, whether by death, resignation or otherwise, shall be filled by appointment by the Governor from a recommendation or recommendations made by the Executive Board of the Municipal Clerks of Illinois, in the same manner as original appointments. A member appointed to fill a vacancy shall serve for the remainder of the unexpired term or until his or her successor is appointed and qualified. In the event the Governor refuses to appoint a municipal clerk or deputy clerk recommended by the Executive Board of the Municipal Clerks of Illinois to either a full term or, in cases of a vacancy, to the remainder of an unexpired term on the Committee, such Executive Board shall promptly recommend one or more additional qualified persons to the Governor for such appointment. The term of the ex-officio member may be designated by the governing board of any public college or university in this State at the request of the Executive Board of the Municipal Clerks of Illinois. The ex-officio member representing the public colleges and universities shall serve in an advisory capacity to the members appointed by the Governor, and such ex-officio member shall serve at the pleasure of the governing board designating them to membership on the Committee. Members of the Committee shall serve without compensation.
(Source: P.A. 98-1118, eff. 1-1-15.)

(65 ILCS 50/3) (from Ch. 144, par. 61.53)
Sec. 3. The Committee shall develop the curriculum for the Municipal Clerk Training Institute and include such subjects and courses as will provide methods for maintaining the services of municipal clerks or deputy clerks at a level consistent with the needs of the municipality and the public. The subjects selected shall include, but are not limited to, a study of the Illinois Municipal Code, parliamentary procedure, office management and the preparation of agendas, minutes and records.
(Source: P.A. 98-1118, eff. 1-1-15.)

(65 ILCS 50/4) (from Ch. 144, par. 61.54)
Sec. 4. Each year, the Institute shall offer (i) a course of at least 5 one-day sessions which may be attended by municipal clerks or deputy clerks who have been newly appointed or elected to office, and (ii) an advanced course each year of at least 2 one-day sessions which may be attended by all municipal clerks or deputy clerks. Attendance at courses offered by the Institute shall be restricted to municipal clerks and their deputies.
(Source: P.A. 98-1118, eff. 1-1-15.)

(65 ILCS 50/5) (from Ch. 144, par. 61.55)
Sec. 5. Each municipality may pay the expenses of its clerk and deputy clerks attending the courses offered by the Institute.
(Source: Laws 1967, p. 1910.)



65 ILCS 55/ - Municipal Federal Grant Tax and Bond Act.

(65 ILCS 55/0.01) (from Ch. 24, par. 808.01)
Sec. 0.01. Short title. This Act may be cited as the Municipal Federal Grant Tax and Bond Act.
(Source: P.A. 86-1324.)

(65 ILCS 55/1) (from Ch. 24, par. 808.1)
Sec. 1. Any city, village or incorporated town which has heretofore entered into an agreement with the Federal government or any agency thereof for the construction, extension, improvement or repair of streets, or of a sewerage system or water system with the aid of a Federal grant, may, for the purpose of raising its portion of the funds necessary for such construction, extension, improvement or repair, provide a special tax or special assessment of the property benefited, and to anticipate the collection of such special tax or special assessment, or any installment thereof, may issue bonds, payable out of such special tax or special assessment, bearing interest at a rate not more than the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, nor less than 3 1/2% per annum.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-4.)

(65 ILCS 55/2) (from Ch. 24, par. 808.2)
Sec. 2. No special tax or special assessment shall be levied or collected except in pursuance of an ordinance passed by the governing body of the city, village or incorporated town, provided, that no special tax or assessment shall be levied or assessed upon any property in an amount in excess of the special benefit which such property shall receive from such project. Such ordinance shall not be deemed conclusive of such benefit, but the question of such benefit and of the amount of the special tax or assessment shall be subject to the review and determination of the court having jurisdiction in the manner hereinafter set forth.
(Source: Laws 1935-36, 1st SS, p. 39.)

(65 ILCS 55/3) (from Ch. 24, par. 808.3)
Sec. 3. Upon the passage of any such ordinance, it shall be the duty of the officer specified therein to file a petition in the circuit court in said county, or, if such city, village or town is situated in more than one county and the proposed improvement lies in more than one county, then in the circuit court in the county in which the major part of the territory to be affected thereby is situated, in the name of such municipality, praying that steps be taken to levy a special assessment for the said improvement in accordance with the provision of the said ordinance. The several circuit courts of this State shall have jurisdiction of any proceedings under this Act. There shall be attached to or filed with such petition, a copy of the said ordinance, certified by the clerk under the corporate seal.
Upon the filing of such petition, the superintendent of special assessments, in cities where such officer is provided for by law, otherwise some competent person appointed by the Mayor and City Council of Cities and the President and Board of Trustees of villages and incorporated towns, shall make a true and impartial assessment of the cost of the said improvement upon the petitioning municipality and the property benefited by such improvement.
(Source: Laws 1965, p. 3376.)

(65 ILCS 55/4) (from Ch. 24, par. 808.4)
Sec. 4. In levying any special assessment or special tax, each lot, block, tract or parcel of land shall be assessed separately, in the same manner as upon assessment for general taxation: Provided, that this requirement shall not apply to the property of railroad companies, or the right of way and franchise of street railway companies, but the same may be described in any manner sufficient to reasonably identify the property intended to be assessed.
(Source: Laws 1935-36, 1st SS, p. 39.)

(65 ILCS 55/5) (from Ch. 24, par. 808.5)
Sec. 5. The assessment roll shall contain a list of all the lots, blocks, tracts and parcels of land assessed for the proposed improvement, the amount assessed against each, the name of the person who paid the taxes on each such parcel during the last preceding calendar year in which taxes were paid, as ascertained upon investigation by the officer making the return, or under his direction, the residence of the person so paying the taxes on each such parcel if the same can on diligent inquiry be found; in case of assessment in installments the amount of each installment shall also be stated; and the officer making such roll shall certify under oath that he verily believes that the amounts assessed against each parcel of property are just and equitable, and do not exceed the benefit which will in each case be derived from said improvement, and that no lot, block, tract or parcel of land has been assessed more than its proportionate share of the cost of said improvement.
Several lots, or parts of land, owned and improved as one parcel may be assessed as one parcel.
Notice shall be given of the nature of the improvement, of the pendency of said proceedings, of the time and place of filing the petition therefor, of the time and place of filing the assessment roll therein, and of the time and place at which application will be made for confirmation of the assessment, the same to be not less than fifteen (15) days after the mailing of such notice. Such notices shall be sent by mail postpaid to each of the said persons paying the taxes on the respective parcels during the last preceding year in which taxes were paid, at his residence as shown in the assessment roll, or, if not shown, then to such person so paying the taxes, directed generally to the city, village or town in which said improvement is proposed to be made.
Such notice shall state the amount assessed to the person to whom the same is directed for the improvement proposed and the total amount of the cost of said improvement to be borne by the municipality. An affidavit shall be filed before the final hearing showing a compliance with the requirements of this section, and also showing that the affiant (either the officer making the said return, or some one acting under his direction) made a careful examination of the collector's books showing the payments of general taxes during the last preceding year in which the taxes were paid thereon, to ascertain the person or persons who last paid the taxes on said respective parcels, and a diligent search for their residences, and that the report correctly states the same as ascertained by the affiant; and said report and affidavit shall be conclusive evidence, for the purpose of said proceeding, of the correctness of the assessment roll in said particulars; but in case the said affidavit shall be found in any respect wilfully false, the person making the same shall be deemed guilty of perjury, and subject to the penalties provided for such offense by the laws of this State.
(Source: Laws 1935-36, 1st SS, p. 39.)

(65 ILCS 55/6) (from Ch. 24, par. 808.6)
Sec. 6. It shall be lawful to provide by the ordinance for any such project, any portion of the cost of which is to be defrayed by special assessment or special taxation, or by ordinance passed at any time before the confirmation of the assessment roll, that the aggregate amount assessed, and each individual assessment be divided into installments not more than ten (10) in number. In all cases such division shall be made so that all installments shall be equal in amount, except that all fractional amounts shall be added to the first installment, so as to leave the remaining installments of the aggregate equal in amount. The first installment shall be due and payable on the second day of January next after the date of the first voucher issued on account of work done, and the second installment one (1) year thereafter, and so on annually until all the installments are paid; and it is the duty of the municipality to file in the office of the clerk of the court in which such assessment was confirmed, a certificate signed by presiding officer, of the date of said first voucher and of the amount thereof, within thirty (30) days after the issuance thereof. All installments shall bear interest as hereinafter provided until paid, at the rate of not to exceed six (6) per centum per annum. Interest on assessments shall begin to run from the date of the first voucher issued on account of work done as aforesaid. The interest on each installment shall be payable as follows: On the second day of January next succeeding the date of the first voucher aforesaid so certified as aforesaid, the interest accrued up to that time on all unpaid installments shall be due and payable and be collected with the installment, and thereafter the interest on all unpaid installments then payable, shall be payable annually and be due and payable at the same time as the installments maturing in such year and be collected therewith. In all cases it shall be the duty of the municipal collectors, as the case may be, whenever payment is made of any installment to collect interest thereon up to the date of such payment whether such payment be made at or after maturity. Any person may at any time pay the whole assessment against any lot, piece or parcel of land, or any installment thereof, with interest as provided herein up to the date of payment.
(Source: Laws 1935-36, 1st SS, p. 39.)

(65 ILCS 55/7) (from Ch. 24, par. 808.7)
Sec. 7. The petitioner shall, in addition to other notices hereinbefore provided for, cause notice to be given, not more than 30 nor less than 15 days in advance of the time at which confirmation of the assessment is sought, by publishing a notice thereof at least twice in one or more newspapers published in the municipality, or, if no newspaper is published therein, then in one or more newspapers with a general circulation within the municipality; except that, in municipalities with less than 500 population in which no newspaper is published, publication may be made by posting a notice in 3 prominent places within the municipality. The notice shall be over the name of the officer levying such assessment, and be substantially as follows:

(65 ILCS 55/8) (from Ch. 24, par. 808.8)
Sec. 8. Any person interested in any real estate to be affected by such assessment, may appear and file objections to such report, by the time mentioned in said notice, or in case of incomplete notice then as specified in the last preceding section, or within such further time as the court may allow, and the court may make such order in regard to the time of filing such objections as may be made in cases at law in regard to filing pleas; but no prior rule need be taken therefor unless directed by the court. As to all lots, blocks, tracts and parcels of land, to the assessment of which objections are not filed within the time aforesaid, or such other time as may be ordered by the court, default may be entered, and the assessment confirmed by the court, notwithstanding objections may be pending and undisposed of as to other property.
(Source: Laws 1935-36, 1st SS, p. 39.)

(65 ILCS 55/9) (from Ch. 24, par. 808.9)
Sec. 9. Upon objection or motion for that purpose, the court in which said proceeding is pending may, in a summary way, inquire whether the officer making the report has omitted any property benefited; also whether or not the assessment, as made and returned, is an equitable and just distribution of the cost of said improvement. The court may either make such corrections or changes, or determine in general the manner in which the same shall be made, and refer the assessment roll to any competent person for revision, correction or alteration in such manner as the court may determine.
(Source: Laws 1935-36, 1st SS, p. 39.)

(65 ILCS 55/10) (from Ch. 24, par. 808.10)
Sec. 10. On the application of the petitioner, at any time after the return day, the court may set down all objections, except the objection that the property of the objector will not be benefited to the amount assessed against it, and that said property is assessed more than its proportionate share of the cost of such improvement, for a hearing at a time to be fixed by the court, and upon such hearing the court shall determine all questions relating to the sufficiency of the proceedings, and of the benefits between the different parcels of property assessed, together with all other questions arising in such proceeding, with the exception aforesaid, and shall thereupon enter an order in accordance with the conclusions it shall reach; but such order shall not be deemed a final disposition of any such questions for the purpose of appeal, unless objectors shall waive further controversy as to the remaining questions upon the record.
(Source: Laws 1935-36, 1st SS, p. 39.)

(65 ILCS 55/11) (from Ch. 24, par. 808.11)
Sec. 11. If it be objected on the part of any property assessed for such improvement, that it will not be benefited thereby to the amount assessed thereon, and that it is assessed more than its proportionate share of the cost of such improvement, and a jury be not waived by agreement of parties, the court shall impanel a jury to try the said issue, and in such case, unless otherwise ordered by the court, all such objections shall be tried and disposed of before a single jury. The assessment roll, as returned by the officer making the same, or as revised and corrected by the court on the hearing of the legal objections, shall be prima facie evidence of the correctness of the amount assessed against each objecting owner but shall not be counted as the testimony of any witness or witnesses in the cause. Such assessment roll may be submitted to the jury and may be taken into the jury room by the jury when it retires to deliberate on its verdict. Either party may introduce such other evidence as may bear upon the said issue or issues. The hearing shall be conducted as in other cases at law, and if it shall appear that the premises of any objector are assessed more than they will be benefited by the said improvement, or more than its proportionate share of the cost of such improvement, the jury shall so find, and shall also find the amount for which such premises ought to be assessed, and judgment shall be rendered accordingly.
(Source: Laws 1935-36, 1st SS, p. 39.)

(65 ILCS 55/12) (from Ch. 24, par. 808.12)
Sec. 12. Wherever, on a hearing by the court, or before a jury, the amount of any assessment shall be reduced or cancelled, so that there shall be a deficiency in the total amount remaining assessed in the proceeding, the court shall have the power, in the same proceeding, to distribute such deficiency upon the other property in the district assessed, in such manner as the court shall find to be just and equitable, not exceeding, however, the amount it will be benefited by said improvement. In case any portion of such deficiency be charged against such property not represented in court, a new notice, of the same nature as the original notice, shall be given in like manner as the original notice, to show the cause why the assessment, as thus increased, should not be confirmed, and the owners of or parties interested in such property shall have the right to object in the same form and with the same effect as in case of the original assessment, and the court shall have the same power to dispose thereof.
(Source: Laws 1935-36, 1st SS, p. 39.)

(65 ILCS 55/13) (from Ch. 24, par. 808.13)
Sec. 13. The hearing in all the cases arising under this Act shall have precedence over all other cases in any court where the same shall be brought, except criminal cases, or other cases in which the public is a moving party.
The court before which any such proceedings may be pending shall have authority to modify, alter, change, annul or confirm any assessment returned as aforesaid, in addition to the authority already conferred upon it, and may take all such proceedings, and make all such orders, as may be necessary to such improvement, according to the principles of this Act, and may from time to time, as may be necessary, continue the application for that purpose, as to the whole or any part of the premises.
(Source: Laws 1935-36, 1st SS, p. 3376.)

(65 ILCS 55/14) (from Ch. 24, par. 808.14)
Sec. 14. In case of a special assessment or a special tax levied to be paid by installments, under the provisions of this Act, the order of confirmation that shall be entered upon the return of the assessment roll shall apply to all of the installments thereof, and may be entered in one order.
(Source: Laws 1935-36, 1st SS, p. 39.)

(65 ILCS 55/15) (from Ch. 24, par. 808.15)
Sec. 15. The judgments of the court shall be final as to all the issues involved, and the proceedings in the cause shall be subject to review by appeal as in other civil cases: Provided, however, that by mutual consent the same may be vacated or modified notwithstanding the expiration of 30 days from the rendition of such judgment, except as provided in this Act.
Such judgments shall have the effect of several judgments as to each tract or parcel of land assessed, and no appeal from any such judgment shall invalidate or delay the judgments, except as to the property concerning which the appeal is taken.
Such judgment shall be liens on behalf of the municipality making the improvement, for the payment of which the special tax or special assessment is levied, on the property assessed from the date thereof, to the same extent and of equal force and validity as a lien for the general taxes until such judgments are paid or the property against which any such judgment is entered is sold to pay the same.
The municipality on behalf of which such lien is created may sell and assign the same and either the municipality or the assignees of such judgment lien may at any time in its or his own name, file a complaint to foreclose the lien in the same manner that foreclosures are by law permitted in case of delinquent general taxes: Provided, however, that no forfeiture of the property sought to be foreclosed shall have been had as a prerequisite to such foreclosure.
(Source: P.A. 79-1361.)

(65 ILCS 55/16) (from Ch. 24, par. 808.16)
Sec. 16. If from any cause any city, village or town shall fail to collect the whole or any portion of any special assessment or special tax which may be levied, which shall not be canceled or set aside by the order of any court, the city council or board of trustees may, at any time within five years after the confirmation of the original assessment, direct a new assessment to be made upon the delinquent property for the amount of such deficiency and interest thereon from the date of such original assessment, which assessment shall be made, as nearly as may be, in the same manner as is herein prescribed for the first assessment. In all cases where partial payments shall have been made on such former assessments, they shall be credited or allowed on the new assessment to the property for which they were made, so that the assessment shall be equal and impartial in its results. If such new assessment prove insufficient, either in whole or in part, the city council or board of trustees may, at any time within said period of five years, order a third to be levied, and so on in the same manner and for the same purpose; and it shall constitute no legal objection to such assessment that the property may have changed hands, or been encumbered subsequent to the date of the original assessment.
(Source: Laws 1935-36, 1st SS, p. 39.)

(65 ILCS 55/17) (from Ch. 24, par. 808.17)
Sec. 17. Within 30 days after the filing of the report of the amount and date of the first voucher issued on account of work done, as provided in this Act, the clerk of the court in which such judgment is rendered shall certify the assessment roll and judgment, to the officer of such city, village or town, authorized to collect such special assessment; or, if there has been an appeal taken on any part of such judgment, then he shall certify such part of the judgment as is not included in such appeal, and such certification shall be filed by the officer receiving the same in his office. With such assessment roll and judgment the clerk of such court shall also issue a warrant for the collection of such assessment. The court shall have power to recall such warrants as to all or any of the property affected at any time before payment or sale, in case the proceedings be abandoned by the petitioner or the judgment be vacated or modified in a material respect as hereinbefore provided, but not otherwise.
(Source: Laws 1965, p. 3376.)

(65 ILCS 55/18) (from Ch. 24, par. 808.18)
Sec. 18. Should an appeal be taken on any part of such judgment, and the municipality elect to proceed with the improvement, the clerk shall certify such appealed portion, from time to time, in the manner above mentioned, as the judgment is rendered thereon, and the warrant accompanying such certificate in each case shall be authority for the collection of so much of such assessment as shall be included in the portion of the roll thereto attached. The warrant in all cases of assessment, under this Act, shall contain a copy of such certificate of the judgment describing lots, blocks, tracts and parcels of land assessed so far as they shall be contained in the portion of the roll so certified, and the respective amount assessed on each lot, block, tract or parcel of land, and shall be delivered to the officer authorized to collect such special assessment. The collector having a warrant for any assessment levied to be paid by installments may receive any or all of the installments of such assessment, but if in part only, then in their order.
(Source: P.A. 76-1408.)

(65 ILCS 55/19) (from Ch. 24, par. 808.19)
Sec. 19. The collector receiving such warrant shall give notice thereof by publishing a notice at least twice, not more than 30 nor less than 15 days in advance, in one or more newspapers published in the municipality, or, if no newspaper is published therein, then in one or more newspapers with a general circulation within the municipality; except that, in municipalities with less than 500 population in which no newspaper is published, publication may be made by posting a notice in 3 prominent places within the municipality. Such notice may be substantially in the following form:

(65 ILCS 55/20) (from Ch. 24, par. 808.20)
Sec. 20. Sections 9-2-80 through 9-2-96 and Section 9-2-98 of the "Illinois Municipal Code", approved May 29, 1961, as amended, are incorporated into and made part of this Act.
(Source: P.A. 76-830.)

(65 ILCS 55/21) (from Ch. 24, par. 808.21)
Sec. 21. The general revenue laws of this State in reference to proceedings to recover judgment for delinquent taxes, the sale of property thereon, the execution of certificates of sale and deeds thereon, the force and effect of such sales and deeds, and all other laws in relation to the enforcement and collection of taxes, and redemption from tax sales, except as herein otherwise provided, shall be applicable to proceedings to collect such special assessment and special taxes.
(Source: Laws 1935-36, 1st SS, p. 39.)

(65 ILCS 55/22) (from Ch. 24, par. 808.22)
Sec. 22. For the purpose of anticipating the collection of any special tax or special assessment or any installment thereof, it shall be lawful for such city, village or town, to issue bonds, payable out of said special tax, or special assessment, or installment thereof, bearing interest at a rate not more than the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, nor less than 4% per annum, payable annually and signed by such officers as may be by ordinance prescribed; and bonds shall be issued in sums of $100, or some multiple thereof, and shall be dated and draw interest from the date of the issuing of the same. Each bond, if payable out of any installment, shall state on its face out of which installment it is payable, and shall state, by number or other designation, the assessment to which such installment belongs. The principal of such bonds shall not exceed, in the aggregate, the amount of such deferred installments, and shall be divided into as many series as there are deferred installments: Provided, nothing herein contained shall be construed to prevent the payment of any voucher or bond out of an installment having a surplus to its credit, other than the one against which the same is issued. The intent and meaning thereof being that in case from any cause the installment against which such bond or voucher is drawn has not sufficient money to the credit thereof to pay the same, the entire amount of the assessment or any installment thereof may be applied toward the payment of any such vouchers or bonds issued against the assessment. Each series shall become due at some time in the year in which the corresponding installment will mature, such date to conform, as nearly as may be, to the time when such installment will be actually collected, such time to be estimated and determined by the municipal officers issuing such bonds: Provided, also, that it shall be lawful to provide in the case of any one or more of the bonds in any series, that such bond or bonds shall not become due until some subsequent date, not later than the 31st day of December next succeeding the January in which the installment against which such series is issued shall become due and payable. Such bonds may be in the following form:
State of Illinois,)
) ss.
County of ........)

$.........

Series No. ..........

Bond No. ..........

.......... of ..........

(65 ILCS 55/23) (from Ch. 24, par. 808.23)
Sec. 23. Payment for any improvement done or performed under the provisions of this Act, to be paid for out of any special assessment or special tax levied in installments, as herein provided, may be made in the bonds herein provided for. If such first installment is not collected when payments fall due, vouchers therefor may be issued, payable out of the first installment when collected. Such vouchers shall bear interest at a rate not more than six per centum per annum nor less than four per centum per annum, payable annually, and shall be signed by such officers as may be by ordinance prescribed.
(Source: Laws 1935-36, 1st SS, p. 39.)

(65 ILCS 55/24) (from Ch. 24, par. 808.24)
Sec. 24. Any property owner, or his agent, may pay his assessment wholly or in part, either before or after the same is due, and whether or not the assessment has been withdrawn from collection or the property assessed has been sold to any municipality or forfeited to the State for the non-payment of such assessment, with the bonds or vouchers heretofore or hereafter issued under this Act on account of such assessment, applying, however, the bonds and vouchers of each series only to the payment of the installments to which they relate. In making such payments, such vouchers and bonds shall be taken at their par value and interest accrued to the date of making such payment. All vouchers and bonds received in payment of such assessment shall be cancelled by the officer receiving the same, as of the date of their receipt, and deposited with the treasurer of the said town or village or the City Comptroller of the City issuing the same. Provided, however, that when the amount of the assessment is less than that of the bond or voucher, the officer receiving the same shall issue a receipt for the balance which shall entitle the owner to the same rights, except as to negotiability, as if the receipt were the original bond or voucher in the amount of the balance.
Any such endorsement on any such bond or voucher shall be made by writing or stamping across the face thereof the words "Payments upon this bond (or voucher) are listed upon the back".
(Source: Laws 1943, vol. 1, p. 422.)

(65 ILCS 55/25) (from Ch. 24, par. 808.25)
Sec. 25. No person or persons accepting the vouchers or bonds as provided herein shall have any claim or lien upon the city, town or village in any event for the payment of such vouchers or bonds or the interest thereon, except from the collections of the assessment against which said vouchers or bonds are issued, but the municipality shall not, nevertheless, be in any way liable to the holders of said vouchers or bonds in case of failure to collect the same, but shall, with all reasonable diligence, so far as it can legally do so, cause a valid special assessment or assessments, special tax or taxes, as the case may be, to be levied and collected, to pay said bonds and vouchers, until all bonds and vouchers shall be fully paid. Any holder of vouchers or bonds, or their assigns, shall be entitled to summary relief by way of mandamus or injunction to enforce the provisions hereof.
(Source: Laws 1935-36, 1st SS, p. 39.)



65 ILCS 60/ - Delinquent Special Assessment Act.

(65 ILCS 60/0.01) (from Ch. 24, par. 808.37h)
Sec. 0.01. Short title. This Act may be cited as the Delinquent Special Assessment Act.
(Source: P.A. 86-1324.)

(65 ILCS 60/1) (from Ch. 24, par. 808.38)
Sec. 1. The provisions of this Act shall apply in any city, village or incorporated town of less than 500,000 inhabitants which adopts it by ordinance: Provided that no such ordinance may be enacted until the council or board of trustees of the city, village or incorporated town has made a survey and has determined as a result of the survey that the payment in full of the principal and interest on special assessment bonds will not be prevented by the adoption of this Act. The facts disclosed by the survey, the manner of conducting the same, and the determination resulting therefrom shall be entered in the minutes of the meeting of the council or board of trustees at which this Act is adopted. The ordinance may provide either for the remission of all penalties, interest and costs, other than advertising costs, on delinquent special assessments, or for the remission of penalties, interest and costs, other than advertising costs, accruing after the maturity date of bonds issued to finance the improvement.
Any owner of real estate on which there is any amount of past due special assessments as of July 1, 1947, may, on or before June 1, 1948, petition the officer authorized to collect the special assessments, describing the tract or tracts of land to which the petitioner desires to have the benefits of this Act apply and in such petition shall stipulate a day, not later than 90 days after the filing thereof, on or before which he will pay the full amount due as determined under this Act. Prior to the day stipulated for payment, the land shall not be offered for sale on account of failure to pay any of the items mentioned in the petition or which will be remitted if payment is made as stipulated.
(Source: Laws 1947, p. 600.)

(65 ILCS 60/2) (from Ch. 24, par. 808.39)
Sec. 2. Upon receipt of the petition, the collector shall determine the amount of past due special assessments on the land described in the petition, together with advertising costs and all penalties, interest and costs not remitted by ordinance as of the payment date stipulated therein, but not including such penalties, interest and costs as may be remitted under the ordinance.
(Source: Laws 1947, p. 600.)

(65 ILCS 60/3) (from Ch. 24, par. 808.40)
Sec. 3. The proper collector shall handle all matters covered by this Act. He shall keep a separate record of each tract of land for which payments are made, and, upon receiving the stipulated payment, he shall issue a receipt therefor, showing that the past due special assessments on the particular tract of land described, together with advertising costs and all penalties, interest and costs not remitted under the ordinance, have been paid, but that remitted penalties, interest and costs accrued thereon have not been paid.
(Source: Laws 1947, p. 600.)

(65 ILCS 60/4) (from Ch. 24, par. 808.41)
Sec. 4. At any time after the effective date of this Act the State's Attorney of each county may petition the circuit court for judgment against all tracts of land described in petitions filed under Section 1 of this Act, wherein shall be set out a description of each tract, together with the names of the owners or grantees of owners, mediate or immediate, thereof, and the court shall set the same for hearing on a day not less than 30 days thereafter. The clerk of the court shall cause notice thereof by publication to be made in a newspaper published in the county, once in each week for 2 successive weeks, the first publication thereof to be made not less than 20 days before the day upon which the petition is set for hearing. The notice shall declare that the State's Attorney will apply to the circuit court on the day specified therein for judgment against such tract or tracts of land for all delinquent special assessments and the penalties, interest and costs thereon, and for an order to sell such tract or tracts for the satisfaction thereof. Upon the day specified for the entry of judgment, or upon such subsequent day as the court may at that time fix, the court shall hear evidence upon the issues presented in the petition, and if it appears that the owner of any such real estate, or his or her grantee, mediate or immediate, has made payment as agreed to be made in the petition filed by such owner, as provided in Sections 1 and 2 of this Act, he shall enter an order relieving the original owner, his or her grantee or subsequent grantees, of the payment of sums alleged to be due for the delinquent special assessments and the penalties, interest and cost thereon, and divesting the tract or tracts of the lien thereof. If, however, it appears that the delinquent special assessment against any tract, together with unremitted penalties, interest and costs thereon, have not been paid as provided in this Act, judgment shall be rendered against the same for all delinquent special assessments and penalties, interest and costs thereon, and the amount thereof shall be entered on the Tax Judgment, Sale, Redemption and Forfeiture records of the county. The judgment shall be enforceable in the manner provided for the enforcement of judgments in the Property Tax Code.
The city, village or incorporated town in whose behalf judgment is sought shall, upon presentation of a statement of the expense incurred by the clerk of the court in causing the notice to be published, reimburse the clerk for his expense.
(Source: P.A. 88-670, eff. 12-2-94.)

(65 ILCS 60/5) (from Ch. 24, par. 808.42)
Sec. 5. When and if the taxpayer fails to pay the past due special assessments and the unremitted penalties, interest and costs in accordance with the provisions of this Act, he shall not receive the benefits of this Act.
(Source: Laws 1947, p. 600.)

(65 ILCS 60/6) (from Ch. 24, par. 808.43)
Sec. 6. The benefits of this Act shall apply to any grantee or subsequent owner of the tract or tracts of land described in the petition or petitions referred to in Sections 1 and 2 of this Act.
(Source: Laws 1947, p. 600.)



65 ILCS 65/ - Chicago Delinquent Special Assessment Act.

(65 ILCS 65/1) (from Ch. 24, par. 866g1)
Sec. 1. The provisions of this Act shall apply in any city, village or incorporated town of less than 500,000 inhabitants which adopts it by ordinance: Provided that no such ordinance may be enacted until the council or board of trustees of the city, village or incorporated town has made a survey and has determined as a result of the survey that the payment in full of the principal and interest on special assessment bonds will not be prevented by the adoption of this Act. The facts disclosed by the survey, the manner of conducting the same, and the determination resulting therefrom shall be entered in the minutes of the meeting of the council or board of trustees at which this Act is adopted. The ordinance may provide either for the remission of all penalties, interest and costs, other than advertising costs, on delinquent special assessments, or for the remission of penalties, interest and costs, other than advertising costs, accruing after the maturity date of bonds issued to finance the improvement.
Any owner of real estate on which there is any amount of past due special assessments as of July 1, 1949, may, on or before June 1, 1950, petition the officer authorized to collect the special assessments, describing the tract or tracts of land to which the petitioner desires to have the benefits of this Act apply and in such petition shall stipulate a day, not later than 90 days after the filing thereof, on or before which he will pay the full amount due as determined under this Act. Prior to the day stipulated for payment, the land shall not be offered for sale on account of failure to pay any of the items mentioned in the petition or which will be remitted if payment is made as stipulated.
(Source: Laws 1949, p. 1281.)

(65 ILCS 65/2) (from Ch. 24, par. 866g2)
Sec. 2. Upon receipt of the petition, the collector shall determine the amount of past due special assessments on the land described in the petition, together with advertising costs and all penalties, interest and costs not remitted by ordinance as of the payment date stipulated therein, but not including such penalties, interest and costs as may be remitted under the ordinance.
(Source: Laws 1949, p. 1281.)

(65 ILCS 65/3) (from Ch. 24, par. 866g3)
Sec. 3. The proper collector shall handle all matters covered by this Act. He shall keep a separate record of each tract of land for which payments are made, and, upon receiving the stipulated payment, he shall issue a receipt therefor, showing that the past due special assessments on the particular tract of land described, together with advertising costs and all penalties, interest and costs not remitted under the ordinance, have been paid, but that remitted penalties, interest and costs accrued thereon have not been paid.
(Source: Laws 1949, p. 1281.)

(65 ILCS 65/4) (from Ch. 24, par. 866g4)
Sec. 4. At any time after the effective date of this Act the State's Attorney of each county may petition the circuit court for judgment against all tracts of land described in petitions filed under Section 1 of this Act, wherein shall be set out a description of each tract, together with the names of the owners or grantees of owners, mediate or immediate, thereof, and the court shall set the same for hearing on a day not less than 30 days thereafter. The clerk of the court shall cause notice thereof by publication to be made in a newspaper published in the county, once in each week or 2 successive weeks, the first publication thereof to be made not less than 20 days before the day upon which the petition is set for hearing. The notice shall declare that the State's Attorney will apply to the circuit court on the day specified therein for judgment against such tract or tracts of land for all delinquent special assessments and the penalties, interest and costs therein, and for an order to sell such tract or tracts for the satisfaction thereof. Upon the day specified for the entry of judgment or upon such subsequent day as the court may at that time fix, the court shall hear evidence upon the issues presented in the petition, and if it appears that the owner of any such real estate, or his or her grantee, mediate or immediate, has made payment as agreed to be made in the petition filed by such owner, as provided in Sections 1 and 2 of this Act, he or she shall enter an order relieving the original owner, his or her grantee, or subsequent grantees, of the payment of sums alleged to be due for the delinquent special assessments and the penalties, interest and cost thereon, and divesting the tract or tracts of the lien thereof. If, however, it appears that the delinquent special assessment against any tract, together with unremitted penalties, interest and costs thereon, have not been paid as provided in this Act, judgment shall be rendered against the same for all delinquent special assessments and penalties, interest, and costs thereon, and the amount thereof shall be entered on the Tax Judgment, Sale, Redemption and Forfeiture records of the county. The judgment shall be enforceable in the manner provided for the enforcements of judgments in the Property Tax Code.
The city, village or incorporated town in whose behalf judgment is sought shall, upon presentation of a statement of the expense incurred by the clerk of the court in causing the notice to be published, reimburse the clerk for his or her expense.
(Source: P.A. 88-670, eff. 12-2-94.)

(65 ILCS 65/5) (from Ch. 24, par. 866g5)
Sec. 5. When and if the taxpayer fails to pay the past due special assessments and the unremitted penalties, interest and costs in accordance with the provisions of this Act, he shall not receive the benefits of this Act.
(Source: Laws 1949, p. 1281.)

(65 ILCS 65/6) (from Ch. 24, par. 866g6)
Sec. 6. The benefits of this Act shall apply to any grantee or subsequent owner of the tract or tracts of land described in the petition or petitions referred to in Sections 1 and 2 of this Act.
(Source: Laws 1949, p. 1281.)

(65 ILCS 65/7) (from Ch. 24, par. 866g7)
Sec. 7. Short title. This Act may be cited as the Chicago Delinquent Special Assessment Act.
(Source: P.A. 86-1324.)



65 ILCS 70/ - General Assistance Tax Act.

(65 ILCS 70/0.01) (from Ch. 107, par. 36.9)
Sec. 0.01. Short title. This Act may be cited as the General Assistance Tax Act.
(Source: P.A. 86-1324.)

(65 ILCS 70/1) (from Ch. 107, par. 36a)
Sec. 1. The president and board of trustees of any incorporated town which has superseded a civil township shall levy and collect annually a tax not to exceed .10 per cent of the value, as equalized or assessed by the Department of Revenue, of all the taxable property, subject to taxation, in the town for the purpose of providing general assistance to needy persons lawfully resident therein. The tax shall be in addition to all other taxes now or hereafter authorized to be levied by the town.
Such tax shall not exceed the amount needed in the town for said purpose, and all moneys received from such tax shall be paid into a special fund in the town treasury and used only for the purpose for which it is levied and for the payment of warrants issued against and in anticipation of the tax and accrued interest thereon, and for the payment of costs of administering general assistance.
Upon the filing in the office of the County Clerk of a properly certified copy of any ordinance levying any such tax, the county clerk shall extend the tax upon the book or books of the collector, or collectors, of the town, in the manner now or hereafter provided for the extension and collection of other taxes for the town.
Where, prior to August 4, 1949, any such incorporated town has levied a tax for the relief and support of poor and indigent persons lawfully resident therein, such tax shall be deemed a tax for general assistance as herein authorized and as defined by "The Illinois Public Aid Code", approved April 11, 1967, and may be validly expended for that purpose.
(Source: P.A. 81-1509.)



65 ILCS 75/ - Senior Citizen Property Tax Refund Act.

(65 ILCS 75/0.01) (from Ch. 24, par. 1500)
Sec. 0.01. Short title. This Act may be cited as the Senior Citizen Property Tax Refund Act.
(Source: P.A. 86-1324.)

(65 ILCS 75/1) (from Ch. 24, par. 1501)
Sec. 1. Any city, village or incorporated town may by resolution or ordinance refund any portion of real property taxes levied by and collected for such city, village or incorporated town on a parcel or tract of real property that is residential property occupied by the owner or owners thereof as their principal dwelling place, the owner of which meets the following qualifications in the year for which the taxes are levied and collected and the refund is claimed:
(a) is 65 years of age or older;
(b) paid the real property taxes on such property;
(c) occupied the dwelling on such property for more than 6 months; and
(d) did not rent or lease any portions of the dwelling or real property to another person or persons.
If such real property is owned by more than one person, at least one of such owners shall be 65 years of age or older and no other co-owner shall be less than 60 years of age. Any city, village or incorporated town adopting a resolution or ordinance pursuant to this Act shall specify in such resolution or ordinance the amount, manner, date and eligibility requirements of such refund.
(Source: P.A. 82-644.)



65 ILCS 80/ - Municipal Tax Compliance Act.

(65 ILCS 80/1) (from Ch. 24, par. 1551)
Sec. 1. This Act shall be known and may be cited as "Municipal Tax Compliance Act".
(Source: P.A. 84-1429.)

(65 ILCS 80/2) (from Ch. 24, par. 1552)
Sec. 2. If any municipality which is a home rule unit, pursuant to a valid exercise of its home rule powers, by ordinance imposes a tax upon the privilege of use and occupancy of a hotel or motel room within a municipality, any public institution of higher education within such municipality which operates a hotel or motel within such municipality and charges rental for the occupancy of rooms in such hotel or motel shall be subject to and comply with the terms of such ordinance, unless such ordinance provides otherwise. Nothing in this Act shall be construed to provide any limitation on the power of any home rule unit to impose and collect any such tax.
(Source: P.A. 84-1429.)

(65 ILCS 80/3) (from Ch. 24, par. 1553)
Sec. 3. Nothing herein shall be construed to authorize imposition of any tax by municipalities on the rental of living quarters in dormitories; on the provision of room and board in dormitories; on the rental of rooms in student unions or student centers, leased or operated by such institutions, to permanent residents thereof; on parking spaces furnished and provided by any public institution of higher education; on university-sponsored performances and university-sponsored athletic contests. Nothing in this Act shall be deemed or construed to require any such institution to collect or remit any tax to any municipality in connection therewith.
(Source: P.A. 84-1429.)

(65 ILCS 80/4) (from Ch. 24, par. 1554)
Sec. 4. As used in this Act, except when the context otherwise requires:
(a) "Public institution of higher education" means the University of Illinois; Southern Illinois University; Chicago State University; Eastern Illinois University; Governors State University; Illinois State University; Northeastern Illinois University; Northern Illinois University; Western Illinois University; the public community colleges of the State and any other public universities, colleges and community colleges now or hereafter established or authorized by law.
(b) "Hotel", "operator", "occupancy", "room" or "rooms", "permanent resident" and "rental" each shall have the respective meanings ascribed thereto by Section 2 of The Hotel Operator's Occupation Tax Act, except that the term "hotel" shall also include dormitories, student unions and student centers owned, leased or operated by public institutions of higher education.
(c) "Parking spaces" means spaces provided and furnished for persons to park motor vehicles with or without a charge by a public institution of higher education under the control of such public institution of higher education.
(d) "Student performances" means theatricals, shows, motion picture shows, or live performances when such theatricals, shows, motion picture shows or live performances are sponsored by a public institution of higher education or a student organization recognized by a public institution of higher education or in which students enrolled in a public institution of higher education constitute more than 50% of the performers. Student performances shall not include performances which take place within the physical boundaries of a public institution of higher education and are sponsored in whole or in part by any individual or business entity which is not a student, a public institution of higher education, a recognized student organization or an employee of said public institution of higher education or where an individual or business entity rents or leases a building owned by a public institution of higher education for the purpose of the staging of such a performance.
(e) "Student athletic contests" means any athletic contest sanctioned and performed under the auspices of the National Collegiate Athletic Association or the National Association of Intercollegiate Athletics or any athletic contest sanctioned or performed under the auspices of a public institution of higher education as defined herein.
(Source: P.A. 89-4, eff. 1-1-96.)



65 ILCS 85/ - Municipal Electric Refunding Revenue Bond Act.

(65 ILCS 85/0.01) (from Ch. 111 2/3, par. 110)
Sec. 0.01. Short title. This Act may be cited as the Municipal Electric Refunding Revenue Bond Act.
(Source: P.A. 86-1324.)

(65 ILCS 85/1) (from Ch. 111 2/3, par. 110.1)
Sec. 1. Without submitting the question to the legal voters thereof for approval the corporate authorities of any city, village or incorporated town having a population of less than five hundred thousand (500,000), may, by ordinance, authorize the issue of refunding revenue bonds payable solely from the revenues of a municipally owned electric light plant and system to refund the principal of its outstanding revenue bonds, public utility certificates, certificates of indebtedness, electric light plant and system certificates of indebtedness, revenue notes or any other securities prior to their maturity and the principal of any such securities that have matured and which remain outstanding and issued under the provisions of any laws of this State and which by their terms are payable solely from the revenues of a municipally owned electric light plant and system.
The refunding revenue bonds may be made registerable as to principal and may bear interest at a rate not to exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, payable at such time and at such places as may be provided for in the ordinance authorizing the issuance thereof.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-4.)

(65 ILCS 85/2) (from Ch. 111 2/3, par. 110.2)
Sec. 2. The ordinance authorizing such refunding revenue bonds shall prescribe all the details thereof and such bonds shall be in such form and denomination, payable at such places, bear such date and be executed by such officials as may be provided in such bond ordinance. Such refunding revenue bonds shall mature within not to exceed 40 years from their date, and may be made callable on any interest payment date at a price of par and accrued interest or at a premium, after notice shall be given by publication or otherwise at any time or times and in the manner as may be provided for in the bond ordinance.
Such ordinance may contain such covenants and restrictions upon the issuance of additional refunding revenue bonds, or revenue bonds for improvements and extensions to such utility as may be deemed necessary or advisable for the assurance of the payment of the refunding revenue bonds thereby authorized; such bonds shall be payable solely from the revenues derived from such municipally owned utility and such bonds shall not, in any event, constitute an indebtedness of such city, village or incorporated town within the meaning of any constitutional provision or any constitutional or statutory limitation and it shall be plainly stated on the face of each bond that it does not constitute an indebtedness of such city, village or incorporated town within any constitutional or statutory provision or limitation.
The validity of any refunding revenue bonds shall remain unimpaired, although one or more of the officials executing the same shall cease to be such officer or officers before delivery thereof, and such bonds shall have all the qualities of negotiable instruments under the Law Merchant and the Negotiable Instruments Law.
(Source: Laws 1959, p. 109.)

(65 ILCS 85/3) (from Ch. 111 2/3, par. 110.3)
Sec. 3. If any revenue securities which are to be refunded are secured by an indenture of mortgage or deed of trust, such indenture of mortgage or deed of trust shall be properly released of record.
(Source: Laws 1941, vol. 1, p. 383.)

(65 ILCS 85/4) (from Ch. 111 2/3, par. 110.4)
Sec. 4. Whenever refunding revenue bonds are issued under this Act, sufficient revenues received from the operation of such municipally owned utility shall be set aside as collected and be deposited in a separate fund which shall be used only in paying the cost of operation and maintenance of such utility and provide an adequate depreciation fund, and pay the principal of and interest upon the refunding revenue bonds issued under the provisions of this Act that are payable by their terms only from such revenues.
(Source: Laws 1941, vol. 1, p. 383.)

(65 ILCS 85/5) (from Ch. 111 2/3, par. 110.5)
Sec. 5. Rates charged for service and the use of such utility shall be sufficient at all times to pay the cost of operation and maintenance, provide an adequate depreciation fund and pay the principal of and interest upon all revenue bonds which by their terms are payable solely from the revenues derived from the operation of such utility. Any holder of a bond or bonds, or of any of the coupons of any bond or bonds of a city, village or incorporated town issued under the provisions of this Act may in any civil action, mandamus, injunction or other proceeding, enforce and compel performance of all duties required by this Act, including the maintaining and collecting of sufficient rates for that purpose and the application of income and revenue thereof.
(Source: P.A. 83-345.)

(65 ILCS 85/6) (from Ch. 111 2/3, par. 110.6)
Sec. 6. Within thirty days after any ordinance providing for the issuance of refunding revenue bonds has been passed, it shall be published once in a newspaper published and having general circulation in such city, village or incorporated town, or if there be no newspaper published in such city, village or incorporated town, then by posting in at least three of the most public places in such city, village or incorporated town, and such ordinance shall not become effective until ten days after its publication or posting, as the case may be.
(Source: P.A. 97-146, eff. 1-1-12.)

(65 ILCS 85/7) (from Ch. 111 2/3, par. 110.7)
Sec. 7. Such refunding revenue bonds may be exchanged on the basis of par for par for the securities to be refunded, or such bonds may be sold at not less than their par value and accrued interest and the proceeds received shall be used to pay the securities which are to be refunded thereby; provided, that in any case where the outstanding security holders are willing to accept any sum amounting to less than the total of the principal and accrued interest on any such outstanding securities such refunding bonds may be sold at a price which will cost the municipality not to exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, computed to maturity according to the standard tables of bond values.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-4.)

(65 ILCS 85/8) (from Ch. 111 2/3, par. 110.8)
Sec. 8. The corporate authorities of any such city, village or incorporated town are authorized to take any action that may be necessary to inform owners of outstanding securities regarding the financial condition of the fund out of which such securities are payable and the necessity of refunding the same and readjusting the maturities thereof and such corporate authorities may enter into any agreements required to prepare and carry out any refunding plan, and without previous appropriation therefor under any law may incur and pay expenditures that may be necessary in order to accomplish the refunding of such securities.
(Source: Laws 1941, vol. 1, p. 383.)

(65 ILCS 85/9) (from Ch. 111 2/3, par. 110.9)
Sec. 9. This Act shall constitute complete authority for issuing refunding revenue bonds as herein provided without reference to any other laws and shall be construed as conferring powers in addition to but not in limitation of powers granted under other existing laws.
(Source: Laws 1941, vol. 1, p. 383.)



65 ILCS 90/ - Municipal Wastewater Disposal Zones Act.

(65 ILCS 90/0.01) (from Ch. 24, par. 1400)
Sec. 0.01. Short title. This Act may be cited as the Municipal Wastewater Disposal Zones Act.
(Source: P.A. 86-1324.)

(65 ILCS 90/1) (from Ch. 24, par. 1401)
Sec. 1. When used in this Act,
"Corporate authorities" means the governing authority of a municipality.
"On-site wastewater disposal system" means any of several works, facilities, devices, or other mechanisms used to collect, treat, reclaim, or dispose of wastewater on, or immediately adjacent to, the property from which the wastewater is disposed.
"Zone" means an on-site wastewater disposal zone formed pursuant to this Act.
"Real property" means both land and improvements to land which is located within the zone.
"Wastewater" means sewage, industrial waste or other waste, or any combination of these, whether treated or untreated plus any admixed land run-off.
"Municipality" means the city, village or incorporated town forming a zone.
(Source: P.A. 80-1371.)

(65 ILCS 90/2) (from Ch. 24, par. 1402)
Sec. 2. The corporate authorities of any city, village or incorporated town may form on-site wastewater disposal zones to protect the public health, to prevent and abate nuisances, to protect existing and future beneficial water use, to achieve compliance with regulations of the Pollution Control Board and to achieve compliance with any other statutes or requirements regarding public health or environmental protection. Whenever an on-site wastewater disposal zone has been formed pursuant to this Act, the municipality shall have the powers set forth in this Act, which powers shall be in addition to any other powers provided by law.
(Source: P.A. 80-1371.)

(65 ILCS 90/3) (from Ch. 24, par. 1403)
Sec. 3. An on-site wastewater disposal zone may be formed for the following purposes:
(a) to collect, treat, reclaim, or dispose of wastewater;
(b) to acquire, design, own, construct, install, operate, monitor, regulate, inspect, rehabilitate, modify and maintain existing and new on-site wastewater disposal systems, within the zone in a manner which will promote environmental quality, prevent the pollution, waste, and contamination of water, abate nuisances, and protect public health;
(c) to conduct investigations, make analyses, and monitor conditions with regard to water quality within the zone;
(d) to apply for, obtain and utilize federal and State funds for any of the purposes specified in this Act;
(e) to adopt and enforce reasonable rules and regulations necessary to implement the purposes of the zone. Such rules and regulations may be adopted only after the corporate authorities conduct a public hearing after giving public notice in a newspaper of general circulation within the municipality;
(f) to contract for the exercise of any of the aforementioned powers even if any such contract shall extend for longer than one year; and
(g) to impose a tax upon all real property located in the zone for the purpose of retiring bonds issued pursuant to Section 6 of this Act, paying the costs of construction, operation and maintenance of the wastewater disposal system, and to impose a user charge to defray the costs of routine operation and maintenance.
(Source: P.A. 80-1371.)

(65 ILCS 90/4) (from Ch. 24, par. 1404)
Sec. 4. The corporate authorities shall have the following powers and duties:
(a) to exclude any territory proposed to be included in a zone if it finds that the territory will not be benefited by becoming a part of the zone; and
(b) to include any additional territory in a proposed zone if it finds that the territory will be benefited by becoming a part of the zone.
(Source: P.A. 80-1371.)

(65 ILCS 90/5) (from Ch. 24, par. 1405)
Sec. 5. Whenever the corporate authorities deem it necessary to form an on-site wastewater disposal zone in all or a portion of the municipality, it shall by ordinance declare that it intends to form such a zone. The ordinance shall include:
(a) a description of the boundaries of the territory proposed to be included within the zone, which description may be accompanied by a map describing the boundaries;
(b) the public benefit to be derived from the establishment of such a zone;
(c) a description of the proposed types of on-site wastewater disposal systems and a proposed plan for wastewater disposal;
(d) the number of residential units and commercial users in the proposed zone which the municipality proposes to serve;
(e) the proposed means of financing the operations of the zone;
(f) the time and place for a public hearing on the question of the formation and extent of the proposed zone, and on the question of the number and type of the residential units and commercial units that are to be served in the proposed zone; and
(g) a statement that at such time and place any interested persons will be heard.
(Source: P.A. 80-1371.)

(65 ILCS 90/6) (from Ch. 24, par. 1406)
Sec. 6. Bonds secured by the full faith and credit of the area included in the wastewater disposal zone may be issued for the purpose of construction and operation of the disposal system. Bonds, when so issued, shall be retired by the levy of taxes against the property included in the zone as provided in the ordinance authorizing the issuance of the bonds. Prior to the issuance of such bonds, notice shall be given and a hearing shall be held pursuant to the provisions of Sections 9 and 10 of this Act. For purposes of this Section the notice shall include:
(1) The time and place of hearing;
(2) The boundaries of the zone by legal description and by street location, where possible;
(3) A notification that all interested persons owning real estate located within the wastewater disposal zone will be given an opportunity to be heard at the hearing regarding the issuance of such bonds and an opportunity to file objections to the issuance of such bonds if the tax to retire such bonds is to be a tax upon such property; and
(4) The maximum amount of bonds proposed to be issued, the maximum period of time over which said bonds shall be retired, and the maximum interest rate said bonds shall bear.
Any bonds issued shall not exceed the number of bonds, the interest rate and the period of extension set forth in the notice unless an additional hearing is held.
(Source: P.A. 80-1371.)

(65 ILCS 90/7) (from Ch. 24, par. 1407)
Sec. 7. A proposal to form a zone within a municipality may also be initiated by filing a petition with the corporate authorities. Such a petition shall contain all of the information required by subsections (a), (b) and (d) of Section 5 of this Act and shall be signed by not less than 10 percent of the voters who reside within the territory proposed to be included within the zone.
Each petitioner shall add to his or her signature the date of signing and his or her street address.
(Source: P.A. 80-1371.)

(65 ILCS 90/8) (from Ch. 24, par. 1408)
Sec. 8. If the corporate authorities find the petition presented to be in compliance with Section 7 of this Act, it shall set the time and place of the hearing on the question of the formation of the proposed zone. Such a hearing shall be held in accordance with Sections 9 and 10 of this Act.
(Source: P.A. 80-1371.)

(65 ILCS 90/9) (from Ch. 24, par. 1409)
Sec. 9. Notice of hearings required pursuant to Section 5 or 6 shall be given by publication of a copy of the ordinance or the petition, in a newspaper of general circulation circulated within the municipality no later than 10 days prior to the date of the hearing. If no newspaper meeting this requirement exists, the notice shall be published in a newspaper of general circulation within the county.
(Source: P.A. 80-1371.)

(65 ILCS 90/10) (from Ch. 24, par. 1410)
Sec. 10. The hearing on the question of the formation of the proposed zone shall be not less than 30 days nor more than 60 days after the adoption of the ordinance or the receipt of a petition containing a sufficient number of signatures.
At the time and place of the hearing or at any time or place to which the hearing is adjourned, any interested owner of real property may appear and present any matters material to the questions set forth in the ordinance or the petition.
At the hearing, the corporate authorities shall hear and receive any oral or written protests, objections, or information which shall be made, presented, or filed. Any person who shall have filed a written protest may withdraw the same at any time prior to the conclusion of the hearing.
(Source: P.A. 80-1371.)

(65 ILCS 90/11) (from Ch. 24, par. 1411)
Sec. 11. At the conclusion of the hearing, the corporate authorities shall find and declare by ordinance that written protests, filed and not withdrawn prior to the conclusion of the hearing, represent one of the following:
(a) Less than 51 percent of either of the following:
(1) the number of voters who reside in the proposed zone; or
(2) the number of owners of real property in the proposed zone who also own at least 51 percent of the assessed value of the real property within the proposed zone.
(b) At least 51 percent of either of the following:
(1) the number of voters who reside in the proposed zone; or
(2) the number of owners of real property in the proposed zone who also own at least 51 percent of the assessed value of the real property within the proposed zone.
If the number of written protests filed and not withdrawn is the number described in subdivision (b) of this Section, the corporate authorities shall abandon any further proceedings on the question of formation of the proposed zone.
If the number of written protests filed and not withdrawn is the number described in subdivision (a) of this Section, the corporate authorities may find and declare by ordinance the establishment of the zone as described in the ordinance.
(Source: P.A. 80-1371.)

(65 ILCS 90/12) (from Ch. 24, par. 1412)
Sec. 12. If a petition signed by at least 51 percent of the electors residing within the wastewater disposal zone and by at least 51 percent of the owners of record of the land included within the boundaries of the wastewater disposal zone is filed with the municipal clerk within 60 days following the final adjournment of the public hearing objecting to the creation of the wastewater disposal zone, the enlargement thereof, the levy or imposition of a tax or the issuance of bonds for the construction and operation of the system, or to a proposed increase in the tax rate, no such zone may be created, enlarged, or tax may be levied or imposed nor the rate increased, or no such bonds may be issued.
(Source: P.A. 80-1371.)

(65 ILCS 90/13) (from Ch. 24, par. 1413)
Sec. 13. No application for a subsequent proposal involving any of the same territory and undertaken pursuant to the provisions of this Act shall be considered or acted upon by the municipality for at least one year after the date of disapproval of the application.
(Source: P.A. 80-1371.)

(65 ILCS 90/14) (from Ch. 24, par. 1414)
Sec. 14. No municipality shall form a zone if the formation will permit land uses which are not consistent with the general plans, zoning ordinances, or other land use regulations of the municipality within which the proposed zone is located.
(Source: P.A. 80-1371.)

(65 ILCS 90/15) (from Ch. 24, par. 1415)
Sec. 15. If a zone is established, an authorized representative of the municipality, upon presentation of his or her credentials, shall have the authority to enter at all reasonable times to any premises on which a water pollution, waste, or contamination source, including, but not limited to, septic tanks, is located for the purpose of inspection, rehabilitation or maintenance of such source, including securing samples of discharges therefrom, or any records required to be maintained in connection therewith by federal, State, or local law, order, regulation or rule.
(Source: P.A. 80-1371.)

(65 ILCS 90/16) (from Ch. 24, par. 1416)
Sec. 16. The municipality shall have the authority to modify any on-site wastewater disposal system in order to provide reasonable access to that system for inspection and maintenance purposes.
(Source: P.A. 80-1371.)

(65 ILCS 90/17) (from Ch. 24, par. 1417)
Sec. 17. The municipality shall be responsible for establishment of a routine inspection program to be performed not less than once every 3 years on all on-site wastewater disposal systems within a zone.
The municipality shall be responsible for the periodic removal and disposal of wastes from all on-site wastewater disposal systems as necessary. Any such removal and disposal shall be performed in accordance with the provisions of the "Private Sewage Disposal Licensing Act", approved September 12, 1973, as amended, as well as other applicable statutes, laws and ordinances.
(Source: P.A. 80-1371.)

(65 ILCS 90/18) (from Ch. 24, par. 1418)
Sec. 18. Not less than 30 days prior to the date of the routine inspection or routine maintenance of an on-site wastewater disposal system, the municipality shall notify the owner of the property and the resident of the property that the inspection or maintenance will occur.
(Source: P.A. 80-1371.)

(65 ILCS 90/19) (from Ch. 24, par. 1419)
Sec. 19. Not less than 60 days prior to the date of the performance of any work other than an annual inspection or routine maintenance, a municipality shall provide notice of the following to the owner of property and the resident of the property on which the work will be performed:
(a) a description of the deficiency which necessitates the work;
(b) a description of the entire work to be performed;
(c) an estimate of the length of time needed to complete the work; and
(d) the proposed date for beginning of the work.
The municipality shall proceed to perform the work at the end of the 60 day notice period.
(Source: P.A. 80-1371.)

(65 ILCS 90/20) (from Ch. 24, par. 1420)
Sec. 20. The municipality shall be authorized to enter upon private property and perform all reasonable corrective actions necessary to remedy an emergency condition creating an immediate danger to health.
(Source: P.A. 80-1371.)

(65 ILCS 90/21) (from Ch. 24, par. 1421)
Sec. 21. The municipality shall prepare and retain for public inspection records of all inspections, routine maintenance work, and sludge disposal as well as any other work performed within a zone.
(Source: P.A. 80-1371.)

(65 ILCS 90/22) (from Ch. 24, par. 1422)
Sec. 22. If a property tax is levied, the tax shall be extended by the county clerk in the wastewater disposal zone in the manner provided by the Property Tax Code based on assessed values as established pursuant to the Property Tax Code. In such case, the municipality shall file a certified copy of the ordinance creating the wastewater disposal zone, including an accurate map thereof, with the county clerk. In addition, the corporate authorities shall file a certified copy of each ordinance levying taxes in the wastewater disposal zone on or before the third Tuesday of September of each year and shall file a certified copy of an ordinance authorizing the issuance of bonds and providing for a property tax levy therein by December 31 of the year of the first levy.
(Source: P.A. 88-670, eff. 12-2-94.)



65 ILCS 95/ - Home Equity Assurance Act.

(65 ILCS 95/1) (from Ch. 24, par. 1601)
Sec. 1. Short title. This Act shall be known and may be cited as the Home Equity Assurance Act.
(Source: P.A. 85-1044.)

(65 ILCS 95/2) (from Ch. 24, par. 1602)
Sec. 2. Purpose. The purpose of a Home Equity Program and commission created under the provisions of this Act by the voters of a territory within a municipality with a population of more than 1,000,000 shall be to guarantee that the value of the property of each member of the program shall not fall below its fair market value established at the time the member registers in a program, provided that the member remains in the program for at least 5 years, keeps the property well maintained, continuously occupies the property as his or her principal residence, or a family member continuously occupies the property as a principal residence, and adheres to the guidelines of a program. By providing such a guarantee, a program is intended to provide relief only from specifically local adverse housing market conditions within the territory of the program as they may differ from municipal-wide, regional, or national housing conditions. A program is not intended to provide relief from physical perils such as natural disasters or acts of God or from depreciation due to failure to maintain a residence. Furthermore, a program is not intended to provide, serve as, or replace homeowner's insurance or other conventional forms of insurance.
(Source: P.A. 85-1044.)

(65 ILCS 95/3) (from Ch. 24, par. 1603)
Sec. 3. Definitions. For the purposes of this Act:
(a) "Bona fide offer" means an offer made in good faith and for a valuable consideration to purchase a qualified residence at a price that in the opinion of the governing commission is reasonable given current market conditions.
(b) "Certificate of participation" means the duly notarized document of membership in a program, signed by the qualified applicant and by an authorized representative of the governing commission, which specifies the location and description of the guaranteed residence, its guaranteed value, the registration date, and which has attached a program appraisal for the guaranteed residence.
(c) "Community organization" means a not-for-profit organization which has been registered with this State for at least 5 years as a not-for-profit organization, which qualifies for tax exempt status under Section 501 (c) (3) or 501 (c) (4) of the United States Internal Revenue Code of 1986, as now or hereafter amended, which continuously maintains an office or business location within the territory of a program together with a current listed telephone number, and whose members reside within the territory of a program.
(d) "Eligible applicant" means a natural person who is the owner of a qualified residence within the territory of a program who continuously occupies or has a family member who occupies such qualified residence as the principal place of residence.
(e) "Family member" means a spouse, child, stepchild, parent, grandparent, brother, sister, or any such relations of the spouse of the member.
(f) "Governing commission" means the 9 member (or 18 member in the case of a merged program) governing body which is authorized by voter approval of the creation of a home equity program (or merger of programs) as provided in this Act and which is appointed by the mayor of the municipality in which the program has been approved with the approval of the city council, 7 (or 14 in the case of a merged program) of whom shall be appointed from a list or lists of nominees submitted by a community organization or community organizations as defined in this Act.
(g) "Gross selling value" means the total consideration to be paid for the purchase of a guaranteed residence, and shall include any amount that the buyer or prospective buyer agrees to assume on behalf of a member, including broker commissions, points, legal fees, personal financing, or other items of value involved in the sale.
(h) "Guarantee fund" means the funds collected under the provisions of this Act for the purpose of guaranteeing the property values of members within the territory of a program.
(i) "Guaranteed residence" means a qualified residence for which a certificate of participation has been issued, which is occupied continuously as the place of legal residence by the member or a family member, which is described in the certificate of participation, and which is entitled to coverage under this Act.
(j) "Guaranteed value" means the appraised valuation based upon a standard of current fair market value as of the registration date on the qualified residence as determined by a program appraiser pursuant to accepted professional appraisal standards and which is authorized by the commission for the registration date. The guaranteed value shall be used solely by the commission for the purpose of administering the program and shall remain confidential.
(k) "Member" means the owner of a guaranteed residence.
(l) "Owner" means a natural person who is the legal titleholder or who is the beneficiary of a trust which is the legal titleholder.
(m) "Physical perils" means physical occurrences such as, but not limited to, fire, windstorm, hail, nuclear explosion or seepage, war, insurrection, wear and tear, cracking, settling, vermin, rodents, insects, vandalism, pollution or contamination, and all such related occurrences or acts of God.
(n) "Program" means the guaranteed home equity program governed by a specific home equity commission.
(o) "Program appraisal" means a real estate appraisal conducted by a program appraiser for the purpose of establishing the guaranteed value of a qualified residence under a program and providing a general description of the qualified residence. The program appraisal shall be used solely by the governing commission for the purpose of administering the program and shall remain confidential.
(p) "Program appraiser" means a real estate appraiser who meets the professional standards established by the American Institute of Real Estate Appraisers (AIREA), the National Association of Independent Fee Appraisers (NAIFA), the National Society of Real Estate Appraisers (NSREA) or the American Society of Appraisers (ASA) and whose name is submitted to the governing commission by the appraiser to conduct program appraisals under the provisions of a program.
(q) "Program guidelines" means those policies, rules, regulations, and bylaws established from time to time by the governing commission to explain, clarify, or modify the program in order to fulfill its goals and objectives.
(r) "Qualified residence" means a building: (1) located in the territory of a program having at least one, but not more than 6, dwelling units; (2) classified by county ordinance as residential and assessed for property tax purposes; and (3) with at least one dwelling unit continuously occupied as the principal legal residence of a member or family member.
(s) "Registration date" means the date of receipt by the governing commission of the registration fee and a completed application of a qualified applicant for participation in a program.
(t) "Registration fee" means the fee which is established by the governing commission to defray the cost of a program appraisal on a qualified residence.
(Source: P.A. 95-1047, eff. 4-6-09.)

(65 ILCS 95/4) (from Ch. 24, par. 1604)
Sec. 4. Creation of Commission.
(a) Whenever in a municipality with more than 1,000,000 inhabitants, the question of creating a home equity program within a contiguous territory included entirely within the municipality is initiated by resolution or ordinance of the corporate authorities of the municipality or by a petition signed by not less than 10% of the total number of registered voters of each precinct in the territory, the registered voters of which are eligible to sign the petition, it shall be the duty of the election authority having jurisdiction over such municipality to submit the question of creating a home equity program to the electors of each precinct within the territory at the regular election specified in the resolution, ordinance or petition initiating the question. If the question is initiated by petition and if the requisite number of signatures is not obtained in any precinct included within the territory described in the petition, then the petition shall be valid as to the territory encompassed by those precincts for which the requisite number of signatures is obtained and any such precinct for which the requisite number of signatures is not obtained shall be excluded from the territory. A petition initiating a question described in this Section shall be filed with the election authority having jurisdiction over the municipality. The petition shall be filed and objections thereto shall be made in the manner provided in the general election law. A resolution, ordinance, or petition initiating a question described in this Section shall specify the election at which the question is to be submitted. The referendum on such question shall be held in accordance with general election law. Such question, and the resolution, ordinance, or petition initiating the question, shall include a description of the territory, the name of the proposed home equity program, and the maximum rate at which the home equity program shall be able to levy a property tax. All of that area within the geographic boundaries of the territory described in such question shall be included in the program, and no area outside the geographic boundaries of the territory described in such question shall be included in the program. If the election authority determines that the description cannot be included within the space limitations of the ballot, the election authority shall prepare large printed copies of a notice of the question, which shall be prominently displayed in the polling place of each precinct in which the question is to be submitted.
(b) Whenever a majority of the voters on such public question approve the creation of a home equity program as certified by the proper election authorities, the mayor of the municipality shall appoint, with the consent of the corporate authorities, 9 individuals, to be known as commissioners, to serve as the governing body of the home equity program. The mayor shall choose 7 of the 9 individuals to be appointed to the governing commission from nominees submitted by a community organization or community organizations as defined in this Act. A community organization may recommend up to 20 individuals to serve on a governing commission. Beginning after the effective date of this amendatory Act of the 100th General Assembly, a home equity commission shall consist of 7 commissioners; however, the 9 commissioners serving on a governing commission on the effective date of this amendatory Act of the 100th General Assembly shall be allowed to finish their current terms of service. Thereafter, the number of commissioners shall be reduced to 7.
No fewer than 5 commissioners serving at any one time shall reside within the territory of the program. Beginning after the effective date of this amendatory Act of the 100th General Assembly, and upon the number of commissioners being reduced to 7, no fewer than 4 commissioners serving at any one time shall reside within the territory of the program.
Upon the initial appointment of 7 commissioners to a governing commission under the provisions of this amendatory Act of the 100th General Assembly, the terms of the initial commissioners shall be as follows: one shall serve for one year, 3 shall serve for 2 years, and 3 shall serve for 3 years and until a successor is appointed and qualified. All succeeding terms shall be for 3 years, or until a successor is appointed or qualified. Commissioners shall serve without compensation except for reimbursement for reasonable expenses incurred in the performance of duties as a commissioner. A vacancy in the office of a member of a commission shall be filled in like manner as an original appointment.
All proceedings and meetings of the governing commission shall be conducted in accordance with the provisions of the Open Meetings Act, as now or hereafter amended.
(Source: P.A. 100-107, eff. 1-1-18.)

(65 ILCS 95/4.1) (from Ch. 24, par. 1604.1)
Sec. 4.1. Additional precinct.
(a) If the creation of an existing home equity program was initiated by petition and if a precinct was excluded from the territory because the requisite number of signatures was not obtained as provided in subsection (a) of Section 4, the excluded precinct may be added to the territory of the program as provided in this Section if the excluded precinct is contiguous to the existing program.
(a-5) Upon the filing of a petition signed by the requisite number of registered voters of a precinct that is contiguous to an existing home equity program, the precinct may be added to the territory of the program as provided in this Section.
(b) If a petition signed by not less than 10% of the total number of registered voters of the precinct is filed with the proper election authority, and if the governing commission consents, by ordinance or resolution, to adding the excluded precinct to the territory of the program, the election authority shall submit the question of adding the excluded precinct to the territory of the program to the electors of the excluded precinct at the regular election specified in the petition. The petition shall be filed and objections made, and the referendum shall be conducted, as provided in the general election law. The petition and the question submitted to referendum shall describe the precinct, identify the program to which the precinct is proposed to be added, and state the maximum rate at which the program shall be authorized to levy a property tax, which rate shall be the same as the existing maximum rate for the program.
(c) If a majority of the electors of the precinct voting on the question are in favor of adding the precinct to the program, the precinct shall be part of the territory of the program.
(Source: P.A. 88-658, eff. 1-1-95.)

(65 ILCS 95/4.2) (from Ch. 24, par. 1604.2)
Sec. 4.2. Merger of Programs. (a) Whenever in a municipality with more than 1,000,000 inhabitants, the question of merging 2 existing and contiguous home equity programs within the municipality is initiated by resolution or ordinance of the governing commissions of both programs proposed to be merged or by a petition signed by not less than 10% of the total number of registered voters of each program proposed to be merged, the registered voters of which are eligible to sign the petition, it shall be the duty of the election authority having jurisdiction over such municipality to submit the question of merging the programs to the electors of each program at the regular election specified in the resolution, ordinance or petition initiating the question. A petition initiating a question described in this Section shall be filed with the election authority having jurisdiction over the municipality. The petition shall be filed and objections thereto shall be made in the manner provided in the general election law. A resolution, ordinance, or petition initiating a question described in this Section shall specify the election at which the question is to be submitted. The referendum on such question shall be held in accordance with general election law. Such question, and the resolution, ordinance, or petition initiating the question, shall include a description of the territory of the 2 programs, the name of the proposed merged home equity program, and the maximum rate at which the merged home equity program shall be able to levy a property tax. All of that area within the geographic boundaries of the territory of the 2 programs described in such question shall be included in the merged program, and no area outside the geographic boundaries of the territory of the 2 programs described in such question shall be included in the merged program. If the election authority determines that the description cannot be included within the space limitations of the ballot, the election authority shall prepare large printed copies of a notice of the question, which shall be prominently displayed in the polling place of each precinct in which the question is to be submitted.
(b) Whenever a majority of the voters on such public question in each existing program approve the merger of home equity programs as certified by the proper election authorities, the 9 commissioners of each of the merged programs shall serve as the 18 member governing body of the merged home equity program.
No fewer than 10 commissioners serving at any one time shall reside within the territory of the merged program.
Upon creation of a merged program, a commissioner shall serve for the term for which he or she was appointed and until a successor is appointed and qualified. All succeeding terms shall be for 3 years, or until a successor is appointed and qualified, and no commissioner may serve more than 2 consecutive terms. Commissioners shall serve without compensation except for reimbursement for reasonable expenses incurred in the performance of duties as a commissioner. A vacancy in the office of a member of the commission shall be filled in like manner as an original appointment.
All proceedings and meetings of the governing commission shall be conducted in accordance with the provisions of the Open Meetings Act, as now or hereafter amended.
Upon creation of a merged program, the members of each of the 2 programs merged into the merged program shall be members of the merged program, the guarantee funds of each shall be merged, and they shall be operated as a single program.
(Source: P.A. 86-684.)

(65 ILCS 95/5) (from Ch. 24, par. 1605)
Sec. 5. Duties and functions of Commission. The duties and functions of the governing commission of a Home Equity Program shall include the following:
(a) To conduct or supervise the day-to-day operation

of the program, including but not limited to the administration of homeowner applications for participation in the program and homeowner claims against the guarantee fund.

(b) To establish policies, rules, regulations,

bylaws, and procedures for both the governing commission and the program. No policies, rules, regulations, or bylaws shall be adopted by the governing commission without prior notice to the residents of the territory of a program and an opportunity for such residents to be heard.

(c) To provide annual status reports on the program

to the mayor and corporate authorities of the municipality.

(d) To establish guaranteed value standards which are

directly linked to the program appraisal, to approve guarantee values, to establish requirements for program appraisers consistent with subsection (p) of Section 3. In no event shall the program guidelines adopted by the governing commission provide for selecting appraisers based on criteria other than the quality and timeliness of the appraisals provided to the governing commission.

(e) To manage, administer, and invest the guarantee

fund.

(f) To liquidate acquired assets to maintain the

guarantee fund.

(g) To participate in arbitration required under the

program and to subpoena all necessary persons, parties, or documents required to proceed with such arbitration.

(h) To employ necessary personnel, acquire necessary

office space, enter into contractual relationships and disburse funds in accordance with the provisions of this Act. A governing commission may employ full-time or part-time employees.

(i) To perform such other functions in connection

with the program and the guarantee fund as required under this Act.

(Source: P.A. 100-107, eff. 1-1-18.)

(65 ILCS 95/6) (from Ch. 24, par. 1606)
Sec. 6. Application Procedures. (a) Eligibility for membership in the program shall be limited to the owner of a qualified residence within the territory of a home equity program who continuously occupies or has a family member who occupies a qualified residence as a principal place of residence.
(b) An eligible applicant shall apply to the program by submitting an application and a registration fee as determined by the governing commission. Prior to accepting a registration fee, the governing commission shall inform the applicant of the rights, duties, and obligations of both the member and the governing commission under the program. Upon receipt of the registration fee, the governing commission shall have the residence of the applicant appraised by a program appraiser at the expense of the program to determine the guaranteed value of the residence.
(c) At its option, the governing commission may require a second program appraisal of the qualified residence, also at the expense of the program, if it determines that the first program appraisal is incomplete, inadequate, or inaccurate.
(d) A certificate of participation shall then be issued to the eligible applicant certifying membership in the program and stating the guaranteed value, the registration date, the address of the guaranteed residence and description of the conditions and exclusions of the program. An authorized program appraisal shall be attached to the certificate of participation.
(Source: P.A. 85-1044.)

(65 ILCS 95/7) (from Ch. 24, par. 1607)
Sec. 7. Guarantee. A member or the estate of a member participating in a program created under the provisions of this Act shall be paid 100% of the difference between the guaranteed value as determined by the program and the gross selling value as determined in Section 8 of this Act if the guaranteed value is greater than the gross selling value. The guarantee provided by the program shall only apply to sales made 5 years or more after the date of issuance of the certificate of participation and shall be provided subject to all of the terms, conditions, and stipulations of the program. The guarantee provided by the program shall extend only to those who qualified as members at the time of their application, or to the estates of members; provided that the estate applies within 2 years of the member's death or immediately upon completion of the fifth year after the date of issuance of the certificate of participation, whichever is later. A member shall receive the guarantee provided by the program only if the member has accepted a bona fide offer and the sale of the guaranteed residence has closed. A member of a program agrees to abide by all conditions, stipulations, and provisions of a program and shall not be eligible for protection and shall not receive the guarantee unless all such conditions, stipulations and provisions have been met. Any member failing to abide by the conditions, stipulations and provisions of a program or who engages in fraud, misrepresentation, or concealment in any process involving a program forfeits both the registration fee and any claim to the guarantee.
(Source: P.A. 95-1047, eff. 4-6-09.)

(65 ILCS 95/8) (from Ch. 24, par. 1608)
Sec. 8. Procedures for obtaining benefits.
(a) In order to be eligible for payment under a program created pursuant to this Act, a member must follow the program guidelines adopted by the governing commission as well as the procedures set forth in this Section.
(b) A member must file a "Notice of Intent to Sell" with the governing commission in accordance with program guidelines if and when the member intends to place the guaranteed residence on the market for sale. Upon receipt of a "Notice of Intent to Sell", the governing commission shall provide the member with a copy of this Section and a written description of the rights and responsibilities of both the member and the governing commission and the procedures for obtaining benefits; provided, however, that such information provided by the governing commission shall not restrict or advise the member with respect to the selection of a real estate broker or agent. The information shall be delivered to the member either in person or by registered mail. A member is not eligible to file "Notice of Intent to Sell" until 5 years after the member's registration date.
(c) A member is required to offer the guaranteed residence for sale according to the program guidelines, including the utilization of complete and proper methods for listing residential property, listing the guaranteed residence at a price which reasonably can be expected to attract buyers, and providing reasonable access for potential buyers to see the guaranteed residence.
(d) A member shall list the guaranteed residence in accordance with program guidelines with a real estate broker of the member's choice, for up to 90 days following the date on which the member listed the residence.
(e) Within 60 days of receipt of a "Notice of Intent to Sell", the governing commission shall have the guaranteed residence inspected by a program appraiser, at the governing commission's expense, in order to determine if the guaranteed residence is in substantially the same condition as described by the program appraisal attached to the certificate of participation. If the guaranteed residence fails to meet this standard, the following procedures shall be followed:
(1) The program appraiser shall determine the

percentage depreciation of the guaranteed residence due to failure to maintain the premises or due to physical perils or other causes not covered by the program.

(2) This percentage figure shall be multiplied by the

guaranteed value to determine the dollar depreciation.

(3) This dollar depreciation shall be subtracted from

the guaranteed value to derive a lower guaranteed value to be used for the purpose of determining the amount of payment under the program.

(f) A member shall make the guaranteed residence available to a program appraiser within a reasonable time within this 60 day period after receipt of notice from the commission that an inspection under paragraph (e) of this Section is required, or the member's coverage under the program shall be null, void and of no further effect, and the member's registration fee shall be forfeited.
(g) Ninety days after listing the guaranteed residence, a member shall be eligible to file a "Notice of Intent to Claim" with the governing commission, in accordance with guidelines established by the governing commission, attesting to the fact that the member has followed program guidelines in offering the guaranteed residence for sale, that the member is unable to obtain an offer for purchase of the guaranteed residence for at least its guaranteed value, and that the member intends to file a claim against the program. Such notice shall include verifiable evidence of placement of the guaranteed residence on the market, the dates such placement took place, and shall list all reasonable offers to buy the property. Verifiable evidence may include a copy of advertisements for sale, a contract with a licensed real estate broker, or other evidence satisfactory to a majority of the governing commission.
(h) Upon receipt of the "Notice of Intent to Claim", the governing commission has 60 days during which it shall require the member to list the guaranteed residence at a price that the governing commission deems reasonable with a real estate broker of the member's choosing. The real estate broker chosen by the member shall advertise the guaranteed residence throughout the municipality which encompasses the territory of the program.
(i) During the 60 day period described in paragraph (h) of this Section, the member shall forward to the governing commission all offers of purchase by either personal delivery or registered mail. If the member receives an offer of purchase which can reasonably be expected to be consummated if accepted and whose gross selling value is greater than the guaranteed value of the guaranteed residence, then no benefits may be claimed under the program. If the member receives an offer to purchase at a gross selling value that is less than the guaranteed value, a majority of the Commission must determine if it is a bona fide offer. If the governing commission determines the offer is not bona fide, the offer shall be deemed rejected by the governing commission. The member shall have a right to request arbitration. If the offer is deemed bona fide, the governing commission shall, within 7 working days of the receipt of such offer, either:
(1) approve the offer, in which case the governing

commission shall authorize the payment of the amount afforded under this Act upon receipt of verifiable evidence of the sale of the guaranteed residence subject to the following conditions: (i) sales involving eminent domain shall be covered as set forth in paragraph (l) of this Section; (ii) sales subsequent to an insured property and casualty loss shall be guaranteed for the guaranteed value as determined according to paragraph (e) of this Section; (iii) contract sales shall be guaranteed as determined by the guaranteed value in paragraph (e) of this Section, however proceeds payable from the program shall be disbursed in equal annual installments over the life of the contract; or

(2) reject the offer, in which case the member shall

continue showing the guaranteed residence until the termination of the 60 day period. Any offer that the governing commission deems not to be a bona fide offer shall be rejected by the governing commission.

Unless the member and the governing commission otherwise agree, the governing commission's failure to act upon an offer within 7 working days shall be deemed to be a rejection of the offer.
If the member does not receive a bona fide offer within the 60 day period described in subsection (h), the Commission may order an appraisal, at the governing commission expense, of the property to determine the current fair market value. If the current fair market value is below the guaranteed value, the Commission may require the member to list the guaranteed residence at the fair market value price with a real estate broker of the member's choosing. If the member does not receive a bona fide offer within 90 days thereafter, the member may further reduce the price with the consent of the Commission. Every 90 days thereafter, the member may request, and the Commission may consent to, a reduced listing price.
(j) No guarantee is afforded by the program unless the member has accepted a bona fide offer and the sale of the guaranteed property has closed, and until 60 days after a member files a "Notice of Intent to Claim". The governing commission shall be required to make payments to a member only upon receipt of verifiable evidence of the actual sale of the guaranteed residence in accordance with the terms agreed upon between the member and the governing commission at the time the governing commission authorized payment. If a member rejects an offer for purchase which has been submitted to and approved by the governing commission, the governing commission or program shall not be liable for any future guarantee payment larger than that authorized for this proposed sale.
(k) Except as otherwise provided in this Act, payments under the program as provided in Section 7 of this Act shall not be made until the sale of the guaranteed residence has closed and title has passed or the beneficial interest has been transferred.
(l) When a guaranteed residence is to be acquired through the use of eminent domain by a condemning body, the following procedures shall apply:
(1) If the member rejects an offer from the

condemning body equal to or greater than the guaranteed value, then no benefits may be claimed under the program.

(2) If the condemning body offers less than the

guaranteed value, the governing commission may either: (i) pay 100% of the difference between the guaranteed value and the offered price if the member agrees to sell at the offered price; or (ii) advise the member that the offer is inadequate and should be refused. If the member refuses the offer and the final court determination of the value of the property is less than the guaranteed value, then the program shall pay 100% of the difference between the judgment and the guaranteed value.

(Source: P.A. 95-1047, eff. 4-6-09.)

(65 ILCS 95/9) (from Ch. 24, par. 1609)
Sec. 9. Establishing a new guaranteed value and registration date.
(a) A member has the option of applying for a new program appraisal by a program appraiser in order to establish a new certificate of participation with a new registration date. The governing commission may exercise the right to require a second program appraisal in accordance with the procedures described in Section 6 of this Act. This new guaranteed value shall be subject to the following conditions:
(1) A new guaranteed value established solely for the

purpose of determining a property's increased value due to inflation may not be requested by the member until 5 years have elapsed from the member's initial registration date or 3 years have elapsed from the most recent new registration date under this item (1), whichever is later.

(2) A new guaranteed value established due to home

improvements shall be granted only when the value of the home improvements exceed $5,000.

(3) A member may not initiate a claim against the

program based upon the new guaranteed value until 8 years after the member's initial registration date or 3 years after the new registration date, whichever is later. Until that time, coverage shall be based on the most recent certificate of participation that meets the time limitations and the guaranteed value set forth in that certificate of participation.

(4) If the governing commission, by majority vote,

determines that the application for a new appraisal is due to substantial property improvements on the guaranteed residence, then the application fee for the appraisal shall be one-half of the registration fee then being charged by the program.

(5) If the governing commission, by a majority vote,

concludes that the application for a new appraisal is not due to substantial property improvements, the application fee for the new appraisal shall be the amount of the registration fee then being charged by the program.

(6) A new guaranteed value shall be subject to all of

the conditions, stipulations, and provisions of this Act.

(b) After following the above procedures, the member shall be issued a new certificate of participation which shall state the new guaranteed value and registration date.
(c) A member may request a new guaranteed value and registration date only once per year.
(Source: P.A. 93-709, eff. 7-9-04.)

(65 ILCS 95/10) (from Ch. 24, par. 1610)
Sec. 10. Arbitration. (a) If a member or applicant disagrees with the guaranteed value, the dollar depreciation due to failure to maintain the premises, or the dollar depreciation due to physical perils as determined by the program appraiser and approved by the governing commission, the member may appeal in writing to the governing commission within 30 days of the approval of the guaranteed value or the dollar depreciation by the governing commission. The governing commission must respond in writing to this appeal within 30 days of its receipt.
(b) If the member still disagrees with the governing commission, the member may submit a written request for arbitration to the governing commission within 30 days of receiving the written response to the appeal.
(c) All such requests for arbitration shall be settled in accordance with the Real Estate Valuation Arbitration Rules of the American Arbitration Association. Judgment upon the award rendered by the arbitrator may be entered in any court having appropriate jurisdiction.
(d) The determination made pursuant to such arbitration procedure shall be final and binding on the member, the governing commission and all other parties.
(Source: P.A. 85-1044.)

(65 ILCS 95/11) (from Ch. 24, par. 1611)
Sec. 11. Guarantee Fund.
(a) Each governing commission and program created by referendum under the provisions of this Act shall maintain a guarantee fund for the purposes of paying the costs of administering the program and extending protection to members pursuant to the limitations and procedures set forth in this Act.
(b) The guarantee fund shall be raised by means of an annual tax levied on all residential property within the territory of the program having at least one, but not more than 6 dwelling units and classified by county ordinance as residential. The rate of this tax may be changed from year to year by majority vote of the governing commission but in no case shall it exceed a rate of .12% of the equalized assessed valuation of all property in the territory of the program having at least one, but not more than 6 dwelling units and classified by county ordinance as residential, or the maximum tax rate approved by the voters of the territory at the referendum which created the program or, in the case of a merged program, the maximum tax rate approved by the voters at the referendum authorizing the merger, whichever rate is lower. The commissioners shall cause the amount to be raised by taxation in each year to be certified to the county clerk in the manner provided by law, and any tax so levied and certified shall be collected and enforced in the same manner and by the same officers as those taxes for the purposes of the county and city within which the territory of the commission is located. Any such tax, when collected, shall be paid over to the proper officer of the commission who is authorized to receive and receipt for such tax. The governing commission may issue tax anticipation warrants against the taxes to be assessed for the calendar year in which the program is created and for the first full calendar year after the creation of the program.
(c) The moneys deposited in the guarantee fund shall, as nearly as practicable, be fully and continuously invested or reinvested by the governing commission in investment obligations which shall be in such amounts, and shall mature at such times, that the maturity or date of redemption at the option of the holder of such investment obligations shall coincide, as nearly as practicable, with the times at which monies will be required for the purposes of the program. For the purposes of this Section investment obligation shall mean direct general municipal, state, or federal obligations which at the time are legal investments under the laws of this State and the payment of principal of and interest on which are unconditionally guaranteed by the governing body issuing them.
(d) Except as permitted by this subsection and subsection (d-5), the guarantee fund shall be used solely and exclusively for the purpose of providing guarantees to members of the particular Guaranteed Home Equity Program and for reasonable salaries, expenses, bills, and fees incurred in administering the program, and shall be used for no other purpose.
A governing commission, with no less than $4,000,000 in its guarantee fund, may, if authorized (i) by referendum duly adopted by a majority of the voters or (ii) by resolution of the governing commission upon approval by two-thirds of the commissioners, establish a Low Interest Home Improvement Loan Program in accordance with and subject to procedures established by a financial institution, as defined in the Illinois Banking Act. Whenever the question of creating a Low Interest Home Improvement Loan Program is initiated by resolution or ordinance of the corporate authorities of the municipality or by a petition signed by not less than 10% of the total number of registered voters of each precinct in the territory, the registered voters of which are eligible to sign the petition, it shall be the duty of the election authority having jurisdiction over the municipality to submit the question of creating the program to the electors of each precinct within the territory at the regular election specified in the resolution, ordinance, or petition initiating the question. A petition initiating a question described in this subsection shall be filed with the election authority having jurisdiction over the municipality. The petition shall be filed and objections to the petition shall be made in the manner provided in the Election Code. A resolution, ordinance, or petition initiating a question described in this subsection shall specify the election at which the question is to be submitted. The referendum on the question shall be held in accordance with the Election Code. The question shall be in substantially the following form:
"Shall the (name of the home equity program)

implement a Low Interest Home Improvement Loan Program with money from the guarantee fund of the established guaranteed home equity program?"

The votes must be recorded as "Yes" or "No".
Whenever a majority of the voters on the public question approve the creation of the program as certified by the proper election authorities or a resolution of the governing commission is approved by a two-thirds majority, the commission shall establish the program and administer the program with funds collected under the Guaranteed Home Equity Program, subject to the following conditions:
(1) At any given time, the cumulative total of all

loans and loan guarantees (if applicable) issued under this program may not reduce the balance of the guarantee fund to less than $3,000,000.

(2) Only eligible applicants may apply for a loan.
(3) The loan must be used for the repair,

maintenance, remodeling, alteration, or improvement of a guaranteed residence. This condition is intended to include the repair or maintenance of a guaranteed residence's water and sewer pipes and repair of a guaranteed residence, including but not limited to basement repairs, following flooding damage to the property. This condition is not intended to exclude the repair, maintenance, remodeling, alteration, or improvement of a guaranteed residence's landscape. This condition is intended to exclude the demolition of a current residence. This condition is also intended to exclude the construction of a new residence.

(4) An eligible applicant may not borrow more than

the amount of equity value in his or her residence.

(5) A commission must ensure that loans issued are

secured with collateral that is at least equal to the amount of the loan or loan guarantee.

(6) A commission shall charge an interest rate which

it determines to be below the market rate of interest generally available to the applicant.

(7) A commission may, by resolution, establish other

administrative rules and procedures as are necessary to implement this program including, but not limited to, loan dollar amounts and terms. A commission may also impose on loan applicants a one-time application fee for the purpose of defraying the costs of administering the program.

(d-5) A governing commission, with no less than $4,000,000 in its guarantee fund, may, if authorized by referendum duly adopted by a majority of the voters, establish a Foreclosure Prevention Loan Fund to provide low interest emergency loans to eligible applicants that may be forced into foreclosure proceedings.
Whenever the question of creating a Foreclosure Prevention Loan Fund is initiated by resolution or ordinance of the corporate authorities of the municipality or by a petition signed by not less than 10% of the total number of registered voters of each precinct in the territory, the registered voters of which are eligible to sign the petition, it shall be the duty of the election authority having jurisdiction over the municipality to submit the question of creating the program to the electors of each precinct within the territory at the regular election specified in the resolution, ordinance, or petition initiating the question. A petition initiating a question described in this subsection shall be filed with the election authority having jurisdiction over the municipality. The petition shall be filed and objections to the petition shall be made in the manner provided in the Election Code. A resolution, ordinance, or petition initiating a question described in this subsection shall specify the election at which the question is to be submitted. The referendum on the question shall be held in accordance with the Election Code. The question shall be in substantially the following form:
"Shall the (name of the home equity program) implement a Foreclosure Prevention Loan Fund with money from the guarantee fund of the established guaranteed home equity program?"
The votes must be recorded as "Yes" or "No".
Whenever a majority of the voters on the public question approve the creation of a Foreclosure Prevention Loan Fund as certified by the proper election authorities, the commission shall establish the program and administer the program with funds collected under the Guaranteed Home Equity Program, subject to the following conditions:
(1) At any given time, the cumulative total of all

loans and loan guarantees (if applicable) issued under this program may not exceed $3,000,000.

(2) Only eligible applicants may apply for a loan.

The Commission may establish, by resolution, additional criteria for eligibility.

(3) The loan must be used to assist with preventing

foreclosure proceedings.

(4) An eligible applicant may not borrow more than

the amount of equity value in his or her residence.

(5) A commission must ensure that loans issued are

secured as a second lien on the property.

(6) A commission shall charge an interest rate which

it determines to be below the market rate of interest generally available to the applicant.

(7) A commission may, by resolution, establish other

administrative rules and procedures as are necessary to implement this program including, but not limited to, eligibility requirements for eligible applicants, loan dollar amounts, and loan terms.

(8) A commission may also impose on loan applicants a

one-time application fee for the purpose of defraying the costs of administering the program.

(e) The guarantee fund shall be maintained, invested, and expended exclusively by the governing commission of the program for whose purposes it was created. Under no circumstance shall the guarantee fund be used by any person or persons, governmental body, or public or private agency or concern other than the governing commission of the program for whose purposes it was created. Under no circumstances shall the guarantee fund be commingled with other funds or investments.
(e-1) No commissioner or family member of a commissioner, or employee or family member of an employee, may receive any financial benefit, either directly or indirectly, from the guarantee fund. Nothing in this subsection (e-1) shall be construed to prohibit payment of expenses to a commissioner in accordance with Section 4 or payment of salaries or expenses to an employee in accordance with this Section.
As used in this subsection (e-1), "family member" means a spouse, child, stepchild, parent, brother, or sister of a commissioner or a child, stepchild, parent, brother, or sister of a commissioner's spouse.
(f) An independent audit of the guarantee fund and the management of the program shall be conducted annually and made available to the public through any office of the governing commission or a public facility such as a local public library located within the territory of the program.
(Source: P.A. 98-1160, eff. 6-1-15; 99-37, eff. 1-1-16.)

(65 ILCS 95/12) (from Ch. 24, par. 1612)
Sec. 12. Termination of a program. A Home Equity Program may be terminated only by the submission of and approval of the issue in the form of a public question before the voters of the territory of the program at a regularly scheduled election in the same manner as the question of the creation of the program, as set forth in Section 4 of this Act. If a majority of the voters voting upon the question approve the termination of the Home Equity Program, as certified by the proper election authorities, the program shall conclude its business and cease operations within one year of the date on which the election containing the public question was held.
In terminating the program, the governing commission shall refund the remaining balance of the guarantee fund, if any, after all potential liabilities have been satisfied, to the then current property taxpayers of all residential property within the territory of the commission in an equitable manner proportionate to the manner in which the guarantee fund was raised.
(Source: P.A. 85-1044.)

(65 ILCS 95/13) (from Ch. 24, par. 1613)
Sec. 13. Economic crisis or housing market recession. A program created under this Act provides a guarantee only against specifically local adverse housing market conditions within the territory of the program as they may differ from municipal, regional, or national housing conditions. A program shall not provide relief from adverse municipal-wide, regional, or national housing market conditions as they may affect local housing conditions. A program shall not guarantee against a decline in the value of housing due to economic forces such as a national, regional, or municipal recession or depression. In the event of a regional decline in the value of housing in the municipal, regional, or national housing markets, the governing commission may temporarily suspend coverage under the program in order to protect the fiscal integrity of the guarantee fund. For the purposes of this Section, a regional decline in the value of housing is defined as a 5% annual decline in the median value of existing houses in any 12 month period for the nation, midwest region, State of Illinois, or municipality in which the program is located, according to statistics published by the National Association of Realtors.
(Source: P.A. 85-1044.)

(65 ILCS 95/14) (from Ch. 24, par. 1614)
Sec. 14. Insolvency of the Guarantee Fund. If the guarantee fund becomes depleted and payments of guarantees under the program cannot be made in a timely fashion as required by the program guidelines, the governing commission may temporarily suspend the registration of new members and borrow funds against future tax revenues until such time as the guarantee fund is sufficiently restored. Under no circumstances shall the indebtedness or obligations of a program or a governing commission become an indebtedness or obligation of either the municipality in which the program is located or the State of Illinois.
(Source: P.A. 85-1044.)

(65 ILCS 95/15) (from Ch. 24, par. 1615)
Sec. 15. Immunity and Indemnification. No commissioner, officer, or employee, whether on salary, wage, or voluntary basis, shall be personally liable and no cause of action may be brought for damages resulting from the exercise of judgment or discretion in connection with the performance of program duties or responsibilities, unless the act or omission involved willful or wanton conduct.
A program shall indemnify each commissioner, officer, and employee, whether on salary, wage, or voluntary basis against any and all losses, damages, judgments, interest, settlements, fines, court costs and other reasonable costs and expenses of legal proceedings including attorney fees, and any other liabilities incurred by, imposed upon, or suffered by such individual in connection with or resulting from any claim, action, suit, or proceeding, actual or threatened, arising out of or in connection with the performance of program duties. Any settlement of any claim must be made with prior approval of the governing commission in order for indemnification, as provided in this Section, to be available.
The immunity and indemnification provided by a program under this Section shall not cover any acts or omissions which involve willful or wanton conduct, breach of good faith, intentional misconduct, knowing violation of the law, or for any transaction from which such individual derives an improper personal benefit.
(Source: P.A. 85-1044.)

(65 ILCS 95/16) (from Ch. 24, par. 1616)
Sec. 16. Legal Actions. No lawsuit or any other type of legal action brought under the terms of this Act shall be sustainable in a court of law or equity unless all conditions, stipulations, and provisions of the program have been complied with, and unless the suit is brought within 12 months after the event which is the subject of the legal action.
(Source: P.A. 85-1044.)

(65 ILCS 95/17) (from Ch. 24, par. 1617)
Sec. 17. Insurance. If insurance or other form of payment is available to and carried by a member to provide protection similar to that provided by a program, the governing commission shall not be liable for a greater proportion of the loss than the amount provided by the program bears to the total amount available from all sources.
(Source: P.A. 85-1044.)

(65 ILCS 95/18) (from Ch. 24, par. 1618)
Sec. 18. Homeowner's Rights. No provision of this Act and no procedure, regulation, or bylaw of a governing commission and program created under the provisions of this Act shall abridge a member's right to forfeit the registration fee and guarantee and withdraw from the program at any time and sell the guaranteed residence in any legal manner he or she sees fit.
No provision of this Act or any procedure, regulation, or bylaw of a governing commission and program created under the provisions of this Act is intended as and none shall be used as a means of discriminating against any individual on the basis of ethnic background, gender, race or religion.
(Source: P.A. 85-1044.)

(65 ILCS 95/19) (from Ch. 24, par. 1619)
Sec. 19. Penalty. Any person violating the provisions of this Act or any procedure, regulation, or bylaw of a governing commission and program created under the provisions of this Act shall, in addition to all other remedies provided by law, be fined up to $1,000 for each offense.
(Source: P.A. 85-1044.)

(65 ILCS 95/20) (from Ch. 24, par. 1620)
Sec. 20. Home Rule. In compliance with Section 7 of "An Act to revise the law in relation to the construction of the statutes", approved March 5, 1874, as amended, it is declared to be the law of this State, pursuant to paragraph (h) of Section 6 of Article VII of the Illinois Constitution, that the authority or duty to establish or prohibit the establishment of home equity programs in any municipality with more than 1,000,000 inhabitants, including home rule units, and the determination of the terms of such programs are declared to be exclusive powers and functions of the State which may not be exercised concurrently by any such municipality. No municipality with more than 1,000,000 inhabitants, including home rule units, shall establish or maintain a home equity program other than as provided in this Act, and any such municipality shall affirmatively establish and maintain a home equity program when required to do so pursuant to this Act.
(Source: P.A. 85-1044.)

(65 ILCS 95/21)
Sec. 21. Tax Reimbursement Program. A governing commission, with no less than $4,000,000 unencumbered funds in its guarantee fund, may, if authorized by resolution of the governing commission upon approval by two-thirds of the commissioners, establish a Tax Reimbursement Program to make reimbursements to each applicable taxpayer for an amount of no more than the total of their pro rata share of the annual levy imposed by the commission. Prior to authorizing a reimbursement program, an independent licensed public accountant not connected with the commission or any entity conducting business with the commission shall audit the commission and the proposal for the program. The commission may create a program if the independent licensed public accountant determines that such a program will not reduce the balance of the guarantee fund to less than $3,000,000. For the purposes of this Section, "applicable taxpayer" means the owner of record that paid the tax levied on property in accordance with Section 11 of this Act.
(Source: P.A. 100-107, eff. 1-1-18.)



65 ILCS 97/ - Neighborhood Security Patrol Act.

(65 ILCS 97/1)
Sec. 1. Short title. This Act may be cited as the Neighborhood Security Patrol Act.
(Source: P.A. 88-439.)

(65 ILCS 97/5)
Sec. 5. Purpose. The purpose of a neighborhood security patrol program is to guarantee a greater sense of safety and security by employing private security patrols to assist and supplement the services performed by the local law enforcement agencies. The security patrols may be armed under Section 15 of this Act. The security patrols shall not have the powers of arrest, but shall act within allowable legal limits (including the power to detain for police arrest). The security patrols shall be completely liable for their actions, indemnifying the municipality and county, the sponsoring organization, and all participants. The security patrols shall be available to the entire community through a dispatch telephone number and shall be directly accountable to the community through its governing commission. The governing commission shall establish guidelines, such as the hours of service, the areas of focus, and the procedures for bidding for the patrols.
(Source: P.A. 88-439.)

(65 ILCS 97/10)
Sec. 10. Definitions. As used in this Act:
"Community organization" means a not-for-profit organization which has been registered with this State for at least 5 years as a not-for-profit organization, which qualifies for tax exempt status under Section 501 (c) (3) or 501 (c) (4) of the United States Internal Revenue Code of 1986, as now or hereafter amended, which continuously maintains an office or business location within the territory of a program together with a current listed telephone number, and a majority of whose members reside within the territory of a program.
"Governing commission" means the 7 member governing body which is authorized by voter approval of the creation of a neighborhood security patrol program as provided in this Act and which is appointed by the mayor of the municipality in which the program has been approved with the approval of the city council, all of whom, except one, shall be appointed from a list or lists of nominees submitted by a community organization or community organizations as defined in this Act.
"Security fund" means the funds collected under this Act for the purpose of providing and administering private security patrols within the territory of a program.
"Security firm" means any private company licensed by the State of Illinois to provide security services, whose employees have all been registered and licensed by the State, and which carries sufficient insurance to cover claims against the firm, indemnifying the municipality, county, sponsoring organization, and all participants.
"Pilot Project Area" means the territory within the boundaries of the Southwest Guaranteed Home Equity Program.
"Program" means the neighborhood security patrol program governed by a specific neighborhood security patrol commission.
"Program guidelines" means those policies, rules, regulations, and bylaws established from time to time by the governing commission to explain, clarify, or modify the program in order to fulfill its goals and objectives.
(Source: P.A. 88-439.)

(65 ILCS 97/15)
Sec. 15. Creation of Commission.
(a) Whenever, within the Pilot Project Area, the question of creating a neighborhood security patrol program within a contiguous territory consisting of at least 10 precincts included entirely within the Pilot Project Area is initiated by resolution or ordinance of the corporate authorities of the municipality or by a petition signed by not less than 10% of the total number of registered voters of each precinct in the territory, the registered voters of which are eligible to sign the petition, it shall be the duty of the election authority having jurisdiction over the municipality to submit the question of creating a neighborhood security patrol program to the electors of each precinct within the territory at the regular election specified in the resolution, ordinance or petition initiating the question. If the question is initiated by petition and if the requisite number of signatures is not obtained in one or more of the precincts included within the territory described in the petition, then the petition shall be valid as to the territory encompassed by those precincts for which the requisite number of signatures is obtained and any such precinct for which the requisite number of signatures is not obtained shall be excluded from the territory. A petition initiating a question described in this Section shall be filed with the election authority having jurisdiction over the municipality. The petition shall be filed and objections thereto shall be made in the manner provided in the general election law. A resolution, ordinance, or petition initiating a question described in this Section shall specify the election at which the question is to be submitted. The referendum on such question shall be held in accordance with general election law. The question, and the resolution, ordinance, or petition initiating the question, shall include a description of the territory, the name of the proposed neighborhood security patrol program, the maximum rate at which the neighborhood security patrol program shall be able to levy a property tax, and whether the security patrols shall be armed. All of that area within the geographic boundaries of the territory described in the question shall be included in the program, and no area outside the geographic boundaries of the territory described in such question shall be included in the program. If the election authority determines that the description cannot be included within the space limitations of the ballot, the election authority shall prepare large printed copies of a notice of the question, which shall be prominently displayed in the polling place of each precinct in which the question is to be submitted.
(b) Whenever a majority of the voters on such public question approve the creation of a neighborhood security patrol program as certified by the proper election authorities, the mayor of the municipality shall within 60 days after certification appoint, with the consent of the corporate authorities, 7 individuals, to be known as commissioners, to serve as the governing body of the neighborhood security patrol program. The mayor shall choose one individual at his discretion to serve on the governing commission and 6 individuals from nominees submitted by a community organization or community organizations as defined in this Act. Nominations shall be submitted to the mayor within 30 days after certification. If the appointments are not made by the mayor within 60 days after certification, the Governor shall appoint the commissioners with the advice and consent of the Senate. A community organization may recommend up to 20 individuals to serve on a governing commission.
No fewer than 5 commissioners serving at any one time shall reside within the territory of the program.
Upon creation of a governing commission, the terms of the initial commissioners shall be as follows: 4, including the individual appointed at the mayor's discretion, shall serve for one year and 3 shall serve for 2 years and until a successor is appointed and qualified. All succeeding terms shall be for 2 years, or until a successor is appointed and qualified. No commissioner may serve more than 2 consecutive terms, except that the 4 initial commissioners who serve an initial one year term may serve 3 consecutive terms. Commissioners shall serve without compensation except for reimbursement for reasonable expenses incurred in the performance of duties as a commissioner. A vacancy in the office of a member of a commission shall be filled in like manner as an original appointment.
All proceedings and meetings of the governing commission shall be conducted in accordance with the provisions of the Open Meetings Act.
(Source: P.A. 88-439.)

(65 ILCS 97/20)
Sec. 20. Additional precinct.
(a) If the creation of an existing program was initiated by petition and if a precinct was excluded from the territory because the requisite number of signatures was not obtained as provided in subsection (a) of Section 15, the excluded precinct may be added to the territory of the program as provided in this Section.
(b) If a petition signed by not less than 10% of the total number of registered voters of the precinct is filed with the proper election authority, and if the governing commission consents, by ordinance or resolution, to adding the excluded precinct to the territory of the program, the election authority shall submit the question of adding the excluded precinct to the territory of the program to the electors of the excluded precinct at the regular election specified in the petition. The petition shall be filed and objections made, and the referendum shall be conducted, as provided in the general election law. The petition and the question submitted to referendum shall describe the precinct, identify the program to which the precinct is proposed to be added, and state the maximum rate at which the program shall be authorized to levy a property tax, which rate shall be the same as the existing maximum rate for the program.
(c) If a majority of the electors of the precinct voting on the question are in favor of adding the precinct to the program, the precinct shall be part of the territory of the program.
(Source: P.A. 88-439.)

(65 ILCS 97/25)
Sec. 25. Duties and Functions of Commission. The duties and functions of the governing commission of a program shall include the following:
(a) To establish policies, rules, regulations, bylaws, and procedures for both the governing commission and the program. No policies, rules, regulations, or bylaws shall be adopted by the governing commission without prior notice to the residents of the territory of a program and an opportunity for such residents to be heard.
(b) To provide annual status reports on the program to the mayor and corporate authorities of the municipality, to provide an assessment to the General Assembly on the feasibility of expanding this Act beyond the Pilot Project Area, and to hold a minimum of one public meeting per year within the territory to provide a status report and to receive community input.
(c) To manage, administer, and invest the security fund.
(d) To employ necessary personnel, acquire necessary office space, enter into contractual relationships and disburse funds in accordance with the provisions of this Act.
(e) To establish criteria and standards necessary for an open bidding process for hiring a security firm to perform patrol services and to oversee the contract with the security firm.
(f) To purchase and maintain sufficient insurance against liabilities and losses.
(g) To perform such other functions in connection with the program and the security fund as required under this Act.
(Source: P.A. 88-439.)

(65 ILCS 97/30)
Sec. 30. Security Fund.
(a) Each governing commission and program created by referendum under this Act shall maintain a security fund for the purposes of paying the costs of administering the program and carrying out its duties under this Act, subject to the limitations and procedures set forth in this Act.
(b) The security fund shall be raised by means of an annual tax levied on all property within the territory of the program. The rate of this tax may be changed from year to year by majority vote of the governing commission but in no case shall it exceed a rate of 0.41% of the equalized assessed valuation of all property in the territory of the program, or the maximum tax rate approved by the voters of the territory. The commissioners shall cause the amount to be raised by taxation in each year to be certified to the county clerk in the manner provided by law, and any tax so levied and certified shall be collected and enforced in the same manner and by the same officers as those taxes for the purposes of the county and city within which the territory of the commission is located. Any such tax, when collected, shall be paid over to the proper officer of the commission who is authorized to receive and receipt for such tax. The governing commission may issue tax anticipation warrants against the taxes to be assessed for the calendar year in which the program is created and for the first full calendar year after the creation of the program.
(c) Wherever the question of increasing the annual tax levy on all property within the territory is initiated by a petition signed by not less than 10% of the total number of registered voters of each precinct in the territory, the registered voters of which are eligible to sign the petition, it shall be the duty of the election authority having jurisdiction over the municipality to submit the question of increasing the annual tax on all property within the territory to the electors of each precinct within the territory at the regular election specified in the petition initiating the question. A petition initiating a question described in this Section shall be filed with the election authority having jurisdiction over the municipality. The petition shall be filed and objections thereto shall be made in the manner provided in the general election law. A petition initiating a question described in this Section shall specify the election at which the question is to be submitted. The referendum or such question shall be held in accordance with general election law. The question, and the petition initiating the question, shall include the maximum rate at which the neighborhood security patrol program shall be able to levy a property tax.
(d) The moneys deposited in the security fund shall, as nearly as practicable, be fully and continuously invested or reinvested by the governing commission in investment obligations which shall be in such amounts, and shall mature at such times, that the maturity or date of redemption at the option of the holder of such investment obligations shall coincide, as nearly as practicable, with the times at which moneys will be required for the purposes of the program. As used in this Section, "investment obligation" means direct general municipal, State, or federal obligations which at the time are legal investments under the laws of this State and the payment of principal of and interest on which are unconditionally guaranteed by the governing body issuing them.
(e) The security fund shall be used solely and exclusively for the purposes of the program and for reasonable salaries, expenses, bills, and fees incurred in administering the program, and shall be used for no other purpose.
(f) The security fund shall be maintained, invested, and expended exclusively by the governing commission of the program for whose purposes it was created. Under no circumstance shall the security fund be used by any person or persons, governmental body, or public or private agency or concern other than the governing commission of the program for whose purposes it was created. Under no circumstances shall the security fund be commingled with other funds or investments.
(g) No commissioner or family member of a commissioner may receive any financial benefit, either directly or indirectly, from the security fund. Nothing in this subsection shall be construed to prohibit payment of expenses to a commissioner in accordance with Section 15.
As used in this subsection, "family member" means a spouse, child, stepchild, parent, brother, or sister of a commissioner or a child, stepchild, parent, brother, or sister of a commissioner's spouse.
(h) An independent audit of the security fund and the management of the program shall be conducted annually and made available to the public through any office of the governing commission or a public facility such as a local public library located within the territory of the program.
(Source: P.A. 88-439.)

(65 ILCS 97/35)
Sec. 35. Termination of a program. A program may be terminated only by the submission of and approval of the issue in the form of a public question before the voters of the territory of the program at a regularly scheduled election in the same manner as the question of the creation of the program, as set forth in Section 15 of this Act. If a majority of the voters voting upon the question approve the termination of the program, as certified by the proper election authorities, the program shall conclude its business and cease operations within one year of the date on which the election containing the public question was held.
In terminating the program, the governing commission shall refund the remaining balance of the security fund, if any, after all potential liabilities have been satisfied, to the then current property taxpayers of all property within the territory of the commission in an equitable manner proportionate to the manner in which the security fund was raised.
(Source: P.A. 88-439.)

(65 ILCS 97/40)
Sec. 40. Indemnification. A program shall indemnify each commissioner, officer, and employee, whether on salary, wage, or voluntary basis, and also the State of Illinois and the county and municipality in which the program is located and their employees, officers, and agents, against any and all losses, damages, judgments, interest, settlements, fines, court costs and other reasonable costs and expenses of legal proceedings including attorney fees, and any other liabilities incurred by, imposed upon, or suffered by such individual or governmental entity in connection with or resulting from any claim, action, suit, or proceeding, actual or threatened, arising out of or in connection with the performance of program duties. Any settlement of any claim must be made with prior approval of the governing commission in order for indemnification, as provided in this Section, to be available.
The indemnification provided by a program under this Section shall not cover any acts or omissions which involve willful or wanton conduct, breach of good faith, intentional misconduct, knowing violation of the law, or for any transaction from which such individual derives an improper personal benefit.
(Source: P.A. 88-439.)

(65 ILCS 97/45)
Sec. 45. Penalty. Any person violating any provision of this Act or any procedure, regulation, or bylaw of a governing commission and program created under this Act shall, in addition to all other remedies provided by law, be guilty of a business offense and shall be fined an amount not to exceed $1,000 for each offense.
(Source: P.A. 88-439.)

(65 ILCS 97/47)
Sec. 47. Existing programs. Nothing in this Act shall be construed to affect or alter the validity or operation of a neighborhood security patrol program created by a municipal ordinance adopted before the effective date of this Act.
(Source: P.A. 88-439.)

(65 ILCS 97/50)
Sec. 50. Home Rule. It is declared to be the law of this State, pursuant to paragraph (h) of Section 6 of Article VII of the Illinois Constitution, that the authority or duty to establish or prohibit the establishment of neighborhood security patrol programs in any municipality with more than 1,000,000 inhabitants, including home rule units, and the determination of the terms of such programs are declared to be exclusive powers and functions of the State which may not be exercised concurrently by any such municipality, except as otherwise provided in this Section. No municipality with more than 1,000,000 inhabitants, including home rule units, shall establish or maintain a neighborhood security patrol program other than as provided in this Act, and any such municipality shall affirmatively establish and maintain a neighborhood security patrol program when required to do so pursuant to this Act, except that this Section shall not be construed to prohibit the operation of a neighborhood security patrol program created by a municipal ordinance adopted before the effective date of this Act.
(Source: P.A. 88-439.)

(65 ILCS 97/900)
Sec. 900. (Amendatory provisions; text omitted).
(Source: P.A. 88-439; text omitted.)



65 ILCS 100/ - Sports Stadium Act.

(65 ILCS 100/1) (from Ch. 85, par. 6031)
Sec. 1. Short title. This Act may be cited as the Sports Stadium Act.
(Source: P.A. 86-110.)

(65 ILCS 100/2) (from Ch. 85, par. 6032)
Sec. 2. Legislative finding and declaration. It is hereby found that as a result of aging sports facilities in the metropolitan area of Chicago and the recent construction of modern facilities for professional sports teams in competing metropolitan areas in other states, there is a shortage in the Chicago metropolitan area of competitive modern sports facilities suitable for use by professional sports teams, as well as for other events.
It is further found that while government has constructed and owned many such sports facilities in Illinois and throughout the United States, it is desirable where possible for ownership and management to remain private so that public costs and burdens are reduced, efficiency enhanced, and development encouraged. Sports facilities operated by private enterprise face risks of a substantially different magnitude than most private businesses because of high debt costs, long amortization schedules, fluctuating patterns of utilization, changing trends in spectator and tourist interest, and unpredictable prospects which even optimum management sometimes cannot stabilize.
It is therefore necessary and appropriate for government to assist and cooperate in stabilizing the risks and burdens associated with private enterprises which engage in developing such facilities and to provide limited assistance and incentives to such enterprises. The government cooperation and incentives can realize the benefits of such facilities at much lower public cost than if government must fully construct and operate the projects.
It is further found that as a result of the costs to renovate or replace aging sports facilities, the difficulty of remodeling such facilities to include modern amenities, the intermittent utilization of such buildings as contrasted with other commercial buildings, the current high costs of taxable private financing, and the financial risk of promoting, developing and establishing new privately financed professional sports facilities without the assistance contemplated in this Act, the private sector is unable to construct economically adequate, fully competitive modern professional sports facilities.
It is further found that major professional sports and entertainment stadiums and facilities can promote the public interest in redevelopment of blighted neighborhoods and disadvantaged communities. Construction of such facilities can be planned so as to stimulate urban renewal and community redevelopment in neighborhoods afflicted with high unemployment, inadequate and substandard housing, and other social problems. It is an appropriate and desirable public purpose for government to facilitate, assist and cooperate in the development of such facilities so as to bring economic benefits to the local community and to help solve the social problems in blighted neighborhoods and disadvantaged communities.
It is further found that the creation of the modern professional sports facilities and the other results contemplated by this Act would stimulate economic activity in the City of Chicago, County of Cook and State of Illinois, including the creation and maintenance of jobs, the creation of new and lasting infrastructure and other improvements, and the retention and attraction of sports and entertainment events which generate economic activity.
It is further found that professional sports facilities are magnets for substantial intrastate and interstate tourism resulting in increased retail sales, hotel and restaurant sales and entertainment industry sales, all of which increase job availability, economic growth and State and local government tax revenues and enhance Illinois interstate tourism, which is a major industry in Illinois.
It is further found that in order to achieve the objectives of this Act and to realize the full economic benefits associated with the construction and operation of new professional sports facilities, it is desirable that construction be undertaken as expeditiously as possible, it being further found that immediate acquisition of a site or sites and construction of such a facility or facilities is in the public interest.
It is further found that the areas expected to be impacted by the professional sports facilities contemplated by this Act are severely blighted and in need of commercial development.
It is further found that the creation of the modern professional sports facilities and the other results contemplated by this Act constitute a public purpose and a public use and benefit in the public interest.
(Source: P.A. 86-110.)

(65 ILCS 100/3) (from Ch. 85, par. 6033)
Sec. 3. In order to accomplish the purposes of this Act, a municipality with a population in excess of 2,000,000 may acquire by eminent domain, by a complaint filed before July 1, 1992, pursuant to Article VII of the Code of Civil Procedure (now the Eminent Domain Act), and such municipality may acquire by immediate vesting of title, commonly referred to as "quick take," pursuant to Sections 7-102 through 7-112 of the Code of Civil Procedure (now Article 20 of the Eminent Domain Act), real or personal property or interests in real or personal property located within any of the following described parcels for the purpose of facilitating the construction of an indoor stadium for professional sports and amusement events having a seating capacity of less than 28,000:
PARCEL 1:
THAT PART OF SECTIONS 7 AND 18, TOWNSHIP 39 NORTH, RANGE 14 EAST OF THE THIRD PRINCIPAL MERIDIAN IN COOK COUNTY, ILLINOIS BOUNDED AS FOLLOWS: ON THE NORTH BY THE NORTH LINE OF WASHINGTON STREET, ON THE EAST BY THE EAST LINE OF PAULINA STREET, ON THE SOUTH BY THE SOUTH LINE OF ADAMS STREET AND ON THE WEST BY THE WEST LINE OF DAMEN AVENUE (BUT EXCEPTING THE BLOCK BOUNDED ON THE NORTH BY THE SOUTH LINE OF WASHINGTON STREET, ON THE EAST BY THE WEST LINE OF HERMITAGE AVENUE, ON THE SOUTH BY THE NORTH LINE OF WARREN BOULEVARD AND ON THE WEST BY THE EAST LINE OF WOOD STREET; ALSO EXCEPTING THE BLOCK BOUNDED ON THE NORTH BY THE SOUTH LINE OF MONROE STREET, ON THE EAST BY THE WEST LINE OF WOOD STREET, ON THE SOUTH BY THE NORTH LINE OF ADAMS STREET AND ON THE WEST BY THE EAST LINE OF HONORE STREET; ALSO EXCEPTING LOTS 17 AND 18 IN BLOCK 5 OF ASHLANDS SECOND ADDITION TO CHICAGO, A SUBDIVISION OF THE WEST 1/2 OF THE NORTH EAST 1/4 OF SAID SECTION 18, IN THE WEST 1/2 OF THE NORTH EAST 1/4 OF SECTION 18, TOWNSHIP 39 NORTH, RANGE 14 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS; ALSO EXCEPTING THE BLOCK BOUNDED ON THE NORTH BY THE SOUTH LINE OF WASHINGTON BOULEVARD, ON THE EAST BY THE WEST LINE OF WOLCOTT AVENUE, ON THE SOUTH BY THE NORTH LINE OF WARREN BOULEVARD AND ON THE WEST BY THE EAST LINE OF DAMEN AVENUE; ALSO EXCEPTING LOTS 43 THROUGH 48 IN H. H. WALKER'S RESUBDIVISION OF BLOCKS 12 AND 13 IN S.F. SMITH'S SUBDIVISION OF THE NORTHEAST QUARTER OF THE NORTHEAST QUARTER IN THE EAST 1/2 OF THE NORTHEAST 1/4 OF SECTION 18, TOWNSHIP 39 NORTH, RANGE 14 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS).
PARCEL 2:
LOTS 14 THROUGH 24 AND LOTS 33 THROUGH 48, BOTH INCLUSIVE, IN THE SUBDIVISION OF BLOCK 61 OF CANAL TRUSTEES' SUBDIVISION OF SECTION 7, TOWNSHIP 39 NORTH, RANGE 14 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS.
PARCEL 3:
THE BLOCK BOUNDED ON THE NORTH BY THE SOUTH LINE OF MADISON STREET, BOUNDED ON THE EAST BY THE WEST LINE OF DAMEN AVENUE, BOUNDED ON THE SOUTH BY THE NORTH LINE OF MONROE STREET, BOUNDED ON THE WEST BY THE EAST LINE OF SEELEY AVENUE IN THE EAST 1/2 OF THE NORTH WEST 1/4 OF SECTION 18, TOWNSHIP 39 NORTH, RANGE 14 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS.
However, such municipality shall not have the power to acquire by eminent domain any property located within the foregoing parcels which is owned, leased, used or occupied by the Chicago Board of Education, the Chicago Housing Authority, the Chicago Park District, or any unit of local government, and which was also so owned, leased, used or occupied on January 1, 1989.
(Source: P.A. 94-1055, eff. 1-1-07.)

(65 ILCS 100/3.5)
Sec. 3.5. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(65 ILCS 100/4) (from Ch. 85, par. 6034)
Sec. 4. Limitation on challenges. The General Assembly finds that it is necessary and desirable to reduce the risk that persons who expend or commit substantial sums in reliance on the provisions of this Act will be exposed to deferred litigation which might jeopardize financial and other arrangements necessary to carry out promptly the purposes of this Act. Therefore, no later than 30 days after the effective date of this Act, the clerk of any municipality having a population in excess of 2,000,000 shall cause to be published a notice setting forth:
(a) a copy of this Act;
(b) a statement that no action or proceeding to contest the validity of the liquor referendum provisions of Section 9-2a of the Liquor Control Act of 1934, as amended by this amendatory Act of 1989, or the tax stabilization provisions of Sections 10-205 through 10-220 of the Property Tax Code may be commenced in any court more than 6 months after publication of the notice required by this Section; and
(c) a statement that a proposal for the construction of a new stadium in such municipality has been made, if that has occurred.
The notice shall be published in full, in 8 point type or the equivalent thereof, within such 30-day period in one or more newspapers of general circulation in the county in which such municipality is located and in the Illinois counties contiguous to such county. No action or proceeding to contest the validity of any provision of Section 9-2a of the Liquor Control Act of 1934, as amended by this amendatory Act of 1989, or Sections 10-205 through 10-220 of the Property Tax Code may be commenced in any court by the People of the State of Illinois; or any person, firm, corporation or other legal entity, public or private; or any unit of local government, school district or taxing district; or any association of persons; or any government officer, department, political subdivision or agency; or any successor in interest to any of the foregoing, unless written notice of intention to institute such action or proceeding is filed with the clerk of such municipality within 6 months following the date of publication of the notice required by this Section and such action or proceeding is commenced within one year following the date of publication of the notice.
(Source: P.A. 88-670, eff. 12-2-94.)



65 ILCS 105/ - Shore Lands for Park Use Act.

(65 ILCS 105/0.01) (from Ch. 105, par. 324.9)
Sec. 0.01. Short title. This Act may be cited as the Shore Lands for Park Use Act.
(Source: P.A. 86-1324.)

(65 ILCS 105/1) (from Ch. 105, par. 325)
Sec. 1. Any city, town or village which has heretofore acquired or shall hereafter acquire control over any lands bordering upon any public waters in this state, and the riparian rights appurtenant thereto, may grant, convey or release any of such lands or rights for park purposes to any park commissioners, park board or board of park commissioners having control of any park within the territorial limits of such city, town or village, and may make agreements with any such park commissioners, park board or board of park commissioners for the reclamation by such park commissioners, park board or board of park commissioners for park purposes of submerged lands under the public waters adjacent to the lands controlled by such city, town or village: Provided, however, that no such park commissioners, park board or board of park commissioners, may grant, convey, lease or release any lands so acquired or the riparian rights appurtenant thereto to any private person or corporation.
(Source: P.A. 84-1308.)



65 ILCS 110/ - Economic Development Project Area Tax Increment Allocation Act of 1995.

(65 ILCS 110/1)
Sec. 1. Short title. This Act may be cited as the Economic Development Project Area Tax Increment Allocation Act of 1995.
(Source: P.A. 89-176, eff. 1-1-96.)

(65 ILCS 110/5)
Sec. 5. Legislative Declaration.
(a) The General Assembly finds, determines, and declares the following:
(1) Actions taken by the Secretary of Defense to

close military installations under Title II of the Defense Authorization Amendments and Base Closure and Realignment Act (Public Law 100-526; 10 U.S.C. 2687 note), the Defense Base Closure and Realignment Act of 1990 (part A of Title XXIX of Public Law 101-510; 10 U.S.C. 2687 note), Section 2687 of Title 10 of the United States Code (10 U.S.C. 2687), and actions taken by the Secretary of the Army to transfer the military installation, described in subsection (b) of Section 15 of the Joliet Arsenal Development Authority Act, pursuant to the Illinois Land Conservation Act (Title XXIX of Public Law 104-106; 16 U.S.C. 1609), as supplemented and amended, have an adverse socioeconomic impact upon the State residents due to the loss of civilian job opportunities, the transfer of permanently stationed military personnel, the decline in population, the vacancy of existing buildings, structures, residential housing units and other facilities, the burden of assuming and maintaining existing utility systems, and the erosion of the State's economic base.

(2) The redevelopment and reuse by the public and

private sectors of any military installation closed by the Secretary of Defense and converted to civilian use is impaired due to little or no platting of any of the land, deleterious land use and layout, lack of community planning, depreciation of physical maintenance, presence of structures below minimum code standards, excessive vacancies, lack of adequate utility services and need to improve transportation facilities.

(3) The closing of military installations within the

State is a serious menace to the health, safety, morals, and general welfare of the people of the entire State.

(4) Protection against the economic burdens

associated with the closing of military installations, the consequent spread of economic stagnation, the impairments to redevelopment and reuse, and the resulting harm to the tax base of the State can best be provided by promoting, attracting and stimulating commerce, industry, manufacturing and other public and private sector investment within the State.

(5) The continual encouragement, redevelopment,

reuse, growth, and expansion of commercial businesses, industrial and manufacturing facilities and other public and private investment on closed military installations within the State requires a cooperative and continuous partnership between government and the private sector.

(6) The State has a responsibility to create a

favorable climate for new and improved job opportunities for its citizens and to increase the tax base of the State and its political subdivisions by encouraging the redevelopment and reuse by the public and private sectors of new commercial businesses, industrial and manufacturing facilities, and other civilian uses with respect to the vacant buildings, structures, residential housing units, and other facilities on closed military installations within the State.

(7) The lack of redevelopment and reuse of closed

military installations within the State has persisted, despite efforts of State and local authorities and private organizations to attract new commercial businesses, industrial and manufacturing facilities and other public and private sector investment for civilian use to closed military installations within the State.

(8) The economic burdens associated with the closing

of military installations within the State may continue and worsen if the State and its political subdivisions are not able to provide additional incentives to commercial businesses, industrial and manufacturing facilities, and other public and private investment for civilian use to locate on closed military installations within the State.

(9) The provision of additional incentives by the

State and its political subdivisions is intended to relieve conditions of unemployment, create new job opportunities, increase industry and commerce, increase the tax base of the State and its political subdivisions, and alleviate vacancies and conditions leading to deterioration and blight on closed military installations within the State, thereby creating job opportunities and eradicating deteriorating and blighting conditions for the residents of the State and reducing the evils attendant upon unemployment and blight.

(b) It is hereby declared to be the policy of the State, in the interest of promoting the health, safety, morals, and general welfare of all the people of the State, to provide incentives that will create new job opportunities and eradicate potentially blighted conditions on closed military installations within the State, and it is further declared that the relief of conditions of unemployment, the creation of new job opportunities, the increase of industry and commerce within the State, the alleviation of vacancies and conditions leading to deterioration and blight, the reduction of the evils of unemployment, and the increase of the tax base of the State and its political subdivisions are public purposes and for the public safety, benefit, and welfare of the residents of this State.
(Source: P.A. 90-655, eff. 7-30-98; 91-642, eff. 8-20-99.)

(65 ILCS 110/10)
Sec. 10. Definitions. In this Act, words or terms have the following meanings:
(a) "Closed military installation" means a former base, camp, post, station, yard, center, homeport facility for any ship, or other activity under the jurisdiction of the United States Department of the Defense which is not less in the aggregate than 500 acres and which is closed or in the process of being closed by the Secretary of Defense under and pursuant to Title II of the Defense Base Closure and Realignment Act (Public Law 100-526; 10 U.S.C. 2687 note), The Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of Public Law 101-510; 10 U.S.C. 2687 note), Section 2687 of Title 10 of the United States Code (10 U.S.C. 2687), or an installation, described in subsection (b) of Section 15 of the Joliet Arsenal Development Authority Act, that has been transferred or is in the process of being transferred by the Secretary of the Army pursuant to the Illinois Land Conservation Act (Title XXIX of Public Law 104-106; 16 U.S.C. 1609), as each may be further supplemented or amended.
(b) "Economic development plan" means the written plan of a municipality that sets forth an economic development program for an economic development project area. Each economic development plan shall include but not be limited to (i) estimated economic development project costs, (ii) the sources of funds to pay those costs, (iii) the nature and term of any obligations to be issued by the municipality to pay those costs, (iv) the most recent equalized assessed valuation of the economic development project area, (v) an estimate of the equalized assessed valuation of the economic development project area after completion of an economic development project, (vi) the estimated date of completion of any economic development project proposed to be undertaken, (vii) a general description of the types of any proposed developers, users, or tenants of any property to be located or improved within the economic development project area, (viii) a description of the type, structure, and general character of the facilities to be developed or improved, (ix) a description of the general land uses to apply in the economic development project area, (x) a general description or an estimate of the type, class, and number of employees to be employed in the operation of the facilities to be developed or improved, and (xi) a commitment by the municipality to fair employment practices and an affirmative action plan regarding any economic development program to be undertaken by the municipality.
(c) "Economic development project" means any development project furthering the objectives of this Act.
(d) "Economic development project area" means any improved or vacant area that (i) is within or partially within and contiguous to the boundaries of a closed military installation as defined in subsection (a) of this Section (except the installation described in Section 15 of the Joliet Arsenal Development Authority Act) or, only in the case of the installation described in Section 15 of the Joliet Arsenal Development Authority Act, is within or contiguous to the closed military installation, (ii) is located entirely within the territorial limits of a municipality, (iii) is contiguous, (iv) is not less in the aggregate than 1 1/2 acres, (v) is suitable for siting by a commercial, manufacturing, industrial, research, transportation or residential housing enterprise or facilities to include but not be limited to commercial businesses, offices, factories, mills, processing plants, industrial or commercial distribution centers, warehouses, repair overhaul or service facilities, freight terminals, research facilities, test facilities, transportation facilities or single or multi-family residential housing units, regardless of whether the area has been used at any time for those facilities and regardless of whether the area has been used or is suitable for other uses and (vi) has been approved and certified by the corporate authorities of the municipality pursuant to this Act.
(e) "Economic development project costs" means and includes the total of all reasonable or necessary costs incurred or to be incurred under an economic development project, including, without limitation, the following:
(1) Costs of studies, surveys, development of plans

and specifications, and implementation and administration of an economic development plan and personnel and professional service costs for architectural, engineering, legal, marketing, financial planning, police, fire, public works, public utility, or other services. No charges for professional services, however, may be based on a percentage of incremental tax revenues.

(2) Property assembly costs within an economic

development project area, including but not limited to acquisition of land and other real or personal property or rights or interests in property.

(3) Site preparation costs, including but not limited

to clearance of any area within an economic development project area by demolition or removal of any existing buildings, structures, fixtures, utilities, and improvements and clearing and grading; and including installation, repair, construction, reconstruction, extension or relocation of public streets, public utilities, and other public site improvements located outside the boundaries of an economic development project area that are essential to the preparation of the economic development project area for use with an economic development plan.

(4) Costs of renovation, rehabilitation,

reconstruction, relocation, repair, or remodeling of any existing buildings, improvements, equipment, and fixtures within an economic development project area.

(5) Costs of installation or construction within an

economic development project area of any buildings, structures, works, streets, improvements, equipment, utilities, or fixtures, whether publicly or privately owned or operated.

(6) Financing costs, including but not limited to all

necessary and incidental expenses related to the issuance of obligations, payment of any interest on any obligations issued under this Act that accrues during the estimated period of construction of any economic development project for which the obligations are issued and for not more than 36 months after that period, and any reasonable reserves related to the issuance of the obligations.

(7) All or a portion of a taxing district's capital

or operating costs resulting from an economic development project necessarily incurred or estimated to be incurred by a taxing district in the furtherance of the objectives of an economic development project, to the extent that the municipality, by written agreement, accepts and approves those costs.

(8) Relocation costs to the extent that a

municipality determines that relocation costs shall be paid or is required to pay relocation costs by federal or State law.

(9) The estimated tax revenues from real property in

an economic development project area acquired by a municipality in furtherance of an economic development project under this Act that, according to the economic development plan, is to be used for a private use (i) that any taxing district would have received had the municipality not adopted tax increment allocation financing for an economic development project area and (ii) that would result from the taxing district's levies made after the time of the adoption by the municipality of tax increment allocation financing to the time the current equalized assessed value of real property in the economic development project area exceeds the total initial equalized value of real property.

(10) Costs of rebating ad valorem taxes paid by any

developer or other nongovernmental person in whose name the general taxes were paid for the last preceding year on any lot, block, tract, or parcel of land in the economic development project area, provided that:

(A) the economic development project area is

located in an enterprise zone created under the Illinois Enterprise Zone Act;

(B) the ad valorem taxes shall be rebated only in

amounts and for a tax year or years as the municipality and any one or more affected taxing districts have agreed by prior written agreement;

(C) any amount of rebate of taxes shall not

exceed the portion, if any, of taxes levied by the municipality or taxing district or districts that is attributable to the increase in the current equalized assessed valuation of each taxable lot, block, tract, or parcel of real property in the economic development project area over and above the initial equalized assessed value of each property existing at the time property tax allocation financing was adopted for the economic development project area; and

(D) costs of rebating ad valorem taxes shall be

paid by a municipality solely from the special tax allocation fund established under this Act and shall not be paid from the proceeds of any obligations issued by a municipality.

(11) Costs of job training or advanced vocational or

career education, including but not limited to courses in occupational, semi-technical, or technical fields leading directly to employment, incurred by one or more taxing districts, but only if the costs are related to the establishment and maintenance of additional job training, advanced vocational education, or career education programs for persons employed or to be employed by employers located in the economic development project area and only if, when the costs are incurred by a taxing district or taxing districts other than the municipality, they shall be set forth in a written agreement by or among the municipality and the taxing district or taxing districts that describes the program to be undertaken, including without limitation the number of employees to be trained, a description of the training and services to be provided, the number and type of positions available or to be available, itemized costs of the program and sources of funds to pay the costs, and the term of the agreement. These costs include, specifically, the payment by community college districts of costs pursuant to Sections 3-37, 3-38, 3-40 and 3-40.1 of the Public Community College Act and by school districts of costs pursuant to Sections 10-22.20 and 10-23.3a of the School Code.

(12) Private financing costs incurred by a developer

or other nongovernmental person in connection with an economic development project, provided that:

(A) private financing costs shall be paid or

reimbursed by a municipality only pursuant to the prior official action of the municipality evidencing an intent to pay or reimburse such private financing costs;

(B) except as provided in subparagraph (D), the

aggregate amount of the costs paid or reimbursed by a municipality in any one year shall not exceed 30% of the costs paid or incurred by the developer or other nongovernmental person in that year;

(C) private financing costs shall be paid or

reimbursed by a municipality solely from the special tax allocation fund established under this Act and shall not be paid from the proceeds of any obligations issued by a municipality; and

(D) if there are not sufficient funds available

in the special tax allocation fund in any year to make the payment or reimbursement in full, any amount of the interest costs remaining to be paid or reimbursed by a municipality shall accrue and be payable when funds are available in the special tax allocation fund to make the payment.

If a special service area has been established under the Special Service Area Tax Act, then any tax increment revenues derived from the tax imposed pursuant to the Special Service Area Tax Act may be used within the economic development project area for the purposes permitted by that Act as well as the purposes permitted by this Act.
(f) "Municipality" means a city, village, or incorporated town.
(g) "Obligations" means any instrument evidencing the obligation of a municipality to pay money, including without limitation bonds, notes, installment or financing contracts, certificates, tax anticipation warrants or notes, vouchers, and any other evidences of indebtedness.
(h) "Taxing districts" means counties, townships, and school, road, park, sanitary, mosquito abatement, forest preserve, public health, fire protection, river conservancy, tuberculosis sanitarium, and any other districts or other municipal corporations with the power to levy taxes.
(Source: P.A. 91-642, eff. 8-20-99.)

(65 ILCS 110/15)
Sec. 15. Establishment of economic development project areas; Notice.
(a) The corporate authorities of a municipality shall by ordinance propose the establishment of an economic development project area and fix a time and place for a public hearing.
(b) Notice of the public hearing shall be given by publication and mailing. Notice by publication shall be given by publication at least twice, the first publication to be not more than 30 nor less than 10 days before the hearing in a newspaper of general circulation within the taxing districts having property in the proposed economic development project area. Notice by mailing shall be given by depositing the notice together with a copy of the proposed economic development plan in the United States mails by certified mail addressed to the person or persons in whose name the general taxes for the last preceding year were paid on each lot, block, tract, or parcel of land lying within the economic development project area. The notice shall be mailed not less than 10 days before the date set for the public hearing. If taxes for the last preceding year were not paid, the notice shall also be sent to any nongovernmental person or persons listed on the tax rolls as the person or persons having a taxable property interest in the property.
(c) The notices issued under this Section shall include the following:
(1) The time and place of the public hearing.
(2) The boundaries of the proposed economic

development project area by legal description and by street location where possible.

(3) A notification that all interested persons will

be given an opportunity to be heard at the public hearing.

(4) An invitation for any person to submit

alternative proposals or bids for any proposed conveyance, lease, mortgage, or other disposition of land within the proposed economic development project area.

(5) A description of the economic development plan or

economic development project for the proposed economic development project area if a plan or project is the subject matter of the hearing.

(6) Other matters the municipality deems appropriate.
(d) Not less than 30 days before the date set for the hearing, the municipality shall give notice by mail as provided in this Section to all taxing districts that have taxable property included in the economic development project area. In addition to the other requirements of this Section, the notice shall include the following:
(1) An invitation, to a representative designated by

the taxing district, to serve as a member of a joint review board and to attend a meeting of the joint review board to be held not less than 15 days before the public hearing for the purpose of reviewing the proposed economic development plan.

(2) Information as to the time, date, and place of

the meeting of the joint review board.

(3) A statement that the joint review board is

invited to submit any oral or written comments on the proposed economic development project at or before the public hearing and the name, address, and telephone number of the person designated by the municipality to receive comments before the public hearing.

(4) A copy of the proposed economic development plan

if the economic development plan is the subject of the public hearing.

(Source: P.A. 89-176, eff. 1-1-96.)

(65 ILCS 110/20)
Sec. 20. Public hearing. At the public hearing, any interested person or any affected taxing district may file written objections with the municipal clerk and may be heard orally regarding any issues embodied in the notice. The municipality shall hear and determine all protests and objections at the hearing, and the hearing may be adjourned to another date without further notice other than a motion to be entered upon the minutes fixing the time and place of the adjourned hearing. Public hearings with regard to an economic development plan, economic development project area, or economic development project may be held simultaneously.
(Source: P.A. 89-176, eff. 1-1-96.)

(65 ILCS 110/25)
Sec. 25. Changes in plan.
(a) At the public hearing or at any time before the adoption by the municipality of an ordinance approving an economic development plan, the municipality may make changes in the economic development plan. Changes that (i) alter the exterior boundaries of the proposed economic development project area, (ii) substantially affect the general land uses proposed in the proposed economic development plan, or (iii) substantially change the nature of the proposed economic development project shall be made only after notice and hearing pursuant to the procedures set forth in this Section.
(b) Changes that do not (i) alter the exterior boundaries of a proposed economic development project area, (ii) substantially affect the general land uses proposed in the proposed economic development plan, or (iii) substantially change the nature of the proposed economic development project may be made without further hearing, provided that the municipality shall give notice of its changes by mail to each affected taxing district and by publication in a newspaper or newspapers of general circulation within the affected taxing district. The notice by mail and by publication shall each be given not later than 10 days following the adoption by ordinance of the changes.
(Source: P.A. 89-176, eff. 1-1-96.)

(65 ILCS 110/30)
Sec. 30. Ordinance adopted after public hearing.
(a) At any time within 30 days of the final adjournment of the public hearing, a municipality may, by ordinance, approve the economic development plan, establish the economic development project area, and authorize tax increment allocation financing for the economic development project area. Any ordinance adopted that approves the economic development plan shall contain findings: (i) that the economic development project would not reasonably be developed without the adoption of the economic development plan, (ii) that the economic development plan and project conform to any general plan for the development of the closed military installation as a whole, (iii) that the economic development project will encourage the increase of either commerce and industry or affordable housing within the State, thereby reducing the evils attendant upon employment or unsafe or inadequate housing and increasing opportunities for personal income and decent, safe, and adequate housing, and (iv) that the economic development project will increase or maintain the property, sales, and income tax bases of the municipality and of the State. Any ordinance adopted that establishes an economic development project area shall contain the boundaries of the area by legal description and, where possible, by street location. Any ordinance adopted that authorizes tax increment allocation financing shall provide that the ad valorem taxes, if any, arising from the levies upon taxable real property in the economic development project area by taxing districts and tax rates determined in the manner provided in subsection (b) of Section 45 each year after the effective date of the ordinance until economic development project costs and all municipal obligations financing economic development project costs incurred under this Act have been paid shall be divided as follows:
(1) That portion of taxes levied upon each taxable

lot, block, tract, or parcel of real property that is attributable to the lower of the current equalized assessed value or the initial equalized assessed value of each taxable lot, block, tract, or parcel of real property in the economic development project area shall be allocated to (and when collected shall be paid by the county collector to) the respective affected taxing districts in the manner required by law in the absence of the adoption of tax increment allocation financing.

(2) That portion, if any, of the taxes that is

attributable to the increase in the current equalized assessed valuation of each taxable lot, block, tract, or parcel of real property in the economic development project area over and above the initial equalized assessed value of each property in the economic development project area shall be allocated to (and when collected shall be paid to) the county treasurer, who shall deposit the taxes into a special fund called the special tax allocation fund of the municipality for the purpose of paying economic development project costs and obligations incurred in the payment of those costs.

(b) In adopting an ordinance or ordinances under this Section, the municipality shall consider (i) whether, without public intervention, the economic development project area would not otherwise benefit from public and private sector investment for civilian use and (ii) the impact on the revenues of the affected taxing districts of the use of tax increment allocation financing for the proposed economic development project.
(Source: P.A. 89-176, eff. 1-1-96.)

(65 ILCS 110/35)
Sec. 35. Amendment of plan.
(a) After a municipality has by ordinance approved an economic development plan and established an economic development project area, the plan may be amended and the boundaries of the area may be altered only as provided in this Section. Amendments that (i) alter the exterior boundaries of the proposed economic development project area, (ii) substantially affect the general land uses proposed in the proposed economic development plan, or (iii) substantially change the nature of the proposed economic development project shall be made only after notice and a hearing under the procedures set forth in this Act.
(b) Amendments that do not (i) alter the exterior boundaries of a proposed economic development project area, (ii) substantially affect the general land uses proposed in the proposed economic development plan, or (iii) substantially change the nature of the proposed economic development project may be made without further hearing, provided that the municipality shall give notice of its changes by mail to each affected taxing district and by publication in a newspaper or newspapers of general circulation within the affected taxing district. The notice by mail and by publication shall each be given not later than 10 days following the adoption by ordinance of the amendment.
(Source: P.A. 89-176, eff. 1-1-96.)

(65 ILCS 110/40)
Sec. 40. Limitation on number of economic development project areas. No municipality shall be authorized under this Act to establish economic development project areas and to adopt tax increment allocation financing for those areas later than 60 months following the effective date of this Act.
(Source: P.A. 89-176, eff. 1-1-96.)

(65 ILCS 110/45)
Sec. 45. Filing with county clerk; certification of initial equalized assessed value.
(a) A municipality that has by ordinance approved an economic development plan, established an economic development project area, and adopted tax increment allocation financing for that area shall file certified copies of the ordinance or ordinances with the county clerk. Upon receiving the ordinance or ordinances, the county clerk shall immediately determine (i) the most recently ascertained equalized assessed value of each lot, block, tract, or parcel of real property within the economic development project area from which shall be deducted the homestead exemptions under Article 15 of the Property Tax Code (that value being the "initial equalized assessed value" of each such piece of property) and (ii) the total equalized assessed value of all taxable real property within the economic development project area by adding together the most recently ascertained equalized assessed value of each taxable lot, block, tract, or parcel of real property within the economic development project area, from which shall be deducted the homestead exemptions provided by Sections 15-170, 15-175, and 15-176 of the Property Tax Code, and shall certify that amount as the "total initial equalized assessed value" of the taxable real property within the economic development project area.
(b) After the county clerk has certified the "total initial equalized assessed value" of the taxable real property in the economic development project area, then in respect to every taxing district containing an economic development project area, the county clerk or any other official required by law to ascertain the amount of the equalized assessed value of all taxable property within the taxing district for the purpose of computing the rate per cent of tax to be extended upon taxable property within the taxing district shall, in every year that tax increment allocation financing is in effect, ascertain the amount of value of taxable property in an economic development project area by including in that amount the lower of the current equalized assessed value or the certified "total initial equalized assessed value" of all taxable real property in the area. The rate per cent of tax determined shall be extended to the current equalized assessed value of all property in the economic development project area in the same manner as the rate per cent of tax is extended to all other taxable property in the taxing district. The method of extending taxes established under this Section shall terminate when the municipality adopts an ordinance dissolving the special tax allocation fund for the economic development project area. This Act shall not be construed as relieving owners or lessees of property within an economic development project area from paying a uniform rate of taxes upon the current equalized assessed value of their taxable property as provided in the Property Tax Code.
(Source: P.A. 95-644, eff. 10-12-07.)

(65 ILCS 110/50)
Sec. 50. Special tax allocation fund.
(a) If a county clerk has certified the "total initial equalized assessed value" of the taxable real property within an economic development project area in the manner provided in Section 45, each year after the date of the certification by the county clerk of the "total initial equalized assessed value", until economic development project costs and all municipal obligations financing economic development project costs have been paid, the ad valorem taxes, if any, arising from the levies upon the taxable real property in the economic development project area by taxing districts and tax rates determined in the manner provided in subsection (b) of Section 45 shall be divided as follows:
(1) That portion of the taxes levied upon each

taxable lot, block, tract, or parcel of real property that is attributable to the lower of the current equalized assessed value or the initial equalized assessed value of each taxable lot, block, tract, or parcel of real property existing at the time tax increment financing was adopted shall be allocated to (and when collected shall be paid by the county collector to) the respective affected taxing districts in the manner required by law in the absence of the adoption of tax increment allocation financing.

(2) That portion, if any, of the taxes that is

attributable to the increase in the current equalized assessed valuation of each taxable lot, block, tract, or parcel of real property in the economic development project area, over and above the initial equalized assessed value of each property existing at the time tax increment financing was adopted, shall be allocated to (and when collected shall be paid to) the municipal treasurer, who shall deposit the taxes into a special fund (called the special tax allocation fund of the municipality) for the purpose of paying economic development project costs and obligations incurred in the payment of those costs.

(b) The municipality, by an ordinance adopting tax increment allocation financing, may pledge the monies in and to be deposited into the special tax allocation fund for the payment of obligations issued under this Act and for the payment of economic development project costs. No part of the current equalized assessed valuation of each property in the economic development project area attributable to any increase above the total initial equalized assessed value of those properties shall be used in calculating the general State aid formula under Section 18-8 of the School Code or the evidence-based funding formula under Section 18-8.15 of the School Code, until all economic development projects costs have been paid as provided for in this Section.
(c) When the economic development projects costs, including without limitation all municipal obligations financing economic development project costs incurred under this Act, have been paid, all surplus monies then remaining in the special tax allocation fund shall be distributed by being paid by the municipal treasurer to the county collector, who shall immediately pay the monies to the taxing districts having taxable property in the economic development project area in the same manner and proportion as the most recent distribution by the county collector to those taxing districts of real property taxes from real property in the economic development project area.
(d) Upon the payment of all economic development project costs, retirement of obligations, and distribution of any excess monies under this Section and not later than 23 years from the date of the adoption of the ordinance establishing the economic development project area, the municipality shall adopt an ordinance dissolving the special tax allocation fund for the economic development project area and terminating the designation of the economic development project area as an economic development project area. Thereafter, the rates of the taxing districts shall be extended and taxes shall be levied, collected, and distributed in the manner applicable in the absence of the adoption of tax increment allocation financing.
(e) Nothing in this Section shall be construed as relieving property in the economic development project areas from being assessed as provided in the Property Tax Code or as relieving owners or lessees of that property from paying a uniform rate of taxes as required by Section 4 of Article IX of the Illinois Constitution.
(Source: P.A. 100-465, eff. 8-31-17.)

(65 ILCS 110/55)
Sec. 55. Issuance of obligations for economic development project costs.
(a) Obligations secured by the special tax allocation fund provided for in Section 50 for the economic development project area may be issued to provide for the payment of economic development project costs. The obligations, when issued, shall be retired in the manner provided in the ordinance authorizing the issuance of the obligations by the receipts of taxes levied as specified in Section 45 against the taxable property included in the economic development project area and by other revenue designated or pledged by the municipality. A municipality may in the ordinance pledge all or any part of the moneys in and to be deposited into the special tax allocation fund created under Section 50 to the payment of the economic development project costs and obligations. Whenever a municipality pledges all of the moneys to the credit of a special tax allocation fund to secure obligations issued or to be issued to pay economic development project costs, the municipality may specifically provide that moneys remaining to the credit of the special tax allocation fund after the payment of the obligations shall be accounted for annually and shall be deemed to be "surplus" moneys, and those "surplus" moneys shall be distributed as provided in this Section. Whenever a municipality pledges less than all of the moneys to the credit of the special tax allocation fund to secure obligations issued or to be issued to pay economic development project costs, the municipality shall provide that moneys to the credit of the special tax allocation fund and not subject to the pledge or otherwise encumbered or required for payment of contractual obligations for specific economic development project costs shall be calculated annually and shall be deemed to be "surplus" moneys, and those "surplus" moneys shall be distributed as provided in this Section. All moneys to the credit of the special tax allocation fund that are deemed to be "surplus" moneys shall be distributed annually within 180 days after the close of the municipality's fiscal year by being paid by the municipal treasurer to the county collector. The county collector shall make distribution to the respective taxing districts in the same manner and proportion as the most recent distribution by the county collector to those taxing districts of real property taxes from real property in the economic development project area.
(b) Without limiting the provisions of subsection (a), the municipality may, in addition to obligations secured by the special tax allocation fund, pledge (for a period not greater than the term of the obligations) towards payment of those obligations any part or any combination of the following: (i) net revenues of all or part of the economic development project; (ii) taxes levied and collected on any or all property in the municipality including, specifically, taxes levied or imposed by the municipality in a special service area under the Special Service Area Tax Act; (iii) the full faith and credit of the municipality; (iv) a mortgage on part or all of the economic development project; or (v) any other taxes or anticipated receipts that the municipality may lawfully pledge.
(c) The obligations may be issued in one or more series bearing interest at rates the municipality determines by ordinance. The rates may be variable or fixed, without regard to any limitations contained in any law now in effect or later adopted. The obligations shall bear dates, mature at a time or times not exceeding 20 years from their respective dates (but not exceeding 23 years from the date of establishment of the economic development project area), be in a denomination, be in a form (whether coupon, registered, or book-entry), carry registration, conversion, and exchange privileges, be executed in a manner, be payable in a medium of payment at a place or places within or without the State of Illinois, contain covenants, terms, and conditions, be subject to redemption with or without premium, be subject to defeasance upon terms, and have rank or priority as the ordinance provides. Obligations issued under this Act may be sold at public or private sale at a price determined by the corporate authorities of the municipality. The obligations may be issued utilizing the provisions of any one or more of the Omnibus Bond Acts specified in Section 1.33 of the Statute on Statutes. No referendum approval of the electors shall be required as a condition to the issuance of obligations under this Act except as provided in this Section.
(d) If the municipality authorizes the issuance of obligations under this Act secured by the full faith and credit of the municipality or pledges ad valorem taxes under clause (ii) of subsection (b) of this Section (and the obligations are other than obligations that may be issued under home rule powers provided by Article VII, Section 6 of the Illinois Constitution, or the ad valorem taxes are other than ad valorem taxes that may pledged under home rule powers provided by Article VII, Section 6 of the Illinois Constitution or that are levied in a special service area under the Special Service Area Tax Act), the ordinance authorizing the issuance of the obligations or pledging those taxes shall be published within 10 days after the ordinance has been passed in one or more newspapers having a general circulation within the municipality. The publication of the ordinance shall be accompanied by a notice of (i) the specific number of voters required to sign a petition requesting the question of the issuance of the obligations or pledging ad valorem taxes to be submitted to the electors; (ii) the time in which the petition must be filed; and (iii) the date of the prospective referendum. The municipal clerk shall provide a petition form to any individual requesting one.
(e) If no petition is filed with the clerk of the municipality that adopted the ordinance within 21 days after the publication of the ordinance, the ordinance shall be in effect. If, however, within that 21-day period a petition is filed with the municipal clerk, signed by electors numbering not less than 5% of the registered voters in the municipality, asking that the question of issuing obligations using the full faith and credit of the municipality as security for the cost of paying for economic development project costs or of pledging ad valorem taxes for the payment of those obligations, or both, be submitted to the electors of the municipality, the municipality shall not be authorized to issue obligations of the municipality using the full faith and credit of the municipality as security or pledging ad valorem taxes for the payment of the obligations, or both, until the proposition has been submitted to and approved by a majority of the voters voting on the proposition at a regularly scheduled election. The municipality shall certify the proposition to the proper election authorities for submission in accordance with the general election law.
(f) The ordinance authorizing the obligations may provide that the obligations shall contain a recital that they are issued under this Act, and that recital shall be conclusive evidence of their validity and of the regularity of their issuance.
(g) If the municipality authorizes the issuance of obligations under this Act secured by the full faith and credit of the municipality, the ordinance authorizing the obligations may provide for the levy and collection of a direct annual tax upon all taxable property within the municipality sufficient to pay the principal of and interest on the obligations as it matures. The levy may be in addition to and exclusive of the maximum of all other taxes authorized to be levied by the municipality, but shall be abated to the extent that moneys from other sources are available for payment of the obligations and the municipality certifies the amount of those moneys available to the county clerk.
(h) A municipality shall file a certified copy of an ordinance authorizing the issuance of obligations under this Act with the municipal clerk. The filing shall constitute the authority for the extension and collection of the taxes to be deposited in the special tax allocation fund.
(i) A municipality may also issue its obligations to refund, in whole or in part, obligations previously issued by the municipality under this Act, whether at or prior to maturity. The last maturity of the refunding obligations, however, shall not be expressed to mature later than 23 years from the date of the ordinance approving the economic development project areas.
(j) If a municipality issues obligations under home rule powers or other legislative authority, the proceeds of which are pledged to pay for economic development project costs, the municipality may, if it has followed the procedures set forth in this Act, retire those obligations from moneys in the special tax allocation fund in amounts and a manner as if those obligations had been issued under this Act.
(k) No obligations issued under this Act shall be regarded as an indebtedness of the municipality issuing the obligations or any other taxing district for the purpose of any limitation imposed by law.
(l) Obligations issued under this Act shall not be subject to the Bond Authorization Act.
(Source: P.A. 89-176, eff. 1-1-96.)

(65 ILCS 110/57)
Sec. 57. Cancellation and repayment of tax benefits. Any tax abatement or benefit granted by a taxing district under an agreement entered into under this Act to a private individual or entity for the purpose of originating, locating, maintaining, rehabilitating, or expanding a business facility shall be cancelled if the individual or entity relocated its entire facility in violation of the agreement, and the amount of the abatements or tax benefits granted before the cancellation shall be repaid to the taxing district within 30 days, as provided in Section 18-183 of the Property Tax Code.
(Source: P.A. 89-591, eff. 8-1-96.)

(65 ILCS 110/60)
Sec. 60. Powers of municipalities; economic development project area commissions. In addition to powers that it may now have, a municipality has the following powers under this Act:
(1) To make and enter into all contracts necessary or incidental to the implementation and furtherance of an economic development plan.
(2) Within an economic development project area, to acquire by purchase, donation, lease, or eminent domain and to own, convey, lease, mortgage, or dispose of land and other real or personal property or rights or interests in property and to grant or acquire licenses, easements, and options with respect to property, all in the manner and at a price the municipality determines is reasonably necessary to achieve the objectives of the economic development project. No conveyance, lease, mortgage, disposition of land, or agreement relating to the development of property shall be made or executed except pursuant to prior official action of the municipality. No conveyance, lease, mortgage, or other disposition of land in furtherance of an economic development project, and no agreement relating to the development of property in furtherance of an economic development project, shall be made without making public disclosure of the terms and disposition of all bids and proposals submitted to the municipality in connection with that action.
(3) To clear any area within an economic development project area by demolition or removal of any existing buildings, structures, fixtures, utilities, or improvements and to clear and grade land.
(4) To install, repair, construct, reconstruct, extend or relocate public streets, public utilities, and other public site improvements located outside the boundaries of an economic development project area that are essential to the preparation of an economic development project area for use in accordance with an economic development plan.
(5) To renovate, rehabilitate, reconstruct, relocate, repair, or remodel any existing buildings, improvements, and fixtures within an economic development project area.
(6) To install or construct any buildings, structures, works, streets, improvements, utilities, or fixtures within an economic development project area.
(7) To issue obligations as provided in this Act.
(8) To fix, charge, and collect fees, rents, and charges for the use of any building, facility, or property or any portion of a building, facility, or property owned or leased by the municipality in furtherance of an economic development project under this Act within an economic development project area.
(9) To accept grants, guarantees, donations of property or labor, or any other thing of value for use in connection with an economic development project.
(10) To pay or cause to be paid economic development project costs, including, specifically, to reimburse any developer or nongovernmental person for economic development project costs incurred by that person. Any payments to be made by a municipality to developers or other nongovernmental persons for economic development project costs incurred by the developer or other nongovernmental person shall be made only pursuant to the prior official action of the municipality evidencing an intent to pay or cause to be paid those economic development costs. A municipality is not required to obtain any right, title, or interest in any real or personal property in order to pay economic development project costs associated with the property. The municipality shall adopt accounting procedures necessary to determine that the economic development project costs are properly paid.
(11) To utilize revenues received under this Act from one economic development project area for economic development project costs in another economic development project area that is either contiguous to, or is separated only by a public right-of-way from, the economic development project area from which the revenues are received.
(12) To exercise any and all other powers necessary to effectuate the purposes of this Act.
(13) To create a commission of not less than 5 or more than 15 persons to be appointed by the corporate authorities of the municipality. Members of a commission shall be appointed for initial terms of 1, 2, 3, 4, and 5 years, respectively, in numbers to provide that the terms of not more than one-third of all the members shall expire in any one year. Their successors shall be appointed for a term of 5 years. The commission, subject to approval of the corporate authorities, may exercise the powers enumerated in this Section. The commission also may hold the public hearings required by this Act and make recommendations to the corporate authorities concerning the approval of economic development plans, the establishment of economic development project areas, and the adoption of tax increment allocation financing for economic development project areas.
(Source: P.A. 89-176, eff. 1-1-96.)

(65 ILCS 110/62)
Sec. 62. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(65 ILCS 110/65)
Sec. 65. Conflicts of interest; disclosure.
(a) If any member of the corporate authorities of a municipality or an employee or consultant of the municipality involved in the planning, analysis, preparation, or administration of an economic development plan or an economic development project (or a proposed economic development plan or proposed economic development project) owns or controls any direct or indirect interest in any property included in an economic development project area or proposed economic development project area, he or she shall disclose the interest in writing to the municipal clerk. The disclosure shall include the dates, terms, and conditions of any disposition of any such interest. The disclosures shall be acknowledged by the corporate authorities of the municipality and entered upon the official records and files of the corporate authorities.
(b) An individual holding an interest shall refrain from any further official involvement regarding the established or proposed economic development project area, economic development plan, or economic development project and shall also refrain from voting on any matter pertaining to that project, plan, or area and from communicating with any members of the corporate authorities or any employees or consultants of the municipality regarding any matter relating to the project, plan, or area.
(c) No member of the corporate authorities of the municipality and no employee of the municipality shall acquire any direct or indirect interest in any real or personal property or rights or interest in property within an economic development project area or a proposed economic development project area after the person obtains knowledge of the project, plan, or area or after the first public notice of the project, plan, or area is given by the municipality, whichever first occurs.
(Source: P.A. 89-176, eff. 1-1-96.)

(65 ILCS 110/70)
Sec. 70. Payment of project costs; revenues from municipal property. Revenues received by the municipality from any property, building, or facility owned, leased, or operated by the municipality or any agency or authority established by the municipality in furtherance of an economic development project under this Act may be used to pay economic development project costs or reduce outstanding obligations of the municipality incurred under this Act for economic development project costs. The municipality may place those revenues in the special tax allocation fund, which shall be held by the municipal treasurer or other person designated by the municipality.
(Source: P.A. 89-176, eff. 1-1-96.)

(65 ILCS 110/72)
Sec. 72. Status report; hearing. No later than 10 years after the corporate authorities of a municipality adopt an ordinance to establish an economic development project area, the municipality must compile a status report concerning the economic development project area. The status report must detail without limitation the following: (i) the amount of revenue generated within the economic development project area, (ii) any expenditures made by the municipality for the economic development project area including without limitation expenditures from the special tax allocation fund, (iii) the status of planned activities, goals, and objectives set forth in the economic development plan including details on new or planned construction within the economic development project area, (iv) the amount of private and public investment within the economic development project area, and (v) any other relevant evaluation or performance data. Within 30 days after the municipality compiles the status report, the municipality must hold at least one public hearing concerning the report. The municipality must provide 20 days' public notice of the hearing.
(Source: P.A. 96-1335, eff. 7-27-10.)

(65 ILCS 110/74)
Sec. 74. Requirement for annual budget. Beginning in fiscal year 2011 and in each fiscal year thereafter, a municipality must detail in its annual budget (i) the revenues generated from economic development project areas by source and (ii) the expenditures made by the municipality for economic development project areas.
(Source: P.A. 96-1335, eff. 7-27-10.)

(65 ILCS 110/75)
Sec. 75. Partial invalidity. If any Section, subdivision, paragraph, sentence, or clause of this Act is, for any reason, held to be invalid or unconstitutional, the decision shall not affect any remaining portion, Section or part of this Act that can be given effect without the invalid provision.
(Source: P.A. 89-176, eff. 1-1-96.)



65 ILCS 115/ - River Edge Redevelopment Zone Act.

Article 5 - (This Article is compiled at 70 ILCS 519/)

(65 ILCS 115/Art. 5 heading)



Article 10 - River Edge Redevelopment Zone Act

(65 ILCS 115/Art. 10 heading)

(65 ILCS 115/10-1)
Sec. 10-1. This Article may be cited as the River Edge Redevelopment Zone Act, and references in this Article to "this Act" mean this Article.
(Source: P.A. 94-1021, eff. 7-12-06.)

(65 ILCS 115/10-2)
Sec. 10-2. Findings. The General Assembly finds and declares that those municipalities adjacent to or surrounding river areas often lack critical tools to safely revive and redevelop environmentally-challenged properties that will stimulate economic revitalization and create jobs in Illinois. Environmentally-challenged properties adjacent to or surrounding Illinois rivers are a threat to the health, safety, and welfare of the people of this State. Many of these environmentally-challenged properties adjacent to or surrounding rivers were former industrial areas that now, subject to appropriate environmental clean-up and remediation, would be ideal for office, residential, retail, hospitality, commercial, recreational, warehouse and distribution, and other economically productive uses. The cost of the cleaning and remediation of these environmentally-challenged properties is often the primary obstacle to returning these properties to a safe and economically productive use.
Cooperative and continuous partnership among the State, through the Department of Commerce and Economic Opportunity and the Environmental Protection Agency, municipalities adjacent to or surrounding rivers, and the private sector is necessary to appropriately encourage the cost-effective cleaning and remediation of these environmentally-challenged properties in order to bring about a safe and economically productive use of the properties.
Therefore, it is declared to be the purpose of this Act to identify and initiate 3 pilot River Edge Redevelopment Zones to stimulate the safe and cost-effective re-use of environmentally-challenged properties adjacent to or surrounding rivers by means of tax incentives or grants. On or after the effective date of this amendatory Act of the 97th General Assembly, the Department may certify an additional pilot River Edge Redevelopment Zone in the City of Peoria.
(Source: P.A. 97-203, eff. 7-28-11.)

(65 ILCS 115/10-3)
Sec. 10-3. Definitions. As used in this Act:
"Department" means the Department of Commerce and Economic Opportunity.
"River Edge Redevelopment Zone" means an area of the State certified by the Department as a River Edge Redevelopment Zone pursuant to this Act.
"Designated zone organization" means an association or entity: (1) the members of which are substantially all residents of the River Edge Redevelopment Zone or of the municipality in which the River Edge Redevelopment Zone is located; (2) the board of directors of which is elected by the members of the organization; (3) that satisfies the criteria set forth in Section 501(c) (3) or 501(c) (4) of the Internal Revenue Code; and (4) that exists primarily for the purpose of performing within the zone, for the benefit of the residents and businesses thereof, any of the functions set forth in Section 8 of this Act.
"Agency" means: each officer, board, commission, and agency created by the Constitution, in the executive branch of State government, other than the State Board of Elections; each officer, department, board, commission, agency, institution, authority, university, and body politic and corporate of the State; each administrative unit or corporate outgrowth of the State government that is created by or pursuant to statute, other than units of local government and their officers, school districts, and boards of election commissioners; and each administrative unit or corporate outgrowth of the above and as may be created by executive order of the Governor. No entity is an "agency" for the purposes of this Act unless the entity is authorized by law to make rules or regulations.
"Rule" means each agency statement of general applicability that implements, applies, interprets, or prescribes law or policy, but does not include (i) statements concerning only the internal management of an agency and not affecting private rights or procedures available to persons or entities outside the agency, (ii) intra-agency memoranda, or (iii) the prescription of standardized forms.
(Source: P.A. 94-1021, eff. 7-12-06.)

(65 ILCS 115/10-4)
Sec. 10-4. Qualifications for River Edge Redevelopment Zones. An area is qualified to become a zone if it:
(1) is a contiguous area adjacent to or surrounding a

river;

(2) comprises a minimum of one half square mile and

not more than 12 square miles, exclusive of lakes and waterways;

(3) satisfies any additional criteria established by

the Department consistent with the purposes of this Act;

(4) is entirely within a single municipality; and
(5) has at least 100 acres of environmentally

challenged land within 1500 yards of the riverfront.

(Source: P.A. 94-1021, eff. 7-12-06; 94-1022, eff. 7-12-06.)

(65 ILCS 115/10-5)
Sec. 10-5. Initiation of River Edge Redevelopment Zones by Municipality.
(a) No area may be designated as a river edge redevelopment zone except pursuant to an initiating ordinance adopted in accordance with this Section.
(b) A municipality may by ordinance designate an area within its jurisdiction as a river edge redevelopment zone, subject to the certification of the Department in accordance with this Act, if:
(i) the area is qualified in accordance with Section

10-4; and

(ii) the municipality has conducted at least one

public hearing within the proposed zone area on the question of whether to create the zone, what local plans, tax incentives and other programs should be established in connection with the zone, and what the boundaries of the zone should be; public notice of such hearing shall be published in at least one newspaper of general circulation within the zone area, not more than 20 days nor less than 5 days before the hearing.

(c) An ordinance designating an area as a river edge redevelopment zone shall set forth:
(i) a precise description of the area comprising the

zone, either in the form of a legal description or by reference to roadways, lakes and waterways, and municipality boundaries;

(ii) a finding that the zone area meets the

qualifications of Section 10-4;

(iii) provisions for any tax incentives or

reimbursement for taxes, which pursuant to State and federal law apply to business enterprises within the zone at the election of the designating municipality, and which are not applicable throughout the municipality;

(iv) a designation of the area as a river edge

redevelopment zone, subject to the approval of the Department in accordance with this Act; and

(v) the duration or term of the river edge

redevelopment zone.

(d) This Section does not prohibit a municipality from extending additional tax incentives or reimbursement for business enterprises in river edge redevelopment zones or throughout their territory by separate ordinance.
(Source: P.A. 94-1021, eff. 7-12-06.)

(65 ILCS 115/10-5.1)
Sec. 10-5.1. Application to Department. A municipality that has adopted an ordinance designating an area as a river edge redevelopment zone shall make written application to the Department to have the proposed zone certified. The application shall include:
(1) a certified copy of the ordinance designating the

proposed zone;

(2) a map of the proposed zone;
(3) an analysis, and any appropriate supporting

documents, demonstrating that the proposed zone area is qualified in accordance with Section 10-4;

(4) a statement detailing any tax, grant, and other

financial incentives or benefits, and any programs, to be provided by the municipality to business enterprises or organizations within the zone, other than those provided in the designating ordinance, which are not to be provided throughout the municipality;

(5) a statement setting forth the economic

development and planning objectives for the zone;

(6) an estimate of the economic impact of the zone,

considering all of the tax incentives, financial benefits and programs contemplated, upon the revenues of the municipality;

(7) a transcript of all public hearings on the zone;
(8) a statement describing the functions, programs,

and services to be performed by designated zone organizations within the zone; and

(9) such additional information as the Department by

rule may require.

(Source: P.A. 94-1021, eff. 7-12-06.)

(65 ILCS 115/10-5.2)
Sec. 10-5.2. Department Review of River Edge Redevelopment Zone Applications.
(a) All applications must be considered and acted upon by the Department no later than 180 days after being received by the Department.
(b) Upon receipt of an application from a municipality the Department shall review the application to determine whether the designated area qualifies as a River Edge Redevelopment Zone under Section 10-4 of this Act.
(c) If any such designated area is found to be qualified to be a River Edge Redevelopment Zone, the Department shall publish a notice in at least one newspaper of general circulation within the municipality in which the proposed zone is located to notify the general public of the application and their opportunity to comment. Such notice shall include a description of the area and a brief summary of the application and shall indicate locations where the applicant has provided copies of the application for public inspection. The notice shall also indicate appropriate procedures for the filing of written comments from zone residents, business, civic, and other organizations and property owners to the Department.
(d) Within 180 days after receiving an application, the Department shall either approve or deny that application. If an approval of an application is not received within 180 days after the Department's receipt of the application, then the application is considered to be denied. If an application is denied, the Department shall inform the municipality of the specific reasons for the denial.
(e) In determining which designated areas shall be approved and certified as River Edge Redevelopment Zones, the Department shall give preference to:
(1) areas with high levels of environmentally

challenged areas;

(2) areas that have evidenced the widest support from

the municipality seeking to have such areas designated as River Edge Redevelopment Zones;

(3) areas for which a specific plan has been

submitted to effect economic growth and expansion;

(4) areas for which there is evidence of prior

consultation between the municipality seeking designation of an area as an River Edge Redevelopment Zone and business, labor, and neighborhood organizations within the proposed Zone;

(5) areas for which a specific plan has been

submitted which will or may be expected to benefit zone residents and workers by increasing their ownership opportunities and participation in a River Edge Redevelopment Zone development.

(f) The Department's determination of whether to certify a River Edge Redevelopment Zone shall be based on the purposes of this Act, the criteria set forth in Section 10-4 and subsection (e) of this Section, and any additional criteria adopted by regulation of the Department under paragraph (d) of Section 10-4.
(Source: P.A. 94-1021, eff. 7-12-06.)

(65 ILCS 115/10-5.3)
Sec. 10-5.3. Certification of River Edge Redevelopment Zones.
(a) Approval of designated River Edge Redevelopment Zones shall be made by the Department by certification of the designating ordinance. The Department shall promptly issue a certificate for each zone upon its approval. The certificate shall be signed by the Director of the Department, shall make specific reference to the designating ordinance, which shall be attached thereto, and shall be filed in the office of the Secretary of State. A certified copy of the River Edge Redevelopment Zone Certificate, or a duplicate original thereof, shall be recorded in the office of the recorder of deeds of the county in which the River Edge Redevelopment Zone lies.
(b) A River Edge Redevelopment Zone shall be effective upon its certification. The Department shall transmit a copy of the certification to the Department of Revenue, and to the designating municipality. Upon certification of a River Edge Redevelopment Zone, the terms and provisions of the designating ordinance shall be in effect, and may not be amended or repealed except in accordance with Section 10-5.4.
(c) A River Edge Redevelopment Zone shall be in effect for the period stated in the certificate, which shall in no event exceed 30 calendar years. Zones shall terminate at midnight of December 31 of the final calendar year of the certified term, except as provided in Section 10-5.4.
(d) In calendar years 2006 and 2007, the Department may certify one pilot River Edge Redevelopment Zone in the City of East St. Louis, one pilot River Edge Redevelopment Zone in the City of Rockford, and one pilot River Edge Redevelopment Zone in the City of Aurora.
In calendar year 2009, the Department may certify one pilot River Edge Redevelopment Zone in the City of Elgin.
On or after the effective date of this amendatory Act of the 97th General Assembly, the Department may certify one additional pilot River Edge Redevelopment Zone in the City of Peoria.
Thereafter the Department may not certify any additional River Edge Redevelopment Zones, but may amend and rescind certifications of existing River Edge Redevelopment Zones in accordance with Section 10-5.4, except that no River Edge Redevelopment Zone may be extended on or after the effective date of this amendatory Act of the 97th General Assembly. Each River Edge Redevelopment Zone in existence on the effective date of this amendatory Act of the 97th General Assembly shall continue until its scheduled termination under this Act, unless the Zone is decertified sooner. At the time of its term expiration each River Edge Redevelopment Zone will become an open enterprise zone, available for the previously designated area or a different area to compete for designation as an enterprise zone. No preference for designation as a Zone will be given to the previously designated area.
(e) A municipality in which a River Edge Redevelopment Zone has been certified must submit to the Department, within 60 days after the certification, a plan for encouraging the participation by minority persons, women, persons with disabilities, and veterans in the zone. The Department may assist the municipality in developing and implementing the plan. The terms "minority person", "woman", and "person with a disability" have the meanings set forth under Section 2 of the Business Enterprise for Minorities, Women, and Persons with Disabilities Act. "Veteran" means an Illinois resident who is a veteran as defined in subsection (h) of Section 1491 of Title 10 of the United States Code.
(Source: P.A. 100-391, eff. 8-25-17.)

(65 ILCS 115/10-5.4)
Sec. 10-5.4. Amendment and decertification of River Edge Redevelopment Zones.
(a) The terms of a certified zone designating ordinance may be amended to:
(1) alter the boundaries of the Zone;
(2) expand, limit or repeal tax incentives or

benefits provided in the ordinance;

(3) alter the termination date of the zone; or
(4) make technical corrections in the river edge

redevelopment zone designating ordinance.

An amendment shall not be effective unless the Department issues an amended certificate for the River Edge Redevelopment Zone, approving the amended designating ordinance. Upon the adoption of any ordinance amending or repealing the terms of a certified river edge redevelopment zone designating ordinance, the municipality shall promptly file with the Department an application for approval thereof, containing substantially the same information as required for an application under Section 10-5.1 insofar as material to the proposed changes. The municipality must hold a public hearing on the proposed changes as specified in Section 10-5 and, if the amendment is to effectuate the limitation of tax abatements under Section 10-5.4.1, then the public notice of the hearing shall state that property that is in both the zone and a redevelopment project area may not receive tax abatements unless within 60 days after the adoption of the amendment to the designating ordinance the municipality has determined that eligibility for tax abatements has been established.
(b) The Department shall approve or disapprove a proposed amendment to a certified zone within 90 days after its receipt of the application from the municipality. The Department may not approve changes in a Zone that are not in conformity with this Act, as now or hereafter amended, or with other applicable laws. If the Department issues an amended certificate for a Zone, the amended certificate, together with the amended zone designating ordinance, shall be filed, recorded, and transmitted as provided in Section 10-5.3.
(c) A River Edge Redevelopment Zone may be decertified by joint action of the Department and by the municipality in which the River Edge Development Zone is located. The designating municipality shall conduct at least one public hearing within the zone prior to its adoption of an ordinance of decertification. The mayor of the designating municipality shall execute a joint decertification agreement with the Department. A decertification of a River Edge Redevelopment Zone that was initiated by the joint action of the Department and one or more of the municipalities in which the zone is located shall not become effective until at least 6 months after the execution of the decertification agreement, which shall be filed in the office of the Secretary of State.
(d) A River Edge Redevelopment Zone may be decertified for cause by the Department in accordance with this Section. Prior to decertification:
(1) the Department shall notify the chief elected

official of the designating municipality in writing of the specific deficiencies that provide cause for decertification;

(2) the Department shall place the designating

municipality on probationary status for at least 6 months during which time corrective action may be achieved in the zone by the designating municipality; and

(3) the Department shall conduct at least one public

hearing within the zone.

If such corrective action is not achieved during the probationary period, the Department shall issue an amended certificate signed by the Director of the Department decertifying the zone, which certificate shall be filed in the office of the Secretary of State. A certified copy of the amended certificate, or a duplicate original thereof, shall be recorded in the office of recorder of the county in which the River Edge Redevelopment Zone lies, and shall be provided to the chief elected official of the designating municipality. Decertification of a River Edge Redevelopment Zone for cause shall not become effective until 60 days after the date of filing.
(e) In the event of a decertification, an amendment reducing the length of the term or the area of a River Edge Redevelopment Zone, or the adoption of an ordinance reducing or eliminating tax benefits in a zone, all benefits previously extended within the zone pursuant to this Act or pursuant to any other Illinois law providing benefits specifically to or within River Edge Redevelopment Zones shall remain in effect for the original stated term of the zone, with respect to business enterprises within the zone on the effective date of such decertification or amendment.
(f) With respect to a business enterprise (or expansion thereof) that is proposed or under development within a zone at the time of a decertification or an amendment reducing the length of the term of the zone, or excluding from the zone area the site of the proposed enterprise, or an ordinance reducing or eliminating tax benefits in a zone, such business enterprise is entitled to the benefits previously applicable within the zone for the original stated term of the zone, if the business enterprise establishes:
(i) that the proposed business enterprise or

expansion has been committed to be located within the zone;

(ii) that substantial and binding financial

obligations have been made towards the development of such enterprise; and

(iii) that such commitments have been made in

reasonable reliance on the benefits and programs which were to have been applicable to the enterprise by reason of the zone, including in the case of a reduction in term of a zone, the original length of the term.

In declaratory judgment actions under this subsection, the Department and the designating municipality shall be necessary parties defendant.
(Source: P.A. 94-1021, eff. 7-12-06.)

(65 ILCS 115/10-5.4.1)
Sec. 10-5.4.1. Adoption of tax increment financing.
(a) If (i) a redevelopment project area is, will be, or has been created by a municipality under Division 74.4 of Article 11 of the Illinois Municipal Code, (ii) the redevelopment project area contains property that is located in a River Edge Redevelopment Zone, (iii) the municipality adopts an amendment to the River Edge Redevelopment Zone designating ordinance pursuant to Section 10-4 of this Act specifically concerning the abatement of taxes on property located within a redevelopment project area created pursuant to Division 74.4 of Article 11 of the Illinois Municipal Code, and (iv) the Department certifies the ordinance amendment, then the property that is located in both the River Edge Redevelopment Zone and the redevelopment project area shall not be eligible for the abatement of taxes under Section 18-170 of the Property Tax Code.
No business enterprise or expansion or individual, however, that has constructed a new improvement or renovated or rehabilitated an existing improvement and has received an abatement on the improvement under Section 18-170 of the Property Tax Code shall be denied any benefit previously extended within the zone pursuant to this Act or pursuant to any other Illinois law providing benefits specifically to or within River Edge Redevelopment Zones. Moreover, if the business enterprise or individual presents evidence to the municipality within 30 days after the adoption by the municipality of an amendment to the designating ordinance the sufficiency of which shall be determined by findings of the corporate authorities made within 30 days of the receipt of such evidence by the municipality, that before the date of the notice of the public hearing provided by the municipality regarding the amendment to the designating ordinance (i) the business enterprise or expansion or individual was committed to locate within the River Edge Redevelopment Zone, (ii) substantial and binding financial obligations were made towards the development of the enterprise, and (iii) those commitments were made in reasonable reliance on the benefits and programs that were applicable to the enterprise or individual by reason of River Edge Redevelopment Zone, then the enterprise or expansion or individual shall not be denied any benefit previously extended within the zone pursuant to this Act or pursuant to any other Illinois law providing benefits specifically to or within River Edge Redevelopment Zones.
(b) This Section applies to all property located within both a redevelopment project area adopted under Division 74.4 of Article 11 of the Illinois Municipal Code and a River Edge Redevelopment Zone even if the redevelopment project area was adopted before the effective date of this Act.
(c) After the effective date of this Act, if (i) a redevelopment project area is created by a municipality under Division 74.4 of Article 11 of the Illinois Municipal Code and (ii) the redevelopment project area contains property that is located in a River Edge Redevelopment Zone, the municipality must adopt an amendment to the certified River Edge Redevelopment Zone designating ordinance under Section 10-5.4 specifying that property that is located in both the River Edge Redevelopment Zone and the redevelopment project area shall not be eligible for any abatement of taxes under Section 18-170 of the Property Tax Code for new improvements or the renovation or rehabilitation of existing improvements.
(d) In declaratory judgment actions under this Section, the Department and the designating municipality shall be necessary parties defendant.
(Source: P.A. 94-1021, eff. 7-12-06.)

(65 ILCS 115/10-6)
Sec. 10-6. Powers and duties of Department.
(a) The Department shall administer this Act and shall have the following powers and duties:
(1) To monitor the implementation of this Act and

submit reports evaluating the effectiveness of the program and setting forth any suggestions for legislation to the Governor and General Assembly by October 1 of each year preceding a regular Session of the General Assembly.

(2) To adopt all necessary rules and regulations to

carry out the purposes of this Act in accordance with The Illinois Administrative Procedure Act.

(b) The Department shall provide information and appropriate assistance to persons desiring to locate and engage in business in a River Edge Redevelopment Zone and to persons engaged in business in a zone.
(c) The Department shall publicize existing tax incentives and economic development programs within the Zone and upon request, offer technical assistance in abatement and alternative revenue source development to local units of government which have River Edge Redevelopment Zones within their jurisdiction.
(d) In addition to the reports authorized under subsection (a), no later than December 31, 2009, the Department must submit a report to the General Assembly evaluating the effectiveness of this Act in stimulating economic revitalization in the pilot River Edge Redevelopment Zones authorized by this Act.
(Source: P.A. 94-1021, eff. 7-12-06.)

(65 ILCS 115/10-8)
Sec. 10-8. Zone Administration. The administration of a River Edge Redevelopment Zone shall be under the jurisdiction of the designating municipality. Each designating municipality shall, by ordinance, designate a Zone Administrator for the certified zones within its jurisdiction. A Zone Administrator must be an officer or employee of the municipality. The Zone Administrator shall be the liaison between the designating municipality, the Department, and any designated zone organizations within zones under his or her jurisdiction.
A designating municipality may designate one or more organizations to be a designated zone organization, as defined under Section 10-3. The municipality, may, by ordinance, delegate functions within a River Edge Redevelopment Zone to one or more designated zone organizations in such zones.
Subject to the necessary governmental authorizations, designated zone organizations may, in coordination with the municipality, provide or contract for provision of public services including, but not limited to:
(1) crime-watch patrols within zone

neighborhoods;

(2) volunteer day-care centers;
(3) recreational activities for zone-area youth;
(4) garbage collection;
(5) street maintenance and improvements;
(6) bridge maintenance and improvements;
(7) maintenance and improvement of water and sewer

lines;

(8) energy conservation projects;
(9) health and clinic services;
(10) drug abuse programs;
(11) senior citizen assistance programs;
(12) park maintenance;
(13) rehabilitation, renovation, and operation and

maintenance of low and moderate income housing; and

(14) other types of public services as provided by

law or regulation.

(Source: P.A. 94-1021, eff. 7-12-06.)

(65 ILCS 115/10-9)
Sec. 10-9. Notice of cessation of business operations. Any business located within the River Edge Redevelopment Zone that has received tax credits or exemptions, regulatory relief or any other benefits under this Act shall notify the Department and the municipal officials in which the Zone is located within 60 days after the cessation of any business operations conducted within the Zone. The Department shall adopt rules to implement and administer this Section.
(Source: P.A. 94-1021, eff. 7-12-06.)

(65 ILCS 115/10-10)
Sec. 10-10. Income tax deduction.
(a) A business entity may receive a deduction against income subject to State taxes for a contribution to a designated zone organization if the project for which the contribution is made has been specifically approved by the designating municipality and by the Department.
(b) Any designated zone organization seeking to have a project approved for contribution must submit an application to the Department describing the nature and benefit of the project and its potential contributors. The application must address how the following criteria will be met:
(1) The project must contribute to the self-help

efforts of the residents of the area involved.

(2) The project must involve the residents of the

area in planning and implementing the project.

(3) The project must lack sufficient resources.
(4) The designated zone organization must be fiscally

responsible for the project.

(c) The project must enhance the River Edge Redevelopment Zone in one of the following ways:
(1) by creating permanent jobs;
(2) by physically improving the housing stock;
(3) by stimulating neighborhood business activity; or
(4) by preventing crime.
(d) If the designated zone organization demonstrates its ability to meet the criteria in subsection (b), and the project will enhance the neighborhood in one of the ways listed in subsection (c), the Department shall approve the organization's proposed project and specify the amount of contributions it is eligible to receive for such project. Comments from State elected officials and municipal officials of the units of local government in which all or part of the river edge redevelopment zone is located, or in which the project is proposed to be located, shall be solicited by the Department in making such decision.
(e) Within 45 days of the receipt of an application, the Department shall give notice to the applicant as to whether the application has been approved or disapproved. If the Department disapproves the application, it shall specify the reasons for this decision and allow 60 days for the applicant to amend and resubmit its application. The Department shall provide assistance upon request to applicants. Resubmitted applications shall receive the Department's approval or disapproval within 30 days of resubmission. Those resubmitted applications satisfying initial Department objectives shall be approved unless reasonable circumstances warrant disapproval.
(f) On an annual basis, the designated zone organization shall furnish a statement to the Department on the programmatic and financial status of any approved project and an audited financial statement of the project.
(g) For any project which is approved and for which there is a specified amount of contributions which the designated zone organization may receive as provided in subsection (d) of this Section, the designated zone organization shall provide to the Department any information necessary to determine the eligibility of a contribution to the project for a deduction pursuant to subsection (b)(2)(N) of Section 203 of the Illinois Income Tax Act. The Department shall certify to the Department of Revenue the taxpayers eligible for and the amounts of contributions which those taxpayers may claim as a deduction pursuant to subsection (b)(2)(N) of Section 203 of the Illinois Income Tax Act. The total of all actual contributions approved by the Department for deductions pursuant to subsection (b)(2)(N) of Section 203 of the Illinois Income Tax Act shall not exceed $15,400,000 in any one calendar year.
(Source: P.A. 94-1021, eff. 7-12-06.)

(65 ILCS 115/10-10.1)
(Section scheduled to be repealed on August 1, 2020)
Sec. 10-10.1. Utility facilities.
(a) It is in the public interest that costs for redevelopment in a River Edge Redevelopment Zone impacting a public utility, as defined by Section 3-105 of the Public Utilities Act, or a public utility's property, as described in subsection (b) of this Section, should not be allocated solely to the entity engaging in economic redevelopment because this economic redevelopment benefits the utility service territory as a whole and not just the particular area where the redevelopment occurs.
(b) A public utility that has facilities or land affected by the clean-up, remediation, and redevelopment of a River Edge Redevelopment Zone and that incurs costs related to the remediation or the removing or relocating of utility facilities in the River Edge Redevelopment Zone may recover these costs pursuant to subsections (c) and (d) of this Section.
(c) The reasonable and prudent costs incurred by a public utility for facility removal or relocation described in subsection (b) of this Section shall be shared equally among the public utility, the municipality in which the facility is located, and any landowner that is located within 100 feet of the utility facility and that directly benefits from the removal or relocation of the utility facility or the redevelopment of the public utility's land. In no event shall the costs incurred by each municipality or landowner for a given project exceed an equal percentage of the total direct, indirect, and overhead project costs, or $3,667,000 each, whichever amount is less. The reasonable and prudent costs incurred by the public utility for facility removal or relocation that are not the responsibility of the municipality or landowner under this subsection (c) shall be recovered by the public utility from all retail customers located in the municipality or municipalities in which the removal or relocation occurs through an appropriate tariff mechanism, and the public utility may record and defer such costs as a regulatory asset until they are so recovered.
(d) The Illinois Commerce Commission shall allow a public utility described in subsection (b) to fully recover from all retail customers in its service territory all reasonable and prudent costs that it incurs in conducting environmental remediation in the River Edge Redevelopment Zone related to the removal or relocation of utility facilities in the River Edge Redevelopment Zone, including, but not limited to, transmission and distribution lines, transformers, and poles. These environmental remediation costs also include, but are not limited to, direct, indirect, and overhead costs calculated by the public utility for taxes or other charges, cost adjustments made after the project has begun, and any other environmental remediation-related charges. The public utility shall record and defer such costs as a regulatory asset to be included in the public utility's total rate base and amortized in the public utility's next filing for a general increase in rates over a reasonable period that is shorter than the life of the affected facility or facilities. Such regulatory assets shall be collected from all residential and commercial ratepayers system-wide, and not only from ratepayers in the municipality's corporate limits. In the event the River Edge Redevelopment Zone is decertified, the public utility shall be permitted to recover all reasonable and prudent costs incurred as of the date of the decertification, as well as all reasonable and prudent costs incurred subsequent to decertification that are necessary to complete any projects commenced while the River Edge Redevelopment Zone was certified, consistent with this Section.
(e) This Section is repealed on August 1, 2020.
(Source: P.A. 99-733, eff. 1-1-17.)

(65 ILCS 115/10-10.2)
Sec. 10-10.2. Accounting.
(a) Any business receiving tax incentives due to its location within a River Edge Redevelopment Zone must annually report to the Department of Revenue information reasonably required by the Department to enable the Department of Revenue to verify and calculate the total tax benefits for property taxes and taxes imposed by the State that are received by the business, broken down by incentive category. To the extent that a business receiving tax incentives has obtained a River Edge Building Materials Exemption Certificate, that business is required to report those building materials exemption benefits only under subsection (a-5) of this Section. No additional reporting for those building materials exemption benefits is required under this subsection (a). Reports will be due no later than May 31 of each year and shall cover the previous calendar year. The first report will be for the 2012 calendar year and will be due no later than May 31, 2013. Failure to report data may result in ineligibility to receive incentives. The Department, in consultation with the Department of Revenue, is authorized to adopt rules governing ineligibility to receive exemptions, including the length of ineligibility. Factors to be considered in determining whether a business is ineligible shall include, but are not limited to, prior compliance with the reporting requirements, cooperation in discontinuing and correcting violations, the extent of the violation, and whether the violation was willful or inadvertent.
(a-5) Each contractor or other entity that has been issued a River Edge Building Materials Exemption Certificate under Section 2-54 of the Retailers' Occupation Tax Act shall annually report to the Department of Revenue the total tax benefits for taxes imposed by the State that are received under River Edge building materials exemption. Reports shall contain information reasonably required by the Department of Revenue to enable it to verify and calculate the total tax benefits for taxes imposed by the State, and shall be broken down by River Edge Redevelopment Zone. Reports are due no later than May 31 of each year and shall cover the previous calendar year. The first report will be for the 2013 calendar year and will be due no later than May 31, 2014. Failure to report data may result in revocation of the River Edge Building Materials Exemption Certificate issued to the contractor or other entity. The Department of Revenue is authorized to adopt rules governing revocation determinations, including the length of revocations. Factors to be considered in revocations shall include, but are not limited to, prior compliance with the reporting requirements, cooperation in discontinuing and correcting violations, and whether the certificate was used unlawfully during the preceding year.
(b) Each person required to file a return under the Gas Revenue Tax Act, the Gas Use Tax Act, the Electricity Excise Tax Act, or the Telecommunications Excise Tax Act shall file, on or before May 31 of each year, a report with the Department of Revenue, in the manner and form required by the Department of Revenue, containing information reasonably required by the Department of Revenue to enable the Department of Revenue to verify and calculate the amount of the deduction for taxes imposed by the State that is taken under each Act, respectively, due to the location of a business in a River Edge Redevelopment Zone. The report shall be itemized by business and the business location address.
(c) Employers shall report their job creation, retention, and capital investment numbers within the River Edge Redevelopment Zone annually to the Department of Revenue no later than May 31 of each calendar year.
(d) The Department of Revenue will aggregate and collect the tax, job, and capital investment data by River Edge Redevelopment Zone and report this information, formatted to exclude company-specific proprietary information, to the Department by August 1, 2013, and by August 1 of every calendar year thereafter. The Department will include this information in their required reports under Section 6 of this Act.
(e) The Department of Revenue, in its discretion, may require that the reports filed under this Section be submitted electronically.
(f) The Department of Revenue shall have the authority to adopt rules as are reasonable and necessary to implement the provisions of this Section.
(Source: P.A. 97-905, eff. 8-7-12; 98-109, eff. 7-25-13.)

(65 ILCS 115/10-15)
Sec. 10-15. Riverfront Development Fund.
(a) Purpose. The General Assembly has determined that it is in the interest of the State of Illinois to promote development that will protect, promote, and improve the riverfront areas of a financially distressed city designated under the Financially Distressed City Law.
(b) Definitions. As used in this Section:
"Agreement" means the agreement between an eligible

employer and the Department under the provisions of subsection (f) of this Section.

"Department" means the Department of Commerce and

Economic Opportunity.

"Director" means the Director of Commerce and

Economic Opportunity.

"Eligible developer" means an individual,

partnership, corporation, or other entity that develops within a river edge redevelopment zone that is located within a municipality designated as a financially distressed city.

"Eligible employer" means an individual, partnership,

corporation, or other entity that employs full-time employees within a river edge redevelopment zone that is located within a municipality designated as a financially distressed city.

"Full-time employee" means an individual who is

employed for consideration for at least 35 hours each week or who renders any other standard of service generally accepted by industry custom or practice as full-time employment. An individual for whom a W-2 is issued by a Professional Employer Organization (PEO) is a full-time employee if employed in the service of the eligible employer for consideration for at least 35 hours each week or who renders any other standard of service generally accepted by industry custom or practice as full-time employment.

"Incremental income tax" means the total amount

withheld from the compensation of new employees under Article 7 of the Illinois Income Tax Act arising from employment by an eligible employer.

"Infrastructure" means roads, access roads, streets,

bridges, sidewalks, water and sewer line extensions, water distribution and purification facilities, waste disposal systems, sewage treatment facilities, stormwater drainage and retention facilities, gas and electric utility line extensions, or other improvements that are essential to the development of the project that is the subject of an agreement.

"New employee" means a full-time employee first

employed by an eligible employer in the project that is the subject of an agreement between the Department and an eligible developer and who is hired after the eligible developer enters into the agreement, but does not include:

(1) an employee of the eligible employer who

performs a job that (i) existed for at least 6 months before the employee was hired and (ii) was previously performed by another employee;

(2) an employee of the eligible employer who was

previously employed in Illinois by a related member of the eligible employer and whose employment was shifted to the eligible employer after the eligible employer entered into the agreement; or

(3) a child, grandchild, parent, or spouse,

other than a spouse who is legally separated from the individual, of any individual who has a direct or an indirect ownership interest of at least 5% in the profits, capital, or value of the eligible employer.

Notwithstanding item (2) of this definition, an

employee may be considered a new employee under the agreement if the employee performs a job that was previously performed by an employee who was:

(A) treated under the agreement as a new

employee; and

(B) promoted by the eligible employer to another

job.

"Professional Employer Organization" (PEO) means an

employee leasing company, as defined in Section 206.1(A)(2) of the Illinois Unemployment Insurance Act.

"Related member" means a person or entity that, with

respect to the eligible employer during any portion of the taxable year, is any one of the following:

(1) an individual stockholder, if the stockholder

and the members of the stockholder's family (as defined in Section 318 of the Internal Revenue Code) own directly, indirectly, beneficially, or constructively, in the aggregate, at least 50% of the value of the eligible employer's outstanding stock;

(2) a partnership, estate, or trust and any

partner or beneficiary, if the partnership, estate, or trust, and its partners or beneficiaries own directly, indirectly, or beneficially, or constructively, in the aggregate, at least 50% of the profits, capital, stock, or value of the eligible employer;

(3) a corporation, and any party related to the

corporation in a manner that would require an attribution of stock from the corporation to the party or from the party to the corporation under the attribution rules of Section 318 of the Internal Revenue Code, if the taxpayer owns directly, indirectly, beneficially, or constructively at least 50% of the value of the corporation's outstanding stock;

(4) a corporation and any party related to that

corporation in a manner that would require an attribution of stock from the corporation to the party or from the party to the corporation under the attribution rules of Section 318 of the Internal Revenue Code, if the corporation and all such related parties own in the aggregate at least 50% of the profits, capital, stock, or value of the eligible employer; or

(5) a person to or from whom there is attribution

of stock ownership in accordance with Section 1563(e) of the Internal Revenue Code, except, for purposes of determining whether a person is a related member under this definition, 20% shall be substituted for 5% wherever 5% appears in Section 1563(e) of the Internal Revenue Code.

(c) The Riverfront Development Fund. The Riverfront Development Fund is created as a special fund in the State treasury. As soon as possible after the first day of each month, upon certification of the Department of Revenue, the Comptroller shall order transferred and the Treasurer shall transfer from the General Revenue Fund to the Riverfront Development Fund an amount equal to the incremental income tax for the previous month attributable to a project that is the subject of an agreement. The total amount transferred under this subsection may not exceed $3,000,000 in any State fiscal year.
(d) Grants from the Riverfront Development Fund. In State fiscal years 2015 through 2021, all moneys in the Riverfront Development Fund, held solely for the benefit of eligible developers, shall be appropriated to the Department to make infrastructure grants to eligible developers pursuant to agreements.
(e) Limitation on grant amounts. The total aggregate amount of grants awarded to all eligible developers shall not exceed $3,000,000 in each State fiscal year. The total amount of a grant awarded to an eligible developer shall not exceed the total amount of infrastructure costs incurred by that eligible developer with respect to a project that is the subject of an agreement. No eligible developer shall receive moneys that are attributable to a project that is not the subject of the developer's agreement with the Department.
(f) Agreements with applicants. The Department shall enter into an agreement with an eligible developer who is entitled to grants under this Section. The agreement must include all of the following:
(1) A detailed description of the project that is the

subject of the agreement, including the location of the project, the number of jobs created by the project, and project costs. For purposes of this subsection, "project costs" includes the costs of the project incurred or to be incurred by the eligible developer, including infrastructure costs, but excludes the value of State or local incentives, including tax increment financing and deductions, credits, or exemptions afforded to an employer located in an enterprise zone.

(2) A requirement that the eligible developer shall

maintain operations at the project location, stated as a minimum number of years not to exceed 10 years.

(3) A specific method for determining the number of

new employees attributable to the project.

(4) A requirement that the eligible developer shall

report monthly to the Department and the Department of Revenue the number of new employees and the incremental income tax withheld in connection with the new employees.

(5) A requirement that the Department is authorized

to verify with the Department of Revenue the amounts reported under paragraph (4).

(Source: P.A. 98-109, eff. 7-25-13.)



Article 90 - Amendatory Provisions

(65 ILCS 115/Art. 90 heading)



Article 900 - Severability; Effective Date

(65 ILCS 115/Art. 900 heading)

(65 ILCS 115/900-5)
Sec. 900-5. Severability. The provisions of this Act are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 94-1021, eff. 7-12-06.)

(65 ILCS 115/900-10)
Sec. 900-10. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 94-1021, eff. 7-12-06.)









Chapter 70 - SPECIAL DISTRICTS

70 ILCS 5/ - Airport Authorities Act.

(70 ILCS 5/0.01) (from Ch. 15 1/2, par. 68.01)
Sec. 0.01. Short title. This Act may be cited as the Airport Authorities Act.
(Source: P.A. 86-1324.)

(70 ILCS 5/1) (from Ch. 15 1/2, par. 68.1)
Sec. 1. Definitions. When used in this Act:
"Aeronautics" means the act or practice of the art and science of transportation by aircraft and instruction therein, and establishment, construction, extension, operation, improvement, repair or maintenance of airports and airport facilities and air navigation facilities, and the operation, construction, repair or maintenance of aircraft.
"Aircraft" means any contrivance now known or hereafter invented, used or designed for navigation of, or flight in, the air.
"Airport" means any locality, either land or water, which is used or designed for the landing and taking off of aircraft, or for the location of runways, landing fields, airdromes, hangars, buildings, structures, airport roadways and other facilities.
"Airport hazard" means any structure, or object of natural growth, located on or in the vicinity of an airport, or any use of land near an airport, which is hazardous to the use of such airport for the landing and take-off of aircraft.
"Approach" means any path, course or zone defined by an ordinance of an Authority, or by other lawful regulation, on the ground or in the air, or both, for the use of aircraft in landing and taking off from an airport located within an Authority.
"Facilities" means and includes real estate and any and all forms of tangible and intangible personal property and services used or useful as an aid, or constituting an advantage or convenience to, the safe landing, taking off and navigation of aircraft, or the safe and efficient operation or maintenance of a public airport. In addition, for all airport authorities, "facilities" means and includes real estate, tangible and intangible personal property, and services used or useful for commercial and recreational purposes.
"Board of Commissioners" and "Board" mean the board of commissioners of an established authority or an authority proposed to be established.
"Commercial aircraft" means any aircraft other than public aircraft engaged in the business of transporting persons or property.
"Airport Authority" means a municipal corporation created and established under Section 2 of this Act, and includes Metropolitan Airport Authorities. "Authority" and "Airport Authority" are synonymous, unless the context requires otherwise.
"Metropolitan Airport Authority" and "Metropolitan Authority" mean an airport authority established in the manner provided in Section 2.7 of this Act.
"Municipality" means any city, village or incorporated town of the State of Illinois.
"Public Agency" means any political subdivision, public corporation, quasi-municipal corporation or municipal corporation of the State of Illinois, excepting public corporations or agencies owning, operating or maintaining a college or university with funds of the State of Illinois.
"Private aircraft" means any aircraft other than public and commercial aircraft.
"Public aircraft" means an aircraft used exclusively in the governmental service of the United States, or of any state or of any public agency, including military and naval aircraft.
"Public airport" means an airport owned by an airport authority or other public agency which is used or is intended for use by public, commercial and private aircraft and by persons owning, managing, operating or desiring to use, inspect or repair any such aircraft or to use any such airport for aeronautical purposes.
"Public interest" means the protection, furtherance and advancement of the general welfare and of public health and safety and public necessity and convenience in respect to aeronautics.
"Rail Authority" means a Rail Authority established as provided in Section 22.1 of this Act.
"Rail facility" has the meaning set forth in Section 22.2 of this Act.
"Related facility" has the meaning set forth in Section 22.2 of this Act.
(Source: P.A. 95-641, eff. 10-11-07.)

(70 ILCS 5/2) (from Ch. 15 1/2, par. 68.2)
Sec. 2. Creation of an airport authority.
(a) Any area of contiguous territory having a population of not less than 5,000 and containing one or more municipalities as defined by this Act, and in which there is not included any territory contained within the corporate limits of an existing Airport Authority, and in which there is not included any territory or airport facilities of a municipal corporation having a population of 500,000 or more which owns, maintains, or operates an airport or airports within or without its corporate limits, may be incorporated as an Airport Authority in the manner provided in Sections 2.1 through 2.6 of this Act; provided, however, that nothing herein contained shall prohibit any municipality whose territory lies both inside and outside a county that is incorporated as a Metropolitan Airport Authority with the majority of the territory lying outside the county from exercising the authority to own, maintain, or operate an airport under the provisions of Division 103 of Article 11 of the Illinois Municipal Code.
(b) The entire territory within the corporate limits of a county with a population greater than 600,000 and less than 3,000,000, and contiguous to a county with a population in excess of 1,000,000 inhabitants, except the territory of any municipality whose territory lies both inside and outside the county with the majority of the territory lying outside the county, shall be incorporated as a Metropolitan Airport Authority in the manner provided in Section 2.7 of this Act.
(Source: P.A. 87-768.)

(70 ILCS 5/2.1) (from Ch. 15 1/2, par. 68.2a)
Sec. 2.1. Petition - Setting for public hearing and notice thereof. Any 500 or more electors residing within the area may file with the clerk of the circuit court of the county in which the area is situated, a petition in the circuit court. The petition shall set forth (1) a description of the territory intended to be embraced in the proposed Authority, (2) the names of the municipalities located within the area, (3) the name of the proposed Authority, and (4) a prayer that the question be submitted to the electors residing within the limits of the proposed Authority, whether they will incorporate as an Authority under this Act. The petitioners in and by such petition shall authorize and designate one or more persons to appear for and represent them on the petition, and in the proceedings thereon in the circuit court, with an authority to amend, to move to dismiss or to withdraw the petition. Five days prior to the filing of the petition the petitioners, by the designated representatives, shall cause a copy of the petition to be served upon the Secretary of the Department of Transportation, together with a map or plat showing the boundaries of the territory described in the petition. Such service may be made by delivery of a copy of the petition and such map or plat to the office of the Secretary or by personal service thereof upon the Secretary. Evidence of such service, consisting of a return or an acknowledgment or an affidavit of the service thereof shall be filed with the petition. Upon the filing of the petition and such evidence of service upon the Secretary with the clerk of the circuit court he or she shall present same to a judge of the circuit court, who shall set the petition for hearing within not less than 15 nor more than 30 days after the filing thereof.
The clerk of the circuit court shall cause notice to be given of the time and place where such hearing will be held by publication on 3 separate days in one or more daily or weekly newspapers having a general circulation within the territory proposed to be incorporated as an Airport Authority, the first of which publications shall be not less than 15 days prior to the date set for such hearing, and if there is no such newspaper, then such notice shall be posted in not less than 10 of the most public places in such territory, not less than 15 days prior to the date set for such hearing. The filing fee on the petition and costs of printing and publication or posting of notices of public hearing thereon shall be paid in advance by petitioners.
(Source: P.A. 83-334.)

(70 ILCS 5/2a.1) (from Ch. 15 1/2, par. 68.2a1)
Sec. 2a.1. Petition-Setting forth tax rate. The petition may, in addition to the matters required to be set forth in Section 2.1, also set forth a tax rate, not to exceed the rate specified in Section 13, as the maximum tax rate for the proposed Authority. In such case, such proposed maximum tax rate shall be included in the proposition submitted as provided in Section 2.3, and, in the event the Authority is established, the aggregate amount of its taxes for any one year, exclusive of the amount levied for bonded indebtedness or interest thereon, shall not exceed such maximum tax rate, unless an increase in such maximum rate is authorized by vote of the electors within the Authority as provided in Section 13.1.
(Source: Laws 1963, p. 1837.)

(70 ILCS 5/2.2) (from Ch. 15 1/2, par. 68.2b)
Sec. 2.2. Procedure on petition. The circuit court may continue the hearing on the petition from time to time. Should it appear on such public hearing that a part only of any municipality is included within the territory described in the petition, then such petition shall be amended upon motion of the petitioners, by their representatives, to either include or exclude all of such municipality, and such motion shall be allowed. Upon such public hearing the petitioners, by their representatives, may also move to otherwise amend their petition or to dismiss or to withdraw the petition, and any such motion shall be allowed. If such petition is not so dismissed or withdrawn, the circuit court shall find and determine whether such territory meets the requirements of this Act, and the sufficiency of the petition as filed or amended, and of the proceedings thereon and the population of each municipality included within such territory. A petition shall not be sufficient, if 500 or more petitioners do not legally reside within the territory proposed to be incorporated by the petition as originally filed and as thereafter considered by the court, or if a whole municipality is not included within the territory. If such territory, petition and proceedings meet the requirements of this Act, the court shall order the proposition to be submitted to the electors at a referendum. The clerk of the court shall certify the order and the proposition to the proper election officials, who shall submit the proposition to the voters at an election in accordance with the general election law.
Should two or more petitions covering in part the same territory be filed prior to the public hearing upon the petition which is first filed, such petitions shall be consolidated for public hearing, and hearing thereon may be continued to permit the giving of notice upon any such petition or petitions.
At the public hearing upon such petitions, the petitioners in the petition first filed, by their representatives, may move to amend such petition to include any part of the territory described in any such other petition which is contiguous with the territory described in the first petition, either as originally filed or as amended. Any such motion shall be allowed. The public hearing shall proceed upon the first petition as originally filed, or as so amended, and further proceedings upon any such other petition or petitions subsequently filed shall be stayed and held in abeyance until the termination of all proceedings upon the first petition, or any such other petition may be dismissed or withdrawn upon motion of the petitioners therein, by their representatives.
(Source: P.A. 81-1489.)

(70 ILCS 5/2.3) (from Ch. 15 1/2, par. 68.2c)
Sec. 2.3. Election - procedure. The clerk of the circuit court shall certify the order for submission of the proposition, to the proper election authorities, who shall submit the proposition to the voters at an election in accordance with the general election law.
In addition to the requirements of the general election law notice shall include a description of the territory. The notice shall further state that any such authority upon its establishment shall have the powers, objects and purposes provided by this Act, including the power to levy the tax authorized by this Act for airport operation and maintenance and other corporate purposes, and power to issue tax secured bonds. Each legal voter residing within the territory shall have a right to cast a ballot at such election. The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall an "Act in relation to
Airport Authorities" effective
(insert date) be adopted, YES
and the ...... Airport
Authority be established?
(If established, said Airport
Authority will have the powers, ---------------------------
objects and purposes, provided
by the Act, including the power
to levy the tax authorized by
the Act for airport operation NO
and maintenance and other
corporate purposes and the power
to issue tax secured bonds.)
--------------------------------------------------------------
The circuit court shall by written order determine and declare the result of the referendum and shall cause the result to be filed of record in the proceedings of the circuit court.
(Source: P.A. 91-357, eff. 7-29-99.)

(70 ILCS 5/2.4) (from Ch. 15 1/2, par. 68.2d)
Sec. 2.4. How population to be determined.
In determining the population of the territory, or of any included municipality, the last federal, State or municipal census for the territory or municipality shall be used, and the population of that part of the territory for which no separate census previously had been taken may be determined by a census taken under the direction and supervision of the circuit court at any time prior to the entry of the order determining and declaring the result of the election, or may be established by other competent evidence.
(Source: Laws 1967, p. 3415.)

(70 ILCS 5/2.5) (from Ch. 15 1/2, par. 68.2e)
Sec. 2.5. Where territory in more than one county. In case the territory is situated in 2 or more counties, then the petition shall be filed in the office of the clerk of the circuit court of the county in which the greater portion of the territory is situated and it shall be the duty of the circuit court of the county to set the petition for hearing, and to do the other acts above required to be performed and to cause the order determining and declaring results of the election to be filed in the records of the circuit court and a certified copy thereof shall be filed with the clerk of the circuit court of such other county or counties, who shall cause the same to be filed in the records of the circuit court of such county or counties.
(Source: P.A. 83-343.)

(70 ILCS 5/2.6) (from Ch. 15 1/2, par. 68.2f)
Sec. 2.6. Establishment of authority and completion of corporate record. If a majority of the votes cast upon the question of the adoption of this Act and the establishment of an Airport Authority shall be in favor of the same, the inhabitants thereof shall be deemed to have accepted the provisions of this Act, and the same shall thence forth be deemed an organized Airport Authority under this Act, having the name stated in said petition or such name as may be provided by ordinance in accordance with Section 12 of this Act. Within 90 days after the results of such election have been so determined, the said Board of Commissioners of the authority shall cause a certified copy of such order to be recorded in the office of the recorder of each county within which the Authority is situated and in the office of the Secretary of State, and the Secretary of State shall thereupon issue a certificate of incorporation to such Authority. Such requirement of filing is directory and failure to file within apt time shall not vitiate such organization.
(Source: P.A. 83-358.)

(70 ILCS 5/2.7) (from Ch. 15 1/2, par. 68.2g)
Sec. 2.7. Metropolitan Airport Authority.
(a) Upon the effective date of this amendatory Act of 1986, in any county with a population between 600,000 and 3,000,000 and contiguous to a county with a population in excess of 1,000,000 inhabitants, a Metropolitan Airport Authority is hereby established, the territory of which shall include all of the territory within the corporate limits of the county and the territory of any pre-existing authority located partly within and partly outside the county, except the territory of any municipality whose territory lies both inside and outside the county with the majority of the territory lying outside the county. Upon that date, the Metropolitan Airport Authority shall be deemed an organized Airport Authority under this Act. Within 30 days after the initial appointments have been made under Section 3.4, the Authority board shall notify the office of the Secretary of State of the establishment of the Metropolitan Airport Authority by this amendatory Act of 1986, who shall thereupon issue a certificate of incorporation to the Authority.
(b) If all of the airport facilities of an existing Airport Authority are situated within the corporate limits of a county in which a Metropolitan Airport Authority is established, the existing Airport Authority shall be dissolved upon the establishment of the Metropolitan Airport Authority. In such event the rights to all property and all assets and liabilities, including bonded indebtedness, of the existing Airport Authority shall be assumed by the Metropolitan Airport Authority.
(c) (Blank).
(Source: P.A. 91-618, eff. 1-1-00.)

(70 ILCS 5/2.7.1)
Sec. 2.7.1. Greater Metropolitan Airport Authority.
(a) The Greater Metropolitan Airport Authority is hereby established, the territory of which shall include all of the territory within the corporate limits of Peoria County. Within 30 days after the initial appointments have been made under subsection (c) of this Section, the Authority board shall notify the office of the Secretary of State of the establishment of the Greater Metropolitan Airport Authority, and the Secretary of State shall issue a certificate of incorporation to the Authority. Upon the issuance of a certificate of incorporation, the Greater Metropolitan Airport Authority shall be deemed an organized airport authority under this Act.
(b) If all of the airport facilities of an existing Airport Authority are situated within Peoria County on the effective date of this amendatory Act of the 95th General Assembly, that existing Airport Authority shall be dissolved upon the establishment of the Greater Metropolitan Airport Authority. In such event, the rights to all property, assets, and liabilities, including bonded indebtedness, of the existing Airport Authority shall be assumed by the Greater Metropolitan Airport Authority.
(c) The Board of Commissioners of the Greater Metropolitan Airport Authority shall consist of 9 commissioners who shall reside within its corporate limits, and who shall be appointed as follows:
(1) The Board of Commissioners of an existing Airport

Authority referenced in subsection (b) of this Section shall, upon the establishment of the Greater Metropolitan Airport Authority, be reappointed by their respective appointing authorities to serve their remaining terms of office. Successor appointments to the existing board members shall be made by the original appointing authority.

(2) Within 20 days after the effective date of this

amendatory Act of the 95th General Assembly, one additional commissioner shall be appointed by each mayor, with the advice and consent of the governing body, of a municipality located wholly within the territory of the Greater Metropolitan Airport Authority that has a population of more than 5,000. No appointment shall be made under this subpart by an appointing authority who is entitled to make an appointment under subpart (1) of this subsection.

(3) The members of the General Assembly whose

legislative districts encompass any part of the Greater Metropolitan Airport Authority shall appoint any additional commissioners necessary to create a Board of Commissioners consisting of 9 commissioners.

(4) Of the commissioners appointed under subparts (2)

and (3) of this subsection, one commissioner shall be appointed for a 3-year term, one commissioner shall be appointed for a 4-year term, and one commissioner shall be appointed for a 5-year term. Initial terms shall be determined by lot. Any successor to a commissioner appointed under subpart (2) or (3) of this subsection shall be appointed for a 5-year term.

(Source: P.A. 95-365, eff. 1-1-08.)

(70 ILCS 5/2.7.2)
Sec. 2.7.2. Crawford County Airport Authority.
(a) The Crawford County Airport Authority is hereby established, the territory of which shall include all of the territory within the corporate limits of Crawford County. Within 30 days after the initial appointments have been made under subsection (c) of this Section, the Authority board shall notify the office of the Secretary of State of the establishment of the Crawford County Airport Authority, and the Secretary of State shall issue a certificate of incorporation to the Authority. Upon the issuance of a certificate of incorporation, the Crawford County Airport Authority shall be deemed an organized airport authority under this Act.
(b) If all of the airport facilities of an existing airport authority are situated within Crawford County on the effective date of this amendatory Act of the 95th General Assembly, that existing airport authority shall be dissolved upon the establishment of the Crawford County Airport Authority. In such event, the rights to all property, assets, and liabilities, including bonded indebtedness, of the existing airport authority shall be assumed by the Crawford County Airport Authority.
(c) The Board of Commissioners of the Crawford County Airport Authority shall consist of 7 commissioners who shall reside within its corporate limits, and who shall be appointed as follows:
(1) Four commissioners shall be appointed by the

county chairman of Crawford County. Of the commissioners appointed under this item, one commissioner shall be appointed for a 3-year term, one commissioner shall be appointed for a 4-year term, and 2 commissioners shall be appointed for 5-year terms, as determined by lot. Their successors shall be appointed for 5-year terms.

(2) Three commissioners shall be appointed by the

mayor of the City of Robinson. Of the commissioners appointed under this item, one commissioner shall be appointed for a 3-year term, one commissioner shall be appointed for a 4-year term, and one commissioner shall be appointed for a 5-year term, as determined by lot. Their successors shall be appointed for 5-year terms.

(Source: P.A. 95-365, eff. 1-1-08.)

(70 ILCS 5/3) (from Ch. 15 1/2, par. 68.3)
Sec. 3. Boards of commissioners. Every authority established under this Act shall be governed by a board of commissioners. For authorities other than Metropolitan Airport Authorities, the Greater Metropolitan Airport Authority, and the Crawford County Airport Authority, in the order finding the results of the election to be favorable to the establishment of the authority, the circuit court shall determine the population of the authority and the population of each municipality within the authority having 5,000 or more inhabitants according to the last census.
(Source: P.A. 95-365, eff. 1-1-08.)

(70 ILCS 5/3.1) (from Ch. 15 1/2, par. 68.3a)
Sec. 3.1. Boards of commissioners - Appointment. The Boards of Commissioners of Authorities shall be appointed as follows:
(1) In case there are one or more municipalities having a population of 5,000 or more within the Authority, the commissioners shall be appointed as follows:
(a) Where there is only one such municipality, 3

commissioners shall be appointed from such municipality, and 2 commissioners shall be appointed at large.

(a-5) Within 30 days after the effective date of this

amendatory Act of the 95th General Assembly, one additional commissioner shall be appointed to the board of the Springfield Airport Authority from each municipality having a population of 5,000 or more within the Authority, and one additional commissioner shall be appointed at large. The additional commissioners shall serve for a term of 4 or 5 years, as determined by lot. Their successors shall serve for terms of 5 years.

(b) Where there are 2 or more such municipalities,

one commissioner shall be appointed from each municipality with a population between 5,000 and 45,000, 2 commissioners shall be appointed from each municipality with a population of more than 45,000, and 3 commissioners shall be appointed at large; except that when the physical facilities of the airport of the Authority are located wholly within a single county with a population between 600,000 and 3,000,000 there shall be one commissioner appointed from each municipality within the corporate limits of the Authority having 5,000 or more population and 5 commissioners appointed at large. If the Authority is located wholly within the corporate limits of such municipalities, 2 commissioners shall be appointed from the one of such municipalities having the largest population, and one commissioner shall be appointed from each of the other such municipalities, and 2 commissioners shall be appointed at large.

(c) Commissioners representing the area within an

Authority located outside of any municipality having 5,000 or more population and commissioners appointed at large when the authority is wholly contained within a single county shall be appointed by the presiding officer of the county board with the advice and consent of the county board, and when the physical facilities of the airport of the Authority are located wholly within a single county with a population between 600,000 and 3,000,000 the commissioners appointed at large shall be appointed by the chairman of the county board of such county, and any commissioner representing the area within any such municipality shall be appointed by its mayor or the presiding officer of its governing body. If however the district is located in more than one county other than a county with a population between 600,000 and 3,000,000, the members of the General Assembly whose legislative districts encompass any portion of the Authority shall appoint the commissioners representing the area within an Authority located outside of any municipality having 5,000 or more population and commissioners at large but any commissioner representing the area within any such municipality shall be appointed by its mayor or the presiding officer of its governing body.

(d) A commissioner representing the area within any

such municipality shall reside within its corporate limits. A commissioner appointed at large may reside either within or without any such municipality but must reside within the territory of the authority. Should any commissioner cease to reside within that part of the territory he represents, or should the territory in which he resides cease to be a part of the authority, then his office shall be deemed vacated, and shall be filled by appointment for the remainder of the term as hereinafter provided.

(2) In case there are no municipalities having a population of 5,000 or more within such authority located wholly within a single county, such order shall so find, and in such case the Board shall consist of 5 commissioners who shall be appointed at large by the presiding officer of the county board with the advice and consent of the county board. If however the district is located in more than one county, the members of the General Assembly whose legislative districts encompass any portion of the Authority shall appoint the commissioners at large.
(3) Should a municipality which is wholly within an authority attain, or should such a municipality be established, having a population of 5,000 or more after the entry of said order by the circuit court, the presiding officer of such municipality may petition the circuit court for an order finding and determining the population of such municipality and, if it is found and determined upon the hearing of said petition that the population of such municipality is 5,000 or more, the board of commissioners of such authority as previously established shall be increased by one commissioner who shall reside within the corporate limits of such municipality and shall be appointed by its presiding officer. The initial commissioner so appointed shall serve for a term of 1, 2, 3, 4 or 5 years, as may be determined by lot, and his successors shall be similarly appointed and shall serve for terms of 5 years. All provisions of this section applicable to commissioners representing municipal areas shall apply to any such commissioner. Each such commissioner shall reside within the authority and shall continue to reside therein.
(4) Notwithstanding any other provision of this Section, the Board of Commissioners of a Metropolitan Airport Authority shall consist of 9 commissioners.
Seven commissioners shall be residents of the county with a population between 600,000 and 3,000,000 within which the Metropolitan Airport Authority was established. These commissioners shall be appointed by the county board chairman of the county with a population between 600,000 and 3,000,000 within which the Metropolitan Airport Authority was established, with the advice and consent of the county board of that county.
Two commissioners shall be residents of the territory of the Authority located outside the county with a population between 600,000 and 3,000,000. These commissioners shall be appointed jointly by the mayors of the municipalities having a population over 5,000 that are located outside the county with a population between 600,000 and 3,000,000, with the advice and consent of the governing bodies of those municipalities.
The transition from the pre-existing composition of the Metropolitan Airport Authority Board of Commissioners to the composition specified in this amendatory Act of 1991 shall be accomplished as follows:
(A) The appointee who was required to be a resident

of the area outside of the county with a population between 600,000 and 3,000,000 may serve until his or her term expires. The replacement shall be one of the 2 appointees who shall be residents of the territory of the Authority located outside the county with a population between 600,000 and 3,000,000.

(B) The other 8 commissioners may serve until their

terms expire. Upon the occurrence of the second vacancy among these 8 commissioners after the effective date of this amendatory Act of 1991, the replacement shall be the second of the 2 appointees who shall be residents of the territory of the Authority located outside of the county with a population between 600,000 and 3,000,000. Upon the expiration of the terms of the other 7 commissioners, the replacements shall be residents of the county with a population between 600,000 and 3,000,000.

(C) All commissioners appointed after the effective

date of this amendatory Act of 1991, and their successors, shall be appointed in the manner set forth in this amendatory Act of 1991.

(Source: P.A. 94-466, eff. 1-1-06; 95-641, eff. 10-11-07.)

(70 ILCS 5/3.2) (from Ch. 15 1/2, par. 68.3b)
Sec. 3.2. Manner of exercising appointments.
All appointments of Commissioners to Boards of Commissioners of Airport Authorities shall be in writing and shall indicate the legal residence of the person appointed and whether or not he resides within or without a municipality having a population of 5,000 or more.
(Source: P.A. 77-685.)

(70 ILCS 5/3.3) (from Ch. 15 1/2, par. 68.3c)
Sec. 3.3. Effect of invalidity of appointment provision. Should the foregoing provisions respecting the appointment of commissioners representing the area within any municipality of five thousand or more population be invalid when applied to any situation, then as to such situation any such provision shall be deemed to be excised from this act, and the commissioner whose appointment is thus affected shall be appointed at large by the county board, or in the case of a home rule county as defined by Article VII, Section 6 of the Constitution of 1970 by the chief executive officer of the county with the advice and consent of the county governing board, except if the Authority embraces more than one county in which case the commissioners shall be appointed at large by the members of the General Assembly whose legislative districts encompass any portion of the Authority.
(Source: P.A. 80-1495.)

(70 ILCS 5/3.4) (from Ch. 15 1/2, par. 68.3d)
Sec. 3.4. Commissioners' terms and qualification. All initial appointments of commissioners shall be made within twenty days after the determination of the result of said election, or the creation of the Metropolitan Airport Authority, as the case may be. Each appointment shall be in writing and a certificate thereof signed by the appointing officer shall be filed and made a matter of record in the office of the county clerk wherein said organization proceedings are filed. A commissioner shall qualify within ten days after appointment by acceptance and the taking of the constitutional oath of office, both to be in writing and similarly filed for record in the office of the said county clerk. Members initially appointed to the board of commissioners of such Authority shall serve from date of appointment for one, two, three, four and five years and shall draw lots to determine the periods for which they each shall serve. In case there are more than five commissioners, lots shall be drawn so that five commissioners shall serve initial terms of one, two, three, four and five years and the other commissioners shall serve terms of one, two, three, four or five years as the number of commissioners shall require and the drawing of lots shall determine. Within 30 days after September 27, 1985, the chairman of a county board who is to appoint 5 commissioners at large pursuant to this amendatory Act of 1985 shall appoint 2 such commissioners to serve terms of 3 years and 5 years, respectively, as determined by lot. The other 3 commissioners to be appointed at large shall be appointed by such chairman to succeed the terms of the commissioners holding office on such date who were appointed at large or from the areas within the Authority located outside of municipalities having a population of 5,000 or more; provided that such commissioners then holding office shall continue to serve the terms for which they were appointed. The successors of all such initial members of the board of commissioners of an Authority shall serve for terms of five years, all such appointments and appointments to fill vacancies shall be made in like manner as in the case of the initial commissioners except as otherwise provided in this Section. A commissioner having been duly appointed shall continue to serve after the expiration of his term until his successor has been appointed. Each commissioner shall reside within the Authority and shall continue to reside therein during his term of office.
(Source: P.A. 84-1473.)

(70 ILCS 5/4) (from Ch. 15 1/2, par. 68.4)
Sec. 4. Judicial notice of existence of authorities.
All courts shall take judicial notice of the existence and dissolution of an Airport Authority and of the area of jurisdiction of an existing Authority.
(Source: Laws 1945, p. 290.)

(70 ILCS 5/5) (from Ch. 15 1/2, par. 68.5)
Sec. 5. Qualifications of commissioners and removal from office. No person shall be appointed to the Board of Commissioners of any Airport Authority who has any financial interest in the establishment or continued existence thereof or who is a member of the governing body or an officer or employee of a municipality, a county, or any other unit of local government, or an elected official of State or federal government, except when the authority is wholly located within a single county with a population of less than 40,000, an individual employed by a local school district may serve as a commissioner.
Should it appear to the Department of Transportation that any member of the Board of Commissioners of an airport authority may be disqualified, or guilty of misconduct or malfeasance in office or unwilling or unable to act, it shall notify the Board of Commissioners of that fact in writing and it shall then be the duty of the Board of Commissioners to require such board member to show cause why he should not be removed from office. Any such person shall be given a hearing by the Board of Commissioners and, after such hearing, if the Board of Commissioners finds such a charge should be sustained, it shall remove the person so charged from office, and a vacancy shall thereupon exist for the unexpired term of such office.
(Source: P.A. 88-109; 89-174, eff. 7-19-95.)

(70 ILCS 5/6) (from Ch. 15 1/2, par. 68.6)
Sec. 6. Powers of the board, first meeting, by-laws, etc. The Board of Commissioners of an Authority shall possess and exercise all of its legislative and executive powers. Within thirty days after the appointment of the initial commissioners, the board shall meet and elect a chairman. It shall then also select a secretary, treasurer and such officers or employees as it deems expedient or necessary for the accomplishment of its corporate objects, none of whom need be a member of the board. The board at said meeting by ordinance shall define the first and subsequent fiscal years of the Authority, and shall adopt a corporate seal and by-laws, which shall determine the times for the annual election of officers and of other regular and special meetings of the board, and shall contain the rules for the transaction of other business of the Authority and for amending such by-laws.
Each commissioner of any such Authority shall devote such time to the duties of such office as the faithful discharge thereof may require, and shall be compensated for such services upon such basis as the board of commissioners of such Authority shall provide by ordinance, and each commissioner shall also be reimbursed actual expenses incurred in the performance of such official duties, provided, however, in airport authorities having a population of not more than 500,000 the compensation for services of any commissioner shall not exceed $150.00 in any one month for services within the corporate limits of such Authority or within a distance of 50 miles from such corporate limits, and provided, further, that in airport authorities having a population of more than 500,000, the compensation for services of any commissioner shall not exceed the sum of $10,000.00 per annum.
(Source: P.A. 79-574.)

(70 ILCS 5/7) (from Ch. 15 1/2, par. 68.7)
Sec. 7. Purposes of act.
The establishment and continued maintenance and operation of safe, adequate and necessary public airports and public airport facilities within the State of Illinois and the creation of airport authorities having powers necessary or desirable for the establishment and continued maintenance and operation of such airports and facilities are declared and determined to be in the public interest, and such powers and the corporate purposes and functions of such authorities, as herein stated, are declared to be public and governmental in nature and essential to the public interest.
(Source: Laws 1945, p. 290.)

(70 ILCS 5/8) (from Ch. 15 1/2, par. 68.8)
Sec. 8. Nature and powers.
An Airport Authority constitutes a municipal corporation and body politic separate and apart from any other municipality, the State of Illinois or any other public or governmental agency and has the powers enumerated in Sections 8.01 through 8.14, and all other powers incidental, necessary, convenient, or desirable to carry out and effectuate such express powers.
(Source: P.A. 76-968.)

(70 ILCS 5/8.01) (from Ch. 15 1/2, par. 68.8-01)
Sec. 8.01.
To locate, establish and maintain a public airport, public airports and public airport facilities within its corporate limits or within or upon any land or body of water adjacent thereto, and to construct, develop, expand, extend and improve any such airport or airport facility.
(Source: P.A. 76-968.)

(70 ILCS 5/8.02) (from Ch. 15 1/2, par. 68.8-02)
Sec. 8.02.
To acquire, within or without the corporate limits of the Authority, land in fee simple, including township roadways, rights in and over land or water, and easements upon, over or across land or water, and leasehold interests in land or water, and tangible and intangible personal property, used or useful for the location, establishment, maintenance, development, expansion, extension or improvement of any such public airport or public airport facility. Such acquisition may be by dedication, purchase, gift, agreement, lease, use or adverse possession or by condemnation. The authority may acquire for such purposes land in fee simple subject to a mortgage and as part of the purchase price may assume the payment of the indebtedness secured by the mortgage. Land may be acquired, possessed and used for such purposes by an authority under a written contract for a deed thereto conveying merchantable title and providing that the deed shall be placed in escrow and be delivered upon payment of the purchase price and containing such other terms as are reasonably incident to such a contract. Personal property may be purchased on an installment contract basis.
(Source: P.A. 76-968.)

(70 ILCS 5/8.03) (from Ch. 15 1/2, par. 68.8-03)
Sec. 8.03.
To operate, maintain, manage, lease, sublease, and to make and enter into contracts for the use, operation or management of, and to provide rules and regulations for the operation, management or use of any public airport or public airport facility.
(Source: P.A. 76-968.)

(70 ILCS 5/8.04) (from Ch. 15 1/2, par. 68.8-04)
Sec. 8.04.
To fix, charge and collect reasonable rentals, tolls, fees, and charges for the use of any public airport, or any part thereof, or any public airport facility.
(Source: P.A. 76-968.)

(70 ILCS 5/8.05) (from Ch. 15 1/2, par. 68.8-05)
Sec. 8.05.
To establish, maintain, extend and improve roadways and approaches by land, water or air to any such airport and to contract or otherwise provide, by condemnation if necessary, for the removal of any airport hazard or the removal or relocation of all private structures, railways, mains, pipes, conduits, wires, poles, and all other facilities and equipment which may interfere with the location, expansion, development, or improvement of airports or with the safe approach thereto or take off therefrom by aircraft, and to pay the cost of removal or relocation; and, subject to the "Airport Zoning Act", approved July 17, 1945, as amended, to adopt, administer and enforce airport zoning regulations for territory which is within its corporate limits or which extends not more than 2 miles beyond its corporate limits.
(Source: P.A. 76-968.)

(70 ILCS 5/8.06) (from Ch. 15 1/2, par. 68.8-06)
Sec. 8.06.
To restrict the height of any object of natural growth or structure or structures within the vicinity of any airport or within the lines of an approach to any airport and, when necessary for the reduction in the height of any such existing object or structure, to enter into an agreement for such reduction or to accomplish same by condemnation. Zoning regulations needed for the support of any such restrictions shall be adopted in a manner which conforms with the Airport Zoning Act.
(Source: P.A. 76-968.)

(70 ILCS 5/8.07) (from Ch. 15 1/2, par. 68.8-07)
Sec. 8.07.
To agree with the state or federal government or with any public agency in respect to the removal and relocation of any object of natural growth, airport hazard or any structure or building within the vicinity of any airport or within an approach and which is owned or within the control of such government or agency and to pay all or an agreed portion of the cost of such removal or relocation.
(Source: P.A. 76-968.)

(70 ILCS 5/8.08) (from Ch. 15 1/2, par. 68.8-08)
Sec. 8.08. To borrow money and to issue bonds, notes, certificates, or other evidences of indebtedness for the purpose of accomplishing any of said corporate purposes, which obligations may be payable from taxes or other sources as provided in this Act; and to refund or advance refund any of the foregoing with bonds, notes, certificates or other evidences of indebtedness, which refunding or advanced refunding obligations may be payable from taxes or from any other source; subject, however, to a compliance with any condition or limitation set forth in this Act or otherwise provided by the constitution of the State of Illinois.
(Source: P.A. 83-1403.)

(70 ILCS 5/8.09) (from Ch. 15 1/2, par. 68.8-09)
Sec. 8.09.
To employ or enter into contracts for the employment of any person, firm, or corporation, and for professional services, necessary or desirable for the accomplishment of the corporate objects of the Authority or the proper administration, management, protection or control of its property.
(Source: P.A. 76-968.)

(70 ILCS 5/8.10) (from Ch. 15 1/2, par. 68.8-10)
Sec. 8.10. Regulation of aircraft.
(a) For the prevention of accidents, for the furtherance and protection of public health, safety and convenience in respect to aeronautics, for the protection of property and persons within the authority from any hazard or nuisance resulting from the flight of aircraft, for the prevention of interference between, or collision of, aircraft while in flight or upon the ground, for the prevention or abatement of nuisances in the air or upon the ground or for the extension or increase in the usefulness or safety of any public airport or public airport facility owned by the airport authority, an authority may regulate the movement of aircraft upon the surface of any public airport or in the air above the incorporated territory of the authority.
(b) Aircraft with a maximum gross take-off weight in excess of 91,000 pounds may not use any airport facilities under the jurisdiction of a Metropolitan Airport Authority located in any county with a population of more than 700,000 and less than 1,100,000 except in an emergency or in connection with an air show or exhibition or as required by the Federal Aviation Administration or to otherwise comply with federal law.
(Source: P.A. 89-678, eff. 8-14-96.)

(70 ILCS 5/8.11) (from Ch. 15 1/2, par. 68.8-11)
Sec. 8.11.
To regulate traffic, speed, movement and parking of motor vehicles upon a public airport and to employ parking meters, signs and other devices in the regulation of the same.
(Source: P.A. 76-968.)

(70 ILCS 5/8.12) (from Ch. 15 1/2, par. 68.8-12)
Sec. 8.12. To police its property and to exercise police powers in respect thereto or in respect to the enforcement of any rule or regulation provided by the ordinances of the Authority and to employ and establish, maintain, and equip a security force for fire and police protection of a public airport and to provide that the personnel of the security force shall perform other tasks relating to the maintenance and operation of that airport. Such a security force shall not be deemed to be a regularly constituted police or fire department within the meaning of Sections 10-3-1 and 10-3-2 of the Illinois Municipal Code. However, members of such security force are conservators of the peace and as such have all powers possessed by policemen in cities, and sheriffs, including the power to make arrests on view or warrants of violations of federal and state statutes, city or county ordinances and rules and regulations of the Authority and governing federal agencies; provided, that they may exercise such powers only within the area of jurisdiction of the Authority when such exercise is required for the protection of Authority properties and interests, its personnel and persons utilizing its facilities, and otherwise, within such jurisdiction, when specifically requested by appropriate federal, State or local law enforcement officials. With respect to any security force established for police protection, the members of such security force shall be persons who have successfully completed an approved training course or approved training program offered at a police training school established under the "Illinois Police Training Act", as such Act may be now or hereafter amended. The members of such security force may not serve and execute civil processes.
(Source: P.A. 79-819.)

(70 ILCS 5/8.13) (from Ch. 15 1/2, par. 68.8-13)
Sec. 8.13.
To establish by ordinance of its Board of Commissioners all needful rules and regulations for the execution of the foregoing powers, for the government of the authority and for the protection of any public airport and airport facility within the jurisdiction of the authority, or deemed necessary or desirable to effect its corporate objectives. Any such ordinance may provide for the revocation, cancellation or suspension of any existing privilege or franchise as a penalty for a second or subsequent violation by the holder thereof of a rule or regulation pertaining to the enjoyment, use or exercise of such privilege or franchise.
The use of any such public airport or public airport facility of an Authority shall be subject to the reasonable regulation and control of the Authority and upon such reasonable terms and conditions as shall be established by its board of commissioners.
Nothing in this Act authorizes the Authority or Board to establish or enforce any regulation or rule in respect to aviation, or the operation or maintenance of any airport or any airport facility within its jurisdiction, which is to conflict with any federal or state law or regulation applicable to the same subject matter.
(Source: P.A. 76-968.)

(70 ILCS 5/8.14) (from Ch. 15 1/2, par. 68.8-14)
(Text of Section before amendment by P.A. 100-529)
Sec. 8.14. Rules and regulations adopted under and in pursuance of the powers granted by Sections 8.10, 8.11 and 8.12 must be contained in an ordinance which shall be placed on file in the office of the Authority in typewritten or printed form for public inspection not less than 15 days before adoption. Such ordinance may prescribe such fines as the Board of Commissioners deems appropriate of not less than $1 nor more than $200 upon conviction for each offense, and may provide that, in case of continuing violation of any such rule or regulation, each calendar day that such violation continues constitutes a separate offense.
Notice of the filing of and public hearing upon any ordinance prescribing fines or penalties and of the date and time for its being publicly heard shall be published one time in a newspaper generally circulated within the Authority not more than 30 nor less than 15 days prior to the date of such hearing. Such ordinance may be amended at the public hearing and may be later amended where no new rule or regulation is adopted or existing fine or penalty modified, without pre-filing or publication of notice prior to the adoption of the amendatory ordinance. After adoption, typewritten or printed copies of each ordinance of an authority which prescribes fines or penalties shall be made available at the office of the authority for distribution upon request.
All fines, when collected, for violations of any such ordinance of an authority shall be paid into its treasury.
(Source: P.A. 76-968.)

(Text of Section after amendment by P.A. 100-529)
Sec. 8.14. Rules and regulations adopted under and in pursuance of the powers granted by Sections 8.10, 8.11 and 8.12 must be contained in an ordinance which shall be placed on file in the office of the Authority in typewritten or printed form for public inspection not less than 15 days before adoption. Such ordinance may prescribe such fines as the Board of Commissioners deems appropriate of not less than $1 nor more than $1,000 upon conviction for each offense, and may provide that, in case of continuing violation of any such rule or regulation, each calendar day that such violation continues constitutes a separate offense.
Notice of the filing of and public hearing upon any ordinance prescribing fines or penalties and of the date and time for its being publicly heard shall be published one time in a newspaper generally circulated within the Authority not more than 30 nor less than 15 days prior to the date of such hearing. Such ordinance may be amended at the public hearing and may be later amended where no new rule or regulation is adopted or existing fine or penalty modified, without pre-filing or publication of notice prior to the adoption of the amendatory ordinance. After adoption, typewritten or printed copies of each ordinance of an authority which prescribes fines or penalties shall be made available at the office of the authority for distribution upon request.
All fines, when collected, for violations of any such ordinance of an authority shall be paid into its treasury.
(Source: P.A. 100-529, eff. 6-1-18.)

(70 ILCS 5/8.14a) (from Ch. 15 1/2, par. 68.8-14a)
Sec. 8.14a. Purchases made pursuant to this Act shall be made in compliance with the "Local Government Prompt Payment Act", approved by the Eighty-fourth General Assembly.
(Source: P.A. 84-731.)

(70 ILCS 5/8.15) (from Ch. 15 1/2, par. 68.8-15)
Sec. 8.15. In addition to all powers conferred on any Airport Authority under this Act to acquire real or personal property for Airport Authority purposes, every Airport Authority has the power:
(a) to convey property, real or personal, to any Public Building Commission created pursuant to the provisions of the Public Building Commission Act, approved July 5, 1955, as now or hereafter amended, for the purpose of permitting such Commission to construct a building thereon for lease to such Airport Authority.
(b) to lease from any Public Building Commission created pursuant to the provisions of the Public Building Commission Act, approved July 5, 1955, as now or hereafter amended, any real or personal property for any Authority purpose, for a period of time not exceeding 20 years.
(c) to pay for the use of the lease property in accordance with the terms of the lease and with the provisions of the Public Building Commission Act, approved July 5, 1955, as now or hereafter amended.
(d) to enter into such lease without making a previous appropriation for the expense thereby incurred.
(e) to undertake, either in a lease with a Public Building Commission or separate agreement or contract with a Public Building Commission, to pay all or part of the costs of maintaining and operating the property of a Public Building Commission for any period of time not exceeding 20 years. However, if any Board of Commissioners of an Airport Authority undertakes to pay all or part of the costs of operating and maintaining the property of a Public Building Commission, such costs of operation and maintenance shall be included in the annual appropriation ordinance or annual budget of such Authority during the term of such undertaking. The rate of tax and the authority to levy taxes necessary to pay Public Building Commission lease payments shall be without limitation.
(Source: P.A. 85-1440.)

(70 ILCS 5/8a) (from Ch. 15 1/2, par. 68.8a)
Sec. 8a. Competency of judges or jurors in actions where authority is party in interest. In any action or proceeding in which an airport authority may be a party in interest, no person shall be deemed incompetent as judge or juror by reason of his or her being an inhabitant or owner or a life tenant in real estate in such airport authority.
(Source: P.A. 84-551.)

(70 ILCS 5/9) (from Ch. 15 1/2, par. 68.9)
Sec. 9. Procedure for eminent domain. In all cases where land in fee simple, rights in land, air or water, easements or other interests in land, air or water or property or property rights are acquired or sought to be acquired by said authority by condemnation, the procedure shall be, as nearly as may be, in accordance with that provided for the exercise of the right of eminent domain under the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 5/9.05)
Sec. 9.05. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 5/9.1) (from Ch. 15 1/2, par. 68.9a)
Sec. 9.1. Any territory which is not within the corporate limits of any airport authority but which is contiguous to an airport authority and which territory has no electors residing therein, or any such territory with electors residing thereon, may be annexed to the airport authority in one of the following ways: (1) a written petition, which may be initiated by an ordinance adopted by the board, signed by a majority of the owners of record of all land within such territory, or if such territory is occupied, by a majority of the owners of record and by a majority of electors residing thereon, shall be filed with the Board, which petition shall request annexation and shall state that no electors reside thereon (or that a majority of the electors residing thereon join in the petition, whichever shall be the case) and shall be under oath. The Board of the airport authority to which annexation is sought shall then consider the question of the annexation of the described territory. A majority vote of the Board is required to annex. The vote shall be by "ayes" and "noes" entered on the Board records. A copy of the Board resolution annexing the territory together with an accurate map of the annexed territory shall be recorded with the recorder within the county wherever the annexed territory is located; (2) a written petition, which may be initiated by an ordinance adopted by the Board, signed by at least 10% of the owners of record of all land within the territory, or if the territory is occupied, by at least 10% of the owners of record of all land within the territory and 10% of all electors residing thereon, shall be filed with the clerk of the circuit court of the county in which the district or the greater portion of it is located. A hearing shall be held on the petition. If upon the hearing the circuit court finds that the petition is in compliance with law, the court shall order a proposition to be submitted to the electors at a referendum to decide if the proposed annexation shall take place. The clerk of the court shall certify the order and the proposition to the proper election officials, who shall submit the proposition to the electors at an election in accordance with the general election law. The proposition shall be submitted within the territory as provided in Section 2.3 of this Act. The proposition shall be substantially in the following form:
--------------------------------------------------------------
Shall (description of YES
territory) be annexed to the --------------------------
...... Airport Authority? NO
--------------------------------------------------------------
If a majority of the electors voting on the proposition vote for annexation and if the board accepts the proposed addition by an ordinance annexing the land, the circuit court shall enter an appropriate order and the annexed land shall thereafter be considered part of the airport authority.
(Source: P.A. 83-1362.)

(70 ILCS 5/9.2) (from Ch. 15 1/2, par. 68.9b)
Sec. 9.2. Whenever any contiguous, uninhabited, unincorporated territory is owned by any airport authority, that territory may be annexed by that airport authority by the passage of a resolution to that effect, describing the territory to be annexed. A copy of the resolution, with an accurate map of the annexed territory shall be recorded with the recorder of the county wherein the annexed territory is located.
(Source: P.A. 83-358.)

(70 ILCS 5/9.3) (from Ch. 15 1/2, par. 68.9c)
Sec. 9.3.
Whenever any incorporated territory, containing 60 acres or less, is wholly bounded by any airport authority organized under this Act, that territory may be annexed by that airport authority by the passage of an ordinance to that effect by the Board of Commissioners of the airport authority, describing the territory to be annexed. After the passage of such ordinance of annexation, a copy of such ordinance, with an accurate map of the territory annexed, certified as correct by the Secretary of the Board of Commissioners, shall be filed with the Recorder of the County in which the annexed territory is situated.
(Source: P.A. 77-2834.)

(70 ILCS 5/10) (from Ch. 15 1/2, par. 68.10)
Sec. 10. Forms of corporate action.
Action of the Board of Commissioners of an airport authority of a legislative character shall be in the form of an ordinance, and after adoption shall be filed with the Secretary and shall be made a matter of public record in the office of the authority. Other action of the board may be by resolution, motion or in other appropriate form, and executive or ministerial duties may be delegated to one or more commissioners or to an authorized officer, employee, agent, attorney, or other representative of the Authority. A majority of the commissioners appointed and qualified shall constitute a quorum to do business.
The enacting clause of any ordinance shall be substantially as follows: "Be it ordained by the Board of Commissioners of .... Airport Authority."
(Source: Laws 1945, p. 290.)

(70 ILCS 5/11) (from Ch. 15 1/2, par. 68.11)
Sec. 11. Records of authority and officers' bonds.
The Board shall provide for the proper and safe keeping of its permanent records and for the recording of the corporate action of the Authority. It shall keep a true and accurate account of its receipts and an annual audit shall be made of its books, records and accounts. All officers and employees authorized to receive or retain the custody of money or to sign vouchers, checks, warrants or evidences of indebtedness binding upon the Authority shall furnish surety bond for the faithful performance of their duties and the faithful accounting for all moneys that may come into their hands in an amount to be fixed and in a form to be approved by the Board.
(Source: Laws 1945, p. 290.)

(70 ILCS 5/12) (from Ch. 15 1/2, par. 68.12)
Sec. 12. Change of name.
Whenever an ordinance shall be adopted by the Board of Commissioners of said Authority by a two-thirds vote of the membership to change the name of such Authority, a certified copy of such ordinance shall be filed in the office of the County Clerk of the County wherein such Authority or any portion thereof is located and thereupon such change of name of such Authority shall be effective.
(Source: Laws 1945, p. 290.)

(70 ILCS 5/13) (from Ch. 15 1/2, par. 68.13)
Sec. 13. Annual appropriations and tax levy. Every Authority created under this Act is hereby empowered to levy and collect a general tax on all of the taxable property within the corporate limits of such Authority for the purpose of paying the cost of operating and maintaining any public airport or public airport facility of the Authority, and any other corporate expenses of the Authority. However, a tax levy imposed by a Metropolitan Airport Authority does not apply to any township, municipality, or unincorporated territory that has been statutorily removed from the jurisdiction of the Authority, has opted out of the Authority, or is currently being taxed by another airport authority. The aggregate amount of such tax for one year, exclusive of the amount levied for bonded indebtedness or interest thereon, shall not exceed the rate of .075% upon the aggregate valuation of all taxable property within the Authority, as equalized or assessed by the Department of Revenue. If there is in effect in the Authority a maximum tax rate established pursuant to Section 2.1a or 13.1, the aggregate amount of such tax for one year, exclusive of the amount levied for bonded indebtedness or interest thereon, shall not exceed the maximum tax rate so established, and in no event shall such maximum tax rate exceed the rate of .075% as hereinbefore set forth.
The Board of Commissioners of any Airport Authority shall establish the beginning and ending of its fiscal year and annually within the first quarter of the fiscal year shall adopt an appropriation ordinance appropriating such sums of money as are deemed necessary to pay the costs of operating and maintaining any public airport or airports located within the corporate limits of the Authority and under the jurisdiction thereof and other expenses of the Authority and specifying the purpose of each appropriation made.
An appropriation ordinance adopted by an Authority created under this Act in a county with a population between 700,000 and 3,000,000 shall be immediately presented to the county board chairman. The chairman of the county board has the power to veto or reduce any line item in the ordinance as provided in Section 5-1014.5 of the Counties Code.
After the adoption of the appropriation ordinance and on or before the second Tuesday in August of each year, the board of commissioners shall ascertain the total amount of the appropriations legally made which are to be provided for from the tax levy for that year. Then, by an ordinance specifying in detail the purposes for which such appropriations have been made and the amounts appropriated for such purposes, the board of commissioners shall levy not to exceed the total amount so ascertained upon all the property subject to taxation within the authority as the same is assessed and equalized for state and county purposes for the current year.
The limits of the tax rate and the authority to levy as set forth in this Section do not include the rate of or authority to levy taxes required for lease payments to any Public Building Commission. The tax rate necessary and the authority to levy taxes for such lease payments are in addition to such limits and are without limitation as to rate or amount.
(Source: P.A. 88-101; 89-402, eff. 8-20-95.)

(70 ILCS 5/13.1) (from Ch. 15 1/2, par. 68.13a)
Sec. 13.1. In any Authority in which there has been established a maximum annual tax rate which is less than the maximum rate otherwise applicable by the terms of Section 13, the Board may, by ordinance or resolution duly adopted, cause to be submitted to the legal voters of the Authority a proposition to increase such maximum tax rate to a rate not exceeding the specific maximum rate set forth in Section 13 by certifying proposition and the ordinance or resolution to the proper election officials, who shall submit the proposition to the voters at an election in accordance with the general election law. In addition to the requirements of the general election law, notice of the submission of such proposition at any election shall be given in the manner prescribed in Section 14.5. The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall the maximum general
tax rate of the.... Airport YES
Authority be increased from -------------------------
....% to....% of full, fair NO
cash value?
--------------------------------------------------------------
If a majority of the legal voters of the Authority voting upon such proposition vote in favor thereof, the Board may thereafter levy a tax not to exceed the rate so authorized.
The limits of the tax rate and the authority to levy as set in this Section do not include the rate of or authority to levy taxes required for lease payments to any Public Building Commission. The tax rate necessary and the authority to levy taxes for such lease payments are in addition to such limits and are without limitation as to rate or amount.
(Source: P.A. 81-1489.)

(70 ILCS 5/13.2)
Sec. 13.2. Capital improvement program and budget. Each airport authority organized under this Act may annually prepare and update a 5-year capital improvement program and yearly capital budgets based on the program. The purposes of the program are to (i) inventory the airport authority's capital assets, (ii) determine the match between needs and resources, (iii) plan for capital investments and the maintenance of existing facilities, (iv) analyze the relationships between capital maintenance and operating spending, and (v) assist the airport authority in competing for its fair share of State and federal moneys.
(Source: P.A. 92-836, eff. 8-22-02.)

(70 ILCS 5/13.3)
Sec. 13.3. Appropriations for capital improvements. An airport authority that has prepared a capital improvement program under Section 13.2 may, in its annual appropriation ordinance, appropriate an amount not to exceed 3% of the equalized assessed value of property subject to taxation by the airport authority for the purpose of making specified capital improvements, acquisitions, repairs, or replacements of the airport authority's real property or equipment or tangible personal property. The amount appropriated for that purpose shall be deposited into a special fund known as the Capital Program Fund. Expenditures from the Capital Program Fund must be budgeted in the fiscal year in which the capital improvement, acquisition, repair, or replacement will occur. If any surplus moneys remain after the completion or abandonment of any object for which the Capital Program Fund was established, the moneys no longer necessary for capital improvement, acquisition, repair, or replacement shall be transferred into the airport authority's general corporate funds on the first day of the fiscal year following the abandonment or completion of the project or the discovery of the surplus moneys.
(Source: P.A. 92-836, eff. 8-22-02.)

(70 ILCS 5/14) (from Ch. 15 1/2, par. 68.14)
Sec. 14. Cooperative action with other governments.
An Airport Authority may apply for and receive the grant or loan of money or other financial aid from the state or federal government or from any state or federal agency, department, bureau or board, necessary or useful for the undertaking, performance or execution of any of its corporate objects or purposes, and any such Authority may undertake the acquisition, establishment, construction, development, expansion, extension or improvement of a public airport or public airports within or without its corporate limits or within or upon any body of water adjacent thereto and airport facilities incidental or appurtenant thereto, aided by, in cooperation with or as a joint enterprise with the state or federal governments or with the aid of, or in cooperation with, or as a joint project with both the state and federal governments. The state and federal governments in so acting may be represented by any authorized state or federal agency, department, bureau or board. An airport authority may participate, by adoption of an appropriate ordinance or resolution, in a public building commission and in a regional planning commission for territory which includes all or any part of the authority, and out of its corporate revenues may make contributions to pay the expenses of any such commission in which it participates.
(Source: Laws 1965, p. 952.)

(70 ILCS 5/14.1) (from Ch. 15 1/2, par. 68.14a)
Sec. 14.1. Bond limitation. An Authority may secure the necessary funds to finance part or all of the cost of (i) acquiring, establishing, constructing, developing, expanding, extending or further improving a public airport, public airports, or airport facilities within or without its corporate limits or within or upon any body of water adjacent thereto; and (ii) studying, designing, acquiring, constructing, developing, expanding, extending, or improving any rail facility or related facility as provided in this Act for a Rail Authority established by the Board of Commissioners of the Authority, upon a determination by the Board of Commissioners, that, in its judgment, the rail or other service to be provided by those rail facilities or related facilities will benefit the airport operated by the Airport Authority, through the issuance of bonds as hereinafter provided in Sections 14.1 to 14.5 inclusive, to the principal amount of which at any one time outstanding, together with other outstanding indebtedness of the Authority, shall not exceed 2.3% of the aggregate valuation of all taxable property within the Authority, as equalized or assessed by the Department of Revenue or, until January 1, 1983, if greater, the sum that is produced by multiplying the Authority's 1978 equalized assessed valuation by the debt limitation percentage in effect on January 1, 1979. No such airport project shall be financed by the issuance of bonds under this Section unless such proposed airport project has been approved by the Department of Transportation as to location and size and found by the Department to be in the public interest; provided that the approval of the Department of Transportation as provided in Sections 14.1 through 14.5 is not required in the case of airport projects consisting solely of commercial or recreational facilities or rail facilities or related facilities.
(Source: P.A. 95-641, eff. 10-11-07.)

(70 ILCS 5/14.2) (from Ch. 15 1/2, par. 68.14b)
Sec. 14.2. General plans and cost estimate to be approved. Before the adoption of any ordinance providing for the issuance of such bonds, the board of commissioners of the authority shall cause a description and general plan for the project to be prepared and submitted to the Department of Transportation, together with an estimate of the cost of the project. The project and the plans and estimate of cost may be changed with the approval of the Department. Prior to undertaking the project, the final plans, specifications and estimate of cost must be approved by the Department. The requirements of this Section do not apply to airport projects consisting solely of commercial or recreational facilities or rail facilities or related facilities.
(Source: P.A. 95-641, eff. 10-11-07.)

(70 ILCS 5/14.3) (from Ch. 15 1/2, par. 68.14c)
Sec. 14.3. Bond ordinance. Upon the approval of the general plan and cost estimate for any such project by the Department of Transportation, if required, the Board of Commissioners of the authority shall provide by ordinance for the acquisition or undertaking of such project, and for the issuance of bonds of the authority payable from taxes to pay the cost of such project to the authority or for costs with respect to rail facilities or related facilities as provided in Section 14.1. The ordinance shall prescribe all details of the bonds and shall state the time or times when bonds, and the interest thereon, shall become payable and the bonds shall be payable within not more than 20 years from the date thereof. Any authority may agree or contract to sell, issue or deliver bonds payable from taxes at such price and upon such terms as determined by the Board of Commissioners of the Authority and as will not cause the net effective interest rate to be paid by the Authority on the issue of which such bonds are a part to exceed the greater of (i) the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, or (ii) the greater of 9% per annum or 125% of the rate for the most recent date shown in the 20 G.O. Bonds Index of average municipal bond yields as published in the most recent edition of The Bond Buyer, published in New York, New York, (or any successor publication or index, or if such publication or index is no longer published, then any index of long term municipal tax-exempt bond yields then selected by the Board of Commissioners of the Authority), at the time the contract is made for such sale of the bonds. Subject to such limitation, the interest rate or rates on such bonds may be established by reference to an index or formula which may be implemented or administered by persons appointed or retained therefor by the Authority. A contract is made with respect to the sale of bonds when an Authority is contractually obligated to issue or deliver such bonds to a purchaser who is contractually obligated to purchase them, and, with respect to bonds bearing interest at a variable rate or subject to payment upon periodic demand or put or otherwise subject to remarketing by or for an Authority, a contract is made on each date of change in the variable rate or such demand, put or remarketing. The ordinance shall provide for the levy and collection of a direct annual tax upon all the taxable property within the corporate limits of such Authority, sufficient to meet the principal and interest of the bonds as same mature, which tax shall be in addition to and in excess of any other tax authorized to be levied by the Authority. The bonds may be issued in part under the authority of, and may be additionally secured as provided in, the Local Government Debt Reform Act. Proceeds of bonds issued with respect to rail facilities or related facilities shall be provided to, or expended by the Authority for the benefit of, the Rail Authority.
A certified copy of the ordinance providing for the issuance of bonds authorized by this Section shall be filed with the county clerk of each county in which the authority or any portion thereof is situated and shall constitute the basis for the extension and collection of the tax necessary to pay the principal of and interest and premium, if any, upon the bonds issued under the ordinance as the same mature.
The provisions of this amendatory Act of 1985 shall be cumulative and in addition to any powers or authority granted in any other laws of the State, and shall not be deemed to have repealed any provisions of existing laws. This amendatory Act of 1985 shall be construed as a grant of power to public corporations and shall not act as a limitation upon any sale of bonds authorized pursuant to any other law. This amendatory Act of 1985 shall not be construed as a limit upon any home rule unit of government.
(Source: P.A. 95-641, eff. 10-11-07.)

(70 ILCS 5/14.4) (from Ch. 15 1/2, par. 68.14d)
Sec. 14.4. Bonds registered and negotiable. Bonds, whether payable from taxes or from revenues, may be made registrable either as to principal or as to both principal and interest and shall be deemed to be negotiable instruments and shall be executed by the Chairman of the Authority and its Secretary and shall be sealed with the corporate seal of the Authority. The facsimile signatures of the Chairman and the Secretary of the Authority may be used on all bonds and on all interest coupons attached to said bonds in lieu of their actual signatures. In case any officer whose signature appears on the bonds, or any portion thereof, or in facsimile form to any bonds or any coupons attached to the bonds, or any portion thereof, ceases to hold his office before delivery of the bonds, his signature, nevertheless, shall be valid and sufficient for all purposes, the same as if he had remained in office until after the said bonds had been delivered.
(Source: P.A. 84-125.)

(70 ILCS 5/14.5) (from Ch. 15 1/2, par. 68.14e)
Sec. 14.5. Referendum if bonds exceed 3/4 of one per cent of assessed value. In case any such ordinance provides for the issuance of bonds in an amount which, together with the aggregate of all tax secured bonds theretofore issued under this Section at any time and then outstanding, exceeds 3/4% of the aggregate valuation of all taxable property within the Authority, as equalized or assessed by the Department of Revenue, then such ordinance shall not take effect, nor shall any bonds be issued thereunder, until the question whether the bonds shall be issued is submitted to the legal voters of the Authority and approved by a majority of those voting upon the question. The question may be submitted at any election after the adoption of such ordinance. The Board shall certify the question and the ordinance to the proper election officials, who shall submit the question to the voters at an election in accordance with the general election law. The question shall be in substantially the following form:
--------------------------------------------------------------
Shall the.... Airport Authority
be authorized to issue general YES
obligation bonds in the amount of ---------------------
$ (fill in amount) for the purpose of NO
(state purpose)?
--------------------------------------------------------------
If a majority of the legal voters of the Authority voting upon such proposition vote in favor thereof, the ordinance providing for the issuance of such bonds shall be in full force and effect and such bonds may be issued as provided in this Section. The principal aggregate amount of any bonds issued under such ordinance shall not exceed, together with bonds theretofore issued under this Section and then outstanding, and other outstanding indebtedness of the Authority, 2% of the aggregate valuation of all taxable property within the Authority, as equalized or assessed by the Department of Revenue.
(Source: P.A. 81-1489; 81-1509.)

(70 ILCS 5/15) (from Ch. 15 1/2, par. 68.15)
Sec. 15. Obligations payable from operating revenue. The Board of Commissioners of an Authority, from time to time, may execute and deliver bonds, notes or certificates of indebtedness payable from revenues, in such form as may be approved by the Board. Notwithstanding the provisions of any other law to the contrary, including particularly but without limitation the Bond Authorization Act, such bonds, notes or certificates of indebtedness: may bear interest at any rate or rates (which may be established by reference to an index or formula which may be implemented or administered by persons appointed or retained therefor by the Authority), may bear such date or dates, may be payable at such time or times and at such place or places, may mature at any time not later than 30 years from the date of issuance, may be sold at public or private sale at such time or times and at such price or prices, may be secured by such pledges, reserves, guarantees or insurance, may be executed in such manner, may be subject to redemption prior to maturity, all upon such terms and conditions as are provided by the Authority in the ordinance authorizing the issuance of any bonds, notes or certificates of indebtedness. The bonds, notes, or certificates of indebtedness shall be payable solely from revenue derived from the operation, management or use of any public airport, or airport facility or facilities in accordance with the rules, regulations, contracts, leases or subleases of the Authority. Such revenue obligations shall not be payable or paid out of funds derived by the Authority from taxation or by funds derived from the sale of any property belonging to said Authority. Any bond, note or certificate of indebtedness issued under this section shall recite in the body thereof that the same is payable solely from the revenue pledged to pay the same, and shall state on its face that the same is not payable from taxation and that it is not a debt within the meaning of any statutory or constitutional limitation. The bonds, notes, or certificates of indebtedness may be issued in part under the authority of, and may be additionally secured as provided in, the Local Government Debt Reform Act.
(Source: P.A. 87-854.)

(70 ILCS 5/15.1) (from Ch. 15 1/2, par. 68.15a)
Sec. 15.1. Ordinance authorizing obligations payable from operating revenue; Disposition of revenue; Enforcement of contract against airport authority. The ordinance authorizing the issuance of any such bonds, notes, or certificates of indebtedness payable solely from operating revenue of an airport or airport facility or facilities shall describe such airport, airport facility or facilities, state the purpose or purposes for which the funds derived from the issuance of such bonds, notes, or certificates of indebtedness shall be used and specify the interest rate thereof, which may include a variable interest rate, and any other details in respect thereto as to the Board of Commissioners seem necessary or desirable. The ordinance shall set forth the operating revenues which are to be, and are thereby pledged and apportioned or allocated in whole or in part to the payment of such revenue bonds, notes, or certificates of indebtedness, and which the Board of Commissioners of the Authority determine to be sufficient to pay the cost to the Authority of maintaining such airport, airport facility or facilities, to provide an adequate depreciation fund therefor, adequate reserve funds for the security of the bonds, notes, or certificates of indebtedness, and to pay the principal of, and interest upon, such revenue bonds, notes, or certificates of indebtedness, if apportioned in the manner proposed. The Board of Commissioners shall establish a depreciation fund and may establish one or more reserve funds, to be maintained as a separate account of the Authority for the purpose of providing for the continued and efficient maintenance of such airport, airport facility or facilities during the period such bonds, notes, or certificates of indebtedness may be outstanding and shall make and adopt by appropriate action, all needful rules and regulations for the occupancy, use, maintenance and operation thereof. The charges, tolls, fees, rates or rentals from which the operating revenues so pledged and apportioned or allocated are derived shall be designated by the ordinance and shall be sufficient to pay the cost to the Authority of maintaining such airport, airport facility or facilities, to provide an adequate depreciation fund therefor and adequate reserve funds for the security of the bonds, notes, or certificates of indebtedness, and to pay the principal of, and interest upon, such revenue bonds, notes, or certificates of indebtedness. The Authority may provide by ordinance for the appointment of a trustee on behalf of the owners of any bonds, notes, or certificates of indebtedness of the Authority and may authorize a trust indenture to set forth the duties and obligations of such trustee, which may include the custody and investment of any or all funds of the Authority. While the bonds, notes, or certificates of indebtedness are outstanding, the accounts, books or records of the Authority shall at all times reflect the amount of revenue received from the occupancy or use of such airport, airport facility or facilities, the sums credited to and deposited in any such depreciation fund or reserve fund and the amount of such revenue bonds, notes, or certificates of indebtedness issued and outstanding. The Authority may provide by the ordinance authorizing the issuance of such bonds, notes, or certificates of indebtedness that they shall be registerable, and may be called or accelerated in retirement with or without the payment of a premium or charge therefor, and in such case the bonds, notes, or certificates of indebtedness shall so state. Until payment in full of the bonds, notes, or certificates of indebtedness and interest thereon, the portion of the revenues pledged and allocated to the payment of such bonds, notes, or certificates of indebtedness shall be set aside as a separate fund and used solely for such purpose. The ordinance of the Authority authorizing any revenue bonds, notes, or certificates of indebtedness and any trust indenture with respect thereto may provide that in the event of any failure to pay principal of, premiums on, if any, or interest on the revenue bonds, notes, or certificates of indebtedness, the entire principal of any such revenue bonds, notes, or certificates of indebtedness together with all interest thereon may be declared to be immediately due and payable. In the event the fund becomes sufficient for the payment in full of all outstanding bonds, notes, or certificates of indebtedness due within the current fiscal year for which it is established, and premium, if any, and interest thereon, the surplus above the amount required for such payment from time to time accumulated in such fund may be transferred to the general corporate fund of the Authority by appropriate action of the Board and used for other expenses of the Authority. The ordinance and the provisions of this Act authorizing the issuance of bonds, notes, or certificates of indebtedness shall constitute a contract with the holder of any such bond, note, or certificate of indebtedness, or any coupon evidencing interest thereon, and may be enforced as against such Airport Authority and its corporate officers, in a civil action. Mandamus, injunction or any other appropriate proceeding may be brought and maintained to secure such enforcement.
(Source: P.A. 87-854.)

(70 ILCS 5/15.2) (from Ch. 15 1/2, par. 68.15b)
Sec. 15.2. An Airport Authority may construct office, aircraft hangar and service buildings and appurtenant facilities upon a public airport owned and operated by the authority for the use and occupancy of the State Department of Transportation under a lease to the State of Illinois for such purpose. The rents and charges payable thereunder shall be not greater than the total costs to the authority of constructing and maintaining said airport improvements and of funding such costs under the provisions of Sections 8.03, 8.04, 8.08, 15 and 15.1, as amended, of this Act as hereinafter provided. The rentals payable to the authority under such lease, together with such non-tax revenues as are available to the authority, shall also be adequate in amount for the authority to establish and maintain a bond reserve account. Such lease shall not be effective for a longer term than is reasonably required to enable such funding to occur, and in no event shall the term thereof exceed thirty years. Such airport improvements shall be constructed upon plans and specifications approved by the Department of Transportation. The lease of said improvements and the site thereof to the State of Illinois shall be executed by the Department of Central Management Services for the use of the Department of Transportation. In the event the General Assembly does not appropriate the necessary funds for paying the rentals on the lease entered into by the authority under this Section, the authority may lease such facilities to another lessee.
The authority may secure the funds required for the construction of said improvements through the issuance and sale of revenue bonds as authorized by and subject to the conditions stated in said Sections 15 and 15.1 of this Act, which bonds shall bear interest at a rate not to exceed that permitted in "An Act to authorize public corporations to issue bonds, other evidences of indebtedness and tax anticipation warrants subject to interest rate limitations set forth therein", approved May 26, 1970, as now or hereafter amended. Such revenue bonds shall be primarily secured by the income receivable by the authority under said lease. Other available and unpledged airport operating income may be pledged by the authority to meet any deficiency in the income from the lease in meeting the principal and interest maturities of said revenue bonds and the maintenance and depreciation requirements of said Section 15.1. The principal amount of such revenue bonds shall be based upon the actual total costs of said improvements including costs of engineering and architects services, the costs incidental to the issuance of the bonds, including legal costs, the costs of selling and printing the bonds, and the interest on the bonds during the time of construction. Construction contracts for said improvements shall be awarded upon competitive bids and such bids and the making of awards shall be subject to approval by the Authority and the Department of Transportation.
(Source: P.A. 82-1057.)

(70 ILCS 5/16) (from Ch. 15 1/2, par. 68.16)
Sec. 16. Pre-existing public agencies. Except as otherwise provided in this Section, in case any airport authority organized hereunder shall be coterminous with, or shall include within its corporate limits, in whole or in part, any pre-existing public agency authorized to own, operate and maintain a public airport and to levy taxes for any such purpose, and in fact owning, operating and maintaining a public airport or public airport facility located within the corporate limits of such airport authority, such public agency other than any airport authority acquired by a Metropolitan Airport Authority, shall be paid, upon such terms as may be agreed upon by its corporate authorities and the board of commissioners of such airport authority, but in no event shall such public agency be paid in excess of its investment or for any funds advanced to such public agency, or otherwise paid or expended, either directly or indirectly, by the state or federal governments for the acquisition of the land used for such airport or for any such existing airport improvement or facility. The terms of payment shall provide for payment in full within not more than 20 years from the date of such agreement. However, a Metropolitan Airport Authority shall have no authority to acquire a public airport or public airport facilities of an airport which is operated by a municipality with a population over 500,000.
In case the amount and terms of payment are not so determined by agreement, the board of commissioners of the Authority shall cause a description of such airport and such existing improvements and facilities to be made together with an estimate of the previous actual expenditures of such public agency therefor, and shall tender payment of the total amount so estimated in writing to such public agency. Such tender shall provide for payment by the Authority of the amount tendered within 5 years from the date thereof, any part of the sum remaining unpaid after 12 months from the date to bear interest at a rate not to exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract. In case such tender is not accepted in writing by the corporate authorities of such public agency within 30 days after the same is made, the Authority by its board of commissioners shall file a petition in the circuit court of a county in which the Authority and such public agency are both situated, making such public agency a party defendant thereto, setting forth a description of such airport, airport improvements and facilities, the estimated amount of such previous expenditures by the defendant, the fact of such tender having been made and the date thereof, and praying that there be determined by the circuit court the true amount of such prior expenditures by such public agency. A copy of the petition shall be served upon the presiding officer of such public agency within 5 days after the filing of such petition, and upon presentation to the court of proof of such service, the petition shall be set for hearing within not less than 10 nor more than 20 days. Such hearing may be continued from time to time upon the request of the petitioner or of the respondent, and, upon the hearing, the circuit court shall consider such evidence as may be submitted by the parties and shall determine the amount of such actual previous expenditures made by such public agency. The amount so determined shall be conclusive as between the parties, and shall be paid by the airport authority within 5 years after the entry of the order making such determination, any part of the sum remaining unpaid after 12 months from the entry of the order to bear interest at a rate not to exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract. When paid the sum shall be accepted by the public agency as full payment for such airport and existing improvements and facilities.
Moneys received by any such pre-existing public agency from such airport authority in consideration of the conveyance or transfer of any such airport property or airport facility shall be held and used by it, in full or to the extent required, for the repayment of its outstanding, lawful airport indebtedness, as the same matures.
Upon the determination of the amount of payment to be paid by the authority to any such public agency and the approval thereof and the terms of payment by the corporate authorities of such public agency and the board of commissioners of the airport authority, or, in case the amount and terms of payment are not determined by agreement, upon the tender by the Authority as above provided, the airport authority shall succeed to the interest of such public agency in such airport property or facility and shall appropriate and use any such airport property or facility in accordance with its authorized corporate objects and purposes, and any such pre-existing public agency which is coterminous with, or is wholly included within, the corporate limits of an airport authority, shall cease to exercise any power in respect to public airports; and any such public agency which is only in part within such airport authority shall not thereafter own, operate, maintain, manage, control or have an interest in any public airport or airport facility within such airport authority.
Except in the case of any such pre-existing public agency which, at the time an Authority is established, owns and operates a public airport located within the corporate limits of the Authority, and then only for the period of time required for the acquisition of such airport by the Authority as above provided, and except as otherwise provided in this Section no public agency shall own, operate or maintain a public airport within the corporate limits of the airport authority.
In case the airport owned, operated and maintained by any pre-existing public agency is located upon land owned by another public agency which by lease or agreement has authorized the establishment of such airport upon its land, the airport authority upon acquiring such airport, or concurrently with its acquisition, may acquire title to such land by agreement with the public agency having title thereto and if the Authority is unable to agree with the public agency in respect to the value of the land, the Authority may acquire title thereto, free and clear from all airport improvements, leases, agreements and encumbrances, as is provided by Section 9 of this Act.
Nothing in this Section shall prohibit a municipality with a population of over 500,000 from owning, operating and maintaining a public airport within the corporate limits of a Metropolitan Airport Authority.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-4.)

(70 ILCS 5/16.1) (from Ch. 15 1/2, par. 68.16a)
Sec. 16.1. Sale or disposition of surplus property, etc. An airport authority shall have the power to sell, transfer or otherwise dispose of real property which is no longer needed by, appropriate to, required for the use of, or profitable to the authority, or the continued ownership of which is not in the best interest of the authority. The Board of Commissioners of the authority shall provide therefor by appropriate ordinance or resolution, designating the person authorized to make the sale, transfer, or to otherwise dispose of the property. In every case where such property is to be sold, the Board shall estimate the value thereof. If such estimated value exceeds $1000, the Board shall cause a notice of its intention to sell and inviting offers to purchase such property, which shall be described therein, to be published in a paper of general circulation in the authority, and if the Board shall so elect, it may otherwise and further advertise the sale of such property. At least one publication of such notice shall be made 10 days prior to the consideration of any offer to purchase such property. Any such sale may be on the basis of written sealed bids or by negotiation. The authority may reserve easements, rights in land, and the right of repurchase, or attach other conditions, including those relating to the use of the property in the conveyance, transfer or other instrument of disposition of such property.
An airport authority shall have the power to sell, assign, transfer or convey any item of personal property in such manner as its Board of Commissioners may specify, with or without advertising the sale, and may authorize any officer or employee of the authority to convert an item of personal property into some other form by using the material in the personal property, and may authorize any officer or employee to convey or turn in any specific article of personal property on any new purchase of a similar article. No article shall be turned in as a part of the purchase price of a similar article, except upon the receipt of competitive bids and in such manner as may be provided for by ordinance, which shall be placed on file for public inspection for at least one week prior to the receipt of such competitive bids. The receipt of competitive bids in any such transaction shall not preclude negotiation by the Board of Commissioners with any bidder with respect to the precise terms of the transaction and the cash sum to be paid by the authority.
Any deed, grant, conveyance, bill of sale or other instrument, if made by the authority of the Board of Commissioners of an airport authority and which is without fraud or collusion, shall be obligatory upon the airport authority.
(Source: Laws 1957, p. 1028.)

(70 ILCS 5/17) (from Ch. 15 1/2, par. 68.17)
Sec. 17. Dissolution of an authority. In case any Airport Authority has not become or has ceased to be the owner of an airport and has fully discharged all of its debts and obligations or has arranged for the assumption thereof by any other public agency, it may be dissolved in the manner following:
Its board of commissioners shall adopt an ordinance finding and determining that the foregoing conditions exist and that the public interest does not require continuation of the Authority. A certified copy of such ordinance shall be delivered to the Department of Transportation and if the department shall find and determine that the facts stated in the ordinance are true it shall so certify to the board of commissioners of the Authority. Thereupon the ordinance and certificate shall be published once in a daily or weekly newspaper or newspapers of general circulation within the Authority and, if there be no such newspaper, such ordinance and certificate shall be posted in ten of the most public places in the Authority. Such publication or posting of the ordinance shall include a notice of (1) the specific number of voters required to sign a petition requesting the submission to the electors of the question of the dissolution of the Authority; (2) the time in which such petition must be filed; and
(3) the date of the prospective referendum. The secretary of the Board shall provide a petition form to any individual requesting one. Unless a petition shall be filed with the board within 30 days after such publication or posting containing the signatures of voters equal in number to 10% or more of the total number of registered voters in the territory of the Authority requesting that the question of the dissolution of the Authority be submitted to an election, the Authority shall be deemed to be dissolved at the expiration of the thirty day period. If such a petition is filed then the question of the dissolution of the Authority shall be certified to the proper election officials, who shall submit the question to the electors of the Authority at an election in accordance with the general election law.
The question shall be in substantially the following form:
--------------------------------------------------------------
"Shall the.... YES
Airport Authority ------------------------------
be dissolved?" NO
--------------------------------------------------------------
The result of the election shall be entered upon the corporate records of the Authority.
If a majority of the ballots cast on the question are marked "yes" the Authority shall be dissolved. But if a majority of the ballots on the question are marked "no", the corporate authorities shall proceed with the affairs of the Authority as though the dissolution ordinance had never been adopted, and, in such case, the question shall not again be considered for a period of two years. When the business and affairs of any such Authority have been closed up after the dissolution thereof such fact shall be certified by the chairman of its board of commissioners to the county clerk and recorder of the county or counties in which the Authority was situated and to the Secretary of State.
(Source: P.A. 87-767.)

(70 ILCS 5/17.1) (from Ch. 15 1/2, par. 68.17a)
Sec. 17.1. Any township located outside the territory of a county in which a Metropolitan Airport Authority is established, but which was included in a pre-existing airport authority which has been acquired by the Metropolitan Airport Authority, may disconnect from such Authority and have the annual tax levy discontinued by referendum, provided that the governing board of the township and the governing bodies of any municipalities with a population greater than 5,000 located within such township have adopted like ordinances or resolutions recommending disconnection from the authority. The ordinances or resolutions shall provide that the question of disconnection be submitted to the electors of the township. Upon the adoption of such ordinance or resolution, the clerk of the township or municipality shall certify the ordinance or resolution and the question to the proper election officials who, upon certification of all the required ordinances or resolutions, shall submit the question to the electors of the township at an election in accordance with the general election law. In the event that a municipality with a population over 5,000 inhabitants lies within more than one township, then for the purpose of the referendum provided for in this Section the municipality as a whole shall vote on the proposition of the township in which the majority of the population of the municipality is located.
The question shall be in substantially the following form:
--------------------------------------------------------------
Shall .... township
be disconnected from the YES
... Metropolitan Airport Authority -----------------------
and the levy of an annual tax NO
by the Authority be discontinued?
--------------------------------------------------------------
If a majority of the votes cast upon the question are in favor of disconnection from the Authority, then such township shall be disconnected from the Authority and the levy of an annual tax by the Authority shall be discontinued and the township shall be relieved of all debts and obligations relating to the Authority.
(Source: P.A. 84-1473.)

(70 ILCS 5/17.2) (from Ch. 15 1/2, par. 68.17b)
Sec. 17.2. Whenever a township disconnects from a Metropolitan Airport Authority as provided in Section 17.1, such township and the municipalities within such township shall be paid upon such terms as may be agreed upon by their corporate authorities and the board of commissioners of the Metropolitan Airport Authority, but in no event shall any such township or municipality be paid in excess of its investment or for any funds advanced to such Metropolitan Airport Authority or any pre-existing airport authority it has acquired, or otherwise paid or expended, either directly or indirectly, by the State or federal governments for the acquisition of the land used for any such existing airport improvement or facility or for any bonded indebtedness owed by the Metropolitan Airport Authority or the pre-existing airport authority. The terms of payment shall provide for payment in full within not more than 20 years from the date of such agreement.
In case the amount and terms of payment are not so determined by agreement, the board of commissioners of the Authority shall cause a description of such airport and such existing improvements and facilities to be made, together with an estimate of the previous actual expenditures of the pre-existing authority therefor, less any existing bonded indebtedness of the pre-existing authority, and shall tender payment of the total amount so estimated in writing to such township and municipalities in the proportions specified below. Such tender shall provide for payment by the Authority of the amount tendered within 5 years from the date thereof, and any part of the sum remaining unpaid after 12 months from that date shall bear interest at a rate not to exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract.
In case such tender is not accepted in writing by the corporate authorities of such township and municipalities within 30 days after it is made, the Authority by its board of commissioners shall file a petition in the circuit court of the county in which the airport facilities of the Authority are located, naming such township and municipalities respondents thereto, setting forth a description of such airport, airport improvements and facilities, the estimated amount of such previous expenditures by the pre-existing authority, the amount of bonded indebtedness owed by the pre-existing authority, the fact of such tender having been made and the date thereof, and praying that there be determined by the circuit court the true amount of such prior expenditures by the pre-existing authority. A copy of the petition shall be served upon the presiding officer of the township and each municipality within 5 days after the filing of such petition, and upon presentation to the court of proof of such service, the petition shall be set for hearing within not less than 10 nor more than 20 days. Such hearing may be continued from time to time upon the request of the petitioner or the respondents, and at the hearing thereon, the presiding judge of the circuit court shall consider such evidence as may be submitted by the parties and shall determine the amount of such actual previous expenditures made and the actual amount of bonded indebtedness owed, and shall determine the amount to be paid to the township and to each included municipality. The amount so determined shall be conclusive as between the parties, and shall be paid by the Metropolitan Airport Authority within 5 years after the entry of the order making such determination, and any part of the sum remaining unpaid after 12 months from the entry of the order shall bear interest at a rate not to exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract. When paid, the sum shall be accepted by the township or municipality as full payment for such airport and existing improvements and facilities.
The moneys payable by the Metropolitan Airport Authority under this Section shall be apportioned between the township and its included municipalities on the basis of population as determined by the most recent federal decennial census. The portion of each included municipality shall be computed on the basis of the ratio of the population of the municipality to the total population of the township. The township's portion shall be computed on the basis of the ratio of the population of the unincorporated areas of the township to the total population of the township.
The moneys apportioned to any township shall be used exclusively for the purposes stated in Sections 6-701.1 through 6-701.9 of the Illinois Highway Code, and the moneys apportioned to any municipality shall be used exclusively for the purposes stated in Sections 7-202.1 through 7-202.22 of the Illinois Highway Code.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 92-341, eff. 8-10-01.)

(70 ILCS 5/17.3) (from Ch. 15 1/2, par. 68.17c)
Sec. 17.3. Any Metropolitan Airport Authority which, on the effective date of this amendatory Act of 1986, does not have a runway in excess of 5,100 feet shall, prior to the construction of a new runway or the extension of any existing runway to a length in excess of 5,100 feet, publish notice of such intent in a newspaper published within the Authority and having a general circulation within the Authority, for 3 successive weeks. The publication of the notice shall include a notice of (1) the specific number of voters required to sign a petition requesting that the question of the construction of a new runway or extension of an existing runway be submitted to the voters of the Authority; (2) the time within which the petition must be filed; and (3) the date of the prospective referendum. The secretary of the Board shall provide a petition form to any individual requesting one.
If within 30 days after publication of the last such notice no objection has been made, construction consistent with the notice may commence.
Objection may be made by filing a petition with the circuit court bearing the signatures of voters in the Authority equal in number to 10% or more of the registered voters in the Authority. If such an objection is made, the construction may not commence until the proposal is approved by a referendum held at the next election in accordance with the general election law. Such referendum shall be held in the entire territory of the Authority.
(Source: P.A. 86-1253; 87-767.)

(70 ILCS 5/18) (from Ch. 15 1/2, par. 68.18)
Sec. 18. Acquisition, construction or improvement of airport - Notice - Bond issues - Disconnection and reconnection of land. After the site of any airport to be acquired, established or constructed by the Authority has been determined upon by the Board of Commissioners of an Authority, the Board shall cause notice to be published at least once in a daily or weekly newspaper having a general circulation within the Authority, stating the location of the site, and if there be no such newspaper, such notice shall be posted in 5 of the most public places within said Authority. No tax secured bonds shall be issued under the provisions of this act by any Authority to pay the cost of acquiring any such airport site or of establishing, constructing, developing, improving or extending an airport on any such site until 60 days after such publication or posting has been made. After the first issue of any such tax secured bonds by an Authority, no other or further notice need be published or posted in connection with and preliminary to making or financing of any improvement, enlargement or extension of any such public airport, its site, or the establishment or extension of its approaches, or clear zones or the installation or extension of any safety or other facility appurtenant to the airport. Any territory within the corporate limits of the Authority containing 20 or more acres, may be disconnected from such airport Authority, upon the filing of a petition in the Circuit Court, alleging (1) that the land is without the corporate limits of any municipality and is not laid out into lots or blocks or otherwise subdivided for urban development as residential, commercial or industrial property or used for commercial or industrial purposes, (2) that the land is not included within any airport or the site of any proposed airport and is not within an area over or on which an approach to an airport has been or is proposed to be established, (3) that the land is not within the provisions of, or affected by, or necessary for the enforcement of, any zoning or other lawful and reasonable regulation established by such Authority, (4) that it is not reasonably necessary for the Authority to have jurisdiction over such land for the protection of property within, and the inhabitants of, the remaining territory of the Authority from any hazard or nuisance resulting from the flight of aircraft, or for the prevention of accidents resulting from the flight of aircraft, and (5) that the disconnection of such land will not destroy the contiguity of the remaining territory within such airport authority.
The petition seeking disconnection of territory now within the corporate limits of any Authority which has heretofore been determined upon as the site of an airport and has caused notice to be published or posted, must be filed within one year after the effective date of this amendatory Act of 1963. Thereafter, any petition seeking disconnection of any other territory must be filed within one year after the date on which the notice of acquisition, establishment or construction of a site for an airport is published or posted, as provided for by this Section, by the Authority in which such territory is located. No regulation of the Authority shall be adopted for the sole purpose of enabling the Authority to retain any territory within its corporate limits by preventing, through such regulation, the disconnection of such territory as herein provided. The Authority from which disconnection is sought shall be made a defendant to such petition, and it or taxpayers residing in the Authority may appear and defend against the petition. If the court finds that the allegations of the petition are true, it shall order the specified land disconnected from the designated Authority, and shall attach to any such order of disconnection the condition that such land or any part thereof shall be reconnected and restored to such Authority by order of court, upon petition of the Authority and notice to be given as hereinafter provided, and after a public hearing, should any such condition thereafter cease to be the fact in respect to such land.
Owners of separate parcels of land which abut or adjoin may join in a single petition and any such parcels described in such petition may be considered as one parcel for the purpose of determining whether the area has 20 or more acres and of determining whether or not the disconnection of such land or any parcel thereof will destroy the contiguity of the remaining territory of the Authority. Separate petitions filed by owners of separate parcels of land which are contiguous with each other, or which considered together form one contiguous area of 20 or more acres may be considered to relate to one area and may be consolidated for hearing and heard together for the purpose of determining whether or not the disconnection of the entire area described in the several petitions will destroy the contiguity of the remaining territory of the Authority, and if such contiguity is not thereby destroyed, each petition shall be deemed to comply with the foregoing condition respecting the continuing contiguity of the remaining territory of the Authority.
At any time after the disconnection of any land from an Authority, such Authority may file a petition in the Circuit Court where such disconnection proceeding was had for the reconnection of such land. Contiguous tracts of land under separate ownership may be joined in a single proceeding. If it is found upon such reconnection proceeding that one or more of the conditions for the disconnection of such land no longer exist, such land shall be reconnected with the Authority, provided that no such reconnection proceeding shall attach noncontiguous area to the Authority or destroy the contiguity of the Authority as theretofore established.
Upon the filing of such a petition for reconnection, the Court shall set the petition for hearing not less than 30 nor more than 60 days after the filing thereof, and the Clerk of the Court shall cause notice to be published of the filing of such petition in a daily or weekly newspaper having a general circulation within the Authority describing the land or territory proposed for reconnection and, if there be no such newspaper, such notice shall be posted in 5 public places within the Authority, at least one of which shall be upon such land or territory or a public place upon land adjacent thereto. The first such notice shall be published, or such notice shall be posted, within 10 days of the filing of such petition and, if published, such publication shall be made on 3 successive weeks, such notice shall be addressed to Whom it May Concern, and shall give the date, time and place of the hearing on such petition. The petition shall allege facts upon the basis of which such land or territory should be reconnected as herein provided, and if the Court shall find, upon the hearing of such petition, that the facts alleged are sufficient to support the prayer of the petition and are true in respect to any land or territory described therein, the reconnection of such land or territory to the Authority shall be ordered forthwith by the Court and shall be effective as of the date of the filing of such petition.
An appeal from a final order in a disconnection or reconnection proceeding may be taken as in other civil cases. Within 90 days after the order in any such proceeding or proceedings shall become final, the change or changes thereby affected in the corporate limits of the Authority, if any, shall be set forth in a certificate signed by the Circuit Judge before whom such proceedings have transpired which shall be filed in such organization proceedings, and a certified copy of the same shall be filed in the office of the recorder of each county in which the Authority is situated.
Any lands disconnected from an Authority shall continue subject to taxes to pay the principal and interest of any bonds issued by the Authority prior to the filing of the petition for the disconnection of such lands from the Authority.
(Source: P.A. 83-358.)

(70 ILCS 5/19) (from Ch. 15 1/2, par. 68.19)
Sec. 19. Construction of act.
This act shall be deemed to be a general law, complete in itself and distinct and separate from any prior law. The provisions of this act shall be liberally construed. Nothing contained in this act shall be held to constitute a contract between the state and any municipal corporation organized hereunder, or to prevent the alteration, amendment or repeal of this act, or of any amendment thereof, at any time hereafter. The provisions of this Act shall not be considered as impairing, altering, modifying, repealing or superseding any of the jurisdiction or powers of the Illinois Commerce Commission. Nothing in this Act or done under its authority shall restrict, limit or interfere with the use of the land and facilities of a common carrier and the space above such land and facilities or the right to use such land and such facilities in the business of such common carrier, without approval of the Illinois Commerce Commission and without the payment of just compensation to any such common carrier for damages resulting from any such restriction, limitation or interference.
(Source: Laws 1945, p. 290.)

(70 ILCS 5/20) (from Ch. 15 1/2, par. 68.20)
Sec. 20. Partial invalidity.
If any provision of this Act, or the application of any provision thereof to any property, person or circumstance, is held to be invalid, such provision as to such property, person or circumstance shall be deemed to be excised from this Act, and the invalidity thereof as to such property, person or circumstance shall not affect any of the other provisions of this Act or the application of such provision to property, persons or circumstances other than those as to which it is invalid, and this Act shall be applied and shall be effective in every situation so far as its constitutionality extends.
(Source: Laws 1945, p. 290.)

(70 ILCS 5/21) (from Ch. 15 1/2, par. 68.21)
Sec. 21. Validation. All contracts, leases, agreements, or other obligations entered into by any airport authority that is authorized under this amendatory Act of 1992 to acquire, own, operate, and finance any commercial or recreational facilities in connection with or relating to any commercial or recreational facility that were entered into or authorized to be entered into by proceedings adopted by the Board of Commissioners of the authority before the effective date of this amendatory Act of 1992 are valid and legally binding obligations of the authority. All instruments providing for the payment of money executed, issued, and delivered by any airport authority that is authorized under this amendatory Act of 1992 to acquire, own, operate, and finance any commercial or recreational facilities, or that any airport authority that is authorized under this amendatory Act of 1992 to acquire, own, operate, and finance any commercial or recreational facilities has assumed or agreed to pay, that were issued and delivered, or assumed, or authorized to be issued and delivered or assumed, by proceedings adopted by the Board of Commissioners of the authority before the effective date of this amendatory Act of 1992, that were authorized for the purpose of financing all or any portion of the cost of any commercial or recreational facility, are valid and legally binding obligations of the airport authority issuing or assuming the obligation to pay the instruments. The acquisition, construction, improvement, equipping, expansion, ownership, or operation by any airport authority that is authorized under this amendatory Act of 1992 to acquire, own, operate, and finance any commercial or recreational facilities before the effective date of this amendatory Act of 1992 is approved, ratified, confirmed, authorized, and validated.
(Source: P.A. 87-854.)

(70 ILCS 5/22.1)
Sec. 22.1. Establishment of a Rail Authority.
(a) The Board of Commissioners of an airport authority in Winnebago County may, by resolution, establish a Rail Authority as provided in Sections 22.1 through 22.7 of this Act. A certified copy of that resolution shall be filed with the Secretary of State of Illinois. The Board of Commissioners of the airport authority shall not have the power to abolish such a Rail Authority.
(b) A Rail Authority established pursuant to this Section shall be a body politic and corporate and a public corporation.
(c) A Rail Authority shall be governed by a Board of Directors. Except as provided in paragraph (d) of this Section, the Board of Directors shall consist of the members of the Board of Commissioners of the airport authority that establishes the Rail Authority. The Board of Directors of the Rail Authority shall establish by-laws and procedures for their actions and may elect such officers of the Rail Authority and its Board of Directors as they shall determine, who shall serve terms as set by the by-laws of the Rail Authority, not to exceed 5 years.
(d) The composition of the Board of Directors of the Rail Authority may be increased from time to time to include members appointed by the Chairman or President of the County Board of any county that has members on the Board of Directors, all as shall be agreed by the Board of Directors of the Rail Authority, the chairman of the county board of the county in which the establishing airport authority is located, and the county board of the county for which members shall be added; upon such agreement providing for financial contribution to the Rail Authority by the county for which members are added.
(e) All non-procedural actions of the Board of Directors of the Rail Authority shall require the concurrence of the majority of members of the Board of Directors. Members of the Board of Directors shall serve for terms as provided in the by-laws of the Rail Authority not to exceed 5 years, and until their successors are appointed and qualified.
(f) There shall be no prohibitions on members of the Board of Directors of the Rail Authority holding any other governmental office or position.
(Source: P.A. 95-641, eff. 10-11-07.)

(70 ILCS 5/22.2)
Sec. 22.2. Provision of rail and related transportation services. The Rail Authority shall also have the power to provide non-rail transportation services within the Counties, which may consist of shuttle bus service to or from an airport, needed storage facilities, and facilities to load, unload, or transfer freight from one mode of transportation to another such mode related to rail or highway transportation and any needed access roads for that service, as the Board of Directors shall determine are appropriate to advance economic development in the Counties. All property or facilities necessary or useful for such related transportation or economic development services are referred to in this Act as "related facilities". The Authority, in providing rail related facilities, may not operate or perform as a rail carrier.
(Source: P.A. 95-641, eff. 10-11-07.)

(70 ILCS 5/22.3)
Sec. 22.3. Further powers of the Rail Authority.
(a) Except as otherwise limited by this Act, the Rail Authority shall have all powers to meet its responsibilities and to carry out its purposes, including, but not limited to, the following powers:
(i) To sue and be sued.
(ii) To invest any funds or any moneys not required

for immediate use or disbursement, as provided in the Public Funds Investment Act.

(iii) To make, amend, and repeal by-laws, rules and

regulations, and resolutions not inconsistent with Sections 22.1 through 22.7 of this Act.

(iv) To set and collect fares or other charges for

the use of rail or other facilities of the Rail Authority.

(v) To conduct or contract for studies as to the

feasibility and costs of providing any particular service as authorized by this Act.

(vi) To publicize services of the Authority and to

enter into cooperative agreements with non-rail transportation service providers, including airport operations.

(vii) To hold, sell, sell by installment contract,

lease as lessor, transfer, or dispose of such real or personal property of the Rail Authority, including rail facilities or related facilities, as the Board of Directors deems appropriate in the exercise of its powers and to mortgage, pledge, or otherwise grant security interests in any such property.

(viii) To enter at reasonable times upon such lands,

waters, or premises as, in the judgment of the Board of Directors of the Rail Authority, may be necessary, convenient, or desirable for the purpose of making surveys, soundings, borings, and examinations to accomplish any purpose authorized by Sections 22.1 through 22.7 of this Act after having given reasonable notice of such proposed entry to the owners and occupants of such lands, waters, or premises, the Rail Authority being liable only for actual damage caused by such activity.

(ix) To enter into contracts of group insurance for

the benefit of its employees and to provide for retirement or pensions or other employee benefit arrangements for such employees, and to assume obligations for pensions or other employee benefit arrangements for employees of transportation agencies, all or part of the facilities of which are acquired by the Rail Authority.

(x) To provide for the insurance of any property,

directors, officers, employees, or operations of the Rail Authority against any risk or hazard, and to self-insure or participate in joint self-insurance pools or entities to insure against such risk or hazard.

(xi) To pass all resolutions and make all rules and

regulations proper or necessary to regulate the use, operation, and maintenance of the property and facilities of the Rail Authority and, by resolution, to prescribe fines or penalties for violations of those rules and regulations. No fine or penalty shall exceed $1,000 per offense. Any resolution providing for any fine or penalty shall be published in a newspaper of general circulation in the metropolitan region. No such resolution shall take effect until 10 days after its publication.

(xii) To enter into arbitration arrangements, which

may be final and binding.

(xiii) To make and execute all contracts and other

instruments necessary or convenient to the exercise of its powers.

(b) In each case in which this Act gives the Rail Authority the power to construct or acquire rail facilities or related facilities or any other real or personal property, the Rail Authority shall have the power to acquire such property by contract, purchase, gift, grant, exchange for other property or rights in property, lease (or sublease), or installment or conditional purchase contracts, which leases or contracts may provide for consideration to be paid in installments during a period not exceeding 40 years, and to dispose of such property or rights by lease or sale as the Board of Directors shall determine. Property may be acquired subject to such conditions, restrictions, liens, or security or other interests of other parties as the Board of Directors may deem appropriate, and in each case the Rail Authority may acquire a joint, leasehold, easement, license, or other partial interest in such property. Any such acquisition may provide for the assumption of, or agreement to pay, perform, or discharge outstanding or continuing duties, obligations, or liabilities of the seller, lessor, donor, or other transferor of or of the trustee with regard to such property. In connection with the acquisition of Rail Facilities or Related Facilities, including, but not limited to, vehicles, buses, or rapid transit equipment, the Rail Authority may also execute agreements concerning such equipment leases, equipment trust certificates, conditional purchase agreements, and such other security agreements and may make such agreements and covenants as required, in the form customarily used in such cases appropriate to effect such acquisition. The Rail Authority may not acquire property by eminent domain.
(Source: P.A. 95-641, eff. 10-11-07.)

(70 ILCS 5/22.4)
Sec. 22.4. Bonds and notes.
(a) The Rail Authority shall have the power to borrow money and to issue its negotiable bonds or notes as provided in this Section. Unless otherwise indicated in this Section, the term "notes" also includes bond anticipation notes, which are notes that by their terms provide for their payment from the proceeds of bonds subsequently to be issued. Bonds or notes of the Rail Authority may be issued for any or all of the following purposes: to pay costs to the Rail Authority of constructing or acquiring any rail facilities or related facilities, to pay interest on bonds or notes during any period of construction or acquisition of rail facilities or related facilities, to establish a debt service reserve fund, to pay costs of issuance of the bonds or notes, and to refund its bonds or notes.
(b) The issuance of any bonds or notes shall be authorized by a resolution of the Board of Directors of the Rail Authority. The resolution providing for the issuance of any such bonds or notes shall fix their date or dates of maturity, the dates on which interest is payable, any sinking fund account or reserve fund account provisions, and all other details of the bonds or notes and may provide for such covenants or agreements necessary or desirable with regard to the issue, sale, and security of the bonds or notes. The rate or rates of interest on the bonds or notes may be fixed or variable and the Rail Authority shall determine or provide for the determination of the rate or rates of interest of its bonds or notes issued under this Act in a resolution adopted prior to their issuance, none of which rates of interest shall exceed that permitted in the Bond Authorization Act. Bonds and notes issued under this Section may be issued as serial or term obligations, shall be of such denomination or denominations and form, shall be executed in such manner, shall be payable at such place or places and bear such date as the Rail Authority shall fix by the resolution authorizing such bonds or notes and shall mature at such time or times, within a period not to exceed 40 years from their date of issue, and may be redeemable prior to maturity, with or without premium, at the option of the Rail Authority, upon such terms and conditions as the Rail Authority shall fix by the resolution authorizing the issuance of the bonds or notes. In case any officer whose signature appears on any bonds or notes authorized pursuant to this Section shall cease to be an officer before delivery of such bonds or notes, the signature shall nevertheless be valid and sufficient for all purposes, the same as if the officer had remained in office until the delivery.
(c) Bonds or notes of the Rail Authority issued pursuant to this Section shall have a claim for payment as to principal and interest from such sources as provided by the resolution authorizing such bonds or notes. Such bonds or notes shall be secured as provided in the authorizing resolution of the Board of Directors of the Rail Authority, which may, notwithstanding any other provision of this Act, include in addition to any other security, a specific pledge or assignment of and lien on or security interest in any or all receipts of the Rail Authority and on any or all other revenues or money of the Rail Authority from whatever source, which may by law be utilized for debt service purposes, as well as any funds or accounts established or provided for the payment of such debt service, by the resolution of the Rail Authority authorizing the issuance of the bonds or notes. Any such pledge, assignment, lien, or security interest for the benefit of holders of bonds or notes of the Rail Authority shall be valid and binding from the time the bonds or notes are issued without any physical delivery or further act and shall be valid and binding as against and prior to the claims of all other parties having claims of any kind against the Rail Authority or any other person irrespective of whether such other parties have notice of such pledge, assignment, lien, or security interest. The resolution of the Board of Directors of the Rail Authority authorizing the issuance of any bonds or notes may provide additional security for such bonds or notes by providing for appointment of a corporate trustee (which may be any trust company or bank having the powers of a trust company within Illinois) with respect to the bonds or notes. The resolution shall prescribe the rights, duties, and powers of the trustee to be exercised for the benefit of the Rail Authority and the protection of the owners of such bonds or notes. The resolution may provide for the trustee to hold in trust, invest, and use amounts in funds and accounts created as provided by the resolution with respect to the bonds or notes.
(Source: P.A. 95-641, eff. 10-11-07.)

(70 ILCS 5/22.6)
Sec. 22.6. Exemption from taxation. The Rail Authority and the Rail Corporation shall be exempt from all State and unit of local government taxes and registration and license fees. All property of the Rail Authority or of the Rail Corporation shall be public property devoted to an essential public and governmental function and purpose and shall be exempt from all taxes and special assessments of the State, any subdivision of the State, or any unit of local government.
(Source: P.A. 95-641, eff. 10-11-07.)

(70 ILCS 5/22.7)
Sec. 22.7. Federal, State, and other funds. The Rail Authority shall have the power to apply for, receive, and expend grants, loans, or other funds from the State of Illinois or any of its departments or agencies, from any unit of local government, or from the federal government or any of its departments or agencies, for use in connection with any of the powers or purposes of the Rail Authority as set forth in this Act, and to enter into agreements with the lending or granting agency in connection with any such loan or grant.
(Source: P.A. 95-641, eff. 10-11-07.)



70 ILCS 10/ - Interstate Airport Authorities Act.

(70 ILCS 10/0.01) (from Ch. 15 1/2, par. 250)
Sec. 0.01. Short title. This Act may be cited as the Interstate Airport Authorities Act.
(Source: P.A. 86-1324.)

(70 ILCS 10/1) (from Ch. 15 1/2, par. 251)
Sec. 1. As used in this act;
(1) The term "party states" means the State of Illinois and any adjoining state; and
(2) The term "governmental unit" means any city or county located within the confines of any party state or any airport authority organized under "An Act in relation to airport authorities" approved April 4, 1945, as heretofore or hereafter amended, or any comparable authority organized under the laws of another party state and authorized by the laws of such state to combine with governmental units of other party states for the purposes set forth herein: Provided, That the county, if the combining unit is a county, or if the combining unit is a city or airport authority, the county in which such city or airport authority, or the greater part thereof, is located, has a common boundary of an adjoining party state.
(Source: Laws 1963, p. 2121.)

(70 ILCS 10/2) (from Ch. 15 1/2, par. 252)
Sec. 2. (a) Governmental units in each of the party states are hereby authorized to combine in the creation of an airport authority for the purpose of jointly supporting and operating an airport terminal and all properties attached thereto. The number of such governmental units are not limited as to character or size except that membership shall be composed of an equal number of members from each party state, designated or appointed by the legislative body of the participating governmental unit: Provided, That the federal government may be represented by a non-voting agent or representative if authorized by federal law.
(b) The authorized airport authority shall come into being upon the passage of resolutions or ordinances containing identical agreement duly and legally enacted by the legislative bodies of the governmental units to be combined into the airport authority. If passage is by resolution, it may be joint or several, however, the resolution, ordinance or enabling legislation of the combining governmental units shall provide for the number of members, the residence requirements of the members, the length of term of the members and shall authorize the appointment of an additional member to be made by the governor of each party state. If the member appointed by the governor shall be selected from the membership or staff of the Department of Aeronautics or its successor agency or aeronautics commission of his state, there shall be no limitation as to place of residence, and the length of tenure of office shall be at the pleasure of the governor.
(c) The respective members of the airport authority, except any member representing the federal government, shall each be entitled to one vote. Any action of the membership of the airport authority shall not be official unless taken at a meeting in which a majority of the voting members from each party state are present and unless a majority of those from each state concur: Provided, That any action not binding for such reason may be ratified within thirty days by the concurrence of a majority of the members of each party state. In the absence of any member, his vote may be cast by another representative or member of his state if the representative casting such vote shall have a written proxy in proper form as may be required by the airport authority.
(d) The airport authority may sue and be sued, and shall adopt an official seal.
(e) The airport authority shall have the power to appoint and remove or discharge personnel as may be necessary for the performance of the airport's functions irrespective of the civil service, personnel or other merit system laws of either of the party states.
(f) The airport authority shall elect annually, from its membership, a chairman, a vice-chairman and a treasurer.
(g) The airport authority may establish and maintain or participate in programs of employee benefits as may be appropriate to afford employees of the airport authority terms and conditions of employment similar to those enjoyed by the employees of each of the party states.
(h) The airport authority may borrow, accept, or contract for the services of personnel from any state or the United States or any subdivision or agency thereof, from any interstate agency, or from any institution, person, firm or corporation.
(i) The airport authority may accept for any of its purposes and functions any and all donations and grants of money, equipment, supplies, materials and services, conditional or otherwise, from any state, from the United States, from any subdivision or agency thereof, from any interstate agency, or from any institution, person, firm or corporation; and may receive, utilize and dispose of the same.
(j) The airport authority may establish and maintain such facilities as may be necessary for the transaction of its business. The airport authority may acquire, hold and convey real and personal property and any interest therein, and may enter into such contracts for the improvements upon real estate appurtenant to the airport, including farming, extracting minerals, subleasing, subdividing, promoting and developing of such real estate as shall aid and encourage the development and service of the airport. The airport authority may engage contractors to provide airport services, and shall carefully observe all appropriate federal or state regulations in the operation of the air facility.
(k) The airport authority may adopt official rules and regulations for the conduct of its business, and may amend or rescind the same when necessary.
(l) The airport authority shall annually make a report to the governor of each party state concerning the activities of the airport authority for the preceding year; and shall embody in such report recommendations as may have been adopted by the airport authority. The copies of such report shall be submitted to the legislature or general assembly of each of the party states at any regular session of such legislative body. The airport authority may issue such additional reports as may be deemed necessary.
The requirement for reporting to the General Assembly shall be satisfied by filing copies of the report with the Speaker, the Minority Leader and the Clerk of the House of Representatives and the President, the Minority Leader and the Secretary of the Senate and the Legislative Research Unit, as required by Section 3.1 of "An Act to revise the law in relation to the General Assembly", approved February 25, 1874, as amended, and filing such additional copies with the State Government Report Distribution Center for the General Assembly as is required under paragraph (t) of Section 7 of the State Library Act.
(Source: P.A. 84-1438.)

(70 ILCS 10/3) (from Ch. 15 1/2, par. 253)
Sec. 3. (a) A party state shall not be obligated to appropriate funds of the state for the development, support and maintenance of the airport authority. All revenue received from the air facility and the property, both real and personal, within the jurisdiction and control of the airport authority shall be applied to the maintenance and development of the air facility. All limitations upon expenditures, which may be an element of title to the real estate held by the airport authority, shall be observed.
(b) Revenue bonds to be retired exclusively from income received from the operation of the air facility may be issued by the airport authority and in the name of such authority in accordance with the laws of the state in which the air facility is located, which laws prescribe the terms and conditions for the issuance of revenue bonds by airport authorities.
(c) The airport authority may secure loans from private financing and offer as collateral those assets, real, personal or mixed, not inconsistent with the laws of the state in which the airport is located.
(d) Each year on or before the first day of July, the airport authority shall prepare a budget of its estimated expenditures for the fiscal year beginning on the first day of January of the succeeding year and shall on or before the first of July submit a copy of said report to the various combining governmental units. The estimated expenditures shall be allocated and prorated equally between the various combining governmental units and a statement of the allocated amount shall be included in the copy of the budgetary report submitted to the combining governmental units. To provide funds to pay its share of the proposed expenditures, each combining governmental unit is authorized to annually levy a tax on property located within the governmental unit at a rate sufficient to raise funds to pay its prorated share of estimated expenditures. Said tax shall be levied and collected in the same manner as other property taxes are levied and collected by the governmental unit and in accordance with the tax laws of the state in which such unit is located. The money raised by the levying of such tax shall be appropriated and distributed to the airport authority by the governmental unit: Provided, That such funds so appropriated shall be used exclusively for the development and maintenance of the air facility.
(e) The airport authority may meet any of its obligations in whole or in part with funds made available to it under the provisions of section 2 of this Act: Provided, That the airport authority takes specific action setting aside such funds prior to the incurring of any obligation to be met in whole or in part in this manner.
(f) The expenses and any other costs for each member of the airport authority shall be met by the airport authority in accordance with such standards and procedures as it may establish under its bylaws and rules and regulations.
(g) The airport authority shall be required to keep accurate record of all accounts of receipts and disbursements. The receipts and disbursements of the airport authority shall be subject to an annual audit, and accounting procedures established under its bylaws: Provided, That all receipts and disbursements of funds handled by the airport authority shall be audited by a qualified public accountant and the report of the audit shall be incorporated into and become a part of the annual report of the airport authority.
(h) The accounts of the airport authority shall be open to inspection by the general public at any reasonable time.
(Source: Laws 1963, P. 2121.)

(70 ILCS 10/4) (from Ch. 15 1/2, par. 254)
Sec. 4. The airport authority shall have the power to:
(1) Operate and conduct an airport;
(2) Operate farming operations on real estate appurtenant to the airport;
(3) Exercise the power of eminent domain in accordance with the laws of the state in which the airport is located;
(4) Maintain, operate and extend water and sewer systems on the real estate of the land appurtenant to the airport, and make and collect charges for services;
(5) Construct and lease industrial and aviation buildings on the land appurtenant to the airport;
(6) Lease land, now owned by any combining governmental unit, suitable for an airport facility, for a term of not less than 99 years;
(7) Secure expert guidance on the development of an area air facility to the end that the interests of the area are best served; and to implement that development within the laws of the party states;
(8) Establish and fix by ordinance a restricted zone for such distances in any direction from the boundaries of such airport facility as in the opinion of the airport authority is necessary and practicable, regulating the height of structures to provide free air space for access by aircraft and for the safe use of the airport, all in a manner not in conflict with the existing laws of the party state in which the airport is located;
(9) Accept, receive and receipt for federal moneys and other moneys, public or private, for the acquisition, construction, enlargement, improvement, maintenance, equipment or operation of airports and other air navigation facilities and sites therefor;
(10) Buy and sell machinery for aviation purposes; and to negotiate and contract for personal services, materials and supplies: Provided, That whenever personal property is to be purchased or sold, there shall be due notice and competitive bidding as directed and required by the laws of the state in which the airport is located; and
(11) Perform all functions and do all acts that are necessary to the total development of a commercial and industrial air facility, not inconsistent with the laws of the party states.
(Source: P.A. 90-655, eff. 7-30-98.)

(70 ILCS 10/4.5)
Sec. 4.5. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 10/5) (from Ch. 15 1/2, par. 255)
Sec. 5. This authority to combine into an airport authority shall become effective at the time when reciprocal authorizing legislation is duly and legally enacted by a party state authorizing governmental units within its confines to combine with governmental units within this state in an airport authority.
(Source: Laws 1963, P. 2121.)

(70 ILCS 10/6) (from Ch. 15 1/2, par. 256)
Sec. 6. The provisions herein shall be severable; and, if any phrase, clause, sentence or provision of this act is declared to be invalid or illegal, or the applicability thereof to any state, agency, person or circumstances is held to be invalid, the validity of the remainder and applicability thereof to any other state, agency, person or circumstance shall not be affected thereby. It is the legislative intent that the provisions of this act be reasonably and liberally construed.
(Source: Laws 1963, P. 2121.)

(70 ILCS 10/7) (from Ch. 15 1/2, par. 257)
Sec. 7. Prior to the commencement of proceedings for the acquisition and establishment of such airports, landing fields, or other air navigation facilities, approval of such acquisition or establishment of such airports, landing fields or other air navigation facilities shall be secured and granted by the Department of Transportation of this state and by the appropriate department or commission exercising comparable functions in any other party state involved.
(Source: P.A. 81-840.)



70 ILCS 15/ - Kankakee River Valley Area Airport Authority Act.

(70 ILCS 15/1) (from Ch. 15 1/2, par. 701)
Sec. 1. Short title. This Act shall be known as and may be cited as the Kankakee River Valley Area Airport Authority Act.
(Source: P.A. 86-1400.)

(70 ILCS 15/2) (from Ch. 15 1/2, par. 702)
Sec. 2. Definitions. When used in this Act, unless a different meaning clearly appears from the context:
(a) "Kankakee River Valley Area" means the counties of Kankakee and Will.
(b) "Authority" means the Kankakee River Valley Area Airport Authority.
(c) "Person" means any individual, firm, partnership, corporation, both domestic and foreign, company, association or joint stock association, and includes any trustee, receiver, assignee or personal representative thereof.
(d) "Airport" means an area of land or water, the boundaries of which shall be as designated by the Authority, which is designed for the landing and takeoff of aircraft and all appurtenant areas of land used or suitable for buildings, structures or other facilities necessary or appropriate for the control and safe operation of aircraft, the sheltering, servicing or repair of aircraft, the receiving, discharging, sheltering, feeding and supplemental transportation of passengers, the parking of motor vehicles, and the receipt, transfer, storage and discharge of cargo, or for any purpose reasonably incident to any of the foregoing.
(e) "Authority airport" means any airport or airports acquired, constructed, reconstructed, expanded, improved, leased or operated pursuant to lease or other agreement by the Authority.
(f) "Related facilities" means any buildings, structures or other facilities necessary or appropriate for the control and safe operation of aircraft, the sheltering, servicing or repair of aircraft, the receiving, discharging, sheltering, feeding and supplemental transportation of passengers, the parking of motor vehicles, and the receipt, transfer, storage and discharge of cargo, or for any purpose reasonably incident thereto, located or to be located on an Authority airport and any aids to navigation necessary for the operation of any Authority airport wherever such aids are located, and any land on which any such aids are located.
(g) "Perimeter area" means any area of land or water within one mile of the boundaries of an Authority airport as may be designated by the Authority.
(h) "Perimeter area facilities" means buildings, structures or other facilities necessary or appropriate for the control and safe operation of aircraft, the sheltering, servicing or repair of aircraft, the receiving, discharging, sheltering, feeding and supplemental transportation of passengers, the parking of motor vehicles, and the receipt, transfer, storage and discharge of cargo or for any purpose reasonably incident to any of the foregoing, together with such residential, commercial and industrial buildings, structures and facilities located within the perimeter area, as shall be compatible with the safe and efficient operation of the Authority airport and which may produce incidental income available for the expenses of any Authority airport.
(Source: P.A. 86-1400.)

(70 ILCS 15/3) (from Ch. 15 1/2, par. 703)
Sec. 3. Purposes. It is hereby declared, as a matter of legislative determination, that in order to promote the general welfare, to facilitate safe and convenient air travel and transport to and from the Kankakee River Valley Area, by the acquisition or construction and maintenance and operation of one or more airports in the Kankakee River Valley Area, and to promote the economic development of the area surrounding any such airport in a manner compatible with the safe and efficient operation thereof, it is necessary in the public interest, and is hereby declared to be a public purpose, to provide for the establishment of a Kankakee River Valley Area Airport Authority and to authorize such Authority:
(a) to acquire land for a new airport in the Kankakee River Valley Area and to construct, operate and maintain such airport;
(b) to acquire land for such other airports at such locations within the Kankakee River Valley Area as the Authority shall determine, subject to a declaration of public interest enacted into law by the General Assembly and to construct, operate and maintain any such airports, and to acquire, by purchase, lease or otherwise, such other existing airports within the Kankakee River Valley Area as the Authority shall deem necessary and to improve, operate and maintain any such airports;
(c) to acquire, by purchase, lease or otherwise, construct, operate and maintain related facilities for any such airport and to let or grant concessions or privileges in any such related facilities;
(d) to acquire land lying within the perimeter area of any such airport; to construct, operate and maintain related facilities and perimeter area facilities in the perimeter area of any such airport; and to let or grant concessions or privileges in any part or all of the perimeter area of any such airport and the perimeter area facilities thereon;
(e) to exercise the right of eminent domain to acquire land for airports at such locations within the Kankakee River Valley Area as the Authority shall deem necessary in the manner provided for the exercise of the right of eminent domain under the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 15/3.5)
Sec. 3.5. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 15/4) (from Ch. 15 1/2, par. 704)
Sec. 4. Authority created; members. There is created the Kankakee River Valley Area Airport Authority, a body corporate and politic, to consist of 8 members. Four members shall be appointed by the Kankakee County Board. Four members shall be appointed by the Will County Board. No person shall be appointed to the Authority who is an elected official of the State of Illinois or any political subdivision thereof.
The terms of all members of the Authority shall begin 30 days after the effective date of this Act. Two members shall serve until the third Monday in January 1993, 2 shall serve until the third Monday in January 1994, 2 shall serve until the third Monday in January 1995 and 2 shall serve until the third Monday in January 1996. All successors shall be appointed by the original appointing authority and hold office for a term of 5 years commencing the third Monday in January of the year in which their term commences, except in the case of an appointment to fill a vacancy. Vacancies shall be filled for the remainder of the term. Five members of the Authority shall constitute a quorum.
Members, while serving on business of the Authority, shall receive reimbursement for actual and necessary expenses incurred while so serving. In addition, each member shall receive compensation of $150 per day for each day served at regular or special meetings approved by the chairman, except that such compensation shall not exceed $7,500 in any year for any member.
Each member shall, before entering upon the duties of his office, take and subscribe to the constitutional oath of office and give bond in the penal sum of $100,000 conditioned upon the faithful performance of his duties. The oath and bond shall be filed in the Office of the Secretary of State.
(Source: P.A. 86-1400.)

(70 ILCS 15/5) (from Ch. 15 1/2, par. 705)
Sec. 5. Powers. The Authority shall have the following powers:
(a) To acquire by purchase, lease or otherwise, for the purpose of establishing and constructing a major airport facility and any other airports declared by law to be in the public interest, any land or interests therein, including the vacation of roads under the control of any unit of local government, lying anywhere within the Kankakee River Valley Area, any public waters of the State of Illinois lying within such area or bordering thereon, any submerged land under such public waters and any artificial or reclaimed land which before the artificial making or reclamation thereof constituted a portion of such submerged land under such public waters.
(b) To acquire by purchase, lease or otherwise any airport or airports located within the Kankakee River Valley Area; and to assume and pay, or guaranty the payment of, the principal and interest of any bonds secured by any such airport or the income or revenues therefrom at the time of acquisition thereof by the Authority, and to reconstruct, expand, improve and maintain any such airport, provided that:
(1) the rentals payable on any lease of any such

airport shall be payable only from any part or all of the income and revenues derived from such airport, any other Authority airport or airports, any related facilities of any such airport, any perimeter area of any such airport, any perimeter area facilities of any such airport, or any other property owned by the Authority or any 2 or more of such sources, and the payment of such rentals may be secured by a pledge of any part or all of any such income or revenues;

(2) any such assumption or guaranty of the principal

and interest of any bonds secured by any such airport, the related facilities thereof, the perimeter area thereof or the perimeter area facilities shall be payable only from a pledge of the income and revenues of such airport, its related facilities, its perimeter area, its perimeter area facilities, any other Authority airport or airports and their respective related facilities, perimeter areas, perimeter area facilities, any other Authority property, or from the proceeds derived from the sale of bonds authorized to be issued by the Authority pursuant to Section 14 of this Act which are issued for the purpose of refunding any such bonds so assumed or guaranteed, or any 2 or more of the foregoing sources; and

(3) any such lease, assumption or guaranty shall

state on its face that it does not constitute a debt of the Authority or of the State of Illinois within the meaning of the Constitution and the statutes of the State of Illinois.

(c) To plan, establish, acquire by purchase, lease or otherwise, construct, reconstruct, expand, improve and maintain related facilities for any Authority airport.
(d) To acquire by purchase, lease or otherwise as the perimeter area of any Authority airport any land lying within the Kankakee River Valley Area, any public waters of the State of Illinois or bordering thereon, any submerged land under such public waters and any artificial or reclaimed land which before the artificial making or reclamation thereof constituted a portion of such submerged land under such public waters which lie within one mile of the boundaries of any proposed or existing Authority airport, and to plan, establish, construct, reconstruct, expand, improve and maintain on any such perimeter area any perimeter area facilities which the Authority shall deem necessary or appropriate.
(e) To enter into leases or agreements for the operation by the Authority of any airport or airports located in the Kankakee River Valley Area and any part or all of the related facilities, perimeter areas and perimeter area facilities thereof.
(f) To require the removal or relocation of all buildings, railroads, mains, pipes, conduits, wires, poles and other structures, facilities and equipment which may interfere with the location, operation, expansion or improvement of any proposed or existing Authority airport or perimeter area or with the safe approach to any such airport or takeoff from any such airport by aircraft; provided that, whenever the Authority shall determine that it is necessary that any such facilities be relocated or removed entirely from any present or proposed Authority airport or perimeter area, the person owning or operating such facilities shall relocate or remove the same in accordance with the order of the Authority, and all costs and expenses of such relocation or removal, including the cost of installing such relocation or removal, including the cost of installing such facilities in a new location or locations, and the cost of any land or lands, or interest in land, or any other rights required to accomplish such relocation or removal shall be ascertained and paid by the Authority as a part of the cost of any such present or proposed Authority airport and further, there shall be no rent, fee or other charge of any kind imposed upon the person owning or operating any facilities ordered relocated on the properties of the Authority and the Authority shall grant to the person owning or operating the facilities and his successors and assigns the right to operate the same in the new location or locations for as long a period and upon the same terms and conditions as he had the right to maintain and operate such facilities in their former location or locations.
(g) To enter upon lands, waters and premises in the State for the purpose of making surveys, soundings, drillings and examinations as may be necessary, expedient or convenient for the purposes of this Act. No such entry may be considered to be a trespass. The Authority shall make reimbursement for any actual damage resulting to such lands, waters and premises as the result of such activities.
(h) To acquire property by purchase to:
(1) Provide a site on which to replace or relocate

any structure which must be removed or demolished by reason of airport construction, expansion or land acquisition. The Authority may replace, restore and rehabilitate such site and structure in its entirety and may sell or exchange such a structure and the site on which it is located and may insert in any instrument or deed covering such sale or exchange, such covenants and agreements as will insure compliance with this Section, which covenants and agreements shall run with the land.

(2) Provide a site on which an owner may replace,

relocate, restore or rebuild any structure which must be removed or demolished by reason of airport construction, expansion or land acquisition. The Authority may exchange any easement, rights, lands or other property with the owner of the structure to be removed or demolished and may insert in any instrument or deed covering such exchange, such covenants and agreements as will insure compliance with this Section, which covenants and agreements shall run with the land.

(i) To police its property and to exercise police powers in respect to that property and in respect to the enforcement of any rule or regulation of the Authority, including the regulation of vehicular traffic, and to contract for, employ and establish, maintain, and equip a security force for fire and police protection of an Authority airport and provide that the personnel of the security force shall perform other tasks relating to the maintenance and operation of an Authority airport.
(j) To request, receive and expend federal, State, local and private funds for the purpose of planning, development, construction and operation of any airport within the Kankakee River Valley Area.
(k) To retain and set compensation of staff for the administration of planning, development, construction or maintenance of any airport within the Kankakee River Valley Area.
(l) To retain and set compensation of an Executive Director, who may also be a member of the Authority.
(m) To contract with any department, board, commission, officer or agency of federal or state government, its political subdivisions and municipalities, corporations or with any private person, firm or corporation in order to carry out the purposes of this Section.
(n) To appoint, by and with the consent of the Attorney General, assistant attorneys for such Authority, each of which shall be under the control, direction and supervision of the Attorney General and shall serve at his pleasure.
(o) To retain special counsel, subject to the approval of the Attorney General, as needed from time to time, and fix their compensation. Such special counsel shall be subject to the control, direction and supervision of the Attorney General and shall serve at his pleasure.
(Source: P.A. 86-1400.)

(70 ILCS 15/6) (from Ch. 15 1/2, par. 706)
Sec. 6. Attorney General; duties. The Attorney General of the State of Illinois shall be ex officio attorney for the Authority and shall be its legal advisor and legal representative. In addition to the specific duties imposed upon the Attorney General by this Act, he shall further act as attorney for the Authority in all of its transactions and shall represent the Authority in all of its litigation, and examine and approve all contracts, leases, bonds or other undertakings or obligations entered into by the Authority as to their form and constitutionality prior to their execution and delivery.
(Source: P.A. 86-1400.)

(70 ILCS 15/7) (from Ch. 15 1/2, par. 707)
Sec. 7. Operation, rents, charges. The Authority shall have the following additional powers:
(a) To operate any Authority airport and to charge and collect rents, rates, landing fees, concession fees or other compensation for any use thereof or for any service rendered by the Authority in the operation thereof pursuant to such contracts for such terms, not exceeding 40 years, as the Authority shall determine, which terms may begin in futuro, provided that, subject to the capacity and the safe and efficient operation thereof, the landing field, landing strips, and services of any Authority airport shall be available to any person without unjust or unreasonable discrimination as to services and charges for landing and takeoff by any aircraft.
(b) To let to any person, or to grant to any person concessions or privileges in, any part of any Authority airport (other than the landing field and landing strips) and any related facilities for the control and safe operation of aircraft, the sheltering, servicing or repair of aircraft, the receiving, discharging, sheltering, feeding and supplemental transportation of passengers, the parking of motor vehicles, and the receipt, transfer, storage and discharge of any cargo, or for any purpose reasonably incident to any of the foregoing, provided that any leases and any grants of concessions or privileges may be for such terms, not exceeding 40 years, as the Authority shall determine and any such term may begin in futuro.
(c) To let to any person any land located within the perimeter area of any proposed or existing Authority airport for the purpose of enabling such person to construct, reconstruct, expand, improve, maintain and operate perimeter area facilities thereon and to let to any person or to grant to any person concessions or privileges in any perimeter area facilities, provided that any lease or grant of concessions or privileges made pursuant hereto may be for such term, not exceeding 40 years, as the Authority shall determine and any such term may begin in futuro.
(d) To regulate, to the extent not regulated by federal law or regulations, the navigation of aircraft over any Authority airport and the perimeter area of such airport, the approach of aircraft and their takeoff from any Authority airport, and the use of any airport or related facilities or perimeter area facilities so as to be consistent with the safe and efficient operation of the airport.
(e) To let to any person any land located within the Authority airport or its perimeter area for agricultural, residential, commercial or recreational uses for such terms and on such conditions as the Authority may determine.
(f) To exercise the powers granted in this Section with respect to any Authority airport or airports acquired pursuant to the exercise of the powers granted in Section 5 and with respect to the related facilities, perimeter areas and perimeter area facilities of any such airports.
(Source: P.A. 86-1400.)

(70 ILCS 15/8) (from Ch. 15 1/2, par. 708)
Sec. 8. Contracts; construction. All contracts let for the construction of any work authorized to be done under the provisions of this Act, where the amount thereof exceeds $5,000, shall be let to the lowest responsible bidder or bidders on open, competitive bidding after public advertisement made at least 15 days before the opening of bids, in a newspaper of general circulation in a county in which an Authority airport is located, in such manner and at such intervals as may be prescribed by the Authority. The successful bidders for such work shall enter into contracts furnished and prescribed by the Authority. Such contracts shall contain a provision that such successful bidder shall indemnify and save harmless the State of Illinois for any accidental injuries or damages arising out of his negligence in the performance of such contract, and shall, in addition, execute and give bonds, payable to the Authority, with a corporate surety authorized to do business under the laws of the State of Illinois, equal to at least 50% of the contract price, one conditioned upon faithful performance of the contract and the other for the payment of all labor furnished and materials supplied in the prosecution of the contracted work.
(Source: P.A. 86-1400.)

(70 ILCS 15/9) (from Ch. 15 1/2, par. 709)
Sec. 9. Contracts; services and supplies. All contracts for services or supplies required from time to time by the Authority in the acquisition, establishment, maintenance and operation of any Authority airport under this Act or all direct contracts for supplies to be used in the construction of any Authority airport or part thereof to be awarded under this Section, rather than as a part of a contract under Section 8, when the amount of any such supplies or services exceeds $5,000 shall be let to the lowest responsible bidder or bidders, on open, competitive bidding after public advertisement made at least 5 days prior to the opening of bids, in a newspaper of general circulation in a county in which an Authority airport is located, in such manner and on one or more occasions as may be prescribed by the Authority. Bidding is not required in any of the following cases:
(1) Where the goods or services to be procured are economically procurable from only one source, such as contracts for telephone service, electric energy and other public utility services, housekeeping services, books, pamphlets and periodicals and specially designed business equipment.
(2) Where the services required are for professional, technical, planning or artistic skills.
(3) Where the services required are for advertising, promotional or public relations services.
(4) In emergencies, if an affidavit of the person or persons authorizing the expenditure is filed with the Authority within 10 days after such an authorization, setting forth the conditions and circumstances requiring the emergency purchase, the amount expended and the name of the vendor or contractor involved. If, however, only an estimate is available within the 10 days allowed for filing the affidavit, the actual cost shall be reported immediately after it is determined.
(5) In case of expenditures for personal services.
(6) Contracts for equipment and spare parts in support thereof for the maintenance and operation of any Authority airport, or any part thereof, whenever the Authority, by resolution, determines that a particular make and type of equipment is required for efficient maintenance and operation and proper servicing, for uniformity in and integration with the spare parts program and inventory control or for other reasons peculiar to the problems of the Authority airport or its previously acquired equipment. However, competition and competitive bids must be obtained by the Authority with respect to such specified equipment or spare parts, insofar as possible.
(7) Contracts for insurance, fidelity and surety bonds.
(Source: P.A. 86-1400.)

(70 ILCS 15/10) (from Ch. 15 1/2, par. 710)
Sec. 10. Solicitation for bids under Section 9 must conform to accepted business practices, and the method of solicitation must be set out in detail in the rules and regulations of the Authority. Proposals pursuant to public advertisement must be publicly opened at the day and hour and at the place specified in the solicitation for such bids.
Successful bidders for such services and supplies shall enter into contracts furnished and prescribed by the Authority.
(Source: P.A. 86-1400.)

(70 ILCS 15/11) (from Ch. 15 1/2, par. 711)
Sec. 11. (a) All purchases, contracts or other obligations or expenditures of funds by the Authority must be in accordance with rules and regulations governing the Authority's procurement practice and procedures. The Authority shall promulgate and publish such practices and procedures in sufficient number for distribution to persons interested in bidding on purchases or contracts to be let by the Authority. Such rules and regulations shall be kept on file with the Secretary of the Authority at all times and shall be available for inspection by members of the public at all reasonable times and hours.
Such rules and regulations shall be filed and become effective as provided in The Illinois Administrative Procedure Act.
(b) Any contract entered into for purchase or expenditure of funds of the Authority made in violation of this Act, or of any rule or regulation promulgated in pursuance thereof, is void.
(c) All sellers to the Authority shall attach to the delivery invoice a statement attesting that the standards set forth in the contracts have been met. The statement must be substantially in the following form:
"The Seller, .... hereby certifies that the goods, merchandise and wares shipped in accordance with the attached delivery invoice have met all the required standards set forth in the purchasing contract.

(70 ILCS 15/12) (from Ch. 15 1/2, par. 712)
Sec. 12. Whoever violates any of Sections 9 through 11, or the rules and regulations adopted pursuant thereto, is guilty of a Class A misdemeanor.
(Source: P.A. 86-1400.)

(70 ILCS 15/13) (from Ch. 15 1/2, par. 713)
Sec. 13. Purchases made pursuant to this Act shall be made in compliance with the Local Government Prompt Payment Act.
(Source: P.A. 86-1400.)

(70 ILCS 15/14) (from Ch. 15 1/2, par. 714)
Sec. 14. Issuance of revenue bonds. The Authority shall have the power from time to time to issue bonds in anticipation of its income and revenues from any one or more Authority airports, related facilities, perimeter areas, and perimeter area facilities to accomplish any of the purposes of this Act, and to refund such bonds or any bonds assumed or guaranteed pursuant to paragraphs (2) and (3) of subsection (b) of Section 5. Such bonds may be authorized by resolution and may be issued in one or more series, may bear such dates, mature at such time or times not exceeding 40 years from their respective dates, bear interest payable semi-annually, be in such form, be executed in such manner, including the use of facsimile signatures and seals, be payable in such medium of payment, at such places, be subject to such terms of redemption, with or without premium, and may be made registrable as to principal or as to both principal and interest, as the Authority by resolution may provide. Any bonds issued hereunder may be issued in denominations of $100 or any multiple thereof. The Authority may provide for the exchange of any such bonds after issuance for bonds of larger or smaller denominations in such manner as may be provided in the authorizing resolution, provided the bonds in changed denominations shall be exchanged for the original bonds in like aggregate principal amounts and in such manner that no overlapping interest is paid, and such bonds in changed denominations shall bear interest at the same rate or rates, shall mature on the same date or dates, shall be as nearly as practicable in the same form except for an appropriate recital as to the exchange, and shall in all other respects except as to denominations and numbers, be identical with the original bonds surrendered for exchange. Where any exchange is made pursuant to this Section, the bonds surrendered by the holders at the time of exchange shall be cancelled, any such exchange shall be made only at the request of the holders of the bonds to be surrendered, and the Authority may require all expenses incurred in connection with such exchange, including the authorization and issuance of the new bonds, to be paid by such holders. The bonds shall have all the qualities of negotiable paper within the meaning of such term of the Uniform Commercial Code, as now or hereafter amended, except that any bonds issued pursuant hereto shall not be subject to Article 9 of said Code. Pending the preparation or execution of definitive bonds, temporary receipts, certificates or bonds may be delivered to the purchasers or pledgees of these bonds. No holder of any bond issued under this Section shall ever have the right to compel any exercise of the taxing power of the State of Illinois or any political subdivision thereof to pay the bond or the interest thereon. Each bond issued under this Section shall recite in substance that the bond, including the interest thereon, is payable solely from the revenue pledged to the payment thereof or from any bonds issued for the purpose of refunding such bond, and that the bond does not constitute a debt of the Authority or of the State of Illinois within any statutory or constitutional limitation of the State of Illinois.
Such bonds shall be executed by such officers of the Authority as shall be designated by the Authority, and shall be registered by the State Treasurer. Any bonds bearing the signature of officers in office at the date of signing thereof shall be valid and binding for all purposes, notwithstanding that before delivery thereof any or all such persons whose signatures appear thereon shall have ceased to be such officers.
The Authority may provide for the issuance of refunding bonds if the bonds to be refunded are due or callable or redeemable by their terms on or prior to the date that the refunding bonds are issued, or will become due, callable or redeemable by their terms within 12 months after the date of issue of the refunding bonds, or if the bonds to be refunded, even though not becoming due, callable, or redeemable within such period are voluntarily surrendered by the holders thereof for cancellation at the time of the issuance of the refunding bonds. All or part of any issue may be so refunded and all parts of several issues may be refunded into a single issue of refunding bonds. Provision may be made for including with the refunding bonds, as part of a single issue, bonds of the Authority for any other purpose or purposes for which bonds are herein authorized to be issued. Refunding bonds may be exchanged for not less than a like principal amount of the bonds authorized to be refunded, may be sold or may be exchanged in part and sold in part.
(Source: P.A. 86-1400.)

(70 ILCS 15/15) (from Ch. 15 1/2, par. 715)
Sec. 15. Resolution for bonds. The Authority, if it desires to issue bonds pursuant to Section 14 of this Act, shall adopt a resolution describing in a general way the airport or airports, the related facility or facilities, the perimeter area or areas, and perimeter area facility or facilities to be acquired, established, constructed, reconstructed, expanded, or improved and refer to the plans and specifications therefor prepared for that purpose, or if refunding bonds, describing the bonds or other obligations to be refunded, or both. Any such resolution shall set out the estimated cost therefor, or in the case of refunding bonds, the amount of the bonds to be refunded, and shall fix the maximum amount of revenue bonds proposed to be issued therefor. This amount shall not exceed the estimated cost thereof, including engineering, legal, and other expenses together with interest cost to a date 6 months subsequent to the estimated date of completion, or, in the case of refunding bonds, the principal amount of the bonds to be refunded and legal and other expenses, and such other sums as in the discretion of the Authority may be desirable to create a reserve fund sufficient to pay the maximum amount of principal and interest estimated to fall due on the bonds in any future 12 month period. Such resolution may contain such covenants, which shall be part of the contract between the Authority and the holder of the bonds and the Trustee, if any, for such bondholders having such rights and duties as may be provided therein for the enforcement and protection of such covenants, as may be deemed necessary or advisable as to:
(1) the issuance of additional bonds that may thereafter be issued payable from the income and revenues derived from the operation of any such airport or airports, related facility or facilities, perimeter area or areas and perimeter area facility or facilities and for the payment of the principal and interest upon such bonds;
(2) the regulations as to the use of any such airport or airports, related facility or facilities, perimeter area or areas and perimeter area facility or facilities to assure the maximum use or occupancy thereof;
(3) the kind and amount of insurance to be carried, including use and occupancy insurance, the cost of which shall be payable only from the income and revenues derived from such airport or airports, related facility or facilities, perimeter area or areas and perimeter area facility or facilities;
(4) the operation, maintenance, management, accounting and auditing, employment of airport engineers and consultants and the keeping of records, reports and audits of any such airport or airports, related facility or facilities, perimeter area or areas and perimeter area facility or facilities;
(5) the obligation of the Authority to maintain the airport or airports, related facility or facilities, perimeter area or areas and perimeter area facility or facilities in good condition and to operate the same in an economical and efficient manner;
(6) provide for setting aside of sinking funds, reserve funds, depreciation funds and such other special funds as may be found needful and the regulation and disposition thereof;
(7) provide for the setting aside of a sinking fund, into which shall be payable from the income and revenues of such airport or airports, related facility or facilities, perimeter area or areas and perimeter area facility or facilities from month to month, as such income and revenues are collected, such sums as will be sufficient to pay the accruing interest and retire the bonds at maturity;
(8) fix and collect rents, rates of toll and other charges for the use of such airport or airports, related facility or facilities, perimeter area or areas and perimeter area facility or facilities, sufficient, together with other available money, to produce income and revenues adequate to pay the bonds at maturity and accruing interest and reserves therefor and sufficient to pay cost of maintenance, operation and depreciation thereof in such order of priority as shall be provided by the resolution authorizing the bonds;
(9) fix procedures by which the terms of any contract with the holders of the bonds may be amended, the amount of bonds the holders of which must consent thereto, and the manner in which such consent may be given;
(10) provide the procedure for refunding such bonds;
(11) provide whether and to what extent and upon what terms and conditions, if any, the holder of bonds or coupons issued under such resolution or the Trustee, if any, therefor may, by civil action, mandamus, injunction or other proceeding, enforce or compel the performance of all duties required by Sections 14 and 15 inclusive, including the fixing, maintaining and collecting of such rents, rates or other charges for the use of such airport or airports, related facility or facilities, perimeter areas and perimeter area facilities or for any service rendered by the Authority in the operation thereof as will be sufficient, together with other available money, to pay the principal of and interest upon these revenue bonds as the same become due and reserves therefor and sufficient to pay the cost of maintenance, operation and depreciation of the airport or airports, related facility or facilities, perimeter areas and perimeter area facilities in the order of priority as provided in the resolution authorizing the bonds, and the application of the income and revenues thereof; and
(12) such other covenants as may be deemed necessary or desirable to assure a successful and profitable operation of the airport or airports, related facility or facilities, perimeter area or areas and perimeter area facility or facilities and prompt payment of the principal and interest upon the bonds so authorized.
(Source: P.A. 86-1400.)

(70 ILCS 15/16) (from Ch. 15 1/2, par. 716)
Sec. 16. Use of income and revenues received.
(a) Whenever revenue bonds are issued and outstanding under Sections 14 and 15, all of the income and revenues received from the operation of the airport or airports, related facility or facilities, perimeter area or areas and perimeter area facility or facilities pledged to secure the payment of the interest and principal of such bonds shall be paid to the State Treasurer and deposited in a separate fund, to be designated the Kankakee River Valley Area Airport Authority Bond Retirement and Interest Fund, of which the State Treasurer shall be ex officio custodian and which shall be used only in paying the principal and interest of these revenue bonds and reserves therefor and the cost of rental, maintenance, operation and depreciation of such airport or airports, related facility or facilities, perimeter area or areas and perimeter area facility or facilities to such extent and in such order of priority as shall be provided by the respective resolutions authorizing revenue bonds. No priority accorded by such a resolution may be impaired by a subsequent resolution authorizing revenue bonds unless specifically so permitted by a covenant of the kind authorized to be included in a resolution by Section 15.
(b) The Fund shall be held, invested and disbursed for the purposes provided in this Section, upon the order of the Authority and in accordance with provisions and covenants of any bond resolution authorizing the issuance of bonds. The interest accruing on the Fund shall be computed and added to the principal thereof every 6 months.
(c) In addition to the special audits prescribed by this Act, the Fund shall also be subject to audit in the same manner as provided for the audit of State funds and accounts.
(d) The Fund shall be protected by a corporate surety bond, executed by the Treasurer, with a surety authorized to do business under the laws of the State of Illinois, in an amount to be fixed by resolution of the Authority and approved by the Governor, which amount may be increased or diminished at any time. The premiums on that bond are payable from the funds of the Authority. The bond shall be subject to the approval of the Governor and Attorney General of the State of Illinois, and, when so approved, shall be filed in the office of the Secretary of State.
(e) The Fund shall be considered always appropriated for the purposes of disbursements as provided in this Act, and shall be paid out and disbursed only as provided in this Act and may not, at any time, be appropriated or diverted to any other use or purpose.
(f) Such income and revenues in excess of requirements for payment of principal of and interest upon these bonds and reserves therefor and for payment of cost of maintenance, operation and depreciation of the airport or airports, related facility or facilities, perimeter area or areas and perimeter area facility or facilities may be used for rehabilitation, reconstruction and expansion of existing airports, related facilities, perimeter areas and perimeter area facilities, or for retirement of any outstanding bonds issued for airport purposes. After all such bonds have been paid, such income and revenues may be transferred to the general corporate fund of the Authority and be used for the maintenance, operation, repair and development of such airport or airports, related facility or facilities, perimeter area or areas, and perimeter area facility or facilities, or for any corporate purpose.
(Source: P.A. 86-1400.)

(70 ILCS 15/17) (from Ch. 15 1/2, par. 717)
Sec. 17. Miscellaneous powers. The Authority shall possess the power to:
(1) Enter into contracts regarding any matter connected with any purpose within the objects and purposes of this Act.
(2) Employ agents and employees necessary to carry out the duties and purposes of the Authority.
(3) Adopt all necessary bylaws, rules and regulations for the conduct of the business and affairs of the Authority, and for the management and use of facilities and sites acquired under the powers granted by this Act.
(4) Have and use a common seal and alter the same at pleasure.
(5) Secure grants or loans, or both, from the United States government, or any agency thereof, for financing the planning, establishment, construction and operation of any airport, related facility, perimeter area or perimeter area facility or any part of any of the foregoing authorized by this Act. For such purposes the Authority may issue and sell or pledge to the United States government, or any agency thereof, all or any part of the revenue bonds authorized under Sections 14, 15 and 16 of this Act, and execute contracts and documents and do all things that may be required by the United States government, or any agency thereof, provided that such contracts and documents do not conflict with the provisions of any resolution authorizing and securing the payment of outstanding bonds of the Authority theretofore issued that are payable from the revenues derived from the operation of any Authority airport, related facility, perimeter area or perimeter area facility.
(Source: P.A. 86-1400.)

(70 ILCS 15/18) (from Ch. 15 1/2, par. 718)
Sec. 18. (a) The Authority shall file with the Governor, by November 15 of each year, a written statement and report covering its activities for the preceding fiscal year.
(b) The Auditor General of the State of Illinois, shall annually audit or cause to be audited the books and records of the Authority, and shall file a certified copy of the report of such audit with the Governor and with the Legislative Audit Commission. The audit reports, when so filed, shall be open to the public for inspection.
(Source: P.A. 86-1400.)

(70 ILCS 15/19) (from Ch. 15 1/2, par. 719)
Sec. 19. Exemption from taxation. All property, real, personal or mixed, owned by the Authority, which is located in the State of Illinois is exempt from taxation under the laws of the State of Illinois, to the extent that such property is used for public purposes, including uses directly related to the operation and maintenance of air transportation facilities and equipment.
(Source: P.A. 86-1400.)

(70 ILCS 15/20) (from Ch. 15 1/2, par. 720)
Sec. 20. No State obligation. Nothing in this Act shall be construed to authorize the Authority to create an obligation of the State of Illinois or the Authority within the meaning of the Constitution of the State of Illinois.
(Source: P.A. 86-1400.)

(70 ILCS 15/21) (from Ch. 15 1/2, par. 721)
Sec. 21. Bonds; legal investment status.
(a) Counties, cities, villages, incorporated towns, and other municipal corporations, political subdivisions and public bodies, and public officers of any thereof, all banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies, insurance companies and associations, and all executors, administrators, guardians, trustees and other fiduciaries may legally invest any sinking funds, moneys, or other funds belonging to them or within their control, in any bonds issued by the Kankakee River Valley Area Airport Authority pursuant to this Act.
(b) Counties, cities, villages, incorporated towns, and other municipal corporations, political subdivisions and public bodies, and public officers of any thereof, all banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies, insurance companies and associations, and all executors, administrators, guardians, trustees and other fiduciaries may legally invest any sinking funds, moneys, or other funds belonging to them or within their control in any bonds issued by the Kankakee River Valley Area Airport Authority pursuant to any agreement or compact entered into by the Authority pursuant to this Act.
(Source: P.A. 86-1400.)

(70 ILCS 15/22) (from Ch. 15 1/2, par. 722)
Sec. 22. Subject to Illinois Aeronautics Act. This Act is subject to the provisions of the Illinois Aeronautics Act.
(Source: P.A. 86-1400.)



70 ILCS 105/ - Cemetery Maintenance District Act.

(70 ILCS 105/1) (from Ch. 21, par. 64.24a)
Sec. 1. Any area within the boundaries of a single county may be incorporated as a cemetery maintenance district in the manner following:
Fifty or more of the legal voters resident within the limits of such proposed district or a majority thereof if less than 100, may petition the circuit court for the county in which the proposed district is located to cause the question to be submitted to the legal voters of such proposed district, whether such proposed territory shall be organized as a cemetery maintenance district under this Act. Such petition shall be addressed to the court and shall contain a definite description of the boundaries of the territory to be embraced in the proposed district, and the name of such proposed district; provided, that the territory incorporated in any district formed hereunder shall be contiguous and may contain any territory not previously included in any cemetery maintenance district.
Upon filing any such petition, in the office of the circuit clerk of the county in which such petition is made, the court shall consider the boundaries of any such proposed cemetery maintenance district whether the same shall be those stated in the petition or otherwise.
Notice shall be given by the court of the time and place of a hearing upon the subject of the petition which shall be inserted in one or more daily or weekly papers published within the proposed cemetery maintenance district, or if no daily or weekly newspaper is published within such proposed cemetery maintenance district, then by posting at least 10 copies in such proposed district at least 20 days before such meeting in conspicuous places as far separated from each other as consistently possible.
At such hearing all persons in such proposed cemetery maintenance district shall have an opportunity to be heard touching the location and boundary of such proposed district and make suggestions regarding the same, and the court, after hearing statements, evidence and suggestions, shall fix and determine the limits and boundaries of such proposed district, and for that purpose and to that extent, may alter and amend such petition. After such determination by the court the same shall be incorporated in an order which shall be filed in the records of the court. Upon the entering of such order the court shall certify the order and the proposition to the proper election officials, who shall submit the proposition to the voters at an election in accordance with the general election law. In addition to the requirements of the general election law, notice of the referendum shall include a description of such proposed district and the name of the proposed district.
The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall.... cemetery YES
maintenance district ---------------------------------
be incorporated? NO
--------------------------------------------------------------
The court shall cause a statement of the results of such election to be filed in the records of the court. If a majority of the votes cast upon the question are in favor of the incorporation of the proposed cemetery maintenance district, such district shall thenceforth be an organized cemetery maintenance district under this Act, and the court shall enter an order accordingly and cause the same to be filed in the records of the court and shall also cause to be sent to the county clerk a certified copy of the order organizing such district.
(Source: P.A. 83-343.)

(70 ILCS 105/1.1) (from Ch. 21, par. 64.24a1)
Sec. 1.1. Short title. This Act may be cited as the Cemetery Maintenance District Act.
(Source: P.A. 86-1324.)

(70 ILCS 105/2) (from Ch. 21, par. 64.24b)
Sec. 2. All courts in this State shall take judicial notice of the existence of all cemetery maintenance districts organized under this Act and every such district shall constitute a body corporate and politic and as such may sue or be sued.
(Source: Laws 1957, p. 665.)

(70 ILCS 105/3) (from Ch. 21, par. 64.24c)
Sec. 3. A board of trustees consisting of 3 members for the government and control of the affairs and business of a cemetery maintenance district incorporated under this act shall be determined in the following manner:
(1) If the district lies wholly within a single township, the board of trustees of that township shall appoint the trustees for the district but no township official is eligible for such appointment;
(2) If the district is not contained wholly within a single township, but is located wholly within a single county, the trustees for the district shall be appointed by the presiding officer of the county board with the advice and consent of the county board;
(3) If the district lies wholly within a municipality, the governing body of the municipality shall appoint trustees for the district;
(4) If the district does not conform to any of the foregoing classifications, the members of the General Assembly whose legislative districts encompass any portion of said cemetery maintenance district shall appoint the trustees for the district.
Within 20 days after the creation of a cemetery maintenance district as provided in Section 1 hereof, the appropriate appointing authority shall appoint 3 trustees.
The trustees shall hold their offices for 1, 2 and 3 years from the first Monday of May next after their appointment and until their successors have been appointed and qualified and thereafter on or before the second Monday in April of each year the appropriate appointing authority shall appoint one trustee whose term shall be for 3 years commencing on the first Monday in May next after they are respectively appointed. The length of term of the first trustees shall be determined by lot at their first meeting.
The appropriate appointing authority shall require each of the trustees to enter into bond with security to be approved by the appointing authority in such sum as the appointing authority may determine.
A majority of the board of trustees shall constitute a quorum. The trustees shall provide and adopt a corporate seal for the district.
(Source: P.A. 82-783.)

(70 ILCS 105/4) (from Ch. 21, par. 64.24d)
Sec. 4.
Whenever a vacancy in the board of trustees occurs, either by death, resignation, refusal to qualify or for any other reason, the appropriate appointing authority, as defined in Section 3 of this Act shall fill such vacancy by appointment for the unexpired term; and such person so appointed shall qualify for office in the manner hereinbefore stated and shall thereupon assume the duties of the office.
(Source: P.A. 77-684.)

(70 ILCS 105/5) (from Ch. 21, par. 64.24e)
Sec. 5. (a) The trustees shall exercise all of the powers and control all the affairs of such district. The board of trustees, immediately after their appointment and at their first meeting in May of each year thereafter, shall elect one of their number as president and one of their number as secretary. The board shall prescribe the duties and fix the compensation of all of the officers and employees of the cemetery maintenance district; but no member of the board of trustees shall receive a sum to exceed $50.00 per annum. The board of trustees shall have full power to pass all necessary ordinances, rules and regulations for the proper management and conduct of the business of the cemetery maintenance district for carrying into effect the objects for which the district was formed.
(b) The board of trustees may incur indebtedness on behalf of the district not to exceed $50,000 in the aggregate for the purpose of acquiring land for grave sites. The indebtedness shall be evidenced by a promissory note of the district requiring repayment in full no more than 20 years after the date the indebtedness is incurred. The board of trustees may give a mortgage on the land acquired to secure the indebtedness.
(c) The board of trustees may accept gifts on behalf of the district. The gifts may be in any form, from any source, and for any legal purpose.
(Source: P.A. 86-144; 86-396.)

(70 ILCS 105/6) (from Ch. 21, par. 64.24f)
Sec. 6. All ordinances imposing any penalty or making any appropriations shall be published at least once in a newspaper published in said district, or if no newspaper of general circulation is published therein, by posting copies of the same in 10 public places in the district; and no such ordinance shall take effect until 10 days after it is so published or posted, and all other ordinances and resolutions shall take effect from and after their passage unless otherwise provided therein.
(Source: Laws 1957, p. 665.)

(70 ILCS 105/7) (from Ch. 21, par. 64.24g)
Sec. 7. All ordinances, orders, and resolutions and the date of publication thereof, may be proven by the certificate of the secretary under the seal of the district and when printed in book or pamphlet form and purporting to be published by the board of trustees, such book or pamphlet shall be received as evidence of the passage and legal publication of such ordinances, orders and resolutions as of the dates mentioned in such book or pamphlet, in all courts without further proof.
(Source: Laws 1957, p. 665.)

(70 ILCS 105/8) (from Ch. 21, par. 64.24h)
Sec. 8. A cemetery maintenance district may rehabilitate, recondition and restore any neglected or abandoned publicly owned cemetery within the district and may thereafter maintain any such cemetery in good condition.
(Source: Laws 1957, p. 665.)

(70 ILCS 105/9) (from Ch. 21, par. 64.24i)
Sec. 9. The board of trustees may receive, in trust, from the proprietors or owners of any lot in any cemetery which it maintains or from any person interested in the maintenance of such a cemetery, any gift or legacy of money or property of a value of $50 or more which may be donated to such board for the maintenance of such lot or cemetery. The board has the right to convert any property so received into money. The board may use all such money, or the income thereof, as may be specified by the terms of the donor in making the gift or legacy.
Every gift or legacy made for any of the purposes mentioned in this Section to a cemetery by its name and which the board is maintaining under this Act shall vest in the board of trustees created under this Act and take effect to all intents and purposes as if made to such board and shall not fail merely because such cemetery is not being maintained or managed by the person or body named in the gift or legacy.
(Source: P.A. 83-388.)

(70 ILCS 105/10) (from Ch. 21, par. 64.24j)
Sec. 10. The Board of trustees may levy taxes for corporate purposes upon all taxable property within the territorial limits of such cemetery maintenance district, the aggregate amount of which for each year shall not exceed .06% of value of such property, as equalized or assessed by the Department of Revenue.
(Source: P.A. 81-1509.)

(70 ILCS 105/11) (from Ch. 21, par. 64.24k)
Sec. 11. Purchases made pursuant to this Act shall be made in compliance with the "Local Government Prompt Payment Act", approved by the Eighty-fourth General Assembly.
(Source: P.A. 84-731.)

(70 ILCS 105/12)
Sec. 12. Transfer of funds. When a cemetery maintenance district takes over a cemetery or cemetery authority, the care fund of the cemetery or cemetery authority shall be transferred into the cemetery maintenance district's care fund.
(Source: P.A. 91-181, eff. 1-1-00.)

(70 ILCS 105/13)
Sec. 13. Cessation of district organization. Notwithstanding any other provision of law, if a majority vote of the board of trustees is in favor of the proposition to annex the district to another district whose boundaries are contiguous, or consolidate the district into a municipality with which the district is coterminous or substantially coterminous, or consolidate the district into the county in which the district sits, and if the governing authorities of the governmental unit assuming the functions of the former district agree by resolution to accept the functions (and jurisdiction over the territory, if applicable) of the consolidated or annexed district, then the district shall cease. On the effective date of the annexation or consolidation, all the rights, powers, duties, assets, property, liabilities, indebtedness, obligations, bonding authority, taxing authority, and responsibilities of the district shall vest in and be assumed by the governmental unit assuming the functions of the former district.
The employees of the former district shall be transferred to the governmental unit assuming the functions of the former district. The governmental unit assuming the functions of the former district shall exercise the rights and responsibilities of the former district with respect to those employees. The status and rights of the employees of the former district under any applicable contracts or collective bargaining agreements, historical representation rights under the Illinois Public Labor Relations Act, or under any pension, retirement, or annuity plan shall not be affected by this amendatory Act.
(Source: P.A. 98-1002, eff. 8-18-14.)



70 ILCS 200/ - Civic Center Code.

Article 1 - Short Title

(70 ILCS 200/Art. 1 heading)

(70 ILCS 200/1-1)
Sec. 1-1. Short title. This Act may be cited as the Civic Center Code.
(Source: P.A. 90-328, eff. 1-1-98.)



Article 2 - Standard Civic Center Provisions

(70 ILCS 200/Art. 2 heading)

(70 ILCS 200/2-1)
Sec. 2-1. Scope of Article. This Article sets forth standard provisions that apply to a civic center authority only when the specific Section of this Article is incorporated by reference into the Article authorizing that civic center.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/2-3)
Sec. 2-3. Purpose. The purpose of this Article is to accomplish the aims of the State of Illinois to enhance the ability of its citizens to avail themselves of civic and cultural centers geographically situated throughout the entire State of Illinois.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/2-5)
Sec. 2-5. Definitions. In this Article:
"Authority" means the Authority as defined in the Article creating the Authority, except that in the case of provisions incorporated by reference into Article 25, in the context of that incorporation by reference "Authority" means the Committee as defined in Article 25.
"Governmental agency" means the federal government, the State, any unit of local government or school district, and any agency or instrumentality thereof.
"Person" means any individual, firm, partnership, corporation, company, association or joint stock association; and includes any trustee, receiver, assignee or personal representative thereof.
"Board" means the governing and administrative body of the Authority as defined in the Article creating the Authority, except that in the case of provisions incorporated by reference into Article 25, in the context of that incorporation by reference "Board" means the Committee as defined in Article 25.
"Metropolitan area", for an Authority created under this Act, means the metropolitan area for the Authority as defined in the Article creating the Authority.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/2-10)
Sec. 2-10. Lawsuits; common seal.
(a) The Authority may sue and be sued in its corporate name but execution shall not in any case issue against any property of the Authority.
(b) The Authority may adopt a common seal and change the same at its pleasure.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/2-15)
Sec. 2-15. Duties; auditorium, recreational, and other buildings; lease of space. It shall be the duty of the Authority to promote, operate and maintain expositions, conventions, and theatrical, sports and cultural activities from time to time in the metropolitan area and in connection therewith to arrange, finance and maintain industrial, cultural, educational, theatrical, sports, trade and scientific exhibits and to construct, equip and maintain auditorium, exposition, recreational and office buildings for such purposes.
The provision of office space for lease and rental and the lease of air space over and appurtenant to such structures shall be deemed an integral function of the Authority.
The Authority is granted all rights and powers necessary to perform such duties.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/2-16)
Sec. 2-16. Duties; auditorium and other buildings; lease of space. It shall be the duty of the Authority to promote, operate and maintain expositions, conventions, and theatrical, sports and cultural activities from time to time in the metropolitan area and in connection therewith to arrange, finance and maintain industrial, cultural, educational, theatrical, sports, trade and scientific exhibits and to construct, equip and maintain auditorium, exposition and office buildings for such purposes.
The provision of office space for rental and lease and the lease of air space over and appurtenant to such structures shall be deemed an integral function of the Authority.
The Authority is granted all rights and powers necessary to perform such duties.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/2-17)
Sec. 2-17. Duties; auditorium and other buildings. It shall be the duty of the Authority to promote, operate and maintain expositions, conventions, or theatrical, sports or cultural activities from time to time in the metropolitan area and in connection therewith to arrange, finance and maintain industrial, cultural, educational, theatrical, sports, trade or scientific exhibits and to lease or construct, equip and maintain auditoriums, exposition buildings or office buildings for such purposes.
The Authority is granted all rights and powers necessary to perform such duties.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/2-20)
Sec. 2-20. Rights and powers, including eminent domain. The Authority shall have the following rights and powers:
(a) To acquire, purchase, own, construct, lease as lessee or in any other way acquire, improve, extend, repair, reconstruct, regulate, operate, equip and maintain exhibition centers, civic auditoriums, cultural facilities and office buildings, including sites and parking areas and commercial facilities therefor located within the metropolitan area;
(b) To plan for such grounds, centers and auditoriums and to plan, sponsor, hold, arrange and finance fairs, industrial, cultural, educational, trade and scientific exhibits, shows and events and to use or allow the use of such grounds, centers, and auditoriums for the holding of fairs, exhibits, shows and events whether conducted by the Authority or some other person or governmental agency;
(c) To exercise the right of eminent domain to acquire sites for such grounds, centers, buildings and auditoriums, and parking areas and facilities in the manner provided for the exercise of the right of eminent domain under the Eminent Domain Act;
(d) To fix and collect just, reasonable and nondiscriminatory charges and rents for the use of such parking areas and facilities, grounds, centers, buildings and auditoriums and admission charges to fairs, shows, exhibits and events sponsored or held by the Authority. The charges collected may be made available to defray the reasonable expenses of the Authority and to pay the principal of and the interest on any bonds issued by the Authority;
(e) To enter into contracts treating in any manner with the objects and purposes of this Article.
Notwithstanding any other provision of this Article, any power granted under this Article to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07; 95-331, eff. 8-21-07.)

(70 ILCS 200/2-21)
Sec. 2-21. Rights and powers. The Authority shall have the following rights and powers:
(a) To acquire, purchase, own, construct, lease as lessee or in any other way acquire, improve, extend, repair, reconstruct, regulate, operate, equip and maintain fair or exposition grounds, convention or exhibition centers, civic auditoriums, and office and municipal buildings, including sites and parking areas and facilities therefor located within the metropolitan area.
(b) To enter into contracts treating in any manner with the objects and purposes of this Article.
(c) To plan for such grounds, centers and auditoriums and to plan, sponsor, hold, arrange, and finance fairs, industrial, cultural, educational, trade and scientific exhibits, shows and events and to use or allow the use of such grounds, centers and auditoriums for the holding of fairs, exhibits, shows and events, whether conducted by the Authority or some other person or governmental agency.
(d) To fix and collect just, reasonable and nondiscriminatory charges and rents for the use of such parking areas and facilities, grounds, centers, buildings and auditoriums, and to collect admission charges to fairs, shows, exhibits and events sponsored or held by the Authority. The charges collected may be made available to defray the reasonable expenses of the Authority and to pay the principal of and the interest on any bonds issued by the Authority.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/2-25)
Sec. 2-25. Incurring obligations. The Authority shall not incur any obligations for salaries or for office or administrative expenses except within the amounts of funds that will be available to it when such obligations become payable.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/2-30)
Sec. 2-30. Prompt payment. Purchases made under this Article shall be made in compliance with the Local Government Prompt Payment Act.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/2-35)
Sec. 2-35. Acquisition of property from person, State, or local agency. The Authority shall have power (i) to acquire and accept by purchase, lease, gift or otherwise any property or rights useful for the Authority's purposes from any person or persons, from any municipal corporation, body politic, or agency of the State, or from the State itself, (ii) to apply for and accept grants, matching grants, loans or appropriations from the State of Illinois or any agency or instrumentality thereof to be used for any of the purposes of the Authority, and (iii) to enter into any agreement with the State of Illinois in relation to such grants, matching grants, loans or appropriations.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/2-36)
Sec. 2-36. Acquisition of property from person or governmental agency. The Authority shall have the power (i) to acquire and accept by purchase, lease, gift or otherwise any property or rights from any person or governmental agency useful for its purposes, (ii) to apply for and accept grants, matching grants, loans or appropriations from the State of Illinois or any agency or instrumentality thereof to be used for any of the purposes of the Authority, and (iii) to enter into any agreement with the State of Illinois in relation to such grants, matching grants, loans or appropriations.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/2-40)
Sec. 2-40. Federal money. The Authority shall have the power (i) to apply for and accept grants, matching grants, loans or appropriations from the federal government or any agency or instrumentality thereof to be used for any of the purposes of the Authority and (ii) to enter into any agreement with the federal government in relation to such grants, matching grants, loans or appropriations.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/2-45)
Sec. 2-45. Insurance. The Authority shall have the power to procure and enter into contracts for any type of insurance and indemnity against loss or damage to property from any cause, against loss of use and occupancy, against employers' liability, against any act of any member, officer, or employee of the Board or Authority in the performance of the duties of the office or employment, and against any other insurable risk.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/2-50)
Sec. 2-50. Borrowing; revenue bonds; suits to compel performance. The Authority shall have continuing power to borrow money for the purpose of carrying out and performing its duties and exercising its powers under this Article.
For the purpose of evidencing the obligation of the Authority to repay any money borrowed as aforesaid, the Authority may, pursuant to an ordinance adopted by the Board, from time to time issue and dispose of its interest bearing revenue bonds, and may also from time to time issue and dispose of its interest bearing revenue bonds to refund any bonds at maturity or pursuant to redemption provisions or at any time before maturity with the consent of the holders thereof. All such bonds shall be payable solely from the revenues or income to be derived from the fairs, expositions, exhibitions, rentals and leases and other authorized activities operated by it, and from funds, if any, received and to be received by the Authority from any other source. Such bonds may bear such date or dates, may mature at such time or times not exceeding 40 years from their respective dates, may bear interest at such rate or rates not exceeding the maximum rate permitted by the Bond Authorization Act, may be in such form, may carry such registration privileges, may be executed in such manner, may be payable at such place or places, may be made subject to redemption in such manner and upon such terms, with or without premium as is stated on the face thereof, may be executed in such manner, and may contain such terms and covenants, all as may be provided in said ordinance. In case any officer whose signature appears on any bond ceases (after attaching his signature) to hold office, his signature shall nevertheless be valid and effective for all purposes. The holder or holders of any bonds or interest coupons appertaining thereto issued by the Authority may bring suits at law or proceedings in equity to compel the performance and observance by the Authority or any of its officers, agents or employees of any contract or covenant made by the Authority with the holders of such bonds or interest coupons, to compel the Authority or any of its officers, agents or employees to perform any duties required to be performed for the benefit of the holders of any such bonds or interest coupons by the provisions of the ordinance authorizing their issuance, and to enjoin the Authority and any of its officers, agents or employees from taking any action in conflict with any such contract or covenant.
Notwithstanding the form and tenor of any such bonds and in the absence of any express recital on the face thereof that it is non-negotiable, all such bonds shall be negotiable instruments under the Uniform Commercial Code.
From and after the issuance of any bonds as herein provided it shall be the duty of the corporate authorities of the Authority to fix and establish rates, charges, rents, and fees for the use of facilities acquired, constructed, reconstructed, extended or improved with the proceeds of the sale of said bonds sufficient at all times, with other revenues of the Authority, to pay:
(a) the cost of maintaining, repairing, regulating and operating the said facilities; and
(b) the bonds and interest thereon as they shall become due, and all sinking fund requirements and other requirements provided by the ordinance authorizing the issuance of the bonds or as provided by any trust agreement executed to secure payment thereof.
To secure the payment of any or all of such bonds and for the purpose of setting forth the covenants and undertakings of the Authority in connection with the issuance thereof and the issuance of any additional bonds payable from such revenue income to be derived from the fairs, recreational, theatrical, and cultural expositions, sports activities, exhibitions, office rentals, and air space leases and rentals and from other revenue, if any, the Authority may execute and deliver a trust agreement or agreements; provided that no lien upon any physical property of the Authority shall be created thereby.
A remedy for any breach or default of the terms of any such trust agreement by the Authority may be by mandamus proceedings in any court of competent jurisdiction to compel performance and compliance therewith, but the trust agreement may prescribe by whom or on whose behalf such action may be instituted.
Before any such bonds (excepting refunding bonds) are sold, the entire authorized issue, or any part thereof, shall be offered for sale as a unit after advertising for bids at least 3 times in a daily newspaper of general circulation published in the metropolitan area, the last publication to be at least 10 days before bids are required to be filed. Copies of such advertisement may be published in any newspaper or financial publication in the United States. All bids shall be sealed, filed and opened as provided by ordinance and the bonds shall be awarded to the highest and best bidder or bidders therefor. The Authority shall have the right to reject all bids and to readvertise for bids in the manner provided for in the initial advertisement. However, if no bids are received such bonds may be sold at not less than par value, without further advertising, within 60 days after the bids are required to be filed pursuant to any advertisement.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/2-51)
Sec. 2-51. Borrowing; revenue bonds; mandamus or other actions to compel performance. The Authority shall have continuing power to borrow money for the purpose of carrying out and performing its duties and exercising its powers under this Article.
For the purpose of evidencing the obligation of the Authority to repay any money borrowed as aforesaid, the Authority may, pursuant to an ordinance adopted by the Board, from time to time issue and dispose of its interest bearing revenue bonds, and may also from time to time issue and dispose of its interest bearing revenue bonds to refund any bonds at maturity or pursuant to redemption provisions or at any time before maturity with the consent of the holders thereof. All such bonds shall be payable solely from the revenues or income to be derived from the fairs, expositions, exhibitions, rentals and leases and other authorized activities operated by the Authority, and from funds, if any, received and to be received by the Authority from any other source. Such bonds may bear such date or dates, may mature at such time or times not exceeding 40 years from their respective dates, may bear interest at such rate or rates, not exceeding the maximum rate permitted by the Bond Authorization Act, may be in such form, may carry such registration privileges, may be executed in such manner, may be payable at such place or places, may be made subject to redemption in such manner and upon such terms, with or without premium as is stated on the face thereof, may be executed in such manner and may contain such terms and covenants, all as may be provided in the ordinance. In case any officer whose signature appears on any bond ceases (after attaching his signature) to hold office, his signature shall nevertheless be valid and effective for all purposes. The holder or holders of any bonds, or interest coupons appertaining thereto, issued by the Authority may bring mandamus, injunction, or other civil actions or proceedings to compel the performance and observance by the Authority or any of its officers, agents or employees of any contract or covenant made by the Authority with the holders of such bonds or interest coupons, to compel the Authority and any of its officers, agents or employees to perform any duties required to be performed for the benefit of the holders of any such bonds or interest coupons by the provisions of the ordinance authorizing their issuance, and to enjoin the Authority and any of its officers, agents or employees from taking any action in conflict with any such contract or covenant.
Notwithstanding the form and tenor of any such bonds and in the absence of any express recital on the face thereof that it is non-negotiable, all such bonds shall be negotiable instruments under the Uniform Commercial Code.
From and after the issuance of any bonds as herein provided it shall be the duty of the corporate authorities of the Authority to fix and establish rates, charges, rents, and fees for the use of facilities acquired, constructed, reconstructed, extended or improved with the proceeds of the sale of said bonds sufficient at all times, with other revenues of the Authority, to pay:
(a) the cost of leasing, maintaining, repairing, regulating and operating the facilities; and
(b) the bonds and interest thereon as they shall become due, and all sinking fund requirements and other requirements provided by the ordinance authorizing the issuance of the bonds or as provided by any trust agreement executed to secure payment thereof.
To secure the payment of any or all of such bonds and for the purpose of setting forth the covenants and undertakings of the Authority in connection with the issuance thereof and the issuance of any additional bonds payable from such revenue income to be derived from the fairs, recreational, theatrical or cultural expositions, sport activities, exhibitions, office rentals, and air space leases and rentals, and other revenue, if any, the Authority may execute and deliver a trust agreement or agreements; provided that no lien upon any physical property of the Authority shall be created thereby.
A remedy for any breach or default of the terms of any such trust agreement by the Authority may be by mandamus, injunction, or other civil actions or proceedings in any court of competent jurisdiction to compel performance and compliance therewith, but the trust agreement may prescribe by whom or on whose behalf such action may be instituted.
Before any such bonds (excepting refunding bonds) are sold, the entire authorized issue, or any part thereof, shall be offered for sale as a unit after advertising for bids at least 3 times in a daily newspaper of general circulation published in the metropolitan area, the last publication to be at least 10 days before bids are required to be filed. Copies of such advertisement may be published in any newspaper or financial publication in the United States. All bids shall be sealed, filed and opened as provided by ordinance and the bonds shall be awarded to the highest and best bidder or bidders therefor. The Authority shall have the right to reject all bids and readvertise for bids in the manner provided for in the initial advertisement. However, if no bids are received such bonds may be sold at not less than par value, without further advertising, within 60 days after the bids are required to be filed pursuant to any advertisement.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/2-52)
Sec. 2-52. Borrowing; revenue bonds; interest payable semi-annually; bond sale price; effect of Omnibus Bond Acts. The Authority shall have continuing power to borrow money for the purpose of carrying out and performing its duties and exercising its powers under this Article.
For the purpose of evidencing the obligation of the Authority to repay any money borrowed as aforesaid, the Authority may, pursuant to an ordinance adopted by the Board, from time to time issue and dispose of its interest bearing revenue bonds, and may also from time to time issue and dispose of its interest bearing revenue bonds to refund any bonds at maturity or pursuant to redemption provisions or at any time before maturity with the consent of the holders thereof. All such bonds shall be payable solely from the revenues or income to be derived from the fairs, expositions, exhibitions, rentals and leases and other authorized activities operated by it, and from funds, if any, received and to be received by the Authority from any other source. Such bonds may bear such date or dates, may mature at such time or times not exceeding 40 years from their respective dates, may bear interest at such rate or rates, not exceeding the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, payable semi-annually, may be in such form, may carry such registration privileges, may be executed in such manner, may be payable at such place or places, may be made subject to redemption in such manner and upon such terms, with or without premium as is stated on the face thereof, may be executed in such manner and may contain such terms and covenants, all as may be provided in said ordinance. In case any officer whose signature appears on any bond ceases (after attaching his signature) to hold office, his signature shall nevertheless be valid and effective for all purposes. The holder or holders of any bonds, or interest coupons appertaining thereto issued by the Authority may bring mandamus, injunction, or other civil actions or proceedings to compel the performance and observance by the Authority or any of its officers, agents or employees of any contract or covenant made by the Authority with the holders of such bonds or interest coupons, to compel the Authority and any of its officers, agents or employees to perform any duties required to be performed for the benefit of the holders of any such bonds or interest coupons by the provisions of the ordinance authorizing their issuance, and to enjoin the Authority and any of its officers, agents or employees from taking any action in conflict with any such contract or covenant.
Notwithstanding the form and tenor of any such bonds and in the absence of any express recital on the face thereof that it is non-negotiable, all such bonds shall be negotiable instruments under the Uniform Commercial Code.
The bonds shall be sold by the corporate authorities of the Authority in such manner as said corporate authorities shall determine, except that if issued to bear interest at the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, the bonds shall be sold for not less than par and accrued interest and except that the selling price of bonds bearing interest at a rate of less than the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, shall be such that the interest cost to the Authority of the money received from the sale of bonds shall not exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, computed to absolute maturity of said bonds or certificates according to standard tables of bond values.
From and after the issuance of any bonds as herein provided it shall be the duty of the corporate authorities of the Authority to fix and establish rates, charges, rents, and fees for the use of facilities acquired, constructed, reconstructed, extended or improved with the proceeds of the sale of said bonds sufficient at all times, with other revenues of the Authority to pay:
(a) the cost of maintaining, repairing, regulating and operating the said facilities; and
(b) the bonds and interest thereon as they shall become due, and all sinking fund requirements and other requirements provided by the ordinance authorizing the issuance of the bonds or as provided by any trust agreement executed to secure payment thereof.
To secure the payment of any or all of such bonds and for the purpose of setting forth the covenants and undertakings of the Authority in connection with the issuance thereof and the issuance of any additional bonds payable from such revenue income to be derived from the fairs, recreational, theatrical, cultural, expositions, sport activities, exhibitions, office rentals, and air space leases and rentals, and other revenue, if any, the Authority may execute and deliver a trust agreement or agreements; provided that no lien upon any physical property of the Authority shall be created thereby.
A remedy for any breach or default of the terms of any such trust agreement by the Authority may be by mandamus, injunction, or other civil actions or proceedings in any court of competent jurisdiction to compel performance and compliance therewith, but the trust agreement may prescribe by whom or on whose behalf such action may be instituted.
Before any such bonds (excepting refunding bonds) are sold the entire authorized issue, or any part thereof, shall be offered for sale as a unit after advertising for bids at least 3 times in a daily newspaper of general circulation published in the metropolitan area, the last publication to be at least 10 days before bids are required to be filed. Copies of such advertisement may be published in any newspaper or financial publication in the United States. All bids shall be sealed, filed and opened as provided by ordinance and the bonds shall be awarded to the highest and best bidder or bidders therefor. The Authority shall have the right to reject all bids and readvertise for bids in the manner provided for in the initial advertisement. However, if no bids are received such bonds may be sold at not less than par value, without further advertising, within 60 days after the bids are required to be filed pursuant to any advertisement.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of Public Act 86-4, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Article that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Article that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/2-55)
Sec. 2-55. Bonds; nature of indebtedness. Under no circumstances shall any bonds issued by the Authority be or become an indebtedness or obligation of the State of Illinois or of any political subdivision of or municipality within the State, nor shall any such bond or obligation be or become an indebtedness of the Authority within the purview of any constitutional limitation or provision, and it shall be plainly stated on the face of each such bond that it does not constitute such an indebtedness or obligation but is payable solely from the revenues or income as provided in this Article.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/2-60)
Sec. 2-60. Investment in bonds. The State and all counties, cities, villages, incorporated towns and other municipal corporations, political subdivisions and public bodies, and public officers of any thereof; all banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies and other persons carrying on an insurance business; and all executors, administrators, guardians, trustees and other fiduciaries may legally invest any sinking funds, moneys or other funds belonging to them or within their control in any bonds issued pursuant to this Article, it being the purpose of this Section to authorize the investment in such bonds of all sinking, insurance, retirement, compensation, pension and trust funds, whether owned or controlled by private or public persons or officers; provided, however, that nothing contained in this Section may be construed as relieving any person from any duty of exercising reasonable care in selecting securities for investment.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/2-65)
Sec. 2-65. Bonds other than revenue bonds. No bonds, other than revenue bonds issued pursuant to Section 2-50, shall be issued by the Authority until the proposition to issue the bonds has been submitted to and approved by a majority of the voters of the metropolitan area voting upon the proposition at a general election in accordance with the general election law. The Authority may by resolution order the proposition submitted at a regular election in accordance with the general election law, whereupon the recording officer shall certify the resolution and the proposition to the proper election officials for submission. Any proposition to issue bonds under this Section shall be in substantially the following form:
Shall bonds of the (name of Authority) to the amount

of $(amount) be issued for the purpose of (state purpose)?

The votes shall be recorded as "Yes" or "No".
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/2-70)
Sec. 2-70. Tax. If a majority of the voters of the metropolitan area approve the issuance of bonds as provided in Section 2-65, the Authority shall have power to levy and collect annually a sum sufficient to pay for the annual principal and interest charges on such bonds.
Such taxes proposed by the Authority to be levied upon the taxable property within the metropolitan area shall be levied by ordinance. After the ordinance has been adopted it shall, within 10 days after its passage, be published once in a newspaper published and having a general circulation within the metropolitan area. A certified copy of such levy ordinance shall be filed with the county clerk no later than the 3rd Tuesday in September in each year. Upon the filing of the ordinance the county clerk shall extend such tax; provided the aggregate amount of taxes levied for any one year shall not exceed the rate of .0005% of the full fair cash value, as equalized or assessed by the Department of Revenue.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/2-75)
Sec. 2-75. Board members; financial matters; conflict of interest. The members of the Board shall serve without compensation, but shall be reimbursed for actual expenses incurred by them in the performance of their duties.
No member of the Board or employee of the Authority shall have any private financial interest, profit or benefit in any contract, work or business of the Authority or in the sale or lease of any property to or from the Authority.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/2-76)
Sec. 2-76. Board members; financial matters; compensation for secretary or treasurer; conflict of interest. The members of the Board shall serve without compensation, but shall be reimbursed for actual expenses incurred by them in the performance of their duties. However, any member of the Board who is appointed to the office of secretary or treasurer may receive compensation for his or her services as such officer.
No member of the Board or employee of the Authority shall have any private financial interest, profit or benefit in any contract, work or business of the Authority or in the sale or lease of any property to or from the Authority.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/2-80)
Sec. 2-80. Board members' oath. Within 30 days after certification of appointment, and before entering upon the duties of office, each member of the Board shall take and subscribe the constitutional oath of office and file it in the office of the Secretary of State.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/2-83)
Sec. 2-83. Removal of Board member from office. The appointing officer may remove any member of the Board appointed by the officer, in case of incompetency, neglect of duty, or malfeasance in office, after service on the member, by registered United States mail, return requested, of a copy of the written charges against the member and an opportunity to be publicly heard in person or by counsel in the member's own defense upon not less than 10 days' notice.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/2-85)
Sec. 2-85. Board members; vacancy in office. Members of the Board shall hold office until their respective successors have been appointed and qualified. Any member may resign from office; the resignation takes effect when the member's successor has been appointed and has qualified.
In case of failure to qualify within the time required, abandonment of office, death, conviction of a felony or removal from office, a member's office shall become vacant. Each vacancy shall be filled for the unexpired term by appointment in like manner as in the case of expiration of the term of a member of the Board.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/2-90)
Sec. 2-90. Organization of the Board. As soon as practicably possible after the appointment of the initial members, the Board shall organize for the transaction of business, select a chairman and a temporary secretary from its own number, and adopt by-laws and regulations to govern its proceedings. The initial chairman and his successors shall be elected by the Board from time to time for the term of the chairman's office as a member of the Board or for the term of 3 years, whichever is shorter.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/2-95)
Sec. 2-95. Meetings; action by 5 Board members. Regular meetings of the Board shall be held at least once in each calendar month, the time and place of such meetings to be fixed by the Board.
Five members of the Board shall constitute a quorum for the transaction of business. All actions of the Board shall be by ordinance or resolution and the affirmative vote of at least 5 members shall be necessary for the adoption of any ordinance or resolution.
All ordinances, resolutions and proceedings of the Authority and all documents and records in its possession shall be public records, and open to public inspection, except such documents and records as shall be kept or prepared by the Board for use in negotiations, actions or proceedings to which the Authority is a party.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/2-96)
Sec. 2-96. Meetings; action by 4 Board members. Regular meetings of the Board shall be held at least once in each calendar month, the time and place of such meetings to be fixed by the Board.
Four members of the Board shall constitute a quorum for the transaction of business. All actions of the Board shall be by ordinance or resolution and the affirmative vote of at least 4 members shall be necessary for the adoption of any ordinance or resolution.
All ordinances, resolutions and proceedings of the Authority and all documents and records in its possession shall be public records, and open to public inspection, except such documents and records as shall be kept or prepared by the Board for use in negotiations, actions or proceedings to which the Authority is a party.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/2-97)
Sec. 2-97. Board meetings; public records. Regular meetings of the Board shall be held at least once in each calendar month, the time and place of such meetings to be fixed by the Board.
All ordinances, resolutions and proceedings of the Authority and all documents and records in its possession shall be public records, and open to public inspection, except such documents and records as shall be kept or prepared by the Board for use in negotiations, actions or proceedings to which the Authority is a party.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/2-100)
Sec. 2-100. Secretary; treasurer. The Board shall appoint a secretary and a treasurer, who need not be members of the Board, to hold office during the pleasure of the Board and shall fix their duties and compensation. Before entering upon the duties of their respective offices they shall take and subscribe the constitutional oath of office, and the treasurer shall execute a bond with corporate sureties to be approved by the Board. The bond shall be payable to the Authority in whatever penal sum may be directed upon the faithful performance of the duties of the office and the payment of all money received by the treasurer according to law and the orders of the Board. The Board may, at any time, require a new bond from the treasurer in a penal sum as may then be determined by the Board. The obligation of the sureties shall not extend to any loss sustained by the insolvency, failure or closing of any national or state bank wherein the treasurer has deposited funds if the bank has been approved by the Board as a depositary for those funds. The oaths of office and the treasurer's bond shall be filed in the principal office of the Authority.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/2-101)
Sec. 2-101. Secretary; treasurer; funds deposited in bank or savings and loan association. The Board shall appoint a secretary and a treasurer, who need not be members of the Board, to hold office during the pleasure of the Board and shall fix their duties and compensation. Before entering upon the duties of their respective offices they shall take and subscribe the constitutional oath of office, and the treasurer shall execute a bond with corporate sureties to be approved by the Board. The bond shall be payable to the Authority in whatever penal sum may be directed upon the faithful performance of the duties of the office and the payment of all money received by the treasurer according to law and the orders of the Board. The Board may, at any time, require a new bond from the treasurer in such penal sum as may then be determined by the Board. The obligation of the sureties shall not extend to any loss sustained by the insolvency, failure or closing of any savings and loan association or national or State bank wherein the treasurer has deposited funds if the bank or savings and loan association has been approved by the Board as a depository for those funds. The oaths of office and the treasurer's bond shall be filed in the principal office of the Authority.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/2-105)
Sec. 2-105. Funds. All funds deposited by the treasurer in any bank shall be placed in the name of the Authority and shall be withdrawn or paid out only by check or draft upon the bank, signed by the treasurer and countersigned by the chairman of the Board. The Board may designate any of its members or any officer or employee of the Authority to affix the signature of the chairman and another to affix the signature of the treasurer to any check or draft for payment of salaries or wages and for payment of any other obligation of not more than $2,500.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/2-106)
Sec. 2-106. Funds; compliance with Public Funds Investment Act. All funds deposited by the treasurer in any bank or savings and loan association shall be placed in the name of the Authority and shall be withdrawn or paid out only by check or draft upon the bank or savings and loan association, signed by the treasurer and countersigned by the chairman of the Board. The Board may designate any of its members or any officer or employee of the Authority to affix the signature of the chairman and another to affix the signature of the treasurer to any check or draft for payment of salaries or wages and for payment of any other obligation of not more than $2,500.
No bank or savings and loan association shall receive public funds as permitted by this Section, unless it has complied with the requirements established pursuant to Section 6 of the Public Funds Investment Act.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/2-110)
Sec. 2-110. Signatures on checks or drafts. In case any officer whose signature appears upon any check or draft issued pursuant to this Article ceases to hold office after attaching his or her signature and before the delivery of the check or draft to the payee, that signature nevertheless shall be valid and sufficient for all purposes with the same effect as if the officer had remained in office until delivery.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/2-115)
Sec. 2-115. General manager; other appointments. The Board may appoint a general manager who shall be a person of recognized ability and business experience, to hold office during the pleasure of the Board. The general manager shall have management of the properties and business of the Authority and of the employees thereof subject to the general control of the Board, shall direct the enforcement of all ordinances, resolutions, rules and regulations of the Board, and shall perform such other duties as may be prescribed from time to time by the Board.
The Board may appoint a general attorney and a chief engineer and shall provide for the appointment of such other officers, attorneys, engineers, planners, consultants, agents and employees as may be necessary. The Board shall define their duties and require bonds of such of them as the Board may designate.
The general manager, general attorney, chief engineer, and all other officers provided for pursuant to this Section shall be exempt from taking and subscribing any oath of office and shall not be members of the Board.
The compensation of the general manager, general attorney, chief engineer, and all other officers, attorneys, planners, consultants, agents and employees shall be fixed by the Board.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/2-120)
Sec. 2-120. Ordinances, rules, and regulations; fines and penalties. The Board shall have power to pass all ordinances and make all rules and regulations proper or necessary to carry into effect the powers granted to the Authority, with such fines or penalties as may be deemed proper. All fines and penalties shall be imposed by ordinance, which shall be published in a newspaper of general circulation published in the metropolitan area. No such ordinance imposing a fine or penalty shall take effect until 10 days after its publication.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/2-122)
Sec. 2-122. Rules and regulations; penalties. The Board shall have power to make all rules and regulations proper or necessary to carry into effect the powers granted to the Authority, with such penalties as may be deemed proper.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/2-125)
Sec. 2-125. Contracts; award to other than highest or lowest bidder by vote of 5 Board members. All contracts for the sale of property of the value of more than $10,000 or for a concession in or lease of property, including air rights, of the Authority for a term of more than one year shall be awarded to the highest responsible bidder, after advertising for bids. All construction contracts and contracts for supplies, materials, equipment and services, when the expense thereof will exceed $10,000, shall be let to the lowest responsible bidder after advertising for bids, excepting (1) when repair parts, accessories, equipment or services are required for equipment or services previously furnished or contracted for; (2) when the nature of the services required is such that competitive bidding is not in the best interest of the public, including, without limiting the generality of the foregoing, the services of accountants, architects, attorneys, engineers, physicians, superintendents of construction, and others possessing a high degree of skill; and (3) when services such as water, light, heat, power, telephone or telegraph are required.
All contracts involving less than $10,000 shall be let by competitive bidding to the lowest responsible bidder whenever possible, and in any event in a manner calculated to ensure the best interests of the public. Competitive bidding is not required for the lease of real estate or buildings owned or controlled by the Authority. The Board is empowered to offer such leases upon such terms as it deems advisable.
In determining the responsibility of any bidder, the Board may take into account the past record of dealings with the bidder, the bidder's experience, adequacy of equipment, and ability to complete performance within the time set, and other factors besides financial responsibility, but in no case shall any such contracts be awarded to any other than the highest bidder (in case of sale, concession or lease) or the lowest bidder (in case of purchase or expenditure) unless authorized or approved by a vote of at least 5 members of the Board, and unless such action is accompanied by a statement in writing setting forth the reasons for not awarding the contract to the highest or lowest bidder, as the case may be, which statement shall be kept on file in the principal office of the Authority and open to public inspection.
Members of the Board, officers and employees of the Authority, and their relatives within the fourth degree of consanguinity by the terms of the civil law are forbidden to be interested directly or indirectly in any contract for construction or maintenance work or for the delivery of materials, supplies or equipment.
The Board shall have the right to reject all bids and to readvertise for bids. If after any such advertisement no responsible and satisfactory bid, within the terms of the advertisement, shall be received, the Board may award such contract without competitive bidding, provided that it shall not be less advantageous to the Authority than any valid bid received pursuant to advertisement.
The Board shall adopt rules and regulations to carry into effect the provisions of this Section.
(Source: P.A. 93-491, eff. 1-1-04.)

(70 ILCS 200/2-126)
Sec. 2-126. Contracts; award to other than highest or lowest bidder by vote of 4 Board members. All contracts for the sale of property of the value of more than $10,000 or for a concession in or lease of property including air rights, of the Authority for a term of more than one year shall be awarded to the highest responsible bidder, after advertising for bids. All construction contracts and contracts for supplies, materials, equipment and services, when the expense thereof will exceed $10,000, shall be let to the lowest responsible bidder, after advertising for bids, excepting (1) when repair parts, accessories, equipment or services are required for equipment or services previously furnished or contracted for; (2) when the nature of the services required is such that competitive bidding is not in the best interest of the public, including, without limiting the generality of the foregoing, the services of accountants, architects, attorneys, engineers, physicians, superintendents of construction, and others possessing a high degree of skill; and (3) when services such as water, light, heat, power, telephone or telegraph are required.
All contracts involving less than $10,000 shall be let by competitive bidding to the lowest responsible bidder whenever possible, and in any event in a manner calculated to ensure the best interests of the public. Competitive bidding is not required for the lease of real estate or buildings owned or controlled by the Authority. The Board is empowered to offer such leases upon such terms as it deems advisable.
In determining the responsibility of any bidder, the Board may take into account the past record of dealings with the bidder, the bidder's experience, adequacy of equipment, and ability to complete performance within the time set, and other factors besides financial responsibility, but in no case shall any such contracts be awarded to any other than the highest bidder (in case of sale, concession or lease) or the lowest bidder (in case of purchase or expenditure) unless authorized or approved by a vote of at least 4 members of the Board, and unless such action is accompanied by a statement in writing setting forth the reasons for not awarding the contract to the highest or lowest bidder, as the case may be, which statement shall be kept on file in the principal office of the Authority and open to public inspection.
Members of the Board, officers and employees of the Authority, and their relatives within the fourth degree of consanguinity by the terms of the civil law, are forbidden to be interested directly or indirectly in any contract for construction or maintenance work or for the delivery of materials, supplies or equipment.
The Board shall have the right to reject all bids and to readvertise for bids. If after any such advertisement no responsible and satisfactory bid, within the terms of the advertisement, shall be received, the Board may award such contract, without competitive bidding, provided that it shall not be less advantageous to the Authority than any valid bid received pursuant to advertisement.
The Board shall adopt rules and regulations to carry into effect the provisions of this Section.
(Source: P.A. 93-491, eff. 1-1-04.)

(70 ILCS 200/2-127)
Sec. 2-127. Contracts; award to other than highest or lowest bidder by four-fifths vote. All contracts for sale of property of the value of more than $10,000, or for a concession in or lease of property, including air rights, of the Authority for a term of more than one year, shall be awarded to the highest responsible bidder, after advertising for bids. All construction contracts and contracts for supplies, materials, equipment and services, when the expense thereof will exceed $10,000, shall be let to the lowest responsible bidder, after advertising for bids, except: (1) when repair parts, accessories, equipment or services are required for equipment or services previously furnished or contracted for; (2) when the nature of the services required is such that competitive bidding is not in the best interest of the public, including, without limiting the generality of the foregoing, the services of accountants, architects, attorneys, engineers, physicians, superintendents of construction, and others possessing a high degree of skill; and (3) when services such as water, light, heat, power, telephone or telegraph are required.
All contracts involving less than $10,000 shall be let by competitive bidding to the lowest responsible bidder whenever possible, and in any event in a manner calculated to ensure the best interests of the public.
In determining the responsibility of any bidder, the Board may take into account the past record of dealings with the bidder, the bidder's experience, adequacy of equipment, and ability to complete performance within the time set, and other factors besides financial responsibility, but in no case shall any such contract be awarded to any other than the highest bidder (in case of sale, concession or lease) or the lowest bidder (in case of purchase or expenditure) unless authorized or approved by a vote of at least 4/5 of the members of the Board, and unless such action is accompanied by a statement in writing setting forth the reasons for not awarding the contract to the highest or lowest bidder, as the case may be, which statement shall be kept on file in the principal office of the Authority and open to public inspection.
Members of the Board, officers and employees of the Authority, and their relatives within the fourth degree of consanguinity by the terms of the civil law, are forbidden to be interested directly or indirectly in any contract for construction or maintenance work or for the delivery of materials, supplies or equipment.
The Board shall have the right to reject all bids and to readvertise for bids. If after any such advertisement no responsible and satisfactory bid, within the terms of the advertisement, shall be received, the Board may award such contract, without competitive bidding, provided that it shall not be less advantageous to the Authority than any valid bid received pursuant to advertisement.
The Board shall adopt rules and regulations to carry into effect the provisions of this Section.
(Source: P.A. 93-491, eff. 1-1-04.)

(70 ILCS 200/2-128)
Sec. 2-128. Contracts; award to other than highest or lowest bidder by three-fourths vote. All contracts for the sale of property of the value of more than $10,000 or for any concession in or lease of property of the Authority for a term of more than one year shall be awarded to the highest responsible bidder, after advertising for bids. All construction contracts and contracts for supplies, materials, equipment and services, when the expense thereof will exceed $10,000, shall be let to the lowest responsible bidder, after advertising for bids, excepting (1) when repair parts, accessories, equipment or services are required for equipment or services previously furnished or contracted for; (2) when the nature of the services required is such that competitive bidding is not in the best interest of the public, including, without limiting the generality of the foregoing, the services of accountants, architects, attorneys, engineers, physicians, superintendents of construction, and others possessing a high degree of skill; and (3) when services such as water, light, heat, power, telephone or telegraph are required.
All contracts involving less than $10,000 shall be let by competitive bidding whenever possible, and in any event in a manner calculated to ensure the best interests of the public.
In determining the responsibility of any bidder, the Board may take into account the past record of dealings with the bidder, the bidder's experience, adequacy of equipment, and ability to complete performance within the time set, and other factors besides financial responsibility, but in no case shall any such contracts be awarded to any other than the highest bidder (in case of sale, concession or lease) or the lowest bidder (in case of purchase or expenditure) unless authorized or approved by a vote of at least three-fourths of the members of the Board, and unless such action is accompanied by a statement in writing setting forth the reasons for not awarding the contract to the highest or lowest bidder, as the case may be, which statement shall be kept on file in the principal office of the Authority and open to public inspection.
From the group of responsible bidders the lowest bidder shall be selected in the following manner: to all bids for sales the gross receipts of which are not taxable under the "Retailers' Occupation Tax Act", approved June 28, 1933, as amended, there shall be added an amount equal to the tax which would be payable under said Act, if applicable, and the lowest in amount of said adjusted bids and bids for sales the gross receipts of which are taxable under said Act shall be considered the lowest bid; provided, that, if said lowest bid relates to a sale not taxable under said Act, any contract entered into thereon shall be in the amount of the original bid not adjusted as aforesaid.
Contracts shall not be split into parts involving expenditures of less than $10,000 for the purposes of avoiding the provisions of this Section, and all such split contracts shall be void. If any collusion occurs among bidders or prospective bidders in restraint of freedom of competition, by agreement to bid a fixed amount or to refrain from bidding or otherwise, the bids of such bidders shall be void. Each bidder shall accompany his bid with a sworn statement that he has not been a party to any such agreement.
Members of the Board, officers and employees of the Authority, and their relatives within the fourth degree of consanguinity by the terms of the civil law, are forbidden to be interested directly or indirectly in any contract for construction or maintenance work or for the delivery of materials, supplies or equipment.
The Board shall have the right to reject all bids and to readvertise for bids. If after any such advertisement no responsible and satisfactory bid, within the terms of the advertisement, shall be received, the Board may award such contract, without competitive bidding, provided that it shall not be less advantageous to the Authority than any valid bid received pursuant to advertisement.
The Board shall adopt rules and regulations to carry into effect the provisions of this Section.
(Source: P.A. 93-491, eff. 1-1-04.)

(70 ILCS 200/2-130)
Sec. 2-130. Bids and advertisements. Advertisements for bids shall be published at least twice in a daily newspaper of general circulation published in the metropolitan area, the last publication to be at least 10 calendar days before the time for receiving bids, and such advertisements shall also be posted on readily accessible bulletin boards in the principal office of the Authority. Such advertisements shall state the time and place for receiving and opening bids and, by reference to plans and specifications on file at the time of the first publication, or in the advertisement itself, shall describe the character of the proposed contract in sufficient detail to fully advise prospective bidders of their obligations and to ensure free and open competitive bidding.
All bids in response to advertisements shall be sealed and shall be publicly opened by the Board, and all bidders shall be entitled to be present in person or by representatives. Cash or a certified or satisfactory cashier's check, as a deposit of good faith, in a reasonable amount to be fixed by the Board before advertising for bids, shall be required with the proposal of each bidder. Bond for faithful performance of the contract with surety or sureties satisfactory to the Board and adequate insurance may be required in reasonable amounts to be fixed by the Board before advertising for bids.
The contract shall be awarded as promptly as possible after the opening of bids. The bid of the successful bidder, as well as the bids of the unsuccessful bidders, shall be placed on file and be open to public inspection. All bids shall be void if any disclosure of the terms of any bid in response to an advertisement is made or permitted to be made by the Board before the time fixed for opening bids.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/2-132)
Sec. 2-132. Bidders; civil action to compel compliance. Any bidder who has submitted a bid in compliance with the requirements for bidding may bring a civil action in the circuit court in the county in which the metropolitan area is located to compel compliance with the provisions of this Article relating to the awarding of contracts by the Board.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/2-135)
Sec. 2-135. Report and financial statement. As soon after the end of each fiscal year as may be expedient, the Board shall cause to be prepared and printed a complete and detailed report and financial statement of its operations and of its assets and liabilities. A reasonably sufficient number of copies of such report shall be printed for distribution to persons interested upon request and a copy thereof shall be filed with the county clerk and the appointing officers.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/2-140)
Sec. 2-140. State financial support. The Authority created by this Article shall receive financial support from the State in the amounts provided for in Section 4 of the Metropolitan Civic Center Support Act.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/2-145)
Sec. 2-145. Antitrust laws. The Authority is expressly made the beneficiary of the provisions of Section 1 of the Local Government Antitrust Exemption Act, and the General Assembly intends that the "State action exemption" to the application of the federal antitrust laws be fully available to the Authority to the extent its activities are either (1) expressly or by necessary implication authorized by this Article or other Illinois law or (2) within traditional areas of local governmental activity.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/2-150)
Sec. 2-150. Tax exemption. All property of the Authority shall be exempt from taxation by the State or any taxing unit therein.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/2-155)
Sec. 2-155. Partial invalidity. If any provision of this Article is held invalid such provision shall be deemed to be excised from this Article and the invalidity thereof shall not affect any of the other provisions of this Article. If the application of any provision of this Article to any person or circumstance is held invalid it shall not affect the application of such provision to such persons or circumstances other than those as to which it is held invalid.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/2-160)
Sec. 2-160. Buildings available for emergency purposes. The Authority shall make buildings of a civic center organized under this Code available for emergency purposes upon the request of the Illinois Emergency Management Agency, a State-accredited emergency management agency with jurisdiction, or the American Red Cross. The Authority shall cooperate in all matters with the Illinois Emergency Management Agency, local emergency management agencies, a State-accredited emergency management agency with jurisdiction, local public health departments, the American Red Cross, and federal agencies concerned with emergency preparedness and response.
(Source: P.A. 98-308, eff. 8-12-13.)

(70 ILCS 200/2-165)
Sec. 2-165. Cessation of authority organization.
(a) Notwithstanding any other provision of law, if a majority vote of the Board is in favor of the proposition to annex the authority to another authority whose boundaries are contiguous, or consolidate the authority into a municipality with which the authority is coterminous or substantially coterminous, or consolidate the authority into the county in which the authority sits, and if the governing authorities of the governmental unit assuming the functions of the former authority agree by resolution to accept the functions (and jurisdiction over the territory, if applicable) of the consolidated or annexed authority, then the authority shall cease. On the effective date of the annexation or consolidation, all the rights, powers, duties, assets, property, liabilities, indebtedness, obligations, bonding authority, taxing authority, and responsibilities of the authority shall vest in and be assumed by the governmental unit assuming the functions of the former authority.
The employees of the former authority shall be transferred to the governmental unit assuming the functions of the former authority. The governmental unit assuming the functions of the former authority shall exercise the rights and responsibilities of the former authority with respect to those employees. The status and rights of the employees of the former authority under any applicable contracts or collective bargaining agreements, historical representation rights under the Illinois Public Labor Relations Act, or under any pension, retirement, or annuity plan shall not be affected by this amendatory Act.
(b) Notwithstanding the provisions of Section 2-1 of this Code, the provisions of this Section apply to all Civic Center Authorities created under this Code.
(Source: P.A. 98-1002, eff. 8-18-14.)



Article 5 - Aledo Civic Center

(70 ILCS 200/Art. 5 heading)

(70 ILCS 200/5-1)
Sec. 5-1. Short title. This Article may be cited as the Aledo Civic Center Law of 1997.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/5-5)
Sec. 5-5. Definitions. When used in this Article:
"Authority" means the Aledo Civic Center Authority.
"Board" means the governing and administrative body of the Aledo Community Center Authority.
"Metropolitan area" means all that territory in the State of Illinois lying within the corporate boundaries of Mercer Township in the County of Mercer.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/5-10)
Sec. 5-10. Authority created; principal office. There is created a political subdivision, body politic and municipal corporation by the name and style of the Aledo Community Center Authority in the metropolitan area.
The principal office of the Authority shall be in the City of Aledo.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/5-15)
Sec. 5-15. Board created. The governing and administrative body of the Authority shall be a board consisting of 9 members and shall be known as the Aledo Civic Center Authority Board. The members of the board shall be individuals of generally recognized ability and integrity.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/5-20)
Sec. 5-20. Board members appointed. Within 60 days after September 3, 1985 (the effective date of Article 1 of Public Act 84-245), the Mayor of the City of Aledo with the advice and consent of the Aledo City Council shall appoint 3 members of the Board for initial terms expiring June 1, 1986; 3 members for initial terms expiring June 1, 1987; and 3 members for initial terms expiring June 1, 1988. The successors of the initial members shall be appointed in like manner for 3 year terms from the date of appointment, except in case of an appointment to fill a vacancy.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/5-25)
Sec. 5-25. Removal of Board members. The appointing officer, with the advice and consent of the Aledo City Council, may remove any member of the Board appointed by him, in case of incompetency, neglect of duty, or malfeasance in office, after service on him, by registered United States mail, return requested, of a copy of the written charges against him and an opportunity to be publicly heard in person or by counsel in his own defense upon not less than 10 days' notice.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/5-30)
Sec. 5-30. Bidders; civil action to compel compliance. Any bidder who has submitted a bid in compliance with the requirements for bidding under this Article may bring a civil action in the circuit court of Mercer county in which the metropolitan area is located to compel compliance with the provisions of this Article relating to the awarding of contracts by the Board.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/5-35)
Sec. 5-35. Standard civic center provisions incorporated by reference. The following Sections of this Code are incorporated by reference into this Article:
Section 2-3. Purpose.
Section 2-5. Definitions.
Section 2-10. Lawsuits; common seal.
Section 2-15. Duties; auditorium, recreational, and other buildings; lease of space.
Section 2-20. Rights and powers, including eminent domain.
Section 2-25. Incurring obligations.
Section 2-35. Acquisition of property from person, State, or local agency.
Section 2-40. Federal money.
Section 2-45. Insurance.
Section 2-50. Borrowing; revenue bonds; suits to compel performance.
Section 2-55. Bonds; nature of indebtedness.
Section 2-60. Investment in bonds.
Section 2-75. Board members; financial matters; conflict of interest.
Section 2-80. Board members' oath.
Section 2-85. Board members; vacancy in office.
Section 2-90. Organization of the Board.
Section 2-95. Meetings; action by 5 Board members.
Section 2-100. Secretary; treasurer.
Section 2-105. Funds.
Section 2-110. Signatures on checks or drafts.
Section 2-115. General manager; other appointments.
Section 2-122. Rules and regulations; penalties.
Section 2-125. Contracts; award to other than highest or lowest bidder by vote of 5 Board members.
Section 2-130. Bids and advertisements.
Section 2-135. Report and financial statement.
Section 2-140. State financial support.
Section 2-145. Anti-trust laws.
Section 2-150. Tax exemption.
(Source: P.A. 90-328, eff. 1-1-98.)



Article 10 - Aurora Civic Center

(70 ILCS 200/Art. 10 heading)

(70 ILCS 200/10-1)
Sec. 10-1. Short title. This Article may be cited as the Aurora Civic Center Law of 1997.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/10-5)
Sec. 10-5. Definitions. When used in this Article:
"Authority" means Aurora Metropolitan Exposition, Auditorium and Office Building Authority.
"Board" means the governing and administrative body of the Aurora Metropolitan Exposition, Auditorium and Office Building Authority.
"Metropolitan area" means all that territory in the State of Illinois lying within the corporate boundaries of the City of Aurora and the Waubonsee Community College District #516 except for those portions lying within counties which have a civic center authority within the corporate limits of such counties.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/10-10)
Sec. 10-10. Authority created; principal office. There is hereby created a political subdivision, body politic and municipal corporation by the name and style of Aurora Metropolitan Exposition, Auditorium and Office Building Authority in the metropolitan area. The principal office of the Authority shall be in the City of Aurora.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/10-15)
Sec. 10-15. Rights and powers. The Authority shall have the following rights and powers:
(a) To acquire, purchase, own, construct, lease as lessee or in any other way acquire, improve, extend, repair, reconstruct, regulate, operate, equip and maintain fair expositions grounds, convention or exhibition centers, civic auditoriums, and office, educational and municipal buildings, including sites and parking areas and facilities therefor located within the metropolitan area.
(b) To enter into contracts treating in any manner with the objects and purposes of this Article.
(c) To plan for such grounds, centers and auditoriums and to plan, sponsor, hold, arrange, and finance fairs, industrial, cultural, educational, trade and scientific exhibits, shows and events and to use or allow the use of such grounds, centers and auditoriums for the holding of fairs, exhibits, shows and events whether conducted by the Authority or some other person or governmental agency.
(d) To exercise the right of eminent domain to acquire sites for such grounds, centers, buildings and auditoriums, and parking areas and facilities in the manner provided for the exercise of the right of eminent domain under the Eminent Domain Act.
(e) To fix and collect just, reasonable and nondiscriminatory charges and rents for the use of such parking areas and facilities, grounds, centers, buildings and auditoriums and admission charges to fairs, shows, exhibits and events sponsored or held by the Authority. The charges collected may be made available to defray the reasonable expenses of the Authority and to pay the principal of and the interest on any bonds issued by the Authority.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 200/10-15.5)
Sec. 10-15.5. Eminent domain. Notwithstanding any other provision of this Article, any power granted under this Article to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 200/10-16)
Sec. 10-16. Borrowing; revenue bonds; interest payable semi-annually; bond sale price; effect of Omnibus Bond Acts. The Authority shall have continuing power to borrow money for the purpose of carrying out and performing its duties and exercising its powers under this Article.
For the purpose of evidencing the obligation of the Authority to repay any money borrowed as aforesaid, the Authority may, pursuant to an ordinance adopted by the Board, from time to time issue and dispose of its interest bearing revenue bonds, and may also from time to time issue and dispose of its interest bearing revenue bonds to refund any bonds at maturity or pursuant to redemption provisions or at any time before maturity with the consent of the holders thereof. All such bonds shall be payable solely from the revenues or income to be derived from the fairs, expositions, exhibitions, rentals and leases and other authorized activities operated by it, and from funds, if any, received and to be received by the Authority from any other source. Such bonds may bear such date or dates, may mature at such time or times not exceeding 40 years from their respective dates, may bear interest at such rate or rates, not exceeding the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, payable semi-annually, may be in such form, may carry such registration privileges, may be executed in such manner, may be payable at such place or places, may be made subject to redemption in such manner and upon such terms, with or without premium as is stated on the face thereof, may be executed in such manner and may contain such terms and covenants, all as may be provided in said ordinance. In case any officer whose signature appears on any bond ceases (after attaching his signature) to hold office, his signature shall nevertheless be valid and effective for all purposes. The holder or holders of any bonds, or interest coupons appertaining thereto issued by the Authority may bring mandamus, injunction, or other civil actions or proceedings to compel the performance and observance by the Authority or any of its officers, agents or employees of any contract or covenant made by the Authority with the holders of such bonds or interest coupons, to compel the Authority and any of its officers, agents or employees to perform any duties required to be performed for the benefit of the holders of any such bonds or interest coupons by the provisions of the ordinance authorizing their issuance, and to enjoin the Authority and any of its officers, agents or employees from taking any action in conflict with any such contract or covenant.
Notwithstanding the form and tenor of any such bonds and in the absence of any express recital on the face thereof that it is non-negotiable, all such bonds shall be negotiable instruments under the Uniform Commercial Code.
The bonds shall be sold by the corporate authorities of the Authority in such manner as said corporate authorities shall determine, except that if issued to bear interest at the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, the bonds shall be sold for not less than par and accrued interest and except that the selling price of bonds bearing interest at a rate of less than the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, shall be such that the interest cost to the Authority of the money received from the sale of bonds shall not exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, computed to absolute maturity of said bonds or certificates according to standard tables of bond values.
From and after the issuance of any bonds as herein provided it shall be the duty of the corporate authorities of the Authority to fix and establish rates, charges, rents, and fees for the use of facilities acquired, constructed, reconstructed, extended or improved with the proceeds of the sale of said bonds sufficient at all times, with other revenues of the Authority to pay:
(a) the cost of maintaining, repairing, regulating and operating the said facilities; and
(b) the bonds and interest thereon as they shall become due, and all sinking fund requirements and other requirements provided by the ordinance authorizing the issuance of the bonds or as provided by any trust agreement executed to secure payment thereof.
To secure the payment of any or all of such bonds and for the purpose of setting forth the covenants and undertakings of the Authority in connection with the issuance thereof and the issuance of any additional bonds payable from such revenue income to be derived from the fairs, recreational, theatrical, cultural, expositions, sport activities, exhibitions, office rentals, and air space leases and rentals, and other revenue, if any, the Authority may execute and deliver a trust agreement or agreements; provided that no lien upon any physical property of the Authority shall be created thereby.
A remedy for any breach or default of the terms of any such trust agreement by the Authority may be by mandamus proceedings in any court of competent jurisdiction to compel performance and compliance therewith, but the trust agreement may prescribe by whom or on whose behalf such action may be instituted.
Before any such bonds (excepting refunding bonds) are sold the entire authorized issue, or any part thereof, shall be offered for sale as a unit after advertising for bids at least 3 times in a daily newspaper of general circulation published in the metropolitan area, the last publication to be at least 10 days before bids are required to be filed. Copies of such advertisement may be published in any newspaper or financial publication in the United States. All bids shall be sealed, filed and opened as provided by ordinance and the bonds shall be awarded to the highest and best bidder or bidders therefor. The Authority shall have the right to reject all bids and readvertise for bids in the manner provided for in the initial advertisement. However, if no bids are received such bonds may be sold at not less than par value, without further advertising, within 60 days after the bids are required to be filed pursuant to any advertisement.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of Public Act 86-4, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Article that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Article that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/10-17)
Sec. 10-17. Bonds other than revenue bonds. No bonds, other than revenue bonds issued pursuant to Section 10-16, shall be issued by the Authority until the proposition to issue the same has been submitted to and approved by a majority of the voters of said metropolitan area voting upon the proposition at a general election in accordance with the general election law. The Authority may by resolution order such proposition submitted at a regular election in accordance with the general election law, whereupon the recording officer shall certify the resolution and the proposition to the proper election officials for submission. Any proposition to issue bonds as herein set forth shall be in substantially the following form:
--------------------------------------------------------------
Shall bonds of the "Aurora YES
Metropolitan Exposition, Auditorium
and Office Building Authority" to ---------------------
the amount of .... Dollars ($ )
be issued for the purpose of ....? NO
--------------------------------------------------------------
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/10-18)
Sec. 10-18. Tax. If a majority of the voters of said metropolitan area approve the issuance of bonds as provided in Section 10-17, the Authority shall have power to levy and collect annually a sum sufficient to pay for the annual principal and interest charges on such bonds.
Such taxes proposed by the Authority to be levied upon the taxable property within the metropolitan area shall be levied by ordinance. After the ordinance has been adopted it shall, within 10 days after its passage, be published once in a newspaper published and having a general circulation within the metropolitan area. A certified copy of such levy ordinance shall be filed with the county clerk no later than the 3rd Tuesday in September in each year. Thereupon the county clerk shall extend such tax; provided the aggregate amount of taxes levied for any one year shall not exceed the rate of .0005% of the full fair cash value, as equalized or assessed by the Department of Revenue.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/10-20)
Sec. 10-20. Board created. The governing and administrative body of the Authority shall be a board consisting of 9 members and shall be known as the Aurora Metropolitan Exposition Auditorium and Office Building Board. The members of the board shall be individuals of generally recognized ability and integrity.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/10-25)
Sec. 10-25. Board members appointed. Within 60 days after July 1, 1974 (the effective date of Public Act 78-927), the Mayor of Aurora, with the advice and consent of the Aurora city council, shall appoint 9 members of the board, 3 members to be appointed for terms of 1 year, 3 members to be appointed for terms of 2 years, and 3 members to be appointed for terms of 3 years, such terms commencing on the date each is appointed. At the expiration of the term of any member, his successor shall be appointed by the Mayor of Aurora in like manner. All successors shall hold office for a term of 3 years from the date of appointment, except in case of an appointment to fill a vacancy.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/10-30)
Sec. 10-30. Quorum; votes necessary for action. Three members of the Board shall constitute a quorum for the transaction of business. All action of the Board shall be by ordinance or resolution and the affirmative vote of at least 5 members shall be necessary for the adoption of any ordinance or resolution.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/10-35)
Sec. 10-35. Lease of real estate; competitive bidding not required. Competitive bidding is not required for the lease of real estate or buildings owned or controlled by the Authority on July 13, 1982 (the effective date of Public Act 82-786). The Board is empowered to offer such leases upon such terms as it deems advisable.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/10-40)
Sec. 10-40. Standard civic center provisions incorporated by reference. The following Sections of this Code are incorporated by reference into this Article:
Section 2-5. Definitions.
Section 2-10. Lawsuits; common seal.
Section 2-16. Duties; auditorium and other buildings; lease of space.
Section 2-25. Incurring obligations.
Section 2-30. Prompt payment.
Section 2-35. Acquisition of property from person, State, or local agency.
Section 2-40. Federal money.
Section 2-45. Insurance.
Section 2-55. Bonds; nature of indebtedness.
Section 2-60. Investment in bonds.
Section 2-76. Board members; financial matters; compensation for secretary or treasurer; conflict of interest.
Section 2-80. Board members' oath.
Section 2-83. Removal of Board member from office.
Section 2-85. Board members; vacancy in office.
Section 2-90. Organization of the Board.
Section 2-97. Board meetings; public records.
Section 2-101. Secretary; treasurer; funds deposited in bank or savings and loan association.
Section 2-106. Funds; compliance with Public Funds Investment Act.
Section 2-110. Signatures on checks or drafts.
Section 2-115. General manager; other appointments.
Section 2-120. Ordinances, rules, and regulations; fines and penalties.
Section 2-127. Contracts; award to other than highest or lowest bidder by four-fifths vote.
Section 2-130. Bids and advertisements.
Section 2-135. Report and financial statement.
Section 2-140. State financial support.
Section 2-145. Anti-trust laws.
Section 2-150. Tax exemption.
Section 2-155. Partial invalidity.
(Source: P.A. 90-328, eff. 1-1-98.)



Article 15 - Benton Civic Center

(70 ILCS 200/Art. 15 heading)

(70 ILCS 200/15-1)
Sec. 15-1. Short title. This Article may be cited as the Benton Civic Center Law of 1997.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/15-5)
Sec. 15-5. Definitions. When used in this Article:
"Authority" means the Benton Civic Center Authority.
"Board" means the governing and administrative body of the Benton Civic Center Authority.
"Metropolitan area" means all that territory in the State of Illinois lying within the corporate boundaries of the City of Benton in the County of Franklin.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/15-10)
Sec. 15-10. Authority created; principal office. There is hereby created a political subdivision, body politic and municipal corporation by the name and style of the Benton Civic Center Authority in the metropolitan area.
The principal office of the Authority shall be in the City of Benton.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/15-15)
Sec. 15-15. Board created. The governing and administrative body of the Authority shall be a board consisting of 9 members and shall be known as the Benton Civic Center Authority Board. The members of the Board shall be individuals of generally recognized ability and integrity.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/15-20)
Sec. 15-20. Board members appointed. Within 60 days after January 1, 1989 (the effective date of Article I of Public Act 85-1314), the Mayor of the City of Benton, with the advice and consent of the Benton City Council, shall appoint 3 members of the Board for initial terms expiring June 1, 1990; 3 members for initial terms expiring June 1, 1991; and 3 members for initial terms expiring June 1, 1992. The successors of the initial members shall be appointed in like manner for 3 year terms from the date of appointment, except in case of an appointment to fill a vacancy.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/15-25)
Sec. 15-25. Removal of Board members. The Mayor of the City of Benton, with the advice and consent of the Benton City Council, may remove any member of the Board appointed by him or her, in case of incompetency, neglect of duty or malfeasance in office, after service on the member, by registered United States mail, return receipt requested, of a copy of the written charges against him or her and an opportunity to be publicly heard in person or by counsel in his or her own defense upon not less than 10 days notice.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/15-30)
Sec. 15-30. Bidders; civil action to compel compliance. Any bidder who has submitted a bid in compliance with the requirements for bidding under this Article may bring a civil action in the Circuit Court of Franklin County in which the metropolitan area is located to compel compliance with the provisions of this Article relating to the awarding of contracts by the Board.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/15-35)
Sec. 15-35. Report and financial statement. As soon after the end of each fiscal year as may be expedient, the Board shall cause to be prepared and printed a complete and detailed report and financial statement of its operations and of its assets and liabilities. A reasonably sufficient number of copies of such report shall be printed for distribution to persons interested upon request and a copy thereof shall be filed with the County Clerk and the Mayor of the City of Benton.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/15-40)
Sec. 15-40. Standard civic center provisions incorporated by reference. The following Sections of this Code are incorporated by reference into this Article:
Section 2-3. Purpose.
Section 2-5. Definitions.
Section 2-10. Lawsuits; common seal.
Section 2-15. Duties; auditorium, recreational, and other buildings; lease of space.
Section 2-20. Rights and powers, including eminent domain.
Section 2-25. Incurring obligations.
Section 2-30. Prompt payment.
Section 2-35. Acquisition of property from person, State, or local agency.
Section 2-40. Federal money.
Section 2-45. Insurance.
Section 2-50. Borrowing; revenue bonds; suits to compel performance.
Section 2-55. Bonds; nature of indebtedness.
Section 2-60. Investment in bonds.
Section 2-75. Board members; financial matters; conflict of interest.
Section 2-80. Board members' oath.
Section 2-85. Board members; vacancy in office.
Section 2-90. Organization of the Board.
Section 2-95. Meetings; action by 5 Board members.
Section 2-100. Secretary; treasurer.
Section 2-105. Funds.
Section 2-110. Signatures on checks or drafts.
Section 2-115. General manager; other appointments.
Section 2-122. Rules and regulations; penalties.
Section 2-125. Contracts; award to other than highest or lowest bidder by vote of 5 Board members.
Section 2-130. Bids and advertisements.
Section 2-140. State financial support.
Section 2-145. Anti-trust laws.
Section 2-150. Tax exemption.
(Source: P.A. 90-328, eff. 1-1-98.)



Article 20 - Bloomington Civic Center

(70 ILCS 200/Art. 20 heading)

(70 ILCS 200/20-1)
Sec. 20-1. Short title. This Article may be cited as the Bloomington Civic Center Authority Law of 1997.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/20-5)
Sec. 20-5. Definitions. When used in this Article:
"Authority" means the Bloomington Civic Center Authority.
"Board" means the governing and administrative body of the Bloomington Civic Center Authority.
"Metropolitan area" means all that territory in the State of Illinois lying within the corporate boundaries of the City of Bloomington.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/20-10)
Sec. 20-10. Authority created; principal office. There is hereby created a unit of local government known as the Bloomington Civic Center Authority in the metropolitan area.
The principal office of the Authority shall be in the City of Bloomington.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/20-14)
Sec. 20-14. Duties. It shall be the duty of the Authority to promote, operate and maintain expositions, conventions, theatrical, sports and cultural activities from time to time in the metropolitan area and in connection therewith to arrange, finance and maintain industrial, cultural, educational, theatrical, sports, trade and scientific exhibits and to construct, equip and maintain auditoriums and exposition and office buildings and associated facilities for such purposes.
The provision of office, hotel and restaurant space for lease and rental and the lease of air space over and appurtenant to such structures shall be deemed an integral function of the Authority.
The Authority is granted all rights and powers necessary to perform such duties.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/20-15)
Sec. 20-15. Rights and powers. The Authority shall have the following rights and powers:
(a) To purchase, own, construct, lease as lessee or in any other way acquire, improve, extend, repair, reconstruct, regulate, operate, equip and maintain fair and expositions grounds, convention or exhibition centers, civic auditoriums, office and municipal buildings, and associated facilities, including but not limited to hotel and restaurant facilities; and sites and parking areas and facilities therefor located within the metropolitan area;
(b) To plan for such grounds, centers and auditoriums and to plan, sponsor, hold, arrange and finance fairs, industrial, cultural, educational, theatrical, sports, trade and scientific exhibits, shows and events and to use, lease as lessor, or allow the use of such grounds, centers, auditoriums and associated facilities for the holding of fairs, exhibits, shows and events whether conducted by the Authority or some other person or governmental agency;
(c) To exercise the right of eminent domain to acquire sites for such grounds, centers, auditoriums, associated facilities, and parking areas and facilities in the manner provided for the exercise of the right of eminent domain under the Eminent Domain Act;
(d) To fix and collect just, reasonable and nondiscriminatory charges for the use of such parking areas and facilities, grounds, centers, auditoriums and associated facilities and admission charges to fairs, shows, exhibits and events sponsored or held by the Authority. The charges collected may be made available to defray the reasonable expenses of the Authority and to pay the principal of and the interest on any bonds issued by the Authority;
(e) To enter into contracts treating any manner with the objects and purposes of this Article.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 200/20-17)
Sec. 20-17. Eminent domain. Notwithstanding any other provision of this Article, any power granted under this Article to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 200/20-20)
Sec. 20-20. Federal money. The Authority shall have the power to apply for and accept grants, loans or appropriations from the federal government or any agency or instrumentality thereof to be used for any of the purposes of the Authority and to enter into any agreement with the federal government in relation to such grants, loans or appropriations.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/20-25)
Sec. 20-25. Borrowing; revenue bonds. The Authority shall have the continuing power to borrow money for the purpose of carrying out and performing its duties and exercising its rights and powers under this Article.
For the purpose of evidencing the obligation of the Authority to repay any money borrowed as aforesaid, the Authority may, pursuant to an ordinance adopted by the Board, from time to time issue and dispose of its interest bearing revenue bonds, and may also from time to time issue and dispose of its interest bearing revenue bonds to refund any of its interest bearing revenue bonds or its general obligation bonds at maturity or pursuant to redemption provisions or at any time before maturity with the consent of the holders thereof. All such interest bearing revenue bonds of the Authority shall be payable solely from such of the revenues or income to be derived from the fairs, exhibits, shows and events and other authorized activities operated by it, the charges made for the use of its facilities and the funds, if any, received and to be received by the Authority from any other source as are pledged by the ordinance authorizing the bonds. Such bonds may bear such date or dates, may mature at such time or times not exceeding forty years from their respective dates, may bear interest at such rate or rates, not exceeding the greater of (i) the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, or (ii) 8% per annum payable semi-annually, may be in such form, may carry such registration privileges, may be payable at such place or places, may be made subject to redemption in such manner and upon such terms, with or without premium as is stated on the face thereof, may be executed in such manner and may contain such terms and covenants, all as may be provided in said ordinance. In case any officer whose signature appears on any bond ceases (after attaching his signature) to hold office, his signature shall nevertheless be valid and effective for all purposes. The holder or holders of any bonds, or interest coupons appertaining thereto issued by the Authority may bring suits at law or proceedings in equity to compel the performance and observance by the Authority or any of its officers, agents or employees of any contract or covenant made by the Authority with the holders of such bonds or interest coupons, to compel the Authority and any of its officers, agents or employees to perform any duties required to be performed for the benefit of the holders of any such bonds or interest coupons by the provisions of the ordinance authorizing their issuance, and to enjoin the Authority and any of its officers, agents or employees from taking any action in conflict with any such contract or covenant.
Notwithstanding the form and tenor of any such bonds and in the absence of any express recital on the face thereof that it is non-negotiable, all such bonds shall be negotiable instruments under the law of the State of Illinois.
The bonds shall be sold by the corporate authorities of the Authority in such manner as said corporate authorities shall determine, except that if issued to bear interest at the greater of (i) the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, or (ii) the rate of 8% per annum, the bonds shall be sold for not less than par and accrued interest and except that the selling price of bonds bearing interest at a rate of less than the greater of (i) the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, or (ii) 8% per annum shall be such that the interest cost to the Authority of the money received from the sale of the bonds shall not exceed the greater of (i) the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, or (ii) 8% annually computed to absolute maturity of said bonds according to standard tables of bond values.
From and after the issuance of any bonds as herein provided it shall be the duty of the corporate authorities of the Authority to fix and establish rates, charges, rents and fees for the use of facilities acquired, constructed, reconstructed, extended or improved with the proceeds of the sale of said bonds sufficient at all times, with other revenues of the Authority so pledged to pay:
(a) the cost of maintaining, repairing, regulating and operating the said facilities; and
(b) the bonds and interest thereon as they shall become due, and all sinking fund requirements and other requirements provided by the ordinance authorizing the issuance of the bonds or as provided by any trust agreement executed to secure payment thereof.
To secure the payment of any or all of such bonds and for the purpose of setting forth the covenants and undertaking of the Authority in connection with the issuance thereof and the issuance of any additional bonds payable from such revenue income to be derived from the fairs, exhibits, shows and events and from charges made for the use of its facilities or for admissions to its events, or from other revenue, if any, the Authority may execute and deliver a trust agreement or agreements; provided that no lien upon any physical property of the Authority shall be created thereby.
A remedy for any breach or default of the terms of any such trust agreement by the Authority may be had by mandamus proceedings in the circuit court to compel performance and compliance therewith, but the trust agreement may prescribe by whom or on whose behalf such action may be instituted.
Before any such revenue bonds (excepting refunding bonds) are sold the entire authorized issue, or any part thereof, shall be offered for sale as a unit after advertising for bids at least 3 times in a daily newspaper of general circulation published in the metropolitan area, the last publication to be at least 10 days before bids are required to be filed. Copies of such advertisement may be published in any newspaper or financial publication in the United States. All bids shall be sealed, filed and opened as provided by ordinance and the bonds shall be awarded to the highest and best bidder or bidders therefor. The Authority shall have the right to reject all bids and readvertise for bids in the manner provided for in the initial advertisement. However, if no bids are received such bonds may be sold at not less than par value, without further advertising, within 60 days after the bids are required to be filed pursuant to any advertisement.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of Public Act 86-4, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Article that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Article that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/20-27)
Sec. 20-27. Bonds; nature of indebtedness. Under no circumstances shall any bonds issued by the Authority under Section 20-25 be or become an indebtedness or obligation of the State of Illinois or of any other political subdivision of or municipality within the State, nor shall any such bond be or become an indebtedness of the Authority within the purview of any constitutional limitation or provision, and it shall be plainly stated on the face of each such bond that it does not constitute such an indebtedness or obligation but is payable solely from the revenues or income as aforesaid.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/20-30)
Sec. 20-30. General obligation bonds; conditions. The Authority may borrow money for the purpose of carrying out its duties and exercising its powers under this Article, and issue its general obligation bonds as evidence of the indebtedness incurred. In addition to other purposes, such bonds may be issued for the purpose of refunding outstanding general obligation or revenue bonds of the Authority. Such general obligation bonds shall be in the form, shall mature at the time (no later than 40 years from the date of issuance), shall bear interest at the rates (not to exceed the greater of (i) the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, or (ii) 8% per annum), shall be executed by the officers, and shall be sold in the manner that the Board shall determine; except that if issued to bear interest at the greater of (i) the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, or (ii) the rate of 8% per annum, the bonds shall be sold for not less than par and accrued interest, and that the selling prices of bonds bearing interest at a rate of less than the greater of (i) the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, or (ii) 8% per annum shall be such that the interest cost to the Authority of the money received from the sale of the bonds shall not exceed the greater of (i) the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, or (ii) 8% annually computed to absolute maturity of the bonds in accordance with standard tables of bond values. In case any officer whose signature appears on any bond ceases, after affixing his signature, to hold office, his signature shall nevertheless be valid and effective for all purposes.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Article that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Article that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/20-35)
Sec. 20-35. G.O. bonds; election. General obligation bonds of the Authority shall not be issued until the proposition to issue the same has been submitted to and approved by a majority of the voters of the metropolitan area voting upon the proposition at an election in accordance with the general election law. Any such proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall bonds of the "Bloomington
Civic Center Authority" YES
in the amount of ............... -------------------------
Dollars ($..........) be issued NO
for the purpose of ...............?
--------------------------------------------------------------
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/20-40)
Sec. 20-40. G.O. bonds; canvass of election returns. Any referendum required under Sections 20-30 and 20-35 shall be certified by the Board to the proper election officials, who shall conduct the referendum in accordance with the general election law. The returns shall be filed with the secretary of the Board and shall be canvassed and the results ascertained by the Board and entered upon the records of the Authority.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/20-45)
Sec. 20-45. Tax. If a majority of the voters of the metropolitan area approve the issuance of bonds as provided in Sections 20-30 and 20-35, the Authority shall have power to levy and collect annually a sum sufficient to pay for the annual principal and interest charges on such bonds.
Such taxes proposed by the Authority to be levied upon the taxable property within the metropolitan area shall be levied by ordinance. After the ordinance has been adopted it shall, within 10 days after its passage, be published once in a newspaper published and having a general circulation within the metropolitan area. A certified copy of such levy ordinance shall be filed with the county clerk no later than the 3rd Tuesday in September in each year. Thereupon the county clerk shall extend such tax.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/20-50)
Sec. 20-50. Board created. The governing and administrative body of the Authority shall be a board consisting of 5 members and shall be known as the Bloomington Civic Center Authority Board.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/20-55)
Sec. 20-55. Board members appointed. Within 60 days after September 15, 1978 (the effective date of Public Act 80-1440), the Mayor of Bloomington with the advice and consent of the Bloomington city council shall appoint 5 members of the Board, one member to be appointed for a term of one year, 2 members to be appointed for terms of 2 years, and 2 members to be appointed for terms of 3 years, such terms commencing on the date each is appointed. At the expiration of the term of any member, his successor shall be appointed by the Mayor of Bloomington in like manner. All successors shall hold office for a term of 3 years from the date of appointment, except in case of an appointment to fill a vacancy.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/20-58)
Sec. 20-58. Organization of the Board. As soon as practicably possible after the appointment of the initial members the Board shall organize for the transaction of business, select a chairman, vice-chairman, and a temporary secretary from its own number, and adopt by-laws and regulations to govern its proceedings. The initial chairman and his successors shall be elected by the Board from time to time for the term of his office as a member of the Board.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/20-60)
Sec. 20-60. Quorum; action by 3 Board members. Three members of the Board shall constitute a quorum for the transaction of business. All action of the Board shall be by ordinance or resolution and the affirmative vote of at least 3 members shall be necessary for the adoption of any ordinance or resolution.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/20-62)
Sec. 20-62. Funds; compliance with Public Funds Investment Act. All funds deposited by the treasurer in any bank or savings and loan association shall be placed in the name of the Authority and shall be withdrawn or paid out only by check or draft upon the bank or savings and loan association, signed by the chairman, vice-chairman, secretary or treasurer and countersigned by one of the same officers, but no one officer shall both sign and countersign a check or draft. The Board may designate any of its members or any officer or employee of the Authority to affix the signature of the chairman and another to affix the signature of the treasurer to any check or draft for payment of salaries or wages and for payment of any other obligation of not more than $2,500.
No bank or savings and loan association shall receive public funds as permitted by this Section, unless it has complied with the requirements established pursuant to Section 6 of the Public Funds Investment Act.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/20-65)
Sec. 20-65. Report and financial statement. As soon after the end of each fiscal year as may be expedient, the Board shall cause to be prepared and printed a complete and detailed report and financial statement of its operations and of its assets and liabilities. A reasonably sufficient number of copies of such report shall be printed for distribution to persons interested, upon request.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/20-70)
Sec. 20-70. Standard civic center provisions incorporated by reference. The following Sections of this Code are incorporated by reference into this Article:
Section 2-3. Purpose.
Section 2-5. Definitions.
Section 2-10. Lawsuits; common seal.
Section 2-25. Incurring obligations.
Section 2-30. Prompt payment.
Section 2-35. Acquisition of property from person, State, or local agency.
Section 2-45. Insurance.
Section 2-60. Investment in bonds.
Section 2-76. Board members; financial matters; compensation for secretary or treasurer; conflict of interest.
Section 2-80. Board members' oath.
Section 2-83. Removal of Board member from office.
Section 2-85. Board members; vacancy in office.
Section 2-97. Board meetings; public records.
Section 2-101. Secretary; treasurer; funds deposited in bank or savings and loan association.
Section 2-110. Signatures on checks or drafts.
Section 2-115. General manager; other appointments.
Section 2-120. Ordinances, rules, and regulations; fines and penalties.
Section 2-128. Contracts; award to other than highest or lowest bidder by three-fourths vote.
Section 2-130. Bids and advertisements.
Section 2-132. Bidders; civil action to compel compliance.
Section 2-140. State financial support.
Section 2-145. Anti-trust laws.
Section 2-150. Tax exemption.
(Source: P.A. 90-328, eff. 1-1-98.)



Article 25 - Boone County Community Building Complex

(70 ILCS 200/Art. 25 heading)

(70 ILCS 200/25-1)
Sec. 25-1. Short title. This Article may be cited as the Community Building Complex Committee of Boone County Law of 1997.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/25-5)
Sec. 25-5. Purpose. The purpose of this Article is to allow the Citizens of Boone County to maintain, operate and enhance the existing community building complex and property geographically situated in Belvidere, Illinois.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/25-10)
Sec. 25-10. Definitions. In this Article:
"Committee" means the Community Building Complex Committee of Boone County.
"Committee" means the governing and administrative body of the Community Building Complex Committee of Boone County.
"Metropolitan area" means all that territory in the State of Illinois lying within the corporate boundaries of Boone County.
"Community organization" means a not for profit organization that has been registered with this State for at least 5 years as a not for profit organization, qualifies for tax exempt status under Section 501(c)(3) or 501(c)(4) of the Internal Revenue Code of 1986, and has been established in Boone County for at least 5 years; such as the YMCA and the Boone County Arts Council.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/25-15)
Sec. 25-15. Creation of Committee.
(a) The Community Building Complex Committee of Boone County is created as a political subdivision, body politic, and municipal corporation.
(b) The principal office of the Committee shall be in Boone County.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/25-20)
Sec. 25-20. Duties. The Committee shall promote, operate, and maintain civic meetings and theatrical, sports, and cultural activities from time to time in the Boone County area. In connection with its duties, the Committee shall arrange, finance, and maintain industrial, cultural, educational, theatrical, sports, trade, and scientific exhibits and shall construct, equip, and maintain auditorium, exposition, recreational, and office buildings for those purposes. Providing office space for lease and rental and leasing air space over and appurtenant to those structures are integral functions of the Committee. The Committee is granted all rights and powers necessary to perform its duties.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/25-25)
Sec. 25-25. Powers. The Committee has the following powers:
(a) To acquire, purchase, own, construct, lease as lessee, or in any other way acquire, improve, extend, repair, reconstruct, regulate, operate, equip, and maintain the Community Building Complex including sites, parking areas, and commercial facilities for those structures, located within Boone County.
(b) To plan for grounds, centers, and auditoriums; to plan, sponsor, hold, arrange, and finance fairs, industrial, cultural, educational, trade, and scientific exhibits, shows, and events; and to use or allow the use of those grounds, centers, and auditoriums for the holding of fairs, exhibits, shows, and events, whether conducted by the Committee or some other person or governmental agency.
(c) To fix and collect just, reasonable, and nondiscriminatory (i) charges and rents for the use of its parking areas and facilities, grounds, centers, buildings, and auditoriums and (ii) admission charges to fairs, shows, exhibits, and events sponsored or held by the Committee. The charges collected may be made available to defray the reasonable expenses of the Committee and to pay the principal of and interest on any bonds issued by the Committee.
(d) To enter into contracts treating in any manner with the objects and purposes of this Article.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/25-27)
Sec. 25-27. Acquisition of property. The Committee has the power (i) to acquire and accept by purchase, lease, gift, or otherwise any property or rights from any person or persons, or from any municipal corporation, or body politic, (ii) to apply for and accept grants, matching grants, or loans from the State of Illinois or any agency or instrumentality of the State to be used for any of the purposes of the Committee other than capital development, and (iii) to enter into any agreement with the State of Illinois in relation to those grants, matching grants, or loans.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/25-30)
Sec. 25-30. Food and beverage tax.
(a) For the sole purpose of obtaining funds for the support, construction, maintenance, or financing of a facility of the Committee, the city council of the City of Belvidere, within the city, and the county board of Boone County, within those areas of the county outside the City of Belvidere, may jointly impose a tax on the retail sale of food and beverages that have been prepared for immediate consumption. The tax shall not exceed the rate of 1% of the selling price of such food and beverages. A tax imposed under this Section shall be in addition to any other taxes imposed on food and beverages.
(b) The purchaser of food and beverages shall be liable for the payment of a tax imposed under this Section. The city council of the City of Belvidere and the county board of Boone County may, however, jointly require that any person engaged in the business of making retail sales that are subject to the tax must collect the tax and pay over the proceeds of the tax as prescribed by ordinances of the city council and county board.
(c) For the purposes of this Section, the support, construction, maintenance, or financing of a facility of the Committee may include the establishment of reserve funds and the expenditure of funds under an intergovernmental agreement for those purposes.
(d) The authority to impose a tax under this Section terminates 10 years after the effective date of the ordinance authorizing the tax unless (i) a continuation of the tax is approved by the voters of Boone County by referendum conducted in accordance with the general election law or (ii) there are outstanding bonds of the Committee.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/25-35)
Sec. 25-35. Creation of the Committee. The governing and administrative body of the Committee shall consist of 11 members and shall be known as the Community Building Complex Committee. The members of the Committee shall be individuals of generally recognized ability and integrity.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/25-40)
Sec. 25-40. Members of the Committee. Within 60 days after September 3, 1991 (the effective date of Article 1 of Public Act 87-230), the appointing authorities shall appoint the initial members of the Committee as follows:
(1) The chairman of the county board of Boone County,

with the advice and consent of the county board, shall appoint 2 members, one of whom shall not be a member of the county board.

(2) The mayor of the City of Belvidere, with the

advice and consent of the city council, shall appoint 2 members, one of whom shall not be a member of the city council.

(3) The supervisor of Belvidere Township, with the

advice and consent of the township board of trustees, shall appoint one member.

(4) The boards of trustees of all townships within

Boone County, except Belvidere Township, shall collectively appoint one member.

(5) The president of the Belvidere Park Board, with

the advice and consent of the park board, shall appoint one member.

(6) The chairman of the county board of Boone County,

with the advice and consent of the county board, shall appoint 2 members from nominations submitted by community organizations.

(7) The school board of Belvidere Community Unit

School District Number 100 shall appoint one member.

(8) The school board of North Boone Community Unit

School District Number 200 shall appoint one member.

The initial members of the Committee shall serve for terms determined by lot at the first meeting of the Committee as follows: 4 members for a term of one year; 4 members for a term of 2 years; and 3 members for a term of 3 years. The successors of the initial members shall be appointed in like manner for 3 year terms from the date of appointment, except in case of an appointment to fill a vacancy for an unexpired term.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/25-45)
Sec. 25-45. Removal of Board members. The appointing authority may remove any member of the Committee in case of incompetency, neglect of duty, or malfeasance in office, after service on the member, by registered United States mail, return receipt requested, of a copy of the written charges against the member and after an opportunity to be publicly heard in person or by counsel in his or her own defense upon being notified not less than 10 days before the hearing.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/25-50)
Sec. 25-50. Quorum; action by 6 Board members; approval by chairman. Six members of the Committee shall constitute a quorum for the transaction of business. All actions of the Committee shall be by ordinance or resolution, and the affirmative vote of at least 6 members shall be necessary for the adoption of any ordinance or resolution. Before taking effect, all ordinances and resolutions shall be approved by the chairman of the Committee by signing the ordinance or resolution. If the chairman does not approve of an ordinance or resolution, he shall return it to the Committee with written objections at the next regular meeting of the Committee after the passage of the ordinance or resolution. If the chairman fails to return the ordinance or resolution with written objections at that meeting, the ordinance or resolution takes effect as if the chairman had approved it. Upon the return of a resolution or ordinance by the chairman with written objections, the Committee shall reconsider its vote. If upon reconsideration the resolution or ordinance passes with at least 7 votes, it shall take effect notwithstanding the veto of the chairman.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/25-55)
Sec. 25-55. Contracts.
(a) All contracts for the sale of property of a value of more than $10,000 or for a concession in or lease of property, including air rights, of the Committee for a term of more than one year shall be awarded to the highest responsible bidder after advertising for bids. All construction contracts and contracts for supplies, materials, equipment, and services, when the expense will exceed $10,000, shall be let to the lowest responsible bidder after advertising for bids, except (i) when repair parts, accessories, equipment, or services are required for equipment or services previously furnished or contracted for, (ii) when the nature of the services required is such that competitive bidding is not in the best interest of the public, including without limitation the services of accountants, architects, attorneys, engineers, physicians, superintendents of construction, and others possessing a high degree of skill, and (iii) when services such as water, light, heat, power, telephone, or telegraph are required.
(b) All contracts involving less than $10,000 shall be let by competitive bidding to the lowest responsible bidder whenever possible and, in any event, in a manner calculated to ensure the best interests of the public. Competitive bidding is not required for the lease of real estate or buildings owned or controlled by the Committee. The Committee is empowered to offer those leases upon terms it deems advisable.
(c) In determining the responsibility of any bidder, the Committee may take into account the past records of dealings with the bidder, the bidder's experience, adequacy of equipment, and ability to complete performance within the time set, and other factors besides financial responsibility, but in no case shall any contracts be awarded to any other than the highest bidder (in case of sale, concession, or lease) or the lowest bidder (in case of purchase or expenditure) unless authorized or approved by a vote of at least 7 members of the Committee and unless the action is accompanied by a statement in writing setting forth the reasons for not awarding the contract to the highest or lowest bidder, as the case may be, which statement shall be kept on file in the principal office of the Committee and open to public inspection.
(d) Members of the Committee, officers and employees of the Committee, and their relatives within the third degree of consanguinity by the terms of the civil law are forbidden to be interested directly or indirectly in any contract for construction or maintenance work or for the delivery of materials, supplies, or equipment.
(e) The Committee shall have the right to reject all bids and to readvertise for bids. If no responsible and satisfactory bid within the terms of the advertisement is received, the Committee may award the contract without competitive bidding if the contract is not less advantageous to the Committee than any valid bid received in response to advertisement.
(f) The Committee shall adopt rules and regulations to carry into effect the provisions of this Section.
(Source: P.A. 93-491, eff. 1-1-04.)

(70 ILCS 200/25-60)
Sec. 25-60. State appropriations for capital development prohibited. The Committee is prohibited from receiving or accepting any funds appropriated by the General Assembly to the Committee for the purpose of capital development.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/25-65)
Sec. 25-65. Standard civic center provisions incorporated by reference. The following Sections of this Code are incorporated by reference into this Article:
Section 2-5. Definitions.
Section 2-10. Lawsuits; common seal.
Section 2-25. Incurring obligations.
Section 2-30. Prompt payment.
Section 2-40. Federal money.
Section 2-45. Insurance.
Section 2-50. Borrowing; revenue bonds; suits to compel performance.
Section 2-55. Bonds; nature of indebtedness.
Section 2-60. Investment in bonds.
Section 2-75. Board members; financial matters; conflict of interest.
Section 2-80. Board members' oath.
Section 2-85. Board members; vacancy in office.
Section 2-90. Organization of the Board.
Section 2-97. Board meetings; public records.
Section 2-100. Secretary; treasurer.
Section 2-105. Funds.
Section 2-110. Signatures on checks or drafts.
Section 2-115. General manager; other appointments.
Section 2-122. Rules and regulations; penalties.
Section 2-130. Bids and advertisements.
Section 2-132. Bidders; civil action to compel compliance.
Section 2-135. Report and financial statement.
Section 2-145. Anti-trust laws.
Section 2-150. Tax exemption.
(Source: P.A. 90-328, eff. 1-1-98.)



Article 30 - Bowdre Township Civic Center

(70 ILCS 200/Art. 30 heading)

(70 ILCS 200/30-1)
Sec. 30-1. Short title. This Article may be cited as the Bowdre Township Civic Center Law of 1997.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/30-5)
Sec. 30-5. Definitions. As used in this Article, unless the context otherwise requires:
"Authority" means the Bowdre Township Metropolitan Exposition, Auditorium and Office Building Authority.
"Board" means the governing and administrative body of the Bowdre Township Metropolitan Exposition, Auditorium and Office Building Authority.
"Metropolitan area" means all that territory which lies within the corporate boundaries of the Township of Bowdre, in the County of Douglas.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/30-10)
Sec. 30-10. Authority created; principal office. There is hereby created a unit of local government known as the Bowdre Township Metropolitan Exposition, Auditorium and Office Building Authority in the metropolitan area.
The principal office of the Authority shall be in the Village of Hindsboro.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/30-12)
Sec. 30-12. Bonds; nature of indebtedness. Under no circumstances shall any bonds issued by the Authority be or become an indebtedness or obligation of the State of Illinois or any unit of local government or school district within the State, nor shall any such bond or obligation be or become an indebtedness of the Authority within the purview of any constitutional limitation or provision, and it shall be plainly stated on the face of each bond that it does not constitute such an indebtedness or obligation but is payable solely from revenues or income.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/30-13)
Sec. 30-13. Investment in bonds. The State and all counties, cities, villages, incorporated towns and other units of local government and public bodies, and public officers of any thereof, all banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies and other persons carrying on an insurance business and all executors, administrators, guardians, trustees and other fiduciaries may legally invest any sinking funds, moneys or other funds belonging to them or within their control in any bonds issued pursuant to this Article, it being the purpose of this Section to authorize the investment in such bonds of all sinking, insurance, retirement, compensation, pension and trust funds, whether owned or controlled by private or public persons or officers; provided, however, that nothing contained in this Section may be construed as relieving any person from any duty of exercising reasonable care in selecting securities for investment.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/30-15)
Sec. 30-15. Board created. The governing and administrative body of the Authority shall be known as the Bowdre Township Metropolitan Exposition, Auditorium and Office Building Board.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/30-20)
Sec. 30-20. Board members appointed. The Village President of Hindsboro and the Hindsboro Village Board of Trustees shall constitute the Bowdre Township Metropolitan Exposition, Auditorium and Office Building Board. However, within 30 days after the effective date of this amendatory Act of 1988, the Village President of Hindsboro, with the advice and consent of the Hindsboro Village Board of Trustees, shall appoint 2 members of the Bowdre Township Board of Trustees to serve as additional members of the Board. Before entering upon the duties of his office, each member of the Board shall take and subscribe the constitutional oath of office and file it in the office of the Secretary of State.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/30-25)
Sec. 30-25. Board members; concurrent offices. Members of the Board shall hold office during their term of office as the Village President of Hindsboro, on the Hindsboro Village Board of Trustees or on the Bowdre Township Board of Trustees. If any member appointed to the Board pursuant to this amendatory Act of 1988 ceases to be a member of the Bowdre Township Board of Trustees, a vacancy in his office on the Board shall be deemed to have occurred, and such vacancy shall be filled in the same manner as the original appointment.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/30-30)
Sec. 30-30. Report and financial statement. As soon after the end of each fiscal year as may be expedient, the Board shall cause to be prepared and printed a complete and detailed report and financial statement of its operations and of its assets and liabilities. A reasonably sufficient number of copies of such report shall be printed for distribution to persons interested upon request, and a copy thereof shall be filed with the county clerk and the Village President of Hindsboro.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/30-35)
Sec. 30-35. Standard civic center provisions incorporated by reference. The following Sections of this Code are incorporated by reference into this Article:
Section 2-5. Definitions.
Section 2-10. Lawsuits; common seal.
Section 2-17. Duties; auditorium and other buildings.
Section 2-21. Rights and powers.
Section 2-25. Incurring obligations.
Section 2-30. Prompt payment.
Section 2-36. Acquisition of property from person or governmental agency.
Section 2-40. Federal money.
Section 2-45. Insurance.
Section 2-51. Borrowing; revenue bonds; mandamus or other actions to compel performance.
Section 2-75. Board members; financial matters; conflict of interest.
Section 2-90. Organization of the Board.
Section 2-95. Meetings; action by 5 Board members.
Section 2-101. Secretary; treasurer; funds deposited in bank or savings and loan association.
Section 2-106. Funds; compliance with Public Funds Investment Act.
Section 2-110. Signatures on checks or drafts.
Section 2-115. General manager; other appointments.
Section 2-120. Ordinances, rules, and regulations; fines and penalties.
Section 2-127. Contracts; award to other than highest or lowest bidder by four-fifths vote.
Section 2-130. Bids and advertisements.
Section 2-140. State financial support.
Section 2-145. Anti-trust laws.
Section 2-150. Tax exemption.
(Source: P.A. 90-328, eff. 1-1-98.)



Article 35 - Brownstown Park District Civic Center

(70 ILCS 200/Art. 35 heading)

(70 ILCS 200/35-1)
Sec. 35-1. Short title. This Article may be cited as the Brownstown Park District Civic Center Law of 1997.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/35-5)
Sec. 35-5. Definitions. When used in this Article:
"Authority" means the Brownstown Park District Civic Center Authority.
"Board" means the governing and administrative body of the Brownstown Park District Civic Center Authority.
"Metropolitan area" means all that territory in the State of Illinois lying within the corporate boundaries of the Brownstown Park District in the County of Fayette.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/35-10)
Sec. 35-10. Authority created; principal office. There is hereby created a political subdivision, body politic and municipal corporation by the name and style of the Brownstown Park District Civic Center Authority in the metropolitan area.
The principal office of the Authority shall be in the Village of Brownstown.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/35-15)
Sec. 35-15. Board created. The governing and administrative body of the Authority shall be a board consisting of 9 members and shall be known as the Brownstown Park District Civic Center Authority Board. The members of the board shall be individuals of generally recognized ability and integrity.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/35-20)
Sec. 35-20. Board members appointed. Within 60 days after September 3, 1985 (the effective date of Article 5 of Public Act 84-245), the President of the Village of Brownstown with the advice and consent of the Village board of trustees shall appoint 3 members of the Board for initial terms expiring June 1, 1986; 3 members for initial terms expiring June 1, 1987; and 3 members for initial terms expiring June 1, 1988. The successors of the initial members shall be appointed in like manner for 3 year terms from the date of appointment, except in case of an appointment to fill a vacancy.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/35-25)
Sec. 35-25. Removal of Board members. The appointing officer, with the advice and consent of the village board of trustees, may remove any member of the Board appointed by him, in case of incompetency, neglect of duty, or malfeasance in office, after service on him, by registered United States mail, return requested, of a copy of the written charges against him and an opportunity to be publicly heard in person or by counsel in his own defense upon not less than 10 days' notice.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/35-30)
Sec. 35-30. Bidders; civil action to compel compliance. Any bidder who has submitted a bid in compliance with the requirements for bidding under this Article may bring a civil action in the circuit court of Fayette county in which the metropolitan area is located to compel compliance with the provisions of this Article relating to the awarding of contracts by the Board.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/35-35)
Sec. 35-35. Standard civic center provisions incorporated by reference. The following Sections of this Code are incorporated by reference into this Article:
Section 2-3. Purpose.
Section 2-5. Definitions.
Section 2-10. Lawsuits; common seal.
Section 2-15. Duties; auditorium, recreational, and other buildings; lease of space.
Section 2-20. Rights and powers, including eminent domain.
Section 2-25. Incurring obligations.
Section 2-35. Acquisition of property from person, State, or local agency.
Section 2-40. Federal money.
Section 2-45. Insurance.
Section 2-50. Borrowing; revenue bonds; suits to compel performance.
Section 2-55. Bonds; nature of indebtedness.
Section 2-60. Investment in bonds.
Section 2-75. Board members; financial matters; conflict of interest.
Section 2-80. Board members' oath.
Section 2-85. Board members; vacancy in office.
Section 2-90. Organization of the Board.
Section 2-95. Meetings; action by 5 Board members.
Section 2-100. Secretary; treasurer.
Section 2-105. Funds.
Section 2-110. Signatures on checks or drafts.
Section 2-115. General manager; other appointments.
Section 2-122. Rules and regulations; penalties.
Section 2-125. Contracts; award to other than highest or lowest bidder by vote of 5 Board members.
Section 2-130. Bids and advertisements.
Section 2-135. Report and financial statement.
Section 2-140. State financial support.
Section 2-145. Anti-trust laws.
Section 2-150. Tax exemption.
(Source: P.A. 90-328, eff. 1-1-98.)



Article 40 - Carbondale Civic Center

(70 ILCS 200/Art. 40 heading)

(70 ILCS 200/40-1)
Sec. 40-1. Short title. This Article may be cited as the Carbondale Civic Center Law of 1997.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/40-5)
Sec. 40-5. Definitions. When used in this Article:
"Authority" means the Carbondale Civic Center Authority.
"Board" means the governing and administrative body of the Carbondale Civic Center Authority.
"Metropolitan area" means all that territory in the State of Illinois lying within the corporate boundaries of the City of Carbondale.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/40-10)
Sec. 40-10. Authority created; principal office. There is hereby created a political subdivision, body politic and municipal corporation by the name and style of the Carbondale Civic Center Authority in the metropolitan area.
The principal office of the Authority shall be in the City of Carbondale.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/40-15)
Sec. 40-15. Board created. The governing and administrative body of the Authority shall be a board consisting of 9 members and shall be known as the Carbondale Civic Center Authority Board. The members of the Board shall be individuals of generally recognized ability and integrity.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/40-20)
Sec. 40-20. Board members appointed. Within 60 days after September 11, 1989 (the effective date of Article 2 of Public Act 86-907), the mayor of Carbondale, with the advice and consent of the city council, shall appoint 3 members of the Board for initial terms expiring June 1, 1990; 3 members for initial terms expiring June 1, 1991; and 3 members for initial terms expiring June 1, 1992. The successors of the initial members shall be appointed in like manner for 3 year terms from the date of appointment, except in case of an appointment to fill a vacancy.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/40-25)
Sec. 40-25. Removal of Board members. The mayor of Carbondale, with the advice and consent of the city council, may remove any member of the Board appointed by him, in case of incompetency, neglect of duty or malfeasance in office, after service on him, by registered United States mail, return receipt requested, of a copy of the written charges against him and an opportunity to be publicly heard in person or by counsel in his own defense upon not less than 10 days notice.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/40-30)
Sec. 40-30. Bidders; civil action to compel compliance. Any bidder who has submitted a bid in compliance with the requirements for bidding under this Article may bring a civil action in the Circuit Court of Jackson County in which the metropolitan area is located to compel compliance with the provisions of this Article relating to the awarding of contracts by the Board.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/40-35)
Sec. 40-35. Standard civic center provisions incorporated by reference. The following Sections of this Code are incorporated by reference into this Article:
Section 2-3. Purpose.
Section 2-5. Definitions.
Section 2-10. Lawsuits; common seal.
Section 2-15. Duties; auditorium, recreational, and other buildings; lease of space.
Section 2-20. Rights and powers, including eminent domain.
Section 2-25. Incurring obligations.
Section 2-30. Prompt payment.
Section 2-35. Acquisition of property from person, State, or local agency.
Section 2-40. Federal money.
Section 2-45. Insurance.
Section 2-50. Borrowing; revenue bonds; suits to compel performance.
Section 2-55. Bonds; nature of indebtedness.
Section 2-60. Investment in bonds.
Section 2-75. Board members; financial matters; conflict of interest.
Section 2-80. Board members' oath.
Section 2-85. Board members; vacancy in office.
Section 2-90. Organization of the Board.
Section 2-95. Meetings; action by 5 Board members.
Section 2-100. Secretary; treasurer.
Section 2-105. Funds.
Section 2-110. Signatures on checks or drafts.
Section 2-115. General manager; other appointments.
Section 2-122. Rules and regulations; penalties.
Section 2-125. Contracts; award to other than highest or lowest bidder by vote of 5 Board members.
Section 2-130. Bids and advertisements.
Section 2-135. Report and financial statement.
Section 2-140. State financial support.
Section 2-145. Anti-trust laws.
Section 2-150. Tax exemption.
(Source: P.A. 90-328, eff. 1-1-98.)



Article 45 - Cave In Rock Township Civic Center

(70 ILCS 200/Art. 45 heading)

(70 ILCS 200/45-1)
Sec. 45-1. Short title. This Article may be cited as the Cave in Rock Township Civic Center Law of 1997.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/45-5)
Sec. 45-5. Definitions. In this Article:
"Authority" means the Cave in Rock Township Civic Center Authority.
"Board" means the governing and administrative body of the Cave in Rock Township Civic Center Authority.
"Metropolitan area" means all that territory in the State of Illinois lying within the corporate boundaries of Cave in Rock Township in Hardin County.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/45-10)
Sec. 45-10. Creation of Authority.
(a) The Cave in Rock Township Civic Center Authority is created as a political subdivision, body politic, and municipal corporation in the metropolitan area.
(b) The principal office of the Authority shall be in Cave in Rock Township.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/45-12)
Sec. 45-12. Powers. The Authority has the following powers:
(a) To acquire, purchase, own, construct, lease as lessee, or in any other way acquire, improve, extend, repair, reconstruct, regulate, operate, equip, and maintain exhibition centers, civic auditoriums, cultural facilities, and office buildings, including sites, parking areas, and commercial facilities for those structures, located within the metropolitan area.
(b) To plan for grounds, centers, and auditoriums; to plan, sponsor, hold, arrange, and finance fairs, industrial, cultural, educational, trade, and scientific exhibits, shows, and events; and to use or allow the use of those grounds, centers, and auditoriums for the holding of fairs, exhibits, shows, and events, whether conducted by the Authority or some other person or governmental agency.
(c) To fix and collect just, reasonable, and nondiscriminatory (i) charges and rents for the use of its parking areas and facilities, grounds, centers, buildings, and auditoriums and (ii) admission charges to fairs, shows, exhibits, and events sponsored or held by the Authority. The charges collected may be made available to defray the reasonable expenses of the Authority and to pay the principal of and interest on any bonds issued by the Authority.
(d) To enter into contracts treating in any manner with the objects and purposes of this Article.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/45-15)
Sec. 45-15. Creation of the Board. The governing and administrative body of the Authority shall be a board consisting of 7 members and shall be known as the Cave in Rock Township Civic Center Authority Board. The members of the Board shall be individuals of generally recognized ability and integrity.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/45-20)
Sec. 45-20. Members of the Board appointed. Within 60 days after September 11, 1990 (the effective date of Article 1 of Public Act 86-1414), the village president of the village of Cave in Rock, with the advice and consent of the corporate authorities of the village of Cave in Rock, shall appoint 3 members of the Board for initial terms expiring June 1, 1991; 2 members for initial terms expiring June 1, 1992; and 2 members for initial terms expiring June 1, 1993. The successors of the initial members shall be appointed in like manner for 3 year terms from the date of appointment, except in case of an appointment to fill a vacancy for an unexpired term. At least 3 members of the Board shall be residents of that part of the township of Cave in Rock outside the corporate limits of the village of Cave in Rock. The remaining members shall be residents of the village of Cave in Rock.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/45-25)
Sec. 45-25. Removal of Board members. The village president of the village of Cave in Rock, with the advice and consent of the corporate authorities of the village of Cave in Rock, may remove any member of the Board in case of incompetency, neglect of duty, or malfeasance in office, after service on the member, by registered United States mail, return receipt requested, of a copy of the written charges against the member and after an opportunity to be publicly heard in person or by counsel in his or her own defense upon being notified not less than 10 days before the hearing.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/45-30)
Sec. 45-30. Standard civic center provisions incorporated by reference. The following Sections of this Code are incorporated by reference into this Article:
Section 2-3. Purpose.
Section 2-5. Definitions.
Section 2-10. Lawsuits; common seal.
Section 2-15. Duties; auditorium, recreational, and other buildings; lease of space.
Section 2-25. Incurring obligations.
Section 2-30. Prompt payment.
Section 2-35. Acquisition of property from person, State, or local agency.
Section 2-40. Federal money.
Section 2-45. Insurance.
Section 2-50. Borrowing; revenue bonds; suits to compel performance.
Section 2-55. Bonds; nature of indebtedness.
Section 2-60. Investment in bonds.
Section 2-75. Board members; financial matters; conflict of interest.
Section 2-80. Board members' oath.
Section 2-85. Board members; vacancy in office.
Section 2-90. Organization of the Board.
Section 2-96. Meetings; action by 4 Board members.
Section 2-100. Secretary; treasurer.
Section 2-105. Funds.
Section 2-110. Signatures on checks or drafts.
Section 2-115. General manager; other appointments.
Section 2-122. Rules and regulations; penalties.
Section 2-126. Contracts; award to other than highest or lowest bidder by vote of 4 Board members.
Section 2-130. Bids and advertisements.
Section 2-132. Bidders; civil action to compel compliance.
Section 2-135. Report and financial statement.
Section 2-140. State financial support.
Section 2-145. Anti-trust laws.
Section 2-150. Tax exemption.
(Source: P.A. 90-328, eff. 1-1-98.)



Article 50 - Centre East Civic Center

(70 ILCS 200/Art. 50 heading)

(70 ILCS 200/50-1)
Sec. 50-1. Short title. This Article may be cited as the Centre East Civic Center Law of 1997.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/50-5)
Sec. 50-5. Definitions. As used in this Article, unless the context otherwise requires:
"Authority" means the Centre East Metropolitan Exposition, Auditorium and Office Building Authority.
"Board" means the governing and administrative body of the Centre East Metropolitan Exposition, Auditorium and Office Building Authority.
"Metropolitan area" means all that territory in the State of Illinois lying within the corporate boundaries of Niles Township or any municipality a part of which lies within Niles Township.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/50-10)
Sec. 50-10. Authority created; principal office. There is hereby created a unit of local government known as the Centre East Metropolitan Exposition, Auditorium and Office Building Authority in the metropolitan area.
The principal office of the Authority shall be in the Village of Skokie.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/50-15)
Sec. 50-15. Borrowing; revenue bonds. The Authority shall have continuing power to borrow money for the purpose of carrying out and performing its duties and exercising its powers under this Article.
For the purpose of evidencing the obligation of the Authority to repay any money borrowed as aforesaid, the Authority may, pursuant to an ordinance adopted by the Board, from time to time issue and dispose of its interest bearing revenue bonds, and may also from time to time issue and dispose of its interest bearing revenue bonds to refund any bonds at maturity or pursuant to redemption provisions or at any time before maturity with the consent of the holders thereof. All such bonds shall be payable solely from the revenues or income to be derived from the fairs, expositions, exhibitions, rentals and leases and other authorized activities operated by the Authority, and from funds, if any, received and to be received by the Authority from any other source. Such bonds may bear such date or dates, may mature at such time or times not exceeding 40 years from their respective dates, may bear interest at such rate or rates, may be in such form, may carry such registration privileges, may be executed in such manner, may be payable at such place or places, may be made subject to redemption in such manner and upon such terms, with or without premium as is stated on the face thereof, may be executed in such manner and may contain such terms and covenants, all as may be provided in the ordinance. In case any officer whose signature appears on any bond ceases (after attaching his signature) to hold office, his signature shall nevertheless be valid and effective for all purposes. The holder or holders of any bonds, or interest coupons appertaining thereto, issued by the Authority may bring mandamus, injunction, or other civil actions or proceedings to compel the performance and observance by the Authority or any of its officers, agents or employees of any contract or covenant made by the Authority with the holders of such bonds or interest coupons, to compel the Authority and any of its officers, agents or employees to perform any duties required to be performed for the benefit of the holders of any such bonds or interest coupons by the provisions of the ordinance authorizing their issuance, and to enjoin the Authority and any of its officers, agents or employees from taking any action in conflict with any such contract or covenant.
Notwithstanding the form and tenor of any such bonds and in the absence of any express recital on the face thereof that it is non-negotiable, all such bonds shall be negotiable instruments under the Uniform Commercial Code of the State of Illinois.
From and after the issuance of any bonds as herein provided it shall be the duty of the corporate authorities of the Authority to fix and establish rates, charges, rents, and fees for the use of facilities acquired, constructed, reconstructed, extended or improved with the proceeds of the sale of said bonds sufficient at all times, with other revenues of the Authority, to pay:
(a) the cost of leasing, maintaining, repairing, regulating and operating the facilities; and
(b) the bonds and interest thereon as they shall become due, and all sinking fund requirements and other requirements provided by the ordinance authorizing the issuance of the bonds or as provided by any trust agreement executed to secure payment thereof.
To secure the payment of any or all of such bonds and for the purpose of setting forth the covenants and undertakings of the Authority in connection with the issuance thereof and the issuance of any additional bonds payable from such revenue income to be derived from the fairs, recreational, theatrical or cultural expositions, sport activities, exhibitions, office rentals, and air space leases and rentals, and other revenue, if any, the Authority may execute and deliver a trust agreement or agreements; provided that no lien upon any physical property of the Authority shall be created thereby.
A remedy for any breach or default of the terms of any such trust agreement by the Authority may be by mandamus, injunction, or other civil actions or proceedings in any court of competent jurisdiction to compel performance and compliance therewith, but the trust agreement may prescribe by whom or on whose behalf such action may be instituted.
Before any such bonds (excepting refunding bonds) are sold, the entire authorized issue, or any part thereof, shall be offered for sale as a unit after advertising for bids at least 3 times in a daily newspaper of general circulation published in the metropolitan area, the last publication to be at least 10 days before bids are required to be filed. Copies of such advertisement may be published in any newspaper or financial publication in the United States. All bids shall be sealed, filed and opened as provided by ordinance and the bonds shall be awarded to the highest and best bidder or bidders therefor. The Authority shall have the right to reject all bids and readvertise for bids in the manner provided for in the initial advertisement. However, if no bids are received such bonds may be sold at not less than par value, without further advertising, within 60 days after the bids are required to be filed pursuant to any advertisement.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/50-16)
Sec. 50-16. Bonds; nature of indebtedness. Under no circumstances shall any bonds issued by the Authority be or become an indebtedness or obligation of the State of Illinois or any unit of local government or school district within the State, nor shall any such bond or obligation be or become an indebtedness of the Authority within the purview of any constitutional limitation or provision, and it shall be plainly stated on the face of each bond that it does not constitute such an indebtedness or obligation but is payable solely from revenues or income.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/50-17)
Sec. 50-17. Investment in bonds. The State and all counties, cities, villages, incorporated towns and other units of local government and public bodies, and public officers of any thereof, all banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies and other persons carrying on an insurance business and all executors, administrators, guardians, trustees and other fiduciaries may legally invest any sinking funds, moneys or other funds belonging to them or within their control in any bonds issued pursuant to this Article.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/50-20)
Sec. 50-20. Board created. The governing and administrative body of the Authority shall be a board consisting of 9 members and shall be known as the Centre East Metropolitan Exposition, Auditorium and Office Building Board. The members of the board shall be individuals of generally recognized ability and integrity.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/50-25)
Sec. 50-25. Board members appointed. Within 60 days after September 17, 1984 (the effective date of Article 5 of Public Act 83-1456), the Mayor of Skokie shall appoint 3 members of the Board, one member to be appointed for a term of one year, one member to be appointed for a term of 2 years, and one member to be appointed for a term of 3 years; and the Township Supervisor of Niles Township shall appoint 3 members of the Board, one member to be appointed for a term of one year, one member to be appointed for a term of 2 years, and one member to be appointed for a term of 3 years; such terms commencing on the date each is appointed. Within 90 days after September 17, 1984, the 6 members of the Board so appointed shall appoint the remaining 3 members of the Board, one member to be appointed for a term of one year, one member to be appointed for a term of 2 years, and one member to be appointed for a term of 3 years; such terms commencing on the date each is appointed. After September 1, 1990, upon the expiration of the terms of the remaining 3 members of the Board (formerly appointed by the other 6 members), their successors shall thereafter be appointed by the Mayor of Skokie. After September 1, 1990, all appointments made by the Mayor of Skokie shall be made with the advice and consent of the corporate authorities of Skokie, and all appointments made by the Township Supervisor of Niles Township shall be made with the advice and consent of the corporate authorities of Niles Township. At the expiration of the term of any member, his successor shall be appointed in like manner. All successors shall hold office for a term of 3 years from the date of appointment, except in case of an appointment to fill a vacancy.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/50-30)
Sec. 50-30. Report and financial statement. As soon after the end of each fiscal year as may be expedient, the Board shall cause to be prepared and printed a complete and detailed report and financial statement of its operations and of its assets and liabilities. A reasonably sufficient number of copies of such report shall be printed for distribution to persons interested upon request, and a copy thereof shall be filed with the county clerk, the Village of Skokie and the Township of Niles, and with the clerk of any other municipality to whose mayor or village president the power to appoint a member of the Board has been delegated.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/50-35)
Sec. 50-35. Standard civic center provisions incorporated by reference. The following Sections of this Code are incorporated by reference into this Article:
Section 2-5. Definitions.
Section 2-10. Lawsuits; common seal.
Section 2-17. Duties; auditorium and other buildings.
Section 2-21. Rights and powers.
Section 2-25. Incurring obligations.
Section 2-30. Prompt payment.
Section 2-36. Acquisition of property from person or governmental agency.
Section 2-40. Federal money.
Section 2-45. Insurance.
Section 2-76. Board members; financial matters; compensation for secretary or treasurer; conflict of interest.
Section 2-80. Board members' oath.
Section 2-83. Removal of Board member from office.
Section 2-85. Board members; vacancy in office.
Section 2-90. Organization of the Board.
Section 2-95. Meetings; action by 5 Board members.
Section 2-101. Secretary; treasurer; funds deposited in bank or savings and loan association.
Section 2-106. Funds; compliance with Public Funds Investment Act.
Section 2-110. Signatures on checks or drafts.
Section 2-115. General manager; other appointments.
Section 2-120. Ordinances, rules, and regulations; fines and penalties.
Section 2-127. Contracts; award to other than highest or lowest bidder by four-fifths vote.
Section 2-130. Bids and advertisements.
Section 2-140. State financial support.
Section 2-145. Anti-trust laws.
Section 2-150. Tax exemption.
(Source: P.A. 90-328, eff. 1-1-98.)



Article 55 - Chicago South Civic Center

(70 ILCS 200/Art. 55 heading)

(70 ILCS 200/55-1)
Sec. 55-1. Short title. This Article may be cited as the Chicago South Civic Center Law of 1997.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/55-5)
Sec. 55-5. Definitions. When used in this Article:
"Authority" means the Chicago South Civic Center Authority.
"Board" means the governing and administrative body of the Chicago South Civic Center Authority.
"Metropolitan area" means all that territory in the State of Illinois lying within the corporate boundaries of the City of Harvey and the Villages of Flossmoor, Lansing, South Holland, Homewood, East Hazel Crest, and Glenwood, together with the territory within the boundaries of other Illinois municipalities that become part of the metropolitan area as provided in Section 55-15.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/55-10)
Sec. 55-10. Authority created; principal office. There is hereby created a political subdivision, body politic and municipal corporation by the name and style of the Chicago South Civic Center Authority in the metropolitan area.
The principal office of the Authority shall be in the City of Harvey.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/55-15)
Sec. 55-15. Inclusion of contiguous territory within metropolitan area. A municipality that is contiguous to the metropolitan area may, by ordinance, request that its territory be included within the metropolitan area. The request shall be made to the Board of the Authority. If the Board, by ordinance, approves the request, the territory of the requesting municipality shall thereafter be part of the metropolitan area.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/55-20)
Sec. 55-20. Board created. The governing and administrative body of the Authority shall be known as the Chicago South Civic Center Authority Board. The members of the Board shall be individuals of generally recognized ability and integrity.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/55-25)
Sec. 55-25. Board members appointed. On September 26, 1991 (the effective date of Public Act 87-738), the terms of all the current Board members shall expire. Within 60 days after that date, the mayor or president, as the case may be, of each of the following municipalities, with the advice and consent of the corporate authorities of that municipality, shall appoint one member to the Board, for a total of 7 members: Harvey, Flossmoor, Lansing, South Holland, Homewood, East Hazel Crest, and Glenwood. Two members shall serve for terms expiring June 1, 1993, 2 members for terms expiring June 1, 1994, and 3 members for terms expiring June 1, 1995. Terms of the members shall be determined by lot at the first meeting of the Board after all appointments are made. Within 60 days after the territory of a municipality becomes part of the metropolitan area as provided in Section 55-15, the mayor or president, as the case may be, of that municipality, with the advice and consent of the corporate authorities of that municipality, shall appoint one member to the Board, who shall be an additional member; that additional member shall serve an initial term expiring on June 1 of the second calendar year after appointment. The successors of the members shall be appointed in like manner for 3 year terms from the date of appointment, except in case of an appointment to fill a vacancy. The Board may, by ordinance, appoint from one to 5 additional members of the Board, those additional members to serve at the pleasure of the Board.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/55-30)
Sec. 55-30. Board members; vacancy in office. Members of the Board, except additional members appointed by the Board, shall hold office until their respective successors have been appointed and qualified. Any member, except additional members appointed by the Board, may resign from office to take effect when his or her successor has been appointed and has qualified. An additional member appointed by the Board may resign from office to take effect upon the date the member specifies. The mayor or president, as the case may be, with the advice and consent of the corporate authorities of the municipality, may remove any member of the Board appointed by him or her in case of incompetency, neglect of duty or malfeasance in office, after service on the member, by registered United States mail, return receipt requested, of a copy of the written charges against him or her and an opportunity to be publicly heard in person or by counsel in his or her own defense upon not less than 10 days notice. In case of failure to qualify within the time required or of abandonment of office or in case of death, conviction of a felony or removal from office, a member's office shall become vacant. Each vacancy shall be filled for the unexpired term by appointment in like manner, as in case of expiration of the term of a member of the Board.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/55-35)
Sec. 55-35. Organization of the Board. As soon as practicably possible after the appointment of the members as provided in Public Act 87-738, the Board shall organize for the transaction of business, select a chairperson and a temporary secretary from its own number and adopt by-laws and regulations to govern its proceedings. The initial chairperson and his or her successors shall be elected by the Board from time to time for the term of his or her office as a member of the Board or for the term of 3 years, whichever is shorter. Actions taken by the Board before September 26, 1991 (the effective date of Public Act 87-738) shall remain in force until changed by the Board on or after that date.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/55-40)
Sec. 55-40. Quorum; action by majority of Board members. A majority of all the appointed members of the Board shall constitute a quorum for the transaction of business. All actions of the Board shall be by ordinance or resolution, and the affirmative vote of at least a majority of all the appointed members shall be necessary for the adoption of any ordinance or resolution.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/55-45)
Sec. 55-45. Contracts. All contracts for the sale of property of the value of more than $10,000 or for a concession in or lease of property including air rights of the Authority for a term of more than one year shall be awarded to the highest responsible bidder after advertising for bids. All construction contracts and contracts for supplies, materials, equipment and services, when the expense thereof will exceed $10,000, shall be let to the lowest responsible bidder after advertising for bids, excepting (1) when repair parts, accessories, equipment or services are required for equipment or services previously furnished or contracted for; (2) when the nature of the services required is such that competitive bidding is not in the best interest of the public, including, without limiting the generality of the foregoing, the services of accountants, architects, attorneys, engineers, physicians, superintendents of construction and others possessing a high degree of skill; and (3) when services such as water, light, heat, power, telephone or telegraph are required.
All contracts involving less than $10,000 shall be let by competitive bidding to the lowest responsible bidder whenever possible and, in any event, in a manner calculated to insure the best interests of the public. Competitive bidding is not required for the lease of real estate or buildings owned or controlled by the Authority. The Board is empowered to offer such leases upon such terms as it deems advisable.
In determining the responsibility of any bidder, the Board may take into account the past records of dealings with the bidder, experience, adequacy of equipment, ability to complete performance within the time set, and other factors besides financial responsibility, but in no case shall any such contracts be awarded to any other than the highest bidder (in case of sale, concession or lease) or the lowest bidder (in case of purchase or expenditure) unless authorized or approved by a vote of at least a majority of all the appointed members of the Board, and unless such action is accompanied by a statement in writing setting forth the reasons for not awarding the contract to the highest or lowest bidder, as the case may be, which statement shall be kept on file in the principal office of the Authority and open to public inspection.
Members of the Board, officers and employees of the Authority and their relatives within the fourth degree of consanguinity by the terms of the civil law, are forbidden to be interested directly or indirectly in any contract for construction or maintenance work or for the delivery of materials, supplies or equipment.
The Board shall have the right to reject all bids and to readvertise for bids. If after any such advertisement no responsible and satisfactory bid within the terms of the advertisement shall be received, the Board may award such contract without competitive bidding provided that it shall not be less advantageous to the Authority than any valid bid received pursuant to advertisement.
The Board shall adopt rules and regulations to carry into effect the provisions of this Section.
(Source: P.A. 93-491, eff. 1-1-04.)

(70 ILCS 200/55-50)
Sec. 55-50. Bidders; civil action to compel compliance. Any bidder who has submitted a bid in compliance with the requirements for bidding under this Article may bring a civil action in the Circuit Court of Cook County in which the metropolitan area is located to compel compliance with the provisions of this Article relating to the awarding of contracts by the Board.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/55-55)
Sec. 55-55. Report and financial statement. As soon after the end of each fiscal year as may be expedient, the Board shall cause to be prepared and printed a complete and detailed report and financial statement of its operations and of its assets and liabilities. A reasonably sufficient number of copies of such report shall be printed for distribution to persons interested upon request and a copy thereof shall be filed with the County Clerk and the Mayor of the City of Harvey.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/55-60)
Sec. 55-60. Standard civic center provisions incorporated by reference. The following Sections of this Code are incorporated by reference into this Article:
Section 2-3. Purpose.
Section 2-5. Definitions.
Section 2-10. Lawsuits; common seal.
Section 2-15. Duties; auditorium, recreational, and other buildings; lease of space.
Section 2-20. Rights and powers, including eminent domain.
Section 2-25. Incurring obligations.
Section 2-30. Prompt payment.
Section 2-35. Acquisition of property from person, State, or local agency.
Section 2-40. Federal money.
Section 2-45. Insurance.
Section 2-50. Borrowing; revenue bonds; suits to compel performance.
Section 2-55. Bonds; nature of indebtedness.
Section 2-60. Investment in bonds.
Section 2-75. Board members; financial matters; conflict of interest.
Section 2-80. Board members' oath.
Section 2-97. Board meetings; public records.
Section 2-100. Secretary; treasurer.
Section 2-105. Funds.
Section 2-110. Signatures on checks or drafts.
Section 2-115. General manager; other appointments.
Section 2-122. Rules and regulations; penalties.
Section 2-130. Bids and advertisements.
Section 2-140. State financial support.
Section 2-145. Anti-trust laws.
Section 2-150. Tax exemption.
(Source: P.A. 90-328, eff. 1-1-98.)



Article 60 - Collinsville Civic Center

(70 ILCS 200/Art. 60 heading)

(70 ILCS 200/60-1)
Sec. 60-1. Short title. This Article may be cited as the Collinsville Civic Center Law of 1997.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/60-5)
Sec. 60-5. Definitions. When used in this Article:
"Authority" means the Collinsville Metropolitan Exposition, Auditorium and Office Building Authority.
"Board" means the governing and administrative body of the Collinsville Metropolitan Exposition, Auditorium and Office Building Authority.
"Metropolitan area" means all that territory in the State of Illinois lying within the corporate boundaries of the City of Collinsville.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/60-10)
Sec. 60-10. Authority created; principal office. There is hereby created a political subdivision, body politic and municipal corporation by the name and style of Collinsville Metropolitan Exposition, Auditorium and Office Building Authority in the metropolitan area. The principal office of the Authority shall be in the City of Collinsville.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/60-15)
Sec. 60-15. Food and beverage tax.
(a) For the sole purpose of obtaining funds for the support, construction, maintenance or financing of a facility of the Authority, the corporate authorities of the City of Collinsville may impose a tax on the retail sale of food and beverages that have been prepared for immediate consumption. The tax shall not exceed the rate of 1% of the selling price of such food and beverages. A tax imposed pursuant to this Section shall be in addition to any other taxes imposed with respect to such food and beverages.
(b) The purchaser of such food and beverages shall be liable for the payment of a tax imposed pursuant to this Section. However, the corporate authorities of the City of Collinsville may require that any person engaged in the business of making retail sales that are subject to the tax collect the tax and pay over the proceeds of the tax as prescribed by ordinance of the corporate authorities.
(c) If the corporate authorities of the City of Collinsville determine that all persons engaged in the business of making retail sales of such food and beverages within the City of Collinsville will benefit from the support, construction, maintenance or financing of the facility for which the tax is imposed, the corporate authorities shall impose the tax throughout the City. If, however, the corporate authorities determine that only persons engaged in such retail sales within a particular area within the City of Collinsville will benefit from such support, construction, maintenance or financing, the corporate authorities shall by ordinance establish that area as a special purpose district and shall impose the tax only within the district. In such case the corporate authorities of the City of Collinsville shall be the governing body of the district and shall have the authority to impose the tax pursuant to this Section and expend revenues from the tax for the purposes specified in this Section.
(d) For purposes of this Section, the support, construction, maintenance or financing of a facility of the Authority may include the establishment of reserve funds and the expenditure of funds pursuant to an intergovernmental agreement for such purposes.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/60-20)
Sec. 60-20. Board created. The governing and administrative body of the Authority shall be a board consisting of 9 members and shall be known as the Collinsville Metropolitan Exposition Auditorium and Office Building Board. The members of the board shall be individuals of generally recognized ability and integrity.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/60-25)
Sec. 60-25. Board members appointed. Within 60 days after January 1, 1985 (the effective date of Public Act 83-1127), the Mayor of Collinsville with the advice and consent of the Collinsville City Council shall appoint 9 members of the Board, 3 members to be appointed for a term of one year, 3 members to be appointed for terms of 2 years, and 3 members to be appointed for terms of 3 years, such terms commencing on the date each is appointed. One of the members appointed may be a representative from the Collinsville City Council. At the expiration of the term of any member, his successor shall be appointed by the Mayor of Collinsville in a like manner. All successors shall hold office for a term of 3 years from the date of appointment, except in case of an appointment to fill a vacancy.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/60-30)
Sec. 60-30. Standard civic center provisions incorporated by reference. The following Sections of this Code are incorporated by reference into this Article:
Section 2-3. Purpose.
Section 2-5. Definitions.
Section 2-10. Lawsuits; common seal.
Section 2-16. Duties; auditorium and other buildings; lease of space.
Section 2-20. Rights and powers, including eminent domain.
Section 2-25. Incurring obligations.
Section 2-30. Prompt payment.
Section 2-35. Acquisition of property from person, State, or local agency.
Section 2-40. Federal money.
Section 2-45. Insurance.
Section 2-50. Borrowing; revenue bonds; suits to compel performance.
Section 2-55. Bonds; nature of indebtedness.
Section 2-60. Investment in bonds.
Section 2-75. Board members; financial matters; conflict of interest.
Section 2-80. Board members' oath.
Section 2-83. Removal of Board member from office.
Section 2-85. Board members; vacancy in office.
Section 2-90. Organization of the Board.
Section 2-95. Meetings; action by 5 Board members.
Section 2-100. Secretary; treasurer.
Section 2-105. Funds.
Section 2-110. Signatures on checks or drafts.
Section 2-115. General manager; other appointments.
Section 2-122. Rules and regulations; penalties.
Section 2-125. Contracts; award to other than highest or lowest bidder by vote of 5 Board members.
Section 2-130. Bids and advertisements.
Section 2-132. Bidders; civil action to compel compliance.
Section 2-135. Report and financial statement.
Section 2-140. State financial support.
Section 2-145. Anti-trust laws.
Section 2-150. Tax exemption.
(Source: P.A. 90-328, eff. 1-1-98.)



Article 65 - Columbia Civic Center

(70 ILCS 200/Art. 65 heading)

(70 ILCS 200/65-1)
Sec. 65-1. Short title. This Article may be cited as the Columbia Civic Center Law of 1997.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/65-5)
Sec. 65-5. Definitions. In this Article:
"Authority" means the Columbia Civic Center Authority.
"Board" means the governing and administrative body of the Columbia Civic Center Authority.
"Metropolitan area" means all that territory in the State of Illinois lying within the corporate boundaries of the city of Columbia in Monroe County.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/65-10)
Sec. 65-10. Creation of Authority. The Columbia Civic Center Authority is created as a political subdivision, body politic, and municipal corporation in the metropolitan area. The principal office of the Authority shall be in the City of Columbia.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/65-12)
Sec. 65-12. Powers. The Authority has the following powers:
(a) To acquire, purchase, own, construct, lease as lessee, or in any other way acquire, improve, extend, repair, reconstruct, regulate, operate, equip, and maintain exhibition centers, civic auditoriums, cultural facilities, and office buildings, including sites, parking areas, and commercial facilities for those structures, located within the metropolitan area.
(b) To plan for grounds, centers, and auditoriums; to plan, sponsor, hold, arrange, and finance fairs, industrial, cultural, educational, trade, and scientific exhibits, shows, and events; and to use or allow the use of those grounds, centers, and auditoriums for the holding of fairs, exhibits, shows, and events, whether conducted by the Authority or some other person or governmental agency.
(c) To fix and collect just, reasonable, and nondiscriminatory (i) charges and rents for the use of its parking areas and facilities, grounds, centers, buildings, and auditoriums and (ii) admission charges to fairs, shows, exhibits, and events sponsored or held by the Authority. The charges collected may be made available to defray the reasonable expenses of the Authority and to pay the principal of and interest on any bonds issued by the Authority.
(d) To enter into contracts treating in any manner with the objects and purposes of this Article.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/65-15)
Sec. 65-15. Creation of the Board. The governing and administrative body of the Authority shall be a board consisting of 7 members and shall be known as the Columbia Civic Center Authority Board. The members of the Board shall be individuals of generally recognized ability and integrity.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/65-20)
Sec. 65-20. Members of the Board appointed. Within 60 days after September 11, 1990 (the effective date of Article 2 of Public Act 86-1414), the mayor of Columbia, with the advice and consent of the Columbia city council, shall appoint 3 members of the Board for initial terms expiring June 1, 1991; 2 members for initial terms expiring June 1, 1992; and 2 members for initial terms expiring June 1, 1993. The successors of the initial members shall be appointed in like manner for 3 year terms from the date of appointment, except in case of an appointment to fill a vacancy for an unexpired term.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/65-25)
Sec. 65-25. Removal of Board members. The mayor of Columbia, with the advice and consent of the Columbia city council, may remove any member of the Board in case of incompetency, neglect of duty, or malfeasance in office, after service on the member, by registered United States mail, return receipt requested, of a copy of the written charges against the member and after an opportunity to be publicly heard in person or by counsel in his or her own defense upon being notified not less than 10 days before the hearing.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/65-30)
Sec. 65-30. Standard civic center provisions incorporated by reference. The following Sections of this Code are incorporated by reference into this Article:
Section 2-3. Purpose.
Section 2-5. Definitions.
Section 2-10. Lawsuits; common seal.
Section 2-15. Duties; auditorium, recreational, and other buildings; lease of space.
Section 2-25. Incurring obligations.
Section 2-30. Prompt payment.
Section 2-35. Acquisition of property from person, State, or local agency.
Section 2-40. Federal money.
Section 2-45. Insurance.
Section 2-50. Borrowing; revenue bonds; suits to compel performance.
Section 2-55. Bonds; nature of indebtedness.
Section 2-60. Investment in bonds.
Section 2-75. Board members; financial matters; conflict of interest.
Section 2-80. Board members' oath.
Section 2-85. Board members; vacancy in office.
Section 2-90. Organization of the Board.
Section 2-96. Meetings; action by 4 Board members.
Section 2-100. Secretary; treasurer.
Section 2-105. Funds.
Section 2-110. Signatures on checks or drafts.
Section 2-115. General manager; other appointments.
Section 2-122. Rules and regulations; penalties.
Section 2-126. Contracts; award to other than highest or lowest bidder by vote of 4 Board members.
Section 2-130. Bids and advertisements.
Section 2-132. Bidders; civil action to compel compliance.
Section 2-135. Report and financial statement.
Section 2-140. State financial support.
Section 2-145. Anti-trust laws.
Section 2-150. Tax exemption.
(Source: P.A. 90-328, eff. 1-1-98.)



Article 70 - Crystal Lake Civic Center

(70 ILCS 200/Art. 70 heading)

(70 ILCS 200/70-1)
Sec. 70-1. Short title. This Article may be cited as the Crystal Lake Civic Center Law of 1997.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/70-5)
Sec. 70-5. Definitions. When used in this Article:
"Authority" means the Crystal Lake Civic Center Authority.
"Board" means the governing and administrative body of the Crystal Lake Civic Center Authority.
"Metropolitan area" means all that territory in the State of Illinois lying within the corporate boundaries of the municipality of Crystal Lake in the County of McHenry.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/70-10)
Sec. 70-10. Authority created; principal office. There is hereby created a political subdivision, body politic and municipal corporation by the name and style of the Crystal Lake Civic Center Authority in the metropolitan area.
The principal office of the Authority shall be in the City of Crystal Lake.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/70-15)
Sec. 70-15. Board created. The governing and administrative body of the Authority shall be a board consisting of 9 members and shall be known as the Crystal Lake Civic Center Authority Board. The members of the Board shall be individuals of generally recognized ability and integrity.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/70-20)
Sec. 70-20. Board members appointed. Within 60 days after January 1, 1988 (the effective date of Article II of Public Act 85-793), the Mayor of the City of Crystal Lake, with the advice and consent of the Crystal Lake City Council, shall appoint 3 members of the Board for initial terms expiring June 1, 1988; 3 members for initial terms expiring June 1, 1989; and 3 members for initial terms expiring June 1, 1990. The successors of the initial members shall be appointed in like manner for 3 year terms from the date of appointment, except in case of an appointment to fill a vacancy.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/70-25)
Sec. 70-25. Removal of Board members. The appointing officer, with the advice and consent of the Crystal Lake City Council, may remove any member of the Board appointed by him, in case of incompetency, neglect of duty or malfeasance in office, after service on him, by registered United States mail, return receipt requested, of a copy of the written charges against him and an opportunity to be publicly heard in person or by counsel in his own defense upon not less than 10 days notice.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/70-30)
Sec. 70-30. Bidders; civil action to compel compliance. Any bidder who has submitted a bid in compliance with the requirements for bidding under this Article may bring a civil action in the Circuit Court of McHenry County in which the metropolitan area is located to compel compliance with the provisions of this Article relating to the awarding of contracts by the Board.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/70-35)
Sec. 70-35. Standard civic center provisions incorporated by reference. The following Sections of this Code are incorporated by reference into this Article:
Section 2-3. Purpose.
Section 2-5. Definitions.
Section 2-10. Lawsuits; common seal.
Section 2-15. Duties; auditorium, recreational, and other buildings; lease of space.
Section 2-20. Rights and powers, including eminent domain.
Section 2-25. Incurring obligations.
Section 2-30. Prompt payment.
Section 2-35. Acquisition of property from person, State, or local agency.
Section 2-40. Federal money.
Section 2-45. Insurance.
Section 2-50. Borrowing; revenue bonds; suits to compel performance.
Section 2-55. Bonds; nature of indebtedness.
Section 2-60. Investment in bonds.
Section 2-75. Board members; financial matters; conflict of interest.
Section 2-80. Board members' oath.
Section 2-85. Board members; vacancy in office.
Section 2-90. Organization of the Board.
Section 2-95. Meetings; action by 5 Board members.
Section 2-100. Secretary; treasurer.
Section 2-105. Funds.
Section 2-110. Signatures on checks or drafts.
Section 2-115. General manager; other appointments.
Section 2-122. Rules and regulations; penalties.
Section 2-125. Contracts; award to other than highest or lowest bidder by vote of 5 Board members.
Section 2-130. Bids and advertisements.
Section 2-135. Report and financial statement.
Section 2-140. State financial support.
Section 2-145. Anti-trust laws.
Section 2-150. Tax exemption.
(Source: P.A. 90-328, eff. 1-1-98.)



Article 75 - Decatur Civic Center

(70 ILCS 200/Art. 75 heading)

(70 ILCS 200/75-1)
Sec. 75-1. Short title. This Article may be cited as the Decatur Civic Center Law of 1997.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/75-5)
Sec. 75-5. Purpose. It is the purpose of this Article to provide for a Metropolitan Exposition, Auditorium and Office Building Authority in Decatur.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/75-10)
Sec. 75-10. Definitions. In this Article:
"Authority" means the Decatur Metropolitan Exposition, Auditorium and Office Building Authority.
"Board" means the governing and administrative body of the Decatur Metropolitan Exposition, Auditorium and Office Building Authority.
"Metropolitan area" means all that territory in the State of Illinois lying within the corporate boundaries of the City of Decatur.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/75-15)
Sec. 75-15. Authority created; principal office. There is hereby created a unit of local government known as the Decatur Metropolitan Exposition, Auditorium and Office Building Authority in the metropolitan area.
The principal office of the Authority shall be in the City of Decatur.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/75-20)
Sec. 75-20. Rights and powers. The Authority shall have the following rights and powers:
(a) To acquire, purchase, own, construct, lease as lessee or in any other way acquire, improve, extend, repair, reconstruct, regulate, operate, equip and maintain fair expositions grounds, convention or exhibition centers, civic auditoriums, and office and municipal buildings, including sites and parking areas and facilities therefor located within the metropolitan area.
(b) To enter into contracts treating in any manner with the objects and purposes of this Article.
(c) To plan for such grounds, centers and auditoriums and to plan, sponsor, hold, arrange, and finance fairs, industrial, cultural, educational, trade and scientific exhibits, shows and events and to use or allow the use of such grounds, centers and auditoriums for the holding of fairs, exhibits, shows and events whether conducted by the Authority or some other person or governmental agency.
(d) To exercise the right of eminent domain to acquire sites for such grounds, centers, buildings and auditoriums, and parking areas and facilities in the manner provided for the exercise of the right of eminent domain under the Eminent Domain Act.
(e) To fix and collect just, reasonable and nondiscriminatory charges and rents for the use of such parking areas and facilities, grounds, centers, buildings and auditoriums and admission charges to fairs, shows, exhibits and events sponsored or held by the Authority. The charges collected may be made available to defray the reasonable expenses of the Authority and to pay the principal of and the interest on any bonds issued by the Authority.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 200/75-22)
Sec. 75-22. Eminent domain. Notwithstanding any other provision of this Article, any power granted under this Article to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 200/75-25)
Sec. 75-25. Bonds; nature of indebtedness. Under no circumstances shall any bonds issued by the Authority be or become an indebtedness or obligation of the State of Illinois or any unit of local government or school district within the State, nor shall any such bond or obligation be or become an indebtedness of the Authority within the purview of any constitutional limitation or provision, and it shall be plainly stated on the face of each bond that it does not constitute such an indebtedness or obligation but is payable solely from revenues or income.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/75-30)
Sec. 75-30. Investment in bonds. The State and all counties, cities, villages, incorporated towns and other units of local government and public bodies, and public officers of any thereof; all banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies and other persons carrying on an insurance business; and all executors, administrators, guardians, trustees and other fiduciaries may legally invest any sinking funds, moneys or other funds belonging to them or within their control in any bonds issued pursuant to this Article, it being the purpose of this Section to authorize the investment in such bonds of all sinking, insurance, retirement, compensation, pension and trust funds, whether owned or controlled by private or public persons or officers; provided, however, that nothing contained in this Section may be construed as relieving any person from any duty of exercising reasonable care in selecting securities for investment.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/75-35)
Sec. 75-35. Bonds other than revenue bonds. No bonds, other than revenue bonds issued pursuant to Section 2-52, shall be issued by the Authority until the proposition to issue the same has been submitted to and approved by a majority of the voters of said metropolitan area voting upon the proposition at a general election in accordance with the general election law. The Authority may by resolution order such proposition submitted at a regular election in accordance with the general election law, whereupon the recording officer shall certify the resolution and the proposition to the proper election officials for submission. Any proposition to issue bonds as herein set forth shall be in substantially the following form:
--------------------------------------------------------------
Shall bonds of the "Decatur
Metropolitan Exposition, YES
Auditorium and Office Building
Authority" to the amount of ----------------------------
........ Dollars ($ ) be NO
issued for the purpose of
..........?
--------------------------------------------------------------
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/75-40)
Sec. 75-40. Tax. If a majority of the voters of said metropolitan area approve the issuance of bonds as provided in Section 75-35, the Authority shall have power to levy and collect annually a sum sufficient to pay for the annual principal and interest charges on such bonds.
Such taxes proposed by the Authority to be levied upon the taxable property within the metropolitan area shall be levied by ordinance. After the ordinance has been adopted it shall, within 10 days after its passage, be published once in a newspaper published and having a general circulation within the metropolitan area. A certified copy of such levy ordinance shall be filed with the county clerk no later than the 3rd Tuesday in September in each year. Thereupon the county clerk shall extend such tax; provided the aggregate amount of taxes levied for any one year shall not exceed the rate of .0005% of the full fair cash value, as equalized or assessed by the Department of Revenue.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/75-45)
Sec. 75-45. Board created. The governing and administrative body of the Authority shall be a board known as the Decatur Metropolitan Exposition, Auditorium and Office Building Board and shall consist of 9 members.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/75-50)
Sec. 75-50. Board members appointed. Within 60 days after October 1, 1975 (the effective date of Public Act 79-794), the Mayor of Decatur, with the advice and consent of the Decatur city council, shall appoint 9 members of the board, 3 members to be appointed for terms of 1 year, 3 members to be appointed for terms of 2 years, and 3 members to be appointed for terms of 3 years, such terms commencing on the date each is appointed. At the expiration of the term of any member, his successor shall be appointed by the Mayor of Decatur in like manner. All successors shall hold office for a term of 3 years from the date of appointment, except in case of an appointment to fill a vacancy.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/75-55)
Sec. 75-55. Quorum; action by 5 Board members. Three members of the Board shall constitute a quorum for the transaction of business. All action of the Board shall be by ordinance or resolution, and the affirmative vote of at least 5 members of the Board shall be necessary for the adoption of any ordinance or resolution.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/75-60)
Sec. 75-60. Standard civic center provisions incorporated by reference. The following Sections of this Code are incorporated by reference into this Article:
Section 2-5. Definitions.
Section 2-10. Lawsuits; common seal.
Section 2-16. Duties; auditorium and other buildings; lease of space.
Section 2-25. Incurring obligations.
Section 2-30. Prompt payment.
Section 2-36. Acquisition of property from person or governmental agency.
Section 2-40. Federal money.
Section 2-45. Insurance.
Section 2-52. Borrowing; revenue bonds; interest payable semi-annually; bond sale price; effect of Omnibus Bond Acts.
Section 2-76. Board members; financial matters; compensation for secretary or treasurer; conflict of interest.
Section 2-80. Board members' oath.
Section 2-83. Removal of Board member from office.
Section 2-85. Board members; vacancy in office.
Section 2-90. Organization of the Board.
Section 2-97. Board meetings; public records.
Section 2-101. Secretary; treasurer; funds deposited in bank or savings and loan association.
Section 2-106. Funds; compliance with Public Funds Investment Act.
Section 2-110. Signatures on checks or drafts.
Section 2-115. General manager; other appointments.
Section 2-120. Ordinances, rules, and regulations; fines and penalties.
Section 2-127. Contracts; award to other than highest or lowest bidder by four-fifths vote.
Section 2-130. Bids and advertisements.
Section 2-135. Report and financial statement.
Section 2-140. State financial support.
Section 2-145. Anti-trust laws.
Section 2-150. Tax exemption.
Section 2-155. Partial invalidity.
(Source: P.A. 90-328, eff. 1-1-98.)



Article 80 - Dupage County Civic Center

(70 ILCS 200/Art. 80 heading)

(70 ILCS 200/80-1)
Sec. 80-1. Short title. This Article may be cited as the DuPage County Civic Center Law of 1997.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/80-5)
Sec. 80-5. Definitions. When used in this Article:
"Authority" means DuPage County Metropolitan Exposition, Auditorium and Office Building Authority.
"Board" means the governing and administrative body of the DuPage County Metropolitan Exposition, Auditorium and Office Building Authority.
"Metropolitan area" means all that territory in the State of Illinois lying within DuPage County, except for those portions lying within municipalities which have a civic center authority within the corporate limits of such municipalities, and except for those portions within the metropolitan area of the Illinois-Michigan Canal National Heritage Corridor Civic Center Authority.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/80-10)
Sec. 80-10. Authority created; principal office. There is hereby created a political subdivision, body politic and municipal corporation by the name and style of DuPage County Metropolitan Exposition, Auditorium and Office Building Authority in the metropolitan area.
The principal office of the Authority shall be in DuPage County.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/80-15)
Sec. 80-15. Rights and powers. The Authority shall have the following rights and powers:
(a) To acquire, purchase, own, construct, lease as lessee or in any other way acquire, improve, extend, repair, reconstruct, regulate, operate, equip and maintain fair expositions grounds, convention or exhibition centers, civic auditoriums, and office and county buildings, including sites and parking areas and facilities therefor located within the metropolitan area.
(b) To enter into contracts treating in any manner with the objects and purposes of this Article.
(c) To plan for such grounds, centers and auditoriums and to plan, sponsor, hold, arrange, and finance fairs, industrial, cultural, educational, trade and scientific exhibits, shows and events and to use or allow the use of such grounds, centers and auditoriums for the holding of fairs, exhibits, shows and events whether conducted by the Authority or some other person or governmental agency.
(d) To exercise the right of eminent domain to acquire sites for such grounds, centers, buildings and auditoriums, and parking areas and facilities in the manner provided for the exercise of the right of eminent domain under the Eminent Domain Act.
(e) To fix and collect just, reasonable and nondiscriminatory charges and rents for the use of such parking areas and facilities, grounds, centers, buildings and auditoriums and admission charges to fairs, shows, exhibits and events sponsored or held by the Authority. The charges collected may be made available to defray the reasonable expenses of the Authority and to pay the principal of and the interest on any bonds issued by the Authority.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 200/80-17)
Sec. 80-17. Eminent domain. Notwithstanding any other provision of this Article, any power granted under this Article to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 200/80-20)
Sec. 80-20. Borrowing; revenue bonds. The Authority shall have continuing power to borrow money for the purpose of carrying out and performing its duties and exercising its powers under this Article.
For the purpose of evidencing the obligation of the Authority to repay any money borrowed as aforesaid, the Authority may, pursuant to an ordinance adopted by the Board, from time to time issue and dispose of its interest bearing revenue bonds, and may also from time to time issue and dispose of its interest bearing revenue bonds to refund any bonds at maturity or pursuant to redemption provisions or at any time before maturity with the consent of the holders thereof. All such bonds shall be payable solely from the revenues or income to be derived from the fairs, expositions, exhibitions, rentals and leases and other authorized activities operated by it, and from funds, if any, received and to be received by the Authority from any other source. Such bonds may bear such date or dates, may mature at such time or times not exceeding 40 years from their respective dates, may bear interest at such rate or rates, not exceeding the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, may be in such form, may carry such registration privileges, may be executed in such manner, may be payable at such place or places, may be made subject to redemption in such manner and upon such terms, with or without premium as is stated on the face thereof, may be executed in such manner and may contain such terms and covenants, all as may be provided in said ordinance. In case any officer whose signature appears on any bond ceases (after attaching his signature) to hold office, his signature shall nevertheless be valid and effective for all purposes. The holder or holders of any bonds, or interest coupons appertaining thereto issued by the Authority may bring mandamus, injunction, or other civil actions or proceedings to compel the performance and observance by the Authority or any of its officers, agents or employees of any contract or covenant made by the Authority with the holders of such bonds or interest coupons, to compel the Authority and any of its officers, agents or employees to perform any duties required to be performed for the benefit of the holders of any such bonds or interest coupons by the provisions of the ordinance authorizing their issuance, and to enjoin the Authority and any of its officers, agents or employees from taking any action in conflict with any such contract or covenant.
Notwithstanding the form and tenor of any such bonds and in the absence of any express recital on the face thereof that it is nonnegotiable, all such bonds shall be negotiable instruments under the Uniform Commercial Code of the State of Illinois.
The bonds shall be sold by the corporate authorities of the Authority in such manner as said corporate authorities shall determine, except that if issued to bear interest at the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, the bonds shall be sold for not less than par and accrued interest and except that the selling price of bonds bearing interest at a rate of less than the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, shall be such that the interest cost to the Authority of the money received from the sale of bonds shall not exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, computed to absolute maturity of said bonds or certificates according to standard tables of bond values.
From and after the issuance of any bonds as herein provided it shall be the duty of the corporate authorities of the Authority to fix and establish rates, charges, rents, and fees for the use of facilities acquired, constructed, reconstructed, extended or improved with the proceeds of the sale of said bonds sufficient at all times, with other revenues of the Authority to pay:
(a) the cost of maintaining, repairing, regulating and operating the said facilities; and
(b) the bonds and interest thereon as they shall become due, and all sinking fund requirements and other requirements provided by the ordinance authorizing the issuance of the bonds or as provided by any trust agreement executed to secure payment thereof.
To secure the payment of any or all of such bonds and for the purpose of setting forth the covenants and undertakings of the Authority in connection with the issuance thereof and the issuance of any additional bonds payable from such revenue income to be derived from the fairs, recreational, theatrical, cultural, expositions, sport activities, exhibitions, office rentals, and air space leases and rentals, and other revenue, if any, the Authority may execute and deliver a trust agreement or agreements; provided that no lien upon any physical property of the Authority shall be created thereby.
A remedy for any breach or default of the terms of any such trust agreement by the Authority may be by mandamus, injunction, or other civil actions or proceedings in any court of competent jurisdiction to compel performance and compliance therewith, but the trust agreement may prescribe by whom or on whose behalf such action may be instituted.
Before any such bonds (excepting refunding bonds) are sold the entire authorized issue, or any part thereof, shall be offered for sale as a unit after advertising for bids at least 3 times in a daily newspaper of general circulation published in the metropolitan area, the last publication to be at least 10 days before bids are required to be filed. Copies of such advertisement may be published in any newspaper or financial publication in the United States. All bids shall be sealed, filed and opened as provided by ordinance and the bonds shall be awarded to the highest and best bidder or bidders therefor. The Authority shall have the right to reject all bids and readvertise for bids in the manner provided for in the initial advertisement. However, if no bids are received such bonds may be sold at not less than par value, without further advertising, within 60 days after the bids are required to be filed pursuant to any advertisement.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of Public Act 86-4, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Article that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Article that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/80-25)
Sec. 80-25. Bonds other than revenue bonds. No bonds, other than revenue bonds issued pursuant to Section 80-20, shall be issued by the Authority until the proposition to issue the same has been submitted to and approved by a majority of the voters of said metropolitan area voting upon the proposition at a general election in accordance with the general election law. The Authority may by resolution order such proposition submitted at a regular election in accordance with the general election law, whereupon the recording officer shall certify the resolution and the proposition to the proper election officials for submission. Any proposition to issue bonds as herein set forth shall be in substantially the following form:
--------------------------------------------------------------
Shall bonds of the "DuPage County YES
Metropolitan Exposition, Auditorium
and Office Building Authority" to ----------------------
the amount of .... Dollars ($ )
be issued for the purpose of ....? NO
--------------------------------------------------------------
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/80-30)
Sec. 80-30. Tax. If a majority of the voters of said metropolitan area approve the issuance of bonds as provided in Section 80-25, the Authority shall have power to levy and collect annually a sum sufficient to pay for the annual principal and interest charges on such bonds.
Such taxes proposed by the Authority to be levied upon the taxable property within the metropolitan area shall be levied by ordinance. After the ordinance has been adopted it shall, within 10 days after its passage, be published once in a newspaper published and having a general circulation within the metropolitan area. A certified copy of such levy ordinance shall be filed with the county clerk no later than the 3rd Tuesday in September in each year. Thereupon the county clerk shall extend such tax; provided the aggregate amount of taxes levied for any one year shall not exceed the rate of .0005% of the full fair cash value, as equalized or assessed by the Department of Revenue.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/80-35)
Sec. 80-35. Board created. The governing and administrative body of the Authority shall be a board consisting of 9 members and shall be known as the DuPage County Metropolitan Exposition Auditorium and Office Building Board. The members of the board shall be individuals of generally recognized ability and integrity.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/80-40)
Sec. 80-40. Board members appointed. Within 60 days after September 17, 1984 (the effective date of Article 1 of Public Act 83-1456), the Chairman of the DuPage County Board, with the advice and consent of the DuPage County Board, shall appoint 9 members of the DuPage County Metropolitan Exposition, Auditorium and Office Building Authority, 3 members to be appointed for terms of 1 year, 3 members to be appointed for terms of 2 years, and 3 members to be appointed for terms of 3 years, such terms commencing on the date each is appointed. At the expiration of the term of any member, his successor shall be appointed by the Chairman of the DuPage County Board in like manner. All successors shall hold office for a term of 3 years from the date of appointment, except in case of an appointment to fill a vacancy.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/80-45)
Sec. 80-45. Standard civic center provisions incorporated by reference. The following Sections of this Code are incorporated by reference into this Article:
Section 2-5. Definitions.
Section 2-10. Lawsuits; common seal.
Section 2-16. Duties; auditorium and other buildings; lease of space.
Section 2-25. Incurring obligations.
Section 2-30. Prompt payment.
Section 2-35. Acquisition of property from person, State, or local agency.
Section 2-40. Federal money.
Section 2-45. Insurance.
Section 2-55. Bonds; nature of indebtedness.
Section 2-60. Investment in bonds.
Section 2-76. Board members; financial matters; compensation for secretary or treasurer; conflict of interest.
Section 2-80. Board members' oath.
Section 2-83. Removal of Board member from office.
Section 2-85. Board members; vacancy in office.
Section 2-90. Organization of the Board.
Section 2-95. Meetings; action by 5 Board members.
Section 2-101. Secretary; treasurer; funds deposited in bank or savings and loan association.
Section 2-106. Funds; compliance with Public Funds Investment Act.
Section 2-110. Signatures on checks or drafts.
Section 2-115. General manager; other appointments.
Section 2-120. Ordinances, rules, and regulations; fines and penalties.
Section 2-127. Contracts; award to other than highest or lowest bidder by four-fifths vote.
Section 2-130. Bids and advertisements.
Section 2-135. Report and financial statement.
Section 2-140. State financial support.
Section 2-145. Anti-trust laws.
Section 2-150. Tax exemption.
(Source: P.A. 90-328, eff. 1-1-98.)



Article 85 - Elgin Civic Center

(70 ILCS 200/Art. 85 heading)

(70 ILCS 200/85-1)
Sec. 85-1. Short title. This Article may be cited as the Elgin Civic Center Law of 1997.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/85-5)
Sec. 85-5. Definitions. When used in this Article:
"Authority" means the Elgin Metropolitan Exposition, Auditorium and Office Building Authority.
"Board" means the governing and administrative body of the Elgin Metropolitan Exposition, Auditorium and Office Building Authority.
"Metropolitan area" means all that territory in the State of Illinois lying within the corporate boundaries of the City of Elgin.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/85-10)
Sec. 85-10. Authority created; principal office. There is hereby created a political subdivision, body politic and municipal corporation by the name and style of the Elgin Metropolitan Exposition, Auditorium and Office Building Authority in the metropolitan area.
The principal office of the Authority shall be in the City of Elgin.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/85-15)
Sec. 85-15. Board created. The governing and administrative body of the Authority shall be a board consisting of 7 members and shall be known as the Elgin Metropolitan Exposition Auditorium and Office Building Board. The members of the board shall be individuals of generally recognized ability and integrity.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/85-20)
Sec. 85-20. Board members appointed. Within 60 days after September 17, 1984 (the effective date of Article 3 of Public Act 83-1456), the Mayor of Elgin with the advice and consent of the Elgin City Council shall appoint 7 members of the Board, 2 members to be appointed for a term of one year, 2 members to be appointed for terms of 2 years, and 3 members to be appointed for terms of 3 years, such terms commencing on the date each is appointed. One of the members appointed may be a representative from the Elgin City Council. At the expiration of the term of any member, his successor shall be appointed by the Mayor of Elgin in a like manner. All successors shall hold office for a term of 3 years from the date of appointment, except in case of an appointment to fill a vacancy.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/85-25)
Sec. 85-25. Funds; compliance with Public Funds Investment Act. All funds deposited by the treasurer in any bank shall be placed in the name of the Authority and shall be withdrawn or paid out only by check or draft upon the bank, signed by the treasurer and countersigned by the Chairman of the Board. The Board may designate any of its members or any officer or employee of the Authority to affix the signature of the chairman and another to affix the signature of the treasurer to any check or draft for payment of salaries or wages and for payment of any other obligation of not more than $2,500.
No bank or savings and loan association shall receive public funds as permitted by this Section unless it has complied with the requirements established pursuant to Section 6 of the Public Funds Investment Act.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/85-30)
Sec. 85-30. Bidders; civil action to compel compliance. Any bidder who has submitted a bid in compliance with the requirements for bidding under this Article may bring a civil action in the circuit court in Kane County to compel compliance with the provisions of this Act relating to the awarding of contracts by the Board.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/85-35)
Sec. 85-35. Standard civic center provisions incorporated by reference. The following Sections of this Code are incorporated by reference into this Article:
Section 2-3. Purpose.
Section 2-5. Definitions.
Section 2-10. Lawsuits; common seal.
Section 2-16. Duties; auditorium and other buildings; lease of space.
Section 2-20. Rights and powers, including eminent domain.
Section 2-25. Incurring obligations.
Section 2-30. Prompt payment.
Section 2-35. Acquisition of property from person, State, or local agency.
Section 2-40. Federal money.
Section 2-45. Insurance.
Section 2-50. Borrowing; revenue bonds; suits to compel performance.
Section 2-55. Bonds; nature of indebtedness.
Section 2-60. Investment in bonds.
Section 2-65. Bonds other than revenue bonds.
Section 2-70. Tax.
Section 2-75. Board members; financial matters; conflict of interest.
Section 2-80. Board members' oath.
Section 2-83. Removal of Board member from office.
Section 2-85. Board members; vacancy in office.
Section 2-90. Organization of the Board.
Section 2-96. Meetings; action by 4 Board members.
Section 2-100. Secretary; treasurer.
Section 2-110. Signatures on checks or drafts.
Section 2-115. General manager; other appointments.
Section 2-122. Rules and regulations; penalties.
Section 2-125. Contracts; award to other than highest or lowest bidder by vote of 5 Board members.
Section 2-130. Bids and advertisements.
Section 2-135. Report and financial statement.
Section 2-140. State financial support.
Section 2-145. Anti-trust laws.
Section 2-150. Tax exemption.
(Source: P.A. 90-328, eff. 1-1-98.)



Article 90 - Forest Park Civic Center

(70 ILCS 200/Art. 90 heading)

(70 ILCS 200/90-1)
Sec. 90-1. Short title. This Article may be cited as the Forest Park Civic Center Law of 1997.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/90-5)
Sec. 90-5. Definitions. In this Article:
"Authority" means the Forest Park Civic Center Authority.
"Board" means the governing and administrative body of the Forest Park Civic Center Authority.
"Metropolitan area" means all that territory in the State of Illinois lying within the corporate boundaries of the village of Forest Park in Cook County.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/90-10)
Sec. 90-10. Creation of Authority.
(a) The Forest Park Civic Center Authority is created as a political subdivision, body politic, and municipal corporation in the metropolitan area.
(b) The principal office of the Authority shall be in the village of Forest Park.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/90-12)
Sec. 90-12. Powers. The Authority has the following powers:
(a) To acquire, purchase, own, construct, lease as lessee, or in any other way acquire, improve, extend, repair, reconstruct, regulate, operate, equip, and maintain exhibition centers, civic auditoriums, cultural facilities, and office buildings, including sites, parking areas, and commercial facilities for those structures, located within the metropolitan area.
(b) To plan for grounds, centers, and auditoriums; to plan, sponsor, hold, arrange, and finance fairs, industrial, cultural, educational, trade, and scientific exhibits, shows, and events; and to use or allow the use of those grounds, centers, and auditoriums for the holding of fairs, exhibits, shows, and events, whether conducted by the Authority or some other person or governmental agency.
(c) To fix and collect just, reasonable, and nondiscriminatory (i) charges and rents for the use of its parking areas and facilities, grounds, centers, buildings, and auditoriums and (ii) admission charges to fairs, shows, exhibits, and events sponsored or held by the Authority. The charges collected may be made available to defray the reasonable expenses of the Authority and to pay the principal of and interest on any bonds issued by the Authority.
(d) To enter into contracts treating in any manner with the objects and purposes of this Article.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/90-15)
Sec. 90-15. Creation of the Board. The governing and administrative body of the Authority shall be a board consisting of 5 members and shall be known as the Forest Park Civic Center Authority Board. The members of the Board shall be individuals of generally recognized ability and integrity.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/90-20)
Sec. 90-20. Members of the Board appointed. Within 60 days after September 11, 1990 (the effective date of Article 3 of Public Act 86-1414), the mayor of Forest Park, with the advice and consent of the corporate authorities of the village of Forest Park, shall appoint 2 members of the Board for initial terms expiring June 1, 1991; 2 members for initial terms expiring June 1, 1992; and one member for an initial term expiring June 1, 1993. The successors of the initial members shall be appointed in like manner for 3 year terms from the date of appointment, except in case of an appointment to fill a vacancy for an unexpired term.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/90-25)
Sec. 90-25. Removal of Board members. The mayor of Forest Park, with the advice and consent of the corporate authorities of the village of Forest Park, may remove any member of the Board in case of incompetency, neglect of duty, or malfeasance in office, after service on the member, by registered United States mail, return receipt requested, of a copy of the written charges against the member and after an opportunity to be publicly heard in person or by counsel in his or her own defense upon being notified not less than 10 days before the hearing.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/90-30)
Sec. 90-30. Quorum; action by 3 Board members. Three members of the Board shall constitute a quorum for the transaction of business. All actions of the Board shall be by ordinance or resolution, and the affirmative vote of at least 3 members shall be necessary for the adoption of any ordinance or resolution.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/90-35)
Sec. 90-35. Contracts; award to other than highest or lowest bidder by vote of 3 Board members.
(a) All contracts for the sale of property of a value of more than $10,000 or for a concession in or lease of property, including air rights, of the Authority for a term of more than one year shall be awarded to the highest responsible bidder after advertising for bids. All construction contracts and contracts for supplies, materials, equipment, and services, when the expense will exceed $10,000, shall be let to the lowest responsible bidder after advertising for bids, except (i) when repair parts, accessories, equipment, or services are required for equipment or services previously furnished or contracted for, (ii) when the nature of the services required is such that competitive bidding is not in the best interest of the public, including without limitation the services of accountants, architects, attorneys, engineers, physicians, superintendents of construction, and others possessing a high degree of skill, and (iii) when services such as water, light, heat, power, telephone, or telegraph are required.
(b) All contracts involving less than $10,000 shall be let by competitive bidding to the lowest responsible bidder whenever possible and, in any event, in a manner calculated to ensure the best interests of the public. Competitive bidding is not required for the lease of real estate or buildings owned or controlled by the Authority. The Board is empowered to offer those leases upon terms it deems advisable.
(c) In determining the responsibility of any bidder, the Board may take into account the past records of dealings with the bidder, the bidder's experience, adequacy of equipment, and ability to complete performance within the time set, and other factors besides financial responsibility, but in no case shall any contracts be awarded to any other than the highest bidder (in case of sale, concession, or lease) or the lowest bidder (in case of purchase or expenditure) unless authorized or approved by a vote of at least 3 members of the Board and unless the action is accompanied by a statement in writing setting forth the reasons for not awarding the contract to the highest or lowest bidder, as the case may be, which statement shall be kept on file in the principal office of the Authority and open to public inspection.
(d) Members of the Board, officers and employees of the Authority, and their relatives within the fourth degree of consanguinity by the terms of the civil law are forbidden to be interested directly or indirectly in any contract for construction or maintenance work or for the delivery of materials, supplies, or equipment.
(e) The Board shall have the right to reject all bids and to readvertise for bids. If no responsible and satisfactory bid within the terms of the advertisement is received, the Board may award the contract without competitive bidding if the contract is not less advantageous to the Authority than any valid bid received in response to advertisement.
(f) The Board shall adopt rules and regulations to carry into effect the provisions of this Section.
(Source: P.A. 93-491, eff. 1-1-04.)

(70 ILCS 200/90-40)
Sec. 90-40. Standard civic center provisions incorporated by reference. The following Sections of this Code are incorporated by reference into this Article:
Section 2-3. Purpose.
Section 2-5. Definitions.
Section 2-10. Lawsuits; common seal.
Section 2-15. Duties; auditorium, recreational, and other buildings; lease of space.
Section 2-25. Incurring obligations.
Section 2-30. Prompt payment.
Section 2-35. Acquisition of property from person, State, or local agency.
Section 2-40. Federal money.
Section 2-45. Insurance.
Section 2-50. Borrowing; revenue bonds; suits to compel performance.
Section 2-55. Bonds; nature of indebtedness.
Section 2-60. Investment in bonds.
Section 2-75. Board members; financial matters; conflict of interest.
Section 2-80. Board members' oath.
Section 2-85. Board members; vacancy in office.
Section 2-90. Organization of the Board.
Section 2-97. Board meetings; public records.
Section 2-100. Secretary; treasurer.
Section 2-105. Funds.
Section 2-110. Signatures on checks or drafts.
Section 2-115. General manager; other appointments.
Section 2-122. Rules and regulations; penalties.
Section 2-130. Bids and advertisements.
Section 2-132. Bidders; civil action to compel compliance.
Section 2-135. Report and financial statement.
Section 2-140. State financial support.
Section 2-145. Anti-trust laws.
Section 2-150. Tax exemption.
(Source: P.A. 90-328, eff. 1-1-98.)



Article 95 - Herrin Civic Center

(70 ILCS 200/Art. 95 heading)

(70 ILCS 200/95-1)
Sec. 95-1. Short title. This Article may be cited as the Herrin Civic Center Law of 1997.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/95-5)
Sec. 95-5. Definitions. When used in this Article:
"Authority" means the Herrin Metropolitan Exposition, Auditorium and Office Building Authority.
"Board" means the governing and administrative body of the Herrin Metropolitan Exposition, Auditorium and Office Building Authority.
"Metropolitan area" means all that territory in the State of Illinois lying within the corporate boundaries of the City of Herrin.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/95-10)
Sec. 95-10. Authority created; principal office. There is hereby created a political subdivision, body politic and municipal corporation by the name and style of the Herrin Metropolitan Exposition, Auditorium and Office Building Authority in the metropolitan area.
The principal office of the Herrin Metropolitan Exposition, Auditorium and Office Building Authority shall be in the City of Herrin.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/95-15)
Sec. 95-15. Board created. The governing and administrative body of the Authority shall be a board consisting of 7 members and shall be known as the Herrin Metropolitan Exposition Auditorium and Office Building Board. The members of the Board shall be individuals of generally recognized ability and integrity.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/95-20)
Sec. 95-20. Board members appointed. Within 60 days after January 1, 1984 (the effective date of Article 1 of Public Act 83-911), the Mayor of Herrin, with the advice and consent of the Herrin City Council, shall appoint 7 members of the Board, 2 members to be appointed for a term of one year, 2 members to be appointed for terms of 2 years, and 3 members to be appointed for terms of 3 years, such terms commencing on the date each is appointed. One of the members appointed may be a representative from the Herrin City Council. At the expiration of the term of any member, his successor shall be appointed by the Mayor of Herrin in a like manner. All successors shall hold office for a term of 3 years from the date of appointment, except in case of an appointment to fill a vacancy.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/95-25)
Sec. 95-25. Standard civic center provisions incorporated by reference. The following Sections of this Code are incorporated by reference into this Article:
Section 2-3. Purpose.
Section 2-5. Definitions.
Section 2-10. Lawsuits; common seal.
Section 2-16. Duties; auditorium and other buildings; lease of space.
Section 2-20. Rights and powers, including eminent domain.
Section 2-25. Incurring obligations.
Section 2-30. Prompt payment.
Section 2-35. Acquisition of property from person, State, or local agency.
Section 2-40. Federal money.
Section 2-45. Insurance.
Section 2-50. Borrowing; revenue bonds; suits to compel performance.
Section 2-55. Bonds; nature of indebtedness.
Section 2-60. Investment in bonds.
Section 2-75. Board members; financial matters; conflict of interest.
Section 2-80. Board members' oath.
Section 2-83. Removal of Board member from office.
Section 2-85. Board members; vacancy in office.
Section 2-90. Organization of the Board.
Section 2-96. Meetings; action by 4 Board members.
Section 2-100. Secretary; treasurer.
Section 2-105. Funds.
Section 2-110. Signatures on checks or drafts.
Section 2-115. General manager; other appointments.
Section 2-122. Rules and regulations; penalties.
Section 2-125. Contracts; award to other than highest or lowest bidder by vote of 5 Board members.
Section 2-130. Bids and advertisements.
Section 2-132. Bidders; civil action to compel compliance.
Section 2-135. Report and financial statement.
Section 2-140. State financial support.
Section 2-145. Anti-trust laws.
Section 2-150. Tax exemption.
(Source: P.A. 90-328, eff. 1-1-98.)



Article 100 - Illinois International Convention Center

(70 ILCS 200/Art. 100 heading)

(70 ILCS 200/100-1)
Sec. 100-1. Short title. This Article may be cited as the Illinois International Convention Center Law of 1997.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/100-5)
Sec. 100-5. Definitions. As used in this Article, unless the context otherwise requires:
"Authority" means the Illinois International Convention Center Authority.
"Board" means the governing and administrative body of the Illinois International Convention Center Authority.
"Metropolitan area" means all that territory which lies within the corporate boundaries of the Village of Schaumburg.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/100-10)
Sec. 100-10. Authority created; principal office. There is hereby created a unit of local government known as the Illinois International Convention Center Authority in the metropolitan area.
The principal office of the Authority shall be in the Village of Schaumburg.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/100-15)
Sec. 100-15. Borrowing; revenue bonds. The Authority shall have continuing power to borrow money for the purpose of carrying out and performing its duties and exercising its powers under this Article.
For the purpose of evidencing the obligation of the Authority to repay any money borrowed as aforesaid, the Authority may, pursuant to an ordinance adopted by the Board, from time to time issue and dispose of its interest bearing revenue bonds, and may also from time to time issue and dispose of its interest bearing revenue bonds to refund any bonds at maturity or pursuant to redemption provisions or at any time before maturity with the consent of the holders thereof. All such bonds shall be payable solely from the revenues or income to be derived from the fairs, expositions, exhibitions, rentals and leases and other authorized activities operated by the Authority, and from funds, if any, received and to be received by the Authority from any other source. Such bonds may bear such date or dates, may mature at such time or times not exceeding 40 years from their respective dates, may bear interest at such rate or rates, may be in such form, may carry such registration privileges, may be executed in such manner, may be payable at such place or places, may be made subject to redemption in such manner and upon such terms, with or without premium as is stated on the face thereof, may be executed in such manner and may contain such terms and covenants, all as may be provided in the ordinance. In case any officer whose signature appears on any bond ceases (after attaching his signature) to hold office, his signature shall nevertheless be valid and effective for all purposes. The holder or holders of any bonds, or interest coupons appertaining thereto, issued by the Authority may bring mandamus, injunction, or other civil actions or proceedings to compel the performance and observance by the Authority or any of its officers, agents or employees of any contract or covenant made by the Authority with the holders of such bonds or interest coupons, to compel the Authority and any of its officers, agents or employees to perform any duties required to be performed for the benefit of the holders of any such bonds or interest coupons by the provisions of the ordinance authorizing their issuance, and to enjoin the Authority and any of its officers, agents or employees from taking any action in conflict with any such contract or covenant.
Notwithstanding the form and tenor of any such bonds and in the absence of any express recital on the face thereof that it is non-negotiable, all such bonds shall be negotiable instruments under the Uniform Commercial Code of the State of Illinois.
From and after the issuance of any bonds as herein provided it shall be the duty of the corporate authorities of the Authority to fix and establish rates, charges, rents, and fees for the use of facilities acquired, constructed, reconstructed, extended or improved with the proceeds of the sale of said bonds sufficient at all times, with other revenues of the Authority, to pay:
(a) the cost of leasing, maintaining, repairing, regulating and operating the facilities; and
(b) the bonds and interest thereon as they shall become due, and all sinking fund requirements and other requirements provided by the ordinance authorizing the issuance of the bonds or as provided by any trust agreement executed to secure payment thereof.
To secure the payment of any or all of such bonds and for the purpose of setting forth the covenants and undertakings of the Authority in connection with the issuance thereof and the issuance of any additional bonds payable from such revenue income to be derived from the fairs, recreational, theatrical or cultural expositions, sport activities, exhibitions, office rentals, and air space leases and rentals, and other revenue, if any, the Authority may execute and deliver a trust agreement or agreements; provided that no lien upon any physical property of the Authority shall be created thereby.
A remedy for any breach or default of the terms of any such trust agreement by the Authority may be by mandamus, injunction, or other civil actions or proceedings in any court of competent jurisdiction to compel performance and compliance therewith, but the trust agreement may prescribe by whom or on whose behalf such action may be instituted.
Before any such bonds (excepting refunding bonds) are sold, the entire authorized issue, or any part thereof, shall be offered for sale as a unit after advertising for bids at least 3 times in a daily newspaper of general circulation published in the metropolitan area, the last publication to be at least 10 days before bids are required to be filed. Copies of such advertisement may be published in any newspaper or financial publication in the United States. All bids shall be sealed, filed and opened as provided by ordinance and the bonds shall be awarded to the highest and best bidder or bidders therefor. The Authority shall have the right to reject all bids and readvertise for bids in the manner provided for in the initial advertisement. However, if no bids are received such bonds may be sold at not less than par value, without further advertising, within 60 days after the bids are required to be filed pursuant to any advertisement.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/100-20)
Sec. 100-20. Bonds; nature of indebtedness. Under no circumstances shall any bonds issued by the Authority be or become an indebtedness or obligation of the State of Illinois or any unit of local government or school district within the State, nor shall any such bond or obligation be or become an indebtedness of the Authority within the purview of any constitutional limitation or provision, and it shall be plainly stated on the face of each bond that it does not constitute such an indebtedness or obligation but is payable solely from revenues or income.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/100-25)
Sec. 100-25. Investment in bonds. The State and all counties, cities, villages, incorporated towns and other units of local government and public bodies, and public officers of any thereof; all banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies and other persons carrying on an insurance business; and all executors, administrators, guardians, trustees and other fiduciaries may legally invest any sinking funds, moneys or other funds belonging to them or within their control in any bonds issued pursuant to this Article.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/100-30)
Sec. 100-30. Bonds other than revenue bonds; election. No bonds, other than revenue bonds issued pursuant to Section 100-15, shall be issued by the Authority until the proposition to issue the same has been submitted to and approved by a majority of the voters of said metropolitan area voting upon the proposition at a general election in accordance with the general election law. The Authority may by resolution order such proposition submitted at a regular election in accordance with the general election law, whereupon the recording officer shall certify the resolution and the proposition to the proper election officials for submission. Any proposition to issue bonds as herein set forth shall be in substantially the following form:
--------------------------------------------------------------
Shall bonds of the Illinois
International Convention Center YES
Authority to the amount of...... -------------------------
Dollars ($ ) be issued for the NO
purpose of....?
--------------------------------------------------------------
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/100-35)
Sec. 100-35. Tax. If a majority of the voters of said metropolitan area approve the issuance of bonds as provided in Section 100-30, the Authority shall have power to levy and collect annually a sum sufficient to pay for the annual principal and interest charges on such bonds.
Such taxes proposed by the Authority to be levied upon the taxable property within the metropolitan area shall be levied by ordinance. After the ordinance has been adopted it shall, within 10 days after its passage, be published once in a newspaper published and having a general circulation within the metropolitan area. A certified copy of such levy ordinance shall be filed with the County Clerk no later than the 3rd Tuesday in September in each year. Thereupon the County Clerk shall extend such tax; provided the aggregate amount of taxes levied for any one year shall not exceed the rate of .0005% of the full fair cash value of the taxable property in the metropolitan area, as equalized or assessed by the Department of Revenue.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/100-40)
Sec. 100-40. Board created. The governing and administrative body of the Authority shall be a board consisting of 9 members and shall be known as the Illinois International Convention Center Board. The members of the board shall be individuals of generally recognized ability and integrity.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/100-45)
Sec. 100-45. Board members appointed. Within 60 days after September 17, 1984 (the effective date of Article 6 of Public Act 83-1456), the Village President of Schaumburg, with the advice and consent of the Schaumburg Village Board of Trustees, shall appoint 7 members of the Board, 2 members to be appointed for terms of one year, 2 members to be appointed for terms of 2 years, and 3 members to be appointed for terms of 3 years, such terms commencing on the date each is appointed. Within 60 days after September 11, 1990 (the effective date of Article 4 of Public Act 86-1414), the Village President of Schaumburg, with the advice and consent of the Schaumburg Village Board of Trustees, shall appoint 2 additional members of the Board, one member to be appointed for a term of 2 years and one member to be appointed for a term of 3 years, the terms commencing on the date each is appointed. One of the members appointed may be a representative from the Schaumburg Village Board of Trustees. At the expiration of the term of any member, his successor shall be appointed by the Village President of Schaumburg in a like manner. All successors shall hold office for a term of 3 years from the date of appointment, except in case of an appointment to fill a vacancy.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/100-50)
Sec. 100-50. Report and financial statement. As soon after the end of each fiscal year as may be expedient, the Board shall cause to be prepared and printed a complete and detailed report and financial statement of its operations and of its assets and liabilities. A reasonably sufficient number of copies of such report shall be printed for distribution to persons interested upon request, and a copy thereof shall be filed with the county clerk and the Village President of Schaumburg.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/100-55)
Sec. 100-55. Standard civic center provisions incorporated by reference. The following Sections of this Code are incorporated by reference into this Article:
Section 2-5. Definitions.
Section 2-10. Lawsuits; common seal.
Section 2-17. Duties; auditorium and other buildings.
Section 2-21. Rights and powers.
Section 2-25. Incurring obligations.
Section 2-30. Prompt payment.
Section 2-36. Acquisition of property from person or governmental agency.
Section 2-40. Federal money.
Section 2-45. Insurance.
Section 2-75. Board members; financial matters; conflict of interest.
Section 2-80. Board members' oath.
Section 2-83. Removal of Board member from office.
Section 2-85. Board members; vacancy in office.
Section 2-90. Organization of the Board.
Section 2-95. Meetings; action by 5 Board members.
Section 2-101. Secretary; treasurer; funds deposited in bank or savings and loan association.
Section 2-106. Funds; compliance with Public Funds Investment Act.
Section 2-110. Signatures on checks or drafts.
Section 2-115. General manager; other appointments.
Section 2-120. Ordinances, rules, and regulations; fines and penalties.
Section 2-127. Contracts; award to other than highest or lowest bidder by four-fifths vote.
Section 2-130. Bids and advertisements.
Section 2-140. State financial support.
Section 2-145. Anti-trust laws.
Section 2-150. Tax exemption.
(Source: P.A. 90-328, eff. 1-1-98.)



Article 105 - Illinois-Michigan Canal National Heritage Corridor Civic Center

(70 ILCS 200/Art. 105 heading)

(70 ILCS 200/105-1)
Sec. 105-1. Short title. This Article may be cited as the Illinois-Michigan Canal National Heritage Corridor Civic Center Authority Law of 1997.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/105-5)
Sec. 105-5. Definitions. When used in this Article:
"Authority" means the Illinois-Michigan Canal National Heritage Corridor Civic Center Authority.
"Board" means the governing and administrative body of the Illinois-Michigan Canal National Heritage Corridor Civic Center Authority.
"Metropolitan area" means all that territory in the State of Illinois lying within the municipalities of Lyons, McCook, Hodgkins, Countryside, Indianhead Park, Willow Springs, Justice, Bridgeview, Bedford Park, Summit and Lemont, and all the incorporated area lying within the Village of Burr Ridge, all the unincorporated area lying within Cook and DuPage County, which is bounded on the North by the north line of the Des Plaines River, on the west by a line 10,000 feet west of the center line of Illinois Rt. 83, on the south by the north line of the Sanitary & Ship Canal, and all the unincorporated area lying within Cook and DuPage County which is bounded on the northwest by the north line of the Sanitary Drainage & Ship Canal, on the South by the Calumet Sag Channel, and on the East by the center line of Illinois Rt. 83, and all the area not lying within a city, village or incorporated town lying within Lemont Township which is located north of a line commencing at the intersection of the east line of Lemont Township and McCarthy Road (123rd Street), thence westerly until the intersection of McCarthy Road and Archer Avenue, thence southwesterly until the intersection of Archer Avenue and 127th Street, thence westerly to the west line of Lemont Township, and all the unincorporated municipal area lying within Community College District No. 524, located in Lyons and Palos Townships, lying north of a line commencing at a point which is the intersection lines of Harlem Avenue and Archer Road, thence southwesterly along the center line of Archer Road to the center line of 96th Avenue (LaGrange Road), thence southerly along said center line of 96th Avenue to the center line of McCarthy Road (123rd Street), thence westerly along the center line of McCarthy Road to the west line of Palos Township.
(Source: P.A. 90-328, eff. 1-1-98; 90-655, eff. 7-30-98.)

(70 ILCS 200/105-10)
Sec. 105-10. Authority created; principal office. There is hereby created a political subdivision, body politic and municipal corporation by the name and style of Illinois-Michigan Canal National Heritage Corridor Civic Center Authority in the metropolitan area.
The principal office of the Authority shall be temporarily in the Village of Summit.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/105-15)
Sec. 105-15. Duties. It shall be the duty of the Authority to promote the Illinois-Michigan Canal and those capital projects which are in support of the operation of the Illinois-Michigan Canal National Corridor and to operate and maintain boat ramps, nature paths, campgrounds and other recreational facilities in the metropolitan area. The Authority is granted all rights and powers necessary to perform such duties, except the power of eminent domain.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/105-20)
Sec. 105-20. Rights and powers. The Authority shall have the following rights and powers:
(a) To acquire, purchase, own, construct, lease as lessee or in any other way acquire, improve, extend, repair, reconstruct, regulate, operate, equip and maintain land and buildings, including sites for boat ramps, campgrounds, nature paths and other recreational and parking areas and facilities therefor located within the metropolitan area. Nothing in this Section shall be construed to grant the Authority the power of eminent domain.
(b) To enter into contracts treating in any manner with the objects and purposes of this Article.
(c) To plan for such facilities and to allow the use of such facilities whether conducted by the Authority or some other person or governmental agency.
(d) To fix and collect just, reasonable and nondiscriminatory charges and rents for the use of such parking areas and facilities, grounds and buildings held by the Authority. The charges collected may be made available to defray the reasonable expenses of the Authority and to pay the principal of and the interest on any bonds issued by the Authority.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/105-25)
Sec. 105-25. Borrowing; revenue bonds. Authority shall have continuing power to borrow money for the purpose of carrying out and performing its duties and exercising its powers under this Article.
For the purpose of evidencing the obligation of the Authority to repay any money borrowed as aforesaid, the Authority may, pursuant to ordinance adopted by the Board, from time to time issue and dispose of its interest bearing revenue bonds, and may also from time to time issue and dispose of its interest bearing revenue bonds to refund any bonds at maturity or pursuant to redemption provisions or at any time before maturity with the consent of the holders thereof. All such bonds shall be payable solely from the revenues or income to be derived from the authorized activities operated by it, and from funds, if any, received and to be received by the Authority from any other source. Such bonds may bear such date or dates, may mature at such time or times not exceeding 40 years from their respective dates, may bear interest at such rate or rates as provided in Section 2 of the Bond Authorization Act, may be in such form, may carry such registration privileges, may be executed in such manner, may be payable at such place or places, may be made subject to redemption in such manner and upon such terms, with or without premium as is stated on the face thereof, may be executed in such manner and may contain such terms and covenants, all as may be provided in said ordinance. In case any officer whose signature appears on any bond ceases (after attaching his signature) to hold office, his signature shall nevertheless be valid and effective for all purposes. The holder or holders of any bonds, or interest coupons appertaining thereto issued by the Authority may bring suits at law or proceedings in equity to compel the performance and observance by the Authority or any of its officers, agents or employees of any contract or covenant made by the Authority with the holders of such bonds or interest coupons, to compel the Authority and any of its officers, agents or employees to perform any duties required to be performed for the benefit of the holders of any such bonds or interest coupons by the provisions of the ordinance authorizing their issuance, and to enjoin the Authority and any of its officers, agents or employees from taking any action in conflict with any such contract or covenant.
Notwithstanding the form and tenor of any such bonds and in the absence of any express recital on the face thereof that it is nonnegotiable, all such bonds shall be negotiable instruments under the Uniform Commercial Code of the State of Illinois.
The bonds shall be sold by the corporate authorities of the Authority in such manner as said corporate authorities shall determine, except that if issued to bear interest at the maximum rate permitted by law, the bonds shall be sold for not less than par and accrued interest.
From and after the issuance of any bonds as herein provided it shall be the duty of the corporate authorities of the Authority to fix and establish rates, charges, rents, and fees for the use of facilities acquired, constructed, reconstructed, extended or improved with the proceeds of the sale of said bonds sufficient at all times, with other revenues of the Authority to pay:
(a) the cost of maintaining, repairing, regulating and operating such facilities; and
(b) the bonds and interest thereon as they shall become due, and all sinking fund requirements and other requirements provided by the ordinance authorizing the issuance of the bonds or as provided by any trust agreement executed to secure payment thereof.
To secure the payment of any or all of such bonds and for the purpose of setting forth the covenants and undertakings of the Authority in connection with the issuance thereof and the issuance of any additional bonds payable from such revenue income to be derived from the recreational activities and other revenue, if any, the Authority may execute and deliver a trust agreement or agreements; provided that no lien upon any physical property of the Authority shall be created thereby.
A remedy for any breach or default of the terms of any such trust agreement by the Authority may be by mandamus proceedings in any court of competent jurisdiction to compel performance and compliance therewith, but the trust agreement may prescribe by whom or on whose behalf such action may be instituted.
Before any such bonds (excepting refunding bonds) are sold the entire authorized issue, or any part thereof, shall be offered for sale as a unit after advertising for bids at least 3 times in a daily newspaper of general circulation published in the metropolitan area, the last publication to be at least 10 days before bids are required to be filed. Copies of such advertisement may be published in any newspaper or financial publication in the United States. All bids shall be sealed, filed and opened as provided by ordinance and the bonds shall be awarded to the highest and best bidder or bidders therefor. The Authority shall have the right to reject all bids and readvertise for bids in the manner provided for in the initial advertisement. However, if no bids are received such bonds may be sold at not less than par value, without further advertising, within 60 days after the bids are required to be filed pursuant to any advertisement.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/105-30)
Sec. 105-30. Board created. The governing and administrative body of the Authority shall be a board consisting of 12 members and shall be known as the Illinois-Michigan Canal National Heritage Corridor Civic Center Board. The members of the board shall be individuals of generally recognized ability and integrity.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/105-35)
Sec. 105-35. Board members appointed. Within 60 days after July 1, 1984 (the effective date of Public Act 83-893), the Mayor of each municipality within the metropolitan area, with the advice and consent of the governing body thereof, shall appoint one member of the board for a term of 4 years, such terms commencing on the date each is appointed. The additional member authorized by Public Act 85-791 shall be appointed by the Village President of Burr Ridge within 60 days after January 1, 1988 (the effective date of Public Act 85-791). At the expiration of the term of any member, his successor shall be appointed by the Mayor of the appropriate municipality in like manner. All successors shall hold office for a term of 4 years from the date of appointment, except in case of an appointment to fill a vacancy.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/105-38)
Sec. 105-38. Organization of the Board. As soon as practicably possible after the appointment of the initial members, the Board shall organize for the transaction of business, select a chairman and a temporary secretary from its own number, select a location for its principal office and adopt bylaws and regulations to govern its proceedings. The initial chairman and his successors shall be elected by the Board from time to time for the term of his office as a member of the Board.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/105-40)
Sec. 105-40. Quorum; action by vote of 7 Board members. Board. A majority of the members of the Board shall constitute a quorum for the transaction of business. All action of the Board shall be by ordinance or resolution and the affirmative vote of at least 7 members shall be necessary for the adoption of any ordinance or resolution.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/105-45)
Sec. 105-45. Contracts; bidding. All contracts for sale of property of the value of more than $10,000 or for a concession in or lease of property, including air rights, of the Authority for a term of more than one year shall be awarded to the highest responsible bidder, after advertising for bids. All construction contracts and contracts for supplies, materials, equipment and services, when the expense thereof will exceed $10,000, shall be let to the lowest responsible bidder, after advertising for bids, excepting (1) when repair parts, accessories, equipment or services are required for equipment or services previously furnished or contracted for; (2) when the nature of the services required is such that competitive bidding is not in the best interest of the public, including, without limiting the generality of the foregoing, the services of accountants, architects, attorneys, engineers, physicians, superintendents of construction, and others possessing a high degree of skill; and (3) when services such as water, light, heat, power, telephone or telegraph are required.
All contracts involving less than $10,000 shall be let by competitive bidding to the lowest responsible bidder whenever possible, and in any event in a manner calculated to ensure the best interests of the public.
Competitive bidding is not required for the lease of real estate or buildings owned or controlled by the Authority. The Board is empowered to offer such leases upon such terms as it deems advisable.
In determining the responsibility of any bidder, the Board may take in account the past record of dealings with the bidder, the bidder's experience, adequacy of equipment, and ability to complete performance within the time set, and other factors besides financial responsibility, but in no case shall any such contracts be awarded to any other than the highest bidder (in case of sale, concession or lease) or the lowest bidder (in case of purchase or expenditure) unless authorized or approved by a vote of at least 4/5 of the members of the Board, and unless such action is accompanied by a statement in writing setting forth the reasons for not awarding the contract to the highest or lowest bidder, as the case may be, which statement shall be kept on file in the principal office of the Authority and open to public inspection.
Members of the Board, officers and employees of the Authority, and their relatives within the fourth degree of consanguinity by the terms of the civil law, are forbidden to be interested directly or indirectly in any contract for construction or maintenance work or for the delivery of materials, supplies or equipment.
The Board shall have the right to reject all bids and to readvertise for bids. If after any such advertisement no responsible and satisfactory bid, within the terms of the advertisement, shall be received, the Board may award such contract, without competitive bidding, provided that it shall not be less advantageous to the Authority than any valid bid received pursuant to advertisement.
The Board shall adopt rules and regulations to carry into effect the provisions of this Section.
(Source: P.A. 93-491, eff. 1-1-04.)

(70 ILCS 200/105-50)
Sec. 105-50. Standard civic center provisions incorporated by reference. The following Sections of this Code are incorporated by reference into this Article:
Section 2-5. Definitions.
Section 2-10. Lawsuits; common seal.
Section 2-25. Incurring obligations.
Section 2-30. Prompt payment.
Section 2-35. Acquisition of property from person, State, or local agency.
Section 2-40. Federal money.
Section 2-45. Insurance.
Section 2-55. Bonds; nature of indebtedness.
Section 2-60. Investment in bonds.
Section 2-76. Board members; financial matters; compensation for secretary or treasurer; conflict of interest.
Section 2-80. Board members' oath.
Section 2-83. Removal of Board member from office.
Section 2-85. Board members; vacancy in office.
Section 2-97. Board meetings; public records.
Section 2-100. Secretary; treasurer.
Section 2-105. Funds.
Section 2-110. Signatures on checks or drafts.
Section 2-115. General manager; other appointments.
Section 2-120. Ordinances, rules, and regulations; fines and penalties.
Section 2-130. Bids and advertisements.
Section 2-135. Report and financial statement.
Section 2-140. State financial support.
Section 2-145. Anti-trust laws.
Section 2-150. Tax exemption.
(Source: P.A. 90-328, eff. 1-1-98.)



Article 110 - Illinois Valley Civic Center

(70 ILCS 200/Art. 110 heading)

(70 ILCS 200/110-1)
Sec. 110-1. Short title. This Article may be cited as the Illinois Valley Civic Center Law of 1997.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/110-5)
Sec. 110-5. Definitions. When used in this Article:
"Authority" means the Illinois Valley Civic Center Authority.
"Board" means the governing and administrative body of the Illinois Valley Civic Center Authority.
"Metropolitan area" means all that territory in the State of Illinois lying within the corporate boundaries of the Cities of LaSalle, Oglesby, Peru and Spring Valley in the County of LaSalle.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/110-10)
Sec. 110-10. Authority created; principal office. There is hereby created a political subdivision, body politic and municipal corporation by the name and style of the Illinois Valley Civic Center Authority in the metropolitan area.
The principal office of the Authority shall be as determined by the Mayors of LaSalle, Oglesby, Peru and Spring Valley.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/110-15)
Sec. 110-15. Board created. The governing and administrative body of the Authority shall be a board consisting of 9 members and shall be known as the Illinois Valley Civic Center Authority Board. The members of the Board shall be individuals of generally recognized ability and integrity.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/110-20)
Sec. 110-20. Board members appointed. Within 60 days after September 11, 1989 (the effective date of Article 6 of Public Act 86-907), the Mayors of the Cities of LaSalle, Oglesby, Peru and Spring Valley, with the advice and consent of the respective City Councils, shall appoint 1 member each of the Board for initial terms expiring June 1, 1990; 1 member each for initial terms expiring June 1, 1991. The successors of the initial members shall be appointed in like manner for 3 year terms from the date of appointment, except in case of an appointment to fill a vacancy.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/110-25)
Sec. 110-25. Removal of Board members. The Mayors of the Cities of LaSalle, Oglesby, Peru and Spring Valley, with the advice and consent of the respective City Councils, may remove any member of the Board appointed by him or her, in case of incompetency, neglect of duty or malfeasance in office, after service on the member, by registered United States mail, return receipt requested, of a copy of the written charges against him or her and an opportunity to be publicly heard in person or by counsel in his or her own defense upon not less than 10 days notice.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/110-30)
Sec. 110-30. Report and financial statement. As soon after the end of each fiscal year as may be expedient, the Board shall cause to be prepared and printed a complete and detailed report and financial statement of its operations and of its assets and liabilities. A reasonably sufficient number of copies of such report shall be printed for distribution to persons interested upon request and a copy thereof shall be filed with the County Clerk and the Mayors of the Cities of LaSalle, Oglesby, Peru and Spring Valley.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/110-35)
Sec. 110-35. Standard civic center provisions incorporated by reference. The following Sections of this Code are incorporated by reference into this Article:
Section 2-3. Purpose.
Section 2-5. Definitions.
Section 2-10. Lawsuits; common seal.
Section 2-15. Duties; auditorium, recreational, and other buildings; lease of space.
Section 2-20. Rights and powers, including eminent domain.
Section 2-25. Incurring obligations.
Section 2-30. Prompt payment.
Section 2-35. Acquisition of property from person, State, or local agency.
Section 2-40. Federal money.
Section 2-45. Insurance.
Section 2-50. Borrowing; revenue bonds; suits to compel performance.
Section 2-55. Bonds; nature of indebtedness.
Section 2-60. Investment in bonds.
Section 2-75. Board members; financial matters; conflict of interest.
Section 2-80. Board members' oath.
Section 2-85. Board members; vacancy in office.
Section 2-90. Organization of the Board.
Section 2-95. Meetings; action by 5 Board members.
Section 2-100. Secretary; treasurer.
Section 2-105. Funds.
Section 2-110. Signatures on checks or drafts.
Section 2-115. General manager; other appointments.
Section 2-122. Rules and regulations; penalties.
Section 2-125. Contracts; award to other than highest or lowest bidder by vote of 5 Board members.
Section 2-130. Bids and advertisements.
Section 2-132. Bidders; civil action to compel compliance.
Section 2-140. State financial support.
Section 2-145. Anti-trust laws.
Section 2-150. Tax exemption.
(Source: P.A. 90-328, eff. 1-1-98.)



Article 115 - Jasper County Civic Center

(70 ILCS 200/Art. 115 heading)

(70 ILCS 200/115-1)
Sec. 115-1. Short title. This Article may be cited as the Jasper County Civic Center Law of 1997.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/115-5)
Sec. 115-5. Definitions. When used in this Article:
"Authority" means the Jasper County Civic Center Authority.
"Board" means the governing and administrative body of the Jasper County Civic Center Authority.
"Metropolitan area" means all that territory in the State of Illinois lying within the corporate boundaries of the county of Jasper.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/115-10)
Sec. 115-10. Authority created; principal office. There is hereby created a political subdivision, body politic and municipal corporation by the name and style of the Jasper County Civic Center Authority in the metropolitan area.
The principal office of the Authority shall be in Jasper County.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/115-13)
Sec. 115-13. Borrowing; revenue bonds. The Authority shall have continuing power to borrow money for the purpose of carrying out and performing its duties and exercising its powers under this Article.
For the purpose of evidencing the obligation of the Authority to repay any money borrowed as aforesaid, the Authority may, pursuant to an ordinance adopted by the Board, from time to time issue and dispose of its interest bearing revenue bonds, and may also from time to time issue and dispose of its interest bearing revenue bonds to refund any bonds at maturity or pursuant to redemption provisions or at any time before maturity with the consent of the holders thereof. All such bonds shall be payable solely from the revenues or income to be derived from the fairs, expositions, exhibitions, rentals and leases and other authorized activities operated by it, and from funds, if any, received and to be received by the Authority from any other source. Such bonds may bear such date or dates, may mature at such time or times not exceeding 40 years from their respective dates, may bear interest at such rate or rates, not exceeding the maximum rate permitted by the Bond Authorization Act, may be in such form, may carry such registration privileges, may be executed in such manner, may be payable at such place or places, may be made subject to redemption in such manner and upon such terms, with or without premium as is stated on the face thereof, may be executed in such manner and may contain such terms and covenants, all as may be provided in said ordinance. In case any officer whose signature appears on any bond ceases (after attaching his signature) to hold office, his signature shall nevertheless be valid and effective for all purposes. The holder or holders of any bonds, or interest coupons appertaining thereto issued by the Authority may bring suits at law or proceedings in equity to compel the performance and observance by the Authority or any of its officers, agents or employees of any contract or covenant made by the Authority with the holders of such bonds or interest coupons, to compel the Authority and any of its officers, agents or employees to perform any duties required to be performed for the benefit of the holders of any such bonds or interest coupons by the provisions of the ordinance authorizing their issuance, and to enjoin the Authority and any of its officers, agents or employees from taking any action in conflict with any such contract or covenant.
Notwithstanding the form and tenor of any such bonds and in the absence of any express recital on the face thereof that it is non-negotiable, all such bonds shall be negotiable instruments under the Uniform Commercial Code.
From and after the issuance of any bonds as herein provided it shall be the duty of the corporate authorities of the Authority to fix and establish rates, charges, rents, and fees for the use of facilities acquired, constructed, reconstructed, extended or improved with the proceeds of the sale of said bonds sufficient at all times, with other revenues of the Authority to pay:
(a) The cost of maintaining, repairing, regulating and operating the said facilities; and
(b) The bonds and interest thereon as they shall become due, and all sinking fund requirements and other requirements provided by the ordinance authorizing the issuance of the bonds or as provided by any trust agreement executed to secure payment thereof.
To secure the payment of any or all of such bonds and for the purpose of setting forth the covenants and undertakings of the Authority in connection with the issuance thereof and the issuance of any additional bonds payable from such revenue income to be derived from the fairs, recreational, theatrical, and cultural expositions, sport activities, exhibitions, office rentals, and air space leases and rentals and from other revenue, if any, the Authority may execute and deliver a trust agreement or agreements; provided that no lien upon any physical property of the Authority shall be created thereby.
A remedy for any breach or default of the terms of any such trust agreement by the Authority may be by mandamus proceedings in the circuit court of Jasper County to compel performance and compliance therewith, but the trust agreement may prescribe by whom or on whose behalf such action may be instituted.
Before any such bonds (excepting refunding bonds) are sold the entire authorized issue, or any part thereof, shall be offered for sale as a unit after advertising for bids at least 3 times in a daily newspaper of general circulation published in the metropolitan area, the last publication to be at least 10 days before bids are required to be filed. Copies of such advertisement may be published in any newspaper or financial publication in the United States. All bids shall be sealed, filed and opened as provided by ordinance and the bonds shall be awarded to the highest and best bidder or bidders therefor. The Authority shall have the right to reject all bids and readvertise for bids in the manner provided for in the initial advertisement. However, if no bids are received such bonds may be sold at not less than par value, without further advertising, within 60 days after the bids are required to be filed pursuant to any advertisement.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/115-15)
Sec. 115-15. Board created. The governing and administrative body of the Authority shall be a board consisting of 9 members and shall be known as the Jasper County Civic Center Authority Board. The members of the board shall be individuals of generally recognized ability and integrity.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/115-20)
Sec. 115-20. Board members appointed. Within 60 days after September 3, 1985 (the effective date of Article 4 of Public Act 84-245), the chairman of the county board of Jasper County, with the advice and consent of the county board of Jasper County shall appoint 3 members of the Board for initial terms expiring July 1, 1986; 3 members for initial terms expiring July 1, 1987; and 3 members for initial terms expiring July 1, 1988. The successors of the initial members shall be appointed in like manner for 3 year terms from the date of appointment, except in case of an appointment to fill a vacancy.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/115-25)
Sec. 115-25. Removal of Board members. The appointing officer, with the advice and consent of the county board, may remove any member of the Board appointed by him, in case of incompetency, neglect of duty, or malfeasance in office, after service on him, by registered United States mail, return requested, of a copy of the written charges against him and an opportunity to be publicly heard in person or by counsel in his own defense upon not less than 10 days' notice.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/115-30)
Sec. 115-30. Bidders; civil action to compel compliance. Any bidder who has submitted a bid in compliance with the requirements for bidding under this Article may bring a civil action in the circuit court of Jasper County in which the metropolitan area is located to compel compliance with the provisions of this Article relating to the awarding of contracts by the Board.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/115-35)
Sec. 115-35. Standard civic center provisions incorporated by reference. The following Sections of this Code are incorporated by reference into this Article:
Section 2-3. Purpose.
Section 2-5. Definitions.
Section 2-10. Lawsuits; common seal.
Section 2-15. Duties; auditorium, recreational, and other buildings; lease of space.
Section 2-20. Rights and powers, including eminent domain.
Section 2-25. Incurring obligations.
Section 2-35. Acquisition of property from person, State, or local agency.
Section 2-40. Federal money.
Section 2-45. Insurance.
Section 2-55. Bonds; nature of indebtedness.
Section 2-60. Investment in bonds.
Section 2-75. Board members; financial matters; conflict of interest.
Section 2-80. Board members' oath.
Section 2-85. Board members; vacancy in office.
Section 2-90. Organization of the Board.
Section 2-95. Meetings; action by 5 Board members.
Section 2-100. Secretary; treasurer.
Section 2-105. Funds.
Section 2-110. Signatures on checks or drafts.
Section 2-115. General manager; other appointments.
Section 2-122. Rules and regulations; penalties.
Section 2-125. Contracts; award to other than highest or lowest bidder by vote of 5 Board members.
Section 2-130. Bids and advertisements.
Section 2-135. Report and financial statement.
Section 2-140. State financial support.
Section 2-145. Anti-trust laws.
Section 2-150. Tax exemption.
(Source: P.A. 90-328, eff. 1-1-98.)



Article 120 - Jefferson County Civic Center

(70 ILCS 200/Art. 120 heading)

(70 ILCS 200/120-1)
Sec. 120-1. Short title. This Article may be cited as the Jefferson County Civic Center Law of 1997.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/120-5)
Sec. 120-5. Definitions. When used in this Article:
"Authority" means the Jefferson County Metropolitan Exposition, Auditorium and Office Building Authority.
"Board" means the governing and administrative body of the Jefferson County Metropolitan Exposition, Auditorium and Office Building Authority.
"Metropolitan area" means all that territory in the State of Illinois lying within the corporate boundaries of the County of Jefferson.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/120-10)
Sec. 120-10. Authority created; principal office. There is hereby created a political subdivision, body politic and municipal corporation by the name and style of the Jefferson County Metropolitan Exposition, Auditorium and Office Building Authority in the metropolitan area. The principal office of the Jefferson County Metropolitan Exposition, Auditorium and Office Building Authority shall be in the City of Mount Vernon.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/120-15)
Sec. 120-15. Board created. The governing and administrative body of the Authority shall be a board consisting of 7 members and shall be known as the Jefferson County Metropolitan Exposition, Auditorium and Office Building Board. The members of the board shall be individuals of generally recognized ability and integrity.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/120-20)
Sec. 120-20. Board members appointed. Within 60 days after January 1, 1984 (the effective date of Article 1 of Public Act 83-911), the Mayor of Mount Vernon, with the advice and consent of the Mount Vernon City Council, shall appoint 7 members of the Board, 2 members to be appointed for a term of one year, 2 members to be appointed for terms of 2 years, and 3 members to be appointed for terms of 3 years, such terms commencing on the date each is appointed. One of the members appointed may be a representative from the Mount Vernon City Council. At the expiration of the term of any member, his successor shall be appointed by the Mayor of Mount Vernon in a like manner. All successors shall hold office for a term of 3 years from the date of appointment, except in case of an appointment to fill a vacancy.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/120-25)
Sec. 120-25. Standard civic center provisions incorporated by reference. The following Sections of this Code are incorporated by reference into this Article:
Section 2-3. Purpose.
Section 2-5. Definitions.
Section 2-10. Lawsuits; common seal.
Section 2-16. Duties; auditorium and other buildings; lease of space.
Section 2-20. Rights and powers, including eminent domain.
Section 2-25. Incurring obligations.
Section 2-30. Prompt payment.
Section 2-35. Acquisition of property from person, State, or local agency.
Section 2-40. Federal money.
Section 2-45. Insurance.
Section 2-50. Borrowing; revenue bonds; suits to compel performance.
Section 2-55. Bonds; nature of indebtedness.
Section 2-60. Investment in bonds.
Section 2-75. Board members; financial matters; conflict of interest.
Section 2-80. Board members' oath.
Section 2-83. Removal of Board member from office.
Section 2-85. Board members; vacancy in office.
Section 2-90. Organization of the Board.
Section 2-96. Meetings; action by 4 Board members.
Section 2-100. Secretary; treasurer.
Section 2-105. Funds.
Section 2-110. Signatures on checks or drafts.
Section 2-115. General manager; other appointments.
Section 2-122. Rules and regulations; penalties.
Section 2-125. Contracts; award to other than highest or lowest bidder by vote of 5 Board members.
Section 2-130. Bids and advertisements.
Section 2-132. Bidders; civil action to compel compliance.
Section 2-135. Report and financial statement.
Section 2-140. State financial support.
Section 2-145. Anti-trust laws.
Section 2-150. Tax exemption.
(Source: P.A. 90-328, eff. 1-1-98.)



Article 125 - Jo Daviess County Civic Center

(70 ILCS 200/Art. 125 heading)

(70 ILCS 200/125-1)
Sec. 125-1. Short title. This Article may be cited as the Jo Daviess County Civic Center Law of 1997.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/125-5)
Sec. 125-5. Definitions. When used in this Article:
"Authority" means the Jo Daviess County Civic Center Authority.
"Board" means the governing and administrative body of the Jo Daviess County Civic Center Authority.
"Metropolitan area" means all that territory in the State of Illinois lying within Jo Daviess County.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/125-10)
Sec. 125-10. Authority created; principal office. There is hereby created a political subdivision, body politic and municipal corporation by the name and style of the Jo Daviess County Civic Center Authority in the metropolitan area.
The principal office of the Authority shall be in Jo Daviess County.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/125-15)
Sec. 125-15. Rights and powers. The Authority shall have the following rights and powers:
(a) To acquire, purchase, own, construct, lease as lessee or in any other way acquire, improve, extend, repair, reconstruct, regulate, operate, equip and maintain fair expositions grounds, convention or exhibition centers, civic auditoriums, and office and county buildings, including sites and parking areas and facilities therefor located within the metropolitan area.
(b) To enter into contracts treating in any manner with the objects and purposes of this Article.
(c) To plan for such grounds, centers and auditoriums and to plan, sponsor, hold, arrange, and finance fairs, industrial, cultural, educational, trade and scientific exhibits, shows and events and to use or allow the use of such grounds, centers and auditoriums for the holding of fairs, exhibits, shows and events whether conducted by the Authority or some other person or governmental agency.
(d) To exercise the right of eminent domain to acquire sites for such grounds, centers, buildings and auditoriums, and parking areas and facilities in the manner provided for the exercise of the right of eminent domain under the Eminent Domain Act.
(e) To fix and collect just, reasonable and nondiscriminatory charges and rents for the use of such parking areas and facilities, grounds, centers, buildings and auditoriums and admission charges to fairs, shows, exhibits and events sponsored or held by the Authority. The charges collected may be made available to defray the reasonable expenses of the Authority and to pay the principal of and the interest on any bonds issued by the Authority.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 200/125-17)
Sec. 125-17. Eminent domain. Notwithstanding any other provision of this Article, any power granted under this Article to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 200/125-20)
Sec. 125-20. Borrowing; revenue bonds. The Authority shall have continuing power to borrow money for the purpose of carrying out and performing its duties and exercising its powers under this Article.
For the purpose of evidencing the obligation of the Authority to repay any money borrowed as aforesaid, the Authority may, pursuant to an ordinance adopted by the Board, from time to time issue and dispose of its interest bearing revenue bonds, and may also from time to time issue and dispose of its interest bearing revenue bonds to refund any bonds at maturity or pursuant to redemption provisions or at any time before maturity with the consent of the holders thereof. All such bonds shall be payable solely from the revenues or income to be derived from the fairs, expositions, exhibitions, rentals and leases and other authorized activities operated by it, and from funds, if any, received and to be received by the Authority from any other source. Such bonds may bear such date or dates, may mature at such time or times not exceeding 40 years from their respective dates, may bear interest at such rate or rates, not exceeding the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, may be in such form, may carry such registration privileges, may be executed in such manner, may be payable at such place or places, may be made subject to redemption in such manner and upon such terms, with or without premium as is stated on the face thereof, may be executed in such manner and may contain such terms and covenants, all as may be provided in said ordinance. In case any officer whose signature appears on any bond ceases (after attaching his signature) to hold office, his signature shall nevertheless be valid and effective for all purposes. The holder or holders of any bonds, or interest coupons appertaining thereto issued by the Authority may bring mandamus, injunction, or other civil actions or proceedings to compel the performance and observance by the Authority or any of its officers, agents or employees of any contract or covenant made by the Authority with the holders of such bonds or interest coupons, to compel the Authority and any of its officers, agents or employees to perform any duties required to be performed for the benefit of the holders of any such bonds or interest coupons by the provisions of the ordinance authorizing their issuance, and to enjoin the Authority and any of its officers, agents or employees from taking any action in conflict with any action in conflict with any such contract or covenant.
Notwithstanding the form and tenor of any such bonds and in the absence of any express recital on the face thereof that it is nonnegotiable, all such bonds shall be negotiable instruments under the Uniform Commercial Code of the State of Illinois.
The bonds shall be sold by the corporate authorities of the Authority in such manner as said corporate authorities shall determine, except that if issued to bear interest at the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, the bonds shall be sold for not less than par and accrued interest and except that the selling price of bonds bearing interest at a rate of less than the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, shall be such that the interest cost to the Authority of the money received from the sale of bonds shall not exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, computed to absolute maturity of said bonds or certificates according to standard tables of bond values.
From and after the issuance of any bonds as herein provided it shall be the duty of the corporate authorities of the Authority to fix and establish rates, charges, rents, and fees for the use of facilities acquired, constructed, reconstructed, extended or improved with the proceeds of the sale of said bonds sufficient at all times, with other revenues of the Authority to pay:
(a) the cost of maintaining, repairing, regulating and operating the said facilities; and
(b) the bonds and interest thereon as they shall become due, and all sinking fund requirements and other requirements provided by the ordinance authorizing the issuance of the bonds or as provided by any trust agreement executed to secure payment thereof.
To secure the payment of any or all of such bonds and for the purpose of setting forth the covenants and undertakings of the Authority in connection with the issuance thereof and the issuance of any additional bonds payable from such revenue income to be derived from the fairs, recreational, theatrical, cultural, expositions, sport activities, exhibitions, office rentals, and air space leases and rentals, and other revenue, if any, the Authority may execute and deliver a trust agreement or agreements; provided that no lien upon any physical property of the Authority shall be created thereby.
A remedy for any breach or default of the terms of any such trust agreement by the Authority may be by mandamus, injunction, or other civil actions or proceedings in any court of competent jurisdiction to compel performance and compliance therewith, but the trust agreement may prescribe by whom or on whose behalf such action may be instituted.
Before any such bonds (excepting refunding bonds) are sold the entire authorized issue, or any part thereof, shall be offered for sale as a unit after advertising for bids at least 3 times in a daily newspaper of general circulation published in the metropolitan area, the last publication to be at least 10 days before bids are required to be filed. Copies of such advertisement may be published in any newspaper or financial publication in the United States. All bids shall be sealed, filed and opened as provided by ordinance and the bonds shall be awarded to the highest and best bidder or bidders therefor. The Authority shall have the right to reject all bids and readvertise for bids in the manner provided for in the initial advertisement. However, if no bids are received such bonds may be sold at not less than par value, without further advertising, within 60 days after the bids are required to be filed pursuant to any advertisement.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Article that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Article that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/125-22)
Sec. 125-22. Bonds; nature of indebtedness. Under no circumstances shall any bonds issued by the Authority under Section 125-20 be or become an indebtedness or obligation of the State of Illinois or of any other political subdivision of or municipality within the State, nor shall any such bond or obligation be or become an indebtedness of the Authority within the purview of any constitutional limitation or provision, and it shall be plainly stated on the face of each bond that it does not constitute such an indebtedness or obligation but is payable solely from the revenues or income as aforesaid.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/125-25)
Sec. 125-25. Bonds other than revenue bonds; election. No bonds, other than revenue bonds issued pursuant to Section 125-20, shall be issued by the Authority until the proposition to issue the same has been submitted to and approved by a majority of the voters of said metropolitan area voting upon the proposition at a general election in accordance with the general election law. The Authority may by resolution order such proposition submitted at a regular election in accordance with the general election law, whereupon the recording officer shall certify the resolution and the proposition to the proper election officials for submission. Any proposition to issue bonds as herein set forth shall be in substantially the following form:
--------------------------------------------------------------
Shall bonds of the "Jo Daviess
County Civic Center Authority" YES
to the amount of.... Dollars --------------------------
($ ) be issued for the purpose NO
of....?
--------------------------------------------------------------
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/125-30)
Sec. 125-30. Tax. If a majority of the voters of said metropolitan area approve the issuance of bonds as provided in Section 125-25, the Authority shall have power to levy and collect annually a sum sufficient to pay for the annual principal and interest charges on such bonds.
Such taxes proposed by the Authority to be levied upon the taxable property within the metropolitan area shall be levied by ordinance. After the ordinance has been adopted it shall, within 10 days after its passage, be published once in a newspaper published and having a general circulation within the metropolitan area. A certified copy of such levy ordinance shall be filed with the County Clerk no later than the 3rd Tuesday in September in each year. Thereupon the County Clerk shall extend such tax; provided the aggregate amount of taxes levied for any one year shall not exceed the rate of .0005% of the full fair cash value, as equalized or assessed by the Department of Revenue.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/125-35)
Sec. 125-35. Board created. The governing and administrative body of the Authority shall be a board consisting of 9 members and shall be known as the Jo Daviess County Civic Center Board. The members of the board shall be individuals of generally recognized ability and integrity.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/125-40)
Sec. 125-40. Board members appointed. Within 60 days after September 3, 1985 (the effective date of Article 6 of Public Act 84-245), the Jo Daviess County Board shall appoint 9 members of the Jo Daviess County Civic Center Board, 3 members to be appointed for terms of 1 year, 3 members to be appointed for terms of 2 years, and 3 members to be appointed for terms of 3 years, such terms commencing on the date each is appointed. At the expiration of the term of any member, his successor shall be appointed by the Jo Daviess County Board in like manner. All successors shall hold office for a term of 3 years from the date of appointment, except in case of an appointment to fill a vacancy.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/125-45)
Sec. 125-45. Report and financial statement. As soon after the end of each fiscal year as may be expedient, the Board shall cause to be prepared and printed a complete and detailed report and financial statement of its operations and of its assets and liabilities. A reasonably sufficient number of copies of such report shall be printed for distribution to persons interested, upon request and a copy thereof shall be filed with the County Clerk and the County Board of Jo Daviess County.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/125-50)
Sec. 125-50. Standard civic center provisions incorporated by reference. The following Sections of this Code are incorporated by reference into this Article:
Section 2-5. Definitions.
Section 2-10. Lawsuits; common seal.
Section 2-16. Duties; auditorium and other buildings; lease of space.
Section 2-25. Incurring obligations.
Section 2-35. Acquisition of property from person, State, or local agency.
Section 2-40. Federal money.
Section 2-45. Insurance.
Section 2-60. Investment in bonds.
Section 2-76. Board members; financial matters; compensation for secretary or treasurer; conflict of interest.
Section 2-80. Board members' oath.
Section 2-83. Removal of Board member from office.
Section 2-85. Board members; vacancy in office.
Section 2-90. Organization of the Board.
Section 2-95. Meetings; action by 5 Board members.
Section 2-101. Secretary; treasurer; funds deposited in bank or savings and loan association.
Section 2-106. Funds; compliance with Public Funds Investment Act.
Section 2-110. Signatures on checks or drafts.
Section 2-115. General manager; other appointments.
Section 2-120. Ordinances, rules, and regulations; fines and penalties.
Section 2-127. Contracts; award to other than highest or lowest bidder by four-fifths vote.
Section 2-130. Bids and advertisements.
Section 2-140. State financial support.
Section 2-145. Anti-trust laws.
Section 2-150. Tax exemption.
(Source: P.A. 90-328, eff. 1-1-98.)



Article 130 - Katherine Dunham Metropolitan Exposition And Auditorium Authority

(70 ILCS 200/Art. 130 heading)

(70 ILCS 200/130-1)
Sec. 130-1. Short title. This Article may be cited as the Katherine Dunham Metropolitan Exposition and Auditorium Authority Law of 1997.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/130-5)
Sec. 130-5. Definitions. When used in this Article:
"Authority" means the Katherine Dunham Metropolitan Exposition, Auditorium and Office Building Authority.
"Board" means the governing and administrative body of the Katherine Dunham Metropolitan Exposition, Auditorium and Office Building Authority.
"Metropolitan area" means all that territory in the State of Illinois lying within the corporate boundaries of the City of East St. Louis.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/130-10)
Sec. 130-10. Authority created; principal office. There is hereby created a political subdivision, body politic and municipal corporation by the name and style of Katherine Dunham Metropolitan Exposition, Auditorium and Office Building Authority in the metropolitan area.
The principal office of the Authority shall be in the City of East St. Louis.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/130-15)
Sec. 130-15. Board created. The governing and administrative body of the Authority shall be a board consisting of 7 members and shall be known as the Katherine Dunham Metropolitan Exposition Auditorium and Office Building Board. The members of the board shall be individuals of generally recognized ability and integrity.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/130-20)
Sec. 130-20. Board members appointed. Within 60 days after September 3, 1985 (the effective date of Article 9 of Public Act 84-245), the Mayor of East St. Louis with the advice and consent of the East St. Louis City Council shall appoint 7 members of the Board, 2 members to be appointed for a term of one year, 2 members to be appointed for terms of 2 years, and 3 members to be appointed for terms of 3 years, such terms commencing on the date each is appointed. One of the members appointed may be a representative from the East St. Louis City Council. At the expiration of the term of any member, his successor shall be appointed by the Mayor of East St. Louis in a like manner. All successors shall hold office for a term of 3 years from the date of appointment, except in case of an appointment to fill a vacancy.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/130-25)
Sec. 130-25. Bidders; civil action to compel compliance. Any bidder who has submitted a bid in compliance with the requirements for bidding under this Article may bring a civil action in the circuit court in St. Clair County to compel compliance with the provisions of this Act relating to the awarding of contracts by the Board.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/130-30)
Sec. 130-30. Standard civic center provisions incorporated by reference. The following Sections of this Code are incorporated by reference into this Article:
Section 2-3. Purpose.
Section 2-5. Definitions.
Section 2-10. Lawsuits; common seal.
Section 2-16. Duties; auditorium and other buildings; lease of space.
Section 2-20. Rights and powers, including eminent domain.
Section 2-25. Incurring obligations.
Section 2-35. Acquisition of property from person, State, or local agency.
Section 2-40. Federal money.
Section 2-45. Insurance.
Section 2-50. Borrowing; revenue bonds; suits to compel performance.
Section 2-55. Bonds; nature of indebtedness.
Section 2-60. Investment in bonds.
Section 2-75. Board members; financial matters; conflict of interest.
Section 2-80. Board members' oath.
Section 2-83. Removal of Board member from office.
Section 2-85. Board members; vacancy in office.
Section 2-90. Organization of the Board.
Section 2-96. Meetings; action by 4 Board members.
Section 2-100. Secretary; treasurer.
Section 2-105. Funds.
Section 2-110. Signatures on checks or drafts.
Section 2-115. General manager; other appointments.
Section 2-122. Rules and regulations; penalties.
Section 2-125. Contracts; award to other than highest or lowest bidder by vote of 5 Board members.
Section 2-130. Bids and advertisements.
Section 2-135. Report and financial statement.
Section 2-140. State financial support.
Section 2-145. Anti-trust laws.
Section 2-150. Tax exemption.
(Source: P.A. 90-328, eff. 1-1-98.)



Article 140 - Leyden Township Space Needs Authority

(70 ILCS 200/Art. 140 heading)

(70 ILCS 200/140-1)
Sec. 140-1. Short title. This Article may be cited as the Leyden Township Space Needs Law of 1997.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/140-5)
Sec. 140-5. Purpose. The purpose of this Article is to provide a mechanism for the efficient planning, construction and utilization of facilities in Leyden Township.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/140-10)
Sec. 140-10. Definitions. In this Article:
"Authority" means the Leyden Township Space Needs Authority.
"Facilities" means offices, meeting rooms, space for child care, food, senior citizen and health care services, and parking lots and access roads.
"Board" means the governing and administrative body of the Leyden Township Space Needs Authority.
"Metropolitan area" means all that territory in the State of Illinois lying within the corporate boundaries of Leyden Township in Cook County.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/140-15)
Sec. 140-15. Creation of Authority.
(a) The Leyden Township Space Needs Authority is created as a political subdivision, body politic, and municipal corporation in the metropolitan area.
(b) The principal office of the Authority shall be in Leyden Township.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/140-20)
Sec. 140-20. Duties. The Authority shall plan for, promote, operate, and maintain facilities from time to time in the metropolitan area. In connection with its duties, the Authority shall arrange, finance, and maintain facilities for those purposes. Providing office space for lease and rental is an integral function of the Authority. The Authority is granted all rights and powers necessary to perform its duties.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/140-25)
Sec. 140-25. Powers. The Authority has the following powers:
(a) To acquire, purchase, own, construct, lease as lessee, or in any other way acquire, improve, extend, repair, reconstruct, regulate, operate, equip, and maintain facilities, including sites, parking areas, and commercial facilities for those structures, located within the metropolitan area.
(b) To plan for grounds and buildings; to plan, sponsor, hold, arrange, and finance cultural, educational, trade, and scientific exhibits, shows, and events; and to use or allow the use of those grounds and buildings for the holding of fairs, exhibits, shows, and events, whether conducted by the Authority or some other person or governmental agency.
(c) To fix and collect just, reasonable, and nondiscriminatory (i) charges and rents for the use of its parking areas and facilities, and (ii) admission charges to fairs, shows, exhibits, and events sponsored or held by the Authority. The charges collected may be made available to defray the reasonable expenses of the Authority.
(d) To enter into contracts treating in any manner with the objects and purposes of this Article.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/140-30)
Sec. 140-30. Acquisition of property. The Authority has the power (i) to acquire and accept by purchase, lease, gift, or otherwise any property or rights from any person or persons or from any governmental agency, useful for its purposes, (ii) to apply for and accept grants, matching grants, loans, or appropriations from any governmental agency to be used for any of the purposes of the Authority, and (iii) to enter into any agreement with a governmental agency in relation to those grants, matching grants, loans, or appropriations.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/140-35)
Sec. 140-35. Creation of the Board. The governing and administrative body of the Authority shall be a board consisting of 9 members and shall be known as the Leyden Township Space Needs Authority Board. The members of the Board shall be individuals of generally recognized ability and integrity. The Supervisor of Leyden Township and the members of the Leyden Township Board of Trustees may be appointed members of the Board.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/140-40)
Sec. 140-40. Members of the Board. Within 60 days after January 1, 1992 (the effective date of Public Act 87-716), the supervisor of Leyden Township, with the advice and consent of the Leyden Township board of trustees, shall appoint 3 members of the Board for initial terms expiring December 31, 1992; 3 members for initial terms expiring December 31, 1993; and 3 members for initial terms expiring December 31, 1994. The successors of the initial members shall be appointed in like manner for 3 year terms from the date of appointment, except in case of an appointment to fill a vacancy for an unexpired term.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/140-45)
Sec. 140-45. Removal of Board members. The supervisor of Leyden Township, with the advice and consent of the Leyden Township board of trustees, may remove any member of the Board in case of incompetency, neglect of duty, or malfeasance in office, after service on the member, by registered United States mail, return receipt requested, of a copy of the written charges against the member and after an opportunity to be publicly heard in person or by counsel in his or her own defense upon being notified not less than 10 days before the hearing.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/140-50)
Sec. 140-50. Contracts.
(a) All contracts for the sale of property of a value of more than $10,000 or for a concession in or lease of property, including air rights, of the Authority for a term of more than one year shall be awarded to the highest responsible bidder after advertising for bids. All construction contracts and contracts for supplies, materials, equipment, and services, when the expense will exceed $10,000, shall be let to the lowest responsible bidder after advertising for bids, except (i) when repair parts, accessories, equipment, or services are required for equipment or services previously furnished or contracted for, (ii) when the nature of the services required is such that competitive bidding is not in the best interest of the public, including without limitation the services of accountants, architects, attorneys, engineers, physicians, superintendents of construction, and others possessing a high degree of skill, and (iii) when services such as water, light, heat, power, telephone, or telegraph are required.
(b) All contracts involving less than $10,000 shall be let by competitive bidding to the lowest responsible bidder whenever possible and, in any event, in a manner calculated to ensure the best interests of the public. Competitive bidding is not required for the lease of real estate or buildings owned or controlled by the Authority. The Board is empowered to offer those leases upon terms it deems advisable.
(c) In determining the responsibility of any bidder, the Board may take into account the past records of dealings with the bidder, the bidder's experience, adequacy of equipment, and ability to complete performance within the time set, and other factors besides financial responsibility, but in no case shall any contracts be awarded to any other than the highest bidder (in case of sale, concession, or lease) or the lowest bidder (in case of purchase or expenditure) unless authorized or approved by a vote of at least 5 members of the Board and unless the action is accompanied by a statement in writing setting forth the reasons for not awarding the contract to the highest or lowest bidder, as the case may be, which statement shall be kept on file in the principal office of the Authority and open to public inspection.
(d) Members of the Board, officers and employees of the Authority, and their relatives within the third degree of consanguinity by the terms of the civil law are forbidden to be interested directly or indirectly in any contract for construction or maintenance work or for the delivery of materials, supplies, or equipment.
(e) The Board shall have the right to reject all bids and to readvertise for bids. If no responsible and satisfactory bid within the terms of the advertisement is received, the Board may award the contract without competitive bidding if the contract is not less advantageous to the Authority than any valid bid received in response to advertisement.
(f) The Board shall adopt rules and regulations to carry into effect the provisions of this Section.
(Source: P.A. 93-491, eff. 1-1-04.)

(70 ILCS 200/140-55)
Sec. 140-55. Standard civic center provisions incorporated by reference. The following Sections of this Code are incorporated by reference into this Article:
Section 2-5. Definitions.
Section 2-10. Lawsuits; common seal.
Section 2-25. Incurring obligations.
Section 2-30. Prompt payment.
Section 2-40. Federal money.
Section 2-45. Insurance.
Section 2-75. Board members; financial matters; conflict of interest.
Section 2-80. Board members' oath.
Section 2-85. Board members; vacancy in office.
Section 2-90. Organization of the Board.
Section 2-95. Meetings; action by 5 Board members.
Section 2-100. Secretary; treasurer.
Section 2-105. Funds.
Section 2-110. Signatures on checks or drafts.
Section 2-115. General manager; other appointments.
Section 2-122. Rules and regulations; penalties.
Section 2-130. Bids and advertisements.
Section 2-132. Bidders; civil action to compel compliance.
Section 2-135. Report and financial statement.
Section 2-145. Anti-trust laws.
Section 2-150. Tax exemption.
(Source: P.A. 90-328, eff. 1-1-98.)



Article 145 - Marengo Civic Center

(70 ILCS 200/Art. 145 heading)

(70 ILCS 200/145-1)
Sec. 145-1. Short title. This Article may be cited as the Marengo Civic Center Law of 1997.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/145-5)
Sec. 145-5. Definitions. When used in this Article:
"Authority" means the Marengo Civic Center Authority.
"Board" means the governing and administrative body of the Marengo Civic Center Authority.
"Metropolitan area" means all that territory in the State of Illinois lying within the corporate boundaries of School District No. 154 in the County of McHenry.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/145-10)
Sec. 145-10. Authority created; principal office. There is hereby created a political subdivision, body politic and municipal corporation by the name and style of the Marengo Civic Center Authority in the metropolitan area.
The principal office of the Authority shall be in the Marengo Park District.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/145-15)
Sec. 145-15. Board created. The governing and administrative body of the Authority shall be a board consisting of 9 members and shall be known as the Marengo Civic Center Authority Board. The members of the Board shall be individuals of generally recognized ability and integrity.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/145-20)
Sec. 145-20. Board members appointed. Within 60 days after January 1, 1988 (the effective date of Article I of Public Act 85-793), the President of the Marengo Park District, with the advice and consent of the Marengo Park Board, shall appoint 3 members of the Board for initial terms expiring June 1, 1988; 3 members for initial terms expiring June 1, 1989; and 3 members for initial terms expiring June 1, 1990. The successors of the initial members shall be appointed in like manner for 3 year terms from the date of appointment, except in case of an appointment to fill a vacancy.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/145-25)
Sec. 145-25. Removal of Board members. The appointing officer, with the advice and consent of the Marengo Park Board, may remove any member of the Board appointed by him, in case of incompetency, neglect of duty or malfeasance in office, after service on him, by registered United States mail, return receipt requested, of a copy of the written charges against him and an opportunity to be publicly heard in person or by counsel in his own defense upon not less than 10 days notice.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/145-30)
Sec. 145-30. Bidders; civil action to compel compliance. Any bidder who has submitted a bid in compliance with the requirements for bidding under this Article may bring a civil action in the circuit court of McHenry County in which the metropolitan area is located to compel compliance with the provisions of this Article relating to the awarding of contracts by the Board.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/145-35)
Sec. 145-35. Standard civic center provisions incorporated by reference. The following Sections of this Code are incorporated by reference into this Article:
Section 2-3. Purpose.
Section 2-5. Definitions.
Section 2-10. Lawsuits; common seal.
Section 2-15. Duties; auditorium, recreational, and other buildings; lease of space.
Section 2-20. Rights and powers, including eminent domain.
Section 2-25. Incurring obligations.
Section 2-30. Prompt payment.
Section 2-35. Acquisition of property from person, State, or local agency.
Section 2-40. Federal money.
Section 2-45. Insurance.
Section 2-50. Borrowing; revenue bonds; suits to compel performance.
Section 2-55. Bonds; nature of indebtedness.
Section 2-60. Investment in bonds.
Section 2-75. Board members; financial matters; conflict of interest.
Section 2-80. Board members' oath.
Section 2-85. Board members; vacancy in office.
Section 2-90. Organization of the Board.
Section 2-95. Meetings; action by 5 Board members.
Section 2-100. Secretary; treasurer.
Section 2-105. Funds.
Section 2-110. Signatures on checks or drafts.
Section 2-115. General manager; other appointments.
Section 2-122. Rules and regulations; penalties.
Section 2-125. Contracts; award to other than highest or lowest bidder by vote of 5 Board members.
Section 2-130. Bids and advertisements.
Section 2-135. Report and financial statement.
Section 2-140. State financial support.
Section 2-145. Anti-trust laws.
Section 2-150. Tax exemption.
(Source: P.A. 90-328, eff. 1-1-98.)



Article 150 - Mason County Civic Center

(70 ILCS 200/Art. 150 heading)

(70 ILCS 200/150-1)
Sec. 150-1. Short title. This Article may be cited as the Mason County Civic Center Law of 1997.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/150-5)
Sec. 150-5. Definitions. When used in this Article:
"Authority" means the Mason County Civic Center Authority.
"Board" means the governing and administrative body of the Mason County Civic Center Authority.
"Metropolitan area" means all that territory in the State of Illinois lying within the corporate boundaries of the County of Mason.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/150-10)
Sec. 150-10. Authority created; principal office. There is hereby created a political subdivision, body politic and municipal corporation by the name and style of the Mason County Civic Center Authority in the metropolitan area.
The principal office of the Authority shall be in Mason County.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/150-15)
Sec. 150-15. Board created. The governing and administrative body of the Authority shall be a board consisting of 7 members and shall be known as the Mason County Civic Center Authority Board. The members of the board shall be individuals of generally recognized ability and integrity.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/150-20)
Sec. 150-20. Board members appointed. Within 60 days after September 3, 1985 (the effective date of Article 3 of Public Act 84-245), the chairman of the county board of Mason County with the advice and consent of the county board of Mason County shall appoint 3 members of the Board for initial terms expiring June 1, 1986; 2 members for initial terms expiring June 1, 1987; and 2 members for initial terms expiring June 1, 1988. The successors of the initial members shall be appointed in like manner for 3 year terms from the date of appointment, except in case of an appointment to fill a vacancy.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/150-25)
Sec. 150-25. Removal of Board members. The appointing officer, with the advice and consent of the county board of Mason County, may remove any member of the Board appointed by him, in case of incompetency, neglect of duty, or malfeasance in office, after service on him, by registered United States mail, return requested, of a copy of the written charges against him and an opportunity to be publicly heard in person or by counsel in his own defense upon not less than 10 days' notice.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/150-30)
Sec. 150-30. Bidders; civil action to compel compliance. Any bidder who has submitted a bid in compliance with the requirements for bidding under this Article may bring a civil action in the circuit court of Mason county in which the metropolitan area is located to compel compliance with the provisions of this Article relating to the awarding of contracts by the Board.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/150-35)
Sec. 150-35. Standard civic center provisions incorporated by reference. The following Sections of this Code are incorporated by reference into this Article:
Section 2-3. Purpose.
Section 2-5. Definitions.
Section 2-10. Lawsuits; common seal.
Section 2-15. Duties; auditorium, recreational, and other buildings; lease of space.
Section 2-20. Rights and powers, including eminent domain.
Section 2-25. Incurring obligations.
Section 2-35. Acquisition of property from person, State, or local agency.
Section 2-40. Federal money.
Section 2-45. Insurance.
Section 2-50. Borrowing; revenue bonds; suits to compel performance.
Section 2-55. Bonds; nature of indebtedness.
Section 2-60. Investment in bonds.
Section 2-75. Board members; financial matters; conflict of interest.
Section 2-80. Board members' oath.
Section 2-85. Board members; vacancy in office.
Section 2-90. Organization of the Board.
Section 2-96. Meetings; action by 4 Board members.
Section 2-100. Secretary; treasurer.
Section 2-105. Funds.
Section 2-110. Signatures on checks or drafts.
Section 2-115. General manager; other appointments.
Section 2-122. Rules and regulations; penalties.
Section 2-126. Contracts; award to other than highest or lowest bidder by vote of 4 Board members.
Section 2-130. Bids and advertisements.
Section 2-135. Report and financial statement.
Section 2-140. State financial support.
Section 2-145. Anti-trust laws.
Section 2-150. Tax exemption.
(Source: P.A. 90-328, eff. 1-1-98.)



Article 155 - Matteson Civic Center

(70 ILCS 200/Art. 155 heading)

(70 ILCS 200/155-1)
Sec. 155-1. Short title. This Article may be cited as the Matteson Civic Center Law of 1997.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/155-5)
Sec. 155-5. Definitions. As used in this Article, unless the context otherwise requires:
"Authority" means the Matteson Metropolitan Civic Center Authority.
"Board" means the governing and administrative body of the Matteson Metropolitan Civic Center Authority.
"Metropolitan area" means all that territory which lies within the corporate boundaries of the Village of Matteson.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/155-10)
Sec. 155-10. Matteson Metropolitan Civic Center Authority; creation. There is hereby created a unit of local government known as the Matteson Metropolitan Civic Center Authority in the metropolitan area.
The principal office of the Authority shall be in the Village of Matteson.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/155-15)
Sec. 155-15. Rights and powers. The Authority shall have the following rights and powers:
(a) To acquire, purchase, own, construct, lease as lessee or in any other way acquire, improve, extend, repair, reconstruct, regulate, operate, equip and maintain fair or exposition grounds, convention or exhibition centers, civic auditoriums, and office and municipal buildings, including sites and parking areas and facilities therefor located within the metropolitan area.
(b) To enter into contracts treating in any manner with the objects and purposes of this Article.
(c) To plan for such grounds, centers and auditoriums and to plan, sponsor, hold, arrange, and finance fairs, industrial, cultural, educational, trade and scientific exhibits, shows and events and to use or allow the use of such grounds, centers and auditoriums for the holding of fair, exhibits, shows and events, whether conducted by the Authority or some other person or governmental agency.
(d) To exercise the right of eminent domain to acquire sites for such grounds, centers, building and auditoriums, and parking areas and facilities in the manner provided for the exercise of the right to eminent domain under the Eminent Domain Act.
(e) To fix and collect just, reasonable and nondiscriminatory charges and rents for the use of such parking areas and facilities, grounds, centers, buildings and auditoriums, and to collect admission charges to fairs, shows, exhibits and events sponsored or held by the Authority. The charges collected may be made available to defray the reasonable expenses of the Authority and to pay the principal of and the interest on any bonds issued by the Authority.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 200/155-17)
Sec. 155-17. Eminent domain. Notwithstanding any other provision of this Article, any power granted under this Article to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 200/155-18)
Sec. 155-18. Acquisition of property; grants, loans and appropriations. The Authority shall have the power (i) to acquire and accept by purchase, lease, gift or otherwise any property or rights from any person or governmental agency useful for its purposes, (ii) to apply for and accept grants, matching grants, loans or appropriations from the State of Illinois or any agency or instrumentality thereof to be used for any of the purposes of the Authority, and (iii) to enter into any agreement with the State of Illinois or any governmental agency in relation to such grants, matching grants, loans or appropriations.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/155-20)
Sec. 155-20. State and municipal financial support.
(a) The Authority created by this Article shall receive financial support from the State in the amounts provided for in Section 4 of the Metropolitan Civic Center Support Act, as now or hereafter amended. Notwithstanding anything to the contrary, the Authority's base sum of State financial support under subdivision (3)(a)(ii) of Section 4 of the Metropolitan Civic Center Support Act, as now or hereafter amended, shall be calculated by using the multiplier contained in that Act times the total assessed valuation, as equalized by the Department of Revenue, of all taxable property located within the metropolitan area of the Authority for the year 1987.
(b) The Authority created by this Article may receive financial support from any municipality in order for the Authority to undertake any of its authorized rights and powers. Any municipality, both within and outside of the metropolitan area, is authorized to pay and to irrevocably pledge to the Authority or the holders of any bonds issued and sold by the Authority pursuant to this Article any or all of its existing and future revenues derived from its imposition of a tax upon all persons engaged in such municipality in the business of renting, leasing or renting rooms in a hotel, as defined in the Hotel Operator's Occupation Tax Act, as now or hereafter amended, provided such municipality determines, in its discretion, that such payment or pledge shall assist in, among other things, attracting nonresident, overnight visitors to that municipality.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/155-25)
Sec. 155-25. Power to borrow money; bonds; issuance and sale. The Authority shall have continuing power to borrow money for the purpose of carrying out and performing its duties and exercising its powers under this Article.
For the purpose of evidencing the obligation of the Authority to repay any money borrowed as aforesaid, the Authority may, pursuant to an ordinance adopted by the Board, from time to time issue and sell its revenue bonds, and may also from time to time issue and sell its revenue bonds to refund or advance refund any bonds. All such bonds shall be payable solely from the revenues or income to be derived from the fairs, expositions, exhibitions, rentals and leases and other authorized activities operated by the Authority, and from funds, if any, received and to be received by the Authority or pledged as security for such bonds from any other source. Such bonds may bear such date or dates, may mature at such time or times not exceeding 40 years from their respective date, may bear interest at such rate or rates, may be in such form, may carry such conversion, registration and exchange privileges, may be subject to defeasance on such terms, may be executed in such manner, may be payable at such place or places, may be made subject to redemption in such manner and upon such terms, with or without premium as is stated on the face thereof and may contain such terms and covenants, all as may be provided in the ordinance. In case any officer whose signature appears on any bond ceases (after attaching his or her signature) to hold office, his or her signature shall nevertheless be valid and effective for all purposes. The holder or holders of any bonds, or interest coupons appertaining thereto, issued by the Authority may bring mandamus, injunction, or other civil actions or proceedings to compel the performance and observance by the Authority or any of its officers, agents or employees of any contract or covenant made by the Authority with the holders of such bonds or interest coupons, to compel the Authority and any of its officers, agents or employees to perform any duties required to be performed for the benefit of the holders of any such bonds or interest coupons by the provisions of the ordinance authorizing their issuance, and to enjoin the Authority and any of its officers, agents or employees from taking any action in conflict with any such contract or covenant.
Notwithstanding the form and tenor of any such bonds and in the absence of any express recital on the face thereof that it is nonnegotiable, all such bonds shall be negotiable instruments under the Uniform Commercial Code, as now or hereafter amended.
From and after the issuance of any bonds as herein provided it shall be the duty of the corporate authorities of the Authority to fix and establish rates, charges, rents, and fees for the use of facilities acquired, constructed, reconstructed, extended or improved with the proceeds of the sale of said bonds sufficient at all times, with other revenues of the Authority, to pay:
(a) the cost of leasing, maintaining, repairing, regulating and operating the facilities; and
(b) the bonds and interest thereon as they shall become due, and all sinking fund requirements and other requirements provided by the ordinance authorizing the issuance of the bonds or as provided by any trust agreement executed to secure payment thereof.
To secure the payment of any or all of such bonds and for the purpose of setting forth the covenants and undertakings of the Authority in connection with the issuance thereof and the issuance of any additional bonds payable from such revenue to be derived from the fairs, recreational, theatrical or cultural expositions, sport activities, exhibitions, office rentals, and air space leases and rentals, and other revenue, if any, the Authority may execute and deliver a trust agreement or agreements; provided that no lien upon any physical property of the Authority shall be created thereby.
A remedy for any breach or default of the terms of any such trust agreement by the Authority may be by mandamus, injunction, or other civil actions or proceedings in any court of competent jurisdiction to compel performance and compliance therewith, but the trust agreement may prescribe by whom or on whose behalf such action may be instituted.
The Authority shall have the right to sell its bonds by negotiated sale or pursuant to advertisement and sealed bid.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/155-30)
Sec. 155-30. Bonds; nature of indebtedness. Under no circumstances shall any bonds issued by the Authority under Section 155-25 be or become an indebtedness or obligation of the State of Illinois or any unit of local government (other than the Authority) or school district within the State, nor shall any such bond or obligation be or become an indebtedness of the Authority within the purview of any constitutional limitation or provision, and it shall be plainly stated on the face of each such bond that it does not constitute such an indebtedness or obligation but is payable solely from revenues or income.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/155-32)
Sec. 155-32. Investments in bonds. The State and all counties, cities, villages, incorporated towns and other units of local government and public bodies, and public officers of any thereof; all banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies and other persons carrying on an insurance business; and all executors, administrators, guardians, and trustees and other fiduciaries may legally invest any sinking funds, moneys or other funds belonging to them or within their control in any bonds issued pursuant to this Article.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/155-35)
Sec. 155-35. Elections; general obligation bonds; form of ballot. No bonds other than revenue bonds issued pursuant to Section 155-25 shall be issued by the Authority until a proposition to issue the same has been submitted to and approved by a majority of the voters of said metropolitan area voting upon the proposition at a general election in accordance with the general election law. The Authority may by resolution order such proposition submitted at a regular election in accordance with the general election law, whereupon the recording officer shall certify the resolution and the proposition to the proper election officials for submission. Any proposition to issue bonds as herein set forth shall be in substantially the following form:
--------------------------------------------------------------
Shall general obligation
bonds of the Matteson
Metropolitan Civic Center YES
Authority to the amount of
.....................Dollars
($........) be issued for ----------------------------
the purpose of .............
and shall annual taxes be
authorized to be levied NO
on all taxable property
within the metropolitan area
to pay such bond?
--------------------------------------------------------------
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/155-40)
Sec. 155-40. Bonds; principal and interest payments; taxation. If a majority of the voters of said metropolitan area approve the issuance of bonds as provided in Section 155-35, the Authority shall have power to issue general obligation bonds, pledge its full faith and credit to the payment thereof and levy taxes sufficient to pay for the annual principal and interest charges on such bonds. Such bonds may bear such date or dates, may mature at such time or times not exceeding 40 years from their respective date, may bear interest at such rate or rates, may be in such form, may carry such conversion, registration and exchange privileges, may be subject to defeasance upon such terms, may be executed in such manner, may be payable at such place or places, may be made subject to redemption in such manner and upon such terms, with or without premium as is stated on the face thereof, may be sold by negotiated sale or pursuant to advertisement and sealed bid, and may contain such terms and covenants, all as may be provided by the Authority.
Such taxes proposed by the Authority to be levied upon the taxable property within the metropolitan area shall be levied by ordinance and be unlimited as to rate and amount. A certified copy of such levy ordinance shall be filed with the county clerk, and thereupon the county clerk shall extend such tax in each year as provided in such ordinance and in accordance with law.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/155-45)
Sec. 155-45. Board created. The governing and administrative body of the Authority shall be a Board consisting of 7 members and shall be known as the Matteson Metropolitan Civic Center Board.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/155-50)
Sec. 155-50. Members; terms; oath. Membership on the Board shall consist of those persons duly elected to serve on the Matteson Village Board of Trustees. Terms for members of the Board of the Authority shall coincide with their respective terms of office as members of the Matteson Village Board of Trustees. Before entering upon the duties of his office, each member of the Board shall take and subscribe the constitutional oath of office and file it in the office of the Secretary of State.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/155-55)
Sec. 155-55. Contracts. All contracts for sale of property of the value of more than $10,000, or for a concession in or lease of property, including air rights, of the Authority for a term of more than one year, shall be awarded to the highest responsible bidder, after advertising for bids. All construction contracts and contracts for supplies, materials, equipment and services, when the expense thereof will exceed $10,000, shall be let to the lowest responsible bidder, after advertising for bids, except: (1) when repair parts, accessories, equipment or services are required for equipment or services previously furnished or contracted for; (2) when the nature of the services required is such that competitive bidding is not in the best interest of the public, including, without limiting the generality of the foregoing, the services of accountants, architects, attorneys, engineers, financial advisors, investment bankers, physicians, superintendents of construction, and others possessing a high degree of skill; and (3) when services such as water, light, heat, power, telephone or telegraph are required.
All contracts involving less than $10,000 shall be let by competitive bidding to the lowest responsible bidder whenever possible, and in any event in a manner calculated to ensure the best interests of the public.
In determining the responsibility of any bidder, the Board may take into account the past record of dealings with the bidder, the bidder's experience, adequacy of equipment, and ability to complete performance within the time set, and other factors besides financial responsibility, but in no case shall any such contract be awarded to any other than the highest bidder (in case of sale, concession or lease) or the lowest bidder (in case of purchase or expenditure) unless authorized or approved by a vote of at least 5 of the members of the Board, and unless such action is accompanied by a statement in writing setting forth the reasons for not awarding the contract to the highest or lowest bidder, as the case may be, which statement shall be kept on file in the principal office of the Authority and open to public inspection.
Members of the Board, officers and employees of the Authority, and their relatives within the fourth degree of consanguinity by the terms of the civil law, are forbidden to be interested directly or indirectly in any contract for construction or maintenance work or for the delivery of materials, supplies or equipment.
The Board shall have the right to reject all bids and to readvertise for bids. If after any such advertisement no responsible and satisfactory bid, within the terms of the advertisement, shall be received, the Board may award such contract, without competitive bidding, provided that it shall not be less advantageous to the Authority than any valid bid received pursuant to advertisement.
The Board shall adopt rules and regulations to carry into effect the provisions of this Section.
(Source: P.A. 93-491, eff. 1-1-04.)

(70 ILCS 200/155-60)
Sec. 155-60. Report; financial statement. As soon after the end of each fiscal year as may be expedient, the Board shall cause to be prepared and printed a complete and detailed report and financial statement of its operations and of its assets and liabilities. A reasonably sufficient number of copies of such report shall be printed for distribution to persons interested upon request, and a copy thereof shall be filed with the county clerk and the Village President of Matteson.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/155-65)
Sec. 155-65. Standard civic center provisions incorporated by reference. The following Sections of this Code are incorporated by reference into this Article:
Section 2-5. Definitions.
Section 2-10. Lawsuits; common seal.
Section 2-17. Duties; auditorium and other buildings.
Section 2-25. Incurring obligations.
Section 2-30. Prompt payment.
Section 2-40. Federal money.
Section 2-45. Insurance.
Section 2-75. Board members; financial matters; conflict of interest.
Section 2-90. Organization of the Board.
Section 2-96. Meetings; action by 4 Board members.
Section 2-101. Secretary; treasurer; funds deposited in bank or savings and loan association.
Section 2-106. Funds; compliance with Public Funds Investment Act.
Section 2-110. Signatures on checks or drafts.
Section 2-115. General manager; other appointments.
Section 2-120. Ordinances, rules, and regulations; fines and penalties.
Section 2-130. Bids and advertisements.
Section 2-145. Anti-trust laws.
Section 2-150. Tax exemption.
(Source: P.A. 90-328, eff. 1-1-98.)



Article 160 - Maywood Civic Center

(70 ILCS 200/Art. 160 heading)

(70 ILCS 200/160-1)
Sec. 160-1. Short title. This Article may be cited as the Maywood Civic Center Law of 1997.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/160-5)
Sec. 160-5. Definitions. When used in this Article:
"Authority" means the Maywood Civic Center Authority.
"Board" means the governing and administrative body of the Maywood Civic Center Authority.
"Metropolitan area" means all that territory in the State of Illinois lying within the corporate boundaries of the village of Maywood.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/160-10)
Sec. 160-10. Authority created; principal office. There is hereby created a political subdivision, body politic and municipal corporation by the name and style of the Maywood Civic Center Authority in the metropolitan area.
The principal office of the Authority shall be in the Village of Maywood.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/160-15)
Sec. 160-15. Borrowing; revenue bonds. The Authority shall have continuing power to borrow money for the purpose of carrying out and performing its duties and exercising its powers under this Article.
For the purpose of evidencing the obligation of the Authority to repay any money borrowed as aforesaid, the Authority may, pursuant to an ordinance adopted by the Board, from time to time issue and dispose of its interest bearing revenue bonds and may also from time to time issue and dispose of its interest bearing revenue bonds to refund any bonds at maturity or pursuant to redemption provisions or at any time before maturity with the consent of the holders thereof. All such bonds shall be payable solely from the revenues or income to be derived from the fairs, expositions, exhibitions, rentals and leases and other authorized activities operated by it, and from funds, if any, received and to be received by the Authority from any other source. Such bonds may bear such date or dates, may mature at such time or times not exceeding 40 years from their respective dates, may bear interest at such rate or rates, not exceeding the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, may be in such form, may carry such registration privileges, may be executed in such manner, may be payable at such place or places, may be made subject to redemption in such manner and upon such terms, with or without premium as is stated on the face thereof, may be executed in such manner and may contain such terms and covenants, all as may be provided in said ordinance. In case any officer whose signature appears on any bond ceases (after attaching his signature) to hold office, his signature shall nevertheless be valid and effective for all purposes. The holder or holders of any bonds, or interest coupons appertaining thereto issued by the Authority may bring suits at law or proceedings in equity to compel the performance and observance by the Authority or any of its officers, agents or employees of any contract or covenant made by the Authority with the holders of such bonds or interest coupons, to compel the Authority and any of its officers, agents or employees to perform any duties required to be performed for the benefit of the holders of any such bonds or interest coupons by the provisions of the ordinance authorizing their issuance, and to enjoin the Authority and any of its officers, agents or employees from taking any action in conflict with any such contract or covenant.
Notwithstanding the form and tenor of any such bonds and in the absence of any express recital on the face thereof that it is non-negotiable, all such bonds shall be negotiable instruments under the Uniform Commercial Code, as now or hereafter amended.
From and after the issuance of any bonds as herein provided it shall be the duty of the corporate authorities of the Authority to fix and establish rates, charges, rents and fees for the use of facilities acquired, constructed, reconstructed, extended or improved with the proceeds of the sale of said bonds sufficient at all times, with other revenues of the Authority to pay:
(a) the cost of maintaining, repairing, regulating and operating the said facilities; and
(b) the bonds and interest thereon as they shall become due, and all sinking fund requirements and other requirements provided by the ordinance authorizing the issuance of the bonds or as provided by any trust agreement executed to secure payment thereof.
To secure the payment of any or all such bonds and for the purpose of setting forth the covenants and undertakings of the Authority in connection with the issuance thereof and the issuance of any additional bonds payable from such revenue income to be derived from the fairs, recreational, theatrical, cultural, expositions, sports activities, exhibitions, office rentals and air space leases and rentals, and other revenue, if any, the Authority may execute and deliver a trust agreement or agreements; provided that no lien upon any physical property of the Authority shall be created thereby.
A remedy for any breach or default of the terms of any such trust agreement by the Authority may be by mandamus proceedings in any court of competent jurisdiction to compel performance and compliance therewith, but the trust agreement may prescribe by whom or on whose behalf such action may be instituted.
Before any such bonds (excepting refunding bonds) are sold, the entire authorized issue, or any part thereof, shall be offered for sale as a unit after advertising for bids at least 3 times in a daily newspaper of general circulation published in the metropolitan area, the last publication to be at least 10 days before bids are required to be filed. Copies of such advertisement may be published in any newspaper or financial publication in the United States. All bids shall be sealed, filed and opened as provided by ordinance and the bonds shall be awarded to the highest and best bidder or bidders therefor. The Authority shall have the right to reject all bids and readvertise for bids in the manner provided for in the initial advertisement. However, if no bids are received, such bonds may be sold at not less than par value, without further advertising, within 60 days after the bids are required to be filed pursuant to any advertisement.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/160-20)
Sec. 160-20. Board created. The governing and administrative body of the Authority shall be a board consisting of 7 members and shall be known as the Maywood Civic Center Authority Board. The members of the Board shall be individuals of generally recognized ability and integrity.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/160-25)
Sec. 160-25. Board members appointed. Within 60 days after January 1, 1990 (the effective date of Article 5 of Public Act 86-888), the President of the Village of Maywood shall appoint 3 members of the Board for initial terms expiring June 1, 1990; 2 members for initial terms expiring June 1, 1991; and 2 members for initial terms expiring June 1, 1992. The successors of the initial members shall be appointed in like manner for 3 year terms from the date of appointment, except in case of an appointment to fill a vacancy.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/160-30)
Sec. 160-30. Bidders; civil action to compel compliance. Any bidder who has submitted a bid in compliance with the requirements for bidding under this Article may bring a civil action in the Circuit Court of Cook County in which the metropolitan area is located to compel compliance with the provisions of this Article relating to the awarding of contracts by the Board.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/160-35)
Sec. 160-35. Standard civic center provisions incorporated by reference. The following Sections of this Code are incorporated by reference into this Article:
Section 2-3. Purpose.
Section 2-5. Definitions.
Section 2-10. Lawsuits; common seal.
Section 2-15. Duties; auditorium, recreational, and other buildings; lease of space.
Section 2-20. Rights and powers, including eminent domain.
Section 2-25. Incurring obligations.
Section 2-30. Prompt payment.
Section 2-35. Acquisition of property from person, State, or local agency.
Section 2-40. Federal money.
Section 2-45. Insurance.
Section 2-55. Bonds; nature of indebtedness.
Section 2-60. Investment in bonds.
Section 2-75. Board members; financial matters; conflict of interest.
Section 2-80. Board members' oath.
Section 2-83. Removal of Board member from office.
Section 2-85. Board members; vacancy in office.
Section 2-90. Organization of the Board.
Section 2-96. Meetings; action by 4 Board members.
Section 2-100. Secretary; treasurer.
Section 2-105. Funds.
Section 2-110. Signatures on checks or drafts.
Section 2-115. General manager; other appointments.
Section 2-122. Rules and regulations; penalties.
Section 2-126. Contracts; award to other than highest or lowest bidder by vote of 4 Board members.
Section 2-130. Bids and advertisements.
Section 2-135. Report and financial statement.
Section 2-140. State financial support.
Section 2-145. Anti-trust laws.
Section 2-150. Tax exemption.
(Source: P.A. 90-328, eff. 1-1-98.)



Article 165 - Melrose Civic Center

(70 ILCS 200/Art. 165 heading)

(70 ILCS 200/165-1)
Sec. 165-1. Short title. This Article may be cited as the Melrose Park Civic Center Law of 1997.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/165-5)
Sec. 165-5. Definitions. When used in this Article:
"Authority" means the Melrose Park Metropolitan Exposition Auditorium and Office Building Authority.
"Board" means the governing and administrative body of the Melrose Park Metropolitan Exposition Auditorium and Office Building Authority.
"Metropolitan Area" means all that territory in the State of Illinois lying within the corporate boundaries of the Village of Melrose Park.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/165-10)
Sec. 165-10. Authority created; principal office. There is hereby created a political subdivision, body politic and municipal corporation by the name and style of the Melrose Park Metropolitan Exposition Auditorium and Office Building Authority in the metropolitan area.
The principal office of the Authority shall be in the Village of Melrose Park.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/165-15)
Sec. 165-15. Board created. The governing and administrative body of the Authority shall be a board consisting of 7 members and shall be known as the Melrose Park Metropolitan Exposition Auditorium and Office Building Board. The members of the Board shall be individuals of generally recognized ability and integrity.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/165-20)
Sec. 165-20. Board members appointed. Within 60 days after January 1, 1990 (the effective date of Article II of Public Act 86-8), the Village President of the Village of Melrose Park, with the advice and consent of the Village of Melrose Park Board of Trustees, shall appoint 2 members of the Board for initial terms expiring June 1, 1990; 2 members for initial terms expiring June 1, 1991; and 3 members for initial terms expiring June 1, 1992. The successors of the initial members shall be appointed in like manner for 3 year terms from the date of appointment, except in case of an appointment to fill a vacancy.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/165-25)
Sec. 165-25. Removal of Board members. The Village President of the Village of Melrose Park, with the advice and consent of the Village of Melrose Park Board of Trustees, may remove any member of the Board appointed by him, in case of incompetency, neglect of duty or malfeasance in office, after service on him, by registered United States mail, return receipt requested, of a copy of the written charges against him and an opportunity to be publicly heard in person or by counsel in his own defense upon not less than 10 days notice.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/165-30)
Sec. 165-30. Bidders; civil action to compel compliance. Any bidder who has submitted a bid in compliance with the requirements for bidding under this Article may bring a civil action in the Circuit Court of Cook County in which the metropolitan area is located to compel compliance with the provisions of this Article relating to the awarding of contracts by the Board.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/165-35)
Sec. 165-35. Standard civic center provisions incorporated by reference. The following Sections of this Code are incorporated by reference into this Article:
Section 2-3. Purpose.
Section 2-5. Definitions.
Section 2-10. Lawsuits; common seal.
Section 2-15. Duties; auditorium, recreational, and other buildings; lease of space.
Section 2-20. Rights and powers, including eminent domain.
Section 2-25. Incurring obligations.
Section 2-30. Prompt payment.
Section 2-35. Acquisition of property from person, State, or local agency.
Section 2-40. Federal money.
Section 2-45. Insurance.
Section 2-50. Borrowing; revenue bonds; suits to compel performance.
Section 2-55. Bonds; nature of indebtedness.
Section 2-60. Investment in bonds.
Section 2-75. Board members; financial matters; conflict of interest.
Section 2-80. Board members' oath.
Section 2-85. Board members; vacancy in office.
Section 2-90. Organization of the Board.
Section 2-96. Meetings; action by 4 Board members.
Section 2-100. Secretary; treasurer.
Section 2-105. Funds.
Section 2-110. Signatures on checks or drafts.
Section 2-115. General manager; other appointments.
Section 2-122. Rules and regulations; penalties.
Section 2-125. Contracts; award to other than highest or lowest bidder by vote of 5 Board members.
Section 2-130. Bids and advertisements.
Section 2-135. Report and financial statement.
Section 2-140. State financial support.
Section 2-145. Anti-trust laws.
Section 2-150. Tax exemption.
(Source: P.A. 90-328, eff. 1-1-98.)



Article 170 - Metropolitan Civic Center

(70 ILCS 200/Art. 170 heading)

(70 ILCS 200/170-1)
Sec. 170-1. Short title. This Article may be cited as the Metropolitan Civic Center Law of 1997.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/170-5)
Sec. 170-5. Definitions. When used in this Article:
"Authority" means any Metropolitan Exposition, Auditorium and Office Building Authority, as provided in this Article.
"Board" means the governing and administrative body of any Metropolitan Exposition, Auditorium and Office Building Authority, as provided in this Article.
"Metropolitan area" means all that territory in the State of Illinois lying within the corporate boundaries of the county or counties establishing an authority as provided in this Article.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/170-10)
Sec. 170-10. Creation of Authority; principal office. The county board of any county having an assessed valuation, as equalized by the Department of Revenue, of all real property located within the county of at least $300 million but less than $5 billion, or the county boards, acting jointly, of any combination of counties having an assessed valuation, as equalized by the Department of Revenue, of all real property within such combination of counties within the limits established by this Section may by resolution or ordinance provide for the formation of a Metropolitan Exposition, Auditorium and Office Building Authority with the powers, duties, responsibilities and privileges provided in this Article.
The principal office of the Authority shall be at the site of the Authority's buildings.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/170-15)
Sec. 170-15. Rights and powers. The Authority shall have the following rights and powers:
(a) To acquire, own, construct, lease, operate and maintain fair, exposition, arena, office building and associated facilities and grounds, to fix and collect just, reasonable and nondiscriminatory charges for the use of such facilities, and to lease air space over and appurtenant to such facilities. The charges so collected shall be made available to defray the reasonable expenses of the Authority and to pay the principal of and the interest upon any bonds issued by the Authority.
(b) To enter into contracts treating in any manner with the objects and purposes of this Article.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/170-20)
Sec. 170-20. Acquisition of property; money from State. The Authority shall have the power to acquire and accept by purchase, lease, gift or otherwise any property or rights from any person or persons, any municipal corporation, body politic, or agency of the State, or from the State itself, useful for its purposes, and to apply for an accept grants, matching grants, loans or appropriations from the State of Illinois or any agency or instrumentality thereof to be used for any of the purposes of the Authority and to enter into any agreement with the State of Illinois in relation to such grants, matching grants, loans or appropriations. An Authority located in a county with a population over 50,000 and under 70,000 according to the 1980 federal census may acquire real property or interests in real property by condemnation for any of the purposes of the Authority.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/170-22)
Sec. 170-22. Eminent domain. Notwithstanding any other provision of this Article, any power granted under this Article to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 200/170-25)
Sec. 170-25. Bonds other than revenue bonds. No bonds, other than revenue bonds issued pursuant to Section 2-52, shall be issued by the Authority until the proposition to issue the same has been submitted to and approved by a majority of the voters of said metropolitan area voting upon the proposition at a general election in accordance with the general election law. The Authority may by resolution order such proposition submitted at a regular election in accordance with the general election law, whereupon the recording officer shall certify the resolution and the proposition to the proper election officials for submission. Any proposition to issue bonds as herein set forth shall be in substantially the following form:
--------------------------------------------------------------
Shall bonds of the "Metropolitan
Exposition, Auditorium and Office YES
Building Authority" to the amount --------------------------
of.... Dollars ($ ) be issued NO
for the purpose of ?
--------------------------------------------------------------
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/170-30)
Sec. 170-30. Tax. If a majority of the voters of the metropolitan area approve the issuance of bonds as provided in Section 170-25, the Authority shall have power to levy and collect annually a sum sufficient to pay for the annual principal and interest charges by a sum equal to such grants or matching grants as the Authority shall receive, in any year, for this purpose.
Such taxes proposed by the Authority to be levied upon the taxable property within the metropolitan area shall be levied by ordinance. After the ordinance has been adopted it shall, within 10 days after its passage, be published once in a newspaper published and having a general circulation within the metropolitan area. A certified copy of such levy ordinance shall be filed with the county clerk no later than the 3rd Tuesday in September in each year. Thereupon the county clerk shall extend such tax; provided the aggregate amount of taxes levied for any one year shall not exceed the rate of .0005% of the full fair cash value, as equalized or assessed by the Department of Revenue.
(Source: P.A. 90-328, eff. 1-1-98; 90-655, eff. 7-30-98.)

(70 ILCS 200/170-35)
Sec. 170-35. Board created. The governing and administrative body of the Authority shall be a board consisting of 9 members and shall be known as the Metropolitan Exposition Auditorium and Office Building Board. The members of the board shall be individuals of generally recognized ability and integrity.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/170-40)
Sec. 170-40. Board members appointed. Within 60 days after a county board of a single county qualified as an Authority under the provisions of Section 170-10 shall adopt a resolution or ordinance providing for an Authority, the county board chairman, with the advice and consent of the county board, shall appoint 3 members of the board for an initial term expiring the second June first after appointment; and 3 members of the board for an initial term expiring the third June first after appointment; and 3 members of the board for an initial term expiring the fifth June first after appointment, and until their successors have been appointed and qualified. At the expiration of the term of any member, the county board chairman, with the advice and consent of the county board, shall appoint his successor in like manner for a term of 5 years from the first day of June of the year in which they are appointed, except in case of an appointment to fill a vacancy.
The Board of Authorities comprised of combinations of counties, as provided in Section 170-10, shall be appointed in the following manner: memberships for the Board shall be apportioned among the member counties, as nearly as possible, according to the proportion each county's assessed valuation, as equalized by the Department of Revenue, of all real property located within the county bears to the total assessed valuation, as equalized by the Department of Revenue, of all real property located within the Authority. The initial terms of such appointees for each such county shall then be determined by lot. Each such county chairman, with the advice and consent of his respective county board, shall then appoint the members allotted to him in the manner provided in this Section.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/170-45)
Sec. 170-45. Meetings; quorum; approval of ordinances and resolutions by chairman; public records. Regular meetings of the Board shall be held at least once in each calendar month, the time and place of such meetings to be fixed by the Board.
Five members of the Board shall constitute a quorum for the transaction of business. All action of the Board shall be by ordinance or resolution and the affirmative vote of at least 5 members shall be necessary for the adoption of any ordinance or resolution.
All such ordinances and resolutions before taking effect shall be approved by the chairman of the Board, and if he shall not approve thereof he shall sign the same, and such as he shall not approve he shall return to the Board with his objections thereto in writing at the next regular meeting of the Board occurring after the passage thereof. But in case the chairman shall fail to return any ordinance or resolution with his objections thereto by the time aforesaid, he shall be deemed to have approved the same and it shall take effect accordingly. Upon the return of any ordinance or resolution by the chairman with his objections, the vote by which the same was passed shall be reconsidered by the Board, and if upon such reconsideration said ordinance or resolution is passed by the affirmative vote of at least 6 members, it shall go into effect notwithstanding the veto of the chairman.
All ordinances, resolutions and all proceedings of the Authority and all documents and records in its possession shall be public records, and open to public inspection, except such documents and records as shall be kept or prepared by the Board for use in negotiations, actions or proceedings to which the Authority is a party.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/170-50)
Sec. 170-50. Contracts. All contracts for sale of property of the value of more than $10,000 or for a concession in or lease of property, including air rights, of the Authority for a term of more than one year shall be awarded to the highest responsible bidder, after advertising for bids. All construction contracts and contracts for supplies, materials, equipment and services, when the expense thereof will exceed $10,000, shall be let to the lowest responsible bidder, after advertising for bids, excepting (1) when repair parts, accessories, equipment or services are required for equipment or services previously furnished or contracted for; (2) when the nature of the services required is such that competitive bidding is not in the best interest of the public, including, without limiting the generality of the foregoing, the services of accountants, architects, attorneys, engineers, physicians, superintendents of construction, and others possessing a high degree of skill; and (3) when services such as water, light, heat, power, telephone or telegraph are required.
All contracts involving less than $10,000 shall be let by competitive bidding to the lowest responsible bidder whenever possible, and in any event in a manner calculated to ensure the best interests of the public.
In determining the responsibility of any bidder, the Board may take into account the past record of dealings with the bidder, the bidder's experience, adequacy of equipment, and ability to complete performance within the time set, and other factors besides financial responsibility, but in no case shall any such contracts be awarded to any other than the highest bidder (in case of sale, concession or lease) or the lowest bidder (in case of purchase or expenditure) unless authorized or approved by a vote of at least three-fourths of the members of the Board, and unless such action is accompanied by a statement in writing setting forth the reasons for not awarding the contract to the highest or lowest bidder, as the case may be, which statement shall be kept on file in the principal office of the Authority and open to public inspection.
From the group of responsible bidders the lowest bidder shall be selected in the following manner: to all bids for sales the gross receipts of which are not taxable under the Retailers' Occupation Tax Act, there shall be added an amount equal to the tax which would be payable under said Act, if applicable, and the lowest in amount of said adjusted bids and bids for sales the gross receipts of which are taxable under said Act shall be considered the lowest bid; provided, that, if said lowest bid relates to a sale not taxable under said Act, any contract entered into thereon shall be in the amount of the original bid not adjusted as aforesaid.
Contracts shall not be split into parts involving expenditures of less than $10,000 for the purposes of avoiding the provisions of this Section, and all such split contracts shall be void. If any collusion occurs among bidders or prospective bidders in restraint of freedom of competition, by agreement to bid a fixed amount or to refrain from bidding or otherwise, the bids of such bidders shall be void. Each bidder shall accompany his bid with a sworn statement that he has not been a party to any such agreement.
Members of the Board, officers and employees of the Authority, and their relatives within the fourth degree of consanguinity by the terms of the civil law, are forbidden to be interested directly or indirectly in any contract for construction or maintenance work or for the delivery of materials, supplies or equipment.
The Board shall have the right to reject all bids and to readvertise for bids. If after any such advertisement no responsible and satisfactory bid, within the terms of the advertisement, shall be received, the Board may award such contract, without competitive bidding, provided that it shall not be less advantageous to the Authority than any valid bid received pursuant to advertisement.
The Board shall adopt rules and regulations to carry into effect the provisions of this Section.
(Source: P.A. 99-642, eff. 7-28-16.)

(70 ILCS 200/170-55)
Sec. 170-55. Bidders; civil action to compel compliance. Any bidder who has submitted a bid in compliance with the requirements for bidding under this Article may bring a civil action in the circuit court within the boundaries of the Authority to compel compliance with the provisions of this Article relating to the awarding of contracts by the Board.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/170-60)
Sec. 170-60. Standard civic center provisions incorporated by reference. The following Sections of this Code are incorporated by reference into this Article:
Section 2-5. Definitions.
Section 2-10. Lawsuits; common seal.
Section 2-16. Duties; auditorium and other buildings; lease of space.
Section 2-25. Incurring obligations.
Section 2-30. Prompt payment.
Section 2-40. Federal money.
Section 2-45. Insurance.
Section 2-52. Borrowing; revenue bonds; interest payable semi-annually; bond sale price; effect of Omnibus Bond Acts.
Section 2-55. Bonds; nature of indebtedness.
Section 2-60. Investment in bonds.
Section 2-76. Board members; financial matters; compensation for secretary or treasurer; conflict of interest.
Section 2-80. Board members' oath.
Section 2-83. Removal of Board member from office.
Section 2-85. Board members; vacancy in office.
Section 2-90. Organization of the Board.
Section 2-101. Secretary; treasurer; funds deposited in bank or savings and loan association.
Section 2-106. Funds; compliance with Public Funds Investment Act.
Section 2-110. Signatures on checks or drafts.
Section 2-115. General manager; other appointments.
Section 2-120. Ordinances, rules, and regulations; fines and penalties.
Section 2-130. Bids and advertisements.
Section 2-135. Report and financial statement.
Section 2-140. State financial support.
Section 2-145. Anti-trust laws.
Section 2-150. Tax exemption.
Section 2-155. Partial invalidity.
(Source: P.A. 90-328, eff. 1-1-98.)



Article 175 - Milford Civic Center

(70 ILCS 200/Art. 175 heading)

(70 ILCS 200/175-1)
Sec. 175-1. Short title. This Article may be cited as the Milford Civic Center Law of 1997.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/175-5)
Sec. 175-5. Definitions. As used in this Article, unless the context otherwise requires:
"Authority" means the Milford Metropolitan Exposition, Auditorium and Office Building Authority.
"Board" means the governing and administrative body of the Milford Metropolitan Exposition, Auditorium and Office Building Authority.
"Metropolitan Area" means all that territory which lies within the corporate boundaries of the Village of Milford.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/175-10)
Sec. 175-10. Authority created; principal office. There is hereby created a unit of local government known as the Milford Metropolitan Exposition, Auditorium and Office Building Authority in the metropolitan area.
The principal office of the Authority shall be in the Village of Milford.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/175-12)
Sec. 175-12. Bonds; nature of indebtedness. Under no circumstances shall any bonds issued by the Authority be or become an indebtedness or obligation of the State of Illinois or any unit of local government or school district within the State, nor shall any such bond or obligation be or become an indebtedness of the Authority within the purview of any constitutional limitation or provision, and it shall be plainly stated on the face of each bond that it does not constitute such an indebtedness or obligation but is payable solely from revenues or income.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/175-13)
Sec. 175-13. Investment in bonds. The State and all counties, cities, villages, incorporated towns and other units of local government and public bodies, and public officers of any thereof, all banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies and other persons carrying on an insurance business and all executors, administrators, guardians, trustees and other fiduciaries may legally invest any sinking funds, moneys or other funds belonging to them or within their control in any bonds issued pursuant to this Article, it being the purpose of this Section to authorize the investment in such bonds of all sinking, insurance, retirement, compensation, pension and trust funds, whether owned or controlled by private or public persons or officers; provided, however, that nothing contained in this Section may be construed as relieving any person from any duty of exercising reasonable care in selecting securities for investment.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/175-15)
Sec. 175-15. Board created. The governing and administrative body of the Authority shall be a board consisting of 7 members and shall be known as the Milford Metropolitan Exposition, Auditorium and Office Building Board. The members of the board shall be individuals of generally recognized ability and integrity.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/175-20)
Sec. 175-20. Board members appointed. Within 60 days after September 3, 1985 (the effective date of Article 7 of Public Act 84-245), the Village President of Milford, with the advice and consent of the Milford Village Board of Trustees, shall appoint 7 members of the Board, 2 members to be appointed for terms expiring July 1, 1988, 2 members to be appointed for terms expiring July 1, 1987, and 3 members to be appointed for terms expiring July 1, 1986, such terms commencing on the date each is appointed. At the expiration of the term of any member, his successor shall be appointed by the Village President of Milford in a like manner. All successors shall hold office for a term of 3 years from the date of appointment, except in case of an appointment to fill a vacancy.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/175-25)
Sec. 175-25. Report and financial statement. As soon after the end of each fiscal year as may be expedient, the Board shall cause to be prepared and printed a complete and detailed report and financial statement of its operations and of its assets and liabilities. A reasonably sufficient number of copies of such report shall be printed for distribution to persons interested upon request, and a copy thereof shall be filed with the county clerk and the Village President of Milford.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/175-30)
Sec. 175-30. Standard civic center provisions incorporated by reference. The following Sections of this Code are incorporated by reference into this Article:
Section 2-5. Definitions.
Section 2-10. Lawsuits; common seal.
Section 2-17. Duties; auditorium and other buildings.
Section 2-21. Rights and powers.
Section 2-25. Incurring obligations.
Section 2-36. Acquisition of property from person or governmental agency.
Section 2-40. Federal money.
Section 2-45. Insurance.
Section 2-51. Borrowing; revenue bonds; mandamus or other actions to compel performance.
Section 2-75. Board members; financial matters; conflict of interest.
Section 2-80. Board members' oath.
Section 2-83. Removal of Board member from office.
Section 2-85. Board members; vacancy in office.
Section 2-90. Organization of the Board.
Section 2-96. Meetings; action by 4 Board members.
Section 2-101. Secretary; treasurer; funds deposited in bank or savings and loan association.
Section 2-106. Funds; compliance with Public Funds Investment Act.
Section 2-110. Signatures on checks or drafts.
Section 2-115. General manager; other appointments.
Section 2-120. Ordinances, rules, and regulations; fines and penalties.
Section 2-127. Contracts; award to other than highest or lowest bidder by four-fifths vote.
Section 2-130. Bids and advertisements.
Section 2-140. State financial support.
Section 2-145. Anti-trust laws.
Section 2-150. Tax exemption.
(Source: P.A. 90-328, eff. 1-1-98.)



Article 180 - Normal Civic Center

(70 ILCS 200/Art. 180 heading)

(70 ILCS 200/180-1)
Sec. 180-1. Short title. This Article may be cited as the Normal Civic Center Law of 1997.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/180-5)
Sec. 180-5. Definitions. When used in this Article:
"Authority" means the Normal Civic Center Authority.
"Board" means the governing and administrative body of the Normal Civic Center Authority.
"Metropolitan area" means all that territory in the State of Illinois lying within the corporate boundaries of the City of Normal in the County of McLean.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/180-10)
Sec. 180-10. Authority created; principal office. There is hereby created a political subdivision, body politic and municipal corporation by the name and style of the Normal Civic Center Authority in the metropolitan area.
The principal office of the Authority shall be in the City of Normal.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/180-15)
Sec. 180-15. Board created. The governing and administrative body of the Authority shall be a board consisting of 9 members and shall be known as the Normal Civic Center Authority Board. The members of the board shall be individuals of generally recognized ability and integrity.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/180-20)
Sec. 180-20. Board members appointed. Within 60 days after September 3, 1985 (the effective date of Article 2 of Public Act 84-245), the Mayor of the City of Normal with the advice and consent of the Normal City Council shall appoint 3 members of the Board for initial terms expiring June 1, 1986; 3 members for initial terms expiring June 1, 1987; and 3 members for initial terms expiring June 1, 1988. The successors of the initial members shall be appointed in like manner for 3 year terms from the date of appointment, except in case of an appointment to fill a vacancy.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/180-25)
Sec. 180-25. Removal of Board members. The appointing officer, with the advice and consent of the Normal City Council, may remove any member of the Board appointed by him, in case of incompetency, neglect of duty, or malfeasance in office, after service on him, by registered United States mail, return requested, of a copy of the written charges against him and an opportunity to be publicly heard in person or by counsel in his own defense upon not less than 10 days' notice.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/180-30)
Sec. 180-30. Bidders; civil action to compel compliance. Any bidder who has submitted a bid in compliance with the requirements for bidding under this Article may bring a civil action in the circuit court of McLean County in which the metropolitan area is located to compel compliance with the provisions of this Article relating to the awarding of contracts by the Board.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/180-35)
Sec. 180-35. Standard civic center provisions incorporated by reference. The following Sections of this Code are incorporated by reference into this Article:
Section 2-3. Purpose.
Section 2-5. Definitions.
Section 2-10. Lawsuits; common seal.
Section 2-15. Duties; auditorium, recreational, and other buildings; lease of space.
Section 2-20. Rights and powers, including eminent domain.
Section 2-25. Incurring obligations.
Section 2-35. Acquisition of property from person, State, or local agency.
Section 2-40. Federal money.
Section 2-45. Insurance.
Section 2-50. Borrowing; revenue bonds; suits to compel performance.
Section 2-55. Bonds; nature of indebtedness.
Section 2-60. Investment in bonds.
Section 2-75. Board members; financial matters; conflict of interest.
Section 2-80. Board members' oath.
Section 2-85. Board members; vacancy in office.
Section 2-90. Organization of the Board.
Section 2-95. Meetings; action by 5 Board members.
Section 2-100. Secretary; treasurer.
Section 2-105. Funds.
Section 2-110. Signatures on checks or drafts.
Section 2-115. General manager; other appointments.
Section 2-122. Rules and regulations; penalties.
Section 2-125. Contracts; award to other than highest or lowest bidder by vote of 5 Board members.
Section 2-130. Bids and advertisements.
Section 2-135. Report and financial statement.
Section 2-140. State financial support.
Section 2-145. Anti-trust laws.
Section 2-150. Tax exemption.
(Source: P.A. 90-328, eff. 1-1-98.)



Article 185 - Oak Park Civic Center

(70 ILCS 200/Art. 185 heading)

(70 ILCS 200/185-1)
Sec. 185-1. Short title. This Article may be cited as the Oak Park Civic Center Law of 1997.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/185-5)
Sec. 185-5. Definitions. When used in this Article:
"Authority" means the Oak Park Civic Center Authority.
"Board" means the governing and administrative body of the Oak Park Civic Center Authority.
"Metropolitan area" means all that territory in the State of Illinois lying within the corporate limits of the Village of Oak Park.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/185-10)
Sec. 185-10. Authority created; principal office. There is hereby created a political subdivision, body politic and municipal corporation by the name and style of the Oak Park Civic Center Authority in the metropolitan area.
The principal office of the Authority shall be in the Village of Oak Park.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/185-15)
Sec. 185-15. Rights and powers. The Authority shall have the following rights and powers:
(a) To acquire, purchase, own, construct, lease as lessee or in any other way acquire, improve, extend, repair, reconstruct, regulate, operate, equip and maintain fair expositions grounds, convention or exhibition centers, civic auditoriums, and office and county buildings, including sites and parking areas and facilities therefor located within the metropolitan area.
(b) To enter into contracts treating in any manner with the objects and purposes of this Article.
(c) To plan for such grounds, centers and auditoriums and to plan, sponsor, hold, arrange, and finance fairs, industrial, cultural, educational, trade and scientific exhibits, shows and events and to use or allow the use of such grounds, centers and auditoriums for the holding of fairs, exhibits, shows and events whether conducted by the Authority or some other person or governmental agency.
(d) To exercise the right of eminent domain to acquire sites for such grounds, centers, buildings and auditoriums, and parking areas and facilities in the manner provided for the exercise of the right of eminent domain under the Eminent Domain Act.
(e) To fix and collect just, reasonable and nondiscriminatory charges and rents for the use of such parking areas and facilities, grounds, centers, buildings and auditoriums and admission charges to fairs, shows, exhibits and events sponsored or held by the Authority. The charges collected may be made available to defray the reasonable expenses of the Authority and to pay the principal of and the interest on any bonds issued by the Authority.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 200/185-17)
Sec. 185-17. Eminent domain. Notwithstanding any other provision of this Article, any power granted under this Article to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 200/185-20)
Sec. 185-20. Borrowing; revenue bonds. The Authority shall have continuing power to borrow money for the purpose of carrying out and performing its duties and exercising its powers under this Article.
For the purpose of evidencing the obligation of the Authority to repay any money borrowed as aforesaid, the Authority may, pursuant to an ordinance adopted by the Board, from time to time issue and dispose of its interest bearing revenue bonds, and may also from time to time issue and dispose of its interest bearing revenue bonds to refund any bonds at maturity or pursuant to redemption provisions or at any time before maturity with the consent of the holders thereof. All such bonds shall be payable solely from the revenues or income to be derived from the fairs, expositions, exhibitions, rentals and leases and other authorized activities operated by it, and from funds, if any, received and to be received by the Authority from any other source. Such bonds may bear such date or dates, may mature at such time or times not exceeding 40 years from their respective dates, may bear interest at such rate or rates, not exceeding the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, may be in such form, may carry such registration privileges, may be executed in such manner, may be payable at such place or places, may be made subject to redemption in such manner and upon such terms, with or without premium as is stated on the face thereof, may be executed in such manner and may contain such terms and covenants, all as may be provided in said ordinance. In case any officer whose signature appears on any bond ceases (after attaching his signature) to hold office, his signature shall nevertheless be valid and effective for all purposes. The holder or holders of any bonds, or interest coupons appertaining thereto issued by the Authority may bring mandamus, injunction, or other civil actions or proceedings to compel the performance and observance by the Authority or any of its officers, agents or employees of any contract or covenant made by the Authority with the holders of such bonds or interest coupons, to compel the Authority and any of its officers, agents or employees to perform any duties required to be performed for the benefit of the holders of any such bonds or interest coupons by the provisions of the ordinance authorizing their issuance, and to enjoin the Authority and any of its officers, agents or employees from taking any action in conflict with any action in conflict with any such contract or covenant.
Notwithstanding the form and tenor of any such bonds and in the absence of any express recital on the face thereof that it is nonnegotiable, all such bonds shall be negotiable instruments under the Uniform Commercial Code of the State of Illinois.
The bonds shall be sold by the corporate authorities of the Authority in such manner as said corporate authorities shall determine, except that if issued to bear interest at the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, the bonds shall be sold for not less than par and accrued interest and except that the selling price of bonds bearing interest at a rate of less than the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, shall be such that the interest cost to the Authority of the money received from the sale of bonds shall not exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, computed to absolute maturity of said bonds or certificates according to standard tables of bond values.
From and after the issuance of any bonds as herein provided it shall be the duty of the corporate authorities of the Authority to fix and establish rates, charges, rents, and fees for the use of facilities acquired, constructed, reconstructed, extended or improved with the proceeds of the sale of said bonds sufficient at all times, with other revenues of the Authority to pay:
(a) the cost of maintaining, repairing, regulating and operating the said facilities; and
(b) the bonds and interest thereon as they shall become due, and all sinking fund requirements and other requirements provided by the ordinance authorizing the issuance of the bonds or as provided by any trust agreement executed to secure payment thereof.
To secure the payment of any or all of such bonds and for the purpose of setting forth the covenants and undertakings of the Authority in connection with the issuance thereof and the issuance of any additional bonds payable from such revenue income to be derived from the fairs, recreational, theatrical, cultural, expositions, sport activities, exhibitions, office rentals, and air space leases and rentals, and other revenue, if any, the Authority may execute and deliver a trust agreement or agreements; provided that no lien upon any physical property of the Authority shall be created thereby.
A remedy for any breach or default of the terms of any such trust agreement by the Authority may be by mandamus, injunction, or other civil actions or proceedings in any court of competent jurisdiction to compel performance and compliance therewith, but the trust agreement may prescribe by whom or on whose behalf such action may be instituted.
Before any such bonds (excepting refunding bonds) are sold the entire authorized issue, or any part thereof, shall be offered for sale as a unit after advertising for bids at least 3 times in a daily newspaper of general circulation published in the metropolitan area, the last publication to be at least 10 days before bids are required to be filed. Copies of such advertisement may be published in any newspaper or financial publication in the United States. All bids shall be sealed, filed and opened as provided by ordinance and the bonds shall be awarded to the highest and best bidder or bidders therefor. The Authority shall have the right to reject all bids and readvertise for bids in the manner provided for in the initial advertisement. However, if no bids are received such bonds may be sold at not less than par value, without further advertising, within 60 days after the bids are required to be filed pursuant to any advertisement.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Article that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Article that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/185-25)
Sec. 185-25. Bonds; nature of indebtedness. Under no circumstances shall any bonds issued by the Authority under Section 185-20 be or become an indebtedness or obligation of the State of Illinois or of any other political subdivision of or municipality within the State, nor shall any such bond or obligation be or become an indebtedness of the Authority within the purview of any constitutional limitation or provision, and it shall be plainly stated on the face of each bond that it does not constitute such an indebtedness or obligation but is payable solely from the revenues or income as aforesaid.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/185-30)
Sec. 185-30. Bonds other than revenue bonds; election. No bonds, other than revenue bonds issued pursuant to Section 185-20, shall be issued by the Authority until the proposition to issue the same has been submitted to and approved by a majority of the voters of said metropolitan area voting upon the proposition at a general election in accordance with the general election law. The Authority may by resolution order such proposition submitted at a regular election in accordance with the general election law, whereupon the recording officer shall certify the resolution and the proposition to the proper election officials for submission. Any proposition to issue bonds as herein set forth shall be in substantially the following form:
--------------------------------------------------------------
Shall bonds of the "Oak Park
Civic Center Authority" to the YES
amount of .... Dollars ($ ) ------------------------
be issued for the purpose of NO
.......?
--------------------------------------------------------------
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/185-35)
Sec. 185-35. Tax. If a majority of the voters of said metropolitan area approve the issuance of bonds as provided in Section 185-30, the Authority shall have power to levy and collect annually a sum sufficient to pay for the annual principal and interest charges on such bonds.
Such taxes proposed by the Authority to be levied upon the taxable property within the metropolitan area shall be levied by ordinance. After the ordinance has been adopted it shall, within 10 days after its passage, be published once in a newspaper published and having a general circulation within the metropolitan area. A certified copy of such levy ordinance shall be filed with the county clerk no later than the 3rd Tuesday in September in each year. Thereupon the county clerk shall extend such tax; provided the aggregate amount of taxes levied for any one year shall not exceed the rate of .0005% of the full fair cash value, as equalized or assessed by the Department of Revenue.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/185-40)
Sec. 185-40. Board created. The governing and administrative body of the Authority shall be a board consisting of 9 members and shall be known as the Oak Park Civic Center Board. The members of the board shall be individuals of generally recognized ability and integrity.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/185-45)
Sec. 185-45. Board members appointed. Within 60 days after September 3, 1985 (the effective date of Article 10 of Public Act 84-245), the President of the Village of Oak Park shall appoint 9 members of the Oak Park Civic Center Authority with the advice and consent of the Board of Trustees of the Village of Oak Park, 3 members to be appointed for terms of 1 year, 3 members to be appointed for terms of 2 years, and 3 members to be appointed for terms of 3 years, such terms commencing on the date each is appointed. At the expiration of the term of any member, his successor shall be appointed in like manner. All successors shall hold office for a term of 3 years from the date of appointment, except in case of an appointment to fill a vacancy.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/185-50)
Sec. 185-50. Report and financial statement. As soon after the end of each fiscal year as may be expedient, the Board shall cause to be prepared and printed a complete and detailed report and financial statement of its operations and of its assets and liabilities. A reasonably sufficient number of copies of such report shall be printed for distribution to persons interested, upon request and a copy thereof shall be filed with the County Clerk of Cook County and the President of the Village of Oak Park.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/185-55)
Sec. 185-55. Standard civic center provisions incorporated by reference. The following Sections of this Code are incorporated by reference into this Article:
Section 2-5. Definitions.
Section 2-10. Lawsuits; common seal.
Section 2-16. Duties; auditorium and other buildings; lease of space.
Section 2-25. Incurring obligations.
Section 2-35. Acquisition of property from person, State, or local agency.
Section 2-40. Federal money.
Section 2-45. Insurance.
Section 2-60. Investment in bonds.
Section 2-76. Board members; financial matters; compensation for secretary or treasurer; conflict of interest.
Section 2-80. Board members' oath.
Section 2-83. Removal of Board member from office.
Section 2-85. Board members; vacancy in office.
Section 2-90. Organization of the Board.
Section 2-95. Meetings; action by 5 Board members.
Section 2-101. Secretary; treasurer; funds deposited in bank or savings and loan association.
Section 2-106. Funds; compliance with Public Funds Investment Act.
Section 2-110. Signatures on checks or drafts.
Section 2-115. General manager; other appointments.
Section 2-120. Ordinances, rules, and regulations; fines and penalties.
Section 2-127. Contracts; award to other than highest or lowest bidder by four-fifths vote.
Section 2-130. Bids and advertisements.
Section 2-140. State financial support.
Section 2-145. Anti-trust laws.
Section 2-150. Tax exemption.
(Source: P.A. 90-328, eff. 1-1-98.)



Article 190 - Orland Park Civic Center

(70 ILCS 200/Art. 190 heading)

(70 ILCS 200/190-1)
Sec. 190-1. Short title. This Article may be cited as the Orland Park Civic Center Law of 1997.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/190-5)
Sec. 190-5. Definitions. As used in this Article, unless the context otherwise requires:
"Authority" means the Orland Park Metropolitan Exposition, Auditorium and Office Building Authority.
"Board" means the governing and administrative body of the Orland Park Metropolitan Exposition, Auditorium and Office Building Authority.
"Metropolitan area" means all that territory which lies within the corporate boundaries of the Village of Orland Park.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/190-10)
Sec. 190-10. Authority created; principal office. There is hereby created a unit of local government known as the Orland Park Metropolitan Exposition, Auditorium and Office Building Authority in the metropolitan area.
The principal office of the Authority shall be in the Village of Orland Park.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/190-15)
Sec. 190-15. Bonds; nature of indebtedness. Under no circumstances shall any bonds issued by the Authority be or become an indebtedness or obligation of the State of Illinois or any unit of local government or school district within the State, nor shall any such bond or obligation be or become an indebtedness of the Authority within the purview of any constitutional limitation or provision, and it shall be plainly stated on the face of each bond that it does not constitute such an indebtedness or obligation but is payable solely from revenues or income.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/190-20)
Sec. 190-20. Investment in bonds. The State and all counties, cities, villages, incorporated towns and other units of local government and public bodies, and public officers of any thereof, all banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies and other persons carrying on an insurance business and all executors, administrators, guardians, trustees and other fiduciaries may legally invest any sinking funds, moneys or other funds belonging to them or within their control in any bonds issued pursuant to this Article, it being the purpose of this Section to authorize the investment in such bonds of all sinking, insurance, retirement, compensation, pension and trust funds, whether owned or controlled by private or public persons or officers; provided, however, that nothing contained in this Section may be construed as relieving any person from any duty of exercising reasonable care in selecting securities for investment.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/190-25)
Sec. 190-25. Bonds other than revenue bonds. No bonds, other than revenue bonds issued pursuant to Section 2-51, shall be issued by the Authority until the proposition to issue the same has been submitted to and approved by a majority of the voters of said metropolitan area voting upon the proposition at a general election in accordance with the general election law. The Authority may by resolution order such proposition submitted at a regular election in accordance with the general election law, whereupon the recording officer shall certify the resolution and the proposition to the proper election officials for submission. Any proposition to issue bonds as herein set forth shall be in substantially the following form:
--------------------------------------------------------------
Shall bonds of the "Orland Park YES
Metropolitan Exposition,
Auditorium and Office Building -----------------------
Authority" to the amount of.....
Dollars ($ ) be issued for the
purpose of....? NO
--------------------------------------------------------------
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/190-30)
Sec. 190-30. Tax. If a majority of the voters of said metropolitan area approve the issuance of bonds as provided in Section 190-25, the Authority shall have power to levy and collect annually a sum sufficient to pay for the annual principal and interest charges on such bonds.
Such taxes proposed by the Authority to be levied upon the taxable property within the metropolitan area shall be levied by ordinance. After the ordinance has been adopted it shall, within 10 days after its passage, be published once in a newspaper published and having a general circulation within the metropolitan area. A certified copy of such levy ordinance shall be filed with the county clerk no later than the 3rd Tuesday in September in each year. Thereupon the county clerk shall extend such tax; provided the aggregate amount of taxes levied for any one year shall not exceed the rate of .0005% of the full fair cash value of the taxable property in the metropolitan area, as equalized or assessed by the Department of Revenue.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/190-35)
Sec. 190-35. Board created. The governing and administrative body of the Authority shall be a board consisting of 7 members and shall be known as the Orland Park Metropolitan Exposition Auditorium and Office Building Board. The members of the board shall be individuals of generally recognized ability and integrity.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/190-40)
Sec. 190-40. Board members appointed. Within 60 days after September 17, 1984 (the effective date of Article 4 of Public Act 83-1456), the Village President of Orland Park, with the advice and consent of the Orland Park Village Board of Trustees, shall appoint 7 members of the Board, 2 members to be appointed for terms of one year, 2 members to be appointed for terms of 2 years, and 3 members to be appointed for terms of 3 years, such terms commencing on the date each is appointed. One of the members appointed may be a representative from the Orland Park Village Board of Trustees. At the expiration of the term of any member, his successor shall be appointed by the Village President of Orland Park in a like manner. All successors shall hold office for a term of 3 years from the date of appointment, except in case of an appointment to fill a vacancy.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/190-45)
Sec. 190-45. General manager; other appointments. The Board may appoint a general manager who shall be a person of recognized ability and business experience to hold office at the pleasure of the Board. The general manager shall manage the properties and business of the Authority and of the employees thereof subject to the general control of the Board, shall direct the enforcement of all ordinances, resolutions, rules and regulations of the Board, and shall perform such other duties as may be prescribed from time to time by the Board. The Board may delegate its authority to appoint and act as employer to the governing body of the Village of Orland Park, and any such delegation of power occurring before September 26, 1991 (the effective date of Public Act 87-738) is hereby validated.
The Board may appoint a general attorney and a chief engineer and shall provide for the appointment of such other officers, attorneys, engineers, consultants, agents and employees as may be necessary. The Board shall define their duties and require bonds of such of them as the Board may designate.
The general manager, general attorney, chief engineer, and all other officers provided for pursuant to this Section shall be exempt from taking and subscribing any oath of office and shall not be members of the Board.
The compensation of the general manager, general attorney, chief engineer, and all other officers, attorneys, consultants, agents and employees shall be fixed by the Board.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/190-50)
Sec. 190-50. Report and financial statement. As soon after the end of each fiscal year as may be expedient, the Board shall cause to be prepared and printed a complete and detailed report and financial statement of its operations and of its assets and liabilities. A reasonably sufficient number of copies of such report shall be printed for distribution to persons interested upon request, and a copy thereof shall be filed with the county clerk and the Village President of Orland Park.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/190-55)
Sec. 190-55. Standard civic center provisions incorporated by reference. The following Sections of this Code are incorporated by reference into this Article:
Section 2-5. Definitions.
Section 2-10. Lawsuits; common seal.
Section 2-17. Duties; auditorium and other buildings.
Section 2-21. Rights and powers.
Section 2-25. Incurring obligations.
Section 2-30. Prompt payment.
Section 2-36. Acquisition of property from person or governmental agency.
Section 2-40. Federal money.
Section 2-45. Insurance.
Section 2-51. Borrowing; revenue bonds; mandamus or other actions to compel performance.
Section 2-75. Board members; financial matters; conflict of interest.
Section 2-80. Board members' oath.
Section 2-83. Removal of Board member from office.
Section 2-85. Board members; vacancy in office.
Section 2-90. Organization of the Board.
Section 2-96. Meetings; action by 4 Board members.
Section 2-101. Secretary; treasurer; funds deposited in bank or savings and loan association.
Section 2-106. Funds; compliance with Public Funds Investment Act.
Section 2-110. Signatures on checks or drafts.
Section 2-120. Ordinances, rules, and regulations; fines and penalties.
Section 2-127. Contracts; award to other than highest or lowest bidder by four-fifths vote.
Section 2-130. Bids and advertisements.
Section 2-140. State financial support.
Section 2-145. Anti-trust laws.
Section 2-150. Tax exemption.
(Source: P.A. 90-328, eff. 1-1-98.)



Article 195 - Ottowa Civic Center

(70 ILCS 200/Art. 195 heading)

(70 ILCS 200/195-1)
Sec. 195-1. Short title. This Article may be cited as the Ottawa Civic Center Law of 1997.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/195-5)
Sec. 195-5. Definitions. When used in this Article:
"Authority" means the Ottawa Civic Center Authority.
"Board" means the governing and administrative body of the Ottawa Civic Center Authority.
"Metropolitan area" means all that territory in the State of Illinois lying within the corporate boundaries of the City of Ottawa in the County of LaSalle.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/195-10)
Sec. 195-10. Authority created; principal office. There is hereby created a political subdivision, body politic and municipal corporation by the name and style of the Ottawa Civic Center Authority in the metropolitan area.
The principal office of the Authority shall be in the City of Ottawa.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/195-15)
Sec. 195-15. Board created. The governing and administrative body of the Authority shall be a board consisting of 9 members and shall be known as the Ottawa Civic Center Authority Board. The members of the Board shall be individuals of generally recognized ability and integrity.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/195-20)
Sec. 195-20. Board members appointed. Within 60 days after September 11, 1989 (the effective date of Article 5 of Public Act 86-907), the Mayor of the City of Ottawa, with the advice and consent of the Ottawa City Council, shall appoint 3 members of the Board for initial terms expiring June 1, 1990; 3 members for initial terms expiring June 1, 1991; and 3 members for initial terms expiring June 1, 1992. The successors of the initial members shall be appointed in like manner for 3 year terms from the date of appointment, except in case of an appointment to fill a vacancy.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/195-25)
Sec. 195-25. Removal of Board members. The Mayor of the City of Ottawa, with the advice and consent of the Ottawa City Council, may remove any member of the Board appointed by him or her, in case of incompetency, neglect of duty or malfeasance in office, after service on the member, by registered United States mail, return receipt requested, of a copy of the written charges against him or her and an opportunity to be publicly heard in person or by counsel in his or her own defense upon not less than 10 days notice.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/195-30)
Sec. 195-30. Report and financial statement. As soon after the end of each fiscal year as may be expedient, the Board shall cause to be prepared and printed a complete and detailed report and financial statement of its operations and of its assets and liabilities. A reasonably sufficient number of copies of such report shall be printed for distribution to persons interested upon request and a copy thereof shall be filed with the county clerk and the Mayor of the City of Ottawa.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/195-35)
Sec. 195-35. Standard civic center provisions incorporated by reference. The following Sections of this Code are incorporated by reference into this Article:
Section 2-3. Purpose.
Section 2-5. Definitions.
Section 2-10. Lawsuits; common seal.
Section 2-15. Duties; auditorium, recreational, and other buildings; lease of space.
Section 2-20. Rights and powers, including eminent domain.
Section 2-25. Incurring obligations.
Section 2-30. Prompt payment.
Section 2-35. Acquisition of property from person, State, or local agency.
Section 2-40. Federal money.
Section 2-45. Insurance.
Section 2-50. Borrowing; revenue bonds; suits to compel performance.
Section 2-55. Bonds; nature of indebtedness.
Section 2-60. Investment in bonds.
Section 2-75. Board members; financial matters; conflict of interest.
Section 2-80. Board members' oath.
Section 2-85. Board members; vacancy in office.
Section 2-90. Organization of the Board.
Section 2-95. Meetings; action by 5 Board members.
Section 2-100. Secretary; treasurer.
Section 2-105. Funds.
Section 2-110. Signatures on checks or drafts.
Section 2-115. General manager; other appointments.
Section 2-122. Rules and regulations; penalties.
Section 2-125. Contracts; award to other than highest or lowest bidder by vote of 5 Board members.
Section 2-130. Bids and advertisements.
Section 2-132. Bidders; civil action to compel compliance.
Section 2-140. State financial support.
Section 2-145. Anti-trust laws.
Section 2-150. Tax exemption.
(Source: P.A. 90-328, eff. 1-1-98.)



Article 200 - Pekin Civic Center

(70 ILCS 200/Art. 200 heading)

(70 ILCS 200/200-1)
Sec. 200-1. Short title. This Article may be cited as the Pekin Civic Center Authority Law of 1997.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/200-5)
Sec. 200-5. Definitions. When used in this Article:
"Authority" means the Pekin Civic Center Authority.
"Board" means the governing and administrative body of the Pekin Civic Center Authority.
"Metropolitan area" means all that territory which is in the corporate boundaries of the City of Pekin.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/200-10)
Sec. 200-10. Authority created; principal office. There is hereby created a political subdivision, body politic and municipal corporation by the name and style of the Pekin Civic Center Authority in the metropolitan area.
The principal offices of the Authority shall be within the metropolitan area.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/200-15)
Sec. 200-15. Rights and powers. The Authority shall have the following rights and powers:
(a) To acquire, purchase, own, construct, lease as lessee or in any other way acquire, improve, extend, repair, reconstruct, regulate, operate, equip and maintain exhibitions grounds, convention or exhibition centers, civic auditoriums, and office and municipal buildings, including sites and parking areas and facilities therefor located within the metropolitan area.
(b) To enter into contracts treating in any manner with the objects and purposes of this Article.
(c) To plan for such grounds, centers and auditoriums and to plan, sponsor, hold, arrange and finance fairs, industrial, cultural, educational, trade and scientific exhibits, shows and events and to use or allow the use of such grounds, centers and auditoriums for the holding of fairs, exhibits, shows and events whether conducted by the Authority or some other person or governmental agency.
(d) To exercise the right of eminent domain to acquire sites for such grounds, centers, buildings and auditoriums, and parking areas and facilities in the manner provided for by the Eminent Domain Act.
(e) To fix and collect just, reasonable and nondiscriminatory charges and rents for the use of such parking areas and facilities, grounds, centers, buildings and auditoriums and admission charges to fairs, shows, exhibits and events sponsored or held by the Authority. The charges collected may be made available to defray the reasonable expenses of the Authority and to pay the principal of and the interest on any bonds issued by the Authority.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 200/200-17)
Sec. 200-17. Eminent domain. Notwithstanding any other provision of this Article, any power granted under this Article to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 200/200-20)
Sec. 200-20. Bonds; nature of indebtedness. Under no circumstances, except by express written agreement of the Authority and the State or a political subdivision or subdivision adopted pursuant to Article VII, Section 10, of the Constitution, shall any bonds issued by the Authority be or become an indebtedness or obligation of the State of Illinois or of any other political subdivision of or municipality within the State, nor shall any such bond or obligation be or become an indebtedness of the Authority within the purview of any constitutional limitation or provision, and it shall be plainly stated on the face of each bond that it does not constitute such an indebtedness or obligation but is payable solely from the revenues or income as aforesaid.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/200-25)
Sec. 200-25. Bonds other than revenue bonds; election. No bonds, other than revenue bonds issued pursuant to Section 2-50, or bonds issued pursuant to an intergovernmental agreement as contemplated by the exception contained in Section 200-20, shall be issued by the Authority until the proposition to issue the same has been submitted to and approved by a majority of the voters of said metropolitan area voting upon the proposition at a general election, after at least 10 days notice of such submission has been given by publishing said notice one time in one or more newspapers published in said metropolitan area. Any proposition to issue bonds as herein set forth shall be submitted upon ballot separate and distinct from any other ballot and may be in substantially the following form:
--------------------------------------------------------------
Shall bonds of the "Pekin
Civic Center Authority" to YES
the amount of ___________ Dollars ----------------------
($ ) be issued for the NO
purpose of ?
--------------------------------------------------------------
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/200-30)
Sec. 200-30. Tax. If a majority of the voters of said metropolitan area approve the issuance of bonds as provided in Section 200-25, or if an intergovernmental agreement is executed with a political subdivision or subdivisions for the issuance of full faith and credit bonds, the Authority shall have power to levy and collect annually a sum sufficient to pay for the annual principal and interest charges on such bonds; provided, that such tax levy shall be reduced by a sum equal to such grants or matching grants as the Authority shall receive, in any year, for this purpose and provided, in the case of bonds issued pursuant to intergovernmental agreement, said tax is valid only within the subdivisions executing the agreement with the Authority.
Such taxes proposed by the Authority to be levied upon the taxable property within the metropolitan area shall be levied by ordinance. After the ordinance has been adopted it shall, within 10 days after its passage, be published once in a newspaper published and having a general circulation within the metropolitan area. A certified copy of such levy ordinance shall be filed with the county clerk no later than the 3rd Tuesday in September in each year. Thereupon the county clerk shall extend such tax; provided the aggregate amount of taxes levied for any one year shall not exceed the rate of .05% of the value of the taxable property of the metropolitan area, as equalized or assessed by the Department of Revenue.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/200-35)
Sec. 200-35. Board created. The governing and administrative body of the Authority shall be a board consisting of 7 members and shall be known as the Pekin Civic Center Authority Board. The members of the board shall be individuals of generally recognized ability and integrity.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/200-40)
Sec. 200-40. Board members appointed. Within 60 days after September 16, 1984 (the effective date of Article II of Public Act 83-1435), the Mayor of Pekin with the advice and consent of the Pekin City Council shall appoint 7 members of the Board, 2 members to be appointed for terms of one year, 2 members to be appointed for terms of 2 years, and 3 members to be appointed for terms of 3 years, such terms commencing on the date each is appointed. One of the members appointed may be a representative from the Pekin City Council. At the expiration of the term of any member, his successor shall be appointed by the Mayor of Pekin in a like manner. All successors shall hold office for a term of 3 years from the date of appointment, except in case of an appointment to fill a vacancy.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/200-45)
Sec. 200-45. Meetings; quorum; approval of ordinances and resolutions by chairman; public records. Regular meetings of the Board shall be held at least once in each calendar month, the time and place of such meetings to be fixed by the Board.
Four members of the Board shall constitute a quorum for the transaction of business. All action of the Board shall be by ordinance or resolution and the affirmative vote of at least 4 members shall be necessary for the adoption of any ordinance or resolution.
All such ordinances and resolutions before taking effect shall be approved by the chairman of the Board, and if he shall approve thereof he shall sign the same, and such as he shall not approve he shall return to the Board with his objections thereto in writing at the next regular meeting of the Board occurring after the passage thereof. But in case the chairman shall fail to return any ordinance or resolution with his objections thereto by the time aforesaid, he shall be deemed to have approved the same and it shall take effect accordingly. Upon the return of any ordinance or resolution by the chairman with his objections, the vote by which the same was passed shall be reconsidered by the Board, and if upon such reconsideration said ordinance or resolution is passed by the affirmative vote of at least 5 members, it shall go into effect notwithstanding the veto of the chairman.
All ordinances, resolutions and all proceedings of the Authority and all documents and records in its possession shall be public records, and open to public inspection, except such documents and records as shall be kept or prepared by the Board for use in negotiations, actions or proceedings to which the Authority is a party.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/200-50)
Sec. 200-50. Contracts. All contracts for sale of property of the value of more than $10,000 or for any concession in or lease of property, including air rights, of the Authority for a term of more than one year shall be awarded to the highest responsible bidder, after advertising for bids. All construction contracts and contracts for supplies, materials, equipment and services, when the expense thereof will exceed $10,000, shall be let to the lowest responsible bidder, after advertising for bids, excepting (1) when repair parts, accessories, equipment or services are required for equipment or services previously furnished or contracted for; (2) when the nature of the services required is such that competitive bidding is not in the best interest of the public, including, without limiting the generality of the foregoing, the services of accountants, architects, attorneys, engineers, physicians, superintendents of construction, and others possessing a high degree of skill; and (3) when services such as water, light, heat, power, telephone or telegraph are required.
All contracts involving less than $10,000 shall be let by competitive bidding to the lowest responsible bidder whenever possible, and in any event in a manner calculated to ensure the best interests of the public.
In determining the responsibility of any bidder, the Board may take in account the past record of dealings with the bidder, the bidder's experience, adequacy of equipment, and ability to complete performance within the time set, and other factors besides financial responsibility, but in no case shall any such contracts be awarded to any other than the highest bidder (in case of sale, concession or lease) or the lowest bidder (in case of purchase or expenditure) unless authorized or approved by a vote of at least three-fourths of the members of the Board, and unless such action is accompanied by a statement in writing setting forth the reasons for not awarding the contract to the highest or lowest bidder, as the case may be, which statement shall be kept on file in the principal office of the Authority and open to public inspection.
From the group of responsible bidders the lowest bidder shall be selected in the following manner: to all bids for sales the gross receipts of which are not taxable under the Retailers' Occupation Tax Act, there shall be added an amount equal to the tax which would be payable under said Act, if applicable, and the lowest in amount of said adjusted bids and bids for sales the gross receipts of which are taxable under said Act shall be considered the lowest bid; provided, that, if said lowest bid relates to a sale not taxable under said Act, any contract entered into thereon shall be in the amount of the original bid not adjusted as aforesaid.
Contracts shall not be split into parts involving expenditures of less than $10,000 for the purposes of avoiding the provisions of this Section, and all such split contracts shall be void. If any collusion occurs among bidders or prospective bidders in restraint of freedom of competition, by agreement to bid a fixed amount or to refrain from bidding or otherwise, the bids of such bidders shall be void. Each bidder shall accompany his bid with a sworn statement that he has not been a party to any such agreement.
Members of the Board, officers and employees of the Authority, and their relatives within the fourth degree of consanguinity by the terms of the civil law, are forbidden to be interested directly or indirectly in any contract for construction or maintenance work or for the delivery of materials, supplies or equipment.
The Board shall have the right to reject all bids and to readvertise for bids. If after any such advertisement no responsible and satisfactory bid, within the terms of the advertisement, shall be received, the Board may award such contract, without competitive bidding, provided that it shall not be less advantageous to the Authority than any valid bid received pursuant to advertisement.
The Board shall adopt rules and regulations to carry into effect the provisions of this Section.
(Source: P.A. 93-491, eff. 1-1-04.)

(70 ILCS 200/200-55)
Sec. 200-55. Bidders; civil action to compel compliance. Any bidder who has submitted a bid in compliance with the requirements for bidding under this Article may bring a civil action in the circuit court in Tazewell County to compel compliance with the provisions of this Article relating to the awarding of contracts by the Board.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/200-60)
Sec. 200-60. Report and financial statement. As soon after the end of each fiscal year as may be expedient, the Board shall cause to be prepared and printed a complete and detailed report and financial statement of its operations and of its assets and liabilities. A reasonably sufficient number of copies of such report shall be printed for distribution to persons interested, upon request and a copy thereof shall be filed with the county clerk and the Mayor of Pekin.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/200-65)
Sec. 200-65. Standard civic center provisions incorporated by reference. The following Sections of this Code are incorporated by reference into this Article:
Section 2-5. Definitions.
Section 2-10. Lawsuits; common seal.
Section 2-16. Duties; auditorium and other buildings; lease of space.
Section 2-25. Incurring obligations.
Section 2-30. Prompt payment.
Section 2-35. Acquisition of property from person, State, or local agency.
Section 2-40. Federal money.
Section 2-45. Insurance.
Section 2-50. Borrowing; revenue bonds; suits to compel performance.
Section 2-60. Investment in bonds.
Section 2-76. Board members; financial matters; compensation for secretary or treasurer; conflict of interest.
Section 2-80. Board members' oath.
Section 2-83. Removal of Board member from office.
Section 2-85. Board members; vacancy in office.
Section 2-90. Organization of the Board.
Section 2-100. Secretary; treasurer.
Section 2-105. Funds.
Section 2-110. Signatures on checks or drafts.
Section 2-115. General manager; other appointments.
Section 2-120. Ordinances, rules, and regulations; fines and penalties.
Section 2-130. Bids and advertisements.
Section 2-140. State financial support.
Section 2-145. Anti-trust laws.
Section 2-150. Tax exemption.
(Source: P.A. 90-328, eff. 1-1-98.)



Article 205 - Peoria Civic Center

(70 ILCS 200/Art. 205 heading)

(70 ILCS 200/205-1)
Sec. 205-1. Short title. This Article may be cited as the Peoria Civic Center Law of 1997.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/205-5)
Sec. 205-5. Definitions. When used in this Article:
"Authority" means Peoria Civic Center Authority.
"Board" means the governing and administrative body of the Peoria Civic Center Authority.
"City" means the City of Peoria, Illinois.
"City clerk" means the City Clerk of the City of Peoria, Illinois.
"City council" means the City Council of the City of Peoria, Illinois.
"Net revenues" means the revenues of the Authority exclusive of taxes after deducting all costs of operation and maintenance and such reserves as may be deemed necessary or advisable by the Authority.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/205-10)
Sec. 205-10. Creation of Authority; principal office. There is hereby created a political subdivision, body politic and municipal corporation by the name and style of Peoria Civic Center Authority whose boundaries are coextensive with the City of Peoria, as the same are now or may be in the future.
The principal office of the Authority shall be in the City of Peoria.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/205-15)
Sec. 205-15. Rights and powers. The Authority shall have the following rights and powers:
(a) To purchase, own, construct, lease as lessee or in any other way acquire, improve, extend, repair, reconstruct, regulate, operate, equip and maintain fair and exposition grounds, convention or exhibition centers and civic auditoriums, including sites and parking areas and facilities therefor located within the City area, and to lease air space over and appurtenant to such facilities;
(b) To plan for such grounds, centers and auditoriums and to plan, sponsor, hold, arrange and finance fairs, industrial, cultural, educational, trade and scientific exhibits, shows and events and to use or allow the use of such grounds, centers and auditoriums for the holding of fairs, exhibits, shows and events whether conducted by the Authority or some other person or governmental agency;
(c) To exercise the right of eminent domain, to acquire sites for such grounds, centers and auditoriums, and parking areas and facilities in the manner provided for the exercise of the right of eminent domain under the Eminent Domain Act;
(d) To fix and collect just, reasonable and nondiscriminatory charges for the use of such parking areas, and facilities, grounds, centers and auditoriums and admission charges to fairs, shows, exhibits and events sponsored or held by the Authority. The charges collected may be made available to defray the reasonable expenses of the Authority and to pay the principal of and the interest of any bonds issued by the Authority;
(e) To enter into contracts treating in any manner with the objects and purposes of this Article.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 200/205-17)
Sec. 205-17. Eminent domain. Notwithstanding any other provision of this Article, any power granted under this Article to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 200/205-20)
Sec. 205-20. Power to acquire property. The Authority shall have the power (i) to acquire and accept by purchase, lease, gift, or otherwise any property or rights useful for the Authority's purposes from any person or persons, any municipal corporation, body politic, or agency of the State, or from the State itself, (ii) to apply for and accept grants, matching grants, loans or appropriations from the State of Illinois or any agency or instrumentality thereof to be used for any of the purposes of the Authority, and (iii) to enter into any agreement with the State of Illinois in relation to such grants, matching grants, loans or appropriations, with the power to use any gift, grant, or other income for any lawful purpose of the Authority including the abatement of any taxes levied or assessed pursuant to the terms of this Article.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/205-25)
Sec. 205-25. Grants from federal government. The Authority shall have the power to apply for and accept grants, matching grants, loans or appropriations from the federal government or any agency or instrumentality thereof to be used for any of the purposes of the Authority and to enter into any agreement with the federal government in relation to such grants, matching grants, loans or appropriations with the power to use any gift, grant, or other income for any lawful purpose of the Authority including the abatement of any taxes levied or assessed pursuant to the terms of this Article.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/205-30)
Sec. 205-30. Levy of taxes. For all preliminary expenses, architectural, engineering, accounting, legal and otherwise that are incident to the proper planning and development of a civic center; for the purpose of payment for land that is leased, condemned or purchased for an exposition, convention, exhibition center for auditorium and other supporting facilities of a like nature necessary or desirable for the proper development of a civic center; for the purchase, construction, equipping, supplying and furnishing of such grounds and buildings and for the payment of all expenses incident thereto; for the payment of the principal and interest on bonds of the Authority issued pursuant to Section 205-35 and for all other corporate purposes set forth in this Article, the City Council may, upon the request of the Board, levy, upon all taxable property in the City, without referendum, a tax that will produce an aggregate amount not exceeding $300,000, exclusive of any amounts levied for the payment of principal and interest on the bonded interest of the Authority. This tax need not be levied in one year but may be levied in a period of up to 10 years so long as the total limit of $300,000 is not exceeded. Thereafter, if the proposition for the levy of such a tax has been submitted to the electors of the City at an election and has received the affirmative vote of those voting on the proposition, the City Council may levy annually, upon all taxable property in the City, a tax at a rate not exceeding .05% of the value of the taxable property in the City, as equalized or assessed by the Department of Revenue which rate limitation is exclusive of any amount levied for the payment of principal and interest on the bonded indebtedness of the Authority. The City Council may order such proposition submitted, in accordance with the general election law by adoption of a resolution so ordering and certified in accordance therewith.
All net revenues received by the Authority shall be credited against all taxes that are levied or assessed pursuant to the provisions of this Section and said tax levied shall be abated accordingly on an annual basis.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/205-35)
Sec. 205-35. Borrowing money; revenue bonds; nature of indebtedness; investment in bonds. The Authority shall have continuing power to borrow money for the purpose of carrying out and performing its duties and exercising its powers under this Article.
For the purpose of evidencing the obligation of the Authority to repay any money borrowed as aforesaid, the Authority may, pursuant to ordinance adopted by the Board, from time to time issue and dispose of its interest bearing revenue bonds, and may also from time to time issue and dispose of its interest bearing revenue bonds to refund any bonds at maturity or pursuant to redemption provisions or at any time before maturity with the consent of the holders thereof. All such bonds shall be payable solely from the revenues or income to be derived from the fairs, expositions, exhibitions, rentals and leases and other authorized activities operated by it, and from funds, if any, received and to be received by the Authority from any other source. Such bonds may bear such date or dates, may mature at such time or times not exceeding forty years from their respective dates, may bear interest at such rate or rates, not exceeding the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, payable semi-annually, may be in such form, may carry such registration privileges, may be executed in such manner, may be payable at such place or places, may be made subject to redemption in such manner and upon such terms, with or without premium as is stated on the face thereof, may be executed in such manner and may contain such terms and covenants, all as may be provided in said ordinance. In case any officer whose signature appears on any bond ceases (after attaching his signature) to hold office, his signature shall nevertheless be valid and effective for all purposes. The holder or holders of any bonds, or interest coupons appertaining thereto issued by the Authority may bring mandamus, injunction, or other civil actions or proceedings to compel the performance and observance by the Authority or any of its officers, agents or employees of any contract or covenant made by the Authority with the holders of such bonds or interest coupons, to compel the Authority and any of its officers, agents or employees to perform any duties required to be performed for the benefit of the holders of any such bonds or interest coupons by the provisions of the ordinance authorizing their issuance, and to enjoin the Authority and any of its officers, agents or employees from taking any action in conflict with any such contract or covenant.
Notwithstanding the form and tenor of any such bonds and in the absence of any express recital on the face thereof that it is non-negotiable, all such bonds shall be negotiable instruments under the Uniform Commercial Code.
The bonds shall be sold by the corporate authorities of the Authority in such manner as said corporate authorities shall determine except that if issued to bear interest at the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, the bonds shall be sold for not less than par and accrued interest and except that the selling price of bonds bearing interest at a rate of less than the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, shall be such that the interest cost to the Authority of the money received from the sale of bonds shall not exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, computed to absolute maturity of said bonds or certificates according to standard tables of bond values.
From and after the issuance of any bonds as herein provided it shall be the duty of the corporate authorities of the Authority to fix and establish rates, charges, rents, and fees for the use of its facilities sufficient at all times with other revenues of the Authority to pay:
(a) the cost of maintaining, repairing, regulating and operating the said facilities; and
(b) the bonds and interest thereon as they shall become due, and all sinking fund requirements and other requirements provided by the ordinance authorizing the issuance of the bonds or as provided by any trust agreement executed to secure payment thereof.
To secure the payment of any or all of such bonds and for the purpose of setting forth the covenants and undertakings of the Authority in connection with the issuance thereof and the issuance of any additional bonds payable from such revenue income to be derived from the fairs, recreational, theatrical, cultural, expositions, sport activities, exhibitions, office rentals, and air space leases and rentals, and other revenue, if any, the Authority may execute and deliver a trust agreement or agreements; provided that no lien upon any physical property of the Authority shall be created thereby.
A remedy for any breach or default of the terms of any such trust agreement by the Authority may be by mandamus, injunction, or other civil actions or proceedings in any court of competent jurisdiction to compel performance and compliance therewith, but the trust agreement may prescribe by whom or on whose behalf such action may be instituted.
Under no circumstances shall any revenue bonds issued by the Authority be or become an indebtedness or obligation of the State of Illinois or of any other political subdivision of or municipality within the State, nor shall any such bond or obligation be or become an indebtedness of the Authority within the purview of any constitutional limitation or provision, and it shall be plainly stated on the face of each bond that it does not constitute such an indebtedness or obligation but is payable solely from the revenues or income as aforesaid.
The State and all counties, cities, villages, incorporated towns and other municipal corporations; political subdivisions and public bodies, and public officers of any thereof, all banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies and other persons carrying on an insurance business and all executors, administrators, guardians, trustees and other fiduciaries may legally invest any sinking funds, moneys or other funds belonging to them or within their control in any bonds issued pursuant to this Article, it being the purpose of this Section to authorize the investment in such bonds of all sinking, insurance, retirement, compensation, pension and trust funds, whether owned or controlled by private or public persons or officers; provided, however, that nothing contained in this Section may be construed as relieving any person from any duty of exercising reasonable care in selecting securities for investment.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of Public Act 86-4, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Article that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Article that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/205-40)
Sec. 205-40. Bonds other than revenue bonds; election; tax. The Authority may, with the consent of the City Council expressed by ordinance, and pursuant to referendum hereinafter provided borrow money and incur an indebtedness and issue bonds therefor in the amount or amounts not to exceed in the aggregate 2% of the total value of the taxable property of the Authority as equalized or assessed by the Department of Revenue for the purpose of exercising its powers under this Article, including but not to be limited to the purpose of project planning, the purchasing, leasing, condemning or otherwise acquiring site property, the construction and furnishing of all buildings and other improvements directed pursuant to this Article including all reasonable landscape and site preparation and including interest on its bonds for the period of construction and not exceeding one year thereafter; and to issue general obligation bonds as evidence of the indebtedness incurred. In addition to other purposes, such bonds may be issued for the purpose of refunding outstanding general obligation bonds of the Authority, provided that any refunding bonds will not require consent of the City Council. Such bonds shall be issued in the corporate name of the Authority and they shall be sealed with the corporate seal of the Authority and signed by the chairman and the secretary of the Board, provided that the signature of the chairman may be his facsimile signature. Coupons on all bonds shall bear the facsimile signatures of the chairman and the secretary. Bonds may be made registrable as to principal only on the books of the treasurer but coupons shall remain transferable by delivery merely notwithstanding any such registration. The bonds shall bear interest at a rate or rates of not more than the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, and shall mature within 40 years from the date of issuance, and may be made callable on any interest payment date at par and accrued interest, after notice has been given, at the time and in the manner and at such premium as may be provided in the bond resolution. The proceeds of the sale of said bonds shall be received by the treasurer of the Authority and expended by the Board for the purpose or purposes provided in the bond resolution.
Bonds may be sold upon such terms and in such manner as may be designated by the Authority provided that no sale shall be made at less than par and accrued interest and further provided that the principal of and interest on any such bonds shall be made payable at such bank or banks as may be designated by the Authority.
No bonds, other than revenue bonds issued pursuant to Section 205-35, shall be issued by the Authority until the proposition to issue the same has been submitted to and approved by a majority of the voters residing in the City of Peoria voting upon the proposition at an election in accordance with the general election law. The Authority may by resolution order such proposition submitted at a regular election in accordance with the general election law, whereupon the recording officer shall certify the resolution and the proposition to the proper election officials for submission. Any proposition to issue bonds as herein set forth shall be in substantially the following form:
--------------------------------------------------------------
Shall bonds of the Peoria Civic Center YES
Authority to the amount of Dollars ($....) ------------------
be issued for the purpose of....? NO
--------------------------------------------------------------
If a majority of the votes cast on the proposition are in the affirmative, the Authority may levy and collect annually a sum sufficient to pay for the annual principal and interest charges on such bonds; provided, that such tax levy shall be reduced by a sum equal to such grants or matching grants as the Authority shall receive, in any year, for this purpose.
Such taxes proposed by the Authority to be levied upon the taxable property within the City of Peoria shall be levied in the ordinance providing for the issuance of the bonds. Within 10 days after its adoption, the ordinance shall be published at least once in a newspaper published and having a general circulation within the City of Peoria. After it has been so published, a certified copy of the ordinance shall be filed with the county clerk and shall constitute the authority for the county clerk annually to extend and collect the taxes necessary to pay the principal of and the interest on the bonds so issued.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of Public Act 86-4, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Article that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Article that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/205-45)
Sec. 205-45. Board of Commissioners. The governing and administrative body of the Authority shall be a Board of Commissioners consisting of 7 members to be appointed by the Mayor of the City of Peoria with the advice and consent of the City Council. Within 10 days of such appointments, the Mayor of the City of Peoria shall file with the City Clerk a certificate of appointment for each commissioner so appointed. Upon such filing, the persons so appointed shall constitute the Board of Commissioners of the Peoria Civic Center Authority and upon taking the oath of office as hereinafter provided shall be deemed to have qualified and to be empowered to exercise the powers and authority prescribed in this Article.
The initial terms of such Commissioners shall be 2 terms for 5 years, 2 terms for 4 years and one term for each of 3 years, 2 years and one year respectively. The length of the term of the first Commissioners shall be determined by lots at their first meetings. The initial terms of office of Commissioners who are to so hold office shall continue until July 1, which next follows the expiration of the respective periods from the date of the filing of the certificate of appointments in the office of the City Clerk, as aforesaid, and until their successors are appointed and qualified by taking their oath of office.
At the expiration of the term of each of the Commissioners, and of each succeeding Commissioner or in the event of a vacancy, resignation, removal or refusal to act, the Mayor of the City of Peoria shall appoint a Commissioner in the manner hereinabove provided, to hold office in the case of a vacancy occurring for whatever reason, for the unexpired term or in the case of expiration, for a term of 5 years, and until his successor is appointed and has qualified. Each appointment shall become effective upon the filing by the Mayor of a certificate of the appointment in the office of the City Clerk. Any commissioner may be appointed to succeed himself.
No commissioner shall receive any compensation, whether in form of salary, per diem allowance or otherwise, for or in connection with his services as such commissioner. Each Commissioner, however, shall be entitled to reimbursement for any necessary expenditures in connection with the performance of his duties.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/205-50)
Sec. 205-50. Oath and qualification. Each person appointed as a member of the Board of Commissioners shall qualify by taking or subscribing to an oath to uphold the Constitution of the United States and of the State of Illinois and to well and faithfully discharge his duties, which oath shall be filed with the secretary of the Commission.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/205-55)
Sec. 205-55. Meetings; selection of chairman, secretary, and treasurer. The Commissioners appointed pursuant to the foregoing provisions of this Article shall constitute the Board of Commissioners of the Peoria Civic Center Authority. The government, control and management of the affairs of the Civic Center shall be vested in the Board of Commissioners and such Board shall possess and exercise all of the powers granted under this Article and such other powers, but not inconsistent with this Article, as may be necessary to effectuate the purposes of this Article.
The Mayor of the City of Peoria shall call the first meeting of the Board of Commissioners. He shall give notice in writing to each member of the Board of the time and place of the meeting not less than 5 days prior to the meeting and shall preside over the meeting until the members have elected a chairman. The members, at the initial meeting, shall first draw lots to determine their terms of office which shall be entered of record in the proceedings of the Board.
The Board of Commissioners at the initial meeting shall elect one of their members as chairman. At such meeting or at a later meeting, the Board shall elect or appoint a secretary and treasurer and such other officers as they may deem necessary for such terms as they may decide upon. The secretary and treasurer need not be commissioners, and if such officers are not commissioners, they shall receive compensation in such amount as shall be determined by the Board. At such meeting, or at a later meeting, the Commissioners shall adopt a corporate seal, by laws, rules and regulations suitable to the purposes of this Article, which shall provide a time for the election of officers and of other regular and special meetings of the Commissioners, and shall contain the rules for the transaction of other business of such Peoria Civic Center Authority and for amending such by-laws, rules and regulations.
The Board of Commissioners shall have full power to pass all necessary ordinances, resolutions, rules and regulations for the proper management and conduct of the business of the Board of Commissioners and of the Peoria Civic Center Authority and for carrying into effect the object for which such Peoria Civic Center Authority is created.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/205-60)
Sec. 205-60. Quorum; records. A majority of the Board of Commissioners shall constitute a quorum for the transaction of the business thereof. The concurring vote of a majority of all the Commissioners shall be required for the exercise of any of the powers granted by this Article.
All records of the Authority shall be open to public inspection at all reasonable hours.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/205-65)
Sec. 205-65. Treasurer; deposit of funds. The treasurer of the Peoria Civic Center Authority shall be the legal custodian of all funds derived from the issuance of bonds provided for under this Article and of all revenues derived from the operation of any project under this Article and of all other revenues from whatever source received. The treasurer shall keep all funds and monies belonging to the Peoria Civic Center Authority in such places of deposit as may be designated by resolution of the Board of Commissioners, provided, however, that only a regularly organized State or national bank which is a member of the Federal Deposit Insurance Corporation, or a savings and loan association which is a member of the Federal Savings and Loan Insurance Corporation may be designated as a depository. When a bank or savings and loan association has been designated as a depository it shall continue as such depository until 10 days have elapsed after a new depository is designated and has qualified by furnishing the statements of resources and liabilities as required by this Section. When a new depository is designated, the Board of Commissioners shall notify the surety of the treasurer of that fact, in writing, at least 5 days before the transfer of funds. The treasurer shall be discharged from responsibility for all funds or money which he deposits in a designated bank or savings and loan association, while the funds and money are so deposited. The treasurer may, and at the direction of the Authority shall, invest all monies of the Authority not needed within 30 days thereafter in direct or fully guaranteed obligations of the United States Government or in certificates of deposit of banks or savings and loan associations eligible as depositories of funds of the Authority and fully secured by such obligations.
No bank or savings and loan association shall receive public funds as permitted by this Section, unless it has complied with the requirements established pursuant to Section 6 of the Public Funds Investment Act.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/205-70)
Sec. 205-70. Contracts. Any contract let for the construction, repair, alteration or improvement of any building or buildings, the demolition thereof, or removal of debris resulting therefrom, or any other contract let for any other type of construction or repair work, shall contain provisions requiring the contractor or other person, firm or corporation undertaking such work to give bond in such amount and with such surety, conditioned for the faithful performance of the contract as the Board of Commissioners may determine. The Board of Commissioners shall also require such contractor or other persons, firm or corporation to furnish insurance of a character and amount to be determined by the Board of Commissioners, protecting the Authority, its Commissioners, officers, agents, and employees, against any claims for personal injuries (including death) and property damage that may be asserted because of the doing of the work.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/205-75)
Sec. 205-75. Bidding; advertisement. All contracts to be let for the construction, alteration, improvement, repair, enlargement, demolition or removal of any buildings or their facilities, or for materials or supplies to be furnished, where the amount thereof is in excess of $10,000 shall be let to the lowest responsible bidder, or bidders on open competitive bidding after public advertisement published at least once in each week for 3 consecutive weeks prior to the opening of bids, in a daily newspaper of general circulation in the county where the Authority is located, except (i) when repair parts, accessories, equipment, or services are required for equipment or services previously furnished or contracted for or (ii) when the nature of the services is such that competitive bidding is not in the best interest of the public. Nothing contained in this Section shall be construed to prohibit the Board of Commissioners from placing additional advertisements in recognized trade journals. Advertisements for bids shall describe the character of the proposed contract in sufficient detail to enable the bidders thereon to know what their obligation will be, either in the advertisement itself, or by reference to detailed plans and specifications on file in the office of the Peoria Civic Center Authority at the time of the publication of the first announcement. Such advertisement shall also state the date, time, and place assigned for the opening of bids and no bids shall be received at any time subsequent to the time indicated in said advertisement. The Board of Commissioners may reject any and all bids received and readvertise for bids. All bids shall be open to public inspection in the office of the Peoria Civic Center Authority for a period of at least 48 hours before award is made. In determining the responsibility of any bidder, the Board may consider the bidder's past record of dealings, experience, adequacy of equipment, ability to timely complete performance, and other factors besides financial responsibility. In no case, however, shall any contract be awarded to any bidder other than the lowest bidder unless authorized or approved by the affirmative vote of at least 5 members of the board and unless the award is accompanied by a statement in writing setting forth the reasons for not awarding the contract to the lowest bidder, which must be kept on file in the office of the Authority and be open to the public for inspection. The successful bidder for such work shall enter into contracts furnished and prescribed by the Board of Commissioners and in addition to any other bonds required under this Article the successful bidder shall execute and give bond, payable to and to be approved by the Authority, with a corporate surety authorized to do business under the laws of the State of Illinois, in an amount to be determined by the Board of Commissioners, conditioned upon the payment of all labor furnished and materials supplied in the prosecution of the contracted work. If the bidder whose bid has been accepted shall neglect or refuse to accept the contract within 5 days after written notice that the same has been awarded to him, or if he accepts but does not execute the contract and give proper security, the Authority may accept the next lowest bidder, or readvertise and relet in manner above provided.
In case any work shall be abandoned by any contractor the Authority may, if the best interest of the Authority be thereby served, adopt on behalf of the Authority all sub-contracts made by such contractor for such contractor for such work and all sub-contractors shall be bound by such adoption if made; and the Authority shall, in the manner provided herein, readvertise and relet the work specified in the original contract exclusive of so much thereof as shall be accepted. Every contract, when made and entered into, as herein provided for, shall be executed in duplicate, one copy of which shall be held by the Authority, and filed in its records and one copy of which shall be given to the contractor.
(Source: P.A. 93-491, eff. 1-1-04.)

(70 ILCS 200/205-80)
Sec. 205-80. Dissolution of Authority. If there have not been any bonds issued and the Authority has no other indebtedness, the Authority may be dissolved upon the filing in the office of the recorder a resolution adopted by both the Board of Commissioners of the Authority and the City Council of the City of Peoria approving such dissolution.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/205-85)
Sec. 205-85. Annual report and financial statement. As soon after the end of each fiscal year as may be expedient, the Authority shall cause to be prepared and printed a complete and detailed report and financial statement of its operations and of its assets and liabilities. A reasonably sufficient number of copies of such report shall be printed for distribution for persons interested, upon request, and a certified copy thereof shall be filed with the City Clerk.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/205-90)
Sec. 205-90. Ordinary and necessary expenses; tax anticipation warrants. When there is not sufficient money in the treasury to meet the ordinary and necessary expenses and liabilities of the Authority, the City Council, upon request of the Board, shall order issued warrants against and in anticipation of any taxes levied for the payment of the expenditures for such expenses and liabilities, to the extent of 75% of the total amount of the taxes levied for those purposes.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/205-95)
Sec. 205-95. Warrants in anticipation of taxes; form and terms. Warrants drawn and issued under Section 205-90 shall be numbered consecutively in the order of their issuance and shall show upon their face that they are payable solely from the taxes when collected, and not otherwise, and that payment thereof will be made in the order of their issuance, beginning with the warrant having the lowest number, and shall be received by any collector of taxes in payment of taxes against which they are issued. The warrants shall be signed by the chairman and secretary of the Board. The taxes against which the warrants are drawn shall be set apart and held for their payment as herein provided. The warrants shall bear interest, payable out of the taxes against which they are drawn, at the rate of not to exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, from the date of their issuance until paid, or until notice is given by publication in a newspaper or otherwise that the money for their payment is available and that they will be paid on presentation. The Authority may alternatively issue its corporate notes in lieu of tax anticipation warrants in accordance with the provisions of the law of the State of Illinois then in effect.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of Public Act 86-4, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Article that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Article that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/205-100)
Sec. 205-100. Partial invalidity. The provisions of this Article and the applications thereof to any person or circumstance are declared to be severable.
If any Section, clause, sentence, paragraph, part or provision of this Article shall be held to be invalid by any court, it shall be conclusively presumed that the remaining portions of this Article would have been passed by the Legislature without such invalid Section, clause, sentence, paragraph, part or provision.
If the application of any Section, clause, sentence, paragraph, part or provision of this Article to any person or circumstances is held invalid, such invalidity shall not affect the application thereof to other persons or circumstances.
(Source: P.A. 97-813, eff. 7-13-12.)

(70 ILCS 200/205-105)
Sec. 205-105. Standard civic center provisions incorporated by reference. The following Sections of this Code are incorporated by reference into this Article:
Section 2-5. Definitions.
Section 2-10. Lawsuits; common seal.
Section 2-45. Insurance.
Section 2-140. State financial support.
Section 2-145. Anti-trust laws.
Section 2-150. Tax exemption.
(Source: P.A. 90-328, eff. 1-1-98.)



Article 210 - Pontiac Civic Center

(70 ILCS 200/Art. 210 heading)

(70 ILCS 200/210-1)
Sec. 210-1. Short title. This Article may be cited as the Pontiac Civic Center Law of 1997.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/210-5)
Sec. 210-5. Definitions. When used in this Article:
"Authority" means the Pontiac Civic Center Authority.
"Board" means the governing and administrative body of the Pontiac Civic Center Authority.
"Metropolitan area" means all that territory in the State of Illinois lying within the corporate boundaries of the City of Pontiac.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/210-10)
Sec. 210-10. Authority created; principal office. There is hereby created a political subdivision, body politic and municipal corporation by the name and style of the Pontiac Civic Center Authority in the metropolitan area.
The principal office of the Authority shall be in the City of Pontiac.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/210-15)
Sec. 210-15. Board created. The governing and administrative body of the Authority shall be a board consisting of 11 members and shall be known as the Pontiac Civic Center Authority Board.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/210-20)
Sec. 210-20. Board members designated. The mayor and aldermen, ex officio, of the City of Pontiac shall be the members of the Board. Before entering upon the duties of his office, each member of the Board shall take and subscribe the constitutional oath of office and file it in the office of the Secretary of State.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/210-25)
Sec. 210-25. Board members; terms. Members of the Board shall hold office until their respective successors as mayor aldermen of the City of Pontiac have been appointed and qualified.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/210-30)
Sec. 210-30. Bidders; civil action to compel compliance. Any bidder who has submitted a bid in compliance with the requirements for bidding under this Article may bring a civil action in the Circuit Court of Livingston County in which the metropolitan area is located to compel compliance with the provisions of this Article relating to the awarding of contracts by the Board.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/210-35)
Sec. 210-35. Standard civic center provisions incorporated by reference. The following Sections of this Code are incorporated by reference into this Article:
Section 2-3. Purpose.
Section 2-5. Definitions.
Section 2-10. Lawsuits; common seal.
Section 2-15. Duties; auditorium, recreational, and other buildings; lease of space.
Section 2-20. Rights and powers, including eminent domain.
Section 2-25. Incurring obligations.
Section 2-30. Prompt payment.
Section 2-35. Acquisition of property from person, State, or local agency.
Section 2-40. Federal money.
Section 2-45. Insurance.
Section 2-50. Borrowing; revenue bonds; suits to compel performance.
Section 2-55. Bonds; nature of indebtedness.
Section 2-60. Investment in bonds.
Section 2-75. Board members; financial matters; conflict of interest.
Section 2-90. Organization of the Board.
Section 2-95. Meetings; action by 5 Board members.
Section 2-100. Secretary; treasurer.
Section 2-105. Funds.
Section 2-110. Signatures on checks or drafts.
Section 2-115. General manager; other appointments.
Section 2-122. Rules and regulations; penalties.
Section 2-125. Contracts; award to other than highest or lowest bidder by vote of 5 Board members.
Section 2-130. Bids and advertisements.
Section 2-135. Report and financial statement.
Section 2-140. State financial support.
Section 2-145. Anti-trust laws.
Section 2-150. Tax exemption.
(Source: P.A. 90-328, eff. 1-1-98.)



Article 215 - Quad City Civic Center

(70 ILCS 200/Art. 215 heading)

(70 ILCS 200/215-1)
Sec. 215-1. Short title. This Article may be cited as the Illinois Quad City Civic Center Authority Law of 1997.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/215-5)
Sec. 215-5. Definitions. When used in this Article:
"Authority" means the Illinois Quad City Civic Center Authority.
"Board" means the governing and administrative body of the Illinois Quad City Civic Center Authority.
"Metropolitan area" means all that territory in the State of Illinois lying within the corporate boundaries of the County of Rock Island and not within the territory of any other civic center authority.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/215-10)
Sec. 215-10. Authority created; principal office. There is hereby created a political subdivision, body politic and municipal corporation by the name and style of the Illinois Quad City Civic Center Authority in the metropolitan area.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/215-15)
Sec. 215-15. Rights and powers. The Authority shall have the following rights and powers:
(a) To acquire, purchase, own, construct, lease as lessee or in any other way acquire, improve, extend, repair, reconstruct, regulate, operate, equip and maintain exhibitions grounds, convention or exhibition centers, civic auditoriums, and office and municipal buildings, including sites and parking areas and facilities therefor located within the metropolitan area.
(b) To enter into contracts treating in any manner with the objects and purposes of this Article.
(c) To plan for such grounds, centers and auditoriums and to plan, sponsor, hold, arrange and finance fairs, industrial, cultural, educational, trade and scientific exhibits, shows and events and to use or allow the use of such grounds, centers and auditoriums for the holding of fairs, exhibits, shows and events whether conducted by the Authority or some other person or governmental agency.
(d) To exercise the right of eminent domain to acquire sites for such grounds, centers, buildings and auditoriums, and parking areas and facilities in the manner provided for by the Eminent Domain Act.
(e) To fix and collect just, reasonable and nondiscriminatory charges and rents for the use of such parking areas and facilities, grounds, centers, buildings and auditoriums and admission charges to fairs, shows, exhibits and events sponsored or held by the Authority. The charges collected may be made available to defray the reasonable expenses of the Authority and to pay the principal of and the interest on any bonds issued by the Authority.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 200/215-17)
Sec. 215-17. Eminent domain. Notwithstanding any other provision of this Article, any power granted under this Article to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 200/215-20)
Sec. 215-20. Bonds; nature of indebtedness. Under no circumstances, except by express written agreement of the Authority and the State or a political subdivision or subdivision adopted pursuant to Article VII, Section 10, of the Constitution, shall any bonds issued by the Authority be or become an indebtedness or obligation of the State of Illinois or of any other political subdivision of or municipality within the State, nor shall any such bond or obligation be or become an indebtedness of the Authority within the purview of any constitutional limitation or provision, and it shall be plainly stated on the face of each bond that it does not constitute such an indebtedness or obligation but is payable solely from the revenues or income as aforesaid.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/215-25)
Sec. 215-25. Bonds other than revenue bonds; election. No bonds, other than revenue bonds issued pursuant to Section 2-50, or bonds issued pursuant to an intergovernmental agreement as contemplated by the exception contained in Section 215-20, shall be issued by the Authority until the proposition to issue the same has been submitted to and approved by a majority of the voters of said metropolitan area voting upon the proposition at a general election, after at least 10 days notice of such submission has been given by publishing said notice one time in one or more newspapers published in said metropolitan area. Any proposition to issue bonds as herein set forth shall be submitted upon a ballot separate and distinct from any other ballot and may be in substantially the following form:
--------------------------------------------------------------
Shall bonds of the "Illinois Quad
City Civic Center Authority" to YES
the amount of ___________ Dollars ----------------------
($ ) be issued for the NO
purpose of ?
--------------------------------------------------------------
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/215-30)
Sec. 215-30. Tax. If a majority of the voters of said Illinois metropolitan area approve the issuance of bonds as provided in Section 215-25, or if an intergovernmental agreement is executed with a political subdivision or subdivisions for the issuance of full faith and credit bonds, the Authority shall have power to levy and collect annually a sum sufficient to pay for the annual principal and interest charges on such bonds; provided, that such tax levy shall be reduced by a sum equal to such grants or matching grants as the Authority shall receive, in any year, for this purpose and provided, in the case of bonds issued pursuant to intergovernmental agreement, said tax is valid only within the subdivisions executing the agreement with the Authority.
Such taxes proposed by the Authority to be levied upon the taxable property within the metropolitan area shall be levied by ordinance. After the ordinance has been adopted it shall, within 10 days after its passage, be published once in a newspaper published and having a general circulation within the metropolitan area. A certified copy of such levy ordinance shall be filed with the county clerk no later than the 3rd Tuesday in September in each year. Thereupon the county clerk shall extend such tax; provided the aggregate amount of taxes levied for any one year shall not exceed the rate of .05% of the value of the taxable property of the metropolitan area, as equalized or assessed by the Department of Revenue.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/215-35)
Sec. 215-35. Board created. The governing and administrative body of the Authority shall be a board consisting of 10 members and shall be known as the Illinois Quad City Civic Center Authority Board. The members of the Board shall be individuals of generally recognized ability and integrity.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/215-40)
Sec. 215-40. Board members appointed; ex officio members. Within 60 days after September 16, 1984 (the effective date of Article I of Public Act 83-1435), the Mayor of Rock Island shall appoint 2 members of the Board for initial terms expiring June first of the years 1986 and 1987 respectively; the Mayor of Moline shall appoint 2 members of the board for initial terms expiring June first of the years 1986 and 1987 respectively; the Mayor of East Moline shall appoint 2 members for initial terms expiring June first of the years 1986 and 1987 respectively; the City Manager of Rock Island and the City Administrator of Moline shall be ex-officio and voting board members.
Within 60 days after January 14, 1988 (the effective date of Public Act 85-1002), the Chairman of the County Board of Rock Island County shall appoint 2 members of the Board for initial terms expiring June first of the years 1989 and 1990 respectively. Of the 2 members so appointed, one shall be a member of the first leading political party and one shall be a member of the second leading political party, as such terms are defined in Section 1-3 of the Election Code.
At the expiration of the term of any member appointed by the Mayor of Rock Island, his successor shall be appointed by the Mayor of Rock Island in like manner; at the expiration of the term of any member appointed by the Mayor of Moline, his successor shall be appointed in like manner by the Mayor of Moline; at the expiration of the term of any member appointed by the Mayor of East Moline, his successor shall be appointed in like manner by the Mayor of East Moline; at the expiration of the term of any member appointed by the Chairman of the County Board of Rock Island County, his successor shall be appointed in like manner by the Chairman of the County Board of Rock Island County. The City Manager of Rock Island and the City Administrator of Moline, by virtue of their positions, shall continue in their positions on the board for the duration of their appointments to their respective municipal positions.
All appointed successors shall hold office for a term of three years from the first day of June of the year in which they are appointed, except in case of an appointment to fill a vacancy.
Within 30 days after certification of his appointment, and before entering the duties of his office, each member of the board shall take and subscribe the constitutional oath of office and file it in the office of the Secretary of State. The City Manager of Rock Island and the City Administrator of Moline shall take and subscribe to the same oath as will all other subsequent persons holding these positions.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/215-45)
Sec. 215-45. Board members; removal; vacancy in office. Members of the Board shall hold office until their respective successors have been appointed and qualified. Any member may resign from his office to take effect when his successor has been appointed and has qualified. The appointing officer may remove any member of the Board appointed by him, in case of incompetency, neglect of duty, or malfeasance in office, after service on him, by registered United States mail, return requested, of a copy of the written charges against him and an opportunity to be publicly heard in person or by counsel in his own defense upon not less than 10 days notice. This same action may be taken against the City Manager of Rock Island and the City Administrator of Moline by their respective city councils. In case of failure to qualify within the time required, or of abandonment of his office, or in case of death, conviction of a felony or removal from office, his office shall become vacant. Each vacancy or position succession shall be filled for the unexpired term by appointment in like manner, as in case of expiration of the term of a member of the Board.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/215-50)
Sec. 215-50. Meetings; quorum; approval of ordinances and resolutions by chairman; public records. Regular meetings of the Board shall be held at least once in each calendar month, the time and place of such meetings to be fixed by the Board.
Six members of the Board shall constitute a quorum for the transaction of business. All action of the Board shall be by ordinance or resolution and the affirmative vote of at least 6 members shall be necessary for the adoption of any ordinance or resolution.
All such ordinances and resolutions before taking effect shall be approved by the chairman of the Board, and if he shall approve thereof he shall sign the same, and such as he shall not approve he shall return to the Board with his objections thereto in writing at the next regular meeting of the Board occurring after the passage thereof. But in case the chairman shall fail to return any ordinance or resolution with his objections thereto by the time aforesaid, he shall be deemed to have approved the same and it shall take effect accordingly. Upon the return of any ordinance or resolution by the chairman with his objections, the vote by which the same was passed shall be reconsidered by the Board, and if upon such reconsideration said ordinance or resolution is passed by the affirmative vote of at least 7 members, it shall go into effect notwithstanding the veto of the chairman.
All ordinances, resolutions and all proceedings of the Authority and all documents and records in its possession shall be public records, and open to public inspection, except such documents and records as shall be kept or prepared by the Board for use in negotiations, actions or proceedings to which the Authority is a party.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/215-55)
Sec. 215-55. Contracts. All contracts for the sale of property of the value of more than $10,000 or for any concession in or lease of property, including air rights, of the Authority for a term of more than one year shall be awarded to the highest responsible bidder, after advertising for bids. All construction contracts and contracts for supplies, materials, equipment and services, when the expense thereof will exceed $10,000, shall be let to the lowest responsible bidder, after advertising for bids, excepting (1) when repair parts, accessories, equipment or services are required for equipment or services previously furnished or contracted for; (2) when the nature of the services required is such that competitive bidding is not in the best interest of the public, including, without limiting the generality of the foregoing, the services of accountants, architects, attorneys, engineers, physicians, superintendents of construction, and others possessing a high degree of skill; and (3) when services such as water, light, heat, power, telephone or telegraph are required.
All contracts involving less than $10,000 shall be let by competitive bidding to the lowest responsible bidder whenever possible, and in any event in a manner calculated to ensure the best interests of the public.
In determining the responsibility of any bidder, the Board may take into account the past record of dealings with the bidder, the bidder's experience, adequacy of equipment, and ability to complete performance within the time set, and other factors besides financial responsibility, but in no case shall any such contracts be awarded to any other than the highest bidder (in case of sale, concession or lease) or the lowest bidder (in case of purchase or expenditure) unless authorized or approved by a vote of at least three-fourths of the members of the Board, and unless such action is accompanied by a statement in writing setting forth the reasons for not awarding the contract to the highest or lowest bidder, as the case may be, which statement shall be kept on file in the principal office of the Authority and open to public inspection.
From the group of responsible bidders the lowest bidder shall be selected in the following manner: to all bids for sales the gross receipts of which are not taxable under the Retailers' Occupation Tax Act, there shall be added an amount equal to the tax which would be payable under said Act, if applicable, and the lowest in amount of said adjusted bids and bids for sales the gross receipts of which are taxable under said Act shall be considered the lowest bid; provided, that, if said lowest bid relates to a sale not taxable under said Act, any contract entered into thereon shall be in the amount of the original bid not adjusted as aforesaid.
Contracts shall not be split into parts involving expenditures of less than $10,000 for the purposes of avoiding the provisions of this Section, and all such split contracts shall be void. If any collusion occurs among bidders or prospective bidders in restraint of freedom of competition, by agreement to bid a fixed amount or to refrain from bidding or otherwise, the bids of such bidders shall be void. Each bidder shall accompany his bid with a sworn statement that he has not been a party to any such agreement.
Members of the Board, officers and employees of the Authority, and their relatives within the fourth degree of consanguinity by the terms of the civil law, are forbidden to be interested directly or indirectly in any contract for construction or maintenance work or for the delivery of materials, supplies or equipment.
The Board shall have the right to reject all bids and to readvertise for bids. If after any such advertisement no responsible and satisfactory bid, within the terms of the advertisement, shall be received, the Board may award such contract, without competitive bidding, provided that it shall not be less advantageous to the Authority than any valid bid received pursuant to advertisement.
The Board shall adopt rules and regulations to carry into effect the provisions of this Section.
(Source: P.A. 93-491, eff. 1-1-04.)

(70 ILCS 200/215-60)
Sec. 215-60. Bidders; civil action to compel compliance. Any bidder who has submitted a bid in compliance with the requirements for bidding under this Article may bring a civil action in the circuit court of Rock Island County to compel compliance with the provisions of this Article relating to the awarding of contracts by the Board.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/215-65)
Sec. 215-65. Standard civic center provisions incorporated by reference. The following Sections of this Code are incorporated by reference into this Article:
Section 2-5. Definitions.
Section 2-10. Lawsuits; common seal.
Section 2-16. Duties; auditorium and other buildings; lease of space.
Section 2-25. Incurring obligations.
Section 2-30. Prompt payment.
Section 2-35. Acquisition of property from person, State, or local agency.
Section 2-40. Federal money.
Section 2-45. Insurance.
Section 2-50. Borrowing; revenue bonds; suits to compel performance.
Section 2-60. Investment in bonds.
Section 2-76. Board members; financial matters; compensation for secretary or treasurer; conflict of interest.
Section 2-85. Board members; vacancy in office.
Section 2-90. Organization of the Board.
Section 2-100. Secretary; treasurer.
Section 2-105. Funds.
Section 2-110. Signatures on checks or drafts.
Section 2-115. General manager; other appointments.
Section 2-120. Ordinances, rules, and regulations; fines and penalties.
Section 2-130. Bids and advertisements.
Section 2-135. Report and financial statement.
Section 2-140. State financial support.
Section 2-145. Anti-trust laws.
Section 2-150. Tax exemption.
(Source: P.A. 90-328, eff. 1-1-98.)



Article 220 - Quincy Civic Center

(70 ILCS 200/Art. 220 heading)

(70 ILCS 200/220-1)
Sec. 220-1. Short title. This Article may be cited as the Quincy Civic Center Law of 1997.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/220-5)
Sec. 220-5. Definitions. When used in this Article:
"Authority" means the Quincy Metropolitan Exposition, Auditorium and Office Building Authority.
"Board" means the governing and administrative body of the Quincy Metropolitan Exposition, Auditorium and Office Building Authority.
"Metropolitan area" means all that territory in the State of Illinois lying within the corporate boundaries of the City of Quincy.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/220-10)
Sec. 220-10. Authority created; principal office. There is hereby created a political subdivision, body politic and municipal corporation by the name and style of Quincy Metropolitan Exposition, Auditorium and Office Building Authority in the metropolitan area.
The principal office of the Authority shall be in the City of Quincy.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/220-15)
Sec. 220-15. Board created. The governing and administrative body of the Authority shall be a board consisting of 7 members and shall be known as the Quincy Metropolitan Exposition Auditorium and Office Building Board. The members of the board shall be individuals of generally recognized ability and integrity.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/220-20)
Sec. 220-20. Board members appointed. Within 60 days after January 1, 1984 (the effective date of Article 2 of Public Act 83-911), the Mayor of Quincy with the advice and consent of the Quincy City Council shall appoint 7 members of the Board, 2 members to be appointed for a term of one year, 2 members to be appointed for terms of 2 years, and 3 members to be appointed for terms of 3 years, such terms commencing on the date each is appointed. One of the members appointed may be a representative from the Quincy City Council. At the expiration of the term of any member, his successor shall be appointed by the Mayor of Quincy in a like manner. All successors shall hold office for a term of 3 years from the date of appointment, except in case of an appointment to fill a vacancy.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/220-25)
Sec. 220-25. Bidders; civil action to compel compliance. Any bidder who has submitted a bid in compliance with the requirements for bidding under this Article may bring a civil action in the circuit court in Adams County to compel compliance with the provisions of this Article relating to the awarding of contracts by the Board.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/220-30)
Sec. 220-30. Standard civic center provisions incorporated by reference. The following Sections of this Code are incorporated by reference into this Article:
Section 2-3. Purpose.
Section 2-5. Definitions.
Section 2-10. Lawsuits; common seal.
Section 2-16. Duties; auditorium and other buildings; lease of space.
Section 2-20. Rights and powers, including eminent domain.
Section 2-25. Incurring obligations.
Section 2-30. Prompt payment.
Section 2-35. Acquisition of property from person, State, or local agency.
Section 2-40. Federal money.
Section 2-45. Insurance.
Section 2-50. Borrowing; revenue bonds; suits to compel performance.
Section 2-55. Bonds; nature of indebtedness.
Section 2-60. Investment in bonds.
Section 2-75. Board members; financial matters; conflict of interest.
Section 2-80. Board members' oath.
Section 2-83. Removal of Board member from office.
Section 2-85. Board members; vacancy in office.
Section 2-90. Organization of the Board.
Section 2-96. Meetings; action by 4 Board members.
Section 2-100. Secretary; treasurer.
Section 2-105. Funds.
Section 2-110. Signatures on checks or drafts.
Section 2-115. General manager; other appointments.
Section 2-122. Rules and regulations; penalties.
Section 2-125. Contracts; award to other than highest or lowest bidder by vote of 5 Board members.
Section 2-130. Bids and advertisements.
Section 2-135. Report and financial statement.
Section 2-140. State financial support.
Section 2-145. Anti-trust laws.
Section 2-150. Tax exemption.
(Source: P.A. 90-328, eff. 1-1-98.)



Article 225 - Randolph County Civic Center

(70 ILCS 200/Art. 225 heading)

(70 ILCS 200/225-1)
Sec. 225-1. Short title. This Article may be cited as the Randolph County Civic Center Law of 1997.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/225-5)
Sec. 225-5. Definitions. When used in this Article:
"Authority" means the Randolph County Civic Center Authority.
"Board" means the governing and administrative body of the Randolph County Civic Center Authority.
"Metropolitan area" means all that territory in the State of Illinois lying within the corporate boundaries of the County of Randolph.
The principal office of the Authority shall be in Randolph County.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/225-10)
Sec. 225-10. Authority created; principal office. There is hereby created a political subdivision, body politic and municipal corporation by the name and style of the Randolph County Civic Center Authority in the metropolitan area.
The principal office of the Authority shall be in Randolph County.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/225-15)
Sec. 225-15. Board created. The governing and administrative body of the Authority shall be a board consisting of 9 members and shall be known as the Randolph County Civic Center Authority Board. The members of the Board shall be individuals of generally recognized ability and integrity.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/225-20)
Sec. 225-20. Board members appointed. Within 60 days after September 11, 1989 (the effective date of Article 1 of Public Act 86-907), the Chairman of the Randolph County Board, with the advice and consent of the Randolph County Board, shall appoint 3 members of the Board for initial terms expiring June 1, 1990; 3 members for initial terms expiring June 1, 1991; and 3 members for initial terms expiring June 1, 1992. The successors of the initial members shall be appointed in like manner for 3 year terms from the date of appointment, except in case of an appointment to fill a vacancy.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/225-25)
Sec. 225-25. Removal of Board members. The appointing officer, with the advice and consent of the Randolph County Board, may remove any member of the Board appointed by him, in case of incompetency, neglect of duty or malfeasance in office, after service on him, by registered United States mail, return receipt requested, of a copy of the written charges against him and an opportunity to be publicly heard in person or by counsel in his own defense upon not less than 10 days notice.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/225-30)
Sec. 225-30. Bidders; civil action to compel compliance. Any bidder who has submitted a bid in compliance with the requirements for bidding under this Article may bring a civil action in the Circuit Court of Randolph County in which the metropolitan area is located to compel compliance with the provisions of this Article relating to the awarding of contracts by the Board.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/225-35)
Sec. 225-35. Standard civic center provisions incorporated by reference. The following Sections of this Code are incorporated by reference into this Article:
Section 2-3. Purpose.
Section 2-5. Definitions.
Section 2-10. Lawsuits; common seal.
Section 2-15. Duties; auditorium, recreational, and other buildings; lease of space.
Section 2-20. Rights and powers, including eminent domain.
Section 2-25. Incurring obligations.
Section 2-30. Prompt payment.
Section 2-35. Acquisition of property from person, State, or local agency.
Section 2-40. Federal money.
Section 2-45. Insurance.
Section 2-50. Borrowing; revenue bonds; suits to compel performance.
Section 2-55. Bonds; nature of indebtedness.
Section 2-60. Investment in bonds.
Section 2-75. Board members; financial matters; conflict of interest.
Section 2-80. Board members' oath.
Section 2-85. Board members; vacancy in office.
Section 2-90. Organization of the Board.
Section 2-95. Meetings; action by 5 Board members.
Section 2-100. Secretary; treasurer.
Section 2-105. Funds.
Section 2-110. Signatures on checks or drafts.
Section 2-115. General manager; other appointments.
Section 2-122. Rules and regulations; penalties.
Section 2-125. Contracts; award to other than highest or lowest bidder by vote of 5 Board members.
Section 2-130. Bids and advertisements.
Section 2-135. Report and financial statement.
Section 2-140. State financial support.
Section 2-145. Anti-trust laws.
Section 2-150. Tax exemption.
(Source: P.A. 90-328, eff. 1-1-98.)



Article 230 - River Forest Civic Center

(70 ILCS 200/Art. 230 heading)

(70 ILCS 200/230-1)
Sec. 230-1. Short title. This Article may be cited as the River Forest Civic Center Law of 1997.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/230-5)
Sec. 230-5. Definitions. When used in this Article:
"Authority" means the River Forest Metropolitan Exposition, Auditorium and Office Building Authority.
"Board" means the governing and administrative body of the River Forest Metropolitan Exposition, Auditorium and Office Building Authority.
"Metropolitan area" means all that territory in the State of Illinois lying within the corporate boundaries of the Township of River Forest.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/230-10)
Sec. 230-10. Authority created; principal office. There is hereby created a political subdivision, body politic and municipal corporation by the name and style of the River Forest Metropolitan Exposition, Auditorium and Office Building Authority in the metropolitan area.
The principal office of the Authority shall be in the Township of River Forest.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/230-15)
Sec. 230-15. Board created. The governing and administrative body of the Authority shall be a board consisting of 5 members and shall be known as the River Forest Metropolitan Exposition Auditorium and Office Building Board.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/230-20)
Sec. 230-20. Members of Board. Membership on the Board shall consist of those persons duly elected to serve on the Board of Trustees of River Forest Township. Terms for members of the Board shall coincide with their respective terms of office as members of the Board of Trustees of River Forest Township. Before entering upon the duties of his office, each member of the Board shall take and subscribe the constitutional oath of office and file it in the office of the Secretary of State.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/230-25)
Sec. 230-25. Meetings; quorum; public records. Regular meetings of the Board shall be held at least once in each calendar month, the time and place of such meetings to be fixed by the Board.
Three members of the Board shall constitute a quorum for the transaction of business. All actions of the Board shall be by ordinance or resolution and the affirmative vote of at least 3 members shall be necessary for the adoption of any ordinance or resolution.
All ordinances, resolutions and all proceedings of the Authority and all documents and records in its possession shall be public records, and open to public inspection, except such documents and records as shall be kept or prepared by the Board for use in negotiations, action or proceedings to which the Authority is a party.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/230-30)
Sec. 230-30. Bidders; civil action to compel compliance. Any bidder who has submitted a bid in compliance with the requirements for bidding under this Article may bring a civil action in the circuit court in Cook County to compel compliance with the provisions of this Article relating to the awarding of contracts by the Board.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/230-35)
Sec. 230-35. Standard civic center provisions incorporated by reference. The following Sections of this Code are incorporated by reference into this Article:
Section 2-3. Purpose.
Section 2-5. Definitions.
Section 2-10. Lawsuits; common seal.
Section 2-16. Duties; auditorium and other buildings; lease of space.
Section 2-20. Rights and powers, including eminent domain.
Section 2-25. Incurring obligations.
Section 2-30. Prompt payment.
Section 2-35. Acquisition of property from person, State, or local agency.
Section 2-40. Federal money.
Section 2-45. Insurance.
Section 2-50. Borrowing; revenue bonds; suits to compel performance.
Section 2-55. Bonds; nature of indebtedness.
Section 2-60. Investment in bonds.
Section 2-75. Board members; financial matters; conflict of interest.
Section 2-90. Organization of the Board.
Section 2-100. Secretary; treasurer.
Section 2-105. Funds.
Section 2-110. Signatures on checks or drafts.
Section 2-115. General manager; other appointments.
Section 2-122. Rules and regulations; penalties.
Section 2-125. Contracts; award to other than highest or lowest bidder by vote of 5 Board members.
Section 2-130. Bids and advertisements.
Section 2-135. Report and financial statement.
Section 2-140. State financial support.
Section 2-150. Tax exemption.
(Source: P.A. 90-328, eff. 1-1-98.)



Article 235 - Riverside Civic Center

(70 ILCS 200/Art. 235 heading)

(70 ILCS 200/235-1)
Sec. 235-1. Short title. This Article may be cited as the Riverside Civic Center Law of 1997.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/235-5)
Sec. 235-5. Definitions. When used in this Article:
"Authority" means the Riverside Civic Center Authority.
"Board" means the governing and administrative body of the Riverside Civic Center Authority.
"Metropolitan area" means all that territory in the State of Illinois lying within the corporate boundaries of the Village of Riverside in Cook County, Illinois.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/235-10)
Sec. 235-10. Authority created; principal office. There is hereby created a political subdivision, body politic and municipal corporation by the name and style of the Riverside Civic Center Authority in the metropolitan area.
The principal office of the Authority shall be in the Village of Riverside.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/235-15)
Sec. 235-15. Board created. The governing and administrative body of the Authority shall be a board consisting of 7 members and shall be known as the Riverside Civic Center Authority Board. The members of the Board shall be individuals of generally recognized ability and integrity.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/235-20)
Sec. 235-20. Board members. Membership on the Board shall consist of those persons duly elected to serve as the President and members of the Board of Trustees of the Village of Riverside, Illinois. Terms for members of the Board shall coincide with their respective terms of office as Village President and members of the Board of Trustees of the Village of Riverside. Before entering upon the duties of office, each member of the Board shall take and subscribe the constitutional oath of office and file it in the office of the Secretary of State.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/235-25)
Sec. 235-25. Board members; vacancy in office. Members of the Board shall hold office until their respective successors have been appointed and qualified. In case of a failure to qualify within the time required, or of abandonment of office, or in case of death, conviction of a felony, permanent removal of residence from beyond the boundaries of the metropolitan area, or removal from office, the office of such member of the Board shall become vacant. Each vacancy shall be filled for the unexpired term in the same manner as provided by statute for filling a vacancy in the office of Village President or Village Trustee.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/235-30)
Sec. 235-30. Organization of the Board. As soon as practicably possible after the effective date of this Article, the Board shall organize for the transaction of business, select a temporary secretary from its own number and adopt bylaws and regulations to govern its proceedings. The Village President shall serve as chairman of the Board.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/235-35)
Sec. 235-35. Bids and advertisements. Advertisements for bids shall be published at least twice in a bi-weekly newspaper of general circulation published in the metropolitan area, the last publication to be at least 10 calendar days before the time for receiving bids, and such advertisements shall also be posted on readily accessible bulletin boards in the principal office of the Authority. Such advertisements shall state the time and place for receiving and opening bids and, by reference to plans and specifications on file at the time of the first publication, or in the advertisement itself, shall describe the character of the proposed contract in sufficient detail to fully advise prospective bidders of their obligations and to ensure free and open competitive bidding.
All bids in response to advertisements shall be sealed and shall be publicly opened by the Board, and all bidders shall be entitled to be present in person or by representatives. Cash or a certified or satisfactory cashier's check, as a deposit of good faith, in a reasonable amount to be fixed by the Board before advertising for bids, shall be required with the proposal of each bidder. Bond for faithful performance of the contract with surety or sureties satisfactory to the Board and adequate insurance may be required in reasonable amounts to be fixed by the Board before advertising for bids.
The contract shall be awarded as promptly as possible after the opening of bids. The bid of the successful bidder, as well as the bids of the unsuccessful bidders, shall be placed on file and be open to public inspection. All bids shall be void if any disclosure of the terms of any bid in response to an advertisement is made or permitted to be made by the Board before the time fixed for opening bids.
Any bidder who has submitted a bid in compliance with the requirements for bidding may bring a civil action in the Circuit Court of Cook County in which the metropolitan area is located to compel compliance with the provisions of this Article relating to the awarding of contracts by the Board.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/235-40)
Sec. 235-40. Standard civic center provisions incorporated by reference. The following Sections of this Code are incorporated by reference into this Article:
Section 2-3. Purpose.
Section 2-5. Definitions.
Section 2-10. Lawsuits; common seal.
Section 2-15. Duties; auditorium, recreational, and other buildings; lease of space.
Section 2-20. Rights and powers, including eminent domain.
Section 2-25. Incurring obligations.
Section 2-30. Prompt payment.
Section 2-35. Acquisition of property from person, State, or local agency.
Section 2-40. Federal money.
Section 2-45. Insurance.
Section 2-50. Borrowing; revenue bonds; suits to compel performance.
Section 2-55. Bonds; nature of indebtedness.
Section 2-60. Investment in bonds.
Section 2-75. Board members; financial matters; conflict of interest.
Section 2-96. Meetings; action by 4 Board members.
Section 2-100. Secretary; treasurer.
Section 2-105. Funds.
Section 2-110. Signatures on checks or drafts.
Section 2-115. General manager; other appointments.
Section 2-122. Rules and regulations; penalties.
Section 2-125. Contracts; award to other than highest or lowest bidder by vote of 5 Board members.
Section 2-135. Report and financial statement.
Section 2-140. State financial support.
Section 2-145. Anti-trust laws.
Section 2-150. Tax exemption.
(Source: P.A. 90-328, eff. 1-1-98.)



Article 240 - Rockford Civic Center

(70 ILCS 200/Art. 240 heading)

(70 ILCS 200/240-1)
Sec. 240-1. Short title. This Article may be cited as the Rockford Civic Center Law of 1997.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/240-5)
Sec. 240-5. Definitions. When used in this Article:
"Authority" means the Rockford Metropolitan Exposition, Auditorium and Office Building Authority.
"Board" means the governing and administrative body of the Rockford Metropolitan Exposition, Auditorium and Office Building Authority.
"Metropolitan area" means all that territory in the State of Illinois lying within the corporate boundaries of the County of Winnebago.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/240-10)
Sec. 240-10. Authority created; principal office. There is hereby created a political subdivision, body politic and municipal corporation by the name and style of Rockford Metropolitan Exposition, Auditorium and Office Building Authority in the metropolitan area.
The principal office of the Authority shall be in the City of Rockford.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/240-15)
Sec. 240-15. Rights and powers. The Authority shall have the following rights and powers:
(a) To acquire, own, construct, lease, operate, equip and maintain fair, exposition, arena, office and municipal office buildings, and associated facilities and grounds, including sites and parking areas and facilities therefor located within the metropolitan area.
(b) To plan for such grounds, centers and auditoriums and to plan, sponsor, hold, arrange, and finance fairs, industrial, cultural, educational, theatrical, sports, trade and scientific exhibits, shows and events and to use or allow the use of such grounds, centers and auditoriums for the holding of fairs, exhibits, shows and events whether conducted by the Authority or some other person or governmental body or agency.
(c) To fix and collect just, reasonable and nondiscriminatory charges and rents for the use of such parking areas and facilities, grounds, centers, buildings and auditoriums and admission charges to fairs, shows, exhibits and events sponsored or held by the Authority and to lease air space over and appurtenant to such areas, facilities, grounds, centers, buildings and auditoriums. The charges so collected may be made available to defray the reasonable expenses of the Authority and to pay the principal of and the interest upon any bonds issued by the Authority.
(d) To own, lease or otherwise acquire an interest, in whole or in part, in any public or private firm, corporation or association useful for its purposes and in conformance with its rights and powers.
(e) To enter into contracts, leases, obligations and the like with any public or private person, firm, corporation or association treating in any manner within the rights and powers as set forth in this Article.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/240-20)
Sec. 240-20. State office building. The Authority may make expenditures for the planning, acquisition, development and construction of a State office building in Rockford, Illinois. Such expenditures may be made from funds appropriated for such purposes from the Build Illinois Bond Fund.
(Source: P.A. 94-91, eff. 7-1-05.)

(70 ILCS 200/240-22)
Sec. 240-22. Bonds other than revenue bonds. No Bonds, other than revenue bonds issued pursuant to Section 2-52, shall be issued by the Authority until the proposition to issue the same has been submitted to and approved by a majority of the voters of said metropolitan area voting upon the proposition at a general election in accordance with the general election law. The Authority may by resolution order such proposition submitted at a regular election in accordance with the general election law, whereupon the recording officer shall certify the resolution and the proposition to the proper election officials for submission. Any proposition to issue bonds as herein set forth shall be in substantially the following form:
--------------------------------------------------------------
Shall bonds of the "Rockford
Metropolitan Exposition, Auditorium YES
and Office Building Authority" to --------------------
the amount of .... Dollars ($ ) NO
be issued for the purpose of ....?
--------------------------------------------------------------
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/240-23)
Sec. 240-23. Tax. If a majority of the voters of said metropolitan area approve the issuance of bonds as provided in Section 240-22, the Authority shall have power to levy and collect annually a sum sufficient to pay for the annual principal and interest charges on such bonds; provided, that such tax levy shall be reduced by a sum equal to such grants or matching grants as the Authority shall receive, in any year, for this purpose.
Such taxes proposed by the Authority to be levied upon the taxable property within the metropolitan area shall be levied by ordinance. After the ordinance has been adopted it shall, within 10 days after its passage, be published once in a newspaper published and having a general circulation within the metropolitan area. A certified copy of such levy ordinance shall be filed with the county clerk no later than the 3rd Tuesday in September in each year. Thereupon the county clerk shall extend such tax; provided the aggregate amount of taxes levied for any one year shall not exceed the rate of .0005% of the full fair cash value, as equalized or assessed by the Department of Revenue.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/240-25)
Sec. 240-25. Board created. The governing and administrative body of the Authority shall be a board consisting of 9 members and shall be known as the Rockford Metropolitan Exposition Auditorium and Office Building Board. The members of the board shall be individuals of generally recognized ability and integrity.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/240-30)
Sec. 240-30. Board members appointed. Within 60 days after October 7, 1969 (the effective date of Public Act 76-1769), the mayor of Rockford, with the advice and consent of the Rockford city council, shall appoint 5 members of the board for initial terms expiring June first of the years 1970, 1971, 1972, 1973, and 1974 respectively; the mayor of Loves Park, with the advice and consent of the Loves Park city council, shall appoint one member for an initial term expiring June first, 1972; the Chairman of the Winnebago County Board, with the advice and consent of the Winnebago County Board, shall appoint 3 members for initial terms expiring June first of the years 1970, 1972, and 1974, respectively. At the expiration of the term of any member appointed by the Mayor of Rockford, his successor shall be appointed by the Mayor of Rockford in like manner; at the expiration of the term of the member appointed by the Mayor of Loves Park, his successor shall be appointed in like manner by the Mayor of Loves Park; at the expiration of the term of any member appointed by the Chairman of the Winnebago County Board, his successor shall be appointed by the Chairman of the Winnebago County Board in like manner as appointments for the initial term. All successors shall hold office for a term of 5 years from the first day of June of the year in which they are appointed, except in case of an appointment to fill a vacancy.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/240-35)
Sec. 240-35. Meetings; quorum; approval of ordinances and resolutions by chairman; public records. Regular meetings of the Board shall be held at least once in each calendar month, the time and place of such meetings to be fixed by the Board.
Five members of the Board shall constitute a quorum for the transaction of business. All action of the Board shall be by ordinance or resolution and the affirmative vote of at least 5 members shall be necessary for the adoption of any ordinance or resolution.
All such ordinances and resolutions before taking effect shall be approved by the chairman of the Board, and if he shall approve thereof he shall sign the same, and such as he shall not approve he shall return to the Board with his objections thereto in writing at the next regular meeting of the Board occurring after the passage thereof. But in case the chairman shall fail to return any ordinance or resolution with his objections thereto by the time aforesaid, he shall be deemed to have approved the same and it shall take effect accordingly. Upon the return of any ordinance or resolution by the chairman with his objections, the vote by which the same was passed shall be reconsidered by the Board, and if upon such reconsideration said ordinance or resolution is passed by the affirmative vote of at least 6 members, it shall go into effect notwithstanding the veto of the chairman.
All ordinances, resolutions and all proceedings of the Authority and all documents and records in its possession shall be public records, and open to public inspection, except such documents and records as shall be kept or prepared by the Board for use in negotiations, actions or proceedings to which the Authority is a party.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/240-37)
Sec. 240-37. Funds; compliance with Public Funds Investment Act. All funds deposited by the treasurer shall be placed in the name of the Authority and shall be withdrawn or paid out only by check or draft upon the bank or savings and loan association, signed by the treasurer and countersigned by the chairman of the Board. The Board may designate any of its members or any officer or employee of the Authority to deposit funds or to sign any check or draft.
No bank or savings and loan association shall receive public funds as permitted by this Section, unless it has complied with the requirements established pursuant to Section 6 of the Public Funds Investment Act.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/240-40)
Sec. 240-40. Security police force. The Board of the Authority may establish and maintain a Security Police Force and may define and prescribe all such peace officers' duties and compensation. Every security police officer appointed by the Board to such Security Police Force, as the same shall be from time to time hereafter constituted, shall have and is hereby vested with police powers, and is hereby authorized to act as a conservator of the peace within and upon driveways, sidewalks and property controlled by such Authority, and shall have power to make arrests or cause to be arrested, with or without process, any person who breaks the peace, or may be found violating any of the penal ordinances of such Authority, or of the City of Rockford or any criminal law of the State.
An arrest may be made by any such officer without a warrant when a criminal offense is committed or attempted in his presence or when a criminal offense has, in fact, been committed, and the officer has reasonable ground for believing that the person to be arrested has committed it. Any person so arrested shall, without unnecessary delay, be taken by such officer before the circuit court of the county having jurisdiction of the offense committed or charged against such person, and such police officer shall thereupon make and file a complaint in writing under oath, against such defendant, charging the violation by such defendant of such statute or ordinance, and such offender shall thereupon be dealt with according to law in the same manner as if he had been arrested in the first instance under warrant lawfully issued. However, no member of any such Security Police Force shall be vested with any police power outside the limits of the metropolitan area except pursuant to and in accordance with an intergovernmental cooperation agreement to which the Authority is a party.
In all actions for the violation of any ordinance of the Authority, the first process shall be a summons or a warrant. A warrant for the arrest of an accused person may issue upon the affidavit of any person that an ordinance has been violated, and that person making the complaint has reasonable grounds to believe that the party charged is guilty thereof. Every person arrested upon a warrant, without unnecessary delay, shall be taken before the proper officer for trial.
The Board of the Authority may establish reasonable eligibility requirements for appointment to such Security Police Force relating to health, habits and moral character. However, no person may be appointed hereunder unless that person is at least 21 years of age. No person may be appointed to or be retained in the Security Police Force unless that person is of good character and not a habitual drunkard, gambler or a person convicted of a felony or a crime involving moral turpitude. All such Security Police Force personnel authorized to carry weapons shall receive a course of training in the legal and practical use of such weapons as is required of a police officer under the Peace Officer and Probation Officer Firearm Training Act, and all such Security Police Force personnel shall also have received the training and certification required by the Illinois Police Training Act.
(Source: P.A. 98-725, eff. 1-1-15.)

(70 ILCS 200/240-45)
Sec. 240-45. Ordinances and rules; fines and penalties. The Board shall have power to pass all ordinances and make all rules and regulations proper or necessary to carry into effect the powers granted to the Authority, with such fines or penalties as may be deemed proper. No fine or penalty, however, shall exceed $500 and no imprisonment authorized by this Section for failure to pay any fine, penalty or cost shall exceed 6 months for one offense. All fines and penalties shall be imposed by ordinance, which shall be published in a newspaper of general circulation published in the area embraced by the Authority. No such ordinance shall take effect until ten days after its publication.
The Board is authorized to recover the fines and penalties imposed for violation of its ordinances by suit in the name of the Authority before the circuit court of Winnebago County. The procedure in such suits shall be the same as that provided by law for like suits for the violation of ordinances in cities organized under the Illinois Municipal Code, and offenders may be imprisoned for nonpayment of fines and costs in the same manner as in such cities. All fines when collected shall be paid into the treasury of the Authority.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/240-50)
Sec. 240-50. Contracts. All contracts for sale of property of the value of more than $10,000 or for a concession in or lease of property including air rights, of the Authority for a term of more than one year shall be awarded to the highest responsible bidder, after advertising for bids. All construction contracts and contracts for supplies, materials, equipment and services, when the expense thereof will exceed $10,000, shall be let to the lowest responsible bidder, after advertising for bids, excepting (1) when repair parts, accessories, equipment or services are required for equipment or services previously furnished or contracted for; (2) when the nature of the services required is such that competitive bidding is not in the best interest of the public, including, without limiting the generality of the foregoing, the services of accountants, architects, attorneys, engineers, physicians, superintendents of construction, and others possessing a high degree of skill; and (3) when services such as water, light, heat, power, telephone or telegraph are required.
All contracts involving less than $10,000 shall be let by competitive bidding to the lowest responsible bidder whenever possible, and in any event in a manner calculated to ensure the best interests of the public.
In determining the responsibility of any bidder, the Board may take in account the past record of dealings with the bidder, experience, adequacy of equipment, ability to complete performance within the time set, and other factors besides financial responsibility, but in no case shall any such contracts be awarded to any other than the highest bidder (in case of sale, concession or lease) or the lowest bidder (in case of purchase or expenditure) unless authorized or approved by the affirmative vote of at least 6 of the members of the Board present at a meeting at which a quorum is present, and unless such action is accompanied by a statement in writing setting forth the reasons for not awarding the contract to the highest or lowest bidder, as the case may be, which statement shall be kept on file in the principal office of the Authority and open to public inspection.
From the group of responsible bidders the lowest bidder shall be selected in the following manner: to all bids for sales the gross receipts of which are not taxable under the Retailers' Occupation Tax Act, there shall be added an amount equal to the tax which would be payable under said Act, if applicable, and the lowest in amount of said adjusted bids and bids for sales the gross receipts of which are taxable under said Act shall be considered the lowest bid; provided, that, if said lowest bid relates to a sale not taxable under said Act, any contract entered into thereon shall be in the amount of the original bid not adjusted as aforesaid.
Contracts shall not be split into parts involving expenditures of less than $10,000 for the purposes of avoiding the provisions of this Section, and all such split contracts shall be void. If any collusion occurs among bidders or prospective bidders in restraint of freedom of competition, by agreement to bid a fixed amount or to refrain from bidding or otherwise, the bids of such bidders shall be void. Each bidder shall accompany his bid with a sworn statement that he has not been a party to any such agreement.
Members of the Board, officers and employees of the Authority, and their relatives within the fourth degree of consanguinity by the terms of the civil law, are forbidden to be interested directly or indirectly in any contract for construction or maintenance work or for the delivery of materials, supplies or equipment.
The Board shall have the right to reject all bids and to readvertise for bids. If after any such advertisement no responsible and satisfactory bid, within the terms of the advertisement, shall be received, the Board may award such contract, without competitive bidding, provided that it shall not be less advantageous to the Authority than any valid bid received pursuant to advertisement.
The Board shall adopt rules and regulations to carry into effect the provisions of this Section.
(Source: P.A. 99-642, eff. 7-28-16.)

(70 ILCS 200/240-55)
Sec. 240-55. Bidders; civil action to compel compliance. Any bidder who has submitted a bid in compliance with the requirements for bidding under this Article may bring a civil action in the circuit court in Winnebago County to compel compliance with the provisions of this Article relating to the awarding of contracts by the Board.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/240-60)
Sec. 240-60. Standard civic center provisions incorporated by reference. The following Sections of this Code are incorporated by reference into this Article:
Section 2-5. Definitions.
Section 2-10. Lawsuits; common seal.
Section 2-16. Duties; auditorium and other buildings; lease of space.
Section 2-25. Incurring obligations.
Section 2-30. Prompt payment.
Section 2-35. Acquisition of property from person, State, or local agency.
Section 2-40. Federal money.
Section 2-45. Insurance.
Section 2-52. Borrowing; revenue bonds; interest payable semi-annually; bond sale price; effect of Omnibus Bond Acts.
Section 2-55. Bonds; nature of indebtedness.
Section 2-60. Investment in bonds.
Section 2-76. Board members; financial matters; compensation for secretary or treasurer; conflict of interest.
Section 2-80. Board members' oath.
Section 2-83. Removal of Board member from office.
Section 2-85. Board members; vacancy in office.
Section 2-90. Organization of the Board.
Section 2-101. Secretary; treasurer; funds deposited in bank or savings and loan association.
Section 2-110. Signatures on checks or drafts.
Section 2-115. General manager; other appointments.
Section 2-130. Bids and advertisements.
Section 2-135. Report and financial statement.
Section 2-140. State financial support.
Section 2-145. Anti-trust laws.
Section 2-150. Tax exemption.
Section 2-155. Partial invalidity.
(Source: P.A. 90-328, eff. 1-1-98.)



Article 245 - Salem Civic Center

(70 ILCS 200/Art. 245 heading)

(70 ILCS 200/245-1)
Sec. 245-1. Short title. This Article may be cited as the Salem Civic Center Law of 1997.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/245-5)
Sec. 245-5. Definitions. When used in this Article:
"Authority" means the Salem Civic Center Authority.
"Board" means the governing and administrative body of the Salem Civic Center Authority.
"Metropolitan area" means all that territory in the State of Illinois lying within the corporate boundaries of the City of Salem in Marion County.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/245-10)
Sec. 245-10. Authority created; principal office. There is hereby created a political subdivision, body politic and municipal corporation by the name and style of the Salem Civic Center Authority in the metropolitan area.
The principal office of the Authority shall be in the City of Salem.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/245-12)
Sec. 245-12. Use and occupation taxes.
(a) The Authority may adopt a resolution that authorizes a referendum on the question of whether the Authority shall be authorized to impose a retailers' occupation tax, a service occupation tax, and a use tax in one-quarter percent increments at a rate not to exceed 1%. The Authority shall certify the question to the proper election authorities who shall submit the question to the voters of the metropolitan area at the next regularly scheduled election in accordance with the general election law. The question shall be in substantially the following form:
"Shall the Salem Civic Center Authority be authorized to

impose a retailers' occupation tax, a service occupation tax, and a use tax at the rate of (rate) for the sole purpose of obtaining funds for the support, construction, maintenance, or financing of a facility of the Authority?"

Votes shall be recorded as "yes" or "no". If a majority of all votes cast on the proposition are in favor of the proposition, the Authority is authorized to impose the tax.
(b) The Authority shall impose the retailers' occupation tax upon all persons engaged in the business of selling tangible personal property at retail in the metropolitan area, at the rate approved by referendum, on the gross receipts from the sales made in the course of such business within the metropolitan area. The tax imposed under this Section and all civil penalties that may be assessed as an incident thereof shall be collected and enforced by the Department of Revenue. The Department has full power to administer and enforce this Section; to collect all taxes and penalties so collected in the manner provided in this Section; and to determine all rights to credit memoranda arising on account of the erroneous payment of tax or penalty hereunder. In the administration of, and compliance with, this Section, the Department and persons who are subject to this Section shall (i) have the same rights, remedies, privileges, immunities, powers and duties, (ii) be subject to the same conditions, restrictions, limitations, penalties, exclusions, exemptions, and definitions of terms, and (iii) employ the same modes of procedure as are prescribed in Sections 1, 1a, 1a-1, 1c, 1d, 1e, 1f, 1i, 1j, 1k, 1m, 1n, 2, 2-5, 2-5.5, 2-10 (in respect to all provisions therein other than the State rate of tax), 2-12, 2-15 through 2-70, 2a, 2b, 2c, 3 (except as to the disposition of taxes and penalties collected and provisions related to quarter monthly payments), 4, 5, 5a, 5b, 5c, 5d, 5e, 5f, 5g, 5i, 5j, 5k, 5l, 6, 6a, 6b, 6c, 7, 8, 9, 10, 11, 11a, 12, and 13 of the Retailers' Occupation Tax Act and Section 3-7 of the Uniform Penalty and Interest Act, as fully as if those provisions were set forth in this subsection.
Persons subject to any tax imposed under this subsection may reimburse themselves for their seller's tax liability by separately stating the tax as an additional charge, which charge may be stated in combination, in a single amount, with State taxes that sellers are required to collect, in accordance with such bracket schedules as the Department may prescribe.
Whenever the Department determines that a refund should be made under this subsection to a claimant instead of issuing a credit memorandum, the Department shall notify the State Comptroller, who shall cause the warrant to be drawn for the amount specified, and to the person named, in the notification from the Department. The refund shall be paid by the State Treasurer out of the tax fund referenced under paragraph (g) of this Section.
If a tax is imposed under this subsection (b), a tax shall also be imposed at the same rate under subsections (c) and (d) of this Section.
For the purpose of determining whether a tax authorized under this Section is applicable, a retail sale, by a producer of coal or other mineral mined in Illinois, is a sale at retail at the place where the coal or other mineral mined in Illinois is extracted from the earth. This paragraph does not apply to coal or other mineral when it is delivered or shipped by the seller to the purchaser at a point outside Illinois so that the sale is exempt under the Federal Constitution as a sale in interstate or foreign commerce.
Nothing in this Section shall be construed to authorize the Authority to impose a tax upon the privilege of engaging in any business which under the Constitution of the United States may not be made the subject of taxation by this State.
(c) If a tax has been imposed under subsection (b), a service occupation tax shall also be imposed at the same rate upon all persons engaged, in the metropolitan area, in the business of making sales of service, who, as an incident to making those sales of service, transfer tangible personal property within the metropolitan area as an incident to a sale of service. The tax imposed under this subsection and all civil penalties that may be assessed as an incident thereof shall be collected and enforced by the Department of Revenue. The Department has full power to administer and enforce this paragraph; to collect all taxes and penalties due hereunder; to dispose of taxes and penalties so collected in the manner hereinafter provided; and to determine all rights to credit memoranda arising on account of the erroneous payment of tax or penalty hereunder. In the administration of, and compliance with this paragraph, the Department and persons who are subject to this paragraph shall (i) have the same rights, remedies, privileges, immunities, powers, and duties, (ii) be subject to the same conditions, restrictions, limitations, penalties, exclusions, exemptions, and definitions of terms, and (iii) employ the same modes of procedure as are prescribed in Sections 2 (except that the reference to State in the definition of supplier maintaining a place of business in this State shall mean the metropolitan area), 2a, 2b, 3 through 3-55 (in respect to all provisions therein other than the State rate of tax), 4 (except that the reference to the State shall be to the Authority), 5, 7, 8 (except that the jurisdiction to which the tax shall be a debt to the extent indicated in that Section 8 shall be the Authority), 9 (except as to the disposition of taxes and penalties collected, and except that the returned merchandise credit for this tax may not be taken against any State tax), 11, 12 (except the reference therein to Section 2b of the Retailers' Occupation Tax Act), 13 (except that any reference to the State shall mean the Authority), 15, 16, 17, 18, 19 and 20 of the Service Occupation Tax Act and Section 3-7 of the Uniform Penalty and Interest Act, as fully as if those provisions were set forth herein.
Persons subject to any tax imposed under the authority granted in this subsection may reimburse themselves for their serviceman's tax liability by separately stating the tax as an additional charge, which charge may be stated in combination, in a single amount, with State tax that servicemen are authorized to collect under the Service Use Tax Act, in accordance with such bracket schedules as the Department may prescribe.
Whenever the Department determines that a refund should be made under this subsection to a claimant instead of issuing a credit memorandum, the Department shall notify the State Comptroller, who shall cause the warrant to be drawn for the amount specified, and to the person named, in the notification from the Department. The refund shall be paid by the State Treasurer out of the tax fund referenced under paragraph (g) of this Section.
Nothing in this paragraph shall be construed to authorize the Authority to impose a tax upon the privilege of engaging in any business which under the Constitution of the United States may not be made the subject of taxation by the State.
(d) If a tax has been imposed under subsection (b), a use tax shall also be imposed at the same rate upon the privilege of using, in the metropolitan area, any item of tangible personal property that is purchased outside the metropolitan area at retail from a retailer, and that is titled or registered at a location within the metropolitan area with an agency of this State's government. "Selling price" is defined as in the Use Tax Act. The tax shall be collected from persons whose Illinois address for titling or registration purposes is given as being in the metropolitan area. The tax shall be collected by the Department of Revenue for the Authority. The tax must be paid to the State, or an exemption determination must be obtained from the Department of Revenue, before the title or certificate of registration for the property may be issued. The tax or proof of exemption may be transmitted to the Department by way of the State agency with which, or the State officer with whom, the tangible personal property must be titled or registered if the Department and the State agency or State officer determine that this procedure will expedite the processing of applications for title or registration.
The Department has full power to administer and enforce this paragraph; to collect all taxes, penalties and interest due hereunder; to dispose of taxes, penalties and interest so collected in the manner hereinafter provided; and to determine all rights to credit memoranda or refunds arising on account of the erroneous payment of tax, penalty or interest hereunder. In the administration of, and compliance with, this subsection, the Department and persons who are subject to this paragraph shall (i) have the same rights, remedies, privileges, immunities, powers, and duties, (ii) be subject to the same conditions, restrictions, limitations, penalties, exclusions, exemptions, and definitions of terms, and (iii) employ the same modes of procedure as are prescribed in Sections 2 (except the definition of "retailer maintaining a place of business in this State"), 3, 3-5, 3-10, 3-45, 3-55, 3-65, 3-70, 3-85, 3a, 4, 6, 7, 8 (except that the jurisdiction to which the tax shall be a debt to the extent indicated in that Section 8 shall be the Authority), 9 (except provisions relating to quarter monthly payments), 10, 11, 12, 12a, 12b, 13, 14, 15, 19, 20, 21, and 22 of the Use Tax Act and Section 3-7 of the Uniform Penalty and Interest Act, that are not inconsistent with this paragraph, as fully as if those provisions were set forth herein.
Whenever the Department determines that a refund should be made under this subsection to a claimant instead of issuing a credit memorandum, the Department shall notify the State Comptroller, who shall cause the order to be drawn for the amount specified, and to the person named, in the notification from the Department. The refund shall be paid by the State Treasurer out of the tax fund referenced under paragraph (g) of this Section.
(e) A certificate of registration issued by the State Department of Revenue to a retailer under the Retailers' Occupation Tax Act or under the Service Occupation Tax Act shall permit the registrant to engage in a business that is taxed under the tax imposed under paragraphs (b), (c), or (d) of this Section and no additional registration shall be required. A certificate issued under the Use Tax Act or the Service Use Tax Act shall be applicable with regard to any tax imposed under paragraph (c) of this Section.
(f) The results of any election authorizing a proposition to impose a tax under this Section or effecting a change in the rate of tax shall be certified by the proper election authorities and filed with the Illinois Department on or before the first day of April. In addition, an ordinance imposing, discontinuing, or effecting a change in the rate of tax under this Section shall be adopted and a certified copy thereof filed with the Department on or before the first day of April. After proper receipt of such certifications, the Department shall proceed to administer and enforce this Section as of the first day of July next following such adoption and filing.
(g) The Department of Revenue shall, upon collecting any taxes and penalties as provided in this Section, pay the taxes and penalties over to the State Treasurer as trustee for the Authority. The taxes and penalties shall be held in a trust fund outside the State Treasury. On or before the 25th day of each calendar month, the Department of Revenue shall prepare and certify to the Comptroller of the State of Illinois the amount to be paid to the Authority, which shall be the balance in the fund, less any amount determined by the Department to be necessary for the payment of refunds. Within 10 days after receipt by the Comptroller of the certification of the amount to be paid to the Authority, the Comptroller shall cause an order to be drawn for payment for the amount in accordance with the directions contained in the certification. Amounts received from the tax imposed under this Section shall be used only for the support, construction, maintenance, or financing of a facility of the Authority.
(h) When certifying the amount of a monthly disbursement to the Authority under this Section, the Department shall increase or decrease the amounts by an amount necessary to offset any miscalculation of previous disbursements. The offset amount shall be the amount erroneously disbursed within the previous 6 months from the time a miscalculation is discovered.
(i) This Section may be cited as the Salem Civic Center Use and Occupation Tax Law.
(Source: P.A. 98-1098, eff. 8-26-14.)

(70 ILCS 200/245-15)
Sec. 245-15. Board created. The governing and administrative body of the Authority shall be a board consisting of 7 members and shall be known as the Salem Civic Center Authority Board. The members of the Board shall be individuals of generally recognized ability and integrity.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/245-20)
Sec. 245-20. Board members appointed. Within 60 days after January 9, 1990 (the effective date of Article 2 of Public Act 86-1017), the mayor of the City of Salem, with the advice and consent of the Salem city council, shall appoint 3 members of the Board for initial terms expiring June 1, 1991; 2 members for initial terms expiring June 1, 1992; and 2 members for initial terms expiring June 1, 1993. The successors of the initial members shall be appointed in like manner for 3 year terms from the date of appointment, except in case of an appointment to fill a vacancy.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/245-25)
Sec. 245-25. Removal of Board members. The appointing officer, with the advice and consent of the Salem city council, may remove any member of the Board appointed by him, in case of incompetency, neglect of duty or malfeasance in office, after service on him, by registered United States mail, return receipt requested, of a copy of the written charges against him and an opportunity to be publicly heard in person or by counsel in his own defense upon not less than 10 days notice.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/245-30)
Sec. 245-30. Bidders; civil action to compel compliance. Any bidder who has submitted a bid in compliance with the requirements for bidding under this Article may bring a civil action in the circuit court of Marion County in which the metropolitan area is located to compel compliance with the provisions of this Article relating to the awarding of contracts by the Board.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/245-35)
Sec. 245-35. Standard civic center provisions incorporated by reference. The following Sections of this Code are incorporated by reference into this Article:
Section 2-3. Purpose.
Section 2-5. Definitions.
Section 2-10. Lawsuits; common seal.
Section 2-15. Duties; auditorium, recreational, and other buildings; lease of space.
Section 2-20. Rights and powers, including eminent domain.
Section 2-25. Incurring obligations.
Section 2-30. Prompt payment.
Section 2-35. Acquisition of property from person, State, or local agency.
Section 2-40. Federal money.
Section 2-45. Insurance.
Section 2-50. Borrowing; revenue bonds; suits to compel performance.
Section 2-55. Bonds; nature of indebtedness.
Section 2-60. Investment in bonds.
Section 2-75. Board members; financial matters; conflict of interest.
Section 2-80. Board members' oath.
Section 2-85. Board members; vacancy in office.
Section 2-90. Organization of the Board.
Section 2-96. Meetings; action by 4 Board members.
Section 2-100. Secretary; treasurer.
Section 2-105. Funds.
Section 2-110. Signatures on checks or drafts.
Section 2-115. General manager; other appointments.
Section 2-122. Rules and regulations; penalties.
Section 2-126. Contracts; award to other than highest or lowest bidder by vote of 4 Board members.
Section 2-130. Bids and advertisements.
Section 2-135. Report and financial statement.
Section 2-140. State financial support.
Section 2-145. Anti-trust laws.
Section 2-150. Tax exemption.
(Source: P.A. 90-328, eff. 1-1-98.)



Article 250 - Sheldon Civic Center

(70 ILCS 200/Art. 250 heading)

(70 ILCS 200/250-1)
Sec. 250-1. Short title. This Article may be cited as the Sheldon Civic Center Law of 1997.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/250-5)
Sec. 250-5. Definitions. As used in this Article, unless the context otherwise requires:
"Authority" means the Sheldon Metropolitan Exposition, Auditorium and Office Building Authority.
"Board" means the governing and administrative body of the Sheldon Metropolitan Exposition, Auditorium and Office Building Authority.
"Metropolitan area" means all that territory which lies within the corporate boundaries of the Village of Sheldon.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/250-10)
Sec. 250-10. Authority created; principal office. There is hereby created a unit of local government known as the Sheldon Metropolitan Exposition, Auditorium and Office Building Authority in the metropolitan area.
The principal office of the Authority shall be in the Village of Sheldon.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/250-15)
Sec. 250-15. Bonds; nature of indebtedness. Under no circumstances shall any bonds issued by the Authority be or become an indebtedness or obligation of the State of Illinois or any unit of local government or school district within the State, nor shall any such bond or obligation be or become an indebtedness of the Authority within the purview of any constitutional limitation or provision, and it shall be plainly stated on the face of each bond that it does not constitute such an indebtedness or obligation but is payable solely from revenues or income.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/250-20)
Sec. 250-20. Investment in bonds. The State and all counties, cities, villages, incorporated towns and other units of local government and public bodies, and public officers of any thereof; all banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies and other persons carrying on an insurance business; and all executors, administrators, guardians, trustees and other fiduciaries may legally invest any sinking funds, moneys or other funds belonging to them or within their control in any bonds issued pursuant to this Article, it being the purpose of this Section to authorize the investment in such bonds of all sinking, insurance, retirement, compensation, pension and trust funds, whether owned or controlled by private or public persons or officers; provided, however, that nothing contained in this Section may be construed as relieving any person from any duty of exercising reasonable care in selecting securities for investment.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/250-25)
Sec. 250-25. Board created. The governing and administrative body of the Authority shall be a board consisting of 7 members and shall be known as the Sheldon Metropolitan Exposition Auditorium and Office Building Board. The members of the board shall be individuals of generally recognized ability and integrity.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/250-30)
Sec. 250-30. Board members appointed. Within 60 days after September 3, 1985 (the effective date of Article 8 of Public Act 84-245), the Village President of Sheldon, with the advice and consent of the Sheldon Village Board of Trustees, shall appoint 7 members of the Board, 2 members to be appointed for terms expiring July 1, 1988, 2 members to be appointed for terms expiring July 1, 1987, and 3 members to be appointed for terms expiring July 1, 1986, such terms commencing on the date each is appointed. At the expiration of the term of any member, his successor shall be appointed by the Village President of Sheldon in a like manner. All successors shall hold office for a term of 3 years from the date of appointment, except in case of an appointment to fill a vacancy.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/250-35)
Sec. 250-35. Report and financial statement. As soon after the end of each fiscal year as may be expedient, the Board shall cause to be prepared and printed a complete and detailed report and financial statement of its operations and of its assets and liabilities. A reasonably sufficient number of copies of such report shall be printed for distribution to persons interested upon request, and a copy thereof shall be filed with the county clerk and the Village President of Sheldon.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/250-40)
Sec. 250-40. Standard civic center provisions incorporated by reference. The following Sections of this Code are incorporated by reference into this Article:
Section 2-5. Definitions.
Section 2-10. Lawsuits; common seal.
Section 2-17. Duties; auditorium and other buildings.
Section 2-21. Rights and powers.
Section 2-25. Incurring obligations.
Section 2-36. Acquisition of property from person or governmental agency.
Section 2-40. Federal money.
Section 2-45. Insurance.
Section 2-51. Borrowing; revenue bonds; mandamus or other actions to compel performance.
Section 2-75. Board members; financial matters; conflict of interest.
Section 2-80. Board members' oath.
Section 2-83. Removal of Board member from office.
Section 2-85. Board members; vacancy in office.
Section 2-90. Organization of the Board.
Section 2-96. Meetings; action by 4 Board members.
Section 2-101. Secretary; treasurer; funds deposited in bank or savings and loan association.
Section 2-106. Funds; compliance with Public Funds Investment Act.
Section 2-110. Signatures on checks or drafts.
Section 2-115. General manager; other appointments.
Section 2-120. Ordinances, rules, and regulations; fines and penalties.
Section 2-127. Contracts; award to other than highest or lowest bidder by four-fifths vote.
Section 2-130. Bids and advertisements.
Section 2-140. State financial support.
Section 2-145. Anti-trust laws.
Section 2-150. Tax exemption.
(Source: P.A. 90-328, eff. 1-1-98.)



Article 255 - Springfield Metropolitan Exposition And Auditorium Authority

(70 ILCS 200/Art. 255 heading)

(70 ILCS 200/255-1)
Sec. 255-1. Short title. This Article may be cited as the Springfield Metropolitan Exposition and Auditorium Authority Law of 1997.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/255-5)
Sec. 255-5. Definitions. When used in this Article:
"Authority" means the Springfield Metropolitan Exposition and Auditorium Authority.
"Board" means the governing and administrative body of the Springfield Metropolitan Exposition and Auditorium Authority.
"Governor" means the Governor of the State of Illinois.
"Metropolitan area" means all that territory in the State of Illinois lying within the corporate boundaries of the Townships of Springfield, Woodside and Capital in the County of Sangamon.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/255-10)
Sec. 255-10. Authority created; principal office. There is hereby created a political subdivision, body politic and municipal corporation by the name and style of Springfield Metropolitan Exposition and Auditorium Authority in the metropolitan area.
The principal office of the Authority shall be in the City of Springfield.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/255-15)
Sec. 255-15. Duties. It shall be the duty of the authority to promote, operate and maintain expositions and conventions from time to time in the metropolitan area and in connection therewith to arrange, finance and maintain industrial, cultural, educational, trade and scientific exhibits and to construct, equip and maintain auditoriums and exposition buildings for such purposes. The Authority is granted all rights and powers necessary to perform such duties.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/255-20)
Sec. 255-20. Rights and powers. The Springfield Metropolitan Exposition and Auditorium Authority shall have the following rights and powers:
(a) To purchase, own, construct, lease as lessee or in any other way acquire, improve, extend, repair, reconstruct, regulate, operate, equip and maintain fair and exposition grounds, convention or exhibition centers and civic auditoriums, including sites and parking areas and facilities therefor located within the metropolitan area;
(b) To plan for such grounds, centers and auditoriums and to plan, sponsor, hold, arrange and finance fairs, industrial, cultural, educational, trade and scientific exhibits, shows and events and to use or allow the use of such grounds, centers and auditoriums for the holding of fairs, exhibits, shows and events whether conducted by the Authority or some other person or governmental agency;
(c) To exercise the right of eminent domain to acquire sites for such grounds, centers and auditoriums, and parking areas and facilities in the manner provided for the exercise of the right of eminent domain under the Eminent Domain Act;
(d) To fix and collect just, reasonable and nondiscriminatory charges for the use of such parking areas and facilities, grounds, centers and auditoriums and admission charges to fairs, shows, exhibits and events sponsored or held by the Authority. The charges collected may be made available to defray the reasonable expenses of the Authority and to pay the principal of and the interest on any bonds issued by the Authority;
(e) To enter into contracts treating in any manner with the objects and purposes of this Article.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 200/255-22)
Sec. 255-22. Eminent domain. Notwithstanding any other provision of this Article, any power granted under this Article to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 200/255-25)
Sec. 255-25. Federal money. The Authority shall have the power to apply for and accept grants, loans or appropriations from the Federal Government or any agency or instrumentality thereof to be used for any of the purposes of the Authority and to enter into any agreement with the Federal Government in relation to such grants, loans or appropriations.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/255-30)
Sec. 255-30. Borrowing; revenue bonds. The Authority shall have the continuing power to borrow money for the purpose of carrying out and performing its duties and exercising its rights and powers under this Article.
For the purpose of evidencing the obligation of the Authority to repay any money borrowed as aforesaid, the Authority may, pursuant to an ordinance adopted by the Board, from time to time issue and dispose of its interest bearing revenue bonds, and may also from time to time issue and dispose of its interest bearing revenue bonds to refund any of its interest bearing revenue bonds or its general obligation bonds at maturity or pursuant to redemption provisions or at any time before maturity with the consent of the holders thereof. All such interest bearing revenue bonds of the Authority shall be payable solely from such of the revenues or income to be derived from the fairs, exhibits, shows and events and other authorized activities operated by it, the charges made for the use of its facilities and the funds, if any, received and to be received by the Authority from any other source as are pledged by the ordinance authorizing the bonds. Such bonds may bear such date or dates, may mature at such time or times not exceeding forty years from their respective dates, may bear interest at such rate or rates, not exceeding the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, payable semi-annually, may be in such form, may carry such registration privileges, may be payable at such place or places, may be made subject to redemption in such manner and upon such terms, with or without premium as is stated on the face thereof, may be executed in such manner and may contain such terms and covenants, all as may be provided in said ordinance. In case any officer whose signature appears on any bond ceases (after attaching his signature) to hold office, his signature shall nevertheless be valid and effective for all purposes. The holder or holders of any bonds, or interest coupons appertaining thereto issued by the Authority may bring a mandamus, injunction, or other civil action or proceeding to compel the performance and observance by the Authority or any of its officers, agents or employees of any contract or covenant made by the Authority with the holders of such bonds or interest coupons, to compel the Authority and any of its officers, agents or employees to perform any duties required to be performed for the benefit of the holders of any such bonds or interest coupons by the provisions of the ordinance authorizing their issuance, and to enjoin the Authority and any of its officers, agents or employees from taking any action in conflict with any such contract or covenant.
Notwithstanding the form and tenor of any such bonds and in the absence of any express recital on the face thereof that it is non-negotiable, all such bonds shall be negotiable instruments under the law of the State of Illinois.
The bonds shall be sold by the corporate authorities of the Authority in such manner as said corporate authorities shall determine, except that if issued to bear interest at the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, the bonds shall be sold for not less than par and accrued interest and except that the selling price of bonds bearing interest at a rate of less than the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, shall be such that the interest cost to the Authority of the money received from the sale of the bonds shall not exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, computed to absolute maturity of said bonds according to standard tables of bond values.
From and after the issuance of any bonds as herein provided it shall be the duty of the corporate authorities of the Authority to fix and establish rates, charges, rents and fees for the use of facilities acquired, constructed, reconstructed, extended or improved with the proceeds of the sale of said bonds sufficient at all times, with other revenues of the Authority so pledged to pay:
(a) the cost of maintaining, repairing, regulating and operating the said facilities; and
(b) the bonds and interest thereon as they shall become due, and all sinking fund requirements and other requirements provided by the ordinance authorizing the issuance of the bonds or as provided by any trust agreement executed to secure payment thereof.
To secure the payment of any or all of such bonds and for the purpose of setting forth the covenants and undertaking of the Authority in connection with the issuance thereof and the issuance of any additional bonds payable from such revenue income to be derived from the fairs, exhibits, shows and events and from charges made for the use of its facilities or for admissions to its events, or from other revenue, if any, the Authority may execute and deliver a trust agreement or agreements; provided that no lien upon any physical property of the Authority shall be created thereby.
A remedy for any breach or default of the terms of any such trust agreement by the Authority may be had by mandamus, injunction, or other civil actions or proceedings in any court of competent jurisdiction to compel performance and compliance therewith, but the trust agreement may prescribe by whom or on whose behalf such action may be instituted.
Before any such revenue bonds (excepting refunding bonds) are sold the entire authorized issue, or any part thereof, shall be offered for sale as a unit after advertising for bids at least three times in a daily newspaper of general circulation published in the metropolitan area, the last publication to be at least ten days before bids are required to be filed. Copies of such advertisement may be published in any newspaper or financial publication in the United States. All bids shall be sealed, filed and opened as provided by ordinance and the bonds shall be awarded to the highest and best bidder or bidders therefor. The Authority shall have the right to reject all bids and readvertise for bids in the manner provided for in the initial advertisement. However, if no bids are received such bonds may be sold at not less than par value, without further advertising, within 60 days after the bids are required to be filed pursuant to any advertisement.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of Public Act 86-4, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Article that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Article that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/255-35)
Sec. 255-35. Bonds; nature of indebtedness. Under no circumstances shall any bonds issued by the Authority under Section 255-30 be or become an indebtedness or obligation of the State of Illinois or of any other political subdivision of or municipality within the State, nor shall any such bond be or become an indebtedness of the Authority within the purview of any constitutional limitation or provision, and it shall be plainly stated on the face of each such bond that it does not constitute such an indebtedness or obligation but is payable solely from the revenues or income as aforesaid.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/255-40)
Sec. 255-40. Tax. For the year 1973 and subsequent years, the Authority has power to levy and collect annually, taxes upon all the taxable property in the metropolitan area for the purpose of the payment for land leased, condemned or purchased for a fair and exposition grounds, convention or exhibition centers and civic auditoriums, for the purchase, construction, leasing as lessee, equipping, supplying, or other acquisition of such grounds, centers and auditoriums, and for the payment of expenses incident thereto, for the payment of the principal of and interest on all bonds of the Authority and for all other corporate purposes as set forth in this Article. The Board may accumulate funds for the purposes of building construction, repairs and improvements, payment of principal and interest on general obligation bonds and may annually levy taxes for such purposes in excess of its current requirements but subject to the tax rate limitation as provided in this Section.
All general taxes proposed by the Board to be levied upon the taxable property within the metropolitan area shall be levied by ordinance. After the ordinance has been adopted it shall within 10 days after its passage be published once in a newspaper published and having a general circulation within the metropolitan area and shall then be in effect. A certified copy of such levy ordinance shall be filed with the county clerk no later than the 3rd Tuesday in September in each year. Thereupon the county clerk shall extend such tax. However, the aggregate amount of taxes levied for any one year shall not exceed the rate of .05% of the value of the taxable property of the metropolitan area as equalized or assessed by the Department of Revenue.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/255-45)
Sec. 255-45. Borrowing; general obligation and revenue bonds; backdoor referendum. The Authority may borrow money for the purpose of carrying out its duties and exercising its powers under this Article, and issue its general obligation and revenue bonds as evidence of the indebtedness incurred. In addition to other purposes, such bonds may be issued for the purpose of refunding outstanding general obligation or revenue bonds of the Authority. Such general obligation and revenue bonds shall be in the form, shall mature at the time (no later than 40 years from the date of issuance), shall bear interest at the rates (not to exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract), shall be executed by the officers and shall be sold in the manner as the Board shall determine; except that if issued to bear interest at the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, the bonds shall be sold for not less than par and accrued interest, and that the selling prices of bonds bearing interest at a rate of less than the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, shall be such that the interest cost to the Authority of the money received from the sale of the bonds shall not exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, computed to absolute maturity of the bonds in accordance with standard tables of bond values. In case any officer whose signature appears on any bond ceases, after affixing his signature, to hold office, his signature shall nevertheless be valid and effective for all purposes.
Before any such bonds (for which a referendum is not required by Section 255-50) may be authorized to be issued, the Board shall by ordinance propose the issuance of the bonds. This ordinance shall set forth the total principal amount of bonds proposed to be issued and shall in a general way describe the purpose for which the bonds are to be issued. After this ordinance has been passed by the Board it shall within 10 days be published once in a newspaper published and having a general circulation within the metropolitan area. The publication of the ordinance shall include a notice of (1) the specific number of voters required to sign a petition requesting that the question of the adoption of the ordinance be submitted to the electors of the metropolitan area; (2) the time in which the petition must be filed; and (3) the date of the prospective referendum. The Secretary of the Board shall provide a petition form to any individual requesting one.
If within 30 days after the publication of the ordinance proposing the issuance of bonds for which a referendum is not required by Section 255-50, a petition signed by registered voters of the metropolitan area equal to 10% or more of the registered voters in the metropolitan area, is filed with the Secretary of the Board asking for a referendum on the proposition to issue the bonds, the Board shall certify the proposition, in the form provided by Section 255-50, to the proper election officials in accordance with the general election law. If no such petition or no valid petition is filed within 30 days after the publication of the ordinance, it shall then be in effect. If such a petition is so filed the ordinance proposing the issuance of the bonds shall not be in effect and the bonds proposed by the ordinance shall not be issued until the proposition has been approved by a majority of the voters of the metropolitan area voting on the proposition.
When the ordinance proposing the issuance of the bonds is in effect, the Board may by ordinance authorize the issuance of such bonds setting forth the maturity schedule, interest rate, form and other details of the bonds and their issuance. A copy of the ordinance so authorizing the issuance of the bonds certified by the secretary shall be filed in the office of the county clerk.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of Public Act 86-4, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Article that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Article that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 90-328, eff. 1-1-98; 90-655, eff. 7-30-98.)

(70 ILCS 200/255-50)
Sec. 255-50. G.O. bonds; election. General obligation bonds of the Authority, the aggregate outstanding unpaid balance of which exceeds 1 1/2% of the total assessed valuation of all taxable property within the metropolitan area shall not be issued until the proposition to issue the same has been certified to the proper election officials who shall submit the proposition at an election in accordance with the general election law. Any such proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall bonds of the "Springfield
Metropolitan Exposition and YES
Auditorium Authority" in the --------------------------
amount of.... Dollars ($....) NO
be issued for the purpose of ....?
--------------------------------------------------------------
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/255-55)
Sec. 255-55. Election; canvass of returns; expenses. Any referendum required under Section 255-45 or 255-50 shall be ordered and certified by the Board and shall be conducted and notice thereof given in accordance with the general election law. The returns of the election shall be filed with the Secretary of the Board and shall be canvassed and the results ascertained by the Board and entered upon the records of the Authority.
The expenses of the referendum shall be paid by the Authority.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/255-60)
Sec. 255-60. Board created. The governing and administrative body of the Authority shall be a board consisting of 11 members and shall be known as the Springfield Metropolitan Exposition and Auditorium Authority Board.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/255-65)
Sec. 255-65. Term of Board members; election of successors. Board members shall be elected biennially by the electors of the metropolitan area in each odd numbered year beginning with 1981 on the day fixed by the general election law. The 3 members elected in 1974 shall serve for a term of 4 years and their successors to be elected in 1978 shall serve for a period of 6 years and until their successors are elected and qualified under the consolidated schedule of election in 1985. The 4 members to be elected in 1976 shall serve until their successors are elected and qualified at the regular elections in 1981. Their successors shall serve for a term of 6 years. The successors of the 4 members elected in 1972 to serve for a term of 6 years shall serve for a term of 4 years and until their successors are elected in 1983. Their successors shall serve for a term of 6 years. Such members elected after 1983 shall serve for a term of 6 years. In each election after 1972 a number of members shall be elected equal to the number of members whose terms are then expiring. In elections after 1972 there shall also be elected members to fill any vacancies with unexpired terms of at least 2 years, whether the vacancies are temporarily filled by appointment or not. The election of members to fill each vacancy shall be by separate vote, but the ballot for such vote may be on the same ballot as for the regular election of members.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/255-70)
Sec. 255-70. Qualifications of Board members and voters. Each Board member shall be a registered voter, as provided in the general election law, qualified to vote within the metropolitan area. All persons qualified to vote and who are registered voters in the metropolitan area, all as provided in the general election law, are eligible to vote in all elections held pursuant to this Article.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/255-75)
Sec. 255-75. Nomination of Board members. Nomination of a candidate for member of the Board at any election to be held after June 1, 1970, shall be made by a petition filed with the county clerk, signed by at least 50 voters qualified to vote at the election. The petition shall be in substantially the following form:
NOMINATING PETITION
To the County Clerk of Sangamon County:
We, the undersigned, being 50 or more of the voters qualified to vote, hereby petition that .... who resides at ...., (Springfield, Woodside, Capital) Township, in Sangamon County shall be a candidate for the office of member of the Board of the Springfield Metropolitan Exposition and Auditorium Authority (for a full term) (to fill a vacancy, term expiring on (insert date)) to be voted for at an election to be held on (insert date).
NAME ...............
ADDRESS ............

The foregoing petition shall be verified by a certificate which may be substantially in the following form:
I, ...., hereby certify that I am a voter residing in (Springfield, Woodside, Capital) Township, Sangamon County, Illinois, and qualified to vote at the election referred to above, and that the signatures on this sheet were signed in my presence and are genuine and to the best of my knowledge and belief the persons so signing were at the time of signing voters qualified to vote at said election.
s/.................
SUBSCRIBED and SWORN to before me on (insert date).
...................
Notary Public
(Source: P.A. 90-328, eff. 1-1-98; 91-357, eff. 7-29-99.)

(70 ILCS 200/255-80)
Sec. 255-80. Election of Board members. Elections for members of the Board shall be governed by the general election law. Each voter may cast as many votes as there are offices to be filled at such election for trustee, but such votes may not be cumulated.
Upon completion of the canvass of votes the county clerk shall notify the secretary of the Board of the results thereof.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/255-85)
Sec. 255-85. Board members; vacancy in office. Members of the board shall hold office until their respective successors have been elected and qualified. In case of resignation, death, conviction of a felony or ceasing to reside in the metropolitan area or other reason established by law, the member's office shall become vacant. Each vacancy may be filled until the next regular election of members by appointment by a majority vote of the remaining members of the Board of a person resident in the metropolitan area.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/255-90)
Sec. 255-90. Organization of the Board. As soon as practicably possible after the appointment of the initial members and, thereafter, within 15 days of each election of members, the Board shall organize for the transaction of business, select a chairman, vice-chairman, and a temporary secretary from its own number, and adopt by-laws and regulations to govern its proceedings. The initial chairman and his successors shall be elected by the Board from time to time for the term of his office as a member of the Board. Terms of members are subject to Section 2A-54 of the Election Code.
(Source: P.A. 90-328, eff. 1-1-98; 90-655, eff. 7-30-98.)

(70 ILCS 200/255-95)
Sec. 255-95. Meetings; quorum; approval of ordinances and resolutions by chairman; public records. Regular meetings of the Board shall be held at least once in each calendar month, the time and place of such meetings to be fixed by the Board.
Six members of the Board shall constitute a quorum for the transaction of business. All action of the Board shall be by ordinance or resolution and the affirmative vote of at least 6 members shall be necessary for the adoption of any ordinance or resolution.
All such ordinances and resolutions before taking effect shall be approved by the chairman of the Board, and if he shall approve thereof he shall sign the same, and such as he shall not approve he shall return to the Board with his objections thereto in writing at the next regular meeting of the Board occurring after the passage thereof. But in case the chairman shall fail to return any ordinance or resolution with his objections thereto by the time aforesaid, he shall be deemed to have approved the same and it shall take effect accordingly. Upon the return of any ordinance or resolution by the chairman with his objections, the vote by which the same was passed shall be reconsidered by the Board, and if upon such reconsideration said ordinance or resolution is passed by the affirmative vote of at least 7 members, it shall go into effect notwithstanding the veto of the chairman.
All ordinances, resolutions and all proceedings of the Authority and all documents and records in its possession shall be public records, and open to public inspection, except such documents and records as shall be kept or prepared by the Board for use in negotiations, actions or proceedings to which the Authority is a party.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/255-100)
Sec. 255-100. Deposit of funds. All funds deposited by the treasurer in any bank or savings and loan association shall be placed in the name of the Authority and shall be withdrawn or paid out only by check or draft upon the bank or savings and loan association, signed by the chairman, vice-chairman, secretary or treasurer and countersigned by one of the same officers, but no one officer shall both sign and countersign a check or draft. The Board may designate any of its members or any officer or employee of the Authority to affix the signature of the chairman and another to affix the signature of the treasurer to any check or draft for payment of salaries or wages and for payment of any other obligation of not more than $2,500.00.
No bank or savings and loan association shall receive public funds as permitted by this Section, unless it has complied with the requirements established pursuant to Section 6 of the Public Funds Investment Act.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/255-105)
Sec. 255-105. Bidders; civil action to compel compliance. Any bidder who has submitted a bid in compliance with the requirements for bidding under this Article may bring a civil action in equity in any court of competent jurisdiction in Sangamon County to compel compliance with the provisions of this Article relating to the awarding of contracts by the Board.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/255-110)
Sec. 255-110. Report and financial statement. As soon after the end of each fiscal year as may be expedient, the Board shall cause to be prepared and printed a complete and detailed report and financial statement of its operations and of its assets and liabilities. A reasonably sufficient number of copies of such report shall be printed for distribution to persons interested, upon request.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/255-115)
Sec. 255-115. Disconnection of territory. The owner or owners of record of any area of land consisting of one or more tracts in Sangamon County located within the corporate limits of the Springfield Metropolitan Exposition and Auditorium Authority which (1) contains 20 or more acres; (2) is not subdivided into municipal lots and blocks; (3) is located on the border of the Springfield Metropolitan Exposition and Auditorium Authority; and (4) which, if disconnected will not result in the isolation of any part of the "Authority" from the remainder of the "Authority", may have the area disconnected as follows:
The owner or owners of record of any such area shall file a petition in the circuit court of the county in which the land is situated, alleging facts in support of the disconnection. The Springfield Metropolitan Exposition and Auditorium Authority shall be made a defendant and it or any taxpayer residing in the Springfield Metropolitan Exposition and Auditorium Authority may appear and defend against the petition. If the court finds that the allegations of the petition are true, and that the area of land is entitled to disconnection, it shall order the designated land disconnected from the Springfield Metropolitan Exposition and Auditorium Authority.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/255-120)
Sec. 255-120. Tax status of disconnected territory. The disconnection of any territory from the Springfield Metropolitan Exposition and Auditorium Authority shall not exempt it from taxation for the purpose of paying any indebtedness contracted by the corporate authorities of the Springfield Metropolitan Exposition and Auditorium Authority prior to the filing of the petition for disconnection. On the contrary, the territory shall be assessed and taxed to pay such indebtedness until this indebtedness is completely paid, the same as though the territory had not been disconnected. Except for this purpose, the county clerk of Sangamon County shall not include disconnected territory within the limits of the Springfield Metropolitan Exposition and Auditorium Authority from which the territory has been disconnected.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/255-125)
Sec. 255-125. Reconnection of disconnected territory. Any area which has been disconnected from the Springfield Metropolitan Exposition and Auditorium Authority and which is subsequently subdivided into municipal lots and blocks or is used for commercial purposes may be reconnected and annexed to the Authority in the following manner:
The Authority shall file in the circuit court a petition alleging facts in support of reconnection and annexation. The owners of property within the area sought to be reconnected shall be made defendants and may appear and defend against the petition. If the court finds that the allegations of the petition are true and that the Authority is entitled to have the area reconnected under the terms of this Section, it shall enter an order reconnecting and annexing the area to the Authority.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/255-130)
Sec. 255-130. Standard civic center provisions incorporated by reference. The following Sections of this Code are incorporated by reference into this Article:
Section 2-5. Definitions.
Section 2-10. Lawsuits; common seal.
Section 2-25. Incurring obligations.
Section 2-30. Prompt payment.
Section 2-35. Acquisition of property from person, State, or local agency.
Section 2-45. Insurance.
Section 2-60. Investment in bonds.
Section 2-76. Board members; financial matters; compensation for secretary or treasurer; conflict of interest.
Section 2-101. Secretary; treasurer; funds deposited in bank or savings and loan association.
Section 2-110. Signatures on checks or drafts.
Section 2-115. General manager; other appointments.
Section 2-120. Ordinances, rules, and regulations; fines and penalties.
Section 2-128. Contracts; award to other than highest or lowest bidder by three-fourths vote.
Section 2-130. Bids and advertisements.
Section 2-140. State financial support.
Section 2-145. Anti-trust laws.
Section 2-150. Tax exemption.
Section 2-155. Partial invalidity.
(Source: P.A. 90-328, eff. 1-1-98.)



Article 260 - Sterling Civic Center

(70 ILCS 200/Art. 260 heading)

(70 ILCS 200/260-1)
Sec. 260-1. Short title. This Article may be cited as the Sterling Civic Center Law of 1997.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/260-5)
Sec. 260-5. Definitions. When used in this Article:
"Authority" means the Sterling Metropolitan Exposition, Auditorium and Office Building Authority.
"Board" means the governing and administrative body of the Sterling Metropolitan Exposition, Auditorium and Office Building Authority.
"Metropolitan area" means all that territory in the State of Illinois lying within the corporate boundaries of the City of Sterling.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/260-10)
Sec. 260-10. Authority created; principal office. There is hereby created a political subdivision, body politic and municipal corporation by the name and style of the Sterling Metropolitan Exposition, Auditorium and Office Building Authority in the metropolitan area.
The principal office of the Authority shall be in the City of Sterling.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/260-15)
Sec. 260-15. Board created. The governing and administrative body of the Authority shall be a board consisting of 7 members and shall be known as the Sterling Metropolitan Exposition Auditorium and Office Building Board. The members of the board shall be individuals of generally recognized ability and integrity.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/260-20)
Sec. 260-20. Board members appointed. Within 60 days after September 17, 1984 (the effective date of Article 2 of Public Act 83-1456), the Mayor of Sterling with the advice and consent of the Sterling City Council shall appoint 7 members of the Board, 2 members to be appointed for a term of one year, 2 members to be appointed for terms of 2 years, and 3 members to be appointed for terms of 3 years, such terms commencing on the date each is appointed. One of the members appointed may be a representative from the Sterling City Council. At the expiration of the term of any member, his successor shall be appointed by the Mayor of Sterling in a like manner. All successors shall hold office for a term of 3 years from the date of appointment, except in case of an appointment to fill a vacancy.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/260-25)
Sec. 260-25. Deposit of funds. All funds deposited by the treasurer in any bank shall be placed in the name of the Authority and shall be withdrawn or paid out only by check or draft upon the bank, signed by the treasurer and countersigned by the chairman of the Board. The Board may designate any of its members or any officer or employee of the Authority to affix the signature of the chairman and another to affix the signature of the treasurer to any check or draft for payment of salaries or wages and for payment of any other obligation of not more than $2,500.
No bank or savings and loan association shall receive public funds as permitted by this Section unless it has complied with the requirements established pursuant to Section 6 of the Public Funds Investment Act.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/260-30)
Sec. 260-30. Bidders; civil action to compel compliance. Any bidder who has submitted a bid in compliance with the requirements for bidding under this Article may bring a civil action in the circuit court in Whiteside County to compel compliance with the provisions of this Article relating to the awarding of contracts by the Board.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/260-35)
Sec. 260-35. Standard civic center provisions incorporated by reference. The following Sections of this Code are incorporated by reference into this Article:
Section 2-3. Purpose.
Section 2-5. Definitions.
Section 2-10. Lawsuits; common seal.
Section 2-16. Duties; auditorium and other buildings; lease of space.
Section 2-20. Rights and powers, including eminent domain.
Section 2-25. Incurring obligations.
Section 2-30. Prompt payment.
Section 2-35. Acquisition of property from person, State, or local agency.
Section 2-40. Federal money.
Section 2-45. Insurance.
Section 2-50. Borrowing; revenue bonds; suits to compel performance.
Section 2-55. Bonds; nature of indebtedness.
Section 2-60. Investment in bonds.
Section 2-65. Bonds other than revenue bonds.
Section 2-70. Tax.
Section 2-75. Board members; financial matters; conflict of interest.
Section 2-80. Board members' oath.
Section 2-83. Removal of Board member from office.
Section 2-85. Board members; vacancy in office.
Section 2-90. Organization of the Board.
Section 2-96. Meetings; action by 4 Board members.
Section 2-100. Secretary; treasurer.
Section 2-110. Signatures on checks or drafts.
Section 2-115. General manager; other appointments.
Section 2-122. Rules and regulations; penalties.
Section 2-125. Contracts; award to other than highest or lowest bidder by vote of 5 Board members.
Section 2-130. Bids and advertisements.
Section 2-135. Report and financial statement.
Section 2-140. State financial support.
Section 2-145. Anti-trust laws.
Section 2-150. Tax exemption.
(Source: P.A. 90-328, eff. 1-1-98.)



Article 265 - Vermilion County Civic Center

(70 ILCS 200/Art. 265 heading)

(70 ILCS 200/265-1)
Sec. 265-1. Short title. This Article may be cited as the Vermilion County Civic Center Law of 1997.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/265-5)
Sec. 265-5. Purpose. It is the purpose of this Article to provide for a Metropolitan Exposition, Auditorium and Office Building Authority in Vermilion County.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/265-10)
Sec. 265-10. Definitions. In this Article:
"Authority" means the Vermilion County Metropolitan Exposition, Auditorium and Office Building Authority.
"Board" means the governing and administrative body of the Vermilion County Metropolitan Exposition, Auditorium and Office Building Authority.
"Metropolitan area" means all that territory in the State of Illinois lying within the corporate boundaries of the County of Vermilion.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/265-15)
Sec. 265-15. Authority created; principal office. There is hereby created a unit of local government known as the Vermilion County Metropolitan Exposition, Auditorium and Office Building Authority in the metropolitan area.
The principal office of the Authority shall be in the County of Vermilion.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/265-20)
Sec. 265-20. Rights and powers. The Authority shall have the following rights and powers:
(a) To acquire, purchase, own, construct, lease as lessee or in any other way acquire, improve, extend, repair, reconstruct, regulate, operate, equip and maintain fair expositions grounds, convention or exhibition centers, civic auditoriums, and office and municipal buildings, including sites and parking areas and facilities therefor located within the metropolitan area.
(b) To enter into contracts treating in any manner with the objects and purposes of this Article.
(c) To plan for such grounds, centers and auditoriums and to plan, sponsor, hold, arrange, and finance fairs, industrial, cultural, educational, trade and scientific exhibits, shows and events and to use or allow the use of such grounds, centers and auditoriums for the holding of fairs, exhibits, shows and events whether conducted by the Authority or some other person or governmental agency.
(d) To exercise the right of eminent domain to acquire sites for such grounds, centers, buildings and auditoriums, and parking areas and facilities in the manner provided for the exercise of the right of eminent domain under the Eminent Domain Act.
(e) To fix and collect just, reasonable and nondiscriminatory charges and rents for the use of such parking areas and facilities, grounds, centers, buildings and auditoriums and admission charges to fairs, shows, exhibits and events sponsored or held by the Authority. The charges collected may be made available to defray the reasonable expenses of the Authority and to pay the principal of and the interest on any bonds issued by the Authority.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 200/265-22)
Sec. 265-22. Eminent domain. Notwithstanding any other provision of this Article, any power granted under this Article to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 200/265-25)
Sec. 265-25. Bonds; nature of indebtedness. Under no circumstances shall any bonds issued by the Authority be or become an indebtedness or obligation of the State of Illinois or any unit of local government or school district within the State, nor shall any such bond or obligation be or become an indebtedness of the Authority within the purview of any constitutional limitation or provision, and it shall be plainly stated on the face of each bond that it does not constitute such an indebtedness or obligation but is payable solely from revenues or income.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/265-30)
Sec. 265-30. Investment in bonds. The State and all counties, cities, villages, incorporated towns and other units of local government and public bodies, and public officers of any thereof; all banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies and other persons carrying on an insurance business; and all executors, administrators, guardians, trustees and other fiduciaries may legally invest any sinking funds, moneys or other funds belonging to them or within their control in any bonds issued pursuant to this Article, it being the purpose of this Section to authorize the investment in such bonds of all sinking, insurance, retirement, compensation, pension and trust funds, whether owned or controlled by private or public persons or officers; provided, however, that nothing contained in this Section may be construed as relieving any person from any duty of exercising reasonable care in selecting securities for investment.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/265-32)
Sec. 265-32. Bonds other than revenue bonds. No bonds, other than revenue bonds issued pursuant to Section 2-52, shall be issued by the Authority until the proposition to issue the same has been submitted to and approved by a majority of the voters of said metropolitan area voting upon the proposition at a general election in accordance with the general election law. The Authority may by resolution order such proposition submitted at a regular election in accordance with the general election law, whereupon the recording officer shall certify the resolution and the proposition to the proper election officials for submission. Any proposition to issue bonds as herein set forth shall be in substantially the following form:
--------------------------------------------------------------
Shall bonds of the Vermilion
County Metropolitan Exposition, YES
Auditorium and Office Building -------------------------
Authority to the amount of
....... Dollars ($ ) be NO
issued for the purpose of ....?
--------------------------------------------------------------
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/265-35)
Sec. 265-35. Tax. If a majority of the voters of said metropolitan area approve the issuance of bonds as provided in Section 265-32, the Authority shall have power to levy and collect annually a sum sufficient to pay for the annual principal and interest charges on such bonds.
Such taxes proposed by the Authority to be levied upon the taxable property within the metropolitan area shall be levied by ordinance. After the ordinance has been adopted it shall, within 10 days after its passage, be published once in a newspaper published and having a general circulation within the metropolitan area. A certified copy of such levy ordinance shall be filed with the county clerk no later than the 3rd Tuesday in September in each year. Thereupon the county clerk shall extend such tax; provided the aggregate amount of taxes levied for any one year shall not exceed the rate of .0005% of the full fair cash value, as equalized or assessed by the Department of Revenue.
If the Vermilion County Metropolitan Exposition, Auditorium and Office Building Authority has made an intergovernmental cooperation agreement with other units of local government that provides that the tax shall be levied only in part of the metropolitan area, then the tax shall be levied only in the part of the metropolitan area as provided in the agreement.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/265-40)
Sec. 265-40. Board created. The governing and administrative body of the Authority shall be a board known as the Vermilion County Metropolitan Exposition, Auditorium and Office Building Board and shall consist of 12 members. The members of the board shall be individuals of generally recognized ability and integrity.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/265-45)
Sec. 265-45. Board members appointed. Within 60 days after October 1, 1975 (the effective date of Public Act 79-794), the Mayor of Danville, with the advice and consent of the Danville city council, shall appoint 9 members of the board, 3 members to be appointed for terms of 1 year, 3 members to be appointed for terms of 2 years, and 3 members to be appointed for terms of 3 years, such terms commencing on the date each is appointed. Within 60 days after September 11, 1989 (the effective date of Public Act 86-907), the chairman of the county board of Vermilion County, with the advice and consent of the county board, shall appoint 3 members to the Vermilion County Metropolitan Exposition, Auditorium and Office Building Board to serve for terms of one, 2, or 3 years, respectively, such terms commencing on the date each is appointed. At the expiration of the term of any member, his successor shall be appointed by the Mayor of Danville or the chairman of the county board of Vermilion County, as the case may be, in like manner. All successors shall hold office for a term of 3 years from the date of appointment, except in case of an appointment to fill a vacancy.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/265-50)
Sec. 265-50. Quorum; action by 7 Board members. Three members of the Board shall constitute a quorum for the transaction of business. All action of the Board shall be by ordinance or resolution, and the affirmative vote of at least 7 members of the Board shall be necessary for the adoption of any ordinance or resolution.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/265-55)
Sec. 265-55. Standard civic center provisions incorporated by reference. The following Sections of this Code are incorporated by reference into this Article:
Section 2-5. Definitions.
Section 2-10. Lawsuits; common seal.
Section 2-16. Duties; auditorium and other buildings; lease of space.
Section 2-25. Incurring obligations.
Section 2-30. Prompt payment.
Section 2-36. Acquisition of property from person or governmental agency.
Section 2-40. Federal money.
Section 2-45. Insurance.
Section 2-52. Borrowing; revenue bonds; interest payable semi-annually; bond sale price; effect of Omnibus Bond Acts.
Section 2-76. Board members; financial matters; compensation for secretary or treasurer; conflict of interest.
Section 2-80. Board members' oath.
Section 2-83. Removal of Board member from office.
Section 2-85. Board members; vacancy in office.
Section 2-90. Organization of the Board.
Section 2-97. Board meetings; public records.
Section 2-101. Secretary; treasurer; funds deposited in bank or savings and loan association.
Section 2-106. Funds; compliance with Public Funds Investment Act.
Section 2-110. Signatures on checks or drafts.
Section 2-115. General manager; other appointments.
Section 2-120. Ordinances, rules, and regulations; fines and penalties.
Section 2-127. Contracts; award to other than highest or lowest bidder by four-fifths vote.
Section 2-130. Bids and advertisements.
Section 2-135. Report and financial statement.
Section 2-140. State financial support.
Section 2-145. Anti-trust laws.
Section 2-150. Tax exemption.
Section 2-155. Partial invalidity.
(Source: P.A. 90-328, eff. 1-1-98.)



Article 270 - Waukegan Civic Center

(70 ILCS 200/Art. 270 heading)

(70 ILCS 200/270-1)
Sec. 270-1. Short title. This Article may be cited as the Waukegan Civic Center Law of 1997.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/270-5)
Sec. 270-5. Definitions. When used in this Article:
"Authority" means the Waukegan Civic Center Authority.
"Board" means the governing and administrative body of the Waukegan Civic Center Authority.
"Metropolitan area" means all that territory in the State of Illinois lying within the corporate boundaries of the City of Waukegan.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/270-10)
Sec. 270-10. Authority created; principal office. There is hereby created a political subdivision, body politic and municipal corporation by the name and style of the Waukegan Civic Center Authority in the metropolitan area.
The principal office of the Authority shall be in the City of Waukegan.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/270-15)
Sec. 270-15. Board created. The governing and administrative body of the Authority shall be a board consisting of 9 members and shall be known as the Waukegan Civic Center Authority Board.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/270-20)
Sec. 270-20. Board members. The mayor and aldermen, ex officio, of the City of Waukegan shall be the members of the Board. Before entering upon the duties of his office, each member of the Board shall take and subscribe the constitutional oath of office and file it in the office of the Secretary of State.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/270-25)
Sec. 270-25. Board member terms. Members of the Board shall hold office until their respective successors as mayor or aldermen of the City of Waukegan have been appointed and qualified.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/270-30)
Sec. 270-30. Bidders; civil action to compel compliance. Any bidder who has submitted a bid in compliance with the requirements for bidding under this Article may bring a civil action in the Circuit Court of Lake County in which the metropolitan area is located to compel compliance with the provisions of this Article relating to the awarding of contracts by the Board.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/270-35)
Sec. 270-35. Standard civic center provisions incorporated by reference. The following Sections of this Code are incorporated by reference into this Article:
Section 2-3. Purpose.
Section 2-5. Definitions.
Section 2-10. Lawsuits; common seal.
Section 2-15. Duties; auditorium, recreational, and other buildings; lease of space.
Section 2-20. Rights and powers, including eminent domain.
Section 2-25. Incurring obligations.
Section 2-30. Prompt payment.
Section 2-35. Acquisition of property from person, State, or local agency.
Section 2-40. Federal money.
Section 2-45. Insurance.
Section 2-50. Borrowing; revenue bonds; suits to compel performance.
Section 2-55. Bonds; nature of indebtedness.
Section 2-60. Investment in bonds.
Section 2-75. Board members; financial matters; conflict of interest.
Section 2-90. Organization of the Board.
Section 2-95. Meetings; action by 5 Board members.
Section 2-100. Secretary; treasurer.
Section 2-105. Funds.
Section 2-110. Signatures on checks or drafts.
Section 2-115. General manager; other appointments.
Section 2-122. Rules and regulations; penalties.
Section 2-125. Contracts; award to other than highest or lowest bidder by vote of 5 Board members.
Section 2-130. Bids and advertisements.
Section 2-135. Report and financial statement.
Section 2-140. State financial support.
Section 2-145. Anti-trust laws.
Section 2-150. Tax exemption.
(Source: P.A. 90-328, eff. 1-1-98.)



Article 275 - West Frankfort Civic Center

(70 ILCS 200/Art. 275 heading)

(70 ILCS 200/275-1)
Sec. 275-1. Short title. This Article may be cited as the West Frankfort Civic Center Law of 1997.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/275-5)
Sec. 275-5. Definitions. When used in this Article:
"Authority" means the West Frankfort Civic Center Authority.
"Board" means the governing and administrative body of the West Frankfort Civic Center Authority.
"Metropolitan area" means all that territory in the State of Illinois lying within the corporate boundaries of the City of West Frankfort.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/275-10)
Sec. 275-10. Authority created; principal office. There is hereby created a political subdivision, body politic and municipal corporation by the name and style of the West Frankfort Civic Center Authority in the metropolitan area.
The principal office of the Authority shall be in the City of West Frankfort.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/275-15)
Sec. 275-15. Board created. The governing and administrative body of the Authority shall be a board consisting of 7 members and shall be known as the West Frankfort Civic Center Authority Board. The members of the Board shall be individuals of generally recognized ability and integrity.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/275-20)
Sec. 275-20. Board members appointed. Within 60 days after July 2, 1987 (the effective date of Article I of Public Act 85-14), the Mayor of the City of West Frankfort, with the advice and consent of the West Frankfort City Council, shall appoint 3 members of the Board for initial terms expiring June 1, 1988; 2 members for initial terms expiring June 1, 1989; and 2 members for initial terms expiring June 1, 1990. The successors of the initial members shall be appointed in like manner for 3 year terms from the date of appointment, except in case of an appointment to fill a vacancy.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/275-25)
Sec. 275-25. Removal of Board member. The appointing officer, with the advice and consent of the West Frankfort City Council, may remove any member of the Board appointed by him, in case of incompetency, neglect of duty or malfeasance in office, after service on him, by registered United States mail, return receipt requested, of a copy of the written charges against him and an opportunity to be publicly heard in person or by counsel in his own defense upon not less than 10 days notice.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/275-30)
Sec. 275-30. Bidders; civil action to compel compliance. Any bidder who has submitted a bid in compliance with the requirements for bidding under this Article may bring a civil action in the Circuit Court of Franklin County to compel compliance with the provisions of this Article relating to the awarding of contracts by the Board.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/275-35)
Sec. 275-35. Standard civic center provisions incorporated by reference. The following Sections of this Code are incorporated by reference into this Article:
Section 2-3. Purpose.
Section 2-5. Definitions.
Section 2-10. Lawsuits; common seal.
Section 2-15. Duties; auditorium, recreational, and other buildings; lease of space.
Section 2-20. Rights and powers, including eminent domain.
Section 2-25. Incurring obligations.
Section 2-30. Prompt payment.
Section 2-35. Acquisition of property from person, State, or local agency.
Section 2-40. Federal money.
Section 2-45. Insurance.
Section 2-50. Borrowing; revenue bonds; suits to compel performance.
Section 2-55. Bonds; nature of indebtedness.
Section 2-60. Investment in bonds.
Section 2-75. Board members; financial matters; conflict of interest.
Section 2-80. Board members' oath.
Section 2-85. Board members; vacancy in office.
Section 2-90. Organization of the Board.
Section 2-96. Meetings; action by 4 Board members.
Section 2-100. Secretary; treasurer.
Section 2-105. Funds.
Section 2-110. Signatures on checks or drafts.
Section 2-115. General manager; other appointments.
Section 2-122. Rules and regulations; penalties.
Section 2-125. Contracts; award to other than highest or lowest bidder by vote of 5 Board members.
Section 2-130. Bids and advertisements.
Section 2-135. Report and financial statement.
Section 2-140. State financial support.
Section 2-145. Anti-trust laws.
Section 2-150. Tax exemption.
(Source: P.A. 90-328, eff. 1-1-98.)



Article 280 - Will County Metropolitan Exposition And Auditorium Authority

(70 ILCS 200/Art. 280 heading)

(70 ILCS 200/280-1)
Sec. 280-1. Short title. This Article may be cited as the Will County Metropolitan Exposition and Auditorium Authority Law of 1997.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/280-5)
Sec. 280-5. Definitions. When used in this Article:
"Authority" means the Will County Metropolitan Exposition and Auditorium Authority.
"Board" means the governing and administrative body of the Will County Metropolitan Exposition and Auditorium Authority.
"Governor" means the Governor of the State of Illinois.
"Metropolitan area" means all that territory in the State of Illinois lying within the corporate boundaries of the County of Will.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/280-10)
Sec. 280-10. Authority created; principal office. There is hereby created a unit of local government known as the Will County Metropolitan Exposition and Auditorium Authority in the metropolitan area.
The principal office of the Authority shall be in the County of Will.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/280-15)
Sec. 280-15. Duties. It shall be the duty of the authority to promote, operate and maintain expositions and conventions from time to time in the metropolitan area and in connection therewith to arrange, finance and maintain industrial, cultural, educational, theatrical, sports, trade and scientific exhibits and to construct, equip and maintain auditoriums and exposition buildings for such purposes. The Authority is granted all rights and powers necessary to perform such duties.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/280-20)
Sec. 280-20. Rights and powers. The Authority shall have the following rights and powers:
(a) To purchase, own, construct, lease as lessee or

in any other way acquire, improve, extend, repair, reconstruct, regulate, operate, equip and maintain fair and expositions grounds, convention or exhibition centers, civic auditoriums, including sites and parking areas and facilities therefor located within the metropolitan area and office buildings, if such buildings are acquired as part of the main auditorium complex;

(b) To plan for such grounds, centers and auditoriums

and to plan, sponsor, hold, arrange and finance fairs, industrial, cultural, educational, theatrical, sports, trade and scientific exhibits, shows and events and to use or allow the use of such grounds, centers and auditoriums for the holding of fairs, exhibits, shows and events whether conducted by the Authority or some other person or governmental agency;

(c) To exercise the right of eminent domain to

acquire sites for such grounds, centers and auditoriums, and parking areas and facilities in the manner provided for the exercise of the right of eminent domain under the Eminent Domain Act;

(d) To fix and collect just, reasonable and

nondiscriminatory charges for the use of such parking areas and facilities, grounds, centers and auditoriums and admission charges to fairs, shows, exhibits and events sponsored or held by the Authority. The charges collected may be made available to defray the reasonable expenses of the Authority and to pay the principal of and the interest on any bonds issued by the Authority;

(d-5) To sell the following real property and retain

the proceeds from the sale: the 2 Rialto Square Building at the southeast corner of Chicago Street and Clinton Street, legally described as follows: Lot 1 and Lot 2 in Block 3 in East Juliet (now Joliet) in the City of Joliet in Will County, Illinois; and

(e) To enter into contracts treating any manner with

the objects and purposes of this Article.

(Source: P.A. 94-790, eff. 5-19-06; 94-1055, eff. 1-1-07; 95-331, eff. 8-21-07.)

(70 ILCS 200/280-22)
Sec. 280-22. Eminent domain. Notwithstanding any other provision of this Article, any power granted under this Article to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 200/280-25)
Sec. 280-25. Federal money. The Authority shall have the power to apply for and accept grants, loans or appropriations from the federal government or any agency or instrumentality thereof to be used for any of the purposes of the Authority and to enter into any agreement with the federal government in relation to such grants, loans or appropriations.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/280-30)
Sec. 280-30. Borrowing; revenue bonds. The Authority shall have the continuing power to borrow money for the purpose of carrying out and performing its duties and exercising its rights and powers under this Article.
For the purpose of evidencing the obligation of the Authority to repay any money borrowed as aforesaid, the Authority may, pursuant to an ordinance adopted by the Board, from time to time issue and dispose of its interest bearing revenue bonds, and may also from time to time issue and dispose of its interest bearing revenue bonds to refund any of its interest bearing revenue bonds or its general obligation bonds at maturity or pursuant to redemption provisions or at any time before maturity with the consent of the holders thereof. All such interest bearing revenue bonds of the Authority shall be payable solely from such of the revenues or income to be derived from the fairs, exhibits, shows and events and other authorized activities operated by it, the charges made for the use of its facilities and the funds, if any, received and to be received by the Authority from any other source as are pledged by the ordinance authorizing the bonds. Such bonds may bear such date or dates, may mature at such time or times not exceeding forty years from their respective dates, may bear interest at such rate or rates, not exceeding the greater of (i) the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, or (ii) 8% per annum payable semi-annually, may be in such form, may carry such registration privileges, may be payable at such place or places, may be made subject to redemption in such manner and upon such terms, with or without premium as is stated on the face thereof, may be executed in such manner and may contain such terms and covenants, all as may be provided in said ordinance. In case any officer whose signature appears on any bond ceases (after attaching his signature) to hold office, his signature shall nevertheless be valid and effective for all purposes. The holder or holders of any bonds, or interest coupons appertaining thereto issued by the Authority may bring suits at law or proceedings in equity to compel the performance and observance by the Authority or any of its officers, agents or employees of any contract or covenant made by the Authority with the holders of such bonds or interest coupons, to compel the Authority and any of its officers, agents or employees to perform any duties required to be performed for the benefit of the holders of any such bonds or interest coupons by the provisions of the ordinance authorizing their issuance, and to enjoin the Authority and any of its officers, agents or employees from taking any action in conflict with any such contract or covenant.
Notwithstanding the form and tenor of any such bonds and in the absence of any express recital on the face thereof that it is non-negotiable, all such bonds shall be negotiable instruments under the law of the State of Illinois.
The bonds shall be sold by the corporate authorities of the Authority in such manner as said corporate authorities shall determine, except that if issued to bear interest at the greater of (i) the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, or (ii) the rate of 8% per annum, the bonds shall be sold for not less than par and accrued interest and except that the selling price of bonds bearing interest at a rate of less than the greater of (i) the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, or (ii) 8% per annum shall be such that the interest cost to the Authority of the money received from the sale of the bonds shall not exceed the greater of (i) the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, or (ii) 8% annually computed to absolute maturity of said bonds according to standard tables of bond values.
From and after the issuance of any bonds as herein provided it shall be the duty of the corporate authorities of the Authority to fix and establish rates, charges, rents and fees for the use of facilities acquired, constructed, reconstructed, extended or improved with the proceeds of the sale of said bonds sufficient at all times, with other revenues of the Authority so pledged to pay:
(a) the cost of maintaining, repairing, regulating and operating the said facilities; and
(b) the bonds and interest thereon as they shall become due, and all sinking fund requirements and other requirements provided by the ordinance authorizing the issuance of the bonds or as provided by any trust agreement executed to secure payment thereof.
To secure the payment of any or all of such bonds and for the purpose of setting forth the covenants and undertaking of the Authority in connection with the issuance thereof and the issuance of any additional bonds payable from such revenue income to be derived from the fairs, exhibits, shows and events and from charges made for the use of its facilities or for admissions to its events, or from other revenue, if any, the Authority may execute and deliver a trust agreement or agreements; provided that no lien upon any physical property of the Authority shall be created thereby.
A remedy for any breach or default of the terms of any such trust agreement by the Authority may be had by mandamus proceedings in any Court of competent jurisdiction to compel performance and compliance therewith, but the trust agreement may prescribe by whom or on whose behalf such action may be instituted.
Before any such revenue bonds (excepting refunding bonds) are sold the entire authorized issue, or any part thereof, shall be offered for sale as a unit after advertising for bids at least 3 times in a daily newspaper of general circulation published in the metropolitan area, the last publication to be at least 10 days before bids are required to be filed. Copies of such advertisement may be published in any newspaper or financial publication in the United States. All bids shall be sealed, filed and opened as provided by ordinance and the bonds shall be awarded to the highest and best bidder or bidders therefor. The Authority shall have the right to reject all bids and readvertise for bids in the manner provided for in the initial advertisement. However, if no bids are received such bonds may be sold at not less than par value, without further advertising, within 60 days after the bids are required to be filed pursuant to any advertisement.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of Public Act 86-4, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Article that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Article that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/280-35)
Sec. 280-35. Bonds; nature of indebtedness; Under no circumstances shall any bonds issued by the Authority under Section 280-30 be or become an indebtedness or obligation of the State of Illinois or of any other political subdivision of or municipality within the State, nor shall any such bond be or become an indebtedness of the Authority within the purview of any constitutional limitation or provision, and it shall be plainly stated on the face of each such bond that it does not constitute such an indebtedness or obligation but is payable solely from the revenues or income as aforesaid.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/280-40)
Sec. 280-40. General obligation bonds. The Authority may borrow money for the purpose of carrying out its duties and exercising its powers under this Article, and issue its general obligation bonds as evidence of the indebtedness incurred. In addition to other purposes, such bonds may be issued for the purpose of refunding outstanding general obligation or revenue bonds of the Authority. Such general obligation bonds shall be in the form, shall mature at the time (no later than 40 years from the date of issuance), shall bear interest at the rates (not to exceed the greater of (i) the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, or (ii) 8% per annum), shall be executed by the officers and shall be sold in the manner as the Board shall determine; except that if issued to bear interest at the greater of (i) the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, or (ii) the rate of 8% per annum, the bonds shall be sold for not less than par and accrued interest, and that the selling prices of bonds bearing interest at a rate of less than the greater of (i) the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, or (ii) 8% per annum shall be such that the interest cost to the Authority of the money received from the sale of the bonds shall not exceed the greater of (i) the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, or (ii) 8% annually computed to absolute maturity of the bonds in accordance with standard tables of bond values. In case any officer whose signature appears on any bond ceases, after affixing his signature, to hold office, his signature shall nevertheless be valid and effective for all purposes.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of Public Act 86-4, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Article that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Article that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/280-45)
Sec. 280-45. G.O. bonds; election. General obligation bonds of the Authority shall not be issued until the proposition to issue the same has been submitted to and approved by a majority of the voters of the metropolitan area voting upon the proposition at an election in accordance with the general election law. Any such proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall bonds of the Will County
Metropolitan Exposition and YES
Auditorium Authority in the ----------------------
amount of ....... Dollars ($ ) NO
be issued for the purpose of ......?
--------------------------------------------------------------
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/280-50)
Sec. 280-50. Conduct of election; canvass of returns. Any referendum required under Sections 280-40 and 280-45 shall be certified by the Board to the proper election officials, who shall conduct the referendum in accordance with the general election law. The returns shall be filed with the secretary of the Board and shall be canvassed and the results ascertained by the Board and entered upon the records of the Authority.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/280-55)
Sec. 280-55. Board created. The governing and administrative body of the Authority shall be a board consisting of 7 members and shall be known as the Will County Exposition and Auditorium Authority Board.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/280-60)
Sec. 280-60. Board members appointed. Within 60 days after September 22, 1977 (the effective date of Public Act 80-909), the Governor, with the advice and consent of the Senate, shall appoint 3 members to the Board, one to serve an initial term expiring December 1, 1979, and 2 to serve initial terms expiring December 1, 1981; and the Mayor of Joliet, with the advice and consent of the city council, shall appoint 4 members to the Board, 3 to serve initial terms expiring December 1, 1979, and one to serve an initial term expiring December 1, 1981. Thereafter all terms shall be for 5 years. Vacancies shall be filled in the same manner as the original appointment, except as otherwise provided in this Section. When a term expires, the same appointing authority shall make the appointment for the next term. Members shall serve until their successors are appointed and qualified. When the appointments are final, the Governor or the Mayor, as the case may be, shall certify the appointees to the Secretary of State.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/280-65)
Sec. 280-65. Organization of Board. As soon as practicably possible after the appointment of the initial members and, thereafter, within 15 days of each election of members, the Board shall organize for the transaction of business, select a chairman, vice-chairman, and a temporary secretary from its own number, and adopt by-laws and regulations to govern its proceedings. The initial chairman and his successors shall be elected by the Board from time to time for the term of his office as a member of the Board.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/280-70)
Sec. 280-70. Meetings; approval of ordinances and resolutions by chairman; public records. Regular meetings of the Board shall be held at least once in each calendar month, the time and place of such meetings to be fixed by the Board. Five members of the Board shall constitute a quorum for the transaction of business. All action of the Board shall be by ordinance or resolution and the affirmative vote of at least 4 members shall be necessary for the adoption of any ordinance or resolution.
All such ordinances and resolutions before taking effect shall be approved by the chairman of the Board, and if he shall approve thereof he shall sign the same, and such as he shall not approve he shall return to the Board with his objections thereto in writing at the next regular meeting of the Board occurring after the passage thereof. But in case the chairman shall fail to return any ordinance or resolution with his objections thereto by the time aforesaid, he shall be deemed to have approved the same and it shall take effect accordingly. Upon the return of any ordinance or resolution by the chairman with his objections, the vote by which the same was passed shall be reconsidered by the Board, and if upon such reconsideration said ordinance or resolution is passed by the affirmative vote of at least 4 members, it shall go into effect notwithstanding the veto of the chairman.
All ordinances, resolutions and all proceedings of the Authority and all documents and records in its possession shall be public records, and open to public inspection, except such documents and records as shall be kept or prepared by the Board for use in negotiations, actions or proceedings to which the Authority is a party.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/280-75)
Sec. 280-75. Funds; compliance with Public Funds Investment Act. All funds deposited by the treasurer in any bank or savings and loan association shall be placed in the name of the Authority and shall be withdrawn or paid out only by check or draft upon the bank or savings and loan association, signed by the chairman, vice-chairman, secretary or treasurer and countersigned by one of the same officers, but no one officer shall both sign and countersign a check or draft. The Board may designate any of its members or any officer or employee of the Authority to affix the signature of the chairman and another to affix the signature of the treasurer to any check or draft for payment of salaries or wages and for payment of any other obligation of not more than $2,500.
No bank or savings and loan association shall receive public funds as permitted by this Section, unless it has complied with the requirements established pursuant to Section 6 of the Public Funds Investment Act.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/280-80)
Sec. 280-80. Contracts; bidding. All contracts for the sale of property of the value of more than $10,000 or for any concession in or lease of property of the Authority for a term of more than one year shall be awarded to the highest responsible bidder, after advertising for bids. All construction contracts and contracts for supplies, materials, equipment and services, when the expense thereof will exceed $10,000, shall be let to the lowest responsible bidder, after advertising for bids excepting (1) when repair parts, accessories, equipment or services are required for equipment or services previously furnished or contracted for; (2) when the nature of the services required is such that competitive bidding is not in the best interest of the public, including, without limiting the generality of the foregoing, the services of accountants, architects, attorneys, engineers, physicians, superintendents of construction, and others possessing a high degree of skill; and (3) when services such as water, light, heat, power, telephone or telegraph are required.
All contracts involving less than $10,000 shall be let by competitive bidding whenever possible, and in any event in a manner calculated to ensure the best interests of the public.
Competitive bidding is not required for the lease of real estate or buildings owned or controlled by the Authority on July 13, 1982 (the effective date of Public Act 82-786). The Board is empowered to offer such leases upon such terms as it deems advisable.
In determining the responsibility of any bidder, the Board may take into account the past record of dealings with the bidder, the bidder's experience, adequacy of equipment, and ability to complete performance within the time set, and other factors besides financial responsibility, but in no case shall any such contracts be awarded to any other than the highest bidder (in case of sale, concession or lease) or the lowest bidder (in case of purchase or expenditure) unless authorized or approved by a vote of at least three-fourths of the members of the Board, and unless such action is accompanied by a statement in writing setting forth the reasons for not awarding the contract to the highest or lowest bidder, as the case may be, which statement shall be kept on file in the principal office of the Authority and open to public inspection.
From the group of responsible bidders the lowest bidder shall be selected in the following manner: to all bids for sales the gross receipts of which are not taxable under the "Retailers' Occupation Tax Act", approved June 28, 1933, as amended, there shall be added an amount equal to the tax which would be payable under said Act, if applicable, and the lowest in amount of said adjusted bids and bids for sales the gross receipts of which are taxable under said Act shall be considered the lowest bid; provided, that, if said lowest bid relates to a sale not taxable under said Act, any contract entered into thereon shall be in the amount of the original bid not adjusted as aforesaid.
Contracts shall not be split into parts involving expenditures of less than $10,000 for the purposes of avoiding the provisions of this Section, and all such split contracts shall be void. If any collusion occurs among bidders or prospective bidders in restraint of freedom of competition, by agreement to bid a fixed amount or to refrain from bidding or otherwise, the bids of such bidders shall be void. Each bidder shall accompany his bid with a sworn statement that he has not been a party to any such agreement.
Members of the Board, officers and employees of the Authority, and their relatives within the fourth degree of consanguinity by the terms of the civil law, are forbidden to be interested directly or indirectly in any contract for construction of maintenance work or for the delivery of materials, supplies or equipment.
The Board shall have the right to reject all bids and to readvertise for bids. If after any such advertisement no responsible and satisfactory bid, within the terms of the advertisement, shall be received, the Board may award such contract, without competitive bidding, provided that it shall not be less advantageous to the Authority than any valid bid received pursuant to advertisement.
The Board shall adopt rules and regulations to carry into effect the provisions of this Section.
(Source: P.A. 93-491, eff. 1-1-04.)

(70 ILCS 200/280-85)
Sec. 280-85. Report and financial statement. As soon after the end of each fiscal year as may be expedient, the Board shall cause to be prepared and printed a complete and detailed report and financial statement of its operations and of its assets and liabilities. A reasonably sufficient number of copies of such report shall be printed for distribution to persons interested, upon request.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/280-90)
Sec. 280-90. Standard civic center provisions incorporated by reference. The following Sections of this Code are incorporated by reference into this Article:
Section 2-3. Purpose.
Section 2-5. Definitions.
Section 2-10. Lawsuits; common seal.
Section 2-25. Incurring obligations.
Section 2-30. Prompt payment.
Section 2-35. Acquisition of property from person, State, or local agency.
Section 2-45. Insurance.
Section 2-60. Investment in bonds.
Section 2-76. Board members; financial matters; compensation for secretary or treasurer; conflict of interest.
Section 2-80. Board members' oath.
Section 2-101. Secretary; treasurer; funds deposited in bank or savings and loan association.
Section 2-110. Signatures on checks or drafts.
Section 2-115. General manager; other appointments.
Section 2-120. Ordinances, rules, and regulations; fines and penalties.
Section 2-130. Bids and advertisements.
Section 2-132. Bidders; civil action to compel compliance.
Section 2-140. State financial support.
Section 2-145. Anti-trust laws.
Section 2-150. Tax exemption.
(Source: P.A. 90-328, eff. 1-1-98.)



Article 900 - Codification Provisions

(70 ILCS 200/Art. 900 heading)

(70 ILCS 200/900-1)
Sec. 900-1. Prior law.
(a) A provision of this Code that is a continuation of a prior law shall not be construed as a new or different law.
(b) A citation in another Act to an Act or to a Section of an Act that is continued in this Code shall be construed to be a citation to that continued provision in this Code.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/900-5)
Sec. 900-5. Other Acts of the General Assembly. If any Act of the General Assembly changes, adds, or repeals a provision of prior law that is continued in this Code, then that change, addition, or repeal in the other Act shall be construed together with this Code.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/900-10)
Sec. 900-10. Home rule; mandates. Nothing in this Code as initially enacted (i) is a denial or limitation on home rule powers if no denial or limitation existed under prior law or (ii) creates a State mandate under the State Mandates Act if no mandate existed under prior law.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/900-15)
Sec. 900-15. Titles; Articles; captions. The language contained in the Titles, Article headings, and Section and subsection captions in this Code:
(1) is intended only as a general description that is

not a part of the substantive provisions of this Code;

(2) does not take precedence over the content of the

substantive provisions of this Code; and

(3) shall not be used in construing the meaning of

the substantive provisions of this Code.

(Source: P.A. 90-328, eff. 1-1-98.)



Article 990 - Statutes Repealed

(70 ILCS 200/Art. 990 heading)

(70 ILCS 200/990-5)
Sec. 990-5. Repeals. The following Acts are repealed:
The Metropolitan Civic Center Act.
The Aledo, Normal, Mason County, Jasper County, Brownstown Park District, Jo Daviess County, Milford, Sheldon, Katherine Dunham, and Oak Park Civic Centers Act.
The Aurora Civic Center Act.
The Benton Civic Center Law.
The Bloomington Civic Center Authority Act.
The Cave in Rock Township Civic Center Law.
The Chicago South and Melrose Park Civic Centers Act.
The Collinsville Civic Center Act.
The Columbia Civic Center Law.
The Community Building Complex Committee of Boone County Law.
The Decatur and Vermilion County Civic Centers Act.
The DuPage County, Sterling, Elgin, Orland Park, Centre East, and Schaumburg Civic Centers Act.
The Forest Park Civic Center Law.
The Herrin, Jefferson County, and Quincy Civic Centers Act.
The Illinois-Michigan Canal National Heritage Corridor Civic Center Authority Act.
The Lake County and Will County Metropolitan Exposition and Auditorium Authority Act.
The Leyden Township Space Needs Law.
The Marengo, Crystal Lake, and Bowdre Township Civic Centers Act.
The Maywood Civic Center Law.
The Peoria Civic Center Act.
The Quad City and Pekin Civic Centers Act.
The Randolph County, Carbondale, Riverside, Matteson, Ottawa, Illinois Valley, Waukegan, and Pontiac Civic Centers Act.
The River Forest Civic Center Act.
The Salem Civic Center Law.
The Rockford Civic Center Act.
The Springfield Metropolitan Exposition and Auditorium Authority Act.
The West Frankfort Civic Center Law.
(Source: P.A. 90-328, eff. 1-1-98.)

(70 ILCS 200/990-10)
Sec. 990-10. The following Sections are repealed in Section 990-5 without being continued in the Civic Center Code:
Section 0.01 (short title) of the Aledo, Normal, Mason County, Jasper County, Brownstown Park District, Jo Daviess County, Milford, Sheldon, Katherine Dunham, and Oak Park Civic Centers Act. (70 ILCS 220/0.01)
Section 0.01 (short title) of the Chicago South and Melrose Park Civic Centers Act. (70 ILCS 245/0.01)
Section 0.01 (short title) of the DuPage County, Sterling, Elgin, Orland Park, Centre East, and Schaumburg Civic Centers Act. (70 ILCS 270/0.01)
Section 0.01 (short title) of the Herrin, Jefferson County, and Quincy Civic Centers Act. (70 ILCS 280/0.01)
Section 0.01 (short title) of the Marengo, Crystal Lake, and Bowdre Township Civic Centers Act. (70 ILCS 305/0.01)
Section 0.01 (short title) of the Quad City and Pekin Civic Centers Act. (70 ILCS 320/0.01)
Section 0.01 (short title) of the Randolph County, Carbondale, Riverside, Matteson, Ottawa, Illinois Valley, Waukegan, and Pontiac Civic Centers Act. (70 ILCS 325/0.01)
(Source: P.A. 90-328, eff. 1-1-98.)



Article 998 - Comparison of Prior Law And Standard Civic Center Provisions (Repealed On December 31, 1997; Text Omitted)

(70 ILCS 200/Art. 998 heading)






70 ILCS 210/ - Metropolitan Pier and Exposition Authority Act.

(70 ILCS 210/1) (from Ch. 85, par. 1221)
Sec. 1. This Act shall be known and may be cited as the Metropolitan Pier and Exposition Authority Act.
(Source: P.A. 86-17.)

(70 ILCS 210/2) (from Ch. 85, par. 1222)
Sec. 2. When used in this Act:
"Authority" means Metropolitan Pier and Exposition Authority.
"Governmental agency" means the Federal government, State government, and any unit of local government, and any agency or instrumentality, corporate or otherwise, thereof.
"Person" means any individual, firm, partnership, corporation, both domestic and foreign, company, association or joint stock association; and includes any trustee, receiver, assignee or personal representative thereof.
"Board" means the governing body of the Metropolitan Pier and Exposition Authority or the Trustee. "Board" does include the interim board.
"Governor" means the Governor of the State of Illinois.
"Mayor" means the Mayor of the City of Chicago.
"Metropolitan area" means all that territory in the State of Illinois lying within the corporate boundaries of the County of Cook.
"Navy Pier" means the real property, structures, facilities and improvements located in the City of Chicago commonly known as Navy Pier, as well as property adjacent or appurtenant thereto which may be necessary or convenient for carrying out the purposes of the Authority at that location.
"Park District President" means the President of the Board of Commissioners of the Chicago Park District.
"Project" means the expansion of existing fair and exposition grounds and facilities of the Authority by additions to the present facilities, by acquisition of the land described below and by the addition of a structure having a floor area of approximately 1,100,000 square feet, or any part thereof, and such other improvements to be located on land to be acquired, including but not limited to all or a portion of Site A, by connecting walkways or passageways between the present facilities and additional structures, and by acquisition and improvement of Navy Pier.
"Expansion Project" means the further expansion of the grounds, buildings, and facilities of the Authority for its corporate purposes, including, but not limited to, the acquisition of land and interests in land, the relocation of persons and businesses located on land acquired by the Authority, and the construction, equipping, and operation of new exhibition and convention space, meeting rooms, support facilities, and facilities providing retail uses, commercial uses, and goods and services for the persons attending conventions, meetings, exhibits, and events at the grounds, buildings, and facilities of the Authority. "Expansion Project" also includes improvements to land, highways, mass transit facilities, and infrastructure, whether or not located on land owned by the Authority, that in the determination of the Authority are appropriate on account of the improvement of the Authority's grounds, buildings, and facilities. "Expansion Project" also includes the renovation and improvement of the existing grounds, buildings, and facilities of the Authority, including Navy Pier.
"State" means the State of Illinois.
"Trustee" means the person serving as Trustee of the Authority in accordance with the provisions of this amendatory Act of the 96th General Assembly.
"Site A" means the tract of land comprised of a part of the Illinois Central Railroad Company right-of-way (now known as the "Illinois Central Gulf Railroad") and a part of the submerged lands reclaimed by said Railroad as described in the 1919 Lake Front Ordinance, in the Southeast Fractional Quarter of Section 22, the Southwest Fractional Quarter of Section 22 and the Northeast Fractional Quarter of Section 27, Township 39 North, Range 14 East of the Third Principal Meridian, said tract of land being described as follows:
PARCEL A - NORTH AIR RIGHTS PARCEL
All of the real property and space, at and above a

horizontal plane at an elevation of 33.51 feet above Chicago City Datum, the horizontal limits of which are the planes formed by projecting vertically upward and downward from the surface of the Earth the boundaries of the following described parcel of land:

Beginning on the westerly line of said Illinois Central

Railroad Company right-of-way at the intersection of the northerly line of the 23rd Street viaduct, being a line 60 feet (measured perpendicularly) northerly of and parallel with the centerline of the existing structure, and running thence northwardly along said westerly right-of-way line, a distance of 1500.00 feet; thence eastwardly along a line perpendicular to said westerly right-of-way line, a distance of 418.419 feet; thence southwardly along an arc of a circle, convex to the East, with a radius of 915.13 feet, a distance of 207.694 feet to a point which is 364.092 feet (measured perpendicularly) easterly from said westerly right-of-way line and 1300.00 feet (measured perpendicularly) northerly of said northerly line of the 23rd Street viaduct; thence continuing along an arc of a circle, convex to the East, with a radius of 2008.70 feet, a distance of 154.214 feet to a point which is 301.631 feet (measured perpendicularly) easterly from said westerly right-of-way line and 1159.039 feet (measured perpendicularly) northerly of said northerly line of the 23rd Street viaduct; thence southwardly along a straight line a distance of 184.018 feet to a point which is 220.680 feet (measured perpendicularly) easterly from said westerly right-of-way line and 993.782 feet (measured perpendicularly) northerly of said northerly line of the 23rd Street viaduct; thence southwardly along a straight line, a distance of 66.874 feet to a point which is 220.719 feet (measured perpendicularly) easterly from said westerly right-of-way line and 926.908 feet (measured perpendicularly) northerly from the northerly line of the 23rd Street viaduct; thence southwardly along a straight line, a distance of 64.946 feet to a point which is 199.589 feet (measured perpendicularly) easterly from said westerly right-of-way line and 865.496 feet (measured perpendicularly) northerly from said northerly line of the 23rd Street viaduct; thence southwardly along a straight line, a distance of 865.496 feet to a point on said northerly line of the 23rd Street viaduct; which point is 200.088 feet easterly from said westerly right-of-way line, and thence westwardly along the northerly line of said 23rd Street viaduct, said distance of 200.088 feet to the point of beginning.

There is reserved from the above described parcel of land

a corridor for railroad freight and passenger operations, said corridor is to be limited in width to a distance of 10 feet normally distant to the left and to the right of the centerline of Grantor's Northbound Freight Track, and 10 feet normally distant to the left and to the right of the centerline of Grantor's Southbound Freight Track, the uppermost limits, or roof, of the railroad freight and passenger corridor shall be established at an elevation of 18 feet above the existing Top of Rail of the aforesaid Northbound and Southbound freight trackage.

PARCEL B - 23RD ST. AIR RIGHTS PARCEL
All of the real property and space, at and above a

horizontal plane which is common with the bottom of the bottom flange of the E. 23rd Street viaduct as it spans Grantor's operating commuter, freight and passenger trackage, the horizontal limits of which are the planes formed by projecting vertically upward and downward from the surface of the Earth the boundaries of the following described parcel of land:

Beginning on the westerly line of said Illinois Central

Railroad Company right-of-way at the intersection of the northerly line of the 23rd Street viaduct, being a line 60 feet (measured perpendicularly) northerly of and parallel with the centerline of the existing structure, and running thence eastwardly along said northerly line of the 23rd Street viaduct, a distance of 200.088 feet; thence southwardly along a straight line, a distance of 120.00 feet to a point on the southerly line of said 23rd Street viaduct (being the southerly line of the easement granted to the South Park Commissioners dated September 25, 1922 as document No. 7803194), which point is 199.773 feet easterly of said westerly right-of-way line; thence westwardly along said southerly line of the 23rd Street viaduct, said distance of 199.773 feet to the westerly right-of-way line and thence northwardly along said westerly right-of-way line, a distance of 120.00 feet to the point of beginning.

PARCEL C - SOUTH AIR RIGHTS PARCEL
All of the real property and space, at and above a

horizontal plane at an elevation of 34.51 feet above Chicago City Datum, the horizontal limits of which are the planes formed by projecting vertically upward and downward from the surface of the Earth the boundaries of the following described parcel of land:

Beginning on the westerly line of said Illinois Central

Railroad Company right-of-way at the intersection of the southerly line of the 23rd Street viaduct, being the southerly line of the easement granted to the South Park Commissioners dated September 25, 1922 as document No. 7803194) and running thence eastwardly along said South line of the 23rd Street viaduct, a distance of 199.773 feet; thence southerly along a straight line, a distance of 169.071 feet to a point which is 199.328 feet (measured perpendicularly) easterly from said westerly right-of-way line thence southerly along a straight line, whose southerly terminus is a point which is 194.66 feet (measured perpendicularly) easterly from said westerly right-of-way line and 920.105 feet (measured a distance of 493.34 feet; thence westwardly along a straight line, perpendicular to said westerly right-of-way line, a distance of 196.263 feet to said westerly right-of-way line and thence northwardly along the westerly right-of-way, a distance of 662.40 feet to the point of beginning.

Parcels A, B and C herein above described containing

525,228 square feet (12.0576 acres) of land, more or less.

Central Railroad Company right-of-way (now known as the "Illinois Central Gulf Railroad") and a part of the submerged lands reclaimed by said Railroads as described in the 1919 Lake Front Ordinance, in the Northeast Fractional Quarter and the Southeast Fractional Quarter of Section 27, Township 39 North, Range 14 East of the Third Principal Meridian, said tract of land being described as follows:

Beginning at a point on the North line of the 31st Street

viaduct, being a line 50.00 feet (measured perpendicularly) northerly of and parallel with the South line of said Southeast Fractional Quarter of Section 27, which point is 163.518 feet (measured along the northerly line of said viaduct) easterly of the westerly line of said Illinois Central Railroad Company, and running thence northwardly along a straight line, a distance of 1903.228 feet, to a point which is 156.586 feet easterly, and 1850.555 feet northerly of the intersection of said westerly right-of-way line with the northerly line of said 31st Street viaduct, as measured along said westerly line and a line perpendicular thereto; thence northwardly along a straight line, a distance of 222.296 feet, to a point which is 148.535 feet easterly, and 2078.705 feet northerly of the intersection of said westerly right-of-way line with the northerly line of said 31st Street viaduct, as measured along said westerly line and a line perpendicular thereto; thence northwardly along a straight line, a distance of 488.798 feet, to a point which is 126.789 feet easterly, and 2567.019 feet northerly of the intersection of said westerly right-of-way line with the northerly line of said 31st Street viaduct, as measured along said westerly line and a line perpendicular thereto; thence northwardly along a straight line, a distance of 458.564 feet, to a point which is 126.266 feet easterly and 3025.583 feet northerly of the intersection of said westerly right-of-way line with the northerly line of said 31st Street viaduct, as measured along said westerly line and a line perpendicular thereto; thence northwardly along a straight line, a distance of 362.655 feet, to a point which is 143.70 feet easterly, and 3387.819 feet northerly of the intersection of said westerly right-of-way line with the northerly line of said 31st street viaduct, as measured along said westerly line and a line perpendicular thereto; thence northwardly along a straight line, whose northerly terminus is a point which is 194.66 feet (measured perpendicularly) easterly from said westerly right-of-way line and 920.105 feet (measured perpendicularly) South from the southerly line of the 23rd Street viaduct (being the southerly line of the easement granted to the South Park Commissioners dated September 25, 1922 as document No. 7803194) a distance of 335.874 feet to an intersection with a northerly line of the easement for the overhead structure of the Southwest Expressway System (as described in Judgement Order No. 67 L 13579 in the Circuit Court of Cook County), said northerly line extending from a point on said westerly right-of-way line, 142.47 feet (measured perpendicularly) North of the intersection of said line with the easterly extension of the North line of East 25th Street (as shown in Walker Bros. Addition to Chicago, a subdivision in the Northeast Fractional Quarter of Section 27 aforesaid) to a point which is 215.07 feet (measured perpendicularly) North of said easterly extension of the North line of E. 25th Street and 396.19 feet (measured perpendicularly) westerly of the westerly line of Burnham Park (as said westerly line is described by the City of Chicago by ordinance passed July 21, 1919 and recorded on March 5, 1920 in the Office of the Recorder of Deeds of Cook County, Illinois as document No. 6753370); thence northeastwardly along the northerly line of the easement aforesaid, a distance of 36.733 feet to said point which is 215.07 feet (measured perpendicularly) North of said easterly extension of the North line of E. 25th Street and 396.19 feet (measured perpendicularly) westerly of said westerly line of Burnham Park; thence northeastwardly continuing along said easement line, being a straight line, a distance of 206.321 feet to a point which is 352.76 feet (measured perpendicularly) North of said easterly extension of the North line of E. 25th Street and 211.49 feet (measured perpendicularly) westerly of said westerly line of Burnham Park; thence northeastwardly continuing along said easement line, being a straight line, a distance of 206.308 feet to a point which is 537.36 feet (measured perpendicularly) North of said easterly extension of the North line of E. 25th Street and 73.66 feet (measured perpendicularly) westerly of said westerly line of Burnham Park; thence northeastwardly continuing along said easement line, being a straight line, a distance of 219.688 feet to a point on said westerly line of Burnham Park, which point is 756.46 feet (measured perpendicularly) North of said easterly extension of the North line of E. 25th Street; thence southwardly along said westerly line of Burnham Park, being here a straight line whose southerly terminus is that point which is 308.0 feet (measured along said line) South of the intersection of said line with the North line of 29th Street, extended East, a distance of 3185.099 feet to a point which is 89.16 feet North of aforesaid southerly terminus; thence southwestwardly along an arc of a circle, convex to the Southeast, tangent to last described line and having a radius of 635.34 feet, a distance of 177.175 feet to a point on that westerly line of Burnham Park which extends southerly from aforesaid point 308.0 feet South of the North line of 29th Street, extended East, to a point on the North line of East 31st Street extended East, which is 250.00 feet (measured perpendicularly) easterly of said westerly right-of-way line; thence southwardly along said last described westerly line of Burnham Park, a distance of 857.397 feet to a point which is 86.31 feet (measured along said line) northerly of aforesaid point on the North line of East 31st Street extended East; thence southeastwardly along the arc of a circle, convex to the West, tangent to last described line and having a radius of 573.69 feet, a distance of 69.426 feet to a point on the north line of the aforementioned 31st Street viaduct, and thence West along said North line, a distance of 106.584 feet to the point of beginning, in Cook County, Illinois.

Containing 1,527,996 square feet (35.0780 acres) of land,

more or less.

Central Railroad Company right-of-way (now known as the "Illinois Central Gulf Railroad") and a part of the submerged lands reclaimed by said Railroad as described in the 1919 Lake Front Ordinance, in the Northwest Fractional Quarter of Section 22, the Southwest Fractional Quarter of Section 22, the Southeast Fractional Quarter of Section 22 and the Northwest Fractional Quarter of Section 27, Township 39 North, Range 14 East of the Third Principal Meridian, said tract of land being described as follows:

PARCEL A-NORTH OF 23RD STREET
Beginning on the easterly line of said Illinois Central

Railroad Company right-of-way (being also the westerly line of Burnham Park as said westerly line is described in the 1919 Lake Front Ordinance), at the intersection of the northerly line of the 23rd Street viaduct, being a line 60.00 feet (measured perpendicularly) northerly of and parallel with the centerline of the existing structure, and running thence northwardly along said easterly right-of-way line, a distance of 2270.472 feet to an intersection with the North line of E. 18th Street, extended East, a point 708.495 feet (as measured along said North line of E. 18th Street, extended East) East from the westerly right-of-way line of said railroad; thence continuing northwardly along said easterly right-of-way line, on a straight line which forms an angle to the left of 00 degrees 51 minutes 27 seconds with last described course, a distance of 919.963 feet; thence westwardly along a straight line which forms an angle of 73 degrees 40 minutes 14 seconds from North to West with last described line, a distance of 86.641 feet; thence southwardly along the arc of a circle, convex to the East with a radius of 2448.29 feet, a distance of 86.233 feet to a point which is 100.767 feet westerly and 859.910 feet northerly of the intersection of said easterly right-of-way line with the North line of E. 18th Street, extended East, as measured along said easterly line and a line perpendicular thereto; thence southwardly along a straight line, tangent to last described arc of a circle, a distance of 436.277 feet to a point which is 197.423 feet westerly and 434.475 feet northerly of the intersection of said easterly right-of-way line with the North line of E. 18th Street, extended East, as measured along said easterly line and a line perpendicular thereto; thence southeastwardly along the arc of a circle, convex to the West, tangent to last described straight line and having a radius of 1343.75 feet, a distance of 278.822 feet to a point which is 230.646 feet westerly and 158.143 feet northerly of the intersection of said easterly right-of-way line with the North line of E. 18th Street, extended East, as measured along said easterly line and a line perpendicular thereto; thence southwardly along a straight line, tangent to last described arc of a circle, a distance of 722.975 feet to a point which is 434.030 feet (measured perpendicularly) easterly from the westerly line of said Illinois Central Railroad right-of-way and 1700.466 feet (measured perpendicular) northerly of the aforementioned northerly line of the 23rd Street viaduct; thence southwardly along the arc of a circle, convex to the East, tangent to last described straight line, with a radius of 2008.70 feet, a distance of 160.333 feet to a point which is 424.314 feet (reassured perpendicularly) easterly from said westerly right-of-way line and 1546.469 feet (measured perpendicularly) northerly of said North line of the 23rd Street viaduct; thence southwardly along an arc of a circle, convex to the East with a radius of 915.13 feet, a distance of 254.54 feet to a point which is 364.092 feet (measured perpendicularly) easterly from said westerly right-of-way line and 1300.00 feet (measured perpendicularly) northerly of said northerly line of the 23rd Street viaduct; thence continuing along an arc of a circle, convex to the East, with a radius of 2008.70 feet, a distance of 154.214 feet to a point which is 301.631 feet (measured perpendicularly) easterly from said westerly right-of-way line and 1159.039 feet (measured perpendicularly) northerly of said northerly line of the 23rd Street viaduct; thence southwardly along a straight line, a distance of 184.018 feet to a point which is 220.680 feet (measured perpendicularly) easterly from said westerly right-of-way line and 993.782 feet (measured perpendicularly) northerly from said northerly line of the 23rd Street viaduct; thence southwardly along a straight line, a distance of 66.874 feet to a point which is 220.719 feet (measured perpendicularly) easterly from said westerly right-of-way line and 926.908 feet (measured perpendicularly) northerly from the northerly line of the 23rd Street viaduct; thence southwardly along a straight line, a distance of 64.946 feet to a point which is 199.589 feet (measured perpendicularly) easterly from said westerly right-of-way line and 865.496 feet (measured perpendicularly) northerly from said northerly line of the 23rd Street viaduct; thence southwardly along a straight line, a distance of 865.496 feet to a point on said northerly line of the 23rd Street viaduct, which is 200.088 feet easterly from said westerly right-of-way line; and thence eastwardly along the northerly line of said 23rd Street viaduct, a distance of 433.847 feet to the point of beginning.

PARCEL B - WEST 23RD STREET
Beginning on the easterly line of said Illinois Central

Railroad Company right-of-way (being also the westerly line of Burnham Park, as said westerly line is described in the 1919 Lake Front Ordinance), at the intersection of the northerly line of the 23rd Street viaduct, being a line 60.00 feet (measured perpendicularly) northerly of and parallel with the centerline of the existing structure; and running thence westwardly along the northerly line of said 23rd Street viaduct, a distance of 433.847 feet, to a point 200.088 feet easterly from the westerly line of said Illinois Central Railroad right-of-way; thence southwardly along a straight line, a distance of 120.00 feet to a point on the southerly line of said 23rd Street viaduct (being the southerly line of the easement granted to the South Park Commissioners dated September 25, 1922 as document No. 7803194), which point is 199.773 feet easterly of said westerly right-of-way line; thence eastwardly along said southerly line of the 23rd Street viaduct, a distance of 431.789 feet to said easterly right-of-way line; and thence northwardly along said easterly right-of-way line a distance of 120.024 feet to the point of beginning, excepting therefrom that part of the land, property and space conveyed to Amalgamated Trust and Savings Bank by deed recorded September 21, 1970 as document No. 21270060, in Cook County, Illinois.

PARCEL C - SOUTH OF 23RD STREET AND NORTH OF NORTH LINE OF I-55
Beginning on the easterly line of said Illinois Central

Railroad Company right-of-way at the intersection of the southerly line of the 23rd Street viaduct (being the southerly line of the easement granted to the South Park Commissioners dated September 25, 1922 as document No. 7803194); and running thence westwardly along said southerly line of the 23rd Street viaduct, a distance of 431.789 feet, to a point 199.773 feet easterly from the westerly line of said Illinois Central Railroad right-of-way; thence southwardly along a straight line, a distance of 169.071 feet to a point which is 199.328 feet (measured perpendicularly) easterly from said westerly right-of-way line; thence southwardly along a straight line, a distance of 751.05 feet to a point which is 194.66 feet (measured perpendicularly) easterly from said westerly right-of-way line and 920.105 feet (measured perpendicularly) southerly from said southerly line of the 23rd Street viaduct; thence southwardly along a straight line whose southerly terminus is a point which is 143.70 feet easterly from said westerly right-of-way line and 3387.819 feet northerly of the intersection of said westerly right-of-way line with the northerly line of the 31st Street viaduct, (being a line 50.00 feet, measured perpendicularly, northerly of and parallel with the South line of the Southeast Fractional Quarter of said Section 27), as measured along said westerly line and a line perpendicular thereto, a distance of 179.851 feet to an intersection with a northerly line of the easement for the overhead bridge structure of the Southwest Expressway System (as described in Judgment Order No. 67 L 13579 in the Circuit Court of Cook County), said northerly line extending from a point of said westerly right-of-way line, which is 142.47 feet (measured perpendicularly) North of the easterly extension of the North line of E. 25th Street (as shown in Walker Bros. Addition to Chicago, a subdivision in the Northeast Fractional Quarter of Section 27 aforesaid) to a point which is 215.07 feet (measured perpendicularly) North of said easterly extension of the North line of E. 25th Street and 396.19 feet (measured perpendicularly) westerly of the easterly line of said Illinois central Railroad right-of-way (being also the westerly line of Burnham Park, as said westerly line is described by the City of Chicago by ordinance passed July 21, 1919 and recorded on March 5, 1920 in the Office of the Recorder of Deeds of Cook County, Illinois, as document No. 6753370); thence northeastwardly along the northerly line of the easement aforesaid, a distance of 36.733 feet to a said point which is 215.07 feet (measured perpendicularly) North of said easterly extension of the North line of E. 25th Street and 396.19 feet (measured perpendicularly) westerly of said easterly right-of-way line; thence northeastwardly continuing along said easement line, being a straight line, a distance of 206.321 feet to a point which is 352.76 feet (measured perpendicularly) North of said easterly extension of the North line of E. 25th Street and 211.49 feet (measured perpendicularly) westerly of said easterly right-of-way line; thence northeastwardly continuing along said easement line, being a straight line, a distance of 206.308 feet to a point which is 537.36 feet (measured perpendicularly) North of said easterly extension of the North line of E. 25th Street and 73.66 feet (measured perpendicularly) westerly of said easterly right-of-way line; thence northeastwardly continuing along said easement line, being a straight line, a distance of 219.688 feet to a point on said easterly right-of-way line, which point is 756.46 feet (measured perpendicularly) North of said easterly extension of the North line of E. 25th Street; and thence northwardly along said easterly right-of-way line, a distance of 652.596 feet, to the point of beginning. Excepting therefrom that part of the land, property and space conveyed to Amalgamated Trust Savings Bank, as Trustee, under a trust agreement dated January 12, 1978 and known as Trust No. 3448, in Cook County, Illinois.

PARCEL D
All the space within the boundaries of the following

described perimeter between the horizontal plane of plus 27.00 feet and plus 47.3 feet Chicago City Datum: Commencing at the Northeast corner of Lot 3 in Block 1 in McCormick City Subdivision being a resubdivision of McCormick Inn Subdivision (recorded September 26, 1962 as Document No. 18601678) and a subdivision of adjacent lands recorded January 12, 1971 as Document No. 21369281 in Section 27, Township 39 North, Range 14, East of the Third Principal Meridian, thence Westerly along the Northerly line of said McCormick Inn Subdivision to a point which is 77 feet East of the Westerly line of McCormick Inn Subdivision (lying at +27.00 feet C.C.D.) for a place of beginning; thence Westerly a distance of 77.00 feet above the horizontal plane +27.00 feet above Chicago City Datum and below +47.3 feet above Chicago City Datum to the Northwest corner of McCormick Inn Subdivision; thence South along the West line of McCormick Inn Subdivision a distance of 36 feet to a point; thence East 23 feet to a point along a line which is perpendicular to the last described line; thence North 12 feet to a point along a line which is perpendicular to the last described line; thence East 54 feet to a point along a line which is perpendicular to the last described line; thence North 24 feet along a line which is perpendicular to the last described line to the place of beginning. (Parcel D has been included in this Act to provide a means for the Authority to acquire an easement or fee title to a part of McCormick Inn to permit the construction of the pedestrian spine to connect the Project with Donnelley Hall.)

Containing 1,419,953 square feet (32.5970 acres) of land,

more or less.

"Site B" means an area of land (including all air rights related thereto) in the City of Chicago, Cook County, Illinois, within the following boundaries:
Beginning at the intersection of the north line of

East Cermak Road and the center line of South Indiana Avenue; thence east along the north line of East Cermak Road and continuing along said line as said north line of East Cermak Road is extended, to its intersection with the westerly line of the right-of-way of the Illinois Central Gulf Railroad; thence southeasterly along said line to its intersection with the north line of the Twenty-third Street viaduct; thence northeasterly along said line to its intersection with the easterly line of the right-of-way of the Illinois Central Gulf Railroad; thence southeasterly along said line to the point of intersection with the west line of the right-of-way of the Adlai E. Stevenson Expressway; thence southwesterly along said line and then west along the inside curve of the west and north lines of the right-of-way of the Adlai E. Stevenson Expressway, following the curve of said right-of-way, and continuing along the north line of the right-of-way of the Adlai E. Stevenson Expressway to its intersection with the center line of South Indiana Avenue; thence northerly along said line to the point of beginning.

East Cermak Road at its intersection with the center line of South Indiana Avenue; thence northerly along the center line of South Indiana Avenue to its intersection with the center line of East Twenty-first Street; thence easterly along said line to its intersection with the center line of South Prairie Avenue; thence south along said line to its intersection with the center line of East Cermak Road; thence westerly along said line to the point of beginning.

(Source: P.A. 96-898, eff. 5-27-10.)

(70 ILCS 210/3) (from Ch. 85, par. 1223)
Sec. 3. There is hereby created a political subdivision, unit of local government with only those powers authorized by law, body politic and municipal corporation by the name and style of Metropolitan Pier and Exposition Authority in the metropolitan area.
The Authority may sue and be sued in its corporate name but execution shall not in any case issue against any real property of the Authority. It may adopt a common seal and change the same at pleasure. The principal office of the Authority shall be in the City of Chicago.
(Source: P.A. 86-17; 87-733.)

(70 ILCS 210/4) (from Ch. 85, par. 1224)
Sec. 4. It shall be the duty of the Authority:
(a) To promote, operate, and maintain fairs, expositions, meetings, and conventions from time to time in the metropolitan area, to arrange, finance, operate, maintain and otherwise provide for industrial, commercial, cultural, educational, trade, and scientific exhibits and events, and to construct, equip, and maintain grounds, buildings, and facilities for those purposes. In addition to the rights and powers specified in Section 5, the Authority is granted all rights and powers necessary to perform such duties.
(b) To carry out or otherwise provide for the recreational, cultural, commercial, or residential development of Navy Pier and to construct, equip, and maintain grounds, buildings, and facilities for those purposes.
(Source: P.A. 86-17; 87-733.)

(70 ILCS 210/5) (from Ch. 85, par. 1225)
Sec. 5. The Metropolitan Pier and Exposition Authority shall also have the following rights and powers:
(a) To accept from Chicago Park Fair, a corporation,

an assignment of whatever sums of money it may have received from the Fair and Exposition Fund, allocated by the Department of Agriculture of the State of Illinois, and Chicago Park Fair is hereby authorized to assign, set over and transfer any of those funds to the Metropolitan Pier and Exposition Authority. The Authority has the right and power hereafter to receive sums as may be distributed to it by the Department of Agriculture of the State of Illinois from the Fair and Exposition Fund pursuant to the provisions of Sections 5, 6i, and 28 of the State Finance Act. All sums received by the Authority shall be held in the sole custody of the secretary-treasurer of the Metropolitan Pier and Exposition Board.

(b) To accept the assignment of, assume and execute

any contracts heretofore entered into by Chicago Park Fair.

(c) To acquire, own, construct, equip, lease, operate

and maintain grounds, buildings and facilities to carry out its corporate purposes and duties, and to carry out or otherwise provide for the recreational, cultural, commercial or residential development of Navy Pier, and to fix and collect just, reasonable and nondiscriminatory charges for the use thereof. The charges so collected shall be made available to defray the reasonable expenses of the Authority and to pay the principal of and the interest upon any revenue bonds issued by the Authority. The Authority shall be subject to and comply with the Lake Michigan and Chicago Lakefront Protection Ordinance, the Chicago Building Code, the Chicago Zoning Ordinance, and all ordinances and regulations of the City of Chicago contained in the following Titles of the Municipal Code of Chicago: Businesses, Occupations and Consumer Protection; Health and Safety; Fire Prevention; Public Peace, Morals and Welfare; Utilities and Environmental Protection; Streets, Public Ways, Parks, Airports and Harbors; Electrical Equipment and Installation; Housing and Economic Development (only Chapter 5-4 thereof); and Revenue and Finance (only so far as such Title pertains to the Authority's duty to collect taxes on behalf of the City of Chicago).

(d) To enter into contracts treating in any manner

with the objects and purposes of this Act.

(e) To lease any buildings to the Adjutant General of

the State of Illinois for the use of the Illinois National Guard or the Illinois Naval Militia.

(f) To exercise the right of eminent domain by

condemnation proceedings in the manner provided by the Eminent Domain Act, including, with respect to Site B only, the authority to exercise quick take condemnation by immediate vesting of title under Article 20 of the Eminent Domain Act, to acquire any privately owned real or personal property and, with respect to Site B only, public property used for rail transportation purposes (but no such taking of such public property shall, in the reasonable judgment of the owner, interfere with such rail transportation) for the lawful purposes of the Authority in Site A, at Navy Pier, and at Site B. Just compensation for property taken or acquired under this paragraph shall be paid in money or, notwithstanding any other provision of this Act and with the agreement of the owner of the property to be taken or acquired, the Authority may convey substitute property or interests in property or enter into agreements with the property owner, including leases, licenses, or concessions, with respect to any property owned by the Authority, or may provide for other lawful forms of just compensation to the owner. Any property acquired in condemnation proceedings shall be used only as provided in this Act. Except as otherwise provided by law, the City of Chicago shall have a right of first refusal prior to any sale of any such property by the Authority to a third party other than substitute property. The Authority shall develop and implement a relocation plan for businesses displaced as a result of the Authority's acquisition of property. The relocation plan shall be substantially similar to provisions of the Uniform Relocation Assistance and Real Property Acquisition Act and regulations promulgated under that Act relating to assistance to displaced businesses. To implement the relocation plan the Authority may acquire property by purchase or gift or may exercise the powers authorized in this subsection (f), except the immediate vesting of title under Article 20 of the Eminent Domain Act, to acquire substitute private property within one mile of Site B for the benefit of displaced businesses located on property being acquired by the Authority. However, no such substitute property may be acquired by the Authority unless the mayor of the municipality in which the property is located certifies in writing that the acquisition is consistent with the municipality's land use and economic development policies and goals. The acquisition of substitute property is declared to be for public use. In exercising the powers authorized in this subsection (f), the Authority shall use its best efforts to relocate businesses within the area of McCormick Place or, failing that, within the City of Chicago.

(g) To enter into contracts relating to construction

projects which provide for the delivery by the contractor of a completed project, structure, improvement, or specific portion thereof, for a fixed maximum price, which contract may provide that the delivery of the project, structure, improvement, or specific portion thereof, for the fixed maximum price is insured or guaranteed by a third party capable of completing the construction.

(h) To enter into agreements with any person with

respect to the use and occupancy of the grounds, buildings, and facilities of the Authority, including concession, license, and lease agreements on terms and conditions as the Authority determines. Notwithstanding Section 24, agreements with respect to the use and occupancy of the grounds, buildings, and facilities of the Authority for a term of more than one year shall be entered into in accordance with the procurement process provided for in Section 25.1.

(i) To enter into agreements with any person with

respect to the operation and management of the grounds, buildings, and facilities of the Authority or the provision of goods and services on terms and conditions as the Authority determines.

(j) After conducting the procurement process provided

for in Section 25.1, to enter into one or more contracts to provide for the design and construction of all or part of the Authority's Expansion Project grounds, buildings, and facilities. Any contract for design and construction of the Expansion Project shall be in the form authorized by subsection (g), shall be for a fixed maximum price not in excess of the funds that are authorized to be made available for those purposes during the term of the contract, and shall be entered into before commencement of construction.

(k) To enter into agreements, including project

agreements with labor unions, that the Authority deems necessary to complete the Expansion Project or any other construction or improvement project in the most timely and efficient manner and without strikes, picketing, or other actions that might cause disruption or delay and thereby add to the cost of the project.

(l) To provide incentives to organizations and

entities that agree to make use of the grounds, buildings, and facilities of the Authority for conventions, meetings, or trade shows. The incentives may take the form of discounts from regular fees charged by the Authority, subsidies for or assumption of the costs incurred with respect to the convention, meeting, or trade show, or other inducements. The Authority shall award incentives to attract large conventions, meetings, and trade shows to its facilities under the terms set forth in this subsection (l) from amounts appropriated to the Authority from the Metropolitan Pier and Exposition Authority Incentive Fund for this purpose.

No later than May 15 of each year, the Chief

Executive Officer of the Metropolitan Pier and Exposition Authority shall certify to the State Comptroller and the State Treasurer the amounts of incentive grant funds used during the current fiscal year to provide incentives for conventions, meetings, or trade shows that (i) have been approved by the Authority, in consultation with an organization meeting the qualifications set out in Section 5.6 of this Act, provided the Authority has entered into a marketing agreement with such an organization, (ii) demonstrate registered attendance in excess of 5,000 individuals or in excess of 10,000 individuals, as appropriate, and (iii) but for the incentive, would not have used the facilities of the Authority for the convention, meeting, or trade show. The State Comptroller may request that the Auditor General conduct an audit of the accuracy of the certification. If the State Comptroller determines by this process of certification that incentive funds, in whole or in part, were disbursed by the Authority by means other than in accordance with the standards of this subsection (l), then any amount transferred to the Metropolitan Pier and Exposition Authority Incentive Fund shall be reduced during the next subsequent transfer in direct proportion to that amount determined to be in violation of the terms set forth in this subsection (l).

On July 15, 2012, the Comptroller shall order

transferred, and the Treasurer shall transfer, into the Metropolitan Pier and Exposition Authority Incentive Fund from the General Revenue Fund the sum of $7,500,000 plus an amount equal to the incentive grant funds certified by the Chief Executive Officer as having been lawfully paid under the provisions of this Section in the previous 2 fiscal years that have not otherwise been transferred into the Metropolitan Pier and Exposition Authority Incentive Fund, provided that transfers in excess of $15,000,000 shall not be made in any fiscal year.

On July 15, 2013, the Comptroller shall order

transferred, and the Treasurer shall transfer, into the Metropolitan Pier and Exposition Authority Incentive Fund from the General Revenue Fund the sum of $7,500,000 plus an amount equal to the incentive grant funds certified by the Chief Executive Officer as having been lawfully paid under the provisions of this Section in the previous fiscal year that have not otherwise been transferred into the Metropolitan Pier and Exposition Authority Incentive Fund, provided that transfers in excess of $15,000,000 shall not be made in any fiscal year.

On July 15, 2014, and every year thereafter, the

Comptroller shall order transferred, and the Treasurer shall transfer, into the Metropolitan Pier and Exposition Authority Incentive Fund from the General Revenue Fund an amount equal to the incentive grant funds certified by the Chief Executive Officer as having been lawfully paid under the provisions of this Section in the previous fiscal year that have not otherwise been transferred into the Metropolitan Pier and Exposition Authority Incentive Fund, provided that (1) no transfers with respect to any previous fiscal year shall be made after the transfer has been made with respect to the 2017 fiscal year and (2) transfers in excess of $15,000,000 shall not be made in any fiscal year.

After a transfer has been made under this subsection

(l), the Chief Executive Officer shall file a request for payment with the Comptroller evidencing that the incentive grants have been made and the Comptroller shall thereafter order paid, and the Treasurer shall pay, the requested amounts to the Metropolitan Pier and Exposition Authority.

In no case shall more than $5,000,000 be used in

any one year by the Authority for incentives granted conventions, meetings, or trade shows with a registered attendance of more than 5,000 and less than 10,000. Amounts in the Metropolitan Pier and Exposition Authority Incentive Fund shall only be used by the Authority for incentives paid to attract large conventions, meetings, and trade shows to its facilities as provided in this subsection (l).

(l-5) The Village of Rosemont shall provide

incentives from amounts transferred into the Convention Center Support Fund to retain and attract conventions, meetings, or trade shows to the Donald E. Stephens Convention Center under the terms set forth in this subsection (l-5).

No later than May 15 of each year, the Mayor of the

Village of Rosemont or his or her designee shall certify to the State Comptroller and the State Treasurer the amounts of incentive grant funds used during the previous fiscal year to provide incentives for conventions, meetings, or trade shows that (1) have been approved by the Village, (2) demonstrate registered attendance in excess of 5,000 individuals, and (3) but for the incentive, would not have used the Donald E. Stephens Convention Center facilities for the convention, meeting, or trade show. The State Comptroller may request that the Auditor General conduct an audit of the accuracy of the certification.

If the State Comptroller determines by this process

of certification that incentive funds, in whole or in part, were disbursed by the Village by means other than in accordance with the standards of this subsection (l-5), then the amount transferred to the Convention Center Support Fund shall be reduced during the next subsequent transfer in direct proportion to that amount determined to be in violation of the terms set forth in this subsection (l-5).

On July 15, 2012, and each year thereafter, the

Comptroller shall order transferred, and the Treasurer shall transfer, into the Convention Center Support Fund from the General Revenue Fund the amount of $5,000,000 for (i) incentives to attract large conventions, meetings, and trade shows to the Donald E. Stephens Convention Center, and (ii) to be used by the Village of Rosemont for the repair, maintenance, and improvement of the Donald E. Stephens Convention Center and for debt service on debt instruments issued for those purposes by the village. No later than 30 days after the transfer, the Comptroller shall order paid, and the Treasurer shall pay, to the Village of Rosemont the amounts transferred.

(m) To enter into contracts with any person

conveying the naming rights or other intellectual property rights with respect to the grounds, buildings, and facilities of the Authority.

(n) To enter into grant agreements with the

Chicago Convention and Tourism Bureau providing for the marketing of the convention facilities to large and small conventions, meetings, and trade shows and the promotion of the travel industry in the City of Chicago, provided such agreements meet the requirements of Section 5.6 of this Act. Receipts of the Authority from the increase in the airport departure tax authorized by Section 13(f) of this amendatory Act of the 96th General Assembly and, subject to appropriation to the Authority, funds deposited in the Chicago Travel Industry Promotion Fund pursuant to Section 6 of the Hotel Operators' Occupation Tax Act shall be granted to the Bureau for such purposes.

(Source: P.A. 100-23, eff. 7-6-17.)

(70 ILCS 210/5.1) (from Ch. 85, par. 1225.1)
Sec. 5.1. Purchases made pursuant to this Act shall be made in compliance with the "Local Government Prompt Payment Act", approved by the Eighty-fourth General Assembly.
(Source: P.A. 84-731.)

(70 ILCS 210/5.2)
Sec. 5.2. Exemption from taxation. All property of the Authority is exempt from taxation by the State or taxing units of the State.
(Source: P.A. 88-556, eff. 7-27-94.)

(70 ILCS 210/5.3)
Sec. 5.3. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 210/5.4)
Sec. 5.4. Exhibitor rights and work rule reforms.

(a) Legislative findings.
(1) The Authority is a political subdivision of the

State of Illinois subject to the plenary authority of the General Assembly and was created for the benefit of the general public to promote business, industry, commerce, and tourism within the City of Chicago and the State of Illinois.

(2) The Authority owns and operates McCormick Place

and Navy Pier, which have collectively 2.8 million square feet of exhibit hall space, 700,000 square feet of meeting room space.

(3) The Authority is a vital economic engine that

annually generates 65,000 jobs and $8 billion of economic activity for the State of Illinois through the trade shows, conventions, and other meetings held and attended at McCormick Place and Navy Pier.

(4) The Authority supports the operation of

McCormick Place and Navy Pier through not only fees on the rental of exhibit and meeting room space, electrical and utility service, food and beverage services, and parking, but also hotel room rates paid by persons staying at the Authority-owned hotel.

(5) The Authority has a compelling and proprietary

interest in the success, competitiveness, and continued viability of McCormick Place and Navy Pier as the owner and operator of the convention facilities and its obligation to ensure that these facilities produce sufficient operating revenues.

(6) The Authority's convention facilities were

constructed and renovated through the issuance of public bonds that are directly repaid by State hotel, auto rental, food and beverage, and airport and departure taxes paid principally by persons who attend, work at, exhibit, and provide goods and services to conventions, shows, exhibitions, and meetings at McCormick Place and Navy Pier.

(7) State law also dedicates State occupation and

use tax revenues to fulfill debt service obligations on these bonds should State hotel, auto rental, food and beverage, and airport and departure taxes fail to generate sufficient revenue.

(8) Through fiscal year 2010, $55 million in State

occupation and use taxes will have been allocated to make debt service payments on the Authority's bonds due to shortfalls in State hotel, auto rental, food and beverage, and airport and departure taxes. These shortfalls are expected to continue in future fiscal years and would require the annual dedication of approximately $40 million in State occupation and use taxes to fulfill debt service payments.

(9) In 2009, managers of the International Plastics

Showcase announced that 2009 was the last year they would host their exhibition at McCormick Place, as they had since 1971, because union labor work rules and electric and food service costs make it uneconomical for the show managers and exhibitors to use McCormick Place as a convention venue as compared to convention facilities in Orlando, Florida and Las Vegas, Nevada. The exhibition used over 740,000 square feet of exhibit space, attracted over 43,000 attendees, generated $4.8 million of revenues to McCormick Place, and raised over $200,000 in taxes to pay debt service on convention facility bonds.

(10) After the International Plastics Showcase

exhibition announced its departure, other conventions and exhibitions managers and exhibitors also stated that they would not return to McCormick Place and Navy Pier for the same reasons cited by the International Plastics Showcase exhibition. In addition, still other managers and exhibitors stated that they would not select McCormick Place as a convention venue unless the union labor work rules and electrical and food service costs were made competitive with those in Orlando and Las Vegas.

(11) The General Assembly created the Joint

Committee on the Metropolitan Pier and Exposition Authority to conduct hearings and obtain facts to determine how union labor work rules and electrical and food service costs make McCormick Place and Navy Pier uneconomical as a convention venue.

(12) Witness testimony and fact-gathering revealed

that while the skilled labor provided by trade unions at McCormick Place and Navy Pier is second to none and is actually "exported" to work on conventions and exhibitions held in Orlando and Las Vegas, restrictive work rules on the activities show exhibitors may perform present exhibitors and show managers with an uninviting atmosphere and result in significantly higher costs than competing convention facilities.

(13) Witness testimony and fact-gathering also

revealed that the mark-up on electrical and food service imposed by the Authority to generate operating revenue for McCormick Place and Navy Pier also substantially increased exhibitor and show organizer costs to the point of excess when compared to competing convention facilities.

(14) Witness testimony and fact-gathering further

revealed that the additional departure of conventions, exhibitions, and trade shows from Authority facilities threatens the continued economic viability of these facilities and the stability of sufficient tax revenues necessary to support debt service.

(15) In order to safeguard the Authority's and State

of Illinois' shared compelling and proprietary interests in McCormick Place and Navy Pier and in response to local economic needs, the provisions contained in this Section set forth mandated changes and reforms to restore and ensure that (i) the Authority's facilities remain economically competitive with other convention venues and (ii) conventions, exhibitions, trade shows, and other meetings are attracted to and retained at Authority facilities by producing an exhibitor-friendly environment and by reducing costs for exhibitors and show managers.

(16) The provisions set forth in this Section are

reasonable, necessary, and narrowly tailored to safeguard the Authority's and State of Illinois' shared and compelling proprietary interests and respond to local economic needs as compared to the available alternative set forth in House Bill 4900 of the 96th General Assembly and proposals submitted to the Joint Committee on the Metropolitan Pier and Exposition Authority. Action by the State offers the only comprehensive means to remedy the circumstances set forth in these findings, despite the concerted and laudable voluntary efforts of the Authority, labor unions, show contractors, show managers, and exhibitors.

(b) Definitions. As used in this Section:
"Booth" means the demarcated exhibit space of an

exhibitor on Authority premises.

"Contractor" or "show contractor" means any person

who contracts with the Authority, an exhibitor, or with the manager of a show to provide any services related to drayage, rigging, carpentry, decorating, electrical, maintenance, mechanical, and food and beverage services or related trades and duties for shows on Authority premises.

"Exhibitor" or "show exhibitor" means any person who

contracts with the Authority or with a manager or contractor of a show held or to be held on Authority premises.

"Exhibitor employee" means any person who has been

employed by the exhibitor as a full-time employee for a minimum of 6 months before the show's opening date.

"Hand tools" means cordless tools, power tools, and

other tools as determined by the Authority.

"Licensee" means any entity that uses the Authority's

premises.

"Manager" or "show manager" means any person that

owns or manages a show held or to be held on Authority premises.

"Personally owned vehicles" means the vehicles owned

by show exhibitors or the show management, excluding commercially registered trucks, vans, and other vehicles as determined by the Authority.

"Premises" means grounds, buildings, and facilities

of the Authority.

"Show" means a convention, exposition, trade show,

event, or meeting held on Authority premises by a show manager or show contractor on behalf of a show manager.

"2011 Settlement Agreement" means the agreement that

the Authority made and entered into with the Chicago Regional Council of Carpenters, not including any revisions or amendments, and filed with the Illinois Secretary of State Index Department and designated as 97-GA-A01.

"Union employees" means workers represented by a

labor organization, as defined in the National Labor Relations Act, providing skilled labor services to exhibitors, a show manager, or a show contractor on Authority premises.

(c) Exhibitor rights.
In order to control costs, increase the

competitiveness, and promote and provide for the economic stability of Authority premises, all Authority contracts with exhibitors, contractors, and managers shall include the following minimum terms and conditions:

(1) Consistent with safety and the skills and

training necessary to perform the task, as determined by the Authority, an exhibitor and exhibitor employees are permitted in a booth of any size with the use of the exhibitor's ladders and hand tools to:

(i) set-up and dismantle exhibits displayed on

Authority premises;

(ii) assemble and disassemble materials,

machinery, or equipment on Authority premises; and

(iii) install all signs, graphics, props,

balloons, other decorative items, and the exhibitor's own drapery, including the skirting of exhibitor tables, on the Authority's premises.

(2) An exhibitor and exhibitor employees are

permitted in a booth of any size to deliver, set-up, plug in, interconnect, and operate an exhibitor's electrical equipment, computers, audio-visual devices, and other equipment.

(3) An exhibitor and exhibitor employees are

permitted in a booth of any size to skid, position, and re-skid all exhibitor material, machinery, and equipment on Authority premises.

(4) An exhibitor and exhibitor employees are

prohibited at any time from using scooters, forklifts, pallet jacks, condors, scissors lifts, motorized dollies, or similar motorized or hydraulic equipment on Authority premises.

(5) The Authority shall designate areas, in its

discretion, where exhibitors may unload and load exhibitor materials from privately owned vehicles at Authority premises with the use of non-motorized hand trucks and dollies.

(6) On Monday through Friday for any consecutive

8-hour period during the hours of 6:00 a.m. and 10:00 p.m., union employees on Authority premises shall be paid straight-time hourly wages plus fringe benefits. Union employees shall be paid straight-time and a half hourly wages plus fringe benefits for labor services provided after any consecutive 8-hour period; provided, however, that between the hours of midnight and 6:00 a.m. union employees shall be paid double straight-time wages plus fringe benefits for labor services.

(7) On Monday through Friday for any consecutive

8-hour period during the hours of 6:00 a.m. and 10:00 p.m., a show manager or contractor shall charge an exhibitor only for labor services provided by union employees on Authority premises based on straight-time hourly wages plus fringe benefits along with a reasonable mark-up. After any consecutive 8-hour period, a show manager or contractor shall charge an exhibitor only for labor services provided by union employees based on straight-time and a half hourly wages plus fringe benefits along with a reasonable mark-up; provided, however, that between the hours of midnight and 6:00 a.m. a show manager or contractor shall charge an exhibitor only for labor services provided by union employees based on double straight-time wages plus fringe benefits along with a reasonable mark-up.

(8) (Blank).
(9) (Blank).
(10) (Blank).
(11) (Blank).
(12) The Authority has the power to determine, after

consultation with the Advisory Council, the work jurisdiction and scope of work of union employees on Authority premises during the move-in, move-out, and run of a show, provided that any affected labor organization may contest the Authority's determination through a binding decision of an independent, third-party arbitrator. When making the determination, the Authority or arbitrator, as the case may be, shall consider the training and skills required to perform the task, past practices on Authority premises, safety, and the need for efficiency and exhibitor satisfaction. These factors shall be considered in their totality and not in isolation. The Authority's determination must be made in writing, set forth an explanation and statement of the reason or reasons supporting the determination, and be provided to each affected labor organization. The changes in this item (12) by this amendatory Act of the 97th General Assembly are declarative of existing law and shall not be construed as a new enactment. Nothing in this item permits the Authority to eliminate any labor organization representing union employees that provide labor services on the move-in, move-out, and run of the show as of the effective date of this amendatory Act of the 96th General Assembly.

(13) (Blank).
(14) An exhibitor or show manager may request by name

specific union employees to provide labor services on Authority premises consistent with all State and federal laws. Union employees requested by an exhibitor shall take priority over union employees requested by a show manager.

(15) A show manager or show contractor on behalf of a

show manager may retain an electrical contractor approved by the Authority or Authority-provisioned electrical services to provide electrical services on the premises. If a show manager or show contractor on behalf of a show manager retains Authority-provisioned electrical services, then the Authority shall offer these services at a rate not to exceed the cost of providing those services.

(16) Crew sizes for any task or operation shall not

exceed 2 persons unless, after consultation with the Advisory Council, the Authority determines otherwise based on the task, skills, and training required to perform the task and on safety.

(17) An exhibitor may bring food and beverages on the

premises of the Authority for personal consumption.

(18) Show managers and contractors shall comply with

any audit performed under subsection (e) of this Section.

(19) A show manager or contractor shall charge an

exhibitor only for labor services provided by union employees on Authority premises on a minimum half-hour basis.

The Authority has the power to implement, enforce, and administer the exhibitor rights set forth in this subsection, including the promulgation of rules. The Authority also has the power to determine violations of this subsection and implement appropriate remedies, including, but not limited to, barring violators from Authority premises. The provisions set forth in this Section are binding and equally applicable to any show conducted at Navy Pier, and this statement of the law is declarative of existing law and shall not be construed as a new enactment. The Authority may waive the applicability of only item (6) of this subsection (c) to the extent necessary and required to comply with paragraph 1 of Section F of the 2011 Settlement Agreement, as set forth on Page 12 of that Agreement.

(d) Advisory Council.
(1) An Advisory Council is hereby established to

ensure an active and productive dialogue between all affected stakeholders to ensure exhibitor satisfaction for conventions, exhibitions, trade shows, and meetings held on Authority premises.

(2) The composition of the Council shall be

determined by the Authority consistent with its existing practice for labor-management relations.

(3) The Council shall hold meetings no less than once

every 90 days.

(e) Audit of exhibitor rights.
The Authority shall retain the services of a person to complete, at least once per calendar year, a financial statement audit and compliance attestation engagement that may consist of an examination or an agreed-upon procedures engagement that, in the opinion of the licensed public accounting firm selected by the Authority in accordance with the provisions of this Act and with the concurrence of the Authority, is better suited to determine and verify compliance with the exhibitor rights set forth in this Section, and that cost reductions or other efficiencies resulting from the exhibitor rights have been fairly passed along to exhibitors. In the event an agreed-upon procedures engagement is performed, the Authority shall first consult with the Advisory Committee and solicit its suggestions and advice with respect to the specific procedures to be agreed upon in the engagement. Thereafter, the public accounting firm and the Authority shall agree upon the specific procedures to be followed in the engagement. It is intended that the design of the engagement and the procedures to be followed shall allow for flexibility in targeting specific areas for examination and to revise the procedures where appropriate for achieving the purpose of the engagement. The financial statement audit shall be performed in accordance with generally accepted auditing standards. The compliance attestation engagement shall be (i) performed in accordance with attestation standards established by the American Institute of Certified Public Accountants and shall examine the compliance with the requirements set forth in this Section and (ii) conducted by a licensed public accounting firm, selected by the Authority from a list of firms prequalified to do business with the Illinois Auditor General. Upon request, a show contractor or manager shall provide the Authority or person retained to provide attestation services with any information and other documentation reasonably necessary to perform the obligations set forth in this subsection. Upon completion, the report shall be submitted to the Authority and made publicly available on the Authority's website.
Within 30 days of the next regularly scheduled meeting of the Advisory Committee following the effective date of this amendatory Act of the 98th General Assembly, the Authority, in conjunction with the Advisory Committee, shall adopt a uniform set of procedures to expeditiously investigate and address exhibitor complaints and concerns. The procedures shall require full disclosure and cooperation among the Authority, show managers, show contractors, exhibitor-appointed contractors, professional service providers, and labor unions.

(f) Exhibitor service reforms. The Authority shall make every effort to substantially reduce exhibitor's costs for participating in shows.
(1) Any contract to provide food or beverage

services in the buildings and facilities of the Authority, except Navy Pier, shall be provided at a rate not to exceed the cost established in the contract. The Board shall periodically review all food and beverage contracts.

(2) A department or unit of the Authority shall not

serve as the exclusive provider of electrical services.

(3) Exhibitors shall receive a detailed statement

of all costs associated with utility services, including the cost of labor, equipment, and materials.

(g) Severability. If any provision of this Section or its application to any person or circumstance is held invalid, the invalidity of that provision or application does not affect other provisions or applications of this Section that can be given effect without the invalid provision or application.
(Source: P.A. 97-629, eff. 11-30-11; 98-109, eff. 7-25-13.)

(70 ILCS 210/5.6)
Sec. 5.6. Marketing agreement.
(a) The Authority shall enter into a marketing agreement with a not-for-profit organization headquartered in Chicago and recognized by the Department of Commerce and Economic Opportunity as a certified local tourism and convention bureau entitled to receive State tourism grant funds, provided the bylaws of the organization establish a board of the organization that is comprised of 35 members serving 3-year staggered terms, including the following:
(1) no less than 8 members appointed by the Mayor of

Chicago, to include:

(A) a Chair of the board of the organization

appointed by the Mayor of the City of Chicago from among the business and civic leaders of Chicago who are not engaged in the hospitality business or who have not served as a member of the Board or as chief executive officer of the Authority; and

(B) 7 members from among the cultural, economic

development, or civic leaders of Chicago;

(2) the chairperson of the interim board or Board of

the Authority, or his or her designee;

(3) a representative from the department in the City

of Chicago that is responsible for the operation of Chicago-area airports;

(4) a representative from the department in the City

of Chicago that is responsible for the regulation of Chicago-area livery vehicles;

(5) at least 1, but no more than:
(A) 5 members from the hotel industry;
(B) 5 members representing Chicago arts and

cultural institutions or projects;

(C) 2 members from the restaurant industry;
(D) 2 members employed by or representing an

entity responsible for a trade show;

(E) 2 members representing unions;
(F) 2 members from the attractions industry; and
(6) the Director of the Illinois Department of

Commerce and Economic Opportunity, ex officio.

The bylaws of the organization may provide for the appointment of a City of Chicago alderman as an ex officio member, and may provide for other ex officio members who shall serve terms of one year.
Persons with a real or apparent conflict of interest shall not be appointed to the board. Members of the board of the organization shall not serve more than 2 terms. The bylaws shall require the following: (i) that the Chair of the organization name no less than 5 and no more than 9 members to the Executive Committee of the organization, one of whom must be the chairperson of the interim board or Board of the Authority, and (ii) a provision concerning conflict of interest and a requirement that a member abstain from participating in board action if there is a threat to the independence of judgment created by any conflict of interest or if participation is likely to have a negative effect on public confidence in the integrity of the board.
(b) The Authority shall notify the Department of Revenue within 10 days after entering into a contract pursuant to this Section.
(Source: P.A. 96-898, eff. 5-27-10; 96-899, eff. 5-28-10; 97-1122, eff. 8-27-12.)

(70 ILCS 210/5.7)
Sec. 5.7. Naming rights.
(a) The Authority may grant naming rights to the grounds, buildings, and facilities of the Authority. The Authority shall have all powers necessary to grant the license and enter into any agreements and execute any documents necessary to exercise the authority granted by this Section. "Naming rights" under this Section means the right to associate the name or identifying mark of any person or entity with the name or identity of the grounds, buildings, or facilities of the Authority.
(b) The Authority shall give notice that the Authority will accept proposals for the licensing of naming rights with respect to specified properties by publication in the Illinois Procurement Bulletin not less than 30 business days before the day upon which proposals will be accepted. The Authority shall give such other notice as deemed appropriate. Proposals shall not be sealed and shall be part of the public record. The Authority shall conduct open, competitive negotiations with those who have submitted proposals in order to obtain the highest and best competitively negotiated proposals that yield the most advantageous benefits and considerations to the Authority. Neither the name, logo, products, or services of the proposer shall be such as to bring disrepute upon the Authority. If a proposal satisfactory to the Authority is not negotiated, the Authority may give notice as provided in this subsection and accept additional proposals.
(c) The licensee shall have the authority to place signs, placards, imprints, or other identifying information on the grounds, buildings, or facilities of the Authority as specified in the license and only during the term of the license. The license may, but need not, require the Authority to refer to a property or other asset by the name of the licensee during the term of the license.
(d) A license of naming rights is non-transferable, except to a successor entity of the licensee, and is non-renewable; however, the licensee is eligible to compete for a new license upon completion of the term of the agreement. A majority of the Board must approve any contract, lease, sale, conveyance, license, or other grant of rights to name buildings or facilities of the Authority. At least 25% of the total amount of license fees must be paid prior to the commencement of the term of the license and any balance shall be paid on a periodic schedule agreed to by the Authority.
(e) Any licensing fee or revenue as a result of naming rights shall be used as provided in Section 13(g) of this Act.
(Source: P.A. 96-898, eff. 5-27-10.)

(70 ILCS 210/6) (from Ch. 85, par. 1226)
Sec. 6. The Authority shall not incur any obligations for salaries, office or administrative expenses except within the amounts of funds which will be available to it when such obligations become payable.
(Source: Laws 1955, p. 1125.)

(70 ILCS 210/6.1) (from Ch. 85, par. 1226.1)
Sec. 6.1. The Authority shall annually develop and adopt a financial plan covering a period of at least 3 fiscal years. The Authority shall adopt within 60 days after the effective date of this amendatory Act of 1985 a financial plan covering the remainder of the then current fiscal year and the next two succeeding fiscal years. Each succeeding financial plan shall cover the upcoming fiscal year and the 2 next succeeding fiscal years. The Authority shall adopt its financial plan at least 60 days prior to the beginning of each fiscal year. After adoption by the Authority, the Authority shall file each financial plan with the Governor, the Mayor, and the General Assembly not later than 10 days after its adoption. Each financial plan shall be developed, approved and monitored in accordance with the following procedures:
(a) The Authority shall determine, at least 90 days prior to the beginning of each fiscal year, estimates of revenues available to the Authority during the period covered by the financial plan to be filed. No estimates of revenues may be approved by the Authority for inclusion or use in the financial plan unless such estimates of revenues are reviewed by independent certified public accountants who are not currently performing any other work for the Authority.
(b) Each financial plan shall contain (i) a description of revenues and expenditures, provision for debt service, cash resources and uses, and capital improvements, each in such manner and detail as the Authority shall prescribe, (ii) if the budget of the Authority for the upcoming fiscal year is not balanced, a statement of the means by which the budget will be brought into balance, and (iii) such other matters that the Authority, in its discretion, deems relevant. The Authority shall also include in the financial plan, or in supplements to any financial plan previously filed as provided in this Section, such additional information and descriptions relating to the Authority, its operations, management and affairs as may be requested by the Governor, the Mayor or, by joint resolution, the General Assembly.
(c) The Authority shall approve each financial plan if, in its judgment, the financial plan is complete and is reasonably capable of being achieved.
(d) The Authority shall report quarterly to the Governor, the Mayor and the General Assembly concerning the Authority's compliance with each financial plan and its budget then in effect for the current fiscal year. Representatives of the Governor, the Mayor, the President of the Senate, the Minority Leader of the Senate, the Speaker of the House or the Minority Leader of the House may review the Authority's operations, obtain budgetary data and financial statements, and have access to any other information in the possession of the Authority.
(e) After approval of each financial plan, the Authority shall regularly reexamine the revenue and expenditure estimates on which it was based and revise them as necessary. The Authority shall promptly notify the Governor, the Mayor and the General Assembly of any material change in the revenue or expenditure estimates in the financial plan and budget. The Authority shall file with the Governor, the Mayor and the General Assembly modified financial plans based upon revised revenue or expenditure estimates. The Authority shall approve or reject each modified financial plan pursuant to paragraph (c) of this Section.
(Source: P.A. 84-1027.)

(70 ILCS 210/7) (from Ch. 85, par. 1227)
Sec. 7. The Authority shall have power to acquire and accept by purchase, lease, gift, or otherwise any property or rights from any person or persons or any governmental agency useful for its purposes, including, but not limited to, Navy Pier.
(Source: P.A. 86-17; 87-733.)

(70 ILCS 210/8) (from Ch. 85, par. 1228)
Sec. 8. The Authority shall have the power to apply for and accept grants, loans, or appropriations from any governmental agency to be used for any of the purposes of the Authority and to enter into any agreement with that governmental agency in relation to those grants, loans, or appropriations. The Authority shall also have the power to enter into any agreement with any governmental agency with respect to the acquisition, construction, and financing of the Expansion Project and to make its funds available therefor.
(Source: P.A. 87-733.)

(70 ILCS 210/9) (from Ch. 85, par. 1229)
Sec. 9. The Authority shall have the power to procure and enter into contracts for any type of insurance and indemnity against loss or damage to property from any cause, against loss of use and occupancy, against employers' liability, against loss or damage to persons from any cause, against loss or damage caused by any act or omission of any member, officer or employee of the Board of the Authority in the performance of the duties of his office or employment, and against loss or damage to persons or property from any other insurable risk.
(Source: P.A. 87-733.)

(70 ILCS 210/10) (from Ch. 85, par. 1230)
Sec. 10. The Authority shall have the continuing power to borrow money for the purpose of carrying out and performing its duties and exercising its powers under this Act.
For the purpose of evidencing the obligation of the Authority to repay any money borrowed as aforesaid, the Authority may, pursuant to ordinance adopted by the Board, from time to time issue and dispose of its revenue bonds and notes (herein collectively referred to as bonds), and may also from time to time issue and dispose of its revenue bonds to refund any bonds at maturity or pursuant to redemption provisions or at any time before maturity as provided for in Section 10.1. All such bonds shall be payable solely from any one or more of the following sources: the revenues or income to be derived from the fairs, expositions, meetings, and conventions and other authorized activities of the Authority; funds, if any, received and to be received by the Authority from the Fair and Exposition Fund, as allocated by the Department of Agriculture of this State; from the Metropolitan Fair and Exposition Authority Improvement Bond Fund pursuant to appropriation by the General Assembly; from the McCormick Place Expansion Project Fund pursuant to appropriation by the General Assembly; from any revenues or funds pledged or provided for such purposes by any governmental agency; from any revenues of the Authority from taxes it is authorized to impose; from the proceeds of refunding bonds issued for that purpose; or from any other lawful source derived. Such bonds may bear such date or dates, may mature at such time or times not exceeding 40 years from their respective dates, may bear interest at such rate or rates payable at such times, may be in such form, may carry such registration privileges, may be executed in such manner, may be payable at such place or places, may be made subject to redemption in such manner and upon such terms, with or without premium as is stated on the face thereof, may be executed in such manner and may contain such terms and covenants, all as may be provided in the ordinance adopted by the Board providing for such bonds. In case any officer whose signature appears on any bond ceases (after attaching his signature) to hold office, his signature shall nevertheless be valid and effective for all purposes. The holder or holders of any bonds or interest coupons appertaining thereto issued by the Authority or any trustee on behalf of the holders may bring civil actions to compel the performance and observance by the Authority or any of its officers, agents or employees of any contract or covenant made by the Authority with the holders of such bonds or interest coupons and to compel the Authority and any of its officers, agents or employees to perform any duties required to be performed for the benefit of the holders of any such bonds or interest coupons by the provisions of the ordinance authorizing their issuance and to enjoin the Authority and any of its officers, agents or employees from taking any action in conflict with any such contract or covenant.
Notwithstanding the form and tenor of any such bonds and in the absence of any express recital on the face thereof that it is non-negotiable, all such bonds shall be negotiable instruments under the Uniform Commercial Code.
The bonds shall be sold by the corporate authorities of the Authority in such manner as the corporate authorities shall determine.
From and after the issuance of any bonds as herein provided it shall be the duty of the corporate authorities of the Authority to fix and establish rates, charges, rents and fees for the use of its grounds, buildings, and facilities that will be sufficient at all times, together with other revenues of the Authority available for that purpose, to pay:
(a) The cost of maintaining, repairing, regulating

and operating the grounds, buildings, and facilities; and

(b) The bonds and interest thereon as they shall

become due, and all sinking fund requirements and other requirements provided by the ordinance authorizing the issuance of the bonds or as provided by any trust agreement executed to secure payment thereof.

The Authority may provide that bonds issued under this Act shall be payable from and secured by an assignment and pledge of and grant of a lien on and a security interest in unexpended bond proceeds, the proceeds of any refunding bonds, reserves or sinking funds and earnings thereon, or all or any part of the moneys, funds, income and revenues of the Authority from any source derived, including, without limitation, any revenues of the Authority from taxes it is authorized to impose, the net revenues of the Authority from its operations, payments from the Metropolitan Fair and Exposition Authority Improvement Bond Fund or from the McCormick Place Expansion Project Fund to the Authority or upon its direction to any trustee or trustees under any trust agreement securing such bonds, payments from any governmental agency, or any combination of the foregoing. In no event shall a lien or security interest upon the physical facilities of the Authority be created by any such lien, pledge or security interest. The Authority may execute and deliver a trust agreement or agreements to secure the payment of such bonds and for the purpose of setting forth covenants and undertakings of the Authority in connection with issuance thereof. Such pledge, assignment and grant of a lien and security interest shall be effective immediately without any further filing or action and shall be effective with respect to all persons regardless of whether any such person shall have notice of such pledge, assignment, lien or security interest.
In connection with the issuance of its bonds, the Authority may enter into arrangements to provide additional security and liquidity for the bonds. These may include, without limitation, municipal bond insurance, letters of credit, lines of credit by which the Authority may borrow funds to pay or redeem its bonds and purchase or remarketing arrangements for assuring the ability of owners of the Authority's bonds to sell or to have redeemed their bonds. The Authority may enter into contracts and may agree to pay fees to persons providing such arrangements, including from bond proceeds. No such arrangement or contract shall be considered a bond or note for purposes of any limitation on the issuance of bonds or notes by the Authority.
The ordinance of the Board authorizing the issuance of its bonds may provide that interest rates may vary from time to time depending upon criteria established by the Board, which may include, without limitation, a variation in interest rates as may be necessary to cause bonds to be remarketable from time to time at a price equal to their principal amount, and may provide for appointment of a national banking association, bank, trust company, investment banker or other financial institution to serve as a remarketing agent in that connection. The ordinance of the board authorizing the issuance of its bonds may provide that alternative interest rates or provisions will apply during such times as the bonds are held by a person providing a letter of credit or other credit enhancement arrangement for those bonds.
To secure the payment of any or all of such bonds and for the purpose of setting forth the covenants and undertakings of the Authority in connection with the issuance thereof and the issuance of any additional bonds payable from moneys, funds, revenue and income of the Authority to be derived from any source, the Authority may execute and deliver a trust agreement or agreements; provided that no lien upon any real property of the Authority shall be created thereby.
A remedy for any breach or default of the terms of any such trust agreement by the Authority may be by mandamus proceedings in the circuit court to compel performance and compliance therewith, but the trust agreement may prescribe by whom or on whose behalf such action may be instituted.
In connection with the issuance of its bonds under this Act, the Authority may enter into contracts that it determines necessary or appropriate to permit it to manage payment or interest rate risk. These contracts may include, but are not limited to, interest rate exchange agreements; contracts providing for payment or receipt of funds based on levels of or changes in interest rates; contracts to exchange cash flows or series of payments; and contracts incorporating interest rate caps, collars, floors, or locks.
(Source: P.A. 94-91, eff. 7-1-05.)

(70 ILCS 210/10.1) (from Ch. 85, par. 1230.1)
Sec. 10.1. (a) The Authority is hereby authorized to provide for the issuance, from time to time, of refunding or advance refunding bonds for the purpose of refunding any bonds or notes then outstanding (herein collectively referred to as bonds) at or prior to maturity or on any redemption date, whether an entire issue or series, or one or more issues or series, or any portions or parts of any issue or series, which shall have been issued under the provisions of this Act.
(b) The proceeds of any such refunding bonds may be used to carry out one or more of the following purposes:
(1) To pay the principal amount of all outstanding

bonds to be retired at maturity or redeemed prior to maturity;

(2) To pay the total amount of any redemption premium

incident to redemption of such outstanding bonds to be refunded;

(3) To pay the total amount of any interest accrued

or to accrue to the date or dates of redemption or maturity of such outstanding bonds to be refunded;

(4) To pay any and all costs or expenses incident to

such refunding;

(5) To establish reserves for the payment of such

refunding bonds and the interest thereon.

(c) The issuance of refunding bonds, the maturities and other details thereof, the rights of the holders thereof and the rights, duties and obligations of the Authority in respect of the same shall be governed by the provisions of this Act, insofar as the same may be applicable, and may in harmony therewith be augmented or supplemented by resolution or ordinance to conform to the facts and circumstances prevailing in each instance of issuance of such refunding bonds; provided that, with respect to refunding or advance refunding bonds issued before January 1, 1991, the Authority shall consult with the Illinois Governor's Office of Management and Budget (formerly Bureau of the Budget) to develop the structure of the proposed transaction.
After the adoption by the Board of an ordinance authorizing the issuance of such refunding bonds before January 1, 1991, and the execution of any proposal or contract relating to the sale thereof, the Authority shall prepare and deliver a report as soon as practical to the Director of the Governor's Office of Management and Budget (formerly Bureau of the Budget), the President of the Senate, the Minority Leader of the Senate, the Speaker of the House of Representatives and the Minority Leader of the House of Representatives setting forth the amount of refunding bonds, the interest rate or rates, a schedule of estimated debt service requirements, the projected cost savings to the State, the method or manner of the sale and any participants therein, including underwriters, financial advisors, attorneys, accountants, trustees, printers, registrars and paying agents.
(d) With reference to the investment of the proceeds of any such refunding bonds, the interest on which is exempt from tax under federal law, the Authority shall not authorize or anticipate investment earnings exceeding such as are authorized or permitted under prevailing federal laws, regulations and administrative rulings relating to arbitrage bonds.
(e) The proceeds of any such refunding bonds (together with any other funds available for application to refunding purposes, if so provided or permitted by ordinance authorizing the issuance of such refunding bonds or in a trust agreement securing the same) may be placed in trust to be applied to the purchase, retirement at maturity or redemption of the bonds to be refunded on such dates as may be determined by the Authority. Pending application thereof, the proceeds of such refunding bonds and such other available funds, if any, may be invested in direct obligations of, or obligations the principal thereof and the interest on which are unconditionally guaranteed by, the United States of America which shall mature, or which shall be subject to redemption by the holder thereof at its option not later than the respective date or dates when such proceeds and other available funds, if any, (either together with the interest accruing thereon or without considering the interest accruing thereon) will be required for the refunding purpose intended or authorized.
(f) Upon the deposit of the proceeds of the refunding bonds (together with any other funds available for application to refunding purposes, if so provided or permitted by ordinance authorizing the issuance of such refunding bonds or in a trust agreement securing the same) in an irrevocable trust pursuant to a trust agreement with a trustee requiring the trustee to satisfy the obligations of the Authority to timely redeem and retire the outstanding bonds for which the proceeds and other funds, if any, are deposited, in an amount sufficient to satisfy the obligation of the Authority to timely redeem and retire such outstanding bonds or upon the deposit in such irrevocable trust of direct obligations which, or obligations the principal and interest of which, are unconditionally guaranteed by the United States of America, in an amount sufficient to pay all principal and all interest accrued and to be accrued in respect of the bonds to be refunded from the reinvestment of such principal and interest, or in such amounts so that upon maturity (or upon optional redemption by the trustee) of such obligations amounts will be produced, taking into account investment earnings, on a timely basis sufficient to satisfy the obligations of the Authority to timely redeem and retire such outstanding bonds, and notwithstanding any provision of any ordinance or trust agreement authorizing the issuance of such outstanding bonds to the contrary, such outstanding bonds shall be deemed paid and no longer be deemed to be outstanding for purposes of such ordinance or trust agreement, and all rights and obligations of the bond holders and the Authority under such prior ordinance or trust agreement shall be deemed discharged, provided, however, that the holders of such outstanding bonds shall have an irrevocable and unconditional right to payment in full of all principal of and premium if any and interest on such outstanding bonds when due from the amounts on deposit in such trust. The trustee shall be any trust company or bank in the State of Illinois having the power of a trust company possessing capital and surplus of not less than $100,000,000.
(g) Bond proceeds on deposit in the construction fund, are authorized to be used to pay principal or interest on the refunded bonds and the Authority is authorized to issue bonds for the purpose of reimbursing its construction fund in the amount of the bond proceeds used in connection with the refunding issuance. That portion of the bond proceeds used to reimburse the construction fund shall be deemed refunding bonds for the purposes of this Act.
(Source: P.A. 94-793, eff. 5-19-06.)

(70 ILCS 210/10.2)
Sec. 10.2. Bonding disclosure.
(a) Truth in borrowing disclosure. Within 60 business days after the issuance of any bonds under this Act, the Authority shall disclose the total principal and interest payments to be paid on the bonds over the full stated term of the bonds. The disclosure also shall include principal and interest payments to be made by each fiscal year over the full stated term of the bonds and total principal and interest payments to be made by each fiscal year on all other outstanding bonds issued under this Act over the full stated terms of those bonds. These disclosures shall be calculated assuming bonds are not redeemed or refunded prior to their stated maturities. Amounts included in these disclosures as payment of interest on variable rate bonds shall be computed at an interest rate equal to the rate at which the variable rate bonds are first set upon issuance, plus 2.5%, after taking into account any credits permitted in the related indenture or other instrument against the amount of such interest for each fiscal year.
(b) Bond sale expenses disclosure. Within 60 business days after the issuance of any bonds under this Act, the Authority shall disclose all costs of issuance on each sale of bonds under this Act. The disclosure shall include, as applicable, the respective percentages of participation and compensation of each underwriter that is a member of the underwriting syndicate, legal counsel, financial advisors, and other professionals for the bond issue and an identification of all costs of issuance paid to minority-owned businesses, women-owned businesses, and businesses owned by persons with disabilities. The terms "minority-owned businesses", "women-owned businesses", and "business owned by a person with a disability" have the meanings given to those terms in the Business Enterprise for Minorities, Women, and Persons with Disabilities Act. In addition, the Authority shall provide copies of all contracts under which any costs of issuance are paid or to be paid to the Commission on Government Forecasting and Accountability within 60 business days after the issuance of bonds for which those costs are paid or to be paid. Instead of filing a second or subsequent copy of the same contract, the Authority may file a statement that specified costs are paid under specified contracts filed earlier with the Commission.
(c) The disclosures required in this Section shall be published by posting the disclosures for no less than 30 days on the website of the Authority and shall be available to the public upon request. The Authority shall also provide the disclosures to the Governor's Office of Management and Budget, the Commission on Government Forecasting and Accountability, and the General Assembly.
(Source: P.A. 100-391, eff. 8-25-17.)

(70 ILCS 210/11) (from Ch. 85, par. 1231)
Sec. 11. Under no circumstances shall any bonds issued by the Authority or any other obligation of the Authority be or become an indebtedness or obligation of the State of Illinois or of any other political subdivision of or municipality within the State, nor shall any such bond or obligation be or become an indebtedness of the Authority within the purview of any constitutional limitation or provision, and it shall be plainly stated on the face of each bond that it does not constitute such an indebtedness or obligation but is payable solely from the revenues or income as aforesaid.
(Source: Laws 1955, p. 1125.)

(70 ILCS 210/12) (from Ch. 85, par. 1232)
Sec. 12. The State and all counties, cities, villages, incorporated towns and other municipal corporations, political subdivisions and public bodies, and public officers of any thereof, all banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies and other persons carrying on an insurance business and all executors, administrators, guardians, trustees and other fiduciaries may legally invest any sinking funds, moneys or other funds belonging to them or within their control in any bonds issued pursuant to this Act, it being the purpose of this section to authorize the investment in such bonds of all sinking, insurance, retirement, compensation, pension and trust funds, whether owned or controlled by private or public persons or officers; provided, however, that nothing contained in this section may be construed as relieving any person from any duty of exercising reasonable care in selecting securities for purchase or investment.
(Source: Laws 1955, p. 1125.)

(70 ILCS 210/13) (from Ch. 85, par. 1233)
(Text of Section from P.A. 100-23, Article 5, Section 5-35)
Sec. 13. (a) The Authority shall not have power to levy taxes for any purpose, except as provided in subsections (b), (c), (d), (e), and (f).
(b) By ordinance the Authority shall, as soon as practicable after the effective date of this amendatory Act of 1991, impose a Metropolitan Pier and Exposition Authority Retailers' Occupation Tax upon all persons engaged in the business of selling tangible personal property at retail within the territory described in this subsection at the rate of 1.0% of the gross receipts (i) from the sale of food, alcoholic beverages, and soft drinks sold for consumption on the premises where sold and (ii) from the sale of food, alcoholic beverages, and soft drinks sold for consumption off the premises where sold by a retailer whose principal source of gross receipts is from the sale of food, alcoholic beverages, and soft drinks prepared for immediate consumption.
The tax imposed under this subsection and all civil penalties that may be assessed as an incident to that tax shall be collected and enforced by the Illinois Department of Revenue. The Department shall have full power to administer and enforce this subsection, to collect all taxes and penalties so collected in the manner provided in this subsection, and to determine all rights to credit memoranda arising on account of the erroneous payment of tax or penalty under this subsection. In the administration of and compliance with this subsection, the Department and persons who are subject to this subsection shall have the same rights, remedies, privileges, immunities, powers, and duties, shall be subject to the same conditions, restrictions, limitations, penalties, exclusions, exemptions, and definitions of terms, and shall employ the same modes of procedure applicable to this Retailers' Occupation Tax as are prescribed in Sections 1, 2 through 2-65 (in respect to all provisions of those Sections other than the State rate of taxes), 2c, 2h, 2i, 3 (except as to the disposition of taxes and penalties collected), 4, 5, 5a, 5b, 5c, 5d, 5e, 5f, 5g, 5i, 5j, 6, 6a, 6b, 6c, 7, 8, 9, 10, 11, 12, 13, and, until January 1, 1994, 13.5 of the Retailers' Occupation Tax Act, and, on and after January 1, 1994, all applicable provisions of the Uniform Penalty and Interest Act that are not inconsistent with this Act, as fully as if provisions contained in those Sections of the Retailers' Occupation Tax Act were set forth in this subsection.
Persons subject to any tax imposed under the authority granted in this subsection may reimburse themselves for their seller's tax liability under this subsection by separately stating that tax as an additional charge, which charge may be stated in combination, in a single amount, with State taxes that sellers are required to collect under the Use Tax Act, pursuant to bracket schedules as the Department may prescribe. The retailer filing the return shall, at the time of filing the return, pay to the Department the amount of tax imposed under this subsection, less a discount of 1.75%, which is allowed to reimburse the retailer for the expenses incurred in keeping records, preparing and filing returns, remitting the tax, and supplying data to the Department on request.
Whenever the Department determines that a refund should be made under this subsection to a claimant instead of issuing a credit memorandum, the Department shall notify the State Comptroller, who shall cause a warrant to be drawn for the amount specified and to the person named in the notification from the Department. The refund shall be paid by the State Treasurer out of the Metropolitan Pier and Exposition Authority trust fund held by the State Treasurer as trustee for the Authority.
Nothing in this subsection authorizes the Authority to impose a tax upon the privilege of engaging in any business that under the Constitution of the United States may not be made the subject of taxation by this State.
The Department shall forthwith pay over to the State Treasurer, ex officio, as trustee for the Authority, all taxes and penalties collected under this subsection for deposit into a trust fund held outside of the State Treasury.
As soon as possible after the first day of each month, beginning January 1, 2011, upon certification of the Department of Revenue, the Comptroller shall order transferred, and the Treasurer shall transfer, to the STAR Bonds Revenue Fund the local sales tax increment, as defined in the Innovation Development and Economy Act, collected under this subsection during the second preceding calendar month for sales within a STAR bond district.
After the monthly transfer to the STAR Bonds Revenue Fund, on or before the 25th day of each calendar month, the Department shall prepare and certify to the Comptroller the amounts to be paid under subsection (g) of this Section, which shall be the amounts, not including credit memoranda, collected under this subsection during the second preceding calendar month by the Department, less any amounts determined by the Department to be necessary for the payment of refunds, less 2% of such balance, which sum shall be deposited by the State Treasurer into the Tax Compliance and Administration Fund in the State Treasury from which it shall be appropriated to the Department to cover the costs of the Department in administering and enforcing the provisions of this subsection, and less any amounts that are transferred to the STAR Bonds Revenue Fund. Within 10 days after receipt by the Comptroller of the certification, the Comptroller shall cause the orders to be drawn for the remaining amounts, and the Treasurer shall administer those amounts as required in subsection (g).
A certificate of registration issued by the Illinois Department of Revenue to a retailer under the Retailers' Occupation Tax Act shall permit the registrant to engage in a business that is taxed under the tax imposed under this subsection, and no additional registration shall be required under the ordinance imposing the tax or under this subsection.
A certified copy of any ordinance imposing or discontinuing any tax under this subsection or effecting a change in the rate of that tax shall be filed with the Department, whereupon the Department shall proceed to administer and enforce this subsection on behalf of the Authority as of the first day of the third calendar month following the date of filing.
The tax authorized to be levied under this subsection may be levied within all or any part of the following described portions of the metropolitan area:
(1) that portion of the City of Chicago located

within the following area: Beginning at the point of intersection of the Cook County - DuPage County line and York Road, then North along York Road to its intersection with Touhy Avenue, then east along Touhy Avenue to its intersection with the Northwest Tollway, then southeast along the Northwest Tollway to its intersection with Lee Street, then south along Lee Street to Higgins Road, then south and east along Higgins Road to its intersection with Mannheim Road, then south along Mannheim Road to its intersection with Irving Park Road, then west along Irving Park Road to its intersection with the Cook County - DuPage County line, then north and west along the county line to the point of beginning; and

(2) that portion of the City of Chicago located

within the following area: Beginning at the intersection of West 55th Street with Central Avenue, then east along West 55th Street to its intersection with South Cicero Avenue, then south along South Cicero Avenue to its intersection with West 63rd Street, then west along West 63rd Street to its intersection with South Central Avenue, then north along South Central Avenue to the point of beginning; and

(3) that portion of the City of Chicago located

within the following area: Beginning at the point 150 feet west of the intersection of the west line of North Ashland Avenue and the north line of West Diversey Avenue, then north 150 feet, then east along a line 150 feet north of the north line of West Diversey Avenue extended to the shoreline of Lake Michigan, then following the shoreline of Lake Michigan (including Navy Pier and all other improvements fixed to land, docks, or piers) to the point where the shoreline of Lake Michigan and the Adlai E. Stevenson Expressway extended east to that shoreline intersect, then west along the Adlai E. Stevenson Expressway to a point 150 feet west of the west line of South Ashland Avenue, then north along a line 150 feet west of the west line of South and North Ashland Avenue to the point of beginning.

The tax authorized to be levied under this subsection may also be levied on food, alcoholic beverages, and soft drinks sold on boats and other watercraft departing from and returning to the shoreline of Lake Michigan (including Navy Pier and all other improvements fixed to land, docks, or piers) described in item (3).
(c) By ordinance the Authority shall, as soon as practicable after the effective date of this amendatory Act of 1991, impose an occupation tax upon all persons engaged in the corporate limits of the City of Chicago in the business of renting, leasing, or letting rooms in a hotel, as defined in the Hotel Operators' Occupation Tax Act, at a rate of 2.5% of the gross rental receipts from the renting, leasing, or letting of hotel rooms within the City of Chicago, excluding, however, from gross rental receipts the proceeds of renting, leasing, or letting to permanent residents of a hotel, as defined in that Act. Gross rental receipts shall not include charges that are added on account of the liability arising from any tax imposed by the State or any governmental agency on the occupation of renting, leasing, or letting rooms in a hotel.
The tax imposed by the Authority under this subsection and all civil penalties that may be assessed as an incident to that tax shall be collected and enforced by the Illinois Department of Revenue. The certificate of registration that is issued by the Department to a lessor under the Hotel Operators' Occupation Tax Act shall permit that registrant to engage in a business that is taxable under any ordinance enacted under this subsection without registering separately with the Department under that ordinance or under this subsection. The Department shall have full power to administer and enforce this subsection, to collect all taxes and penalties due under this subsection, to dispose of taxes and penalties so collected in the manner provided in this subsection, and to determine all rights to credit memoranda arising on account of the erroneous payment of tax or penalty under this subsection. In the administration of and compliance with this subsection, the Department and persons who are subject to this subsection shall have the same rights, remedies, privileges, immunities, powers, and duties, shall be subject to the same conditions, restrictions, limitations, penalties, and definitions of terms, and shall employ the same modes of procedure as are prescribed in the Hotel Operators' Occupation Tax Act (except where that Act is inconsistent with this subsection), as fully as if the provisions contained in the Hotel Operators' Occupation Tax Act were set out in this subsection.
Whenever the Department determines that a refund should be made under this subsection to a claimant instead of issuing a credit memorandum, the Department shall notify the State Comptroller, who shall cause a warrant to be drawn for the amount specified and to the person named in the notification from the Department. The refund shall be paid by the State Treasurer out of the Metropolitan Pier and Exposition Authority trust fund held by the State Treasurer as trustee for the Authority.
Persons subject to any tax imposed under the authority granted in this subsection may reimburse themselves for their tax liability for that tax by separately stating that tax as an additional charge, which charge may be stated in combination, in a single amount, with State taxes imposed under the Hotel Operators' Occupation Tax Act, the municipal tax imposed under Section 8-3-13 of the Illinois Municipal Code, and the tax imposed under Section 19 of the Illinois Sports Facilities Authority Act.
The person filing the return shall, at the time of filing the return, pay to the Department the amount of tax, less a discount of 2.1% or $25 per calendar year, whichever is greater, which is allowed to reimburse the operator for the expenses incurred in keeping records, preparing and filing returns, remitting the tax, and supplying data to the Department on request.
The Department shall forthwith pay over to the State Treasurer, ex officio, as trustee for the Authority, all taxes and penalties collected under this subsection for deposit into a trust fund held outside the State Treasury. On or before the 25th day of each calendar month, the Department shall certify to the Comptroller the amounts to be paid under subsection (g) of this Section, which shall be the amounts (not including credit memoranda) collected under this subsection during the second preceding calendar month by the Department, less any amounts determined by the Department to be necessary for payment of refunds. Within 10 days after receipt by the Comptroller of the Department's certification, the Comptroller shall cause the orders to be drawn for such amounts, and the Treasurer shall administer those amounts as required in subsection (g).
A certified copy of any ordinance imposing or discontinuing a tax under this subsection or effecting a change in the rate of that tax shall be filed with the Illinois Department of Revenue, whereupon the Department shall proceed to administer and enforce this subsection on behalf of the Authority as of the first day of the third calendar month following the date of filing.
(d) By ordinance the Authority shall, as soon as practicable after the effective date of this amendatory Act of 1991, impose a tax upon all persons engaged in the business of renting automobiles in the metropolitan area at the rate of 6% of the gross receipts from that business, except that no tax shall be imposed on the business of renting automobiles for use as taxicabs or in livery service. The tax imposed under this subsection and all civil penalties that may be assessed as an incident to that tax shall be collected and enforced by the Illinois Department of Revenue. The certificate of registration issued by the Department to a retailer under the Retailers' Occupation Tax Act or under the Automobile Renting Occupation and Use Tax Act shall permit that person to engage in a business that is taxable under any ordinance enacted under this subsection without registering separately with the Department under that ordinance or under this subsection. The Department shall have full power to administer and enforce this subsection, to collect all taxes and penalties due under this subsection, to dispose of taxes and penalties so collected in the manner provided in this subsection, and to determine all rights to credit memoranda arising on account of the erroneous payment of tax or penalty under this subsection. In the administration of and compliance with this subsection, the Department and persons who are subject to this subsection shall have the same rights, remedies, privileges, immunities, powers, and duties, be subject to the same conditions, restrictions, limitations, penalties, and definitions of terms, and employ the same modes of procedure as are prescribed in Sections 2 and 3 (in respect to all provisions of those Sections other than the State rate of tax; and in respect to the provisions of the Retailers' Occupation Tax Act referred to in those Sections, except as to the disposition of taxes and penalties collected, except for the provision allowing retailers a deduction from the tax to cover certain costs, and except that credit memoranda issued under this subsection may not be used to discharge any State tax liability) of the Automobile Renting Occupation and Use Tax Act, as fully as if provisions contained in those Sections of that Act were set forth in this subsection.
Persons subject to any tax imposed under the authority granted in this subsection may reimburse themselves for their tax liability under this subsection by separately stating that tax as an additional charge, which charge may be stated in combination, in a single amount, with State tax that sellers are required to collect under the Automobile Renting Occupation and Use Tax Act, pursuant to bracket schedules as the Department may prescribe.
Whenever the Department determines that a refund should be made under this subsection to a claimant instead of issuing a credit memorandum, the Department shall notify the State Comptroller, who shall cause a warrant to be drawn for the amount specified and to the person named in the notification from the Department. The refund shall be paid by the State Treasurer out of the Metropolitan Pier and Exposition Authority trust fund held by the State Treasurer as trustee for the Authority.
The Department shall forthwith pay over to the State Treasurer, ex officio, as trustee, all taxes and penalties collected under this subsection for deposit into a trust fund held outside the State Treasury. On or before the 25th day of each calendar month, the Department shall certify to the Comptroller the amounts to be paid under subsection (g) of this Section (not including credit memoranda) collected under this subsection during the second preceding calendar month by the Department, less any amount determined by the Department to be necessary for payment of refunds. Within 10 days after receipt by the Comptroller of the Department's certification, the Comptroller shall cause the orders to be drawn for such amounts, and the Treasurer shall administer those amounts as required in subsection (g).
Nothing in this subsection authorizes the Authority to impose a tax upon the privilege of engaging in any business that under the Constitution of the United States may not be made the subject of taxation by this State.
A certified copy of any ordinance imposing or discontinuing a tax under this subsection or effecting a change in the rate of that tax shall be filed with the Illinois Department of Revenue, whereupon the Department shall proceed to administer and enforce this subsection on behalf of the Authority as of the first day of the third calendar month following the date of filing.
(e) By ordinance the Authority shall, as soon as practicable after the effective date of this amendatory Act of 1991, impose a tax upon the privilege of using in the metropolitan area an automobile that is rented from a rentor outside Illinois and is titled or registered with an agency of this State's government at a rate of 6% of the rental price of that automobile, except that no tax shall be imposed on the privilege of using automobiles rented for use as taxicabs or in livery service. The tax shall be collected from persons whose Illinois address for titling or registration purposes is given as being in the metropolitan area. The tax shall be collected by the Department of Revenue for the Authority. The tax must be paid to the State or an exemption determination must be obtained from the Department of Revenue before the title or certificate of registration for the property may be issued. The tax or proof of exemption may be transmitted to the Department by way of the State agency with which or State officer with whom the tangible personal property must be titled or registered if the Department and that agency or State officer determine that this procedure will expedite the processing of applications for title or registration.
The Department shall have full power to administer and enforce this subsection, to collect all taxes, penalties, and interest due under this subsection, to dispose of taxes, penalties, and interest so collected in the manner provided in this subsection, and to determine all rights to credit memoranda or refunds arising on account of the erroneous payment of tax, penalty, or interest under this subsection. In the administration of and compliance with this subsection, the Department and persons who are subject to this subsection shall have the same rights, remedies, privileges, immunities, powers, and duties, be subject to the same conditions, restrictions, limitations, penalties, and definitions of terms, and employ the same modes of procedure as are prescribed in Sections 2 and 4 (except provisions pertaining to the State rate of tax; and in respect to the provisions of the Use Tax Act referred to in that Section, except provisions concerning collection or refunding of the tax by retailers, except the provisions of Section 19 pertaining to claims by retailers, except the last paragraph concerning refunds, and except that credit memoranda issued under this subsection may not be used to discharge any State tax liability) of the Automobile Renting Occupation and Use Tax Act, as fully as if provisions contained in those Sections of that Act were set forth in this subsection.
Whenever the Department determines that a refund should be made under this subsection to a claimant instead of issuing a credit memorandum, the Department shall notify the State Comptroller, who shall cause a warrant to be drawn for the amount specified and to the person named in the notification from the Department. The refund shall be paid by the State Treasurer out of the Metropolitan Pier and Exposition Authority trust fund held by the State Treasurer as trustee for the Authority.
The Department shall forthwith pay over to the State Treasurer, ex officio, as trustee, all taxes, penalties, and interest collected under this subsection for deposit into a trust fund held outside the State Treasury. On or before the 25th day of each calendar month, the Department shall certify to the State Comptroller the amounts to be paid under subsection (g) of this Section, which shall be the amounts (not including credit memoranda) collected under this subsection during the second preceding calendar month by the Department, less any amounts determined by the Department to be necessary for payment of refunds. Within 10 days after receipt by the State Comptroller of the Department's certification, the Comptroller shall cause the orders to be drawn for such amounts, and the Treasurer shall administer those amounts as required in subsection (g).
A certified copy of any ordinance imposing or discontinuing a tax or effecting a change in the rate of that tax shall be filed with the Illinois Department of Revenue, whereupon the Department shall proceed to administer and enforce this subsection on behalf of the Authority as of the first day of the third calendar month following the date of filing.
(f) By ordinance the Authority shall, as soon as practicable after the effective date of this amendatory Act of 1991, impose an occupation tax on all persons, other than a governmental agency, engaged in the business of providing ground transportation for hire to passengers in the metropolitan area at a rate of (i) $4 per taxi or livery vehicle departure with passengers for hire from commercial service airports in the metropolitan area, (ii) for each departure with passengers for hire from a commercial service airport in the metropolitan area in a bus or van operated by a person other than a person described in item (iii): $18 per bus or van with a capacity of 1-12 passengers, $36 per bus or van with a capacity of 13-24 passengers, and $54 per bus or van with a capacity of over 24 passengers, and (iii) for each departure with passengers for hire from a commercial service airport in the metropolitan area in a bus or van operated by a person regulated by the Interstate Commerce Commission or Illinois Commerce Commission, operating scheduled service from the airport, and charging fares on a per passenger basis: $2 per passenger for hire in each bus or van. The term "commercial service airports" means those airports receiving scheduled passenger service and enplaning more than 100,000 passengers per year.
In the ordinance imposing the tax, the Authority may provide for the administration and enforcement of the tax and the collection of the tax from persons subject to the tax as the Authority determines to be necessary or practicable for the effective administration of the tax. The Authority may enter into agreements as it deems appropriate with any governmental agency providing for that agency to act as the Authority's agent to collect the tax.
In the ordinance imposing the tax, the Authority may designate a method or methods for persons subject to the tax to reimburse themselves for the tax liability arising under the ordinance (i) by separately stating the full amount of the tax liability as an additional charge to passengers departing the airports, (ii) by separately stating one-half of the tax liability as an additional charge to both passengers departing from and to passengers arriving at the airports, or (iii) by some other method determined by the Authority.
All taxes, penalties, and interest collected under any ordinance adopted under this subsection, less any amounts determined to be necessary for the payment of refunds and less the taxes, penalties, and interest attributable to any increase in the rate of tax authorized by Public Act 96-898, shall be paid forthwith to the State Treasurer, ex officio, for deposit into a trust fund held outside the State Treasury and shall be administered by the State Treasurer as provided in subsection (g) of this Section. All taxes, penalties, and interest attributable to any increase in the rate of tax authorized by Public Act 96-898 shall be paid by the State Treasurer as follows: 25% for deposit into the Convention Center Support Fund, to be used by the Village of Rosemont for the repair, maintenance, and improvement of the Donald E. Stephens Convention Center and for debt service on debt instruments issued for those purposes by the village and 75% to the Authority to be used for grants to an organization meeting the qualifications set out in Section 5.6 of this Act, provided the Metropolitan Pier and Exposition Authority has entered into a marketing agreement with such an organization.
(g) Amounts deposited from the proceeds of taxes imposed by the Authority under subsections (b), (c), (d), (e), and (f) of this Section and amounts deposited under Section 19 of the Illinois Sports Facilities Authority Act shall be held in a trust fund outside the State Treasury and shall be administered by the Treasurer as follows:
(1) An amount necessary for the payment of refunds

with respect to those taxes shall be retained in the trust fund and used for those payments.

(2) On July 20 and on the 20th of each month

thereafter, provided that the amount requested in the annual certificate of the Chairman of the Authority filed under Section 8.25f of the State Finance Act has been appropriated for payment to the Authority, 1/8 of the local tax transfer amount, together with any cumulative deficiencies in the amounts transferred into the McCormick Place Expansion Project Fund under this subparagraph (2) during the fiscal year for which the certificate has been filed, shall be transferred from the trust fund into the McCormick Place Expansion Project Fund in the State treasury until 100% of the local tax transfer amount has been so transferred. "Local tax transfer amount" shall mean the amount requested in the annual certificate, minus the reduction amount. "Reduction amount" shall mean $41.7 million in fiscal year 2011, $36.7 million in fiscal year 2012, $36.7 million in fiscal year 2013, $36.7 million in fiscal year 2014, and $31.7 million in each fiscal year thereafter until 2032, provided that the reduction amount shall be reduced by (i) the amount certified by the Authority to the State Comptroller and State Treasurer under Section 8.25 of the State Finance Act, as amended, with respect to that fiscal year and (ii) in any fiscal year in which the amounts deposited in the trust fund under this Section exceed $318.3 million, exclusive of amounts set aside for refunds and for the reserve account, one dollar for each dollar of the deposits in the trust fund above $318.3 million with respect to that year, exclusive of amounts set aside for refunds and for the reserve account.

(3) On July 20, 2010, the Comptroller shall certify

to the Governor, the Treasurer, and the Chairman of the Authority the 2010 deficiency amount, which means the cumulative amount of transfers that were due from the trust fund to the McCormick Place Expansion Project Fund in fiscal years 2008, 2009, and 2010 under Section 13(g) of this Act, as it existed prior to May 27, 2010 (the effective date of Public Act 96-898), but not made. On July 20, 2011 and on July 20 of each year through July 20, 2014, the Treasurer shall calculate for the previous fiscal year the surplus revenues in the trust fund and pay that amount to the Authority. On July 20, 2015 and on July 20 of each year thereafter to and including July 20, 2017, as long as bonds and notes issued under Section 13.2 or bonds and notes issued to refund those bonds and notes are outstanding, the Treasurer shall calculate for the previous fiscal year the surplus revenues in the trust fund and pay one-half of that amount to the State Treasurer for deposit into the General Revenue Fund until the 2010 deficiency amount has been paid and shall pay the balance of the surplus revenues to the Authority. On July 20, 2018 and on July 20 of each year thereafter, the Treasurer shall calculate for the previous fiscal year the surplus revenues in the trust fund and pay all of such surplus revenues to the State Treasurer for deposit into the General Revenue Fund until the 2010 deficiency amount has been paid. After the 2010 deficiency amount has been paid, the Treasurer shall pay the balance of the surplus revenues to the Authority. "Surplus revenues" means the amounts remaining in the trust fund on June 30 of the previous fiscal year (A) after the State Treasurer has set aside in the trust fund (i) amounts retained for refunds under subparagraph (1) and (ii) any amounts necessary to meet the reserve account amount and (B) after the State Treasurer has transferred from the trust fund to the General Revenue Fund 100% of any post-2010 deficiency amount. "Reserve account amount" means $15 million in fiscal year 2011 and $30 million in each fiscal year thereafter. The reserve account amount shall be set aside in the trust fund and used as a reserve to be transferred to the McCormick Place Expansion Project Fund in the event the proceeds of taxes imposed under this Section 13 are not sufficient to fund the transfer required in subparagraph (2). "Post-2010 deficiency amount" means any deficiency in transfers from the trust fund to the McCormick Place Expansion Project Fund with respect to fiscal years 2011 and thereafter. It is the intention of this subparagraph (3) that no surplus revenues shall be paid to the Authority with respect to any year in which a post-2010 deficiency amount has not been satisfied by the Authority.

Moneys received by the Authority as surplus revenues may be used (i) for the purposes of paying debt service on the bonds and notes issued by the Authority, including early redemption of those bonds or notes, (ii) for the purposes of repair, replacement, and improvement of the grounds, buildings, and facilities of the Authority, and (iii) for the corporate purposes of the Authority in fiscal years 2011 through 2015 in an amount not to exceed $20,000,000 annually or $80,000,000 total, which amount shall be reduced $0.75 for each dollar of the receipts of the Authority in that year from any contract entered into with respect to naming rights at McCormick Place under Section 5(m) of this Act. When bonds and notes issued under Section 13.2, or bonds or notes issued to refund those bonds and notes, are no longer outstanding, the balance in the trust fund shall be paid to the Authority.
(h) The ordinances imposing the taxes authorized by this Section shall be repealed when bonds and notes issued under Section 13.2 or bonds and notes issued to refund those bonds and notes are no longer outstanding.
(Source: P.A. 100-23, Article 5, Section 5-35, eff. 7-6-17.)

(Text of Section from P.A. 100-23, Article 35, Section 35-25)
Sec. 13. (a) The Authority shall not have power to levy taxes for any purpose, except as provided in subsections (b), (c), (d), (e), and (f).
(b) By ordinance the Authority shall, as soon as practicable after the effective date of this amendatory Act of 1991, impose a Metropolitan Pier and Exposition Authority Retailers' Occupation Tax upon all persons engaged in the business of selling tangible personal property at retail within the territory described in this subsection at the rate of 1.0% of the gross receipts (i) from the sale of food, alcoholic beverages, and soft drinks sold for consumption on the premises where sold and (ii) from the sale of food, alcoholic beverages, and soft drinks sold for consumption off the premises where sold by a retailer whose principal source of gross receipts is from the sale of food, alcoholic beverages, and soft drinks prepared for immediate consumption.
The tax imposed under this subsection and all civil penalties that may be assessed as an incident to that tax shall be collected and enforced by the Illinois Department of Revenue. The Department shall have full power to administer and enforce this subsection, to collect all taxes and penalties so collected in the manner provided in this subsection, and to determine all rights to credit memoranda arising on account of the erroneous payment of tax or penalty under this subsection. In the administration of and compliance with this subsection, the Department and persons who are subject to this subsection shall have the same rights, remedies, privileges, immunities, powers, and duties, shall be subject to the same conditions, restrictions, limitations, penalties, exclusions, exemptions, and definitions of terms, and shall employ the same modes of procedure applicable to this Retailers' Occupation Tax as are prescribed in Sections 1, 2 through 2-65 (in respect to all provisions of those Sections other than the State rate of taxes), 2c, 2h, 2i, 3 (except as to the disposition of taxes and penalties collected), 4, 5, 5a, 5b, 5c, 5d, 5e, 5f, 5g, 5i, 5j, 6, 6a, 6b, 6c, 7, 8, 9, 10, 11, 12, 13, and, until January 1, 1994, 13.5 of the Retailers' Occupation Tax Act, and, on and after January 1, 1994, all applicable provisions of the Uniform Penalty and Interest Act that are not inconsistent with this Act, as fully as if provisions contained in those Sections of the Retailers' Occupation Tax Act were set forth in this subsection.
Persons subject to any tax imposed under the authority granted in this subsection may reimburse themselves for their seller's tax liability under this subsection by separately stating that tax as an additional charge, which charge may be stated in combination, in a single amount, with State taxes that sellers are required to collect under the Use Tax Act, pursuant to bracket schedules as the Department may prescribe. The retailer filing the return shall, at the time of filing the return, pay to the Department the amount of tax imposed under this subsection, less a discount of 1.75%, which is allowed to reimburse the retailer for the expenses incurred in keeping records, preparing and filing returns, remitting the tax, and supplying data to the Department on request.
Whenever the Department determines that a refund should be made under this subsection to a claimant instead of issuing a credit memorandum, the Department shall notify the State Comptroller, who shall cause a warrant to be drawn for the amount specified and to the person named in the notification from the Department. The refund shall be paid by the State Treasurer out of the Metropolitan Pier and Exposition Authority trust fund held by the State Treasurer as trustee for the Authority.
Nothing in this subsection authorizes the Authority to impose a tax upon the privilege of engaging in any business that under the Constitution of the United States may not be made the subject of taxation by this State.
The Department shall forthwith pay over to the State Treasurer, ex officio, as trustee for the Authority, all taxes and penalties collected under this subsection for deposit into a trust fund held outside of the State Treasury.
As soon as possible after the first day of each month, beginning January 1, 2011, upon certification of the Department of Revenue, the Comptroller shall order transferred, and the Treasurer shall transfer, to the STAR Bonds Revenue Fund the local sales tax increment, as defined in the Innovation Development and Economy Act, collected under this subsection during the second preceding calendar month for sales within a STAR bond district.
After the monthly transfer to the STAR Bonds Revenue Fund, on or before the 25th day of each calendar month, the Department shall prepare and certify to the Comptroller the amounts to be paid under subsection (g) of this Section, which shall be the amounts, not including credit memoranda, collected under this subsection during the second preceding calendar month by the Department, less any amounts determined by the Department to be necessary for the payment of refunds, less 2% of such balance, which sum shall be deposited by the State Treasurer into the Tax Compliance and Administration Fund in the State Treasury from which it shall be appropriated to the Department to cover the costs of the Department in administering and enforcing the provisions of this subsection, and less any amounts that are transferred to the STAR Bonds Revenue Fund. Within 10 days after receipt by the Comptroller of the certification, the Comptroller shall cause the orders to be drawn for the remaining amounts, and the Treasurer shall administer those amounts as required in subsection (g).
A certificate of registration issued by the Illinois Department of Revenue to a retailer under the Retailers' Occupation Tax Act shall permit the registrant to engage in a business that is taxed under the tax imposed under this subsection, and no additional registration shall be required under the ordinance imposing the tax or under this subsection.
A certified copy of any ordinance imposing or discontinuing any tax under this subsection or effecting a change in the rate of that tax shall be filed with the Department, whereupon the Department shall proceed to administer and enforce this subsection on behalf of the Authority as of the first day of the third calendar month following the date of filing.
The tax authorized to be levied under this subsection may be levied within all or any part of the following described portions of the metropolitan area:
(1) that portion of the City of Chicago located

within the following area: Beginning at the point of intersection of the Cook County - DuPage County line and York Road, then North along York Road to its intersection with Touhy Avenue, then east along Touhy Avenue to its intersection with the Northwest Tollway, then southeast along the Northwest Tollway to its intersection with Lee Street, then south along Lee Street to Higgins Road, then south and east along Higgins Road to its intersection with Mannheim Road, then south along Mannheim Road to its intersection with Irving Park Road, then west along Irving Park Road to its intersection with the Cook County - DuPage County line, then north and west along the county line to the point of beginning; and

(2) that portion of the City of Chicago located

within the following area: Beginning at the intersection of West 55th Street with Central Avenue, then east along West 55th Street to its intersection with South Cicero Avenue, then south along South Cicero Avenue to its intersection with West 63rd Street, then west along West 63rd Street to its intersection with South Central Avenue, then north along South Central Avenue to the point of beginning; and

(3) that portion of the City of Chicago located

within the following area: Beginning at the point 150 feet west of the intersection of the west line of North Ashland Avenue and the north line of West Diversey Avenue, then north 150 feet, then east along a line 150 feet north of the north line of West Diversey Avenue extended to the shoreline of Lake Michigan, then following the shoreline of Lake Michigan (including Navy Pier and all other improvements fixed to land, docks, or piers) to the point where the shoreline of Lake Michigan and the Adlai E. Stevenson Expressway extended east to that shoreline intersect, then west along the Adlai E. Stevenson Expressway to a point 150 feet west of the west line of South Ashland Avenue, then north along a line 150 feet west of the west line of South and North Ashland Avenue to the point of beginning.

The tax authorized to be levied under this subsection may also be levied on food, alcoholic beverages, and soft drinks sold on boats and other watercraft departing from and returning to the shoreline of Lake Michigan (including Navy Pier and all other improvements fixed to land, docks, or piers) described in item (3).
(c) By ordinance the Authority shall, as soon as practicable after the effective date of this amendatory Act of 1991, impose an occupation tax upon all persons engaged in the corporate limits of the City of Chicago in the business of renting, leasing, or letting rooms in a hotel, as defined in the Hotel Operators' Occupation Tax Act, at a rate of 2.5% of the gross rental receipts from the renting, leasing, or letting of hotel rooms within the City of Chicago, excluding, however, from gross rental receipts the proceeds of renting, leasing, or letting to permanent residents of a hotel, as defined in that Act. Gross rental receipts shall not include charges that are added on account of the liability arising from any tax imposed by the State or any governmental agency on the occupation of renting, leasing, or letting rooms in a hotel.
The tax imposed by the Authority under this subsection and all civil penalties that may be assessed as an incident to that tax shall be collected and enforced by the Illinois Department of Revenue. The certificate of registration that is issued by the Department to a lessor under the Hotel Operators' Occupation Tax Act shall permit that registrant to engage in a business that is taxable under any ordinance enacted under this subsection without registering separately with the Department under that ordinance or under this subsection. The Department shall have full power to administer and enforce this subsection, to collect all taxes and penalties due under this subsection, to dispose of taxes and penalties so collected in the manner provided in this subsection, and to determine all rights to credit memoranda arising on account of the erroneous payment of tax or penalty under this subsection. In the administration of and compliance with this subsection, the Department and persons who are subject to this subsection shall have the same rights, remedies, privileges, immunities, powers, and duties, shall be subject to the same conditions, restrictions, limitations, penalties, and definitions of terms, and shall employ the same modes of procedure as are prescribed in the Hotel Operators' Occupation Tax Act (except where that Act is inconsistent with this subsection), as fully as if the provisions contained in the Hotel Operators' Occupation Tax Act were set out in this subsection.
Whenever the Department determines that a refund should be made under this subsection to a claimant instead of issuing a credit memorandum, the Department shall notify the State Comptroller, who shall cause a warrant to be drawn for the amount specified and to the person named in the notification from the Department. The refund shall be paid by the State Treasurer out of the Metropolitan Pier and Exposition Authority trust fund held by the State Treasurer as trustee for the Authority.
Persons subject to any tax imposed under the authority granted in this subsection may reimburse themselves for their tax liability for that tax by separately stating that tax as an additional charge, which charge may be stated in combination, in a single amount, with State taxes imposed under the Hotel Operators' Occupation Tax Act, the municipal tax imposed under Section 8-3-13 of the Illinois Municipal Code, and the tax imposed under Section 19 of the Illinois Sports Facilities Authority Act.
The person filing the return shall, at the time of filing the return, pay to the Department the amount of tax, less a discount of 2.1% or $25 per calendar year, whichever is greater, which is allowed to reimburse the operator for the expenses incurred in keeping records, preparing and filing returns, remitting the tax, and supplying data to the Department on request.
Except as otherwise provided in this paragraph, the Department shall forthwith pay over to the State Treasurer, ex officio, as trustee for the Authority, all taxes and penalties collected under this subsection for deposit into a trust fund held outside the State Treasury. On or before the 25th day of each calendar month, the Department shall certify to the Comptroller the amounts to be paid under subsection (g) of this Section, which shall be the amounts (not including credit memoranda) collected under this subsection during the second preceding calendar month by the Department, less any amounts determined by the Department to be necessary for payment of refunds, less 2% of the remainder, which the Department shall transfer into the Tax Compliance and Administration Fund. The Department, at the time of each monthly disbursement to the Authority, shall prepare and certify to the State Comptroller the amount to be transferred into the Tax Compliance and Administration Fund under this subsection. Within 10 days after receipt by the Comptroller of the Department's certification, the Comptroller shall cause the orders to be drawn for such amounts, and the Treasurer shall administer the amounts distributed to the Authority as required in subsection (g).
A certified copy of any ordinance imposing or discontinuing a tax under this subsection or effecting a change in the rate of that tax shall be filed with the Illinois Department of Revenue, whereupon the Department shall proceed to administer and enforce this subsection on behalf of the Authority as of the first day of the third calendar month following the date of filing.
(d) By ordinance the Authority shall, as soon as practicable after the effective date of this amendatory Act of 1991, impose a tax upon all persons engaged in the business of renting automobiles in the metropolitan area at the rate of 6% of the gross receipts from that business, except that no tax shall be imposed on the business of renting automobiles for use as taxicabs or in livery service. The tax imposed under this subsection and all civil penalties that may be assessed as an incident to that tax shall be collected and enforced by the Illinois Department of Revenue. The certificate of registration issued by the Department to a retailer under the Retailers' Occupation Tax Act or under the Automobile Renting Occupation and Use Tax Act shall permit that person to engage in a business that is taxable under any ordinance enacted under this subsection without registering separately with the Department under that ordinance or under this subsection. The Department shall have full power to administer and enforce this subsection, to collect all taxes and penalties due under this subsection, to dispose of taxes and penalties so collected in the manner provided in this subsection, and to determine all rights to credit memoranda arising on account of the erroneous payment of tax or penalty under this subsection. In the administration of and compliance with this subsection, the Department and persons who are subject to this subsection shall have the same rights, remedies, privileges, immunities, powers, and duties, be subject to the same conditions, restrictions, limitations, penalties, and definitions of terms, and employ the same modes of procedure as are prescribed in Sections 2 and 3 (in respect to all provisions of those Sections other than the State rate of tax; and in respect to the provisions of the Retailers' Occupation Tax Act referred to in those Sections, except as to the disposition of taxes and penalties collected, except for the provision allowing retailers a deduction from the tax to cover certain costs, and except that credit memoranda issued under this subsection may not be used to discharge any State tax liability) of the Automobile Renting Occupation and Use Tax Act, as fully as if provisions contained in those Sections of that Act were set forth in this subsection.
Persons subject to any tax imposed under the authority granted in this subsection may reimburse themselves for their tax liability under this subsection by separately stating that tax as an additional charge, which charge may be stated in combination, in a single amount, with State tax that sellers are required to collect under the Automobile Renting Occupation and Use Tax Act, pursuant to bracket schedules as the Department may prescribe.
Whenever the Department determines that a refund should be made under this subsection to a claimant instead of issuing a credit memorandum, the Department shall notify the State Comptroller, who shall cause a warrant to be drawn for the amount specified and to the person named in the notification from the Department. The refund shall be paid by the State Treasurer out of the Metropolitan Pier and Exposition Authority trust fund held by the State Treasurer as trustee for the Authority.
Except as otherwise provided in this paragraph, the Department shall forthwith pay over to the State Treasurer, ex officio, as trustee, all taxes and penalties collected under this subsection for deposit into a trust fund held outside the State Treasury. On or before the 25th day of each calendar month, the Department shall certify to the Comptroller the amounts to be paid under subsection (g) of this Section (not including credit memoranda) collected under this subsection during the second preceding calendar month by the Department, less any amount determined by the Department to be necessary for payment of refunds, less 2% of the remainder, which the Department shall transfer into the Tax Compliance and Administration Fund. The Department, at the time of each monthly disbursement to the Authority, shall prepare and certify to the State Comptroller the amount to be transferred into the Tax Compliance and Administration Fund under this subsection. Within 10 days after receipt by the Comptroller of the Department's certification, the Comptroller shall cause the orders to be drawn for such amounts, and the Treasurer shall administer the amounts distributed to the Authority as required in subsection (g).
Nothing in this subsection authorizes the Authority to impose a tax upon the privilege of engaging in any business that under the Constitution of the United States may not be made the subject of taxation by this State.
A certified copy of any ordinance imposing or discontinuing a tax under this subsection or effecting a change in the rate of that tax shall be filed with the Illinois Department of Revenue, whereupon the Department shall proceed to administer and enforce this subsection on behalf of the Authority as of the first day of the third calendar month following the date of filing.
(e) By ordinance the Authority shall, as soon as practicable after the effective date of this amendatory Act of 1991, impose a tax upon the privilege of using in the metropolitan area an automobile that is rented from a rentor outside Illinois and is titled or registered with an agency of this State's government at a rate of 6% of the rental price of that automobile, except that no tax shall be imposed on the privilege of using automobiles rented for use as taxicabs or in livery service. The tax shall be collected from persons whose Illinois address for titling or registration purposes is given as being in the metropolitan area. The tax shall be collected by the Department of Revenue for the Authority. The tax must be paid to the State or an exemption determination must be obtained from the Department of Revenue before the title or certificate of registration for the property may be issued. The tax or proof of exemption may be transmitted to the Department by way of the State agency with which or State officer with whom the tangible personal property must be titled or registered if the Department and that agency or State officer determine that this procedure will expedite the processing of applications for title or registration.
The Department shall have full power to administer and enforce this subsection, to collect all taxes, penalties, and interest due under this subsection, to dispose of taxes, penalties, and interest so collected in the manner provided in this subsection, and to determine all rights to credit memoranda or refunds arising on account of the erroneous payment of tax, penalty, or interest under this subsection. In the administration of and compliance with this subsection, the Department and persons who are subject to this subsection shall have the same rights, remedies, privileges, immunities, powers, and duties, be subject to the same conditions, restrictions, limitations, penalties, and definitions of terms, and employ the same modes of procedure as are prescribed in Sections 2 and 4 (except provisions pertaining to the State rate of tax; and in respect to the provisions of the Use Tax Act referred to in that Section, except provisions concerning collection or refunding of the tax by retailers, except the provisions of Section 19 pertaining to claims by retailers, except the last paragraph concerning refunds, and except that credit memoranda issued under this subsection may not be used to discharge any State tax liability) of the Automobile Renting Occupation and Use Tax Act, as fully as if provisions contained in those Sections of that Act were set forth in this subsection.
Whenever the Department determines that a refund should be made under this subsection to a claimant instead of issuing a credit memorandum, the Department shall notify the State Comptroller, who shall cause a warrant to be drawn for the amount specified and to the person named in the notification from the Department. The refund shall be paid by the State Treasurer out of the Metropolitan Pier and Exposition Authority trust fund held by the State Treasurer as trustee for the Authority.
Except as otherwise provided in this paragraph, the Department shall forthwith pay over to the State Treasurer, ex officio, as trustee, all taxes, penalties, and interest collected under this subsection for deposit into a trust fund held outside the State Treasury. On or before the 25th day of each calendar month, the Department shall certify to the State Comptroller the amounts to be paid under subsection (g) of this Section, which shall be the amounts (not including credit memoranda) collected under this subsection during the second preceding calendar month by the Department, less any amounts determined by the Department to be necessary for payment of refunds, less 2% of the remainder, which the Department shall transfer into the Tax Compliance and Administration Fund. The Department, at the time of each monthly disbursement to the Authority, shall prepare and certify to the State Comptroller the amount to be transferred into the Tax Compliance and Administration Fund under this subsection. Within 10 days after receipt by the State Comptroller of the Department's certification, the Comptroller shall cause the orders to be drawn for such amounts, and the Treasurer shall administer the amounts distributed to the Authority as required in subsection (g).
A certified copy of any ordinance imposing or discontinuing a tax or effecting a change in the rate of that tax shall be filed with the Illinois Department of Revenue, whereupon the Department shall proceed to administer and enforce this subsection on behalf of the Authority as of the first day of the third calendar month following the date of filing.
(f) By ordinance the Authority shall, as soon as practicable after the effective date of this amendatory Act of 1991, impose an occupation tax on all persons, other than a governmental agency, engaged in the business of providing ground transportation for hire to passengers in the metropolitan area at a rate of (i) $4 per taxi or livery vehicle departure with passengers for hire from commercial service airports in the metropolitan area, (ii) for each departure with passengers for hire from a commercial service airport in the metropolitan area in a bus or van operated by a person other than a person described in item (iii): $18 per bus or van with a capacity of 1-12 passengers, $36 per bus or van with a capacity of 13-24 passengers, and $54 per bus or van with a capacity of over 24 passengers, and (iii) for each departure with passengers for hire from a commercial service airport in the metropolitan area in a bus or van operated by a person regulated by the Interstate Commerce Commission or Illinois Commerce Commission, operating scheduled service from the airport, and charging fares on a per passenger basis: $2 per passenger for hire in each bus or van. The term "commercial service airports" means those airports receiving scheduled passenger service and enplaning more than 100,000 passengers per year.
In the ordinance imposing the tax, the Authority may provide for the administration and enforcement of the tax and the collection of the tax from persons subject to the tax as the Authority determines to be necessary or practicable for the effective administration of the tax. The Authority may enter into agreements as it deems appropriate with any governmental agency providing for that agency to act as the Authority's agent to collect the tax.
In the ordinance imposing the tax, the Authority may designate a method or methods for persons subject to the tax to reimburse themselves for the tax liability arising under the ordinance (i) by separately stating the full amount of the tax liability as an additional charge to passengers departing the airports, (ii) by separately stating one-half of the tax liability as an additional charge to both passengers departing from and to passengers arriving at the airports, or (iii) by some other method determined by the Authority.
All taxes, penalties, and interest collected under any ordinance adopted under this subsection, less any amounts determined to be necessary for the payment of refunds and less the taxes, penalties, and interest attributable to any increase in the rate of tax authorized by Public Act 96-898, shall be paid forthwith to the State Treasurer, ex officio, for deposit into a trust fund held outside the State Treasury and shall be administered by the State Treasurer as provided in subsection (g) of this Section. All taxes, penalties, and interest attributable to any increase in the rate of tax authorized by Public Act 96-898 shall be paid by the State Treasurer as follows: 25% for deposit into the Convention Center Support Fund, to be used by the Village of Rosemont for the repair, maintenance, and improvement of the Donald E. Stephens Convention Center and for debt service on debt instruments issued for those purposes by the village and 75% to the Authority to be used for grants to an organization meeting the qualifications set out in Section 5.6 of this Act, provided the Metropolitan Pier and Exposition Authority has entered into a marketing agreement with such an organization.
(g) Amounts deposited from the proceeds of taxes imposed by the Authority under subsections (b), (c), (d), (e), and (f) of this Section and amounts deposited under Section 19 of the Illinois Sports Facilities Authority Act shall be held in a trust fund outside the State Treasury and, other than the amounts transferred into the Tax Compliance and Administration Fund under subsections (b), (c), (d), and (e), shall be administered by the Treasurer as follows:
(1) An amount necessary for the payment of refunds

with respect to those taxes shall be retained in the trust fund and used for those payments.

(2) On July 20 and on the 20th of each month

thereafter, provided that the amount requested in the annual certificate of the Chairman of the Authority filed under Section 8.25f of the State Finance Act has been appropriated for payment to the Authority, 1/8 of the local tax transfer amount, together with any cumulative deficiencies in the amounts transferred into the McCormick Place Expansion Project Fund under this subparagraph (2) during the fiscal year for which the certificate has been filed, shall be transferred from the trust fund into the McCormick Place Expansion Project Fund in the State treasury until 100% of the local tax transfer amount has been so transferred. "Local tax transfer amount" shall mean the amount requested in the annual certificate, minus the reduction amount. "Reduction amount" shall mean $41.7 million in fiscal year 2011, $36.7 million in fiscal year 2012, $36.7 million in fiscal year 2013, $36.7 million in fiscal year 2014, and $31.7 million in each fiscal year thereafter until 2032, provided that the reduction amount shall be reduced by (i) the amount certified by the Authority to the State Comptroller and State Treasurer under Section 8.25 of the State Finance Act, as amended, with respect to that fiscal year and (ii) in any fiscal year in which the amounts deposited in the trust fund under this Section exceed $318.3 million, exclusive of amounts set aside for refunds and for the reserve account, one dollar for each dollar of the deposits in the trust fund above $318.3 million with respect to that year, exclusive of amounts set aside for refunds and for the reserve account.

(3) On July 20, 2010, the Comptroller shall certify

to the Governor, the Treasurer, and the Chairman of the Authority the 2010 deficiency amount, which means the cumulative amount of transfers that were due from the trust fund to the McCormick Place Expansion Project Fund in fiscal years 2008, 2009, and 2010 under Section 13(g) of this Act, as it existed prior to May 27, 2010 (the effective date of Public Act 96-898), but not made. On July 20, 2011 and on July 20 of each year through July 20, 2014, the Treasurer shall calculate for the previous fiscal year the surplus revenues in the trust fund and pay that amount to the Authority. On July 20, 2015 and on July 20 of each year thereafter, as long as bonds and notes issued under Section 13.2 or bonds and notes issued to refund those bonds and notes are outstanding, the Treasurer shall calculate for the previous fiscal year the surplus revenues in the trust fund and pay one-half of that amount to the State Treasurer for deposit into the General Revenue Fund until the 2010 deficiency amount has been paid and shall pay the balance of the surplus revenues to the Authority. "Surplus revenues" means the amounts remaining in the trust fund on June 30 of the previous fiscal year (A) after the State Treasurer has set aside in the trust fund (i) amounts retained for refunds under subparagraph (1) and (ii) any amounts necessary to meet the reserve account amount and (B) after the State Treasurer has transferred from the trust fund to the General Revenue Fund 100% of any post-2010 deficiency amount. "Reserve account amount" means $15 million in fiscal year 2011 and $30 million in each fiscal year thereafter. The reserve account amount shall be set aside in the trust fund and used as a reserve to be transferred to the McCormick Place Expansion Project Fund in the event the proceeds of taxes imposed under this Section 13 are not sufficient to fund the transfer required in subparagraph (2). "Post-2010 deficiency amount" means any deficiency in transfers from the trust fund to the McCormick Place Expansion Project Fund with respect to fiscal years 2011 and thereafter. It is the intention of this subparagraph (3) that no surplus revenues shall be paid to the Authority with respect to any year in which a post-2010 deficiency amount has not been satisfied by the Authority.

Moneys received by the Authority as surplus revenues may be used (i) for the purposes of paying debt service on the bonds and notes issued by the Authority, including early redemption of those bonds or notes, (ii) for the purposes of repair, replacement, and improvement of the grounds, buildings, and facilities of the Authority, and (iii) for the corporate purposes of the Authority in fiscal years 2011 through 2015 in an amount not to exceed $20,000,000 annually or $80,000,000 total, which amount shall be reduced $0.75 for each dollar of the receipts of the Authority in that year from any contract entered into with respect to naming rights at McCormick Place under Section 5(m) of this Act. When bonds and notes issued under Section 13.2, or bonds or notes issued to refund those bonds and notes, are no longer outstanding, the balance in the trust fund shall be paid to the Authority.
(h) The ordinances imposing the taxes authorized by this Section shall be repealed when bonds and notes issued under Section 13.2 or bonds and notes issued to refund those bonds and notes are no longer outstanding.
(Source: P.A. 100-23, Article 35, Section 35-25, eff. 7-6-17.)

(70 ILCS 210/13.1) (from Ch. 85, par. 1233.1)
Sec. 13.1. There is hereby created the Metropolitan Fair and Exposition Authority Improvement Bond Fund and the Metropolitan Fair and Exposition Authority Completion Note Subordinate Fund in the State Treasury. All moneys transferred from the McCormick Place Account in the Build Illinois Fund to the Metropolitan Fair and Exposition Authority Improvement Bond Fund and all moneys transferred from the Metropolitan Fair and Exposition Authority Improvement Bond Fund to the Metropolitan Fair and Exposition Authority Completion Note Subordinate Fund may be appropriated by law for the purpose of paying the debt service requirements on all bonds and notes issued under this Section, including refunding bonds, (herein collectively referred to as bonds) to be issued by the Authority subsequent to July 1, 1984 in an aggregate amount (excluding the amount of any refunding bonds issued by the Authority subsequent to January 1, 1986), not to exceed $312,500,000, with such aggregate amount comprised of (i) an amount not to exceed $259,000,000 for the purpose of paying costs of the Project and (ii) the balance for the purpose of refunding those bonds of the Authority that were issued prior to July 1, 1984 and for the purpose of establishing necessary reserves on, paying capitalized interest on, and paying costs of issuance of bonds, other than refunding bonds issued subsequent to January 1, 1986, issued for those purposes, provided that any proceeds of bonds, other than refunding bonds issued subsequent to January 1, 1986, and interest or other investment earnings thereon not used for the purposes stated in items (i) and (ii) above shall be used solely to redeem outstanding bonds, other than bonds which have been refunded or advance refunded, of the Authority. The Authority will use its best efforts to cause all bonds issued pursuant to this Section, other than bonds which have been refunded or advance refunded, to be or to become on a parity with one another. Notwithstanding any provision of any prior ordinance or trust agreement authorizing the issuance of outstanding bonds payable or to become payable from the Metropolitan Fair and Exposition Authority Improvement Bond Fund, refunding or advance refunding bonds may be issued subsequent to January 1, 1986, payable from the Metropolitan Fair and Exposition Authority Improvement Bond Fund on a parity with any such prior bonds which remain outstanding provided, that in the event of any such partial refunding (i) the debt service requirements after such refunding for all bonds payable from the Metropolitan Fair and Exposition Authority Improvement Bond Fund issued after July 1, 1984, by the Authority which shall be outstanding after such refunding shall not have been increased by reason of such refunding in any then current or future fiscal year in which such prior outstanding bonds shall remain outstanding and (ii) such parity refunding bonds shall be deemed to be parity bonds issued to pay costs of the Project for purposes of such prior ordinance or trust agreement. It is hereby found and determined that (i) the issuance of such parity refunding bonds shall further the purposes of this Act and (ii) the contractual rights of the bondholders under any such prior ordinance or trust agreement will not be impaired or adversely affected by such issuance.
No amounts in excess of the sum of $250,000,000 plus all interest and other investment income earned prior to the effective date of this amendatory Act of 1985 on all proceeds of all bonds issued for the purpose of paying costs of the Project shall be obligated or expended with respect to the costs of the Project without prior written approval from the Director of the Governor's Office of Management and Budget. Such approval shall be based upon factors including, but not limited to, the necessity, in relation to the Authority's ability to complete the Project and open the facility to the public in a timely manner, of incurring the costs, and the appropriateness of using bond funds for such purpose. The Director of the Governor's Office of Management and Budget may, in his discretion, consider other reasonable factors in determining whether to approve payment of costs of the Project. The Authority shall furnish to the Governor's Office of Management and Budget such information as may from time to time be requested. The Director of the Governor's Office of Management and Budget or any duly authorized employee of the Governor's Office of Management and Budget shall, for the purpose of securing such information, have access to, and the right to examine, all books, documents, papers and records of the Authority.
On the first day of each month commencing after July of 1984, moneys, if any, on deposit in the Metropolitan Fair and Exposition Authority Improvement Bond Fund shall, subject to appropriation by law, be paid in full to the Authority or upon its direction to the trustee or trustees for bond holders of bonds which by their terms are payable from the moneys received from the Metropolitan Fair and Exposition Authority Improvement Bond Fund issued by the Metropolitan Pier and Exposition Authority subsequent to July 1, 1984, for the purposes specified in the first paragraph of this Section and in Section 10.1 of this Act, such trustee or trustees having been designated pursuant to ordinance of the Authority, until an amount equal to 100% of the aggregate amount of such principal and interest in such fiscal year, including pursuant to sinking fund requirements, has been so paid and deficiencies in reserves established from bond proceeds shall have been remedied.
On the first day of each month commencing after October of 1985, moneys, if any, on deposit in the Metropolitan Fair and Exposition Authority Completion Note Subordinate Fund shall, subject to appropriation by law, be paid in full to the Authority or upon its direction to the trustee or trustees for bond holders of bonds issued by the Metropolitan Pier and Exposition Authority subsequent to September of 1985 which by their terms are payable from moneys received from the Metropolitan Fair and Exposition Authority Completion Note Subordinate Fund for the purposes specified in the first paragraph of this Section and in Section 10.1 of this Act, such trustee or trustees having been designated pursuant to ordinance of the Authority, until an amount equal to 100% of the aggregate amount of such principal and interest in such fiscal year, including pursuant to sinking fund requirements, has been so paid and deficiencies in reserves established from bond proceeds shall have been remedied.
The State of Illinois pledges to and agrees with the holders of the bonds of the Metropolitan Pier and Exposition Authority issued pursuant to this Section that the State will not limit or alter the rights and powers vested in the Metropolitan Pier and Exposition Authority by this Act so as to impair the terms of any contract made by the Metropolitan Pier and Exposition Authority with such holders or in any way impair the rights and remedies of such holders until such bonds, together with interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceedings by or on behalf of such holders, are fully met and discharged. In addition, the State pledges to and agrees with the holders of the bonds of the Metropolitan Pier and Exposition Authority issued pursuant to this Act that the State will not limit or alter the basis on which State funds are to be paid to the Metropolitan Pier and Exposition Authority as provided in this Act, or the use of such funds, so as to impair the terms of any such contract. The Metropolitan Pier and Exposition Authority is authorized to include these pledges and agreements of the State in any contract with the holders of bonds issued pursuant to this Section.
The State shall not be liable on bonds of the Metropolitan Pier and Exposition Authority issued under this Act, and such bonds shall not be a debt of the State, nor shall this Act be construed as a guarantee by the State of the debts of the Metropolitan Pier and Exposition Authority. The bonds shall contain a statement to such effect on the face thereof.
(Source: P.A. 94-793, eff. 5-19-06.)

(70 ILCS 210/13.2) (from Ch. 85, par. 1233.2)
Sec. 13.2. The McCormick Place Expansion Project Fund is created in the State Treasury. All moneys in the McCormick Place Expansion Project Fund are allocated to and shall be appropriated and used only for the purposes authorized by and subject to the limitations and conditions of this Section. Those amounts may be appropriated by law to the Authority for the purposes of paying the debt service requirements on all bonds and notes, including bonds and notes issued to refund or advance refund bonds and notes issued under this Section, Section 13.1, or issued to refund or advance refund bonds and notes otherwise issued under this Act, (collectively referred to as "bonds") to be issued by the Authority under this Section in an aggregate original principal amount (excluding the amount of any bonds and notes issued to refund or advance refund bonds or notes issued under this Section and Section 13.1) not to exceed $2,850,000,000 for the purposes of carrying out and performing its duties and exercising its powers under this Act. The increased debt authorization of $450,000,000 provided by Public Act 96-898 shall be used solely for the purpose of: (i) hotel construction and related necessary capital improvements; (ii) other needed capital improvements to existing facilities; and (iii) land acquisition for and construction of one multi-use facility on property bounded by East Cermak Road on the south, East 21st Street on the north, South Indiana Avenue on the west, and South Prairie Avenue on the east in the City of Chicago, Cook County, Illinois; these limitations do not apply to the increased debt authorization provided by this amendatory Act of the 100th General Assembly. No bonds issued to refund or advance refund bonds issued under this Section may mature later than 40 years from the date of issuance of the refunding or advance refunding bonds. After the aggregate original principal amount of bonds authorized in this Section has been issued, the payment of any principal amount of such bonds does not authorize the issuance of additional bonds (except refunding bonds). Any bonds and notes issued under this Section in any year in which there is an outstanding "post-2010 deficiency amount" as that term is defined in Section 13 (g)(3) of this Act shall provide for the payment to the State Treasurer of the amount of that deficiency. Proceeds from the sale of bonds issued pursuant to the increased debt authorization provided by this amendatory Act of the 100th General Assembly may be used for the payment to the State Treasurer of any unpaid amounts described in paragraph (3) of subsection (g) of Section 13 of this Act as part of the "2010 deficiency amount" or the "Post-2010 deficiency amount".
On the first day of each month commencing after July 1, 1993, amounts, if any, on deposit in the McCormick Place Expansion Project Fund shall, subject to appropriation, be paid in full to the Authority or, upon its direction, to the trustee or trustees for bondholders of bonds that by their terms are payable from the moneys received from the McCormick Place Expansion Project Fund, until an amount equal to 100% of the aggregate amount of the principal and interest in the fiscal year, including that pursuant to sinking fund requirements, has been so paid and deficiencies in reserves shall have been remedied.
The State of Illinois pledges to and agrees with the holders of the bonds of the Metropolitan Pier and Exposition Authority issued under this Section that the State will not limit or alter the rights and powers vested in the Authority by this Act so as to impair the terms of any contract made by the Authority with those holders or in any way impair the rights and remedies of those holders until the bonds, together with interest thereon, interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceedings by or on behalf of those holders are fully met and discharged; provided that any increase in the Tax Act Amounts specified in Section 3 of the Retailers' Occupation Tax Act, Section 9 of the Use Tax Act, Section 9 of the Service Use Tax Act, and Section 9 of the Service Occupation Tax Act required to be deposited into the Build Illinois Bond Account in the Build Illinois Fund pursuant to any law hereafter enacted shall not be deemed to impair the rights of such holders so long as the increase does not result in the aggregate debt service payable in the current or any future fiscal year of the State on all bonds issued pursuant to the Build Illinois Bond Act and the Metropolitan Pier and Exposition Authority Act and payable from tax revenues specified in Section 3 of the Retailers' Occupation Tax Act, Section 9 of the Use Tax Act, Section 9 of the Service Use Tax Act, and Section 9 of the Service Occupation Tax Act exceeding 33 1/3% of such tax revenues for the most recently completed fiscal year of the State at the time of such increase. In addition, the State pledges to and agrees with the holders of the bonds of the Authority issued under this Section that the State will not limit or alter the basis on which State funds are to be paid to the Authority as provided in this Act or the use of those funds so as to impair the terms of any such contract; provided that any increase in the Tax Act Amounts specified in Section 3 of the Retailers' Occupation Tax Act, Section 9 of the Use Tax Act, Section 9 of the Service Use Tax Act, and Section 9 of the Service Occupation Tax Act required to be deposited into the Build Illinois Bond Account in the Build Illinois Fund pursuant to any law hereafter enacted shall not be deemed to impair the terms of any such contract so long as the increase does not result in the aggregate debt service payable in the current or any future fiscal year of the State on all bonds issued pursuant to the Build Illinois Bond Act and the Metropolitan Pier and Exposition Authority Act and payable from tax revenues specified in Section 3 of the Retailers' Occupation Tax Act, Section 9 of the Use Tax Act, Section 9 of the Service Use Tax Act, and Section 9 of the Service Occupation Tax Act exceeding 33 1/3% of such tax revenues for the most recently completed fiscal year of the State at the time of such increase. The Authority is authorized to include these pledges and agreements with the State in any contract with the holders of bonds issued under this Section.
The State shall not be liable on bonds of the Authority issued under this Section those bonds shall not be a debt of the State, and this Act shall not be construed as a guarantee by the State of the debts of the Authority. The bonds shall contain a statement to this effect on the face of the bonds.
(Source: P.A. 100-23, eff. 7-6-17.)

(70 ILCS 210/13.3)
Sec. 13.3. MPEA Reserve Fund. There is hereby created the MPEA Reserve Fund in the State Treasury. If any amount of the 2010 deficiency amount is paid to the State Treasurer pursuant to paragraph (3) of subsection (g) of Section 13 or Section 13.2 on any date after the effective date of this amendatory Act of the 100th General Assembly, the Comptroller shall order transferred, and the Treasurer shall transfer an equal amount from the General Revenue Fund into the MPEA Reserve Fund. Amounts in the MPEA Reserve Fund shall be administered by the Treasurer as follows:
(a) On July 1 of each fiscal year, the State

Treasurer shall transfer from the MPEA Reserve Fund to the General Revenue Fund an amount equal to 100% of any post-2010 deficiency amount.

(b) Notwithstanding subsection (a) of this Section,

any amounts in the MPEA Reserve Fund may be appropriated by law for any other authorized purpose.

(c) All amounts in the MPEA Reserve Fund shall be

deposited into the General Revenue Fund when bonds and notes issued under Section 13.2, including bonds and notes issued to refund those bonds and notes, are no longer outstanding.

(Source: P.A. 100-23, eff. 7-6-17.)

(70 ILCS 210/14) (from Ch. 85, par. 1234)
Sec. 14. Board; compensation. The governing and administrative body of the Authority shall be a board known as the Metropolitan Pier and Exposition Board. On the effective date of this amendatory Act of the 96th General Assembly, the Trustee shall assume the duties and powers of the Board for a period of 18 months or until the Board is fully constituted, whichever is later. Any action requiring Board approval shall be deemed approved by the Board if the Trustee approves the action in accordance with Section 14.5. Beginning the first Monday of the month occurring 18 months after the effective date of this amendatory Act of the 96th General Assembly, the Board shall consist of 9 members. The Governor shall appoint 4 members to the Board, subject to the advice and consent of the Senate. The Mayor shall appoint 4 members to the Board. At least one member of the Board shall represent the interests of labor and at least one member of the Board shall represent the interests of the convention industry. A majority of the members appointed by the Governor and Mayor shall appoint a ninth member to serve as the chairperson. The Board shall be fully constituted when a quorum has been appointed. The members of the board shall be individuals of generally recognized ability and integrity. No member of the Board may be (i) an officer or employee of, or a member of a board, commission or authority of, the State, any unit of local government or any school district or (ii) a person who served on the Board prior to the effective date of this amendatory Act of the 96th General Assembly.
Of the initial members appointed by the Governor, one shall serve for a term expiring June 1, 2013, one shall serve for a term expiring June 1, 2014, one shall serve for a term expiring June 1, 2015, and one shall serve for a term expiring June 1, 2016, as determined by the Governor. Of the initial members appointed by the Mayor, one shall serve for a term expiring June 1, 2013, one shall serve for a term expiring June 1, 2014, one shall serve for a term expiring June 1, 2015, and one shall serve for a term expiring June 1, 2016, as determined by the Mayor. The initial chairperson appointed by the Board shall serve a term for a term expiring June 1, 2015. Successors shall be appointed to 4-year terms. No person may be appointed to more than 2 terms.
Members of the Board shall serve without compensation, but shall be reimbursed for actual expenses incurred by them in the performance of their duties. All members of the Board and employees of the Authority are subject to the Illinois Governmental Ethics Act, in accordance with its terms.
(Source: P.A. 96-882, eff. 2-17-10; 96-898, eff. 5-27-10.)

(70 ILCS 210/14.2)
Sec. 14.2. Ethical conduct.
(a) The Trustee, members of the interim board, members of the Board, and all employees of the Authority shall comply with the provisions of the Illinois Governmental Ethics Act and carry out duties and responsibilities in a manner that preserves the public trust and confidence in the Authority. The Trustee, members of the interim board, members of the Board, and all employees of the Authority, including the spouse and immediate family members of such person shall not:
(1) use or attempt to use their position to secure

or attempt to secure any privilege, advantage, favor, or influence for himself or herself or others;

(2) accept for personal use any gift, gratuity,

service, compensation, travel, lodging, or thing of value, with the exception of unsolicited items of an incidental nature, from any person, corporation, or entity doing business with the Authority;

(3) hold or pursue employment, office, position,

business, or occupation that may conflict with his or her official duties;

(4) influence any person or corporation doing

business with the Authority to hire or contract with any person or corporation for any compensated work;

(5) engage in any activity that constitutes a

conflict of interest; or

(6) have a financial interest, directly or

indirectly, in any contract or subcontract for the performance of any work for the Authority or a party to a contract with the Authority, except this does not apply to an interest in any such entity through an indirect means, such as through a mutual fund.

(b) The Board shall develop an annual ethics training program for members of the Board and all employees of the Authority.
(c) No Trustee, member on the interim board, Board, or an employee of the Authority, or spouse or immediate family member living with such person, shall, within a period of one year immediately after termination of service or employment, knowingly accept employment or receive compensation or fees for services from a person or entity if the Trustee, member, or employee participated personally or substantially in the award of a contract to that person or entity or in making a licensing decision with regard to that person or entity. Nothing in this amendatory Act of the 96th General Assembly shall preclude an employee of the Authority from accepting employment from the private manager contracted to operate the Authority, provided the employee did not participate personally or substantially in the award of the contract to the private manager.
(d) Notwithstanding any other provision of this Act, the Authority shall not enter into an agreement for consulting services with or provide compensation or fees for consulting services to the chief executive officer on April 1, 2010, a member of the interim board on April 1, 2010, or any member of the interim board or Board appointed on or after the effective date of this amendatory Act of the 96th General Assembly.
(Source: P.A. 96-898, eff. 5-27-10; 96-899, eff. 5-28-10.)

(70 ILCS 210/14.5)
Sec. 14.5. Trustee of the Authority.
(a) Beginning on the effective date of this amendatory Act of the 96th General Assembly, the Authority shall be governed by a Trustee for a term of 18 months or until the Board created in this amendatory Act of the 96th General Assembly appoints a chief executive officer, whichever is longer. The Trustee of the Authority shall immediately assume all duties and powers of the Board and the chief executive officer. The Trustee shall take all actions necessary to carry into effect the provisions of this Act and this amendatory Act of the 96th General Assembly. The Trustee shall receive an annual salary equal to the current salary of the chief executive officer, minus 5%.
As provided in Senate Bill 28 of the 96th General Assembly, the Trustee of the Authority is James Reilly, who served as the Chief Operating Officer of the Authority from 1989 to 1999, served as the Chief Operating Officer of the Chicago Convention and Tourism Bureau from 1999 to 2004, and served as Chairman of the Regional Transportation Authority Board. James Reilly may be removed as Trustee only by a joint resolution of the General Assembly approved by a majority of members elected to each chamber; and the General Assembly shall thereupon notify the Governor, Trustee, and interim board upon the adoption of a joint resolution creating a vacancy in the position of Trustee of the Authority.
(a-5) In the case of a vacancy in the office of Trustee of the Authority, the Governor, with the advice and consent of the Senate, shall appoint a Trustee within 5 calendar days. If the vacancy occurs during a recess of the Senate, the Governor shall make a temporary appointment within 5 calendar days and the person shall serve until the next meeting of the Senate, when the Governor shall nominate some person to fill the office of Trustee. Any person so nominated who is confirmed by the Senate shall hold the office of Trustee during the remainder of the term as provided for in this Section.
Any Trustee of the Authority appointed by the Governor, with the advice and consent of the Senate, shall be subject to the Governor's removal power provided for under Section 10 of Article V of the Illinois Constitution.
(a-10) If the Trustee of the Authority, or the guardian of his or her estate and person, notifies the Governor that he or she is unable to perform the duties vested by law in the Trustee, then the Governor may designate some person as acting Trustee to execute and discharge those duties. When the Trustee of the Authority is prepared to resume his or her duties, he or she, or the guardian of his or her estate and person, shall do so by notifying the Governor.
(b) It shall be the duty of the Trustee:
(1) to ensure the proper administration of the

Authority;

(2) to submit to the interim board monthly reports

detailing actions taken and the general status of the Authority;

(3) to report to the General Assembly and Governor

no later than January 1, 2011, whether Navy Pier should remain within the control of the Authority or serve as an entity independent from the Authority;

(4) to enter into an agreement with a contractor or

private manager to operate the buildings and facilities of the Authority, provided that the agreement is procured using a request for proposal process in accordance with the Illinois Procurement Code;

(5) to enter into any agreements to license naming

rights of any building or facility of the Authority, provided the Trustee determines such an agreement is in the best interest of the Authority;

(6) to ensure the proper implementation,

administration, and enforcement of Section 5.4 of this Act; and

(7) to ensure that any contract of the Authority to

provide food or beverage in the buildings and facilities of the Authority, except Navy Pier, shall be provided at a rate not to exceed the cost established in the contract.

(c) The Trustee shall notify the interim board prior to entering into an agreement for a term of more than 24 months or with a total value in excess of $100,000. Notification shall include the purpose of the agreement, a description of the agreement, disclosure of parties to the agreement, and the total value of the agreement. Within 10 days after receiving notice, the interim board may prohibit the Trustee from entering into the agreement by a resolution approved by at least 5 members of the interim board. The interim board may veto any other action of the Trustee by a resolution approved by at least 5 members of the interim board, provided that the resolution is adopted within 30 days after the action.
(d) Any provision of this Act that requires approval by the Chair of the Board or at least the approval of a majority of the Board shall be deemed approved if the Trustee approves the action, subject to the restrictions in subsection (c).
(Source: P.A. 96-898, eff. 5-27-10; 96-899, eff. 5-28-10.)

(70 ILCS 210/15) (from Ch. 85, par. 1235)
Sec. 15. Interim board members.
(a) Notwithstanding any provision of this Section to the contrary, the term of office of each interim member of the Board ends on the effective date of this amendatory Act of the 96th General Assembly.
(b) Within 30 days after the effective date of this amendatory Act of the 96th General Assembly, the interim board shall consist of 7 members. The Governor shall appoint 3 interim members to the Board, subject to the advice and consent of the Senate. The Mayor shall appoint 3 members to the interim board. At least one member of the interim board shall represent the interests of labor and at least one member of the interim board shall represent the interests of the convention industry. A majority of the members appointed by the Governor and Mayor shall appoint a seventh member to serve as the chairperson. No member of the interim board may be (i) an officer or employee of or a member of a Board, commission, or authority of the State, any unit of local government, or any school district or (ii) a person who served on the interim board or Board prior to the effective date of this amendatory Act of the 96th General Assembly. A vacancy shall be filled in the same manner as an original appointment.
(c) The interim board members shall serve until the new Board created in Section 14 is fully constituted.
The Governor and the Mayor of the City of Chicago shall certify their respective appointees to the Secretary of State. Within 30 days after certification of his or her appointment, and before entering upon the duties of his or her office, each member of the Board shall take and subscribe the constitutional oath of office and file it in the office of the Secretary of State.
(Source: P.A. 96-882, eff. 2-17-10; 96-898, eff. 5-27-10.)

(70 ILCS 210/16) (from Ch. 85, par. 1236)
Sec. 16. Vacancies. Members of the board shall hold office until their respective successors have been appointed and qualified. Any member may resign from his or her office, to take effect when his or her successor has been appointed and has qualified. The Governor and the Mayor of the City of Chicago, respectively, may remove any member of the Board appointed by him or her in case of incompetency, neglect of duty, or malfeasance in office, after service on him or her of a copy of the written charges against him or her and an opportunity to be publicly heard in person or by counsel in his or her own defense upon not less than ten days' notice. In case of failure to qualify within the time required, or of abandonment of his or her office, or in case of death, conviction of a felony or removal from office, his or her office shall become vacant. Vacancies shall be filled in the same manner as original appointments.
(Source: P.A. 96-882, eff. 2-17-10.)

(70 ILCS 210/17) (from Ch. 85, par. 1237)
Sec. 17. As soon as practicably possible after the effective date of this amendatory Act of 1989, the members of the Board shall organize for the transaction of business, select a temporary secretary-treasurer from its own number, and adopt by-laws and regulations to govern its proceedings.
(Source: P.A. 86-17.)

(70 ILCS 210/18) (from Ch. 85, par. 1238)
Sec. 18. Regular meetings of the Board shall be held at least once in each calendar month, the time and place of such meetings to be fixed by the Board. All action and meetings of the Board and its committees shall be subject to the provisions of the Open Meetings Act. A majority of the statutorily authorized members of the Board shall constitute a quorum for the transaction of business. All action of the Board shall be by rule, regulation, ordinance or resolution and the affirmative vote of at least a majority of the statutorily authorized members shall be necessary for the adoption of any rule, regulation, ordinance or resolution. All rules, regulations, ordinances, resolutions and all proceedings of the Authority and all documents and records in its possession shall be public records, and open to public inspection, except such documents and records as shall be kept or prepared by the Board for use in negotiations, action or proceedings to which the Authority is a party. All records of the Authority shall be subject to the provisions of the Illinois Freedom of Information Act.
(Source: P.A. 84-1027.)

(70 ILCS 210/19) (from Ch. 85, par. 1239)
Sec. 19. The Board shall appoint a secretary-treasurer, who need not be a member of the board, to hold office during the pleasure of the Board, and fix his duties and compensation. Before entering upon the duties of the office he shall take and subscribe the constitutional oath of office, and shall execute a bond with corporate sureties to be approved by the Board. The bond shall be payable to the Authority in whatever penal sum may be directed upon the faithful performance of the duties to the office and the payment of all money received by him according to law and the orders of the Board. The Board may, at any time, require a new bond from the secretary-treasurer in such penal sum as may then be determined by the Board. The obligation of the sureties shall not extend to any loss sustained by the insolvency, failure or closing of any savings and loan association or national or State bank wherein the secretary-treasurer has deposited funds if the bank or savings and loan association has been approved by the Board as a depositary for these funds. The oath of office and the secretary-treasurer's bond shall be filed in the principal office of the Authority.
(Source: P.A. 86-17.)

(70 ILCS 210/20) (from Ch. 85, par. 1240)
Sec. 20. Except as otherwise provided in this Section, all funds deposited by the secretary-treasurer in any bank or savings and loan association shall be placed in the name of the Authority and shall be withdrawn or paid out only by check or draft upon the bank or savings and loan association according to procedures adopted by the Board.
Notwithstanding any other provision of this Section, the Board may designate any of its members or any officer or employee of the Authority to authorize the wire transfer of funds deposited by the secretary-treasurer in a bank or savings and loan association.
No bank or savings and loan association shall receive public funds as permitted by this Section, unless it has complied with the requirements established pursuant to Section 6 of "An Act relating to certain investments of public funds by public agencies", approved July 23, 1943, as now or hereafter amended.
(Source: P.A. 90-612, eff. 7-8-98.)

(70 ILCS 210/21) (from Ch. 85, par. 1241)
Sec. 21. In case any officer whose signature appears upon any check or draft, issued pursuant to this Act, ceases (after attaching his signature) to hold his office before the delivery thereof to the payee, his signature nevertheless shall be valid and sufficient for all purposes with the same effect as if he had remained in office until delivery thereof.
(Source: Laws 1955, p. 1125.)

(70 ILCS 210/22) (from Ch. 85, par. 1242)
Sec. 22. Chief executive officer.
(a) The chief executive officer of the Authority shall be responsible for the management of the properties, business and employees of the authority, shall direct the enforcement of all ordinances, resolutions, rules and regulations of the Board, and shall perform such other duties as may be prescribed from time to time by the Board. The chief executive officer, in his discretion, may make recommendations to the Board with respect to appointments pursuant to this Section 22, contracts and policies and procedures. Any officers, attorneys, engineers, consultants, agents and employees appointed in accordance with this Section 22 shall report to the chief executive officer.
(b) The Board may appoint other officers who are subject to the general control of the Board and who are subordinate to the chief executive officer. The Board shall provide for the appointment of such other officers, attorneys, engineers, consultants, agents and employees as may be necessary. It shall define their duties and require bonds of such of them as the Board may designate.
(c) The chief executive officer and other officers appointed by the Board pursuant to this Section shall be exempt from taking and subscribing any oath of office and shall not be members of the Board. The compensation of the chief executive officer and all other officers, attorneys, consultants, agents and employees shall be fixed by the Board.
(d) The Board shall adopt a personnel code governing the Authority's employment, evaluation, promotion and discharge of employees. Such code may be modeled after the standards and procedures found in the Personnel Code, including provisions for (i) competitive examinations, (ii) eligibility lists for appointment and promotion, (iii) probationary periods and performance records, (iv) layoffs, discipline and discharges, and (v) such other matters, not inconsistent with law, as may be necessary for the proper and efficient operation of the Authority and its facilities.
The Authority shall conduct an annual review of (i) the performance of the officers appointed by the Board who are subordinate to the chief executive officer and (ii) the services provided by outside attorneys, construction managers, or consultants who have been retained by, or performed services for, the Authority during the previous twelve month period.
(e) Notwithstanding any provision of this Act to the contrary, the position of chief executive officer ends on the effective date of this amendatory Act of the 96th General Assembly. The Trustee shall assume all of the responsibilities of the chief executive officer. The Board created by this amendatory Act of the 96th General Assembly shall appoint a chief executive officer, provided the chief executive officer shall not be appointed until the Trustee has served a term of 18 months.
(Source: P.A. 96-898, eff. 5-27-10.)

(70 ILCS 210/22.1) (from Ch. 85, par. 1242.1)
Sec. 22.1. The Authority shall pass all ordinances and make all rules and regulations necessary to assure equal access for economically disadvantaged persons, including but not limited to persons eligible for assistance pursuant to the Job Training Partnership Act, to all positions of employment provided for by the Authority pursuant to Section 22 and to all positions of employment with any person performing any work for the Authority. The Authority shall submit a detailed employment report not later than March 1 of each year to the General Assembly. The Department of Commerce and Economic Opportunity shall monitor the Authority's compliance with this Section.
(Source: P.A. 94-793, eff. 5-19-06.)

(70 ILCS 210/23) (from Ch. 85, par. 1243)
Sec. 23. The Board shall have power to pass all ordinances and make all rules and regulations proper or necessary to carry into effect the powers granted to the Authority, with such fines or penalties as may be deemed proper. All fines and penalties shall be imposed by ordinance, which shall be published in a newspaper of general circulation published in the area embraced by the Authority. No such ordinance shall take effect until ten days after its publication.
(Source: Laws 1955, p. 1125.)

(70 ILCS 210/23.1) (from Ch. 85, par. 1243.1)
Sec. 23.1. Affirmative action.
(a) The Authority shall, within 90 days after the effective date of this amendatory Act of 1984, establish and maintain an affirmative action program designed to promote equal employment opportunity and eliminate the effects of past discrimination. Such program shall include a plan, including timetables where appropriate, which shall specify goals and methods for increasing participation by women and minorities in employment, including employment related to the planning, organization, and staging of the games, by the Authority and by parties which contract with the Authority. The Authority shall submit a detailed plan with the General Assembly prior to September 1 of each year. Such program shall also establish procedures and sanctions, which the Authority shall enforce to ensure compliance with the plan established pursuant to this Section and with State and federal laws and regulations relating to the employment of women and minorities. A determination by the Authority as to whether a party to a contract with the Authority has achieved the goals or employed the methods for increasing participation by women and minorities shall be determined in accordance with the terms of such contracts or the applicable provisions of rules and regulations of the Authority existing at the time such contract was executed, including any provisions for consideration of good faith efforts at compliance which the Authority may reasonably adopt.
(b) The Authority shall adopt and maintain minority-owned and women-owned business enterprise procurement programs under the affirmative action program described in subsection (a) for any and all work, including all contracting related to the planning, organization, and staging of the games, undertaken by the Authority. That work shall include, but is not limited to, the purchase of professional services, construction services, supplies, materials, and equipment. The programs shall establish goals of awarding not less than 25% of the annual dollar value of all contracts, purchase orders, or other agreements (collectively referred to as "contracts") to minority-owned businesses and 5% of the annual dollar value of all contracts to women-owned businesses. Without limiting the generality of the foregoing, the programs shall require in connection with the prequalification or consideration of vendors for professional service contracts, construction contracts, and contracts for supplies, materials, equipment, and services that each proposer or bidder submit as part of his or her proposal or bid a commitment detailing how he or she will expend 25% or more of the dollar value of his or her contracts with one or more minority-owned businesses and 5% or more of the dollar value with one or more women-owned businesses. Bids or proposals that do not include such detailed commitments are not responsive and shall be rejected unless the Authority deems it appropriate to grant a waiver of these requirements. In addition the Authority may, in connection with the selection of providers of professional services, reserve the right to select a minority-owned or women-owned business or businesses to fulfill the commitment to minority and woman business participation. The commitment to minority and woman business participation may be met by the contractor or professional service provider's status as a minority-owned or women-owned business, by joint venture or by subcontracting a portion of the work with or purchasing materials for the work from one or more such businesses, or by any combination thereof. Each contract shall require the contractor or provider to submit a certified monthly report detailing the status of that contractor or provider's compliance with the Authority's minority-owned and women-owned business enterprise procurement program. The Authority, after reviewing the monthly reports of the contractors and providers, shall compile a comprehensive report regarding compliance with this procurement program and file it quarterly with the General Assembly. If, in connection with a particular contract, the Authority determines that it is impracticable or excessively costly to obtain minority-owned or women-owned businesses to perform sufficient work to fulfill the commitment required by this subsection, the Authority shall reduce or waive the commitment in the contract, as may be appropriate. The Authority shall establish rules and regulations setting forth the standards to be used in determining whether or not a reduction or waiver is appropriate. The terms "minority-owned business" and "women-owned business" have the meanings given to those terms in the Business Enterprise for Minorities, Women, and Persons with Disabilities Act.
(c) The Authority shall adopt and maintain an affirmative action program in connection with the hiring of minorities and women on the Expansion Project and on any and all construction projects, including all contracting related to the planning, organization, and staging of the games, undertaken by the Authority. The program shall be designed to promote equal employment opportunity and shall specify the goals and methods for increasing the participation of minorities and women in a representative mix of job classifications required to perform the respective contracts awarded by the Authority.
(d) In connection with the Expansion Project, the Authority shall incorporate the following elements into its minority-owned and women-owned business procurement programs to the extent feasible: (1) a major contractors program that permits minority-owned businesses and women-owned businesses to bear significant responsibility and risk for a portion of the project; (2) a mentor/protege program that provides financial, technical, managerial, equipment, and personnel support to minority-owned businesses and women-owned businesses; (3) an emerging firms program that includes minority-owned businesses and women-owned businesses that would not otherwise qualify for the project due to inexperience or limited resources; (4) a small projects program that includes participation by smaller minority-owned businesses and women-owned businesses on jobs where the total dollar value is $5,000,000 or less; and (5) a set-aside program that will identify contracts requiring the expenditure of funds less than $50,000 for bids to be submitted solely by minority-owned businesses and women-owned businesses.
(e) The Authority is authorized to enter into agreements with contractors' associations, labor unions, and the contractors working on the Expansion Project to establish an Apprenticeship Preparedness Training Program to provide for an increase in the number of minority and women journeymen and apprentices in the building trades and to enter into agreements with Community College District 508 to provide readiness training. The Authority is further authorized to enter into contracts with public and private educational institutions and persons in the hospitality industry to provide training for employment in the hospitality industry.
(f) McCormick Place Advisory Board. There is created a McCormick Place Advisory Board composed as follows: 2 members shall be appointed by the Mayor of Chicago; 2 members shall be appointed by the Governor; 2 members shall be State Senators appointed by the President of the Senate; 2 members shall be State Senators appointed by the Minority Leader of the Senate; 2 members shall be State Representatives appointed by the Speaker of the House of Representatives; and 2 members shall be State Representatives appointed by the Minority Leader of the House of Representatives. The terms of all previously appointed members of the Advisory Board expire on the effective date of this amendatory Act of the 92nd General Assembly. A State Senator or State Representative member may appoint a designee to serve on the McCormick Place Advisory Board in his or her absence.
A "member of a minority group" shall mean a person who is a citizen or lawful permanent resident of the United States and who is any of the following:
(1) American Indian or Alaska Native (a person having

origins in any of the original peoples of North and South America, including Central America, and who maintains tribal affiliation or community attachment).

(2) Asian (a person having origins in any of the

original peoples of the Far East, Southeast Asia, or the Indian subcontinent, including, but not limited to, Cambodia, China, India, Japan, Korea, Malaysia, Pakistan, the Philippine Islands, Thailand, and Vietnam).

(3) Black or African American (a person having

origins in any of the black racial groups of Africa). Terms such as "Haitian" or "Negro" can be used in addition to "Black or African American".

(4) Hispanic or Latino (a person of Cuban, Mexican,

Puerto Rican, South or Central American, or other Spanish culture or origin, regardless of race).

(5) Native Hawaiian or Other Pacific Islander (a

person having origins in any of the original peoples of Hawaii, Guam, Samoa, or other Pacific Islands).

Members of the McCormick Place Advisory Board shall serve 2-year terms and until their successors are appointed, except members who serve as a result of their elected position whose terms shall continue as long as they hold their designated elected positions. Vacancies shall be filled by appointment for the unexpired term in the same manner as original appointments are made. The McCormick Place Advisory Board shall elect its own chairperson.
Members of the McCormick Place Advisory Board shall serve without compensation but, at the Authority's discretion, shall be reimbursed for necessary expenses in connection with the performance of their duties.
The McCormick Place Advisory Board shall meet quarterly, or as needed, shall produce any reports it deems necessary, and shall:
(1) Work with the Authority on ways to improve the

area physically and economically;

(2) Work with the Authority regarding potential means

for providing increased economic opportunities to minorities and women produced indirectly or directly from the construction and operation of the Expansion Project;

(3) Work with the Authority to minimize any potential

impact on the area surrounding the McCormick Place Expansion Project, including any impact on minority-owned or women-owned businesses, resulting from the construction and operation of the Expansion Project;

(4) Work with the Authority to find candidates for

building trades apprenticeships, for employment in the hospitality industry, and to identify job training programs;

(5) Work with the Authority to implement the

provisions of subsections (a) through (e) of this Section in the construction of the Expansion Project, including the Authority's goal of awarding not less than 25% and 5% of the annual dollar value of contracts to minority-owned and women-owned businesses, the outreach program for minorities and women, and the mentor/protege program for providing assistance to minority-owned and women-owned businesses.

(g) The Authority shall comply with subsection (e) of Section 5-42 of the Olympic Games and Paralympic Games (2016) Law. For purposes of this Section, the term "games" has the meaning set forth in the Olympic Games and Paralympic Games (2016) Law.
(Source: P.A. 100-391, eff. 8-25-17.)

(70 ILCS 210/24) (from Ch. 85, par. 1244)
Sec. 24. All contracts for the sale of property of the value of more than $10,000 or for any concession in or lease of property of the Authority for a term of more than one year shall be awarded to the highest responsible bidder, after advertising for bids, except as may be otherwise authorized by this Act. All construction contracts, when the cost will exceed $30,000, and contracts for supplies, materials, equipment and services, when the cost thereof will exceed $10,000, shall be let to the lowest responsible bidder, after advertising for bids, excepting (1) when repair parts, accessories, equipment or services are required for equipment or services previously furnished or contracted for, (2) professional services contracted for in accordance with Section 25.1 of this Act, (3) when services such as water, light, heat, power, telephone (other than long-distance service) or telegraph are required, (4) when contracts for the use, purchase, delivery, movement, or installation of data processing equipment, software, or services and telecommunications equipment, software, and services are required, and (5) when the immediate delivery of supplies, materials, equipment, or services is required and (i) the chief executive officer determines that an emergency situation exists; (ii) the contract accepted is based on the lowest responsible bid after the Authority has made a diligent effort to solicit multiple bids by telephone, facsimile, or other efficient means; and (iii) the chief executive officer submits a report at the next regular Board meeting, to be ratified by the Board and entered into the official record, stating the chief executive officer's reason for declaring an emergency situation, the names of the other parties solicited and their bids, and a copy of the contract awarded.
All construction contracts involving less than $30,000 and all other contracts involving less than $10,000 shall be let by competitive bidding whenever possible, and in any event in a manner calculated to insure the best interests of the public.
Each bidder shall disclose in his bid the name of each individual having a beneficial interest, directly or indirectly, of more than 7 1/2% in such bidding entity and, if such bidding entity is a corporation, the names of each of its officers and directors. The bidder shall notify the Board of any changes in its ownership or its officers or directors at the time such changes occur if the change occurs during the pendency of a proposal or a contract.
In determining the responsibility of any bidder, the Board may take into account past record of dealings with the bidder, experience, adequacy of equipment, ability to complete performance within the time set, and other factors besides financial responsibility, but in no case shall any such contracts be awarded to any other than the highest bidder (in case of sale or concession or lease) or the lowest bidder (in case of purchase or expenditure) unless authorized or approved by a vote of at least three-fourths of the members of the Board, and unless such action is accompanied by a statement in writing setting forth the reasons for not awarding the contract to the highest or lowest bidder, as the case may be, which statement shall be kept on file in the principal office of the Authority and open to public inspection.
From the group of responsible bidders the lowest bidder shall be selected in the following manner: to all bids for sales the gross receipts of which are not taxable under the "Retailers' Occupation Tax Act", approved June 28, 1933, as amended, there shall be added an amount equal to the tax which would be payable under said Act, if applicable, and the lowest in amount of said adjusted bids and bids for sales the gross receipts of which are taxable under said Act shall be considered the lowest bid; provided, that, if said lowest bid relates to a sale not taxable under said Act, any contract entered into thereon shall be in the amount of the original bid not adjusted as aforesaid.
Contracts shall not be split into parts involving expenditures of less than $10,000 (or $30,000 in the case of construction contracts) for the purposes of avoiding the provisions of this Section, and all such split contracts shall be void. If any collusion occurs among bidders or prospective bidders in restraint of freedom of competition, by agreement to bid a fixed amount or to refrain from bidding, or otherwise, the bids of such bidders shall be void. Each bidder shall accompany his bid with a sworn statement that he has not been a party to any such agreement.
The Board shall have the right to reject all bids and to readvertise for bids. If after any such readvertisement no responsible and satisfactory bid, within the terms of the advertisement, shall be received, the Board may award such contract without competitive bidding, provided that it shall not be less advantageous to the Authority than any valid bid received pursuant to advertisement.
The Board shall adopt rules and regulations of general application within 90 days of the effective date of this amendatory Act of 1985 to carry into effect the provisions of this Section.
(Source: P.A. 91-422, eff. 1-1-00.)

(70 ILCS 210/25) (from Ch. 85, par. 1245)
Sec. 25. Advertisements for bids and rebids required to be conducted under the provisions of Section 24 shall be published at least 3 times in a daily newspaper of general circulation published in the metropolitan area and in the official newspaper of the State of Illinois designated under Section 4 of the Illinois Purchasing Act, the last publication to be at least ten calendar days before the time for receiving bids, and such advertisements shall also be posted on readily accessible bulletin boards in the principal office of the Authority. Such advertisements shall state the time and place for receiving and opening of bids, and by reference to plans and specifications on file at the time of the first publication, or in the advertisement itself, shall describe the character of the proposed contract in sufficient detail to fully advise prospective bidders of their obligations and to insure free and open competitive bidding.
All bids in response to advertisements shall be sealed and shall be publicly opened by the Board, and all bidders shall be entitled to be present in person or by representatives. Cash or a certified or satisfactory cashier's check, as a deposit of good faith, in a reasonable amount to be fixed by the Board before advertising for bids, shall be required with the proposal of each bidder. Bond for faithful performance of the contract with surety or sureties satisfactory to the Board and adequate insurance may be required in reasonable amounts to be fixed by the Board before advertising for bids.
The contract shall be awarded as promptly as possible after the opening of bids. The bid of the successful bidder, as well as the bids of the unsuccessful bidders, shall be placed on file and be open to public inspection. All bids shall be void if any disclosure of the terms of any bid in response to an advertisement is made or permitted to be made by the Board before the time fixed for opening bids.
Any bidder who has submitted a bid in compliance with the requirements for bidding may bring a civil action in any court of competent jurisdiction in Cook County to compel compliance with the provisions of this Act relating to the awarding of contracts by the Board.
(Source: P.A. 87-733.)

(70 ILCS 210/25.1) (from Ch. 85, par. 1245.1)
Sec. 25.1. (a) This Section applies to agreements described in Section 5(h) and contracts described in Section 5(j).
(b) When the Authority proposes to enter into a contract or agreement under this Section, the Authority shall give public notice soliciting proposals for the contract or agreement by publication at least twice in one or more daily newspapers in general circulation in the metropolitan area. The second notice shall be published not less than 10 days before the date on which the Authority expects to select the contractor. The notice shall include a general description of the nature of the contract or agreement which the Authority is seeking and the procedure by which a person or firm interested in the contract or agreement may make its proposal to the Authority for consideration for the contract or agreement.
A request for proposals must be extended to a sufficient number of prospective providers of the required services or prospective bidders to assure that public interest in competition is adequately served.
The provisions of this subsection (b) do not apply if:
(1) the Authority concludes that there is a single

source of the expertise or knowledge required or that one person can clearly perform the required tasks more satisfactorily because of the person's prior work; however, this exemption shall be narrowly construed and applies only if a written report that details the reasons for the exemption is entered into the minutes of the Authority and the Chairman has authorized in writing contract negotiations with the single source; or

(2) the service is to be provided by or the agreement

is with a State agency, a federal agency, a political subdivision of the State, or a corporation organized under the General Not For Profit Corporation Act of 1986; or

(3) within 60 days of the effective date of this

amendatory Act of 1985, the Authority enters into a written contract for professional services of the same kind with any person providing such professional services as of such effective date.

A request for proposals must contain a description of the work to be performed under the contract and the terms under which the work is to be performed or a description of the terms of the agreement with respect to the use or occupancy of the grounds, buildings, or facilities. A request for proposals must contain that information necessary for a prospective contractor or bidder to submit a response or contain references to any information that cannot reasonably be included with the request. The request for proposals must provide a description of the factors that will be considered by the Authority when it evaluates the proposals received.
Nothing in this subsection limits the power of the Authority to use additional means that it may consider appropriate to notify prospective contractors or bidders that it proposes to enter into a contract or agreement.
(c) After the responses are submitted, the Authority shall evaluate them. Each proposal received must be evaluated using the same factors as those set out in the request for proposals.
Any person that submits a response to a request for proposals under this Section shall disclose in the response the name of each individual having a beneficial interest directly or indirectly of more than 7 1/2% in such person and, if such person is a corporation, the names of each of its officers and directors. The person shall notify the Board of any changes in its ownership or its officers or directors at the time such changes occur if the change occurs during the pendency of a proposal or a contract.
(d) All contracts and agreements under this Section, whether or not exempted hereunder, shall be authorized and approved by the Board and shall be set forth in a writing executed by the contractor and the Authority. No payment shall be made under this Section until a written contract or agreement shall be so authorized, approved and executed, provided that payments for professional services may be made without a written contract to persons providing such services to the Authority as of the effective date of this amendatory Act of 1985 for sixty days from such date.
(e) A copy of each contract or agreement (whether or not exempted hereunder) and the response, if any, to the request for proposals upon which the contract was awarded must be filed with the Secretary of the Authority and is required to be open for public inspection. The request for proposals and the name and address of each person who submitted a response to it must also accompany the filed copies.
(Source: P.A. 96-898, eff. 5-27-10.)

(70 ILCS 210/25.2) (from Ch. 85, par. 1245.2)
Sec. 25.2. A person which has individually or in joint venture provided the Authority with professional services respecting the feasibility or advisability of undertaking a project that would materially change operations or facilities shall thereafter be prohibited from performing any work for the Authority with respect to the implementation of such project.
(Source: P.A. 84-1027.)

(70 ILCS 210/25.3) (from Ch. 85, par. 1245.3)
Sec. 25.3. (a) No person who is a member of the Board, a Trustee appointed under Section 22, or an officer or employee of the Authority, may be in any manner interested, either directly or indirectly, in his own name or in the name of any other person, partnership, association, trust or corporation, including any corporation subject to "The Medical Corporation Act", as now or hereafter amended, and any professional corporation organized under "The Professional Service Corporation Act", as now or hereafter amended, or organized under any similar law of a sister state applicable to any such corporation, in any contract or the performance of any work of the Authority. No such person may represent, either professionally or as agent or otherwise, any person, partnership, association, trust or corporation, including any corporation subject to "The Medical Corporation Act", as now or hereafter amended, and any professional corporation organized under "The Professional Service Corporation Act", as now or hereafter amended, or organized under any similar law of a sister state applicable to any such corporation, with respect to any application or bid for any contract or work in regard to which such person may be called upon to vote. Nor may any such person take or receive, or offer to take or receive, either directly or indirectly, any money or other thing of value as a gift or bribe or means of influencing his vote or action in his official character. Any contract made and procured in violation hereof is void. Each person who at any time within 2 years prior to the effective date of this amendatory Act of 1985 was a member of the Board and who at any time after so becoming a member ceased to be a member of the Board shall in all respects continue to be governed by and subject to the provisions of this subsection (a) for a period of 2 years from and after the date on which he last ceased or ceases to be a member of such Board. In addition, the provisions of this subsection (a) shall continue to apply equally and in all respects to each person who becomes a member of the Board on or after the effective date of this amendatory Act of 1985 and who thereafter ceases to be a member of the Board, and to any Trustee appointed under Section 22 who ceases to be the Trustee, for a period of 2 years from and after the date on which he ceases to be a member of the Board or to be the Trustee. The foregoing provisions of this subsection (a) shall not apply to render void or to interfere with the performance of any contract of the Authority entered into and in effect prior to the effective date of this amendatory Act of 1985.
However any such person may provide materials, merchandise, property, services or labor, if:
(1) the contract is with a person, firm, partnership, association, corporation, or cooperative association in which such interested person has less than a 7 1/2% share in the ownership; and
(2) such interested person publicly discloses the nature and extent of his interest prior to or during deliberations concerning the proposed award of the contract; and
(3) such interested person, if a Board member, abstains from voting on the award of the contract, though he shall be considered present for the purposes of establishing a quorum; and
(4) such contract is approved by a majority vote of those members presently holding office; and
(5) the contract is awarded after sealed bids to the lowest responsible bidder if the amount of the contract exceeds $1500, or awarded without bidding if the amount of the contract is less than $1500; and
(6) the award of the contract would not cause the aggregate amount of all such contracts so awarded to the same person, firm, association, partnership, corporation or cooperative association in the same fiscal year to exceed $25,000.
In addition to the above exemption, any such person may provide materials, merchandise, property, services or labor if:
(1) the award of the contract is approved by a majority vote of the Board provided that any such interested member shall abstain from voting; and
(2) the amount of the contract does not exceed $1000; and
(3) the award of the contract would not cause the aggregate amount of all such contracts so awarded to the same person, firm, association, partnership, corporation or cooperative association in the same fiscal year to exceed $2000; and
(4) such person publicly discloses the nature and extent of his interest prior to or during deliberations concerning the proposed award of the contract; and
(5) such person abstains from voting on the award of the contract, though he shall be considered present for the purposes of establishing a quorum.
A contract for the procurement of public utility services with a public utility company is not barred by this Section by any such person being an officer or employee of the public utility company or holding an ownership interest of no more than 7 1/2% in the public utility company. Any such person having such an interest shall be deemed not to have a prohibited interest under this Section.
(b) Before any contract relating to the ownership or use of real property is entered into by and between the Authority the identity of every owner and beneficiary having any interest, real or personal, in such property, and every shareholder entitled to receive more than 7 1/2% of the total distributable income of any corporation having any interest, real or personal, in such property must be disclosed. The disclosure shall be in writing and shall be subscribed by an owner, authorized trustee, corporate official or managing agent under oath. However, if stock in a corporation is publicly traded and there is no readily known individual having greater than a 7 1/2% interest, then a statement to that effect, subscribed to under oath by an officer of the corporation or its managing agent, shall fulfill the disclosure statement requirement of this Section. This Section shall be liberally construed to accomplish the purpose of requiring the identification of the actual parties benefiting from any transaction with the Authority involving the procurement of the ownership or use of real property thereby.
(c) Nothing contained in this Section, including the restrictions set forth in subsection (a) above, shall preclude a contract of deposit of monies, loans or other financial services by the Authority with a local bank or local savings and loan association, regardless of whether former Board members, Board members or officers or employees of the Authority are interested in such bank or savings and loan association as a director, an officer or employee or as a holder of less than 7 1/2% of the total ownership interest. Any such person holding such an interest in such a contract shall not be deemed to be holding a prohibited interest for purposes of this Act. Any such person must publicly state the nature and extent of their interest during deliberations concerning the proposed award of such a contract, but shall not participate in any further deliberations concerning the proposed award. Such interested member or members shall not vote on such proposed award. Any Board member or members abstaining from participation in deliberations and voting under this Section may be considered present for purposes of establishing a quorum. Award of such a contract shall require approval by a majority vote of those members presently holding office. Consideration and award of any such contract in which a member or members are interested may only be made at a regularly scheduled public meeting of the Board.
(d) Any member of the Board, officer or employee of the Authority, or other person, who violates any provision of this Section, is guilty of a Class 4 felony and in addition thereto, any office or official position held by any person so convicted shall become vacant, and shall be so declared as part of the judgment of court.
(Source: P.A. 84-1027.)

(70 ILCS 210/25.4)
Sec. 25.4. Contracts for professional services.
(a) When the Authority proposes to enter into a contract or agreement for professional services, other than the marketing agreement required in Section 5.6, the Authority shall use a request for proposal process in accordance with the Illinois Procurement Code.
(b) Any person that submits a response to a request for proposals under this Section shall disclose in the response the name of each individual having a beneficial interest directly or indirectly of more than 7 1/2% in such person and, if such person is a corporation, the names of each of its officers and directors. The person shall notify the Board of any changes in its ownership or its officers or directors at the time such changes occur if the change occurs during the pendency of a proposal or a contract.
(c) All contracts and agreements under this Section shall be authorized and approved by the Board and shall be set forth in a writing executed by the contractor and the Authority. No payment shall be made under this Section until a written contract or agreement shall be so authorized, approved, and executed. A copy of each contract or agreement (whether or not exempted under this Section) and the response, if any, to the request for proposals upon which the contract was awarded must be filed with the Secretary of the Authority and is required to be open for public inspection.
(d) This Section applies to (i) contracts in excess of $25,000 for professional services provided to the Authority, including the services of accountants, architects, attorneys, engineers, physicians, superintendents of construction, financial advisors, bond trustees, and other similar professionals possessing a high degree of skill and (ii) contracts or bond purchase agreements in excess of $10,000 with underwriters or investment bankers with respect to sale of the Authority's bonds under this Act. This Section shall not apply to contracts for professional services to be provided by, or the agreement is with, a State agency, federal agency, or unit of local government.
(Source: P.A. 96-898, eff. 5-27-10; 96-899, eff. 5-28-10.)

(70 ILCS 210/25.5)
Sec. 25.5. Prohibition on political contributions.
(a) Any business entity whose contracts with the Authority, in the aggregate, annually total more than $50,000, and any affiliated entities or affiliated persons of such business entity, are prohibited from making any contributions to any political committees established to promote the candidacy of (i) the officeholder responsible for awarding the contracts or (ii) any other declared candidate for that office. This prohibition shall be effective for the duration of the term of office of the incumbent officeholder awarding the contracts or for a period of 2 years following the expiration or termination of the contracts, whichever is longer.
(b) Any business entity whose aggregate pending bids and proposals on contracts with the Authority total more than $50,000, or whose aggregate pending bids and proposals on contracts with the Authority combined with the business entity's aggregate annual total value of contracts with the Authority exceed $50,000, and any affiliated entities or affiliated persons of such business entity, are prohibited from making any contributions to any political committee established to promote the candidacy of the officeholder responsible for awarding the contract on which the business entity has submitted a bid or proposal during the period beginning on the date the invitation for bids or request for proposals is issued and ending on the day after the date the contract is awarded.
(c) All contracts between the Authority and a business entity that violate subsection (a) or (b) shall be voidable. If a business entity violates subsection (b) 3 or more times within a 36-month period, then all contracts between the Authority and that business entity shall be void, and that business entity shall be prohibited from entering into any contract with the Authority for 3 years after the date of the last violation.
(d) Any political committee that has received a contribution in violation of subsection (a) or (b) shall pay an amount equal to the value of the contribution to the State no more than 30 days after notice of the violation. Payments received by the State pursuant to this subsection shall be deposited into the McCormick Place Expansion Project Fund.
(e) For purposes of this Section, the Governor and the Mayor of the City of Chicago shall each be considered the officeholder responsible for awarding contracts by the Authority. The terms "contribution", "declared candidate", "sponsoring entity", "affiliated entity", "business entity", and "executive employee" have the meanings established in Section 50-37 of the Illinois Procurement Code.
(Source: P.A. 96-898, eff. 5-27-10.)

(70 ILCS 210/26) (from Ch. 85, par. 1246)
Sec. 26. (a) As soon after the end of each fiscal year as may be expedient, the Board shall cause to be prepared and printed a complete and detailed report and financial statement of its operations and of its assets and liabilities. A reasonably sufficient number of copies of such report shall be printed for distribution to persons interested, upon request, and a copy thereof shall be filed with the Governor, the Mayor, the General Assembly and the Park District President. Within 6 months after the effective date of this amendatory Act of 1985, or as soon thereafter as is possible, the Authority shall adopt an accounting system which shall not be implemented until it has been approved by the Auditor General as appropriate for the Authority's operations.
(b) With respect to construction by the Authority funded in whole or in part with State or borrowed funds, including the Project, the Authority shall prepare a monthly report of the progress of construction. The report shall include a discussion of: (1) the status of construction; (2) delays or anticipated delays in the completion of the construction; (3) cost overruns; (4) funds available for construction and the current construction budget; (5) the status of the implementation of the Authority's affirmative action program by contractor, trade and levels of skill; and (6) any problems, or anticipated problems, with respect to construction or costs of construction. The monthly reports required by this Section shall be submitted to the Governor, the Mayor and the General Assembly.
In connection with any construction by the Authority funded in whole or in part by State or borrowed funds, including the Project, the Authority will, when such construction is to be done by a general contractor or a construction manager operating in a general contractor capacity, institute a quality assurance program, including independent quality control inspections. The Authority will file not less frequently than quarterly written reports on the results of its quality assurance program with the Governor, the Mayor and the General Assembly.
(Source: P.A. 84-1027.)

(70 ILCS 210/27) (from Ch. 85, par. 1247)
Sec. 27. The Board may investigate conditions in which it has an interest within the area of the Authority, the enforcement of its ordinances, rules and regulations, and the action, conduct and efficiency of all officers, agents and employees of the Authority. In the conduct of such investigations the Board may hold public hearings on its own motion. Each member of the Board shall have power to administer oaths, and the secretary, by order of the Board, shall issue subpoenas to secure the attendance and testimony of witnesses, and the production of books and papers relevant to such investigations and to any hearing before the Board or any member thereof.
Any circuit court of this State, upon application of the Board, or any member thereof, may in its discretion compel the attendance of witnesses, the production of books and papers, and giving of testimony before the Board or before any member thereof or any officers' committee appointed by the Board, by attachment for contempt or otherwise in the same manner as the production of evidence may be compelled before the court.
(Source: P.A. 83-334.)

(70 ILCS 210/28) (from Ch. 85, par. 1248)
Sec. 28. If any provision of this Act is held invalid such provision shall be deemed to be excised from this Act and the invalidity thereof shall not affect any of the other provisions of this Act. If the application of any provision of this Act to any person or circumstance is held invalid, it shall not affect the application of such provision to such persons or circumstances other than those as to which it is held invalid.
(Source: P.A. 97-813, eff. 7-13-12.)



70 ILCS 215/ - Fair and Exposition Authority Reconstruction Act.

(70 ILCS 215/1) (from Ch. 85, par. 1250.1)
Sec. 1. This Act shall be known and may be cited as the "Fair and Exposition Authority Reconstruction Act".
(Source: Laws 1967, p. 2350.)

(70 ILCS 215/2) (from Ch. 85, par. 1250.2)
Sec. 2. As used in this Act:
"Authority" means the Metropolitan Pier and Exposition Authority created by the Metropolitan Pier and Exposition Authority Act.
"Board" means the governing and administrative body of the Metropolitan Pier and Exposition Authority.
(Source: P.A. 87-895.)

(70 ILCS 215/3) (from Ch. 85, par. 1250.3)
Sec. 3. The Metropolitan Pier and Exposition Authority is authorized to borrow money and issue bonds in a total amount not to exceed $40,000,000 for the purpose of reconstructing the convention hall and exposition building known as McCormick Place. Such bonds shall be payable solely from funds received by the Authority from appropriations, if any, to be made to said Authority from time to time by future General Assemblies of the State of Illinois.
(Source: P.A. 94-91, eff. 7-1-05.)

(70 ILCS 215/4) (from Ch. 85, par. 1250.4)
Sec. 4. The bonds shall mature not more than 10 years from the date of issuance, but shall be callable sooner at the option of the Authority, and shall bear interest at a rate not to exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, payable semiannually.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-4.)

(70 ILCS 215/5) (from Ch. 85, par. 1250.5)
Sec. 5. The bonds shall be dated, issued and sold from time to time in such amounts as may be necessary to provide sufficient money for the purpose provided for in Section 3 and for the funding of the interest on such bonds for the period between the date of issuance and November 1, 1972.
(Source: Laws 1967, p. 2350.)

(70 ILCS 215/6) (from Ch. 85, par. 1250.6)
Sec. 6. The bonds shall be sold by the Authority in such manner as the Board may determine at not less than 95% of par.
(Source: Laws 1967, p. 2350.)

(70 ILCS 215/7) (from Ch. 85, par. 1250.7)
Sec. 7. Such bonds may be in such form, may have such interest coupons, may carry such registration privileges, may be executed in such manner, may be payable at such place or places, may be subject to redemption in such manner and upon such terms, with or without premium as is stated on the face thereof, and may contain such terms and covenants as may be provided in the ordinance of the Authority providing for the issuance of bonds.
(Source: Laws 1967, p. 2350.)

(70 ILCS 215/8) (from Ch. 85, par. 1250.8)
Sec. 8. Appropriations may be made from time to time by the General Assembly to the Metropolitan Pier and Exposition Authority for the payment of principal and interest of bonds of the Authority issued under the provisions of this Act and for any other lawful purpose of the Authority. Any and all of the funds so received shall be kept separate and apart from any and all other funds of the Authority. After there has been paid into the Metropolitan Fair and Exposition Authority Reconstruction Fund in the State Treasury sufficient money, pursuant to this Section and Sections 2 and 29 of the Cigarette Tax Act, to retire all bonds payable from that Fund, the taxes derived from Section 28 of the Illinois Horse Racing Act of 1975 which were required to be paid into that Fund pursuant to that Act shall thereafter be paid into the Metropolitan Exposition, Auditorium and Office Building Fund in the State Treasury.
(Source: P.A. 94-91, eff. 7-1-05.)

(70 ILCS 215/9) (from Ch. 85, par. 1250.9)
Sec. 9. Under no circumstances shall any bonds issued by the Authority pursuant to this Act be or become an indebtedness or obligation of the State of Illinois or of any other political subdivision of or municipality within the State, nor shall any such bond be or become an indebtedness of the Authority within the purview of any constitutional limitation or provision, and it shall be plainly stated on the face of each bond that it does not constitute such an indebtedness or obligation but is payable solely from the revenues or income as aforesaid.
(Source: Laws 1967, p. 2350.)

(70 ILCS 215/10) (from Ch. 85, par. 1250.10)
Sec. 10. The State and all counties, cities, villages, incorporated towns and other municipal corporations, political subdivisions and public bodies, and public officers of any thereof, all banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies and other persons carrying on an insurance business and all executors, administrators, guardians, trustees and other fiduciaries may legally invest any sinking funds, moneys or other funds belonging to them or within their control in any bonds issued pursuant to this Act, it being the purpose of this Section to authorize the investment in such bonds of all sinking, insurance, retirement, compensation, pension and trust funds, whether owned or controlled by private or public persons or officers, provided, however, that nothing contained in this Section may be construed as relieving any person from any duty of exercising reasonable care in selecting securities for purchase or investment.
(Source: Laws 1967, p. 2350.)



70 ILCS 405/ - Soil and Water Conservation Districts Act.

(70 ILCS 405/1) (from Ch. 5, par. 106)
Sec. 1. Short title. This Act shall be known and may be cited as the "Soil and Water Conservation Districts Act".
(Source: P.A. 80-159.)

(70 ILCS 405/2) (from Ch. 5, par. 107)
Sec. 2. Declaration of policy. The General Assembly declares it to be in the public interest to provide (a) for the conservation of the soil, soil resources, water and water resources of this State, (b) for the control and prevention of soil erosion, (c) for the prevention of air and water pollution, and (d) for the prevention of erosion, floodwater and sediment damages, and thereby to conserve natural resources, control floods, prevent impairment of dams and reservoirs, assist in maintaining the navigability of rivers and harbors, conserve wild life and forests, protect the tax base, protect public lands, and protect and promote the health, safety and general welfare of the people of this State.
The General Assembly finds that erosion continues to be a serious problem throughout the State, and that rapid shifts in land use from agricultural to nonagricultural uses, changes in farm enterprises, operations, ownership, construction of housing, industrial and commercial developments, streets, highways, recreation areas, schools, colleges and universities, and other land disturbing activities have accelerated the process of soil erosion and sediment deposition resulting in pollution of the waters of the State and damage to domestic, agricultural, industrial, recreational, fish and wildlife, and other resource uses. It is, therefore, declared to be the policy of this State to strengthen and extend the present erosion and sediment control activities and programs for both rural and urban lands, and to establish and implement, through the Department and soil and water conservation districts in cooperation with units of local government, school districts, other political subdivisions of this State, agencies of this State and other public agencies and private entities, a statewide comprehensive and coordinated erosion and sediment control program to conserve and protect land, water, air and other resources.
The provisions of the "Local Governmental and Governmental Employees Tort Immunity Act" shall apply to all districts created pursuant to this Act.
(Source: P.A. 84-114.)

(70 ILCS 405/3) (from Ch. 5, par. 108)
Sec. 3. Definitions. As used in this Act, unless the context clearly otherwise requires, the terms defined in the Sections following this Section and preceding Section 4 have the meanings ascribed to them in those Sections.
(Source: P.A. 97-813, eff. 7-13-12.)

(70 ILCS 405/3.01) (from Ch. 5, par. 108.01)
Sec. 3.01. "District" or "soil and water conservation district" means a public body corporate and politic, organized in accordance with this Act.
(Source: P.A. 80-159.)

(70 ILCS 405/3.02) (from Ch. 5, par. 108.02)
Sec. 3.02. "Director" means one of the members of the governing body of a district, elected or appointed in accordance with this Act.
(Source: P.A. 80-159.)

(70 ILCS 405/3.03) (from Ch. 5, par. 108.03)
Sec. 3.03. "Department" means the Department of Agriculture of this State.
(Source: P.A. 80-159.)

(70 ILCS 405/3.04) (from Ch. 5, par. 108.04)
Sec. 3.04. "State" means the State of Illinois.
(Source: P.A. 80-159.)

(70 ILCS 405/3.05) (from Ch. 5, par. 108.05)
Sec. 3.05. "Agency of this State" includes the government of this State and any subdivision, agency, or instrumentality thereof.
(Source: P.A. 80-159.)

(70 ILCS 405/3.06) (from Ch. 5, par. 108.06)
Sec. 3.06. "United States" includes the United States of America, the Soil Conservation Service of the United States Department of Agriculture, and any other agency or instrumentality, corporate or otherwise, of the United States of America.
(Source: P.A. 80-159.)

(70 ILCS 405/3.07) (from Ch. 5, par. 108.07)
Sec. 3.07. "Land owner" or "owner of land" includes any individual of legal voting age, firm, or corporation who holds legal or equitable title to any land lying within a district organized or proposed to be organized under this Act. For the purposes of this Act, a list of the persons who appear from the tax assessment rolls of the county to be owners of land within a district or proposed district is prima facie evidence of the names and number of such land owners.
(Source: P.A. 80-159.)

(70 ILCS 405/3.08) (from Ch. 5, par. 108.08)
Sec. 3.08. "Land occupier" or "occupier of land" includes any individual of legal voting age, firm or corporation, other than the owner, who is in legal possession of any land lying within a district organized or proposed to be organized under this Act, whether as lessee, renter, tenant or otherwise.
(Source: P.A. 80-159.)

(70 ILCS 405/3.09) (from Ch. 5, par. 108.09)
Sec. 3.09. "Due Notice" means notice given in accordance with Section 31 of this Act.
(Source: P.A. 80-159.)

(70 ILCS 405/3.10) (from Ch. 5, par. 108.10)
Sec. 3.10. "Proxy" means a written authorization complying with Section 32 of this Act.
(Source: P.A. 80-159.)

(70 ILCS 405/3.11) (from Ch. 5, par. 108.11)
Sec. 3.11. "Person" means any owner of land or the owner's designated agent including any individual, partnership, firm, association, joint venture, corporation, trust, estate, commission, board, public or private institution, unit of local government, school district, political subdivision of this State, State agency, any interstate body or any other legal entity.
(Source: P.A. 80-159.)

(70 ILCS 405/3.12) (from Ch. 5, par. 108.12)
Sec. 3.12. "Land disturbing activity" means any change in land, which may result in soil erosion from water or wind and the movement of sediments into state waters or on to lands in the State, including but not limited to, the tilling, clearing, grading, excavating, rehabilitating, transporting, depositing or filling of land, other than federal lands. "Land disturbing activity" does not include such minor activities as home gardens, individual home landscaping, repairs, maintenance or any plat of subdivision approved by municipal or county units of government. This Act shall encourage the establishment of sediment and erosion control ordinances at the municipal and county levels.
(Source: P.A. 80-159.)

(70 ILCS 405/3.13) (from Ch. 5. par. 108.13)
Sec. 3.13. "Waters" means any and all waters, public or private, on the surface of the ground, which are wholly or partially contained within, flow through or border upon this State.
(Source: P.A. 80-159.)

(70 ILCS 405/3.14) (from Ch. 5, par. 108.14)
Sec. 3.14. "Erosion and sediment control plan" or "plan" means a plan for the control of soil erosion and sediment resulting from a land disturbing activity.
(Source: P.A. 80-159.)

(70 ILCS 405/3.15) (from Ch. 5, par. 108.15)
Sec. 3.15. "Conservation standard" or "standard" means any standard adopted by the Department or the districts under this Act.
(Source: P.A. 80-159.)

(70 ILCS 405/3.16) (from Ch. 5, par. 108.16)
Sec. 3.16. "Guideline" means a guide or recommendation to be used by districts in developing a program and standards for erosion and sediment control.
(Source: P.A. 80-159.)

(70 ILCS 405/3.17) (from Ch. 5, par. 108.17)
Sec. 3.17. "Board" means the State Soil and Water Conservation Districts Advisory Board appointed under Section 4 of this Act with which the Department and the soil and water conservation district respectively consult and advise with regard to the erosion and sediment control provisions of this Act.
(Source: P.A. 80-159.)

(70 ILCS 405/3.18) (from Ch. 5, par. 108.18)
Sec. 3.18. "Point source discharge" means any discernible, confined, discrete conveyance of pollutants to waters through pipes or conduits from sewage treatment plants or industrial processes.
(Source: P.A. 80-159.)

(70 ILCS 405/3.19) (from Ch. 5, par. 108.19)
Sec. 3.19. "Enduring erosion and sediment control device, structure or practice" means and includes any device, structure or practice designed for the control and prevention of soil erosion and air and water pollution for a period in excess of one year.
(Source: P.A. 80-159.)

(70 ILCS 405/3.20) (from Ch. 5, par. 108.20)
Sec. 3.20. "Aggrieved party" means any person whose property, resources, interest or responsibility is being injured or impeded in value or utility or any other manner by the adverse effects of sediment caused by soil erosion.
(Source: P.A. 80-159.)

(70 ILCS 405/3.21) (from Ch. 5, par. 108.21)
Sec. 3.21. "Willful or wanton misconduct" means a course of action which shows an actual or deliberate intention to cause harm or which, if not intentional, shows an utter indifference to or conscious disregard for the safety of others or their property.
(Source: P.A. 86-1173.)

(70 ILCS 405/4) (from Ch. 5, par. 109)
Sec. 4. State soil and water conservation districts advisory board. The State Soil and Water Conservation Districts Advisory Board is created. The Board shall consist of 7 members. The Director of the Department and the Director of Agricultural Extension of the College of Agriculture of the University of Illinois shall serve, ex officiis, as members of the Board. The other 5 members shall be appointed by the Governor by and with the advice and consent of the Senate and shall be individuals who are the owners and active operators of farm lands in this State and who have been engaged in farming in this State for at least 5 years next preceding their appointment, consideration having been given to geographical location and to soil and water conservation district experience. In case of any vacancy in such appointive office during the recess of the Senate, the Governor shall make a temporary appointment until action at the next meeting of the Senate, when he shall nominate some person to fill such office; and any person so nominated who is confirmed by the Senate shall hold his office during the remainder of the term and until his successor is appointed and qualified. If the Senate is not in session at the time this amendatory Act takes effect, the Governor shall make temporary appointments as in the case of a vacancy. The appointed members of the State Soil and Water Conservation Districts Advisory Board shall serve for a period of 4 years, beginning on the third Monday in January of the odd-numbered years in which they are appointed, and until their successors are appointed and qualified. The board may invite the Secretary of Agriculture of the United States of America to appoint one person to serve with the above mentioned members in an advisory capacity.
The Board may consult and advise with the qualified persons necessary with regard to the erosion and sediment control provisions of this Act.
(Source: P.A. 80-159.)

(70 ILCS 405/5) (from Ch. 5, par. 110)
Sec. 5. Organization of board.
A majority of the members of the Board shall constitute a quorum and the concurrence of a majority of a quorum shall be required for its determination of any matter. The Board shall elect annually a chairman from among its appointed members. The chairman and members of the Board shall receive no compensation for their services on the Board but shall be entitled to their expenses, including traveling expenses, necessarily incurred in the discharge of their duties on the Board. Except for the Director of the Department, no Board member shall be employed by the Department as a salaried or paid employee. The Board shall keep a full and accurate record of all its proceedings. The Board shall hold such public hearings as may be necessary for the execution of its functions under this Act. The Board shall advise the Department in establishing policy under and in the administration of this Act.
(Source: Laws 1955, p. 189.)

(70 ILCS 405/6) (from Ch. 5, par. 111)
Sec. 6. Powers and duties. In addition to the powers and duties otherwise conferred upon the Department, it shall have the following powers and duties:
(1) To offer such assistance as may be appropriate to the directors of soil and water conservation districts, organized as provided hereinafter, in the carrying out of any of the powers and programs.
(2) To keep the directors of each of said several districts informed of the activities and experience of other such districts, and to facilitate an interchange of advice and experience between such districts and cooperation between them.
(3) To coordinate the programs of the several districts so far as this may be done by advice and consultation.
(4) To seek the cooperation and assistance of the United States and of agencies of this State, in the work of such districts.
(5) To disseminate information throughout the State concerning the formation of such districts, and to assist in the formation of such districts in areas where their organization is desirable.
(6) To consider, review, and express its opinion concerning any rules, regulations, ordinances or other action of the board of directors of any district and to advise such board of directors accordingly.
(7) To prepare and submit to the Director of the Department an annual budget.
(8) To develop and coordinate a comprehensive State erosion and sediment control program, including guidelines to be used by districts in implementing this program. In developing this program, the Department may consult with and request technical assistance from local, State and federal agencies, and may consult and advise with technically qualified persons and with the soil and water conservation districts. The guidelines developed may be revised from time to time as necessary.
(9) To promote among its members the management of marginal agricultural and other rural lands for forestry, consistent with the goals and purposes of the "Illinois Forestry Development Act".
Nothing in this Act shall authorize the Department or any district to regulate or control point source discharges to waters.
(10) To make grants subject to annual appropriation from the Build Illinois Bond Fund or any other sources, including the federal government, to Soil and Water Conservation Districts and the Soil Conservation Service.
(11) To provide payment for outstanding health care costs of Soil and Water Conservation District employees incurred between January 1, 1996 and December 31, 1996 that were eligible for reimbursement from the District's insurance carrier, Midcontinent Medical Benefit Trust, but have not been paid to date by Midcontinent. All claims shall be filed with the Department on or before January 30, 1998 to be considered for payment under the provisions of this amendatory Act of 1997. The Department shall approve or reject claims based upon documentation and in accordance with established procedures. The authority granted under this item (11) expires on September 1, 1998.
Nothing in this Act shall authorize the Department in any district to regulate or curtail point source discharges to waters.
(Source: P.A. 97-813, eff. 7-13-12.)

(70 ILCS 405/7) (from Ch. 5, par. 112)
Sec. 7. Employees and assistance of other agencies.
Subject to the provisions of the "Personnel Code" enacted by the 69th General Assembly, the Department may employ an administrative officer, technical experts and such other agents and employees, permanent and temporary, as it may require. The Department may call upon the Attorney General of the State for such legal services as it may require. The Department shall require surety bonds for all its officers and employees who are entrusted with funds or property under this Act and shall provide for an annual audit of their accounts. The Department may establish and provide suitable office accommodations and the necessary supplies and equipment.
Upon request of the Department, for the purpose of carrying out any of its functions, the supervising officer of any State agency, or of any State institution of learning shall, in so far as may be possible under available appropriations, and having due regard to the needs of the agency to which the request is directed, assign or detail to the Department members of the staff or personnel of such agency or institution of learning and make such special reports, surveys or studies as the Department may request.
(Source: Laws 1955, p. 2146.)

(70 ILCS 405/8) (from Ch. 5, par. 113)
Sec. 8. Petition for creation of soil and water conservation districts.
Any 25 or more owners of land lying within the limits of the territory proposed to be organized into a district who own at least 10% of the land, by area, within such proposed district may file a petition with the Department asking that a soil and water conservation district be organized in the territory described in the petition. Such petition shall set forth:
(1) The proposed name of said district;
(2) That there is a need, in the interest of the public health, safety, and welfare, for a soil and water conservation district to function in the territory described in the petition;
(3) A reasonably accurate description of the territory proposed to be organized as a district.
(4) A request that the Department duly define the boundaries for such district; that a referendum be held within the territory so defined on the question of the creation of a soil and water conservation district in such territory; and that the Department determine that such a district be created.
Where more than one petition is filed covering the same or parts of the same territory, the Department may consolidate all or any of such petitions.
(Source: Laws 1961, p. 530.)

(70 ILCS 405/9) (from Ch. 5, par. 114)
Sec. 9. Notice and hearing.
Within 30 days after such a petition has been filed with the Department, it shall cause due notice to be given of a proposed hearing upon the question of the desirability and necessity, in the interest of the public health, safety, and welfare, of the creation of such district; upon the question of the appropriate boundaries to be assigned to such district; upon the propriety of the petition and other proceedings taken under this Act; and upon all questions relevant to such inquiries. All land occupiers and owners of land lying within the limits of the territory described in the petition, and of lands within any territory considered for addition to such described territory, and all interested parties, shall have the right to attend such hearings and to be heard. If it shall appear upon the hearing that it may be desirable to include within the proposed district, territory outside of the area within which due notice of the hearing has been given, the hearing shall be adjourned and due notice of further hearings shall be given throughout the entire area considered for inclusion in the district, and such further hearing held.
(Source: Laws 1951, p. 428.)

(70 ILCS 405/10) (from Ch. 5, par. 115)
Sec. 10. Findings and determinations of department.
After such hearing, if the Department determines upon the facts presented at such hearing and upon such other relevant facts and information as may be available that there is need in the interest of the public health, safety, and welfare, for a soil and water conservation district to function in the territory considered at the hearing, it shall make and record such determination and shall define by metes and bounds, or by legal subdivisions, the boundaries of such district. In making such determination and in defining such boundaries, the Department shall give due weight and consideration to the following matters which are hereby stated to be the standards which shall guide the considerations of the Department: The topography of the area considered and of the State; the composition of soils therein; the distribution of erosion; the prevailing land use practices; the desirability and necessity of including within the boundaries the particular lands under consideration and the benefits such lands may receive from being included within such boundaries; the relation of the proposed area to existing watersheds and agricultural regions and to other soil conservation districts already organized or proposed for organization under the provisions of this Act, and such other physical, geographical, and economic factors as are relevant. The territory to be included within such boundaries need not be contiguous. No territory shall be included within the boundaries of more than one district. In cases where territory is proposed to be added to an existing district, the Department shall also consider the attitude of the district directors as expressed at the hearing, by resolution or otherwise.
If the Department determines after such hearing, and after due consideration of the above-mentioned facts and standards that there is no need for a soil and water conservation district for the territory considered at the hearing, it shall record such determination and deny the petition. No subsequent petitions covering the same or substantially the same territory shall be filed as aforesaid until after the expiration of one year from the date of such denial.
(Source: Laws 1961, p. 530.)

(70 ILCS 405/11) (from Ch. 5, par. 116)
Sec. 11. Determination of administrative practicability and feasibility.
After the Department has made and recorded a determination that there is need, in the interest of public health, safety, and welfare, for the organization of a district in a particular territory and has defined the boundaries thereof, it shall consider the question whether the operation of a district within such boundaries with the powers conferred upon soil and water conservation districts in this Act is administratively practicable and feasible. To assist the Department in the determination of such administrative practicability and feasibility, it shall within a reasonable time after entry of the determination that there is need for the organization of the proposed district and the determination of the boundaries thereof, hold a referendum within the proposed district upon the proposition of the creation of the district, and cause due notice of any such referendum to be given.
The question shall be submitted upon ballot in substantially the following form:
--------------------------------------------------------------

(70 ILCS 405/12) (from Ch. 5, par. 117)
Sec. 12. Conduct of referenda.
The Department shall pay all expenses for the issuance of such notices and the conduct of such hearings and referenda and shall supervise the conduct of such hearings and referenda. It shall issue appropriate regulations governing the conduct of such hearings and referenda, and providing for the registration prior to the date of the referendum of all eligible voters, or prescribing some other appropriate procedure for the determination of those eligible as voters in such referendum. No informalities in the conduct of such referendum or in any matters relating thereto shall invalidate said referendum or the result thereof if notice thereof shall have been given substantially as herein provided and said referendum shall have been fairly conducted.
(Source: Laws 1951, p. 428.)

(70 ILCS 405/13) (from Ch. 5, par. 118)
Sec. 13. Recordation and determination.
The Department shall publish the result of such referendum. If a majority of the owners of land lying within the district voted in favor of the creation of the district, and if the Department determines that the attitude of such owners, the approximate wealth and income of such landowners, the probable expense of carrying on erosion control operations within such district, and other economic and social factors as may be relevant are such that the operation of such district is administratively practicable and feasible, it shall record such determination and shall proceed with the organization of the district in the manner hereinafter provided. If less than a majority of the owners of land in such district vote in favor of the creation of such district, or if the Department determines that the attitude of such owners, the approximate wealth and income of such landowners, the probable expense of carrying on erosion control operations within such district, and other economic and social factors as may be relevant are such that the operation of the proposed district is not otherwise practicable and feasible, it shall record such determination and deny the petition.
(Source: Laws 1955, p. 189.)

(70 ILCS 405/14) (from Ch. 5, par. 119)
Sec. 14. Organization of district.
If the Department shall determine that the operation of the proposed district is administratively practicable and feasible, it shall appoint 2 temporary directors, who shall hold office until the election and qualification of the permanent board of directors as provided in Section 19. Such district shall be a public body corporate and politic, upon the taking of the following proceedings:
The 2 temporary directors shall present to the Secretary of State an application signed by them, which shall set forth (and such application need contain no detail other than the mere recitals): (1) that a petition for the creation of the district was filed with the Department pursuant to the provisions of this Act, and that the proceedings specified in this Act were taken pursuant to such petition; that the application is being filed in order to complete the organization of the district as a public body, corporate and politic, under this Act; that the Department has appointed them as temporary directors; (2) the name and official residence of each of the temporary directors; (3) the name which is proposed for the district; and (4) the location of the principal office of the district. The application shall be subscribed and sworn to by each of the said temporary directors before an officer authorized by the laws of this State to take acknowledgments of deeds, who shall certify upon the application that he personally knows the temporary directors and knows them to be the officers as affirmed in the application, and that each has subscribed thereto in the officer's presence. The application shall be accompanied by a statement by the Department, which shall certify (and such statement need contain no detail other than the mere recitals) that a petition was filed, notice issued, and hearing held as aforesaid; that the Department did duly determine that there is need, in the interest of the public health, safety, and welfare, for a soil and water conservation district to function in the proposed territory and did define the boundaries thereof; that notice was given and a referendum held on the question of the creation of such district; and that a majority of the owners of land lying within the district voted in favor of the creation of the district; that thereafter the Department did duly determine that the operation of the proposed district is administratively practicable and feasible and that 2 temporary directors, naming them, were duly appointed. The said statement shall set forth the boundaries of the district as they have been defined by the Department.
(Source: Laws 1961, p. 530.)

(70 ILCS 405/15) (from Ch. 5, par. 120)
Sec. 15. Certificate of organization. The Secretary of State shall examine the application and statement and, if he finds that the name proposed for the district is not identical with that of any other district of this State or so nearly similar as to lead to confusion or uncertainty, he shall receive and file them and shall record them in an appropriate book of record in his office. If the Secretary of State finds that the name proposed for the district is identical with that of any other district of this State, or so nearly similar as to lead to confusion and uncertainty, he shall certify such fact to the Department, which shall thereupon submit to the Secretary of State a new name for the district, which is not subject to such defects. Upon receipt of such new name, free of such defects, the Secretary of State shall record the application and statement, with the name so modified, in an appropriate book of record in his office. When the application and statement have been made, filed, and recorded, as herein provided, the district constitutes a public body corporate and politic. The Secretary of State shall make and issue to the temporary directors a certificate, under the seal of the State, of the due organization of the district, and shall record such certificate with the application and statement. A copy of the statement and the certificate of organization, duly certified by the Secretary of State, shall be recorded with the recorder of the county in which the office of the district is located.
(Source: P.A. 83-358.)

(70 ILCS 405/15.01) (from Ch. 5, par. 120.1)
Sec. 15.01. Whenever it is desired to change the name of an existing district the directors shall submit the proposed new name to the Department, together with their reasons for desiring the change. If the Department approves the change it shall submit the proposed name to the Secretary of State who, if he finds that the proposed name is not identical with that of any other district of this state or so nearly similar as to lead to confusion or uncertainty, he shall receive and record the change in an appropriate book of record in his office. If the Secretary of State finds that the name proposed for the district is identical with that of any other district of this State, or so nearly similar as to lead to confusion and uncertainty, he shall certify such fact to the Department, which shall thereupon submit to the Secretary of State a new name for the district, which is not subject to such defects and which is satisfactory to the directors. Upon receipt of such new name, free of such defects, the Secretary of State shall record the change in an appropriate book of record in his office.
(Source: Laws 1951, p. 428.)

(70 ILCS 405/16) (from Ch. 5, par. 121)
Sec. 16. Subsequent petitions.
No subsequent petitions covering the same or substantially the same land shall be filed within one year after the denial of a preceding petition.
(Source: Laws 1937, p. 10.)

(70 ILCS 405/17) (from Ch. 5, par. 122)
Sec. 17. Included territory. All of the territory contained within the boundaries of a county or counties shall be a part of the Soil and Water Conservation District whose territories are located within the county or counties except in Cook County in which case all of the territory north of 22nd Street also known as Cermak Road, shall be a part of the North Cook Soil and Water Conservation District and all of the territory of Cook County that is south of 22nd Street also known as Cermak Road, shall be a part of the Will-South Cook Soil and Water Conservation District. The boundaries for any District consolidated after July 1, 1996 in accordance with Section 26a of this Act shall encompass all territory contained within those Districts so consolidating.
(Source: P.A. 91-327, eff. 1-1-00.)

(70 ILCS 405/18) (from Ch. 5, par. 123)
Sec. 18. Certificate evidence of organization.
In any suit, action, or proceeding involving the validity or enforcement of, or relating to, any contract, proceeding, or action of the district, the district shall be deemed prima facie to have been established in accordance with the provisions of this Act upon proof of the issuance of the aforesaid certificate by the Secretary of State. A copy of such certificate duly certified by the Secretary of State shall be admissible in evidence in any such suit, action, or proceeding and shall be proof of the filing and contents thereof.
(Source: Laws 1937, p. 10.)

(70 ILCS 405/19) (from Ch. 5, par. 124)
Sec. 19. Governing body of district.
The governing body of the district shall consist of 5 directors, who shall be owners or occupiers of lands within the district in which they serve.
Five directors shall be elected before March 1 in the year 1948, three of whom shall serve until the first Monday of March, 1950, and the remaining two shall serve until the first Monday of March, 1949. Successive elections shall be held before March 1 of each year and each director so elected shall serve during the two-year period commencing with the first Monday in March of the year in which he was elected.
Any vacancy in the office of director may be filled by appointment by the remaining directors. The person so appointed shall hold office until the next election at which a member of the governing board of the district is elected. At such election a person shall be elected to fill the vacancy, if there is sufficient time to meet the requirements for nomination. Otherwise, the person appointed to fill the vacancy shall hold office until the expiration of the term of the director whom he succeeded.
(Source: P.A. 76-110.)

(70 ILCS 405/19.01) (from Ch. 5, par. 124.1)
Sec. 19.01. Occupiers of land lying within the district are eligible to hold office and to vote at all elections held in such district except at elections held for the adoption or approval of land-use regulations.
(Source: Laws 1955, p. 189.)

(70 ILCS 405/20) (from Ch. 5, par. 125)
Sec. 20. Nomination, election of directors.
Within 30 days after the issuance of the Secretary of State of the certification of organization of a soil and water conservation district, nominating petitions may be filed with the Department for the nomination of candidates for directors of such district. The Department may extend the time within which such nominating petitions may be filed. After the first election nominating petitions may be filed with the Department not more than 60 days nor less than 20 days prior to the date of the election. No nominating petition shall be accepted by the Department unless it shall be subscribed by 25 or more owners or occupiers of land, or both, lying within the boundaries of such district. Land owners or occupiers, or both, may sign more than one such nominating petition. The names of all nominees on behalf of whom such nominating petitions have been filed in the time herein designated or such further time as may be granted by the Department shall appear, arranged in the alphabetical order of the surnames upon ballots with a square before each name and a direction to insert an X in the square before a number of names equal to the number of directors to be elected, and with instructions to vote for not more than the proper number of directors. Only owners or occupiers of land, or both, lying within the district are eligible to vote in such election and each shall be entitled to cast one ballot. Such ballot may be cast in person or by absentee ballot. The Department shall prescribe regulations governing the conduct of such election and the determination of the eligibility of voters therein, and shall announce the results thereof. The 5 nominees receiving the highest number of votes shall be declared elected.
(Source: Laws 1961, p. 530.)

(70 ILCS 405/20.01) (from Ch. 5, par. 125.1)
Sec. 20.01. Upon petition of the directors of any district, the Department may authorize that district to nominate and elect directors at annual meetings of the owners or occupiers of land, or both, lying within the district rather than according to the provisions of Section 20. Such meetings shall be held on or before March 1 of each year and directors elected at such meetings shall take office in the same manner as those elected pursuant to Section 20.
(Source: Laws 1955, p. 189.)

(70 ILCS 405/21) (from Ch. 5, par. 126)
Sec. 21. Organization of governing body. The directors shall elect one of their members as chairman to hold for such time as the directors may determine but no longer than the term for which he was elected. A majority of the directors shall constitute a quorum and the concurrence of a majority of a quorum in any matter shall be required for its determination. Directors may receive reasonable compensation for their services not to exceed $20 per day and may be reimbursed for expenses, including traveling expenses, necessarily incurred in the discharge of their duties. The directors may employ such technical assistants as the district needs. The directors may also employ a secretary and such other officers, agents and employees, permanent and temporary, as they may require and shall determine their qualifications, duties and compensation. The directors may delegate to their chairman or to one or more agents or employees such powers and duties as they deem proper. The directors shall keep a record of all their actions and proceedings and of all resolutions, regulations and orders issued or adopted by them; and shall adopt a seal, which seal shall be judicially noticed.
The directors shall provide for the execution of surety bonds for all employees and officers who shall be entrusted with funds or property; and shall provide for an annual financial report of the results of an examination and review of the accounts of receipts and disbursements in a manner prescribed by the Department.
The directors may provide employee benefits through the Illinois Municipal Retirement Fund if the district meets the applicable requirements of the Illinois Pension Code and the Federal Social Security Act.
The directors may invite any municipal corporation or county located near the territory comprised within the district to designate a representative to advise and consult with the directors of the district on all questions of program and policy which may affect the property, roads, water supply, or other interests of such municipal corporation or county.
(Source: P.A. 90-192, eff. 7-24-97.)

(70 ILCS 405/22) (from Ch. 5, par. 127)
Sec. 22. Powers of districts and directors. A soil and water conservation district organized under the provisions of this Act shall constitute a public body, corporate and politic, exercising public powers, and such district and the directors thereof shall, in addition to the powers created in other Sections of this Act, have the powers enumerated in Sections 22.01 through 22.12, each inclusive.
(Source: P.A. 85-483.)

(70 ILCS 405/22.01) (from Ch. 5, par. 127.1)
Sec. 22.01.
To initiate and conduct surveys, investigations and research and to develop comprehensive plans for the conservation of soil and water resources and for the control and prevention of soil erosion and erosion, floodwater and sediment damages within the district, which plans shall specify in such detail as may be practicable the acts, procedure, performances and avoidances which are necessary or desirable for the effectuation of such plans, including the specification of engineering operations, methods of cultivation, the growing of vegetation, cropping programs, tillage practices, and changes in use of land; and, with the approval and assistance of the Department, to publish such plans and information and bring them to the attention of owners and occupiers of land within the district.
(Source: P.A. 77-1757.)

(70 ILCS 405/22.02) (from Ch. 5, par. 127.2)
Sec. 22.02. To carry out preventive and control measures within the district including, but not limited to, engineering operations, methods of cultivation, the growing of vegetation, changes in use of land on lands owned or controlled by this State or any of its agencies, with the cooperation of the agency administering and having jurisdiction thereof, and on any other lands within the district upon obtaining the consent of the owners and occupiers of such lands or the necessary rights or interests in such lands.
(Source: Laws 1953, p. 1063.)

(70 ILCS 405/22.02a) (from Ch. 5, par. 127.2a)
Sec. 22.02a.
The Soil and Water Conservation District shall make all natural resource information available to the appropriate county agency or municipality in the promulgation of zoning ordinances or variances. Any person who petitions any municipality or county agency in the district for variation, amendment, or other relief from that municipality's or county's zoning ordinance or who proposes to subdivide vacant or agricultural lands therein shall furnish a copy of such petition or proposal to the Soil and Water Conservation District. The Soil and Water Conservation District shall be given not more than 30 days from the time of receipt of the petition or proposal to issue its written opinion concerning the petition or proposal and submit the same to the appropriate county agency or municipality for further action.
(Source: P.A. 77-1757.)

(70 ILCS 405/22.03) (from Ch. 5, par. 127.3)
Sec. 22.03. To cooperate, or enter into agreements with, and within the limits of appropriations duly made available to it by law, to furnish financial or other aid to, any agency, governmental or otherwise, or any owner or occupier of lands within the district, in the carrying on of erosion-control and flood prevention operations within the district, subject to such conditions as the directors may deem necessary to advance the purposes of this Act.
(Source: Laws 1955, p. 189.)

(70 ILCS 405/22.04) (from Ch. 5, par. 127.4)
Sec. 22.04. To obtain options upon and to acquire, by purchase, exchange, lease, gift, grant, legacy or through condemnation, any property, real or personal, or rights or interests therein necessary for the purpose of the district; to maintain, administer and improve any properties acquired, to receive income from such properties and to expend such income in carrying out the purposes and provisions of this Act; and to sell, lease or otherwise dispose of any of its property or interests therein in furtherance of the purposes and provisions of this Act.
(Source: P.A. 83-388.)

(70 ILCS 405/22.04a)
Sec. 22.04a. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 405/22.05) (from Ch. 5, par. 127.5)
Sec. 22.05. To make available, on such terms as it shall prescribe, to landowners or occupiers within the district, the use of agricultural and engineering machinery and equipment, and such other material or equipment as will assist such landowners or occupiers to carry on operations upon their lands for the conservation of soil and water resources and for the prevention and control of soil erosion and erosion floodwater and sediment damages.
Soil and water conservation districts may engage in the direct sale of trees, shrubs, or other plant materials as provided in this Section. Plant materials that may be sold are seeds of annual or perennial plants, bare-root stock, or stock in pots not to exceed one gallon. The plant material shall be advertised as follows:
"These plants are for conservation purposes only and

shall not be used as ornamentals or for landscaping."

For purposes of this Section, "stock" means hardwood trees not to exceed 48 inches, conifers not to exceed 36 inches, shrubs not to exceed 24 inches, or any other plant materials not to exceed 24 inches.
(Source: P.A. 90-48, eff. 1-1-98.)

(70 ILCS 405/22.06) (from Ch. 5, par. 127.6)
Sec. 22.06. To construct, improve, operate and maintain such structures as may be necessary for the performance of any of the operations authorized in this Act.
(Source: Laws 1955, p. 189.)

(70 ILCS 405/22.07) (from Ch. 5, par. 127.7)
Sec. 22.07. To take over, by purchase, lease or by voluntary agreement, and to administer, any soil-conservation, water-conservation, flood-prevention, erosion-control or erosion-prevention project located within its boundaries, undertaken by the United States, or by this State or any of its agencies; to manage, as agent of the United States, with its consent, or of this State, with its consent, or of any of its agencies, any such project within its boundaries to act as agent if so desired and requested for the United States, or for this State or any of its agencies, in connection with the acquisition, construction, operation or administration of any such project within its boundaries; to accept donations, gifts and contributions in money, services, materials, or otherwise, from the United States, or from this State or any of its agencies, and from any other source, and to use or expend such district moneys, services, materials, or other contributions in carrying on its operations.
(Source: Laws 1961, p. 530.)

(70 ILCS 405/22.07a) (from Ch. 5, par. 127.7a)
Sec. 22.07a. To cooperate and effectuate agreements with individuals or agencies of government, and to plan, construct, operate, and maintain programs and projects relating to the conservation of the renewable natural resources of soil, water, forests, fish, wildlife, and air in this state, for the control and prevention of soil erosion, floods, flood water and sediment damages, and impairment of dams and reservoirs; to assist in maintaining the navigability of rivers and harbors, and in addition, to cooperate with local interests and agencies of government in providing domestic and industrial municipal and agricultural water supplies and recreational project developments and improvements.
(Source: Laws 1963, p. 3492.)

(70 ILCS 405/22.07b) (from Ch. 5, par. 127.7b)
Sec. 22.07b. Natural area guardians. The governing body of any soil and water conservation district may designate Natural Area Guardians for the purpose of managing natural areas on the Illinois Natural Areas Inventory and natural areas of regional or local significance designated by the governing body within the district. The powers of the Natural Area Guardians shall include the following:
(1) Locating and inventorying natural areas of

regional or local significance located in the district.

(2) Managing or restoring natural areas in the

district by itself or in cooperation with other organizations.

(3) Assisting landowners in managing natural areas at

the request or with the acquiescence of the landowner.

(4) Providing education programs concerning natural

areas and otherwise promoting public awareness of natural areas and their preservation.

No individual or entity other than a district governing body, as provided in this Section, shall designate Natural Area Guardians.
Natural Area Guardians shall have no power with respect to those areas designated as National Historical Sites or Areas.
(Source: P.A. 87-85.)

(70 ILCS 405/22.08) (from Ch. 5, par. 127.8)
Sec. 22.08. To sue and be sued in the name of the district; to be represented by the Attorney General of the State who shall provide such legal services as may be required; to have perpetual succession unless terminated as hereinafter provided; to make and execute contracts and other instruments, necessary or convenient to the exercise of its powers, to make, and from time to time amend and repeal, rules and regulations not inconsistent with this Act, to carry into effect its purposes and powers. No director or officer serving without compensation, other than reimbursement for expenses and services that are consistent with the provisions of Section 21 of this Act, of a district organized under this Act and exempt, or qualified for exemption, from taxation pursuant to Section 501(c) of the Internal Revenue Code of 1986, as amended, and no employee of such a district while receiving compensation in the conduct of the employee's assigned duties and responsibilities, shall be liable, and no cause of action may be brought, for damages resulting from the exercise of judgment or discretion in connection with the duties or responsibilities of such director, officer or employee unless the act or omission involved willful or wanton misconduct.
(Source: P.A. 86-1173.)

(70 ILCS 405/22.09) (from Ch. 5, par. 127.9)
Sec. 22.09. As a condition to the extending of any benefits under this Act to, or the performance of work upon, any lands not owned or controlled by this State or any of its agencies, the directors may require contributions in money, services, materials, or otherwise to any operations conferring such benefits, and may require land owners to enter into and perform such agreements or covenants as to the permanent use of such lands as will tend to prevent or control erosion thereof; or promote the welfare of the lands of the district.
The District may charge fees to any person who makes a request for services or receives benefits rendered by the District, or who causes or undertakes to cause the District to perform a function prescribed by this Act, including but not limited to any function prescribed by Section 22.02a of this Act, provided that such charges are uniform. The Directors shall maintain a uniform schedule for such fees and may from time to time revise such schedule. The charging of any such fees if uniformly charged and in accordance with a uniform schedule by any District to any person for any such service or benefits or performance of any such functions prior to the effective date of this amendatory Act of 1975 is ratified.
(Source: P.A. 79-640.)

(70 ILCS 405/22.10) (from Ch. 5, par. 127.10)
Sec. 22.10. To incur indebtedness as they deem proper in the conduct of the business of the district.
(Source: P.A. 84-113.)

(70 ILCS 405/22.11) (from Ch. 5, par. 127.11)
Sec. 22.11. Purchases made pursuant to this Act shall be made in compliance with the "Local Government Prompt Payment Act", approved by the Eighty-fourth General Assembly.
(Source: P.A. 84-1308.)

(70 ILCS 405/22.12) (from Ch. 5, par. 127.12)
Sec. 22.12. To carry out its duties under the Water Use Act of 1983.
(Source: P.A. 85-483.)

(70 ILCS 405/22a) (from Ch. 5, par. 127a)
Sec. 22a. The directors shall file with the Department, upon request of said Department, copies of such ordinances, rules, regulations, orders, contracts, forms and other documents as they shall adopt or employ, and such other information concerning their activities as the Department may require in the performance of its duties under this Act.
(Source: Laws 1953, p. 1063.)

(70 ILCS 405/23) (from Ch. 5, par. 128)
Sec. 23. Adoption of land-use regulations. The directors of any district shall have authority to formulate regulations governing the use of lands within the district in the interest of conserving soil, soil resources, water and water resources and preventing and controlling soil erosion and erosion, floodwater and sediment damages. The directors shall conduct such public meetings and public hearings upon tentative regulations as may be necessary to assist them in this work. The directors shall not have authority to enact such land-use regulations into law until after they shall have caused due notice to be given of their intention to conduct a referendum for submission of such regulations to the land owners within the boundaries of the district for their approval or disapproval of such proposed regulations, shall have held such referendum, and shall have considered the result of such referendum. The proposed regulations shall be embodied in a proposed ordinance. Copies of such proposed ordinance shall be filed with the Department for an expression of opinion. The opinion of the Department and any statement it may issue with reference thereto shall be made known to the owners in such district at least 10 days prior to the date of any referendum thereon. Copies of such proposed ordinance shall be available for distribution among, and inspection by owners and occupiers of land in the district during the period between publications of such notice and the date of the referendum. The notices of the referendum shall recite the contents of such proposed ordinance and shall state where copies of such proposed ordinance may be examined or obtained. The question shall be submitted by ballots, upon which the words "For approval of proposed ordinance No....., prescribing land-use regulations for conservation of soil and water and prevention of erosion" and "Against approval of proposed ordinance No....., prescribing land-use regulations for conservation of soil and water and prevention of erosion" shall appear, with a square before each proposition and a direction to insert an X mark in the square before one or the other of those propositions. A summary or digest of the provisions of the proposed ordinance shall also appear on such ballots. The directors shall supervise such referendum, shall prescribe appropriate regulations governing the conduct thereof, and shall publish the result thereof. All the owners of land within the district shall be eligible to vote in such referendum and each shall have one vote. Such vote may be cast in person or by absentee ballot. No informalities in the conduct of such referendum or in any matters relating thereto shall invalidate such referendum or the result thereof if notice thereof shall have been given substantially as herein provided and such referendum shall have been fairly conducted.
The directors shall not have authority to enact such proposed ordinance into law unless at least three-fourths of the owners of land voting in such referendum shall vote in such referendum for approval of the proposed ordinance. The approval of the proposed ordinance by three-fourths of the land owners voting on the proposition shall not be deemed to require the directors to enact such proposed ordinance into law. Land-use regulations prescribed in ordinances adopted pursuant to this Section by the directors of any district shall have the force and effect of law in the district and shall be binding and obligatory upon all owners of lands within such district.
Any owner of land within such district may at any time file a petition with the directors asking that any or all of the land-use regulations prescribed in any ordinance adopted by the directors under this Section shall be amended, supplemented, or repealed. Land-use regulations prescribed in any ordinance adopted pursuant to this Section shall not be amended, supplemented, or repealed except in accordance with the procedure prescribed in this Section for adoption of land-use regulations. Referenda on adoption, amendment, supplementation, or repeal of land-use regulations shall not be held more often than once in 6 months.
The regulations to be adopted by the directors under this Section may include:
1. Provisions requiring the carrying out of necessary

engineering operations, including the construction of terraces, terrace outlets, check dams, dikes, ponds, ditches, and other necessary structures.

2. Provisions requiring observation of particular

methods of cultivation including contour cultivating, contour furrowing, strip cropping, seeding and planting of lands to water-conserving and erosion-preventing plants, trees, grasses, forestation and reforestation.

3. Provisions requiring the permanent retirement from

cultivation of highly erosive areas or of areas on which erosion cannot be adequately controlled if cultivation is carried on.

4. Provisions for such other means, measures,

operations and programs as may assist conservation of soil and water resources and prevent or control soil erosion in the district.

5. Provisions prohibiting the clearcutting of trees

within 30 feet of any navigable waters, except for trees that are included in a forestry management plan approved by the Division of Forest Resources of the Department of Natural Resources. However, these provisions shall not prohibit clearcutting incidental to any project, activity or program that has been permitted, licensed, certified or approved by an agency of federal, State or local government. For the purpose of this item 5, "navigable waters" means public waters that are usable for water commerce.

However, these provisions shall not prohibit a public utility from maintaining its transmission facilities and rights of way.
The regulations shall be uniform throughout the territory comprised within the district except that the directors may classify the lands within the district with reference to such factors as soil type, degree of slope, degree of erosion threatened or existing, cropping and tillage practices in use, and other relevant factors, and may provide regulations varying with the type or class of land affected, but uniform as to all lands within each class or type. Copies of land-use regulations adopted under this Section shall be printed and made available to all owners and occupiers of lands lying within the district.
No authority exercised by or procedure authorized by a district pursuant to this Section 23 imposes any restriction or mandate on land use practices and other policies of municipalities with respect to land located in that municipality, unless the corporate authorities of that municipality authorize by resolution the application of that district's land use regulations within the municipality's corporate limits.
(Source: P.A. 91-327, eff. 1-1-00.)

(70 ILCS 405/24) (from Ch. 5, par. 129)
Sec. 24. Enforcement of land-use regulations.
The directors shall have authority to go upon any lands within the district to determine whether land-use regulations adopted under the provisions of section 23 of this act are being observed. The directors are further authorized to provide by ordinance that any land owner who shall sustain damages from any violation of such regulations by any other land owner may recover damages at law from such other land owner for such violation.
(Source: Laws 1937, p. 10.)

(70 ILCS 405/25) (from Ch. 5, par. 130)
Sec. 25. Performance of work by the directors.
Where the directors of any district shall find that any of the provisions of land-use regulations prescribed in an ordinance adopted in accordance with the provisions of section 23 hereof are not being observed on particular lands, and that such non-observance tends to increase erosion and is interfering with the prevention or control of erosion and erosion, floodwater and sediment damages on other lands within the district, the directors shall notify the owner of such lands of such non-observance and that upon his failure to comply with the provisions of such land-use regulations within such reasonable time as may be fixed in such notice a petition for authority to perform such work will be presented to the Circuit Court for the county in which the land of the defendant or a major portion thereof, may lie. If the owner of such lands then fails to comply with the provisions of such land-use regulations, the directors may present to such Circuit Court a petition, duly verified, setting forth the adoption of the ordinance prescribing land-use regulations, the failure of the defendant land owner to observe such regulations, and to perform particular work, operations, or avoidances as required thereby, and that such non-observance tends to increase erosion and erosion, floodwater and sediment damages on such lands and is interfering with the prevention or control of erosion on other lands within the district, and praying the court to require the defendant to perform the work, operations, or avoidances within a reasonable time and to order that if the defendant shall fail so to perform the directors may go on the land, perform the work or other operations or otherwise bring the condition of such lands into conformity with the requirements of such regulations. Upon the presentation of such petition, the court shall cause process to be issued against the defendant, and shall hear the case. If it shall appear to the court that testimony is necessary for the proper disposition of the matter, it may take evidence, or appoint a referee to take such evidence as it may direct and report the same to the court with his findings of fact and conclusions of law, which shall constitute a part of the proceedings upon which the determination of the court shall be made. The court may dismiss the petition; or it may require the defendant to perform the work, operations, or avoidances, and may provide that upon the failure of the defendant to initiate such performance within the time specified in the order of the court, and to prosecute the same to completion with reasonable diligence, the directors may enter upon the lands involved and perform the work or operations or otherwise bring the condition of such lands into conformity with the requirements of the regulations and recover the costs and expenses thereof, with interest at the rate of five per centum per annum, from the land owner of such lands.
The court shall retain jurisdiction of the case until after the work has been completed. Upon completion of such work pursuant to such order of the court the directors may file a petition with the court, a copy of which shall be served upon the defendant in the case, stating the costs and expenses sustained by them in the performance of the work and praying judgment therefor with interest. The court shall have jurisdiction to enter judgment for the amount of such costs and expenses, with interest at the rate of five per centum per annum until paid, together with the costs of suit, including a reasonable attorney's fee to be fixed by the court.
(Source: Laws 1955, p. 189.)

(70 ILCS 405/26) (from Ch. 5, par. 131)
Sec. 26. Cooperation between districts.
The directors of any two or more districts organized under the provisions of this act may cooperate with one another in the exercise of any or all powers conferred in this act.
(Source: Laws 1937, p. 10.)

(70 ILCS 405/26a) (from Ch. 5, par. 131a)
Sec. 26a. Any 25 or more owners of lands lying within the boundaries of any district organized under the provisions of this Act may file, with the Department, a petition proposing the consolidation of such district with one or more adjoining soil conservation districts. Such petition shall set forth: (1) the names of the districts proposed to be consolidated, and (2) the proposed name of the consolidated district.
Within 30 days after such petition is filed the Department shall submit the proposal to the directors of each district proposed to be consolidated. The Directors of each such district, shall within 30 days thereafter, adopt and forward to the Department a resolution approving or disapproving the proposed consolidation.
If the directors of all of the said districts approve the proposals to consolidate such districts, it shall be the duty of the Department to give 10 days notice of the holding of a referendum by causing such notice to be published at least once in one or more newspapers having general circulation within the district and to hold a referendum within each such district upon the proposition or the proposed consolidation. Except as otherwise provided in this Act, the proposition shall be submitted in accordance with Section 28-3 of the Election Code.
The question at such referendum shall be submitted upon ballots in substantially the following form:
--------------------------------------------------------------
Place an X in the square opposite the proposition for which you desire to vote.
--------------------------------------------------------------
For approval of the proposed
consolidation of (here insert names
of districts to be consolidated)
into one soil and water
conservation district.
--------------------------------------------------------------
Against approval of the
proposed consolidation of (here
insert names of districts to be
consolidated) into one soil and
water conservation district.
--------------------------------------------------------------
Only owners or occupiers of land, or both, lying within the districts are eligible to vote in such referendum and each shall have one vote. Eligible voters may vote in person or by absentee ballot.
If a majority of the votes cast in the referendum in each of such districts are cast in favor of the proposed consolidation and if the Department determines that such consolidation is administratively practicable and feasible, the Chairmen of the directors of the said districts shall present to the Secretary of State through the Department an application for a certificate of organization of the consolidated district. The application shall be signed and sworn to by all of the said chairmen, and shall set forth the names of the constituent districts, the proposed name of the consolidated district, and the location of the office of the consolidated district. The said application shall be accompanied by the statement from the Department which shall set forth (and such statement need contain no details other than the mere recitals) that a petition for the consolidation of the said district was filed, that the proposed consolidation was, by resolution, approved by the governing bodies of all of such districts, that a referendum was held in each of the said districts on the question of the proposed consolidation, and that the result of such referendum showed a majority of the votes cast in each district to be in favor of the proposed consolidation.
The Secretary of State shall receive and file such application and statement and shall record them in an appropriate book of record in his office. When the application and statements have been made, filed, and recorded as herein provided, the consolidation of such districts shall be deemed affected and the consolidated district shall constitute a public body, corporate and politic, vested with all the power of soil and water conservation districts. The Secretary of State shall make and issue to the signers of the application a certificate, under the seal of the State, of the due organization of the said consolidated district, and shall record such certificate with the application and statement. A copy of the statement and certificate of organization, duly certified by the Secretary of State, shall be recorded with the recorder of the county in which the office of the consolidated district is located.
Notwithstanding the other provisions of this Act, if petitions and resolutions to consolidate districts under this Section are filed with the Department before January 1, 2012 and if the Director determines that the consolidation is administratively practicable and feasible, then the Director may approve the consolidation without the necessity of holding a referendum under this Section, which shall be deemed to have the same effect as if the referendum had been held and approved.
Upon a consolidation of districts, the directors of all such districts shall continue to hold office and serve as a temporary governing body of the consolidated district until the members of a permanent governing body have been elected and have qualified. The provisions of Sections 19, 20 and 21 of this Act that relate to the number, and to the nomination, election and organization of members of the governing bodies of soil and water conservation districts shall govern the selection of the members of the permanent governing body of a consolidated district.
Upon the issuance, by the Secretary of State, of a certificate of organization to a consolidated district, property belonging to the constituent district shall become the property of the consolidated district. All contracts theretofore entered into, to which the constituent districts are parties, shall remain in force and effect for the period provided in such contracts. The consolidated districts shall be substituted for each constituent district as party to such contracts, and shall be entitled to all benefits and subject to all liabilities under such contracts and shall have the same right and liability to perform, to require performance, to sue and to be sued thereon, and to modify or terminate such contracts by mutual consent or otherwise, as the constituent district would have had. Any indebtedness, claim, demand or right owing or belonging to any of the constituent districts shall vest in and become due to the consolidated district, which shall have the right to demand, sue for, recover and enforce the same in its own name. Upon a consolidation of districts, all land-use regulations theretofore adopted and in force and effect within any of the constituent districts shall remain in force and effect throughout the territory for which they were originally adopted, until repealed, amended, supplemented, or superseded by action of the consolidated district.
(Source: P.A. 97-418, eff. 8-16-11.)

(70 ILCS 405/26a.1) (from Ch. 5, par. 131a-1)
Sec. 26a.1. Division of districts. Any 25 or more owners of lands lying within the boundaries of any district organized under this Act which lies in more than one county may file with the Department a petition proposing the division of the district into 2 or more districts along county lines. Such petition shall set forth:
(1) The name of the district proposed to be divided,
(2) The proposed names of the districts to be formed

from it.

(3) The proposed boundaries of each of the districts

to be formed.

The petition shall be accompanied by an inventory of the property belonging to the district and of its liabilities and a proposed plan for a division of these assets and liabilities between or among the districts proposed to be formed.
Within 30 days after such a petition is filed, the Department shall submit the proposal to the directors of the district proposed to be divided. The directors shall within 30 days thereafter adopt and submit to the Department a resolution approving or disapproving the proposed division.
If the directors disapprove the proposed division, the petition shall be denied. If the directors favor the proposed division, the Department shall give 10 days notice of the holding of a referendum by causing such notice to be published at least once in one or more newspapers having general circulation within the district and hold a referendum within the district upon the question of the proposed division. Except as otherwise provided in this Act, the proposition shall be submitted in accordance with Section 28-3 of the Election Code. The proposition shall be submitted upon ballots in substantially the following form:
--------------------------------------------------------------

(70 ILCS 405/26a.2) (from Ch. 5, par. 131a-2)
Sec. 26a.2. If a majority of the votes cast in the referendum under Section 26a.1 are cast in favor of the proposed division and if the Department determines that such division is administratively practicable and feasible, the Department shall also determine the boundaries of the proposed new districts, record these determinations and proceed with the division of the district in the manner hereinafter provided. If less than a majority of the votes cast in the referendum are cast in favor of the proposed division or if the Department determines that such division is not administratively practicable and feasible, it shall record such determination and deny the petition.
After the Department has determined that the proposed division is administratively practicable and feasible, it shall consider the proposed division of the district's assets and liabilities. If the plan suggested in the petition appears to be fair and equitable, the Department shall approve it and the assets and liabilities shall be distributed and assumed in accordance therewith. The Department may, however, make whatever modifications in the plan of distribution it deems necessary to make the scheme fair and equitable.
(Source: Laws 1959, p. 2249.)

(70 ILCS 405/26a.3) (from Ch. 5, par. 131a-3)
Sec. 26a.3. After the Department has made and recorded a determination that division of the district is administratively practicable and feasible, the directors of the district shall present to the Secretary of State through the Department an application for the discontinuance of the district and for a certificate of organization for each of the new districts. The application shall be signed and sworn to by the directors and shall set forth the name of the district being divided, the proposed names of the districts being formed and the location of the offices of each of the new districts. The application shall be accompanied by a statement from the Department setting forth (and such statement need contain no details other than the mere recitals) that a petition for the division of the district was filed, that the proposed division was, by resolution, approved by the governing body of the district, that a referendum was held in the district on the question of the proposed division, and that the result of such referendum showed a majority of the votes cast to be in favor of the proposed division.
The Secretary of State shall receive and file the application and statement and shall record them in an appropriate book of record in his office. When the application and statement had been made, filed and recorded, the division of the district shall be deemed effected and each of the new districts shall constitute a public body, corporate and politic, vested with all the powers of soil and water conservation districts. The Secretary of State shall issue to the signers of the application a separate certificate, under the seal of the State, of the due organization of each of the new districts, and shall record the certificates with the application and statement. A copy of the statement, along with the appropriate certificate of organization, shall be recorded with the recorder of the county in which each new district has its office.
(Source: P.A. 83-358.)

(70 ILCS 405/26a.4) (from Ch. 5, par. 131a-4)
Sec. 26a.4. Upon a division of a district, the directors of the divided district shall continue to hold office and serve as a temporary governing body of each of the new districts until the members of a permanent governing body for each of the new districts have been elected and have qualified. The provisions of Sections 19, 20 and 21 of this Act that relate to the number, and to the nomination, election and organization of members of the governing bodies of soil and water conservation districts shall govern the selection of the members of the permanent governing body for each of the new districts.
(Source: Laws 1961, p. 530.)

(70 ILCS 405/26a.5) (from Ch. 5, par. 131a-5)
Sec. 26a.5. Upon the issuance, by the Secretary of State, of a certificate of organization to the new districts, property and things in action belonging to the original district shall become the property of the new districts in accordance with the plan of distribution approved by the Department. The liabilities of the divided district shall be assumed by the new districts also in accordance with the plan approved by the Department. All contracts theretofore entered into, to which the divided district was a party shall remain in force for the period provided in them. The new district to which they are allotted by the Department shall be substituted for the original district as party to such contracts and shall have the same right and liability to perform, to require performance, to sue and be sued thereon, and to modify or terminate such contracts by mutual consent or otherwise, as original district had. Any indebtedness, claim, demand or right owning or belonging to the original district shall vest in and become due to the new district to which it is allotted, which may demand, sue for, recover and enforce the same in its own name. Upon a division of a district, all land-use regulations theretofore adopted and in force and effect within the district shall remain in force and effect in each of the new districts until repealed, amended, supplemented or superseded by action of the new district.
(Source: Laws 1959, p. 2249.)

(70 ILCS 405/26b) (from Ch. 5, par. 131b)
Sec. 26b. Formation of sub-districts - General tax. Sub-districts of a Soil and Water Conservation District may be formed in a watershed area as provided in this Act. When duly formed such sub-districts shall have the power to develop and execute plans and programs and projects relating to any phase of flood prevention, flood control, erosion control and control of erosion, floodwater and sediment damages, and to cooperate and enter into agreements with the Secretary of Agriculture of the United States and to carry out, maintain and operate works of improvement pursuant to the "Watershed Protection and Flood Prevention Act" of August 4, 1954, as amended and in addition, such sub-districts shall have the power to levy and collect tax not in excess of .125% of the value of all taxable property within the sub-district, as equalized or assessed by the Department of Revenue, to be used for general corporate purposes of the sub-district.
The Directors of the sub-district shall annually within the first quarter of the fiscal year adopt an appropriation ordinance appropriating such sums of money as are necessary for the cost of operating the sub-district in accordance with the provisions of this Act.
After the adoption of the appropriation ordinance and on or before the second Tuesday in September of each year, the Directors of the sub-district shall ascertain the total amount of the appropriations legally made which are to be provided for from the tax levy for that year. Then, by an ordinance specifying in detail the purposes for which such appropriations have been made and the amounts appropriated for such purposes, the directors of the sub-district shall levy not to exceed the total amount so ascertained upon all the property subject to taxation in the sub-district as the same is assessed and equalized for State and County purposes for the current year. A certified copy of such ordinance shall be filed on or before the first Tuesday in October with the Clerk of each County wherein the sub-district or any part thereof is located.
The Board of Directors of any sub-district shall have power to build, construct, maintain and operate works of improvement, to borrow money and issue bonds and pay for such by special assessment or from the proceeds of the tax hereinbefore authorized, or both, as they by ordinance shall prescribe. The proceedings for borrowing money, issuing bonds, making, levying, collecting and enforcing of any special assessment levied hereunder, the letting of contracts, performance of work and all other matters pertaining to the construction and making of the improvement, shall be the same as nearly as may be as is prescribed in Division 2 of Article 9 of the "Illinois Municipal Code", approved May 29, 1961, as now or hereafter amended; but no special assessments shall be levied upon property situated outside of such sub-district and in no case shall any property be assessed more than it will be benefited by the improvement for which the assessment is levied. Whenever in that article the words "City Council" or the words "Board of Local Improvements" are used, the same shall apply to the board of directors of the respective sub-districts as constituted by this Act; the word "Mayor" or "President" of the "board of local improvements" shall apply to the Chairman of the board of directors of such sub-districts constituted by this Act, and the words applying to the City or its officers in that article shall be held to apply to the respective sub-district created under this act and its officers.
Such sub-districts in the area included within their boundaries shall have and may exercise all of the powers enumerated in Sections 22.01 through 22.09 of this Act, in addition to the powers herein otherwise provided.
(Source: P.A. 81-1509.)

(70 ILCS 405/26b.1) (from Ch. 5, par. 131b-1)
Sec. 26b.1. Petition. When a majority of the land owners in a proposed sub-district who also own a majority of the land in such sub-district desire that a sub-district be organized they shall file a petition with the directors of the district. The area included in the petition need not be contiguous but shall serve compatible purposes. The petition shall contain a legal description of the lands proposed to be included, a brief statement of the reasons for requesting organization of the sub-district and a request that the proposed area be organized as a sub-district. The petition must be signed by a majority of those owning land in the proposed area who also own a majority of such land. Land already in one sub-district cannot be included in another.
(Source: P.A. 77-1757.)

(70 ILCS 405/26b.2) (from Ch. 5, par. 131b-2)
Sec. 26b.2. Hearing. Within 30 days after such a petition has been filed with the directors they shall cause due notice to be given of a hearing upon the practicability and feasibility of creating the proposed sub-district. All interested parties shall have a right to attend such a hearing and to be heard. If it shall appear at the hearing that other lands should be included or that lands included in the petition should be excluded the directors may permit such inclusion or exclusion, provided the petition still meets the requirements of Section 26b.1. No petitioner may withdraw from the petition without the consent of a majority of the other petitioners. The directors shall adjourn the hearing to a day certain, but not sooner than 15 days nor later than 30 days. Further adjournments may be made, but only for good cause.
(Source: Laws 1955, p. 189.)

(70 ILCS 405/26b.3) (from Ch. 5, par. 131b-3)
Sec. 26b.3. Referendum. If the directors determine that the petition meets the requirements of Section 26b.1 and Section 26b.2, they shall, within 30 days after the conclusion of the hearing, give 10 days notice of the holding of a referendum by causing such notice to be published at least once in one or more newspapers having general circulation within the subdistrict. Except as otherwise provided in this Act, the proposition shall be submitted in accordance with Section 28-3 of The Election Code. The proposition shall be submitted upon ballots in substantially the following form:
--------------------------------------------------------------

(70 ILCS 405/26b.4) (from Ch. 5, par. 131b-4)
Sec. 26b.4. Certificate of organization - recording. Following entry in the official minutes of the district of the organization of the sub-district, the directors shall certify this fact on a separate form, authentic copies of which shall be recorded with the County Clerk of each county in which any portion of the sub-district lies, and with the State Department of Agriculture.
(Source: Laws 1955, p. 189.)

(70 ILCS 405/26b.5) (from Ch. 5, par. 131b-5)
Sec. 26b.5. Sub-districts in more than one Soil and Water Conservation District. If a proposed sub-district lies in more than one Soil and Water Conservation District, the petition may be presented to the directors of any one of such districts, and the directors of all districts shall act jointly as a board of directors with respect to its formation. Such a sub-district shall be formed in the same manner and shall have the same powers and duties as a sub-district formed in one Soil and Water Conservation District.
(Source: Laws 1963, p. 3492.)

(70 ILCS 405/26b.6) (from Ch. 5, par. 131b-6)
Sec. 26b.6. Governing body of sub-district.) The governing body of any sub-district shall consist of 5 sub-district directors, of legal voting age, who shall be owners of land within the sub-district or resident occupiers of land within the sub-district, in which they serve. Nominating petitions shall be filed and the election of such sub-district directors shall be conducted and held in the manner provided in Section 20 of this Act with respect to the election of directors. The 5 nominees receiving the highest number of votes shall be declared elected. After the first such election, the sub-district directors shall be divided into 3 classes, each consisting as nearly as may be of one-third of the entire number of sub-district directors and one class of sub-district directors shall be elected each year. The term of office of the members of the first sub-district board shall be determined by lot following their election and 2 shall hold office for 3 years, 2 for 2 years and one for one year. Their successors shall hold office for 3 years and shall be nominated and elected, in the manner provided in Section 20 of this Act, in the years in which the respective terms of office of the members of the sub-district board expire.
The governing body of the sub-district shall designate from its membership, a chairman, vice chairman and secretary-treasurer, to serve for a term of one year.
At the close of the fiscal year of each sub-district, a report of the operations of the sub-district for the year, including a report of receipts and expenditures, shall be filed with the board of directors of each Soil and Water Conservation District within which the sub-district or any part thereof lies.
Each sub-district director shall receive for his services while actually engaged in the business of the sub-district, a sum of not to exceed $20 per day, to be fixed by ordinance. No sub-district director may receive compensation under this sub-section on any day for which he receives compensation under Section 21 of this Act.
(Source: P.A. 79-1003.)

(70 ILCS 405/26b.7) (from Ch. 5, par. 131b-7)
Sec. 26b.7. Addition of territory to a sub-district.
(a) Any one or more owners of land may petition the governing body of the sub-district to have their lands added to the sub-district. The petition shall as nearly as practicable follow the form prescribed in Section 26b.1, except that the provision respecting a majority of the owners shall not apply. A hearing shall be held as nearly as practicable in accordance with the provisions of Section 26b.2. Following the hearing the governing body of the sub-district shall determine whether or not the lands included in the petition, or any portion of them, shall be included in the sub-district. If it is determined that such lands should be added, this fact shall be entered in the official minutes of the sub-district and certified copies of such entry recorded with the county clerk of each county in which any portion of such lands lie, and with the State Department of Agriculture. Thereafter such lands shall be a part of the sub-district.
(b) When a petition for the addition of territory includes any lands the owners of which do not sign the petition, the petition must meet as nearly as practicable the provisions of Section 26b.1, including the requirement that it be signed by a majority of the landowners in the area proposed to be added. Proceedings shall then be had, as nearly as practicable, as prescribed in sections 26b.2, 26b.3 and 26b.4. Petitions under this subsection may include lands lying in more than one county.
(Source: Laws 1955, p. 189.)

(70 ILCS 405/26b.8) (from Ch. 5, par. 131b-8)
Sec. 26b.8. Detachment of lands from a sub-district. The owner or owners of lands which have not been, are not and cannot be benefited by their inclusion in the sub-district may petition the governing body of the sub-district to have such land detached. The petition shall describe such lands and pray the governing body to hear the causes why such lands should be detached. Within 30 days after the receipt of such petition the governing body shall conduct a hearing, having first notified the petitioners by mail at least ten days in advance and by causing such notice to be published at least once in one or more newspapers having general circulation within the sub-district. Following the hearing the governing body shall determine whether or not such lands or any portion of them should be detached. If it is determined that lands shall be detached this fact shall be entered in the official minutes of the sub-district, and certified copies of such entry recorded with the county clerk of each county in which any portion of such detached lands lie, and with the State Department of Agriculture.
(Source: Laws 1955, p. 189.)

(70 ILCS 405/26b.9) (from Ch. 5, par. 131b-9)
Sec. 26b.9. Discontinuance of sub-district. A sub-district may be discontinued upon petition to the governing body. The petition shall as nearly as practicable meet the conditions specified in section 26b.1. Proceedings shall then be had as nearly as practicable in accord with the provisions of sections 26b.2, 26b.3 and 26b.4. A petition for discontinuance may not be submitted within three years of the date of organization of a sub-district.
(Source: Laws 1955, p. 189.)

(70 ILCS 405/27) (from Ch. 5, par. 132)
Sec. 27. State agencies to cooperate.
Agencies of this State which shall have jurisdiction over, or be charged with the administration of, any State-owned lands, and of any county, or other governmental subdivision of the State, which shall have jurisdiction over, or be charged with the administration of, any county-owned or other publicly owned lands, lying within the boundaries of any district organized hereunder, shall cooperate to the fullest extent practicable with the directors of such districts in the effectuation of programs and operations undertaken by the directors under the provisions of this act.
(Source: Laws 1937, p. 10.)

(70 ILCS 405/28) (from Ch. 5, par. 133)
Sec. 28. Discontinuance of district.
At any time after 3 years after the organization of a district, under the provisions of this Act, any 25 or more owners of land within the limits of such district who own at least 10% of the land, by area, within such district may file a petition with the Department praying that the operations of the district be terminated and the existence of the district discontinued. The Department may conduct such public meetings and public hearings upon such petition as may be necessary to assist it in the consideration thereof.
Within 60 days after such a petition has been received by the Department it shall give due notice of the holding of a referendum, and shall supervise such referendum, and issue appropriate regulations governing the conduct thereof, the question to be submitted by ballots upon which the words "For terminating the existence of the ....(name of the soil and water conservation district to be here inserted)" and "Against terminating the existence of the ....(name of the soil and water conservation district to be here inserted)" shall appear with a square before each proposition and a direction to insert an X mark in the square before one or the other of said propositions. Only owners of land lying within the boundaries of the district shall be eligible to vote in such referendum and each shall have one vote. Owners of land may vote in person or by absentee ballot. No informalities in the conduct of such referendum or in any matters relating thereto shall invalidate said referendum or the result thereof if notice thereof shall have been given substantially as herein provided and said referendum shall have been fairly conducted.
(Source: Laws 1961, p. 530.)

(70 ILCS 405/29) (from Ch. 5, par. 134)
Sec. 29. Determination for discontinuance.
The Department shall publish the result of such referendum and shall thereafter consider and determine whether the continued operation of the district is administratively practicable and feasible. If at least a majority of the owners of land within the district shall vote in the referendum on the question of discontinuance, and if a majority of the votes cast in such referendum were in favor of discontinuance or if a majority of the votes cast in such referendum were for continuance or if the Department determines that the attitude of the owners of lands lying within the district, the approximate wealth and income of the land occupiers of the district, the probable expense of carrying on erosion control operations within the district and other economic and social factors as may be relevant are such that the continued operation of the district is not otherwise practicable and feasible, the Department shall record such determination and shall certify such determination to the directors of the district.
(Source: Laws 1951, p. 428.)

(70 ILCS 405/30) (from Ch. 5, par. 135)
Sec. 30. Winding up district affairs. Upon receipt from the Department of a certification that the Department has determined that the continued operation of the district is not administratively practicable and feasible, the directors shall forthwith proceed to terminate the affairs of the district. The directors shall dispose of all property belonging to the district at public auction and, after settlement of all legal obligations against the district, shall pay over the proceeds of such sale into the State treasury. The directors shall thereupon file an application, duly verified, with the Secretary of State for the discontinuance of such district, and shall transmit with such application the certificate of the Department setting forth the determination of the Department that the continued operation of such district is not administratively practicable and feasible and that all debts of the district have been paid. The application shall recite that the property of the district has been disposed of and the proceeds paid over as in this section provided, and shall set forth a full accounting of such properties and proceeds of the sale. The Secretary of State shall issue to the directors a certificate of dissolution and shall record such certificate in an appropriate book of record in his office. A copy of such certificate of dissolution issued by the Secretary of State shall be recorded with the recorder of the county in which the office of such district is located.
Upon issuance of a certificate of dissolution under the provisions of this section, all ordinances and regulations theretofore adopted and in force within such districts shall be of no further force and effect. All contracts theretofore entered into, to which the district is a party, shall remain in force and effect for the period provided in such contracts. The Department shall be substituted for the district as party to such contracts. The Department shall be entitled to all benefits and subject to all liabilities under such contracts and shall have the same right and liability to perform, to require performance, to sue and be sued thereon, and to modify or terminate such contracts by mutual consent or otherwise, as the directors of the district would have had. Such dissolution shall not affect the lien of any judgment entered under the provisions of Section 25 of this Act, nor the pendency of any action instituted under the provisions of such section, and the Department shall succeed to all the rights and obligations of the district as to such liens and actions.
The Department shall not be required to entertain petitions for the discontinuance of any district nor conduct referenda upon such petitions nor make determinations pursuant to such petitions in accordance with the provisions of this Act, more often than once in 3 years.
(Source: P.A. 83-358.)

(70 ILCS 405/31) (from Ch. 5, par. 136)
Sec. 31. Due notice.
Whenever notice is required to be given under the provisions of this Act, a notice published at least twice, with an interval of at least seven (7) days between the two (2) publication dates, in one or two newspapers of general circulation published within the area; or, if any such newspaper is not published within such area, then by publication in at least one newspaper published outside the area but having general circulation in such area and by posting copies of such notice in at least three (3) conspicuous places within the area, such posting to include posting at public places where it may be customary to post notices generally, shall be deemed "due notice."
(Source: Laws 1937, p. 10.)

(70 ILCS 405/32) (from Ch. 5, par. 137)
Sec. 32. Absentee voting.
All absentee voting shall be conducted in accordance with the applicable provisions of Article 19 of the Election Code which are not inconsistent with the provisions of this Act, except that the Department shall be substituted for the county clerk in instances referring to application, mailing or delivery, folding, depositing and receipt of ballots.
(Source: Laws 1955, p. 189.)

(70 ILCS 405/33) (from Ch. 5, par. 138)
Sec. 33. Separability clause.
If any provision of this Act, or the application of any provision of any person or circumstance, is held invalid, the remainder of the Act, and the application of such provision to other persons or circumstances, shall not be affected thereby.
(Source: Laws 1937, p. 10.)

(70 ILCS 405/34) (from Ch. 5, par. 138.1)
Sec. 34. All books, papers, records and property under the custody or control of the State Soil Conservation Districts Board at the time this amendatory Act of 1951 takes effect shall be transferred to the Department.
This amendatory Act shall not affect any act done by said Board, any action pending by or against said Board, nor any function of said Board in progress at the time this amendatory Act becomes effective, but in all such instances the Department shall be substituted for said Board.
(Source: Laws 1951, p. 428.)

(70 ILCS 405/35) (from Ch. 5, par. 138.2)
Sec. 35. All districts created and in being under this Act at the time this amendatory Act of 1961 takes effect shall be known as Soil and Water Conservation Districts. Any action or proceeding had or commenced at such time may be continued without amendment of such action or proceeding, and any contract, indebtedness, claim, demand, right or regulation shall not be affected by this amendatory Act.
(Source: Laws 1961, p. 530.)

(70 ILCS 405/36) (from Ch. 5, par. 138.3)
Sec. 36. Guidelines. The Department shall, pursuant to subsection (8) of Section 6 of this Act, adopt and revise guidelines for erosion and sediment control. Before adopting or revising any guidelines, the Department must hold public hearings with respect thereto. At least 30 days notice of the hearing must be given by the Department in such manner as the Department considers as best suited to bring the hearing to the attention of soil and water conservation districts and of all other persons interested in the guidelines or proposed revisions. Like notice must be given by the Department to any person who has filed a request for notice of such hearings. Copies of the proposed guidelines or revisions must be made available to all those receiving notice of the hearing and to any other person, upon request.
In developing its guidelines for implementing and administering the comprehensive State erosion and sediment control program, the Department shall:
(a) base those guidelines on available relevant physical and developmental information concerning the watersheds and drainage basins of the State, including but not limited to, data relating to land use, soils, hydrology, geology, size of land area being disturbed, proximate water bodies and their characteristics, transportation, and public facilities and services;
(b) include any survey of lands and waters as the Department considers appropriate, or as is required by any applicable law, to identify areas with erosion and sediment problems; and
(c) include conservation guidelines for various types of soils and land uses, which guidelines shall include criteria, techniques and methods for the control of erosion and sediment resulting from land disturbing activities.
The program and guidelines shall be made available for public inspection at the office of the Department and shall be provided to any person upon request.
(Source: P.A. 80-159.)

(70 ILCS 405/37) (from Ch. 5, par. 138.4)
Sec. 37. Coastal Zone Management - financing.
The State erosion and sediment control program may not be adopted unless it includes a means of adequately financing the increased district and Department work load to be incurred by the administration and implementation of the plan.
(Source: P.A. 83-172.)

(70 ILCS 405/38) (from Ch. 5, par. 138.5)
Sec. 38. District erosion and sediment control program. Each district in the State shall, within 2 years after the adoption of the State program and guidelines by the Department, develop and adopt a soil erosion and sediment control program and standards that are technically feasible, economically reasonable and consistent with the State program and guidelines developed by the Department.
To assist in developing its program and standards, each district shall name an advisory committee of not less than 8 members who are representative of a wide variety of interests, including but not limited to, agriculture, business, commerce, financing, local government, housing, industry and recreation. The district shall advise and consult with its advisory committee in the development of its program and standards.
Upon the request of a district, the Department shall assist in the preparation of the district's program and standards. Upon its adoption, the district shall submit its program and standards to the Department for review and approval. If a district fails to adopt a program and standards and to submit them to the Department by the time specified in this Section, the Department shall, after such hearings or consultations with the various local interests in the district as it considers appropriate, develop an appropriate program and standards to be carried out by the district.
To carry out its program, a district shall establish conservation standards for various types of soils and land uses. The program shall include criteria, guidelines, techniques and methods for the control of erosion and sediment resulting from land disturbing activities and shall be consistent with the State program and guidelines. Such conservation program standards may be revised from time to time as necessary. Before adopting or revising conservation standards, the district shall, after giving due notice as provided for in Section 31 of this Act, conduct a public hearing on the proposed conservation standards or proposed changes in existing standards.
The program and conservation standards shall be made available for public inspection at the principal office of the district and shall be provided to any person upon request.
(Source: P.A. 80-159.)

(70 ILCS 405/39) (from Ch. 5, par. 138.6)
Sec. 39. Compliance with standards - cost sharing. Any person engaging in any land disturbing activity shall be encouraged to comply with the standards for erosion and sediment control established by the district, except those land disturbing activities relating to surface mining permitted under Chapter 4 of the Illinois Pollution Control Board regulations. When proposed land disturbing activities are to be performed on State land or by or on behalf of a State agency, the person engaging in the activities may elect to comply with standards established by the Department. If land disturbing activities involve land in more than one district, the person engaging in the activities may elect to comply with standards established by each district or standards established by the Department. He shall notify, in writing, each district involved and the Department concerning the standards he elects to comply with.
Upon request, the district, or the Department, as the case may be, shall make available to any person engaged in a land disturbing activity, adequate information and technical assistance to enable that person to comply with the standards of the district or the Department.
The program adopted by each district shall provide for the sharing by the district of part of the cost of enduring erosion and sediment control devices, structures and practices and shall specify the cost-sharing ratios which shall apply to various types of enduring erosion and sediment control devices, structures and practices in that district. The program adopted by the Department shall, in the same manner, provide for cost-sharing by the Department with respect to enduring erosion and sediment control devices, structures and practices when required in relation to a land disturbing activity involving land in more than one district.
When a land disturbing activity does not comply with district or Department standards, the district or the Department, as the case may be, shall suggest such modifications, terms and conditions as will enable the person engaged in the land disturbing activity to comply with the standards.
(Source: P.A. 80-159.)

(70 ILCS 405/40) (from Ch. 5, par. 138.7)
Sec. 40. Lands not within jurisdiction of district. All lands presently lying within the boundaries of a soil and water conservation district shall remain under the jurisdiction of a soil and water conservation district.
For a period not to exceed 24 months after the effective date of this amendatory Act of 1977, the governing body of any incorporated or unincorporated city or village shall have the authority by resolution to the district and Department to remove all or a part of its land lying within its boundaries from a soil and water conservation district.
(Source: P.A. 80-159.)

(70 ILCS 405/41) (from Ch. 5, par. 138.8)
Sec. 41. Complaints. All complaints for sediment and erosion damages shall be filed with the soil and water conservation districts or the Department if it has jurisdiction. All complaints shall be filed on forms provided by the soil and water conservation districts or the Department.
Upon receipt of a properly filed complaint, the district, or the Department if it has jurisdiction, shall notify the landowner and occupier and seek consultation with such person or persons to determine whether the standards of this Act are being observed. Notice of the determination by the district board of directors shall be given to the owner and occupier alleged to be in violation of the standards and voluntary compliance with the standards shall be sought.
If a schedule for compliance has not been entered into within one year of Notice of Violation, then the district board shall hold a formal hearing on the Notice of Violation to determine the reason for non-compliance. The district board shall publish and make available its findings to the Department. The Department shall review the complaint and the district board's findings and may, if in its opinion a violation exists, hold a formal hearing to determine why standards are not being observed. The Department shall publish and make available its findings.
(Source: P.A. 80-159.)

(70 ILCS 405/42) (from Ch. 5, par. 138.9)
Sec. 42. Review. All final administrative decisions of any district or of the Department under this Act are subject to judicial review under the Administrative Review Law, and the rules adopted thereunder.
(Source: P.A. 82-783.)



70 ILCS 410/ - Conservation District Act.

(70 ILCS 410/1) (from Ch. 96 1/2, par. 7101)
Sec. 1. This Act shall be known and may be cited as the Conservation District Act.
(Source: Laws 1963, p. 3000.)

(70 ILCS 410/2) (from Ch. 96 1/2, par. 7102)
Sec. 2. As used in this Act unless the context otherwise requires:
(a) "District" means a conservation district organized under this Act, "board" means the board of trustees of such district and "trustee" means a trustee of such district.
(b) "Open land" or "open space" means any space or area of land or water the preservation or the restriction of development or use of which would maintain or enhance the conservation of natural or scenic resources; protect natural streams or water supply; promote conservation of soils, wet lands or shores; afford or enhance public outdoor recreation opportunities; preserve flora and fauna, geological features, historic sites or other areas of educational or scientific interest; enhance the value to the public of abutting or neighboring highways, parks or other public lands; implement the plan of development adopted by the planning commission of any municipality or promote orderly urban or suburban development.
(c) "Wildland" means any open land which is not under cultivation or otherwise subject to intensive use or development.
(d) "Political party" means a political party as defined in the general election law.
(e) "Public office" means an office to which a person is elected or appointed to discharge a public duty for the State or any of its political subdivisions and an office which is established and the qualifications and duties are prescribed by statute.
(f) "Development of real property" means the constructing, installing, planting or creating of any permanent improvement of real property for the purposes of a district if the district has or plans to acquire an interest.
(Source: P.A. 81-1489.)

(70 ILCS 410/3) (from Ch. 96 1/2, par. 7103)
Sec. 3. The purpose of this Act is to provide for the creation of conservation districts. Such districts may, and their principal purpose is to, acquire in fee or a lesser right or interest, preserve and maintain wildland, other open land, scenic roadways and pathways; hold such real property, with or without public access, for the education, pleasure and recreation of the public or for other open space values; preserve portions thereof in their natural condition and undertake development of other portions thereof; manage and use such real property in such manner and with such restrictions as will leave it unimpaired for the benefit of future generations; and otherwise promote the conservation of nature, flora and fauna, natural environment and natural resources of the district.
(Source: Laws 1967, p. 2396.)

(70 ILCS 410/4) (from Ch. 96 1/2, par. 7104)
Sec. 4. Not less than 1% of the voters in any county having less than 1,000,000 population which is not organized as a forest preserve district may petition the circuit court of such county to order the question to be submitted to the voters of such county whether a conservation district, the boundaries of which shall be coextensive with the boundaries of the county, shall be organized under this Act. Not less than 1% of the voters in each county of a group of not more than 5 adjoining counties each of which has less than 1,000,000 population and none of which is organized as a forest preserve district may jointly petition the circuit court of the county having the largest population to order the question to be submitted to the voters of such counties whether a conservation district, the boundaries of which shall be coextensive with the boundaries of the group of counties taken as a whole, shall be organized under this Act.
If the proposed district shall embrace more than one county the petition shall be accompanied by the written approval of the Department of Natural Resources.
If the proposed district is coextensive with the boundaries of a single county it shall be designated by the name of that county.
Upon the filing of such petition with the circuit court, the circuit clerk shall give notice of the time and place of a hearing upon the subject of the petition which shall be inserted in one or more daily or weekly newspapers published within the proposed district at least 20 days before such hearing. If no daily or weekly newspaper is published within such proposed district, notice may be given by posting at least 15 copies in each county in such proposed district at least 20 days before such meeting in conspicuous public places as far separated from each other as reasonably possible.
At the time and place fixed for such public hearing the circuit court shall hear all persons who desire to be heard, and if the circuit court shall find that the provisions of this Act have been complied with and that the allegations of the petition are true then the court shall order a referendum by the legal voters to be held in the proposed district to determine the question of organization of the proposed district. The clerk of the circuit court shall certify the order and the question to the proper election officials who shall submit the question to the voters of the proposed district at a referendum in accordance with the general election law.
Notice of the referendum shall specify the purpose of such referendum with a description of such proposed district, and the name of the proposed district.
The clerk of the circuit court shall cause a statement of the results of such referendum to be entered of record in the circuit court, and if such district shall lie in more than one county, a certified copy thereof shall be filed with the clerk of the circuit court of each such other county who shall file the same of record in the circuit court of such county. If a majority of the votes cast in the referendum are in favor of the organization of a conservation district, such district shall thenceforth be deemed to be organized.
(Source: P.A. 89-445, eff. 2-7-96.)

(70 ILCS 410/5) (from Ch. 96 1/2, par. 7105)
Sec. 5. Board of trustees.
(a) The affairs of a conservation district shall be managed by a board consisting of 5 trustees, except as otherwise provided in this Section. If the boundaries of the district are coextensive with the boundaries of one county, the trustees shall be residents of that county. If the district embraces 2 counties, 3 trustees shall be residents of the county with the larger population and 2 trustees shall be residents of the other county. If the district embraces 3 counties, one trustee shall be a resident of the county with the smallest population and each of the other counties shall have 2 resident trustees. If the district embraces 4 counties, 2 trustees shall be residents of the county with the largest population and each of the other counties shall have one resident trustee. If the district embraces 5 counties, each county shall have one resident trustee.
(b) A district that is entirely within a county of under 750,000 inhabitants and contiguous to a county of more than 2,000,000 inhabitants and that is authorized by referendum as provided in subsection (d) of Section 15 to incur indebtedness over 0.575% but not to exceed 1.725% shall have a board consisting of 7 trustees, all of whom shall be residents of the county. The additional 2 trustees shall be appointed by the chairman of the county board, with the consent of the county board, and shall hold office for terms expiring on June 30 as follows: one trustee after 4 years and one trustee after 5 years from the date of the referendum. Successor trustees shall be appointed in the same manner no later than June 1 before the commencement of the term of the trustee.
(c) Trustees shall be qualified voters of the district who do not hold any other public office and are not officers of any political party. Trustees, if nominated by the county board chairman as hereinafter provided, shall be selected on the basis of their demonstrated interest in the purpose of conservation districts.
(d) If the trustees are appointed, the chairman of the county board for the county of which the trustee is a resident shall, with the consent of the county board of that county, appoint the first trustees who shall hold office for terms expiring on June 30 after one, 2, 3, 4, and 5 year periods respectively as determined and fixed by lot. Thereafter, successor appointed trustees shall be appointed for a term of 5 years in the same manner no later than June 1 prior to the commencement of term of the trustee. If the term of office of any appointed trustee expires before the first election of trustees under subsection (i) after referendum approval of elected trustees, the chairman of the county board who appointed that trustee under this subsection shall appoint a successor to serve until a successor is elected and has qualified.
(e) When a vacancy occurs in the office of trustee, whether by death, resignation, refusal to qualify, no longer being a qualified voter of the district, or for any other reason, the board of trustees shall declare that a vacancy exists. The vacancy shall be filled within 60 days. A vacancy occurring otherwise than by expiration of term, for appointed trustees, shall be filled for the unexpired term by appointment of a trustee by the county board chairman of the county of which the trustee shall be a resident, with the approval of the county board of that county. An appointed trustee who has served a full term of 5 years is ineligible to serve as a trustee for a period of one year following the expiration of his or her term. In the case of an elected trustee, appointment of an eligible person shall be by the president of the board of trustees with the advice and consent of the other trustees. The appointee shall serve the remainder of the unexpired term. If, however, more than 28 months remain in the term of the elected trustee and the vacancy occurs at least 182 days before the next general election, the appointment shall be until the next general election, at which time the vacated office of the elected trustee shall be filled by election for the remainder of the term.
If a vacancy occurs in the office of president of the board of trustees, the remaining trustees shall select one of their number to serve as president for the balance of the unexpired term of the president in whose office the vacancy occurred.
When any trustee during his or her term of office shall cease to be a bona fide resident of the district, or shall move from one township or congressional township in the district to another so that the township residency requirements of this Section are no longer met, then he is disqualified as a trustee and his office becomes vacant. If the district has decided to elect or appoint trustees from single member subdistricts under subsection (i), then when any trustee during his or her term of office shall cease to be a bona fide resident of the subdistrict he or she is disqualified as a trustee and the office becomes vacant.
(f) Trustees shall serve without compensation, but may be paid their actual and necessary expenses incurred in the performance of their official duties.
(g) An appointed trustee may be removed for cause by the county board chairman for the county of which the trustee is a resident, with the approval of the county board of that county, but every removal shall be by a written order and shall be filed with the county clerk.
(h) A conservation district with 5 trustees may determine by majority vote of the board to increase the size of the board to 7 trustees. With respect to a 7-member board, no more than 3 members may be residents of any township in a county under township organization or of any congressional township in a county not under township organization. In the case of a 7-member board representing a district that embraces 2 counties, 4 trustees shall be residents of the county with the larger population and 3 trustees shall be residents of the other county. If the district embraces 3 counties, 2 trustees shall be residents of each of the 2 counties with the smallest population and the largest county shall have 3 resident trustees. If the district embraces 4 counties, one trustee shall be a resident of the county with the smallest population and each of the other counties shall have 2 resident trustees. If the district embraces 5 counties, the 2 counties with the largest population shall each have 2 resident trustees and each of the other counties shall have one resident trustee. The pertinent appointing authorities shall appoint the additional 2 trustees to initial terms as equally staggered as possible from the terms of the trustees already appointed from that township or county so that 2 trustees representing the same area shall not be succeeded in the same year.
(i) Except as provided in subsection (b), a conservation district in a county adjacent to a county with more than 3,000,000 inhabitants may determine by referendum (i) to have an elected or appointed board of trustees, (ii) to have a board of trustees with 5 or 7 members, and (iii) to have trustees chosen at large or from single member subdistricts. If the boundaries of the district are coextensive with the boundaries of a single county, the county board may determine by ordinance to hold the referendum; or if the boundaries of the district are embraced by more than one county, the county boards of each county in the district, jointly, may determine by ordinance to hold the referendum; or a petition signed by not less than 5% of the electors of the entire district who voted in the last gubernatorial election may be submitted to the board of trustees requiring the district to hold the referendum.
The secretary of the board of trustees shall certify the proposition to the appropriate election authorities who shall submit the proposition at a consolidated or general election according to the Election Code. The Election Code shall apply to and govern the election. The proposition shall be in substantially the following form:
Shall the (insert name) Conservation District have an

(insert "elected" or "appointed") board of trustees with (insert "5" or "7") trustees chosen (insert "at large" or "from single member subdistricts")?

The votes shall be recorded as "Yes" or "No".
If a majority of the votes cast on the proposition are in the affirmative, the trustees of the district shall thereafter be chosen as provided in this paragraph. At the next consolidated election, a district that has decided by referendum to have its trustees elected rather than appointed shall elect 5 or 7 trustees as provided in the ordinance or petition and in the proposition. The trustees shall be elected on a nonpartisan basis. The provisions of the general election law shall apply to and govern the nomination and election of the trustees.
(1) If the district has decided to elect or appoint

at large trustees, then with respect to a 5-member board, the residency of members shall be the same as prescribed in subsection (a).

With respect to a 7-member board, no more than 3

members may be residents of any township in a county under township organization or of any congressional township in a county not under township organization. In the case of a 7-member board representing a district that embraces 2 counties, 4 trustees shall be residents of the county with the larger population and 3 trustees shall be residents of the other county. If the district embraces 3 counties, 2 trustees shall be residents of each of the 2 counties with the smaller populations and the county with the largest population shall have 3 resident trustees. If the district embraces 4 counties, one trustee shall be a resident of the county with the smallest population and each of the other counties shall have 2 resident trustees. If the district embraces 5 counties, the 2 counties with the largest populations shall each have 2 resident trustees and each of the other counties shall have one resident trustee.

(2) If the district has decided to elect or appoint

trustees from single member subdistricts, then with respect to a 5-member board of a district embracing a single county, the county board shall apportion the district into 5 subdistricts. One trustee shall be a resident of and elected or appointed from each of the 5 subdistricts. In the case of a 5-member board of a district embracing more than one county, the members of each county board shall, jointly, apportion the district into 5 subdistricts. One trustee shall be a resident of and elected or appointed from each of the 5 subdistricts. The initial subdistricts shall be apportioned within 90 days after the referendum is approved, and the subdistricts shall be reapportioned after each decennial census.

With respect to a 7-member board of a district

embracing a single county, the county board shall apportion the district into 7 subdistricts. One trustee shall be a resident of and elected or appointed from each of the 7 subdistricts. In the case of a 7-member board of a district embracing more than one county, the members of each county board shall, jointly, apportion the district into 7 subdistricts. One trustee shall be a resident of and elected or appointed from each of the 7 subdistricts. The initial subdistricts shall be apportioned within 90 days after the referendum is approved, and the subdistricts shall be reapportioned after each decennial census.

(j) When a conservation district determines to elect or appoint trustees as provided in subsection (i), the terms of these trustees shall commence on the first Monday of December following the election. The terms of all trustees previously appointed or elected under this Section shall expire on the first Monday of December following the first election.
(1) If the district has decided to elect or appoint

at-large trustees, then the initial elected board of trustees shall, no later than 45 days after taking office, divide themselves publicly by lot as equally as possible into 2 groups. Trustees or their successors from the larger group shall serve for terms of 4 years; the initial elected trustees from the second group shall serve for terms of 2 years, and their successors shall be elected for terms of 4 years.

(2) If the district has decided to elect or appoint

trustees from single member subdistricts, then the members of the initial elected board of trustees and each subsequent board elected prior to the first decennial census following the initial apportionment shall be elected to a term of 2 years. In the year following the first decennial census occurring after the initial apportionment and in the year following each subsequent decennial census, the 5 or 7 subdistricts shall be reapportioned to reflect the results of the census. The board of trustees elected in the first election following a decennial census shall, no later than 45 days after taking office, divide themselves publicly by lot as equally as possible into 3 groups. Trustees or their successors from one group shall be elected to terms of 4 years, 4 years, and 2 years. Trustees or their successors from the second group shall be elected to terms of 4 years, 2 years, and 4 years. The trustee or successors from the third group shall be elected to terms of 2 years, 4 years, and 4 years.

(Source: P.A. 94-617, eff. 8-18-05; 95-54, eff. 8-10-07.)

(70 ILCS 410/6) (from Ch. 96 1/2, par. 7106)
Sec. 6. Officers and employees. As soon as possible after the initial election or the initial appointments, as the case may be, the trustees shall organize by selecting from their members a president, secretary, treasurer, and other officers as are deemed necessary, who shall hold office for 2 years in the case of an elected board, or the fiscal year in which elected in the case of an appointed board, and until their successors are selected and qualify. Three trustees shall constitute a quorum of the board for the transaction of business if the district has 5 trustees. If the district has 7 trustees, 4 trustees shall constitute a quorum of the board for the transaction of business. The board shall hold regular monthly meetings. Special meetings may be called by the president and shall be called on the request of a majority of members, as may be required.
The board shall provide for the proper and safe keeping of its permanent records and for the recording of the corporate action of the district. It shall keep a proper system of accounts showing a true and accurate record of its receipts and disbursements, and it shall cause an annual audit to be made of its books, records, and accounts.
The records of the district shall be subject to public inspection at all reasonable hours and under regulations as the board may prescribe.
The district shall annually make a full and complete report to the county board of each county within the district and to the Department of Natural Resources of its transactions and operations for the preceding year. The report shall contain a full statement of its receipts, disbursements, and the program of work for the period covered, and may include recommendations as may be deemed advisable.
Executive or ministerial duties may be delegated to one or more trustees or to an authorized officer, employee, agent, attorney, or other representative of the district.
All officers and employees authorized to receive or retain the custody of money or to sign vouchers, checks, warrants, or evidences of indebtedness binding upon the district shall furnish surety bond for the faithful performance of their duties and the faithful accounting for all moneys that may come into their hands in an amount to be fixed and in a form to be approved by the board.
All contracts for supplies, material, or work involving an expenditure in excess of $25,000, or a lower amount if required by board policy, shall be let to the lowest responsible bidder, after due advertisement, excepting work requiring personal confidence or necessary supplies under the control of monopolies, where competitive bidding is impossible. All contracts for supplies, material, or work shall be signed by the president of the board and by any other officer as the board in its discretion may designate.
(Source: P.A. 99-771, eff. 8-12-16.)

(70 ILCS 410/7) (from Ch. 96 1/2, par. 7107)
Sec. 7. Deposits. The board of any district, when so requested by the treasurer of the district, shall designate one or more banks or savings and loan associations in which the funds and moneys received by the treasurer, by virtue of his office, may be deposited.
Each bank or savings and loan association designated as a depository for district funds or moneys shall, while acting as such depository, furnish the district with a copy of all statements of resources and liabilities which it is required to furnish to the Commissioner of Banks and Real Estate or to the Comptroller of the Currency and no bank is qualified to receive such district funds or moneys until it has furnished the district with copies of the last 2 such statements.
The treasurer of the district shall be discharged from responsibility for all funds and moneys while they are deposited in a designated bank or savings and loan association.
No bank or savings and loan association shall receive public funds as permitted by this Section, unless it has complied with the requirements established pursuant to Section 6 of the Public Funds Investment Act.
When a bank or savings and loan association has been designated as a depository it shall continue as such until 10 days have elapsed after a new depository is designated and is qualified. When a new depository is designated, the district shall notify the sureties of the treasurer of that fact in writing at least 5 days before the transfer of funds.
(Source: P.A. 89-508, eff. 7-3-96.)

(70 ILCS 410/8) (from Ch. 96 1/2, par. 7108)
Sec. 8. Actions of the board of a legislative character shall be in the form of ordinances. All ordinances imposing any penalty or making any appropriations shall be published once in at least one newspaper published in said district, or if no newspaper of general circulation is published therein, by posting copies of the same in at least 15 conspicuous public places in the district. No such ordinance shall take effect until 10 days after it is so published or posted. All other ordinances and resolutions shall take effect from and after their passage unless otherwise provided therein.
All ordinances, orders and resolutions and the date of publication thereof may be proven by the certificate of the secretary under the seal of the district and when printed in book or pamphlet form and purporting to be published by the district, such book or pamphlet shall be received as evidence of the passage and legal publication of such ordinances, orders and resolutions as of the dates mentioned in such book or pamphlet, in all courts without further proof.
(Source: P.A 86-1297.)

(70 ILCS 410/9) (from Ch. 96 1/2, par. 7109)
Sec. 9. All courts shall take judicial notice of the existence of a conservation district and of the area of jurisdiction of an existing district and every such district shall constitute a body corporate and politic and as such may sue and be sued in all courts.
(Source: P.A. 83-345.)

(70 ILCS 410/10) (from Ch. 96 1/2, par. 7110)
Sec. 10. Every district shall seek the guidance of and consult with the Department of Natural Resources on all matters relating to conservation and recreation policies and plans.
In addition to the limitations and restrictions on districts otherwise provided in this Act, the Department of Natural Resources may adopt rules which shall govern the activities and procedures of districts. All proposals and plans of a district for the acquisition of real property, the exercise of the right of eminent domain and the development of real property shall be submitted to and approved in writing by the Department of Natural Resources. However, if the Department of Natural Resources adopts rules governing the activities and procedures of districts, the rules shall apply and, unless required by the rules, the written approval of the Department of Natural Resources shall not be required on any matter governed by the rules.
(Source: P.A. 89-445, eff. 2-7-96.)

(70 ILCS 410/11) (from Ch. 96 1/2, par. 7111)
Sec. 11. Every district shall consider the preservation of natural conditions and protection of flora and fauna as part of its principal purpose and to that end shall set aside a substantial portion of its land to remain in an essentially undisturbed condition.
A district is empowered to dedicate areas as nature preserves as provided in the "Illinois Natural Areas Preservation Act", as now or hereafter amended, and to cooperate with the Illinois Nature Preserves Commission in matters relating to the purposes of that Act.
(Source: P.A. 82-445.)

(70 ILCS 410/12) (from Ch. 96 1/2, par. 7112)
Sec. 12. To the extent necessary to carry out the purpose of this Act and in addition to any other powers, duties and functions vested in a district by law, but subject to such limitations and restrictions as are imposed elsewhere by this Act or another law, a district is authorized and empowered:
(a) To adopt by-laws, adopt and use a common seal, enter into contracts, acquire and hold real and personal estate and take such other actions as may be necessary for the proper conduct of its affairs.
(b) To make and publish all ordinances, rules and regulations necessary for the management and protection of its property and the conduct of its affairs.
(c) To study and ascertain the district's wildland and other open space resources and outdoor recreation facilities, the need for preserving such resources and providing such facilities and the extent to which such needs are being currently met and to prepare and adopt a co-ordinated plan of areas and facilities to meet such needs.
(d) To acquire by gift, legacy, purchase, condemnation in the manner provided for the exercise of the right of eminent domain under the Eminent Domain Act, lease, agreement or otherwise the fee or any lesser right or interest in real property and to hold the same with or without public access for open space, wildland, scenic roadway, pathway, outdoor recreation, or other conservation benefits. A district that is entirely within a county of under 200,000 inhabitants and contiguous to a county of more than 2,000,000 inhabitants and that is authorized by referendum as provided in subsection (d) of Section 15 to incur indebtedness over 0.575% but not to exceed 1.725% may acquire an interest in real estate by condemnation only if approved by an affirmative vote of two-thirds of the total number of trustees authorized for that district; such a district may exchange, sell, or otherwise dispose of any portion of any interest in real estate acquired by it by any means within 2 years of acquiring that interest, provided that a public hearing on the exchange, sale or other disposition of such real estate or interest therein is held prior to such action.
The Department of Natural Resources, the county board, or the governing body of any municipality, district or public corporation may, upon request of the conservation district, set apart and transfer any real or personal property owned or controlled by it and not devoted or dedicated to any other inconsistent public use, to the conservation district. In acquiring or accepting land or rights thereto, due consideration shall be given to its open space, outdoor recreation or other conservation values and no real property shall be acquired or accepted which in the opinion of the district or the Department of Natural Resources is of low value from the standpoint of its proposed use.
(e) To classify, designate, plan, develop, preserve, administer and maintain all areas, places and facilities in which it has an interest, and construct, reconstruct, alter and renew buildings and other structures, and equip and maintain the same.
(f) To accept gifts, grants, legacies, contributions and appropriations of money and other personal property for conservation purposes.
(g) To employ and fix the compensation of an executive officer who shall be responsible to the board for the carrying out of its policies. The executive officer shall have the power, subject to the approval of the board, to employ and fix the compensation of such assistants and employees as the board may consider necessary for carrying out the purposes and provisions of this Act.
(h) To charge and collect reasonable fees for the use of such facilities, privileges and conveniences as may be provided.
(i) To police its property and to exercise police powers in respect thereto or in respect to the enforcement of any rule or regulation provided by the ordinances of the district and to employ and commission police officers and other qualified persons to enforce the same.
(j) To undertake studies pertaining to the natural history, archaeology, history or conservation of natural resources of the county.
(k) To lease land for a period not longer than 50 years from the date of the lease to a responsible person, firm, or corporation for construction, reconstruction, alteration, renewal, equipment, furnishing, extension, development, operation and maintenance of lodges, housekeeping and sleeping cabins, swimming pools, golf courses, campgrounds, sand beaches, marinas, convention and entertainment centers, roads and parking areas, and other related buildings and facilities. In any lease of land leased pursuant to this subsection (k), upon expiration of the lease title to all structures on the leased land shall be vested in the district.
(l) To lease any building or facility constructed, reconstructed, altered, renewed, equipped, furnished, extended, developed, and maintained by the district to a responsible person, firm, or corporation for operation or development, or both, and maintenance for a period not longer than 20 years from the date of the lease.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 410/12A) (from Ch. 96 1/2, par. 7113)
Sec. 12A. In acquiring the fee or any lesser right in real property, or in acquiring equipment or other personal property by purchase under this Act, a district may enter into contracts for such purchases providing for payment in installments over a period of time not more than 10 years. The indebtedness incurred under this Section when aggregated with existing indebtedness, may not exceed the debt limits provided in Section 15 of this Act.
(Source: P.A. 85-715.)

(70 ILCS 410/12b)
Sec. 12b. Eminent domain or condemnation. Property owned by a conservation district may not be subject to eminent domain or condemnation proceedings.
(Source: P.A. 91-629, eff. 8-19-99.)

(70 ILCS 410/12c)
Sec. 12c. Special assessments. Property owned by a conservation district may not be subject to special assessments by any other unit of local government.
(Source: P.A. 91-629, eff. 8-19-99.)

(70 ILCS 410/12d)
Sec. 12d. Annexation. Property owned by a conservation district may not be subject to annexation without the express consent of the district.
(Source: P.A. 91-629, eff. 8-19-99.)

(70 ILCS 410/12e)
Sec. 12e. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 410/13) (from Ch. 96 1/2, par. 7114)
Sec. 13. The fiscal year of each district shall commence April 1 and extend through the following March 31.
The board shall, within the first quarter of each fiscal year, adopt a combined annual budget and appropriation ordinance as provided in the Illinois Municipal Budget Law. In a district located entirely within a county with a population of less than 750,000 that is contiguous to a county with a population of more than 2,000,000, the district's combined annual budget and appropriation ordinance shall not be considered to be adopted until it is also adopted by resolution of the county board of the county in which the district is located.
Except as otherwise provided in this Act, a district may annually levy taxes upon all the taxable property therein at the value thereof, as equalized or assessed by the Department of Revenue, to be extended at not more than the rates and for the purposes specified hereinafter:
(1) 0.025% for the general purposes of the district,

including acquisition and development of real property which may be in excess of current requirements and allowed to accumulate from year to year, and for any purposes specified by the district; however, no tax may be extended at a rate that will result in accumulation of any amount representing more than 0.075% of the equalized assessed valuation of the district.

(2) 0.075% for acquisition of real property, which

may be in excess of current requirements and allowed to accumulate from year to year, and for any purposes specified by the district; however, no tax may be extended at a rate that will result in accumulation of any amount representing more than 0.25% of the equalized assessed valuation of the district.

(3) 0.1%, in lieu of the two rates specified in (1)

and (2) above, for the general purposes of the district, including the acquisition, development, operation and maintenance of real property which may be in excess of current requirements and allowed to accumulate from year to year, and for any purposes specified by the district; however, no tax may be extended at a rate that will result in accumulation of any amount representing more than 0.325% of the equalized assessed valuation of the district.

Except as provided in some other Act, a district may not levy annual taxes, for all its purposes in the aggregate, in excess of 0.1% of the value, as equalized or assessed by the Department of Revenue, of the taxable property therein.
After the adoption of the combined budget and appropriation ordinance and within the second quarter of each fiscal year, the board shall ascertain the total amount of the appropriations legally made which are to be provided for from tax levies for the current year. Then, by an ordinance specifying in detail the purposes for which such appropriations have been made and the amounts appropriated for such purposes, the board shall levy not to exceed the total amount so ascertained upon all the property subject to taxation within the district as the same is assessed and equalized for state and county purposes for the current year. A certified copy of such ordinance shall be filed on or before the first Tuesday in October with the clerk of each county wherein the district or any part thereof is located.
(Source: P.A. 94-617, eff. 8-18-05.)

(70 ILCS 410/13.1) (from Ch. 96 1/2, par. 7114.1)
Sec. 13.1. (a) Not less than 5% of the voters in any district may petition the board of that district to levy, in addition to all other taxes which the board is now or may hereafter be authorized to levy, an annual tax for the purpose of providing staff, special educational programming, equipment, supplies, maintenance of facilities and equipment, and funding for research projects associated with endangered, threatened, and protected species, as defined by State and Federal law, of native Illinois fauna and flora. Upon the filing of such petition with the board of a district, the board shall adopt an ordinance calling for the referendum and setting forth the proposition of whether to levy such a tax. The clerk or secretary of the district shall certify the ordinance and the proposition to the proper election officials who shall submit the proposition to the voters of the district at a referendum in accordance with the general election law.
(b) If such tax is first approved at the referendum by a majority of voters voting on the issue, the board may levy the tax at a rate not to exceed .01% of the value, as equalized or assessed by the Department of Revenue, of taxable property in the district. Funds derived from the tax shall not be used for land acquisition or for the construction of permanent facilities.
(c) The board of any district may maintain within that district buildings and such other facilities as may be used for the protection and study of such fauna or flora, or permit the directors or trustees of any not for profit organization devoted to such purposes to maintain such facilities out of funds belonging to such not for profit organization, or to contract with the directors or trustees of any not for profit organization on such terms and conditions as the board may deem best, relative to the operation and maintenance of facilities for the protection and study of such fauna and flora within the District, out of the tax funds received from this Section.
(Source: P.A. 84-465.)

(70 ILCS 410/13.2) (from Ch. 96 1/2, par. 7114.2)
Sec. 13.2. Purchases made pursuant to this Act shall be made in compliance with the "Local Government Prompt Payment Act", approved September 21, 1985.
(Source: P.A. 84-1308.)

(70 ILCS 410/14) (from Ch. 96 1/2, par. 7115)
Sec. 14. Gifts, contributions and bequests of money and all licenses, fees and charges and other revenue or other money received or collected by the district shall be deposited in the treasury of the district to be used for the purchase of land, property and equipment and the payment of expenses incurred in carrying out the activities of the district, except that monies given, bequeathed or contributed upon specified trusts shall be held and applied in accordance with the trust specified.
(Source: Laws 1963, p. 3000.)

(70 ILCS 410/15) (from Ch. 96 1/2, par. 7116)
Sec. 15. (a) Whenever a district does not have sufficient money in its treasury to meet all necessary expenses and liabilities thereof, it may issue tax anticipation warrants. Such issue of tax anticipation warrants shall be subject to the provisions of Section 2 of "An Act to provide for the manner of issuing warrants upon the treasurer of the State or of any county, township, or other municipal corporation or quasi municipal corporation, or of any farm drainage district, river district, drainage and levee district, fire protection district and jurors' certificates", approved June 27, 1913, as now and hereafter amended.
(b) For the purpose of acquisition of real property, or rights thereto, a district may incur indebtedness and, as evidence of the indebtedness thus created, may issue and sell bonds without first obtaining the consent of the legal voters of the district.
(b-5) For the purpose of development of real property, all or a portion of which has been acquired with referendum-approved bonds, a district located entirely within McHenry County may incur indebtedness and, as evidence of the indebtedness thus created, may issue and sell bonds without first obtaining the consent of the legal voters of the district. Development, for the purposes of this subsection (b-5), shall mean the improvement or maintenance of existing trails, parking lots, bridges, roads, picnic shelters, and other improvements, adding or improving access to conservation areas or district facilities to comply with the Americans with Disabilities Act, demolition of unnecessary or unsafe structures, and the stabilization, revitalization or rehabilitation of historic structures.
(c) For the purpose of development of real property, a district may incur indebtedness and, as evidence of the indebtedness thus created, may issue and sell bonds only after the proposition to issue bonds has been submitted to the legal voters of the district at an election and has been approved by a majority of those voting on the proposition. Such election is subject to Section 15.1 of this Act.
(d) No district shall become indebted in any manner or for any purpose, to any amount including existing indebtedness in the aggregate exceeding 0.575% of the value, as equalized or assessed by the Department of Revenue, of the taxable property therein; except that a district entirely within a county of under 750,000 inhabitants and contiguous to a county of more than 2,000,000 inhabitants may incur indebtedness, including existing indebtedness, in the aggregate not exceeding 1.725% of that value if the aggregate indebtedness over 0.575% is submitted to the legal voters of the district at an election and is approved by a majority of those voting on the proposition as provided in Section 15.1.
The following do not in any way limit the right of a district to issue non-referendum bonds under this Section: bonds heretofore or hereafter issued and outstanding that are approved by referendum, as described in this subsection (d); refunding bonds issued to refund or continue to refund bonds approved by referendum; and bonds issued under this Section that have been paid in full or for which provisions for payment have been made by an irrevocable deposit of funds in an amount sufficient to pay the principal and interest on those bonds to their respective maturity date.
(e) Before or at the time of issuing bonds as described in this Section, the district shall provide by ordinance for the collection of an annual tax, in addition to all other taxes authorized by this act, sufficient to pay such bonds and the interest thereon as the same respectively become due. Such bonds shall be divided into series, the first of which shall mature not later than 5 years after the date of issue and the last of which shall mature not later than 25 years after the date of issue; shall bear interest at a rate or rates not exceeding the maximum rate permitted in "An Act to authorize public corporations to issue bonds, other evidences of indebtedness and tax anticipation warrants subject to interest rate limitations set forth therein", approved May 26, 1970, as now or hereafter amended; shall be in such form as the district shall by resolution provide and shall be payable as to both principal and interest from the proceeds of the annual levy of taxes authorized to be levied by this Section, or so much thereof as will be sufficient to pay the principal thereof and the interest thereon. Prior to the authorization and issuance of such bonds the district may, with or without notice, negotiate and enter into an agreement or agreements with any bank, investment banker, trust company or insurance company or group thereof whereunder the marketing of such bonds may be assured and consummated. The proceeds of such bonds shall be deposited in a special fund, to be kept separate and apart from all other funds of the conservation district.
(Source: P.A. 98-1168, eff. 6-1-15.)

(70 ILCS 410/15.1) (from Ch. 96 1/2, par. 7117)
Sec. 15.1. When the board of a district proposes to incur indebtedness and issue bonds, other than tax anticipation warrants, for the purpose of development of real property as provided in subsection (c) of Section 15 of this Act, or for the purpose of incurring indebtedness in the aggregate over 0.575% as provided in subsection (d) of Section 15, it shall order a referendum on the proposition.
The district shall adopt an ordinance calling for the referendum and setting forth the proposition. The clerk or secretary of the district shall certify the ordinance and the proposition to the proper election officials who shall submit the proposition to the voters of the district at a referendum in accordance with the general election law. For a bond proposition put forward by a district organized under this Act, including a forest preserve district created under Section 18.5, the ballot must have printed on it, but not as part of the proposition submitted, the following language:
The approximate impact of the proposed increase on

the owner of a single-family home having a market value of (insert value) would be (insert amount) in the first year of the increase if the increase is fully implemented.

(Source: P.A. 97-364, eff. 8-15-11; 98-1168, eff. 6-1-15.)

(70 ILCS 410/15.2) (from Ch. 96 1/2, par. 7118)
Sec. 15.2.
Any district has the power from time to time to construct, equip, extend, improve, maintain, and operate recreational facilities, including but not limited to sand beaches, swimming pools, lodges, housekeeping and sleeping cabins, golf courses, toboggan slides and ski areas, campgrounds, marinas or any combination thereof, and all necessary related facilities, to borrow money therefor, and as evidence thereof, to issue and sell bonds. Such bonds shall be payable solely from the revenue derived from the operation of such facility or facilities constructed, equipped, acquired, extended, or improved in whole or in part with the proceeds of such bonds issued for the construction, equipping, extension or improvement of such facility or facilities and shall be secured by a pledge of the revenues as herein provided of such facility or facilities or any combination thereof so constructed, equipped, extended or improved.
Such bonds may be issued in such amounts as may be necessary to provide sufficient funds to pay all the cost of the construction, equipping, extension or improvement of such facility or facilities or any combination thereof, as well as the engineering, legal, fiscal and other expenses, together with interest on the bonds to a date 12 months subsequent to the estimated date of completion. All bonds issued hereunder shall have all qualities of negotiable instruments under the laws of this State.
(Source: P.A. 77-1330.)

(70 ILCS 410/15.3) (from Ch. 96 1/2, par. 7119)
Sec. 15.3.
Whenever the Board of Trustees of any district determines to construct, equip, extend or improve any such facility or facilities or any combination thereof and to issue bonds pursuant to Sections 15.2 through 15.9 of this Act to pay the cost thereof, such board shall adopt an ordinance describing in a general way the contemplated facility or facilities and setting forth the estimated cost. Any such ordinance shall be published within 10 days after passage at least once in a newspaper published in the district and having a general circulation therein to be designated by the board, and no such ordinance shall take effect until 10 days after it is so published. It is not necessary that the ordinance refer to plans and specifications nor that there be on file for public inspection prior to adoption of such ordinance detailed plans and specifications of such contemplated facility or facilities or any combination thereof. The board may provide that the ordinance authorizing the issuance of any such bonds shall be effective, operative and valid without the submission thereof to the voters of the district for approval, notwithstanding the provisions of Section 15 and Section 15.1 of this Act.
Any such ordinance shall prescribe the method of defraying the cost of the contemplated facility or facilities and fix the amount of the revenue bonds proposed to be issued, the interest rate and the maturities thereof. Such bonds shall be in such form and be executed in such manner, be payable in such medium of payment at such place or places, be subject to such terms of redemption, prior to maturity, with or without premium, and may be made registrable as to principal, all as such ordinance may provide. The ordinance shall also pledge the revenue derived from the operation of such facility or facilities, or any combination thereof, constructed, equipped, extended or improved in whole or in part with the proceeds of such bonds for the purpose of paying maintenance and operation costs and paying the principal and interest of such bonds so issued for the facility or facilities. The ordinance may contain such covenants which shall be a part of the contract between the district and the holders of such bonds with respect to creating accounts and the application of the flow of funds through such accounts, and the restrictions upon the issuance of additional revenue bonds thereafter, all as the board may deem necessary or advisable for the assurance of the payment of the bonds thereby authorized.
Such bonds shall be executed by the president and by the secretary or treasurer of the board of the district. The president of the board may execute such bonds by his facsimile signature which may be imprinted, engraved or otherwise reproduced on such bonds and on the interest coupons attached thereto. Any bonds bearing the signature or facsimile of an officer in office at the date of signing thereof are valid and binding for all purposes, notwithstanding that before delivery thereof, such person whose signature or facsimile appears thereon has ceased to hold such office.
(Source: P.A. 77-1330.)

(70 ILCS 410/15.4) (from Ch. 96 1/2, par. 7120)
Sec. 15.4. The bonds shall bear interest at a rate not to exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, payable annually or semiannually and shall mature within the period of usefulness of the project as determined by the board, but in no event, exceeding 40 years.
Each such bond shall be sold in such manner and upon such terms as the board shall determine. If any such bond is issued to bear interest at the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, it shall be sold for not less than par and accrued interest. If it is issued to bear interest at a rate of less than the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, the minimum price at which it may be sold shall be such that the interest cost to the district of the proceeds of the bond shall not exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, computed to maturity, according to the standard table of bond values.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-4.)

(70 ILCS 410/15.5) (from Ch. 96 1/2, par. 7121)
Sec. 15.5.
Bonds issued pursuant to Sections 15.2 through 15.9 of this Act shall be payable solely from the revenues derived from the operation of the recreational facility or facilities or any combination thereof constructed, equipped, extended or improved in whole or in part with the proceeds of such bonds so issued for the facility or facilities and shall not in any event constitute an indebtedness of the district within the meaning of any constitutional or statutory limitation. It shall be stated on the face of each such bond that the bond has been issued pursuant to Sections 15.2 through 15.9 of this Act, that it is payable solely from the revenues derived from the operation of such facility or facilities or any combination thereof constructed, equipped, extended or improved in whole or in part with the proceeds of such bonds so issued for the facility or facilities and that it does not constitute an indebtedness of the district within any constitutional or statutory limitation.
(Source: P.A. 77-1330.)

(70 ILCS 410/15.6) (from Ch. 96 1/2, par. 7122)
Sec. 15.6.
All revenue derived from the operation of such facility or facilities constructed, equipped, extended or improved in whole or in part with the proceeds of any bonds issued under Sections 15.2 through 15.9 of this Act for the construction, equipping, extension, or improvement of such facility or facilities shall be deposited in a separate fund. Each fund shall be used only for paying the cost of operation and maintenance of the recreational facility or facilities or any combination thereof constructed, equipped, extended or improved in whole or in part with the proceeds of such bonds so issued for such facility or facilities, and for paying the principal of and interest on the bonds so issued and creating the accounts provided for by the ordinance authorizing their issuance.
The district shall install and maintain a proper system of account for each fund, showing the amount received and disbursed from the operation of such facility or facilities. At least once each year the district shall have such accounts for bonds properly audited, and the report of this audit shall be open to the public for inspection at all times.
(Source: P.A. 77-1330.)

(70 ILCS 410/15.7) (from Ch. 96 1/2, par. 7123)
Sec. 15.7.
Any district which issues bonds and constructs, equips, extends or improves any recreational facility or facilities under Sections 15.2 through 15.9 of this Act shall charge for the use thereof at a rate which at all times is deemed sufficient to provide for depreciation and to pay maintenance and operation costs and the principal and interest on such bonds. The district may provide for the construction, equipping, improvement, and extension and may make, enact, and enforce all rules and regulations for the management, maintenance, care, protection and use of such facility or facilities. Charges or rates for the use of any such facility shall be established, revised, and maintained from time to time and shall be payable under the supervision of the board.
(Source: P.A. 77-1330.)

(70 ILCS 410/15.8) (from Ch. 96 1/2, par. 7124)
Sec. 15.8. The holder of any bond or coupon of any bond issued under Section 15.2 through 15.9 of this Act may proceed by civil action to compel performance of all duties required by Sections 15.2 through 15.9 of this Act respecting the facility or facilities for which such bond or coupon was issued. This shall include the duties of establishing and collecting sufficient rates or charges for the use of the recreational facilities constructed, equipped, extended or improved in whole or in part with the proceeds of such bond so held and issued for the purposes herein specified, and the application of the revenue thereof as provided in Section 15.2 through 15.9 of this Act.
(Source: P.A. 79-1362.)

(70 ILCS 410/15.9) (from Ch. 96 1/2, par. 7125)
Sec. 15.9.
Nothing in Section 15.2 through 15.9 of this Act shall prohibit the district from appropriating funds as otherwise provided in this Act for the construction, equipping, extension, improvement, operation or maintenance of any recreational facilities.
(Source: P.A. 77-1330.)

(70 ILCS 410/16) (from Ch. 96 1/2, par. 7126)
Sec. 16. A district may apply for and receive the grant or loan of money or other financial aid necessary for the undertaking, performance or execution of any of its corporate objects or purposes from any department or agency of the state or federal government. A district may undertake any of its activities aided by, in cooperation with or as a joint enterprise with any department or agency of the state or federal government or any other conservation district, forest preserve district, park district, school district, planning commission, county board, municipality or other governmental unit.
Any county board, municipality, district or other governmental unit may aid any conservation district in any appropriate manner including equipping, operating and maintaining any conservation or recreation areas and providing, conducting and supervising programs of activities, and may appropriate money for such purposes. All county officers shall render such assistance as shall not interfere with their regular employment. The county board is authorized to make available to the use of the district such county-owned equipment and operators and county-owned materials as it deems advisable.
(Source: Laws 1963, p. 3000.)

(70 ILCS 410/17) (from Ch. 96 1/2, par. 7127)
Sec. 17. This law shall be construed as supplemental and in addition to existing statutory authority and as providing an independent method of financing the cost of acquiring land or rights thereto and holding the same for wildland and other open space preservation purposes, and for the issuance and sale of bonds in connection therewith.
(Source: Laws 1963, p. 3000.)

(70 ILCS 410/18) (from Ch. 96 1/2, par. 7128)
Sec. 18. Not less than 10% of the voters of a district which has been in existence for at least 3 years may petition the circuit court of the county within the district having the largest population to cause the question to be submitted to the voters of such district whether the district will dissolve.
Upon the filing of such petition with the circuit court, the circuit clerk shall give notice of the time and place of a hearing upon the subject of the petition which shall be inserted in one or more daily or weekly newspapers published within the district and furnished to the board of the conservation district, the Department of Natural Resources, and the county board of each county within the district at least 20 days before such hearing. If no daily or weekly newspaper is published within such district, notice may be given by posting at least 15 copies in each county in such district at least 20 days before such hearing in conspicuous public places as far separated from each other as reasonably possible.
At the time and place fixed for such public hearing the circuit court shall hear all persons who desire to be heard, and if the circuit court shall find that the provisions of this Act have been complied with then the court shall order a referendum to be held in the district to determine the question of dissolution of the district. The clerk of the circuit court shall certify the question to the proper election officials who shall submit the question to the voters of the district in accordance with the general election law.
The clerk of the circuit court shall cause a statement of the results of such referendum to be entered of record in the circuit court, and if such district shall lie in more than one county, a certified copy thereof shall be filed with the clerk of the circuit court of each such other county who shall enter the same of record in the circuit court of such county. If a majority of the votes cast in the referendum are in favor of the dissolution of the conservation district, such district shall thenceforth be deemed to be dissolved.
If the vote is not in favor of the dissolution of the district, the proposition to dissolve the district shall not again be submitted to a vote for a period of 3 years. If the vote is in favor of dissolution of the district, the board shall close up the affairs of the district and make the necessary conveyances of the property of the district.
All money remaining after the business affairs of the conservation district have been closed up and all the debts and obligations of the district have been paid shall be paid to the county in which such district is located. If the district is located in more than one county, then all such money remaining shall be paid to each county on a pro rata basis of the assessed value of property of the district located in each county. All conveyances of real property shall be subject to the approval of the Department of Natural Resources and the Illinois Nature Preserves Commission.
If there are any bonds of the conservation district outstanding and unpaid at the time the district is dissolved, such district shall remain liable for such bond indebtedness and the district may continue to levy and extend taxes upon the taxable property in such territory for the purpose of amortizing such bonds until such time as the bonds are retired.
(Source: P.A. 89-445, eff. 2-7-96.)

(70 ILCS 410/18.1)
Sec. 18.1. Organization as a forest preserve district. The voters of a conservation district that is entirely within one county may, by a single referendum proposition, dissolve the conservation district under Section 18 of this Act and incorporate as a forest preserve district under Section 1 the Downstate Forest Preserve District Act. The referendum may be placed on the ballot upon either of the following:
(1) An ordinance by the county board of the county in

which the district lies requiring the referendum.

(2) The filing of a petition with the board of

trustees signed by the electors of the district equal in number to 8% or more of the total number of votes cast for Governor district-wide in the most recent gubernatorial election asking that the question of whether the district shall be dissolved and organized as a forest preserve district.

The Secretary of the board of trustees of the county board or the board of trustees, as appropriate, shall certify the proposition to the appropriate election authorities who shall submit the proposition at a consolidated or general election according to the Election Code. The Election Code shall apply to and govern the election.
The proposition shall be in substantially the following form:
Shall (insert name) Conservation District be

dissolved under the provisions of Section 18 of the Conservation District Act and be organized as a forest preserve district under the provisions of the Downstate Forest Preserve District Act?

The votes shall be recorded as "Yes" or "No".
If a majority of the votes cast on the proposition are in the affirmative, the conservation district shall be deemed to be dissolved under Section 18 of the Conservation District Act and the territory shall be incorporated as a forest preserve district under Section 1 of the Downstate Forest Preserve District Act. The resulting forest preserve district shall not be deemed to be the legal successor or assign of the dissolved conservation district.
(Source: P.A. 95-54, eff. 8-10-07.)

(70 ILCS 410/18.5)
Sec. 18.5. Dissolution of conservation district and creation of forest preserve district.
(a) Notwithstanding any provision of law to the contrary, if the boundaries of a conservation district are coextensive with the boundaries of one county, then the county board may adopt a resolution to submit the question of whether the conservation district shall be dissolved and, upon the dissolution of the conservation district, a forest preserve district created. The question shall be submitted to the electors of the conservation district at a regular election and approved by a majority of the electors voting on the question. The county board must certify the question to the proper election authorities, which must submit the question at an election in accordance with the Election Code.
The election authorities must submit the question in substantially the following form:
Shall the (insert name of conservation district) be

dissolved and, upon its dissolution, a forest preserve district created with boundaries that are coextensive with the boundaries of (insert name of county)?

The election authorities must record the votes as "Yes" or "No".
If a majority of the electors voting on the question vote in the affirmative, then, on the thirtieth day after the results of the referendum are certified, the conservation district is dissolved and the forest preserve district is created. The terms of all trustees of the conservation district are terminated and the county board members shall serve ex officio as the commissioners of the forest preserve district. The chairman of the county board shall serve as chairman of the board of commissioners of the forest preserve district.
(b) Each county board member shall serve ex officio as a commissioner of the forest preserve district until the expiration of his or her term as a county board member or until the member's position on the county board is otherwise vacated. Upon the expiration of the term of any county board member serving as a commissioner or upon the occurrence of any other vacancy on the county board, the office of commissioner shall be filled by that county board member's successor on the county board.
(c) The forest preserve district shall serve as the successor entity to the dissolved conservation district and references to the dissolved conservation district or to its officers or employees in any document, contract, agreement, or law shall, in appropriate contexts, be deemed to refer to the successor forest preserve district. Thirty days after the dissolution of the conservation district, all of its assets, liabilities, property (both real and personal), employees, books, and records are transferred to the forest preserve district by operation of law. All rules and ordinances of the dissolved conservation district shall remain in effect as rules and ordinances of the forest preserve district until amended or repealed by the forest preserve district.
(d) If there are any bonds of the conservation district outstanding and unpaid at the time the conservation district is dissolved, the forest preserve district shall be liable for that bond indebtedness and the forest preserve district may continue to levy and extend taxes upon the taxable property in that territory for the purpose of amortizing those bonds until such time as the bonds are retired.
(e) The county board members may be reimbursed for their reasonable expenses actually incurred in performing their official duties as members of the board of commissioners of the forest preserve district in accordance with the provisions of Section 3a of the Downstate Forest Preserve Act. Any reimbursement paid under this subsection shall be paid by the forest preserve district.
(f) A forest preserve district created under this Section shall have the same powers, duties, and authority as a forest preserve district created under the Downstate Forest Preserve District Act, except that it shall have the same bonding and taxing authority as a conservation district under the Conservation District Act. To the extent that any provision of this Section conflicts with any provision of the Downstate Forest Preserve District Act, this Section controls.
(Source: P.A. 94-617, eff. 8-18-05.)

(70 ILCS 410/19) (from Ch. 96 1/2, par. 7129)
Sec. 19. Landfills.
(a) No land that is owned or acquired by a conservation district may be used for the development or operation of any new pollution control facility, as those terms are defined in Section 3.330 of the Environmental Protection Act.
(b) A conservation district may not transfer any land or interest in land owned or acquired by the district to any other entity which the district has reason to know intends to construct, expand or operate thereon any sanitary landfill or regulated waste treatment, disposal or storage facility or develop or operate thereon any new pollution control facility, as that term is defined in Section 3.330 of the Environmental Protection Act.
A conservation district that wishes to transfer any land or interest in land owned or acquired by the district to any other entity must impose, as a condition of the transfer, a covenant prohibiting the development thereon or operation of any new pollution control facility, as that term is defined in Section 3.330 of the Environmental Protection Act.
(Source: P.A. 92-574, eff. 6-26-02.)



70 ILCS 415/ - Conservation District Organization Validation Act.

(70 ILCS 415/0.01) (from Ch. 96 1/2, par. 7200)
Sec. 0.01. Short title. This Act may be cited as the Conservation District Organization Validation Act.
(Source: P.A. 86-1324.)

(70 ILCS 415/1) (from Ch. 96 1/2, par. 7201)
Sec. 1. In all cases where proceedings were had to organize a conservation district under "An Act to provide for the organization and management of conservation districts", approved August 16, 1963, and an election was held in the territory comprising the proposed district on the question of organizing a conservation district, at which election a majority of the votes cast upon the question were in favor of the organization of the proposed conservation district, and the county judge or judges ascertained and determined and caused a statement of the results of such election to be spread upon the records of the county court or their respective county courts, as the case may be, such territory is hereby declared to be legally and validly organized as a conservation district under such Act, despite the fact that the question of organizing a conservation district was put to the voters at a general election.
(Source: Laws 1965, p. 2246.)



70 ILCS 503/ - Chanute-Rantoul National Aviation Center Redevelopment Commission Act.

(70 ILCS 503/1)
Sec. 1. Short title. This Act may be cited as the Chanute-Rantoul National Aviation Center Redevelopment Commission Act.
(Source: P.A. 94-908, eff. 6-23-06.)

(70 ILCS 503/5)
Sec. 5. Purpose. The purpose of this Act is to facilitate and promote the economic and environmental redevelopment of the area formerly known as Chanute Air Force Base.
(Source: P.A. 94-908, eff. 6-23-06.)

(70 ILCS 503/10)
Sec. 10. Definitions. In this Act:
"Aviation Center" means the Rantoul National Aviation Center Airport.
"Board" means the Board of Directors of the Chanute-Rantoul National Aviation Center Redevelopment Commission.
"Commercial project" means any project, including, but not limited to, one or more buildings and other structures, improvements, machinery, and equipment whether or not on the same site, suitable for use by any retail or wholesale concern, distributorship, or agency, any cultural facilities of a for-profit or not-for-profit type, including, but not limited to, educational, theatrical, recreational, and entertainment facilities, sports facilities, racetracks, stadiums, convention centers, exhibition halls, arenas, opera houses, theaters, swimming pools, restaurants, velodromes, coliseums, sports training facilities, parking facilities, terminals, terminal facilities, hotels and motels, gymnasiums, and medical facilities.
"Commission" means the Chanute-Rantoul National Aviation Center Redevelopment Commission.
"Comprehensive plan" means a plan (which may include several redevelopment plans) setting forth a comprehensive process or scheme for the redevelopment of the area within the territorial jurisdiction of the Commission.
"Construct or acquire" means to plan, design, build, reconstruct, improve, modify, extend, landscape, expand or obtain possession of property by way of gift or purchase.
"Industrial project" means (1) a capital project, including one or more buildings and other structures, improvements, machinery, and equipment, whether or not on the same site, suitable for use by any manufacturing, industrial, research, transportation, or commercial enterprise including but not limited to use as a factory, mill, processing plant, assembly plant, packaging plant, fabricating plant, office building, industrial distribution center, warehouse, repair, overhaul, or service facility, freight terminal, research facility, test facility, railroad facility, solid waste and wastewater treatment and disposal sites and other pollution control facilities, resource or waste reduction, recovery, treatment, and disposal facilities, including the sites and other rights in land therefor, site preparation and landscaping and all appurtenances and facilities incidental thereto such as utilities, access roads, railroad sidings, truck docking, and similar facilities, parking facilities, railroad roadbed, track, trestle, depot, terminal, switching and signaling equipment, or related equipment and other improvements necessary or convenient thereto; or (2) any land, buildings, machinery, or equipment comprising an addition to or renovation, rehabilitation, or improvement of any existing capital project.
"Member" means a member of the Board.
"Person" includes, without limitation, an individual, corporation, partnership, unincorporated association, and any other legal entity, including a trustee, receiver, assignee, or personal representative of the entity.
"Project" means an industrial or commercial project or any combination thereof, provided that all uses fall within one of those categories. The term "project" includes removal of environmental hazards in buildings, demolition of uninhabitable buildings, building and leasing new industrial and commercial ventures, and working with the Village to manage and develop the Aviation Center to support the establishment of an intermodal transportation center. The term "project" also includes all site improvements and new construction involving sidewalks, sewers, solid waste and wastewater treatment and disposal sites and other pollution control facilities, resource or waste reduction, recovery, treatment, and disposal facilities, parks, open spaces, wildlife sanctuaries, streets, highways, and runways.
"Redevelopment plan" means any one or more plans approved or adopted by the Commission setting forth programs or procedures for one or more projects and the protection of adjacent areas, and all administrative, funding, and financial details and proposals necessary to effectuate the plan.
"Terminal" means a public place, station, or depot for receiving and delivering passengers, baggage, mail, freight, or express matter and any combination thereof in connection with the transportation of persons and property on land, by air, or both.
"Terminal facilities" means all land, buildings, structures, improvements, equipment, and appliances useful in the operation of public warehouse, storage, and transportation facilities and industrial, manufacturing, or commercial activities for the accommodation of or in connection with commerce by land.
"Village" means the Village of Rantoul.
(Source: P.A. 94-908, eff. 6-23-06.)

(70 ILCS 503/15)
Sec. 15. Chanute-Rantoul National Aviation Center Redevelopment Commission; creation.
(a) The Chanute-Rantoul National Aviation Center Redevelopment Commission is created as a political subdivision, body politic, and municipal corporation of the State. The territorial jurisdiction of the Commission shall extend over all of the 1,400 acres, more or less, under public control, within the area commonly known and described as Chanute Air Force Base, and the entire 2,125 acres of the area commonly known and described as Chanute Air Force Base that is under public control for the purposes of underground infrastructure issues.
(b) The governing body of the Commission shall be a Board of Directors consisting of 7 public members appointed by the Village President, with the advice and consent of the Village Board, and the following ex-officio, non-voting members:
(1) The Director of Commerce and Economic

Opportunity, or his or her designee;

(2) The Director of the Illinois Environmental

Protection Agency, or his or her designee;

(3) The President of the Village of Rantoul, or his

or her designee; and

(4) The Chair of the Rantoul Plan Commission or

another Rantoul Plan Commission member designated to represent the Plan Commission.

All public members must reside within East Central Illinois. Five members shall constitute a quorum.
All persons appointed as public members must have recognized ability and experience in one or more of the following areas: economic development, finance, banking, industrial development, real estate development, transportation, logistics, community development, or venture capital finance.
The members shall elect the following officers from among the public members of the Commission: Chair, Vice-Chair, Treasurer, and Secretary. The officers shall serve for a term prescribed by the Commission.
All members of the Commission shall serve without compensation for their services as members but may be reimbursed for all necessary expenses incurred in connection with the performance of their duties as members.
(c) The terms of all members shall begin 30 days after the effective date of this Act. Of the initial appointees, one member shall serve for a term of 2 years, 2 members shall serve for a term of 3 years, 2 members shall serve for a term of 4 years, and 2 members shall serve for a term of 5 years. All successors shall serve 5-year terms, except in case of an appointment to fill a vacancy. Vacancies occurring among the public members shall be filled for the remainder of the term.
(d) The Board shall determine the general policy of the Commission, approve its annual budget, make all appropriations, adopt all resolutions and ordinances providing for the issuance of bonds or notes by the Commission, adopt its bylaws, rules, and regulations, and have such other powers and duties as may be prescribed in this Act.
(Source: P.A. 94-908, eff. 6-23-06.)

(70 ILCS 503/20)
Sec. 20. Official acts; duty to promote development.
(a) All official acts of the Commission shall require the affirmative vote of at least 5 public members.
(b) It shall be the duty of the Commission to promote development within the territorial jurisdiction of the Commission. The Commission shall use the powers conferred upon it in this Act to assist in the development, construction, and acquisition of industrial and commercial projects within the territorial jurisdiction of the Commission and shall have the authority to (i) act as public developer in carrying out development programs for the publicly-held properties within the territorial jurisdiction of the Commission; (ii) make available adequate management, administrative, technical, financial, and other assistance necessary for encouraging a defined, organized, planned, scheduled, diversified, and economically, technologically, and environmentally sound community environment within the territorial jurisdiction of the Commission and to do so through the use of management procedures and programs that rely, to the maximum extent possible, on private enterprise; (iii) provide a conduit for the State and federal governments to make their resources available to the Commission; (iv) encourage the fullest use of the economic potential of commercial and industrial building sites at reasonable costs to support the Rantoul National Aviation Center Airport and the goals of any redevelopment area within the territorial jurisdiction of the Commission that was established under Division 74.4 of the Illinois Municipal Code; (v) plan, assist, develop, build and construct, or finance any facility or project that is within the mission of the Commission to enhance the community environment and provide technological management, when requested to do so by the Village.
(Source: P.A. 94-908, eff. 6-23-06.)

(70 ILCS 503/25)
Sec. 25. Powers.
(a) The Commission possesses all the powers of a body corporate necessary and convenient to accomplish the purposes of this Act, including, but not limited to, the following powers:
(1) to sue and be sued in its corporate name;
(2) to apply for and accept gifts, grants, or loans

of funds or property, financial, or other aid from any public agency or private entity;

(3) to acquire, hold, sell, lease as lessor or

lessee, deal in, lend, transfer, convey, donate or otherwise dispose of real or personal property, or interests in the property, under procedures set by the Commission and for consideration in the best interests of the Rantoul National Aviation Center Airport and the community;

(4) to enter into loans, contracts, agreements, and

mortgages in any matter connected with any of its corporate purposes and to invest its funds;

(5) to implement the comprehensive plan for the

redevelopment of the area within the territorial jurisdiction of the Commission that is adopted by the Village and to assist the Village in updating the comprehensive plan;

(6) to create, develop, and implement redevelopment

plans for the territorial jurisdiction of the Commission, which may include commercial and industrial uses;

(7) to prepare, submit, and administer plans, and to

participate in projects or intergovernmental agreements, or both, and to create reserves for planning, constructing, reconstructing, acquiring, owning, managing, insuring, leasing, equipping, extending, improving, operating, maintaining, and repairing land and projects that the Commission owns or leases;

(8) to provide for the insurance, including

self-insurance, of any property or operations of the Commission or its members, directors, and employees, against any risk or hazard, and to indemnify its members, agents, independent contractors, directors, and employees against any risk or hazard;

(9) to appoint, retain, employ, and set compensation

rates for its agents, independent contractors, and employees to carry out its powers and functions; specifically the administrative officer of the Village shall serve as Executive Director of the Commission, and the Comptroller of the Village shall serve as the Financial Officer of the Commission;

(10) to acquire and accept by purchase, lease, gift,

or otherwise any property or rights from any persons, any municipal corporation, body politic, or agency of the State or of the federal government or directly from the State or the federal government, useful for the purposes of the Commission, and apply for and accept grants, matching grants, loans, or appropriations from the State or the federal government, or any agency or instrumentality of the State or the federal government to be used for any of the purposes of the Commission, and to enter into any agreement with the State or federal government in relation to those grants, matching grants, loans, or appropriations;

(11) to exercise the right of eminent domain by

condemnation proceedings, in the manner provided by the Eminent Domain Act, to acquire private property for the lawful purposes of the Commission or to carry out a comprehensive plan or redevelopment plan;

(12) to fix and collect just, reasonable, and

nondiscriminatory charges and rents for the use of Commission property and services. The charges collected may be used to defray the reasonable expenses of the Commission and to pay the principal of and the interest on any bonds issued by the Commission;

(13) to install, repair, construct, reconstruct, or

relocate streets, roads, alleys, sidewalks, utilities, and site improvements essential to the preparation of the area within the territorial jurisdiction of the Commission for use in accordance with the redevelopment plan;

(14) to enter into redevelopment agreements with

other units of local government relating to sharing taxes and other revenues and sharing, limiting, and transferring land use planning, subdivision, and zoning powers; and

(15) to borrow money for the corporate purposes of

the Commission and, in evidence of its obligations to repay the borrowing, issue its negotiable revenue bonds or notes for any of its corporate purposes, including, but not limited to, the following: paying for costs of planning, constructing, reconstructing, acquiring, owning, leasing, equipping, or improving any publicly-owned land within the territorial jurisdiction of the Commission, paying interest and principal on bonds, paying for legal, financial, and administrative consulting costs related to any debt financing, and creating reserves.

(b) Any financial arrangements made by the Commission must expressly benefit the operations in order to keep the Aviation Center a viable and financially stable entity of the Village of Rantoul.
(Source: P.A. 96-328, eff. 8-11-09.)

(70 ILCS 503/30)
Sec. 30. Bonds or notes.
(a) The Commission shall have the power to issue bonds or notes for the purpose of developing, constructing, acquiring, or improving projects, including, without limitation, those established by business entities locating or expanding property within the territorial jurisdiction of the Commission.
(b) Any bonds or notes issued under this Section by the Commission shall be authorized by resolution or ordinance of the Board adopted by the affirmative vote of 5 of the Directors. The action of the Commission authorizing the issuance of the bonds may be effective immediately upon its adoption and shall describe in a general way any project contemplated to be financed by the bonds or notes, set forth the estimated cost of the project, and determine the project's period of usefulness. The authorizing resolution or ordinance shall determine the maturity or maturities of the bonds or notes, the denominations, the rate or rates at which the bonds or notes are to bear interest, and all the other terms and details of the bonds or notes. The bonds or notes may be issued as serial bonds payable in installments or as term bonds with or without sinking fund installments or a combination of the serial bonds and term bonds. All bonds or notes shall mature within the period of estimated usefulness of the project for which the bonds or notes are issued, as determined by the Board, but in any event not more than 50 years from their date of issue. The bonds and notes may bear interest at the rates the resolution or ordinance provides, notwithstanding any other provision of law, and shall be payable at the times determined in the resolution or ordinance. Bonds or notes of the Commission shall be sold in the manner that the Board determines, either at par or at a premium, or at discount.
(c) In connection with the issuance of its bonds or notes, the Commission may enter into arrangements to provide additional security and liquidity for its obligations, including but not limited to, municipal bond insurance, letters of credit, lines of credit by which the Commission may borrow funds to pay or redeem its obligations, and purchase or remarketing arrangements for assuring the ability of owners of the obligations to sell or to have redeemed the obligations. The Commission may enter into contracts and may agree to pay fees to persons providing those arrangements, including from bond or note proceeds.
(d) The Commission's action authorizing the issuance of bonds or notes may provide that interest rates may vary depending on criteria set forth in the resolution or ordinance, including, but not limited to, variation of interest rates as may be necessary to cause bonds or notes to be remarketable at a price equal to their principal amount, and may provide for appointment of a national banking association, bank trust company, investment banker, or other financial institution to serve as a remarketing agent in that connection. Notwithstanding any other provision of law, the resolution or ordinance of the Commission authorizing the issuance of its bonds or notes may provide that alternative interest rates or provisions will apply when the bonds or notes are held by a person providing a letter of credit or other credit enhancement arrangement for those bonds or notes.
(e) The authorization of the issuance of any bonds or notes under this subsection shall constitute a contract with the holders of the bonds and notes. The resolution or ordinance may contain such covenants and restrictions regarding the project and the contracts, the issuance of additional bonds or notes by the Commission, the security for the bonds and notes, and any other matters deemed necessary or advisable by the Board to assure the payment of the bonds or notes of the Commission.
(f) The resolution or ordinance authorizing the issuance of bonds or notes by the Commission shall provide for the application of revenues derived from the operation of the Commission's projects, revenues received from its members including revenue from contracts for the use of the Commission's projects, and revenues from its investment earnings to the payment of the operating expenses of the projects; the provision of adequate depreciation, reserve, or replacement funds for the project, planned projects, and bonds or notes; and the payment of principal, premium, and interest on the bonds or notes of the Commission, including amounts for the purchase of the bonds or notes. The resolution or ordinance may provide that revenues of the Commission so derived and other receipts of the Commission which may be applied to those purposes shall be placed in separate funds and used for those purposes and also may provide that revenues not required for those purposes may be used for any proper purpose of the Commission or may be returned to members. Any notes of the Commission may, in addition, be secured by a pledge of proceeds of bonds to be issued by the Commission, as specified in the resolution or ordinance authorizing the issuance of the notes.
(g) All bonds and notes of the Commission issued under this subsection shall be revenue bonds or notes. The bonds or notes shall have no claim for payment other than from revenues of the Commission derived from the operation of its projects, revenues received from its members, including from contracts for the use of the Commission's projects, bond or note proceeds, other receipts of the Commission, and investment earnings on the foregoing, all as and to the extent as provided in the resolution or ordinance of the Board authorizing the issuance of the bonds or notes. Bonds or notes issued by the Commission under this Section shall not constitute an indebtedness of the Commission or of any member within the meaning of any constitutional or statutory limitation. It shall be plainly stated on each bond and note that it does not constitute an indebtedness of the Commission or of any member within the meaning of any constitutional or statutory limitation.
(h) As long as any bonds or notes of the Commission created under this subsection are outstanding and unpaid, the Commission shall not terminate or dissolve. The Commission shall establish fees and charges for its operations sufficient to provide adequate revenues to meet all of the requirements under its various resolutions authorizing bonds or notes.
(i) A holder of any bond or note issued under this subsection may, in any civil action, mandamus, or other proceeding, enforce and compel performance of all duties required to be performed by the Commission as set forth in the authorizing resolution or ordinance, or any members of the Commission or other persons contracting with the Commission in connection with any of the Commission's projects, including the imposition of fees and charges, the collection of sufficient revenues, and the proper application of revenues as provided in this subsection.
(j) In addition, the resolution or ordinance authorizing any bonds or notes issued under this subsection may provide for a pledge, assignment, lien, or security interest, for the benefit of the holders of any or all bonds or notes of the Commission, (i) on any and all revenues derived from any contracts for the use of the Commission's projects and investment earnings of the projects, (ii) on any and all revenues received from its members, or (iii) on funds or accounts securing the payment of the bonds or notes as provided in the authorizing resolution. Any such pledge, assignment, lien, or security interest for the benefit of holders of bonds or notes shall be valid and binding from the time the bonds or notes are issued, without any physical delivery or further act, and shall be valid and binding against or before any claims of any other party having any claims of any kind against the Commission irrespective of whether the other parties have notice of the pledge, assignment, lien, or security interest.
(k) A resolution or ordinance of the Board authorizing the issuance of bonds or notes under this subsection may provide for the appointment of a corporate trustee for any or all of the bonds or notes, and, in that event, shall prescribe the rights, duties, and powers of the trustee to be exercised for the benefit of the Commission and the protection of the holders of the bonds or notes. The trustee may be any trust company or state or national bank having the power of a trust company within Illinois. The resolution or ordinance may provide for the trustee to hold in trust, invest, and use amounts in funds and accounts created by the resolution or ordinance. The resolution or ordinance may also provide for the assignment and direct payment to the trustee of amounts owed by members and other persons to the Commission under contracts for the use of or access to the Commission's projects, for application by the trustee to the purposes for which the revenues are to be used as provided in this subsection and as provided in the authorizing resolution. Upon receipt of the assignment, the member or other person shall make the assigned payments directly to the trustee.
(Source: P.A. 94-908, eff. 6-23-06.)

(70 ILCS 503/35)
Sec. 35. Annual report. The Authority shall annually submit a report of its finances to the Auditor General. The Authority shall annually submit a report of its activities to the Governor and to the General Assembly.
(Source: P.A. 94-908, eff. 6-23-06.)

(70 ILCS 503/40)
Sec. 40. Anti-trust laws; State action exemption; tort immunity; tax exemption.
(a) The Commission is hereby expressly made the beneficiary of the provisions of Section 1 of the Local Government Antitrust Exemption Act, and the General Assembly intends that the State action exemption to the application of the federal anti-trust laws be fully available to the Commission to the extent its activities are either (i) expressly or by necessary implication authorized by this Act or other Illinois law; or (ii) within traditional areas of local governmental activity.
(b) Members of the Commission, and their present and former officers, employees, agents, and independent contractors shall have the same immunities as established by the Local Governmental and Governmental Employees Tort Immunity Act.
(c) Property, income, and receipts of or transactions by the Commission shall be exempt from all taxation, the same as if it were the property, income, or transaction of a city or county.
(Source: P.A. 94-908, eff. 6-23-06.)

(70 ILCS 503/45)
Sec. 45. Commission not to have taxing power. The Commission shall not have power to levy taxes for any purpose whatsoever except as provided with respect to Special Service Districts and Tax Increment Financing Districts.
(Source: P.A. 94-908, eff. 6-23-06.)

(70 ILCS 503/50)
Sec. 50. Termination of the Commission. If the Commission terminates or dissolves, all assets of the Commission shall revert to the Village.
(Source: P.A. 94-908, eff. 6-23-06.)

(70 ILCS 503/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 94-908, eff. 6-23-06.)



70 ILCS 504/ - Central Illinois Economic Development Authority Act.

(70 ILCS 504/1)
Sec. 1. Short title. This Act may be cited as the Central Illinois Economic Development Authority Act.
(Source: P.A. 94-995, eff. 7-3-06.)

(70 ILCS 504/5)
Sec. 5. Findings. The General Assembly determines and declares the following:
(1) that labor surplus areas currently exist in central Illinois;
(2) that the economic burdens resulting from involuntary unemployment fall, in part, upon the State in the form of increased need for public assistance and reduced tax revenues and, in the event that the unemployed worker and his or her family migrate elsewhere to find work, the burden may also fall upon the municipalities and other taxing districts within the areas of unemployment in the form of reduced tax revenues, thereby endangering their financial ability to support necessary governmental services for their remaining inhabitants;
(3) that the State has a responsibility to help create a favorable climate for new and improved job opportunities for its citizens by encouraging the development of commercial and service businesses and industrial and manufacturing plants within central Illinois;
(4) that a lack of decent housing contributes to urban blight, crime, anti-social behavior, disease, a higher need for public assistance, reduced tax revenues, and the migration of workers and their families away from areas which fail to offer adequate, decent, and affordable housing, leading to the disconnection of younger generations from their elderly relations;
(5) that decent, affordable housing is a necessary ingredient of life affording each citizen basic human dignity, a sense of self-worth, confidence, and a firm foundation upon which to build a family, educate children, and live out their elderly years in dignity;
(6) that in order to foster civic and neighborhood pride, citizens require access to educational institutions, recreation, parks and open spaces, entertainment, sports, a reliable transportation network, cultural facilities, and theaters; and
(7) that the main purpose of this Act is to promote industrial, commercial, residential, service, transportation, and recreational activities and facilities, thereby reducing the evils attendant upon unemployment and enhancing the public health, safety, morals, happiness, and general welfare of the State.
(Source: P.A. 94-995, eff. 7-3-06.)

(70 ILCS 504/10)
Sec. 10. Definitions. In this Act:
"Authority" means the Central Illinois Economic Development Authority.
"Governmental agency" means any federal, State, or local governmental body and any agency or instrumentality thereof, corporate or otherwise.
"Person" means any natural person, firm, partnership, corporation, both domestic and foreign, company, association or joint stock association and includes any trustee, receiver, assignee or personal representative thereof.
"Revenue bond" means any bond issued by the Authority, the principal and interest of which is payable solely from revenues or income derived from any project or activity of the Authority.
"Board" means the Board of Directors of the Central Illinois Economic Development Authority.
"Governor" means the Governor of the State of Illinois.
"City" means any city, village, incorporated town, or township within the geographical territory of the Authority.
"Industrial project" means the following:
(1) a capital project, including one or more

buildings and other structures, improvements, machinery and equipment whether or not on the same site or sites now existing or hereafter acquired, suitable for use by any manufacturing, industrial, research, transportation or commercial enterprise including but not limited to use as a factory, mill, processing plant, assembly plant, packaging plant, fabricating plant, ethanol plant, office building, industrial distribution center, warehouse, repair, overhaul or service facility, freight terminal, research facility, test facility, railroad facility, port facility, solid waste and wastewater treatment and disposal sites and other pollution control facilities, resource or waste reduction, recovery, treatment and disposal facilities, and including also the sites thereof and other rights in land therefore whether improved or unimproved, site preparation and landscaping and all appurtenances and facilities incidental thereto such as utilities, access roads, railroad sidings, truck docking and similar facilities, parking facilities, dockage, wharfage, railroad roadbed, track, trestle, depot, terminal, switching and signaling equipment or related equipment and other improvements necessary or convenient thereto; or

(2) any land, buildings, machinery or equipment

comprising an addition to or renovation, rehabilitation or improvement of any existing capital project.

"Housing project" or "residential project" includes a specific work or improvement undertaken to provide dwelling accommodations, including the acquisition, construction or rehabilitation of lands, buildings and community facilities and in connection therewith to provide nonhousing facilities which are an integral part of a planned large-scale project or new community.
"Commercial project" means any project, including, but not limited to, one or more buildings and other structures, improvements, machinery, and equipment, whether or not on the same site or sites now existing or hereafter acquired, suitable for use by any retail or wholesale concern, distributorship, or agency.
"Project" means an industrial, housing, residential, commercial, or service project, or any combination thereof, provided that all uses fall within one of the categories described above. Any project automatically includes all site improvements and new construction involving sidewalks, sewers, solid waste and wastewater treatment and disposal sites and other pollution control facilities, resource or waste reduction, recovery, treatment and disposal facilities, parks, open spaces, wildlife sanctuaries, streets, highways, and runways.
"Lease agreement" means an agreement in which a project acquired by the Authority by purchase, gift, or lease is leased to any person or corporation that will use, or cause the project to be used, as a project, upon terms providing for lease rental payments at least sufficient to pay, when due, all principal of and interest and premium, if any, on any bonds, notes, or other evidences of indebtedness of the Authority, issued with respect to the project, providing for the maintenance, insurance, and operation of the project on terms satisfactory to the Authority and providing for disposition of the project upon termination of the lease term, including purchase options or abandonment of the premises, with other terms as may be deemed desirable by the Authority.
"Loan agreement" means any agreement in which the Authority agrees to loan the proceeds of its bonds, notes, or other evidences of indebtedness, issued with respect to a project, to any person or corporation which will use or cause the project to be used as a project, upon terms providing for loan repayment installments at least sufficient to pay, when due, all principal of and interest and premium, if any, on any bonds, notes, or other evidences of indebtedness of the Authority issued with respect to the project, providing for maintenance, insurance, and operation of the project on terms satisfactory to the Authority and providing for other terms deemed advisable by the Authority.
"Financial aid" means the expenditure of Authority funds or funds provided by the Authority for the development, construction, acquisition or improvement of a project, through the issuance of revenue bonds, notes, or other evidences of indebtedness.
"Costs incurred in connection with the development, construction, acquisition or improvement of a project" means the following:
(1) the cost of purchase and construction of all

lands and improvements in connection therewith and equipment and other property, rights, easements, and franchises acquired which are deemed necessary for the construction;

(2) financing charges;
(3) interest costs with respect to bonds, notes, and

other evidences of indebtedness of the Authority prior to and during construction and for a period of 6 months thereafter;

(4) engineering and legal expenses; and
(5) the costs of plans, specifications, surveys, and

estimates of costs and other expenses necessary or incident to determining the feasibility or practicability of any project, together with such other expenses as may be necessary or incident to the financing, insuring, acquisition, and construction of a specific project and the placing of the same in operation.

(Source: P.A. 98-750, eff. 1-1-15.)

(70 ILCS 504/15)
Sec. 15. Creation.
(a) There is created a political subdivision, body politic, and municipal corporation named the Central Illinois Economic Development Authority. The territorial jurisdiction of the Authority is that geographic area within the boundaries of the following counties: Macon, Sangamon, Menard, Logan, Christian, DeWitt, Macoupin, Montgomery, Calhoun, Greene, and Jersey and any navigable waters and air space located therein.
(b) The governing and administrative powers of the Authority shall be vested in a body consisting of 15 members as follows:
(1) Ex officio members. The Director of Commerce and

Economic Opportunity, or a designee of that Department, shall serve as an ex officio member.

(2) Public members. Three members shall be appointed

by the Governor with the advice and consent of the Senate. The county board chairperson of the following counties shall each appoint one member: Macon, Sangamon, Menard, Logan, Christian, DeWitt, Macoupin, Montgomery, Calhoun, Greene, and Jersey. All public members shall reside within the territorial jurisdiction of the Authority. The public members shall be persons of recognized ability and experience in one or more of the following areas: economic development, finance, banking, industrial development, state or local government, commercial agriculture, small business management, real estate development, community development, venture finance, organized labor, or civic or community organization.

(c) 8 members shall constitute a quorum.
(d) The chairperson of the Authority shall be elected annually by the Board and must be a public member that resides within the territorial jurisdiction of the Authority.
(e) The terms of all initial members of the Authority shall begin 30 days after the effective date of this Act. Of the 3 original public members appointed by the Governor, 1 shall serve until the third Monday in January, 2007; 1 shall serve until the third Monday in January, 2008; 1 shall serve until the third Monday in January, 2009. The initial terms of the original public members appointed by the county board chairpersons shall be determined by lot, according to the following schedule: (i) 3 shall serve until the third Monday in January, 2007, (ii) 3 shall serve until the third Monday in January, 2008, (iii) 3 shall serve until the third Monday in January, 2009, and (iv) 2 shall serve until the third Monday in January, 2010. All successors to these original public members shall be appointed by the original appointing authority and all appointments made by the Governor shall be made with the advice and consent of the Senate, pursuant to subsection (b), and shall hold office for a term of 6 years commencing the third Monday in January of the year in which their term commences, except in the case of an appointment to fill a vacancy. Vacancies occurring among the public members shall be filled for the remainder of the term. In case of vacancy in a Governor-appointed membership when the Senate is not in session, the Governor may make a temporary appointment until the next meeting of the Senate when a person shall be nominated to fill the office and, upon confirmation by the Senate, he or she shall hold office during the remainder of the term and until a successor is appointed and qualified. Members of the Authority are not entitled to compensation for their services as members but are entitled to reimbursement for all necessary expenses incurred in connection with the performance of their duties as members.
(f) The Governor may remove any public member of the Authority appointed by the Governor or a predecessor Governor in case of incompetence, neglect of duty, or malfeasance in office. The chairperson of a county board may remove any public member appointed by that chairperson or a predecessor county board chairperson in case of incompetence, neglect of duty, or malfeasance in office.
(g) The Board shall appoint an Executive Director who shall have a background in finance, including familiarity with the legal and procedural requirements of issuing bonds, real estate, or economic development and administration. The Executive Director shall hold office at the discretion of the Board. The Executive Director shall be the chief administrative and operational officer of the Authority, shall direct and supervise its administrative affairs and general management, perform such other duties as may be prescribed from time to time by the members, and receive compensation fixed by the Authority. The Department of Commerce and Economic Opportunity shall pay the compensation of the Executive Director from appropriations received for that purpose. The Executive Director shall attend all meetings of the Authority. However, no action of the Authority shall be invalid on account of the absence of the Executive Director from a meeting. The Authority may engage the services of the Illinois Finance Authority, attorneys, appraisers, engineers, accountants, credit analysts, and other consultants if the Central Illinois Economic Development Authority deems it advisable.
(Source: P.A. 94-995, eff. 7-3-06.)

(70 ILCS 504/20)
Sec. 20. Duty. All official acts of the Authority shall require the approval of at least 8 members. It shall be the duty of the Authority to promote development within the geographic confines of Macon, Sangamon, Menard, Logan, Christian, DeWitt, Macoupin, Montgomery, Calhoun, Greene, and Jersey counties. The Authority shall use the powers conferred upon it to assist in the development, construction, and acquisition of industrial, commercial, housing, or residential projects within its territorial jurisdiction.
(Source: P.A. 94-995, eff. 7-3-06.)

(70 ILCS 504/25)
Sec. 25. Powers.
(a) The Authority possesses all the powers of a body corporate necessary and convenient to accomplish the purposes of this Act, including, without any intended limitation upon the general powers hereby conferred, the following powers:
(1) to enter into loans, contracts, agreements, and

mortgages in any matter connected with any of its corporate purposes and to invest its funds;

(2) to sue and be sued;
(3) to utilize services of the Illinois Finance

Authority necessary to carry out its purposes;

(4) to have and use a common seal and to alter the

seal at its discretion;

(5) to adopt all needful ordinances, resolutions,

bylaws, rules, and regulations for the conduct of its business and affairs and for the management and use of the projects developed, constructed, acquired, and improved in furtherance of its purposes;

(6) to designate the fiscal year for the Authority;
(7) to accept and expend appropriations;
(8) to acquire, own, lease, sell, or otherwise

dispose of interests in and to real property and improvements situated on that real property and in personal property necessary to fulfill the purposes of the Authority;

(9) to engage in any activity or operation which is

incidental to and in furtherance of efficient operation to accomplish the Authority's primary purpose;

(10) to acquire, own, construct, lease, operate, and

maintain bridges, terminals, terminal facilities, and port facilities and to fix and collect just, reasonable, and nondiscriminatory charges for the use of such facilities. These charges shall be used to defray the reasonable expenses of the Authority and to pay the principal and interest of any revenue bonds issued by the Authority;

(11) subject to any applicable condition imposed by

this Act, to locate, establish and maintain a public airport, public airports, and public airport facilities within its corporate limits or within or upon any body of water adjacent thereto and to construct, develop, expand, extend, and improve any such airport or airport facility; and

(12) to have and exercise all powers and be subject

to all duties usually incident to boards of directors of corporations.

(b) The Authority shall not issue any bonds relating to the financing of a project located within the planning and subdivision control jurisdiction of any municipality or county unless: (i) notice, including a description of the proposed project and the financing for that project, is submitted to the corporate authorities of the municipality or, in the case of a proposed project in an unincorporated area, to the county board and (ii) the corporate authorities of the municipality do not, or the county board does not, adopt a resolution disapproving the project within 45 days after receipt of the notice.
(c) If any of the powers set forth in this Act are exercised within the jurisdictional limits of any municipality, all ordinances of the municipality remain in full force and effect and are controlling.
(Source: P.A. 94-995, eff. 7-3-06.)

(70 ILCS 504/27)
Sec. 27. Employment advisory boards. The Authority may establish one or more employment advisory boards to report to it on employment related issues. Employment advisory boards must consist of members of the Authority and representatives from businesses and vocational training institutions that are located within the geographic boundaries of the Authority including, but not limited to, the following: (i) manufacturers, (ii) health care providers, (iii) community colleges, and (iv) producers and shippers of commodity and value-added farm products. The chairperson of an employment advisory board shall be appointed by a majority vote of the Authority. The Authority may adopt ordinances or resolutions concerning the reports created by employment advisory boards including, but not limited to, the topics and timeframes for the reports. Employment advisory boards shall receive administrative and other support from the Authority and the Department of Commerce and Economic Opportunity.
(Source: P.A. 97-176, eff. 7-22-11.)

(70 ILCS 504/30)
Sec. 30. Tax avoidance. Notwithstanding any other provision of law, the Authority shall not enter into any agreement providing for the purchase and lease of tangible personal property which results in the avoidance of taxation under the Retailers' Occupation Tax Act, the Use Tax Act, the Service Use Tax Act, or the Service Occupation Tax Act, without the prior written consent of the Governor.
(Source: P.A. 94-995, eff. 7-3-06.)

(70 ILCS 504/35)
Sec. 35. Bonds.
(a) The Authority, with the written approval of the Governor, shall have the continuing power to issue bonds, notes, or other evidences of indebtedness in an aggregate amount outstanding not to exceed $250,000,000 for the following purposes: (i) development, construction, acquisition, or improvement of projects, including those established by business entities locating or expanding property within the territorial jurisdiction of the Authority; (ii) entering into venture capital agreements with businesses locating or expanding within the territorial jurisdiction of the Authority; and (iii) acquisition and improvement of any property necessary and useful in connection therewith. For the purpose of evidencing the obligations of the Authority to repay any money borrowed, the Authority may, pursuant to resolution, from time to time, issue and dispose of its interest-bearing revenue bonds, notes, or other evidences of indebtedness and may also from time to time issue and dispose of such bonds, notes, or other evidences of indebtedness to refund, at maturity, at a redemption date or in advance of either, any bonds, notes, or other evidences of indebtedness pursuant to redemption provisions or at any time before maturity. All such bonds, notes, or other evidences of indebtedness shall be payable solely and only from the revenues or income to be derived from loans made with respect to projects, from the leasing or sale of the projects, or from any other funds available to the Authority for such purposes. The bonds, notes, or other evidences of indebtedness may bear such date or dates, may mature at such time or times not exceeding 40 years from their respective dates, may bear interest at such rate or rates not exceeding the maximum rate permitted by the Bond Authorization Act, may be in such form, may carry such registration privileges, may be executed in such manner, may be payable at such place or places, may be made subject to redemption in such manner and upon such terms, with or without premium, as is stated on the face thereof, may be authenticated in such manner and may contain such terms and covenants as may be provided by an applicable resolution.
(b) The holder or holders of any bonds, notes, or other evidences of indebtedness issued by the Authority may bring suits at law or proceedings in equity to compel the performance and observance by any corporation or person or by the Authority or any of its agents or employees of any contract or covenant made with the holders of the bonds, notes, or other evidences of indebtedness, to compel such corporation, person, the Authority, and any of its agents or employees to perform any duties required to be performed for the benefit of the holders of the bonds, notes, or other evidences of indebtedness by the provision of the resolution authorizing their issuance and to enjoin the corporation, person, the Authority, and any of its agents or employees from taking any action in conflict with any contract or covenant.
(c) If the Authority fails to pay the principal of or interest on any of the bonds or premium, if any, as the bond becomes due, a civil action to compel payment may be instituted in the appropriate circuit court by the holder or holders of the bonds on which the default of payment exists or by an indenture trustee acting on behalf of the holders. Delivery of a summons and a copy of the complaint to the chairman of the Board shall constitute sufficient service to give the circuit court jurisdiction over the subject matter of the suit and jurisdiction over the Authority and its officers named as defendants for the purpose of compelling such payment. Any case, controversy, or cause of action concerning the validity of this Act relates to the revenue of the State of Illinois.
(d) Notwithstanding the form and tenor of any bond, note, or other evidence of indebtedness and in the absence of any express recital on its face that it is non-negotiable, all such bonds, notes, and other evidences of indebtedness shall be negotiable instruments. Pending the preparation and execution of any bonds, notes, or other evidences of indebtedness, temporary bonds, notes, or evidences of indebtedness may be issued as provided by ordinance.
(e) To secure the payment of any or all of such bonds, notes, or other evidences of indebtedness, the revenues to be received by the Authority from a lease agreement or loan agreement shall be pledged, and, for the purpose of setting forth the covenants and undertakings of the Authority in connection with the issuance of the bonds, notes, or other evidences of indebtedness and the issuance of any additional bonds, notes or other evidences of indebtedness payable from such revenues, income, or other funds to be derived from projects, the Authority may execute and deliver a mortgage or trust agreement. A remedy for any breach or default of the terms of any mortgage or trust agreement by the Authority may be by mandamus proceeding in the appropriate circuit court to compel performance and compliance under the terms of the mortgage or trust agreement, but the trust agreement may prescribe by whom or on whose behalf the action may be instituted.
(f) Bonds or notes shall be secured as provided in the authorizing ordinance which may include, notwithstanding any other provision of this Act, in addition to any other security, a specific pledge, assignment of and lien on, or security interest in any or all revenues or money of the Authority, from whatever source, which may, by law, be used for debt service purposes and a specific pledge, or assignment of and lien on, or security interest in any funds or accounts established or provided for by ordinance of the Authority authorizing the issuance of the bonds or notes.
(g) The State of Illinois pledges to and agrees with the holders of the bonds and notes of the Authority issued pursuant to this Section that the State will not limit or alter the rights and powers vested in the Authority by this Act so as to impair the terms of any contract made by the Authority with the holders of bonds or notes or in any way impair the rights and remedies of those holders until the bonds and notes, together with interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceedings by or on behalf of the holders, are fully met and discharged. In addition, the State pledges to and agrees with the holders of the bonds and notes of the Authority issued pursuant to this Section that the State will not limit or alter the basis on which State funds are to be paid to the Authority as provided in this Act, or the use of such funds, so as to impair the terms of any such contract. The Authority is authorized to include these pledges and agreements of the State in any contract with the holders of bonds or notes issued pursuant to this Section.
(h) (Blank).
(Source: P.A. 98-750, eff. 1-1-15.)

(70 ILCS 504/40)
Sec. 40. Bonds and notes; exemption from taxation. The creation of the Authority is in all respects for the benefit of the people of Illinois and for the improvement of their health, safety, welfare, comfort, and security, and its purposes are public purposes. In consideration thereof, the notes and bonds of the Authority issued pursuant to this Act and the income from these notes and bonds may be free from all taxation by the State or its political subdivisions, except for estate, transfer, and inheritance taxes. The exemption from taxation provided by the preceding sentence shall apply to the income on any notes or bonds of the Authority only if the Authority in its sole judgment determines that the exemption enhances the marketability of the bonds or notes or reduces the interest rates that would otherwise be borne by the bonds or notes. For purposes of Section 250 of the Illinois Income Tax Act, the exemption of the Authority shall terminate after all of the bonds have been paid. The amount of such income that shall be added and then subtracted on the Illinois income tax return of a taxpayer, subject to Section 203 of the Illinois Income Tax Act, from federal adjusted gross income or federal taxable income in computing Illinois base income shall be the interest net of any bond premium amortization.
(Source: P.A. 94-995, eff. 7-3-06.)

(70 ILCS 504/45)
Sec. 45. Acquisition.
(a) The Authority may, but need not, acquire title to any project with respect to which it exercises its authority.
(b) The Authority shall have power to acquire by purchase, lease, gift, or otherwise any property or rights therein from any person or persons, the State of Illinois, any municipal corporation, any local unit of government, the government of the United States and any agency or instrumentality of the United States, any body politic, or any county useful for its purposes, whether improved for the purposes of any prospective project or unimproved. The Authority may also accept any donation of funds for its purposes from any of these sources.
(c) The Authority shall have power to develop, construct, and improve, either under its own direction or through collaboration with any approved applicant, or to acquire, through purchase or otherwise, any project, using for this purpose the proceeds derived from its sale of revenue bonds, notes, or other evidences of indebtedness or governmental loans or grants and shall have the power to hold title to those projects in the name of the Authority.
(d) The Authority shall have the power to enter into intergovernmental agreements with the State of Illinois, the counties of Macon, Sangamon, Menard, Logan, Christian, DeWitt, Macoupin, Montgomery, Calhoun, Greene, and Jersey, the Illinois Finance Authority, the Illinois Housing Development Authority, the United States government and any agency or instrumentality of the United States, any unit of local government located within the territory of the Authority, or any other unit of government to the extent allowed by Article VII, Section 10 of the Illinois Constitution and the Intergovernmental Cooperation Act.
(e) The Authority shall have the power to share employees with other units of government, including agencies of the United States, agencies of the State of Illinois, and agencies or personnel of any unit of local government.
(f) The Authority shall have the power to exercise powers and issue bonds as if it were a municipality so authorized in Divisions 12.1, 74, 74.1, 74.3, and 74.5 of Article 11 of the Illinois Municipal Code.
(Source: P.A. 94-995, eff. 7-3-06.)

(70 ILCS 504/55)
Sec. 55. Designation of depository. The Authority shall biennially designate a national or State bank or banks as depositories of its money. Such depositories shall be designated only within the State and upon condition that bonds approved as to form and surety by the Authority and at least equal in amount to the maximum sum expected to be on deposit at any one time shall be first given by such depositories to the Authority, such bonds to be conditioned for the safe keeping and prompt repayment of such deposits. When any of the funds of the Authority shall be deposited by the treasurer in any such depository, the treasurer and the sureties on his or her official bond shall, to such extent, be exempt from liability for the loss of any such deposited funds by reason of the failure, bankruptcy, or any other act or default of such depository; provided that the Authority may accept assignments of collateral by any depository of its funds to secure such deposits to the same extent and conditioned in the same manner as assignments of collateral are permitted by law to secure deposits of the funds of any city.
(Source: P.A. 94-995, eff. 7-3-06.)

(70 ILCS 504/60)
Sec. 60. Taxation prohibited. The Authority shall have no right or authority to levy any tax or special assessment, to pledge the credit of the State or any other subdivision or municipal corporation thereof, or to incur any obligation enforceable upon any property, either within or without the territory of the Authority.
(Source: P.A. 94-995, eff. 7-3-06.)

(70 ILCS 504/65)
Sec. 65. Fees. The Authority may collect fees and charges in connection with its loans, commitments, and servicing and may provide technical assistance in the development of the region.
(Source: P.A. 94-995, eff. 7-3-06.)

(70 ILCS 504/70)
Sec. 70. Reports. The Authority shall annually submit a report of its finances to the Auditor General. The Authority shall annually submit a report of its activities to the Governor and to the General Assembly.
(Source: P.A. 94-995, eff. 7-3-06.)

(70 ILCS 504/999)
Sec. 999. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 94-995, eff. 7-3-06.)



70 ILCS 506/ - Eastern Illinois Economic Development Authority Act.

(70 ILCS 506/1)
Sec. 1. Short title. This Act may be cited as the Eastern Illinois Economic Development Authority Act.
(Source: P.A. 94-203, eff. 7-13-05.)

(70 ILCS 506/5)
Sec. 5. Findings. The General Assembly determines and declares the following:
(1) that labor surplus areas currently exist in

eastern Illinois;

(2) that the economic burdens resulting from

involuntary unemployment fall, in part, upon the State in the form of increased need for public assistance and reduced tax revenues and, in the event that the unemployed worker and his or her family migrate elsewhere to find work, the burden may also fall upon the municipalities and other taxing districts within the areas of unemployment in the form of reduced tax revenues, thereby endangering their financial ability to support necessary governmental services for their remaining inhabitants;

(3) that the State has a responsibility to help

create a favorable climate for new and improved job opportunities for its citizens by encouraging the development of commercial and service businesses and industrial and manufacturing plants within eastern Illinois;

(4) that a lack of decent housing contributes to

urban blight, crime, anti-social behavior, disease, a higher need for public assistance, reduced tax revenues, and the migration of workers and their families away from areas which fail to offer adequate, decent, and affordable housing;

(5) that decent, affordable housing is a necessary

ingredient of life affording each citizen basic human dignity, a sense of self-worth, confidence, and a firm foundation upon which to build a family and educate children;

(6) that in order to foster civic and neighborhood

pride, citizens require access to educational institutions, recreation, parks and open spaces, entertainment, sports, a reliable transportation network, cultural facilities, and theaters; and

(7) that the main purpose of this Act is to promote

industrial, commercial, residential, service, transportation, and recreational activities and facilities, thereby reducing the evils attendant upon unemployment and enhancing the public health, safety, morals, happiness, and general welfare of the State.

(Source: P.A. 94-203, eff. 7-13-05.)

(70 ILCS 506/10)
Sec. 10. Definitions. In this Act:
"Authority" means the Eastern Illinois Economic Development Authority.
"Governmental agency" means any federal, State, or local governmental body and any agency or instrumentality thereof, corporate or otherwise.
"Person" means any natural person, firm, partnership, corporation, both domestic and foreign, company, association or joint stock association and includes any trustee, receiver, assignee or personal representative thereof.
"Revenue bond" means any bond issued by the Authority, the principal and interest of which is payable solely from revenues or income derived from any project or activity of the Authority.
"Board" means the Board of Directors of the Eastern Illinois Economic Development Authority.
"Governor" means the Governor of the State of Illinois.
"City" means any city, village, incorporated town, or township within the geographical territory of the Authority.
"Industrial project" means the following:
(1) a capital project, including one or more

buildings and other structures, improvements, machinery and equipment whether or not on the same site or sites now existing or hereafter acquired, suitable for use by any manufacturing, industrial, research, transportation or commercial enterprise including but not limited to use as a factory, mill, processing plant, assembly plant, packaging plant, fabricating plant, ethanol plant, office building, industrial distribution center, warehouse, repair, overhaul or service facility, freight terminal, research facility, test facility, railroad facility, port facility, solid waste and wastewater treatment and disposal sites and other pollution control facilities, resource or waste reduction, recovery, treatment and disposal facilities, and including also the sites thereof and other rights in land therefore whether improved or unimproved, site preparation and landscaping and all appurtenances and facilities incidental thereto such as utilities, access roads, railroad sidings, truck docking and similar facilities, parking facilities, dockage, wharfage, railroad roadbed, track, trestle, depot, terminal, switching and signaling equipment or related equipment and other improvements necessary or convenient thereto; or

(2) any land, buildings, machinery or equipment

comprising an addition to or renovation, rehabilitation or improvement of any existing capital project.

"Housing project" or "residential project" includes a specific work or improvement undertaken to provide dwelling accommodations, including the acquisition, construction, or rehabilitation of lands, buildings, and community facilities, and to provide non-housing facilities which are an integral part of a planned large-scale project or new community.
"Commercial project" means any project, including, but not limited to, one or more buildings and other structures, improvements, machinery, and equipment, whether or not on the same site or sites now existing or hereafter acquired, suitable for use by any retail or wholesale concern, distributorship, or agency.
"Project" means an industrial, housing, residential, commercial, or service project, or any combination thereof, provided that all uses fall within one of the categories described above. Any project automatically includes all site improvements and new construction involving sidewalks, sewers, solid waste and wastewater treatment and disposal sites and other pollution control facilities, resource or waste reduction, recovery, treatment and disposal facilities, parks, open spaces, wildlife sanctuaries, streets, highways, and runways.
"Lease agreement" means an agreement in which a project acquired by the Authority by purchase, gift, or lease is leased to any person or corporation that will use, or cause the project to be used, as a project, upon terms providing for lease rental payments at least sufficient to pay, when due, all principal of and interest and premium, if any, on any bonds, notes, or other evidences of indebtedness of the Authority, issued with respect to the project, providing for the maintenance, insurance, and operation of the project on terms satisfactory to the Authority and providing for disposition of the project upon termination of the lease term, including purchase options or abandonment of the premises, with other terms as may be deemed desirable by the Authority.
"Loan agreement" means any agreement in which the Authority agrees to loan the proceeds of its bonds, notes, or other evidences of indebtedness, issued with respect to a project, to any person or corporation which will use or cause the project to be used as a project, upon terms providing for loan repayment installments at least sufficient to pay, when due, all principal of and interest and premium, if any, on any bonds, notes, or other evidences of indebtedness of the Authority issued with respect to the project, providing for maintenance, insurance, and operation of the project on terms satisfactory to the Authority and providing for other terms deemed advisable by the Authority.
"Financial aid" means the expenditure of Authority funds or funds provided by the Authority for the development, construction, acquisition or improvement of a project, through the issuance of revenue bonds, notes, or other evidences of indebtedness.
"Costs incurred in connection with the development, construction, acquisition or improvement of a project" means the following:
(1) the cost of purchase and construction of all

lands and improvements in connection therewith and equipment and other property, rights, easements, and franchises acquired which are deemed necessary for the construction;

(2) financing charges;
(3) interest costs with respect to bonds, notes, and

other evidences of indebtedness of the Authority prior to and during construction and for a period of 6 months thereafter;

(4) engineering and legal expenses; and
(5) the costs of plans, specifications, surveys, and

estimates of costs and other expenses necessary or incident to determining the feasibility or practicability of any project, together with such other expenses as may be necessary or incident to the financing, insuring, acquisition, and construction of a specific project and the placing of the same in operation.

(Source: P.A. 98-750, eff. 1-1-15.)

(70 ILCS 506/15)
Sec. 15. Creation.
(a) There is created a political subdivision, body politic, and municipal corporation named the Eastern Illinois Economic Development Authority. The territorial jurisdiction of the Authority is that geographic area within the boundaries of the following counties: Ford, Iroquois, Piatt, Champaign, Vermilion, Douglas, Moultrie, Shelby, Coles, and Edgar and any navigable waters and air space located therein.
(b) The governing and administrative powers of the Authority shall be vested in a body consisting of 14 members as follows:
(1) Ex officio members. The Director of Commerce and

Economic Opportunity, or a designee of that Department, shall serve as an ex officio member.

(2) Public members. Three members shall be appointed

by the Governor with the advice and consent of the Senate. The county board chairperson of the following counties shall each appoint one member: Ford, Iroquois, Piatt, Champaign, Vermilion, Douglas, Moultrie, Shelby, Coles, and Edgar. All public members shall reside within the territorial jurisdiction of the Authority. The public members shall be persons of recognized ability and experience in one or more of the following areas: economic development, finance, banking, industrial development, state or local government, commercial agriculture, small business management, real estate development, community development, venture finance, organized labor, or civic or community organization.

(c) A majority of the members appointed under item (2) of subsection (b) of this Section shall constitute a quorum.
(d) The chairperson of the Authority shall be elected annually by the Board and must be a public member that resides within the territorial jurisdiction of the Authority.
(e) The terms of all initial members of the Authority shall begin 30 days after the effective date of this Act. Of the 3 original public members appointed by the Governor, 1 shall serve until the third Monday in January, 2006; 1 shall serve until the third Monday in January, 2007; 1 shall serve until the third Monday in January, 2008. The initial terms of the original public members appointed by the county board chairpersons shall be determined by lot, according to the following schedule: (i) 2 shall serve until the third Monday in January, 2006, (ii) 2 shall serve until the third Monday in January, 2007, (iii) 2 shall serve until the third Monday in January, 2008, (iv) 2 shall serve until the third Monday in January, 2009, and (v) 2 shall serve until the third Monday in January, 2010. All successors to these original public members shall be appointed by the original appointing authority and all appointments made by the Governor shall be made with the advice and consent of the Senate, pursuant to subsection (b), and shall hold office for a term of 6 years commencing the third Monday in January of the year in which their term commences, except in the case of an appointment to fill a vacancy. Vacancies occurring among the public members shall be filled for the remainder of the term. In case of vacancy in a Governor-appointed membership when the Senate is not in session, the Governor may make a temporary appointment until the next meeting of the Senate when a person shall be nominated to fill the office and, upon confirmation by the Senate, he or she shall hold office during the remainder of the term and until a successor is appointed and qualified. Members of the Authority are not entitled to compensation for their services as members but are entitled to reimbursement for all necessary expenses incurred in connection with the performance of their duties as members.
(f) The Governor or a county board chairperson, as the case may be, may remove any public member of the Authority in case of incompetence, neglect of duty, or malfeasance in office. The chairperson of a county board may remove any public member appointed by that chairperson in the case of incompetence, neglect of duty, or malfeasance in office.
(g) The Board shall appoint an Executive Director who shall have a background in finance, including familiarity with the legal and procedural requirements of issuing bonds, real estate, or economic development and administration. The Executive Director shall hold office at the discretion of the Board. The Executive Director shall be the chief administrative and operational officer of the Authority, shall direct and supervise its administrative affairs and general management, perform such other duties as may be prescribed from time to time by the members, and receive compensation fixed by the Authority. The Department of Commerce and Economic Opportunity shall pay the compensation of the Executive Director from appropriations received for that purpose. The Executive Director shall attend all meetings of the Authority. However, no action of the Authority shall be invalid on account of the absence of the Executive Director from a meeting. The Authority may engage the services of the Illinois Finance Authority, attorneys, appraisers, engineers, accountants, credit analysts, and other consultants if the Eastern Illinois Economic Development Authority deems it advisable.
(Source: P.A. 94-203, eff. 7-13-05; 95-854, eff. 8-18-08.)

(70 ILCS 506/20)
Sec. 20. Duty. All official acts of the Authority shall require the approval of at least 8 members. It shall be the duty of the Authority to promote development within the geographic confines of Ford, Iroquois, Piatt, Champaign, Vermilion, Douglas, Moultrie, Shelby, Coles, and Edgar counties. The Authority shall use the powers conferred upon it to assist in the development, construction, and acquisition of industrial, commercial, housing, or residential projects within its territorial jurisdiction.
(Source: P.A. 94-203, eff. 7-13-05; 95-854, eff. 8-18-08.)

(70 ILCS 506/25)
Sec. 25. Powers.
(a) The Authority possesses all the powers of a body corporate necessary and convenient to accomplish the purposes of this Act, including, without any intended limitation upon the general powers hereby conferred, the following powers:
(1) to enter into loans, contracts, agreements, and

mortgages in any matter connected with any of its corporate purposes and to invest its funds;

(2) to sue and be sued;
(3) to utilize services of the Illinois Finance

Authority necessary to carry out its purposes;

(4) to have and use a common seal and to alter the

seal at its discretion;

(5) to adopt all needful ordinances, resolutions,

bylaws, rules, and regulations for the conduct of its business and affairs and for the management and use of the projects developed, constructed, acquired, and improved in furtherance of its purposes;

(6) to designate the fiscal year for the Authority;
(7) to accept and expend appropriations;
(8) to acquire, own, lease, sell, or otherwise

dispose of interests in and to real property and improvements situated on that real property and in personal property necessary to fulfill the purposes of the Authority;

(9) to engage in any activity or operation which is

incidental to and in furtherance of efficient operation to accomplish the Authority's primary purpose;

(10) to acquire, own, construct, lease, operate, and

maintain bridges, terminals, terminal facilities, and port facilities and to fix and collect just, reasonable, and nondiscriminatory charges for the use of such facilities. These charges shall be used to defray the reasonable expenses of the Authority and to pay the principal and interest of any revenue bonds issued by the Authority;

(11) subject to any applicable condition imposed by

this Act, to locate, establish and maintain a public airport, public airports and public airport facilities within its corporate limits or within or upon any body of water adjacent thereto and to construct, develop, expand, extend and improve any such airport or airport facility; and

(12) to have and exercise all powers and be subject

to all duties usually incident to boards of directors of corporations.

(b) The Authority shall not issue any bonds relating to the financing of a project located within the planning and subdivision control jurisdiction of any municipality or county unless: (i) notice, including a description of the proposed project and the financing for that project, is submitted to the corporate authorities of the municipality or, in the case of a proposed project in an unincorporated area, to the county board and (ii) the corporate authorities of the municipality do not, or the county board does not, adopt a resolution disapproving the project within 45 days after receipt of the notice.
(c) If any of the powers set forth in this Act are exercised within the jurisdictional limits of any municipality, all ordinances of the municipality remain in full force and effect and are controlling.
(Source: P.A. 94-203, eff. 7-13-05.)

(70 ILCS 506/30)
Sec. 30. Tax avoidance. Notwithstanding any other provision of law, the Authority shall not enter into any agreement providing for the purchase and lease of tangible personal property which results in the avoidance of taxation under the Retailers' Occupation Tax Act, the Use Tax Act, the Service Use Tax Act, or the Service Occupation Tax Act, without the prior written consent of the Governor.
(Source: P.A. 94-203, eff. 7-13-05.)

(70 ILCS 506/35)
Sec. 35. Bonds.
(a) The Authority, with the written approval of the Governor, shall have the continuing power to issue bonds, notes, or other evidences of indebtedness in an aggregate amount outstanding not to exceed $500,000,000 for the following purposes: (i) development, construction, acquisition, or improvement of projects, including those established by business entities locating or expanding property within the territorial jurisdiction of the Authority; (ii) entering into venture capital agreements with businesses locating or expanding within the territorial jurisdiction of the Authority; (iii) acquisition and improvement of any property necessary and useful in connection therewith; and (iv) for the purposes of the Employee Ownership Assistance Act. For the purpose of evidencing the obligations of the Authority to repay any money borrowed, the Authority may, pursuant to resolution, from time to time, issue and dispose of its interest-bearing revenue bonds, notes, or other evidences of indebtedness and may also from time to time issue and dispose of such bonds, notes, or other evidences of indebtedness to refund, at maturity, at a redemption date or in advance of either, any bonds, notes, or other evidences of indebtedness pursuant to redemption provisions or at any time before maturity. All such bonds, notes, or other evidences of indebtedness shall be payable solely and only from the revenues or income to be derived from loans made with respect to projects, from the leasing or sale of the projects, or from any other funds available to the Authority for such purposes. The bonds, notes, or other evidences of indebtedness may bear such date or dates, may mature at such time or times not exceeding 40 years from their respective dates, may bear interest at such rate or rates not exceeding the maximum rate permitted by the Bond Authorization Act, may be in such form, may carry such registration privileges, may be executed in such manner, may be payable at such place or places, may be made subject to redemption in such manner and upon such terms, with or without premium, as is stated on the face thereof, may be authenticated in such manner and may contain such terms and covenants as may be provided by an applicable resolution.
(b) The holder or holders of any bonds, notes, or other evidences of indebtedness issued by the Authority may bring suits at law or proceedings in equity to compel the performance and observance by any corporation or person or by the Authority or any of its agents or employees of any contract or covenant made with the holders of the bonds, notes, or other evidences of indebtedness, to compel such corporation, person, the Authority, and any of its agents or employees to perform any duties required to be performed for the benefit of the holders of the bonds, notes, or other evidences of indebtedness by the provision of the resolution authorizing their issuance and to enjoin the corporation, person, the Authority, and any of its agents or employees from taking any action in conflict with any contract or covenant.
(c) If the Authority fails to pay the principal of or interest on any of the bonds or premium, if any, as the bond becomes due, a civil action to compel payment may be instituted in the appropriate circuit court by the holder or holders of the bonds on which the default of payment exists or by an indenture trustee acting on behalf of the holders. Delivery of a summons and a copy of the complaint to the chairman of the Board shall constitute sufficient service to give the circuit court jurisdiction over the subject matter of the suit and jurisdiction over the Authority and its officers named as defendants for the purpose of compelling such payment. Any case, controversy, or cause of action concerning the validity of this Act relates to the revenue of the State of Illinois.
(d) Notwithstanding the form and tenor of any bond, note, or other evidence of indebtedness and in the absence of any express recital on its face that it is non-negotiable, all such bonds, notes, and other evidences of indebtedness shall be negotiable instruments. Pending the preparation and execution of any bonds, notes, or other evidences of indebtedness, temporary bonds, notes, or evidences of indebtedness may be issued as provided by ordinance.
(e) To secure the payment of any or all of such bonds, notes, or other evidences of indebtedness, the revenues to be received by the Authority from a lease agreement or loan agreement shall be pledged, and, for the purpose of setting forth the covenants and undertakings of the Authority in connection with the issuance of the bonds, notes, or other evidences of indebtedness and the issuance of any additional bonds, notes or other evidences of indebtedness payable from such revenues, income, or other funds to be derived from projects, the Authority may execute and deliver a mortgage or trust agreement. A remedy for any breach or default of the terms of any mortgage or trust agreement by the Authority may be by mandamus proceeding in the appropriate circuit court to compel performance and compliance under the terms of the mortgage or trust agreement, but the trust agreement may prescribe by whom or on whose behalf the action may be instituted.
(f) Bonds or notes shall be secured as provided in the authorizing ordinance which may include, notwithstanding any other provision of this Act, in addition to any other security, a specific pledge, assignment of and lien on, or security interest in any or all revenues or money of the Authority, from whatever source, which may, by law, be used for debt service purposes and a specific pledge, or assignment of and lien on, or security interest in any funds or accounts established or provided for by ordinance of the Authority authorizing the issuance of the bonds or notes.
(g) The State of Illinois pledges to and agrees with the holders of the bonds and notes of the Authority issued pursuant to this Section that the State will not limit or alter the rights and powers vested in the Authority by this Act so as to impair the terms of any contract made by the Authority with the holders of bonds or notes or in any way impair the rights and remedies of those holders until the bonds and notes, together with interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceedings by or on behalf of the holders, are fully met and discharged. In addition, the State pledges to and agrees with the holders of the bonds and notes of the Authority issued pursuant to this Section that the State will not limit or alter the basis on which State funds are to be paid to the Authority as provided in this Act, or the use of such funds, so as to impair the terms of any such contract. The Authority is authorized to include these pledges and agreements of the State in any contract with the holders of bonds or notes issued pursuant to this Section.
(h) (Blank).
(Source: P.A. 100-573, eff. 12-29-17.)

(70 ILCS 506/40)
Sec. 40. Bonds and notes; exemption from taxation. The creation of the Authority is in all respects for the benefit of the people of Illinois and for the improvement of their health, safety, welfare, comfort, and security, and its purposes are public purposes. In consideration thereof, the notes and bonds of the Authority issued pursuant to this Act and the income from these notes and bonds may be free from all taxation by the State or its political subdivisions, except for estate, transfer, and inheritance taxes. The exemption from taxation provided by the preceding sentence shall apply to the income on any notes or bonds of the Authority only if the Authority in its sole judgment determines that the exemption enhances the marketability of the bonds or notes or reduces the interest rates that would otherwise be borne by the bonds or notes. For purposes of Section 250 of the Illinois Income Tax Act, the exemption of the Authority shall terminate after all of the bonds have been paid. The amount of such income that shall be added and then subtracted on the Illinois income tax return of a taxpayer, subject to Section 203 of the Illinois Income Tax Act, from federal adjusted gross income or federal taxable income in computing Illinois base income shall be the interest net of any bond premium amortization.
(Source: P.A. 94-203, eff. 7-13-05; 95-331, eff. 8-21-07.)

(70 ILCS 506/45)
Sec. 45. Acquisition.
(a) The Authority may, but need not, acquire title to any project with respect to which it exercises its authority.
(b) The Authority shall have power to acquire by purchase, lease, gift, or otherwise any property or rights therein from any person or persons, the State of Illinois, any municipal corporation, any local unit of government, the government of the United States and any agency or instrumentality of the United States, any body politic, or any county useful for its purposes, whether improved for the purposes of any prospective project or unimproved. The Authority may also accept any donation of funds for its purposes from any of these sources.
(c) The Authority shall have power to develop, construct, and improve, either under its own direction or through collaboration with any approved applicant, or to acquire, through purchase or otherwise, any project, using for this purpose the proceeds derived from its sale of revenue bonds, notes, or other evidences of indebtedness or governmental loans or grants and shall have the power to hold title to those projects in the name of the Authority.
(d) The Authority shall have the power to enter into intergovernmental agreements with the State of Illinois, the counties of Ford, Iroquois, Piatt, Champaign, Vermilion, Douglas, Moultrie, Shelby, Coles, or Edgar, the Illinois Development Finance Authority, the Illinois Housing Development Authority, the Illinois Education Facilities Authority, the Illinois Farm Development Authority, the Rural Bond Bank, the United States government and any agency or instrumentality of the United States, any unit of local government located within the territory of the Authority, or any other unit of government to the extent allowed by Article VII, Section 10 of the Illinois Constitution and the Intergovernmental Cooperation Act.
(e) The Authority shall have the power to share employees with other units of government, including agencies of the United States, agencies of the State of Illinois, and agencies or personnel of any unit of local government.
(f) The Authority shall have the power to exercise powers and issue bonds as if it were a municipality so authorized in Divisions 12.1, 74, 74.1, 74.3, and 74.5 of Article 11 of the Illinois Municipal Code.
(Source: P.A. 94-203, eff. 7-13-05.)

(70 ILCS 506/55)
Sec. 55. Designation of depository. The Authority shall biennially designate a national or State bank or banks as depositories of its money. Such depositories shall be designated only within the State and upon condition that bonds approved as to form and surety by the Authority and at least equal in amount to the maximum sum expected to be on deposit at any one time shall be first given by such depositories to the Authority, such bonds to be conditioned for the safe keeping and prompt repayment of such deposits. When any of the funds of the Authority shall be deposited by the treasurer in any such depository, the treasurer and the sureties on his or her official bond shall, to such extent, be exempt from liability for the loss of any such deposited funds by reason of the failure, bankruptcy, or any other act or default of such depository; provided that the Authority may accept assignments of collateral by any depository of its funds to secure such deposits to the same extent and conditioned in the same manner as assignments of collateral are permitted by law to secure deposits of the funds of any city.
(Source: P.A. 94-203, eff. 7-13-05.)

(70 ILCS 506/60)
Sec. 60. Taxation prohibited. The Authority shall have no right or authority to levy any tax or special assessment, to pledge the credit of the State or any other subdivision or municipal corporation thereof, or to incur any obligation enforceable upon any property, either within or without the territory of the Authority.
(Source: P.A. 94-203, eff. 7-13-05.)

(70 ILCS 506/65)
Sec. 65. Fees. The Authority may collect fees and charges in connection with its loans, commitments, and servicing and may provide technical assistance in the development of the region.
(Source: P.A. 94-203, eff. 7-13-05.)

(70 ILCS 506/70)
Sec. 70. Reports. The Authority shall annually submit a report of its finances to the Auditor General. The Authority shall annually submit a report of its activities to the Governor and to the General Assembly.
(Source: P.A. 94-203, eff. 7-13-05.)

(70 ILCS 506/999)
Sec. 999. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 94-203, eff. 7-13-05.)



70 ILCS 507/ - Fort Sheridan Redevelopment Commission Act.

(70 ILCS 507/1)
Sec. 1. Short title. This Act may be cited as the Fort Sheridan Redevelopment Commission Act.
(Source: P.A. 89-149, eff. 1-1-96.)

(70 ILCS 507/5)
Sec. 5. Legislative findings.
(a) The General Assembly finds that there has been a dramatic change in the area known as "Fort Sheridan", a former federal reservation, and that failure to make the most economical, efficient, environmentally sensitive, and properly planned use of the land available for development in the Fort Sheridan area will result in (i) blight, deterioration, and decay; (ii) destruction of irreplaceable natural, recreational, housing, and commercial resources; (iii) diminished opportunity for the private home building industry to operate at its highest potential capacity in providing good housing needed for those who live in the area and those expected to move into the area in the future; (iv) the need for costly and effective public facilities and services at all levels; (v) inefficient and wasteful use of land resources; (vi) a failure to make the most economical use of the land available for development; (vii) decreasing employment and business opportunities for the citizens of the area; and (viii) the decreased effectiveness of public and private facilities for urban transportation.
(b) The General Assembly finds that better patterns of development and revitalization of Fort Sheridan are essential to accommodate future population growth; to prevent further deterioration of the Fort Sheridan properties and the people's physical and social environment; and to make a positive contribution to improving the overall quality of life in the Fort Sheridan area of Illinois. The General Assembly finds that the health, welfare, morals, and safety of its citizens require the encouragement of well planned, diversified, and economically sound community development, including major additions to Fort Sheridan, while simultaneously preserving open space and historic areas. The General Assembly finds that desirable community development on a significantly large scale may be prevented by difficulties in (i) obtaining adequate financing at moderate cost for enterprises which involve large initial capital investment, extensive periods before investment can be returned, and regular patterns of return; (ii) the timely assembly of sufficiently large sites in economically favorable locations at reasonable costs; and (iii) making of necessary arrangements among all private and public organizations involved, for providing site and related improvements (including streets, sewer and water facilities, and other public and community facilities) in a timely and coordinated manner, and (iv) facilitating the transfer of title to certain lands to the Forest Preserve District of Lake County.
(Source: P.A. 89-149, eff. 1-1-96.)

(70 ILCS 507/10)
Sec. 10. Definitions. In this Act:
"Board" means the Board of Directors of the Fort Sheridan Redevelopment Commission.
"City" means a municipality.
"Commission" means the Fort Sheridan Redevelopment Commission.
"Comprehensive plan" means a plan (which may include several redevelopment plans) setting forth a comprehensive process or scheme for the redevelopment of Fort Sheridan.
"Construct or acquire" means plan, design, construct, reconstruct, improve, modify, extend, landscape, expand or obtain possession by way of gift or purchase.
"Director" means a member of the Board.
"Fort Sheridan" means the 712 acres, more or less, of real estate generally located on the shore of Lake Michigan, and as legally described in the Fort Sheridan Retrocession Act.
"Intergovernmental agreement" means the intergovernmental agreement establishing the Commission.
"Land development" means any, all, or a combination of the following: the process of clearing and grading land; making, installing, or constructing water lines and water supply installations, sewer lines and sewage disposal installations, steam, gas, and electrical plants and installations, roads, streets, curbs, gutters, sidewalks, storm drainage facilities, and other installations or work, whether on or off the site, which the Commission deems necessary or desirable to prepare land for recreational, residential, commercial, industrial, or other uses, or in providing facilities for public or other uses. "Land development" further means to construct or acquire by gift or purchase, reconstruct, improve, better, or extend any project within Lake County, but related to Fort Sheridan, or to acquire by gift or purchase lands or rights in land in connection with Fort Sheridan.
"Member" means a party to the Intergovernmental Agreement.
"Municipality" and "Unit of Local Government" have the meanings given to such terms in Section 1 of Article VII of the Illinois Constitution.
"Operate" means to operate, maintain, administer, repair, and promote, and any other acts necessary or proper with regard to such matters.
"Person" means any natural person, firm, or corporation, public or private.
"Project" means any utility, structure, facility, or other undertaking that will implement a defined, organized, planned and scheduled, diversified, economically and technologically sound, quality environment, that the Commission is authorized to construct, reconstruct, improve, equip, or furnish under this Act. "Project" will include, but is not limited to: buildings and other facilities intended for use as classrooms, laboratories, student residence halls, instructional and administrative facilities for students, faculty, officers and employees, and motor vehicle parking facilities and fixed equipment, any commercial facilities, the construction or improvement of streets, sidewalks, and sewer and water facilities, the construction of schools, parks, playgrounds, community and municipal buildings and the implementation of new community development programs. "Project" also means any land development including but not limited to planning, engineering, construction, acquisition, or financing of one or more buildings, structures, or other improvements to land. "Project" further means housing facilities, health, hospital and medical facilities, stadiums, physical education installations, hotels, motels, dormitories, aquariums, museums, convention centers, planetariums, civic buildings, nursing homes, harbors, and terminal facilities. Nothing in this Act shall be construed to authorize the financing for or the construction of plants, projects or facilities for (1) the manufacture or generation of electric energy in competition with an electric supplier as defined in the Electric Supplier Act; or (2) the transmission, distribution, or manufacture of gas in competition with a public utility as defined in the Public Utilities Act.
"Redevelopment area" means Fort Sheridan.
"Redevelopment plan" means any one or more plans approved or adopted by the Commission setting forth programs or procedures for one or more Fort Sheridan projects and the protection of adjacent areas, and all administrative, funding and financial details and proposals necessary to effectuate the plan.
(Source: P.A. 89-149, eff. 1-1-96.)

(70 ILCS 507/15)
Sec. 15. Fort Sheridan Redevelopment Commission; creation; duties.
(a) By intergovernmental agreement approved by ordinance adopted by any 3 or more cities which are contiguous to or encompass all or part of Fort Sheridan, and the county within which they lie, those cities and counties may establish the Fort Sheridan Redevelopment Commission, itself a municipal corporation and a public body politic and corporate. The intergovernmental agreement shall provide the manner and terms on which any member may withdraw from membership in the Commission and on which the Commission may terminate and dissolve in whole or in part. The intergovernmental agreement may be amended by the concurrence of all the members who have approved the existing intergovernmental agreement. The intergovernmental agreement shall set forth the corporate name of the Commission as the "Fort Sheridan Redevelopment Commission" and the duration of the Commission. The Commission's duration may be perpetual. Promptly upon entering into an intergovernmental agreement establishing the Commission or upon amending any intergovernmental agreement, a copy of the intergovernmental agreement or amendment shall be filed in the Office of the Secretary of State of Illinois. The addition or withdrawal of any member or the dissolution of the Commission shall be promptly certified by an officer of the Commission to the Secretary of State of Illinois.
(b) The governing body of the Commission shall be a board of directors. The number, terms of office, and qualifications of the Board of Directors shall be set forth in the intergovernmental agreement. Each party to the intergovernmental agreement shall appoint 2 directors. The method of voting by directors shall be provided for in the intergovernmental agreement, which may authorize the corporate authorities of a member to designate an individual to cast the vote or votes of its directors at any meeting of the Board. The Board shall determine the general policy of the Commission, approve the annual budget, make all appropriations, adopt all resolutions and ordinances providing for the issuance of bonds or notes by the Commission, adopt its bylaws, rules, and regulations, and have such other powers and duties as may be prescribed in this Act and the intergovernmental agreement.
The Board shall act by a vote of a majority of its Directors or by a greater majority if required in the intergovernmental agreement. The Board may create one or more committees, define their duties, and designate the members of the committees. The members of the committee do not have to be members of the Board. The Commission shall have officers who shall be elected in a manner and for a term as prescribed by the intergovernmental agreement or determined by the Board under the intergovernmental agreement.
(c) Subject to subsection (d), alone or in conjunction with other persons, the Commission shall have authority to: (i) act as public developer in carrying out development programs in and for Fort Sheridan; (ii) make available adequate management, administrative and technical, financial, and other assistance necessary for encouraging the defined, organized, planned and scheduled, diversified, economically, technologically, and environmentally sound community environment in Fort Sheridan, and to do so through the use of management procedures and programs which will rely to the maximum extent on private enterprise; (iii) provide a conduit for the State and federal governments to make their resources available to Fort Sheridan; (iv) encourage the fullest utilization of the economic potential of supply of recreational, residential and commercial building sites at reasonable costs; (v) utilize improved technology in producing well-designed housing needed to accommodate the people of the area; (vi) create or aid the creation of neighborhoods where people live and find recreation; (vii) assist, plan, develop, build and construct, or finance any facility or project to enhance the community environment and technological management when requested to do so by any college, municipality or other municipal corporation.
(d) The Commission shall have no power except as set forth in the intergovernmental agreement and such power shall be exercised, if at all, in accordance with the procedures and subject to the limitations, if any, provided in the intergovernmental agreement. Accordingly, the Commission shall have such powers as shall be provided in the intergovernmental agreement establishing it, which may include, but need not be limited to, the following powers:
(1) To sue or be sued in its corporate name;
(2) To apply for and accept gifts, grants, or loans

of funds or property, financial, or other aid from any public agency or private entity, including but not limited to the State of Illinois and the United States of America or any agency or instrumentality of Illinois or the United States.

(3) To acquire, hold, sell, lease as lessor or

lessee, deal in, lend, transfer, convey, donate, or otherwise dispose of real or personal property, or interests in the property, under procedures and for consideration, that may be less than market value, as it deems appropriate in the exercise of its powers, to provide for the use of property by any member upon the terms and conditions and with the fees or charges it determines, and to mortgage, pledge, or otherwise grant security interests in any such property;

(4) To make and execute all contracts and other

instruments necessary or convenient to the exercise of its powers;

(5) With respect to its powers and functions not

inconsistent with this Section, to adopt, amend, or repeal ordinances, resolutions, rules, and regulations, and to adopt all such ordinances by use of the following ordaining clause: "Be it ordained by the Board of Directors of the Fort Sheridan Redevelopment Commission, Lake County, Illinois";

(6) To develop a comprehensive plan or redevelopment

plan for Fort Sheridan and to hold public hearings on the plans; and

(A) To create, develop, and implement plans for

Fort Sheridan and the redevelopment of Fort Sheridan which may provide for various uses, including but not limited to, residential, recreational, and commercial uses; and

(B) To prepare, submit, and administer plans, and

to participate in projects or intergovernmental agreements, or both, and to create reserves for planning, constructing, reconstructing, acquiring, owning, managing, insuring, leasing, equipping, extending, improving, operating, maintaining, and repairing land and projects that it owns or leases; and

(7) To provide for the insurance, including self

insurance, of any property or operations of the Commission or its members, directors, officers and employees, against any risk or hazard, and to indemnify its members, agents, independent contractors, directors, officers, and employees against any risk or hazard;

(8) To appoint, retain, and employ offices, agents,

independent contractors, and employees to carry out its powers and functions;

(9) To make and execute any contract with any agency

of the State or federal government, any unit of local government, or any person, including intergovernmental contracts under Section 10 of Article VII of the Constitution of the State of Illinois or the Intergovernmental Cooperation Act and contracts that require the contracting party to pay the Commission compensation for the right to develop all or any portion of Fort Sheridan in accord with land use, building, or redevelopment plans approved by the Commission;

(10) To acquire, own, construct, lease, operate,

equip, and maintain fair, exposition, arena, land, and office or municipal office buildings, and associated facilities and grounds, including sites, parking areas and facilities located within Fort Sheridan;

(11) To acquire and accept by purchase, lease, gift,

or otherwise any property or rights from any persons, any municipal corporation, body politic, or agency of the State or federal government, or from the State or federal government itself, useful for its purposes, and to apply for and accept grants, matching grants, loans, or appropriations from the State of Illinois or federal government, or any agency or instrumentality of the State or federal government to be used for any of the purposes of the Commission and to enter into any agreement with the State or federal government in relation to the grants, matching grants, loans, or appropriations;

(12) To plan for grounds, centers, and auditoriums

and to plan, sponsor, hold, arrange, and finance fairs, industrial, cultural, educational, theatrical, sports, trade and scientific exhibits, shows, and events and to use or allow the use of the grounds, centers, and auditoriums for the holding of fairs, exhibits, shows, and events whether conducted by the Commission or some other person or governmental body or agency; and

(A) To fix and collect just, reasonable, and

nondiscriminatory charges and rents for the use of the parking areas and facilities, grounds, centers, buildings, and auditoriums and admission charges to fairs, shows, exhibits, and events sponsored or held by the Commission and to lease air space over and appurtenant to the areas, facilities, grounds, centers, buildings, and auditoriums. The charges collected may be used to defray the reasonable expenses of the Commission and to pay the principal of and the interest on any bonds issued by the Commission; and

(B) To own, lease, or otherwise acquire an

interest, in whole or in part, in any public or private firm, corporation or association useful for its purposes and in conformance with its rights and powers.

(13) To exercise the right of eminent domain by

condemnation proceedings in the manner provided by the Eminent Domain Act to acquire private property for the lawful purposes of the Commission or to carry out any comprehensive plan or redevelopment plan;

(14) To install, repair, construct, reconstruct, or

relocate streets, roads, alleys, sidewalks, utilities, and site improvements essential to the preparation of Fort Sheridan for use in accordance with the redevelopment plan;

(15) To enter into intergovernmental agreements

relating to sharing tax and other revenues and sharing, limiting, and transferring land use planning, subdivision, and zoning powers;

(16) Within the corporate limits of any member

provided that member has given its consent or within Fort Sheridan, to establish Special Service Districts or Tax Increment Financing Districts and, in connection therewith, to issue bonds in accord with the procedures and for the purposes set forth in the Property Tax Code, and Section 11-74.4-1, of the Illinois Municipal Code as if the Commission were a "municipality" within the meaning of the said Acts;

(17) To undertake any project and to exercise any

other power or function possessed by any of its members other than zoning and taxing powers not expressly authorized under this Act; and

(18) To borrow money for the corporate purposes of

the Commission and, in evidence of its obligation to repay the borrowing, issue its negotiable revenue bonds or notes for any of its corporate purposes, including, but not limited to, the following: for paying costs of planning, constructing, reconstructing, acquiring, owning, leasing, equipping, or improving any land within Fort Sheridan for any project located or to be located in Fort Sheridan; for paying other expenses incident to or incurred in connection with the land or project; for repaying advances made to or by the Commission for those purposes; for paying interest on the bonds or notes until the estimated date of completion of any such project and for a period after the estimated completion date as the Board of the Commission shall determine; for paying financial, legal, administrative, and other expenses of the authorization, issuance, sale, or delivery of bonds or notes; for paying costs of insuring payment of or other credit enhancement of the bonds or notes; for providing or increasing a debt service reserve fund with respect to any or all of the Commission's bonds or notes; for creation of reserves for the planning, constructing, reconstructing, acquiring, leasing, managing, equipping, extending, insuring, or improving of projects; and for paying, refunding, or redeeming any of the Commission's bonds or notes before, after, or at their maturity, including paying redemption premiums or interest accruing or to accrue on the bonds or notes being paid or redeemed or for paying any other costs in connection with any such payment or redemption.

(A) Any bonds or notes issued under this Section

by the Commission shall be authorized by resolution or ordinance of the Board of the Commission adopted by the affirmative vote of a majority of the Directors and in compliance with any additional requirements as may be set forth in the intergovernmental agreement establishing the Commission. The action of the Commission authorizing the issuance of the bonds may be effective immediately upon its adoption and shall describe in a general way any project contemplated to be financed by the bonds or notes, set forth the estimated cost of the project, and determine the project's period of usefulness. The authorizing resolution or ordinance shall determine the maturity or maturities of the bonds or notes, the denominations, the rate or rates at which the bonds or notes are to bear interest, and all the other terms and details of the bonds or notes. The bonds or notes may be issued as serial bonds payable in installments or as term bonds with or without sinking fund installments or a combination of the serial bonds and term bonds. All bonds or notes shall mature within the period of estimated usefulness of the project for which the bonds or notes are issued, as determined by the Board, but in any event not more than 50 years from their date of issue. The bonds and notes may bear interest at the rates the resolution or ordinance provides, notwithstanding any other provision of law, and shall be payable at the times determined in the resolution or ordinance. Bonds or notes of the Commission shall be sold in the manner that the Board of the Commission determines, either at par or at a premium, or at discount.

(B) In connection with the issuance of its bonds

or notes, the Commission may enter into arrangements to provide additional security and liquidity for its obligations, including but not limited to, municipal bond insurance, letters of credit, lines of credit by which the Commission may borrow funds to pay or redeem its obligations, and purchase or remarketing arrangements for assuring the ability of owners of the obligations to sell or to have redeemed the obligations. The Commission may enter into contracts and may agree to pay fees to persons providing those arrangements, including from bond or note proceeds.

(C) The Commission's action authorizing the

issuance of bonds or notes may provide that interest rates may vary depending on criteria set forth in the resolution or ordinance, including but not limited to variation of interest rates as may be necessary to cause bonds or notes to be remarketable at a price equal to their principal amount, and may provide for appointment of a national banking association, bank trust company, investment banker, or other financial institution to serve as a remarketing agent in that connection. Notwithstanding any other provision of law, the resolution or ordinance of the Commission authorizing the issuance of its bonds or notes may provide that alternative interest rates or provisions will apply when the bonds or notes are held by a person providing a letter of credit or other credit enhancement arrangement for those bonds or notes.

(D) The authorization of the issuance of any

bonds or notes under this subsection shall constitute a contract with the holders of the bonds and notes. The resolution or ordinance may contain such covenants and restrictions regarding the project and the contracts, the issuance of additional bonds or notes by the Commission, the security for the bonds and notes, and any other matters deemed necessary or advisable by the Board to assure the payment of the bonds or notes of the Commission.

(E) The resolution or ordinance authorizing the

issuance of bonds or notes by the Commission shall provide for the application of revenues derived from the operation of the Commission's projects, revenues received from its members including revenue from contracts for the use of the Commission's projects, and revenues from its investment earnings to the payment of the operating expenses of the projects; the provision of adequate depreciation, reserve, or replacement funds for the project, planned projects, and bonds or notes; and the payment of principal, premium, and interest on the bonds or notes of the Commission including amounts for the purchase of the bonds or notes. The resolution or ordinance may provide that revenues of the Commission so derived and other receipts of the Commission which may be applied to those purposes shall be placed in separate funds and used for those purposes and also may provide that revenues not required for those purposes may be used for any proper purpose of the Commission or may be returned to members. Any notes of the Commission may, in addition, be secured by a pledge of proceeds of bonds to be issued by the Commission, as specified in the resolution or ordinance authorizing the issuance of the notes.

(F) All bonds and notes of the Commission issued

under this subsection shall be revenue bonds or notes. The bonds or notes shall have no claim for payment other than from revenues of the Commission derived from the operation of its projects, revenues received from its members including from contracts for the use of the Commission's projects, bond or note proceeds, other receipts of the Commission as the intergovernmental agreement establishing the Commission may authorize to be pledged to the payment of bonds or notes, and investment earnings on the foregoing, all as and to the extent as provided in the resolution or ordinance of the Board authorizing the issuance of the bonds or notes. Bonds or notes issued by the Commission under this subsection shall not constitute an indebtedness of the Commission or of any member within the meaning of any constitutional or statutory limitation. It shall be plainly stated on each bond and note that it does not constitute an indebtedness of the Commission or of any member within the meaning of any constitutional or statutory limitation.

(G) As long as any bonds or notes of the Commission

created under this subsection are outstanding and unpaid, the Commission shall not terminate or dissolve and no member may withdraw from the Commission except as permitted by the resolution or ordinance authorizing outstanding bonds or notes. The Commission shall establish fees and charges for its operations sufficient to provide adequate revenues to meet all of the requirements under its various resolutions authorizing bonds or notes.

(H) A holder of any bond or note issued under this

subsection may, in any civil action, mandamus, or other proceeding, enforce and compel performance of all duties required to be performed by the Commission as set forth in the authorizing resolution or ordinance, or any members of the Commission or other persons contracting with the Commission in connection with any of the Commission's projects, including the imposition of fees and charges, the collection of sufficient revenues and the proper application of revenues as provided in this subsection.

(I) In addition, the resolution or ordinance

authorizing any bonds or notes issued under this subsection may provide for a pledge, assignment, lien, or security interest, for the benefit of the holders of any or all bonds or notes of the Commission, (i) on any and all revenues derived from any contracts for the use of the Commission's projects and investment earnings of the projects, (ii) on any and all revenues received from its members, or (iii) on funds or accounts securing the payment of the bonds or notes as provided in the authorizing resolution. In addition, the pledge, assignment, lien, or security interest may be made on any receipts of the Commission that the intergovernmental agreement authorizes the Commission to apply to the payment of bonds or notes. Any such pledge, assignment, lien, or security interest for the benefit of holders of bonds or notes shall be valid and binding from the time the bonds or notes are issued, without any physical delivery or further act, and shall be valid and binding against or before any claims of any other party having any claims of any kind against the Commission irrespective of whether the other parties have notice of the pledge, assignment, lien, or security interest.

(J) A resolution or ordinance of the Board

authorizing the issuance of bonds or notes under this subsection may provide for the appointment of a corporate trustee for any or all of the bonds or notes, and in that event, shall prescribe the rights, duties, and powers of the trustee to be exercised for the benefit of the Commission and the protection of the holders of the bonds or notes. The trustee may be any trust company or state or national bank having the power of a trust company within Illinois. The resolution or ordinance may provide for the trustee to hold in trust, invest, and use amounts in funds and accounts created by the resolution or ordinance. The resolution or ordinance may also provide for the assignment and direct payment to the trustee of amounts owed by members and other persons to the Commission under contracts for the use of or access to the Commission's projects, for application by the trustee to the purposes for which the revenues are to be used as provided in this subsection and as provided in the authorizing resolution. Upon receipt of the assignment, the member or other person shall make the assigned payments directly to the trustee.

(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 507/17)
Sec. 17. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 507/20)
Sec. 20. Filing; Issuance of certificate of incorporation. The Commission established under this Act shall file duplicate originals of its initial intergovernmental agreement in the office of the Secretary of State of the State of Illinois, on forms prescribed and furnished by the Secretary of State. When all franchise taxes, fees, and charges have been paid, and the Secretary of State finds that the statement is in conformity with the provisions of this Act, he or she shall:
(1) endorse on each duplicate original the word

"Filed", and the month, day, and year of the filing of the statement;

(2) file one of the duplicate originals in his or her

office; and

(3) issue to each of the initial members of the

Commission a duplicate of the certificate of incorporation with a duplicate original intergovernmental agreement affixed to the certificate.

(Source: P.A. 89-149, eff. 1-1-96.)

(70 ILCS 507/25)
Sec. 25. Commission not to have taxing power. The Commission shall not have power to levy taxes for any purpose whatsoever except as provided in Section 15 of this Act with respect to Special Service Districts and Tax Increment Financing Districts.
(Source: P.A. 89-149, eff. 1-1-96.)

(70 ILCS 507/30)
Sec. 30. Anti-trust laws; State action exemption; tort immunity; tax exemption.
(a) The Commission is hereby expressly made the beneficiary of the provisions of Section 1 of the Local Government Antitrust Exemption Act, and the General Assembly intends that the State action exemption to the application of the federal anti-trust laws be fully available to the Commission to the extent its activities are either (i) expressly or by necessary implication authorized by this Act or other Illinois law; or (ii) within traditional areas of local governmental activity.
(b) Members of the Commission, and their present and former officers, employees, agents, and independent contractors shall have the same immunities as established by the Local Governmental and Governmental Employees Tort Immunity Act.
(c) Property, income, and receipts of or transactions by the Commission shall be exempt from all taxation, the same as if it were the property, income, or transaction of a city or county member.
(Source: P.A. 89-149, eff. 1-1-96.)

(70 ILCS 507/35)
Sec. 35. Intergovernmental Agreements by and with Members. In order to implement the intergovernmental agreement or any redevelopment plan, land development, or project approved by the Commission, members of the Commission and the Commission shall have the authority to enter into additional intergovernmental agreements among and between themselves; provided, however, that no additional intergovernmental agreement shall take effect unless executed, or otherwise consented to, by all of the members of the Commission. The agreements may, notwithstanding any statutory limitation or the absence of any other specific statutory authority, provide for: (i) the joint exercise, combination, or transfer of any power or function among or between any of the contracting parties; (ii) the performance, by any one or more of the contracting parties, of any service, activity, or undertaking that any of the contracting parties is authorized to perform; and (iii) the limitation or restriction of the exercise of any power or function, or the performance of any service, activity, or undertaking, by any of the contracting parties; provided, however, that no such agreement shall empower the Commission to exercise directly either zoning or taxing powers not expressly authorized by this Act.
(Source: P.A. 89-149, eff. 1-1-96.)



70 ILCS 508/ - Joliet Arsenal Development Authority Act.

(70 ILCS 508/1)
Sec. 1. Short title. This Act may be cited as the Joliet Arsenal Development Authority Act.
(Source: P.A. 89-333, eff. 8-17-95.)

(70 ILCS 508/5)
Sec. 5. Purpose. The purpose of this Act is to facilitate and promote the utilization of property formerly occupied and used by the United States government as an ammunition plant and arsenal and to replace and enhance the economic benefits generated by those former uses with diversified projects and land uses that will create new job opportunities and foster new economic development within the area.
(Source: P.A. 89-333, eff. 8-17-95.)

(70 ILCS 508/10)
Sec. 10. Definitions. In this Act words and phrases have the meanings set forth in the following Sections.
(Source: P.A. 89-333, eff. 8-17-95.)

(70 ILCS 508/10.5)
Sec. 10.5. Authority. "Authority" means the Joliet Arsenal Development Authority created by this Act.
(Source: P.A. 89-333, eff. 8-17-95.)

(70 ILCS 508/10.10)
Sec. 10.10. Board. "Board" means the Board of Directors of the Authority.
(Source: P.A. 89-333, eff. 8-17-95.)

(70 ILCS 508/10.15)
Sec. 10.15. Commercial project. "Commercial project" means any project, including but not limited to one or more buildings and other structures, improvements, machinery, and equipment whether or not on the same site, suitable for use by any retail or wholesale concern, distributorship, or agency, any cultural facilities of a for-profit or not-for-profit type including but not limited to educational, theatrical, recreational, and entertainment facilities, sports facilities, racetracks, stadiums, convention centers, exhibition halls, arenas, opera houses, theaters, swimming pools, restaurants, velodromes, coliseums, sports training facilities, parking facilities, terminals, hotels and motels, gymnasiums, and medical facilities.
(Source: P.A. 89-333, eff. 8-17-95.)

(70 ILCS 508/10.20)
Sec. 10.20. Costs incurred in connection with the development, construction, acquisition, or improvement of a project. "Costs incurred in connection with the development, construction, acquisition, or improvement of a project" means the following: the cost of purchase and construction of all lands and related improvements, together with the equipment and other property, rights, easements, and franchises acquired that are deemed necessary for the construction; financing charges; interest costs with respect to revenue bonds, notes, and other evidences of indebtedness of the Authority prior to and during construction and for a period of 36 months thereafter; engineering and legal expenses; the costs of plans, specifications, surveys, and estimates of costs and other expenses necessary or incident to determining the feasibility or practicability of any project, together with such other expenses as may be necessary or incident to the financing, insuring, acquisition, and construction of a specific project and the placing of the project in operation.
(Source: P.A. 89-333, eff. 8-17-95; 90-83, eff. 7-10-97.)

(70 ILCS 508/10.25)
Sec. 10.25. Financial aid. "Financial aid" means the expenditure of Authority funds or funds provided by the Authority through the issuance of its revenue bonds, notes, or other evidences of indebtedness for the development, construction, acquisition, or improvement of a project.
(Source: P.A. 89-333, eff. 8-17-95.)

(70 ILCS 508/10.30)
Sec. 10.30. Governmental agency. "Governmental agency" means any federal, State, or local governmental body, and any agency or instrumentality thereof, corporate or otherwise.
(Source: P.A. 89-333, eff. 8-17-95.)

(70 ILCS 508/10.35)
Sec. 10.35. Industrial project. "Industrial project" means (1) a capital project, including one or more buildings and other structures, improvements, machinery, and equipment, whether or not on the same site, suitable for use by any manufacturing, industrial, research, transportation, or commercial enterprise including but not limited to use as a factory, mill, processing plant, assembly plant, packaging plant, fabricating plant, office building, industrial distribution center, warehouse, repair, overhaul, or service facility, freight terminal, research facility, test facility, railroad facility, solid waste and wastewater treatment and disposal sites and other pollution control facilities, resource or waste reduction, recovery, treatment, and disposal facilities, including the sites and other rights in land therefor, site preparation and landscaping and all appurtenances and facilities incidental thereto such as utilities, access roads, railroad sidings, truck docking, and similar facilities, parking facilities, railroad roadbed, track, trestle, depot, terminal, switching and signaling equipment, or related equipment and other improvements necessary or convenient thereto; or (2) any land, buildings, machinery, or equipment comprising an addition to or renovation, rehabilitation, or improvement of any existing capital project.
(Source: P.A. 89-333, eff. 8-17-95.)

(70 ILCS 508/10.40)
Sec. 10.40. Lease agreement. "Lease agreement" means an agreement under which a project acquired by the Authority by purchase, gift, or lease is leased to any person or governmental agency that will use or cause the project to be used as a project upon terms providing for lease rental payments at least sufficient to pay when due the lessee's pro rata share of all principal of and interest and premium, if any, on any revenue bonds, notes, or other evidences of indebtedness of the Authority issued with respect to the project, providing for the maintenance, insurance, and operation of the project on terms satisfactory to the Authority, and providing for disposition of the project upon termination of the lease term, including purchase options or abandonment of the premises, with such other terms as may be deemed desirable by the Authority.
(Source: P.A. 89-333, eff. 8-17-95; 90-83, eff. 7-10-97.)

(70 ILCS 508/10.45)
Sec. 10.45. Loan agreement. "Loan agreement" means any agreement by which the Authority agrees to loan the proceeds of its revenue bonds, notes, or other evidences of indebtedness issued with respect to a project to any person or governmental agency that will use or cause the project to be used as a project upon terms providing for loan repayment installments at least sufficient to pay when due the borrower's pro rata share of all principal of and interest and premium, if any, on any revenue bonds, notes, or other evidences of indebtedness of the Authority issued with respect to the project, providing for maintenance, insurance, and operation of the project on terms satisfactory to the Authority, and providing for other matters as may be deemed advisable by the Authority.
(Source: P.A. 89-333, eff. 8-17-95; 90-83, eff. 7-10-97.)

(70 ILCS 508/10.50)
Sec. 10.50. Person. "Person" includes without limitation an individual, corporation, partnership, unincorporated association, and any other legal entity, including a trustee, receiver, assignee, or personal representative of the entity.
(Source: P.A. 89-333, eff. 8-17-95.)

(70 ILCS 508/10.55)
Sec. 10.55. Project. "Project" means an industrial or commercial project or any combination thereof provided that all uses shall fall within one of those categories. Any project shall automatically include all site improvements and new construction involving sidewalks, sewers, solid waste and wastewater treatment and disposal sites and other pollution control facilities, resource or waste reduction, recovery, treatment, and disposal facilities, parks, open spaces, wildlife sanctuaries, streets, highways, and runways.
(Source: P.A. 89-333, eff. 8-17-95; 90-83, eff. 7-10-97.)

(70 ILCS 508/10.60)
Sec. 10.60. Revenue bond or bond. "Revenue bond" or "bond" means any bond issued by the Authority, the principal and interest of which are payable solely from revenues or income derived from any project or activity of the Authority.
(Source: P.A. 89-333, eff. 8-17-95.)

(70 ILCS 508/10.65)
Sec. 10.65. Terminal. "Terminal" means a public place, station, or depot for receiving and delivering passengers, baggage, mail, freight, or express matter and any combination thereof in connection with the transportation of persons and property on land.
(Source: P.A. 89-333, eff. 8-17-95.)

(70 ILCS 508/10.70)
Sec. 10.70. Terminal facilities. "Terminal facilities" means all land, buildings, structures, improvements, equipment, and appliances useful in the operation of public warehouse, storage, and transportation facilities and industrial, manufacturing, or commercial activities for the accommodation of or in connection with commerce by land.
(Source: P.A. 89-333, eff. 8-17-95.)

(70 ILCS 508/15)
Sec. 15. Creation of Authority; Board members; officers.
(a) The Joliet Arsenal Development Authority is created as a political subdivision, body politic, and municipal corporation.
(b) The territorial jurisdiction of the Authority shall extend over all of the territory, consisting of 3,000 acres, more or less, that is commonly known and described as the Joliet ammunition plant and arsenal. The legal description of the territory is (1) approximately 1,900 acres located at the Arsenal, the approximate legal description of which includes part of section 30, Jackson Township, T34N R10E, and sections or part of sections 24, 25, 26, 35, and 36, Channahon Township, T34N R9E, Will County, Illinois, as depicted in the Arsenal Land Use Concept; and (2) approximately 1,100 acres, the approximate legal description of which includes part of sections 16, 17, and 18, Florence Township, T33N R10E, Will County, Illinois, as depicted in the Arsenal Land Use Concept.
(c) The governing and administrative powers of the Authority shall be vested in its Board of Directors consisting of 10 members, 4 of whom shall be appointed by the Governor from Will County, by and with the advice and consent of the Senate, and 6 of whom shall be appointed by the Will County Executive with the advice and consent of the Will County Board. All members appointed to the Board shall be residents of Will County, but of the 6 members who are appointed by the Will County Executive, with the advice and consent of the Will County Board, one shall be a resident of the City of Joliet, one a resident of the City of Wilmington, one a resident of the Village of Elwood, one a resident of the Village of Manhattan, one a resident of the Village of Symerton, and one an at-large resident of Will County. Each city council or village board shall recommend 3 individuals who are residents of the city or village to the Will County Executive to be members of the Board of Directors. The Will County Executive shall choose one of the recommended individuals from each city and village and shall submit those names to the Will County Board for approval. All persons appointed as members of the Board shall have recognized ability and experience in one or more of the following areas: economic development, finance, banking, industrial development, small business management, real estate development, community development, venture finance, organized labor, units of local government, or civic, community, or neighborhood organization.
(d) Within 30 days after the effective date of this amendatory Act of the 96th General Assembly, the Will County Executive, with the advice and consent of the Will County Board, shall appoint the additional member of the Board for an initial term expiring on the third Monday in January, 2013. The member must be an at-large resident of Will County. The Board members holding office on the effective date of this amendatory Act of the 96th General Assembly shall continue to hold office for the remainder of their respective terms. All successors shall be appointed by the original appointing authority and hold office for a term of 4 years commencing the third Monday in January of the year in which their term commences, except in case of an appointment to fill a vacancy. Vacancies shall be filled for the remainder of the term. In case of vacancy in a Governor-appointed membership when the Senate is not in session, the Governor may make a temporary appointment until the next meeting of the Senate when a person shall be nominated to fill that office, and any person so nominated who is confirmed by the Senate shall hold office during the remainder of the term. Each member appointed to the Board shall serve until his or her successor is appointed and qualified.
(e) The Chairperson of the Board shall be elected by the Board annually from among the members who are appointed by the Will County Executive.
(f) The Governor may remove any member of the Board in case of incompetency, neglect of duty, or malfeasance in office.
(g) Members of the Board shall serve without compensation for their services as members but may be reimbursed for all necessary expenses incurred in connection with the performance of their duties as members.
(h) The Board may appoint an Executive Director who shall have a background in finance, including familiarity with the legal and procedural requirements of issuing bonds, real estate or economic development, and administration. The Executive Director shall hold office at the discretion of the Board. The Executive Director shall be the chief administrative and operational officer of the Authority, shall direct and supervise its administrative affairs and general management, shall perform such other duties as may be prescribed from time to time by the Board, and shall receive compensation fixed by the Board. The Executive Director shall attend all meetings of the Board; however, no action of the Board or the Authority shall be invalid on account of the absence of the Executive Director from a meeting. The Board may engage the services of such other agents and employees, including attorneys, appraisers, engineers, accountants, credit analysts and other consultants, and may prescribe their duties and fix their compensation.
(i) The Board shall meet on the call of its Chairperson or upon written notice of 6 members of the Board.
(Source: P.A. 96-1122, eff. 7-20-10.)

(70 ILCS 508/20)
Sec. 20. Actions of the Authority. All official acts of the Authority shall require the affirmative vote of at least 6 members of the Board at a meeting of the Board at which the members casting those affirmative votes are present. It is the duty of the Authority to promote development within its territorial jurisdiction. The Authority shall use the powers conferred on it by this Act to assist in the development, construction, and acquisition of industrial or commercial projects within its territorial jurisdiction.
(Source: P.A. 89-333, eff. 8-17-95.)

(70 ILCS 508/25)
Sec. 25. Powers. The Authority possesses all powers of a body corporate necessary and convenient to accomplish the purpose of this Act, including without limitation the following:
(1) to enter into loans, contracts, agreements, and

mortgages in any matter connected with any of its corporate purposes and to invest its funds;

(2) to sue and be sued;
(3) to employ agents and employees necessary to carry

out its purposes;

(4) to have, use, and alter a common seal;
(5) to adopt all needful ordinances, resolutions,

by-laws, rules, and regulations for the conduct of its business and affairs and for the management and use of the projects developed, constructed, acquired, and improved in furtherance of its purposes;

(6) to designate the fiscal year for the Authority;
(7) to accept and expend appropriations;
(8) to have and exercise all powers and be subject to

all duties usually incident to boards of directors of corporations;

(9) to acquire, own, lease, sell, or otherwise

dispose of interests in and to real property and improvements situated thereon and in personal property necessary to fulfill the purposes of the Authority;

(10) to engage in any activity or operation that is

incidental to and in furtherance of efficient operation to accomplish the Authority's primary purpose;

(11) to acquire, own, construct, lease, operate, and

maintain within its corporate limits terminals and terminal facilities and to fix and collect just, reasonable, and nondiscriminatory charges for the use of those facilities;

(12) to collect fees and charges in connection with

its loans, commitments, and services;

(13) to use the charges and fees collected as

authorized under paragraphs (11) and (12) of this Section to defray the reasonable expenses of the Authority and to pay the principal and interest of any revenue bonds issued by the Authority;

(14) to use ground water resources of Will County;

and

(15) to borrow money and to issue revenue bonds,

notes, or other evidences of indebtedness as provided in Section 35 of this Act to evidence the obligation of the Authority to repay the borrowings.

(Source: P.A. 90-83, eff. 7-10-97; 91-357, eff. 7-29-99.)

(70 ILCS 508/27)
Sec. 27. Annexation. The Authority shall make its best effort to annex the parcels of property that are subject to the jurisdiction of the Authority to a contiguous municipality named in subsection (c) of Section 15.
(Source: P.A. 89-333, eff. 8-17-95.)

(70 ILCS 508/30)
Sec. 30. Limitations. If any of the Authority's powers are exercised within the jurisdiction limits of any municipality, all ordinances of that municipality shall remain in full force and effect and shall be controlling.
The Authority shall not issue any revenue bonds relating to the financing of a project located within the planning and subdivision control jurisdiction of any municipality or county unless: (1) notice, including a description of the proposed project and the financing therefor, is submitted to the corporate authorities of the municipality or, in the case of a proposed project in an unincorporated area, to the county board; and (2) the corporate authorities do not, or the county board does not, adopt a resolution disapproving the project within 45 days after receipt of the notice.
(Source: P.A. 89-333, eff. 8-17-95.)

(70 ILCS 508/35)
Sec. 35. Revenue Bonds.
(a) The Authority shall have the continuing power to issue revenue bonds, notes, or other evidences of indebtedness in an aggregate amount not to exceed $100,000,000 for the purpose of developing, constructing, acquiring, or improving projects, including those established by business entities locating or expanding property within the territorial jurisdiction of the Authority, for entering into venture capital agreements with businesses locating or expanding within the territorial jurisdiction of the Authority, for acquiring and improving any property necessary and useful in connection therewith, and for the purposes of the Employee Ownership Assistance Act. For the purpose of evidencing the obligations of the Authority to repay any money borrowed, the Authority may, pursuant to resolution, from time to time issue and dispose of its interest bearing revenue bonds, notes, or other evidences of indebtedness and may also from time to time issue and dispose of such bonds, notes, or other evidences of indebtedness to refund, at maturity, at a redemption date or in advance of either, any revenue bonds, notes, or other evidences of indebtedness pursuant to redemption provisions or at any time before maturity. All such revenue bonds, notes, or other evidences of indebtedness shall be payable solely from the revenues or income to be derived from loans made with respect to projects, from the leasing or sale of the projects, or from any other funds available to the Authority for such purposes, including, when so provided by ordinance of the Authority authorizing the issuance of revenue bonds or notes. The revenue bonds, notes, or other evidences of indebtedness may bear such date or dates, may mature at such time or times not exceeding 40 years from their respective dates, may bear interest at such rate or rates not exceeding the maximum rate permitted by the Bond Authorization Act, may be in such form, may carry such registration privileges, may be executed in such manner, may be payable at such place or places, may be made subject to redemption in such manner and upon such terms, with or without premium as is stated on the face thereof, may be authenticated in such manner, and may contain such terms and covenants as may be provided by an applicable resolution.
(b) The holder or holders of any revenue bonds, notes, or other evidences of indebtedness issued by the Authority may bring suits at law or proceedings in equity to compel the performance and observance by any corporation or person or by the Authority or any of its agents or employees of any contract or covenant made with the holders of such revenue bonds, notes, or other evidences of indebtedness, to compel such corporation, person, the Authority, and any of its agents or employees to perform any duties required to be performed for the benefit of the holders of any such revenue bonds, notes, or other evidences of indebtedness by the provision of the resolution authorizing their issuance and to enjoin such corporation, person, the Authority, and any of its agents or employees from taking any action in conflict with any such contract or covenant.
(c) If the Authority fails to pay the principal of or interest on any of the revenue bonds or premium, if any, as the same become due, a civil action to compel payment may be instituted in the appropriate circuit court by the holder or holders of the revenue bonds on which such default of payment exists or by an indenture trustee acting on behalf of such holders. Delivery of a summons and a copy of the complaint to the Chairperson of the Board shall constitute sufficient service to give the circuit court jurisdiction of the subject matter of such a suit and jurisdiction over the Authority and its officers named as defendants for the purpose of compelling such payment. Any case, controversy, or cause of action concerning the validity of this Act relates to the revenue of the State of Illinois.
(d) Notwithstanding the form and tenor of any such revenue bonds, notes, or other evidences of indebtedness and in the absence of any express recital on the face of any such revenue bond, note, or other evidence of indebtedness that it is non-negotiable, all such revenue bonds, notes, and other evidences of indebtedness shall be negotiable instruments. Pending the preparation and execution of any such revenue bonds, notes, or other evidences of indebtedness, temporary revenue bonds, notes, or evidences of indebtedness may be issued as provided by ordinance.
(e) To secure the payment of any or all of such revenue bonds, notes, or other evidences of indebtedness, the revenues to be received by the Authority from a lease agreement or loan agreement shall be pledged, and, for the purpose of setting forth the covenants and undertakings of the Authority in connection with the issuance thereof and the issuance of any additional revenue bonds, notes, or other evidences of indebtedness payable from such revenues, income, or other funds to be derived from projects, the Authority may execute and deliver a mortgage or trust agreement. A remedy for any breach or default of the terms of any such mortgage or trust agreement by the Authority may be by mandamus proceedings in the appropriate circuit court to compel the performance and compliance therewith, but the trust agreement may prescribe by whom or on whose behalf the action may be instituted.
(f) The revenue bonds or notes shall be secured as provided in the authorizing ordinance which may, notwithstanding any other provision of this Act, include in addition to any other security a specific pledge or assignment of and lien on or security interest in any or all revenues or money of the Authority from whatever source which may by law be used for debt service purposes and a specific pledge or assignment of and lien on or security interest in any funds or accounts established or provided for by ordinance of the Authority authorizing the issuance of such revenue bonds or notes.
(g) Blank.
(h) The State of Illinois pledges to and agrees with the holders of the revenue bonds and notes of the Authority issued pursuant to this Section that the State will not limit or alter the rights and powers vested in the Authority by this Act so as to impair the terms of any contract made by the Authority with such holders or in any way impair the rights and remedies of such holders until such revenue bonds and notes, together with interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceedings by or on behalf of such holders, are fully met and discharged. The Authority is authorized to include these pledges and agreements of the State in any contract with the holders of revenue bonds or notes issued pursuant to this Section.
(i) The revenue bonds, notes, and other evidences of indebtedness authorized by this Act are not, and shall not be construed to be, "State debt" within the meaning of Section 9 of Article IX of the Illinois Constitution, are not secured by the full faith and credit of the State, and are not required to be repaid, directly or indirectly, from tax revenue.
(Source: P.A. 89-333, eff. 8-17-95; 90-83, eff. 7-10-97.)

(70 ILCS 508/40)
Sec. 40. Acquisition.
(a) The Authority may, but need not, acquire title to any project with respect to which it exercises its authority.
(b) The Authority shall have power to acquire by purchase, lease, gift, or otherwise any property or rights therein from any person, the State of Illinois, any municipal corporation, any local unit of government, the government of the United States, any agency or instrumentality of the United States, any body politic, or any county useful for its purposes, whether improved for the purposes of any prospective project or unimproved. The Authority may also accept any donation of funds for its purposes from any of those sources.
(c) The Authority shall have power to develop, construct, and improve, either under its own direction or through collaboration with any approved applicant, or to acquire through purchase or otherwise any project, using for that purpose the proceeds derived from its sale of revenue bonds, notes, or other evidences of indebtedness or governmental loans or grants, and to hold title in the name of the Authority to those projects.
(d) The Authority shall have the power to enter into intergovernmental agreements with the State of Illinois, the county of Will, the Illinois Finance Authority, the Metropolitan Pier and Exposition Authority, the United States government, any agency or instrumentality of the United States, any unit of local government located within the territory of the Authority, or any other unit of government to the extent allowed by Article VII, Section 10 of the Illinois Constitution and the Intergovernmental Cooperation Act.
(e) The Authority shall have the power to share employees with other units of government, including agencies of the United States, agencies of the State of Illinois, and agencies or personnel of any unit of local government.
(f) Subject to subsection (i) of Section 35 of this Act, the Authority shall have the power to exercise powers and issue revenue bonds as if it were a municipality so authorized in Divisions 12.1, 74, 74.1, 74.3, and 74.5 of Article 11 of the Illinois Municipal Code.
(g) All property owned by the Joliet Arsenal Development Authority is exempt from property taxes. Any property owned by the Joliet Arsenal Development Authority and leased to an entity that is not exempt shall remain exempt. The leasehold interest of the lessee shall be assessed under Section 9-195 of the Property Tax Code.
(Source: P.A. 95-331, eff. 8-21-07.)

(70 ILCS 508/45)
Sec. 45. Designation of depository. The Authority shall biennially designate a national or State bank or banks as depositories of its money. Those depositories shall be designated only within the State and upon condition that bonds approved as to form and surety by the Authority and at least equal in amount to the maximum sum expected to be on deposit at any one time shall be first given by the depositories to the Authority, those bonds to be conditioned for the safekeeping and prompt repayment of the deposits. When any of the funds of the Authority shall be deposited by the treasurer in any such depository, the treasurer and the sureties on his official bond shall, to that extent, be exempt from liability for the loss of any of the deposited funds by reason of the failure, bankruptcy, or any other act or default of the depository. However, the Authority may accept assignments of collateral by any depository of its funds to secure the deposits to the same extent and conditioned in the same manner as assignments of collateral are permitted by law to secure deposits of the funds of any city.
(Source: P.A. 89-333, eff. 8-17-95.)

(70 ILCS 508/50)
Sec. 50. Reports. The Authority shall annually submit a report of its finances to the Auditor General. The Authority shall annually submit a report of its activities to the Governor and General Assembly.
(Source: P.A. 89-333, eff. 8-17-95.)

(70 ILCS 508/55)
Sec. 55. Abolition of Authority. The Authority shall be abolished upon the last to occur of the following: (1) expiration of the 25-year period that begins on the effective date of this Act; or (2) one year after all revenue bonds, notes, and other evidences of indebtedness of the Authority have been fully paid and discharged or otherwise provided for. Upon the abolition of the Authority, all of its rights and property shall pass to and be vested in the State.
(Source: P.A. 96-1122, eff. 7-20-10.)

(70 ILCS 508/99)
Sec. 99. Effective date. This Act takes effect July 1, 1995.
(Source: P.A. 89-333, eff. 8-17-95.)



70 ILCS 510/ - Quad Cities Regional Economic Development Authority Act, approved September 22, 1987.

(70 ILCS 510/1) (from Ch. 85, par. 6201)
Sec. 1. This Act shall be known and may be cited as the "Quad Cities Regional Economic Development Authority Act".
(Source: P.A. 85-713.)

(70 ILCS 510/2) (from Ch. 85, par. 6202)
Sec. 2. The General Assembly hereby determines and declares:
(a) That due to changes in national and international manufacturing and product markets, unstable international currency markets, and increased competition from certain foreign competitors, several industries employing large numbers of Illinoisans in the northwestern part of the State have been adversely impacted;
(b) That labor surplus areas currently exist in the northwestern part of the State;
(c) That the State has an interest in helping to create a favorable climate for new and improved job opportunities for its citizens by encouraging the development of commercial and service businesses and industrial and manufacturing plants within the northwestern part of the State;
(d) That in order to foster civic and neighborhood pride, citizens require gainful and steady employment, decent and affordable housing, access to educational institutions, recreation, parks and open spaces, entertainment and sports, a reliable transportation network, cultural facilities and theaters;
(e) That the main purpose of this Act is to promote industrial, commercial, residential, service, transportation and recreational activities and facilities, thereby enhancing the employment opportunities, public health and general welfare of this State.
(Source: P.A. 85-713.)

(70 ILCS 510/3) (from Ch. 85, par. 6203)
Sec. 3. The following terms, whenever used or referred to in this Act, shall have the following meanings, except in such instances where the context may clearly indicate otherwise:
(a) "Authority" means the Quad Cities Regional Economic Development Authority created by this Act.
(b) "Governmental agency" means any federal, State or local governmental body, and any agency or instrumentality thereof, corporate or otherwise.
(c) "Person" means any natural person, firm, partnership, corporation, both domestic and foreign, company, association or joint stock association and includes any trustee, receiver, assignee or personal representative thereof.
(d) "Revenue bond" means any bond issued by the Authority the principal and interest of which is payable solely from revenues or income derived from any project or activity of the Authority.
(e) "Board" means the Quad Cities Regional Economic Development Authority Board of Directors.
(f) "Governor" means the Governor of the State of Illinois.
(g) "City" means any city, village, incorporated town or township within the geographical territory of the Authority.
(h) "Industrial project" means (1) a capital project, including one or more buildings and other structures, improvements, machinery and equipment whether or not on the same site or sites now existing or hereafter acquired, suitable for use by any manufacturing, industrial, research, transportation or commercial enterprise including but not limited to use as a factory, mill, processing plant, assembly plant, packaging plant, fabricating plant, office building, industrial distribution center, warehouse, repair, overhaul or service facility, freight terminal, research facility, test facility, railroad facility, solid waste and wastewater treatment and disposal sites and other pollution control facilities, resource or waste reduction, recovery, treatment and disposal facilities, and including also the sites thereof and other rights in land therefor whether improved or unimproved, site preparation and landscaping and all appurtenances and facilities incidental thereto such as utilities, access roads, railroad sidings, truck docking and similar facilities, parking facilities, dockage, wharfage, railroad roadbed, track, trestle, depot, terminal, switching and signaling equipment or related equipment and other improvements necessary or convenient thereto; or (2) any land, buildings, machinery or equipment comprising an addition to or renovation, rehabilitation or improvement of any existing capital project.
(i) "Housing project" or "residential project" includes a specific work or improvement undertaken to provide dwelling accommodations, including the acquisition, construction or rehabilitation of lands, buildings and community facilities and in connection therewith to provide nonhousing facilities which are an integral part of a planned large-scale project or new community.
(j) "Commercial project" means any project, including but not limited to one or more buildings and other structures, improvements, machinery and equipment whether or not on the same site or sites now existing or hereafter acquired, suitable for use by any retail or wholesale concern, distributorship or agency, any cultural facilities of a for-profit or not-for-profit type including but not limited to educational, theatrical, recreational and entertainment, sports facilities, racetracks, stadiums, convention centers, exhibition halls, arenas, opera houses and theaters, waterfront improvements, swimming pools, boat storage, moorage, docking facilities, restaurants, velodromes, coliseums, sports training facilities, parking facilities, terminals, hotels and motels, gymnasiums, medical facilities and port facilities.
(k) "Project" means an industrial, housing, residential, commercial or service project or any combination thereof provided that all uses shall fall within one of the categories described above. Any project, of any nature whatsoever, shall automatically include all site improvements and new construction involving sidewalks, sewers, solid waste and wastewater treatment and disposal sites and other pollution control facilities, resource or waste reduction, recovery, treatment and disposal facilities, parks, open spaces, wildlife sanctuaries, streets, highways and runways.
(l) "Lease agreement" shall mean an agreement whereby a project acquired by the Authority by purchase, gift or lease is leased to any person or corporation which will use or cause the project to be used as a project as heretofore defined upon terms providing for lease rental payments at least sufficient to pay when due all principal of and interest and premium, if any, on any bonds, notes or other evidences of indebtedness of the Authority issued with respect to such project, providing for the maintenance, insurance and operation of the project on terms satisfactory to the Authority and providing for disposition of the project upon termination of the lease term, including purchase options or abandonment of the premises, with such other terms as may be deemed desirable by the Authority.
(m) "Loan agreement" means any agreement pursuant to which the Authority agrees to loan the proceeds of its bonds, notes or other evidences of indebtedness issued with respect to a project to any person or corporation which will use or cause the project to be used as a project as heretofore defined upon terms providing for loan repayment installments at least sufficient to pay when due all principal of and interest and premium, if any, on any bonds, notes or other evidences of indebtedness of the Authority issued with respect to the project, providing for maintenance, insurance and operation of the project on terms satisfactory to the Authority and providing for other matters as may be deemed advisable by the Authority.
(n) "Financial aid" means the expenditure of Authority funds or funds provided by the Authority through the issuance of its revenue bonds, notes or other evidences of indebtedness for the development, construction, acquisition or improvement of a project.
(o) "Costs incurred in connection with the development, construction, acquisition or improvement of a project" means the following: the cost of purchase and construction of all lands and improvements in connection therewith and equipment and other property, rights, easements and franchises acquired which are deemed necessary for such construction; financing charges; interest costs with respect to bonds, notes and other evidences of indebtedness of the Authority prior to and during construction and for a period of 6 months thereafter; engineering and legal expenses; the costs of plans, specifications, surveys and estimates of costs and other expenses necessary or incident to determining the feasibility or practicability of any project, together with such other expenses as may be necessary or incident to the financing, insuring, acquisition and construction of a specific project and the placing of the same in operation.
(p) "Terminal" means a public place, station or depot for receiving and delivering passengers, baggage, mail, freight or express matter and any combination thereof in connection with the transportation of persons and property on water or land or in the air.
(q) "Terminal facilities" means all land, buildings, structures, improvements, equipment and appliances useful in the operation of public warehouse, storage and transportation facilities and industrial, manufacturing or commercial activities for the accommodation of or in connection with commerce by water or land or in the air or useful as an aid, or constituting an advantage or convenience to, the safe landing, taking off and navigation of aircraft or the safe and efficient operation or maintenance of a public airport.
(r) "Port facilities" means all public structures, except terminal facilities as defined herein, that are in, over, under or adjacent to navigable waters and are necessary for or incident to the furtherance of water commerce and includes the widening and deepening of slips, harbors and navigable waters.
(s) "Airport" means any locality, either land or water, which is used or designed for the landing and taking off of aircraft or for the location of runways, landing fields, aerodromes, hangars, buildings, structures, airport roadways and other facilities.
(Source: P.A. 85-713.)

(70 ILCS 510/4) (from Ch. 85, par. 6204)
Sec. 4. (a) There is hereby created a political subdivision, body politic and municipal corporation named the Quad Cities Regional Economic Development Authority. The territorial jurisdiction of the Authority is that geographic area within the boundaries of Jo Daviess, Carroll, Whiteside, Stephenson, Lee, Rock Island, Henry, Knox, and Mercer counties in the State of Illinois and any navigable waters and air space located therein.
(b) The governing and administrative powers of the Authority shall be vested in a body consisting of 16 members including, as an ex officio member, the Director of Commerce and Economic Opportunity, or his or her designee. The other members of the Authority shall be designated "public members", 6 of whom shall be appointed by the Governor with the advice and consent of the Senate. Of the 6 members appointed by the Governor, one shall be from a city within the Authority's territory with a population of 25,000 or more and the remainder shall be appointed at large. Of the 6 members appointed by the Governor, 2 members shall have business or finance experience. One member shall be appointed by each of the county board chairmen of Rock Island, Henry, Knox, and Mercer Counties with the advice and consent of the respective county board. Within 60 days after the effective date of this amendatory Act of the 97th General Assembly, one additional public member shall be appointed by each of the county board chairpersons of Jo Daviess, Carroll, Whiteside, Stephenson, and Lee counties with the advice and consent of the respective county board. Of the public members added by this amendatory Act of the 97th General Assembly, one shall serve for a one-year term, 2 shall serve for 2-year terms, and 2 shall serve for 3-year terms, to be determined by lot. Their successors shall serve for 3-year terms. All public members shall reside within the territorial jurisdiction of this Act. Nine members shall constitute a quorum. The public members shall be persons of recognized ability and experience in one or more of the following areas: economic development, finance, banking, industrial development, small business management, real estate development, community development, venture finance, organized labor or civic, community or neighborhood organization. The Chairman of the Authority shall be a public member elected by the affirmative vote of not fewer than 6 members of the Authority, except that any chairperson elected on or after the effective date of this amendatory Act of the 97th General Assembly shall be elected by the affirmative vote of not fewer than 9 members. The term of the Chairman shall be one year.
(c) The terms of the initial members of the Authority shall begin 30 days after the effective date of this Act, except (i) the terms of those members added by this amendatory Act of 1989 shall begin 30 days after the effective date of this amendatory Act of 1989 and (ii) the terms of those members added by this amendatory Act of the 92nd General Assembly shall begin 30 days after the effective date of this amendatory Act of the 92nd General Assembly. Of the 10 public members appointed pursuant to this Act, 2 (one of whom shall be appointed by the Governor) shall serve until the third Monday in January, 1989, 2 (one of whom shall be appointed by the Governor) shall serve until the third Monday in January, 1990, 2 (one of whom shall be appointed by the Governor) shall serve until the third Monday in January, 1991, 2 (both of whom shall be appointed by the Governor) shall serve until the third Monday in January, 1992, and 2 (one of whom shall be appointed by the Governor and one of whom shall be appointed by the county board chairman of Knox County) shall serve until the third Monday in January, 2004. The initial terms of the members appointed by the county board chairmen (other than the county board chairman of Knox County) shall be determined by lot. All successors shall be appointed by the original appointing authority and hold office for a term of 3 years commencing the third Monday in January of the year in which their term commences, except in case of an appointment to fill a vacancy. Vacancies occurring among the public members shall be filled for the remainder of the term. In case of vacancy in a Governor-appointed membership when the Senate is not in session, the Governor may make a temporary appointment until the next meeting of the Senate when a person shall be nominated to fill such office, and any person so nominated who is confirmed by the Senate shall hold office during the remainder of the term and until a successor shall be appointed and qualified. Members of the Authority shall not be entitled to compensation for their services as members but shall be entitled to reimbursement for all necessary expenses incurred in connection with the performance of their duties as members.
(d) The Governor may remove any public member of the Authority appointed by the Governor in case of incompetency, neglect of duty, or malfeasance in office. The Chairman of a county board may remove any public member of the Authority appointed by such Chairman in the case of incompetency, neglect of duty, or malfeasance in office.
(e) The Board shall appoint an Executive Director who shall have a background in finance, including familiarity with the legal and procedural requirements of issuing bonds, real estate or economic development and administration. The Executive Director shall hold office at the discretion of the Board. The Executive Director shall be the chief administrative and operational officer of the Authority, shall direct and supervise its administrative affairs and general management, shall perform such other duties as may be prescribed from time to time by the members and shall receive compensation fixed by the Authority. The Authority may engage the services of such other agents and employees, including attorneys, appraisers, engineers, accountants, credit analysts and other consultants, as it may deem advisable and may prescribe their duties and fix their compensation.
(f) The Board shall create a task force to study and make recommendations to the Board on the economic development of the territory within the jurisdiction of this Act. The number of members constituting the task force shall be set by the Board and may vary from time to time. The Board may set a specific date by which the task force is to submit its final report and recommendations to the Board.
(Source: P.A. 97-278, eff. 8-8-11; 98-463, eff. 8-16-13.)

(70 ILCS 510/5) (from Ch. 85, par. 6205)
Sec. 5. Conflicts of Interest. Members or employees of authority - conflicting relations or interests - effects.
(a) No member of the Authority or officer, agent or employee thereof other than the representatives of a professional sports team shall, in his or her own name or in the name of a nominee, be an officer, director or hold an ownership interest of more than 7-1/2% in any person, association, trust, corporation, partnership or other entity which is, in its own name or in the name of a nominee, a party to a contract or agreement upon which the member or officer, agent or employee may be called upon to act or vote.
(b) With respect to any direct or any indirect interest, other than an interest prohibited in subsection (a), in a contract or agreement upon which the member or officer, agent or employee may be called upon to act or vote, a member of the Authority or officer, agent or employee thereof shall disclose the same to the secretary of the Authority prior to the taking of final action by the Authority concerning such contract or agreement and shall so disclose the nature and extent of such interest and his or her acquisition thereof, which disclosures shall be publicly acknowledged by the Authority and entered upon the minutes of the Authority. If a member of the Authority or officer, agent or employee thereof holds such an interest then he or she shall refrain from any further official involvement in regard to such contract or agreement, from voting on any matter pertaining to such contract or agreement, and from communicating with other members of the Authority or its officers, agents and employees concerning said contract or agreement. Notwithstanding any other provision of law, any contract or agreement entered into in conformity with this subsection (b) shall not be void or invalid by reason of the interest described in this subsection, nor shall any person so disclosing the interest and refraining from further official involvement as provided in this subsection be guilty of an offense, be removed from office or be subject to any other penalty on account of such interest.
(c) Any contract or agreement made in violation of subsection (a) or (b) of this Section shall be null and void and give rise to no action against the Authority. No real estate to which a member or employee of the Authority holds legal title or in which such person has any beneficial interest, including any interest in a land trust, shall be purchased by the Authority or by a nonprofit corporation or limited-profit entity for a development to be financed under this Act. All members and employees of the Authority shall file annually with the Authority a record of all real estate in this State of which such person holds legal title or in which such person has any beneficial interest, including any interest in a land trust. In the event it is later disclosed that the Authority has purchased real estate in which a member or employee had an interest, such purchase shall be voidable by the Authority and the member or employee involved shall be disqualified from membership in or employment by the Authority.
(Source: P.A. 85-713.)

(70 ILCS 510/6) (from Ch. 85, par. 6206)
Sec. 6. Records and Reports of the Authority. The secretary shall keep a record of the proceedings of the Authority. The treasurer of the Authority shall be custodian of all Authority funds, and shall be bonded in such amount as the other members of the Authority may designate. The accounts and bonds of the Authority shall be set up and maintained in a manner approved by the Auditor General, and the Authority shall file with the Auditor General a certified annual report within 120 days after the close of its fiscal year. The Authority shall also file with the Governor, the Secretary of the Senate, the Clerk of the House of Representatives, and the Legislative Research Unit, by March 1 of each year, a written report covering its activities and any activities of any instrumentality corporation established pursuant to this Act for the previous fiscal year. In its report to be filed by March 1, 1988, the Authority shall present an economic development strategy for the Quad Cities region for the year beginning July 1, 1988 and for the 4 years next ensuing. In each annual report thereafter, the Authority shall make modifications in such economic development strategy for the 4 years beginning on the next ensuing July 1, to reflect changes in economic conditions or other factors, including the policies of the Authority and the State of Illinois. It also shall present an economic development strategy for the fifth year beginning after the next ensuing July 1. The strategy shall recommend specific legislative and administrative action by the State, the Authority, units of local government or other governmental agencies. Such recommendations may include, but are not limited to, new programs, modifications to existing programs, credit enhancements for bonds issued by the Authority, and amendments to this Act. When filed, such report shall be a public record and open for inspection at the offices of the Authority during normal business hours.
(Source: P.A. 93-632, eff. 2-1-04.)

(70 ILCS 510/7) (from Ch. 85, par. 6207)
Sec. 7. All official acts of the Authority shall require the approval of at least 4 members.
(Source: P.A. 85-713.)

(70 ILCS 510/8) (from Ch. 85, par. 6208)
Sec. 8. (a) The Authority possesses all the powers of a body corporate necessary and convenient to accomplish the purposes of this Act, including, without any intended limitation upon the general powers hereby conferred, the following:
(1) to enter into loans, contracts, agreements and mortgages in any matter connected with any of its corporate purposes and to invest its funds;
(2) to sue and be sued;
(3) to employ agents and employees necessary to carry out its purposes;
(4) to have and use a common seal and to alter the same at its discretion;
(5) to adopt all needful ordinances, resolutions, by-laws, rules and regulations for the conduct of its business and affairs and for the management and use of the projects developed, constructed, acquired and improved in furtherance of its purposes;
(6) to designate the fiscal year for the Authority;
(7) to accept and expend appropriations;
(8) to maintain an office or offices at such place as the Authority may designate;
(9) to employ, either as regular employees or as independent contractors, such consultants, engineers, architects, accountants, attorneys, financial experts, construction experts and personnel, superintendents, managers and other professional personnel, personnel, and actors as may be necessary in the judgment of the Authority, and fix their compensation;
(10) to acquire, hold, lease, use, encumber, transfer or dispose of real and personal property;
(11) to enter into contracts of any kind and execute all instruments necessary or convenient with respect to its carrying out the powers in this Act to accomplish the purposes of the Authority;
(12) to fix and revise from time to time and charge and collect rates, rents, fees or other charges for the use of facilities or for services rendered in connection with the facilities;
(13) to borrow money from any source for any corporate purpose, including working capital for its operations, reserve funds, or interest, and to mortgage, pledge or otherwise encumber the property or funds of the Authority and to contract with or engage the services of any person in connection with any financing, including financial institutions, issuers of letters of credit, or insurers;
(14) to issue bonds or notes under this Act;
(15) to receive and accept from any source, private or public, contributions, gifts or grants of money or property;
(16) to make loans from proceeds or funds otherwise available to the extent necessary or appropriate to accomplish the purposes of the Authority;
(17) to exercise all the corporate powers granted to Illinois corporations under the Business Corporation Act of 1983, except to the extent that any such powers are inconsistent with those of a body politic and corporate of the State;
(18) to have and exercise all powers and be subject to all duties usually incident to boards of directors of corporations; and
(19) to do all things necessary or convenient to carry out the powers granted by this Act.
(b) The Authority shall not issue any bonds relating to the financing of a project located within the planning and subdivision control jurisdiction of any municipality or county unless notice, including a description of the proposed project and the financing therefor, is submitted to the corporate authorities of such municipality or, in the case of a proposed project in an unincorporated area, to the county board.
(c) If any of the powers set forth in this Act are exercised within the jurisdictional limits of any municipality, all ordinances of such municipality shall remain in full force and effect and shall be controlling.
(Source: P.A. 85-713.)

(70 ILCS 510/9) (from Ch. 85, par. 6209)
Sec. 9. Bonds and notes.
(a)(1) The Authority may, with the written approval of the Governor, at any time and from time to time, issue bonds and notes for any corporate purpose, including the establishment of reserves and the payment of interest. In this Act the term "bonds" includes notes of any kind, interim certificates, refunding bonds or any other evidence of obligation.
(2) The bonds of any issue shall be payable solely from the property or receipts of the Authority, including, without limitation:
(I) fees, charges or other revenues payable to the

Authority;

(II) payments by financial institutions, insurance

companies, or others pursuant to letters or lines of credit, policies of insurance, or purchase agreements;

(III) investment earnings from funds or accounts

maintained pursuant to a bond resolution or trust agreement; and

(IV) proceeds of refunding bonds.
(3) Bonds shall be authorized by a resolution of the Authority and may be secured by a trust agreement by and between the Authority and a corporate trustee or trustees, which may be any trust company or bank having the powers of a trust company within or without the State. Bonds shall:
(I) be issued at, above or below par value, for cash

or other valuable consideration, and mature at time or times, whether as serial bonds or as term bonds or both, not exceeding 40 years from their respective date of issue; however, the length of the term of the bond should bear a reasonable relationship to the value life of the item financed;

(II) bear interest at the fixed or variable rate or

rates determined by the method provided in the resolution or trust agreement;

(III) be payable at a time or times, in the

denominations and form, either coupon or registered or both, and carry the registration and privileges as to conversion and for the replacement of mutilated, lost or destroyed bonds as the resolution or trust agreement may provide;

(IV) be payable in lawful money of the United States

at a designated place;

(V) be subject to the terms of purchase, payment,

redemption, refunding or refinancing that the resolution or trust agreement provides;

(VI) be executed by the manual or facsimile

signatures of the officers of the Authority designated by the Authority, which signatures shall be valid at delivery even for one who has ceased to hold office; and

(VII) be sold in the manner and upon the terms

determined by the Authority.

(b) Any resolution or trust agreement may contain provisions which shall be a part of the contract with the holders of the bonds as to:
(1) pledging, assigning or directing the use,

investment or disposition of receipts of the Authority or proceeds or benefits of any contract and conveying or otherwise securing any property or property rights;

(2) the setting aside of loan funding deposits, debt

service reserves, capitalized interest accounts, cost of issuance accounts and sinking funds, and the regulations, investment and disposition thereof;

(3) limitations on the purpose to which or the

investments in which the proceeds of sale of any issue of bonds may be applied and restrictions to investment of revenues or bond proceeds in government obligations for which principal and interest are unconditionally guaranteed by the United States of America;

(4) limitations on the issue of additional bonds, the

terms upon which additional bonds may be issued and secured, the terms upon which additional bonds may rank on a parity with, or be subordinate or superior to, other bonds;

(5) the refunding or refinancing of outstanding bonds;
(6) the procedure, if any, by which the terms of any

contract with bondholders may be altered or amended and the amount of bonds and holders of which must consent thereto, and the manner in which consent shall be given;

(7) defining the acts or omissions which shall

constitute a default in the duties of the Authority to holders of bonds and providing the rights or remedies of such holders in the event of a default which may include provisions restricting individual right of action by bondholders;

(8) providing for guarantees, pledges of property,

letters of credit, or other security, or insurance for the benefit of bondholders; and

(9) any other matter relating to the bonds which the

Authority determines appropriate.

(c) No member of the Authority nor any person executing the bonds shall be liable personally on the bonds or subject to any personal liability by reason of the issuance of the bonds.
(d) The Authority may enter into agreements with agents, banks, insurers or others for the purpose of enhancing the marketability of or as security for its bonds.
(e)(1) A pledge by the Authority of revenues as security for an issue of bonds shall be valid and binding from the time when the pledge is made.
(2) The revenues pledged shall immediately be subject to the lien of the pledge without any physical delivery or further act, and the lien of any pledge shall be valid and binding against any person having any claim of any kind in tort, contract or otherwise against the Authority, irrespective of whether the person has notice.
(3) No resolution, trust agreement or financing statement, continuation statement, or other instrument adopted or entered into by the Authority need be filed or recorded in any public record other than the records of the authority in order to perfect the lien against third persons, regardless of any contrary provision of law.
(f) The Authority may issue bonds to refund any of its bonds then outstanding, including the payment of any redemption premium and any interest accrued or to accrue to the earliest or any subsequent date of redemption, purchase or maturity of the bonds. Refunding bonds may be issued for the public purposes of realizing savings in the effective costs of debt service, directly or through a debt restructuring, for alleviating impending or actual default and may be issued in one or more series in an amount in excess of that of the bonds to be refunded.
(g) Bonds or notes of the Authority may be sold by the Authority through the process of competitive bid or negotiated sale.
(h) At no time shall the total outstanding bonds and notes of the Authority exceed $250 million.
(i) The bonds and notes of the Authority shall not be debts of the State.
(j) In no event may proceeds of bonds or notes issued by the Authority be used to finance any structure which is not constructed pursuant to an agreement between the Authority and a party, which provides for the delivery by the party of a completed structure constructed pursuant to a fixed price contract, and which provides for the delivery of such structure at such fixed price to be insured or guaranteed by a third party determined by the Authority to be capable of completing construction of such a structure.
(Source: P.A. 96-196, eff. 1-1-10.)

(70 ILCS 510/9.1)
Sec. 9.1. (Repealed).
(Source: P.A. 87-778. Repealed by P.A. 96-196, eff. 1-1-10.)

(70 ILCS 510/10) (from Ch. 85, par. 6210)
Sec. 10. Legality for Investment. Any financial institution, investment company, insurance company or association, and any personal representative, guardian, trustee or other fiduciary, may legally invest any monies belonging to them or within their control in any bonds issued by the Authority.
(Source: P.A. 85-713.)

(70 ILCS 510/11) (from Ch. 85, par. 6211)
Sec. 11. Tax exemption. The Authority shall not be required to pay any taxes or assessments of any kind whatsoever and its bonds, their transfer, the interest payable on them, and any income derived from them may be exempt by the election of the Authority at the time of issuance and at all times from every kind and nature of taxation by this State or by any of its political subdivisions, municipal corporations, or public agencies of any kind, except for estate, transfer, and inheritance taxes as provided in Section 13. For purposes of Section 250 of the Illinois Income Tax Act, the exemption of the income from bonds issued by the Authority shall terminate after all of the bonds have been paid. The amount of such income that shall be added and then subtracted on the Illinois income tax return of a taxpayer, pursuant to Section 203 of the Illinois Income Tax Act, from federal adjusted gross income or federal taxable income in computing Illinois base income shall be the interest net of any bond premium amortization.
(Source: P.A. 89-460, eff. 5-24-96.)

(70 ILCS 510/13) (from Ch. 85, par. 6213)
Sec. 13. Bond and notes; exemption from taxation. The creation of the Authority is in all respects for the benefit of the people of Illinois and for the improvement of their health, safety, welfare, comfort and security, and its purposes are public purposes. In consideration thereof, the notes and bonds of the Authority issued pursuant to this Act and the income therefrom may be free from all taxation by the State or its political subdivisions except for estate, transfer and inheritance taxes. The exemption from taxation provided by the preceding sentence shall apply to the income on any notes or bonds of the Authority only if the Authority in its sole judgment determines that the exemption enhances the marketability of the bonds or notes or reduces the interest rates that would otherwise be borne by the bonds or notes. For purposes of Section 250 of the Illinois Income Tax Act, the exemption of the income from bonds issued by the Authority shall terminate after all of the bonds have been paid. The amount of such income that shall be added and then subtracted on the Illinois income tax return of a taxpayer, pursuant to Section 203 of the Illinois Income Tax Act, from federal adjusted gross income or federal taxable income in computing Illinois base income shall be the interest net of any bond premium amortization.
(Source: P.A. 89-460, eff. 5-24-96.)

(70 ILCS 510/14) (from Ch. 85, par. 6214)
Sec. 14. Additional powers and duties.
(a) The Authority may, but need not, acquire title to any project with respect to which it exercises its authority.
(b) The Authority shall have the power to enter into intergovernmental agreements with the State of Illinois, the counties of Rock Island, Henry or Mercer, the State of Iowa or any authority established by the State of Iowa, the Illinois Finance Authority, the Illinois Housing Development Authority, the United States government and any agency or instrumentality of the United States, any unit of local government located within the territory of the Authority or any other unit of government to the extent allowed by Article VII, Section 10 of the Illinois Constitution and the Intergovernmental Cooperation Act.
(c) The Authority shall have the power to share employees with other units of government, including agencies of the United States, agencies of the State of Illinois and agencies or personnel of any unit of local government.
(d) The Authority shall have the power to exercise powers and issue bonds as if it were a municipality so authorized in Divisions 12.1, 74, 74.1, 74.3 and 74.5 of Article 11 of the Illinois Municipal Code.
(Source: P.A. 93-205, eff. 1-1-04.)

(70 ILCS 510/15) (from Ch. 85, par. 6215)
Sec. 15. The Authority may by ordinance designate a portion of the territorial jurisdiction of the Authority for certification as an Enterprise Zone under the Illinois Enterprise Zone Act in addition to any other enterprise zones which may be created under the Act, which area shall have all the privileges and rights of an Enterprise Zone pursuant to the Illinois Enterprise Zone Act, but which shall not be counted in determining the number of Enterprise Zones to be created in any year pursuant to that Act.
(Source: P.A. 85-713.)

(70 ILCS 510/16) (from Ch. 85, par. 6216)
Sec. 16. The Authority may collect fees and charges in connection with its loans, commitments and servicing and provide technical assistance in the development of the region.
(Source: P.A. 85-713.)

(70 ILCS 510/18) (from Ch. 85, par. 6218)
Sec. 18. Taxation. The Authority shall have taxing powers as determined by statute.
(Source: P.A. 85-713.)

(70 ILCS 510/18.1) (from Ch. 85, par. 6218.1)
Sec. 18.1. (a) If the Authority issues bonds for the purpose of financing, by loan, grant, or otherwise, the construction of a NASCAR race track, then it may impose the tax authorized by this Section.
(b) The Authority may impose an admission tax of $2 per person entering the grounds of the NASCAR race track upon a ticket of admission. The amounts shall be collected by the race track operator and paid over to the Authority. If tickets are issued for more than one day, then the sum of $2 shall be paid for each person using such ticket on each day that the same shall be used. Provided, however, that no charge shall be made on tickets of admission issued to and in the name of directors, officers, agents or employees of the race track operator, or to owners, drivers and their employees or to any person or persons entering the grounds or enclosure for the transaction of business in connection with such racing. The operator may, if it desires, collect such amount from each ticket holder in addition to the amount or amounts charged for such ticket of admission.
(c) Accurate records and books shall at all times be kept and maintained by the operator showing the admission tickets issued and used on each racing day and the attendance thereat. The Authority or its duly authorized representative shall at all reasonable times have access to the admission records of the operator for the purpose of examining and checking the same and ascertaining whether or not the proper amount has been or is being paid to the Authority as herein provided. The Authority shall also require that the operator shall execute and deliver to it a bond, payable to the Authority, in such sum as it shall determine, not, however, in excess of $50,000, with a surety to be approved by it, conditioned for the payment of all sums due and payable or collected by it under this Section upon admission fees received. The Authority may also from time to time require sworn statements of the number of such admissions and may prescribe blanks upon which such reports shall be made. Any operator failing or refusing to pay the amount found to be due, as herein provided, shall be deemed guilty of a business offense and upon conviction shall be punished by a fine of not more than $5,000 in addition to the amount due from such operator as herein provided. All fines paid into court by an operator found guilty of violating this Section shall be transmitted and paid over by the clerk of the court to said Authority.
(d) For the purpose of this Section, admission ticket means a ticket purchased for entrance into a race track and does not apply to passes for which no fee is charged.
(e) Amounts received by the Authority from the admission tax shall be used to retire the bonds issued to finance the race track.
(Source: P.A. 86-1470.)

(70 ILCS 510/18.2) (from Ch. 85, par. 6218.2)
Sec. 18.2. (Repealed).
(Source: P.A. 87-882. Repealed by P.A. 90-415, eff. 8-15-97.)

(70 ILCS 510/19) (from Ch. 85, par. 6219)
Sec. 19. Civic Center. The Authority shall commence a study to determine the feasibility of a civic center or other public assembly hall or arena to be located within the territorial jurisdiction of the Authority. This report shall address, at a minimum, marketing analysis, site availability, competition, funding sources available from the Department of Commerce and Economic Opportunity, and other matters deemed appropriate by the board.
(Source: P.A. 94-793, eff. 5-19-06.)



70 ILCS 516/ - Riverdale Development Authority Act.

(70 ILCS 516/1)
Sec. 1. Short title. This Act may be cited as the Riverdale Development Authority Act.
(Source: P.A. 94-1093, eff. 1-26-07.)

(70 ILCS 516/5)
Sec. 5. Purpose. The purpose of this Act is to facilitate and promote the redevelopment of vacant and underutilized brownfield property located adjacent to and between CSX's Barr Yard and IHB's Blue Island Yard, and to enhance the economic benefits generated by the former uses of the property with development that will attract new residences and businesses and create new and better housing and job opportunities within the area.
(Source: P.A. 94-1093, eff. 1-26-07.)

(70 ILCS 516/10)
Sec. 10. Definitions. In this Act words and phrases have the meanings set forth in this Section.
"Authority" means the Riverdale Development Authority

created by this Act.

"Board" means the Board of Directors of the Authority.
"Costs incurred in connection with the development,

construction, acquisition, or improvement of a project" means: the cost of purchase and construction of all lands and related improvements, together with the equipment and other property, rights, easements, and franchises acquired that are deemed necessary for the construction; the costs of environmental suits, studies and analyses and subsequent clean-up activities necessary to qualify the area as needing no further remediation; financing charges; interest costs with respect to revenue bonds, notes, and other evidences of indebtedness of the Authority prior to and during construction and for a period of 36 months thereafter; engineering and legal expenses; the costs of plans, specifications, surveys, and estimates of costs and other expenses necessary or incident to determining the feasibility or practicability of any project, together with such other expenses as may be necessary or incident to the financing, insuring, acquisition, and construction of a specific project and the placing of the project in operation.

"Financial aid" means the expenditure of Authority

funds or funds provided by the Authority through the issuance of its revenue bonds, notes, or other evidences of indebtedness for the development, construction, acquisition, or improvement of a project.

"Governmental agency" means any federal, State,

county or local governmental body, and any agency or instrumentality thereof, corporate or otherwise.

"Lease agreement" means an agreement under which a

project acquired by the Authority by purchase, gift, or lease is leased to any person or governmental agency that will use or cause the project to be used as a project upon terms providing for lease rental payments at least sufficient to pay when due the lessee's pro rata share of all principal and interest and premium, if any, on any revenue bonds, notes, or other evidences of indebtedness of the Authority issued with respect to the project, providing for the maintenance, insurance, and operation of the project on terms satisfactory to the Authority, and providing for disposition of the project upon termination of the lease term, including purchase options or abandonment of the premises, with such other terms as may be deemed desirable by the Authority.

"Loan agreement" means any agreement by which the

Authority agrees to loan the proceeds of its revenue bonds, notes, or other evidences of indebtedness issued with respect to a project to any person or governmental agency that will use or cause the project to be used as a project upon terms providing for loan repayment installments at least sufficient to pay when due the borrower's pro rata share of all principal of and interest and premium, if any, on any revenue bonds, notes, or other evidences of indebtedness of the Authority issued with respect to the project, providing for maintenance, insurance, and operation of the project on terms satisfactory to the Authority, and providing for other matters as may be deemed advisable by the Authority.

"Person" includes without limitation an individual,

corporation, partnership, unincorporated association, and any other legal entity, including a trustee, receiver, assignee, or personal representative of the entity.

"Project" means an industrial, commercial,

freight-oriented or residential project or any combination thereof provided that all uses shall fall within one of those categories, including but not limited to one or more buildings and other structures, improvements, machinery and equipment whether or not on the same site or any land, buildings, machinery, or equipment comprising an addition to or renovation, rehabilitation, or improvement of any existing capital project. Any project shall automatically include all site improvements and new construction involving sidewalks, sewers, landscaping and all appurtenances and facilities incidental thereto such as utilities, access roads, railroad sidings, truck docking, and similar facilities, parking facilities, railroad roadbed, track, trestle, depot, terminal, intermodal facilities, switching and signaling equipment, or related equipment and other improvements necessary or convenient thereto, solid waste and wastewater treatment and disposal sites and other pollution control facilities, resource or waste reduction, recovery, treatment, and disposal facilities, open spaces, streets, highways, and runways.

"Revenue bond" or "bond" means any bond issued by the

Authority under the supervision of the Illinois Finance Authority, the principal and interest of which are payable solely from revenues or income derived from any project or activity of the Authority.

"Terminal" means a public place, station, or depot

for receiving and delivering passengers, baggage, mail, freight, or express matter and any combination thereof in connection with the transportation of persons and property on land.

"Terminal facilities" means all land, buildings,

structures, improvements, equipment, and appliances useful in the operation of public warehouse, storage, and transportation facilities and industrial, manufacturing, or commercial activities for the accommodation of or in connection with commerce by land.

(Source: P.A. 94-1093, eff. 1-26-07.)

(70 ILCS 516/15)
Sec. 15. Creation of Authority; Board members; officers.
(a) The Riverdale Development Authority is created as a political subdivision, body politic, and municipal corporation.
(b) The jurisdiction of the Authority shall extend over the approximately 1,200 acres (1.87 sq. miles), more or less, of largely industrial, commercial and residential property located between and adjacent to the CSX's Barr Yard and IHB's Blue Island Yard, exclusive of those yards and other rail lines and utility property, but including: the property generally bounded by I-57 on the west; east along Jackson Street and Indian Boundary Line to Halsted Avenue; south on Halsted to Forestview Avenue continuing east to the Norfolk Southern Railway; north along the Norfolk Southern Railway to the Little Calumet River, east along the River to the northeastern tip of the peninsula crossing the River at the height of 130th Street to the Canadian National-Illinois Central Railroad property line continuing south along the rail line and crossing the River again; east along the River to Indiana Avenue; south to 136th Street; west on 136th Street to the Norfolk Southern Railway then northwest to the northern boundary of Mohawk Park at the height of Blue Island-Riverdale Road and thence west on Blue Island-Riverdale Road to the eastern edge of the Commonwealth Edison easement at the height of Stewart Avenue and then south on Stewart Avenue to 142nd Street; west on 142nd Street continuing along the southern boundary of the IHB Blue Island Yard following this boundary line west to I-57.
(c) The governing and administrative powers of the Authority shall be vested in its Board of Directors consisting of 5 members, 3 of whom shall be appointed by the Mayor of Riverdale and 2 of whom shall be appointed by the Governor. All persons appointed as members of the Board shall have recognized ability and experience in one or more of the following areas: economic development, finance, banking, industrial development, business management, real estate, community development, organized labor, or civic, community, or neighborhood organization.
(d) The terms of the 5 initial appointees to the Authority shall commence 30 days after the effective date of this Act. Of the 5 appointees initially appointed (i) one of Riverdale's appointees and one of the Governor's appointees shall be appointed to serve terms expiring on the third Monday in January, 2009; (ii) one of Riverdale's appointees shall be appointed to serve a term expiring on the third Monday in January, 2010; and (iii) one of Riverdale's appointees and 1 of the Governor's appointees shall be appointed to serve terms expiring on the third Monday in January, 2011. All successors shall be appointed by the original appointing authority and hold office for a term of 4 years commencing the third Monday in January of the year in which their term commences, except in case of an appointment to fill a vacancy. Vacancies shall be filled for the remainder of the term. Each member appointed to the Board shall serve until his or her successor is appointed and qualified.
(e) The Chairperson of the Board shall be elected by the Board annually from among its members.
(f) The appointing authority may remove any member of the Board in case of incompetency, neglect of duty, or malfeasance in office.
(g) Members of the Board shall serve without compensation for their services as members but may be reimbursed for all necessary expenses incurred in connection with the performance of their duties as members.
(h) The Board may appoint an Executive Director who shall have a background in administration, planning, real estate, economic development, finance, or law. The Executive Director shall hold office at the discretion of the Board. The Executive Director shall be the chief administrative and operational officer of the Authority, shall direct and supervise its administrative affairs and general management, shall perform such other duties as may be prescribed from time to time by the Board, and shall receive compensation fixed by the Board. The Executive Director shall attend all meetings of the Board; however, no action of the Board or the Authority shall be invalid on account of the absence of the Executive Director from a meeting. The Board may engage the services of such other agents and employees, including planners, attorneys, appraisers, engineers, accountants, credit analysts and other consultants, and may prescribe their duties and fix their compensation.
(i) The Board shall meet on the call of its Chairperson or upon written notice of 3 members of the Board.
(j) All official acts of the Authority shall require the affirmative vote of at least 3 of the members of the Board present and voting at a meeting of the Board.
(Source: P.A. 94-1093, eff. 1-26-07.)

(70 ILCS 516/20)
Sec. 20. Responsibilities of the Authority. It is the duty of the Authority to promote development within its territorial jurisdiction. The Authority shall use the powers conferred on it by this Act to assist in the planning, development, acquisition, construction and marketing of residential, industrial, commercial, or freight-oriented projects within its territorial jurisdiction.
(a) The Authority shall have the power to undertake

joint planning for property within its territorial jurisdiction that identifies and addresses its development, transportation, transit, zoning, workforce, and environmental priorities and objectives.

(b) The Authority shall have the power to assemble

and prepare parcels for development.

(c) The Authority shall have the power to oversee

environmental studies and remediation necessary to identify and remove any hazards or toxins that impede development.

(d) The Authority shall have the power to develop,

construct, and improve, either under its own direction or through collaboration with any approved applicant, or to acquire through purchase or otherwise any project, using for that purpose the proceeds derived from its sale of revenue bonds, notes, or other evidences of indebtedness or governmental loans or grants, and to hold title in the name of the Authority to those projects.

(e) The Authority shall have the power to market the

Riverdale Development to prospective developers and businesses.

(f) The Authority shall make its best effort to annex

parcels of unincorporated property that are subject to the jurisdiction of the Authority to a contiguous municipality named in subsection (c) of Section 15.

(g) The Authority shall maintain relations with local

residents, industries, businesses, nonprofit organizations, elected and appointed officials, other government and private entities as well as any other interested parties in the course of achieving its objectives and exercising its powers.

(Source: P.A. 94-1093, eff. 1-26-07.)

(70 ILCS 516/25)
Sec. 25. Powers. The Authority possesses all powers of a body corporate necessary and convenient to accomplish the purpose of this Act, including without limitation the following:
(a) to enter into loans, contracts, agreements, and

mortgages in any matter connected with any of its corporate purposes and to invest its funds;

(b) to sue and be sued;
(c) to employ agents and employees necessary to carry

out its purposes;

(d) to have, use, and alter a common seal;
(e) to adopt all needful ordinances, resolutions,

bylaws, rules, and regulations for the conduct of its business and affairs and for the management and use of the projects developed, constructed, acquired, and improved in furtherance of its purposes;

(f) to designate the fiscal year for the Authority;
(g) to accept and expend appropriations;
(h) to have and exercise all powers and be subject to

all duties usually incident to boards of directors of corporations;

(i) to acquire, own, lease, sell, or otherwise

dispose of interests in and to real property and improvements situated thereon and in personal property from any person, the State of Illinois, any municipal corporation, any unit of local government, the government of the United States, any agency or instrumentality of the United States, any body politic, or any county, whether the property is improved for the purposes of any prospective project or unimproved, useful and necessary to fulfill the purposes of the Authority;

(j) to acquire title to any project with respect to

which it exercises its authority;

(k) to engage in any activity or operation, including

brownfield remediation, that is incidental to and in furtherance of efficient operation to accomplish the Authority's primary purpose;

(l) to acquire, own, construct, lease, operate, and

maintain, within its corporate limits, terminals and terminal facilities and to fix and collect just, reasonable, and nondiscriminatory charges for the use of those facilities;

(m) to collect fees and charges in connection with

its loans, commitments, and services;

(n) to use the charges and fees collected as

authorized under paragraphs (l) and (m) of this Section to defray the reasonable expenses of the Authority and to pay the principal and interest of any revenue bonds issued by the Authority;

(o) to borrow money and issue revenue bonds, notes,

or other evidences of indebtedness under the supervision of the Illinois Finance Authority, as set forth under Section 825-13 of the Illinois Finance Authority Act;

(p) to apply for and accept grants, loans or

appropriations from the federal government; the State of Illinois, including the Illinois Environmental Protection Agency; and the Village of Riverdale;

(q) to accept donations, contributions, capital

grants or gifts from individuals, associations and private corporations in aid of any purposes of this Act and to enter into agreements in connection therewith;

(r) to enter into intergovernmental agreements with

the State of Illinois, the County of Cook, the Illinois Finance Authority, the United States government, any agency or instrumentality of the United States, any unit of local government located within the territory of the Authority, or any other unit of government to the extent allowed by Article VII, Section 10 of the Illinois Constitution and the Intergovernmental Cooperation Act;

(s) to petition any federal, State, municipal or

local authority, and any unit of local government having jurisdiction in the premises for the adoption and execution of any physical improvement, change in method or system of handling freight, warehousing, docking, lightering, and transfer of freight which, in the opinion of the Authority, is designed to improve the handling of commerce in and through its territorial jurisdiction or improve terminal or transportation facilities therein;

(t) to enter into agreements with businesses, form

public-private partnership entities and appropriate funds to such entities as needed to achieve the purpose of this Act; and

(u) to share employees with other units of

government, including agencies of the United States, agencies of the State of Illinois, and agencies or personnel of any unit of local government.

(Source: P.A. 94-1093, eff. 1-26-07.)

(70 ILCS 516/30)
Sec. 30. Limitations. If any of the Authority's powers are exercised within the jurisdiction limits of any municipality, then all of the ordinances of that municipality remain in full force and effect and are controlling.
The Authority shall not issue any revenue bonds relating to the financing of a project located within the planning and subdivision control jurisdiction of any municipality or county unless: (1) notice, including a description of the proposed project and the financing therefor, is submitted to the corporate authorities of the municipality or, in the case of a proposed project in an unincorporated area, to the county board; and (2) the corporate authorities do not or, in the case of an unincorporated area, the county board does not, adopt a resolution disapproving the project within 45 days after receipt of the notice.
(Source: P.A. 94-1093, eff. 1-26-07.)

(70 ILCS 516/35)
Sec. 35. Revenue Bonds.
(a) The Authority shall have the continuing power to issue revenue bonds, notes, or other evidences of indebtedness in an aggregate amount not to exceed $200,000,000 for the purpose of developing, constructing, acquiring, or improving projects, including those established by business entities locating or expanding property within the territorial jurisdiction of the Authority, for entering into venture capital agreements with businesses locating or expanding within the territorial jurisdiction of the Authority, for acquiring and improving any property necessary and useful in connection therewith, and for the purposes of the Employee Ownership Assistance Act. The bonds must be issued under the supervision of the Illinois Finance Authority, as set forth under Section 825-13 of the Illinois Finance Authority Act. For the purpose of evidencing the obligations of the Authority to repay any money borrowed, the Authority may, pursuant to resolution, from time to time issue and dispose of its interest bearing revenue bonds, notes, or other evidences of indebtedness and may also from time to time issue and dispose of such bonds, notes, or other evidences of indebtedness to refund, at maturity, at a redemption date or in advance of either, any revenue bonds, notes, or other evidences of indebtedness pursuant to redemption provisions or at any time before maturity. All such revenue bonds, notes, or other evidences of indebtedness shall be payable solely from the revenues or income to be derived from loans made with respect to projects, from the leasing or sale of the projects, or from any other funds available to the Authority for such purposes, including, when so provided by ordinance of the Authority authorizing the issuance of revenue bonds or notes. The revenue bonds, notes, or other evidences of indebtedness may bear such date or dates, may mature at such time or times not exceeding 40 years from their respective dates, may bear interest at such rate or rates not exceeding the maximum rate permitted by the Bond Authorization Act, may be in such form, may carry such registration privileges, may be executed in such manner, may be payable at such place or places, may be made subject to redemption in such manner and upon such terms, with or without premium as is stated on the face thereof, may be authenticated in such manner, and may contain such terms and covenants as may be provided by an applicable resolution.
(b) The holder or holders of any revenue bonds, notes, or other evidences of indebtedness issued by the Authority may bring suits at law or proceedings in equity to compel the performance and observance by any corporation or person or by the Authority or any of its agents or employees of any contract or covenant made with the holders of such revenue bonds, notes, or other evidences of indebtedness, to compel such corporation, person, the Authority, and any of its agents or employees to perform any duties required to be performed for the benefit of the holders of any such revenue bonds, notes, or other evidences of indebtedness by the provision of the resolution authorizing their issuance and to enjoin such corporation, person, the Authority, and any of its agents or employees from taking any action in conflict with any such contract or covenant.
(c) If the Authority fails to pay the principal of or interest on any of the revenue bonds or premium, if any, as the same become due, a civil action to compel payment may be instituted in the appropriate circuit court by the holder or holders of the revenue bonds on which such default of payment exists or by an indenture trustee acting on behalf of such holders. Delivery of a summons and a copy of the complaint to the Chairperson of the Board shall constitute sufficient service to give the circuit court jurisdiction of the subject matter of such a suit and jurisdiction over the Authority and its officers named as defendants for the purpose of compelling such payment. Any case, controversy, or cause of action concerning the validity of this Act relates to the revenue of the State of Illinois.
(d) Notwithstanding the form and tenor of any such revenue bonds, notes, or other evidences of indebtedness and in the absence of any express recital on the face of any such revenue bond, note, or other evidence of indebtedness that it is nonnegotiable, all such revenue bonds, notes, and other evidences of indebtedness shall be negotiable instruments. Pending the preparation and execution of any such revenue bonds, notes, or other evidences of indebtedness, temporary revenue bonds, notes, or evidences of indebtedness may be issued as provided by ordinance.
(e) To secure the payment of any or all of such revenue bonds, notes, or other evidences of indebtedness, the revenues to be received by the Authority from a lease agreement or loan agreement shall be pledged, and, for the purpose of setting forth the covenants and undertakings of the Authority in connection with the issuance thereof and the issuance of any additional revenue bonds, notes, or other evidences of indebtedness payable from such revenues, income, or other funds to be derived from projects, the Authority may execute and deliver a mortgage or trust agreement. A remedy for any breach or default of the terms of any such mortgage or trust agreement by the Authority may be by mandamus proceedings in the appropriate circuit court to compel the performance and compliance therewith, but the trust agreement may prescribe by whom or on whose behalf the action may be instituted.
(f) The revenue bonds or notes shall be secured as provided in the authorizing ordinance which may, notwithstanding any other provision of this Act, include in addition to any other security a specific pledge or assignment of and lien on or security interest in any or all revenues or money of the Authority from whatever source which may by law be used for debt service purposes and a specific pledge or assignment of and lien on or security interest in any funds or accounts established or provided for by ordinance of the Authority authorizing the issuance of such revenue bonds or notes.
(g) The State of Illinois pledges to and agrees with the holders of the revenue bonds and notes of the Authority issued pursuant to this Section that the State will not limit or alter the rights and powers vested in the Authority by this Act so as to impair the terms of any contract made by the Authority with such holders or in any way impair the rights and remedies of such holders until such revenue bonds and notes, together with interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceedings by or on behalf of such holders, are fully met and discharged. The Authority is authorized to include these pledges and agreements of the State in any contract with the holders of revenue bonds or notes issued pursuant to this Section.
(h) Under no circumstances shall any bonds issued by the Authority or any other obligation of the Authority be or become an indebtedness or obligation of the State of Illinois or of any other political subdivision of or municipality within the State, nor shall any such bond or obligation be or become an indebtedness of the Authority within the purview of any constitutional limitation or provision, and it shall be plainly stated on the face of each bond that it does not constitute such an indebtedness or obligation but is payable solely from the revenues or income as aforesaid.
(i) For the purpose of financing a project pursuant to this Act, the Authority shall be authorized to apply for an allocation of tax-exempt bond financing authorization provided by Section 11143 of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users (SAFETEA-LU), Public Law 109-59, as well as financing available under any other federal law or program.
(Source: P.A. 94-1093, eff. 1-26-07.)

(70 ILCS 516/40)
Sec. 40. Designation of depository. The Authority shall biennially designate a national or State bank or banks as depositories of its money. Those depositories shall be designated only within the State and upon condition that bonds approved as to form and surety by the Authority and at least equal in amount to the maximum sum expected to be on deposit at any one time shall be first given by the depositories to the Authority, those bonds to be conditioned for the safekeeping and prompt repayment of the deposits. When any of the funds of the Authority shall be deposited by the treasurer in any such depository, the treasurer and the sureties on his official bond shall, to that extent, be exempt from liability for the loss of any of the deposited funds by reason of the failure, bankruptcy, or any other act or default of the depository. However, the Authority may accept assignments of collateral by any depository of its funds to secure the deposits to the same extent and conditioned in the same manner as assignments of collateral are permitted by law to secure deposits of the funds of any city.
(Source: P.A. 94-1093, eff. 1-26-07.)

(70 ILCS 516/45)
Sec. 45. Reports. The Authority shall, annually, submit a report of its finances to the Auditor General. The Authority shall, annually, submit a report of its activities to the Governor and to the General Assembly.
(Source: P.A. 94-1093, eff. 1-26-07.)

(70 ILCS 516/50)
Sec. 50. Abolition of the Authority. The Authority is abolished upon the last to occur of the following: (1) the expiration of the 15-year period that begins on the effective date of this Act; or (2) one year after the date that all revenue bonds, notes, and other evidences of indebtedness of the Authority have been fully paid and discharged or otherwise provided for. Upon the abolition of the Authority, all of its rights and property shall pass to and be vested in the municipal government in which it is located.
(Source: P.A. 94-1093, eff. 1-26-07.)

(70 ILCS 516/900)
Sec. 900. (Amendatory provisions; text omitted).
(Source: P.A. 94-1093, eff. 1-26-07; text omitted.)

(70 ILCS 516/999)
Sec. 999. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 94-1093, eff. 1-26-07.)



70 ILCS 518/ - Southeastern Illinois Economic Development Authority Act.

(70 ILCS 518/5)
Sec. 5. Short title. This Act may be cited as the Southeastern Illinois Economic Development Authority Act.
(Source: P.A. 93-968, eff. 8-20-04.)

(70 ILCS 518/10)
Sec. 10. Findings. The General Assembly determines and declares the following:
(1) that labor surplus areas currently exist in southeastern Illinois;
(2) that the economic burdens resulting from involuntary unemployment fall, in part, upon the State in the form of increased need for public assistance and reduced tax revenues and, in the event that the unemployed worker and his or her family migrate elsewhere to find work, the burden may also fall upon the municipalities and other taxing districts within the areas of unemployment in the form of reduced tax revenues, thereby endangering their financial ability to support necessary governmental services for their remaining inhabitants;
(3) that the State has a responsibility to help create a favorable climate for new and improved job opportunities for its citizens by encouraging the development of tourism, commercial, and service businesses and industrial and manufacturing plants within the southeastern region of Illinois;
(4) that a lack of decent housing contributes to urban blight, crime, anti-social behavior, disease, a higher need for public assistance, reduced tax revenues, and the migration of workers and their families away from areas which fail to offer adequate, decent, and affordable housing;
(5) that decent, affordable housing is a necessary ingredient of life affording each citizen basic human dignity, a sense of self worth, confidence, and a firm foundation upon which to build a family and educate children;
(6) that in order to foster civic and neighborhood pride, citizens require access to educational institutions, recreation, parks and open spaces, entertainment, sports, a reliable transportation network, cultural facilities, and theaters; and
(7) that the main purpose of this Act is to promote industrial, commercial, residential, service, transportation, and recreational activities and facilities, thereby reducing the evils attendant upon unemployment and enhancing the public health, safety, morals, happiness, and general welfare of the State.
(Source: P.A. 93-968, eff. 8-20-04.)

(70 ILCS 518/15)
Sec. 15. Definitions. In this Act:
"Authority" means the Southeastern Illinois Economic Development Authority.
"Governmental agency" means any federal, State, or local governmental body and any agency or instrumentality thereof, corporate or otherwise.
"Person" means any natural person, firm, partnership, corporation, both domestic and foreign, company, association or joint stock association and includes any trustee, receiver, assignee or personal representative thereof.
"Revenue bond" means any bond issued by the Authority, the principal and interest of which is payable solely from revenues or income derived from any project or activity of the Authority.
"Board" means the Board of Directors of the Southeastern Illinois Economic Development Authority.
"Governor" means the Governor of the State of Illinois.
"City" means any city, village, incorporated town, or township within the geographical territory of the Authority.
"Industrial project" means the following:
(1) a capital project, including one or more

buildings and other structures, improvements, machinery and equipment whether or not on the same site or sites now existing or hereafter acquired, suitable for use by any manufacturing, industrial, research, transportation or commercial enterprise including but not limited to use as a factory, mill, processing plant, assembly plant, packaging plant, fabricating plant, ethanol plant, office building, industrial distribution center, warehouse, repair, overhaul or service facility, freight terminal, research facility, test facility, power generation facility, mining operation, railroad facility, solid waste and wastewater treatment and disposal sites and other pollution control facilities, resource or waste reduction, recovery, treatment and disposal facilities, tourism-related facilities, including hotels, theaters, water parks, and amusement parks, and including also the sites thereof and other rights in land therefore whether improved or unimproved, site preparation and landscaping and all appurtenances and facilities incidental thereto such as utilities, access roads, railroad sidings, truck docking and similar facilities, parking facilities, dockage, wharfage, railroad roadbed, track, trestle, depot, terminal, switching and signaling equipment or related equipment and other improvements necessary or convenient thereto; or

(2) any land, buildings, machinery or equipment

comprising an addition to or renovation, rehabilitation or improvement of any existing capital project.

"Housing project" or "residential project" includes a specific work or improvement undertaken to provide dwelling accommodations, including the acquisition, construction or rehabilitation of lands, buildings and community facilities and in connection therewith to provide nonhousing facilities which are an integral part of a planned large-scale project or new community.
"Commercial project" means any project, including, but not limited to, one or more buildings and other structures, improvements, machinery, and equipment, whether or not on the same site or sites now existing or hereafter acquired, suitable for use by any retail or wholesale concern, distributorship, or agency, or health facility or retirement facility.
"Project" means an industrial, housing, residential, commercial, or service project, or any combination thereof, provided that all uses fall within one of the categories described above. Any project automatically includes all site improvements and new construction involving sidewalks, sewers, solid waste and wastewater treatment and disposal sites and other pollution control facilities, resource or waste reduction, recovery, treatment and disposal facilities, parks, open spaces, wildlife sanctuaries, streets, highways, and runways.
"Lease agreement" means an agreement in which a project acquired by the Authority by purchase, gift, or lease is leased to any person or corporation that will use, or cause the project to be used, as a project, upon terms providing for lease rental payments at least sufficient to pay, when due, all principal of and interest and premium, if any, on any bonds, notes, or other evidences of indebtedness of the Authority, issued with respect to the project, providing for the maintenance, insurance, and operation of the project on terms satisfactory to the Authority and providing for disposition of the project upon termination of the lease term, including purchase options or abandonment of the premises, with other terms as may be deemed desirable by the Authority.
"Loan agreement" means any agreement in which the Authority agrees to loan the proceeds of its bonds, notes, or other evidences of indebtedness, issued with respect to a project, to any person or corporation which will use or cause the project to be used as a project, upon terms providing for loan repayment installments at least sufficient to pay, when due, all principal of and interest and premium, if any, on any bonds, notes, or other evidences of indebtedness of the Authority issued with respect to the project, providing for maintenance, insurance, and operation of the project on terms satisfactory to the Authority and providing for other terms deemed advisable by the Authority.
"Financial aid" means the expenditure of Authority funds or funds provided by the Authority for the development, construction, acquisition or improvement of a project, through the issuance of revenue bonds, notes, or other evidences of indebtedness.
"Costs incurred in connection with the development, construction, acquisition or improvement of a project" means the following:
(1) the cost of purchase and construction of all

lands and improvements in connection therewith and equipment and other property, rights, easements, and franchises acquired which are deemed necessary for the construction;

(2) financing charges;
(3) interest costs with respect to bonds, notes, and

other evidences of indebtedness of the Authority prior to and during construction and for a period of 6 months thereafter;

(4) engineering and legal expenses; and
(5) the costs of plans, specifications, surveys, and

estimates of costs and other expenses necessary or incident to determining the feasibility or practicability of any project, together with such other expenses as may be necessary or incident to the financing, insuring, acquisition, and construction of a specific project and the placing of the same in operation.

(Source: P.A. 98-750, eff. 1-1-15.)

(70 ILCS 518/20)
Sec. 20. Creation.
(a) There is created a political subdivision, body politic, and municipal corporation named the Southeastern Illinois Economic Development Authority. The territorial jurisdiction of the Authority is that geographic area within the boundaries of the following counties: Fayette, Cumberland, Clark, Effingham, Jasper, Crawford, Marion, Clay, Richland, Lawrence, Jefferson, Wayne, Edwards, Wabash, Hamilton, and White; Irvington Township in Washington County; and any navigable waters and air space located therein.
(b) The governing and administrative powers of the Authority shall be vested in a body consisting of 27 members as follows:
(1) Public members. Nine members shall be appointed

by the Governor with the advice and consent of the Senate. The county board chairmen of the following counties shall each appoint one member: Clark, Clay, Crawford, Cumberland, Edwards, Effingham, Fayette, Hamilton, Jasper, Jefferson, Lawrence, Marion, Richland, Wabash, Washington, Wayne, and White.

(2) One member shall be appointed by the Director of

Commerce and Economic Opportunity.

All public members shall reside within the territorial jurisdiction of the Authority. The public members shall be persons of recognized ability and experience in one or more of the following areas: economic development, finance, banking, industrial development, state or local government, commercial agriculture, small business management, real estate development, community development, venture finance, organized labor, or civic or community organization.
(c) Fourteen members shall constitute a quorum.
(d) The chairman of the Authority shall be elected annually by the Board.
(e) The terms of the initial members of the Authority shall begin 30 days after the effective date of this Act. Of the 10 original members appointed by the Governor and the Director of Commerce and Economic Opportunity pursuant to subsection (b), one shall serve until the third Monday in January, 2005; one shall serve until the third Monday in January, 2006; 2 shall serve until the third Monday in January, 2007; 2 shall serve until the third Monday in January, 2008; 2 shall serve until the third Monday in January, 2009; and 2 shall serve until the third Monday in January, 2010. The terms of the initial public members of the Authority appointed by the county board chairmen shall begin 30 days after the effective date of this amendatory Act of the 97th General Assembly. The terms of the initial public members appointed by the county board chairmen shall be determined by lot, according to the following schedule: (i) 4 shall serve until the third Monday in January, 2013, (ii) 4 shall serve until the third Monday in January, 2014, (iii) 3 shall serve until the third Monday in January, 2015, (iv) 3 shall serve until the third Monday in January, 2016, and (v) 3 shall serve until the third Monday in January, 2017. All successors to these initial members shall be appointed by the original appointing authority pursuant to subsection (b), and shall hold office for a term of 3 years commencing the third Monday in January of the year in which their term commences, except in the case of an appointment to fill a vacancy. Vacancies occurring among the members shall be filled for the remainder of the term. In case of a vacancy in a Governor-appointed membership when the Senate is not in session, the Governor may make a temporary appointment until the next meeting of the Senate when a person shall be nominated to fill the office and, upon confirmation by the Senate, he or she shall hold office during the remainder of the term and until a successor is appointed and qualified. Members of the Authority are not entitled to compensation for their services as members but are entitled to reimbursement for all necessary expenses incurred in connection with the performance of their duties as members. Members of the Board may participate in Board meetings by teleconference or video conference.
(f) The Governor may remove any public member of the Authority appointed by the Governor, and the Director of Commerce and Economic Opportunity may remove any member appointed by the Director, in case of incompetence, neglect of duty, or malfeasance in office. The chairman of a county board, with the approval of a majority vote of the county board, may remove any public member appointed by that chairman in the case of incompetence, neglect of duty, or malfeasance in office.
(g) The Board shall appoint an Executive Director who shall have a background in finance, including familiarity with the legal and procedural requirements of issuing bonds, real estate, or economic development and administration. The Executive Director shall hold office at the discretion of the Board. The Executive Director shall be the chief administrative and operational officer of the Authority, shall direct and supervise its administrative affairs and general management, perform such other duties as may be prescribed from time to time by the members, and receive compensation fixed by the Authority. The Executive Director shall attend all meetings of the Authority. However, no action of the Authority shall be invalid on account of the absence of the Executive Director from a meeting. The Authority may engage the services of the Illinois Finance Authority, attorneys, appraisers, engineers, accountants, credit analysts, and other consultants, if the Southeastern Illinois Economic Development Authority deems it advisable.
(Source: P.A. 97-717, eff. 6-29-12.)

(70 ILCS 518/25)
Sec. 25. Duty. All official acts of the Authority shall require the approval of at least 14 members. It shall be the duty of the Authority to promote development within the territorial jurisdiction of the Authority. The Authority shall use the powers conferred upon it to assist in the development, construction, and acquisition of industrial, commercial, housing, or residential projects within its territorial jurisdiction.
(Source: P.A. 97-717, eff. 6-29-12.)

(70 ILCS 518/30)
Sec. 30. Powers.
(a) The Authority possesses all the powers of a body corporate necessary and convenient to accomplish the purposes of this Act, including, without any intended limitation upon the general powers hereby conferred, the following powers:
(1) to enter into loans, contracts, agreements, and

mortgages in any matter connected with any of its corporate purposes and to invest its funds;

(2) to sue and be sued;
(3) to utilize services of the Illinois Finance

Authority;

(4) to have and use a common seal and to alter the

seal at its discretion;

(5) to adopt all needful ordinances, resolutions,

by-laws, rules, and regulations for the conduct of its business and affairs and for the management and use of the projects developed, constructed, acquired, and improved in furtherance of its purposes;

(6) to own or finance communications projects such as

telecommunications, fiber optics, and data transfer projects;

(7) to designate the fiscal year for the Authority;
(8) to accept and expend appropriations;
(9) to acquire, own, lease, sell, or otherwise

dispose of interests in and to real property and improvements situated on that real property and in personal property necessary to fulfill the purposes of the Authority;

(10) to engage in any activity or operation which is

incidental to and in furtherance of efficient operation to accomplish the Authority's primary purpose;

(11) to acquire, own, construct, lease, operate, and

maintain bridges, terminals, terminal facilities, and port facilities and to fix and collect just, reasonable, and nondiscriminatory charges for the use of such facilities. These charges shall be used to defray the reasonable expenses of the Authority and to pay the principal and interest of any revenue bonds issued by the Authority;

(12) subject to any applicable condition imposed by

this Act, to locate, establish and maintain a public airport, public airports and public airport facilities within its corporate limits or within or upon any body of water adjacent thereto and to construct, develop, expand, extend and improve any such airport or airport facility; and

(13) to have and exercise all powers and be subject

to all duties usually incident to boards of directors of corporations.

(b) The Authority shall not issue any bonds relating to the financing of a project located within the planning and subdivision control jurisdiction of any municipality or county unless notice, including a description of the proposed project and the financing for that project, is submitted to the corporate authorities of the municipality or, in the case of a proposed project in an unincorporated area, to the county board.
(c) If any of the powers set forth in this Act are exercised within the jurisdictional limits of any municipality, all ordinances of the municipality remain in full force and effect and are controlling.
(Source: P.A. 93-968, eff. 8-20-04.)

(70 ILCS 518/35)
Sec. 35. Bonds.
(a) The Authority, with the written approval of the Governor, shall have the continuing power to issue bonds, notes, or other evidences of indebtedness in an aggregate amount outstanding not to exceed $250,000,000 for the following purposes: (i) development, construction, acquisition, or improvement of projects, including those established by business entities locating or expanding property within the territorial jurisdiction of the Authority; (ii) entering into venture capital agreements with businesses locating or expanding within the territorial jurisdiction of the Authority; (iii) acquisition and improvement of any property necessary and useful in connection therewith; and (iv) for the purposes of the Employee Ownership Assistance Act. For the purpose of evidencing the obligations of the Authority to repay any money borrowed, the Authority may, pursuant to resolution, from time to time, issue and dispose of its interest-bearing revenue bonds, notes, or other evidences of indebtedness and may also from time to time issue and dispose of such bonds, notes, or other evidences of indebtedness to refund, at maturity, at a redemption date or in advance of either, any bonds, notes, or other evidences of indebtedness pursuant to redemption provisions or at any time before maturity. All such bonds, notes, or other evidences of indebtedness shall be payable solely and only from the revenues or income to be derived from loans made with respect to projects, from the leasing or sale of the projects, or from any other funds available to the Authority for such purposes. The bonds, notes, or other evidences of indebtedness may bear such date or dates, may mature at such time or times not exceeding 40 years from their respective dates, may bear interest at such rate or rates not exceeding the maximum rate permitted by the Bond Authorization Act, may be in such form, may carry such registration privileges, may be executed in such manner, may be payable at such place or places, may be made subject to redemption in such manner and upon such terms, with or without premium, as is stated on the face thereof, may be authenticated in such manner and may contain such terms and covenants as may be provided by an applicable resolution.
(b) The holder or holders of any bonds, notes, or other evidences of indebtedness issued by the Authority may bring suits at law or proceedings in equity to compel the performance and observance by any corporation or person or by the Authority or any of its agents or employees of any contract or covenant made with the holders of the bonds, notes, or other evidences of indebtedness, to compel such corporation, person, the Authority, and any of its agents or employees to perform any duties required to be performed for the benefit of the holders of the bonds, notes, or other evidences of indebtedness by the provision of the resolution authorizing their issuance and to enjoin the corporation, person, the Authority, and any of its agents or employees from taking any action in conflict with any contract or covenant.
(c) If the Authority fails to pay the principal of or interest on any of the bonds or premium, if any, as the bond becomes due, a civil action to compel payment may be instituted in the appropriate circuit court by the holder or holders of the bonds on which the default of payment exists or by an indenture trustee acting on behalf of the holders. Delivery of a summons and a copy of the complaint to the chairman of the Board shall constitute sufficient service to give the circuit court jurisdiction over the subject matter of the suit and jurisdiction over the Authority and its officers named as defendants for the purpose of compelling such payment. Any case, controversy, or cause of action concerning the validity of this Act relates to the revenue of the State of Illinois.
(d) Notwithstanding the form and tenor of any bond, note, or other evidence of indebtedness and in the absence of any express recital on its face that it is non-negotiable, all such bonds, notes, and other evidences of indebtedness shall be negotiable instruments. Pending the preparation and execution of any bonds, notes, or other evidences of indebtedness, temporary bonds, notes, or evidences of indebtedness may be issued as provided by ordinance.
(e) To secure the payment of any or all of such bonds, notes, or other evidences of indebtedness, the revenues to be received by the Authority from a lease agreement or loan agreement shall be pledged, and, for the purpose of setting forth the covenants and undertakings of the Authority in connection with the issuance of the bonds, notes, or other evidences of indebtedness and the issuance of any additional bonds, notes or other evidences of indebtedness payable from such revenues, income, or other funds to be derived from projects, the Authority may execute and deliver a mortgage or trust agreement. A remedy for any breach or default of the terms of any mortgage or trust agreement by the Authority may be by mandamus proceeding in the appropriate circuit court to compel performance and compliance under the terms of the mortgage or trust agreement, but the trust agreement may prescribe by whom or on whose behalf the action may be instituted.
(f) Bonds or notes shall be secured as provided in the authorizing ordinance which may include, notwithstanding any other provision of this Act, in addition to any other security, a specific pledge, assignment of and lien on, or security interest in any or all revenues or money of the Authority, from whatever source, which may, by law, be used for debt service purposes and a specific pledge, or assignment of and lien on, or security interest in any funds or accounts established or provided for by ordinance of the Authority authorizing the issuance of the bonds or notes.
(g) In the event that the Authority determines that moneys of the Authority will not be sufficient for the payment of the principal of and interest on its bonds during the next State fiscal year, the chairman, as soon as practicable, shall certify to the Governor the amount required by the Authority to enable it to pay the principal of and interest on the bonds. The Governor shall submit the certified amount to the General Assembly as soon as practicable, but no later than the end of the current State fiscal year. This Section shall not apply to any bonds or notes to which the Authority determines, in the resolution authorizing the issuance of the bonds or notes, that this Section shall not apply. Whenever the Authority makes this determination, it shall be plainly stated on the face of the bonds or notes and the determination shall also be reported to the Governor. In the event of a withdrawal of moneys from a reserve fund established with respect to any issue or issues of bonds of the Authority to pay principal or interest on those bonds, the chairman of the Authority, as soon as practicable, shall certify to the Governor the amount required to restore the reserve fund to the level required in the resolution or indenture securing those bonds. The Governor shall submit the certified amount to the General Assembly as soon as practicable, but no later than the end of the current State fiscal year. This subsection (g) shall not apply to any bond issued on or after the effective date of this amendatory Act of the 97th General Assembly.
(h) The State of Illinois pledges to and agrees with the holders of the bonds and notes of the Authority issued pursuant to this Section that the State will not limit or alter the rights and powers vested in the Authority by this Act so as to impair the terms of any contract made by the Authority with the holders of bonds or notes or in any way impair the rights and remedies of those holders until the bonds and notes, together with interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceedings by or on behalf of the holders, are fully met and discharged. In addition, the State pledges to and agrees with the holders of the bonds and notes of the Authority issued pursuant to this Section that the State will not limit or alter the basis on which State funds are to be paid to the Authority as provided in this Act, or the use of such funds, so as to impair the terms of any such contract. The Authority is authorized to include these pledges and agreements of the State in any contract with the holders of bonds or notes issued pursuant to this Section.
(Source: P.A. 97-717, eff. 6-29-12; 98-750, eff. 1-1-15.)

(70 ILCS 518/40)
Sec. 40. Bonds and notes; exemption from taxation. The creation of the Authority is in all respects for the benefit of the people of Illinois and for the improvement of their health, safety, welfare, comfort, and security, and its purposes are public purposes. In consideration thereof, the notes and bonds of the Authority issued pursuant to this Act and the income from these notes and bonds may be free from all taxation by the State or its political subdivisions, except for estate, transfer, and inheritance taxes. The exemption from taxation provided by the preceding sentence shall apply to the income on any notes or bonds of the Authority only if the Authority in its sole judgment determines that the exemption enhances the marketability of the bonds or notes or reduces the interest rates that would otherwise be borne by the bonds or notes. For purposes of Section 250 of the Illinois Income Tax Act, the exemption of the Authority shall terminate after all of the bonds have been paid. The amount of such income that shall be added and then subtracted on the Illinois income tax return of a taxpayer, subject to Section 203 of the Illinois Income Tax Act, from federal adjusted gross income or federal taxable income in computing Illinois base income shall be the interest net of any bond premium amortization.
(Source: P.A. 95-331, eff. 8-21-07.)

(70 ILCS 518/45)
Sec. 45. Acquisition.
(a) The Authority may, but need not, acquire title to any project with respect to which it exercises its authority.
(b) The Authority shall have power to acquire by purchase, lease, gift, or otherwise any property or rights therein from any person or persons, the State of Illinois, any municipal corporation, any local unit of government, the government of the United States and any agency or instrumentality of the United States, any body politic, or any county useful for its purposes, whether improved for the purposes of any prospective project or unimproved. The Authority may also accept any donation of funds for its purposes from any of these sources.
(c) The Authority shall have power to develop, construct, and improve, either under its own direction or through collaboration with any approved applicant, or to acquire, through purchase or otherwise, any project, using for this purpose the proceeds derived from its sale of revenue bonds, notes, or other evidences of indebtedness or governmental loans or grants and shall have the power to hold title to those projects in the name of the Authority.
(d) The Authority shall have the power to enter into intergovernmental agreements with the State of Illinois, the counties of Fayette, Cumberland, Clark, Effingham, Jasper, Crawford, Marion, Clay, Richland, Lawrence, Jefferson, Wayne, Edwards, Wabash, Hamilton, and White; Irvington Township in Washington County; the Illinois Development Finance Authority, the Illinois Housing Development Authority, the Illinois Education Facilities Authority, the Illinois Farm Development Authority, the Rural Bond Bank, the United States government and any agency or instrumentality of the United States, any unit of local government located within the territory of the Authority, or any other unit of government to the extent allowed by Article VII, Section 10 of the Illinois Constitution and the Intergovernmental Cooperation Act.
(e) The Authority shall have the power to share employees with other units of government, including agencies of the United States, agencies of the State of Illinois, and agencies or personnel of any unit of local government.
(f) The Authority shall have the power to exercise powers and issue bonds as if it were a municipality so authorized in Divisions 12.1, 74, 74.1, 74.3, and 74.5 of Article 11 of the Illinois Municipal Code.
(Source: P.A. 93-968, eff. 8-20-04; 94-613, eff. 8-18-05.)

(70 ILCS 518/50)
Sec. 50. Enterprise zones. The Authority may by ordinance designate a portion of the territorial jurisdiction of the Authority for certification as an Enterprise Zone under the Illinois Enterprise Zone Act in addition to any other enterprise zones which may be created under that Act, which area shall have all the privileges and rights of an Enterprise Zone pursuant to the Illinois Enterprise Zone Act, but which shall not be counted in determining the number of Enterprise Zones to be created in any year pursuant to that Act.
(Source: P.A. 93-968, eff. 8-20-04.)

(70 ILCS 518/55)
Sec. 55. Designation of depository. The Authority shall biennially designate a national or State bank or banks as depositories of its money. Such depositories shall be designated only within the State and upon condition that bonds approved as to form and surety by the Authority and at least equal in amount to the maximum sum expected to be on deposit at any one time shall be first given by such depositories to the Authority, such bonds to be conditioned for the safekeeping and prompt repayment of such deposits. When any of the funds of the Authority shall be deposited by the treasurer in any such depository, the treasurer and the sureties on his official bond shall, to such extent, be exempt from liability for the loss of any such deposited funds by reason of the failure, bankruptcy, or any other act or default of such depository; provided that the Authority may accept assignments of collateral by any depository of its funds to secure such deposits to the same extent and conditioned in the same manner as assignments of collateral are permitted by law to secure deposits of the funds of any city.
(Source: P.A. 93-968, eff. 8-20-04.)

(70 ILCS 518/60)
Sec. 60. Taxation prohibited. The Authority shall have no right or authority to levy any tax or special assessment, to pledge the credit of the State or any other subdivision or municipal corporation thereof, or to incur any obligation enforceable upon any property, either within or without the territory of the Authority.
(Source: P.A. 93-968, eff. 8-20-04.)

(70 ILCS 518/65)
Sec. 65. Fees. The Authority may collect fees and charges in connection with its loans, commitments, and servicing and may provide technical assistance in the development of the region.
(Source: P.A. 93-968, eff. 8-20-04.)

(70 ILCS 518/70)
Sec. 70. Reports and audit.
(a) The Authority shall annually submit a report of its finances to the Auditor General. The Authority shall annually submit a report of its activities to the Governor and to the General Assembly.
(b) (Blank).
(Source: P.A. 98-750, eff. 1-1-15.)

(70 ILCS 518/99)
Sec. 99. (Amendatory provisions; text omitted).
(Source: P.A. 93-968, eff. 8-20-04; text omitted.)

(70 ILCS 518/999)
Sec. 999. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 93-968, eff. 8-20-04.)



70 ILCS 519/ - Southern Illinois Economic Development Authority Act.

Article 5 - Southern Illinois Economic Development Authority Act

(70 ILCS 519/Art. 5 heading)

(70 ILCS 519/5-5)
Sec. 5-5. Short title. This Article may be cited as the Southern Illinois Economic Development Authority Act, and references in this Article to "this Act" mean this Article.
(Source: P.A. 94-1021, eff. 7-12-06.)

(70 ILCS 519/5-10)
Sec. 5-10. Findings. The General Assembly determines and declares the following:
(1) that labor surplus areas currently exist in

southern Illinois;

(2) that the economic burdens resulting from

involuntary unemployment fall, in part, upon the State in the form of increased need for public assistance and reduced tax revenues and, in the event that the unemployed worker and his or her family migrate elsewhere to find work, the burden may also fall upon the municipalities and other taxing districts within the areas of unemployment in the form of reduced tax revenues, thereby endangering their financial ability to support necessary governmental services for their remaining inhabitants;

(3) that the State has a responsibility to help

create a favorable climate for new and improved job opportunities for its citizens by encouraging the development of commercial and service businesses and industrial and manufacturing plants within the southern region of Illinois;

(4) that a lack of decent housing contributes to

urban blight, crime, anti-social behavior, disease, a higher need for public assistance, reduced tax revenues, and the migration of workers and their families away from areas which fail to offer adequate, decent, and affordable housing;

(5) that decent, affordable housing is a necessary

ingredient of life affording each citizen basic human dignity, a sense of self-worth, confidence, and a firm foundation upon which to build a family and educate children;

(6) that in order to foster civic and neighborhood

pride, citizens require access to educational institutions, recreation, parks and open spaces, entertainment, sports, a reliable transportation network, cultural facilities, and theaters; and

(7) that the main purpose of this Act is to promote

industrial, commercial, residential, service, transportation, and recreational activities and facilities, thereby reducing the evils attendant upon unemployment and enhancing the public health, safety, morals, happiness, and general welfare of the State.

(Source: P.A. 94-1021, eff. 7-12-06.)

(70 ILCS 519/5-15)
Sec. 5-15. Definitions. In this Act:
"Authority" means the Southern Illinois Economic Development Authority.
"Governmental agency" means any federal, State, or local governmental body and any agency or instrumentality thereof, corporate or otherwise.
"Person" means any natural person, firm, partnership, corporation, both domestic and foreign, company, association or joint stock association and includes any trustee, receiver, assignee or personal representative thereof.
"Revenue bond" means any bond issued by the Authority, the principal and interest of which is payable solely from revenues or income derived from any project or activity of the Authority.
"Board" means the Board of Directors of the Southern Illinois Economic Development Authority.
"Governor" means the Governor of the State of Illinois.
"City" means any city, village, incorporated town, or township within the geographical territory of the Authority.
"Industrial project" means the following:
(1) a capital project, including one or more

buildings and other structures, improvements, machinery and equipment whether or not on the same site or sites now existing or hereafter acquired, suitable for use by any manufacturing, industrial, research, transportation or commercial enterprise including but not limited to use as a factory, mill, processing plant, assembly plant, packaging plant, fabricating plant, ethanol plant, office building, industrial distribution center, warehouse, repair, overhaul or service facility, freight terminal, research facility, test facility, railroad facility, port facility, solid waste and wastewater treatment and disposal sites and other pollution control facilities, resource or waste reduction, recovery, treatment and disposal facilities, and including also the sites thereof and other rights in land therefore whether improved or unimproved, site preparation and landscaping and all appurtenances and facilities incidental thereto such as utilities, access roads, railroad sidings, truck docking and similar facilities, parking facilities, dockage, wharfage, railroad roadbed, track, trestle, depot, terminal, switching and signaling equipment or related equipment and other improvements necessary or convenient thereto; or

(2) any land, buildings, machinery or equipment

comprising an addition to or renovation, rehabilitation or improvement of any existing capital project.

"Housing project" or "residential project" includes a specific work or improvement undertaken to provide dwelling accommodations, including the acquisition, construction or rehabilitation of lands, buildings and community facilities and in connection therewith to provide nonhousing facilities which are an integral part of a planned large-scale project or new community.
"Commercial project" means any project, including, but not limited to, one or more buildings and other structures, improvements, machinery, and equipment, whether or not on the same site or sites now existing or hereafter acquired, suitable for use by any retail or wholesale concern, distributorship, or agency.
"Project" means an industrial, housing, residential, commercial, or service project, or any combination thereof, provided that all uses fall within one of the categories described above. Any project automatically includes all site improvements and new construction involving sidewalks, sewers, solid waste and wastewater treatment and disposal sites and other pollution control facilities, resource or waste reduction, recovery, treatment and disposal facilities, parks, open spaces, wildlife sanctuaries, streets, highways, and runways.
"Lease agreement" means an agreement in which a project acquired by the Authority by purchase, gift, or lease is leased to any person or corporation that will use, or cause the project to be used, as a project, upon terms providing for lease rental payments at least sufficient to pay, when due, all principal of and interest and premium, if any, on any bonds, notes, or other evidences of indebtedness of the Authority, issued with respect to the project, providing for the maintenance, insurance, and operation of the project on terms satisfactory to the Authority and providing for disposition of the project upon termination of the lease term, including purchase options or abandonment of the premises, with other terms as may be deemed desirable by the Authority.
"Loan agreement" means any agreement in which the Authority agrees to loan the proceeds of its bonds, notes, or other evidences of indebtedness, issued with respect to a project, to any person or corporation which will use or cause the project to be used as a project, upon terms providing for loan repayment installments at least sufficient to pay, when due, all principal of and interest and premium, if any, on any bonds, notes, or other evidences of indebtedness of the Authority issued with respect to the project, providing for maintenance, insurance, and operation of the project on terms satisfactory to the Authority and providing for other terms deemed advisable by the Authority.
"Financial aid" means the expenditure of Authority funds or funds provided by the Authority for the development, construction, acquisition or improvement of a project, through the issuance of revenue bonds, notes, or other evidences of indebtedness.
"Costs incurred in connection with the development, construction, acquisition or improvement of a project" means the following:
(1) the cost of purchase and construction of all

lands and improvements in connection therewith and equipment and other property, rights, easements, and franchises acquired which are deemed necessary for the construction;

(2) financing charges;
(3) interest costs with respect to bonds, notes, and

other evidences of indebtedness of the Authority prior to and during construction and for a period of 6 months thereafter;

(4) engineering and legal expenses; and
(5) the costs of plans, specifications, surveys, and

estimates of costs and other expenses necessary or incident to determining the feasibility or practicability of any project, together with such other expenses as may be necessary or incident to the financing, insuring, acquisition, and construction of a specific project and the placing of the same in operation.

(Source: P.A. 98-750, eff. 1-1-15.)

(70 ILCS 519/5-20)
Sec. 5-20. Creation.
(a) There is created a political subdivision, body politic, and municipal corporation named the Southern Illinois Economic Development Authority. The territorial jurisdiction of the Authority is that geographic area within the boundaries of the following counties: Franklin, Perry, Randolph, Jackson, Williamson, Saline, Gallatin, Union, Johnson, Pope, Hardin, Alexander, Pulaski, and Massac and any navigable waters and air space located therein.
(b) The governing and administrative powers of the Authority shall be vested in a body consisting of 21 members as follows:
(1) Ex officio member. The Director of Commerce and

Economic Opportunity, or a designee of that Department, shall serve as an ex officio member.

(2) Public members. Six members shall be appointed by

the Governor with the advice and consent of the Senate. The county board chairmen of the following counties shall each appoint one member: Franklin, Perry, Randolph, Jackson, Williamson, Saline, Gallatin, Union, Johnson, Pope, Hardin, Alexander, Pulaski, and Massac. All public members shall reside within the territorial jurisdiction of the Authority. The public members shall be persons of recognized ability and experience in one or more of the following areas: economic development, finance, banking, industrial development, state or local government, commercial agriculture, small business management, real estate development, community development, venture finance, organized labor, or civic or community organization.

(c) 11 members shall constitute a quorum.
(d) The chairman of the Authority shall be elected annually by the Board and must be a public member that resides within the territorial jurisdiction of the Authority.
(e) The terms of all initial members of the Authority shall begin 30 days after the effective date of this Act. Of the 6 original public members appointed by the Governor, 2 shall serve until the third Monday in January, 2007; 1 shall serve until the third Monday in January, 2008; 1 shall serve until the third Monday in January, 2009; 1 shall serve until the third Monday in January, 2010; and 1 shall serve until the third Monday in January, 2011. The initial terms of the original public members appointed by the county board chairmen shall be determined by lot, according to the following schedule: (i) 3 shall serve until the third Monday in January, 2007, (ii) 3 shall serve until the third Monday in January, 2008, (iii) 3 shall serve until the third Monday in January, 2009, (iv) 3 shall serve until the third Monday in January, 2010, and (v) 2 shall serve until the third Monday in January, 2011. All successors to these original public members shall be appointed by the original appointing authority and all appointments made by the Governor shall be made with the advice and consent of the Senate, pursuant to subsection (b), and shall hold office for a term of 6 years commencing the third Monday in January of the year in which their term commences, except in the case of an appointment to fill a vacancy. Vacancies occurring among the public members shall be filled for the remainder of the term. In case of vacancy in a Governor-appointed membership when the Senate is not in session, the Governor may make a temporary appointment until the next meeting of the Senate when a person shall be nominated to fill the office and, upon confirmation by the Senate, he or she shall hold office during the remainder of the term and until a successor is appointed and qualified. Members of the Authority are not entitled to compensation for their services as members but are entitled to reimbursement for all necessary expenses incurred in connection with the performance of their duties as members.
(f) The Governor may remove any public member of the Authority in case of incompetence, neglect of duty, or malfeasance in office. The chairman of a county board may remove any public member appointed by that chairman in the case of incompetence, neglect of duty, or malfeasance in office.
(g) The Board shall appoint an Executive Director who shall have a background in finance, including familiarity with the legal and procedural requirements of issuing bonds, real estate, or economic development and administration. The Executive Director shall hold office at the discretion of the Board. The Executive Director shall be the chief administrative and operational officer of the Authority, shall direct and supervise its administrative affairs and general management, perform such other duties as may be prescribed from time to time by the members, and receive compensation fixed by the Authority. The Department of Commerce and Community Affairs shall pay the compensation of the Executive Director from appropriations received for that purpose. The Executive Director shall attend all meetings of the Authority. However, no action of the Authority shall be invalid on account of the absence of the Executive Director from a meeting. The Authority may engage the services of the Illinois Finance Authority, attorneys, appraisers, engineers, accountants, credit analysts, and other consultants if the Southern Illinois Economic Development Authority deems it advisable.
(Source: P.A. 94-1021, eff. 7-12-06.)

(70 ILCS 519/5-25)
Sec. 5-25. Duty. All official acts of the Authority shall require the approval of at least 11 members. It shall be the duty of the Authority to promote development within the geographic confines of Franklin, Perry, Randolph, Jackson, Williamson, Saline, Gallatin, Union, Johnson, Pope, Hardin, Alexander, Pulaski, and Massac counties. The Authority shall use the powers conferred upon it to assist in the development, construction, and acquisition of industrial, commercial, housing, or residential projects within those counties.
(Source: P.A. 94-1021, eff. 7-12-06.)

(70 ILCS 519/5-30)
Sec. 5-30. Powers.
(a) The Authority possesses all the powers of a body corporate necessary and convenient to accomplish the purposes of this Act, including, without any intended limitation upon the general powers hereby conferred, the following powers:
(1) to enter into loans, contracts, agreements, and

mortgages in any matter connected with any of its corporate purposes and to invest its funds;

(2) to sue and be sued;
(3) to utilize services of the Illinois Finance

Authority necessary to carry out its purposes;

(4) to have and use a common seal and to alter the

seal at its discretion;

(5) to adopt all needful ordinances, resolutions,

bylaws, rules, and regulations for the conduct of its business and affairs and for the management and use of the projects developed, constructed, acquired, and improved in furtherance of its purposes;

(6) to designate the fiscal year for the Authority;
(7) to accept and expend appropriations;
(8) to acquire, own, lease, sell, or otherwise

dispose of interests in and to real property and improvements situated on that real property and in personal property necessary to fulfill the purposes of the Authority;

(9) to engage in any activity or operation which is

incidental to and in furtherance of efficient operation to accomplish the Authority's primary purpose;

(10) to acquire, own, construct, lease, operate, and

maintain bridges, terminals, terminal facilities, and port facilities and to fix and collect just, reasonable, and nondiscriminatory charges for the use of such facilities. These charges shall be used to defray the reasonable expenses of the Authority and to pay the principal and interest of any revenue bonds issued by the Authority;

(11) subject to any applicable condition imposed by

this Act, to locate, establish and maintain a public airport, public airports and public airport facilities within its corporate limits or within or upon any body of water adjacent thereto and to construct, develop, expand, extend and improve any such airport or airport facility; and

(12) to have and exercise all powers and be subject

to all duties usually incident to boards of directors of corporations.

(b) The Authority shall not issue any bonds relating to the financing of a project located within the planning and subdivision control jurisdiction of any municipality or county unless: (i) notice, including a description of the proposed project and the financing for that project, is submitted to the corporate authorities of the municipality or, in the case of a proposed project in an unincorporated area, to the county board and (ii) the corporate authorities of the municipality do not, or the county board does not, adopt a resolution disapproving the project within 45 days after receipt of the notice.
(c) If any of the powers set forth in this Act are exercised within the jurisdictional limits of any municipality, all ordinances of the municipality remain in full force and effect and are controlling.
(Source: P.A. 94-1021, eff. 7-12-06.)

(70 ILCS 519/5-35)
Sec. 5-35. Tax avoidance. Notwithstanding any other provision of law, the Authority shall not enter into any agreement providing for the purchase and lease of tangible personal property which results in the avoidance of taxation under the Retailers' Occupation Tax Act, the Use Tax Act, the Service Use Tax Act, or the Service Occupation Tax Act, without the prior written consent of the Governor.
(Source: P.A. 94-1021, eff. 7-12-06.)

(70 ILCS 519/5-40)
Sec. 5-40. Bonds.
(a) The Authority, with the written approval of the Governor, shall have the continuing power to issue bonds, notes, or other evidences of indebtedness in an aggregate amount outstanding not to exceed $250,000,000 for the following purposes: (i) development, construction, acquisition, or improvement of projects, including those established by business entities locating or expanding property within the territorial jurisdiction of the Authority; (ii) entering into venture capital agreements with businesses locating or expanding within the territorial jurisdiction of the Authority; and (iii) acquisition and improvement of any property necessary and useful in connection therewith. For the purpose of evidencing the obligations of the Authority to repay any money borrowed, the Authority may, pursuant to resolution, from time to time, issue and dispose of its interest-bearing revenue bonds, notes, or other evidences of indebtedness and may also from time to time issue and dispose of such bonds, notes, or other evidences of indebtedness to refund, at maturity, at a redemption date or in advance of either, any bonds, notes, or other evidences of indebtedness pursuant to redemption provisions or at any time before maturity. All such bonds, notes, or other evidences of indebtedness shall be payable solely and only from the revenues or income to be derived from loans made with respect to projects, from the leasing or sale of the projects, or from any other funds available to the Authority for such purposes. The bonds, notes, or other evidences of indebtedness may bear such date or dates, may mature at such time or times not exceeding 40 years from their respective dates, may bear interest at such rate or rates not exceeding the maximum rate permitted by the Bond Authorization Act, may be in such form, may carry such registration privileges, may be executed in such manner, may be payable at such place or places, may be made subject to redemption in such manner and upon such terms, with or without premium, as is stated on the face thereof, may be authenticated in such manner and may contain such terms and covenants as may be provided by an applicable resolution.
(b) The holder or holders of any bonds, notes, or other evidences of indebtedness issued by the Authority may bring suits at law or proceedings in equity to compel the performance and observance by any corporation or person or by the Authority or any of its agents or employees of any contract or covenant made with the holders of the bonds, notes, or other evidences of indebtedness, to compel such corporation, person, the Authority, and any of its agents or employees to perform any duties required to be performed for the benefit of the holders of the bonds, notes, or other evidences of indebtedness by the provision of the resolution authorizing their issuance and to enjoin the corporation, person, the Authority, and any of its agents or employees from taking any action in conflict with any contract or covenant.
(c) If the Authority fails to pay the principal of or interest on any of the bonds or premium, if any, as the bond becomes due, a civil action to compel payment may be instituted in the appropriate circuit court by the holder or holders of the bonds on which the default of payment exists or by an indenture trustee acting on behalf of the holders. Delivery of a summons and a copy of the complaint to the chairman of the Board shall constitute sufficient service to give the circuit court jurisdiction over the subject matter of the suit and jurisdiction over the Authority and its officers named as defendants for the purpose of compelling such payment. Any case, controversy, or cause of action concerning the validity of this Act relates to the revenue of the State of Illinois.
(d) Notwithstanding the form and tenor of any bond, note, or other evidence of indebtedness and in the absence of any express recital on its face that it is non-negotiable, all such bonds, notes, and other evidences of indebtedness shall be negotiable instruments. Pending the preparation and execution of any bonds, notes, or other evidences of indebtedness, temporary bonds, notes, or evidences of indebtedness may be issued as provided by ordinance.
(e) To secure the payment of any or all of such bonds, notes, or other evidences of indebtedness, the revenues to be received by the Authority from a lease agreement or loan agreement shall be pledged, and, for the purpose of setting forth the covenants and undertakings of the Authority in connection with the issuance of the bonds, notes, or other evidences of indebtedness and the issuance of any additional bonds, notes or other evidences of indebtedness payable from such revenues, income, or other funds to be derived from projects, the Authority may execute and deliver a mortgage or trust agreement. A remedy for any breach or default of the terms of any mortgage or trust agreement by the Authority may be by mandamus proceeding in the appropriate circuit court to compel performance and compliance under the terms of the mortgage or trust agreement, but the trust agreement may prescribe by whom or on whose behalf the action may be instituted.
(f) Bonds or notes shall be secured as provided in the authorizing ordinance which may include, notwithstanding any other provision of this Act, in addition to any other security, a specific pledge, assignment of and lien on, or security interest in any or all revenues or money of the Authority, from whatever source, which may, by law, be used for debt service purposes and a specific pledge, or assignment of and lien on, or security interest in any funds or accounts established or provided for by ordinance of the Authority authorizing the issuance of the bonds or notes.
(g) The State of Illinois pledges to and agrees with the holders of the bonds and notes of the Authority issued pursuant to this Section that the State will not limit or alter the rights and powers vested in the Authority by this Act so as to impair the terms of any contract made by the Authority with the holders of bonds or notes or in any way impair the rights and remedies of those holders until the bonds and notes, together with interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceedings by or on behalf of the holders, are fully met and discharged. In addition, the State pledges to and agrees with the holders of the bonds and notes of the Authority issued pursuant to this Section that the State will not limit or alter the basis on which State funds are to be paid to the Authority as provided in this Act, or the use of such funds, so as to impair the terms of any such contract. The Authority is authorized to include these pledges and agreements of the State in any contract with the holders of bonds or notes issued pursuant to this Section.
(h) (Blank).
(Source: P.A. 98-750, eff. 1-1-15.)

(70 ILCS 519/5-45)
Sec. 5-45. Bonds and notes; exemption from taxation. The creation of the Authority is in all respects for the benefit of the people of Illinois and for the improvement of their health, safety, welfare, comfort, and security, and its purposes are public purposes. In consideration thereof, the notes and bonds of the Authority issued pursuant to this Act and the income from these notes and bonds may be free from all taxation by the State or its political subdivisions, exempt for estate, transfer, and inheritance taxes. The exemption from taxation provided by the preceding sentence shall apply to the income on any notes or bonds of the Authority only if the Authority in its sole judgment determines that the exemption enhances the marketability of the bonds or notes or reduces the interest rates that would otherwise be borne by the bonds or notes. For purposes of Section 250 of the Illinois Income Tax Act, the exemption of the Authority shall terminate after all of the bonds have been paid. The amount of such income that shall be added and then subtracted on the Illinois income tax return of a taxpayer, subject to Section 203 of the Illinois Income Tax Act, from federal adjusted gross income or federal taxable income in computing Illinois base income shall be the interest net of any bond premium amortization.
(Source: P.A. 94-1021, eff. 7-12-06.)

(70 ILCS 519/5-50)
Sec. 5-50. Acquisition.
(a) The Authority may, but need not, acquire title to any project with respect to which it exercises its authority.
(b) The Authority shall have power to acquire by purchase, lease, gift, or otherwise any property or rights therein from any person or persons, the State of Illinois, any municipal corporation, any local unit of government, the government of the United States and any agency or instrumentality of the United States, any body politic, or any county useful for its purposes, whether improved for the purposes of any prospective project or unimproved. The Authority may also accept any donation of funds for its purposes from any of these sources.
(c) The Authority shall have power to develop, construct, and improve, either under its own direction or through collaboration with any approved applicant, or to acquire, through purchase or otherwise, any project, using for this purpose the proceeds derived from its sale of revenue bonds, notes, or other evidences of indebtedness or governmental loans or grants and shall have the power to hold title to those projects in the name of the Authority.
(d) The Authority shall have the power to enter into intergovernmental agreements with the State of Illinois, the counties of Franklin, Perry, Randolph, Jackson, Williamson, Saline, Gallatin, Union, Johnson, Pope, Hardin, Alexander, Pulaski, or Massac, the Illinois Finance Authority, the Illinois Housing Development Authority, the United States government and any agency or instrumentality of the United States, any unit of local government located within the territory of the Authority, or any other unit of government to the extent allowed by Article VII, Section 10 of the Illinois Constitution and the Intergovernmental Cooperation Act.
(e) The Authority shall have the power to share employees with other units of government, including agencies of the United States, agencies of the State of Illinois, and agencies or personnel of any unit of local government.
(f) The Authority shall have the power to exercise powers and issue bonds as if it were a municipality so authorized in Divisions 12.1, 74, 74.1, 74.3, and 74.5 of Article 11 of the Illinois Municipal Code.
(Source: P.A. 94-1021, eff. 7-12-06.)

(70 ILCS 519/5-60)
Sec. 5-60. Designation of depository. The Authority shall biennially designate a national or State bank or banks as depositories of its money. Such depositories shall be designated only within the State and upon condition that bonds approved as to form and surety by the Authority and at least equal in amount to the maximum sum expected to be on deposit at any one time shall be first given by such depositories to the Authority, such bonds to be conditioned for the safe keeping and prompt repayment of such deposits. When any of the funds of the Authority shall be deposited by the treasurer in any such depository, the treasurer and the sureties on his official bond shall, to such extent, be exempt from liability for the loss of any such deposited funds by reason of the failure, bankruptcy, or any other act or default of such depository; provided that the Authority may accept assignments of collateral by any depository of its funds to secure such deposits to the same extent and conditioned in the same manner as assignments of collateral are permitted by law to secure deposits of the funds of any city.
(Source: P.A. 94-1021, eff. 7-12-06.)

(70 ILCS 519/5-65)
Sec. 5-65. Taxation prohibited. The Authority shall have no right or authority to levy any tax or special assessment, to pledge the credit of the State or any other subdivision or municipal corporation thereof, or to incur any obligation enforceable upon any property, either within or without the territory of the Authority.
(Source: P.A. 94-1021, eff. 7-12-06.)

(70 ILCS 519/5-70)
Sec. 5-70. Fees. The Authority may collect fees and charges in connection with its loans, commitments, and servicing and may provide technical assistance in the development of the region.
(Source: P.A. 94-1021, eff. 7-12-06.)

(70 ILCS 519/5-75)
Sec. 5-75. Reports. The Authority shall annually submit a report of its finances to the Auditor General. The Authority shall annually submit a report of its activities to the Governor and to the General Assembly.
(Source: P.A. 94-1021, eff. 7-12-06.)



Article 10 - (This Article is compiled at 65 ILCS 115/)

(70 ILCS 519/Art. 10 heading)



Article 90 - Amendatory Provisions

(70 ILCS 519/Art. 90 heading)



Article 900 - Severability; Effective Date

(70 ILCS 519/Art. 900 heading)

(70 ILCS 519/900-5)
Sec. 900-5. Severability. The provisions of this Act are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 94-1021, eff. 7-12-06.)

(70 ILCS 519/900-10)
Sec. 900-10. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 94-1021, eff. 7-12-06.)






70 ILCS 520/ - Southwestern Illinois Development Authority Act.

(70 ILCS 520/1) (from Ch. 85, par. 6151)
Sec. 1. This Act shall be known and may be cited as the "Southwestern Illinois Development Authority Act".
(Source: P.A. 85-591.)

(70 ILCS 520/2) (from Ch. 85, par. 6152)
Sec. 2. The General Assembly hereby determines and declares:
(a) That labor surplus areas currently exist in the southwestern part of the State;
(b) That the economic burdens resulting from involuntary unemployment fall in part upon the State in the form of increased need for public assistance and reduced tax revenues and, in the event that the unemployed worker and his family migrate elsewhere to find work, may also fall upon the municipalities and other taxing districts within the areas of unemployment in the form of reduced tax revenues, thereby endangering their financial ability to support necessary governmental services for their remaining inhabitants;
(c) That the State has a responsibility to help create a favorable climate for new and improved job opportunities for its citizens by encouraging the development of commercial and service businesses and industrial and manufacturing plants within the southwestern part of the State;
(d) That a lack of decent housing contributes to urban blight, crime, anti-social behavior, disease, a higher need for public assistance, reduced tax revenues and the migration of workers and their families away from areas which fail to offer adequate, decent, affordable housing;
(e) That decent, affordable housing is a necessary ingredient of life affording each citizen basic human dignity, a sense of self worth, confidence and a firm foundation upon which to build a family and educate children;
(f) That in order to foster civic and neighborhood pride, citizens require access to educational institutions, recreation, parks and open spaces, entertainment and sports, a reliable transportation network, cultural facilities and theaters;
(g) That the main purpose of this Act is to promote industrial, commercial, residential, service, transportation and recreational activities and facilities, thereby reducing the evils attendant upon unemployment and enhancing the public health, safety, morals, happiness and general welfare of this State.
(Source: P.A. 85-591.)

(70 ILCS 520/3) (from Ch. 85, par. 6153)
Sec. 3. The following terms, whenever used or referred to in this Act, shall have the following meanings, except in such instances where the context may clearly indicate otherwise:
(a) "Authority" means the Southwestern Illinois Development Authority created by this Act.
(b) "Governmental agency" means any federal, State or local governmental body, and any agency or instrumentality thereof, corporate or otherwise.
(c) "Person" means any natural person, firm, partnership, corporation, both domestic and foreign, company, association or joint stock association and includes any trustee, receiver, assignee or personal representative thereof.
(d) "Revenue bond" means any bond issued by the Authority the principal and interest of which is payable solely from revenues or income derived from any project or activity of the Authority.
(e) "Board" means the Southwestern Illinois Development Authority Board of Directors.
(f) "Governor" means the Governor of the State of Illinois.
(g) "City" means any city, village, incorporated town or township within the geographical territory of the Authority.
(h) "Industrial project" means (1) a capital project, including one or more buildings and other structures, improvements, machinery and equipment whether or not on the same site or sites now existing or hereafter acquired, suitable for use by any manufacturing, industrial, research, transportation or commercial enterprise including but not limited to use as a factory, mill, processing plant, assembly plant, packaging plant, fabricating plant, office building, industrial distribution center, warehouse, repair, overhaul or service facility, freight terminal, research facility, test facility, railroad facility, solid waste and wastewater treatment and disposal sites and other pollution control facilities, resource or waste reduction, recovery, treatment and disposal facilities, and including also the sites thereof and other rights in land therefor whether improved or unimproved, site preparation and landscaping and all appurtenances and facilities incidental thereto such as utilities, access roads, railroad sidings, truck docking and similar facilities, parking facilities, dockage, wharfage, railroad roadbed, track, trestle, depot, terminal, switching and signaling equipment or related equipment and other improvements necessary or convenient thereto; or (2) any land, buildings, machinery or equipment comprising an addition to or renovation, rehabilitation or improvement of any existing capital project.
(i) "Housing project" or "residential project" includes a specific work or improvement undertaken to provide dwelling accommodations, including the acquisition, construction or rehabilitation of lands, buildings and community facilities and in connection therewith to provide nonhousing facilities which are an integral part of a planned large-scale project or new community.
(j) "Commercial project" means any project, including but not limited to one or more buildings and other structures, improvements, machinery and equipment whether or not on the same site or sites now existing or hereafter acquired, suitable for use by any retail or wholesale concern, distributorship or agency, any cultural facilities of a for-profit or not-for-profit type including but not limited to educational, theatrical, recreational and entertainment, sports facilities, racetracks, stadiums, convention centers, exhibition halls, arenas, opera houses and theaters, waterfront improvements, swimming pools, boat storage, moorage, docking facilities, restaurants, velodromes, coliseums, sports training facilities, parking facilities, terminals, hotels and motels, gymnasiums, medical facilities and port facilities.
(k) "Unit of local government" means a unit of local government, as defined in Section 1 of Article VII of the Illinois Constitution, and any local public entity as that term is defined in the Local Governmental and Governmental Employees Tort Immunity Act and such unit of local government or local public entity is located within the geographical territory of the Authority or, for the purposes of the Flood Prevention District Act, is located within Monroe County, Illinois.
(l) "Local government project" means a project or other undertaking that is authorized or required by law to be acquired, constructed, reconstructed, equipped, improved, rehabilitated, replaced, maintained, or otherwise undertaken in any manner by a unit of local government.
(m) "Local government security" means a bond, note, or other evidence of indebtedness that a unit of local government is legally authorized to issue for the purpose of financing a public purpose project or to issue for any other lawful public purpose under any provision of the Illinois Constitution or laws of this State, whether the obligation is payable from taxes or revenues, rates, charges, assessments, appropriations, grants, or any other lawful source or combination thereof, and specifically includes, without limitation, obligations under any lease or lease purchase agreement lawfully entered into by the unit of local government for the acquisition or use of facilities or equipment.
(n) "Project" means an industrial, housing, residential, commercial, local government, or service project or any combination thereof provided that all uses shall fall within one of the categories described above. Any project, of any nature whatsoever, shall automatically include all site improvements and new construction involving sidewalks, sewers, solid waste and wastewater treatment and disposal sites and other pollution control facilities, resource or waste reduction, recovery, treatment and disposal facilities, parks, open spaces, wildlife sanctuaries, streets, highways and runways.
(o) "Lease agreement" shall mean an agreement whereby a project acquired by the Authority by purchase, gift or lease is leased to any person or corporation which will use or cause the project to be used as a project as heretofore defined upon terms providing for lease rental payments at least sufficient to pay when due all principal of and interest and premium, if any, on any bonds, notes or other evidences of indebtedness of the Authority issued with respect to such project, providing for the maintenance, insurance and operation of the project on terms satisfactory to the Authority and providing for disposition of the project upon termination of the lease term, including purchase options or abandonment of the premises, with such other terms as may be deemed desirable by the Authority.
(p) "Loan agreement" means any agreement pursuant to which the Authority agrees to loan the proceeds of its bonds, notes or other evidences of indebtedness issued with respect to a project to any person or corporation which will use or cause the project to be used as a project as heretofore defined upon terms providing for loan repayment installments at least sufficient to pay when due all principal of and interest and premium, if any, on any bonds, notes or other evidences of indebtedness of the Authority issued with respect to the project, providing for maintenance, insurance and operation of the project on terms satisfactory to the Authority and providing for other matters as may be deemed advisable by the Authority.
(q) "Financial aid" means the expenditure of Authority funds or funds provided by the Authority through the issuance of its revenue bonds, notes or other evidences of indebtedness for the development, construction, acquisition or improvement of a project.
(r) "Costs incurred in connection with the development, construction, acquisition or improvement of a project" means the following: the cost of purchase and construction of all lands and improvements in connection therewith and equipment and other property, rights, easements and franchises acquired which are deemed necessary for such construction; financing charges; interest costs with respect to bonds, notes and other evidences of indebtedness of the Authority prior to and during construction and for a period of 6 months thereafter; engineering and legal expenses; the costs of plans, specifications, surveys and estimates of costs and other expenses necessary or incident to determining the feasibility or practicability of any project, together with such other expenses as may be necessary or incident to the financing, insuring, acquisition and construction of a specific project and the placing of the same in operation.
(s) "Terminal" means a public place, station or depot for receiving and delivering passengers, baggage, mail, freight or express matter and any combination thereof in connection with the transportation of persons and property on water or land or in the air.
(t) "Terminal facilities" means all land, buildings, structures, improvements, equipment and appliances useful in the operation of public warehouse, storage and transportation facilities and industrial, manufacturing or commercial activities for the accommodation of or in connection with commerce by water or land or in the air or useful as an aid, or constituting an advantage or convenience to, the safe landing, taking off and navigation of aircraft or the safe and efficient operation or maintenance of a public airport.
(u) "Port facilities" means all public structures, except terminal facilities as defined herein, that are in, over, under or adjacent to navigable waters and are necessary for or incident to the furtherance of water commerce and includes the widening and deepening of slips, harbors and navigable waters.
(v) "Airport" means any locality, either land or water, which is used or designed for the landing and taking off of aircraft or for the location of runways, landing fields, aerodromes, hangars, buildings, structures, airport roadways and other facilities.
(Source: P.A. 95-723, eff. 6-23-08.)

(70 ILCS 520/4) (from Ch. 85, par. 6154)
Sec. 4. (a) There is hereby created a political subdivision, body politic and municipal corporation named the Southwestern Illinois Development Authority. The territorial jurisdiction of the Authority is that geographic area within the boundaries of Madison, St. Clair, Bond, and Clinton counties in the State of Illinois and any navigable waters and air space located therein.
(b) The governing and administrative powers of the Authority shall be vested in a body consisting of 14 members including, as ex officio members, the Director of Commerce and Economic Opportunity, or his or her designee, and the Secretary of Transportation, or his or her designee. The other 12 members of the Authority shall be designated "public members", 6 of whom shall be appointed by the Governor with the advice and consent of the Senate, 2 of whom shall be appointed by the county board chairman of Madison County, 2 of whom shall be appointed by the county board chairman of St. Clair County, one of whom shall be appointed by the county board chairman of Bond County, and one of whom shall be appointed by the county board chairman of Clinton County. All public members shall reside within the territorial jurisdiction of this Act. Eight members shall constitute a quorum. The public members shall be persons of recognized ability and experience in one or more of the following areas: economic development, finance, banking, industrial development, small business management, real estate development, community development, venture finance, organized labor or civic, community or neighborhood organization. The Chairman of the Authority shall be elected by the Board annually from the members appointed by the county board chairmen.
(c) The terms of all members of the Authority shall begin 30 days after the effective date of this Act. Of the 8 public members appointed pursuant to this Act, 3 shall serve until the third Monday in January, 1988, 3 shall serve until the third Monday in January, 1989, and 2 shall serve until the third Monday in January, 1990. The public members initially appointed under this amendatory Act of the 94th General Assembly shall serve until the third Monday in January, 2008. All successors shall be appointed by the original appointing authority and hold office for a term of 3 years commencing the third Monday in January of the year in which their term commences, except in case of an appointment to fill a vacancy. Vacancies occurring among the public members shall be filled for the remainder of the term. In case of vacancy in a Governor-appointed membership when the Senate is not in session, the Governor may make a temporary appointment until the next meeting of the Senate when a person shall be nominated to fill such office, and any person so nominated who is confirmed by the Senate shall hold office during the remainder of the term and until a successor shall be appointed and qualified. Members of the Authority shall not be entitled to compensation for their services as members but shall be entitled to reimbursement for all necessary expenses incurred in connection with the performance of their duties as members.
(d) The Governor may remove any public member of the Authority in case of incompetency, neglect of duty, or malfeasance in office.
(e) The Board shall appoint an Executive Director who shall have a background in finance, including familiarity with the legal and procedural requirements of issuing bonds, real estate or economic development and administration. The Executive Director shall hold office at the discretion of the Board. The Executive Director shall be the chief administrative and operational officer of the Authority, shall direct and supervise its administrative affairs and general management, shall perform such other duties as may be prescribed from time to time by the members and shall receive compensation fixed by the Authority. The Executive Director shall attend all meetings of the Authority; however, no action of the Authority shall be invalid on account of the absence of the Executive Director from a meeting. The Authority may engage the services of such other agents and employees, including attorneys, appraisers, engineers, accountants, credit analysts and other consultants, as it may deem advisable and may prescribe their duties and fix their compensation.
(f) The Board may, by majority vote, nominate up to 4 non-voting members for appointment by the Governor. Non-voting members shall be persons of recognized ability and experience in one or more of the following areas: economic development, finance, banking, industrial development, small business management, real estate development, community development, venture finance, organized labor or civic, community or neighborhood organization. Non-voting members shall serve at the pleasure of the Board. All non-voting members may attend meetings of the Board and shall be reimbursed as provided in subsection (c).
(g) The Board shall create a task force to study and make recommendations to the Board on the economic development of the city of East St. Louis and on the economic development of the riverfront within the territorial jurisdiction of this Act. The members of the task force shall reside within the territorial jurisdiction of this Act, shall serve at the pleasure of the Board and shall be persons of recognized ability and experience in one or more of the following areas: economic development, finance, banking, industrial development, small business management, real estate development, community development, venture finance, organized labor or civic, community or neighborhood organization. The number of members constituting the task force shall be set by the Board and may vary from time to time. The Board may set a specific date by which the task force is to submit its final report and recommendations to the Board.
(Source: P.A. 96-443, eff. 8-14-09.)

(70 ILCS 520/5) (from Ch. 85, par. 6155)
Sec. 5. All official acts of the Authority shall require the approval of at least 8 members. It shall be the duty of the Authority to promote development within the geographic confines of Madison, Bond, Clinton, and St. Clair counties. The Authority shall use the powers herein conferred upon it to assist in the development, construction and acquisition of industrial, commercial, housing or residential projects within Madison, Bond, Clinton, and St. Clair counties.
(Source: P.A. 94-1096, eff. 6-1-07.)

(70 ILCS 520/6) (from Ch. 85, par. 6156)
Sec. 6. (a) The Authority possesses all the powers of a body corporate necessary and convenient to accomplish the purposes of this Act, including, without any intended limitation upon the general powers hereby conferred, the following:
(1) to enter into loans, contracts, agreements and mortgages in any matter connected with any of its corporate purposes and to invest its funds;
(2) to sue and be sued;
(3) to employ agents and employees necessary to carry out its purposes;
(4) to have and use a common seal and to alter the same at its discretion;
(5) to adopt all needful ordinances, resolutions, by-laws, rules and regulations for the conduct of its business and affairs and for the management and use of the projects developed, constructed, acquired and improved in furtherance of its purposes;
(6) to designate the fiscal year for the Authority;
(7) to accept and expend appropriations; and
(8) to have and exercise all powers and be subject to all duties usually incident to boards of directors of corporations.
(b) The Authority shall not issue any bonds relating to the financing of a project located within the planning and subdivision control jurisdiction of any municipality or county unless: (1) notice, including a description of the proposed project and the financing therefor, is submitted to the corporate authorities of such municipality or, in the case of a proposed project in an unincorporated area, to the county board; and (2) such corporate authorities do not, or the county board does not, adopt a resolution disapproving the project within 45 days after receipt of the notice.
(c) If any of the powers set forth in this Act are exercised within the jurisdictional limits of any municipality, all ordinances of such municipality shall remain in full force and effect and shall be controlling.
(d) To acquire, own, lease, sell or otherwise dispose of interests in and to real property and improvements situated thereon and in personal property necessary to fulfill the purposes of the Authority.
(e) To engage in any activity or operation which is incidental to and in furtherance of efficient operation to accomplish the Authority's primary purpose.
(f) To acquire, own, construct, lease, operate and maintain bridges, terminals, terminal facilities and port facilities and to fix and collect just, reasonable and nondiscriminatory charges for the use of such facilities. The charges so collected shall be used to defray the reasonable expenses of the Authority and to pay the principal and interest of any revenue bonds issued by the Authority.
(g) Subject to any applicable condition imposed by this Act, to locate, establish and maintain a public airport, public airports and public airport facilities within its corporate limits or within or upon any body of water adjacent thereto and to construct, develop, expand, extend and improve any such airport or airport facility.
(Source: P.A. 85-591.)

(70 ILCS 520/7) (from Ch. 85, par. 6157)
Sec. 7. (a) The Authority, with the written approval of the Governor, shall have the continuing power to issue bonds, notes, or other evidences of indebtedness for the purpose of developing, constructing, acquiring or improving projects, including without limitation those established by business entities locating or expanding property within the territorial jurisdiction of the Authority, for entering into venture capital agreements with businesses locating or expanding within the territorial jurisdiction of the Authority, for acquiring and improving any property necessary and useful in connection therewith, for the purposes of the Employee Ownership Assistance Act, and any local government projects. With respect to any local government project, the Authority is authorized to purchase from time to time pursuant to negotiated sale or to otherwise acquire from time to time any local government security upon terms and conditions as the Authority may prescribe in connection therewith. For the purpose of evidencing the obligations of the Authority to repay any money borrowed for any project, the Authority may, pursuant to resolution, from time to time issue and dispose of its interest bearing revenue bonds, notes or other evidences of indebtedness and may also from time to time issue and dispose of such bonds, notes or other evidences of indebtedness to refund, at maturity, at a redemption date or in advance of either, any bonds, notes or other evidences of indebtedness pursuant to redemption provisions or at any time before maturity. All such bonds, notes or other evidences of indebtedness shall be payable solely and only from the revenues or income to be derived from loans made with respect to projects, from the leasing or sale of the projects or from any other funds available to the Authority for such purposes. The bonds, notes or other evidences of indebtedness may bear such date or dates, may mature at such time or times not exceeding 40 years from their respective dates, notwithstanding any other law to the contrary may bear interest at such rate or rates payable annually, semi-annually, quarterly or monthly, may be in such form, may carry such registration privileges, may be executed in such manner, may be payable at such place or places, may be made subject to redemption in such manner and upon such terms, with or without premium as is stated on the face thereof, may be authenticated in such manner and may contain such terms and covenants as may be provided by an applicable resolution.
(b)(1) The holder or holders of any bonds, notes or other

evidences of indebtedness issued by the Authority may bring suits at law or proceedings in equity to compel the performance and observance by any corporation or person or by the Authority or any of its agents or employees of any contract or covenant made with the holders of such bonds, notes or other evidences of indebtedness, to compel such corporation, person, the Authority and any of its agents or employees to perform any duties required to be performed for the benefit of the holders of any such bonds, notes or other evidences of indebtedness by the provision of the resolution authorizing their issuance and to enjoin such corporation, person, the Authority and any of its agents or employees from taking any action in conflict with any such contract or covenant.

(2) If the Authority fails to pay the principal of or

interest on any of the bonds or premium, if any, as the same become due, a civil action to compel payment may be instituted in the appropriate circuit court by the holder or holders of the bonds on which such default of payment exists or by an indenture trustee acting on behalf of such holders. Delivery of a summons and a copy of the complaint to the Chairman of the Board shall constitute sufficient service to give the circuit court jurisdiction of the subject matter of such a suit and jurisdiction over the Authority and its officers named as defendants for the purpose of compelling such payment. Any case, controversy or cause of action concerning the validity of this Act relates to the revenue of the State of Illinois.

(c) Notwithstanding the form and tenor of any such bonds, notes or other evidences of indebtedness and in the absence of any express recital on the face thereof that it is non-negotiable, all such bonds, notes and other evidences of indebtedness shall be negotiable instruments. Pending the preparation and execution of any such bonds, notes or other evidences of indebtedness, temporary bonds, notes or evidences of indebtedness may be issued as provided by ordinance.
(d) To secure the payment of any or all of such bonds, notes or other evidences of indebtedness, the revenues to be received by the Authority from a lease agreement or loan agreement shall be pledged, and, for the purpose of setting forth the covenants and undertakings of the Authority in connection with the issuance thereof and the issuance of any additional bonds, notes or other evidences of indebtedness payable from such revenues, income or other funds to be derived from projects, the Authority may execute and deliver a mortgage or trust agreement. A remedy for any breach or default of the terms of any such mortgage or trust agreement by the Authority may be by mandamus proceedings in the appropriate circuit court to compel the performance and compliance therewith, but the trust agreement may prescribe by whom or on whose behalf such action may be instituted.
(e) Such bonds or notes shall be secured as provided in the authorizing ordinance which may, notwithstanding any other provision of this Act, include in addition to any other security a specific pledge or assignment of and lien on or security interest in any or all revenues or money of the Authority from whatever source which may by law be used for debt service purposes and a specific pledge or assignment of and lien on or security interest in any funds or accounts established or provided for by ordinance of the Authority authorizing the issuance of such bonds or notes and, with respect to any local government project, may include without limitation a pledge of any local government securities, including any payments thereon.
(f) In the event that the Authority determines that monies of the Authority will not be sufficient for the payment of the principal of and interest on its bonds during the next State fiscal year, the Chairman, as soon as practicable, shall certify to the Governor the amount required by the Authority to enable it to pay such principal of and interest on the bonds. The Governor shall submit the amount so certified to the General Assembly as soon as practicable, but no later than the end of the current State fiscal year. This subsection shall not apply to any bonds or notes as to which the Authority shall have determined, in the resolution authorizing the issuance of the bonds or notes, that this subsection shall not apply. Whenever the Authority makes such a determination, that fact shall be plainly stated on the face of the bonds or notes, and that fact shall also be reported to the Governor.
In the event of a withdrawal of moneys from a reserve fund established with respect to any issue or issues of bonds of the Authority to pay principal or interest on those bonds, the Chairman of the Authority, as soon as practicable, shall certify to the Governor the amount required to restore the reserve fund to the level required in the resolution or indenture securing those bonds. The Governor shall submit the amount so certified to the General Assembly as soon as practicable, but no later than the end of the current State fiscal year.
(g) The State of Illinois pledges to and agrees with the holders of the bonds and notes of the Authority issued pursuant to this Section that the State will not limit or alter the rights and powers vested in the Authority by this Act so as to impair the terms of any contract made by the Authority with such holders or in any way impair the rights and remedies of such holders until such bonds and notes, together with interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceedings by or on behalf of such holders, are fully met and discharged. In addition, the State pledges to and agrees with the holders of the bonds and notes of the Authority issued pursuant to this Section that the State will not limit or alter the basis on which State funds are to be paid to the Authority as provided in this Act, or the use of such funds, so as to impair the terms of any such contract. The Authority is authorized to include these pledges and agreements of the State in any contract with the holders of bonds or notes issued under this Section.
(Source: P.A. 86-1455; 87-778.)

(70 ILCS 520/7.1) (from Ch. 85, par. 6157.1)
Sec. 7.1. Any unit of local government which is authorized to issue, sell and deliver its local government securities under any provision of the Illinois Constitution or laws of this State may issue, sell, and deliver such local government securities to the Authority as provided by this Act, provided that and notwithstanding any other provision of law to the contrary, any such unit of local government may issue and sell any such local government security at any interest rate, which rate or rates may be established by an index or formula which may be implemented by persons appointed or retained therefor, payable at such time or times and at such price or prices to which the unit of local government and the Authority may agree. Any unit of local government may pay any amount charged by the Authority. Any unit of local government may pay out of the proceeds of its local government securities or out of any other moneys or funds available to it for such purposes any costs, fees, interest deemed necessary, premiums or revenues incurred or required for financing or refinancing this program, including without limitation any fees charged by the Authority and its share, as determined by the Authority, of any costs, fees, interest deemed necessary, premiums or revenues incurred or required pursuant to this Act. All local government securities purchased by the Authority pursuant to this Act shall upon delivery to the Authority be accompanied by an approving opinion of bond counsel as to the validity of such securities. The Authority shall have discretion to purchase or otherwise acquire those local government securities as it shall deem to be in the best interest of its financing program for all units of local government taken as a whole.
(Source: P.A. 86-1455.)

(70 ILCS 520/7.2) (from Ch. 85, par. 6157.2)
Sec. 7.2. (a) Any unit of local government which receives funds from the Department of Revenue, including without limitation funds received pursuant to Sections 8-11-1, 8-11-1.4 or 8-11-5 of the Illinois Municipal Code, the Home Rule County Retailers' Occupation Tax Act or the Home Rule County Service Occupation Tax Act, Section 5.01 of the Local Mass Transit District Act, Sections 2 or 12 of "An Act in relation to State revenue sharing with local governmental entities", approved July 31, 1969, from the Department of Transportation pursuant to Section 8 of the Motor Fuel Tax Law, or from the State Superintendent of Education (directly or indirectly through regional superintendents of schools) pursuant to Article 18 of The School Code, or any unit of local government which receives other funds which are at any time in the custody of the State Treasurer, the State Comptroller, the Department of Revenue, the Department of Transportation or the State Superintendent of Education may, by appropriate proceedings, pledge to the Authority or any entity acting on behalf of the Authority (including, without limitation, any trustee), any or all of such receipts to the extent that such receipts are necessary to provide revenues to pay the principal of, premium, if any, and interest on, and other fees related to, or to secure, any of the local government securities of such unit of local government which have been sold or delivered to the Authority or its designee or to pay lease rental payments to be made by such unit of local government to the extent that such lease rental payments secure the payment of the principal of, premium, if any, and interest on, and other fees related to, any local government securities which have been sold or delivered to the Authority or its designee. Any pledge of such receipts (or any portion thereof) shall constitute a first and prior lien thereon and shall be binding from the time the pledge is made.
(b) Any such unit of local government may, by such proceedings, direct that all or any of such pledged receipts payable to such unit of local government be paid directly to the Authority or such other entity (including, without limitation, any trustee) for the purpose of paying the principal of, premium, if any, and interest on, and fees relating to, such local government securities or for the purpose of paying such lease rental payments to the extent necessary to pay the principal of, premium, if any, and interest on, and other fees related to, such local government securities secured by such lease rental payments. Upon receipt of a certified copy of such proceedings by the State Treasurer, the State Comptroller, the Department of Revenue, the Department of Transportation or the State Superintendent of Education, as the case may be, such Department or State Superintendent shall direct the State Comptroller and State Treasurer to pay to, or on behalf of, the Authority or such other entity (including, without limitation, any trustee) all or such portion of the pledged receipts from the Department of Revenue, or the Department of Transportation or the State Superintendent of Education (directly or indirectly through regional superintendents of schools), as the case may be, sufficient to pay the principal of and premium, if any, and interest on, and other fees related to, the local governmental securities for which the pledge was made or to pay such lease rental payments securing such local government securities for which the pledge was made. The proceedings shall constitute authorization for such a directive to the State Comptroller to cause orders to be drawn and to the State Treasurer to pay in accordance with such directive. To the extent that the Authority or its designee notifies the Department of Revenue, the Department of Transportation or the State Superintendent of Education, as the case may be, that the unit of local government has previously paid to the Authority or its designee the amount of any principal, premium, interest and fees payable from such pledged receipts, the State Comptroller shall cause orders to be drawn and the State Treasurer shall pay such pledged receipts to the unit of local government as if they were not pledged receipts. To the extent that such receipts are pledged and paid to the Authority or such other entity, any taxes which have been levied or fees or charges assessed pursuant to law on account of the issuance of such local government securities shall be paid to the unit of local government and may be used for the purposes which the pledged receipts would have been used.
(c) Any such unit of local government may, by such proceedings, direct that such pledged receipts payable to such unit of local government be paid to the Authority or such other entity (including without limitation any trustee) upon a default in the payment of any principal of, premium, if any, or interest on, or fees relating to, any of the local government securities of such unit of local government which have been sold or delivered to the Authority or its designee or any of the local government securities which have been sold or delivered to the Authority or its designee and which are secured by such lease rental payments. If such local governmental security is in default as to the payment of principal thereof, premium, if any, or interest thereon, or fees relating thereto, to the extent that the State Treasurer, the State Comptroller, the Department of Revenue, the Department of Transportation or the State Superintendent of Education (directly or indirectly through regional superintendents of schools) shall be the custodian at any time of any other available funds or moneys pledged to the payment of such local government securities or such lease rental payments securing such local government securities pursuant to this Section and due or payable to such a unit of local government at any time subsequent to written notice to the State Comptroller and State Treasurer from the Authority or any entity acting on behalf of the Authority (including, without limitation, any trustee) to the effect that such unit of local government has not paid or is in default as to payment of the principal of, premium, if any, or interest on, or fees relating to, any local government security sold or delivered to the Authority or any such entity (including, without limitation, any trustee) or has not paid or is in default as to the payment of such lease rental payments securing the payment of the principal of, premiums, if any, or interest on, or other fees relating to, any local government security sold or delivered to the Authority or such other entity (including, without limitation, any trustee):
(i) The State Comptroller and the State Treasurer

shall withhold the payment of such funds or moneys from such unit of local government until the amount of such principal, premium, if any, interest or fees then due and unpaid has been paid to the Authority or any such entity (including, without limitation, any trustee), or the State Comptroller and the State Treasurer have been advised that arrangements, satisfactory to the Authority or such entity, have been made for the payment of such principal, premium, if any, interest and fees; and

(ii) Within 10 days after a demand for payment by the

Authority or such entity given to such unit of local government, the State Treasurer and the State Comptroller, the State Treasurer shall pay such funds or moneys as are legally available therefor to the Authority or such entity for the payment of principal of, premium, if any, or interest on, or fees relating to, such local government securities. The Authority or any such entity may carry out this Section and exercise all the rights, remedies and provisions provided or referred to in this Section.

(d) Upon the sale or delivery of any local government securities of the Authority or its designee, the local government which issued such local government securities shall be deemed to have agreed that upon its failure to pay interest or premium, if any, on, or principal of, or fees relating to, the local government securities sold or delivered to the Authority or any entity acting on behalf of the Authority (including, without limitation, any trustee) when payable, all statutory defenses to nonpayment are thereby waived. Upon a default in the payment of principal of or interest on any local government securities issued by a unit of local government and sold or delivered to the Authority or its designee, and upon demand on the unit of local government for payment, if the local government securities are payable from property taxes and funds are not legally available in the treasury of the unit of local government to make payment, an action in mandamus for the levy of a tax by the unit of local government to pay the principal of or interest on the local government securities shall lie, and the Authority or such entity shall be constituted a holder or owner of the local government securities as being in default. Upon the occurrence of any failure or default with respect to any local government securities issued by a unit of local government, the Authority or such entity may thereupon avail itself of all remedies, rights and provisions of law applicable in the circumstances, and the failure to exercise or exert any rights or remedies within a time or period provided by law may not be raised as a defense by the unit of local government.
(Source: P.A. 86-1455.)

(70 ILCS 520/7.3) (from Ch. 85, par. 6157.3)
Sec. 7.3. The Authority may issue a single bond issue pursuant to this Act for a group of industrial projects, a group of housing projects, a group of residential projects, a group of commercial projects, a group of local government projects, or any combination thereof. A bond issue for multiple projects as provided in this Section shall be subject to all requirements for bond issue as established by this Act.
(Source: P.A. 86-1455.)

(70 ILCS 520/7.5)
Sec. 7.5. Tax exemption of bonds. The issuance of bonds under this Act is deemed an essential public and governmental purpose. Interest on the bonds issued under this Act after the effective date of this amendatory Act of 1996 is exempt from taxation within this State.
For purposes of Section 250 of the Illinois Income Tax Act, the exemption of the interest from bonds granted under this Section shall terminate after all of the bonds have been paid. The amount of such income that shall be added and then subtracted on the Illinois income tax return of a taxpayer, pursuant to Section 203 of the Illinois Income Tax Act, from federal adjusted gross income or federal taxable income in computing Illinois base income shall be the interest net of any bond premium amortization.
(Source: P.A. 89-460, eff. 5-24-96.)

(70 ILCS 520/8) (from Ch. 85, par. 6158)
Sec. 8. (a) The Authority may, but need not, acquire title to any project with respect to which it exercises its authority.
(b) The Authority shall have power to acquire by purchase, lease, gift or otherwise any property or rights therein from any person or persons, the State of Illinois, any municipal corporation, any local unit of government, the government of the United States and any agency or instrumentality of the United States, any body politic or any county useful for its purposes, whether improved for the purposes of any prospective project or unimproved. The Authority may also accept any donation of funds for its purposes from any such source. The Authority may acquire any real property, or rights therein, upon condemnation. The acquisition by eminent domain of such real property or any interest therein by the Authority shall be in the manner provided by the Eminent Domain Act, including Article 20 thereof (quick-take power).
The Authority shall not exercise any quick-take eminent domain powers granted by State law within the corporate limits of a municipality unless the governing authority of the municipality authorizes the Authority to do so. The Authority shall not exercise any quick-take eminent domain powers granted by State law within the unincorporated areas of a county unless the county board authorizes the Authority to do so.
(c) The Authority shall have power to develop, construct and improve, either under its own direction or through collaboration with any approved applicant, or to acquire through purchase or otherwise any project, using for such purpose the proceeds derived from its sale of revenue bonds, notes or other evidences of indebtedness or governmental loans or grants and to hold title in the name of the Authority to such projects.
(d) The Authority shall have the power to enter into intergovernmental agreements with the State of Illinois, the counties of Madison or St. Clair, the Southwest Regional Port District, the Illinois Finance Authority, the Illinois Housing Development Authority, the Metropolitan Pier and Exposition Authority, the United States government and any agency or instrumentality of the United States, the city of East St. Louis, any unit of local government located within the territory of the Authority or any other unit of government to the extent allowed by Article VII, Section 10 of the Illinois Constitution and the Intergovernmental Cooperation Act.
(e) The Authority shall have the power to share employees with other units of government, including agencies of the United States, agencies of the State of Illinois and agencies or personnel of any unit of local government.
(f) The Authority shall have the power to exercise powers and issue bonds as if it were a municipality so authorized in Divisions 12.1, 74, 74.1, 74.3 and 74.5 of Article 11 of the Illinois Municipal Code.
(Source: P.A. 93-205, eff. 1-1-04; 94-1055, eff. 1-1-07.)

(70 ILCS 520/8.5)
Sec. 8.5. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 520/9) (from Ch. 85, par. 6159)
Sec. 9. In addition to the power and authority heretofore conferred upon the Authority, the Authority, in its own name, shall have full power and authority: to acquire and thereafter operate and maintain any existing vehicular toll bridge across any waters which form a common boundary between any city within the territory of the Authority and any other city either within or without the State and to reconstruct, improve and repair such existing bridge; to construct, maintain and operate an additional vehicular toll bridge and approaches across these waters at a point suitable to the interests of navigation and to reconstruct, repair and improve the same; to construct, maintain and operate a tunnel under these waters and to reconstruct, repair and improve the same; to reconstruct, improve, and repair or to provide financial aid for the reconstruction, improvement, and repair of any existing vehicular toll bridge; and to issue and sell bonds, notes, or other evidence of indebtedness for such purposes as provided in Section 7.
(Source: P.A. 86-1455.)

(70 ILCS 520/10) (from Ch. 85, par. 6160)
Sec. 10. Enterprise Zone. The Authority may by ordinance designate a portion of the territorial jurisdiction of the Authority for certification as an Enterprise Zone under the Illinois Enterprise Zone Act in addition to any other enterprise zones which may be created under that Act, which area shall have all the privileges and rights of an Enterprise Zone pursuant to the Illinois Enterprise Zone Act, but which shall not be counted in determining the number of Enterprise Zones to be created in any year pursuant to that Act.
Prior to January 1, 1999, the Authority may by ordinance designate a portion of the territorial jurisdiction of the Authority located in the southeastern portion of Chouteau Township and the southwestern portion of Edwardsville Township along FAR 310 for certification as an Enterprise Zone under the Illinois Enterprise Zone Act in addition to any other enterprise zones which may be created under that Act, which area shall have all the privileges and rights of an Enterprise Zone under the Illinois Enterprise Zone Act, but which shall not be counted in determining the number of Enterprise Zones to be created in any year pursuant to that Act.
Prior to January 1, 2000 the Authority may by ordinance designate a portion of the territorial jurisdiction of the Authority located in the townships of O'Fallon, Lebanon, Mascoutah, and Shiloh Valley of the county of St. Clair for certification as an Enterprise Zone under the Illinois Enterprise Zone Act in addition to any other Enterprise Zones which may be created under that Act. The area shall have all the privileges and rights of an Enterprise Zone under the Illinois Enterprise Zone Act but shall not be counted in determining the number of Enterprise Zones to be created in any year under that Act.
(Source: P.A. 90-5, eff. 3-19-97; 91-567, eff. 8-14-99.)

(70 ILCS 520/11) (from Ch. 85, par. 6161)
Sec. 11. The Authority shall biennially designate a national or State bank or banks as depositories of its money. Such depositories shall be designated only within the State and upon condition that bonds approved as to form and surety by the Authority and at least equal in amount to the maximum sum expected to be on deposit at any one time shall be first given by such depositories to the Authority, such bonds to be conditioned for the safe keeping and prompt repayment of such deposits. When any of the funds of the Authority shall be deposited by the treasurer in any such depository, the treasurer and the sureties on his official bond shall, to such extent, be exempt from liability for the loss of any such deposited funds by reason of the failure, bankruptcy or any other act or default of such depository; provided that the Authority may accept assignments of collateral by any depository of its funds to secure such deposits to the same extent and conditioned in the same manner as assignments of collateral are permitted by law to secure deposits of the funds of any city.
(Source: P.A. 85-591.)

(70 ILCS 520/11.1) (from Ch. 85, par. 6161.1)
Sec. 11.1. (a) No member of the Authority or officer, agent, or employee of the Authority shall, in his or her own name or in the name of a nominee, be an officer or director of or hold an ownership of more than 7.5% in any person, association, trust, corporation, partnership, or other entity that is, in its own name or in the name of a nominee, a party to a contract or agreement upon which the member, officer, agent, or employee may be called upon to act or vote.
(b) With respect to any direct or any indirect interest, other than an interest prohibited in subsection (a), in a contract or agreement upon which the member, officer, agent, or employee may be called upon to act or vote, the member, officer, agent, or employee shall disclose that interest to the secretary of the Authority before the taking of final action by the Authority concerning that contract or agreement and shall also disclose the nature and extent of that interest and his or her acquisition of that interest, which disclosures shall be publicly acknowledged by the Authority and entered upon the minutes of the Authority. If a member of the Authority or an officer, agent, or employee of the Authority holds such an interest, then he or she shall refrain from any further official involvement in regard to the contract or agreement, from voting on any matter pertaining to the contract or agreement, and from communicating with other members of the Authority or its officers, agents, and employees concerning the contract or agreement. Notwithstanding any other provision of law, any contract or agreement entered into in conformity with this subsection (b) shall not be void or invalid by reason of an interest described in this subsection, nor shall any person so disclosing the interest and refraining from further official involvement as provided in this subsection be guilty of an offense, be removed from office, or be subject to any other penalty on account of that interest.
(c) Any contract or agreement made in violation of subsection (a) or (b) is void and gives rise to no action against the Authority.
(Source: P.A. 86-1455.)

(70 ILCS 520/12) (from Ch. 85, par. 6162)
Sec. 12. The Authority shall have no right or authority to levy any tax or special assessment, to pledge the credit of the State or any other subdivision or municipal corporation thereof or to incur any obligation enforceable upon any property, either within or without the territory of the Authority.
(Source: P.A. 85-591.)

(70 ILCS 520/13) (from Ch. 85, par. 6163)
Sec. 13. The Authority may collect fees and charges in connection with its loans, commitments and servicing and provide technical assistance in the development of the region.
(Source: P.A. 85-591.)



70 ILCS 525/ - Tri-County River Valley Development Authority Law.

(70 ILCS 525/2001) (from Ch. 85, par. 7501)
Sec. 2001. Short title. This Article may be cited as the Tri-County River Valley Development Authority Law.
(Source: P.A. 86-1489.)

(70 ILCS 525/2002) (from Ch. 85, par. 7502)
Sec. 2002. Findings. The General Assembly hereby determines and declares:
(a) That labor surplus areas currently exist in the State's Tri-County River Valley area.
(b) That the economic burdens resulting from involuntary unemployment fall in part upon the State in the form of increased need for public assistance and reduced tax revenues and, in the event that the unemployed worker and his family migrate elsewhere to find work, may also fall upon the municipalities and other taxing districts within the areas of unemployment in the form of reduced tax revenues, thereby endangering their financial ability to support necessary governmental services for their remaining inhabitants.
(c) That the State has a responsibility to help create a favorable climate for new and improved job opportunities for its citizens by encouraging the development of commercial and service businesses and industrial and manufacturing plants within the State's Tri-County River Valley area.
(d) That a lack of decent housing contributes to urban blight, crime, anti-social behavior, disease, a higher need for public assistance, reduced tax revenues and the migration of workers and their families away from areas which fail to offer adequate, decent, affordable housing.
(e) That decent, affordable housing is a necessary ingredient of life affording each citizen basic human dignity, a sense of self worth, confidence and a firm foundation upon which to build a family and educate children.
(f) That in order to foster civic and neighborhood pride, citizens require access to educational institutions, recreation, parks and open spaces, entertainment and sports, a reliable transportation network, cultural facilities and theaters.
(g) That the main purpose of this Article is to promote industrial, commercial, residential, service, transportation and recreational activities and facilities, thereby reducing the evils attendant upon unemployment and enhancing the public health, safety, morals, happiness and general welfare of this State.
(Source: P.A. 86-1489.)

(70 ILCS 525/2003) (from Ch. 85, par. 7503)
Sec. 2003. Definitions. The following terms, whenever used or referred to in this Article, shall have the following meanings, except in such instances where the context may clearly indicate otherwise:
(a) "Authority" means the Tri-County River Valley Development Authority created by this Article.
(b) "Governmental agency" means any federal, State or local governmental body, and any agency or instrumentality thereof, corporate or otherwise.
(c) "Person" means any natural person, firm, partnership, corporation, both domestic and foreign, company, association or joint stock association and includes any trustee, receiver, assignee or personal representative thereof.
(d) "Revenue bond" means any bond issued by the Authority the principal and interest of which is payable solely from revenues or income derived from any project or activity of the Authority.
(e) "Board" means the Tri-County River Valley Development Authority Board of Directors.
(f) "Governor" means the Governor of the State of Illinois.
(g) "City" means any city, village, incorporated town or township within the geographical territory of the Authority.
(h) "Industrial project" means (1) a capital project, including one or more buildings and other structures, improvements, machinery and equipment whether or not on the same site or sites now existing or hereafter acquired, suitable for use by any manufacturing, industrial, research, transportation or commercial enterprise including but not limited to use as a factory, mill, processing plant, assembly plant, packaging plant, fabricating plant, office building, industrial distribution center, warehouse, repair, overhaul or service facility, freight terminal, research facility, test facility, railroad facility, solid waste and wastewater treatment and disposal sites and other pollution control facilities, resource or waste reduction, recovery, treatment and disposal facilities, and including also the sites thereof and other rights in land therefor whether improved or unimproved, site preparation and landscaping and all appurtenances and facilities incidental thereto such as utilities, access roads, railroad sidings, truck docking and similar facilities, parking facilities, dockage, wharfage, railroad roadbed, track, trestle, depot, terminal, switching and signaling equipment or related equipment and other improvements necessary or convenient thereto; or (2) any land, buildings, machinery or equipment comprising an addition to or renovation, rehabilitation or improvement of any existing capital project.
(i) "Housing project" or "residential project" includes a specific work or improvement undertaken to provide dwelling accommodations, including the acquisition, construction or rehabilitation of lands, buildings and community facilities and in connection therewith to provide nonhousing facilities which are an integral part of a planned large-scale project or new community.
(j) "Commercial project" means any project, including but not limited to one or more buildings and other structures, improvements, machinery and equipment whether or not on the same site or sites now existing or hereafter acquired, suitable for use by any retail or wholesale concern, distributorship or agency, any cultural facilities of a for-profit or not-for-profit type including but not limited to educational, theatrical, recreational and entertainment, sports facilities, racetracks, stadiums, convention centers, exhibition halls, arenas, opera houses and theaters, waterfront improvements, swimming pools, boat storage, moorage, docking facilities, restaurants, velodromes, coliseums, sports training facilities, parking facilities, terminals, hotels and motels, gymnasiums, medical facilities and port facilities.
(k) "Project" means an industrial, housing, residential, commercial or service project or any combination thereof provided that all uses shall fall within one of the categories described above. Any project, of any nature whatsoever, shall automatically include all site improvements and new construction involving sidewalks, sewers, solid waste and wastewater treatment and disposal sites and other pollution control facilities, resource or waste reduction, recovery, treatment and disposal facilities, parks, open spaces, wildlife sanctuaries, streets, highways and runways.
(l) "Lease agreement" shall mean an agreement whereby a project acquired by the Authority by purchase, gift or lease is leased to any person or corporation which will use or cause the project to be used as a project as heretofore defined upon terms providing for lease rental payments at least sufficient to pay when due all principal of and interest and premium, if any, on any bonds, notes or other evidences of indebtedness of the Authority issued with respect to such project, providing for the maintenance, insurance and operation of the project on terms satisfactory to the Authority and providing for disposition of the project upon termination of the lease term, including purchase options or abandonment of the premises, with such other terms as may be deemed desirable by the Authority.
(m) "Loan agreement" means any agreement pursuant to which the Authority agrees to loan the proceeds of its bonds, notes or other evidences of indebtedness issued with respect to a project to any person or corporation which will use or cause the project to be used as a project as heretofore defined upon terms providing for loan repayment installments at least sufficient to pay when due all principal of and interest and premium, if any, on any bonds, notes or other evidences of indebtedness of the Authority issued with respect to the project, providing for maintenance, insurance and operation of the project on terms satisfactory to the Authority and providing for other matters as may be deemed advisable by the Authority.
(n) "Financial aid" means the expenditure of Authority funds or funds provided by the Authority through the issuance of its revenue bonds, notes or other evidences of indebtedness for the development, construction, acquisition or improvement of a project.
(o) "Costs incurred in connection with the development, construction, acquisition or improvement of a project" means the following: the cost of purchase and construction of all lands and improvements in connection therewith and equipment and other property, rights, easements and franchises acquired which are deemed necessary for such construction; financing charges; interest costs with respect to bonds, notes and other evidences of indebtedness of the Authority prior to and during construction and for a period of 6 months thereafter; engineering and legal expenses; the costs of plans, specifications, surveys and estimates of costs and other expenses necessary or incident to determining the feasibility or practicability of any project, together with such other expenses as may be necessary or incident to the financing, insuring, acquisition and construction of a specific project and the placing of the same in operation.
(p) "Terminal" means a public place, station or depot for receiving and delivering passengers, baggage, mail, freight or express matter and any combination thereof in connection with the transportation of persons and property on water or land or in the air.
(q) "Terminal facilities" means all land, buildings, structures, improvements, equipment and appliances useful in the operation of public warehouse, storage and transportation facilities and industrial, manufacturing or commercial activities for the accommodation of or in connection with commerce by water or land or in the air or useful as an aid, or constituting an advantage or convenience to, the safe landing, taking off and navigation of aircraft or the safe and efficient operation or maintenance of a public airport.
(r) "Port facilities" means all public structures, except terminal facilities as defined herein, that are in, over, under or adjacent to navigable waters and are necessary for or incident to the furtherance of water commerce and includes the widening and deepening of slips, harbors and navigable waters.
(s) "Airport" means any locality, either land or water, which is used or designed for the landing and taking off of aircraft or for the location of runways, landing fields, aerodromes, hangars, buildings, structures, airport roadways and other facilities.
(Source: P.A. 86-1489.)

(70 ILCS 525/2004) (from Ch. 85, par. 7504)
Sec. 2004. Establishment.
(a) There is hereby created a political subdivision, body politic and municipal corporation named the Tri-County River Valley Development Authority. The territorial jurisdiction of the Authority is that geographic area within the boundaries of Peoria, Tazewell and Woodford counties in the State of Illinois and any navigable waters and air space located therein.
(b) The governing and administrative powers of the Authority shall be vested in a body consisting of 11 members including, as ex officio members, the Director of Commerce and Economic Opportunity, or his or her designee, and the Director of Natural Resources, or that Director's designee. The other 9 members of the Authority shall be designated "public members", 3 of whom shall be appointed by the Governor, 3 of whom shall be appointed one each by the county board chairmen of Peoria, Tazewell and Woodford counties and 3 of whom shall be appointed one each by the city councils of East Peoria, Pekin and Peoria. All public members shall reside within the territorial jurisdiction of this Act. Six members shall constitute a quorum. The public members shall be persons of recognized ability and experience in one or more of the following areas: economic development, finance, banking, industrial development, small business management, real estate development, community development, venture finance, organized labor or civic, community or neighborhood organization. The Chairman of the Authority shall be elected by the Board annually from the 6 members appointed by the county board chairmen and city councils.
(c) The terms of all members of the Authority shall begin 30 days after the effective date of this Article. Of the 9 public members appointed pursuant to this Act, 3 shall serve until the third Monday in January 1992, 3 shall serve until the third Monday in January 1993, and 3 shall serve until the third Monday in January 1994. All successors shall be appointed by the original appointing authority and hold office for a term of 3 years commencing the third Monday in January of the year in which their term commences, except in case of an appointment to fill a vacancy. Vacancies occurring among the public members shall be filled for the remainder of the term. In case of vacancy in a Governor-appointed membership when the Senate is not in session, the Governor may make a temporary appointment until the next meeting of the Senate when a person shall be nominated to fill such office, and any person so nominated who is confirmed by the Senate shall hold office during the remainder of the term and until a successor shall be appointed and qualified. Members of the Authority shall not be entitled to compensation for their services as members but may be reimbursed for all necessary expenses incurred in connection with the performance of their duties as members.
(d) The Governor may remove any public member of the Authority in case of incompetency, neglect of duty, or malfeasance in office.
(e) The Board may appoint an Executive Director who shall have a background in finance, including familiarity with the legal and procedural requirements of issuing bonds, real estate or economic development and administration. The Executive Director shall hold office at the discretion of the Board. The Executive Director shall be the chief administrative and operational officer of the Authority, shall direct and supervise its administrative affairs and general management, shall perform such other duties as may be prescribed from time to time by the members and shall receive compensation fixed by the Authority. The Executive Director shall attend all meetings of the Authority; however, no action of the Authority shall be invalid on account of the absence of the Executive Director from a meeting. The Authority may engage the services of such other agents and employees, including attorneys, appraisers, engineers, accountants, credit analysts and other consultants, as it may deem advisable and may prescribe their duties and fix their compensation.
(f) The Board may, by majority vote, nominate up to 4 non-voting members for appointment by the Governor. Non-voting members shall be persons of recognized ability and experience in one or more of the following areas: economic development, finance, banking, industrial development, small business management, real estate development, community development, venture finance, organized labor or civic, community or neighborhood organization. Non-voting members shall serve at the pleasure of the Board. All non-voting members may attend meetings of the Board and may be reimbursed as provided in subsection (c).
(g) The Board shall create a task force to study and make recommendations to the Board on the economic development of the territory within the jurisdiction of this Act. The members of the task force shall reside within the territorial jurisdiction of this Article, shall serve at the pleasure of the Board and shall be persons of recognized ability and experience in one or more of the following areas: economic development, finance, banking, industrial development, small business management, real estate development, community development, venture finance, organized labor or civic, community or neighborhood organization. The number of members constituting the task force shall be set by the Board and may vary from time to time. The Board may set a specific date by which the task force is to submit its final report and recommendations to the Board.
(Source: P.A. 94-793, eff. 5-19-06.)

(70 ILCS 525/2005) (from Ch. 85, par. 7505)
Sec. 2005. Duty. All official acts of the Authority shall require the approval of at least 6 members. It shall be the duty of the Authority to promote development within the geographic confines of Peoria, Tazewell and Woodford counties. The Authority shall use the powers herein conferred upon it to assist in the development, construction and acquisition of industrial, commercial, housing or residential projects within those counties.
(Source: P.A. 86-1489.)

(70 ILCS 525/2006) (from Ch. 85, par. 7506)
Sec. 2006. Powers.
(a) The Authority possesses all the powers of a body corporate necessary and convenient to accomplish the purposes of this Article, including, without any intended limitation upon the general powers hereby conferred, the following:
(1) to enter into loans, contracts, agreements and

mortgages in any matter connected with any of its corporate purposes and to invest its funds;

(2) to sue and be sued;
(3) to employ agents and employees necessary to carry

out its purposes;

(4) to have and use a common seal and to alter the

same at its discretion;

(5) to adopt all needful ordinances, resolutions,

by-laws, rules and regulations for the conduct of its business and affairs and for the management and use of the projects developed, constructed, acquired and improved in furtherance of its purposes;

(6) to designate the fiscal year for the Authority;
(7) to accept and expend appropriations; and
(8) to have and exercise all powers and be subject to

all duties usually incident to boards of directors of corporations.

(b) The Authority shall not issue any bonds relating to the financing of a project located within the planning and subdivision control jurisdiction of any municipality or county unless: (1) notice, including a description of the proposed project and the financing therefor, is submitted to the corporate authorities of such municipality or, in the case of a proposed project in an unincorporated area, to the county board; and (2) such corporate authorities do not, or the county board does not, adopt a resolution disapproving the project within 45 days after receipt of the notice.
(c) If any of the powers set forth in this Article are exercised within the jurisdictional limits of any municipality, all ordinances of such municipality shall remain in full force and effect and shall be controlling.
(d) The Authority has the power to acquire, own, lease, sell or otherwise dispose of interests in and to real property and improvements situated thereon and in personal property necessary to fulfill the purposes of the Authority.
(e) The Authority has the power to engage in any activity or operation which is incidental to and in furtherance of efficient operation to accomplish the Authority's primary purpose.
(f) The Authority has the power to acquire, own, construct, lease, operate and maintain bridges, terminals, terminal facilities and port facilities and to fix and collect just, reasonable and nondiscriminatory charges for the use of such facilities. The charges so collected shall be used to defray the reasonable expenses of the Authority and to pay the principal and interest of any revenue bonds issued by the Authority.
(g) Subject to any applicable condition imposed by this Article, to locate, establish and maintain a public airport, public airports and public airport facilities within its corporate limits or within or upon any body of water adjacent thereto and to construct, develop, expand, extend and improve any such airport or airport facility.
(Source: P.A. 86-1489.)

(70 ILCS 525/2007) (from Ch. 85, par. 7507)
Sec. 2007. Bonds.
(a) The Authority, with the written approval of the Governor, shall have the continuing power to issue bonds, notes, or other evidences of indebtedness in an aggregate amount outstanding not to exceed $250,000,000 for the purpose of developing, constructing, acquiring or improving projects, including those established by business entities locating or expanding property within the territorial jurisdiction of the Authority, for entering into venture capital agreements with businesses locating or expanding within the territorial jurisdiction of the Authority, for acquiring and improving any property necessary and useful in connection therewith and for the purposes of the Employee Ownership Assistance Act. For the purpose of evidencing the obligations of the Authority to repay any money borrowed, the Authority may, pursuant to resolution, from time to time issue and dispose of its interest bearing revenue bonds, notes or other evidences of indebtedness and may also from time to time issue and dispose of such bonds, notes or other evidences of indebtedness to refund, at maturity, at a redemption date or in advance of either, any bonds, notes or other evidences of indebtedness pursuant to redemption provisions or at any time before maturity. All such bonds, notes or other evidences of indebtedness shall be payable from the revenues or income to be derived from loans made with respect to projects, from the leasing or sale of the projects or from any other funds available to the Authority for such purposes. The bonds, notes or other evidences of indebtedness may bear such date or dates, may mature at such time or times not exceeding 40 years from their respective dates, may bear interest at such rate or rates not exceeding the maximum rate permitted by the Bond Authorization Act, may be in such form, may carry such registration privileges, may be executed in such manner, may be payable at such place or places, may be made subject to redemption in such manner and upon such terms, with or without premium as is stated on the face thereof, may be authenticated in such manner and may contain such terms and covenants as may be provided by an applicable resolution.
(b-1) The holder or holders of any bonds, notes or other evidences of indebtedness issued by the Authority may bring suits at law or proceedings in equity to compel the performance and observance by any corporation or person or by the Authority or any of its agents or employees of any contract or covenant made with the holders of such bonds, notes or other evidences of indebtedness, to compel such corporation, person, the Authority and any of its agents or employees to perform any duties required to be performed for the benefit of the holders of any such bonds, notes or other evidences of indebtedness by the provision of the resolution authorizing their issuance and to enjoin such corporation, person, the Authority and any of its agents or employees from taking any action in conflict with any such contract or covenant.
(b-2) If the Authority fails to pay the principal of or interest on any of the bonds or premium, if any, as the same become due, a civil action to compel payment may be instituted in the appropriate circuit court by the holder or holders of the bonds on which such default of payment exists or by an indenture trustee acting on behalf of such holders. Delivery of a summons and a copy of the complaint to the Chairman of the Board shall constitute sufficient service to give the circuit court jurisdiction of the subject matter of such a suit and jurisdiction over the Authority and its officers named as defendants for the purpose of compelling such payment. Any case, controversy or cause of action concerning the validity of this Article relates to the revenue of the State of Illinois.
(c) Notwithstanding the form and tenor of any such bonds, notes or other evidences of indebtedness and in the absence of any express recital on the face thereof that it is non-negotiable, all such bonds, notes and other evidences of indebtedness shall be negotiable instruments. Pending the preparation and execution of any such bonds, notes or other evidences of indebtedness, temporary bonds, notes or evidences of indebtedness may be issued as provided by ordinance.
(d) To secure the payment of any or all of such bonds, notes or other evidences of indebtedness, the revenues to be received by the Authority from a lease agreement or loan agreement shall be pledged, and, for the purpose of setting forth the covenants and undertakings of the Authority in connection with the issuance thereof and the issuance of any additional bonds, notes or other evidences of indebtedness payable from such revenues, income or other funds to be derived from projects, the Authority may execute and deliver a mortgage or trust agreement. A remedy for any breach or default of the terms of any such mortgage or trust agreement by the Authority may be by mandamus proceedings in the appropriate circuit court to compel the performance and compliance therewith, but the trust agreement may prescribe by whom or on whose behalf such action may be instituted.
(e) Such bonds or notes shall be secured as provided in the authorizing ordinance which may, notwithstanding any other provision of this Article, include in addition to any other security a specific pledge or assignment of and lien on or security interest in any or all revenues or money of the Authority from whatever source which may by law be used for debt service purposes and a specific pledge or assignment of and lien on or security interest in any funds or accounts established or provided for by ordinance of the Authority authorizing the issuance of such bonds or notes.
(f) In the event that the Authority determines that monies of the Authority will not be sufficient for the payment of the principal of and interest on its bonds during the next State fiscal year, the Chairman, as soon as practicable, shall certify to the Governor the amount required by the Authority to enable it to pay such principal of and interest on the bonds. The Governor shall submit the amount so certified to the General Assembly as soon as practicable, but no later than the end of the current State fiscal year. This subsection shall not apply to any bonds or notes as to which the Authority shall have determined, in the resolution authorizing the issuance of the bonds or notes, that this subsection shall not apply. Whenever the Authority makes such a determination, that fact shall be plainly stated on the face of the bonds or notes and that fact shall also be reported to the Governor.
In the event of a withdrawal of moneys from a reserve fund established with respect to any issue or issues of bonds of the Authority to pay principal or interest on those bonds, the Chairman of the Authority, as soon as practicable, shall certify to the Governor the amount required to restore the reserve fund to the level required in the resolution or indenture securing those bonds. The Governor shall submit the amount so certified to the General Assembly as soon as practicable, but no later than the end of the current state fiscal year. This subsection (f) shall not apply to any bond issued on or after the effective date of this amendatory Act of the 98th General Assembly.
(g) The State of Illinois pledges to and agrees with the holders of the bonds and notes of the Authority issued pursuant to this Section that the State will not limit or alter the rights and powers vested in the Authority by this Article so as to impair the terms of any contract made by the Authority with such holders or in any way impair the rights and remedies of such holders until such bonds and notes, together with interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceedings by or on behalf of such holders, are fully met and discharged. In addition, the State pledges to and agrees with the holders of the bonds and notes of the Authority issued pursuant to this Section that the State will not limit or alter the basis on which State funds are to be paid to the Authority as provided in this Act, or the use of such funds, so as to impair the terms of any such contract. The Authority is authorized to include these pledges and agreements of the State in any contract with the holders of bonds or notes issued pursuant to this Section.
(h) (Blank).
(Source: P.A. 98-750, eff. 1-1-15.)

(70 ILCS 525/2007.1)
Sec. 2007.1. Bonds and notes; exemption from taxation. The creation of the Authority is in all respects for the benefit of the people of Illinois and for the improvement of their health, safety, welfare, comfort, and security, and its purposes are public purposes. In consideration thereof, the notes and bonds of the Authority issued pursuant to this Act and the income from these notes and bonds may be free from all taxation by the State or its political subdivisions, except for estate, transfer, and inheritance taxes. The exemption from taxation set forth in this Section shall apply to the income on any notes or bonds of the Authority only if the Authority in its sole judgment determines that the exemption enhances the marketability of the bonds or notes or reduces the interest rates that would otherwise be borne by the bonds or notes. For purposes of Section 250 of the Illinois Income Tax Act, the exemption of the Authority shall terminate after all of the bonds have been paid. The amount of the income that shall be added and then subtracted on the Illinois income tax return of a taxpayer, subject to Section 203 of the Illinois Income Tax Act, from federal adjusted gross income or federal taxable income in computing Illinois base income shall be the interest net of any bond premium amortization.
(Source: P.A. 98-750, eff. 1-1-15.)

(70 ILCS 525/2008) (from Ch. 85, par. 7508)
Sec. 2008. Acquisition.
(a) The Authority may, but need not, acquire title to any project with respect to which it exercises its authority.
(b) The Authority shall have power to acquire by purchase, lease, gift or otherwise any property or rights therein from any person or persons, the State of Illinois, any municipal corporation, any local unit of government, the government of the United States and any agency or instrumentality of the United States, any body politic or any county useful for its purposes, whether improved for the purposes of any prospective project or unimproved. The Authority may also accept any donation of funds for its purposes from any such source.
(c) The Authority shall have power to develop, construct and improve, either under its own direction or through collaboration with any approved applicant, or to acquire through purchase or otherwise any project, using for such purpose the proceeds derived from its sale of revenue bonds, notes or other evidences of indebtedness or governmental loans or grants and to hold title in the name of the Authority to such projects.
(d) The Authority shall have the power to enter into intergovernmental agreements with the State of Illinois, the counties of Peoria, Tazewell or Woodford, the Illinois Finance Authority, the Illinois Housing Development Authority, the Metropolitan Pier and Exposition Authority, the United States government and any agency or instrumentality of the United States, any unit of local government located within the territory of the Authority or any other unit of government to the extent allowed by Article VII, Section 10 of the Illinois Constitution and the Intergovernmental Cooperation Act.
(e) The Authority shall have the power to share employees with other units of government, including agencies of the United States, agencies of the State of Illinois and agencies or personnel of any unit of local government.
(f) The Authority shall have the power to exercise powers and issue bonds as if it were a municipality so authorized in Divisions 12.1, 74, 74.1, 74.3 and 74.5 of Article 11 of the Illinois Municipal Code.
(Source: P.A. 93-205, eff. 1-1-04.)

(70 ILCS 525/2009) (from Ch. 85, par. 7509)
Sec. 2009. Bridges.
(a) In addition to the power and authority heretofore conferred upon the Authority, the Authority, in its own name, shall have full power and authority: to acquire and thereafter operate and maintain any existing vehicular toll bridge across any waters which form a common boundary between any city within the territory of the Authority and any other city either within or without the State and to reconstruct, improve and repair such existing bridge; to construct, maintain and operate an additional vehicular toll bridge and approaches across these waters at a point suitable to the interests of navigation and to reconstruct, repair and improve the same; to construct, maintain and operate a tunnel under these waters and to reconstruct, repair and improve the same; and to issue and sell negotiable revenue bonds of the Authority for such purposes.
(b) Such bonds shall be authorized by ordinances as the Authority may determine from time to time, such ordinances to contain such provisions with respect to the form thereof and maturity, interest rate, sinking fund, redemption and refunding as are customary and usual. Such bonds shall be issued under a trust indenture from the Authority to a corporate trustee, which indenture shall contain the usual and customary provisions with respect to the issuance of bonds, the application of the revenues of such bridge or tunnel for the creation of a sinking fund to provide for the payment of such bonds and interest thereon, the holding of the proceeds of the bonds in a special trust for the purpose of acquiring or constructing such bridge or tunnel and a first priority pledge and assignment by the Authority to the trustee under such trust indenture of the revenues of such bridge or tunnel over and above the cost of operation and maintenance thereof as security for the payment of the principal of and interest on such bonds. The Authority shall establish, maintain and collect tolls for transit over such bridge or through such tunnel acquired or constructed hereunder sufficient at all times to pay the cost of the operation and maintenance thereof and to pay the principal of and interest on the bonds issued hereunder. Such bonds and the coupons evidencing interest thereon shall constitute an irrevocable contract between the holders thereof and the Authority that such tolls shall always be sufficient therefor. No bonds issued hereunder shall bear interest at a rate exceeding the market prime rate and all such bonds so issued hereunder shall be sold for not less than par and accrued interest to the date of delivery and payment and may be sold at private sale without prior publication of notice thereof. Such bonds shall be payable solely and only from the revenues of the Authority pledged to the payment thereof.
(Source: P.A. 86-1489.)

(70 ILCS 525/2010) (from Ch. 85, par. 7510)
Sec. 2010. Designation of depository. The Authority shall biennially designate a national or State bank or banks as depositories of its money. Such depositories shall be designated only within the State and upon condition that bonds approved as to form and surety by the Authority and at least equal in amount to the maximum sum expected to be on deposit at any one time shall be first given by such depositories to the Authority, such bonds to be conditioned for the safe keeping and prompt repayment of such deposits. When any of the funds of the Authority shall be deposited by the treasurer in any such depository, the treasurer and the sureties on his official bond shall, to such extent, be exempt from liability for the loss of any such deposited funds by reason of the failure, bankruptcy or any other act or default of such depository; provided that the Authority may accept assignments of collateral by any depository of its funds to secure such deposits to the same extent and conditioned in the same manner as assignments of collateral are permitted by law to secure deposits of the funds of any city.
(Source: P.A. 86-1489.)

(70 ILCS 525/2011) (from Ch. 85, par. 7511)
Sec. 2011. Taxation prohibited. The Authority shall have no right or authority to levy any tax or special assessment, to pledge the credit of the State or any other subdivision or municipal corporation thereof or to incur any obligation enforceable upon any property, either within or without the territory of the Authority.
(Source: P.A. 86-1489.)

(70 ILCS 525/2012) (from Ch. 85, par. 7512)
Sec. 2012. Fees. The Authority may collect fees and charges in connection with its loans, commitments and servicing and provide technical assistance in the development of the region.
(Source: P.A. 86-1489.)

(70 ILCS 525/2013) (from Ch. 85, par. 7513)
Sec. 2013. Reports. The Authority shall annually submit a report of its finances to the Auditor General. The Authority shall annually submit a report of its activities to the Governor and General Assembly.
(Source: P.A. 86-1489.)



70 ILCS 530/ - Upper Illinois River Valley Development Authority Act.

(70 ILCS 530/1) (from Ch. 85, par. 7151)
Sec. 1. Short title. This Act shall be known and may be cited as the "Upper Illinois River Valley Development Authority Act".
(Source: P.A. 86-1024.)

(70 ILCS 530/2) (from Ch. 85, par. 7152)
Sec. 2. Findings. The General Assembly hereby determines and declares:
(a) That labor surplus areas currently exist in the State's upper Illinois River valley;
(b) That the economic burdens resulting from involuntary unemployment fall in part upon the State in the form of increased need for public assistance and reduced tax revenues and, in the event that the unemployed worker and his family migrate elsewhere to find work, may also fall upon the municipalities and other taxing districts within the areas of unemployment in the form of reduced tax revenues, thereby endangering their financial ability to support necessary governmental services for their remaining inhabitants;
(c) That the State has a responsibility to help create a favorable climate for new and improved job opportunities for its citizens by encouraging the development of commercial and service businesses and industrial and manufacturing plants within the State's upper Illinois River valley;
(d) That a lack of decent housing contributes to urban blight, crime, anti-social behavior, disease, a higher need for public assistance, reduced tax revenues and the migration of workers and their families away from areas which fail to offer adequate, decent, affordable housing;
(e) That decent, affordable housing is a necessary ingredient of life affording each citizen basic human dignity, a sense of self worth, confidence and a firm foundation upon which to build a family and educate children;
(f) That in order to foster civic and neighborhood pride, citizens require access to educational institutions, recreation, parks and open spaces, entertainment and sports, a reliable transportation network, cultural facilities and theaters;
(g) That the main purpose of this Act is to promote industrial, commercial, residential, service, transportation and recreational activities and facilities, thereby reducing the evils attendant upon unemployment and enhancing the public health, safety, morals, happiness and general welfare of the State.
(Source: P.A. 86-1024.)

(70 ILCS 530/3) (from Ch. 85, par. 7153)
Sec. 3. Definitions. The following terms, whenever used or referred to in this Act, shall have the following meanings, except in such instances where the context may clearly indicate otherwise:
(a) "Authority" means the Upper Illinois River Valley Development Authority created by this Act.
(b) "Governmental agency" means any federal, State or local governmental body, and any agency or instrumentality thereof, corporate or otherwise.
(c) "Person" means any natural person, firm, partnership, corporation, both domestic and foreign, company, association or joint stock association and includes any trustee, receiver, assignee or personal representative thereof.
(d) "Revenue bond" means any bond issued by the Authority the principal and interest of which is payable solely from revenues or income derived from any project or activity of the Authority.
(e) "Board" means the Upper Illinois River Valley Development Authority Board of Directors.
(f) "Governor" means the Governor of the State of Illinois.
(g) "City" means any city, village, incorporated town or township within the geographical territory of the Authority.
(h) "Industrial project" means (1) a capital project, including one or more buildings and other structures, improvements, machinery and equipment whether or not on the same site or sites now existing or hereafter acquired, suitable for use by any manufacturing, industrial, research, transportation or commercial enterprise including but not limited to use as a factory, mill, processing plant, assembly plant, packaging plant, fabricating plant, office building, industrial distribution center, warehouse, repair, overhaul or service facility, freight terminal, research facility, test facility, railroad facility, solid waste and wastewater treatment and disposal sites and other pollution control facilities, resource or waste reduction, recovery, treatment and disposal facilities, and including also the sites thereof and other rights in land therefor whether improved or unimproved, site preparation and landscaping and all appurtenances and facilities incidental thereto such as utilities, access roads, railroad sidings, truck docking and similar facilities, parking facilities, dockage, wharfage, railroad roadbed, track, trestle, depot, terminal, switching and signaling equipment or related equipment and other improvements necessary or convenient thereto; or (2) any land, buildings, machinery or equipment comprising an addition to or renovation, rehabilitation or improvement of any existing capital project.
(i) "Housing project" or "residential project" includes a specific work or improvement undertaken to provide dwelling accommodations, including the acquisition, construction or rehabilitation of lands, buildings and community facilities and in connection therewith to provide nonhousing facilities which are an integral part of a planned large-scale project or new community.
(j) "Commercial project" means any project, including but not limited to one or more buildings and other structures, improvements, machinery and equipment whether or not on the same site or sites now existing or hereafter acquired, suitable for use by any retail or wholesale concern, distributorship or agency, any cultural facilities of a for-profit or not-for-profit type including but not limited to educational, theatrical, recreational and entertainment, sports facilities, racetracks, stadiums, convention centers, exhibition halls, arenas, opera houses and theaters, waterfront improvements, swimming pools, boat storage, moorage, docking facilities, restaurants, velodromes, coliseums, sports training facilities, parking facilities, terminals, hotels and motels, gymnasiums, medical facilities and port facilities.
(k) "Project" means an industrial, housing, residential, commercial or service project or any combination thereof provided that all uses shall fall within one of the categories described above. Any project, of any nature whatsoever, shall automatically include all site improvements and new construction involving sidewalks, sewers, solid waste and wastewater treatment and disposal sites and other pollution control facilities, resource or waste reduction, recovery, treatment and disposal facilities, parks, open spaces, wildlife sanctuaries, streets, highways and runways.
(l) "Lease agreement" shall mean an agreement whereby a project acquired by the Authority by purchase, gift or lease is leased to any person or corporation which will use or cause the project to be used as a project as heretofore defined upon terms providing for lease rental payments at least sufficient to pay when due all principal of and interest and premium, if any, on any bonds, notes or other evidences of indebtedness of the Authority issued with respect to such project, providing for the maintenance, insurance and operation of the project on terms satisfactory to the Authority and providing for disposition of the project upon termination of the lease term, including purchase options or abandonment of the premises, with such other terms as may be deemed desirable by the Authority.
(m) "Loan agreement" means any agreement pursuant to which the Authority agrees to loan the proceeds of its bonds, notes or other evidences of indebtedness issued with respect to a project to any person or corporation which will use or cause the project to be used as a project as heretofore defined upon terms providing for loan repayment installments at least sufficient to pay when due all principal of and interest and premium, if any, on any bonds, notes or other evidences of indebtedness of the Authority issued with respect to the project, providing for maintenance, insurance and operation of the project on terms satisfactory to the Authority and providing for other matters as may be deemed advisable by the Authority.
(n) "Financial aid" means the expenditure of Authority funds or funds provided by the Authority through the issuance of its revenue bonds, notes or other evidences of indebtedness for the development, construction, acquisition or improvement of a project.
(o) "Costs incurred in connection with the development, construction, acquisition or improvement of a project" means the following: the cost of purchase and construction of all lands and improvements in connection therewith and equipment and other property, rights, easements and franchises acquired which are deemed necessary for such construction; financing charges; interest costs with respect to bonds, notes and other evidences of indebtedness of the Authority prior to and during construction and for a period of 6 months thereafter; engineering and legal expenses; the costs of plans, specifications, surveys and estimates of costs and other expenses necessary or incident to determining the feasibility or practicability of any project, together with such other expenses as may be necessary or incident to the financing, insuring, acquisition and construction of a specific project and the placing of the same in operation.
(p) "Terminal" means a public place, station or depot for receiving and delivering passengers, baggage, mail, freight or express matter and any combination thereof in connection with the transportation of persons and property on water or land or in the air.
(q) "Terminal facilities" means all land, buildings, structures, improvements, equipment and appliances useful in the operation of public warehouse, storage and transportation facilities and industrial, manufacturing or commercial activities for the accommodation of or in connection with commerce by water or land or in the air or useful as an aid, or constituting an advantage or convenience to, the safe landing, taking off and navigation of aircraft or the safe and efficient operation or maintenance of a public airport.
(r) "Port facilities" means all public structures, except terminal facilities as defined herein, that are in, over, under or adjacent to navigable waters and are necessary for or incident to the furtherance of water commerce and includes the widening and deepening of slips, harbors and navigable waters.
(s) "Airport" means any locality, either land or water, which is used or designed for the landing and taking off of aircraft or for the location of runways, landing fields, aerodromes, hangars, buildings, structures, airport roadways and other facilities.
(Source: P.A. 86-1024.)

(70 ILCS 530/4) (from Ch. 85, par. 7154)
Sec. 4. Establishment.
(a) There is hereby created a political subdivision, body politic and municipal corporation named the Upper Illinois River Valley Development Authority. The territorial jurisdiction of the Authority is that geographic area within the boundaries of Grundy, LaSalle, Bureau, Putnam, Kendall, Kane, Lake, McHenry, and Marshall counties in the State of Illinois and any navigable waters and air space located therein.
(b) The governing and administrative powers of the Authority shall be vested in a body consisting of 21 members including, as ex officio members, the Director of Commerce and Economic Opportunity, or his or her designee, and the Director of the Department of Central Management Services, or his or her designee. The other 19 members of the Authority shall be designated "public members", 10 of whom shall be appointed by the Governor with the advice and consent of the Senate and 9 of whom shall be appointed one each by the county board chairmen of Grundy, LaSalle, Bureau, Putnam, Kendall, Kane, Lake, McHenry, and Marshall counties. All public members shall reside within the territorial jurisdiction of this Act. Eleven members shall constitute a quorum. The public members shall be persons of recognized ability and experience in one or more of the following areas: economic development, finance, banking, industrial development, small business management, real estate development, community development, venture finance, organized labor or civic, community or neighborhood organization. The Chairman of the Authority shall be elected by the Board annually from the 9 members appointed by the county board chairmen.
(c) The terms of all initial members of the Authority shall begin 30 days after the effective date of this Act. Of the 14 public members appointed pursuant to this Act, 4 appointed by the Governor shall serve until the third Monday in January, 1992, 4 appointed by the Governor shall serve until the third Monday in January, 1993, one appointed by the Governor shall serve until the third Monday in January, 1994, one appointed by the Governor shall serve until the third Monday in January 1999, the member appointed by the county board chairman of LaSalle County shall serve until the third Monday in January, 1992, the members appointed by the county board chairmen of Grundy County, Bureau County, Putnam County, and Marshall County shall serve until the third Monday in January, 1994, and the member appointed by the county board chairman of Kendall County shall serve until the third Monday in January, 1999. The initial members appointed by the chairmen of the county boards of Kane and McHenry counties shall serve until the third Monday in January, 2003. The initial members appointed by the chairman of the county board of Lake County shall serve until the third Monday in January, 2018. All successors shall be appointed by the original appointing authority and hold office for a term of 3 years commencing the third Monday in January of the year in which their term commences, except in case of an appointment to fill a vacancy. Vacancies occurring among the public members shall be filled for the remainder of the term. In case of vacancy in a Governor-appointed membership when the Senate is not in session, the Governor may make a temporary appointment until the next meeting of the Senate when a person shall be nominated to fill such office, and any person so nominated who is confirmed by the Senate shall hold office during the remainder of the term and until a successor shall be appointed and qualified. Members of the Authority shall not be entitled to compensation for their services as members but shall be entitled to reimbursement for all necessary expenses incurred in connection with the performance of their duties as members.
(d) The Governor may remove any public member of the Authority in case of incompetency, neglect of duty, or malfeasance in office.
(e) The Board shall appoint an Executive Director who shall have a background in finance, including familiarity with the legal and procedural requirements of issuing bonds, real estate or economic development and administration. The Executive Director shall hold office at the discretion of the Board. The Executive Director shall be the chief administrative and operational officer of the Authority, shall direct and supervise its administrative affairs and general management, shall perform such other duties as may be prescribed from time to time by the members and shall receive compensation fixed by the Authority. The Executive Director shall attend all meetings of the Authority; however, no action of the Authority shall be invalid on account of the absence of the Executive Director from a meeting. The Authority may engage the services of such other agents and employees, including attorneys, appraisers, engineers, accountants, credit analysts and other consultants, as it may deem advisable and may prescribe their duties and fix their compensation.
(f) The Board may, by majority vote, nominate up to 4 non-voting members for appointment by the Governor. Non-voting members shall be persons of recognized ability and experience in one or more of the following areas: economic development, finance, banking, industrial development, small business management, real estate development, community development, venture finance, organized labor or civic, community or neighborhood organization. Non-voting members shall serve at the pleasure of the Board. All non-voting members may attend meetings of the Board and shall be reimbursed as provided in subsection (c).
(g) The Board shall create a task force to study and make recommendations to the Board on the economic development of the territory within the jurisdiction of this Act. The members of the task force shall reside within the territorial jurisdiction of this Act, shall serve at the pleasure of the Board and shall be persons of recognized ability and experience in one or more of the following areas: economic development, finance, banking, industrial development, small business management, real estate development, community development, venture finance, organized labor or civic, community or neighborhood organization. The number of members constituting the task force shall be set by the Board and may vary from time to time. The Board may set a specific date by which the task force is to submit its final report and recommendations to the Board.
(Source: P.A. 99-499, eff. 1-29-16.)

(70 ILCS 530/5) (from Ch. 85, par. 7155)
Sec. 5. Duty. All official acts of the Authority shall require the approval of at least 9 members. It shall be the duty of the Authority to promote development within the geographic confines of Grundy, LaSalle, Bureau, Putnam and Marshall counties. The Authority shall use the powers herein conferred upon it to assist in the development, construction and acquisition of industrial, commercial, housing or residential projects within those counties.
(Source: P.A. 86-1024.)

(70 ILCS 530/6) (from Ch. 85, par. 7156)
Sec. 6. Powers. (a) The Authority possesses all the powers of a body corporate necessary and convenient to accomplish the purposes of this Act, including, without any intended limitation upon the general powers hereby conferred, the following:
(1) to enter into loans, contracts, agreements and mortgages in any matter connected with any of its corporate purposes and to invest its funds;
(2) to sue and be sued;
(3) to employ agents and employees necessary to carry out its purposes;
(4) to have and use a common seal and to alter the same at its discretion;
(5) to adopt all needful ordinances, resolutions, by-laws, rules and regulations for the conduct of its business and affairs and for the management and use of the projects developed, constructed, acquired and improved in furtherance of its purposes;
(6) to designate the fiscal year for the Authority;
(7) to accept and expend appropriations; and
(8) to have and exercise all powers and be subject to all duties usually incident to boards of directors of corporations.
(b) The Authority shall not issue any bonds relating to the financing of a project located within the planning and subdivision control jurisdiction of any municipality or county unless: (1) notice, including a description of the proposed project and the financing therefor, is submitted to the corporate authorities of such municipality or, in the case of a proposed project in an unincorporated area, to the county board; and (2) such corporate authorities do not, or the county board does not, adopt a resolution disapproving the project within 45 days after receipt of the notice.
(c) If any of the powers set forth in this Act are exercised within the jurisdictional limits of any municipality, all ordinances of such municipality shall remain in full force and effect and shall be controlling.
(d) To acquire, own, lease, sell or otherwise dispose of interests in and to real property and improvements situated thereon and in personal property necessary to fulfill the purposes of the Authority.
(e) To engage in any activity or operation which is incidental to and in furtherance of efficient operation to accomplish the Authority's primary purpose.
(f) To acquire, own, construct, lease, operate and maintain bridges, terminals, terminal facilities and port facilities and to fix and collect just, reasonable and nondiscriminatory charges for the use of such facilities. The charges so collected shall be used to defray the reasonable expenses of the Authority and to pay the principal and interest of any revenue bonds issued by the Authority.
(g) Subject to any applicable condition imposed by this Act, to locate, establish and maintain a public airport, public airports and public airport facilities within its corporate limits or within or upon any body of water adjacent thereto and to construct, develop, expand, extend and improve any such airport or airport facility.
(Source: P.A. 86-1024.)

(70 ILCS 530/6.1)
Sec. 6.1. Tax avoidance. Notwithstanding any other provision of law, the Authority shall not enter into any agreement providing for the purchase and lease of tangible personal property that results in the avoidance of taxation under the Retailers' Occupation Tax Act, the Use Tax Act, the Service Use Tax Act, or the Service Occupation Tax Act, without the prior written consent of the Governor.
(Source: P.A. 91-712, eff. 7-1-00.)

(70 ILCS 530/7) (from Ch. 85, par. 7157)
Sec. 7. Bonds.
(a) The Authority, with the written approval of the Governor, shall have the continuing power to issue bonds, notes, or other evidences of indebtedness in an aggregate amount outstanding not to exceed $500,000,000 for the purpose of developing, constructing, acquiring or improving projects, including those established by business entities locating or expanding property within the territorial jurisdiction of the Authority, for entering into venture capital agreements with businesses locating or expanding within the territorial jurisdiction of the Authority, for acquiring and improving any property necessary and useful in connection therewith and for the purposes of the Employee Ownership Assistance Act. For the purpose of evidencing the obligations of the Authority to repay any money borrowed, the Authority may, pursuant to resolution, from time to time issue and dispose of its interest bearing revenue bonds, notes or other evidences of indebtedness and may also from time to time issue and dispose of such bonds, notes or other evidences of indebtedness to refund, at maturity, at a redemption date or in advance of either, any bonds, notes or other evidences of indebtedness pursuant to redemption provisions or at any time before maturity. All such bonds, notes or other evidences of indebtedness shall be payable solely and only from the revenues or income to be derived from loans made with respect to projects, from the leasing or sale of the projects or from any other funds available to the Authority for such purposes. The bonds, notes or other evidences of indebtedness may bear such date or dates, may mature at such time or times not exceeding 40 years from their respective dates, may bear interest at such rate or rates not exceeding the maximum rate permitted by "An Act to authorize public corporations to issue bonds, other evidences of indebtedness and tax anticipation warrants subject to interest rate limitations set forth therein", approved May 26, 1970, as amended, may be in such form, may carry such registration privileges, may be executed in such manner, may be payable at such place or places, may be made subject to redemption in such manner and upon such terms, with or without premium as is stated on the face thereof, may be authenticated in such manner and may contain such terms and covenants as may be provided by an applicable resolution.
(b-1) The holder or holders of any bonds, notes or other evidences of indebtedness issued by the Authority may bring suits at law or proceedings in equity to compel the performance and observance by any corporation or person or by the Authority or any of its agents or employees of any contract or covenant made with the holders of such bonds, notes or other evidences of indebtedness, to compel such corporation, person, the Authority and any of its agents or employees to perform any duties required to be performed for the benefit of the holders of any such bonds, notes or other evidences of indebtedness by the provision of the resolution authorizing their issuance and to enjoin such corporation, person, the Authority and any of its agents or employees from taking any action in conflict with any such contract or covenant.
(b-2) If the Authority fails to pay the principal of or interest on any of the bonds or premium, if any, as the same become due, a civil action to compel payment may be instituted in the appropriate circuit court by the holder or holders of the bonds on which such default of payment exists or by an indenture trustee acting on behalf of such holders. Delivery of a summons and a copy of the complaint to the Chairman of the Board shall constitute sufficient service to give the circuit court jurisdiction of the subject matter of such a suit and jurisdiction over the Authority and its officers named as defendants for the purpose of compelling such payment. Any case, controversy or cause of action concerning the validity of this Act relates to the revenue of the State of Illinois.
(c) Notwithstanding the form and tenor of any such bonds, notes or other evidences of indebtedness and in the absence of any express recital on the face thereof that it is non-negotiable, all such bonds, notes and other evidences of indebtedness shall be negotiable instruments. Pending the preparation and execution of any such bonds, notes or other evidences of indebtedness, temporary bonds, notes or evidences of indebtedness may be issued as provided by ordinance.
(d) To secure the payment of any or all of such bonds, notes or other evidences of indebtedness, the revenues to be received by the Authority from a lease agreement or loan agreement shall be pledged, and, for the purpose of setting forth the covenants and undertakings of the Authority in connection with the issuance thereof and the issuance of any additional bonds, notes or other evidences of indebtedness payable from such revenues, income or other funds to be derived from projects, the Authority may execute and deliver a mortgage or trust agreement. A remedy for any breach or default of the terms of any such mortgage or trust agreement by the Authority may be by mandamus proceedings in the appropriate circuit court to compel the performance and compliance therewith, but the trust agreement may prescribe by whom or on whose behalf such action may be instituted.
(e) Such bonds or notes shall be secured as provided in the authorizing ordinance which may, notwithstanding any other provision of this Act, include in addition to any other security a specific pledge or assignment of and lien on or security interest in any or all revenues or money of the Authority from whatever source which may by law be used for debt service purposes and a specific pledge or assignment of and lien on or security interest in any funds or accounts established or provided for by ordinance of the Authority authorizing the issuance of such bonds or notes.
(f) (Blank).
(g) The State of Illinois pledges to and agrees with the holders of the bonds and notes of the Authority issued pursuant to this Section that the State will not limit or alter the rights and powers vested in the Authority by this Act so as to impair the terms of any contract made by the Authority with such holders or in any way impair the rights and remedies of such holders until such bonds and notes, together with interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceedings by or on behalf of such holders, are fully met and discharged. In addition, the State pledges to and agrees with the holders of the bonds and notes of the Authority issued pursuant to this Section that the State will not limit or alter the basis on which State funds are to be paid to the Authority as provided in this Act, or the use of such funds, so as to impair the terms of any such contract. The Authority is authorized to include these pledges and agreements of the State in any contract with the holders of bonds or notes issued pursuant to this Section.
(h) (Blank).
(Source: P.A. 98-750, eff. 1-1-15; 99-499, eff. 1-29-16.)

(70 ILCS 530/7.1)
Sec. 7.1. Bonds and notes; exemption from taxation. The creation of the Authority is in all respects for the benefit of the people of Illinois and for the improvement of their health, safety, welfare, comfort, and security, and its purposes are public purposes. In consideration thereof, the notes and bonds of the Authority issued pursuant to this Act and the income from these notes and bonds may be free from all taxation by the State or its political subdivisions, except for estate, transfer, and inheritance taxes. The exemption from taxation set forth in this Section shall apply to the income on any notes or bonds of the Authority only if the Authority in its sole judgment determines that the exemption enhances the marketability of the bonds or notes or reduces the interest rates that would otherwise be borne by the bonds or notes. For purposes of Section 250 of the Illinois Income Tax Act, the exemption of the Authority shall terminate after all of the bonds have been paid. The amount of the income that shall be added and then subtracted on the Illinois income tax return of a taxpayer, subject to Section 203 of the Illinois Income Tax Act, from federal adjusted gross income or federal taxable income in computing Illinois base income shall be the interest net of any bond premium amortization.
(Source: P.A. 97-312, eff. 8-11-11.)

(70 ILCS 530/8) (from Ch. 85, par. 7158)
Sec. 8. Acquisition.
(a) The Authority may, but need not, acquire title to any project with respect to which it exercises its authority.
(b) The Authority shall have power to acquire by purchase, lease, gift or otherwise any property or rights therein from any person or persons, the State of Illinois, any municipal corporation, any local unit of government, the government of the United States and any agency or instrumentality of the United States, any body politic or any county useful for its purposes, whether improved for the purposes of any prospective project or unimproved. The Authority may also accept any donation of funds for its purposes from any such source.
(c) The Authority shall have power to develop, construct and improve, either under its own direction or through collaboration with any approved applicant, or to acquire through purchase or otherwise any project, using for such purpose the proceeds derived from its sale of revenue bonds, notes or other evidences of indebtedness or governmental loans or grants and to hold title in the name of the Authority to such projects.
(d) The Authority shall have the power to enter into intergovernmental agreements with the State of Illinois, the counties of Grundy, LaSalle, Bureau, Putnam or Marshall, the Illinois Finance Authority, the Illinois Housing Development Authority, the Metropolitan Pier and Exposition Authority, the United States government and any agency or instrumentality of the United States, any unit of local government located within the territory of the Authority or any other unit of government to the extent allowed by Article VII, Section 10 of the Illinois Constitution and the Intergovernmental Cooperation Act.
(e) The Authority shall have the power to share employees with other units of government, including agencies of the United States, agencies of the State of Illinois and agencies or personnel of any unit of local government.
(f) The Authority shall have the power to exercise powers and issue bonds as if it were a municipality so authorized in Divisions 12.1, 74, 74.1, 74.3 and 74.5 of Article 11 of the Illinois Municipal Code.
(Source: P.A. 93-205, eff. 1-1-04.)

(70 ILCS 530/9) (from Ch. 85, par. 7159)
Sec. 9. Bridges. (a) In addition to the power and authority heretofore conferred upon the Authority, the Authority, in its own name, shall have full power and authority: to acquire and thereafter operate and maintain any existing vehicular toll bridge across any waters which form a common boundary between any city within the territory of the Authority and any other city either within or without the State and to reconstruct, improve and repair such existing bridge; to construct, maintain and operate an additional vehicular toll bridge and approaches across these waters at a point suitable to the interests of navigation and to reconstruct, repair and improve the same; to construct, maintain and operate a tunnel under these waters and to reconstruct, repair and improve the same; and to issue and sell negotiable revenue bonds of the Authority for such purposes.
(b) Such bonds shall be authorized by ordinances as the Authority may determine from time to time, such ordinances to contain such provisions with respect to the form thereof and maturity, interest rate, sinking fund, redemption and refunding as are customary and usual. Such bonds shall be issued under a trust indenture from the Authority to a corporate trustee, which indenture shall contain the usual and customary provisions with respect to the issuance of bonds, the application of the revenues of such bridge or tunnel for the creation of a sinking fund to provide for the payment of such bonds and interest thereon, the holding of the proceeds of the bonds in a special trust for the purpose of acquiring or constructing such bridge or tunnel and a first priority pledge and assignment by the Authority to the trustee under such trust indenture of the revenues of such bridge or tunnel over and above the cost of operation and maintenance thereof as security for the payment of the principal of and interest on such bonds. The Authority shall establish, maintain and collect tolls for transit over such bridge or through such tunnel acquired or constructed hereunder sufficient at all times to pay the cost of the operation and maintenance thereof and to pay the principal of and interest on the bonds issued hereunder. Such bonds and the coupons evidencing interest thereon shall constitute an irrevocable contract between the holders thereof and the Authority that such tolls shall always be sufficient therefor. No bonds issued hereunder shall bear interest at a rate exceeding the market prime rate and all such bonds so issued hereunder shall be sold for not less than par and accrued interest to the date of delivery and payment and may be sold at private sale without prior publication of notice thereof. Such bonds shall be payable solely and only from the revenues of the Authority pledged to the payment thereof.
(Source: P.A. 86-1024.)

(70 ILCS 530/10) (from Ch. 85, par. 7160)
Sec. 10. Enterprise zones. The Authority may by ordinance designate a portion of the territorial jurisdiction of the Authority for certification as an Enterprise Zone under the Illinois Enterprise Zone Act in addition to any other enterprise zones which may be created under that Act, which area shall have all the privileges and rights of an Enterprise Zone pursuant to the Illinois Enterprise Zone Act, but which shall not be counted in determining the number of Enterprise Zones to be created in any year pursuant to that Act.
(Source: P.A. 86-1024.)

(70 ILCS 530/11) (from Ch. 85, par. 7161)
Sec. 11. Designation of depository. The Authority shall biennially designate a national or State bank or banks as depositories of its money. Such depositories shall be designated only within the State and upon condition that bonds approved as to form and surety by the Authority and at least equal in amount to the maximum sum expected to be on deposit at any one time shall be first given by such depositories to the Authority, such bonds to be conditioned for the safe keeping and prompt repayment of such deposits. When any of the funds of the Authority shall be deposited by the treasurer in any such depository, the treasurer and the sureties on his official bond shall, to such extent, be exempt from liability for the loss of any such deposited funds by reason of the failure, bankruptcy or any other act or default of such depository; provided that the Authority may accept assignments of collateral by any depository of its funds to secure such deposits to the same extent and conditioned in the same manner as assignments of collateral are permitted by law to secure deposits of the funds of any city.
(Source: P.A. 86-1024.)

(70 ILCS 530/12) (from Ch. 85, par. 7162)
Sec. 12. Taxation prohibited. The Authority shall have no right or authority to levy any tax or special assessment, to pledge the credit of the State or any other subdivision or municipal corporation thereof or to incur any obligation enforceable upon any property, either within or without the territory of the Authority.
(Source: P.A. 86-1024.)

(70 ILCS 530/13) (from Ch. 85, par. 7163)
Sec. 13. Fees. The Authority may collect fees and charges in connection with its loans, commitments and servicing and provide technical assistance in the development of the region.
(Source: P.A. 86-1024.)

(70 ILCS 530/14) (from Ch. 85, par. 7164)
Sec. 14. Reports. The Authority shall annually submit a report of its finances to the Auditor General. The Authority shall annually submit a report of its activities to the Governor and General Assembly.
(Source: P.A. 86-1024.)



70 ILCS 531/ - Illinois Urban Development Authority Act.

(70 ILCS 531/1)
Sec. 1. Short title. This Act may be cited as the Illinois Urban Development Authority Act.
(Source: P.A. 96-234, eff. 1-1-10.)

(70 ILCS 531/2)
Sec. 2. Findings. The General Assembly hereby determines and declares that:
(1) the economic burdens resulting from

involuntary unemployment fall in part upon the State in the form of increased need for public assistance, reduced tax revenues, and increased resources devoted to crime prevention and incarceration and that the unemployed worker and his or her family may migrate outside the State to find work and such migration will reduce the tax revenues of local governments and the State of Illinois, thereby endangering their financial ability to support necessary governmental services for their remaining inhabitants;

(2) the State has a responsibility to help create a

favorable climate for new and improved job opportunities for all of its citizens, especially in areas with high economic distress, by encouraging the development of commercial and service businesses and industrial and manufacturing plants and creating job opportunities;

(3) the State has a responsibility to increase and

improve post-release employment opportunities for ex-offenders and reduce recidivism rates through the combined resources and expertise of providers of workforce development, supportive services, and private enterprises;

(4) a lack of decent housing contributes to

urban blight, crime, anti-social behavior, disease, a higher need for public assistance, reduced tax revenues, and the migration of workers and their families away from areas that fail to offer adequate, decent, affordable housing;

(5) decent, affordable housing is a necessary

ingredient of life affording each citizen basic human dignity, a sense of self worth, confidence, and a firm foundation upon which to build a family and educate children; and

(6) in order to foster civic and neighborhood pride,

citizens require access to educational institutions, recreation, parks and open spaces, entertainment and sports, a reliable transportation network, cultural facilities, and theaters.

It is hereby declared to be the policy of the State of Illinois, in the interest of promoting industrial, commercial, residential, jobs, service, transportation, and facilities, thereby reducing the evils attendant upon unemployment, crime, and recidivism and enhancing the public health, safety, morals, happiness, and general welfare of this State specifically by making available through the Illinois Urban Development Authority, funds for industrial projects, commercial projects, transportation projects, and housing projects to a municipality with a municipal poverty rate greater than 3% in excess of the statewide average.
(Source: P.A. 98-384, eff. 8-16-13.)

(70 ILCS 531/3)
Sec. 3. Definitions. The following terms, whenever used or referred to in this Act, shall have the following meanings, except in such instances where the context may clearly indicate otherwise:
"Authority" means the Illinois Urban Development Authority created by this Act.
"Board" means the Illinois Urban Development Authority Board of Directors.
"Bonds" shall include bonds, notes, or other evidence of indebtedness.
"Commercial project" means any project, including but not limited to one or more buildings and other structures, improvements, machinery, and equipment whether or not on the same site or sites now existing or hereafter acquired, suitable for use by any retail or wholesale concern, distributorship, or agency, any cultural facilities of a for-profit or not-for-profit type including but not limited to educational, theatrical, recreational and entertainment, sports facilities, racetracks, stadiums, convention centers, exhibition halls, arenas, opera houses and theaters, waterfront improvements, swimming pools, boat storage, moorage, docking facilities, restaurants, coliseums, sports training facilities, parking facilities, terminals, hotels and motels, gymnasiums, medical facilities, and port facilities.
"Costs incurred in connection with the development, construction, acquisition, or improvement of a project" means the cost of purchase and construction of all lands and improvements in connection with a project and equipment and other property, rights, easements, and franchises acquired that are deemed necessary for such construction; financing charges; interest costs with respect to bonds, notes, and other evidences of indebtedness of the Authority prior to and during construction and for a period of 6 months thereafter; engineering and legal expenses; the costs of plans, specifications, surveys, and estimates of costs and other expenses necessary or incident to determining the feasibility or practicability of any project, together with such other expenses as may be necessary or incident to the financing, insuring, acquisition, and construction of a specific project and the placing of the same in operation.
"Develop" or "development" means to do one or more of the following: plan, design, develop, lease, acquire, install, construct, reconstruct, rehabilitate, extend, or expand.
"Financial aid" means the expenditure of Authority funds or funds provided by the Authority through the issuance of its revenue bonds, notes, or other evidences of indebtedness for the development, construction, acquisition, or improvement of a project.
"Governmental agency" means any federal, State or local governmental body, and any agency or instrumentality thereof, corporate or otherwise.
"Governor" means the Governor of the State of Illinois.
"Housing project" or "residential project" includes a specific work or improvement undertaken to provide dwelling accommodations, including the acquisition, construction, leasing, or rehabilitation of lands, buildings, and community facilities and in connection therewith to provide nonhousing facilities which are an integral part of a planned large-scale project or new community.
"Industrial project" means (1) a capital project, including one or more buildings and other structures, improvements, machinery, and equipment whether or not on the same site or sites now existing or hereafter acquired, suitable for use by any manufacturing, industrial, research, transportation, or commercial enterprise including but not limited to use as a factory, mill, processing plant, assembly plant, packaging plant, fabricating plant, office building, industrial distribution center, warehouse, repair, overhaul or service facility, freight terminal, research facility, test facility, railroad facility, solid waste and wastewater treatment and disposal sites and other pollution control facilities, resource or waste reduction, recovery, treatment and disposal facilities, and including also the sites thereof and other rights in land therefor whether improved or unimproved, site preparation and landscaping and all appurtenances and facilities incidental thereto such as utilities, access roads, railroad sidings, truck docking and similar facilities, parking facilities, dockage, wharfage, railroad roadbed, track, trestle, depot, terminal, switching, and signaling equipment or related equipment and other improvements necessary or convenient thereto; or (2) any land, buildings, machinery or equipment comprising an addition to or renovation, rehabilitation or improvement of any existing capital project.
"Lease agreement" means an agreement whereby a project acquired by the Authority by purchase, gift, or lease is leased to any person or corporation that will use or cause the project to be used as a project as defined in this Act upon terms providing for lease rental payments at least sufficient to pay when due all principal of and interest and premium, if any, on any bonds, notes or other evidences of indebtedness of the Authority issued with respect to such project, providing for the maintenance, insurance, and operation of the project on terms satisfactory to the Authority, and providing for disposition of the project upon termination of the lease term, including purchase options or abandonment of the premises, with such other terms as may be deemed desirable by the Authority. The Authority may, directly or indirectly, lease or otherwise transfer property the Authority owns to another and such leased property shall remain tax exempt.
"Loan agreement" means any agreement pursuant to which the Authority agrees to loan the proceeds of its bonds, notes, or other evidences of indebtedness issued with respect to a project to any person or corporation that will use or cause the project to be used as a project as defined in this Act upon terms providing for loan repayment installments at least sufficient to pay when due all principal and interest and premium, if any, on any bonds, notes, or other evidences of indebtedness of the Authority issued with respect to the project, providing for maintenance, insurance, and operation of the project on terms satisfactory to the Authority and providing for other matters as may be deemed advisable by the Authority.
"Maintain" or "maintenance" includes ordinary maintenance, repair, rehabilitation, capital maintenance, maintenance replacement, and any other categories of maintenance that may be designated by the local, regional, or State transportation agency.
"Municipal poverty rate" is the percentage of total population of the municipality having income levels below the poverty level as determined by the Authority based upon the most recent data released by the United States Census Bureau before the beginning of such calendar year.
"Occupational license" means a license issued by the Illinois Gaming Board to a person or entity to perform an occupation which the Illinois Gaming Board has identified as requiring a license to engage in riverboat, dockside, or land-based gambling in Illinois.
"Operate" or "operation" means to do one or more of the following: maintain, improve, equip, modify, or otherwise operate.
"Person" means any natural person, firm, partnership, corporation, both domestic and foreign, company, association, or joint stock association and includes any trustee, receiver, assignee, or personal representative thereof.
"Project" means an industrial, housing, residential, commercial, transportation, or service project, or any combination thereof, provided that all uses shall fall within one of those categories. Any project, of any nature whatsoever, shall automatically include all site improvements and new construction involving sidewalks, sewers, solid waste and wastewater treatment and disposal sites and other pollution control facilities, resource or waste reduction, recovery, treatment and disposal facilities, parks, open spaces, wildlife sanctuaries, streets, highways, and runways.
"Revenue bond" means any bond issued by the Authority under the supervision of the Illinois Finance Authority, the principal and interest of which are payable solely from revenues or income derived from any project or activity of the Authority.
"Transportation facility" means any new or existing road, highway, toll highway, bridge, tunnel, intermodal facility, intercity or high-speed passenger rail, or other transportation facility or infrastructure, excluding airports. The term "transportation facility" may refer to one or more transportation facilities that are proposed to be developed or operated as part of a single transportation project.
"Transportation project" means one or more transportation improvement projects including, but not limited to, new or existing roads or highways, new or expanded intermodal projects, and new or expanded transit projects, transit-oriented development, intercity rail, and passenger rail. "Transportation project" does not include airport projects.
(Source: P.A. 98-384, eff. 8-16-13.)

(70 ILCS 531/4)
Sec. 4. Illinois Urban Development Authority. There is hereby created a political subdivision, body politic and corporate by the name of Illinois Urban Development Authority. The exercise by the Authority of the powers conferred by law shall be an essential public function. The governing powers of the Authority shall be vested in a body consisting of 11 members appointed as follows: one member appointed by the Mayor of the City of Chicago that has expertise, skill, and experience in economic development; one member appointed by the President of the Cook County Board that has expertise, skill, and experience in economic development; 4 members appointed by the Governor who are residents of a municipality, other than a municipality with a population greater than 1,000,000, whose municipal poverty rate is greater than 3% in excess of the statewide average; 2 members appointed by the Governor that have an expertise, skill, and experience in labor relations; and 3 members appointed by the Governor that have an expertise, skill, and experience operating a business that is certified by the State of Illinois as a Disadvantaged Business Enterprise, Minority Business Enterprise, or Women Business Enterprise.
Six members shall constitute a quorum. However, when a quorum of members of the Authority is physically present at the meeting site, other Authority members may participate in and act at any meeting through the use of a conference telephone or other communications equipment by means of which all persons participating in the meeting can hear each other. Participation in such meeting shall constitute attendance and presence in person at the meeting of the person or persons so participating. The Chairman of the Authority shall be elected by the Authority. All board members shall be persons of recognized ability and experience in one or more of the following areas: economic development, finance, banking, industrial development, small business management, real estate development, community development, venture finance, construction, and labor relations.
The terms of all members of the Authority shall begin 30 days after the effective date of this Act. Of the 11 members first appointed pursuant to this Act, 4 shall serve until the third Monday in January 2011, 4 shall serve until the third Monday in January 2012, and 3 shall serve until the third Monday in January 2013. All board members shall hold office for a term of 4 years commencing the third Monday in January of the year in which their term commences, except in case of an appointment to fill a vacancy. In case of vacancy in the office when the Senate is not in session, the Governor may make a temporary appointment until the next meeting of the Senate when he shall nominate such person to fill such office, and any person so nominated who is confirmed by the Senate, shall hold his office during the remainder of the term and until his successor shall be appointed and qualified. If the Senate is not in session, the Governor may make temporary appointments in the case of vacancies.
Members of the Authority shall not be entitled to compensation for their services as members but shall be entitled to reimbursement for all necessary expenses incurred in connection with the performance of their duties as members. The Governor may remove any member of the Authority in case of incompetency, neglect of duty, or malfeasance in office, after service on the member of a copy of the written charges against the member and an opportunity to be publicly heard in person or by counsel in the his or her defense upon not less than 10 days' notice.
The members of the Authority shall appoint an Executive Director, who must be a person knowledgeable in the areas of financial markets and instruments and the financing of business enterprises, to hold office at the pleasure of the members. The Executive Director shall be the chief administrative and operational officer of the Authority and shall direct and supervise its administrative affairs and general management and perform such other duties as may be prescribed from time to time by the members and shall receive compensation fixed by the Authority. The Executive Director or any committee of the members may carry out any responsibilities of the members as the members by resolution may delegate. The Executive Director shall attend all meetings of the Authority; however, no action of the Authority shall be invalid on account of the absence of the Executive Director from a meeting. The Authority may engage the services of such other agents and employees, including attorneys, appraisers, engineers, accountants, credit analysts, and other consultants, as it may deem advisable and may prescribe their duties and fix their compensation.
The Authority shall determine the municipal poverty rate and the statewide average municipal poverty rate annually by using the most recent data released by the United States Census Bureau before the beginning of each calendar year. The Authority shall have the sole and exclusive authority to determine the municipal poverty rate and the statewide average municipal poverty rate and to determine whether a municipality's poverty rate is greater than 3% in excess of the statewide average so long as the determination is based on the most recent data released by the United States Census Bureau.
(Source: P.A. 96-234, eff. 1-1-10.)

(70 ILCS 531/5)
Sec. 5. Conflicts of interest.
(a) No member of the Authority or officer, agent, or employee thereof shall, in the member's own name or in the name of a nominee, be an officer, director, or hold an ownership interest in any person, association, trust, corporation, partnership, or other entity which is, in its own name or in the name of a nominee, a party to a contract or agreement upon which the member or officer, agent or employee may be called upon to act or vote.
(b) With respect to any direct or any indirect interest, other than an interest prohibited in subsection (a), in a contract or agreement upon which the member or officer, agent or employee may be called upon to act or vote, a member of the Authority or officer, agent, or employee thereof must disclose the interest to the secretary of the Authority prior to the taking of final action by the Authority concerning the contract or agreement and shall disclose the nature and extent of the interest and his or her acquisition thereof, which shall be publicly acknowledged by the Authority and entered upon the minutes of the Authority. If a member of the Authority or officer, agent, or employee thereof holds such an interest then the member shall refrain from any further official involvement in regard to the contract or agreement, from voting on any matter pertaining to the contract or agreement, and from communicating with other members of the Authority or its officers, agents, and employees concerning the contract or agreement. Notwithstanding any other provision of law, any contract or agreement entered into in conformity with this subsection shall not be void or invalid by reason of the interest described in this subsection, nor shall any person disclosing an interest and refraining from further official involvement as provided in this subsection be guilty of an offense, be removed from office, or be subject to any other penalty on account of the interest.
(c) Any contract or agreement made in violation of subsections (a) or (b) shall be null and void, whether or not the contract performance has been authorized, and shall give rise to no action against the Authority. No real estate to which a member or employee of the Authority holds legal title or in which a member or employee of the Authority has any beneficial interest, including any interest in a land trust, shall be purchased by the Authority or by a nonprofit corporation or limited-profit entity for a development to be financed under this Act.
All members and employees of the Authority shall file annually with the Authority a record of all real estate in this State to which the member or employee holds legal title or in which the member or employee has any beneficial interest, including any interest in a land trust. In the event it is later disclosed that the Authority has purchased real estate in which a member or employee had an interest, that purchase shall be voidable by the Authority and the member or employee involved shall be disqualified from membership in or employment by the Authority.
(Source: P.A. 96-234, eff. 1-1-10.)

(70 ILCS 531/6)
Sec. 6. Records and reports of the Authority. The secretary shall keep a record of the proceedings of the Authority. The treasurer of the Authority shall be custodian of all Authority funds, and shall be bonded in such amount as the other members of the Authority may designate. The accounts and bonds of the Authority shall be set up and maintained in a manner approved by the Auditor General, and the Authority shall file with the Auditor General a certified annual report within 120 days after the close of its fiscal year. The Authority shall also file with the Governor, the Secretary of the Senate, the Clerk of the House of Representatives, and the Legislative Research Unit, by March 1 of each year, a written report covering its activities and any activities of any instrumentality corporation established under this Act for the previous fiscal year. In its report to be filed by March 1, 2010, the Authority shall present an economic development strategy for all municipalities with a municipal poverty rate greater than 3% in excess of the statewide average, the Authority shall make modifications in the economic development strategy for the 4 years beginning on the next ensuing July 1, to reflect changes in economic conditions or other factors, including the policies of the Authority and the State of Illinois. It shall also present an economic development strategy for the fifth year beginning after the next ensuing July 1. The strategy shall recommend specific legislative and administrative action by the State, the Authority, units of local government, or other governmental agencies. These recommendations may include, but are not limited to, new programs, modifications to existing programs, credit enhancements for bonds issued by the Authority, and amendments to this Act. When filed, the report shall be a public record and open for inspection at the offices of the Authority during normal business hours.
(Source: P.A. 96-234, eff. 1-1-10.)

(70 ILCS 531/7)
Sec. 7. Approval of official acts. All official acts of the Authority shall require the approval of at least 6 members.
(Source: P.A. 96-234, eff. 1-1-10.)

(70 ILCS 531/8)
Sec. 8. Powers of the Authority.
(a) The Authority possesses all the powers of a body corporate necessary and convenient to accomplish the purposes of this Act, including, without limitation, except as defined in Section 9.1 of the Act, the following:
(1) To enter into loans, contracts, agreements, and

mortgages in any matter connected with any of its corporate purposes and to invest its funds.

(2) To sue and be sued.
(3) To employ agents and employees necessary to carry

out its purposes.

(4) To have and use a common seal and to alter the

same at its discretion.

(5) To adopt all needful ordinances, resolutions,

by-laws, rules, and regulations for the conduct of its business and affairs and for the management and use of the projects developed, constructed, acquired, and improved in furtherance of its purposes.

(6) To designate the fiscal year for the Authority.
(7) To accept and expend appropriations.
(8) To maintain an office or offices at such place as

the Authority may designate.

(9) To employ, either as regular employees or as

independent contractors, such consultants, engineers, architects, accountants, attorneys, financial experts, construction experts and personnel, superintendents, managers, and other professional personnel as may be necessary in the judgment of the Authority and to fix their compensation.

(10) To acquire, hold, lease, use, encumber,

transfer, or dispose of real and personal property.

(11) To enter into contracts of any kind and execute

all instruments necessary or convenient with respect to its carrying out the powers in this Act to accomplish the purposes of the Authority.

(12) To fix and revise from time to time and to

charge and collect rates, rents, fees, or other charges for the use of facilities or for services rendered in connection with the facilities.

(13) To borrow money from any source for any

corporate purpose, including working capital for its operations, reserve funds, or the payment of interest, to mortgage, pledge, or otherwise encumber the property or funds of the Authority, and to contract with or engage the services of any person in connection with any financing, including financial institutions, issuers of letters of credit, or insurers.

(14) To borrow money and issue revenue bonds, notes,

or other evidences of indebtedness under the supervision of the Illinois Finance Authority, as set forth under Section 825-13.5 of the Illinois Finance Authority Act.

(15) To receive and accept from any source, private

or public, contributions, gifts, or grants of money or property.

(16) To make loans from proceeds or funds otherwise

available to the extent necessary or appropriate to accomplish the purposes of the Authority.

(17) To exercise all the corporate powers granted to

Illinois corporations under the Business Corporation Act of 1983, except to the extent that any of these powers are inconsistent with those of a body politic and corporate of the State.

(18) To have and exercise all powers and be subject

to all duties usually incident to boards of directors of corporations.

(19) To enter into intergovernmental agreements with

the State of Illinois and the Illinois Finance Authority.

(20) To do all things necessary or convenient to

carry out the powers granted by this Act.

(b) The Authority shall not issue any bonds relating to the financing of a project located within the planning and subdivision control jurisdiction of any municipality or county unless notice, including a description of the proposed project and the financing therefor, is submitted to the corporate authorities of the municipality or, in the case of a proposed project in an unincorporated area, to the county board.
(c) If any of the powers set forth in this Act are exercised within the jurisdictional limits of any municipality, all ordinances of the municipality shall remain in full force and effect and shall be controlling.
(Source: P.A. 96-234, eff. 1-1-10.)

(70 ILCS 531/9)
Sec. 9. Revenue bonds.
(a) The Authority shall have the continuing power to issue revenue bonds, notes, or other evidences of indebtedness in an aggregate amount not to exceed $500,000,000 for the purpose of developing, constructing, acquiring, or improving projects, including those established by business entities locating or expanding property within the territorial jurisdiction of the Authority, for entering into venture capital agreements with businesses locating or expanding within the territorial jurisdiction of the Authority, for acquiring and improving any property necessary and useful in connection therewith, and for the purposes of the Employee Ownership Assistance Act. The bonds must be issued under the supervision of the Illinois Finance Authority, as set forth under Section 825-13.5 of the Illinois Finance Authority Act. For the purpose of evidencing the obligations of the Authority to repay any money borrowed, the Authority may, pursuant to resolution, from time to time issue and dispose of its interest bearing revenue bonds, notes, or other evidences of indebtedness and may also from time to time issue and dispose of such bonds, notes, or other evidences of indebtedness to refund, at maturity, at a redemption date or in advance of either, any revenue bonds, notes, or other evidences of indebtedness pursuant to redemption provisions or at any time before maturity. All such revenue bonds, notes, or other evidences of indebtedness shall be payable solely from the revenues or income to be derived from loans made with respect to projects, from the leasing or sale of the projects, or from any other funds available to the Authority for such purposes, including, when so provided by ordinance of the Authority authorizing the issuance of revenue bonds or notes. The revenue bonds, notes, or other evidences of indebtedness may bear such date or dates, may mature at such time or times not exceeding 35 years from their respective dates, may bear interest at such rate or rates not exceeding the maximum rate permitted by the Bond Authorization Act, may be in such form, may carry such registration privileges, may be executed in such manner, may be payable at such place or places, may be made subject to redemption in such manner and upon such terms, with or without premium as is stated on the face thereof, may be authenticated in such manner, and may contain such terms and covenants as may be provided by an applicable resolution.
(b) The holder or holders of any revenue bonds, notes, or other evidences of indebtedness issued by the Authority may bring suits at law or proceedings in equity to compel the performance and observance by any corporation or person or by the Authority or any of its agents or employees of any contract or covenant made with the holders of such revenue bonds, notes, or other evidences of indebtedness, to compel such corporation, person, the Authority, and any of its agents or employees to perform any duties required to be performed for the benefit of the holders of any such revenue bonds, notes, or other evidences of indebtedness by the provision of the resolution authorizing their issuance and to enjoin such corporation, person, the Authority, and any of its agents or employees from taking any action in conflict with any such contract or covenant.
(c) If the Authority fails to pay the principal of or interest on any of the revenue bonds or premium, if any, as the same become due, a civil action to compel payment may be instituted in the appropriate circuit court by the holder or holders of the revenue bonds on which such default of payment exists or by an indenture trustee acting on behalf of such holders. Delivery of a summons and a copy of the complaint to the Chairperson of the Board shall constitute sufficient service to give the circuit court jurisdiction of the subject matter of such a suit and jurisdiction over the Authority and its officers named as defendants for the purpose of compelling such payment. Any case, controversy, or cause of action concerning the validity of this Act relates to the revenue of the State of Illinois.
(d) Notwithstanding the form and tenor of any such revenue bonds, notes, or other evidences of indebtedness and in the absence of any express recital on the face of any such revenue bond, note, or other evidence of indebtedness that it is nonnegotiable, all such revenue bonds, notes, and other evidences of indebtedness shall be negotiable instruments. Pending the preparation and execution of any such revenue bonds, notes, or other evidences of indebtedness, temporary revenue bonds, notes, or evidences of indebtedness may be issued as provided by ordinance.
(e) To secure the payment of any or all of such revenue bonds, notes, or other evidences of indebtedness, the revenues to be received by the Authority from a lease agreement or loan agreement shall be pledged, and, for the purpose of setting forth the covenants and undertakings of the Authority in connection with the issuance thereof and the issuance of any additional revenue bonds, notes, or other evidences of indebtedness payable from such revenues, income, or other funds to be derived from projects, the Authority may execute and deliver a mortgage or trust agreement. A remedy for any breach or default of the terms of any such mortgage or trust agreement by the Authority may be by mandamus proceedings in the appropriate circuit court to compel the performance and compliance therewith, but the trust agreement may prescribe by whom or on whose behalf the action may be instituted.
(f) The revenue bonds or notes shall be secured as provided in the authorizing ordinance which may, notwithstanding any other provision of this Act, include in addition to any other security a specific pledge or assignment of and lien on or security interest in any or all revenues or money of the Authority from whatever source which may by law be used for debt service purposes and a specific pledge or assignment of and lien on or security interest in any funds or accounts established or provided for by ordinance of the Authority authorizing the issuance of such revenue bonds or notes.
(g) The State of Illinois pledges to and agrees with the holders of the revenue bonds and notes of the Authority issued pursuant to this Section that the State will not limit or alter the rights and powers vested in the Authority by this Act so as to impair the terms of any contract made by the Authority with such holders or in any way impair the rights and remedies of such holders until such revenue bonds and notes, together with interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceedings by or on behalf of such holders, are fully met and discharged. The Authority is authorized to include these pledges and agreements of the State in any contract with the holders of revenue bonds or notes issued pursuant to this Section.
(h) Under no circumstances shall any bonds issued by the Authority or any other obligation of the Authority be or become an indebtedness or obligation of the State of Illinois or of any other political subdivision of or municipality within the State, nor shall any such bond or obligation be or become an indebtedness of the Authority within the purview of any constitutional limitation or provision, and it shall be plainly stated on the face of each bond that it does not constitute such an indebtedness or obligation but is payable solely from the revenues or income as aforesaid.
(i) For the purpose of financing a project pursuant to this Act, the Authority shall be authorized to apply for an allocation of tax-exempt bond financing authorization provided by Section 11143 of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users (SAFETEA-LU), Public Law 109-59, as well as financing available under any other federal law or program.
(Source: P.A. 96-234, eff. 1-1-10.)

(70 ILCS 531/9.1)
Sec. 9.1. Limitation.
(a) The Authority may issue its bonds or notes (including refunding bond or notes) only if the financed project is situated within the territorial jurisdiction of a municipality with a municipal poverty rate greater than 3% in excess of the statewide average.
(b) If a project is situated in 2 or more municipalities where one municipality has a municipal poverty rate greater than 3% in excess of the statewide average and the other does not, the project shall be deemed to be within the municipality with a municipal poverty rate greater than 3% in excess of the statewide average.
(c) Not less than 30 days prior to the commitment to issue bonds, notes, or other evidences of indebtedness for the purpose of developing, constructing, acquiring, or improving housing or residential projects, as defined in this Act, the Authority shall provide notice to the Executive Director of the Illinois Housing Development Authority. Within 30 days after the notice is provided, the Illinois Housing Development Authority shall, in writing, either express interest in financing the project or notify the Authority that it is not interested in providing financing and that the Authority may finance the project or seek alternative financing.
(Source: P.A. 96-234, eff. 1-1-10.)

(70 ILCS 531/10)
Sec. 10. Legality for investment. Any financial institution, investment company, insurance company, or association and any personal representative, guardian, trustee, or other fiduciary, may legally invest any moneys belonging to them or within their control in any bonds issued by the Authority.
(Source: P.A. 96-234, eff. 1-1-10.)

(70 ILCS 531/11)
Sec. 11. Tax exemption. The Authority shall not be required to pay any taxes or assessments of any kind whatsoever and its bonds, their transfer, the interest payable on them, and any income derived from them shall be exempt at the time of issuance and at all times from every kind and nature of taxation by this State or by any of its political subdivisions, municipal corporations, or public agencies of any kind, except for estate, transfer, and inheritance taxes as provided in Section 12.
For purposes of Section 250 of the Illinois Income Tax Act, the exemption of the income from bonds issued by the Authority shall terminate after all of the bonds have been paid. The amount of such income that shall be added and then subtracted on the Illinois income tax return of a taxpayer, under Section 203 of the Illinois Income Tax Act, from federal adjusted gross income or federal taxable income in computing Illinois base income shall be the interest net of any bond premium amortization.
(Source: P.A. 96-234, eff. 1-1-10.)

(70 ILCS 531/12)
Sec. 12. Additional powers and duties.
(a) The Authority may, but need not, acquire title to any project with respect to which it exercises its authority.
(b) The Authority shall have the power to enter into intergovernmental agreements with the State of Illinois, the United States government and any agency or instrumentality of the United States, any unit of local government, or any other unit of government to the extent allowed by Article VII, Section 10 of the Illinois Constitution and the Intergovernmental Cooperation Act.
(c) The Authority shall have the power to share employees with other units of government, including agencies of the United States, agencies of the State of Illinois, and agencies or personnel of any unit of local government.
(d) The Authority shall have the power to exercise powers and issue bonds as if it were a municipality so authorized in Divisions 12.1, 74, 74.1, 74.3, 74.4, and 74.5 of Article 11 of the Illinois Municipal Code.
(Source: P.A. 96-234, eff. 1-1-10.)

(70 ILCS 531/13)
Sec. 13. Fees and charges. The Authority may collect fees and charges in connection with its loans, commitments, and servicing and may provide technical assistance in the development of the region.
(Source: P.A. 96-234, eff. 1-1-10.)

(70 ILCS 531/14)
Sec. 14. Designation of depository. The Authority shall biennially designate a national or State bank or banks as depositories of its money. Those depositories shall be designated only within the State and upon condition that bonds approved as to form and surety by the Authority and at least equal in amount to the maximum sum expected to be on deposit at any one time shall be first given by the depositories to the Authority, those bonds to be conditioned for the safekeeping and prompt repayment of the deposits. When any of the funds of the Authority shall be deposited by the treasurer in any such depository, the treasurer and the sureties on his official bond shall, to that extent, be exempt from liability for the loss of any of the deposited funds by reason of the failure, bankruptcy, or any other act or default of the depository. However, the Authority may accept assignments of collateral by any depository of its funds to secure the deposits to the same extent and conditioned in the same manner as assignments of collateral are permitted by law to secure deposits of the funds of any city.
(Source: P.A. 96-234, eff. 1-1-10.)

(70 ILCS 531/90)
Sec. 90. (Amendatory provisions; text omitted).
(Source: P.A. 96-234, eff. 1-1-10; text omitted.)



70 ILCS 532/ - Western Illinois Economic Development Authority Act.

(70 ILCS 532/5)
Sec. 5. Short title. This Act may be cited as the Western Illinois Economic Development Authority Act.
(Source: P.A. 93-874, eff. 8-6-04.)

(70 ILCS 532/10)
Sec. 10. Findings. The General Assembly determines and declares the following:
(1) that labor surplus areas currently exist in western Illinois;
(2) that the economic burdens resulting from involuntary unemployment fall, in part, upon the State in the form of increased need for public assistance and reduced tax revenues and, in the event that the unemployed worker and his or her family migrate elsewhere to find work, the burden may also fall upon the municipalities and other taxing districts within the areas of unemployment in the form of reduced tax revenues, thereby endangering their financial ability to support necessary governmental services for their remaining inhabitants;
(3) that the State has a responsibility to help create a favorable climate for new and improved job opportunities for its citizens by encouraging the development of commercial and service businesses and industrial and manufacturing plants within the western region of Illinois;
(4) that a lack of decent housing contributes to urban blight, crime, anti-social behavior, disease, a higher need for public assistance, reduced tax revenues, and the migration of workers and their families away from areas which fail to offer adequate, decent, and affordable housing;
(5) that decent, affordable housing is a necessary ingredient of life affording each citizen basic human dignity, a sense of self-worth, confidence, and a firm foundation upon which to build a family and educate children;
(6) that in order to foster civic and neighborhood pride, citizens require access to educational institutions, recreation, parks and open spaces, entertainment, sports, a reliable transportation network, cultural facilities, and theaters; and
(7) that the main purpose of this Act is to promote industrial, commercial, residential, service, transportation, and recreational activities and facilities, thereby reducing the evils attendant upon unemployment and enhancing the public health, safety, morals, happiness, and general welfare of the State.
(Source: P.A. 93-874, eff. 8-6-04.)

(70 ILCS 532/15)
Sec. 15. Definitions. In this Act:
"Authority" means the Western Illinois Economic Development Authority.
"Governmental agency" means any federal, State, or local governmental body and any agency or instrumentality thereof, corporate or otherwise.
"Person" means any natural person, firm, partnership, corporation, both domestic and foreign, company, association or joint stock association and includes any trustee, receiver, assignee or personal representative thereof.
"Revenue bond" means any bond issued by the Authority, the principal and interest of which is payable solely from revenues or income derived from any project or activity of the Authority.
"Board" means the Board of Directors of the Western Illinois Economic Development Authority.
"Governor" means the Governor of the State of Illinois.
"City" means any city, village, incorporated town, or township within the geographical territory of the Authority.
"Industrial project" means the following:
(1) a capital project, including one or more

buildings and other structures, improvements, machinery and equipment whether or not on the same site or sites now existing or hereafter acquired, suitable for use by any manufacturing, industrial, research, transportation or commercial enterprise including but not limited to use as a factory, mill, processing plant, assembly plant, packaging plant, fabricating plant, ethanol plant, office building, industrial distribution center, warehouse, repair, overhaul or service facility, freight terminal, research facility, test facility, railroad facility, port facility, solid waste and wastewater treatment and disposal sites and other pollution control facilities, resource or waste reduction, recovery, treatment and disposal facilities, and including also the sites thereof and other rights in land therefore whether improved or unimproved, site preparation and landscaping and all appurtenances and facilities incidental thereto such as utilities, access roads, railroad sidings, truck docking and similar facilities, parking facilities, dockage, wharfage, railroad roadbed, track, trestle, depot, terminal, switching and signaling equipment or related equipment and other improvements necessary or convenient thereto; or

(2) any land, buildings, machinery or equipment

comprising an addition to or renovation, rehabilitation or improvement of any existing capital project.

"Housing project" or "residential project" includes a specific work or improvement undertaken to provide dwelling accommodations, including the acquisition, construction or rehabilitation of lands, buildings and community facilities and in connection therewith to provide nonhousing facilities which are an integral part of a planned large-scale project or new community.
"Commercial project" means any project, including, but not limited to, one or more buildings and other structures, improvements, machinery, and equipment, whether or not on the same site or sites now existing or hereafter acquired, suitable for use by any retail or wholesale concern, distributorship, or agency.
"Project" means an industrial, housing, residential, commercial, or service project, or any combination thereof, provided that all uses fall within one of the categories described above. Any project automatically includes all site improvements and new construction involving sidewalks, sewers, solid waste and wastewater treatment and disposal sites and other pollution control facilities, resource or waste reduction, recovery, treatment and disposal facilities, parks, open spaces, wildlife sanctuaries, streets, highways, and runways.
"Lease agreement" means an agreement in which a project acquired by the Authority by purchase, gift, or lease is leased to any person or corporation that will use, or cause the project to be used, as a project, upon terms providing for lease rental payments at least sufficient to pay, when due, all principal of and interest and premium, if any, on any bonds, notes, or other evidences of indebtedness of the Authority, issued with respect to the project, providing for the maintenance, insurance, and operation of the project on terms satisfactory to the Authority and providing for disposition of the project upon termination of the lease term, including purchase options or abandonment of the premises, with other terms as may be deemed desirable by the Authority.
"Loan agreement" means any agreement in which the Authority agrees to loan the proceeds of its bonds, notes, or other evidences of indebtedness, issued with respect to a project, to any person or corporation which will use or cause the project to be used as a project, upon terms providing for loan repayment installments at least sufficient to pay, when due, all principal of and interest and premium, if any, on any bonds, notes, or other evidences of indebtedness of the Authority issued with respect to the project, providing for maintenance, insurance, and operation of the project on terms satisfactory to the Authority and providing for other terms deemed advisable by the Authority.
"Financial aid" means the expenditure of Authority funds or funds provided by the Authority for the development, construction, acquisition or improvement of a project, through the issuance of revenue bonds, notes, or other evidences of indebtedness.
"Costs incurred in connection with the development, construction, acquisition or improvement of a project" means the following:
(1) the cost of purchase and construction of all

lands and improvements in connection therewith and equipment and other property, rights, easements, and franchises acquired which are deemed necessary for the construction;

(2) financing charges;
(3) interest costs with respect to bonds, notes, and

other evidences of indebtedness of the Authority prior to and during construction and for a period of 6 months thereafter;

(4) engineering and legal expenses; and
(5) the costs of plans, specifications, surveys, and

estimates of costs and other expenses necessary or incident to determining the feasibility or practicability of any project, together with such other expenses as may be necessary or incident to the financing, insuring, acquisition, and construction of a specific project and the placing of the same in operation.

(Source: P.A. 98-750, eff. 1-1-15.)

(70 ILCS 532/20)
Sec. 20. Creation.
(a) There is created a political subdivision, body politic, and municipal corporation named the Western Illinois Economic Development Authority. The territorial jurisdiction of the Authority is that geographic area within the boundaries of the following counties: Warren, Henderson, Hancock, McDonough, Fulton, Mason, Cass, Schuyler, Brown, Adams, Scott, Morgan, and Pike and any navigable waters and air space located therein.
(b) The governing and administrative powers of the Authority shall be vested in a body consisting of 21 members as follows:
(1) Ex officio members. The Director of Commerce and

Economic Opportunity, or a designee of that Department, and the Director of Central Management Services, or a designee of that Department, shall serve as ex officio members.

(2) Public members. Six members shall be appointed by

the Governor with the advice and consent of the Senate. The county board chairmen of the following counties shall each appoint one member: Warren, Henderson, Hancock, McDonough, Fulton, Mason, Cass, Schuyler, Brown, Adams, Scott, Morgan, and Pike. All public members shall reside within the territorial jurisdiction of the Authority. The public members shall be persons of recognized ability and experience in one or more of the following areas: economic development, finance, banking, industrial development, state or local government, commercial agriculture, small business management, real estate development, community development, venture finance, organized labor, or civic or community organization.

(c) 11 members shall constitute a quorum.
(d) The chairman of the Authority shall be elected annually by the Board and must be a public member that resides within the territorial jurisdiction of the Authority.
(e) The terms of all initial members of the Authority shall begin 30 days after the effective date of this Act. Of the 6 original public members appointed by the Governor, 2 shall serve until the third Monday in January, 2005; 1 shall serve until the third Monday in January, 2006; 1 shall serve until the third Monday in January, 2007; 1 shall serve until the third Monday in January, 2008; and 1 shall serve until the third Monday in January, 2009. The initial terms of the original public members appointed by the county board chairmen shall be determined by lot, according to the following schedule: (i) 3 shall serve until the third Monday in January, 2005, (ii) 3 shall serve until the third Monday in January, 2006, (iii) 3 shall serve until the third Monday in January, 2007, (iv) 2 shall serve until the third Monday in January, 2008, and (v) 2 shall serve until the third Monday in January, 2009. All successors to these original public members shall be appointed by the original appointing authority and all appointments made by the Governor shall be made with the advice and consent of the Senate, pursuant to subsection (b), and shall hold office for a term of 6 years commencing the third Monday in January of the year in which their term commences, except in the case of an appointment to fill a vacancy. Vacancies occurring among the public members shall be filled for the remainder of the term. In case of vacancy in a Governor-appointed membership when the Senate is not in session, the Governor may make a temporary appointment until the next meeting of the Senate when a person shall be nominated to fill the office and, upon confirmation by the Senate, he or she shall hold office during the remainder of the term and until a successor is appointed and qualified. Members of the Authority are not entitled to compensation for their services as members but are entitled to reimbursement for all necessary expenses incurred in connection with the performance of their duties as members.
(f) The Governor may remove any public member of the Authority in case of incompetence, neglect of duty, or malfeasance in office. The chairman of a county board may remove any public member appointed by that chairman in the case of incompetence, neglect of duty, or malfeasance in office.
(g) The Board shall appoint an Executive Director who shall have a background in finance, including familiarity with the legal and procedural requirements of issuing bonds, real estate, or economic development and administration. The Executive Director shall hold office at the discretion of the Board. The Executive Director shall be the chief administrative and operational officer of the Authority, shall direct and supervise its administrative affairs and general management, perform such other duties as may be prescribed from time to time by the members, and receive compensation fixed by the Authority. The Department of Commerce and Community Affairs shall pay the compensation of the Executive Director from appropriations received for that purpose. The Executive Director shall attend all meetings of the Authority. However, no action of the Authority shall be invalid on account of the absence of the Executive Director from a meeting. The Authority may engage the services of the Illinois Finance Authority, attorneys, appraisers, engineers, accountants, credit analysts, and other consultants if the Western Illinois Economic Development Authority deems it advisable.
(Source: P.A. 93-874, eff. 8-6-04.)

(70 ILCS 532/25)
Sec. 25. Duty. All official acts of the Authority shall require the approval of at least 11 members. It shall be the duty of the Authority to promote development within the geographic confines of Warren, Henderson, Hancock, McDonough, Fulton, Mason, Cass, Schuyler, Brown, Adams, Scott, Morgan, and Pike counties. The Authority shall use the powers conferred upon it to assist in the development, construction, and acquisition of industrial, commercial, housing, or residential projects within those counties.
(Source: P.A. 93-874, eff. 8-6-04.)

(70 ILCS 532/30)
Sec. 30. Powers.
(a) The Authority possesses all the powers of a body corporate necessary and convenient to accomplish the purposes of this Act, including, without any intended limitation upon the general powers hereby conferred, the following powers:
(1) to enter into loans, contracts, agreements, and

mortgages in any matter connected with any of its corporate purposes and to invest its funds;

(2) to sue and be sued;
(3) to utilize services of the Illinois Finance

Authority necessary to carry out its purposes;

(4) to have and use a common seal and to alter the

seal at its discretion;

(5) to adopt all needful ordinances, resolutions,

bylaws, rules, and regulations for the conduct of its business and affairs and for the management and use of the projects developed, constructed, acquired, and improved in furtherance of its purposes;

(6) to designate the fiscal year for the Authority;
(7) to accept and expend appropriations;
(8) to acquire, own, lease, sell, or otherwise

dispose of interests in and to real property and improvements situated on that real property and in personal property necessary to fulfill the purposes of the Authority;

(9) to engage in any activity or operation which is

incidental to and in furtherance of efficient operation to accomplish the Authority's primary purpose;

(10) to acquire, own, construct, lease, operate, and

maintain bridges, terminals, terminal facilities, and port facilities and to fix and collect just, reasonable, and nondiscriminatory charges for the use of such facilities. These charges shall be used to defray the reasonable expenses of the Authority and to pay the principal and interest of any revenue bonds issued by the Authority;

(11) subject to any applicable condition imposed by

this Act, to locate, establish and maintain a public airport, public airports and public airport facilities within its corporate limits or within or upon any body of water adjacent thereto and to construct, develop, expand, extend and improve any such airport or airport facility; and

(12) to have and exercise all powers and be subject

to all duties usually incident to boards of directors of corporations.

(b) The Authority shall not issue any bonds relating to the financing of a project located within the planning and subdivision control jurisdiction of any municipality or county unless: (i) notice, including a description of the proposed project and the financing for that project, is submitted to the corporate authorities of the municipality or, in the case of a proposed project in an unincorporated area, to the county board and (ii) the corporate authorities of the municipality do not, or the county board does not, adopt a resolution disapproving the project within 45 days after receipt of the notice.
(c) If any of the powers set forth in this Act are exercised within the jurisdictional limits of any municipality, all ordinances of the municipality remain in full force and effect and are controlling.
(Source: P.A. 93-874, eff. 8-6-04.)

(70 ILCS 532/35)
Sec. 35. Tax avoidance. Notwithstanding any other provision of law, the Authority shall not enter into any agreement providing for the purchase and lease of tangible personal property which results in the avoidance of taxation under the Retailers' Occupation Tax Act, the Use Tax Act, the Service Use Tax Act, or the Service Occupation Tax Act, without the prior written consent of the Governor.
(Source: P.A. 93-874, eff. 8-6-04.)

(70 ILCS 532/40)
Sec. 40. Bonds.
(a) The Authority, with the written approval of the Governor, shall have the continuing power to issue bonds, notes, or other evidences of indebtedness in an aggregate amount outstanding not to exceed $250,000,000 for the following purposes: (i) development, construction, acquisition, or improvement of projects, including those established by business entities locating or expanding property within the territorial jurisdiction of the Authority; (ii) entering into venture capital agreements with businesses locating or expanding within the territorial jurisdiction of the Authority; (iii) acquisition and improvement of any property necessary and useful in connection therewith; and (iv) for the purposes of the Employee Ownership Assistance Act. For the purpose of evidencing the obligations of the Authority to repay any money borrowed, the Authority may, pursuant to resolution, from time to time, issue and dispose of its interest-bearing revenue bonds, notes, or other evidences of indebtedness and may also from time to time issue and dispose of such bonds, notes, or other evidences of indebtedness to refund, at maturity, at a redemption date or in advance of either, any bonds, notes, or other evidences of indebtedness pursuant to redemption provisions or at any time before maturity. All such bonds, notes, or other evidences of indebtedness shall be payable solely and only from the revenues or income to be derived from loans made with respect to projects, from the leasing or sale of the projects, or from any other funds available to the Authority for such purposes. The bonds, notes, or other evidences of indebtedness may bear such date or dates, may mature at such time or times not exceeding 40 years from their respective dates, may bear interest at such rate or rates not exceeding the maximum rate permitted by the Bond Authorization Act, may be in such form, may carry such registration privileges, may be executed in such manner, may be payable at such place or places, may be made subject to redemption in such manner and upon such terms, with or without premium, as is stated on the face thereof, may be authenticated in such manner and may contain such terms and covenants as may be provided by an applicable resolution.
(b) The holder or holders of any bonds, notes, or other evidences of indebtedness issued by the Authority may bring suits at law or proceedings in equity to compel the performance and observance by any corporation or person or by the Authority or any of its agents or employees of any contract or covenant made with the holders of the bonds, notes, or other evidences of indebtedness, to compel such corporation, person, the Authority, and any of its agents or employees to perform any duties required to be performed for the benefit of the holders of the bonds, notes, or other evidences of indebtedness by the provision of the resolution authorizing their issuance and to enjoin the corporation, person, the Authority, and any of its agents or employees from taking any action in conflict with any contract or covenant.
(c) If the Authority fails to pay the principal of or interest on any of the bonds or premium, if any, as the bond becomes due, a civil action to compel payment may be instituted in the appropriate circuit court by the holder or holders of the bonds on which the default of payment exists or by an indenture trustee acting on behalf of the holders. Delivery of a summons and a copy of the complaint to the chairman of the Board shall constitute sufficient service to give the circuit court jurisdiction over the subject matter of the suit and jurisdiction over the Authority and its officers named as defendants for the purpose of compelling such payment. Any case, controversy, or cause of action concerning the validity of this Act relates to the revenue of the State of Illinois.
(d) Notwithstanding the form and tenor of any bond, note, or other evidence of indebtedness and in the absence of any express recital on its face that it is non-negotiable, all such bonds, notes, and other evidences of indebtedness shall be negotiable instruments. Pending the preparation and execution of any bonds, notes, or other evidences of indebtedness, temporary bonds, notes, or evidences of indebtedness may be issued as provided by ordinance.
(e) To secure the payment of any or all of such bonds, notes, or other evidences of indebtedness, the revenues to be received by the Authority from a lease agreement or loan agreement shall be pledged, and, for the purpose of setting forth the covenants and undertakings of the Authority in connection with the issuance of the bonds, notes, or other evidences of indebtedness and the issuance of any additional bonds, notes or other evidences of indebtedness payable from such revenues, income, or other funds to be derived from projects, the Authority may execute and deliver a mortgage or trust agreement. A remedy for any breach or default of the terms of any mortgage or trust agreement by the Authority may be by mandamus proceeding in the appropriate circuit court to compel performance and compliance under the terms of the mortgage or trust agreement, but the trust agreement may prescribe by whom or on whose behalf the action may be instituted.
(f) Bonds or notes shall be secured as provided in the authorizing ordinance which may include, notwithstanding any other provision of this Act, in addition to any other security, a specific pledge, assignment of and lien on, or security interest in any or all revenues or money of the Authority, from whatever source, which may, by law, be used for debt service purposes and a specific pledge, or assignment of and lien on, or security interest in any funds or accounts established or provided for by ordinance of the Authority authorizing the issuance of the bonds or notes.
(g) In the event that the Authority determines that moneys of the Authority will not be sufficient for the payment of the principal of and interest on its bonds during the next State fiscal year, the chairman, as soon as practicable, shall certify to the Governor the amount required by the Authority to enable it to pay the principal of and interest on the bonds. The Governor shall submit the certified amount to the General Assembly as soon as practicable, but no later than the end of the current State fiscal year. This Section shall not apply to any bonds or notes to which the Authority determines, in the resolution authorizing the issuance of the bonds or notes, that this Section shall not apply. Whenever the Authority makes this determination, it shall be plainly stated on the face of the bonds or notes and the determination shall also be reported to the Governor. In the event of a withdrawal of moneys from a reserve fund established with respect to any issue or issues of bonds of the Authority to pay principal or interest on those bonds, the chairman of the Authority, as soon as practicable, shall certify to the Governor the amount required to restore the reserve fund to the level required in the resolution or indenture securing those bonds. The Governor shall submit the certified amount to the General Assembly as soon as practicable, but no later than the end of the current State fiscal year. This subsection (g) shall not apply to any bond issued on or after the effective date of this amendatory Act of the 98th General Assembly.
(h) The State of Illinois pledges to and agrees with the holders of the bonds and notes of the Authority issued pursuant to this Section that the State will not limit or alter the rights and powers vested in the Authority by this Act so as to impair the terms of any contract made by the Authority with the holders of bonds or notes or in any way impair the rights and remedies of those holders until the bonds and notes, together with interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceedings by or on behalf of the holders, are fully met and discharged. In addition, the State pledges to and agrees with the holders of the bonds and notes of the Authority issued pursuant to this Section that the State will not limit or alter the basis on which State funds are to be paid to the Authority as provided in this Act, or the use of such funds, so as to impair the terms of any such contract. The Authority is authorized to include these pledges and agreements of the State in any contract with the holders of bonds or notes issued pursuant to this Section.
(i) (Blank).
(Source: P.A. 98-750, eff. 1-1-15.)

(70 ILCS 532/45)
Sec. 45. Bonds and notes; exemption from taxation. The creation of the Authority is in all respects for the benefit of the people of Illinois and for the improvement of their health, safety, welfare, comfort, and security, and its purposes are public purposes. In consideration thereof, the notes and bonds of the Authority issued pursuant to this Act and the income from these notes and bonds may be free from all taxation by the State or its political subdivisions, except for estate, transfer, and inheritance taxes. The exemption from taxation provided by the preceding sentence shall apply to the income on any notes or bonds of the Authority only if the Authority in its sole judgment determines that the exemption enhances the marketability of the bonds or notes or reduces the interest rates that would otherwise be borne by the bonds or notes. For purposes of Section 250 of the Illinois Income Tax Act, the exemption of the Authority shall terminate after all of the bonds have been paid. The amount of such income that shall be added and then subtracted on the Illinois income tax return of a taxpayer, subject to Section 203 of the Illinois Income Tax Act, from federal adjusted gross income or federal taxable income in computing Illinois base income shall be the interest net of any bond premium amortization.
(Source: P.A. 95-331, eff. 8-21-07.)

(70 ILCS 532/50)
Sec. 50. Acquisition.
(a) The Authority may, but need not, acquire title to any project with respect to which it exercises its authority.
(b) The Authority shall have power to acquire by purchase, lease, gift, or otherwise any property or rights therein from any person or persons, the State of Illinois, any municipal corporation, any local unit of government, the government of the United States and any agency or instrumentality of the United States, any body politic, or any county useful for its purposes, whether improved for the purposes of any prospective project or unimproved. The Authority may also accept any donation of funds for its purposes from any of these sources.
(c) The Authority shall have power to develop, construct, and improve, either under its own direction or through collaboration with any approved applicant, or to acquire, through purchase or otherwise, any project, using for this purpose the proceeds derived from its sale of revenue bonds, notes, or other evidences of indebtedness or governmental loans or grants and shall have the power to hold title to those projects in the name of the Authority.
(d) The Authority shall have the power to enter into intergovernmental agreements with the State of Illinois, the counties of Warren, Henderson, Hancock, McDonough, Fulton, Mason, Cass, Schuyler, Brown, Adams, Scott, Morgan, or Pike, the Illinois Development Finance Authority, the Illinois Housing Development Authority, the Illinois Education Facilities Authority, the Illinois Farm Development Authority, the Rural Bond Bank, the United States government and any agency or instrumentality of the United States, any unit of local government located within the territory of the Authority, or any other unit of government to the extent allowed by Article VII, Section 10 of the Illinois Constitution and the Intergovernmental Cooperation Act.
(e) The Authority shall have the power to share employees with other units of government, including agencies of the United States, agencies of the State of Illinois, and agencies or personnel of any unit of local government.
(f) The Authority shall have the power to exercise powers and issue bonds as if it were a municipality so authorized in Divisions 12.1, 74, 74.1, 74.3, and 74.5 of Article 11 of the Illinois Municipal Code.
(Source: P.A. 93-874, eff. 8-6-04.)

(70 ILCS 532/55)
Sec. 55. Enterprise zones. The Authority may by ordinance designate a portion of the territorial jurisdiction of the Authority for certification as an Enterprise Zone under the Illinois Enterprise Zone Act in addition to any other enterprise zones which may be created under that Act, which area shall have all the privileges and rights of an Enterprise Zone pursuant to the Illinois Enterprise Zone Act, but which shall not be counted in determining the number of Enterprise Zones to be created in any year pursuant to that Act.
(Source: P.A. 93-874, eff. 8-6-04.)

(70 ILCS 532/60)
Sec. 60. Designation of depository. The Authority shall biennially designate a national or State bank or banks as depositories of its money. Such depositories shall be designated only within the State and upon condition that bonds approved as to form and surety by the Authority and at least equal in amount to the maximum sum expected to be on deposit at any one time shall be first given by such depositories to the Authority, such bonds to be conditioned for the safe keeping and prompt repayment of such deposits. When any of the funds of the Authority shall be deposited by the treasurer in any such depository, the treasurer and the sureties on his official bond shall, to such extent, be exempt from liability for the loss of any such deposited funds by reason of the failure, bankruptcy, or any other act or default of such depository; provided that the Authority may accept assignments of collateral by any depository of its funds to secure such deposits to the same extent and conditioned in the same manner as assignments of collateral are permitted by law to secure deposits of the funds of any city.
(Source: P.A. 93-874, eff. 8-6-04.)

(70 ILCS 532/65)
Sec. 65. Taxation prohibited. The Authority shall have no right or authority to levy any tax or special assessment, to pledge the credit of the State or any other subdivision or municipal corporation thereof, or to incur any obligation enforceable upon any property, either within or without the territory of the Authority.
(Source: P.A. 93-874, eff. 8-6-04.)

(70 ILCS 532/70)
Sec. 70. Fees. The Authority may collect fees and charges in connection with its loans, commitments, and servicing and may provide technical assistance in the development of the region.
(Source: P.A. 93-874, eff. 8-6-04.)

(70 ILCS 532/75)
Sec. 75. Reports. The Authority shall annually submit a report of its finances to the Auditor General. The Authority shall annually submit a report of its activities to the Governor and to the General Assembly.
(Source: P.A. 93-874, eff. 8-6-04.)

(70 ILCS 532/95)
Sec. 95. (Amendatory provisions; text omitted).
(Source: P.A. 93-874, eff. 8-6-04; text omitted.)

(70 ILCS 532/999)
Sec. 999. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 93-874, eff. 8-6-04.)



70 ILCS 535/ - Will-Kankakee Regional Development Authority Law.

(70 ILCS 535/1) (from Ch. 85, par. 7451)
Sec. 1. Short title. This Article may be cited as the Will-Kankakee Regional Development Authority Law. In this Article, "this Act" means this Article.
(Source: P.A. 86-1481.)

(70 ILCS 535/2) (from Ch. 85, par. 7452)
Sec. 2. Findings. The General Assembly hereby determines and declares:
(a) That labor surplus areas currently exist in the Will County and Kankakee County area;
(b) That the economic burdens resulting from involuntary unemployment fall in part upon the State in the form of increased need for public assistance and reduced tax revenues and, in the event that the unemployed worker and his family migrate elsewhere to find work, may also fall upon the municipalities and other taxing districts within the areas of unemployment in the form of reduced tax revenues, thereby endangering their financial ability to support necessary governmental services for their remaining inhabitants;
(c) That the State has a responsibility to help create a favorable climate for new and improved job opportunities for its citizens by encouraging the development of commercial and service businesses and industrial and manufacturing plants within the Will County and Kankakee County area;
(d) That in order to foster civic and neighborhood pride, citizens require access to educational institutions, recreation, parks and open spaces, entertainment and sports, a reliable transportation network, cultural facilities and theaters;
(e) That the main purpose of this Act is to promote industrial, commercial, service, transportation and recreational activities and facilities, thereby reducing the evils attendant upon unemployment and enhancing the public health, safety, morals, happiness and general welfare of this State.
(Source: P.A. 86-1481.)

(70 ILCS 535/3) (from Ch. 85, par. 7453)
Sec. 3. Definitions. The following terms, whenever used or referred to in this Act, shall have the following meanings, except in such instances where the context may clearly indicate otherwise:
(a) "Authority" means the Will-Kankakee Regional Development Authority created by this Act.
(b) "Governmental agency" means any federal, State or local governmental body, and any agency or instrumentality thereof, corporate or otherwise.
(c) "Person" means any natural person, firm, partnership, corporation, both domestic and foreign, company, association or joint stock association and includes any trustee, receiver, assignee or personal representative thereof.
(d) "Revenue bond" means any bond issued by the Authority the principal and interest of which is payable solely from revenues or income derived from any project or activity of the Authority.
(e) "Board" means the Will-Kankakee Regional Development Authority Board of Directors.
(f) "Governor" means the Governor of the State of Illinois.
(g) "City" means any city, village, incorporated town or township within the geographical territory of the Authority.
(h) "Industrial project" means (1) a capital project, including one or more buildings and other structures, improvements, machinery and equipment whether or not on the same site or sites now existing or hereafter acquired, suitable for use by any manufacturing, industrial, research, transportation or commercial enterprise including but not limited to use as a factory, mill, processing plant, assembly plant, packaging plant, fabricating plant, office building, industrial distribution center, warehouse, repair, overhaul or service facility, freight terminal, research facility, test facility, railroad facility, solid waste and wastewater treatment and disposal sites and other pollution control facilities, resource or waste reduction, recovery, treatment and disposal facilities, and including also the sites thereof and other rights in land therefor whether improved or unimproved, site preparation and landscaping and all appurtenances and facilities incidental thereto such as utilities, access roads, railroad sidings, truck docking and similar facilities, parking facilities, dockage, wharfage, railroad roadbed, track, trestle, depot, terminal, switching and signaling equipment or related equipment and other improvements necessary or convenient thereto; or (2) any land, buildings, machinery or equipment comprising an addition to or renovation, rehabilitation or improvement of any existing capital project.
(h-5) "Housing project" or "residential project" includes a specific work or improvement undertaken to provide dwelling accommodations, including the acquisition, construction or rehabilitation of lands, buildings and community facilities and in connection therewith to provide nonhousing facilities which are an integral part of a planned large-scale project or new community.
(i) "Commercial project" means any project, including but not limited to one or more buildings and other structures, improvements, machinery and equipment whether or not on the same site or sites now existing or hereafter acquired, suitable for use by any retail or wholesale concern, distributorship or agency, any cultural facilities of a for-profit or not-for-profit type including but not limited to educational, theatrical, recreational and entertainment, sports facilities, racetracks, stadiums, convention centers, exhibition halls, arenas, opera houses and theaters, waterfront improvements, swimming pools, boat storage, moorage, docking facilities, restaurants, velodromes, coliseums, sports training facilities, parking facilities, terminals, hotels and motels, gymnasiums, medical facilities and port facilities.
(j) "Project" means an industrial, commercial or service project or any combination thereof provided that all uses shall fall within one of the categories described above. Any project, of any nature whatsoever, shall automatically include all site improvements and new construction involving sidewalks, sewers, solid waste and wastewater treatment and disposal sites and other pollution control facilities, resource or waste reduction, recovery, treatment and disposal facilities, parks, open spaces, wildlife sanctuaries, streets, highways and runways.
(k) "Lease agreement" shall mean an agreement whereby a project acquired by the Authority by purchase, gift or lease is leased to any person or corporation which will use or cause the project to be used as a project as heretofore defined upon terms providing for lease rental payments at least sufficient to pay when due all principal of and interest and premium, if any, on any bonds, notes or other evidences of indebtedness of the Authority issued with respect to such project, providing for the maintenance, insurance and operation of the project on terms satisfactory to the Authority and providing for disposition of the project upon termination of the lease term, including purchase options or abandonment of the premises, with such other terms as may be deemed desirable by the Authority.
(l) "Loan agreement" means any agreement pursuant to which the Authority agrees to loan the proceeds of its bonds, notes or other evidences of indebtedness issued with respect to a project to any person or corporation which will use or cause the project to be used as a project as heretofore defined upon terms providing for loan repayment installments at least sufficient to pay when due all principal of and interest and premium, if any, on any bonds, notes or other evidences of indebtedness of the Authority issued with respect to the project, providing for maintenance, insurance and operation of the project on terms satisfactory to the Authority and providing for other matters as may be deemed advisable by the Authority.
(m) "Financial aid" means the expenditure of Authority funds or funds provided by the Authority through the issuance of its revenue bonds, notes or other evidences of indebtedness for the development, construction, acquisition or improvement of a project.
(n) "Costs incurred in connection with the development, construction, acquisition or improvement of a project" means the following: the cost of purchase and construction of all lands and improvements in connection therewith and equipment and other property, rights, easements and franchises acquired which are deemed necessary for such construction; financing charges; interest costs with respect to bonds, notes and other evidences of indebtedness of the Authority prior to and during construction and for a period of 6 months thereafter; engineering and legal expenses; the costs of plans, specifications, surveys and estimates of costs and other expenses necessary or incident to determining the feasibility or practicability of any project, together with such other expenses as may be necessary or incident to the financing, insuring, acquisition and construction of a specific project and the placing of the same in operation.
(o) "Terminal" means a public place, station or depot for receiving and delivering passengers, baggage, mail, freight or express matter and any combination thereof in connection with the transportation of persons and property on water or land or in the air.
(p) "Terminal facilities" means all land, buildings, structures, improvements, equipment and appliances useful in the operation of public warehouse, storage and transportation facilities and industrial, manufacturing or commercial activities for the accommodation of or in connection with commerce by water or land or in the air or useful as an aid, or constituting an advantage or convenience to, the safe landing, taking off and navigation of aircraft or the safe and efficient operation or maintenance of a public airport.
(q) "Port facilities" means all public structures, except terminal facilities as defined herein, that are in, over, under or adjacent to navigable waters and are necessary for or incident to the furtherance of water commerce and includes the widening and deepening of slips, harbors and navigable waters.
(r) "Airport" means any locality, either land or water, which is used or designed for the landing and taking off of aircraft or for the location of runways, landing fields, aerodromes, hangars, buildings, structures, airport roadways and other facilities.
(Source: P.A. 98-750, eff. 1-1-15.)

(70 ILCS 535/4) (from Ch. 85, par. 7454)
Sec. 4. Establishment.
(a) There is hereby created a political subdivision, body politic and municipal corporation named the Will-Kankakee Regional Development Authority. The territorial jurisdiction of the Authority is that geographic area within the boundaries of Will and Kankakee counties in the State of Illinois and any navigable waters and air space located therein.
(b) The governing and administrative powers of the Authority shall be vested in a body consisting of 10 members including, as an ex officio member, the Director of Commerce and Economic Opportunity, or his or her designee. The other 9 members of the Authority shall be designated "public members", 3 of whom shall be appointed by the Governor, 3 of whom shall be appointed by the county board chairman of Will County, and 3 of whom shall be appointed by the county board chairman of Kankakee County. All public members shall reside within the territorial jurisdiction of this Act. Six members shall constitute a quorum. The public members shall be persons of recognized ability and experience in one or more of the following areas: economic development, finance, banking, industrial development, small business management, real estate development, community development, venture finance, organized labor or civic, community or neighborhood organization. The Chairman of the Authority shall be elected by the Board annually from the 6 members appointed by the county board chairmen.
(c) The terms of all members of the Authority shall begin 30 days after the effective date of this Act. Of the 9 public members appointed pursuant to this Act, 3 shall serve until the third Monday in January 1992, 3 shall serve until the third Monday in January 1993, and 3 shall serve until the third Monday in January 1994. All successors shall be appointed by the original appointing authority and hold office for a term of 3 years commencing the third Monday in January of the year in which their term commences, except in case of an appointment to fill a vacancy. Vacancies occurring among the public members shall be filled for the remainder of the term. In case of vacancy in a Governor-appointed membership when the Senate is not in session, the Governor may make a temporary appointment until the next meeting of the Senate when a person shall be nominated to fill such office, and any person so nominated who is confirmed by the Senate shall hold office during the remainder of the term and until a successor shall be appointed and qualified. Members of the Authority shall not be entitled to compensation for their services as members but may be reimbursed for all necessary expenses incurred in connection with the performance of their duties as members.
(d) The Governor may remove any public member of the Authority in case of incompetency, neglect of duty, or malfeasance in office.
(e) The Board may appoint an Executive Director who shall have a background in finance, including familiarity with the legal and procedural requirements of issuing bonds, real estate or economic development and administration. The Executive Director shall hold office at the discretion of the Board. The Executive Director shall be the chief administrative and operational officer of the Authority, shall direct and supervise its administrative affairs and general management, shall perform such other duties as may be prescribed from time to time by the members and shall receive compensation fixed by the Authority. The Executive Director shall attend all meetings of the Authority; however, no action of the Authority shall be invalid on account of the absence of the Executive Director from a meeting. The Authority may engage the services of such other agents and employees, including attorneys, appraisers, engineers, accountants, credit analysts and other consultants, as it may deem advisable and may prescribe their duties and fix their compensation.
(f) The Board may, by majority vote, nominate up to 4 non-voting members for appointment by the Governor. Non-voting members shall be persons of recognized ability and experience in one or more of the following areas: economic development, finance, banking, industrial development, small business management, real estate development, community development, venture finance, organized labor or civic, community or neighborhood organization. Non-voting members shall serve at the pleasure of the Board. All non-voting members may attend meetings of the Board and may be reimbursed as provided in subsection (c).
(g) The Board shall create a task force to study and make recommendations to the Board on the economic development of the territory within the jurisdiction of this Act. The members of the task force shall reside within the territorial jurisdiction of this Act, shall serve at the pleasure of the Board and shall be persons of recognized ability and experience in one or more of the following areas: economic development, finance, banking, industrial development, small business management, real estate development, community development, venture finance, organized labor or civic, community or neighborhood organization. The number of members constituting the task force shall be set by the Board and may vary from time to time. The Board may set a specific date by which the task force is to submit its final report and recommendations to the Board.
(Source: P.A. 94-793, eff. 5-19-06.)

(70 ILCS 535/5) (from Ch. 85, par. 7455)
Sec. 5. Duty. All official acts of the Authority shall require the approval of at least 6 members. It shall be the duty of the Authority to promote development within the geographic confines of Will and Kankakee counties. The Authority shall use the powers herein conferred upon it to assist in the development, construction and acquisition of industrial, housing, residential, or commercial projects within those counties.
(Source: P.A. 98-750, eff. 1-1-15.)

(70 ILCS 535/6) (from Ch. 85, par. 7456)
Sec. 6. Powers.
(a) The Authority possesses all the powers of a body corporate necessary and convenient to accomplish the purposes of this Act, including, without any intended limitation upon the general powers hereby conferred, the following:
(1) to enter into loans, contracts, agreements and

mortgages in any matter connected with any of its corporate purposes and to invest its funds;

(2) to sue and be sued;
(3) to employ agents and employees necessary to carry

out its purposes;

(4) to have and use a common seal and to alter the

same at its discretion;

(5) to adopt all needful ordinances, resolutions,

by-laws, rules and regulations for the conduct of its business and affairs and for the management and use of the projects developed, constructed, acquired and improved in furtherance of its purposes;

(6) to designate the fiscal year for the Authority;
(7) to accept and expend appropriations; and
(8) to have and exercise all powers and be subject to

all duties usually incident to boards of directors of corporations.

(b) The Authority shall not issue any bonds relating to the financing of a project located within the planning and subdivision control jurisdiction of any municipality or county unless: (1) notice, including a description of the proposed project and the financing therefor, is submitted to the corporate authorities of such municipality or, in the case of a proposed project in an unincorporated area, to the county board; and (2) such corporate authorities do not, or the county board does not, adopt a resolution disapproving the project within 45 days after receipt of the notice.
(c) If any of the powers set forth in this Act are exercised within the jurisdictional limits of any municipality, all ordinances of such municipality shall remain in full force and effect and shall be controlling.
(d) To acquire, own, lease, sell or otherwise dispose of interests in and to real property and improvements situated thereon and in personal property necessary to fulfill the purposes of the Authority.
(e) To engage in any activity or operation which is incidental to and in furtherance of efficient operation to accomplish the Authority's primary purpose.
(f) To acquire, own, construct, lease, operate and maintain bridges, terminals, terminal facilities and port facilities and to fix and collect just, reasonable and nondiscriminatory charges for the use of such facilities. The charges so collected shall be used to defray the reasonable expenses of the Authority and to pay the principal and interest of any revenue bonds issued by the Authority.
(g) Subject to any applicable condition imposed by this Act, to locate, establish and maintain a public airport, public airports and public airport facilities within its corporate limits or within or upon any body of water adjacent thereto and to construct, develop, expand, extend and improve any such airport or airport facility.
(Source: P.A. 86-1481.)

(70 ILCS 535/7) (from Ch. 85, par. 7457)
Sec. 7. Bonds.
(a) The Authority, with the written approval of the Governor, shall have the continuing power to issue bonds, notes, or other evidences of indebtedness in an aggregate amount outstanding not to exceed $250,000,000 for the purpose of developing, constructing, acquiring or improving projects, including those established by business entities locating or expanding property within the territorial jurisdiction of the Authority, for entering into venture capital agreements with businesses locating or expanding within the territorial jurisdiction of the Authority, for acquiring and improving any property necessary and useful in connection therewith and for the purposes of the Employee Ownership Assistance Act. For the purpose of evidencing the obligations of the Authority to repay any money borrowed, the Authority may, pursuant to resolution, from time to time issue and dispose of its interest bearing revenue bonds, notes or other evidences of indebtedness and may also from time to time issue and dispose of such bonds, notes or other evidences of indebtedness to refund, at maturity, at a redemption date or in advance of either, any bonds, notes or other evidences of indebtedness pursuant to redemption provisions or at any time before maturity. All such bonds, notes or other evidences of indebtedness shall be payable from the revenues or income to be derived from loans made with respect to projects, from the leasing or sale of the projects or from any other funds available to the Authority for such purposes. The bonds, notes or other evidences of indebtedness may bear such date or dates, may mature at such time or times not exceeding 40 years from their respective dates, may bear interest at such rate or rates not exceeding the maximum rate permitted by the Bond Authorization Act, may be in such form, may carry such registration privileges, may be executed in such manner, may be payable at such place or places, may be made subject to redemption in such manner and upon such terms, with or without premium as is stated on the face thereof, may be authenticated in such manner and may contain such terms and covenants as may be provided by an applicable resolution.
(b-1) The holder or holders of any bonds, notes or other evidences of indebtedness issued by the Authority may bring suits at law or proceedings in equity to compel the performance and observance by any corporation or person or by the Authority or any of its agents or employees of any contract or covenant made with the holders of such bonds, notes or other evidences of indebtedness, to compel such corporation, person, the Authority and any of its agents or employees to perform any duties required to be performed for the benefit of the holders of any such bonds, notes or other evidences of indebtedness by the provision of the resolution authorizing their issuance and to enjoin such corporation, person, the Authority and any of its agents or employees from taking any action in conflict with any such contract or covenant.
(b-2) If the Authority fails to pay the principal of or interest on any of the bonds or premium, if any, as the same become due, a civil action to compel payment may be instituted in the appropriate circuit court by the holder or holders of the bonds on which such default of payment exists or by an indenture trustee acting on behalf of such holders. Delivery of a summons and a copy of the complaint to the Chairman of the Board shall constitute sufficient service to give the circuit court jurisdiction of the subject matter of such a suit and jurisdiction over the Authority and its officers named as defendants for the purpose of compelling such payment. Any case, controversy or cause of action concerning the validity of this Act relates to the revenue of the State of Illinois.
(c) Notwithstanding the form and tenor of any such bonds, notes or other evidences of indebtedness and in the absence of any express recital on the face thereof that it is non-negotiable, all such bonds, notes and other evidences of indebtedness shall be negotiable instruments. Pending the preparation and execution of any such bonds, notes or other evidences of indebtedness, temporary bonds, notes or evidences of indebtedness may be issued as provided by ordinance.
(d) To secure the payment of any or all of such bonds, notes or other evidences of indebtedness, the revenues to be received by the Authority from a lease agreement or loan agreement shall be pledged, and, for the purpose of setting forth the covenants and undertakings of the Authority in connection with the issuance thereof and the issuance of any additional bonds, notes or other evidences of indebtedness payable from such revenues, income or other funds to be derived from projects, the Authority may execute and deliver a mortgage or trust agreement. A remedy for any breach or default of the terms of any such mortgage or trust agreement by the Authority may be by mandamus proceedings in the appropriate circuit court to compel the performance and compliance therewith, but the trust agreement may prescribe by whom or on whose behalf such action may be instituted.
(e) Such bonds or notes shall be secured as provided in the authorizing ordinance which may, notwithstanding any other provision of this Act, include in addition to any other security a specific pledge or assignment of and lien on or security interest in any or all revenues or money of the Authority from whatever source which may by law be used for debt service purposes and a specific pledge or assignment of and lien on or security interest in any funds or accounts established or provided for by ordinance of the Authority authorizing the issuance of such bonds or notes.
(f) In the event that the Authority determines that monies of the Authority will not be sufficient for the payment of the principal of and interest on its bonds during the next State fiscal year, the Chairman, as soon as practicable, shall certify to the Governor the amount required by the Authority to enable it to pay such principal of and interest on the bonds. The Governor shall submit the amount so certified to the General Assembly as soon as practicable, but no later than the end of the current State fiscal year. This subsection shall not apply to any bonds or notes as to which the Authority shall have determined, in the resolution authorizing the issuance of the bonds or notes, that this subsection shall not apply. Whenever the Authority makes such a determination, that fact shall be plainly stated on the face of the bonds or notes and that fact shall also be reported to the Governor. This subsection (f) shall not apply to any bond issued on or after the effective date of this amendatory Act of the 97th General Assembly.
In the event of a withdrawal of moneys from a reserve fund established with respect to any issue or issues of bonds of the Authority to pay principal or interest on those bonds, the Chairman of the Authority, as soon as practicable, shall certify to the Governor the amount required to restore the reserve fund to the level required in the resolution or indenture securing those bonds. The Governor shall submit the amount so certified to the General Assembly as soon as practicable, but no later than the end of the current State fiscal year.
(g) The State of Illinois pledges to and agrees with the holders of the bonds and notes of the Authority issued pursuant to this Section that the State will not limit or alter the rights and powers vested in the Authority by this Act so as to impair the terms of any contract made by the Authority with such holders or in any way impair the rights and remedies of such holders until such bonds and notes, together with interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceedings by or on behalf of such holders, are fully met and discharged. In addition, the State pledges to and agrees with the holders of the bonds and notes of the Authority issued pursuant to this Section that the State will not limit or alter the basis on which State funds are to be paid to the Authority as provided in this Act, or the use of such funds, so as to impair the terms of any such contract. The Authority is authorized to include these pledges and agreements of the State in any contract with the holders of bonds or notes issued pursuant to this Section.
(Source: P.A. 97-790, eff. 7-13-12.)

(70 ILCS 535/8) (from Ch. 85, par. 7458)
Sec. 8. Acquisition.
(a) The Authority may, but need not, acquire title to any project with respect to which it exercises its authority.
(b) The Authority shall have power to acquire by purchase, lease, gift or otherwise any property or rights therein from any person or persons, the State of Illinois, any municipal corporation, any local unit of government, the government of the United States and any agency or instrumentality of the United States, any body politic or any county useful for its purposes, whether improved for the purposes of any prospective project or unimproved. The Authority may also accept any donation of funds for its purposes from any such source.
(c) The Authority shall have power to develop, construct and improve, either under its own direction or through collaboration with any approved applicant, or to acquire through purchase or otherwise any project, using for such purpose the proceeds derived from its sale of revenue bonds, notes or other evidences of indebtedness or governmental loans or grants and to hold title in the name of the Authority to such projects.
(d) The Authority shall have the power to enter into intergovernmental agreements with the State of Illinois, the counties of Will and Kankakee, the Illinois Finance Authority, the Metropolitan Pier and Exposition Authority, the United States government and any agency or instrumentality of the United States, any unit of local government located within the territory of the Authority or any other unit of government to the extent allowed by Article VII, Section 10 of the Illinois Constitution and the Intergovernmental Cooperation Act.
(e) The Authority shall have the power to share employees with other units of government, including agencies of the United States, agencies of the State of Illinois and agencies or personnel of any unit of local government.
(f) The Authority shall have the power to exercise powers and issue bonds as if it were a municipality so authorized in Divisions 12.1, 74, 74.1, 74.3 and 74.5 of Article 11 of the Illinois Municipal Code.
(Source: P.A. 93-205, eff. 1-1-04.)

(70 ILCS 535/9) (from Ch. 85, par. 7459)
Sec. 9. Bridges.
(a) In addition to the power and authority heretofore conferred upon the Authority, the Authority, in its own name, shall have full power and authority: to acquire and thereafter operate and maintain any existing vehicular toll bridge across any waters which form a common boundary between any city within the territory of the Authority and any other city either within or without the State and to reconstruct, improve and repair such existing bridge; to construct, maintain and operate an additional vehicular toll bridge and approaches across these waters at a point suitable to the interests of navigation and to reconstruct, repair and improve the same; to construct, maintain and operate a tunnel under these waters and to reconstruct, repair and improve the same; and to issue and sell negotiable revenue bonds of the Authority for such purposes.
(b) Such bonds shall be authorized by ordinances as the Authority may determine from time to time, such ordinances to contain such provisions with respect to the form thereof and maturity, interest rate, sinking fund, redemption and refunding as are customary and usual. Such bonds shall be issued under a trust indenture from the Authority to a corporate trustee, which indenture shall contain the usual and customary provisions with respect to the issuance of bonds, the application of the revenues of such bridge or tunnel for the creation of a sinking fund to provide for the payment of such bonds and interest thereon, the holding of the proceeds of the bonds in a special trust for the purpose of acquiring or constructing such bridge or tunnel and a first priority pledge and assignment by the Authority to the trustee under such trust indenture of the revenues of such bridge or tunnel over and above the cost of operation and maintenance thereof as security for the payment of the principal of and interest on such bonds. The Authority shall establish, maintain and collect tolls for transit over such bridge or through such tunnel acquired or constructed hereunder sufficient at all times to pay the cost of the operation and maintenance thereof and to pay the principal of and interest on the bonds issued hereunder. Such bonds and the coupons evidencing interest thereon shall constitute an irrevocable contract between the holders thereof and the Authority that such tolls shall always be sufficient therefor. No bonds issued hereunder shall bear interest at a rate exceeding the market prime rate and all such bonds so issued hereunder shall be sold for not less than par and accrued interest to the date of delivery and payment and may be sold at private sale without prior publication of notice thereof. Such bonds shall be payable solely and only from the revenues of the Authority pledged to the payment thereof.
(Source: P.A. 86-1481.)

(70 ILCS 535/10) (from Ch. 85, par. 7460)
Sec. 10. Designation of depository. The Authority shall biennially designate a national or State bank or banks as depositories of its money. Such depositories shall be designated only within the State and upon condition that bonds approved as to form and surety by the Authority and at least equal in amount to the maximum sum expected to be on deposit at any one time shall be first given by such depositories to the Authority, such bonds to be conditioned for the safe keeping and prompt repayment of such deposits. When any of the funds of the Authority shall be deposited by the treasurer in any such depository, the treasurer and the sureties on his official bond shall, to such extent, be exempt from liability for the loss of any such deposited funds by reason of the failure, bankruptcy or any other act or default of such depository; provided that the Authority may accept assignments of collateral by any depository of its funds to secure such deposits to the same extent and conditioned in the same manner as assignments of collateral are permitted by law to secure deposits of the funds of any city.
(Source: P.A. 86-1481.)

(70 ILCS 535/11) (from Ch. 85, par. 7461)
Sec. 11. Taxation prohibited. The Authority shall have no right or authority to levy any tax or special assessment, to pledge the credit of the State or any other subdivision or municipal corporation thereof or to incur any obligation enforceable upon any property, either within or without the territory of the Authority.
(Source: P.A. 86-1481.)

(70 ILCS 535/12) (from Ch. 85, par. 7462)
Sec. 12. Fees. The Authority may collect fees and charges in connection with its loans, commitments and servicing and provide technical assistance in the development of the region.
(Source: P.A. 86-1481.)

(70 ILCS 535/13) (from Ch. 85, par. 7463)
Sec. 13. Reports. The Authority shall annually submit a report of its finances to the Auditor General. The Authority shall annually submit a report of its activities to the Governor and General Assembly.
(Source: P.A. 86-1481.)

(70 ILCS 535/14)
Sec. 14. Bonds and notes; exemption from taxation. The creation of the Authority is in all respects for the benefit of the people of Illinois and for the improvement of their health, safety, welfare, comfort, and security, and its purposes are public purposes. In consideration thereof, the notes and bonds of the Authority issued pursuant to this Act and the income from these notes and bonds may be free from all taxation by the State or its political subdivisions, except for estate, transfer, and inheritance taxes. The exemption from taxation set forth in this Section shall apply to the income on any notes or bonds of the Authority only if the Authority in its sole judgment determines that the exemption enhances the marketability of the bonds or notes or reduces the interest rates that would otherwise be borne by the bonds or notes. For purposes of Section 250 of the Illinois Income Tax Act, the exemption of the Authority shall terminate after all of the bonds have been paid. The amount of the income that shall be added and then subtracted on the Illinois income tax return of a taxpayer, subject to Section 203 of the Illinois Income Tax Act, from federal adjusted gross income or federal taxable income in computing Illinois base income shall be the interest net of any bond premium amortization.
(Source: P.A. 97-790, eff. 7-13-12.)



70 ILCS 605/ - Illinois Drainage Code.

Article I - General Provisions

(70 ILCS 605/Art. I heading)

(70 ILCS 605/1-1) (from Ch. 42, par. 1-1)
Sec. 1-1. Short title. This Act may be known and cited as the Illinois Drainage Code.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/1-2) (from Ch. 42, par. 1-2)
Sec. 1-2. Definitions. When used in this Act unless the context requires otherwise:
(a) "Clerk", when used without qualifying words, means the clerk of the circuit court acting, ex officio, as clerk of a district.
(b) "Court" means the circuit court of the county in which a district was organized.
(c) "Ditch" means an artificially constructed open drain or a natural drain which has been artificially improved.
(d) "Drain" includes ditch and means any water course or conduit, whether open, covered or enclosed, natural or artificial, or partly natural and partly artificial, by which waters coming or falling upon lands are carried away.
(e) "Drainage district" is synonymous with "district" and includes all types of drainage districts organized under this or any prior Act.
(f) "Drainage structures" means those structures other than drains, levees and pumping plants which are intended to promote or aid drainage. Such structures may be independent from other drainage work or may be a part of or incidental to such work. The term includes, but is not restricted to, catchbasins, bulkheads, spillways, flumes, drop-boxes, pipe outlets, junction boxes and structures the primary purpose of which is to prevent the erosion of soil into a district drain.
(g) "Drainage system" means the system by which lands are drained or protected from overflow or both and includes drains, drainage structures, levees and pumping plants.
(h) "Land" means real property and includes, but is not restricted to, lots, railroad rights-of-way and easements.
(i) "Landowner" or "owner" means the owner of real property and includes an owner of an undivided interest, a life tenant, a remainderman, a public or private corporation, a trustee under an active trust and the holder of the beneficial interest under a land trust, but does not include a mortgagee, a trustee under a trust deed in the nature of a mortgage, a lien holder or a lessee.
(j) "Adult landowner" or "adult owner" includes public and private corporations.
(k) "Municipal corporation exercising drainage powers" means a sanitary district, city, village or other public body empowered by law to exercise and which is exercising drainage functions.
(l) (Blank).
(m) "Non-resident" means a person residing outside the county or counties in which the district or any portion thereof is situated.
(n) "Registered Professional Engineer" means a professional engineer registered under the provisions of the Professional Engineering Practice Act of 1989.
(o) "Sanitary purposes" includes, but is not restricted to, the protection of residential, commercial and industrial property from inundation and overflow.
(p) Words importing the masculine gender include the feminine.
(q) Words importing the singular number include the plural and words importing the plural include the singular.
(r) "Farm Drainage Act" means and refers to "An Act to provide for drainage for agricultural and sanitary purposes, and to repeal certain acts therein named", approved June 27, 1885, as amended, which Act is repealed by this Act.
(s) "Levee Act" means and refers to "An Act to provide for the construction, reparation and protection of drains, ditches and levees across the lands of others, for agricultural, sanitary and mining purposes, and to provide for the organization of drainage districts", approved May 29, 1879, as amended, which Act is repealed by this Act.
(Source: P.A. 91-357, eff. 7-29-99.)

(70 ILCS 605/1-3) (from Ch. 42, par. 1-3)
Sec. 1-3. Cross references.
Where, in this Act, reference is made to a section by its number and no act is specified, the reference is to the correspondingly numbered section of this Act. Where reference is made to an article by its number and no act is specified, the reference is to the correspondingly numbered article of this Act. Where reference is made to "this Article" and no act is specified, the reference is to the article of this Act in which the reference appears. If any section or article of this Act to which reference is so made is hereafter amended, the reference shall thereafter be treated and considered as a reference to the section or article as so amended.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/1-4) (from Ch. 42, par. 1-4)
Sec. 1-4. Jurisdiction of circuit courts over drainage districts-Venue.
The circuit courts of the several counties have jurisdiction over all matters and proceedings pertaining to the organization and operation of drainage districts. In those instances in which all the land in a proposed district is situated in a single county, the petition for the organization of that district shall be filed with, and all subsequent proceedings shall be had in, the circuit court of that county. In those instances in which the land in a proposed district is situated in 2 or more counties, the proceedings for the organization and operation of the district shall be had in the circuit court of the county in which the greater portion of the land in the proposed district is situated. After a district has been organized under this Act all proceedings pertaining to the operation of that district shall be had in the court which organized the district without regard to changes in boundaries or area by annexation, detachment or otherwise.
A district heretofore organized by a circuit court shall be deemed to have been organized in the county in which the court so organizing the district was located. A district heretofore organized by any method other than by order of any court of record shall be deemed to have been organized in the county in which the greater portion of its land is situated at the time when this Act goes into effect, unless it is impossible to determine, without a survey, the county in which the greater portion of its land is situated and in that event the commissioners of the district shall have the power to determine the county in which the district shall be deemed to have been organized.
(Source: Laws 1965, p. 678.)

(70 ILCS 605/1-5) (from Ch. 42, par. 1-5)
Sec. 1-5. Districts organized under prior acts.
All districts heretofore organized or existing under any act repealed by this Act are declared to be legally organized and shall continue in existence and henceforth operate under this Act. All assessments therein made and all other proceedings therein taken, if in substantial conformity to law, are declared to be valid and legally made or taken. The officers of any such district and the districts themselves shall have and possess all the rights, powers, privileges, duties and obligations of the officers and districts under this Act. Any proceedings begun under a prior act repealed by this Act shall be continued and carried on under this Act to the same extent and with the same effect as though they had been commenced under this Act.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/1-6) (from Ch. 42, par. 1-6)
Sec. 1-6. Transfer of jurisdiction over and records of existing districts. Within one year after the effective date of this Act the commissioners of each district organized under any prior law by any method other than by an order of the circuit court shall file a report with the circuit court of the county in which the district is deemed organized. The report shall set forth in so far as possible (a) the name of the district, (b) the date and manner in which the district was organized, (c) the act under which the district was organized, (d) the boundaries of the district or a description of the lands and other property included in the district and (e) the drains, levees and other works constituting the drainage system of the district. If any such district was organized in the circuit court of any county then any of the matters required to be set forth in such report by items (c) and (d) above may be shown in such report by proper reference to the book and page of the records of the circuit court by which the district was organized. The report may be combined with a petition for authority to do or perform any of the acts authorized by this Act and shall be accompanied by a current financial report. Upon being filed with the court the report shall be presented to the court, which shall fix the day and hour that the report shall be heard. The clerk shall give notice of the hearing substantially in the form hereinafter provided in Section 4-21 and in the manner and for the length of time provided in Section 4-22. At the hearing any person interested may appear and be heard. Upon the conclusion of the hearing the court may approve, modify, or disapprove the report either in its original form or as modified and thereafter all proceedings in such district shall be had in such court in the same manner as though the district had been organized under this Act. If the commissioners of such a district fail to so report to the court within one year after the effective date of this Act, then any owner of land within the district or other person interested therein may file such a report or petition the court for an order directing the commissioners to file such a report, which petition may be heard on such notice as the court may direct. If any commissioners fail to file such a report after being ordered to do so by the court, then the court may remove them or proceed against them as being in contempt of court.
(Source: Laws 1965, p. 678.)

(70 ILCS 605/1-7) (from Ch. 42, par. 1-7)
Sec. 1-7. Civil Practice Law to Apply - Time for Hearings.) The provisions of the Civil Practice Law and all existing and future amendments and modifications thereof and the Supreme Court Rules now or hereafter adopted in relation to that Law shall apply to all proceedings hereunder except as otherwise provided in this Act. Whenever, by this Act, the court is required to fix the time for hearing any petition or other matter the court may set the same down for hearing on any day of court.
(Source: P.A. 82-783.)



Article II - Rights Of Drainage--Private And Mutual Drains

(70 ILCS 605/Art. II heading)

(70 ILCS 605/2-1) (from Ch. 42, par. 2-1)
Sec. 2-1. Land may be drained in course of natural drainage.
Land may be drained in the general course of natural drainage by either open or covered drains. When such a drain is entirely upon the land of the owner constructing the drain, he shall not be liable in damages therefor.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/2-2) (from Ch. 42, par. 2-2)
Sec. 2-2. Extension of covered drain through land of others.
When it is necessary for the owner of land which may be drained by a covered drain to extend such drain through the land of others in the general course of natural drainage in order to obtain a proper outlet and the owner of, or other party interested in, the land through which such extension is necessary refuses to consent to the extension of the drain through his land, the person desiring to construct the drain may file suit in the circuit court in the county in which such land lies against the owner or other party so refusing, and summons shall issue in the same form and shall be returnable in the same manner as other summons in civil actions, and proceedings shall be had thereon as in other civil actions in circuit courts.
(Source: Laws 1965, p. 678.)

(70 ILCS 605/2-3) (from Ch. 42, par. 2-3)
Sec. 2-3. Extension of covered drain through land of others-Bond-Costs.
At the time of commencing the action, the plaintiff shall file a bond in the penal sum of not less than $100 with surety to be approved by the clerk of the circuit court, conditioned upon the payment of all costs accruing in the action and, if the proceedings are not abandoned as hereinafter provided, upon the payment of all damages which may be awarded to the defendant. If the defendant procures the attendance of any witness not reasonably required to the proper defense of the action, then the fees of such witness and the expense incident to subpoenaing him shall, upon motion of the plaintiff, be taxed against the defendant.
(Source: Laws 1965, p. 678.)

(70 ILCS 605/2-4) (from Ch. 42, par. 2-4)
Sec. 2-4. Extension of covered drain through land of others-Plat-Profile.
At the time of commencing the action, the plaintiff shall also file a map or plat showing the land proposed to be drained, the land across which the drain is proposed to be constructed and the starting point, route and outlet of the proposed drain and a profile showing the elevation of the flow line of the proposed drain and the elevation of the surface of the ground through which the drain is proposed to be constructed.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/2-5) (from Ch. 42, par. 2-5)
Sec. 2-5. Extension of covered drain through land of others-Trial-Finding or verdict- Judgment.
If, on the trial of the case, it is found that the proposed drain will be of ample capacity, will not materially damage the land of the defendant and will empty into (a) a natural watercourse, (b) an artificial drain along a public highway, with the consent of the highway authorities, or (c) any other outlet which the plaintiff has the right to use, then the finding or verdict shall be for the plaintiff; and the defendants shall be allowed such actual damages only as will be sustained by entering upon the land and constructing the drain and thereafter keeping the same in repair. If it is not so found, then the finding or verdict of the jury shall be for the defendant. If the defendant refuses to accept, or is incapable of accepting, payment of the damages awarded to him, or is unknown or his whereabouts is unknown, then the plaintiff may, upon order of the court, deposit the amount of such damages with the County Treasurer of the county in which the defendant's land is situated, who shall, upon demand, pay the same to the party entitled thereto and take a receipt therefor.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/2-6) (from Ch. 42, par. 2-6)
Sec. 2-6. Extension of covered drain through land of others-Construction and maintenance of drain.
The plaintiff, after paying or depositing the damages awarded and paying the costs taxed against him, may thereupon enter the premises of the defendant and construct the drain, and he or his successors in title may thereafter at all times enter upon such land for the purpose of repairing and maintaining the drain, doing no more damage than the occasion may require. The plaintiff and his successors in title, after constructing the drain, shall keep it in good repair. If, in repairing the drain, the plaintiff or his successors in title cause any damage to any crops growing thereon or to other property of the owners thereof, he or they shall be liable for the actual damage caused. If, in constructing or repairing the drain, the plaintiff or his successors in title shall wilfully cause any unnecessary damage to the land through which it is constructed, to any crops growing thereon or to other property of the owners thereof, he or they shall become liable for and pay to the owner of such land or property 3 times the amount of the unnecessary damage done, to be recovered by such owner in a civil action.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/2-7) (from Ch. 42, par. 2-7)
Sec. 2-7. Extension of covered drain through land of others-Abandonment of proceedings. If, after obtaining such a judgment, the plaintiff elects not to construct the drain and to abandon the proceedings, the court shall note such voluntary abandonment upon the docket. If the plaintiff fails to construct the drain within 2 years after obtaining such a judgment, the court, on motion of the defendant after notice and hearing, shall note the failure to construct and resulting abandonment of the proceedings on the docket. If the plaintiff abandons the proceedings, either voluntarily or by failure to construct the drain as set forth above, he shall not be permitted to commence another action against the defendant for the same purpose until after the expiration of 5 years from the rendition of the judgment. No such abandonment shall relieve the plaintiff of his obligation to pay the costs accruing in the action as set forth in Section 2-3.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/2-8) (from Ch. 42, par. 2-8)
Sec. 2-8. Drains and levees for mutual benefit.
When a ditch, covered drain or levee is, or has been, constructed by mutual license, consent or agreement, either separately or jointly, by the owners of adjoining lands so as to make a continuous line across the lands of such owners, or when the owner of adjoining land is permitted to connect a ditch, covered drain or levee with another already so constructed, or when the owner of lower land connects a ditch or covered drain to a ditch or covered drain constructed by the owner or owners of upper lands, or when the owner of land protected by a levee has contributed to the cost of the construction, enlargement or reconstruction of a levee upon other land, such ditch, covered drain or levee shall be deemed to be a drain or levee for the mutual benefit of all lands connected to, or protected by, it. The mutual license, consent or agreement required in this section need not be in writing, but may be established by parole or inferred from the acquiescence of the parties. When a ditch, covered drain or levee is privately constructed through or on a tract of land and the ownership of such tract is thereafter divided, such ditch, covered drain or levee shall thereupon be deemed a drain or levee for the mutual benefit of all the portions of the original tract connected to, or protected by, such ditch, covered drain or levee.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/2-9) (from Ch. 42, par. 2-9)
Sec. 2-9. Drains and levees for mutual benefit-Permission to connect.
It is unlawful for any person to connect a ditch, covered drain or levee with any drain or levee deemed to be for the mutual benefit of the lands connected or protected without the consent of all parties interested in such drain or levee. When an unlawful connection is made, any interested person may recover damages and, if an unlawful connection is made to a covered drain, may compel disconnection.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/2-10) (from Ch. 42, par. 2-10)
Sec. 2-10. Drains and levees for mutual benefit-Duration of easement.
Drains and levees deemed to be for the mutual benefit of the lands connected or protected shall constitute a perpetual easement on such lands and shall not be filled, obstructed, breached or impaired in any way without the consent of the owners of all such lands.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/2-11) (from Ch. 42, par. 2-11)
Sec. 2-11. Drains and levees for mutual benefit-Right to repair.
The owner of any land connected to or protected by such a mutual drain or levee may, at his own expense, go upon the lands upon which the drain or levee is situated and repair the drain or levee, and he shall not be liable for damage to lands or crops unless he is negligent in performing the work.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/2-12) (from Ch. 42, par. 2-12)
Sec. 2-12. Interference by Landowner-Penalty-Exceptions.
The landowner shall not wilfully and intentionally interfere with any ditches or natural drains which cross his land in such manner that such ditches or natural drains shall fill or become obstructed with any matter which shall materially impede or interfere with the flow of water. If the landowner violates the provisions of this section he commits a petty offense. Each day's violation shall be a separate offense. Provided, this Section does not apply to any ditches or drains which are entirely on the land of the landowner, nor does this Section prohibit the construction of artificial impoundments or the temporary interruption of the flow of water by such impoundments.
(Source: P.A. 77-2405.)

(70 ILCS 605/2-13) (from Ch. 42, par. 2-13)
Sec. 2-13. The county board in any county having a population of 250,000 or more may by ordinance require the person for whose benefit any drain tile is installed or constructed after the effective date of this Amendatory Act to, within 30 days after the completion of such installation or construction, record with the recorder of the county in which the land is located a diagram or sketch indicating the location, size and approximate depth of the tile so installed or constructed. Violation of the provisions of this Section is a petty offense.
(Source: P.A. 83-358.)



Article III - Organization Of Drainage Districts

(70 ILCS 605/Art. III heading)

(70 ILCS 605/3-1) (from Ch. 42, par. 3-1)
Sec. 3-1. Drainage districts.
Drainage districts may be formed to construct, maintain or repair drains or levees or to engage in other drainage or levee work for agricultural, sanitary or mining purposes.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/3-2) (from Ch. 42, par. 3-2)
Sec. 3-2. Names of districts.
A district which is organized as an outlet drainage district shall include the term "outlet drainage district" in its name. A district which maintains levees shall include the term "drainage and levee district" in its name. A district which is organized as a mutual drainage district shall include the term "mutual drainage district" in its name, and if such a district also maintains levees it shall include the term "mutual drainage and levee district" in its name. Any other district shall include the term "drainage district" in its name.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/3-3) (from Ch. 42, par. 3-3)
Sec. 3-3. Petition. A drainage district may be organized upon petition signed by 20% of the adult owners owning more than one-fourth of the land in the proposed district; or by more than one-fourth of the adult owners owning a major portion of the land. When the land in the proposed district is owned by 2 owners only, the petition need be signed by only one owner if he owns at least one-fifth of the land in the proposed district. The petition shall be filed in the circuit court of that county in which the greater part of the land shall lie. It must include: (a) the name of the proposed district; (b) a statement showing the necessity for the district; (c) a general description of the proposed work; (d) a general description of the location of the lands in the proposed district or the numbers of the sections, including township and range, in which the proposed district, or any part thereof, is situated; (e) the names of the owners, when known; (f) the approximate number of acres in the proposed district; (g) a request for the organization of the district; and (h) a request for the appointment of temporary commissioners.
(Source: P.A. 86-297.)

(70 ILCS 605/3-4) (from Ch. 42, par. 3-4)
Sec. 3-4. Setting petition for hearing.
Upon the filing of the petition, it shall be presented to the court, which shall fix the date and hour for hearing.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/3-5) (from Ch. 42, par. 3-5)
Sec. 3-5. Notice of hearing. The clerk of the circuit court shall give notice of the hearing on the petition in the manner provided in Section 3-6. The notice shall be entitled "Drainage Notice" and must state: (a) in what court and on what date the petition was filed; (b) a general description of the proposed work; (c) the boundaries of the proposed district or a description of the lands proposed to be included or the numbers of the sections, including township and range, in which the proposed district, or any part thereof, is situated; (d) the name of the proposed district; and (e) the place, date and hour the petition will be heard. The notice may be substantially in the following form:

(70 ILCS 605/3-6) (from Ch. 42, par. 3-6)
Sec. 3-6. Time and manner of giving notice. Notice of the hearing on the petition shall be given by publishing the notice in a newspaper of general circulation published in the county in which the proposed district is situated. The notice shall be published once each week for 2 successive weeks. The first publication of the notice shall be at least 3 weeks prior to the date fixed for hearing. When the proposed district is situated in 2 or more counties, then such notice shall be given as aforesaid by publishing the same in a newspaper of general circulation published in each of said counties. If no newspaper of general circulation is published in any such county, then publication of the notice shall be in a newspaper having general circulation in that county.
The petition shall be accompanied by an affidavit of one or more credible persons setting forth the names and addresses of the owners of all the land proposed to be included in the district, if known, or, if unknown, the names and addresses of the persons who last paid the general taxes on the land for which the names or addresses of the non-resident owners are unknown, as shown by the collector's books in the county in which such land is situated. The petitioners or the clerk of the court shall, within 4 days after the first publication of the notice, mail a copy thereof to each person named in the affidavit at the address therein set forth.
The notice given by mail shall be sent first class, with the postage thereon fully prepaid. The certificate of the clerk of the court or the affidavit of any other credible person, affixed to a copy of the notice, is sufficient evidence of the mailing of notice.
(Source: P.A. 86-297.)

(70 ILCS 605/3-7) (from Ch. 42, par. 3-7)
Sec. 3-7. Hearing. At the hearing, the court shall determine whether or not the requisite number of owners owning the required acreage of land signed the petition or joined as petitioners. The affidavit of one or more credible persons may be taken as prima facie evidence of the sufficiency of the signing of the petition. Any owner of land situated within the proposed district may, at or prior to the time fixed for hearing, file objections to the sufficiency of the petition on the ground that it does not fulfill the requirements of Section 3-3, and, after filing such objections, may be heard with reference thereto and introduce evidence thereon.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/3-8) (from Ch. 42, par. 3-8)
Sec. 3-8. Findings and determinations by the court. If the court finds that the petition has not been signed as required by Section 3-3 or that the petition does not otherwise fulfill the requirements of Section 3-3, it shall dismiss the petition at the petitioners' costs. If the court determines that the petition has been properly signed and otherwise fulfills the requirements of Section 3-3, it shall find for the petitioners.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/3-9) (from Ch. 42, par. 3-9)
Sec. 3-9. Appointment of temporary commissioners - Continuance. If the Court finds for the petitioners, it shall notify the appropriate appointing authority which shall be the county board or in home rule counties as defined by Article VII, Section 6 of the Constitution of 1970 the county chief executive officer of the county in which the petition is filed to appoint by majority vote as temporary commissioners 3 competent residents of Illinois own land in the proposed district, provided, however, that for good cause shown the appropriate appointing authority may waive the requirement that the temporary commissioners own land in the proposed district. When the proposed district is situated in 2 or more counties, no more than 2 such commissioners shall be residents of any one county, provided however, that for good cause shown the appropriate appointing authority may waive this residence requirement. In home rule counties appointments made by the chief executive officer shall be subject to the advice and consent of the county board. A commissioner thus appointed shall hold office until his duties are fulfilled or his successor is appointed and has qualified. Upon the appointment of temporary commissioners, the cause shall be continued to a day certain for the filing of their report.
(Source: P.A. 86-297.)

(70 ILCS 605/3-10) (from Ch. 42, par. 3-10)
Sec. 3-10. Oath of temporary commissioners. Before entering on their duties and within 10 days after appointment, the temporary commissioners shall qualify by subscribing to an oath to discharge the duties of the office faithfully and without favor or partiality, which oaths shall be filed with the circuit clerk of the county in which the district is organized.
(Source: P.A. 84-886.)

(70 ILCS 605/3-11) (from Ch. 42, par. 3-11)
Sec. 3-11. Filling vacancies-Removal from office. If for any reason a vacancy occurs in the office of temporary commissioner, the appropriate appointing authority shall appoint a successor, without notice, or upon such notice as the appointing authority may direct, and the fact that the cause has been continued to a later date shall not affect the validity of the appointment. Temporary commissioners may be removed from office for good cause by the appointing authority upon its own motion or upon the petition of any interested landowner.
(Source: P.A. 86-297.)

(70 ILCS 605/3-12) (from Ch. 42, par. 3-12)
Sec. 3-12. Organization of temporary commissioners-Quorum.
The temporary commissioners shall elect one of their number as chairman and may elect one of their number as secretary. A majority shall constitute a quorum, and the concurrence of a majority regarding any matter within the scope of their duties shall be sufficient.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/3-13) (from Ch. 42, par. 3-13)
Sec. 3-13. Duties of temporary commissioners.
The temporary commissioners shall examine the area proposed to be included in the district and the land upon which any portion of the drainage system is proposed to be constructed. They shall not be confined in their deliberations to the system of drainage proposed in the petition, but may consider such alterations or modifications of the same as they believe will best drain or protect the lands in the proposed district with the least damage and greatest benefit to all lands affected. No system of drainage shall be considered or proposed by the temporary commissioners unless such system shall at least provide a main outlet of ample capacity to drain the lands in the proposed district, but this limitation shall not apply to any district proposed to be organized for the sole purpose of protecting lands against overflow.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/3-14) (from Ch. 42, par. 3-14)
Sec. 3-14. Employment of engineer-Engineer's report.
The temporary commissioners shall, unless otherwise authorized by the court, employ an engineer who shall be a registered professional engineer competent in the design and operation of drainage systems, to assist them in the performance of their duties. If an engineer is employed, he shall make such surveys and estimates as the commissioners may direct. If the engineer recommends the organization of the district and the performance of work, and the temporary commissioners concur in this recommendation, then the engineer shall prepare a report, which report shall include (a) a description of the existing drainage facilities and conditions in the proposed district; (b) a description of the system of drainage which he recommends to be constructed by the district, giving the route, length and termini of proposed levees, open ditches and tile drains, the top elevations and dimensions of levees, the gradients, bottom widths and side slopes of proposed open ditches, the diameter and gradients of proposed tile drains, the type, plan, location and capacity of proposed pumping plants, and the nature and location of all other work or structures proposed for construction, operation or maintenance by the district; (c) specifications for the performance of the work recommended; (d) a description of the rights-of-way necessary for the performance of the work recommended; (e) completes estimates of costs; (f) a map of the proposed district, showing the boundaries described in the petition, any recommended changes in the boundaries and the nature and location of the proposed work; (g) such profile, cross-sectional and other drawings as may be necessary to describe the proposed work; and (h) the approximate number of acres in the proposed district and such other information as may be required by the commissioners.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/3-15) (from Ch. 42, par. 3-15)
Sec. 3-15. Report of temporary commissioners. The temporary commissioners shall report in writing to the court on or before the date fixed for the filing of their report. If they are not ready to report by that date, they shall obtain a continuance to a day certain. Successive continuances may be granted. In their report to the court, they shall state (a) the general nature of the land in the proposed district, (b) the drainage condition of the land, (c) the general nature and location and the estimated cost of the drainage system they find to be best suited for the land in the proposed district, (d) a description of any land in addition to that described in the petition which will be benefited by the proposed work and which, they find, should be included in the proposed district, and a description of any land described in the petition which will not be benefited by the proposed work and which, they find, should not be included in the proposed district; provided, however, that the proposed district shall not be so enlarged or contracted that the petitioners no longer meet the proportional requirements of Section 3-3, (e) whether any land lying outside of the proposed district, but within another drainage district or a municipal corporation exercising drainage powers, will be benefited, and, if so, a general description of the same, (f) whether any land lying outside the proposed district, but not to be included in the proposed district and not within another drainage district or municipal corporation exercising drainage powers, will be benefited, and, if so, a general description of the same, and (g) whether the benefits to the land in the proposed district will exceed the probable cost to that land of organizing the district and constructing such work. If an engineer was employed, then the report of the engineer shall be attached to and made a part of the temporary commissioners' report. If the temporary commissioners find that the benefits to the land in the proposed district will not exceed the probable cost to that land, then they shall recommend that the district not be organized. If they find that the benefits to the land in the proposed district will exceed the probable cost to that land, then they shall recommend that the district be organized and shall include in their report, in addition to the information above specified, (a) a complete description of the system of drainage which they recommend, (b) the estimated cost of that system, including all incidental expenses, (c) the estimated annual cost of repair, maintenance and operation of the system, and (d) the name of any other drainage district or any municipal corporation exercising drainage powers which includes land lying outside of the proposed district which will be benefited by the proposed work.
(Source: P.A. 86-297.)

(70 ILCS 605/3-16) (from Ch. 42, par. 3-16)
Sec. 3-16. Petition to add lands to proposed district.
Any person owning land adjoining the proposed district may, at any time at least 10 days prior to the hearing on the report of the temporary commissioners, petition the court to have such land included in the proposed district. Such petitioner shall give the temporary commissioners at least 10 days' notice in writing of the hearing on the petition, which notice shall include a description of the land sought to be included and the name and address of the petitioner. The petition shall be heard at the same time as the report of the temporary commissioners.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/3-17) (from Ch. 42, par. 3-17)
Sec. 3-17. Setting report for hearing.
The report of the temporary commissioners shall be presented to the court on the date last fixed for the filing of the report and the court shall then fix the date and hour for the hearing thereon and the cause shall stand continued until such time.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/3-18) (from Ch. 42, par. 3-18)
Sec. 3-18. Notice of hearing on report. If the temporary commissioners recommend in their report that the district be organized and that additional land be included in the proposed district, they shall file with their report their affidavit setting forth the names and addresses of the owners of such land, if known, or, if unknown, then the names and addresses of the person who last paid the general taxes on such land as shown by the collector's books in the county in which such land is situated, and the petitioners or the clerk of the court shall, at least 10 days before the date fixed for hearing, mail a notice thereof to each such person at his address as set forth in the affidavit. Notices shall be mailed and proof made in the manner provided in Section 3-6. The notice shall be entitled "Drainage Notice" and must state (a) the general nature of the proceedings and in what court they are pending, (b) the general location of the proposed district, (c) a general description of the system of drainage recommended, (d) the description of the additional land proposed to be included, and (e) the date and hour fixed for the hearing on the report.
The notice may be substantially in the following form:

(70 ILCS 605/3-19) (from Ch. 42, par. 3-19)
Sec. 3-19. Other districts or municipal corporations as defendants.
If the temporary commissioners recommend in their report that the district be organized and report that there is land which will be benefited by the proposed work lying outside of the proposed district but within another drainage district or a municipal corporation exercising drainage powers, then such district or municipal corporation may be made a party defendant in the proceedings. Summons shall be issued and served as in other civil cases. If the summons is not served at least 30 days before the date fixed for the hearing, then the court shall continue the hearing to a day not less than 30 days after such service.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/3-20) (from Ch. 42, par. 3-20)
Sec. 3-20. Hearing on report.
Any owner of land in the proposed district or in any other district or municipal corporation made a party defendant may, at or prior to the time fixed for hearing, file objections opposing the confirmation of the report, or any portion thereof or requesting that the report be modified in any particular and, after filing such objections, may be heard with reference thereto and introduce evidence in support thereof. The report of the temporary commissioners shall be prima facie evidence of the matters therein set forth.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/3-21) (from Ch. 42, par. 3-21)
Sec. 3-21. Modification of report.
If, after hearing the evidence, the court finds that the report of the temporary commissioners should be modified in any particular to provide the best drainage or protection for the lands in the proposed district, with the least damage and greatest benefit to all the lands affected, and the court is sufficiently informed in the premises, it shall modify the same in accordance with such finding. If the court finds that the report should be so modified but is not sufficiently informed to make the modifications itself, then it shall refer the report back to the temporary commissioners and may give them specific directions for modifying their report. If the report is thus referred back to the temporary commissioners, the court shall continue the hearing to a day certain for the filing of the modified report. Successive continuances may be granted, and no further notice shall be required.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/3-22) (from Ch. 42, par. 3-22)
Sec. 3-22. Dismissal of proceedings.
If, at the conclusion of the hearing, the court finds that the benefits to the lands in the proposed district from the proposed work or from any modification thereof will not exceed the cost to those lands, then the court shall dismiss the proceedings at the petitioners' costs, which costs shall include the fees and expenses of the temporary commissioners and reasonable compensation for their agents, engineers and attorneys.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/3-23) (from Ch. 42, par. 3-23)
Sec. 3-23. Order organizing district.
If, at the conclusion of the hearing, the court approves the plans for the proposed work or any modification thereof and finds that the benefits to the land in the proposed district from such work will exceed the cost to that land, then the court shall order the organization of the district, which order shall include the name of the district and a description of the district boundaries and shall direct the construction of the work approved by the court and the levy of an assessment to pay the cost thereof, including all incidental expenses, in the amount fixed by the court. The court may also direct the levy of an annual maintenance assessment to pay the cost of repair, maintenance and operation of the system.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/3-24) (from Ch. 42, par. 3-24)
Sec. 3-24. Effect of order organizing district.
When the order organizing the district is given or made, the district shall become and be a body politic and corporate under the name set forth in such order, with the right to sue and be sued, to plead and be impleaded, to contract and be contracted with, and to have perpetual succession.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/3-25) (from Ch. 42, par. 3-25)
Sec. 3-25. Appeals from order organizing district. The order organizing the district shall be final, and separate or joint appeals may be taken by the parties affected thereby as in other civil cases. However, the taking of an appeal or the reversal of the order upon such appeal shall not impair or invalidate the organization as to all other persons not appealing nor delay the work or subsequent proceedings so far as it affects the lands of such other persons, unless the reversal of the order by the reviewing court as to the owners so appealing would work a substantial hardship on the owners or some of the owners not appealing and the appeal has been made to operate as a stay of the enforcement of the judgment. When any such an appeal is taken, the commissioners or any landowner not appealing may, within 15 days after the notice of appeal has been made to operate as a stay, move the trial court to stay the proceedings as to the owners of the lands not appealing, pending the determination of the appeal, upon the grounds that the reversal of the order by the reviewing court as to the owners appealing would work a substantial hardship on all or some of the owners not appealing. In the event the proceedings are so stayed and the order appealed from is thereafter affirmed, or the appeal is dismissed, then, upon the receipt of final process from the reviewing court the trial court shall vacate the stay and the proceedings shall thereafter continue in the same manner as though no appeal had been taken. In the event the proceedings are so stayed and the order appealed from is reversed then, upon the receipt of final process from the reviewing court the trial court may modify or vacate the original order as to the owners of the lands not appealing, as justice may require under the circumstances.
(Source: P.A. 84-551.)

(70 ILCS 605/3-26) (from Ch. 42, par. 3-26)
Sec. 3-26. Alternate method of organization - Referendum. As an alternate to the method of organizing a drainage district hereinbefore provided in this Article, proceedings for the organization of a district may also be instituted upon a petition signed by at least one-tenth of the adult owners who own at least one-fifth of the land in the proposed district. The petition shall be filed in the circuit court of the county in which the greater part of the land in the proposed district shall lie. The petition shall contain all of the information required by Section 3-3 and shall request that the question of organizing the district be submitted to referendum as provided in this section. Upon its filing, the petition shall be presented to the court, which shall fix the date and hour for hearing. The clerk of the court shall give notice of the hearing substantially in the form and manner and for the length of time provided in Sections 3-5 and 3-6.
At the hearing, the court shall determine whether the petition is in proper form, contains the required information and is signed by at least one-tenth of the adult owners who own at least one-fifth of the land in the proposed district. The affidavit of one or more credible persons may be taken as prima facie evidence of the sufficiency of the signing of the petition. If the petition is not adequate or is not properly signed, the court shall dismiss the petition at the petitioner's costs. If the petition is adequate and is properly signed, the court shall order the question of organizing the district submitted to the adult owners of the land in the proposed district at a special election to be held therein.
The court shall fix the day upon which the election shall be held, which day shall be not less than 30 nor more than 60 days from the day the order is entered. The court at the time of calling the election shall designate the polling place in the proposed district, shall notify the appointing authority, as described in Section 3-9, to appoint 3 judges of the election and shall designate the hours at which the polling place will open and close. Upon calling the election, the court shall continue the cause to a day certain, which day shall be not less than 7 nor more than 14 days following the day fixed for the election.
The clerk of the court shall give notice of the election in the manner and for the length of time provided in Section 3-6 in the case of hearing on a petition, except that if notice is given by publication, no notice by mailing shall be required. The notice shall specify the purpose of the election with a description of the proposed district and the time and place of holding the election. The ballots for the election shall be in substantially the following form:
--------------------------------------------------------------
Shall the proposed (Name of Yes
proposed district) be organized ---------------------------
as a drainage district? No
--------------------------------------------------------------
The reverse side of the ballot shall show the official nature of the ballot by the certificate of the clerk, and it shall be the duty of the clerk to cause the ballots to be prepared. The ballots and the results shall be returned to the clerk of the court within 48 hours after the election and he shall report the results of the election to the court. The expense of printing ballots and holding the election shall be taxed as costs in the pending proceedings.
If a majority of the owners voting on the question do not favor the organization of the proposed district, the court shall dismiss the petition at the petitioners' costs. If the majority of the owners so voting favor the organization of the proposed district, the court shall find for the petitioners and proceedings shall thereafter be had in the manner provided by Sections 3-9 through 3-23, inclusive, except that after the court has called the election, no change may be made in the boundaries of the proposed district from those set forth in the petition.
(Source: P.A. 86-297.)

(70 ILCS 605/3-27) (from Ch. 42, par. 3-27)
Sec. 3-27. Organization of drainage district by user.
Where 2 or more parties owning adjoining or contiguous lands, or their predecessors in title, have, by voluntary action, constructed a combined system of drains, a combined system of levees or a combined system of drains and levees which form a continuous line or a continuous line and branches, the lands connected by such system shall be liable for their just proportion of the cost of such repairs and improvements as may be needed therefor, the amount to be determined, as nearly as may be, on the same principles as if these lands were in an organized drainage district. Whenever such repairs and improvements cannot be made by voluntary agreement, any one or more parties owning land upon which any such work has been constructed may petition the court for the formation of a drainage district to include all the lands connected by such system. The petitioner or petitioners for the formation of such drainage district must show to the satisfaction of the court that his or their land is damaged through the lack of proper repairs to or improvements of such system. After the petition is filed, the procedure and conditions (except as to the number of signers and proportions of area) heretofore prescribed in this Act for the organization of other drainage districts shall be observed, as nearly as practicable. The ditches, drains, levees or other work shall be taken as a dedication of right-of-way and their construction and joining as the consent of the several parties to be united in a drainage district. Commissioners, both temporary and permanent, shall be appointed in drainage districts organized under this section at the time, in the manner and with the qualifications, powers and duties provided in this Act for commissioners of other drainage districts.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/3-28) (from Ch. 42, par. 3-28)
Sec. 3-28. Outlet drainage districts-Organization. Outlet drainage districts may be organized in the manner provided in Sections 3-3 through 3-26:
(a) When an open drain, whether natural or artificial, or partly natural and partly artificial, constitutes the common outlet for lands in two or more other drainage districts which may or may not adjoin or for lands in two or more such other drainage districts and lands not within any drainage district; and
(b) When the purpose of the outlet district is to improve the channel of the open drain constituting such outlet; and
(c) When the lands to be included in the outlet district are contiguous and will be benefited by the work of the outlet district; and
(d) When all or a portion of the lands to be included in the outlet district are situated in two or more other districts.
Any lands which will be benefited by the work of an outlet district may be included therein without regard to whether such lands do or do not lie within another district, however, it shall not be necessary to include in an outlet district all lands which will be benefited by the work of the outlet district or all lands lying within the other districts draining into the outlet proposed to be improved.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/3-29) (from Ch. 42, par. 3-29)
Sec. 3-29. Outlet drainage districts-Commissioners-Powers.
Commissioners, both temporary and permanent, shall be appointed for outlet drainage districts at the time and in the manner and with like qualifications provided in this Act for the appointment of commissioners of other drainage districts. Such commissioners shall have the same powers and duties as commissioners of other districts except the following:
(a) The commissioners of an outlet drainage district shall not have the power to construct any drainage work except the deepening, widening, straightening, relocating or otherwise improving of the channel of such outlet river, stream or other natural or artificial watercourse, and to reconstruct, enlarge, repair and maintain the same. No assessment shall be levied except for these purposes and incidental expenses in connection therewith and to pay damages, if any, and compensation for land taken, and the cost of organization.
(b) Subdistricts may not be formed in any outlet drainage district.
(c) No outlet drainage district shall remove, destroy, appropriate or use any levee, drain, ditch or part thereof or other work of any other drainage district or municipal corporation exercising drainage powers without the consent of such district or municipal corporation or without paying just compensation therefor.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/3-30) (from Ch. 42, par. 3-30)
Sec. 3-30. Outlet drainage districts-Lands included in other districts.
The fact that land is in an outlet drainage district shall not, in itself, prevent that land from thereafter being included in another drainage district.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/3-31) (from Ch. 42, par. 3-31)
Sec. 3-31. Mutual Drainage Districts. Owners of lands which require combined drainage or combined drainage and protection from overflow may form a drainage district by mutual agreement, to include lands of their own only, by an instrument in writing duly signed, acknowledged and recorded in the drainage record. This agreement may include the location and character of the work to be done, the method by which the work shall be done, the total amount of the assessment to be levied, the amount of assessments of benefits and damages to be levied against each tract, or so much of these or more as may be agreed upon, and, to the extent provided by the agreement, the proceedings shall be as valid as though the drainage district were organized by petition in court in the manner hereinbefore provided. The appointment, powers and duties of the commissioners of a drainage district organized by mutual agreement shall, except as may be limited by the agreement, be the same as prescribed for drainage districts organized by petition in court, provided, however, that the agreement may include the selection of three drainage commissioners from the signers of the agreement or from others qualified to act. The terms of office of such commissioners shall be until the first Tuesday of the following September and until their successors have been appointed in the manner provided in this Act for the appointment of commissioners of other districts and have qualified. A drainage district organized by mutual agreement shall be subject to the jurisdiction of the circuit court and all such districts shall have all the powers, rights and duties of every kind given to drainage districts organized by petition in court, except as may be limited by the agreement. The above powers, rights and duties shall include, but not be limited to, the power of annexation of lands benefited and the formation of subdistricts as in other drainage districts.
(Source: P.A. 86-297.)



Article IV - Commissioners And Other Officers--Selection, Qualifications, Powers And Duties

(70 ILCS 605/Art. IV heading)

(70 ILCS 605/4-1) (from Ch. 42, par. 4-1)
Sec. 4-1. Appointment of Commissioners.
Upon the organization of the district, the temporary commissioners shall continue as permanent commissioners and shall hold office until the first Tuesday in September following the organization of the district and until their successors are selected and have qualified. On the first Tuesday in September after the organization of any district, or as soon thereafter as may be feasible, and in the manner provided in Section 3-9 of this Act, the appropriate appointing authority shall appoint 3 commissioners for such district, one of whom shall hold office for a term expiring on the first Tuesday of September next, one of whom shall hold office for a term expiring on the first Tuesday of the second succeeding September, and the other of whom shall hold office for a term expiring on the first Tuesday of the third succeeding September, and until their respective successors are selected and have qualified. On the first Tuesday of September of each succeeding year, or as soon thereafter as may be feasible, the appointing authority shall appoint one commissioner, who shall hold his office for a term expiring on the first Tuesday of the third succeeding September and until his successor is selected and has qualified.
(Source: P.A. 77-701.)

(70 ILCS 605/4-2) (from Ch. 42, par. 4-2)
Sec. 4-2. Petition for appointment of commissioners. Whenever a petition signed by a majority of the total number of adult landowners who together own a majority of the area embraced in the district requesting the appointment of an individual as commissioner is filed with the county clerk of the county in which the greater part of the territory of the district lies not more than 4 weeks nor less than 1 week before the first Tuesday of September, then the county clerk shall forward the petition to the appropriate appointing authority and, except for good cause shown, the appropriate appointing authority shall then appoint that individual as commissioner, if he is otherwise qualified.
(Source: P.A. 88-607, eff. 1-1-95.)

(70 ILCS 605/4-3) (from Ch. 42, par. 4-3)
Sec. 4-3. Qualifications of Commissioners. No person shall be appointed or elected commissioner of a district who is not an adult resident of Illinois. Neither shall any person be appointed or elected commissioner of a district who does not own land in the district unless (a) the court in election districts or the appointing authority in other districts finds it to be in the best interests of the district that the requirement of ownership of land in the district be waived or (b) the selection of commissioners is by appointment and a majority of the adult landowners owning a majority of the area embraced in the district have duly petitioned the appropriate appointing authority to allow the appointment as commissioner of an individual who does not own land in the district.
(Source: P.A. 86-297.)

(70 ILCS 605/4-4) (from Ch. 42, par. 4-4)
Sec. 4-4. Oath of Commissioners-Bond of Commissioners.) Before entering on his duties each commissioner appointed or elected under this Act shall qualify by subscribing to an oath to discharge the duties of his office faithfully and without favor or partiality. He shall also give bond payable to the People of the State of Illinois for the use of all persons interested in an amount to be fixed by the court in election districts or the appointing authority in other districts and with surety to be approved by the appointing authority, which bond shall be conditioned upon the faithful performance of his duties and the faithful application of all moneys that may come under his control. The oath and the bond shall be filed with the clerk of the county in which the proceedings to organize the district were held. In the event that a commissioner furnishes a bond with a corporate surety thereon the premium charged by such surety shall be paid by the district. The court in election districts or the appointing authority in other districts, for good cause shown, may, and when petitioned to do so by a majority of the adult landowners owning a majority of the area embraced in the district, shall waive the requirement that a commissioner furnish surety on his bond.
(Source: P.A. 84-886.)

(70 ILCS 605/4-5) (from Ch. 42, par. 4-5)
Sec. 4-5. Election of Commissioners in Districts organized under Farm Drainage Act and certain other Districts. Commissioners for all districts which, at the time this Act becomes effective, are operating and existing under the provisions of the Farm Drainage Act, shall be elected by the adult owners of land in the district in the manner provided by this Section unless the landowners have elected to change from the election to the appointment of commissioners in the manner provided in Section 4-6.
An election shall be held in all combined, union, special, user, mutual or other districts which were operating and existing under the Farm Drainage Act at the time this Act became effective and in districts which have changed from the appointment to the election of commissioners as provided in Section 4-8, on the first Tuesday in September 1956 and annually thereafter for the purpose of electing a successor to the commissioner whose term will next expire. Commissioners so elected shall serve for a term of 3 years from the date of their election and until their successors have been elected and have qualified.
In any case where the commissioners have failed to give notice and to hold an election as provided in this Section, the circuit court of the county in which the district is organized may, on the petition of any owner of land in the district, designate the time and place for a special election. Any commissioner elected at such special election shall serve for the remainder of the term expiring 3 years from the date on which the election should have been held and until his successor is elected and has qualified.
The commissioners in office shall designate the place within the district at which the election will be held and they shall file such designation in writing with the clerk of the circuit court at least four weeks prior to the date of the election. The clerk shall give at least two weeks notice of the time and place of the election by publication for 2 successive weeks in the manner provided by Section 4-22. Notice by mailing shall not be required.
Voting shall be by secret ballot. The clerk shall cause the ballots to be prepared. The ballots shall show on their face the name of the district, the date of the election, the term for which a commissioner is to be elected, the names of the declared candidates and a blank line for write-in candidates. A square shall appear before each name and before the blank line. The reverse side of the ballot shall show the official nature of the ballot by the certificate of the clerk.
Every adult owner of land in the district shall be entitled to vote. Any qualified person may declare his candidacy for the office of commissioner and thereby become entitled to have his name placed on the ballot by filing a statement of his candidacy in writing with the clerk at least 3 weeks prior to the date of the election.
The commissioners in office at the time of the election shall be the judges of the election. In the event that one or more of the commissioners is absent or refuses to serve as judge then the electors present at the opening of the polls may choose a person or persons to fill the vacancy or vacancies. The polls shall open at 2:00 P.M. and close at 4:00 P.M. unless the judges of election shall determine to hold the polls open a longer period to accommodate the voters. In no event shall the polls remain open later than 6:00 P.M.
Upon the closing of the polls the judges of election shall promptly canvass the ballots and the ballots together with the poll books, tally lists and the results shall be returned to the clerk within 48 hours after the election. The candidate receiving the largest number of votes shall be declared elected. In case of a tie the judges shall determine by lot who is elected. The expense of the election shall be borne by the district.
In the event that a vacancy occurs in the office of commissioner whether by death, ineligibility, removal from office or failure to qualify the commissioners in office shall fill the vacancy by appointment. The commissioner so appointed shall serve until the next annual election. If the unexpired term caused by such vacancy be for more than one year then, at the next annual election, the adult landowners shall elect a commissioner to complete the then unexpired portion of the term in addition to electing a commissioner for a regular term.
Commissioners elected under this Section shall, within 20 days after their election, qualify by subscribing to an oath of office and giving bond, in the manner provided in Section 4-4.
(Source: P.A. 86-297.)

(70 ILCS 605/4-6) (from Ch. 42, par. 4-6)
Sec. 4-6. Change from election to appointment of Commissioners in certain districts.
In all districts which were operating and existing under the provisions of the Farm Drainage Act at the time this Act became effective and in districts which have changed from the appointment to the election of commissioners as provided in Section 4-8, 10 per cent or more of the adult landowners may petition the court to dispense with the annual election of commissioners and to appoint commissioners in the same manner as though the district had been originally organized under this Act. Upon the filing of any such petition the same shall be presented to the court which shall fix the date and hour for hearing and direct the time and manner of giving notice. Upon such hearing the court shall determine whether the petition is signed by at least 10 per cent of the adult owners of land in the district. The affidavit of one or more credible persons may be taken as prima facie evidence as to the proportion of the owners signing the petition. If the petition is not so signed the petition shall be dismissed at the petitioners' cost.
If at such hearing, the court determines that the petition is signed by at least 10 per cent of such owners but is not signed by a majority of such owners then the court shall order the question of whether the commissioners of the district shall be appointed in the manner provided or elected by the adult landowners of the district submitted to the adult landowners at the next annual election in the district and shall direct the clerk of the district to prepare separate ballots on that question for use in that election. The ballots shall be canvassed by the judges of the election and the ballots and the results of the election returned to the clerk at the same time and in the same manner as is provided in Section 4-5 with reference to the election of commissioners.
Within five days after the results of the election are returned to the clerk he shall report the results to the court. If a majority of the owners voting on the question do not favor the appointment of commissioners the petition shall be dismissed and the question may not again be put to the landowners until the second succeeding annual election. If a majority of the owners voting on the question favor the appointment of commissioners in the manner provided and the dispensing with the annual election of commissioners the court shall order that thenceforth the annual elections of the district shall be dispensed with and thereafter the commissioners shall be appointed in the manner provided in this Act.
If at the hearing on the petition the court determines that the petition is signed by a majority of the adult owners of land in the district then no referendum on the question shall be necessary and the court shall thereupon order that thenceforth the annual elections of the district shall be dispensed with and thereafter the commissioners shall be appointed in the manner provided by this Act.
The commissioners in office at the time an order dispensing with further elections is given or made shall continue in office until the time that their successors would have been elected under the provisions of Section 4-5 and until their successors have been appointed and shall have qualified.
(Source: P.A. 77-701.)

(70 ILCS 605/4-7) (from Ch. 42, par. 4-7)
Sec. 4-7. Appointment of commissioners in districts organized under Levee Act and certain other districts. In all districts which, at the time this Act goes into effect, were operating and existing under the provisions of the Levee Act, or under the provisions of any other act repealed by this Act except the Farm Drainage Act, the commissioners thereof shall hereafter be appointed in the same manner and with like qualifications as though the districts had been originally organized under this Act unless the landowners have elected to change from the appointment to the election of commissioners in the manner provided in Section 4-8. The commissioners in office at the time this Act goes into effect shall continue as commissioners of the district under this Act until the expiration of their terms of office and until their successors are selected and shall have qualified as provided in this Act. Commissioners appointed under this section shall, within 20 days after their appointment, qualify by subscribing to an oath of office and giving bond, in the manner provided in Section 4-4.
(Source: P.A. 86-297.)

(70 ILCS 605/4-8) (from Ch. 42, par. 4-8)
Sec. 4-8. Change from appointment to election of commissioners in certain districts. In any district, whether heretofore or hereafter organized, 10 per cent or more of the adult landowners may petition the court to change the method of selecting commissioners from appointment to election. The practice and procedure on a petition to change from the appointment to the election of commissioners shall follow, as nearly as the facts will permit, the practice and procedure set forth in Section 4-6 for the change from elective to appointive commissioners. The commissioners in office at the time an order is given or made directing that thereafter the commissioners shall be elected in the manner provided by this Act shall continue in office until the time that their successors would have been appointed under Section 4-1 and until their successors have been elected and shall have qualified.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/4-9) (from Ch. 42, par. 4-9)
Sec. 4-9. Single commissioner.
Whenever the drains, levees or other work for the construction of which the district was organized are completed, then the appointing authority may, upon the petition of adult landowners owning a majority of the area embraced in the district, dispense with 2 commissioners, and the appointing authority shall thereafter appoint for such district a single commissioner, who shall hold office for a term expiring on the first Tuesday in September of the third year following his appointment and until his successor is appointed and has qualified, and such single commissioner shall perform the duties and be vested with and exercise the powers imposed upon commissioners generally. Whenever, upon the petition of one or more landowners in such district, it appears to the appointing authority that additional work may be necessary in such district, or for other good cause shown, the appointing authority shall appoint 2 additional commissioners in the manner provided by Section 4-10 so as to make a total of 3 commissioners for the district.
(Source: P.A. 77-701.)

(70 ILCS 605/4-10) (from Ch. 42, par. 4-10)
Sec. 4-10. Filling vacancies in appointive commissioners-Removal from office. If, for any reason, a vacancy occurs in the office of commissioner in a district in which the commissioners are appointed the appointing authority may appoint a successor, either without notice or upon such notice as the appointing authority may direct, to fill the vacancy until the first Tuesday of September next, on which date, or as soon thereafter as may be feasible, the appropriate appointing authority shall appoint a successor for the remainder of the term, in accordance with Sections 3-9, 4-1 and 4-2. For good cause shown any commissioner, whether elected or appointed, may be removed from office by the appointing authority upon its own motion or upon the motion of any interested landowner. Notice to such commissioner of the hearing on such motion shall be given as the appointing authority shall direct.
(Source: P.A. 86-297.)

(70 ILCS 605/4-11) (from Ch. 42, par. 4-11)
Sec. 4-11. Organization of Commissioners-Quorum.) The commissioners shall elect one of their number as chairman and shall elect a secretary, who may or may not be a commissioner. A majority of the commissioners constitutes a quorum, and a concurrence of a majority of their number regarding any matter within the scope of their duties is sufficient.
(Source: P.A. 80-579.)

(70 ILCS 605/4-12) (from Ch. 42, par. 4-12)
Sec. 4-12. Meetings of Commissioners-Minutes. The commissioners shall hold an annual meeting of the district each November in the county in which the district is organized. The commissioners shall fix the time, date and place of the meeting and shall give notice of the meeting by publication one time at least 10 days prior to the date of the meeting in a newspaper of general circulation in the county in which the district is organized. When the district is situated in 2 or more counties, the notice shall be published in a newspaper of general circulation in each of those counties. If no newspaper of general circulation is published in any such county, publication of the notice shall be in a newspaper having general circulation in that county. Notice by mailing is not required. The commissioners shall hold other meetings in the county or counties in which the district is located. Meetings may be called by the chairperson or any two commissioners. The commissioners shall keep and preserve a minute book in which their secretary shall record the proceedings of each meeting by making a brief memorandum of all transactions concerning the district. All meetings of the commissioners shall be open to the public and the minutes of the meetings shall at all reasonable times be open to public inspection.
(Source: P.A. 86-297.)

(70 ILCS 605/4-13) (from Ch. 42, par. 4-13)
Sec. 4-13. Pay of commissioners. Each commissioner shall receive for his services a sum not to exceed $30 per day for each day he is actually engaged in the business of his office, and he shall be reimbursed for his necessary traveling and other expenses incurred in the performance of his duties. Each commissioner shall present to the court an itemized account, under oath, of his claim for services and expenses, which shall be audited by the court and certified by it to the treasurer of the district for payment.
(Source: P.A. 86-1266.)

(70 ILCS 605/4-14) (from Ch. 42, par. 4-14)
Sec. 4-14. General powers of commissioners. The commissioners constitute the corporate authorities of the district and shall exercise the corporate functions conferred by law. The commissioners are empowered to: (a) adopt and use a corporate seal; (b) use funds of the district for any lawful purpose and compromise actions and controversies and employ engineers, attorneys and other employees; (c) do all acts necessary for the purpose of surveying, constructing, altering, enlarging, protecting, repairing and maintaining any drain, levee or other work of the district and go upon lands either within or outside of the district for the purpose of examining the same in connection with the work of the district and making surveys, doing no more damage than the occasion may require; (d) upon the payment or tender of the compensation allowed, go upon such lands with their agents, employees, contractors and servants, teams, tools, machinery, instruments and other equipment for the purpose of constructing the work of the district and forever thereafter enter upon such lands for the purpose of constructing the work of the district and forever thereafter enter upon such lands for the purpose of protecting, maintaining and repairing the same; (e) use any part of any public highway for the purposes of work to be done, provided such use will not permanently destroy or materially impair such public highway for public use; (f) authorize any state or federal officer, agent, employee or contractor to go on any lands or rights-of-way of the district for the purpose of inspecting, surveying, constructing, altering, enlarging, protecting, repairing or maintaining any drain, levee or other work of the district; (g) enter into agreements with any department or agency of the State of Illinois relative to the use and control of ditches, drains, levees and drainage structures of the district in conjunction with the operation and management of fish preserves and game refuges and the furtherance of any of the purposes of the "Fish Code of Illinois" or the "Wildlife Code of Illinois"; (h) in the corporate name of the district, contract, sue and be sued, plead and be impleaded, and do and perform all acts and things, whether express or implied, that may be reasonably required in order to accomplish the purposes of this Act.
(Source: P.A. 86-297.)

(70 ILCS 605/4-15) (from Ch. 42, par. 4-15)
Sec. 4-15. Duty to Keep System in Repair-Minor Improvements.) The commissioners shall make an annual inspection of all the district's improvements and works and keep the drains, levees, pumping plants and other works of the district in operation and repair. The commissioners may, without prior authorization of the court, use corporate funds of the district for the repair, maintenance, operation or improvement of drains, levees, pumping plants and other works of the district when such repair, maintenance, operation or improvement does not involve any substantial or material alteration, enlargement or extension of the drainage system of the district and for the purchase, acquisition or lease of machinery and equipment. If the commissioners find that by reason of error in locating or constructing the drains, levees or other works the lands of the district, or any portion thereof, do not receive the benefits contemplated at the time the assessment for the work was levied, they shall use the corporate funds of the district to achieve the results so contemplated in order that all lands, so far as practicable, shall receive the benefits for which they were assessed. If sufficient funds are not on hand or available for the performance of any such repair or other work, (unless the alternate method of levying an additional assessment for repair work provided by Section 5-18 is being followed), the commissioners shall petition the court for authority to levy an assessment upon the lands benefited to pay the cost thereof and all expenses incident thereto.
(Source: P.A. 84-886.)

(70 ILCS 605/4-15.1) (from Ch. 42, par. 4-15.1)
Sec. 4-15.1. Protection of environmental values. In performing any of the duties and in exercising any of the powers provided in this Code, the commissioners shall use all practicable means and measures, including consideration of alternative methods of providing the necessary drainage, to protect such environmental values as trees and fish and wildlife habitat, and to avoid erosion and pollution of the land, water or air.
(Source: P.A. 86-297.)

(70 ILCS 605/4-16) (from Ch. 42, par. 4-16)
Sec. 4-16. Specific powers of commissioners-Court approval.
When authorized by the court, the commissioners may: (a) construct additional drains, ditches, levees or other works necessary for the drainage or protection of the lands in the district, including the construction of one or more pumping plants; (b) alter, enlarge, extend, improve, deepen, widen or straighten any drain, levee, pumping plant or other work within the district and may do any such work outside the district when necessary to obtain a proper outlet or to protect the lands in the district; (c) change the method of construction, route, size, capacity, termini or plans of any proposed drain, levee or other work of the district; (d) purchase, acquire or lease and maintain and operate dredge boats, draglines, bulldozers or other machinery or equipment necessary for the construction, repair, maintenance and preservation of any drain, levee or other work of the district; (e) purchase mowing machines, tractors, sprayers or other like equipment for keeping the drains, levees, banks and right-of-way free from weeds, brush or other obstructions; (f) construct access roads when such roads are necessary to protect or maintain any drain, levee, pumping plant or other work or structure of the district; (g) level spoil banks and excavated material to permit cultivation or use for roadway or other lawful purposes; (h) construct headwalls, bulkheads, spillways, surface water inlets and tile outlets as a part of the drainage system of the district; and (i) abandon any drain, levee or other work of the district, or any part thereof, when the same is no longer of value or service to the district or has been adequately replaced or superseded by other works.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/4-16a) (from Ch. 42, par. 4-16a)
Sec. 4-16a. Prompt payment. Purchases made pursuant to this Act shall be made in compliance with the Local Government Prompt Payment Act.
(Source: P.A. 86-297.)

(70 ILCS 605/4-17) (from Ch. 42, par. 4-17)
Sec. 4-17. Acquisition of property - Eminent domain. Whenever an order has been entered by the court authorizing the performance of any work, either within or outside of the district, the commissioners shall proceed to acquire all lands, easements, rights-of-way and other property or interests therein which may be necessary to the performance of such work. The commissioners may enter into agreements with landowners to pay reasonable compensation therefor and may use or commit the corporate funds of the district for such purposes without regard to whether such funds are on hand or are yet to be levied or collected. Whenever the commissioners are unable to agree with any landowner or other interested person on the amount of compensation to be paid, or whenever any person interested is not competent to contract or his name or residence is unknown or he is a non-resident of this state, then the commissioners may, on behalf of the district, acquire any such lands, easements, rights-of-way, properties and interests, whether privately owned, publicly owned or held for the use of the public, by the exercise of the right of eminent domain.
(a) Complaints seeking to take property in the exercise of the right of eminent domain may be filed by the commissioners in any court of competent jurisdiction, in the manner now or as may hereafter be provided by statute.
(b) When the property sought to be taken is situated within the boundaries of the district, or when the property sought to be taken is not situated within the boundaries of the district but is situated within the county in which the district is organized, the commissioners may acquire the same and have the compensation fixed in conjunction with and as a part of their assessment proceedings. The commissioners shall, in such event, set forth in the assessment roll, or in an application filed therewith, a description of the property sought to be taken and the amount of the compensation allowed by them. The property so sought to be taken shall be described by reference to the plats, plans and specifications on file with and approved by the court, by metes and bounds, by setting forth in general terms a description of the course, width and area of the right-of-way or easement to be acquired and a general description of the property over, across or upon which the same is to be located, or by any combination of these methods, or by any other method which will sufficiently describe the property sought to be taken. The compensation for property taken and the damages to property not taken, if any, shall thereupon be fixed and determined at the hearing on the assessment roll.
(c) Every owner of property sought to be taken and every other person interested in such property shall be made a party defendant in the proceeding and shall be served with process or given notice as in other civil cases.
(d) When the court finds that it is in the best interests of the district to acquire the fee instead of a necessary lesser interest in land and that the fee can be acquired by agreement with the landowner, then the court may authorize the commissioners to purchase the fee. Commissioners may, on behalf of the district, accept a gift or legacy of the fee or any lesser interest in land.
(Source: P.A. 83-388.)

(70 ILCS 605/4-17.5)
Sec. 4-17.5. Eminent domain. Notwithstanding any other provision of this Code, any power granted under this Code to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 605/4-18) (from Ch. 42, par. 4-18)
Sec. 4-18. Authority to levy assessments.
In order to perform and carry out the duties imposed and powers granted by this Act or to perform or construct any work authorized by the court, the commissioners may, in the manner provided by this Act, levy assessments upon the lands and other property benefited to pay the cost thereof and the expenses incident thereto. Assessments may be levied when sufficient funds are not on hand or otherwise available (a) for the construction of original, additional or repair work; (b) for the completion of original, additional or repair work; (c) for the performance of annual maintenance work, including the maintenance and operation of pumping plants; (d) to acquire necessary rights-of-way or other property, both real and personal; (e) to pay obligations incurred for incidental expenses, current expenses, obligations incurred in protecting the works of the district in emergencies and in the performance of emergency repair work; or (f) for other lawful purposes as set forth in this Act.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/4-19) (from Ch. 42, par. 4-19)
Sec. 4-19. Obtaining court authorization. If the commissioners determine that it is necessary or advisable (a) to exercise any of the specific powers conferred upon them by Section 4-16 of this Act, or (b) to levy an additional assessment (unless the alternate method of levying an additional assessment for repair work provided by Section 5-18 is being followed), or (c) to levy an annual maintenance assessment, or (d) to increase an existing annual maintenance assessment, or if the commissioners are requested in writing by a majority of the adult landowners owning one-third of the land, or by at least one-third of the landowners owning the major portion of the land, to exercise any such power or to levy any such assessment, then the commissioners shall file a verified petition in the court in which the district is organized for authority to exercise such power or powers or to levy such an assessment.
The petition shall contain the following (or so much thereof as may be applicable): (a) a general description of any work or changes proposed to be undertaken; (b) a general description of any equipment proposed to be purchased, acquired, leased, maintained or operated; (c) a statement showing the necessity for or advisability of the levy of the assessment or the exercise of such powers; (d) such plans, profiles or specifications as may be necessary; (e) a description of any lands, rights-of-way or other property which they deem it necessary to acquire for such work; (f) an estimate of costs, including an estimate of any increase or decrease in costs occasioned by any proposed change; (g) the amount of the assessment proposed to be levied, if any; (h) a statement that the benefits to the lands and other property in the district from the proposed work or the exercise of the power or powers proposed exceed the cost to such lands and other property; (i) a request for authority to exercise such powers and to do the acts proposed; (j) a request for authority to levy the proposed assessment; and (k) any other matters which the commissioners may deem pertinent.
Whenever a petition is filed with the court by the commissioners requesting authority to levy an additional or annual maintenance assessment, such petition must be accompanied by a current financial report in the form set forth in Section 4-32 and covering the period since the last preceding report. If there are lands or other property which will be benefited, but which lie outside the district and within another district or a municipal corporation exercising drainage powers, then such other district or municipal corporation may be named as a party defendant in such petition and shall be served with process as provided in Section 3-19.
If the proposed work, changes or other powers sought by the commissioners will require the levy of an annual maintenance assessment, or if the petition seeks such an assessment or the increase in any existing annual maintenance assessment to keep any such work or other works of the district in repair or to pay the cost of operating any proposed or existing pumping plant, work or equipment, then the petition shall contain an estimate of the amount of such new or increased annual maintenance assessment and a request for authority to levy such new or increased annual maintenance assessment.
The commissioners may file with their petition an additional assessment roll or an annual maintenance assessment roll, or both, if any such assessments are proposed.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/4-20) (from Ch. 42, par. 4-20)
Sec. 4-20. Setting petition for hearing.
Upon the filing of the petition it shall be presented to the court, which shall fix the date and hour for hearing.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/4-21) (from Ch. 42, par. 4-21)
Sec. 4-21. Notice of hearing. The petitioners or the clerk of the court shall give notice of the hearing in the manner provided in Section 4-22, except that if the petition does not pray for authority to levy an assessment, then the clerk shall give only such notice as the court may direct. The notice shall be entitled "Drainage Notice" and must state: (a) in what court and on what date the petition was filed; (b) the name of the district; (c) a general description of the authority sought from the court and of the work proposed to be undertaken or other matters proposed; (d) the amount of the assessment proposed to be levied, if any, and (e) the place, date and hour the petition will be heard. If an assessment roll was filed with the petition the notice shall also state (f) the total amount of damages, if any, to be allowed, (g) the total amount of compensation proposed to be allowed, if any, and (h) the total amount of the annual maintenance assessment, if any.
It shall not be a valid ground for objection on the part of any landowner that any other landowner has not received proper or sufficient notice of the hearing.
(Source: P.A. 86-297.)

(70 ILCS 605/4-22) (from Ch. 42, par. 4-22)
Sec. 4-22. Time and manner of giving notice. Notice of the hearing on the petition, unless other notice is directed by the court as provided in Section 4-21, shall be given by publishing the notice in a newspaper of general circulation published in the county in which the district is situated. The notice shall be published once each week for 2 successive weeks. The first publication of the notice shall be at least 3 weeks prior to the date fixed for hearing. When the district is situated in 2 or more counties, then such notice shall be given as aforesaid by publishing the same in a newspaper of general circulation published in each of said counties. If no newspaper of general circulation is published in any such county, then publication of the notice shall be in a newspaper having general circulation in that county.
The petition shall be accompanied by the affidavit of one or more credible persons giving the names and addresses of all the owners of land situated in the district, if known, or, if unknown, the names and addresses of the persons who last paid the general taxes on the land for which the names or addresses of the owners are unknown, as shown by the collector's books in the county in which such land is situated. The petitioners or the clerk of the court shall, within 4 days after the first publication of the notice, mail a copy thereof to each person named in the affidavit at the address therein set forth.
The notice given by mail shall be sent first-class, with the postage thereon fully prepaid. The certificate of the clerk or the affidavit of any other credible person, affixed to a copy of the notice, shall be sufficient evidence of the mailing of the notices.
(Source: P.A. 86-297.)

(70 ILCS 605/4-23) (from Ch. 42, par. 4-23)
Sec. 4-23. Objections-Hearing.
Any landowner in the district or other party defendant may, at or prior to the time fixed for hearing, file objections to the petition, or any portion thereof, or request that the petition be modified in any particular and, after filing such objections or request for modification, may be heard with reference thereto and introduce evidence in support thereof.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/4-24) (from Ch. 42, par. 4-24)
Sec. 4-24. Findings - Dismissal - Order. If, at the conclusion of the hearing, the court finds that it is not necessary or advisable to construct any of the proposed work or to make any of the proposed changes or to exercise any of the proposed powers or to levy any proposed assessment, or finds that the cost thereof to the lands and other property in the district will exceed the benefits thereto, then the court shall dismiss the petition. In determining whether the proposed action is necessary or advisable and in determining the cost thereof, the court shall consider environmental values and amenities and may receive testimony from persons especially qualified by reason of training or experience in biological sciences, community planning, natural resource development, conservation, landscape architecture and similar fields. If the court finds that it is necessary or advisable to do one or more of the things proposed and that the benefit resulting therefrom to the lands in the district exceed the cost to such lands, then the court shall also find (a) the things which should be done, (b) the method by which the things shall be done, (c) the probable cost thereof, (d) whether an assessment should be levied or increased, (e) the amount of any assessment or additional assessment or new or increased annual maintenance assessment to be levied, and (f) any other matters which the court deems pertinent, and shall order the things to be done and the levy of an assessment in accordance with its findings. If the court orders the levy of an assessment, and if the commissioners have filed an assessment roll with their petition, then the court shall fix a time for a hearing on the assessment roll and shall continue the cause to a day certain for such hearing and no additional notice shall be required if notice was given by publication and mailing as required by Section 4-22 and by Section 5-6; provided, however, that if there are no objections to the assessment roll, if no jury is required and, if such notice was given by publication and mailing under Section 4-22 and Section 5-6, then the court may proceed to an immediate hearing on the assessment roll. If notice was not given by publication and mailing under Section 4-22 and Section 5-6 then notice of the hearing on the assessment roll shall be given in the form required by Section 5-5 and in the manner and for the length of time provided by Section 5-6. If an assessment is ordered and no assessment roll was filed with the petition, then the court shall direct the commissioners to prepare and file an assessment roll.
(Source: P.A. 86-297.)

(70 ILCS 605/4-25) (from Ch. 42, par. 4-25)
Sec. 4-25. Contingency Fund. In districts which have an annual maintenance assessment, the commissioners may build up and maintain a contingency fund to meet emergencies arising from flood, overflow or act of God to meet maintenance expenses which exceed the annual maintenance assessment and to pay lawful obligations incurred by the district. This fund shall not exceed an amount equal to the total of 2 years' annual maintenance assessment. This fund may be accumulated out of the surplus, if any, of the annual maintenance assessments or out of the surplus from any prior assessment. The contingency fund shall be deposited with the treasurer of the district who may, with prior court approval, invest all or a portion of the funds in interest bearing obligations of the Federal Government or insured deposit accounts. The contingency fund shall be used, with or without prior court approval, to meet emergencies and maintenance expenses of the nature above described, provided, however, that if new or additional works are required in the district, the residue of the contingency fund may, by order of the court, be transferred to the general corporate funds and be used in the construction of work in accordance with the plans approved by the court. The maintenance of this fund shall not prejudice the right of the commissioners to collect annual maintenance assessments.
(Source: P.A. 86-297.)

(70 ILCS 605/4-26) (from Ch. 42, par. 4-26)
Sec. 4-26. Settlement of disputes. In the event of dispute or disagreement between the commissioners and any owner of land in the district with regard to the nature and extent of the drainage system or with regard to the duties and obligations of the commissioners to provide drainage to the lands in the district, to protect the lands from overflow or to keep the drainage system of the district in repair, the commissioners or such owner may petition the court to specify the nature and extent of the drainage system or to specify and define with particularity those duties and obligations with respect to such dispute or disagreement. Upon being filed with the clerk of the court, any such petition shall be presented to the court and by the court set for hearing upon such notice as the court may direct. On such hearing any interested party may offer evidence in support of or in opposition to the petition and the court shall make a binding declaration of the nature and extent of the drainage system or of duties and rights, which declaration shall have the force of a final judgment. The court shall thereafter have the power to enforce any such declaration by appropriate proceedings.
(Source: P.A. 86-297.)

(70 ILCS 605/4-27) (from Ch. 42, par. 4-27)
Sec. 4-27. Contracts, Agreements and Cooperation. The commissioners, subject to the approval of the court, shall have the power and authority:
(a) To levy and collect assessments as provided in this Act, when such assessments become necessary to avail the district of financial assistance from any appropriation made by the Government of the United States, the State of Illinois or any of their agencies.
(b) To negotiate for and obtain a loan from the State or Federal Government, or any officer or agency of either, upon such terms and conditions as the commissioners deem to be in the best interest of the district, for the purpose of paying or redeeming outstanding bonds and other obligations of the district, for the purpose of paying the cost or a portion of the cost of any work or improvements beneficial to the district, or for any other lawful purpose.
(c) To convey, by deed or mortgage, the pumping house site or other real estate owned by the district to the State or Federal Government, or any officer or agency of either, for the purpose of securing a loan of funds to be used for constructing, reconstructing, enlarging or otherwise improving the pumps, pumping station or other property of the district, provided, however, that the title to any property so conveyed shall be reconveyed to the district when the loan has been paid.
(d) To receive or to accept the transfer of drainage and levee works, or either, which may have been constructed or which are proposed to be constructed by the Federal Government or the State of Illinois or any of their agencies, and to provide, by contract with the State or Federal Government, or any officer or agency of either, that the district shall furnish, without cost to such government or agency, all lands, easements, and rights-of-way necessary for the construction of such works, which contract may also provide that the drainage district shall hold and save the State or Federal Government, or any officer or agency of either, free from damages due to such construction, and that, after completion, the district shall operate and maintain all such works in accordance with such regulations or requirements as may be prescribed by the State or Federal Government, or any officer or agency of either, or by any act of Congress, or of the General Assembly of Illinois, authorizing the construction of such works. If the works constructed or to be constructed by either of these governments or their agencies benefit 2 or more districts, the cost of complying with the requirements of such governments or their agencies and the liabilities to be assumed shall be apportioned between or among the districts benefited as provided in Article XI.
(e) To convey, grant, transfer or sell to the State or Federal Government, or to any agency of either, any real or personal property owned by the district, upon such terms as may be agreed upon or as security for a loan of money from the State or Federal Government, or any agency of either, for the construction, extension or improvement of any works or levees.
(f) To lease from the State or Federal Government, or any agency of either, any real or personal property for the purposes of the district, for any period of time not exceeding 50 years, and with or without an option to buy such property, and with or without a clause to the effect that title to such leased property shall vest in the district at the expiration of the lease. Payment for such leased property shall be made in accordance with the terms of the lease, and such lease may be entered into without a prior appropriation or levy for expenses incurred under it. Indebtedness under such a lease shall be considered as a current expense and not as an indebtedness of the district.
(g) To accept any grant of money or other aid from the State or Federal Government, or any agency of either, that may be granted or allotted to aid in the acquisition of any rights-of-way or other property needed by any such district, upon such terms as may be agreed.
(h) To effect settlements with the State or Federal Government, or any agency of either, through mutual agreement, for any damages incurred as a result of the change of water level in the district caused by flood control, navigation, irrigation or water power projects and works constructed by the State or Federal Government, or the agencies of either. Funds from such a settlement shall be used by the district for the purpose of constructing and maintaining such remedial works as may be necessary to prevent, abate or reduce the damages resulting from the construction and maintenance of such projects and works by such governments or their agencies, or such funds without prior court approval, may be invested in interest bearing obligations of the State or Federal Government or insured deposit accounts and the interest received thereon used to pay the increased cost of annual maintenance, including the operation of a pumping plant or plants, if any, or for such other purposes as the court may direct.
(i) To cooperate and enter into agreements with other districts, proper agencies of the United States and State of Illinois, municipal corporations and units of local government and school districts of this State and associations and persons for the formulation of plans and for the construction, operation and maintenance of any and all improvements for flood control, drainage, conservation, regulation, development, utilization and disposal of water and water resources or other purposes of this Act. Such agreements may assign to the several cooperating districts and agencies particular projects or portions of projects for the purposes herein stated and may provide for joint understandings for said purposes and for contributions between districts, districts and agencies or any combination thereof, to execute any work agreed upon with any other of the above mentioned agencies in the State of Illinois to carry out the provisions of this Act. The Districts shall have power and authority, upon order of court, to provide for payment of funds collected for any purpose under this subsection into a special account designated by the cooperating districts and agencies; such funds to be expended in accordance with the understanding and agreement among the parties for the project or work covered by such agreement.
Whenever the commissioners of any district desire to exercise any of the rights, incur any of the obligations or do any of the things provided in this Section, they shall petition the court for an order authorizing the same. A hearing shall be had on such petition as provided in Section 4-20, and notice of such hearing shall be given in the form, time and manner as provided by Sections 4-21 and 4-22. The proceedings at the hearing and the findings and order to be entered by the court shall be as provided in Sections 4-23 and 4-24, insofar as the same are applicable.
(Source: P.A. 86-297.)

(70 ILCS 605/4-28) (from Ch. 42, par. 4-28)
Sec. 4-28. Sale of district owned real estate-Power of court. The court has power to: (a) authorize the commissioners to sell at public sale and convey any real estate acquired by any district at any foreclosure sale or at any general tax sale or by deed from the owner where an assessment is delinquent thereon or by gift or legacy; (b) authorize the commissioners to sell at public sale any district owned real estate which may have been acquired for drainage, protection or other purposes when such real estate may no longer be needed by the district for any district purpose; (c) authorize the sale of any such real estate free and clear of the lien of any unpaid assessments, installments of assessments, interest, or annual maintenance assessments of such district which are past due and unpaid, but it shall provide for the application of the proceeds of such sale to the payment of any obligation of the district which may be a lien upon such assessment or installment; and (d) fix the terms of sale and the manner of giving notice of such sale.
(Source: P.A. 83-388.)

(70 ILCS 605/4-29) (from Ch. 42, par. 4-29)
Sec. 4-29. Sale of district owned real estate - petition - notice - hearing - order. When the commissioners deem it advisable to sell any real estate owned by the district, they shall petition the court for an order authorizing such sale. The petition when filed shall be presented to the court, which shall fix the date and hour for hearing. The clerk of the court shall give notice of the hearing in the manner and for the length of time prescribed by Section 4-22, and no notice by mailing shall be required. The notice shall be entitled "Drainage Notice," shall be addressed "To All Persons Interested" and must state (a) in what court and on what date the petition was filed, (b) a description of the real estate petitioned to be sold and (c) the place, date and hour the petition will be heard. At the hearing on the petition, any owner of land in the district may appear and be heard without filing written objections. If, at the conclusion of the hearing, the court finds that it is advisable to sell the real estate, or any part thereof, it shall order the commissioners to make such sale, fix the terms of sale, direct the manner of giving notice of such sale and direct the conveyance to be made upon compliance with the terms. The order may also contain any pertinent provisions in regard to the cancellation of the lien of any past due and unpaid assessments, or installments of assessments, or annual maintenance assessments of such district which may be a lien on such land which the court may find should be cancelled.
(Source: P.A. 86-297.)

(70 ILCS 605/4-30) (from Ch. 42, par. 4-30)
Sec. 4-30. Leasing right-of-way and other district property - Easements - Licenses. The commissioners of any drainage district, subject to the approval of the court, shall have power:
(a) On such terms as the commissioners may determine to be for the best interest of the district, but subject to the rights of the owner of any underlying fee, to grant to the State or Federal Government or any agency of either, to any municipal corporation, public corporation, railroad company, public carrier, telegraph or telephone company, pipeline company or public utility company, or to any person or corporation, a license, easement or right-of-way on, over, along, through or across any drain, levee, drainage structure, right-of-way or real estate of such district for the purpose of constructing or establishing thereon any road, railroad, telephone, telegraph or power transmission line, pipeline, water transmission system, airstrip or airplane landing field or other similar works, provided that the use to be made of the license, easement or right-of-way so granted shall not impair, hinder, prevent or obstruct the use of such property for drainage or protection purposes or cause any material damage to the same.
(b) To lease for such time, not exceeding 3 years, and upon such terms as the commissioners may determine is for the best interests of the district, the right-of-way of the levee -- any protection area and any other property or interest in property owned by the district, for any lawful purpose, including the pasturing of livestock on the right-of-way of the levee, provided that the use to be made of such property under such lease shall not cause any material damage to any levee or other drainage works of the district and will not impair, hinder, prevent or obstruct the use of such property for any district purpose.
(c) To construct or to permit the construction of such fences as may be necessary to permit the use of the levee right-of-way for the pasturing of livestock whenever the commissioners determine that it is for the best interest of the district to construct such fences.
(d) To join with the owner or owners of the fee in leasing any right-of-way of the district or to lease any real estate owned in fee by the district for the production of oil, gas, coal or other minerals on such terms as the commissioners determine is for the best interest of the district, provided that no drilling shall be permitted on any right-of-way or real estate of the district which will impair, hinder, prevent or obstruct the use of such right-of-way or real estate by the district for district purposes.
Whenever the commissioners of any district desire to grant any license, easement or right-of-way or make any lease as hereinbefore provided in this section, they shall file a petition in the court praying for an order authorizing the same. Upon the filing of the petition it shall be presented to the court, which shall fix the date and hour for hearing. The clerk of the court shall give only such notice of the hearing as the court may direct. The proceedings at the hearing and the findings and order to be entered by the court shall be controlled by the provisions of Sections 4-23 and 4-24 insofar as the same may be applicable.
(Source: Laws 1959, p. 1071.)

(70 ILCS 605/4-31) (from Ch. 42, par. 4-31)
Sec. 4-31. Other powers and duties of commissioners.
In addition to the powers and duties provided in this Article, the commissioners shall have such other powers and duties as may be specified elsewhere in this Act.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/4-32) (from Ch. 42, par. 4-32)
Sec. 4-32. Financial Reports of Commissioners. On or before the last day of November in each year, and more often if the court so requires, the commissioners shall make a report, under oath, to the court, showing the amount of money collected by the district since the last preceding report and the manner in which the funds of the district have been expended during that period. Such report shall also contain an itemized statement of the notes, bonds and orders, if any, outstanding and unpaid at the close of the report period and the balance on hand in the treasury of the district. Upon the filing of the report with the clerk of the court, the same shall be presented to the court, and the clerk of the court shall give notice of the date on or before which objections must be filed by publishing a notice thereof in a newspaper of general circulation in the county in which the district was organized. Any owner of land within the district may file an objection to the report with the clerk of the court within 10 days after the publication of the notice. If any objections are filed within the time prescribed, the court shall set a hearing at a time not later than 4 weeks after the date of the filing of the report. If no objection to the report is filed, the court may approve the report without a hearing. At a hearing on the report the court shall hear evidence on any and all objections which may be urged against the report and evidence in support thereof and may continue the hearing to a day certain or from time to time. At the conclusion of a hearing, the court may approve the report, disapprove the report or order the report modified or amended. Upon the approval of a report, the same shall be recorded in the drainage record. Copies of the financial report shall be available at the annual meeting of the district.
(Source: P.A. 86-129; 86-297; 86-1028.)

(70 ILCS 605/4-32.1) (from Ch. 42, par. 4-32.1)
Sec. 4-32.1. List of Active Commissioners. On or before the last day in December of each year, the commissioners shall file a list of active commissioners with the clerk of the circuit court of the county in which the district is organized. The list shall include the addresses of the commissioners and shall designate the chairperson. Such list shall be recorded in the Drainage Record, as defined in Section 4-35.
(Source: P.A. 86-297.)

(70 ILCS 605/4-33) (from Ch. 42, par. 4-33)
Sec. 4-33. Report on completion of work. Commissioners may (and if money has been or will be borrowed to provide funds for the performance of the work, then the commissioners shall), within 60 days after the completion of any specific work ordered constructed by the court, file with the court a report of the fact that the work has been completed and that the commissioners propose to accept the same. The report shall contain a statement of the actual construction costs, including the cost of any extra work, and all other costs and expenses incident thereto, the date the work was commenced and the date of completion. Upon the filing of the report the same shall be presented to the court and by the court set for hearing. The clerk of the court shall give notice of the hearing by publication for the time and in the manner provided by Section 4-22. Notice by mailing is not required. At the hearing, any owner of land in the district may file objections in writing to the acceptance of such work, stating specifically the reasons therefor, and the court shall hear any and all objections that have been filed and evidence in opposition to the report or in support thereof and may continue the hearing from time to time. Upon the conclusion of the hearing, the court, if it finds that the plans and specifications have been substantially complied with, shall approve the report and authorize the acceptance of the work, but if it finds that there has not been such substantial compliance, then it shall disapprove the report and enter such order as may be appropriate.
Failure to complete any work for which an assessment was levied or to perform that work in substantial compliance with the approved plans and specifications cannot be interposed as a defense to the collector's application for judgment for delinquent assessments, but this restriction shall not affect the right of a landowner whose land has been or will be damaged by such failure to obtain relief by mandamus or by other appropriate action.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/4-33.1) (from Ch. 42, par. 4-33.1)
Sec. 4-33.1. Maps.) The commissioners shall file with the circuit clerk and the county clerk of the county in which the district is organized a map showing the boundaries of the districts and the location of all works of improvement.
(Source: P.A. 80-579.)

(70 ILCS 605/4-34) (from Ch. 42, par. 4-34)
Sec. 4-34. Commissioners as officers of court-Verified petition or report as prima facie evidence.
The commissioners of a drainage district are officers of the court and as such shall be under the control of the court. Whenever the commissioners, pursuant to any of the provisions of this Act, file a petition or report with the court and such petition or report is verified by a majority of the commissioners, the matters and things therein contained shall be presumed to be correct, and, when introduced in evidence in any such proceeding, shall make out a prima facie case for the district.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/4-35) (from Ch. 42, par. 4-35)
Sec. 4-35. Clerk of the Circuit Court as District Clerk-Drainage Record.) The clerk of the circuit court of the county in which a district is organized is, ex officio, the clerk of that district. He shall maintain for each district organized in his county a "Drainage Record," in which he shall record the order organizing the district; any orders enlarging or extending the boundaries of the district; any orders pertaining to the levy of assessments, the performance of work or the duties of the commissioners; the maps, plats and plans of the district; the list of active commissioners; and all assessment rolls, certificates of levy, reports and other formal records of the district required by law or by order of court to be recorded. When such matters are recorded in the Drainage Record, no additional record thereof shall be required in the records of the circuit court. He shall not be required to keep or maintain the minutes of commissioners' meetings. He shall compile and keep a composite map of all the districts organized in the county. In addition to the duties prescribed in this Section he shall perform such other and further duties as may be required elsewhere in this Act. The clerk shall receive for his services such fees as are allowed by law for similar services by the county clerk or the clerk of the circuit court.
(Source: P.A. 84-886.)

(70 ILCS 605/4-35.1) (from Ch. 42, par. 4-35.1)
Sec. 4-35.1. County Clerk-Composite Map.) The county clerk shall compile and keep a composite map showing the boundaries of all drainage districts organized in the county.
(Source: P.A. 80-579.)

(70 ILCS 605/4-36)
Sec. 4-36. (Repealed).
(Source: Repealed by P.A. 88-30.)

(70 ILCS 605/4-37) (from Ch. 42, par. 4-37)
Sec. 4-37. County collector to collect assessments. Except as hereinafter provided in Section 4-38, the County Collector of the County in which any of the lands of the district are situated shall collect all drainage assessments provided for by this Act and assessed against lands in his county. His official bond as County Collector shall stand as his bond as district collector. The collector shall perform such other duties and functions as are specified elsewhere in this Act. The collector shall be reimbursed by each district and subdistrict for the actual costs for his services. Such costs shall be paid out of the funds of the district for which the services were rendered.
(Source: P.A. 83-739.)

(70 ILCS 605/4-38) (from Ch. 42, par. 4-38)
Sec. 4-38. District treasurer; collector.
(a) The commissioners shall appoint a treasurer of the district. The individual serving as treasurer shall be a resident of this State and shall be bonded for the faithful performance of his duties, in an amount to be determined by the commissioners, but the amount of his bond shall not be less than twice the amount of the annual maintenance assessment, if any. The treasurer's bond shall be presented to the commissioners for approval and, when approved by the commissioners, shall be filed with the clerk and recorded in the drainage record.
(b) The individual serving as district treasurer may also serve as district collector and then shall collect all drainage assessments provided for by this Act, and perform such other duties and functions as are imposed upon district treasurers and collectors elsewhere in this Act.
(c) (Blank).
(d) A treasurer appointed under this Section shall serve for a term of 3 years and until his successor is appointed and has qualified.
(e) A copy of the resolution of the commissioners appointing a treasurer and fixing his compensation shall be filed with the clerk who shall record the same in the drainage record and another copy shall be left on file in the office of the County Collector of the county or counties in which the lands of the district are situated.
(Source: P.A. 88-30; 88-572, eff. 8-11-94.)

(70 ILCS 605/4-39) (from Ch. 42, par. 4-39)
Sec. 4-39. Clerks, treasurers and collectors of districts organized under prior acts.
In all districts organized or existing under a prior act repealed by this Act the clerks, treasurers and collectors thereof shall be selected in the same manner as clerks, treasurers and collectors of districts organized under this Act. The powers, duties and obligations of each clerk, treasurer and collector in office at the time this Act goes into effect shall cease on the effective date of this Act unless such clerk, treasurer or collector is the same individual designated for such office under the provisions of this Act, in which event he shall continue in office without interruption. The individuals whose rights to office terminate on the effective date of this Act shall immediately deliver all the records, files, funds and other property of the district in their possession or control to their successors.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/4-40) (from Ch. 42, par. 4-40)
Sec. 4-40. Liability of Drainage Districts and Commissioners-Indemnification.
No commissioner shall be personally responsible or liable for any injury, death or damage to property which may be caused, in whole or in part, by the negligence of such commissioner in the performance or non-performance of his duties as such commissioner, unless such injury, death or damage is caused, in whole or in part, by the wilful and wanton misconduct of the commissioner.
In case any such injury, death or damage is caused, in whole or in part, by the negligence of any commissioner in the performance or non-performance of his duties as commissioner, the drainage district shall be liable for the same, and the district shall indemnify and protect the commissioner against any costs or expenses he may incur by reason of any action brought against him as a result of any such injury, death or damage to property, except where the injury, death or damage to property results from the wilful and wanton misconduct of the commissioner.
(Source: Laws 1963, p. 2753.)

(70 ILCS 605/4-45)
Sec. 4-45. Flood prevention districts; reporting requirement; control. If a flood prevention district has been formed under the Flood Prevention District Act, the flood prevention district shall have the exclusive authority within such areas as designated by the county board to restore, improve, upgrade, construct, or reconstruct levees. If any part of the territory of a drainage district, levee district, or sanitary district overlaps with the territory of a flood prevention district, the drainage district, levee district, or sanitary district shall, at the direction of the county board, operate under the direction of the board of commissioners of the flood prevention district with respect to the restoration, improvement, upgrade, construction, or reconstruction of levees and other flood control systems. At the direction of the county board, the flood prevention district and its assignees shall be permitted to utilize any property, easements, or rights-of-way owned or controlled by the drainage district, levee district, or sanitary district. In addition, at the direction of the county board, the board of commissioners of any such drainage, levee, or sanitary district must comply with any requests for information by the board of commissioners of the flood prevention district, including, but not limited to, requests for information concerning past, present, and future contracts; employees of the drainage, levee, or sanitary district; finances of the drainage, levee, or sanitary district; and other activities of the drainage, levee, or sanitary district. This information must be submitted to the board of commissioners of the flood prevention district within 30 days after the request is received. Nothing in this Section 4-45 or in the Flood Prevention District Act shall preclude or prohibit a drainage district, levee district, or sanitary district that overlaps the territory of a flood prevention district from conducting or performing its normal operation and maintenance of levees under their control, provided such normal operation and maintenance does not interfere with or inhibit the restoration, improvement, upgrade, construction, or reconstruction of levees and other flood control systems by the flood prevention district.
(Source: P.A. 95-719, eff. 5-21-08.)



Article V - Levy And Collection Of Assessments

(70 ILCS 605/Art. V heading)

(70 ILCS 605/5-1) (from Ch. 42, par. 5-1)
Sec. 5-1. Scope of Article - Kinds of Assessments - Limits on Assessments. The commissioners of a district may levy and collect assessments in the manner provided by this Article. Assessments shall be known and designated as "original assessments", "annual maintenance assessments" or "additional assessments". The designation "original assessment" shall apply only to the first assessment levied for the construction of the original work of the district and may include fees for the recording of documents as provided in this Act. The designation "annual maintenance assessment" shall apply only to assessments levied for the performance of the annual maintenance work of the district, including the purchase of necessary equipment and supplies to perform such annual maintenance work, the operation of pumping plants, to accumulate a contingency fund and to pay the current expenses of the district. The designation "additional assessment" shall apply to all assessments other than original assessments and annual maintenance assessments and shall include assessments for the completion of original, additional or repair work, the performance of additional or repair work, the construction, enlargement or repair of pumping plants, the payment of lawful obligations incurred by the district and for all other lawful purposes as set forth in this Act. No land or other property shall be assessed for benefits more than its just proportion of the entire assessment or in excess of the benefits thereto.
(Source: P.A. 86-297.)

(70 ILCS 605/5-2) (from Ch. 42, par. 5-2)
Sec. 5-2. Original assessments - Property subject to assessment. Upon the Organization of the district, the commissioners shall proceed to make out their assessment roll of benefits, damages and compensation, and they shall include therein all lands, lots, railroads, and other property within the district other than public highways, streets and alleys, which, in their opinion, will be benefited, taken or damaged by the proposed work. Whenever another district or a municipal corporation exercising drainage powers has been made a party to the proceedings to organize the district, then the commissioners shall also include such other district or municipal corporation in their assessment roll.
(Source: P.A. 83-726.)

(70 ILCS 605/5-3) (from Ch. 42, par. 5-3)
Sec. 5-3. Original Assessments - Assessment Roll.
(1) In their assessment roll, the commissioners shall set down in proper columns (a) the name and address of the owner, when known, of each tract of land (including lots, railroad tracks and right-of-way and like property) within the district and affected by the proposed work or, if the name and address of the owner is unknown, then the name and address of the person who last paid the general taxes thereon, as shown by the County Collector's books; (b) a description of each tract affected, in words or figures or both; provided that, in counties in which a real estate index number system has been established in accordance with Section 9-45 of the Property Tax Code, the index number shall be used in addition to the legal description; (c) the number of acres in each tract of land (but not including lots, railroad tracks and rights-of-way and like property); (d) the amount of benefits, if any, levied against each tract; (e) the amount of annual benefits, if any, levied against each tract; (f) the amount of damages to land not taken, if any, allowed to each tract; (g) the amount of compensation for land taken, if any, allowed to each tract; and (h) the amount of fees for the future recordation of documents anticipated for each tract.
(2) The commissioners shall also include in their assessment roll (a) the names and addresses of the municipal corporations or quasi municipal corporations owning municipally owned property or property held for public use within the district and affected by the proposed work; (b) a general description of all such municipally owned or controlled property; (c) the amount of benefits, if any, levied against such municipally owned or controlled property; (d) the amount of annual benefits, if any, levied against such property; (e) the amount of damages allowed to land not taken, if any, and (f) the amount of compensation allowed for land taken, if any.
(3) In like manner, the commissioners shall include in their assessment roll (a) the name and address of any other district or municipal corporation exercising drainage powers and made a party to the proceedings to organize the district, (b) a general description of the lands, lots or other property in such other district or municipal corporation benefited by the proposed work, (c) the amount of the assessment for benefits levied against such other district or municipal corporation and (d) the amount of annual benefits, if any, assessed against such other district or municipal corporation.
The land to be occupied by the district for its right-of-way and the land or other property to be taken or used for any drainage purposes shall not be subject to assessment for benefits. In describing lands in their assessment rolls, the commissioners shall not be required to describe the same in 40 acre tracts, but they may include in a single description all of the land owned by the same individual or the same group of individuals situated in the same section, or they may use the same descriptions as those used in the Collector's books if such descriptions are otherwise adequate and correct.
The assessment roll shall be accompanied by an affidavit stating (a) that diligent inquiry and search of public records have been made by the commissioners, or by someone acting under their direction, to determine the names and addresses of the owners of land within the district and subject to assessment; (b) that a careful examination was made of the Collector's books to ascertain the names and addresses of the persons who last paid the general taxes on any lands for which the names and addresses of the owners are unknown; and (c) that such names and addresses are set forth in the assessment roll. The affidavit may be made by the commissioners or by the person who made the search under their direction.
(Source: P.A. 88-670, eff. 12-2-94.)

(70 ILCS 605/5-4) (from Ch. 42, par. 5-4)
Sec. 5-4. Original assessments-Filing and setting for hearing.
The assessment roll shall be filed with the court and be presented to the court, which shall fix the date and hour for hearing thereon.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/5-5) (from Ch. 42, par. 5-5)
Sec. 5-5. Original assessments - Notice of hearing - Contents of notice. The clerk of the court shall give notice of the hearing on the assessment roll in the manner and for the length of time provided in Section 5-6. The notice shall be entitled "Drainage Notice" and must state (a) in what court and on what date the assessment roll was filed, (b) the name of the district, (c) the total amount of benefits proposed to be levied, (d) the total amount of damages, if any, to be allowed, (e) the total amount of compensation proposed to be allowed, if any, (f) if an annual maintenance assessment is proposed to be levied, the total amount of such annual maintenance assessment, and (g) the date, place and hour the hearing will be held.
The notice may be substantially in the following form:

(70 ILCS 605/5-6) (from Ch. 42, par. 5-6)
Sec. 5-6. Original Assessments - Time and Manner of Giving Notice. Notice of the hearing on the assessment roll shall be given in the manner and for the length of time provided in Section 4-22.
The commissioners shall, at least 10 days prior to the date fixed for hearing and within 4 days after the first publication of the notice, mail a copy of the notice (a) to each person named in the assessment roll as an owner of, or as having last paid the general taxes on, land being assessed and (b) to any other district or municipal corporation exercising drainage powers against which an assessment is being levied.
Any notice given by mail shall be sent first-class, with the postage thereon fully prepaid. The certificate of the chairperson or the affidavit of any other credible person affixed to a copy of the notice shall be sufficient evidence of the mailing of the notice.
However, with respect to land located within the boundaries of a municipality, the mailing of the notice required by this Section to the owner of such land or to the person having last paid the general taxes on such land shall be at the option of the commissioners.
(Source: P.A. 86-297.)

(70 ILCS 605/5-7) (from Ch. 42, par. 5-7)
Sec. 5-7. Original assessments - Right to jury. The commissioners and any parties interested have the right to a trial by jury upon all questions as to benefits and damages to any lands and property affected, if a written demand for a jury is filed on or before the date and hour fixed for hearing on the assessment roll. If no demand for a jury trial is filed, then all parties shall be deemed to have waived a jury, and the court shall proceed to hear and determine all questions as to benefits and damages to any lands and other property without a jury. If a trial by jury is demanded by the commissioners or by one or more interested parties, then the court shall submit to the jury all questions as to benefits and damages to any and all lands and property, even though a demand for a jury has not been made by all of the parties interested.
If any lands or property are sought to be taken by the exercise of the right of eminent domain, then the compensation to be paid for any lands or property so sought to be taken shall be fixed by a jury, unless a waiver of a trial by jury has been filed by each owner of land or property sought to be taken.
If a trial by jury is to be held, the jury may be drawn and summoned in the manner now or hereafter provided for the drawing and summoning of juries for the circuit court. If the jury is not summoned as above provided, then the court may, when the cause is set for trial, direct the clerk of the court to issue a venire for not less than 12 nor more than 24 competent jurors, as the court shall direct, and deliver the same to the sheriff or coroner, who shall summon such jurors from the body of the county to appear before the court at the time set for trial. The jury shall be impaneled, and the parties shall be entitled to challenge jurors as in other civil cases.
(Source: P.A. 84-886.)

(70 ILCS 605/5-8) (from Ch. 42, par. 5-8)
Sec. 5-8. Original assessments-Objections-Hearing. Any party interested may at or prior to the time fixed for hearing, file objections to the assessment roll, or any portion thereof and, after filing such objections, may be heard with reference thereto and introduce evidence thereon. The court shall hear and determine all objections except those pertaining to the amount of benefits and damages to the lands and property or the amount of compensation to be paid for lands or property sought to be taken, and may enter any proper order after such hearing.
If no demand for a trial by jury has been filed, the court shall also hear and determine all questions as to the amount of benefits and damages to lands and property without a jury, provided, however, that all questions as to the amount of compensation for lands or property sought to be taken must be determined by a jury unless a jury be waived as provided in Section 5-7.
If there are issues to be tried before a jury, then the court shall set the cause for trial, and a jury shall be summoned and impaneled as provided in Section 5-7.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/5-9) (from Ch. 42, par. 5-9)
Sec. 5-9. Original assessments - Oath of jury. When the jury has been selected, the court shall cause the following oath to be administered to the jury:
"You and each of you do solemnly swear (or affirm) that you will well and truly ascertain the benefits to be assessed and the just compensation and damages to be allowed to the owner (and each owner) of property which is sought to be taken or damaged, and to each person interested therein, according to the facts in the case as the same may appear by the evidence, and that you will truly report such benefits, compensation and damages to the court."
(Source: P.A. 84-886.)

(70 ILCS 605/5-10) (from Ch. 42, par. 5-10)
Sec. 5-10. Original assessments-Assessment roll as prima facie evidence.
The assessment roll shall constitute the claim of the commissioners on behalf of the district against the several tracts of land and other property and, when offered and admitted into evidence, shall make out a prima facie case on behalf of the district on all issues as to the amounts of benefits, damages and compensation. If admitted into evidence, it shall not be necessary to read the assessment roll to the jury in order for them to take the assessment roll with them to the jury room when they retire for their deliberations.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/5-11) (from Ch. 42, par. 5-11)
Sec. 5-11. Original assessments-View of land-Organization of jury.
When a request for a view of the land by the jury has been made in writing by any interested party prior to the commencement of the trial before the jury, and has not been withdrawn, then the jury shall, in charge of the bailiff, or other officer of the court, and at such time as the court may direct, examine the lands and other property to be affected by the proposed work, and in arriving at their verdict they shall consider their view of the premises with the other proper evidence in the case. After the jury has heard the evidence and arguments and been instructed as to the law, they shall retire, select a foreman and a clerk from their number, and proceed to deliberate upon their verdict.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/5-12) (from Ch. 42, par. 5-12)
Sec. 5-12. Original assessments-Jury's verdict.
The court shall cause to be prepared and shall submit to the jury a form of verdict, which shall, in all instances, contain the names of the owners, and the description of the land or other property affected, as set forth in the assessment roll. When the amount of the benefits (including annual benefits, if any) assessed and the amount of compensation and damages allowed, if any, are uncontested as to a particular tract of land or other property, then the form of verdict may also contain the amount of benefits (including annual benefits, if any) assessed against and the amount of the compensation and damages, if any, allowed to, such tract or other property. When the jury shall have completed their deliberations, their verdict shall be properly completed and signed by them and filed in the court and, when so filed, shall be taken and held to be the verdict of the jury upon all questions of benefits, compensation and damages arising or which might have arisen in the proceedings.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/5-13) (from Ch. 42, par. 5-13)
Sec. 5-13. Original assessments-Order approving roll or confirming verdict. If no trial by jury is held, the court shall determine whether the assessments of benefits, compensation and damages and the annual maintenance assessments, if any, as set forth in the commissioners' roll should be changed, modified, disallowed or confirmed, as herein set forth. If the court finds that the assessment of benefits, compensation and damages and the annual maintenance assessment against each tract of land and other property, as set forth in the assessment roll, should be confirmed without modification or change, then the court shall order the assessment roll confirmed and enter judgment thereon. If the court finds that the assessment of benefits, compensation or damages or the annual maintenance assessment should be changed or modified as to any one or more tracts of land or other property, it shall change or modify the same in accordance with its findings, confirm the roll as so changed or modified and enter judgment thereon.
If a trial by jury is held, then the verdict of the jury shall be filed in the court and the court shall confirm the verdict and enter judgment thereon. When the verdict is returned to the court, it may be placed in form by the court in the presence of the jury and the jury may be recalled at any time after being discharged to correct any errors or omissions therein. Motions for new trial or in arrest of judgment or for judgment notwithstanding the verdict may be made, filed and determined within the time and in the manner provided by the Civil Practice Law.
In its judgment confirming the assessment roll or verdict, the court shall order the damages allowed to land not taken set off or credited against the benefits assessed against such land. Payment of compensation for land taken may be made by the treasurer of the district directly to the owner of such land or to his legal representative or may be made to the County Treasurer of the county in which the district was organized, who shall, on demand, pay the same to the party entitled thereto.
(Source: P.A. 82-783.)

(70 ILCS 605/5-14) (from Ch. 42, par. 5-14)
Sec. 5-14. Original assessments - Recording - Certified copies of roll. Immediately after the entry of judgment, the clerk shall make out and certify copies of the assessment roll or verdict pertaining to lands and other property of the district located in each county encompassed by the district. The commissioners shall cause the appropriate certified copies to be filed or recorded in the recorder's office of each county containing lands or other property of the district. The clerk shall also make out and certify a copy of the roll or verdict or the appropriate portions thereof to the district collector or collectors.
The clerk shall include in each certificate the date the judgment was entered, when and how the assessments are payable and the interest rate.
(Source: P.A. 85-1252.)

(70 ILCS 605/5-15) (from Ch. 42, par. 5-15)
Sec. 5-15. Original assessments-Appeals.
The commissioners or any other interested party may appeal as in other civil cases from a judgment on any assessment in the same time and manner as is now or may hereafter be provided for taking an appeal from a judgment on the Collector's application for judgment and order of sale for delinquent general taxes. Such appeals may be joint or separate. The taking of an appeal by any one or more persons as to any one or more tracts of land or property shall not operate to defer the collection of the assessments confirmed by such judgment on any other tract of land or property not involved in such appeal, but the collection in such other cases shall proceed as if no appeal had been taken. When, on any such appeal, the cause is remanded for a new trial, then the judgment entered upon such new trial shall make reference to the part of the judgment, if any, not appealed from, and if any assessment be confirmed, the time of payment and rate of interest thereon shall correspond, as nearly as practicable, to the time of payment and interest on the part of the judgment not appealed from.
(Source: Laws 1967, p. 3809.)

(70 ILCS 605/5-16) (from Ch. 42, par. 5-16)
Sec. 5-16. Additional Assessments. Whenever the commissioners have been authorized by the court to levy an additional assessment, and no additional assessment roll was filed with their petition for such authority, then they shall prepare and file their additional assessment roll with the clerk of the court and notice thereof shall be given by the commissioners as hereinbefore specified for original assessments. The form and contents of additional assessment rolls and the proceedings thereon shall follow, as nearly as the facts will permit, the form and contents and the procedure hereinbefore specified for original assessments.
(Source: P.A. 84-615.)

(70 ILCS 605/5-17) (from Ch. 42, par. 5-17)
Sec. 5-17. When original and additional assessments become due; interest; lien; release.
(a) Original and additional assessments are due and payable 30 days after the date of the order of the court approving the assessment roll or confirming the verdict of the jury and, unless otherwise ordered by the court, shall thereafter draw interest at a rate to be fixed by the court, which rate shall not exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract or, if a contract has been made for the sale of bonds or other evidences of indebtedness or tax anticipation warrants, a rate not exceeding the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract. However, the court may provide in its order that the assessments shall be payable upon some other more convenient date or in installments of such amounts and at such times as will be convenient for the accomplishment of the proposed work or the payment of bonds that may be issued. Interest on unpaid assessments and installments may be ordered to become due annually on such date each year as may be fixed by the court.
(b) The assessment constitutes a lien upon the lands, lots and railroad property assessed the same as general taxes from the date of such order until paid. With respect to each original or additional assessment that is not paid by the date payment is due, the district treasurer shall file a lien notice in the office of the recorder of the county. The lien notice shall state the following:
(1) The name of the district.
(2) The name of the person or persons to whom notice

of the original or additional assessment roll was given pursuant to Section 5-6 or 5-16.

(3) A description of the land being assessed.
(4) The date the original or additional assessment

was due.

(5) The amount for which the lien is claimed.
If the district treasurer is a person other than the county treasurer, the district treasurer shall report to the county treasurer, in the form required by the county treasurer, each lien notice recorded pursuant to this subsection (b).
(c) When an assessment against any tract of land, or an installment thereof, has been fully paid, the treasurer of the district shall execute a release of the lien of the assessment or installment so paid, and shall deliver a copy of the release to the owner of the tract. In those districts which have appointed as their treasurer persons other than the county treasurer, the treasurer will, when an assessment against any tract of land or an installment thereof has been fully paid, record in the recorder's office of the county in which the land is situated the original release of the lien of the assessment or installment so paid.
(d) With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 87-374; 88-30.)

(70 ILCS 605/5-18) (from Ch. 42, par. 5-18)
Sec. 5-18. Alternate method of levying additional assessments for repair work in districts organized under the Farm Drainage Act.
Whenever the commissioners of any district which, at the time this Act becomes effective, are operating and existing under the Farm Drainage Act, determine (a) that it is necessary to repair the drains, levees or other works of the district, (b) that the proposed work will not involve the taking or damaging of land or other property in the district, (c) that sufficient funds are not on hand or otherwise available to perform such work and that it is necessary to levy an assessment to pay the cost thereof, (d) that the assessment to be levied against the lands and other property in the district to pay the cost of such work will not exceed the amount which would be produced by an assessment of $3.00 an acre upon the lands and other property in the district subject to assessment, and (e) that the benefits to be received by the lands and other property in the district from the proposed work will exceed the amount of the assessment to be levied against such lands and other property, then the commissioners may, as an alternate to the method of levying additional assessments hereinbefore provided, levy such an assessment in the following manner.
The commissioners shall file their certificate of levy and their additional assessment roll with the clerk of the district, together with a report on the condition of the drainage system of the district and a current financial report. The assessment roll shall be prepared in the manner and form prescribed by Section 5-3 insofar as the same may be applicable and when filed shall be recorded in the drainage record. The report on the condition of the drainage system shall include (a) a description of the drainage system of the district and of the condition thereof, (b) a description of the repair work on the system proposed to be performed, (c) such engineer's reports, plans profiles or specifications as may be necessary or appropriate, (d) an itemized estimate of the cost of such work, including all incidental expenses, and (e) the number of acres of land and other property in the district subject to assessment. The current financial report shall be prepared in the manner and form prescribed by Section 4-32 and shall cover the period elapsed since the closing date of the last preceding financial report.
Upon the filing of the certificate, the assessment roll and the reports, the assessments shall be a lien upon the lands and other property in the district until paid. The assessments shall be payable 30 days after the filing of the roll and shall draw interest at a rate which shall not exceed that permitted in "An Act to authorize public corporations to issue bonds, other evidences of indebtedness and tax anticipation warrants subject to interest rate limitations set forth therein", approved May 26, 1970, as amended. Certified copies of the assessment roll, or portions thereof, shall be prepared, delivered and recorded in the manner prescribed by Section 5-14. The assessments so levied shall be collected as hereinafter provided in Section 5-23.
Assessments levied under this section against lands, lots, railroad rights-of-way and other privately owned property may, if they become delinquent, be enforced in the manner provided by Sections 5-24, 5-25 and 5-26. On a collector's application for judgment for assessments levied under this section which have become delinquent a landowner shall have the right to interpose any defenses affecting the validity of the assessment, including the defense that the assessment against his lands exceeds the benefits or exceeds the just proportion of the benefits. Assessments so levied against highway authorities for benefits to public highways, against cities and villages for benefits to streets and alleys or other municipally owned property, and against other municipal corporations or quasi municipal corporations for benefits to property belonging to or under the control of such corporations, may, if they become delinquent, be enforced by an appropriate action at law.
The commissioners shall not anticipate or borrow against any assessment levied in the manner provided in this section.
(Source: P.A. 84-886.)

(70 ILCS 605/5-19) (from Ch. 42, par. 5-19)
Sec. 5-19. Annual maintenance assessments-Establishment. Whenever the commissioners have been authorized by the court to levy or to increase an annual maintenance assessment, and no annual maintenance assessment roll was filed with the petition of the commissioners for such authorization, then the commissioners shall prepare and file their annual maintenance assessment roll with the clerk of the court and notice thereof shall be given as hereinbefore specified for original assessments. The form and contents of annual maintenance assessment rolls and the proceedings thereon shall follow, as nearly as the facts will permit, the form, contents and the procedure hereinbefore specified for original assessments. Certified copies of the assessment roll, or portions thereof, shall be prepared, delivered and recorded in the manner prescribed by Section 5-14. When an annual maintenance assessment roll, or the verdict of the jury thereon, has been confirmed, the clerk shall, except in the case of those districts which have appointed as their collectors persons other than the county collector, make a certified copy thereof and deliver the same to the county clerk; provided, however, if the district is situated in more than one county, then, in that case, the clerk shall make separate certified copies of those portions of the roll or verdict which pertain to lands situated in each of the counties, and deliver the same to the county clerks of such respective counties. When confirmed, the annual maintenance assessment roll or the verdict of the jury thereon shall continue as an annual charge against the lands and other property included therein until increased, reduced, appealed or otherwise changed or a new annual maintenance assessment levied in lieu thereof, as provided in this Act.
(Source: Laws 1965, p. 678.)

(70 ILCS 605/5-20) (from Ch. 42, par. 5-20)
Sec. 5-20. Annual maintenance assessments - Certificate of levy - Extension of assessment. During the month of November in each year, the commissioners of each district in which an annual maintenance assessment roll has been approved or confirmed shall determine whether it is necessary to collect all or any portion of the annual maintenance assessment for repair and maintenance work or the operation of pumping plants during the ensuing calendar year. If they determine that it is necessary to collect all or a portion of such assessment, then they shall, before the first of December, file with the clerk of the circuit court of the county in which the district was organized a certificate of levy, setting forth the amount of money needed by them for the performance of such work during the ensuing year which amount shall in no event exceed the total of the annual maintenance assessment roll as confirmed by the court and, if the amount so levied be less than the total amount which they are authorized to levy, then the percentage which the amount so levied bears to the total amount authorized, which certificate may be in the following form:

(70 ILCS 605/5-20.1) (from Ch. 42, par. 5-20.1)
Sec. 5-20.1. In districts where the county collector collects all drainage assessments provided for by this Act, it shall be the duty of the drainage district commissioners to cause an examination of county general tax records at least once each year to ascertain any changes in ownership of land within the district. Any assessment roll or certificate of levy of annual maintenance assessment filed pursuant to this Act shall be accompanied by an affidavit of the commissioners stating that the search required by this Section has been made during the preceding year and that information in the assessment roll as to tract descriptions and names and addresses of land owners or persons who last paid general taxes on lands coincides with information shown in the county general tax records.
(Source: P.A. 85-489.)

(70 ILCS 605/5-21) (from Ch. 42, par. 5-21)
Sec. 5-21. Annual maintenance assessments-Lien-When assessments become due.
Annual maintenance assessments are due and payable and are a lien upon the land and other property included in the annual maintenance assessment roll upon the first day of January next succeeding the confirmation of the levy, whether by order of the court or by failure of any landowner to file written objections or by the failure of the court to determine the objections, and all persons are charged with notice thereof. Such lien shall continue until the assessment is paid, and when so paid the collector, if requested, shall deliver to the person or persons paying the assessment a release of the lien of the assessment. One-half of the annual maintenance assessment shall become delinquent, if unpaid, on the first day of the following June, and the remaining half shall become delinquent, if unpaid, on the first day of the following September. Delinquent annual maintenance assessments, or portions thereof, shall draw interest at the rate of one-half of one per cent per calendar month or fraction thereof, from the date of delinquency until paid.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/5-22) (from Ch. 42, par. 5-22)
Sec. 5-22. Assessments on omitted lands and curing defects in prior assessments.
When it appears to the commissioners that by reason of omission, mistake, irregularity or improper or insufficient notice or for any other reason not affecting the merits of the assessment, land or other property in the district subject to an assessment has been omitted from an assessment roll, or an assessment has been annulled or held not legally made or is invalid as to one or more tracts of land or other property situated in the district, then the commissioners may petition the court praying that the defects be cured and that an assessment be levied against such lands. The petition shall describe the land or other property sought to be assessed, state the amount of the benefits, if any, assessed against such land or other property, and recite the omission, mistake, irregularity or defect which annulled or invalidated the assessment. Upon the filing of the petition, notice shall be given to the owners of the land or other property sought to be assessed and proceedings had thereon as in other assessment proceedings under this Act. Any such owner may demand that the issues be tried before a jury as provided in this Act.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/5-23) (from Ch. 42, par. 5-23)
Sec. 5-23. Collection of original and additional assessments-Notice.
The collector of any drainage district, upon receiving a certified copy of the original or any additional assessment roll, shall collect promptly all assessments, installments and interest as the same become due and payable. Before any such assessment, installment or interest becomes due and payable, the collector shall mail to the owner of the property, when known, and, if not known, then to the person in whose name the property is assessed as shown by the assessment roll, a statement containing a brief description of the property assessed, the amount of any assessment, installment and interest to be collected, the date when such assessment, installment and interest are due and payable, and the person to whom and the place where such assessment, installment and interest are payable. Assessments, installments and interest may be collected and the collection thereof enforced in any manner provided by law, even though such statement is not mailed or received. As the assessments are collected, the collector shall pay the same over to the treasurer of the district.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/5-24) (from Ch. 42, par. 5-24)
Sec. 5-24. Delinquent assessments-Report to county collectors. Any original or additional assessment, installment, or interest on assessments or installments not paid on or before the date on which the same becomes due shall be deemed delinquent. The district collector or collectors on or before the 8th day of September in each year, shall make out a report of (a) any original or additional assessments, (b) any installments of assessments, (c) any annual maintenance assessments and (d) any interest on any assessment against privately owned land or other property, which were not paid when due and have become and remain delinquent and certify the same to the County Collector of the county in which such land or other property is situated.
The County Collector to whom such a report is made shall make return of such delinquencies to the Circuit Court with his return of delinquent general taxes, and proceedings shall be had and notice given with like force and effect as in the collection of delinquent general taxes.
Notwithstanding the report of delinquent assessments to the County Collector or the return thereof by the County Collector to the court, both the district collector and the County Collector are authorized to receive payment of any such delinquent assessments, together with interest, penalties and costs, and may give receipts for the same. The district collector shall keep a memorandum of all such payments received by him, and, on or before the day fixed by the court for the sale of such lands, lots and railroads, he shall present such memorandum to the County Collector, who shall thereupon remove the property from the list of lands to be sold and show such payment upon his books.
At the sale for delinquent assessments, the commissioners may become purchasers, or they may designate some person to attend the sale and bid on the delinquent property as agent for and on behalf of the district. The commissioners may accept a deed from the owner of any real estate upon which an assessment is delinquent.
(Source: P.A. 80-553.)

(70 ILCS 605/5-25) (from Ch. 42, par. 5-25)
Sec. 5-25. Foreclosure of assessments-Acceleration.) When any original or additional assessment, any installment of any assessment, or any annual maintenance assessment or any interest on any assessment is delinquent and the land or other property against which such assessment was levied has been forfeited to the State upon failure to sell at the County Collector's sale for the nonpayment thereof, the commissioners, in the name of the district, may file a complaint in the Circuit Court of the County in which such land is situated for the foreclosure of the lien of any such unpaid assessment, installment, annual maintenance assessment or interest in like manner and with like effect as in the foreclosure of a mortgage. All owners and parties interested in the lands involved and parties in possession thereof shall be made parties defendant and shall be served with process by summons or by publication in the manner and form provided by law for the service of defendants in the foreclosure of mortgages. No irregularity in the County Collector's proceeding for judgment and sale shall affect the district's right to proceed with such foreclosure.
When the basis for a foreclosure has accrued, as above provided, then the commissioners may include in such foreclosure all assessments, installments, interest and annual maintenance assessments which have become due prior to the filing of such foreclosure suit. If they deem it advisable, the commissioners of the district may also accelerate the due date of all unpaid original and additional assessments and installments levied by such district after the effective date of this Act against the lands involved in such foreclosure, and may include in such foreclosure proceedings all such accelerated unpaid assessments and installments levied against the land involved. If there has been no such acceleration by the commissioners, any foreclosure shall be subject to all assessments, installments and interest thereon becoming due after the commencement of such foreclosure proceedings. All such foreclosures shall be subject to all annual maintenance assessments which become due after the commencement of such foreclosure proceedings.
Any judgment rendered in any such foreclosure proceedings may be enforced as other judgments in such court but any sale made under such judgment shall be made by the County Collector or by some other officer having authority to receive state and county taxes designated by the court in such judgment. The commissioners, on behalf of the district, may be the purchasers at any such foreclosure sale. The right of redemption from any sale under any such judgment shall exist in favor of owners and persons interested in such real estate for a period of 2 years from the date of the sale. After the sale of any such lands under any foreclosure order, notice shall be given by the purchaser at such sale, or his assigns, to all parties defendant in such suit and to all owners and parties interested in such land (including all occupants of said land, or any part thereof) at the time of giving such notice, of the fact of the sale of said lands for such unpaid assessments, the date the sale was held, the amount of such sale, and the time when the period of redemption will expire. Such notice shall be given not more than one year nor less than 3 months before the expiration of the time of redemption. Such notice shall be sent by registered mail to all such parties at their respective places of residence if the same can be ascertained upon diligent inquiry, except that all occupants of said lands shall be personally served with such notice. If any owner or party interested is unknown, or if, upon diligent inquiry, the place of residence of any such party cannot be ascertained, then such notice shall be given by one publication in some newspaper published in such county or, if no newspaper is published in such county, then by publication in some newspaper published in another county but having general circulation in such county. Proof of the giving of such notice shall be made to the court in which the suit is pending, and no deed shall be issued until such proof is made and approved by the court.
If there is no redemption from such sale within 2 years from the time of such sale and proper proof is made of the giving of notice as hereinabove provided, then the court shall order the issuance of a deed which shall vest in the grantee all the right, title and interest in said lands of all parties defendant in such suit and of all their privies in title and interest.
If a notice as above provided is not given within the time above provided, or if the notice given is defective or insufficient, then the court may, upon proper application, order the giving of another notice and shall extend the time for redemption to a date certain, not less than 3 nor more than 5 months following the entry of such order, so that proper notice may be given.
The remedy provided by this section for the collection of unpaid assessments shall not be construed to abridge or interfere with the right to enforce the collection of any unpaid or delinquent assessments in the manner provided by the revenue laws of this State or of other provisions of this Act, but the remedy herein provided shall be taken and held as an additional remedy.
(Source: P.A. 79-1360.)

(70 ILCS 605/5-26) (from Ch. 42, par. 5-26)
Sec. 5-26. Receivers.) The court in which a foreclosure suit is pending may, upon motion of the commissioners and without bond, appoint a receiver of the rents, issues and profits of any land or other property which is the subject matter of such suit. The circuit court may also, upon complaint of the commissioners and without bond, appoint such a receiver, even though no foreclosure suit is pending, when any original or additional assessment, any installment of assessment, any annual maintenance assessment or any interest on any assessment is delinquent and the land or other property against which such assessment was levied has been forfeited to the State upon failure to sell at the Collector's sale for the non-payment thereof. If the receiver so appointed is a commissioner or other officer of the district and such commissioner or other officer has given bond for the faithful performance of his official duties as such commissioner or officer and that bond is, in the opinion of the court, adequate to protect the interests of the parties, then the official bond of such commissioner or other officer shall stand as his bond for the faithful performance of his duties as receiver. Any receiver so appointed may be authorized by the court to pay, out of the rents, issues and profits collected by him, any necessary expenses in connection with the operation of the property, including receiver's fees and expenses incurred in the administration of the receivership, general taxes and other special assessments. The receiver shall apply the net income from the property to the payment of the delinquent assessments or installments upon such forfeited property, together with any assessments or installments subsequently falling due and all interest, and when the same, including all penalties and costs thereof, have been fully satisfied, whether out of the income collected by the receiver or otherwise, and the receiver has been discharged, the action shall abate and the owner shall be restored to possession. The remedy provided by this section shall be held and taken as cumulative and shall not be construed to abridge or interfere with the right to enforce collection of any unpaid or delinquent assessment in any manner otherwise provided by law.
(Source: P.A. 79-1360.)

(70 ILCS 605/5-27) (from Ch. 42, par. 5-27)
Sec. 5-27. Rebate of assessments illegally levied and collected.
When an assessment or a portion of an assessment has been illegally levied and has been collected and no lien has attached to the funds so collected, the commissioners may use those funds, or any part thereof, for the purposes for which the assessment was levied, or they may petition the court in which the assessment was levied for authority to rebate the balance of such funds remaining after the payment of the costs and expenses incident to the levy of the assessment and the collection of the assessment and the rebate thereof. Upon the filing of the petition it shall be presented to the court and set for hearing. The clerk of the court shall give notice of the hearing in substantially the form provided in Section 4-21 and in the manner and for the length of time provided in Section 4-22. Any person interested may appear at the hearing and show cause why a rebate should or should not be made. The court may, upon the conclusion of the hearing, order the commissioners to rebate such balance or a portion thereof or order the commissioners to retain the same, or a portion thereof, to be used for the purposes for which the assessment was levied or for the general purposes of the district.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/5-28) (from Ch. 42, par. 5-28)
Sec. 5-28. Rebate and abatement of excess assessments-Commissioners' petition. When the individual assessments have been completely paid and the purposes for which the assessment was levied have been accomplished and the funds remaining on hand from the assessment exceed the amount necessary to accomplish those purposes, then the commissioners may either retain such excess and use it for the general purposes of the district or they may petition the court for authority to rebate such excess or a portion thereof. When some of the individual assessments have been completely paid and others are unpaid or only partially paid, but the purposes for which the assessment was levied have been accomplished and the assessment exceeds the amount necessary to accomplish those purposes, then the commissioners may either retain such excess and use it for the general purposes of the district or they may petition the court for authority to rebate and abate such excess, or a portion thereof. Any such petition to rebate, or to rebate and abate, such excess, or a portion thereof, under this Section shall be verified by the commissioners and shall set forth (a) the amount of the assessment levied, (b) the amount collected, (c) the amount delinquent, if any, (d) the amount of the assessment which is not yet due and remains unpaid, if any, (e) the amount expended, (f) the amount of any indebtedness of the district which arose out of such assessment, (g) the amount of any other indebtedness of the district, (h) whether any funds are otherwise available for the payment of such indebtedness, (i) the amount which, in the opinion of the commissioners, should be rebated, or rebated and abated, and (j) the amount which should be retained for the general purposes of the district. Upon the petition being filed, it shall be presented to the court and the court shall set a time and place for hearing. The clerk of the court shall give notice of the hearing in substantially the form provided in Section 4-21, and in the manner and for the length of time provided in Section 4-22. Any person interested may appear at the hearing and show cause why the prayer of the petition should or should not be granted. If the court finds from the evidence that the remaining uncollected balance of the assessment, if any, and the funds on hand or otherwise available are in excess of the outstanding indebtedness, of the district and that no obligation of any contract will be impaired, the court may order the rebate, or the rebate and abatement, of that portion of the assessment not required for the general purposes of the district, provided that no assessment or installment against which there is a valid lien shall be abated without the consent of the holder or holders of such lien.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/5-29) (from Ch. 42, par. 5-29)
Sec. 5-29. Rebate and abatement of excess assessment - Landowners' petition.
When any landowner has requested the commissioners to initiate proceedings to rebate, or to rebate and abate, a portion of an assessment under Section 5-28 and the commissioners have failed or refused to initiate such proceedings then the court may, if petitioned to do so by at least 10 per cent of the adult landowners in the district, order the rebate, or rebate and abatement, of that portion of the assessment not required for the general purposes of the district.
When a landowners' petition seeking the rebate, or rebate and abatement, of the excess or a portion of the excess of an assessment has been filed with the clerk of the court the petition shall be presented to the court and set for hearing by the court. Notice of the filing of the petition and the hearing thereon shall be given by the clerk of the court to the commissioners in the manner and for the length of time directed by the court. Notice shall also be given by the clerk of the court to the other landowners in the district in substantially the form provided in Section 4-21, and in the manner and for the length of time provided in Section 4-22.
Any person interested may appear at the hearing and show cause why the prayer of the petition should or should not be granted. If the court finds from the evidence that the remaining uncollected balance of the assessment, if any, and the funds on hand or otherwise available are in excess of the outstanding indebtedness of the district and that no obligation of any contract will be impaired, the court may order the rebate, or rebate and abatement, of that portion of the assessment not required for the general purposes of the district, provided that no assessment or installment against which there is a valid lien shall be abated without the consent of the holder or holders of such lien.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/5-30) (from Ch. 42, par. 5-30)
Sec. 5-30. Roll of rebated, or rebated and abated assessments. When an assessment or a portion of an assessment is ordered rebated and abated then the individual assessments which have been paid, or partially paid, shall be reduced in the same proportions as the unpaid assessments so that no inequity will result from the payment or prepayment of an assessment or an installment of an assessment. The persons who, on the date of the filing of the petition, owned the land or other property with respect to which rebates are payable are the persons entitled to receive such rebates. When an assessment against a tract of land or other property is reduced, and that assessment has been fully paid, the owner is entitled to a rebate of the amount by which the assessment against his land is reduced. When such an assessment is so reduced and the assessment has been partially paid and such partial payment exceeds the assessment as reduced, the owner is entitled to a rebate of the amount by which such partial payment exceeds the assessment as reduced and the unpaid balance of the assessment shall be abated. When such an assessment is so reduced and the assessment is unpaid, or the assessment has been partially paid but such partial payment does not exceed the assessment as reduced, the owner is not entitled to any rebate but his assessment shall abate in the amount by which it is reduced.
The roll of rebated, or rebated and abated, assessments shall set forth, as to each tract of land or other property, (a) the name of the owner on the date of the filing of the petition, (b) a description of each tract or other property, (c) the amount of the assessment as originally levied, (d) the amount of the assessment paid, (e) the amount of any interest or penalty paid, (f) the amount proposed to be rebated, if any, (g) the amount proposed to be abated, if any, (h) the amount remaining to be collected, if any.
A petition to rebate, or to rebate and abate, an assessment, or a portion of an assessment, under the provisions of Section 5-27 or 5-28 may be accompanied by a roll of rebated, or rebated and abated, assessments and, if the petition is so accompanied by such a roll, the court shall hear any issues arising on the roll at the time of the hearing on the petition.
If the petition is not accompanied by such a roll, or if the petition was filed under Section 5-29, 10-1 or 10-2, then the court at the time of ordering the rebate, or the rebate and abatement, of the assessment or a portion thereof shall continue the proceeding to a day certain for the filing of the roll. If the commissioners have not filed their roll before the day to which the proceeding was continued, then successive continuances may be granted. After the roll has been filed, the court, on the day to which the proceeding was continued, shall fix the date and hour for the hearing on the roll and no further notice need be given.
The hearing on the roll shall be by the court without a jury; except that where only a portion of the work has been abandoned under the provisions of Section 10-2, then any party may have a trial by jury on the roll of rebated and abated assessments if a demand for a jury is made at or before the time the court fixed the date and hour for hearing on the roll.
At the hearing any person interested may appear and object. At the conclusion of the hearing, if heard without a jury, the court may confirm the roll without change, modify the roll and confirm the roll as modified or enter such other order as may appear proper under the evidence. If the roll is heard by a jury, then the verdict of the jury shall be confirmed by the court. Motions for new trials or in arrest of judgment or for judgment notwithstanding the verdict may be made, filed and determined within the time and in the manner provided in other actions under the Civil Practice Law.
When the order confirming a roll of rebated, or rebated and abated, assessments has become final, the treasurer of the district shall pay over to the persons named in the roll the amount of the rebates to which they are entitled, as disclosed by the roll, and when so paid, no liability shall attach to the district, the commissioners or the treasurer by reason of the fact that the persons receiving such payments were not in fact the owners of the land on the date of the filing of the petition. If the name or the whereabouts of the owner of any tract is unknown or if the owner is under legal disability and has no legal representative, then the district treasurer may, upon order of the court, deposit the amount of the rebate due such owner with the County Treasurer of the county in which the district was organized, and the liability of the district, the commissioners and the treasurer to make such payment shall thereupon cease. The County Treasurer shall, upon demand, pay the same to the party entitled thereto, taking his receipt therefor.
Upon the confirmation of a roll of rebated and abated assessments, the lands and other properties shall be released of the lien of the assessment to the extent by which the individual assessments were reduced.
(Source: P.A. 82-783.)

(70 ILCS 605/5-31) (from Ch. 42, par. 5-31)
Sec. 5-31. Division of Assessment when Ownership is Divided. If, at any time, the ownership of any tract of land is divided in a manner other than that described in any assessment roll and such assessment, or a portion thereof, is unpaid, the landowners may agree upon the division of the assessment or the unpaid portion thereof between or among them and request the division of the assessment on the district collector's books. If the request for division of the assessment is approved by the commissioners, they shall adopt a resolution granting the request and file the same with the Clerk, who shall record it in the drainage record. The district collector, upon receipt of a certified copy of the resolution, shall make a division of the assessment or the unpaid portion thereof on his books to correspond with the agreement of the landowners, and such divided assessment shall thereafter be enforceable only against the separate tracts according to the method of division. Annual maintenance assessments may be divided between or among several owners in the same manner as is hereinabove provided for other assessments. In the absence of such agreement, the district collector shall divide the assessment, or the unpaid portion thereof, on his books to correspond to the ratio of the assessed land area held by each owner after division of such tract to the total original assessed land area of the tract.
(Source: P.A. 86-297.)



Article VI - Letting Contracts, Indebtedness, Borrowing And Handling Funds

(70 ILCS 605/Art. VI heading)

(70 ILCS 605/6-1) (from Ch. 42, par. 6-1)
Sec. 6-1. Advertising for Bids on Construction Work and Purchases. Whenever the cost of any work to be performed by the district or the cost of any machinery, equipment, materials or supplies to be purchased by the district will exceed $20,000, the commissioners shall advertise for sealed bids for the performance of such work or the furnishing of such machinery, equipment, materials or supplies by publishing a notice in a newspaper published or having general circulation in the county in which the district was organized not less than once each week for 3 successive weeks. The first such publication shall be made not less than 17 days prior to the date set for opening the bids. The notice shall particularly set out the time when and the place where the bids will be opened, the nature of the work to be performed or the machinery, equipment, materials or supplies to be purchased and the terms of payment. The commissioners may reject any and all bids, may waive any informality in bids received and may continue the letting from time to time. The commissioners may accept any bid they deem most favorable, but if the bid accepted is not the lowest bid, they shall enter in their minutes their reason for not accepting the lower bid or bids. If any person to whom a contract has been let after notice as herein required fails to perform his contract, the same may be relet in such a manner as the commissioners deem best, with or without advertisement for bids.
The provisions of this Section, however, shall not apply to the contracting, letting or doing of any repair or maintenance work the cost of which will be payable from the annual maintenance fund of the district.
(Source: P.A. 96-536, eff. 8-14-09.)

(70 ILCS 605/6-2) (from Ch. 42, par. 6-2)
Sec. 6-2. Emergency work-Waiver of requirement for bids. The provisions of Section 6-1 shall not apply to the performance of work by the district in the protection, operation or repair of its levees, pumping plants or drainage system during times of flood or other emergency.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/6-3) (from Ch. 42, par. 6-3)
Sec. 6-3. Interest of commissioner in contracts forbidden.
No commissioner shall be interested, directly or indirectly, in any contract for the performance of any work by the district, whether original, additional, repair or maintenance, for the purchase or rental of any machinery or equipment by the district, or for the purchase of any materials or supplies by the district.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/6-4) (from Ch. 42, par. 6-4)
Sec. 6-4. Contracts with highway authorities or railroads for construction, maintenance and use of levees.
The commissioners may contract with highway authorities or with any person, firm or corporation operating a railroad, to construct or maintain a levee or levees, or any portion thereof, upon such terms as may be for the best interests of the district, and may grant to such highway authorities or such person, firm or corporation operating a railroad the right to construct, operate and maintain a highway or railroad upon, along or across such levee or levees. The commissioners may also contract with highway authorities or with any person, firm or corporation operating a railroad to use any embankment, or any part thereof, constructed by such highway authority or by such person, firm or corporation as a district levee or as a part of the levee system of the district. Any such contract shall be subject to approval by the court, after hearing, either without notice or upon such notice as the court may direct.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/6-4.1) (from Ch. 42, par. 6-4.1)
Sec. 6-4.1. Bikeways and trails. A district may use its established funds, personnel, and other resources to acquire, construct, operate, and maintain bikeways and trails. Districts may cooperate with other governmental and private agencies in bikeway and trail programs.
(Source: P.A. 87-985.)

(70 ILCS 605/6-5) (from Ch. 42, par. 6-5)
Sec. 6-5. Power to incur indebtedness.
The commissioners may incur indebtedness in excess of uncollected assessments and funds on hand or otherwise available only for: (a) the current expenses of the district, including the fees of its officers, engineers and attorneys, court costs and incidental administrative expenses; (b) the completion of work previously approved by the court in accordance with approved plans when the funds originally provided for such work, whether by assessment or otherwise, are found by the commissioners to be insufficient; and (c) the performance of work by the district in the protection, operation or repair of its levees, pumping plants or drainage system during times of flood or other emergency.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/6-6) (from Ch. 42, par. 6-6)
Sec. 6-6. Bonds and notes-Interest-Lien.
The commissioners may, without court approval, borrow money to an amount not exceeding 90% of the amount of assessments, or one or more installments of assessments, unpaid at the time of the borrowing, for the performance of any work, whether original, additional, repair or maintenance, which they may be authorized to perform, or for the payment of any indebtedness they may have lawfully incurred, or for any other lawful purpose. They may evidence the same by notes or bonds in registered form bearing interest at a rate not to exceed the rate of interest payable on the assessment, and not running beyond one year after the date that the assessment or last installment of the assessment against which the money is borrowed will fall due. Such notes or bonds shall not be held to make the commissioners personally liable for the money borrowed, but shall constitute a lien upon such assessments or installments of assessments (and all interest becoming due thereon) for the repayment of the principal and interest thereof.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/6-7) (from Ch. 42, par. 6-7)
Sec. 6-7. Borrowing in excess of 90% of unpaid assessments. The commissioners for good cause shown may borrow money in an amount exceeding 90% of any unpaid assessments or installments of assessments for the purposes set forth in Section 6-6. Before so borrowing, the commissioners shall petition the court for such authority. Upon its filing, the petition shall be presented to the court, which shall fix the date and hour for hearing. Notice of the hearing shall be given substantially in the form, for the length of time and in the manner provided in Sections 4-21 and 4-22, except that when notice is given by publication, no notice by mailing shall be required. If, upon such hearing, the court finds that such borrowing will be for the best interests of the district, it shall grant the prayer of the petition.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/6-8) (from Ch. 42, par. 6-8)
Sec. 6-8. Notes and bonds-Resolution-Register-Calling prior to maturity.
The commissioners shall, by proper resolution, determine the form of the notes or bonds to be issued, together with the date, amount, rate of interest and maturity of the same, and shall designate the assessments or installments of assessments against which the same are to be a lien. A copy of the resolution shall be filed with the clerk and recorded in the drainage record. The treasurer shall keep a register of the bonds and notes of the district, which register shall show the names and addresses of the registered holders, the serial numbers, amounts, rate of interest, date of issue, maturity dates, where the bonds or notes are payable, the amount received by the district for each bond or note and the assessment or installment against which the bond is a lien. The note and bond register shall at all reasonable times be available for inspection by any person interested.
Any note or bond issued by a district after the effective date of this Act shall be subject to call prior to maturity whenever there are sufficient funds on hand in the bond fund to call one or more of such notes or bonds and to meet all payments of principal and interest due or to become due within the next 12 month period. Whenever the commissioners determine that sufficient funds are on hand in the bond fund, they shall by appropriate resolution also determine the number of the notes or bonds to be called and direct the treasurer to call such notes or bonds. If the number to be called is less than all of the notes or bonds outstanding against such fund, then the treasurer shall determine by lot the serial number of the notes or bonds to be called. The treasurer shall give the registered holder of each such note or bond being called notice by registered mail sent to the address shown on the note and bond register and by publishing a notice thereof in a newspaper of general circulation published in the county in which the district was organized. If no newspaper of general circulation is published in that county, then the notice shall be published in a newspaper having general publication in that county. The notice to be so mailed and published shall specify the issue and maturity dates of the notes or bonds called, the serial numbers of the notes or bonds called, the assessment or installments of assessment against which the notes or bonds are a lien, the date upon which the interest thereon will cease, which date shall be not less than 30 days after the publication and mailing of the notice and shall request that such notes or bonds be presented for payment and cancellation. If notice is given as hereinabove set forth, then such notes or bonds shall cease to bear interest after the date fixed in said notice. Each note or bond issued by a district shall contain a statement that it is subject to call prior to maturity as provided by this section, but the failure of any note or bond to contain such a statement shall not deprive the district of its right to call such note or bond prior to maturity as hereinabove provided.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/6-9) (from Ch. 42, par. 6-9)
Sec. 6-9. Borrowing against annual maintenance assessment. Whenever an annual maintenance assessment has been confirmed in a district and there are not sufficient funds on hand to perform maintenance work, to operate a pumping plant, or for any other purpose for which annual maintenance funds may be expended, the commissioners may, at any time after they have made and filed their annual certificate of levy, borrow money against the annual maintenance assessment for which such certificate of levy has been filed, to an amount not exceeding 75% of such levy, and may evidence the same by notes of the district bearing interest at a rate not exceeding that permitted in "An Act to authorize public corporations to issue bonds, other evidences of indebtedness and tax anticipation warrants subject to interest rate limitations set forth therein", approved May 26, 1970, as amended and not running beyond one year from the date of issue. Such notes shall not be held to make the commissioners personally liable, but shall constitute a lien against such annual maintenance assessment.
(Source: P.A. 84-886.)

(70 ILCS 605/6-10) (from Ch. 42, par. 6-10)
Sec. 6-10. Extending payment of assessments-Refunding bonds.
The time of payment of any assessment or any installment thereof may be extended, in whole or in part, whether due or not due, and any notes or bonds of the district, or any part thereof, issued in anticipation of the collection of any original or additional assessment or installment thereof, may be refunded. Notes or bonds not due may be refunded only by agreement with the holders, provided that no holder shall receive an amount in excess of the par value thereof, together with accrued interest.
In the event that less than all of the notes or bonds are refunded, the due date of a like proportion of the assessment or installment against which the notes or bonds are a lien shall be extended. Assessments or installments, or any part thereof, may be divided into a greater or less number of installments than was originally provided, but the time of payment of any assessment or installment, or any part thereof, shall not be extended beyond 40 years from the date of the order providing for such extension.
The commissioners may on their own motion, and shall upon receiving a petition signed by the owners of land whose unpaid assessments against which such notes or bonds are a lien equal to at least 25% of all such unpaid assessments, petition the court to extend the time of payment of any assessment or installment, or any part thereof, and to issue refunding bonds. The petition shall set forth (a) a description of all assessments, any part of which remains unpaid, including the date or dates of confirmation, the amount remaining unpaid, the amount due in each year and the rate of interest, (b) the amount of cash on hand, (c) a description of the notes or bonds of the district outstanding, including the date of issue of such notes or bonds, the dates of maturity, the rate of interest and the assessments or installments against which such notes or bonds are a lien, (d) other indebtedness of the district, if any, (e) the assessments or installments they desire to extend, either in whole or in part, together with the desired maturities of the extended assessments, installments or parts thereof and the proposed rate of interest that said extended assessments or installments shall bear, (f) the assessments, installments or parts thereof, if any, they desire to remain as theretofore confirmed, (g) the amount, maturities and rate of interest of the proposed refunding notes or bonds, and (h) if it is proposed to extend the time of payment of assessments or installments, or any part thereof, not yet due, a statement whether the holders of the notes or bonds will surrender their notes or bonds in exchange for refunding notes or bonds or, in the alternative, accept, in payment thereof, an amount not in excess of the par value thereof, together with accrued interest.
Accompanying such petition shall be an assessment roll, setting forth (a) the name of the owner of each tract of land or other property against which any such assessment, installment or part thereof remain unpaid, if known, or, if unknown, then the name of the person who last paid the general taxes thereon, as shown by the Collector's books, (b) a description of each tract of land or other property, (c) the amount of unpaid assessments or installments against each tract, (d) the amount and maturity of each installment of the proposed extended assessments against each tract, and (e) the amount and maturity of each assessment, installment or part thereof, if any, which is to remain as theretofore confirmed against each tract.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/6-11) (from Ch. 42, par. 6-11)
Sec. 6-11. Extending payment of assessments-Notice. When a petition is filed as provided in Section 6-10, the court shall fix the date and hour for hearing. The clerk of the court shall give notice of the hearing, which shall be entitled "Drainage Notice" and must state (a) in what court and on what date the petition was filed, (b) the name of the district, (c) the amount of assessment or parts thereof proposed to be extended, (d) the number of installments in which they are presently payable, (e) the number of installments in which it is proposed to make the same payable, (f) the proposed interest rate of such extended assessments, (g) the amount of bonds proposed to be refunded and the amount of refunding bonds proposed to be issued, and (h) the place, date and hour the petition will be heard. Such notice shall be given in the time and manner provided by Section 4-22.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/6-12) (from Ch. 42, par. 6-12)
Sec. 6-12. Extending payment of assessments - Hearing - Order. The court shall hear such petition and make such order as it deems proper. The court may order the time of payment of any such assessments or one or more installments of assessments, or any part or parts thereof, extended, may change the number of installments into which such assessments are divided, may fix the rate of interest which said extended assessments shall bear, which shall not exceed that permitted in "An Act to authorize public corporations to issue bonds, other evidences of indebtedness and tax anticipation warrants subject to interest rate limitations set forth therein", approved May 26, 1970, as amended, and shall give the owners an opportunity to pay the assessments or installments proposed to be refunded in cash within a reasonable time to be fixed by the court without further notice, and after the expiration of the time fixed and the commissioners have reported such cash payments to the court, the court shall also fix the amount of the refunding bonds and authorize their issuance by the commissioners at a rate of interest not to exceed the rate of interest on the extended assessments, and such refunding notes or bonds shall be a lien upon such extended assessments or installments. Extended assessments or installments shall continue to be a lien upon the lands assessed until paid.
(Source: P.A. 84-886.)

(70 ILCS 605/6-13) (from Ch. 42, par. 6-13)
Sec. 6-13. Extending payment of assessments-Withdrawal of delinquent assessments- Release of forfeited lands.
Whenever the time of payment of any assessment, installment or portion thereof has been extended as provided in this Article and the extended assessment or installment includes an assessment, installment or portion thereof which is past due and has been certified to the County Collector as delinquent, or the delinquent property has been forfeited to the State for the non-payment of such assessment, installment or portion, the court shall, in its order extending the time of payment, direct that such tract be removed from the delinquent list or direct that such tract be released from such judgment and forfeiture by proper entry upon the tax sale, judgment and forfeiture record of the county in which the land is situated, without charge to the district or the bondholders.
Where the amount of the assessment to be withdrawn from the delinquent list or to be released from the tax sale, judgment and forfeiture record is less than the whole amount of the assessment or installment for which the property has been certified delinquent or forfeited, only that portion of the assessment or installment the time of payment of which has been extended shall be so released or withdrawn, and in withdrawing or releasing such land, the records shall clearly indicate that only that portion of the assessment or installment the time of payment of which has been extended has been withdrawn or released. The balance of the assessment or installment shall remain delinquent or forfeited, as the case may be, and be collected in the manner provided by law for the collection of such delinquencies or forfeitures.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/6-14) (from Ch. 42, par. 6-14)
Sec. 6-14. Depository for district funds. Upon request by the treasurer, the commissioners shall designate one or more banks or savings and loan associations as the depository for funds received by the treasurer by virtue of his office. Within 10 days after such designation, the treasurer shall transfer all funds of the district to such depository or depositories and he shall thereafter be discharged of all responsibility for such funds while they are on deposit therein.
No bank or savings and loan association shall receive public funds as permitted by this Section, unless it has complied with the requirements established pursuant to Section 6 of "An Act relating to certain investments of public funds by public agencies", approved July 23, 1943, as now or hereafter amended.
(Source: P.A. 83-541.)

(70 ILCS 605/6-15) (from Ch. 42, par. 6-15)
Sec. 6-15. Paying out district funds. The treasurer shall pay out district funds only upon a written order signed by a majority of the commissioners, or upon the order of court, and shall carefully preserve all such orders. Notes, bonds or interest coupons which are lawful obligations of the district and obligations for Social Security taxes as required by the "Social Security Enabling Act" may be paid when due by the treasurer out of district funds without the further order of the commissioners.
(Source: P.A. 81-793.)

(70 ILCS 605/6-16) (from Ch. 42, par. 6-16)
Sec. 6-16. Treasurer's Account. The treasurer shall keep an accurate account of all moneys received and disbursed, and on or before the 1st day of November in each year, and at such other times as required by the commissioners, he shall submit to them an accurate account of such receipts and disbursements, together with the commissioners' orders, vouchers and other papers and records necessary to verify such account.
(Source: P.A. 84-886.)



Article VII - Subdistricts And Minor Subdistricts

(70 ILCS 605/Art. VII heading)

(70 ILCS 605/7-1) (from Ch. 42, par. 7-1)
Sec. 7-1. Purposes for which subdistricts may be organized.
Subdistricts may be organized in the circuit court of the county in which the main district was organized for the purpose of providing more minute or complete drainage or protection of lands in one or more particular localities or separate areas in the main district. Subdistricts shall have the right to use the drains of the main district for their outlets.
(Source: Laws 1965, p. 678.)

(70 ILCS 605/7-2) (from Ch. 42, par. 7-2)
Sec. 7-2. Commissioners to examine lands. The commissioners of the main district on their own initiative may, or, if the commissioners are presented with a petition of the landowners meeting the essential requirements as to signers and contents of either Section 3-3 or Section 3-27 so far as the same may be applicable, they shall, examine the lands proposed to be included in the subdistrict and upon which any portion of the drainage system is proposed to be constructed and determine upon the system of local drainage which will best provide more minute or complete drainage or protection to such lands.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/7-3) (from Ch. 42, par. 7-3)
Sec. 7-3. Employment of engineer - Engineer's report.
The commissioners shall, unless otherwise authorized by the court, employ an engineer who shall be a registered professional engineer, competent in the design and operation of drainage systems, to assist them in the performance of their duties. If an engineer is so employed, he shall make such surveys and estimates as the commissioners may direct, and he shall report to the commissioners in the manner prescribed by Section 3-14.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/7-4) (from Ch. 42, par. 7-4)
Sec. 7-4. Report of commissioners. After the commissioners have determined upon the system of drainage which will best provide more minute or complete drainage or protection to the lands proposed to be included in the subdistrict, they shall prepare and file with the court a report on the proposed organization of the subdistrict, meeting as nearly as the facts will permit, the general requirements prescribed in Section 3-15.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/7-5) (from Ch. 42, par. 7-5)
Sec. 7-5. Payment of expenses incident to report. The commissioners may use general funds of the main district not otherwise committed and not in excess of $2,000 to pay the necessary expenses incident to the preparation of their report, but if the subdistrict is organized and an assessment levied therein, the subdistrict shall reimburse the main district for any funds so expended.
(Source: P.A. 84-886.)

(70 ILCS 605/7-6) (from Ch. 42, par. 7-6)
Sec. 7-6. Setting report for hearing-Notice. Upon the filing of the report, it shall be presented to the court, which shall fix the date and hour for hearing. The clerk shall give notice of the hearing thereon, in the manner and for the length of time prescribed in Sections 3-5 and 3-6. Other districts or municipal corporations may be made parties defendant in the proceedings in the manner set forth in Section 3-19.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/7-7) (from Ch. 42, par. 7-7)
Sec. 7-7. Hearing on report.
Any owner of land in the proposed subdistrict or any other district or municipal corporation made a party defendant may, at or prior to the time fixed for hearing file objections to the report, or to any portion thereof, or request that the report be modified in any particular and, after filing such objections or request, may be heard with reference thereto and introduce evidence in support thereof.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/7-8) (from Ch. 42, par. 7-8)
Sec. 7-8. Order modifying report, dismissing proceedings or organizing subdistrict. At the conclusion of the hearing, the court may modify the report, dismiss the proceedings or approve the report and order the organization of the subdistrict, as in the case of original organization of main districts as set forth in Sections 3-21, 3-22, and 3-23.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/7-9) (from Ch. 42, par. 7-9)
Sec. 7-9. Effect of order organizing subdistrict.
When an order organizing a subdistrict is given or made, the subdistrict shall become a body politic and corporate under the name set forth in the order and shall have all the powers of a main district as provided in this Act. The organization of a subdistrict shall not operate to release the land in the subdistrict from the payment of any assessment in the main district, whether theretofore or thereafter levied, and neither shall it give such subdistrict any claim on the funds of the main district for its local use.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/7-10) (from Ch. 42, par. 7-10)
Sec. 7-10. Commissioners and other officers.
The commissioners and other officers of the main district, ex officio, shall be commissioners and officers of the subdistrict.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/7-11) (from Ch. 42, par. 7-11)
Sec. 7-11. Powers and duties of commissioners and other officers.
The commissioners and other officers of the subdistrict shall have the same powers and duties as are provided in this Act for the commissioners and other officers of main districts, but they shall keep a separate record of their acts and doings affecting the subdistrict. The funds of the subdistrict shall not be commingled with the funds of the main district or any other subdistrict.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/7-12) (from Ch. 42, par. 7-12)
Sec. 7-12. Minor Subdistricts.
Minor subdistricts may be organized in such particular localities or separate areas within subdistricts as may require more minute or complete drainage or protection than is provided by the drainage system of the subdistrict. The proceedings for the organization of minor subdistricts shall be carried on in like manner and with like effect as is herein provided for the organization of subdistricts. The commissioners and other officers of the main district, ex officio, shall be commissioners and officers of minor subdistricts, and they shall have the same powers and duties as are provided in this Act for commissioners and other officers of main districts but they shall keep a separate record of their acts and doings affecting each minor subdistrict. The funds of a minor subdistrict shall not be commingled with the funds of the main district, any subdistrict or any other minor subdistrict.
(Source: Laws 1955, p. 512.)



Article VIII - Annexation And Detachment Of Lands

(70 ILCS 605/Art. VIII heading)

(70 ILCS 605/8-1) (from Ch. 42, par. 8-1)
Sec. 8-1. Annexation and detachment.
Lands may be annexed to or detached from a district, subdistrict or minor subdistrict in the manner provided in this Article.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/8-2) (from Ch. 42, par. 8-2)
Sec. 8-2. Annexation-Right of outside lands to use district drains. Any owner of land which lies outside of a district, subdistrict or minor subdistrict but within the same natural drainage area, or involved in the same system of drainage as the lands within the district, subdistrict or minor subdistrict, may connect his land to any open ditch of the district, subdistrict or minor subdistrict, or, with the prior consent of the commissioners, to any covered drain of the district, subdistrict or minor subdistrict. Any connection so made shall be subject to the conditions of Section 12-1. When any such connection is made, the landowner involved shall be deemed to have consented to the annexation of such land to the district, subdistrict or minor subdistrict.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/8-3) (from Ch. 42, par. 8-3)
Sec. 8-3. Annexation-Petition by commissioners.
When any land lying outside of a district has been connected to a district drain or has been or will be benefited or protected by any district work done or ordered to be done, the commissioners may petition the court to annex such land to the district. The petition shall include a description of the land proposed to be annexed, the name of the owner, when known, and a general description of the connection which has been made or a general description of the manner in which the land has been or will be benefited or protected.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/8-4) (from Ch. 42, par. 8-4)
Sec. 8-4. Annexation-Petition by landowners. When the owners of lands lying outside of a district but within the same natural drainage basin or involved in the same system of drainage as the lands within the district, desire to have their lands annexed to the district, they may so petition the court. The petition must meet the proportional requirements of Section 3-3 as to signers and shall include a description of the lands proposed to be annexed and the names of the owners, when known.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/8-5) (from Ch. 42, par. 8-5)
Sec. 8-5. Annexation-Setting petition for hearing-Notice. Upon the filing of a petition for annexation, it shall be presented to the Court, which shall fix the date and hour for hearing. The clerk of the court shall give notice of the hearing to the owners of the lands proposed to be annexed substantially in the form provided in Section 4-21 and in the manner and for the length of time provided in Section 4-22. The notice shall include a description of the lands sought to be annexed. If the petition is filed by the landowners and all of the owners of the lands sought to be annexed have signed the petition, then no notice, other than 10 days notice in writing sent by the clerk to the commissioners, need be given.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/8-6) (from Ch. 42, par. 8-6)
Sec. 8-6. Annexation - Hearing - Order - Appeals. Any owner of land lying in the territory sought to be annexed may file objections to the petition at or prior to the time fixed for hearing and, after filing such objections may be heard with reference thereto and introduce evidence thereon. At the hearing, the court shall determine whether the lands sought to be annexed are connected with a district drain or have been or will be benefited or protected by any work of the district done or ordered to be done and, if the petition was filed by the landowners, whether the lands sought to be annexed are within the same natural drainage basin or involved in the same system of drainage as lands within the district and whether the petition is signed by the requisite number of owners owning the required proportion of the area sought to be annexed. If the court finds for the petitioners, it shall order the lands annexed to the district. The order of annexation shall include a description of the territory annexed and a description of the boundaries of that territory. The order shall be final and separate or joint appeals may be taken by the parties affected thereby, as in other civil cases. The taking of an appeal or the reversal of the order upon any such appeal shall not impair or invalidate such annexation as to lands not involved in the appeal, unless the reversal of the order by the reviewing court as to the owners so appealing would work a substantial hardship on the owners or some of the owners not appealing and the appeal has been made to operate as a stay of the enforcement of the judgment. When any such an appeal is taken, the commissioners or any landowner not appealing may, within 15 days after the notice of appeal has been made to operate as a stay of the enforcement of the judgment, move the trial court to stay the proceedings as to the owners of the lands not appealing, pending the determination of the appeal, upon the grounds that the reversal of the order by the reviewing court as to the owners appealing would work a substantial hardship on all or some of the owners not appealing. In the event the proceedings are so stayed and the order appealed from is thereafter affirmed, or the appeal is dismissed, then, upon the receipt of final process from the reviewing court the trial court shall vacate the stay and the proceedings shall thereafter continue in the same manner as though no appeal had been taken. In the event the proceedings are so stayed and the order appealed from is reversed then, upon the receipt of final process from the reviewing court the trial court may modify or vacate the original order as to the lands not appealing as justice may require under the circumstances.
(Source: P.A. 83-345.)

(70 ILCS 605/8-7) (from Ch. 42, par. 8-7)
Sec. 8-7. Assessment of annexed lands.
Lands annexed to a district shall be subject to assessment for their just proportion of the cost of any work done or to be done by the district. The lands so annexed shall be assessed with the other lands in the district unless the assessment of the lands previously in the district has already been made, in which event the lands so annexed shall be assessed in like proceedings and with a like right of appeal.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/8-8) (from Ch. 42, par. 8-8)
Sec. 8-8. Detachment-Petition.
When any land lying within a district is not connected to a district drain and is not and cannot presently be benefited or protected by any work of the district, the commissioners or the owner of such land may petition the court to detach the same from the district. The petition shall include a description of the land proposed to be detached, the name of the owner, when known, and the reason or reasons why such land is not and cannot presently be benefited or protected.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/8-9) (from Ch. 42, par. 8-9)
Sec. 8-9. Detachment-Setting petition for hearing-Notice. Upon the filing of a petition for detachment, it shall be presented to the court, which shall fix the date and hour for hearing. The clerk of the court shall give notice of the hearing to the owners of all of the lands in the district substantially in the form provided in Section 4-21 and in the manner and for the length of time provided in Section 4-22, except that when notice is given by publication no notice by mailing shall be required. The notice shall include a description of the land sought to be detached. If the petition is filed by the owner of the land sought to be detached, then 10 days notice shall also be given by the clerk to the commissioners by mailing a copy of such notice to each commissioner.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/8-10) (from Ch. 42, par. 8-10)
Sec. 8-10. Detachment-Hearing-Order-Costs-Appeals.
At the hearing, the court shall determine whether the allegations of the petition are true. Any owner of land within the district and the commissioners may appear and be heard with reference thereto without filing formal pleadings. If, at the hearing, the court finds that the land proposed to be detached has been assessed for benefits and that the work for which such assessment was levied has not been abandoned, then the land shall be presumed to have been benefited. If the court finds for the petitioners, it shall order the land detached. The order shall include a description of the land so detached. The costs of the proceedings may be taxed against the petitioners, the detached land or the objectors, as justice may require, without regard to the outcome of the proceeding. The order shall be final and separate or joint appeals may be taken by any person interested, as in other civil cases.
(Source: Laws 1967, p. 3809.)

(70 ILCS 605/8-11) (from Ch. 42, par. 8-11)
Sec. 8-11. Detachment-Land lying in two districts.
When any land lies within the boundaries of 2 districts and such land is not connected to a district drain in one of the districts and is not and cannot presently be benefited or protected by the work of that district, the landowner and the commissioners of that district may jointly petition the court to detach such land from that district. The petition may be heard without notice or upon such notice as the court may direct. The remedy provided by this section shall be considered cumulative, and it shall not operate to deprive the owner of such land of the right to have his land detached from a district in the manner provided elsewhere in this Article.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/8-12) (from Ch. 42, par. 8-12)
Sec. 8-12. Detaching lands from one district and annexing to another district.
When any land lies within a district and such land is not connected to a district drain and is not and cannot presently be benefited or protected by the work of that district, but such land is or can be benefited by the work of another district, the landowners and the commissioners of the 2 districts may enter into an agreement to detach the land from the former district and to annex the land to the latter district. Such agreement shall be in writing and shall become effective only upon the approval of the circuit court of the county or counties in which the districts were organized. Such approval may be granted upon petition of the landowner or the commissioners, and the petition may be heard without notice or upon such notice as the court may direct.
(Source: Laws 1965, p. 678.)

(70 ILCS 605/8-13) (from Ch. 42, par. 8-13)
Sec. 8-13. Detachment-Effect on assessment.
An order detaching land from a district shall not in itself operate to abate any assessment previously levied against the detached land.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/8-14) (from Ch. 42, par. 8-14)
Sec. 8-14. Annexing lands to and detaching lands from subdistricts and minor subdistricts.
Lands may be annexed to or detached from subdistricts or minor subdistricts in the same manner and with the same effect as is hereinbefore provided for the annexation of lands to and the detachment of lands from main districts. When land is annexed to a main district, it may, in the same proceeding and without a separate petition or a separate hearing, be annexed to a subdistrict or a minor subdistrict. When land is detached from a main district, it shall, in the same proceeding and without a separate petition or a separate hearing, be detached from any subdistrict or minor subdistrict in which such detached land is situated.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/8-15) (from Ch. 42, par. 8-15)
Sec. 8-15. Detachment of lands in municipal corporation exercising drainage powers- Power of court.
When a drainage district contains lands lying within a municipal corporation which has constructed drains or levees and which is exercising storm drainage powers in that territory of the same nature as the drainage powers being exercised by the drainage district then all the lands within such municipal corporation and within the drainage district may be detached from the drainage district by the court upon petition of the landowners in the territory sought to be detached, the commissioners of the drainage district or the corporate authorities of the municipal corporation. When any lands are so detached from a drainage district and the drainage system of the drainage district is so situated that it will continue to protect the detached lands from overflow or continue to provide an outlet for the storm drainage of those lands, the municipal corporation shall be liable to the drainage district for its proportionate share of the cost of future construction, repair and maintenance work on the levee or outlet, based upon the benefits to be received by the detached lands.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/8-16) (from Ch. 42, par. 8-16)
Sec. 8-16. Detachment of lands in municipal corporation exercising drainage powers-Petition-Signers-Contents. A petition of landowners under Section 8-15 must be signed by not less than 100 adult owners of land in the territory sought to be detached, unless there are fewer than 200 adult landowners in such territory, in which event the petition shall be signed by not less than a majority of the adult landowners. Each petition under Section 8-15, whether by landowners, commissioners or corporate authorities, shall contain (a) a description of the boundaries of the territory sought to be detached, (b) the name of the drainage district from which detachment is sought, (c) the name of the municipal corporation in which the lands are situated, (d) a general description of the drains or levees which the municipal corporation has constructed and is maintaining in the exercise of its storm drainage powers, (e) a statement that the storm drainage powers being exercised by the municipal corporation in the territory sought to be detached are of the same nature as the drainage powers being exercised by the drainage district, (f) a statement that the lands sought to be detached constitute all the lands which lie within both the drainage district and the municipal corporation, and (g) a request that such lands be detached from the drainage district. The petition must be verified and shall have attached thereto a map showing the territory sought to be detached.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/8-17) (from Ch. 42, par. 8-17)
Sec. 8-17. Detachment of lands in municipal corporation exercising drainage powers - Setting petition for hearing - Notice. Upon the filing of the petition, it shall be presented to the court, which shall fix the date and hour for hearing, which date shall be not less than 20 nor more than 60 days from the filing thereof. The clerk of the court shall give notice of the hearing on the petition by publishing a notice in a newspaper of general circulation published in the county in which the drainage district is situated. The notice shall be entitled "Notice of Hearing on Petition to Detach Lands from .... Drainage District" and shall be addressed "To All Persons Interested". The notice must set forth (a) in what court and on what date the petition was filed, (b) a brief summary of the contents of the petition, and (c) the place, date and hour the petition will be heard. The notice shall be published at least once each week for 2 successive weeks. The first publication of the notice shall be at least 2 weeks prior to the date fixed for hearing. When the drainage district is situated in 2 or more counties, then such notice shall be given as aforesaid by publishing the same in a newspaper of general circulation published in each of said counties. If no newspaper of general circulation is published in any such county then publication of the notice shall be in a newspaper having general circulation in that county. Within 4 days after the first publication of the notice, the clerk shall mail a copy thereof to each commissioner of the drainage district and to the corporate authorities of the municipal corporation.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/8-18) (from Ch. 42, par. 8-18)
Sec. 8-18. Detachment of lands in municipal corporation exercising drainage powers- Objections to petition.
Any landowner in the drainage district, the drainage district or the municipal corporation may file objections to the petition at or prior to the time fixed for hearing and, after filing such objections, may be heard with reference thereto and introduce evidence thereon.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/8-19) (from Ch. 42, par. 8-19)
Sec. 8-19. Detachment of lands in municipal corporation exercising drainage powers- Hearing-Order.
If upon hearing the petition, the court finds that it is not properly signed, that the allegations of the petition are not true or that the proposed detachment is not in the best interest of the district and of the lands proposed to be detached, then the court shall deny the petition. If the court finds for the petitioners and has not been requested in writing to ascertain the proportionate share of the cost of reconstruction, repair and maintenance work on the levee or outlet of the drainage district which shall be borne by the municipal corporation in the future, then the court shall order the lands detached from the district. If, however, the court finds for the petitioners and has been requested in writing to ascertain such proportionate share and appropriate pleadings have been filed, then the court shall continue the hearing for the purpose of hearing additional evidence and ascertaining such proportionate share. When the court has ascertained the proportionate share of the cost of such work which the municipal corporation should bear or such proportion has been fixed by an agreement between the commissioners of the drainage district and the corporate authorities of the municipal corporation and approved by the court, the court shall order the lands detached from the district and by that order establish such proportionate share in accordance with its findings or in accordance with the approved agreement. The failure of a district to proceed with a claim against a municipal corporation for the proportionate share of the cost of future work under this section shall not bar the district from bringing an action against the municipal corporation in the manner provided in Article II of this Act.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/8-20) (from Ch. 42, par. 8-20)
Sec. 8-20. Detachment of lands in municipal corporation exercising drainage powers- Effect of order detaching.
The detachment order so entered shall not operate to abate, or to release the lien of, any assessment previously levied against the lands detached or to relieve such lands from liability for assessment by the drainage district for the purpose of paying indebtedness or obligations of the drainage district outstanding at the time of detachment. Immediately upon the entry of the detachment order, all drains, levees, drainage structures and easements of the drainage district in the detached area shall become the property of the municipal corporation without the payment of compensation therefor, and the municipal corporation shall thereafter be charged with the duty of keeping such property in repair.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/8-21) (from Ch. 42, par. 8-21)
Sec. 8-21. Detachment of lands in municipal corporation exercising drainage powers- Appeals.
Any order entered on such a detachment petition shall be final, whether granting or denying detachment, and separate or joint appeals may be taken as in other civil cases.
(Source: Laws 1967, p. 3809.)

(70 ILCS 605/8-22) (from Ch. 42, par. 8-22)
Sec. 8-22. Detachment of Lands in Municipal Corporation Exercising Drainage Powers - Enforcement of Order - Modification. The proportionate share of the cost of future work by the drainage district to be borne by the municipal corporation shall constitute the measure of liability of the municipal corporation to the drainage district and may be enforced by mandamus. The proportionate share as fixed by the court may be set aside or modified by a subsequent contract approved by the court or may be set aside or modified by the court upon application by the drainage district or by the municipal corporation when circumstances have so changed as to make the proportionate share inequitable or unjust as to either party. Notice of the hearing on any petition to modify the proportionate share shall be given as the court may direct.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/8-22.1) (from Ch. 42, par. 8-22.1)
Sec. 8-22.1. In districts where the county collector collects all drainage assessments provided for by this Act, the commissioners of the main district shall provide the county clerk of the county in which a district, subdistrict or minor subdistrict lies with a legal description of the boundaries of such district, subdistrict or minor subdistrict. Within 60 days of any change in such boundaries, the commissioner shall provide the county clerk with a legal description of the new boundaries.
(Source: P.A. 81-983.)



Article IX - Consolidation Of Districts, Subdistricts And Minor Subdistricts

(70 ILCS 605/Art. IX heading)

(70 ILCS 605/9-1) (from Ch. 42, par. 9-1)
Sec. 9-1. Authority to consolidate.
Any 2 or more adjoining districts whose drainage or levee systems are connected may merge and form a single consolidated district which shall thereafter be subject to the provisions of this Act. For the purpose of this Article, districts shall be considered as adjoining when any portion of their boundaries are contiguous or overlap. When the proposed consolidated district will include more than 2 districts, it shall not be necessary for each district to adjoin each of the other districts, but it shall be sufficient if each district adjoins one of the other districts.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/9-2) (from Ch. 42, par. 9-2)
Sec. 9-2. Petition to consolidate.
A consolidated district may be formed upon petition signed by at least one-tenth of the adult owners who own at least one-fifth of the land in each of the districts proposed to be merged. The petition shall be filed in the circuit court of the county in which the greater part of the land in the proposed consolidated district will be situated. The petition shall set forth (a) the names of the districts proposed to be merged, (b) the name of the proposed consolidated district and (c) the reasons for and the advantages to be derived from such consolidation. The petition shall conclude with a prayer for the merger of the districts into a single consolidated district. Upon its filing, the petition shall be presented to the court which shall fix the date and hour for hearing.
(Source: Laws 1965, p. 678.)

(70 ILCS 605/9-3) (from Ch. 42, par. 9-3)
Sec. 9-3. Notice of hearing on petition. The clerk of the court shall give notice of the hearing substantially in the form provided in Section 4-21 and in the manner and for the length of time provided in Section 4-22, except that when notice is given by publication no notice by mailing shall be required. The notice shall include the names of the districts proposed to be merged and the name of the proposed consolidated district. Within 4 days after the first publication of the notice the clerk shall mail a copy thereof to each commissioner of each district.
(Source: P.A. 86-297.)

(70 ILCS 605/9-4) (from Ch. 42, par. 9-4)
Sec. 9-4. Hearing on petition - Referendum - Order. At the hearing the court shall first determine whether the districts are contiguous and whether the petition is signed by at least one-tenth of the adult owners in each district who own at least one-fifth of the land in each district. If the districts are not contiguous or if the petition is not so signed, the petition shall be dismissed.
If the districts are contiguous and the petition is so signed but it is not signed by a majority of the adult owners in each district owning more than one-third of the land in each district, or by more than one-third of the adult owners in each district owning a major portion of the land in each district, the court shall then order the question of consolidation submitted to the adult owners of land in each district at a special election to be held in each district. The court shall fix the day upon which the election shall be held which shall be the same day in each district and which shall not be less than 30 nor more than 60 days from the day the order is entered. The court, at the time of calling the election, shall also designate the polling place or places in each district and designate the hours at which the polling places will open and close. Upon calling the election the court shall continue the cause to a day certain, which day shall be not less than 7 nor more than 14 days following the day fixed for the election.
The clerk of each district shall give notice of the election by publishing notice thereof in the manner and for the length of time provided in Section 4-22 in the case of a hearing on a petition. The ballots cast at the election shall be in substantially the following form:
--------------------------------------------------------------
Shall (name of district in which
election is being held), be merged with Yes
(name of other district or districts) --------------------
to organize (name of consolidated No
district)
--------------------------------------------------------------
The reverse side of the ballot shall show the official nature of the ballot by the certificate of the clerk, and it shall be the duty of the clerk to cause the ballots to be prepared. The commissioners of each district shall serve as the judges of the election unless the court shall designate other judges at the time of calling the election. The ballots and the results shall be returned to the clerk of the district within 48 hours after the election and he shall, within 5 days thereafter, report the results of the election to the court. The cost of the election in each district shall be borne by that district. If, in each district, a majority of the owners voting on the question shall favor consolidation and if the court thereupon finds that such consolidation will be beneficial to the major portion of the land in each district, the court shall order the merger of the districts into the consolidated district.
If, at the hearing the court determines that the districts are contiguous and that the petition is signed by a majority of the adult owners in each district owning more than one-third of the land in each district or by more than one-third of the adult owners in each district owning a major portion of the land in each district, then no election shall be necessary and if the court further finds that such consolidation will be beneficial to a major portion of the lands in each district, the court shall order the merger of the districts into the consolidated district.
The affidavit of one or more credible persons may be taken as prima facie evidence as to the proportion of the owners signing the petition and of the proportion of the area owned by them.
(Source: Laws 1957, p. 1438.)

(70 ILCS 605/9-4.1) (from Ch. 42, par. 9-4.1)
Sec. 9-4.1. Consolidation - Petition of Commissioners.) In addition to the method of consolidation provided in Section 9-2, the commissioners of contiguous districts may petition to consolidate the districts. Such petition must show: (a) the names of the districts proposed to be merged; (b) that the districts are contiguous; (c) the name of the proposed consolidated district and (d) the reasons for and the advantages to be derived from such consolidation. The petition shall be signed by a majority of the commissioners of each district proposed to be merged and shall be verified by at least one commissioner of each district proposed to be merged.
Time for hearing of the petition shall be fixed and notice thereof given as provided by Section 9-3.
At the hearing the court shall determine whether the districts are contiguous and whether such consolidation will be beneficial to a major portion of the lands in each district. If the court finds for the petitioners it shall order the merger of the districts into the consolidated district but if the court finds against the petitioners the petition shall be dismissed. In either event, the costs shall be taxed against the districts. The order shall be final. Separate or joint appeals may be taken by any of the parties affected thereby or by the commissioners of the districts, as in other civil cases.
(Source: P.A. 82-783.)

(70 ILCS 605/9-5) (from Ch. 42, par. 9-5)
Sec. 9-5. Effect of order organizing consolidated district.
Upon the entry of an order consolidating 2 or more districts, the individual districts shall lose their separate existence and be merged into the consolidated district and the consolidated district shall thereupon become a body politic and corporate with all the powers, rights, duties and obligations of other districts organized under this Act. The consolidated district shall succeed to all the records, property, funds, rights and duties of the merged districts.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/9-6) (from Ch. 42, par. 9-6)
Sec. 9-6. Commissioners and other officers. Upon the organization of the consolidated district, the duties of commissioners and other officers of each merged district shall cease. The appointing authority as provided in Section 3-9 shall appoint 3 commissioners of the consolidated district to serve until the first Tuesday in September following, and thereafter commissioners shall be appointed as provided in Article IV of this Act. The commissioners and other officers of a consolidated district shall have like powers and duties as commissioners and officers of other districts organized under this Act.
(Source: P.A. 86-297.)

(70 ILCS 605/9-7) (from Ch. 42, par. 9-7)
Sec. 9-7. Indebtedness of merged districts.
In case any district merged into a consolidated district has bonds or notes outstanding which are a lien on funds on hand in the treasury of the district at the time of consolidation, or on assessments which are unpaid at the time of consolidation, such lien shall be unimpaired by such consolidation and the lien shall continue in favor of the bond or note holders. The funds on hand and the assessments when collected shall be set apart and held for the purpose of retiring such secured debt and no such funds or assessments shall be transferred into the general funds of the consolidated district until all indebtedness of the merged district has been discharged.
In case any district merged into a consolidated district has unsecured debts outstanding at the time of consolidation, any funds in the treasury of such district or otherwise available and not committed shall, to the extent necessary, be applied to the payment of such debts. If the funds on hand or otherwise available are not sufficient to satisfy such indebtedness, the court may, if such an assessment would otherwise be authorized, direct the commissioners of the consolidated district to levy an assessment against the lands in the merged debtor district for the purpose of paying such indebtedness. The proceeds of such assessment shall be used to pay the costs and expenses incident to the levy and collection of the assessment and for the payment of such indebtedness, and for no other purpose.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/9-8) (from Ch. 42, par. 9-8)
Sec. 9-8. Prior obligations and assessments-Annual maintenance assessments. The merging of any district into a consolidated district shall not affect the obligation of any contract entered into by the merged district nor invalidate or otherwise affect the levy, extension or collection of any assessments upon property in such merged district. Such contracts shall be taken over and assumed by the consolidated district. All assessments shall be collected and the proceeds therefrom shall be expended or disposed of by the consolidated district in the same manner as such assessments might have been collected, expended or disposed of by the individual districts.
If an annual maintenance assessment has been levied in one or more of the districts so consolidated such annual maintenance assessment or assessments shall remain unimpaired by such consolidation and the commissioners of the consolidated district shall have the power to make and file a certificate of levy of an annual maintenance assessment in the same manner as is provided in this Act for other districts. If the commissioners of the consolidated district determine that (a) the annual maintenance assessment is insufficient or (b) is not properly equalized on the lands and other property in the consolidated district they may petition the court for leave to levy an annual maintenance assessment to supersede the former annual maintenance assessment or assessments levied by the individual district or districts. Any such petition shall be filed, set for hearing and heard after notice in the manner provided in Sections 4-19 to 4-24, inclusive. If the court finds that the existing annual maintenance assessment is insufficient or is not properly equalized on the lands or other property in the consolidated district then its order shall include a provision setting aside and vacating the former annual maintenance assessment or assessments effective upon the confirmation of the new annual maintenance assessment roll, but such order shall not in any way affect the collection of any annual maintenance assessments due and unpaid at the time of the confirmation of the new roll.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/9-9) (from Ch. 42, par. 9-9)
Sec. 9-9. Effect of Consolidation of Districts Upon Subdistricts and Minor Subdistricts.
The merger of 2 or more districts into a consolidated district shall not affect the organization or operation of any subdistrict or minor subdistrict within any of the merged districts in existence at the time of consolidation, except to avoid confusion the court may rename or renumber the subdistricts and minor subdistricts. The commissioners and other officers of the consolidated district, ex officio, shall become the commissioners and officers of all subdistricts and minor subdistricts within the consolidated district.
(Source: Laws 1955, p. 512.)



Article X - Abandonment Of Work, Dissolution Of Districts, Subdistricts And Minor Subdistricts

(70 ILCS 605/Art. X heading)

(70 ILCS 605/10-1) (from Ch. 42, par. 10-1)
Sec. 10-1. Abandonment of entire work. When a petition signed by not less than two-thirds of the adult landowners who own not less than two-thirds of the lands in the district and praying for the abandonment of work theretofore ordered constructed, is filed with the court before the commissioners of the district enter into a contract for the construction of such work and before any lien has attached to the assessment levied to pay the cost thereof, the court shall order the commissioners to abandon such work and to rebate the assessments paid and abate the unpaid assessments. Upon the filing of the petition it shall be presented to the court, set for hearing, and heard after notice in the manner provided in Sections 4-19 to 4-24, inclusive. If notice is given by publication then the clerk of the court shall, within 4 days after the first publication, mail a copy thereof to each of the commissioners. The order directing such abandonment, rebate and abatement shall be conditioned upon the petitioners reimbursing the district within 30 days for all costs and expenses, including the fees of the commissioners, treasurer, clerk, engineers and attorneys, theretofore incurred by the district in connection with the abandoned work and assessment and to be incurred by the district in connection with the rebate and abatement of the assessment abandoned, which costs and expenses shall be fixed and determined by the court in its abandonment order. If the petitioners fail to reimburse the district as provided in the order within such 30 day period, the order shall be vacated and shall thereafter be without force or effect. Any assessment levied to pay the cost of work subsequently abandoned shall be rebated and abated as hereinbefore provided in Section 5-30 of this Act.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/10-2) (from Ch. 42, par. 10-2)
Sec. 10-2. Abandonment of portion of work. When a petition, signed by not less than two-thirds of the adult landowners in any area which will be benefited by a particular portion of any work theretofore ordered constructed and who own not less than two-thirds of the lands in such area, is filed with the court before the commissioners of the district enter into a contract for the construction of such work and before any lien has attached to the assessment levied to pay the cost thereof, the court shall order the commissioners to abandon such work and to rebate the assessments paid and abate the unpaid assessments attributable to such work. Upon the filing of the petition it shall be presented to the court, set for hearing, and heard after notice in the manner provided in Sections 4-19 to 4-24, inclusive. If notice is given by publication then the clerk shall, within 4 days after the first publication, mail a copy thereof to each of the commissioners. The order directing such abandonment, rebate and abatement shall be conditioned upon the petitioners reimbursing the district within 30 days for the proportionate share of the costs and expenses attributable to the abandoned work and assessment, including the fees of the commissioners, treasurer, clerk, engineers and attorneys, theretofore incurred by the district, and including all costs and expenses to be incurred by the district in connection with the rebate and abatement of a portion of the assessment, which costs and expenses shall be fixed and determined by the court in its abandonment order. If the petitioners fail to reimburse the district as provided in the order within such 30 day period, the order shall be vacated and shall thereafter be without force or effect. Any assessment levied to pay the cost of the portion of the work subsequently abandoned shall be rebated and abated as hereinbefore provided in Section 5-30.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/10-3) (from Ch. 42, par. 10-3)
Sec. 10-3. Abandonment of work in subdistricts and minor subdistricts.
The work or a portion of the work of a subdistrict or a minor subdistrict may be abandoned in like manner and with like effect as work in a main district.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/10-4) (from Ch. 42, par. 10-4)
Sec. 10-4. Dissolution-Power of court.
The court may dissolve a district in the manner hereinafter provided in this Article.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/10-5) (from Ch. 42, par. 10-5)
Sec. 10-5. Dissolution-Petition by landowners.
When the owners of lands within a district desire to dissolve the district they may so petition the court. The petition must be signed by not less than three-fourths of the adult landowners who own not less than three-fourths of the land in the district. The petition must show (a) the reasons for dissolving the district, (b) that there are no debts of the district outstanding or that there are sufficient funds on hand or available to satisfy such debts, (c) that no contract will be impaired by the dissolution of the district, (d) that the district is not obligated to maintain any bridges and (e) that the petitioners will pay any court costs incurred in connection with the petition. The petition must be verified.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/10-6) (from Ch. 42, par. 10-6)
Sec. 10-6. Dissolution-Setting petition for hearing-Notice. Upon the filing of a petition for dissolution it shall be presented to the court, which shall fix the date and hour for hearing. The clerk of the court shall give notice of the hearing substantially in the form provided in Section 4-21 and in the manner and for the length of time provided in Section 4-22. Within 4 days after the first publication of the notice, the clerk shall mail a copy thereof to each of the commissioners of the district.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/10-7) (from Ch. 42, par. 10-7)
Sec. 10-7. Dissolution-Hearing-Order-Appeals.
At the hearing the court shall determine (a) whether the petition is signed by the requisite number of owners owning the required proportion of the land, (b) whether there is a good reason for dissolving the district and (c) whether the other required allegations of the petition are true. If the court finds for the petitioners it shall order the district dissolved but if the court finds against the petitioners the petition shall be dismissed. In either event, the costs shall be taxed against the petitioners. The order shall be final. Separate or joint appeals may be taken by any of the parties affected thereby or by the commissioners of the district, as in other civil cases.
(Source: Laws 1967, p. 3809.)

(70 ILCS 605/10-7.1) (from Ch. 42, par. 10-7.1)
Sec. 10-7.1. Dissolution - Petition of Commissioners.) In addition to the method of dissolution provided in Section 10-5, the commissioners of a district may petition to dissolve the district. Such petition must show: (a) the reasons for dissolving the district; (b) that there are no debts of the district outstanding or that there are sufficient funds on hand or available to satisfy such debts; (c) that no contract will be impaired by the dissolution of the district; (d) that the district is not obligated to maintain any bridges and (e) that the district will pay any court costs incurred in connection with the petition. The petition shall be signed by a majority of the commissioners and be verified by at least one commissioner.
Time for hearing of the petition shall be fixed and notice thereof given as provided by Section 10-6.
At the hearing the court shall determine whether there is good reason for dissolving the district and whether the allegations of the petition are true. If the court finds for the petitioners it shall order the district dissolved but if the court finds against the petitioners the petition shall be dismissed. In either event, the costs shall be taxed against the district. The order shall be final. Separate or joint appeals may be taken by any of the parties affected thereby or by the commissioners of the district, as in other civil cases.
(Source: P.A. 80-579.)

(70 ILCS 605/10-8) (from Ch. 42, par. 10-8)
Sec. 10-8. Dissolution-Effect of order-Procedure following dissolution. If an order is entered by the court dissolving a district, the district shall thenceforth cease to be a body politic and corporate. The commissioners of the district shall become vested as trustees with the title to all property of the district, both real and personal, except the drains, levees and other works of the district and the rights-of-way upon which the same are situated, and shall hold in trust all funds belonging to the district at the time of the entry of the order of dissolution. The commissioners shall in the manner directed by the court advertise and sell the real and personal property belonging to the district. The proceeds of any such sale and any other funds passing to the commissioners shall be used to pay the debts of the district, the costs of sale and any other costs and expenses incurred subsequent to the entry of the order of dissolution, and all remaining surplus funds shall be rebated equitably to the landowners. The persons entitled to any such rebate shall be those persons who owned the land on the date of the filing of the petition for dissolution. The commissioners shall make a report to the court of their acts in making any such sale, and they shall report to the court the names of the persons to whom any rebate is proposed to be made and the amounts of such rebates. Such report may be heard by the court upon such notice as the court may direct, and the court at such hearing shall determine all questions with regard to any proposed rebate. Such rebates shall be paid out in like manner and with like effect as rebates paid out under Section 5-30.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/10-9) (from Ch. 42, par. 10-9)
Sec. 10-9. Dissolution-Subdistricts and minor subdistricts upon petition of landowners.
Subdistricts and minor subdistricts may be dissolved upon petition of landowners in the same manner as provided in this Article for main districts. The dissolution of a main district shall not result in the dissolution of the subdistricts or minor subdistricts included therein unless the order dissolving the main district expressly so states and neither shall the dissolution of a subdistrict result in the dissolution of the minor subdistricts included therein unless the order dissolving the subdistrict expressly so states. In any subdistrict not dissolved at the time of dissolution of the main district, the subdistrict shall continue in existence and shall have its own commissioners and other officers in the same manner as though it had been originally organized as a main district under this Act. The commissioners and other officers of the dissolved district shall continue as commissioners and officers of the subdistrict until their successors are selected and have qualified as hereinbefore provided in this Act.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/10-10) (from Ch. 42, par. 10-10)
Sec. 10-10. Dissolution-Subdistrict or minor subdistrict upon petition of commissioners. In addition to the method provided in Section 10-9, when the drainage system of a subdistrict is of the same character, type or nature as any part of the drainage system of the main district, the commissioners of the subdistrict may petition the court to dissolve the subdistrict. Such petition must show: (a) the reasons for dissolving the subdistrict; (b) that there are no debts of the subdistrict outstanding or that there are sufficient funds on hand or available to satisfy such debts; (c) that no contract will be impaired by the dissolution of the subdistrict; and (d) that the drainage system of the subdistrict is of the same character, type or nature as some part of the drainage system of the main district. The petition shall be signed by the commissioners and be verified by at least one commissioner. Time for hearing of the petition shall be fixed and notice thereof given as provided by Section 10-6.
At the hearing the court shall determine whether there is good reason for dissolving the subdistrict and whether the allegations of the petition are true. If the court finds for the petitioners it shall order dissolution and the main district shall thereupon succeed to the drainage system, funds and property of the dissolved subdistrict and be responsible for the performance and fulfillment of the duties and obligations of the dissolved subdistrict.
When the drainage system of a minor subdistrict is of the same character, type or nature as any part of the drainage system of the subdistrict in which it is located, the minor subdistrict may be dissolved upon petition of the commissioners of the minor subdistrict in the same manner and subject to the same conditions as is provided by this section for the dissolution of a subdistrict. If a minor subdistrict is so dissolved the subdistrict in which it is located shall thereupon succeed to the drainage system, funds and property of the dissolved minor subdistrict and be responsible for the performance and fulfillment of the duties and obligations of the dissolved minor subdistrict.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/10-11) (from Ch. 42, par. 10-11)
Sec. 10-11. Dissolution-Drains and levees to remain for common use-Exception. Whenever a district, subdistrict or minor subdistrict has been dissolved as hereinbefore provided, other than dissolution of a subdistrict or minor subdistrict under the provisions of Section 10-10, all drains, levees and other works thereof and the rights-of-way upon which the same are situated shall be deemed to be for the mutual benefit of the lands formerly in the district, subdistrict or minor subdistrict so dissolved and shall be subject to the provisions of Section 2-9, 2-10 and 2-11.
However, when a subdistrict or minor subdistrict is dissolved under the provisions of Section 10-10, then all such drains, levees and other works and the rights-of-way upon which the same are situated belonging to the suborganization shall become the property of the district or subdistricts so taking over such drainage system.
(Source: Laws 1955, p. 512.)



Article XI - Claims Against And Contracts With Other Districts And Municipal Corporations Exercising Drainage Powers

(70 ILCS 605/Art. XI heading)

(70 ILCS 605/11-1) (from Ch. 42, par. 11-1)
Sec. 11-1. Right to connect drains and levees. Any drainage district may connect its drains, in the course of natural drainage, or its levees to the drains or levees of another district or to the storm drains or levees of a municipal corporation exercising drainage powers. Any municipal corporation exercising drainage powers may connect its storm drains, in the course of natural drainage, or its levees to the drains or levees of a drainage district. If, by reason of such connection, lands or other property in the district or municipal corporation making the connection receive benefits from work theretofore or thereafter constructed by the other public body, then the district or municipal corporation making the connection shall be liable to the district or municipal corporation conferring the benefits for the just proportion of the cost of such work and of the cost of the enlargement, improvement, maintenance, repair and operation thereof based upon the relation which the benefits to the lands in the district or municipal corporation making the connection bear to the entire benefits from such work. Whenever the connection is made for the purpose of obtaining an outlet, such connection in itself shall be prima facie evidence of the fact that lands and other property in the district or municipal corporation making the connection are benefited by such work.
Any district may, by a contract in writing with another district or with a municipal corporation exercising drainage powers approved in the manner provided in Sections 11-5, 11-6 and 11-7, obtain the right to connect its drains other than in the course of natural drainage to the drains of the other districts or to the storm drains of the municipal corporation. Any municipal corporation exercising drainage powers may in like manner obtain the right to connect its drains other than in the course of natural drainage to the drains of a drainage district. If a drainage district or municipal corporation exercising drainage powers, by reason of connecting its drains other than in the course of natural drainage, causes damage to any lands or other property by flooding or otherwise, it is liable for such damage to the owners thereof or other persons interested therein and such liability shall not be avoided by the terms of any contract between the two bodies.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/11-2) (from Ch. 42, par. 11-2)
Sec. 11-2. Liability for benefits conferred by districts.
Whenever any work constructed or ordered to be constructed by any drainage district has benefited or will benefit lands outside of that district but within the boundaries of another district or within the boundaries of a municipal corporation exercising drainage powers, the other district or the municipal corporation is liable to the district conferring such benefits for the just proportion of the cost of such work and of the cost of the enlargement, improvement, maintenance, repair and operation thereof based upon the relation which the benefits to the lands in the other district or the municipal corporation bear to the entire benefits from such work.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/11-3) (from Ch. 42, par. 11-3)
Sec. 11-3. Liability for benefits conferred by municipal corporations.
Whenever any drainage or levee work constructed or ordered to be constructed by any municipal corporation exercising drainage powers has benefited or will benefit lands outside of such municipal corporation but within the boundaries of a drainage district, the district is liable to the municipal corporation constructing such work for its just proportion of the cost of such work and the enlargement, improvement, maintenance, repair and operation thereof, based upon the relation which the benefits to the lands in the district bear to the entire benefits from such work.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/11-4) (from Ch. 42, par. 11-4)
Sec. 11-4. Contracts adjusting claims for benefits.
Whenever a drainage district has a claim against another district or against a municipal corporation exercising drainage powers, or a municipal corporation exercising drainage powers has a claim against a drainage district for a portion of the cost of constructing, enlarging, improving, maintaining, repairing or operating any drainage or levee work, the commissioners of the 2 districts or the commissioners and the corporate authorities of the municipal corporation, as the case may be, may enter into a written contract settling and adjusting the claim for benefits and fixing the proportionate share of the cost of future maintenance and repair work and operating expenses to be borne by the benefited district or municipal corporation.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/11-5) (from Ch. 42, par. 11-5)
Sec. 11-5. Petition for approval of contracts adjusting claims for benefits.
Before a contract adjusting a claim for benefits becomes effective it must be approved by the court or courts having jurisdiction over the drainage district or districts. The commissioners of any district entering into such a contract shall petition the court having jurisdiction over that district for the approval of the contract. A copy of the contract shall be attached to the petition. If the contract is between 2 drainage districts under the jurisdiction of the same court the commissioners of the 2 districts may join in the same petition.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/11-6) (from Ch. 42, par. 11-6)
Sec. 11-6. Setting petition for hearing-Notice.
Upon the filing of a petition for the approval of a contract settling and adjusting a claim for benefits it shall be presented to the court, which shall fix the date and hour for hearing. If the contract is between a drainage district and a municipal corporation exercising drainage powers and such municipal corporation was made a party to the proceeding in which the performance of the work was authorized, then the petition may be heard without notice or upon such notice as the court may direct. If the contract is between 2 drainage districts, or if the contract is between a drainage district and a municipal corporation and the municipal corporation was not a party to that proceeding, then the clerk of the court shall publish notice of the hearing on the petition in a newspaper of general circulation published in the county in which the petitioning district is situated. The notice shall be entitled "Drainage Notice", shall be addressed "To All Persons Interested" and must state (a) in what court and on what date the petition was filed, (b) in summary form, the terms of the contract, including the names of the parties to the contract and (c) the place, date and hour the petition will be heard. The notice shall be published once each week for 2 successive weeks and the first publication of the notice shall be at least 2 weeks prior to the date fixed for hearing. When a petitioning district is situated in 2 or more counties then such notice shall be given as aforesaid by publishing the same in a newspaper of general circulation published in each of said counties. If no newspaper of general circulation is published in any such county, then publication of the notice shall be in a newspaper having general circulation in that county. Notice by mailing shall not be required.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/11-7) (from Ch. 42, par. 11-7)
Sec. 11-7. Hearing on petition-Appeals.
At such hearing all persons interested shall have the right to appear and be heard. The court may approve or disapprove the contract or, with the consent of the parties to the contract, may modify it. Separate or joint appeals may be taken from the final order of the court as in other civil cases.
(Source: Laws 1967, p. 3809.)

(70 ILCS 605/11-8) (from Ch. 42, par. 11-8)
Sec. 11-8. Fixing proportionate share of costs when unable to agree. Whenever a drainage district has a claim against another district or against a municipal corporation exercising drainage powers, or a municipal corporation exercising drainage powers has a claim against a drainage district for a portion of the cost of constructing, enlarging, improving, maintaining, repairing or operating any drainage or levee work, and the commissioners of the 2 districts or the commissioners and the corporate authorities of the municipal corporation, as the case may be, are unable to agree upon any or all of the terms of a written contract settling and adjusting the claim for benefits, then the proportionate share of the cost of such work to be borne by the benefited body shall be fixed by a court.
If the claim is made by a drainage district and the other district or the municipal corporation, as the case may be, was made a party to the proceeding authorizing the performance of the work, then the amount of such benefits shall be fixed in the assessment proceeding at the time and as a part of the hearing on the assessment roll. If the claim is made by a drainage district and the other district or the municipal corporation, as the case may be, was not made a party to the proceeding authorizing the performance of the work or if the claim is made by a municipal corporation, then the commissioners of the district performing the work or the corporate authorities of the municipal corporation performing the work, shall file a complaint in the circuit court of the county in which the defendant, or any part thereof, is situated or in any other court of competent jurisdiction. The pleadings and practice shall be as provided by the Civil Practice Law. A copy of the plans, profiles and specifications, together with a summary of the cost of the work done or an estimate of the cost of the work ordered to be done shall be attached to or filed with the complaint.
(Source: P.A. 82-783.)

(70 ILCS 605/11-9) (from Ch. 42, par. 11-9)
Sec. 11-9. Counterclaims-Annual benefits.
In any such proceeding, the defendant may, by counterclaim, set off or recoup any benefits which the defendant may have conferred upon the lands or other property in the plaintiff district or municipal corporation. If the plaintiff district has levied an annual maintenance assessment or if the plaintiff municipal corporation levies an annual tax for the purpose of repairing, maintaining or operating the drainage or levee work conferring such benefits, then, in such proceeding, the plaintiff may inquire into and determine the amount of the annual benefits which the defendant will receive from the repair, maintenance or operation of such work and the defendant may likewise set off or recoup the amount of annual benefits which the plaintiff will receive from the repair, maintenance or operation of drainage or levee work of the defendant.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/11-10) (from Ch. 42, par. 11-10)
Sec. 11-10. Procedure at trial - View by jury. The issues arising on a complaint filed under Section 11-8 shall be tried as in an action under the Civil Practice Law. If tried before a jury, the jury may view the work and premises if a request for such a view is made in the manner provided in Section 5-11.
(Source: P.A. 82-783.)

(70 ILCS 605/11-11) (from Ch. 42, par. 11-11)
Sec. 11-11. Judgment. Upon the conclusion of the hearing, the court shall enter judgment according to its findings or according to the verdict of the jury, as the case may be. If judgment is entered for the payment of money, then the court shall also order the district or municipal corporation against which judgment is entered to pay, or to take such steps as may be necessary to pay, such judgment. Appeals may be taken as in other civil cases.
(Source: P.A. 84-547.)

(70 ILCS 605/11-12) (from Ch. 42, par. 11-12)
Sec. 11-12. Effect of judgment fixing annual benefits.
A judgment fixing the amount of annual benefits between the parties constitutes the measure of liability between them for the repair, maintenance and operation of the work for which such judgment was given and any amounts coming due thereunder shall be payable at such times as the court may direct. The judgment for such benefits may, however, be modified or set aside upon the application of either the plaintiff or the defendant when circumstances have so changed as to make the judgment inequitable or unjust as to either party.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/11-13) (from Ch. 42, par. 11-13)
Sec. 11-13. Limitation of action for benefits.
No complaint or counterclaim seeking to establish liability for or to recoup or set off benefits under this Article may be filed more than 5 years after the completion of the work or the making or enlarging of the connection.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/11-14) (from Ch. 42, par. 11-14)
Sec. 11-14. Joint systems.
Any 2 or more adjoining drainage districts may by contract establish joint systems of drains, levees, pumping plants or other works and provide for the construction, reconstruction, repair, maintenance and operation thereof. For the purposes of this Article, districts shall be considered as adjoining when any portion of their boundaries are contiguous or overlap. When the joint system is established by more than two districts it shall not be necessary for each of the districts to adjoin each of the other districts but it shall be sufficient if each district adjoins one of the other districts.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/11-15) (from Ch. 42, par. 11-15)
Sec. 11-15. Approval of contract establishing joint system.
The contract establishing the joint system shall be reduced to writing and before it becomes effective it must be approved by the court or courts having jurisdiction over the drainage districts. The commissioners of any district entering into such a contract shall petition the court having jurisdiction over that district for approval of the contract. A copy of the contract shall be attached to the petition. If the contract is between 2 or more districts under the jurisdiction of the same court the commissioners of such districts may join in the same petition.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/11-16) (from Ch. 42, par. 11-16)
Sec. 11-16. Setting petition for hearing-Notice.
Upon the filing of a petition for the approval of a contract establishing a joint system, it shall be presented to the court, which shall fix the date and hour for hearing. The clerk of the court shall publish notice of the hearing on the petition in a newspaper of general circulation published in the county in which the petitioning district is situated. The notice shall be entitled "Drainage Notice", shall be addressed "To All Persons Interested" and must state (a) in what court and on what date the petition was filed, (b) in summary form, the terms of the contract, including the names of the parties to the contract, and (c) the place, date and hour the petition will be heard. The notice shall be published once each week for 2 successive weeks and the first publication of the notice shall be at least 2 weeks prior to the date fixed for hearing. When a petitioning district is situated in 2 or more counties, then such notice shall be given as aforesaid by publishing the same in newspapers of general circulation published in each of said counties. If no newspaper of general circulation is published in any such county, then publication of the notice shall be in a newspaper having general circulation in that county. Notice by mailing shall not be required.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/11-17) (from Ch. 42, par. 11-17)
Sec. 11-17. Hearing on Petition-Appeals.
At such hearing, all persons interested shall have the right to appear and be heard. The court may approve or disapprove the contract or, with the consent of the parties to the contract, may modify it. Separate or joint appeals may be taken from the final order as in other civil cases.
(Source: Laws 1967, p. 3809.)



Article XII - Miscellaneous Provisions--Penalties

(70 ILCS 605/Art. XII heading)

(70 ILCS 605/12-1) (from Ch. 42, par. 12-1)
Sec. 12-1. Lands within district-Right to use district drains.
A landowner within any drainage district has the right to use the ditches and drains of the district as outlets for any drains, either open or covered, which he may desire to construct for the more complete drainage of his own land; provided, however, that hereafter when any such drain is connected with any ditch or drain of the district, a proper bulkhead, spillway, drop box, pipe outlet, junction box or other suitable structure shall be constructed and thereafter maintained by the landowner so as to prevent damage to the ditch or drain of the district. The landowner shall obtain the approval of the commissioners as to the type, design and method of construction of the structure before making any connection and the construction thereof shall be subject to the supervision and control of the commissioners. Any landowner who fails to construct such an outlet structure is liable for all damages resulting from such failure. If, after written request by the commissioners to do so, the landowner fails or refuses to construct such an outlet structure, then the district may build the same and recover the cost thereof from the landowner.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/12-2) (from Ch. 42, par. 12-2)
Sec. 12-2. Lands within district-Rights of drainage.
Land included within a district shall continue to have the same rights of drainage, both common law and statutory, as land not within an organized drainage district, except insofar as the drainage system of the district may vary from or be inconsistent with natural drainage. The construction of a covered drain by a drainage district in the course of natural drainage or along the course of an open ditch shall not in itself be considered to be an abandonment of the natural drain or the open ditch.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/12-3) (from Ch. 42, par. 12-3)
Sec. 12-3. Right of landowner to use right-of-way of district.
The owner of any land over, through or across which a district has acquired a right-of-way for the construction and maintenance of an open or covered drain by grant, dedication, condemnation or otherwise, may use the land occupied by such right-of-way in any manner not inconsistent with the paramount easement of the district. Any use of the right-of-way which will interfere with the operation of the drain or will increase the cost to the district of performing any of its work thereon is deemed to be inconsistent with the district's easement. No permanent structures, including bridges and fords, shall be placed on the right-of-way by a landowner without first obtaining the express consent of the commissioners of the district. Temporary structures, including fences, may be placed on or across the right-of-way without the necessity of obtaining the consent of the commissioners, but shall be removed by the landowner whenever he is notified to do so by the commissioners. A landowner may pasture livestock in an open ditch, but if, in so doing, the ditch is damaged, the owner shall repair such damage, and if he fails to make such repairs, he is liable to the district for the cost of such repairs and all expenses incident thereto.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/12-4) (from Ch. 42, par. 12-4)
Sec. 12-4. Highway and railroad bridges.
Whenever a district drain crosses an existing air-strip or airplane landing field owned by any county, township, city, village, Park District, Port District, airport authority, or any other political subdivision or municipality of this state, or which is owned, controlled, operated or leased by another state or a political subdivision of another state under the provisions of Sections 25.01 to 25.04, both inclusive, of the "Illinois Aeronautics Act", or an existing public highway or an existing railroad other than in the course of natural drainage, the district is liable to the highway authority or the railroad, or the political subdivision or municipality which owns the air-strip or airplane landing field, for the cost of constructing any bridge or culvert made necessary by such crossing and shall thereafter be liable to the highway authority or railroad, or the political subdivision or municipality which owns the air-strip or airplane landing field, for the cost of repairing and maintaining such a bridge or culvert.
Whenever a natural drain or a ditch constructed in the course of natural drainage crosses a public highway or a railroad, or an air-strip or airplane landing field, the highway authority or the railroad, or the political subdivision or municipality which owns the air-strip or airplane landing field, shall construct and thereafter keep in repair and maintain a bridge or culvert of sufficient length, depth, height above the bed of the drain or ditch, and capacity to subserve the needs of the public with respect to the drainage of the lands within the natural watershed of such drain or ditch, not only as such needs exist at the time of construction, but for all future time.
When a ditch of a district has been, or is to be, constructed in the course of natural drainage across or under a railroad and the bridge or culvert of such railroad is not of sufficient length, depth, height or capacity to allow the water to flow through the same without substantial or material obstruction, the commissioners shall give notice to such railroad to enlarge or replace the bridge or culvert so that the water can pass through the bridge or culvert without substantial material obstruction. If the railroad fails, neglects or refuses to so enlarge or replace the bridge or culvert within 6 months after being so notified, then the railroad, in addition to being liable for all damages caused to land, crops and other property, is liable to the district for damages in the sum of $25.00 for each day beyond the 6 months period that it failed, neglected or refused to so enlarge or replace the bridge or culvert. Such damages may be recovered by the district by an action at law in any court of competent jurisdiction.
If, in the construction, reconstruction, repair or maintenance of a district ditch in the course of natural drainage, it becomes necessary that a railroad bridge be temporarily removed to permit the performance of such work upon railroad right-of-way, the commissioners shall give the railroad reasonable notice of such fact and the railroad shall, at its own expense and without cost to the district, either perform such work on its own right-of-way or remove such bridge and, upon completion of the work, replace the same. The district shall perform its work with as little interruption to the traffic on the railroad as circumstances permit. If the railroad fails, neglects or refuses to perform such work or remove the bridge by the time specified in such notice, then the railroad, in addition to being liable to the district for the actual damages sustained, is liable for punitive damages in the sum of $25 for each day beyond the time specified in the notice that it so failed, neglected or refused to perform such work or to remove the bridge.
If a district, by deepening, widening or straightening a natural drain or by changing the established grade, width or alignment of a ditch, removes or threatens to remove the support from under any abutment, pier, wingwall or other supporting member of a highway or railroad bridge, or an airstrip or airplane landing field, the district is liable to the highway authority or railroad, or the political subdivision or municipality which owns the air-strip or airplane landing field, for the cost of protecting or underpinning such abutment, pier, wingwall or other supporting member. The amount of such liability may be fixed and determined by agreement between the drainage commissioners and the highway authority or railroad, or the political subdivision or municipality which owns the airstrip or airplane landing field, or by the allowance of damages in the assessment proceeding or, if there is no assessment proceeding, then by separate action at law. Nothing contained in this paragraph shall be construed as relieving the highway authority or railroad, or the political subdivision or municipality which owns the air-strip or airplane landing field, from its obligation to construct and maintain adequate bridges or culverts over natural drains or over ditches constructed in the course of natural drainage as hereinabove provided in the second paragraph of this section.
(Source: Laws 1967, p. 3809.)

(70 ILCS 605/12-5) (from Ch. 42, par. 12-5)
Sec. 12-5. Farm bridges. In districts organized prior to June 28, 1919, under the Farm Drainage Act, the districts shall continue to be liable for the construction, reconstruction and maintenance of at least one bridge or proper passageway over each open ditch constructed or ordered constructed prior to the effective date of this Act where the same crosses any enclosed tract or parcel of land in such a manner that a portion thereof is landlocked and has no access from any public highway other than by a bridge or passageway over the ditch. The cost of constructing, reconstructing and maintaining such bridge or crossing shall be paid by the district, except that the commissioners may contract with the owner of any land crossed by the ditch for such owner to construct, reconstruct and maintain any such bridge or crossing, or they may enter into any other agreement with such owner by which the district may be relieved of or released from such liability. If the commissioners and the owner are unable to reach such an agreement, the district may cause the amount of compensation to be paid for a release from such liability to be determined in the manner provided in Section 4-17 of this Act.
In districts organized under the Farm Drainage Act prior to June 28, 1919, as to ditches ordered constructed after the effective date of this Act, and in all other districts, whether organized under this Act or any prior act, the district is not required to construct, reconstruct, enlarge or maintain any farm bridge or other private bridge across a district ditch, but the cost thereof, when occasioned by the work of the district, shall be taken into consideration in determining the amount to be allowed to the landowner for damages to land not taken. Nothing contained in this paragraph shall be construed to prevent such damages from being fixed by agreement of the parties or to prevent the district from assuming liability for the construction, reconstruction, enlargement and maintenance of a farm bridge or other private bridge in order to reduce the amount of damages to which the owner may be entitled.
If a district, by deepening, widening or straightening a natural drain, or by changing the established grade, width or alignment of a ditch, removes or threatens to remove the support from under any abutment, pier, wingwall or other supporting member of a private bridge, the district is liable to the owner for the cost of protecting or underpinning such abutment, pier, wingwall or other supporting member. The amount of such liability may be fixed and determined by agreement between the commissioners and the owner, or by the allowance of damages to land not taken in the assessment proceeding or, if there is no assessment proceeding, or, then by a separate action at law. Nothing contained in this paragraph shall be construed as requiring the district to build or enlarge any farm bridge or other private bridge and neither shall it be construed as altering or in any way affecting any agreement between the district and the owner relieving or releasing the district from liability for the construction, reconstruction, enlargement or maintenance of a bridge.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/12-6) (from Ch. 42, par. 12-6)
Sec. 12-6. When land may be in more than one district.
If the work of a district or a proposed district includes the construction of a levee to protect the lands within the district from overflow, or the erection and operation of a pumping plant, or both, then all lands so protected may be included within the district, either at the time of organization or by subsequent annexation. The fact that a portion of those lands are already within the boundaries of another district shall not prevent their inclusion in the district so constructing or proposing to construct the levee and pumping plant if the drainage system of such other district does not include a levee and pumping plant. If a ditch or covered drain leading from lands lying within one drainage district is connected, other than by the drainage system of that district, with a ditch or covered drain of another district and such lands are benefited by the ditch or covered drain of the other district, then the lands so connected and benefited may be included in or annexed to the other district and the fact of such connection shall be deemed to be a waiver of any objection to such inclusion or annexation upon the ground that such land is already within the boundaries of and subject to assessment by an organized drainage district.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/12-7) (from Ch. 42, par. 12-7)
Sec. 12-7. Penalty for obstructing or injuring drain, drainage structure, levee or pumping plant. Whoever wilfully obstructs, injures or destroys any covered drain constructed through the lands of others as provided in Section 2-6 of this Act, or any other drain, levee, drainage structure or pumping plant, whether private, mutual or district, is guilty of a Class A misdemeanor. The dumping of trash, refuse or debris into an open drain shall be treated and considered as obstructing a drain.
The pollution of the water of any drain of any drainage district shall be considered an injury to such drain, within the meaning of this Section. Pollution shall be deemed to be wilful, within the meaning of this Section, if the person, firm or corporation responsible for such pollution shall allow the same to continue for more than 60 days after written notice from the commissioners to abate the same.
Whoever wilfully cuts or breaches any private, mutual or district levee is guilty of a Class 3 felony.
Any fines collected under this Section for the obstruction, injury or destruction of a district drain, drainage structure or pumping plant or for the cutting or breaching of any district levee shall be paid over to the district.
In addition to the criminal penalty imposed by this Section, whoever wilfully or negligently obstructs, injures, cuts, breaches or destroys a private, mutual or district drain or drainage structure, levee or pumping plant is liable for the cost of repairing or reconstructing the same and for any damage to lands, crops or other property that may have resulted therefrom.
(Source: P.A. 77-2405.)

(70 ILCS 605/12-8) (from Ch. 42, par. 12-8)
Sec. 12-8. Penalty for preventing entry by commissioners upon lands or right-of-way.
Whoever wilfully prohibits, prevents or obstructs the commissioners of a district or their agents from going upon lands either within or outside of the district for the purpose of examining the same or making surveys in connection with the work of the district, or wilfully prohibits, prevents or obstructs the commissioners of a district, their agents, employees or contractors from going upon the right-of-way of the district with their servants, tools, machinery, instruments and other equipment for the purpose of constructing, reconstructing, repairing or maintaining the work of the district, is guilty of a Class A misdemeanor. Each day's hindrance constitutes a separate offense.
Any fine collected under this Section shall be paid over to the district. In addition to the criminal penalty imposed by this Section, whoever hinders the work is liable for all damages which may have been sustained by reason thereof to be recovered in a civil action.
(Source: P.A. 77-2405.)

(70 ILCS 605/12-9) (from Ch. 42, par. 12-9)
Sec. 12-9. Penalty for preventing construction or repair of private drain.
Whoever wilfully prohibits, prevents or delays the construction or repair of any drain through the land of others, as provided in Section 2-6, is guilty of a Class A misdemeanor. Each day's hindrance constitutes a separate offense.
(Source: P.A. 77-2405.)

(70 ILCS 605/12-10) (from Ch. 42, par. 12-10)
Sec. 12-10. Penalty for failure or refusal of commissioner to perform duties-Removal from office.
Any commissioner appointed under the provisions of this Act who wilfully fails or refuses to perform any duty imposed upon him by this Act is guilty of a Class A misdemeanor. Any fines collected under this Section shall be paid over to the district.
Conviction under this Section is cause for removal from office.
(Source: P.A. 77-2405.)

(70 ILCS 605/12-11) (from Ch. 42, par. 12-11)
Sec. 12-11. Withdrawal of signature from petition.
After a landowners petition has been filed with the court under any of the provisions of this Act, a petitioner may withdraw his signature from the petition only with the consent of a majority of the other petitioners, or upon a satisfactory showing to the court that his signature was obtained by fraud or misrepresentation.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/12-12) (from Ch. 42, par. 12-12)
Sec. 12-12. Additional signers to petition.
At any time before the conclusion of the hearing on a landowners petition filed with the court under any of the provisions of this Act, other landowners shall be permitted to join as petitioners and upon so joining they shall be considered as signers in determining the sufficiency of the petition.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/12-13) (from Ch. 42, par. 12-13)
Sec. 12-13. Deeds, petitions and contracts in fraud of act.
All deeds, made for the purpose of preventing or aiding the organization of a district or for the purpose of preventing or aiding any other proceeding taken under this Act, and not made in good faith, are in fraud of the provisions of this Act.
If the court in which a petition for the organization of a district is pending finds that any other petition for the organization of another district which includes a portion only of the lands involved in the pending petition is on file, yet if the court finds (a) that the petition first filed was filed for the primary purpose of preventing the organization of the other proposed district or for the purpose of preventing the lands or some of the lands described therein from being included in the other proposed district, (b) that all of the lands included in the petition first filed are included in the petition for the other proposed district, and (c) that the lands described in the petition first filed will be protected and drained as adequately and as cheaply by the works proposed in the petition under consideration as they would be by any works which might be constructed by the proposed district described in the petition first filed; then such petition first filed shall be deemed in fraud of the provisions of this Act, and the fact that such petition was first filed shall not be a valid objection to the granting of the prayer of the petition under consideration or to the inclusion of such land in the proposed district.
If the court in which a petition for the organization of a district is pending finds that a district including a portion only of the lands involved in the petition under consideration has been organized by mutual agreement, yet if the court finds (a) that such mutual district has neither constructed nor contracted to construct any substantial drainage or levee work, (b) that such mutual district was organized for the primary purpose of preventing the organization of the other proposed district or preventing the lands or some of the lands in the mutual district from being included in the other proposed district, (c) that all the lands included in the mutual district are included in the petition for the other proposed district, and (d) that the lands in the mutual district will be protected and drained as adequately and as cheaply by the works proposed in the petition under consideration as they would be by any works which may be constructed by the mutual district, then the agreement organizing the mutual district shall be deemed in fraud of the provisions of this Act, and the fact that such mutual district has been organized shall not be a valid objection to the granting of the prayer of the petition under consideration or the inclusion of such lands in the proposed district.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/12-14) (from Ch. 42, par. 12-14)
Sec. 12-14. Separate petitions not required.
Whenever the commissioners of a district petition the court for authority to do or perform any act or thing specified in this Act, such petition may also seek authorization from the court to do or perform other acts and things specified elsewhere in this Act and it shall not be necessary for the commissioners to file separate petitions with the court for each act or thing for which authorization is sought.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/12-15) (from Ch. 42, par. 12-15)
Sec. 12-15. Continuances and amendments.
Except as otherwise specifically provided in this Act, any hearing may be continued generally or to a day certain and from time to time as other civil cases. Any petition, report, assessment roll or other pleading may be amended as in other civil cases.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/12-16) (from Ch. 42, par. 12-16)
Sec. 12-16. Appeals. Unless otherwise provided in this Act, appeals may be taken from the final judgments or orders as in other civil cases. An appeal from a judgment on an assessment roll shall be taken in the time and manner as is now or may hereafter be provided for taking an appeal from a judgment on the collector's application for judgment and order of sale for delinquent general taxes. Appeals may be joint or separate. No appeal shall affect the validity of any order or judgment as to any tract of land or other property not directly involved in such appeal, except as provided in Sections 3-25 and 8-6 of this Act.
(Source: Laws 1967, p. 3809.)

(70 ILCS 605/12-17) (from Ch. 42, par. 12-17)
Sec. 12-17. Construction of act-Effect of omissions, imperfections or defects in proceedings.
This Act shall be liberally construed to promote drainage for agricultural, sanitary and mining purposes. The collection of assessments shall not be defeated by reason of any omission, imperfection or defect not substantial in nature occurring in the organization of any district or in any of the proceedings prior to the order confirming an assessment, but such order shall be conclusive that all prior proceedings were regular and according to law.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/12-18) (from Ch. 42, par. 12-18)
Sec. 12-18. Insufficient notice-Default.
If for any reason the clerk of the court fails to give proper notice of the hearing on any report, petition or assessment roll, such failure shall not be grounds for dismissing the report, petition or roll, but the court shall continue the cause and direct that proper notice be given. Neither shall it be valid ground for objection on the part of any landowner that any other landowner has not received proper notice. If proper notice is given and any landowner fails to appear within the time specified or within any further time allowed him by the court, then a default may be taken against him in the same manner and with the same effect as in other civil proceedings.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/12-19) (from Ch. 42, par. 12-19)
Sec. 12-19. Cooperation with other public agencies. Commissioners of a district shall cooperate in the exchange of information pertaining to drainage with the commissioners of other districts and with local, State and Federal governments, officers and agencies operating in fields affecting or related to drainage, including, but not restricted to, the Department of Natural Resources, the State Water Resources and Flood Control Board, the State Soil Conservation Advisory Board, the State Geological Survey of the University of Illinois, and the State Water Survey of the University of Illinois.
(Source: P.A. 95-728, eff. 7-1-08 - See Sec. 999.)

(70 ILCS 605/12-20) (from Ch. 42, par. 12-20)
Sec. 12-20. Annual assessments in existing districts-Changeover to this act.
In any district heretofore organized or existing under the Levee Act in which, prior to the effective date of this Act, there has been levied an assessment of the "Annual Amounts of Benefits" upon the lands in such district for keeping the levees, ditches and other works in repair or to maintain in operation any pumping plant, such assessment of "Annual Amount of Benefits" shall continue as the annual maintenance assessment in such district under the provisions of this Act until the same shall be increased, reduced, abated or otherwise changed or a new annual maintenance assessment levied in lieu thereof by proceedings under this Act.
Any annual maintenance assessments due and unpaid at the time this Act becomes effective shall be collectible in the same manner as if this Act had not been enacted and, in addition, any remedies for the collection of annual maintenance assessments provided by this Act shall be available for the collection of any such annual maintenance assessments due and unpaid on the effective date of this Act.
(Source: Laws 1961, p. 3578.)

(70 ILCS 605/12-21) (from Ch. 42, par. 12-21)
Sec. 12-21. Partial invalidity.
The invalidity of any provision or section of this Act shall not affect the validity of the remainder of this Act. 1955, June 29, Laws 1955, p. 512, # 12-21.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/12-22) (from Ch. 42, par. 12-22)
Sec. 12-22. Repealing section. This Act is intended as a complete revision, consolidation and codification of all the statutes of this State relating to the organization and operation of drainage districts and the construction of drains, ditches and levees for agricultural, sanitary and mining purposes and the following acts and all acts amendatory thereof are repealed:
"An Act to provide for the construction, reparation and protection of drains, ditches and levees, across the lands of others, for agricultural, sanitary and mining purposes, and to provide for the organization of drainage districts", approved May 29, 1879;
"An Act to provide for drainage for agricultural and sanitary purposes, and to repeal certain acts therein named," approved June 27, 1885;
"An Act to authorize certain drainage and levee districts to acquire, maintain and operate dredge boats for the construction and preservation of drains, ditches and levees", approved May 16, 1905;
"An Act to authorize drainage districts and special drainage districts to acquire, maintain and operate dredge boats and other necessary equipment for the construction and preservation of drains and ditches," approved June 26, 1923;
"An Act to authorize certain drainage and levee districts to acquire, maintain and operate dredge boats, land dredges and other necessary equipment for the construction and preservation of drains, ditches and levees," approved July 1, 1941;
"An Act to provide for the construction and maintenance of a levee or levees in special drainage districts and to legalize and validate former proceedings, bonds, orders indebtedness and expenditures had, issued or incurred in regard to, on account of, or with the view to the erection and maintenance of such levee or levees," approved June 26, 1923;
"An Act to authorize the organization of drainage and levee districts for the purpose of accepting works constructed or proposed to be constructed by the United States of America, to authorize existing districts to accept such works, to authorize all districts to comply with the conditions imposed in connection with the construction of such works, and to empower two or more districts to cooperate in accepting and maintaining such works," approved June 12, 1937;
"An Act to enable the owners of farm lands which form any part of a drainage district, in which there is located in whole or in part a city, town or village, to reorganize as a separate drainage district with certain rights and duties in relation thereto", filed June 26, 1917;
"An Act to extend the time and provide for the payment of assessments of benefits in drainage districts", approved May 22, 1885;
"An Act in relation to the abatement of assessments for benefits in drainage districts", filed July 13, 1933;
"An Act to maintain and improve county ditches heretofore constructed to drain swamp and overflowed lands", approved June 23, 1883;
"An Act declaring legal drains heretofore or hereafter constructed by mutual license, consent or agreement, by adjacent or adjoining owners of land, and to limit the time within which such license or agreement heretofore granted may be withdrawn", approved June 4, 1889;
"An Act to enable the commissioners of drainage districts to contract with railroad companies to construct or keep in repair any levee or levees now constructed or to be hereafter constructed in such districts, and to grant to such railroad companies a right-of-way over, on, along or across such levees", approved June 5, 1889;
"An Act to provide for the dissolution of drainage districts," approved June 4, 1889;
"An Act authorizing all drainage districts to issue bonds, and providing for the registration and payment thereof", approved June 15, 1895;
"An Act to authorize the levying of special assessments upon lands, railroads, public highways and municipal corporations situate within any drainage district so as to provide the funds necessary to pay the cost of construction for benefits that shall have been conferred by the construction of any work of improvement, without special assessments having been legally levied prior thereto, and providing for the issuance of bonds payable out of such special assessments, authorized by this act to be levied," approved June 11, 1917;
"An Act to provide for constructing pumping plants and maintaining the same in operation, in drainage and levee districts and special drainage districts heretofore or hereafter organized, and to legalize and validate former proceedings, assessments, bond issues, indebtedness, and expenditures in regard to, or on account of, the erection, maintenance and operation of pumping plants, and to repeal an act therein named", approved June 27, 1913;
"An Act to enable adjoining drainage districts to connect their ditches, drains, levees or other works, and to provide for the apportionment of the cost of the construction, operation and maintenance of the work of a drainage district where lands in an adjoining district are benefited thereby, and to repeal an act therein named", approved June 28, 1913;
"An Act to enable adjoining drainage districts to construct and erect a joint pumping station or joint pumping stations, ditches, levees or other works, to contract for the proportion of the cost of construction and maintenance of the same to be paid by each, and providing for the approval of the same," approved June 27, 1913;
"An Act in relation to the construction, reparation and protection of drains, ditches and levees across the land of others for agricultural, sanitary and mining purposes, and to provide for the organization of drainage districts, approved and in force May 29, 1879", approved June 7, 1897;
"An Act to provide for the refunding by drainage districts of money raised by assessments or taxes illegally levied and collected and of money raised by assessments or taxes legally levied where the proposed improvements for which the assessments or taxes were levied, have been abandoned", approved June 1, 1921;
"An Act in relation to the abatement of assessments for benefits in levee and drainage districts", approved June 15, 1895;
"An Act to authorize the commissioners of drainage districts to convey property to and lease property from the Federal Government", approved November 20, 1933;
"An Act to enable drainage districts to effect settlements for damages resulting from changes in water surface elevations of any river, lake, or other water surfaces, or of ground water, caused by flood control, navigation, irrigation, or water power projects and works constructed by Federal Agencies", approved July 17, 1945;
"An Act to give circuit courts of this State and the Superior Courts of Cook County, in term time, and judges thereof in vacation, concurrent jurisdiction with the county courts, in all matters pertaining to the organization of farm drainage districts, and farm drainage and levee districts, and the operation thereof, and to repeal all acts in conflict herewith", approved June 5, 1909;
"An Act to provide for the care of water in lakes and artificial ponds or bodies of water within the boundaries of drainage and levee districts, or drainage districts", approved June 17, 1929.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/12-23) (from Ch. 42, par. 12-23)
Sec. 12-23. Saving clause.
The repeal of a statute by this Act shall not affect any action pending or rights existing at the time this Act takes effect; neither shall this Act impair the validity of any proceedings taken or assessment levied under such prior statute or impair the validity of any bonds or other obligations or indebtedness outstanding at the time this Act takes effect. The remedies provided under this Act for the collection of assessments shall extend and be applicable to assessments levied under prior acts.
(Source: Laws 1955, p. 512.)

(70 ILCS 605/12-24) (from Ch. 42, par. 12-24)
Sec. 12-24. Effective date. This Act shall take effect on January 1, 1956.
(Source: Laws 1955, p. 512.)






70 ILCS 610/ - Drainage District Pollution Abatement Act.

(70 ILCS 610/0.01) (from Ch. 42, par. 472.9)
Sec. 0.01. Short title. This Act may be cited as the Drainage District Pollution Abatement Act.
(Source: P.A. 86-1324.)

(70 ILCS 610/1) (from Ch. 42, par. 473)
Sec. 1. Whenever any drainage district subject to the provisions of the Illinois Drainage Code finds that the district drainage system through long, continued and common usage, collects and conveys from within or without the district, sewage and other wastes, which cause or are likely to cause water pollution as defined in the "Environmental Protection Act", enacted by the 76th General Assembly, and it will conduce to the preservation of public health, convenience, and welfare, or whenever such a drainage district is directed by a court of competent jurisdiction or by an order issued by the Pollution Control Board to abate the discharge of untreated or inadequately treated wastes collected by or received into the sewers under the jurisdiction of the district, and when existing statutes do not provide applicable, reasonable, and economic means of complying with requirements of laws, court directives, or orders of administrative agencies relating to pollution abatement and control, the district shall have the following additional powers:
a. Under these circumstances the commissioners of any drainage district shall have power to provide for the collection and disposal of sewage. For that purpose they may improve or construct sewage works including facilities for treatment of sewage and other wastes as defined in the Act above. The commissioners may cooperate with and enter into contracts with any sanitary district, municipal corporation, or public utility for the joint collection and disposal of sewage and drainage, as provided for in Article 11, Division 147, of the Illinois Municipal Code.
b. The commissioners may levy and collect assessments on the lands and property benefited to pay the cost and expenses incident to the planning, construction, operation, and maintenance of the sewage works and may borrow money in an amount not exceeding 90% of assessments, unpaid at the time of borrowing in accordance with Section 6-6 of the Illinois Drainage Code, or in excess of 90% as provided for in Section 6-7 of such Code.
c. Issue revenue bonds and carry out duties and exercise powers as provided in "An Act authorizing sanitary districts having a population of less than 500,000 and certain drainage districts to construct or acquire, improve and extend a sewerage system, impose and collect charges and rates for the use thereof, issue revenue bonds payable solely from the revenue derived from the operation of such system or improvement or extension in payment thereof, to provide for the operation of sewage systems, and contract in relation thereto", approved August 15, 1941, as heretofore or hereafter amended.
(Source: P.A. 80-1495.)



70 ILCS 615/ - Chicago Drainage District Act.

(70 ILCS 615/0.01) (from Ch. 42, par. 353.9)
Sec. 0.01. Short title. This Act may be cited as the Chicago Drainage District Act.
(Source: P.A. 86-1324.)

(70 ILCS 615/1) (from Ch. 42, par. 354)
Sec. 1. That the City of Chicago is hereby organized as a drainage district, and the corporate authorities of such city may exercise the powers conferred by an act entitled "An Act to vest the corporate authorities of cities and villages with power to construct, maintain and keep in repair drains, ditches, levees, dykes and pumping works for drainage purposes, by special assessment upon the property benefited thereby," approved June 22, 1885, and are hereby vested with the further powers hereinafter granted.
(Source: Laws 1887, p. 126.)

(70 ILCS 615/2) (from Ch. 42, par. 355)
Sec. 2. Such corporate authorities may lay out, construct and maintain a cut-off drain or ditch for the diversion of the flood waters of the Des Plaines river into Lake Michigan at some point north of the City of Chicago, for the relief and in aid of the drainage system established or to be established within said district, the location and route, dimensions and capacity of such cut-off to be determined by said corporate authorities. If the location of such cut-off shall occupy a portion of the North Branch of the Chicago river, said North Branch may be widened and deepened as shall be required. Such cut-off or diversion may be so constructed and maintained as to answer the purpose of a drain for the lands through which it shall pass, and such corporate authorities may allow said lands to be drained into the same upon such terms and conditions as they may determine: Provided, such corporate authorities shall not be allowed to interfere with any right of drainage which the owners of land have or would have, if such cut-off had not been made.
(Source: Laws 1887, p. 126.)

(70 ILCS 615/3) (from Ch. 42, par. 356)
Sec. 3. No more of the water of the Des Plaines river shall be diverted by any such cut-off than the excess above the ordinary water mark in said stream. At the point of diversion there shall be constructed and maintained such dams and sluices as shall control and regulate the amount of such diversion at all times. During dry weather no water shall be diverted into Lake Michigan and during floods no more water shall be allowed to pass said point of diversion down the river than three thousand (3,000) cubic feet per second.
(Source: Laws 1887, p. 126.)

(70 ILCS 615/4) (from Ch. 42, par. 357)
Sec. 4. Such corporate authorities may construct and maintain, if the same shall be found desirable and expedient, a dam across what is known as the Mud Lake Valley on or near the west line of sections 6 and 7, township 38 north, range 13, east of the third principal meridian, of such dimensions and elevation as may be determined upon.
(Source: Laws 1887, p. 126.)

(70 ILCS 615/5) (from Ch. 42, par. 358)
Sec. 5. Such corporate authorities may acquire by purchase, gift, condemnation or otherwise all the real and personal property, rights of way and easements within or without the district necessary for the construction and maintenance of the works hereby authorized, and shall have the same control and jurisdiction of the property without as of that within the district. They shall have the right to construct the cut-off herein authorized, across, under, over, along, or upon any water course, street, highway, public ground, railroad or turnpike which the route of the same may intersect or touch; but shall not interrupt the use thereof longer nor to a greater extent than shall be necessary for the purpose.
(Source: Laws 1887, p. 126.)

(70 ILCS 615/6) (from Ch. 42, par. 359)
Sec. 6. Whenever it shall be necessary to take or damage private property, for any purpose contemplated by this Act, whether within or without said drainage district, the compensation therefor may be ascertained and the proceedings for the condemnation thereof may be had in the manner provided in the Eminent Domain Act, and the cost of constructing and maintaining the improvements herein provided for may be defrayed by special assessment upon the property benefited thereby within such district only, said assessments to be levied and collected as provided in Article 9 of an Act entitled "An Act to provide for the incorporation of cities and villages", approved April 10, 1872.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 615/7)
Sec. 7. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)



70 ILCS 650/ - Lincoln Promise Zone Act.

(70 ILCS 650/1)
(Section scheduled to be repealed on January 31, 2018)
Sec. 1. Short title. This Act may be cited as the Lincoln Promise Zone Act.
(Source: P.A. 98-198, eff. 8-9-13.)

(70 ILCS 650/5)
(Section scheduled to be repealed on January 31, 2018)
Sec. 5. Definitions.
"Authority" means a Lincoln Promise Zone Authority created under this Act.
"Board" means the Board of an Authority.
"Eligible entity" means the City of Rockford, the City of Aurora, or the City of East St. Louis.
"Governing body" means the city council of the applicable eligible entity.
"Promise of financial assistance" means a commitment by an eligible entity to provide financial resources for a community college education for the 2015-2016 and 2016-2017 academic years to eligible students living in a promise zone who have graduated from a public high school located within that promise zone.
"Promise zone" means an area designated as a promise zone by a governing body.
(Source: P.A. 98-198, eff. 8-9-13.)

(70 ILCS 650/10)
(Section scheduled to be repealed on January 31, 2018)
Sec. 10. Designation of a promise zone.
(a) If a governing body determines that it is necessary for the best interests of the public to promote access to a community college education, the governing body may, by ordinance or resolution, declare its intention to establish a promise zone.
(b) The governing body shall set a date for a public hearing on the adoption of a proposed resolution establishing the promise zone. Notice of the public hearing shall be published twice in a newspaper of general circulation in the eligible entity, not less than 20 or more than 40 days before the date of the hearing. Notice of the hearing shall be posted in at least 20 conspicuous and public places in the eligible entity not less than 20 days before the hearing. The notice shall state the date, time, and place of the hearing and shall describe the proposed promise zone, the details of the promise of financial assistance, and the criteria for eligibility to receive that financial assistance.
(c) If the governing body of the eligible entity intends to proceed with the establishment of the promise zone, the governing body shall, by ordinance or resolution, establish a promise zone.
(Source: P.A. 98-198, eff. 8-9-13.)

(70 ILCS 650/15)
(Section scheduled to be repealed on January 31, 2018)
Sec. 15. Promise Zone Authority; creation.
(a) If the governing body, by ordinance or resolution, establishes the promise zone, the governing body shall, by ordinance or resolution, create a Lincoln Promise Zone Authority.
(b) For the City of Rockford and the City of Aurora, an Authority shall be under the supervision and control of a Board consisting of the mayor and 6 members appointed by the mayor, with the advice and consent of the governing body, with 2 of the 6 members being educators and 2 of the 6 members being community business leaders. With respect to the City of East St. Louis, an Authority shall be under the supervision and control of a Board consisting of the mayor and (i) 2 members who are educators appointed by the State Senator from the 57th Legislative District, with the advice and consent of the governing body; (ii) 2 members who are community business leaders appointed by the State Senator from the 57th Legislative District, with the advice and consent of the governing body; and (iii) 2 members appointed by the mayor, with the advice and consent of the governing body. Each member of an Authority shall serve until the Authority is abolished under Section 90 of this Act. An appointment to fill a vacancy shall be made by the person who made the original appointment, with the advice and consent of the governing body. Members of the Board shall serve without compensation, but may be reimbursed for actual and necessary expenses from funds the Authority receives. The Chairperson of the Board shall be elected by the Board.
(Source: P.A. 98-198, eff. 8-9-13.)

(70 ILCS 650/20)
(Section scheduled to be repealed on January 31, 2018)
Sec. 20. Powers of the Authority.
(a) An Authority is a public body corporate that may sue and be sued in any court of this State. An Authority possesses all of the powers necessary to carry out its purpose. The enumeration of a power in this Act shall not be construed as a limitation upon the general powers of the Authority.
(b) The Board may employ and fix the compensation of a Director. The Director shall serve at the pleasure of the Board. A member of the Board is not eligible to hold the position of Director. Before beginning his or her duties, the Director shall furnish bond by posting a bond in the sum determined in the ordinance or resolution establishing the Authority payable to the Authority for use and benefit of the Authority, approved by the Board, and filed with the clerk of the eligible entity. The premium on the bond shall be considered an operating expense of the Authority, payable from funds available to the Authority for expenses of operation. The Director shall be the chief executive officer of the Authority.
(c) Subject to the approval of the Board, the Director shall supervise and be responsible for implementing the promise zone development plan established under Section 25 of this Act and the performance of the functions of the Authority in the manner authorized by this Act. The Director shall attend the meetings of the Board and shall provide to the Board, the governing body, and the chief executive officer of the eligible entity a regular report covering the activities and financial condition of the Authority. If the Director is absent or disabled, the Board may designate a qualified person as Acting Director to perform the duties of the office.
(d) The Board may employ and fix the compensation of a Treasurer, who shall keep the financial records of the Authority and who, together with the Director, shall approve all vouchers for the expenditure of funds of the Authority. The Treasurer shall perform all duties delegated to him or her by the Board and shall furnish a bond in an amount prescribed by the Board.
(e) The Board may employ and fix the compensation of a Secretary, who shall maintain custody of the official seal and of records, books, documents, or other papers not required to be maintained by the Treasurer. The Secretary shall attend meetings of the Board and keep a record of its proceedings and shall perform other duties delegated by the Board.
(f) The Board may retain legal counsel to advise the Board in the proper performance of its duties.
(g) The Board may employ other personnel considered necessary by the Board.
(h) The Board may do any of the following:
(1) prepare an analysis of the community college

educational opportunities for the residents of the promise zone;

(2) study and analyze the need for financial

resources to provide community college educational opportunities for residents of the promise zone;

(3) acquire, by purchase or otherwise, on terms and

conditions and in a manner the Authority considers proper, own, convey, or otherwise dispose of, or lease as lessor or lessee land and other property, real or personal, or rights or interests in the property that the Authority determines is reasonably necessary to achieve the purposes of this Act and grant or acquire licenses, easements, and options;

(4) fix, charge, and collect fees, rents, and

charges for the use of any facility, building, or property under its control or any part of the facility, building, or property;

(5) lease, in whole or in part, any facility,

building, or property under its control; or

(6) solicit and accept grants and donations of

money, property, labor, or other things of value from a private source, except as otherwise prohibited by law.

(Source: P.A. 98-198, eff. 8-9-13.)

(70 ILCS 650/25)
(Section scheduled to be repealed on January 31, 2018)
Sec. 25. Promise zone development plan. A Lincoln Promise Zone Authority created under Section 15 of this Act shall prepare and adopt a promise zone development plan, which shall include all of the following:
(1) A complete description of the proposed promise

of financial assistance. The proposed promise of financial assistance shall include, without limitation, a promise of financial assistance for the 2015-2016 and 2016-2017 academic years to all students residing within the promise zone who graduate from a public high school located within that promise zone to attend community college in the public community college district where the eligible entity is located. The proposed promise of financial assistance shall, at a minimum, provide funding sufficient to provide an eligible student the tuition necessary to obtain an associate degree or its equivalent at the local community college during the 2015-2016 and 2016-2017 academic years, subject to any limitations authorized under this Section. The proposed promise of financial assistance may also authorize the expenditure of funds for educational improvement activities designed to increase readiness for postsecondary education at public schools located in the promise zone.

(2) A complete description of any limitation on the

promise of financial assistance, including, but not limited to, the following:

(A) whether the promise of financial assistance

will be prorated based on the number of years the student has resided within the promise zone;

(B) whether the promise of financial assistance

will be restricted to students who have resided within or attended a public high school within the promise zone for a minimum number of years;

(C) whether the promise of financial assistance

is predicated on the student maintaining a minimum college grade point average and carrying a minimum college credit hour classload.

(3) A requirement that graduates of a public high

school exhaust all other known and available grants for tuition and fees for postsecondary education provided by a federal, State, or local governmental entity, as determined by the Board.

(4) A description of how the funds necessary to

accomplish the promise of financial assistance will be raised. The promise zone development plan shall be financed from one or more of the following sources:

(A) private donations;
(B) money obtained from other private sources

approved by the governing body or otherwise authorized by law; or

(C) interest or other investment income,

earnings, or proceeds from item (A) or (B) of this subdivision (4).

(5) An actuarial model of how much the proposed plan

is estimated to cost.

The Board shall submit the promise zone development plan to the review committee established under Section 35 of this Act promptly after the plan's adoption. The promise zone development plan shall be published on the Internet website of the eligible entity that established the promise zone.
(Source: P.A. 98-198, eff. 8-9-13.)

(70 ILCS 650/30)
(Section scheduled to be repealed on January 31, 2018)
Sec. 30. Deposit and expenditure of moneys received by the Authority. Moneys received by the Authority shall immediately be deposited to the credit of the Authority, subject to disbursement under this Act. The Authority shall not expend more than 15% of its proposed annual budget for administrative costs.
(Source: P.A. 98-198, eff. 8-9-13.)

(70 ILCS 650/35)
(Section scheduled to be repealed on January 31, 2018)
Sec. 35. Review committee.
(a) There is created a review committee consisting of the following members:
(1) The Chairperson of the Senate's Higher Education

Committee.

(2) The Minority Spokesperson of the Senate's Higher

Education Committee.

(3) The Chairperson of the Senate's Education

Committee.

(4) The Chairperson of the House of Representative's

Higher Education Committee.

(5) The Minority Spokesperson of the House of

Representative's Higher Education Committee.

(6) The Chairperson of the House of Representative's

Elementary & Secondary Education Committee.

(7) One representative of the Illinois Student

Assistance Commission, appointed by the Chairman of the Illinois Student Assistance Commission.

(8) One representative of the Board of Higher

Education, appointed by the Chairman of the Board of Higher Education.

(9) One representative of the Illinois Community

College Board, appointed by the Chairman of the Illinois Community College Board.

(b) The review committee shall review each promise zone development plan submitted under Section 25 of this Act, as well as the plan's implementation. An Authority must submit such information as the review committee may request from time to time.
(c) The review committee shall report to the General Assembly on all aspects of this Act's implementation on or before December 31, 2017.
(Source: P.A. 98-198, eff. 8-9-13.)

(70 ILCS 650/90)
(Section scheduled to be repealed on January 31, 2018)
Sec. 90. Abolishment of Authority; expiration of Act.
(a) An Authority created under this Act is abolished on January 31, 2018.
(b) This Act is repealed on January 31, 2018.
(Source: P.A. 98-198, eff. 8-9-13.)

(70 ILCS 650/99)
(Section scheduled to be repealed on January 31, 2018)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 98-198, eff. 8-9-13.)



70 ILCS 705/ - Fire Protection District Act.

(70 ILCS 705/0.01) (from Ch. 127 1/2, par. 20.9)
Sec. 0.01. Short title. This Act may be cited as the Fire Protection District Act.
(Source: P.A. 86-1324.)

(70 ILCS 705/1) (from Ch. 127 1/2, par. 21)
Sec. 1. It is hereby declared as a matter of legislative determination that in order to promote and protect the health, safety, welfare and convenience of the public, it is necessary in the public interest to provide for the creation of municipal corporations known as fire protection districts and to confer upon and vest in the fire protection districts all powers necessary or appropriate in order that they may engage in the acquisition, establishment, maintenance and operation of fire stations, facilities, vehicles, apparatus and equipment for the prevention and control of fire therein and the underwater recovery of drowning victims, and provide as nearly adequate protection from fire for lives and property within the districts as possible and regulate the prevention and control of fire therein; and that the powers herein conferred upon such fire protection districts are public objects and governmental functions in the public interest.
Whenever any territory is (1) an area of contiguous territory in a county, or in more than one but in not more than 5 counties; (2) so situated that the destruction by fire of the buildings and other property therein is hazardous to the lives and property of the public; (3) so situated that the acquisition, establishment, maintenance and operation of a fire station or stations, facilities, vehicles, apparatus and equipment for the prevention and control of fire therein will conduce to the promotion and protection of the health, safety, welfare and convenience of the public; (4) so situated that it does not divide any city, village or incorporated town, but, in the case of a city, village or incorporated town situated partly within and partly without one or more existing fire protection districts, such territory shall not be considered as dividing the city, village or incorporated town if it includes all of the city, village or incorporated town situated outside of any existing fire protection district; (5) so situated that such territory contains no territory included in any other fire protection district, or if any territory is disconnected in the manner provided in Section 16c of this Act, the same may be incorporated as a fire protection district. For the purpose of meeting the requirement of item (1) that the territory be contiguous, territory shall be considered to be contiguous if the only separation between parts of such territory is land owned by the United States, the State of Illinois, or any agency or instrumentality of either. In the case of territory disconnected from an existing district pursuant to Section 16c of this Act, such territory may be incorporated as provided in that Section; otherwise such districts may be incorporated under this Act in the manner following:
Fifty or more of the legal voters resident within the limits of the proposed district, or a majority thereof if less than 100, may petition the circuit court for the county which contains all or the largest portion of the proposed district to cause the question to be submitted to the legal voters of the proposed district, whether the proposed territory shall be organized as a fire protection district under this Act; the petition shall be addressed to the court and shall contain a definite description of the boundaries of the territory to be embraced in the proposed district, and the name of the proposed district and shall allege facts in support of the organization and incorporation.
Upon filing a petition in the office of the circuit clerk of the county in which the petition is made, the court shall fix a time and place for a hearing upon the subject of the petition.
Notice shall be given by the court to which the petition is addressed, or by the circuit clerk or sheriff of the county in which the petition is made at the order and direction of the court, of the time and place of the hearing upon the subject of the petition at least 20 days prior thereto by one publication thereof in one or more daily or weekly papers published within the proposed fire protection district (or if no daily or weekly newspaper is published within such proposed fire protection district, then either by one publication thereof in any newspaper of general circulation within that territory or by posting at least 10 copies of the notice in the district at least 20 days before the hearing in conspicuous places as far separated from each other as consistently possible), and by mailing a copy of the notice to the mayor or president of the board of trustees of all cities, villages and incorporated towns in whole or in part within the proposed fire protection district.
At the hearing all persons residing in or owning property situated in the proposed fire protection district shall have an opportunity to be heard; and if the court finds that the petition does not comply with the provisions of this Act or that the allegations of the petition are not true, the court shall dismiss the petition; but if the court finds that the petition complies with the provisions of this Act and that the allegations of the petition are true, the same shall be incorporated in an order which shall be filed of record in the court. Upon the entering of such order the court shall order the submission to the legal voters of the proposed fire protection district the question of organization and establishment of the proposed fire protection district at an election. The circuit clerk shall certify the question and the order to the proper election officials who shall submit the question at an election in accordance with the general election law. The notice of the referendum shall specify the purpose of such election with a description of the proposed district.
The question shall be in substantially the following form:
--------------------------------------------------------------
For Fire Protection District.
--------------------------------------------------------------
Against Fire Protection District.
--------------------------------------------------------------
The court shall cause a written statement of the results of such election to be filed of record in the court. If no city or village or incorporated town nor any part thereof is included in the territory proposed as a district and the majority of the votes cast at such election upon the question shall be in favor of the incorporation of the proposed fire protection district, or if a city or village or incorporated town or any part thereof is included in the territory proposed as a district and a majority of the votes cast at such election upon the question, within the limits of each city or village or incorporated town and also a majority of those cast outside the limits of each such city or village or incorporated town shall be in favor of the proposed fire protection district, or if a city or village or incorporated town is included in the territory proposed as a district and a majority of the votes cast at such election upon the question within the limits of such city or village or incorporated town or in any other city or village or incorporated town which is included in the proposed territory shall be in favor of the proposed fire protection district, and even if a majority of the votes cast outside the limits of such city or cities or village or villages or incorporated town or towns, are not in favor of the proposed fire protection district, in each city or village or incorporated town which casts a majority of votes in favor of the proposed district, the proposed district or portion of the proposed district in which a majority of the votes cast at the election are in favor of the proposition as provided in this amendatory Act of 1986 shall thenceforth be deemed an organized fire protection district under this Act, and the court shall enter an order accordingly and cause the same to be filed of record in the court and shall also cause to be sent to the county clerk of any and all other counties in which any portion of the district lies and the Office of the State Fire Marshal a certified copy of the order organizing the district and a plat of the same indicating what lands of the district lie in such other county or counties. The circuit clerk shall also file with the Office of the State Fire Marshal a certified copy of any other order organizing any other fire protection district which may have been theretofore organized in the county.
(Source: P.A. 85-1434.)

(70 ILCS 705/1.01) (from Ch. 127 1/2, par. 21a)
Sec. 1.01. Where an election has been held to organize any territory as a Fire Protection District under this Act, at which election a majority of the votes cast in the territory proposed to be organized was against the organization of a Fire Protection District, or in case a city, village or incorporated town is in the territory sought to be organized, then if the proposition failed to receive a majority of the votes cast either in such city, village or incorporated town or in the territory outside of such city, village or incorporated town, then no subsequent election shall be held to organize such territory, or any part thereof, into a Fire Protection District for a period of one year after such election.
(Source: P.A. 84-1421.)

(70 ILCS 705/1.02) (from Ch. 127 1/2, par. 21b)
Sec. 1.02. When an election is held to organize a fire protection district and the proposition fails, and the proposed district is wholly included in, or is coterminous with, a municipality, the cost of conducting the election shall be paid by the municipality. Where the proposed fire protection district being voted upon in an election does not fall entirely within one municipality and the proposition fails, the cost of conducting the election shall be paid by the county, and where the district includes territory in more than one county and the proposition fails, such costs shall be apportioned between or among the counties according to the number of precincts within each county which lie in the proposed district. Where the proposition prevails, the fire protection district shall pay the cost of the election. The court shall assess the cost of conducting the election and shall submit a bill for payment to such fire protection district, municipality, county, or counties.
(Source: P.A. 80-314.)

(70 ILCS 705/1.03) (from Ch. 127 1/2, par. 21c)
Sec. 1.03. Whenever a proposition or public question is required to be submitted, pursuant to this Act, for approval or rejection by the electors at an election, the time and manner of conducting such referendum shall be in accordance with the general election law of the State.
(Source: P.A. 81-1489.)

(70 ILCS 705/1.04) (from Ch. 127 1/2, par. 21d)
Sec. 1.04. Whenever a county clerk or other election authority places upon a ballot the question of creating or altering a fire protection district, such clerk or other election authority shall notify the Office of the State Fire Marshal that such a proposition is to be put before the electorate. Such notice shall be sent to the Office of the State Fire Marshal within 10 working days after the question is certified to the clerk or other election authority.
(Source: P.A. 84-1421.)

(70 ILCS 705/1.05) (from Ch. 127 1/2, par. 21e)
Sec. 1.05. The Office of the State Fire Marshal may distribute grants to groups of registered voters to defray the expenses of organizing a new fire protection district. Such grants shall not exceed $500 to any group or area. Where an area has obtained such a grant, the area, or any part of it, shall not be eligible for another such grant for 2 years. The Office of the State Fire Marshal shall promulgate rules and regulations to administer such grants.
(Source: P.A. 84-1421.)

(70 ILCS 705/2) (from Ch. 127 1/2, par. 22)
Sec. 2. All courts in this State shall take judicial notice of the existence of all fire protection districts organized under this Act and every such district shall constitute a body corporate and as such may sue or be sued in all courts.
(Source: P.A. 83-345.)

(70 ILCS 705/3) (from Ch. 127 1/2, par. 23)
Sec. 3. Additional contiguous territory having the qualifications set forth in Section 1 may be added to any fire protection district as provided for in this Act in the manner following:
(a) One percent or more of the legal voters resident within the limits of the proposed addition to the fire protection district may petition the court of the county in which the original petition for the formation of the fire protection district was filed, to cause the question to be submitted to the legal voters of the proposed additional territory whether the proposed additional territory shall become a part of any contiguous fire protection district organized under this Act and whether the voters of the additional territory shall assume a proportionate share of the bonded indebtedness of the district. The petition shall be addressed to the court and shall contain a definite description of the boundaries of the territory to be embraced in the proposed addition and shall allege facts in support of such addition.
Upon filing the petition in the office of the circuit clerk of the county in which the original petition for the formation of the fire protection district was filed, it shall be the duty of the court to fix a time and place of a hearing upon the subject of the petition.
Notice shall be given by the court, or by the circuit clerk or sheriff upon order of the court of the county in which the petition is filed, of the time and place of a hearing upon the petition in the manner as provided in Section 1. The conduct of the hearing on the question whether the proposed additional territory shall become a part of the fire protection district shall be carried out in the manner described in Section 1, as nearly as may be. The question shall be in substantially the following form:
--------------------------------------------------------------
For joining the.... Fire
Protection District and assuming a
proportionate share of bonded
indebtedness, if any.
--------------------------------------------------------------
Against joining the.... Fire
Protection District and assuming a
proportionate share of bonded
indebtedness, if any.
--------------------------------------------------------------
If a majority of the votes cast at the election upon the question of becoming a part of any contiguous fire protection district are in favor of becoming a part of that fire protection district and if the trustees of the fire protection district accept the proposed additional territory by resolution, the proposed additional territory shall be deemed an integral part of that fire protection district and shall be subject to all the benefits of service and responsibilities of the district as set forth in this Act.
(a-5) Any fire protection district organized under the provisions of this Act may be simultaneously dissolved and consolidated into an adjoining fire protection district upon like petition, hearing and election as is provided under Section 1 of this Act for the organization of such district, except that the ballot for such election shall be in substantially the following form:
--------------------------------------------------------------
Shall the ... Fire Protection District
dissolve and be consolidated YES
into the ... Fire ----------------------------
Protection District? NO
-------------------------------------------------------------
If a majority of the votes cast on the question at such election are in favor of such dissolution and consolidation, and if the board of trustees of the adjoining district agrees by resolution to accept the territory comprising the dissolved district, the circuit court of the county in which the petition was filed shall enter an order on the records of the court dissolving and consolidating such district. On the effective date of the simultaneous dissolution and consolidation, all the rights, powers, duties, assets, property, liabilities, indebtedness, obligations, bonding authority, taxing authority, and responsibilities of the former district shall vest in and be assumed by the fire protection district assuming the territory of the former district.
(b) The owner or owners of any tract or tracts of land, contiguous to an existing fire protection district and not already included in a fire protection district, may file a written petition, addressed to the trustees of the fire protection district to which they seek to have their tract or tracts of land attached, containing a definite description of the boundaries of the territory and a statement that they desire that their property become a part of the fire protection district to which their petition is addressed, and that they are willing that their property assume a proportionate share of the bonded indebtedness, if any, of the fire protection district.
When such a petition is filed with the trustees, they shall immediately pass a resolution to accept or reject the territory proposed to be attached. If the trustees resolve in favor of accepting the territory, they shall file with the court of the county where the fire protection district was organized the original petition and a certified copy of the resolution, and the court shall then enter an order stating that the proposed annexed territory shall be deemed an integral part of that fire protection district and subject to all of the benefits of service and responsibilities of the district. The circuit clerk shall transmit a certified copy of the order to the county clerk of each county in which any of the territory affected is situated and to the State Fire Marshal.
(c) Upon the annexation of territory by a district, the boundary shall extend to the far side of any adjacent highway and shall include all of every highway within the area annexed. These highways shall be considered to be annexed even though not included in the legal description set forth in the petition for annexation.
(Source: P.A. 98-1003, eff. 1-1-15.)

(70 ILCS 705/3.1) (from Ch. 127 1/2, par. 23.1)
Sec. 3.1. Annexation under a comprehensive county fire protection plan.
(a) Additional contiguous territory having the qualifications set forth in Section 1 and in this Section may be added to a fire protection district as provided in this Section, but only if the ISO rating of the district will not be adversely affected by adding the contiguous territory.
(b) If the territory is unincorporated, is not part of a fire protection district, and does not have available a source of fire protection on a voluntary or contractual basis, then the territory may be added to a fire protection district by action of the county board of the county in which the territory is located as part of a comprehensive county fire protection plan adopted under subsection (c).
(c) If the county board proposes to adopt a comprehensive county fire protection plan for the purpose of ensuring that fire protection is available throughout the unincorporated areas of the county, it shall fix a time and a place for a hearing on the question. The county board shall give notice of the time and place of the hearing, the question to be heard, and a description of the unincorporated territory without fire protection as follows: (i) to the president of each fire protection district located within the county by certified U. S. mail deposited for mailing at least 20 days before the hearing; and (ii) by one publication at least 14 days before the hearing in one or more newspapers having general circulation within the county. The plan shall propose that all the unincorporated territory without fire protection be added to one or more fire protection districts. At the hearing all persons having an interest in the matter shall have an opportunity to be heard.
(d) If, after the hearing, the county board proposes to proceed with adoption of the comprehensive county fire protection plan, it shall notify the appropriate election officials, who shall submit the question of approval of the plan to the electors of the entire county in accordance with the general election law. If a majority of those voting on the question are in favor of adopting the plan, it shall be adopted.
(e) If, after the adoption of a comprehensive county fire protection plan, the county board determines to add any territory to a fire protection district, it shall do so by ordinance. The ordinance shall describe the territory and shall specify a date, not more than one year after the adoption of the ordinance, at which time the territory shall be considered added to and a part of the fire protection district. A certified copy of the ordinance shall be transmitted to each of the following: the county clerk, the secretary of the fire protection district, and the State Fire Marshal. On the date specified in the ordinance, the territory shall become an integral part of the fire protection district and subject to all of the benefits of service and responsibilities of the district.
(Source: P.A. 86-568.)

(70 ILCS 705/3.2) (from Ch. 127 1/2, par. 23.2)
Sec. 3.2. Annexation of surrounded unincorporated territory under 60 acres.
(a) Unincorporated territory containing 60 acres or less that is wholly bounded by (i) one or more fire protection districts, (ii) one or more fire protection districts and one or more municipalities that provide fire protection services within those municipalities, or (iii) one or more fire protection districts, one or more municipalities that provide fire protection services within those municipalities, and a forest preserve district, may be annexed by a fire protection district by which the territory is bounded in whole or in part. The annexation shall be accomplished by passing an ordinance to that effect after notice is given as provided in this Section. For purposes of this Section, "municipality" is defined as in Section 1-1-2 of the Illinois Municipal Code.
(b) The board of trustees of the annexing fire protection district shall publish notice of the proposed annexation once, at least 10 days before passing the annexation ordinance, in a newspaper of general circulation within the territory to be annexed. In addition, if the territory to be annexed lies wholly or partially within a township other than a township in which the fire protection district is situated, the fire protection district shall give written notice of the proposed annexation, at least 10 days before passing the annexation ordinance, to the supervisor of that township in which the territory to be annexed lies. The notice published or given under this subsection shall include a description of the territory to be annexed and the time and place of the meeting at which the annexation ordinance is to be voted on by the board of trustees.
(c) The annexation ordinance shall describe the territory to be annexed. A certified copy of the ordinance, together with an accurate map of the territory to be annexed, shall be filed with the clerk of the county in which the territory to be annexed lies and with the State Fire Marshal.
(d) (Blank.)
(e) Nothing in this Section shall be construed as permitting a fire protection district to annex territory of a forest preserve district in a county with a population of 3,000,000 or more without obtaining the consent of the forest preserve district under Section 8.3 of the Cook County Forest Preserve District Act.
(Source: P.A. 93-364, eff. 1-1-04.)

(70 ILCS 705/3.3)
Sec. 3.3. Annexation of covered areas. A fire protection district may annex into its jurisdiction property for which the district is providing coverage under Section 10.2 of the Emergency Telephone System Act by adoption of an ordinance annexing the property. In addition to the required public notifications prior to an ordinance adoption, the fire protection district shall give notice by U.S. certified mail at least 20 days prior to the hearing to the property owner or owners of the time and place of the hearing and a copy of the proposed ordinance. At the hearing, all persons having an interest in the matter shall have an opportunity to be heard. Following adoption of the annexation ordinance, a certified copy of the annexation ordinance shall be transmitted by the secretary of the district to each of the following: the county clerk of the county in which the property is located; the Office of the State Fire Marshal; and the owner or owners of the property or properties annexed by the ordinance. On the date specified in the annexation ordinance, the property or properties shall become an integral part of the fire protection district and subject to all of the benefits of service and responsibilities of the district.
(Source: P.A. 100-547, eff. 1-1-18.)

(70 ILCS 705/4) (from Ch. 127 1/2, par. 24)
Sec. 4. Trustees; conflict of interest; violations.
(a) A board of trustees consisting of 3 members for the government and control of the affairs and business of a fire protection district incorporated under this Act shall be created in the following manner:
(1) If the district lies wholly within a single

township but does not also lie wholly within a municipality, the board of trustees of that township shall appoint the trustees for the district but no township official who is eligible to vote on the appointment shall be eligible for such appointment.

(2) If the district is wholly contained within a

municipality, the governing body of the municipality shall appoint the trustees for the district.

(3) If the district is wholly contained within a

single county but does not lie wholly within a single township or a single municipality, the trustees for the district shall be appointed by the presiding officer of the county board with the advice and consent of the county board; except that in counties with a population in excess of 3,000,000, 2 trustees for the district shall be appointed by the board of trustees of the township that has the greatest population within the district as determined by the last preceding federal census. That board of trustees shall also appoint the remaining trustee if no other township comprises at least 10% of the population of the district. If only one other township comprises at least 10% of the population of the district, then the board of trustees of that district shall appoint the remaining trustee. If 2 or more other townships each comprise at least 10% of the population of the district, then the boards of trustees of those townships shall jointly appoint the remaining trustee. No township official who is eligible to vote on the appointment shall be eligible for the appointment.

(4) If the district is located in more than one

county, the number of trustees who are residents of a county shall be in proportion, as nearly as practicable, to the number of residents of the district who reside in that county in relation to the total population of the district.

(A) In counties with a population of 3,000,000 or

more, the trustees shall be appointed as provided in paragraphs (1), (2), and (3) of subsection (a) of this Section. For purposes of this item (A) and in item (B), "district" means that portion of the total fire protection district lying within a county with a population in excess of 3,000,000.

(B) In counties with a population of less than

3,000,000, the trustees for the district shall be appointed by the presiding officer of the county board with the advice and consent of the county board.

Upon the expiration of the term of a trustee who is in office on October 1, 1975, the successor shall be a resident of whichever county is entitled to such representation in order to bring about the proportional representation required herein, and he shall be appointed by the county board of that county, or in the case of a home rule county as defined by Article VII, Section 6 of the Constitution of 1970, the chief executive officer of that county, with the advice and consent of the county board.
Thereafter, each trustee shall be succeeded by a resident of the same county who shall be appointed by the same appointing authority; however, the provisions of the preceding paragraph shall apply to the appointment of the successor to each trustee who is in office at the time of the publication of each decennial Federal census of population.
Within 60 days after the adoption of this Act as provided in Section 1, or within 60 days after the adoption of an ordinance pursuant to subsection (c) of Section 4.01, the appropriate appointing authority shall appoint 3 trustees who are electors in the district, not more than one of whom shall be from any one city or village or incorporated town in a district unless such city or village or incorporated town has more than 50% of the population in the district according to last preceding Federal census. Such trustees shall hold their offices thenceforward and for one, 2 and 3 years from the first Monday of May next after their appointment and until their successors have been selected and qualified and thereafter, unless the district has determined to elect trustees as provided in Section 4a, on or before the second Monday in April of each year the appointing authority shall appoint one trustee whose term shall be for 3 years commencing on the first Monday in May next after they are respectively appointed. The length of term of the first trustees shall be determined by lot at their first meeting.
Each trustee shall, before entering on the duties of his office, enter into bond with security to be approved by the appointing authority in such sum as the authority may determine.
A majority of the board of trustees shall constitute a quorum, but a smaller number may adjourn from day to day. No trustee or employee of such district shall be directly or indirectly interested financially in any contract work or business or the sale of any article, the expense, price or consideration of which is paid by the district; nor in the purchase of any real estate or other property, belonging to the district, or which shall be sold for taxes or assessments or by virtue of legal process at the suit of the district. Nothing in this Section prohibits the appointment or selection of any person or trustee or employee whose only interest in the district is as an owner of real estate in such fire protection district or of contributing to the payment of taxes levied by the district. The trustees shall have the power to provide and adopt a corporate seal for the district.
(b) However, any trustee may provide materials, merchandise, property, services or labor, if:
A. the contract is with a person, firm, partnership,

association, corporation or cooperative association in which such interested trustee has less than a 7 1/2% share in the ownership; and

B. such interested trustee publicly discloses the

nature and extent of his interest prior to or during deliberations concerning the proposed award of the contract; and

C. such interested trustee abstains from voting on

the award of the contract, though he shall be considered present for the purposes of establishing a quorum; and

D. such contract is approved by a majority vote of

those trustees presently holding office; and

E. the contract is awarded after sealed bids to the

lowest responsible bidder if the amount of the contract exceeds $1500, but the contract may be awarded without bidding if the amount is less than $1500; and

F. the award of the contract would not cause the

aggregate amount of all such contracts so awarded to the same person, firm, association, partnership, corporation, or cooperative association in the same fiscal year to exceed $25,000.

(c) In addition to the above exemption, any trustee or employee may provide materials, merchandise, property, services or labor if:
A. the award of the contract is approved by a

majority vote of the board of trustees of the fire protection district provided that any such interested member shall abstain from voting; and

B. the amount of the contract does not exceed $1000;

and

C. the award of the contract would not cause the

aggregate amount of all such contracts so awarded to the same person, firm, association, partnership, corporation, or cooperative association in the same fiscal year to exceed $2000; and

D. such interested member publicly discloses the

nature and extent of his interest prior to or during deliberations concerning the proposed award of the contract; and

E. such interested member abstains from voting on the

award of the contract, though he shall be considered present for the purposes of establishing a quorum.

(d) A contract for the procurement of public utility services by a district with a public utility company is not barred by this Section by one or more members of the board of trustees being an officer or employee of the public utility company or holding an ownership interest if no more than 7 1/2% in the public utility company, or holding an ownership interest of any size if the fire protection district has a population of less than 7,500 and the public utility's rates are approved by the Illinois Commerce Commission. An elected or appointed member of the board of trustees having such an interest shall be deemed not to have a prohibited interest under this Section.
(e) Any officer or employee who violates this Section is guilty of a Class 4 felony and in addition thereto any office held by such person so convicted shall become vacant and shall be so declared as part of the judgment of the court.
(f) Nothing contained in this Section, including the restrictions set forth in subsections (b), (c) and (d), shall preclude a contract of deposit of monies, loans or other financial services by a fire protection district with a local bank or local savings and loan association, regardless of whether a member or members of the board of trustees of the fire protection district are interested in such bank or savings and loan association as an officer or employee or as a holder of less than 7 1/2% of the total ownership interest. A member or members holding such an interest in such a contract shall not be deemed to be holding a prohibited interest for purposes of this Act. Such interested member or members of the board of trustees must publicly state the nature and extent of their interest during deliberations concerning the proposed award of such a contract, but shall not participate in any further deliberations concerning the proposed award. Such interested member or members shall not vote on such a proposed award. Any member or members abstaining from participation in deliberations and voting under this Section may be considered present for purposes of establishing a quorum. Award of such a contract shall require approval by a majority vote of those members presently holding office. Consideration and award of any such contract in which a member or members are interested may only be made at a regularly scheduled public meeting of the board of trustees of the fire protection district.
(g) Beginning on the effective date of this amendatory Act of 1990 and ending 3 years after the effective date of this amendatory Act of 1990, in the case of a fire protection district board of trustees in a county with a population of more than 400,000 but less than 450,000, according to the 1980 general census, created under subsection (a), paragraph (3) of this Section a petition for the redress of a trustee, charging the trustee with palpable omission of duty or nonfeasance in office, signed by not less than 5% of the electors of the district may be presented to the township supervisor or the presiding officer of the county board, as appropriate. Upon receipt of the petition, the township supervisor or presiding officer of the county board, as appropriate, shall preside over a hearing on the matter of the requested redress. The hearing shall be held not less than 14 nor more than 30 days after receipt of the petition. In the case of a fire protection district trustee appointed by the presiding officer of the county board, the presiding officer shall appoint at least 4 but not more than 8 members of the county board, a majority of whom shall reside in a county board district in which the fire protection district is wholly or partially located, to serve as the hearing panel. In the case of a fire protection district trustee appointed by the board of town trustees, the township supervisor and 2 other town trustees appointed by the supervisor shall serve as the hearing panel. Within 30 days after the hearing, the panel shall issue a statement of its findings concerning the charges against the trustee, based upon the evidence presented at the hearing, and may make to the fire protection district any recommendations deemed appropriate.
(h) Any elected or appointed trustee of a fire protection district shall be entitled to absent himself or herself from any services or employment in which the trustee is then engaged or employed on the day and time of a meeting of the board of trustees of the fire protection district for the period of time during which the meeting is held and during any necessary time required to travel to and from the meeting. Any trustee availing himself or herself of this provision shall not be penalized in any manner by his or her employer as a result of an absence authorized by this subsection; however, the employer shall not be required to compensate the trustee for the time during which the trustee is absent. No employer shall refuse to grant to a trustee of a fire protection district the privilege granted by this subsection, nor shall any employer penalize or otherwise discriminate against any trustee who avails himself or herself of the provisions of this subsection, except as otherwise provided herein. No employer may directly or indirectly violate the provisions of this subsection. A "meeting" for purposes of this subsection shall have the same meaning as that provided under Section 1.02 of the Open Meetings Act.
(i) Under either of the following circumstances, a trustee may hold a position on the board of a not-for-profit corporation that is interested in a contract, work, or business of the fire protection district:
(1) If the trustee is appointed by the governing body

of the fire protection district to represent the interests of the district on a not-for-profit corporation's board, then the trustee may actively vote on matters involving either that board or the fire protection district, at any time, so long as the membership on the not-for-profit board is not a paid position, except that the trustee may be reimbursed by the not-for-profit board for expenses incurred as the result of membership on the not-for-profit board.

(2) If the trustee is not appointed to the board of a

not-for-profit corporation by the governing body of the fire protection district, then the trustee may continue to serve; however, the trustee shall abstain from voting on any proposition before the governing body of the fire protection district directly involving the not-for-profit corporation and, for those matters, shall not be counted as present for the purposes of a quorum of the governing body of the fire protection district.

(Source: P.A. 95-866, eff. 1-1-09; 96-1039, eff. 7-14-10.)

(70 ILCS 705/4.01) (from Ch. 127 1/2, par. 24.01)
Sec. 4.01. Five-member boards.
(a) Any appointed board of trustees of a fire protection district may provide for the establishment of a 5-member board of trustees by adopting an ordinance to that effect. An appointed board of trustees shall also be increased to a 5-member board upon the adoption of a proposition to increase the board as provided in subsection (b) of this Section. When such an ordinance or proposition has been adopted, the appropriate appointing authority shall, within 60 days of the date of the adoption of the ordinance or proposition, appoint 2 additional trustees to the board of trustees, one to hold office for 2 years and one to hold office for 3 years from the first Monday of May next after their appointment and until their successors are appointed and have qualified. The lengths of the terms of these 2 additional members shall be determined by lot at the first meeting of the board of trustees held after the 2 additional members take office. The 3 trustees already holding office in the district shall continue to hold office for the remainder of their respective terms. Thereafter, on or before the second Monday in April of each year the appropriate appointing authority shall appoint one trustee or 2 trustees, as shall be necessary to maintain a 5-member board of trustees, whose terms shall be for 3 years commencing the first Monday in May of the year in which they are respectively appointed.
(b) Upon presentation to an elected or appointed 3-member board of trustees of a petition, signed by not less than 5% of the electors of the district governed by the board, requesting that a proposition to increase the board of trustees to a 5-member board be submitted to the electors of the district, the secretary of the board of trustees shall certify the proposition to the appropriate election authorities who shall submit the proposition at a regular election in accordance with the general election law. The general election law shall apply to and govern the election. The proposition shall be in substantially the following form:
--------------------------------------------------------------
"Shall the number of trustees YES
of the Fire Protection District be -------------------------
increased from 3 to 5?" NO
--------------------------------------------------------------
If a majority of the votes cast on the proposition are in the affirmative, the board of trustees of the district shall thereafter be increased to a 5-member board and the 2 additional trustees shall be elected or appointed as provided by this Section.
(c) Any appointed board of trustees of a fire protection district that has established a 5-member board of trustees by ordinance under subsection (a) may provide for a return to a 3-member board of trustees by adopting an ordinance to that effect. The terms of the 5 persons serving on the board at the time of the adoption of the ordinance shall be terminated upon the adoption of the ordinance, except that they shall continue to serve until the 3-member board under this subsection (c) has been selected and qualified. The appropriate appointing authority shall appoint the 3-member board within 60 days after the adoption of the ordinance. The appointments shall be made under Section 4. Persons serving on the 5-member board shall be eligible for appointment to the 3-member board under this subsection (c).
(d) Beginning on August 17, 1990, and ending 3 years after that date, in the case of a fire protection district board of trustees in a county with a population of more than 400,000 but less than 450,000, according to the 1980 general census, created under Section 4, subsection (a), paragraph (3) of this Act that has established a 5-member board of trustees under this Section a petition for the redress of a trustee, charging the trustee with palpable omission of duty or nonfeasance in office, signed by not less than 5% of the electors of the district may be presented to the township supervisor or the presiding officer of the county board, as appropriate. Upon receipt of the petition, the township supervisor or presiding officer of the county board, as appropriate, shall preside over a hearing on the matter of the requested redress. The hearing shall be held not less than 14 nor more than 30 days after receipt of the petition. In the case of a fire protection district trustee appointed by the presiding officer of the county board, the presiding officer shall appoint at least 4 but not more than 8 members of the county board, a majority of whom shall reside in a county board district in which the fire protection district is wholly or partially located, to serve as the hearing panel. In the case of a fire protection district trustee appointed by the board of town trustees, the township supervisor and 2 other town trustees appointed by the supervisor shall serve as the hearing panel. Within 30 days after the hearing, the panel shall issue a statement of its findings concerning the charges against the trustee, based upon the evidence presented at the hearing, and may make to the fire protection district any recommendations deemed appropriate.
(e) In a district governed by an elected or appointed 5-member board, upon presentation of a petition, signed by not less than 5% of the electors of the district governed by the board, requesting that a proposition to decrease the board of trustees to a 3-member board be submitted to the electors of the district, the secretary of the board of trustees shall certify the proposition to the appropriate election authorities who shall submit the proposition at a regular election in accordance with the general election law. The general election law shall apply to and govern the election.
The election authority must submit the question in substantially the following form:
Shall the number of trustees of the fire protection

district be decreased from 5 to 3 members?

The election authority must record the votes as "Yes" or "No".
If a majority of the votes cast on the proposition are in the affirmative, the board of trustees of the district shall be decreased to a 3-member board. The terms of the 5 persons serving on the board at the time of the reduction of the number of members to 3 shall terminate upon certification of the election results, except that they shall continue to serve until the 3-member board is appointed and qualified or elected and qualified.
In the case of an appointed board, the appointing authority shall within 60 days after the certification of the election results, appoint 3 trustees to the board with terms starting the first Monday in May next following the election where the decrease in the board's size is approved. The terms of the appointed trustees shall be determined by lot at the first board meeting following the election. One trustee shall have a term of 3 years, one trustee shall have a term of 2 years, and one trustee shall have a term of one year. Thereafter, all terms shall be for 3 years.
In the case of an elected board, 3 trustees shall be elected at the next election at which fire protection district trustees are to be elected under the general election law. The terms of the trustees shall be determined by lot at the first board meeting following the election. One elected trustee shall have a term of 6 years, one trustee shall have a term of 4 years, and one trustee shall have a term of 2 years. Thereafter, the terms of all elected trustees shall be 6 years.
(Source: P.A. 96-1349, eff. 7-28-10.)

(70 ILCS 705/4.02) (from Ch. 127 1/2, par. 24.02)
Sec. 4.02. In a district governed by an elected or appointed 5-member board, upon presentation of a petition, signed by not less than 5% of the electors of the district governed by the board, requesting that a proposition to increase the board of trustees to a 7-member board be submitted to the electors of the district, the secretary of the board of trustees shall certify the proposition to the appropriate election authorities who shall submit the proposition at a regular election in accordance with the general election law. The general election law shall apply to and govern such election. The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall the number of trustees YES
of ..... Fire Protection District --------------------------
be increased from 5 to 7? NO
--------------------------------------------------------------
If a majority of the votes cast on such proposition are in the affirmative, the board of trustees of the district shall thereafter be increased to a 7-member board and the 2 additional trustees shall be appointed as provided by Section 4.01 in a district governed by an appointed board of trustees.
In a district governed by an elected 5-member board, if a majority of the votes cast on such proposition are in the affirmative, three trustees shall be elected at the next consolidated election and shall serve one for 2 years, one for 4 years and one for 6 years, the length of the term of each to be determined by lot at the first board meeting following the election. Thereafter, one trustee or two trustees, as necessary to maintain a 7-member board of trustees, shall be elected at the election provided by the general election law for a term of 6 years.
Trustees in office on the effective date of this amendatory Act of 1987 shall continue to hold office for the remainder of their terms. The term of each elected trustee shall commence on the first Monday in the month following his election and each shall hold office until his term expires and until a successor is elected and qualified.
(Source: P.A. 90-358, eff. 1-1-98.)

(70 ILCS 705/4.03)
Sec. 4.03. Elected 5-member board.
(a) Any elected board of trustees of a fire protection district may provide for the establishment of a 5-member board of trustees by adopting an ordinance to that effect. If an ordinance is adopted to establish a 5-member board, then 2 trustees shall be elected at the next consolidated election for trustees as provided in the general election law and shall serve one for 2 years and one for 4 years, the length of the term of each to be determined by lot at the first board meeting following the election. Thereafter, one trustee or 2 trustees, as necessary to maintain a 5-member board of trustees, shall be elected at the election provided by the general election law for a term of 6 years. Trustees in office on the effective date of this amendatory Act of the 96th General Assembly shall continue to hold office for the remainder of their terms. The term of each elected trustee shall commence on the first Monday in the month following his or her election and each shall hold office until his or her term expires and until a successor is elected and qualified.
(b) Any elected board of trustees of a fire protection district that has established a 5-member board of trustees by ordinance under subsection (a) may provide for a return to a 3-member board of trustees by adopting an ordinance to that effect. The terms of the 5 persons serving on the board at the time of the adoption of the ordinance shall be terminated upon the adoption of the ordinance, except that they shall continue to serve until the 3-member board under this subsection (b) has been elected and qualified. If an ordinance is adopted to return to a 3-member board, then the 3 trustees shall be elected at the next consolidated election for trustees as provided in the general election law. Persons serving on the 5-member board shall be eligible for election to the 3-member board under this subsection (b).
(Source: P.A. 96-172, eff. 8-10-09.)

(70 ILCS 705/4.04)
Sec. 4.04. Change from a 7-member board to a 5-member or 3-member board. In a district governed by an elected or appointed 7-member board, upon presentation of a petition, signed by not less than 5% of the electors of the district governed by the board, requesting that a proposition to decrease the board of trustees to a 5-member or 3-member board be submitted to the electors of the district, the secretary of the board of trustees shall certify the proposition to the appropriate election authorities who shall submit the proposition at a regular election in accordance with the general election law. The general election law shall apply to and govern the election.
The election authority must submit the question in substantially the following form:
Shall the number of trustees of the fire protection

district be decreased from 7 to (5 or 3) members?

The election authority must record the votes as "Yes" or "No".
If a majority of the votes cast on the proposition are in the affirmative, the board of trustees of the district shall be decreased to a 5-member or 3-member board, as applicable. The terms of the 7 persons serving on the board at the time of the reduction of the number of members to 5 or 3 shall terminate upon certification of the election results, except that they shall continue to serve until the 5-member or 3-member board is appointed and qualified or elected and qualified.
In the case of an appointed board, the appointing authority shall within 60 days after the certification of the election results, appoint 3 or 5 trustees, as the case may be, to the board of trustees with terms starting the first Monday in May next following the election where the decrease in the board's size is approved. The terms of the appointed trustees shall be determined by lot at the first board meeting following the election. In the case of a 5-member board, 2 trustees shall have a 3-year term, 2 trustees shall have a 2-year term, and one trustee shall have a one-year term. In the case of a 3-member board, one trustee shall have a 3-year term, one trustee shall have a 2-year term, and one trustee shall have a one-year term. Thereafter, all terms shall be for 3 years.
In the case of an elected board, 3 or 5 trustees shall be elected at the next election at which fire protection district trustees are to be elected under the general election law. The terms of the trustees shall be determined by lot at the first board meeting following the election. In the case of a 5-member board, 2 elected trustees shall have a 2-year term, 2 trustees shall have a 4-year term, and one trustee shall have a 6-year term. In the case of a 3-member board, one elected trustee shall have a 6-year term, one trustee shall have a 4-year term, and one trustee shall have a 2-year term. Thereafter, the terms of all elected trustees shall be 6 years.
(Source: P.A. 96-1349, eff. 7-28-10.)

(70 ILCS 705/4a) (from Ch. 127 1/2, par. 24.1)
Sec. 4a. Change to elected board of trustees; petition; election; ballot; nomination and election of trustees. Any fire protection district organized under this Act may determine, in either manner provided in the following items (1) and (2) of this Section, to have an elected, rather than an appointed, board of trustees.
(1) If the district lies wholly within a single

township but does not also lie wholly within a municipality, the township board of trustees may determine, by ordinance, to have an elected board of trustees.

(2) Upon presentation to the board of trustees of a

petition, signed by not less than 10% of the electors of the district, requesting that a proposition for the election of trustees be submitted to the electors of the district, the secretary of the board of trustees shall certify the proposition to the appropriate election authorities who shall submit the proposition at a regular election in accordance with the general election law. The general election law shall apply to and govern such election. The proposition shall be in substantially the following form:

--------------------------------------------------------------
Shall the trustees of...... YES
Fire Protection District be ----------------------
elected, rather than appointed? NO
--------------------------------------------------------------
If a majority of the votes cast on such proposition

are in the affirmative, the trustees of the district shall thereafter be elected as provided by this Section.

At the next regular election for trustees as provided by the general election law, a district that has approved by ordinance or referendum to have its trustees elected rather than appointed shall elect 3, 5, or 7 trustees, as previously determined by the organization of the district or as increased under Section 4.01, 4.02, or 4.03. The initial elected trustees shall be elected for 2, 4, and 6 year terms. In a district with 3 trustees, one trustee shall be elected for a term of 2 years, one for a term of 4 years, and one for a term of 6 years. In a district with 5 trustees, 2 shall be elected for terms of 2 years, 2 for terms of 4 years, and one for a term of 6 years. In a district with 7 trustees, 3 shall be elected for terms of 2 years, 2 for terms of 4 years, and 2 for terms of 6 years. Except as otherwise provided in Section 2A-54 of the Election Code, the term of each elected trustee shall commence on the third Monday of the month following the month of his election and until his successor is elected and qualified. The length of the terms of the trustees first elected shall be determined by lot at their first meeting. Except as otherwise provided in Section 2A-54 of the Election Code, thereafter, each trustee shall be elected to serve for a term of 6 years commencing on the third Monday of the month following the month of his election and until his successor is elected and qualified.
No party designation shall appear on the ballot for election of trustees. The provisions of the general election law shall apply to and govern the nomination and election of trustees.
Nominations for members of the board of trustees shall be made by a petition signed by at least 25 voters or 5% of the voters, whichever is less, residing within the district and shall be filed with the secretary of the board. In addition to the requirements of general election law, the form of the petition shall be as follows:

(70 ILCS 705/4b) (from Ch. 127 1/2, par. 24.2)
Sec. 4b. Any fire protection district, that has determined to have an elected rather than an appointed board of trustees pursuant to Section 4a, may, in the manner provided in this Section, revert to an appointed board of trustees.
Upon presentation to the board of trustees of a petition, signed by not less than 10% of the electors of the district, requesting that a proposition for the appointment of trustees be submitted to the electors of the district, the board of trustees shall certify the proposition to the proper election officials, who shall submit such proposition to the electors of the district at an election in accordance with the general election law. The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall the trustees of.... Fire YES
Protection District be appointed, -------------------------
rather than elected? NO
--------------------------------------------------------------
If a majority of the votes cast on such proposition are in the affirmative, the trustees of the district shall thereafter be appointed as provided in Section 4.
(Source: P.A. 81-1489.)

(70 ILCS 705/5) (from Ch. 127 1/2, par. 25)
Sec. 5. Whenever a member of an elected board of trustees of a fire protection district ceases to be an inhabitant of the district, his or her office shall become immediately vacant. Whenever a vacancy in the board of trustees occurs, either by death, resignation, refusal to qualify, ceasing to be an inhabitant of the district, or for any other reason, the vacancy shall be filled as follows: (i) if the vacancy is in a 3-member, 5-member, or 7-member appointed board, by the appropriate appointing authority, and (ii) if the vacancy is in an elected board, by the elected board within 60 days after the vacancy occurs. The person appointed shall qualify for office as provided in this Act and shall thereupon assume the duties of the office for the unexpired term to which the person was appointed, except that in a district in which trustees are elected, the person appointed to fill a vacancy shall serve only until the first Monday of the month following the month of the next regular election, and at that election a trustee shall be elected to fill the vacancy for any balance of the unexpired term and until the elected trustee has qualified.
(Source: P.A. 87-712; 88-440.)

(70 ILCS 705/6) (from Ch. 127 1/2, par. 26)
Sec. 6. Board of trustees; powers.
(a) The trustees shall constitute a board of trustees for the district for which they are appointed, which board of trustees is declared to be the corporate authority of the fire protection district, and shall exercise all of the powers and control all the affairs and property of such district.
The board of trustees at their initial meeting and at their first meeting following the commencement of the term of any trustee shall elect one of their number as president and one of their number as secretary and shall elect a treasurer for the district, who may be one of the trustees or may be any other citizen of the district and who shall hold office during the pleasure of the board and who shall give such bond as may be required by the board.
(b) Except as otherwise provided in Sections 16.01 through 16.18, the board may appoint and enter into a multi-year contract not exceeding 3 years with a fire chief and may appoint any firemen that may be necessary for the district, who shall hold office during the pleasure of the board and who shall give any bond that the board may require. The board may prescribe the duties and fix the compensation of all the officers and employees of the fire protection district.
(c) A member of the board of trustees of a fire protection district may be compensated as follows: in a district having fewer than 4 full time paid firemen, a sum not to exceed $1,000 per annum; in a district having more than 3 but less than 10 full time paid firemen, a sum not to exceed $1,500 per annum; in a district having either 10 or more full time paid firemen, a sum not to exceed $2,000 per annum. In addition, fire districts that operate an ambulance service pursuant to authorization by referendum, as provided in Section 22, may pay trustees an additional annual compensation not to exceed 50% of the amount otherwise authorized herein. The additional compensation shall be an administrative expense of the ambulance service and shall be paid from revenues raised by the ambulance tax levy. In addition, any trustee of a fire protection district who completes a training program on fire protection district administration approved by the Office of the State Fire Marshal may receive additional compensation above the compensation otherwise provided in this Section. The additional compensation shall be equal to 50% of such other compensation. In order to continue to receive the additional compensation, the trustee must attend annual training approved by the Office of the State Fire Marshal on a continuing basis thereafter.
(d) The trustees also have the express power to execute a note or notes and to execute a mortgage or trust deed to secure the payment of such note or notes; such trust deed or mortgage shall cover real estate, or some part thereof, or personal property owned by the district and the lien of the mortgage shall apply to the real estate or personal property so mortgaged by the district, and the proceeds of the note or notes may be used in the acquisition of personal property or of real estate or in the erection of improvements on such real estate.
The trustees have express power to purchase either real estate or personal property to be used for the purposes of the fire protection district through contracts which provide for the consideration for such purchase to be paid through installments to be made at stated intervals during a certain period of time, but, in no case, shall such contracts provide for the consideration to be paid during a period of time in excess of 25 years.
(e) The trustees have express power to provide for the benefit of its employees, volunteer firemen and paid firemen, group life, health, accident, hospital and medical insurance, or any combination thereof; and to pay for all or any portion of the premiums on such insurance. Such insurance may include provisions for employees who rely on treatment by spiritual means alone through prayer for healing in accord with the tenets and practice of a well recognized religious denomination.
(f) To encourage continued service with the district, the board of trustees has the express power to award monetary incentives, not to exceed $240 per year, to volunteer firefighters of the district based on the length of service. To be eligible for the incentives, the volunteer firefighters must have at least 5 years of service with the district. The amount of the incentives may not be greater than 2% of the annual levy amount when all incentive awards are combined.
(g) The board of trustees has express power to change the corporate name of the fire protection district by ordinance, provided that notification of any change is given to the circuit clerk and the Office of the State Fire Marshal.
(h) The board of trustees may impose reasonable civil penalties on individuals who repeatedly cause false fire alarms.
(i) The board of trustees has full power to pass all necessary ordinances, and rules and regulations for the proper management and conduct of the business of the board of trustees of the fire protection district for carrying into effect the objects for which the district was formed.
(Source: P.A. 95-331, eff. 8-21-07; 95-799, eff. 1-1-09; 96-1000, eff. 7-2-10.)

(70 ILCS 705/6.1) (from Ch. 127 1/2, par. 26.1)
Sec. 6.1. When an audit is required under the Governmental Account Audit Act, the trustees of the Fire Protection District created under this Act shall employ a person licensed to practice public accounting under the laws of this State to annually audit the district's financial statements of all accounts, funds, and other moneys in the care, custody, or control of the trustees. The audit shall be conducted in accordance with Generally Accepted Auditing Standards and in accordance with the Governmental Account Audit Act. A fire protection district receiving revenues of less than $850,000 for the fiscal year shall prepare the financial report required by Section 3 of the Governmental Account Audit Act. In addition to any other filing requirements, the audit report or financial report shall be filed with the county clerk of the county in which the Fire Protection District was organized as a public record and a copy thereof shall be filed with the secretary of the district as part of its corporate records.
(Source: P.A. 93-126, eff. 1-1-04.)

(70 ILCS 705/6.2) (from Ch. 127 1/2, par. 26.2)
Sec. 6.2. Purchases made pursuant to this Act shall be made in compliance with the "Local Government Prompt Payment Act", approved by the Eighty-fourth General Assembly.
(Source: P.A. 84-731.)

(70 ILCS 705/7) (from Ch. 127 1/2, par. 27)
Sec. 7. All ordinances imposing any penalty or making any appropriations shall, within one month after they are passed, be published at least once in a newspaper published in said district, or if no such newspaper of general circulation is published therein, then either by one publication in any newspaper of general circulation within said territory or by posting copies of the same in ten public places in the district; and no such ordinance shall take effect until ten days after it is so published or posted, and all other ordinances and resolutions shall take effect from and after their passage unless otherwise provided therein.
(Source: Laws 1955, p. 1206.)

(70 ILCS 705/8) (from Ch. 127 1/2, par. 28)
Sec. 8. All ordinances, orders, and resolutions and the date of publication thereof, may be proven by the certificate of the secretary under the seal of the corporation and when printed in book or pamphlet form and purporting to be published by the board of trustees, such book or pamphlet shall be received as competent evidence of the passage and legal publication of such ordinances, orders and resolutions as of the dates mentioned in such book or pamphlet, in all courts and places without further proof.
(Source: Laws 1949, p. 1484.)

(70 ILCS 705/8.20)
Sec. 8.20. Open burning.
(a) The board of trustees of any fire protection district incorporated under this Act may, by ordinance, require that the district be notified of open burning within the district before it takes place, but shall not require that a permit for open burning be obtained from the district. The district may not enforce an ordinance adopted under this Section within the corporate limits of a county with a population of 3,000,000 or more or a municipality with a population of 1,000,000 or more.
(b) The fire department of a fire protection district may extinguish any open burn that presents a clear, present, and unreasonable danger to persons or adjacent property or that presents an unreasonable risk because of wind, weather, or the types of combustibles. The unreasonable risk may include the height of flames, windblown embers, the creation of hazardous fumes, or an unattended fire. Fire departments may not unreasonably interfere with permitted and legal open burning.
(c) The fire protection district may provide that persons setting open burns on any agricultural land with an area of 50 acres or more may voluntarily comply with the provisions of an ordinance adopted under this Section.
(d) The fire chief or any other designated officer of a fire department of any fire protection district incorporated under this Act may, with the authorization of the board of trustees of the fire protection district, prohibit open burning within the district on an emergency basis, for a limited period of time, if (i) the atmospheric conditions or other circumstances create an unreasonable risk of fire because of wind, weather, or the types of combustibles and (ii) the resources of the fire department are not sufficient to control and suppress a fire resulting from one or more of the conditions or circumstances described in clause (i) of this subsection. For the purposes of this subsection, "open burning" includes, but is not limited to, the burning of landscape waste, agricultural waste, household trash, and garbage.
(e) The fire chief or any other designated officer of a fire department of any fire protection district incorporated under this Act may fix, charge, and collect fees associated with the fire department extinguishing an open burning that is prohibited under subsection (d) of this Section. The fee may be imposed against any person causing or engaging in the prohibited activity. The total amount collected for compensation of the fire protection district shall be assessed in accordance with both the rates provided in Section 11f(c) of this Act and the fire chief's determination of the cost of personnel and equipment utilized to extinguish the fire.
(f) This Section does not authorize the open burning of any waste. The open burning of waste is subject to the restrictions and prohibitions of the Environmental Protection Act and the rules and regulations adopted under its authority.
(Source: P.A. 97-488, eff. 1-1-12; 98-279, eff. 8-9-13; 98-756, eff. 7-16-14.)

(70 ILCS 705/9) (from Ch. 127 1/2, par. 29)
Sec. 9. In acquiring from any city or village or incorporated town any fire protection facilities including without limiting the generality of the foregoing, all obligations under any pension or annuity plan or plans and all other contractual liabilities applicable to the maintenance of fire protection facilities, said fire protection district shall compensate said city or village or incorporated town for the fair and reasonable value of said works and if said value cannot be mutually agreed upon, then the same shall be determined by a board of three engineers one appointed by the city or village or incorporated town, one appointed by the district and the third appointed by the two engineers selected as above described. A decision of a majority of said board shall be binding upon both parties and the cost of the services of said board shall be shared by both parties equally.
(Source: Laws 1949, p. 1484.)

(70 ILCS 705/10) (from Ch. 127 1/2, par. 30)
Sec. 10. The Board of Trustees of any fire protection district incorporated under this Act has the power to acquire private property by gift, grant, lease, purchase, condemnation or otherwise, within the boundaries of said district, or within one mile beyond the boundaries of said district, for the purposes herein specified and to adopt and enforce ordinances for the necessary protection of sources of the water supply and also has power to build houses for care of fire protection apparatus. When private property is condemned under this Act, the compensation shall be determined in the manner as provided for the exercise of the right of eminent domain under the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 705/10.1)
Sec. 10.1. Eligibility requirements for board members. No person is eligible to serve on the board of any fire protection district if that person has been convicted of a felony under the laws of this State or comparable laws of any other state or the United States or is in arrears in the payment of a tax or other indebtedness due to a fire protection district.
(Source: P.A. 96-969, eff. 7-2-10.)

(70 ILCS 705/10.5)
Sec. 10.5. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 705/10a) (from Ch. 127 1/2, par. 30a)
Sec. 10a. Sale or exchange of property.
(a) The board of trustees of any fire protection district incorporated under this Act may sell, lease or exchange personalty and may sell or lease realty owned by the district and no longer needed for fire protection purposes. Except as provided in subsection (b), any realty sold pursuant to this Section shall be sold to the highest and best bidder either at public auction or on sealed bids. Notice of the public auction or of the receipt of bids shall be published at least once in a newspaper having a general circulation in the district or posted in at least ten public places in the district at least ten days before the date of the auction or the receipt of bids.
(b) The board of trustees may, by resolution, authorize the sale of surplus real estate. The value of the surplus real estate shall be determined by a written MAI certified appraisal conducted by a State certified or licensed real estate appraiser. The appraisal must be available for public inspection. The resolution may direct the sale to be conducted directly by the board of trustees or by listing with local, licensed real estate agencies, in which case the terms of the agent's compensation must be included in the resolution. The resolution must also include pertinent information concerning the size, use, and zoning of the real estate and the terms of the sale. The resolution must be published at the first opportunity after the adoption of the resolution in a newspaper of general circulation published in the district or, if no newspaper is published in the district, a newspaper of general circulation published in the county in which the district is located. The board of trustees may accept any contract proposal that the board determines is in the best interest of the district, provided, however, that the sale price may not be less than 80% of the appraised value of the real estate.
(c) Nothing in this Section prevents a fire protection district from transferring realty to another municipal corporation or political subdivision pursuant to the Local Government Property Transfer Act.
(Source: P.A. 91-68, eff. 1-1-00.)

(70 ILCS 705/10b) (from Ch. 127 1/2, par. 30b)
Sec. 10b. Any two or more fire districts or one or more fire protection districts and one or more cities, villages or incorporated towns may provide for joint ownership of fire fighting equipment, communication equipment, rescue and resuscitator equipment and real and personal property necessary for the care and housing of such equipment. In case of joint ownership the terms of the agreement shall be fair, just and equitable to all parties and shall be set forth in a written agreement entered into by the corporate authorities of each participating unit.
(Source: Laws 1957, p. 623.)

(70 ILCS 705/10c)
Sec. 10c. Asset distribution; contracts. Upon termination of a contract between a fire protection district and a separate fire department entity or upon dissolution of the fire department entity, if the fire department entity has assumed control of assets that were paid for by the fire protection district and if the contract does not provide for the transfer of assets, those assets shall revert back to the fire protection district for use in providing fire protection services. Nothing in this Section impairs any existing contract or prevents a fire department or fire protection district from making other provisions for the distribution of assets in the terms of a future contract.
(Source: P.A. 95-78, eff. 1-1-08.)

(70 ILCS 705/10d)
Sec. 10d. Purchase of tires under joint purchasing authority.
(a) As used in this Section:
"Vehicle" has the meaning provided in Section 1-146 of the Illinois Vehicle Code.
"Volunteer firefighter" means a firefighter who does not receive monetary compensation for his or her services to a fire protection district.
(b) If authorized by the fire chief of the fire protection district, any regularly enrolled volunteer firefighter may purchase 4 vehicle tires every 3 years through his or her fire protection district's contract to purchase vehicle tires under Section 2 of the Governmental Joint Purchasing Act. The authorization must be in writing and on the fire protection district's letterhead, and must include the volunteer firefighter's name, the license plate number of the vehicle for the authorized purchase, and must reference the fire protection district's joint purchasing agreement.
(c) The fire protection district shall alone be responsible for documenting how many tires each volunteer firefighter purchases during the specified period under this Section.
(d) The firefighter shall pay for any tires, and any related taxes, purchased under this Section.
(e) Purchase of tires under this Section are not considered tax exempt.
(f) This Section applies to contracts first solicited under Section 4 of the Governmental Joint Purchasing Act on or after the effective date of this amendatory Act of the 100th General Assembly.
(Source: P.A. 100-471, eff. 9-8-17.)

(70 ILCS 705/11) (from Ch. 127 1/2, par. 31)
Sec. 11. The board of trustees of any fire protection district incorporated under this Act has the power and it is its legal duty and obligation to provide as nearly adequate protection from fire for all persons and property within the said district as possible and to prescribe necessary regulations for the prevention and control of fire therein. The board of trustees may provide and maintain life saving and rescue equipment, services and facilities, including an emergency ambulance service. Except in cities having a population of 500,000 or more inhabitants and except in municipalities in which fire prevention codes have been adopted, the board of trustees has the express power to adopt and enforce fire prevention codes and standards parallel to national standards.
(Source: P.A. 81-1375.)

(70 ILCS 705/11a) (from Ch. 127 1/2, par. 31a)
Sec. 11a. The Board of Trustees of any fire protection district organized hereunder may contract with any corporation organized to furnish fire protection service or with any association organized to furnish fire protection service or with any city, village, incorporated town, or organized fire protection district lying adjacent to such district for fire protection service to be furnished by such corporation or such association or such municipality or fire protection district for the property within such district or to be furnished by such district for the property within such municipality. The board of trustees may also contract for the installation, rental or use of fire hydrants within the fire protection district and for the furnishing of water to be used within such district for fire protection purposes, and for mutual aid from and to other fire protection districts, and for mutual aid from and to corporations and associations organized to furnish fire protection service and for mutual aid from and to municipalities.
When the Board of Trustees of a Fire Protection District purchases fire protection services from an organization (specifically including without limitation a city, village, incorporated town, or adjacent fire protection district) that is required to be audited by "An Act in relation to audits of the accounts of certain governmental units and to repeal an Act therein named", approved May 10, 1967, or by The Illinois Municipal Auditing Law, the scope of the audit of the organization providing the fire protection services shall be expanded to require the licensed public accountant performing the audit to specifically report on compliance with the terms of the contract as it relates to financial matters, including but not limited to the amount charged to the purchasing Fire Protection District. To the extent possible, the financial statements of the providing organization shall segregate accounts relating to fire protection service transactions and present them as a separate fund or as a separate department within a fund. A copy of the providing organization audit report shall be furnished to the purchasing Fire Protection District within 6 months after the close of the fiscal year of the organization providing the fire protection services.
When the Board of Trustees of a Fire Protection District purchases fire protection services from an organization (specifically including without limitation a not-for-profit corporation or a for-profit corporation or association) that is not required to be audited by "An Act in relation to audits of the accounts of certain governmental units and to repeal an Act therein named", approved May 10, 1967, or by The Illinois Municipal Auditing Law, the organization providing the fire protection services shall employ a person licensed to practice public accounting under the laws of this State to annually audit the providing organization's financial statements of all accounts, funds, and other moneys in the care, custody, or control of the providing organization. Such audit shall be conducted in accordance with Generally Accepted Auditing Standards and the scope of such audit shall be expanded to require the licensed public accountant performing the audit to specifically report on compliance with the terms of the contract as it relates to financial matters, including but not limited to the amount charged to the purchasing Fire Protection District. To the extent possible, the financial statements of the providing organization shall segregate accounts relating to fire protection service transactions and present them as a separate fund or as a separate department within a fund. A copy of the providing organization audit report shall be furnished to the purchasing Fire Protection District within 6 months after the close of the fiscal year of the organization providing the fire protection services. Within 15 days after the first meeting of the board of directors or trustees of the organization providing the fire protection services that occurs after receiving the audit report, the organization providing the fire protection services shall publish excerpts from the audit report that relate to fire protection service operations in accordance with Section 7 of this Act. When fire protection services are rendered in more than one geographic area, publication or distribution should be made in each geographic area served.
(Source: P.A. 86-216; 86-1023.)

(70 ILCS 705/11b) (from Ch. 127 1/2, par. 31b)
Sec. 11b. (a) In case any fire protection district organized hereunder is coterminous with or includes within its corporate limits in whole or in part any city, village or incorporated town authorized to provide protection from fire and to regulate the prevention and control of fire within such city, village or incorporated town and to levy taxes for any such purposes, then such city, village or incorporated town shall not exercise any such powers as necessarily conflict with the powers to be exercised by such district in respect to such fire protection and regulation within the fire protection district from and after the date that it receives written notice from the State Fire Marshal to cease or refrain from the operation of any fire protection facilities and the exercise of such powers, which notice shall be given only after the State Fire Marshal has ascertained that the Fire Protection District has placed its fire protection facilities in operation. Such city, village or incorporated town shall not thereafter own, operate, maintain, manage, control or have an interest in any fire protection facilities located within the corporate limits of the fire protection district, except water mains and hydrants and except as otherwise provided in this Act. Where any city, village, or incorporated town with 500 or more residents is in fact owning, operating, and maintaining a fire department or fire departments located in whole or in part within or adjacent to the corporate limits of a fire protection district organized under this Act, such city, village, or incorporated town shall not cease operating and maintaining the fire department or departments unless such proposed cessation of services is first submitted by referendum to voters, as provided by Section 15b of this Act. In addition, where any city, village, or incorporated town is in fact owning, operating, and maintaining a fire department or fire departments located within the corporate limits of a fire protection district organized under this Act, such city, village, or incorporated town shall be paid and reimbursed for its actual expenditures and for all existing obligations incurred, including all pension and annuity plans applicable to the maintenance of fire protection facilities theretofore made in establishing such facilities and in acquiring, constructing, improving or developing any such existing facilities in the manner provided for by this Act. The terms of payment shall provide for reimbursement in full within not less than 20 years from the date of such agreement.
(b) Notwithstanding subsection (a) of this Section, no fire protection district adjacent to any city, village, or incorporated town will be required to assume responsibility for fire protection or other emergency services to such city, village, or incorporated town which discontinues its municipal fire department under Section 15b of this Act unless the Board of Trustees of the adjacent fire protection district has by resolution, ordinance, or intergovernmental agreement, agreed to provide such services.
(Source: P.A. 98-666, eff. 1-1-15; 99-78, eff. 7-20-15; 99-837, eff. 8-19-16.)

(70 ILCS 705/11c) (from Ch. 127 1/2, par. 31c)
Sec. 11c.
The board of trustees of any fire protection district organized hereunder shall provide fire protection service for public school buildings situated outside the district in accordance with Section 16-10 of "The School Code".
(Source: P.A. 76-1792.)

(70 ILCS 705/11d) (from Ch. 127 1/2, par. 31d)
Sec. 11d. The board of trustees of any fire protection district organized under this Act may contract with the board of any public community college district to reimburse the fire protection district for any additional costs for fire protection service, including equipment, apparatus or firemen occasioned by the presence of any public community college building within the Fire Protection District.
(Source: P.A. 82-622.)

(70 ILCS 705/11e) (from Ch. 127 1/2, par. 31e)
Sec. 11e. The board of trustees of any fire protection district is authorized to plan, adopt, implement and maintain an addressing system within the district for the purpose of enabling the district to provide fast delivery of fire fighting and emergency medical care services. Such addressing system may include, but shall not be limited to, mapping to identify property locations, numbering property locations, designation of directional systems for reaching specific locations quickly and installation of property markers at specific locations on property within the district.
If any part of a fire protection district is or in the future shall become situated wholly or partially within a county or municipality and such municipality or county has or shall in the future create its own numbering system, no such system created by a fire protection district shall be deemed to supersede such county or municipal system for any purpose.
All costs incurred by a fire protection district under the authority of this Section shall be paid from the general funds of the district. However, the trustees may enter into agreements with other units of local government to share such costs.
(Source: P.A. 81-869.)

(70 ILCS 705/11f) (from Ch. 127 1/2, par. 31f)
Sec. 11f. Charge against non-residents.
(a) The board of trustees of a fire protection district may fix, charge, and collect fees not exceeding the reasonable cost of the service for all services rendered by the district against persons, businesses and other entities who are not residents of the fire protection district.
(b) Such charge may not be assessed against residents of the fire protection district or persons who request fire protection coverage for an unprotected area and who pay to the fire protection district an amount equal to the district's Fire Protection Tax pursuant to Section 4 of the Fire Protection of Unprotected Area Act.
(c) The charge for such services shall be computed at a rate not to exceed $250 per hour and not to exceed $70 per hour per firefighter responding to a call for assistance. An additional charge may be levied to reimburse the district for extraordinary expenses of materials used in rendering such services. No charge shall be made for services for which the total charge would be less than $50.
(d) All revenue from the charges assessed pursuant to this Section shall be deposited to the general fund of the fire protection district.
(Source: P.A. 99-770, eff. 8-12-16.)

(70 ILCS 705/11g) (from Ch. 127 1/2, par. 31g)
Sec. 11g. The board of trustees of any fire protection district may provide for the planning and implementation of services necessary to prevent or respond to emergencies involving hazardous materials, provided that no fees shall be charged for such planning and implementation.
(Source: P.A. 85-1285.)

(70 ILCS 705/11h)
Sec. 11h. Fire suppression grant program. The board of trustees of any fire protection district may, by ordinance, establish a program to award grants to the owners of single family residential properties located within the fire protection district who install and maintain approved sprinkler or other fire suppression systems that meet national standards and are certified by the fire protection district. Any such grant award may be conditioned on the sprinkler or fire suppression system being maintained in good operating condition for a specified term and being subject to inspection to verify the condition of the system on an annual basis.
(Source: P.A. 95-800, eff. 8-12-08.)

(70 ILCS 705/11i)
Sec. 11i. Department foreign fire insurance board.
(a) A department foreign fire insurance board shall exist within the fire department of each fire protection district that has an organized fire department, employs full-time firefighters, and is subject to a collective bargaining agreement.
(b) The board shall consist of 7 trustees; the fire chief, who shall hold office by virtue of rank, and 6 members, who shall be elected at large by the sworn members of the department. If there are an insufficient number of candidates to fill all these positions, the number of board members may be reduced, but not to fewer than 3 trustees. All sworn members of the department shall be eligible to vote for and be elected as officers of the board.
(c) The members of the board shall annually elect officers. These officers shall be a chairman and a treasurer.
(d) The trustees of the board shall make rules with respect to the board and the management of the money to be appropriated to the board.
(e) The treasurer of the board shall give a sufficient bond to the board of trustees of the fire protection district, conditioned upon the faithful performance by the treasurer of his or her duties under this Section. This bond must be approved by the board of trustees of the fire protection district.
(f) The officers of the department foreign fire insurance board shall develop and maintain a listing of those items that the board feels are appropriate expenditures under this Section. The officers shall make rules concerning the board and the management of the money appropriated to the board.
(g) All of the money paid to the secretary of the fire protection district under Section 11-10-1 of the Illinois Municipal Code (65 ILCS 5/11-10-1) shall be set apart and shall be appropriated annually by the board of trustees of the fire protection district to the department foreign fire insurance board.
(h) The treasurer of the department foreign fire insurance board shall receive the appropriated money and shall pay out the money upon the order of the board for the maintenance, use, and benefit of the department. As part of the fire protection district's annual audit, these funds shall be audited to verify that the funds have been expended by the board only for the maintenance, use, and benefit of the department.
(Source: P.A. 96-505, eff. 8-14-09.)

(70 ILCS 705/11j)
Sec. 11j. Installation of access or key boxes. The board of trustees of any fire protection district may, by ordinance, require the installation of an access or key box if: (1) a structure is protected by an automatic fire alarm or security system or access to or within the structure or area is unduly difficult because of secured openings; and (2) immediate access is necessary for life-saving purposes. In the case of a health care facility that is secured by an electronic code box that is in good working order, if the owner of the health care facility provides the fire department with a valid access code, then that health care facility is not required to be accessible by an access or key box. For the purposes of this Section, "health care facility" means: a hospital licensed under the Hospital Licensing Act or the University of Illinois Hospital Act; a nursing home or long-term care facility licensed under the Nursing Home Care Act; an assisted living establishment, as defined in the Assisted Living and Shared Housing Act; a mental health facility, as defined in the Mental Health and Developmental Disabilities Code; a supportive living facility certified to participate in the supportive living facilities program under Section 5-5.01a of the Illinois Public Aid Code; or a facility licensed under the Specialized Mental Health Rehabilitation Act of 2013. "Access or key box" means a secure device with a lock operable only by a fire department master key, and containing building entry keys and other keys that may be required for access in an emergency.
The access or key box shall be of an approved type listed in accordance with the most recently published version of the standard Underwriters Laboratories 1037 and shall contain keys to gain access as required by the fire chief of the fire protection district, or his or her designee.
An ordinance enacted under this Section may specify particular classes or types of structures or occupancies that are required to install an access or key box. However, an ordinance enacted under this Section shall not apply to single family residential structures or to facilities owned or operated by a public utility, as that term is defined under Section 3-105 of the Public Utilities Act.
(Source: P.A. 98-388, eff. 8-16-13; 98-756, eff. 7-16-14.)

(70 ILCS 705/11k)
Sec. 11k. Competitive bidding; notice requirements.
(a) The board of trustees shall have the power to acquire by gift, legacy, or purchase any personal property necessary for its corporate purposes provided that all contracts for supplies, materials, or work involving an expenditure in excess of $20,000 shall be let to the lowest responsible bidder after advertising as required under subsection (b) of this Section. The board is not required to accept a bid that does not meet the district's established specifications, terms of delivery, quality, and serviceability requirements. Contracts which, by their nature, are not adapted to award by competitive bidding, are not subject to competitive bidding, including, but not limited to:
(1) contracts for the services of individuals

possessing a high degree of professional skill where the ability or fitness of the individual plays an important part;

(2) contracts for the printing of finance committee

reports and departmental reports;

(3) contracts for the printing or engraving of bonds,

tax warrants and other evidences of indebtedness;

(4) contracts for the maintenance or servicing of, or

provision of repair parts for, equipment which are made with the manufacturer or authorized service agent of that equipment where the provision of parts, maintenance, or servicing can best be performed by the manufacturer or authorized service agent, or which involve proprietary parts or technology not otherwise available;

(5) purchases and contracts for the use, purchase,

delivery, movement, or installation of data processing equipment, software, or services and telecommunications and interconnect equipment, software, and services;

(6) contracts for duplicating machines and supplies;
(7) contracts for utility services such as water,

light, heat, telephone or telegraph;

(8) contracts for goods or services procured from

another governmental agency;

(9) purchases of equipment previously owned by some

entity other than the district itself; and

(10) contracts for goods or services which are

economically procurable from only one source, such as for the purchase of magazines, books, periodicals, pamphlets, reports, and online subscriptions.

Contracts for emergency expenditures are also exempt from competitive bidding when the emergency expenditure is approved by a vote of 3/4 of the members of the board.
(b) Except as otherwise provided in subsection (a) of this Section, all proposals to award contracts involving amounts in excess of $20,000 shall be published at least 10 days, excluding Sundays and legal holidays, in advance of the date announced for the receiving of bids, in a secular English language daily newspaper of general circulation throughout the district. Advertisements for bids shall describe the character of the proposed contract or agreement in sufficient detail to enable the bidders thereon to know what their obligations will be, either in the advertisement itself, or by reference to detailed plans and specifications on file at the time of the publication of the first announcement. Such advertisement shall also state the date, time and place assigned for the opening of bids, and no bids shall be received at any time subsequent to the time indicated in the announcement. All competitive bids for contracts involving an expenditure in excess of $20,000 must be sealed by the bidder and must be opened by a member of the board or an employee of the district at a public bid opening at which the contents of the bids must be announced. Each bidder must receive at least 3 days notice of the time and place of the bid opening.
(Source: P.A. 98-799, eff. 1-1-15.)

(70 ILCS 705/11l)
(This Section was renumbered Section 11m by P.A. 100-201)
Sec. 11l. (Renumbered).
(Source: P.A. 99-811, eff. 8-15-16. Renumbered by P.A. 100-201, eff. 8-18-17.)

(70 ILCS 705/11m)
Sec. 11m. Enforcement of the Fire Investigation Act.
(a) The fire chief has the authority to enforce the provisions of any rules adopted by the State Fire Marshal under the provisions of the Fire Investigation Act or to carry out the duties imposed on local officers under Section 9 of the Fire Investigation Act as provided in this Section.
(b) In the event that a fire chief determines that a dangerous condition or fire hazard is found to exist contrary to the rules referred to in Section 9 of the Fire Investigation Act, or if a dangerous condition or fire hazard is found to exist as specified in the first paragraph of Section 9 of the Fire Investigation Act, the fire chief shall order the dangerous condition or fire hazard removed or remedied and shall so notify the owner, occupant, or other interested person in the premises. Service of the notice upon the owner, occupant, or other interested person may be made in person or by registered or certified mail. If the owner, occupant, or other interested person cannot be located by the fire chief, the fire chief may post the order upon the premises where the dangerous condition or fire hazard exists.
(c) In the event that a fire chief determines that the dangerous condition or fire hazard which has been found to exist places persons occupying or present in the premises at risk of imminent bodily injury or serious harm, the fire chief may, as part of the order issued under subsection (b), order that the premises where such condition or fire hazard exists be immediately vacated and not be occupied until the fire chief inspects the premises and issues a notice that the dangerous condition or fire hazard is no longer present and that the premises may be occupied. An order under this subsection (c) shall be effective immediately and notice of the order may be given by the fire chief by posting the order at premises where the dangerous condition or fire hazard exists.
(d) In the event an owner, occupant, or other interested person fails to comply with an order issued by a fire chief under subsections (b) or (c), the fire chief may refer the order to the State's Attorney. The State's Attorney may apply to the circuit court for enforcement of the order of the fire chief, as issued by the fire chief or as modified by the circuit court, under the provisions of Article XI of the Code of Civil Procedure by temporary restraining order, preliminary injunction or permanent injunction, provided, however, that no bond shall be required by the court under Section 11-103 of the Code of Civil Procedure and no damages may be assessed by the court under Section 11-110 of the Code of Civil Procedure.
(e) The provisions of this Section are supplementary to the provisions of the Fire Investigation Act and do not limit the authority of any fire chief or other local officers charged with the responsibility of investigating fires under Section 9 of the Fire Investigation Act or any other law or limit the authority of the State Fire Marshal under the Fire Investigation Act or any other law.
(Source: P.A. 99-811, eff. 8-15-16; 100-201, eff. 8-18-17.)

(70 ILCS 705/12) (from Ch. 127 1/2, par. 32)
Sec. 12. Any fire protection district incorporated under this Act may borrow money for corporate purposes and may issue bonds therefor, but shall not become indebted in any manner, or for any purpose, to an amount in the aggregate to exceed 5.75% on the valuation of taxable property therein to be ascertained by the last assessment for State and County taxes previous to the incurring of such indebtedness or until January 1, 1983, if greater, the sum that is produced by multiplying the district's 1978 equalized assessed valuation by the debt limitation percentage in effect on January 1, 1979. Whenever the board of trustees of such district desires to issue bonds hereunder they shall order the question to be submitted at an election to be held in such district and shall certify the proposition and their order to the proper election officials who shall submit the question in accordance with the general election law. The notice of such referendum shall state the amount of bonds to be issued. The result of the referendum shall be entered upon the records of the district. If it shall appear that a majority of all valid votes cast on the proposition are in favor of the issue of said bonds, the board of trustees shall order and direct the execution of the bonds for and on behalf of said district. All bonds issued hereunder shall mature in not exceeding 20 annual installments. The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall bonds of.... Fire YES
Protection District in the amount ---------------------------
of.... be issued? NO
--------------------------------------------------------------
(Source: P.A. 81-1489.)

(70 ILCS 705/13) (from Ch. 127 1/2, par. 33)
Sec. 13. At the time of or before incurring any indebtedness the board of trustees shall provide for the collection of a direct annual tax sufficient to pay the interest on such debt as it falls due, and also to pay and discharge the principal thereof as the same shall fall due, and at least within twenty years from the time of contracting same; such tax shall be in addition to and in excess of all other taxes heretofore or hereafter authorized to be levied by such district. A certified copy of the ordinance adopted by the board of trustees authorizing the issuance of such bonds and levying a tax to pay the same shall be filed in the office of the county clerk of each of the counties wherein any of the territory of the district is situated which certified copy shall constitute the authority for the county clerk or clerks, in each case, to extend the taxes annually necessary to pay the principal of and interest on such bonds as the same mature.
(Source: Laws 1949, p. 1484.)

(70 ILCS 705/14) (from Ch. 127 1/2, par. 34)
Sec. 14. The Board of Trustees may levy and collect other taxes for all corporate purposes, including, without limiting the generality of the foregoing, the payment of all obligations incurred in taking over the fire protection facilities of any city, village or incorporated town located within the boundaries of any such district, including all pension or annuity plans of any such city, village or incorporated town applicable to the maintenance of fire protection facilities, and further for the purposes of building, repairing and improving fire houses, of the renting of buildings and property for corporate purposes, of procuring firehouse land or sites, fire-fighting apparatus and equipment, and of procuring apparatus and equipment for emergencies involving hazardous substances and providing appropriate training for such situations, exclusive of taxes to pay bonded indebtedness upon all the taxable property within the territorial limits of such fire protection districts, the aggregate amount of which shall not exceed 0.125% of the value, as equalized or assessed by the Department of Revenue, except as provided in this Section.
All taxes proposed to be levied by a district shall be levied by ordinance, a certified copy of which shall be filed with the county clerk of the county in which the taxes are to be collected not later than the last Tuesday in December in each year.
The Board of Trustees may accumulate funds for the purposes of building, repairing and improving firehouses, for the purposes of procuring firehouse land or sites, fire-fighting apparatus and equipment, and for the purposes of procuring appropriate apparatus, equipment, and training for emergencies involving hazardous substances and may annually levy taxes for such purposes in excess of current requirements for its other purposes but subject to the tax rate limitations as provided in this Section.
If the Board of Trustees desires to levy such taxes at a rate in excess of 0.125% and in excess of 0.30% but not in excess of 0.40% of the value of all taxable property within the district as equalized or assessed by the Department of Revenue, it shall certify the question to the proper election officials, who shall submit the question at an election in accordance with the general election law. The result of such referendum shall be entered upon the records of the district. If a majority of the voters at such election vote in favor of the proposition, the Board of Trustees may levy such taxes at a rate not to exceed 0.40% of the value of all taxable property within the district as equalized or assessed by the Department of Revenue. The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall the maximum allowable tax rate
for the.... Fire Protection District YES
be increased from 0.125% to 0.40% (or from
0.30% to 0.40%, as the case may be) ----------------
of the value of all taxable property within
the District as equalized or assessed by NO
the Department of Revenue?
--------------------------------------------------------------
The Board of Trustees has power to levy such taxes at a rate in excess of 0.125% but not in excess of 0.30% of the value of all taxable property within the district, as equalized or assessed by the Department of Revenue, under the following terms and conditions.
The board of trustees shall proceed in like manner prior to the adoption of an ordinance providing for the levy of taxes at a rate not in excess of 0.30% as if the board of trustees had followed the procedures to adopt an ordinance not in excess of 0.125% of the value of all taxable property within the district as equalized or assessed by the Department of Revenue.
The board of trustees shall provide by ordinance for the levy and collection of taxes at a rate not in excess of 0.30% of the value of all taxable property within the district as equalized or assessed by the Department of Revenue. A certified copy of such ordinance shall be filed in the office of the county clerk of each county in which any portion of the territory of such fire protection district is situated, which certified copy constitutes authority for the clerk or clerks in each case to extend taxes annually at the rate so provided against all of the taxable property contained in the fire protection district.
After such ordinance has been passed, it shall be published once within 30 days after its passage in one or more newspapers published in the fire protection district or, if no newspaper is published therein, it shall be published in a newspaper published in the county in which such district is located and having general circulation within such district. If no newspaper is published in the county having general circulation in the district, publication may be made instead by posting copies of such ordinance in 10 public places within the fire protection district. The publication or posting of the ordinance shall include a notice of (1) the specific number of voters required to sign a petition requesting that the question of the adoption of the tax levy be submitted to the voters of the district; (2) the time within which the petition must be filed; and (3) the date of the prospective referendum. The district secretary shall provide a petition form to any individual requesting one. The ordinance shall not become effective until 30 days after its publication or the date of such posting of such copies.
Whenever a petition signed by the electors of the fire protection district equal in number to 10% or more of the registered voters in the fire protection district is filed with the Board of Trustees thereof which has adopted an ordinance providing for such increase in the rate of taxes and such petition has been filed with the Board of Trustees within 30 days after the publication or the date of the posting of the copies which petition seeks the submission of such increase in the rate of taxes to an election, the Board of Trustees shall certify the question to the proper election officials who shall submit the question at an election in accordance with the general election law.
The proposition shall be substantially in the following form:
--------------------------------------------------------------
Shall the maximum allowable tax
rate for .... Fire Protection YES
District be increased from 0.125%
to 0.30% of the value of all taxable ------------------------
property within the District
as equalized or assessed by the NO
Department of Revenue?
--------------------------------------------------------------
The foregoing limitations upon tax rates may be further increased or decreased under the referendum provisions of the General Revenue Law of Illinois.
(Source: P.A. 86-346; 86-1194; 86-1253; 86-1475; 86-1480; 87-712; 87-767; 87-895; 87-1189.)

(70 ILCS 705/14.01) (from Ch. 127 1/2, par. 34.01)
Sec. 14.01. Any two or more adjoining fire protection districts may merge and form a single consolidated district which shall thereafter be subject to the provisions of this Act. For the purpose of this Section and Sections 14.02 through 14.13, districts shall be considered as adjoining when any portion of their boundaries are contiguous or overlap, or when a portion of the boundaries of each of the districts seeking to merge to form a consolidated district is contiguous with the same municipality and are served by the same fire department or fire protection department. When the proposed consolidated district will include more than two districts, it shall not be necessary for each district to adjoin each of the other districts, but it shall be sufficient if each district adjoins one of the other districts or if each district adjoins the same municipality.
(Source: P.A. 83-1488.)

(70 ILCS 705/14.02) (from Ch. 127 1/2, par. 34.02)
Sec. 14.02. A consolidated district may be formed upon petition signed by 50 or more of the legal voters resident within the limits of each of the districts proposed to be consolidated. The petition shall be filed in the circuit court for the county in which the greater part of the land in the proposed consolidated district will be situated. The petition shall set forth (a) the names proposed to be merged, (b) the name of the proposed consolidated district and (c) the reasons for the advantages to be derived from such consolidation. The petition shall conclude with a prayer for the merger of the districts into a single consolidated district. Upon its filing, the petition shall be presented to the court which shall fix the date and hour for hearing.
(Source: Laws 1967, p. 4072.)

(70 ILCS 705/14.03) (from Ch. 127 1/2, par. 34.03)
Sec. 14.03. The clerk of the court shall give notice of the hearing substantially in the form and in the manner and for the length of time provided hereinafter. Within 5 days after the first publication of the notice the clerk of the court shall mail a copy thereof by first-class mail with postage fully prepaid to each trustee of each district. The notice shall be entitled "Proposed Consolidation of Fire Protection Districts" and must state: (a) in what court and on what date the petition was filed; (b) the names of the districts proposed to be consolidated and the name of the proposed consolidated district; (c) a general description of the matter proposed to the court; and (d) the place, date and hour the petition will be heard.
(Source: Laws 1957, p. 626.)

(70 ILCS 705/14.04) (from Ch. 127 1/2, par. 34.04)
Sec. 14.04. Notice of the hearing on the petition shall be given by publishing the notice in a newspaper of general circulation published in the county in which the districts are situated. The notice shall be published once each week for two successive weeks. The first publication of the notice shall be at least three weeks prior to the date fixed for hearing. When the districts are situated in two or more counties, then such notice shall be given as aforesaid by publishing the same in a newspaper of general circulation published in each of said counties. If no newspaper of general circulation is published in any such county, then publication of the notice shall be in a newspaper having general circulation in that county.
The certificate of the clerk of the court affixed to a copy of the notice shall be sufficient evidence of the mailing of the notices to the said trustees.
(Source: Laws 1957, p. 626.)

(70 ILCS 705/14.05) (from Ch. 127 1/2, par. 34.05)
Sec. 14.05. At the hearing the court shall first determine whether the districts are adjoining, as described in Section 14.01, and whether the petition is signed by 50 or more of the legal voters resident within the limits of each of the districts proposed to be consolidated. If the districts are not adjoining or if the petition is not so signed the petition shall be dismissed.
If the districts are adjoining and the petition is so signed, the court shall then order the question of consolidation and the rate of taxes for the consolidated district submitted to the legal voters in each district at an election, and shall certify the question and its order to the proper election officials who shall submit the question at an election in accordance with the general election law. The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall (name of district in
which election is being held), be
consolidated with (name of other
district or districts) to organize YES
(name of consolidated district)
and shall the maximum allowable
tax rate for (name of consolidated -------------------------
district) be set at (rate of tax,
stated as a percentage) of the
value of all taxable property within NO
(name of consolidated district)
as equalized or assessed by the
Department of Revenue?
--------------------------------------------------------------
The court shall cause a written statement of the results of such election to be filed of record in the court. If, in each district, a majority of the voters voting on the question shall favor consolidation and the stated rate of taxes for the consolidated district, the court shall order the consolidation of the districts into the consolidated district.
(Source: P.A. 91-917, eff. 1-1-01.)

(70 ILCS 705/14.06) (from Ch. 127 1/2, par. 34.06)
Sec. 14.06. Upon the entry of an order consolidating two or more districts, the individual districts shall lose their separate existence and be consolidated into the one consolidated district and the consolidated district shall thereupon become a body politic and corporate with all the powers, rights, duties and obligations of other districts organized under this Act. The consolidated district shall succeed to all the records, property, funds, rights and duties of the districts consolidated into the consolidated district.
(Source: Laws 1957, p. 626.)

(70 ILCS 705/14.07) (from Ch. 127 1/2, par. 34.07)
Sec. 14.07. Upon the organization of the consolidated district, the duties of trustees and other officers of each district consolidated therein shall cease. If a consolidated district is wholly contained within a single county, the trustees for the consolidated district shall be appointed by the presiding officer of the county board with the advice and consent of the county board. If the consolidated district lies in more than one county, the number of trustees who are residents of a county shall be in proportion, as nearly as practicable, to the number of residents of the district who reside in that county in relation to the total population of the district.
Upon the expiration of the term of a trustee who is in office on the effective date of this amendatory Act of 1975, the successor shall be a resident of whichever county is entitled to such representation in order to bring about the proportional representation required herein, and he shall be appointed by the county board of that county, or in the case of a home rule county as defined by Article VII, Section 6 of the Constitution of 1970, the chief executive officer of that county, with the advice and consent of the county board.
Thereafter, each trustee shall be succeeded by a resident of the same county who shall be appointed by the same appointing authority; however, the provisions of the preceding paragraph shall apply to the appointment of the successor to each trustee who is in office at the time of the publication of each decennial Federal census of population.
The appropriate appointing authority shall appoint 3 trustees of the consolidated district within 60 days after the entry of the order consolidating the districts. The trustees shall be electors in the consolidated district, provided not more than one of them shall be from any city or village or incorporated town in the district unless such city or village or incorporated town shall have more than 50% of the population in the district according to last preceding Federal Census in which are included two or more cities or villages or incorporated towns. The trustees shall hold such terms of offices and shall have such powers and qualifications as is provided for trustees under Section 4 of "An Act in relation to fire protection districts".
(Source: P.A. 79-318; 79-855; 79-1454.)

(70 ILCS 705/14.08) (from Ch. 127 1/2, par. 34.08)
Sec. 14.08. In case any district consolidated into a consolidated district has bonds or notes outstanding which are a lien on funds on hand in the treasury at the time of consolidation, such lien shall be unimpaired by such consolidation and the lien shall continue in favor of the bond or note holders. The funds on hand subject to such a lien shall be set apart and held for the purpose of retiring such secured debt and no such funds shall be transferred into the general funds of the consolidated district until all indebtedness of the district consolidated into the consolidated district has been discharged.
In case any district consolidated into a consolidated district has unsecured debts outstanding at the time of consolidation, any funds in the treasury of such district or otherwise available and not committed shall, to the extent necessary, be applied to the payment of such debts.
All property in the consolidated district, without discrimination between the territory in the several districts consolidated into the consolidated district, shall be subject to taxation to pay the debts, bonds, and obligations of the consolidated district.
(Source: Laws 1957, p. 626.)

(70 ILCS 705/14.09) (from Ch. 127 1/2, par. 34.09)
Sec. 14.09.
The consolidation of any district into a consolidated district shall not affect the obligation of any contract entered into by the district consolidated into the consolidated district. Such contracts shall be taken over and assumed by the consolidated district.
(Source: Laws 1957, p. 626.)

(70 ILCS 705/14.10) (from Ch. 127 1/2, par. 34.10)
Sec. 14.10. Consolidation not to interfere with tax collection.
The consolidation of the districts shall not adversely affect proceedings for the collection or enforcement of any tax but the said proceedings shall proceed to a finality as though no consolidation had taken place. The proceeds thereof shall be paid over to the treasurer of the consolidated district, to be used, however, for the purpose for which the tax was levied or assessed. Proceedings to collect and enforce such taxes may be instituted and carried on in the name of the consolidated district.
(Source: Laws 1957, p. 626.)

(70 ILCS 705/14.11) (from Ch. 127 1/2, par. 34.11)
Sec. 14.11. All suits pending in any court on behalf of or against any district, when the district is consolidated into a consolidated district, may be prosecuted or defended in the name of the consolidated district. All judgments obtained for any district consolidated into a consolidated district shall be collected and enforced by the consolidated district for its benefit.
(Source: Laws 1957, p. 626.)

(70 ILCS 705/14.12) (from Ch. 127 1/2, par. 34.12)
Sec. 14.12. The title to all property of a district consolidated into a consolidated district is transferred to the consolidated district and is vested therein, to be held, however, for the same purposes and uses, and subject to the same conditions as before consolidation.
(Source: Laws 1957, p. 626.)

(70 ILCS 705/14.13) (from Ch. 127 1/2, par. 34.13)
Sec. 14.13. All firemen lawfully in the employment of any district consolidated into a consolidated district shall become members of the fire department of the consolidated district.
(Source: Laws 1957, p. 626.)

(70 ILCS 705/14.14) (from Ch. 127 1/2, par. 34.14)
Sec. 14.14. (a) In a county having a population of between 500,000 and 750,000, territory within the boundaries of a non-home rule municipality that receives fire protection services from more than a single fire protection district may be disconnected from one fire protection district and transferred to the district that provides services to the area comprising more than 80% of the municipality's assessed valuation. To disconnect that territory, the board of trustees of one of the affected districts, the corporate authorities of the municipality, or 5% of the owners of property within the territory to be disconnected may file a petition in the court in which the district (from which disconnection is sought) was organized, setting forth the following:
(1) The description of the territory sought to be

transferred.

(2) A statement that:
(A) more than 80% of the assessed valuation of

the municipality lies within one district;

(B) more than 90% of the residents of the

municipality reside within that same district;

(C) the territory to be transferred contains less

than 10% of the total assessed valuation and total number of residents of the affected district;

(D) the territory to be transferred consists of

all the territory within the municipality serviced by the district from which disconnection is sought;

(E) the district to which the territory is to be

transferred agrees to the transfer, as evidenced by passage of a resolution by its board of trustees;

(F) the transfer will not impair the ability of

the affected districts to render fully adequate fire protection services to their residents; and

(G) the transfer will not cause the territory

within the affected districts to be noncontiguous.

(b) The petition praying that the territory be transferred shall be signed and sworn to by the petitioner or petitioners. Upon the filing of the petition, the court shall set the petition for hearing on a day not less than 2 weeks or more than 4 weeks from the date of filing the petition. The court shall give 2 weeks notice of the hearing in the manner provided in Section 1 of this Act. The municipality and affected districts shall be necessary parties to the proceedings and shall be served with summons in the manner prescribed for a party defendant under the Civil Practice Law.
(c) Any property owner in the municipality or the affected districts may file objections and at the hearing may appear and contest the transfer and the matters averred in the petition, and both the objectors and petitioners may offer any competent evidence in regard to the petition.
(d) If the court, upon hearing the petition, finds that the allegations contained in the petition are true, then the court shall enter an order transferring the property. Thereupon, the territory shall cease to be a part of the fire protection district in which the territory lies. The circuit clerk shall transmit a certified copy of the order to the county clerk and to the Office of the State Fire Marshal.
(e) The territory to be transferred shall remain liable for its proportionate share of outstanding bonded indebtedness, if any, of the district from which it is transferred as of the date of transfer.
(Source: P.A. 87-825.)

(70 ILCS 705/15) (from Ch. 127 1/2, par. 35)
Sec. 15. Whenever any property within a fire protection district, organized under this Act, does not have the territorial qualifications described in Section 1 of this Act, or is not reasonably protected by the district from the hazards of fire or would receive greater benefit of service from another such district or other municipal corporation, any legal voter within such district or the owner or owners of such property may detach and disconnect such property from such fire protection district in the following manner:
The owner or owners of such property within such fire protection district or any legal voter within such district may file his petition in the court in which such district was organized setting forth therein the description of the property sought to be detached and disconnected, a statement that the detachment and disconnection will not cause the territory remaining in the district to be noncontiguous; that the loss of assessed valuation by reason of the disconnection of such territory will not impair the ability of the district to render fully adequate fire protection service to the territory remaining with the district; that the territory will remain liable for its proportionate share of any outstanding bonded indebtedness of the district; and alleging facts in support of such detachment and disconnection, and praying that such property be detached and disconnected from such fire protection district. The petition shall be signed and sworn to by the petitioner or petitioners. For the purpose of meeting the requirement of this Section that the detachment and disconnection will not cause the remaining territory to be noncontiguous, territory shall be considered to be contiguous if the only separation between parts of the territory is land owned by the United States, the State of Illinois, any agency or instrumentality of either, or any regional airport authority. Upon the filing of such petition, the court shall set the same for hearing on a day not less than 2 weeks nor more than 4 weeks from the filing thereof and shall give 2 weeks notice of such hearing in the manner provided in Section 1 of this Act. The fire protection district shall be a necessary party to the proceedings and it shall be served with summons in the manner prescribed for a party defendant under the Civil Practice Law. All property owners in such district, the district from which such transfer of territory is to be made, and all persons interested therein may file objections, and at the hearing may appear and contest the detachment and disconnection of the property from such fire protection district, and both objectors and petitioners may offer any competent evidence in regard thereto. If the court, upon hearing such petition, finds that the petition complies with this Act and that the allegations of the petition are true the court shall enter an order detaching and disconnecting such property from such district, and thereupon such property shall cease to be a part of such fire protection district, except that the property remains liable for its proportionate share of any outstanding bonded indebtedness of the district. The circuit clerk shall transmit a certified copy of the order to the county clerk of each county in which any of territory affected is situated and to the Office of the State Fire Marshal.
(Source: P.A. 93-304, eff. 7-23-03.)

(70 ILCS 705/15a) (from Ch. 127 1/2, par. 36)
Sec. 15a. Any fire protection district organized under the provisions of this Act may be dissolved and discontinued upon like petition, hearing and election as is provided in this Act for the organization of such district, except that the ballot for such election shall be in substantially the following form:
--------------------------------------------------------------
Shall the ..... Fire YES
Protection District be dissolved ----------------------------
and discontinued? NO
--------------------------------------------------------------
If a majority of the votes cast on the question at such election are in favor of such dissolution, the court shall enter an order on the records of the court dissolving such district, effective as soon as it has disposed of its assets and liabilities. The trustees of such fire protection district shall immediately proceed to wind up the affairs of such district and shall have the same powers as before the dissolution order was entered to levy taxes for the purpose of paying the debts, obligations and liabilities of such fire protection district outstanding on the date the dissolution order was entered and the necessary expenses of closing up the affairs of such district. All property of such district shall be sold and in case any excess remains after all liabilities of such district are paid such excess shall be paid to the county or counties in which such fire protection district is situated in the proportion that the taxable value the real property in the fire protection district situated in each county bears to the taxable value of all the real property in the fire protection district.
(Source: P.A. 82-892.)

(70 ILCS 705/15b)
Sec. 15b. Petition to cease operations; referendum.
(a) Any local unit of government serving 500 or more residents operating a fire department organized under the provisions of the Municipal Code may cease the operation and maintenance of the fire department or fire departments by submitting a referendum to the voters served by the fire department or departments. The referendum proposing the dissolution of the fire department or departments shall be conducted in a manner that is consistent with the requirements provided by subsection (a) of this Section, except that the ballot for such election shall be in substantially the following form:
-------------------------------------------------------------
Shall the (name of fire
department) serving the citizens with YES
(list local unit(s) of government) cease -----------------
to provide emergency services and be NO
dissolved and discontinued?
-------------------------------------------------------------
If a majority of the votes cast on the question are in favor of such dissolution, the court shall enter an order discontinuing the fire department or departments.
The rights of the employees of the dissolved fire department or departments provided by the Personnel Code, any applicable collective bargaining agreements, or under any pension, retirement, or annuity plan shall not be affected by this amendatory Act of the 98th General Assembly.
(b) A municipality that is a home rule or non-home rule unit may not dissolve a fire department or fire departments in a manner that is inconsistent with this Section. This Section is a limitation under subsection (i) of Section 6 of Article VII of the Illinois Constitution on the concurrent exercise by home rule units of the powers and functions exercised by the State.
(Source: P.A. 98-666, eff. 1-1-15.)

(70 ILCS 705/16) (from Ch. 127 1/2, par. 37)
Sec. 16. In order to facilitate circumstances in which fire protection may be materially improved by adjustment of jurisdictional boundaries of adjoining fire protection districts without impairing the overall provision of fire protection services in the adjoining districts, territory included within the limits of any fire protection district may be disconnected from the district and added to another district to which the territory is contiguous, in the manner hereinafter set forth; (1) if the territory would receive equal or greater benefits from the district to which it seeks to be transferred; (2) if the transfer will not cause the territory remaining in the district from which the transfer is to be made, to be noncontiguous; (3) if the transfer will not cause a serious injury to the district from which the transfer is to be made; and, (4) if the trustees of the district to which the transfer is sought to be made do not file a written refusal to accept the territory within the time hereinafter provided.
Territory disconnected pursuant to this Section shall remain liable for its proportionate share of the bonded indebtedness outstanding as of the date of disconnection, if any, of the district from which it was disconnected and shall assume a proportionate share of the bonded indebtedness, if any, of the district to which it is transferred.
One per cent or more of the legal voters residing within the limits of the territory proposed to be transferred may file a petition, in the court of the county where the district to which it seeks to be transferred is organized, setting forth: the description of the territory sought to be transferred; that the territory would receive equal or greater benefits by the transfer; that the transfer will not cause a serious injury to the district or districts from which the transfer is proposed to be made; and the amount of any outstanding bonded indebtedness against the district or districts in which the territory is then situated which has been incurred pursuant to this Act; and praying that the question whether the transfer shall be made, and whether the voters of such territory shall remain liable for a proportionate share of the bonded indebtedness outstanding as of the date of disconnection, if any, of the district from which it was disconnected and also assume a proportionate share of the bonded indebtedness, if any, of the district to which the transfer is to be made, be submitted to the voters of the entire district from which the transfer is sought to be made.
Upon the filing of the petition, the court shall set a day for hearing, not less than 2 weeks nor more than 4 weeks from the filing thereof, and the court, or the circuit clerk or sheriff upon order of the court, (i) shall give 2 weeks notice of such hearing in one or more daily or weekly newspapers of general circulation in the county or in each county wherein the district or districts from which the territory sought to be transferred is organized and by posting at least 10 copies of the notice in conspicuous places in the district or in each of the districts from which the territory is sought to be transferred, (ii) shall cause a copy of the notice to be personally served upon each trustee of the district from which the transfer is sought to be made, and (iii) in addition shall cause a copy of the notice to be personally served upon each of the trustees of the district to which the transfer is sought to be made at least one week before the date set for the hearing, and in the notice, or in any accompanying notice to be served upon the Trustees at the same time, a recital shall be made stating that the Trustees may at any time prior to the date of the hearing, or within such additional time as may be granted by the court upon request in writing filed on or before such date, file a written refusal to accept the territory as a part of their district, provided, that such notification need not be given to the trustees if they file in the proceeding their written appearances or written consent to a transfer of the territory to their district. Both the fire protection district from which the territory seeks to be transferred and the fire protection district to which the territory seeks to be transferred are necessary parties in any action to disconnect under this Section.
At any time prior to the date set for the hearing, or within such additional time as may be granted by the court, the trustees of the district to which the transfer is sought to be made may file a written refusal to accept the territory as a part of their district and in case of such refusal the court shall enter an order dismissing the petition for the transfer. The trustees may withdraw their refusal at any time prior to the entry of an order dismissing the petition. In case the trustees fail to file a written refusal within the time hereinbefore authorized, they shall be deemed to have consented to a transfer of the territory to their district, and consent once given may not be withdrawn without leave of court for good cause shown. In case of such consent, the court shall proceed with the matter as herein provided but if the court finds that any of the conditions herein required for the making of a transfer do not exist it shall enter an order dismissing the petition. In taking any action upon the petition the findings of the court shall be filed of record in the case.
All property owners in the district from which the transfer is sought and all persons interested therein, may file objections, and at the hearing may appear and contest the transfer and the matters averred in the petition, and both objectors and petitioners may offer any competent evidence in regard thereto. In addition, all persons residing in or interested in any of the property situated in the territory sought to be transferred shall have an opportunity to be heard touching the location and boundary of the territory to be voted upon for such transfer, and may make suggestions regarding the same. For purposes of this Section, serious injury shall be found to exist in the district from which the transfer is sought when a material impairment of the ability to provide continuing fire protection and related emergency services to the territory remaining in the district after the transfer may occur. The court may consider the following, but not limited to, in its determination as to whether a serious injury may occur: the financial resources, facilities, and equipment which will remain in the district; and the financial obligations, including remaining non-bonded debt of the district, from which the transfer is sought. A loss of annual real estate tax revenues by the district from which the transfer is sought of 25 percent or more by reason of the disconnection and transfer shall constitute serious injury and require dismissal of the petition. However, the court is not precluded from finding serious injury to exist with a lesser tax revenue loss if it is shown by the preponderance of other evidence presented to the court that serious injury would result if the transfer were to occur.
If the court shall, upon hearing the petition, find that the territory described in the petition would receive equal or greater benefits by being so transferred and meet the conditions hereinbefore set forth, it shall certify to the proper election officials the question of whether the territory shall be transferred, and its order, and such officials shall submit that question at an election in the entire district from which the transfer is sought to be made in accordance with the general election law. The proposition shall be in substantially the following form:
--------------------------------------------------------------
For making the transfer from the
..... Fire Protection District to the
..... Fire Protection District, remaining
liable for a proportionate share of the
bonded indebtedness outstanding as of the
date of disconnection, if any, of the district
from which disconnection is proposed and also
assuming a proportionate share of the bonded
indebtedness, if any, of the district
to which transfer is proposed.
--------------------------------------------------------------
Against making the transfer from the
..... Fire Protection District to the
..... Fire Protection District, remaining
liable for a proportionate share of the
bonded indebtedness outstanding as of the
date of disconnection, if any, of the district
from which disconnection is proposed and also
assuming a proportionate share of the bonded
indebtedness, if any, of the district
to which transfer is proposed.
--------------------------------------------------------------
If a majority of the votes cast upon the question of making the transfer shall be in favor of the transfer, the territory shall thenceforth cease to be a part of the fire protection district or districts to which it has been attached and shall become an integral part of the fire protection district to which the transfer shall have been sought and shall be subject to all the enjoyments and responsibilities of the latter district. In each case in which a transfer is effected pursuant to the provisions hereof, the circuit clerk in whose court the transfer proceedings have been conducted, shall certify copies of all orders entered in effecting such transfer and file or send them to the proper county clerk or clerks for filing and to the Office of the State Fire Marshal.
(Source: P.A. 99-715, eff. 8-5-16.)

(70 ILCS 705/16a) (from Ch. 127 1/2, par. 37a)
Sec. 16a. The owner or owners of record of any area of land consisting of one or more tracts, lying within the corporate limits of any fire protection district, which (1) is located on the border of the fire protection district; (2) if disconnected will not result in the isolation of any part of the fire protection district from the remainder of the district; and (3) is adjacent to another fire protection district may, with the consent of the boards of trustees of the disconnecting and annexing district, have such area disconnected from the district and added to the adjacent district as follows:
The owner or owners of record of any such area of land shall file a petition in the court in which the fire protection district from which disconnection is sought was organized, alleging facts showing that such area meets the requirements of this Section. If the court finds that the allegations of the petition are true, that the area of land meets the requirements of this Section, and that the boards of trustees of the disconnecting and annexing districts consent to the transfer of such area, the court shall order the specified land disconnected from the one district and transferred to the other, and such land shall thenceforth cease to be a part of the fire protection district of which it was a part and shall become an integral part of the fire protection district to which transfer was sought and shall be subject to all the enjoyments and responsibilities of the latter district. In each case in which a transfer is effected under this Section, the circuit clerk in whose court the transfer proceedings were conducted shall certify copies of the transfer order and file or send them to the proper county clerk or clerks for filing and to the Office of the State Fire Marshal.
(Source: P.A. 85-556.)

(70 ILCS 705/16b) (from Ch. 127 1/2, par. 37b)
Sec. 16b. Appeals from final orders and judgments may be taken from the circuit court as in other civil cases.
(Source: Laws 1965, p. 3748.)

(70 ILCS 705/16c) (from Ch. 127 1/2, par. 37c)
Sec. 16c. Territory included within the limits of any fire protection district may be disconnected from the district and organized in a new fire protection district in the manner hereinafter set forth (1) if the territory would receive equal or greater benefits from the district into which it seeks to be organized; (2) if the disconnection will not cause the territory remaining in the district from which the territory is to be disconnected, to be noncontiguous; (3) if the trustees of the district from which the territory is to be disconnected consent thereto; (4) if the territory to be disconnected meets the requirements for organization as provided in Section 1 of this Act. One percent or more of the legal voters residing within the limits of the territory proposed to be disconnected and organized in a new district may file a petition in the circuit court of the county where such territory is located setting forth: (1) the description of the territory sought to be disconnected and organized in a new district; (2) facts disclosing that the territory described meets the requirements for organization of a new district as provided in Section 1 of this Act; (3) that the territory would receive equal or greater benefits from the district in which it seeks to be organized; (4) that the disconnection will not cause the territory remaining in the district from which the territory is to be disconnected, to be noncontiguous nor impair such district from rendering fire protection service to the territory remaining in the district; (5) that the trustees of the district from which the territory is to be disconnected consent thereto (a certified copy of a resolution of the trustees evidencing their consent to such disconnection and adopted not more than 90 days prior to the filing of the petition shall be attached to and made a part of the petition); and (6) the name of the proposed district; and requesting that the question of whether the territory shall be disconnected from the district in which it is presently situated and organized in a new district be submitted to the voters of the territory sought to be disconnected.
Upon the filing of the petition, the court shall set a date for hearing not less than 2 weeks, nor more than 4 weeks from the filing thereof, and the court, or the clerk of the court, upon order of the court, shall give 2 weeks' notice of such hearing in one or more newspapers, either daily or weekly, of general circulation in the district from which the territory is sought to be disconnected and in the territory sought to be disconnected, and by posting at least 10 copies of the notice in conspicuous places in the district, and at least 10 copies of the notice in conspicuous places in the territory which is sought to be disconnected therefrom, and, in addition, shall cause a copy of the notice to be personally served upon each of the trustees of the district from which the territory is sought to be disconnected.
At any time prior to the date set for the hearing or within such additional time as may be granted by the court, the trustees of the district from which disconnection is sought may file a revocation of their consent to the proposed disconnection and in case of such revocation of consent, the court shall enter an order dismissing the petition for disconnection. The trustees may withdraw their revocation or give their new consent to the disconnection of the territory at any time prior to the entry of an order dismissing the petition. In case no revocation of consent is filed, the court shall proceed with the matter as herein provided, but if the court finds that any of the conditions herein required for the disconnection and organization do not exist, it shall enter an order dismissing the petition.
At the hearing any person residing in or having an interest in any of the property sought to be disconnected may appear and be heard and both objectors and petitioners may offer any competent evidence as to the matters averred in the petition.
If the court shall, upon hearing the petition, find that the territory described therein meets all of the conditions hereinbefore set forth and complies with this Section, it shall certify to the proper election officials the question of whether the territory shall be disconnected from the district in which it is presently located and organized in a new fire protection district, and its order, and such election officials shall submit that question at an election in such territory in accordance with the general election law. The proposition shall be in substantially the following form:
--------------------------------------------------------------
For disconnecting from the
.... fire protection
district and organizing the
.... fire protection
district and retaining a
proportionate share of the
bonded indebtedness, if any,
of the former district.
--------------------------------------------------------------
Against disconnecting from the
.... fire protection
district and organizing the
.... fire protection
district and retaining a
proportionate share of the
bonded indebtedness, if any,
of the former district.
--------------------------------------------------------------
If a majority of the votes cast upon the question of disconnecting the territory and organizing a new district shall be in favor of the disconnection and organization, the territory shall thenceforth cease to be a part of the fire protection district to which it was attached and shall become a new fire protection district, provided that the disconnected territory shall remain liable for its proportionate share of the bonded indebtedness outstanding as of the date of disconnection, if any, of the district from which it was disconnected. The court shall cause a written statement of the results of such an election to be filed of record in the court and shall enter an order accordingly, and shall also cause to be sent to the county clerk of all counties in which any portion of the new district lies and to the Office of the State Fire Marshal a certified copy of the order organizing such district and a plat of the same indicating what lands of the district lie in such county or counties. The new district shall be organized and the trustees appointed in the same manner as provided in Section 4, and such district and its trustees shall have like powers and responsibilities as any new district organized under this Act.
(Source: P.A. 91-357, eff. 7-29-99.)

(70 ILCS 705/16d)
Sec. 16d. Transfer of property between districts. When a fire protection district has another fire protection district adjoining it and the adjoining district can provide better fire protection to an area of land of no more than 60 acres, consisting of one or more tracts, that is within the corporate limits of the fire protection district, the area may be disconnected from the district and annexed to the adjacent district when each district adopts an ordinance to accomplish the disconnection and annexation.
At least 60 days before the property is disconnected from a district, the disconnecting district must send notice to the owner or owners of record of the area of land stating that the disconnecting and annexing districts intend to adopt ordinances that would disconnect and annex the area under this Section. The notice shall name the annexing district and include a description of the territory to be disconnected and annexed, the reason for doing so, and a map of the territory. The notice must also set forth the time and place of each meeting at which the ordinance will be an agenda item and must state that there will be an opportunity for public comment at each of those meetings. The notice shall be sent by certified mail return receipt requested, but if the name or address of an owner is not known, then the district must publish the notice once a week for 2 successive weeks. The notice shall be published in a newspaper published in the county where the area is located. Each district's ordinance shall designate the same date for the effective date of the disconnection and annexation.
No earlier than 60 days after the delivery of the notice to the last of the owners involved or 60 days after the date of the first publication of the notice, whichever is later, the disconnecting and annexing districts may adopt an ordinance accomplishing the disconnection and annexation.
After it adopts the ordinance, each fire protection district shall send a certified copy of the ordinance to the proper county clerk or clerks for filing and to the office of the State Fire Marshal.
(Source: P.A. 94-337, eff. 1-1-06.)

(70 ILCS 705/16.01) (from Ch. 127 1/2, par. 37.01)
Sec. 16.01. Every fire protection district having a fire department of which any officers or members are full time, paid members shall be subject to Sections 16.01 to 16.18, inclusive. In every such fire protection district the board of trustees may appoint a board of fire commissioners. This board shall consist of 3 members, whose terms of office shall be 3 years and until their respective successors are appointed and have qualified, except as provided in Section 16.02. No member of a board of trustees of any fire protection district shall be appointed to any board of fire commissioners. The Board of Trustees of any fire protection district having a fire department of which 12 or more are full time, paid members shall appoint a separate board of fire commissioners pursuant to Section 16.02 for the purpose of administering the provisions of Sections 16.01 to 16.18, inclusive. The board of trustees of any fire protection district which is subject to Sections 16.01 to 16.18, inclusive, but which does not have a board of fire commissioners, shall perform the duties and have the powers of boards of fire commissioners as set forth in those Sections.
The provisions of Sections 16.01 through 16.18, inclusive, shall apply only to full time, paid members of a fire protection district fire department.
Unless inconsistent with this Act, the provisions of Division 2.1 of Article 10 of the Illinois Municipal Code shall apply, to the extent that they may be made applicable, to fire protection districts subject to Sections 16.01 to 16.18, inclusive.
(Source: P.A. 86-562.)

(70 ILCS 705/16.02) (from Ch. 127 1/2, par. 37.02)
Sec. 16.02. Within thirty days after Sections 16.01 to 16.18, inclusive, become effective in a fire protection district, the Board of Trustees of a fire protection district having 12 or more full time paid members shall appoint the first members of the board of fire commissioners. No person shall be appointed a commissioner who has been convicted of a felony under the laws of this State or comparable laws of any other state or the United States. One of the members shall be appointed to serve until the first Monday in June next following, another to serve until the first Monday of June of the second year after such appointment, and the third to serve until the first Monday in June of the third year following such appointment. Every member shall serve until his successor is appointed and has qualified. Vacancies on the board of fire commissioners shall be filled in the same manner as original appointments.
The board shall annually elect a chairman and a secretary to serve during the district's fiscal year. The members of the board shall be considered officers of the district and shall file an oath as may be required by the trustees. A majority of the board shall constitute a quorum for the purpose of conducting all business.
Once appointed, members of the board of fire commissioners shall not be subject to removal, except for cause, upon written charges, and after an opportunity to be heard within 30 days in his or her defense before a regular meeting of the district trustees. A majority vote of the trustees shall be required to remove any member of the board from office.
(Source: P.A. 86-562; 87-423.)

(70 ILCS 705/16.03) (from Ch. 127 1/2, par. 37.03)
Sec. 16.03. Appointed members of a board of fire commissioners shall possess the qualifications required of other officers of the fire protection district and by Section 16.02 of this Act, shall take oath, or affirmation, of office, give bond, and shall be subject to removal from office, in the same manner as other appointive officers of the fire protection district and consistent with the provisions of Section 16.02 hereof.
No more than 2 members of the board shall belong to the same political party existing in the municipality at the time of the appointments and as defined in Section 10-2 of the Election Code. If only 1 or no political party exists in the municipality at the time of the appointments, then state or national political party affiliation shall be considered in making the appointments. Party affiliation shall be determined by affidavit of the person appointed as a member of the board.
(Source: P.A. 98-565, eff. 8-27-13.)

(70 ILCS 705/16.04a) (from Ch. 127 1/2, par. 37.04a)
Sec. 16.04a. The board of fire commissioners shall appoint all officers and members of the fire departments of the district, except the Chief of the fire department. The board of trustees shall appoint the Chief of the fire department, who shall serve at the pleasure of the board, and may enter into a multi-year contract not exceeding 3 years with the Chief.
If a member of the department is appointed Chief of the fire department prior to being eligible to retire on pension he shall be considered as on furlough from the rank he held immediately prior to his appointment as Chief. If he resigns as Chief or is discharged as Chief prior to attaining eligibility to retire on pension, he shall revert to and be established in such prior rank, and thereafter be entitled to all the benefits and emoluments of such prior rank, without regard as to whether a vacancy then exists in such rank. In such instances, the Chief shall be deemed to have continued to accrue seniority in the department during his period of service as Chief, or time in grade in his former rank to which he shall revert during his period of service as Chief, except solely for purposes of any layoff as provided in Section 16.13b hereafter.
All appointments to each department other than that of the lowest rank, however, shall be from the rank next below that to which the appointment is made, except that the Chief of the fire department may be appointed from among members of the fire department, regardless of rank.
The sole authority to issue certificates of appointment shall be vested in the board of fire commissioners and all certificates of appointments issued to any officer or member of the fire department shall be signed by the chairman and secretary respectively of the board of fire commissioners upon appointment of such officer or member of the fire department by action of the board of fire commissioners. After being selected from the register of eligibles to fill a vacancy in the affected department, each appointee shall be presented with his or her certificate of appointment on the day on which he or she is sworn in as a classified member of the affected department. Firefighters who were not issued a certificate of appointment when originally appointed shall be provided with a certificate within 10 days after making a written request to the chairperson of the board of fire commissioners.
To the extent that this Section or any other Section in this Act conflicts with Section 16.06b or 16.06c, then Section 16.06b or 16.06c shall control.
(Source: P.A. 100-252, eff. 8-22-17.)

(70 ILCS 705/16.04b)
Sec. 16.04b. Appointment of fire chief. Notwithstanding any other provision in this Act, after the effective date of this amendatory Act of the 100th General Assembly, a person shall not be appointed as the chief, the acting chief, the department head, or a position, by whatever title, that is responsible for day-to-day operations of a fire protection district for greater than 180 days unless he or she possesses the following qualifications and certifications:
(1) Office of the State Fire Marshal Firefighter

Basic Certification or Firefighter II Certification; Office of the State Fire Marshal Fire Officer I and II Certifications; and an associate degree in fire science or a bachelor's degree from an accredited university or college; or

(2) a minimum of 10 years' experience as a

firefighter in the fire protection district of the jurisdiction making the appointment.

This Section applies to fire protection districts that employ firefighters hired under the provisions of this Act.
(Source: P.A. 100-425, eff. 8-25-17.)

(70 ILCS 705/16.05) (from Ch. 127 1/2, par. 37.05)
Sec. 16.05. The board shall make rules (1) to carry out the purpose of Sections 16.01 to 16.18 inclusive, and (2) for appointments and removals in accordance with the provisions of such sections. The board, from time to time, may make changes in these rules.
All these rules and changes therein shall be printed immediately for distribution. The board shall give notice (1) of the places where the printed rules may be obtained, and (2) of the date, not less than ten days subsequent to the time of publication, when the rules or changes therein shall go into operation. This notice shall be published in one or more newspapers published in the fire protection district, or, if no newspaper is published therein, then in one or more newspapers with a general circulation within the fire protection district. These rules of the board shall apply only to the conduct of examinations for original appointments, for promotions, and to the conduct of hearings on charges brought against a member of the fire department. No such rule shall be made by the board to govern the operation of the fire department or the conduct of its members unless the board of trustees specifically authorizes the board of fire commissioners to make such rules; however, the board of trustees may also rescind such authorization.
(Source: P.A. 85-603.)

(70 ILCS 705/16.06) (from Ch. 127 1/2, par. 37.06)
Sec. 16.06. Eligibility for positions in fire department; disqualifications.
(a) All applicants for a position in the fire department of the fire protection district shall be under 35 years of age and shall be subjected to examination, which shall be public, competitive, and free to all applicants, subject to reasonable limitations as to health, habits, and moral character; provided that the foregoing age limitation shall not apply in the case of any person having previous employment status as a fireman in a regularly constituted fire department of any fire protection district, and further provided that each fireman or fire chief who is a member in good standing in a regularly constituted fire department of any municipality which shall be or shall have subsequently been included within the boundaries of any fire protection district now or hereafter organized shall be given a preference for original appointment in the same class, grade or employment over all other applicants. The examinations shall be practical in their character and shall relate to those matters which will fairly test the persons examined as to their relative capacity to discharge the duties of the positions to which they seek appointment. The examinations shall include tests of physical qualifications and health. No applicant, however, shall be examined concerning his political or religious opinions or affiliations. The examinations shall be conducted by the board of fire commissioners.
In any fire protection district that employs full-time firefighters and is subject to a collective bargaining agreement, a person who has not qualified for regular appointment under the provisions of this Section shall not be used as a temporary or permanent substitute for certificated members of a fire district's fire department or for regular appointment as a certificated member of a fire district's fire department unless mutually agreed to by the employee's certified bargaining agent. Such agreement shall be considered a permissive subject of bargaining. Fire protection districts covered by the changes made by this amendatory Act of the 95th General Assembly that are using non-certificated employees as substitutes immediately prior to the effective date of this amendatory Act of the 95th General Assembly may, by mutual agreement with the certified bargaining agent, continue the existing practice or a modified practice and that agreement shall be considered a permissive subject of bargaining.
(b) No person shall be appointed to the fire department unless he or she is a person of good character and not a person who has been convicted of a felony in Illinois or convicted in another jurisdiction for conduct that would be a felony under Illinois law, or convicted of a crime involving moral turpitude. No person, however, shall be disqualified from appointment to the fire department because of his or her record of misdemeanor convictions, except those under Sections 11-1.50, 11-6, 11-7, 11-9, 11-14, 11-15, 11-17, 11-18, 11-19, 11-30, 11-35, 12-2, 12-6, 12-15, 14-4, 16-1, 21.1-3, 24-3.1, 24-5, 25-1, 28-3, 31-1, 31-4, 31-6, 31-7, 32-1, 32-2, 32-3, 32-4, and 32-8, subdivisions (a)(1) and (a)(2)(C) of Section 11-14.3, and subsections (1), (6), and (8) of Section 24-1 of the Criminal Code of 1961 or the Criminal Code of 2012.
(Source: P.A. 96-1551, eff. 7-1-11; 97-1150, eff. 1-25-13.)

(70 ILCS 705/16.06b)
Sec. 16.06b. Original appointments; full-time fire department.
(a) Applicability. Unless a commission elects to follow the provisions of Section 16.06c, this Section shall apply to all original appointments to an affected full-time fire department. Existing registers of eligibles shall continue to be valid until their expiration dates, or up to a maximum of 2 years after the effective date of this amendatory Act of the 97th General Assembly.
Notwithstanding any statute, ordinance, rule, or other law to the contrary, all original appointments to an affected department to which this Section applies shall be administered in a no less stringent manner than the manner provided for in this Section. Provisions of the Illinois Municipal Code, Fire Protection District Act, fire district ordinances, and rules adopted pursuant to such authority and other laws relating to initial hiring of firefighters in affected departments shall continue to apply to the extent they are compatible with this Section, but in the event of a conflict between this Section and any other law, this Section shall control.
A fire protection district that is operating under a court order or consent decree regarding original appointments to a full-time fire department before the effective date of this amendatory Act of the 97th General Assembly is exempt from the requirements of this Section for the duration of the court order or consent decree.
(b) Original appointments. All original appointments made to an affected fire department shall be made from a register of eligibles established in accordance with the processes required by this Section. Only persons who meet or exceed the performance standards required by the Section shall be placed on a register of eligibles for original appointment to an affected fire department.
Whenever an appointing authority authorizes action to hire a person to perform the duties of a firefighter or to hire a firefighter-paramedic to fill a position that is a new position or vacancy due to resignation, discharge, promotion, death, the granting of a disability or retirement pension, or any other cause, the appointing authority shall appoint to that position the person with the highest ranking on the final eligibility list. If the appointing authority has reason to conclude that the highest ranked person fails to meet the minimum standards for the position or if the appointing authority believes an alternate candidate would better serve the needs of the department, then the appointing authority has the right to pass over the highest ranked person and appoint either: (i) any person who has a ranking in the top 5% of the register of eligibles or (ii) any person who is among the top 5 highest ranked persons on the list of eligibles if the number of people who have a ranking in the top 5% of the register of eligibles is less than 5 people.
Any candidate may pass on an appointment once without losing his or her position on the register of eligibles. Any candidate who passes a second time may be removed from the list by the appointing authority provided that such action shall not prejudice a person's opportunities to participate in future examinations, including an examination held during the time a candidate is already on the fire district's register of eligibles.
The sole authority to issue certificates of appointment shall be vested in the board of fire commissioners, or board of trustees serving in the capacity of a board of fire commissioners. All certificates of appointment issued to any officer or member of an affected department shall be signed by the chairperson and secretary, respectively, of the commission upon appointment of such officer or member to the affected department by action of the commission. After being selected from the register of eligibles to fill a vacancy in the affected department, each appointee shall be presented with his or her certificate of appointment on the day on which he or she is sworn in as a classified member of the affected department. Firefighters who were not issued a certificate of appointment when originally appointed shall be provided with a certificate within 10 days after making a written request to the chairperson of the board of fire commissioners, or board of trustees serving in the capacity of a board of fire commissioners. Each person who accepts a certificate of appointment and successfully completes his or her probationary period shall be enrolled as a firefighter and as a regular member of the fire department.
For the purposes of this Section, "firefighter" means any person who has been prior to, on, or after the effective date of this amendatory Act of the 97th General Assembly appointed to a fire department or fire protection district or employed by a State university and sworn or commissioned to perform firefighter duties or paramedic duties, or both, except that the following persons are not included: part-time firefighters; auxiliary, reserve, or voluntary firefighters, including paid-on-call firefighters; clerks and dispatchers or other civilian employees of a fire department or fire protection district who are not routinely expected to perform firefighter duties; and elected officials.
(c) Qualification for placement on register of eligibles. The purpose of establishing a register of eligibles is to identify applicants who possess and demonstrate the mental aptitude and physical ability to perform the duties required of members of the fire department in order to provide the highest quality of service to the public. To this end, all applicants for original appointment to an affected fire department shall be subject to examination and testing which shall be public, competitive, and open to all applicants unless the district shall by ordinance limit applicants to residents of the district, county or counties in which the district is located, State, or nation. Any examination and testing procedure utilized under subsection (e) of this Section shall be supported by appropriate validation evidence and shall comply with all applicable State and federal laws. Districts may establish educational, emergency medical service licensure, and other pre-requisites for participation in an examination or for hire as a firefighter. Any fire protection district may charge a fee to cover the costs of the application process.
Residency requirements in effect at the time an individual enters the fire service of a district cannot be made more restrictive for that individual during his or her period of service for that district, or be made a condition of promotion, except for the rank or position of fire chief and for no more than 2 positions that rank immediately below that of the chief rank which are appointed positions pursuant to the Fire Department Promotion Act.
No person who is 35 years of age or older shall be eligible to take an examination for a position as a firefighter unless the person has had previous employment status as a firefighter in the regularly constituted fire department of the district, except as provided in this Section. The age limitation does not apply to:
(1) any person previously employed as a full-time

firefighter in a regularly constituted fire department of (i) any municipality or fire protection district located in Illinois, (ii) a fire protection district whose obligations were assumed by a municipality under Section 21 of the Fire Protection District Act, or (iii) a municipality whose obligations were taken over by a fire protection district;

(2) any person who has served a fire district as a

regularly enrolled volunteer, paid-on-call, or part-time firefighter for the 5 years immediately preceding the time that the district begins to use full-time firefighters to provide all or part of its fire protection service; or

(3) any person who turned 35 while serving as a

member of the active or reserve components of any of the branches of the Armed Forces of the United States or the National Guard of any state, whose service was characterized as honorable or under honorable, if separated from the military, and is currently under the age of 40.

No person who is under 21 years of age shall be eligible for employment as a firefighter.
No applicant shall be examined concerning his or her political or religious opinions or affiliations. The examinations shall be conducted by the commissioners of the district or their designees and agents.
No district shall require that any firefighter appointed to the lowest rank serve a probationary employment period of longer than one year of actual active employment, which may exclude periods of training, or injury or illness leaves, including duty related leave, in excess of 30 calendar days. Notwithstanding anything to the contrary in this Section, the probationary employment period limitation may be extended for a firefighter who is required, as a condition of employment, to be a licensed paramedic, during which time the sole reason that a firefighter may be discharged without a hearing is for failing to meet the requirements for paramedic licensure.
In the event that any applicant who has been found eligible for appointment and whose name has been placed upon the final eligibility register provided for in this Section has not been appointed to a firefighter position within one year after the date of his or her physical ability examination, the commission may cause a second examination to be made of that applicant's physical ability prior to his or her appointment. If, after the second examination, the physical ability of the applicant shall be found to be less than the minimum standard fixed by the rules of the commission, the applicant shall not be appointed. The applicant's name may be retained upon the register of candidates eligible for appointment and when next reached for certification and appointment that applicant may be again examined as provided in this Section, and if the physical ability of that applicant is found to be less than the minimum standard fixed by the rules of the commission, the applicant shall not be appointed, and the name of the applicant shall be removed from the register.
(d) Notice, examination, and testing components. Notice of the time, place, general scope, merit criteria for any subjective component, and fee of every examination shall be given by the commission, by a publication at least 2 weeks preceding the examination: (i) in one or more newspapers published in the district, or if no newspaper is published therein, then in one or more newspapers with a general circulation within the district, or (ii) on the fire protection district's Internet website. Additional notice of the examination may be given as the commission shall prescribe.
The examination and qualifying standards for employment of firefighters shall be based on: mental aptitude, physical ability, preferences, moral character, and health. The mental aptitude, physical ability, and preference components shall determine an applicant's qualification for and placement on the final register of eligibles. The examination may also include a subjective component based on merit criteria as determined by the commission. Scores from the examination must be made available to the public.
(e) Mental aptitude. No person who does not possess at least a high school diploma or an equivalent high school education shall be placed on a register of eligibles. Examination of an applicant's mental aptitude shall be based upon a written examination. The examination shall be practical in character and relate to those matters that fairly test the capacity of the persons examined to discharge the duties performed by members of a fire department. Written examinations shall be administered in a manner that ensures the security and accuracy of the scores achieved.
(f) Physical ability. All candidates shall be required to undergo an examination of their physical ability to perform the essential functions included in the duties they may be called upon to perform as a member of a fire department. For the purposes of this Section, essential functions of the job are functions associated with duties that a firefighter may be called upon to perform in response to emergency calls. The frequency of the occurrence of those duties as part of the fire department's regular routine shall not be a controlling factor in the design of examination criteria or evolutions selected for testing. These physical examinations shall be open, competitive, and based on industry standards designed to test each applicant's physical abilities in the following dimensions:
(1) Muscular strength to perform tasks and evolutions

that may be required in the performance of duties including grip strength, leg strength, and arm strength. Tests shall be conducted under anaerobic as well as aerobic conditions to test both the candidate's speed and endurance in performing tasks and evolutions. Tasks tested may be based on standards developed, or approved, by the local appointing authority.

(2) The ability to climb ladders, operate from

heights, walk or crawl in the dark along narrow and uneven surfaces, and operate in proximity to hazardous environments.

(3) The ability to carry out critical,

time-sensitive, and complex problem solving during physical exertion in stressful and hazardous environments. The testing environment may be hot and dark with tightly enclosed spaces, flashing lights, sirens, and other distractions.

The tests utilized to measure each applicant's capabilities in each of these dimensions may be tests based on industry standards currently in use or equivalent tests approved by the Joint Labor-Management Committee of the Office of the State Fire Marshal.
Physical ability examinations administered under this Section shall be conducted with a reasonable number of proctors and monitors, open to the public, and subject to reasonable regulations of the commission.
(g) Scoring of examination components. Appointing authorities may create a preliminary eligibility register. A person shall be placed on the list based upon his or her passage of the written examination or the passage of the written examination and the physical ability component. Passage of the written examination means attaining the minimum score set by the commission. Minimum scores should be set by the appointing authorities so as to demonstrate a candidate's ability to perform the essential functions of the job. The minimum score set by the commission shall be supported by appropriate validation evidence and shall comply with all applicable State and federal laws. The appointing authority may conduct the physical ability component and any subjective components subsequent to the posting of the preliminary eligibility register.
The examination components for an initial eligibility register shall be graded on a 100-point scale. A person's position on the list shall be determined by the following: (i) the person's score on the written examination, (ii) the person successfully passing the physical ability component, and (iii) the person's results on any subjective component as described in subsection (d).
In order to qualify for placement on the final eligibility register, an applicant's score on the written examination, before any applicable preference points or subjective points are applied, shall be at or above the minimum score set by the commission. The local appointing authority may prescribe the score to qualify for placement on the final eligibility register, but the score shall not be less than the minimum score set by the commission.
The commission shall prepare and keep a register of persons whose total score is not less than the minimum score for passage and who have passed the physical ability examination. These persons shall take rank upon the register as candidates in the order of their relative excellence based on the highest to the lowest total points scored on the mental aptitude, subjective component, and preference components of the test administered in accordance with this Section. No more than 60 days after each examination, an initial eligibility list shall be posted by the commission. The list shall include the final grades of the candidates without reference to priority of the time of examination and subject to claim for preference credit.
Commissions may conduct additional examinations, including without limitation a polygraph test, after a final eligibility register is established and before it expires with the candidates ranked by total score without regard to date of examination. No more than 60 days after each examination, an initial eligibility list shall be posted by the commission showing the final grades of the candidates without reference to priority of time of examination and subject to claim for preference credit.
(h) Preferences. The following are preferences:
(1) Veteran preference. Persons who were engaged in

the military service of the United States for a period of at least one year of active duty and who were honorably discharged therefrom, or who are now or have been members on inactive or reserve duty in such military or naval service, shall be preferred for appointment to and employment with the fire department of an affected department.

(2) Fire cadet preference. Persons who have

successfully completed 2 years of study in fire techniques or cadet training within a cadet program established under the rules of the Joint Labor and Management Committee (JLMC), as defined in Section 50 of the Fire Department Promotion Act, may be preferred for appointment to and employment with the fire department.

(3) Educational preference. Persons who have

successfully obtained an associate's degree in the field of fire service or emergency medical services, or a bachelor's degree from an accredited college or university may be preferred for appointment to and employment with the fire department.

(4) Paramedic preference. Persons who have obtained a

license as a paramedic may be preferred for appointment to and employment with the fire department of an affected department providing emergency medical services.

(5) Experience preference. All persons employed by a

district who have been paid-on-call or part-time certified Firefighter II, certified Firefighter III, State of Illinois or nationally licensed EMT, EMT-I, A-EMT, or paramedic, or any combination of those capacities may be awarded up to a maximum of 5 points. However, the applicant may not be awarded more than 0.5 points for each complete year of paid-on-call or part-time service. Applicants from outside the district who were employed as full-time firefighters or firefighter-paramedics by a fire protection district or municipality for at least 2 years may be awarded up to 5 experience preference points. However, the applicant may not be awarded more than one point for each complete year of full-time service.

Upon request by the commission, the governing body of

the district or in the case of applicants from outside the district the governing body of any other fire protection district or any municipality shall certify to the commission, within 10 days after the request, the number of years of successful paid-on-call, part-time, or full-time service of any person. A candidate may not receive the full amount of preference points under this subsection if the amount of points awarded would place the candidate before a veteran on the eligibility list. If more than one candidate receiving experience preference points is prevented from receiving all of their points due to not being allowed to pass a veteran, the candidates shall be placed on the list below the veteran in rank order based on the totals received if all points under this subsection were to be awarded. Any remaining ties on the list shall be determined by lot.

(6) Residency preference. Applicants whose principal

residence is located within the fire department's jurisdiction may be preferred for appointment to and employment with the fire department.

(7) Additional preferences. Up to 5 additional

preference points may be awarded for unique categories based on an applicant's experience or background as identified by the commission.

(8) Scoring of preferences. The commission shall give

preference for original appointment to persons designated in item (1) by adding to the final grade that they receive 5 points for the recognized preference achieved. The commission shall determine the number of preference points for each category except (1). The number of preference points for each category shall range from 0 to 5. In determining the number of preference points, the commission shall prescribe that if a candidate earns the maximum number of preference points in all categories, that number may not be less than 10 nor more than 30. The commission shall give preference for original appointment to persons designated in items (2) through (7) by adding the requisite number of points to the final grade for each recognized preference achieved. The numerical result thus attained shall be applied by the commission in determining the final eligibility list and appointment from the eligibility list. The local appointing authority may prescribe the total number of preference points awarded under this Section, but the total number of preference points shall not be less than 10 points or more than 30 points.

No person entitled to any preference shall be required to claim the credit before any examination held under the provisions of this Section, but the preference shall be given after the posting or publication of the initial eligibility list or register at the request of a person entitled to a credit before any certification or appointments are made from the eligibility register, upon the furnishing of verifiable evidence and proof of qualifying preference credit. Candidates who are eligible for preference credit shall make a claim in writing within 10 days after the posting of the initial eligibility list, or the claim shall be deemed waived. Final eligibility registers shall be established after the awarding of verified preference points. All employment shall be subject to the commission's initial hire background review including, but not limited to, criminal history, employment history, moral character, oral examination, and medical and psychological examinations, all on a pass-fail basis. The medical and psychological examinations must be conducted last, and may only be performed after a conditional offer of employment has been extended.
Any person placed on an eligibility list who exceeds the age requirement before being appointed to a fire department shall remain eligible for appointment until the list is abolished, or his or her name has been on the list for a period of 2 years. No person who has attained the age of 35 years shall be inducted into a fire department, except as otherwise provided in this Section.
The commission shall strike off the names of candidates for original appointment after the names have been on the list for more than 2 years.
(i) Moral character. No person shall be appointed to a fire department unless he or she is a person of good character; not a habitual drunkard, a gambler, or a person who has been convicted of a felony or a crime involving moral turpitude. However, no person shall be disqualified from appointment to the fire department because of the person's record of misdemeanor convictions except those under Sections 11-6, 11-7, 11-9, 11-14, 11-15, 11-17, 11-18, 11-19, 12-2, 12-6, 12-15, 14-4, 16-1, 21.1-3, 24-3.1, 24-5, 25-1, 28-3, 31-1, 31-4, 31-6, 31-7, 32-1, 32-2, 32-3, 32-4, 32-8, and subsections 1, 6, and 8 of Section 24-1 of the Criminal Code of 1961 or the Criminal Code of 2012, or arrest for any cause without conviction thereon. Any such person who is in the department may be removed on charges brought for violating this subsection and after a trial as hereinafter provided.
A classifiable set of the fingerprints of every person who is offered employment as a certificated member of an affected fire department whether with or without compensation, shall be furnished to the Illinois Department of State Police and to the Federal Bureau of Investigation by the commission.
Whenever a commission is authorized or required by law to consider some aspect of criminal history record information for the purpose of carrying out its statutory powers and responsibilities, then, upon request and payment of fees in conformance with the requirements of Section 2605-400 of the State Police Law of the Civil Administrative Code of Illinois, the Department of State Police is authorized to furnish, pursuant to positive identification, the information contained in State files as is necessary to fulfill the request.
(j) Temporary appointments. In order to prevent a stoppage of public business, to meet extraordinary exigencies, or to prevent material impairment of the fire department, the commission may make temporary appointments, to remain in force only until regular appointments are made under the provisions of this Section, but never to exceed 60 days. No temporary appointment of any one person shall be made more than twice in any calendar year.
(k) A person who knowingly divulges or receives test questions or answers before a written examination, or otherwise knowingly violates or subverts any requirement of this Section, commits a violation of this Section and may be subject to charges for official misconduct.
A person who is the knowing recipient of test information in advance of the examination shall be disqualified from the examination or discharged from the position to which he or she was appointed, as applicable, and otherwise subjected to disciplinary actions.
(Source: P.A. 99-78, eff. 7-20-15; 100-252, eff. 8-22-17.)

(70 ILCS 705/16.06c)
Sec. 16.06c. Alternative procedure; original appointment; full-time firefighter.
(a) Authority. The Joint Labor and Management Committee (JLMC), as defined in Section 50 of the Fire Department Promotion Act, may establish a community outreach program to market the profession of firefighter and firefighter-paramedic so as to ensure the pool of applicants recruited is of broad diversity and the highest quality.
For the purposes of this Section, "firefighter" means any person who has been prior to, on, or after the effective date of this amendatory Act of the 97th General Assembly appointed to a fire department or fire protection district or employed by a State university and sworn or commissioned to perform firefighter duties or paramedic duties, or both, except that the following persons are not included: part-time firefighters; auxiliary, reserve, or voluntary firefighters, including paid-on-call firefighters; clerks and dispatchers or other civilian employees of a fire department or fire protection district who are not routinely expected to perform firefighter duties; and elected officials.
(b) Eligibility. Persons eligible for placement on the master register of eligibles shall consist of the following:
Persons who have participated in and received a

passing total score on the mental aptitude, physical ability, and preference components of a regionally administered test based on the standards described in this Section. The standards for administering these tests and the minimum passing score required for placement on this list shall be as is set forth in this Section.

Qualified candidates shall be listed on the master

register of eligibles in highest to lowest rank order based upon their test scores without regard to their date of examination. Candidates listed on the master register of eligibles shall be eligible for appointment for 2 years after the date of the certification of their final score on the register without regard to the date of their examination. After 2 years, the candidate's name shall be struck from the list.

Any person currently employed as a full-time member

of a fire department or any person who has experienced a non-voluntary (and non-disciplinary) separation from the active workforce due to a reduction in the number of departmental officers, who was appointed pursuant to Division 1 of Article 10 of the Illinois Municipal Code, Division 2.1 of Article 10 of the Illinois Municipal Code, or the Fire Protection District Act, and who during the previous 24 months participated in and received a passing score on the physical ability and mental aptitude components of the test may request that his or her name be added to the master register. Any eligible person may be offered employment by a local commission under the same procedures as provided by this Section except that the apprenticeship period may be waived and the applicant may be immediately issued a certificate of original appointment by the local commission.

(c) Qualifications for placement on register of eligibles. The purpose for establishing a master register of eligibles shall be to identify applicants who possess and demonstrate the mental aptitude and physical ability to perform the duties required of members of the fire department in order to provide the highest quality of service to the public. To this end, all applicants for original appointment to an affected fire department through examination conducted by the Joint Labor and Management Committee (JLMC) shall be subject to examination and testing which shall be public, competitive, and open to all applicants. Any examination and testing procedure utilized under subsection (e) of this Section shall be supported by appropriate validation evidence and shall comply with all applicable state and federal laws. Any subjective component of the testing must be administered by certified assessors. All qualifying and disqualifying factors applicable to examination processes for local commissions in this amendatory Act of the 97th General Assembly shall be applicable to persons participating in Joint Labor and Management Committee examinations unless specifically provided otherwise in this Section.
Notice of the time, place, general scope, and fee of every JLMC examination shall be given by the JLMC or designated testing agency, as applicable, by a publication at least 30 days preceding the examination, in one or more newspapers published in the region, or if no newspaper is published therein, then in one or more newspapers with a general circulation within the region. The JLMC may publish the notice on the JLMC's Internet website. Additional notice of the examination may be given as the JLMC shall prescribe.
(d) Examination and testing components for placement on register of eligibles. The examination and qualifying standards for placement on the master register of eligibles and employment shall be based on the following components: mental aptitude, physical ability, preferences, moral character, and health. The mental aptitude, physical ability, and preference components shall determine an applicant's qualification for and placement on the master register of eligibles. The consideration of an applicant's general moral character and health shall be administered on a pass-fail basis after a conditional offer of employment is made by a local commission.
(e) Mental aptitude. Examination of an applicant's mental aptitude shall be based upon written examination and an applicant's prior experience demonstrating an aptitude for and commitment to service as a member of a fire department. Written examinations shall be practical in character and relate to those matters that fairly test the capacity of the persons examined to discharge the duties performed by members of a fire department. Written examinations shall be administered in a manner that ensures the security and accuracy of the scores achieved. Any subjective component of the testing must be administered by certified assessors. No person who does not possess a high school diploma or an equivalent high school education shall be placed on a register of eligibles. Local commissions may establish educational, emergency medical service licensure, and other pre-requisites for hire within their jurisdiction.
(f) Physical ability. All candidates shall be required to undergo an examination of their physical ability to perform the essential functions included in the duties they may be called upon to perform as a member of a fire department. For the purposes of this Section, essential functions of the job are functions associated with duties that a firefighter may be called upon to perform in response to emergency calls. The frequency of the occurrence of those duties as part of the fire department's regular routine shall not be a controlling factor in the design of examination criteria or evolutions selected for testing. These physical examinations shall be open, competitive, and based on industry standards designed to test each applicant's physical abilities in each of the following dimensions:
(1) Muscular strength to perform tasks and evolutions

that may be required in the performance of duties including grip strength, leg strength, and arm strength. Tests shall be conducted under anaerobic as well as aerobic conditions to test both the candidate's speed and endurance in performing tasks and evolutions. Tasks tested are to be based on industry standards developed by the JLMC by rule.

(2) The ability to climb ladders, operate from

heights, walk or crawl in the dark along narrow and uneven surfaces, and operate in proximity to hazardous environments.

(3) The ability to carry out critical,

time-sensitive, and complex problem solving during physical exertion in stressful and hazardous environments. The testing environment may be hot and dark with tightly enclosed spaces, flashing lights, sirens, and other distractions.

The tests utilized to measure each applicant's capabilities in each of these dimensions may be tests based on industry standards currently in use or equivalent tests approved by the Joint Labor-Management Committee of the Office of the State Fire Marshal.
(g) Scoring of examination components. The examination components shall be graded on a 100-point scale. A person's position on the master register of eligibles shall be determined by the person's score on the written examination, the person successfully passing the physical ability component, and the addition of any applicable preference points.
Applicants who have achieved at least the minimum score as set by the JLMC on the written examination, and who successfully pass the physical ability examination shall be placed on the initial eligibility register. Minimum scores should be set by the JLMC so as to demonstrate a candidate's ability to perform the essential functions of the job. The minimum score set by the JLMC shall be supported by appropriate validation evidence and shall comply with all applicable state and federal laws. Applicable preference points shall be added to the written examination scores for all applicants who qualify for the initial eligibility register. Applicants who score at or above the minimum passing score as set by the JLMC, including any applicable preference points, shall be placed on the master register of eligibles by the JLMC.
These persons shall take rank upon the register as candidates in the order of their relative excellence based on the highest to the lowest total points scored on the mental aptitude and physical ability components, plus any applicable preference points requested and verified by the JLMC, or approved testing agency.
No more than 60 days after each examination, a revised master register of eligibles shall be posted by the JLMC showing the final grades of the candidates without reference to priority of time of examination.
(h) Preferences. The board shall give military, education, and experience preference points to those who qualify for placement on the master register of eligibles, on the same basis as provided for examinations administered by a local commission.
No person entitled to preference or credit shall be required to claim the credit before any examination held under the provisions of this Section. The preference shall be given after the posting or publication of the applicant's initial score at the request of the person before finalizing the scores from all applicants taking part in a JLMC examination. Candidates who are eligible for preference credit shall make a claim in writing within 10 days after the posting of the initial scores from any JLMC test or the claim shall be deemed waived. Once preference points are awarded, the candidates shall be certified to the master register in accordance with their final score including preference points.
(i) Firefighter apprentice and firefighter-paramedic apprentice. The employment of an applicant to an apprentice position (including a currently employed full-time member of a fire department whose apprenticeship may be reduced or waived) shall be subject to the applicant passing the moral character standards and health examinations of the local commission. In addition, a local commission may require as a condition of employment that the applicant demonstrate current physical ability by either passing the local commission's approved physical ability examination, or by presenting proof of participating in and receiving a passing score on the physical ability component of a JLMC test within a period of up to 12 months before the date of the conditional offer of employment. Applicants shall be subject to the local commission's initial hire background review including criminal history, employment history, moral character, oral examination, and medical examinations which may include polygraph, psychological, and drug screening components, all on a pass-fail basis. The medical examinations must be conducted last, and may only be performed after a conditional offer of employment has been extended.
(j) Selection from list. Any municipality or fire protection district that is a party to an intergovernmental agreement under the terms of which persons have been tested for placement on the master register of eligibles shall be entitled to offer employment to any person on the list irrespective of their ranking on the list. The offer of employment shall be to the position of firefighter apprentice or firefighter-paramedic apprentice.
Applicants passing these tests may be employed as a firefighter apprentice or a firefighter-paramedic apprentice who shall serve an apprenticeship period of 12 months or less according to the terms and conditions of employment as the employing municipality or district offers, or as provided for under the terms of any collective bargaining agreement then in effect. The apprenticeship period is separate from the probationary period.
Service during the apprenticeship period shall be on a probationary basis. During the apprenticeship period, the apprentice's training and performance shall be monitored and evaluated by a Joint Apprenticeship Committee.
The Joint Apprenticeship Committee shall consist of 4 members who shall be regular members of the fire department with at least 10 years of full-time work experience as a firefighter or firefighter-paramedic. The fire chief and the president of the exclusive bargaining representative recognized by the employer shall each appoint 2 members to the Joint Apprenticeship Committee. In the absence of an exclusive collective bargaining representative, the chief shall appoint the remaining 2 members who shall be from the ranks of company officer and firefighter with at least 10 years of work experience as a firefighter or firefighter-paramedic. In the absence of a sufficient number of qualified firefighters, the Joint Apprenticeship Committee members shall have the amount of experience and the type of qualifications as is reasonable given the circumstances of the fire department. In the absence of a full-time member in a rank between chief and the highest rank in a bargaining unit, the Joint Apprenticeship Committee shall be reduced to 2 members, one to be appointed by the chief and one by the union president, if any. If there is no exclusive bargaining representative, the chief shall appoint the second member of the Joint Apprenticeship Committee from among qualified members in the ranks of company officer and below. Before the conclusion of the apprenticeship period, the Joint Apprenticeship Committee shall meet to consider the apprentice's progress and performance and vote to retain the apprentice as a member of the fire department or to terminate the apprenticeship. If 3 of the 4 members of the Joint Apprenticeship Committee affirmatively vote to retain the apprentice (if a 2 member Joint Apprenticeship Committee exists, then both members must affirmatively vote to retain the apprentice), the local commission shall issue the apprentice a certificate of original appointment to the fire department.
(k) A person who knowingly divulges or receives test questions or answers before a written examination, or otherwise knowingly violates or subverts any requirement of this Section, commits a violation of this Section and may be subject to charges for official misconduct.
A person who is the knowing recipient of test information in advance of the examination shall be disqualified from the examination or discharged from the position to which he or she was appointed, as applicable, and otherwise subjected to disciplinary actions.
(Source: P.A. 97-251, eff. 8-4-11; 97-898, eff. 8-6-12; 98-760, eff. 7-16-14.)

(70 ILCS 705/16.07) (from Ch. 127 1/2, par. 37.07)
Sec. 16.07. Additional credit or points.
(a) All persons who, when this amendatory Act takes effect, are, or have been, full-time paid officers or members of the fire department of such fire protection district or of a regularly constituted full-time paid fire department of any municipality which shall be or shall have subsequently been included within the boundaries of any fire protection district now or hereafter organized shall be given an additional credit in the examination provided for in Section 16.06 of two per cent (2%) (on basis of 100%) for each twelve months or fraction thereof of such service in the department for which said person is being examined.
(b) All persons who, on or after the effective date of this amendatory Act of 1993, have been paid-on-call certified firefighters II, paramedics, or any combination of the foregoing, of the fire protection district or municipality shall be awarded one-half point for each year of successful service in one or more of those capacities, up to a maximum of 5 points at the time of initial hire. Certified firefighters III shall be awarded one point per year to a maximum of 5 points. Applicants from outside the fire protection district or municipality who were employed as full-time firefighters by another fire protection district or municipality for at least 2 years shall have the same preference as paid-on-call personnel. These additional points presuppose a rating scale totalling 100 points available for initial hire. If more or fewer points are used in the rating scale for initial hire, the points awarded under this subsection shall be revised so that the points awarded for each year of successful paid-on-call service shall be equal to 0.01 times the total points available.
No person entitled to additional points for paid-on-call service under this subsection shall be required to claim that preference or credit before an examination is held. The preference shall be given after the posting or publication of the eligibility list or at the written request of a person before any certification or appointments are made from the eligibility register. To qualify for the preference, applicants who are eligible for paid-on-call credit under this subsection shall make a claim for that credit, in writing, within 10 days after the posting of the eligibility list, or the claim shall be deemed waived. Upon request by the board of fire commissioners, the board of trustees shall certify to the board of fire commissioners, within 10 days of the request, the number of years of successful paid-on-call service of any person. A candidate may not receive preference points for a certificate if the amount of points awarded would place the candidate before a veteran on the eligibility list.
(Source: P.A. 88-440.)

(70 ILCS 705/16.08a) (from Ch. 127 1/2, par. 37.08a)
Sec. 16.08a. (a) Persons who were engaged in the military or naval service of the United States for a period of at least one year and who were honorably discharged therefrom, or who are now or may hereafter be on inactive or reserve duty in such military or naval service shall be preferred for appointments to offices, positions, and places of employment in a fire department of a district subject to Sections 16.01 through 16.18.
(b) The board of fire commissioners shall give preference for original appointment to persons designated in subsection (a) whose names appear on any register of eligibles resulting from an examination for original entrance in the classified service of the fire department of any such district by adding to the final grade average which they receive or will receive as the result of any examination held for original entrance, 5 points. The numerical result thus attained shall be applied by the board of fire commissioners in determining the position of such persons on any eligibility list which has been created as the result of any examination for original entrance for purposes of preference in certification and appointment from such eligibility list.
(c) Every member of the classified service of the fire department of any such district who was engaged in military or naval service of the United States at any time for a period of at least one year and who was honorably discharged therefrom, who is now or who may hereafter be on inactive or reserve duty in such military or naval service, not including, however, persons who were convicted by court-martial of disobedience of orders where such disobedience consisted in the refusal to perform military service on the ground of alleged religious or conscientious objections against war, and whose name appears on existing promotional eligibility registers or any promotional eligibility register that may hereafter be created as provided by this Act, shall be preferred for promotional appointments of the fire department of any such district.
(d) No person entitled to preference or credit for military or naval service under this Section shall be required to claim such preference or credit before an examination is held. Such preference shall be given after the posting or publication of the eligibility list or register at the written request of such person before any certification or appointments are made from the eligibility register. To qualify for such preference, applicants who are eligible for military credit shall make a claim in writing within 10 days after the posting of the eligibility list or such claims shall be deemed waived. Applicants shall also furnish evidence of an honorable discharge and proof of such service.
(Source: P.A. 86-562.)

(70 ILCS 705/16.08b)
Sec. 16.08b. Emergency medical technician licensure. The board of trustees of a fire protection district may require that all firefighters hired on or after January 1, 2005 (the effective date of Public Act 93-952) by any fire department within the district must be licensed as an EMT, EMT-I, A-EMT, or paramedic under the Emergency Medical Services (EMS) Systems Act.
(Source: P.A. 98-973, eff. 8-15-14.)

(70 ILCS 705/16.09) (from Ch. 127 1/2, par. 37.09)
Sec. 16.09. Notice of the time and place of every examination shall be given by the board by a publication at least two weeks preceding the examination, in one or more newspapers published in the fire protection district, or, if no newspaper is published therein, then in one or more newspapers with a general circulation within the fire protection district.
(Source: Laws 1951, p. 1782.)

(70 ILCS 705/16.10) (from Ch. 127 1/2, par. 37.10)
Sec. 16.10. The board of fire commissioners shall prepare and keep a register of persons whose general average standing, upon examination, is not less than the minimum fixed by the rules of the board, and who are otherwise eligible. These persons shall take rank upon the register as candidates in the order of their relative excellence as determined by examination. Appointments to the lowest rank in the department from the register shall be subject to final physical examination. The board shall strike off the names of candidates after such names have been on the list for more than 2 years. If a person is placed on the eligibility list for the lowest rank in the department and becomes overage before he is appointed to the fire department, he remains eligible for appointment until the list is abolished pursuant to this Section.
(Source: P.A. 86-562.)

(70 ILCS 705/16.11) (from Ch. 127 1/2, par. 37.11)
Sec. 16.11. The board, by its rules, shall provide for promotion in the fire department on the basis of ascertained merit and seniority in service and examination, and shall provide in all cases, where it is practicable, that vacancies shall be filled by promotion. All examinations for promotion shall be competitive among such members of the next lower rank as desire to submit themselves to examination. All promotions shall be made from the 3 having the highest rating and where there are less than 3 names on the promotional eligible register, as originally posted, or remaining thereon after appointments have been made therefrom, appointments to fill existing vacancies shall be made from those names or name remaining on the promotional register. The method of examination and the rules governing examinations for promotion shall be the same as provided for applicants for original appointment. The board shall strike off the names of candidates for promotional appointment after they have remained thereon for more than 3 years, provided there is no vacancy existing which can be filled from the promotional register.
(Source: P.A. 85-603.)

(70 ILCS 705/16.11a) (from Ch. 127 1/2, par. 37.11a)
Sec. 16.11a. Subject to the exemptions enumerated in Section 16.11b, no person employed in the fire department of any fire protection district organized under this Act shall be required to remain on duty in his employment for periods of time which, in the aggregate in any month, amount to more than 56 hours for each week in that month.
(Source: Laws 1967, p. 2568.)

(70 ILCS 705/16.11b) (from Ch. 127 1/2, par. 37.11b)
Sec. 16.11b. The provisions of Section 16.11a do not apply:
(1) To the person in command of a fire protection district fire department;
(2) To employees of a fire protection district fire department who are employed subject to call; or
(3) To the members or employees of a fire protection district fire department, when required to remain on duty by the marshal or chief officer or any of his aides on account of a serious emergency caused by conflagration, riot, or other causes.
(Source: Laws 1967, p. 2568.)

(70 ILCS 705/16.12) (from Ch. 127 1/2, par. 37.12)
Sec. 16.12. In order to prevent a stoppage of public business, to meet extraordinary exigencies, or to prevent material impairment of the fire department, the board may make temporary appointments, to remain in force until regular appointments may be made under the provisions of this Act, but never to exceed sixty days. No temporary appointment of any person shall be made more than twice in any calendar year.
(Source: P.A. 85-603.)

(70 ILCS 705/16.13a) (from Ch. 127 1/2, par. 37.13a)
Sec. 16.13a. When the force of the Fire Department is reduced, and positions displaced or abolished, seniority shall prevail, and the officers and members so reduced in rank or removed from the service of the Fire Department shall be considered furloughed without pay.
Such reductions and removals shall be in strict compliance with seniority and in no event shall any officer or member be reduced more than one rank in a reduction of force. Officers and members with the least seniority in the position to be reduced shall be reduced to the next lower rated position. For purposes of determining which officers and members will be reduced in rank, seniority shall be determined by adding the time spent at the rank or position from which the officer or member is to be reduced and the time spent at any higher rank or position in the Department. For purposes of determining which officers or members in the lowest rank or position shall be removed from the Department in the event of a layoff, length of service in the Department shall be the basis for determining seniority, with the least senior such officer or member being the first so removed and laid off. Such officers or members laid off shall have their names placed on an appropriate reemployment list in the reverse order of dates of layoff.
If any positions which have been vacated because of reduction in forces or displacement and abolition of positions are reinstated, such members and officers of the Fire Department as are furloughed from the position shall be notified by the board by registered mail of such reinstatement of positions and shall have prior right to such positions if otherwise qualified, and in all cases seniority shall prevail. Written application for such reinstated position must be made by the furloughed person within 30 days after notification as above provided and such person may be required to submit to examination by physicians of the board of fire commissioners to determine his physical fitness.
(Source: P.A. 86-562.)

(70 ILCS 705/16.13b) (from Ch. 127 1/2, par. 37.13b)
Sec. 16.13b. Unless the employer and a labor organization have agreed to a contract provision providing for final and binding arbitration of disputes concerning the existence of just cause for disciplinary action, no officer or member of the fire department of any protection district who has held that position for one year shall be removed or discharged except for just cause, upon written charges specifying the complainant and the basis for the charges, and after a hearing on those charges before the board of fire commissioners, affording the officer or member an opportunity to be heard in his own defense. In such case the appointing authority shall file with the board of trustees the reasons for such removal or discharge, which removal or discharge shall not become effective unless confirmed by a majority vote of the board of trustees. If written charges are brought against an officer or member, the board of fire commissioners shall conduct a fair and impartial hearing of the charges, to be commenced within 30 days of the filing thereof, which hearing may be continued from time to time. The Chief of the department shall bear the burden of proving the guilt of the officer or member by a preponderance of the evidence. In case an officer or member is found guilty, the board may discharge him, or may suspend him not exceeding 30 calendar days without pay. The board may suspend any officer or member pending the hearing with or without pay, but in no event shall the suspension pending hearing and the ultimate suspension imposed on the officer or member, if any, exceed 30 calendar days without pay in the aggregate. If the board of fire commissioners determines that the charges are not sustained, the officer or member shall be reimbursed for all wages withheld or lost, if any. In the conduct of this hearing, each member of the board shall have power to secure by its subpoena both the attendance and testimony of witnesses and the production of books and papers relevant to the hearing.
Notwithstanding any other provision of this Section, a probationary employment period may be extended beyond one year for a firefighter who is required as a condition of employment to be a licensed paramedic, during which time the sole reason that a firefighter may be discharged without a hearing is for failing to meet the requirements for paramedic licensure.
The age for mandatory retirement of firemen in the service of any department of such district is 65 years, unless the board of trustees shall by ordinance provide for an earlier mandatory retirement age of not less than 60 years.
The provisions of the Administrative Review Law, and all amendments and modifications thereof, and the rules adopted pursuant thereto, shall apply to and govern all proceedings for the judicial review of final administrative decisions of the board of fire commissioners hereunder. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
Nothing in this Section shall be construed to prevent the Chief of the fire department from suspending without pay a member of his department for a period of not more than 5 consecutive calendar days, but he shall notify the board in writing of such suspension. Any fireman so suspended may appeal to the board of fire commissioners for a review of the suspension within 5 calendar days after such suspension. Upon such appeal, the Chief of the department shall bear the burden of proof in establishing the guilt of the officer or member by a preponderance of the evidence. The board may sustain the action of the Chief of the department, may reduce the suspension to a lesser penalty, or may reverse it with instructions that the officer or member receive his pay and other benefits withheld for the period involved, or may suspend the officer for an additional period of not more than 30 days, or discharge him, depending upon the facts presented.
(Source: P.A. 98-973, eff. 8-15-14.)

(70 ILCS 705/16.13c) (from Ch. 127 1/2, par. 37.13c)
Sec. 16.13c. When the force of the fire department is reduced, and positions displaced or abolished, seniority shall prevail and the officers and members so reduced in rank, or removed from the service of the fire department shall be considered furloughed without pay.
If any positions which have been vacated because of a reduction in forces or displacement and abolition of positions are reinstated, such members and officers of the fire department as are furloughed from the positions shall be notified by the board by registered mail of such reinstatement of positions and shall have prior right to such positions if otherwise qualified, and in all cases seniority shall prevail. Written application for such reinstated position must be made by the furloughed person within 30 days after notification as above provided and such person may be required to submit to examination by physicians of the board of fire commissioners to determine his physical fitness.
(Source: P.A. 85-1209.)

(70 ILCS 705/16.13d) (from Ch. 127 1/2, par. 37.13d)
Sec. 16.13d. (a) A firefighter who is an elected state officer of a statewide labor organization that is a representative of fire protection district firefighters in Illinois shall be granted leave by the district, without loss of pay or benefits and without being required to make up for lost time, for work hours devoted to performing the firefighter's responsibilities as an elected state officer of the statewide labor organization; provided that the elected officer has arranged for a firefighter from the same district who is qualified to perform the absent firefighter's duties to work for those hours.
(b) The statewide labor organization shall, by May 1 of each year:
(1) designate 4 elected state officers, whose right

to leave while carrying out their duties for the organization shall be limited to 20 shifts per officer per year (for years beginning May 1 and ending April 30); and

(2) notify each fire protection district that is the

employer of an elected state officer to whom this Section applies, identifying the elected state officer, and indicate whether the officer is one of those limited to 20 shifts per year.

(c) For the purposes of this Section:
"Statewide labor organization" means an organization representing firefighters employed by at least 85 municipalities in this State, that is affiliated with the Illinois State Federation of Labor.
"Elected state officer" means a full-time firefighter who is one of the 9 top elected officers of the statewide labor organization.
(Source: P.A. 86-1395.)

(70 ILCS 705/16.14) (from Ch. 127 1/2, par. 37.14)
Sec. 16.14. Annually, at any time the corporate authorities may provide, the board of fire commissioners shall submit to the board of trustees a report of its activities, and of the rules in force and the practical effect thereof. In this report the board of fire commissioners may make suggestions which it believes would result in greater efficiency or safety in the fire department. The board of trustees shall respond in writing to any such suggestions within 60 days of receipt, setting forth their acceptance or rejection of such suggestions, with the specific reasons for either.
The board shall also submit an annual budget request to the trustees of the district prior to the end of the fiscal year or as may be requested by the trustees. The trustees shall provide adequate funding in the annual appropriation ordinance for the operation of the board.
(Source: P.A. 86-562.)

(70 ILCS 705/16.15) (from Ch. 127 1/2, par. 37.15)
Sec. 16.15. The board may employ a secretary, or may designate one of its own members to act as secretary. The secretary (1) shall keep the minutes of the board's proceedings, (2) shall be the custodian of all papers pertaining to the business of the board, (3) shall keep a record of all examinations held, and (4) shall perform all other duties the board prescribes.
(Source: Laws 1951, p. 1782.)

(70 ILCS 705/16.16) (from Ch. 127 1/2, par. 37.16)
Sec. 16.16. No person holding a lucrative office under the United States, this State, or a municipality or fire protection districts shall be a member of the board of fire commissioners, and the acceptance of any such lucrative office by a member of the board shall be treated as a resignation of his office as a member of the board. No more than two members of the board shall belong to the same political party.
(Source: P.A. 86-562.)

(70 ILCS 705/16.16a) (from Ch. 127 1/2, par. 37.16a)
Sec. 16.16a. (a) No fire protection district may make or enforce any rule or ordinance which will in any way inhibit or prohibit any employee from exercising his full political rights to engage in political activities, including the right to petition, make speeches, campaign door to door, and to run for public office, so long as the employee does not use his official position to coerce or influence others and does not engage in these activities while he is at work on duty.
(b) A person who is a member or officer of a fire department who is injured or becomes ill while in the performance of his duties and because of such injury is temporarily unable to continue to perform his duties or who enters the military or naval service of the United States because of war in which the United States is a party or as required by an Act of Congress, shall upon written application, be granted a disability or military leave as the case may be.
(c) A person who is on disability leave or military leave granted by the board and who wishes to return to active duty in his position, if otherwise qualified, shall be reinstated to his position at the rank or grade held at the start of the leave, not more than 60 days after his written request for reinstatement is filed with the board. Such request shall be filed not more than 30 days after termination of the disability or military or naval service. If the leave was for an injury or illness incurred in the performance of duty or because of military or naval service, the person shall be credited with seniority in the department and in his rank or grade for the period of such leave.
If a fire department is at full strength, the procedure would be to place the last person hired on furlough and reinstate the returning serviceman or woman.
(Source: P.A. 86-562.)

(70 ILCS 705/16.17) (from Ch. 127 1/2, par. 37.17)
Sec. 16.17. The board of trustees shall provide suitable rooms for the board of fire commissioners, and shall allow reasonable use of public buildings for holding examinations by the board.
(Source: Laws 1951, p. 1782.)

(70 ILCS 705/16.18) (from Ch. 127 1/2, par. 37.18)
Sec. 16.18. The secretary shall be paid a reasonable compensation for his services, to be fixed by the board of trustees. The board of trustees shall also fix the compensation to be paid to the members of the board of fire commissioners, but until the board of trustees makes provision therefor, the members of the board of fire commissioners shall serve without compensation.
(Source: Laws 1951, p. 1782.)

(70 ILCS 705/17) (from Ch. 127 1/2, par. 38)
Sec. 17. If any section, paragraph, clause or provision of this Act is held invalid, the invalidity of such section, paragraph, clause or provision shall not affect any of the other sections, paragraphs, clauses or provisions of this Act.
(Source: Laws 1949, p. 1484.)

(70 ILCS 705/18) (from Ch. 127 1/2, par. 38.1)
Sec. 18. In any case where a fire protection district does not own or operate any fire fighting equipment and there are no bonds of such district outstanding and part of its territory shall be annexed to a city, village or incorporated town, which municipality was at the time of such annexation obligated by contract to furnish fire protection to the district, and where the board of trustees of such district consents, such annexed territory shall be disconnected from the district as follows: Certified copy of resolution giving such consent and containing a description of the boundaries of the area so annexed, together with a certified copy of the annexation ordinance or other proof of annexation, shall be filed with the court of the county where the fire protection district was organized. The court shall then enter a disconnection order stating that the territory shall be disconnected from the fire protection district. The circuit clerk shall transmit a certified copy of the order to the county clerk of each county in which any of the disconnected territory is situated and to the Office of the State Fire Marshal.
This Section shall not affect the right to proceed under any other Section of this Act for the disconnection of territory from a fire protection district.
(Source: P.A. 85-556.)

(70 ILCS 705/19) (from Ch. 127 1/2, par. 38.2)
Sec. 19. Territory may be disconnected from a fire protection district in the manner provided by this section but only (1) when the territory comprised of property of a majority of the property owners of the fire protection district has been annexed to a city, village or incorporated town, (2) when such annexing city, village or incorporated town has, prior to the filing of a petition to disconnect, agreed by ordinance to assume all the bonded indebtedness and other debts of the fire protection district and to provide fire protection service to the unannexed portion of the district, which service shall be at least the equivalent of the service being rendered by the fire protection district and has agreed to take over all property, assets and equipment of the fire protection district, and (3) at least one per cent of the electors of the fire protection district petition for disconnection in the court in which such district originally petitioned for formation.
The petition shall set forth (1) the description of the fire protection district sought to be disconnected, (2) that the territory comprised of a majority of the property owners of the district has been annexed to a city, village or incorporated town, (3) that the annexing city, village or incorporated town has, prior to the filing of the petition, agreed by ordinance to assume all the bonded indebtedness and other debts of the district and to provide fire protection service to the unannexed portion of the district, which service shall be at least the equivalent of the service being rendered by the fire protection district and has agreed to take over all property, assets and equipment of the district, and (4) that at least one per cent of the electors of the district have signed the petition.
Upon the filing of the petition, the court shall set a day for hearing, not less than 2 weeks nor more than 4 weeks from the filing thereof, and the court, or the circuit clerk or sheriff upon order of the court, shall give a ten days notice of such hearing in one or more daily or weekly newspapers of general circulation in the county, or in each county wherein the district is organized and by posting at least 10 copies of the notice in conspicuous places in the district.
If the court finds that any of the conditions herein required for the disconnection do not exist it shall enter an order dismissing the petition. In taking any action upon the petition the findings of the court shall be filed of record in the court. All property owners in the district and all persons interested therein, may file objections, and at the hearing may appear and contest the requested disconnection and the matters averred in the petition, and both objectors and petitioners may offer any competent evidence in regard thereto.
If the court finds, upon hearing the petition, that the petition meets the conditions hereinbefore set forth, it shall certify to the proper election officials its order and the question of whether the territory shall be disconnected and such election officials shall submit that question at an election in such district in accordance with the general election law. The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall the territory described as YES
......... be disconnected from the ----------------------
......... Fire Protection District. NO
--------------------------------------------------------------
If a majority of the vote cast upon the question shall be in favor of disconnection, the annexed territory shall be disconnected from the fire protection district and all debts and liabilities and property of the fire protection district shall be taken over by the annexing city, village or incorporated town. The annexing city, village or incorporated town shall enter into a written agreement with the fire protection district that said city, village or incorporated town shall provide fire protection service to the remaining portion of the fire protection district, which service shall be at least the equivalent of the service rendered by the said fire protection district. The fire protection district shall continue in existence and continue to levy and extend taxes upon the remaining portion of the district at the same rate as levied and extended in the year prior to the disconnection, excluding, however, the amount of taxes levied in the prior year for payment of a bonded indebtedness, which tax moneys, after deducting the necessary operating expenses of the fire protection district, shall be paid to the annexing municipalities as a consideration for the providing of the fire protection service. Elections under this section shall not be held more often than once every 2 years.
If the entire territory served by a fire protection district is annexed to a city, village or incorporated town providing fire protection as a municipal function, the said fire protection district shall cease to operate and be dissolved if the annexing municipality adopts an ordinance providing that it will provide fire protection service to the entire area of the fire protection district, which service would be at least the equivalent of the service rendered by the fire protection district and would assume, take over and pay all outstanding bonded indebtedness and legal obligations of the fire protection district. In the event of the filing of such an ordinance the fire protection district shall then pass an ordinance dissolving the district and turn over to the annexing municipality at no cost all of the real and personal property owned by the fire protection district. The trustees of the fire protection district shall do and perform all acts necessary to transfer all of the property of the fire protection district to the municipality and the governing body of the municipality shall do and perform all acts necessary to assume and pay all of the bonded indebtedness and other obligations of the fire protection district.
(Source: P.A. 83-343.)

(70 ILCS 705/19a) (from Ch. 127 1/2, par. 38.2a)
Sec. 19a. (a) In any county having a population of more than 600,000 but less than 1,000,000, territory located within the corporate limits of any municipality and which is included within the limits of any fire protection district may be disconnected from the district and transferred to another district providing fire protection service within such municipality and to which the territory is contiguous, in the manner hereinafter set forth, if: (1) the municipality does not provide fire protection service; (2) the territory comprises all of that portion of a fire protection district located within such municipality; (3) the territory would receive equal or greater benefits from the district to which it seeks to be transferred; (4) the district to which the transfer is sought to be made provides fire protection service to more than 70% of the territory of the municipality; and (5) the trustees of the district to which the transfer is sought to be made do not file a written refusal to accept the territory within the time hereinafter specified.
(b) Territory disconnected pursuant to this Section shall remain liable for its proportionate share of the bonded indebtedness outstanding as of the date of disconnection, if any, of the district from which it was disconnected, and shall assume a proportionate share of the bonded indebtedness, if any, of the district to which it is transferred.
(c) Five percent or more of the legal voters residing within the limits of the territory proposed to be transferred may file a petition, in the court of the county where the district to which it seeks to be transferred is organized, setting forth: the description of the territory sought to be transferred; that the territory is located within the corporate limits of a municipality; that the district to which the transfer is sought provides fire protection service within such municipality; that the territory is contiguous to the district to which the transfer is sought to be made; that such municipality does not provide fire protection service; that the territory comprises all of that portion of a fire protection district located within such municipality; that the territory will receive equal or greater benefits from the district to which it seeks the transfer; that the district to which the transfer is sought to be made provides fire protection service to more than 70% of the territory of such municipality; and the amount of any outstanding bonded indebtedness against the district or districts in which the territory is then situated which has been incurred pursuant to this Act; and praying that the question whether the transfer shall be made, and whether the voters of such territory shall remain liable for a proportionate share of the bonded indebtedness outstanding as of the date of the transfer, if any, of the district from which it was transferred and also assume a proportionate share of the bonded indebtedness, if any, of the district to which the transfer is to be made, be submitted to the voters of the territory sought to be transferred.
(d) Upon the filing of the petition, the court shall set a day for hearing, not less than 2 weeks nor more than 4 weeks from the filing thereof, and the court, or the circuit clerk or sheriff upon order of the court, shall give 2 weeks notice of such hearing in one or more daily or weekly newspapers of general circulation in the county or in each county wherein the district or districts from which the territory sought to be transferred is organized, and by posting at least 10 copies of the notice in conspicuous places in the district or in each of the districts from which the territory is sought to be transferred, and in addition shall cause a copy of the notice to be personally served upon each of the trustees of the district to which the transfer is sought to be made at least one week before the date set for the hearing. In such notice, or in any accompanying notice to be served upon the trustees at the same time, a recital shall be made stating that the trustees may at any time prior to the date of the hearing, or within such additional time as may be granted by the court upon request in writing filed on or before such date, file a written refusal to accept the territory as part of their district. However, such notification need not be given to the trustees if they file in the proceeding their written appearances or written consent to a transfer of the territory to their district.
(e) At any time prior to the date set for the hearing, or within such additional time as may be granted by the court, the trustees of the district to which the transfer is sought to be made may file a written refusal to accept the territory as part of their district and in case of such refusal the court shall enter an order dismissing the petition for the transfer. The trustees may withdraw their refusal at any time prior to the entry of an order dismissing the petition. In case the trustees fail to file a written refusal within the time hereinbefore authorized, they shall be deemed to have consented to a transfer of the territory to their district, and consent once given may not be withdrawn without leave of court for good cause shown. In case of such consent, the court shall proceed with the matter as herein provided, but if the court finds that any of the conditions herein required for the making of a transfer do not exist it shall enter an order dismissing the petition. In taking any action upon the petition, the findings of the court shall become a part of the court record in the case.
(f) All property owners in the district from which the transfer is sought, and all persons interested therein, may file objections, and at the hearing may appear and contest the transfer and the matters averred in the petition, and objectors and petitioners may offer any competent evidence in regard thereto. In addition, all persons residing in or interested in any of the property situated in the territory sought to be transferred shall have an opportunity to be heard regarding the location and boundary of the territory to be voted upon for such transfer, and may make suggestions about such matters.
(g) If the court shall, upon hearing the petition, find that the territory described in the petition would receive equal or greater benefits by being so transferred and meet the conditions hereinbefore set forth, it shall certify to the proper election officials the question of whether the territory shall be transferred, and its order, and such officials shall submit that question at an election in such territory in accordance with the general election law. The proposition shall be in substantially the following form:
--------------------------------------------------------------
For making the transfer from the
.......... Fire Protection
District to the .......... Fire
Protection District, remaining liable
for a proportionate share of the bonded
indebtedness outstanding as of the date
of disconnection, if any, of the district
from which disconnection is proposed,
and also assuming a proportionate
share of the bonded indebtedness, if
any, of the district to which transfer
is proposed.
--------------------------------------------------------------
Against making the transfer from
the .......... Fire Protection
District to the ..........
Fire Protection District, remaining
liable for a proportionate share of
the bonded indebtedness outstanding
as of the date of disconnection, if
any, of the district from which
disconnection is proposed, and also
assuming a proportionate share of the
bonded indebtedness, if any, of the
district to which the transfer is proposed.
--------------------------------------------------------------
(h) If a majority of the votes cast upon the question of making the transfer shall be in favor of the transfer, the territory shall thenceforth cease to be a part of the fire protection district or districts to which it has been attached and shall become an integral part of the fire protection district to which the transfer shall have been sought and shall be subject to all the enjoyments and responsibilities of the latter district. In each case in which a transfer is effected pursuant to the provisions hereof, the circuit clerk in whose court the transfer proceedings have been conducted shall certify copies of all orders entered in effecting such transfer and file or send them to the proper county clerk or clerks for filing and to the Office of the State Fire Marshal.
(Source: P.A. 85-556.)

(70 ILCS 705/20) (from Ch. 127 1/2, par. 38.3)
Sec. 20. Disconnection by operation of law.
(a) Any territory within a fire protection district that is or has been annexed to a city, village or incorporated town that provides fire protection for property within such city, village or incorporated town is, by operation of law, disconnected from the fire protection district as of the January first after such territory is annexed to the city, village or incorporated town, or in case any such territory has been so annexed prior to the effective date of this amendatory Act of 1965, as of January 1, 1966.
(b) The disconnection by operation of law does not occur if, within 60 days after such annexation or after the effective date of this amendatory Act of 1965, whichever is later, the fire protection district files with the appropriate court and with the County Clerk of each county in which the fire protection district is located, a petition alleging that such disconnection will cause the territory remaining in the district to be noncontiguous or that the loss of assessed valuation by reason of such disconnection will impair the ability of the district to render fully adequate fire protection service to the territory remaining with the district. When such a petition is filed, with the court and with the County Clerk of each county in which the fire protection district is located, the court shall set it for hearing, and further proceedings shall be held, as provided in Section 15 of this Act, except that the city, village or incorporated town that annexed the territory shall be a necessary party to the proceedings, and it shall be served with summons in the manner for a party defendant under the Civil Practice Law. At such hearing, the district has the burden of proving the truth of the allegations in its petition.
(c) If disconnection does not occur, then the city, village or incorporated town in which part of a fire protection district's territory is located, is prohibited from levying the tax provided for by Section 11-7-1 of the "Illinois Municipal Code" in such fire protection district territory for services provided to the residents of such territory by the fire protection district.
(d) If there are any general obligation bonds of the fire protection district outstanding and unpaid at the time such territory is disconnected from the fire protection district by operation of this Section, such territory shall remain liable for its proportionate share of such bonded indebtedness and the fire protection district may continue to levy and extend taxes upon the taxable property in such territory for the purpose of amortizing such bonds until such time as sufficient funds to retire such bonds have been collected.
(e) On and after the effective date of this amendatory Act of the 91st General Assembly, when territory is disconnected from a fire protection district under this Section, the annexing municipality shall pay, on or before December 31 of each year for a period of 5 years after the effective date of the disconnection, to the fire protection district from which the territory was disconnected, an amount as follows:
(1) In the first year after the disconnection, an

amount equal to the real estate tax collected on the property in the disconnected territory by the fire protection district in the tax year immediately preceding the year in which the disconnection took effect.

(2) In the second year after the disconnection, an

amount equal to 80% of the real estate tax collected on the property in the disconnected territory by the fire protection district in the tax year immediately preceding the year in which the disconnection took effect.

(3) In the third year after the disconnection, an

amount equal to 60% of the real estate tax collected on the property in the disconnected territory by the fire protection district in the tax year immediately preceding the year in which the disconnection took effect.

(4) In the fourth year after the disconnection, an

amount equal to 40% of the real estate tax collected on the property in the disconnected territory by the fire protection district in the tax year immediately preceding the year in which the disconnection took effect.

(5) In the fifth year after the disconnection, an

amount equal to 20% of the real estate tax collected on the property in the disconnected territory by the fire protection district in the tax year immediately preceding the year in which the disconnection took effect.

This subsection (e) applies to a fire protection district only if the corporate authorities of the district do not file a petition against the disconnection under subsection (b).
(Source: P.A. 91-307, eff. 1-1-00; 91-917, eff. 1-1-01.)

(70 ILCS 705/20a) (from Ch. 127 1/2, par. 38.3a)
Sec. 20a. (a) Territory not exceeding 100 acres included within the limits of any fire protection district and a home rule municipality that provides fire protection services or within the limits of any fire protection district and wholly surrounded by a home rule municipality having between 50,000 and 55,000 inhabitants that provides fire protection services, in any county having a population of 1,000,000 or more, may be disconnected from the district and receive fire protection services from the municipality, regardless of whether the transfer will cause the territory remaining in the district to be noncontiguous, with the boundaries of the noncontiguous sections not to be separated by a distance of more than 2,000 feet, in the manner set forth in this Section and under the following conditions:
(1) if the fire stations of the municipality are

manned 24 hours a day;

(2) if the territory being disconnected is all of the

territory within the fire protection district contained within the limits of the municipality or is all of the unincorporated territory within the fire protection district area wholly surrounded by a municipality having between 50,000 and 55,000 inhabitants; and

(3) if the corporate authorities of the municipality

to which transfer is sought do not file a written refusal to accept the territory within the time required under this Section.

(b) Territory disconnected under this Section shall remain liable for its proportionate share of the bonded indebtedness outstanding as of the date of disconnection, if any, of the district from which it was disconnected.
(c) Five per cent or more of the legal voters residing within the limits of the territory proposed to be transferred may file a petition, in the court of the county where the municipality to which it seeks to be transferred is located, setting forth the following: the description of the territory sought to be transferred and the amount of any outstanding bonded indebtedness against the district in which the territory is then situated that has been incurred under this Act; and praying that the question whether the transfer shall be made, and whether the voters of such territory shall remain liable for a proportionate share of the bonded indebtedness outstanding as of the date of disconnection, if any, of the district from which it was disconnected, be submitted to the voters of the territory sought to be transferred.
(d) Upon the filing of the petition, the court shall set a day for hearing, not less than 2 weeks nor more than 4 weeks from the filing of the petition, and the court, or the circuit clerk or sheriff upon order of the court, shall give 2 weeks notice of the hearing in one or more daily or weekly newspapers of general circulation in the county or in each county where the district from which the territory sought to be transferred is organized, and by posting at least 10 copies of the notice in conspicuous places in the district from which the territory is sought to be transferred. In addition, the court shall cause a copy of the notice to be personally served upon the corporate authorities of the municipality to which the transfer is sought at least one week before the date set for the hearing, and in the notice, or in any accompanying notice to be served upon the corporate authorities at the same time, a recital shall be made stating that the corporate authorities may at any time before the date of the hearing, or within such additional time as may be granted by the court upon request in writing filed on or before that date, file a written refusal to accept the territory as a part of their municipality. The notification need not be given to the corporate authorities if they file in the proceeding their written appearances or written consent to the transfer.
(e) At any time before the date set for the hearing, or within such additional time as may be granted by the court, the corporate authorities of the municipality to which the transfer is sought to be made may file a written refusal to accept the transfer, and in case of their refusal the court shall enter an order dismissing the petition for the transfer. The corporate authorities may withdraw their refusal at any time before the entry of an order dismissing the petition. In case the corporate authorities fail to file a written refusal within the time required under this Section, they shall be deemed to have consented to the transfer, and that consent once given may not be withdrawn without leave of court for good cause shown. In case of such consent, the court shall proceed with the matter as provided in this Section, but if the court finds that any of the conditions required under this Section for the making of a transfer do not exist, it shall enter an order dismissing the petition. In taking any action upon the petition, the findings of the court shall become a part of the court record in the case.
(f) All property owners in the district from which the transfer is sought, and all persons interested therein, may file objections, at the hearing they may appear and contest the transfer and the matters averred in the petition, and both objectors and petitioners may offer any competent evidence in regard to those matters. In addition, all persons residing in or interested in any of the property situated in the territory sought to be transferred shall have an opportunity to be heard concerning the location and boundary of the territory to be voted upon for transfer, and they may make suggestions regarding those matters.
(g) If the court shall, upon hearing the petition, find that the petition meets the conditions imposed under this Section, it shall certify to the proper election officials the question of whether the territory shall be transferred, and those officials shall submit that question at an election in the territory in accordance with the general election law. The proposition shall be in substantially the following form:
--------------------------------------------------------------
For making the transfer for fire protection
purposes from the Fire Protection
District to the Village (City) of ,
remaining liable for a proportionate share of
the bonded indebtedness outstanding as of
the date of disconnection, if any, of the
district from which disconnection is proposed.
--------------------------------------------------------------
Against making the transfer for fire protection
purposes from the Fire Protection
District to the Village (City) of ,
remaining liable for a proportionate share of
the bonded indebtedness outstanding as of
the date of disconnection, if any, of the
district from which disconnection is proposed.
--------------------------------------------------------------
If a majority of the votes cast upon the question of making the transfer shall be in favor of the transfer, the territory shall then cease to be a part of the fire protection district or districts to which it has been attached and shall receive fire protection services from the municipality of which it is a part. In each case in which a transfer is effected under this Section, the circuit clerk in whose court the transfer proceedings have been conducted shall certify copies of all orders entered in effecting the transfer and file or send them to the proper county clerk or clerks for filing and to the Office of the State Fire Marshal.
(h) If no legal voters reside in the territory being disconnected and proposed to be transferred, a majority of all owners, whether corporate or individual, of real property in the territory being disconnected and proposed to be transferred may file a petition in the circuit court of the county in which is located the municipality to which the district is proposed to be transferred. The petition shall set forth the description of the territory sought to be transferred and the amount of any outstanding bonded indebtedness against the district in which the territory is then situated that has been incurred under this Act. The petition shall request that the court order the disconnection and transfer.
Upon the filing of the petition the court shall set a date for a hearing not less than 2 weeks nor more than 4 weeks after the date the petition is filed. The court, or the circuit clerk or sheriff upon order of the court, shall give 2 weeks notice of the hearing by publishing the notice in one or more daily or weekly newspapers of general circulation in the county or in each county where the district from which the territory is sought to be transferred is organized and by posting at least 10 copies of the notice in conspicuous places in the district from which the territory is sought to be transferred. In addition, the court shall cause a copy of the notice to be personally served on the corporate authorities of the municipality to which the transfer is sought at least one week before the date set for the hearing. In that notice or in any accompanying notice to be served upon the corporate authorities at the same time, a recital shall be made stating that the corporate authorities, at any time before the date of the hearing or within additional time granted by the court upon written request filed on or before that date, may file a written refusal to accept the territory as a part of the municipality. The notification need not be given to the corporate authorities if they file in the proceeding their written appearances or written consent to the transfer.
If the court finds that the petition is filed by a majority of all owners, whether corporate or individual, of real property within the district and that the provisions of subsection (a) have been met, the court shall order the disconnection, and the territory shall cease to be a part of the fire protection district or districts to which it has been attached and shall receive fire protection services from the municipality of which it is a part.
In each case in which a transfer is effected under this subsection, the circuit court in which the transfer proceedings have been conducted shall certify copies of all orders entered in effecting the transfer and shall file them with or send them to the proper county clerk or clerks for filing. The court also shall send them to the Office of the State Fire Marshal.
This subsection (h) applies only to petitions to disconnect where the territory being disconnected is a portion of a fire protection district and the territory being disconnected is within an unincorporated area wholly surrounded by the municipality having between 50,000 and 55,000 inhabitants.
(Source: P.A. 89-509, eff. 7-5-96.)

(70 ILCS 705/21) (from Ch. 127 1/2, par. 38.4)
Sec. 21. The territory of a fire protection district within the limits of any city, village or incorporated town may be disconnected from the district in the manner hereinafter provided; (1) if more than 50% of the total territory of the fire protection district is within the limits of the same city, village or incorporated town filing the petition for disconnection; (2) if such municipality, prior to the filing of a petition to disconnect, assumes by ordinance all the bonded indebtedness and other debts of the fire protection district; and, (3) if such municipality, prior to the filing of such petition, assumes by ordinance the obligation of providing fire protection service to the remaining territory of the fire protection district equivalent to the service being rendered by such district.
The municipality containing more than 50% of the fire protection district's territory may file a petition for disconnection in the circuit court of the county where the district was organized, setting forth: the description of the territory sought to be disconnected; that such territory consists of more than 50% of the total territory of the fire protection district; and that the necessary municipal ordinances have been passed to assume the indebtedness of the fire protection district and the obligation of furnishing equivalent fire protection service for the remaining territory of such district.
Upon the filing of the petition, the court shall set a day for hearing, not less than 4 weeks nor more than 8 weeks from the date of filing thereof, and the court, or the clerk or sheriff upon order of the court, shall give a 21 day notice of the hearing in one or more daily or weekly newspapers of general circulation in the county, or in each county, wherein the district is organized and by posting at least 10 copies of the notice in conspicuous places in the district. The notice must describe the proposed disconnection and must state that the disconnection will occur if the conditions required by this Section are met unless a petition signed by no fewer than 1% of the registered voters in the district is filed requesting that the question of disconnection be submitted to the voters of the district is filed with the court at or before the hearing. The clerk of the court must provide a petition form to any individual requesting one. All property owners in the district and all persons interested therein, may file objections, and at the hearing may appear and contest the requested disconnection and the matters averred in the petition, and both objectors and petitioners may offer any competent evidence in regard thereto. If the court, upon hearing the petition, finds that any of the conditions in this Section required for the disconnection do not exist, it shall enter an order dismissing the petition. If the petition satisfies the conditions and no petition requesting a referendum is filed with the court, the court shall enter the appropriate order for disconnection. If, however, at or before the hearing a petition is filed with the court, signed by no fewer than 1% of the registered voters in the district, asking that the question of disconnection be submitted to the voters of the district, the court shall certify the question to the proper election authority, which shall submit the question at an election in accordance with the Election Code.
The question shall be submitted in substantially the following form:
Shall the territory of the (name of district) located

in (name of municipality) be disconnected from the district and the responsibility for fire protection in the entire district be transferred to (name of municipality)?

The votes shall be recorded as "Yes" or "No".
If a majority of the voters voting on the question vote in the affirmative, the court shall enter an order of disconnection. If a majority of the voters voting on the question vote in the negative, the court shall dismiss the petition and no petition seeking disconnection may be filed for a period of 3 years after the court enters its order dismissing the petition.
The provisions of this amendatory Act of the 91st General Assembly do not apply to any proceeding for a disconnection for which the court has entered an order of disconnection on or before the effective date of this amendatory Act of the 91st General Assembly.
The fire protection district shall continue in existence and continue to levy and extend taxes upon the remaining portion of the district at the same rate as levied and extended in the year prior to the disconnection, excluding, however, the amount of taxes levied in the prior year for payment of a bonded indebtedness, which tax moneys, after deducting the necessary operating expenses of the fire protection district, shall be paid to the municipality obligated to provide the fire protection service as a consideration for the providing of such service. The title to all property, assets and equipment of the district is transferred to such municipality and is vested therein, to be held, however, for the same purposes and uses, and subject to the same conditions as before the transfer.
(Source: P.A. 91-944, eff. 2-9-01.)

(70 ILCS 705/21.1) (from Ch. 127 1/2, par. 38.4-1)
Sec. 21.1. Any resident of a county containing a fire protection district which has no legal voters residing therein may file a petition to dissolve the fire protection district in the circuit court of the county where the district was organized.
The petition shall set forth: (a) the description of the territory comprising the district sought to be dissolved; (b) that no legal voters reside within such district; (c) that there is no outstanding bonded indebtedness; and (d) that adequate fire protection is reasonably available to all affected property without maintaining the district.
Upon filing the petition, the provisions of Section 21 concerning a hearing, notice thereof and the filing of objections shall apply. If the court finds that any of the conditions set forth in the petition as required herein do not exist, it shall enter an order dismissing the petition. If the court finds that all of the conditions set forth in the petition as required herein exist, it shall enter an appropriate order to dissolve the district.
Any assets remaining after settlement of all district affairs shall be turned over to the county in which the district lies and if the district lies in more than one county the share of each shall be in the same proportion as the percentage of district land lying in such county, except that real estate shall become the property of the county in which it is located.
The circuit clerk shall transmit a certified copy of each order dissolving a district to the county clerk of each county in which any of the territory is situated, the State Fire Marshal and the Department of Revenue.
(Source: P.A. 85-556.)

(70 ILCS 705/22) (from Ch. 127 1/2, par. 38.5)
Sec. 22. The Board of Trustees of any fire protection district incorporated under this Act is authorized under the terms and conditions hereinafter set out, to provide emergency ambulance service to or from points within or without the district; to contract with providers of ambulance service; to combine with other units of governments for the purpose of providing ambulance service; to levy a tax for the provision of such service and to adopt rules and regulations relating to ambulance service within their jurisdiction.
(a) It is declared as a matter of public policy:
(1) That, in order to preserve, protect and promote

the public health, safety and general welfare, adequate and continuing emergency ambulance service should be available to every citizen of Illinois;

(2) That, insofar as it is economically feasible,

emergency ambulance service should be provided by private enterprise; and

(3) That, in the event adequate and continuing

emergency ambulance services do not exist, fire protection districts should be authorized to provide, and shall cause to be provided, ambulance service as a public responsibility.

(b) Whenever the Board of Trustees of a fire protection district desires to levy a special tax to provide an ambulance service, it shall certify the question to the proper election officials, who shall submit that question at an election to the voters of the district. The result of such referendum shall be entered upon the records of the district. If a majority of the votes on the proposition are in favor of such proposition, the Board of Trustees may thereafter levy a special tax at a rate not to exceed .30% of the value of all taxable property within the district as equalized or assessed by the Department of Revenue. The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall the .... Fire Protection
District levy a special tax at a rate YES
not to exceed .30% of the value of all
taxable property within the district as ---------------------
equalized or assessed by the Department
of Revenue for the purpose of providing NO
an ambulance service?
--------------------------------------------------------------
(b-5) On and after the effective date of this amendatory Act of the 98th General Assembly, whenever the Board of Trustees of a fire protection district desires to levy a special tax to provide an ambulance service, it shall certify the question to the proper election officials, who shall submit that question at an election to the voters of the district. The result of such referendum shall be entered upon the records of the district. If a majority of the votes on the proposition are in favor of such proposition, the Board of Trustees may thereafter levy a special tax at a rate not to exceed .40% of the value of all taxable property within the district as equalized or assessed by the Department of Revenue. The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall the .... Fire Protection
District levy a special tax at a rate YES
not to exceed .40% of the value of all
taxable property within the district as ----------------------
equalized or assessed by the Department
of Revenue for the purpose of providing NO
an ambulance service?
-------------------------------------------------------------
(c) If it appears that a majority of all valid votes cast on the proposition are in favor of levying a special tax to pay for an ambulance, the Board of Trustees may levy and collect an annual tax for the purpose of providing ambulance service under this Act to be extended at a rate not to exceed .40% of the full fair cash value of the taxable property within the governmental unit as assessed or equalized by the Department of Revenue. Such annual tax shall be in addition to the other taxes a fire protection district may levy for its corporate purposes.
(d) Any Board of trustees may:
1. Provide or operate an emergency ambulance service;
2. Contract with a private person, hospital,

corporation or another governmental unit for the provision and operation of emergency ambulance service or subsidize the service thereof;

3. Limit the number of ambulance services;
4. Within its jurisdiction, fix, charge and collect

fees for emergency ambulance service within or outside of the fire protection district not exceeding the reasonable cost of the service;

5. Establish necessary regulations not inconsistent

with the statutes or regulations of the Department of Public Health relating to ambulance service;

6. The trustees shall have the power identified in

paragraphs 3 and 5 only if the district shall have passed the referendum provided for herein.

(e) When any Board of Trustees is authorized prior to January 1, 1978 to levy and collect an annual tax, for the purpose of providing ambulance service, at any rate not exceeding .25% of the full fair cash value of the taxable property within the governmental unit as equalized or assessed by the Department of Revenue, such Board of Trustees may by resolution increase its authority to tax for ambulance purposes to a rate not to exceed .30%. Such resolution shall be effective 30 days after its adoption. Notice of such resolution shall be published twice in a newspaper having a general circulation within the district at least 20 days and again at least 10 days prior to the effective date of the resolution. Such notice shall state that the voters of that fire protection district, which district shall be described in the notice, have until 30 days after the adoption of the resolution to file a petition with the Board of Trustees praying that the question of the adoption of the resolution be submitted to a vote of the electors of such territory, and that, if no such petition is filed, the resolution shall become effective 30 days after its adoption. The notice also shall state the specific number of voters required to sign the petition and the date of the prospective referendum. The district secretary shall provide a petition form to any individual requesting one. If such a petition, signed by the voters of the district equal to 10% or more of the registered voters of the district, is so filed with the Board of Trustees, then the question of the adoption of the resolution shall be certified to the proper election officials, who shall submit the question to a vote of the electors of the district at an election in accordance with the general election law. If such a petition is filed, the resolution does not take effect unless a majority of the votes cast upon the question of the adoption of the resolution is in favor of adoption. However, if such a petition is determined to be invalid, the resolution shall take effect.
The result of the election shall be entered upon the records of the district. If a majority of the voters vote in favor of such resolution, the resolution shall be effective immediately. The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall the Board of Trustees of
the .... Fire Protection District YES
be authorized to increase the
special tax for ambulance service
to a rate not to exceed .30% of -------------------
the value of all taxable property
within the district as equalized or
assessed by the Department of Revenue NO
for the purpose of providing such service?
--------------------------------------------------------------
In this Section, "ambulance service" includes, without limitation, pre-hospital medical services. "Pre-hospital medical services" includes emergency services performed by a paramedic or other on-board emergency personnel that are within the scope of the provider's license. This amendatory Act of the 95th General Assembly is declarative of existing law.
(Source: P.A. 98-319, eff. 8-12-13.)

(70 ILCS 705/23) (from Ch. 127 1/2, par. 38.6)
Sec. 23. The board of trustees of a fire protection district which: (1) lies within a single county which has a population between 400,000 and 575,000; or (2) lies within 2 counties with respective populations of between 400,000 and 575,000 and between 900,000 and 1,000,000, may by ordinance levy an annual tax at a rate not exceeding .095% of the value, as equalized and assessed by the Department of Revenue, of all taxable property therein, for the purpose of providing ambulance services pursuant to an intergovernmental cooperation agreement with any other unit of local government. However, no tax may be levied pursuant to this Section with respect to any property which is subject to any other tax levied for the purpose of providing ambulance services.
(Source: P.A. 92-662, eff. 7-16-02.)

(70 ILCS 705/24) (from Ch. 127 1/2, par. 38.7)
Sec. 24. (a) In addition to any other tax authorized by law, the board of trustees of a fire protection district may, subject to the requirements of subsections (b) and (c), by ordinance levy a special annual tax at a rate not exceeding 0.10% of the value, as equalized or assessed by the Department of Revenue, of all taxable property within the district, for the purpose of obtaining funds to pay for the costs of emergency and rescue crews and equipment.
(b) Whenever the board of trustees of a fire protection district desires to levy a special tax under this Section, it shall certify the question to the proper election officials, who shall submit that question at an election to the voters of the district in accordance with the general election law. The result of such referendum shall be entered upon the records of the district. If a majority of the votes on the proposition are in favor of such proposition, the board of trustees may thereafter levy a special tax under this Section at a rate not to exceed 0.05% of the value of all taxable property within the district as equalized or assessed by the Department of Revenue. The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall the ....... Fire Protection
District levy a special tax at a rate
not to exceed 0.05% of the value of YES
all taxable property within the
district as equalized or assessed ----------------------
by the Department of Revenue for
the purpose of providing funds NO
to pay for the costs of emergency
and rescue crews and equipment?
--------------------------------------------------------------
(c) Whenever the board of trustees of a fire protection district desires to levy a special tax under this Section at a rate not to exceed 0.10% of the value of all taxable property within the district as equalized or assessed by the Department of Revenue, it shall certify the question to the proper election officials, who shall submit that question at an election to the voters of the district in accordance with the general election law. The result of such referendum shall be entered upon the records of the district. If a majority of the votes on the proposition are in favor of such proposition, the board of trustees may thereafter levy a special tax under this Section at a rate not to exceed 0.10% of the value of all taxable property within the district as equalized or assessed by the Department of Revenue. The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall the ......... Fire
Protection District levy a YES
special tax at a rate not to
exceed 0.10% of the value of
all taxable property within the ---------------------------
district as equalized or assessed
by the Department of Revenue
for the purpose of providing funds NO
to pay for the costs of emergency
and rescue crews and equipment?
--------------------------------------------------------------
(Source: P.A. 99-4, eff. 5-31-15; 100-348, eff. 1-1-18.)

(70 ILCS 705/25)
Sec. 25. Reimbursement for specialized rescue services. A fire protection district may fix, charge, and collect reasonable fees for specialized rescue services provided by the district. The total amount collected may not exceed the reasonable cost of providing those specialized rescue services and may not, in any event, exceed $125 per hour per vehicle and $35 per hour per firefighter. The fee may be charged to any of the following parties, but only after there has been a finding of fault against that party by the Occupational Safety and Health Administration or the Illinois Department of Labor:
(a) the owner of the property on which the

specialized rescue services occurred;

(b) any person involved in an activity that caused or

contributed to the emergency;

(c) an individual who is rescued during the emergency

and his or her employer if the person was acting in furtherance of the employer's interests;

(d) in cases involving the recovery of property, any

person having control or custody of the property at the time of the emergency.

For the purposes of this Section, the term "specialized rescue services" includes, but is not limited to, structural collapse, tactical rescue, high angle rescue, underwater rescue and recovery, confined space rescue, below grade rescue, and trench rescue.
(Source: P.A. 95-497, eff. 1-1-08.)

(70 ILCS 705/26)
Sec. 26. Technical rescue services. A fire protection district may fix, charge, and collect reasonable fees for technical rescue services provided by the district. The total amount collected may not exceed the reasonable cost of providing the technical rescue services and may include charges for personnel and equipment costs.
(Source: P.A. 95-867, eff. 1-1-09.)

(70 ILCS 705/27)
Sec. 27. Notification of sale of or changes to private or semi-private water systems.
(a) For purposes of this Section, "private water system" and "semi-private water system" shall have the meanings ascribed to them in subsection (a) of Section 9 of the Illinois Groundwater Protection Act.
(b) A fire protection district shall receive notice of the sale of a private water system or semi-private water system from the individuals or entities selling and purchasing the water system. The notice to the fire protection district shall include the status and capacity of the water system and the ability of the water system to be used for fire protection.
(c) A fire protection district shall also receive notice from the owner of a private water system or semi-private water system if there are any changes to the water system that would affect fire protection services to areas served by the water system.
(Source: P.A. 99-487, eff. 11-20-15.)



70 ILCS 710/ - Fire Protection District Validation Act.

(70 ILCS 710/0.01) (from Ch. 127 1/2, par. 45.3a)
Sec. 0.01. Short title. This Act may be cited as the Fire Protection District Validation Act.
(Source: P.A. 86-1324.)

(70 ILCS 710/1) (from Ch. 127 1/2, par. 45.4)
Sec. 1. In all cases where proceedings were had to organize a fire protection district under "An Act in relation to fire protection districts", approved July 8, 1927, as amended, and the court having jurisdiction of such proceedings ordered an election to submit to the legal voters of the proposed fire protection district the question of organization and establishment of the proposed fire protection district, and an election was held throughout the territory of the proposed district as described in the court proceedings and the order of the court, and at such election a majority of the votes cast upon the question within the limits of each city, village or incorporated town in the territory of the proposed district and also a majority of the votes cast outside the limits of each such city, village or incorporated town were in favor of the proposed fire protection district, and the court entered an order declaring such fire protection district organized, such territory is hereby declared to be legally and validly organized as a fire protection district under such Act, despite any defect in the published notice of election with respect to the description of the territory included in the proposed district, provided the election was in fact held throughout the territory of the proposed district.
(Source: Laws 1965, p. 2563.)



70 ILCS 715/ - Fire Protection of Unprotected Area Act.

(70 ILCS 715/0.01) (from Ch. 127 1/2, par. 300)
Sec. 0.01. Short title. This Act may be cited as the Fire Protection of Unprotected Area Act.
(Source: P.A. 86-1324.)

(70 ILCS 715/1) (from Ch. 127 1/2, par. 301)
Sec. 1. Definitions. As used in this Act:
"Unprotected area" means any part of an unincorporated area of a county, which is not part of a fire protection jurisdiction, or which does not have available on voluntary or contractual basis a source of fire protection coverage.
"Fire Marshal" means the State Fire Marshal.
"Fire Protection Jurisdiction" includes fire departments of any unit of local government.
"Fire Protection Coverage" means the availability of fire protection on a voluntary, or contractual basis, from a municipal fire department or fire protection district, or eligibility to receive services from a unit of local government that provides fire protection.
(Source: P.A. 96-1177, eff. 7-22-10.)

(70 ILCS 715/2) (from Ch. 127 1/2, par. 302)
Sec. 2. Fire protection. After December 31, 1975, all unprotected areas of unincorporated portions of counties shall be eligible for assignment by the Fire Marshal of fire protection coverage from a fire protection jurisdiction.
(Source: P.A. 96-1177, eff. 7-22-10.)

(70 ILCS 715/3) (from Ch. 127 1/2, par. 303)
Sec. 3. Request for coverage. Upon written request to the Fire Marshal, from registered voters or property owners of an unprotected area, the Fire Marshal is authorized to contact with all practicable speed fire protection jurisdictions near such unprotected area, to seek to arrange for fire protection coverage from a fire protection jurisdiction under a voluntary, negotiated fee basis.
(Source: P.A. 96-1177, eff. 7-22-10.)

(70 ILCS 715/4) (from Ch. 127 1/2, par. 304)
Sec. 4. Assignment of coverage; payment.
(a) If unable to arrange or negotiate successfully for fire protection coverage on a fee basis to the unprotected area within a reasonable period of time, the Fire Marshal may assign a source of fire protection coverage to the unprotected area from a nearby fire protection jurisdiction.
(b) Whenever fire protection coverage services are provided to an unprotected area by a fire protection district, the persons requesting such services after the effective date of this amendatory Act of 1983 shall pay to the fire protection district providing the services an amount equal to the Fire Protection Tax levied by the fire protection district providing fire protection services. Such amount shall be paid annually on the anniversary date of the assignment.
(b-5) If fire protection coverage services are provided to an unprotected area by a municipal fire department, then the persons requesting the services shall pay to the municipality for providing fire protection an amount assigned by the municipality. The amount shall be paid annually on the anniversary date of the assignment by the Fire Marshal.
(c) The fire protection jurisdiction that provides fire protection coverage services shall request payment each year as required by paragraph (b) from the persons requesting such services. Such request shall be sent by first class mail. If no payment is received within 30 days, a second request shall be sent. If no payment is received within 15 days after the second request is sent, a third request for payment shall be sent by certified mail.
If no payment is received within 15 days after the mailing of the third notice, the fire protection jurisdiction shall certify to the Fire Marshal that the above notices were sent and that payment was not received. Upon receipt of the certification of nonpayment, the Fire Marshal shall terminate the assignment to such person's property.
(Source: P.A. 96-1177, eff. 7-22-10.)

(70 ILCS 715/5) (from Ch. 127 1/2, par. 305)
Sec. 5. Term of coverage. Except as otherwise provided in this Section, an assignment under this Act shall be in force for 2 years. After such time no part of the area shall be eligible for another assignment. A person that has been assigned fire protection coverage services pursuant to this Act may petition the corporate authorities of the fire protection jurisdiction providing such coverage for a continued assignment of coverage under this Act. If the corporate authorities agree to such continued assignment, they shall notify the Fire Marshal of such agreement and shall continue to provide for fire protection coverage to the property so long as payments to the jurisdiction for such coverage as provided in this Act are made.
(Source: P.A. 96-1177, eff. 7-22-10.)

(70 ILCS 715/6) (from Ch. 127 1/2, par. 306)
Sec. 6. Priorities of assigned fire protection jurisdiction. The provisions of this statute, as provided in Section 4, shall in no way supersede the responsibility of the assigned fire protection jurisdiction to respond to calls for fire protection coverage within their own jurisdiction, or under prior contractual agreements, on a priority basis. The assignment authority of the Fire Marshal, as provided herein, shall require a fire protection jurisdiction to provide fire protection coverage, to the best of their ability, subject to above priority considerations.
(Source: P.A. 96-1177, eff. 7-22-10.)

(70 ILCS 715/7) (from Ch. 127 1/2, par. 307)
Sec. 7. Exemptions from provisions of this Act.
(a) Where a designated or assigned fire protection jurisdiction can show cause, to the satisfaction of the Fire Marshal, that assignment to provide fire protection coverage to an unprotected area would raise the Insurance Service Office rating classification of the jurisdiction to a higher category or classification than that presently held, it shall, upon presentation of such sufficient evidence to the State Fire Marshal, be exempt from assignment by provisions of this statute to a designated area.
(b) Territory formerly included in a fire protection district which has been dissolved pursuant to Section 15a of "An Act in relation to fire protection districts", approved July 8, 1927, as amended, shall be exempt from assignment and negotiation under the provisions of this Act for a period of 24 months after such dissolution.
(c) The Fire Marshal may not assign an unprotected area to a municipal fire department unless an ordinance or resolution has been approved by the corporate authorities of the municipality agreeing to the assignment.
(Source: P.A. 96-1177, eff. 7-22-10.)

(70 ILCS 715/8) (from Ch. 127 1/2, par. 308)
Sec. 8. Nothing in this Act limits an area from forming its own fire protection district or annexing to a fire protection district according to the laws of Illinois.
(Source: P.A. 79-1054.)



70 ILCS 750/ - Flood Prevention District Act.

(70 ILCS 750/1)
Sec. 1. Short title. This Act may be cited as the Flood Prevention District Act.
(Source: P.A. 95-719, eff. 5-21-08.)

(70 ILCS 750/5)
Sec. 5. Creation; purpose.
(a) Madison, Monroe, and St. Clair Counties may each be designated independently and separately as a flood prevention district for the purpose of performing emergency levee repair and flood prevention in order to prevent the loss of life or property. The county board of any such county may declare an emergency and create a flood prevention district by the affirmative vote of the majority of the members of the county board.
(b) Two or more flood prevention districts may join together through an intergovernmental agreement to provide any services described in this Act, to construct, reconstruct, repair, or otherwise provide any facilities described in this Act either within or outside of any district's corporate limits, to issue bonds, notes, or other evidences of indebtedness, to pledge the taxes authorized to be imposed pursuant to Section 25 of this Act to the obligations of any other district, and to exercise any other power authorized in this Act, pursuant to the Intergovernmental Cooperation Act.
(c) Any district created under this Act shall be dissolved upon the later of (i) 25 years after the date the district is created or (ii) the payment of all obligations of the district issued under Section 20 of this Act and the payment of any federal reimbursement moneys to the county treasurer under Section 30 of this Act. A district may be dissolved earlier by its board of commissioners if all federal reimbursement moneys have been paid to the county treasurer and all obligations of the district have been paid, including its obligations related to bonds issued under Section 20 of this Act and any obligations incurred pursuant to an intergovernmental agreement.
(Source: P.A. 95-719, eff. 5-21-08; 95-723, eff. 6-23-08.)

(70 ILCS 750/10)
Sec. 10. Commissioners. The affairs of the district shall be managed by a board of 3 commissioners who shall be appointed by the chairman of the county board of the county in which the district is situated. All initial appointments under this Section must be made within 90 days after the district is organized. Of the initial appointments, one commissioner shall serve for a one-year term, one commissioner shall serve for a 2-year term, and one commissioner shall serve for a 3-year term, as determined by lot. Their successors shall be appointed for 3-year terms. A commissioner shall continue to serve as commissioner until his or her successor is duly appointed. No commissioner may serve for more than 20 years. All appointments must be made so that no more than 2 commissioners are from the same political party at the time of the appointment. With respect to appointments representing the minority party in the county, the minority party members of the county board may submit names for consideration to the chairman of the county board. Each commissioner must be a legal voter in the district, and at least one commissioner shall reside or own property that is located within a floodplain situated in the territory of the flood protection district. Commissioners shall serve without compensation, but may be reimbursed for reasonable expenses incurred in the performance of their duties.
(Source: P.A. 95-719, eff. 5-21-08; 95-723, eff. 6-23-08.)

(70 ILCS 750/20)
Sec. 20. Powers of the district. A district formed under this Act shall have the following powers:
(1) To sue or be sued.
(2) To apply for and accept gifts, grants, and loans

from any public agency or private entity.

(3) To enter into intergovernmental agreements to

further ensure levee repair, levee construction or reconstruction, and flood prevention, within or outside of the district's corporate limits, including agreements with the United States Army Corps of Engineers or any other agency or department of the federal government.

(4) To undertake evaluation, planning, design,

construction, and related activities that are determined to be urgently needed to stabilize, repair, restore, improve, or replace existing levees and other flood control systems located within or outside of the district's corporate limits.

(5) To address underseepage problems and old and

deteriorating pumps, gates, pipes, electrical controls, and other infrastructure within or outside of the district's corporate limits.

(6) To conduct evaluations of levees and other flood

control facilities that protect urban areas, including the performance of floodplain mapping studies.

(7) To provide capital moneys for levee or

river-related scientific studies, within or outside of the district's corporate limits, including the construction of facilities for such purposes.

(8) To borrow money or receive money from the United

States Government or any agency thereof, or from any other public or private source, for the purposes of the District and to issue indebtedness, including bonds, notes, or other evidences of indebtedness to evidence such borrowing, and to pledge and use some or all of the taxes imposed pursuant to Section 25 of this Act for the repayment of the indebtedness of the District or any other flood prevention districts. The District shall direct the county to use moneys in the County Flood Prevention Occupation Tax Fund to pay such indebtedness.

(9) To enter into agreements with private property

owners.

(10) To issue revenue bonds, notes, or other

evidences of indebtedness payable from revenue received from a tax imposed under Section 25 of this Act, and from any other revenue sources available to the flood prevention district. These bonds may be issued with maturities not exceeding 25 years from the date of the bonds, and in such amounts as may be necessary to provide sufficient funds, together with interest, for the purposes of the District. These bonds shall bear interest at a rate of not more than the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract of sale, payable semi-annually, may be made registerable as to principal, and may be made payable and callable as provided on any date at a price of par and accrued interest under such terms and conditions as may be fixed by the ordinance authorizing the issuance of the bonds. Bonds issued under this Section are negotiable instruments. In case any officer whose signature appears on the bonds or coupons ceases to hold that office before the bonds are delivered, such officer's signature shall nevertheless be valid and sufficient for all purposes the same as though such officer had remained in office until the bonds were delivered. The bonds shall be sold in such manner and upon such terms as the board of commissioners shall determine, except that the selling price shall be such that the interest cost to the District on the proceeds of the bonds shall not exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract of sale, payable semi-annually, computed to maturity according to the standard table of bond values. Bonds issued by the District shall not be considered indebtedness for purposes of any statutory limitation and may be issued in an amount or amounts, including existing indebtedness, in excess of any heretofore or hereafter imposed statutory limitation as to indebtedness. A request to issue revenue bonds by the District must be submitted for approval to the county board of the county in which the district is situated. The county board has 30 calendar days to approve the issuance of such bonds. If the county board does not approve or disapprove the issuance of the bonds within 30 calendar days after the receipt of such request, the request shall be deemed approved. The District shall direct the county to use moneys in the County Flood Prevention Occupation Tax Fund to pay for bonds issued.

(11) To acquire property by gift, grant, or eminent

domain, in accordance with the Eminent Domain Act. Any action by the District to acquire property by eminent domain requires the express approval of the county board.

(12) To retain professional staff to carry out the

functions of the District. Any flood prevention district shall employ a Chief Supervisor of Construction and the Works with appropriate professional qualifications, including a degree in engineering, construction, hydrology, or a related field, or an equivalent combination of education and experience. The Chief Supervisor of Construction and the Works shall be vested with the authority to carry out the duties and mission of the Flood Prevention District, pursuant to the direction and supervision of the Board of Commissioners. The Chief Supervisor of Construction and the Works may hire additional staff as necessary to carry out the duties and mission of the district, including administrative support personnel. Two or more districts may, through an intergovernmental agreement, share the services of a Chief Supervisor of Construction and the Works, support staff, or both. If 2 districts are adjoining and share a common federal levee, they must retain the services of the same person as Chief Supervisor of Construction and the Works.

(13) To conduct an audit of any drainage, levee, or

sanitary district within the territory of the flood prevention district.

(14) To reimburse any county for costs advanced by

the county for expenses that would have otherwise been paid out of the County Flood Prevention Occupation Tax Fund, had such fund been established at the time of the expenditure. Nothing in this Section shall be construed to permit a county to seek reimbursement from a flood prevention district for any expense related to levee maintenance, repair, improvement, construction, staff, operating expenses, levee or river-related scientific studies, the construction of facilities for any such purpose, or any other non-emergency levee related expense that occurred prior to an emergency situation involving the levees within such county.

(Source: P.A. 95-719, eff. 5-21-08; 95-723, eff. 6-23-08.)

(70 ILCS 750/25)
Sec. 25. Flood prevention retailers' and service occupation taxes.
(a) If the Board of Commissioners of a flood prevention district determines that an emergency situation exists regarding levee repair or flood prevention, and upon an ordinance confirming the determination adopted by the affirmative vote of a majority of the members of the county board of the county in which the district is situated, the county may impose a flood prevention retailers' occupation tax upon all persons engaged in the business of selling tangible personal property at retail within the territory of the district to provide revenue to pay the costs of providing emergency levee repair and flood prevention and to secure the payment of bonds, notes, and other evidences of indebtedness issued under this Act for a period not to exceed 25 years or as required to repay the bonds, notes, and other evidences of indebtedness issued under this Act. The tax rate shall be 0.25% of the gross receipts from all taxable sales made in the course of that business. The tax imposed under this Section and all civil penalties that may be assessed as an incident thereof shall be collected and enforced by the State Department of Revenue. The Department shall have full power to administer and enforce this Section; to collect all taxes and penalties so collected in the manner hereinafter provided; and to determine all rights to credit memoranda arising on account of the erroneous payment of tax or penalty hereunder.
In the administration of and compliance with this subsection, the Department and persons who are subject to this subsection (i) have the same rights, remedies, privileges, immunities, powers, and duties, (ii) are subject to the same conditions, restrictions, limitations, penalties, and definitions of terms, and (iii) shall employ the same modes of procedure as are set forth in Sections 1 through 1o, 2 through 2-70 (in respect to all provisions contained in those Sections other than the State rate of tax), 2a through 2h, 3 (except as to the disposition of taxes and penalties collected), 4, 5, 5a, 5b, 5c, 5d, 5e, 5f, 5g, 5h, 5i, 5l, 6, 6a, 6b, 6c, 6d, 7, 8, 9, 10, 11, 11a, 12, and 13 of the Retailers' Occupation Tax Act and all provisions of the Uniform Penalty and Interest Act as if those provisions were set forth in this subsection.
Persons subject to any tax imposed under this Section may reimburse themselves for their seller's tax liability hereunder by separately stating the tax as an additional charge, which charge may be stated in combination in a single amount with State taxes that sellers are required to collect under the Use Tax Act, under any bracket schedules the Department may prescribe.
If a tax is imposed under this subsection (a), a tax shall also be imposed under subsection (b) of this Section.
(b) If a tax has been imposed under subsection (a), a flood prevention service occupation tax shall also be imposed upon all persons engaged within the territory of the district in the business of making sales of service, who, as an incident to making the sales of service, transfer tangible personal property, either in the form of tangible personal property or in the form of real estate as an incident to a sale of service to provide revenue to pay the costs of providing emergency levee repair and flood prevention and to secure the payment of bonds, notes, and other evidences of indebtedness issued under this Act for a period not to exceed 25 years or as required to repay the bonds, notes, and other evidences of indebtedness. The tax rate shall be 0.25% of the selling price of all tangible personal property transferred.
The tax imposed under this subsection and all civil penalties that may be assessed as an incident thereof shall be collected and enforced by the State Department of Revenue. The Department shall have full power to administer and enforce this subsection; to collect all taxes and penalties due hereunder; to dispose of taxes and penalties collected in the manner hereinafter provided; and to determine all rights to credit memoranda arising on account of the erroneous payment of tax or penalty hereunder.
In the administration of and compliance with this subsection, the Department and persons who are subject to this subsection shall (i) have the same rights, remedies, privileges, immunities, powers, and duties, (ii) be subject to the same conditions, restrictions, limitations, penalties, and definitions of terms, and (iii) employ the same modes of procedure as are set forth in Sections 2 (except that the reference to State in the definition of supplier maintaining a place of business in this State means the district), 2a through 2d, 3 through 3-50 (in respect to all provisions contained in those Sections other than the State rate of tax), 4 (except that the reference to the State shall be to the district), 5, 7, 8 (except that the jurisdiction to which the tax is a debt to the extent indicated in that Section 8 is the district), 9 (except as to the disposition of taxes and penalties collected), 10, 11, 12 (except the reference therein to Section 2b of the Retailers' Occupation Tax Act), 13 (except that any reference to the State means the district), Section 15, 16, 17, 18, 19, and 20 of the Service Occupation Tax Act and all provisions of the Uniform Penalty and Interest Act, as fully as if those provisions were set forth herein.
Persons subject to any tax imposed under the authority granted in this subsection may reimburse themselves for their serviceman's tax liability hereunder by separately stating the tax as an additional charge, that charge may be stated in combination in a single amount with State tax that servicemen are authorized to collect under the Service Use Tax Act, under any bracket schedules the Department may prescribe.
(c) The taxes imposed in subsections (a) and (b) may not be imposed on personal property titled or registered with an agency of the State; food for human consumption that is to be consumed off the premises where it is sold (other than alcoholic beverages, soft drinks, and food that has been prepared for immediate consumption); prescription and non-prescription medicines, drugs, and medical appliances; modifications to a motor vehicle for the purpose of rendering it usable by a person with a disability; or insulin, urine testing materials, and syringes and needles used by diabetics.
(d) Nothing in this Section shall be construed to authorize the district to impose a tax upon the privilege of engaging in any business that under the Constitution of the United States may not be made the subject of taxation by the State.
(e) The certificate of registration that is issued by the Department to a retailer under the Retailers' Occupation Tax Act or a serviceman under the Service Occupation Tax Act permits the retailer or serviceman to engage in a business that is taxable without registering separately with the Department under an ordinance or resolution under this Section.
(f) The Department shall immediately pay over to the State Treasurer, ex officio, as trustee, all taxes and penalties collected under this Section to be deposited into the Flood Prevention Occupation Tax Fund, which shall be an unappropriated trust fund held outside the State treasury.
On or before the 25th day of each calendar month, the Department shall prepare and certify to the Comptroller the disbursement of stated sums of money to the counties from which retailers or servicemen have paid taxes or penalties to the Department during the second preceding calendar month. The amount to be paid to each county is equal to the amount (not including credit memoranda) collected from the county under this Section during the second preceding calendar month by the Department, (i) less 2% of that amount, which shall be deposited into the Tax Compliance and Administration Fund and shall be used by the Department in administering and enforcing the provisions of this Section on behalf of the county, (ii) plus an amount that the Department determines is necessary to offset any amounts that were erroneously paid to a different taxing body; (iii) less an amount equal to the amount of refunds made during the second preceding calendar month by the Department on behalf of the county; and (iv) less any amount that the Department determines is necessary to offset any amounts that were payable to a different taxing body but were erroneously paid to the county. When certifying the amount of a monthly disbursement to a county under this Section, the Department shall increase or decrease the amounts by an amount necessary to offset any miscalculation of previous disbursements within the previous 6 months from the time a miscalculation is discovered.
Within 10 days after receipt by the Comptroller from the Department of the disbursement certification to the counties provided for in this Section, the Comptroller shall cause the orders to be drawn for the respective amounts in accordance with directions contained in the certification.
If the Department determines that a refund should be made under this Section to a claimant instead of issuing a credit memorandum, then the Department shall notify the Comptroller, who shall cause the order to be drawn for the amount specified and to the person named in the notification from the Department. The refund shall be paid by the Treasurer out of the Flood Prevention Occupation Tax Fund.
(g) If a county imposes a tax under this Section, then the county board shall, by ordinance, discontinue the tax upon the payment of all indebtedness of the flood prevention district. The tax shall not be discontinued until all indebtedness of the District has been paid.
(h) Any ordinance imposing the tax under this Section, or any ordinance that discontinues the tax, must be certified by the county clerk and filed with the Illinois Department of Revenue either (i) on or before the first day of April, whereupon the Department shall proceed to administer and enforce the tax or change in the rate as of the first day of July next following the filing; or (ii) on or before the first day of October, whereupon the Department shall proceed to administer and enforce the tax or change in the rate as of the first day of January next following the filing.
(j) County Flood Prevention Occupation Tax Fund. All proceeds received by a county from a tax distribution under this Section must be maintained in a special fund known as the [name of county] flood prevention occupation tax fund. The county shall, at the direction of the flood prevention district, use moneys in the fund to pay the costs of providing emergency levee repair and flood prevention and to pay bonds, notes, and other evidences of indebtedness issued under this Act.
(k) This Section may be cited as the Flood Prevention Occupation Tax Law.
(Source: P.A. 99-143, eff. 7-27-15; 99-217, eff. 7-31-15; 99-642, eff. 7-28-16.)

(70 ILCS 750/30)
Sec. 30. Disbursement of federal funds.
(a) Any reimbursements for the construction of flood protection facilities shall be appropriated to each county flood prevention district in accordance with the location of the specific facility for which the federal appropriation is made.
(b) If there are federal reimbursements to a county flood prevention district for construction of flood protection facilities that were built using the proceeds of bonds, notes, or other evidences of indebtedness authorized by this Act, those funds shall be used for early retirement of such bonds, notes, or other evidences of indebtedness issued in accordance with this Act.
(c) When all bonds, notes, or other evidences of indebtedness of the District have been paid, any remaining federal reimbursement moneys shall be remitted to the county treasurer for deposit into a special fund for the continued long-term maintenance of federal levees and flood protection facilities, pursuant to the direction of the county board.
(Source: P.A. 95-719, eff. 5-21-08; 95-723, eff. 6-23-08.)

(70 ILCS 750/35)
Sec. 35. Financial audit of the District. A financial audit of the District shall be conducted annually by a certified public accountant (CPA) that is licensed at the time of the audit by the Illinois Department of Financial and Professional Regulation. The CPA shall meet all of the general standards concerning qualifications, independence, due professional care, and quality control as required by the Government Auditing Standards, 1994 Revision, Chapter 3, including the requirements for continuing professional education and external peer review. The financial audit is to be performed in accordance with generally accepted auditing standards issued by the American Institute of Certified Public Accountants (AICPA) for field work and reporting, generally accepted government auditing standards (GAGAS) and AICPA Statements on Auditing Standards (SAS) current at the time the audit is commenced. The audit shall be made publicly available and sent to the county board chairman of the county in which the district is situated and to the Illinois Secretary of State.
(Source: P.A. 95-719, eff. 5-21-08; 95-723, eff. 6-23-08.)

(70 ILCS 750/40)
Sec. 40. Budget of the District. The District shall adopt an annual budget by August 31 of each year for the fiscal year beginning October 1. Such budget shall include expected revenues by source and expenditures by project or by function for the following year. The budget must be approved by the county board of the county in which the district is situated prior to any expenditure by the District for the fiscal year beginning October 1. The county board must approve or disapprove the budget of the District within 30 calendar days after the budget is received by the county board. If the county board does not act to approve or disapprove the budget within 30 calendar days of receipt, it shall stand as approved.
In addition, the District shall submit an annual report to the county board by August 31 of each year detailing the activities of the district. This report must also include any information submitted to the flood prevention district by a drainage, levee, or sanitary district in accordance with Section 4-45 of the Illinois Drainage Code or Section 2-2 of the Metro-East Sanitary District Act.
(Source: P.A. 95-719, eff. 5-21-08; 95-723, eff. 6-23-08.)

(70 ILCS 750/45)
Sec. 45. Procurement. The District shall conduct all procurements in accordance with the requirements of the Local Government Professional Services Selection Act and any competitive bid requirements contained in Section 5-1022 of the Counties Code.
(Source: P.A. 95-719, eff. 5-21-08; 95-723, eff. 6-23-08.)

(70 ILCS 750/50)
Sec. 50. Contracts for construction. A request for any construction contract of more than $10,000 by the District must be submitted for approval to the county board of the county in which the district is situated. The county board has 30 calendar days to approve the construction contract. If the county board does not approve or disapprove the construction contract within 30 calendar days after the receipt of such request, the request shall be deemed approved.
(Source: P.A. 95-719, eff. 5-21-08; 95-723, eff. 6-23-08.)

(70 ILCS 750/60)
Sec. 60. (Amendatory provisions; text omitted).
(Source: P.A. 95-719, eff. 5-21-08; text omitted.)

(70 ILCS 750/70)
Sec. 70. (Amendatory provisions; text omitted).
(Source: P.A. 95-719, eff. 5-21-08; text omitted.)

(70 ILCS 750/75)
Sec. 75. (Amendatory provisions; text omitted).
(Source: P.A. 95-719, eff. 5-21-08; text omitted.)

(70 ILCS 750/80)
Sec. 80. (Amendatory provisions; text omitted).
(Source: P.A. 95-719, eff. 5-21-08; text omitted.)

(70 ILCS 750/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 95-719, eff. 5-21-08.)



70 ILCS 755/ - Beardstown Regional Flood Prevention District Act.

(70 ILCS 755/1)
Sec. 1. Short title. This Act may be cited as the Beardstown Regional Flood Prevention District Act.
(Source: P.A. 97-309, eff. 8-11-11.)

(70 ILCS 755/3)
Sec. 3. Definitions. As used in this Act, the following terms shall have the following meanings unless a different meaning clearly appears from the context:
"Board" means the Board of Commissioners of the Beardstown Regional Flood Prevention District.
"County board" means the Cass County Board.
"District" means the Beardstown Regional Flood Prevention District created by this Act.
"Fund" means the Beardstown Regional Flood Prevention District Property Tax Fund created under subsection (h) of Section 20 of this Act.
(Source: P.A. 97-309, eff. 8-11-11.)

(70 ILCS 755/5)
Sec. 5. Creation; purpose.
(a) The Cass County Board may, by ordinance approved by the affirmative vote of the majority of the members of the county board, create the Beardstown Regional Flood Prevention District to perform emergency levee repair and flood prevention, prevent the loss of life or property, and comply with the levee requirements imposed by the Federal Emergency Management Agency and the United States Army Corps of Engineers. The Beardstown Regional Flood Prevention District shall include all properties located within the Federal Emergency Management Agency's (FEMA's) floodplain map with a Provisionally Accredited Levees (PAL) expiration date of January 27, 2011, and all properties within or later annexed to or incorporated into the South Beardstown Levee and Drainage District, the Valley Levee and Drainage District, the Lost Creek Levee and Drainage District, the City of Beardstown, and the Beardstown Sanitary District regardless of the elevation of the properties. The Beardstown Regional Flood Prevention District shall work in concert with affected existing drainage districts, the City of Beardstown, the Beardstown Sanitary District, the Cass County Board, the people of Cass County, FEMA, and the Army Corps of Engineers. In addition to the powers and authority granted to the District in Section 15 of this Act, the District shall be responsible for performing and funding all regular and necessary repairs and maintenance to the levees including, but not limited to: (i) the repair, maintenance and replacement of pipes, relief wells, infrastructure, and other structures existing on or within the levees as of the effective date of this Act or which may be constructed or installed by the District after its establishment; (ii) the removal and abatement of unwanted vegetation and nuisance animals; (iii) the mowing of the levees; and (iv) the establishment and maintenance of levee sod covering. The creation of the Beardstown Regional Flood Protection District shall neither constitute nor be deemed a conveyance of title or ownership to the district of any properties within the district.
(b) The district created under this Act shall be dissolved upon the later of (i) 25 years after the date the district is created or (ii) the payment of all obligations of the county and district under Section 20 of this Act and any federal reimbursement moneys under Section 25 of this Act. The district may be dissolved earlier if all federal reimbursement moneys have been paid and all obligations of the county and district incurred under this Act have been paid, including any obligations related to bonds issued under Section 15 of this Act and any obligations incurred pursuant to an intergovernmental agreement. Upon dissolution of the district, sole possession, control, and maintenance of the properties and improvements within the district shall revert back to the South Beardstown Levee and Drainage District, the Valley Levee and Drainage District, the Lost Creek Levee and Drainage District, the City of Beardstown, and the Beardstown Sanitary District, as existed prior to the creation of the district.
(Source: P.A. 97-309, eff. 8-11-11.)

(70 ILCS 755/10)
Sec. 10. Commissioners.
(a) The affairs of the district shall be managed by a board of 7 commissioners: one shall be appointed by the chairperson of the county board; one shall be appointed by the Mayor of the City of Beardstown; one shall be appointed by the Beardstown Sanitary District; one shall be appointed by the South Beardstown Levee and Drainage District; one shall be appointed by the Valley Levee and Drainage District; one shall be appointed by the Lost Creek Levee and Drainage District; and one shall be appointed by a majority vote of the other 6 commissioners. All initial appointments under this Section must be made within 60 days after the district is organized.
(b) Of the initial appointments, 3 commissioners shall serve a 2-year term and 4 commissioners shall serve a 4-year term, as determined by lot. Their successors shall be appointed for 4-year terms. No commissioner may serve for more than 20 years. Vacancies shall be filled in the same manner as original appointments.
(c) Each commissioner must be a legal voter in Cass County, and all commissioners shall reside in and own property that is located within the district. Commissioners shall serve without compensation, but may be reimbursed for reasonable expenses incurred in the performance of their duties.
(d) A majority of the commissioners shall constitute a quorum of the board for the transaction of business. An affirmative vote of a majority of the commissioners shall be sufficient to approve any action or expenditure.
(e) An alderman of the City of Beardstown, a member of the county board, and a commissioner of each of the aforementioned drainage districts and sanitation district may be appointed to serve concurrently as commissioners of the district, and the appointment shall be deemed lawful and not to constitute a violation of the Public Officer Prohibited Activities Act, nor to create an impermissible conflict of interest or incompatibility of offices.
(Source: P.A. 97-309, eff. 8-11-11.)

(70 ILCS 755/15)
Sec. 15. Powers of the district. A district formed under this Act has the following powers:
(1) To sue or be sued.
(2) To apply for and accept gifts, grants, and loans

from any public agency or private entity.

(3) To enter into intergovernmental agreements with

other governmental units including municipalities, sanitary districts, or drainage districts to further ensure levee repair, levee construction or reconstruction, and flood prevention, including agreements with the United States Army Corps of Engineers or any other agency or department of the federal government.

(4) To undertake evaluation, planning, design,

construction, and related activities that are determined to be urgently needed to stabilize, repair, restore, improve, or replace existing levees.

(5) To address underseepage problems and old and

deteriorating gates, pipes, and other infrastructure related to existing levees.

(6) To conduct evaluations of levees and other flood

control facilities including the performance of floodplain mapping studies.

(7) To provide capital moneys for levee studies

including the construction of facilities for that purpose.

(8) To borrow money or receive money from the United

States Government or any agency thereof, or from any other public or private source, for the purposes of the district.

(9) To enter into agreements with private property

owners.

(10) To issue revenue bonds for the purposes of the

district. Revenue bonds shall be payable from revenue received from a property tax imposed under Section 20 of this Act and from any other revenue sources available to the flood prevention district. These bonds may be issued with maturities not exceeding 25 years after the date of issue, and in any amounts as may be necessary to provide sufficient funds, together with interest, for the purposes of the district. These bonds shall bear interest at a rate of not more than the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract of sale, payable semi-annually, may be made registerable as to principal, and may be made payable and callable as provided on any date at a price of par and accrued interest under any terms and conditions as may be fixed by an ordinance approved by the affirmative vote of the county board. Bonds issued under this Section are negotiable instruments. In case any officer whose signature appears on the bonds or coupons ceases to hold that office before the bonds are delivered, the officer's signature shall nevertheless be valid and sufficient for all purposes the same as though the officer had remained in office until the bonds were delivered. The bonds shall be sold in any manner and upon any terms as the district shall determine, except that the selling price shall be such that the interest cost to the district of the proceeds of the bonds shall not exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract of sale, payable semi-annually, computed to maturity according to the standard table of bond values.

(11) To acquire property by gift, grant, or

intergovernmental agreement.

(12) To retain professional staff to carry out the

functions of the district including, but not limited to, administrative support personnel and legal counsel. The district may employ a Chief Supervisor of Construction and the Works with appropriate professional qualifications, including a degree in engineering, construction, hydrology, or a related field, or an equivalent combination of education and experience. If the district employs a Chief Supervisor of Construction and the Works, he or she shall be vested with the authority to carry out the duties and mission of the district, pursuant to the direction and supervision of the board of commissioners.

(13) To reimburse any unit of local government for

costs advanced by the local government for expenses that would have otherwise been paid out of the Beardstown Regional Flood Prevention District Property Tax Fund, had the fund been established at the time of the expenditure. Nothing in this Section shall be construed to permit a unit of local government to seek reimbursement from the district for any expense related to levee maintenance, repair, improvement, construction, staff, operating expenses, the construction of facilities for any such purpose, or any other non-emergency levee related expense that occurred prior to an emergency situation involving the levees within the county.

(14) To change the name of the district by an

ordinance approved by the affirmative vote of a majority of the commissioners of the district.

(15) To adopt rules, procedures, and policies

concerning the operation and purpose of the district.

(16) To establish and maintain accounts with banks

and other financial institutions to further the purposes and operations of the district.

(17) To expend monies in furtherance of the

district's purposes and operations.

(Source: P.A. 97-309, eff. 8-11-11.)

(70 ILCS 755/20)
Sec. 20. Property tax.
(a) The district organized under this Act shall, by ordinance or resolution, petition the county board to levy a property tax to accomplish its goals, purposes, and obligations as set forth in Section 5 of this Act or to provide for the payment of debt incurred in accordance with this Act.
(b) The manner of levying the tax authorized by subsection (a) shall be as provided in this Section.
(c) A property tax may be levied by the district at a rate not to exceed 0.7% to produce revenues required to accomplish its goals, purposes, and obligations as set forth in Section 5 of this Act. Before the first levy of taxes in the district, notice shall be given and a hearing shall be held under the provisions of subsections (d) and (e). For purposes of this subsection, the notice shall include:
(1) the time and place of the hearing;
(2) a notification that all interested persons,

including all persons owning taxable real property located within the district, shall be given an opportunity to be heard at the hearing regarding the tax levy and an opportunity to file objections to the amount of the tax levy; and

(3) the maximum rate of taxes to be extended in any

year and may include a maximum number of years the taxes will be levied.

(d) After the first levy of taxes, taxes may be extended without additional hearings, provided the taxes shall not exceed the rate specified in the notice and the taxes shall not be extended for a period longer than that outlined in subsection (b) of Section 5. The district, by ordinance or resolution, may petition the county board to increase the rate of tax by no more than 0.1%. Any such increase must be approved by the county board and by the electors.
The tax under this subsection may not be increased until, by ordinance or resolution of the county board, the question of imposing the tax has been submitted to the electors of the county at a regular election and approved by a majority of the electors voting on the question.
The election authority must submit the question in substantially the following form:
Shall Cass County be authorized to increase the

property tax rate to be used exclusively for the operation of the Beardstown Regional Flood Prevention District by (insert up to 0.1%)?

The election authority must record the votes as "Yes" or "No".
If a majority of the electors voting on the question vote in the affirmative, then the county may, thereafter, increase the rate of tax.
The rate of tax may be increased more than once under this subsection, but not at the same election.
(d) Within a period of 61 to 120 calendar days following the adoption of the ordinance establishing the district, the district shall fix a time and a place for a public hearing. Notice of the hearing shall be given by publication and mailing. Notice by publication shall be given by publication at least once not less than 15 days before the hearing in a newspaper of general circulation within the district. Notice by mailing shall be given by depositing the notice in the United States mail addressed to the person or persons in whose name the general taxes for the last preceding year were paid on each lot, block, tract, or parcel of land lying within the district. The notice shall be mailed not less than 10 days before the time set for the public hearing. In the event taxes for the last preceding year were not paid, the notice shall be sent to the person last listed on the tax rolls before that year as the owner of the property.
(e) At the public hearing, any interested person, including all persons owning taxable real property located within the district, may file with the district written objections to and may be heard orally in respect to any issues embodied in the notice. The district shall hear and determine all protests and objections at the hearing, and the hearing may be adjourned or recessed to another date without further notice other than a motion to be entered upon the minutes fixing the time and place of its adjournment.
(f) Bonds secured by the full faith and credit of the district may be issued as described in paragraph (10) of Section 15. Bonds, when so issued, shall be retired by the levy of taxes as specified in subsection (c), against all of the taxable real property included in the district as provided in the ordinance or resolution authorizing the issuance of the bonds. The county clerk shall annually extend taxes against all of the taxable property situated in the county and contained in the district in amounts sufficient to pay maturing principal and interest of those bonds.
Before the issuance of bonds, notice shall be given and a hearing shall be held under the provisions of subsections (d) and (e). For purposes of this subsection, the notice shall include:
(1) the time and place of the hearing;
(2) a notification that all interested persons,

including all persons owning taxable real property located within the district, will be given an opportunity to be heard at the hearing regarding the district's decision to issue the bonds and an opportunity to file objections to the issuance of the bonds; and

(3) the maximum amount of bonds proposed to be

issued, the maximum period of time over which the bonds shall be retired, and the maximum interest rate the bonds shall bear.

The questions of the property tax levy and the issuance of bonds may be considered together at one hearing. Any bonds issued shall not exceed the number of bonds, the interest rate, and the period of extension set forth in the notice, unless an additional hearing is held. No bonds issued under this Section shall be regarded as indebtedness of the district for the purpose of any limitation imposed by any law.
(g) If a petition signed by at least 30% of the electors residing within the district and by at least 30% of the owners of record of the land included within the boundaries of the district is filed with the district within 60 days following the final adjournment of the public hearing objecting to the levy or imposition of the property tax or issuance of bonds, no such tax may be levied or imposed or no such bonds may be issued. The subject matter of the petition filed by the electors and owners shall not be proposed by the district within the next year. Each resident of the district registered to vote at the time of the public hearing held with regard to the district shall be considered an elector. Each person in whose name legal title to land included within the boundaries of the district is held according to the records of the county in which the land is located shall be considered an owner of record. Owners of record shall be determined at the time of the public hearing held with regard to the district. Land owned in the name of a land trust, corporation, estate, or partnership shall be considered to have a single owner of record.
(h) If a property tax is levied, the tax shall be extended by the county clerk in the district in the manner provided by the Property Tax Code based on assessed values as established under that Act. A special fund shall be created in the county treasury that shall be known as the Beardstown Regional Flood Prevention District Property Tax Fund. The county treasurer shall collect and deposit into the Fund the revenues generated by the property tax. The county treasurer shall, within 30 days of receiving tax revenues, disburse all revenues to the district.
(Source: P.A. 97-309, eff. 8-11-11.)

(70 ILCS 755/25)
Sec. 25. Disbursement of federal funds.
(a) Any reimbursements for the construction of flood protection facilities shall be appropriated to the district in accordance with the location of the specific facility for which the federal appropriation is made.
(b) If there are federal reimbursements to the district for construction of flood protection facilities that were built using revenues authorized by this Act, those funds shall be used for the early retirement of bonds issued in accordance with this Act.
(c) When all bond obligations of the district have been paid, the remaining federal reimbursement moneys shall be remitted in equal shares to the drainage districts and sanitary district included within the boundaries of the district to be used for the continued long-term maintenance of federal levees and flood protection districts.
(Source: P.A. 97-309, eff. 8-11-11.)

(70 ILCS 755/30)
Sec. 30. Financial audit of the district. A financial audit of the district shall be conducted annually by a certified public accountant (CPA) that is licensed at the time of the audit by the Illinois Department of Financial and Professional Regulation. The CPA shall meet all of the general standards concerning qualifications, independence, due professional care, and quality control as required by the Government Auditing Standards, 1994 Revision, Chapter 3, including the requirements for continuing professional education and external peer review. The financial audit is to be performed in accordance with generally accepted auditing standards issued by the American Institute of Certified Public Accountants (AICPA) for field work and reporting, generally accepted government auditing standards (GAGAS), and AICPA Statements on Auditing Standards (SAS) current at the time the audit is commenced. The audit shall be made publicly available and sent to the county board chairperson and to the Secretary of State.
(Source: P.A. 97-309, eff. 8-11-11.)

(70 ILCS 755/35)
Sec. 35. Budget of the district. The board shall adopt an annual budget for the district in accordance with the fiscal year adopted by the county board. The budget shall include expected revenues by source and expenditures by project or by function for the following year. The budget must be approved by the county board prior to any expenditure by the district for the fiscal year. The county board must approve or disapprove the budget of the board within 30 calendar days after the budget is received by the county board. If the county board does not act to approve or disapprove the budget within 30 calendar days of receipt, it shall stand as approved. In addition, the board shall submit an annual report to the county board by the last day of the fiscal year detailing the activities of the district.
(Source: P.A. 97-309, eff. 8-11-11.)

(70 ILCS 755/40)
Sec. 40. Procurement. The board shall conduct all procurements in accordance with the requirements of the Local Government Professional Services Selection Act and any competitive bid requirements contained in Section 5-1022 of the Counties Code.
(Source: P.A. 97-309, eff. 8-11-11.)

(70 ILCS 755/45)
Sec. 45. (Amendatory provisions; text omitted).
(Source: P.A. 97-309, eff. 8-11-11; text omitted.)

(70 ILCS 755/50)
Sec. 50. (Amendatory provisions; text omitted).
(Source: P.A. 97-309, eff. 8-11-11; text omitted.)

(70 ILCS 755/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 97-309, eff. 8-11-11.)



70 ILCS 805/ - Downstate Forest Preserve District Act.

(70 ILCS 805/0.001) (from Ch. 96 1/2, par. 6300)
Sec. 0.001. Short title. This Act may be cited as the Downstate Forest Preserve District Act.
(Source: P.A. 86-1324.)

(70 ILCS 805/.01) (from Ch. 96 1/2, par. 6301)
Sec. .01. The provisions of this Act apply only to forest preserve districts in counties having a population of less than 3,000,000.
(Source: P.A. 80-320.)

(70 ILCS 805/1) (from Ch. 96 1/2, par. 6302)
Sec. 1. Whenever any area of contiguous territory lying wholly within one county contains one or more natural forests or parks thereof and one or more cities, towns or villages, such territory may be incorporated as a forest preserve district by a referendum passed under Section 18.1 of the Conservation District Act or in the following manner, to wit:
Any 500 legal voters residing within the limits of such proposed district may petition the circuit court of the county in which such proposed district lies, to order the question to be submitted to the legal voters of such proposed district whether or not it shall be organized as a forest preserve district under this act. Such petition shall be addressed to the circuit court of the county in which such proposed forest preserve district is situated and shall contain a definite description of the territory intended to be embraced in such district, and the name of such district. Upon the filing of such petition in the office of the clerk of the circuit court of the county in which such territory is situated, it shall be the duty of such circuit court to fix a day and hour for the public consideration thereof, which shall not be less than 15 days after the filing of such petition. Such circuit court shall cause a notice of the time and place of such public consideration to be published 3 successive days in some newspaper having a general circulation in the territory proposed to be placed in such district. The date of the last publication of such notice shall not be less than 5 days prior to the time set for such public hearing. At the time and place fixed for such public hearing the circuit court shall hear any person owning property in such proposed district who desires to be heard, and if the circuit judge finds that all of the provisions of this act have been complied with, the court shall enter an order fixing and defining the boundaries and the name of such proposed district in accordance with the prayer of the petition. In the event that any other petition or petitions for the organization of a forest preserve district or districts in the same county is filed under this act before the time fixed for the public hearing of the first petition, the circuit court shall postpone the public consideration of the first petition so that the hearing of all petitions shall be set for the same day and hour. In any county where there are 2 or more judges sitting at the time of filing such first petitions the clerk of the circuit court shall cause all petitions filed subsequent to the first petition to be assigned to the judge to whom the first petition is assigned so that all such petitions may be heard by the same judge.
Should 2 or more petitions be filed under this act and come on for hearing at the same time and it shall be found by the circuit court that any of the territory embraced in any one of the petitions is included in or contiguous with the territory embraced in any other petition or petitions, the circuit court may include all of the territory described in such petitions in one district and shall fix the name proposed in the petition first filed as the name for the district. After the entry of the order fixing and defining the boundaries and the name of such proposed district, it shall be the duty of the circuit court to order to be submitted to the legal voters of such proposed district at any election, the question of the organization of such proposed district. The clerk of the circuit court shall certify the order and the question to the proper election officials who shall submit the question to the voters of the proposed district in accordance with the general election law. Notice of the referendum shall contain a definite description of the territory intended to be embraced in such district, and the name of such district.
(Source: P.A. 95-54, eff. 8-10-07.)

(70 ILCS 805/2) (from Ch. 96 1/2, par. 6303)
Sec. 2. The proposition shall be substantially in the following form:
--------------------------------------------------------------
"Shall there be organized a forest
preserve district in accordance with
the order of the judge of the circuit
court of .... county, dated (insert YES
date), to be known as (insert here
the name of the proposed district as --------------------
entered in the order of the judge of
the circuit court) and described as NO
follows: (insert description of the
proposed district as entered in the
order of the judge of the circuit
court)?"
--------------------------------------------------------------
The clerk of the circuit court of the county shall cause a statement of the result of the referendum in the proposed district to be filed in the records of the circuit court of the county, and if a majority of the votes cast in the proposed district upon the question is found to be in favor of the organization of a forest preserve district, the proposed forest preserve district shall thenceforth be deemed an organized forest preserve district under this Act.
(Source: P.A. 90-655, eff. 7-30-98; 91-357, eff. 7-29-99.)

(70 ILCS 805/3) (from Ch. 96 1/2, par. 6304)
Sec. 3. All courts shall take judicial notice of all forest preserve districts organized under this act.
(Source: Laws 1947, p.1027.)

(70 ILCS 805/3a) (from Ch. 96 1/2, par. 6305)
Sec. 3a. Except as otherwise provided in this Section, and except as provided in Section 3c, 3d, and 3.5, the affairs of the district shall be managed by a board of commissioners consisting of 5 commissioners, who shall be appointed by the presiding officer of the county board of the county in which such forest preserve district is situated, with the advice and consent of such county board. The first appointment shall be made within 90 days and not sooner than 60 days after such forest preserve district has been organized as provided herein. Each member of such board so appointed shall be a legal voter in such district. The first commissioners shall be appointed to hold office for terms of one, 2, 3, 4, and 5 years, and until June 30 thereafter, respectively, as determined and fixed by lot. Thereafter, successor commissioners shall be appointed in the same manner no later than the first day of the month in which the term of a commissioner expires. Except as provided in Section 3c and 3d, a vacancy occurring otherwise than by expiration of term shall be filled for the unexpired term by appointment of a commissioner by the county board chairman with the advice and consent of the members of the county board. In the one district in existence on July 1, 1977, that is managed by an appointed board of commissioners, the incumbent 5 commissioners shall complete their respective terms as originally prescribed in this Act. However, upon the expiration of the terms of 2 of the incumbent commissioners on January 1, 1978, they or their successors shall be appointed to hold office for terms of 3 and 5 years, and until June 30 thereafter, respectively, as determined and fixed by lot. Furthermore, upon the expiration of the terms of the remaining incumbent commissioners on January 1, 1980, they or their successors shall be appointed to hold office for terms of 2, 4, and 5 years, and until June 30 thereafter, respectively, as determined and fixed by lot. Thereafter, each successor commissioner shall be appointed for a term of 5 years. Each member of the board before entering upon the duties of his office shall take the oath prescribed by the constitution. From the time of the appointment of the first board of commissioners, such forest preserve district shall be construed in all courts to be a body corporate and politic by the name and style determined as aforesaid and by such name may sue and be sued, contract and be contracted with, acquire and hold real and personal estate necessary for its corporate purposes and adopt a seal and alter the same at its pleasure.
In case the boundaries of a district are co-extensive with the boundaries of any county, city, village, incorporated town or sanitary district, the corporate authorities of such county (until the commissioners elected under Section 3c and 3d take office), city, village, incorporated town or sanitary district shall have and exercise the powers and privileges and perform the duties and functions of the commissioners provided for in this Act and in that case no commissioner shall be appointed for that district. The corporate authorities, other than members of a county board in counties under township organization having a population of less than 3,000,000 and members of a county board in a county not under township organization who were elected prior to July 1, 1965, shall act without any other pay than that already provided by law. The members of a county board of a county under township organization and members of a county board of a county not under township organization who were elected prior to July 1, 1965, who also act as commissioners of a forest preserve district in counties having a population of less than 3,000,000 may receive for their services as commissioners of a forest preserve district a per diem fee to be fixed by such board, but not to exceed $36 per day, which shall be in full for all services rendered on such day, or an annual salary to be fixed by such board, but not to exceed $3,000, plus mileage expenses at a rate not more than the amount allowed for members of the county board of such county, as fixed by the board, for each mile necessarily traveled in attending meetings of the board of such district, plus any expense incurred while, or in connection with, carrying out the business of such district outside the boundaries of such district, payable from the forest preserve district treasury. The president of the Board of Commissioners of the Forest Preserve District in counties of less than 3 million may receive in lieu of a per diem fee an annual salary to be fixed by such board. No Forest Preserve Commissioner shall file for a per diem payment for services rendered on the same day for which he filed for a per diem payment as a county supervisor. When the county board also acts as such commissioners, a member of the county board of a county under township organization and a member of the county board of a county not under township organization, who is elected prior to July 1, 1965 may, with the permission of the county board, work alone as such a commissioner and be paid in the usual manner.
Unless otherwise qualified, the term "board", when used in this Act, means the board of commissioners of any forest preserve district, or the corporate authorities of any county, city, village, incorporated town, or sanitary district, when acting as the governing body of a forest preserve district.
(Source: P.A. 96-239, eff. 8-11-09.)

(70 ILCS 805/3b) (from Ch. 96 1/2, par. 6306)
Sec. 3b. The board shall comply with the provisions of "An Act concerning the use of Illinois mined coal in certain plants and institutions", filed July 13, 1937, as heretofore or hereafter amended.
(Source: Laws 1951, p. 1739.)

(70 ILCS 805/3c)
Sec. 3c. Elected board of commissioners in certain counties. If the boundaries of a district are co-extensive with the boundaries of a county having a population of more than 800,000 but less than 3,000,000, all commissioners of the forest preserve district shall be elected from the same districts as members of the county board beginning with the general election held in 2002 and each succeeding general election. One commissioner shall be elected from each district. At their first meeting after their election in 2002 and following each subsequent decennial reapportionment of the county under Division 2-3 of the Counties Code, the elected commissioners shall publicly by lot divide themselves into 2 groups, as equal in size as possible. Commissioners from the first group shall serve for terms of 2, 4, and 4 years; and commissioners from the second group shall serve terms of 4, 4, and 2 years. Beginning with the general election in 2002, the president of the board of commissioners of the forest preserve district shall be elected by the voters of the county, rather than by the commissioners. The president shall be a resident of the county and shall be elected throughout the county for a 4-year term without having been first elected as commissioner of the forest preserve district. Each commissioner shall be a resident of the county board district from which he or she was elected not later than the date of the commencement of the term of office. The term of office for the president and commissioners elected under this Section shall commence on the first Monday of the month following the month of election. Neither a commissioner nor the president of the board of commissioners of that forest preserve district shall serve simultaneously as member or chairman of the county board. No person shall seek election to both the forest preserve commission and the county board at the same election. The president, with the advice and consent of the board of commissioners shall appoint a secretary, treasurer, and such other officers as deemed necessary by the board of commissioners, which officers need not be members of the board of commissioners. The president shall have the powers and duties as specified in Section 12 of this Act.
Candidates for president and commissioner shall be candidates of established political parties.
If a vacancy in the office of president or commissioner occurs, other than by expiration of the president's or commissioner's term, the forest preserve district board of commissioners shall declare that a vacancy exists and notification of the vacancy shall be given to the county central committee of each established political party within 3 business days after the occurrence of the vacancy. If the vacancy occurs in the office of forest preserve district commissioner, the president of the board of commissioners shall, within 60 days after the date of the vacancy, with the advice and consent of other commissioners then serving, appoint a person to serve for the remainder of the unexpired term. The appointee shall be affiliated with the same political party as the commissioner in whose office the vacancy occurred and be a resident of such district. If a vacancy in the office of president occurs, other than by expiration of the president's term, the remaining members of the board of commissioners shall, within 60 days after the vacancy, appoint one of the commissioners to serve as president for the remainder of the unexpired term. In that case, the office of the commissioner who is appointed to serve as president shall be deemed vacant and shall be filled within 60 days by appointment of the president with the advice and consent of the other forest preserve district commissioners. The commissioner who is appointed to fill a vacancy in the office of president shall be affiliated with the same political party as the person who occupied the office of president prior to the vacancy. A person appointed to fill a vacancy in the office of president or commissioner shall establish his or her party affiliation by his or her record of voting in primary elections or by holding or having held an office in an established political party organization before the appointment. If the appointee has not voted in a party primary election or is not holding or has not held an office in an established political party organization before the appointment, the appointee shall establish his or her political party affiliation by his or her record of participating in an established political party's nomination or election caucus. If, however, more than 28 months remain in the unexpired term of a commissioner or the president, the appointment shall be until the next general election, at which time the vacated office of commissioner or president shall be filled by election for the remainder of the term. Notwithstanding any law to the contrary, if a vacancy occurs after the last day provided in Section 7-12 of the Election Code for filing nomination papers for the office of president of a forest preserve district where that office is elected as provided for in this Section, or as set forth in Section 7-61 of the Election Code, a vacancy in nomination shall be filled by the passage of a resolution by the nominating committee of the affected political party within the time periods specified in the Election Code. The nominating committee shall consist of the chairman of the county central committee and the township chairmen of the affected political party. All other vacancies in nomination shall be filled in accordance with the provisions of the Election Code.
The president and commissioners elected under this Section may be reimbursed for their reasonable expenses actually incurred in performing their official duties under this Act in accordance with the provisions of Section 3a. The reimbursement paid under this Section shall be paid by the forest preserve district.
Compensation for the president and the forest preserve commissioners elected under this Section shall be established by the board of commissioners of the forest preserve district.
This Section does not apply to a forest preserve district created under Section 18.5 of the Conservation District Act.
(Source: P.A. 94-617, eff. 8-18-05; 94-900, eff. 6-22-06.)

(70 ILCS 805/3d)
Sec. 3d. Elected board of commissioners in certain other counties. If the boundaries of a district are co-extensive with the boundaries of a county having a population of more than 200,000 but less than 800,000, bordering the State of Wisconsin but not adjoining any county with a population of over 2,000,000, all commissioners of the forest preserve district shall be elected at large by the voters of the county, beginning with the general election held in 2010 and each succeeding general election. Nomination of candidates for the office of commissioner at the initial and each succeeding election shall be made by petition signed in the aggregate for each candidate by not less than 100 qualified voters of the forest preserve district. Seven commissioners shall be elected, with candidates receiving the highest, second-highest, and third-highest number of votes being elected for 6-year terms. Candidates receiving the fourth-highest and fifth-highest number of votes shall be elected for 4-year terms. Candidates receiving the sixth-highest and seventh-highest number of votes shall be elected for 2-year terms. Thereafter, each commissioner shall be elected for a 6-year term.
After each general election, the forest preserve district commissioners shall elect a president from among their members for a 2-year term.
Each commissioner shall be a resident of the county from which he or she was elected no later than the date of the commencement of the term of office. The term of office for the president and commissioners elected under this Section shall commence on the first Monday of the month following the month of election.
Neither a commissioner nor the president of the board of commissioners shall serve simultaneously in any other elective or appointive office in the county. The president, with the advice and consent of the board of commissioners, shall appoint a secretary, treasurer, and any other officer deemed necessary by the board of commissioners. The officers need not be members of the board of commissioners. The president shall have the powers and duties as set forth in Section 12 of this Act.
Candidates for commissioner shall not be candidates of established political parties, but shall be non-partisan.
If a vacancy in the office of president or commissioner occurs, other than by expiration of the president's or a commissioner's term, the forest preserve district board of commissioners shall declare that a vacancy exists, and the board of commissioners shall, within 60 days after the date of the vacancy, upon the majority vote of the commissioners then serving, elect a person to serve for the remainder of the unexpired term. If, however, more than 28 months remain in the unexpired term of a commissioner, at the time of appointment, the appointment shall be until the next general election, at which time the vacated office of commissioner shall be filled by election for the remainder of the term. All other vacancies in nomination shall be filled in accordance with the provisions of the Election Code.
The president and commissioners elected under this Section shall serve without compensation. The president and commissioners may be reimbursed for their reasonable expenses actually incurred in performing their official duties under this Act in accordance with the provisions of Section 3a. The cost of reimbursement under this Section shall be paid by the forest preserve district.
This Section does not apply to a forest preserve district created under Section 18.5 of the Conservation District Act.
(Source: P.A. 96-239, eff. 8-11-09.)

(70 ILCS 805/3.5)
Sec. 3.5. Elected board of commissioners.
(a) In counties with a population more than 30,000 but less than 90,000, in each forest preserve district organized after the effective date of this amendatory Act of 1997 or in which, on the effective date of this amendatory Act of 1997, the commissioners of the district are appointed by the presiding officer of the county board under Section 3a, the commissioners shall be elected as provided in this Section, rather than appointed, beginning with the first consolidated election following the effective date of this amendatory Act of 1997. There shall be 5 elected commissioners, elected from the district at large. Each commissioner must be a resident of the district. The terms of all elected commissioners shall commence on the third Monday of the month following the month of election. No party designation shall appear on the ballot for the election of commissioners. The terms of all commissioners appointed under Section 3a in a district to which this Section applies shall expire on the third Monday of the month following the month of the first election of commissioners in that district under this Section.
If before August 20, 1993 (the effective date of Public Act 88-443) in a county with a population of 30,000 or less a presiding officer of a county board appointed the commissioners of the forest preserve district and if that presiding officer has, since August 20, 1993, continued to appoint the commissioners of the forest preserve district, then those appointments made after August 20, 1993, if made in compliance with Section 3a, are validated.
(b) The initial elected commissioners shall, no later than 45 days after taking office, divide themselves publicly by lot as equally as possible into 2 groups. Commissioners or their successors from one group shall be elected for terms of 4 years; the initial elected commissioners from the second group shall serve for terms of 2 years, and their successors shall be elected for terms of 4 years.
(c) The commissioners shall elect from among their number a president of the board of commissioners.
(d) Whenever a vacancy occurs in the office of commissioner, whether by death, resignation, refusal to qualify, no longer residing in the district, or for any other reason, the board of commissioners shall declare that a vacancy exists. The vacancy shall be filled within 60 days by appointment of the president of the board of commissioners, with the advice and consent of the other commissioners. The appointee shall be eligible to serve as commissioner. The appointee shall serve the remainder of the unexpired term. If, however, more than 28 months remain in the term, the appointment shall be until the next consolidated election, at which time the vacated office of commissioner shall be filled by election for the remainder of the term.
If a vacancy occurs in the office of president of the board of commissioners, the remaining commissioners shall elect one of their number to serve as president for the balance of the unexpired term of the president in whose office the vacancy occurred.
(e) Except as otherwise provided in this Section, elected commissioners shall have the same powers and duties, and shall be entitled to the same compensation, as enjoyed by commissioners before the effective date of this amendatory Act of 1993.
(Source: P.A. 93-847, eff. 7-30-04.)

(70 ILCS 805/4) (from Ch. 96 1/2, par. 6307)
Sec. 4. In the case of appointed commissioners, whenever any person holding the office of president or commissioner of any such district shall, from any cause, cease to be a legal voter within such district, his office shall thereupon become vacant, and a successor shall be appointed for the remainder of his term as other members of the board of commissioners are appointed.
(Source: P.A. 88-443.)

(70 ILCS 805/5) (from Ch. 96 1/2, par. 6308)
Sec. 5. Any forest preserve district organized under this Act shall have the power to create forest preserves, and for that purpose shall have the power to acquire in the manner hereinafter provided, and hold lands containing one or more natural forests or parts thereof or land or lands connecting such forests or parts thereof, or lands capable of being forested, or capable of being restored to a natural condition, for the purpose of protecting and preserving the flora, fauna, and scenic beauties within such district, and to restore, restock, protect and preserve the natural forests and such lands together with their flora and fauna, as nearly as may be, in their natural state and condition, for the purpose of the education, pleasure, and recreation of the public. Lands may be acquired for the consolidation of such preserves into unit areas of size and form convenient and desirable for public use and economical maintenance and improvement and when in the judgment of the Board the public access, use, and enjoyment of such preserves and other purposes of this Act will be served by connecting any such preserves with forested ways or links, lands for connecting links of such width, length, and location as the Board deem necessary or desirable may be acquired and held for such purposes and improved by forestation, public roads, roads, and pathways. Any such district may enter into contracts with any local governmental entities for such district to pay any or all costs of improving and maintaining any public roadway lying outside the district property but providing public access to the lands and facilities of the district. Any such district may also acquire lands along or enclosing water courses, drainage ways, lakes, ponds, planned impoundments or elsewhere which, in the judgment of its Board are required to store flood waters, or control other drainage and water conditions, or in any district in a county with a population of over 300,000 and less than 3,000,000, to recycle secondary treated sewage effluents or wastewater through the production and sale of agricultural, silvicultural or aquacultural products, necessary for the preservation and management of the water resources of the district, provided no debris, tree, tree limbs, logs, shrubbery, or related growths and trimmings therefrom shall be deposited in, along, or upon the bank of any waters and water courses within the State of Illinois or any tributary thereto where the same shall be liable to be washed into or deposited along waters and water courses, either by normal or flood flows, as a result of storms or otherwise, which may in any manner impede or obstruct the natural flow of such waters and water courses. Unforested lands adjacent to forest preserves may also be acquired to provide for extension of roads and forested ways around and by such preserves and for parking space for automobiles and other facilities not requiring forested areas but incidental to the use and protection thereof. All work done in or along any water course shall be done in accordance with the provisions of "An Act in relation to the regulation of the rivers, lakes, and streams of the State of Illinois," approved June 10, 1911, as heretofore and hereafter amended, insofar as such Act may be applicable.
For the purposes of this Section, "acquiring land" includes acquiring a fee simple, lease or easement in land.
(Source: P.A. 85-993.)

(70 ILCS 805/5a) (from Ch. 96 1/2, par. 6308a)
Sec. 5a. When any district borders upon any navigable body of water, the title to the bed or submerged land of which is vested in the State of Illinois, the district may, with the written approval of the Secretary of the Illinois Department of Transportation, take possession of, enclose, fill in, reclaim and protect any portion of such submerged land bordering thereon, over which there shall be shoal and shallow water not fit for navigation and shall have the power to establish, construct and maintain forest preserves and boulevards over and upon the same, and all right, title and interest of the State of Illinois in and to the bed or submerged land of such body of water so taken possession of, enclosed, filled in and reclaimed is hereby granted and ceded to such district and the title thereto shall vest in such district to be held for the use and benefit of the public as a part of said district for forest preserve and boulevard purposes exclusively, and the district shall have power for the purpose of reclaiming such submerged land and protecting the same thereafter, to construct all necessary break-waters or other protection for the building and maintenance of such forest preserves and boulevards, and the enclosing or reclamation of such submerged lands.
Any such submerged lands so enclosed and reclaimed as aforesaid shall forever be held and maintained for forest preserve and boulevard purposes and no portion thereof shall ever be granted or ceded away by any district for any purpose, and in case the same should ever cease to be used for forest preserve or boulevard purposes, then the title to the same shall revert to the State of Illinois, together with all the improvements thereon and the appurtenances thereof.
(Source: P.A. 84-783.)

(70 ILCS 805/5b) (from Ch. 96 1/2, par. 6308b)
Sec. 5b. Whenever the land so taken possession of, enclosed, filled in, and reclaimed under Section 5a shall lie along property not belonging to such district, and by the taking possession of, enclosing and filling in such submerged land such property shall be shut off from its access to such body of water and shall be injuriously affected thereby, such district shall pay all damages arising to such property therefrom, and in case the same cannot be agreed upon, such damages shall be ascertained in the manner provided for the acquiring of property for such district by condemnation proceedings as provided by law.
(Source: P.A. 84-783.)

(70 ILCS 805/5c) (from Ch. 96 1/2, par. 6308c)
Sec. 5c. Whenever any district is located along any such navigable body of water as set forth in Section 5a, the right is hereby given to the corporate authorities thereof to take charge of, control and police such body of water and the land thereunder for a distance of three hundred feet along any forest preserve, boulevard or pleasure drive constructed by it and bordering thereon.
(Source: P.A. 84-783.)

(70 ILCS 805/5d) (from Ch. 96 1/2, par. 6308d)
Sec. 5d. Nothing in Sections 5a through 5c shall be construed as granting to any such district the right to interfere with the navigation of any navigable body of water or to shut off the access to any public dock or landing thereon, or to shut off the access of public highways or streets to such body of water at reasonable intervals in each municipality bordering thereon in said district.
(Source: P.A. 84-783.)

(70 ILCS 805/5e) (from Ch. 96 1/2, par. 6308e)
Sec. 5e. Property owned by a forest preserve district and property in which a forest preserve district is the grantee of a conservation easement or the grantee of a conservation right as defined in Section 1(a) of the Real Property Conservation Rights Act shall not be subject to eminent domain or condemnation proceedings, except as otherwise provided in Section 15 of the O'Hare Modernization Act and Section 2-100 of the Public-Private Agreements for the South Suburban Airport Act.
(Source: P.A. 98-109, eff. 7-25-13.)

(70 ILCS 805/5.2) (from Ch. 96 1/2, par. 6308.2)
Sec. 5.2. Special assessments. Property owned by a forest preserve district shall not be subject to special assessments by any other unit of local government.
(Source: P.A. 84-1398.)

(70 ILCS 805/5.3) (from Ch. 96 1/2, par. 6308.3)
Sec. 5.3. Property owned by a forest preserve district shall not be subject to annexation without express consent of the forest preserve district.
(Source: P.A. 84-1398.)

(70 ILCS 805/6) (from Ch. 96 1/2, par. 6309)
Sec. 6. Acquisition of property. Any such District shall have power to acquire lands and grounds for the aforesaid purposes by lease, or in fee simple by gift, grant, legacy, purchase or condemnation, or to acquire easements in land, and to construct, lay out, improve and maintain wells, power plants, comfort stations, shelter houses, paths, driveways, public roads, roadways and other improvements and facilities in and through such forest preserves as they shall deem necessary or desirable for the use of such forest preserves by the public and may acquire, develop, improve and maintain waterways in conjunction with the district. No district with a population less than 600,000 shall have the power to purchase, condemn, lease or acquire an easement in property within a municipality without the concurrence of the governing body of the municipality, except where such district is acquiring land for a linear park or trail not to exceed 100 yards in width or is acquiring land contiguous to an existing park or forest preserve, and no municipality shall annex any land for the purpose of defeating a District acquisition once the District has given notice of intent to acquire a specified parcel of land. No district with a population of less than 500,000 shall (i) have the power to condemn property for a linear park or trail within a municipality without the concurrence of the governing body of the municipality or (ii) have the power to condemn property for a linear park or trail in an unincorporated area without the concurrence of the governing body of the township within which the property is located or (iii) once having commenced a proceeding to acquire land by condemnation, dismiss or abandon that proceeding without the consent of the property owners. No district shall establish a trail surface within 50 feet of an occupied dwelling which was in existence prior to the approval of the acquisition by the district without obtaining permission of the owners of the premises or the concurrence of the governing body of the municipality or township within which the property is located. All acquisitions of land by a district with a population less than 600,000 within 1 1/2 miles of a municipality shall be preceded by a conference with the mayor or president of the municipality or his designated agent. If a forest preserve district is in negotiations for acquisition of land with owners of land adjacent to a municipality, the annexation of that land shall be deferred for 6 months. The district shall have no power to acquire an interest in real estate situated outside the district by the exercise of the right of eminent domain, by purchase or by lease, but shall have the power to acquire any such property, or an easement in any such property, which is contiguous to the district by gift, legacy, grant, or lease by the State of Illinois, subject to approval of the county board of the county, and of any forest preserve district or conservation district, within which the property is located. The district shall have the same control of and power over land, an interest in which it has so acquired, as over forest preserves within the district. If any of the powers to acquire lands and hold or improve the same given to Forest Preserve Districts, by Sections 5 and 6 of this Act should be held invalid, such invalidity shall not invalidate the remainder of this Act or any of the other powers herein given and conferred upon the Forest Preserve Districts. Such Forest Preserve Districts shall also have power to lease not to exceed 40 acres of the lands and grounds acquired by it, for a term of not more than 99 years to veterans' organizations as grounds for convalescing sick veterans and veterans with disabilities, and as a place upon which to construct rehabilitation quarters, or to a county as grounds for a county nursing home or convalescent home. Any such Forest Preserve District shall also have power to grant licenses, easements and rights-of-way for the construction, operation and maintenance upon, under or across any property of such District of facilities for water, sewage, telephone, telegraph, electric, gas or other public service, subject to such terms and conditions as may be determined by such District.
Any such District may purchase, but not condemn, a parcel of land and sell a portion thereof for not less than fair market value pursuant to resolution of the Board. Such resolution shall be passed by the affirmative vote of at least 2/3 of all members of the board within 30 days after acquisition by the district of such parcel.
The corporate authorities of a forest preserve district that (i) is located in a county that has more than 700,000 inhabitants, (ii) borders a county that has 1,000,000 or more inhabitants, and (iii) also borders another state, by ordinance or resolution, may authorize the sale or public auction of a structure located on land owned by the district if (i) the structure existed on the land prior to the district's acquisition of the land, (ii) two-thirds of the members of the board of commissioners then holding office find that the structure is not necessary or is not useful to or for the best interest of the forest preserve district, (iii) a condition of sale or auction requires the transferee of the structure to remove the structure from district land, and (iv) prior to the sale or auction, the fair market value of the structure is determined by a written MAI-certified appraisal or by a written certified appraisal of a State certified or licensed real estate appraiser and the appraisal is available for public inspection. The ordinance or resolution shall (i) direct the sale to be conducted by the staff of the district, a listing with local licensed real estate agencies (in which case the terms of the agent's compensation shall be included in the ordinance or resolution), or by public auction, (ii) be published within 7 days after its passage in a newspaper published in the district, and (iii) contain pertinent information concerning the nature of the structure and any terms or conditions of sale or auction. No earlier than 14 days after the publication, the corporate authorities may accept any offer for the structure determined by them to be in the best interest of the district by a vote of two-thirds of the corporate authorities then holding office.
Whenever the board of any forest preserve district determines that the public interest will be subserved by vacating any street, roadway, or driveway, or part thereof, located within a forest preserve, it may vacate that street, roadway, or driveway, or part thereof, by an ordinance passed by the affirmative vote of at least 3/4 of all the members of the board, except that the affirmative vote of at least 6/7 of all the members of the board is required if the board members are elected under Section 3c of this Act. This vote shall be taken by ayes and nays and entered in the records of the board.
The determination of the board that the nature and extent of the public use or public interest to be subserved is such as to warrant the vacation of any street, roadway, or driveway, or part thereof, is conclusive, and the passage of such an ordinance is sufficient evidence of that determination, whether so recited in the ordinance or not. The relief to the public from further burden and responsibility of maintaining any street, roadway or driveway, or part thereof, constitutes a public use or public interest authorizing the vacation.
Nothing contained in this Section shall be construed to authorize the board of any forest preserve district to vacate any street, roadway, or driveway, or part thereof, that is part of any State or county highway.
When property is damaged by the vacation or closing of any street, roadway, or driveway, or part thereof, damage shall be ascertained and paid as provided by law.
Except in cases where the deed, or other instrument dedicating a street, roadway, or driveway, or part thereof, has expressly provided for a specific devolution of the title thereto upon the abandonment or vacation thereof, and except where such street, roadway or driveway, or part thereof, is held by the district by lease, or where the district holds an easement in the land included within the street, roadway or driveway, whenever any street, roadway, or driveway, or part thereof is vacated under or by virtue of any ordinance of any forest preserve district, the title to the land in fee simple included within the street, roadway, or driveway, or part thereof, so vacated vests in the forest preserve district.
The board of any forest preserve district is authorized to sell at fair market price, gravel, sand, earth and any other material obtained from the lands and waters owned by the district.
For the purposes of this Section, "acquiring land" includes acquiring a fee simple, lease or easement in land.
(Source: P.A. 99-143, eff. 7-27-15.)

(70 ILCS 805/6.5)
Sec. 6.5. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 805/6a) (from Ch. 96 1/2, par. 6310)
Sec. 6a. Every forest preserve district and the board thereof is empowered to dedicate areas as nature preserves as provided in the "Illinois Natural Areas Preservation Act", as now or hereafter amended, and to cooperate with the Illinois Nature Preserves Commission in matters relating to the purposes of that Act.
(Source: P.A. 82-445.)

(70 ILCS 805/6b) (from Ch. 96 1/2, par. 6311)
Sec. 6b. The board of each forest preserve district has the power by ordinance to purchase or lease as lessee real or personal property, or to acquire an easement in real property, for public purposes pursuant to contracts or leases which provide that the consideration for such purchase, lease or easement may be paid in annual installments; and to lease as lessee or to purchase real property or personal property for public purposes pursuant to a lease or purchase agreement which lease or purchase agreement may provide that the district may, at its option, purchase the property which is subject to the agreement or lease upon terms wherein payments previously made, or a portion of them, are deducted from the purchase price of the property as provided for in such lease or agreement.
However, the maximum amounts that will become due under the terms of such purchase or lease agreements, or under the terms of the acquisition of an easement, together with all other indebtedness of the district, must be within the constitutional limitations upon the incurring of indebtedness for such district and for such pertinent public purposes.
(Source: P.A. 83-927.)

(70 ILCS 805/6c) (from Ch. 96 1/2, par. 6311.1)
Sec. 6c. The board of any forest preserve district situated in a county with a population over 600,000 may sell or lease as lessor to any person any golf course clubhouse and adjacent land up to 15 acres in size when such clubhouse is one of two clubhouses serving two contiguous golf courses owned and operated by the forest preserve district, and may enter into a lease or agreement with any person with respect to such property whereby all or part of the payments previously made pursuant to the lease or agreement are deducted from the purchase price. However, no part of the golf course or any other grounds in excess of 15 acres may be included in any such lease or sale.
In addition to any other power provided in this Section, the board of any forest preserve district may lease or sell all or part of a building used for office or administrative uses and all or part of any other real estate used for parking, access, storage, or other uses that are ancillary to the building's office and administrative uses if the board deems the building or other real estate, in whole or in part, is not then required for the district's purposes. The board may lease all or part of the building or other real estate to any individual or entity on such terms and conditions as the board may approve, and may collect rent from the individual or entity. Any such lease shall not exceed 10 years in duration and shall expressly state that a non-exempt lessee is liable for the payment of property taxes under Section 9-195 of the Property Tax Code.
(Source: P.A. 99-219, eff. 7-31-15.)

(70 ILCS 805/6d) (from Ch. 96 1/2, par. 6311.2)
Sec. 6d. Trading parcels of land. The board of a forest preserve district within a county which has a population of no more than 550,000 may trade any one or more parcels of land owned by the district for one or more parcels of land owned by one or more individuals or any public or private entity whenever the board determines the trade to be advantageous to the district. The board shall approve such trade by unanimous vote of the members of the board. No trade shall be approved by the board unless all parcels of land involved in the trade have been appraised by an MAI appraiser or a State certified real estate appraiser within one year before the date the trade is to take effect.
(Source: P.A. 92-824, eff. 1-1-03.)

(70 ILCS 805/6e)
Sec. 6e. Counties under 550,000; sales of land. The board of a forest preserve district located in a county that has a population of no more than 550,000 may sell any one or more parcels of land owned by the district that are less than one acre in size whenever the board determines the sale to be advantageous to the district. The board shall approve the sale by a two-thirds vote of the members of the board then holding office. A sale may not be approved by the board unless all parcels of land involved in the sale have been appraised by an MAI appraiser or a State-certified real estate appraiser within one year before the date the sale is to take effect. The net proceeds of the sale of any parcel of land under this Section shall be set aside for the district's future land acquisitions and may not be utilized for any other purpose.
(Source: P.A. 92-824, eff. 1-1-03.)

(70 ILCS 805/6f)
Sec. 6f. A forest preserve district that acquires a parcel of land in excess of 600 acres that includes one or more vacant, subdivided residential outlots on the boundary of the 600 acres, regardless of whether the outlots are contiguous to one another, may sell the outlots when the board of commissioners determines that the sale is advantageous to the district. The board shall approve the sale by an affirmative vote of two-thirds of the members of the board then holding office. A sale may not be approved by the board unless all the parcels involved in the sale have been appraised by an MIA appraiser or a State-certified real estate appraiser within one year before the date the sale is to take effect. Any property sold under this Section must be sold for fair market value. The net proceeds of the sale of any parcel of land under this Section shall be set aside and expended only for capital improvements that are required to make the 600 acres accessible and open to the public or the payment of bond indebtedness associated with the purchase of the 600 acres.
(Source: P.A. 95-246, eff. 8-17-07.)

(70 ILCS 805/7) (from Ch. 96 1/2, par. 6312)
Sec. 7. The board of any forest preserve district organized hereunder may by ordinance regulate and control the speed of travel on all paths, driveways and roadways within forest preserves, and prohibit the use of such paths, driveways and roadways for racing or speeding purposes, and may exclude therefrom traffic, teams and vehicles, and may by ordinance prescribe such fines and penalties for the violation of their ordinances as cities and villages are allowed to prescribe for the violation of their ordinances.
(Source: Laws 1947, p. 1027.)

(70 ILCS 805/7a) (from Ch. 96 1/2, par. 6313)
Sec. 7a. The board of any forest preserve district organized hereunder may by ordinance regulate, control and license all modes of travel within the forest preserve district.
The amendatory Act of 1975 is not a limitation on any home rule unit.
(Source: P.A. 79-559.)

(70 ILCS 805/7b) (from Ch. 96 1/2, par. 6314)
Sec. 7b. The board of any Forest Preserve District organized under this Act may by ordinance issue licenses for any activity reasonably connected with the purpose for which the Forest Preserve District has been created, except that in counties with between 500,000 and 750,000 inhabitants, the ordinance shall be approved by a two-thirds vote of the members elected.
(Source: P.A. 89-654, eff. 8-14-96.)

(70 ILCS 805/8) (from Ch. 96 1/2, par. 6315)
Sec. 8. Powers and duties of corporate authority and officers; contracts; salaries.
(a) The board shall be the corporate authority of such forest preserve district and shall have power to pass and enforce all necessary ordinances, rules and regulations for the management of the property and conduct of the business of such district. The president of such board shall have power to appoint such employees as may be necessary. In counties with population of less than 3,000,000, within 60 days after their selection the commissioners appointed under the provisions of Section 3a of this Act shall organize by selecting from their members a president, secretary, treasurer and such other officers as are deemed necessary who shall hold office for the fiscal year in which elected and until their successors are selected and qualify. In the one district in existence on July 1, 1977, that is managed by an appointed board of commissioners, the incumbent president and the other officers appointed in the manner as originally prescribed in this Act shall hold such offices until the completion of their respective terms or in the case of the officers other than president until their successors are appointed by said president, but in all cases not to extend beyond January 1, 1980 and until their successors are selected and qualify. Thereafter, the officers shall be selected in the manner as prescribed in this Section except that their first term of office shall not expire until June 30, 1981 and until their successors are selected and qualify.
(b) In any county, city, village, incorporated town or sanitary district where the corporate authorities act as the governing body of a forest preserve district, the person exercising the powers of the president of the board shall have power to appoint a secretary and an assistant secretary and treasurer and an assistant treasurer and such other officers and such employees as may be necessary. The assistant secretary and assistant treasurer shall perform the duties of the secretary and treasurer, respectively in case of death of such officers or when such officers are unable to perform the duties of their respective offices. All contracts for supplies, material or work involving an expenditure in excess of $25,000, or a lower amount if required by board policy, shall be let to the lowest responsible bidder, after advertising at least once in one or more newspapers of general circulation within the district, excepting work requiring personal confidence or necessary supplies under the control of monopolies, where competitive bidding is impossible. Contracts for supplies, material or work involving an expenditure of $25,000, or a lower amount if required by board policy, or less may be let without advertising for bids, but whenever practicable, at least 3 competitive bids shall be obtained before letting such contract. All contracts for supplies, material or work shall be signed by the president of the board of commissioners or by any such other officer as the board in its discretion may designate.
(c) The president of any board of commissioners appointed under the provisions of Section 3a of this Act shall receive a salary not to exceed the sum of $2500 per annum and the salary of other members of the board so appointed shall not exceed $1500 per annum. Salaries of the commissioners, officers and employees shall be fixed by ordinance.
(d) Whenever a forest preserve district owns any personal property that, in the opinion of three-fifths of the members of the board of commissioners, is no longer necessary, useful to, or for the best interests of the forest preserve district, then three-fifths of the members of the board, at any regular meeting or any special meeting called for that purpose by an ordinance or resolution that includes a general description of the personal property, may authorize the conveyance or sale of that personal property in any manner that they may designate, with or without advertising the sale.
(Source: P.A. 98-463, eff. 8-16-13; 99-771, eff. 8-12-16.)

(70 ILCS 805/8a) (from Ch. 96 1/2, par. 6316)
Sec. 8a. The board shall have the right and power to appoint and maintain a sufficient police force, the members of which shall be peace officers certified and trained under the provisions of the Illinois Police Training Act. The members of the police force shall have and exercise police powers over the territory owned, leased, or licensed by the District and property over which the District has easement rights for the preservation of the public peace, and the observance and enforcement of the ordinances and laws, such as are conferred upon and exercised by the police of organized cities and villages; but such police force, when acting within the limits of any city or village, but outside the territory owned, leased, or licensed by the District and property over which the District has easement rights, shall act in aid of the regular police force of such city or village and shall then be subject to the direction of its chief of police, city or village marshals, or other head thereof.
(Source: P.A. 86-1480.)

(70 ILCS 805/8b) (from Ch. 96 1/2, par. 6317)
Sec. 8b. The board of commissioners of any forest preserve district organized under this Act, when so requested by the treasurer of the district, shall designate one or more banks or savings and loan associations in which the funds and moneys received by the treasurer, by virtue of his office, may be deposited. When a bank or savings and loan association has been designated as a depository it shall continue as such until 10 days have elapsed after a new depository is designated and is qualified by furnishing the statements of resources and liabilities as is required by this Section. When a new depository is designated, the board of commissioners shall notify the sureties of the treasurer of that fact in writing at least 5 days before the transfer of funds. The treasurer of the district shall be discharged from responsibility for all funds and moneys deposited in a bank or depository, so designated, while such funds and moneys are so deposited.
No bank or savings and loan association shall receive public funds as permitted by this Section, unless it has complied with the requirements established pursuant to Section 6 of "An Act relating to certain investments of public funds by public agencies", approved July 23, 1943, as now or hereafter amended.
Notwithstanding any provision of this Act or of any other law, each official custodian of forest preserve district funds, including, without limitation, each forest preserve district treasurer and each person properly designated as custodian for funds held by an intergovernmental risk management association or self-insurance pool composed solely of participating park districts, forest preserve districts or park district joint recreational programs, is permitted to (i) combine moneys from more than one fund of a single forest preserve district, risk management association or self-insurance pool for the purpose of investing such moneys, (ii) enter into agreements of any definite or indefinite term regarding the deposit, redeposit, investment, reinvestment or withdrawal of forest preserve district, risk management association or self-insurance pool funds and (iii) join with any custodians or treasurers of forest preserve district, park district, Chicago Park District, park district joint recreational program, risk management association or self-insurance pool funds for the purpose of investing any forest preserve district, risk management association or self-insurance pool funds in his custody. When funds are combined for investment purposes as authorized herein, the moneys combined for such purposes shall be accounted for separately in all respects, and the earnings from such investments shall be separately and individually computed and recorded, and credited to the fund, district, park district joint recreational program, risk management association, self-insurance pool or other entity, as the case may be, for which the investment was acquired. The grant of authority contained in this Section is cumulative and in addition to all other power or authority granted by any other law and shall not be construed as a limitation of any power or authority otherwise granted.
(Source: P.A. 85-460.)

(70 ILCS 805/9) (from Ch. 96 1/2, par. 6318)
Sec. 9. Whenever the county in which any such forest preserve district is located shall be governed by any law regulating its civil service and the method of selecting its employees, in every such case all employees of such forest preserve district except the treasurer and attorneys shall be selected in the manner provided by the law regulating the civil service in such county and all such employees shall be subject at all times to the provisions of such act.
(Source: Laws 1913, p. 385.)

(70 ILCS 805/10) (from Ch. 96 1/2, par. 6320)
Sec. 10. The board shall keep a record of all ordinances and other proceedings which shall be open to the inspection of any person residing in such district at all reasonable and proper times. The board shall report annually to the county board of the county in which such district is located, the revenues received, expenditures made, land acquired, with the progress of construction work, the condition of the property and such other matters as may have been acted upon by the board during the previous year.
(Source: P.A. 86-1028.)

(70 ILCS 805/11) (from Ch. 96 1/2, par. 6321)
Sec. 11. All ordinances imposing any fine or penalty or making any appropriation of money shall, within 10 days after their passage, be published either in book or pamphlet form by authority of the board or published at least once in some newspaper published in the district or having a general circulation therein to be designated by the board, and no ordinance imposing any fine or penalty shall take effect until 10 days after it is so published. All other ordinances and all orders or resolutions shall take effect from and after their passage unless otherwise provided therein. All ordinances, orders and resolutions and the date of publication thereof may be proven by the certificate of the secretary of the district under the seal of the corporation and when printed in book or pamphlet form and published by authority of the board, the book or pamphlet shall be received as evidence of the passage and publication of the ordinances, orders and resolutions as of the date mentioned in the book or pamphlet in all courts and places without further proof.
(Source: P.A. 87-554; 88-34.)

(70 ILCS 805/12) (from Ch. 96 1/2, par. 6322)
Sec. 12. The president of the board of any district organized hereunder, shall preside at all meetings of the board, be the executive officer of the district, and be a member of the board. He shall sign all ordinances, resolutions and other papers necessary to be signed and shall execute all contracts entered into by the district and perform other duties as may be prescribed by ordinance. He may veto any ordinance and any orders, resolutions and actions, or any items therein contained, of the board which provide for the purchase of real estate, or for the construction of improvements within the preserves of the district. Such veto shall be filed with the secretary of the board within 5 days after the passage of the ordinance, order, resolution or action and when so vetoed the ordinance, order, resolution or action or any item therein contained is not effective unless it is again passed by two-thirds vote of all the members of the board. The president may vote in the same manner as the other members of the board. In the temporary absence or inability of the president, the members of the board may elect from their own number a president, pro tem.
The "Yeas" and "Nays" shall be taken, and entered on the journal of the board's proceedings, upon the passage of all ordinances and all proposals to create any liability, or for the expenditure or appropriation of money. The concurrence of a majority of all the members elected or appointed to the board is necessary to the passage of any such ordinance or proposal. In all other cases the "Yeas" and "Nays" shall be taken at the request of any member of the board and shall be entered on the journal of the board's proceedings.
(Source: P.A. 91-933, eff. 12-30-00.)

(70 ILCS 805/13) (from Ch. 96 1/2, par. 6323)
Sec. 13. Bonds; limitation on indebtedness. The board of any forest preserve district organized hereunder may, for any of the purposes enumerated in this Act, borrow money upon the faith and credit of such district, and may issue bonds therefor. However, a district with a population of less than 3,000,000 may not become indebted in any manner or for any purpose to an amount including existing indebtedness in the aggregate exceeding 2.3% of the assessed value of the taxable property therein, as ascertained by the last equalized assessment for State and county purposes. No district, except for the Byron Forest Preserve District, may incur (i) indebtedness in excess of .3% of the assessed value of taxable property in the district, as ascertained by the last equalized assessment for State and county purposes, for the development of forest preserve lands held by the district, or (ii) indebtedness for any other purpose except the acquisition of land including acquiring lands in fee simple along or enclosing water courses, drainage ways, lakes, ponds, planned impoundments or elsewhere which are required to store flood waters or control other drainage and water conditions necessary for the preservation and management of the water resources of the District, unless the proposition to issue bonds or otherwise incur indebtedness is certified by the board to the proper election officials who shall submit the proposition at an election in accordance with the general election law, and approved by a majority of those voting upon the proposition. No district containing fewer than 3,000,000 inhabitants may incur indebtedness for the acquisition of land or lands for any purpose in excess of 55,000 acres, including all lands theretofore acquired, unless the proposition to issue bonds or otherwise incur indebtedness is first submitted to the voters of the district at a referendum in accordance with the general election law and approved by a majority of those voting upon the proposition. Before or at the time of issuing bonds, the board shall provide by ordinance for the collection of an annual tax sufficient to pay the interest on the bonds as it falls due, and to pay the bonds as they mature. All bonds issued by any forest preserve district must be divided into series, the first of which matures not later than 5 years after the date of issue and the last of which matures not later than 25 years after the date of issue, or for bonds issued prior to January 1, 2011, commonly known as "Build America Bonds" as authorized by Section 54AA of the Internal Revenue Code of 1986, as amended, and for bonds issued from time to time to refund "Build America Bonds", not later than 25 years after the date of issue.
Notwithstanding any contrary provision in this Section, the Byron Forest Preserve District may not incur (i) indebtedness in excess of .6% of the assessed value of taxable property in the district, as ascertained by the last equalized assessment for State and county purposes, for the development of forest preserve lands held by the district, or (ii) indebtedness for any other purpose except the acquisition of land including acquiring lands in fee simple along or enclosing water courses, drainage ways, lakes, ponds, planned impoundments or elsewhere which are required to store flood waters or control other drainage and water conditions necessary for the preservation and management of the water resources of the District, unless the proposition to issue bonds or otherwise incur indebtedness is certified by the board to the proper election officials who shall submit the proposition at an election in accordance with the general election law, and approved by a majority of those voting upon the proposition.
For a bond proposition put forward by a district organized under this Act, the ballot must have printed on it, but not as part of the proposition submitted, the following language:
The approximate impact of the proposed increase on

the owner of a single-family home having a market value of (insert value) would be (insert amount) in the first year of the increase if the increase is fully implemented.

This Section does not apply to a forest preserve district created under Section 18.5 of the Conservation District Act.
(Source: P.A. 97-364, eff. 8-15-11; 98-835, eff. 1-1-15.)

(70 ILCS 805/13.1) (from Ch. 96 1/2, par. 6324)
Sec. 13.1. Tax levies. After the first Monday in October and by the first Monday in December in each year, the board shall levy the general taxes for the district by general categories for the next fiscal year. A certified copy of the levy ordinance shall be filed with the county clerk by the last Tuesday in December each year.
In forest preserve districts with a population of less than 3,000,000, the amount of taxes levied for general corporate purposes for a fiscal year may not exceed the rate of .06% of the value, as equalized or assessed by the Department of Revenue, of the taxable property therein. In addition, in forest preserve districts having a population of 100,000 or more but less than 3,000,000, the board may levy taxes for constructing, restoring reconditioning, reconstructing and acquiring improvements and for the development of the forests and lands of such district, the amount of which tax each fiscal year shall be extended at a rate not to exceed .025% of the assessed value of all taxable property as equalized by the Department of Revenue.
All such taxes and rates are exclusive of the taxes required for the payment of the principal of and interest on bonds, and exclusive of taxes levied for employees' annuity and benefit purposes.
The rate of tax levied for general corporate purposes in a forest preserve district may not be increased by virtue of this amendatory Act of 1977 unless the board first adopts a resolution authorizing such increase and publishes notice thereof in a newspaper having general circulation in the district at least once not less than 45 days prior to the effective date of the increase. The notice shall include a statement of (1) the specific number of voters required to sign a petition requesting that the question of the adoption of the resolution be submitted to the electors of the district; (2) the time in which the petition must be filed; and (3) the date of the prospective referendum. The Secretary of the district shall provide a petition form to any individual requesting one. If, no later than 30 days after the publication of such notice, petitions signed by voters of the district equal to 10% or more of the registered voters of the district, as determined by reference to the number of voters registered at the next preceding general election, and residing in the district are presented to the board expressing opposition to the increase, the proposition must first be certified by the board to the proper election officials, who shall submit the proposition to the legal voters of the district at an election in accordance with the general election law and approved by a majority of those voting on the proposition.
The rate of the tax levied for general corporate purposes in a forest preserve district may be increased, up to the maximum rate identified in this Section, by the Board by a resolution calling for the submission of the question of increasing the rate to the voters of the district in accordance with the general election law. The question must be in substantially the following form:
"Shall (name of district) be authorized to establish

its general corporate tax rate at (insert rate) on the equalized assessed value on taxable property located within the district for its general purposes, including education, outdoor recreation, maintenance, operations, public safety at the forest preserves, trails, and other properties of the district (and, optionally, insert any other lawful purposes or programs determined by the Board).

The ballot must have printed on it, but not as part of the proposition submitted, the following: "The approximate impact of the proposed increase on the owner of a single-family home having a market value of (insert value) would be (insert amount) in the first year of the increase if the increase is fully implemented." The ballot may have printed on it, but not as part of the proposition, one or both of the following: "The last tax rate extended for the purposes of the district was (insert rate). The last rate increase approved for the purposes of the district was in (insert year)." No other information needs to be included on the ballot.
The votes must be recorded as "Yes" or "No".
If a majority of the electors voting on the question vote in the affirmative, the district may thereafter levy the tax.
This Section does not apply to a forest preserve district established under Section 18.5 of the Conservation District Act.
(Source: P.A. 94-617, eff. 8-18-05.)

(70 ILCS 805/13.1a)
Sec. 13.1a. Forest preserve districts created under Conservation District Act. Notwithstanding any other provision of law to the contrary, a forest preserve district created under Section 18.5 of the Conservation District Act shall have the same powers, duties, and authority as a forest preserve district created under this Act, except that it shall have the same bonding and taxing authority as a conservation district under the Conservation District Act.
(Source: P.A. 94-617, eff. 8-18-05.)

(70 ILCS 805/13.2) (from Ch. 96 1/2, par. 6325)
Sec. 13.2. Any appropriation or levy made for the purpose of constructing, restoring, reconditioning, reconstructing or acquiring improvements in the development of forests and lands of the district need not be expended during the fiscal year in which such appropriation or levy is made. No such appropriation lapses nor may the moneys levied, collected or received for that purpose become part of the general funds of the district for a period of 5 years thereafter and such money may not be considered an asset available for appropriation in a subsequent fiscal year but it shall be retained and held as a separate fund for 5 years to be expended within that time for the purpose for which appropriated and levied, thereafter to become a general asset available for appropriation for corporate purposes. It is not a defense or objection to any appropriation or levy in a subsequent fiscal year for the same purposes that there remain uncommenced or uncompleted projects or unexpended moneys arising in an appropriation or levy of a prior year, for purposes of this Section unless the period of 5 years subsequent to the fiscal year in which the appropriation has been made has elapsed. The limitations upon tax rates imposed by Section 13.1 are not subject to Sections 162a and 162b of the General Revenue Law of Illinois.
All moneys collected under this Act shall be paid to the treasurer of such district.
(Source: P.A. 84-1332.)

(70 ILCS 805/13.3) (from Ch. 96 1/2, par. 6326)
Sec. 13.3. (a) The board of each forest preserve district organized under this Act shall fix a fiscal year for the district. The board shall, within or before the first quarter of each fiscal year, adopt an annual appropriation ordinance appropriating such sums of money as may be required to defray all necessary expenses and liabilities of the district to be paid or incurred during the fiscal year.
(b) The failure of the board to adopt an annual appropriation ordinance or to otherwise comply with the provisions of this Section shall not affect the validity of any tax levy of the forest preserve district. The annual appropriation ordinance for any fiscal year need not be intended or required to be in support of or in relation to any tax levy made during that fiscal year.
(c) Nothing in this Act shall be construed as requiring any forest preserve district to change or as preventing any forest preserve district from changing from a cash basis of financing to a surplus or deficit basis of financing, or as requiring any forest preserve district to change or as preventing any forest preserve district from changing its system of accounting.
(d) Any forest preserve district that determines to change its fiscal year may adopt an annual appropriation ordinance for a transition period of more or less than 12 months as may be necessary to effect such change, and appropriations made for such transition period shall terminate with the close of such period.
(Source: P.A. 85-1165.)

(70 ILCS 805/13.4) (from Ch. 96 1/2, par. 6327)
Sec. 13.4. After the adoption of the annual appropriation ordinance, no further appropriations may be made at any other time during that fiscal year, except as provided in this Act, provided that the board of each district may amend such appropriation ordinance from time to time by the same procedure required by this Act for the original adoption of the appropriation ordinance. By a two-thirds vote of all the members constituting the board, the board may make appropriations in excess of those authorized by the appropriation ordinance in order to meet an immediate emergency.
(Source: P.A. 87-554; 87-621.)

(70 ILCS 805/13.5) (from Ch. 96 1/2, par. 6328)
Sec. 13.5. (a) With respect to monies appropriated in the annual appropriation ordinance which are generated from the levy of real estate taxes or the charge not to exceed $.70 that a forest preserve district is authorized to impose under Section 18.6a of this Act for the purpose of establishing and maintaining Landfill Expense Funds for landfills operated by the district, the Board of Commissioners may, upon a two-thirds vote of all the members constituting the board, make transfers from one appropriation in a fund to another appropriation within the same fund, not affecting the total amount appropriated. Nothing in this subsection shall prohibit or limit the transfer of interest earned on the Landfill Expense Funds as provided for in Section 18.6b of this Act.
(b) With respect to monies appropriated in the annual appropriation ordinance that are not generated from real estate taxes or the charge not to exceed $.70 authorized by Section 18.6a of this Act, the Board of Commissioners may, upon a two-thirds vote of all the members constituting the board, make transfers from one appropriation in a fund to another appropriation within the same fund or to an appropriation within a different fund, not affecting the total amount appropriated.
(Source: P.A. 87-554; 87-621; 87-895.)

(70 ILCS 805/13.6) (from Ch. 96 1/2, par. 6328.1)
Sec. 13.6. Purchases made pursuant to this Act shall be made in compliance with the "Local Government Prompt Payment Act", approved by the Eighty-fourth General Assembly.
(Source: P.A. 84-731.)

(70 ILCS 805/13.7)
Sec. 13.7. Endowment Fund. Each forest preserve district may create, maintain, and increase a separate fund to be known as the "Endowment Fund" to pay all costs and expenses incurred or anticipated by the forest preserve district for the long-term maintenance and improvement of forest preserve facilities and lands, and for the future purchase of real property. Only one "Endowment Fund" may be created by a forest preserve district, but the fund may provide for the collection, maintenance, investment, and expenditure of monies for more than one purpose. All revenues deposited in the Endowment Fund shall be designated by purpose and appropriated and expended for the purpose for which it was designated. No appropriation in the Endowment Fund shall lapse, and the monies received and designated for a specific purpose shall not become part of the general funds of the district or considered an asset available for appropriation for another purpose in a subsequent year unless the purpose for which the monies were originally appropriated has been completed. Revenues deposited in the Endowment Fund must come from private sources, whether received before, on, or after the effective date of this amendatory Act of 1995. No revenues shall come from any Federal, State, or local government source, except for those received as a result of agreements obligating the district to the long-term maintenance of improvements constructed on district lands. The Fund shall be audited annually by a licensed certified public accountant.
(Source: P.A. 89-119, eff. 7-7-95.)

(70 ILCS 805/13.8)
Sec. 13.8. In the preparation of the annual appropriation ordinance, an amount not to exceed 0.02% of the equalized assessed value of property subject to taxation by the district may be accumulated in a separate fund for the purpose of specific capital improvements, repairs, or replacements of district equipment or other tangible property. The Fund shall be designated as the "Capital Improvement, Repair, or Replacement Fund". Expenditures from the Capital Improvement, Repair, or Replacement Fund shall be appropriated for the fiscal year in which the capital improvement, repair, or replacement will occur. If any surplus moneys remain in the Fund after the completion or abandonment of any object for which moneys from the Capital Improvement, Repair, or Replacement Fund were used, then any funds no longer necessary for capital improvement, repair, or replacement shall be transferred into the general corporate fund of the district on the first day of the fiscal year following the abandonment or completion of the object or the discovery of the surplus funds.
(Source: P.A. 95-218, eff. 8-16-07.)

(70 ILCS 805/14) (from Ch. 96 1/2, par. 6330)
Sec. 14. Any territory adjoining any forest preserve district organized hereunder and situated in the same county as such district may become a part of such district in the following manner: Upon the filing with the circuit court of the county in which such district is located, of a petition signed by not less than 10% of the legal voters residing within the territory proposed to be annexed, the clerk of the circuit court shall certify the question of such annexation, to the proper election officials who shall submit the question to the voters of the territory proposed to be annexed in accordance with the general election law. If a majority of the votes cast upon such question shall be in favor of such annexation, such territory so proposed to be annexed shall become and be a part of such forest preserve district.
(Source: P.A. 81-1489.)

(70 ILCS 805/14.1) (from Ch. 96 1/2, par. 6330.1)
Sec. 14.1. (a) Territory included within the limits of any forest preserve district and exactly coterminous with the boundaries of any county with a population of 125,000 or less or any municipality or township within a county with a population of 125,000 or less may be disconnected from the district in the manner set forth in this Section.
(b) Territory disconnected pursuant to this Section shall remain liable for its proportionate share of the bonded indebtedness outstanding as of the date of disconnection, if any, of the district from which it was disconnected.
(c) Five per cent or more of the legal voters residing within the limits of the territory proposed to be disconnected may file a petition, in the court of the county where the territory which seeks to be disconnected is located, setting forth the description of the territory sought to be disconnected and the amount of any outstanding bonded indebtedness against the district in which the territory is then situated which has been incurred pursuant to this Act. The petition shall also include a prayer that the question whether the disconnection shall be made be submitted to the voters of the territory sought to be disconnected.
(d) Upon the filing of the petition, the court shall set a day for hearing, not less than 2 weeks nor more than 4 weeks from the date of filing. The court, or the circuit clerk or sheriff upon order of the court, shall give 2 weeks notice of such hearing in one or more daily or weekly newspapers of general circulation in the county or in each county wherein the district from which the territory sought to be disconnected is organized, and post at least 10 copies of the notice in conspicuous places in the district from which the territory is sought to be disconnected.
(e) All property owners in the district from which the disconnection is sought, and all interested persons, may file objections and may appear at the hearing and contest the disconnection and the matters averred in the petition. Both objectors and petitioners may offer any competent evidence in regard to the disconnection petition.
(f) If, upon hearing the petition, the court finds that the petition meets the conditions set forth in this Section, it shall certify to the proper election officials the question of whether the territory shall be disconnected, and the election officials shall submit that question at an election in the territory in accordance with the general election law. The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall the territory coterminous
with .......... (county, YES
municipality or township) ---------------------------
be disconnected from the ........ NO
Forest Preserve District?
--------------------------------------------------------------
If a majority of the votes cast upon the question of making the disconnection are in favor of the disconnection, the territory shall then cease to be a part of the forest preserve district to which it has been attached. In each case in which a disconnection is effected pursuant to the provisions of this Section, the circuit clerk in whose court the disconnection proceedings have been conducted shall certify copies of all orders entered in effecting such disconnection and file or send them to the proper circuit clerk or clerks for filing.
(g) If a majority of the votes cast upon the question of making the disconnection shall be against the disconnection, the proposition shall not be submitted to a vote in the same territory for a period of 23 months.
(Source: P.A. 86-302; 86-1023.)

(70 ILCS 805/18.1) (from Ch. 96 1/2, par. 6335)
Sec. 18.1. Any forest preserve district in a county with a population of less than 3,000,000, has the power from time to time, before, on, or after the effective date of this amendatory Act of 1996, to construct, equip, acquire, extend, improve, restore, maintain, and operate recreational and cultural facilities, including but not limited to natatoriums, swimming pools, ice skating rinks, tennis courts, golf courses, toboggan slides, ski areas, museums, historic buildings, botanical gardens, cultural and environmental education centers, or any combination thereof, and all necessary related facilities, such as but not limited to gift shops, cafeterias, snack bars, restaurants, or any combination thereof, to borrow money therefor, and as evidence thereof, to issue and sell bonds. Such bonds shall be payable solely from the revenue derived from the operation of such facility or facilities constructed, equipped, acquired, extended, or improved in whole or in part with the proceeds of such bonds issued for the construction, equipping, acquisition, extension or improvement of such facility or facilities and shall be secured by a pledge of the revenues as herein provided of such facility or facilities or any combination thereof so constructed, equipped, acquired, extended or improved.
Such bonds may be issued in such amounts as may be necessary to provide sufficient funds to pay all the cost of the construction, equipping, acquisition, extension or improvement of such facility or facilities or any combination thereof, including the cost of acquisition of any land, as well as the engineering, legal, fiscal and other expenses, together with interest on the bonds to a date 12 months subsequent to the estimated date of completion. All bonds issued hereunder shall have all qualities of negotiable instruments under the laws of this State.
(Source: P.A. 89-492, eff. 6-21-96.)

(70 ILCS 805/18.2) (from Ch. 96 1/2, par. 6336)
Sec. 18.2. Whenever the board of commissioners of any such forest preserve district determines to construct, equip, acquire, extend or improve any such facility or facilities or any combination thereof and to issue bonds pursuant to Sections 18.1 through 18.10 of this Act to pay the cost or purchase price thereof, such board shall adopt an ordinance describing in a general way the contemplated facility or facilities and setting forth the estimated cost or purchase price. Any such ordinance shall be published within 10 days after passage at least once in a newspaper published in such district and having a general circulation therein to be designated by such board, and no such ordinance shall take effect until 10 days after it is so published. It shall not be necessary that the ordinance refer to plans and specifications nor that there be on file for public inspection prior to adoption of such ordinance detailed plans and specifications of such contemplated facility or facilities or any combination thereof. Such board may provide that the ordinance authorizing the issuance of any such bonds shall be effective, operative and valid without the submission thereof to the voters of such district for approval, notwithstanding the provisions of Section 13 of this Act.
Any such ordinance shall prescribe the method of defraying the cost of the contemplated facility or facilities and fix the amount of the revenue bonds proposed to be issued, the interest rate and the maturities thereof. Such bonds shall be in such form and be executed in such manner, be payable in such medium of payment at such place or places, be subject to such terms of redemption, prior to maturity, with or without premium, and may be made registrable as to principal, all as such ordinance may provide. The ordinance shall also pledge the revenue derived from the operation of such facility or facilities, or any combination thereof, constructed, equipped, acquired, extended or improved in whole or in part with the proceeds of such bonds for the purpose of paying maintenance and operation costs and paying the principal and interest of such bonds so issued for the facility or facilities. The ordinance may contain such covenants which shall be a part of the contract between the district and the holders of such bonds with respect to creating accounts and the application of the flow of funds through such accounts, and the restrictions upon the issuance of additional revenue bonds thereafter, all as such board may deem necessary or advisable for the assurance of the payment of the bonds thereby authorized.
Such bonds shall be executed by the president and by the secretary or treasurer of the board of such forest preserve district. The president of such board may execute such bonds by his facsimile signature which may be imprinted, engraved or otherwise reproduced on such bonds and on the interest coupons attached thereto. Any bonds bearing the signature or facsimile of an officer in office at the date of signing thereof are valid and binding for all purposes, notwithstanding that before delivery thereof, such person whose signature or facsimile appears thereon has ceased to hold such office.
(Source: Laws 1968, p. 228.)

(70 ILCS 805/18.3) (from Ch. 96 1/2, par. 6337)
Sec. 18.3. The bonds shall bear interest at a rate not to exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, for bonds issued before January 1, 1972 and not to exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, for bonds issued after January 1, 1972, payable annually or semi-annually and shall mature within the period of usefulness of the project as determined by such board, but in no event, exceeding 40 years.
Each such bond shall be sold in such manner and upon such terms as such board shall determine. If any such bond is issued to bear interest at the maximum rate authorized by the Bond Authorization Act, as amended, at the time of the making of the contract, for bonds issued before January 1, 1972 and not to exceed the maximum rate authorized by the Bond Authorization Act, as amended, at the time of the making of the contract, for bonds issued after January 1, 1972, it shall be sold for not less than par and accrued interest. If it is issued to bear interest at a rate of less than the maximum rate authorized by the Bond Authorization Act, as amended, at the time of the making of the contract, for bonds issued before January 1, 1972 and not to exceed the maximum rate authorized by the Bond Authorization Act, as amended, at the time of the making of the contract, for bonds issued after January 1, 1972, the minimum price at which it may be sold shall be such that the interest cost to the forest preserve district of the proceeds of the bond shall not exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, for bonds issued before January 1, 1972 or the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, for bonds issued after January 1, 1972, computed to maturity, according to the standard table of bond values.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-4.)

(70 ILCS 805/18.4) (from Ch. 96 1/2, par. 6338)
Sec. 18.4. Bonds issued pursuant to Sections 18.1 through 18.10 of this Act shall be payable solely from the revenues derived from the operation of the recreational facility or facilities or any combination thereof constructed, equipped, acquired, extended or improved in whole or in part with the proceeds of such bonds so issued for the facility or facilities and shall not in any event constitute an indebtedness of such forest preserve district within the meaning of any constitutional or statutory limitation. It shall be stated on the face of each such bond that the bond has been issued pursuant to Sections 18.1 through 18.10 of this Act, that it is payable solely from the revenues derived from the operation of such facility or facilities or any combination thereof constructed, equipped, acquired, extended or improved in whole or in part with the proceeds of such bonds so issued for the facility or facilities and that it does not constitute an indebtedness of such forest preserve district within any constitutional or statutory limitation.
(Source: Laws 1968, p. 228.)

(70 ILCS 805/18.5) (from Ch. 96 1/2, par. 6339)
Sec. 18.5. All revenue derived from the operation of such facility or facilities constructed, equipped, acquired, extended or improved in whole or in part with the proceeds of any bonds issued under Sections 18.1 through 18.10 of this Act for the construction, equipping, acquisition, extension, or improvement of such facility or facilities shall be deposited in a separate fund. Each fund shall be used only for paying the cost of operation and maintenance of the recreational facility or facilities or any combination thereof constructed, equipped, acquired, extended or improved in whole or in part with the proceeds of such bonds so issued for such facility or facilities, and for paying the principal of and interest on the bonds so issued and creating the accounts provided for by the ordinance authorizing their issuance.
Such forest preserve district shall install and maintain a proper system of account for each fund, showing the amount received and disbursed from the operation of such facility or facilities. At least once each year, such district shall have such accounts for bonds properly audited, and the report of this audit shall be open to the public for inspection at all times.
(Source: Laws 1968, p. 228.)

(70 ILCS 805/18.6) (from Ch. 96 1/2, par. 6340)
Sec. 18.6. Each forest preserve district which issues bonds and constructs, equips, acquires, extends or improves any recreational facility or facilities under Sections 18.1 through 18.10 of this Act shall charge for the use thereof at a rate which at all times is deemed sufficient to provide for depreciation and to pay maintenance and operation costs and the principal and interest on such bonds. Such forest preserve district may provide for the construction, equipping, acquisition, improvement, and extension and may make, enact, and enforce all rules and regulations for the management, maintenance, care, protection and use of such facility or facilities. Charges or rates for the use of any such facility shall be established, revised, and maintained from time to time and shall be payable under the supervision of such board.
(Source: Laws 1962, p. 228.)

(70 ILCS 805/18.6a) (from Ch. 96 1/2, par. 6340a)
Sec. 18.6a. Each forest preserve district which has on its property a sanitary landfill or pollution control facility may create, maintain and increase a separate fund to be known as the "Landfill Expense Fund" for the purpose of paying all costs and expenses incurred by said forest preserve district for or as a result of that sanitary landfill or pollution control facility either during its operation or after its closure, including but not limited to the cost of maintenance, monitoring, sampling or testing of groundwater or landfill gas, fencing, erosion control, improvements, restoration, filling, covering, revegetation, seeding, regrading, compacting, excavating or removal of materials, remedial action, response, the collection, treatment or disposal of leachate and landfill gas, preventive and corrective actions necessary or appropriate in circumstances which will or may cause an immediate or long-term danger to the environment or the public health or which will or may prevent or delay public usage of the property, and payment of damages or settlements awarded or made as a result of the operation of the sanitary landfill or pollution control facility, either during its operation or after its closure. This fund may be maintained for a period not to exceed 40 years from the date of closure of the facility and may be invested as provided in this Act and interest accumulated thereon.
In order to accumulate monies for this fund, each forest preserve district having such a fund may, in addition to other charges imposed for the deposit of material at the sanitary landfill or pollution control facility by the owner or operator of the landfill, also impose a charge upon the operator or users of a landfill or facility in existence on or before July 1, 1988 sufficient to provide a fund which will pay for the costs set forth herein; however, such charge shall not exceed 70¢ per cubic yard of solid waste permanently disposed of at the landfill or facility.
(Source: P.A. 88-681, eff. 12-22-94.)

(70 ILCS 805/18.6b) (from Ch. 96 1/2, par. 6340b)
Sec. 18.6b. Any forest preserve district may transfer all or a part of the interest earned on the Landfill Expense Fund to the General Fund of that forest preserve district commencing 10 years after closure of the facility or after the amount of $50,000,000 has accumulated in said fund. Forty years after closure of the facility the Landfill Expense Fund shall be abolished, and the balance therein transferred to the General Fund of that forest preserve district.
(Source: P.A. 84-1370.)

(70 ILCS 805/18.6c) (from Ch. 96 1/2, par. 6340c)
Sec. 18.6c. Landfills.
(a) No land that is owned or acquired by a forest preserve district may be used for the development or operation of any new pollution control facility, as that term is defined in Section 3.330 of the Environmental Protection Act.
(b) A forest preserve district may not transfer any land or interest in land owned or acquired by the district to any other entity which the district has reason to know intends to construct, expand or operate thereon any sanitary landfill or regulated waste treatment, disposal or storage facility or develop or operate thereon any new pollution control facility, as that term is defined in Section 3.330 of the Environmental Protection Act.
A forest preserve district that wishes to transfer any land or interest in land owned or acquired by the district to any other entity must impose, as a condition of the transfer, a covenant prohibiting the development thereon or operation of any new pollution control facility, as that term is defined in Section 3.330 of the Environmental Protection Act.
(Source: P.A. 92-574, eff. 6-26-02.)

(70 ILCS 805/18.6d)
Sec. 18.6d. All real property owned by a forest preserve district that has located upon it an operating sanitary landfill, pollution control facility, or new pollution control facility shall be exempt from real estate taxation under Section 15-150 of the Property Tax Code. In addition, the operation or ownership of any sanitary landfill, pollution control facility, or new pollution control facility that is located on land owned by a forest preserve district shall not be subject, directly or indirectly, to any leasehold taxes under Section 9-195 of the Property Tax Code.
(Source: P.A. 88-503; 88-669, eff. 11-29-94; 88-670, 12-2-94; 88-681, eff. 12-22-94; 89-235, eff. 8-4-95.)

(70 ILCS 805/18.7) (from Ch. 96 1/2, par. 6341)
Sec. 18.7. The holder of any bond or coupon of any bond issued under Sections 18.1 through 18.10 of this Act may proceed by civil action or proceeding to compel performance of all duties required by Sections 18.1 through 18.10 of this Act respecting the facility or facilities for which such bond or coupon was issued. This shall include the duties of establishing and collecting sufficient rates or charges for the use of the recreational facilities constructed, equipped, acquired, extended or improved in whole or in part with the proceeds of such bond so held and issued for the purposes herein specified, and the application of the revenue thereof as provided in Sections 18.1 through 18.10 of this Act.
(Source: P.A. 83-345.)

(70 ILCS 805/18.8) (from Ch. 96 1/2, par. 6342)
Sec. 18.8. Any such forest preserve district has the power to acquire by purchase, gift, condemnation or otherwise, property necessary or appropriate for the purpose of exercising the powers granted by Sections 18.1 through 18.10 of this Act. Any land so acquired under such sections shall not be included as a part of the total acreage of such forest preserve district for the purpose of determining the number of acres of land for which indebtedness can be incurred for the acquisition of land without first submitting the matter to the voters of such district as provided in Section 13 of this Act.
(Source: Laws 1968, p. 228)

(70 ILCS 805/18.9) (from Ch. 96 1/2, par. 6343)
Sec. 18.9. Nothing in Sections 18.1 through 18.10 of this Act shall prohibit any such forest preserve district from appropriating funds as otherwise provided in this Act for the construction, equipping, acquisition, extension, improvement, operation or maintenance of any recreational facilities.
(Source: Laws 1968, p. 228.)

(70 ILCS 805/18.10) (from Ch. 96 1/2, par. 6344)
Sec. 18.10. If any provision of Sections 18.1 through 18.10 of this Act or the application thereof is held invalid, such invalidity shall not affect other provisions or applications of such sections of this Act which can be given effect without the invalid application or provision, and to this end, such provisions of this Act are declared to be severable.
(Source: Laws 1968, p. 228.)

(70 ILCS 805/19) (from Ch. 96 1/2, par. 6345)
Sec. 19. Any member of the board of a district to which this Act applies or any other person holding any other office, trust or employment under such a district who shall wilfully violate any of the provisions of this Act shall be guilty of a business offense and shall be fined not to exceed $10,000 and shall forfeit his right to his office, trust or employment and shall be removed therefrom. Any such member or other person shall be liable for any sum that may be unlawfully diverted from such working cash fund or otherwise used to be recovered by such district or by any taxpayer in the name of and for the benefit of such district, in an appropriate civil action. Such taxpayer shall give bond for costs and be liable for all costs assessed against the district in such suit, and judgment shall be rendered accordingly. Nothing herein shall bar any other remedies.
(Source: P.A. 79-1362.)

(70 ILCS 805/20) (from Ch. 96 1/2, par. 6346)
Sec. 20. The board of commissioners of any forest preserve district whose boundaries encompass 2 or more municipalities may elect to be governed by all rules and regulations governing the construction and alteration of all buildings and structures and parts and appurtenances thereof as adopted by the county board of the county in which the district is located. The election to be governed by all such rules and regulations shall be made by adopting an ordinance to that effect. Within 30 days of adoption of said ordinance the forest preserve district shall notify each affected municipality by certified copy of said ordinance of its decision to be governed by the county's rules and regulations in such matters. The effective date of such ordinance shall be 60 days following its passage and approval by the board of commissioners.
(Source: P.A. 84-1333.)

(70 ILCS 805/22) (from Ch. 96 1/2, par. 6348)
Sec. 22. Each forest preserve district shall indemnify and protect its commissioners and employees against civil rights damage claims and suits, constitutional rights damage claims and suits, death and bodily injury damage claims and suits and property damage claims and suits, including the cost of defense thereof, when damages are sought for negligent or wrongful acts alleged to have been committed within the scope of employment, or under the direction of the board of commissioners. Such indemnification and protection shall extend to persons who are commissioners or employees of a forest preserve district at the time of the incident from which a claim arises.
(Source: P.A. 86-1387.)

(70 ILCS 805/23)
Sec. 23. Transfer of interest income. Each forest preserve district shall have the power to transfer the interest earned from any moneys of the district into the respective fund of the district that is most in need of the interest income, as determined by the board of commissioners. This Section does not apply to any interest earned that has been earmarked or restricted by the board for a designated purpose. This Section does not apply to any interest earned on any funds for purposes of the Illinois Municipal Retirement Fund under the Pension Code or tort immunity under the Local Governmental and Governmental Employees Tort Immunity Act. Interest earned on these exempted funds shall be used only for the purposes authorized for the respective exempted funds from which the interest earnings were derived.
(Source: P.A. 90-176, eff. 1-1-98.)



70 ILCS 810/ - Cook County Forest Preserve District Act.

(70 ILCS 810/0.01) (from Ch. 96 1/2, par. 6400)
Sec. 0.01. Short title. This Act may be cited as the Cook County Forest Preserve District Act.
(Source: P.A. 86-1324.)

(70 ILCS 810/1) (from Ch. 96 1/2, par. 6401)
Sec. 1. This Act shall apply only to forest preserve districts lying wholly within counties having a population of 3,000,000 or more.
(Source: P.A. 80-320.)

(70 ILCS 810/2) (from Ch. 96 1/2, par. 6402)
Sec. 2. As used in this Act, unless the context otherwise requires, the terms specified in Section 2.1 through 2.3 have the meanings ascribed to them in those Sections.
(Source: P.A. 80-320.)

(70 ILCS 810/2.1) (from Ch. 96 1/2, par. 6403)
Sec. 2.1. "Board" means the county board of commissioners when acting as the governing body of a forest preserve district.
(Source: P.A. 80-320.)

(70 ILCS 810/2.2) (from Ch. 96 1/2, par. 6404)
Sec. 2.2. "County" means a county having a population of 3,000,000 or more.
(Source: P.A. 80-320.)

(70 ILCS 810/2.3) (from Ch. 96 1/2, par. 6405)
Sec. 2.3. "District" means a forest preserve district wholly within a county having a population of 3,000,000 or more.
(Source: P.A. 80-320.)

(70 ILCS 810/3) (from Ch. 96 1/2, par. 6406)
Sec. 3. Any contiguous territory lying wholly within one county may be incorporated as a forest preserve district under the conditions and in the manner prescribed in Sections 1 and 2 of "An Act to provide for the creation and management of forest preserve districts in counties having a population of less than 1,000,000", approved June 27, 1913, as now or hereafter amended, and the provisions of those Sections shall apply to the same extent as if included herein.
Nothing in this Act shall impair the validity of a forest preserve district organized prior to the effective date of this Act or affect any rights, obligations or privileges of such a forest preserve district, or those of any person, existing prior to the effective date of this Act.
(Source: P.A. 80-320.)

(70 ILCS 810/4) (from Ch. 96 1/2, par. 6407)
Sec. 4. All courts shall take judicial notice of all forest preserve districts organized under or otherwise subject to this Act and every such district shall constitute a body politic and corporate, may sue and be sued in all courts and places where judicial proceedings are had, and take any action authorized by law. Every such district may contract, acquire and hold real and personal property necessary for its corporate purposes and adopt a seal and alter the same at its pleasure.
(Source: P.A. 80-320.)

(70 ILCS 810/5) (from Ch. 96 1/2, par. 6408)
Sec. 5. The county board of commissioners of the county in which a forest preserve district is located shall be the forest preserve district board of such district and the president of the county board shall be the president of the forest preserve district board. The members shall act without any other pay than that already provided by law.
(Source: P.A. 80-320.)

(70 ILCS 810/6) (from Ch. 96 1/2, par. 6409)
Sec. 6. The board shall comply with the provisions of "An Act concerning the use of Illinois mined coal in certain plants and institutions", filed July 13, 1937, as heretofore or hereafter amended.
(Source: P.A. 80-320.)

(70 ILCS 810/7) (from Ch. 96 1/2, par. 6410)
Sec. 7. Any forest preserve district shall have the power to create forest preserves, and for that purpose shall have the power to acquire in fee simple or by easements in land, in the manner hereinafter provided, and hold lands containing one or more natural forests or parts thereof or land or lands connecting such forests or parts thereof, or lands capable of being forested, for the purpose of protecting and preserving the flora, fauna, and scenic beauties within such district, and to restore, restock, protect and preserve the natural forests and such lands together with their flora and fauna, as nearly as may be, in their natural state and condition, for the purpose of the education, pleasure, and recreation of the public. Lands may be acquired in fee simple or by easements in land for the consolidation of such preserves into unit areas of size and form convenient and desirable for public use and economical maintenance and improvement and when in the judgment of the Board the public access, use, and enjoyment of such preserves and other purposes of this Act will be served by connecting any such preserves with forested ways or links, lands for connecting links of such width, length, and location as the Board deem necessary or desirable may be acquired in fee simple or by easements in land and held for such purposes and improved by forestation, roads, and pathways. Any such district may also acquire lands in fee simple or by easements in land along or enclosing water courses, drainage ways, lakes, ponds, planned impoundments or elsewhere which, in the judgment of its Board are required to store flood waters, or control other drainage and water conditions, or to recycle secondary treated sewage effluents or wastewater through the production and sale of agricultural, silvicultural or aquacultural products, necessary for the preservation and management of the water resources of the district, provided no debris, tree, tree limbs, logs, shrubbery, or related growths and trimmings therefrom shall be deposited in, along, or upon the bank of any waters and water courses within the State of Illinois or any tributary thereto where the same shall be liable to be washed into or deposited along waters and water courses, either by normal or flood flows, as a result of storms or otherwise, which may in any manner impede or obstruct the natural flow of such waters and water courses. Unforested lands adjacent to forest preserves may also be acquired in fee simple or by easements in land to provide for extension of roads and forested ways around and by such preserves and for parking space for automobiles and other facilities not requiring forested areas but incidental to the use and protection thereof. All work done in or along any water course shall be done in accordance with the provisions of "An Act in relation to the regulation of the rivers, lakes, and streams of the State of Illinois," approved June 10, 1911, as heretofore and hereafter amended, insofar as such Act may be applicable.
(Source: P.A. 98-281, eff. 8-9-13.)

(70 ILCS 810/8) (from Ch. 96 1/2, par. 6411)
Sec. 8. Any forest preserve district shall have power to acquire easements in land, lands in fee simple and grounds within such district for the aforesaid purposes by gift, grant, legacy, purchase or condemnation and to construct, lay out, improve and maintain wells, power plants, comfort stations, shelter houses, paths, driveways, roadways and other improvements and facilities in and through such forest preserves as it shall deem necessary or desirable for the use of such forest preserves by the public. Such forest preserve districts shall also have power to lease not to exceed 40 acres of the lands and grounds acquired by it, for a term of not more than 99 years to veterans' organizations as grounds for convalescing sick veterans and veterans with disabilities, and as a place upon which to construct rehabilitation quarters, or to a county as grounds for a county nursing home or convalescent home. Any such forest preserve district shall also have power to grant licenses, easements and rights-of-way for the construction, operation and maintenance upon, under or across any property of such district of facilities for water, sewage, telephone, telegraph, electric, gas or other public service, subject to such terms and conditions as may be determined by such district.
Whenever the board determines that the public interest will be subserved by vacating any street, roadway, or driveway, or part thereof, located within a forest preserve, it may vacate that street, roadway, or driveway, or part thereof, by an ordinance passed by the affirmative vote of at least 3/4 of all the members of the board.
The determination of the board that the nature and extent of the public use or public interest to be subserved is such as to warrant the vacation of any street, roadway, or driveway, or part thereof, is conclusive, and the passage of such an ordinance is sufficient evidence of that determination, whether so recited in the ordinance or not. The relief to the public from further burden and responsibility of maintaining any street, roadway or driveway, or part thereof, constitutes a public use or public interest authorizing the vacation.
Nothing contained in this Section shall be construed to authorize the board to vacate any street, roadway, or driveway, or part thereof, that is part of any State or county highway.
When property is damaged by the vacation or closing of any street, roadway, or driveway, or part thereof, damage shall be ascertained and paid as provided by law.
Except in cases where the deed, or other instrument dedicating a street, roadway, or driveway, or part thereof, has expressly provided for a specific devolution of the title thereto upon the abandonment or vacation thereof, whenever any street, roadway, or driveway, or part thereof is vacated under or by virtue of any ordinance of any forest preserve district, the title to the land in fee simple included within the street, roadway, or driveway, or part thereof, so vacated vests in the forest preserve district.
The board of any forest preserve district is authorized to sell at fair market price, gravel, sand, earth and any other material obtained from the lands and waters owned by the district.
(Source: P.A. 98-281, eff. 8-9-13; 99-143, eff. 7-27-15.)

(70 ILCS 810/8.1) (from Ch. 96 1/2, par. 6411.1)
Sec. 8.1. Property owned by a forest preserve district and property in which a forest preserve district is the grantee of a conservation easement or grantee of a conservation right as defined in Section 1(a) of the Real Property Conservation Rights Act shall not be subject to eminent domain or condemnation proceedings.
(Source: P.A. 98-281, eff. 8-9-13.)

(70 ILCS 810/8.2) (from Ch. 96 1/2, par. 6411.2)
Sec. 8.2. Property owned by a forest preserve district shall not be subject to special assessments by any other unit of local government.
(Source: P.A. 80-1443.)

(70 ILCS 810/8.3) (from Ch. 96 1/2, par. 6411.3)
Sec. 8.3. Property owned by a forest preserve district shall not be subject to annexation without express consent of the district.
(Source: P.A. 80-1443.)

(70 ILCS 810/8.4)
Sec. 8.4. Rules and regulations governing construction. All codes, rules, and regulations which govern land use, construction, and alteration of buildings, structures, parts, and appurtenances thereof adopted by the county board of the county in which the district is located shall apply to all construction projects on property owned by the district. The codes, rules, and regulations of any other unit of local government, other than a county, in which the affected district property is located do not apply to construction projects on property owned by the district.
(Source: P.A. 99-313, eff. 1-1-16.)

(70 ILCS 810/8.5)
Sec. 8.5. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 810/9) (from Ch. 96 1/2, par. 6412)
Sec. 9. Every forest preserve district board is empowered to dedicate areas as nature preserves as provided in the "Illinois Natural Areas Preservation Act", as now or hereafter amended, and to cooperate with the Illinois Nature Preserves Commission in matters relating to the purposes of that Act.
(Source: P.A. 82-445.)

(70 ILCS 810/10) (from Ch. 96 1/2, par. 6413)
Sec. 10. The board of each forest preserve district has the power by ordinance to purchase or lease as lessee real or personal property (including, without limitation, purchases from and leases with other units of local government, school districts, or the federal government or any of its agencies or instrumentalities) for public purposes pursuant to contracts or leases which provide that the consideration for the purchase or lease may be paid in annual installments during the period not to exceed 40 years; to lease as lessee or to purchase real property or personal property for public purposes pursuant to a lease or purchase agreement which may provide that the district may, at its option, purchase the property which is subject to the agreement or lease upon terms wherein payments previously made, or a portion of them, are deducted from the purchase price of the property as provided for in the lease or agreement.
The maximum amounts that will become due under the terms of the purchase or lease agreements, together with all other indebtedness of the district, however, must be within the constitutional limitations on the incurring of indebtedness for the district and for pertinent public purposes.
(Source: P.A. 87-1191; 88-503.)

(70 ILCS 810/11) (from Ch. 96 1/2, par. 6414)
Sec. 11. The board of any forest preserve district may by ordinance regulate and control the speed of travel on all paths, driveways and roadways within forest preserves, and prohibit the use of such paths, driveways and roadways for racing or speeding purposes, and may exclude therefrom traffic, teams and vehicles, and may by ordinance prescribe such fines and penalties for the violation of their ordinances as cities and villages are allowed to prescribe for the violation of their ordinances.
(Source: P.A. 80-320.)

(70 ILCS 810/12) (from Ch. 96 1/2, par. 6415)
Sec. 12. The board of any forest preserve district may by ordinance regulate, control and license all modes of travel within forest preserves.
(Source: P.A. 80-320.)

(70 ILCS 810/13) (from Ch. 96 1/2, par. 6416)
Sec. 13. The board of any forest preserve district may by ordinance issue licenses for any activity reasonably connected with the purpose for which the forest preserve district has been created.
(Source: P.A. 80-320.)

(70 ILCS 810/14) (from Ch. 96 1/2, par. 6417)
Sec. 14. The board, as corporate authority of a forest preserve district, shall have power to pass and enforce all necessary ordinances, rules and regulations for the management of the property and conduct of the business of such district. The president of such board shall have power to appoint a secretary and an assistant secretary, and treasurer and an assistant treasurer and such other officers and such employees as may be necessary, all of whom, excepting the treasurer and attorneys, shall be under civil service rules and regulations, as provided in Section 17 of this Act. The assistant secretary and assistant treasurer shall perform the duties of the secretary and treasurer, respectively, in case of death of said officers or when said officers are unable to perform the duties of their respective offices because of absence or inability to act. All contracts for supplies, material or work involving an expenditure by forest preserve districts in excess of $25,000 shall be let to the lowest responsible bidder, after due advertisement, excepting work requiring personal confidence or necessary supplies under the control of monopolies, where competitive bidding is impossible. Contracts for supplies, material or work involving an expenditure of $25,000 or less may be let without advertising for bids, but whenever practicable, at least 3 competitive bids shall be obtained before letting such contract. Notwithstanding the provisions of this Section, a forest preserve district may establish procedures to comply with State and federal regulations concerning affirmative action and the use of small businesses or businesses owned by minorities or women in construction and procurement contracts. All contracts for supplies, material or work shall be signed by the president of the board or by any such other officer as the board in its discretion may designate.
Salaries of employees shall be fixed by ordinance.
(Source: P.A. 99-264, eff. 1-1-16.)

(70 ILCS 810/14.1) (from Ch. 96 1/2, par. 6417.1)
Sec. 14.1. Purchases made pursuant to this Act shall be made in compliance with the "Local Government Prompt Payment Act", approved by the Eighty-fourth General Assembly.
(Source: P.A. 84-731.)

(70 ILCS 810/15) (from Ch. 96 1/2, par. 6418)
Sec. 15. The board shall have the right and power to appoint and maintain a sufficient police force, the members of which may have and exercise police powers over the territory within such forest preserves for the preservation of the public peace, and the observance and enforcement of the ordinances and laws, such as are conferred upon and exercised by the police of organized cities and villages; but such police force, when acting within the limits of any city or village, but outside the territory owned, leased, or licensed by the district and property over which the district has easement rights, shall act in aid of the regular police force of such city or village and shall then be subject to the direction of its chief of police, city or village marshals, or other head thereof.
(Source: P.A. 99-312, eff. 1-1-16.)

(70 ILCS 810/16) (from Ch. 96 1/2, par. 6419)
Sec. 16. The board of any forest preserve district, when so requested by the treasurer of the district, shall designate one or more banks or savings and loan associations in which the funds and moneys received by the treasurer, by virtue of his office, may be deposited. When a bank or savings and loan association has been designated as a depository it shall continue as such until 10 days have elapsed after a new depository is designated and is qualified by furnishing the statements of resources and liabilities as is required by this Section. When a new depository is designated, the board shall notify the sureties of the treasurer of that fact in writing at least 5 days before the transfer of funds. The treasurer of the district shall be discharged from responsibility for all funds and moneys deposited in a bank or savings and loan association, so designated, while such funds and moneys are so deposited.
No bank or savings and loan association shall receive public funds as permitted by this Section, unless it has complied with the requirements established pursuant to Section 6 of "An Act relating to certain investments of public funds by public agencies", approved July 23, 1943, as now or hereafter amended.
Notwithstanding any provision of this Act or of any other law, each official custodian of forest preserve district funds, including, without limitation, each forest preserve district treasurer and each person properly designated as custodian for funds held by an intergovernmental risk management association or self-insurance pool composed solely of participating park districts, forest preserve districts or park district joint recreational programs, is permitted to (i) combine moneys from more than one fund of a single forest preserve district, risk management association or self-insurance pool for the purpose of investing such moneys, (ii) enter into agreements of any definite or indefinite term regarding the deposit, redeposit, investment, reinvestment or withdrawal of forest preserve district, risk management association or self-insurance pool funds and (iii) join with any custodians or treasurers of forest preserve district, park district, Chicago Park District, park district joint recreational program, risk management association or self-insurance pool funds for the purpose of investing any forest preserve district, risk management association or self-insurance pool funds in his custody. When funds are combined for investment purposes as authorized herein, the moneys combined for such purposes shall be accounted for separately in all respects, and the earnings from such investments shall be separately and individually computed and recorded, and credited to the fund, district, park district joint recreational program, risk management association, self-insurance pool or other entity, as the case may be, for which the investment was acquired. The grant of authority contained in this Section is cumulative and in addition to all other power or authority granted by any other law and shall not be construed as a limitation of any power or authority otherwise granted.
(Source: P.A. 85-460.)

(70 ILCS 810/17) (from Ch. 96 1/2, par. 6420)
Sec. 17. Application of human resource ordinance. Whenever the county in which any such forest preserve district is located shall be governed by any county human resource ordinance, all employees of such forest preserve district shall be selected in accordance with the human resource ordinance in such county and all such employees shall be subject at all times to the provisions of such ordinance.
(Source: P.A. 90-481, eff. 8-17-97.)

(70 ILCS 810/17.5)
Sec. 17.5. Power to deduct wages for debts.
(a) Upon receipt of notice from the comptroller of a municipality with a population of 500,000 or more, a county with a population of 3,000,000 or more, the Chicago Park District, the Metropolitan Water Reclamation District, the Chicago Transit Authority, the Chicago Board of Education, or a housing authority of a municipality with a population of 500,000 or more that a debt is due and owing the municipality, the county, the Chicago Park District, the Metropolitan Water Reclamation District, the Chicago Transit Authority, the Chicago Board of Education, or the housing authority by an employee of the District, the District may withhold, from the compensation of that employee, the amount of the debt that is due and owing and pay the amount withheld to the municipality, the county, the Chicago Park District, the Metropolitan Water Reclamation District, the Chicago Transit Authority, the Chicago Board of Education, or the housing authority; provided, however, that the amount deducted from any one salary or wage payment shall not exceed 25% of the net amount of the payment.
(b) Before the District deducts any amount from any salary or wage of an employee under this Section, the municipality, the county, the Chicago Park District, the Metropolitan Water Reclamation District, the Chicago Transit Authority, the Chicago Board of Education, or the housing authority shall certify that (i) the employee has been afforded an opportunity for a hearing to dispute the debt that is due and owing the municipality, the county, the Chicago Park District, the Metropolitan Water Reclamation District, the Chicago Transit Authority, the Chicago Board of Education, or the housing authority and (ii) the employee has received notice of a wage deduction order and has been afforded an opportunity for a hearing to object to the order.
(c) For purposes of this Section:
(1) "Net amount" means that part of the salary or

wage payment remaining after the deduction of any amounts required by law to be deducted.

(2) "Debt due and owing" means (i) a specified sum of

money owed to the municipality, the county, the Chicago Park District, the Metropolitan Water Reclamation District, the Chicago Transit Authority, the Chicago Board of Education, or the housing authority for services, work, or goods, after the period granted for payment has expired, or (ii) a specified sum of money owed to the municipality, the county, the Chicago Park District, the Metropolitan Water Reclamation District, the Chicago Transit Authority, the Chicago Board of Education, or the housing authority pursuant to a court order or order of an administrative hearing officer after the exhaustion of, or the failure to exhaust, judicial review.

(Source: P.A. 92-109, eff. 7-20-01.)

(70 ILCS 810/18) (from Ch. 96 1/2, par. 6421)
Sec. 18. The board shall keep a record of all ordinances and other proceedings which shall be open to the inspection of any person residing in such district at all reasonable and proper times.
(Source: P.A. 80-320.)

(70 ILCS 810/19) (from Ch. 96 1/2, par. 6422)
Sec. 19. All ordinances imposing any fine or penalty or making any appropriation of money, shall within ten days after their passage, be published at least once in some newspaper published in such district or having a general circulation therein to be designated by the board and no such ordinance shall take effect until ten days after it is so published. All other ordinances and all orders or resolutions shall take effect from and after their passage unless otherwise provided therein. All ordinances, orders and resolutions and the date of publication thereof may be proven by the certificate of the secretary of such district under the seal of the corporation and when printed in book or pamphlet form and published by authority of such board, such book or pamphlet shall be received as evidence of the passage and publication of such ordinances, orders and resolutions as of the date mentioned in such book or pamphlet in all courts and places without further proof.
(Source: P.A. 80-320.)

(70 ILCS 810/20) (from Ch. 96 1/2, par. 6423)
Sec. 20. The president shall preside at all meetings of the board and be the executive officer of the district. He shall sign all ordinances, resolutions and other papers necessary to be signed and he or his designee shall execute all contracts entered into by the district and perform other duties as may be prescribed by ordinance. He may veto any ordinance and any orders, resolutions and actions, or any items therein contained, of the board which provide for the purchase of real estate, or for the construction of improvements within the preserves of the district. Such veto shall be filed with the secretary of the board within 5 days after the passage of the ordinance, order, resolution or action and when so vetoed the ordinance, order, resolution or action or any item therein contained is not effective unless it is again passed by two-thirds vote of all the members of the board. The president may vote in the same manner as the other members of the board. In the temporary absence or inability of the president, the members of the board may elect from their own number a president, pro tem.
The "Yeas" and "Nays" shall be taken, and entered on the journal of the board's proceedings, upon the passage of all ordinances and all proposals to create any liability, or for the expenditure or appropriation of money. The concurrence of a majority of all the members appointed to the board is necessary to the passage of any such ordinance or proposal. In all other cases the "Yeas" and "Nays" shall be taken at the request of any member of the board and shall be entered on the journal of the board's proceedings.
(Source: P.A. 99-264, eff. 1-1-16.)

(70 ILCS 810/21) (from Ch. 96 1/2, par. 6424)
Sec. 21. The board may, for any of the purposes enumerated in this Act, borrow money upon the faith and credit of such district, and may issue bonds therefor. However, a district may not become indebted in any manner or for any purpose to an amount including existing indebtedness in the aggregate exceeding .345% of the assessed value of the taxable property therein, as ascertained by the last equalized assessment for State and county purposes. Except for indebtedness incurred under Section 21.1 of this Act and except for indebtedness incurred to construct, acquire, equip, repair, and renovate buildings or other improvements to land of the district or to acquire equipment for the district, no district may incur indebtedness for any purpose other than the acquisition of land including acquiring lands in fee simple along or enclosing water courses, drainage ways, lakes, ponds, planned impoundments or elsewhere which are required to store flood waters or control other drainage and water conditions necessary for the preservation and management of the water resources of the district, unless the proposition to issue bonds or otherwise incur indebtedness is first certified by the district to the proper election officials, who shall submit the proposition to the legal voters of the district at an election in accordance with the general election law and approved by a majority of those voting upon the proposition. No district may incur indebtedness for the acquisition of land or lands for any purpose in excess of 75,000 acres, including all lands theretofore acquired, unless the proposition to issue bonds or otherwise incur indebtedness is first certified by the district to the proper election officials, who shall submit the proposition to the voters of the district at an election in accordance with the general election law and approved by a majority of those voting upon the proposition. Before or at the time of issuing bonds, the board shall provide by ordinance for the collection of an annual tax sufficient to pay the interest on the bonds as it falls due, and to pay the bonds as they mature. All bonds issued by any forest preserve district must be divided into series, the first of which matures not later than 5 years after the date of issue and the last of which matures not later than 30 years after the date of issue.
(Source: P.A. 88-503.)

(70 ILCS 810/21.1)
Sec. 21.1. Contracts with the County.
(a) A forest preserve district may lease or acquire from the county in which it is located any buildings or other improvements to land of the district or any equipment for use by the district or may borrow money under a loan agreement from the county to pay costs of the district in constructing, acquiring, equipping, repairing, and renovating any buildings or other improvements to land of the district or acquiring equipment for use by the district as the county and the district may agree. A lease may include options to purchase the property or equipment. The lease, installment sale contract, or loan agreement may provide for payment of interest and shall not have a term longer than 30 years.
(b) Notwithstanding any other provisions of this Act, the lease, installment sale contract, or loan agreement may be entered into without a referendum.
(Source: P.A. 88-503.)

(70 ILCS 810/21.2)
Sec. 21.2. Indebtedness of district; additional bonds. For the purpose of making capital improvements to any land acquired or to be acquired by the district and repairs, reconstruction, rehabilitation, or renovation in connection with any buildings of the district or to acquire equipment for the district, the corporate authorities of the forest preserve district in which the improvements or buildings are maintained may from time to time incur indebtedness and issue bonds therefor in amounts not exceeding, in the aggregate, $50,000,000. The bonds shall bear interest at not more than the maximum rate provided by law and may mature up to 30 years from the date thereof. A resolution authorizing the issuance of bonds under this Section may be made effective without the submission thereof to the voters of the district for approval.
All moneys received from the issuance of bonds as provided for in this Section shall be set apart in a separate fund by the district treasurer and shall be used only for the purposes set forth in this Section.
The corporate authorities of the district shall provide for the levy of a direct annual tax upon all the taxable property in the district, sufficient to pay and discharge the principal of the bonds at maturity and to pay the interest thereon as it falls due. This tax shall be levied and collected in like manner with the general taxes of the forest preserve district and shall be in addition to the maximum of all other taxes and tax rates that the district is or may be authorized to levy.
(Source: P.A. 93-601, eff. 1-1-04.)

(70 ILCS 810/22) (from Ch. 96 1/2, par. 6425)
Sec. 22. All general taxes levied by the board of any forest preserve district shall be levied by general categories by March 28 annually for all fiscal years in the same manner as taxes are levied for city and village purposes.
The board may in each fiscal year levy taxes for general corporate purposes at a rate not exceeding .06% of the value of the taxable property therein, as equalized or assessed by the Department of Revenue. In addition, the board may levy taxes for constructing, restoring, reconditioning and reconstructing improvements and for the development of the forests and lands of such district, the amount of which tax each fiscal year shall be extended at a rate not in excess of .021% of the value of the taxable property therein.
All such taxes and rates are exclusive of the taxes required for the payment of the principal of and interest on bonds, and exclusive of taxes levied for employees' annuity and benefit purposes.
(Source: P.A. 88-506.)

(70 ILCS 810/23) (from Ch. 96 1/2, par. 6426)
Sec. 23. Any appropriation or levy made for the purpose of constructing improvements in the development of forests and lands of the district need not be expended during the fiscal year in which such appropriation or levy is made. No such appropriation lapses nor may the moneys levied, collected or received for that purpose become part of the general funds of the district for a period of 5 years thereafter and such money may not be considered an asset available for appropriation in a subsequent fiscal year but it shall be retained and held as a separate fund for 5 years to be expended within that time for the purpose for which appropriated and levied, thereafter to become a general asset available for appropriation for corporate purposes. It is not a defense or objection to any appropriation or levy in a subsequent fiscal year for the same purposes that there remain uncommenced or uncompleted projects or unexpended moneys arising in an appropriation or levy of a prior year, for purposes of this Section unless the period of 5 years subsequent to the fiscal year in which the appropriation has been made has elapsed. The limitations upon tax rates imposed by Section 22 are not subject to Sections 162a and 162b of the General Revenue Law of Illinois.
All moneys collected under this Act shall be paid to the treasurer of such district.
(Source: P.A. 80-320.)

(70 ILCS 810/24) (from Ch. 96 1/2, par. 6427)
Sec. 24. The fiscal year of each forest preserve district subject to this Act shall extend from January 1, until December 31. The forest preserve district shall, before the commencement or within 60 days after the commencement of each fiscal year, adopt an annual appropriation ordinance, which shall appropriate sums of money required to defray all necessary expenses and liabilities of the district to be paid or incurred during that fiscal year. Transfers from one appropriation of any one fund to another of the same fund, not affecting the total amount appropriated, may be made at any meeting of the Board.
(Source: P.A. 87-1191.)

(70 ILCS 810/25) (from Ch. 96 1/2, par. 6428)
Sec. 25. In forest preserve districts subject to this Act, all earnings accruing on any investments or deposits, except that pro rata share, if any, belonging to the Bond and Interest Sinking Fund, may be credited to and paid into the corporate fund of such forest preserve district to be used for general corporate purposes.
(Source: P.A. 80-320.)

(70 ILCS 810/26) (from Ch. 96 1/2, par. 6429)
Sec. 26. Any territory adjoining any forest preserve district organized hereunder and situated in the same county as such district may become a part of such district in the following manner: Upon the filing with the circuit court of the county in which such district is located, of a petition signed by not less than 10% of the legal voters residing within the territory proposed to be annexed, such circuit court shall certify the question to the proper election officials, who shall submit the question of such annexation to the voters at an election held in the territory so proposed to be annexed in accordance with the general election law, and if a majority of the votes cast upon such question shall be in favor of such annexation, such territory so proposed to be annexed shall become and be a part of such forest preserve district.
(Source: P.A. 81-1489.)

(70 ILCS 810/27) (from Ch. 96 1/2, par. 6430)
Sec. 27. In each forest preserve district subject to this Act a fund to be known as a forest preserve district working cash fund may be created, set apart, maintained and administered in the manner prescribed in this Act for the purpose of enabling such district to have in its treasury at all times sufficient money to meet demands thereof for the ordinary and necessary expenses for district purposes.
(Source: P.A. 80-320.)

(70 ILCS 810/28) (from Ch. 96 1/2, par. 6431)
Sec. 28. For the purpose of creating a fund as prescribed in Section 27, any district by resolution of its board may incur an indebtedness and issue bonds for the indebtedness in an amount or amounts not exceeding in the aggregate $14,000,000 outstanding at any one time. The bonds shall bear interest at a rate of not more than that permitted in the Bond Authorization Act and shall mature within 20 years from the date of issuance. The board may provide that the resolution or resolutions authorizing the issue of the bonds shall be operative, effective, and valid without the submission of the resolution or resolutions to the voters of the district for approval. The board of the district shall, before or at the time of issuing the bonds, provide for the collection of a direct annual tax on all the taxable property in the district, sufficient to pay and discharge the principal of the bonds at maturity and to pay the interest on the bonds as it falls due.
(Source: P.A. 87-1191.)

(70 ILCS 810/29) (from Ch. 96 1/2, par. 6432)
Sec. 29. All moneys received from the issuance of bonds as provided in Section 28 shall be set apart in the working cash fund by the district treasurer and shall be used only for the purposes and in the manner hereinafter provided.
Such fund and the monies therein shall not be regarded as assets available for appropriation and shall not be appropriated by the board in the resolution termed the annual appropriation bill. The board may appropriate moneys to the working cash fund up to the maximum amount allowable in the fund, and the working cash fund may receive such appropriations and any other contributions. In order to provide moneys with which to meet ordinary and necessary disbursements for salaries and other corporate purposes, such fund and the moneys therein may be transferred in whole or in part, to the general corporate fund of the district and so disbursed therefrom in anticipation of the collection of any taxes lawfully levied for general corporate purposes, or in the anticipation of such taxes, as by law now or hereafter enacted or amended, imposed by the General Assembly of the State of Illinois to replace revenue lost by units of local government and school districts as a result of the abolition of ad valorem personal property taxes, pursuant to Article IX, Section 5(c) of the Constitution of the State of Illinois. Moneys transferred to the general corporate fund in anticipation of the collection of taxes shall be deemed to have been transferred in anticipation of the collection of that part of the taxes so levied which is in excess of the amount or amounts thereof required to pay any tax anticipation warrants or general obligation tax anticipation notes and the interest thereon, theretofore or thereafter issued and the amount estimated to be required to satisfy debt service and pension or retirement obligations, as set forth in Section 12 of "An Act in relation to State revenue sharing with local government entities", approved July 31, 1969, as amended. Such taxes levied or to be received for general corporate purposes when collected, or received, shall be applied, first, to the payment of any such warrants or notes and the interest thereon, the amount estimated to be required to satisfy debt service and pension or retirement obligations as set forth in Section 12 of "An Act in relation to State revenue sharing with local government entities", approved July 31, 1969, as amended, and then to the reimbursement of said working cash fund as hereinafter provided. Upon receipt by the district treasurer of any taxes or other moneys, in anticipation of the collection or receipt whereof moneys of such working cash fund have been so transferred for disbursement, such fund shall be immediately reimbursed therefrom until the full amount so transferred has been re-transferred to such fund. Unless the taxes and other moneys so received and applied to the reimbursement of the working cash fund, prior to the close of the fiscal year following the fiscal year in which the last tax penalty date falls due shall be sufficient to effect a complete reimbursement of such fund for any moneys transferred therefrom in anticipation of the collection or receipt of such taxes or other moneys, such working cash fund shall be reimbursed for the amount of the deficiency therein from any other revenues accruing to said general corporate fund and it shall be the duty of the board to make provision for the immediate reimbursement of the amount of any such deficiency in its next resolution termed the annual appropriation bill.
(Source: P.A. 85-459.)

(70 ILCS 810/30) (from Ch. 96 1/2, par. 6433)
Sec. 30. Moneys shall be transferred from a forest preserve district working cash fund to the general corporate fund of the district only upon the authority of the board, which shall from time to time by separate resolution direct the district treasurer to make transfers of such sums as may be required for the purposes herein authorized. Every such resolution shall set forth (a) the taxes or other moneys in anticipation of the collection or receipt of which such transfer is to be made and from which such working cash fund is to be reimbursed, (b) the entire amount of taxes extended or which the board estimates will be extended, or received, for any year, in anticipation of the collection of all or part of which such transfer is to be made, (c) the aggregate amount of warrants or notes theretofore issued in anticipation of the collection of such taxes, together with the interest accrued and which the board estimates will accrue thereon (d) the aggregate amount of receipts from taxes imposed to replace revenue lost by units of local government and school districts as a result of the abolition of ad valorem personal property taxes, pursuant to Article IX, Section 5(c) of the Constitution of the State of Illinois, which the corporate authorities estimate will be set aside for the payment of the proportionate amount of debt service and pension or retirement obligations, as required by Section 12 of "An Act in relation to State Revenue Sharing with local government entities", approved July 31, 1969, as amended, and (e) the aggregate amount of moneys theretofore transferred from the working cash fund to the general corporate fund in anticipation of the collection of such taxes. The amount which any such resolution shall direct the district treasurer so to transfer, in anticipation of the collection of taxes levied or to be received for any year, together with the aggregate amount of such anticipation tax warrants theretofore drawn against such taxes and the amount of the interest accrued and estimated to accrue on such warrants or notes and the aggregate amount of such transfers theretofore made in anticipation of the collection of such taxes and the amount estimated to be required to satisfy debt service and pension or retirement obligations, as set forth in Section 12 of "An Act in relation to State revenue sharing with local government entities", approved July 31, 1969, as amended, shall not exceed 90% of the actual or estimated amount of such taxes extended or to be extended, or to be received, as set forth in such resolution.
To the extent that at any time moneys are available in the working cash fund they shall be transferred to the general corporate fund and disbursed for the payment of salaries and other corporate expenses so as to avoid, whenever possible, the issuance of anticipation tax warrants or notes.
(Source: P.A. 81-1506.)

(70 ILCS 810/31) (from Ch. 96 1/2, par. 6434)
Sec. 31. A forest preserve district under this Act has the power from time to time to construct, equip, acquire, extend, improve, maintain, and operate recreational facilities, including but not limited to natatoriums, swimming pools, ice skating rinks, tennis courts, golf courses, bicycle trails, toboggan slides and ski areas, or any combination thereof, and all necessary related facilities, to borrow money therefor, and as evidence thereof, to issue and sell bonds. Such bonds shall be payable solely from the revenue derived from the operation of such facility or facilities constructed, equipped, acquired, extended, or improved in whole or in part with the proceeds of such bonds issued for the construction, equipping, acquisition, extension or improvement of such facility or facilities and shall be secured by a pledge of the revenues as herein provided of such facility or facilities or any combination thereof so constructed, equipped, acquired, extended or improved.
Such bonds may be issued in such amounts as may be necessary to provide sufficient funds to pay all the cost of the construction, equipping, acquisition, extension or improvement of such facility or facilities or any combination thereof, including the cost of acquisition of any land, as well as the engineering, legal, fiscal and other expenses, together with interest on the bonds to a date 12 months subsequent to the estimated date of completion. All bonds issued hereunder shall have all qualities of negotiable instruments under the laws of this State.
(Source: P.A. 80-320.)

(70 ILCS 810/32) (from Ch. 96 1/2, par. 6435)
Sec. 32. Whenever the board determines to construct, equip, acquire, extend or improve any recreational facility or facilities or any combination thereof and to issue bonds pursuant to Sections 31 through 39 of this Act to pay the cost or purchase price thereof, such board shall adopt an ordinance describing in a general way the contemplated facility or facilities and setting forth the estimated cost or purchase price. Any such ordinance shall be published within 10 days after passage at least once in a newspaper published in such district and having a general circulation therein to be designated by such board, and no such ordinance shall take effect until 10 days after it is so published. It shall not be necessary that the ordinance refer to plans and specifications nor that there be on file for public inspection prior to adoption of such ordinance detailed plans and specifications of such contemplated facility or facilities or any combination thereof. Such board may provide that the ordinance authorizing the issuance of any such bonds shall be effective, operative and valid without the submission thereof to the voters of such district for approval, notwithstanding the provisions of Section 21 of this Act.
Any such ordinance shall prescribe the method of defraying the cost of the contemplated facility or facilities and fix the amount of the revenue bonds proposed to be issued, the interest rate and the maturities thereof. Such bonds shall be in such form and be executed in such manner, be payable in such medium of payment at such place or places, be subject to such terms of redemption, prior to maturity, with or without premium, and may be made registrable as to principal, all as such ordinance may provide. The ordinance shall also pledge the revenue derived from the operation of such facility or facilities, or any combination thereof, constructed, equipped, acquired, extended or improved in whole or in part with the proceeds of such bonds for the purpose of paying maintenance and operation costs and paying the principal and interest of such bonds so issued for the facility or facilities. The ordinance may contain such covenants which shall be a part of the contract between the district and the holders of such bonds with respect to creating accounts and the application of the flow of funds through such accounts, and the restrictions upon the issuance of additional revenue bonds thereafter, all as such board may deem necessary or advisable for the assurance of the payment of the bonds thereby authorized.
Such bonds shall be executed by the president and by the secretary or treasurer of the board of such forest preserve district. The president of such board may execute such bonds by his facsimile signature which may be imprinted, engraved or otherwise reproduced on such bonds and on the interest coupons attached thereto. Any bonds bearing the signature or facsimile of an officer in office at the date of signing thereof are valid and binding for all purposes, notwithstanding that before delivery thereof, such person whose signature or facsimile appears thereon has ceased to hold such office.
(Source: P.A. 80-320.)

(70 ILCS 810/33) (from Ch. 96 1/2, par. 6436)
Sec. 33. The bonds issued pursuant to Sections 31 through 39 shall bear interest at a rate not to exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, payable annually or semi-annually and shall mature within the period of usefulness of the project as determined by such board, but in no event, exceeding 40 years.
Each such bond shall be sold in such manner and upon such terms as the board shall determine but shall be sold for not less than par and accrued interest. The minimum price at which it may be sold shall be such that the interest cost to the forest preserve district of the proceeds of the bond shall not exceed the maximum rate authorized by the Bond Authorization Act, as amended, at the time of the making of the contract, computed to maturity, according to the standard table of bond values.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-4.)

(70 ILCS 810/34) (from Ch. 96 1/2, par. 6437)
Sec. 34. Bonds issued pursuant to Sections 31 through 39 of this Act shall be payable solely from the revenues derived from the operation of the recreational facility or facilities or any combination thereof constructed, equipped, acquired, extended or improved in whole or in part with the proceeds of such bonds so issued for the facility or facilities and shall not in any event constitute an indebtedness of such forest preserve district within the meaning of any constitutional or statutory limitation. It shall be stated on the face of each such bond that the bond has been issued pursuant to Sections 31 through 39 of this Act, that it is payable solely from the revenues derived from the operation of such facility or facilities or any combination thereof constructed, equipped, acquired, extended or improved in whole or in part with the proceeds of such bonds so issued for the facility or facilities and that it does not constitute an indebtedness of such forest preserve district within any constitutional or statutory limitation.
(Source: P.A. 80-320.)

(70 ILCS 810/35) (from Ch. 96 1/2, par. 6438)
Sec. 35. All revenue derived from the operation of such facility or facilities constructed, equipped, acquired, extended or improved in whole or in part with the proceeds of any bonds issued under Sections 31 through 39 of this Act for the construction, equipping, acquisition, extension, or improvement of such facility or facilities shall be deposited in a separate fund. Each fund shall be used only for paying the cost of operation and maintenance of the recreational facility or facilities or any combination thereof constructed, equipped, acquired, extended or improved in whole or in part with the proceeds of such bonds so issued for such facility or facilities, and for paying the principal of and interest on the bonds so issued and creating the accounts provided for by the ordinance authorizing their issuance.
Such forest preserve district shall install and maintain a proper system of account for each fund, showing the amount received and disbursed from the operation of such facility or facilities. At least once each year, such district shall have such accounts for bonds properly audited, and the report of this audit shall be open to the public for inspection at all times.
(Source: P.A. 80-320.)

(70 ILCS 810/36) (from Ch. 96 1/2, par. 6439)
Sec. 36. Each forest preserve district which issues bonds and constructs, equips, acquires, extends or improves any recreational facility or facilities under Sections 31 through 39 of this Act shall charge for the use thereof at a rate which at all times is deemed sufficient to provide for depreciation and to pay maintenance and operation costs and the principal and interest on such bonds. Such forest preserve district may provide for the construction, equipping, acquisition, improvement, and extension and may make, enact, and enforce all rules and regulations for the management, maintenance, care, protection and use of such facility or facilities. Charges or rates for the use of any such facility shall be established, revised, and maintained from time to time and shall be payable under the supervision of such board.
(Source: P.A. 80-320.)

(70 ILCS 810/37) (from Ch. 96 1/2, par. 6440)
Sec. 37. The holder of any bond or coupon of any bond issued under Sections 31 through 39 of this Act may proceed either in law or in equity to compel performance of all duties required by those Sections respecting the facility or facilities for which such bond or coupon was issued. This shall include the duties of establishing and collecting sufficient rates or charges for the use of the recreational facilities constructed, equipped, acquired, extended or improved in whole or in part with the proceeds of such bond so held and issued for the purposes herein specified, and the application of the revenue thereof as provided in Sections 31 through 39.
(Source: P.A. 80-320.)

(70 ILCS 810/38) (from Ch. 96 1/2, par. 6441)
Sec. 38. Any such forest preserve district has the power to acquire by purchase, gift, condemnation or otherwise, property necessary or appropriate for the purpose of exercising the powers granted by Sections 31 through 39. Any land so acquired under such Sections shall not be included as a part of the total acreage of such forest preserve district for the purpose of determining the number of acres of land for which indebtedness can be incurred for the acquisition of land without first submitting the matter to the voters of such district as provided in Section 21.
(Source: P.A. 80-320.)

(70 ILCS 810/39) (from Ch. 96 1/2, par. 6442)
Sec. 39. Nothing in Sections 31 through 39 shall prohibit any such forest preserve district from appropriating funds as otherwise provided in this Act for the construction, equipping, acquisition, extension, improvement, operation or maintenance of any recreational facilities.
(Source: P.A. 80-320.)

(70 ILCS 810/40) (from Ch. 96 1/2, par. 6443)
Sec. 40. The corporate authorities of forest preserve districts, having the control or supervision of any forest preserves, may erect and maintain within such forest preserves, under the control or supervision of such corporate authorities, edifices to be used for the collection and display of animals as customary in zoological parks, and may collect and display such animals, or permit the directors or trustees of any zoological society devoted to the purposes aforesaid to erect and maintain a zoological park and to collect and display zoological collections within any forest preserve now or hereafter under the control or supervision of such forest preserve district, out of funds belonging to such zoological society, or to contract with the directors or trustees of any zoological society on such terms and conditions as may to such corporate authorities seem best, relative to the erection, operation and maintenance of a zoological park and the collection and display of such animals within such forest preserve, out of the tax provided in Section 41.
Such forest preserve district may charge, or permit such zoological society to charge an admission fee. The proceeds of such admission fee shall be devoted exclusively to the operation and maintenance of such zoological park and the collections therein. All such zoological parks shall be open to the public without charge for a period equivalent to 52 days each year. All such zoological parks shall be open without charge to organized groups of children in attendance at schools in the State. The managing authority of the zoological park may limit the number of any such groups in any given day and may establish other rules and regulations that reasonably ensure public safety, accessibility, and convenience, including but not limited to standards of conduct and supervision. Charges may be made at any time for special services and for admission to special facilities within any zoological park for the education, entertainment or convenience of visitors.
(Source: P.A. 86-1248.)

(70 ILCS 810/41) (from Ch. 96 1/2, par. 6444)
Sec. 41. For the purpose of constructing and maintaining and caring for any such zoological park and the buildings and grounds thereof and of securing and displaying zoological collections thereon the corporate authorities of any forest preserve district are authorized to levy annually a tax of not to exceed .035% of value as equalized or assessed by the Department of Revenue, upon all the taxable property in the district. This tax shall be levied and collected in the same manner as the general taxes of the forest preserve district and shall be in addition to the maximum of all other taxes and tax rates which the district is now or may hereafter be authorized to levy upon the aggregate valuation of all taxable property within the district and shall be exclusive of and in addition to the maximum amount and rate of taxes the district is now or may hereafter be authorized to levy under this Act or under any other law which may limit the amount of tax which the district may levy for general purposes. The proceeds of the tax herein authorized shall be kept as a separate fund.
(Source: P.A. 81-1550.)

(70 ILCS 810/42) (from Ch. 96 1/2, par. 6445)
Sec. 42. For the purpose of making capital improvements and major repairs in connection with a zoological park, the corporate authorities of the forest preserve district in which such park is maintained may from time to time incur an indebtedness and issue bonds therefor in amounts not exceeding in the aggregate $52,640,000. Such bonds shall bear interest at not more than the maximum rate provided by law and may mature up to 30 years from the date thereof. A resolution authorizing the issuance of bonds under this Section may be made effective without the submission thereof to the voters of the district for approval.
All moneys received from the issuance of bonds as provided in this Section shall be set apart in a separate fund by the district treasurer and shall be used only for the purposes set forth in this Section.
The corporate authorities of such district shall provide for the levy of a direct annual tax upon all the taxable property in such district, sufficient to pay and discharge the principal of such bonds at maturity and to pay the interest thereon as it falls due. This tax shall be levied and collected in like manner with the general taxes of the forest preserve district and shall be in addition to the maximum of all other taxes and tax rates which the district is or may be authorized to levy.
(Source: P.A. 93-601, eff. 1-1-04.)

(70 ILCS 810/42.1) (from Ch. 96 1/2, par. 6445.1)
Sec. 42.1. For each zoological park subject to this Act a fund to be known as a zoological park working cash fund may be created, set apart, maintained and administered in the manner prescribed in this Act for the purpose of enabling such park to have in its treasury at all times sufficient money for ordinary and necessary expenses.
(Source: P.A. 81-1498.)

(70 ILCS 810/42.2) (from Ch. 96 1/2, par. 6445.2)
Sec. 42.2. For the purpose of creating a fund as prescribed in Section 42.1, a forest preserve district by resolution of its board may incur an indebtedness and issue bonds therefor, not to exceed in the aggregate $3,000,000 including the amount of all such bonds issued for this purpose prior to the effective date of this Act. Such bonds shall bear interest at not more than the maximum rate provided by law and shall mature within 20 years from the date thereof. The board may provide that the resolution or resolutions authorizing the issue of such bonds shall be operative, effective and valid without the submission thereof to the voters of such district for approval. The board of such district shall before or at the time of issuing such bonds provide for the collection of a direct annual tax upon all the taxable property in such district, sufficient to pay and discharge the principal thereof at maturity and to pay the interest thereon as it falls due.
(Source: P.A. 87-1191.)

(70 ILCS 810/42.3) (from Ch. 96 1/2, par. 6445.3)
Sec. 42.3. All moneys received from the issuance of bonds as provided in Section 42.2 shall be set apart in the zoological park working cash fund by the district treasurer and shall be used only for the purposes and in the manner hereinafter provided.
Such fund and the monies therein shall not be regarded as assets available for appropriation and shall not be appropriated by the board in the resolution termed the annual appropriation bill. The board may appropriate moneys to the working cash fund up to the maximum amount allowable in the fund, and the working cash fund may receive such appropriations and any other contributions. In order to meet ordinary and necessary disbursements for salaries and other zoological purposes, such moneys may be transferred in whole or in part to the zoological fund of the district, and disbursed therefrom in anticipation of the collection of any taxes lawfully levied for zoological purposes, or in anticipation of such taxes, as by law now or hereafter enacted or amended, imposed by the General Assembly of the State of Illinois to replace revenue lost by units of local government and school districts as a result of the abolition of ad valorem personal property taxes, pursuant to Article IX, Section 5(c) of the Constitution of the State of Illinois. Moneys transferred to the zoological fund in anticipation of the collection of taxes shall be deemed to have been transferred in anticipation of the collection of that part of the taxes so levied which is in excess of the amount or amounts thereof required to pay any tax anticipation warrants or general obligation tax anticipation notes and the interest thereon, theretofore or thereafter issued, and such taxes levied or to be received for zoological purposes when collected, or received, shall be applied, first, to the payment of any such warrants or notes and the interest thereon and then to the reimbursement of said working cash fund as hereinafter provided. Upon receipt by the district treasurer of any taxes or other moneys, in anticipation of the collection or receipt whereof moneys of such working cash fund have been so transferred for disbursement, such fund shall be immediately reimbursed therefrom until the full amount so transferred has been re-transferred to such fund. Unless the taxes and other moneys so received and applied to the reimbursement of the working cash fund, prior to the close of the fiscal year following the fiscal year in which the last tax penalty date falls due shall be sufficient to effect a complete reimbursement of such fund for any moneys transferred therefrom in anticipation of the collection or receipt of such taxes or other moneys, such working cash fund shall be reimbursed for the amount of the deficiency therein from any other revenues accruing to said zoological fund and it shall be the duty of the board to make provision for the immediate reimbursement of the amount of any such deficiency in its next resolution termed the annual appropriation bill.
(Source: P.A. 85-459.)

(70 ILCS 810/42.4) (from Ch. 96 1/2, par. 6445.4)
Sec. 42.4. Moneys shall be transferred from a zoological park working cash fund to the zoological fund of the district only upon the authority of the forest preserve district board, which shall from time to time by separate resolution direct the district treasurer to make transfers of such sums as may be required for the purposes herein authorized. Every such resolution shall set forth (a) the taxes or other moneys in anticipation of the collection or receipt of which such transfer is to be made and from which such working cash fund is to be reimbursed, (b) the entire amount of taxes extended or which the board estimates will be extended, or received, for any year, in anticipation of the collection of all or part of which such transfer is to be made, (c) the aggregate amount of warrants or note theretofore issued in anticipation of the collection of such taxes together with the interest accrued and which the board estimates will accrue thereon and (d) the aggregate amount of moneys theretofore transferred from the working cash fund to the zoological fund in anticipation of the collection of taxes levied or to be received for any year, together with the aggregate amount of such anticipation tax warrants theretofore drawn against such taxes and the amount of the interest accrued and estimated to accrue on such warrants or notes and the aggregate amount of such transfers theretofore made in anticipation of the collection of such taxes, shall not exceed 90% of the actual or estimated amount of such taxes extended or to be extended, or to be received, as set forth in such resolution.
To the extent that at any time moneys are available in the working cash fund they shall be transferred to the zoological fund and disbursed for the payment of salaries and other zoological expenses so as to avoid, whenever possible, the issuance of anticipation tax warrants or notes.
(Source: P.A. 81-1498.)

(70 ILCS 810/43) (from Ch. 96 1/2, par. 6446)
Sec. 43. The corporate authorities of forest preserve districts are authorized, on land now or hereafter under the control of such forest preserve districts, to prepare and maintain grounds for a botanic garden, to acquire, plant, maintain and display botanic material, to conduct research for improvement of plant species and for plant protection against disease and harmful insects, for the general care and growing of plant material, and to erect and maintain such structures appropriate for the purposes aforesaid; or such corporate authorities may authorize the directors or trustees of any botanic garden existing and organized under the laws of Illinois, to maintain a botanic garden as aforesaid out of funds belonging to said botanic garden; or the corporate authorities of such forest preserve districts may contract with a botanic garden or horticultural society organized and existing under the nonprofit laws of Illinois to establish and maintain a botanic garden as aforesaid, within such forest preserve districts, out of the tax provided in Section 44.
(Source: P.A. 80-320.)

(70 ILCS 810/44) (from Ch. 96 1/2, par. 6447)
Sec. 44. For the purpose of establishing, constructing and maintaining any botanic garden authorized by Section 43, the corporate authorities of any forest preserve district are authorized to levy annually a tax of not to exceed .015% of the value, as equalized or assessed by the Department of Revenue, upon all the taxable property in the district. This tax shall be levied and collected in the same manner as the general taxes of the forest preserve district and shall be in addition to the maximum of all other taxes and tax rates which the district is now or may hereafter be authorized to levy upon the aggregate valuation of all taxable property within the district and shall be exclusive of and in addition to the maximum amount and rate of taxes the district is now or may hereafter be authorized to levy under this Act or under any other law or laws which may limit the amount of tax which the district may levy for general purposes. The proceeds of the tax herein authorized shall be kept as a separate fund.
(Source: P.A. 81-1550.)

(70 ILCS 810/44.1) (from Ch. 96 1/2, par. 6447.1)
Sec. 44.1. For the purpose of making capital improvements in connection with botanical gardens, the corporate authorities of the forest preserve district in which such gardens are maintained may incur an indebtedness and issue bonds therefor in amounts not exceeding in the aggregate $32,000,000. Such bonds shall bear interest at not more than the maximum rate provided by law and shall mature within 20 years from the date thereof. The resolution authorizing this issuance of bonds may be made effective without the submission thereof to the voters of the district for approval.
All moneys received from the issuance of bonds as provided in this Section shall be set apart in a separate fund by the district treasurer and shall be used only for the purposes set forth in this Section.
The corporate authorities of such district shall provide for the levy of a direct annual tax upon all the taxable property in such district, sufficient to pay and discharge the principal of such bonds at maturity and to pay the interest thereon as it falls due. This tax shall be levied and collected in like manner with the general taxes of the forest preserve district and shall be in addition to the maximum of all other taxes and tax rates which the district is or may be authorized to levy.
(Source: P.A. 93-601, eff. 1-1-04.)

(70 ILCS 810/45) (from Ch. 96 1/2, par. 6448)
Sec. 45. Any member of the board of a district to which this Act applies or any other person holding any other office, trust or employment under such a district who shall wilfully violate any of the provisions of this Act shall be guilty of a business offense and shall be fined not to exceed $10,000 and shall forfeit his right to his office, trust or employment and shall be removed therefrom. Any such member or other person shall be liable for any sum that may be unlawfully diverted from such working cash fund or otherwise used to be recovered by such district or by any taxpayer in the name of and for the benefit of such district, in an appropriate civil action. Such taxpayer shall give bond for costs and be liable for all costs assessed against the district in such suit, and judgment shall be rendered accordingly. Nothing herein shall bar any other remedies.
(Source: P.A. 80-320.)



70 ILCS 815/ - Forest Preserve District Defective Bond Repayment Act.

(70 ILCS 815/0.01) (from Ch. 96 1/2, par. 6500)
Sec. 0.01. Short title. This Act may be cited as the Forest Preserve District Defective Bond Repayment Act.
(Source: P.A. 86-1324.)

(70 ILCS 815/1) (from Ch. 96 1/2, par. 6501)
Sec. 1. When heretofore any forest preserve district has received money from the sale of the bonds of the district where such bonds are defective because issued and sold without a vote of the people of the district for one or more purposes unauthorized without such vote, or one or more purposes authorized without such vote, and one or more purposes unauthorized without such vote, jointly, and the moneys so received, or a part thereof, have been used by the district for a purpose for which bonds were authorized to be issued and sold by the district without such vote, such forest preserve district is hereby empowered to pay to the holder or holders of such bonds the amount of money so received and actually used for the purpose for which such bonds were authorized to be issued and sold without such vote of the people; such payment to be made at such time or times, in such amounts, or partial amounts, and with such rate of interest as the commissioners of the district shall by ordinance determine, provided such payments shall not be made before the bonds are due on the sale of which the money was so received, or at a greater rate of interest than named in said bonds.
For the purpose of providing for such payments, and until such payments are fully made, the commissioners of any such district shall have power annually to levy a tax, which shall be levied and collected in like manner with the other taxes of the district: Provided, that in forest preserve districts containing a population of two hundred thousand inhabitants, or more, such tax may be levied and extended in addition to the tax for general corporate purposes of three-twentieths (3/20) of one (1) mill on the dollar of the assessed value of the taxable property of the district as ascertained by the last equalized assessment for State and county purposes.
No such payments shall be made except to the actual holder or holders of such bonds, and upon the production and cancellation of the bonds or coupons on the sale of which the money for which payment is made, was so received by the district.
(Source: Laws 1927, p. 547.)



70 ILCS 820/ - Forest Preserve District Refunding Bond Act.

(70 ILCS 820/0.01) (from Ch. 96 1/2, par. 6550)
Sec. 0.01. Short title. This Act may be cited as the Forest Preserve District Refunding Bond Act.
(Source: P.A. 86-1324.)

(70 ILCS 820/1) (from Ch. 96 1/2, par. 6551)
Sec. 1. The corporate authorities of any forest preserve district, without submitting the question to the electors thereof for approval, may authorize by ordinance the issuance of refunding bonds (1) to refund its bonds prior to their maturity; (2) to refund its unpaid matured bonds; (3) to refund matured coupons evidencing interest upon its unpaid bonds; (4) to refund interest at the coupon rate upon its unpaid matured bonds that has accrued since the maturity of those bonds; and (5) to refund its bonds which by their terms are subject to redemption before maturity.
The refunding bonds may be made registerable as to principal and may bear interest at a rate not to exceed six per cent annually, payable at such time and place as may be provided in the bond ordinance.
The refunding bonds shall remain valid even though one or more of the officers executing the bonds ceases to hold his or their offices before the bonds are delivered.
(Source: Laws 1941, vol. 2, p. 454.)

(70 ILCS 820/2) (from Ch. 96 1/2, par. 6552)
Sec. 2. The ordinance authorizing the refunding bonds shall prescribe all details thereof and shall provide for the levy and collection of a direct annual tax upon all the taxable property within the forest preserve district sufficient to pay the principal thereof and interest thereon as it matures. This tax shall be in addition to and exclusive of the maximum of all other taxes authorized to be levied by the forest preserve district. Tax limitations applicable to the forest preserve district provided by other statutes of this State shall not apply to taxes levied for payment of these refunding bonds.
A certified copy of the bond ordinance shall be filed with the county clerk of the county in which the forest preserve district or any portion thereof is situated, and shall constitute the authority for the extension and collection of refunding bond and interest taxes as required by the constitution.
(Source: Laws 1941, vol. 2, p. 454.)

(70 ILCS 820/3) (from Ch. 96 1/2, par. 6553)
Sec. 3. The refunding bonds may be exchanged for the bonds to be refunded on the basis of dollar for dollar for the par value of the bonds, interest coupons, and interest not represented by coupons, if any. Instead of this exchange, the refunding bonds may be sold at not less than their par value and accrued interest. The proceeds received from their sale shall be used to pay the bonds, interest coupons, and interest not represented by coupons, if any. This payment may be made without any prior appropriation therefor under any budget law.
Bonds and interest coupons which have been received in exchange or paid shall be cancelled and the obligation for interest, not represented by coupons, which has been discharged, shall be evidenced by a written acknowledgment of the exchange or payment thereof.
(Source: Laws 1941, vol. 2, p. 454.)

(70 ILCS 820/4) (from Ch. 96 1/2, par. 6554)
Sec. 4. The refunding bonds shall be of such form and denomination, payable at such place, bear such date, and be executed by such officials as may be provided by the corporate authorities of the forest preserve district in the bond ordinance. They shall mature within not to exceed twenty years from their date, and may be made callable on any interest payment date at par and accrued interest after notice has been given at the time and in the manner provided in the bond ordinance.
If there is no default in payment of the principal of or interest upon the refunding bonds, and if after setting aside a sum of money equal to the amount of interest that will accrue on the refunding bonds, and a sum of money equal to the amount of principal that will become due thereon, within the next six months period, the treasurer of the forest preserve district shall use the money available from the proceeds of taxes levied for the payment of the refunding bonds in calling them for payment, if, by their terms, they are subject to redemption. However, a forest preserve district may provide in the bond ordinance that, whenever the forest preserve district is not in default in payment of the principal of or interest upon the refunding bonds and has set aside the sums of money provided in this paragraph for interest accruing and principal maturing within the next six months period, the money available from the proceeds of taxes levied for the payment of refunding bonds shall be used, first, in the purchase of the refunding bonds at the lowest price obtainable, but not to exceed their par value and accrued interest, after sealed tenders for their purchase have been advertised for as may be directed by the corporate authorities thereof.
Refunding bonds called for payment and paid or purchased under this section shall be marked paid and cancelled.
(Source: Laws 1941, vol. 2, p. 454.)

(70 ILCS 820/5) (from Ch. 96 1/2, par. 6555)
Sec. 5. Whenever any refunding bonds are purchased and cancelled, as provided in section 4 of this Act, the taxes thereafter to be extended for payment of the principal of and the interest on the remainder of the issue shall be reduced in an amount equal to the principal of and the interest that would have thereafter accrued upon the refunding bonds so cancelled. A resolution shall be adopted by the corporate authorities of the forest preserve district finding these facts. A certified copy of this resolution shall be filed with the county clerk specified in section 2 of this Act. Whereupon the county clerk shall reduce and extend such tax levies in accordance therewith.
Whenever refunding bonds are issued, proper reduction of taxes, theretofore levied for the payment of the bonds refunded and next to be extended for collection, shall be made by the county clerk upon receipt of a certificate signed by the treasurer of the forest preserve district, or by the president and secretary or other corresponding officers of the forest preserve district, showing the bonds refunded and the tax to be abated.
(Source: Laws 1941, vol. 2, p. 454.)

(70 ILCS 820/6) (from Ch. 96 1/2, par. 6556)
Sec. 6. Money which becomes available from taxes that were levied for prior years for payment of bonds or interest coupons that were paid or refunded before those taxes were collected, after payment of all warrants that may have been issued in anticipation of these taxes, shall be placed in the sinking fund account provided in this section. It shall be used to purchase, call for payment, or to pay at maturity refunding bonds and interest thereon as herein provided.
Money received from the proceeds of taxes levied for the payment of the principal of and interest upon refunding bonds shall be deposited in a special fund of the forest preserve district. It shall be designated as the "Refunding Bond and Interest Sinking Fund Account of ....." This fund shall be faithfully applied to the purchase or payment of refunding bonds and the interest thereon as provided in this Act.
If the money in this fund is not immediately necessary for the payment of refunding bonds or if refunding bonds can not be purchased before maturity, then, under the direction of the corporate authorities of the forest preserve district, the money may be invested by the treasurer of the forest preserve district, in bonds or other interest bearing obligations of the United States or in bonds of the State of Illinois.
The maturity date of the securities in which this money is invested shall be prior to the due date of any issue of refunding bonds of the investing forest preserve district. The corporate authorities may sell these securities whenever necessary to obtain cash to meet bond and interest payments.
(Source: Laws 1941, vol. 2, p. 454.)

(70 ILCS 820/7) (from Ch. 96 1/2, par. 6557)
Sec. 7. The corporate authorities of a forest preserve district may take any action that may be necessary to inform the owners of unpaid bonds regarding the financial condition of the forest preserve district, the necessity of refunding its unpaid bonds and readjusting the maturities thereof in order that sufficient taxes may be collected to take care of these bonds, and thus re-establish the credit of the forest preserve district. The corporate authorities may enter into any agreement required to prepare and carry out any refunding plan and, without any previous appropriation therefor under any budget law, may incur and pay expenditures that may be necessary in order to accomplish the refunding of the bonds of the forest preserve district.
(Source: Laws 1941, vol. 2, p. 454.)

(70 ILCS 820/8) (from Ch. 96 1/2, par. 6558)
Sec. 8. This Act shall apply to any forest preserve district, regardless of the law under which it is organized and operating, and shall constitute complete authority for issuing refunding bonds as herein provided without reference to other laws. This Act shall be construed as conferring powers in addition to, but not as limiting powers granted under other laws.
(Source: Laws 1941, vol. 2, p. 454.)



70 ILCS 825/ - Forest Preserve District Corporate Powers Affirmation Act.

(70 ILCS 825/0.01) (from Ch. 96 1/2, par. 6602.9)
Sec. 0.01. Short title. This Act may be cited as the Forest Preserve District Corporate Powers Affirmation Act.
(Source: P.A. 86-1324.)

(70 ILCS 825/1) (from Ch. 96 1/2, par. 6603)
Sec. 1. In all cases where any Forest Preserve District has heretofore constructed, maintained or operated one or more swimming pools, golf courses, playfields or other recreational facilities, such construction, maintenance or operation is hereby affirmed and declared to have been a proper and valid exercise of the corporate powers of any such Forest Preserve District incidental to those powers specifically granted to any such Forest Preserve District pursuant to "An Act to provide for the creation and management of Forest Preserve Districts," approved June 27, 1913, as amended, notwithstanding that such construction, maintenance or operation was not specifically set forth or enumerated in such Act as a corporate power of any such Forest Preserve District.
(Source: Laws 1967, p. 1208.)



70 ILCS 830/ - Forest Preserve Botanic Gardens Act.

(70 ILCS 830/0.01) (from Ch. 96 1/2, par. 6700)
Sec. 0.01. Short title. This Act may be cited as the Forest Preserve Botanic Gardens Act.
(Source: P.A. 86-1324.)

(70 ILCS 830/1) (from Ch. 96 1/2, par. 6701)
Sec. 1. The corporate authorities of forest preserve districts containing a population of 100,000 or more located in counties of less than 3,000,000 inhabitants are authorized, on land now or hereafter under the control of such forest preserve districts, to prepare and maintain grounds for a botanic garden, to acquire, plant, maintain and display botanic material, to conduct research for improvement of plant species and for plant protection against disease and harmful insects, for the general care and growing of plant material, and to erect and maintain such structures appropriate for the purposes aforesaid; or such corporate authorities may authorize the directors or trustees of any botanic garden existing and organized under the laws of Illinois, to maintain a botanic garden as aforesaid out of funds belonging to said botanic garden; or the corporate authorities of such forest preserve districts may contract with a botanic garden or horticultural society organized and existing under the nonprofit laws of Illinois to establish and maintain a botanic garden as aforesaid, within such forest preserve districts, out of the tax provided in this Act.
(Source: P.A. 80-1364.)

(70 ILCS 830/1.1) (from Ch. 96 1/2, par. 6701.1)
Sec. 1.1. Purchases made pursuant to this Act shall be made in compliance with the "Local Government Prompt Payment Act", approved by the Eighty-fourth General Assembly.
(Source: P.A. 84-731.)

(70 ILCS 830/2) (from Ch. 96 1/2, par. 6702)
Sec. 2. For the purpose of establishing, constructing and maintaining any botanic garden authorized by Section 1 of this Act, the corporate authorities of any forest preserve district containing a population of 200,000 or more but less than 3,000,000 inhabitants are authorized to levy annually a tax of not to exceed .0048% of the value, as equalized or assessed by the Department of Revenue, upon all the taxable property in the district. This tax shall be levied and collected in the same manner as the general taxes of the forest preserve district and shall be in addition to the maximum of all other taxes and tax rates which the district is now or may hereafter be authorized to levy upon the aggregate valuation of all taxable property within the district and shall be exclusive of and in addition to the maximum amount and rate of taxes the district is now or may hereafter be authorized to levy for general purposes under Section 13 of "An Act to provide for the creation and management of forest preserve districts and repealing certain Acts therein named", approved June 27, 1913, as amended, or under any other law or laws which may limit the amount of tax which the district may levy for general purposes. The proceeds of the tax herein authorized shall be kept as a separate fund.
(Source: P.A. 81-1509.)



70 ILCS 835/ - Forest Preserve Zoological Parks Act.

(70 ILCS 835/0.01) (from Ch. 96 1/2, par. 6800)
Sec. 0.01. Short title. This Act may be cited as the Forest Preserve Zoological Parks Act.
(Source: P.A. 86-1324.)

(70 ILCS 835/1) (from Ch. 96 1/2, par. 6801)
Sec. 1. The corporate authorities of forest preserve districts, containing a population of 140,000 or more located in counties of less than 3,000,000 inhabitants, having the control or supervision of any forest preserves, may erect and maintain within such forest preserves, under the control or supervision of such corporate authorities, edifices to be used for the collection and display of animals as customary in zoological parks, and may collect and display such animals, or permit the directors or trustees of any zoological society devoted to the purposes aforesaid to erect and maintain a zoological park and to collect and display zoological collections within any forest preserve now or hereafter under the control or supervision of such forest preserve district, out of funds belonging to such zoological society, or to contract with the directors or trustees of any zoological society on such terms and conditions as may to such corporate authorities seem best, relative to the erection, operation and maintenance of a zoological park and the collection and display of such animals within such forest preserve, out of the tax hereinafter in this Act provided.
This Act applies to any forest preserve district that maintains a zoological park that was established under this Act prior to 1964, regardless of whether the population requirements continue to be met.
A forest preserve district, containing a population of 140,000 or more, or the directors or trustees of such zoological society when so authorized by the forest preserve district, may (a) police the property of the zoological park, (b) employ, establish, maintain and equip a security force for fire and police protection of the zoological park and (c) provide that the personnel of the security force shall perform other tasks relating to the maintenance and operation of the zoological park. Members of the security force shall be conservators of the peace with all the powers of policemen in cities and of sheriffs, other than to serve or execute civil processes, but such powers may be exercised only within the area comprising the zoological park when required to protect the zoological park's property and interests, its personnel and persons using the facilities or at the specific request of appropriate federal, State or local law enforcement officials. All otherwise lawful actions taken on or after August 13, 1978 (the effective date of Public Act 80-1364) and before the effective date of this amendatory Act of the 98th General Assembly by a forest preserve district or a zoological society located in a county of 3,000,000 or more in exercising the powers provided in this paragraph are hereby validated, notwithstanding Public Act 80-1364, which was a non-substantive combining revisory Act.
A forest preserve district, containing a population of 140,000 or more located in counties of less than 3,000,000 inhabitants, may charge, or permit such zoological society to charge, an admission fee. The proceeds of such admission fee shall be devoted exclusively to the operation and maintenance of such zoological park and the collections therein. All such zoological parks shall be open to the public without charge (i) a total number of days, to be scheduled at any time during the calendar year, equivalent to at least one day for each 7 days the zoological park is open during the calendar year and (ii) to the children in actual attendance upon any of the schools in the State at all times. The managing authority of the zoological park may limit the number of school groups that may attend the zoo on any given day and may establish other rules and regulations that reasonably ensure public safety, accessibility, and convenience, including without limitation standards of conduct and supervision. Charges may be made at any time for special services and for admission to special facilities within any zoological park for the education, entertainment or convenience of visitors.
(Source: P.A. 98-500, eff. 8-16-13.)

(70 ILCS 835/1.1) (from Ch. 96 1/2, par. 6801.1)
Sec. 1.1. Purchases made pursuant to this Act shall be made in compliance with the "Local Government Prompt Payment Act", approved by the Eighty-fourth General Assembly.
(Source: P.A. 84-731.)

(70 ILCS 835/2) (from Ch. 96 1/2, par. 6802)
Sec. 2. Zoological park; tax.
(a) For the purpose of constructing and maintaining and caring for any such zoological park and the buildings and grounds thereof and of securing and displaying zoological collections thereon the corporate authorities of any forest preserve district containing a population of 150,000 or more but less than 3,000,000 are authorized to levy annually a tax of not to exceed .0058% of value as equalized or assessed by the Department of Revenue, upon all the taxable property in the district.
(b) In a forest preserve district located in a county with a population in excess of 140,000 but less than 200,000 and contiguous to the Mississippi River, however, the annual tax may be at a rate not to exceed 0.06%.
(c) This tax shall be levied and collected in the same manner as the general taxes of the forest preserve district and shall be in addition to the maximum of all other taxes and tax rates which the district is now or may hereafter be authorized to levy upon the aggregate valuation of all taxable property within the district and shall be exclusive of and in addition to the maximum amount and rate of taxes the district is now or may hereafter be authorized to levy for general purposes under Section 13 of the Downstate Forest Preserve District Act or under any other law which may limit the amount of tax which the district may levy for general purposes. The proceeds of the tax herein authorized shall be kept as a separate fund.
(d) A tax in excess of 0.01% may not be levied under subsection (b) until the question of levying the tax has been submitted to the electors of the forest preserve district at a regular election and approved by a majority of the electors voting on the question. The District must certify the question to the proper election authority, which must submit the question at an election in accordance with the Election Code.
The election authority must submit the question in substantially the following form:
Shall the corporate authority of the forest preserve

district be authorized to levy a tax at the rate of 0.06% for the purpose of constructing and maintaining and caring for any such zoological park and the buildings and grounds thereof and of securing and displaying zoological collections thereon?

The election authority must record the votes as "Yes" or "No".
If a majority of the electors voting on the question vote in the affirmative, the county may thereafter levy the tax.
(Source: P.A. 95-643, eff. 6-1-08.)

(70 ILCS 835/4) (from Ch. 96 1/2, par. 6804)
Sec. 4. For the purpose of making capital improvements in connection with a zoological park established under this Act, the corporate authorities of the forest preserve district in which such park is maintained may incur an indebtedness and issue bonds therefor in amounts not exceeding in the aggregate $15,640,000. Such bonds shall bear interest at a rate of not more than the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, if issued prior to January 1, 1972, and at the rate of not more than the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, if issued after January 1, 1972, per annum and shall mature within 20 years from the date thereof. The resolution authorizing this issuance of bonds may be made effective without the submission thereof to the voters of the district for approval.
All moneys received from the issuance of bonds as provided in this Section shall be set apart in a separate fund by the district treasurer and shall be used only for the purposes set forth in this Section.
The corporate authorities of such district shall provide for the levy of a direct annual tax upon all the taxable property in such district, sufficient to pay and discharge the principal of such bonds at maturity and to pay the interest thereon as it falls due. This tax shall be levied and collected in like manner with the general taxes of the forest preserve district and shall be in addition to the maximum of all other taxes and tax rates which the district is or may be authorized to levy.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-4.)



70 ILCS 840/ - Forest Preserve District Tax Levy Validation (1963) Act.

(70 ILCS 840/0.01) (from Ch. 96 1/2, par. 6600)
Sec. 0.01. Short title. This Act may be cited as the Forest Preserve District Tax Levy Validation (1963) Act.
(Source: P.A. 86-1324.)

(70 ILCS 840/1) (from Ch. 96 1/2, par. 6601)
Sec. 1. In all cases where a board of Forest Preserve Commissioners of any Forest Preserve District having a population of 500,000 or more inhabitants has heretofore, during the fiscal years 1961 and 1962, within the time required by law adopted annual appropriation ordinances for said years, and thereafter same were published in a newspaper as provided by law, and subsequently in such fiscal years, within the time required by law said board of Forest Preserve District commissioners had adopted tax levy ordinances based upon the appropriation ordinances for said fiscal years, for corporate, zoological, construction of improvements and development of forests and lands and employees annuity and benefit fund purposes, and a certified copy of such tax levy ordinances was duly filed with the county clerk of the county in which said districts are located, then such appropriation ordinances and tax levy ordinances, and the taxes assessed, levied and extended thereon, are hereby validated, notwithstanding that the several amounts and purposes for which such appropriations were made and taxes levied, for such corporate, zoological, construction of improvements and development of forests and lands and employees annuity and benefit fund purposes, were not specifically itemized in detail, as required by statute, and notwithstanding that in said appropriation or levy ordinances, stated amounts of money are appropriated and levied for named public purposes, and general language is used which renders the amounts for such purposes uncertain and illegal, or the purposes for which the amounts are appropriated and levied uncertain and illegal. Nothing herein contained shall be construed as validating any tax levy in excess of the statutory rate of taxation authorized for any such fiscal year or for any purpose not permitted by the constitution.
(Source: Laws 1963, p. 956.)



70 ILCS 845/ - Forest Preserve District Tax Levy Validation (1967) Act.

(70 ILCS 845/0.01) (from Ch. 96 1/2, par. 6601.9)
Sec. 0.01. Short title. This Act may be cited as the Forest Preserve District Tax Levy Validation (1967) Act.
(Source: P.A. 86-1324.)

(70 ILCS 845/1) (from Ch. 96 1/2, par. 6602)
Sec. 1. In all cases where a board of forest preserve commissioners of any forest preserve district having a population of 500,000 or more inhabitants has heretofore, during the fiscal years, 1965, 1966, 1967, 1968, 1969, 1970, 1971, 1972, 1973, 1974, 1975, 1976, 1977, 1978, 1979, 1980, 1981, 1982, 1983, 1984, 1985, 1986, 1987, 1988, 1989, 1990, and 1991 within the time required by law adopted annual appropriation ordinances for said years, and thereafter same were published in a newspaper as provided by law, and subsequently in such fiscal years, within the time required by law the board of forest preserve district commissioners had adopted tax levy ordinances based upon the appropriation ordinances for said fiscal years, for corporate, zoological, botanical, construction of improvements and development of forests and lands and employees annuity and benefit fund purposes, and a certified copy of such tax levy ordinances was duly filed with the county clerk of the county in which said districts are located, then such appropriation ordinances and tax levy ordinances and the taxes assessed, levied and extended thereon, are hereby validated, notwithstanding that the several amounts and purposes for which such appropriations were made and taxes levied, for such corporate, zoological, botanical, construction of improvements and development of forests and lands and employees annuity and benefit fund purposes, were not specifically itemized in detail, as required by statute, and notwithstanding that in said appropriation or levy ordinances stated amounts of money are appropriated and levied for named public purposes, and general language is used which renders the amounts for such purposes uncertain and illegal, or the purposes for which the amounts are appropriated and levied uncertain and illegal. Nothing herein contained shall be construed as validating any tax levy in excess of the statutory rate of taxation authorized for any such fiscal year or for any purpose not permitted by the constitution.
(Source: P.A. 86-186; 86-1252; 87-508; 87-1128.)



70 ILCS 850/ - Forest Preserve District Tax Levy Validation (1986) Act.

(70 ILCS 850/0.01) (from Ch. 96 1/2, par. 6350)
Sec. 0.01. Short title. This Act may be cited as the Forest Preserve District Tax Levy Validation (1986) Act.
(Source: P.A. 86-1324.)

(70 ILCS 850/1) (from Ch. 96 1/2, par. 6351)
Sec. 1. In all cases where a board of forest preserve commissioners of any forest preserve district having a population of less than 3,000,000 has heretofore during 1981, 1982, 1983, 1984, 1985, 1986, 1987, 1988, 1989, and 1990 within the time required by law adopted annual appropriation ordinances for fiscal years beginning in 1982, 1983, 1984, 1985, 1986, 1987, 1988, 1989, 1990, and 1991, thereafter same were published in a newspaper as provided by law, and subsequently in such year, within the time required by law the board of forest preserve commissioners had adopted tax levy ordinances based upon the appropriation ordinances for said fiscal years for corporate, zoological, botanical, construction of improvements and development of forests and lands and employees' annuity and benefit fund purposes, or any other proper purpose, and a certified copy of such tax levy ordinances was duly filed with the county clerk of the county in which said districts are located, then such appropriation ordinances and tax levy ordinances and the taxes assessed, levied and extended thereon, are hereby validated, notwithstanding that the several amounts and purposes for which such appropriations were made and taxes levied, for such corporate, zoological, botanical, construction of improvements and development of forests and lands and employees' annuity and benefit fund purposes, or any other proper purpose, were not specifically itemized in detail, as required by statute, and notwithstanding that in said appropriation or levy ordinances stated amounts of money are appropriated and levied for named public purposes, and general language is used which renders the amounts for such purposes uncertain and illegal, or the purposes for which the amounts are appropriated and levied uncertain and illegal. Nothing herein contained shall be construed as validating any tax levy in excess of the statutory rate of taxation authorized for any such fiscal year or for any purpose not permitted by the constitution.
(Source: P.A. 86-186; 86-1252; 87-508; 87-1128.)

(70 ILCS 850/2) (from Ch. 96 1/2, par. 6352)
Sec. 2. In cases where a board of commissioners of a forest preserve district in a county having a population of less than 3,000,000 adopted, within the time required by law, tax levy ordinances in 1988, 1989, and 1990 for corporate, zoological, botanical, construction of improvements and development of forests and lands, and employees' annuity and benefit fund purposes, or any other purpose, and filed, within the time required by law, a certified copy with the county clerk of the county in which the district is located, and thereafter adopted and published appropriation ordinances, within the time required by law, appropriating sums required to defray all necessary expenses and liabilities of the district to be paid or incurred during the fiscal years commencing in 1989, 1990, and 1991, including those sums which were raised by the 1988, 1989, and 1990 tax levies, then those tax levy ordinances, together with the taxes assessed, levied and extended, and the appropriation ordinances are validated, notwithstanding that the several amounts and purposes for which the taxes were levied and appropriations made for corporate, zoological, botanical, construction of improvements and development of forests and lands, and employees' annuity and benefit fund purposes, or any other proper purpose, were not specifically itemized in detail, as required by statute, and notwithstanding that in the levy or appropriation ordinance stated amounts of money were levied and appropriated for named public purposes and general language was used which renders the amounts for such purposes uncertain and illegal, or the purposes for which the amounts were levied and appropriated uncertain and illegal. Nothing herein contained shall be construed as validating any tax levy in excess of the statutory rate of taxation authorized for the fiscal year or for any purpose not permitted by the constitution.
(Source: P.A. 86-1252; 87-1128.)



70 ILCS 855/ - DuPage County Forest Preserve District Tax Levy Validation (1988) Act.

(70 ILCS 855/0.01) (from Ch. 96 1/2, par. 6360)
Sec. 0.01. Short title. This Act may be cited as the DuPage County Forest Preserve District Tax Levy Validation (1988) Act.
(Source: P.A. 86-1324.)

(70 ILCS 855/1) (from Ch. 96 1/2, par. 6361)
Sec. 1. The Forest Preserve District of DuPage County, Illinois, having during 1986 adopted an annual appropriation ordinance within the time required by law for the fiscal year beginning July 1, 1987, appropriating such sums of money as required to defray all necessary expenses and liabilities of the District for said fiscal year, and having passed an annual tax levy ordinance and certified the same to the County Clerk of DuPage County, Illinois, within the time required by law, such appropriation ordinance and such tax levy ordinance, together with the taxes assessed, levied and extended thereunder are hereby validated, ratified and declared in full force and effect, notwithstanding that the appropriation ordinance was not published within ten days after its passage and notwithstanding that the tax levy ordinance was passed within ten days after publication of the appropriation ordinance.
(Source: P.A. 85-1354.)

(70 ILCS 855/2) (from Ch. 96 1/2, par. 6362)
Sec. 2. Nothing in this Act shall be construed as validating any tax levy in excess of the rate of taxation authorized by law for any fiscal year or for any purpose not permitted by the Illinois Constitution.
(Source: P.A. 85-1354.)



70 ILCS 905/ - Public Health District Act.

(70 ILCS 905/0.01) (from Ch. 111 1/2, par. 0.01)
Sec. 0.01. Short title. This Act may be cited as the Public Health District Act.
(Source: P.A. 86-1324.)

(70 ILCS 905/1) (from Ch. 111 1/2, par. 1)
Sec. 1. Any town, or two or more adjacent towns in a county under township organization, or any road district, or two or more road districts in a county not under township organization, may be organized into a public health district, provided that the total population to be served by such public health district is not less than 75,000. Any town or road district may become a part of an existing public health district.
(Source: Laws 1961, p. 2933.)

(70 ILCS 905/2) (from Ch. 111 1/2, par. 2)
Sec. 2. Upon a petition containing the signatures of legal voters in number not less than 10% of the total vote cast in any town or road district, and filed with the town or road district clerk, the proposition of erecting such town or road district into a public health district shall be submitted to a vote of the people in the manner provided by the general election law.
(Source: P.A. 81-1489.)

(70 ILCS 905/3) (from Ch. 111 1/2, par. 3)
Sec. 3. Upon a petition requesting that two or more adjacent towns or road districts be erected into a health district and containing the signatures of legal voters in number not less than 10% of the total vote cast in each of two or more adjacent towns or road districts, and filed with the county clerk, the proposition of erecting such towns or road districts into a public health district shall be submitted to a vote of the people of such towns or road districts in the manner provided by the general election law.
(Source: P.A. 81-1489.)

(70 ILCS 905/3a) (from Ch. 111 1/2, par. 3a)
Sec. 3a. Upon a petition containing the signatures of not less than 10% of the legal voters of a town or road district requesting that the town or road district become a part of an existing public health district, which is approved by the board of health of such existing health district and filed with the county clerk, the proposition of such town or road district becoming part of such public health district shall be submitted to the voters of said town or road district in the manner provided by the general election law.
(Source: P.A. 81-1489.)

(70 ILCS 905/4) (from Ch. 111 1/2, par. 4)
Sec. 4. Upon the filing of any such petition with the town or road district clerk, the town or road district clerk shall certify the proposition to the proper election officials who shall submit the proposition to referendum in accordance with the general election law.
(Source: P.A. 81-1489.)

(70 ILCS 905/5) (from Ch. 111 1/2, par. 5)
Sec. 5. Upon the filing of a petition with the proper election official requesting that two or more towns or road districts be erected into a public health district, such election official shall certify to the town or district clerk of each town or road district, petitions for which are on file in his office requesting that such towns or road districts be erected into a public health district, that the proposition of erecting such towns or road districts (naming them) will be submitted to a vote of the people of the towns or road districts at an election in accordance with the general election law.
(Source: P.A. 81-1489.)

(70 ILCS 905/5a) (from Ch. 111 1/2, par. 5a)
Sec. 5a. Upon the filing with the proper election official of a petition requesting that a town or road district become a part of an existing public health district, he shall certify to the proper town or district clerk that the proposition of such town or road district becoming a part of an existing public health district will be submitted to a vote of the people of such town or road district at an election in accordance with the general election law.
(Source: P.A. 81-1489.)

(70 ILCS 905/6) (from Ch. 111 1/2, par. 6)
Sec. 6. The proposition shall be voted upon in the same manner as a constitutional amendment or other public measure.
When the proposition to be voted upon is to erect a town or road district into a public health district, the proposition may be substantially in the following form:
--------------------------------------------------------------
Shall this .... (town or road YES
district) be erected into a public -----------------
health district? NO
--------------------------------------------------------------
When the proposition to be voted upon is to erect two or more adjacent towns or road districts into a public health district, the proposition may be substantially in the following form:
--------------------------------------------------------------
Shall this .... (town or road district) YES
unite with the .... (town or road district) -----------------
of .... to form a public health district? NO
--------------------------------------------------------------
When the proposition to be voted upon is whether a town or road district shall become a part of an existing public health district, the proposition may be in substantially the following form:
--------------------------------------------------------------
Shall this .... (town or road district) YES
become a part of the .... (name of public -----------------
health district)? NO
--------------------------------------------------------------
(Source: Laws 1953, p. 902.)

(70 ILCS 905/7) (from Ch. 111 1/2, par. 7)
Sec. 7. When the proposition voted upon is to erect a single town or road district into a public health district, such proposition shall be carried if a majority of those voting upon the proposition shall vote "yes".
When the proposition voted upon is to erect two or more adjacent towns or road districts into a health district, such proposition shall be carried if the majority of those voting upon the proposition in each town or road district shall vote "yes."
When the proposition voted on is whether a town or road district shall become a part of an existing public health district, such proposition shall be carried if a majority of those voting on the proposition shall vote "yes".
(Source: Laws 1953, p. 902.)

(70 ILCS 905/8) (from Ch. 111 1/2, par. 8)
Sec. 8. When the proposition is submitted to the voters of a single town or road district, the ballots shall be counted, the returns canvassed and the result declared as in the case of a regular town or district election.
(Source: Laws 1917, p. 763.)

(70 ILCS 905/9) (from Ch. 111 1/2, par. 9)
Sec. 9. When the proposition is submitted to the voters of 2 or more adjacent towns or road districts, the ballots shall be counted, and the returns made to the county clerk of the county wherein the petition was filed as in the case of returns to the county clerk at a general election. The returns shall be opened and canvassed by the county canvassing board and the result declared.
(Source: Laws 1963, p. 1145.)

(70 ILCS 905/10) (from Ch. 111 1/2, par. 10)
Sec. 10. The town or district clerk, or the county clerk, as the case may be, shall record the result of the vote upon the proposition and such result may be proved in all courts and in all proceedings by such record or by a certified copy thereof.
(Source: Laws 1917, p. 763.)

(70 ILCS 905/11) (from Ch. 111 1/2, par. 11)
Sec. 11. In counties not under township organization the county commissioners shall be the board of health for each public health district in the county.
Where a public health district, in counties under township organization, consists of a single town, the supervisor, assessor and town clerk of such town shall be members of the board of health for the public health district.
Where a public health district consists of 2 or more adjacent towns, the supervisors of the towns, together with the chairman of the county board shall be members of the board of health for the public health district; provided, that where the public health district consists of 2 towns, and the supervisor of one of such towns is the chairman of the county board, the presiding officer of the county board, with the advice and consent of the county board, shall appoint a qualified voter from one of such towns to serve as a member of the board of health for a term of one year.
A majority of the board shall constitute a quorum for the transaction of business.
(Source: P.A. 78-1128.)

(70 ILCS 905/12) (from Ch. 111 1/2, par. 12)
Sec. 12. The board of health shall meet in some convenient place in the public health district within two weeks after the declaration of the results of the election, and shall elect from their own number a chairman and a secretary, and, either from their own number or otherwise, a treasurer.
(Source: Laws 1917, p. 763.)

(70 ILCS 905/13) (from Ch. 111 1/2, par. 13)
Sec. 13. The board of health shall, at its first meeting, select a suitable name for the public health district and file the same with the county clerk of the county in which the district is located, and thenceforth the public health district shall be a body corporate and shall be known by that name. Upon the filing of such name with the county clerk, the public health district shall be deemed to be completely organized.
(Source: Laws 1943, vol. 1, p. 1020.)

(70 ILCS 905/14) (from Ch. 111 1/2, par. 14)
Sec. 14. All courts shall take judicial notice of all public health districts organized under this act.
(Source: Laws 1917, p. 763.)

(70 ILCS 905/15) (from Ch. 111 1/2, par. 15)
Sec. 15. Each board of health shall:
1. Hold an annual meeting in April of each year, at which meeting officers shall be elected for the ensuing year;
2. Hold meetings at least quarterly;
3. Hold special meetings upon a written request signed by 2 members and filed with the Secretary;
4. Levy, annually, subject to Section 21 in addition to all other taxes which are now or hereafter may be authorized to be levied on the aggregate valuation of all property within the public health district, a special "public health tax", not to exceed .1% of the value, as equalized or assessed by the Department of Revenue, of all taxable property embraced within such public health district, according to the valuation of the same as made for the purpose of State and county taxation, which shall form, when collected, a fund to be known as the "public health fund", (i) except that the tax authorized by this subsection 4 may be levied at a rate over .1% but not to exceed .15%, not subject to Section 21 of this Act, if the board of health by resolution initiates a referendum to be held in accordance with the general election law and the question of authorizing a rate not to exceed .15% is approved by a majority of the electors voting on the question, and (ii) further except, if a public health district is situated within any county or multiple-county health department for whose benefit a tax is levied under "An Act in relation to the establishment and maintenance of county and multiple-county public health departments", approved July 9, 1943, as amended, the county clerk shall reduce and abate from the tax levied by the authority of this Act a rate which would produce an amount equal to the amount of the tax accruing to the public health district under the above-named Act. In any public health district in which a health department was established by a referendum prior to January 1, 1970, the board of health may, by a resolution adopted by at least a three-fifths vote and without subsequent referendum, levy a tax at a rate not to exceed the rate set forth above;
5. Appoint a medical health officer as the executive officer of the board of health, who shall be a citizen of the United States or has made declaration of intention to become a citizen, who shall possess such qualifications as may be prescribed by the State Department of Public Health, or appoint a Public Health Administrator who shall possess such qualifications as may be prescribed by the State Department of Public Health as executive officer of the board of health, provided that the board of health shall make available medical supervision which is considered adequate by the Director of the Department of Public Health;
6. Appoint, upon the advice and approval of the executive officer, professional and technical personnel who meet the qualifications established by the State Department of Public Health and such clerical and other personnel as the executive officer deems necessary;
7. Fix the compensation of the medical health officer or administrator;
8. Provide, equip and maintain suitable offices, facilities and appliances for the health officer or administrator and his staff;
9. If determined necessary by the board of health, establish, equip and maintain an analytical biological and research laboratory;
10. Pay, from the "public health fund", the salary of the medical health officer or administrator and the salaries of all appointees and employees and the expenses of maintenance of the public health department, including therein the expense of administering the sanitation and health laws and ordinances;
11. Consult with other private and public health agencies in the district on the development of local plans for the most efficient performance of health services;
12. Acquire, hold, lease and sell, in the name of the public health district, real estate and personal property;
13. Receive contributions of money or property and charge fees for health services;
14. Publish, annually, on or soon after the second Tuesday in April, in pamphlet form, for free distribution, an annual report showing the condition of their trust on April 1, of that year, the sums of money received from taxation and from other sources, giving the name of the donor, how all moneys have been expended and for what purpose, and such other statistics and information in regard to the work of the health department as they deem of general interest.
(Source: P.A. 86-338.)

(70 ILCS 905/15.1) (from Ch. 111 1/2, par. 15.1)
Sec. 15.1. Purchases made pursuant to this Act shall be made in compliance with the "Local Government Prompt Payment Act", approved by the Eighty-fourth General Assembly.
(Source: P.A. 84-731.)

(70 ILCS 905/17) (from Ch. 111 1/2, par. 17)
Sec. 17. The medical health officer or administrator shall have power, and it shall be his or her duty:
(1) To be the executive officer of the board of

health.

(2) To enforce and observe the rules, regulations and

orders of the State Department of Public Health and all State laws pertaining to the preservation of the health of the people within the public health district, including regulations in which the State Department of Public Health shall require provision of home visitation and other services for pregnant women, new mothers and infants who are at risk as defined by that Department that encompass but are not limited to consultation for parental and child development, comprehensive health education, nutritional assessment, dental health, and periodic health screening, referral and follow-up; the services shall be provided through programs funded by grants from the Department of Public Health from appropriations to the Department for that purpose.

(3) To exercise the rights, powers and duties of all

township boards of health and county boards of health within the public health district.

(4) To execute and enforce, within the public health

district, all city, village and incorporated town ordinances relating to public health and sanitation.

(5) To investigate the existence of any contagious or

infectious disease within the public health district and to adopt measures, with the approval of the State Department of Public Health, to arrest the progress of the same.

(6) To make all necessary sanitary and health

investigations and inspections within the public health district.

(7) To establish a dental clinic for the benefit of

the school children of the district.

(8) To give professional advice and information to

all city, village, incorporated town and school authorities within the public health district in all matters pertaining to sanitation and public health.

(9) To devote his or her entire time to his or her

official duties.

(10) To establish and execute programs and services

in the field of mental health, including intellectual disabilities, not inconsistent with the regulations of the Department of Human Services.

(11) If approved by the board of health, to enter

into contracts with municipalities, other political subdivisions and private agencies for the purchase, sale, delivery or exchange of health services.

(Source: P.A. 97-227, eff. 1-1-12.)

(70 ILCS 905/18) (from Ch. 111 1/2, par. 18)
Sec. 18. In all public health districts all ordinances of cities, villages and incorporated towns lying within such public health district, relating to sanitation and public health, shall be administered by the medical health officer or administrator appointed pursuant to this Act, and not otherwise.
(Source: P.A. 79-884.)

(70 ILCS 905/19) (from Ch. 111 1/2, par. 19)
Sec. 19. Each board of health, organized under this act, shall be empowered to issue warrants in anticipation of taxes to the same extent, in the same manner and with like limitations and restrictions as county, city, village and incorporated town authorities.
(Source: Laws 1917, p. 763.)

(70 ILCS 905/20) (from Ch. 111 1/2, par. 20)
Sec. 20. Each board of health shall, annually, subject to Section 21 of this Act, on or before August 1 of each year, transmit to the county clerk of the county in which the public health district is located a certificate signed by the chairman and treasurer, setting forth the rate or percentage of the taxes by them levied for the purposes herein provided and the county clerk to whom the certificate shall be transmitted shall set down in the general tax warrant of the year for the collection of the State and county taxes, in a separate column to be styled a "public health tax," a tax in amount equal to the sum resulting from the rate or percentage so certified by the board of health upon the real and personal property within the health district according to the valuation of the same as made for the purpose of State and county taxation; and shall set down in each column the amount of tax chargeable to the several persons, corporations, lots or parcels of land, liable for taxes in the public health district according to such rate or percentage, and the collector shall proceed to collect the same in such manner as is now, or may hereafter be provided by law for the collection of State and county taxes; and the provisions of law in respect to collection of State and county taxes, and proceedings to enforce the same, which are now enforced, or which may be hereafter enacted, so far as applicable, shall apply to such taxes; and as fast as such tax shall be collected by the collector or other officer receiving the same, it shall be paid over to the board of health, on the joint order of the chairman and treasurer of the board of health and shall be receipted for by the treasurer. The funds shall be used only for the purposes herein prescribed and shall be disbursed by the treasurer on the joint order of the chairman and secretary. A failure by the board of health to file the certificate with the county clerk in the required time shall not vitiate the assessment.
(Source: Laws 1943, vol. 1, p. 1020.)

(70 ILCS 905/21) (from Ch. 111 1/2, par. 20.1)
Sec. 21. Whenever any public health district first levies the tax authorized in Section 15, it shall cause the resolution levying the tax to be published in one or more newspapers published in the district within 10 days after the levy is made. If no newspaper is published in the district, the resolution shall be published in a newspaper having general circulation within the district. The publication of the resolution shall include a notice of (1) the specific number of voters required to sign a petition requesting that the question of the adoption of the tax levy be submitted to the voters of the district; (2) the time within which the petition must be filed; and (3) the date of the prospective referendum. The district secretary shall provide a petition form to any individual requesting one.
Whenever a petition signed by a number of voters in the district equal to 10% or more of the registered voters in the district is presented to the board of health thereof requesting that the proposition whether the tax provided for in Section 15 of this Act, when this Section 21 is applicable, shall be levied be submitted to the voters of the district, the board of health shall certify the proposition to the proper election officials, who shall submit the proposition at an election in accordance with the general election law. The ballot shall be, substantially, in the following form:
--------------------------------------------------------------
Shall.... public health YES
district levy an annual tax of -------------------------
not to exceed .1%? NO
--------------------------------------------------------------
Notice of such election shall be given in accordance with the provisions of the general election laws.
If a majority of those voting upon the proposition vote "Yes", the board of health of such district shall annually levy the tax provided for in Section 15 of this Act. If a majority of those voting upon the proposition vote "No", the board of health of such district shall make no annual tax levy thereafter until authorized so to do by the voters of such district in the manner provided therefor in this Section.
(Source: P.A. 86-338; 86-1253; 87-767.)

(70 ILCS 905/22) (from Ch. 111 1/2, par. 20.2)
Sec. 22. Whenever the board of health of any public health district determines that it is necessary to issue bonds of the district to enable it to provide buildings for or to make permanent improvements in the public health offices, facilities or laboratories, the board of health shall certify the proposition to the county clerk for submission to the voters. Thereupon, such clerk shall submit the proposition at an election in accordance with the general election law.
(Source: P.A. 81-1489.)

(70 ILCS 905/23) (from Ch. 111 1/2, par. 20.3)
Sec. 23. The proposition pursuant to Section 22 shall be in substantially the following form:
--------------------------------------------------------------
Shall the.... public health
district issue bonds to the
amount of.... dollars for the YES
purpose of enabling the board
of health to....(purpose to be
stated, which shall be either --------------------------
to provide buildings for or to
make permanent improvements in NO
the public health offices,
facilities or laboratories)?
--------------------------------------------------------------
In case a majority of the votes cast upon the proposition shall be in favor of the issuance of such bonds, the board of health shall issue the bonds of the district not exceeding the amount authorized by the referendum. Such bonds shall become due not more than 20 years after their date, shall be in denominations of $100 or any multiple thereof, and shall bear interest, evidenced by coupons, at a rate not exceeding five per cent per annum, payable semi-annually, as shall be determined by the board.
(Source: P.A. 81-1489.)

(70 ILCS 905/24) (from Ch. 111 1/2, par. 20.4)
Sec. 24. The bonds authorized by this Act shall be sold and the proceeds thereof used solely for the specified purpose. At or before the time of delivery of any bond, the board shall file with the county clerk of each county in which the district is situated its certificates, stating the amount of bonds to be issued, or denominations, rate of interest, where payable, and shall include a form of bond to be issued. The board shall levy a direct tax upon all of the taxable property within the district sufficient to pay the principal and interest on the bonds as and when the same respectively mature. The certificates so filed shall be full authority to the county clerk to extend the tax named therein upon all the taxable property within the district. Such tax shall be in addition to all other taxes and shall not be within any rate limitation otherwise prescribed by law.
The proceeds received from the sale of the bonds shall be received and held by the board and expended under its direction upon the warrant of a majority of the members.
(Source: P.A. 92-16, eff. 6-28-01.)

(70 ILCS 905/25)
Sec. 25. Discontinuance of a coterminous township. If the office of Township Assessor in a coterminous township is discontinued as provided in Articles 27 and 28 of the Township Code, then the coterminous municipality's Council members shall be the board of health for the public health district under this Act.
(Source: P.A. 98-127, eff. 8-2-13; 99-474, eff. 8-27-15.)

(70 ILCS 905/26)
Sec. 26. Cessation of district organization. Notwithstanding any other provision of law, if a majority vote of the board of health is in favor of the proposition to annex the district to another district whose boundaries are contiguous, or consolidate the district into a municipality with which the district is coterminous or substantially coterminous, or consolidate the district into the county in which the district sits, and if the governing authorities of the governmental unit assuming the functions of the former district agree by resolution to accept the functions (and jurisdiction over the territory, if applicable) of the consolidated or annexed district, then the district shall cease. On the effective date of the annexation or consolidation, all the rights, powers, duties, assets, property, liabilities, indebtedness, obligations, bonding authority, taxing authority, and responsibilities of the district shall vest in and be assumed by the governmental unit assuming the functions of the former district.
The employees of the former district shall be transferred to the governmental unit assuming the functions of the former district. The governmental unit assuming the functions of the former district shall exercise the rights and responsibilities of the former district with respect to those employees. The status and rights of the employees of the former district under any applicable contracts or collective bargaining agreements, historical representation rights under the Illinois Public Labor Relations Act, or under any pension, retirement, or annuity plan shall not be affected by this amendatory Act.
(Source: P.A. 98-1002, eff. 8-18-14.)



70 ILCS 910/ - Hospital District Law.

(70 ILCS 910/1) (from Ch. 23, par. 1251)
Sec. 1. This Act may be cited as the Hospital District Law.
(Source: P.A. 86-1475.)

(70 ILCS 910/2) (from Ch. 23, par. 1252)
Sec. 2. The establishment, maintenance and operation of safe and accessible hospitals within the State of Illinois and the creation of Hospital Districts having powers necessary or desirable for the establishment and continued maintenance and operation of such hospitals are declared and determined to be in the interest of public health.
(Source: Laws 1949, p. 361.)

(70 ILCS 910/3) (from Ch. 23, par. 1253)
Sec. 3. (a) "Hospital" means any hospital for in-patient and out-patient medical or surgical care of persons in need thereof.
(b) "Public Hospital" means a hospital owned by a Hospital District or other public agency which is used or is intended for use by the public including paupers.
(c) "Facilities" means and includes real estate and any and all forms of tangible and intangible personal property and services used or useful as an aid, or constituting an advantage or convenience to the safe and efficient operation or maintenance of a public hospital. "Facilities" shall also include, but not be limited to, any clinics, dispensaries, physician offices, surgery centers, diagnostic facilities, congregate housing units, assisted living units, sheltered care facilities, and ambulance facilities.
(d) "Municipality" means any city, village or incorporated town of the State of Illinois.
(e) "Hospital District" means a municipal corporation created and established under Section 4 of this Act. "District" and "Hospital District" are synonymous.
(f) "Board of Directors" and "Board" mean the board of directors of an established District or a District proposed to be established.
(g) "Public Agency" means any municipality, county, township, tuberculosis sanitarium district, or political subdivision that maintains a public hospital.
(Source: P.A. 92-534, eff. 5-14-02.)

(70 ILCS 910/4) (from Ch. 23, par. 1254)
Sec. 4. A Hospital District may be created, incorporated and managed as provided in this Act and may exercise the powers herein granted or necessarily implied. A Hospital District may include municipalities or territory not in municipalities or both or territory in one or more counties; provided, that the provisions of this Act shall not be effective in counties having a population of more than 1,000,000 inhabitants. The territory of any municipality shall not be divided and the territory contained within the corporate limits of an existing Hospital District shall not be incorporated in another Hospital District.
(Source: Laws 1965, p. 2148.)

(70 ILCS 910/5) (from Ch. 23, par. 1255)
Sec. 5. Wherever the creation of a Hospital District is desired, 2,500 or more of the voters residing within the area or 10% of the legal voters residing within the area, whichever is higher, may file with the circuit clerk of the county in which the territory or the greater part thereof is situated, a petition requesting the creation thereof, addressed to the circuit court of the county. In case such area includes 2 or more civil townships (or congressional townships in counties under commission form of government) or parts thereof, such petition shall be signed by 10% of the legal voters residing in each such township or part thereof. In case the proposed District, which shall be contiguous, is situated in 2 or more counties, the petition shall be filed in the office of the circuit clerk of the county in which the greater part of the area is situated, and the circuit court of the county shall set the petition for hearing. The petition shall set forth (1) a description of the territory to be embraced in the proposed District, (2) the names of the municipalities located within the area, (3) the name of the proposed District, (4) the population of the district which shall not be less than 25,000 inhabitants unless the district includes at least one entire county or at least 6 contiguous townships within a county or adjoining counties, in which event the population of the district shall not be less than 10,000 inhabitants, and (5) a request that the question be submitted to the electors residing within the limits of the proposed Hospital District whether they will establish a Hospital District under this Act to be known as .... Hospital District for the purpose of constructing and maintaining a public hospital. The petitioners in and by the petition shall designate one or more persons to represent them on the petition, and in the proceedings thereon in the circuit court, with authority to amend, to move to dismiss, or to withdraw the petition. The circuit court shall set the petition for hearing within not less than 30 nor more than 40 days after the filing of the petition with the circuit clerk.
Notice shall be given by the circuit court of the time and place where the hearing will be held, by publication on 3 separate days in one or more newspapers having a general circulation within the territory proposed to be incorporated as a Hospital District, the first of which publications shall be not less than 20 days prior to the date set for the hearing and if there is no such newspaper, then such notice shall be posted in 10 of the most public places in such territory, not less than 20 days prior to the date set for the hearing. This notice shall include a description of the territory as set out in the petition, names of municipalities located therein and the name of the proposed District and the question of creating such area into a Hospital District.
The filing fee on the petition and costs of printing and publication or posting of notices of public hearing thereon shall be paid in advance by the petitioners, and, if a district be organized under this Act, they shall be reimbursed out of the funds received by the District from taxation or other sources.
(Source: P.A. 85-1362.)

(70 ILCS 910/6) (from Ch. 23, par. 1256)
Sec. 6. The court may continue the hearing on the petition from time to time. Should it appear at such public hearing that a part only of any municipality is included within the territory described in the petition then the petition shall be amended upon motion of the petitioners either to include or exclude all of such municipality, and such motion shall be allowed by the court. Upon such public hearing the petitioners may also move to otherwise amend the petition or to dismiss or to withdraw it, and any such motion shall be allowed by the court. If such petition is not dismissed or withdrawn, the court by written order shall find and determine whether such territory meets the requirements of this Act, and the sufficiency of the petition as filed or amended, and of the proceedings thereon.
Should 2 or more petitions covering in part the same territory be filed prior to the public hearing, such petitions shall be consolidated for public hearing, and hearing upon the first petition which is filed may be continued to permit the giving of notice of any such subsequent petition or petitions. At the public hearing upon such petitions, the petitioners in the petition first filed may move to amend such petition to include any part of the territory described in the subsequent petition or petitions, either as originally filed or as amended. Any such motion shall be allowed by the court. The public hearing shall proceed upon the first petition as originally filed or as so amended, and further proceedings upon any such other petitions subsequently filed shall be stayed and held in abeyance until the termination of all proceedings upon the first petition, or any such petition may be dismissed or withdrawn upon motion of the petitioners therein by their representatives.
If such territory, petition and proceedings meet the requirements of this Act, the court shall in, and by the order finding and determining the sufficiency of the petition and that the territory meets the requirements of the Act or by a separate order, order the proposition submitted to referendum in accordance with the general election law. The clerk of the circuit court shall certify the order and the proposition to the appropriate election officials who shall submit the proposition to the voters at an election in accordance with the general election law.
(Source: P.A. 81-1489.)

(70 ILCS 910/7) (from Ch. 23, par. 1257)
Sec. 7. In addition to the requirements of the general election law, notice of the referendum shall state briefly the purpose of the referendum and shall include a description of the territory. The notice shall further state that any such District upon its establishment shall have the powers, objects and purposes provided by this Act, including the power to levy a tax of not to exceed .075 per cent of value, as equalized or assessed by the Department of Revenue, of all taxable property within the area of the District, for hospital operation and maintenance and other corporate purposes, and the power to issue tax secured bonds in the manner provided in this Act. Each legal voter residing within the territory shall have a right to cast a ballot at such election. The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall "An Act providing for
the creation and operation of
Hospital Districts" approved
July 15, 1949, be adopted,
and the.... Hospital District YES
be established?
If established, the Hospital
District will have the powers,
objects and purposes provided ---------------------
by the Act, including the power
to levy a tax of not to exceed
.075 per cent of the value of
taxable property, as equalized NO
or assessed by the Department of
Revenue, for hospital operation
and maintenance and other
corporate purposes.
--------------------------------------------------------------
The court shall cause the order determining and declaring results of the election to be entered of record in the court and a certified copy thereof shall be filed with the circuit clerk of each such other county who shall cause the same to be filed in the records of the court of such county.
(Source: P.A. 83-343.)

(70 ILCS 910/8) (from Ch. 23, par. 1258)
Sec. 8. If a majority of the voters voting upon the question of the adoption of this Act and the establishment of a Hospital District shall be favorable, the inhabitants thereof shall be deemed to have accepted the provisions of this Act, and the territory shall thenceforth be deemed an organized Hospital District under this Act, having the name stated in the petition which shall be evidenced by an order to be entered of record by the court.
(Source: Laws 1967, p. 3716.)

(70 ILCS 910/9) (from Ch. 23, par. 1259)
Sec. 9. Within 90 days after the order declaring the result of such election has been entered, the Board of Directors shall cause a certified copy of such order to be filed in the office of the county clerk of each county in which the District is situated and in the office of the Secretary of State, and the Secretary of State shall thereupon issue a certificate of incorporation to such District, which certificate of incorporation shall be recorded in the office of the recorder of the county in which the proceedings were had. Such requirements of filing and recording are directory, and failure to file within apt time shall not vitiate such organization.
(Source: P.A. 83-358.)

(70 ILCS 910/10) (from Ch. 23, par. 1260)
Sec. 10. Petitions for annexation; petitions to detach previously annexed territory. A petition for annexation of land to a Hospital District shall be signed by not less than 10% or 50 voters, whichever is fewer, residing within the territory therein described proposed for annexation and shall be filed with the circuit clerk of the county in which the District or the greater portion thereof is situated, and shall be addressed to the circuit court. A hearing shall be held thereon as nearly as possible as in the case of a formation petition. If upon the hearing, the court finds that the petition is sufficient it shall certify the proposition to the proper election officials, who shall submit the question to the voters at an election in accordance with the general election law. The proposition shall be substantially in the following form:
--------------------------------------------------------------
Shall (description of territory) YES
be annexed to the.... Hospital ------------------------
District? NO
--------------------------------------------------------------
If a majority of the votes cast on the proposition in the District and in the territory described in the petition respectively, are in favor of annexation the court shall by order declare the territory annexed and shall describe the altered boundaries of the District.
In addition to the above, within 60 days after the entry of an order by a court under Section 8 of this Act evidencing the organization of a Hospital District, not less than 50% of the legal voters residing within any municipality or any civil township (or congressional township in counties under commission form of government) or such fractional part of either type of township as is included within such District may file a petition for the detachment of such territory with the circuit clerk of the county in which the District or the greater portion thereof is situated addressed to the circuit court for such county; provided, that such detachment is not permissible if it will destroy the contiguity of the territory of the District. In the case of a hospital district created prior to September 15, 1950 with territory located partially within two different counties, where less than 10% of the population of the district is located in one county, the legal voters residing in that part of the hospital district located within the county representing less than 10% of the population of said hospital district may file a petition for detachment at any time. A hearing shall be held thereon as nearly as possible as in the case of a formation petition. If upon the hearing, the court finds that the petition is sufficient it shall certify the proposition to the proper election officials, who shall submit the question to the voters at an election in accordance with the general election law. The proposition shall be substantially in the following form:
--------------------------------------------------------------
Shall the (described) territory YES
be detached from the.... Hospital ----------------------
District? NO
--------------------------------------------------------------
If a majority of the votes cast on the proposition are in favor of detachment of the territory, the court shall by order declare the territory detached and shall describe the altered boundaries of the District.
If territory is disconnected from a district, the property owners in such territory are still responsible for the proportionate debt of any outstanding bonded indebtedness at the time of disconnection.
Also in addition, within 24 months after the effective date of this amendatory Act of the 91st General Assembly, the legal voters residing within a hospital district may file a petition for detachment from the hospital district where (i) the territory sought to be detached was added to the hospital district by way of annexation; and (ii) the equalized assessed valuation of the territory sought to be detached constitutes less than 25% of the equalized assessed valuation of the hospital district. The petition must be signed by not less than 5% of the legal voters of the territory sought to be detached. Detachment is not permissible if it would destroy the contiguity of the territory of the District. A hearing shall be held on the petition as nearly as possible as in the case of a formation petition. If upon the hearing, the court finds that the petition is sufficient, it shall certify the proposition to the proper election officials, who shall submit the question to the legal voters of the territory proposed to be detached at an election in accordance with the general election law. The proposition shall be substantially in the following form:
--------------------------------------------------------------
Shall the (described) territory YES
be detached from the.... Hospital ----------------------
District? NO
--------------------------------------------------------------
If a majority of the votes cast on the proposition are in favor of detachment of the territory, the court shall by order declare the territory detached and shall describe the altered boundaries of the District.
If territory is disconnected from a district, the property owners in that territory are still responsible for the proportionate debt of any outstanding bonded indebtedness at the time of disconnection.
(Source: P.A. 91-449, eff. 8-6-99.)

(70 ILCS 910/11) (from Ch. 23, par. 1261)
Sec. 11. Every District so established shall be governed by a board of 9 directors appointed in districts wholly contained within a single county by the presiding officer of the county board with the advice and consent of the county board. If the district is located in more than one county, the number of directors who are residents of a county shall be in proportion, as nearly as practicable, to the number of residents of the district who reside in that county in relation to the total population of the district. A director appointed initially in a new district shall be a resident of whichever county is entitled to representation in order to bring about the proportional representation required herein, and he shall be appointed by the county board of that county, or in the case of a home rule county as defined by Article VII, Section 6 of the Constitution of 1970, the chief executive officer of that county, with the advice and consent of the county board.
Upon expiration of the term of a director who is in office on the effective date of this amendatory Act, the successor shall be a resident of whichever county is entitled to such representation in order to bring about the proportional representation required herein, and he shall be appointed by the county board of that county, or in the case of a home rule county as defined by Article VII, Section 6 of the Constitution of 1970, the chief executive officer of that county, with the advice and consent of the county board.
Thereafter, each director shall be succeeded by a resident of the same county who shall be appointed by the same appointing authority; however, the provisions of the preceding paragraph shall apply to the appointment of the successor to each director who is in office at the time of the publication of each decennial Federal census of population.
Each director should be selected because of his particular interest in the field of public health. The appropriate appointing authority in its selection of directors shall give due consideration to a fair representation throughout the District. A director must reside within the territory of the District. Should any director cease to so reside, then his office shall be deemed vacated, and shall be filled by appointment for the remainder of the term as hereinafter provided.
All initial appointments of directors shall be made within 60 days after the determination of the result of the election. Each appointment shall be in writing and filed and made a matter of record in the office of the county clerk wherein the organization proceedings are filed. A director shall qualify within 10 days after appointment by acceptance and the taking of the constitutional oath of office, both to be in writing and similarly filed for record in the office of the county clerk. In the appointment of the first board of directors of such District, the appropriate appointing authority shall appoint 3 members to serve for terms of one year, 3 for terms of 2 years and 3 for terms of 3 years. All members appointed thereafter shall be appointed for terms of 3 years except where an appointment is made to fill a vacancy in which case the appointment shall be for the remaining term of the position vacant. A director shall continue to serve after the expiration of his term until his successor has been appointed and qualified.
(Source: P.A. 79-1454.)

(70 ILCS 910/12) (from Ch. 23, par. 1262)
Sec. 12. All courts shall take judicial notice of the existence of a Hospital District and of the area of jurisdiction of an existing District.
(Source: Laws 1949, p. 361.)

(70 ILCS 910/13) (from Ch. 23, par. 1263)
Sec. 13. Qualification and removal of directors.
(a) The qualification of individuals to serve on the board of directors of any Hospital District shall be determined in accordance with Sections 3 and 3.2 of the Public Officer Prohibited Activities Act.
(a-5) Notwithstanding the provisions of subsection (a), at least one member of the board of directors may be a member of a district hospital medical staff.
(b) Should it appear to the appointing authority that any member of the board of directors of a Hospital District may be disqualified, guilty of misconduct or malfeasance in office or unwilling or unable to act, the appointing authority shall notify the member of that fact in writing and it shall then be the duty of the member to show cause why he should not be removed from office. Any such person shall be given a hearing by the circuit court and, after such hearing, if the circuit court finds such a charge should be sustained, it shall remove the person so charged from office, and a vacancy shall thereupon exist for the unexpired term of such office.
(Source: P.A. 90-197, eff. 1-1-98.)

(70 ILCS 910/14) (from Ch. 23, par. 1264)
Sec. 14. The board of directors of a District shall possess and exercise all of its legislative and executive powers. Within thirty days after the appointment of the initial directors, the board shall meet. The time and place of the first meeting of the board shall be designated by the circuit court. At its first meeting the board shall elect a chairman from its members and select a secretary, treasurer and such officers or employees as it deems expedient or necessary for the accomplishment of its corporate objects. The secretary and treasurer need not be members of the Board. At the meeting the board, by ordinance, shall define the first and subsequent fiscal years of the District, and shall adopt a corporate seal and by-laws, which shall determine the times for the annual election of officers and of other regular and special meetings of the board and shall contain the rules for the transaction of other business of the District and for amending such by-laws.
Each director of any such District shall devote such time to the duties of such office as the faithful discharge thereof may require and shall serve without compensation.
(Source: Laws 1967, p. 3716.)

(70 ILCS 910/15) (from Ch. 23, par. 1265)
Sec. 15. A Hospital District shall constitute a municipal corporation and body politic separate and apart from any other municipality, the State of Illinois or any other public or governmental agency and shall have and exercise the following governmental powers, and all other powers incidental, necessary, convenient, or desirable to carry out and effectuate such express powers.
1. To establish and maintain a hospital and hospital facilities within or outside its corporate limits, and to construct, acquire, develop, expand, extend and improve any such hospital or hospital facility. If a Hospital District utilizes its authority to levy a tax pursuant to Section 20 of this Act for the purpose of establishing and maintaining hospitals or hospital facilities, such District shall be prohibited from establishing and maintaining hospitals or hospital facilities located outside of its district unless so authorized by referendum. To approve the provision of any service and to approve any contract or other arrangement not prohibited by a hospital licensed under the Hospital Licensing Act, incorporated under the General Not-For-Profit Corporation Act, and exempt from taxation under paragraph (3) of subsection (c) of Section 501 of the Internal Revenue Code.
2. To acquire land in fee simple, rights in land and easements upon, over or across land and leasehold interests in land and tangible and intangible personal property used or useful for the location, establishment, maintenance, development, expansion, extension or improvement of any such hospital or hospital facility. Such acquisition may be by dedication, purchase, gift, agreement, lease, use or adverse possession or by condemnation.
3. To operate, maintain and manage such hospital and hospital facility, and to make and enter into contracts for the use, operation or management of and to provide rules and regulations for the operation, management or use of such hospital or hospital facility.
Such contracts may include the lease by the District of all or any portion of its facilities to a not-for-profit corporation organized by the District's board of directors. The rent to be paid pursuant to any such lease shall be in an amount deemed appropriate by the board of directors. Any of the remaining assets which are not the subject of such a lease may be conveyed and transferred to the not-for-profit corporation organized by the District's board of directors provided that the not-for-profit corporation agrees to discharge or assume such debts, liabilities, and obligations of the District as determined to be appropriate by the District's board of directors.
4. To fix, charge and collect reasonable fees and compensation for the use or occupancy of such hospital or any part thereof, or any hospital facility, and for nursing care, medicine, attendance, or other services furnished by such hospital or hospital facilities, according to the rules and regulations prescribed by the board from time to time.
5. To borrow money and to issue general obligation bonds, revenue bonds, notes, certificates, or other evidences of indebtedness for the purpose of accomplishing any of its corporate purposes, subject to compliance with any conditions or limitations set forth in this Act or the Health Facilities Planning Act or otherwise provided by the constitution of the State of Illinois and to execute, deliver, and perform mortgages and security agreements to secure such borrowing.
6. To employ or enter into contracts for the employment of any person, firm, or corporation, and for professional services, necessary or desirable for the accomplishment of the corporate objects of the District or the proper administration, management, protection or control of its property.
7. To maintain such hospital for the benefit of the inhabitants of the area comprising the District who are sick, injured, or maimed regardless of race, creed, religion, sex, national origin or color, and to adopt such reasonable rules and regulations as may be necessary to render the use of the hospital of the greatest benefit to the greatest number; to exclude from the use of the hospital all persons who wilfully disregard any of the rules and regulations so established; to extend the privileges and use of the hospital to persons residing outside the area of the District upon such terms and conditions as the board of directors prescribes by its rules and regulations.
8. To police its property and to exercise police powers in respect thereto or in respect to the enforcement of any rule or regulation provided by the ordinances of the District and to employ and commission police officers and other qualified persons to enforce the same.
The use of any such hospital or hospital facility of a District shall be subject to the reasonable regulation and control of the District and upon such reasonable terms and conditions as shall be established by its board of directors.
A regulatory ordinance of a District adopted under any provision of this Section may provide for a suspension or revocation of any rights or privileges within the control of the District for a violation of any such regulatory ordinance.
Nothing in this Section or in other provisions of this Act shall be construed to authorize the District or board to establish or enforce any regulation or rule in respect to hospitalization or in the operation or maintenance of such hospital or any hospital facilities within its jurisdiction which is in conflict with any federal or state law or regulation applicable to the same subject matter.
9. To provide for the benefit of its employees group life, health, accident, hospital and medical insurance, or any combination of such types of insurance, and to further provide for its employees by the establishment of a pension or retirement plan or system; to effectuate the establishment of any such insurance program or pension or retirement plan or system, a Hospital District may make, enter into or subscribe to agreements, contracts, policies or plans with private insurance companies. Such insurance may include provisions for employees who rely on treatment by spiritual means alone through prayer for healing in accord with the tenets and practice of a well-recognized religious denomination. The board of directors of a Hospital District may provide for payment by the District of a portion of the premium or charge for such insurance or for a pension or retirement plan for employees with the employee paying the balance of such premium or charge. If the board of directors of a Hospital District undertakes a plan pursuant to which the Hospital District pays a portion of such premium or charge, the board shall provide for the withholding and deducting from the compensation of such employees as consent to joining such insurance program or pension or retirement plan or system, the balance of the premium or charge for such insurance or plan or system.
If the board of directors of a Hospital District does not provide for a program or plan pursuant to which such District pays a portion of the premium or charge for any group insurance program or pension or retirement plan or system, the board may provide for the withholding and deducting from the compensation of such employees as consent thereto the premium or charge for any group life, health, accident, hospital and medical insurance or for any pension or retirement plan or system.
A Hospital District deducting from the compensation of its employees for any group insurance program or pension or retirement plan or system, pursuant to this Section, may agree to receive and may receive reimbursement from the insurance company for the cost of withholding and transferring such amount to the company.
10. Except as provided in Section 15.3, to sell at public auction or by sealed bid and convey any real estate held by the District which the board of directors, by ordinance adopted by at least 2/3rds of the members of the board then holding office, has determined to be no longer necessary or useful to, or for the best interests of, the District.
An ordinance directing the sale of real estate shall include the legal description of the real estate, its present use, a statement that the property is no longer necessary or useful to, or for the best interests of, the District, the terms and conditions of the sale, whether the sale is to be at public auction or sealed bid, and the date, time, and place the property is to be sold at auction or sealed bids opened.
Before making a sale by virtue of the ordinance, the board of directors shall cause notice of the proposal to sell to be published once each week for 3 successive weeks in a newspaper published, or, if none is published, having a general circulation, in the district, the first publication to be not less than 30 days before the day provided in the notice for the public sale or opening of bids for the real estate.
The notice of the proposal to sell shall include the same information included in the ordinance directing the sale and shall advertise for bids therefor. A sale of property by public auction shall be held at the property to be sold at a time and date determined by the board of directors. The board of directors may accept the high bid or any other bid determined to be in the best interests of the district by a vote of 2/3rds of the board then holding office, but by a majority vote of those holding office, they may reject any and all bids.
The chairman and secretary of the board of directors shall execute all documents necessary for the conveyance of such real property sold pursuant to the foregoing authority.
11. To establish and administer a program of loans for postsecondary students pursuing degrees in accredited public health-related educational programs at public institutions of higher education. If a student is awarded a loan, the individual shall agree to accept employment within the hospital district upon graduation from the public institution of higher education. For the purposes of this Act, "public institutions of higher education" means the University of Illinois; Southern Illinois University; Chicago State University; Eastern Illinois University; Governors State University; Illinois State University; Northeastern Illinois University; Northern Illinois University; Western Illinois University; the public community colleges of the State; and any other public colleges, universities or community colleges now or hereafter established or authorized by the General Assembly. The district's board of directors shall by resolution provide for eligibility requirements, award criteria, terms of financing, duration of employment accepted within the district and such other aspects of the loan program as its establishment and administration may necessitate.
12. To establish and maintain congregate housing units; to acquire land in fee simple and leasehold interests in land for the location, establishment, maintenance, and development of those housing units; to borrow funds and give debt instruments, real estate mortgages, and security interests in personal property, contract rights, and general intangibles; and to enter into any contract required for participation in any federal or State programs.
(Source: P.A. 92-534, eff. 5-14-02; 92-611, eff. 7-3-02.)

(70 ILCS 910/15.1) (from Ch. 23, par. 1265.1)
Sec. 15.1.
A hospital district also has power to organize, join, incorporate, belong to, or participate in hospital service organizations organized as not for profit corporations or as co-operatives and organized solely for providing laundry services to member hospitals, institutions or facilities providing public health or nursing care services under a license granted by the State of Illinois.
(Source: P.A. 77-114.)

(70 ILCS 910/15.2) (from Ch. 23, par. 1265.2)
Sec. 15.2. Purchases made pursuant to this Act shall be made in compliance with the "Local Government Prompt Payment Act", approved by the Eighty-fourth General Assembly.
(Source: P.A. 84-731.)

(70 ILCS 910/15.3)
Sec. 15.3. Disposition of facilities.
(a) Notwithstanding any other provisions of this Act, the board of directors of a Hospital District, by public or private offer, may provide for the transfer, sale, lease, or other disposition of a public hospital and its facilities, in whole or in part, as provided in this Section.
(b) The board of directors, by resolution, may authorize a Hospital District to enter into contracts and agreements for the transfer, sale, lease, or other disposition, in whole or in part, at one time or from time to time of the public hospital and its facilities to a public or private corporation or other entity, hospital, health care facility, unit of local government, or institution of higher education, provided, unless the board of directors in the resolution expressly finds and determines otherwise, that the transfer, sale, lease, or other disposition does not adversely affect access to the hospital by inhabitants of the Hospital District. At least 10 days before the adoption of a resolution under this subsection, the board of directors shall make the proposed resolution conveniently available for public inspection and shall hold at least one public hearing on the proposed resolution. At least 10 days before the time of the public hearing, notice of the hearing shall be published in one or more newspapers having general circulation in the Hospital District. The notice shall state the date, time and place of the public hearing and the place where copies of the proposed resolution will be available for examination.
(c) After entering into and giving effect to the contracts and agreements with respect to any transfer, sale, lease, or other disposition under subsection (b), the Hospital District may continue to exist and to own, operate, and maintain facilities, whether or not a public hospital of the Hospital District continues to exist after the transfer, sale, lease, or other disposition. In addition, the Hospital District may continue to exist and to exercise powers, functions, and authority under this Act as the board of directors may find desirable or necessary, for up to 3 years, to give effect to such transfer, sale, lease, or other disposition and, as applicable, related to the facilities to continue to be owned, operated, and maintained by the Hospital District. The board of directors of the Hospital District may continue the Hospital District for up to 3 years to initiate the ownership, operations, and maintenance of other facilities and thereafter to continue to own, operate, and maintain the other facilities.
(d) If, before a transfer, sale, lease, or disposition of the public hospital under subsection (b), a labor organization has been recognized by the Hospital District as the exclusive representative of the majority of employees in a bargaining unit for purposes of collective bargaining, and if a transferee, purchaser, or lessor subject to the National Labor Relations Act retains or hires a majority of the employees in the bargaining unit, the purchaser or lessor shall recognize the labor organization as the exclusive representative of the majority of employees in that bargaining unit for purposes of collective bargaining, provided the labor organization makes a timely written assertion of its representational capacity to the transferee, purchaser or lessor.
(Source: P.A. 92-534, eff. 5-14-02.)

(70 ILCS 910/15.4)
Sec. 15.4. Eminent domain. Notwithstanding any other provision of this Law, any power granted under this Law to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 910/16) (from Ch. 23, par. 1266)
Sec. 16. In all cases where land in fee simple, rights in land, air or water, easements or other interests in land, air, or water or property or property rights are acquired by a District by condemnation, the procedure shall be, as nearly as may be, in accordance with that provided for the exercise of the right of eminent domain under the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 910/17) (from Ch. 23, par. 1267)
Sec. 17. Action of the board of directors of a Hospital District of a legislative character shall be in the form of an ordinance, and after adoption shall be filed with the secretary and shall be made a matter of public record in the office of the District. Other action of the board may be by resolution, motion or in other appropriate form, and executive or ministerial duties may be delegated to one or more directors or to an authorized officer, employee, agent, attorney, or other representative of the District. A majority of the directors appointed and qualified shall constitute a quorum to do business.
The enacting clause of any ordinance shall be substantially as follows: "Be it ordained by the board of directors of.... Hospital District."
(Source: P.A. 81-1509.)

(70 ILCS 910/18) (from Ch. 23, par. 1268)
Sec. 18. The Board shall provide for the proper and safe keeping of its permanent records and for the recording of the corporate action of the District. It shall keep a true and accurate account of its receipts and an annual audit shall be made of its books, records and accounts. All officers and employees authorized to receive or retain the custody of money or to sign vouchers, checks, warrants or evidences of indebtedness binding upon the District shall furnish surety bond for the faithful performance of their duties and the faithful accounting for all moneys that may come into their hands in an amount to be fixed and in a form to be approved by the board.
(Source: Laws 1949, p. 361.)

(70 ILCS 910/19) (from Ch. 23, par. 1269)
Sec. 19. Whenever an ordinance shall be adopted by the board of directors of a District by a two-thirds vote of the membership to change the name of such District, a certified copy of such ordinance shall be filed in the office of the county clerk of the county wherein such District or any portion thereof is located and in the office of the Secretary of State and thereupon such change of name of such District shall be effective.
(Source: Laws 1949, p. 361.)

(70 ILCS 910/20) (from Ch. 23, par. 1270)
Sec. 20. Except as otherwise provided in this Section, every District created under this Act is empowered to levy and collect a general tax on all of the taxable property within the corporate limits of the District for the purposes of paying the cost of operating and maintaining the hospital or any hospital facility of the District, and any other corporate expenses of the District. The aggregate amount of such tax for one year, exclusive of the amount levied for bonded indebtedness or interest thereupon, shall not exceed the rate of .075 per cent of the value, as equalized or assessed by the Department of Revenue, of all the taxable property in the District.
The board of directors of any Hospital District shall annually within the first quarter of the fiscal year adopt an appropriation ordinance appropriating such sums of money as are deemed necessary to pay the costs of operating and maintaining the hospital facilities located within the corporate limits of the District and under the jurisdiction thereof and other expenses of the District and specifying the purpose of each appropriation made.
After the adoption of the appropriation ordinance and on or before the first Tuesday in December of each year, the board of directors shall ascertain the total amount of the appropriations legally made which are to be provided for from the tax levy for that year. Then, by an ordinance specifying in detail the purposes for which such appropriations have been made and the amounts appropriated for such purposes, the board of directors shall levy not to exceed the total amount so ascertained upon all the property subject to taxation within the District as the same is assessed and equalized for state and county purposes for the current year. A certified copy of such ordinance shall be filed on or before the last Tuesday in December with the clerk of each county wherein the District or any part thereof is located.
The provisions of the Illinois Municipal Budget Law shall have no application to Hospital Districts organized under this Act.
No District shall levy and collect a tax pursuant to this Section in excess of the rate required to retire debt existing as of the effective date of this amendatory Act of 1983 if more than half of the territory of the District lies within a non home rule county with a population over 500,000 and if no part of the territory lies within a home rule county.
(Source: P.A. 87-17.)

(70 ILCS 910/21) (from Ch. 23, par. 1271)
Sec. 21. A District may secure the necessary funds to finance part or all of the cost of acquiring, establishing, constructing, developing, expanding, extending or further improving a hospital or hospital facilities within its corporate limits, through the issuance of bonds, the principal amount of which at any one time outstanding may not exceed 5.75% of the value, as equalized or assessed by the Department of Revenue, of all taxable property located within its corporate limits or, until January 1, 1983, if greater, the sum that is produced by multiplying the district's 1978 equalized assessed valuation by the debt limitation percentage in effect on January 1, 1979. However, no such District may issue bonds the principal amount of which, together with all other outstanding bonds, exceeds 1-1/2% of the value, as equalized or assessed by the Department of Revenue, of all taxable property located within its corporate limits, unless the proposition to issue such bonds has been submitted to the legal voters of such District at an election and has been approved by a majority of those voting upon the proposition.
The question of issuing bonds in excess of 1-1/2% of the value of all taxable property located within the limits of the District must be submitted at an election. The Board of Directors shall certify the proposition to the proper election officials, who shall submit the proposition to the voters at an election in accordance with the general election law. The proposition shall be substantially as follows:
--------------------------------------------------------------
Shall.... Hospital District be YES
authorized to issue bonds in the amount ---------------------
of $.... for the purpose of....? NO
--------------------------------------------------------------
If a majority of the voters voting upon such question vote in favor thereof, the board of directors has the authority to adopt an ordinance providing for the issuance of the bonds.
The ordinance must prescribe all details of the bonds and must state the time or times when bonds, and the interest thereon, become payable. The bonds are payable within 20 years from the date thereof and the interest payable thereon may not exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract. The ordinance must provide for the levy and collection of a direct annual tax upon all the taxable property within the corporate limits of such District sufficient to meet the principal and interest of the bonds as they mature, which tax is in addition to and in excess of any other tax authorized to be levied by the District.
A certified copy of the ordinance providing for the issuance of bonds authorized by this Section must be filed with the county clerk of each county in which the District or any portion thereof is situated and constitutes the basis for the extension and collection of the tax necessary to pay the principal of and interest upon the bonds issued under the ordinance as they mature.
Such bonds may be made registrable as to principal and may not be sold at less than par and accrued interest and are considered to be negotiable instruments. They must be executed by the chairman of the District and its secretary and must be sealed with the corporate seal of the District. The facsimile signatures of the chairman and the secretary of the District may be used on all interest coupons attached to the bonds instead of their actual signatures. In case any officer whose signature appears on the bonds, or any portion thereof, or in facsimile form to any coupons attached to the bonds, or any portion thereof, ceases to hold office before delivery of the bonds, his signature, nevertheless, is valid and sufficient for all purposes, as if he had remained in office until after the bonds had been delivered.
A Hospital District may apply for and receive the grant or loan of money or other financial aid from the state or federal government or from any State or federal agency, department, bureau or board, necessary or useful for the undertaking, performance or execution of any of its corporate objects or purposes. Any such District may undertake the acquisition, establishment, construction, development or improvement of a hospital within its corporate limits and hospital facilities incidental or appurtenant thereto, in cooperation with or as a joint enterprise with the state or federal governments or with both the state and federal governments acting or represented by any State or federal agency, department, bureau or board.
The District may not issue any bonds under this Section unless a public hearing, with adequate notice to the public, is held prior to the issuance of the bonds. Notice of the hearing giving the purpose, time and place of the hearing shall be published at least once, not more than 30 nor less than 15 days before the hearing, in one or more newspapers published in the district, and if there is none, in a newspaper published in the county and having general circulation in the district.
No District shall issue bonds or levy and collect a tax pursuant to this Section other than to retire debt existing as of the effective date of this amendatory Act of 1983, if more than half of the territory of the District lies within a non home rule county with a population over 500,000 and if no part of the territory lies within a home rule county.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-4.)

(70 ILCS 910/21.1) (from Ch. 23, par. 1271.1)
Sec. 21.1. Without submitting the question to the voters of the district and without complying with Section 21 of this Act, a Hospital District may borrow money and issue its notes secured by and payable solely from unencumbered accounts receivable of the District as follows:
Whenever the district considers it advisable and in the interest of the district to borrow funds secured by such accounts receivable, the Board may from time to time and pursuant to an appropriate ordinance issue notes to evidence such borrowings. Any ordinance authorizing the issuance of such notes shall specify the principal amount, denomination, rate of interest (a rate not to exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract), form of note, and such other terms as are necessary in connection with the issue of such notes. Notes shall mature in not to exceed 5 years from date of issue. Interest thereon shall be payable semiannually. There shall be attached to such ordinance a list of the accounts receivable pledged to the payment of principal of and interest on such notes. Each such note may be extended once for at least 3 years from its maturity date.
The district may provide for the registration of the notes in the name of the owner either as to principal or interest or as to both principal and interest on such terms and conditions as its Board may determine by the ordinance authorizing their issue. No member of the Board or hospital administration shall have any personal economic interest in any notes issued in accordance with this Section.
The notes shall be made redeemable at any time prior to maturity at the option of the district, in the manner and by the terms fixed by the ordinance authorizing the issuance thereof. The notes may be executed in the name of the district by the chairman of the Board and attested by the secretary thereof or shall be executed by such other officer or officers as may be designated in and by the ordinance authorizing the issue thereof and attested by the secretary thereof and be sealed with the district's corporate seal.
All notes issued under this Section shall be payable solely from the accounts receivable pledged for the payment thereof and each note shall state that fact upon its face, and shall also state that it does not constitute an obligation of the district within the meaning of any provision of the Constitution or statutes of the State of Illinois and that no holder of any such note may compel any exercise of the taxing power of the Hospital District to pay such note or interest thereon.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-4.)

(70 ILCS 910/21.2) (from Ch. 23, par. 1271.2)
Sec. 21.2. The corporate authorities of any Hospital District may enter into installment purchase and lease agreements and issue debt certificates under subsection (b) of Section 17 of the Local Government Debt Reform Act and may issue and sell revenue bonds, payable from the revenue derived from the operation of the hospital, for the purpose of (1) constructing, reconstructing, repairing, remodeling, extending, equipping, or improving a hospital building, buildings, or facilities and acquiring a site or sites for a hospital building, buildings, or facilities, (1.5) financing operations and working cash, or (2) refunding any such revenue bonds theretofore issued from time to time when considered necessary or advantageous in the public interest. These bonds shall be authorized by an ordinance without submission thereof to the electors of the Hospital District, shall mature at such time not to exceed 40 years from the date of issue, and bear such rate of interest not to exceed the greater of (i) the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, or (ii) 9% per annum, payable annually or semiannually, as the corporate authorities may determine, and may be sold by the corporate authorities in such manner as they deem best in the public interest. However, such bonds shall be sold at such price that the interest cost of the proceeds therefrom will not exceed the greater of (i) the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, or (ii) 9% per annum if issued on or after the effective date of this amendatory Act, based on the average maturity of such bonds and computed according to standard tables of bond values. No member of the Board or hospital administration shall have any personal economic interest in any bonds issued in accordance with this Section.
The corporate authorities of any such Hospital District availing itself of the provisions of this Section shall adopt an ordinance describing in a general way the building, buildings, or facilities, or additions or extensions thereto, to be constructed, reconstructed, repaired, remodeled, extended, equipped or improved, and the site or sites to be acquired. Such ordinance shall set out the estimated cost of such construction, reconstruction, repair, remodeling, extension, equipment, improvement or acquisition and fix the amount of revenue bonds proposed to be issued, the maturity, interest rate, and all details in respect thereof, including any provision for redemption prior to maturity, with or without premium, and upon such notice as may be provided by the ordinance. Such ordinance may also contain such provisions and covenants which shall be part of the contract between the Hospital District and the holders of such bonds as may be considered necessary and advisable as to the operation, maintenance, and management of the hospital or hospitals, the establishment and maintenance of sinking funds, reserve funds, and other special funds, including construction funds, the fixing and collection of rents, fees and charges for the use of the facilities of the hospital or hospitals sufficient to produce revenue adequate to maintain such funds and to pay the bonds at maturity and accruing interest thereon, the issuance thereafter of additional bonds payable from the revenues derived from the hospital or hospitals, the kind and amount of insurance, including use and occupancy insurance, if any, to be carried, the cost of which shall be payable only from the revenues derived from the hospital or hospitals and such other covenants deemed necessary or desirable to assure the successful operation and maintenance of the hospital or hospitals and the prompt payment of the principal of and interest upon the bonds so authorized.
Revenue bonds issued under this Section shall be signed by the chairman and secretary of the Board or such other officers as the Board may by ordinance direct to sign such bonds, and shall be payable from revenue derived from the operation of the hospital or hospitals. These bonds may not in any event constitute an indebtedness of the Hospital District within the meaning of any constitutional provision or limitation. It shall be plainly written or printed on the face of each bond that the bond has been issued under the provisions of this Section, that the bond, including the interest thereon, is payable from the revenue pledged to the payment thereof, and that it does not constitute an indebtedness or obligation of the Hospital District within the meaning of any constitutional or statutory limitation or provision. No holder of any such revenue bond may compel any exercise of the taxing power of the Hospital District to pay such bond or interest thereon.
The District may not issue any bonds under this Section unless a public hearing, with adequate notice to the public, is held prior to the issuance of the bonds. Notice of the hearing giving the purpose, time and place of the hearing shall be published at least once, not more than 30 nor less than 15 days before the hearing, in one or more newspapers published in the district, and if there is none, in a newspaper published in the county and having general circulation in the district.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 92-611, eff. 7-3-02.)

(70 ILCS 910/21.3)
Sec. 21.3. Lines of credit.
(a) A hospital district may enter into a line of credit secured by and payable from one or more of these sources: property taxes, unencumbered accounts receivable, or other revenues, in an amount not to exceed the greater of the following amounts if the source is pledged: (i) 85% of the amount of property taxes most recently levied, (ii) 85% of unencumbered accounts receivable of the district (in substantially the manner set forth in Section 21.1 of this Act), (iii) 85% of other revenues (in substantially the manner set forth in Section 21.2 of this Act), or (iv) 85% of amounts unpaid under third-party reimbursement or payment programs (including but not limited to State or federal Medicare or Medicaid payments or programs). All moneys so borrowed shall be repaid within 24 months.
(b) Before establishing a line of credit under this Section, the hospital district shall authorize the line of credit by ordinance. The ordinance shall set forth facts demonstrating the need for the line of credit, state the amount to be borrowed, establish a maximum interest rate limit not to exceed the maximum rate authorized by the Bond Authorization Act, and provide a date by which the borrowed funds shall be repaid. The ordinance shall authorize and direct the relevant officials to make arrangements to set apart and hold, as applicable, the moneys that will be used to repay the borrowing. In addition, the ordinance may authorize the relevant officials to make partial repayments on the line of credit as the moneys become available and may contain any other terms, restrictions, or limitations desirable or necessary to give effect to this Section 21.3.
(Source: P.A. 95-366, eff. 8-23-07.)

(70 ILCS 910/22) (from Ch. 23, par. 1272)
Sec. 22. Any person, desiring to donate property for the benefit of a hospital, constructed or to be constructed under this Act, may vest title to the property so donated in the board of directors created under this Act, and the Board of Directors shall hold and control the property so received and accepted according to the terms of the deed, gift or legacy of the property, and shall be a trustee of the property and shall take title to all property it may acquire in the name of the District and shall control such property for the purposes provided in this Act.
(Source: P.A. 83-388.)

(70 ILCS 910/23) (from Ch. 23, par. 1273)
Sec. 23. In case any Hospital District organized hereunder shall be coterminous with or shall include within its corporate limits in whole or in part any pre-existing public agency authorized to own, operate and maintain a public hospital and to levy taxes for any such purpose, then such public agency shall cease to exercise any power in respect to hospitals within such Hospital District from and after the date that it receives written notice from the Director of Public Health to cease operation of its hospital, which notice shall be given only after the Director of Public Health has ascertained that the Hospital District has placed its hospital facilities in operation, and such public agency shall not thereafter own, operate, maintain, manage, control or have an interest in any public hospital within the corporate limits of said Hospital District. The Director of Public Health, upon request of the Board of Directors of any Hospital District, shall ascertain whether its hospital facilities are in operation so that it may supersede the power of any public agency to operate a hospital within the boundaries of the District. Where in any case any pre-existing public agency is in fact owning, operating and maintaining a public hospital located within the corporate limits of a Hospital District organized under this Act, such public agency shall be paid and reimbursed, upon such terms as may be agreed upon by its corporate authorities and the Board of Directors of such Hospital District, its actual expenditures theretofore made in acquiring the land for any such hospital and in acquiring, constructing, improving or developing any existing hospital facilities, not including funds advanced for that purpose or otherwise paid or expended either directly or indirectly by State or Federal governments. The terms of payment shall provide for reimbursement in full within not less than twenty years from the date of such agreement.
In case the amount and terms of reimbursement cannot be determined or agreed upon between the corporate authorities of any existing public agency and the Board of Directors of the Hospital District, the Board of Directors of such Hospital District shall cause a description of the existing hospital facilities to be made, together with an estimate of all actual expenditures made by the public agency therefor and shall tender payment of the total amount so estimated in writing to the corporate authorities of such public agency. Such tender shall provide for payment by the District of the amount tendered within ten years from date thereof, and that portion of said sum to be paid on and after twelve months from the date of such tender shall bear interest at a rate not to exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract. In case such a tender is not accepted in writing by the corporate authorities of such public agency within thirty days after the same is made, the Hospital District by its Board of Directors shall file a petition in the Circuit Court of the county in which the Hospital District and such public agency or the major portions thereof are situated, making such public agency a party defendant thereto, setting forth a description of the hospital facilities, the estimated amount of expenditures made by the defendants thereon, the fact that a tender had been made for the payment of the actual expenditures in accordance with the estimate, and praying that it be determined by the Circuit Court the true amount of such expenditures by said public agency. A copy of such petition shall be served upon the presiding officer of such public agency within five days after filing of the petition and upon presentation to the court of proof of such service said petition shall be set down for hearing within not more than sixty days from the date of filing said petition. The hearing thereon may be continued from time to time upon the request of either party within the discretion of the Circuit Court and upon the hearing the Circuit Court shall consider such evidence as may be submitted by either party and shall determine the amount of such actual expenditures made by the public agency for the existing hospital facilities. The amount so determined shall be conclusive as between said parties and shall be paid by the Hospital District within five years after the entry of the order by the Circuit Court and that portion of the amount which is not to be paid within twelve months from date of the order shall bear interest at a rate not to exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, and the public agency shall accept said sums in full payment for all existing hospital facilities owned by it and said public agency shall from and after the entry of the order of the Circuit Court and receipt of notice from the Director of Public Health cease to exercise any power in respect to public hospitals within the corporate limits of the said Hospital District.
Any money received by a public agency pursuant to this section shall be used to discharge any debt resulting from the construction, operation or maintenance of its public hospital, and the balance shall be used for its general corporate purposes.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-4.)

(70 ILCS 910/25) (from Ch. 23, par. 1275)
Sec. 25. In case the board of directors of any hospital district organized under this Act finds: (i) that all or any part of the need for hospital services of the inhabitants of the District can be better served on a permanent basis by the ownership and operation of the hospital's facilities by a not-for-profit corporation organized by the District's board of directors, or by the facilities of another hospital or hospitals, publicly or privately operated, and located in or not more than 20 miles from the boundaries of the district; (ii) that provision of hospital services by such not-for-profit corporation or other hospital or hospitals will result in a permanent net improvement of quality of overall hospital services for the inhabitants of the District; and (iii) that such not-for-profit corporation or other hospital or hospitals have entered into binding contracts with the District to so provide such hospital services on a permanent basis to the inhabitants of the District and discharge or assume all debts, liabilities, and obligations of the District in return for conveyance and transfer to such not-for-profit corporation or hospital or hospitals all assets of the District, or that the hospital district has entered into a binding contract with a fire protection district, health care foundation, or other entity that provides emergency or medical services to the general public, operating wholly or partially within the boundaries of the hospital district, to convey all of the hospital district's assets to a fire protection district, health care foundation, or other entity, so long as the entity accepting the hospital district's assets assumes all of the hospital district's outstanding indebtedness, and the amount of this indebtedness does not exceed the amount of the hospital district's assets, such contracts subject to completion of dissolution of the District as provided in this Section and to take effect immediately upon completion of dissolution of the District, provided that the Department of Public Health shall be a party to such contracts as a trustee for the inhabitants' interests following dissolution of the District, the District may be dissolved in the following manner:
The board of directors of the District shall propose an ordinance finding and determining that the foregoing conditions exist and that the best interest of the inhabitants of the District does not require continuation of the District. The board of directors shall officially invite the State Comprehensive Health Planning Agency to review and comment upon the proposed ordinance and shall provide whatever documentation is required by the agency for purposes of review and comment. At any time after receipt of a report from the State Comprehensive Health Planning Agency or 30 days after extending an invitation to the agency, if no report has been submitted, the board of directors may proceed to adopt the proposed ordinance. A certified copy of the ordinance and the report of the Comprehensive Health Planning Agency, if submitted previous to adoption of the ordinance, shall be filed with the Circuit Court of the County in which the District is located. The circuit court shall set the ordinance for hearing within not less than 30 nor more than 40 days after the filing of the ordinance with the circuit clerk.
Notice shall be given by the circuit court of the time and place where the hearing will be held, by publication on 3 separate days in one or more newspapers published within the District, the first of these publications shall be not less than 20 days before the date set for the hearing, and if there is no such newspaper, then notice shall be posted in 10 of the most public places in the District, not less than 20 days before the date set for the hearing. This notice shall include a description of the findings of the board as set out in the ordinance, the names of the municipalities within the District, and the proposed effective date of the dissolution.
The court may continue the hearing on the ordinance from time to time. Upon such public hearing the board of directors may also move to otherwise amend the ordinance or to dismiss or to withdraw it, and any such motion shall be allowed by the court. If such ordinance is not dismissed or withdrawn, the court by written order shall find and determine whether the facts stated in the ordinance are true and, if so, shall so certify to the board of directors of the District. If the court also determines that the District has entered into a binding contract with a not-for-profit corporation pursuant to which such corporation is to provide hospital services on a permanent basis to the inhabitants of the District, then the court shall so certify and the ordinance shall not be subject to the referendum provisions of this Section and the District shall be dissolved. If the court does not determine that such a contract exists, the ordinance and certificate shall be published once in a daily or weekly newspaper or newspapers of general circulation published within the District or, if there be no such newspaper published in the District, then in a newspaper of general circulation published in a county wherein the District is located. Such publication of the ordinance shall be accompanied by a notice of (1) the specific number of voters required to sign a petition requesting the submission to the electors of the question of the dissolution of the District; (2) the time in which such petition must be filed; and (3) the date of the prospective referendum. The secretary of the Board shall provide a petition form to any individual requesting one. Unless a petition is filed with the board within 30 days after such publication containing the signatures of 1,000 electors or 10% of the registered voters of the District, whichever is lower, requesting that the question of the dissolution of the District be submitted to a referendum, the District shall be deemed to be dissolved at the expiration of that 30 day period. If such a petition is filed then the question of the dissolution of the District shall be submitted to the electors of the District and the board of directors shall certify the question to the proper election officials, who shall submit the question to the voters at an election in accordance with the general election law.
The proposition shall read substantially as follows:
Shall the (name or describe) Hospital District be

dissolved?

The board of directors of the District shall cause the result of the referendum to be entered upon the corporate records of the District.
If a majority of the ballots cast on the proposition are marked "yes" the District shall be dissolved. But if a majority of the ballots cast on the proposition are marked "no", the corporate authorities shall proceed with the affairs of the District as though the dissolution ordinance had never been adopted, and, in such case, the proposition shall not be again considered for a period of 2 years. When the business and affairs of any such District have been closed up after the dissolution thereof such fact shall be certified by the chairman of its board of directors to the county clerk and recorder of the county or counties in which the District was situated and to the Secretary of State.
(Source: P.A. 87-1006.)



70 ILCS 915/ - Illinois Medical District Act.

(70 ILCS 915/0.01) (from Ch. 111 1/2, par. 5000)
Sec. 0.01. Short title. This Act may be cited as the Illinois Medical District Act.
(Source: P.A. 89-356, eff. 8-17-95.)

(70 ILCS 915/1) (from Ch. 111 1/2, par. 5001)
Sec. 1. Creation of District. There is created in the City of Chicago a medical center district, hereinafter called the District, whose boundaries are Ashland Boulevard on the East, a line co-incidental with Congress Street extending from Ashland Boulevard in a westerly direction to Oakley Boulevard on the north, Oakley Boulevard on the west, and a line coincidental with the north line of the property at or near 14th and 15th Streets owned or used by the Chicago Northwestern Transportation Company, its successor and assigns for railroad purposes on the south. The District is created to attract and retain academic centers of excellence, viable health care facilities, medical research facilities, emerging high technology enterprises, and other facilities and uses as permitted by this Act.
(Source: P.A. 89-356, eff. 8-17-95.)

(70 ILCS 915/2) (from Ch. 111 1/2, par. 5002)
Sec. 2. Illinois Medical District Commission.
(a) There is hereby created a political subdivision, unit of local government, body politic and corporate under the corporate name of Illinois Medical District Commission, hereinafter called the Commission, whose general purpose in addition to and not in limitation of those purposes and powers set forth in other Sections of this Act shall be to:
(1) maintain the proper surroundings for a medical

center and a related technology center in order to attract, stabilize, and retain therein hospitals, clinics, research facilities, educational facilities, or other facilities permitted under this Act;

(2) provide for the orderly creation and expansion of

(i) various county, and local governmental facilities as permitted under this Act, including, but not limited to, juvenile detention facilities, (ii) other ancillary or related facilities which the Commission may from time to time determine are established and operated for any aspect of the carrying out of the Commission's purposes as set forth in this Act, or are established and operated for the study, diagnosis, and treatment of human ailments and injuries, whether physical or mental, or to promote medical, surgical, and scientific research and knowledge as permitted under this Act, (iii) medical research and high technology parks, together with the necessary lands, buildings, facilities, equipment, and personal property therefore, and (iv) other facility development to generate and maintain revenue streams sufficient to fund the operations of the Commission and for the District, and to provide for any cash reserves as the Commission shall deem prudent.

(b) The Commission shall have perpetual succession, power to contract and be contracted with, to sue and be sued in its corporate name, but judgment shall not in any case be issued against any property of the Commission, to have and use a common seal, and to alter the same at pleasure. All actions sounding in tort against the Commission shall be prosecuted in the Court of Claims. The principal office of the Commission shall be in the city of Chicago, and the Commission may establish such other offices within the state of Illinois at such places as to the Commission shall seem advisable. Such Commission shall consist of 7 members, 4 of whom shall be appointed by the Governor, 2 by the Mayor of Chicago, and one by the President of the County Board of Cook County. All members shall hold office for a term of 5 years and until their successors are appointed as provided in this Act; provided, that as soon as possible after the effective date of this amendatory Act, the Governor shall appoint 4 members for terms expiring, respectively, on June 30, 1952, 1953, 1954 and 1955. The terms of all members heretofore appointed by the Governor shall expire upon the commencement of the terms of the members appointed pursuant to this amendatory Act. Any vacancy in the membership of the Commission occurring by reason of the death, resignation, disqualification, removal or inability or refusal to act of any of the members of the Commission shall be filled by the person who had appointed the particular member, and for the unexpired term of office of that particular member. A vacancy caused by the expiration of the period for which the member was appointed shall be filled by a new appointment for a term of 5 years from the date of such expiration of the prior 5 year term notwithstanding when such appointment is actually made. The Commission shall obtain such personnel as to the Commission shall seem advisable to carry out the purposes of this Act and the work of the Commission. The Commission may appoint a General Attorney and define the duties of that General Attorney.
The Commission shall hold regular meetings annually for the election of a president, vice-president, secretary, and treasurer and for the adoption of a budget. Special meetings may be called by the President or by any 2 members. Each member shall take an oath of office for the faithful performance of his duties. Four members of the Commission shall constitute a quorum for the transaction of business.
The Commission shall submit, to the General Assembly not later than March 1 of each odd-numbered year, a detailed report covering its operations for the 2 preceding calendar years and a statement of its program for the next 2 years.
The requirement for reporting to the General Assembly shall be satisfied by filing copies of the report with the Speaker, the Minority Leader and the Clerk of the House of Representatives and the President, the Minority Leader and the Secretary of the Senate and the Legislative Research Unit, as required by Section 3.1 of the General Assembly Organization Act, and filing such additional copies with the State Government Report Distribution Center for the General Assembly as is required under paragraph (t) of Section 7 of the State Library Act.
(Source: P.A. 97-825, eff. 7-18-12.)

(70 ILCS 915/2.1) (from Ch. 111 1/2, par. 5003)
Sec. 2.1. Grants; loans; contracts. The Commission may apply for and accept grants, loans, or appropriations from the State of Illinois, the federal government, any State or federal agency or instrumentality, or any other person or entity to be used for any of the purposes of the District and enter into any agreement with the State of Illinois, the federal government, any State or federal instrumentality, or any person or entity in relation to the grants, matching grants, loans, or appropriations. The Commission also may, by contractual agreement, accept and collect assessments or fees for District enhancement and improvements, common area shared services, shared facilities, or other activities or expenditures in furtherance of the purposes of this Act.
(Source: P.A. 89-356, eff. 8-17-95.)

(70 ILCS 915/3) (from Ch. 111 1/2, par. 5004)
Sec. 3. Property; acquisition. The Commission is authorized to acquire the fee simple title to real property lying within the District and personal property required for its purposes, by gift, purchase, or otherwise, and title thereto shall be taken in the corporate name of the Commission. The Commission may acquire by lease such real and personal property found by the Commission to be necessary for its purposes and to which the Commission finds that it need not acquire the fee simple title for carrying out of such purposes. All real and personal property within the District, except that owned and used for purposes authorized under this Act by medical institutions or allied educational institutions, hospitals, dispensaries, clinics, dormitories or homes for the nurses, doctors, students, instructors or other officers or employees of the aforesaid institutions located in the District, or any real property which is used for offices or for recreational purposes in connection with the aforesaid institutions, or any improved residential property within a currently effective historical district properly designated under a federal statute or a State or local statute that has been certified by the Secretary of the Interior to the Secretary of the Treasury as containing criteria which will substantially achieve the purpose of preserving and rehabilitating buildings of historical significance to the district, may be acquired by the Commission in its corporate name under the provisions for the exercise of the right of eminent domain under the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 915/3.5)
Sec. 3.5. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 915/4) (from Ch. 111 1/2, par. 5005)
Sec. 4. The Commission may, in its corporate capacity, construct or cause or permit to be constructed in such District, hospitals, sanitariums, clinics, laboratories, or any other institution, building or structure or other ancillary or related facilities which the Commission may, from time to time, determine are established and operated for the carrying out of any aspect of the Commission's purpose as set forth in this Act, or are established and operated for the study, diagnosis, and treatment of human ailments and injuries, whether physical or mental, or to promote medical, surgical, and scientific research and knowledge, or for any uses the Commission shall determine will support and nurture facilities, and uses permitted by this Act, or for such nursing, extended care, or other facilities as the Commission shall find useful in the study of, research in, or treatment of illnesses or infirmities peculiar to aged people, after a public hearing to be held by any Commissioner or other person authorized by the Commission to conduct the same, which Commissioner or other person shall have the power to administer oaths and affirmations and take the testimony of witnesses and receive such documentary evidence as shall be pertinent, the record of which hearing he shall certify to the Commission, which record shall become part of the records of the Commission, notice of the time, place, and purpose of such hearings to be given by a single publication notice in a secular newspaper of general circulation in the city of Chicago at least ten days prior to the date of such hearing, or for such institutions as shall engage in the training, education, or rehabilitation of persons who by reason of illness or physical infirmity are wholly or partially deprived of their powers of vision or hearing or of the use of such other part or parts of their bodies as prevent them from pursuing normal activities of life, or office buildings for physicians or dealers in medical accessories, or dormitories, homes or residences for the medical profession, including interns, nurses, students or other officers or employees of the institutions within the District, or for the use of relatives of patients in the hospitals or other institutions within the District, or for the rehabilitation or establishment of residential structures within a currently effective historic district properly designated under a federal statute or a State or local statute that has been certified by the Secretary of the Interior to the Secretary of the Treasury as containing criteria which will substantially achieve the purpose of preserving and rehabilitating buildings of historic significance to the district, or in the area of such District located west of South Damen Avenue and north of West Polk Street, commonly known as the Chicago Technology Park or such other areas of the District as the Commission shall designate, for research, development and resultant production, in any of the fields of medicine, chemistry, pharmaceuticals, physics and genetically engineered products, for biotechnology, information technology, medical technology, or environmental technology, or for the research and development of engineering or for computer technology related to any of the purposes for which the Commission may construct structures and improvements within the District. The Commission shall administer and exercise ultimate authority with respect to the development and operation of the Chicago Technology Park, and any extensions or expansion thereof. In addition, the Commission may create a development area within the area of the District located south of Roosevelt Road, called the District Development Area in this Act. Within the District Development Area the Commission may cause to be acquired or constructed commercial and other types of development, public and private, if the Commission determines that the commercial developments are ancillary to and necessary for the support of facilities within the District and any other purposes of the District, after a public hearing held by a commissioner or the person authorized by the Commission to conduct the hearing. The Commissioner or other authorized persons shall have the power to administer oaths and affirmations, take the testimony of witnesses, receive pertinent evidence, and certify the record of the hearing to the Commission. The record of the hearing shall become part of the Commissions records. Notice of the time, place, and purpose of the hearing shall be given by a single publication notice in a secular newspaper of general circulation in the City of Chicago at least 10 days before the date of the hearing. In addition to the powers set forth above, the Commission may sell, lease, develop, operate, and manage for any person, firm, partnership, or corporation, either public or private, all or any part of the land, buildings, facilities, equipment, or other property included in the District Development Area and any medical research and high technology park or the designated commercial development area upon the terms and conditions the Commission may deem advisable, and may enter into any contract or agreement with any person, firm, partnership, or corporation, either public or private, or any combination of the foregoing, as may be necessary or suitable for the creation, marketing, development, construction, reconstruction, rehabilitation, financing, operation and maintenance, and management of the District Development Area and any technology park or designated commercial development area; and may sell or lease to any person, firm, partnership, or corporation, either public or private, any part or all of the land, building, facilities, equipment, or other property of the park or the designated commercial development area upon the rentals, terms, and conditions as the Commission may deem advisable; and may finance all or part of the cost of the Commission's development and operation of the District Development Area as well as any park or the designated commercial development area, including the creation, marketing, development, purchase, lease, construction, reconstruction, rehabilitation, improvement, remodeling, addition to, extension, and maintenance of all or part of the high technology park or the designated commercial development area, and all equipment and furnishings, by legislative appropriations, government grants, contracts, private gifts, loans, bonds, receipts from the sale or lease of land for the operation of the District and any high technology park or the designated commercial development area, rentals, and similar receipts or other sources of revenue legally available for these purposes. The Commission shall promulgate rules concerning the procurement of contracts and purchases. The Commission also may defray the expenses of the operation of the District Development Area and technology park, improvements to the District Development Area and technology park, provision of shared services, common facilities and common area expenses, benefiting owners and occupants of property within the District Development Area and the technology park by general assessment, special assessment, or the imposition of service or user fees. As to the entities eligible to be members of the advisory District Member Council, such assessments or impositions may be undertaken only with District Member Council consent as provided in Section 8. For a period of 6 years after July 1, 1995, the Commission may acquire any real and personal property within the Development Area of the District by immediate vesting of title, commonly referred to as "quick-take", pursuant to Sections 7-103 through 7-112 of the Code of Civil Procedure.
(Source: P.A. 97-825, eff. 7-18-12.)

(70 ILCS 915/4.5)
Sec. 4.5. Quick-take powers. For a period of 9 months after November 1, 1993, for the purpose of acquiring a site for the Illinois State Police Forensic Science Laboratory at Chicago, on the block bounded by Roosevelt Road on the north, Wolcott Street on the east, Washburn Street on the south, and Damen Avenue on the west in Chicago, Illinois, the Commission may, by the exercise of quick-take eminent domain by immediate vesting of title under Sections 7-103 through 7-112 of the Code of Civil Procedure, acquire any real or personal property or any interest in that property that the Commission is authorized to acquire under Section 4 of this Act.
(Source: P.A. 88-526.)

(70 ILCS 915/4.10)
Sec. 4.10. The Commission may provide relocation assistance to persons and entities displaced by the Commission's acquisition of property and improvement of the District. The Commission is also authorized to acquire private real property by gift or voluntary purchase without the District if the Commission finds that the acquisition by gift or voluntary purchase is reasonably necessary to further and carry out the purposes of this Act.
(Source: P.A. 89-356, eff. 8-17-95.)

(70 ILCS 915/5) (from Ch. 111 1/2, par. 5006)
Sec. 5. To obtain the funds necessary for financing the acquisition of land, the acquisition or construction of any building hereinabove mentioned, and for the operation of the District as is in this Act set forth, the Commission may borrow money from any public or private agency, department, corporation or person, and mortgage, pledge, or otherwise encumber the property or funds of the Commission. In evidence of and as security for funds borrowed, the Commission may issue revenue bonds in its corporate capacity to be payable from the revenues derived from the operation of the institutions or buildings, owned, leased, or operated by or on behalf of the Commission, but the bonds shall in no event constitute an indebtedness of the Commission or a claim against the property of the Commission. Such bonds may be issued in such denominations as may be expedient, and in such amounts and at such rates of interest as the Commission shall deem necessary to provide sufficient funds to pay all the costs of acquiring land, the construction, acquisition, equipping and operation of buildings within the District, including engineering and other expenses. Such bonds shall be executed by the president of the Commission, attested by the secretary thereof and sealed with the Commission's corporate seal. In case either of said officers of the Commission who shall have signed or attested any of such bonds shall have ceased to be such officer before delivery of such bonds, the signature of such officer shall be valid and sufficient to the same effect as if such officer had remained in office at the time of such delivery. The Commission shall furnish the State Comptroller with a record of all bonds issued under this Act.
(Source: P.A. 97-825, eff. 7-18-12.)

(70 ILCS 915/5b)
Sec. 5b. (Repealed).
(Source: P.A. 91-239, eff. 1-1-00. Repealed by P.A. 97-825, eff. 7-18-12.)

(70 ILCS 915/6) (from Ch. 111 1/2, par. 5009)
Sec. 6. The Commission may sell, convey, transfer, or lease any title or interest in real estate owned by it to any person or persons, to be used, subject to the restrictions of this Act, for the purposes stated in Section 4, or for the purpose of serving persons using the facilities offered within the District or for carrying out of any aspect of the Commission's purpose as set forth in Section 2 of this Act, subject to such restrictions as to the use thereof as the Commission shall determine will carry out the purpose of this Act. To assure that the use of the real property so sold or leased is in accordance with the provisions of this Act, the Commission shall inquire into and satisfy itself concerning the financial ability of the purchaser to complete the project for which said real estate is sold or leased in accordance with a plan to be presented by the purchaser or lessee, which plan shall be submitted, in writing, to the Commission. Such purchaser or lessee shall under such plan undertake (1) to use the land for the purposes designated in the plan so presented; (2) to commence and complete the construction of the buildings or other structures to be included in the project within such periods of time as the Commission fixes as reasonable; and (3) to comply with such other conditions as the Commission shall determine are necessary to carry out the project. Any real property sold by the Commission pursuant to the provisions of this Act shall be sold at its use value, which may be more or less than its acquisition cost, and which use value represents the value at which the Commission determines, after a hearing by the Commission or by such person as the Commission designates to hold such hearing, such real property should be made available for sale or rental in order that it may be developed for the accomplishment of the purposes of this Act. In determining the use value of the real property, the Commission shall take into consideration whether or not said property is to be used by a wholly or partially tax supported body created under the laws of the State of Illinois, by any department of the State government or any political subdivision of the State, by a charitable institution, or by a private person or institution operating for profit; and the Commission shall also consider the contribution that the project will make toward the development of the District and the furtherance of the purposes of this Act in determining such use price, provided, however, that the Commission may convey the fee simple title to land acquired by it, without the payment of any consideration, to the State of Illinois, any political subdivision thereof or to any body politic and corporate or public corporation created under the laws of the State of Illinois for the carrying out of any function of the State. At any hearing for the purpose of the Commission's making the aforesaid determinations, an investigation should be made and such witnesses and documentary evidence examined as will have bearing on the use value of the property to be sold or leased as is herein provided. The Commission shall designate a Commissioner or other person of legal age to conduct the hearing provided for herein, and such Commissioner or other person so designated by the Commission shall give reasonable notice to the interested parties of the time, place and purpose for the holding of such hearing. Such Commissioner or other person designated by the Commission to hold such hearing shall have the power to administer oaths and affirmations, and shall cause to be taken the testimony of witnesses and the production of papers, books, records, accounts and documents; and the person so designated to hold such hearing shall certify to the Commission the record of the proceedings held before him in connection with such hearing. Such record of proceedings shall become a part of the records of the Commission. All conveyances and leases authorized in this Section shall be on condition that, in the event of use for other than the purposes prescribed in this Act, or of nonuse for a period of one year, title to such property shall revert to the Commission. All conveyances and leases made by the Commission to any corporation or person for use of serving the residents or any person using the facilities offered within the District shall be on condition that in the event of violation of any of the restrictions as to the use thereof as the Commission shall have determined will carry out the purposes of this Act, that title to such property shall revert to the Commission. However, if the Commission finds that financing necessary for the acquisition or lease of any real estate or for the construction of any building or improvement to be used for purposes prescribed in this Act cannot be obtained if title to the land or building or improvement is subject to such reverter provision, which finding shall be made by the Commission after public hearing held pursuant to a single publication notice given in a secular newspaper of general circulation in the City of Chicago at least 10 days prior to the date of such hearing, such notice to specify the time, place and purpose for such hearing, and upon such finding being made, the Commission may cause such real property to be conveyed free of such reverter provision, provided that at least 5 members of the Commission vote in favor thereof. The Commission may also provide in the conveyances, leases, or other documentation provisions for notice of such violations or default and the cure thereof for the benefit of any lender or mortgagee as the Commission shall determine are appropriate. If, at a regularly scheduled meeting, the Commission resolves that a parcel of real estate leased by it, or in which it has sold the fee simple title or any lesser estate, is not being used for the purposes prescribed in this Act or has been in nonuse for a period of one year, the Commission may file a law suit in the circuit court of the county in which the property is located to enforce the terms of the sale or lease. In the event a reverter of title to any Property is ordered by the court pursuant to the terms of this Act, the interest of the Commission shall be subject to any then existing valid mortgage or trust deed in the nature of a mortgage, but in case the title is acquired through foreclosure of such mortgage or trust deed or by deed in lieu of foreclosure of such mortgage or trust deed, then the title to the property shall not revert, but shall be subject to the restrictions as to use, but not any penalty for nonuse, contained in this Act with respect to any mortgagee in possession or its successor or assigns.
No conveyance of real property shall be executed by the Commission without the prior written approval of the Governor. Commission property leased or occupied by others for purposes permitted under this Act or Commission property held for redevelopment shall not constitute "property" for the purposes of the State Property Control Act.
(Source: P.A. 89-356, eff. 8-17-95.)

(70 ILCS 915/6.01) (from Ch. 111 1/2, par. 5010)
Sec. 6.01. Prior to the holding of any public hearing prescribed in Section 6 of this Act, or any meeting regarding the passage of any resolution to file a law suit, the Commission shall give notice to such grantee or lessee, or his or their legal representatives, successors or assigns, of the time and place of such proceeding. Such notice shall be accompanied by a statement signed by the Secretary of the Commission, or by any person authorized by the Commission to sign the same, setting forth any act or things done or omitted to be done in violation, or claimed to be in violation, of any restriction as to the use of such property, whether such restriction be prescribed in any of the terms of this Act or by any restriction as to the use of such property determined by the Commission pursuant to the terms of this Act. Such notice of the time and place fixed for such proceeding shall also be given to such person or persons as the Commission shall deem necessary. Such notice may be given by registered mail, addressed to such grantee, lessee, or to their legal representatives, successors or assigns, at the last known address of such grantee, lessee, or their legal representatives, successors or assigns.
(Source: P.A. 83-858.)

(70 ILCS 915/6.03) (from Ch. 111 1/2, par. 5012)
Sec. 6.03. The Commission shall have power to adopt reasonable and proper rules and regulations relative to the exercise of its powers, and proper rules to govern its proceedings, and to regulate the mode and manner of all hearings held by it or at its direction, and to alter and amend same.
(Source: Laws 1947, p. 1191.)

(70 ILCS 915/6.04) (from Ch. 111 1/2, par. 5013)
Sec. 6.04. Copies of all official documents, findings and orders of the Commission, certified by a Commissioner or by the Secretary of the Commission to be true copies of the originals thereof, under the official seal of the commission, shall be evidence in like manner as the originals.
(Source: Laws 1947, p. 1191.)

(70 ILCS 915/6.06) (from Ch. 111 1/2, par. 5015)
Sec. 6.06. Any party may obtain a judicial review of final orders or decision of the Commission in the circuit court of the county in which the property involved in such proceeding is situated, or if such property is situated in more than one county, then of any one of such counties, only under and in accordance with the provisions of the Administrative Review Law, and all existing and future amendments and modifications thereof, and the rules now or hereafter adopted pursuant thereto. Such circuit court shall take judicial notice of all the rules of practice and procedure of the Commission.
(Source: P.A. 82-783.)

(70 ILCS 915/7) (from Ch. 111 1/2, par. 5017)
Sec. 7. The Commission may set apart any part of the District as a park and may construct, control and maintain the same or may provide by contract with the Chicago Park District or the City of Chicago for the construction, control and maintenance of any area within such District set apart as a park.
(Source: Laws 1941, vol. 1, p. 303.)

(70 ILCS 915/8) (from Ch. 111 1/2, par. 5018)
Sec. 8. Master plan; improvement and management of District; building regulations; zoning. The Commission shall prepare a comprehensive master plan for the orderly development of all property within the District. The Commission shall so improve and manage such District as to provide conditions most favorable for the special care and treatment of the sick and injured and for the study of disease and for any other purpose in Section 4 of this Act. The Commission shall, by ordinance in the manner hereinafter set forth, classify, regulate and restrict the location and construction of all buildings within the District, shall regulate the height and size of such buildings, determine the area of open space within and around such buildings, fix standards of construction, control and regulate additions to or alterations of existing buildings and prohibit the use of buildings and structures incompatible with the character of the District, to the end that adequate light, air, quietness and safety from fire and from the communication of diseases and other dangers may be secured: Provided, that the power herein conferred shall not be so exercised as to deprive any owner of any existing property of its use or maintenance for the purpose to which it is now lawfully devoted nor to limit the expansion, design, location, maintenance, use, or occupancy of real property to be used by any governmental body, agency, or instrumentality in any manner set forth in this Section, provided that the property is devoted to any use or purpose permitted under this Act. Further provided, the power herein conferred shall not be exercised to restrict the use for any State or county purpose of any buildings existing within the District as of May 1, 1995 and either owned, operated, or managed on behalf of the county or by the Department of Central Management Services or for which the Department of Central Management Services shall be otherwise responsible as provided by law.
The Commission shall request the City Plan Commission of the City of Chicago to recommend appropriate zoning regulations for the District which co-ordinate with the zoning of the surrounding sections of the City of Chicago. If, at the end of 60 days following such request, an ordinance has not been submitted to the Commission, the Commission may prepare a zoning ordinance either with or without the advice of the City Plan Commission. When such zoning ordinance is ready for adoption, the Commission shall cause notice of a public hearing to be posted in at least 4 conspicuous places within the District, at least 10 days before the date of such hearing. It shall also publish notice of such hearing in some newspaper of general circulation in the City of Chicago for 3 consecutive days. The hearing shall be held not earlier than ten days after the date of the last publication. Both types of notice shall contain the time and place of such hearing and the place where copies of the proposed ordinance may be examined. The hearing shall be held at the time and place specified and shall be adjourned from time to time until all interested parties have had an opportunity to be heard. The Commission shall invite the Chicago Plan Commission to attend such hearing and shall ask for suggestions of the Chicago Plan Commission as to the modification of the proposed ordinance. But all ordinances adopted by the Commission shall be subject to all restrictions upon the use and maintenance of property within the District prescribed by the Chicago zoning ordinance. After the adoption of said zoning ordinance or any other proper ordinance of the Commission, it may institute any appropriate action to prevent or abate any unlawful act within the District. Any government body, agency, or instrumentality owning or occupying property within the District may consent to be bound in whole or in part by the provisions of such master plan or development ordinance adopted by the Commission or the City. The Commission may establish an advisory council of 2 representatives of each of the major district members owning or occupying facilities within the District totaling a minimum of 500,000 square feet. Council members shall be appointed by and serve at the pleasure of their respective governing boards. The council may assist the Commission in the fulfillment of its statutory purposes and responsibilities and the maintenance of the District. At the Commission's request, the council may review and make recommendations to the Commission with respect to the comprehensive master plan to be adopted by the Commission or any plan of development or occupancy of its facilities within the District presented to the Commission by any governmental body, agency, or instrumentality. The Commission may upon a unanimous request of the council provide for shared services and facilities within the District for members of the council. The Commission may provide, contract, and construct facilities and charge and collect fees necessary to supply these shared services and facilities so approved. The Commission may utilize any powers specified within this Act regardless of geographic boundary for or in support of a specific project, activity, or development if that request is made by a unanimous recommendation of all of the members of the member council.
(Source: P.A. 89-356, eff. 8-17-95.)

(70 ILCS 915/9) (from Ch. 111 1/2, par. 5019)
Sec. 9. This Act shall not be construed to limit the jurisdiction of the City of Chicago to territory outside the limits of the District nor to impair any power now possessed by or hereafter granted to the City of Chicago or to cities generally except such as are expressly granted to the Commission by Section 8 of this Act. The property of the Commission shall be exempt from taxation, and shall be subject to condemnation by the State and any municipal corporation or agency of the state for any State or municipal purpose under the provisions for the exercise of the right of eminent domain under the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 915/10) (from Ch. 111 1/2, par. 5020)
Sec. 10. Disposition of money. The Commission is authorized to use all money received from the sale or lease of any property, in excess of the amount as may be necessary to satisfy the obligation of any revenue bond issued pursuant to Section 5 and may also use all money received as rentals for the purposes of planning, acquisition, and development of property within the District and operation, maintenance and improvement of property of the Commission and for all purposes and powers set forth in this Act. The Commission shall annually cause to be audited by a certified public accountant all records and accounts of the Commission pertaining to the operation of the District. The Commission shall provide the General Assembly with the audits and shall post a copy on the Commission's website.
(Source: P.A. 97-825, eff. 7-18-12; 98-37, eff. 6-28-13.)

(70 ILCS 915/11) (from Ch. 111 1/2, par. 5021)
Sec. 11. If any provision of this act is held invalid, such provision shall be deemed to be excised from this act and the invalidity thereof shall not affect any of the other provisions of this act. If the application of any provision of this act to any person or circumstance is held invalid, it shall not affect the application of such provision to persons or circumstances other than those as to which it is held invalid.
(Source: Laws 1947, p. 1191.)

(70 ILCS 915/12) (from Ch. 111 1/2, par. 5022)
Sec. 12. The Attorney General of the State of Illinois shall be the legal advisor to and shall prosecute or defend, as the case may be, all actions brought by or against the Commission.
(Source: Laws 1953, p. 1019.)



70 ILCS 920/ - Tuberculosis Sanitarium District Act.

(70 ILCS 920/0.01) (from Ch. 23, par. 1700)
Sec. 0.01. Short title. This Act may be cited as the Tuberculosis Sanitarium District Act.
(Source: P.A. 86-1324.)

(70 ILCS 920/1) (from Ch. 23, par. 1701)
Sec. 1. Any area of contiguous territory lying wholly within one county but entirely outside the corporate limits of any city or village which has adopted Division 29 of Article 11 of the "Illinois Municipal Code", approved May 29, 1961, as amended, may be incorporated as a tuberculosis sanitarium district in the following manner, to wit:
Any 100 legal voters residing within the limits of such proposed district may petition the circuit court for the county in which such proposed district lies, to cause the question to be submitted to the legal voters of such proposed district whether or not it shall be organized as a tuberculosis sanitarium district under this Act. Such petition shall be addressed to the court and shall contain a definite description of the territory intended to be embraced in such district, and the name of such district. Upon the filing of such petition in the office of the clerk of the court of the county in which such territory is situated, it shall be the duty of such court to fix a day and hour for the public consideration thereof, which shall not be less than 15 days after the filing of such petition. Such court shall cause a notice of the time and place of such public consideration to be published 3 successive days in some newspaper having a general circulation in the territory proposed to be placed in such district. The date of the last publication of such notice shall not be less than 5 days prior to the time set for such public hearing. At the time and place fixed for such public hearing the court shall sit and hear any resident or person owning property in such proposed district who desires to be heard, and if the court finds that all of the provisions of this Act have been complied with, it shall cause to be entered of record, an order fixing and defining the boundaries and the name of such proposed district in accordance with the prayer of the petition. In the event that any other petition or petitions for the organization of a tuberculosis sanitarium district or districts in the same county shall be filed under this Act before the time fixed for the public hearing of the first petition, the court shall postpone the public consideration of the first petition so that the hearing of all said petitions shall be set for the same day and hour.
Should 2 or more petitions be filed under this Act and come on for hearing at the same time and it shall be found by the court that any of the territory embraced in any one of said petitions is included in or contiguous with the territory embraced in any other petition or petitions, the court may include all of the territory described in such petitions in one district and shall fix the name proposed in the petition first filed as the name for said district. After the entry of the order fixing and defining the boundaries and the name of such proposed district, it shall be the duty of the clerk of the circuit court to certify the order and the proposition to the proper election officials, who shall submit the proposition to the voters at an election in accordance with the general election law. In addition to the requirements of the general election law, the notice of the referendum shall contain a definite description of the territory intended to be embraced in such district, and the name of such district.
(Source: P.A. 83-343.)

(70 ILCS 920/2) (from Ch. 23, par. 1702)
Sec. 2. The proposition shall be substantially in the following form:
--------------------------------------------------------------
"Shall there be organized a
tuberculosis sanitarium district in
accordance with the order of the circuit YES
court of .... county, dated (insert date),
to be known as (insert here the name of the ----------------
proposed district as entered in the order
of the court) and described as follows: NO
(Insert description of proposed district as
entered in the order of the circuit court)."
--------------------------------------------------------------
A statement of the result of such referendum in each district shall be entered of record in the court, and if a majority of the votes cast in any district upon such question is found to be in favor of the organization of such tuberculosis sanitarium district, such tuberculosis sanitarium district shall thenceforth be deemed an organized tuberculosis sanitarium district under this Act.
(Source: P.A. 91-357, eff. 7-29-99.)

(70 ILCS 920/3) (from Ch. 23, par. 1703)
Sec. 3. All courts shall take judicial notice of all tuberculosis sanitarium districts organized under this Act. The affairs of such district shall be managed by a board of 3 directors, appointed by the presiding officer of the county board with the advice and consent of the county board, of the county in which the district is situated, except that in districts of 500,000 or more population the board of directors shall consist of 5 members. At least one member of the board of directors shall be a licensed physician, and all shall be chosen with reference to their special fitness for the office. The first appointments shall be made within 90 days and not sooner than 60 days after the district has been organized as provided herein. Each member of the board shall be a legal voter in the district. At the time of the making of the first appointments, one director shall be appointed for a term of one year, one for a term of 2 years, and one for 3, as the case may be, for a term of 3 years, and until their successors are appointed and qualified. At the expiration of the term of any member, his successor shall be appointed in like manner for a term of 3 years and until his successor is appointed and qualified. But no more than 2 members of such board, if it shall be a board of 3 members, and no more than 3 members of such board, if it shall be a board of 5 members, shall be of the same political party. Each member of the board before entering upon the duties of his office shall take the oath prescribed by the Constitution.
From the time of the appointment of the first board of directors, such district shall be a body corporate and politic by the name and style determined as aforesaid, and by such name may sue and be sued, contract and be contracted with, acquire and hold real and personal estate necessary for the corporate purposes and adopt a seal and alter the same at its pleasure.
(Source: P.A. 85-1440.)

(70 ILCS 920/4) (from Ch. 23, par. 1704)
Sec. 4. Whenever any member of the board of directors shall, from any cause, cease to be a legal voter of the district, his office shall thereupon become vacant, and a successor shall be appointed for the remainder of the term as other members of the board of directors are appointed.
(Source: Laws 1937, p. 470.)

(70 ILCS 920/5) (from Ch. 23, par. 1705)
Sec. 5. The directors shall, immediately after appointment meet and organize, by election of one of their number as president and one as secretary. The board shall have power to establish and maintain a tuberculosis sanitarium, and branches, dispensaries, and other auxiliary institutions connected with the same, within the limits of the tuberculosis sanitarium district, for the use and benefit of the inhabitants thereof, for the treatment and care of persons afflicted with tuberculosis. The board shall have power to acquire lands and grounds within such district for the aforesaid purposes by gift, grant, legacy, purchase, lease or condemnation, and to occupy, purchase, lease or erect an appropriate building or buildings for the use of the sanitarium, branches, dispensaries and other auxiliary institutions and activities connected therewith, but no such building shall be constructed until detailed plans therefor have been submitted to and approved by the Department of Public Health. When part of the facilities of a sanitarium established and maintained under this Act are vacant and not needed for the care and treatment of persons afflicted with tuberculosis or when any such facilities are not being fully used, the board of directors may extend the privileges and use of the sanitarium for: (a) the care and treatment of persons who are afflicted with pulmonary diseases, other than tuberculosis, referred by a physician licensed to practice medicine in all of its branches and persons who are otherwise acutely ill or convalescent or chronically ill, and upon such terms and conditions as the board of directors may determine by its rules and regulations, or (b) rent the same to any branch, department or agency of the state or federal government, or to any municipal corporation, quasi municipal corporation, political subdivision or body politic or agency thereof or to any not-for-profit corporation or any non-profit organization or association, if such lessee or lessees are engaged in the care and treatment of those who are medically or mentally ill or in furnishing medical or health services. Such vacant part or such facilities not being fully used may be used partly for one or more of the uses set forth in (a) and (b), always provided that the board maintains sufficient sanitarium facilities to care for all persons afflicted with tuberculosis for whose care and treatment the district is responsible. Any services provided by the district may be made available to any rented facilities. Non-profit organization or association means any organization or association, no part of the net earnings of which enures to the lawful benefit of any person. The charge for providing care and treatment of those so afflicted with pulmonary diseases, other than tuberculosis, or those who are otherwise acutely ill or are convalescent or chronically ill shall not be less than the cost of providing such care and treatment.
(Source: P.A. 83-388.)

(70 ILCS 920/5.05)
Sec. 5.05. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 920/5.1) (from Ch. 23, par. 1705.1)
Sec. 5.1. Said board of directors shall also have power to adapt and equip a sanitarium building or buildings or part thereof to fit the same for the accommodation, reception, detention, care and treatment of persons afflicted with tuberculosis and who require care and treatment therefor who may be committed to, placed in or directed to be received by, said sanitarium or the managing officer thereof for care and treatment by or under any lawful authority or process; and said board of directors may receive, detain, care for and treat such afflicted persons in the sanitarium or any sanitarium building in pursuance of and subject to such authority or process, but in no event after a cure has been effected. Said board of directors may authorize the managing officer, superintendent, assistants and other employees and appointees to do such things as may be necessary or helpful in receiving, detaining and providing care and treatment for such persons. However, no such persons afflicted with tuberculosis shall be received, given care and treatment, or kept in the sanitarium or any of the sanitarium buildings if there shall be any inhabitants of the district afflicted with tuberculosis in need of care and treatment in said sanitarium. Any commitment, placing or direction to be received, above set forth, shall be in accordance with due process of law.
The invalidity of any part of this section shall not affect or impair the validity of the remainder of the section or of the remainder of this Act.
(Source: Laws 1957, p. 2494.)

(70 ILCS 920/5.2) (from Ch. 23, par. 1705.2)
Sec. 5.2.
If the board of directors finds that it is no longer necessary to provide an in-patient facility to serve the residents suffering from tuberculosis, it may recommend to the county board that the tuberculosis sanitarium established and maintained in the district under this Act be closed.
When such a recommendation is received, the county board shall determine what use should be made of the sanitarium facilities. If the Tuberculosis Sanitarium Fund was used to acquire the tuberculosis sanitarium property or to construct an addition thereto, or otherwise improve such property, the county board may, subject to the provisions of this section, use the facilities for other district purposes, may lease them to public or private agencies or may sell them. If the tuberculosis sanitarium facilities are leased to a public or private agency other than the county, or are sold, then such leasing or sale must be for a consideration at least equal to the fair market value or fair rental value. If the county board uses such facilities for other purposes, then the use shall be for a consideration acceptable to the board of directors and the county board.
Proceeds from the use, leasing or sale of sanitarium facilities under this Section shall be paid into the Tuberculosis Sanitarium Fund of the district.
A board of directors, upon whose recommendation the district board has closed its sanitarium as provided in this Section, shall continue in existence and provide in-patient and out-patient clinical and follow-up services to the residents of its district in other private or public facilities of this State. Any of its equipment, facilities and other property which is required or useful in providing those services may be retained by the board of directors and applied to that use. The proceeds paid into the Tuberculosis Sanitarium Fund of the district under this Section shall be used to pay the costs of providing the in-patient and out-patient clinical and follow-up services, including but not limited to the construction and maintenance of an out-patient clinic and the acquisition of equipment therefor. Any balance of the proceeds from the disposition of sanitarium facilities remaining after payment of the costs of in-patient and out-patient clinical and follow-up services under this Section may be used to abate the tax necessary to provide this in-patient care and the out-patient clinical and follow-up services.
This amendatory Act of 1973 is not a limit upon any home rule county.
(Source: P.A. 78-909.)

(70 ILCS 920/5.3) (from Ch. 23, par. 1705.3)
Sec. 5.3. Dissolution of district. In counties of less than 500,000 population in which a tuberculosis sanitarium district has been established under this Act and in which there is also a municipal program for the care and treatment of persons afflicted with tuberculosis established under Division 29 of Article 11 of the Illinois Municipal Code, so that the entire county is covered by both the tuberculosis sanitarium district and the municipal program, the tuberculosis sanitarium district may be dissolved by resolution of the county board provided that:
(a) there exists a county or multiple-county health department serving the entire county and the board of health of that department has affirmed its willingness to assume responsibility for the tuberculosis care and treatment program as indicated by their adoption of a resolution by a majority vote and transmittal of a copy of that resolution to the county board and the tuberculosis district board of directors;
(b) the board of directors of the tuberculosis sanitarium district by a majority vote adopt a written resolution recommending to the county board that the district be dissolved; and
(c) the resolution of the county board also provides:
(1) that an additional tax not to exceed 0.05% of the

value as equalized or assessed by the Department of Revenue be made available to the board of health, in addition to that authorized in "An Act in relation to the establishment and maintenance of county and multiple-county public health departments", approved July 9, 1943, which tax shall be collected annually on all taxable property in the county in like manner with the general taxes of the county, and which shall be deposited in the County Health Fund along with other funds available to the board of health;

(2) that a portion of the additional tax authorized

pursuant to paragraph (1) of this subsection (c), in the amount determined to be necessary and budgeted by the county board of health for the control of tuberculosis, shall be provided by the county board as a part of the county health department's budget;

(3) that all assets and liabilities of the

tuberculosis sanitarium district be transferred to the board of health;

(4) that the board of health assume responsibility

for the outpatient care and treatment of individuals diagnosed as having tuberculosis and for follow-up and prophylactic treatment of persons who have had contact with a diagnosed case of tuberculosis consistent with the rules and regulations of the Illinois Department of Public Health, but not be responsible for inpatient treatment; and

(5) that the county board of health be increased from

8 members to 12 members, the additional 4 members to be appointed in the same manner as is provided in Section 13 of "An Act in relation to the establishment and maintenance of county and multiple-county public health departments", approved July 9, 1943, with respect to counties having a population of 200,000 or more. The initial 4 additional members appointed pursuant to this Section shall be chosen from among the members of the tuberculosis sanitarium district board and the municipal tuberculosis sanitarium board which are dissolved pursuant to this Section.

(Source: P.A. 86-619; 86-1252.)

(70 ILCS 920/5.3a)
Sec. 5.3a. Cessation of district organization. Notwithstanding any other provision of law, if a majority vote of the board of directors is in favor of the proposition to annex the district to another district whose boundaries are contiguous, or consolidate the district into a municipality with which the district is coterminous or substantially coterminous, or consolidate the district into the county in which the district sits, and if the governing authorities of the governmental unit assuming the functions of the former district agree by resolution to accept the functions (and jurisdiction over the territory, if applicable) of the consolidated or annexed district, then the district shall cease. On the effective date of the annexation or consolidation, all the rights, powers, duties, assets, property, liabilities, indebtedness, obligations, bonding authority, taxing authority, and responsibilities of the district shall vest in and be assumed by the governmental unit assuming the functions of the former district.
The employees of the former district shall be transferred to the governmental unit assuming the functions of the former district. The governmental unit assuming the functions of the former district shall exercise the rights and responsibilities of the former district with respect to those employees. The status and rights of the employees of the former district under any applicable contracts or collective bargaining agreements, historical representation rights under the Illinois Public Labor Relations Act, or under any pension, retirement, or annuity plan shall not be affected by this amendatory Act.
(Source: P.A. 98-1002, eff. 8-18-14.)

(70 ILCS 920/5.4)
Sec. 5.4. Dissolution of Suburban Cook County Tuberculosis Sanitarium District; disposition of land and real estate; continuation of District levy.
(a) Notwithstanding any provision of law to the contrary, the Suburban Cook County Tuberculosis Sanitarium District is dissolved by operation of law one year after the effective date of this amendatory Act of the 94th General Assembly.
(b) On or before the day 2 months after the effective date of this amendatory Act of the 94th General Assembly, the Board of Directors shall forward to the Cook County Department of Public Health all transition plans relating to the consolidation of all of the existing programs, personnel, and infrastructure of the District into the Cook County Bureau of Health Services to be administered by the Cook County Department of Public Health. Beginning on the effective date of this amendatory Act of the 94th General Assembly, the District shall not make any enhancements to pensions.
(c) Upon dissolution of the District: (i) all assets and liabilities of the Suburban Cook County Tuberculosis Sanitarium District dissolved under this amendatory Act of the 94th General Assembly shall be transferred to the Cook County Board and the monetary assets shall be deposited into a special purpose fund for the prevention, care, treatment, and control of tuberculosis and other communicable airborne diseases in or associated with suburban Cook County; (ii) the Cook County Department of Public Health shall assume all responsibility for the prevention, care, treatment, and control of tuberculosis within the area of the Suburban Cook County Tuberculosis Sanitarium District dissolved under this amendatory Act of the 94th General Assembly, including the provision of tuberculosis care and treatment for units of local government with State-certified local public health departments; and (iii) employees of the Suburban Cook County Tuberculosis Sanitarium District become employees of Cook County.
(d) The Cook County Board may transfer to the Cook County Forest Preserve District appropriate unimproved real estate owned by the Suburban Cook County Tuberculosis Sanitarium District at the time of its dissolution. After the dissolution of the District, any land owned by the District at the time of its dissolution remains subject to any leases and encumbrances that existed upon the dissolution of the District and, if the land is subject to a lease, the land may not be taken by any unit of government during the term of the lease.
(e) Upon the dissolution of the Suburban Cook County Tuberculosis Sanitarium District, any levy imposed by the dissolved District is abolished. In accordance with subsection (b) of Section 12 of the State Revenue Sharing Act, the tax base of the dissolved Suburban Cook County Tuberculosis Sanitarium District shall be added to the tax base of Cook County.
(Source: P.A. 98-217, eff. 8-9-13.)

(70 ILCS 920/6) (from Ch. 23, par. 1706)
Sec. 6. The board of directors shall be the corporate authority of such tuberculosis sanitarium district and shall have power to pass and enforce all necessary ordinances, rules and regulations for the management of the property and conduct of the business of such district. Such board shall have power to appoint a secretary and treasurer and such other officers and such employees as may be necessary, including suitable superintendents or matrons, or both. Members of the board of directors shall receive no salary for their services. Salaries of the officers and employees shall be fixed by ordinance.
(Source: Laws 1937, p. 470.)

(70 ILCS 920/6.1) (from Ch. 23, par. 1706.1)
Sec. 6.1. Purchases made pursuant to this Act shall be made in compliance with the "Local Government Prompt Payment Act", approved by the Eighty-fourth General Assembly.
(Source: P.A. 84-731.)

(70 ILCS 920/7) (from Ch. 23, par. 1707)
Sec. 7. The board of directors shall provide sanitarium care and clinical and follow-up services for the benefit of the inhabitants of the district who may be afflicted with tuberculosis. Those inhabitants shall be entitled to occupancy, nursing, care, medicines and attendance, according to the rules and regulations prescribed by the board of directors. The board of directors may adopt reasonable rules and regulations requiring payment for services by persons with private health insurance and persons entitled to medical assistance under the Illinois Public Aid Code. The board of directors may adopt reasonable rules and regulations concerning the use of the facilities established pursuant to this Act in order to render the use of these facilities of the greatest benefit to the greatest number, and the board of directors may exclude from the use of the sanitarium any and all persons who shall wilfully violate the board's rules and regulations. The board may not, however, prescribe rules and regulations which conflict with Section 7.1 of this Act, and a determination of whether a person is an inhabitant or resident of the district for purposes of this Act shall be based on Section 7.1. Except as authorized and permitted by Section 5.1 no person afflicted with tuberculosis may be compelled to enter a sanitarium, or any of its branches, dispensaries, or other auxiliary institutions without his or her consent in writing first having been obtained, or in case of a minor or one under a legal disability, the consent in writing of the parent or the parents or guardian. The board of directors shall, upon request or by consent of the person afflicted, or of his or her parent or guardian extend the benefits and privileges of the institution, under proper rules and regulations into the home of persons afflicted with tuberculosis, shall furnish nurses, instruction, medicines, attendance, and all other aid necessary to effect a cure, and shall do all things in and about the treatment and care of persons so afflicted, which will have a tendency to effect a cure of the person or persons afflicted with tuberculosis and to eradicate tuberculosis in the district including the discovery of undiagnosed tuberculosis in the District. No person shall be compelled to undergo an examination or test for tuberculosis if he or she objects thereto on the ground that it is contrary to his or her religious convictions, unless there is probable cause to suspect that he or she is infected with tuberculosis in a communicable stage. Boards of directors shall provide out-patient clinical and follow-up services to tuberculosis patients, in accordance with minimum standards prescribed therefor, by the director of the Department of Public Health. The board of directors may make such arrangements and agreements with public or private health agencies in this State for co-operation and assistance in providing case-finding services and out-patient clinical and follow-up services as it considers necessary or desirable. The board of directors may extend the privileges and use of the sanitarium and treatment to persons so afflicted, residing outside of the district upon such terms and conditions as the board of directors may from time to time by its rules and regulations prescribe consistent with Section 7.1.
Boards of directors in districts without public tuberculosis sanitariums facilities may use funds secured under the provisions of this Act in providing sanitarium care of tuberculosis patients in private or public sanitariums or hospitals.
(Source: P.A. 88-434.)

(70 ILCS 920/7.1) (from Ch. 23, par. 1707.1)
Sec. 7.1. For the purposes of this Act, a person is a resident of and entitled to receive the benefits provided for in Section 7 from the district
(a) in which he has resided for at least 3 months or who has demonstrated the intent to become a resident at the time he is first diagnosed as having tuberculosis, or suspected of having tuberculosis, for the period from the time of that diagnosis until his case become inactive or he has resided outside of that district for 6 months, whichever first occurs;
(b) in which he has resided for at least 6 months with a known case of tuberculosis after moving from the district where the case was first diagnosed; or
(c) in which he has resided for at least 6 months with a known, but inactive, case of tuberculosis which subsequently is reactivated.
The board of directors may provide hospitalization to any person afflicted with tuberculosis regardless of his residence.
A person suffering from tuberculosis who does not meet the residency requirements under paragraph (a), (b) or (c) of this Section may be hospitalized in a tuberculosis sanitarium maintained by the Department of Public Health.
The board of directors shall provide out-patient diagnostic, treatment and observation services to all persons residing in its district regardless of the length of time of that residence.
(Source: Laws 1968 p. 72.)

(70 ILCS 920/7.2) (from Ch. 23, par. 1707.2)
Sec. 7.2. "Person afflicted with tuberculosis", for the purposes of this Act, means any individual who is diagnosed as suffering from tuberculosis, or any individual who, in the opinion of the board of directors, is suspected of suffering from tuberculosis or its medical consequences. As added by act approved and effective Aug. 17, 1968. S.B. 2070.
(Source: Laws 1968, p. 72.)

(70 ILCS 920/8) (from Ch. 23, par. 1708)
Sec. 8. Said board of directors, in the name of the district, may receive from any person any contribution or donation of money or property, and shall pay over to the treasurer of such district all moneys thus received, as often as once in each month, and shall take the receipt of such treasurer therefor; and shall also at each regular meeting of the county board, report to such county board the names of all persons from whom any such contribution or donation has been received, since the date of the last report, and the amount and nature of the property so received from each, and the date when the same was received. And said board of directors shall make, on or before the second Monday in June of each year, an annual report to the county board, stating the condition of their trust on the first day of June of that year, the various sums of money received from all sources, and how such moneys have been expended and for what purpose, the number of patients, and such other statistics, information and suggestions as they may deem of general interest.
(Source: Laws 1937, p. 470.)

(70 ILCS 920/9) (from Ch. 23, par. 1709)
Sec. 9. Any person desiring to make any donation or legacy, of money, personal property, or real estate, for the benefit of such sanitarium, shall have the right to vest the title to the money, personal property or real estate so donated, in the board of directors created under this Act, to be held and controlled by such board of directors, when accepted, according to the terms of the deed, gift or legacy of such property, and as to such property, the board of directors shall be held and considered to be special trustees.
(Source: P.A. 83-388.)

(70 ILCS 920/10) (from Ch. 23, par. 1710)
Sec. 10. When any such sanitarium is established, the physicians, nurses, attendants, the persons sick therein, and all persons approaching or coming within the limits of the same or grounds thereof, and all furniture and other articles used or brought there, shall be subject to such rules and regulations as said board of directors may prescribe; and such rules and regulations shall extend to all branches, dispensaries, and other auxiliary institutions located within such district, and to all employees in the same, and to all employees sent, as herein provided for, to the homes of the afflicted.
(Source: Laws 1937, p. 470.)

(70 ILCS 920/11) (from Ch. 23, par. 1711)
Sec. 11. All reputable physicians shall have equal privileges in treating patients in any tuberculosis sanitarium district.
(Source: Laws 1937, p. 470.)

(70 ILCS 920/12) (from Ch. 23, par. 1712)
Sec. 12. All ordinances making any appropriation of moneys, shall within ten days after their passage, be published at least once in some newspaper published in such district or having a general circulation therein to be designated by the board of directors and no such ordinance shall take effect until ten days after it is so published. All other ordinances and all orders or resolutions shall take effect from and after their passage unless otherwise provided therein. All ordinances, orders and resolutions and the date of publication thereof may be proven by the certificate of the secretary of such district under the seal of the corporation and when printed in book or pamphlet form and published by authority of such board of directors, such book or pamphlet shall be received as evidence of the passage and publication of such ordinances, orders and resolutions as of the date mentioned in such book or pamphlet in all courts and places without further proof.
(Source: Laws 1937, p. 470.)

(70 ILCS 920/13) (from Ch. 23, par. 1713)
Sec. 13. The president of the board of directors of any district organized hereunder, shall preside at all meetings of the board and be the executive officer of such district; he shall sign all ordinances, resolutions and other papers necessary to be signed and shall execute all contracts entered into by such district and perform such other duties as may be prescribed by ordinance. The president shall be entitled to the same right to vote as the other directors possess.
The "Yeas" and "Nays" shall be taken upon the passage of all ordinances and all proposals to create any liability or for the expenditure or appropriation of money and in all other cases at the request of any member of the board and shall be entered on the journal of the board's proceedings, and the concurrence of a majority of all the members appointed to the board shall be necessary to the passage of any such ordinance or provision.
(Source: Laws 1937, p. 470.)

(70 ILCS 920/14) (from Ch. 23, par. 1714)
Sec. 14. The board of directors of any tuberculosis sanitarium district organized hereunder shall have power to raise money by general taxation, for any of the purposes enumerated in this Act, and power to borrow money upon the faith and credit of such district, and to issue bonds therefor. Such district shall not become indebted in any manner or for any purpose, to any amount including existing indebtedness in the aggregate exceeding 1/2% of the assessed value of the taxable property therein, as ascertained by the last equalized assessment for State and county purposes. No such district shall incur indebtedness for any purpose other than the acquisition of land unless the proposition to issue bonds or otherwise incur such indebtedness shall have been first submitted to the legal voters of such district and shall have been approved by a majority of those voting upon the proposition. The board of directors shall certify its resolution or ordinance and the proposition to the proper election officials, who shall submit the proposition to the voters at an election in accordance with the general election law. Before or at the time of issuing bonds, the board of directors shall provide by ordinance for the collection of an annual tax sufficient to pay the interest on such bonds as it falls due, and to pay such bonds as they mature and the tax to so pay the interest on the bonds as it falls due and to pay the bonds as they mature, shall not be permitted to increase the taxing power of the district as herein provided for. All bonds issued by any tuberculosis sanitarium district shall be divided into series, the first of which shall mature not later than 5 years after the date of issue and the last of which shall mature not later than 20 years after the date of issue.
All general taxes levied by the board of directors of any tuberculosis sanitarium district shall be levied at the same time and in the same manner as taxes are levied for city and village purposes; provided, that the amount of taxes levied for one year shall not exceed the rate of .075 per cent of value, as equalized or assessed by the Department of Revenue; provided, further, that the foregoing limitations upon tax rates may be increased or decreased under the referendum provisions of the General Revenue Law of Illinois. All moneys collected under this Act shall be paid to the treasurer of such district.
(Source: P.A. 81-1535.)



70 ILCS 925/ - Mid-Illinois Medical District Act.

(70 ILCS 925/1)
Sec. 1. Short title. This Act may be cited as the Mid-Illinois Medical District Act.
(Source: P.A. 95-693, eff. 11-5-07.)

(70 ILCS 925/5)
Sec. 5. Creation of District. There is created in the City of Springfield a medical center district, the Mid-Illinois Medical District, whose boundaries are 11th Street on the east, North Grand Avenue on the north, Walnut Street on the west, and Madison Street on the south, all in the City of Springfield, Illinois. The District is created to attract and retain academic centers of excellence, viable health care facilities, medical research facilities, emerging high technology enterprises, and other facilities and uses as permitted by this Act.
(Source: P.A. 95-693, eff. 11-5-07.)

(70 ILCS 925/7)
Sec. 7. District Training Program Area. The training program area of the Mid-Illinois Medical District may be limited to the following counties in Illinois: Cass, Christian, Logan, Macoupin, Mason, Menard, Montgomery, Morgan, Sangamon, and Scott.
(Source: P.A. 95-693, eff. 11-5-07.)

(70 ILCS 925/10)
Sec. 10. Mid-Illinois Medical District Commission.
(a) There is created a body politic and corporate under the corporate name of the Mid-Illinois Medical District Commission whose general purpose, in addition to and not in limitation of those purposes and powers set forth in this Act, is to:
(1) maintain the proper surroundings for a medical

center and a related technology center in order to attract, stabilize, and retain within the District hospitals, clinics, research facilities, educational facilities, or other facilities permitted under this Act;

(2) provide for the orderly creation, maintenance,

development, and expansion of (i) health care facilities and other ancillary or related facilities that the Commission may from time to time determine are established and operated (A) for any aspect of the carrying out of the Commission's purposes as set forth in this Act, (B) for the study, diagnosis, and treatment of human ailments and injuries, whether physical or mental, or (C) to promote medical, surgical, and scientific research and knowledge as permitted under this Act; and (ii) medical research and high technology parks, together with the necessary lands, buildings, facilities, equipment, and personal property for those parks; and

(3) convene dialogue among leaders in the public and

the private sectors on topics and issues associated with training in the delivery of health care services in the District's program area.

(b) The Commission has perpetual succession and the power to contract and be contracted with, to sue and be sued except in actions sounding in tort, to plead and be impleaded, to have and use a common seal, and to alter the same at pleasure. All actions sounding in tort against the Commission shall be prosecuted in the Court of Claims. The principal office of the Commission shall be in the City of Springfield.
(c) The Commission shall consist of the following members: 4 members appointed by the Governor, with the advice and consent of the Senate; 4 members appointed by the Mayor of Springfield, with the advice and consent of the Springfield city council; and one member appointed by the Chairperson of the County Board of Sangamon County. The initial members of the Commission appointed by the Governor shall be appointed for terms ending, respectively on the second, third, fourth, and fifth anniversaries of their appointments. The initial members appointed by the Mayor of Springfield shall be appointed 2 each for terms ending, respectively, on the second and third anniversaries of their appointments. The initial member appointed by the Chairperson of the County Board of Sangamon County shall be appointed for a term ending on the fourth anniversary of the appointment. Thereafter, all the members shall be appointed to hold office for a term of 5 years and until their successors are appointed as provided in this Act.
Within 60 days after the effective date of this amendatory Act of the 95th General Assembly, the Governor shall appoint 2 additional members to the Commission. One member shall serve for a term of 4 years and one member shall serve for a term of 5 years. Their successors shall be appointed for 5-year terms. Those additional members and their successors shall be limited to residents of the following counties in Illinois: Cass, Christian, Logan, Macoupin, Mason, Menard, Montgomery, Morgan, or Scott.
(d) Any vacancy in the membership of the Commission occurring by reason of the death, resignation, disqualification, removal, or inability or refusal to act of any of the members of the Commission shall be filled by the authority that had appointed the particular member, and for the unexpired term of office of that particular member. A vacancy caused by the expiration of the period for which the member was appointed shall be filled by a new appointment for a term of 5 years from the date of the expiration of the prior 5-year term notwithstanding when the appointment is actually made. The Commission shall obtain, under the provisions of the Personnel Code, such personnel as to the Commission shall deem advisable to carry out the purposes of this Act and the work of the Commission.
(e) The Commission shall hold regular meetings annually for the election of a President, Vice-President, Secretary, and Treasurer, for the adoption of a budget, and for such other business as may properly come before it. The Commission shall elect as the President a member of the Commission appointed by the Mayor of Springfield and as the Vice-President a member of the Commission appointed by the Governor. The Commission shall establish the duties and responsibilities of its officers by rule. The President or any 4 members of the Commission may call special meetings of the Commission. Each Commissioner shall take an oath of office for the faithful performance of his or her duties. The Commission may not transact business at a meeting of the Commission unless there is present at the meeting a quorum consisting of at least 6 Commissioners. Meetings may be held by telephone conference or other communications equipment by means of which all persons participating in the meeting can communicate with each other.
(f) The Commission shall submit to the General Assembly, not later than March 1 of each odd-numbered year, a detailed report covering its operations for the 2 preceding calendar years and a statement of its program for the next 2 years.
The requirement for reporting to the General Assembly shall be satisfied by filing copies of the report with the Speaker, the Minority Leader, and the Clerk of the House of Representatives and the President, the Minority Leader, and the Secretary of the Senate and with the Legislative Research Unit, as required by Section 3.1 of the General Assembly Organization Act, and by filing such additional copies with the State Government Report Distribution Center for the General Assembly as is required under paragraph (t) of Section 7 of the State Library Act.
(g) The Auditor General shall conduct audits of the Commission in the same manner as the Auditor General conducts audits of State agencies under the Illinois State Auditing Act.
(h) Neither the Commission nor the District have any power to tax.
(i) The Commission is a public body and subject to the Open Meetings Act and the Freedom of Information Act.
(Source: P.A. 95-693, eff. 11-5-07.)

(70 ILCS 925/15)
Sec. 15. Grants; loans; contracts. The Commission may apply for and accept grants, loans, or appropriations from the State of Illinois, the federal government, any State or federal agency or instrumentality, any unit of local government, or any other person or entity to be used for any of the purposes of the District. The Commission may enter into any agreement with the State of Illinois, the federal government, any State or federal instrumentality, any unit of local government, or any other person or entity in relation to the grants, matching grants, loans, or appropriations. The Commission also may, by contractual agreement, accept and collect assessments or fees from entities who enter into such a contractual agreement for District enhancement and improvements, common area shared services, shared facilities, or other activities or expenditures in furtherance of the purposes of this Act. The Commission may make grants to neighborhood organizations within the District for the purpose of benefitting the community.
(Source: P.A. 92-870, eff. 1-3-03.)

(70 ILCS 925/20)
Sec. 20. Property; acquisition. The Commission is authorized to acquire the fee simple title to real property lying within the District and personal property required for its purposes, by gift, purchase, or otherwise. Title shall be taken in the corporate name of the Commission. The Commission may acquire by lease any real property lying within the District and personal property found by the Commission to be necessary for its purposes and to which the Commission finds that it need not acquire the fee simple title for carrying out of those purposes. All real and personal property within the District, except that owned and used for purposes authorized under this Act by medical institutions or allied educational institutions, hospitals, dispensaries, clinics, dormitories or homes for the nurses, doctors, students, instructors, or other officers or employees of those institutions located in the District, or any real property that is used for offices or for recreational purposes in connection with those institutions, or any improved residential property within a currently effective historical district properly designated under a federal statute or a State or local statute that has been certified by the Secretary of the Interior to the Secretary of the Treasury as containing criteria that will substantially achieve the purpose of preserving and rehabilitating buildings of historical significance to the district, may be acquired by the Commission in its corporate name under the provisions for the exercise of the right of eminent domain under the Eminent Domain Act. The Commission has no quick-take powers, no zoning powers, and no power to establish or enforce building codes. The Commission may not acquire any property pursuant to this Section before a comprehensive master plan has been approved under Section 70.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 925/22)
Sec. 22. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 925/25)
Sec. 25. Construction. The Commission may, in its corporate capacity, construct or cause to be constructed within the District, hospitals, sanitariums, clinics, laboratories, or any other institution, building, or structure or other ancillary or related facilities that the Commission may, from time to time, determine are established and operated (i) for the carrying out of any aspect of the Commission's purposes as set forth in this Act, for the study, diagnosis, and treatment of human ailments and injuries, whether physical or mental, or to promote medical, surgical, and scientific research and knowledge, for any uses the Commission shall determine will support and nurture facilities and uses permitted by this Act, or for such nursing, extended care, or other facilities as the Commission shall find useful in the study of, research in, or treatment of illnesses or infirmities peculiar to aged people, after a public hearing to be held by any Commissioner or other person authorized by the Commission to conduct the hearing, which Commissioner or other person has the power to administer oaths and affirmations and take the testimony of witnesses and receive such documentary evidence as shall be pertinent, the record of which hearing he or she shall certify to the Commission, which record shall become part of the records of the Commission, notice of the time, place, and purpose of the hearings to be given by a single publication notice in a secular newspaper of general circulation in the City of Springfield at least 10 days before the date of the hearing, or (ii) for such institutions as shall engage in the training, education, or rehabilitation of persons who by reason of illness or physical infirmity are wholly or partially deprived of their powers of vision or hearing or of the use of such other part or parts of their bodies as prevent them from pursuing normal activities of life, for office buildings for physicians or dealers in medical accessories, for dormitories, homes, or residences for the medical profession, including interns, nurses, students, or other officers or employees of the institutions within the District, for the use of relatives of patients in the hospitals or other institutions within the District, for the rehabilitation or establishment of residential structures within a historic district properly designated under a federal statute or a State or local statute that has been certified by the Secretary of the Interior to the Secretary of the Treasury as containing criteria that will substantially achieve the purpose of preserving and rehabilitating buildings of historic significance to the district, or such other areas of the District as the Commission shall designate, for research, development, and resultant production in any of the fields of medicine, chemistry, pharmaceuticals, physics, and genetically engineered products, for biotechnology, information technology, medical technology, or environmental technology, for the research and development of engineering, or for computer technology related to any of the purposes for which the Commission may construct structures and improvements within the District. All such structures and improvements shall be erected and constructed in accordance with the provisions of the Illinois Procurement Code that apply to State agencies. No construction may be undertaken pursuant to this Section before a comprehensive master plan has been approved under Section 70.
(Source: P.A. 92-870, eff. 1-3-03.)

(70 ILCS 925/30)
Sec. 30. Relocation assistance. The Commission shall provide relocation assistance to persons and entities displaced by the Commission's acquisition of property and improvement of the District. Relocation assistance shall not be less than provided under the federal Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970 and the regulations under that Act, including the eligibility criteria. Relocation assistance may include assistance with the moving of a residential unit to a new location. The Commission shall establish a single point of contact for all relocation assistance under this Section.
(Source: P.A. 92-870, eff. 1-1-03.)

(70 ILCS 925/35)
Sec. 35. Bonds. To obtain the funds necessary for financing the acquisition of land, for the acquisition, construction, maintenance, and rehabilitation of facilities and equipment within the District, and for the operation of the District as set forth in this Act, the Commission may borrow money from any public or private agency, department, corporation, or person. In evidence of and as security for funds borrowed, the Commission may issue revenue bonds in its corporate capacity to be payable from the revenues derived from the operation of the institutions or buildings owned, leased, or operated by or on behalf of the Commission, but the bonds shall in no event constitute an indebtedness of the Commission or a claim against the property of the Commission. The bonds may be issued in such denominations as may be expedient, in such amounts, and at such rates of interest as the Commission shall deem necessary to provide sufficient funds to pay all the costs authorized under this Section. The bonds shall be executed by the President of the Commission, attested by the Secretary, and sealed with the Commission's corporate seal. If either of those officers of the Commission who shall have signed or attested any of the bonds shall have ceased to be such officer before delivery of the bonds, the signature of the officer shall be valid and sufficient to the same effect as if the officer had remained in office at the time of delivery. The Commission shall furnish the State Comptroller with a record of all bonds issued under this Act.
(Source: P.A. 92-870, eff. 1-3-03.)

(70 ILCS 925/40)
Sec. 40. Power to sell or lease. The Commission may sell, convey, transfer, or lease, all at fair market value, any title or interest in real property owned by it to any person or persons, to be used, subject to the restrictions of this Act, for the purposes stated in Section 25, or for the purpose of serving persons using the facilities offered within the District or for carrying out of any aspect of the Commission's purposes as set forth in Section 10 of this Act, subject to such restrictions as to the use of the real property as the Commission shall determine will carry out the purpose of this Act. To assure that the use of the real property so sold or leased is in accordance with the provisions of this Act, the Commission shall inquire into and satisfy itself concerning the financial ability of the purchaser to complete the project for which the real property is sold or leased in accordance with a plan to be presented by the purchaser or lessee, which plan shall be submitted, in writing, to the Commission. Under the plan, the purchaser or lessee shall undertake (1) to use the land for the purposes designated in the plan so presented; (2) to commence and complete the construction of the buildings or other structures to be included in the project within such periods of time as the Commission fixes as reasonable; and (3) to comply with such other conditions as the Commission shall determine are necessary to carry out the project. All conveyances and leases authorized in this Section shall be on condition that, in the event of use for other than the purposes prescribed in this Act, or of nonuse for a period of one year, title to the property shall revert to the Commission. All conveyances and leases made by the Commission to any corporation or person for the use of serving the residents or any person using the facilities offered within the District shall be on condition that in the event of violation of any of the restrictions as to the use of the property as the Commission shall have determined will carry out the purposes of this Act, that title to the property shall revert to the Commission. If, however, the Commission finds that financing necessary for the acquisition or lease of any real estate or for the construction of any building or improvement to be used for purposes prescribed in this Act cannot be obtained if title to the land or building or improvement is subject to such a reverter provision, which finding shall be made by the Commission after public hearing held pursuant to a single publication notice given in a secular newspaper of general circulation in the City of Springfield at least 10 days before the date of the hearing, the notice to specify the time, place, and purpose for the hearing, and upon that finding being made, the Commission may cause the real property to be conveyed free of a reverter provision, provided that at least 7 members of the Commission vote in favor thereof. The Commission may also provide in the conveyances, leases, or other documentation provisions for notice of such violations or default and the cure thereof for the benefit of any lender or mortgagee as the Commission shall determine are appropriate. If, at a regularly scheduled meeting, the Commission resolves that a parcel of real estate leased by it, or in which it has sold the fee simple title or any lesser estate, is not being used for the purposes prescribed in this Act or has been in nonuse for a period of one year, the Commission may file a law suit in the circuit court of Sangamon County to enforce the terms of the sale or lease. If a reverter of title to any property is ordered by the court under the terms of this Act, the interest of the Commission shall be subject to any then existing valid mortgage or trust deed in the nature of a mortgage, but if the title is acquired through foreclosure of that mortgage or trust deed or by deed in lieu of foreclosure of that mortgage or trust deed, then the title to the property shall not revert, but shall be subject to the restrictions as to use, but not any penalty for nonuse, contained in this Act with respect to any mortgagee in possession or its successor or assigns.
No conveyance of real property shall be executed by the Commission without the prior written approval of the Governor. The Commission may not sell, convey, transfer, or lease any property pursuant to this Section before a comprehensive master plan has been approved under Section 70.
(Source: P.A. 92-870, eff. 1-3-03.)

(70 ILCS 925/45)
Sec. 45. Notice. Before holding any public hearing prescribed in Section 40 of this Act, or any meeting regarding the passage of any resolution to file a law suit, the Commission shall give notice to the grantee or lessee, or his or her legal representatives, successors, or assigns, of the time and place of the proceeding. The notice shall be accompanied by a statement signed by the Secretary of the Commission, or by any person authorized by the Commission to sign the same, setting forth any act or things done or omitted to be done in violation, or claimed to be in violation, of any restriction as to the use of the property, whether the restriction be prescribed in any of the terms of this Act or by any restriction as to the use of the property determined by the Commission under the terms of this Act. The notice of the time and place fixed for the proceeding shall also be given to such person or persons as the Commission shall deem necessary. The notice may be given by registered mail, addressed to the grantee, lessee, or legal representatives, successors, or assigns, at the last known address of the grantee, lessee, or legal representatives, successors, or assigns.
(Source: P.A. 92-870, eff. 1-3-03.)

(70 ILCS 925/50)
Sec. 50. Rules. The Commission may adopt reasonable and proper rules, in accordance with the Illinois Administrative Procedure Act, relative to the exercise of its powers, and proper rules to govern its proceedings, to regulate the mode and manner of all hearings held by it or at its direction, and to alter and amend those rules.
(Source: P.A. 92-870, eff. 1-3-03.)

(70 ILCS 925/55)
Sec. 55. Official documents. Copies of all official documents, findings, and orders of the Commission, certified by a Commissioner or by the Secretary of the Commission to be true copies of the originals, under the official seal of the Commission, shall be evidence in like manner as the originals.
(Source: P.A. 92-870, eff. 1-3-03.)

(70 ILCS 925/60)
Sec. 60. Judicial review. Any party may obtain a judicial review of a final order or decision of the Commission in the circuit court of Sangamon County only under and in accordance with the provisions of the Administrative Review Law and the rules adopted under that Law. The circuit court shall take judicial notice of all the rules of practice and procedure of the Commission.
(Source: P.A. 92-870, eff. 1-3-03.)

(70 ILCS 925/65)
Sec. 65. Parks. The Commission may set apart any part of the District as a park, except those areas owned, operated, or used for purposes authorized under this Act by organizations or institutions engaged in the delivery or conduct of health care services, education, or research, and may construct, control, and maintain the same or may provide by contract with the Springfield Park District or the City of Springfield for the construction, control, and maintenance of any area within the District set apart as a park.
(Source: P.A. 92-870, eff. 1-3-03.)

(70 ILCS 925/70)
Sec. 70. Master plan; improvement and management of District. The Commission shall prepare and approve a comprehensive master plan for the orderly development and management of all property within the District. The master plan, and any amendment to the master plan, shall not take effect, however, until it has been approved by the advisory council and the Springfield city council. The Commission shall take the actions permitted to be taken by it under this Act as it may determine are appropriate to provide conditions most favorable for the special care and treatment of the sick and injured and for the study of disease and for any other purpose in Section 25 of this Act. In the master plan, the Commission may provide for shared services and facilities within the District for the accredited schools of medicine and the licensed non-profit acute care hospitals within the District.
(Source: P.A. 92-870, eff. 1-3-03.)

(70 ILCS 925/75)
Sec. 75. Advisory Council. The Commission must establish an advisory council consisting of 2 representatives, appointed for one-year terms by the Mayor of Springfield, of each recognized neighborhood organization that the Mayor determines has a legitimate interest in the development and improvement of the District. There is no limit on the number of terms to which a person may be appointed as a member. The advisory council shall review and make recommendations to the Commission with respect to the comprehensive master plan to be adopted by the Commission. The advisory council may fulfill such other responsibilities as the Commission may request in furtherance of the purposes of this Act. The advisory council shall meet at the call of the President of the Commission and shall conduct its affairs in accordance with the rules that the Commission may adopt from time to time for the governance and operation of the advisory council.
(Source: P.A. 92-870, eff. 1-3-03.)

(70 ILCS 925/80)
Sec. 80. Public hearing. The Commission shall conduct a public hearing prior to either acquiring through eminent domain under Section 20 of this Act real or personal property within the District or approving under Section 70 of this Act a comprehensive master plan. The Commission shall also conduct a public hearing whenever it is otherwise required by law to do so, and may conduct a public hearing whenever it may elect to do so.
The Commission shall conduct the public hearing called by it in accordance with the requirements of the law mandating it, if any, or in accordance with the provisions of this Section if either the law mandating it is silent as to the procedures for its holding or if the Commission elects to hold a public hearing in the absence of any law mandating it.
In the absence of any law, or of any procedures in any law, mandating the holding of a public hearing, the Commission may authorize a Commissioner or other person of legal age to conduct a hearing. The Commissioner or other authorized person has the power to administer oaths and affirmations, take the testimony of witnesses, take and receive the production of papers, books, records, accounts, and documents, receive pertinent evidence, and certify the record of the hearing. The record of the hearing shall become part of the Commission's record. Notice of the time, place, and purpose of the hearing shall be given by a single publication notice in a secular newspaper of general circulation in the City of Springfield at least 10 days before the date of the hearing.
(Source: P.A. 92-870, eff. 1-3-03.)

(70 ILCS 925/85)
Sec. 85. Jurisdiction. This Act shall not be construed to limit the jurisdiction of the City of Springfield to territory outside the limits of the District nor to impair any power now possessed by or hereafter granted to the City of Springfield or to cities generally. Property owned by and exclusively used by the Commission shall be exempt from taxation and shall be subject to condemnation by the State and any municipal corporation or agency of the State for any State or municipal purpose under the provisions for the exercise of the right of eminent domain under the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 925/90)
Sec. 90. Disposition of money; income fund. All money received by the Commission from the sale or lease of any property, in excess of the amount expended by the Commission for authorized purposes under this Act or as may be necessary to satisfy the obligation of any revenue bond issued pursuant to Section 35, shall be paid into the State treasury for deposit into the Mid-Illinois Medical District Income Fund. The Commission is authorized to use all money received as rentals for the purposes of planning, acquisition, and development of property within the District, for the operation, maintenance, and improvement of property of the Commission, and for all purposes and powers set forth in this Act. All moneys held pursuant to this Section shall be maintained in a depository approved by the State Treasurer. The Auditor General shall, at least biennially, audit or cause to be audited all records and accounts of the Commission pertaining to the operation of the District.
(Source: P.A. 96-328, eff. 8-11-09.)

(70 ILCS 925/95)
Sec. 95. Attorney General. The Attorney General of the State of Illinois is the legal advisor to the Commission and shall prosecute or defend, as the case may be, all actions brought by or against the Commission.
(Source: P.A. 92-870, eff. 1-3-03.)

(70 ILCS 925/900)
Sec. 900. (Amendatory provisions; text omitted).
(Source: P.A. 92-870, eff. 1-3-03; text omitted.)

(70 ILCS 925/999)
Sec. 999. Effective date. This Act takes effect on January 1, 2003.
(Source: P.A. 92-870, eff. 1-3-03.)



70 ILCS 930/ - Mid-America Medical District Act.

(70 ILCS 930/1)
Sec. 1. Short title. This Act may be cited as the Mid-America Medical District Act.
(Source: P.A. 94-1036, eff. 1-1-07.)

(70 ILCS 930/5)
Sec. 5. Creation of District. There is created in the City of East St. Louis a medical center district, the Mid-America Medical District, whose boundaries are Martin Luther King Drive on the Northeast, 10th Street up to Trendley Avenue on the Southeast, Trendley Avenue and the confluence of I-64, I-70, and I-55 on the Southwest and West, and a line north of Collinsville, parallel to Collinsville, so as to include both sides of Collinsville on the Northwest, excluding any part of the City Hall complex and any property belonging to the federal government. The boundaries of the Mid-America Medical District shall also include the corporate boundaries of the City of Belleville and the City of O'Fallon. The District is created to attract and retain academic centers of excellence, viable health care facilities, medical research facilities, emerging high technology enterprises, and other facilities and uses as permitted by this Act.
(Source: P.A. 97-583, eff. 8-26-11.)

(70 ILCS 930/10)
Sec. 10. Mid-America Medical District Commission.
(a) There is created a body politic and corporate under the corporate name of the Mid-America Medical District Commission whose general purpose, in addition to and not in limitation of those purposes and powers set forth in this Act, is to:
(1) maintain the proper surroundings for a medical

center and a related technology center in order to attract, stabilize, and retain within the District hospitals, clinics, research facilities, educational facilities, or other facilities permitted under this Act;

(2) provide for the orderly creation, maintenance,

development, and expansion of (i) health care facilities and other ancillary or related facilities that the Commission may from time to time determine are established and operated (A) for any aspect of the carrying out of the Commission's purposes as set forth in this Act, (B) for the study, diagnosis, and treatment of human ailments and injuries, whether physical or mental, or (C) to promote medical, surgical, and scientific research and knowledge as permitted under this Act; and (ii) medical research and high technology parks, together with the necessary lands, buildings, facilities, equipment, and personal property for those parks; and

(3) convene dialogue among leaders in the public and

the private sectors on topics and issues associated with training in the delivery of health care services within the District's program area.

(b) The Commission has perpetual succession and the power to contract and be contracted with, to sue and be sued except in actions sounding in tort, to plead and be impleaded, to have and use a common seal, and to alter the same at pleasure. All actions sounding in tort against the Commission shall be prosecuted in the Court of Claims. The principal office of the Commission shall be located within the District. The Commission shall obtain, under the provisions of the Personnel Code, such personnel as the Commission shall deem advisable to carry out the purposes of this Act and the work of the Commission.
(c) The Commission shall consist of 15 appointed members and 3 ex-officio members. Three members shall be appointed by the Governor. Three members shall be appointed by the Mayor of East St. Louis, with the consent of the city council. Three members shall be appointed by the Chairman of the County Board of St. Clair County. Three members shall be appointed by the Mayor of the City of Belleville with the advice and consent of the corporate authorities of the City of Belleville. Three members shall be appointed by the Mayor of the City of O'Fallon with the advice and consent of the corporate authorities of the City of O'Fallon. All appointed members shall hold office for a term of 3 years ending on December 31, and until their successors are appointed; except that of the initial appointed members, each appointing authority shall designate one appointee to serve for a term ending December 31, 2007, one appointee to serve for a term ending December 31, 2008, and one appointee to serve for a term ending December 31, 2009. Of the initial members appointed by the Mayor of the City of Belleville, with the advice and consent of the corporate authorities of the City of Belleville, the Mayor shall designate one appointee to serve for a term ending December 31, 2011, one appointee to serve for a term ending December 31, 2012, and one appointee to serve for a term ending December 31, 2013. Of the initial members appointed by the Mayor of the City of O'Fallon, with the advice and consent of the corporate authorities of the City of O'Fallon, the Mayor shall designate one appointee to serve for a term ending December 31, 2011, one appointee to serve for a term ending December 31, 2012, and one appointee to serve for a term ending December 31, 2013.
The Director of Commerce and Economic Opportunity or his or her designee, the Director of Public Health or his or her designee, and the Secretary of Human Services or his or her designee shall serve as ex-officio members.
(d) Any vacancy in the appointed membership of the Commission occurring by reason of the death, resignation, disqualification, removal, or inability or refusal to act of any of the members of the Commission shall be filled by the authority that had appointed the particular member, and for the unexpired term of office of that particular member.
(e) The Commission shall hold regular meetings annually for the election of a President, Vice-President, Secretary, and Treasurer, for the adoption of a budget, and for such other business as may properly come before it. The Commission shall establish the duties and responsibilities of its officers by rule. The President or any 9 members of the Commission may call special meetings of the Commission. Each Commissioner shall take an oath of office for the faithful performance of his or her duties. The Commission may not transact business at a meeting of the Commission unless there is present at the meeting a quorum consisting of at least 7 Commissioners. Meetings may be held by telephone conference or other communications equipment by means of which all persons participating in the meeting can communicate with each other.
(f) The Commission shall submit to the General Assembly, not later than March 1 of each odd-numbered year, a detailed report covering its operations for the 2 preceding calendar years and a statement of its program for the next 2 years.
The requirement for reporting to the General Assembly shall be satisfied by filing copies of the report with the Speaker, the Minority Leader, and the Clerk of the House of Representatives and the President, the Minority Leader, and the Secretary of the Senate and with the Legislative Research Unit, as required by Section 3.1 of the General Assembly Organization Act, and by filing such additional copies with the State Government Report Distribution Center for the General Assembly as is required under paragraph (t) of Section 7 of the State Library Act.
(g) The Auditor General shall conduct audits of the Commission in the same manner as the Auditor General conducts audits of State agencies under the Illinois State Auditing Act.
(h) Neither the Commission nor the District have any power to tax.
(i) The Commission is a public body and subject to the Open Meetings Act and the Freedom of Information Act.
(Source: P.A. 97-583, eff. 8-26-11.)

(70 ILCS 930/15)
Sec. 15. Grants; loans; contracts. The Commission may apply for and accept grants, loans, or appropriations from the State of Illinois, the federal government, any State or federal agency or instrumentality, any unit of local government, or any other person or entity to be used for any of the purposes of the District. The Commission may enter into any agreement with the State of Illinois, the federal government, any State or federal instrumentality, any unit of local government, or any other person or entity in relation to the grants, matching grants, loans, or appropriations. The Commission also may, by contractual agreement, accept and collect assessments or fees from entities who enter into such a contractual agreement for District enhancement and improvements, common area shared services, shared facilities, or other activities or expenditures in furtherance of the purposes of this Act. The Commission may make grants to neighborhood organizations within the District for the purpose of benefitting the community.
(Source: P.A. 94-1036, eff. 1-1-07.)

(70 ILCS 930/20)
Sec. 20. Property; acquisition. The Commission is authorized to acquire the fee simple title to real property lying within the District and personal property required for its purposes, by gift, purchase, or otherwise. Title shall be taken in the corporate name of the Commission. The Commission may acquire by lease any real property located within the District and personal property found by the Commission to be necessary for its purposes and to which the Commission finds that it need not acquire the fee simple title for carrying out of those purposes. All real and personal property within the District, except that owned and used for purposes authorized under this Act by medical institutions or allied educational institutions, hospitals, dispensaries, clinics, dormitories or homes for the nurses, doctors, students, instructors, or other officers or employees of those institutions located in the District, or any real property that is used for offices or for recreational purposes in connection with those institutions, or any improved residential property within a currently effective historical district properly designated under a federal statute or a State or local statute that has been certified by the Secretary of the Interior to the Secretary of the Treasury as containing criteria that will substantially achieve the purpose of preserving and rehabilitating buildings of historical significance to the district, may be acquired by the Commission in its corporate name under the provisions for the exercise of the right of eminent domain under the Eminent Domain Act. The Commission has no quick-take powers, no zoning powers, and no power to establish or enforce building codes. The Commission may not acquire any property pursuant to this Section before a comprehensive master plan has been approved under Section 65.
(Source: P.A. 96-328, eff. 8-11-09.)

(70 ILCS 930/25)
Sec. 25. Construction. The Commission may, in its corporate capacity, construct or cause to be constructed within the District hospitals, sanitariums, clinics, laboratories, or any other institution, building, or structure or other ancillary or related facilities that the Commission may, from time to time, determine are established and operated (i) for the carrying out of any aspect of the Commission's purposes as set forth in this Act, for the study, diagnosis, and treatment of human ailments and injuries, whether physical or mental, or to promote medical, surgical, and scientific research and knowledge, for any uses the Commission shall determine will support and nurture facilities and uses permitted by this Act, or for such nursing, extended care, or other facilities as the Commission shall find useful in the study of, research in, or treatment of illnesses or infirmities peculiar to aged people, after a public hearing to be held by any Commissioner or other person authorized by the Commission to conduct the hearing, which Commissioner or other person has the power to administer oaths and affirmations and take the testimony of witnesses and receive such documentary evidence as shall be pertinent, the record of which hearing he or she shall certify to the Commission, which record shall become part of the records of the Commission, notice of the time, place, and purpose of the hearings to be given by a single publication notice in a secular newspaper of general circulation in St. Clair County at least 10 days before the date of the hearing, or (ii) for such institutions as shall engage in the training, education, or rehabilitation of persons who by reason of illness or physical infirmity are wholly or partially deprived of their powers of vision or hearing or of the use of such other part or parts of their bodies as prevent them from pursuing normal activities of life, for office buildings for physicians or dealers in medical accessories, for dormitories, homes, or residences for the medical profession, including interns, nurses, students, or other officers or employees of the institutions within the District, for the use of relatives of patients in the hospitals or other institutions within the District, for the rehabilitation or establishment of residential structures within a historic district properly designated under a federal statute or a State or local statute that has been certified by the Secretary of the Interior to the Secretary of the Treasury as containing criteria that will substantially achieve the purpose of preserving and rehabilitating buildings of historic significance to the district, or such other areas of the District as the Commission shall designate, for research, development, and resultant production in any of the fields of medicine, chemistry, pharmaceuticals, physics, and genetically engineered products, for biotechnology, information technology, medical technology, or environmental technology, for the research and development of engineering, or for computer technology related to any of the purposes for which the Commission may construct structures and improvements within the District. All such structures and improvements shall be erected and constructed in accordance with the provisions of the Illinois Procurement Code that apply to State agencies. No construction may be undertaken pursuant to this Section before a comprehensive master plan has been approved under Section 65.
(Source: P.A. 94-1036, eff. 1-1-07.)

(70 ILCS 930/30)
Sec. 30. Relocation assistance. The Commission shall provide relocation assistance to persons and entities displaced by the Commission's acquisition of property and improvement of the District. Relocation assistance shall not be less than provided under the federal Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970 and the regulations under that Act, including the eligibility criteria. Relocation assistance may include assistance with the moving of a residential unit to a new location. The Commission shall establish a single point of contact for all relocation assistance under this Section.
(Source: P.A. 94-1036, eff. 1-1-07.)

(70 ILCS 930/32)
Sec. 32. Bonds. To obtain the funds necessary for financing the acquisition of land, for the acquisition, construction, maintenance, and rehabilitation of facilities and equipment within the District, and for the operation of the District as set forth in this Act, the Commission may borrow money from any public or private agency, department, corporation, or person. In evidence of and as security for funds borrowed, the Commission may issue revenue bonds in its corporate capacity to be payable from the revenues derived from the operation of the institutions or buildings owned, leased, or operated by or on behalf of the Commission, but the bonds shall in no event constitute an indebtedness of the Commission or a claim against the property of the Commission. The bonds may be issued in any denominations as may be expedient, in any amounts, and at any rates of interest as the Commission shall deem necessary to provide sufficient funds to pay all the costs authorized under this Section. The bonds shall be executed by the President of the Commission, attested by the Secretary, and sealed with the Commission's corporate seal. If either of those officers of the Commission who shall have signed or attested any of the bonds shall cease to be an officer before delivery of the bonds, the signature of the officer shall be valid and sufficient to the same effect as if the officer had remained in office at the time of delivery. The Commission shall furnish the State Comptroller with a record of all bonds issued under this Act.
(Source: P.A. 97-583, eff. 8-26-11.)

(70 ILCS 930/35)
Sec. 35. Power to sell or lease. The Commission may sell, convey, transfer, or lease, all at fair market value, any title or interest in real property owned by it to any person or persons, to be used, subject to the restrictions of this Act, for the purposes stated in Section 25, or for the purpose of serving persons using the facilities offered within the District or for carrying out of any aspect of the Commission's purposes as set forth in Section 10 of this Act, subject to such restrictions as to the use of the real property as the Commission shall determine will carry out the purpose of this Act. To assure that the use of the real property so sold or leased is in accordance with the provisions of this Act, the Commission shall inquire into and satisfy itself concerning the financial ability of the purchaser to complete the project for which the real property is sold or leased in accordance with a plan to be presented by the purchaser or lessee, which plan shall be submitted, in writing, to the Commission. Under the plan, the purchaser or lessee shall undertake (1) to use the land for the purposes designated in the plan so presented; (2) to commence and complete the construction of the buildings or other structures to be included in the project within such periods of time as the Commission fixes as reasonable; and (3) to comply with such other conditions as the Commission shall determine are necessary to carry out the project. All conveyances and leases authorized in this Section shall be on condition that, in the event of use for other than the purposes prescribed in this Act, or of nonuse for a period of one year, title to the property shall revert to the Commission. All conveyances and leases made by the Commission to any corporation or person for the use of serving the residents or any person using the facilities offered within the District shall be on condition that in the event of violation of any of the restrictions as to the use of the property as the Commission shall have determined will carry out the purposes of this Act, that title to the property shall revert to the Commission. If, however, the Commission finds that financing necessary for the acquisition or lease of any real estate or for the construction of any building or improvement to be used for purposes prescribed in this Act cannot be obtained if title to the land or building or improvement is subject to such a reverter provision, which finding shall be made by the Commission after public hearing held pursuant to a single publication notice given in a secular newspaper of general circulation in St. Clair County at least 10 days before the date of the hearing, the notice to specify the time, place, and purpose for the hearing, and upon that finding being made, the Commission may cause the real property to be conveyed free of a reverter provision, provided that at least 7 members of the Commission vote in favor thereof. The Commission may also provide in the conveyances, leases, or other documentation provisions for notice of such violations or default and the cure thereof for the benefit of any lender or mortgagee as the Commission shall determine are appropriate. If, at a regularly scheduled meeting, the Commission resolves that a parcel of real estate leased by it, or in which it has sold the fee simple title or any lesser estate, is not being used for the purposes prescribed in this Act or has been in nonuse for a period of one year, the Commission may file a lawsuit in the circuit court of St. Clair County to enforce the terms of the sale or lease. If a reverter of title to any property is ordered by the court under the terms of this Act, the interest of the Commission shall be subject to any then existing valid mortgage or trust deed in the nature of a mortgage, but if the title is acquired through foreclosure of that mortgage or trust deed or by deed in lieu of foreclosure of that mortgage or trust deed, then the title to the property shall not revert, but shall be subject to the restrictions as to use, but not any penalty for nonuse, contained in this Act with respect to any mortgagee in possession or its successor or assigns.
No conveyance of real property shall be executed by the Commission without the prior written approval of the Governor. The Commission may not sell, convey, transfer, or lease any property pursuant to this Section before a comprehensive master plan has been approved under Section 65.
(Source: P.A. 94-1036, eff. 1-1-07.)

(70 ILCS 930/40)
Sec. 40. Notice. Before holding any public hearing prescribed in Section 35 of this Act, or any meeting regarding the passage of any resolution to file a lawsuit, the Commission shall give notice to the grantee or lessee, or his or her legal representatives, successors, or assigns, of the time and place of the proceeding. The notice shall be accompanied by a statement signed by the Secretary of the Commission, or by any person authorized by the Commission to sign the same, setting forth any act or things done or omitted to be done in violation, or claimed to be in violation, of any restriction as to the use of the property, whether the restriction be prescribed in any of the terms of this Act or by any restriction as to the use of the property determined by the Commission under the terms of this Act. The notice of the time and place fixed for the proceeding shall also be given to such person or persons as the Commission shall deem necessary. The notice may be given by registered mail, addressed to the grantee, lessee, or legal representatives, successors, or assigns, at the last known address of the grantee, lessee, or legal representatives, successors, or assigns.
(Source: P.A. 94-1036, eff. 1-1-07.)

(70 ILCS 930/45)
Sec. 45. Rules. The Commission may adopt reasonable and proper rules, in accordance with the Illinois Administrative Procedure Act, relative to the exercise of its powers, and proper rules to govern its proceedings, to regulate the mode and manner of all hearings held by it or at its direction, and to alter and amend those rules.
(Source: P.A. 94-1036, eff. 1-1-07.)

(70 ILCS 930/50)
Sec. 50. Official documents. Copies of all official documents, findings, and orders of the Commission, certified by a Commissioner or by the Secretary of the Commission to be true copies of the originals, under the official seal of the Commission, shall be evidence in like manner as the originals.
(Source: P.A. 94-1036, eff. 1-1-07.)

(70 ILCS 930/55)
Sec. 55. Judicial review. Any party may obtain a judicial review of a final order or decision of the Commission in the circuit court of St. Clair County only under and in accordance with the provisions of the Administrative Review Law and the rules adopted under that Law. The circuit court shall take judicial notice of all the rules of practice and procedure of the Commission.
(Source: P.A. 94-1036, eff. 1-1-07.)

(70 ILCS 930/60)
Sec. 60. Parks. The Commission may set apart any part of the District as a park, except those areas owned, operated, or used for purposes authorized under this Act by organizations or institutions engaged in the delivery or conduct of health care services, education, or research, and may construct, control, and maintain the same or may provide by contract with the East St. Louis Park District or the City of East St. Louis for the construction, control, and maintenance of any area within the District set apart as a park.
(Source: P.A. 94-1036, eff. 1-1-07.)

(70 ILCS 930/65)
Sec. 65. Master plan; improvement and management of District. The Commission shall prepare and approve a comprehensive master plan for the orderly development and management of all property within the District. The master plan, and any amendment to the master plan, shall not take effect, however, until it has been approved by the advisory council and the East St. Louis city council. The Commission shall take the actions permitted to be taken by it under this Act as it may determine are appropriate to provide conditions most favorable for the special care and treatment of the sick and injured and for the study of disease and for any other purpose in Section 25 of this Act. In the master plan, the Commission may provide for shared services and facilities within the District for the accredited schools of medicine and the licensed non-profit acute care hospitals within the District.
(Source: P.A. 94-1036, eff. 1-1-07.)

(70 ILCS 930/70)
Sec. 70. Advisory Council. The Commission must establish an advisory council consisting of 2 representatives, appointed for one-year terms by the Mayor of East St. Louis, of each recognized neighborhood organization that the Mayor determines has a legitimate interest in the development and improvement of the District. There is no limit on the number of terms to which a person may be appointed as a member. The advisory council shall review and make recommendations to the Commission with respect to the comprehensive master plan to be adopted by the Commission. The advisory council may fulfill such other responsibilities as the Commission may request in furtherance of the purposes of this Act. The advisory council shall meet at the call of the President of the Commission and shall conduct its affairs in accordance with the rules that the Commission may adopt from time to time for the governance and operation of the advisory council.
(Source: P.A. 94-1036, eff. 1-1-07.)

(70 ILCS 930/75)
Sec. 75. Public hearing. The Commission shall conduct a public hearing prior to either acquiring through eminent domain under Section 20 of this Act real or personal property within the District or approving under Section 70 of this Act a comprehensive master plan. The Commission shall also conduct a public hearing whenever it is otherwise required by law to do so, and may conduct a public hearing whenever it may elect to do so.
The Commission shall conduct the public hearing called by it in accordance with the requirements of the law mandating it, if any, or in accordance with the provisions of this Section if either the law mandating it is silent as to the procedures for its holding or if the Commission elects to hold a public hearing in the absence of any law mandating it.
In the absence of any law, or of any procedures in any law, mandating the holding of a public hearing, the Commission may authorize a Commissioner or other person of legal age to conduct a hearing. The Commissioner or other authorized person has the power to administer oaths and affirmations, take the testimony of witnesses, take and receive the production of papers, books, records, accounts, and documents, receive pertinent evidence, and certify the record of the hearing. The record of the hearing shall become part of the Commission's record. Notice of the time, place, and purpose of the hearing shall be given by a single publication notice in a secular newspaper of general circulation in St. Clair County at least 10 days before the date of the hearing.
(Source: P.A. 94-1036, eff. 1-1-07.)

(70 ILCS 930/80)
Sec. 80. Jurisdiction. This Act shall not be construed to limit the jurisdiction of the City of East St. Louis to territory outside the limits of the District nor to impair any power now possessed by or hereafter granted to the City of East St. Louis or to cities generally. Property owned by and exclusively used by the Commission shall be exempt from taxation and shall be subject to condemnation by the State and any municipal corporation or agency of the State for any State or municipal purpose under the provisions for the exercise of the right of eminent domain under the Eminent Domain Act.
(Source: P.A. 96-328, eff. 8-11-09.)

(70 ILCS 930/85)
Sec. 85. Disposition of money; income fund. All money received by the Commission from the sale or lease of any property, in excess of the amount expended by the Commission for authorized purposes under this Act shall be paid into the State treasury for deposit into the Mid-America Medical District Income Fund. The Commission is authorized to use all money received as rentals for the purposes of planning, acquisition, and development of property within the District, for the operation, maintenance, and improvement of property of the Commission, and for all purposes and powers set forth in this Act. All moneys held pursuant to this Section shall be maintained in a depository approved by the State Treasurer. The Auditor General shall, at least biennially, audit or cause to be audited all records and accounts of the Commission pertaining to the operation of the District.
(Source: P.A. 94-1036, eff. 1-1-07.)

(70 ILCS 930/90)
Sec. 90. Attorney General. The Attorney General of the State of Illinois is the legal advisor to the Commission and shall prosecute or defend, as the case may be, all actions brought by or against the Commission.
(Source: P.A. 94-1036, eff. 1-1-07.)

(70 ILCS 930/905)
Sec. 905. (Amendatory provisions; text omitted).
(Source: P.A. 94-1036, eff. 1-1-07; text omitted.)



70 ILCS 935/ - Roseland Community Medical District Act.

(70 ILCS 935/1)
Sec. 1. Short title. This Act may be cited as the Roseland Community Medical District Act.
(Source: P.A. 97-259, eff. 8-5-11.)

(70 ILCS 935/5)
Sec. 5. Creation of District. There is created a medical center district, the Roseland Community Medical District, whose boundaries are West 110th Street on the North from South Stewart Avenue on the West to South Michigan Avenue on the East and West 112th Street and East 112th Street on the South. The District is created to attract and retain academic centers of excellence, viable health care facilities, medical research facilities, emerging high technology enterprises, and other facilities and uses as permitted by this Act.
(Source: P.A. 97-259, eff. 8-5-11.)

(70 ILCS 935/10)
Sec. 10. The Roseland Community Medical District Commission.
(a) There is created a body politic and corporate under the corporate name of the Roseland Community Medical District Commission whose general purpose, in addition to and not in limitation of those purposes and powers set forth in this Act, is to:
(1) maintain the proper surroundings for a medical

center and a related technology center in order to attract, stabilize, and retain within the District hospitals, clinics, research facilities, educational facilities, or other facilities permitted under this Act; and

(2) provide for the orderly creation, maintenance,

development, and expansion of (i) health care facilities and other ancillary or related facilities that the Commission may from time to time determine are established and operated (A) for any aspect of the carrying out of the Commission's purposes as set forth in this Act, (B) for the study, diagnosis, and treatment of human ailments and injuries, whether physical or mental, or (C) to promote medical, surgical, and scientific research and knowledge as permitted under this Act; and (ii) medical research and high technology parks, together with the necessary lands, buildings, facilities, equipment, and personal property for those parks.

(b) The Commission has perpetual succession and the power to contract and be contracted with, to sue and be sued except in tort actions, to plead and be impleaded, to have and use a common seal, and to alter the same at pleasure. All tort actions against the Commission shall be prosecuted in the Court of Claims. The principal office of the Commission shall be located at the Roseland Community Hospital. The Commission shall obtain any personnel as the Commission deems advisable to carry out the purposes of this Act and the work of the Commission.
(c) The Commission shall consist of 9 appointed members and 3 ex officio members. Three members shall be appointed by the Governor. Three members shall be appointed by the Mayor of the City of Chicago. Three members shall be appointed by the Chairman of the County Board of Cook County. All appointed members shall hold office for a term of 3 years ending on December 31, and until their successors are appointed and have qualified; except that of the initial appointed members, each appointing authority shall designate one appointee to serve for a term ending December 31, 2011, one appointee to serve for a term ending December 31, 2012, and one appointee to serve for a term ending December 31, 2013. The Director of Commerce and Economic Opportunity or his or her designee, the Director of Public Health or his or her designee, and the Secretary of Human Services or his or her designee shall serve as ex officio members.
(d) Any vacancy in the appointed membership of the Commission occurring by reason of the death, resignation, disqualification, removal, or inability or refusal to act of any of the members of the Commission shall be filled by the authority that appointed the particular member, and for the unexpired term of office of that particular member.
(e) The Commission shall hold regular meetings annually for the election of a President, Vice President, Secretary, and Treasurer, for the adoption of a budget, and for any other business as may properly come before it. The Commission shall establish the duties and responsibilities of its officers by rule. The President or any 3 members of the Commission may call special meetings of the Commission. Each commissioner shall take an oath of office for the faithful performance of his or her duties. The Commission may not transact business at a meeting of the Commission unless there is present at the meeting a quorum consisting of at least 7 commissioners. Meetings may be held by telephone conference or other communications equipment by means of which all persons participating in the meeting can communicate with each other.
(f) The Commission shall submit to the General Assembly, not later than March 1 of each odd numbered year, a detailed report covering its operations for the 2 preceding calendar years and a statement of its program for the next 2 years.
The requirement for reporting to the General Assembly shall be satisfied by filing copies of the report with the Speaker, the Minority Leader, and the Clerk of the House of Representatives; the President, the Minority Leader, and the Secretary of the Senate; the Legislative Research Unit as required by Section 3.1 of the General Assembly Organization Act; and the State Government Report Distribution Center for the General Assembly as is required under paragraph (t) of Section 7 of the State Library Act.
(g) The Auditor General shall conduct audits of the Commission in the same manner as the Auditor General conducts audits of State agencies under the Illinois State Auditing Act.
(h) Neither the Commission nor the District have any power to tax.
(i) The Commission is a public body and subject to the Open Meetings Act and the Freedom of Information Act.
(Source: P.A. 97-259, eff. 8-5-11.)

(70 ILCS 935/15)
Sec. 15. Grants; loans; contracts. The Commission may apply for and accept grants, loans, or appropriations from the State of Illinois, the federal government, any State or federal agency or instrumentality, any unit of local government, or any other person or entity to be used for any of the purposes of the District. The Commission may enter into any agreement with the State of Illinois, the federal government, any State or federal instrumentality, any unit of local government, or any other person or entity in relation to the grants, matching grants, loans, or appropriations. The Commission also may, by contractual agreement, accept and collect assessments or fees from entities that enter into such a contractual agreement for District enhancement and improvements, common area shared services, shared facilities, or other activities or expenditures in furtherance of the purposes of this Act. The Commission may make grants to neighborhood organizations within the District for the purpose of benefitting the Medical District.
(Source: P.A. 97-259, eff. 8-5-11.)

(70 ILCS 935/20)
Sec. 20. Property; acquisition. The Commission is authorized to acquire the fee simple title to real property lying within the District and personal property required for its purposes, by gift, purchase, or otherwise. Title shall be taken in the corporate name of the Commission. The Commission may acquire by lease any real property located within the District and personal property found by the Commission to be necessary for its purposes and to which the Commission finds that it need not acquire the fee simple title for carrying out of those purposes. All real and personal property within the District, except that owned and used for purposes authorized under this Act by medical institutions or allied educational institutions, hospitals, dispensaries, clinics, dormitories or homes for the nurses, doctors, students, instructors, or other officers or employees of those institutions located in the District, or any real property that is used for offices or for recreational purposes in connection with those institutions, or any improved residential property within a historical district properly designated under a federal statute or a State or local statute that has been certified by the Secretary of the Interior of the United States to the Secretary of the Treasury of the United States as containing criteria that will substantially achieve the purpose of preserving and rehabilitating buildings of historical significance to the District, may be acquired by the Commission in its corporate name under the provisions for the exercise of the right of eminent domain under the Eminent Domain Act. The Commission has no quick take powers, no zoning powers, and no power to establish or enforce building codes. The Commission may not acquire any property pursuant to this Section before a comprehensive master plan has been approved under Section 60. Property owned by and exclusively used by the Commission shall be exempt from taxation.
(Source: P.A. 97-259, eff. 8-5-11.)

(70 ILCS 935/25)
Sec. 25. Construction. The Commission may, in its corporate capacity, construct or cause to be constructed within the District hospitals, sanitariums, clinics, laboratories, or any other institution, building, or structure or other ancillary or related facilities that the Commission may, from time to time, determine are established and operated (i) for the carrying out of any aspect of the Commission's purposes as set forth in this Act, for the study, diagnosis, and treatment of human ailments and injuries, whether physical or mental, or to promote medical, surgical, and scientific research and knowledge, for any uses the Commission shall determine will support and nurture facilities and uses permitted by this Act, or for any nursing, extended care, or other facilities as the Commission shall find useful in the study of, research in, or treatment of illnesses or infirmities peculiar to aged people, after a public hearing to be held by any commissioner or other person authorized by the Commission to conduct the hearing, the commissioner or other person has the power to administer oaths and affirmations and take the testimony of witnesses and receive any documentary evidence as shall be pertinent, the commissioner or other person shall certify to the Commission the record of the hearing, the record shall become part of the records of the Commission, notice of the time, place, and purpose of the hearings to be given by a single publication notice in a secular newspaper of general circulation in Cook County at least 10 days before the date of the hearing, or (ii) for any institutions that engage in the training, education, or rehabilitation of persons who by reason of illness or physical infirmity are wholly or partially deprived of their powers of vision or hearing or of the use of any other part or parts of their bodies as to prevent them from pursuing normal activities of life, for office buildings for physicians or dealers in medical accessories, for dormitories, homes, or residences for the medical profession, including interns, nurses, students, or other officers or employees of the institutions within the District, for the use of relatives of patients in the hospitals or other institutions within the District, for the rehabilitation or establishment of residential structures within a historic district properly designated under a federal statute or a State or local statute that has been certified by the Secretary of the Interior of the United States to the Secretary of the Treasury of the United States as containing criteria that will substantially achieve the purpose of preserving and rehabilitating buildings of historic significance to the District, or any other areas of the District as the Commission shall designate, for research, development, and resultant production in any of the fields of medicine, chemistry, pharmaceuticals, physics, and genetically engineered products, for biotechnology, information technology, medical technology, or environmental technology, for the research and development of engineering, or for computer technology related to any of the purposes for which the Commission may construct structures and improvements within the District. All structures and improvements shall be erected and constructed in accordance with the provisions of the Illinois Procurement Code that apply to State agencies. No construction may be undertaken pursuant to this Section before a comprehensive master plan has been approved under Section 60.
(Source: P.A. 97-259, eff. 8-5-11.)

(70 ILCS 935/30)
Sec. 30. Relocation assistance. The Commission may provide relocation assistance to persons and entities displaced by the Commission's acquisition of property and improvement of the District. Relocation assistance shall not be less than that provided under the federal Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970 and the regulations under that Act, including the eligibility criteria. Relocation assistance may include assistance with the moving of a residential unit to a new location. The Commission shall establish a single point of contact for all relocation assistance under this Section.
(Source: P.A. 97-259, eff. 8-5-11.)

(70 ILCS 935/35)
Sec. 35. Power to sell or lease. The Commission may sell, convey, transfer, or lease, all at fair market value, any title or interest in real property owned by it to any person or persons, to be used, subject to the restrictions of this Act, for the purposes stated in Section 25, for the purpose of serving persons using the facilities offered within the District, or for carrying out of any aspect of the Commission's purposes as set forth in Section 10 of this Act, subject to the restrictions as to the use of the real property as the Commission determines will carry out the purpose of this Act. To assure that the use of the real property sold or leased under this Section is in accordance with the provisions of this Act, the Commission shall inquire into and satisfy itself concerning the financial ability of the purchaser to complete the project for which the real property is sold or leased in accordance with a plan to be presented by the purchaser or lessee, which plan shall be submitted, in writing, to the Commission. Under the plan, the purchaser or lessee shall undertake (i) to use the land for the purposes designated in the presented plan; (ii) to commence and complete the construction of the buildings or other structures to be included in the project within the periods of time as the Commission fixes as reasonable; and (iii) to comply with any other conditions as the Commission shall determine are necessary to carry out the project. All conveyances and leases authorized in this Section shall be on condition that, in the event of use for other than the purposes prescribed in this Act, or of nonuse for a period of one year, title to the property reverts to the Commission. All conveyances and leases made by the Commission to any corporation or person for the use of serving the residents or any person using the facilities offered within the District shall be on condition that in the event of violation of any of the restrictions as to the use of the property as the Commission shall have determined will carry out the purposes of this Act, that title to the property reverts to the Commission. If, however, the Commission finds that financing necessary for the acquisition or lease of any real estate or for the construction of any building or improvement to be used for purposes prescribed in this Act cannot be obtained if title to the land, building, or improvement is subject to such a reverter provision, the finding shall be made by the Commission after a public hearing held pursuant to a single publication notice given in a secular newspaper of general circulation in Cook County at least 10 days before the date of the hearing, the notice to specify the time, place, and purpose for the hearing, and upon that finding being made, the Commission may cause the real property to be conveyed free of a reverter provision, provided that at least 7 members of the Commission vote in favor thereof. The Commission may also provide in the conveyances, leases, or other documentation provisions for notice of such violations or default and the cure thereof for the benefit of any lender or mortgagee as the Commission shall determine are appropriate. If, at a regularly scheduled meeting, the Commission resolves that a parcel of real estate leased by it, or in which it has sold the fee simple title or any lesser estate, is not being used for the purposes prescribed in this Act or has been in nonuse for a period of one year, the Commission may file a lawsuit in the circuit court of Cook County to enforce the terms of the sale or lease. If a reverter of title to any property is ordered by the court under the terms of this Act, the interest of the Commission shall be subject to any then existing valid mortgage or trust deed in the nature of a mortgage, but if the title is acquired through foreclosure of that mortgage or trust deed or by deed in lieu of foreclosure of that mortgage or trust deed, then the title to the property shall not revert, but shall be subject to the restrictions as to use, but not any penalty for nonuse, contained in this Act with respect to any mortgagee in possession or its successor or assigns.
The Commission may not sell, convey, transfer, or lease any property pursuant to this Section before a comprehensive master plan has been approved under Section 60.
(Source: P.A. 97-259, eff. 8-5-11.)

(70 ILCS 935/40)
Sec. 40. Notice. Before holding any public hearing prescribed in Section 35 of this Act, or any meeting regarding the passage of any resolution to file a lawsuit, the Commission shall give notice to the grantee or lessee, or his or her legal representatives, successors, or assigns, of the time and place of the proceeding. The notice shall be accompanied by a statement signed by the secretary of the Commission, or by any person authorized by the Commission to sign the same, setting forth any act or things done or omitted to be done in violation, or claimed to be in violation, of any restriction as to the use of the property, whether the restriction is prescribed in any of the terms of this Act or by any restriction as to the use of the property determined by the Commission under the terms of this Act. The notice of the time and place fixed for the proceeding shall also be given to any person or persons as the Commission shall deem necessary. The notice may be given by registered mail, addressed to the grantee, lessee, or legal representatives, successors, or assigns, at the last known address of the grantee, lessee, or legal representatives, successors, or assigns.
(Source: P.A. 97-259, eff. 8-5-11.)

(70 ILCS 935/45)
Sec. 45. Rules. The Commission may adopt reasonable and proper rules, in accordance with the Illinois Administrative Procedure Act, relative to the exercise of its powers, and proper rules to govern its proceedings, to regulate the mode and manner of all hearings held by it or at its direction, and to alter and amend those rules.
(Source: P.A. 97-259, eff. 8-5-11.)

(70 ILCS 935/50)
Sec. 50. Official documents. Copies of all official documents, findings, and orders of the Commission, certified by a commissioner or by the secretary of the Commission to be true copies of the originals, under the official seal of the Commission, shall be evidence in like manner as the originals.
(Source: P.A. 97-259, eff. 8-5-11.)

(70 ILCS 935/55)
Sec. 55. Judicial review. Any party may obtain a judicial review of a final order or decision of the Commission in the circuit court of Cook County only under and in accordance with the provisions of the Administrative Review Law and the rules adopted under that Law. The circuit court shall take judicial notice of all the rules of practice and procedure of the Commission.
(Source: P.A. 97-259, eff. 8-5-11.)

(70 ILCS 935/60)
Sec. 60. Master plan; improvement and management of District. The Commission shall prepare and approve a comprehensive master plan for the orderly development and management of all property within the District. The master plan, and any amendment to the master plan, shall not take effect, however, until it has been approved by the Board of the Roseland Community Medical District. The Commission shall take the actions permitted to be taken by it under this Act as it may determine are appropriate to provide conditions most favorable for the special care and treatment of the sick and injured, for the study of disease, and for any other purpose set forth in Section 25 of this Act. In the master plan, the Commission may provide for shared services and facilities within the District for the accredited schools of medicine and the licensed non-profit acute care hospitals within the District.
(Source: P.A. 97-259, eff. 8-5-11.)

(70 ILCS 935/65)
Sec. 65. Public hearing. The Commission shall conduct a public hearing prior to either acquiring through eminent domain under Section 20 of this Act real or personal property within the District or approving under Section 60 of this Act a comprehensive master plan. The Commission shall also conduct a public hearing whenever it is otherwise required by law to do so, and may conduct a public hearing whenever it may elect to do so.
The Commission shall conduct the public hearing called by it in accordance with the requirements of the law mandating it, if any, or in accordance with the provisions of this Section if either the law mandating it is silent as to the procedures for its holding or if the Commission elects to hold a public hearing in the absence of any law mandating it.
In the absence of any law, or of any procedures in any law, mandating the holding of a public hearing, the Commission may authorize a commissioner or other person of legal age to conduct a hearing. The commissioner or other authorized person has the power to: (i) administer oaths and affirmations, (ii) take the testimony of witnesses, (iii) take and receive the production of papers, books, records, accounts, and documents, (iv) receive pertinent evidence, and (v) certify the record of the hearing. The record of the hearing shall become part of the Commission's record. Notice of the time, place, and purpose of the hearing shall be given by a single publication notice in a secular newspaper of general circulation within Cook County at least 10 days before the date of the hearing.
(Source: P.A. 97-259, eff. 8-5-11.)

(70 ILCS 935/70)
Sec. 70. Disposition of money; income fund. All money received by the Commission from the sale or lease of any property, in excess of the amount expended by the Commission for authorized purposes under this Act shall be paid into the State treasury for deposit into the Roseland Community Medical District Income Fund. The Commission is authorized to use all money received as rentals for the purposes of planning, acquisition, and development of property within the District, for the operation, maintenance, and improvement of property of the Commission, and for all purposes and powers set forth in this Act. All moneys held pursuant to this Section shall be maintained in a depository approved by the State Treasurer. The Auditor General shall, at least biennially, audit or cause to be audited all records and accounts of the Commission pertaining to the operation of the District.
(Source: P.A. 97-259, eff. 8-5-11.)

(70 ILCS 935/75)
Sec. 75. Attorney General. The Attorney General of the State of Illinois is the legal advisor to the Commission and shall prosecute or defend, as the case may be, all actions brought by or against the Commission.
(Source: P.A. 97-259, eff. 8-5-11.)

(70 ILCS 935/90)
Sec. 90. (Amendatory provisions; text omitted).
(Source: P.A. 97-259, eff. 8-5-11; text omitted.)

(70 ILCS 935/100)
Sec. 100. (Amendatory provisions; text omitted).
(Source: P.A. 97-259, eff. 8-5-11; text omitted.)

(70 ILCS 935/999)
Sec. 999. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 97-259, eff. 8-5-11.)



70 ILCS 1005/ - Mosquito Abatement District Act.

(70 ILCS 1005/0.01) (from Ch. 111 1/2, par. 73.990)
Sec. 0.01. Short title. This Act may be cited as the Mosquito Abatement District Act.
(Source: P.A. 86-1324.)

(70 ILCS 1005/1) (from Ch. 111 1/2, par. 74)
Sec. 1. Any contiguous territory having a population of not less than 300 inhabitants and no part of which is already included in a mosquito abatement district may be organized as a mosquito abatement district in the following manner:
Any 5% of the legal voters within the limits of the proposed mosquito abatement district may petition the circuit court for the county in which such territory lies, to order the question whether such territory shall be organized as a mosquito abatement district under this Act to be submitted to the legal voters of such territory, but every petition shall be signed by at least 25 legal voters residing within the territory proposed to be organized as a mosquito abatement district, and in case such territory includes more than one city, village or incorporated town, or any portions thereof, or includes one or more cities, villages or incorporated towns, or any portion thereof and territory not a part of any city, village or incorporated town, then such petition must be signed by at least 5% of the legal voters residing in each of the said cities, villages, or incorporated towns, or portions thereof, and by at least 5% of the legal voters residing in the territory not a part of any city, village or incorporated town. Such petition addressed to the court shall contain a definite description of the boundaries of the territory proposed to be organized as a mosquito abatement district, and shall set forth the name of the proposed district, which name shall be The.... Mosquito Abatement District.
(Source: P.A. 81-1489.)

(70 ILCS 1005/2) (from Ch. 111 1/2, par. 75)
Sec. 2. Upon the filing of such a petition in the office of the circuit clerk the court to whom the petition is addressed shall give notice of the time and place of a hearing on the question of the necessity for the organization of such a district and of the boundaries of such district. The notice shall be published at least once each week for 2 weeks in one or more newspapers of general circulation in the proposed district, and a copy of the notice shall be posted in at least 10 of the most public places in the district at least 10 days before the hearing. The hearing shall be held within 20 days after the petition is filed with the circuit clerk.
The court shall preside at the hearing, and all persons resident within the territory proposed to be organized as a mosquito abatement district shall be given an opportunity to be heard touching the necessity of the organization of such a district and to make suggestions regarding the boundaries of the district. After hearing the statements, evidence and suggestions if the court determines that considerations of public health and welfare make the organization of such a district necessary it shall fix the boundaries of the proposed mosquito abatement district and for that purpose and to that extent it may alter and amend the petition. In case the boundaries as fixed by the court include any territory not included in the boundaries as described in the original petition, the court shall cause a notice to be inserted at least twice in some newspaper of general circulation in the additional territory, which notice shall state the time and place at which a hearing will be held to permit the owners of the land in the additional territory to appear and be heard on the question of including the additional territory. The notice shall be published at least 10 days before the hearing, and the hearing shall be held within 3 weeks after the court first fixes the boundaries. At the hearing the boundaries of the proposed district shall be finally fixed by the court.
(Source: P.A. 76-1373.)

(70 ILCS 1005/3) (from Ch. 111 1/2, par. 76)
Sec. 3. The determination of the court as to the necessity for the organization of the proposed mosquito abatement district, together with the description of the boundaries of such district as fixed by such court, shall be entered of record in the court. Thereupon the court shall certify the question of the organization of the territory included within the boundaries fixed by it as a mosquito abatement district to the proper election officials who shall submit the question to the legal voters resident within such territory at an election to be held in the district. Notice of such referendum shall be given and the referendum conducted in the manner provided by the general election law. The notice of such election shall state the purpose of the referendum, describe the territory proposed to be organized as a mosquito abatement district, and state the time of such election.
The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall this territory (describing YES
it) be organized as The .......... -------------------------
Mosquito Abatement District? NO
--------------------------------------------------------------
The court shall cause a statement of the result to be entered of record in the court.
(Source: P.A. 90-655, eff. 7-30-98.)

(70 ILCS 1005/4) (from Ch. 111 1/2, par. 77)
Sec. 4. If a majority of the votes cast on the question are in favor of the organization of the territory as a mosquito abatement district such territory shall thenceforth be deemed an organized mosquito abatement district under this Act. The district so organized shall have the name set forth in the petition and by such name may transact all corporate business. Such district shall constitute a body corporate and politic and exercise the powers herein prescribed. All courts of this State shall take judicial notice of the organization of the said mosquito abatement district.
(Source: Laws 1927, p. 694.)

(70 ILCS 1005/5) (from Ch. 111 1/2, par. 78)
Sec. 5. Within 60 days after the organization of any mosquito abatement district under the provisions of this Act a board of trustees, consisting of 5 members, for the government and control of the affairs and business of such mosquito abatement district shall be appointed in the following manner:
(1) If the district lies wholly within a single township, the board of trustees of that township shall appoint the trustees for the district but no township official is eligible for such appointment;
(2) If the district is not contained wholly within a single township, but is located wholly within a single county, the trustees for the district shall be appointed by the presiding officer of the county board with the advice and consent of the county board;
(3) If the district lies wholly within a municipality, the governing body of the municipality shall appoint trustees for the district;
(4) If the district does not conform to any of the foregoing classifications, the trustees for the district shall be from each county in the district in numbers proportionate, as nearly as practicable, to the number of residents of the district who reside in each county in relation to the total population of the district. Trustees shall be appointed by the county board of their respective counties, or in the case of a home rule county as defined by Article VII, Section 6 of the Illinois Constitution, by the chief executive officer of that county with the advice and consent of the county board.
Upon the expiration of the term of a trustee who is in office on the effective date of this amendatory Act of 1975 or at the time of the publication of each decennial Federal census of population, the successor shall be a resident of whichever county is entitled to such representation in order to bring about the proportional representation required herein, and he shall be appointed by the appointing authority of that county. Thereafter, each trustee shall be succeeded by a resident of the same county who shall be appointed by the same appointing authority. Of the trustees thus appointed 3 shall hold office until the second Monday in December after the next succeeding general election for members of the General Assembly and 2 shall hold office until the second Monday in December, 2 years after the next succeeding general election for members of the General Assembly, and until their successors are appointed and qualified. Thereafter the trustees of the district shall be appointed in every year in which the term of any of the trustees expires and shall hold office for 4 years and until their successors are appointed and qualified. Each trustee shall be a legal voter in the district, and such trustees shall serve without compensation.
Whenever a vacancy occurs in the board of trustees the appropriate appointing authority shall appoint some person to fill the remainder of the unexpired term.
(Source: P.A. 82-783.)

(70 ILCS 1005/6) (from Ch. 111 1/2, par. 79)
Sec. 6. The trustees appointed in accordance with the foregoing provisions shall constitute a board of trustees for the mosquito abatement district for which they are appointed, and such board of trustees is declared to be the corporate authority of said district and shall exercise all of the powers and control all of the affairs and property of such district. Such board of trustees may provide and adopt a corporate seal. Immediately after their appointment and at their first meeting in December of each year thereafter the board of trustees shall elect one of their number as president, one as secretary, and one as treasurer, and shall elect such other officers as may be necessary. The board of trustees shall provide for the time and place of holding its regular meetings, and may establish rules for its proceedings. Special meetings may be called by the president of the board or by any three trustees, but each member of the board shall be given notice of such special meeting at least three hours prior thereto. All of the meetings of such board, whether regular or special, shall be open to the public. A majority of the board of trustees shall constitute a quorum but a smaller number may adjourn from day to day. Said board shall keep a regular book of records of all of the proceedings of said board, which book shall be open to the inspection of any person residing in said district at all reasonable and proper times.
(Source: Laws 1927, p. 694.)

(70 ILCS 1005/7) (from Ch. 111 1/2, par. 80)
Sec. 7. The board of trustees of such district shall have power to take all necessary or proper steps for the extermination of mosquitoes, flies or other insects within the district, and, subject to the paramount control of the municipal or other public authorities, to abate as nuisances all stagnant pools of water and other breeding places for mosquitoes, flies or other insects within the district; to purchase such supplies and materials and to employ such labor and assistants as may be necessary or proper in furtherance of the objects of this Act, and if necessary or proper, in the furtherance of the same, to build, construct and thereafter to repair and maintain necessary levees, cuts, canals or channels upon any land within the district, and to acquire by purchase, condemnation or other lawful means, in the name of the district, any necessary lands, rights of way, easements, property or material requisite or necessary for any such purpose; to make contracts to indemnify or compensate any owner of land or other property for any injury or damage necessarily caused by the exercise of the powers of this Act conferred or arising out of the use, taking or damage of such property for any such purposes, and generally to do any and all things necessary or incident to the powers hereby granted and to carry out the objects specified herein.
(Source: Laws 1927, p. 694.)

(70 ILCS 1005/7.1) (from Ch. 111 1/2, par. 80.1)
Sec. 7.1. Sale of personal property.
Whenever any mosquito abatement district owns any personal property which in the opinion of three-fourths of the members of the board of trustees is no longer necessary or useful to, or for the best interests of the district, such a majority of the board of trustees then holding office, at any regular meeting or at any special meeting called for that purpose, by ordinance may authorize the sale of that personal property in such manner as they may designate, with or without advertising the sale.
(Source: P.A. 76-619.)

(70 ILCS 1005/7.2) (from Ch. 111 1/2, par. 80.2)
Sec. 7.2. Sale of real estate.
Any mosquito abatement district which acquires or holds any real estate for any purpose whatsoever has the power to convey the real estate when, in the opinion of three-fourths of the members of the board of trustees, the real estate is no longer necessary, appropriate, required for the use of, profitable to, or for the best interests of the mosquito abatement district. This power shall be exercised by an ordinance passed by such majority of the board of trustees then holding office, at any regular meeting or at any special meeting called for that purpose.
(Source: P.A. 76-619.)

(70 ILCS 1005/7.3) (from Ch. 111 1/2, par. 80.3)
Sec. 7.3. Ordinance directing sale-Publication-Bids-Deed of Conveyance.
An ordinance directing a sale of real estate shall specify the location of the real estate, the use thereof, and such conditions with respect to further use of the real estate as the board of trustees may deem necessary and desirable to the public interest. Before the board of trustees makes a sale, by virtue of such an ordinance, notice of the proposal to sell shall be published once each week for three successive weeks in a daily or weekly paper published in any county in which the mosquito abatement district is located. The first publication shall be not less than 30 days before the day provided in the notice for the opening of bids for the real estate. The notice shall contain an accurate description of the property, state the purpose for which it is used, the consideration which is acceptable for the sale, and the date of the regular or special meeting the bids will be considered and opened, and shall advertise for bids therefor. The board of trustees may accept the highest responsible bid by a vote of three-fourths of the members of the board of trustees then holding office, or by such majority vote of those holding office, they may reject any and all bids. If consideration other than money is offered for the sale of such real estate, the monetary value of that consideration must be determined by an appropriate, independent appraiser, and the appraisal must accompany the bid. Before accepting a bid of consideration other than money, the board of trustees must obtain a second, independent appraisal of such consideration in order to verify the appraisal which accompanied the bid.
If a bid is accepted by the board of trustees and the ordinance has been adopted and the consideration paid or secured, the chairman of the board of trustees shall convey the real estate and transfer it by proper deed of conveyance, stating therein the consideration therefor.
(Source: P.A. 76-619.)

(70 ILCS 1005/7.4) (from Ch. 111 1/2, par. 80.4)
Sec. 7.4. Purchases made pursuant to this Act shall be made in compliance with the "Local Government Prompt Payment Act", approved by the Eighty-fourth General Assembly.
(Source: P.A. 84-731.)

(70 ILCS 1005/7.5)
Sec. 7.5. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 1005/8) (from Ch. 111 1/2, par. 81)
Sec. 8. The board of trustees of any mosquito abatement district shall, in its work, advise and cooperate with the Department of Public Health of the State, and the board of trustees of such district shall submit to such Department, on or before January 1st of each year, a report of the work done and results obtained by the district during the preceding year.
The board of trustees of any mosquito abatement district, or its designee, shall conduct routine surveillance of mosquitoes to detect the presence of mosquito-borne diseases of public health significance. The surveillance shall be conducted in accordance with mosquito abatement and control guidelines as set forth by the U.S. Centers for Disease Control and Prevention. Areas reporting disease in humans shall be included in the surveillance activities. Mosquito abatement districts shall report to the local certified public health department the results of any positive mosquito samples infected with any arboviral infections, including, but not limited to: West Nile Virus, St. Louis Encephalitis, and Eastern Equine Encephalitis. Reports shall be made to the local certified public health department's director of environmental health, or a designee of the department, within 24 hours after receiving a positive report. The report shall include the type of infection, the number of mosquitoes collected in the trapping device, the type of trapping device used, and the type of laboratory testing used to confirm the infection. Any trustee of a mosquito abatement district, or designee of the board of trustees of a mosquito abatement district, that fails to comply with the requirements of this Act is guilty of a Class A Misdemeanor.
(Source: P.A. 93-734, eff. 7-14-04.)

(70 ILCS 1005/9) (from Ch. 111 1/2, par. 82)
Sec. 9. Any mosquito abatement district organized under the provisions of this Act may levy and collect a general tax on the property situated in such district, but the aggregate amount of taxes levied for any one year shall not exceed the rate of .025%, or the limitation in effect on July 1, 1967, whichever is greater, of value, as equalized or assessed by the Department of Revenue. The board of trustees shall determine and certify the amount to be levied and shall return the same to the county clerk. The county clerk in reducing the tax levies under Section 2 of "An Act concerning the levy and extension of taxes", approved May 9, 1901, as amended, shall not include the tax authorized by this Act in the limitation of one per cent of the assessed valuation upon which taxes are required to be extended. The foregoing limitations upon tax rates may be increased or decreased under the referendum provisions of the General Revenue Law of Illinois.
In case the district is located in more than one county the board of trustees shall determine and certify the amount to be levied upon the taxable property lying in each county and return the same to the respective county clerks of the counties in which the amount is to be levied. In order to determine the amount to be levied upon the taxable property of that part of the district lying in each county the board shall ascertain from the county clerk of the respective counties in which the district lies, the last ascertained equalized value of the taxable property of such district lying in their respective counties, then shall ascertain the rate per cent required and shall, accordingly, apportion the whole amount to be raised between the several parts of the district so lying in the different counties. The tax provided for in this Section shall be levied at the same time and in the same manner as nearly as practicable as taxes are now levied for city and village purposes under the laws of this State.
All such general taxes when collected shall be paid over to the treasurer of the board of trustees, who is authorized to receive and receipt for the same.
(Source: P.A. 81-1509.)

(70 ILCS 1005/9.1) (from Ch. 111 1/2, par. 82.1)
Sec. 9.1. Any mosquito abatement district organized under the provisions of this Act in the preparation of its annual budget and appropriation ordinance may provide that an amount equal to not more than one-half of one percent of the total equalized assessed value of real property situated in the district shall be allocated to and accumulated in a Capital Improvement, Repair or Replacement Fund for the purposes of specific capital improvements, repairs or replacements of specific types of district equipment or other real or personal property. Expenditures from the Capital Improvement, Repair or Replacement Fund shall be budgeted and appropriated for the fiscal year in which the capital improvement, repair or replacement will occur. Upon completion or abandonment of any object or purpose for which a Capital Improvement, Repair or Replacement Fund has been initiated, monies remaining in such fund shall be transferred into the general corporate fund of the district on the first day of the fiscal year following such abandonment or completion resulting in such surplus monies in such fund.
(Source: P.A. 83-171.)

(70 ILCS 1005/9.5)
Sec. 9.5. Levy and collection of taxes by municipalities and districts for mosquito abatement services. If a municipality budgets for and provides mosquito abatement services and levies, within its general tax levy, a tax to fund those services, and if the municipality lies wholly or partially within a district that also levies a district tax upon territory that lies in both the affected municipality and the district, then:
(1) The affected municipality shall pay to the

district the amount collected by the municipality from its levy upon territory that lies within the affected district that is also levying a district tax on the territory for the same type and quantity of services.

(2) Whenever a district receives any payment from any

municipality, as provided for in this Section, the district shall reduce and abate the taxes levied by the district on the territory that is subject to taxation for the same type and quantity of mosquito abatement purposes by both the affected municipality and the district, at a rate that would reduce the taxes by an amount equal to the amount received by the district.

(Source: P.A. 90-431, eff. 8-16-97.)

(70 ILCS 1005/10) (from Ch. 111 1/2, par. 83)
Sec. 10. Any territory lying adjacent and contiguous to a mosquito abatement district, and not part of another mosquito abatement district, may be annexed to such district in the following manner:
(a) Upon petition in writing, describing the territory proposed to be annexed and signed by a majority of the legal voters in such territory and by the owners of more than half of the taxable property in such territory as shown by the last ascertained equalized value of the taxable property in such territory, being filed with the trustees of such mosquito abatement district, such trustees may annex such territory by a resolution which shall be published at least once in a newspaper having a general circulation in the territory and shall include a notice of (1) the specific number of voters required to sign a petition requesting that the question of the adoption of the resolution be submitted to the electors of the territory; (2) the time in which the petition must be filed; and (3) the date of the prospective referendum. The county clerk of the county in which the territory is situated shall provide a petition form to any individual requesting one. The resolution shall be effective 30 days from the date of publication and is subject to a referendum, if such referendum is requested, prior to the effective date of the resolution, by the voters in the district equal to 10% or more of the registered voters in the district. Such trustees may also order the question of the annexation of such territory to be submitted to the legal voters of such district at a regular election therein by certifying the question to the proper election officials. Notice of such election shall be given and the election conducted in the manner provided by the general election law. The proposition shall be stated, "Shall the territory (describing it) be annexed to The.... Mosquito Abatement District?" If the majority of all the votes cast on the question is in favor of such annexation, the board of trustees shall so certify to the county clerk, and within ten days of such election the trustees by an order duly entered upon their records shall annex such territory to the district and shall file a map of the annexed territory in the office of the county clerk of the county where the annexed territory is situated. Thereupon such territory shall be deemed annexed to and shall be a part of such mosquito abatement district.
(b) Whenever a mosquito abatement district contains over 90% of territory of a specific city or village, the mosquito abatement district may annex additional adjacent and contiguous territory within that city or village, but not incorporated within a mosquito abatement district, by the passage of an ordinance to that effect.
The ordinance authorizing the annexation shall be published within 10 days after the ordinance has been adopted, in one or more newspapers having a general circulation within the territory. The publication of the ordinance shall be accompanied by a notice of (1) the specific number of voters required to sign a petition requesting the question of annexation; (2) the time within which the petition must be filed; and (3) the date of the prospective referendum. The county clerk of the county in which the territory is situated shall provide a petition form to any individual requesting one.
The ordinance shall take effect 30 days after the date of publication unless a referendum is requested prior to the effective date of the ordinance by 10% or more of the registered voters in the territory. The question of the annexation of the territory may be submitted to the legal voters of the territory at a regular election by certifying the question to the proper election officials. Notice of the election shall be given and the election conducted in the manner provided by the general election law. The proposition shall be stated, "Shall the territory (describing it) be annexed to The.... Mosquito Abatement District?" If the majority of all the votes cast on the question is in favor of the annexation, the territory shall be deemed annexed to and shall be a part of the mosquito abatement district.
No territory may be annexed under this subsection (i) more than one year after it has first been included in that city or village unless the territory so annexed is 50 acres or less or (ii) if the annexation would expand the mosquito abatement district's boundaries outside of a county unless the district already contains territory in that county.
(Source: P.A. 95-664, eff. 10-11-07.)

(70 ILCS 1005/11) (from Ch. 111 1/2, par. 84)
Sec. 11. Any mosquito abatement district organized under the provisions of this Act may be dissolved and discontinued upon like petition, hearing and election as is provided in this Act for the organization of such district. If a majority of the votes cast on the question at such election are in favor of such dissolution, the court shall enter an order of record in the court dissolving such district. The trustees of such mosquito abatement district shall immediately proceed to wind up the affairs of such district and shall have the same powers as before dissolution to levy taxes for the purpose of paying the debts, obligations and liabilities of such mosquito abatement district outstanding on the date of such dissolution and the necessary expenses of closing up the affairs of such district. All property of such district shall be sold and in case any excess remains after all liabilities of such district are paid such excess shall be paid to the various common school districts located in such mosquito abatement district ratably in the proportion that the taxable value of all the property in each of the school districts bears to the taxable value of all the property in the mosquito abatement district.
(Source: P.A. 83-343.)

(70 ILCS 1005/12) (from Ch. 111 1/2, par. 85)
Sec. 12. The invalidity of any part or portion of this act shall not affect the validity of the remaining part thereof.
(Source: Laws 1927, p. 694.)

(70 ILCS 1005/12a) (from Ch. 111 1/2, par. 85.1)
Sec. 12a. Any mosquito abatement district organized under the provisions of this Act which lies wholly within a county having fewer than 1,000,000 inhabitants which levies a tax for mosquito abatement pursuant to Section 25.05-4 of "An Act in relation to counties", approved March 31, 1874, as heretofore or hereafter amended, shall be dissolved and discontinued upon the action by such county board which levies such tax.
The trustees of such mosquito abatement district shall immediately proceed to wind up the affairs of such district and shall have the same powers as before dissolution to levy taxes for the purpose of paying the debts, obligations and liabilities of such mosquito abatement district outstanding on the date of such dissolution and the necessary expenses of closing up the affairs of such district. All property of such district shall be sold and in case any excess remains after all liabilities of such district are paid such excess shall be paid to the various common school districts located in such mosquito abatement district ratably in the proportion that the taxable value of all the property in each of the school districts bears to the taxable value of all the property in the mosquito abatement district.
(Source: Laws 1963, p. 3019.)

(70 ILCS 1005/13) (from Ch. 111 1/2, par. 85a)
Sec. 13. The owner or owners of record of any area of land consisting of one or more tracts lying within the corporate limits of any mosquito abatement district may have the area disconnected from the mosquito abatement district in the following manner:
The owner or owners of record of any such tract or tracts of land shall file a petition in the Circuit Court of the county in which the district was organized alleging facts in support of disconnection, including the following:
(1) That the tract or tracts involved are located upon the border of the district;
(2) That disconnection will not result in the isolation of any part of the district from the remainder of the district;
(3) That disconnection will not destroy, or impair the effectiveness of the mosquito abatement district in the performance of its lawful functions of controlling and exterminating mosquitoes, flies and other insects within the district;
(4) That disconnection will not jeopardize the financial position of the district;
(5) And that disconnection will not adversely affect the public health and welfare.
The mosquito abatement district from which disconnection is sought shall be made a defendant, and it or any taxpayer residing in the district may appear and defend against the petition.
The court shall set the petition for hearing on a date not less than 30 days after the filing of the petition, and copy of the petition shall be mailed to the Department of Public Health of the State of Illinois and to the Illinois State Natural History Survey by the clerk of the court, such copies to be furnished by the petitioners. The court shall not proceed to final hearing of the petition without a joint written report from the Department of Public Health and the Illinois State Natural History Survey as to the probable effect upon the public health and welfare and upon the effectiveness of the mosquito abatement district in the performance of its lawful duties if disconnection were granted as prayed. A copy of such report shall also be mailed to the petitioners or their attorneys of record. The court shall upon request grant to any party the right to examine witnesses from such state agencies as may have investigated the facts incorporated in any such reports.
If the court finds that the allegations of the petition are true and that the area of land is entitled to disconnection, it shall order the specified land disconnected from the mosquito abatement district and thereupon said land shall cease to be a part of such district. Said land shall not, however, be relieved from any bonded indebtedness of the district previously created as to its proportionate share thereof.
The decision of the court is appealable as in other civil cases.
The provisions of this section 13 shall not apply to districts incorporated in counties of over 500,000 population.
(Source: Laws 1967, p. 3973.)

(70 ILCS 1005/13a) (from Ch. 111 1/2, par. 85b)
Sec. 13a. Any territory which lies within a mosquito abatement district and which lies within a county which levies a tax for mosquito abatement pursuant to Section 25.05-4 of "An Act in relation to counties", approved March 31, 1874, as heretofore or hereafter amended, shall be disconnected from such mosquito abatement district upon the action by the county board of such county which levies such tax and shall cease to be a part of such district. Such land shall not, however, be relieved from any bonded indebtedness of the district previously created as to its proportionate share thereof.
(Source: Laws 1963, p. 3019.)



70 ILCS 1105/ - Museum District Act.

(70 ILCS 1105/0.01) (from Ch. 85, par. 6800)
Sec. 0.01. (Repealed).
(Source: P.A. 86-1324. Repealed by P.A. 91-357, eff. 7-29-99.)

(70 ILCS 1105/1) (from Ch. 85, par. 6801)
Sec. 1. Short title. This Act may be cited as the Museum District Act.
(Source: P.A. 86-477.)

(70 ILCS 1105/2) (from Ch. 85, par. 6802)
Sec. 2. (Repealed).
(Source: P.A. 86-477. Repealed by P.A. 91-918, eff. 7-7-00.)

(70 ILCS 1105/3) (from Ch. 85, par. 6803)
Sec. 3. Authorization to create district. Whenever an area of contiguous territory lying wholly within one county contains one or more historical sites and one or more municipalities, the territory may be incorporated as a museum district as provided in this Act.
(Source: P.A. 86-477.)

(70 ILCS 1105/4) (from Ch. 85, par. 6804)
Sec. 4. Petition for referendum.
(a) Any 200 legal voters residing within the limits of a proposed district may petition the circuit court of the county in which the proposed district lies for an order to submit the question to the electors of the proposed district whether or not it shall be organized as a museum district under this Act.
(b) The petition must contain a definite description of the territory to be included within the district, the proposed name of the district, the name of each municipality within the district, and a description of each historical site within the district.
(c) Upon filing the petition in the office of the clerk of the circuit court of the county in which the territory lies, the circuit court shall fix a day and hour for a hearing on the petition, which shall be at least 15 days after the filing of the petition. The clerk of the circuit court shall cause a notice of the time and place of hearing to be published 3 successive days in a newspaper having a general circulation in the territory of the proposed district. The date of the last publication of the notice must be at least 5 days before the time set for the hearing.
(d) At the hearing on the petition the court shall hear any person owning property or residing within the proposed district who desires to be heard. If the court finds that all of the provisions of this Act have been complied with, the court shall enter an order fixing and defining the boundaries and the name of the proposed district in accordance with the prayer of the petition.
(e) If any other petition for the organization of a museum district in the same county is filed under this Act before the time fixed for the hearing of the first petition, the court shall postpone the hearing on the first petition, and the hearing on all petitions shall be set for the same day and hour. All petitions filed after the first petition shall be assigned to the judge to whom the first petition is assigned so that all petitions may be heard by the same judge. If 2 or more petitions are filed under this Act and come on for hearing at the same time and the court finds that any of the territory included within any one of the petitions is included within or contiguous to the territory included in any other petition, the court may include all of the territory described in the petitions in one district and shall fix the name proposed in the petition first filed as the name of the district.
(f) After the entry of the order fixing and defining the boundaries and the name of a proposed district, the circuit court shall order that the question of organization of the proposed district be submitted to the electors of the proposed district. The clerk of the circuit court shall certify the order and the question to the proper election officials, who shall submit the question to the electors of the proposed district in accordance with the general election law. Notice of the referendum shall contain a definite description of the territory of the district and the proposed name of the district.
(Source: P.A. 86-477.)

(70 ILCS 1105/5) (from Ch. 85, par. 6805)
Sec. 5. Referendum. The proposition shall be substantially in the following form: "Shall the .... Museum District be organized in the territory described as follows: (insert description)?".
If a majority of the votes cast on the question are in the affirmative, the district shall then be an organized museum district under this Act.
(Source: P.A. 86-477.)

(70 ILCS 1105/6) (from Ch. 85, par. 6806)
Sec. 6. Board of Commissioners. (a) The affairs of the district shall be managed by a board of commissioners consisting of 5 commissioners, who shall be appointed by the presiding officer of the county board of the county in which the museum district is situated, with the advice and consent of the county board. The first appointments shall be made more than 60 days but not more than 90 days after the district is organized. Each commissioner must be a legal voter in the district. The first commissioners shall be appointed for terms ending June 30, one, 2, 3, 4, and 5 years after the district is organized, as determined by lot. Thereafter, successor commissioners shall be appointed for terms of 5 years. Commissioners shall receive no compensation but shall be reimbursed for their reasonable and necessary expenses incurred in the performance of official duties.
(b) Whenever a commissioner is no longer a legal voter of the district, the office shall immediately become vacant. Whenever a vacancy in the office of commissioner occurs for any reason, a successor shall be appointed for the remainder of the term in the same manner as other commissioners are appointed.
(c) A museum district may sue and be sued, enter into contracts, acquire and hold real and personal property necessary for its corporate purposes, and adopt a seal and alter the same at its pleasure.
(d) If the boundaries of a district are the same as the boundaries of a county or municipality, the corporate authorities of the county or municipality shall have the powers and perform the duties of the commissioners, and in that case no commissioners shall be appointed for the district. The corporate authorities shall receive no additional compensation for governing the museum district.
(Source: P.A. 86-477.)

(70 ILCS 1105/7) (from Ch. 85, par. 6807)
Sec. 7. Historical sites. A museum district has the power to acquire, improve, and maintain any interest in lands containing one or more historical sites, together with related lands and facilities, for the purpose of protecting and preserving the historical sites and establishing a museum for the purpose of public awareness and education. A district may enter into contracts with local governments to pay all or part of the costs of improving and maintaining any public roadway lying outside the district's property but providing public access to the lands and facilities of the district.
(Source: P.A. 86-477.)

(70 ILCS 1105/8) (from Ch. 85, par. 6808)
Sec. 8. Real estate. A museum district may acquire lands for its purposes (i) by lease, (ii) in fee simple by gift, grant, legacy, purchase, or condemnation, or (iii) by easement. A museum district may construct, lay out, improve, and maintain wells, power plants, comfort stations, shelter houses, paths, driveways, public roads, roadways, and other improvements and facilities that are necessary or desirable for its purposes. A museum district also may grant licenses, easements, and rights-of-way for the construction, operation and maintenance upon, under, or across any property of the district of facilities for water, sewage, telephone, telegraph, electric, gas, or other public utilities, subject to the terms and conditions determined by the district.
(Source: P.A. 86-477.)

(70 ILCS 1105/8.5)
Sec. 8.5. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 1105/9) (from Ch. 85, par. 6809)
Sec. 9. Installment purchases and leases. The board of a museum district may by ordinance (i) purchase or lease as lessee real or personal property, or acquire an easement in real property, for public purposes pursuant to contracts or leases which provide that the consideration for the purchase, lease, or easement may be paid in annual installments and (ii) lease as lessee or purchase real or personal property for public purposes pursuant to a lease or purchase agreement which provides that the district may, at its option, purchase the property which is subject to the agreement or lease upon terms providing that payments previously made, or a portion of them, are deducted from the purchase price of the property.
(Source: P.A. 86-477.)

(70 ILCS 1105/10) (from Ch. 85, par. 6810)
Sec. 10. Licenses. The board of a museum district may by ordinance issue licenses for any activity reasonably connected with its purposes.
(Source: P.A. 86-477.)

(70 ILCS 1105/11) (from Ch. 85, par. 6811)
Sec. 11. Board and officers. (a) The board is the corporate authority of the district and may pass and enforce all necessary ordinances, rules, and regulations for the management of the property and conduct of the business of the district. The president of the board may appoint employees to positions authorized by the board.
(b) Within 60 days after their appointment, the initial commissioners shall organize by selecting from their members a president, secretary, treasurer, and such other officers as may be necessary, who shall hold office until the next June 30 and until their successors are selected and qualify. Thereafter, the officers shall be selected as provided in this Section for a term of one year ending June 30 and until their successors are selected and qualify.
(c) In any county or municipality where the corporate authorities act as the governing body of a district, the person exercising the powers of the president of the board shall appoint a secretary, treasurer, and other officers and employees as may be necessary.
(Source: P.A. 86-477.)

(70 ILCS 1105/12) (from Ch. 85, par. 6812)
Sec. 12. Contracts. All contracts for supplies, material, or work involving an expenditure in of more than $10,000 shall be let to the lowest responsible bidder, after advertising at least once in one or more newspapers of general circulation within the district, except work requiring personal confidence or necessary supplies where competitive bidding is impossible. Contracts for supplies, material, or work involving an expenditure of $10,000 or less may be let without advertising for bids, but whenever practicable at least 3 competitive bids shall be obtained before letting the contract. All contracts for supplies, material, or work shall be signed by the president of the board of commissioners or by any other officer designated by the board.
(Source: P.A. 86-477.)

(70 ILCS 1105/13) (from Ch. 85, par. 6813)
Sec. 13. Funds of the district. (a) The board of commissioners, when requested by the treasurer of the district, shall designate one or more banks or savings and loan associations where the funds of the district received by the treasurer may be deposited. When a bank or savings and loan association has been designated as a depository, it shall continue as a depository until 10 days after a new depository is designated and is qualified by furnishing the statements of resources and liabilities required by this Section. When a new depository is designated, the board of commissioners shall notify the sureties of the treasurer of that fact in writing at least 5 days before the transfer of funds. The treasurer of the district shall be discharged from responsibility for all funds and moneys while they are deposited in a designated bank or depository.
(b) A bank or savings and loan association shall not receive public funds as provided in this Section unless it has complied with the requirements of Section 6 of "An Act relating to certain investments of public funds by public agencies", approved July 23, 1943, as now or hereafter amended.
(Source: P.A. 86-477.)

(70 ILCS 1105/14) (from Ch. 85, par. 6814)
Sec. 14. Civil service. Whenever the county in which a district is located is governed by a law regulating its civil service and the method of selecting its employees, all employees of the district, except the treasurer and attorneys, shall be selected in the manner provided by and shall be subject to the law regulating the civil service in the county.
(Source: P.A. 86-477.)

(70 ILCS 1105/15) (from Ch. 85, par. 6815)
Sec. 15. Records and reports. The board shall keep a record of all ordinances and other proceedings which shall be open to the inspection of any person residing in the district at all reasonable and proper times. The board shall report annually to the county board concerning its revenues, expenditures, acquisition of historical sites, construction work, property, and other matters acted upon by the board during the previous year.
(Source: P.A. 86-477.)

(70 ILCS 1105/16) (from Ch. 85, par. 6816)
Sec. 16. Ordinances. An action of the board requires the affirmative vote of 3 commissioners. An ordinance imposing a fine or penalty or making an appropriation shall, within 10 days after its passage, be published at least once in a newspaper designated by the board and having a general circulation within the district, and the ordinance shall not take effect until 10 days after it is published. All other ordinances, orders, or resolutions shall take effect upon their passage unless the ordinance, order, or resolution provides otherwise.
(Source: P.A. 86-477.)

(70 ILCS 1105/17) (from Ch. 85, par. 6817)
Sec. 17. Debt and bonds. The board of a museum district may, for any of its authorized purposes, borrow money upon the faith and credit of the district and may issue bonds. A district may not, however, become indebted in any manner or for any purpose to an amount including existing indebtedness in the aggregate exceeding 1.5% of the assessed value, as equalized by the Department of Revenue, of the taxable property in the district. A district may not incur (i) indebtedness in excess of .3% of the assessed value, as equalized by the Department of Revenue, of taxable property in the district for the development of historical sites, together with related lands and facilities, held by the district or (ii) indebtedness for any other purpose except the acquisition of historical sites, together with related lands and facilities, unless the proposition to issue bonds or otherwise incur indebtedness is certified by the board to the proper election officials, who shall submit the proposition at an election in accordance with the general election law, and the proposition is approved by a majority of those voting upon the proposition. Before or at the time of issuing bonds, the board shall provide by ordinance for the collection of an annual tax sufficient to pay the interest on the bonds as it falls due and to pay the principal of the bonds as they mature. The bonds shall mature not later than 20 years after the date thereof. Such bonds shall bear interest at such rate or rates as do not exceed those set forth in "An Act to authorize public corporations to issue bonds, other evidences of indebtedness and tax anticipation warrants subject to interest rate limitations set forth therein", approved May 26, 1970, as amended from time to time, and shall be issuable upon any terms and may have provisions as make use of any authority as may be provided in the Local Government Debt Reform Act, as amended from time to time.
(Source: P.A. 86-477.)

(70 ILCS 1105/18) (from Ch. 85, par. 6818)
Sec. 18. Taxes.
(a) After the first Monday in October and by the first Monday in December in each year, the board shall levy the general taxes for the district for the next fiscal year. Taxes shall be levied in the same manner as taxes are levied for municipal purposes, except the filing of the ordinance with the county clerk shall be made by the last Tuesday in December each year.
(b) The amount of taxes levied for general corporate purposes for a fiscal year may not exceed the rate of .02% of the assessed value, as equalized by the Department of Revenue, of the taxable property in the district. In addition, in museum districts having a population of 100,000 or more but less than 2,000,000, the board may levy taxes for constructing, restoring, reconditioning, reconstructing, and acquiring improvements and for the development of the historical sites, together with related lands and facilities, of the district in an amount for each fiscal year at a rate not to exceed .05% of the assessed value, as equalized by the Department of Revenue, of the taxable property in the district.
(c) The taxes and rates authorized by this Section are exclusive of the taxes required for the payment of the principal of and interest on bonds and exclusive of taxes levied for employees' annuity and benefit purposes.
(d) All moneys collected under this Act shall be paid to the treasurer of the district.
(Source: P.A. 86-477; 87-17.)

(70 ILCS 1105/19) (from Ch. 85, par. 6819)
Sec. 19. Lapse of appropriations and levies. Any appropriation or levy made for the purpose of constructing, restoring, reconditioning, reconstructing, or acquiring improvements and for the development of historical sites, together with related lands and facilities, of the district need not be expended during the fiscal year in which the appropriation or levy is made. The appropriation does not lapse and the moneys levied, collected, or received for that purpose do not become part of the general funds of the district for a period of 5 years and are not available for appropriation in a later fiscal year, but shall be retained and held in a separate fund for 5 years to be expended within that time for the purpose for which appropriated and levied. After 5 years the moneys become a general asset available for appropriation for general corporate purposes. It is not a defense or objection to any appropriation or levy for the same purposes in a later fiscal year that there remain uncommenced or uncompleted projects or unexpended moneys arising in an appropriation or levy of an earlier year for purposes of this Section, unless the period of 5 years after the fiscal year in which the appropriation was made has elapsed.
(Source: P.A. 86-477.)

(70 ILCS 1105/20) (from Ch. 85, par. 6820)
Sec. 20. Fiscal year and appropriation ordinances. (a) The board shall fix a fiscal year for the district. The board shall, within or before the first quarter of each fiscal year, adopt an annual appropriation ordinance appropriating the sums of money that will be required to defray all necessary expenses and liabilities of the district to be paid or incurred during the fiscal year.
(b) The failure of the board to adopt an annual appropriation ordinance or to otherwise comply with the provisions of this Section shall not affect the validity of any tax levy of the district. The annual appropriation ordinance for any fiscal year need not be intended or required to be in support of or in relation to any tax levy made during that fiscal year.
(c) A district that determines to change its fiscal year may adopt an appropriation ordinance for a transition period of more or less than 12 months as may be necessary to effect the change. Appropriations made for the transition period shall end with the close of the transition period.
(Source: P.A. 86-477.)

(70 ILCS 1105/21) (from Ch. 85, par. 6821)
Sec. 21. Transfers and further appropriations. After the adoption of the annual appropriation ordinance, no further appropriations may be made at any other time during that fiscal year, except the board may amend its appropriation ordinance from time to time by the same procedure required by this Act for the original adoption of the appropriation ordinance. Transfer from one appropriation of any one fund to another of the same fund, not affecting the total amount appropriated, may be made at any meeting of the board by a two-thirds vote of all the members constituting the board. By a like vote the board may make appropriations in excess of these authorized by the appropriation ordinance in order to meet an immediate emergency.
(Source: P.A. 86-477.)

(70 ILCS 1105/22) (from Ch. 85, par. 6822)
Sec. 22. Prompt payment. Purchases made pursuant to this Act shall be made in compliance with the Local Government Prompt Payment Act, as now or hereafter amended.
(Source: P.A. 86-477.)

(70 ILCS 1105/23) (from Ch. 85, par. 6823)
Sec. 23. Annexation. Any territory adjoining a museum district and situated in the same county as the district may become a part of the district as provided in this Section. Upon the filing with the circuit court of the county in which the district is located of a petition signed by not less than 10% of the legal voters residing within the territory proposed to be annexed, the clerk of the circuit court shall certify the question of the annexation to the proper election officials, who shall submit the question to the voters of the territory proposed to be annexed in accordance with the general election law. If a majority of the votes cast on the question are in favor of the annexation, the territory proposed to be annexed shall then be a part of the museum district.
(Source: P.A. 86-477.)

(70 ILCS 1105/24) (from Ch. 85, par. 6824)
Sec. 24. Charges for use of facilities. The district may enact and enforce rules and regulations for the management, maintenance, care, protection, and use of its facilities. Charges or rates for the use of a facility may be established, revised, and maintained from time to time, shall be payable under the supervision of the board, and may be made available to defray the reasonable expenses of the district.
(Source: P.A. 86-477.)

(70 ILCS 1105/25) (from Ch. 85, par. 6825)
Sec. 25. Violations. A member of the board of a district or any other person holding any other office, trust, or employment under a district who wilfully violates any of the provisions of this Act commits a business offense and shall be fined at least $501 but not more than $10,000 and shall forfeit his or her office, trust, or employment and shall be removed from office. The member or other person shall be liable for any sum unlawfully diverted from a working cash fund or otherwise, to be recovered by the district or by any taxpayer in the name of and for the benefit of the district in an appropriate civil action. A taxpayer who brings suit shall give bond for costs and be liable for all costs assessed against the district in the suit, and judgment shall be rendered accordingly. Nothing in this Section bars any other remedies.
(Source: P.A. 86-477.)

(70 ILCS 1105/26) (from Ch. 85, par. 6826)
Sec. 26. Building codes. The board of commissioners of a district whose boundaries encompass 2 or more municipalities may elect to be governed exclusively by the rules and regulations governing the construction and alteration of buildings and structures as adopted by the county board of the county in which the district is located. The election to be governed by the county's rules and regulations shall be made by adopting an ordinance to that effect. Within 30 days of adoption of the ordinance, the district shall notify each affected municipality of its decision to be governed by the county's rules and regulations by providing the municipality with a certified copy of the ordinance. The effective date of the ordinance shall be 60 days after its adoption by the board of commissioners.
(Source: P.A. 86-477.)

(70 ILCS 1105/27)
Sec. 27. Cessation of district organization. Notwithstanding any other provision of law, if a majority vote of the board of commissioners is in favor of the proposition to annex the district to another district whose boundaries are contiguous, or consolidate the district into a municipality with which the district is coterminous or substantially coterminous, or consolidate the district into the county in which the district sits, and if the governing authorities of the governmental unit assuming the functions of the former district agree by resolution to accept the functions (and jurisdiction over the territory, if applicable) of the consolidated or annexed district, then the district shall cease. On the effective date of the annexation or consolidation, all the rights, powers, duties, assets, property, liabilities, indebtedness, obligations, bonding authority, taxing authority, and responsibilities of the district shall vest in and be assumed by the governmental unit assuming the functions of the former district.
The employees of the former district shall be transferred to the governmental unit assuming the functions of the former district. The governmental unit assuming the functions of the former district shall exercise the rights and responsibilities of the former district with respect to those employees. The status and rights of the employees of the former district under any applicable contracts or collective bargaining agreements, historical representation rights under the Illinois Public Labor Relations Act, or under any pension, retirement, or annuity plan shall not be affected by this amendatory Act.
(Source: P.A. 98-1002, eff. 8-18-14.)



70 ILCS 1205/ - Park District Code.

Article 1 - Short Title--Construction--Definitions

(70 ILCS 1205/Art. 1 heading)

(70 ILCS 1205/1-1) (from Ch. 105, par. 1-1)
Sec. 1-1. This Act may be cited as the Park District Code.
(Source: P.A. 86-1475.)

(70 ILCS 1205/1-2) (from Ch. 105, par. 1-2)
Sec. 1-2. (a) It is the intent of this codification that from and after its effective date, all existing park districts heretofore organized, together with all districts hereafter organized under this code, shall have identical powers, duties and purposes except for those instances where specific powers, duties or forms of organization are expressly conferred upon or prescribed for Submerged Land Park Districts, Pleasure Driveway and Park Districts or Township Park Districts, as in this code provided by specific designation.
(b) Construction. The provisions of this code, so far as they are the same or substantially the same as those of any prior statute, shall be construed as a continuation of such prior provisions and not as a new enactment.
(c) If in any other statute reference is made to an act of the General Assembly or a section of such an act which is continued in this code, such reference shall be held to refer to the act or section thereof so continued in this code.
(d) Nothing set forth herein shall be construed to disturb, alter, amend, limit, or broaden the powers of the Chicago Park District or any other park district heretofore formed under special charter.
(e) Where reference in this code is made to a specific article or section but no act is specified, the reference is to an article or section of this code and to all amendments thereto which may be hereafter enacted.
(f) Where reference in this code is made for any purpose to another act, either specifically or generally, the reference shall be to that act and all amendments thereto now in force or which may be hereafter enacted.
(g) The provisions of this code shall be cumulative in effect and if any provision is inconsistent with another provision of this code or with any other act not expressly repealed by Section One of Article Twelve hereof, it shall be considered as an alternative or additional power and not as a limitation upon any other power granted to or possessed by any park district.
(h) If any provision of this code is held invalid, the invalidity of that provision shall not affect any of the other provisions of this code.
(Source: Laws 1951, p. 113.)

(70 ILCS 1205/1-3) (from Ch. 105, par. 1-3)
Sec. 1-3. (a) The term "park district" or "district" where used herein shall refer to any district having a population of less than 500,000 inhabitants organized under the provisions of this code, or any district organized under "An Act to provide for the creation of pleasure driveway and park districts" approved June 19, 1893, as amended, or "An Act to provide for the organization of park districts and the transfer of submerged lands to those bordering on navigable bodies of water", approved June 24, 1895, as amended, or "An Act to establish and maintain parks and parkways in towns and townships", approved May 29, 1911, as amended, or any one of them as indicated by the context of the section wherein said phrase appears.
(b) The term "Pleasure Driveway and Park District" means any park district organized under "An Act to provide for the creation of pleasure driveway and park districts", approved June 19, 1893, as amended, or any park district heretofore organized under the provisions of this code as a Pleasure Driveway and Park District.
(c) The term "Submerged Land Park District" means any park district organized under "An Act to provide for the organization of park districts and the transfer of submerged lands to those bordering on navigable bodies of water", approved June 24, 1895, as amended, or any park district heretofore organized under the provisions of this code as a Submerged Land Park District.
(d) The term "Township Park District" means any park district organized under "An Act to establish and maintain parks and parkways in towns and townships", approved May 29, 1911, as amended, or any park district heretofore organized under the provisions of this code as a Township Park District.
(e) The term "General Park District" means any park district hereafter formed under this code or any Submerged Land Park District as that term is defined in Section 1-3 (c) hereof.
(Source: Laws 1951, p. 113.)

(70 ILCS 1205/1-5) (from Ch. 105, par. 1-5)
Sec. 1-5. Referenda. Whenever a proposition or public question is required to be submitted, pursuant to this Act, for approval or rejection by the electorate at an election, the time and manner of conducting such referendum shall be in accordance with the general election law of the State.
(Source: P.A. 81-1489.)

(70 ILCS 1205/1-6) (from Ch. 105, par. 1-6)
Sec. 1-6. Election Definitions. As used in this Act in connection with elections of park district officials and referenda:
(a) "Voter" or "legal voter" or "elector" means a person qualified to vote under the general election law.
(b) "Certify" and "certification", when used in connection with elections of officers or referenda, refers to the certification, in accordance with the general election law, of offices, candidates or propositions to county clerks and boards of election commissioners for inclusion on the ballot at an election.
(c) "Submit" and "submission", when used in connection with a referendum on a proposition or question, refers to the submission to the voters, in accordance with the general election law, of the proposition or question by county clerks and boards of election commissioners.
(Source: P.A. 83-1362.)



Article 2 - Organization--Elections

(70 ILCS 1205/Art. 2 heading)

(70 ILCS 1205/2-1) (from Ch. 105, par. 2-1)
Sec. 2-1. Any territory having less than 500,000 population and so lying as to form one connected area (no portion of which shall be already included in an incorporated park district except in the cases provided for in Section 2-2.1) may be incorporated as a park district, hereinafter referred to as a "General Park District".
(Source: Laws 1963, p. 915.)

(70 ILCS 1205/2-2) (from Ch. 105, par. 2-2)
Sec. 2-2. In organizing any park district under this Code not less than 100 legal voters resident within the limits of such proposed park district may petition the circuit judge of the county in which such territory, or the greater or greatest portion thereof, in area, lies, to cause the question to be submitted to the legal voters of such proposed park district whether they will organize as a park district. Such petition shall clearly define the territory intended to be embraced in such district and the name of such proposed district. The petition must include an affidavit attesting that notice of intent to petition for formation of a park district has been published as required by the general election law. In cases coming within the terms of Section 2-2.1 the petition shall also set forth facts showing that the proposed park district meets the requirements of that Section and shall be signed by the number of legal voters required by that Section.
(Source: P.A. 81-1490.)

(70 ILCS 1205/2-2.1) (from Ch. 105, par. 2-2.1)
Sec. 2-2.1. (a) When 2 or more park districts are situated entirely within the corporate limits of the same municipality, a park district coterminous with such municipality may be organized in the manner hereinafter provided, and, when so organized, shall supersede the park districts previously existing within the limits of the municipality. The petition to organize such a park district shall comply with the requirements of Section 2-2, but must be signed by not less than 100 legal voters residing in each of the existing park districts and, if the municipality includes territory not included within any existing park district, by at least 100 legal voters residing in such territory or by at least 10% of the legal voters residing in such territory, whichever is less. The petition shall also state whether the proposed district shall have 5 elected commissioners or 7 appointed commissioners. If the proposed district shall have 7 appointed commissioners, the chief executive officer of the municipality, with the advice and consent of the corporate authorities, shall appoint the commissioners. The initial appointed commissioners shall serve terms determined by lot as follows: 2 for terms of 2 years, 2 for terms of 4 years, and 3 for terms of 6 years. Thereafter, appointed commissioners shall serve for terms of 6 years. A vacancy in the office of appointed commissioner shall be filled for the unexpired term in the same manner as an original appointment. "Municipality" as used in this Section means a city, village or incorporated town.
(b) (Blank).
(c) (Blank).
(Source: P.A. 99-16, eff. 1-1-16.)

(70 ILCS 1205/2-2.2) (from Ch. 105, par. 2-2.2)
Sec. 2-2.2. Organization; municipal territory. Where territory to be organized includes any part of a municipality not currently a part of any park district, then the territory to be organized must include all of the municipality.
(Source: P.A. 87-847.)

(70 ILCS 1205/2-3) (from Ch. 105, par. 2-3)
Sec. 2-3. An organization or reorganization petition under Section 2-2 or 2-2.1 shall be filed in the offices of the clerk of the circuit court in which such proposed district or district to be reorganized, or the greater or greatest portion in area thereof, is situated together with a request that the circuit judge set a date and time for a public hearing thereon. The organization petition shall contain a plat survey of the legal boundaries of the proposed district. The circuit judge shall fix a date and time, not less than 30 days nor more than 180 days after the date of filing of such petition and hearing request, for a public hearing on the subject of the petition. Notice of the time and place of such hearing shall be given by the clerk of the circuit court at least 20 days prior to the date fixed for such hearing by at least one publication thereof in one or more daily or weekly newspapers having a general circulation within the proposed park district.
If no request for a hearing accompanied the petition or if a hearing on the petition has not been held within the time required by this Section, such petition shall be void and shall be dismissed by the circuit judge.
(Source: P.A. 84-633.)

(70 ILCS 1205/2-4) (from Ch. 105, par. 2-4)
Sec. 2-4. If the circuit judge finds, upon such hearing, that the petition meets the requirements of this Act and the general election law, and that the boundaries as defined are reasonable boundaries for the formation of a park district or districts, he shall order the question submitted to referendum and, if applicable, the election of 5 commissioners in such proposed district or districts at the next regular election at which the question may be submitted in accordance with the general election law. Thereupon the clerk of the circuit court shall certify said proposition and, if applicable, offices to the proper election authority which shall conduct such election at the time and in the manner provided by the general election law. Nomination petitions for this initial election, if applicable, shall be filed within the time provided by the general election law. In the case of a proposition to reorganize a district into 2 new districts under subsection (b) of Section 2-2.1, nomination petitions shall be filed separately for each of the proposed districts.
(Source: P.A. 86-307.)

(70 ILCS 1205/2-5) (from Ch. 105, par. 2-5)
Sec. 2-5. The ballots to be used at such election shall be substantially the following form:
( )For Park District
( )Against Park District
For Park Commissioners (Vote for five)
(Here insert names of nominees, if any, with square at left opposite each, and five additional blank lines for voters to write in names if desired.)
( ).......................................................
( ).......................................................
Names
( ).......................................................
( ).......................................................
( ).......................................................
......................................................
......................................................
......................................................
......................................................
......................................................
and shall include the names of all nominees for commissioners together with five blank lines for voters to write in names if desired; provided however in election jurisdictions where voting devices are utilized, voters may write in names in the manner provided in the general election law governing such voting systems. If the proposed district shall have appointed commissioners, the provisions for voting for commissioners shall be omitted from the ballot.
(Source: P.A. 86-307.)

(70 ILCS 1205/2-6) (from Ch. 105, par. 2-6)
Sec. 2-6. The circuit court shall canvass such returns and shall enter a judgment of record determining and declaring the results of the election, which judgment shall be filed in the court and if such district shall lie in more than one county, a certified copy thereof shall be delivered to the clerk of the circuit court of each such other county who shall file the certified copy of record in the circuit court of such county.
(Source: P.A. 83-1362.)

(70 ILCS 1205/2-7) (from Ch. 105, par. 2-7)
Sec. 2-7. Except as otherwise provided in Section 2-7.1, in case a majority of the votes cast upon the question so submitted shall be in favor of the establishment of such district, said district shall then be deemed organized subject to the election of the initial commissioners: Provided, that where a referendum has been held to organize any territory as a park district under this Act at which a majority of the votes cast in the territory proposed to be organized was against the organization of such park district, then in any subsequent referendum to organize a park district, held within 2 years of the date of the previous referendum, which includes any of the territory included in such previous referendum, if a city, village or incorporated town is included in the territory proposed as a district, no such district shall be deemed to be organized unless a majority of the votes cast within the limits of each such city, village or incorporated town and also a majority of the votes cast outside the limits of each such city, village or incorporated town, shall be in favor of the establishment of such district. The clerk shall certify the proposition to the proper election officials who shall submit the proposition at an election in accordance with the general election law.
(Source: P.A. 81-1489.)

(70 ILCS 1205/2-7.1) (from Ch. 105, par. 2-7.1)
Sec. 2-7.1. (a) In case of a proposal to organize a park district as provided in subsection (a) of Section 2-2.1, the district shall be deemed organized if the proposal to organize the district receives the favorable vote of a majority of all votes cast on the question, and also receives the favorable vote of a majority of the votes cast within each of the existing park districts and in the territory, if any, not included in any existing park district. Thereupon the old park districts shall cease to exist, and the newly organized district shall succeed to all of their property and all their rights and obligations, including any bonded indebtedness.
(b) In case of a proposal to reorganize a park district into 2 new park districts as provided in subsection (b) of Section 2-2.1, the district shall be deemed reorganized if the proposal to reorganize the park district receives the favorable vote of a majority of all votes cast within the park district to be so reorganized. Thereupon the old park district shall cease to exist, and the newly organized park districts shall succeed to all of its property and all of its rights and obligations, including any bonded indebtedness, as provided in Section 2-2.1.
(Source: P.A. 83-1346.)

(70 ILCS 1205/2-8) (from Ch. 105, par. 2-8)
Sec. 2-8. All courts in this State shall take judicial notice of all park districts.
(Source: Laws 1951, p. 113.)

(70 ILCS 1205/2-9) (from Ch. 105, par. 2-9)
Sec. 2-9. Candidates for park commissioner elected at the election to determine whether or not a General Park District shall be formed shall be nominated in the same manner and form as prescribed in the general election law, except that the petition for nomination shall be filed with the clerk of the circuit court and shall have the signatures of no less than 25 qualified voters. Candidates for the initial board of commissioners shall file nomination petitions within the time prescribed by the general election law.
In the event that such park district is organized, then the five persons who shall have received the highest number of votes for commissioners each at such election shall be declared the commissioners of said district.
(Source: P.A. 81-1490.)

(70 ILCS 1205/2-10) (from Ch. 105, par. 2-10)
Sec. 2-10. Except as otherwise provided herein, within 30 days after declaration of the result of the election to organize a district, the five persons elected as commissioners shall meet and decide by lot, the term for which each shall hold office. Two shall serve for six years; two shall serve for four years; and one shall serve for two years, respectively and until their successors shall be duly elected and qualified.
(Source: P.A. 81-1490.)

(70 ILCS 1205/2-10a) (from Ch. 105, par. 2-10a)
Sec. 2-10a. Any district may provide by referendum, or by resolution of the board, that the board shall be comprised of 7 commissioners. Any such referendum shall be initiated and held in the same manner as is provided by the general election law.
If a majority of the votes cast on the proposition is in favor of the 7-member board, or if the board adopts a resolution stating that it is acting pursuant to this Section in order to create a 7-member board, then whichever of the following transition schedules are appropriate shall be applied: At the election of commissioners next following by at least 60 days the date on which the proposition to create a 7-member board was approved at referendum or by resolution, the number of commissioners to be elected shall be 2 more than the number that would otherwise have been elected. If this results in the election, pursuant to Section 2-12 of this Act, of 4 commissioners at that election, one of the 4, to be determined by lot within 30 days after the election, shall serve for a term of 4 years or 2 years as the case may be, instead of 6 years, so that his term will expire in the same year in which the term of only one of the incumbent commissioners expires. Thereafter all commissioners shall be elected for 6-year terms as provided in Section 2-12. If the creation of a 7-member board results in the election of either 3 or 4 commissioners, pursuant to Section 2-12a of this Act, at that election, 2 of them, to be determined by lot within 30 days after the election, shall serve for terms of 2 years instead of 4 years. Thereafter all commissioners shall be elected for 4-year terms as provided in Section 2-12a of this Act.
In any district where a 7-member board has been created pursuant to this Section whether by referendum or by resolution, the number of commissioners may later be reduced to 5, but only by a referendum initiated and held in the same manner as prescribed in this Section for creating a 7-member board. No proposition to reduce the number of commissioners shall affect the terms of any commissioners holding office at the time of the referendum or to be elected within 60 days of the referendum. If a majority of the votes cast on the proposition is in favor of reducing a 7-member board to a 5-member board, then, at the election of commissioners next following by at least 60 days the date on which the proposition was approved at referendum, the number of commissioners to be elected shall be 2 less than the number that would otherwise have been elected and whichever of the following transition schedules are appropriate shall be applied: (i) if this results in the election of no commissioners for a 6-year term pursuant to Section 2-12 of this Act, then at the next election in which 3 commissioners are scheduled to be elected to 6-year terms as provided in Section 2-12, one of the 3, to be determined by lot within 30 days after the election, shall serve for a term of 4 years or 2 years, as the case may be, instead of 6 years, so that his or her term will expire in the same year in which the term of no incumbent commissioner is scheduled to expire; thereafter, all commissioners shall be elected for 6-year terms as provided in Section 2-12; or (ii) if the reduction to a 5-member board results in the election of one commissioner to a 4-year term, pursuant to Section 2-12a of this Act, then at the next election in which 4 commissioners are scheduled to be elected to 4-year terms as provided in Section 2-12a, one of the 4, to be determined by lot within 30 days after the election, shall serve for a term of 2 years, instead of 4 years, so that his or her term will expire in the same year in which the term of only one incumbent commissioner is scheduled to expire; thereafter, all commissioners shall be elected for 4-year terms as provided in Section 2-12a.
(Source: P.A. 100-351, eff. 8-25-17.)

(70 ILCS 1205/2-11) (from Ch. 105, par. 2-11)
Sec. 2-11. No person shall be eligible to serve as park commissioner unless that person is a qualified elector of the park district and has resided therein at least one year prior to election or appointment.
A person is not eligible to serve as park commissioner if that person is in arrears in the payment of a tax or other indebtedness due to the park district or has been convicted in any court located in the United States of any infamous crime, bribery, perjury, or other felony.
Nominations of candidates for the office of park commissioners in any General Park District at all succeeding elections shall be made by petition signed in the aggregate for each candidate by qualified voters of such district, equal in number to not less than 2% of the number who voted at the last preceding election for commissioners in such district, but in no case by less than 25 of such voters. The petition shall be filed with the secretary of the district.
In all General Park Districts the secretary of the district shall, in the manner and at the time prescribed by the general election law certify to the proper election authorities the name or names of the candidate or candidates so nominated. The ballot shall have no political party name, platform or principle thereon designated, nor shall any party circle be printed upon the ballot. Where voting machines or electronic voting systems are used, the provisions of this Section may be modified as required or authorized by the general election law.
(Source: P.A. 96-458, eff. 8-14-09.)

(70 ILCS 1205/2-12) (from Ch. 105, par. 2-12)
Sec. 2-12. Except as may be otherwise determined pursuant to Section 2-12a the commissioners shall be elected for 6 year terms in all districts now or hereafter organized with the exceptions provided in Sections 2-10 and 2-10a as to those first elected.
In all General Park Districts commissioners shall be elected biennially to take the place of those whose terms expire. Such elections shall take place at the election provided by the general election law.
Commissioners shall serve until their successors are elected and qualified.
(Source: P.A. 81-1490.)

(70 ILCS 1205/2-12a) (from Ch. 105, par. 2-12a)
Sec. 2-12a. Any district may provide, either by resolution of the board or by referendum, that the term of commissioners shall be 4 years rather than 6 years. Any such referendum shall be initiated and held in the same manner as is provided by the general election law for public questions authorized by Article VII of the Illinois Constitution.
If a majority of the votes cast on the proposition is in favor of a 4-year term for commissioners, or if the Board adopts a resolution stating that it is acting pursuant to this Section to change the term of office from 6 years to 4 years, commissioners thereafter elected, commencing with the first regular park district election at least 60 days after the date on which the proposition for 4-year terms was approved at referendum or by resolution, shall be elected for a term of 4 years. In order to provide for the transition from 6-year terms to 4-year terms, if 2 commissioners are to be elected at the first such election and if the term of only one commissioner is scheduled to expire in the year of the next election at which commissioners are elected, of the 2 commissioners elected, one shall serve a 2-year term and one a 4-year term, to be determined by lot between the 2 persons elected within 30 days after the election.
In any district where the board has created 4-year terms pursuant to this Section, whether by referendum or by resolution, the length of terms may later be increased to 6 years, but only by a referendum initiated and held in the same manner as prescribed in this Section for creating 4-year terms. No proposition to increase the terms of commissioners shall affect any commissioner holding office at the time of the referendum or to be elected within 60 days of the referendum.
(Source: P.A. 84-301.)

(70 ILCS 1205/2-14) (from Ch. 105, par. 2-14)
Sec. 2-14. When the boundaries of any General Park District are coterminous with the boundaries of a village having 50,000 or more inhabitants, and the commissioners are being elected for the same term of office as village trustees, within 30 days after the declaration of the result of the first election held to elect commissioners, the five persons elected as commissioners shall meet and decide by lot the term for which each shall hold office. Two shall serve for six years, two shall serve for four years, and one shall serve for two years, respectively, from the date of their election as commissioners, or until their successors shall be duly elected and qualified.
When the boundaries of any General Park District are coterminous with the boundaries of a village having 50,000 or more inhabitants, and the commissioners are being elected for the same term of office as village trustees, the provisions of Section 2-12 concerning the term of office of commissioners in General Park Districts shall apply to elections subsequent to the first election held to elect commissioners.
(Source: P.A. 81-1490.)

(70 ILCS 1205/2-15) (from Ch. 105, par. 2-15)
Sec. 2-15. In each Pleasure Driveway and Park District there shall be elected a president and six trustees who shall be legal voters of and reside within said district, who shall hold their respective offices for a term of four years, from the date of said election and until their successors are elected and qualified.
(Source: P.A. 81-1490.)

(70 ILCS 1205/2-17) (from Ch. 105, par. 2-17)
Sec. 2-17. In existing Pleasure Driveway and Park Districts nominations of candidates for the office of president and trustee shall be made only by petition in the manner as provided for independent candidates in the general election law. The petition shall be signed by qualified voters in the district equal in number to not less than 2% of the number who voted at the last preceding election for trustees in the district, but in no case by fewer than 25 voters. The secretary of such board shall certify the names of the candidates to the appropriate election authorities, who shall conduct such election at the time and in the manner provided by the general election law.
(Source: P.A. 81-1490.)

(70 ILCS 1205/2-17.5)
Sec. 2-17.5. Fox Valley Park District.
(a) The Fox Valley Pleasure Driveway and Park District is reorganized by operation of law as the Fox Valley Park District under this Code on the effective date of this amendatory Act of the 98th General Assembly.
(b) Each Fox Valley Park District commissioner shall be a legal voter and reside within the park district. The proper election authority shall conduct the elections for commissioners at the time and in the manner provided by the general election law.
(c) Beginning with the consolidated election in 2017, 7 commissioners shall be elected for 4-year terms, consisting of 6 commissioners from 3 2-member districts, and 1 commissioner elected at large. The terms of office of the initial commissioners elected under this amendatory Act of the 98th General Assembly will run as follows, to be determined by lot: 4 members shall serve a 4-year term and may be re-elected for subsequent 4-year terms, and 3 members shall serve a 2-year term and may be re-elected for subsequent 4-year terms thereafter.
The initial three districts of the Fox Valley Park District shall be as follows:
(1) Those portions of Kane County and Kendall County

west of the Fox River.

(2) Those portions of Kane County and Kendall County

east of the Fox River and south and west of a line following Indian Trail Road from the center line of the Fox River easterly to the intersection with Farnsworth Avenue, then southerly along Farnsworth Avenue to the intersection with the Burlington Northern Santa Fe Railroad, then easterly to the county line.

(3) Those portions of the district in DuPage County

and Will County and that portion of Kane County generally north and east of a line following Indian Trail Road from the center line of the Fox River easterly to the intersection with Farnsworth Avenue, then southerly along Farnsworth Avenue to the intersection with Burlington Northern Santa Fe Railroad, then easterly to the county line.

In the year following the next decennial census and each decennial census thereafter, the board of commissioners shall reapportion the districts to reflect the results of the census. The term of office for the commissioners elected under this Section shall commence on the first Monday of the month following the month of election. The terms of all appointed trustees serving on the effective date of this amendatory Act of the 98th General Assembly shall end when their successors have been elected and qualified.
(d) The Fox Valley Park District board of commissioners shall elect officers of the board at the first meeting of the board following the next consolidated election for park district commissioners.
(e) As of the effective date of this amendatory Act of the 98th General Assembly, each Fox Valley Pleasure Driveway and Park District trustee in office shall, as a member of the board of the Fox Valley Park District, perform the duties and exercise the powers conferred upon park board commissioners under this Code, until his or her successor is elected and has qualified.
(f) Any tax authorized by referendum or other means under this Code and levied by the Fox Valley Pleasure Driveway and Park District before the effective date of this amendatory Act of the 98th General Assembly shall not be affected or abrogated because of the name change, and the Fox Valley Park District may continue to levy and collect that tax.
(Source: P.A. 98-772, eff. 7-16-14.)

(70 ILCS 1205/2-18) (from Ch. 105, par. 2-18)
Sec. 2-18. (a) Except for the Fox Valley Park District on and after the effective date of this amendatory Act of the 98th General Assembly, in any Pleasure Driveway and Park District in which the legal voters have heretofore determined that the governing board shall be appointed, such method shall continue in effect and the board shall consist of 7 trustees. In such case and if the district is wholly contained within a single county the trustees shall be appointed by the presiding officer of the county board with the advice and consent of the county board. If the district is located in more than one county, the number of trustees who are residents of a county shall be in proportion, as nearly as practicable, to the number of residents of the district who reside in that county in relation to the total population of the district, except that the board of trustees may determine that one trustee is to be appointed from each county within the district, such appointment to be made by the appropriate appointing authority as hereinafter provided. Each trustee shall be appointed by the county board of his or her county of residence, or in the case of a home rule county, by the chief executive officer of the county with the advice and consent of the county board.
(b) Upon the expiration of the term of a trustee who is in office at the time of the publication of each decennial Federal census of population, the successor shall be a resident of whichever county is entitled to such representation as determined under subsection (a), and he shall be appointed by the county board of that county, or in the case of a home rule county as defined by Article VII, Section 6 of the Illinois Constitution, the chief executive officer of that county, with the advice and consent of the county board. Thereafter, each trustee shall be succeeded by a resident of the same county who shall be appointed by the same appointing authority. The appropriate appointing authority shall appoint trustees biennially for such district on the first Monday in July, to fill the vacancies on the board of trustees caused by the expiration of the term of office of trustees and the trustees shall be legal voters and reside within the park district; provided, that no more than 4 trustees at any one time shall belong to the same political party. Each of the trustees shall receive a certificate of appointment and qualify within 10 days from the receipt of notice of appointment.
Trustees shall be appointed for a period of 4 years and shall hold their office until their successors are appointed and qualified.
Whenever a vacancy is created other than by the expiration of a trustee's term of office, it shall be filled by the appropriate appointing authority as provided in subsection (a).
All trustees appointed for any park district, as herein provided, shall have and exercise all the powers conferred upon trustees elected under the provisions of this Code.
In a Pleasure Driveway and Park District the trustees of which are appointed as herein provided, whenever a provision in this Code or any other applicable law authorizes a public question of any kind to be submitted to the electors of the district at an election, a petition by electors of the district asking that such question be submitted shall be signed by a number of registered voters of such district equal to not less than 10% of the number of registered voters in the district as of the last preceding regular election.
(Source: P.A. 98-772, eff. 7-16-14.)

(70 ILCS 1205/2-19) (from Ch. 105, par. 2-19)
Sec. 2-19. The board of Township Park Districts shall consist of three commissioners, each of whom must be a legal voter of and reside within the district. Each shall hold office for a term of six years from the date of his election and until his successor is elected and qualified.
An election shall be held at the time provided by the general election law, to elect the commissioner whose term then expires. Nominations shall be made in the manner as provided for General Park Districts under Sections 2-11, 2-12 and 2-13 of this Code. The election shall be conducted as provided by the general election law.
(Source: P.A. 81-1490.)

(70 ILCS 1205/2-20) (from Ch. 105, par. 2-20)
Sec. 2-20. Whenever the legal voters of any Township Park District or Pleasure Driveway and Park District, equal in number to ten per cent of the number of electors voting at the last preceding election held in the district, petition the board thereof to submit the question whether the park district shall reorganize as a General Park District under this Code, the secretary of the board shall certify this question to the appropriate election authorities who shall conduct a referendum on said question in accordance with the general election law. Such petition shall be filed with the secretary of said board in accordance with provisions of general election law.
(Source: P.A. 81-1490.)

(70 ILCS 1205/2-21) (from Ch. 105, par. 2-21)
Sec. 2-21. The proposition to be submitted at such election shall be in substantially the following form:
--------------------------------------------------------------
Shall the.... Park District YES
reorganize as a General Park District ------------------------
under the Park District Code? NO
--------------------------------------------------------------
(Source: P.A. 81-1490.)

(70 ILCS 1205/2-22) (from Ch. 105, par. 2-22)
Sec. 2-22. If a majority of the legal voters of such district voting on such proposition vote in favor thereof, the park district shall become a General Park District under this Code. Thereupon, the Park District officers then in office or elected at such election shall exercise the powers conferred upon like officers under this Code until their successors are elected and have qualified.
(Source: Laws 1951, p. 113.)

(70 ILCS 1205/2-23) (from Ch. 105, par. 2-23)
Sec. 2-23. The first election for commissioners where a Pleasure Driveway and Park District has become a General Park District shall be held at the next regular election for park district commissioners at which time two commissioners shall be elected for a term of six years to succeed the former president and two trustees whose terms have expired. In the succeeding biennial election three commissioners shall be elected to succeed the remaining former trustees, whose terms shall have then expired. These three newly elected commissioners shall decide by lot the term for which each shall hold office. The two drawing the longest term shall serve for six years; and the other shall serve for two years, and until their successors shall be duly elected and qualified. Thereafter commissioners shall be elected biennially for a term of six years to succeed the commissioners whose terms expire. Provided, in former Pleasure Driveway and Park Districts, where the trustees are appointed in the manner provided in Section 2-18 hereof, the first election for commissioners shall be held at the next regular election for park district commissioners after the expiration of the terms of the three or four former trustees (as the case may be) whose terms first expire. Said election shall be held at the time provided by the general election law at which two commissioners shall be elected for a term of six years to succeed said former trustees whose terms have expired. Two years thereafter an election shall be held at the time provided by the general election law, at which three commissioners shall be elected to succeed the remaining former trustees whose terms shall have expired. These three newly elected commissioners shall decide by lot the term for which each shall hold office, in the same manner as above provided for Pleasure Driveway and Park Districts in which the former trustees were elected by the voters.
(Source: P.A. 81-1490.)

(70 ILCS 1205/2-24) (from Ch. 105, par. 2-24)
Sec. 2-24. The first election for commissioners where a Township Park District has been incorporated as a General Park District shall be held at the next regular election of such commissioners as provided in the general election law at which time three commissioners shall be elected to succeed the commissioner whose term has expired.
These newly elected three commissioners shall decide by lot the term for which each shall hold office; the two drawing the longest term shall serve for six years, and the other shall serve for four years, and until their successors shall be duly elected and qualified. In the succeeding biennial election one commissioner shall be elected for a term of six years to succeed the commissioner whose term has expired. Thereafter commissioners shall be elected biennially for a term of six years to succeed the commissioners whose terms expire.
(Source: P.A. 81-1490.)

(70 ILCS 1205/2-25) (from Ch. 105, par. 2-25)
Sec. 2-25. Vacancies. Whenever any member of the governing board of any park district (i) dies, (ii) resigns, (iii) becomes under legal disability, (iv) ceases to be a legal voter in the district, (v) is convicted of any infamous crime, (vi) refuses or neglects to take his or her oath of office, (vii) neglects to perform the duties of his or her office or attend meetings of the board for the length of time as the board fixes by ordinance, or (viii) for any other reason specified by law, that office may be declared vacant. Vacancies shall be filled by appointment by a majority of the remaining members of the board. Any person so appointed shall hold his or her office until the next regular election for this office, at which a member shall be elected to fill the vacancy for the unexpired term, subject to the following conditions:
(1) If the vacancy occurs with less than 28 months

remaining in the term, the person appointed to fill the vacancy shall hold his or her office until the expiration of the term for which he or she has been appointed, and no election to fill the vacancy shall be held.

(2) If the vacancy occurs with more than 28 months

left in the term, but less than 123 days before the next regularly scheduled election for this office, the person appointed to fill the vacancy shall hold his or her office until the second regularly scheduled election for the office following the appointment, at which a member shall be elected to fill the vacancy for the unexpired term.

(Source: P.A. 97-131, eff. 7-14-11.)

(70 ILCS 1205/2-26) (from Ch. 105, par. 2-26)
Sec. 2-26. The election of a park commissioner may be contested in the Circuit Court. Such contests shall be initiated and conducted pursuant to the provisions of Article 23 of The Election Code, as amended, applicable to contests of election of officers elected from districts.
(Source: P.A. 80-638.)

(70 ILCS 1205/2-27)
Sec. 2-27. (Repealed).
(Source: P.A. 98-928, eff. 8-15-14. Repealed internally, eff. 6-1-17.)

(70 ILCS 1205/2-28)
Sec. 2-28. Plainfield Park District board. On and after April 4, 2017, the Plainfield Park District shall have a board of 7 commissioners to be elected as provided under Section 2-10a of this Code.
(Source: P.A. 98-928, eff. 8-15-14.)



Article 3 - Annexation--Disconnection

(70 ILCS 1205/Art. 3 heading)

(70 ILCS 1205/3-1) (from Ch. 105, par. 3-1)
Sec. 3-1. Annexation by petition. Any territory adjoining a park district, or separated therefrom only by a river, stream or other body of water, street, alley, roadway, highway, toll road, or railroad, may become a part of the district if a majority of the legal voters residing in and a majority of the property owners of record within the territory proposed to be annexed to the district petition the board of the district to be annexed. The board may, in its discretion, by ordinance, annex the territory to the district, and the territory shall then become and be a part of the district the same as though originally included in the district. No tract of land, however, exceeding 20 acres in area shall be included in an annexation petition without the written consent of the owner of record unless the tract is (1) subdivided into lots or blocks or (2) bounded on at least 3 sides by lands subdivided into lots or blocks. A certified copy of the annexing ordinance shall be filed in the offices of the county clerk and Recorder of each county in which the annexation takes place. The new boundary shall extend to the far side of any adjacent highway and shall include all of every highway within the area annexed. These highways shall be considered to be annexed even though not included in the legal description set forth in the annexation ordinance.
(Source: P.A. 89-458, eff. 5-24-96; 89-536, eff. 7-19-96.)

(70 ILCS 1205/3-2) (from Ch. 105, par. 3-2)
Sec. 3-2. Territory adjoining any Park District, or separated therefrom only by a river, stream, drainage canal or ditch or other body of water, street, alley, roadway, highway, toll road, or railroad, may be annexed to and become a part of such district in the manner following: The board of any park district may initiate the proceedings by enacting an ordinance expressing its desire to annex such territory or any 100 or more legal voters residing within the territory proposed to be annexed, may petition to initiate such annexation proceedings. Such ordinance or petition shall be filed with the Clerk of the Circuit Court of the County wherein such Park District or greater or greatest portion thereof lies, which ordinance or petition shall set forth the name of the Park District to which annexation is proposed, define the limits of the territory proposed to be annexed, and request the Judge of the Circuit Court to order the question initiated by the petition or ordinance to be submitted to the legal voters of such Park District and of the territory proposed to be annexed; provided, however, if the legal voters residing within the territory proposed to be annexed are fewer than 200 in number, a majority of such legal voters, may petition in like manner as above; provided, further, that if there are no legal voters residing within the territory proposed to be annexed a majority of the adult owners of record of lands within the territory proposed to be annexed, and who represent a major portion in area of land within such territory, may petition in the manner above provided; provided further, that no tract of land exceeding 20 acres in area shall be included in such petition or ordinance without the written consent of the owners of record unless the same (1) is subdivided into lots or blocks, (2) is bounded on 3 sides by lands subdivided into lots or blocks, or (3) is used for commercial or industrial purposes. The petitioners or corporate authorities, as the case may be, shall give notice of the annexation petition or ordinance, as the case may be, not more than 45 or less than 30 days prior to the passage of such ordinance or the filing of the petition with the Clerk of the Circuit Court. This notice shall state that a petition or ordinance for annexation, as the case may be, will be filed and give the substance of the petition or ordinance, including a description of the territory to be annexed, the date of filing and the name of the annexing park district. This notice shall be given by publishing a notice once in a newspaper published in the annexing park district, or, if no newspaper is published in the annexing park district, then in a newspaper with a general circulation within the annexing park district. A copy of this notice shall be filed with the clerk of the annexing park district. Upon the filing of such petition the court shall determine its validity and if it is in conformity with law shall order said proposition submitted to referendum as provided in Section 3-3 hereof.
(Source: P.A. 85-1440.)

(70 ILCS 1205/3-3) (from Ch. 105, par. 3-3)
Sec. 3-3. Whenever the annexation of other districts or additional territory to any park district requires a referendum under the provisions of this Article, the referendum shall be conducted in the manner provided by the general election law in the territory or district proposed to be annexed and in the park district to which annexation is proposed, (provided, that if there are no legal voters residing within the territory proposed to be annexed no election need be held in such territory; but the election shall be ordered to be held only in the park district to which annexation is proposed) the court shall certify the proposition to the proper election officials who shall submit the proposition at an election in accordance with the general election law. The proposition shall be in substantially the following form:
Shall (name of park district) annex (description of

the territory or name of the district) for park purposes?

The circuit judge shall cause a statement of the result of the election to be entered of record in the circuit court, a certified copy of which statement shall be filed by the board of the district in the records of the district, and recorded in the offices of the county clerk and recorder of each county in which the district lies.
If a majority of the votes cast upon that question at such election in the territory proposed to be annexed shall be for annexation, or if no votes whatever are cast for or against the question at such election in the territory proposed to be annexed, or if no election is held in such territory because there are no legal voters residing therein, and, also, if a majority of the votes cast upon the question in the annexing district shall be for annexation, then the adjoining territory shall thenceforth be a part of such district.
Upon annexation, whether by petition or referendum, all the taxable property in the territory or in the district annexed shall be subject to all of the tax rates of the annexing district.
(Source: P.A. 87-1052.)

(70 ILCS 1205/3-3a) (from Ch. 105, par. 3-3a)
Sec. 3-3a. Annexation; municipal territory. Where territory to be annexed includes any part of a municipality not currently a part of any park district, that territory must include the municipality in its entirety. The board of any park district may initiate the proceedings by enacting an ordinance expressing its desire to annex the territory, or any 100 or more legal voters residing within the municipality proposed to be annexed may petition to initiate annexation proceedings. The ordinance or petition shall be filed with the clerk of the circuit court where the park district or a greater or greatest portion lies. The ordinance or petition shall set forth the name of the park district to which annexation is proposed and define the limits of the territory proposed to be annexed. Upon the filing of the petition, the court shall determine its validity and, if it is in conformity with law, shall order the proposition submitted to referendum as provided in Section 3-3. The changes made to this Section by this amendatory Act of 1991 clarify the language and make no substantive changes.
(Source: P.A. 87-847.)

(70 ILCS 1205/3-4) (from Ch. 105, par. 3-4)
Sec. 3-4. Any park districts, may be annexed to and become a part of any other adjoining park district in the manner following:
Upon the filing of a petition in the office of the circuit clerk of the county in which the annexing district or the greater or greatest portion thereof is located, signed by voters in number equal to at least 5% of the legal voters voting at the last general election in the district proposed to be annexed and by voters in number equal to at least 5% of the legal voters voting at the last general election in the district to which such annexation is proposed to be made, the circuit court for such county shall order the question of such annexation to be submitted to the legal voters of both park districts, in the manner prescribed in Section 3-3 hereof. The debts and obligations of the annexed district shall be transferred as provided in Section 3-5 hereof.
(Source: P.A. 81-1489.)

(70 ILCS 1205/3-5) (from Ch. 105, par. 3-5)
Sec. 3-5. In case of annexation of an entire park district by another park district under Section 3-4 hereof, any indebtedness, contract or liability of the park district so annexed shall be assumed and paid by the district so annexing and said district so annexing shall be vested with the title and ownership of all the property of the district annexed. Upon such annexation the commissioners and officers of the annexed district shall immediately close up the business of said district and transfer to the annexing district all books, records, property, and revenues collectible, of the district so annexed, whereupon their terms of office shall expire.
(Source: Laws 1951, p. 113.)

(70 ILCS 1205/3-6) (from Ch. 105, par. 3-6)
Sec. 3-6. Any territory, within any park district, which (1) is upon the border of the park district, and (2) if disconnected from the park district would not separate any part of the park district from any other part, may be disconnected from the park district, in the discretion of its corporate authorities as follows:
A written petition, signed by the majority of the owners of record of land and the owners of record of more than one-half of the area of land in the territory described in the petition, shall be filed with the secretary of the governing board of the park district, requesting that the specified territory be disconnected from the park district. The petition shall be filed at least 30 days before it is considered by the corporate authorities. The petition shall be accompanied with the certificate of the proper county clerk, or county clerks as the case may be, showing that all park district assessments due up to the time of presenting the petition are fully paid. The corporate authorities may, in their discretion, disconnect the territory from the park district by an ordinance passed by a majority of the members of the governing board.
(Source: Laws 1957, p. 2271.)

(70 ILCS 1205/3-6a) (from Ch. 105, par. 3-6a)
Sec. 3-6a. Within one year of the organization of any park district under the provisions of Article 2 of this Act, any territory which has been included therein may be disconnected from such park district if the territory sought to be disconnected is (1) upon the border, but within the boundary of the park district, (2) contains 20 or more acres, (3) if disconnected will not result in the isolation of any part of the park district from the remainder of the park district, (4) if disconnected will not be a territory wholly bounded by one or more park districts or wholly bounded by one or more park districts and a river or lake, and (5) is adjoining another park district, the board of which has on file a petition for annexation of the territory pursuant to the provisions of Article 3-1 of this Act and has enacted an ordinance stating that the park district will annex said territory within 30 days of the entry of an order of disconnection by the Circuit Court, in the following manner:
A written petition filed in the Circuit Court of the county in which the territory proposed to be disconnected is located or if such territory is located in more than one county then in the Circuit Court of the county in which the greater part of such territory may be located, which petition shall be signed by a majority of the electors, if any, residing within the territory, and also signed by a majority of the owners of record of land in such territory, and also representing a majority of the area of land in such territory, shall be filed with the clerk of the Circuit Court within one year of the organization of any park district under the provisions of Article 2 of this Act. The petition shall set forth the description of the territory to be detached from such park district, shall allege the pertinent facts in support of the disconnection of such territory, shall include a certified copy of an ordinance of the adjoining park district with which has been filed a petition for the annexation of the territory, stating that the park district will annex the territory within 30 days after the entry of an order of disconnection by the Circuit Court and shall pray the Circuit Court to detach the territory from the park district.
Upon the filing of the petition, the Circuit Court judge shall set the same for public hearing which date of public hearing shall be within 30 days of the date of the filing of the petition, and the clerk of the Circuit Court shall give at least 20 days notice of such hearing by publishing notice thereof once in a newspaper having a general circulation within such park district. The notice shall refer to the petition filed with the Circuit Court, shall describe the territory proposed to be disconnected, shall indicate the prayer of the petition and the date, time and place at which the public hearing will be held and shall further indicate that the park district and any and all persons residing in or owning property in the territory involved or in the park district from which such territory is sought to be disconnected shall have an opportunity to be heard on the prayer of the petition. Notice of the filing of the petition, the substance of which shall be as hereinabove prescribed for the published notice, shall also be mailed to the commissioners of the park district from which the territory is sought to be disconnected.
The public hearing may be continued from time to time by the Circuit Court. After such public hearing and having heard any and all persons desiring to be heard, including the park district and any and all persons residing in or owning property in the territory involved or in the park district from which such territory is sought to be disconnected, if the Circuit Court finds that the allegations of the petition are true, the court shall grant the prayer of the petition and shall enter a judgment disconnecting the territory from the park district, which judgment shall be filed of record in the Circuit Court and the clerk of the Circuit Court shall cause to be delivered a certified copy of such judgment to the commissioners of the park district from which such territory has been detached. If the Circuit Court finds that the allegations contained in the petition are not true then the court shall enter a judgment dismissing the same.
(Source: P.A. 83-1362.)

(70 ILCS 1205/3-6b) (from Ch. 105, par. 3-6b)
Sec. 3-6b. The owner or owners of record of any area of land consisting of one or more tracts located in a county or counties having a population of less than 1,000,000 lying within the corporate limits of any park district which (1) is not contiguous in whole or in part to any other park district; (2) contains 20 or more acres; (3) is not subdivided into municipal lots and blocks; (4) is located on the border of the park district, (5) which, if disconnected will not result in the isolation of any part of the park district from the remainder of the park district, and (6) which, if disconnected will not result in reducing the assessed valuation, as equalized or assessed by the Department of Revenue, of all of the taxable property within the park district to be ascertained by the last assessment for state and county taxes prior to the filing of the petition, to less than $20,000,000, may have the area disconnected as follows:
The owner or owners of record of any such area shall file a petition in the circuit court of the county in which the land is situated, alleging facts in support of the disconnection. If such area of land is located in 2 or more counties, such petition shall be filed in the circuit court of the county in which the largest portion of such area of land is located. The park district from which disconnection is sought shall be made a defendant and it or any taxpayer residing in the park district may appear and defend against the petition. If the court finds that the allegations of the petition are true, and that the area of land is entitled to disconnection, it shall order the designated land disconnected from the designated park district. Such petition shall be filed within one year after the park district is organized.
This Section shall apply only to park districts which are organized after the effective date of this amendatory Act.
(Source: P.A. 81-1509.)

(70 ILCS 1205/3-6c) (from Ch. 105, par. 3-6c)
Sec. 3-6c.
Any territory which: (1) is within the corporate limits of a municipality which, as an incident of its municipal government and under the Illinois Municipal Code, is operating and maintaining a system of parks consisting of 2 or more park areas within its corporate limits, and (2) is also within the limits of a park district, 90% or more of the area of which lies outside the boundaries of such municipality, and (3) was not annexed to the municipality subsequent to the organization of the park district, and (4) comprises all the area of the park district within the municipality; may be disconnected from the park district.
Such disconnection shall be initiated by a written petition signed by a majority of the owners of record of all land within the territory and the owners of record of not less than 2/3 of the land contained within the territory. The petition shall be filed with the clerk of the circuit court of the county in which the municipality and park district are situated. The circuit court shall thereupon fix a date and time not less than 30 days nor more than 180 days after the date of filing of such petition for a public hearing on the subject of the petition. Notice of the time and place of the hearing shall be given by the clerk of the circuit court at least 20 days prior to the date fixed for the hearing by at least one publication thereof in one or more daily or weekly newspapers having a general circulation within the park district.
If the circuit court finds upon such hearing that the petition meets the requirements of this Section; that the territory to be disconnected fulfills the conditions of this Section; it may enter an order of disconnection ordering that the territory described in the petition be disconnected from the park district. No disconnection of territory under this Section shall be permitted if the park district has ownership of a park located in the territory to be disconnected. All questions of indebtedness and the tax obligations between the district and the territory affected shall be adjusted in the manner provided for in Section 3-7 of this Act.
(Source: P.A. 78-457.)

(70 ILCS 1205/3-6d) (from Ch. 105, par. 3-6d)
Sec. 3-6d. (a) This Section applies only in a park district located in whole or in part within a county with a population of more than 250,000 but less than 1,000,000.
(b) A contiguous area of land containing one or more tracts may be disconnected from the district if (1) the area contains 20 acres or more in the aggregate, (2) the area is located on the border of the district, (3) disconnection will not cause any part of the district to be isolated from the rest of the district, and (4) the district has levied taxes in a total amount of less than $10,000 for each of the 5 previous years.
(c) The owner or owners of record of the area must file a petition in the circuit court of the county in which the land is situated alleging facts in support of the disconnection. If the area is located in 2 or more counties, the petition must be filed in the circuit court of the county in which the largest portion of the area is located. The district from which disconnection is sought shall be made a defendant, and it or any taxpayer residing in the district may appear and defend against the petition. If the court finds that the allegations of the petition are true and that the area is entitled to disconnection, it shall order the area disconnected from the district.
(Source: P.A. 86-132.)

(70 ILCS 1205/3-7) (from Ch. 105, par. 3-7)
Sec. 3-7. The disconnection of any territory from a park district shall not exempt it from taxation for the purpose of paying any indebtedness contracted by the corporate authorities of the park district prior to the filing of the petition for disconnection. On the contrary, the territory shall be assessed and taxed to pay such indebtedness until this indebtedness is completely paid, the same as though the territory had not been disconnected. Except for this purpose, no county clerk shall include disconnected territory within the limits of the park district from which the territory has been disconnected.
(Source: Laws 1955, p. 252.)

(70 ILCS 1205/3-8) (from Ch. 105, par. 3-8)
Sec. 3-8. Annexation of surrounded territory. Upon a written petition, signed by a majority of the owners of record of land in any contiguous territory not incorporated within a park district, wholly bounded by 2 or more park districts, the specified territory may be annexed by any one of the specified park districts by the passage of an ordinance providing therefor. The ordinance shall describe the territory annexed, which shall not exceed one-third of the area of the annexing park district before the annexation. The park district to which the territory is to be annexed shall send a copy of the proposed annexing ordinance, by certified mail, at least 30 days before the annexing ordinance takes effect, to the last known addresses, if any, ascertained upon diligent search, of the owners of record of land in that territory. A certified copy of the annexing ordinance and an accurate map of the annexed territory shall be filed in the offices of the county clerk and recorder of each county in which annexation takes place.
(Source: P.A. 87-368; 87-895.)

(70 ILCS 1205/3-9) (from Ch. 105, par. 3-9)
Sec. 3-9. Whenever any territory, containing 80 acres or less, not incorporated within a park district is wholly bounded by one or more park districts, or is wholly bounded by one or more park districts and a river, lake, railroad or arterial street, such territory may be annexed by any park district by which it is bounded in whole or in part, by the passage of an ordinance to that effect after notice is given as provided in this Section The corporate authorities shall cause notice, stating that annexation of the territory described in the notice is contemplated under this Section, to be published once, in a newspaper published in the annexing park district, or, if no newspaper is published in the annexing park district, then in a newspaper with a general circulation within the annexing park district not more than 45 nor less than 30 days before the passage of the annexation ordinance. The ordinance shall describe the territory annexed and a certified copy thereof together with an accurate map of the annexed territory shall be filed in the offices of the County Clerk and Recorder of each county in which said annexation takes place.
As used in this Section, "arterial street" means any U.S. or State numbered route, controlled access highway, or other major radial or circumferential street or highway designated by local authorities within their respective jurisdictions as part of a major arterial system of streets or highways.
(Source: P.A. 90-89, eff. 1-1-98.)

(70 ILCS 1205/3-10) (from Ch. 105, par. 3-10)
Sec. 3-10. Whenever a Park District operating within territory predominately in a city or village or 2 or more cities or villages would become coterminous or nearly coterminous with such city or village or 2 or more cities or villages upon the annexation of additional territory within such municipalities but not incorporated within a park district, such Park District may annex such additional territory by the passage of an ordinance to that effect. However, no territory may be annexed under this Section more than one year after it has first been included in such municipality unless such territory so annexed is 120 acres or less.
The ordinance shall describe the territory annexed and a certified copy thereof together with an accurate map of the annexed territory shall be filed in the offices of the county clerk and recorder of each county in which the annexation takes place.
(Source: P.A. 87-368.)

(70 ILCS 1205/3-10.1) (from Ch. 105, par. 3-10.1)
Sec. 3-10.1. Territory which is not contiguous to a park district but is separated therefrom only by a forest preserve district may be annexed to the park district in the manner provided in Section 3-1, 3-2, 3-4 or 3-10, but the territory of the forest preserve district shall not be annexed to the park district nor shall the territory of the forest preserve district be subject to rights-of-way for access or services between the parts of the park district separated by the forest preserve district without the consent of the governing body of the forest preserve district.
(Source: P.A. 85-157.)

(70 ILCS 1205/3-11) (from Ch. 105, par. 3-11)
Sec. 3-11. Any 2 or more contiguous park districts may be consolidated and become a single park district in the manner following: The park commissioners of each of the park districts desiring to consolidate shall adopt an ordinance by a vote of not less than 2/3 of the commissioners of each district, which ordinance shall duly set forth the intent of the park districts to consolidate with the contiguous park district or districts as therein set forth, shall designate the park district which shall be the survivor of the consolidation, and shall designate the names of the commissioners thereof, which commissioners shall, at the time of the consolidation be duly elected and acting commissioners of the districts concerned in the consolidation. A certified copy of said ordinances shall be filed in the office of the clerk of the county, or counties, within which any part of the consolidated park district shall be located.
Upon the adoption of the ordinances by the park districts concerned the park district designated in the ordinances as the survivor of the consolidation shall assume the functions previously performed by the park districts and the surviving park district shall have the power and authority to levy and collect such taxes at such rates as shall have been previously authorized, levied and collected by the designated survivor district.
All parks and other property owned by the districts adopting such ordinances shall thereupon be vested in the newly consolidated park district and the newly consolidated park district shall succeed to all of the outstanding rights and obligations of the districts concerned.
(Source: P.A. 78-435.)

(70 ILCS 1205/3-13) (from Ch. 105, par. 3-13)
Sec. 3-13. If 2 park districts have a common boundary and more than 1/2 the population of each such park district consists of any one municipality, then any property owner whose property is located within the incorporated limits of a municipality, and in a park district more than 1/2 the population of which consists of a different municipality, may disconnect from the park district not representative of his municipality and annex to the park district that is representative of his municipality by filing a notice of such intention with the county clerk as provided in this Section. A property owner may not file such notice to disconnect and annex unless (a) his property is contiguous with the boundary of the park district to which annexation is sought, and (b) he personally resides upon the parcel which he proposes to have disconnected, and the parcel which he proposes to disconnect is not more than one acre in size and is used exclusively for residential purposes.
Any number of property owners may join in filing a single notice of their intent to disconnect and annex all of their respective properties under this Section if the property of every owner involved complies with the requirements set forth in (a) above and borders on the property of another owner who joins in the filing of such notice, and if the property of at least one of the owners so filing is contiguous to the boundary of the park district to which annexation is sought.
Copies of the notice of intention filed by the property owner shall be forwarded by the county clerk to each park district involved in the disconnection and annexation not more than 5 days following the date of filing. The notice shall be subject to review by all interested parties for 90 days from the date of filing. If any interested party objects to such disconnection and annexation and the boards of the respective park districts cannot agree, then the matter shall be determined by the circuit court of the county in which the district from which disconnection is sought is situated upon the petition of either district or of any taxpayer in either municipality. The court shall hear and determine the matter and shall enter judgment as the right and equity of the matter may demand. If judgment is entered by the court a certified copy of such judgment shall be made by the clerk of the court and filed with the secretary of each of the park districts and with the county clerks of the counties involved and by such county clerks certified to the Department of Revenue. If the notice of intention is found in compliance with this Section and no petition is filed as herein provided the disconnection and annexation shall become effective January 1 following the expiration of the 90 day period, and shall be so recorded with the county clerk and recorder.
The disconnection of any property from a park district under this Section shall not exempt such property from taxation for the purpose of paying any bonded indebtedness incurred by such park district prior to the effective date of the disconnection. Where any property is annexed to a park district under this Section, such property shall be subject to taxation for indebtedness incurred by such park district prior to the effective date of the annexation.
(Source: P.A. 83-358.)

(70 ILCS 1205/3-14) (from Ch. 105, par. 3-14)
Sec. 3-14. Neither the People of the State of Illinois nor any person, firm or corporation, public or private, nor any association of persons shall commence an action contesting either directly or indirectly the annexation of any territory to a park district unless initiated within one year after the date such annexation becomes final or within one year of October 1, 1975, whichever date occurs later. This amendatory Act of 1975 shall apply to annexations made prior to the effective date of the Act as well as those made on or after the effective date. Where a limitation of a shorter period is prescribed by statute such shorter limitation applies.
(Source: P.A. 86-820.)



Article 4 - Officers--Elections--Powers and Duties

(70 ILCS 1205/Art. 4 heading)

(70 ILCS 1205/4-1) (from Ch. 105, par. 4-1)
Sec. 4-1. Each member of the governing board of any park district before entering upon the duties of his office shall take and subscribe an oath to well and faithfully discharge his duties, which oath shall be filed with the secretary of said board. The members of such governing board shall constitute the corporate authority for such district and a majority of such members shall constitute a quorum for said board at any meeting thereof. The members of such governing boards shall act as such without compensation, and each member of the board shall be a legal voter of and reside within such district.
(Source: Laws 1951, p. 113.)

(70 ILCS 1205/4-1a) (from Ch. 105, par. 4-1a)
Sec. 4-1a. The provisions of Sections 3 and 4 of "An Act to prevent fraudulent and corrupt practices in the making or accepting of official appointments and contracts by public officers", approved April 9, 1872, as amended, apply to this Act and are incorporated by reference.
(Source: P.A. 81-1031.)

(70 ILCS 1205/4-2) (from Ch. 105, par. 4-2)
Sec. 4-2. Governing boards of all park districts shall keep a regular book of records of all ordinances or other proceedings of said board which records shall be open to public inspection at all reasonable and proper times.
(Source: Laws 1951, p. 113.)

(70 ILCS 1205/4-3) (from Ch. 105, par. 4-3)
Sec. 4-3. All ordinances, orders and resolutions of the governing board of any park district and the date of the publication thereof may be proved by the certificate of its secretary under the seal of the district; when printed in book or pamphlet form purporting to be published by the governing board such book or pamphlet shall be received as evidence of the passage and legal publication of such ordinances, orders, and resolutions as of the dates mentioned in such publication in all courts or places without further proof.
(Source: Laws 1951, p. 113.)

(70 ILCS 1205/4-4) (from Ch. 105, par. 4-4)
Sec. 4-4. Adoption of budget and passage of annual appropriation ordinance required.
The governing body of each Park District shall, within or before the first quarter of each fiscal year, adopt a combined annual budget and appropriation ordinance, by which ordinance the board may appropriate such sum or sums of money as may be deemed necessary to defray all necessary expenses and liabilities of such Park District, and in such annual budget and appropriation ordinance shall specify the objects and purposes for which such appropriations are made, and the amount appropriated for each object or purpose.
The budget included in such ordinance shall contain a statement of the cash on hand at the beginning of the fiscal year, an estimate of the cash expected to be received during such fiscal year from all sources, an estimate of the expenditures contemplated for such fiscal year, and a statement of the estimated cash expected to be on hand at the end of such year. The estimate of taxes to be received may be based upon the amount of actual cash receipts that may reasonably be expected by the Park District during such fiscal year, estimated from the experience of the Park District in prior years and with due regard for other circumstances that may substantially affect such receipts. However, nothing in this Act shall be construed as requiring any Park District to change or preventing any Park District from changing from a cash basis of financing to a surplus or deficit basis of financing; or as requiring any Park District to change or preventing any Park District from changing its system of accounting.
The governing body of each Park District shall fix a fiscal year therefor.
Such budget and appropriation ordinance shall be prepared in tentative form by some person or persons designated by the governing body, and in such tentative form shall be made conveniently available to public inspection for at least 30 days prior to final action thereon. At least one public hearing shall be held as to such budget and appropriation ordinance prior to final action thereon, notice of which shall be given by publication in a newspaper published in such Park District, at least one week prior to the time of such hearing. If there is no newspaper published in such Park District, notice of such public hearing shall be given by posting notices thereof in 5 of the most public places in such Park District. It shall be the duty of the secretary of such Park District to make such tentative budget and appropriation ordinance available to public inspection, and to arrange for such public hearing or hearings. Except as hereinafter provided, no further appropriations shall be made at any other time within such fiscal year, provided that the board of such Park District may from time to time make transfers between the various items in any fund in such appropriation ordinance not exceeding in the aggregate 10% of the total amount appropriated in such fund by such ordinance, and may amend such budget and appropriation ordinance from time to time by the same procedure as is herein provided for the original adoption of a budget and appropriation ordinance; provided that nothing in this Section shall be construed to permit transfers between funds required by law to be kept separate. However, during any fiscal year, the governing body of any Park District may adopt a supplemental appropriation ordinance subsequent to the adoption of the annual appropriation ordinance for that fiscal year in an amount not to exceed the aggregate of any additional revenue available to the Park District or estimated to be received by the Park District. The provisions of this Section regarding publication, notice, and public hearing shall not apply to the supplemental ordinance or to the budget document forming the basis of the ordinance.
After the first 6 months of any fiscal year have elapsed the board may by two-thirds vote transfer from any appropriation item its anticipated unexpended funds to any other item of appropriation, theretofore made, and the item to which said transfer is made may be increased to the extent of the amount so transferred.
The provisions of "The Illinois Municipal Budget Law", approved July 12, 1937, as now or hereinafter amended, are not applicable to Park Districts organized under this Act.
The failure of the governing body of any park district to adopt an annual budget and appropriation ordinance, or to comply in any respect with the provisions of this Section, shall not affect the validity of any tax levy of any such park district, otherwise in conformity with the law. The budget and appropriation ordinance for any fiscal year is not intended or required to be in support of or in relation to any tax levy made during that fiscal year.
(Source: P.A. 98-278, eff. 8-9-13.)

(70 ILCS 1205/4-4a) (from Ch. 105, par. 4-4a)
Sec. 4-4a.
The governing board of any park district shall comply with the provisions of "An Act concerning the use of Illinois mined coal in certain plants and institutions", filed July 13, 1937, as heretofore or hereafter amended.
(Source: Laws 1951, p. 1746.)

(70 ILCS 1205/4-4b) (from Ch. 105, par. 4-4b)
Sec. 4-4b. Purchases made pursuant to this Act shall be made in compliance with the "Local Government Prompt Payment Act", approved by the Eighty-fourth General Assembly.
(Source: P.A. 84-731.)

(70 ILCS 1205/4-4c)
Sec. 4-4c. Additional or supplemental budget. To take advantage of the increased limiting rate for levy year 2009 approved by a majority of voters voting on the proposition at the general primary election held on February 2, 2010, the Board of Park Commissioners of the Park District of Forest Park may adopt an additional or supplemental budget under the sole authority of this Section by a vote of a majority of the full membership of the board, any other provision of this Article to the contrary notwithstanding, in and by which the additional or supplemental budget the board shall appropriate the additional sums of money as it may find necessary to defray expenses and liabilities of the district to be incurred for corporate purposes of the district during that fiscal year, but not in excess of the additional funds estimated to be available by the voted increased limiting rate for levy year 2009. The additional or supplemental budget shall be regarded as an amendment of the annual budget for the fiscal year in which it is adopted. The board may immediately levy the additional tax for corporate purposes to equal the amount of the additional sums of money appropriated in the additional or supplemental budget.
(Source: P.A. 96-892, eff. 5-13-10.)

(70 ILCS 1205/4-6) (from Ch. 105, par. 4-6)
Sec. 4-6. No member of the board of any park district, nor any person, whether in the employ of said board or otherwise, shall have power to create any debt, obligation, claim or liability, for or on account of said park district, or the monies or property of the same, except with the express authority of said board conferred at a meeting thereof and duly recorded in a record of its proceedings.
(Source: Laws 1951, p. 113.)

(70 ILCS 1205/4-7) (from Ch. 105, par. 4-7)
Sec. 4-7. Employees; police force. The board of any park district may employ engineers, attorneys, clerks and other employees, including a police force, as may be required, and may define and prescribe their respective duties and compensation. After receiving a certificate attesting to the successful completion of a training course administered by the Illinois Law Enforcement Training Standards Board, the members of the board and all police officers appointed by the board shall be conservators of the peace within and upon the parks, boulevards, driveways, and property controlled by that park district, and shall have power to make arrests subject to the provisions of the Park District Police Act. The exercise of such authority shall not permit the possession or use of firearms by members of the board.
(Source: P.A. 89-458, eff. 5-24-96; 90-540, eff. 12-1-97.)

(70 ILCS 1205/4-8) (from Ch. 105, par. 4-8)
Sec. 4-8. Except where the president of the district is elected by direct vote of the electors, the board of each park district shall elect from their number a president and all districts shall elect a vice-president, who shall hold their respective offices for one year, or until their successors shall be elected. The Board shall prescribe their powers and duties not inconsistent with the provisions of this code.
The Board shall also appoint a secretary and a treasurer, prescribe their duties, and term of office and require such bonds as the board deems necessary. The secretary and treasurer need not be members of the board, in which case the Board may fix their compensation; and both offices may be held by the same person. The secretary shall have power to administer oaths and affirmations.
The Board may appoint an assistant secretary and an assistant treasurer. If the secretary or treasurer are unable to perform the duties of their respective offices, then the assistant secretary or assistant treasurer shall perform the duties of that office, respectively, as prescribed by the Board. The assistant secretary and assistant treasurer need not be members of the Board.
(Source: P.A. 97-758, eff. 7-6-12.)

(70 ILCS 1205/4-9) (from Ch. 105, par. 4-9)
Sec. 4-9. The president of any park district shall preside at all meetings of the board, and shall call special meetings thereof of his own motion or on request of two or more of the members, and in case of a special meeting shall cause a notice to be given to all members as provided by the rule of said board. He shall have the right to vote upon all questions coming before the board and shall be a member thereof.
(Source: Laws 1951, p. 113.)



Article 5 - Taxing Powers

(70 ILCS 1205/Art. 5 heading)

(70 ILCS 1205/5-1) (from Ch. 105, par. 5-1)
Sec. 5-1. Each Park District has the power to levy and collect taxes on all the taxable property in the district for all corporate purposes. The commissioners may accumulate funds for the purposes of building repairs and improvements and may annually levy taxes for such purposes in excess of current requirements for its other purposes but subject to the tax rate limitation as herein provided.
All general taxes proposed by the board to be levied upon the taxable property within the district shall be levied by ordinance. A certified copy of such levy ordinance shall be filed with the county clerk of the county in which the same is to be collected not later than the last Tuesday in December in each year. The county clerk shall extend such tax; provided, the aggregate amount of taxes levied for any one year, exclusive of the amount levied for the payment of the principal and interest on bonded indebtedness of the district and taxes authorized by special referenda, shall not exceed, except as otherwise provided in this Section, the rate of .10%, or the rate limitation in effect on July 1, 1967, whichever is greater, of the value, as equalized or assessed by the Department of Revenue.
Notwithstanding any other provision of this Section, a park district board of a park district lying wholly within one county is authorized to increase property taxes under this Section for corporate purposes for any one year so long as the increase is offset by a like property tax levy reduction in one or more of the park district's funds. At the time that such park district files its levy with the county clerk, it shall also certify to the county clerk that the park district has complied with and is authorized to act under this Section 5-1 of the Park District Code. In no instance shall the increase either exceed or result in a reduction to the extension limitation to which any park district is subject under Section 18-195 of the Property Tax Code.
Notwithstanding any provision of this Section to the contrary, if a park district is subject to Section 18-195 of the Property Tax Code and does not levy the tax authorized by Section 5-3, then it may increase the property tax levy under this Section for corporate purposes to a total rate not to exceed the total of rates authorized by this Section and Section 5-3 as long as the increase is offset by a like property tax levy reduction in one or more of the park district's funds. In no instance shall the increase for corporate purposes cause the park district to exceed the limiting rate that the park district is subject to under Section 18-195 of the Property Tax Code.
Any funds on hand at the end of the fiscal year that are not pledged for or allocated to a particular purpose may, by action of the board of commissioners, be transferred to a capital improvement fund and accumulated therein, but the total amount accumulated in the fund may not exceed 1.5% of the aggregate assessed valuation of all taxable property in the park district.
The foregoing limitations upon tax rates may be decreased under the referendum provisions of the General Revenue Law of the State of Illinois.
(Source: P.A. 97-974, eff. 8-17-12.)

(70 ILCS 1205/5-2) (from Ch. 105, par. 5-2)
Sec. 5-2. Any park district may levy and collect annually, a tax of not to exceed .12% of the value, as equalized or assessed by the Department of Revenue, of all taxable property in such district for the purpose of planning, establishing and maintaining recreational programs, such programs to include playgrounds, community and recreational centers, which tax shall be levied and collected in like manner as the general taxes for such district. Such tax shall be in addition to all other taxes authorized by law to be levied and collected in such district and shall not be included within any limitation of rate contained in this Code or any other law, but shall be excluded therefrom and be in addition thereto and in excess thereof.
The proceeds of the tax authorized by this Section shall be paid to the treasurer of such district and kept in a fund to be known as the recreational program fund. Such fund shall be used for the planning, establishing and maintaining recreational programs carried on by such district.
No such tax in excess of .075% shall be levied in any such district, until the question of levying such tax has first been submitted to the voters of such district at an election held in such district and has been approved by a majority of such voters voting thereon. The board shall certify such proposition to the proper election officials, who shall submit such proposition to the voters of the district regardless of whether or not a petition, signed by electors of the district, requesting the submission thereof has been filed with the board. Notice of such referendum shall be given and such referendum shall be conducted in the manner provided by the general election law.
The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall the.... Park District
be authorized and empowered to
levy and collect a tax of.... YES
per cent for the purpose of
recreational programs (and,
optionally, insert specific -----------------------------
purposes or programs as
determined by the park district
board) as provided in Section NO
5-2 of "The Park District Code"?
--------------------------------------------------------------
If a majority of the voters of such district voting thereon shall vote for the levy and collection of the tax, such district is authorized and empowered to levy and collect such tax annually thereafter. Any tax previously authorized by referendum for recreation and community centers under "An Act to amend Section 8 of An Act to provide for the creation of Pleasure Driveway and Park Districts, approved June 19, 1893, as amended and to add Sections 8a, 8b, 8c, and 8d thereto", approved February 27, 1935, as amended, shall continue to be levied and shall be treated as having been authorized under this Section.
Notwithstanding any provision of this Section to the contrary, if a park district is subject to Section 18-195 of the Property Tax Code and does not levy the tax authorized by Section 5-3a, then it may increase the property tax levy under this Section for the purpose of planning, establishing, and maintaining recreational programs carried on by the district to a total rate not to exceed the total of rates authorized by this Section and Section 5-3a as long as the increase is offset by a like property tax levy reduction in one or more of the park district's funds. In no instance shall the increase for the purpose of planning, establishing, and maintaining recreation programs cause the park district to exceed the limiting rate that the park district is subject to under Section 18-195 of the Property Tax Code.
The foregoing limitations upon tax rates may be decreased under the referendum provisions of the General Revenue Law of the State of Illinois.
(Source: P.A. 97-974, eff. 8-17-12.)

(70 ILCS 1205/5-2a) (from Ch. 105, par. 5-2a)
Sec. 5-2a. Whenever a Park District contains within the boundaries of the district, the greater portion of the area of a city, village or incorporated town, the population of which city, village or incorporated town constitutes a majority of the population of the Park District, and which city, village or incorporated town levies and collects a tax for recreation purposes under the provisions of Division 95 of Article 11 of the Illinois Municipal Code, the functions of the Playground and Recreation Commission may be merged with, and assumed by, the Park District in the following manner:
The Park Commissioners shall adopt an ordinance, by a vote of not less than 2/3 of the commissioners, which ordinance shall set forth the intent of the Park District to assume the planning, establishing and maintaining of the municipal recreation program within the boundaries of the Park District, and to levy and collect a tax at a rate not to exceed that levied by the city, village, or incorporated town, which rate shall not exceed .09% of the value, as equalized or assessed by the Department of Revenue, of all taxable property in the district for such purposes. Then the Secretary of the Park District shall mail a certified copy of the ordinance to the city, village or incorporated town. In the event the governing board of the city, village or incorporated town sees fit, they may adopt an ordinance, by a vote of not less than 2/3 of the members, which ordinance shall set forth that the city, village or incorporated town relinquishes all control and management of the planning, establishing and maintaining of the municipal recreation program within its boundaries to the Park District and relinquishes its tax levy for recreation purposes.
Upon the adoption of the ordinance by the city, village or incorporated town, and 6 months from the date of adoption of the ordinance, the Park District shall assume the functions previously performed by the city, village or incorporated town through its playground and recreation commission, or other board or commission designated by the city, village or incorporated town; whereupon the Park District shall have the power and authority to levy and collect a tax of not to exceed that rate previously levied by the city, village or incorporated town for recreational purposes, the rate of tax not to exceed .09% of the value as equalized or assessed by the Department of Revenue, of all taxable property in the district for the purpose of planning, establishing and maintaining recreation programs, such programs to include playgrounds, community and recreation centers. The tax shall be levied and collected in like manner as the general taxes for the district. The tax to be levied under this Section shall be in addition to all other taxes authorized by law to be levied and collected in such district and shall not be included within any limitation of rate contained in this Code or any other law, but shall be excluded therefrom and be in addition thereto and in excess thereof. A Pleasure Driveway and Park District that before 1964 assumed the functions of a municipal Playground and Recreation Commission and has continuously performed those functions may levy and collect the tax authorized by this Section at a rate not to exceed 0.09% and shall not be limited to the rate previously levied by the city, village, or incorporated town for recreational purposes.
The city, village or incorporated town shall thereupon, 6 months from the date of adoption of the ordinance, turn over to the Park District any and all funds and tax monies in its possession on the date upon which funds were received by it from the "Playground and Recreation Tax" and shall from time to time thereafter turn over to the Park District all such funds and tax monies as shall be received from levies adopted prior to the effective date of the merger. At such time as these funds shall be received by it, the funds are to be paid to the treasurer of the Park District and kept in a fund to be known as the "Recreational Program Fund" pursuant to the provisions of Section 5-2.
(Source: P.A. 86-1037.)

(70 ILCS 1205/5-2b) (from Ch. 105, par. 5-2b)
Sec. 5-2b. Whenever the greater portion of the area of a city, village or incorporated town lies wholly within the boundaries of a single Park District, the population of which city, village or incorporated town, constitutes a majority of the population of the Park District, and which city, village or incorporated town levies and collects a tax for recreation purposes under the provisions of Division 95 of Article 11 of the "Illinois Municipal Code", as now or hereafter amended, the functions of the Playground and Recreation Commission may be merged with and relinquished to the Park District in the following manner: The governing board of the city, village or incorporated town shall adopt an ordinance by a vote of not less than 2/3 of the members, which ordinance shall set forth the intent and desire of the city, village or incorporated town to relinquish and turn over to the Park District the function of planning, establishing and maintaining of the municipal recreation program within the boundaries of the city, village or incorporated town and to relinquish all powers which it may have to levy and collect a tax known as "The Playground and Recreation Tax"; that thereupon the clerk of such city, village or incorporated town shall mail a certified copy of the ordinance to the Park District. In the event the Park Commissioners of the Park District see fit, they may adopt an ordinance, by a vote of not less than 2/3 of the members, which ordinance shall provide that the Park District assumes the planning, establishing and maintaining of the municipal recreation program within the boundaries of the city and the Park District together with its intent to levy and collect a tax at a rate not to exceed that levied by the city, village or incorporated town and which tax shall not exceed .09% of the value as equalized or assessed by the Department of Revenue, of all taxable property in such District for the purpose of planning, establishing and maintaining recreational programs, such programs to include playgrounds, community and recreation centers.
Upon the adoption of such ordinance by the Park District and 6 months from the date of adoption of such ordinance, the Park District shall assume the functions previously performed by the city, village or incorporated town through its playground and recreation commission, or other board or commission designated by the city, village or incorporated town, whereupon the Park District shall have the power and authority to levy and collect a tax of not to exceed that rate previously levied by the city, village or incorporated town for recreation purposes, such rate of tax not to exceed .09% of the value as equalized or assessed by the Department of Revenue, of all taxable property in such district for the purpose of planning, establishing and maintaining recreation programs, such programs to include playgrounds, community and recreation centers and which tax shall be levied and collected in like manner as the general taxes for the District. The tax to be levied under this Section shall be in addition to all other taxes authorized by law to be levied and collected in such district and shall not be included within any limitation of rate contained in this Code or any other law, but shall be excluded therefrom and be in addition thereto and in excess thereof. Whenever the tax levied under this Section shall be levied in addition to the tax levied under Section 5-2 of "The Park District Code", such tax levied under this Section shall be levied and extended only upon that property located within the boundaries of the city, village or incorporated town, which lies within the boundaries of the park district.
The city, village or incorporated town shall thereupon, 6 months from the date of adoption of the ordinance, turn over to the Park District all funds and tax monies in its possession on that date, which funds were received by it from the "Playground and Recreation Tax", and shall from time to time thereafter turn over to the Park District all such funds and tax monies received from levies adopted prior to the effective date of the merger, and at such time as the same shall be received by it, the funds to be paid to the treasurer of the Park District and kept in a fund to be known as the "Recreational Program Fund" pursuant to the provisions of Section 5-2.
(Source: P.A. 81-1509.)

(70 ILCS 1205/5-2c)
Sec. 5-2c. (Repealed).
(Source: P.A. 88-537. Repealed by internal repealer, eff. 1-1-96.)

(70 ILCS 1205/5-2d)
Sec. 5-2d. (Repealed).
(Source: P.A. 89-536, eff. 7-19-96. Repealed internally, eff. 1-1-98.)

(70 ILCS 1205/5-3) (from Ch. 105, par. 5-3)
Sec. 5-3. Any park district may levy and collect annually an additional tax of not to exceed .25% of the value as equalized or assessed by the Department of Revenue of all taxable property in such district for all corporate purposes, which tax shall be levied and collected in like manner as the general taxes for such district. Such tax shall be in addition to all other taxes authorized by law to be levied and collected by such district and shall not be included within any limitation of rate contained in this code or any other law, but shall be excluded therefrom and be in addition thereto and in excess thereof.
No such tax shall be levied in any such district until the question of levying such tax has first been submitted to the voters of such district at an election held in such district, and has been approved by a majority of such voters voting thereon. Notice of the referendum shall be given and such election shall be conducted in the manner provided by the general election law.
The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall.... Park District
be authorized to levy and YES
collect an additional tax of
not to exceed .25% for all
corporate purposes (and,
optionally, insert specific --------------------------
purposes or programs as
determined by the park
district board) as provided NO
in Section 5-3 of "The Park
District Code"?
--------------------------------------------------------------
If a majority of the voters of such district voting thereon shall vote for the levy and collection of the tax, such district shall be authorized and empowered to levy and collect such tax.
(Source: P.A. 93-434, eff. 8-5-03.)

(70 ILCS 1205/5-3a) (from Ch. 105, par. 5-3a)
Sec. 5-3a. Any park district may levy and collect annually an additional tax of not to exceed 0.25% of the value as equalized or assessed by the Department of Revenue of all taxable property in such district for the purpose of planning, establishing and maintaining recreational programs carried on by such district, which tax shall be levied and collected in like manner as the general taxes for such district. Such tax shall be in addition to all other taxes authorized by law to be levied and collected by such district and shall not be included within any limitation of rate contained in this Code or any other law, but shall be excluded therefrom in addition thereto and in excess thereof.
No such tax shall be levied in any such district, nor the rate of such tax be increased, until the question of levying or increasing such tax has first been submitted to the voters of such district at an election held in such district, and has been approved by a majority of such voters voting thereon. Notice of referendum shall be given and such referendum shall be conducted in the manner provided by the general election law.
The proposition shall be in substantially the following form:

--------------------------------------------------------------
Shall....... Park District be
authorized to levy and collect
an additional tax of (insert YES
percentage)% for the purpose
of recreational programs (and, ---------------------------
optionally insert specific
purposes or programs as determined NO
by the park district board) as
provided in "The Park District
Code"?
--------------------------------------------------------------

(Source: P.A. 93-434, eff. 8-5-03.)

(70 ILCS 1205/5-4) (from Ch. 105, par. 5-4)
Sec. 5-4. When a park district lies in 2 or more counties, the board shall ascertain the total amount of all taxable property situated within the district in each county as the property is equalized or assessed by the Department of Revenue for the current year and shall certify the amount of taxable property in each county within the district to the county clerk of the county wherein the greater portion of the district, in area, lies. That county clerk shall ascertain the rate per cent which, upon the total valuation of all property subject to taxation within the district, will produce a net amount not less than the total amount directed to be levied. As soon as such rate per cent is ascertained, that clerk shall certify the rate per cent to the county clerks of each other county wherein a portion of the district is situated. The county clerks of the respective counties shall then extend the tax in a separate column upon the books of the collector of state and county taxes for his county against all taxable property in his county situated within the limits of the park district.
(Source: P.A. 81-1509.)

(70 ILCS 1205/5-5) (from Ch. 105, par. 5-5)
Sec. 5-5. Any tax authorized by referendum by any park district prior to the enactment of this amendment shall not be affected or abrogated hereby, and the district may continue to levy and collect the same as heretofore.
(Source: Laws 1951, p. 113.)

(70 ILCS 1205/5-6) (from Ch. 105, par. 5-6)
Sec. 5-6. Any park district may levy and collect annually, a tax of not to exceed .005% of the value, as equalized or assessed by the Department of Revenue, of all taxable property in the district for the purpose of constructing, maintaining, and lighting streets and roadways within the parks and playgrounds maintained by the district. The tax shall be levied and collected in the same manner as the general taxes for the district. This tax shall be in addition to all other taxes authorized by law to be levied and collected in the district and shall not be included within any limitation of rate contained in this code or any other law, but shall be excluded therefrom, in addition thereto, and in excess thereof.
The proceeds of the tax authorized by this Section shall be paid to the treasurer of the district and kept in a fund to be known as the paving and lighting fund. The fund shall be used for the planning, construction and maintaining of streets, roadways and other paved areas and the lighting thereof within the parks maintained within the district.
Prior to levy and collection of such tax, the park districts shall adopt a resolution that it shall levy and collect such tax, and, within 15 days after adopting the resolution, it shall be published once in a newspaper published and having a general circulation in the park district, or, if there is no such newspaper, then in some newspaper having a general circulation in the county wherein such district or the greater or greatest portion in area of said district lies, or, if there be no such newspaper, copies of the ordinance shall be posted in at least three public places in the district. The publication or posting of the resolution shall include a notice of (1) the specific number of voters required to sign a petition requesting that the question of the adoption of the resolution be submitted to the electors of the district; (2) the time in which the petition must be filed; and (3) the date of the prospective referendum.
The Secretary of the governing board of the park district shall provide a petition form to any individual requesting one.
If within this 30 day period a petition is filed, signed by electors of the district numbering 10% or more of the registered voters of the district, asking that the question of levying and collecting such tax be submitted to the electors of the district, the board shall certify the question to the proper election officials, who shall submit that question at an election in which all the electors of the district may vote. If no such valid petition is filed with the secretary of the district within 30 days after the publication or posting of the resolution, then the park district shall be authorized to levy and collect such tax. Notice of such referendum shall be given and such referendum shall be conducted in the manner provided by the general election law.
The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall the.... Park District be authorized and
empowered to levy and collect a tax of.... YES
per cent for the purpose of paving and lighting ------------
programs as provided in Section 5-6 of "The NO
Park District Code"?
--------------------------------------------------------------
If a majority of the voters of such district voting thereon vote for the levy and collection of the tax provided for, such district shall be authorized and empowered to levy and collect such tax annually thereafter. The foregoing limitations upon tax rates may be increased or decreased according to the referendum provisions of the General Revenue Law of the State of Illinois.
(Source: P.A. 87-767.)

(70 ILCS 1205/5-7) (from Ch. 105, par. 5-7)
Sec. 5-7. Tax for operation and maintenance of conservatory - Referendum. Any park district may levy and collect annually, a tax of not to exceed .05% of the value, as equalized or assessed by the Department of Revenue of all taxable property in the district for the purpose of establishing, acquiring, completing, enlarging, ornamenting, building, rebuilding, improving, operating, maintaining and caring for a conservatory on park district property, and for the purpose of ecological and horticultural programming, which tax shall be levied and collected in like manner as the general taxes for such district. Such tax shall be in addition to all other taxes authorized by law to be levied and collected in such district and shall not be included within any limitation of rate contained in this code or any other law, but shall be excluded therefrom and be in addition thereto in excess thereof.
The proceeds of the tax authorized by this Section shall be paid to the treasurer of the district and kept in a fund to be known as The Conservatory Fund. Such fund shall be used for establishing, acquiring, completing, enlarging, ornamenting, building, rebuilding, improving, operating, maintaining and caring for such conservatory, and for the purpose of ecological and horticultural programming, within the district.
No such tax shall be levied in any such district until the question of levying such tax has first been submitted to the voters of the district at an election held in the district and has been approved by a majority of the voters voting on the question. The board shall certify such question to the proper election officials, who shall submit such proposition to the voters of the district regardless of whether a petition, signed by electors of the district, requesting the submission thereof has been filed with the board. Notice of such referendum shall be given and such referendum shall be conducted in the manner provided by the general election law.
The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall the.... Park District be authorized
and empowered to levy and collect a tax of YES
.... per cent for the purpose of operating and ---------------
maintaining a conservatory as provided in NO
Section 5-7 of "The Park District Code"?
--------------------------------------------------------------
If a majority of the voters of such district voting on the proposition vote for the levy and collection of the tax, the district may levy and collect such tax annually thereafter.
(Source: P.A. 81-1489; 81-1509.)

(70 ILCS 1205/5-8) (from Ch. 105, par. 5-8)
Sec. 5-8. Any park district that is a party to a joint agreement to provide recreational programs for persons with disabilities under Section 8-10b of this Code may levy and collect annually a tax of not to exceed .04% of the value, as equalized or assessed by the Department of Revenue of all taxable property in the district for the purpose of funding the district's share of the expenses of providing these programs under that joint agreement, which tax shall be levied and collected in like manner as the general taxes for the district. Such tax shall be in addition to all other taxes authorized by law to be levied and collected in the district and shall not be included within any limitation of rate contained in this Code or any other law, but shall be excluded therefrom, in addition thereto and in excess thereof. However, no tax may be levied pursuant to this Section in any area in which a tax is levied under Section 11-95-14 of the Illinois Municipal Code.
(Source: P.A. 99-143, eff. 7-27-15.)

(70 ILCS 1205/5-9) (from Ch. 105, par. 5-9)
Sec. 5-9. Any park district may levy and collect annually, a tax of not to exceed .025 per cent of the value, as equalized or assessed by the Department of Revenue of all taxable property in the district for the purpose of organizing and maintaining a police system within the parks and playgrounds maintained by the district. The tax shall be levied and collected in the same manner as the general taxes for the district. This tax shall be in addition to all other taxes authorized by law to be levied and collected in the district and shall not be included within any limitation of rate contained in this Code or any other law, but shall be excluded therefrom and be in addition thereto and in excess thereof.
The proceeds of the tax authorized by this Section shall be paid to the treasurer of the district and kept in a fund to be known as the police fund. This fund shall be used for the organization and maintaining of a police system including the hiring of a regular policeman or police force for the purpose of policing the parks and playgrounds maintained within the district.
Prior to levy and collection of such tax, the park districts shall adopt a resolution that it shall levy and collect such tax, and, within 15 days after adopting the resolution, it shall be published once in a newspaper published and having a general circulation in the park district, or, if there is no such newspaper, then in some newspaper having a general circulation in the county wherein such district or the greater or greatest portion in area of said district lies, or, if there be no such newspaper, copies of the ordinance shall be posted in at least three public places in the district. The publication or posting of the resolution shall include a notice of (1) the specific number of voters required to sign a petition requesting that the question of the adoption of the resolution be submitted to the electors of the district; (2) the time in which the petition must be filed; and (3) the date of the prospective referendum.
The Secretary of the governing board of the park district shall provide a petition form to any individual requesting one.
If within this 30 day period a petition is filed, signed by electors of the district numbering 10% or more of the registered voters of the district, asking that the question of levying and collecting such tax be submitted to the electors of the district, the board shall certify the question to the proper election officials, who shall submit that question at an election in which all the electors of the district may vote. If no such valid petition is filed with the secretary of the district within 30 days after the publication or posting of the resolution, then the park district shall be authorized to levy and collect such tax. Notice of such referendum shall be given and such referendum shall be conducted in the manner provided by the general election law.
The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall the.... Park District be authorized
and empowered to levy and collect a tax of YES
.... per cent for the purpose of police ----------------
programs as provided in Section 5-9 NO
of the Park District Code?
--------------------------------------------------------------
If a majority of the voters of such district voting thereon vote for the levy and collection of the tax provided for, such district shall be authorized and empowered to levy and collect such tax annually thereafter if the district participates in the program established under the Illinois Police Training Act. The foregoing limitations upon tax rates may be increased or decreased according to the referendum provisions of the General Revenue Law of the State of Illinois.
(Source: P.A. 87-767.)

(70 ILCS 1205/5-10) (from Ch. 105, par. 5-10)
Sec. 5-10. Whenever, as a result of any lawful order of any agency, other than a park district board, having authority to enforce any law or regulation designed for the protection, health or safety of employees or visitors, or any law or regulation for the protection and safety of the environment, pursuant to the "Environmental Protection Act", any local park district, is required to alter or repair any physical facilities, or whenever after the effective date of this amendatory Act of 1985 any such district determines that it is necessary for health and safety, environmental protection, accessibility or energy conservation purposes that any physical facilities be altered or repaired, such district may, by proper resolution which specifically identifies the project and which is adopted pursuant to the provisions of the Open Meetings Act and upon the approval of a proposition by a majority of the electors voting thereon specifying the rate, levy a tax for the purpose of paying such alterations or repairs, or survey by a licensed architect or engineer, upon the equalized assessed value of all the taxable property of the district at the specified rate not to exceed .10% per year for a period sufficient to finance such alterations or repairs, upon the following conditions:
(a) When in the judgment of the local park district board of commissioners there are not sufficient funds available in the operations, building and maintenance fund of the district to pay for such alterations or repairs so ordered or determined as necessary.
(b) When a certified estimate of a licensed architect or engineer stating the estimated amount of not less than $25,000 that is necessary to make the alterations or repairs so ordered or determined as necessary has been secured by the local park district.
The filing of a certified copy of the resolution or ordinance levying the tax shall be the authority of the county clerk or clerks to extend such tax; provided, that in no event shall the extension of such tax for the current and preceding years, if any, under this Section be greater than the amount so approved, and in the event such current extension and preceding extensions exceed such approval and interest, it shall be reduced proportionately.
The county clerk of each of the counties in which any park district levying a tax under the authority of this Section is located, in reducing raised levies, shall not consider any such tax as a part of the general levy for park district purposes and shall not include the same in the limitation of any other tax rate which may be extended. Such tax shall be levied and collected in like manner as all other taxes of park districts.
The proposition to impose a tax under this Section may be initiated by resolution of the local park district board and shall be certified by the secretary of the local park district board to the proper election authorities for submission in accordance with the general election law.
(Source: P.A. 99-143, eff. 7-27-15.)



Article 6 - General Indebtedness

(70 ILCS 1205/Art. 6 heading)

(70 ILCS 1205/6-1) (from Ch. 105, par. 6-1)
Sec. 6-1. Neither this code nor anything contained herein shall be deemed to preclude any park district from exercising the powers available to park districts for issuance of refunding bonds as set forth in an act entitled "An Act authorizing any park district to issue refunding bonds and to provide for the levy of taxes for the payment thereof", approved August 15, 1941. The power to issue such bonds and the method of procedure therefor described in said Act is hereby specifically reserved to and granted all park districts.
(Source: Laws 1951, p. 113.)

(70 ILCS 1205/6-2) (from Ch. 105, par. 6-2)
Sec. 6-2. For the payment of land condemned or purchased for parks or boulevards, for the building, maintaining, improving and protecting of the same and for the payment of the expenses incident thereto, or for the acquisition of real estate and lands to be used as a site for an armory, or for the refunding of its bonds which are payable solely from the revenues derived from the operation of any of its facilities, any park district is authorized to issue the bonds or notes of such park district and pledge its property and credit therefor to an amount including existing principal indebtedness of such district so that the aggregate principal indebtedness of such district does not exceed 2.875% of the value of the taxable property therein, to be ascertained by the last assessment for state and county taxes previous to the issue from time to time of such bonds or notes, unless a petition, signed by voters in number equal to not less than 2% of the voters of the district, who voted at the last general election in the district, asking that the authorized aggregate principal indebtedness of the district be increased to not more than 5.75% of the value of the taxable property therein, is presented to the board and such increase is approved by the voters of the district at a referendum held on the question, in which case such aggregate principal indebtedness may not exceed 5.75% of the value of the taxable property in the district. Notice of the referendum shall be given and the referendum conducted in the manner provided by the general election law. Bonds for airport purposes issued by a park district under Section 9-2b and up to $15,000,000 in bonds issued by the Carol Stream Park District approved by referendum at the February 2, 2010 general primary election are not subject to the percentage limitations imposed by, and shall not be considered as part of the existing principal indebtedness of that district for the purposes of, this Section or any other applicable statutory debt limitation.
(Source: P.A. 97-1103, eff. 8-27-12.)

(70 ILCS 1205/6-3) (from Ch. 105, par. 6-3)
Sec. 6-3. The question as to the increase of the authorized aggregate principal indebtedness of a park district under Section 6-2 hereof shall be submitted to the voters of the district at the next regular election in accordance with the general election law. The proposition as to the increase of the authorized aggregate principal indebtedness shall be in substantially the following form:
--------------------------------------------------------------
Shall the authorized aggregate
principal indebtedness of the.... YES
Park District (naming it) be increased ---------------------
to not more than.... per centum of the NO
value of the taxable property therein?
--------------------------------------------------------------
If a majority of the votes cast upon the proposition are in the affirmative, the increase of the authorized aggregate principal indebtedness shall be deemed approved.
(Source: P.A. 86-494.)

(70 ILCS 1205/6-4) (from Ch. 105, par. 6-4)
Sec. 6-4. The issue of bonds or notes by any park district shall be authorized by ordinance, and a copy of that ordinance properly certified by the secretary shall be filed in the office of the clerk in each of the counties wherein such district lies. Except as otherwise provided in this Section, bonds and notes the aggregate outstanding unpaid principal balance of which exceeds 0.575% of the total assessed valuation of all taxable property in the district may not be issued by any park district, until the proposition to issue the same has been certified by the secretary to the proper election officials who shall submit the proposition at an election in accordance with the general election law. Notice of the referendum shall be given and the referendum shall be conducted in the manner provided by the general election law.
Submission of any proposition of issuing bonds or notes shall be authorized by resolution to be adopted by the board which shall designate the election at which the proposition is to be submitted and designate the amount of bonds and purpose for which the bonds are to be issued.
Any proposition to issue bonds shall be in substantially the following form:
--------------------------------------------------------------
Shall bonds or notes of the
..... Park District (name it) to YES
the amount of..... Dollars
($.....) be issued for the ----------------------------
purpose of.....? (Here insert
any one or more of the NO
purposes authorized in
Section 6-2 hereof)
--------------------------------------------------------------
This Section shall not be construed to require a referendum for bonds issued under Section 9-2b nor for bonds to refund any maturing bond issues as provided in the Park District Refunding Bond Act, or to refund any judgment indebtedness including any unpaid public benefits and amounts assessed against any park district, whether due or not due under Division 2 of Article 9 of the Illinois Municipal Code, but bonds may be issued for such purposes without referendum.
Bonds heretofore or hereafter issued and outstanding that are approved by referendum, refunding bonds issued under the Park District Refunding Bond Act (70 ILCS 1270/) that refund or continue to refund bonds approved by referendum, bonds issued under this Section that have been paid in full or for which provisions for payment have been made by an irrevocable deposit of funds in an amount sufficient to pay the principal and interest on those bonds to their respective maturity date, non-referendum bonds issued under any other provision of this Act, promissory notes or similar debt instruments issued under Section 6-7, and bonded indebtedness assumed from another park district do not limit in any way the right of a park district to issue non-referendum bonds in accordance with this Section.
This Section shall not be construed to permit issuance of bonds for the purpose of refunding revenue bonds as provided in Section 6-2 until the proposition to issue the same has been submitted as herein provided at an election in accordance with the general election law.
(Source: P.A. 98-906, eff. 8-15-14.)

(70 ILCS 1205/6-5) (from Ch. 105, par. 6-5)
Sec. 6-5. Such bonds or notes of a park district shall be issued when authorized under Sections 6-2, 6-3 or 6-4, hereof in the name of the district, signed by the president and secretary, and countersigned by the treasurer, with the seal of said district affixed. They shall bear interest at a rate not to exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, payable semiannually and the principal shall be payable at such time and place as may be determined by the board, not exceeding 25 years from their date. The board of such district may sell such bonds in any manner it deems for the best interests of the district, at not less than par, and the proceeds thereof shall be used exclusively for the purpose in this code authorized.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 96-321, eff. 8-11-09.)

(70 ILCS 1205/6-6) (from Ch. 105, par. 6-6)
Sec. 6-6. All park districts, at or before the time of issuance of bonds or notes, shall provide for the levy of taxes, in addition to all other taxes, sufficient to pay the principal of and interest upon said bonds or notes as the same becomes due, and shall file a certified copy of the ordinance or ordinances providing for the levy of said taxes with the county clerk of the county in which the district is located. Where said district lies in more than one county, said tax shall be certified, apportioned and levied as provided in Section 5-4 hereof.
(Source: P.A. 79-434.)

(70 ILCS 1205/6-7)
Sec. 6-7. Borrowing from financial institutions. The board may borrow money for any corporate purpose from any bank or other financial institution provided such money shall be repaid within 2 years from the time the money is borrowed. The president and secretary shall execute a promissory note or similar debt instrument to evidence the indebtedness incurred by the borrowing. The obligation to make the payments due under the promissory note or other debt instrument shall be a lawful direct general obligation of the park district payable from the general funds of that district and such other sources of payment as are otherwise lawfully available. The promissory note or other debt instrument shall be authorized by an ordinance passed by the board and shall be valid whether or not an appropriation with respect to that ordinance is included in any annual or supplemental appropriation adopted by the board. The indebtedness incurred under this Section, when aggregated with the existing indebtedness of the park district, may not exceed any debt limitation otherwise provided for by law. "Financial institution" means any bank subject to the Illinois Banking Act, any savings and loan association subject to the Illinois Savings and Loan Act of 1985, any savings bank subject to the Savings Bank Act, any credit union subject to the Illinois Credit Union Act, and any federally chartered commercial bank, savings and loan association, savings bank, or credit union organized and operated in this State pursuant to the laws of the United States.
(Source: P.A. 98-906, eff. 8-15-14.)



Article 7 - Local Improvements

(70 ILCS 1205/Art. 7 heading)

(70 ILCS 1205/7-1) (from Ch. 105, par. 7-1)
Sec. 7-1. All park districts shall retain and be vested with all power and authority contained in an act entitled "An Act to enable park commissioners or corporate authorities to take, regulate, control and improve public streets leading to public parks; to pay for the improvement thereof, and in that behalf to make and collect a special assessment or special tax on contiguous property," approved April 9, 1879, and "An Act to enable park commissioners to condemn land in certain cases for the purpose of making streets selected and taken for boulevards of uniform width and to provide for the payment of the same", approved June 14, 1887.
(Source: Laws 1951, p. 113.)

(70 ILCS 1205/7-2) (from Ch. 105, par. 7-2)
Sec. 7-2. Power is hereby conferred upon any park district to acquire, lay out, extend, maintain, and improve pleasure driveways and boulevards and to acquire and improve any and all real estate, lands, riparian estates or rights, and all other property acquired or needed for any such park, boulevard, or driveway or for extending, adorning, or maintaining the same if such land is located within such park district, under the provisions of Article 9 of the Illinois Municipal Code, as heretofore and hereafter amended. The Board shall, by resolution, designate the Local Improvement Act under which it elects to proceed. The same provision shall apply to the collections of the assessments by installments and for the issuing of bonds and vouchers therefor as are provided in case of special assessments of cities and villages in said Article 9 of the Illinois Municipal Code, except as limited by Sections 7-3 to 7-5 hereof.
(Source: Laws 1961, p. 1398.)

(70 ILCS 1205/7-3) (from Ch. 105, par. 7-3)
Sec. 7-3. In the making of any local improvements by a park district and except as in this section otherwise provided, the powers and duties provided to be exercised and performed by the respective officers of cities and villages under Article 9 of the Illinois Municipal Code, as heretofore and hereafter amended shall be exercised and performed by the corresponding officers of such park districts, insofar as action by any such officers is required under the form of local improvement proceeding the board elects to adopt for the improvement. The board of such district shall act as the Board of Local Improvements. The superintendent of such park district or such other official or person as the board may designate shall act as Superintendent of Special Assessments. The engineer employed by the board to prepare the plans and specifications for the improvements shall be the "engineer," or if no such person be employed, then any qualified engineer designated by the board may so act. The attorney for said park district shall (unless a special attorney be employed by the board for such purpose) be the attorney for said Board of Local Improvements.
The members of said board of local improvements shall act as such without compensation, and the secretary shall be ex-officio secretary of said board of local improvements and the treasurer shall perform the duties of collector of said special assessment and shall be custodian of such funds which shall be expended only for the improvement for which said assessment is levied.
(Source: Laws 1961, p. 1398.)

(70 ILCS 1205/7-4) (from Ch. 105, par. 7-4)
Sec. 7-4. The word "improvement" as used in this article shall include the condemnation of property for park or boulevard purposes, or both.
(Source: Laws 1951, p. 113.)

(70 ILCS 1205/7-5) (from Ch. 105, par. 7-5)
Sec. 7-5. Any park district may, in the manner hereafter provided, levy an annual tax not exceeding .025% of the value, as equalized or assessed by the Department of Revenue, of all the taxable property in such district, to be known as a public benefit tax, and the fund arising therefrom shall be known as a public benefit fund and shall be used solely for the purpose of paying any such amounts that may be assessed for such public benefit under Section 7-2. No such tax shall be levied in any park district until the question of levying such tax is first certified by the board to the proper election officials who shall submit the proposition at an election in accordance with the general election law. The proposition shall be submitted to the voters of the district in substantially the following form:
--------------------------------------------------------------
Shall a public benefit tax not exceeding
.025% be levied each year on the taxable YES
property of.... Park District (naming it) as ----------------
provided in Section 7-5 of "The Park District NO
Code"?
--------------------------------------------------------------
Notice of the referendum shall be given and the referendum shall be conducted in the manner provided by the general election law.
If a majority of the votes cast upon the proposition are in favor, the governing board may levy and collect such tax annually thereafter, so long as there remains outstanding any assessment against the district for public benefits under any special assessment proceeding. Should any assessment be later assessed against the district in a subsequent local improvement proceeding for public benefits, then the tax may again be levied so long as the assessment remains unpaid without the necessity of any additional referendum. Such tax shall be in addition to all other taxes authorized by law to be levied and collected in such district and shall not be included in any limitation of rate contained in this code or any other law, but shall be excluded therefrom, in addition thereto, and in excess thereof. The tax shall be levied and collected in like manner as the general taxes for such district. The foregoing limitations upon tax rates may be increased or decreased according to the referendum provisions of the General Revenue Law of Illinois.
(Source: P.A. 81-1489; 81-1509.)



Article 8 - General Powers Of Park Districts

(70 ILCS 1205/Art. 8 heading)

(70 ILCS 1205/8-1) (from Ch. 105, par. 8-1)
Sec. 8-1. General corporate powers. Every park district shall, from the time of its organization, be a body corporate and politic by the name set forth in the petition for its organization, the specific name set forth in this Code, or the name it may adopt under Section 8-9 and shall have and exercise the following powers:
(a) To adopt a corporate seal and alter the same at

pleasure; to sue and be sued; and to contract in furtherance of any of its corporate purposes.

(b)(1) To acquire by gift, legacy, grant or purchase,

or by condemnation in the manner provided for the exercise of the power of eminent domain under the Eminent Domain Act, any and all real estate, or rights therein necessary for building, laying out, extending, adorning and maintaining any such parks, boulevards and driveways, or for effecting any of the powers or purposes granted under this Code as its board may deem proper, whether such lands be located within or without such district; but no park district, except as provided in paragraph (2) of this subsection, shall have any power of condemnation in the manner provided for the exercise of the power of eminent domain under the Eminent Domain Act or otherwise as to any real estate, lands, riparian rights or estate, or other property situated outside of such district, but shall only have power to acquire the same by gift, legacy, grant or purchase, and such district shall have the same control of and power over lands so acquired without the district as over parks, boulevards and driveways within such district.

(2) In addition to the powers granted in paragraph

(1) of subsection (b), a park district located in more than one county, the majority of its territory located in a county over 450,000 in population and none of its territory located in a county over 1,000,000 in population, shall have condemnation power in the manner provided for the exercise of the power of eminent domain under the Eminent Domain Act or as otherwise granted by law as to any and all real estate situated up to one mile outside of such district which is not within the boundaries of another park district.

(c) To acquire by gift, legacy or purchase any

personal property necessary for its corporate purposes provided that all contracts for supplies, materials or work involving an expenditure in excess of $25,000, or a lower amount if required by board policy, shall be let to the lowest responsible bidder after due advertisement. No district shall be required to accept a bid that does not meet the district's established specifications, terms of delivery, quality, and serviceability requirements. Contracts which, by their nature, are not adapted to award by competitive bidding, such as contracts for the services of individuals possessing a high degree of professional skill where the ability or fitness of the individual plays an important part, contracts for the printing of finance committee reports and departmental reports, contracts for the printing or engraving of bonds, tax warrants and other evidences of indebtedness, contracts for utility services such as water, light, heat, telephone or telegraph, contracts for the use, purchase, delivery, movement, or installation of data processing equipment, software, or services and telecommunications and interconnect equipment, software, or services, contracts for duplicating machines and supplies, contracts for goods or services procured from another governmental agency, purchases of equipment previously owned by some entity other than the district itself, and contracts for the purchase of magazines, books, periodicals, pamphlets and reports are not subject to competitive bidding. Contracts for emergency expenditures are also exempt from competitive bidding when the emergency expenditure is approved by 3/4 of the members of the board.

All competitive bids for contracts involving an

expenditure in excess of $25,000, or a lower amount if required by board policy, must be sealed by the bidder and must be opened by a member or employee of the park board at a public bid opening at which the contents of the bids must be announced. Each bidder must receive at least 3 days notice of the time and place of the bid opening.

For purposes of this subsection, "due advertisement"

includes, but is not limited to, at least one public notice at least 10 days before the bid date in a newspaper published in the district or, if no newspaper is published in the district, in a newspaper of general circulation in the area of the district.

(d) To pass all necessary ordinances, rules and

regulations for the proper management and conduct of the business of the board and district and to establish by ordinance all needful rules and regulations for the government and protection of parks, boulevards and driveways and other property under its jurisdiction, and to effect the objects for which such districts are formed.

(e) To prescribe such fines and penalties for the

violation of ordinances as it shall deem proper not exceeding $1,000 for any one offense, which fines and penalties may be recovered by an action in the name of such district in the circuit court for the county in which such violation occurred. The park district may also seek in the action, in addition to or instead of fines and penalties, an order that the offender be required to make restitution for damage resulting from violations, and the court shall grant such relief where appropriate. The procedure in such actions shall be the same as that provided by law for like actions for the violation of ordinances in cities organized under the general laws of this State, and offenders may be imprisoned for non-payment of fines and costs in the same manner as in such cities. All fines when collected shall be paid into the treasury of such district.

(f) To manage and control all officers and property

of such districts and to provide for joint ownership with one or more cities, villages or incorporated towns of real and personal property used for park purposes by one or more park districts. In case of joint ownership, the terms of the agreement shall be fair, just and equitable to all parties and shall be set forth in a written agreement entered into by the corporate authorities of each participating district, city, village or incorporated town.

(g) To secure grants and loans, or either, from the

United States Government, or any agency or agencies thereof, for financing the acquisition or purchase of any and all real estate, or rights therein, or for effecting any of the powers or purposes granted under this Code as its Board may deem proper.

(h) To establish fees for the use of facilities and

recreational programs of the districts and to derive revenue from non-resident fees from their operations. Fees charged non-residents of such district need not be the same as fees charged to residents of the district. Charging fees or deriving revenue from the facilities and recreational programs shall not affect the right to assert or utilize any defense or immunity, common law or statutory, available to the districts or their employees.

(i) To make contracts for a term exceeding one year,

but not to exceed 3 years, notwithstanding any provision of this Code to the contrary, relating to: (1) the employment of a park director, superintendent, administrator, engineer, health officer, land planner, finance director, attorney, police chief, or other officer who requires technical training or knowledge; (2) the employment of outside professional consultants such as engineers, doctors, land planners, auditors, attorneys, or other professional consultants who require technical training or knowledge; (3) the provision of data processing equipment and services; and (4) the purchase of energy from a utility or an alternative retail electric supplier. With respect to any contract made under this subsection (i), the corporate authorities shall include in the annual appropriation ordinance for each fiscal year an appropriation of a sum of money sufficient to pay the amount which, by the terms of the contract, is to become due and payable during that fiscal year.

(j) To enter into licensing or management agreements

with not-for-profit corporations organized under the laws of this State to operate park district facilities if the corporation covenants to use the facilities to provide public park or recreational programs for youth.

(Source: P.A. 98-325, eff. 8-12-13; 98-772, eff. 7-16-14; 99-771, eff. 8-12-16.)

(70 ILCS 1205/8-1.1)
Sec. 8-1.1. Property owned by a park district shall not be subject to annexation by a municipality without the express consent of the board of park commissioners of the district.
(Source: P.A. 94-396, eff. 8-1-05.)

(70 ILCS 1205/8-1.2)
Sec. 8-1.2. Eminent domain. Notwithstanding any other provision of this Code, any power granted under this Code to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 1205/8-2) (from Ch. 105, par. 8-2)
Sec. 8-2. An Act entitled "An Act to provide for making improvements and repairs by any park commissioners upon boulevards, parkways and highways", approved April 22, 1907, as amended, and, also, "An Act to enable park commissioners or park authorities to take, regulate, control, improve, repair and maintain public streets and to provide a method of securing funds for the improvement, repair, maintenance, regulation and control of same", approved June 22, 1917, and also, "An Act to enable park commissioners or park authorities to take, regulate, control and improve public streets and to pay for the improvement thereof", approved June 21, 1895, shall not be deemed repealed as to districts under this code, but all the rights, powers and privileges by said acts conferred shall remain and be vested in and be available to all park districts.
(Source: Laws 1951, p. 113.)

(70 ILCS 1205/8-3) (from Ch. 105, par. 8-3)
Sec. 8-3. All park districts shall retain and be vested with all power and authority contained in an act entitled "An Act concerning Aquariums and Museums in Public Parks", approved June 17, 1898, as amended.
(Source: Laws 1951, p. 113.)

(70 ILCS 1205/8-4) (from Ch. 105, par. 8-4)
Sec. 8-4. All park districts shall retain and be vested with all power and authority contained in an act entitled "An Act authorizing park commissioners to acquire or provide sites for armories for the National Guard and to acquire or establish and to maintain landing fields for aircraft", approved July 11, 1927.
(Source: Laws 1951, p. 113.)

(70 ILCS 1205/8-5) (from Ch. 105, par. 8-5)
Sec. 8-5. All park districts shall retain and be vested with all the powers granted by an act entitled "An Act in relation to the construction by park districts of elevated pleasure highways and boulevards and the provision of means for the payment of the cost thereof", approved June 24, 1929.
(Source: Laws 1951, p. 113.)

(70 ILCS 1205/8-6) (from Ch. 105, par. 8-6)
Sec. 8-6. Nothing in this Code shall be deemed to repeal "An Act to authorize the confinement in houses of correction of persons convicted of the violation of ordinances of public park commissioners", approved May 25, 1907, but said act shall be available to, and the powers, rights and duties therein set forth shall apply to all park districts.
(Source: Laws 1951, p. 113.)

(70 ILCS 1205/8-6a)
Sec. 8-6a. Park district land outside of boundaries; subject to ordinances. Park district land located outside the district's boundaries and not contiguous for the purpose of annexation shall be subject to all personal conduct and criminal provisions of the ordinances of the district, and any police force having jurisdiction within the property may make arrests and issue citations for violation of those district ordinances as if the land were within the boundaries of the park district. The violation shall be prosecuted and adjudicated as if the violation occurred within park district boundaries.
(Source: P.A. 89-458, eff. 5-24-96; 89-536, eff. 7-19-96.)

(70 ILCS 1205/8-7) (from Ch. 105, par. 8-7)
Sec. 8-7. Any park district shall have power within its jurisdiction to designate by ordinance the whole or any part of two or more streets, roads, or, boulevards under the jurisdiction of any city, town or village within the boundaries of said district, as a public driveway, to be used for pleasure driving only; and also to lay out, establish, alter, extend, pave or otherwise improve and maintain the same and designate the same as pleasure driveways, to be used for pleasure driving only. Such park districts may, by ordinance, regulate, restrain and control the speed of travel upon the same, and in all things may regulate, restrain and control the use of said pleasure driveways and parks by the public or individuals, and may exclude therefrom funeral processions or anything other than pleasure vehicles; provided, that any and all roads, streets, boulevards or parks lying wholly or in part within the corporate limits of any city, town or village situated within any park district shall first, from and after the organization of such district, by ordinance of such city, town or village be turned over and placed under the control of such park district and accepted, by ordinance, by such district.
Any parks or boulevards within the limits of any park district and also within any municipality or any parks owned by or under the control of any municipality which are in or within four miles of the corporate limits of such municipality may, with the consent of such municipality, on the organization of said district, be turned over to and placed under the control thereof. In any such park district any and all lands fronting on a lake, now belonging to or under the control of any city, town or village in said park district, with the riparian rights attached thereto, shall be and are hereby appropriated for such park or parks, or boulevards, as are authorized to be made and established by this code, with the consent of the corporate authorities of such municipality.
(Source: Laws 1951, p. 113.)

(70 ILCS 1205/8-8) (from Ch. 105, par. 8-8)
Sec. 8-8. Any park district, when so requested by its treasurer, shall designate one or more banks or savings and loan associations in which the funds of the district may be deposited. When a bank or savings and loan association has been designated as a depository it shall continue as such until 10 days have elapsed after a new depository is designated and has qualified by furnishing the statements of resources and liabilities required by this section. When a new depository is designated, the district shall notify the sureties of its treasurer of that fact, in writing, at least 5 days before the transfer of funds. Such treasurer shall be discharged from responsibility for all such funds and moneys deposited in a bank or savings and loan association, so designated, while such funds and moneys are so deposited.
No bank or savings and loan association shall receive public funds as permitted by this Section, unless it has complied with the requirements established pursuant to Section 6 of "An Act relating to certain investments of public funds by public agencies", approved July 23, 1943, as now or hereafter amended.
Notwithstanding any provision of this Act or of any other law, each official custodian of park district funds, including, without limitation, each park district treasurer and each person properly designated as the official custodian for park district or joint recreational program funds, including, without limitation, each person properly designated as official custodian of funds for joint recreational programs established pursuant to the provisions of Sections 8-10b and 8-18 of this Act and each person properly designated as custodian for funds held by an intergovernmental risk management association or self-insurance pool composed solely of participating park districts, forest preserve districts or joint recreational programs, is permitted to (i) combine moneys from more than one fund of a single park district, joint recreational program, risk management association or self-insurance pool for the purpose of investing such moneys, (ii) enter into agreements of any definite or indefinite term regarding the deposit, redeposit, investment, reinvestment or withdrawal of park district, risk management association, self-insurance pool or joint recreational program funds and (iii) join with any custodians or treasurers of park district, Chicago Park District, joint recreational program, risk management association, self-insurance pool or forest preserve district funds for the purpose of investing any park district, risk management association, self-insurance pool or joint recreational program funds in his custody. When funds are combined for investment purposes as authorized herein, the moneys combined for such purposes shall be accounted for separately in all respects, and the earnings from such investment shall be separately and individually computed and recorded, and credited to the fund, district, joint recreational program, risk management association, self-insurance pool or other entity, as the case may be, for which the investment was acquired. The grant of authority contained in this Section is cumulative and supplemental and in addition to all other power or authority granted by any other law and shall not be construed as a limitation of any power or authority otherwise granted.
(Source: P.A. 85-460.)

(70 ILCS 1205/8-8a)
Sec. 8-8a. Transfer of interest income. Any park district, when requested by its treasurer, may transfer the interest earned on any of the moneys of the district into the fund of the district that is most in need of the interest. This Section does not apply to any interest earned that has been earmarked or restricted for a designated purpose. This Section does not apply to any interest earned on any funds for the purposes of municipal retirement under the Illinois Pension Code and tort immunity under the Local Governmental and Governmental Employees Tort Immunity Act. Interest earned on these funds may be used only for the purposes authorized for the respective funds from which the interest earnings were derived.
(Source: P.A. 91-300, eff. 7-29-99.)

(70 ILCS 1205/8-9) (from Ch. 105, par. 8-9)
Sec. 8-9. Name change.
(a) Whenever two-thirds of the governing board of a park district shall approve an ordinance or resolution to change the name of such park district, a copy of such ordinance or resolution shall be duly certified by the president and secretary of such board and filed in the office of the county clerk of the counties wherein such park district is located. Upon the filing of the aforesaid ordinance or resolution for change of name in the office of said county clerk such change of name of such park district shall be complete.
(b) Whenever a Public Act changes the name of a park district, the secretary of the board of the park district shall, within 30 days after the date upon which the Public Act becomes law, obtain copies of the Public Act that are duly certified by the Secretary of State and file a certified copy of the Public Act in the office of the county clerk of each county in which the park district is located. The change of name of a park district by a Public Act shall be complete upon the Public Act becoming law.
(Source: P.A. 98-772, eff. 7-16-14.)

(70 ILCS 1205/8-10) (from Ch. 105, par. 8-10)
Sec. 8-10. All park districts shall have power to plan, establish and maintain recreational programs, provide musical concerts, to construct, equip and maintain airports, landing fields for aircraft, armories, field houses, gymnasiums, assembly rooms, comfort stations, indoor and outdoor swimming pools, wading pools, bathing beaches, bath houses, locker rooms, boating basins, boat houses, lagoons, skating rinks, piers, conservatories for the propagation of flowers, shrubs, and other plants, animal and bird houses and enclosures, athletic fields with seating stands, golf, tennis, and other courses, courts, and grounds, and the power to make and enforce reasonable rules, regulations, and charges therefor. The express enumeration of each of the foregoing recreational facilities and equipment which park districts are herein given the power to provide shall not be construed as a limitation upon said park districts, nor prohibit any park district from providing any other facilities or equipment which may be appropriate for park purposes in any park of said district, nor shall the same in any way be held to limit the power and authority conferred upon park districts under other sections of this code.
(Source: Laws 1951, p. 113.)

(70 ILCS 1205/8-10a) (from Ch. 105, par. 8-10.1)
Sec. 8-10a. Every Park District is authorized to establish, maintain and manage recreational programs for persons with disabilities, including both persons with mental disabilities and persons with physical disabilities, to provide transportation for persons with disabilities to and from such programs, to provide for such examination of participants in such programs as may be deemed necessary, to charge fees for participating in such programs, the fee charged for non-residents of such district need not be the same as the fees charged the residents of the district, and to charge fees for transportation furnished to participants.
(Source: P.A. 99-143, eff. 7-27-15.)

(70 ILCS 1205/8-10b) (from Ch. 105, par. 8-10.2)
Sec. 8-10b. Joint recreational programs for persons with disabilities. Any 2 or more park districts, or in counties with a population of 300,000 or less, a single park district and another unit of local government, are authorized to take any action jointly relating to recreational programs for persons with disabilities that could be taken individually and to enter into agreements with other park districts and recreation boards and the corporate authorities of cities, villages and incorporated towns specified in Sections 11-95-2 and 11-95-3 of the "Illinois Municipal Code", approved May 29, 1961, as amended, or any combination thereof, for the purpose of providing for the establishment, maintenance and management of joint recreational programs for persons with disabilities of all the participating districts and municipal areas, including provisions for transportation of participants, procedures for approval of budgets, authorization of expenditures and sharing of expenses, location of recreational areas in the area of any of the participating districts and municipalities, acquisition of real estate by gift, legacy, grant, or purchase, employment of a director and other professional workers for such program who may be employed by one participating district, municipality or board which shall be reimbursed on a mutually agreed basis by the other districts, municipalities and boards that are parties to the joint agreement, authorization for one municipality, board or district to supply professional workers for a joint program conducted in another municipality or district and to provide other requirements for operation of such joint program as may be desirable.
(Source: P.A. 99-143, eff. 7-27-15.)

(70 ILCS 1205/8-11) (from Ch. 105, par. 8-11)
Sec. 8-11. In addition to the other powers and authority now possessed by it, every park district shall have the power to grant licenses, easements, and right of ways to municipalities, corporations or persons for the construction, operation and maintenance of facilities upon, under or across any property of such district for water, sewer, telephone, electric, gas or other public service, subject to such terms and conditions as may be determined by the district.
To all municipalities lying within the limits of any park district is hereby expressly reserved the right to lay and repair water and sewer pipe under the surface of any boulevard or park therein in the same manner and to the same extent it could have been done before the organization of such park district; provided, said property shall be restored to original condition by said municipality on completion thereof.
(Source: P.A. 83-526.)

(70 ILCS 1205/8-12) (from Ch. 105, par. 8-12)
Sec. 8-12. In addition to other powers and authority now possessed by it, every park district shall have the power:
(1) To lease from any public building commission created pursuant to the provisions of the Public Building Commission Act, approved July 5, 1955, and as amended from time to time, any real or personal property for the purpose of securing office or other space for its administrative corporate functions for a period of time not exceeding twenty years;
(2) To pay for the use of this leased property in accordance with the terms of the lease; and
(3) To enter into such lease without making a previous appropriation for the expense thereby incurred.
(Source: Laws 1957, p. 1166.)

(70 ILCS 1205/8-13) (from Ch. 105, par. 8-13)
Sec. 8-13. In addition to the other powers and authority now possessed by it, every park district may enter into a lease for a period of not to exceed 5 years for such equipment and machinery as may be required for corporate purposes when authorized by the affirmative vote of two-thirds of the governing board of the park district.
(Source: Laws 1961, p. 2871.)

(70 ILCS 1205/8-14) (from Ch. 105, par. 8-14)
Sec. 8-14. All Park Districts have the power to dedicate areas as nature preserves as provided in the "Illinois Natural Areas Preservation Act", as now or hereafter amended, and to cooperate with the Illinois Nature Preserves Commission in matters relating to the purposes of that Act.
(Source: P.A. 82-445.)

(70 ILCS 1205/8-15) (from Ch. 105, par. 8-15)
Sec. 8-15. In addition to the other powers and authority now possessed by it, every park district shall have the power and authority to purchase or improve or repair any real estate, equipment, machinery and other personal property for public purposes under contracts providing for payment in installments. Any such contract heretofore or hereafter entered into may be refinanced at any time by means of a refunding loan agreement. Each such contract or refunding loan agreement may provide for installment payments of principal and interest to be made at stated intervals during a certain period not to exceed 20 years. Interest paid on the principal balance outstanding may be at any rate or rates permitted on park district bonds and may be adjusted on such date or dates as are specified in the contract or refunding loan agreement, provided that the rate of interest resulting from the adjustment on such date or dates shall not exceed the greater of (i) the maximum rate of interest permitted on park district bonds on the date such contract or refunding loan agreement was made by such park district; or (ii) the maximum rate of interest permitted on park district bonds on the interest adjustment date specified in the contract or refunding loan agreement. No contract or refunding loan agreement for the same real estate or personal property may exceed an aggregate of 20 years.
Every park district may, in such contract or refunding loan agreement, irrevocably contract to issue general obligation bonds or notes from time to time as permitted by law and to apply the proceeds thereof to the payment of principal and interest on the contract or refunding loan agreement. Notwithstanding any change in law subsequent to the making of such irrevocable contract to issue bonds or notes, every park district making such irrevocable contract shall be authorized to issue such bonds or notes as though the laws relating to park district bonds and notes in effect at the time of the making of such irrevocable contract were in full force and effect until all of the installments on the contract or refunding loan agreement have been paid in full. The State of Illinois pledges and agrees that it will not limit or alter the rights and powers vested in park districts in this paragraph of this Section so as to impair the terms of any such irrevocable contract until each contract and refunding loan agreement is paid in full.
The provisions of this Section shall not, however, be construed in any manner whatsoever to permit the issuance of bonds or notes without referendum except as provided in Article 6 of "The Park District Code" at the time such irrevocable contract is made.
In connection with any contract or refunding loan agreement authorized by this Section, every park district may issue certificates evidencing the indebtedness incurred pursuant to such contract or refunding loan agreement in such number, denomination and form as the park district shall determine. The indebtedness incurred under this Section when aggregated with existing principal indebtedness may not exceed the debt limits provided in Section 6-2 of "The Park District Code"; provided, however, that the interest to be paid on obligations incurred pursuant to this Section shall not be included in any computation of indebtedness.
(Source: P.A. 86-494.)

(70 ILCS 1205/8-16) (from Ch. 105, par. 8-16)
Sec. 8-16. In addition to the other powers and authority now possessed by it, every park district shall have the power and authority to lease real estate for a period not to exceed 99 years and to improve the same in such manner as may be required for corporate purposes by the construction of capital improvements thereon when so authorized by the affirmative vote of two-thirds of the governing board of the park district.
(Source: Laws 1967, p. 3558.)

(70 ILCS 1205/8-17) (from Ch. 105, par. 8-17)
Sec. 8-17. The corporate authorities of each park district or municipality may provide for joining the park district or municipality in membership in the Illinois Association of Park Districts, a non-profit, non-political association of Illinois park districts, city park commissions, and playground and recreation commissions and may provide for the payment of annual membership dues and fees. The member park districts, city park commissions, and playground and recreation commissions acting by, through and in the name of such instrumentality may provide and disseminate information and research services, employ personnel, and do any and all other acts for the purpose of improving local and park district government.
(Source: Laws 1967, p. 3554.)

(70 ILCS 1205/8-18) (from Ch. 105, par. 8-18)
Sec. 8-18. Every park district shall have the power and authority to develop, operate, finance and participate in joint recreational programs with one or more park districts, cities, city recreation commissions, forest preserve districts, conservation districts, school districts, or other municipal or quasi-municipal governments, and to enter into joint agreements pertaining thereto, including the joint use of facilities and equipment and the securing of liability insurance in connection with such use.
(Source: P.A. 99-271, eff. 8-5-15.)

(70 ILCS 1205/8-19) (from Ch. 105, par. 8-19)
Sec. 8-19. Any park district may sell or deliver alcoholic liquors in accordance with the provisions of "An Act relating to alcoholic liquors", approved January 31, 1934, as such Act may be now or hereafter amended. Such park district shall provide dram shop liability in maximum insurance coverage limits in accordance with "An Act relating to alcoholic liquors", approved January 31, 1934, as such Act may be now or hereafter amended.
(Source: P.A. 82-1057.)

(70 ILCS 1205/8-20) (from Ch. 105, par. 8-20)
Sec. 8-20. Each park district shall indemnify and protect members of the park board and employees of such district against civil rights damage claims and suits, constitutional rights damage claims and suits, death and bodily injury damage claims and suits, and property damage claims and suits, including defense thereof, when damages are sought for negligent or wrongful acts alleged to have been committed within the scope of employment, or under the direction, of the board. Such indemnification and protection shall extend to persons who are members of the park board or employees of the district at the time of the incident from which a claim arises.
(Source: P.A. 83-807.)

(70 ILCS 1205/8-21) (from Ch. 105, par. 8-21)
Sec. 8-21. Each park district may insure against any loss or liability of the park district, members of the park board, and employees thereof, by reason of civil rights damage claims and suits, constitutional rights damage claims and suits, death and bodily injury damage claims and suits, and property damage claims and suits, including defense thereof, when damages are sought for negligent or wrongful acts allegedly committed within the scope of employment, or under the direction, of the park board. Such insurance shall be carried with a company licensed to write such coverage in this State.
Each park district may provide for or participate in the provision of insurance protection and benefits for its employees and their dependents, including but not limited to retirement annuities, and medical, surgical and hospitalization benefits, in such types and amounts as shall be determined by the board, for the purposes of aiding in securing and retaining the services of competent employees. Where employee participation in such provision is involved, the board, with the consent of the employee, may withhold deductions from the employee's salary necessary to defray the employee's share of such insurance costs. Such insurance or benefits may be contracted for only with an insurance company authorized to do business in this State. Such insurance may include provision for employees and their dependents who rely on treatment by prayer or spiritual means alone for healing, in accordance with the tenets and practice of a recognized religious denomination.
For the purposes of this Section, "dependent" means an employee's spouse and any unmarried child (1) under the age of 19 years, including (a) an adopted child and (b) a stepchild or recognized child who lives with the employee in a regular parent-child relationship or (2) under the age of 23 who is enrolled as a full-time student in any accredited school, college or university.
(Source: P.A. 90-655, eff. 7-30-98.)

(70 ILCS 1205/8-22)
Sec. 8-22. Whenever a park district owns any personal property that in the opinion of three-fifths of the members of the board then holding office is no longer necessary, useful to, or for the best interests of the park district, three-fifths of the park board then holding office, at any regular meeting or at any special meeting called for that purpose, by ordinance, may authorize the conveyance or sale of that personal property in any manner that they may designate, with or without advertising the sale.
(Source: P.A. 88-426.)

(70 ILCS 1205/8-23)
Sec. 8-23. Criminal background investigations.
(a) An applicant for employment with a park district is required as a condition of employment to authorize an investigation to determine if the applicant has been convicted of any of the enumerated criminal or drug offenses in subsection (c) or (d) of this Section, or adjudicated a delinquent minor for any of the enumerated criminal or drug offenses in subsection (c) or (d) of this Section, or has been convicted, within 7 years of the application for employment with the park district, of any other felony under the laws of this State or of any offense committed or attempted in any other state or against the laws of the United States that, if committed or attempted in this State, would have been punishable as a felony under the laws of this State. Authorization for the investigation shall be furnished by the applicant to the park district. Upon receipt of this authorization, the park district shall submit the applicant's name, sex, race, date of birth, and social security number to the Department of State Police on forms prescribed by the Department of State Police. The Department of State Police shall conduct a search of the Illinois criminal history records database to ascertain if the applicant being considered for employment has been convicted of any of the enumerated criminal or drug offenses in subsection (c) or (d) of this Section, or adjudicated a delinquent minor for committing or attempting to commit any of the enumerated criminal or drug offenses in subsection (c) or (d) of this Section, or has been convicted of committing or attempting to commit, within 7 years of the application for employment with the park district, any other felony under the laws of this State. The Department of State Police shall charge the park district a fee for conducting the investigation, which fee shall be deposited in the State Police Services Fund and shall not exceed the cost of the inquiry. The applicant shall not be charged a fee by the park district for the investigation.
(b) If the search of the Illinois criminal history record database indicates that the applicant has been convicted of any of the enumerated criminal or drug offenses in subsection (c) or (d), or adjudicated a delinquent minor for committing or attempting to commit any of the enumerated criminal or drug offenses in subsection (c) or (d), or has been convicted of committing or attempting to commit, within 7 years of the application for employment with the park district, any other felony under the laws of this State, the Department of State Police and the Federal Bureau of Investigation shall furnish, pursuant to a fingerprint based background check, records of convictions or adjudications as a delinquent minor, until expunged, to the president of the park district. Any information concerning the record of convictions or adjudications as a delinquent minor obtained by the president shall be confidential and may only be transmitted to those persons who are necessary to the decision on whether to hire the applicant for employment. A copy of the record of convictions or adjudications as a delinquent minor obtained from the Department of State Police shall be provided to the applicant for employment. Any person who releases any confidential information concerning any criminal convictions or adjudications as a delinquent minor of an applicant for employment shall be guilty of a Class A misdemeanor, unless the release of such information is authorized by this Section.
(c) No park district shall knowingly employ a person who has been convicted, or adjudicated a delinquent minor, for committing attempted first degree murder or for committing or attempting to commit first degree murder, a Class X felony, or any one or more of the following criminal offenses: (i) those defined in Sections 11-1.20, 11-1.30, 11-1.40, 11-1.50, 11-1.60, 11-6, 11-9, 11-14.3, 11-14.4, 11-15, 11-15.1, 11-16, 11-17, 11-18, 11-19, 11-19.1, 11-19.2, 11-20, 11-20.1, 11-20.1B, 11-20.3, 11-21, 11-30 (if convicted of a Class 4 felony), 12-7.3, 12-7.4, 12-7.5, 12-13, 12-14, 12-14.1, 12-15, and 12-16 of the Criminal Code of 1961 or the Criminal Code of 2012; (ii) (blank); (iii) (blank); (iv) (blank); and (v) any offense committed or attempted in any other state or against the laws of the United States, which, if committed or attempted in this State, would have been punishable as one or more of the foregoing offenses. Further, no park district shall knowingly employ a person who has been found to be the perpetrator of sexual or physical abuse of any minor under 18 years of age pursuant to proceedings under Article II of the Juvenile Court Act of 1987. No park district shall knowingly employ a person for whom a criminal background investigation has not been initiated.
(d) No park district shall knowingly employ a person who has been convicted of the following drug offenses, other than an offense set forth in subsection (c), until 7 years following the end of the sentence imposed for any of the following offenses: (i) those defined in the Cannabis Control Act, except those defined in Sections 4(a), 4(b), 4(c), 5(a), and 5(b) of that Act; (ii) those defined in the Illinois Controlled Substances Act; (iii) those defined in the Methamphetamine Control and Community Protection Act; and (iv) any offense committed or attempted in any other state or against the laws of the United States, which, if committed or attempted in this State, would have been punishable as one or more of the foregoing offenses. For purposes of this paragraph, "sentence" includes any period of supervision or probation that was imposed either alone or in combination with a period of incarceration.
(e) Notwithstanding the provisions of subsections (c) and (d), a park district may, in its discretion, employ a person who has been granted a certificate of good conduct under Section 5-5.5-25 of the Unified Code of Corrections by the circuit court.
(Source: P.A. 99-884, eff. 8-22-16.)

(70 ILCS 1205/8-23a)
Sec. 8-23a. Application for volunteers; disclosure of child sex offenses; penalty for failure to disclose.
(a) For purposes of this Section:
"Child sex offender" has the meaning provided in paragraph (1) of subsection (d) of Section 11-9.3 of the Criminal Code of 2012.
"Volunteer" means any individual who without compensation or benefits reports to, and is under the direct supervision of, a park district's administrative staff and provides personal services to a park district recreational program that is offered to children.
(b) Every park district shall require volunteers to complete an application prior to beginning any work as a volunteer. The application shall include, but shall not be limited to, a question for the applicant to answer concerning whether they have been convicted of or found to be a child sex offender. If a volunteer is under 18 years of age, the volunteer's parent or legal guardian may complete the application on behalf of the volunteer. No park district shall knowingly engage a volunteer who has been convicted of or found to be a child sex offender and shall terminate the services of the volunteer upon discovery of such an offender.
(c) If a current volunteer with a park district is convicted of or found to be a child sex offender, the volunteer shall immediately disclose the conviction or finding to the park district.
(Source: P.A. 100-472, eff. 9-8-17.)

(70 ILCS 1205/8-24)
Sec. 8-24. Concussion and head injury educational materials.
(a) In addition to the other powers and authority now possessed by it, any park district is authorized and encouraged to make available to residents and users of park district facilities, including youth athletic programs, electronically or in written form, educational materials that describe the nature and risk of concussion and head injuries, including the advisability of removal of youth athletes that exhibit signs, symptoms, or behaviors consistent with a concussion, such as a loss of consciousness, headache, dizziness, confusion, or balance problems, from a practice or game. These educational materials may include materials produced or distributed by the Illinois High School Association, those produced by the U.S. Centers for Disease Control and Prevention, or other comparable materials. The intent of these materials is to assist in educating coaches, youth athletes, and parents and guardians of youth athletes about the nature and risks of head injuries.
(b) Each park district is subject to and shall comply with the requirements of the Youth Sports Concussion Safety Act if the park district is directly responsible for organizing and providing a sponsored youth sports activity as a youth sports league by registering the players and selecting the coaches, as those terms are defined in the Youth Sports Concussion Safety Act.
(Source: P.A. 99-245, eff. 8-3-15.)

(70 ILCS 1205/8-30)
Sec. 8-30. Advisory referenda. By a vote of the majority of the members of the park district board, the board may authorize an advisory question of public policy to be placed on the ballot at the next regularly scheduled election in the district. The board shall certify the question to the proper election authority, which must submit the question at an election in accordance with the Election Code.
(Source: P.A. 93-574, eff. 8-21-03.)

(70 ILCS 1205/8-50)
Sec. 8-50. Definitions. For the purposes of Sections 8-50 through 8-57, the following terms shall have the following meanings, unless the context requires a different meaning:
"Delivery system" means the design and construction approach used to develop and construct a project.
"Design-bid-build" means the traditional delivery system used on public projects that incorporates the Local Government Professional Services Selection Act and the principles of competitive selection.
"Design-build" means a delivery system that provides responsibility within a single contract for the furnishing of architecture, engineering, land surveying, and related services as required, and the labor, materials, equipment, and other construction services for the project.
"Design-build contract" means a contract for a public project under this Act between any park district and a design-build entity to furnish architecture, engineering, land surveying, landscape architecture, and related services as required, and to furnish the labor, materials, equipment, and other construction services for the project. The design-build contract may be conditioned upon subsequent refinements in scope and price and may allow the park district to make modifications in the project scope without invalidating the design-build contract.
"Design-build entity" means any individual, sole proprietorship, firm, partnership, joint venture, corporation, professional corporation, or other entity that proposes to design and construct any public project under this Act. A design-build entity and associated design-build professionals shall conduct themselves in accordance with the laws of this State and the related provisions of the Illinois Administrative Code, as referenced by the licensed design professionals Acts of this State.
"Design professional" means any individual, sole proprietorship, firm, partnership, joint venture, corporation, professional corporation, or other entity that offers services under the Illinois Architecture Practice Act of 1989, the Professional Engineering Practice Act of 1989, the Structural Engineering Practice Act of 1989, or the Illinois Professional Land Surveyor Act of 1989.
"Evaluation criteria" means the requirements for the separate phases of the selection process for design-build proposals as defined in this Act and may include the specialized experience, technical qualifications and competence, capacity to perform, past performance, experience with similar projects, assignment of personnel to the project, and other appropriate factors. Price may not be used as a factor in the evaluation of Phase I proposals.
"Landscape architect design professional" means any person, sole proprietorship, or entity including, but not limited to, a partnership, professional service corporation, or corporation that offers services under the Illinois Landscape Architecture Act of 1989.
"Proposal" means the offer to enter into a design-build contract as submitted by a design-build entity in accordance with this Act.
"Request for proposal" means the document used by the park district to solicit proposals for a design-build contract.
"Scope and performance criteria" means the requirements for the public project, including, but not limited to: the intended usage, capacity, size, scope, quality, and performance standards; life-cycle costs; and other programmatic criteria that are expressed in performance oriented and quantifiable specifications and drawings that can be reasonably inferred and are suited to allow a design-build entity to develop a proposal.
(Source: P.A. 97-349, eff. 8-12-11.)

(70 ILCS 1205/8-51)
Sec. 8-51. Authorization for design-build; advertisement.
(a) A park district shall have the power to enter into design-build contracts. In addition to the requirements set forth in its ordinances, the park district shall advertise a design-build solicitation at least once in a daily newspaper of general circulation within the county in which the park district is located. The date that Phase I submissions by design-build entities are due must be at least 14 calendar days after the date the newspaper advertisement for design-build proposals is first published. The advertisement shall identify the design-build project, the due date, the place and time for Phase I submissions, and the place where proposers may obtain a complete copy of the request for design-build proposals, including the criteria for evaluation and the scope and performance criteria. The park district is not precluded from using other media or from placing advertisements in addition to the one required under this subsection.
(b) A park district may reject any and all bids and proposals received and may readvertise for bids or issue a new request for design-build proposals.
(Source: P.A. 97-349, eff. 8-12-11.)

(70 ILCS 1205/8-52)
Sec. 8-52. Solicitation of design-build proposals.
(a) When a park district elects to use the design-build delivery method, it must issue a notice of intent to receive proposals for the project at least 14 days before issuing the request for proposal. The park district shall publish notice of the request for the design-build proposal in a newspaper of general circulation within the county in which the park district is located. The park district shall, if possible, post plans and specifications in a related construction industry service publication. A brief description of the proposed procurement must be included in the notice. The park district must provide a copy of the request for proposal to any party requesting a copy.
(b) The request for proposal shall be prepared for each project and must contain, without limitation, the following information:
(1) A preliminary schedule for the completion of the

contract.

(2) The proposed budget for the project, the source

of funds, and the funds available at the time the request for proposal is submitted.

(3) Prequalification criteria for design-build

entities wishing to submit proposals. The park district shall include, at a minimum, its normal prequalification, licensing, registration, and other requirements, but nothing contained in this Section precludes the use of additional prequalification criteria by the park district.

(4) Material requirements of the contract, including,

but not limited to, the proposed terms and conditions, required performance and payment bonds, insurance, and the entity's plan to comply with the utilization goals established by the corporate authorities of the park district for minority and women business enterprises and to comply with Section 2-105 of the Illinois Human Rights Act.

(5) The performance criteria.
(6) The evaluation criteria for each phase of the

solicitation.

(7) The number of entities to be considered for

the technical and cost evaluation phase.

(c) The park district may include any other relevant information that it chooses to supply. The design-build entity shall be entitled to rely upon the accuracy of this documentation in the development of its proposal.
(d) The date that proposals are due must be at least 21 calendar days after the date of the issuance of the request for proposal. In the event the construction portion of the cost of the project is estimated to exceed $12,000,000, then the proposal due date must be at least 28 calendar days after the date of the issuance of the request for proposal. The park district shall include in the request for proposal a minimum of 30 days to develop the Phase II submissions after the selection of entities from the Phase I evaluation is completed.
(Source: P.A. 97-349, eff. 8-12-11.)

(70 ILCS 1205/8-53)
Sec. 8-53. Development of design-build scope and performance criteria.
(a) The park district shall develop, with the assistance of a licensed design professional or a landscape architect design professional, as appropriate, a request for proposal, which shall include scope and performance criteria. The scope and performance criteria must be in sufficient detail and contain adequate information to reasonably apprise the qualified design-build entities of the park district's overall programmatic needs and goals, including criteria and preliminary design plans, general budget parameters, schedule, and delivery requirements.
(b) Each request for proposal shall also include a description of the level of design to be provided in the proposals. This description must include the scope and type of renderings, drawings, and specifications that, at a minimum, will be required by the park district to be produced by the design-build entities.
(c) The scope and performance criteria shall be prepared by a design professional or a landscape architect design professional, as appropriate, who is an employee of the park district, or the park district may contract with an independent design professional selected under the Local Government Professional Services Selection Act to provide these services.
(d) The design professional or landscape architect design professional that prepares the scope and performance criteria is prohibited from participating in any design-build entity proposal for the project.
(Source: P.A. 97-349, eff. 8-12-11.)

(70 ILCS 1205/8-54)
Sec. 8-54. Procedures for design-build selection.
(a) The park district must use a two-phase procedure for the selection of the successful design-build entity. Phase I of the procedure shall evaluate and shortlist the design-build entities based on qualifications, and Phase II will evaluate the technical and cost proposals.
(b) The park district shall include in the request for proposal the evaluating factors to be used in Phase I. These factors are in addition to any prequalification requirements of design-build entities that the park district has set forth. Each request for proposal shall establish the relative importance assigned to each evaluation factor and subfactor, including any weighting of criteria to be employed by the park district. The park district must maintain a record of the evaluation scoring to be disclosed in the event of a protest regarding the solicitation. The park district shall include the following criteria in every Phase I evaluation of design-build entities:
(1) experience of personnel;
(2) successful experience with similar project types;
(3) financial capability;
(4) timeliness of past performance;
(5) experience with similarly sized projects;
(6) successful reference checks of the firm;
(7) commitment to assign personnel for the duration

of the project;

(8) qualifications of the entity's consultants; and
(9) ability or past performance in meeting or

exhausting good faith efforts to meet the utilization goals for minority and women business enterprises established by the corporate authorities of the park district and in complying with Section 2-105 of the Illinois Human Rights Act.

The park district may include any additional relevant criteria in Phase I that it deems necessary for a proper qualification review.
The park district may not consider any design-build entity for evaluation or award if the entity has any pecuniary interest in the project or has other relationships or circumstances, including, but not limited to, long-term leasehold, mutual performance, or development contracts with the park district, that may give the design-build entity a financial or tangible advantage over other design-build entities in the preparation, evaluation, or performance of the design-build contract or that create the appearance of impropriety. No design-build proposal shall be considered that does not include an entity's plan to comply with the requirements concerning minority and women business enterprises and economically disadvantaged firms established by the corporate authorities of the park district and with Section 2-105 of the Illinois Human Rights Act.
Upon completion of the qualifications evaluation, the park district shall create a shortlist of the most highly qualified design-build entities. The park district, in its discretion, is not required to shortlist the maximum number of entities as identified for Phase II evaluation, except that no less than 2 design-build entities nor more than 6 may be selected to submit Phase II proposals. The park district shall notify the entities selected for the shortlist in writing. This notification shall commence the period for the preparation of Phase II technical and cost evaluations. The park district must allow sufficient time for the shortlist entities to prepare their Phase II submittals considering the scope and detail requested by the park district.
(c) The park district shall include in the request for proposal the evaluating factors to be used in the technical and cost submission components of Phase II. Each request for proposal shall establish, for both the technical and cost submission components of Phase II, the relative importance assigned to each evaluation factor and subfactor, including any weighting of criteria to be employed by the park district. The park district must maintain a record of the evaluation scoring to be disclosed in the event of a protest regarding the solicitation.
The park district shall include the following criteria in every Phase II technical evaluation of design-build entities:
(1) compliance with objectives of the project;
(2) compliance of proposed services to the request

for proposal requirements;

(3) quality of products or materials proposed;
(4) quality of design parameters;
(5) design concepts;
(6) innovation in meeting the scope and performance

criteria; and

(7) constructability of the proposed project.
The park district may include any additional relevant technical evaluation factors it deems necessary for proper selection.
The park district shall include the following criteria in every Phase II cost evaluation: the total project cost and the time of completion. The park district may include any additional relevant technical evaluation factors it deems necessary for proper selection. The total project cost criteria weighing factor shall not exceed 30%.
The park district shall directly employ or retain a licensed design professional or landscape architect design professional, as appropriate, to evaluate the technical and cost submissions to determine if the technical submissions are in accordance with generally accepted industry standards.
Upon completion of the technical submissions and cost submissions evaluation, the park district may award the design-build contract to the highest overall ranked entity.
(Source: P.A. 97-349, eff. 8-12-11.)

(70 ILCS 1205/8-55)
Sec. 8-55. Small design-build projects. In any case where the total overall cost of the project is estimated to be less than $12,000,000, the park district may combine the two-phase procedure for design-build selection described in Section 8-50 into one combined step, provided that all the requirements of evaluation are performed in accordance with Section 8-50.
(Source: P.A. 97-349, eff. 8-12-11.)

(70 ILCS 1205/8-56)
Sec. 8-56. Submission of design-build proposals. Design-build proposals must be properly identified and sealed. Proposals may not be reviewed until after the deadline for submission has passed as set forth in the request for proposals. All design-build entities submitting proposals shall be disclosed after the deadline for submission, and all design-build entities who are selected for Phase II evaluation shall also be disclosed at the time of that determination.
Phase II design-build proposals shall include a bid bond in the form and security as designated in the request for proposals. Proposals shall also contain a separate sealed envelope with the cost information within the overall proposal submission. Proposals shall include a list of all design professionals, landscape architect design professionals, and other entities to which any work may be subcontracted during the performance of the contract.
Proposals must meet all material requirements of the request for proposal or they may be rejected as non-responsive. The park district shall have the right to reject any and all proposals.
The drawings and specifications of any unsuccessful design-build proposal shall remain the property of the design-build entity.
The park district shall review the proposals for compliance with the performance criteria and evaluation factors set forth in this Act.
Proposals may be withdrawn before the due date and time for submissions for any cause. After evaluation begins by the park district, clear and convincing evidence of error is required for withdrawal.
(Source: P.A. 97-349, eff. 8-12-11.)

(70 ILCS 1205/8-57)
Sec. 8-57. Design-build award. The park district may award a design-build contract to the highest overall ranked entity. Notice of award shall be made in writing. Unsuccessful entities shall also be notified in writing. The park district may not request a best and final offer after the receipt of proposals. The park district may negotiate with the selected design-build entity after award but prior to contract execution for the purpose of securing better terms than originally proposed, provided that the salient features of the request for proposal are not diminished.
(Source: P.A. 97-349, eff. 8-12-11.)



Article 9 - Powers (Continued) Swimming Pools--Airport Grants--Airports

(70 ILCS 1205/Art. 9 heading)

(70 ILCS 1205/9-1) (from Ch. 105, par. 9-1)
Sec. 9-1. Any park district has the power, subject to the limitations of Sections 9-1 to 9-1f hereof, inclusive, to acquire, construct and operate an outdoor or indoor swimming pool, or an artificial ice skating rink, and other necessary facilities pertinent thereto, and extend or improve such swimming pool or ice skating rink and facilities, borrow money, and as evidence thereof to issue its bonds, payable solely from the revenue derived from the operation thereof. These bonds may be issued in such amounts as may be necessary to provide sufficient funds to pay all the costs of the construction of the swimming pool, or the artificial ice skating rink, including engineering, legal, and other expenses, together with interest on the bonds to a date six months subsequent to the estimated date of completion. The bonds are negotiable instruments and shall be executed by the president and secretary of the district and countersigned by the treasurer.
(Source: Laws 1967, p. 2446.)

(70 ILCS 1205/9-1a) (from Ch. 105, par. 9-1a)
Sec. 9-1a. Whenever any park district determines to acquire or construct a swimming pool, or an artificial ice skating rink, or extend or improve a swimming pool or ice skating rink and facilities, and to issue bonds under Section 9-1 hereof to pay the cost thereof, its board shall adopt an ordinance describing in a general way the contemplated project and refer to plans and specifications therefor. These plans and specifications shall be filed in the office of the secretary of the district and shall be open for inspection by the public.
This ordinance shall set out the estimated cost of the project, determine the period of usefulness thereof, fix the amount of revenue bonds to be issued, the maturities thereof, the interest rate, which shall not exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, payable annually or semi-annually, and all the details in connection with the bonds. The bonds shall mature within the period of usefulness of the project as determined by the board. The ordinance may also contain such covenants and restrictions upon the issuance of additional revenue bonds thereafter as may be deemed necessary or advisable for the assurance of the payment of the bonds thereby authorized. The ordinance shall also pledge the revenue derived from the operation of the swimming pool, or the artificial ice skating rink, for the purpose of paying maintenance and operation costs, providing an adequate depreciation fund, and paying the principal and interest of the bonds issued hereunder.
After this ordinance has been adopted it shall within 10 days after its passage be published once in a newspaper published and having a general circulation in the park district, or, if there is no such newspaper, then in some newspaper having a general circulation in the county wherein such district or the greater or greatest portion in area of said district lies, or, if there be no such newspaper, copies of the ordinance shall be posted in at least 3 public places in the district. The publication or posting of the ordinance shall include a notice of (1) the specific number of voters required to sign a petition requesting that the question of the adoption of the resolution be submitted to the electors of the district; (2) the time in which the petition must be filed; and (3) the date of the prospective referendum.
The Secretary of the governing board of the park district shall provide a petition form to any individual requesting one.
If no valid petition for a referendum is filed with the secretary of the district within 30 days after the publication or posting of the ordinance, the ordinance shall be in effect. But if within this 30 day period a petition is so filed, signed by a number of electors of the district equal to 10% or more of the registered voters of the district, asking that the question of constructing and operating such a swimming pool, or an artificial ice skating rink, and the issuance of such bonds be submitted to the electors of the district, the board shall certify such question to the proper election officials, who shall submit that question at an election in which all of the electors of the district may vote.
The proposition shall be in the following form, or either of them:
--------------------------------------------------------------
Shall the .... Park District issue YES
Revenue Bonds for constructing a ---------------------
swimming pool? NO
--------------------------------------------------------------
Shall the .... Park District issue YES
Revenue Bonds for constructing an ---------------------
artificial ice skating rink? NO
--------------------------------------------------------------
Notice of the referendum shall be given and the referendum conducted in the manner provided by the general election law.
If a majority of the electors voting upon that question voted in favor of constructing and operating the swimming pool, or the artificial ice skating rink, and the issuance of the bonds, the ordinance shall be in effect, otherwise, the ordinance shall not go into effect.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-4; 87-767.)

(70 ILCS 1205/9-1b) (from Ch. 105, par. 9-1b)
Sec. 9-1b. Bonds issued under Section 9-1 hereof shall be payable solely from the revenue derived from the operation of the swimming pool, or the artificial ice skating rink, and shall not in any event constitute an indebtedness of the park district within the meaning of any constitutional or statutory limitation. It shall be plainly stated on the face of each bond that the bond has been issued under Sections 9-1 to 9-1f hereof, inclusive, and that it does not constitute an indebtedness of the park district within any constitutional or statutory limitation.
The bonds shall be sold in such manner and upon such terms as the board shall determine. The minimum price at which they may be sold shall be such that the interest cost to the park district of the proceeds of the bonds shall not exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, computed to maturity, according to the standard table of bond values.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-4.)

(70 ILCS 1205/9-1c) (from Ch. 105, par. 9-1c)
Sec. 9-1c. Whenever revenue bonds are issued under Section 9-1 hereof, all revenue derived from the operation of the swimming pool, or the artificial ice skating rink, shall be deposited in a separate fund designated as the "Swimming Pool Fund", or the "Artificial Ice Skating Rink Fund", of the park district. These funds, or either of them as designated, shall be used only in paying the cost of operation and maintenance of the swimming pool, or the artificial ice skating rink, in providing an adequate depreciation fund, and in paying the principal of and interest upon the revenue bonds of the district issued under Section 9-1 hereof.
A depreciation fund is a fund for such replacements as may be necessary from time to time for the continued effective and efficient operation of the system. Such a fund shall not be allowed to accumulate beyond a reasonable amount necessary for the purpose and shall not be used for extensions to the swimming pool, or the artificial ice skating rink.
(Source: Laws 1963, p. 2784.)

(70 ILCS 1205/9-1d) (from Ch. 105, par. 9-1d)
Sec. 9-1d. Each park district which issues bonds and constructs a swimming pool, or an artificial ice skating rink, under Section 9-1 hereof shall charge for the use thereof at a rate which at all times is sufficient to pay maintenance and operation cost, depreciation, and the principal and interest on the bonds. Such district may make, enact, and enforce all needful rules and regulations for the construction, acquisition, improvement, extension, management, maintenance, care and protection of its swimming pool, or its artificial ice skating rink, and for the use thereof. Charges or rates for the use of the swimming pool, or the artificial ice skating rink, shall be such as the board may from time to time determine.
While any bond issued under Section 9-1 hereof is outstanding, such district is required to maintain and operate its swimming pool, or its artificial ice skating rink, as long as it can do so, out of the revenue derived from the operation thereof. It shall not sell, loan, mortgage, or in any other manner dispose of the swimming pool, or the artificial ice skating rink, until all of the bonds so issued have been paid in full, both principal and interest, or until provision has been made for the payment of all of the bonds and interest thereon in full. Nothing in this paragraph shall, however, prohibit any park district from leasing any such swimming pool or artificial ice skating rink to any municipality, school district, or other unit of local government, or from entering into any other agreement with any municipality, school district, or other unit of local government by which lease or other agreement such swimming pool or artificial ice skating rink may be operated and/or used in whole or in part by or for such municipality, school district or other unit of local government, where such lease or other agreement is not prohibited by the terms of such revenue bonds or the ordinance of the park district authorizing them and where the revenues of the park district derived from such lease or other agreement are deposited in the fund required by Section 9-1c hereof in connection with such revenue bonds.
Such a park district shall install and maintain a proper system of accounts, showing the amount of revenue received from the operation of its swimming pool, or its artificial ice skating rink. At least once each year, the district shall have the accounts properly audited. A report of this audit shall be open for public inspection at all times.
(Source: P.A. 79-356.)

(70 ILCS 1205/9-1e) (from Ch. 105, par. 9-1e)
Sec. 9-1e. The holder of any bond or of a coupon of any bond issued under Section 9-1 hereof in any civil action, mandamus, injunction or other proceeding, may enforce and compel performance of all duties required by Sections 9-1 to 9-1d hereof, inclusive. This shall include the duties of establishing and collecting sufficient rates or charges for the use of the swimming pool, or the artificial ice skating rink, for the purposes specified in Section 9-1d hereof, and the application of the revenue thereof as provided by Section 9-1c hereof.
(Source: P.A. 83-345.)

(70 ILCS 1205/9-1f) (from Ch. 105, par. 9-1f)
Sec. 9-1f. Revenue bonds to construct swimming pools, or artificial ice skating rinks, issued by park districts payable solely from revenue derived from the operation thereof, under any prior act shall be treated as having been issued under Sections 9-1 to 9-1e hereof, inclusive.
(Source: Laws 1963, p. 2784.)

(70 ILCS 1205/9-2) (from Ch. 105, par. 9-2)
Sec. 9-2. Every park district is authorized to acquire by purchase or condemnation under power of eminent domain, or lease, real estate, in whole or in part, either within or without the corporate limits of said park district for the purpose of establishing or expanding for said district an airport and landing field for aircraft, and to provide hangars, shops, and other necessary equipment and appurtenances therefor usually incident to the operation of an airport, and to maintain and operate the same.
(Source: P.A. 81-768.)

(70 ILCS 1205/9-2a) (from Ch. 105, par. 9-2a)
Sec. 9-2a. Whenever any park district determines to acquire real estate for the purposes of Section 9-2, it may borrow money, and as evidence thereof issue its bonds payable solely from revenue other than the taxes specified in Section 9-2b. These bonds may be issued, as provided in this Section, in such amounts as may be necessary to provide sufficient amounts to pay all the costs of construction or expansion of the airport and landing field, including the engineering, legal, and other expenses, together with interest on the bonds to a date 6 months subsequent to the estimated date of completion and initial funding of required bond reserve funds. The bonds are negotiable instruments and shall be executed by the president and secretary of the district and countersigned by the treasurer of the district.
Whenever any park district determines to establish or expand for said district an airport and landing field for aircraft as provided in Section 9-2 of this Code, and to issue revenue bonds under this Section 9-2a to pay the cost thereof, its board shall adopt an ordinance describing in a general way the contemplated project and refer to plans and specifications therefor. These plans and specifications shall be filed in the office of the secretary of the district and shall be open for inspection by the public.
This ordinance shall set out the estimated cost of the project, determine the period of usefulness thereof, fix the amount of revenue bonds to be issued, the maturities thereof, the interest rate, which shall not exceed the greater of (i) the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, or (ii) 8% per annum payable annually or semi-annually, and all the details in connection with the bonds. The bonds shall mature within the period of usefulness of the project as determined by the board. The ordinance may also contain such covenants and restrictions upon the issuance of additional revenue bonds thereafter as may be deemed necessary or advisable for the assurance of the payment of the bonds thereby authorized. The ordinance shall also pledge the revenue derived from the operation of the airport and landing field, for the purpose of paying maintenance and operation costs, providing an adequate depreciation fund, and paying the principal and interest of the bonds issued hereunder.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-4.)

(70 ILCS 1205/9-2b) (from Ch. 105, par. 9-2b)
Sec. 9-2b. Upon the petition signed by voters equal in number to not less than 2% of the votes received by the park commissioners who received the greatest number of votes at the last election of any park district or upon the order of the board of any park district, the question of the levy of an additional annual tax to provide revenue for the purpose of acquiring, constructing, maintaining and operating airports and landing fields for aircraft shall be submitted to the voters of the park district at a regular election in the district.
The proposition for the levy of an additional annual tax in the park district shall be substantially in the following form:
--------------------------------------------------------------
For an additional annual tax levy for the .... Park District (naming it) to the amount of .... per cent of the value of all taxable property in the district for purposes of acquiring, constructing, maintaining, and operating airports, and landing fields for aircraft.
--------------------------------------------------------------
Against an additional annual tax levy for the .... Park District (naming it) to the amount of .... per cent of the value of all taxable property in the district for the purposes of acquiring, constructing, maintaining, and operating airports, and landing fields for aircraft.
--------------------------------------------------------------
Notice of the referendum shall be given and the referendum conducted in the manner provided by the general election law. If a majority of the votes cast upon such proposition are in favor of the additional tax levy as stated in the proposition, the tax shall be levied and collected in the same manner as other taxes are levied and collected. The tax shall not exceed the rate of .075% of the value, as equalized or assessed by the Department of Revenue, of all taxable property in such district.
The tax shall be in addition to all other taxes authorized by law to be levied and collected in the district and shall not be included in any limitation of rate contained in this code or any other law but shall be excluded therefrom and be in addition thereto and in excess thereof. The board of a park district whose power to levy taxes for the purposes of acquiring, constructing, maintaining and operating airports and landing fields for aircraft on July 1, 1967, is set at a rate less than .05% may, without referendum, increase that rate by not more than .03% applicable after July 1, 1967, but the maximum rate may not be raised above .05%. However after July 28, 1969, the board of any park district having the power to levy a tax under this Section may, without referendum, increase the rate of that tax to .075% when it considers that increase necessary for the purpose of financing such maintenance, improvement or replacement of its airport facilities and landing fields as are required to conform to the standards of the Department of Transportation or of any appropriate federal agency relating to a State or federal airports plan or airways system.
(Source: P.A. 81-1550.)

(70 ILCS 1205/9-2c) (from Ch. 105, par. 9-2c)
Sec. 9-2c. Whenever the proposition is submitted to the voters of any park district to levy a tax for the purpose of acquiring, constructing, maintaining, and operating airports and landing fields for aircraft as provided in Section 9-2b, and a majority of the votes cast upon the proposition is in favor of the levy of such tax, the board of any such park district may provide that bonds of such park district be issued for the purpose of acquiring and constructing airports and landing fields for aircraft, or for the purpose of improving and extending such facilities when constructed. The bonds shall be authorized by ordinance of the board, shall mature serially in not to exceed 20 years from their date, and bear such rate of interest as the board may determine, not, however, to exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, payable semi-annually, and shall be sold by the board as it may determine but for not less than the par value thereof and accrued interest. The bonds shall be signed by the president (or such official as the board may designate) and secretary and countersigned by the treasurer with the corporate seal of the district affixed. The bonds shall be authorized by the board of the district by ordinance which shall fix all the details of the bonds and provide for a levy of a tax sufficient to pay the principal of and interest on the bonds as they mature. A certified copy of the ordinance shall be filed in the office of the clerk of the county wherein the park district is situated, and the county clerk shall extend a tax sufficient to pay the principal of and interest on the bonds as they mature without limitation as to rate or amount, and the county clerk shall reduce the tax rate levied by the district pursuant to Section 9-2b by the amount of the rate extended for payment of principal and interest of the bonds. The clerk shall extend the tax as provided in Section 6-6. If the rate necessary to be extended for the payment of principal and interest of the bonds exceeds the rate authorized to be levied by the district, pursuant to Section 9-2b, then the rate of tax for the payment of bonds and interest only shall be extended. Where the district is situated in more than one county the tax shall be certified, apportioned and levied as provided in Section 5-4. Notwithstanding the foregoing, after July 28, 1969, any park district may issue bonds under this Section for the purpose of maintaining, improving or replacing its existing airport facilities or landing fields to the extent required to conform to the standards of the Department of Transportation or of any appropriate federal agency relating to a State or federal airports plan or airways system. If such bonds are issued the tax levied for the payment of principal and interest of the bonds as they mature shall be in addition to that levied by the district under Section 9-2b and the county clerk shall extend both taxes accordingly. The aggregate principal amount of bonds issued under this Section that may be outstanding at any time may not exceed 1/2 of 1% of the aggregate valuation of all taxable property within the district, as equalized or assessed by the Department of Revenue. No bond ordinance may take effect nor may bonds be issued thereunder if the amount of bonds taken with the outstanding principal indebtedness under this Section exceeds the 1/2 of 1% limit unless the question of whether such additional bonds shall be issued is submitted to the legal voters of the district, in the manner provided by Section 6-4, and a majority of those voting on the proposition vote in favor thereof. In no event may the principal aggregate amount of any bonds issued under such ordinance exceed, together with the principal amount of bonds previously issued under this Section and then outstanding, 1 1/4% of the aggregate valuation of all taxable property within the district, as equalized or assessed by the Department of Revenue.
Bonds issued under this Section are not a part of the existing indebtedness of a park district for purposes of Article 6 of this Code.
With respect to instruments for the payment of money issued under this Section either before, on, or after June 6, 1989 (the effective date of Public Act 86-4), it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 100-201, eff. 8-18-17.)

(70 ILCS 1205/9-2d) (from Ch. 105, par. 9-2d)
Sec. 9-2d. A park district in counties with a population of less than 200,000 inhabitants may sell or lease park district property to a hospital provided that prior to such transaction:
(1) a public hearing on the issue is held after one notice is given in a newspaper of general circulation in the park district at least 7 days before the meeting; and
(2) the value of the property sought to be sold or leased is determined by 2 independent appraisals.
(Source: P.A. 81-768.)

(70 ILCS 1205/9-3) (from Ch. 105, par. 9-3)
Sec. 9-3. Nothing contained in this code shall be deemed to repeal "An Act to enable park commissioners, park boards, or boards of park commissioners to grant, convey or release lands and rights to cities and villages for airport uses and purposes", approved July 11, 1935, but said act shall be available to and the rights and powers thereunder shall remain vested in all park districts under this code.
(Source: Laws 1951, p. 113.)

(70 ILCS 1205/9-4) (from Ch. 105, par. 9-4)
Sec. 9-4. Nothing contained in this code shall be deemed to repeal "An Act to allow the Commissioners of any Park District which has adopted or may hereafter adopt 'An Act authorizing Park Districts to acquire, establish, construct, maintain and operate airdromes, airports, and landing fields for aircraft, and authorizing the exercise of the power of eminent domain and permitting the levy of a tax therefor', approved June 24, 1929, to adopt zoning ordinances for the safe operation of such airport, airdrome, or landing field", approved July 25, 1939, but said act shall be available to and all the powers, rights and duties therein shall remain and be vested in all park districts under this code.
(Source: Laws 1951, p. 113.)



Article 9.1 - Powers (Continued) Golf Courses

(70 ILCS 1205/Art. 9.1 heading)

(70 ILCS 1205/9.1-1) (from Ch. 105, par. 9.1-1)
Sec. 9.1-1. Any park district has the power, subject to the limitations of Sections 9.1-1 through 9.1-6 of this Article to acquire, construct and operate golf courses and toilet, locker and other necessary facilities pertinent thereto, and extend or improve such courses and facilities, borrow money, and as evidence thereof to issue its bonds, payable solely from the revenue derived from the operation of such golf courses and facilities. These bonds may be issued in such amounts as may be necessary to provide sufficient funds to pay all the costs of the acquisition or construction, or extension or improvement of golf courses and facilities, including engineering, legal, and other expenses, together with interest on the bonds to a date 6 months subsequent to the estimated date of the completion. The bonds are negotiable instruments and shall be executed by the president and secretary of the district and countersigned by the treasurer.
(Source: P.A. 80-1495.)

(70 ILCS 1205/9.1-2) (from Ch. 105, par. 9.1-2)
Sec. 9.1-2. Whenever any park district determines to acquire or construct, or extend or improve a golf course and facilities and to issue bonds under Section 9.1-1 of this Article to pay the cost thereof, its board shall adopt an ordinance describing in a general way the contemplated project and refer to plans and specifications therefor. These plans and specifications shall be filed in the office of the secretary of the district and shall be open for inspection by the public.
This ordinance shall set out the estimated cost of the project, determine the period of usefulness thereof, fix the amount of revenue bonds to be issued, the maturities thereof, the interest rate, which shall not exceed the maximum rate authorized by the Bond Authorization Act, as amended at time of the making of the contract, payable annually or semi-annually, and all the details in connection with the bonds. The bonds shall mature within the period of usefulness of the project as determined by the board. The ordinance may also contain such covenants and restrictions upon the issuance of additional revenue bonds thereafter as may be deemed necessary or advisable for the assurance of the payment of the bonds thereby authorized. The ordinance shall also pledge the revenue derived from the operation of the golf course for the purpose of paying maintenance and operation costs, providing an adequate depreciation fund, and paying the principal and interest of the bonds issued hereunder. The ordinance may also pledge the revenue derived from the operation of an existing golf course, or courses, and appurtenant facilities, for such purpose.
After this ordinance has been adopted it shall within 10 days after its passage be published once in a newspaper published and having a general circulation in the park district, or, if there is no such newspaper, then in some newspaper having a general circulation in the county wherein such district or the greater or greatest portion in area of such district lies. The publication or posting of the ordinance shall include a notice of (1) the specific number of voters required to sign a petition requesting that the question of the adoption of the ordinance be submitted to the electors of the district; (2) the time in which the petition must be filed; and (3) the date of the prospective referendum. The Secretary of the governing board of the park district shall provide a petition form to any individual requesting one.
If no valid petition requesting a referendum is filed with the secretary of the district within 30 days after the publication or posting of the ordinance, the ordinance shall be in effect. But if within this 30 day period a petition is so filed, signed by electors of the district equal to 10% or more of the registered voters in the district, asking that the question of acquiring and operating or constructing and operating such a golf course, or extending or improving such a golf course, and the issuance of such bonds be submitted to the electors of the district, the board shall certify such question to the proper election officials, who shall submit that question at an election held in the district.
The proposition shall be in the following form:
--------------------------------------------------------------
Shall the..... Park
District issue Revenue Bonds YES
for acquiring (or constructing, or --------------------------
extending, or improving) NO
a golf course?
--------------------------------------------------------------
Notice of such referendum shall be given and such referendum conducted in the manner provided by the general election law.
If a majority of the electors voting upon that question voted in favor of acquiring and operating, or constructing and operating the golf course, or extending or improving such golf course, and the issuance of the bonds, the ordinance shall be in effect, otherwise the ordinance shall not go into effect.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-4; 87-767.)

(70 ILCS 1205/9.1-3) (from Ch. 105, par. 9.1-3)
Sec. 9.1-3. Bonds issued under Section 9.1-1 of this Article shall be payable solely from the revenue derived from the operation of the golf course, or courses, and shall not in any event constitute an indebtedness of the park district within the meaning of any constitutional or statutory limitation. It shall plainly state on the face of each bond that the bond has been issued under Sections 9.1-1 through 9.1-6 of this Article, and that it does not constitute an indebtedness of the park district within any constitutional or statutory limitation.
The bonds shall be sold in such manner, to such persons and upon such terms as the board shall determine. If they are issued to bear interest at the maximum rate applicable at the time of issuance, they shall be sold for not less than par and accrued interest. If they are issued to bear interest at a rate less than the maximum rate applicable at the time of issuance, the minimum price at which they may be sold shall be such that the interest cost to the park district of the proceeds of the bonds shall not exceed the maximum rate applicable at the time of issuance, computed to maturity, according to the standard table of bond values.
(Source: P.A. 76-244.)

(70 ILCS 1205/9.1-4) (from Ch. 105, par. 9.1-4)
Sec. 9.1-4. Whenever revenue bonds are issued under Section 9.1-1 of this Article, all revenue derived from the operation of the golf course, or courses, shall be deposited in a separate fund designated as the "Golf Course Fund" of the park district. This fund shall be used only in paying the cost of operation and maintenance of the golf course, or courses, in providing an adequate depreciation fund, and in paying the principal of and interest upon the revenue bonds of the district issued under Section 9.1-1 of this Article.
A depreciation fund is a fund for such replacements as may be necessary from time to time for the continued effective and efficient operation of the golf course, or courses. Such a fund shall not be allowed to accumulate beyond a reasonable amount necessary for the purpose and shall not be used for extensions to the golf course, or courses.
(Source: Laws 1965, p. 239.)

(70 ILCS 1205/9.1-5) (from Ch. 105, par. 9.1-5)
Sec. 9.1-5. Each park district which issues bonds and acquires or constructs, or extends or improves a golf course and facilities shall charge for the use thereof at a rate which at all times is sufficient to pay maintenance and operation costs, depreciation, and the principal and interest on the bonds. Such district may make, enact, and enforce all needful rules and regulations for the construction, acquisition, improvement, extension, management, maintenance, care and protection of its golf course and for the use thereof. Charges or rates for the use of the golf course or courses shall be such as the board may from time to time determine.
While any bond issued under Section 9.1-1 of this Article is outstanding such district is required to maintain and operate its golf course or courses, as long as it can do so, out of the revenue derived from the operation thereof. It shall not sell, lease, loan, mortgage, or in any other manner dispose of the golf course or courses until all of the bonds so issued have been paid in full, both principal and interest, or until provision has been made for the payment of all of the bonds and interest thereon in full. Nothing in this Section prohibits any park district from leasing any such golf course and facilities to any school district, municipality, or other unit of local government, or from entering into any other agreement with any school district, municipality, or other unit of local government by which lease or other agreement such golf course and facilities may be operated or used in whole or in part by or for such school district, municipality, or other unit of local government, where such lease or other agreement is not prohibited by the terms of such revenue bonds or the ordinance of the park district authorizing them and where the revenues of the park district derived from such lease or other agreement are deposited in the fund required by Section 9.1-4 of this Act in connection with such revenue bonds.
Such a park district shall install and maintain a proper system of accounts, showing the amount of revenue received from the operation of its golf course. At least once each year, the district shall have the accounts properly audited. A report of this audit shall be open for public inspection at all times.
(Source: P.A. 79-1423.)

(70 ILCS 1205/9.1-6) (from Ch. 105, par. 9.1-6)
Sec. 9.1-6. The holder of any bond or of a coupon of any bond issued under Section 9.1-1 of this Article in any civil action, mandamus, injunction or other proceeding, may enforce and compel performance of all duties required by Sections 9.1-1 through 9.1-5 of this Article. This shall include the duties of establishing and collecting sufficient rates or charges for the use of the golf course or courses for the purposes specified in Section 9.1-5 of this Article, and the application of the revenue thereof as provided by Section 9.1-4 of this Article.
(Source: P.A. 83-345.)



Article 9.2 - Powers (Continued) Tennis Courts, Etc. Or Zoos

(70 ILCS 1205/Art. 9.2 heading)

(70 ILCS 1205/9.2-1) (from Ch. 105, par. 9.2-1)
Sec. 9.2-1.
Any park district has the power, subject to the limitations of Sections 9.2-1 through 9.2-6 of this Article to acquire, construct and operate indoor or outdoor tennis courts, handball, racquetball, or squash courts, or zoos and other necessary facilities pertinent thereto, and extend or improve such courts or zoos and facilities, borrow money and as evidence thereof to issue its bonds, payable solely from the revenue derived from the operation of such indoor or outdoor tennis courts, handball, racquetball, or squash courts, or zoos and facilities. These bonds may be issued in such amounts as may be necessary to provide sufficient funds to pay all the costs of the acquisition or construction, or extension or improvement of indoor or outdoor tennis courts, handball, racquetball, or squash courts, or zoos and facilities, including engineering, legal and other expenses, together with interest on the bonds to a date 6 months subsequent to the estimated date of the completion. The bonds are negotiable instruments and shall be executed by the president and secretary of the district and countersigned by the treasurer.
(Source: P.A. 77-2173.)

(70 ILCS 1205/9.2-2) (from Ch. 105, par. 9.2-2)
Sec. 9.2-2. Whenever any park district determines to acquire or construct or extend or improve indoor or outdoor tennis courts, handball, racquetball, or squash courts, or zoos and facilities and to issue bonds under Section 9.2-1 of this Article to pay the cost thereof, its board shall adopt an ordinance describing in a general way the contemplated project and refer to plans and specifications therefor. These plans and specifications shall be filed in the office of the secretary of the district and shall be open for inspection by the public.
This ordinance shall set out the estimated cost of the project, determine the period of usefulness thereof, fix the amount of revenue bonds to be issued, the maturities thereof, the interest rate, which shall not exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, payable annually or semi-annually, and all the details in connection with the bonds. The bonds shall mature within the period of usefulness of the project as determined by the board. The ordinance may also contain such covenants and restrictions upon the issuance of additional revenue bonds thereafter as may be deemed necessary or advisable for the assurance of the payment of the bonds thereby authorized. The ordinance shall also pledge the revenue derived from the operation of the indoor or outdoor tennis courts, handball, racquetball, or squash courts, or zoos and facilities for the purpose of paying maintenance and operation costs, providing an adequate depreciation fund, and paying the principal and interest of the bonds issued hereunder. The ordinance may also pledge the revenue derived from the operation of existing indoor or outdoor tennis courts, handball, racquetball, or squash courts, or zoo and appurtenant facilities, for such purpose.
After this ordinance has been adopted it shall within 10 days after its passage be published once in a newspaper published and having a general circulation in the park district, or if there is no such newspaper then in some newspaper having a general circulation in the county wherein such district or the greater or greatest portion in area of such district lies. The publication or posting of the ordinance shall include a notice of (1) the specific number of voters required to sign a petition requesting that the question of the adoption of the ordinance be submitted to the electors of the district; (2) the time in which the petition must be filed; and (3) the date of the prospective referendum. The Secretary of the governing board of the park district shall provide a petition form to any individual requesting one.
If no valid petition is filed with the secretary of the district within 30 days after the publication or posting of the ordinance, the ordinance shall be in effect. But if within this 30 day period a petition is so filed, signed by electors of the district equal to 10% or more of the registered voters of the district, asking that the question of acquiring and operating or constructing and operating such indoor or outdoor tennis courts, handball, racquetball, or squash courts, or zoo facilities, or extending or improving such indoor or outdoor tennis courts, handball, racquetball, or squash courts, or zoo facilities, and the issuance of such bonds be submitted to the electors of the district, the board shall certify such question to the proper election officials, who shall submit that question at a regular election held in the district.
The proposition shall be in the following form:
--------------------------------------------------------------
Shall the.... Park District issue
Revenue Bonds for acquiring (or constructing, YES
or extending or improving) indoor or outdoor ----------------
tennis courts (handball, racquetball, or NO
squash courts, or zoo) and facilities.
--------------------------------------------------------------
Notice of such referendum shall be given and such referendum conducted in the manner provided by the general election law.
If a majority of the electors voting upon that question voted in favor of acquiring and operating, or constructing and operating the indoor or outdoor tennis courts, handball, racquetball, or squash courts, or zoo facilities or extending or improving such indoor or outdoor tennis courts, handball, racquetball, or squash courts, or zoo facilities, and the issuance of the bonds, the ordinance shall be in effect, otherwise the ordinance shall not go into effect.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-4; 87-767.)

(70 ILCS 1205/9.2-3) (from Ch. 105, par. 9.2-3)
Sec. 9.2-3. Bonds issued under Section 9.2-1 of this Article shall be payable solely from the revenue derived from the operation of the indoor or outdoor tennis courts, handball, racquetball, or squash courts, or zoo and facilities, and shall not in any event constitute an indebtedness of the park district within the meaning of any constitutional or statutory limitation. It shall plainly state on the face of each bond that the bond has been issued under Sections 9.2-1 through 9.2-6 of this Article, and that it does not constitute an indebtedness of the park district within any constitutional or statutory limitation.
The bonds shall be sold in such manner, to such persons and upon such terms as the board shall determine. If they are issued to bear interest at the rate of the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, they shall be sold for not less than par and accrued interest. If they are issued to bear interest at a rate of less than the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, the minimum price at which they may be sold shall be such that the interest cost to the park district of the proceeds of the bonds shall not exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, computed to maturity, according to the standard table of bond values.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-4.)

(70 ILCS 1205/9.2-4) (from Ch. 105, par. 9.2-4)
Sec. 9.2-4.
Whenever revenue bonds are issued under Section 9.2-1 of this Article, all revenue derived from the operation of the tennis, handball, racquetball, or squash courts or zoos shall be deposited in a separate fund designated as the "Tennis Court Fund", "Handball Court Fund", "Racquetball Court Fund", "Squash Court Fund", or "Zoo Fund" of the park district. This fund shall be used only in paying the cost of operation and maintenance of the tennis, handball, racquetball, or squash courts or zoo, in providing an adequate depreciation fund, and in paying the principal of and interest upon the revenue bonds of the district issued under Section 9.2-1 of this Article.
A depreciation fund is a fund for such replacements as may be necessary from time to time for the continued effective and efficient operation of the tennis, handball, racquetball, or squash courts or zoo. Such fund shall not be allowed to accumulate beyond a reasonable amount necessary for the purpose and shall not be used for extensions to the tennis, handball, racquetball, or squash courts or zoo.
(Source: P.A. 77-2173.)

(70 ILCS 1205/9.2-5) (from Ch. 105, par. 9.2-5)
Sec. 9.2-5. Each park district which issues bonds and acquires or constructs or extends or improves indoor or outdoor tennis courts, handball, racquetball, or squash courts, or zoos and facilities shall charge for the use thereof at a rate which at all times is sufficient to pay maintenance and operation costs, depreciation, and the principal and interest on the bonds. Such district may make, enact and enforce all needful rules and regulations for the construction, acquisition, improvement, extension, management, maintenance, care and protection of its courts or zoo and for the use thereof. Charges or rates for the use of the courts or zoo facilities shall be such as the board may from time to time determine.
While any bond issued under Section 9.2-1 of this Article is outstanding such district is required to maintain and operate its tennis, handball, racquetball, or squash courts or zoo facilities as long as it can do so, out of the revenue derived from the operation thereof. It shall not sell, lease, loan, mortgage or in any other manner dispose of the courts or zoo facilities until all of the bonds so issued have been paid in full, both principal and interest, or until provision has been made for the payment of all the bonds and interest thereon in full. Nothing in this Section prohibits any park district from leasing any such indoor or outdoor tennis courts, handball, racquetball, or squash courts, or zoos and facilities to any school district, municipality, or other unit of local government or from entering into any other agreement with any school district, municipality, or other unit of local government by which lease or other agreement such indoor or outdoor tennis courts, handball, racquetball, or squash courts, or zoos and facilities may be operated or used in whole or in part by or for such school district, municipality, or other unit of local government, where such lease or other agreement is not prohibited by the terms of such revenue bonds or the ordinance of the park district authorizing them and where the revenues of the park district derived from such lease or other agreement are deposited in the fund required by Section 9.2-4 of this Act in connection with such revenue bonds.
Such a park district shall install and maintain a proper system of accounts, showing the amount of revenue received from the operation of its tennis, handball, racquetball, or squash courts or zoo. At least once each year, the district shall have the accounts properly audited. A report of this audit shall be open for public inspection at all times.
(Source: P.A. 79-1423.)

(70 ILCS 1205/9.2-6) (from Ch. 105, par. 9.2-6)
Sec. 9.2-6. The holder of any bond or of a coupon of any bond issued under Section 9.2-1 of this Article in any civil action, mandamus, injunction or other proceeding, may enforce and compel performance of all duties required by Sections 9.2-1 through 9.2-5 of this Article. This shall include the duties of establishing and collecting sufficient rates or charges for the use of the courts or zoo for the purposes specified in Section 9.1-5 of this Article, and the application of the revenue thereof as provided by Section 9.1-4 of this Article.
(Source: P.A. 83-345.)



Article 9.3 - Recreation Facilities

(70 ILCS 1205/Art. 9.3 heading)

(70 ILCS 1205/9.3-1) (from Ch. 105, par. 9.3-1)
Sec. 9.3-1.
Any park district has the power subject to the limitations of Sections 9.3-1 through 9.3-6 to acquire, construct and operate such revenue producing recreation facilities and to extend or improve such facilities, borrow money and as evidence thereof to issue its bonds, payable solely from the revenue derived from the operation of such recreation facility or facilities. These bonds may be issued in such amounts as may be necessary to provide sufficient funds to pay all costs of acquisition or construction, or extension or improvement of indoor or outdoor recreation facilities, including engineering, legal and other expenses, together with interest on the bonds to a date six months subsequent to the estimated date of completion. The bonds are negotiable instruments and shall be executed by the President and Secretary of the district and countersigned by the Treasurer.
(Source: P.A. 78-1256.)

(70 ILCS 1205/9.3-2) (from Ch. 105, par. 9.3-2)
Sec. 9.3-2. Whenever any park district determines to acquire, construct, extend or improve indoor or outdoor recreation facilities and to issue bonds under Section 9.3-1 of this Article to pay the costs thereof, its board shall adopt an ordinance describing in a general way the contemplated project and refer to plans and specifications therefor. These plans and specifications shall be filed in the office of the secretary of the district and shall be opened for inspection by the public.
This ordinance shall set out the estimated cost of the project, determine the period of usefulness thereof, the interest rate, which shall not exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, payable annually or semi-annually, and all details in connection with the bonds. The bonds shall mature within the period of usefulness of the project as determined by the board. The ordinance may also contain such covenants and restrictions upon the issuance of additional revenue bonds thereafter as may be deemed necessary or advisable for the assurance of the payment of the bonds thereby authorized. The ordinance shall also pledge the revenue derived from the operation of the indoor or outdoor recreational facility for the purpose of paying maintenance and operation costs, providing an adequate depreciation fund, and paying the principal and interest on the bonds issued hereunder. The ordinance may also pledge the revenue derived from the operation of an existing indoor or outdoor facility of the same character, for such purpose.
After this ordinance has been adopted it shall, within 10 days after its passage, be published once in a newspaper published and having a general circulation in the park district, or if there is no such newspaper then in some newspaper having a general circulation in the county wherein such district, or the greater or greatest portion in area, of such district lies. The publication or posting of the ordinance shall include a notice of (1) the specific number of voters required to sign a petition requesting that the question of the adoption of the ordinance be submitted to the electors of the district; (2) the time in which the petition must be filed; and (3) the date of the prospective referendum.
The Secretary of the governing board of the park district shall provide a petition form to any individual requesting one.
If no valid petition is filed with the secretary of the district within 30 days after the publication or posting of the ordinance, the ordinance shall be in effect. But if within this 30day period a petition is so filed, signed by electors of the district equal to 10% or more of the registered voters of the district asking that the question of acquiring and operating or constructing and operating such an indoor and outdoor recreational facility and the issuance of such bonds be submitted to the electors of the district, the board shall certify such question to the proper election officials, who shall submit the question at an election held in the district. The board shall furnish copies of such a petition form to all persons making a request therefor.
The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall the.... Park District issue
revenue bonds for acquiring (or constructing, YES
extending or improving) an indoor or outdoor ----------------
recreational facility to include.... (specify NO
specific facility or facilities)
--------------------------------------------------------------
Notice of such referendum shall be given and such referendum conducted in the manner provided by the general election law.
If a majority of the electors voting upon that question voted in favor of acquiring and operating, or constructing and operating the indoor or outdoor recreational facility or facilities or extending or improving such indoor or outdoor recreational facility or facilities and the issuance of the bonds, the ordinance shall be in effect, otherwise the ordinance shall not go into effect.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-4; 87-767.)

(70 ILCS 1205/9.3-3) (from Ch. 105, par. 9.3-3)
Sec. 9.3-3. Bonds issued under Section 9.3-1 of this Article shall be payable solely from the revenue derived from the operation of the indoor or outdoor recreational facility and shall not in any event constitute an indebtedness of the park district within the meaning of any constitutional or statutory limitation. It shall plainly state on the face of each bond that the bond has been issued under Sections 9.3-1 through 9.3-6 of this Article, and that it does not constitute an indebtedness of the park district within any constitutional or statutory limitation.
The bonds shall be sold in such manner, to such persons and upon such terms as the board shall determine. If they are issued to bear interest at the rate of the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, they shall be sold for not less than par and accrued interest. If they are issued to bear interest at the rate of less than the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, the minimum price at which they may be sold shall be such that the interest cost to the park district of the proceeds of the bonds shall not exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, computed to maturity, according to the standard table of bond values.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-4.)

(70 ILCS 1205/9.3-4) (from Ch. 105, par. 9.3-4)
Sec. 9.3-4.
Whenever revenue bonds are issued under Section 9.3-1 of this Article, all revenue derived from the operation of the recreational facility shall be deposited in a separate fund specifically designated by reference to the type of facility of the park district. This fund shall be used only in paying the cost of operation and maintenance of the specific facility, in providing an annual depreciation fund, and in paying the principal of and interest upon the revenue bonds of the district issued under Section 9.3-1 of this Article.
A depreciation fund is a fund for such replacements as may be necessary from time to time for the continued effective and efficient operation of the facility. Such fund shall not be allowed to accumulate beyond a reasonable amount necessary for the purpose and shall not be used for extensions to the facility.
(Source: P.A. 78-1256.)

(70 ILCS 1205/9.3-5) (from Ch. 105, par. 9.3-5)
Sec. 9.3-5.
Each park district which issues bonds and acquires or constructs, extends or improves indoor or outdoor recreational facilities under the provisions of this Article shall charge for the use thereof at a rate which at all times is sufficient to pay maintenance and operation costs, depreciation, and the principal and interest on the bonds. Such district may make, enact and enforce all needful rules and regulations for the construction, acquisition, improvements, extension, management, maintenance, care and protection of the facility and for the use thereof. Charges or rates for the use of the facility shall be such as the board may from time to time determine.
While any bond issued under Section 9.3-1 is outstanding such district is required to maintain and operate the facility as long as it can do so, out of the revenue derived from the operation thereof. It shall not sell, lease, loan, mortgage or in any other manner dispose of the facility or facilities until all of the bonds so issued have been paid in full, both principal and interest, or until provision has been made for the payment of all of the bonds and interest thereon in full.
Such park district shall install and maintain a proper system of accounts, showing the amount of revenue received from the operation of the facility. At least once each year, the district shall have the accounts properly audited. A report of this audit shall be open for public inspection at all times.
(Source: P.A. 78-1256.)

(70 ILCS 1205/9.3-6) (from Ch. 105, par. 9.3-6)
Sec. 9.3-6. The holder of any bond or of a coupon of any bond issued under Section 9.3-1 of this Article in any civil action, by mandamus, injunction or other proceeding, may enforce and compel performance of all duties required by Sections 9.3-1 through 9.3-5 of this Article. This shall include the duties of establishing and collecting sufficient rates or charges for the use of the facility for the purposes specified in Section 9.3-5 of this Article and the application of the revenue thereof as provided by Section 9.3-4 of this Article.
(Source: P.A. 83-345.)



Article 10 - Powers (Continued) Sales and Conveyance Of Real Estate

(70 ILCS 1205/Art. 10 heading)

(70 ILCS 1205/10-1) (from Ch. 105, par. 10-1)
Sec. 10-1.
Every park district shall retain and be vested with all power and authority contained in "An Act to authorize the commissioners of park districts to convey property to and lease property from the Federal Government", approved November 21, 1933, as amended.
(Source: P.A. 77-554.)

(70 ILCS 1205/10-3) (from Ch. 105, par. 10-3)
Sec. 10-3. Every park district shall retain and be vested with all power and authority contained in an act entitled "An Act to enable the board of park commissioners of certain park districts to convey certain lands for park and other purposes," approved June 25, 1917.
Nothing contained in this code shall be deemed to limit the rights and powers conferred upon park districts to make and receive conveyances of real estate under "An Act concerning the powers of certain municipal corporations with respect to real estate," approved July 2, 1925, and the power and procedure therein prescribed is hereby specifically reserved to all park districts.
(Source: Laws 1951, p. 113.)

(70 ILCS 1205/10-4) (from Ch. 105, par. 10-4)
Sec. 10-4. Any park district shall have the power to acquire by gift, grant or purchase, real estate and lands for use as a site for an armory and to convey, sell, donate, lease or rent real estate or lands so acquired and any real estate or lands now owned by such park district to the State of Illinois or to any proper agency thereof for use as a site for an armory, but the park district shall have no power to divert any gift, grant or legacy from the specific purpose designated by the donor.
Such district shall have power to acquire by lease or permit the right to occupy and use real estate, land and riparian estates for park and playground purposes and to improve, maintain and equip the same as a park or playground, and to place permanent buildings and structures thereon.
Such district may by ordinance lease, for any period not exceeding 99 years, any tract or parcel of land of the park district to any organization incorporated under the laws of this State as a corporation not for pecuniary profit, as a site for a memorial to the military and naval forces of this State and of the United States, provided that such organization shall be responsible for the maintenance of the memorial.
(Source: P.A. 98-312, eff. 8-12-13.)

(70 ILCS 1205/10-7) (from Ch. 105, par. 10-7)
Sec. 10-7. Sale, lease, or exchange of realty.
(a) Any park district owning and holding any real estate is authorized (1) to sell or lease that property to the State of Illinois, with the State's consent, or another unit of Illinois State or local government for public use, (2) to give the property to the State of Illinois if the property is contiguous to a State park, or (3) to lease that property upon the terms and at the price that the board determines for a period not to exceed 99 years to any corporation organized under the laws of this State, for public use. The grantee or lessee must covenant to hold and maintain the property for public park or recreational purposes unless the park district obtains other real property of substantially the same size or larger and of substantially the same or greater suitability for park purposes without additional cost to the district. In the case of property given or sold under this subsection after the effective date of this amendatory Act of the 92nd General Assembly for which this covenant is required, the conveyance must provide that ownership of the property automatically reverts to the grantor if the grantee knowingly violates the required covenant by allowing all or any part of the property to be used for purposes other than park or recreational purposes. Real estate given, sold, or leased to the State of Illinois under this subsection (1) must be 50 acres or more in size, (2) may not be located within the territorial limits of a municipality, and (3) may not be the site of a known environmental liability or hazard.
(b) Any park district owning or holding any real estate is authorized to convey such property to a nongovernmental entity in exchange for other real property of substantially equal or greater value as determined by 2 appraisals of the property and of substantially the same or greater suitability for park purposes without additional cost to such district.
Prior to such exchange with a nongovernmental entity the park board shall hold a public meeting in order to consider the proposed conveyance. Notice of such meeting shall be published not less than three times (the first and last publication being not less than 10 days apart) in a newspaper of general circulation within the park district. If there is no such newspaper, then such notice shall be posted in not less than 3 public places in said park district and such notice shall not become effective until 10 days after said publication or posting.
(c) Notwithstanding any other provision of this Act, this subsection (c) shall apply only to park districts that serve territory within a municipality having more than 40,000 inhabitants and within a county having more than 260,000 inhabitants and bordering the Mississippi River. Any park district owning or holding real estate is authorized to sell that property to any not-for-profit corporation organized under the laws of this State upon the condition that the corporation uses the property for public park or recreational programs for youth. The park district shall have the right of re-entry for breach of condition subsequent. If the corporation stops using the property for these purposes, the property shall revert back to ownership of the park district. Any temporary suspension of use caused by the construction of improvements on the property for public park or recreational programs for youth is not a breach of condition subsequent.
Prior to the sale of the property to a not-for-profit corporation, the park board shall hold a public meeting to consider the proposed sale. Notice of the meeting shall be published not less than 3 times (the first and last publication being not less than 10 days apart) in a newspaper of general circulation within the park district. If there is no such newspaper, then the notice shall be posted in not less than 3 public places in the park district. The notice shall be published or posted at least 10 days before the meeting. A resolution to approve the sale of the property to a not-for-profit corporation requires adoption by a majority of the park board.
(d) Real estate, not subject to such covenant or which has not been conveyed and replaced as provided in this Section, may be conveyed in the manner provided by Sections 10-7a to 10-7d hereof, inclusive.
(e) In addition to any other power provided in this Section, any park district owning or holding real estate that the board deems is not required for park or recreational purposes may lease such real estate to any individual or entity and may collect rents therefrom. Such lease shall not exceed 2 and one-half times the term of years provided for in Section 8-15 governing installment purchase contracts.
(f) Notwithstanding any other provision of law, if (i) the real estate that a park district with a population of 3,000 or less transfers by lease, license, development agreement, or other means to any private entity is greater than 70% of the district's total property and (ii) the current use of the real estate will be substantially altered by that private entity, the real estate may be conveyed only in the manner provided for in Sections 10-7a, 10-7b, and 10-7c.
(Source: P.A. 91-423, eff. 8-6-99; 91-918, eff. 7-7-00; 92-401, eff. 1-1-02.)

(70 ILCS 1205/10-7a) (from Ch. 105, par. 10-7a)
Sec. 10-7a. When any park district owns and holds such real estate, and desires to sell the same under provisions of Section 10-7 hereof or to transfer real estate subject to subsection (f) of Section 10-7, the board shall, by four-fifths vote, adopt a resolution describing such property and in and by said resolution find and declare that said property is no longer needed or useful for park purposes and that it intends to sell or transfer the same. After said resolution has been adopted the same shall be published not less than 3 times (the first and last publication being not less than 10 days apart) in a newspaper published and of general circulation within the park district, if there be such a paper. If there be no such newspaper, then publication shall be in some newspaper of general circulation in such district, if any, or if none, then such resolution shall be posted in not less than 3 public places in said park district and said resolution shall not become effective until 10 days after said publication or posting.
(Source: P.A. 91-918, eff. 7-7-00.)

(70 ILCS 1205/10-7b) (from Ch. 105, par. 10-7b)
Sec. 10-7b. Such property, subject to the provisions of Section 10-7a, shall not be sold or transferred unless the sale or transfer thereof is approved by a majority of the voters of said park district voting on the question at a regular election.
(Source: P.A. 91-918, eff. 7-7-00.)

(70 ILCS 1205/10-7c) (from Ch. 105, par. 10-7c)
Sec. 10-7c. Upon the completion of the publication required by Section 10-7a the board shall either abandon said sale or transfer or certify the question to the proper election officials, who shall submit the question of selling or transferring said property to the voters of said park district at a regular election in accordance to the general election law. The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall the.... park district
(sell or transfer) the YES
following real estate.... ---------------------------
(here describe land proposed NO
to be sold or transferred)?
--------------------------------------------------------------
Notice of such referendum shall be given and said referendum shall be conducted in the manner provided by the general election law, but such notice shall describe the property to be sold.
If a majority of the electors voting on the question vote in the affirmative, the park district may thereafter sell or transfer the real estate.
(Source: P.A. 91-918, eff. 7-7-00.)

(70 ILCS 1205/10-7d) (from Ch. 105, par. 10-7d)
Sec. 10-7d. If a majority of the voters in any park district voting on the question at a referendum held for that purpose votes in favor of selling such property under Sections 10-7 to 10-7d hereof, inclusive, the governing board shall, proceed to sell such property at public auction after first giving two weeks' notice of the time and place and terms of said sale by notice published two successive weeks, once each week, the first publication to be not less than fifteen days prior to the date fixed for said sale, in a newspaper published and of general circulation in said district, if there be such a newspaper. If there be no such newspaper, then such publication may be had in a newspaper of general circulation in the district, if any, or if none, then by posting in not less than ten public places in such district. Said board shall sell said property to the highest responsible bidder at said auction and notice of sale shall be in substantially the following form:



Article 11 - Powers (Continued) Districts Abutting Public Waters

(70 ILCS 1205/Art. 11 heading)

(70 ILCS 1205/11-1) (from Ch. 105, par. 11-1)
Sec. 11-1. Nothing in this code shall be deemed to repeal "An Act to enable park commissioners having control of a park or parks bordering upon public waters in this state, to enlarge and connect the same from time to time by extensions over lands and the bed of such waters and defining the use which may be made of such extensions, and granting lands for the purpose of such enlargements", approved May 14, 1903, as amended, or
"An Act to enable park commissioners having control of any boulevard or driveway bordering upon any public waters in this state to extend the same", approved June 4, 1889, or
"An Act to enable cities, towns, and villages having control of lands bordering upon public waters and riparian rights appurtenant thereto to grant, convey, or release the same for park purposes to park commissioners, park boards, or boards of park commissioners and to make agreements with park commissioners, park boards or boards of park commissioners for the reclamation of submerged lands under such public waters for park purposes", approved June 29, 1915, but said acts shall be available to and the powers, rights and duties therein confirmed shall apply to all park districts under this code which have heretofore acquired or shall hereafter acquire control over any lands bordering upon any public waters in this state and the riparian rights appurtenant thereto.
(Source: P.A. 83-333.)

(70 ILCS 1205/11-2) (from Ch. 105, par. 11-2)
Sec. 11-2. When any park district borders upon any navigable body of water, the title to the bed or submerged land of which is vested in the State of Illinois, said district may take possession of, enclose, fill in, reclaim and protect any portion of such submerged land bordering thereon, over which there shall be shoal and shallow water not fit for navigation and shall have the power to establish, construct and maintain parks and boulevards over and upon the same, and all right, title and interest of the State of Illinois in and to the bed or submerged land of such body of water so taken possession of, enclosed, filled in and reclaimed is hereby granted and ceded to such park district and the title thereto shall vest in such park district to be held for the use and benefit of the public as a part of said park district for park and boulevard purposes exclusively, and said district shall have power for the purpose of reclaiming such submerged land and protecting the same thereafter, to construct all necessary break-waters, or protection for the building and maintenance of such parks and boulevards, and the enclosing or reclamation of such submerged lands.
Any such submerged lands so enclosed and reclaimed as aforesaid shall forever be held and maintained for park and boulevard purposes and no portion thereof shall ever be granted or ceded away by any district for any purpose, and in case the same should ever cease to be used for park or boulevard purposes, then the title to the same shall revest in the State of Illinois, together with all the improvements thereon and the appurtenances thereof.
(Source: Laws 1951, p. 113.)

(70 ILCS 1205/11-3) (from Ch. 105, par. 11-3)
Sec. 11-3. Whenever the land so taken possession of, enclosed, filled in, and reclaimed under Section 11-2 shall lie along property not belonging to such district, and by the taking possession of, enclosing and filling in such submerged land, such property shall be shut off from its access to such body of water and shall be injuriously affected thereby, such district shall pay all damages arising to such property therefrom, and in case the same cannot be agreed upon, they shall be ascertained in the manner hereinbefore provided for the acquiring of property for such district by condemnation proceedings.
(Source: Laws 1951, p. 113.)

(70 ILCS 1205/11-4) (from Ch. 105, par. 11-4)
Sec. 11-4. Subject to the provisions of Section 1 of "An Act to define the powers of members of police forces established and maintained by park districts", approved April 29, 1931, as now or hereafter amended, whenever any park district is located along any such navigable body of water as set forth in Section 11-2, the right is hereby given to the corporate authorities thereof to take charge of, control and police such body of water and the land thereunder for a distance of three hundred feet along any park, boulevard or pleasure drive constructed by it and bordering thereon.
(Source: P.A. 80-414.)

(70 ILCS 1205/11-5) (from Ch. 105, par. 11-5)
Sec. 11-5. Nothing in Section 11-2 to 11-4 inclusive shall be construed as granting to any such district the right to interfere with the navigation of any navigable body of water or to shut off the access to any public dock or landing thereon, or to shut off the access of public highways or streets to such body of water at reasonable intervals in each municipality bordering thereon in said district.
(Source: Laws 1951, p. 113.)



Article 11.1 - Powers (Continued) Operation And Maintenance Of Harbors For Recreational Purposes

(70 ILCS 1205/Art. 11.1 heading)

(70 ILCS 1205/11.1-1) (from Ch. 105, par. 11.1-1)
Sec. 11.1-1. The term "harbor", as used in this article includes harbors, marinas, slips, docks, piers, breakwaters, and all buildings, structures, facilities, connections, equipment, parking areas and all other improvements for use in connection therewith.
The term "public waters" has the same meaning as the term defined in Section 18 of "An Act in relation to the regulation of rivers, lakes and streams of the State of Illinois", approved June 10, 1911, as heretofore or hereafter amended.
The term "artificially made or reclaimed land", as used in this article, includes all land which formerly was submerged under the public waters of the State, the title to which is in the State and which has been artificially made or reclaimed in whole or in part.
(Source: Laws 1959, p. 642.)

(70 ILCS 1205/11.1-2) (from Ch. 105, par. 11.1-2)
Sec. 11.1-2. Any park district bordering upon any public waters has the power to acquire, construct, replace, enlarge, improve, maintain and operate a harbor for recreational use and benefit of the public anywhere within the jurisdiction of the park district, or in, over, and upon public waters bordering thereon, subject to the approval of the Department of Natural Resources of the State of Illinois and approval of the proper officials of the United States Government.
(Source: P.A. 89-445, eff. 2-7-96.)

(70 ILCS 1205/11.1-3) (from Ch. 105, par. 11.1-3)
Sec. 11.1-3. A park district, to carry out the purposes of this Article, has all the rights and powers over its harbor as it does over its other property, and its rights and powers include but are not limited to the following:
(a) To furnish complete harbor facilities and services, including but not limited to: launching, mooring, docking, storing, and repairing facilities and services; parking facilities for motor vehicles and boat trailers; and roads for access to the harbor.
(b) To acquire by gift, legacy, grant, purchase, lease, or by condemnation in the manner provided for the exercise of the right of eminent domain under the Eminent Domain Act any property necessary or appropriate for the purposes of this Article, including riparian rights, within or without the park district.
(c) To use, occupy and reclaim submerged land under the public waters of the State and artificially made or reclaimed land anywhere within the jurisdiction of the park district, or in, over, and upon bordering public waters.
(d) To acquire property by agreeing on a boundary line in accordance with the procedures set forth in Sections 11-123-8 and 11-123-9 of the Illinois Municipal Code, as amended.
(e) To locate and establish dock, shore and harbor lines.
(f) To license, regulate, and control the use and operation of the harbor, including the operation of all water-borne vessels in the harbor and within 1000 feet of the outer limits of the harbor, or otherwise within the jurisdiction of the park district, except that such park district shall not forbid the full and free use by the public of all navigable waters, as provided by Federal Law.
(g) To charge and collect fees for all facilities and services, and compensation for materials furnished.
(h) To appoint harbor masters and other personnel, defining their duties and authority.
(i) To enter into contracts and leases of every kind, dealing in any manner with the objects and purposes of this Article, upon such terms and conditions as the park district determines.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 1205/11.1-4) (from Ch. 105, par. 11.1-4)
Sec. 11.1-4. The park district shall submit its plan for any construction to be undertaken under this Article for approval to: (a) the Department of Natural Resources of the State of Illinois, and to (b) the proper officials of the United States Government.
(Source: P.A. 89-445, eff. 2-7-96.)

(70 ILCS 1205/11.1-5) (from Ch. 105, par. 11.1-5)
Sec. 11.1-5. All right, title and interest of the State of Illinois in and to submerged lands, naturally and artificially made or reclaimed lands, both within the boundaries of the harbor and adjoining its outer or water side, are vested in the park district for harbor and other public purposes, and the same shall be a part of the public park under the jurisdiction of the park district. The harbor, and all real and personal property connected therewith, owned and operated by a park district under the provisions of this Article, are exempt from taxation.
(Source: Laws 1959, p. 642.)

(70 ILCS 1205/11.1-6) (from Ch. 105, par. 11.1-6)
Sec. 11.1-6. The park district has power to borrow money by issuing its bonds in anticipation of its revenue from such harbor or from any buildings, structures or facilities to accomplish any of the purposes of this Article and to refund such bonds. Such bonds shall be authorized by ordinance and may be issued in one or more series, and bear dates of maturity at such time or times not to exceed 40 years from their respective dates, bear interest at such rates not exceeding the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, payable semi-annually, be in such denominations, be in such form either coupon or registered, be executed in such manner, be payable in such medium of payment at such place, be subject to such terms of redemption with or without premium, and may be registrable as to principal or as to both principal and interest as the ordinance may provide.
The bonds are negotiable instruments.
The bonds shall be sold at a price so that the interest cost of the proceeds thereof shall not exceed the maximum applicable interest rate per annum, payable semi-annually, computed to maturity according to standard tables of bond values, and shall be sold in such manner and at such time as the Park Commissioners shall determine.
Pending the preparation or execution of definitive bonds, interim receipts or certificates or temporary bonds may be delivered to the purchasers or pledgees of these bonds. These bonds bearing the signature of officers in office on the date of the signing thereof shall be valid and binding obligations notwithstanding that before delivery thereof and payment therefor any or all of the persons whose signatures appear thereon cease to be such officers.
No holder of any bond issued under this law shall ever have the right to compel any exercise of taxing power of the park district to pay the bond or interest thereon. Each bond issued under this Article is payable solely from the revenue derived from the operation of the harbor and facilities. The bond shall not in any event constitute a debt of the park district within any statutory or constitutional limitations, and this shall be plainly stated on the face of each bond.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-4.)

(70 ILCS 1205/11.1-7) (from Ch. 105, par. 11.1-7)
Sec. 11.1-7. The Park Commissioners of any park district availing under this Article shall adopt an ordinance describing in a general way the harbor and facilities thereof, or relating thereto, to be acquired, constructed, enlarged, improved, operated and maintained as a harbor for the use and benefit of the public, and refer to the general plans and specifications therefor prepared for that purpose. These plans and specifications shall be open to the inspection of the public. Any such ordinance shall set out the estimated cost of the harbor or facilities thereof, or relating thereto, and shall fix the maximum amount of revenue bonds proposed to be issued therefor. This amount shall not exceed the estimated cost of the harbor and facilities, including engineering, legal and other expenses, together with interest cost to a date 12 months subsequent to the estimated date of completion. Such ordinance may contain such covenants which shall be part of the contract between the park district and the holders of such bonds and the Trustee, if any, for the bondholders having such rights and duties as may be provided therein for the enforcement and protection of such covenants as may be deemed necessary and advisable as to:
(a) The issuance of additional bonds that may

thereafter be issued payable from the revenues derived from the operation of such harbor or buildings, structures and facilities, and for the payment of the principal and interest on such bonds;

(b) The regulations as to the use of any such harbor

and facilities to assure the efficient use and occupancy thereof;

(c) Kind and amount of insurance to be carried,

including use and occupancy insurance, cost of which shall be payable only from the revenues derived from the harbor and facilities;

(d) Operation, maintenance, management, accounting

and auditing, employment of harbor engineers and consultants, and keeping of records, reports and audits of any such harbor and facilities;

(e) The obligation of the park district to maintain

the harbor and facilities in good condition and to operate same in an economical and efficient manner;

(f) Providing for setting aside any sinking funds,

reserve funds, depreciation funds and such other special funds as may be found needful and the regulation and disposition thereof;

(g) Providing for the setting aside of a sinking fund

into which shall be payable from the revenues of such harbor and facilities from month to month as such revenues are collected such sums as will be sufficient to pay the accruing interest and retire the bonds at maturity;

(h) Agreeing to fix and collect fees and rents and

other charges for the use of such harbor or facilities, sufficient together with other available money to produce revenue adequate to pay the bonds at maturity and accruing interest and reserves therefor, and sufficient to pay cost of maintenance, operation and depreciation thereof in such order of priority as shall be provided by the ordinance authorizing the bonds;

(i) Fixing procedure by which the terms of any

contract with the holders of the bonds may be amended, the amount of bonds the holders of which must consent thereto, and the manner in which consent may be given;

(j) Providing the procedure for refunding such bonds;
(k) Providing whether and to what extent and upon

what terms and conditions, if any, the holder of bonds or coupons issued under such ordinance, or the Trustee, if any, may by action, mandamus, injunction or other proceeding, enforce or compel the performance of all duties required by this Act, including the fixing, maintaining and collecting of fees, rates or other charges for the use of the harbor or other facilities, or for any service rendered by the park district in the operation thereof as will be sufficient, together with other available money, to pay the principal of and interest upon these revenue bonds as they become due and reserves therefor and sufficient to pay the cost of maintenance and operation and depreciation of the harbor and facilities in the order of priority as provided in the ordinance authorizing the bonds and application of the income and revenue thereof;

(l) Such other covenants as may be deemed necessary

or desirable to assure a successful and profitable operation of the harbor and facilities, and prompt payment of the principal of and interest upon the bonds so authorized.

The Park Commissioners may enter into a trust agreement to secure payment of the bonds issued hereunder.
After the ordinance has been adopted, it shall within 10 days after its passage be published once in a newspaper published and having a general circulation in the park district, or, if there is no such newspaper, then in a newspaper having a general circulation in the county wherein such district, or the greater or greatest portion in area of the district, lies. The publication or posting of the ordinance shall include a notice of (1) the specific number of voters required to sign a petition requesting that the question of the adoption of the ordinance be submitted to the electors of the district; (2) the time in which the petition must be filed; and (3) the date of the prospective referendum. The Secretary of the governing board of the park district shall provide a petition form to any individual requesting one.
If no valid petition requesting a referendum is filed with the secretary of the district within 30 days after the publication of the ordinance, the ordinance shall be in effect.
However, if within 30 days after the publication of the ordinance a petition is filed with the secretary of the district signed by electors of the district equal to 10% or more of the number of registered voters in the district, asking that the question of acquiring and operating or constructing and operating such harbor project and the issuance of the bonds for the harbor project be submitted to the electors of the district, the board shall certify such question to the proper election officials, who shall submit that question at an election held in the district.
The proposition shall be in the following form:
--------------------------------------------------------------
Shall the.... Park District YES
issue Revenue Bonds for acquiring ----------------------------
(or constructing) a harbor? NO
--------------------------------------------------------------
Notice of such referendum shall be given and such referendum conducted in the manner as provided by the general election law.
If a majority of the electors voting upon that question voted in favor of acquiring and operating or constructing and operating the harbor and the issuance of the bonds, the ordinance shall be in effect, otherwise the ordinance shall not go into effect.
(Source: P.A. 87-767.)

(70 ILCS 1205/11.1-8) (from Ch. 105, par. 11.1-8)
Sec. 11.1-8. Whenever revenue bonds are issued and outstanding under this law, the entire revenue received from the operation of the harbor or facilities shall be deposited in a separate fund which shall be used only in paying the principal and interest of these revenue bonds and reserves therefor and the cost of maintenance, operation and depreciation of the harbor and facilities in such order of priority as shall be provided by the respective ordinances authorizing revenue bonds, provided, however, no priority accorded by such an ordinance may be impaired by a subsequent ordinance authorizing revenue bonds unless specifically so permitted by a covenant of the kind authorized to be included in an ordinance by Section 11.1-7. Such revenue in excess of requirements for payment of principal of and interest upon these bonds and reserves and for payment of cost of maintenance, operation and depreciation of the harbor and facilities may be used for rehabilitation of the harbor and facilities, necessary reconstructions and expansion, construction of new facilities or for retirement of any outstanding bonds issued for harbor purposes. After all such bonds have been paid, such revenues may be transferred to the general corporate fund of the park district and be used for the maintenance, operation, repair and development of the harbor or facilities or for any corporate purpose.
(Source: Laws 1959, p. 642.)

(70 ILCS 1205/11.1-9) (from Ch. 105, par. 11.1-9)
Sec. 11.1-9. The park district has the power to secure grants and loans, or either, from the United States Government, or any agency thereof, for financing the planning, establishment and construction, enlargement and improvement of any harbor or any part thereof, authorized by this law. For such purposes it may issue and sell or pledge to the United States Government, or any agency thereof, all or any part of the revenue bonds authorized under this law, and execute contracts and documents and do all things that may be required by the United States Government, or any agency thereof, provided that such contracts and documents do not conflict with the provisions of any ordinance authorizing and securing the payment of outstanding bonds of the park district theretofore issued that are payable from the revenues derived from the operation of the harbor or facilities.
(Source: Laws 1959, p. 642.)

(70 ILCS 1205/11.1-10) (from Ch. 105, par. 11.1-10)
Sec. 11.1-10. The State and all counties, cities, villages, incorporated towns and other municipal corporations, political subdivisions and public bodies, and public officers of any thereof, all banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies and other persons carrying on a banking business, all insurance companies, insurance associations and other persons carrying on an insurance business, and all executors, administrators, guardians, trustees and other fiduciaries may legally invest any sinking funds, moneys or other funds belonging to them or within their control in any bonds, including refunding bonds, issued pursuant to this law, it being the purpose of this section to authorize the investment in such bonds of all sinking, insurance, retirement, compensation, pension and trust funds, whether owned or controlled by private or public persons or officers; provided, however, that nothing contained in this section may be construed as relieving any person, firm, or corporation from any duty of exercising reasonable care in selecting securities for purchase or investment.
(Source: Laws 1959, p. 642.)



Article 11.2 - Working Cash Fund

(70 ILCS 1205/Art. 11.2 heading)

(70 ILCS 1205/11.2-1) (from Ch. 105, par. 11.2-1)
Sec. 11.2-1. In each park district a fund to be known as a "Working Cash Fund" may be created, set apart, maintained and administered in the manner prescribed in this Article, for the purpose of enabling the district to have in its treasury at all times sufficient money to meet demands thereon for ordinary and necessary expenditures for corporate purposes.
(Source: P.A. 98-756, eff. 7-16-14.)

(70 ILCS 1205/11.2-2) (from Ch. 105, par. 11.2-2)
Sec. 11.2-2. For the purpose of providing monies for a working cash fund, the governing board of any park district may levy an annual tax, known as the "working cash fund tax", for any 4 years only on all the taxable property of their district at a rate not to exceed .025% of the value, as equalized or assessed by the Department of Revenue, to provide monies for the working cash fund. Prior to the levy and collection of such a tax, a park district shall adopt a resolution authorizing the levy and collection of the tax, and, within ten days after the adoption of such a resolution, it shall be published once in a newspaper published and having a general circulation in the park district, or, if there is no such newspaper, then in some newspaper having a general circulation in the county wherein such district or the greater or greatest portion in area of said district lies. The publication or posting of the resolution shall include a notice of (1) the specific number of voters required to sign a petition requesting that the question of the adoption of the resolution be submitted to the electors of the district; (2) the time in which the petition must be filed; and (3) the date of the prospective referendum. The Secretary of the governing board of the park district shall provide a petition form to any individual requesting one.
If no valid petition is filed with the Secretary of the Board, as hereinafter provided in this Section, within 30 days after the publication of the resolution, the resolution shall be in effect. But, if within that 30 day period a petition is filed with the Secretary of the Board, signed by electors in the district numbering 10% or more of the number of registered voters in the district, asking that the question of levying and collecting such tax be submitted to the electors of the district, the board shall certify the proposition to the proper election officials for submission at the next election in accordance with the general election law. If a majority of electors voting upon the question voted in favor of the levy and collection of the tax provided for, such district shall be authorized and empowered to levy and collect such tax annually for any 4 years only, but if a majority of the electors voting upon the question are not in favor thereof, the resolution shall not take effect.
The collection of a tax levied under this Section shall not be anticipated by the issuance of any warrants drawn against the tax. The tax shall be levied and collected, except as otherwise provided in this Section, in like manner as the general taxes of the district, shall be in addition to the maximum of all other taxes now or hereafter to be levied for park purposes, and may be levied by separate resolution by the last Tuesday in September in each year.
No tax levied as provided under this Section shall be invalid by reason of the fact that any step required for such a levy under this Section was taken before October 1, 1976 if such required step was taken on or after August 12, 1976.
(Source: P.A. 87-767.)

(70 ILCS 1205/11.2-3) (from Ch. 105, par. 11.2-3)
Sec. 11.2-3. This Section shall not apply in any park district which does not operate a working cash fund.
All monies received from any tax levied pursuant to this Article shall be set apart in the working cash fund and shall be used only for the purposes and in the manner hereinafter provided. Such fund, and the monies therein, shall not be regarded as current assets available for appropriation nor appropriated by the governing board in the annual appropriation ordinance. The governing board may appropriate monies to the working cash fund up to the maximum amount allowable in the fund, and the working cash fund may receive such appropriations and any other contributions. In order to provide monies with which to meet ordinary and necessary disbursements for salaries and other corporate purposes, such fund and the monies therein may be transferred in whole or in part to the general corporate fund of the park district and so disbursed therefrom in anticipation of the collection of taxes lawfully levied for general corporate purposes or in anticipation of such taxes, as by law now or hereafter enacted or amended, imposed by the General Assembly of the State of Illinois to replace revenue lost by units of local government and school districts as a result of the abolition of ad valorem personal property taxes, pursuant to Article IX, Section 5(c) of the Constitution of the State of Illinois. Monies so transferred shall be deemed to be transferred in anticipation of the collection of that part of the taxes so levied or to be received which is in excess of the amount thereof required to pay any warrants and the interest thereon theretofore and thereafter issued in anticipation of the collection thereof and such taxes levied for general corporate purposes when collected shall be applied first, to the payment of any such warrants and the interest thereon, to the amount estimated to be required to satisfy debt service and pension or retirement obligations, as set forth in Section 12 of "An Act in relation to State revenue sharing with local government entities", approved July 31, 1969, as amended, and then to the reimbursement of such working cash fund as hereinafter provided.
Upon receipt by the park district of any taxes in anticipation of the collection whereof moneys of the working cash fund have been so transferred for disbursement, the fund shall immediately be reimbursed therefrom until the full amount so transferred has been retransferred to the fund. Unless the taxes so received and applied to the reimbursement of the working cash fund prior to the first day of the eighth month following the month in which due and unpaid real property taxes begin to bear interest are sufficient to effect a complete reimbursement of such fund for any moneys transferred therefrom in anticipation of the collection of such taxes, the working cash fund shall be reimbursed for the amount of the deficiency therein from any other revenues accruing to the general fund, and the governing board shall make provisions for the immediate reimbursement of the amount of any such deficiency in its next annual tax levy.
(Source: P.A. 85-459.)

(70 ILCS 1205/11.2-4) (from Ch. 105, par. 11.2-4)
Sec. 11.2-4. This Section shall not apply in any park district which does not operate a working cash fund. Monies shall be transferred from the working cash fund to the general funds of the district only upon the authority of the governing board which shall from time to time by separate resolution direct the treasurer to make transfers of such sums as may be required for the purposes herein authorized.
Every such resolution shall set forth (a) the taxes in anticipation of which such transfer is to be made and from which the working cash fund is to be reimbursed; (b) the entire amount of taxes extended or which the governing board estimates will be extended or received, for any year, in anticipation of the collection of all or part of which such transfer is to be made; (c) the aggregate amount of warrants or notes theretofore issued in anticipation of the collection of such taxes together with the amount of interest accrued or which the governing board estimates will accrue thereon, (d) the aggregate amount of receipts from taxes imposed to replace revenue lost by units of local government and school districts as a result of the abolition of ad valorem personal property taxes, pursuant to Article IX, Section 5(c) of the Constitution of the State of Illinois, which the corporate authorities estimate will be set aside for the payment of the proportionate amount of debt service and pension or retirement obligations, as required by Section 12 of "An Act in relation to State Revenue Sharing with local government entities", approved July 31, 1969, as amended, and (e) the aggregate amount of monies theretofore transferred from the working cash fund to the general corporate fund of the district in anticipation of the collection of such taxes. The amount which any such resolution shall direct the treasurer to transfer, in anticipation of the collection of taxes levied or to be received for any year, together with the aggregate amount of such anticipation tax warrants or notes theretofore drawn against such taxes and the amount of interest accrued and estimated to accrue thereon and the aggregate amount of receipts from taxes imposed to replace revenue lost by units of local government and school districts as a result of the abolition of ad valorem personal property taxes, pursuant to Article IX, Section 5(c) of the Constitution of the State of Illinois, which the corporate authorities estimate will be set aside for the payment of the proportionate amount of debt service and pension or retirement obligations, as required by Section 12 of "An Act in relation to State Revenue Sharing with local government entities", approved July 31, 1969, as amended, and the aggregate amount of such transfers to be made in anticipation of the collection of such taxes shall not exceed 75% of the actual or estimated amount of such taxes extended or to be extended or to be received as set forth in such resolution. At any time moneys are available in the working cash fund they shall be transferred to the general funds of the district and disbursed for the payment of salaries and other corporate expenses so as to avoid, whenever possible, the issuance of anticipation tax warrants or notes.
Temporarily idle monies in the working cash fund may be invested as directed by the governing board of the park district, and the interest earnings on such investments may, at the option of the board, be either transferred permanently to the general corporate fund or be allowed to remain in the working cash fund. If such interest earnings remain in the working cash fund, they will serve to increase the balance of the working cash fund available for loans, but in no event may the balance of that fund be allowed to exceed the statutory maximum for the fund established in this Section.
(Source: P.A. 81-1506.)

(70 ILCS 1205/11.2-5) (from Ch. 105, par. 11.2-5)
Sec. 11.2-5. Any member of the governing board of any park district to which this Article is applicable, or any other person holding any office, trust, or employment under such park district who wilfully violates any of the provisions of this Article shall be guilty of a business offense and fined not exceeding $10,000, and shall forfeit his or her right to his or her office, trust or employment and shall be removed therefrom. Any such member or other person shall be liable for any sum that may be unlawfully diverted from the working cash fund or otherwise used, to be recovered by such park district or by any taxpayer in the name and for the benefit of such park district in an appropriate civil action; provided that the taxpayer shall file a bond for all costs and be liable for all costs taxed against the park district in such action, and judgment shall be rendered accordingly. Nothing herein shall bar any other judicial remedies.
(Source: P.A. 83-345.)

(70 ILCS 1205/11.2-6) (from Ch. 105, par. 11.2-6)
Sec. 11.2-6. If any park district which has created a working cash fund under this Act abates or abolishes that fund, that park district may not again create such a working cash fund until at least 10 years have elapsed after the date that fund was abated or abolished. No such working cash fund shall be abated or abolished unless the governing board of the park district has by adoption of a resolution provided and directed the transfer of any balance in such fund to the general corporate fund of the district at the close of the then current year. Any outstanding loans shall be paid to the general funds of the district at the close of the then current year. Thereafter, all outstanding taxes of such park district levied pursuant to this Article shall be collected and paid into the general funds of the district. Any obligation incurred by such park district pursuant to this Article shall be discharged as therein provided.
(Source: P.A. 79-1379.)



Article 12 - Repeal And Saving

(70 ILCS 1205/Art. 12 heading)

(70 ILCS 1205/12-1) (from Ch. 105, par. 12-1)
Sec. 12-1. The following Acts are hereby repealed:
"An Act to provide for disconnecting territory from park districts organized under and by virtue of 'An Act to provide for the organization of park districts and the transfer of submerged lands to those bordering on navigable bodies of water, approved June 24, 1895'", approved June 28, 1915;
"An Act to provide for the creation of pleasure driveway and park districts", approved June 19, 1893, as amended;
"An Act to enable the corporate authorities of public park districts to issue bonds for the purpose of aiding the connection of park or parks under their control with other park or parks and to provide for the payment of such bonds", approved June 28, 1919;
"An Act to provide for the organization of park districts and the transfer of submerged lands to those bordering on navigable bodies of water", approved June 24, 1895, as amended;
"An Act to authorize park districts organized under 'An Act to provide for the organization of park districts and the transfer of submerged lands to those bordering on navigable bodies of water', approved June 24, 1895, in force July 1, 1895, as amended, to sell real estate owned and held by said districts no longer needed or useful for park districts", approved June 18, 1937;
"An Act concerning the validation of the annexation of lands to park districts in certain cases", approved July 8, 1937;
"An Act to validate the proceedings heretofore had in connection with the authorization of certain bonds of park districts to permit the sale and delivery of such bonds and to validate any such bonds heretofore delivered", filed July 21, 1939;
"An Act to validate certain bonds issued by park districts organized under 'An Act to provide for the organization of park districts and the transfer of submerged land to those bordering on navigable bodies of water', approved June 24, 1895, as amended", filed June 21, 1940;
"An Act to establish and maintain parks and parkways in towns and townships" approved May 29, 1911, as amended;
"An Act authorizing park districts to acquire, establish, construct, maintain and operate airdromes, airports and landing fields for aircraft and authorizing the exercise of the power of eminent domain, permitting the levy of a tax, and issuance of the bonds therefor", approved June 10, 1929, as amended;
"An Act to validate proceedings heretofore had in connection with the acquisition, establishment, construction, maintenance, and operation of airdromes, airports, and landing fields by park districts and the levying of additional taxes therefore", approved June 12, 1940;
"An Act authorizing certain park districts to construct and operate a natatorium or swimming pool; to charge for the use of the same and to provide for the cost thereof by issuing bonds payable solely from revenue derived from the operation thereof", approved August 15, 1941.
"An Act to validate the organization of certain park districts and the proceedings conducted and elections held in relation thereto," approved April 22, 1941.
(Source: Laws 1947, p. 1292.)

(70 ILCS 1205/12-2) (from Ch. 105, par. 12-2)
Sec. 12-2. The provisions for repeal in this article shall not in any way
1- Affect any offense committed; any act done; a penalty, punishment or forfeiture incurred; or a claim, right, power, or remedy accrued under any law in force prior to the effective date of this Act;
2- Invalidate any act or proceeding that has been validated by any former law;
3- Affect the adoption by any park district or other governmental unit of any act in force prior to the effective date of this Act;
4- Increase the penalty or punishment for any offense committed prior to the effective date hereof;
5- Affect any suits pending or rights existing at the time this act takes effect;
6- Affect any grant or conveyance made or cause of action now existing;
7- Affect the validity of any bonds or other obligations issued or sold and constituting valid obligations of the issuing authority at the time this act takes effect;
8- Affect the validity of any tax levied under any law in effect prior to the effective date of this act.
(Source: Laws 1947, p. 1292.)



Article 13 - Dissolution

(70 ILCS 1205/Art. 13 heading)

(70 ILCS 1205/13-1) (from Ch. 105, par. 13-1)
Sec. 13-1. A park district may be dissolved in the following manner:
Whenever legal voters in the district, equal to two-thirds of the vote cast at the last preceding park district election for the commissioner who received the greatest number of votes, but not less than 20% of the legal voters of the district, petition the board of the park district for submission of the question whether the park district will dissolve its incorporation, the board shall (1) certify that question to the proper election officials for submission to the legal voters of the district, (2) designate the election at which the question is to be submitted, and (3) give notice of the referendum as required by the general election law.
(Source: P.A. 87-592.)

(70 ILCS 1205/13-2) (from Ch. 105, par. 13-2)
Sec. 13-2. The proposition shall read substantially as follows:
--------------------------------------------------------------
Shall the park YES
district known as.... --------------------------------
be dissolved? NO
--------------------------------------------------------------
The election shall be conducted in the manner provided by the general election law and the board of the district, shall have the results entered upon the records of the district.
(Source: P.A. 81-1489.)

(70 ILCS 1205/13-3) (from Ch. 105, par. 13-3)
Sec. 13-3. If two-thirds of the votes cast on the proposition are in favor of the proposal to dissolve the district, the district is dissolved. If the proposal that the district be dissolved fails to receive the affirmative vote of two-thirds of those voting upon the proposal, the board of the district shall proceed with the affairs of the district as though the election had never been held. After a defeat, the proposition shall not be submitted to a vote for a period of 2 years.
(Source: P.A. 81-1489.)

(70 ILCS 1205/13-4) (from Ch. 105, par. 13-4)
Sec. 13-4. If the vote is in favor of a voluntary dissolution of the park district, there shall be no further elections for or appointment of members of the board of the district. The officers acting at the time of the vote shall close up the affairs of the district and make the necessary conveyances of the property of the district. They may levy and collect taxes for the purpose of paying the debts and obligations of the district, but they shall not create any new obligation against the district.
(Source: Laws 1963, p. 915.)

(70 ILCS 1205/13-5) (from Ch. 105, par. 13-5)
Sec. 13-5. All money remaining after the business affairs of the park district have been closed up and all the debts and obligations of the district have been paid, shall be paid to the school treasurer for the township in which the park district, or the greater part thereof, was situated. This money shall become a part of the school fund of the school district in which the park district was situated. If the park district was situated in more than one school district, the trustees of schools for the specified township shall direct the treasurer for that township to distribute and credit the fund to the specified districts, in the same proportion as the amounts of the assessed valuation of property in these districts, according to the last assessment in these districts, bear to each other.
(Source: Laws 1963, p. 915.)

(70 ILCS 1205/13-6) (from Ch. 105, par. 13-6)
Sec. 13-6. If the vote is in favor of dissolution, the acting board of the dissolved park district shall, within 10 days after the referendum, file a notice of the result of the referendum with the county clerk of the county in which the dissolved park district was situated, or, if the district was situated in more than one county, with the county clerk of each county in which any part of the district was situated.
(Source: P.A. 81-1489.)

(70 ILCS 1205/13-7) (from Ch. 105, par. 13-7)
Sec. 13-7. After the acting officers of the dissolved park district (1) have paid all of the debts and obligations of the district, (2) have closed up all of the business of the district, and (3) the surplus money, if any, has been paid to the school treasurer for the proper township, then the acting officers of the district shall file with the county clerk or clerks designated in Section 13-6, a statement under oath showing all of the closing up transactions. When this statement is filed, the duty to close up the district business is terminated, and all the officers of the district, whether the terms for which they were elected have expired or not, shall thereupon cease to have any power or authority.
(Source: Laws 1963, p. 915.)

(70 ILCS 1205/13-8) (from Ch. 105, par. 13-8)
Sec. 13-8. In addition to the method of dissolution provided in other sections of this Article, any park district situated wholly within the corporate limits of a city, village or incorporated town (hereinafter called a "municipality") may be dissolved and discontinued with the consent of a majority of the legal voters of both the park district and the municipality concerned. The vote of the people of the park district and of the municipality may be had upon like petition, proceedings, and referendum as is provided in Section 13-1 of this Code.
If a majority of the legal voters of the municipality concerned vote to concur in the dissolution of the park district, then all members of the board of the district, whether their terms have expired or not, shall cease to have any power or authority, and all parks and all other property owned or controlled by the park district shall vest in and be controlled by the municipality. For the purpose of closing up the business of the park district, the corporate authorities of the municipality shall constitute the acting board for such district and shall act without compensation. They shall proceed to close up the business affairs of such park district and shall have all the powers of the former board of such district, before dissolution, that are necessary therefor, and shall have power to levy taxes for the purpose of paying outstanding debts, obligations or liabilities, and the necessary expenses of closing up the business of the park district.
If, subsequent to the dissolution of a park district under this Section a new park district coterminous with the municipality is organized as the result of a petition filed within one year after such dissolution, all the parks and other property that vested in the municipality as a result of such dissolution shall thereupon vest in the newly organized park district, and the newly organized park district shall succeed to all the outstanding rights and obligations of the dissolved district, and the power and authority of the corporate authorities of the municipality with respect to the affairs of the dissolved district shall terminate.
(Source: P.A. 88-426.)

(70 ILCS 1205/13-9a) (from Ch. 105, par. 13-9a)
Sec. 13-9a. A park district, the board of commissioners of which has failed to perform the duties and functions imposed upon it subsequent to its organization may be dissolved in the following manner:
1% of the legal voters in the district shall file a petition with the clerk of the circuit court of the county in which the park district, or the predominant portion thereof, shall be located requesting the dissolution of the park district. Such petition shall clearly define the territory embraced in such district and shall set forth the name of the district together with such facts as shall establish that subsequent to the date of organization of the park district, and within the period of five (5) years immediately prior to the filing of the petition the board of park commissioners has (1) failed to hold regular meetings of the board, (2) failed to acquire and maintain land and facilities for park purposes within the district, (3) failed to organize and supervise a planned program of recreation, (4) failed to pass an annual appropriation ordinance and to levy taxes for the purposes of the district, and (5) failed to perform the duties and functions imposed upon it by law.
(Source: Laws 1965, p. 2535.)

(70 ILCS 1205/13-9b) (from Ch. 105, par. 13-9b)
Sec. 13-9b. Upon the filing of a petition for dissolution under Section 13-9a the circuit judge shall set a date and time for a public hearing thereon. Notice of the time and place of such hearing shall be given by the clerk of the circuit court at least twenty (20) days prior to the date fixed for such hearing by at least one publication thereof in one or more daily or weekly newspapers having a general circulation within the park district.
(Source: Laws 1965, p. 2535.)

(70 ILCS 1205/13-9c) (from Ch. 105, par. 13-9c)
Sec. 13-9c. If the circuit judge finds upon such hearing that the petition meets the requirements of this section, and that the allegations therein contained are true, the park district shall be dissolved.
(Source: Laws 1965, p. 2535.)

(70 ILCS 1205/13-9d) (from Ch. 105, par. 13-9d)
Sec. 13-9d. If the park district shall be dissolved by the circuit court under the provisions of this section, the affairs of the district shall be disposed of in the manner as provided in Sections 13-4, 13-5 and 13-7 of "The Park District Code".
(Source: Laws 1965, p. 2535.)

(70 ILCS 1205/13-9e) (from Ch. 105, par. 13-9e)
Sec. 13-9e. If, subsequent to the dissolution of a park district under this section, a new park district, the greater portion of which was contained within the area of the dissolved park district, is organized as the result of a petition filed within one (1) year after such dissolution, all of the parks and other property that vested in the school district as a result of such dissolution shall thereupon vest in the newly organized park district, and the newly organized park district shall succeed to all of the outstanding rights and obligations of the dissolved district, and the power and authority of the trustees of the schools or the school district with respect to the affairs of the dissolved district shall terminate.
(Source: Laws 1965, p. 2535.)






70 ILCS 1210/ - Park System Civil Service Act.

(70 ILCS 1210/0.01) (from Ch. 24 1/2, par. 77m)
Sec. 0.01. Short title. This Act may be cited as the Park System Civil Service Act.
(Source: P.A. 86-1324.)

(70 ILCS 1210/1) (from Ch. 24 1/2, par. 78)
Sec. 1. Application. All offices and places of employment, other than those specifically exempted by the provisions of section 11 of this Act, in any park district (including under this designation any one or more towns having under Acts adopted by such town or towns, corporate authorities authorized by law to levy taxes for the maintenance of a public park or public parks) having 500,000 or more inhabitants residing within its territorial limits shall be classified and filled in the manner hereinafter provided for and not otherwise. Whenever any park district not now containing within its territorial limits 500,000 or more inhabitants shall have attained such number of inhabitants as shown by any census hereafter taken, thereupon this Act shall become applicable to such park district on the first day of July next succeeding the completion of the taking of such census.
(Source: P.A. 93-220, eff. 7-18-03.)

(70 ILCS 1210/2) (from Ch. 24 1/2, par. 79)
Sec. 2. In any park district to which this Act is or shall become applicable, there is hereby created and established a civil service board, hereinafter called the board, to consist of 3 persons to be selected in the manner following:
The governing authority or body of such park district, hereinafter called the park commissioners, shall within 30 days after this Act becomes applicable, and thereafter whenever a vacancy occurs, appoint a superintendent of employment, for a term of 6 years from the date of his or her appointment and until his or her successor is duly appointed and qualified, which said superintendent of employment shall be under the direction and supervision of the park commissioners (except that with respect to the Chicago Park District the superintendent of employment shall be appointed, shall serve a term, if any, and shall be directed and supervised as provided in "An Act in relation to the creation, maintenance, operation and improvement of the Chicago Park District", approved July 10, 1933, as now or hereafter amended), and 2 park commissioners or members of such governing authority, each for a term of 2 years from the date of his or her appointment and until his or her successor is duly appointed and qualified, who shall constitute and be known as the civil service board of such park district. The superintendent of employment shall be paid a salary of not less than $2,400 a year, and shall devote his or her entire and exclusive time and attention to the duties pertaining to the office of superintendent and not engage in any other employment. The park commissioners may fix the salary of each of the other members of the civil service board at such sum, not to exceed $500 a year, as they may deem proper. Two members of the board shall constitute a quorum.
No member of the civil service board shall be removed except for palpable incompetence, or malfeasance in office upon written charges filed by or at the direction of the park commissioners and heard before the park commissioners upon 10 days written notice to the member.
The commission shall hear and determine the charges and its findings shall be final and if such charges shall be sustained, the member of the civil service board so charged, shall be forthwith removed from office. A final decision of the commission shall be subject to review by the circuit court pursuant to the Administrative Review Law. If no appeal is taken from a final decision sustaining the charges, or if such a final decision is upheld on review, the park commission shall proceed within 30 days to fill the vacancy created by such removal.
(Source: P.A. 85-1411.)

(70 ILCS 1210/3) (from Ch. 24 1/2, par. 80)
Sec. 3. The superintendent of employment shall, with the consent and approval of said Civil Service Board, classify within ninety days after this Act goes into effect, all offices and places of employment in said park district with reference to the duties thereof for the purpose of establishing grades, and of fixing and maintaining standards of examinations hereinafter provided for. The offices and places so classified shall constitute the classified civil service of such park districts, and no appointments, promotions, transfers, reductions in grade or removal therefrom shall be made except under and according to the provisions of this Act and of the rules hereinafter mentioned. As a part of such classified civil service, all officers and employees under said board, except special examiners, shall be included. The superintendent of employment shall ascertain and record the duties of each office and place in the classified civil service and designate the grade of each position. Each grade shall comprise offices and places having substantially similar duties. He shall also record the lines of promotion from each lower grade to a higher grade wherever the experience derived in the performance of the duties of such lower grade tends to qualify for the performance of duty in such higher grade. The Civil Service Board shall by rule prescribe standards of efficiency for each grade and for examinations of candidates for appointment thereto.
For the purpose of establishing standards as bases for uniformity of pay and title for all offices and places of employment classified in the same grade, it shall be the duty of the Civil Service Board to prescribe by rule the maximum and minimum rate of pay for each grade and the title thereof for the guidance of the commissioners in determining the actual pay for each office or place of employment and to report to the park commissioners annually and at such other times as they may direct, the name and address of each officer and employee paid more than maximum or less than the minimum rate of pay prescribed for his grade or designated by a title other than that prescribed for his grade by the board. It shall be the duty of the park commissioners, within thirty days after receiving such report, to change the pay or title of any officer or employee so reported out of grade to conform to the standards of title and pay prescribed by the board, for the guidance of the commissioners, for the grade in which the position held by such officer or employee is classified. The board shall standardize employment in each grade and make and keep a record of the relative efficiency of each officer and employee in the classified civil service. The board shall provide by rule methods for ascertaining and verifying the facts from which such records of relative efficiency shall be made, which shall be uniform for each grade in the classified civil service.
The board shall also classify all positions of employment in respect to employees whose employment is transferred to a park district by virtue of "An Act in relation to an exchange of certain functions, property and personnel among cities, and park districts having coextensive geographic areas and populations in excess of 500,000," enacted by the 70th General Assembly, and such positions of employment shall be included in the classified civil service of the park district.
(Source: Laws 1957, p. 1096.)

(70 ILCS 1210/3a) (from Ch. 24 1/2, par. 81)
Sec. 3a. In any park district which is now, or which hereafter may become, subject to the provisions of this act, all persons who at the time when this act takes effect or becomes applicable, hold offices or places of employment which this act provides shall be classified, shall be included under the provisions of this act and shall become members of the classified civil service of such park district, without original examination.
(Source: Laws 1911, p. 211.)

(70 ILCS 1210/3b) (from Ch. 24 1/2, par. 81.1)
Sec. 3b. Persons transferred from the employment of a city by virtue of "An Act in relation to an exchange of certain functions, property and personnel among cities, and park districts having coextensive geographic areas and populations in excess of 500,000," enacted by the 70th General Assembly, shall, without examination, be assigned to positions in the classified civil service of the park district, so far as may be practicable, having duties and responsibilities, equivalent to the employment from which they were transferred.
As provided in said Act, the eligible registers and re-employment registers of the civil service commission of the city as to positions and persons so transferred shall remain in force and effect as eligible and re-employment registers of the Civil Service Board of the park district, subject to the authority of the Board, in its discretion, to cancel such eligible registers, or portions thereof, as have been in force more than two years.
Employees so transferred shall have the same standing, grade, class or rank which they held in the classified service of the city. For the purpose of determining seniority in class, grade or rank, each employee shall be certified with the time served by him in the employment held by him on the date of such transfer.
If this Act exempts from its provisions any position held by an employee transferred under said Act of the 70th General Assembly to the park district, the employee so transferred shall be given a position in the classified civil service as nearly comparable in responsibilities and duties to his former employment as it may be possible to approximate.
(Source: Laws 1957, p. 1096.)

(70 ILCS 1210/4) (from Ch. 24 1/2, par. 82)
Sec. 4. The Civil Service Board shall make rules to carry out the purposes of this act, and for examinations, appointments, transfers and removals and for maintaining and keeping records of the efficiency of officers and employees, and groups of officers and employees, in accordance with the provisions of this act, and said board may from time to time make changes in such rules.
(Source: Laws 1911, p. 211.)

(70 ILCS 1210/5) (from Ch. 24 1/2, par. 83)
Sec. 5. All rules made as herein provided, and all changes therein, shall forthwith be printed for distribution by the Civil Service Board and it shall give notice of the places where copies of said rules may be obtained, by publication in one or more daily newspapers published in the county in which said park district is situated, and in each such publication shall specify the date when said rules shall go into operation.
(Source: Laws 1939, p. 440.)

(70 ILCS 1210/6) (from Ch. 24 1/2, par. 84)
Sec. 6. All applicants for offices or places in said classified civil service shall be citizens of the United States of America and residents of the State of Illinois and shall be subjected to examination, which shall be public and competitive with limitations specified in the rules of the board as to residence, age, sex, health, habits, moral character and qualifications to perform the duties of the office or place to be filled, which qualifications shall be prescribed in advance of such examination. Such examinations shall be practical in their character, and shall relate to those matters which will fairly test the relative capacity of the persons examined to discharge the duties of the position to which they seek to be appointed, and may include tests of physical qualifications and health and, when appropriate, of manual skill. No question in any examination shall relate to political or religious opinions or affiliations. The superintendent of employment shall control all examinations, and may, whenever an examination is to take place, designate a suitable number of persons to be special examiners; and it shall be the duty of such special examiners to conduct such examinations as the superintendent of employment may direct, and to make return and report thereof to him; and he may at any time substitute any other person in the place of any one so selected; and he may himself, at any time, act as such special examiner and without appointing other special examiners. The board shall, with reference to maintaining eligible registers, proceed by rule to divide the entire service into two divisions; in one of these divisions shall be included all offices and places of employment in the classified service whereto certification is infrequent; in the other shall be included all other offices and places in the classified service. Such rule shall distinctly designate in which division each of said offices or places falls; and as to all offices and places comprised under the first division above mentioned, examination shall be held only when a vacancy exists, and within sixty days thereafter, and an eligible list or register, so prepared, shall be in force only until permanent appointment has been made from such list or register; and as to all other offices and places said board shall, by rule, provide for and said superintendent of employment shall hold a sufficient number of examinations to provide a sufficient number of eligibles on the register for each grade of position in the classified civil service, and if any place in the classified civil service shall become vacant, to which there is no person eligible for appointment, he shall immediately hold an examination for such position and repeat the same, if necessary, until a vacancy is filled in accordance with the provisions of this Act.
Said board may, in its discretion, cancel such portion of any such register as has been in force for more than two years, but not while any vacancy exists for the filling of which a requisition has been made upon the civil service board, and which can be filled from said register. Examinations for an eligible list for each position in the classified service above mentioned shall be held once in two years, unless in the discretion of the board, such examinations are not necessary.
Every applicant who desires to take any civil service examination provided for by this Act shall, at the time of making application, pay to the Park District a fee, as hereinafter provided, to defray the expenses of such examination. Such fees shall be deposited in the general fund of the Park District. Fees to be paid shall be determined from the minimum announced salary for the positions to be filled, and shall be as follows:
Minimum salary of less than
$1200 annually...................................$0.50
Minimum salary of $1200 or over and
less than $2000 annually..........................1.00
Minimum salary of $2,000 or over
and less than $3,000 annually.....................2.00
Minimum salary of $3000 or
more annually.....................................3.00
The provisions of this section respecting examinations and payment of examination fees shall be inapplicable to employees transferred to the employment of a park district by virtue of "An Act in relation to an exchange of certain functions, property and personnel among cities, and park districts having coextensive geographic areas and populations in excess of 500,000," enacted by the 70th General Assembly.
(Source: Laws 1957, p. 1096.)

(70 ILCS 1210/7) (from Ch. 24 1/2, par. 85)
Sec. 7. Notice of the time and place and general scope and fee of every examination and of the duties, pay and nature of the position sought to be filled shall be given by the superintendent of employment by publication for two weeks preceding such examination, in a daily newspaper of general circulation published in the county in which said park district is situated and such notice shall be posted by him in a conspicuous place in his office for two weeks before such examinations.
(Source: Laws 1941, vol. 1, p. 363.)

(70 ILCS 1210/8) (from Ch. 24 1/2, par. 86)
Sec. 8. From the return or reports of examiners, or from the examinations made by the superintendent of employment, the superintendent of employment shall prepare a register for each grade or class of position in the classified service of the park district of the persons who shall attain such minimum mark as may be fixed by the superintendent of employment for any part of such examination, and whose general average standing upon examination for such grade or class is not less than the minimum fixed by the rules of said board, and who are otherwise eligible; and such persons shall take rank upon the register as candidates in the order of their relative excellence as determined by examination, without reference to priority of time of examination.
(Source: Laws 1911, p. 211.)

(70 ILCS 1210/8a) (from Ch. 24 1/2, par. 86a)
Sec. 8a. Any re-employment register of persons who have been laid off but who are qualified for employment under the provisions of this Act, in any park district to which this Act applies, which re-employment register may be or shall have been in existence at the time of the merger or consolidation of such park district with one or more other park districts or at the time of the creation of another park district which has superseded or shall supersede such park district and the duly qualified Commissioners of which new park district have assumed or shall assume and take over the powers and duties vested in and exercised by the Commissioners of such former park district, shall continue to be used by the Superintendent of Employment for the purpose of filling vacancies, but a person being upon any such re-employment register may be appointed only to a position, the duties of which are confined to the area included in such former park district. Provided, however, that nothing herein contained shall be construed to prevent the assignment of any person in the classified service after appointment to a position therein, to duty in any part of such new park district in accordance with his classification and grade.
(Source: Laws 1935, p. 561.)

(70 ILCS 1210/9) (from Ch. 24 1/2, par. 87)
Sec. 9. The superintendent of employment shall note of record the duties (whether imposed by law, official regulation or practice) of each office or place in the classified service. The Civil Service Board shall thereupon by rule fix lines for promotion from such several offices and places to superior offices or places in all cases where, in the judgment of the board, the duties of such several positions directly tend to fit the incumbent for a superior position. In case of vacancy in superior offices or places, which cannot be filled by reinstatement, the superintendent of employment shall hold promotion examinations to fill such vacancy. Incumbents of offices or places next lower in the line so fixed shall be solely eligible for such examination, unless in the judgment of the board, to be noted in its minutes with the grounds therefor, it is for the best interests of the service that original examination for such vacancy be held. In promotion examinations, efficiency and seniority in service shall form a part of such examination, but combined shall not carry a total number of marks to exceed one-quarter of the maximum marks attainable in such examination. All examinations for promotion shall be competitive. The method of examination, the rules governing the same, and the method of certifying shall be the same as provided for in original examination.
(Source: Laws 1911, p. 211.)

(70 ILCS 1210/10) (from Ch. 24 1/2, par. 88)
Sec. 10. Whenever a position classified under this Act is to be filled, the appointing officer shall make requisition upon said board, and the board shall certify to him the name and address of the candidate standing highest upon the register of eligibles for said position. The appointing officer shall notify the board of each position to be filled separately and shall fill such position by the appointment of the person certified to him by said board therefor, which appointment shall be on probation for a period of not more than six months to be fixed by said rules. At any time during the period of probation, the appointing officer may, with the written approval of the civil service board, discharge a person so certified and shall forthwith notify the board in writing of such discharge. If such person is not thus discharged, his appointment shall be deemed complete.
When there is no eligible list, the appointing officer may, with the authority of the superintendent of employment, make temporary appointments to remain in force only until regular appointments under the provisions of this Act can be made, and examinations to supply an eligible list therefor shall be held and an eligible list established therefrom within sixty days from the making of such appointments.
In the employment of an essentially temporary and transitory nature, the appointing officer may, with the authority of said superintendent, make temporary appointments to fill a vacancy, but no such authority shall be granted for a period of more than thirty days, but it may be renewed from time to time by the superintendent. The said superintendent shall include in his annual report, and if thereto required by the park commissioners, in any special report, a statement of all temporary authorities granted or renewed during the year or period specified by the park commissioners, together with a statement of the facts in each case because of which such authority was granted.
The acceptance or refusal by an eligible person of a temporary appointment shall not affect his standing on the register for permanent employment.
(Source: Laws 1939, p. 440.)

(70 ILCS 1210/10a) (from Ch. 24 1/2, par. 89)
Sec. 10a. The board may, by its rules, provide for transfers of officers and employees in the classified service from positions in one office or department to positions of the same class and grade in another office or department.
(Source: Laws 1939, p. 440.)

(70 ILCS 1210/11) (from Ch. 24 1/2, par. 90)
Sec. 11. The following offices and places of employment, insofar as there are or may be such in such Park District, shall not be included within the classified service: Park commissioners, all elective officers, the general superintendent, one confidential clerk or secretary, the chief engineer, the general attorney, the planetarium director, the superintendent of employment and special examiners appointed by the superintendent of employment.
(Source: Laws 1961, p. 2842.)

(70 ILCS 1210/11-a) (from Ch. 24 1/2, par. 90a)
Sec. 11-a. In any Park District to which this act is applicable, all persons who on July 1, 1949, held the offices or places of employment of attorneys, except the general attorney, shall be included in the classified service of such Park District under the provisions of this act, as amended, and shall become members of the classified service of such Park District without original examination, and shall be classified in accordance with the provisions of this act.
(Source: Laws 1961, p. 2842.)

(70 ILCS 1210/11-b) (from Ch. 24 1/2, par. 90b)
Sec. 11-b. This Act shall not apply to the Chicago Park District to the extent that it is exempted under the provisions of Section 16a of "An Act in relation to the creation, maintenance, operation and improvement of the Chicago Park District", approved July 10, 1933, as now or hereafter amended.
(Source: P.A. 85-1411.)

(70 ILCS 1210/12) (from Ch. 24 1/2, par. 91)
Sec. 12. No officer or employee in the classified civil service of any park district other than one who has attained retirement age, as hereinafter in this section provided, shall be removed or discharged, or suspended for a period of more than thirty days, except for cause upon written charges and after an opportunity to be heard in his own defense. Such charges shall be investigated by or before the civil service board or by or before some officer or officers appointed by the board to conduct such investigation within thirty days from the date of suspension under such charges, if such officer or employee is suspended pending investigation of such charges. The hearing shall be public and the accused shall be entitled to call witnesses in his defense and to have the aid of counsel. The hearing may be postponed or continued with the consent of the accused. The finding and decision of the board or of such investigating officer or officers, when approved by said board, shall be final and shall be certified to the appointing officer, and shall be forthwith enforced by such officer. Nothing in this Act shall limit the power of any officer to suspend a subordinate for a reasonable period not exceeding thirty days. Every such suspension shall be without pay: Provided, however, that the board shall have authority to investigate every such suspension and, in case of its disapproval thereof, it shall have power to restore pay to the employee so suspended. In the course of any investigation provided for in this Act, each member of the board and any officer appointed by it shall have the power to administer oaths and shall have power to secure by its subpoena both the attendance and testimony of witnesses and the production of books and papers.
All officers and employees in the classified service of any such park district shall be automatically and by compulsion retired and dismissed from service with honor on attainment of the age of 70 years.
Nothing in this Act shall be construed to interfere with voluntary retirement by an employee in the classified service at an earlier age than herein specified.
It shall be the duty of the civil service board to determine, by hearing, the age of employees, if such is in question and the finding and decision of the civil service board, or its investigating officer or officers, when approved by the civil service board in such dispute shall be final.
(Source: P.A. 81-882.)

(70 ILCS 1210/13) (from Ch. 24 1/2, par. 92)
Sec. 13. Notice in writing shall be given by the appointing power to said board of all appointments, permanent or temporary, made in such classified civil service and of all transfers, promotions, resignations or vacancies from any cause in such service within ten days of the date thereof, and a record of the same shall be kept by said commission. If, when created, such office or place is not embraced in the then existing classification, the commission shall within thirty days of the receipt of said report, classify the same and standardize the duties thereof. But no place of employment shall be deemed a newly created position, the duties of which come within the scope of standardization already fixed by the commission. When any office or place of employment is created or abolished, or the compensation attached thereto altered, the officer or board making such change shall report it in writing to said commission within ten days of the date thereof.
(Source: Laws 1911, p. 211.)

(70 ILCS 1210/14) (from Ch. 24 1/2, par. 93)
Sec. 14. The board shall investigate the efficiency of all officers and employees and of all groups of officers and employees in the classified service and shall report to each officer, board or other authority in charge of any office or department of the park district its findings and recommendations relative to increasing efficiency and economy therein. In case the recommendations made by the board are not carried into effect within a reasonable time, or in case of a difference of opinion with reference to such findings or recommendations between the board and the officer, or authority in charge of an office or department concerned in any such findings or recommendations, the report, accompanied by a note of the relevant facts shall be transmitted to the park commissioners by the board. The superintendent of employment shall investigate the enforcement of this act and of the rules of the board, the conduct of the appointees in the classified service and the methods of administration therein, and may investigate the nature, tenure and compensation of all offices and places in the civil service of the park district. In the course of such investigation said superintendent shall have power to administer oaths and to secure by subpoena both the attendance and testimony of witnesses and the production of books and papers.
(Source: Laws 1911, p. 211.)

(70 ILCS 1210/15) (from Ch. 24 1/2, par. 94)
Sec. 15. Said board shall, on or before the 15th day of January of each year, make to the park commissioners a report showing its own action, the rules in force, the practical effects thereof and any suggestions it may approve for the more effectual accomplishment of the purposes of this act. The park commissioners may require a report from said board at any time.
(Source: Laws 1911, p. 211.)

(70 ILCS 1210/16) (from Ch. 24 1/2, par. 95)
Sec. 16. The board shall select one of its own members to act as secretary. The secretary shall keep the minutes of the board, preserve all records and perform such other duties as the board may direct.
(Source: Laws 1911, p. 211.)

(70 ILCS 1210/17) (from Ch. 24 1/2, par. 96)
Sec. 17. All officers of the park district shall aid the board in all proper ways in carrying out the provisions of the act and at any place where examinations are to be held shall allow reasonable use of public buildings for holding such examinations. The park commissioners shall cause suitable rooms to be provided for the board at the expense of the park district.
(Source: Laws 1911, p. 211.)

(70 ILCS 1210/18) (from Ch. 24 1/2, par. 97)
Sec. 18. A sufficient sum of money shall be appropriated each year by the park commissioners to carry out the provisions of this act; and park commissioners shall allow to said board such clerical help and such sums to operate and maintain said office as shall be necessary and the compensation of such clerical help and such sums allowed shall be paid by the park district as other park district charges. If the park commissioners shall have already made the annual appropriations for park district purposes for the current fiscal year, the park commissioners are authorized and required to pay the salaries and expenses of the Civil Service Board for such fiscal year out of the moneys appropriated for contingent purposes by said park commissioners.
(Source: Laws 1911, p. 211.)

(70 ILCS 1210/19) (from Ch. 24 1/2, par. 98)
Sec. 19. No person or officer shall wilfully or corruptly by himself, or in co-operation with one or more persons, defeat, deceive or obstruct any person in respect to his or her right of examination and employment hereunder; or corruptly or falsely mark, grade, estimate or report upon the examination or proper standing of any person examined hereunder or aid in so doing; or wilfully or corruptly threaten to dismiss, transfer or bring charges against any employee in the classified civil service; or wilfully or corruptly make any false representation concerning the examination or concerning the person examined; or wilfully or corruptly furnish to any person any special or secret information for the purpose of either improving or injuring the prospects or chances of any persons so examined, or to be examined, being appointed, employed or promoted. And no applicant for any examination shall wilfully or corruptly by himself, or in co-operation with one or more persons, deceive the said board with reference to his identity, or wilfully or corruptly make any false representations in his application for any examination, or commit any fraud for the purpose of improving his prospects or chances in such examination.
(Source: Laws 1911, p. 211.)

(70 ILCS 1210/20) (from Ch. 24 1/2, par. 99)
Sec. 20. No officer or employee shall solicit, orally or by letter, or give or receive, or be in any manner concerned in soliciting or giving or receiving any assessment, subscription or contribution from any member of the classified civil service for any party or political purpose whatever.
(Source: Laws 1911, p. 211.)

(70 ILCS 1210/21) (from Ch. 24 1/2, par. 100)
Sec. 21. No person shall solicit, orally or by letter, or be in any manner concerned in soliciting any assessment, contribution or payment for any party or any political purpose whatever from any officer or employee in the classified civil service.
(Source: Laws 1911, p. 211.)

(70 ILCS 1210/22) (from Ch. 24 1/2, par. 101)
Sec. 22. No person shall in any room or building occupied for the discharge of official duties by any officer or employee in the park district, solicit orally or by written communication delivered therein, or in any other manner, or receive any contribution of money or other thing of value, for any party or political purpose whatever, from any member of the classified civil service. No officer, agent, clerk, or employee under the government of any such park district, who may have charge or control of any building, office or room occupied for any purpose of said government shall permit any person to enter the same for the purpose of therein soliciting or delivering written solicitations for or receiving from, or giving notice to any member of the classified civil service of any political assessments.
(Source: Laws 1911, p. 211.)

(70 ILCS 1210/23) (from Ch. 24 1/2, par. 102)
Sec. 23. No officer or employee in the service of any such park district shall, directly or indirectly, give or hand over to any officer or employee in said classified civil service, or to any senator or representative or alderman, councilman or park commissioner, any money or other valuable thing on account of or to be applied to the promotion of any party or political object whatever.
(Source: Laws 1911, p. 211.)

(70 ILCS 1210/24) (from Ch. 24 1/2, par. 103)
Sec. 24. No person who holds any public office, or who has been nominated for, or who seeks a nomination or appointment to any public office, shall corruptly use or promise to use, either directly or indirectly, any official authority or influence in order to secure or aid any person in securing for himself or for another, any office or public employment, or any nomination, confirmation, promotion or increase of salary as a reward for political influence or service. No person appointed, or about to be appointed to the position of civil service commissioner, or to a position in the classified service, shall execute or sign a resignation in advance, dated or undated, for the purpose, or with the result of permitting the appointing power to create at his will a vacancy in the office of civil service commissioner or in a position in the classified service.
(Source: Laws 1911, p. 211.)

(70 ILCS 1210/25) (from Ch. 24 1/2, par. 104)
Sec. 25. No applicant for appointment in said classified service, or to a position named in the eleventh section of this act, shall pay or promise to pay, either directly or indirectly, any money or other valuable thing to any person whatever for or on account of his appointment, or proposed appointment, and no officer or employee in said classified service, or named in section eleven of this act shall pay or promise to pay, either directly or indirectly, any money or other valuable thing, to any person whatever for or on account of his promotion or proposed promotion. Nor shall he by means of threats or coercion induce or seek to induce any one in the classified service to resign his position, or to take a leave of absence, or any one at the head of an eligible list to waive his right to certification or appointment. No employee shall be given a leave of absence while under charges, nor shall such leave be given as an alternative to a trial on charges.
(Source: Laws 1911, p. 211.)

(70 ILCS 1210/26) (from Ch. 24 1/2, par. 105)
Sec. 26. No applicant for appointment or promotion in the classified service shall ask for or receive a recommendation or assistance from any officer or employee in said service, or from any person in consideration of any political service to be rendered to or for such person or for the promotion of such person to any office or appointment.
(Source: Laws 1911, p. 211.)

(70 ILCS 1210/27) (from Ch. 24 1/2, par. 106)
Sec. 27. The Board shall certify to the treasurer or other financial or auditing officer all appointments to offices and places in the classified service, and all vacancies occurring therein, whether by dismissal, resignation or death, and all decisions of the Board under the provisions of the fourteenth section of this act.
(Source: Laws 1911, p. 211.)

(70 ILCS 1210/28) (from Ch. 24 1/2, par. 107)
Sec. 28. No treasurer, comptroller, paymaster, auditing officer or other officer or agent of such park district shall approve the payment of, or be in any manner concerned in paying any salary or wage to any person for services as an officer or employee in the public service covered by this act, unless an estimate, payroll or account for such salary or wage, containing the names of the persons to be paid and a statement of the amount to be paid each and the matter on account of which the same is to be paid, shall be filed with him, bearing the certificates of said commission that the persons named in such estimate, payroll or account have been appointed or employed in pursuance of law, and that the amounts of money set forth are lawfully due them under this act and of the rules made in pursuance of this act. Before said commission shall certify any estimate, payroll or account for the salary or wage of any person appointed to any new office or new place of employment in the classified service, said commission shall investigate and determine whether such office or place of employment is in fact new and was properly created, and said commission shall record its findings in that respect before making any certificate as aforesaid.
(Source: Laws 1911, p. 211.)

(70 ILCS 1210/29) (from Ch. 24 1/2, par. 108)
Sec. 29. Any person who shall be served with a subpoena to appear and testify or to produce books and papers, issued by the board or by any member thereof, or by any person or persons acting under the orders of the board in the course of an investigation conducted under any provision of this act, and who shall refuse or neglect to appear or testify, or to produce books and papers relevant to said investigation, as commanded in such subpoena, shall be guilty of a misdemeanor and shall, on conviction, be punished as provided in Section 30 of this act. The fees of witnesses for attendance and travel shall be the same as the fees of witnesses before circuit courts, and shall be paid from the appropriation for the expenses of the board, and any circuit court, upon application of any such member of the board, may, in its discretion, compel the attendance of witnesses, the production of books and papers, and giving of testimony before the board, or before any such investigating officer by attachment, or contempt or otherwise, in the same manner as the production of evidence may be compelled before the court. Every person who, having taken an oath or made affirmation before a member of the board, or officer appointed by the board authorized to administer oaths, shall swear or affirm wilfully, corruptly and falsely, shall be guilty of perjury and upon conviction shall be punished accordingly.
(Source: P.A. 83-334.)

(70 ILCS 1210/29a) (from Ch. 24 1/2, par. 109)
Sec. 29a. Persons who were engaged in the military or naval service of the United States during the years 1898, 1899, 1900, 1901, 1902, 1914, 1915, 1916, 1917, 1918, 1919, any time between September 16, 1940 and July 25, 1947, any time during the national emergency between June 25, 1950 and January 31, 1955, or any time between January 1, 1961 and the date Congress declares the Viet Nam conflict ended, and who were honorably discharged therefrom, and all persons who were engaged in such military or naval service during any of said years, any time between September 16, 1940 and July 25, 1947, any time during the national emergency between June 25, 1950 and January 31, 1955, or any time between January 1, 1961 and the date Congress declares the Viet Nam conflict ended, who are now or may hereafter be on inactive or reserve duty in such military or naval service, not including, however, persons who were convicted by court-martial of disobedience of orders, when such disobedience consisted in the refusal to perform military service on the ground of alleged religious or conscientious objections against war, shall be preferred for appointments to civil offices, positions and places of employment in the classified service of the park district, provided they are found to possess the business capacity necessary for the proper discharge of the duties of such office, position, or place of employment as determined by examination. The Civil Service Board on certifying from any existing register of eligibles resulting from the holding of an examination for original entrance or any register hereafter created of persons who have taken and successfully passed the examination provided for in this Act for original entrance commenced prior to September 1, 1949, shall place the name or names of such persons at the head of any existing eligible register or list of eligibles that may hereafter be created under the provisions of this Act to be certified for appointment. The Civil Service Board shall give preference for original appointment to persons as hereinabove designated whose names appear on any register of eligibles resulting from an examination for original entrance held under the provisions of this Act and commenced on or after September 1, 1949 by adding to the final grade average which they received or will receive as the result of any examination held for original entrance, five points. The numerical result thus attained shall be applied by the Civil Service Board in determining the position of such persons on any eligible list which has been created as the result of any examination for original entrance commenced on or after September 1, 1949 for purpose of preference in certification and appointment from such eligible list.
Every certified Civil Service employee who was called to, or who volunteered for, the military or naval service of the United States at any time during the years heretofore specified, any time between September 16, 1940 and July 25, 1947, any time during the national emergency between June 25, 1950 and January 31, 1955, or any time between January 1, 1961 and the date Congress declares the Viet Nam conflict ended, and who were honorably discharged therefrom, who are now or may hereafter be on inactive or reserve duty in such military or naval service, not including, however, persons who were convicted by such court-martial from disobedience of orders where such disobedience consisted in refusal to perform military service on the ground of alleged religious or conscientious objections against war and whose names appear on existing promotional eligible registers or any promotional eligible register that may hereafter be created, as provided for by this Act, shall be preferred for promotional appointment to civil offices, positions and places of employment in the classified civil service of any park district coming under the provisions of this Act.
The Civil Service Board shall give preference for promotional appointment to persons as hereinabove designated whose names appear on existing promotional eligible registers or promotional eligible registers that may hereafter be created by adding to the final grade average which they received or will receive as the result of any promotional examination commencing prior to September 1, 1949 three-fourths of one point for each 6 months or fraction thereof of military or naval service not exceeding 48 months, and by adding to the final grade average which they will receive as the result of any promotional examination held commencing on or after September 1, 1949 seven-tenths of one point for each 6 months or fraction thereof of military or naval service not exceeding 30 months. The numerical result thus attained shall be applied by the Civil Service Board in determining the position of such persons on any eligible list which has been created or will be created as the result of any promotional examination held hereunder for purposes of preference in certification and appointment from such eligible list. No person shall receive the preference for a promotional appointment granted by this Section after he has received one promotion from an eligible list on which he was allowed such preference and which was prepared as a result of an examination held on or after September 1, 1949. No person entitled to preference or credit for military service hereunder shall be required to furnish evidence or record of honorable discharge from the armed forces before any examination held under the provisions of this Act but such preference shall be given after the posting or publication of the eligible list or register and before any certification for appointments are made from the said eligible register.
(Source: P.A. 77-2474.)

(70 ILCS 1210/30) (from Ch. 24 1/2, par. 110)
Sec. 30. Any person who shall wilfully or through culpable negligence violate any of the provisions of this Act shall be guilty of a Class B misdemeanor.
(Source: P.A. 77-2361.)

(70 ILCS 1210/31) (from Ch. 24 1/2, par. 111)
Sec. 31. If any person shall be convicted under the last preceding section, any public office or place of public employment which such person may hold shall, by force of such conviction, be rendered vacant.
(Source: Laws 1911, p. 211.)

(70 ILCS 1210/32) (from Ch. 24 1/2, par. 112)
Sec. 32. Prosecutions for violations of this Act may be instituted either by the Attorney General, the State's attorney for the county in which the offense is alleged to have been committed, or by the Civil Service Board acting through special counsel. Such suits shall be conducted and controlled by the prosecuting officers who institute them unless they request the aid of other prosecuting officers.
(Source: Laws 1911, p. 211.)

(70 ILCS 1210/33) (from Ch. 24 1/2, par. 113)
Sec. 33. Whenever the Attorney General or the State's attorney for the county in which an offense under this Act is alleged to have been committed shall refuse to prosecute the person or persons alleged to have committed such an offense, or shall fail to prosecute such person or persons after the lapse of 30 days from the date the alleged offense is brought to his or her attention, then any taxpayer may apply to the circuit court of such county for the appointment of a special attorney to conduct a prosecution of such person or persons and upon such application the court may appoint some competent attorney to prosecute the person or persons alleged to have committed the offense and the special attorney so appointed shall have the same power and authority in relation to any prosecution for violation of this Act against such person or persons as the Attorney General or the State's attorney would have had in prosecuting any violation of this Act, and such special attorney shall conduct and control such prosecution unless he or she request the aid of other prosecuting officers.
(Source: P.A. 83-334.)

(70 ILCS 1210/35) (from Ch. 24 1/2, par. 113.1)
Sec. 35. The provisions of the Administrative Review Law, and all amendments and modifications thereof, and the rules adopted pursuant thereto, shall apply to and govern all proceedings for the judicial review of final administrative decisions of the civil service commission hereunder. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 82-783.)



70 ILCS 1215/ - Park Annuity and Benefit Fund Civil Service Act.

(70 ILCS 1215/0.01) (from Ch. 24 1/2, par. 113.9)
Sec. 0.01. Short title. This Act may be cited as the Park Annuity and Benefit Fund Civil Service Act.
(Source: P.A. 86-1324.)

(70 ILCS 1215/1) (from Ch. 24 1/2, par. 114)
Sec. 1. All offices and places of employment other than those specifically exempted by the provisions of section 13 of this Act, in any Park Employees' and Retirement Board Employees' Annuity and Benefit Fund System created under the provisions of Article 12 of the "Illinois Pension Code" as the same may from time to time be amended, shall be classified and filled in the manner hereinafter provided for and not otherwise.
(Source: Laws 1963, p. 138.)

(70 ILCS 1215/2) (from Ch. 24 1/2, par. 115)
Sec. 2. In any Park Employees' and Retirement Board Employees' Annuity and Benefit Fund System to which this Act is or shall become applicable, there is hereby created and established a Civil Service Board to consist of three persons to be selected in the manner following:
The Board of Trustees of the Park Employees' and Retirement Board Employees' Annuity and Benefit Fund, shall, within thirty days after this act becomes applicable appoint three persons from among their members, at least one of whom shall be a member of said Board of Trustees from that portion of the membership of said Board of Trustees appointed by the Commissioners of the Park District, and one of them a member of said Board of Trustees from that portion of the membership of said Board elected by the employees of the Park District, under the provisions of Section 12-156 of Article 12 of the "Illinois Pension Code" as the same may from time to time be amended, each for the term of two years from the date of his appointment and until his successor is duly appointed and qualified, who shall constitute and be known as the Civil Service Board of such Park Employees' and Retirement Board Employees' Annuity and Benefit Fund. The members of the Civil Service Board shall not receive any salary. Two members of the Board shall constitute a quorum.
No member of the Civil Service Board shall be removed except for palpable incompetence or malfeasance in office upon written charges filed by or at the direction of the Board of Trustees of the Park Employees' and Retirement Board Employees' Annuity and Benefit Fund, and heard before the Board of Hearings herein provided for.
The three judges of the Circuit Court of a county in which said Park Employees' and Retirement Board Employees' Annuity and Benefit Fund is situated who have longest held judicial office shall constitute the Board of Hearings for such county; provided, that whenever more than three circuit judges shall be eligible as having held judicial office for the same length of time, the choice of circuit judges shall be made from them by lot.
The Board of Hearings shall hear and determine the charges and its findings shall be final, and if such charges shall be sustained the member of the Civil Service Board so charged shall be forthwith removed from office by said Board of Hearings and the said Board of Trustees shall thereupon proceed, within thirty days, to fill the vacancy created by such removal. In any proceeding provided for in this section, the Board of Hearings, and each member thereof, shall have power to administer oaths and to compel by subpoena the attendance and testimony of witnesses and the production of books and papers.
(Source: Laws 1963, p. 138.)

(70 ILCS 1215/3) (from Ch. 24 1/2, par. 116)
Sec. 3. The Civil Service Board shall within ninety days after this act goes into effect, classify all offices and places of employment in said Park Employees' and Retirement Board Employees' Annuity and Benefit Fund system with reference to the duties thereof and for the purpose of establishing grades and of fixing and maintaining standards of examinations hereinafter provided for. The offices and places so classified shall constitute the classified civil service of such Park Employees' and Retirement Board Employees' Annuity and Benefit Fund system and no appointments, promotions, transfers, reductions in grade or removal therefrom shall be made except under and according to the provisions of this act, and of the rules hereinafter mentioned. As a part of such classified service all officers and employees of said Board of Trustees other than those specifically exempted under the provisions of Section 13 of this Act shall be included. The Civil Service Board shall ascertain and record the duties of each office and place in the classified civil service and designate the grade of each position. Each grade shall comprise offices and places having substantially similar duties. They shall also record the lines of promotion from each lower grade to a higher grade wherever the experience derived in the performance of the duties of such lower grade tends to qualify for the performance of duty in such higher grade. The Civil Service Board shall by rules prescribe standards of efficiency for each grade and for examinations of candidates for appointment thereto.
For the purpose of establishing standards as basis for uniformity of pay and title for all offices and places of employment classified in the same grade, it shall be the duty of the Civil Service Board to prescribe by rule the maximum and minimum rate of pay for each grade and the title thereof, for the guidance of the Board of Trustees in determining the actual pay for each office or place of employment, and to report to the Board of Trustees annually and at such other times as they may direct, the name and address of each officer and employee paid more than the maximum or less than the minimum rate of pay prescribed for his or her grade or designated by a title other than that prescribed for his or her grade by the Civil Service Board. It shall be the duty of the Board of Trustees, within thirty days after receiving such report, to change the pay or title of every officer or employee so reported out of grade to conform to the standards of title and pay prescribed by the Civil Service Board for the guidance of the Board of Trustees for the grade in which the position held by such officer or employee is classified. The Civil Service Board shall standardize employment in each grade and make and keep a record of the relative efficiency of each officer and employee in the classified civil service. The Civil Service Board shall provide by rule methods for ascertaining and verifying the facts from which such records of relative efficiency shall be made which shall be uniform for each grade in the classified civil service.
(Source: Laws 1963, p. 138.)

(70 ILCS 1215/4) (from Ch. 24 1/2, par. 117)
Sec. 4. In any Park Employees' and Retirement Board Employees' Annuity and Benefit Fund system created under the provisions of Article 12 of the "Illinois Pension Code" as the same may from time to time be amended, which is now or which hereafter may become subject to the provisions of this Act, all persons who, at the time when this Act takes effect or becomes applicable hold offices or places of employment which this Act provides shall be classified, shall be included under the provisions of this Act or become members of the classified service of such Park Employees' and Retirement Board Employees' Annuity and Benefit Fund system without original examination.
(Source: Laws 1963, p. 138.)

(70 ILCS 1215/5) (from Ch. 24 1/2, par. 118)
Sec. 5. The Civil Service Board shall make rules to carry out the purposes of this Act and for examinations, appointments, transfers and removals, and for maintaining and keeping records of the efficiency of officers and employees, and groups of officers and employees in accordance with the provisions of this Act, and said Board may, from time to time, make changes in said rules.
(Source: Laws 1963, p. 138.)

(70 ILCS 1215/6) (from Ch. 24 1/2, par. 119)
Sec. 6. All rules made as herein provided and all changes therein shall forthwith be printed for distribution by the Civil Service Board, and it shall give notice of the places where copies of said rules may be obtained by publication in one or more daily newspapers published in the county in which said Park Employees' and Retirement Board Employees' Annuity and Benefit Fund is situated and in such publication shall specify the date when said rules or changes shall go into operation.
(Source: Laws 1963, p. 138.)

(70 ILCS 1215/7) (from Ch. 24 1/2, par. 120)
Sec. 7. All applicants for offices or places in said classified civil service shall be citizens of the United States of America and residents of the State of Illinois for at least one year prior to the beginning date of an examination for an office or place in said classified service and shall be subjected to examination, which shall be public and competitive, with limitations specified in the rules of the Board as to the residence, age, health, habits, moral character and qualifications to perform the duties of the office or place to be filled, which qualifications shall be prescribed in advance of the call for said examination. Such examinations shall be practical in their character, and shall relate to those matters which will fairly test the relative capacity of the persons examined to discharge the duties of the position to which they seek to be appointed, and may include tests of physical qualifications and health, and when appropriate, of manual skill. No question in any examination shall relate to political or religious opinions or affiliations. The Civil Service Board shall control all examinations and may, whenever an examination is to take place, designate a suitable number of persons to be special examiners, and it shall be the duty of such special examiners to conduct such examination as the Civil Service Board may direct, and to make return and report thereof to said Board; and said Board may at any time substitute any other person in the place of any one so selected; and said Board may itself, at any time, act as such special examiner and without appointing other special examiners. Examinations shall be held only when a vacancy exists, and within a reasonable time thereafter.
Every applicant who desires to take any civil service examination provided for by this Act shall, at the time of making application, pay to the Fund System a fee, as hereinafter provided, to defray the expenses of such examination. Such fees shall be deposited in the general fund of the Fund System. Fees to be paid shall be determined from the minimum announced salary for the positions to be filled, and shall be as follows:
Minimum salary of less than $1200 annually ..............$0.50
Minimum salary of $1200 or over and less than $2000 annually
..........................................................1.00
Minimum salary of $2000 or over and less than $3000 annually
..........................................................2.00
Minimum salary of $3000 or more annually..................3.00
(Source: P.A. 81-257.)

(70 ILCS 1215/8) (from Ch. 24 1/2, par. 121)
Sec. 8. Notice of the time and place and general scope and fee of every examination and of the duties and nature of the position sought to be filled shall be given by the Civil Service Board by a publication two (2) weeks preceding such examination in a daily newspaper of general circulation published in the county in which said Park Employees' and Retirement Board Employees' Annuity and Benefit Fund system is situated, and such notice shall be posted by the secretary of the Civil Service Board in a conspicuous place in the office of the Park Employees' and Retirement Board Employees' Annuity and Benefit Fund for two (2) weeks before such examination.
(Source: Laws 1963, p. 138.)

(70 ILCS 1215/9) (from Ch. 24 1/2, par. 122)
Sec. 9. From the return or report of examiners or from the examinations made by the Civil Service Board the secretary of the Civil Service Board shall prepare a register for each grade or class of position in the classified service of the Park Employees' and Retirement Board Employees' Annuity and Benefit Fund of the persons who shall attain such minimum mark as may be fixed by the Civil Service Board for any part of such examination, and whose general average standing upon examination for such grade or class is not less than the minimum fixed by the rules of said Board, and who are otherwise eligible; and such persons shall take rank upon the register as candidates in the order of their relative excellence as determined by examination, without reference to priority of time of examination.
Said Board may in its discretion cancel such portion of any such register as has been in force for more than two (2) years.
(Source: Laws 1963, p. 138.)

(70 ILCS 1215/10) (from Ch. 24 1/2, par. 123)
Sec. 10. The Civil Service Board shall note of record the duties (whether imposed by law, official regulation or practice) of each office or place in the classified service. The Civil Service Board shall thereupon, by rule, fix lines for promotion from such several offices and places to superior offices or places in all cases where, in the judgment of the Board, the duties of such several positions directly tend to fit the incumbent for a superior position. In case of vacancy in superior offices or places which cannot be filled by reinstatement, the Civil Service Board shall hold promotional examinations to fill such vacancy within a reasonable time. Incumbents of offices or places next lower in the line so fixed shall be solely eligible for such examination, unless in the judgment of the Board, to be noted in its minutes with the grounds therefor, it is for the best interests of the service that original entrance examination for such vacancy be held. In promotional examinations, efficiency and seniority in service shall form a part of such examination, but combined shall not carry a total number of marks to exceed one-quarter (1/4) of the maximum marks obtainable in such examination. All examinations for promotion shall be competitive. The method of examination, the rules governing the same, and the method of certifying shall be the same as provided for in original entrance examination.
(Source: Laws 1939, p. 418.)

(70 ILCS 1215/11) (from Ch. 24 1/2, par. 124)
Sec. 11. Whenever a position classified under this Act is to be filled the appointing officer shall make requisition upon said civil service board, and said board shall certify to him the name and address of the candidate standing highest upon the register of eligibles for said position. The appointing officer shall notify the board of each position to be filled separately and shall fill such position by the appointment of the person certified to him by said board therefor, which appointment shall be on probation for a period of not more than six (6) months to be fixed by said rules. At any time during the period of probation the appointing officer may discharge the person so certified and shall forthwith notify the board in writing of such discharge. If such person is not thus discharged his or her appointment shall be deemed complete.
When there is no eligible list, the appointing officer may, with the authority of the Civil Service Board, make temporary appointments to remain in force only until regular appointments under the provisions of this Act can be made; an examination to supply an eligible list therefor shall be held and an eligible list established therefrom within a reasonable time thereafter.
In employment of an essentially temporary and transitory nature, the appointing officer may, with the authority of said Civil Service Board, make temporary appointments to fill a vacancy, but no such authority shall be granted for a period of more than thirty (30) days, but it may be renewed from time to time by the Civil Service Board. The acceptance or refusal by an eligible person of a temporary appointment shall not affect his or her standing on the register for permanent employment. Except as may be otherwise provided by law, the words "appointing officer" as used herein, shall be taken and construed to mean, in each case, the Board of Trustees of the Park Employees' Annuity and Benefit Fund or such other officers or employees of the Park Employees' and Retirement Board Employees' Annuity and Benefit Fund to whom they may from time to time delegate or grant the power of appointment.
(Source: Laws 1963, p. 138.)

(70 ILCS 1215/12) (from Ch. 24 1/2, par. 125)
Sec. 12. The Civil Service Board may, by its rules, provide for transfers of officers and employees in the classified service from positions in one office or department to positions of the same class and grade in another office or department.
(Source: Laws 1963, p. 138.)

(70 ILCS 1215/13) (from Ch. 24 1/2, par. 126)
Sec. 13. The following offices and places of employment, insofar as there are or may be such, in such Park Employees' and Retirement Board Employees' Annuity and Benefit Fund system, shall not be included within the classified civil service: The members of the Board of Trustees of the Park Employees' and Retirement Board Employees' Annuity and Benefit Fund, the President and Secretary of said Board, the Custodian of said Fund, the attorneys, and the special examiners appointed by the Civil Service Board to conduct examinations.
(Source: Laws 1963, p. 138.)

(70 ILCS 1215/14) (from Ch. 24 1/2, par. 127)
Sec. 14. No officer or employee in the classified civil service of any Park Employees' and Retirement Board Employees' Annuity and Benefit Fund shall be removed, discharged, demoted to an office or place of employment next lower in the line of promotion or suspended for a period of more than thirty (30) days, except for cause upon written charges and after an opportunity to be heard in his or her own defense. Such charges shall be investigated by or before the Civil Service Board or by or before some officer or officers appointed by the board to conduct such investigation. The hearing shall be public and the accused shall be entitled to call witnesses in his or her defense and to have the aid of counsel. The hearing may be postponed or continued with the consent of the Civil Service Board or investigating officer. The finding and decision of the Civil Service Board or of such investigating officer or officers, when approved by the majority of said Civil Service Board, shall be final and shall be certified to the appointing officer, and shall be forthwith enforced by such officer. Nothing in this Act shall limit the power of any officer to suspend a subordinate for a reasonable period not exceeding thirty (30) days. Every such suspension shall be without pay: Provided, however, that the Civil Service Board shall have authority to investigate every such suspension and, in case of its disapproval thereof, it shall have power to restore pay to the employee so suspended. In the course of any investigation provided for in this Act, each member of the Civil Service Board and any officer appointed by it shall have the power to administer oaths and shall have power to secure by its subpoena both the attendance and testimony of witnesses and the production of books and papers. The Civil Service Board shall have the right to strike from the list of civil service employees the name of any person in the classified service who shall fail to report for assignment to a position after certification or for duty after appointment unless such failure to report shall be due to cause permitted by the rules of the Civil Service Board.
(Source: Laws 1963, p. 138.)

(70 ILCS 1215/15) (from Ch. 24 1/2, par. 128)
Sec. 15. Notice in writing shall be given by the appointing officer to said Civil Service Board of all appointments, permanent or temporary, made in such classified civil service, and of all transfers, promotions, resignations or vacancies from any cause in such service within ten (10) days of the date thereof and a record of the same shall be kept by said Civil Service Board. If, when created, such office or place is not embraced in the then existing classification the Civil Service Board shall within thirty (30) days of the receipt of said report, classify the same and standardize the duties thereof. But no place of employment shall be deemed a newly created position, the duties of which come within the scope of standardization already fixed by the Civil Service Board. When any office or place of employment is created or abolished, or the compensation attached thereto altered, the officer or board making such change shall report it in writing to said Civil Service Board within ten (10) days of the date thereof.
(Source: Laws 1939, p. 418.)

(70 ILCS 1215/16) (from Ch. 24 1/2, par. 129)
Sec. 16. The Civil Service Board shall investigate the efficiency of all officers and employees and of all groups of officers and employees in the classified service and shall report to each officer, board or other authority in charge of any office or department of the Park Employees' and Retirement Board Employees' Annuity and Benefit Fund, its findings and recommendations relative to increasing efficiency and economy therein. In case the recommendations made by the board are not carried into effect within a reasonable time, or in case of a difference of opinion with reference to such findings or recommendations between the Civil Service Board and the officer or authority in charge of an office or department concerned in any such findings or recommendations, the report, accompanied by a note of the relevant facts shall be submitted to the Board of Trustees of the Park Employees' and Retirement Board Employees' Annuity and Benefit Fund by the Civil Service Board. The Civil Service Board shall investigate the enforcement of this Act and of the rules of the Board, the conduct of the appointees in the classified service, and the methods of administration therein, and may investigate the nature, tenure and compensation of all offices and places in the civil service of the Park Employees' and Retirement Board Employees' Annuity and Benefit Fund. In the course of such investigation said Civil Service Board shall have power to administer oaths and to secure by subpoena both the attendance and testimony of witnesses and the production of books and records.
(Source: Laws 1963, p. 138.)

(70 ILCS 1215/17) (from Ch. 24 1/2, par. 130)
Sec. 17. Said Board shall on or before the fifteenth (15th) day of January of each year make to the Board of Trustees of the Park Employees' and Retirement Board Employees' Annuity and Benefit Fund a report showing its own action, the rules in force, the practical effects thereof and any suggestions it may approve for the more effectual accomplishment of the purposes of this Act. The Board of Trustees of the Park Employees' and Retirement Board Employees' Annuity and Benefit Fund may require a report from said Civil Service Board at any time.
(Source: Laws 1963, p. 138.)

(70 ILCS 1215/18) (from Ch. 24 1/2, par. 131)
Sec. 18. The Civil Service Board shall select one of its own members to act as secretary. The secretary shall keep the minutes of the Civil Service Board, preserve all records and perform such other duties as the Board may direct.
(Source: Laws 1939, p. 418.)

(70 ILCS 1215/19) (from Ch. 24 1/2, par. 132)
Sec. 19. All officers and trustees of the Park Employees' and Retirement Board Employees' Annuity and Benefit Fund shall aid the Civil Service Board in all proper ways in carrying out the provisions of the Act, and at any place where examinations are to be held shall allow reasonable use of the premises occupied by the Park Employees' and Retirement Board Employees' Annuity and Benefit Fund for holding such examinations, and shall cause suitable rooms to be provided for the Civil Service Board at the expense of the Park Employees' and Retirement Board Employees' Annuity and Benefit Fund.
(Source: Laws 1963, p. 138.)

(70 ILCS 1215/20) (from Ch. 24 1/2, par. 133)
Sec. 20. A sufficient sum of money shall be provided each year by the Board of Trustees of the Park Employees' and Retirement Board Employees' Annuity and Benefit Fund to carry out the provisions of this Act; and said trustees shall allow to said Civil Service Board such clerical help and such sums to operate and maintain said Civil Service Board as shall be necessary, and the compensation of such clerical help, and such sums allowed, shall be paid by the Park Employees' and Retirement Board Employees' Annuity and Benefit Fund in the same manner as for other administrative purposes.
(Source: Laws 1963, p. 138.)

(70 ILCS 1215/21) (from Ch. 24 1/2, par. 134)
Sec. 21. No person or officer shall willfully or corruptly, by himself, or in cooperation with any one or more persons, defeat, deceive or obstruct any person in respect to his or her right of examination and employment hereunder; or corruptly or falsely mark, grade, estimate or report upon the examination or proper standing of any persons examined hereunder, or aid in so doing; or willfully or corruptly threaten to dismiss, transfer or bring charges against any employee in the classified civil service, or willfully or corruptly make any false representation concerning the examination or concerning the person examined; or willfully or corruptly furnish to any person any special or secret information for the purpose of either improving or injuring the prospects or chances of any person so examined or to be examined, being appointed, employed or promoted. And no applicant for any examination shall willfully or corruptly, by himself, or in cooperation with any one or more persons, deceive the said Board with reference to his or her identity, or willfully or corruptly make any false representations in his or her application for any examination or commit any fraud for the purpose of improving the prospects or chances of such applicant in such examination.
(Source: Laws 1963, p. 138.)

(70 ILCS 1215/22) (from Ch. 24 1/2, par. 135)
Sec. 22. No officer or employee shall solicit, orally or in writing, or give or receive or be in any manner concerned in soliciting or giving or receiving any assessment, subscription or contribution from any member of the classified civil service for any party or political purpose whatever.
(Source: Laws 1963, p. 138.)

(70 ILCS 1215/23) (from Ch. 24 1/2, par. 136)
Sec. 23. No person shall solicit, orally or in writing, or be in any manner concerned in soliciting any assessment, contribution or payment for any party or political purpose whatever from any officer or employe in the classified civil service.
(Source: Laws 1939, p. 418.)

(70 ILCS 1215/24) (from Ch. 24 1/2, par. 137)
Sec. 24. No person shall in any room or building occupied for the discharge of official duties by any officer or employee of the Park Employees' and Retirement Board Employees' Annuity and Benefit Fund, solicit orally or by written communication delivered therein or in any other manner, or receive any contribution of money, or other thing of value, for any party or political purpose whatever from any member of the classified civil service. No officer, agent, clerk or employee in the employ of any such Park Employees' and Retirement Board Employees' Annuity and Benefit Fund, who may have charge or control of any building, office or room occupied for any purpose of said Park Employees' and Retirement Board Employees' Annuity and Benefit Fund shall permit any person to enter the same for the purpose of therein soliciting or delivering written solicitations for or receiving from, or give notice to any member of the classified civil service of any political assessments.
(Source: Laws 1963, p. 138.)

(70 ILCS 1215/25) (from Ch. 24 1/2, par. 138)
Sec. 25. No officer or employee in the service of such Park Employees' and Retirement Board Employees' Annuity and Benefit Fund shall, directly or indirectly, give or hand over to any officer or employee in said classified civil service, or to any senator, representative, alderman, councilman, park commissioner or trustee, any money or other valuable thing on account of or to be applied to the promotion of any party or political object whatever.
(Source: Laws 1963, p. 138.)

(70 ILCS 1215/26) (from Ch. 24 1/2, par. 139)
Sec. 26. No person who holds any public office, or who has been nominated for, or who seeks a nomination or appointment to any public office, shall corruptly use or promise to use, either directly or indirectly, any official authority or influence in or to secure or aid any person in securing for himself or for another, any office or public employment or any nomination, confirmation, promotion or increase of salary as a reward for political influence or service. No person appointed, or about to be appointed, to the position of member of the Civil Service Board, or to a position in the classified service, shall execute or sign a resignation in advance, dated or undated, for the purpose or with the result of permitting the appointing officer to create at his will a vacancy in the office of member of the Civil Service Board or in a position in the classified service.
(Source: Laws 1939, p. 418.)

(70 ILCS 1215/27) (from Ch. 24 1/2, par. 140)
Sec. 27. No applicant for appointment in said classified service, or to a position named in the thirteenth section of this Act, shall pay or promise to pay, either directly or indirectly, any money or other valuable thing to any person whatever for or on account of his or her appointment or proposed appointment, and no officer or employee in said classified service or named in section thirteen of this Act shall pay or promise to pay, either directly or indirectly, any money or other valuable thing to any person whatever for or on account of his or her promotion or proposed promotion. Nor shall he by means of threats or coercion induce or seek to induce any one in the classified service to resign his or her position or to take a leave of absence, or any one at the head of an eligible list to waive his or her right to certification or appointment. No employee shall be given a leave of absence while under charges nor shall such leave be given as an alternative to a trial on charges.
(Source: Laws 1963, p. 138.)

(70 ILCS 1215/28) (from Ch. 24 1/2, par. 141)
Sec. 28. No applicant for appointment or promotion in the classified service shall ask for or receive a recommendation or assistance from any officer or employee in said service or from any person in consideration of any political service to be rendered to or for such person or for the promotion of such person to any office or appointment.
(Source: Laws 1963, p. 138.)

(70 ILCS 1215/29) (from Ch. 24 1/2, par. 142)
Sec. 29. The Civil Service Board shall certify to the financial or auditing officer all appointments to offices and places in the classified service, and all vacancies occurring therein, whether by dismissal, resignation or death, and all decisions of the Board under the provisions of Section 16 of this Act.
(Source: Laws 1939, p. 418.)

(70 ILCS 1215/30) (from Ch. 24 1/2, par. 143)
Sec. 30. No treasurer, custodian, comptroller, paymaster, auditing officer or other officer or agent of such Park Employees' and Retirement Board Employees' Annuity and Benefit Fund shall approve the payment of or be in any manner concerned in paying salary or wage to any person for services as an officer or employee in the public service covered by this Act, unless an estimate, payroll, or account for such salary or wage, containing the name of the persons to be paid and a statement of the amount to be paid to each, and the matter on account of which the same is to be paid, shall be filed with him bearing the certificate of the Secretary of said Civil Service Board that the persons named in such estimate, payroll or account have been appointed or employed in pursuance of law, and that the amounts of money set forth are lawfully due them under this Act and of the rules made in pursuance of this Act. Before said Secretary of said Civil Service Board shall certify any estimate, payroll or account for the salary or wage of any person appointed to any new office or new place of employment in the classified service said Civil Service Board shall investigate and determine whether such office or place of employment is in fact new and was properly created, and said Board shall record its findings in that respect before making any certificate as aforesaid.
(Source: Laws 1963, p. 138.)

(70 ILCS 1215/31) (from Ch. 24 1/2, par. 144)
Sec. 31. Any person who shall be served with a subpoena to appear and testify or to produce books and papers, issued by the Civil Service Board or by any member thereof, or by any person or persons acting under the orders of said Board in the course of an investigation conducted under any provision of this Act, and who shall refuse or neglect to appear or testify, or to produce books and papers relevant to said investigation, as commanded in the subpoena, shall be guilty of a misdemeanor and shall, on conviction, be punished as provided in section 33 of this Act. The fees of witnesses for attendance and travel shall be the same as the fees of witnesses before circuit courts, and shall be paid by the Board, and any circuit court, upon application of any such member of the Board, may, in its discretion, compel the attendance of witnesses, the production of books and papers and giving of testimony before the Board, or before any such investigating officer, by attachment or contempt or otherwise, in the same manner as the production of evidence may be compelled before the court. Every person, who, having taken an oath or made affirmation before a member of the Board, or officer appointed by the Board authorized to administer oaths, shall swear or affirm willfully, corruptly and falsely, shall be guilty of perjury and upon conviction shall be punished accordingly.
(Source: P.A. 83-334.)

(70 ILCS 1215/32) (from Ch. 24 1/2, par. 145)
Sec. 32. Persons who were engaged in the military or naval service of the United States during the years 1898, 1899, 1900, 1901, 1902, 1914, 1915, 1916, 1917, 1918, 1919, any time between September 16, 1940 and July 25, 1947, or at any time during the national emergency between June 25, 1950 and January 31, 1955, and who were honorably discharged therefrom, and all persons who were engaged in such military or naval service during any of said years or period, who are now or may hereafter be on inactive or reserve duty in such military or naval service not including, however, persons who were convicted by court martial of disobedience of orders, where such disobedience consisted in the refusal to perform military service on the ground of alleged religious or conscientious objections against war, shall be preferred for appointment to civil offices, positions or places of employment in the classified civil service to which the provisions of this Act apply provided they are found to possess the business capacity necessary for the proper discharge of the duties of such office, position, or place of employment as determined by examination.
The Civil Service Board on certifying from any existing register of eligibles resulting from the holding of an examination for original entrance or any register of eligibles that may be hereafter created of persons who have taken and successfully passed the examination provided for in this Act for original entrance commenced prior to September 1, 1949, shall place the name or names of such persons at the head of any existing eligible register or list of eligibles that shall be created under the provisions of this Act to be certified for employment. The Civil Service Board shall give preference for original appointment to persons as hereinabove designated whose names appear on any register of eligibles resulting from an examination for original entrance held under the provisions of this Act and commenced on or after September 1, 1949 by adding to the final grade average which they received or will receive as the result of any examination held for original entrance, five points. The numerical result thus attained shall be applied by the Civil Service Board in determining the position of such persons on any eligible list which has been created as the result of any examination for original entrance commenced on or after September 1, 1949 for purposes of preference in certification and appointment from such eligible list.
Every certified Civil Service employee who was called to, or who volunteered for, the military or naval service of the United States at any time during the years specified in this Act, at any time between September 16, 1940 and July 25, 1947, or at any time during the national emergency between June 25, 1950 and January 31, 1955, and who were honorably discharged therefrom who are now or who may hereafter be on inactive or reserve duty in such military or naval service, not including, however, persons who were convicted by court martial of disobedience of orders where such disobediences consisted in the refusal to perform military service on the ground of alleged religious or conscientious objections against war, and whose names appear on existing promotional eligible registers or any promotional eligible register that may hereafter be created, as provided for by this Act, shall be preferred for promotional appointment to civil offices, positions and places of employment in the classified civil service to which the provisions of this Act apply.
The Civil Service Board shall give preference for promotional appointment to persons as hereinabove designated whose names appear on existing promotional eligible registers or promotional eligible registers that may hereafter be created by adding to the final grade average which they received or will receive as the result of any promotional examination commencing prior to September 1, 1949 three-fourths of one point for each 6 months or fraction thereof of military or naval service not exceeding 30 months, and by adding to the final grade average which they will receive as a result of any promotional examination held commencing on or after September 1, 1949 seven-tenths of one point for each 6 months or fraction thereof of military or naval service not exceeding 30 months. The numerical result thus attained shall be applied by the Civil Service Board in determining the position of such persons on any eligible list which has been created or will be created as the result of any promotional examination held hereunder for purposes of preference in certification and appointment from such eligible list.
No person shall receive the preference for a promotional appointment granted by this Section after he has received one promotion from an eligible list on which he was allowed such preference and which was prepared as a result of an examination held on or after September 1, 1949. No person entitled to preference or credit for military or naval service hereunder shall be required to furnish evidence or record of honorable discharge from the armed forces before any examination held hereunder but such preference shall be given after the posting or publication of the eligible list or register and before any certification or appointments are made from the eligible register.
(Source: Laws 1957, p. 2184.)

(70 ILCS 1215/33) (from Ch. 24 1/2, par. 146)
Sec. 33. Any person who shall willfully or through culpable negligence violate any of the provisions of this Act shall be guilty of a Class B misdemeanor.
(Source: P.A. 77-2362.)

(70 ILCS 1215/34) (from Ch. 24 1/2, par. 147)
Sec. 34. If any person shall be convicted under the last preceding section, any public office or place of public employment which such person may hold, shall, by force of such conviction, be rendered vacant.
(Source: Laws 1939, p. 418.)

(70 ILCS 1215/35) (from Ch. 24 1/2, par. 148)
Sec. 35. Prosecutions for violations of this Act may be instituted either by the Attorney General, the State's Attorney for the county in which the offense is alleged to have been committed, or by the Civil Service Board acting through special counsel. Such suits shall be conducted and controlled by the prosecuting officers who instituted them unless they request the aid of other prosecuting officers.
(Source: Laws 1939, p. 418.)

(70 ILCS 1215/36) (from Ch. 24 1/2, par. 149)
Sec. 36. Whenever the Attorney General, or the State's Attorney for the county in which an offense under this Act is alleged to have been committed shall refuse to prosecute the person or persons alleged to have committed such an offense, or shall fail to prosecute such person or persons after a lapse of 30 days from the date the alleged offense is brought to his or her attention, then any taxpayer may apply to the circuit court of the county for the appointment of a special attorney to conduct a prosecution of such person or persons, and upon such application the court may appoint some competent attorney to prosecute the person or persons alleged to have committed the offense and the special attorney so appointed shall have the same power and authority in relation to any prosecution for violation of this Act against such person or persons as the Attorney General or the State's Attorney would have had in prosecuting any violation of this Act, and such special attorney shall conduct and control such prosecution unless he request the aid of other prosecuting attorneys.
(Source: P.A. 83-334.)

(70 ILCS 1215/37) (from Ch. 24 1/2, par. 149a)
Sec. 37. All final administrative decisions of the Civil Service Board or the Board of Hearings hereunder shall be subject to judicial review pursuant to the provisions of the Administrative Review Law, and all amendments and modifications thereof, and the rules adopted pursuant thereto. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 82-783.)



70 ILCS 1220/ - Park Commissioners Control of Municipal Parks Act.

(70 ILCS 1220/0.01) (from Ch. 105, par. 47.9)
Sec. 0.01. Short title. This Act may be cited as the Park Commissioners Control of Municipal Parks Act.
(Source: P.A. 86-1324.)

(70 ILCS 1220/1) (from Ch. 105, par. 48)
Sec. 1. Every board of public park commissioners shall have the power to take under its control, and to regulate, control and govern, in the same manner as it may govern other parks or boulevards, under its control, any public park now under the control or jurisdiction of any incorporated city, town or village: Provided, That the park so taken shall lie within the district or territory, the property of which shall be taxable for the maintenance of the parks or boulevards under the control of any such board of park commissioners; And, provided further, That the consent of the authorities of any city, town or village having control of the park so to be taken, and also the consent in writing of the owners of a majority of the frontage of the lots and lands abutting on the park so to be taken, shall be first obtained.
(Source: Laws 1885, p. 224.)

(70 ILCS 1220/2) (from Ch. 105, par. 49)
Sec. 2. Such boards of park commissioners shall have the same power and control over the parks taken under this act as are, or may be, by law vested in them, of and concerning the parks, boulevards or driveways now under their control.
(Source: Laws 1885, p. 224.)

(70 ILCS 1220/3) (from Ch. 105, par. 50)
Sec. 3. In case any such parks so to be taken shall pass from the control of any such park board, the power and authority over the same, granted or authorized by this act, shall revert to the proper authorities of such city, town or village, as the case may be, as aforesaid.
(Source: Laws 1885, p. 224.)

(70 ILCS 1220/4) (from Ch. 105, par. 51)
Sec. 4. Any city, town or village in this state, shall have full power and authority to vest any such board of public park commissioners with the right to control, improve and maintain any such park within the district over which such board of park commissioners has jurisdiction for the purposes of carrying out the provisions of this act, in accordance with its intent.
(Source: Laws 1885, p. 224.)



70 ILCS 1225/ - Park Commissioners Land Condemnation Act.

(70 ILCS 1225/0.01) (from Ch. 105, par. 53.9)
Sec. 0.01. Short title. This Act may be cited as the Park Commissioners Land Condemnation Act.
(Source: P.A. 86-1324.)

(70 ILCS 1225/1) (from Ch. 105, par. 54)
Sec. 1. In all cases where any board of park commissioners has selected and taken any street or part thereof under the provisions of an act of the General Assembly entitled, "An Act to enable park commissioners or corporate authorities to take, regulate, control and improve public streets leading to public parks, to pay for the improvement thereof and in that behalf to make and collect a special assessment or special tax on contiguous property," and any part or portion of said street so selected and taken has not been legally laid out or dedicated to the uniform width of one hundred feet, the said board of park commissioners shall have the power to widen said street or the part of said street so selected and taken to the uniform width of one hundred feet: Provided, that some portion of each mile of said street, or the part thereof so selected and taken, shall be of the width of one hundred feet at the time of such selection and taking.
(Source: Laws 1887, p. 248.)

(70 ILCS 1225/2) (from Ch. 105, par. 55)
Sec. 2. Such park commissioners are hereby vested with power to take and acquire title to such pieces or parcels of land as may be necessary for such widening, and may proceed to procure the condemnation of the same in the manner prescribed for the exercise of the right of eminent domain under the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 1225/2.5)
Sec. 2.5. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 1225/3) (from Ch. 105, par. 56)
Sec. 3. Such park commissioners are hereby authorized to levy, or cause to be levied and collected, a special assessment or special tax upon the contiguous property abutting on said street or part thereof so selected and taken for the purpose of raising the amount necessary to pay the compensation and damages for the said land necessary to be taken for such widening, with the costs of the proceedings; and to that end they shall have all the power and authority now or hereafter granted to them relative to the levy, assessment and collection of taxes or assessments for corporate purposes.
(Source: Laws 1887, p. 248.)



70 ILCS 1230/ - Park Commissioners Water Control Act.

(70 ILCS 1230/0.01) (from Ch. 105, par. 91.9)
Sec. 0.01. Short title. This Act may be cited as the Park Commissioners Water Control Act.
(Source: P.A. 86-1324.)

(70 ILCS 1230/1) (from Ch. 105, par. 92)
Sec. 1. Every board of park commissioners existing under the laws of this state, which has now, or may hereafter have or acquire control over any public park, boulevard or driveway bordering upon any public waters in this state shall have the power to extend such park, boulevard or driveway over and upon the bed of such public waters, and that every board of park commissioners existing under the laws of this state, which now has, or may hereafter have or acquire, control over two or more separate public parks, whether they constitute a part of one park system or not, bordering upon any public waters in this state, shall have power to connect the same by constructing a park, boulevard, driveway or parkway, extending over and upon the submerged land and bed of such public waters, and over and upon any lands adjacent to or adjoining upon or penetrating into such waters, and may extend any such park by constructing a park, boulevard, driveway or parkway over any private property, and over any navigable river or any part thereof which lies within the territory, the property of which shall be taxable for the maintenance of the park under the control of said board of park commissioners, so as to connect such park, boulevard, driveway or parkway with any park, boulevard, driveway or parkway now or hereafter constructed, and connected with or forming a part of any other park system; and in extending such park or in constructing such park, boulevard, driveway or parkway, the said board of park commissioners may construct such viaducts, bridges or tunnels or parts of viaducts, bridges or tunnels, within its said territory as to it may seem necessary, and that every such board of park commissioners may acquire the lands, or the riparian or other rights of the owners of lands, or both, whether of individuals or corporations, on the shores adjacent to or adjoining the public waters or rivers in which it is proposed to construct any such park, boulevard, driveway or parkway, or extension or connection, also the title of the private or public owners, if any there be, to lands lying beneath, adjacent to or adjoining such public waters or rivers, also the title of any lands penetrating into such public waters and the title of any lands into, upon or over which it is proposed to construct any such park, boulevard, driveway or parkway or any such extension or connection, or any viaduct, bridge or tunnel forming a part thereof, by contract with or deed from any such owner or owners, whether individuals or corporations, or by condemnation: Provided, however, that no extension which shall be made shall interfere with the practical navigation of such public waters or rivers for the purposes of commerce, without due authority from the proper official of the United States government having control thereof. Said board of park commissioners and said riparian or adjacent owners are hereby authorized to agree upon a boundary line dividing such adjacent, adjoining, submerged and penetrating lands, acquired or to be acquired by said board of park commissioners, and such adjacent, adjoining, submerged and penetrating lands to be taken, owned and used by said riparian or other owners in lieu of and as compensation for the release of said lands and riparian rights to said board of park commissioners. In case said board of park commissioners are unable to agree with and such owner or owners or persons interested, either as to such boundary or dividing line and such lands to be taken by such riparian or other owners and persons interested as compensation for the release and granting of said lands and riparian or other rights or in case the compensation to be paid for or in respect of the property, riparian or other rights, the adjacent, adjoining, submerged and penetrating or other lands sought to be appropriated or damaged for the purposes mentioned in this act, cannot be agreed upon by the parties interested, or in case the owner of the property is incapable of consenting, or his name or residence is unknown, or he is a non-resident of the state, or, if in any event, the said board of park commissioners shall elect to acquire the riparian or other rights, or the adjacent, adjoining, submerged, and penetrating or other lands, or any such rights or lands, proceedings may be had to condemn the said riparian or other rights and the said adjacent, adjoining, submerged and penetrating or other lands, or any of them, according to the provisions for the exercise of the right of eminent domain under the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 1230/1-a) (from Ch. 105, par. 93)
Sec. 1-a. The fact that any individual, corporation, or other person shall be made a party defendant to any such condemnation proceedings hereby authorized, shall not establish any presumption as to the validity or the extent of the title of such defendant, but before damages shall be assessed to any such defendant, the court shall first find and adjudge the right, title, and interest of such defendant in the property sought to be taken or damaged, and through such condemnation proceedings the said board of park commissioners shall acquire whatever right, title, interest or claim such defendant may have.
(Source: Laws 1903, p. 256.)

(70 ILCS 1230/1-b)
Sec. 1-b. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 1230/2) (from Ch. 105, par. 94)
Sec. 2. In all cases in which said board of park commissioners shall have acquired or contracted to acquire the riparian rights of the owners of any lands along the shore adjoining such public waters or rivers, or have acquired or contracted to acquire lands owned or claimed by such owners, and have agreed upon the dividing line aforesaid, such board of park commissioners shall file petitions or complaints in the circuit court of the county in which such lands are situated, praying that the boundary line between the lands acquired or to be acquired by the defendants in such suit and the lands acquired or to be acquired by such board of park commissioners under this Act and under such contracts, may be established and confirmed by the judgment of such court, as agreed upon by such parties, to which complaints or petitions all persons interested in such riparian rights and lands as owners or otherwise as appearing of record, if known, or if not known, stating that fact, shall be made defendants. Persons interested whose names are unknown, may be made parties defendants by the description of the unknown owners; but in all such cases, an affidavit shall be filed by or on behalf of the petitioner or plaintiff, setting forth that the names of such persons are unknown; such board of park commissioners shall also give public notice of the filing of each such complaint or petition by publication thereof once a week for 3 consecutive weeks in a newspaper of general circulation regularly published in the city in which or nearest to which such riparian rights or lands are situated, which notice shall contain the title of the suit and the designation of a return day at which the defendants are to appear, the last of which notices shall be published not less than 10 days or more than 20 days before the day so designated for appearance. The defendants who do not enter their appearance shall be served with process in the suits so instituted in the same manner as in other civil suits, and the proceedings in such cause shall be conducted in the same manner as in other civil suits. Any legal voter or taxpayer within the district or territory in which the property shall be taxable for the maintenance of the park system under the control of such board of park commissioners, shall be permitted to enter his appearance and become a party defendant in the proceedings and may answer or may file any appropriate motion as in other civil cases. If, upon a hearing, the court shall find that the rights and interests of the public have been duly conserved in and by such an agreement, then the court shall confirm such agreement and establish such boundary line; otherwise, the court shall, in its discretion, dismiss such complaint or petition. If the dividing line agreed upon shall be so established and confirmed by the judgment of the court, it shall thereafter be the permanent dividing and boundary line of such lands, and shall not be affected or changed thereafter, either by accretions or erosions; and the owners of such short lands are hereby granted by the State of Illinois, the title to the adjacent, adjoining, submerged, penetrating and other lands, whether of natural or artificial formation, lying upon the inner or land side of said boundary line when so established, and they shall have the right to fill in, improve, protect, use for all lawful purposes, sell and convey the submerged or other lands up to the line so established, free from any adverse claim in any way arising out of any question as to where the shore line was at any time in the past, or as to the title to any existing accretions, and the board of park commissioners is hereby granted by the State of Illinois, the title for park purposes to the adjacent, adjoining, submerged, penetrating, artificially made and other lands lying upon the outer or water side of the boundary line and opposite and adjoining to the lands granted and confirmed by such judgment to such riparian, shore or other owners. It shall be the duty of the Attorney General to appear in such proceedings and assert the claim of the State of Illinois, if any, as to any lands involved in such proceeding, which have been improperly taken, made or occupied, and the court shall proceed to hear and determine such claim in the proceeding. If it shall be found that any land has been wrongfully taken, made or occupied to which the State of Illinois can assert title, it shall be the duty of the court to enter a judgment requiring proper compensation to be made by the person or persons or corporation taking, making or occupying such lands, or in lieu thereof to vacate the same, and such compensation and the claim of the Attorney General shall be determined before any such agreement between any park board and the alleged owners of such lands shall in any way become effective. The Attorney General shall have the right, upon behalf of the State with the approval of the court, to compromise any claim which the State of Illinois may assert upon such terms as shall be just and equitable to the State of Illinois. The court shall require notice of the pendency of such proceeding to be given to the Attorney General, and before any judgment shall be entered in such proceeding, proof shall be made that such notice has been given.
(Source: P.A. 79-1366.)

(70 ILCS 1230/3) (from Ch. 105, par. 95)
Sec. 3. Such board of park commissioners shall have the power to pay for any such rights, lands or territory, thus acquired, and for the construction and protection of such park, boulevard, driveway or parkway or such extension or connection either out of its general revenues or by the issue and sale, from time to time, of interest bearing bonds, in addition to the bonds now authorized by law to be issued and sold by such board of park commissioners: Provided, no bonds shall be issued under this act contrary to the provisions of Section 12, Article IX, of the Constitution of this State: And, provided, further, That the proposition to issue such bonds shall first be submitted to a vote of the legal voters of such park district and shall receive a majority of the votes cast upon such proposition. And authority is hereby expressly granted to the board of park commissioners issuing such bonds to levy and collect a direct annual tax upon the property within their jurisdiction, in addition to the amount of any tax now authorized by law to be levied and collected by them, sufficient to pay the interest on said bonds as it falls due and also to pay and discharge the principal thereof within twenty (20) years from the date of issuing said bonds, and the county clerk of the county in which such park district is located or such other officer or officers as are by law authorized to spread or assess taxes for park purposes shall, on receiving a certificate from such board of park commissioners that the amount mentioned in such certificate is necessary to pay the interest on said bonds and also to pay and discharge the principal thereof within twenty (20) years from the date of issuing said bonds, spread and assess such amount upon the taxable property embraced in said park district the same as other park taxes are by laws spread and assessed, and the same shall be collected and paid over the same as other park taxes are required by law to be collected and paid.
(Source: Laws 1903, p. 256.)

(70 ILCS 1230/4) (from Ch. 105, par. 96)
Sec. 4. The title to any such extension or connection of such park or parks, boulevards, driveways and parkways, and to the bed thereof shall be, and hereby becomes vested in such board of park commissioners for public purposes, and the same shall thereby become a part of the public park or parks under the control of such board, and shall thenceforth be maintained and controlled by such board in the manner provided by law, for the government and maintenance of other parks, boulevards and driveways under its control, and in all cases where any boulevard, driveway or parkway is extended, or constructed, under the provisions of this act, the title to the submerged lands lying between the shore of such public waters, and the inner line of the extension of such boulevard, driveway or parkway, shall be, and thereby becomes vested in such board of park commissioners for public purposes; and in case any such park, boulevard, driveway or parkway, extension or connection as provided in this act, shall be made into, over or upon the bed of Lake Michigan by any such board of park commissioners, then the right, title and interest of the State of Illinois in and to the bed of so much of said Lake Michigan shall be vested in such board of park commissioners as in other cases provided in this act, and for the same purposes and with the same rights and power.
(Source: Laws 1903, p. 256.)

(70 ILCS 1230/5) (from Ch. 105, par. 97)
Sec. 5. No such board of park commissioners shall be hereby authorized to extend any of its park or boulevard system outside of or beyond the limits of the district or territory, the property of which shall be taxable for the maintenance of the parks under the control of such board of park commissioners, except into, over and upon public waters or rivers adjoining or being a part of such district.
(Source: Laws 1903, p. 256.)

(70 ILCS 1230/6) (from Ch. 105, par. 98)
Sec. 6. The powers granted by this act to any board of park commissioners shall not be construed to have been exhausted by any one use of the same, but said commissioners may, from time to time, proceed with further enlargements or extensions: Provided, however, That all such enlargements or extensions lie within the district or territory, the property in which shall be taxable for the maintenance of the park systems under the control of such board of park commissioners, or within public waters or rivers adjoining or being a part of such district or territory.
(Source: Laws 1903, p. 256.)



70 ILCS 1235/ - Park Commissioners Land Sale Act.

(70 ILCS 1235/0.01) (from Ch. 105, par. 112.9)
Sec. 0.01. Short title. This Act may be cited as the Park Commissioners Land Sale Act.
(Source: P.A. 86-1324.)

(70 ILCS 1235/1) (from Ch. 105, par. 113)
Sec. 1. Any board of park commissioners having the control or supervision of any public park, boulevard, driveway or highway, and having any piece or parcel of land not exceeding 3 acres in area, which shall no longer be needed or deemed necessary or useful for the purpose of said park, boulevard, driveway or highway may apply to the Circuit Court of the county in which such piece or parcel of land is situated, by petition in writing for leave to sell the same. Notice of such application shall be given by said board of park commissioners in some newspaper published in said county at least ten days before the day of the hearing on such application named therein. All persons interested may appear before said Circuit Court either in person or by attorney at the hearing on such application and object to the granting thereof. After hearing all persons interested, if said court shall deem the granting of said application to be for the public interest, it shall direct that the property mentioned in said application, or any part thereof, be sold and conveyed by the said board of park commissioners for the use of said park, boulevard, driveway or highway, upon such terms and conditions as the said court may think proper.
(Source: P.A. 99-53, eff. 7-16-15.)

(70 ILCS 1235/5)
(Section scheduled to be repealed on December 31, 2018)
Sec. 5. Sale of golf course land.
(a) Any board of park commissioners having the control or supervision of any parcel of land that is used for golf course purposes or parcel of land that is adjacent to such land used for golf course purposes or separated from it by a river in a non-home rule county with a population greater than 500,000 but less than 1,000,000, and having any piece or parcel of that land not exceeding 8 acres in area that is no longer needed or deemed necessary or useful for the purpose of that golf course, may apply to the circuit court of the county in which the piece or parcel of land is situated by petition in writing for leave to sell that parcel. Notice of such application shall be given by the board of park commissioners in some newspaper published in the county at least 10 days before the day named therein stating when the application will be made. All persons interested may appear before the circuit court either in person or by attorney when the application is made and object to the granting of the application. After hearing all persons interested, if the court deems the granting of the application to be for the public interest, it shall direct that the property mentioned in the application, or any part thereof, be sold and conveyed by the board of park commissioners upon such terms and conditions as the court may think proper.
(b) This Section is repealed on December 31, 2018.
(Source: P.A. 98-333, eff. 8-13-13.)



70 ILCS 1240/ - Park Commissioners Land Conveyance Act.

(70 ILCS 1240/0.01) (from Ch. 105, par. 114.9)
Sec. 0.01. Short title. This Act may be cited as the Park Commissioners Land Conveyance Act.
(Source: P.A. 86-1324.)

(70 ILCS 1240/1) (from Ch. 105, par. 115)
Sec. 1. When any park district organized under the provisions of any general law of this state and which park district shall lie wholly within the limits of any city within this state, shall have acquired any lands for park purposes, and the board of commissioners of such park district shall find such park district unable to maintain or improve such lands or any part thereof, or that it is inadvisable so to do, it shall be competent for the board of commissioners of such park district to convey the said lands, or any part thereof, to such city, to be held and maintained by such city for park, playground and neighborhood center purposes. Before such conveyance shall be made the board shall certify the proposition to the proper election officials who shall submit the proposition at an election in accordance with the general election law, and if a majority of the legal voters of such park district who shall vote on such proposition shall vote in favor thereof such conveyance for such purposes shall be made by said commissioners, provided the city council of said city shall by ordinance passed within ninety days after such referendum agree to accept such conveyance of said lands for such purposes.
(Source: P.A. 81-1489.)

(70 ILCS 1240/2) (from Ch. 105, par. 116)
Sec. 2. The board of commissioners of such park district shall give notice of the referendum as required by the general election law. The proposition shall be in the following form:
--------------------------------------------------------------
Proposed conveyance of
(here describe the lands to YES
be conveyed) to the city of ----------------------------
.... for park, playground and NO
neighborhood center purposes.
--------------------------------------------------------------
(Source: P.A. 81-1489.)



70 ILCS 1245/ - Park Commissioners Street Control (1879) Act.

(70 ILCS 1245/0.01) (from Ch. 105, par. 119.9)
Sec. 0.01. Short title. This Act may be cited as the Park Commissioners Street Control (1879) Act.
(Source: P.A. 86-1324.)

(70 ILCS 1245/1) (from Ch. 105, par. 120)
Sec. 1. That every board of park commissioners shall have power to connect any public park, boulevard or driveway under its control with any part of any incorporated city, town or village, by selecting and taking any connecting street or streets or part thereof leading to such park; and shall also have power to accept and add to any such park, any street or part thereof which adjoins and runs parallel with any boundary line of the same, Provided, that the streets so selected and taken, so far as taken, shall lie within the district or territory the property of which shall be taxable for the maintenance of such parks: And provided further, that the consent of the corporate authorities having control of any such street or streets so far as selected and taken, and also the consent in writing of the owners of a majority of the frontage of the lots and lands abutting on such street or streets so far as taken, shall be first obtained: And provided further, that every board of park commissioners who shall have exercised the power hereinabove granted to select and take streets or parts of streets for the purpose of connecting any public park, boulevard or driveway under its control with any part of any incorporated city, town or village, shall have the power to abandon and surrender over any street or part of any street forming the whole or any part of such connection so made, to the proper corporate authorities of the city, village or town respectively, to which the control of any such street or part of a street so abandoned would revert, and for the purpose of connecting the same points or of making any portion of such connection, to select and take in place of any streets, street or part of a street so surrendered, any other and different streets, street or part of a street, which may be desirable and expedient for making the said connection; but such power shall only be exercised upon the consent first obtained of the proper corporate authorities to whom the control of the streets, street or parts of a street, so far as abandoned would revert, and of the proper corporate authorities having control of the streets, street or part of a street, so far as proposed to be taken, and upon the consent in writing first obtained of the owners of a majority of the frontage of the lots and lands abutting on the streets, street or part of a street so far as abandoned, and upon the consent in writing first obtained of the owners of a majority of the frontage of the lots and lands abutting on the streets, street or part of a street, so far as proposed to be taken.
(Source: Laws 1895, p. 270.)

(70 ILCS 1245/2) (from Ch. 105, par. 121)
Sec. 2. That such park commissioners, or such corporate authorities as are by law authorized to levy taxes or assessments for the maintenance of such parks, shall have power to improve, maintain and repair such street or streets in such manner as they may deem best, and for that purpose they are hereby authorized to pay for the improvement thereof, and from time to time to levy, or cause to be levied and collected, a special tax or assessment on contiguous property abutting upon such street so improved for a sum of money not exceeding the estimated cost of such first improvement or improvements, as shall be ordered and estimated by such board of park commissioners, but not for any subsequent care, maintenance or repair thereof; and to that end such board or corporate authorities shall have all the power and authority now or hereafter granted to them respectively, relative to the levy, assessment and collection of taxes, or assessment for corporate purposes; and such special tax or assessments as are hereby authorized may be divided into not exceeding ten annual installments, bearing interest at the rate of six per cent per annum from the date of confirmation until paid, and the assessment or installments thereof shall be collected and enforced in the same manner as is provided by law for the collection and enforcement of other taxes or assessments for, or on account of such corporate bodies or boards, as aforesaid, so far as the same are applicable.
(Source: Laws 1909, p. 294.)

(70 ILCS 1245/3) (from Ch. 105, par. 122)
Sec. 3. Such park boards shall have the same power and control over the parts of streets taken under this act, as are or may be by law vested in them of and concerning the parks, boulevards or driveways under their control.
(Source: Laws 1879, p. 216.)

(70 ILCS 1245/4) (from Ch. 105, par. 123)
Sec. 4. In case any such streets or parts thereof, shall pass from the control of such park board, the power and authority over the same, granted or authorized by this act shall revert to the proper corporate authorities of such city, town or village, respectively as aforesaid.
(Source: Laws 1879, p. 216.)

(70 ILCS 1245/5) (from Ch. 105, par. 124)
Sec. 5. Any city, town or village in this state, shall have full power and authority to invest any of such park boards with the right to control, improve and maintain any of the streets of such city, town or village, for the purpose of carrying out the provisions of this Act.
(Source: Laws 1879, p. 216.)



70 ILCS 1250/ - Park Commissioners Street Control (1889) Act.

(70 ILCS 1250/0.01) (from Ch. 105, par. 124.9)
Sec. 0.01. Short title. This Act may be cited as the Park Commissioners Street Control (1889) Act.
(Source: P.A. 86-1324.)

(70 ILCS 1250/1) (from Ch. 105, par. 125)
Sec. 1. That every board of park commissioners, existing under the laws of this state, that now has, or may hereafter have, control over any boulevard or driveway connecting with any public park under the control of such board, and bordering upon any public waters in this state, shall have power, subject to the limitations in this act contained, to extend such boulevard or driveway, of the width of not more than two hundred feet over and upon the bed of such public waters: Provided, however, that no such boulevard or driveway shall be extended under the provisions of this act in such a manner as to interfere with the navigation of such public waters for the purposes of commerce; and that the lands adjacent to such public waters and connected with the termini of such boulevard or driveway as extended under the provisions of this act, shall lie within the district or territory, the property of which shall be taxable for the maintenance of the parks under the control of such board.
(Source: Laws 1889, p. 212.)

(70 ILCS 1250/2) (from Ch. 105, par. 126)
Sec. 2. Whenever any such board of park commissioners shall determine to extend any such boulevard or driveway under this Act, said board shall prepare a plan of such proposed extension, and make an estimate of the cost thereof, and shall obtain the consent in writing of the owners of at least two-thirds of the frontage of all of the lands not appropriated to or held for public use abutting on such public waters, in front of which it is proposed to extend such boulevard or driveway for the making of such extension, and shall also obtain the consent of the supervisor and assessor corporate authorities of the town or towns in which the lands abutting on such public waters in front of such proposed extension may lie, to the making of such extension. The riparian or other rights of the owners of lands on the shore adjoining the waters in which it is proposed to construct such extension, the said board of park commissioners may acquire by contract with or deeds from any such owner; and in case of inability to agree with any such owner, proceedings may be had to condemn such rights according to the provisions of the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 1250/2.5)
Sec. 2.5. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 1250/3) (from Ch. 105, par. 127)
Sec. 3. Upon complying with section two of this act, said board shall have power to contract in writing with any person or persons for the construction of such extension of such boulevard or driveway, according to such plan, and under the supervision of said board, and in all cases where any boulevard or driveway is extended under the provisions hereof the submerged lands lying between the shore of such public waters and the inner line of the extension of such boulevard or driveway shall be appropriated by the board of park commissioners to the purpose of defraying the cost of such extension, and to that end such board of park commissioners are authorized to sell and convey such submerged lands in fee simple by deeds duly executed on its behalf by its president and under its corporate seal, and every deed executed in pursuance hereof shall vest a good title in the grantee to the premises intended to be conveyed thereby.
(Source: Laws 1889, p. 212.)

(70 ILCS 1250/4) (from Ch. 105, par. 128)
Sec. 4. Upon the completion of any such extension of such boulevard or driveway the title thereto, and to the bed thereof, shall be vested in such board of park commissioners for the purpose of a boulevard or driveway, and shall become a part of the public park or parks under the control of such board, and shall thenceforth be maintained and controlled by such board in the manner provided by law for the government and maintenance of other boulevards and driveways under its control.
(Source: Laws 1889, p. 212.)

(70 ILCS 1250/5) (from Ch. 105, par. 129)
Sec. 5. In case any public streets shall extend to the shore line of said public waters in front of which extension of such boulevard or driveway shall be constructed under this act, and such streets, if extended, would cross such extension, such streets (unless the municipality in control thereof shall otherwise direct) shall extend to the inside line of such extension of said boulevard or driveway. Nothing in this act shall be construed to repeal section twenty of an act entitled "An Act in regard to the completion of public parks and the management thereof," approved June 16, 1871, and amendments thereto heretofore made, or which may be hereafter made, unless expressly so declared.
(Source: Laws 1889, p. 212.)



70 ILCS 1255/ - Park Commissioners Street Control (1895) Act.

(70 ILCS 1255/0.01) (from Ch. 105, par. 142.9)
Sec. 0.01. Short title. This Act may be cited as the Park Commissioners Street Control (1895) Act.
(Source: P.A. 86-1324.)

(70 ILCS 1255/1) (from Ch. 105, par. 143)
Sec. 1. Every board of park commissioners or park authorities may connect any public park, boulevard or driveway under its control with any part of any incorporated city, town or village by selecting and taking any connecting street or part thereof leading to such park, boulevard or driveway, and may accept and add to any park under its control any street or part thereof which adjoins or runs parallel to a boundary line of such park. Streets so selected, to the extent taken, must lie within the territory of the park district. The consent of the corporate authorities having control of a street so selected and the consent in writing of the owners of a majority of the frontage of the land abutting the part of the street that has been selected must be obtained before that part may be taken.
(Source: P.A. 76-894.)

(70 ILCS 1255/2) (from Ch. 105, par. 144)
Sec. 2. That such board of park commissioners or park authorities shall have power to improve such street or streets, or parts thereof, in such manner as they may deem best and as they have or may hereafter have power to improve other streets under their control, and for that purpose they are hereby authorized to pay for the improvement thereof by levying, assessing and collecting a special tax on contiguous property abutting on said street or streets or parts thereof so improved, or a special assessment on property benefited, in the manner in which said board of park commissioners or park authorities are now or may be hereafter empowered by law to levy, assess and collect special taxes on contiguous property or special assessments for benefits in other cases, or to pay therefor by general taxation, or both, but no such special tax or special assessment shall be levied for the maintenance and repair of such improved street, but the same shall be maintained and repaired by said park boards or park authorities as in other cases. And such special taxes or special assessments as are hereby authorized may be divided in to not exceeding ten annual installments, bearing six per cent per annum interest from the date of confirmation thereof by the court until paid, and the same shall be collected and enforced in the same manner as is or may hereafter be provided by law for the collection and enforcement of other special taxes or special assessments for or on account of said park commissioners or park authorities, so far as the same is applicable.
(Source: Laws 1909, p. 297.)

(70 ILCS 1255/3) (from Ch. 105, par. 145)
Sec. 3. Such park boards or park authorities shall have the same power and control over the streets or part of streets so selected and taken under this act as are now or may be hereafter vested in them over and concerning parks, boulevards or driveways or other streets.
(Source: Laws 1895, p. 290.)

(70 ILCS 1255/4) (from Ch. 105, par. 146)
Sec. 4. In case any such streets or parts thereof shall pass from the control of any such park commissioners or park authorities, the power and authority over the same, granted or authorized by this Act, shall revert to the proper corporate authorities of such city, town or village respectively, as aforesaid.
(Source: Laws 1895, p. 290.)

(70 ILCS 1255/5) (from Ch. 105, par. 147)
Sec. 5. Any incorporated city, town or village in this state shall have full power and authority to invest any such park commissioners, or park authorities with the right to control, improve and maintain any of the streets of such city, town or village, for the purpose of carrying out the provisions of this act.
(Source: Laws 1895, p. 290.)

(70 ILCS 1255/6) (from Ch. 105, par. 148)
Sec. 6. The provisions of this act so far as the same applies to improving, maintaining and repairing any street or streets or parts thereof, and of the levy, assessment and collection of special taxes and special assessments, shall apply to any street or streets or parts thereof that have been heretofore selected and taken under the control of any park commissioners or other park authorities, and to any such street or streets or parts thereof which, or portions of which, have not yet been improved by such park commissioners or park authorities.
(Source: Laws 1895, p. 290.)



70 ILCS 1260/ - Park Commissioners Street Control (1907) Act.

(70 ILCS 1260/0.01) (from Ch. 105, par. 153.9)
Sec. 0.01. Short title. This Act may be cited as the Park Commissioners Street Control (1907) Act.
(Source: P.A. 86-1324.)

(70 ILCS 1260/1) (from Ch. 105, par. 154)
Sec. 1. That whenever any boulevard or parkway under the control of any public park commissioners is in need of improvements or repairs, it shall be competent for said park commissioners to make such improvements or repairs; or whenever any public street, avenue or alley under the control of any city, town or village adjoining any public park, or pleasure ground under the control of any public park commissioners is in need of improvements or repairs, it shall be competent for said park commissioners and said city, town or village, from time to time, to enter into an agreement for the payment to such city, town or village, by such park commissioners, of such portion of the cost of the improvement or repair of such public street, avenue or alley, as may in the judgment of said commissioners be of benefit to said park or pleasure ground, or to enter into an agreement for the making of such portion of the improvements or repairs by said park commissioners to any such public street, avenue or alley adjoining such public park or pleasure ground.
(Source: Laws 1919, p. 694.)

(70 ILCS 1260/2) (from Ch. 105, par. 155)
Sec. 2. In case such boulevards or parkways are improved or repaired, or in case an agreement shall have been entered into by the park commissioners for the improving or repairing of any such street, avenue or alley adjoining such park or pleasure ground, the commissioners having the control of such boulevards, parkways, parks or pleasure grounds, or the corporate authorities within which such boulevards, parkways, parks or pleasure grounds may be situated, shall have the power to pay for such improvements or repairs of such boulevards and parkways, and shall have the power to pay for such portion of the cost of such improvements or repairs of any public street, avenue or alley adjoining such park or pleasure ground, out of the general revenues of such board of park commissioners or corporate authorities controlling any such boulevards, parkways, parks or pleasure grounds, or by the issue and sale, from time to time, of interest bearing bonds; provided no bonds shall be issued under this Act contrary to the provisions of section 12, Article 9 of the Constitution of this State, and provided further that the total amount of said bonds to be so issued shall not at any time exceed the sum of five hundred thousand dollars ($500,000); and authority is hereby expressly granted to the park commissioners or corporate authorities issuing such bonds to levy and collect a direct annual tax upon the property within the jurisdiction of such park commissioners or corporate authorities, in addition to any tax now authorized by law to be levied and collected by them, sufficient to pay the interest on said bonds as it falls due, and also to pay and discharge the principal thereof within twenty years from the date of the issue of said bonds, and the county clerk of the county in which such district or town is located, or such other officer or officers as are by law authorized to spread or assess taxes for park purposes, on receiving certificate from such park commissioners or corporate authorities, that the amount mentioned in such certificate is necessary to pay the interest on said bonds and also to pay and discharge the principal thereof within twenty years from the date of issuing said bonds, shall spread and assess such amount upon the taxable property embraced in said park district or town, the same as other taxes are by law spread and assessed and the same shall be collected and paid over as other park taxes are required by law to be collected and paid.
(Source: Laws 1919, p. 694.)

(70 ILCS 1260/3) (from Ch. 105, par. 156)
Sec. 3. The remainder of the cost of making such improvements or repairs upon any public street, avenue or alley adjoining any public park or pleasure ground shall be raised by said city, town or village, by general taxation or special assessment, as said city, town or village may determine.
(Source: Laws 1919, p. 694.)

(70 ILCS 1260/4) (from Ch. 105, par. 157)
Sec. 4. Park commissioners having the control of any public park or pleasure ground adjoining any street, avenue or alley under the control of any city, town or village shall have the power under this Act to pay to such city, town or village such sum or sums of money, out of the proceeds of the sale of said bonds, not to exceed, however, a total amount of one hundred thousand dollars ($100,000), as may be necessary for the purpose of discharging any valid existing indebtedness of such park commissioners arising from any agreement or agreements made by such park commissioners, with such city, town or village prior to the adoption of this Act, for the improvement and repair of any such public street, avenue or alley.
(Source: Laws 1919, p. 694.)



70 ILCS 1265/ - Park Commissioners Street Control (1917) Act.

(70 ILCS 1265/0.01) (from Ch. 105, par. 158.9)
Sec. 0.01. Short title. This Act may be cited as the Park Commissioners Street Control (1917) Act.
(Source: P.A. 86-1324.)

(70 ILCS 1265/1) (from Ch. 105, par. 159)
Sec. 1. Every board of park commissioners or park authorities shall have the power to connect any public park, boulevard or driveway under its control, with any part of any incorporated city, town or village, the territory of which shall touch, bound or be contiguous to such public park, boulevard or driveway, by selecting and taking any connecting street or streets, or parts thereof, leading to such park, boulevard or driveway, and shall have the power to accept and add to any park or parks under their control, any street, in its entirety or parts thereof which adjoins or runs parallel with any boundary line of the same: Provided, that the consent of the corporate authorities having control of any such street or streets or part thereof so far as selected and taken shall first be obtained.
And provided, further, that unless such street or streets or part or parts thereof shall have been previously restricted to boulevard or pleasure driveway purposes pursuant to law, the consent of the owners of at least two-thirds of the frontage of all property abutting upon said street or streets or part or parts thereof shall also first be obtained.
The corporate authorities or the corporate authorities with the consent of the owners of at least two-thirds of the frontage of abutting property where consent of such owners was required for the taking, may re-take any street or part thereof taken under this Section by sending written notice of their action to the board of park commissioners or park authorities. The street or part thereof so re-taken shall revert to the corporate authorities 30 days after sending the notice. The corporate authorities shall assume any contractual obligation for improvement of the streets entered into by the board of park commissioners or park authorities prior to receipt of the notice.
(Source: Laws 1951, p. 1173.)

(70 ILCS 1265/2) (from Ch. 105, par. 160)
Sec. 2. In all cases when any such street or streets or part or parts thereof, taken as aforesaid by any board of park commissioners or park authorities shall lie in the city, town or village, the territory of which is not taxed for the maintenance of said board of park commissioners or park authorities, the said board of park commissioners or park authorities shall certify to the board of local improvements or other local municipal authorities of said city, town or village, the kind, character, quality and description of such improvement of such street or streets or part or parts thereof as such board of park commissioners or authorities propose to make on said street or streets or part or parts thereof under their control and which said board or authorities desire to have made on the said street or streets or part or parts thereof in said city, town or village, the territory of which is not taxed for the maintenance of said park commissioners or authorities, and thereupon said board of local improvements, or such other municipal authorities aforesaid, shall proceed under the local improvement act or otherwise with the construction of said proposed improvement according to law.
It shall be the duty of the board of park commissioners or park authorities after the improvement of said street or streets, or parts thereof, taken as aforesaid from such city, town or village, to make an estimate of the amount of money required during the succeeding year for the maintenance, repair, up-keep and government of said street or streets or parts thereof in each city, town or village through which the said street or streets, or part or parts thereof, may extend that does not lie within the territory taxed for the maintenance of the board of park commissioners or park authorities taking said street or streets, or part or parts thereof, which estimate shall be made and certified to the local authorities of such city, town or village on or before the first day of September in each year. And it shall be the duty of the corporate authorities of said city, town or village to meet on the first Wednesday of October in each year and fix upon the amount of tax so certified to them by said board of park commissioners, for the purpose aforesaid, and immediately to certify to the county clerk in the county in which said taxing body is located the amount to be raised by taxation for the purpose aforesaid, in the respective city, town or village, and the county clerk shall compute and extend the same as other general taxes, but such tax shall be placed in a separate column headed "Driveway Maintenance Tax." The taxes so levied and collected shall be paid to the said board of park commissioners or park authorities upon their sole receipt to be expended by them with the district for which the taxes are levied for the purpose of such maintenance, repair, up-keep and government, and for none other.
The tax herein authorized to be levied shall not be subject to the scaling process required by the provisions of the Act entitled "An Act concerning the levy and extension of taxes," approved May 9, 1901, in force July 1, 1901, and amendments thereto; and the "Driveway Maintenance Tax" shall be in addition to the maximum of taxes permitted under Section 8-3-1 of the Illinois Municipal Code, as heretofore and hereafter amended, and exclusive of all other taxes such municipality may levy or collect.
(Source: Laws 1961, p. 1396.)

(70 ILCS 1265/3) (from Ch. 105, par. 161)
Sec. 3. In case any such street or parts thereof, shall pass from the control of any such park board, the power and authority over the same, granted or authorized by this act shall revert to the proper corporate authorities of such city, town or village, respectively as aforesaid.
(Source: Laws 1917, p. 621.)

(70 ILCS 1265/4) (from Ch. 105, par. 162)
Sec. 4. The said board of park commissioners or park authorities shall have, in addition to the power conferred, the same power and control of the street or streets, or part or parts thereof, including the regulation of traffic thereon, taken by them as aforesaid, as is now or may be by law vested in them: Provided, that the power and control conferred on the board of park commissioners or park authorities by this act shall not be in limitation or construed to be in limitation of the power of the corporate authorities in the city, town or village to enforce the ordinances thereof within the limits of the street or streets, or parts thereof, taken as aforesaid.
(Source: Laws 1917, p. 621.)

(70 ILCS 1265/5) (from Ch. 105, par. 163)
Sec. 5. Any municipality in this State, located as defined and described in Section one of this Act, shall have full power and authority by appropriate resolution or ordinance to vest such board of park commissioners or park authorities with the right to take over under the terms of this Act, any street of such municipality which may be used for the purpose of carrying out the provisions and conditions of this Act.
(Source: Laws 1917, p. 621.)



70 ILCS 1270/ - Park District Refunding Bond Act.

(70 ILCS 1270/0.01) (from Ch. 105, par. 255.18a)
Sec. 0.01. Short title. This Act may be cited as the Park District Refunding Bond Act.
(Source: P.A. 86-1324.)

(70 ILCS 1270/1) (from Ch. 105, par. 255.19)
Sec. 1. The corporate authorities of any park district, without submitting the question to the electors thereof for approval, may authorize by ordinance the issuance of refunding bonds (1) to refund its bonds prior to their maturity; (2) to refund its unpaid matured bonds; (3) to refund matured coupons evidencing interest upon its unpaid bonds; (4) to refund interest at the coupon rate upon its unpaid matured bonds that has accrued since the maturity of those bonds; and (5) to refund its bonds which by their terms are subject to redemption before maturity.
The refunding bonds may be made registerable as to principal and may bear interest at a rate not to exceed six per cent annually, payable at such time and place as may be provided in the bond ordinance.
The refunding bonds shall remain valid even though one or more of the officers executing the bonds ceases to hold his or their offices before the bonds are delivered.
(Source: Laws 1941, vol. 2, p. 458.)

(70 ILCS 1270/2) (from Ch. 105, par. 255.20)
Sec. 2. The ordinance authorizing the refunding bonds shall prescribe all details thereof and shall provide for the levy and collection of a direct annual tax upon all the taxable property within the park district sufficient to pay the principal thereof and interest thereon as it matures. This tax shall be in addition to and exclusive of the maximum of all other taxes authorized to be levied by the park district. Tax limitations applicable to the park district provided by other statutes of this State shall not apply to taxes levied for payment of these refunding bonds.
A certified copy of the bond ordinance shall be filed with the county clerk of the county in which the park district or any portion thereof is situated, and shall constitute the authority for the extension and collection of refunding bond and interest taxes as required by the constitution.
(Source: Laws 1941, vol. 2, p. 458.)

(70 ILCS 1270/3) (from Ch. 105, par. 255.21)
Sec. 3. The refunding bonds may be exchanged for the bonds to be refunded on the basis of dollar for dollar for the par value of the bonds, interest coupons, and interest not represented by coupons, if any. Instead of this exchange, the refunding bonds may be sold at not less than their par value and accrued interest. The proceeds received from their sale shall be used to pay the bonds, interest coupons, and interest not represented by coupons, if any. This payment may be made without any prior appropriation therefor under any budget law.
Bonds and interest coupons which have been received in exchange or paid shall be cancelled and the obligation for interest, not represented by coupons, which has been discharged, shall be evidenced by a written acknowledgment of the exchange or payment thereof.
(Source: Laws 1941, vol. 2, p. 458.)

(70 ILCS 1270/4) (from Ch. 105, par. 255.22)
Sec. 4. The refunding bonds shall be of such form and denomination, payable at such place, bear such date, and be executed by such officials as may be provided by the corporate authorities of the park district in the bond ordinance. They shall mature within not to exceed twenty years from their date, and may be made callable on any interest payment date at par and accrued interest after notice has been given at the time and in the manner provided in the bond ordinance.
If there is no default in payment of the principal of or interest upon the refunding bonds, and if after setting aside a sum of money equal to the amount of interest that will accrue on the refunding bonds, and a sum of money equal to the amount of principal that will become due thereon, within the next six months period, the treasurer of the park district shall use the money available from the proceeds of taxes levied for the payment of the refunding bonds in calling them for payment, if, by their terms, they are subject to redemption. However, a park district may provide in the bond ordinance that, whenever the park district is not in default in payment of the principal of or interest upon the refunding bonds and has set aside the sums of money provided in this paragraph for interest accruing and principal maturing within the next six months period, the money available from the proceeds of taxes levied for the payment of refunding bonds shall be used, first, in the purchase of the refunding bonds at the lowest price obtainable, but not to exceed their par value and accrued interest, after sealed tenders for their purchase have been advertised for as may be directed by the corporate authorities thereof.
Refunding bonds called for payment and paid or purchased under this section shall be marked paid and cancelled.
(Source: Laws 1941, vol. 2, p. 458.)

(70 ILCS 1270/5) (from Ch. 105, par. 255.23)
Sec. 5. Whenever any refunding bonds are purchased and cancelled, as provided in section 4 of this Act, the taxes thereafter to be extended for payment of the principal of and the interest on the remainder of the issue shall be reduced in an amount equal to the principal of and the interest that would have thereafter accrued upon the refunding bonds so cancelled. A resolution shall be adopted by the corporate authorities of the park district finding these facts. A certified copy of this resolution shall be filed with the county clerk specified in section 2 of this Act. Whereupon the county clerk shall reduce and extend such tax levies in accordance therewith.
Whenever refunding bonds are issued, proper reduction of taxes, theretofore levied for the payment of the bonds refunded and next to be extended for collection, shall be made by the county clerk upon receipt of a certificate signed by the treasurer of the park district, or by the president and secretary or clerk or other corresponding officers of the park district, showing the bonds refunded and the tax to be abated.
(Source: Laws 1941, vol. 2, p. 458.)

(70 ILCS 1270/6) (from Ch. 105, par. 255.24)
Sec. 6. Money which becomes available from taxes that were levied for prior years for payment of bonds or interest coupons that were paid or refunded before those taxes were collected, after payment of all warrants that may have been issued in anticipation of these taxes, shall be placed in the sinking fund account provided in this section. It shall be used to purchase, call for payment, or to pay at maturity refunding bonds and interest thereon as herein provided.
Money received from the proceeds of taxes levied for the payment of the principal of and interest upon refunding bonds shall be deposited in a special fund of the park district. It shall be designated as the "Refunding Bond and Interest Sinking Fund Account of ...." This fund shall be faithfully applied to the purchase or payment of refunding bonds and the interest thereon as provided in this Act.
If the money in this fund is not immediately necessary for the payment of refunding bonds or if refunding bonds can not be purchased before maturity, then, under the direction of the corporate authorities of the park district, the money may be invested by the treasurer of the park district, in bonds or other interest bearing obligations of the United States or in bonds of the State of Illinois.
The maturity date of the securities in which this money is invested shall be prior to the due date of any issue of refunding bonds of the investing park district. The corporate authorities may sell these securities whenever necessary to obtain cash to meet bond and interest payments.
(Source: Laws 1941, vol. 2, p. 458.)

(70 ILCS 1270/7) (from Ch. 105, par. 255.25)
Sec. 7. The corporate authorities of a park district may take any action that may be necessary to inform the owners of the unpaid bonds regarding the financial condition of the park district, the necessity of refunding its unpaid bonds and readjusting the maturities thereof in order that sufficient taxes may be collected to take care of these bonds, and thus re-establish the credit of the park district. The corporate authorities may enter into any agreement required to prepare and carry out any refunding plan and, without any previous appropriation therefor under any budget law, may incur and pay expenditures that may be necessary in order to accomplish the refunding of the bonds of the park district.
(Source: Laws 1941, vol. 2, p. 458.)

(70 ILCS 1270/8) (from Ch. 105, par. 255.26)
Sec. 8. This Act shall apply to any park district, regardless of the law under which it is organized and operating, and shall constitute complete authority for issuing refunding bonds as herein provided without reference to other laws. This Act shall be construed as conferring powers in addition to, but not as limiting powers granted under other laws.
(Source: Laws 1941, vol. 2, p. 458.)



70 ILCS 1275/ - Living War Memorial Act.

(70 ILCS 1275/0.01) (from Ch. 105, par. 255.26h)
Sec. 0.01. Short title. This Act may be cited as the Living War Memorial Act.
(Source: P.A. 86-1324.)

(70 ILCS 1275/1) (from Ch. 105, par. 255.27)
Sec. 1. Whenever any park district having a population of less than 500,000 has property or funds granted or donated to it by grant, gift, or legacy for the purpose of establishing playgrounds or athletic fields as Living War Memorials, the park district may, in accordance with the provisions of this Act, issue bonds in an amount equal to such grant, gift, or legacy for the purpose of completing the establishment of playgrounds or athletic fields, including grandstands or other seating facilities, as Living War Memorials.
(Source: P.A. 83-388.)

(70 ILCS 1275/2) (from Ch. 105, par. 255.28)
Sec. 2. If the entire amount of the bonds to be issued does not exceed the sum of $5,000 or does not exceed .066 per cent of the value of all taxable property in the district as equalized or assessed by the Department of Revenue, the issuance of the bonds may be authorized by resolution of the board of the park district at any regular meeting or at a special meeting called for that purpose, without submitting the proposition to a vote of the electors of the district.
(Source: P.A. 81-1509.)

(70 ILCS 1275/3) (from Ch. 105, par. 255.29)
Sec. 3. If the entire amount of the bonds to be issued exceeds the sum of $5,000 or exceeds .066 per cent of the value of all taxable property in the district as equalized or assessed by the Department of Revenue, then the question of issuing such bonds shall be submitted to a referendum of the legal voters of the park district in the manner provided in this Act.
(Source: P.A. 81-1509.)

(70 ILCS 1275/4) (from Ch. 105, par. 255.30)
Sec. 4. Whenever there is filed in the office of the circuit clerk of the county in which the park district or the major portion thereof is located, a resolution of the board of the district or a petition signed by at least 50 legal voters of the district, asking that a referendum be held to authorize the issuance of such bonds for the purpose of establishing playgrounds or athletic fields, with grandstands or other seating facilities, as Living War Memorials, the circuit court, if it determines the petition to be in conformity with law, shall certify the question to the proper election officials, who shall submit to the legally qualified voters of such district the question of issuing bonds for such purpose, to the amount named in the resolution or petition, at a regular election in accordance with the general election law.
(Source: P.A. 81-1489.)

(70 ILCS 1275/5) (from Ch. 105, par. 255.31)
Sec. 5. The circuit court shall designate the election at which the question shall be submitted, and the circuit clerk shall give notice of the referendum as required by the general election law. The notice shall state the amount of bonds proposed to be issued.
(Source: P.A. 81-1489.)

(70 ILCS 1275/7) (from Ch. 105, par. 255.33)
Sec. 7. The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall the.... Park District
issue bonds in the amount of YES
$......... for the purpose of
establishing playgrounds or ---------------------------
athletic fields, together with
grandstands or other seating NO
facilities, as Living War
Memorials?
--------------------------------------------------------------
(Source: P.A. 81-1489.)

(70 ILCS 1275/8) (from Ch. 105, par. 255.34)
Sec. 8. If a majority of the votes cast upon the proposition so submitted are in favor of the issuance of the bonds, it shall be the duty of the board to issue the bonds of the district not exceeding the amount voted upon at the election.
(Source: Laws 1947, p. 1255.)

(70 ILCS 1275/9) (from Ch. 105, par. 255.35)
Sec. 9. All bonds issued under authority of this Act shall be payable over a period of not less than five nor more than twenty years from the date of issue and shall bear interest at a rate not to exceed six per cent per annum, payable semiannually. The proceeds of the bonds shall be used only for the purpose of constructing or completing playgrounds or athletic fields, and grandstands or seating facilities therefor, as Living War Memorials.
(Source: Laws 1947, p. 1255.)

(70 ILCS 1275/10) (from Ch. 105, par. 255.36)
Sec. 10. The board of any park district issuing bonds hereunder may levy and collect a direct annual tax upon the property within the district sufficient to pay the principal of and interest upon the bonds as they mature. The county clerk of the county in which the district is located shall annually extend taxes against all the taxable property in the district sufficient to pay the principal of and interest upon such bonds as they mature. The rate at which such taxes shall be extended shall be in addition to the maximum rate now or hereafter authorized to be levied and extended for general corporate purposes.
(Source: Laws 1947, p. 1255.)



70 ILCS 1280/ - Park District Historical Museum Act.

(70 ILCS 1280/1) (from Ch. 105, par. 325a)
Sec. 1. The park commissioners for any park district the boundaries and limits of which extend over the whole of one or more towns within the limits of a city having a population of more than three hundred thousand inhabitants according to the last preceding Federal or State census shall have authority, and such power and authority is hereby delegated to them, to set apart and grant a suitable site within any park under their jurisdiction and control, for the construction and accommodation of a historical museum and library to be open to the general public, whenever any historical society or other civic body or corporation organized for the promotion of historical education, which in the judgment of such park commissioners is financially responsible and able to build and maintain such an institution, submits to such park commissioners plans and pledges showing its ability and willingness to erect and maintain a building suitable and appropriate for such purpose; and the said park commissioners may, before or at the time of the allocation of the land for such purpose, impose such conditions in connection with the privileges granted as in its discretion will insure the completion of the proposed building within a reasonable time and its maintenance at a standard commensurate with and appropriate to the character of the park in which it is to be located.
(Source: Laws Sp.S1928, p. 64.)

(70 ILCS 1280/1.1) (from Ch. 105, par. 325a.1)
Sec. 1.1. Short title. This Act may be cited as the Park District Historical Museum Act.
(Source: P.A. 86-1324.)



70 ILCS 1285/ - Park Commissioners Federal Government Conveyance Act.

(70 ILCS 1285/0.01) (from Ch. 105, par. 325a.9)
Sec. 0.01. Short title. This Act may be cited as the Park Commissioners Federal Government Conveyance Act.
(Source: P.A. 86-1324.)

(70 ILCS 1285/1) (from Ch. 105, par. 325b)
Sec. 1. In addition to the powers and authority now possessed by them, the board of commissioners of any park district organized under any law of the State, shall have the power, by majority vote,
a. To convey, grant, transfer or sell to the United States of America, or to any proper agency thereof, any real or personal property owned by the park district upon such terms as may be agreed upon by the commissioners, or in consideration of a grant or loan of money by the federal government, or agency thereof, provided that such grantee covenants to hold and maintain such real property for park or recreational purposes or such park district obtains other real property of substantially the same size and suitability for park purposes without additional cost to such district.
b. To lease from the United States of America, or any proper agency thereof, any real or personal property for use for any park district purpose, for any period of time not exceeding fifty years, with or without an option to buy such property and with or without a clause to the effect that title to such leased property shall vest in the district at the expiration of such lease.
c. To pay for the use of any such leased property in accordance with the terms of such lease. Provided that such lease may be entered into without an appropriation for the expense thereby incurred having been previously made; and provided further that no obligation to pay incurred under such lease shall be considered to be an indebtedness of the district within the meaning of any constitutional or statutory limitation upon such indebtedness, but such obligation shall be considered a current expense of the year for which paid and not an indebtedness of the district.
d. To authorize any official to enter into any such lease and to sign the same on behalf of the district, and to execute any deed or other evidence of transfer of title on behalf of the district, to effect or evidence any exercise of the powers hereby granted.
(Source: P.A. 84-1308.)



70 ILCS 1290/ - Park District Aquarium and Museum Act.

(70 ILCS 1290/0.01) (from Ch. 105, par. 325h)
Sec. 0.01. Short title. This Act may be cited as the Park District Aquarium and Museum Act.
(Source: P.A. 86-1324.)

(70 ILCS 1290/1) (from Ch. 105, par. 326)
Sec. 1. Erect, operate, and maintain aquariums and museums. The corporate authorities of cities and park districts having control or supervision over any public park or parks, including parks located on formerly submerged land, are hereby authorized to purchase, erect, and maintain within any such public park or parks edifices to be used as aquariums or as museums of art, industry, science, or natural or other history, including presidential libraries, centers, and museums, such aquariums and museums consisting of all facilities for their collections, exhibitions, programming, and associated initiatives, or to permit the directors or trustees of any corporation or society organized for the construction or maintenance and operation of an aquarium or museum as hereinabove described to erect, enlarge, ornament, build, rebuild, rehabilitate, improve, maintain, and operate its aquarium or museum within any public park now or hereafter under the control or supervision of any city or park district, and to contract with any such directors or trustees of any such aquarium or museum relative to the erection, enlargement, ornamentation, building, rebuilding, rehabilitation, improvement, maintenance, ownership, and operation of such aquarium or museum. Notwithstanding the previous sentence, a city or park district may enter into a lease for an initial term not to exceed 99 years, subject to renewal, allowing a corporation or society as hereinabove described to erect, enlarge, ornament, build, rebuild, rehabilitate, improve, maintain, and operate its aquarium or museum, together with grounds immediately adjacent to such aquarium or museum, and to use, possess, and occupy grounds surrounding such aquarium or museum as hereinabove described for the purpose of beautifying and maintaining such grounds in a manner consistent with the aquarium or museum's purpose, and on the conditions that (1) the public is allowed access to such grounds in a manner consistent with its access to other public parks, and (2) the city or park district retains a reversionary interest in any improvements made by the corporation or society on the grounds, including the aquarium or museum itself, that matures upon the expiration or lawful termination of the lease. It is hereby reaffirmed and found that the aquariums and museums as described in this Section, and their collections, exhibitions, programming, and associated initiatives, serve valuable public purposes, including, but not limited to, furthering human knowledge and understanding, educating and inspiring the public, and expanding recreational and cultural resources and opportunities. Any city or park district may charge, or permit such an aquarium or museum to charge, an admission fee. Any such aquarium or museum, however, shall be open without charge, when accompanied by a teacher, to the children in actual attendance upon grades kindergarten through twelve in any of the schools in this State at all times. In addition, any such aquarium or museum must be open to persons who reside in this State without charge for a period equivalent to 52 days, at least 6 of which must be during the period from June through August, each year. Notwithstanding said provisions, charges may be made at any time for special services and for admission to special facilities within any aquarium or museum for the education, entertainment, or convenience of visitors. The proceeds of such admission fees and charges for special services and special facilities shall be devoted exclusively to the purposes for which the tax authorized by Section 2 hereof may be used. If any owner or owners of any lands or lots abutting or fronting on any such public park, or adjacent thereto, have any private right, easement, interest or property in such public park appurtenant to their lands or lots or otherwise, which would be interfered with by the erection and maintenance of any aquarium or museum as hereinbefore provided, or any right to have such public park remain open or vacant and free from buildings, the corporate authorities of the city or park district having control of such park, may condemn the same in the manner prescribed for the exercise of the right of eminent domain under the Eminent Domain Act. The changes made to this Section by this amendatory Act of the 99th General Assembly are declaratory of existing law and shall not be construed as a new enactment.
(Source: P.A. 99-3, eff. 1-1-16.)

(70 ILCS 1290/1.5)
Sec. 1.5. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 1290/2) (from Ch. 105, par. 327)
Sec. 2. Maintenance tax - Limitations - Levy and collection. Each board of park commissioners, having control of a public park or parks within which there shall be maintained any aquarium or any museum or museums of art, industry, science or natural or other history under the provisions of this Act, is hereby authorized, subject to the provisions of Section 4 of this Act, to levy annually a tax not to exceed .03 per cent in park districts of less than 500,000 population and in districts of over 500,000 population not to exceed .15 percent of the full, fair cash value, as equalized or assessed by the Department of Revenue of taxable property embraced in said district, according to the valuation of the same as made for the purpose of State and county taxation by the general assessment last preceding the time when such tax hereby authorized shall be levied: Such tax to be for the purpose of establishing, acquiring, completing, erecting, enlarging, ornamenting, building, rebuilding, rehabilitating, improving, operating, maintaining and caring for such aquarium and museum or museums and the buildings and grounds thereof; and the proceeds of such additional tax shall be kept as a separate fund. Said tax shall be in addition to all other taxes which such board of park commissioners is now or hereafter may be authorized to levy on the aggregate valuation of all taxable property within the park district. Said tax shall be levied and collected in like manner as the general taxes for such parks and shall not be included within any limitation of rate for general park purposes as now or hereafter provided by law but shall be excluded therefrom and be in addition thereto and in excess thereof. Provided, further, that the foregoing limitations upon tax rates, insofar as they are applicable to park districts of less than 500,000 population, may be further increased or decreased according to the referendum provisions of the General Revenue Law of Illinois.
Whenever the board of park commissioners of a park district of less than 500,000 population adopts a resolution that it shall levy and collect a tax for the purposes specified in this Section in excess of .03 percent but not to exceed .07 percent of the value of taxable property in the district, the board shall cause the resolution to be published at least once in a newspaper of general circulation within the district. If there is no such newspaper, the resolution shall be posted in at least 3 public places within the district. The publication or posting of the resolution shall include a notice of (1) the specific number of electors required to sign a petition requesting that the question of the adoption of the resolution be submitted to the electors of the district; (2) the time within which the petition must be filed; and (3) the date of the prospective referendum.
The secretary of the park district shall provide a petition form to any individual requesting one.
Any taxpayer in such district may, within 30 days after the first publication or posting of the resolution, file with the secretary of the park district a petition signed by not less than 10 percent or 1,500, whichever is lesser, of the electors of the district requesting that the following question be submitted to the electors of the district:
"Shall the .... Park District be authorized to levy an annual tax in excess of .... but not to exceed .... as authorized in Section 2 of "An Act concerning aquariums and museums in public parks" for the purpose of establishing, acquiring, completing, erecting, enlarging, ornamenting, building, rebuilding, rehabilitating, improving, operating, maintaining and caring for such aquariums and museum or museums and the buildings and grounds thereof?" The secretary of the park district shall certify the proposition to the proper election authorities for submission to the electorate at a regular scheduled election in accordance with the general election law. If a majority of the electors voting on the proposition vote in favor thereof, such increased tax shall thereafter be authorized; if a majority of the vote is against such proposition, the previous maximum rate shall remain in effect until changed by law.
Whenever the board of park commissioners of a park district of a population less than 500,000 adopts a resolution that it shall levy and collect a tax for the purposes specified in this Section in excess of 0.07% but not to exceed 0.15% of the value of taxable property in the district, the board shall cause the resolution to be published, at least once, in a newspaper of general circulation within the district. If there is no such newspaper, the resolution shall be posted in at least 3 public places within the district. A tax in excess of 0.07% may not be levied under this subsection until the question of levying the tax has been submitted to the electors of the park district at a regular election and approved by a majority of the electors voting on the question. The District must certify the question to the proper election authority, which must submit the question at an election in accordance with the Election Code. The election authority must submit the question in substantially the following form:
"Shall the .... Park District be authorized to levy

an annual tax in excess of .... but not to exceed .... as authorized in Section 2 of "An Act concerning aquariums and museums in public parks" for the purpose of establishing, acquiring, completing, erecting, enlarging, ornamenting, building, rebuilding, rehabilitating, improving, operating, maintaining and caring for such aquariums and museum or museums and the buildings and grounds thereof?".

If a majority of the electors voting on the proposition vote in favor thereof, such increased tax shall thereafter be authorized. If a majority of the electors vote against the proposition, the previous maximum rate shall remain in effect until changed by law.
(Source: P.A. 95-643, eff. 6-1-08.)



70 ILCS 1295/ - Park District Armory and Airfield Site Act.

(70 ILCS 1295/1) (from Ch. 105, par. 327a)
Sec. 1. Every board of public park commissioners desiring to select or secure land or lands as a site for an armory for the use of the National Guard or for the purpose of establishing and maintaining a landing field for air craft is hereby authorized to set apart a portion of its own lands or to acquire real estate for such a site or for the purpose of establishing a landing field for air craft, and to provide for the maintenance and operation of such a landing field; provided that such field shall always be subject to such regulations as such park board shall make applicable thereto, and all ordinances passed by said board in relation to the government of parks under its control; and provided, further, that said field shall not be used for the storage, parking, repairing or replenishing of air craft.
(Source: Laws 1927, p. 616.)

(70 ILCS 1295/1.1) (from Ch. 105, par. 327a.1)
Sec. 1.1. Short title. This Act may be cited as the Park District Armory and Airfield Site Act.
(Source: P.A. 86-1324.)



70 ILCS 1300/ - Park District Airport Site Act.

(70 ILCS 1300/1) (from Ch. 105, par. 327c1)
Sec. 1. That any park commissioners, park board or board of park commissioners which has heretofore acquired or shall hereafter acquire the title to any lands adjacent to or adjoining upon or penetrating into any public waters in this State or to the submerged lands and bed of such public waters, or any part thereof, or to any riparian or other rights may grant, convey or release any of such lands or rights to any city or village authorized to establish, maintain and regulate airports in, over and upon the public waters bordering thereon. Any such park commissioners, park board or board of park commissioners may grant, convey or release to any such city or village the right to construct and maintain causeways, roadways and bridges and any other appropriate approaches to or connections with any airport, landing field, airdrome or landing float of such city or village over and across any lands and property of such park commissioners, park board or board of park commissioners.
(Source: Laws 1935, p. 1033.)

(70 ILCS 1300/1.1) (from Ch. 105, par. 327c1.1)
Sec. 1.1. Short title. This Act may be cited as the Park District Airport Site Act.
(Source: P.A. 86-1324.)



70 ILCS 1305/ - Park District Airport Zoning Act.

(70 ILCS 1305/0.01) (from Ch. 105, par. 327c1.9)
Sec. 0.01. Short title. This Act may be cited as the Park District Airport Zoning Act.
(Source: P.A. 86-1324.)

(70 ILCS 1305/1) (from Ch. 105, par. 327c2)
Sec. 1. The Commissioners of any park district which has or may hereafter adopt, "An Act authorizing Park Districts to acquire, establish, construct, maintain and operate airdromes, airports, and landing fields for aircraft, and authorizing the exercise of the power of eminent domain and permitting the levy of a tax therefor," approved June 24, 1929, and which is actually operating an airport, landing field or airdrome thereunder may by ordinance provide that within an area of two (2) miles from any airport, landing field or airdrome, such distance to be measured at a right angle from any side, or in a radial line from the corner of any established boundary line of such airport, landing field or airdrome, to restrict the height of any structure upon the relationship of one (1) foot of height to each twenty (20) feet of distance from such boundary line.
(Source: Laws 1939, p. 815.)

(70 ILCS 1305/2) (from Ch. 105, par. 327c3)
Sec. 2. The Commissioners of such Park District may enforce ordinances made under this act by the exercise of the power of eminent domain.
(Source: Laws 1939, p. 815.)

(70 ILCS 1305/3)
Sec. 3. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)



70 ILCS 1310/ - Park District Elevated Highway Act.

(70 ILCS 1310/0.01) (from Ch. 105, par. 327c9)
Sec. 0.01. Short title. This Act may be cited as the Park District Elevated Highway Act.
(Source: P.A. 86-1324.)

(70 ILCS 1310/1) (from Ch. 105, par. 327d)
Sec. 1. The board of park commissioners of any park district in this State is authorized and empowered to establish, lay out, construct and build, within the territorial limits of the park district, elevated pleasure highways and boulevards, together with all structures, substructures, superstructures, foundations, ramps, inclines, drainage systems, lighting systems, ornamental work, curbs, gutters, safety devices, signal systems and all permanent improvements and construction work incidental thereto or connected therewith or necessary to render such elevated pleasure highways and boulevards of greatest service to the public.
(Source: P.A. 80-1495.)

(70 ILCS 1310/2) (from Ch. 105, par. 327e)
Sec. 2. Any such elevated pleasure highway or boulevard may be constructed upon, along or over any public park, parkway, pleasureway, driveway, boulevard, street or alley now or hereafter under the control of the board of park commissioners, or, when, in the judgment of the board of park commissioners, the public good will be served thereby, a part or parts of the elevated highway or boulevard may be constructed upon land not now used for public purposes. In the event that the board of park commissioners desire to construct an elevated pleasure highway or boulevard in whole or in part upon a street, road or alley not under its jurisdiction, it may proceed to do so by obtaining the consent of the political subdivision having jurisdiction thereof, and the consent in writing of the owners of a majority of the lineal front feet of the property abutting on such street, road or alley proposed to be taken over by the park district, provided, however, in streets, roadways or boulevards having a width greater than 66 feet between lot lines, no such frontage consents shall be necessary, where the outside line of the proposed elevated pleasure highway or boulevard structure, substructure or superstructure shall be more than 25 feet from the abutting property line.
(Source: P.A. 80-1495.)

(70 ILCS 1310/3) (from Ch. 105, par. 327f)
Sec. 3. The location, design, construction, maintenance and control of any improvement made under the provisions of this Act, shall be and remain in the board of park commissioners, any agreement, rule, regulation, ordinance or statute to the contrary notwithstanding. The board of park commissioners is authorized and empowered to make and enforce rules and regulations for the use, care, control and maintenance of any improvement made under the provisions of this Act and is authorized and empowered, where the public good will not be impaired, to enter into agreements and contracts concerning the leasing of such portions of the substructure, structure or superstructure, as may not at the time be used for public purposes.
(Source: P.A. 80-1495.)

(70 ILCS 1310/4) (from Ch. 105, par. 327g)
Sec. 4. For the purpose of defraying, in part the cost of making an improvement under the provisions of this Act, the board of park commissioners is authorized and empowered to accept and use any funds made available for the purpose as follows:
1. By an appropriation of the Congress of the United States;
2. By an appropriation of the General Assembly of the State of Illinois;
3. By an appropriation of the county board of any county in which the improvement, or a part thereof, is located;
4. By an appropriation of the city council or board of trustees of any city, village or incorporated town in which the improvement or a part thereof is located.
In this event, the board of park commissioners may enter into agreements with any such governmental agency making such appropriation for the purpose of setting forth the financial arrangements under which the funds are to be turned over to the park district. Any funds received by the park district under the provisions of this section shall be in addition to the funds derived from the sale of bonds as hereinafter provided, and the fact that the park district receives funds from any such governmental agency shall in no way diminish the amount of bonds which the park district may issue and sell under the provisions of this Act.
(Source: Laws 1929, p. 562.)

(70 ILCS 1310/5) (from Ch. 105, par. 327h)
Sec. 5. Whenever the making of any part of an improvement or the locating of a route or any part thereof under the provisions of this Act will require that private property or property devoted to a public or semi-public use be acquired, the board of park commissioners, in its name, shall have the right and power to purchase the necessary property from the owner thereof, or, if compensation therefor cannot be agreed upon, to acquire and pay for said property together with any damage to land not taken, in accordance with the provisions for the exercise of the right of eminent domain under the Eminent Domain Act, provided, however, that the board of park commissioners shall not be required, in any case, to furnish bond.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 1310/5.5)
Sec. 5.5. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 1310/6) (from Ch. 105, par. 327i)
Sec. 6. Whenever any Board of Park Commissioners seek to defray the cost of the construction of an elevated pleasure highway or boulevard wholly or in part out of the proceeds of a bond issue as hereinafter provided, such Board of Park Commissioners shall by ordinance duly passed before submission of the question of the issuance of such bonds to referendum, set forth the route to be used; the aggregate estimated cost of construction; the character of construction; the method of defraying the entire cost, whether by agreement with other governmental agencies or wholly out of the proceeds of bond issue; that the proposition is to be voted upon at a specified ensuing regular election, and setting forth the amount of bonds which it is proposed to issue and the form of the proposition, and such other material detail as will advise the legal voters of the district of the general character and plan of such proposed elevated highway or boulevard.
(Source: P.A. 81-1489.)

(70 ILCS 1310/7) (from Ch. 105, par. 327j)
Sec. 7. For the purpose of carrying out the powers conferred by this Act, the board of park commissioners is hereby authorized to incur indebtedness (in addition to any indebtedness heretofore authorized) in an amount not exceeding in the aggregate the sum of Twenty Million Dollars ($20,000,000.00) and in evidence of such indebtedness to issue and sell from time to time its negotiable bonds to an amount not exceeding in the aggregate the principal sum of Twenty Million Dollars. However, nothing herein contained shall be construed to authorize the incurring of indebtedness and issuing bonds in evidence thereof which, when added to existing indebtedness, will make the total indebtedness of said park district exceed five per cent (5%) of the value of taxable property within said park district as ascertained and determined from the last assessment from state and county taxes previous to the incurring of such indebtedness and the issuance of such bonds.
(Source: Laws 1929, p. 562.)

(70 ILCS 1310/8) (from Ch. 105, par. 327k)
Sec. 8. Said bonds shall be issued in the name of the board of park commissioners in such form and denomination and shall be payable at such place and time, not exceeding twenty years, from the date thereof, as the board of park commissioners may determine by ordinance duly adopted. Said bonds shall be signed by the President, attested by the Secretary under the corporate seal and countersigned by the Treasurer, and shall bear interest at any rate not exceeding the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, payable semi-annually, to be evidenced by interest coupons attached thereto. Such bonds may be sold in such manner as shall be deemed advisable by the board of park commissioners but not for less than the par value thereof and accrued interest thereon; and the proceeds arising from the sale of said bonds shall be set aside and kept in a separate fund and be used exclusively for the uses and purposes set forth in this Act.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-4.)

(70 ILCS 1310/9) (from Ch. 105, par. 327l)
Sec. 9. The board of park commissioners is hereby authorized and directed to levy a direct annual tax upon all taxable property within said park district and under its control in addition to all other taxes heretofore or hereafter authorized to be levied, sufficient to pay the interest upon and also to pay and discharge the principal of said bonds within twenty years from the date thereof. Said tax shall be extended and collected and paid over to said board of park commissioners by the same officer or officers at the same time and in the same manner as other park taxes are required by law to be extended, collected and paid over.
(Source: Laws 1929, p. 562.)

(70 ILCS 1310/10) (from Ch. 105, par. 327m)
Sec. 10. The board of park commissioners may not, however, issue any bonds under the provisions of this Act until the proposition of the issuance of such bonds has been submitted and approved by a majority of the legal voters of the district voting upon the proposition. The proposition may be submitted at any regular election, after complying with the provisions of Section 11, and in the event that the issuance of the bonds is not approved by a majority of the legal voters voting thereon at its first submission to them, the board of park commissioners is authorized and empowered, after complying with the provisions of Section 11, to resubmit the proposition to the voters; as often as it may see fit to do so, at any election thereafter.
(Source: P.A. 81-1489.)

(70 ILCS 1310/11) (from Ch. 105, par. 327n)
Sec. 11. The procedure to be followed in submitting the proposition to the voters of the district shall be substantially as follows:
First: The board of park commissioners shall pass the ordinance hereinbefore referred to in Section 6 providing that the proposition is to be voted upon at a specified ensuing regular election, specifying the date thereof, and the amount of bonds which it is proposed to issue and the form of the proposition.
Second: The board of park commissioners shall transmit a certified copy of the ordinance and shall certify the proposition to the proper election officials in accordance with the general election law.
Third: The board of park commissioners shall cause an officer designated by it to give notice of the referendum as required by the general election law.
(Source: P.A. 81-1489.)

(70 ILCS 1310/12) (from Ch. 105, par. 327o)
Sec. 12. The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall bonds of the.... Park
District to the amount of....
Dollars ($....) be issued for
the purpose of constructing an
elevated pleasure highway or
boulevard in, along, over and YES
upon the following route....
within the territorial limits
of the.... Park District, in
accordance with the provisions -----------------------
of an Act entitled, "An Act
in relation to the construction
by Park Districts of elevated
pleasure highways and boulevards, NO
and the provision of means for
the payment of the cost thereof";
and an ordinance duly passed by
said commissioners dated and in
force and effect.
--------------------------------------------------------------
(Source: P.A. 81-1489.)

(70 ILCS 1310/13) (from Ch. 105, par. 327p)
Sec. 13. The referendum on the proposition shall be conducted in the manner provided by the general election law of the State. In case a majority of the votes cast upon the proposition shall be in favor thereof, the proposition shall be deemed to be adopted and the board of park commissioners may proceed to carry out the provisions of this Act.
(Source: P.A. 81-1489.)

(70 ILCS 1310/14) (from Ch. 105, par. 327q)
Sec. 14. The grant of powers and authorities by this Act to boards of park commissioners shall not be held to be in limitation of any existing powers, or authorities, but shall be held to be a granting of additional and supplemental powers to boards of park commissioners.
(Source: Laws 1929, p. 562.)

(70 ILCS 1310/15) (from Ch. 105, par. 327r)
Sec. 15. The invalidity of any part or portion of this Act shall not affect the validity of the remaining part thereof.
(Source: Laws 1929, p. 562.)



70 ILCS 1315/ - Park Child Welfare Sanitarium Act.

(70 ILCS 1315/0.01) (from Ch. 105, par. 327v9)
Sec. 0.01. Short title. This Act may be cited as the Park Child Welfare Sanitarium Act.
(Source: P.A. 86-1324.)

(70 ILCS 1315/1) (from Ch. 105, par. 327w)
Sec. 1. The corporate authorities of any three towns, for park purposes, having the control or supervision of any public park or parks, are hereby authorized to permit the directors or trustees of any corporation or society organized for the construction or maintenance and operation of a child welfare sanitarium, to erect, maintain and operate its child welfare sanitarium within any public park consisting of more than sixty acres of land and water area now or hereafter under the control or supervision of such corporate authorities, and to contract with any such directors or trustees of any such child welfare sanitarium relative to the erection, maintenance and operation thereof: Provided, that no more than one child welfare sanitarium shall be permitted in any park district under the control of such corporate authorities, and that such corporate authorities shall not allocate for the purposes of such sanitarium more than five acres of park lands.
(Source: Laws 1951, p. 1676.)



70 ILCS 1320/ - Park Ordinance Violation Incarceration Act.

(70 ILCS 1320/0.01) (from Ch. 105, par. 327z)
Sec. 0.01. Short title. This Act may be cited as the Park Ordinance Violation Incarceration Act.
(Source: P.A. 86-1324.)

(70 ILCS 1320/1) (from Ch. 105, par. 328)
Sec. 1. That every board of public park commissioners in this state shall have full power and authority to enter into an agreement with the legislative authorities of any city, town or village in the county in which the park system under the control of such board of public park commissioners may be situated, or with any authorized officer thereof in behalf of such city, town or village which now has or which may hereafter have a house of correction, to receive and keep in said house of correction any person or persons who may be sentenced or committed thereto by any court in such county for the violation of any ordinance of said board of public park commissioners, or failure to pay the fine imposed for such violation.
(Source: Laws 1907, p. 440.)

(70 ILCS 1320/2) (from Ch. 105, par. 329)
Sec. 2. After such agreement shall have been entered into it shall be the duty of the court finding any person guilty of the violation of any ordinance of any such board of public park commissioners punishable by imprisonment to sentence the person so found guilty to such house of correction, and for the violation of any ordinance of such board of public park commissioners punishable by fine, it shall be the duty of the court to commit any person who shall wilfully refuse to pay any fine so imposed by the said court, to the said house of correction under Section 5-9-3 of the Unified Code of Corrections, there to be received and kept for the time and in the manner prescribed by law and subject to the discipline of said house of correction, and it shall be the further duty of said court by warrant of commitment duly issued to cause such person so sentenced or committed to be forthwith conveyed by some proper officer to said house of correction.
(Source: P.A. 77-2830.)

(70 ILCS 1320/3) (from Ch. 105, par. 330)
Sec. 3. It shall be the duty of the officer to whom such warrant of commitment is delivered to convey such person so sentenced or committed to the said house of correction, and there deliver such person to the keeper or other proper officer of said house of correction, whose duty it shall be to receive such person so sentenced or committed and to safely keep and employ such person for the term mentioned in the warrant of commitment, according to the laws of said house of correction; and the officer thus conveying and so delivering the person so sentenced or committed shall be allowed such fees, as compensation therefor, as are or shall be prescribed or allowed by law.
(Source: Laws 1907, p. 440.)



70 ILCS 1325/ - Park District Police Act.

(70 ILCS 1325/1) (from Ch. 105, par. 330a)
Sec. 1. Park police powers.
(a) Whenever any park district establishes a police force under Section 4-7 of the Park District Code, each officer of that force is vested with police powers, is authorized to act as a conservator of the peace within that park district, and may arrest or cause to be arrested, with or without a warrant, any person who breaks the peace, or who violates any ordinance of a city, town, or village, or of the park district, or any criminal law of the State. If a park district maintains an airport, this authority also extends to any violation of a rule or regulation of a governing federal agency or any federal, State, or local law relating to that operation. The authority granted under this Section is expressly limited to park district property and shall not be construed to extend to any other jurisdiction except in cases of fresh pursuit or under a validly executed intergovernmental cooperation agreement.
(b) An arrest may be made by a park police officer without a warrant when a criminal offense is committed or attempted in his presence, or when a criminal offense has been committed and the officer has reasonable ground for believing that the person to be arrested has committed it. Any person so arrested shall, without unnecessary delay, be taken by the officer before the circuit court of the county having jurisdiction, and the officer shall file a complaint in writing under oath, charging the defendant with a violation of a statute or ordinance.
(c) A full or part-time police officer employed under this Section shall comply with the requirements of the Illinois Police Training Act. In addition, before carrying a firearm, each officer shall complete a training course under the Peace Officer and Probation Officer Firearm Training Act.
(Source: P.A. 98-725, eff. 1-1-15.)

(70 ILCS 1325/1.1) (from Ch. 105, par. 330a.1)
Sec. 1.1. Short title. This Act may be cited as the Park District Police Act.
(Source: P.A. 86-1324.)



70 ILCS 1505/ - Chicago Park District Act.

(70 ILCS 1505/0.01) (from Ch. 105, par. 333.01)
Sec. 0.01. Short title. This Act may be cited as the Chicago Park District Act.
(Source: P.A. 86-1324.)

(70 ILCS 1505/1) (from Ch. 105, par. 333.1)
Sec. 1. The Chicago Park District shall be created and established immediately upon the adoption of this act as hereinafter provided. Such park district shall be in succession to all park districts now existing within the territory included within the proposed Chicago Park District and shall exercise control over and supervise the operation of all parks, boulevards, ways and other public property now under the jurisdiction of any of said park districts. The Chicago Park District shall comprise all of the City of Chicago and such territory located without the corporate limits of the City of Chicago as may be included in any existing park district lying partly within and partly without the limits of such city.
(Source: Laws 1933, p. 725.)

(70 ILCS 1505/1a) (from Ch. 105, par. 333.1a)
Sec. 1a. The territory located without the corporate limits of the City of Chicago that prior to May 1, 1934, was included in any existing park district lying partly within and partly without the limits of such city is hereby disconnected from the Chicago Park District provided, however, such disconnected territory so lying outside of the limits of the City of Chicago shall remain liable for its proportionate part of its bonded and unfunded indebtedness.
(Source: Laws 1935, p. 1021.)

(70 ILCS 1505/2) (from Ch. 105, par. 333.2)
Sec. 2. The question of the adoption of this Act shall be submitted at the election held on the second Tuesday in April, 1934. Such question shall be submitted to the electors of the entire district upon a ballot substantially in the following form:
--------------------------------------------------------------
For the adoption of "An Act
in relation to the creation, YES
maintenance, operation and -------------------------
improvement of the Chicago Park NO
District."
--------------------------------------------------------------
Notice of the submission of such question at the election to be held on the second Tuesday in April, 1934, or of any resubmission of such question provided for in this act shall be given by the same officer or board whose duty it is to give notice of the general primary election or other election to be held on the second Tuesday in April, 1934, or of any election or elections at which such question may be submitted or resubmitted. The time for giving such notice shall be the same as that required for the primary or other election at which such proposition may be submitted or resubmitted. The ballots upon which such question is submitted or resubmitted shall be furnished and distributed, received, returned and canvassed in the same manner and by the same officers as are authorized by law to perform these duties at any election or elections within the boundaries of the proposed Chicago park district, at which such question may be submitted or resubmitted.
If a majority of the legal voters voting on such proposition vote for the adoption of this Act it shall immediately take effect and upon the appointment of the commissioners, as hereinafter provided, the offices of commissioners in such existing park districts shall cease to exist and all powers and duties vested in or exercised by such commissioners shall be vested in and exercised by the Chicago Park District or the commissioners thereof.
If this Act should fail to be adopted, it may again be resubmitted in like manner to the legal voters thereof by petition of 25,000 of the legal voters within such proposed district, such petition of the voters to be presented or made to the county clerk not less than thirty days before the general or special election at which the question is to be submitted. If a majority of those voting thereon at any such election shall vote "yes" it shall thereupon be adopted and shall immediately take effect.
If, at any election, this Act shall be adopted, the proposed Chicago Park District shall reimburse the county of Cook and the city of Chicago for all additional expenses necessarily incurred at such election in submitting the Act to the voters of the proposed Chicago Park District; if, at any election, the Act should fail of adoption, each established park district located within the proposed Chicago Park District, shall pay its proportionate part of such additional expenses necessarily incurred by the county of Cook and the city of Chicago in submitting or resubmitting the Act to the voters of the proposed Chicago Park District, said proportionate share of expense to be arrived at by taking the number of votes cast in each established park district as against the whole number of votes cast in the proposed Chicago Park District.
(Source: Laws 1933-34, Third Sp. Sess., p. 208.)

(70 ILCS 1505/3) (from Ch. 105, par. 333.3)
Sec. 3. Commissioners; corporate body. There shall be 7 commissioners of the Chicago Park District. Within 30 days after the effective date of this amendatory Act of 1988 the Mayor of the City of Chicago, with the approval of the City Council, shall appoint the 2 additional commissioners of the Chicago Park District authorized by this amendatory Act of 1988, one to serve a term ending June 30, 1992, and the other to serve a term ending June 30, 1993, as designated by the Mayor. The 5 commissioners holding office on the effective date of this amendatory Act of 1988 shall continue in office until his or her term otherwise ends.
Annually in the same manner as the original appointments are made, a commissioner shall be appointed to succeed each commissioner whose term then expires to serve for a term of 5 years and until his or her successor is appointed and qualified. Vacancies in the office of commissioner shall be filled by appointment by the mayor with the approval of the City Council.
Each commissioner shall be a legal voter of and reside within the district and before entering upon the duties of his or her office shall take and subscribe an oath to faithfully discharge his or her duties as commissioner. Each commissioner shall be required to post a bond in the sum of $50,000 for the use and benefit of the district subject to the approval of the Circuit Court of Cook County with whom such bond shall be posted.
In performing their functions as commissioners for the Chicago Park District, the commissioners are subject to the Public Officer Prohibited Activities Act.
From the time of the beginning of the term of the first commissioners, the Chicago Park District shall constitute a body politic and corporate and by such name and style may sue and be sued, contract and be contracted with, acquire and hold real property necessary for corporate purposes, and adopt a common seal and alter the same at pleasure.
(Source: P.A. 91-918, eff. 7-7-00.)

(70 ILCS 1505/3a) (from Ch. 105, par. 333.3a)
Sec. 3a. Regular meetings; notice. The commissioners of the Chicago Park District shall give public notice of the schedule of regular meetings at the beginning of each calendar or fiscal year and shall state the regular dates and places of those meetings. At least3 regular meetings shall be held in different fieldhouses located throughout the District, with each of the 3 meetings being held in a different fieldhouse during each 4-month period of the calendar or fiscal year. Public notice of the fieldhouse meetings shall be given as prescribed in Sections 2.02 and 2.03 of the Open Meetings Act.
(Source: P.A. 87-1274.)

(70 ILCS 1505/4) (from Ch. 105, par. 333.4)
Sec. 4. Annually the commissioners shall choose from among their members a president to serve for a term of one year and until his or her successor is chosen and qualified, and shall choose a vice-president to serve in the absence of the president. The president shall preside at all meetings of the commissioners and shall have the same power to vote as any other member and shall not have the power of veto. No official action shall be taken except upon the favorable vote of 4 commissioners. The commissioners may receive reimbursement for reasonable expenses necessarily incurred in performance of their duties as commissioners of the park district.
The commissioners shall appoint otherwise than from among their own members a secretary and a treasurer each of whom shall be residents of the district and shall be required to post a bond in the sum of fifty thousand dollars for the use and benefit of the district, subject to the approval of the commissioners with whom such bond shall be posted.
(Source: P.A. 85-1411.)

(70 ILCS 1505/5) (from Ch. 105, par. 333.5)
Sec. 5. General superintendent; Director of Human Resources. The commissioners of the Chicago Park District shall appoint a general superintendent. Such superintendent shall be chosen without regard to his or her political affiliations and upon the sole basis of his or her administrative and technical qualifications to manage the affairs of the district. He or she shall be a citizen of the United States and a resident of the district.
Notwithstanding anything to the contrary in Section 2 of the Park System Civil Service Act or any other law, the commissioners shall appoint a Director of Human Resources. The Director of Human Resources shall be a citizen of the United States and a resident of the district.
(Source: P.A. 91-918, eff. 7-7-00.)

(70 ILCS 1505/6) (from Ch. 105, par. 333.6)
Sec. 6. The commissioners shall prescribe the powers and duties and fix the compensation of the secretary, treasurer and general superintendent and shall fix the compensation of all other officers and employees of the district.
(Source: Laws 1933, p. 725.)

(70 ILCS 1505/7) (from Ch. 105, par. 333.7)
Sec. 7. The Chicago Park District is vested with all powers heretofore vested in park districts or corporate authorities whose authority is abrogated by this Act or by the operation thereof. All powers now vested in such commissioners or districts with regard to the extension of parks, boulevards and driveways by reclaiming submerged lands and by the acquisition of riparian rights and shore lands shall hereafter be exercised by the Chicago Park District; provided, that the city shall exercise the power to operate, maintain and govern boulevards, driveways, roadways and highways used as thoroughfares for vehicular traffic into or within parks, including bridges, subways, viaducts and approaches appurtenant thereto as provided by "An Act in relation to an exchange of certain functions, property and personnel among cities and park districts having coextensive geographic areas and populations in excess of 500,000", approved July 5, 1957, including the duty of regulating traffic on such boulevards, driveways, roadways and highways. Such city shall provide police for the parks of the park district.
(Source: Laws 1963, p. 3354.)

(70 ILCS 1505/7.01) (from Ch. 105, par. 333.7-01)
Sec. 7.01. The Chicago Park District, except as otherwise herein provided, may acquire, lay out, establish, construct, and maintain parks, driveways and boulevards in such district, and control, manage, and govern such parks, driveways and boulevards and the use thereof and exercise the powers stipulated in Section 15 hereof. The commissioners of such district constitute the corporate authorities thereof, and have full power to manage and control all the officers and property of the district, and all parks, driveways, boulevards and parkways maintained by such district or committed to its care and custody.
(Source: Laws 1963, p. 3354.)

(70 ILCS 1505/7.02) (from Ch. 105, par. 333.7-02)
Sec. 7.02. The commissioners of the Chicago Park District, except as otherwise herein provided, may from time to time establish by ordinance all needful rules and regulations for the government and protection of parks, boulevards and driveways and other property under its jurisdiction and provide penalties not exceeding $500 for any one offense for violation of such rules and regulations. The city may exclude all objectionable travel and traffic and may make and enforce reasonable traffic and other regulations and provide penalties not exceeding $500 for any one offense for the violation of such rules and regulations. However, the Chicago Transit Authority, without permission of the city to which the boulevards and driveways have been transferred, may operate any standard type motor buses in and upon the boulevards and driveways under the jurisdiction of said city.
(Source: P.A. 80-408.)

(70 ILCS 1505/7.03) (from Ch. 105, par. 333.7-03)
Sec. 7.03. The City of Chicago may, by ordinance, grant to Chicago Transit Authority the exclusive right to construct and operate any transportation facilities in, along, over, under, upon or across the boulevards, driveways and other property under its jurisdiction, in connection with, as extensions of or additions to the transportation system of said Authority, for a term equal to and concurrent with the term of any grant to said Authority by the City of Chicago to use the streets and other public places in the city for local transportation of passengers. Such ordinance shall not be effective until it has been accepted in writing by the Authority and the acceptance has been filed with the city clerk; provided, that nothing herein contained shall affect the validity of any right, privilege or permit granted by the Chicago Park District to Chicago Transit Authority prior to January 1, 1959.
(Source: Laws 1963, p. 3354.)

(70 ILCS 1505/7.04) (from Ch. 105, par. 333.7-04)
Sec. 7.04. The Chicago Park District may convey, sell, donate, lease or rent any real estate or lands, now owned or hereafter acquired, to the State, or any agency thereof, to be used as a site for an armory for the National Guard or Naval Militia. Such district shall not divert any gift, grant or legacy from the specific purpose designated by any donor. Any instrument of conveyance executed pursuant to the power herein granted shall be signed by the President and attested by the Secretary of the Chicago Park District, with its corporate seal. No such instrument shall be so executed unless authorized by resolution passed by the vote of 3/5 of the Commissioners of the Chicago Park District.
(Source: P.A. 83-388.)

(70 ILCS 1505/7.05) (from Ch. 105, par. 333.7-05)
Sec. 7.05. The Chicago Park District may permit the erection by the Marine Corps League of a proper and suitable memorial building or monument to the members of the United States Marine Corps who have been killed in action in the various wars in which the Marine Corps has participated. The Park District shall select the place at which the building or monument is to be erected, shall approve its design and specifications and provide by regulation for its control.
(Source: Laws 1963, p. 3354.)

(70 ILCS 1505/7.06)
Sec. 7.06. Recreational programs for persons with disabilities; tax.
(a) The Chicago Park District is authorized to establish, maintain, and manage recreational programs for persons with disabilities, including both persons with mental disabilities and persons with physical disabilities, to provide transportation for persons with disabilities to and from these programs, to provide for the examination of participants in such programs as deemed necessary, to charge fees for participating in the programs (the fee charged for non-residents of the district need not be the same as the fees charged the residents of the district), and to charge fees for transportation furnished to participants.
(b) For the purposes of the recreational programs for persons with disabilities established under this Section, the Chicago Park District is authorized to adopt procedures for approval of budgets, authorization of expenditures, location of recreational areas, acquisition of real estate by gift, legacy, grant, or purchase, and employment of a director and other professional workers for the programs.
(c) For the purposes of providing recreational programs for persons with disabilities under this Section, the Chicago Park District may levy and collect annually a tax of not to exceed .04% of the value, as equalized or assessed by the Department of Revenue, of all taxable property in the district for the purpose of funding the district's expenses of providing these programs. This tax shall be levied and collected in like manner as the general taxes for the district. The tax shall be in addition to all other taxes authorized by law to be levied and collected in the district and shall not be included within any limitation of rate contained in this Act or any other law, but shall be excluded therefrom, in addition thereto, and in excess thereof.
(Source: P.A. 99-143, eff. 7-27-15.)

(70 ILCS 1505/7.07)
Sec. 7.07. Olympic and paralympic games; contracts and employment.
(a) All contracting and employment related to the planning, organization, and staging of the games shall be subject to all applicable ordinances contained in the Code of the Chicago Park District, including but not limited to Chapter I (General Provisions and Definitions), Chapter IV (Human Rights), Chapter V (Personnel), and Chapter XI (Purchasing and Contracting).
(b) The Chicago Park District shall comply with subsection (e) of Section 5-42 of the Olympic Games and Paralympic Games (2016) Law.
(c) For purposes of this Section, the term "games" has the meaning set forth in the Olympic Games and Paralympic Games (2016) Law.
(Source: P.A. 96-7, eff. 4-3-09.)

(70 ILCS 1505/7.1) (from Ch. 105, par. 333.7a)
Sec. 7.1. Except where the equipment does not burn or consume Illinois coal as efficiently as other coal, the Chicago Park District shall comply with the provisions of "An Act concerning the use of Illinois mined coal in certain plants and institutions", filed July 13, 1937, as heretofore or hereafter amended.
(Source: Laws 1951, p. 1746.)

(70 ILCS 1505/7.2) (from Ch. 105, par. 333.7b)
Sec. 7.2. The Chicago Park District shall indemnify and protect its commissioners and employees against civil rights damage claims and suits, constitutional rights damage claims and suits, death and bodily injury damage claims and suits, and property damage claims and suits, including defense thereof, when damages are sought for negligent or wrongful acts alleged to have been committed within the scope of employment, or under the direction of the commissioners of the Chicago Park District. Such indemnification and protection shall extend to persons who are commissioners or employees of the Chicago Park District at the time of the incident from which a claim arises.
(Source: P.A. 83-807.)

(70 ILCS 1505/7.3) (from Ch. 105, par. 333.7c)
Sec. 7.3. The Chicago Park District may insure against any loss or liability incurred by the park district, its commissioners or its employees by reason of civil rights damage claims and suits, constitutional rights damage claims and suits, death and bodily injury damage claims and suits, and property damage claims and suits, including defense thereof, when damages are sought for negligent or wrongful acts allegedly committed within the scope of employment, or under the direction of the commissioners of the Chicago Park District. Such insurance shall be carried with a company licensed to write such coverage in this State. The Chicago Park District may individually or jointly self-insure provided it complies with any other statutory requirements specifically related to individual or joint self-insurance by local public entities.
(Source: P.A. 85-1411.)

(70 ILCS 1505/7.4) (from Ch. 105, par. 333.7d)
Sec. 7.4. Purchases made pursuant to this Act shall be made in compliance with the "Local Government Prompt Payment Act", approved by the Eighty-fourth General Assembly.
(Source: P.A. 84-731.)

(70 ILCS 1505/8) (from Ch. 105, par. 333.8)
Sec. 8. All ordinances, orders, and resolutions of the Chicago Park District may be proved by the certificate of its secretary under the seal of the district and when printed in book or pamphlet form and purporting to be published by the commissioners, such book or pamphlet shall be received as evidence of the passage of such ordinances, orders, and resolutions as of the dates mentioned in such publications, in all courts or places without further proof.
(Source: Laws 1933, p. 725.)

(70 ILCS 1505/9) (from Ch. 105, par. 333.9)
Sec. 9. All legal acts, lawfully done by or in favor of any of the park districts or corporate authorities superseded by the Chicago Park District by the terms of this act shall be valid and binding upon the respective parties affected by such acts except that the Chicago Park District shall be substituted in lieu of such park district or corporate authority. This provision shall apply among other things to contracts, grants, licenses, warrants, orders, notices, assignments, and official bonds, but shall not affect any existing or contingent rights to modify, revoke, or rescind such acts of such park districts or corporate authorities. Any arrangement or agreement existing at the time this act takes effect with any museum, art institute, aquarium, library, or other institution, agency or association, public or private, that shall now be located or authorized to be located in any park, shall not be impaired or affected, but shall be continued in force by the provisions of this act.
(Source: Laws 1933, p. 725.)

(70 ILCS 1505/10) (from Ch. 105, par. 333.10)
Sec. 10. All fines, penalties, and forfeitures incurred or imposed before this act takes effect for the violation of the ordinances, by-laws, or rules of any of the park districts or corporate authorities hereby superseded by the Chicago Park District shall be enforced or collected under the authority of the Chicago Park District.
All powers of taxation or assessment that may have become part of any contract of indebtedness incurred or entered into by any of the park districts or corporate authorities hereby superseded by the Chicago Park District shall be preserved only insofar as their exercise may become necessary to save and protect or enforce the rights of creditors or those holding obligations created in view or in respect of any tax, assessment, or power of taxation or assessment, and in the event of any such powers so becoming necessary shall be exercised by the corporate authorities of the Chicago Park District to the same extent as the park districts or corporate authorities contracting such indebtedness would have been bound to exercise the same.
(Source: Laws 1933, p. 725.)

(70 ILCS 1505/11) (from Ch. 105, par. 333.11)
Sec. 11. All lawful ordinances, resolutions, by-laws, orders, or rules in force in any park district or authority superseded by the Chicago Park District, at the time this act takes effect and not inconsistent with the provisions of this act, shall notwithstanding any change of organization effected by this act, continue in full force and effect within the territory included within the jurisdiction of the authorities by which such ordinances, resolutions, by-laws, orders, or rules were respectively enacted, until repealed, abrogated, or amended by the Commissioners of the Chicago Park District.
(Source: Laws 1933, p. 725.)

(70 ILCS 1505/12) (from Ch. 105, par. 333.12)
Sec. 12. The title to all lands, property and funds of every description now owned or held by the park districts and corporate authorities superseded by the Chicago Park District shall be vested in the Chicago Park District, and funds held by any such superseded park districts or corporate authorities for a particular purpose shall be set aside and used by the Chicago Park District only for the purpose originally designated.
Any surplus of such funds remaining after accomplishing such purpose shall become a part of the general corporate fund of the Chicago Park District.
Any property or funds held by any of the park districts or corporate authorities superseded by the Chicago Park District upon any special expressed trust shall be held by said Chicago Park District under such trust.
The proceeds of taxes and special assessments, levied before this Act takes effect, shall be applied to the purposes for which they were levied or imposed.
Any surplus of such proceeds available after application to and completion of such purposes shall revert to and become a part of the general corporate fund of the Chicago Park District.
(Source: Laws 1935, p. 1043.)

(70 ILCS 1505/13) (from Ch. 105, par. 333.13)
Sec. 13. Any officer ceasing to hold office by virtue of this act shall deliver and turn over to the commissioners of the Chicago Park District, or to such officer as such commissioners may designate, all papers, records, and property of every kind in his possession and custody by virtue of his office, and shall account to said commissioners of the Chicago Park District for all funds, credits, or property of any kind with which he is properly chargeable.
(Source: Laws 1933, p. 725.)

(70 ILCS 1505/14) (from Ch. 105, par. 333.14)
Sec. 14. Civil service. The Park System Civil Service Act shall apply to the Chicago Park District, and upon the coming into effect of this act there shall be appointed but one Director of Human Resources and but one civil service board for such district.
Every officer and employe in the classified civil service at the time this Act takes effect shall be assigned to a position having, so far as possible, duties equivalent to his former office or employment, and such officers and employes shall have the same standing, grade, and privilege which they respectively had in the districts from which they were transferred, subject, however, to existing and future civil service laws. This Section shall not be construed to require the retention of more officers and employes than are necessary to the proper performance of the functions of the Chicago Park District and the rules of the civil service board made in pursuance of the civil service law shall control in the making of layoffs and reinstatements of such officers and employes as are not necessary to be retained. This act shall in no way be construed to affect the operation of Article 5 or Article 12 of the Illinois Pension Code nor to affect the rights of employees to pensions or annuities nor any taxes authorized to be levied therefor. In the case of employes and policemen of superseded park districts not having annuity benefit funds retained as employes or policemen of the Chicago Park District such employes and policemen shall have the right to enter as new employes and policemen.
(Source: P.A. 91-918, eff. 7-7-00.)

(70 ILCS 1505/15) (from Ch. 105, par. 333.15)
Sec. 15. Acquisition of real estate.
(a) The Chicago Park District may acquire by gift, grant, purchase, or condemnation (and may incur indebtedness for the purchase of) any real estate lands, riparian estates or rights, and other property (including abandoned railroad rights-of-way) required or needed for any park, for parkways, driveways, or boulevards, or for extending, adorning, or maintaining the same for the purpose of establishing, acquiring, completing, enlarging, ornamenting, building, rebuilding, and improving public parks, boulevards, bridges, subways, viaducts, and approaches thereto, wharfs, piers, jetties, air landing fields and basins, shore protection works, pleasure grounds and ways, walks, pathways, driveways, roadways, highways, and all public works, grounds, or improvements under the control of and within the jurisdiction of the park commissioners, including (i) filling in submerged land for park purposes, (ii) constructing all buildings, field houses, stadiums, shelters, conservatories, museums, service shops, power plants, structures, playground devices, and boulevard and building lighting systems, and (iii) building all other types of permanent improvement and construction necessary to render the property under the control of the park commissioners usable for the enjoyment of that property as public parks, parkways, boulevards, and pleasureways, whether the land is located within or without the district, if the land is deemed necessary for park purposes or for parkways, driveways, or boulevards. The Chicago Park District shall have no power of condemnation, however, as to real estate lands, riparian rights or estates, or other property located outside the district, but shall only have power to acquire that property by gift, grant, or purchase.
(b) After December 31, 1958, the powers granted in this Section are subject to and limited by the Chicago Park and City Exchange of Functions Act. As provided in that Act and in Section 7 of this Act, the Chicago Park District may not after that date acquire, extend, and maintain boulevards, driveways, roadways, and highways used as thoroughfares for vehicular traffic into or within parks, or any bridges, subways, viaducts, and approaches thereto.
(c) The Chicago Park District may acquire by lease or permit the right to occupy and use real estate lands and riparian estates for park and parkway purposes and may improve, maintain, and equip the lands and estates when authorized by the Commissioners.
(c-5) The Chicago Park District may sell, lease, or otherwise convey all or any portion of District-owned property that is used solely and exclusively as office or administrative space.
(d) The power of condemnation conferred by this Act shall be exercised in the manner provided for the exercise of the right of eminent domain under the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07; 95-936, eff. 1-1-09.)

(70 ILCS 1505/15.5)
Sec. 15.5. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 1505/15a) (from Ch. 105, par. 333.15a)
Sec. 15a. In addition to the powers and authority now possessed by it, the Chicago Park District shall have the power:
(1) To lease from any public building commission created pursuant to the provisions of the Public Building Commission Act, approved July 5, 1955, as heretofore or hereafter amended, any real or personal property for the purpose of securing office or other space for its administrative corporate functions for a period of time not exceeding 40 years;
(2) To pay for the use of this leased property in accordance with the terms of the lease and with the provisions of the Public Building Commission Act, approved July 5, 1955, as heretofore or hereafter amended.
(3) Such lease may be entered into without making a previous appropriation for the expense thereby incurred; provided, however, that if the Chicago Park District undertakes to pay all or any part of the costs of operating and maintaining the property of a Public Building Commission as authorized in sub-paragraph (4) of this Section, such expenses of operation and maintenance shall be included in the annual appropriation ordinance of the Chicago Park District annually during the term of such undertaking.
(4) In addition, the Chicago Park District may undertake, either in the lease with a Public Building Commission or by separate agreement or contract with a Public Building Commission, to pay all or any part of the costs of maintaining and operating the property of a Public Building Commission for any period of time not exceeding 40 years.
(Source: P.A. 77-1350.)

(70 ILCS 1505/15b)
Sec. 15b. Licenses, easements, and rights of way. In addition to the other powers and authority now possessed by it, the Chicago Park District shall have the power to grant licenses, easements, and rights of way, subject to any conditions that may be determined by the District, to municipalities, corporations, or persons for the construction, operation, and maintenance of facilities on, under, or across any property of the Chicago Park District for water, sewer, telephone, electricity, gas, or other public services.
(Source: P.A. 90-695, eff. 1-1-99.)

(70 ILCS 1505/15c)
Sec. 15c. Lease for equipment and machinery. In addition to the other powers and authority now possessed by it, the Chicago Park District may, when authorized by the Commissioners, enter into leases for a period not to exceed 5 years for any equipment and machinery that may be required for corporate purposes.
(Source: P.A. 90-695, eff. 1-1-99.)

(70 ILCS 1505/15d)
Sec. 15d. Assistance agreements; facilities; private seat licenses; naming rights. In addition to the powers and authority now possessed by it, the Chicago Park District shall have the power and authority:
(1) to enter into and perform its obligations under

one or more "assistance agreements" with respect to any "facility" of which the Chicago Park District is the "governmental owner", as each of those terms is defined in the Illinois Sports Facilities Authority Act, and to enter into and perform its obligations under other contracts related thereto, upon such terms and conditions as may be determined by the Chicago Park District;

(2) to enter into and perform its obligations under a

lease, license, or agreement with a professional sports team or other sports team with respect to a "facility", as that term is defined in the Illinois Sports Facilities Authority Act, upon such terms and conditions as may be determined by the Chicago Park District;

(3) to sell, convey, lease, or grant a permit or

license with respect to, or authorize another person on its behalf to sell, convey, lease, or grant a permit or license with respect to: (A) the right to use or the right to purchase tickets to use, or any other interest in, any seat or area within a "facility", as that term is defined in the Illinois Sports Facilities Authority Act, (B) the right to name or place advertising in all or any part of such a facility, or (C) any intangible personal property rights, including intellectual property rights, appurtenant to any such facility; and to enter into and perform its obligations with respect to any contract, understanding, agreement, or arrangement related thereto, upon such terms and conditions as may be determined by the Chicago Park District;

(4) to accept the transfer of and assume the

obligations under a contract or contracts entered into by the "Authority" or its agent for the design and construction services or design/build services for a "facility", as each such term is defined in the Illinois Sports Facilities Authority Act, and exercise such rights and perform such obligations thereunder without regard to the procedures, regulations and laws which would otherwise have been applicable to the Chicago Park District had the Chicago Park District originally entered into such contract or contracts; and

(5) to enter into leases, license agreements, permit

agreements or other agreements with respect to parking facilities, concessions, restaurants and other facilities providing goods and services relating to a "facility" of which the Chicago Park District is the "governmental owner", as each such term is defined in the Illinois Sports Facilities Authority Act, upon such terms and conditions as may be determined by the Chicago Park District.

(Source: P.A. 91-935, eff. 6-1-01.)

(70 ILCS 1505/16) (from Ch. 105, par. 333.16)
Sec. 16. When any improvement to be made by the Chicago Park District is local in character and confined within the limits of said park district and the commissioners of said district shall deem it advisable that the same should be made by special assessment, it shall have power to proceed under and in accordance with the provisions of the "Illinois Municipal Code", approved May 29, 1961, as amended. The same provision shall apply to the collection of assessments by installments and to the issuing of bonds and vouchers therefor as is provided in cases of special assessments of cities and villages in the above act as amended and also an act of the General Assembly entitled, "An Act to authorize the division of special assessments in cities, towns, and villages into installments and authorizing the issue of bonds to anticipate the collection of the deferred installments," approved June 17, 1893, as amended. The 5 commissioners shall constitute the board of local improvements for such park district and shall act as such board of local improvements without compensation, and the secretary of the park district shall be ex-officio superintendent of special assessments and secretary of said board of local improvements.
The mode of making special assessments and the filing of the assessment roll and proceedings thereon shall be the same as provided by law for making special assessments for local improvements in cities of over 50,000 inhabitants.
The secretary shall perform the duties in regard to the collection of said assessments, provided in "An Act concerning local improvements," approved June 14, 1897, as amended, provided by said act to be performed by the city clerk and city collector.
The same provisions shall apply to the collection of the assessment by installments and to the issuing of bonds and vouchers therefor as provided in the case of special assessments of cities and villages in "An Act concerning local improvements," approved June 14, 1897, as amended and also in "An Act to authorize the division of special assessment in cities, towns, and villages into installments, and authorizing the issue of bonds to anticipate the collection of deferred installments," approved June 17, 1893, as amended. All moneys collected by virtue of any such special assessment shall be paid over to the treasurer of the Chicago Park District and shall be expended only for improvement for which such special assessment was levied.
The word, "improvement" as used herein shall include the condemnation of property for park and boulevard purposes.
(Source: P.A. 83-333.)

(70 ILCS 1505/16a) (from Ch. 105, par. 333.16a)
Sec. 16a. Personnel code.
(a) Notwithstanding the provisions of the Park System Civil Service Act or the provisions of any other law, the board of commissioners by ordinance may establish a personnel code for the Chicago Park District creating a system of personnel administration based on merit principles and scientific methods.
(b) The passage by the board of commissioners of a personnel code that complies with the provisions of this Section shall suspend the applicability to the Chicago Park District of the Park System Civil Service Act. That Act shall again become applicable to the Chicago Park District immediately upon the repeal by the board of commissioners of the personnel code or of any provision of that Code that is required by this Section.
(c) Any personnel code passed by the board of commissioners under the authority of this Section shall contain provisions necessary to create a personnel system based on merit principles and scientific methods and shall at a minimum contain the following provisions:
(1) The code shall create the office of Director of

Human Resources. The Director of Human Resources shall be a resident of the district and shall be appointed by the board of commissioners.

(2) The code shall provide for a personnel board

consisting of 3 members. Two members shall be commissioners and the third shall be the Director of Human Resources or the person lawfully acting in that capacity. Terms for members shall be prescribed by the personnel code. The commissioner members of the personnel board shall serve without compensation but shall be reimbursed for necessary travel and other expenses. The personnel board may administer oaths, subpoena witnesses, and compel the production of books and papers pertinent to any hearing authorized by this Section. Any circuit court, upon application by the personnel board or any member of the board, may, in its discretion, compel the attendance of witnesses, the production of books and papers, and the giving of testimony before the board or its hearing officer in relation to a hearing. Any person who shall refuse to comply with a lawfully served order to appear or testify before the personnel board or its hearing officer, or to produce books and papers relevant to the hearing as commanded in a lawfully served subpoena, shall be guilty of a Class B misdemeanor. Any person who, having taken an oath or made affirmation before the board or its hearing officer, knowingly swears or affirms falsely is guilty of perjury and upon conviction shall be punished accordingly.

(3) The code shall subject all positions of

employment in the Park District to the jurisdiction of the personnel board, with the exception of offices or high-ranking senior executive positions, confidential positions, or special program positions that cannot be subject to career service due to program requirements. The board of commissioners shall, by resolution, specifically exempt those offices or positions from the jurisdiction of the personnel board.

(4) The substantive provisions of the code shall

provide, at a minimum, for the following:

(A) With the exceptions listed below, all

vacancies in positions of employment subject to the jurisdiction of the personnel board shall be filled only after providing reasonable public notice of the vacancy and inviting those who meet the published minimum requirements for the position as further provided in this Section to apply for it. The district shall specify in the announcement of the vacancy the minimum requirements necessary to be considered for the position, as contained in the official position description for the position. The district shall specify in the announcement of the vacancy whether competition for the vacancy is open to non-employees of the district, or to employees of the district, or to both. The district may dispense with this requirement of public announcement when a vacancy, for reasons promoting the efficiency of the district service, is to be filled by demotion, recall from layoff or leave of absence, or lateral transfer of an employee; or as the result of a lawful order of a court, arbitrator, or administrative agency; or as the result of a bona fide settlement of a legal claim; or in accordance with the provisions of this Section governing emergency appointments; or as a result of a reclassification of an employee's job title made in accordance with rules prescribed by the district for correcting misclassifications; or as the result of a need to correct or avoid violations of any ethics ordinance of the district.

(B) All vacancies that have been publicly

announced in accordance with the provisions of subparagraph (A) of this paragraph (4) shall thereafter be filled by a competitive evaluation of the relative qualifications of those who apply for it. Any method of evaluation shall be reasonably designed to select candidates on the basis of job-related criteria. The personnel board shall prescribe by rule the various methods of evaluation that may be used. The public announcement of the vacancy shall specify the method that will be used for the particular vacancy. The Director of Human Resources shall document the process of conducting each competitive evaluation for each vacancy in sufficient detail that the personnel board may determine the process by which, and the basis on which, the person selected to fill the vacancy was selected.

(C) The district, where it determines that it is

in the interest of the efficiency of the service, may specify reasonable lines of promotion or "career ladder" progressions grouping related positions. The district may, in its discretion, restrict competition for a particular vacancy (i) to existing employees who seek promotion to that vacancy from the position class at the next lower step in the relevant line of promotion or career ladder progression or (ii) if there is no such lower step, to existing employees seeking promotion from a particular job classification or classifications whose duties are reasonably related to the duties of the vacancy being filled. No restriction of competition for a vacancy to be filled by promotion shall be applied unless the line of promotion or similar restriction has first been approved by the personnel board.

(D) Persons appointed to a position of permanent

employment shall acquire "career service" status following successful completion of a 6-month period of probation.

(E) The district may prescribe reasonable rules

that extend appropriate preference in filling vacancies to qualified persons who have been members of the armed forces of the United States in time of hostilities with a foreign country or to qualified persons who, while citizens of the United States, were members of the armed forces of allies of the United States in time of hostilities with a foreign country. A "time of hostilities with a foreign country" means the period of time from December 7, 1941, to December 31, 1945, and from June 27, 1950, to December 31, 1976 and during any other period prescribed by the Board of Commissioners to take account of periods in which the armed forces were subjected to the risks of hostilities with a foreign country. To qualify for this preference, a person must have served in the armed forces for at least 6 months, been discharged on the ground of hardship, or been released from active duty because of a service-connected disability; the person must not have received a dishonorable discharge.

(F) The district may make emergency appointments

without public announcement or competition where immediate appointment is required for reasons of the security or safety of the public or of the district's property. Emergency appointments shall be immediately reported to the personnel board, which may disapprove them and order them ended. No emergency appointment may last more than 30 days, and no emergency appointment shall be renewed.

(G) The district may make temporary appointments

to positions in which it is determined by the personnel board that the continuous services of the employee will be needed for less than 12 months. Appointments shall be made by public announcement and competitive methods as provided in subparagraph (A) of this paragraph (4), but the employee thus appointed shall not acquire career service status during the period of his or her temporary appointment.

(H) The district may transfer employees without

competitive procedures from a position to a similar position involving similar qualifications, duties, responsibilities, and salary ranges.

(I) The district may make layoffs by reason of

lack of funds or work, abolition of a position, or material change in duties or organization. The personnel code may provide for reemployment of employees so laid off, giving consideration in both layoffs and reemployment to performance record, seniority in service, and impact on achieving equal employment opportunity goals.

(J) Any employee with career service status shall

be discharged or suspended without pay for more than 30 days only for cause and only upon written charges for the discharge or suspension. The employee shall have an opportunity to appeal the action to the personnel board and to receive a hearing before the personnel board or a hearing officer appointed by it. The district may suspend, without pay, the charged employee pending a hearing and determination of an appeal by the personnel board. All final administrative decisions by the personnel board discharging or suspending, for more than 30 days, an employee with career service status are subject to judicial review under the Administrative Review Law.

(K) The district shall extend, to persons who are

working in a position in which they lawfully acquired civil service status by virtue of being examined under the Park System Civil Service Act, career service status in that position without further examination.

(L) In filling any position subject to the

jurisdiction of the personnel board and not exempted under paragraph (3) of subsection (c), the district shall take no account, whether favorably or unfavorably, of any candidate's political affiliation, political preferences or views, or service to any political party or organization. The district shall maintain procedures through which employees may complain of violations of this prohibition and through which any established violation may be corrected.

(M) The district shall provide, by rule of the

personnel board, by collective bargaining agreements with the appropriate collective bargaining representatives, or both, for continued recognition of any right acquired on or before the effective date of this amendatory Act of 1991 by an employee of the district to be employed or reemployed, as the result of a layoff or a recall, in a position in which the employee previously held civil service status. Those previously acquired rights may be modified by mutual agreement between the district and the appropriate collective bargaining representative.

(N) The code shall provide that in filling

vacancies, the district will follow the provisions of any lawful affirmative action plan approved by the board of commissioners.

(O) The code shall set forth specific standards

of employee performance that all district employees shall be required to follow.

(5) The code shall provide for the preparation,

maintenance, and revision by the personnel board of a position classification plan for all positions of employment within the district, based on similarity of duties performed, responsibilities assigned, and conditions of employment, so that the same schedule of pay may be equitably applied to all positions in the same class. Every class of positions shall have a position description approved by the personnel board, specifying the duties expected of the occupant of the position, the minimum requirements of education, training, or experience required for the position, and any other information the personnel board by rule may prescribe for inclusion in the position descriptions. No position shall be filled, and no salary or other remuneration paid to an occupant of a position, until the position has been incorporated by the personnel board into the position classification plan.

(6) The code shall provide for the preparation,

maintenance, and revision of a pay plan. The pay plan shall be approved, and all revisions to it shall be approved, by the board of commissioners. The pay plan shall assign rates of pay to each position within the approved position classification plan of the district. No salary for any position of employment in the district shall be paid unless and until that position has been lawfully included in the pay plan. Nothing in this Section shall relieve the district from the obligation to bargain over rates of pay under the Illinois Public Labor Relations Act or any other statute that regulates the labor relations of the district.

(7) The code shall provide that no disbursing or

auditing officer of the district shall make or approve any payment for personal service to any person holding a position in the service of the district unless the payroll voucher or account of the payment bears the certification of the Director of Human Resources that each person named therein has been appointed and employed in accordance with the provisions of the personnel code and the provisions of this Section. The certification shall be based either upon verification of the individual items in each payroll period or upon procedures developed for avoiding unnecessary repetitive verification when other evidence of compliance with applicable laws and rules is available. The procedures may be based either upon a continuation of payroll preparation by individual departments or upon the use of a central payroll preparation unit. The Director of Human Resources shall furnish the personnel board with a copy of each payroll as certified.

(Source: P.A. 91-918, eff. 7-7-00.)

(70 ILCS 1505/16a-5)
Sec. 16a-5. Criminal background investigations.
(a) An applicant for employment with the Chicago Park District is required as a condition of employment to authorize an investigation to determine if the applicant has been convicted of any of the enumerated criminal or drug offenses in subsection (c) or (d) of this Section, or adjudicated a delinquent minor for any of the enumerated criminal or drug offenses in subsection (c) or (d) of this Section, or has been convicted, within 7 years of the application for employment with the Chicago Park District, of any other felony under the laws of this State or of any offense committed or attempted in any other state or against the laws of the United States that, if committed or attempted in this State, would have been punishable as a felony under the laws of this State. Authorization for the investigation shall be furnished by the applicant to the Chicago Park District. Upon receipt of this authorization, the Chicago Park District shall submit the applicant's name, sex, race, date of birth, and social security number to the Department of State Police on forms prescribed by the Department of State Police. The Department of State Police shall conduct a search of the Illinois criminal history record information database to ascertain if the applicant being considered for employment has been convicted of any of the enumerated criminal or drug offenses in subsection (c) or (d) of this Section, or adjudicated a delinquent minor for committing or attempting to commit any of the enumerated criminal or drug offenses in subsection (c) or (d) of this Section, or has been convicted of committing or attempting to commit, within 7 years of the application for employment with the Chicago Park District, any other felony under the laws of this State. The Department of State Police shall charge the Chicago Park District a fee for conducting the investigation, which fee shall be deposited in the State Police Services Fund and shall not exceed the cost of the inquiry. The applicant shall not be charged a fee by the Chicago Park District for the investigation.
(b) If the search of the Illinois criminal history record database indicates that the applicant has been convicted of any of the enumerated criminal or drug offenses in subsection (c) or (d), or adjudicated a delinquent minor for committing or attempting to commit any of the enumerated criminal or drug offenses in subsection (c) or (d), or has been convicted of committing or attempting to commit, within 7 years of the application for employment with the Chicago Park District, any other felony under the laws of this State, the Department of State Police and the Federal Bureau of Investigation shall furnish, pursuant to a fingerprint based background check, records of convictions or adjudications as a delinquent minor, until expunged, to the General Superintendent and Chief Executive Officer of the Chicago Park District. Any information concerning the record of convictions or adjudications as a delinquent minor obtained by the General Superintendent and Chief Executive Officer shall be confidential and may only be transmitted to those persons who are necessary to the decision on whether to hire the applicant for employment. A copy of the record of convictions or adjudications as a delinquent minor obtained from the Department of State Police shall be provided to the applicant for employment. Any person who releases any confidential information concerning any criminal convictions or adjudications as a delinquent minor of an applicant for employment shall be guilty of a Class A misdemeanor, unless the release of such information is authorized by this Section.
(c) The Chicago Park District may not knowingly employ a person who has been convicted, or adjudicated a delinquent minor, for committing attempted first degree murder or for committing or attempting to commit first degree murder, a Class X felony, or any one or more of the following criminal offenses: (i) those defined in Sections 11-1.20, 11-1.30, 11-1.40, 11-1.50, 11-1.60, 11-6, 11-9, 11-14.3, 11-14.4, 11-15, 11-15.1, 11-16, 11-17, 11-18, 11-19, 11-19.1, 11-19.2, 11-20, 11-20.1, 11-20.1B, 11-20.3, 11-21, 11-30 (if convicted of a Class 4 felony), 12-7.3, 12-7.4, 12-7.5, 12-13, 12-14, 12-14.1, 12-15, and 12-16 of the Criminal Code of 1961 or the Criminal Code of 2012; (ii) (blank); (iii) (blank); (iv) (blank); and (v) any offense committed or attempted in any other state or against the laws of the United States, which, if committed or attempted in this State, would have been punishable as one or more of the foregoing offenses. Further, the Chicago Park District may not knowingly employ a person who has been found to be the perpetrator of sexual or physical abuse of any minor under 18 years of age pursuant to proceedings under Article II of the Juvenile Court Act of 1987. The Chicago Park District may not knowingly employ a person for whom a criminal background investigation has not been initiated.
(d) The Chicago Park District shall not knowingly employ a person who has been convicted of the following drug offenses, other than an offense set forth in subsection (c), until 7 years following the end of the sentence imposed for any of the following offenses: (i) those defined in the Cannabis Control Act, except those defined in Sections 4(a), 4(b), 4(c), 5(a), and 5(b) of that Act; (ii) those defined in the Illinois Controlled Substances Act; (iii) those defined in the Methamphetamine Control and Community Protection Act; and (iv) any offense committed or attempted in any other state or against the laws of the United States, which, if committed or attempted in this State, would have been punishable as one or more of the foregoing offenses. For purposes of this paragraph, "sentence" includes any period of supervision or probation that was imposed either alone or in combination with a period of incarceration.
(e) Notwithstanding the provisions of subsection (c) or (d), the Chicago Park District may, in its discretion, employ a person who has been granted a certificate of good conduct under Section 5-5.5-25 of the Unified Code of Corrections by the Circuit Court.
(Source: P.A. 99-884, eff. 8-22-16.)

(70 ILCS 1505/16b)
Sec. 16b. Power to deduct wages for debts. Upon receipt of notice from the comptroller of a municipality with a population of 500,000 or more, a county with a population of 3,000,000 or more, the Cook County Forest Preserve District, the Metropolitan Water Reclamation District, the Chicago Transit Authority, the Chicago Board of Education, or a housing authority of a municipality with a population of 500,000 or more that a debt is due and owing the municipality, the county, the Cook County Forest Preserve District, the Metropolitan Water Reclamation District, the Chicago Transit Authority, the Chicago Board of Education, or the housing authority by an employee of the Chicago Park District, the District may withhold, from the compensation of that employee, the amount of the debt that is due and owing and pay the amount withheld to the municipality, the county, the Cook County Forest Preserve District, the Metropolitan Water Reclamation District, the Chicago Transit Authority, the Chicago Board of Education, or the housing authority; provided, however, that the amount deducted from any one salary or wage payment shall not exceed 25% of the net amount of the payment. Before the District deducts any amount from any salary or wage of an employee under this Section, the municipality, the county, the Cook County Forest Preserve District, the Metropolitan Water Reclamation District, the Chicago Transit Authority, the Chicago Board of Education, or the housing authority shall certify that (i) the employee has been afforded an opportunity for a hearing to dispute the debt that is due and owing the municipality, the county, the Cook County Forest Preserve District, the Metropolitan Water Reclamation District, the Chicago Transit Authority, the Chicago Board of Education, or the housing authority and (ii) the employee has received notice of a wage deduction order and has been afforded an opportunity for a hearing to object to the order. For purposes of this Section, "net amount" means that part of the salary or wage payment remaining after the deduction of any amounts required by law to be deducted and "debt due and owing" means (i) a specified sum of money owed to the municipality, the county, the Cook County Forest Preserve District, the Metropolitan Water Reclamation District, the Chicago Transit Authority, the Chicago Board of Education, or the housing authority for services, work, or goods, after the period granted for payment has expired, or (ii) a specified sum of money owed to the municipality, the county, the Cook County Forest Preserve District, the Metropolitan Water Reclamation District, the Chicago Transit Authority, the Chicago Board of Education, or the housing authority pursuant to a court order or order of an administrative hearing officer after the exhaustion of, or the failure to exhaust, judicial review.
(Source: P.A. 92-109, eff. 7-20-01.)

(70 ILCS 1505/17) (from Ch. 105, par. 333.17)
Sec. 17. Fiscal year; budget report; appropriation ordinance.
(a) After the year in which this Act is adopted, the fiscal year of the Chicago Park District shall commence on the first day of January and end on the thirty-first day of December. This period shall constitute the budget year of the district. The fiscal provisions set forth in this Section shall apply only in the years following the year of the adoption of this Act.
(b) At least 60 days before the beginning of each fiscal year, the secretary shall prepare and submit to the president a budget report to the commission which shall include, among other things, a statement of proposed expenditures for the ensuing fiscal year. The statement of proposed expenditures shall show separately the amounts for ordinary recurring expenses, for extraordinary expenditures, for debt service, and for capital outlays and shall be accompanied by detailed estimates of expenditure requirements setting forth the objects of expenditure (such as personal service, contractual services, supplies and materials, and the like) and showing further classification, by character, object, or purpose, as required by the system of expenditure accounts adopted by the commission. The secretary shall also submit with his or her statement of proposed expenditures (i) a consolidated summary statement of the financial condition of the district; (ii) classified statements of income and receipts and of expenditures and disbursements for the last completed fiscal year and as estimated for the fiscal year then in progress; and (iii) a statement of the means of financing the operations of the district, indicating the cash and other current resources to be available at the beginning of the next fiscal year and the estimated cash receipts of that year. Estimated receipts from taxes levied from property shall in no event exceed an amount produced by multiplying the maximum statutory rate of tax by the last known assessed valuation of taxable property within the district as equalized for State and county taxes. The secretary shall submit, with the budget report, a draft of an appropriation ordinance and a pertinent description of the proposed financial and operating program and of its anticipated effects on the district's finances and affairs.
(c) The amounts of proposed expenditures, and of revenues for appropriations, as set forth in the proposed appropriation ordinance shall include, in addition to the other requirements for operation, maintenance, and improvement, the full amounts reasonably to be anticipated as needed for (i) interest on district debt coming due and payable, (ii) paying off principal debt maturing during the year, (iii) annual installments on sinking funds for the meeting of any anticipated cash deficit from the operations of the fiscal year then in progress, (iv) payments due to any retirement or other special funds, (v) paying off any final judgments in effect at the time, (vi) making good any deficiency in any sinking, endowment, or trust fund to be kept inviolate, and (vii) any payments for any contracts for capital improvements properly entered into during the current fiscal year or any previous fiscal year for work to be performed in the fiscal year for which the budget is prepared. These requirements shall be adequately provided for in the appropriation ordinance adopted by the commission.
(d) Upon receiving the budget report, the commission shall make the report and a tentative budget appropriation bill available to public inspection for at least 10 days by having at least 3 copies of the report and bill on file in the office of the district secretary. The commission shall hold at least one public hearing on the budget report and tentative budget appropriation bill. Seven days public notice of the hearing shall be given by at least one publication in a newspaper having a general circulation in the district.
(e) After the hearing, the commission shall consider the budget report and shall, before the beginning of the new fiscal year, adopt an annual appropriation ordinance in which the commission shall appropriate the sums of money required to meet all necessary expenditures during the fiscal year. In no event shall the aggregate amounts appropriated exceed the total means of financing. The vote of the commissioners upon the appropriation ordinance shall be taken by yeas and nays and recorded in the proceedings of the commission.
(f) Except as otherwise provided in this subsection (f), after the adoption of the appropriation ordinance, the commission shall not make any further or other appropriation before the adoption or passage of the next succeeding annual appropriation ordinance and shall have no power either directly or indirectly to make any contract or do any act that will add to the expense or liabilities of the district a sum over and above the amount provided for in the annual appropriation ordinance for that fiscal year. Notwithstanding the foregoing provision, the commission may adopt a supplemental appropriation ordinance for any corporate purpose in an amount not in excess of any additional receipts available to the Chicago Park District, or estimated to be received by the district, after the adoption of the annual appropriation ordinance. The supplemental appropriation ordinance shall, however, only affect revenue that becomes available after the annual appropriation ordinance is adopted. For purposes of supplemental appropriation ordinances, notice of the public hearing at which the ordinance is to be considered shall be given by publishing notice of the hearing at least once no less than 10 days before the hearing.
(g) When the voters have approved a bond ordinance for a particular purpose and the bond ordinance had not been passed at the time of the adoption of the annual appropriation ordinance, the commission may pass a supplemental appropriation ordinance (upon compliance with the terms of this Act) making appropriations for the particular purpose for which the bonds were authorized. Nothing in this Act shall be construed to forbid the commission from making any expenditure or incurring any liability rendered necessary to meet emergencies such as floods, fires, storms, unforeseen damages, or other catastrophes happening after the annual appropriation ordinance has been passed or adopted. Nothing contained in this Act shall be construed to deprive the commission of the power to provide for and cause to be paid from the district's funds any charge upon the district imposed by law without the action of the commission.
(h) The Chicago Park District shall, at any time after the beginning of each fiscal year, have power to authorize the making of transfers among appropriations within a department or other separate division under its jurisdiction or of sums of money appropriated for one object or purpose to another object or purpose. The commission shall adopt an ordinance establishing procedures by which the transfers shall be made. In no event shall transfers from appropriations for ordinary recurring expenses to appropriations for capital outlays or from capital outlays to ordinary recurring expenses be authorized or made. No appropriation for any purpose shall be reduced below an amount sufficient to cover all unliquidated and outstanding contracts or obligations certified from or against the appropriation for that purpose.
(i) No contract shall be made or expense or liability incurred by the commission, by any member or committee of the commission, or by any person or persons for or on its behalf, notwithstanding the expenditures may have been ordered by the commission, unless an appropriation for the contract, expense, or liability has been previously made by the commission in the manner provided in this Section. No officer or employee shall during a fiscal year expend, or contract to be expended, any money or incur any liability or enter into any contract that by its terms involves the expenditures of money for any purpose for which provisions are made in the appropriation ordinance in excess of the amounts appropriated in the ordinance. Any contract, verbal or written, made in violation of this Section shall be null and void as to the district, and no moneys belonging to the district shall be paid on the contract. Nothing contained in this subsection (i) shall prevent the making of contracts for the lawful purposes of the district for a period of more than one year, but any contract so made shall be executory only for the amounts for which the district may become lawfully liable in succeeding fiscal years.
(j) If, at the termination of any fiscal year or at the time when the appropriation ordinance is required to have been passed and published as provided by this Act, the appropriations necessary for the support of the district for the ensuing fiscal year have not been made, the several amounts appropriated in the last appropriation ordinance for the objects and purposes specified in that ordinance, so far as the amounts related to operation and maintenance expenses, shall be deemed to be re-appropriated for the several objects and purposes specified in the last appropriation ordinance. Until the commission acts in that behalf, the proper officer shall make the payments necessary for the support of the district on the basis of the preceding fiscal year.
(k) The appropriation ordinance shall not be construed as an approval by the commission of any contract liabilities or of any project or purpose mentioned in the ordinance but should be regarded only as a provision of a fund or funds for the payment of the liabilities, project, or purpose when contract liabilities have been found to be valid and legal obligations against such district and when properly vouchered, audited, and approved by the commission, or when any project or purpose is approved and authorized by the commission, as the case may be.
(l) During the year in which this Act is adopted, the commissioners of the Chicago Park District shall provide for the necessary expenses of the district by ordinance filed in the records of the commission, and no expenditure shall be made nor obligation incurred except pursuant to that ordinance.
(Source: P.A. 90-655, eff. 7-30-98.)

(70 ILCS 1505/17a) (from Ch. 105, par. 333.17a)
Sec. 17a. After the adoption of the annual appropriation ordinance, the commissioners may pass a supplemental ordinance or ordinances appropriating proceeds of bonds of any superseded park districts for the purposes for which such bonds shall have been authorized.
The annual appropriation ordinance and any supplemental appropriation ordinance, within one month after adoption, shall be published once in a newspaper of general circulation and published in the City of Chicago and shall be in force 10 days after such publication. It is not necessary that such notice appear in any copies of said publication which are distributed outside the City of Chicago.
(Source: P.A. 85-1411.)

(70 ILCS 1505/18) (from Ch. 105, par. 333.18)
Sec. 18. The original districts superseded by, or consolidated with, the Chicago Park District shall remain liable for the payment of all bonded indebtedness of each such districts as if not superseded by the Chicago Park District. The commissioners of the Chicago Park District shall constitute a board for the purpose of determining and certifying and they shall determine and certify, to the county clerk the amount of tax required yearly for the purpose of paying the interest and principal of such bonded debt, which tax shall be extended by the county clerk against all property embraced within the original district, as if it had not been superseded by or consolidated with the Chicago Park District. The commissioners of the Chicago Park District shall have the power to dispose of authorized and unsold bonds of superseded park district; to provide for the application of the proceeds thereof and to levy a tax for the payment thereof in the same manner as the commissioners of such superseded districts were empowered so to do. The proceeds of the sale of such bonds shall be expended only for the purposes for which such bonds were originally authorized.
Provided, however, the liability of any superseded park district upon its bonds shall not continue to such bonds that may be refunded by the commissioners of the Chicago Park District under "An Act authorizing the Chicago Park District to assume and become liable for the payment of certain indebtedness of superseded park districts and to issue its bonds to refund and/or fund same, legalizing such indebtedness and providing for the levy and collection of taxes for the payment of such bonds," enacted at the regular session of the 59th General Assembly.
(Source: Laws 1935, p. 1043.)

(70 ILCS 1505/19) (from Ch. 105, par. 333.19)
Sec. 19. The Chicago Park District Commission is empowered to levy and collect a general tax on the property in the park district for necessary expenses of said district for the construction and maintenance of the parks and other improvements hereby authorized to be made, and for the acquisition and improvement of lands herein authorized to be purchased or acquired by any means provided for in this Act.
The commissioners shall cause the amount to be raised by taxation in each year to be certified to the county clerk on or before March 30 of each year, in the manner provided by law and all taxes so levied and certified shall be collected and enforced in the same manner and by the same officers as for State and county purposes. All such general taxes, when collected, shall be paid over to the proper officer of the commission who is authorized to receive and receipt for the same. All taxes authorized to be levied under this Act shall be levied annually prior to March 28 in the same manner as nearly as practicable as taxes are now levied for city and village purposes under the laws of this State. The aggregate amount of taxes so levied exclusive of levies for Park Employee's Annuity and Benefit Funds, Park Policemen's Pension Funds, Park Policemen's Annuity and Benefit Funds, levies to pay the principal of and interest on bonded indebtedness and judgments and levies for the maintenance and care of aquariums and museums in public parks shall not exceed a rate of .66 per cent for the year 1980 and each year thereafter of the full, fair cash value, as equalized or assessed by the Department of Revenue, of the taxable property in said district.
For the purpose of establishing and maintaining a reserve fund for the payment of claims, awards, losses, judgments or liabilities which might be imposed on such park district under the Workers' Compensation Act or the Workers' Occupational Diseases Act, such park district may also levy annually upon all taxable property within its territorial limits a tax not to exceed .005% of the full, fair cash value, as equalized or assessed by the Department of Revenue of the taxable property in said district as equalized and determined for State and local taxes; provided, however, the aggregate amount which may be accumulated in such reserve fund shall not exceed .05% of such assessed valuation.
If any of the park authorities superseded by this Act shall have levied and collected taxes pursuant to the provisions of "An Act concerning aquariums and museums in public parks," approved June 17, 1893, as amended, the park commissioners of the Chicago Park District may continue to levy an annual tax pursuant to the provisions of such Act, but such tax levied by such commissioners shall not exceed a rate of .15 per cent, of the full, fair cash value as equalized or assessed by the Department of Revenue, of taxable property within such Chicago Park District and such tax shall be in addition to all other taxes which such park commissioners may levy. Said tax shall be levied and collected in like manner as the general taxes for such Park District and shall not be included within any limitation of rate for general park purposes as now or hereafter provided by law but shall be excluded therefrom and be in addition thereto and in excess thereof. The proceeds of such tax shall be kept as a separate fund.
In addition, the treasurer of the Chicago Park District shall deposit 7.5340% of its receipts in each fiscal year from the Personal Property Tax Replacement Fund in the State Treasury into such aquarium and museum fund for appropriation and disbursement of assets of such fund as if such receipts were property taxes made available pursuant to Section 2 of "An Act concerning aquariums and museums in public parks", approved June 17, 1893, as amended. This amendatory Act of 1983 is not intended to nor does it make any change in the meaning of any provision of this or any other Act but is intended to be declarative of existing law.
The treasurer of the Chicago Park District shall deposit 0.03968% of its receipts in each fiscal year from the Personal Property Tax Replacement Fund in the State Treasury into the Park Employee's Annuity and Benefit Fund.
(Source: P.A. 84-635.)

(70 ILCS 1505/20) (from Ch. 105, par. 333.20)
Sec. 20. The Chicago Park District is authorized to issue the bonds of such district for the payment of land condemned or purchased for park or boulevards, for the building, maintaining, improving and protecting of such for the purpose of establishing, acquiring, completing, enlarging, ornamenting, building, rebuilding and improving public parks, boulevards, bridges, subways, viaducts and approaches thereto, wharfs, piers, jetties, air landing fields and basins, shore protection works, pleasure grounds and ways, walks, pathways, driveways, roadways, highways and all public works, grounds, or improvements under the control of and within the jurisdiction of such park commissioners and including the filling in of submerged lands for park purposes and constructing all buildings, field houses, stadiums, shelters, conservatories, museums, service shops, power plants, structures, playground devices, boulevard and building lighting systems and building all other types of permanent improvement and construction necessary to render the property under the control of such park commissioners usable for the enjoyment thereof as public parks, parkways, boulevards and pleasure ways and for the payment of the expenses incident thereto, and may pledge its property and credit therefor.
Such district shall not incur any bonded indebtedness, exclusive of outstanding indebtedness to an amount in the aggregate exceeding 2.3% of the assessed valuation of all taxable property therein as last equalized and determined for state and local taxes preceding the incurring of such indebtedness. Bonds may be issued from time to time to an amount which together with the outstanding bonded indebtedness of such district, exclusive of bonds issued to create a working cash fund, will not exceed 1% of the assessed valuation of all taxable property therein as last equalized and determined for state and local taxes preceding the issuance of such bonds without submitting the question to the legal voters for approval.
Except as otherwise provided in this Section and except for working cash fund bonds issued and to be issued under Section 2 of "An Act authorizing the Chicago Park District to provide for the creation, maintenance and administration of a working cash fund", approved July 11, 1935, as amended, bonds shall not be issued until the proposition to issue such has been submitted to and approved by a majority of the legal voters of such park district voting upon the proposition, at an election, after notice of such submission has been given in the manner provided by the general election law.
Submission of any proposition of issuing bonds shall be authorized by resolution to be adopted by the Chicago Park District commissioners, which shall designate the election at which the question is to be submitted the amount of bonds and purpose for which such bonds are to be issued.
Any proposition to issue bonds shall be certified by the Chicago Park District commissioners to the proper election officials, who shall submit that proposition in accordance with the general election law. The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall bonds of the Chicago
Park District to the amount of YES
........ Dollars ($........) be --------------------------
issued for the purpose of...... NO
...............................?
--------------------------------------------------------------
Bonds shall be issued in the name of the Chicago Park District in such form and denomination and shall be payable at such place and time, not exceeding 20 years from date thereof or, for bonds issued after the effective date of this amendatory Act of the 93rd General Assembly, not exceeding 30 years from the date thereof, and may be redeemable prior to maturity with or without premium at the option of the commissioners, as such commissioners may determine by ordinance duly adopted and the bonds shall be signed by the president and attested by the secretary under the corporate seal. After such advertising as the commissioners shall deem necessary, the bonds shall be sold at such price and upon such terms as determined by the commissioners and which will not cause the net effective interest rate to be paid by the Chicago Park District to exceed that permitted in "An Act to authorize public corporations to issue bonds, other evidences of indebtedness and tax anticipation warrants subject to interest rate limitations set forth therein", approved May 26, 1970, as now or hereafter amended. The validity of any bond so executed shall remain unimpaired, although one or more of the officers executing such shall have ceased to be such officer or officers before delivery thereof to the purchaser.
For the purpose of paying the principal of and interest upon such bonds, the Chicago Park District is authorized to levy and have collected a direct annual tax upon all taxable property within its jurisdiction, in addition to all other taxes authorized by law to be levied and collected for park purposes, sufficient to pay the interest on such bonds as it falls due and to pay the principal thereof as it matures, and the county clerk of the county in which such park district is located upon receiving a certificate from the commissioners that the amount set out in such certificate is necessary to pay the interest on and principal of such bonds, shall assess and extend such amount upon the taxable property embraced in such park district, the same as other park taxes are by law assessed and extended, and such taxes shall be collected and paid over in like manner as other park taxes are required by law to be collected and paid.
(Source: P.A. 93-338, eff. 7-24-03.)

(70 ILCS 1505/20a) (from Ch. 105, par. 333.20a)
Sec. 20a. Bonds; issuance; interest. Notwithstanding anything to the contrary in Section 20 of this Act, the Chicago Park District is authorized to issue from time to time bonds of such district in the principal amount of $84,000,000 for the purpose of paying the cost of erecting, enlarging, ornamenting, building, rebuilding, rehabilitating and improving any aquarium or any museum or museums of art, industry, science or natural or other history located within any public park or parks under the control of the Chicago Park District, without submitting the question of issuing such bonds to the voters of the District.
Notwithstanding anything to the contrary in Section 20 of this Act, and in addition to any other amount of bonds authorized to be issued under this Act, the Chicago Park District is authorized to issue from time to time, before January 1, 2004, bonds of the district in the principal amount of $128,000,000 for the purpose of paying the cost of erecting, enlarging, ornamenting, building, rebuilding, rehabilitating, and improving any aquarium or any museum or museums of art, industry, science, or natural or other history located within any public park or parks under the control of the Chicago Park District, without submitting the question of issuing the bonds to the voters of the District.
The bonds authorized under this Section shall be of such denomination or denominations, may be registerable as to principal only, and shall mature serially within a period of not to exceed 20 years or, for bonds issued after the effective date of this amendatory Act of the 93rd General Assembly, within a period of not to exceed 30 years, may be redeemable prior to maturity with or without premium at the option of the commissioners on such terms and conditions as the commissioners of the Chicago Park District shall fix by the ordinance authorizing the issuance of such bonds. The bonds shall bear interest at the rate of not to exceed that permitted in "An Act to authorize public corporations to issue bonds, other evidences of indebtedness and tax anticipation warrants subject to interest rate limitations set forth therein", approved May 26, 1970, as now or hereafter amended.
Such bonds shall be executed for and on behalf of the Park District by such officers as shall be specified in the bond ordinance, and one of such officers may be authorized to execute the bonds by his facsimile signature, which officer shall adopt as and for his official manual signature the facsimile signature as it appears upon the bonds.
The ordinance authorizing the issuance of the bonds shall provide for the levy and collection, in each of the years any of such bonds shall be outstanding, a tax without limitation as to rate or amount and in addition to all other taxes upon all the taxable property within the corporate boundaries of the Chicago Park District, sufficient to pay the principal of and the interest upon such bonds as the same matures and becomes due.
A certified copy of the ordinance providing for the issuance of the bonds and the levying and collecting of the tax to pay the same shall be filed with the County Clerk of the county in which the Chicago Park District is located or with the respective County Clerks of each county in which the Chicago Park District is located. Such ordinance shall be irrevocable and upon receipt of the certified copy thereof the County Clerk or County Clerks, as the case may be, shall provide for, assess and extend the tax as therein provided upon all the taxable property located within the corporate boundaries of the Chicago Park District, in the same manner as other park taxes by law shall be provided for, assessed and extended, and such taxes shall be collected and paid out in the same manner as other park taxes by law shall be collected and paid.
The interest on any unexpended proceeds of bonds issued under this Section shall be credited to the Chicago Park District and shall be paid into the District's general corporate fund. The Chicago Park District may transfer such amount of interest from the general corporate fund to the aquarium and museum bond fund.
The amount of the outstanding bonded indebtedness of the Chicago Park District issued under this Section shall not be included in the bonded indebtedness of the District in determining whether or not the District has exceeded its limitation of 1/2 of 1% of the assessed valuation of all taxable property in the District as last equalized and determined by the Department of Revenue for the issuance of any bonds authorized under the provisions of Section 20 of this Act without submitting the question to the legal voters for approval.
(Source: P.A. 93-338, eff. 7-24-03.)

(70 ILCS 1505/20b) (from Ch. 105, par. 333.20b)
Sec. 20b. After the issuance of bonds for any park district purpose under Section 20 or 20a has been authorized by ordinance, the Chicago Park District shall have power to borrow money from time to time for the purposes for which such bonds are to be issued in anticipation of the receipt of the proceeds of the sale of such bonds and in an amount which does not exceed the authorized amount of such bond issue, and without submitting the question of such borrowing to the legal voters of such park district for approval.
Any such borrowing shall be evidenced by the issuance of bond anticipation notes, which notes shall mature not more than one year after the date of issuance of such notes, may be callable prior to their maturity, and may be offered for sale in such manner as determined by the Chicago Park District Commissioners.
The notes shall be authorized by ordinance, shall be in such denomination or denominations, bear interest at such rate or rates not exceeding the maximum rate permitted by law and fixed by the provisions of the ordinance authorizing the bonds, shall be in such form and shall be executed in such manner as the Chicago Park District Commissioners shall prescribe.
The notes may be made payable, both principal and interest to date of payment, from the funds derived from the sale of bonds for the permanent financing, or from other available funds, or a combination thereof. The Chicago Park District Commissioners, at their discretion, may provide for the levy and collection of a direct annual tax upon all the taxable property in the park district, sufficient to pay the interest on such notes to maturity, or any portion of such interest. Upon the filing in the office of the County Clerk of the county in which the Chicago Park District is located of a certified copy of the ordinance authorizing the issuance of such notes and levying a tax to pay the interest thereon, it shall be the duty of such County Clerk to extend the tax therefor in addition to and in excess of all other taxes heretofore or hereafter authorized to be levied. Any portion of the tax so levied and collected, which is not needed to pay interest on the notes, shall be used to pay interest on the bonds. The notes shall be surrendered for payment and cancellation when the bonds are issued, or when other funds are made available for the payment of such notes and the interest thereon. The notes may also be refunded by the issuance of refunding notes or may be renewed upon mutual agreement with the holder of the notes.
(Source: P.A. 79-1447.)

(70 ILCS 1505/20c) (from Ch. 105, par. 333.20c)
Sec. 20c. The Chicago Park District may enter into agreements with banks or other financial institutions to obtain letters of credit. Such letters of credit shall be obtained for the best price available after such advertising as the commissioners deem necessary.
(Source: P.A. 84-676.)

(70 ILCS 1505/21) (from Ch. 105, par. 333.21)
Sec. 21. The commissioners of the Chicago Park District, without submitting the question to the legal voters for approval, are authorized to issue negotiable coupon bonds to refund and/or fund outstanding indebtedness hereinafter described of the several park districts which were superseded by it, together with accrued interest and interest on bonds after their maturity, on such indebtedness as is evidenced by bonds.
Refunding and/or funding bonds of a superseded park district shall be issued by the Chicago Park District for and on behalf of such superseded park district and shall be payable from taxes levied upon the taxable property within the territory of such superseded park district.
Such indebtedness as is evidenced by bonds of superseded park districts issued for proper corporate purposes is described as follows: Total of bonds

Name of Park District

outstanding

Albany..........................

$ 568,000.00

Calumet.........................

82,000.00

Edison..........................

88,666.67

Fernwood.........................

95,000.00

Forest Glen.......................

7,000.00

Hollywood........................

99,000.00

Irving..........................

1,598,000.00

Jefferson........................

876,000.00

Lincoln.........................

18,534,000.00

North Shore.......................

692,000.00

Northwest........................

4,518,000.00

Norwood.........................

171,000.00

Old Portage.......................

1,392,000.00

Ravenswood.......................

22,000.00

Ridge Avenue......................

373,000.00

Ridge...........................

892,500.00

River...........................

1,387,500.00

Sauganash........................

83,000.00

South...........................

48,267,000.00

West Chicago......................

14,273,338.87

West Pullman......................

46,000.00

..............

Total

$94,065,005.54

Indebtedness in the amount of $3,137,045 evidenced by bonds and interest coupons of Lincoln Park District that were paid at maturity from bond and/or corporate funds to avoid default thereof which bonds and interest coupons have not been cancelled and such funds have not been reimbursed.
Indebtedness as of May 1, 1934 represented by unfunded and floating obligations of superseded park districts incurred for proper corporate purposes is described as follows: Total of unfunded

Name of Park District

indebtedness

Albany.......................

$ 21,130.81

Calumet......................

3,255.86

Forest Glen....................

643.55

Hollywood.....................

17,815.98

Jefferson.....................

861.23

Lincoln......................

46,983.02

North Shore....................

52,014.06

Northwest.....................

370,561.10

Norwood......................

1,148.47

Old Portage....................

839.65

Ridge Avenue...................

1,032.97

Ridge.......................

5,000.00

River.......................

5,113.68

Sauganash.....................

974.32

South.......................

113,132.57

West........................

1,518,393.78

West Pullman...................

249.80

..............

Total

$2,159,150.85

Indebtedness existing by reason of unauthorized expenditure of money from special funds of West Chicago Park District and which funds have not been reimbursed described as follows:
Employees Annuity and Benefit Fund.................$593,135.25
Park Policemen's Annuity and Benefit Fund...........$11,084.38
Public Benefit Fund................................$371,769.47
Additional Land Fund...............................$107,182.79
Special Assessment Fund............................$492,867.28
Indebtedness of the Northwest Park District in the amount of $1,283,876.09 existing by reason of unauthorized expenditure for corporate purposes of money received from the proceeds of the sale of its bonds issued and sold for park improvements.
Refunding bonds may be issued to refund any of said bonds prior to their maturity; to refund any of said bonds that have matured; to refund any matured coupons evidencing interest on any of said bonds; to refund any of said bonds which by their terms are subject to redemption before maturity; to refund any of said bonds and interest coupons that were paid at maturity from bond and/or corporate funds to avoid default thereof where such bonds and interest coupons shall not have been cancelled and such funds shall not have been reimbursed; and to refund interest at the coupon rate upon any of said matured bonds that has accrued since the maturity date thereof.
The refunding of bonds, of interest coupons and/or of interest not represented by coupons may be authorized by one ordinance or by several ordinances.
Refunding bonds may be exchanged on the basis of par for par for the bonds, interest not represented by coupons and/or interest coupons refunded, or refunding bonds may be sold at not less than their par value and the proceeds received shall be used to pay the bonds, interest not represented by coupons and/or interest coupons refunded; such payment may be made without any prior appropriation thereof under any budget law.
Bonds and interest coupons refunded shall be cancelled and interest not represented by coupons shall be cancelled and payment thereof evidenced by written acknowledgment.
Funding bonds may be issued to fund the floating and unfunded indebtedness of the superseded park districts and to reimburse the special funds of the West Chicago Park District and the bond proceeds fund of the Northwest Park District hereinabove described.
Funding bonds may be exchanged on the basis of par for par for the indebtedness funded or reimbursed or the funding bonds may be sold at not less than their par value and the proceeds received shall be used to pay such floating indebtedness and/or to reimburse such special funds; such payment may be made without any prior appropriation thereof under any budget law.
Floating indebtedness funded shall be cancelled and payment thereof and reimbursement of special funds shall be evidenced by written acknowledgment.
Refunding and/or funding bonds shall be authorized by ordinance and may be made registerable as to principal and shall be of the form and denomination, payable at the place and bear such date as may be determined by the commissioners and shall mature within not to exceed 20 years from their date or, for bonds issued after the effective date of this amendatory Act of the 93rd General Assembly, within not to exceed 30 years from their date, but may be made callable on any interest payment date at the price of par and accrued interest after notice shall be given by publication or otherwise and at the time or times and in the manner as may be provided in the bond ordinance. Such bonds may bear interest at the rate of not to exceed six per cent per annum payable at the time and place provided in the bond ordinance.
The ordinance authorizing such refunding and/or funding bonds of any superseded park district shall prescribe all details thereof and shall provide for the levy and collection of an annual tax upon all the taxable property within the superseded park district sufficient to pay the principal thereof and interest thereon as it matures which tax shall be in addition to and exclusive of the maximum of all other taxes authorized to be levied by said commissioners.
A duly certified copy of the bond ordinance shall be filed in the office of the County Clerk of Cook County and shall constitute authority for the extension and collection of such bond and interest taxes as required by the constitution.
Refunding and funding bonds shall be signed by the facsimile signature of the president with like effect as if signed with his genuine signature and shall be signed by such other officers of the Chicago Park District as may be designated in the bond ordinance.
The validity of any refunding and funding bonds shall remain unimpaired although one or more of the officers executing same shall have ceased to be such officer or officers before delivery thereof.
Prior to the maturity of the refunding and/or funding bonds, after setting aside a sum of money equal to the amount of interest that will accrue thereon within the next six months period from the time it is proposed to purchase and/or redeem any such refunding and/or funding bonds, or the commissioners may require that said sum of money be equal to the amount of interest that will so accrue within the next twelve months period, the treasurer of the Chicago Park District shall use the money available from the proceeds of taxes levied for the payment of the refunding and/or funding bonds, first, in the purchase of such refunding and/or funding bonds at the lowest price obtainable, but not to exceed their par value and accrued interest, after sealed tenders for such purchase shall have been advertised for as may be directed by the commissioners thereof and thereafter such money shall be used by said official in calling said bonds for payment, if, by their terms, they are subject to redemption.
Refunding and funding bonds called for payment and paid or purchased shall be marked paid and cancelled.
Whenever refunding or funding bonds are purchased and/or redeemed and cancelled, the taxes thereafter to be extended for payment of interest shall be reduced in an amount equal to the interest that thereafter would have accrued upon such refunding and funding bonds so cancelled and a resolution shall be adopted by the commissioners finding such facts and a certified copy thereof shall be filed in the office of the county clerk of Cook County whereupon it shall be the duty of such official to reduce and extend such tax levies in accordance therewith.
After bonds are refunded proper reduction of taxes theretofore levied for the payment of the bonds refunded and next to be extended for collection shall be made by the County Clerk upon receipt of a certificate signed by the secretary of the Chicago Park District describing the bonds refunded and amount thereof and the tax to be abated.
Money available from uncollected taxes levied for prior years for payment of bonds and/or interest coupons that have been paid or refunded, after payment of all warrants that may have been issued in anticipation of such taxes shall be placed in the Sinking Fund Account hereinafter designated and used to purchase, call for payment or to pay at maturity such refunding bonds and interest thereon as herein provided.
Money received from the proceeds of taxes levied for the payment of principal of and interest upon such refunding and funding bonds shall be deposited in the depositary bank or savings and loan association of the Chicago Park District in a special account designated as "Chicago Park District and Superseded Park Districts Bond and Interest Sinking Fund Account." Said money shall be faithfully applied to the payment of the refunding and/or funding bonds and interest thereon for which such taxes were levied.
If such money is not immediately necessary for the payment or redemption of refunding and/or funding bonds or if such bonds cannot be purchased before maturity, then said money may be invested under the direction of the commissioners in bonds or other interest bearing obligations of the United States and bonds of the State of Illinois.
The maturity date of the invested securities shall be prior to the due date of the refunding and/or funding bonds for the payment of which said money was collected. Such securities may be sold when ordered by the commissioners if necessary to obtain cash to meet bond and interest payments.
The commissioners of the Chicago Park District are authorized to take any action that may be necessary to inform the owners of such outstanding bonds and floating indebtedness of the financial condition of the superseded park districts and the necessity of refunding said outstanding bonds and readjusting their maturities and funding such floating indebtedness in order that sufficient taxes may be collected to take care of all financial obligations. Said commissioners may enter into such agreements as may be deemed essential to prepare and complete any refunding and funding plan and are authorized, without previous appropriation therefor under any budget law, to incur and pay from any available revenues all expenditures necessary to complete the refunding of such bonds and the funding of such floating indebtedness of the superseded park districts and reestablish the credit of the Chicago Park District.
The outstanding indebtedness of the several superseded park districts as evidenced by their official records and described in this section is declared to be the legal and binding obligation of said several superseded park districts in the amounts therein described, respectively, and when refunding and/or funding bonds shall have been issued in lieu thereof, such bonds will constitute the legal and binding obligation of the superseded park districts, respectively, for the payment of which all taxable property therein will be liable.
Nothing herein contained shall prevent the commissioners of the Chicago Park District from accepting the provisions of and issuing funding and refunding bonds under "An Act authorizing the Chicago Park District to assume and become liable for the payment of certain indebtedness of superseded park districts and to issue its bonds to refund and/or fund same, legalizing such indebtedness and providing for the levy and collection of taxes for the payment of such bonds," enacted at the regular session of the 59th General Assembly.
(Source: P.A. 93-338, eff. 7-24-03.)

(70 ILCS 1505/22) (from Ch. 105, par. 333.22)
Sec. 22. For the purpose of paying the principal of and interest upon refunding and funding bonds of any superseded park district, the commissioners are authorized to levy and have collected a direct annual tax upon all the taxable property in such superseded park district, in addition to all other taxes authorized by law to be levied and collected for park purposes, sufficient to pay the interest upon said refunding and funding bonds as it falls due and to pay the principal thereof as it matures, and the County Clerk of Cook County upon receiving a certificate from the commissioners that the amount set out in such certificate is necessary to pay the interest on and principal of said refunding and funding bonds, shall assess and extend such amount upon the taxable property embraced in the superseded park district, the bonds and/or floating indebtedness of which are refunded and/or funded, the same as other park taxes are by law assessed and extended, and such taxes shall be collected and paid over in like manner as other park taxes are required by law to be collected and paid.
(Source: Laws 1935, p. 1043.)

(70 ILCS 1505/23) (from Ch. 105, par. 333.23)
Sec. 23. The treasurer or other officer responsible for the funds of the district, shall be discharged from the responsibility for all moneys deposited by him pursuant to order, or ordinances of the commission with any depository which may be so named and qualified, and this shall be considered by said commission in fixing the bond of such treasurer. The commission shall have full authority to regulate by ordinance all details with respect to the matters covered by this Section and to establish active and inactive banks or savings and loan associations or to make any other provisions appropriate or incident to the proper exercise of the duties imposed by this Section.
No bank or savings and loan association shall receive public funds as permitted by this Section, unless it has complied with the requirements established pursuant to Section 6 of "An Act relating to certain investments of public funds by public agencies", approved July 23, 1943, as now or hereafter amended.
Notwithstanding any provision of this Act or of any other law, the treasurer or other officer responsible for the funds of the district, including, without limitation, each person properly designated as official custodian of any funds held for the district, including, without limitation, the official custodian of district funds held by an intergovernmental risk management association or self-insurance pool composed solely of participating park districts, forest preserve districts or joint recreational programs, is permitted to (i) combine moneys from more than one fund of the district, a risk management association, including the district, or a self-insurance pool, including the district for the purpose of investing such moneys, (ii) enter into agreements of any definite or indefinite term regarding the deposit, redeposit, investment, reinvestment or withdrawal of district, risk management association or self-insurance pool funds and (iii) join with any custodians or treasurers of park district, joint recreational program, risk management association, self-insurance pool or forest preserve district funds for the purpose of investing any district, risk management association or self-insurance pool funds in his custody. When funds are combined for investment purposes as authorized herein, the moneys combined for such purposes shall be accounted for separately in all respects, and the earnings from such investment shall be separately and individually computed and recorded, and credited to the fund, district, joint recreational program, risk management association, self-insurance pool or other entity as the case may be, for which the investment was acquired. The grant of authority contained in this Section is cumulative and supplemental and in addition to all other powers or authority granted by any other law and shall not be construed as a limitation of any power or authority otherwise granted.
(Source: P.A. 85-1411.)

(70 ILCS 1505/24) (from Ch. 105, par. 333.23a)
Sec. 24. The Chicago Park District shall not be liable for passive negligence on its part for claims arising on and after October 1, 1983.
(Source: P.A. 83-972.)

(70 ILCS 1505/25.1) (from Ch. 105, par. 333.23b)
Sec. 25.1. The Chicago Park District is hereby authorized to:
(a) Acquire by purchase or otherwise, own, construct,

equip, manage, control, erect, improve, extend, maintain and operate motor vehicle parking lot or lots, underground garage or garages, parking meters, and any other revenue producing facilities necessary or incidental to the regulation, control and parking of motor vehicles (hereinafter referred to as parking facilities), as the Commissioners of the Chicago Park District may from time to time find the necessity therefor exists, and for that purpose may acquire property of any and every kind or description, whether real, personal or mixed, by gift, purchase or otherwise;

(b) Maintain, improve, extend and operate any such

parking facilities and charge for the use thereof;

(c) Enter into contracts dealing in any manner with

the objects and purposes of sections 25.1 to 25.9, both inclusive, of this Act as now enacted and as may hereafter be amended;

(d) Acquire sites and facilities by gift, lease,

contract, purchase or condemnation under power of eminent domain, and to pledge the revenues thereof for the payment of any bonds issued for such purpose as provided for in sections 25.1 to 25.9, both inclusive, of this Act as now enacted and as may hereafter be amended. In all cases where property or rights are acquired or sought to be acquired by condemnation the procedure shall be, as nearly as may be, like that provided for the exercise of the right of eminent domain under the Eminent Domain Act;

(e) Borrow money and issue and sell bonds in such

amount or amounts as the Commissioners may determine for the purpose of acquiring, completing, erecting, constructing, equipping, improving, extending, maintaining or operating any or all of its parking facilities, and to refund and refinance the same from time to time as often as it shall be advantageous and to the public interest to do so.

(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 1505/25.2) (from Ch. 105, par. 333.23c)
Sec. 25.2. All bonds issued under authority of sections 25.1 to 25.9, both inclusive, of this Act as now enacted and as may hereafter be amended, shall bear interest at not more than the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, and may be sold by the Commissioners in such manner as they deem best in the public interest; provided, however, such bonds shall be sold at such price that the interest cost of the proceeds therefrom will not exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, based on the average maturity of such bonds, and computed according to standard tables of bond values. Such bonds shall be payable solely and only from the revenues to be derived from the operation of any or all of its parking facilities and shall be secured by a pledge of the revenues of any or all of its parking facilities.
Such bonds when issued shall have all the qualities of negotiable instruments under the Law Merchant and the Negotiable Instrument Law. Such bonds may bear such date or dates and may mature at such time or times, not exceeding forty years from their date or dates, and may be in such form, carry such registration privilege, may be payable at such place or places, may be subject to such terms of redemption, prior to maturity, with or without premium, as so stated on the face of the bond, and contain such terms and covenants, all as may be provided by ordinance authorizing the issuance of such bonds. To secure the payment of any or all of such bonds and for the purpose of setting forth the covenants and undertakings of the Chicago Park District in connection with the issuance thereof and the issuance of any additional bonds, as well as the use and application of the revenue and income to be derived from the said facilities, the Chicago Park District may execute and deliver a trust agreement or agreements. Such bonds shall be executed by such officers as the Commissioners shall designate in the said ordinance. Any bonds bearing the signatures of officers in office at the date of signing thereof shall be valid and binding for all purposes, notwithstanding that before delivery thereof any or all such persons whose signatures appear thereon shall cease to be such officers.
Each such bond shall state upon its face that it is payable solely and only from the proceeds derived from the operation of the parking facility or facilities constructed, acquired, erected, completed or equipped with the proceeds of the sale of said bonds, and shall state upon its face that it does not constitute a debt of the Chicago Park District within the meaning of any constitutional or statutory limitation or provision.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-4.)

(70 ILCS 1505/25.3) (from Ch. 105, par. 333.23d)
Sec. 25.3. If the Commissioners of the Chicago Park District desire to issue bonds pursuant to the provisions of sections 25.1 to 25.9, both inclusive, of this Act as now enacted and as may hereafter be amended, they shall adopt an ordinance describing in a general way the contemplated project and refer to plans and specifications therefor, which shall be placed on file in the office of the secretary of the Chicago Park District, and which shall be open for the inspection of the public. Such ordinance shall state the estimated cost of such project, fix the amount of the revenue bonds proposed to be issued, the maturity or maturities, the interest rate, and all details in respect thereof. Such ordinance shall contain such covenants and restrictions as may be deemed necessary or advisable by the Commissioners, and without limiting the generality of the foregoing, such ordinance shall contain such covenants as may be determined by the Commissioners as to:
(a) The issuance of additional bonds that may thereafter be issued payable from the revenues derived from the operation of any such parking facilities and for the payment of the principal and interest upon such bonds;
(b) The regulation as to the use of any such parking facilities to assure the maximum use or occupancy thereof;
(c) The kind and amount of insurance to be carried, including use and occupancy insurance, the cost of which shall be payable only from the revenues to be derived from the project;
(d) Operation, maintenance, management, accounting and auditing, and the keeping of records, reports and audits of any such parking facilities;
(e) The obligation of the municipality to maintain the project in good condition and to operate the same in an economical and efficient manner;
(f) Such other covenants as may be deemed necessary or desirable to assure a successful and profitable operation of the project and prompt payment of principal of and interest upon the said bonds so authorized;
(g) The execution of any trust agreement or agreements containing such covenants and conditions as may be agreed upon between any purchaser and the Chicago Park District to secure payment of any such revenue bonds.
After said ordinance has been adopted and approved, it shall be published once in a newspaper published and having general circulation in the Chicago Park District, and shall become effective ten days after publication or posting thereof.
(Source: P.A. 81-1509.)

(70 ILCS 1505/25.4) (from Ch. 105, par. 333.23e)
Sec. 25.4. Whenever bonds are issued as provided by sections 25.1 to 25.9, both inclusive, of this Act as now enacted and as may hereafter be amended, it shall be the duty of the Commissioners to establish charges and fees for the use of any such parking facilities sufficient at all times to pay maintenance and operation costs, and principal of and interest upon such bonds, and all revenues derived from the operation thereof shall be set aside as a separate fund and account and used only as hereinafter provided.
(Source: Laws 1951, p. 398.)

(70 ILCS 1505/25.5) (from Ch. 105, par. 333.23f)
Sec. 25.5. Whenever revenue bonds are issued under sections 25.1 to 25.9, both inclusive, of this Act as now enacted and as may hereafter be amended, the revenues derived from the operation of the project shall be set aside as collected and be deposited in a separate fund, separate and apart from all other funds of such Chicago Park District, and be used in paying the cost of maintenance and operation, paying the principal of and interest upon the bonds of such Chicago Park District, issued under sections 25.1 to 25.9, both inclusive, of this Act as now enacted and as may hereafter be amended, and for the transfer of any surplus amounts annually to the general corporate fund of said Chicago Park District only when and in the manner permitted and authorized in accordance with the covenants and provisions and terms of the ordinance authorizing the issuance of any such bonds under the provisions of sections 25.1 to 25.9, both inclusive, of this Act as now enacted and as may hereafter be amended.
(Source: Laws 1951, p. 398.)

(70 ILCS 1505/25.6) (from Ch. 105, par. 333.23g)
Sec. 25.6. The provisions of Sections 25.1 to 25.9, both inclusive, of this Act as now enacted and as may hereafter be amended, and of any ordinance or other proceeding authorizing the issuance of bonds under the provisions of Sections 25.1 to 25.9, both inclusive, of this Act as now enacted and as may hereafter be amended, shall constitute a contract with the holders of such bonds, and any holder of a bond or bonds, or any of the coupons of any bond or bonds of the Chicago Park District, issued under Sections 25.1 to 25.9, both inclusive, of this Act as now enacted and as may hereafter be amended, may, by action, mandamus, injunction or other proceeding, enforce and compel the performance of all duties required by Sections 25.1 to 25.9, both inclusive, of this Act as now enacted and as may hereafter be amended, including the making and collecting of sufficient charges and fees for service and use thereof, and the application of income and revenue thereof. In the event a trust agreement or agreements are executed and delivered to secure the payment of any such bonds, the trust agreement or agreements may prescribe by whom and on whose behalf such action may be instituted to compel performance and compliance therewith and of the duties and obligations required by Sections 25.1 to 25.9, both inclusive, of this Act as now enacted and as may hereafter be amended.
(Source: P.A. 83-345.)

(70 ILCS 1505/25.7) (from Ch. 105, par. 333.23h)
Sec. 25.7. The Commissioners of the Chicago Park District are hereby granted authority to make all reasonable rules and regulations of the Chicago Park District regarding the management and control and use of any such parking facility or facilities.
(Source: Laws 1951, p. 398.)

(70 ILCS 1505/25.8) (from Ch. 105, par. 333.23i)
Sec. 25.8. The Commissioners of the Chicago Park District are hereby given the authority to lease all or any part of any such parking facilities, and to fix and collect the rentals therefor, and to fix, charge and collect rentals, fees and charges to be paid for the use of the whole or any part of any such parking facilities, and to make contracts for the operation and management of the same, and to provide for the use, management and operation of such parking facilities through lease or by its own employees, or otherwise; provided, however, that no lease for the operation or management of any such parking facilities shall be made for more than one year, except to the highest and best bidder after notice requesting bids shall have been given by at least one publication in some newspaper of general circulation published in the Chicago Park District, such publication to be made once each week for at least two weeks before the date of receiving bids therefor. All income and revenue derived from any such lease or contract shall be deposited in a separate account and used solely and only for the purpose of maintaining and operating the project, and paying the principal of and interest on any bonds issued pursuant to ordinance under the provisions of sections 25.1 to 25.9, both inclusive, of this Act as now enacted and as may hereafter be amended. Further any contract or obligation involving the borrowing of money for such purposes, incurred by the Chicago Park District in the maintenance and operation of any such parking facilities shall be payable solely and only from the revenues derived from the operation of the project.
(Source: Laws 1951, p. 398.)

(70 ILCS 1505/25.9) (from Ch. 105, par. 333.23j)
Sec. 25.9. Sections 25.1 to 25.9, both inclusive, of this Act as now enacted and as may hereafter be amended, shall not be construed as authorizing the Chicago Park District to make any expenditure under this Act except from revenue bonds as above provided or from revenues derived from the operation of parking facilities, nor shall sections 25.1 to 25.9, both inclusive, of this Act as now enacted and as may hereafter be amended, be construed as authorizing the Chicago Park District to engage in any proprietary activity at or with any such parking facilities other than the parking of motor vehicles. However, in cases of national emergency the Chicago Park District may permit the use of such underground garage or garages as bomb shelters.
(Source: Laws 1951, p. 398.)

(70 ILCS 1505/26.1) (from Ch. 105, par. 333.23l)
Sec. 26.1. The term "harbor," as used in this section includes harbors, marinas, slips, docks, piers, breakwaters, and all buildings, structures, facilities, connections, equipment, parking areas and all other improvements for use in connection therewith.
The term "public waters" has the same meaning as the term defined in Section 18 of "An Act in relation to the regulation of rivers, lakes and streams of the State of Illinois," approved June 10, 1911, as heretofore or hereafter amended.
The term "artificially made or reclaimed land", as used in this section, includes all land which formerly was submerged under the public waters of the State, the title to which is in the State, and which has been artificially made or reclaimed in whole or in part.
(Source: Laws 1959, p. 2014.)

(70 ILCS 1505/26.2) (from Ch. 105, par. 333.23m)
Sec. 26.2. The Chicago Park District, bordering upon public waters, has the power to acquire, construct, replace, enlarge, improve, maintain and operate a harbor for recreational use and benefit of the public anywhere within the jurisdiction of the Chicago Park District, or in, over, and upon public waters bordering thereon, subject to the approval of the Department of Natural Resources of the State of Illinois and approval of the proper officials of the United States Government.
(Source: P.A. 89-445, eff. 2-7-96.)

(70 ILCS 1505/26.3) (from Ch. 105, par. 333.23n)
Sec. 26.3. The Chicago Park District, to carry out the purposes of this section, has all the rights and powers over its harbor as it does over its other property, and its rights and powers include but are not limited to the following:
(a) To furnish complete harbor facilities and

services, including but not limited to: launching, mooring, docking, storing, and repairing facilities and services; parking facilities for motor vehicles and boat trailers; and roads for access to the harbor.

(b) To acquire by gift, legacy, grant, purchase,

lease, or by condemnation in the manner provided for the exercise of the right of eminent domain under the Eminent Domain Act, any property necessary or appropriate for the purposes of this Section, including riparian rights, within or without the Chicago Park District.

(c) To use, occupy and reclaim submerged land under

the public waters of the State and artificially made or reclaimed land anywhere within the jurisdiction of the Chicago Park District, or in, over, and upon bordering public waters.

(d) To acquire property by agreeing on a boundary

line in accordance with the provisions of "An Act to enable the commissioners of Lincoln Park to extend certain parks, boulevards and driveways under its control from time to time and granting submerged lands for the purpose of such extensions and providing for the acquisition of riparian rights and shore lands and interests therein for the purpose of such extensions and to defray the cost thereof," approved May 25, 1931, and "An Act to enable Park Commissioners having control of a park or parks bordering upon public waters in this state, to enlarge and connect the same from time to time by extensions over lands and the bed of such waters, and defining the use which may be made of such extensions, and granting lands for the purpose of such enlargements," approved May 14, 1903, as amended, and the other Statutes pertaining to Park Districts bordering on navigable waters in the State of Illinois.

(e) To locate and establish dock, shore and harbor

lines.

(f) To license, regulate, and control the use and

operation of the harbor, including the operation of all water-borne vessels in the harbor, or otherwise within the jurisdiction of the Chicago Park District.

(g) To establish and collect fees for all facilities

and services, and compensation for materials furnished. Fees charged nonresidents of such district need not be the same as fees charged to residents of the district.

(h) To appoint a director of special services, harbor

masters and other personnel, defining their duties and authority.

(i) To enter into contracts and leases of every kind,

dealing in any manner with the objects and purposes of this section, upon such terms and conditions as the Chicago Park District determines.

(j) To establish an impoundment area or areas within

the jurisdiction of the Chicago Park District.

(k) To remove and store within the impoundment area

or areas a water-borne vessel that:

(1) is tied or attached to any docks, piers or

buoys or other moorings in or upon any harbors or waters of the park system in contravention of those Sections of the Code of the Chicago Park District pertaining to the use of harbors or any rules promulgated by the general superintendent thereunder;

(2) is located in the waters or harbors for a

period of 12 hours or more without a proper permit;

(3) is abandoned or left unattended in the waters

or harbors that impedes navigation on the waters;

(4) is impeding navigation on the waters, because

the persons in charge are incapacitated due to injury or illness;

(5) is abandoned in the waters or harbors for a

period of 10 hours or more;

(6) is seized under Article 36 of the Criminal

Code of 2012, having been used in the commission of a crime;

(7) is reported stolen and the owner has not been

located after a reasonable search.

(l) To impose a duty on the director of special

services or other appointed official to manage and operate the impoundment process and to keep any impounded vessel until such vessel is repossessed by the owner or other person legally entitled to possession thereof or otherwise disposed of in accordance with ordinances or regulations established by the Chicago Park District.

(m) To impose fees and charges for redemption of any

impounded vessel to cover the cost of towing and storage of the vessel while in custody of the Chicago Park District.

(n) To release any impounded vessel to a person

entitled to possession or to dispose of such vessel which remains unclaimed after a reasonable search for the owner has been made in full compliance with ordinances and regulations of the Chicago Park District.

(o) To control, license and regulate, including the

establishment of permits and fees therefor, the chartering, renting or letting for hire of any vessel operating on the waters or harbors within the jurisdiction of the Chicago Park District.

(p) To rent storage space to owners of vessels during

such seasons and at such fees as are prescribed from time to time in regulations of the Chicago Park District.

(Source: P.A. 97-1150, eff. 1-25-13.)

(70 ILCS 1505/26.3-1) (from Ch. 105, par. 333.23n-1)
Sec. 26.3-1. In addition to any other penalties provided in this or any other Act, any person who violates an ordinance or regulation of the Chicago Park District pertaining to the waters or harbors under the jurisdiction of the Chicago Park District or to the licensing, operation, or chartering of vessels therein is guilty of a petty offense and shall be fined not less than $25 nor more than $500 for each violation. Each day that a violation continues shall constitute a separate offense.
(Source: P.A. 81-883.)

(70 ILCS 1505/26.3-2) (from Ch. 105, par. 333.23n-2)
Sec. 26.3-2. In addition to any other penalties provided in this or any other Act, any person who is convicted of a violation of an ordinance or regulation pertaining to the chartering of vessels may, in the discretion of the commissioners of the Chicago Park District, be refused operating and mooring privileges within the Chicago Park District harbor for a period not to exceed 3 years.
(Source: P.A. 81-883.)

(70 ILCS 1505/26.4) (from Ch. 105, par. 333.23o)
Sec. 26.4. The Chicago Park District shall submit its plan for any construction to be undertaken under this section for approval to: (a) the Department of Transportation of the State of Illinois, and to (b) the proper officials of the United States Government.
(Source: P.A. 81-840.)

(70 ILCS 1505/26.5) (from Ch. 105, par. 333.23p)
Sec. 26.5. All right, title and interest of the State of Illinois in and to submerged lands, naturally and artificially made or reclaimed lands, both within the boundaries of the harbor and adjoining its outer or water side, are vested in the Chicago Park District for harbor and other public purposes, and the same shall be a part of the public park under the jurisdiction of the Chicago Park District. The harbor, and all real and personal property connected therewith, owned and operated by the Chicago Park District under the provisions of this section are exempt from taxation.
(Source: Laws 1959, p. 2014.)

(70 ILCS 1505/26.6) (from Ch. 105, par. 333.23q)
Sec. 26.6. The Chicago Park District has power to borrow money by issuing its bonds in anticipation of its revenue from such harbor or from any buildings, structures or facilities to accomplish any of the purposes of this section and to refund such bonds. Such bonds shall be authorized by ordinance and may be issued in one or more series, and bear dates of maturity at such time or times not to exceed 40 years from their respective dates, bear interest at such rates not exceeding the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, payable semi-annually, be in such denominations, be in such form either coupon or registered, be executed in such manner, be payable in such medium of payment at such place, be subject to such terms of redemption with or without premium, and may be registrable as to principal or as to both principal and interest as the ordinance may provide.
The bonds are negotiable instruments.
The bonds shall be sold at a price so that the interest cost of the proceeds thereof shall not exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, payable semi-annually, computed to maturity according to standard tables of bond values, and shall be sold in such manner and at such time as the Commissioners of the Chicago Park District shall determine.
Pending the preparation or execution of definitive bonds, interim receipts or certificates or temporary bonds may be delivered to the purchasers or pledgees of these bonds. These bonds bearing the signature of officers in office on the date of the signing thereof shall be valid and binding obligations notwithstanding that before delivery thereof and payment therefor any or all of the persons whose signatures appear thereon cease to be such officers.
No holder of any bond issued under this law shall ever have the right to compel any exercise of taxing power of the Chicago Park District to pay the bond or interest thereon. Each bond issued under this section is payable solely from the revenue derived from the operation of the harbor and facilities. The bond shall not in any event constitute a debt of the Chicago Park District within any statutory or constitutional limitations, and this shall be plainly stated on the face of each bond.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-4.)

(70 ILCS 1505/26.7) (from Ch. 105, par. 333.23r)
Sec. 26.7. If the Commissioners of the Chicago Park District desire to issue bonds pursuant to the provisions of Sections 26.1 to 26.10, both inclusive, of this Act as now enacted and as may hereafter be amended, they shall adopt an ordinance describing in a general way the harbor and facilities thereof, or relating thereto, to be acquired, constructed, enlarged, improved, operated and maintained as a harbor for the use and benefit of the public, and refer to the general plans and specifications therefor prepared for that purpose. These plans and specifications shall be placed on file in the office of the Secretary of the Chicago Park District and shall be open to the inspection of the public. Such ordinance shall set out the estimated cost of the harbor or facilities thereof, or relating thereto, and shall fix the maximum amount of revenue bonds proposed to be issued therefor. This amount shall not exceed the estimated cost of the harbor and facilities, including engineering, legal and other expenses, together with interest cost to a date 12 months subsequent to the estimated date of completion. Such ordinance may contain such covenants which shall be part of the contract between the Chicago Park District and the holders of such bonds and the Trustee, if any, for the bondholders having such rights and duties as may be provided therein for the enforcement and protection of such covenants as may be deemed necessary and advisable as to:
(a) The issuance of additional bonds that may thereafter be issued payable from the revenues derived from the operation of such harbor or buildings, structures and facilities, and for the payment of the principal and interest on such bonds;
(b) The regulations as to the use of any such harbor and facilities to assure the efficient use and occupancy thereof;
(c) Kind and amount of insurance to be carried, including use and occupancy insurance, cost of which shall be payable only from the revenues derived from the harbor and facilities;
(d) Operation, maintenance, management, accounting and auditing, employment of harbor engineers and consultants, and keeping of records, reports and audits of any such harbor and facilities;
(e) The obligation of the Chicago Park District to maintain the harbor and facilities in good condition and to operate same in an economical and efficient manner;
(f) Providing for setting aside any sinking funds, reserve funds, depreciation funds and such other special funds as may be found needful and the regulation and disposition thereof;
(g) Providing for the setting aside of a sinking fund into which shall be payable from the revenues of such harbor and facilities from month to month as such revenues are collected such sums as will be sufficient to pay the accruing interest and retire the bonds at maturity;
(h) Agreeing to fix and collect fees and rents and other charges for the use of such harbor or facilities, sufficient together with other available money to produce revenue adequate to pay the bonds at maturity and accruing interest and reserves therefor, and sufficient to pay cost of maintenance, operation and depreciation thereof in such order of priority as shall be provided by the ordinance authorizing the bonds;
(i) Fixing procedure by which the terms of any contract with the holders of the bonds may be amended, the amount of bonds the holders of which must consent thereto, and the manner in which consent may be given;
(j) Providing the procedure for refunding such bonds;
(k) Providing whether and to what extent and upon what terms and conditions, if any, the holder of bonds or coupons issued under such ordinance, or the Trustee, if any, may by action, mandamus, injunction or other proceeding, enforce or compel the performance of all duties required by this Act, including the fixing, maintaining and collecting of fees, rates or other charges for the use of the harbor or other facilities, or for any service rendered by the Chicago Park District in the operation thereof as will be sufficient, together with other available money, to pay the principal of and interest upon these revenue bonds as they become due and reserves therefor and sufficient to pay the cost of maintenance and operation and depreciation of the harbor and facilities in the order of priority as provided in the ordinance authorizing the bonds and application of the income and revenue thereof;
(l) Such other covenants as may be deemed necessary or desirable to assure a successful and profitable operation of the harbor and facilities, and prompt payment of the principal of and interest upon the bonds so authorized.
The Chicago Park District may enter into a trust agreement to secure payment of the bonds issued hereunder.
After the ordinance has been adopted and approved, it shall be published once in a newspaper published and having a general circulation in the Chicago Park District and shall become effective ten days after publication or posting thereof.
(Source: P.A. 83-345.)

(70 ILCS 1505/26.8) (from Ch. 105, par. 333.23s)
Sec. 26.8. Whenever revenue bonds are issued under Sections 26.1 to 26.10, both inclusive, of this Act as now enacted and as may hereafter be amended, the revenues received from the operation of the harbor or facilities shall be deposited in a separate fund which shall be used only in paying the principal and interest of these revenue bonds and reserves therefor and the cost of maintenance, operation and depreciation of the harbor and facilities in such order of priority as shall be provided by the respective ordinances authorizing revenue bonds, provided, however, no priority accorded by such an ordinance may be impaired by a subsequent ordinance authorizing revenue bonds unless specifically so permitted by a covenant of the kind authorized to be included in an ordinance by Section 26.7. Such revenue in excess of requirements for payment of principal of and interest upon these bonds and reserves and for payment of cost of maintenance, operation and depreciation of the harbor and facilities may be used for rehabilitation of the harbor and facilities, necessary reconstructions and expansion, construction of new facilities or for retirement of any outstanding bonds issued for harbor purposes. After all such bonds have been paid, such revenues may be transferred to the general corporate fund of the Chicago Park District and be used for the maintenance, operation, repair and development of the harbor or facilities or for any corporate purpose.
(Source: Laws 1959, p. 2014.)

(70 ILCS 1505/26.9) (from Ch. 105, par. 333.23t)
Sec. 26.9. The Chicago Park District has the power to secure grants and loans, or either, from the United States Government, or any agency thereof, for financing the planning, establishment and constructions, enlargement and improvement of any harbor or any part thereof, authorized by this law. For such purposes it may issue and sell or pledge to the United States Government, or any agency thereof, all or any part of the revenue bonds authorized under this law, and execute contracts and documents and do all things that may be required by the United States Government, or any agency thereof, provided that such contracts and documents do not conflict with the provisions of any ordinance authorizing and securing the payment of outstanding bonds of the Chicago Park District theretofore issued that are payable from the revenues derived from the operation of the harbor or facilities.
(Source: Laws 1959, p. 2014.)

(70 ILCS 1505/26.10) (from Ch. 105, par. 333.23u)
Sec. 26.10. The State and all counties, cities, villages, incorporated towns and other municipal corporations, political subdivisions and public bodies, and public officers of any thereof, all banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies and other persons carrying on a banking business, all insurance companies, insurance associations and other persons carrying on an insurance business, and all executors, administrators, guardians, trustees and other fiduciaries may legally invest any sinking funds, moneys or other funds belonging to them or within their control in any bonds, including refunding bonds, issued pursuant to this law, it being the purpose of this section to authorize the investment in such bonds of all sinking, insurance, retirement, compensation, pension and trust funds, whether owned or controlled by private or public persons or officers; provided, however, that nothing contained in this section may be construed as relieving any person, firm, or corporation from any duty of exercising reasonable care in selecting securities for purpose of investment.
(Source: Laws 1959, p. 2014.)

(70 ILCS 1505/26.10-1) (from Ch. 105, par. 333.23u-1)
Sec. 26.10-1. The territory known as Grant Park shall be under the jurisdiction of the Chicago Park District and shall be subject to the provisions of "An Act in relation to Grant Park and to amend an Act in relation thereto", enacted by the 84th General Assembly.
(Source: P.A. 84-978.)

(70 ILCS 1505/26.10-2) (from Ch. 105, par. 333.23u-2)
Sec. 26.10-2. It is hereby declared that the transfer of land effected by this Section is intended for the improvement of certain park facilities, in order to further the public interest, including the expansion of the John G. Shedd Aquarium lying within the boundaries of the Chicago Park District. In furtherance thereof, all right, title and interest that the State of Illinois has or may have in and to the following described land, now or heretofore submerged beneath the waters of Lake Michigan, shall be vested in and is hereby quitclaimed and conveyed in fee to the Chicago Park District, its successors or assigns: An approximately 2.01 acre irregular shaped tract of submerged land bounded to the west and south by the toe of the existing lake wall surrounding the Shedd Aquarium; to the east by a 320' radius taken from a point 113' due east of the center of the existing Shedd Aquarium building, which radius will intersect a north-south line 184.5 feet due east of the existing north-south lake wall on the north side of Solidarity Drive. In the event that the reclamation of submerged lands in association with the expansion of the John G. Shedd Aquarium upon the above described real property has not begun by January 1, 1997, such right, title and interest vested in and conveyed hereby to the Chicago Park District, its successors or assigns, shall revert back to the State of Illinois. The provisions of this Section shall not affect in any way whatsoever the requirements of "An Act in relation to the regulation of the rivers, lakes and streams of the State of Illinois", approved June 10, 1911, as amended.
(Source: P.A. 85-133.)

(70 ILCS 1505/26.10-3) (from Ch. 105, par. 333.23u-3)
Sec. 26.10-3. As soon after the end of each fiscal year as may be expedient, the commissioners shall cause to be prepared and printed a complete and detailed report and financial statement of the district's operations and of the district's assets and liabilities. A reasonably sufficient number of copies of such report shall be delivered to the appropriate committee of the Chicago City Council.
(Source: P.A. 85-1411.)

(70 ILCS 1505/26.10-4)
Sec. 26.10-4. Definitions. The following terms, whenever used or referred to in this Act, have the following meaning unless the context requires a different meaning:
"Delivery system" means the design and construction approach used to develop and construct a project.
"Design-bid-build" means the traditional delivery system used on public projects that incorporates the Local Government Professional Services Selection Act (50 ILCS 510/) and the principles of competitive selection.
"Design-build" means a delivery system that provides responsibility within a single contract for the furnishing of architecture, engineering, land surveying and related services as required, and the labor, materials, equipment, and other construction services for the project.
"Design-build contract" means a contract for a public project under this Act between the Chicago Park District and a design-build entity to furnish architecture, engineering, land surveying, landscape architecture, and related services as required, and to furnish the labor, materials, equipment, and other construction services for the project. The design-build contract may be conditioned upon subsequent refinements in scope and price and may allow the Chicago Park District to make modifications in the project scope without invalidating the design-build contract.
"Design-build entity" means any individual, sole proprietorship, firm, partnership, joint venture, corporation, professional corporation, or other entity that proposes to design and construct any public project under this Act. A design-build entity and associated design-build professionals shall conduct themselves in accordance with the laws of this State and the related provisions of the Illinois Administrative Code, as referenced by the licensed design professionals Acts of this State.
"Design professional" means any individual, sole proprietorship, firm, partnership, joint venture, corporation, professional corporation, or other entity that offers services under the Illinois Architecture Practice Act of 1989 (225 ILCS 305/), the Professional Engineering Practice Act of 1989 (225 ILCS 325/), the Structural Engineering Practice Act of 1989 (225 ILCS 340/), or the Illinois Professional Land Surveyor Act of 1989 (225 ILCS 330/).
"Landscape architect design professional" means any person, sole proprietorship, or entity such as a partnership, professional service corporation, or corporation that offers services under the Illinois Landscape Architecture Act of 1989.
"Evaluation criteria" means the requirements for the separate phases of the selection process for design-build proposals as defined in this Act and may include the specialized experience, technical qualifications and competence, capacity to perform, past performance, experience with similar projects, assignment of personnel to the project, and other appropriate factors. Price may not be used as a factor in the evaluation of Phase I proposals.
"Proposal" means the offer to enter into a design-build contract as submitted by a design-build entity in accordance with this Act.
"Request for proposal" means the document used by the Chicago Park District to solicit proposals for a design-build contract.
"Scope and performance criteria" means the requirements for the public project, including but not limited to, the intended usage, capacity, size, scope, quality and performance standards, life-cycle costs, and other programmatic criteria that are expressed in performance-oriented and quantifiable specifications and drawings that can be reasonably inferred and are suited to allow a design-build entity to develop a proposal.
"Guaranteed maximum price" means a form of contract in which compensation may vary according to the scope of work involved but in any case may not exceed an agreed total amount.
(Source: P.A. 96-777, eff. 8-28-09; 96-1000, eff. 7-2-10.)

(70 ILCS 1505/26.10-5)
Sec. 26.10-5. Authorization for design-build; advertisement.
(a) The Chicago Park District shall have the power to enter into design-build contracts. In addition to the requirements set forth in its ordinances, the Chicago Park District shall advertise a design-build solicitation at least once in a daily newspaper of general circulation in Cook County. The date that Phase I submissions by design-build entities are due must be at least 14 calendar days after the date the newspaper advertisement for design-build proposals is first published. The advertisement shall identify the design-build project, the due date, the place and time for Phase I submissions, and the place where proposers can obtain a complete copy of the request for design-build proposals, including the criteria for evaluation and the scope and performance criteria. The Chicago Park District is not precluded from using other media or from placing advertisements in addition to the one required under this subsection.
(b) The Chicago Park District may reject any and all bids and proposals received and may readvertise for bids or issue a new request for design-build proposals.
(Source: P.A. 96-777, eff. 8-28-09.)

(70 ILCS 1505/26.10-6)
Sec. 26.10-6. Solicitation of design-build proposals.
(a) When the Chicago Park District elects to use the design-build delivery method, it must issue a notice of intent to receive proposals for the project at least 14 days before issuing the request for the proposal. The Chicago Park District must publish the advance notice in a daily newspaper of general circulation in Cook County. The Chicago Park District is encouraged to use publication of the notice in related construction industry service publications. A brief description of the proposed procurement must be included in the notice. The Chicago Park District must provide a copy of the request for proposal to any party requesting a copy.
(b) The request for proposal shall be prepared for each project and must contain, without limitation, the following information:
(1) A preliminary schedule for the completion of the

contract.

(2) The proposed budget for the project, the source

of funds, and the currently available funds at the time the request for proposal is submitted.

(3) Prequalification criteria for design-build

entities wishing to submit proposals. The Chicago Park District shall include, at a minimum, its normal prequalification, licensing, registration, and other requirements, but nothing contained herein precludes the use of additional prequalification criteria by the Chicago Park District.

(4) Material requirements of the contract, including

but not limited to, the proposed terms and conditions, required performance and payment bonds, insurance, and the entity's plan to comply with the utilization goals established by the corporate authorities of the Chicago Park District for minority and women business enterprises and to comply with Section 2-105 of the Illinois Human Rights Act.

(5) The performance criteria.
(6) The evaluation criteria for each phase of the

solicitation.

(7) The number of entities that will be considered

for the technical and cost evaluation phase.

(c) The Chicago Park District may include any other relevant information that it chooses to supply. The design-build entity shall be entitled to rely upon the accuracy of this documentation in the development of its proposal.
(d) The date that proposals are due must be at least 21 calendar days after the date of the issuance of the request for proposal. In the event the cost of the project is estimated to exceed $12,000,000, then the proposal due date must be at least 28 calendar days after the date of the issuance of the request for proposal. The Chicago Park District shall include in the request for proposal a minimum of 30 days to develop the Phase II submissions after the selection of entities from the Phase I evaluation is completed.
(Source: P.A. 96-777, eff. 8-28-09.)

(70 ILCS 1505/26.10-7)
Sec. 26.10-7. Development of design-build scope and performance criteria.
(a) The Chicago Park District shall develop, with the assistance of a licensed design professional or a landscape architect design professional, as appropriate, a request for proposal, which shall include scope and performance criteria. The scope and performance criteria must be in sufficient detail and contain adequate information to reasonably apprise the qualified design-build entities of the Chicago Park District's overall programmatic needs and goals, including criteria and preliminary design plans, general budget parameters, schedule, and delivery requirements.
(b) Each request for proposal shall also include a description of the level of design to be provided in the proposals. This description must include the scope and type of renderings, drawings, and specifications that, at a minimum, will be required by the Chicago Park District to be produced by the design-build entities.
(c) The scope and performance criteria shall be prepared by a design professional or a landscape architect design professional, as appropriate, who is an employee of the Chicago Park District, or the Chicago Park District may contract with an independent design professional selected under the Local Government Professional Services Selection Act (50 ILCS 510/) to provide these services.
(d) The design professional or landscape architect design professional that prepares the scope and performance criteria is prohibited from participating in any design-build entity proposal for the project.
(Source: P.A. 96-777, eff. 8-28-09.)

(70 ILCS 1505/26.10-8)
Sec. 26.10-8. Procedures for design-build selection.
(a) The Chicago Park District must use a two-phase procedure for the selection of the successful design-build entity. Phase I of the procedure will evaluate and shortlist the design-build entities based on qualifications, and Phase II will evaluate the technical and cost proposals.
(b) The Chicago Park District shall include in the request for proposal the evaluating factors to be used in Phase I. These factors are in addition to any prequalification requirements of design-build entities that the Chicago Park District has set forth. Each request for proposal shall establish the relative importance assigned to each evaluation factor and subfactor, including any weighting of criteria to be employed by the Chicago Park District. The Chicago Park District must maintain a record of the evaluation scoring to be disclosed in event of a protest regarding the solicitation.
The Chicago Park District shall include the following criteria in every Phase I evaluation of design-build entities: (1) experience of personnel; (2) successful experience with similar project types; (3) financial capability; (4) timeliness of past performance; (5) experience with similarly sized projects; (6) successful reference checks of the firm; (7) commitment to assign personnel for the duration of the project and qualifications of the entity's consultants; and (8) ability or past performance in meeting or exhausting good faith efforts to meet the utilization goals for minority and women business enterprises established by the corporate authorities of the Chicago Park District and in complying with Section 2-105 of the Illinois Human Rights Act. The Chicago Park District may include any additional relevant criteria in Phase I that it deems necessary for a proper qualification review.
The Chicago Park District may not consider any design-build entity for evaluation or award if the entity has any pecuniary interest in the project or has other relationships or circumstances, including but not limited to, long-term leasehold, mutual performance, or development contracts with the Chicago Park District, that may give the design-build entity a financial or tangible advantage over other design-build entities in the preparation, evaluation, or performance of the design-build contract or that create the appearance of impropriety. No design-build proposal shall be considered that does not include an entity's plan to comply with the requirements established in the minority and women business enterprises and economically disadvantaged firms established by the corporate authorities of the Chicago Park District and with Section 2-105 of the Illinois Human Rights Act.
Upon completion of the qualifications evaluation, the Chicago Park District shall create a shortlist of the most highly qualified design-build entities. The Chicago Park District, in its discretion, is not required to shortlist the maximum number of entities as identified for Phase II evaluation, provided however, no less than 2 design-build entities nor more than 6 are selected to submit Phase II proposals.
The Chicago Park District shall notify the entities selected for the shortlist in writing. This notification shall commence the period for the preparation of the Phase II technical and cost evaluations. The Chicago Park District must allow sufficient time for the shortlist entities to prepare their Phase II submittals considering the scope and detail requested by the Chicago Park District.
(c) The Chicago Park District shall include in the request for proposal the evaluating factors to be used in the technical and cost submission components of Phase II. Each request for proposal shall establish, for both the technical and cost submission components of Phase II, the relative importance assigned to each evaluation factor and subfactor, including any weighting of criteria to be employed by the Chicago Park District. The Chicago Park District must maintain a record of the evaluation scoring to be disclosed in event of a protest regarding the solicitation.
The Chicago Park District shall include the following criteria in every Phase II technical evaluation of design-build entities: (1) compliance with objectives of the project; (2) compliance of proposed services to the request for proposal requirements; (3) quality of products or materials proposed; (4) quality of design parameters; (5) design concepts; (6) innovation in meeting the scope and performance criteria; and (7) constructability of the proposed project. The Chicago Park District may include any additional relevant technical evaluation factors it deems necessary for proper selection.
The Chicago Park District shall include the following criteria in every Phase II cost evaluation: the guaranteed maximum project cost and the time of completion. The Chicago Park District may include any additional relevant technical evaluation factors it deems necessary for proper selection. The guaranteed maximum project cost criteria weighing factor shall not exceed 30%.
The Chicago Park District shall directly employ or retain a licensed design professional or landscape architect design professional, as appropriate, to evaluate the technical and cost submissions to determine if the technical submissions are in accordance with generally accepted industry standards.
Upon completion of the technical submissions and cost submissions evaluation, the Chicago Park District may award the design-build contract to the highest overall ranked entity.
(Source: P.A. 100-201, eff. 8-18-17.)

(70 ILCS 1505/26.10-9)
Sec. 26.10-9. Small design-build projects. In any case where the total overall cost of the project is estimated to be less than $12,000,000, the Chicago Park District may combine the two-phase procedure for design-build selection described in Section 26.10-8 into one combined step, provided that all the requirements of evaluation are performed in accordance with Section 26.10-8.
(Source: P.A. 96-777, eff. 8-28-09.)

(70 ILCS 1505/26.10-10)
Sec. 26.10-10. Submission of design-build proposals. Design-build proposals must be properly identified and sealed. Proposals may not be reviewed until after the deadline for submission has passed as set forth in the request for proposals. All design-build entities submitting proposals shall be disclosed after the deadline for submission, and all design-build entities who are selected for Phase II evaluation shall also be disclosed at the time of that determination.
Phase II design-build proposals shall include a bid bond in the form and security as designated in the request for proposals. Proposals shall also contain a separate sealed envelope with the cost information within the overall proposal submission. Proposals shall include a list of all design professionals, landscape architect design professionals, and other entities to which any work may be subcontracted during the performance of the contract.
Proposals must meet all material requirements of the request for proposal or they may be rejected as non-responsive. The Chicago Park District shall have the right to reject any and all proposals.
The drawings and specifications of any unsuccessful design-build proposal shall remain the property of the design-build entity.
The Chicago Park District shall review the proposals for compliance with the performance criteria and evaluation factors.
Proposals may be withdrawn prior to the due date and time for submissions for any cause. After evaluation begins by the Chicago Park District, clear and convincing evidence of error is required for withdrawal.
(Source: P.A. 96-777, eff. 8-28-09.)

(70 ILCS 1505/26.10-11)
Sec. 26.10-11. Design-build award. The Chicago Park District may award a design-build contract to the highest overall ranked entity. Notice of award shall be made in writing. Unsuccessful entities shall also be notified in writing. The Chicago Park District may not request a best and final offer after the receipt of proposals. The Chicago Park District may negotiate with the selected design-build entity after award but prior to contract execution for the purpose of securing better terms than originally proposed, provided that the salient features of the request for proposal are not diminished.
(Source: P.A. 96-777, eff. 8-28-09.)

(70 ILCS 1505/26.10-12)
Sec. 26.10-12. Vaccinations administered on Chicago Park District property. The Chicago Park District may not prohibit licensed medical personnel from using appropriate medical equipment, including needles, to administer vaccinations as part of a health related program or fair held on property owned or leased by the Chicago Park District, provided that all permit requirements, policies, and procedures of the Chicago Park District are complied with in full as determined by the Chicago Park District.
(Source: P.A. 97-211, eff. 7-28-11.)

(70 ILCS 1505/26.11) (from Ch. 105, par. 333.23v)
Sec. 26.11. If any provision of this Act or the application thereof to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this Act which can be given effect without the invalid application or provision, and to this end the provisions of this Act are declared to be severable.
(Source: P.A. 79-1053.)



70 ILCS 1510/ - Chicago Park District Working Cash Fund Act.

(70 ILCS 1510/0.01) (from Ch. 105, par. 333.23x)
Sec. 0.01. Short title. This Act may be cited as the Chicago Park District Working Cash Fund Act.
(Source: P.A. 86-1324.)

(70 ILCS 1510/1) (from Ch. 105, par. 333.24)
Sec. 1. The Chicago Park District is authorized to create, maintain and administer a fund to be known as a working cash fund in the manner prescribed by this act for the purpose of enabling said park district to have in its treasury at all times sufficient money to meet demands for ordinary and necessary expenditures for general corporate purposes.
(Source: Laws 1935, p. 1024.)

(70 ILCS 1510/2) (from Ch. 105, par. 333.25)
Sec. 2. For the purpose of creating such working cash fund the commissioners of the Chicago Park District, without the submission thereof to the voters for approval, may incur an indebtedness and issue bonds therefor in an amount not to exceed $40,000,000 in addition to bonds in the amount of $25,000,000 heretofore authorized, and in addition to bonds in the amounts of $5,000,000 and $7,000,000 heretofore authorized, and issued for that purpose. Bonds in the amount of not to exceed $40,000,000 may be sold in any one year and if such maximum amount shall not be so sold in the first year the balance thereof may be sold in any year thereafter at the discretion of the commissioners.
Such bonds shall be authorized by ordinance and shall be of the form and denomination, payable at the place and bear such date as may be determined by the commissioners and shall mature within not to exceed 20 years from their date or, for bonds issued after the effective date of this amendatory Act of the 93rd General Assembly, within not to exceed 30 years from their date, but may be made callable on any interest payment date at the price of par and accrued interest after notice shall be given by publication or otherwise and at the time or times and in the manner as may be provided in the bond ordinance.
Such bonds may be registered as to principal and shall bear interest at the rate of not more than that permitted in "An Act to authorize public corporations to issue bonds, other evidences of indebtedness and tax anticipation warrants subject to interest rate limitations set forth therein", approved May 26, 1970, as now or hereafter amended, such interest to be payable at such time and place and in such manner as may be provided in the bond ordinance.
The bonds may be signed by the facsimile signature of the President with like effect as if signed with his genuine signature and shall be signed by such other officers of the Chicago Park District as may be designated in the bond ordinance.
The validity of any bond shall remain unimpaired although one or more of the officers executing same shall have ceased to be such officer or officers before delivery thereof.
Such bonds may be sold for such price and after such advertising as shall be approved and directed by the commissioners.
Money received from the proceeds of taxes levied for payment of principal of and interest upon such bonds shall be deposited in a special fund of such municipality and designated as "Bond and Interest Sinking Fund Account of the Chicago Park District." Said fund shall be faithfully applied to the payment of the bonds and interest thereon for which such taxes were levied.
If such money is not immediately necessary for the payment of said bonds or if the bonds cannot be purchased before maturity then said money may be invested under the direction of the commissioners in bonds or other interest bearing obligations of the United States or bonds of the State of Illinois.
The maturity date of the invested securities shall be prior to the due date of the bonds for the payment of which said money was collected. Such securities may be sold when ordered by the commissioners if necessary to obtain money to meet bond and interest payments.
Prior to the maturity of the bonds, after setting aside a sum of money equal to the amount of interest that will accrue thereon within the next 6 months period from the time it is proposed to purchase and/or redeem any such bonds, or the commissioners may require that said sum of money be equal to the amount of interest that will so accrue within the next 12 months period, the treasurer of the park district shall use the money available from the proceeds of taxes levied for the payment of the bonds first, in the purchase of such bonds at the lowest price obtainable, but not to exceed their par value and accrued interest, after sealed tenders for such purchase shall have been advertised for as may be directed by the commissioners and thereafter such money shall be used by said official in calling said bonds for payment according to their terms of redemption.
Bonds called for payment and paid or purchased shall be marked paid and cancelled.
Whenever any bonds are so purchased and/or redeemed and cancelled, the taxes thereafter to be extended for payment of interest shall be reduced in the amount of interest that would have thereafter accrued upon such bonds so cancelled, and a resolution shall be adopted by the commissioners finding such facts and a certified copy thereof shall be filed in the office of the county clerk whereupon it shall be the duty of such official to reduce and extend such taxes in accordance therewith.
The ordinance authorizing said bonds shall prescribe all details thereof and shall provide for the levy and collection of a direct annual tax upon all the taxable property within said Chicago Park District sufficient to pay the interest upon and the principal of said bonds as the same become due, which tax shall be in addition to and exclusive of the maximum of all other taxes authorized to be levied by said park district.
A copy of the bond ordinance duly certified shall be filed in the office of the County Clerk of Cook County and shall constitute authority for the extension and collection of such bond and interest taxes as required by the constitution.
(Source: P.A. 93-338, eff. 7-24-03.)

(70 ILCS 1510/3) (from Ch. 105, par. 333.26)
Sec. 3. All money received from the proceeds of the sale of such bonds shall be set apart in said working cash fund by the treasurer and comptroller of the Chicago Park District and shall be used only for the purposes and in the manner hereinafter provided. Such fund and the money therein shall not be regarded as current assets available for appropriation and shall not be appropriated for by the commissioners or included in any other appropriation bill, resolution or ordinance. The commissioners of the Chicago Park District may appropriate moneys to the working cash fund up to the maximum amount allowable in the fund, and the working cash fund may receive such appropriations and any other contributions. In order to provide moneys with which to meet ordinary and necessary disbursements for salaries and other corporate purposes, such fund and the money therein may be transferred in whole or in part to the general corporate fund of the Chicago Park District and shall be disbursed therefrom in anticipation of the collection of any taxes lawfully levied for general corporate purposes or in the anticipation of such taxes, as now or hereafter enacted or amended, imposed by the General Assembly of the State of Illinois to replace revenue lost by units of local government and school districts as a result of the abolition of ad valorem personal property taxes, pursuant to Article IX Section 5 (c) of the Constitution of the State of Illinois.
Moneys transferred to the general corporate fund in anticipation of the collection of taxes shall be deemed to have been transferred in anticipation of the collection of that part of the taxes so levied or to be received which is in excess of the amount thereof required to pay any warrants and interest thereon theretofore or thereafter issued under the provisions of "An Act to provide for the manner of issuing warrants upon the Treasurer of the State or of any county, township, city, village or other municipal corporation and juror's certificates," approved June 27, 1913, as amended, the amount estimated to be required to satisfy debt service and pension or retirement obligations, as set forth in Section 12 of "An Act in relation to State revenue sharing with local government entities", approved July 31, 1969, as amended, and such taxes levied for general corporate purposes when collected shall be applied, first, to the payment of any such warrants and interest thereon and then to the reimbursement of said working cash fund as hereinafter provided.
Upon receipt by the treasurer of the Chicago Park District of any taxes in anticipation of the collection whereof moneys of such working cash fund have been so transferred for disbursement, such fund shall be immediately reimbursed therefrom until the full amount so transferred has been retransferred to such fund.
Unless taxes so received and applied to the reimbursement of the working cash fund, prior to the first day of the twelfth month following the month in which the second installment of due and unpaid real property taxes begin to bear interest, shall be sufficient to effect a complete reimbursement of such funds for any moneys transferred therefrom in anticipation of the collection or receipt of such taxes, such working cash fund shall be reimbursed for the amount of the deficiency therein from any other revenues accruing to said general corporate fund and it shall be the duty of such commissioners to make provision for the immediate reimbursement of the amount of any such deficiency in its next general appropriation bill, ordinance or resolution.
(Source: P.A. 85-459.)

(70 ILCS 1510/4) (from Ch. 105, par. 333.27)
Sec. 4. Money shall be transferred from said working cash fund to the general corporate fund only upon the authority of the commissioners who shall from time to time by separate resolution direct the treasurer to make transfers of such sums as may be required for the purposes herein authorized. Every resolution shall set forth:
(a) The taxes in anticipation of the collection of which such transfer is to be made and from which such working cash fund is to be reimbursed;
(b) The entire amount of taxes extended or which such commissioners estimate will be extended or received for any year, in anticipation of the collection of all or part of which, such transfer is to be made;
(c) The aggregate amount of warrants theretofore issued in anticipation of the collection of such taxes under the provisions of "An Act to provide for the manner of issuing warrants upon the treasurer of the state or of any county, township, city, village or other municipal corporation and jurors' certificates," approved June 27, 1913, as amended, together with the amount of interest accrued and/or which such commissioners estimate will accrue thereon.
(d) The aggregate amount of moneys theretofore transferred from the working cash fund to the general corporate fund in anticipation of the collection of such taxes.
(e) The aggregate amount of receipts from taxes imposed to replace revenue lost by units of local government and school districts as a result of the abolition of ad valorem personal property taxes, pursuant to Article IX, Section 5(c) of the Constitution of the State of Illinois, which the corporate authorities estimate will be set aside for the payment of the proportionate amount of debt service and pension or retirement obligations, as required by Section 12 of "An Act in relation to State Revenue Sharing with local government entities", approved July 31, 1969, as amended.
The amount which any such resolution shall direct the treasurer so to transfer, in anticipation of the collection of taxes levied or to be received for any year, together with the aggregate amount of such tax anticipation warrants theretofore issued against such taxes and the amount of the interest accrued and/or estimated to accrue on such warrants, the amount estimated to be required to satisfy debt service and pension or retirement obligations, as set forth in Section 12 of "An Act in relation to State revenue sharing with local government entities", approved July 31, 1969, as amended, and the aggregate amount of such transfers theretofore made in anticipation of the collection of such taxes, shall not exceed ninety per cent of the actual estimated amount of said taxes extended and to be extended or to be received as set forth in said resolution.
To the extent that at any time moneys are available in the working cash fund they shall be transferred to the general corporate fund and disbursed for the payment of salaries and other corporate expenses so as to avoid whenever possible, the issuance of tax anticipation warrants.
(Source: P.A. 81-1506.)

(70 ILCS 1510/4.1)
Sec. 4.1. Abolishment of working cash fund.
(a) The commissioners of the Chicago Park District may abolish its working cash fund by resolution and may transfer any balance remaining in the fund, including any interest that may have accrued, to the general corporate fund of the Chicago Park District at the end of the then current fiscal year. Any outstanding loans to other District funds shall be paid or become payable to the general corporate fund of the Chicago Park District at the close of the then current fiscal year.
(b) Any obligation incurred by the Chicago Park District pursuant to Section 2 shall be discharged as therein provided.
(Source: P.A. 94-840, eff. 6-6-06.)

(70 ILCS 1510/5) (from Ch. 105, par. 333.28)
Sec. 5. Any member of the board of commissioners of the Chicago Park District or any other person holding any other office, trust or employment under such commissioners who shall be guilty of the wilful violation of any of the provisions of this Act, shall be guilty of a business offense and shall be fined not to exceed $10,000 and shall forfeit the right to his office, trust or employment and shall be removed therefrom. Any such member or other person shall be liable for any sum that may be unlawfully diverted from such working cash fund or otherwise used, to be recovered by such commissioners, or by any taxpayer in the name and for the benefit of such commissioners, in an appropriate civil action: provided that such taxpayer shall file a bond for the costs and be liable for all costs taxed against such commissioners in such suit and judgment shall be rendered accordingly. Provided, also, that nothing herein shall bar any other remedies.
(Source: P.A. 79-1366.)

(70 ILCS 1510/7) (from Ch. 105, par. 333.28b)
Sec. 7. As used in Sections 8 through 16 of this Act (the "Project Sections") the term "project" means: (a) any project, including one or more buildings and other structures, improvements and equipment whether or not on the same site or sites, now existing or hereafter acquired, suitable for use by the Chicago Park District and limited to the purposes of furnishing or providing (1) food and drink, or (2) stadium improvements, or both, in furtherance of the purposes, powers, duties or responsibilities of the Chicago Park District, including the sites thereof and other rights in land therefor whether improved or unimproved, site preparation and landscaping, and all appurtenances and facilities incidental thereto, and other improvements necessary or convenient thereto for the purposes of furnishing or providing (1) food and drink, or (2) stadium improvements, or both; or (b) any land, buildings or equipment comprising an addition to, or renovation, rehabilitation or improvement of any existing project undertaken for the purposes of furnishing or providing (1) food and drink, or (2) stadium improvements, or both.
(Source: P.A. 83-1362.)

(70 ILCS 1510/8) (from Ch. 105, par. 333.28c)
Sec. 8. In addition to the powers and authority now possessed by it, the Chicago Park District shall have the power:
(a) To acquire by gift, lease or purchase, construct, reconstruct, improve, better or extend, or to finance the acquisition, construction, reconstruction, improvement, betterment, or extension of any project within its boundaries, and to acquire by gift, lease or purchase lands or rights in land in connection therewith.
(b) To issue its bonds to finance in whole or in part the cost of the acquisition, purchase, construction, reconstruction, improvement, betterment or extension of any project. The commissioners of the Chicago Park District in determining such cost may include all cost and estimated cost of the issuance of such bonds, all engineering, inspection, fiscal and legal expenses, and interest which it is estimated will accrue during the construction period and for 6 months thereafter on money borrowed or which it is estimated will be borrowed pursuant to the Project Sections.
(c) To operate such project or to rent or lease such project or to loan the proceeds of its bonds to commercial enterprises (which may include corporations, partnerships or individuals engaged in business or commerce) in such manner that rents, charges, fees or other payments to be derived with respect to the project shall be fixed and revised from time to time so as to produce income and revenues sufficient to provide for the prompt payment of principal of and interest upon all bonds issued under the Project Sections when due, and to provide for the operation and maintenance of such project and other expenses incident thereto and to create and maintain reasonable reserves therefor.
(d) To pledge to the punctual payment of bonds authorized under the Project Sections and interest thereon the income and revenues to be received with respect to such project (including improvements, betterments or extensions thereto thereafter constructed or acquired) sufficient to pay such bonds and interest as they become due and to create and maintain reasonable reserves therefor.
(e) To issue its bonds to refund in whole or in part, bonds theretofore issued under authority of the Project Sections.
(Source: P.A. 82-493.)

(70 ILCS 1510/9) (from Ch. 105, par. 333.28d)
Sec. 9. The financing of the acquisition, construction, reconstruction, improvement, betterment or extension of any project may be authorized to be issued under the Project Sections to provide funds for such purpose or purposes or for the refunding of bonds theretofore issued under the Project Sections, by ordinance of the commissioners which may be adopted at the same meeting at which it is introduced by a majority of all commissioners then in office and shall take effect immediately upon adoption. The bonds shall bear interest at such rate or rates without regard to any limitation in any other law, may be payable at such times, may be in one or more series, may bear such date or dates, may mature at such time or times not exceeding 40 years from their respective dates, may be payable in such medium of payment at such place or places, may carry such registration privileges, may be subject to such terms of redemption, may be executed in such manner, may contain such terms, covenants, and conditions, and may be in such form, either coupon or registered, as such ordinance or subsequent ordinances may provide. The bonds may be sold in such manner and upon such terms as may be deemed advisable by the commissioners. Pending the preparation of the definitive bonds, interim receipts or certificates in such form and with such provisions as the commissioners may determine may be issued to the purchaser or purchasers of bonds sold pursuant to the Project Sections. The bonds and interim receipts or certificates are fully negotiable within the meaning and for all purposes of the Uniform Commercial Code.
(Source: P.A. 82-493.)

(70 ILCS 1510/10) (from Ch. 105, par. 333.28e)
Sec. 10. Any ordinance authorizing the issuance of bonds under the Project Sections may contain covenants as to: (a) the use and disposition of the income and revenues from or with respect to the project for which the bonds are to be issued, including the creation and maintenance of reserves; (b) the issuance of other or additional bonds payable from the income and revenues from or with respect to such project; (c) the maintenance and repair of such project; and (d) the insurance to be carried thereon and the use and disposition of insurance moneys.
The provisions of the Project Sections and any such ordinance or ordinances shall be a contract with the holder or holders of the bonds and continue in effect until the principal of and the interest on the bonds so issued have been fully paid, and the duties of the Chicago Park District and its commissioners and officers under the Project Sections and any such ordinance or ordinances are enforceable by any bondholder by mandamus or other appropriate suit, action or proceedings in any court of competent jurisdiction.
(Source: P.A. 82-493.)

(70 ILCS 1510/11) (from Ch. 105, par. 333.28f)
Sec. 11. The bonds bearing the signatures of officers in office on the date of the signing thereof are valid and bonding obligations, notwithstanding that before the delivery thereof and payment therefor any or all the persons whose signatures appear thereon have ceased to be officers of the Chicago Park District. The validity of the bonds is not dependent on nor affected by the validity or regularity of any proceedings relating to the acquisition, purchase, construction, reconstruction, improvement, betterment or extension of the project for which the bonds are issued. The ordinance authorizing the bonds may provide that the bonds shall contain a recital that they are issued pursuant to the Project Sections, which recital is conclusive evidence of their validity and of the regularity of their issuance.
(Source: P.A. 82-493.)

(70 ILCS 1510/12) (from Ch. 105, par. 333.28g)
Sec. 12. All bonds issued under the Project Sections have a lien upon the income and revenues derived by the Chicago Park District with respect to the project for which the bonds have been issued, and the ordinance authorizing such bonds may provide for the issuance of additional bonds to be equally and ratably secured by a lien upon such income and revenues or may provide that the lien upon such income and revenues for future bonds is subordinate.
(Source: P.A. 82-493.)

(70 ILCS 1510/13) (from Ch. 105, par. 333.28h)
Sec. 13. No holder of any bonds issued under the Project Sections has the right to compel any exercise of taxing power of the Chicago Park District to pay the bonds or the interest thereon, and the bonds do not constitute an indebtedness of the Chicago Park District or a loan of credit thereof within the meaning of any constitutional or statutory provision. It shall be plainly stated on the face of each bond that it has been issued under the provisions of the Project Sections and that it does not constitute an indebtedness of the Chicago Park District or a loan of credit thereof within the meaning of any constitutional or statutory provision.
(Source: P.A. 82-493.)

(70 ILCS 1510/14) (from Ch. 105, par. 333.28i)
Sec. 14. The commissioners of the Chicago Park District shall prescribe and collect revenues with respect to a project and shall revise such from time to time whenever necessary so that such revenues are always sufficient to pay when due all bonds and interest thereon for the payment of which such revenues are pledged, including reserves therefor.
(Source: P.A. 82-493.)

(70 ILCS 1510/15) (from Ch. 105, par. 333.28j)
Sec. 15. The powers conferred by the Project Sections are in addition and supplemental to, and the limitations imposed by the Project Sections shall not affect, the powers conferred by any other law. Projects may be acquired, purchased, constructed, reconstructed, improved, bettered and extended, and bonds may be issued under the Project Sections for such purposes, notwithstanding that any other law may provide for the acquisition, purchase, construction, reconstruction, betterment and extension of a like project, or the issuance of bonds for like purposes, and without regard to the requirements, restrictions, limitations or other provisions contained in any other law.
(Source: P.A. 82-493.)

(70 ILCS 1510/16) (from Ch. 105, par. 333.28k)
Sec. 16. Any commissioner of the Chicago Park District shall disclose any pecuniary interest in any employment or financing agreement or other contract made under the provisions of the Project Sections before any action by the commissioners on it, and shall not vote on any such matter. Notwithstanding the provisions of any other law, any financing agreement or other contract made or procured in conformity with the provisions of the Project Sections shall not be void by the pecuniary interest of any commissioner of the Chicago Park District therein.
(Source: P.A. 82-493.)



70 ILCS 1515/ - Chicago Park District Debt Assumption Act.

(70 ILCS 1515/0.01) (from Ch. 105, par. 333.28s)
Sec. 0.01. Short title. This Act may be cited as the Chicago Park District Debt Assumption Act.
(Source: P.A. 86-1324.)

(70 ILCS 1515/1) (from Ch. 105, par. 333.29)
Sec. 1. The Chicago Park District by its commissioners, as its corporate authorities, is authorized to assume and become liable for the payment of the outstanding indebtedness hereinafter described of the several park districts which were superseded by it, together with accrued interest and interest on bonds after their maturity on such indebtedness as is represented by bonds and to issue its bonds to refund and/or to fund such indebtedness in the manner herein provided; such bonds shall constitute the general obligations of the Chicago Park District and shall be payable from taxes to be levied upon all the taxable property within the boundaries of the Chicago Park District and may be authorized without submitting the question to the legal voters for approval.
Whenever the commissioners choose to exercise the powers conferred by this act they shall adopt an ordinance so declaring and describing the indebtedness proposed to be assumed and reference in such ordinance to this act by its title shall be sufficient to evidence the acceptance of all its provisions as to such described indebtedness.
Indebtedness evidenced by bonds of superseded park districts issued for proper corporate purposes is described as follows:
Total of Bonds Name of Park District Outstanding
Albany..........................................$ 568,000.00
Calumet..............................................82,000.00
Edison...............................................88,666.67
Fernwood.............................................95,000.00
Forest Glen...........................................7,000.00
Hollywood............................................99,000.00
Irving............................................1,598,000.00
Jefferson...........................................876,000.00
Lincoln..........................................18,534,000.00
North Shore.........................................692,000.00
Northwest.........................................4,518,000.00
Norwood.............................................171,000.00
Old Portage.......................................1,392,000.00
Ravenswood...........................................22,000.00
Ridge Avenue........................................373,000.00
Ridge...............................................892,500.00
River.............................................1,387,500.00
Sauganash............................................83,000.00
South............................................48,267,000.00
West Chicago.....................................14,273,338.87
West Pullman.........................................46,000.00
Total.......................................$94,065,005.54
Indebtedness in the amount of $3,137,045 evidenced by bonds and interest coupons of Lincoln Park District that were paid at maturity from bond and/or corporate funds to avoid default thereof which bonds and interest coupons have not been cancelled and such funds have not been reimbursed.
Indebtedness as of May 1, 1934, represented by unfunded and floating obligations of superseded park districts incurred for proper corporate purposes is described as follows:

(70 ILCS 1515/2) (from Ch. 105, par. 333.30)
Sec. 2. The commissioners of the Chicago Park District are authorized to issue negotiable coupon bonds of the Chicago Park District to be denominated refunding bonds to refund any of said bonds prior to their maturity; to refund any of said bonds that have matured; to refund any matured coupons evidencing interest on any of said bonds; to refund any of said bonds which by their terms are subject to redemption before maturity; to refund any of said bonds and interest coupons that were paid at maturity from bond and/or corporate funds to avoid default thereof where such bonds and interest coupons shall not have been cancelled and such funds shall not have been reimbursed; and to refund interest at the coupon rate upon any of said matured bonds that has accrued since the maturity date thereof.
The refunding of bonds, of interest coupons and/or of interest not represented by coupons may be authorized by one ordinance or by several ordinances.
Such refunding bonds may be exchanged on the basis of par for par for the bonds, interest not represented by coupons and/or interest coupons refunded, or such refunding bonds may be sold at not less than their par value and the proceeds received shall be used to pay the bonds, interest not represented by coupons and/or interest coupons refunded; such payment may be made without any prior appropriation thereof under any budget law.
Bonds and interest coupons refunded shall be cancelled and interest not represented by coupons shall be cancelled and payment thereof evidenced by written acknowledgment.
(Source: Laws 1935, p. 1012.)

(70 ILCS 1515/3) (from Ch. 105, par. 333.31)
Sec. 3. The commissioners of the Chicago Park District are authorized to issue negotiable coupon bonds of the Chicago Park District to be denominated funding bonds to fund the floating and unfunded indebtedness of the superseded park districts and to reimburse the special funds of the West Chicago Park District and the bond proceeds fund of the Northwest Park District described in section one of this act.
Such funding bonds may be exchanged on the basis of par for par for the indebtedness funded or reimbursed or the funding bonds may be sold at not less than their par value and the proceeds received shall be used to pay such floating indebtedness and/or to reimburse such special funds; such payment may be made without any prior appropriation thereof under any budget law.
Floating indebtedness funded shall be cancelled and payment thereof and reimbursement of special funds shall be evidenced by written acknowledgment.
(Source: Laws 1935, p. 1012.)

(70 ILCS 1515/4) (from Ch. 105, par. 333.32)
Sec. 4. Refunding and/or funding bonds shall be authorized by ordinance and may be made registerable as to principal and shall be of the form and denomination, payable at the place and bear such date as may be determined by the commissioners and shall mature within not to exceed 20 years from their date or, for bonds issued after the effective date of this amendatory Act of the 93rd General Assembly, within not to exceed 30 years from their date, but may be made callable on any interest payment date at the price of par and accrued interest after notice shall be given by publication or otherwise and at the time or times and in the manner as may be provided in the bond ordinance. Such bonds may bear interest at the rate of not to exceed six per cent per annum payable at the time and place provided in the bond ordinance.
The ordinance authorizing such refunding and/or funding bonds shall prescribe all details thereof and shall provide for the levy and collection of an annual tax upon all the taxable property within the Chicago Park District sufficient to pay the principal thereof and interest thereon as it matures which tax shall be in addition to and exclusive of the maximum of all other taxes authorized to be levied by said commissioners.
A duly certified copy of the bond ordinance shall be filed in the office of the County Clerk of Cook County and shall constitute authority for the extension and collection of such bond and interest taxes as required by the constitution.
Refunding and funding bonds shall be signed by the facsimile signature of the president with like effect as if signed with his genuine signature and shall be signed by such other officers of the Chicago Park District as may be designated in the bond ordinance.
The validity of any refunding and funding bonds shall remain unimpaired although one or more of the officers executing same shall have ceased to be such officer or officers before delivery thereof.
(Source: P.A. 93-338, eff. 7-24-03.)

(70 ILCS 1515/5) (from Ch. 105, par. 333.33)
Sec. 5. Prior to the maturity of the refunding and/or funding bonds, after setting aside a sum of money equal to the amount of interest that will accrue thereon within the next six months' period from the time it is proposed to purchase and/or redeem any such refunding and/or funding bonds, or the commissioners may require that said sum of money be equal to the amount of interest that will so accrue within the next twelve months' period, the treasurer of the Chicago Park District shall use the money available from the proceeds of taxes levied for the payment of the refunding and/or funding bonds, first, in the purchase of such refunding and/or funding bonds at the lowest price obtainable, but not to exceed their par value and accrued interest, after sealed tenders for such purchase shall have been advertised for as may be directed by the commissioners thereof and thereafter such money shall be used by said official in calling said bonds for payment if, by their terms, they are subject to redemption.
Refunding and funding bonds called for payment and paid or purchased shall be marked paid and cancelled.
Whenever refunding or funding bonds are purchased and/or redeemed and cancelled, the taxes thereafter to be extended for payment of interest shall be reduced in an amount equal to the interest that thereafter would have accrued upon such refunding and funding bonds so cancelled and a resolution shall be adopted by the commissioners finding such facts and a certified copy thereof shall be filed in the office of the county clerk of Cook County whereupon it shall be the duty of such official to reduce and extend such tax levies in accordance therewith.
After bonds are refunded proper reduction of taxes theretofore levied for the payment of the bonds refunded and next to be extended for collection shall be made by the County Clerk upon receipt of a certificate signed by the secretary of the Chicago Park District describing the bonds refunded and amount thereof and the tax to be abated.
Money available from uncollected taxes levied for prior years for payment of bonds and/or interest coupons that have been paid or refunded, after payment of all warrants that may have been issued in anticipation of such taxes shall be placed in the Sinking Fund Account hereinafter designated and used to purchase, call for payment or to pay at maturity such refunding bonds and interest thereon as herein provided.
(Source: Laws 1935, p. 1012.)

(70 ILCS 1515/6) (from Ch. 105, par. 333.34)
Sec. 6. Money received from the proceeds of taxes levied for the payment of principal of and interest upon such refunding and funding bonds shall be deposited in the depositary bank or savings and loan association of the Chicago Park District in a special account designated as "Chicago Park District and Superseded Park Districts Bond and Interest Sinking Fund Account." Said money shall be faithfully applied to the payment of the refunding and/or funding bonds and interest thereon for which such taxes were levied.
No bank or savings and loan association shall receive public funds as permitted by this Section, unless it has complied with the requirements established pursuant to Section 6 of "An Act relating to certain investments of public funds by public agencies", approved July 23, 1943, as now or hereafter amended.
If such money is not immediately necessary for the payment or redemption of refunding and/or funding bonds or if such bonds cannot be purchased before maturity, then said money may be invested under the direction of the commissioners in bonds or other interest bearing obligations of the United States and bonds of the State of Illinois.
The maturity date of the invested securities shall be prior to the due date of the refunding and/or funding bonds for the payment of which said money was collected. Such securities may be sold when ordered by the commissioners if necessary to obtain cash to meet bond and interest payments.
(Source: P.A. 83-541.)

(70 ILCS 1515/7) (from Ch. 105, par. 333.35)
Sec. 7. The commissioners of the Chicago Park District are authorized to take any action that may be necessary to inform the owners of such outstanding bonds and floating indebtedness of the financial condition of the superseded park districts and the necessity of refunding said outstanding bonds and readjusting their maturities and funding such floating indebtedness in order that sufficient taxes may be collected to take care of all financial obligations. Said commissioners may enter into such agreements as may be deemed essential to prepare and complete any refunding and funding plan and are authorized without previous appropriation therefor under any budget law to incur and pay from any available revenues all expenditures necessary to complete the refunding of such bonds and the funding of such floating indebtedness of the superseded park districts and reestablish the credit of the Chicago Park District.
(Source: Laws 1935, p. 1012.)

(70 ILCS 1515/8) (from Ch. 105, par. 333.36)
Sec. 8. The indebtedness of the several superseded park districts as evidenced by their official records and described in section one of this act is declared to be the legal and binding obligation of said several superseded park districts in the amounts therein described, respectively, and when assumed by the Chicago Park District as herein provided, and refunding and/or funding bonds shall have been issued in lieu thereof as authorized by this act, such bonds will constitute the legal and binding obligation of the Chicago Park District for the payment of which all taxable property therein will be liable.
(Source: Laws 1935, p. 1012.)

(70 ILCS 1515/9) (from Ch. 105, par. 333.37)
Sec. 9. The assumption of such indebtedness and issuance of refunding and funding bonds under this act shall not be subject to or controlled by any statutory limitation of indebtedness or any other provision contained in the act creating the Chicago Park District and this act shall constitute complete authority for assuming such indebtedness and issuing refunding and funding bonds as herein provided without reference to other laws and shall be construed as conferring powers in addition to but not limiting powers granted under other laws.
(Source: Laws 1935, p. 1012.)



70 ILCS 1520/ - Chicago Park District Bond (1935) Act.

(70 ILCS 1520/0.01) (from Ch. 105, par. 333.37h)
Sec. 0.01. Short title. This Act may be cited as the Chicago Park District Bond (1935) Act.
(Source: P.A. 86-1324.)

(70 ILCS 1520/1) (from Ch. 105, par. 333.38)
Sec. 1. The commissioners of the Chicago Park District without submission of the question to the voters for approval may incur indebtedness and issue bonds therefor in the amount of not to exceed $6,000,000 for the purchase of any and all real estate, riparian estates or rights, and all other property required or needed for any such park or for parkways, driveways, or boulevards, or for extending, adorning, or maintaining the same, for the purpose of establishing, acquiring, completing, enlarging, ornamenting, building, rebuilding and improving public parks, boulevards, bridges, subways, viaducts and approaches thereto, wharfs, piers, jetties, air landing fields and basins, shore protection works, pleasure grounds and ways, walks, pathways, driveways, roadways, highways and all public works, grounds or improvements under the control of and within the jurisdiction of such park commissioners and including the filling in of submerged land for park purposes and constructing all buildings, field houses, stadiums, shelters, conservatories, museums, service shops, power plants, structures, playground devices, boulevard and building lighting systems and building all other types of permanent improvement and construction necessary to render the property under the control of said park commissioners usable for the enjoyment thereof as public parks, parkways, boulevards and pleasureways.
Provided, however, such bonds may be authorized, issued and sold only in case the bonds are purchased by an agency of the United States of America in connection with the grant of money from the Federal government to be used in making any such park improvements.
Such bonds shall be authorized by ordinance and shall be in form and denomination, payable at the place and bear such date as may be determined by the commissioners and shall mature within not to exceed 20 years from their date or, for bonds issued after the effective date of this amendatory Act of the 93rd General Assembly, within not to exceed 30 years from their date, but may be made callable on any interest payment date at the price of par and accrued interest after notice shall be given by publication or otherwise and at the time or times and in the manner as may be provided in the bond ordinance.
Such bonds may be made registerable as to principal and shall bear interest at the rate of not to exceed six per cent per annum, such interest to be payable at such time and place and in such manner as may be provided in the bond ordinance. Bonds may be signed by the facsimile signature of the president with like effect as if signed by his genuine signature and shall be signed by such other officers of the park district as may be designated in the bond ordinance.
The validity of any bonds shall remain unimpaired although one or more of the officers executing same shall have ceased to be such officer or officers before delivery thereof.
The bonds may be sold only as in this section provided for such price and upon such terms as shall be approved and directed by the commissioners.
(Source: P.A. 93-338, eff. 7-24-03.)

(70 ILCS 1520/2) (from Ch. 105, par. 333.39)
Sec. 2. The ordinance authorizing said bonds shall prescribe all details thereof and shall provide for the levy and collection of a direct annual tax upon all the taxable property within the Chicago Park District sufficient to pay the principal thereof and interest thereon as the same become due, which tax shall be in addition to and exclusive of the maximum of all other taxes authorized to be levied by said park district. A copy of the bond ordinance duly certified shall be filed in the office of the county clerk of Cook County and shall constitute authority for the extension and collection of such bond and interest taxes as required by the Constitution.
(Source: Laws 1935, p. 1019.)

(70 ILCS 1520/3) (from Ch. 105, par. 333.40)
Sec. 3. Money received from the proceeds of taxes levied for payment of principal of and interest upon such bonds shall be deposited in a special fund of such park district suitably designated for identification and such fund shall be faithfully applied to the payment of bonds and interest thereon for which such taxes were levied.
If such money is not immediately necessary for the payment of said bonds or if such bonds cannot be purchased before maturity then said money may be invested under the direction of the commissioners in bonds or other interest bearing obligations of the United States or bonds of the State of Illinois.
The maturity date of the invested securities shall be prior to the due date of the bonds for the payment of which said money was collected. Such securities may be sold when ordered by the commissioners if necessary to obtain cash to meet bond and interest payments.
Prior to the maturity of the bonds after setting aside a sum of money equal to the amount of interest that will accrue thereon within the next six months period from the time it is proposed to purchase and/or redeem any such bonds, or the commissioners may require that said sum of money may be equal to the amount of interest that will so accrue within the next twelve months' period, the treasurer of the park district shall use the money available from the proceeds of taxes levied for payment of the bonds, first in the purchase of such bonds at the lowest price obtainable, but not to exceed their par value and accrued interest after sealed tenders for their purchase shall have been advertised for as may be directed by the commissioners and thereafter such money shall be used by that official in calling such bonds for payment if, by their terms, they are subject to redemption.
Bonds called for payment and paid, or purchased, shall be marked paid and cancelled.
Whenever any bonds are purchased and/or redeemed and cancelled, the taxes thereafter to be extended for payment of interest shall be reduced in an amount equal to the interest that thereafter would have accrued upon such bonds so cancelled, and a resolution shall be adopted by the commissioners finding such facts and a certified copy thereof shall be filed in the office of the county clerk of Cook County whereupon it shall be the duty of such official to reduce and extend such tax levies in accordance therewith.
(Source: Laws 1935, p. 1019.)

(70 ILCS 1520/4) (from Ch. 105, par. 333.41)
Sec. 4. The proceeds of the sale of said bonds and any money received by way of grant from the Federal government in connection with the purchase of such bonds may be expended by the commissioners without prior appropriation thereof under any budget law.
(Source: Laws 1935, p. 1019.)



70 ILCS 1525/ - Chicago Park District Bond (1965) Act.

(70 ILCS 1525/0.01) (from Ch. 105, par. 333.43a9)
Sec. 0.01. Short title. This Act may be cited as the Chicago Park District Bond (1965) Act.
(Source: P.A. 86-1324.)

(70 ILCS 1525/1) (from Ch. 105, par. 333.43b)
Sec. 1. The commissioners of the Chicago Park District without submission of the question to the voters for approval may incur indebtedness and issue bonds therefor in the amount of not to exceed $10,000,000 for the payment of any and all real estate, riparian estates or rights, condemned or purchased for parks or boulevards, and all other property required or needed for any park or for parkways, driveways, or boulevards, or for extending, adorning, or maintaining the same, for the purpose of establishing, acquiring, completing, enlarging, ornamenting, building, rebuilding and improving public parks, boulevards, bridges, subways, viaducts and approaches thereto, wharfs, piers, jetties, air landing fields and basins, shore protection works, pleasure grounds and ways, walks, pathways, driveways, roadways, highways and all public works, grounds or improvements under the control of and within the jurisdiction of such park commissioners and including the filling in of submerged land for park purposes and constructing all buildings, field houses, stadiums, shelters, conservatories, museums, service shops, power plants, structures, playground devices, boulevard and building lighting systems and building all other types of permanent improvement and construction necessary to render the property under the control of said park commissioners usable for the enjoyment thereof as public parks, parkways, boulevards and pleasureways.
Such bonds shall be authorized by ordinance and shall be in form and denomination, payable at the place and bear such date as may be determined by the commissioners and shall mature within not to exceed 20 years from their date or, for bonds issued after the effective date of this amendatory Act of the 93rd General Assembly, within not to exceed 30 years from their date, but may be made callable on any interest payment date at the price of par and accrued interest after notice shall be given by publication or otherwise and at the time or times and in the manner as may be provided in the bond ordinance.
Such bonds may be made registerable as to principal and shall bear interest at the rate of not to exceed six per cent per annum, such interest to be payable at such time and place and in such manner as may be provided in the bond ordinance. Bonds may be signed by the facsimile signature of the president with like effect as if signed by his genuine signature and shall be signed by such other officers of the park district as may be designated in the bond ordinance.
The validity of any bonds shall remain unimpaired although one or more of the officers executing same shall have ceased to be such officer or officers before delivery thereof.
The bonds shall be sold for not less than par and accrued interest upon such terms as shall be approved and directed by the commissioners.
(Source: P.A. 93-338, eff. 7-24-03.)

(70 ILCS 1525/2) (from Ch. 105, par. 333.43c)
Sec. 2. The ordinance authorizing said bonds shall prescribe all details thereof and shall provide for the levy and collection of a direct annual tax upon all the taxable property within the Chicago Park District sufficient to pay the principal thereof and interest thereon as the same become due, which tax shall be in addition to and exclusive of the maximum of all other taxes authorized to be levied by said park district. A copy of the bond ordinance duly certified shall be filed in the office of the county clerk of Cook County and shall constitute authority for the extension and collection of such bond and interest taxes as required by the Constitution.
(Source: Laws 1965, p. 1821.)

(70 ILCS 1525/3) (from Ch. 105, par. 333.43d)
Sec. 3. Money received from the proceeds of taxes levied for payment of principal of and interest upon such bonds shall be deposited in a special fund of such park district suitably designated for identification and such fund shall be faithfully applied to the payment of bonds and interest thereon for which such taxes were levied.
If such money is not immediately necessary for the payment of said bonds or if such bonds cannot be purchased before maturity then said money may be invested under the direction of the commissioners in direct obligations of the United States of America, which shall mature or which shall be subject to redemption by the holder thereof at the option of such holder prior to the date such funds shall be required for the purpose for which they are held. Interest accruing on and profit or loss realized from the investment of such funds shall be credited or charged to such special account.
(Source: Laws 1965, p. 1821.)



70 ILCS 1530/ - Chicago Park District Corporate Note Act.

(70 ILCS 1530/0.01) (from Ch. 105, par. 333.43d9)
Sec. 0.01. Short title. This Act may be cited as the Chicago Park District Corporate Note Act.
(Source: P.A. 86-1324.)

(70 ILCS 1530/1) (from Ch. 105, par. 333.43e)
Sec. 1. The Chicago Park District organized under "An Act in relation to the creation, maintenance, operation and improvement of the Chicago Park District", approved July 10, 1933, as amended, is authorized to issue from time to time general obligation corporate notes in an amount not to exceed 75% of the corporate taxes levied for the year during which said notes are issued, provided no such notes shall be issued at any time there are tax anticipation warrants outstanding against the corporate tax levied for the year during which such notes are issued. Such notes shall bear interest at a rate of not to exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, and shall mature within 2 years from date.
In order to authorize and issue such notes the Chicago Park District shall adopt an ordinance fixing the amount of notes, the date thereof, the maturity thereof, rate of interest thereof, place of payment and denomination, which shall be in equal multiples of $1,000, and provide for the levy and collection of a direct annual tax upon all the taxable property within the jurisdiction of the Chicago Park District sufficient to pay the principal of and interest on such notes to maturity. Upon the filing in the office of the county clerk of the county in which the Chicago Park District is located of a certified copy of such ordinance it shall be the duty of the County Clerk to extend the tax therefor in addition to and in excess of all other taxes heretofore or hereafter authorized to be levied by the Chicago Park District.
From and after such notes have been issued as provided for by this Act, while such notes are outstanding, it shall be the duty of the County Clerk in computing the tax rate for corporate purposes of any such district to reduce the rate for corporate purposes by the amount levied to pay the principal of and interest on the notes authorized by this Act; provided the tax rate shall not be reduced beyond the amount necessary to reimburse any money borrowed from the working cash fund, and it shall be the duty of the Secretary of the Chicago Park District annually, not less than 30 days prior to the tax extension date, to certify to the County Clerk the amount of money borrowed from the working cash fund to be reimbursed from the corporate tax levy.
No reimbursement shall be made to the working cash fund until there has been accumulated from the tax levy provided for the notes, an amount sufficient to pay the principal of and interest on such notes to maturity.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-4.)

(70 ILCS 1530/2) (from Ch. 105, par. 333.43f)
Sec. 2.
This Act shall be cumulative and it shall constitute complete authority for the issuance of notes as provided for hereunder notwithstanding any other statute or law to the contrary.
(Source: P.A. 77-1632.)



70 ILCS 1535/ - Chicago Park District Street Car Line Act.

(70 ILCS 1535/0.01) (from Ch. 105, par. 333.43p)
Sec. 0.01. Short title. This Act may be cited as the Chicago Park District Street Car Line Act.
(Source: P.A. 86-1324.)

(70 ILCS 1535/1) (from Ch. 105, par. 333.44)
Sec. 1. The Chicago Park District is authorized to permit the laying of tracks and the operation of electric surface car lines by electric surface car companies or public authorities through any park or parks under control of said district for the purpose of connecting with electric surface car lines outside of said park or parks: Provided, however, that such tracks may be laid only through such parks on a highway which heretofore has been in use as a highway for general traffic purposes and is sufficient in width to accommodate street cars, vehicles and pedestrians using the highway at the same time; and provided further, that such use shall be for the sole purpose of connecting existing facilities necessary for the good of the public service.
(Source: Laws 1945, p. 1100.)

(70 ILCS 1535/2) (from Ch. 105, par. 333.45)
Sec. 2. The Chicago Park District shall grant permission subject to the requirement that all expenses for alterations, location or relocation of existing facilities and the repair and upkeep of the same shall be borne by the company, companies or public authorities to which such permission is granted.
(Source: Laws 1945, p. 1100.)



70 ILCS 1540/ - Chicago Park District Judgment Indebtedness Bond Act.

(70 ILCS 1540/0.01) (from Ch. 105, par. 333.45h)
Sec. 0.01. Short title. This Act may be cited as the Chicago Park District Judgment Indebtedness Bond Act.
(Source: P.A. 86-1324.)

(70 ILCS 1540/1) (from Ch. 105, par. 333.46)
Sec. 1. The Chicago Park District, without the submission thereof to the voters for approval, is authorized to issue bonds in an amount not to exceed $1,100,000 to pay judgment indebtedness based upon the order or judgment of any court of competent jurisdiction heretofore entered; provided bonds shall not be issued to pay any judgments rendered for money due upon unpaid claims for services rendered, for supplies, or for materials.
Such bonds shall be authorized by ordinance and shall be of the form and denomination, payable at the place, and bear such date as may be determined by the Board of Commissioners of the Chicago Park District, and shall mature within not to exceed20 years from their date or, for bonds issued after the effective date of this amendatory Act of the 93rd General Assembly, within not to exceed 30 years from their date, but may be made callable on any interest payment date at the price of par and accrued interest after notice shall be given by publication or otherwise and at the time or times and in the manner as may be provided in the bond ordinance.
Such bonds may be registerable as to principal and shall bear interest at a rate of not to exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, such interest to be payable at such time and place and in such manner as may be provided in the bond ordinance.
The bonds may be signed by the facsimile signature of the President with like effect as if signed with his genuine signature and shall be signed by such other officers of the Chicago Park District as may be designated in the bond ordinance.
The validity of any bond shall remain unimpaired although one or more of the officers executing the same shall have ceased to be such officer or officers before delivery thereof.
Such bonds may be sold at not less than par and after such advertising as shall be approved and directed by the Board of Commissioners.
Money received from the proceeds of taxes levied for the payment of principal of and interest upon said bonds shall be deposited in a special fund of such municipality and designated as "Judgment Bond and Interest Sinking Fund Account of the Chicago Park District." Said fund shall be faithfully applied to the payment of the bonds and interest thereon for which such taxes were levied.
If such money is not immediately necessary for the payment of said bonds or if the bonds cannot be purchased before maturity, then said money may be invested under the direction of the Board of Commissioners in bonds or other interest bearing obligations of the United States or bonds of the State of Illinois.
The maturity date of the invested securities shall be prior to the due date of the bonds for the payment of which said money was collected. Such securities may be sold when ordered by the Commissioners if necessary to obtain money to meet bond and interest payments.
Bonds called for payment and paid and purchased shall be marked paid and cancelled.
Whenever any bonds are so purchased and/or redeemed and cancelled the taxes thereafter to be extended for the payment of interest shall be reduced in the amount of interest that would have thereafter accrued upon such bonds so cancelled and a resolution shall be adopted by the Board of Commissioners finding such facts and a certified copy thereof shall be filed in the office of the County Clerk, whereupon it shall be the duty of such official to reduce and extend such taxes in accordance therewith.
The ordinance authorizing said bonds shall prescribe all details thereof and designate the judgment to be paid, and shall provide for the levy and collection of a direct annual tax upon all taxable property within said Chicago Park District, in addition to all other taxes authorized by law to be levied and collected for park purposes, sufficient to pay interest upon and the principal of said bonds as the same become due.
A copy of the bond ordinance duly certified shall be filed in the office of the County Clerk of Cook County and shall constitute authority for the extension and collection of such bond and interest taxes as required by the Constitution.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 93-338, eff. 7-24-03.)



70 ILCS 1545/ - Chicago Park and City Exchange of Functions Act.

(70 ILCS 1545/0.01) (from Ch. 105, par. 333.50)
Sec. 0.01. Short title. This Act may be cited as the Chicago Park and City Exchange of Functions Act.
(Source: P.A. 86-1324.)

(70 ILCS 1545/1) (from Ch. 105, par. 333.51)
Sec. 1. For the purposes of this Act:
(a) "city" means any city having a population in excess of 500,000.
(b) "park district" means a park district having a population in excess of 500,000 and a geographic area coextensive with such a city.
(c) "boulevards" means all boulevards, driveways, roadways and highways under the jurisdiction of a park district, both within and without the public parks proper, used as thoroughfares for vehicular traffic, including bridges, subways, viaducts and approaches appurtenant thereto.
(d) "boulevard appurtenances" means parking meters, light posts and facilities used for lighting boulevards, traffic signs and signals.
(e) "park policemen's annuity act" means Article 5 of the "Illinois Pension Code", approved March 18, 1963, as amended.
(f) "park policemen's annuity fund" means the annuity and benefit fund created under the park policemen's annuity act.
(g) "park employees' annuity act" means Article 12 of the "Illinois Pension Code" as amended.
(h) "park employees annuity fund" means the annuity and benefit fund created under the park employees' annuity act.
(i) "city policemen's annuity act" means Article 5 of the "Illinois Pension Code" as amended.
(Source: P.A. 83-333.)

(70 ILCS 1545/2) (from Ch. 105, par. 333.52)
Sec. 2. On the effective date, the title to, control and jurisdiction of all park district boulevards, boulevard appurtenances, and park district street maintenance equipment, shall be vested in the city. On that date the city shall assume responsibility for the supervision, maintenance and repair of such boulevards and boulevard appurtenances, and for their policing and traffic regulation and control. The corporate authorities of the city may from time to time establish by ordinance all needful rules and regulations for the government of boulevards; may exclude all objectionable travel and traffic and may make and enforce reasonable traffic and other regulations, and provide penalties not exceeding $200 for any one offense for the violation of such rules and regulations. The city shall have the same powers over boulevards so transferred as it exercises over streets under its jurisdiction and control. The city shall also assume the duty and responsibility of providing police personnel for the parks of the park district.
(Source: Laws 1957, p. 1075.)

(70 ILCS 1545/3) (from Ch. 105, par. 333.53)
Sec. 3. On the effective date, the title to, control and jurisdiction of all parks, bathing beaches, bathing bath houses and playgrounds under the jurisdiction of the city, including in each case park and playground equipment and facilities, shall be vested in the park district. All such parks and playgrounds shall be public parks and the responsibility for their maintenance, management, supervision and operation shall be in the park district. The park district shall have the same powers in respect to the parks and playgrounds so transferred as it exercises over all parks and playgrounds under its control and jurisdiction.
(Source: Laws 1957, p. 1075.)

(70 ILCS 1545/4) (from Ch. 105, par. 333.54)
Sec. 4. All persons employed by the park district upon the effective date as park policemen, or in boulevard maintenance and repair work, or in the investigation, study and planning of traffic on boulevards, who held such positions by virtue of the classified civil service under "An Act relating to the civil service in park systems," approved June 10, 1911, as amended, shall be transferred to the employment of the city and be given a civil service status under Division 1 of Article 10 of the Illinois Municipal Code, as heretofore and hereafter amended, without examination. Eligible and reemployment registers of the civil service board of the park district pertaining to such positions of employment shall be transferred to the civil service commission of the city and accorded the same legal status in respect to persons designated therein as if such registers had been established under the procedures of the civil service commission of the city. The Civil Service Commission of the city shall classify the positions of all park district employees so transferred and such employees shall be assigned to positions, so far as may be practicable, having duties and responsibilities equivalent to their park district employment. For the purpose of establishing the civil service status of park policemen transferred to the city, any rank above the rank of captain shall not be recognized. The civil service commission of the city may, in its discretion, cancel any eligible register of the civil service board of the park district transferred to it as has been in force more than two years.
(Source: Laws 1961, p. 1393.)

(70 ILCS 1545/5) (from Ch. 105, par. 333.55)
Sec. 5. All persons employed by the city upon the effective date in positions related to the management, maintenance, supervision and operation of the parks and playgrounds transferred to the park district who held such positions by virtue of the classified civil service under Division 1 of Article 10 of the Illinois Municipal Code, as heretofore and hereafter amended, shall be transferred to the employment of the park district and be given a comparable civil service status under "An Act relating to the civil service in park systems," approved June 10, 1911, as amended, without examination. Eligible and re-employment registers of the civil service commission of the city pertaining to such positions of employment shall be transferred to the civil service board of the park district and accorded the same legal status in respect to persons designated therein as if such registers had been established under the procedures of the civil service board of the park district. The civil service board of the park district shall classify the positions of all employees so transferred and such employees shall be assigned to positions, so far as may be practicable, having duties and responsibilities equivalent to their city employment. The civil service board of the park district may, in its discretion, cancel any eligible register of the civil service commission of the city transferred to it as has been in force more than two years.
(Source: Laws 1961, p. 1393.)

(70 ILCS 1545/6) (from Ch. 105, par. 333.56)
Sec. 6. Employees transferred under Sections 4 and 5 shall have the same standing, grade, class or rank which they held in the classified service of the governmental unit from which they were transferred. For the purpose of determining seniority in class, grade or rank, each employee shall be credited with the time served by him in the employment held by him on the effective date.
(Source: Laws 1957, p. 1075.)

(70 ILCS 1545/7) (from Ch. 105, par. 333.57)
Sec. 7. In the event the classified civil service of the city or park district exempts from its provisions positions held by any employees transferred hereunder, the employees so affected shall be assigned a position in the classified civil service as nearly comparable in responsibilities and duties to their former employment as it may be possible to approximate.
(Source: Laws 1957, p. 1075.)

(70 ILCS 1545/8) (from Ch. 105, par. 333.58)
Sec. 8. The provisions of Sections 4, 5, 6 and 7 shall not be construed to require the subsequent retention or employment of more employees than are necessary to the performance of the functions assumed by the city and park district under this Act.
(Source: Laws 1957, p. 1075.)

(70 ILCS 1545/9) (from Ch. 105, par. 333.59)
Sec. 9. Except as otherwise herein provided, this Act shall not affect the annuity rights, credits or status of persons who on the effective date were eligible members, contributors or annuitants under the park policemen's annuity act, the park employees annuity act, or under any pension, annuity or benefit fund maintained and operated by the city.
(Source: Laws 1957, p. 1075.)

(70 ILCS 1545/10) (from Ch. 105, par. 333.60)
Sec. 10. Persons who were employed on the effective date as Park Policemen and whose employment is transferred to the city by the Act, shall, until January 1, 1960, remain members of the park police annuity fund. From and after January 1, 1960, such persons, as provided by the city policemen's annuity act, shall become members of the city policemen's annuity fund.
(Source: Laws 1959, p. 780.)

(70 ILCS 1545/11) (from Ch. 105, par. 333.61)
Sec. 11. Park district employees, other than park policemen, whose employment is transferred to the city by this Act, and who were members of the park employees annuity fund, shall remain members of the park employees annuity fund.
(Source: Laws 1957, p. 1075.)

(70 ILCS 1545/12) (from Ch. 105, par. 333.62)
Sec. 12. Employees of the city who are members of an annuity and benefit fund maintained by the city and whose employment is transferred by this Act to the park district, shall remain members of such annuity and benefit fund.
(Source: Laws 1957, p. 1075.)

(70 ILCS 1545/13) (from Ch. 105, par. 333.63)
Sec. 13. The park policemen's annuity act and the park policemen's annuity fund shall be continued to the end that the annuity rights and credits of eligible members, contributors and annuitants shall be preserved.
Annuitants and recipients of disability benefits thereunder on the effective date shall continue to receive their benefits in accordance with its provisions. Such disability beneficiaries, however, upon termination of their disability, shall be transferred to the employment of the city in accordance with the provisions of Section 4.
Persons who are members of the park policemen's annuity fund on the effective date, but who are then not in the actual employment of the park district, having service credits sufficient to vest in them a right to a retirement annuity, shall be entitled to receive such annuity under said act upon attainment of retirement age or upon fulfillment of such other conditions necessary to qualify them for receipt of annuity.
Members of the park policemen's fund on the effective date who are not then in actual employment of the park district, having service credits insufficient to vest in them a right to a retirement annuity, shall have such credits preserved if subsequent to the effective date and without intervening employment by the park district, the city or any other governmental unit in the State which provides retirement plan protection, they are employed by the city as policemen, and, in such event, they shall remain members of the park policemen's annuity fund.
If the park policemen's annuity fund is merged into and superseded by the city policemen's annuity fund by action of the 71st General Assembly, the rights granted by this Section to members, contributors, annuitants and other persons shall be preserved in the administration of the city policemen's annuity act.
(Source: Laws 1959, p. 780.)

(70 ILCS 1545/14) (from Ch. 105, par. 333.64)
Sec. 14. The park employees annuity Act and the Park employees annuity Fund shall be continued to the end that the annuity rights and credits of eligible members, contributors and annuitants shall be preserved. Persons employed by the park district in positions transferred to the city, other than park policemen, who are disability beneficiaries on the effective date under the park employees annuity fund shall, upon termination of their disability, unless they are then employed by the park district in another capacity, be transferred to the employment of the city in accordance with the provisions of Section 4, but shall remain members of the park employees annuity fund.
(Source: Laws 1957, p. 1075.)

(70 ILCS 1545/15) (from Ch. 105, par. 333.65)
Sec. 15. Persons classified in the civil service of the city in positions pertaining to the management, maintenance, supervision and operation of the parks and playgrounds transferred by this Act to the park district who on the effective date are receiving disability benefits under an annuity and benefit fund maintained by the city shall, upon termination of their disability, unless they are then employed by the city in another capacity, be transferred to the employment of the park district in accordance with the provisions of Section 5, but shall remain members of the fund maintained by the city for such employees.
(Source: Laws 1957, p. 1075.)

(70 ILCS 1545/16) (from Ch. 105, par. 333.66)
Sec. 16. The city shall be obligated to make the contributions heretofore required of the park district under the park policemen's annuity act and the park employees annuity act in respect to park policemen and other park employees who are transferred under the provisions of this Act to the employment of the city. The park district shall be obligated to make the contributions heretofore required of the city under the appropriate annuity and benefit fund maintained by the city in respect to employees of the city who are transferred under the provisions of this Act to the employment of the park district.
(Source: Laws 1957, p. 1075.)

(70 ILCS 1545/17) (from Ch. 105, par. 333.67)
Sec. 17. This Act shall not affect the powers of the park district to acquire, lay out, establish, construct and maintain public parks under "An Act in relation to the creation, maintenance, operation and improvement of the Chicago Park District," approved July 10, 1933, as amended. In respect to parks acquired by the park district after the effective date, the city and park district shall jointly plan the layout and location of boulevards therein for purposes of vehicular traffic, wherever the same may be necessary, and may enter into agreements for the assumption or division of the costs incident to such layout, location and construction. The park district will dedicate such boulevards and driveways which shall be under the control and jurisdiction of the city as provided in Section 2.
(Source: Laws 1957, p. 1075.)

(70 ILCS 1545/18) (from Ch. 105, par. 333.68)
Sec. 18. The city shall succeed to the rights and powers of the park district in respect to agreements and permits relating to the Chicago Transit Authority under Section 7 of "An Act in relation to the creation, maintenance, operation and improvement of the Chicago Park District," approved July 10, 1933, as amended; provided that this Act shall not affect the validity of any right, privilege or permit granted by the park district to the Chicago Transit Authority under authority of said law.
(Source: Laws 1957, p. 1075.)

(70 ILCS 1545/19) (from Ch. 105, par. 333.69)
Sec. 19. If any surface or subsurface utilities serve parks and boulevards and it is either impossible or impractical to separate the maintenance and operation of such utilities between parks and boulevards, the park district and the city may by agreement provide that either the park district or the city may maintain and operate such utilities upon such terms, conditions and compensations as shall be reasonable. If the city and park district cannot reach agreement, and the city elects to receive such services, the park district shall maintain and operate such utilities and the city shall pay the park district the reasonable value of the services rendered.
(Source: Laws 1957, p. 1075.)

(70 ILCS 1545/20) (from Ch. 105, par. 333.70)
Sec. 20. If any provision of this Act is held invalid such provision shall be deemed to be excised from this Act and the invalidity thereof shall not affect any of the other provisions of this Act. If the application of any provision to any person or circumstance is held invalid it shall not affect the application of such provision to other persons or circumstances.
(Source: Laws 1957, p. 1075.)



70 ILCS 1550/ - Chicago Submerged Lands (1903) Act.

(70 ILCS 1550/0.01) (from Ch. 105, par. 453.9)
Sec. 0.01. Short title. This Act may be cited as the Chicago Submerged Lands (1903) Act.
(Source: P.A. 86-1324.)

(70 ILCS 1550/1) (from Ch. 105, par. 454)
Sec. 1. That the land, including all submerged and artificially made land, lying within the south boundary line of Jackson Park and the south line of Seventy-ninth street as extended one thousand feet into Lake Michigan and a line easterly of and parallel with the shore line of said lake and the shore line of such lake, and also the land including all submerged and artificially made land lying within the north line of Ninety-fifth street extended to its intersection with the boundary line of Indiana and Illinois as extended and the shore line of Lake Michigan, all of such lines being situated in the City of Chicago, County of Cook, and the State of Illinois, be, and the same are hereby granted and conveyed to the Board of South Park Commissioners and their successors in office, to be held, managed and controlled by them for the same uses and purposes as other parks now under their control.
(Source: Laws 1903, p. 268.)



70 ILCS 1555/ - Chicago Submerged Lands (1931) Act.

(70 ILCS 1555/1) (from Ch. 105, par. 454a)
Sec. 1. That the land, including all submerged and artificially made land, situated in the City of Chicago, County of Cook and State of Illinois, lying within the area bounded on the north by the south boundary line of Jackson Park extended east, on the west and southwest by the shore line of Lake Michigan, on the south by the north line of East Ninety-Fifth Street extended east, and on the east by a line along the east boundary line of the State of Illinois extended north to the point of intersection of said boundary line with the center line of East Seventy-Fifth Street as laid out west of Exchange Avenue extended east and thence northwesterly to a point 3,600 feet east of the east line of Section 24, Township 38 North, Range 14, east of the third principal meridian on the south boundary line of Jackson Park extended east, and also the land including all submerged and artificially made land lying within the area bounded on the north by the north line of East Ninety-Fifth Street extended east, on the west and south by the shore line of Lake Michigan and on the east by the boundary line of the State of Illinois, said streets herein referred to being situated in the City of Chicago, State of Illinois, be, and the same are hereby granted and conveyed to the South Park Commissioners and their successors in office, to be held, managed and controlled by them for the same uses and purposes as other lands now under their control.
(Source: Laws 1931, p. 719.)

(70 ILCS 1555/1.1) (from Ch. 105, par. 454a.1)
Sec. 1.1. Short title. This Act may be cited as the Chicago Submerged Lands (1931) Act.
(Source: P.A. 86-1324.)



70 ILCS 1560/ - Park District Exposition Authority Lease Act.

(70 ILCS 1560/0.01) (from Ch. 105, par. 327v5.9)
Sec. 0.01. Short title. This Act may be cited as the Park District Exposition Authority Lease Act.
(Source: P.A. 86-1324.)

(70 ILCS 1560/1) (from Ch. 105, par. 327v6)
Sec. 1. The Commissioners of any park district located in whole or in part in any city having a population of 500,000 or more are hereby authorized and empowered to lease to a Metropolitan Pier and Exposition Authority, for a term not exceeding 40 years, any parcel or parcels of land, not exceeding 25% of the total park area of the park district, to be maintained and operated by the Metropolitan Pier and Exposition Authority for its lawful corporate purposes, including the construction, operation and maintenance of auditoriums or exposition buildings. The park district shall not thereby divest itself of ownership of the land demised or of its power to regulate the land. The Commissioners of the Chicago Park District shall not lease any park property under the provisions of this Act except property located in Burnham Park and shall not so lease more than 180 acres. The lease shall set out the terms and conditions, consistent with the statutory powers and duties of the lessor and lessee, upon which the land so demised may be used by the Authority, and may provide for its renegotiation and renewal for terms not to exceed 40 years. Neither the lease nor any renewal thereof shall be finally terminated while there is outstanding against the Authority any unfunded bonded debt.
(Source: P.A. 87-895.)

(70 ILCS 1560/2) (from Ch. 105, par. 327v7)
Sec. 2. Upon the final termination of the original lease or of any renewal thereof, and subject to the provisions of Section 1 of this Act, the Authority, at the election of the park district, shall cause to be removed from the demised premises the improvements constructed or installed thereon by it, and shall cause the demised premises to be returned, as nearly as practicably possible, to their condition at the inception of the original lease. If, at such time, the park district elects to preserve the improvements, it is hereby authorized to maintain and operate the improvements for the same purposes as the Metropolitan Pier and Exposition Authority may be authorized to maintain and operate the improvements at that time.
(Source: P.A. 87-895.)



70 ILCS 1565/ - Park Waterworks Improvement Lease Act.

(70 ILCS 1565/0.01) (from Ch. 105, par. 327w9)
Sec. 0.01. Short title. This Act may be cited as the Park Waterworks Improvement Lease Act.
(Source: P.A. 86-1324.)

(70 ILCS 1565/1) (from Ch. 105, par. 327x)
Sec. 1. Any park commission, park board or board of park commissioners which has heretofore acquired the title to any land adjacent to or adjoining upon or penetrating into any public waters in this State or to the submerged lands and bed of such public waters or any part thereof or to any riparian or other rights in relation to such public waters, may grant, convey or lease any of such lands or rights to any city having a population of 500,000 or more and owning and operating its waterworks and waterworks system, to be used as a site or sites for buildings and other structures for the purpose of improving and extending such system and for the construction of water purification plants, intakes, tunnels, breakwaters and other structures and appurtenances connected with such waterworks and waterworks system.
(Source: Laws 1935, p. 1032.)

(70 ILCS 1565/2) (from Ch. 105, par. 327y)
Sec. 2. Any such park commission, park board or board of park commissioners may also grant, convey or lease to any such city the right to construct and maintain roadways, tunnels and any other appropriate approaches to or from any such municipally owned and operated waterworks, plants or structures over, across and under any lands and property of such park commission, park board or board of park commissioners.
(Source: Laws 1935, p. 1032.)



70 ILCS 1570/ - Lincoln Park Commissioners Land Condemnation Act.

(70 ILCS 1570/0.01) (from Ch. 105, par. 78.9)
Sec. 0.01. Short title. This Act may be cited as the Lincoln Park Commissioners Land Condemnation Act.
(Source: P.A. 86-1324.)

(70 ILCS 1570/1) (from Ch. 105, par. 79)
Sec. 1. That the commissioners of Lincoln Park, a board of park commissioners existing under the laws of this State and having control of a certain park or parks, boulevard and driveways bordering upon the public waters of Lake Michigan in the County of Cook in this State, shall have the power to extend such parks, boulevards and driveways over and upon the submerged lands under the waters of Lake Michigan and over and upon lands adjacent or adjoining thereto, in the manner hereinafter set forth.
(Source: Laws 1931, p. 689.)

(70 ILCS 1570/2) (from Ch. 105, par. 80)
Sec. 2. Whenever the commissioners of Lincoln Park shall decide to make such an extension over and upon submerged lands under the waters of Lake Michigan, it shall adopt and cause to be filed with the Secretary of State, a plan showing the line of division between such proposed extension and the submerged lands, title to which is to remain in the State, and thereupon the title of the State to the submerged lands lying on the landward side of such line shall be vested in and is hereby granted to the commissioners of Lincoln Park in fee simple for the purposes hereinafter in this Act set forth. A certified copy of the said plan shall be filed in the office of the recorder for Cook County.
(Source: P.A. 83-358.)

(70 ILCS 1570/3) (from Ch. 105, par. 81)
Sec. 3. The commissioners of Lincoln Park may, by contract with or deeds from the owner or owners thereof, acquire the riparian rights appurtenant to the shore lands adjacent to and adjoining the submerged lands so granted and so much of the shore lands and interests therein and such right to impose restrictions upon the use thereof as to the commissioners of Lincoln Park shall seem necessary and desirable and in acquiring such rights and interests the commissioners of Lincoln Park may agree with such owner or owners upon a boundary line dividing the submerged and adjacent and adjoining lands to be held and used for the proposed park, boulevard, or driveway extension and the submerged and adjacent and adjoining lands to be retained and held by such owner or owners in lieu of and as compensation for the release of such riparian and other rights and shore lands and interests therein to the Commissioners of Lincoln Park. In all cases where the Commissioners of Lincoln Park shall have acquired or contracted to acquire such shore lands and interests therein and riparian and other rights appurtenant thereto or shall have agreed with any owner or owners upon a boundary line as hereinabove provided, the owner or owners of such shore lands and interests therein and riparian and other rights appurtenant thereto may file a complaint in the Circuit Court of the county in which the lands are situated, in which complaint the Commissioners of Lincoln Park shall be made defendants, praying that the boundary line between the lands of the plaintiffs in the action and the lands acquired by the Commissioners of Lincoln Park under this Act, may be established and defined by the judgment of the Circuit Court. The defendant shall be served with process in the action so instituted in the same manner as in other civil cases, and the proceedings in the cause may be conducted in the same manner as in other civil cases, and the court shall have power by its final judgment in the cause to establish the dividing or boundary line between the lands of the plaintiffs and the lands of the Commissioners of Lincoln Park adjacent thereto, and the line so established by the judgment of the Circuit Court shall be the permanent boundary line of the shore lands which shall not be affected or changed thereafter, either by accretions or erosions, and the owners of the shore lands shall have the right to improve, protect, sell and convey the shore lands up to the boundary line so established, free from any adverse claim in any way arising out of any question as to where the shore line was at any time in the past or as to the title of existing accretions, if any, to the shore land. In the event that any owner or party interested in any of the shore lands shall be unable to contract with the Commissioners of Lincoln Park by reason of minority or other disability, a complaint may be filed by the guardian or next friend or other legal representative of such owner in the circuit court in the county in which such lands are situated, in which the Commissioners of Lincoln Park shall be made defendant, praying that such proceedings may be had and such order or judgment entered as may be necessary or proper to protect the interests of the plaintiff in the shore lands. The defendant shall be served with process in the same manner as in other civil cases and the proceedings in the cause shall be conducted in the same manner as in other civil cases, and the court shall have power by its final judgment upon such terms and conditions as it may deem reasonable and fair, to transfer to the Commissioners of Lincoln Park all the riparian rights of the plaintiff, and also to establish the boundary line between the lands owned by the plaintiff, and the lands of the Commissioners of Lincoln Park.
(Source: P.A. 91-357, eff. 7-29-99.)

(70 ILCS 1570/5) (from Ch. 105, par. 82)
Sec. 5. In case the Commissioners of Lincoln Park are unable to agree with the owner or owners of or any persons interested in such adjacent and adjoining lands or interests therein or riparian or other rights appurtenant thereto or are unable to agree upon a boundary line between the lands to be held by the Commissioners of Lincoln Park and the lands to be held or retained by such shore owner in lieu of or as compensation for the release of such adjacent or adjoining lands and interest therein and riparian and other rights appurtenant thereto, or in case any owner is incapable of consenting or his name or residence is unknown or he is a non-resident of the State, proceedings may be had to condemn such lands and interests therein and the right to impose restrictions upon the use thereof and the riparian rights appurtenant thereto according to the provisions for the exercise of the right of eminent domain under the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 1570/5.5)
Sec. 5.5. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 1570/6) (from Ch. 105, par. 83)
Sec. 6. The submerged lands thus granted and the shore lands and interests therein and riparian rights appurtenant thereto, and the right to impose restrictions thereon thus acquired in accordance with the preceding sections the Commissioners of Lincoln Park shall hold for the following uses:
1. For the purpose of filling, reclaiming, improving, maintaining and holding the same as a public park;
2. For the purpose of constructing and maintaining boulevards, driveways and parkways for public convenience;
3. For the purpose of creating, constructing and maintaining lagoons and harbors for boats and for establishing and maintaining rules and regulations for the use thereof by the public;
4. For park purposes generally.
(Source: Laws 1931, p. 689.)

(70 ILCS 1570/7) (from Ch. 105, par. 84)
Sec. 7. The cost of the acquisition of such shore lands and interests therein and riparian and other rights appurtenant thereto from such shore owners, together with the cost of the construction of the said boulevards, driveways and parkways therein and of the reclamation and improvement of such submerged lands may be paid by the Commissioners of Lincoln Park, either out of its general revenues or out of the proceeds of such interest bearing bonds as the Commissioners of Lincoln Park may, from time to time, lawfully issue.
(Source: Laws 1931, p. 689.)

(70 ILCS 1570/8) (from Ch. 105, par. 85)
Sec. 8. The powers granted by this Act to the Commissioners of Lincoln Park shall not be construed to have been exhausted by one use of the same, but under the same conditions and limitations and in the manner proscribed, the said the Commissioners of Lincoln Park may from time to time, proceed with further park, boulevard, or driveway extensions, provided, however, that all such extensions lie within the district or territory the property in which shall be taxable for the maintenance of the said Lincoln Park or within the waters of Lake Michigan adjoining or being a part of such district or territory.
(Source: Laws 1931, p. 689.)

(70 ILCS 1570/9) (from Ch. 105, par. 85a)
Sec. 9. The following Act is hereby repealed: "An Act to enable park commissioners having control of any park bordering upon public waters in this State, to enlarge the same from time to time and granting submerged lands for the purpose of such enlargements and to defray the cost thereof"; approved June 15, 1895, in force July 1, 1895, as amended; said repeal to take effect at the time at which this Act takes effect; provided, however, that the repeal of such Act shall not affect suits pending or rights existing at the time this Act takes effect, nor shall such repeal be taken, construed or held to avoid or impair any grant made or right acquired or cause of action now existing under such Act or the amendments thereto, except as such rights may be altered or affected by agreement, contract or deed hereunder or by judgment or decree of a competent court hereunder, or by condemnation under the authority hereof.
(Source: Laws 1931, p. 689.)



70 ILCS 1575/ - Lincoln Park Submerged Lands Act.

(70 ILCS 1575/0.01) (from Ch. 105, par. 437.9)
Sec. 0.01. Short title. This Act may be cited as the Lincoln Park Submerged Lands Act.
(Source: P.A. 86-1324.)

(70 ILCS 1575/1) (from Ch. 105, par. 438)
Sec. 1. That all right, title and interest of the state in and to the bed of Lake Michigan on which the driveway connected with Lincoln Park is now constructed, or on which any extension thereof may hereafter be constructed, and a strip of such submerged land between the east line thereof, and a line fifty feet east of the breakwater, protecting said driveway and any extension of the same be and is hereby granted to the commissioners of Lincoln Park and their successors in office, to be held for the use and benefit of the public as a part of said park and for no other purpose whatever.
(Source: Laws 1889, p. 214.)

(70 ILCS 1575/2) (from Ch. 105, par. 439)
Sec. 2. That said commissioners may have and exercise police control over the waters of Lake Michigan along the east side of said driveway and any extension thereof, for a distance of two hundred and fifty feet in same way as over the grounds of the park, and sand may be taken therefrom by permission of said commissioners.
(Source: Laws 1889, p. 214.)



70 ILCS 1580/ - Grant Park (1899) Act.

(70 ILCS 1580/0.01) (from Ch. 105, par. 451.9)
Sec. 0.01. Short title. This Act may be cited as the Grant Park (1899) Act.
(Source: P.A. 86-1324.)

(70 ILCS 1580/1) (from Ch. 105, par. 452)
Sec. 1. That the land or lands located in the City of Chicago, County of Cook, and State of Illinois, bounded on the north by the north line of Monroe Street, produced east to the outer sea wall or harbor line, established by the secretary of war, September 22, 1890, in Lake Michigan, and bounded on the east by said outer sea wall or harbor line, and bounded on the south by the south line of the street known as Lake Park place (formerly known as Park Row) produced east to said outer sea wall or harbor line, and bounded on the west by the east line of Michigan avenue, which land is commonly known and designated as the "lake front," including all submerged land lying west of said outer sea wall or harbor line, and between said north and south boundary lines above described shall be, and are hereafter to be called, designated and known as "Grant Park," and said "Grant Park" is hereby conveyed to the south park commissioners, to be held, managed and controlled by said commissioners, as other parks are now under their control; except, however, that portion of said "Grant Park" lying north of the north of the north, line of Jackson street, extended east from Michigan avenue to the said outer sea wall or harbor line, and except also the right of way, easements and grounds of the Illinois Central Railroad Company, extending north and south through said "Grant Park," as described in an ordinance of the city council of the city of Chicago, passed October 21, 1895, and published by authority of the city council in 1898, in Volume two (2) of Special Ordinances of Chicago, at page 657.
(Source: Laws 1901, p. 260.)



70 ILCS 1585/ - Grant Park (1905) Act.

(70 ILCS 1585/0.01) (from Ch. 105, par. 452.9)
Sec. 0.01. Short title. This Act may be cited as the Grant Park (1905) Act.
(Source: P.A. 86-1324.)

(70 ILCS 1585/1) (from Ch. 105, par. 453)
Sec. 1. That the land, including all submerged land, known as Grant Park, in the City of Chicago, County of Cook and State of Illinois, bounded on the north by the south line of Randolph street extended in a straight line east from Michigan avenue to the harbor line established by the Secretary of War in Lake Michigan, and bounded on the east by said harbor line, and bounded on the south, east of the right of way, easement and grounds of the Illinois Central Railroad Company, by the south line of the street known as Lake Park Place (formerly known as Park Row) extended in a straight line east from Michigan avenue to said harbor line, and west of said right of way, easement and grounds by the north line of said Lake Park place, and bounded on the west by the east line of Michigan avenue, excepting, however, the right of way, easement and grounds of the Illinois Central Railroad Company extending north and south through said Grant Park as described in an ordinance of the City Council of the City of Chicago, passed October 21, 1895, and published by authority of said Council in 1898, in volume 2 of Special Ordinances of the City of Chicago, at page 657, be and the same is hereby conveyed to the South Park Commissioners, to be held, managed and controlled by said commissioners as other parks now are under the control of said commissioners.
(Source: Laws 1903, p. 268.)



70 ILCS 1590/ - Grant Park Boundary Act.

(70 ILCS 1590/0.01) (from Ch. 105, par. 800)
Sec. 0.01. Short title. This Act may be cited as the Grant Park Boundary Act.
(Source: P.A. 86-1324.)

(70 ILCS 1590/1) (from Ch. 105, par. 801)
Sec. 1. The boundaries of Grant Park are hereby extended so as to embrace and include the following lands located in the City of Chicago, County of Cook, and State of Illinois heretofore agreed and scheduled to be transferred under an agreement between the State of Illinois, City of Chicago and the Chicago Park District dated November 1, 1982, and known as document number 26440937, generally described as follows:
All of the territory bounded on the east by the west line of 1984 Lake Shore Drive Relocation and bounded on the west by the eastern boundaries of Grant Park as heretofore established and in effect immediately prior to the effective date of this Act, and bounded on the north by the South line of Randolph Street extended and bounded on the south by the North line of Monroe Street extended, including all submerged and reclaimed lands located in such territory.
Also, all of the territory bounded on the east by the sea wall lying east of 1984 Lake Shore Drive Relocation, on the west by the east line of Lake Shore Drive, on the northwest and west by 1984 Lake Shore Drive Relocation and on the north by the south line of Randolph Street as extended and more particularly described as follows:
That part of the lands of the Southwest fractional quarter of Section 10, and the Northwest fractional quarter of Section 15, Township 39 North, Range 14 East of the Third Principal Meridian, County of Cook, State of Illinois, lying South of East Randolph Street, as dedicated by the two Plats both recorded in the Recorder's Office of Cook County, Illinois, one recorded on July 18, 1973 as Document Number 22404493 and the second recorded on December 13, 1974 as Document Number 22935649, and lying West of the East line of North Lake Shore Drive, extended South, as dedicated by a Plat of Dedication recorded in aforementioned Recorder's Office on March 14, 1979 as Document Number 24879733, bounded and described as follows:
Beginning at the Southeast corner of aforesaid dedication of North Lake Shore Drive, thence North along the East line of said dedication a distance of 12.00 feet to a point on a line 128.00 feet South of and parallel with the North line of East Randolph Street, extended East; thence East along said parallel line a distance of 79.767 feet; thence North along a line parallel with the East line of aforesaid dedicated North Lake Shore Drive a distance of 48.890 feet to its intersection with the South line of East Randolph Street, as shown on the Original Plat of Fort Dearborn Addition to Chicago extended East, said point of intersection being 79.11 feet South of the North line of East Randolph Street, extended East, as measured perpendicularly and 79.511 feet East of the East line of North Lake Shore Drive, as measured perpendicularly; thence East along aforesaid South line of Randolph Street extended, per Fort Dearborn Addition, a distance of 85.724 feet to a point on the Harbor line established by and approved by the Secretary of War April 30, 1940, said point being 79.11 feet South of the North line of East Randolph Street, extended East, as measured perpendicularly and 165.233 feet East of the East line of North Lake Shore Drive; thence South along said Harbor line a distance of 217.463 feet to a point of curve, said point being 296.571 feet South of the North line of East Randolph Street, extended East, as measured perpendicularly, and 165.233 feet East of the East line of North Lake Shore Drive, extended South, as measured perpendicularly from said line; thence Southwesterly along a curved line concave to the West and having a radius of 381.623 feet an arc distance of 264.117 feet to a point of compound curve; said point being 539.643 feet South of the North line of East Randolph Street, extended East, as measured perpendicularly, and 77.427 feet East of the East line of North Lake Shore Drive, extended South, as measured perpendicularly from said line; thence continuing Southwesterly along a curved line concave to the Northwest and having a radius of 674.068 feet an arc distance of 570.047 feet to a point of tangency, said point being 780.601 feet South of the North line of East Randolph Street, as measured perpendicularly from said North line, and 419.291 feet West of the East line of North Lake Shore Drive, extended South, as measured perpendicularly from said line; thence West along a straight line tangent to last described curve line a distance of 150.000 feet to a point of curve, said point being 787.773 feet South of the North line of East Randolph Street, as measured perpendicularly from said North line, and 569.210 feet West of the East line of North Lake Shore Drive, extended South, as measured perpendicularly from said line; thence Southwesterly along a curved line concave to the Southeast and having a radius of 300.963 feet an arc distance of 468.221 feet to a point 1089.466 feet South of the North line of East Randolph Street, as measured perpendicularly from said North line, and 860.459 feet West of the East line of North Lake Shore Drive, extended South, as measured perpendicularly from said line; thence North along a straight line a distance of 291.615 feet to a point 797.888 feet South of the North line of East Randolph Street, as measured perpendicularly from said North line, and 866.607 feet West of the East line of North Lake Shore Drive, extended South, as measured perpendicularly from said line; thence Northeasterly along a curved line concave to the Southeast having a radius of 576.279 feet an arc distance of 317.807 feet; thence Northeasterly along a straight line tangent to the last described curved line a distance of 115.227 feet to a point of curve, said point being 581.497 feet South of the North line of East Randolph Street, as measured perpendicularly from said North line, and 500.990 feet West of the East line of North Lake Shore Drive, extended South, as measured perpendicularly from said line; thence continuing Northeasterly along a curved line, being concave to the Northwest and having a radius of 768.687 feet an arc distance of 610.467 feet to a point of tangency, said point being 185.836 feet South of the North line of East Randolph Street, extended East as measured perpendicularly and 59.271 feet West of the East line of North Lake Shore Drive, extended South, as measured perpendicularly; thence Northeasterly along a straight line a distance of 50.796 feet to a point on the South line of aforementioned dedicated North Lake Shore Drive, said point being 37.619 feet West of the point of beginning; thence East along said South line of aforementioned dedicated North Lake Shore Drive a distance of 37.619 feet to the point of beginning, in Cook County, Illinois.
(Source: P.A. 84-978.)

(70 ILCS 1590/2) (from Ch. 105, par. 802)
Sec. 2. The extension of the territory of Grant Park by this Act shall be deemed a dedication of such additional territory for public purposes and shall incorporate the covenants of the original June 7, 1839 dedication of Lake Front Park, now known as Grant Park, prohibiting the erection of buildings in such territory.
(Source: P.A. 84-978.)



70 ILCS 1600/ - Exposition Authority Incorporation Act.

(70 ILCS 1600/0.01) (from Ch. 32, par. 503a90)
Sec. 0.01. Short title. This Act may be cited as the Exposition Authority Incorporation Act.
(Source: P.A. 86-1324.)

(70 ILCS 1600/1) (from Ch. 32, par. 503b)
Sec. 1. Exposition Authorities may be organized in the manner provided by this Act to conduct expositions, theatricals, cinema exhibitions, concerts, recitals, lectures and industrial, trade, scientific, cultural and educational exhibits, amusement devices, convention halls, public restaurants, stadia, athletic fields, athletic contests and games, and other forms and places of public entertainment in any park district located in whole or in part in any city having a population of two hundred thousand or more. Each such authority shall be a body politic and corporate, but shall not have the power to levy or impose taxes.
No certificate of authority shall be issued by the secretary of state to any association or corporation other than one created under the provisions of this Act who shall use the words "Exposition Authority" as a name or part of a name for engaging in any enterprise in this state.
(Source: Laws 1935, p. 613.)

(70 ILCS 1600/2) (from Ch. 32, par. 503c)
Sec. 2. Whenever the commissioners, or a majority of the commissioners, of any park district located in whole or in part in any city having a population of two hundred thousand or more shall cause to be filed with the secretary of state a petition requesting the formation of an Exposition Authority under this Act the secretary of state shall issue a certificate of incorporation to the Exposition Authority by the name designated in such petition reciting that the purposes for which it has been incorporated and the powers of the corporation are set forth in "An Act to provide for the incorporation of Exposition Authorities" and the date of approval of said Act and if subsequently amended adding thereto the words "as amended."
Such petition shall be signed and verified under oath before some officer competent to take acknowledgment of deeds by at least a majority of the commissioners of such park district, and shall set forth the following: (1) a copy of a resolution passed by such park district authorizing the commissioners to file such petition; (2) the name of the proposed corporation which shall include the words "Exposition Authority"; (3) a description of the territorial area of the park district and of the site to be occupied by such Authority, together with a specification of the park area of the park district to be devoted to the use of such authority.
(Source: Laws 1935, p. 613.)

(70 ILCS 1600/3) (from Ch. 32, par. 503d)
Sec. 3. Every such Authority shall have a board of ten commissioners, to be appointed by the mayor, with the approval of the city council of the city in which the property of such Authority is located. One of such commissioners shall serve for one year, one for two years, one for three years, one for four years, one for five years, one for six years, one for seven years, one for eight years, one for nine years and one for ten years, and until their successors, respectively, are appointed and qualified. Upon expiration of the term of each of such commissioners his successor shall be appointed in like manner for a term of ten years and until his successor is appointed and qualified. Each commissioner shall be a legal voter of said city, and before entering upon the duties of his office shall take and subscribe an oath to support the constitution of the United States and the constitution of the state of Illinois and to faithfully discharge his duties as commissioner. Each commissioner before entering upon the duties of his office shall also execute a bond, with security to be approved by a circuit judge residing in the county wherein the Authority is located, in the penal sum of $30,000 payable to such Authority conditioned for the faithful performance of his duties as such commissioner. The commissioners shall serve without compensation.
(Source: P.A. 77-1288.)

(70 ILCS 1600/4) (from Ch. 32, par. 503e)
Sec. 4. Annually the commissioners shall choose from among their members a president and vice-president, to serve for a term of one year and until their successors are chosen and qualified. The president shall preside at the meetings of the commissioners but shall have the power to vote as any other member and shall not have the power of veto. In the absence of the president, the vice-president shall perform the president's functions. No official action shall be taken except upon the affirmative vote of six commissioners.
The commissioners shall appoint a secretary and a treasurer, either from within or outside of their own membership, who shall be residents of the city in which the property of the Authority is located and shall serve for a term prescribed by the commissioners. Before entering upon the duties of their respective offices the secretary and treasurer shall execute a bond, with security to be approved by the commissioners of such Authority, in the penal sum of $30,000 payable to such Authority conditioned for the faithful performance of the duties of the office.
The commissioners shall prescribe the powers and duties and fix the compensation of the secretary, treasurer and all other officers and employees of the Authority.
(Source: Laws 1935, p. 613.)

(70 ILCS 1600/5) (from Ch. 32, par. 503f)
Sec. 5. Every Authority organized under this Act shall have the following rights, powers and privileges in addition to the powers expressed in the purposes for which such Authority is authorized to be organized:
(1) to have succession by its corporate name;
(2) to sue and be sued in its corporate name;
(3) to adopt and use a corporate seal;
(4) to acquire park lands by lease from any park district and to construct, reconstruct or acquire by gift, grant, purchase, lease or otherwise buildings and other structures and personal property for any purpose within the powers of such Authority and to sell, transfer or convey its property, or any part thereof, except that acquired by lease, when no longer necessary or useful for its purposes or to exchange any such property for other property which it may use for any purpose within the powers of such Authority;
(5) to charge and collect rentals, license or permit fees and admission fees;
(6) to purchase and enter into contracts for any type of insurance or surety bond covering fire, use and occupancy, tornado, weather, damage to property, theft, robbery, workers' compensation, public liability, fidelity, contract obligations, and all other types of insurance and indemnity that may be desirable in the performance of the functions of such Authority;
(7) to enter into any contract or agreement which may be desirable in the opinion of the board of commissioners of such Authority for the performance of any functions or the exercise of any powers granted to it;
(8) to borrow money and to issue and sell or pledge to any person its notes, bonds or other evidences of indebtedness which, however, shall not be a lien upon any rights or property of such Authority but may be secured by a lien only upon its revenue or upon the revenue of any project of such Authority;
(9) to invest and reinvest any money held in reserves or sinking funds or in any funds not required for immediate disbursement in bonds and tax anticipation warrants issued by the park district, sanitary district, school district, county or city in which the property of such Authority is located, or in the bonds of the state of Illinois or of the United States, and to sell or pledge such securities for any purpose within the powers of such Authority;
(10) to secure grants and loans, or either, from the United States government, or any agency thereof, for financing projects authorized under this Act and for such purposes to sell or pledge its notes, bonds or other evidences of indebtedness, and its securities, and execute any contracts and documents and do all things that may be required by the United States government or such agency.
(Source: P.A. 81-992.)



70 ILCS 1605/ - Metro-East Park and Recreation District Act.

(70 ILCS 1605/1)
Sec. 1. Short title. This Act may be cited as the Metro-East Park and Recreation District Act.
(Source: P.A. 91-103, eff. 7-13-99.)

(70 ILCS 1605/5)
Sec. 5. Definitions. In this Act:
"Board" means the board of directors of the Metro-East Park and Recreation District.
"Chief executive officer" means the chairman of the county board of a county.
"County" means Madison, St. Clair, Monroe, Clinton, Jersey, or Macoupin County.
"District" or "Metro-East District" means the Metro-East Park and Recreation District created under this Act.
"Governing body" means a county board.
"Metro-East Park and Recreation Fund" means the fund held by the District that is the repository for all taxes and other moneys raised by or for the District under this Act.
"Metro-East region" means Madison, St. Clair, Monroe, Clinton, Macoupin, and Jersey Counties.
"Park district" means a park district organized under the Park District Code.
(Source: P.A. 95-364, eff. 8-23-07.)

(70 ILCS 1605/10)
Sec. 10. Creation of Metro-East Park and Recreation District.
(a) The Metro-East Park and Recreation District may be created, incorporated, and managed under this Section and may exercise the powers given to the District under this Act. Any county may be included in the Metro-East District if the voters in the county or counties to be included in the District vote to be included in the District. Any recreation system or public parks system that exists within the Metro-East District created under this Section shall remain in existence with the same powers and responsibilities it had prior to the creation of the Metro-East District. Nothing in this Section shall be construed in any manner to limit or prohibit:
(1) later establishment or cessation of any park or

recreation system provided for by law; or

(2) any powers and responsibilities of any park or

recreation system provided for by law.

(b) When the Metro-East District is organized, it shall be a body corporate and a political subdivision of this State, and the District shall be known as the "Metro-East Park and Recreation District", and in that name may sue and be sued, issue general revenue bonds, and impose and collect taxes or fees under this Act.
(c) The Metro-East District shall have as its primary duty the development, operation, and maintenance of a public system of interconnecting trails and parks throughout the counties comprising the District. The Metro-East District shall supplement but shall not substitute for the powers and responsibilities of the other parks and recreation systems within the Metro-East District and shall have the power to contract with the State of Illinois, the United States government, and other parks and recreation systems as well as with the departments or agencies of any of those governmental bodies and with other public and private entities.
(d) All counties and communities comprising the Metro-East Park and Recreation District shall make available upon written request from the District, at no cost to the District, any and all technical information and data necessary for the implementation of the District's goals.
(Source: P.A. 95-364, eff. 8-23-07.)

(70 ILCS 1605/15)
Sec. 15. Creation of District; referendum.
(a) The governing body of a county may, by resolution, elect to create the Metro-East Park and Recreation District. The Metro-East District shall be established at a referendum on the question of the formation of the District that is submitted to the electors of a county at a regular election and approved by a majority of the electors voting on the question. The governing body must certify the question to the proper election authority, which must submit the question at an election in accordance with the Election Code.
The question must be submitted in substantially the following form:
Shall the Metro-East Park and Recreation District be

created for the purposes of improving water quality; increasing park safety; providing neighborhood trails; improving, restoring, and expanding parks; providing expanded public access and access to persons with disabilities to recreational areas; preserving natural lands for wildlife; and maintaining other recreation grounds within the boundaries of the Metro-East Park and Recreation District; and shall (name of county) join any other counties in the Metro-East region that approve the formation of the Metro-East Park and Recreation District, with the authority to impose a Metro-East Park and Recreation District Retailers' Occupation Tax at a rate of one-tenth of 1% upon all persons engaged in the business of selling tangible personal property at retail in the district on gross receipts on the sales made in the course of their business for the purposes stated above, with 50% of the revenue going to the Metro-East Park and Recreation District and 50% of the revenue returned to the county from which the tax was collected?

The votes must be recorded as "Yes" or "No"
In the proposed Metro-East District that consists of only one county, if a majority of the electors in that county voting on the question vote in the affirmative, the Metro-East District may be organized. In the proposed Metro-East District that consists of more than one county, if a majority of the electors in any county proposed for inclusion in the District voting on the question vote in the affirmative, the Metro-East District may be organized and that county may be included in the District.
(b) After the Metro-East District has been created, any county eligible for inclusion in the Metro-East District may join the District after the county submits the question of joining the District to the electors of the county at a regular election. The county board must submit the question to the proper election authority, which must submit the question at an election in accordance with the Election Code.
The question must be submitted in substantially the following form:
Shall (name of county) join the Metro-East Park and

Recreation District with the authority to impose a Metro-East Park and Recreation District Retailers' Occupation Tax at a rate of one-tenth of 1% upon all persons engaged in the business of selling tangible personal property at retail in the district on gross receipts on the sales made in the course of their business, with 50% of the revenue going to the Metro-East Park and Recreation District and 50% of the revenue returned to the county from which the tax was collected?

The votes must be recorded as "Yes" or "No".
If a majority of the electors voting on the question vote in the affirmative, the county shall be included in the District.
(Source: P.A. 99-143, eff. 7-27-15.)

(70 ILCS 1605/20)
Sec. 20. Board of directors.
(a) If the Metro-East District is created by only one county, the District shall be managed by a board of directors consisting of 3 members. Two members shall be appointed by the chief executive officer, with the advice and consent of the county board, of the county in which the District is located, and one member shall be appointed by the minority members of the county board with the advice and consent of the county board. The first appointment shall be made within 90 days and not sooner than 60 days after the District has been organized. Each member of the board so appointed shall be a legal voter in the District. The first directors shall be appointed to hold office for terms of one, 2, and 3 years, and until June 30 thereafter, respectively, as determined by lot. Thereafter, successors shall be appointed in the same manner no later than the first day of the month in which the term of a director expires. All terms expire if another county joins the District.
A vacancy occurring otherwise than by expiration of term shall be filled in the same manner as the original appointment.
(b) If the Metro-East District is created by more than one county, each county that elects to join the District shall be represented by a certain number of board members. The board members shall be distributed from the counties electing to join the District as follows:
(1) The chief executive officer, with the advice and

consent of the county board, of St. Clair county shall appoint 2 members and the minority members of the county board, with the advice and consent of the county board, shall appoint one member.

(2) The chief executive officer, with the advice and

consent of the county board, of Madison County shall appoint 2 members and the minority members of the county board, with the advice and consent of the county board, shall appoint one member.

(3) The chief executive officer, with the advice and

consent of the county board, of Clinton County shall appoint one member.

(4) The chief executive officer, with the advice and

consent of the county board, of Jersey County shall appoint one member.

(5) The chief executive officer, with the advice and

consent of the county board, of Monroe County shall appoint one member.

(6) The chief executive officer, with the advice and

consent of the county board, of Macoupin County shall appoint one member.

The board members shall serve 3-year terms, except that board members first appointed shall be appointed to serve terms of one, 2, or 3 years as determined by lot, provided that board members from counties eligible to appoint more than one member may not serve identical initial terms. On the expiration of the initial terms of appointment and on the expiration of any subsequent term, the resulting vacancy shall be filled in the same manner as the original appointment. Board members shall serve until their successors are appointed. Board members are eligible for reappointment.
(c) No board member may hold a public office in any county within the Metro-East District, other than the office of notary public. Board members must be citizens of the United States and they must reside within the county from which they are appointed. No board member may receive compensation for performance of duties as a board member. No board member may be financially interested directly or indirectly in any contract entered into under this Act.
(d) Promptly after their appointment, the initial board members shall hold an organizational meeting at which they shall elect a president and any other officers that they deem necessary from among their number. The members shall make and adopt any bylaws, rules, and regulations for their guidance and for the government of the parks, neighborhood trails, and recreational grounds and facilities that may be expedient and not inconsistent with this Act.
(e) Board members shall have the exclusive control of the expenditures of all money collected to the credit of the Metro-East Park and Recreation Fund created pursuant to Section 35, and of the supervision, improvement, care, and custody of public parks, neighborhood trails, recreational facilities, and grounds owned, maintained, or managed by the Metro-East District. All moneys received for those purposes shall be deposited in the Metro-East Park and Recreation Fund. The board shall have power to purchase or otherwise secure ground to be used for parks, neighborhood trails, recreational facilities, and grounds; shall have power to appoint suitable persons to maintain the parks, neighborhood trails, recreational grounds, and facilities and to administer recreational programs and to fix their compensation; and shall have power to remove those appointees. The board shall keep accurate records of all its proceedings and actions and shall comply with the provisions of the Open Meetings Act and the Freedom of Information Act.
(Source: P.A. 95-364, eff. 8-23-07.)

(70 ILCS 1605/25)
Sec. 25. Powers and duties.
(a) The Metro-East Park and Recreation District has the power to:
(1) issue bonds, notes, or other obligations for any

of the purposes of the District, and to refund the bonds, notes, or obligations, as provided in Section 40;

(2) contract, as provided by law, with public and

private entities or individuals both within and without the State and contract with the United States or any agency thereof in furtherance of any of the purposes of the District;

(3) own, hold, control, lease, purchase from willing

sellers, contract, and sell any and all rights in land, buildings, improvements, and any and all other real, personal, or mixed property, provided that real property within a county may be purchased by the District only if a majority of the board members from the county in which the real property is located consent to the acquisition;

(4) receive property, both real and personal, or

money that has been granted, donated, devised, or bequeathed to the District;

(5) establish and collect reasonable charges for the

use of the facilities of the District; and

(6) maintain an office and staff at any place or

places in this State that it may designate and conduct any business and operations that are necessary to fulfill the District's duties under this Section.

(b) When a public highway, street, or road extends into or through a public trail, trail area, or park area of the Metro-East District, or when a public highway, street, or road forms all or part of a suitable connection between 2 or more public trails, trail areas, or park areas within the Metro-East District, and it is advisable by the board to make alterations in the route or width of the highway or to grade, drain, pave, or otherwise improve the highway, the board may enter into agreements, consistent with the purposes of the Metro-East District, with the public agency in control of the portion of the highway, street, or road that lies within any, or forms any part of, a connecting link to and between any public trail, trail area, or park area of the Metro-East District. Any agreement with any public agency must be consistent with the provisions of the Intergovernmental Cooperation Act.
This subsection does not alter the legal status of the highway, street, or road in any way.
(c) The Metro-East District does not have any power of eminent domain.
(Source: P.A. 91-103, eff. 7-13-99.)

(70 ILCS 1605/30)
Sec. 30. Taxes.
(a) The board shall impose a tax upon all persons engaged in the business of selling tangible personal property, other than personal property titled or registered with an agency of this State's government, at retail in the District on the gross receipts from the sales made in the course of business. This tax shall be imposed only at the rate of one-tenth of one per cent.
This additional tax may not be imposed on the sales of food for human consumption that is to be consumed off the premises where it is sold (other than alcoholic beverages, soft drinks, and food which has been prepared for immediate consumption) and prescription and non-prescription medicines, drugs, medical appliances, and insulin, urine testing materials, syringes, and needles used by diabetics. The tax imposed by the Board under this Section and all civil penalties that may be assessed as an incident of the tax shall be collected and enforced by the Department of Revenue. The certificate of registration that is issued by the Department to a retailer under the Retailers' Occupation Tax Act shall permit the retailer to engage in a business that is taxable without registering separately with the Department under an ordinance or resolution under this Section. The Department has full power to administer and enforce this Section, to collect all taxes and penalties due under this Section, to dispose of taxes and penalties so collected in the manner provided in this Section, and to determine all rights to credit memoranda arising on account of the erroneous payment of a tax or penalty under this Section. In the administration of and compliance with this Section, the Department and persons who are subject to this Section shall (i) have the same rights, remedies, privileges, immunities, powers, and duties, (ii) be subject to the same conditions, restrictions, limitations, penalties, and definitions of terms, and (iii) employ the same modes of procedure as are prescribed in Sections 1, 1a, 1a-1, 1d, 1e, 1f, 1i, 1j, 1k, 1m, 1n, 2, 2-5, 2-5.5, 2-10 (in respect to all provisions contained in those Sections other than the State rate of tax), 2-12, 2-15 through 2-70, 2a, 2b, 2c, 3 (except provisions relating to transaction returns and quarter monthly payments), 4, 5, 5a, 5b, 5c, 5d, 5e, 5f, 5g, 5h, 5i, 5j, 5k, 5l, 6, 6a, 6b, 6c, 6d, 7, 8, 9, 10, 11, 11a, 12, and 13 of the Retailers' Occupation Tax Act and the Uniform Penalty and Interest Act as if those provisions were set forth in this Section.
Persons subject to any tax imposed under the authority granted in this Section may reimburse themselves for their sellers' tax liability by separately stating the tax as an additional charge, which charge may be stated in combination, in a single amount, with State tax which sellers are required to collect under the Use Tax Act, pursuant to such bracketed schedules as the Department may prescribe.
Whenever the Department determines that a refund should be made under this Section to a claimant instead of issuing a credit memorandum, the Department shall notify the State Comptroller, who shall cause the order to be drawn for the amount specified and to the person named in the notification from the Department. The refund shall be paid by the State Treasurer out of the State Metro-East Park and Recreation District Fund.
(b) If a tax has been imposed under subsection (a), a service occupation tax shall also be imposed at the same rate upon all persons engaged, in the District, in the business of making sales of service, who, as an incident to making those sales of service, transfer tangible personal property within the District as an incident to a sale of service. This tax may not be imposed on sales of food for human consumption that is to be consumed off the premises where it is sold (other than alcoholic beverages, soft drinks, and food prepared for immediate consumption) and prescription and non-prescription medicines, drugs, medical appliances, and insulin, urine testing materials, syringes, and needles used by diabetics. The tax imposed under this subsection and all civil penalties that may be assessed as an incident thereof shall be collected and enforced by the Department of Revenue. The Department has full power to administer and enforce this subsection; to collect all taxes and penalties due hereunder; to dispose of taxes and penalties so collected in the manner hereinafter provided; and to determine all rights to credit memoranda arising on account of the erroneous payment of tax or penalty hereunder. In the administration of, and compliance with this subsection, the Department and persons who are subject to this paragraph shall (i) have the same rights, remedies, privileges, immunities, powers, and duties, (ii) be subject to the same conditions, restrictions, limitations, penalties, exclusions, exemptions, and definitions of terms, and (iii) employ the same modes of procedure as are prescribed in Sections 2 (except that the reference to State in the definition of supplier maintaining a place of business in this State shall mean the District), 2a, 2b, 2c, 3 through 3-50 (in respect to all provisions therein other than the State rate of tax), 4 (except that the reference to the State shall be to the District), 5, 7, 8 (except that the jurisdiction to which the tax shall be a debt to the extent indicated in that Section 8 shall be the District), 9 (except as to the disposition of taxes and penalties collected), 10, 11, 12 (except the reference therein to Section 2b of the Retailers' Occupation Tax Act), 13 (except that any reference to the State shall mean the District), Sections 15, 16, 17, 18, 19 and 20 of the Service Occupation Tax Act and the Uniform Penalty and Interest Act, as fully as if those provisions were set forth herein.
Persons subject to any tax imposed under the authority granted in this subsection may reimburse themselves for their serviceman's tax liability by separately stating the tax as an additional charge, which charge may be stated in combination, in a single amount, with State tax that servicemen are authorized to collect under the Service Use Tax Act, in accordance with such bracket schedules as the Department may prescribe.
Whenever the Department determines that a refund should be made under this subsection to a claimant instead of issuing a credit memorandum, the Department shall notify the State Comptroller, who shall cause the warrant to be drawn for the amount specified, and to the person named, in the notification from the Department. The refund shall be paid by the State Treasurer out of the State Metro-East Park and Recreation District Fund.
Nothing in this subsection shall be construed to authorize the board to impose a tax upon the privilege of engaging in any business which under the Constitution of the United States may not be made the subject of taxation by the State.
(c) The Department shall immediately pay over to the State Treasurer, ex officio, as trustee, all taxes and penalties collected under this Section to be deposited into the State Metro-East Park and Recreation District Fund, which shall be an unappropriated trust fund held outside of the State treasury.
As soon as possible after the first day of each month, beginning January 1, 2011, upon certification of the Department of Revenue, the Comptroller shall order transferred, and the Treasurer shall transfer, to the STAR Bonds Revenue Fund the local sales tax increment, as defined in the Innovation Development and Economy Act, collected under this Section during the second preceding calendar month for sales within a STAR bond district. The Department shall make this certification only if the Metro East Park and Recreation District imposes a tax on real property as provided in the definition of "local sales taxes" under the Innovation Development and Economy Act.
After the monthly transfer to the STAR Bonds Revenue Fund, on or before the 25th day of each calendar month, the Department shall prepare and certify to the Comptroller the disbursement of stated sums of money pursuant to Section 35 of this Act to the District from which retailers have paid taxes or penalties to the Department during the second preceding calendar month. The amount to be paid to the District shall be the amount (not including credit memoranda) collected under this Section during the second preceding calendar month by the Department plus an amount the Department determines is necessary to offset any amounts that were erroneously paid to a different taxing body, and not including (i) an amount equal to the amount of refunds made during the second preceding calendar month by the Department on behalf of the District, (ii) any amount that the Department determines is necessary to offset any amounts that were payable to a different taxing body but were erroneously paid to the District, (iii) any amounts that are transferred to the STAR Bonds Revenue Fund, and (iv) 2% of the remainder, which the Department shall transfer into the Tax Compliance and Administration Fund. The Department, at the time of each monthly disbursement to the District, shall prepare and certify to the State Comptroller the amount to be transferred into the Tax Compliance and Administration Fund under this subsection. Within 10 days after receipt by the Comptroller of the disbursement certification to the District and the Tax Compliance and Administration Fund provided for in this Section to be given to the Comptroller by the Department, the Comptroller shall cause the orders to be drawn for the respective amounts in accordance with directions contained in the certification.
(d) For the purpose of determining whether a tax authorized under this Section is applicable, a retail sale by a producer of coal or another mineral mined in Illinois is a sale at retail at the place where the coal or other mineral mined in Illinois is extracted from the earth. This paragraph does not apply to coal or another mineral when it is delivered or shipped by the seller to the purchaser at a point outside Illinois so that the sale is exempt under the United States Constitution as a sale in interstate or foreign commerce.
(e) Nothing in this Section shall be construed to authorize the board to impose a tax upon the privilege of engaging in any business that under the Constitution of the United States may not be made the subject of taxation by this State.
(f) An ordinance imposing a tax under this Section or an ordinance extending the imposition of a tax to an additional county or counties shall be certified by the board and filed with the Department of Revenue either (i) on or before the first day of April, whereupon the Department shall proceed to administer and enforce the tax as of the first day of July next following the filing; or (ii) on or before the first day of October, whereupon the Department shall proceed to administer and enforce the tax as of the first day of January next following the filing.
(g) When certifying the amount of a monthly disbursement to the District under this Section, the Department shall increase or decrease the amounts by an amount necessary to offset any misallocation of previous disbursements. The offset amount shall be the amount erroneously disbursed within the previous 6 months from the time a misallocation is discovered.
(Source: P.A. 99-217, eff. 7-31-15; 100-23, eff. 7-6-17.)

(70 ILCS 1605/35)
Sec. 35. Allocation of moneys collected. The taxes authorized by Section 30 of this Act shall be allocated as follows:
(1) Fifty percent of the amounts collected from each county shall be returned to the Metro-East District for distribution by the District to each respective county for park and recreation purposes, except that not less than 50% of the amount returned to the county shall be allocated for distribution annually to park districts and municipal park and recreation departments within the county in the form of grants. Each county in the District shall establish a grant commission of not less than 3 members with equal representation from the county board and municipalities and park districts in the county. The grant commission shall award grants to park districts and municipalities for park and recreation purposes.
(2) Fifty percent of the amounts collected from each county shall be retained by the District for deposit by the District into the Metro-East Park and Recreation District Fund.
(Source: P.A. 91-103, eff. 7-13-99.)

(70 ILCS 1605/40)
Sec. 40. Bonds. The board of the District created under this Act may issue and sell revenue bonds, payable from the revenue derived from taxes imposed under Section 30, for any of the purposes enumerated in this Act or for the purpose of refunding any revenue bonds theretofore issued from time to time when considered necessary or advantageous in the public interest. These bonds shall be authorized by an ordinance without submission thereof to the electors of the District, shall mature at any time not to exceed 40 years from the date of issue, shall bear any rate of interest not to exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, that the board may determine, and may be sold by the board in any manner that it deems best in the public interest. However, the bonds shall be sold at any price that the interest cost of the proceeds therefrom will not exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, based on the average maturity of the bonds and computed according to standard tables of bond values. No member of the board shall have any personal economic interest in any bonds issued in accordance with this Section.
The board of the District, when availing itself of the provisions of this Section, shall adopt an ordinance describing in a general way the purposes for which the bonds will be issued. The ordinance shall fix the amount of revenue bonds proposed to be issued, the maturity, interest rate, and all details in respect thereof, including any provision for redemption prior to maturity, with or without premium, and upon any notice that may be provided by the ordinance.
Revenue bonds issued under this Section shall be signed by the chairman and secretary of the board or any other officers that the board may by ordinance direct to sign the bonds, and shall be payable from revenue derived from taxes imposed under Section 30. These bonds may not in any event constitute an indebtedness of the District within the meaning of any constitutional provision or limitation. It shall be plainly written or printed on the face of each bond that the bond has been issued under the provisions of this Section, that the bond, including the interest thereon, is payable from the revenue pledged to the payment thereof, and that it does not constitute an indebtedness or obligation of the District within the meaning of any constitutional or statutory limitation or provision. No holder of any such revenue bond may compel any exercise of the taxing power of the District to pay the bond or interest thereon.
The District may not issue any bonds under this Section unless a public hearing, with adequate notice to the public, is held prior to the issuance of the bonds. Notice of the hearing giving the purpose, time, and place of the hearing shall be published at least once, not more than 30 nor less than 15 days before the hearing, in one or more newspapers published in the District.
(Source: P.A. 91-103, eff. 7-13-99.)

(70 ILCS 1605/45)
Sec. 45. Report. The board shall, by the end of the District's fiscal year, submit a financial report to the State Comptroller.
(Source: P.A. 91-103, eff. 7-13-99.)

(70 ILCS 1605/900)
Sec. 900. (Amendatory provisions; text omitted).
(Source: P.A. 91-103, eff. 7-13-99; text omitted.)

(70 ILCS 1605/999)
Sec. 999. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 91-103, eff. 7-13-99.)



70 ILCS 1610/ - Summit Park District Tax Levy Validation (2010) Act.

(70 ILCS 1610/1)
Sec. 1. Short title. This Act may be cited as the Summit Park District Tax Levy Validation (2010) Act.
(Source: P.A. 96-1205, eff. 7-22-10.)

(70 ILCS 1610/5)
Sec. 5. Tax levy ordinances of the Summit Park District. If the Summit Park District has, during the fiscal year 2010-2011, within the time required by law adopted an annual appropriation ordinance for that year and adopted its annual tax levy ordinance for the tax year 2010 and duly files the same with the county clerk of the county in which the district is located, then any such tax levy ordinance and the taxes levied and extended pursuant thereto are hereby validated; however, those taxes are validated only to the extent they do not exceed the maximum amount the district could have levied and the county clerk could have extended under the Property Tax Extension Limitation Law if the Park District had taken into account the recovered tax increment value from the expiration of the West Summit TIF in its 2007 tax year levy and subsequent tax year levies as was permitted by law.
(Source: P.A. 96-1205, eff. 7-22-10.)

(70 ILCS 1610/90)
Sec. 90. (Amendatory provisions; text omitted).
(Source: P.A. 96-1205, eff. 7-22-10; text omitted.)

(70 ILCS 1610/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 96-1205, eff. 7-22-10.)



70 ILCS 1707/ - Regional Planning Act.

(70 ILCS 1707/1)
Sec. 1. Short title. This Act may be cited as the Regional Planning Act.
(Source: P.A. 94-510, eff. 8-9-05.)

(70 ILCS 1707/5)
Sec. 5. Purpose. The General Assembly declares and determines that a streamlined, consolidated regional planning agency is necessary in order to plan for the most effective public and private investments in the northeastern Illinois region and to better integrate plans for land use and transportation. The purpose of this Act is to define and describe the powers and responsibilities of the Chicago Metropolitan Agency for Planning, a unit of government whose purpose it is to effectively address the development and transportation challenges in the northeastern Illinois region.
(Source: P.A. 94-510, eff. 8-9-05; 95-677, eff. 10-11-07.)

(70 ILCS 1707/10)
Sec. 10. Definitions.
"Board" means the Board of the Chicago Metropolitan Agency for Planning.
"CMAP" means the Chicago Metropolitan Agency for Planning.
"Chief elected county official" means the Board Chairman in DuPage, Kane, Kendall, Lake, and McHenry Counties and the County Executive in Will County.
"Fiscal year" means the fiscal year of the State.
"IDOT" means the Illinois Department of Transportation.
"MPO" means the metropolitan planning organization designated under 23 U.S.C. 134.
"Members" means the members of the Board.
"Person" means an individual, partnership, firm, public or private corporation, State agency, transportation agency, or unit of local government.
"Policy Committee" means the decision-making body of the MPO.
"Region" or "northeastern Illinois region" means Cook, DuPage, Kane, Kendall, Lake, McHenry, and Will Counties.
"State agency" means "agency" as defined in Section 1-20 of the Illinois Administrative Procedure Act.
"Transportation agency" means the Regional Transportation Authority and its Service Boards; the Illinois Toll Highway Authority; the Illinois Department of Transportation; and the transportation functions of units of local government.
"Unit of local government" means a unit of local government, as defined in Section 1 of Article VII of the Illinois Constitution, that is located within the jurisdiction and area of operation of the Board.
"USDOT" means the United States Department of Transportation.
(Source: P.A. 94-510, eff. 8-9-05; 95-677, eff. 10-11-07.)

(70 ILCS 1707/15)
Sec. 15. Chicago Metropolitan Agency for Planning; structure.
(a) The Chicago Metropolitan Agency for Planning is established as a political subdivision, body politic, and municipal corporation. The Board shall be responsible for developing and adopting a funding and implementation strategy for an integrated land use and transportation planning process for the northeastern Illinois region.
(b) (Blank.)
(c) The Board shall consist of 15 voting members as follows:
(1) One member from DuPage County appointed

cooperatively by the mayors of DuPage County and the chief elected county official of DuPage County.

(2) One member representing both Kane and Kendall

Counties appointed cooperatively by the mayors of Kane County and Kendall County and the chief elected county officials of Kane County and Kendall County.

(3) One member from Lake County appointed

cooperatively by the mayors of Lake County and the chief elected county official of Lake County.

(4) One member from McHenry County appointed

cooperatively by the mayors of McHenry County and the chief elected county official of McHenry County.

(5) One member from Will County appointed

cooperatively by the mayors of Will County and the chief elected county official of Will County.

(6) Five members from the City of Chicago appointed

by the Mayor of the City of Chicago.

(7) One member from that portion of Cook County

outside of the City of Chicago appointed by the President of the Cook County Board of Commissioners.

(8) Four members from that portion of Cook County

outside of the City of Chicago appointed, with the consent of the President of the Cook County Board of Commissioners, as follows:

(i) One by the mayors representing those

communities in Cook County that are outside of the City of Chicago and north of Devon Avenue.

(ii) One by the mayors representing those

communities in Cook County that are outside of the City of Chicago, south of Devon Avenue, and north of Interstate 55, and in addition the Village of Summit.

(iii) One by the mayors representing those

communities in Cook County that are outside of the City of Chicago, south of Interstate 55, and west of Interstate 57, excluding the communities of Summit, Dixmoor, Posen, Robbins, Midlothian, Oak Forest, and Tinley Park.

(iv) One by the mayors representing those

communities in Cook County that are outside of the City of Chicago and east of Interstate 57, and, in addition, the communities of Dixmoor, Posen, Robbins, Midlothian, Oak Forest, and Tinley Park.

The terms of the members initially appointed to the Board shall begin within 60 days after this Act takes effect.
(d) The CMAP Board may appoint non-voting members of the Board.
(e) (1) The CMAP Board shall create a Wastewater Committee with the responsibility of recommending directly to the Illinois Environmental Protection Agency (IEPA) the appropriateness of proposed requests for modifications and amendments to the established boundaries of wastewater facility planning areas, requests for the creation of new wastewater facility planning areas, requests for the elimination of existing wastewater facility planning areas, requests for new or expanded sewage treatment facilities, or any other amendments to the State of Illinois Water Quality Management Plan required under the federal Clean Water Act. The Chairmanship of the Wastewater Committee shall rotate every 24 months between the individuals described in subsections (e)(2)(iv) and (e)(2)(v) with the individual identified in subsection (e)(2)(v) serving as chairman for the initial 24-month period commencing on the effective date of this amendatory Act of the 95th General Assembly.
(2) The Wastewater Committee shall consist of 5

members of the CMAP Board designated as follows:

(i) One member of the Wastewater Committee shall

be one of the CMAP Board members designated in subsection (c)(1) through (c)(5).

(ii) One member of the Wastewater Committee shall

be one of the CMAP Board members designated in subsection (c)(6).

(iii) One member of the Wastewater Committee

shall be one of the CMAP Board members designated in subsection (c)(7) or (c)(8).

(iv) One member of the Wastewater Committee shall

be a person appointed by the President of the Metropolitan Water Reclamation District of Greater Chicago (and who does not need to serve on the CMAP Board).

(v) One member of the Wastewater Committee shall

be a person appointed by the President of the largest statewide association of wastewater agencies (and who does not need to serve on the CMAP Board).

(3) Terms of the members of the Wastewater Committee

shall be consistent with those identified in Section 25, except that the term of the member of the Wastewater Committee appointed by the President of the Metropolitan Water Reclamation District of Greater Chicago shall expire on July 1, 2009, and the term of the member of the Wastewater Committee appointed by the President of the largest statewide association of wastewater agencies shall expire on July 1, 2009.

(f) With the exception of matters considered and recommended by the Wastewater Committee directly to the IEPA, which shall require only a concurrence of a simple majority of the Wastewater Committee members in office, concurrence of four-fifths of the Board members in office is necessary for the Board to take any action.
(Source: P.A. 94-510, eff. 8-9-05; 95-677, eff. 10-11-07.)

(70 ILCS 1707/20)
Sec. 20. Duties. In addition to those duties enumerated elsewhere in this Act, the Board shall:
(a) Hire an executive director to act as the chief

administrative officer and to direct and coordinate all staff work.

(b) Provide a policy framework under which all

regional plans are developed.

(c) Coordinate regional transportation and land use

planning.

(d) Identify and promote regional priorities.
(Source: P.A. 94-510, eff. 8-9-05; 95-677, eff. 10-11-07.)

(70 ILCS 1707/25)
Sec. 25. Operations.
(a) Each appointing authority shall give notice of its Board appointments to each other appointing authority, to the Board, and to the Secretary of State. Within 30 days after his or her appointment and before entering upon the duties of the office, each Board member shall take and subscribe to the constitutional oath of office and file it with the Secretary of State. Board members shall hold office for a term of 4 years or until successors are appointed and qualified. The terms of the initial Board members shall expire as follows:
(1) The terms of the member from DuPage County and

the member representing both Kane and Kendall Counties shall expire on July 1, 2007.

(2) The terms of those members from Lake, McHenry,

and Will Counties shall expire on July 1, 2009.

(3) As designated at the time of appointment, the

terms of 2 members from the City of Chicago shall expire on July 1, 2007 and the terms of 3 members from the City of Chicago shall expire on July 1, 2009.

(4) The term of the member appointed by the President

of the Cook County Board of Commissioners shall expire on July 1, 2007.

(5) The terms of those members appointed, with the

consent of the President of the Cook County Board of Commissioners, by the mayors representing those communities in Cook County that are outside of the City of Chicago and north of Devon Avenue shall expire on July 1, 2007.

(6) The terms of those members appointed, with the

consent of the President of the Cook County Board of Commissioners, by the mayors representing those communities in Cook County that are outside of the City of Chicago, south of Interstate 55, and west of Interstate 57, excluding the communities of Summit, Dixmoor, Posen, Robbins, Midlothian, Oak Forest, and Tinley Park, shall expire on July 1, 2007.

(7) The terms of those members appointed, with the

consent of the President of the Cook County Board of Commissioners, by the mayor representing those communities in Cook County that are outside of the City of Chicago, south of Devon Avenue, and north of Interstate 55, and, in addition, the Village of Summit, shall expire on July 1, 2009.

(8) The terms of those members appointed, with the

consent of the President of the Cook County Board of Commissioners, by the mayors representing those communities in Cook County that are outside of the City of Chicago and east of Interstate 57, and, in addition, the communities of Dixmoor, Posen, Robbins, Midlothian, Oak Forest, and Tinley Park, shall expire on July 1, 2009.

(b) If a vacancy occurs, the appropriate appointing authority shall fill the vacancy by an appointment for the unexpired term. Board members shall receive no compensation, but shall be reimbursed for expenses incurred in the performance of their duties.
(c) The Board shall be so appointed as to represent the City of Chicago, that part of Cook County outside the City of Chicago, and that part of the metropolitan region outside of Cook County on a one man one vote basis. Within 6 months after the release of each certified federal decennial census, the Board shall review its composition and, if a change is necessary in order to comply with the representation requirements of this subsection (c), shall recommend the necessary revision for approval by the General Assembly.
(d) Regular meetings of the Board shall be held at least once in each calendar quarter. The time and place of Board meetings shall be fixed by resolution of the Board. Special meetings of the Board may be called by the chairman or a majority of the Board members. A written notice of the time and place of any special meeting shall be provided to all Board members at least 3 days prior to the date fixed for the meeting, except that if the time and place of a special meeting is fixed at a regular meeting at which all Board members are present, no such written notice is required. A majority of the Board members in office constitutes a quorum for the purpose of convening a meeting of the Board.
(e) The meetings of the Board shall be held in compliance with the Open Meetings Act. The Board shall maintain records in accordance with the provisions of the State Records Act.
(f) At its initial meeting and its first regular meeting after July 1 of each year thereafter, the Board from its membership shall appoint a chairman and may appoint vice chairmen and shall provide the term and duties of those officers pursuant to its bylaws. Before entering upon duties of office, the chairman shall execute a bond with corporate sureties to be approved by the Board and shall file it with the principal office of the Board. The bond shall be payable to the Board in whatever penal sum may be directed and shall be conditioned upon the faithful performance of the duties of office and the payment of all money received by the chairman according to law and the orders of the Board. The Board may appoint, from time to time, an executive committee and standing and ad hoc committees to assist in carrying out its responsibilities.
(g) Open meetings of the Board shall be broadcast to the public and maintained in real-time on the Board's website using a high-speed Internet connection. Recordings of each meeting broadcast shall be posted to the Board's website within a reasonable time after the meeting and shall be maintained as public records to the extent practicable, as determined by the Board. Compliance with the provisions of this amendatory Act of the 100th General Assembly does not relieve the Board of its obligations under the Open Meetings Act.
(Source: P.A. 100-479, eff. 1-1-18.)

(70 ILCS 1707/30)
Sec. 30. Jurisdiction and area of operation. The jurisdiction and area of operation of the Board includes Cook, DuPage, Kane, Kendall, Lake, McHenry, and Will Counties. The Board may enter into agreements with units of local government located outside of, but contiguous to, its jurisdiction and area of operation in order to include those areas in plans for the region. For activities related to the MPO, the jurisdiction of the MPO shall be that area defined by federal requirements.
(Source: P.A. 94-510, eff. 8-9-05.)

(70 ILCS 1707/35)
Sec. 35. General powers and authority. In addition to any other rights, powers, duties, or obligations granted to the Board under this Act or specifically granted to the Board under any other law, the Board has all of the following general powers and authority:
(1) To sue and be sued in its official name.
(2) To enter into agreements with units of local

government, transportation agencies, State agencies, federal agencies, and persons in order to implement any of the provisions of this Act, including agreements for specialized planning services.

(3) To accept and expend, for purposes consistent

with the purposes of this Act, funds and moneys from any source, including gifts, bequests, grants, appropriations, loans, or contributions made by any person, unit of local government, the State, or the federal government.

(4) To enter into contracts or other transactions

with any unit of local government, transportation agency, State agency, public or private organization, or any other source in furtherance of the purpose of this Act, and to take any necessary action in order to avail itself of such aid and cooperation.

(5) To purchase, receive, take by grant, gift,

devise, or bequest, lease, or otherwise acquire, own, hold, improve, employ, use, and otherwise deal in and with real or personal property, or any interest therein, wherever situated.

(6) To adopt, alter, or repeal its own bylaws and any

rules that the Board deems necessary in governing the exercise of its authority and the performance of its duties under this Act.

(7) To make purchases under this Act in compliance

with the Local Government Prompt Payment Act.

(8) To adopt an annual operating budget and work

program for each fiscal year and make appropriations in accordance with the Illinois Municipal Budget Law and to have the power to expend such budgeted moneys.

(9) To exercise any other implied powers that are

necessary or convenient for the Board to accomplish its purposes and that are not inconsistent with its expressed powers.

(10) To cooperate with any planning agency of a state

contiguous to the region in order to integrate and coordinate plans for development of urban areas in that state with the regional comprehensive plan developed under this Act.

(Source: P.A. 94-510, eff. 8-9-05.)

(70 ILCS 1707/40)
Sec. 40. Public participation; public hearing; Citizens' Advisory Committee.
(a) The Board shall develop, implement, and maintain a process of public participation designed to: (i) inform and involve the public in all of the public activities and decisions of the Board; (ii) provide access to public records and information maintained by the Board; and (iii) provide mechanisms for public suggestions. The Board shall serve as the single point of contact and direct all public involvement activities.
(b) In connection with its review and development of any regional plans and prior to any plan's approval, the Board must hold a public hearing. Notice of the time, date, and place set for the hearing must be published in a newspaper having a general circulation within the Chicago region at least 30 days prior to the date of the hearing. The notice must contain a short explanation of the purpose of the hearing. The hearing may be continued, as deemed necessary by the Board.
(c) The Board shall create a standing Citizens' Advisory Committee to provide continuous and balanced public representation in the development of regional plans and policies.
(Source: P.A. 94-510, eff. 8-9-05.)

(70 ILCS 1707/44)
Sec. 44. Regional Data and Information Program. CMAP shall be the authoritative source for regional data collection, exchange, dissemination, analysis, evaluation, forecasting and modeling. With the involvement of state, regional, and local governments and agencies, CMAP shall create and maintain a timely, ongoing, and coordinated data and information sharing program that will provide the best available data on the region. This program shall include a publicly accessible mechanism for data access and distribution. CMAP's official forecasts shall be the foundation for all planning in the region.
(Source: P.A. 95-677, eff. 10-11-07.)

(70 ILCS 1707/45)
Sec. 45. Regional comprehensive plan. At intervals not to exceed every 5 years, or as needed to be consistent with federal law, the Board shall develop a regional comprehensive plan that integrates land use and transportation. The regional comprehensive plan and any modifications to it shall be developed cooperatively by the Board, with the involvement of citizens, units of local government, business and labor organizations, environmental organizations, transportation and planning agencies, State agencies, private and civic organizations, public and private providers of transportation, and land preservation agencies. Any elements of the regional comprehensive plan or modifications that relate to transportation shall be developed cooperatively with the Policy Committee. Units of local government shall continue to maintain control over land use and zoning decisions.
Scope of Regional Comprehensive Plan. The Regional Comprehensive Plan shall present the goals, policies, guidelines, and recommendations to guide the physical development of the Region. It shall include, but shall not be limited to:
(a) Official forecasts for overall growth and change and an evaluation of alternative scenarios for the future of the Region including alternatives for public and private investments in housing, economic development, preservation of natural resources, transportation, water supply, flood control, sewers, and other physical infrastructure. It shall present a preferred plan that makes optimum use of public and private resources to achieve the goals of the Plan.
(b) Land use and transportation policies that reflect the relationship of transportation to land use, economic development, the environment, air quality, and energy consumption; foster the efficient movement of people and goods; coordinate modes of transportation; coordinate planning among federal agencies, state agencies, transportation agencies, and local governments; and address the safety and equity of transportation services across the Region.
(c) A plan for a coordinated and integrated transportation system for the region consisting of a multimodal network of facilities and services to be developed over a 20-year period to support efficient movement of people and goods. The transportation system plan shall include statements of minimum levels of service that describe the performance for each mode in order to meet the goals and policies of the Plan.
(d) A listing of proposed public investment priorities in transportation and other public facilities and utilities of regional significance. The list shall include a project description, an identification of the responsible agency, the timeframe that the facility or utility is proposed for construction or installation, an estimate of costs, and sources of public and private revenue for covering such costs.
(e) The criteria and procedures proposed for evaluating and ranking projects in the Plan and for the allocation of transportation funds.
(f) Measures to best coordinate programs of local governments, transportation agencies, and State agencies to promote the goals and policies of the Regional Comprehensive Plan.
(g) Proposals for model ordinances and agreements that may be enacted by local governments.
(h) Recommendations for legislation as may be necessary to fully implement the Regional Comprehensive Plan.
(i) Developing components for regional functional issues including:
(1) A regional housing component that documents the

needs for housing in the region and the extent to which private-sector and public-sector programs are meeting those needs; provides the framework for and facilitates planning for the housing needs of the region, including the need for affordable housing, especially as it relates to the location of such housing proximate to job sites, and develops sound strategies, programs and other actions to address the need for housing choice throughout the region.

(2) A regional freight component, the purpose of

which is to create an efficient system of moving goods that supports economic growth of the region and sound regional and community development by identifying investments in freight facilities of regional, State, and national significance that will be needed to eliminate existing and forecasted bottlenecks and inefficiencies in the functioning of the region's freight network; recommending improvements in the operation and management of the freight network; and recommending policies to effect the efficient multi-modal movement of goods to, through, and from the region.

(3) A component for protecting and enhancing the

environment and the region's natural resources the purpose of which is to improve the region's environmental health, quality of life, and community well-being by defining and protecting environmentally critical areas; encouraging development that does not harm environmentally critical areas; promoting sustainable land use and transportation practices and policies by local governments.

(4) Optionally, other regional components for

services and facilities, including, but not limited to: water, sewer, transportation, solid waste, historic preservation, and flood control. Such plans shall provide additional goals, policies, guidelines, and supporting analyses that add detail, and are consistent with, the adopted Regional Comprehensive Plan.

(Source: P.A. 94-510, eff. 8-9-05; 95-677, eff. 10-11-07.)

(70 ILCS 1707/47)
Sec. 47. Developments of Regional Importance. The Board shall consider the regional and intergovernmental impacts of proposed major developments, infrastructure investments and major policies and actions by public and private entities on natural resources, neighboring communities, and residents. The Board shall:
(a) Define the Scope of Developments of Regional Importance (DRI) and create an efficient process for reviewing them.
(b) Require any DRI project sponsor, which can be either a public or private entity, to submit information about the proposed DRI to CMAP and neighboring communities, counties, and regional planning and transportation agencies for review.
(c) Review and comment on a proposed DRI regarding consistency with regional plans and intergovernmental and regional impacts.
The Board shall complete a review under this Section within a timeframe established when creating the DRI process. A delay in the review process either requested or agreed to by the applicant shall toll the running of the review period. If the Board fails to complete the review within the required period, the review fee paid by the applicant under this Section shall be refunded in full to the applicant. If, however, the applicant withdraws the application at any time after the Board commences its review, no part of the review fee shall be refunded to the applicant.
(Source: P.A. 95-677, eff. 10-11-07.)

(70 ILCS 1707/48)
Sec. 48. Incentives for Creating More Sustainable Communities. CMAP shall establish an incentive program to enable local governments and developers to: create more affordable workforce housing options near jobs and transit; create jobs near existing affordable workforce housing; create transit-oriented development; integrate transportation and land use planning; provide a range of viable transportation choices in addition to the car; encourage compact and mixed-use development; and support neighborhood revitalization. CMAP shall work with federal, State, regional, and local agencies to identify funding opportunities for these incentives from existing and proposed programs.
(Source: P.A. 95-677, eff. 10-11-07.)

(70 ILCS 1707/50)
Sec. 50. Coordinated regional advocacy.
(a) The Board shall be responsible for identifying regional priorities and providing coordinated advocacy of regional priorities. The Board shall act to ensure that regional priorities are supported by consistent information and that plans of various agencies related to those regional priorities are fully integrated.
(b) The Board shall annually publish a list of regional priorities and major public projects for which it is providing coordinated regional advocacy.
(Source: P.A. 94-510, eff. 8-9-05.)

(70 ILCS 1707/51)
Sec. 51. Certification; cooperation between local and regional plans; plan review.
Certification of regional plan and forecasts. Upon the adoption of a Regional Plan or segment of a Regional Plan, the Board shall certify a copy thereof to the State, each transportation agency and each local government affected by such plan. CMAP's official forecasts and plans shall be the foundation for all planning in the region.
Agencies to provide information and cooperate. Each local government, transportation agency, and State agency shall cooperate with and assist the Board in carrying out its functions and shall provide to the Board all information requested by the Board. Counties and municipalities shall submit copies of any official plans to CMAP, including but not limited to comprehensive, transportation, housing, and capital improvement plans.
Review of county and municipal plans. The Board may review and comment on proposed county and municipal plans and plan amendments within its jurisdiction for consistency with the regional comprehensive plan and maintain a copy of such plans.
(Source: P.A. 95-677, eff. 10-11-07.)

(70 ILCS 1707/55)
Sec. 55. Transportation financial plan.
(a) Concurrent with preparation of the regional transportation and comprehensive plans, the Board shall prepare and adopt, in cooperation with the Policy Committee, a transportation financial plan for the region in accordance with federal and State laws, rules, and regulations.
(b) The transportation financial plan shall address the following matters related to the transportation agencies: (i) adequacy of funding to meet identified needs; and (ii) allocation of funds to regional priorities.
(c) The transportation financial plan may propose recommendations for additional funding by the federal government, the State, or units of local government that may be necessary to fully implement regional plans.
(Source: P.A. 94-510, eff. 8-9-05; 95-677, eff. 10-11-07.)

(70 ILCS 1707/60)
Sec. 60. Transportation decision-making.
(a) The Policy Committee is the federally designated Metropolitan Planning Organization for the Chicago region under the requirements of federal regulations promulgated by USDOT. The Policy Committee shall approve all plans, reports, and programs required of an MPO, including the federally mandated Regional Transportation Plan, Transportation Improvement Program and Unified Work Program.
(b) It is the intent of this Act that the transportation planning and investment decision-making process be fully integrated into the regional planning process.
(c) The Board, in cooperation with local governments and transportation providers, shall develop and adopt a process for making the transportation decisions that require final MPO approval pursuant to federal law. That process shall comply with all applicable federal requirements. The adopted process shall ensure that all MPO plans, reports, and programs shall be approved by the CMAP Board prior to final approval by the MPO.
(d) The Board shall continue directly involving local elected officials in federal program allocation decisions for the Surface Transportation Program and Congestion Mitigation and Air Quality funds and in addressing other regional transportation issues.
(Source: P.A. 94-510, eff. 8-9-05; 95-677, eff. 10-11-07.)

(70 ILCS 1707/61)
Sec. 61. Agency Designated Planning Grant Recipient and Other Designations. The Board is eligible to apply for and receive federal grants for regional planning in the northeastern Illinois region. The Board shall review applications requesting significant federal grants to transportation agencies and local governments based on criteria including conformity with the Regional Comprehensive Plan and relevant functional components.
(Source: P.A. 95-677, eff. 10-11-07.)

(70 ILCS 1707/62)
Sec. 62. Board Funding. In order to carry out any of the powers or purposes of CMAP, the Board shall be involved in the allocation of traditional sources of funds such as those from the federal Metropolitan Planning Program and CMAQ as well as non-traditional federal funds consistent with the Board's broader mission. These funds may be supplemented by fees for services and by grants from nongovernmental agencies. The Board may also pursue and accept funding from State, regional, and local sources in order to meet its planning objectives.
Additional funding shall be provided to CMAP to support those functions and programs authorized by this Act.
(Source: P.A. 95-677, eff. 10-11-07.)

(70 ILCS 1707/63)
Sec. 63. Succession; Transfers Related to NIPC. CMAP shall succeed to all rights and interests of NIPC. Such transfer and succession shall not limit or restrict any power or authority of CMAP exercised pursuant to this Act and shall not limit any rights or obligations of CMAP with respect to any contracts, agreements, bonds or other indebtedness, right or interest relating to any cause of action then in existence of NIPC that shall continue and shall be assumed by CMAP. Funds appropriated or otherwise made available to NIPC shall become available to CMAP for the balance of the current State fiscal year for interim use as determined by CMAP. NIPC shall transfer all of the records, documents, property, and assets of NIPC to CMAP.
(Source: P.A. 95-677, eff. 10-11-07.)

(70 ILCS 1707/65)
Sec. 65. Annual report. The Board shall prepare, publish, and distribute a concise annual report on the region's progress toward achieving its priorities and on the degree to which consistency exists between local and regional plans. Any other reports and plans that relate to the purpose of this Act may also be included.
(Source: P.A. 94-510, eff. 8-9-05; 95-677, eff. 10-11-07.)

(70 ILCS 1707/70)
Sec. 70. Transition period. The transition period must end no later than 36 months after the initial appointment of the Board, provided that sufficient funding sources have been identified and implemented. The Board must fully implement the funding and implementation strategy it is charged with developing and adopting in subsection (a) of Section 15 by the end of the transition period.
(Source: P.A. 94-510, eff. 8-9-05.)

(70 ILCS 1707/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 94-510, eff. 8-9-05.)



70 ILCS 1710/ - Southwestern Illinois Metropolitan and Regional Planning Act.

(70 ILCS 1710/1) (from Ch. 85, par. 1151)
Sec. 1. This Act shall be known and may be cited as the "Southwestern Illinois Metropolitan and Regional Planning Act".
(Source: P.A. 78-924.)

(70 ILCS 1710/2) (from Ch. 85, par. 1152)
Sec. 2. It is determined and declared by the General Assembly that the welfare, health, prosperity, moral and general well-being of all the people of this State are, in a large measure, dependent upon the sound and orderly development of the southwestern Illinois metropolitan and regional counties area. In order to provide for such development it is essential that sound, comprehensive, general and functional plans for such area be devised to guide and coordinate the development of adequate air and water resources, quality and supply; public utility distribution system or systems; storm water and sewage disposal; surface drainage control and flood abatement; integrated air, water, rail and highway transportation; the orderly arrangements of land for residential, commercial, industrial, public and other purposes; local municipal and governmental services; the provision of social services; stimulation of economic development; improvement of environmental quality, urban esthetics and civic design; and it may be equally essential that any such plans be amended or changed from time to time in the light of future developments and scientific progress. It is also essential that there be a unit of local government available to provide the expertise, coordination and performance of administrative, management and operational functions and services for and with other units of government pursuant to voluntary, intergovernmental agreements. Therefore, it is necessary to create a unit of local government authorized to develop and adopt such comprehensive and functional plans, to amend such plans when future developments so require and to cooperate with various units of government in comprehensive planning for future growth and development.
(Source: P.A. 82-944.)

(70 ILCS 1710/3) (from Ch. 85, par. 1153)
Sec. 3. As used in this Act, unless the context otherwise requires, the following terms have the following meanings:
"Metropolitan and Regional Counties Area" and "Area of operation" mean and include all of the territory of the State of Illinois contained within the counties of Washington, Bond, Madison, St. Clair, Randolph, Clinton, and Monroe;
"Commission" means the Southwestern Illinois Metropolitan and Regional Planning Commission created by this Act;
"Unit of government" means any county, body politic, municipality, township, special district, unit of local government, school district, any Illinois or United States agency, any political subdivision of another State, and the State of Illinois;
"Person" includes an individual, partnership, firm, public or private corporation and unit of government.
(Source: P.A. 82-944.)

(70 ILCS 1710/4) (from Ch. 85, par. 1154)
Sec. 4. There is created a unit of local government, a body politic and corporate by the name and style of Southwestern Illinois Metropolitan and Regional Planning Commission to exercise the powers and duties prescribed by this Act for such Commission.
It may adopt a seal and change the same at pleasure.
(Source: P.A. 82-944.)

(70 ILCS 1710/5) (from Ch. 85, par. 1155)
Sec. 5. The corporate authorities of the Southwestern Illinois Metropolitan and Regional Planning Commission shall consist of commissioners selected as follows:
Eight commissioners appointed by the Governor, at

least 4 of whom shall be elected officials of a unit of government and at least 7 of whom shall be residents of the Metropolitan and Regional Counties Area. No more than 4 of the Governor's appointees shall be of the same political party.

One member from among the Illinois Commissioners of

the Bi-State Development Agency, elected by said commissioners of said Agency, provided that preference shall be given in this appointment to the Chairman or Vice Chairman of said Agency if either or both of those officers is an Illinois resident.

The Chairman or presiding officer of each statutory

Port District existing or operating within the Metropolitan and Regional Counties Area, or a member of the governing board of each such Port District appointed by the Chairman or presiding officer thereof to serve in his stead.

The President of the Metro-East Sanitary District or

a member of the governing board of such District appointed by the President thereto to serve in his stead.

Two members from each of the county boards of

counties within the Area of operation having a population of less than 100,000, such members to be appointed by the chairman or presiding officer of such counties and in such manner that one of the 2 members so appointed is the chairman or presiding officer of the relevant county board or an elected member of such board appointed to serve in the stead of such chairman or presiding officer.

Three members from each of the county boards of

counties within the Area of operation having a population in excess of 100,000, such members to be appointed by the chairman or presiding officer of such counties and in such manner that one of the 3 members so appointed is the chairman or presiding officer of the relevant county board or an elected member of such board appointed to serve in the stead of such chairman or presiding officer; provided, further, that at least one member so appointed from each county having a population in excess of 100,000 shall be a resident in an area of such county outside any city, village or incorporated town, and at least one member so appointed from such counties shall be a resident of a city, village or incorporated town of such county.

The Mayor or Village Board President from each city,

village or incorporated town in the Area of operation having 4,500 or more inhabitants, or a member of the Council or Village Board appointed by such Mayor or Board President to serve in his stead.

One Mayor or Village Board President in each county

within the Area of operation from a city, village or incorporated town having fewer than 4,500 inhabitants to be selected by all Mayors or Village Board Presidents of such cities, villages or incorporated towns in each such county.

Two members from each township-organized county in

the Area of operation who shall be township supervisors appointed by the Chairman of the relevant county board in such a manner that one of the 2 shall represent a township having fewer than 4,500 inhabitants and one of the 2 shall represent a township having more than 4,500 inhabitants, provided that in the event no township in any such county has in excess of 4,500 inhabitants the supervisor of the township in such county which has the largest number of inhabitants shall be one of the 2 members so appointed by that county.

Two members from each commission-organized county in

the Area of operation who shall be elected officials of either the county board or of a unit of government in such county and who shall be appointed by the Chairman of the County Board of such county.

The President of the Southwestern Illinois Council of

Mayors or a Mayor of a community within the Area of operation appointed by such President to serve in his stead.

One member from among the Illinois members of the

East-West Gateway Coordinating Council, elected by said members of said council, provided preference shall be given in this appointment to the Chairman or Vice Chairman of said Council if either or both of those officers is an Illinois resident.

Each selecting authority shall give notice of his, or her, or its selections to each other selecting authority, to the Executive Director of the Commission, and to the Secretary of State. Selections or appointments to be made for the first time pursuant to this amendatory Act of 1975 shall be made no later than October 1, 1975 and notice given thereon by that date.
In addition to the commissioners provided for above, the following shall also be commissioners selected or appointed and notice thereon given as contemplated by the preceding paragraph:
Two members from each county in the Area of operation

who shall be a chairman of a county planning commission, a chairman of a municipal planning commission, or a county engineer, such members to be appointed by the Chairman of the County Board.

The regional superintendent of schools for each

educational service region located in whole or in part within the Area of operation.

The President of Southern Illinois University at

Edwardsville or a person appointed by him to serve in his stead.

The Director of Commerce and Economic Opportunity or

a person appointed by him to serve in his stead.

The district highway engineer for the Illinois

Department of Transportation.

The Chairman of the Southwestern Illinois Council on

Economic Development composed of the Counties of Madison, St. Clair, Monroe, Randolph, Washington, Bond and Clinton.

One representative from each County within the Area

of operation who shall be other than an elected official and who shall be appointed by the Chairman of each County Board, provided that each representative so appointed shall be from disadvantaged or minority groups within the County's population.

Five Commissioners, appointed by the President of the

Commission, with the concurrence of the Executive Committee, one to be selected from each of 5 civic, fraternal, cultural or religious organizations which meet all of the following criteria:

(1) has a written charter or constitution and

written bylaws;

(2) has filed or is eligible to file articles of

incorporation pursuant to the General Not for Profit Corporation Act;

(3) has been in existence for at least 5 years;

and

(4) is generally recognized as being

substantially representative of the minority population within the Commission's area of operation.

The Commission shall develop a fair and reasonable procedure for determining the organizations from which appointments will be made.
Within 30 days after selection and before entering upon the duties of his or her office, each commissioner shall take and subscribe to the constitutional oath of office and file it with the Secretary of State.
The Commission shall maintain a level of minority membership equal to or greater than proportionate level of minority population which exists within the area of the Commission.
(Source: P.A. 94-793, eff. 5-19-06.)

(70 ILCS 1710/6) (from Ch. 85, par. 1156)
Sec. 6. Commissioners appointed by the Governor prior to the effective date of this amendatory Act of 1975 shall serve the balance of 6-year terms to which they were appointed. Subsequent to the effective date of the amendatory Act of 1975, the Governor shall make no appointments of Commissioners to new terms or to fill vacancies until such time as the total number of Commissioners so appointed by the Governor and then holding valid terms on the Commission shall be reduced by expiration of terms, or attrition, or otherwise, to 7 in number. Thereafter, Commissioners shall be appointed by the Governor to fill terms expiring in such manner as to maintain the number of Governor-appointed Commissioners at 8 in number. Commissioners so appointed after the effective date of the amendatory Act of 1975 shall serve for terms of 4 years and until successors are appointed and qualified, such terms to commence on October 1 of the year in which such Commissioners are each first appointed, provided that initial appointments of Commissioners by the Governor pursuant to revisions enacted by the amendatory Act of 1975 shall be made for terms of one year, 2 years, 3 years, or 4 years (as the Governor shall determine in the case of each appointment) in order to establish a pattern of staggered terms of office in which the terms of 2 Governor-appointed Commissioners expire in each calendar year.
Commissioners appointed or selected by means other than appointment by the Governor or by virtue of holding an elective or appointive position separate from the Commission shall serve at the pleasure of the appointing or selecting agency, provided they remain qualified for service as a Commissioner, and provided further that each person or authority making such an appointment shall review the advisability of changing the person so appointed or selected at least every 2 years.
If a vacancy occurs by death, resignation or otherwise among Governor-appointed Commissioners, the Governor shall fill the vacancy by an appointment for the unexpired term, subject to the prohibition set forth above precluding the filling of vacancies, after the effective date of the amendatory Act of 1975, until the number of Governor-appointed Commissioners is reduced to 7 in number. In the event of a vacancy by reason of death, resignation or otherwise among Commissioners selected by means other than appointment by the Governor or by virtue of holding an elective or appointive position separate from the Commission, the proper selecting authority shall make a replacement appointment within a reasonable time period not exceeding 90 days.
(Source: P.A. 79-477.)

(70 ILCS 1710/7) (from Ch. 85, par. 1157)
Sec. 7. A selecting authority may remove from office any commissioner selected by him, her, or it, in case of incompetency, neglect of duty or malfeasance in office. Absence from any 3 consecutive regular meetings of the Commission shall be deemed neglect of duty.
(Source: P.A. 82-944.)

(70 ILCS 1710/8) (from Ch. 85, par. 1158)
Sec. 8. Commissioners shall receive no compensation but may be reimbursed for expenses incurred in the performance of their duties.
(Source: P.A. 82-944.)

(70 ILCS 1710/9) (from Ch. 85, par. 1159)
Sec. 9. At its annual meeting before July first of each year the Commission shall elect an executive committee of 26 members from among its membership. The Executive Committee so elected each year shall serve in office for the period July 1 through June 30 following their election. The Executive Committee so elected shall be vested with authority to act on behalf of the Commission and to transact all business of the Commission between meetings of the Commission as specified in Section 10 of this Act. The executive committee shall establish a schedule of regular meetings each year. At its first regular meeting after election each year, the executive committee shall elect from among its membership the following officers of the Commission: a president, a vice president, a secretary, and a treasurer. The newly elected Executive Committee and officers shall assume office as of July 1 of each year.
The vice-president shall act as president during the absence or disability of the president and in case of resignation or death of the president. The secretary and treasurer shall perform duties as defined in bylaws of the Commission as may be adopted from time to time by the Commission.
(Source: P.A. 82-944.)

(70 ILCS 1710/10) (from Ch. 85, par. 1160)
Sec. 10. Regular meetings of the Commission shall be held at least once in each calendar year, the time and place of such meetings to be fixed by rule of the Commission.
Special meetings of the Commission may be called by the president or by any 8 Commissioners. A written notice of the time and place of any special meeting shall be mailed to all Commissioners by the secretary at least 7 days prior to the date fixed for the meeting, except that if the time and place of a special meeting is fixed at a regular meeting at which all Commissioners are present, no such written notice is required.
All meetings of the Commission shall be open to the public.
(Source: P.A. 82-944.)

(70 ILCS 1710/11) (from Ch. 85, par. 1161)
Sec. 11. The Commission shall keep minutes of all its meetings and file them in its office. Such minutes are public records and shall be made available for inspection by any interested person at any time during regular office hours.
(Source: Laws 1963, p. 1619.)

(70 ILCS 1710/12) (from Ch. 85, par. 1162)
Sec. 12. A majority of the Commissioners duly appointed at each time quorum is at issue shall constitute a quorum for the transaction of business of the Commission and the concurrence of a majority of the Commissioners present at any meeting where business is conducted is necessary for the Commission to take any action authorized by this Act, except that the executive committee, selected as hereinbefore provided, shall exercise such powers and authority of the Commission as are delegated to such committee by the bylaws and regulations adopted by the Commission or as is authorized the executive committee by Section 9 of this Act. Any Commissioner shall have authority and it shall be valid for him or her to vote by written proxy at any meeting of the Executive Committee or other committees of the Commission on which such Commissioner may serve, provided that proxies shall never be valid at any meeting of the full Commission and, provided further that no Commissioner shall be privileged to vote by written proxy at more than 2 successive meetings of the Executive Committee or other committees of the Commission on which such Commissioner may serve.
(Source: P.A. 79-477.)

(70 ILCS 1710/13) (from Ch. 85, par. 1163)
Sec. 13. Before entering upon the duties of his office, the treasurer shall execute a bond with corporate sureties to be approved by the Commission. The bond shall be payable to the Commission in whatever penal sum may be directed, conditioned upon the faithful performance of the duties of the office and the payment of all money received by him according to law and the orders of the Commission. The Commission may, at any time, require a new bond from the treasurer in such penal sum as may then be determined by the Commission. The obligation of the sureties shall not extend to any loss sustained by the insolvency, failure or closing of any savings and loan association or national or State bank wherein the treasurer has deposited funds if the bank or savings and loan association has been approved by the Commission as a depository for these funds. The treasurer's bond shall be filed in the principal office of the Commission.
No bank or savings and loan association shall receive public funds as permitted by this Section, unless it has complied with the requirements established pursuant to Section 6 of "An Act relating to certain investments of public funds by public agencies", approved July 23, 1943, as now or hereafter amended.
(Source: P.A. 83-541.)

(70 ILCS 1710/14) (from Ch. 85, par. 1164)
Sec. 14. All funds received for the use of the Commission shall be deposited in the name of the Commission by the treasurer, in a depository approved by the Commission and shall be withdrawn or paid out only by check or draft upon the depository signed by any two of such Commissioners or employees of the Commission as may be designated for this purpose by the Commission, provided further that funds appropriated to the Commission by the General Assembly shall not be expended except in accordance with a formal planning program and budget which has been reviewed and approved by the Department of Commerce and Economic Opportunity. All persons so designated shall execute bonds with corporate sureties approved by the Commission in the same manner and amount as required of the treasurer, and in such amount as determined by the Commission.
In case any person whose signature appears upon any check or draft, issued pursuant to this Act, ceases (after attaching his signature) to hold his office before the delivery thereof to the payee, his signature nevertheless shall be valid and sufficient for all purposes with the same effect as if he had remained in office until delivery thereof.
(Source: P.A. 94-793, eff. 5-19-06.)

(70 ILCS 1710/14.1) (from Ch. 85, par. 1164.1)
Sec. 14.1. Whenever necessary to maintain efficient and continuous operation of Commission activities or responsibilities, the Commission, through its treasurer, executive director, and such of the other officers thereof as may be designated from time to time by resolution of the Commission or of the executive committee acting in behalf of the Commission pursuant to its authority under Section 9 of this Act, shall have the power to borrow money and to issue and sell or pledge its notes or other evidences in indebtedness at a rate of interest which shall not exceed the greater of (i) the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, or (ii) 9% per annum or 70% of the prime commercial rate in effect at the time a contract is made, which may be secured by a lien upon Commission revenue or upon the revenue or grants of any project of the Commission, provided that any sums so borrowed shall first be authorized by a resolution of the Commission or executive committee thereof specifying the maximum amount to be borrowed and such additional qualifications and restrictions thereon as the Commission or executive committee deems advisable. In no event shall the amounts borrowed by the Commission hereunder exceed in the aggregate 10% of the Commission's total budget during any fiscal year, nor shall the period of such loans, notes or other evidences of indebtedness extend beyond the end of the fiscal year during which they are issued or subscribed.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-4.)

(70 ILCS 1710/15) (from Ch. 85, par. 1165)
Sec. 15. The Commission shall appoint an executive director, who shall be the chief of staff of the Commission, and fix his compensation. The executive director shall be a person qualified in the fields of municipal and regional planning or public or business administration.
With the approval of the Commission, the executive director may appoint a deputy director to assist him in the performance of his duties and may, with such approval, contract in the name of the Commission for such personal and contractual services, supplies and commodities as may be necessary.
(Source: Laws 1963, p. 1619.)

(70 ILCS 1710/16) (from Ch. 85, par. 1166)
Sec. 16. Under the direction of the Commission, the executive director shall:
1. Propose annually projects, programs and a budget for the operation of the Commission;
2. Supervise and administer the Commission's work;
3. Be responsible for keeping the Commission's records and for custody and preservation of all papers and documents of the Commission and make all such papers and documents available for public inspection;
4. Under rules and regulations providing for equal opportunity established by the Commission, appoint necessary employees, assign their duties and approve all contracts and expenditures of the Commission;
5. Prepare and present to the Commission annually a report of the work and activities of the Commission;
6. Perform such other duties as relate to the functions of the Commission as it may direct.
(Source: P.A. 80-1510.)

(70 ILCS 1710/17) (from Ch. 85, par. 1167)
Sec. 17. In addition to any other rights, powers, duties or obligations set out elsewhere in this Act or any other law, the Commission has the powers set out in Sections 18 through 27.2.
(Source: P.A. 82-944.)

(70 ILCS 1710/18) (from Ch. 85, par. 1168)
Sec. 18.
Adopt an annual budget and make appropriations pursuant thereto in the same manner, as near as may be as is provided for other municipal corporations by The Illinois Municipal Budget Law.
The fiscal year of the Commission is from July 1 through June 30.
(Source: P.A. 78-924.)

(70 ILCS 1710/18.1) (from Ch. 85, par. 1168.1)
Sec. 18.1. Purchases made pursuant to this Act shall be made in compliance with the "Local Government Prompt Payment Act", approved by the Eighty-fourth General Assembly.
(Source: P.A. 84-731.)

(70 ILCS 1710/19) (from Ch. 85, par. 1169)
Sec. 19.
Conduct research required for planning for the Metropolitan and Regional Counties Area, including, but not limited to, the collection of data with respect to population trends and the social, economic, physical, esthetic, environmental and governmental factors affecting the development of the area, and make its findings available to persons interested.
(Source: P.A. 78-924.)

(70 ILCS 1710/20) (from Ch. 85, par. 1170)
Sec. 20.
Advise units of government concerning the relationship of any plans, projects, proposals, and policies adopted or under consideration by any such unit of government to other plans, projects, proposals and policies applicable to the Metropolitan and Regional Counties Area.
(Source: P.A. 78-924.)

(70 ILCS 1710/21) (from Ch. 85, par. 1171)
Sec. 21. Prepare and recommend to units of government within the Commission's area of operation generalized comprehensive and functional plans and policies which are metropolitan or regional in character and which may include but need not be limited to plans for:
1. Residential, commercial, industrial, public and other land use;
2. Land, water, rail and air transportation facilities and terminals therefor;
3. Water and air resources, quality, supply and distribution;
4. Drainage, flood control, sewage disposal and environmental protection;
5. Parks, open spaces and recreation facilities;
6. Governmental services and facilities, particularly where the joint action of 2 or more units of government are necessary or desirable;
7. Socio-economic related services such as manpower, health, and economic development and education;
8. Improvement in standards of environmental quality, urban esthetics and civic design.
In the preparation of its comprehensive and functional plans, the Commission shall give consideration to all pertinent existing plans, projects, proposals, and policies of units of government charged with the carrying out of governmental services, public works, and regulations to which the Commission's plans will relate. The Commission shall refrain so far as practicable from duplication of work performed by the various units of government, and in the preparation of its comprehensive and functional plans and policies shall give primary attention to the need for correlating the various elements involved in orderly metropolitan and regional growth and development.
(Source: P.A. 79-477.)

(70 ILCS 1710/22) (from Ch. 85, par. 1172)
Sec. 22. Contract with any unit of government to provide specialized planning services with appropriate reimbursement when a unit of government desires more detailed plans than the Commission is required to provide under this Act.
(Source: Laws 1963, p. 1619.)

(70 ILCS 1710/23) (from Ch. 85, par. 1173)
Sec. 23. Prepare and make available to units of government standards for zoning, building and subdivision control ordinances and other planning regulations and for administrative practices and procedures under such ordinances or regulations.
(Source: Laws 1963, p. 1619.)

(70 ILCS 1710/24) (from Ch. 85, par. 1174)
Sec. 24. Prepare and recommend methods of establishing capital improvement programs, budgeting therefor, and priority of public projects for units of government.
(Source: Laws 1963, p. 1619.)

(70 ILCS 1710/25) (from Ch. 85, par. 1175)
Sec. 25. Establish a program of public information in order to develop a general understanding of the function of comprehensive regional planning in and for the Metropolitan and Regional Counties Area and to encourage greater citizen participation in regional planning.
(Source: P.A. 80-1510.)

(70 ILCS 1710/26) (from Ch. 85, par. 1176)
Sec. 26. Prepare, publish and distribute, in such numbers as it deems desirable, an annual report and such other reports and plans as relate to the activities authorized by this Act.
(Source: Laws 1963, p. 1619.)

(70 ILCS 1710/27) (from Ch. 85, par. 1177)
Sec. 27. Adopt and, from time to time, amend rules and regulations, not inconsistent with the provisions of this Act, for the conduct of its business and activities.
(Source: Laws 1963, p. 1619.)

(70 ILCS 1710/27.1) (from Ch. 85, par. 1177.1)
Sec. 27.1. Contract with any unit of government to provide the expertise, coordination or performance of any function or service which may be performed by the unit of government, including, but not limited to administrative, management and operational functions and services.
(Source: P.A. 82-944.)

(70 ILCS 1710/27.2) (from Ch. 85, par. 1177.2)
Sec. 27.2. Contract with non-profit, community service or developmental organizations to provide the expertise, coordination and performance of administrative, managerial and operational services and functions.
(Source: P.A. 82-944.)

(70 ILCS 1710/28) (from Ch. 85, par. 1178)
Sec. 28.
As expeditiously as possible and in the manner provided in this Act, the Commission shall establish and adopt comprehensive and functional plans for the development of the Metropolitan and Regional Counties Area, and the Commission may, from time to time, after adoption amend such plans.
(Source: P.A. 78-924.)

(70 ILCS 1710/29) (from Ch. 85, par. 1179)
Sec. 29.
The Commission may adopt segments of comprehensive and functional plans as they are completed. However, prior to the adoption of a segment of the comprehensive and functional plans it shall hold a public hearing thereon within the territory affected thereby, give notice thereof and proceed in the same manner as is provided in this Act for the adoption of comprehensive and functional plans.
(Source: P.A. 78-924.)

(70 ILCS 1710/30) (from Ch. 85, par. 1180)
Sec. 30.
Prior to the adoption of comprehensive and functional plans for the development of the Metropolitan and Regional Counties Area, the Commission shall hold a public hearing thereon.
Notice of the time, date and place set by the Commission for the public hearing shall be published in a newspaper having a general circulation within the area of operation of the Commission at least 14 days prior to the date set for the hearing, which notice shall contain a short explanation of the purpose of the hearing.
At such hearing the president of the Commission or some Commissioner designated by him shall preside.
Such hearing may be continued from time to time as may be deemed necessary by the Commission.
(Source: P.A. 78-924.)

(70 ILCS 1710/31) (from Ch. 85, par. 1181)
Sec. 31.
Upon the completion of the hearing, the Commission shall give full consideration to the evidence and opinions presented at the hearing, and then may amend or modify and adopt the proposed plan as amended or modified, adopt the proposed plan without amendment or modification or may reject the proposed plan and proceed to develop a new proposed comprehensive and functional plans.
(Source: P.A. 78-924.)

(70 ILCS 1710/32) (from Ch. 85, par. 1182)
Sec. 32.
Upon the adoption of comprehensive and functional plans or segment of comprehensive and functional plans, the Commission shall certify a copy thereof to each unit of government within the area of operation of the Commission.
(Source: P.A. 78-924.)

(70 ILCS 1710/33) (from Ch. 85, par. 1183)
Sec. 33.
Any unit of government having jurisdiction within the area to which any comprehensive or functional plan or segment of a comprehensive or functional plan of the Commission applies may give due consideration to any such plan or segment in performing or authorizing any governmental service or function to which the plan relates.
(Source: P.A. 78-924.)

(70 ILCS 1710/34) (from Ch. 85, par. 1184)
Sec. 34.
The governing body of each county, city, village, incorporated town, park district or other political subdivision, unit of government or taxing body within the Metropolitan and Regional Counties Area is authorized to make appropriations out of general revenues for the purpose of providing funds necessary to carry out the public functions and activities of the Commission. The Commission annually shall suggest to each such governing body a sum which the Commission considers a fair and equitable appropriation by such governing body. All such appropriations shall be paid over to the treasurer of the Commission.
(Source: P.A. 78-924.)

(70 ILCS 1710/35) (from Ch. 85, par. 1185)
Sec. 35. At the close of each fiscal year, the Commission shall prepare a complete report of its receipts and expenditures during the fiscal year. A copy of this report shall be filed with the Governor and with the treasurer of each county included in the Metropolitan and Regional Counties Area. In addition, on or before December 31 of each even numbered year, the Commission shall prepare jointly with the Department of Commerce and Economic Opportunity, a report of its activities during the biennium indicating how its funds were expended, indicating the amount of the appropriation requested for the next biennium and explaining how the appropriation will be utilized to carry out its responsibilities. A copy of this report shall be filed with the Governor, the Senate and the House of Representatives.
(Source: P.A. 94-793, eff. 5-19-06.)

(70 ILCS 1710/36) (from Ch. 85, par. 1186)
Sec. 36. The Commission may accept and expend, for purposes consistent with the purposes of this Act, funds and money from any source, including grants, bequests, gifts or contributions made by a person, a unit of government, the State government or the Federal government.
The Commission is authorized to enter into agreements with any agency of the Federal government relating to grant-in-aid by which Federal funds may be made available for any activity of the Commission authorized by this Act.
(Source: P.A. 82-944.)

(70 ILCS 1710/36.1) (from Ch. 85, par. 1186.1)
Sec. 36.1.
There is created the Legislative Advisory Committee to the Commission composed of 4 members of the House of Representatives appointed by the Speaker and 2 members of the Senate appointed by the President. No more than half of the members appointed from each house shall be of the same political party. All members appointed shall be from the area of operation of the Commission. The members of the Committee shall be appointed in the year 1973 immediately after the effective date of this amendatory Act of 1973 and in each odd-numbered year thereafter. At the beginning of each biennium, as soon as possible after the appointment of members, the Committee shall choose from its members a chairman, vice-chairman and secretary. The members shall receive no compensation but may be reimbursed for expenses necessarily incurred in the performance of their duties. Terms of office of members expire on June 30, of each odd-numbered year or upon the termination of legislative service, whichever occurs first. Upon the death, resignation, termination of legislative service, illness or inability, neglect or refusal to act of any members of the Committee, a vacancy shall exist and a successor shall be appointed in the same manner as original appointments.
The Committee shall meet with the Commission, its officers and staff and shall advise and consult with the Commission on all matters relating to policy and the administration of this Act. On March 1 of each odd numbered year the Committee shall report its recommendation for legislation respecting this Act.
(Source: P.A. 78-696.)

(70 ILCS 1710/36.2) (from Ch. 85, par. 1186.2)
Sec. 36.2. There is created Southwestern Illinois Council on Economic Development as an advisory committee to the Commission. The Council shall be composed of no less than 18 members who shall be residents of the area of the Commission's jurisdiction. Members of the Council shall be representatives of business, local government, labor, agriculture, education, the unemployed and other areas of significant interest relating to economic development.
The Council shall maintain a level of minority membership equal to or greater than the proportionate level of minority population which exists within the area of operation of the Commission.
Council members shall be appointed by the President of the Commission with advice from the Commission's Executive Committee and the Council.
Every member of the Council shall be appointed and serve for a term of 2 years and until his successor is appointed and qualified, said term to commence on January 1, and to terminate on December 31 of the following year; provided that to achieve staggered terms all the initial members shall be appointed on the effective date of this amendment and, as designated by the President, one-half shall serve until December 31, 1979 and one-half shall serve until December 31, 1980.
If a vacancy occurs by death, resignation, incapacity, or for cause, the President shall fill the vacancy for the unexpired term in the same manner as the member's appointment was made.
The Council shall elect its own officers who may constitute or be a part of the Council's Executive Committee. The Council shall prepare its own bylaws defining the manner and procedure of the Council's operation.
The Committee shall advise the Commission on matters relating to the economic development of the area of jurisdiction of the Commission and shall provide recommendations to the Commission on matters concerning the operation and management of the Southwestern Illinois Overall Economic Development Program as set forth in the Public Works and Economic Development Act of 1965, as amended.
(Source: P.A. 82-944.)

(70 ILCS 1710/37) (from Ch. 85, par. 1187)
Sec. 37. The Commission created by this Act shall cooperate with the Department of Commerce and Economic Opportunity, the units of government and with the plan commissions and regional planning commissions created by any unit of government and regional associations of municipalities within the area of operation of the Commission and any such plan commission, regional planning commission, regional association of municipalities or unit of government may furnish, sell or make available to the Commission created by this Act any of its data, charts, maps, reports or regulations relating to land use and development which the Commission may request.
The Commission created by this Act may cooperate with any planning agency in the State of Illinois, or with any planning agency of a sister State contiguous to the area of operation of the Commission to the end that plans for the development of urban areas in such sister State contiguous to the Metropolitan and Regional Counties Area may be integrated and coordinated so far as possible with the comprehensive and functional plans and policies adopted by the Commission.
(Source: P.A. 94-793, eff. 5-19-06.)

(70 ILCS 1710/38) (from Ch. 85, par. 1188)
Sec. 38. This Act is supplementary to all other Acts authorizing the creation and operation of plan commissions or regional planning Commissions by units of government.
(Source: Laws 1963, p. 1619.)

(70 ILCS 1710/39) (from Ch. 85, par. 1189)
Sec. 39. If any provision of this Act, or the application of any provision to any person or circumstance, is held invalid, the invalidity of that provision or circumstance shall not affect the other provisions of this Act or the application of that provision to persons or circumstances other than those as to which it is held invalid.
(Source: Laws 1963, p. 1619.)



70 ILCS 1750/ - Metro East Police District Act.

(70 ILCS 1750/1)
(Section scheduled to be repealed on December 31, 2019)
Sec. 1. Short title. This Act may be cited as the Metro East Police District Act.
(Source: P.A. 97-971, eff. 1-1-13.)

(70 ILCS 1750/3)
(Section scheduled to be repealed on December 31, 2019)
Sec. 3. Definitions. "Commission" means the Metro East Police District Commission.
"District" means the Metro East Police District.
(Source: P.A. 97-971, eff. 1-1-13.)

(70 ILCS 1750/5)
(Section scheduled to be repealed on December 31, 2019)
Sec. 5. Creation of district. There is created within the County of St. Clair a special district, named the Metro East Police District. The territory of the District shall include the City of East Saint Louis, the Village of Washington Park, the Village of Alorton, and the Village of Brooklyn. The District is created to advance the cause of public safety and law enforcement for the residents of the District.
(Source: P.A. 97-971, eff. 1-1-13.)

(70 ILCS 1750/10)
(Section scheduled to be repealed on December 31, 2019)
Sec. 10. Metro East Police District Commission.
(a) The governing and administrative powers of the Metro East Police District shall be vested in a body politic and corporate named the Metro East Police District Commission, whose powers are the following:
(1) To apply for, accept and expend grants, loans, or

appropriations from the State of Illinois, the federal government, any State or federal agency or instrumentality, any unit of local government, or any other person or entity to be used for any of the purposes of the District. The Commission may enter into any agreement with the State of Illinois, the federal government, any State or federal instrumentality, any unit of local government, or any other person or entity in relation to grants, matching grants, loans, or appropriations. The Commission may provide grants, loans, or appropriations for law enforcement purposes to any unit of local government within the District.

(2) To enter into contracts or agreements with

persons or entities for the supply of goods or services as may be necessary for the purposes of the District.

(3) To acquire fee simple title to real property

lying within the District and personal property required for its purposes, by gift, purchase, contract, or otherwise for law enforcement purposes including evidence storage, records storage, equipment storage, detainment facilities, training facilities, office space and other purposes of the District. Title shall be taken in the name of the Commission. The Commission may acquire by lease any real property located within the District and personal property found by the Commission to be necessary for its purposes and to which the Commission finds that it need not acquire fee simple title for carrying out of those purposes. The Commission has no eminent domain powers or quick-take powers under this provision.

(4) To establish by resolution rules and regulations

that the police departments within the District may adopt concerning: officer ethics; the carry and use of weapons; search and seizure procedures; procedures for arrests with and without warrants; alternatives to arrest; the use of officer discretion; strip searches and body cavity searches; profiling; use of reasonable force; use of deadly force; use of authorized less than lethal weapons; reporting uses of force; weapons and ammunition; weapons proficiency and training; crime analysis; purchasing and requisitions; department property; inventory and control; issue and reissue; recruitment; training attendance; lesson plans; remedial training; officer training record maintenance; department animals; response procedures; pursuit of motor vehicles; roadblocks and forcible stops; missing or mentally ill persons; use of equipment; use of vehicle lights and sirens; equipment specifications and maintenance; vehicle safety restraints; authorized personal equipment; protective vests and high risk situations; mobile data access; in-car video and audio; case file management; investigative checklists; informants; cold cases; polygraphs; shift briefings; interviews of witnesses and suspects; line-ups and show-ups; confidential information; juvenile operations; offenders, custody, and interrogation; crime prevention and community interface; critical incident response and planning; hostage negotiation; search and rescue; special events; personnel, equipment, and facility inspections; victim/witness rights, preliminary contact, and follow up; next of kin notification; traffic stops and approaches; speed-measuring devices; DUI procedures; traffic collision reporting and investigation; citation inventory, control and administration; escorts; towing procedures; detainee searches and transportation; search and inventory of vehicles; escape prevention procedures and detainee restraint; sick and injured detainees and detainees with disabilities; vehicle safety; holding facility standards; collection and preservation of evidence including but not limited to photos, video, fingerprints, computers, records, DNA samples, controlled substances, weapons, and physical evidence; police report standards and format; submission of evidence to laboratories; follow up of outstanding cases; and application for charges with the State's Attorney, United States Attorney, Attorney General, or other prosecuting authority.

Any police department located within the Metro East

Police District that does not adopt any rule or regulation established by resolution by the Commission shall not be eligible to receive funds from the Metro East Police District Fund.

The adoption of any policies or procedures pursuant

to this Section shall not be inconsistent with any rights under current collective bargaining agreements, the Illinois Public Labor Relations Act or other laws governing collective bargaining.

(5) No later than one year after the effective date

of this Act, to assume for police departments within the District the authority to make application for and accept financial grants or contributions of services from any public or private source for law enforcement purposes.

(6) To develop a comprehensive plan for improvement

and maintenance of law enforcement facilities within the District.

(7) To advance police departments within the District

towards accreditation by the national Commission for the Accreditation of Law Enforcement Agencies (CALEA) within 3 years after creation of the District.

(b) The Commission shall consist of 14 appointed members and 3 ex-officio members. Seven members shall be appointed by the Governor with the advice and consent of the Senate, one of whom shall represent an organization that represents the largest number of police officers employed by the municipalities described by Section 5 of this Act. Four members shall be appointed by the Mayor of East Saint Louis, with the advice and consent of the city council. One member each shall be appointed by the Village Presidents of Washington Park, Alorton, and Brooklyn, with the advice and consent of the respective village boards. All appointed members shall hold office for a term of 2 years ending on December 31 and until their successors are appointed and qualified. The Mayor of East Saint Louis, with the approval of the city council, may serve as one of the members appointed for East Saint Louis, and the Village Presidents of Washington Park, Alorton, and Brooklyn, with the approval of their respective boards, may serve as the member for their respective municipalities.
A member may be removed by his or her appointing authority for incompetence, neglect of duty, or malfeasance in office.
The Director of the Illinois State Police, or his or her designee, the State's Attorney of St. Clair County, or his or her designee, and the Director of the Southern Illinois Law Enforcement Commission, or his or her designee, shall serve as ex-officio members. Ex-officio members may only vote on matters before the Commission in the event of a tie vote.
(c) Any vacancy in the appointed membership of the Commission occurring by reason of the death, resignation, disqualification, removal, or inability or refusal to act of any of the members of the Commission shall be filled by the authority that had appointed the particular member, and for the unexpired term of office of that particular member.
(d) The Commission shall hold regular meetings annually for the election of a chair, vice-chair, secretary, and treasurer, for the adoption of a budget, and monthly for other business as may be necessary. The Commission shall establish the duties and responsibilities of its officers by rule. The chair, or any 9 members of the Commission, may call special meetings of the Commission. Each member shall take an oath of office for the faithful performance of his or her duties. The Commission may not transact business at a meeting of the Commission unless there is present at the meeting a quorum consisting of at least 9 members. Meetings may be held by telephone conference or other communications equipment by means of which all persons participating in the meeting can communicate with each other consistent with the Open Meetings Act.
(e) The Commission shall submit to the General Assembly, no later than March 1 of each odd-numbered year, a detailed report covering its operations for the 2 preceding calendar years and a statement of its program for the next 2 years, as provided by Section 3.1 of the General Assembly Organization Act.
(f) The Auditor General shall conduct audits of the Commission in the same manner as the Auditor General conducts audits of State agencies under the Illinois State Auditing Act.
(g) The Commission is a public body for purposes of the Open Meetings Act and the Freedom of Information Act.
(h) This Section is a limitation under subsection (i) of Section 6 of Article VII of the Illinois Constitution on the concurrent exercise by home rule units of powers and functions exercised by the State.
(Source: P.A. 99-143, eff. 7-27-15.)

(70 ILCS 1750/15)
(Section scheduled to be repealed on December 31, 2019)
Sec. 15. Disposition of money; income fund. There is created in the custody of the Illinois Finance Authority the Metro East Police District Fund. All moneys received by the Commission shall be deposited in the Fund. The Commission is authorized to use all money received for all purposes and powers set forth in this Act, provided that the Commission and the Illinois Finance Authority enter into an intergovernmental agreement to use the moneys deposited into the Fund solely for the purposes set forth in this Act. The Auditor General shall, at least biennially, audit or cause to be audited all records and accounts of the Commission pertaining to the operation of the District.
(Source: P.A. 97-971, eff. 1-1-13.)

(70 ILCS 1750/20)
(Section scheduled to be repealed on December 31, 2019)
Sec. 20. Repealer. This Act is repealed on December 31, 2019.
(Source: P.A. 97-971, eff. 1-1-13.)

(70 ILCS 1750/50)
(Section scheduled to be repealed on December 31, 2019)
Sec. 50. (Amendatory provisions; text omitted).
(Source: P.A. 97-971, eff. 1-1-13; text omitted.)

(70 ILCS 1750/55)
(Section scheduled to be repealed on December 31, 2019)
Sec. 55. (Amendatory provisions; text omitted).
(Source: P.A. 97-971, eff. 1-1-13; text omitted.)

(70 ILCS 1750/60)
(Section scheduled to be repealed on December 31, 2019)
Sec. 60. (Amendatory provisions; text omitted).
(Source: P.A. 97-971, eff. 1-1-13; text omitted.)

(70 ILCS 1750/65)
(Section scheduled to be repealed on December 31, 2019)
Sec. 65. (Amendatory provisions; text omitted).
(Source: P.A. 97-971, eff. 1-1-13; text omitted.)

(70 ILCS 1750/99)
(Section scheduled to be repealed on December 31, 2019)
Sec. 99. Effective date. This Act takes effect January 1, 2013.
(Source: P.A. 97-971, eff. 1-1-13.)



70 ILCS 1801/ - Alexander-Cairo Port District Act.

(70 ILCS 1801/1)
Sec. 1. Short title. This Act may be cited as the Alexander-Cairo Port District Act.
(Source: P.A. 96-1015, eff. 7-8-10.)

(70 ILCS 1801/5)
Sec. 5. Definitions. As used in this Act, the following terms shall have the following meanings unless a different meaning clearly appears from the context:
"Aircraft" means any contrivance now known or hereafter invented, used, or designed for navigation of, or flight in, the air.
"Airport" means any locality, on either land or in water, which is used or designed for the landing and taking off of aircraft, or for the location of runways, landing fields, airdromes, hangars, buildings, structures, airport roadways, and other facilities.
"Airport hazard" means any structure, or object of natural growth, located on or in the vicinity of an airport, or any use of land near an airport which is hazardous to the use of the airport for the landing and take off of aircraft.
"Approach" means any path, course, or zone defined by an ordinance of the District or by other lawful regulation, on the ground or in the air, or both, for the use of aircraft in landing and taking off from an airport located within the District.
"Board" means the Alexander-Cairo Port District Board.
"Commercial aircraft" means any aircraft other than public aircraft engaged in the business of transporting persons or property.
"District" or "Port District" means the Alexander-Cairo Port District created by this Act.
"Export trading companies" means a person, partnership, association, public or private corporation, or similar organization, whether operated for profit or not-for-profit, which is organized and operated principally for purposes of exporting goods or services produced in the United States, importing goods or services produced in foreign countries, conducting third country trading, or facilitating such trade by providing one or more services in support of such trade.
"General obligation bond" means any bond issued by the District any part of the principal or interest of which bond is to be paid by taxation.
"Governmental agency" means the federal government, the State, and any unit of local government or school district, and any agency or instrumentality, corporate or otherwise, thereof.
"Governor" means the Governor of the State of Illinois.
"Mayor" means the Mayor of the City of Cairo.
"Navigable waters" means any public waters that are or can be made usable for water commerce.
"Person" means any individual, firm, partnership, corporation, both domestic and foreign, company, association, or joint stock association, and includes any trustee, receiver, assignee, or personal representative thereof.
"Port facilities" means all public structures, except terminal facilities as defined in this Section, that are in, over, under, or adjacent to navigable waters and are necessary for or incident to the furtherance of water commerce and includes the widening and deepening of slips, harbors, and navigable waters.
"Private aircraft" means any aircraft other than public and commercial aircraft.
"Public aircraft" means an aircraft used exclusively in the governmental service of the United States, or of any state or of any public agency, including military and naval aircraft.
"Public airport" means an airport owned by a Port District, an airport authority, or other public agency, which is used or is intended for use by public, commercial, and private aircraft and by persons owning, managing, operating, or desiring to use, inspect, or repair any such aircraft or to use any such airport for aeronautical purposes.
"Public interest" means the protection, furtherance, and advancement of the general welfare and of the public health and safety and public necessity and convenience in respect to aeronautics.
"Revenue bond" means any bond issued by the District the principal and interest of which bond is payable solely from revenues or income derived from terminals, terminal facilities, or port facilities of the District.
"Terminal" means a public place, station, or depot for receiving and delivering baggage, mail, freight, or express matter and for any combination of those purposes, in connection with the transportation of persons and property on water or land or in the air.
"Terminal facilities" means all land, buildings, structures, improvements, equipment, and appliances useful in the operation of public warehouse, storage, and transportation facilities for the accommodation of or in connection with commerce by water or land or in the air or useful as an aid, or constituting an advantage or convenience to, the safe landing, taking off, and navigation of aircraft, or the safe and efficient operation or maintenance of a public airport; except that nothing in this definition shall be interpreted as granting authority to the District to acquire, purchase, create, erect, or construct a bridge across any waterway which serves as a boundary between the State of Illinois and any other state.
(Source: P.A. 96-1015, eff. 7-8-10.)

(70 ILCS 1801/10)
Sec. 10. Alexander-Cairo Port District. The Alexander-Cairo Port District is created as a political subdivision, body politic, and municipal corporation. The District embraces all of the area within the corporate limits of Alexander County. Territory may be annexed to the District in the manner provided in this Act. The District may sue and be sued in its corporate name, but execution shall not in any case issue against any property of the District. It may adopt a common seal and change the same at its pleasure.
(Source: P.A. 96-1015, eff. 7-8-10.)

(70 ILCS 1801/15)
Sec. 15. Property of District; exemption. All property of every kind owned by the Port District shall be exempt from taxation, provided that a tax may be levied upon a lessee of the Port District by reason of the value of a leasehold estate separate and apart from the fee simple title or upon any improvements that are constructed and owned by persons other than the Port District.
All property of the Port District shall be public grounds owned by a municipal corporation and used exclusively for public purposes within the tax exemption provisions of Sections 15-10, 15-15, 15-20, 15-30, 15-75, 15-140, 15-155, and 15-160 of the Property Tax Code.
(Source: P.A. 96-1015, eff. 7-8-10.)

(70 ILCS 1801/20)
Sec. 20. Rights and powers. The Port District has the following rights and powers:
(a) To issue permits for the following purposes: (i) the construction of all wharves, piers, dolphins, booms, weirs, breakwaters, bulkheads, jetties, bridges, or other structures of any kind, over, under, in, or within 40 feet of any navigable waters within the Port District and (ii) the deposit of rock, earth, sand, or other material, or any matter of any kind or description in the waters; except that nothing contained in this subsection (a) shall be construed so that it will be deemed necessary to obtain a permit from the District for the erection, operation, or maintenance of any bridge crossing a waterway that serves as a boundary between the State of Illinois and any other state, when the erection, operation, or maintenance is performed by any city within the District.
(b) To prevent or remove obstructions in navigable waters, including the removal of wrecks.
(c) To locate and establish dock lines and shore or harbor lines.
(d) To regulate the anchorage, moorage, and speed of water borne vessels and to establish and enforce regulations for the operation of bridges, except nothing contained in this subsection (d) shall be construed to give the District authority to regulate the operation of any bridge crossing a waterway which serves as a boundary between the State of Illinois and any other state, if the operation is performed or to be performed by any city located within the District.
(e) To acquire, own, construct, lease, operate, and maintain terminals, terminal facilities, and port facilities, and to fix and collect just, reasonable, and nondiscriminatory charges for the use of the facilities. The charges collected pursuant to this subsection (e) shall be used to defray the reasonable expenses of the Port District and to pay the principal of and interest on any revenue bonds issued by the District.
(f) To locate, establish, and maintain a public airport, public airports, and public airport facilities within its corporate limits or within or upon any body of water adjacent thereto, and to construct, develop, expand, extend, and improve any such airport or airport facility.
(g) To operate, maintain, manage, lease, sublease, and to make and enter into contracts for the use, operation, or management of, and to provide rules and regulations for, the operation, management, or use of, any public airport or public airport facility.
(h) To fix, charge, and collect reasonable rentals, tolls, fees, and charges for the use of any public airport, or any part thereof, or any public airport facility.
(i) To establish, maintain, extend, and improve roadways and approaches by land, water, or air to any such airport and to contract or otherwise provide, by condemnation if necessary, for the removal of any airport hazard or the removal or relocation of all private structures, railways, mains, pipes, conduits, wires, poles, and all other facilities and equipment which may interfere with the location, expansion, development, or improvement of airports or with the safe approach thereto or takeoff therefrom by aircraft, and to pay the cost of removal or relocation; and, subject to the Airport Zoning Act, to adopt, administer, and enforce airport zoning regulations for territory which is within its corporate limits or which extends not more than 2 miles beyond its corporate limits.
(j) To restrict the height of any object of natural growth or structure or structures within the vicinity of any airport or within the lines of an approach to any airport and, if necessary, for the reduction in the height of any such existing object or structure, to enter into an agreement for the reduction or to accomplish the same by condemnation.
(k) To agree with the State or federal governments or with any public agency in respect to the removal and relocation of any object of natural growth, airport hazard, or any structure or building within the vicinity of any airport or within an approach and which is owned or within the control of such government or agency and to pay all or an agreed portion of the cost of the removal or relocation.
(l) For the prevention of accidents, for the furtherance and protection of public health, safety, and convenience in respect to aeronautics, for the protection of property and persons within the District from any hazard or nuisance resulting from the flight of aircraft, for the prevention of interference between, or collision of, aircraft while in flight or upon the ground, for the prevention or abatement of nuisances in the air or upon the ground, or for the extension of increase in the usefulness or safety of any public airport or public airport facility owned by the District, the District may regulate and restrict the flight of aircraft while within or above the incorporated territory of the District.
(m) To police its physical property only and all waterways and to exercise police powers in respect thereto or in respect to the enforcement of any rule or regulation provided by the ordinances of the District and to employ and commission police officers and other qualified persons to enforce the same. The use of any public airport or public airport facility of the District shall be subject to the reasonable regulation and control of the District and upon such reasonable terms and conditions as shall be established by its Board. A regulatory ordinance of the District adopted under any provisions of this Section may provide for a suspension or revocation of any rights or privileges within the control of the District for a violation of any regulatory ordinance. Nothing in this Section or in other provisions of this Act shall be construed to authorize the Board to establish or enforce any regulation or rule in respect to aviation, or the operation or maintenance of any airport facility within its jurisdiction, which is in conflict with any federal or State law or regulation applicable to the same subject matter.
(n) To enter into agreements with the corporate authorities or governing body of any other municipal corporation or any political subdivision of this State to pay the reasonable expense of services furnished by the municipal corporation or political subdivision for or on account of income producing properties of the District.
(o) To enter into contracts dealing in any manner with the objects and purposes of this Act.
(p) To acquire, own, lease, sell, or otherwise dispose of interests in and to real property and improvements situated thereon and in personal property necessary to fulfill the purposes of the District.
(q) To designate the fiscal year for the District.
(r) To engage in any activity or operation which is incidental to and in furtherance of efficient operation to accomplish the District's primary purpose.
(s) To build, construct, repair, and maintain levees.
(Source: P.A. 96-1015, eff. 7-8-10.)

(70 ILCS 1801/25)
Sec. 25. Prompt payment. Purchases made pursuant to this Act shall be made in compliance with the Local Government Prompt Payment Act.
(Source: P.A. 96-1015, eff. 7-8-10.)

(70 ILCS 1801/30)
Sec. 30. Acquisition of property. The District has the power to acquire and accept by purchase, lease, gift, grant, or otherwise any property and rights useful for its purposes and to provide for the development of channels, ports, harbors, airports, airfields, terminals, port facilities, and terminal facilities adequate to serve the needs of commerce within the District. The District may acquire real or personal property or any rights therein in the manner, as near as may be, as is provided for the exercise of the right of eminent domain under the Eminent Domain Act; except that no rights or property of any kind or character now or hereafter owned, leased, controlled, or operated and used by, or necessary for the actual operations of, any common carrier engaged in interstate commerce, or of any other public utility subject to the jurisdiction of the Illinois Commerce Commission, shall be taken or appropriated by the District without first obtaining the approval of the Illinois Commerce Commission. Notwithstanding the provisions of any other Section of this Act, the District shall have full power and authority to lease any or all of its facilities for operation and maintenance to any person for a length of time and upon terms as the District shall deem necessary.
Also, the District may lease to others for any period of time, not to exceed 99 years, upon terms as its Board may determine, any of its real property, rights-of-way, or privileges, or any interest therein, or any part thereof, for industrial, manufacturing, commercial, or harbor purposes, which is in the opinion of the Port District Board no longer required for its primary purposes in the development of port and harbor facilities for the use of public transportation, or which may not be immediately needed for such purposes, but where such leases will in the opinion of the Port District Board aid and promote such purposes, and in conjunction with such leases, the District may grant rights-of-way and privileges across the property of the District, which rights-of-way and privileges may be assignable and irrevocable during the term of any such lease and may include the right to enter upon the property of the District to do such things as may be necessary for the enjoyment of such leases, rights-of-way, and privileges, and such leases may contain conditions and retain such interest therein as may be deemed for the best interest of the District by the Board.
Also, the District shall have the right to grant easements and permits for the use of any real property, rights-of-way, or privileges which in the opinion of the Board will not interfere with the use thereof by the District for its primary purposes and such easements and permits may contain such conditions and retain such interest therein as may be deemed for the best interest of the District by the Board.
With respect to any and all leases, easements, rights-of-way, privileges, and permits made or granted by the Board, the Board may agree upon and collect the rentals, charges, and fees that may be deemed for the best interest of the District. Such rentals, charges, and fees shall be used to defray the reasonable expenses of the District and to pay the principal of and interest on any revenue bonds issued by the District.
(Source: P.A. 96-1015, eff. 7-8-10.)

(70 ILCS 1801/35)
Sec. 35. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 96-1015, eff. 7-8-10.)

(70 ILCS 1801/40)
Sec. 40. Export trading companies. The District is authorized and empowered to establish, organize, own, acquire, participate in, operate, sell, and transfer export trading companies, whether as shareholder, partner, or co-venturer, alone or in cooperation with federal, State, or local governmental authorities, federal, State, or national banking associations, or any other public or private corporation or person or persons. Export trading companies and all of the property thereof, wholly or partly owned, directly or indirectly, by the District, shall have the same privileges and immunities as accorded to the District; and export trading companies may borrow money or obtain financial assistance from private lenders or federal and State governmental authorities or issue general obligation and revenue bonds with the same kinds of security, and in accordance with the same procedures, restrictions, and privileges applicable when the District obtains financial assistance or issues bonds for any of its other authorized purposes. Such export trading companies are authorized, if necessary or desirable, to apply for certification under Title II or Title III of the Export Trading Company Act of 1982.
(Source: P.A. 96-1015, eff. 7-8-10.)

(70 ILCS 1801/45)
Sec. 45. Grants, loans, and appropriations. The District has power to apply for and accept grants, loans, or appropriations from the federal government or any agency or instrumentality thereof to be used for any of the purposes of the District and to enter into any agreements with the federal government in relation to such grants, loans, or appropriations.
The District may petition the administrative, judicial, or legislative body of any federal, State, municipal, or local authority having jurisdiction in the premises, for the adoption and execution of any physical improvement, change in method or system of handling freight, warehousing, docking, lightering, and transfer of freight, which in the opinion of the District is designed to improve the handling of commerce in and through the Port District or improve terminal or transportation facilities therein.
(Source: P.A. 96-1015, eff. 7-8-10.)

(70 ILCS 1801/50)
Sec. 50. Insurance contracts. The District has the power to procure and enter into contracts for any type of insurance or indemnity against loss or damage to property from any cause, including loss of use and occupancy, against death or injury of any person, against employers' liability, against any act of any member, officer, or employee of the District in the performance of the duties of his or her office or employment or any other insurable risk.
(Source: P.A. 96-1015, eff. 7-8-10.)

(70 ILCS 1801/55)
Sec. 55. Rentals, charges, and fees. With respect to any and all leases, easements, rights-of-way, privileges, and permits made or granted by the Board, the Board may agree upon and collect the rentals, charges, and fees that are deemed to be in the best interest of the District. Those rentals, charges, and fees must be used to defray the reasonable expenses of the District and to pay the principal and interest upon any revenue bonds issued by the District.
(Source: P.A. 96-1015, eff. 7-8-10.)

(70 ILCS 1801/60)
Sec. 60. Borrowing money. The District has the continuing power to borrow money and issue either general obligation bonds after approval by referendum as provided in this Section or revenue bonds without referendum approval for the purpose of acquiring, constructing, reconstructing, extending, or improving terminals, terminal facilities, airfields, airports, and port facilities, and for acquiring any property and equipment useful for the construction, reconstruction, extension, improvement, or operation of its terminals, terminal facilities, airfields, airports, and port facilities, and for acquiring necessary cash working funds.
The District may pursuant to ordinance adopted by the Board and without submitting the question to referendum from time to time issue and dispose of its interest bearing revenue bonds and may also in the same manner from time to time issue and dispose of its interest bearing revenue bonds to refund any revenue bonds at maturity or pursuant to redemption provisions or at any time before maturity with the consent of the holders thereof.
If the Board desires to issue general obligation bonds, it shall adopt an ordinance specifying the amount of bonds to be issued, the purpose for which they will be issued, and the maximum rate of interest they will bear which shall not be more than that permitted in the Bond Authorization Act. The interest may be paid semiannually. The ordinance shall also specify the date of maturity which shall not be more than 20 years after the date of issuance and shall levy a tax that will be required to amortize the bonds. This ordinance shall not be effective until it has been submitted to referendum of, and approved by, the legal voters of the District. The Board shall certify the ordinance and the proposition to the proper election officials, who shall submit the proposition to the voters at an election in accordance with the general election law. If a majority of the vote on the proposition is in favor of the issuance of the general obligation bonds, the county clerk shall annually extend taxes against all taxable property within the District at a rate sufficient to pay the maturing principal and interest of these bonds.
The proposition shall be in substantially the following form:
Shall general obligation bonds in the amount of

(dollars) be issued by the Alexander-Cairo Port District for the (purpose) maturing in no more than (years), bearing not more than (interest)%, and a tax levied to pay the principal and interest thereof?

The election authority must record the votes as "Yes" or "No".
(Source: P.A. 96-1015, eff. 7-8-10.)

(70 ILCS 1801/65)
Sec. 65. Revenue bonds. All revenue bonds shall be payable solely from the revenues or income to be derived from the terminals, terminal facilities, airfields, airports, or port facilities or any part thereof. The bonds may bear any date or dates and may mature at any time or times not exceeding 40 years from their respective dates, all as may be provided in the ordinance authorizing their issuance. The bonds, whether revenue or general obligation, may bear interest at the rate or rates as permitted in the Bond Authorization Act. The interest on these bonds may be paid semiannually. The bonds may be in any form, may carry any registration privileges, may be executed in any manner, may be payable at any place or places, may be made subject to redemption in any manner and upon any terms, with or without premium as is stated on the face thereof, may be authenticated in any manner, and may contain any terms and covenants, all as may be provided in the ordinance authorizing issuance. The holder or holders of the bonds or interest coupons appertaining thereto issued by the District may bring civil actions to compel the performance and observance by the District or any of its officers, agents, or employees of any contract or covenant made by the District with the holders of the bonds or interest coupons and to compel the District and any of its officers, agents, or employees to perform any duties required to be performed for the benefit of the holders of any such bonds or interest coupons by the provision in the ordinance authorizing their issuance, and to enjoin the District and any of its officers, agents, or employees from taking any action in conflict with any such contract or covenant, including the establishment of charges, fees, and rates for the use of facilities as provided in this Act.
Notwithstanding the form and tenor of the bond, whether revenue or general obligation, and in the absence of any express recital on the face thereof that it is nonnegotiable, all bonds shall be negotiable instruments. Pending the preparation and execution of any such bonds, temporary bonds may be issued with or without interest coupons as may be provided by ordinance.
(Source: P.A. 96-1015, eff. 7-8-10.)

(70 ILCS 1801/70)
Sec. 70. Issuing bonds. All bonds, whether general obligation or revenue, shall be issued and sold by the Board in any manner as the Board shall determine. However, if any bonds are issued to bear interest at the maximum rate of interest allowed by Section 60 or 65, whichever may be applicable, the bonds shall be sold for not less than par and accrued interest. The selling price of bonds bearing interest at a rate less than the maximum allowable interest rate per annum shall be such that the interest cost to the District of the money received from the bond sale shall not exceed the maximum annual interest rate allowed by Section 60 or 65, whichever may be applicable, computed to absolute maturity of such bonds according to standard tables of bond values.
(Source: P.A. 96-1015, eff. 7-8-10.)

(70 ILCS 1801/75)
Sec. 75. Rates and charges for facilities. Upon the issue of any revenue bonds as provided in this Act, the Board shall fix and establish rates, charges, and fees for the use of facilities acquired, constructed, reconstructed, extended, or improved with the proceeds derived from the sale of the revenue bonds sufficient at all times with other revenues of the District, if any, to pay (i) the cost of maintaining, repairing, regulating, and operating the facilities and (ii) the bonds and interest thereon as they become due, all sinking fund requirements, and other requirements provided by the ordinance authorizing the issuance of the bonds or as provided by any trust agreement executed to secure payment thereof.
To secure the payment of any or all revenue bonds and for the purpose of setting forth the covenants and undertaking of the District in connection with the issuance of revenue bonds and the issuance of any additional revenue bonds payable from revenue income to be derived from the terminals, terminal facilities, airports, airfields, and port facilities, the District may execute and deliver a trust agreement or agreements except that no lien upon any physical property of the District shall be created thereby. A remedy for any breach or default of the terms of any trust agreement by the District may be by mandamus proceedings in the circuit court to compel performance and compliance therewith, but the trust agreement may prescribe by whom or on whose behalf the action may be instituted.
(Source: P.A. 96-1015, eff. 7-8-10.)

(70 ILCS 1801/80)
Sec. 80. Bonds not obligations of the State or district. Under no circumstances shall any bonds issued by the District or any other obligation of the District be or become an indebtedness or obligation of the State of Illinois or of any other political subdivision of or municipality within the State.
No revenue bond shall be or become an indebtedness of the District within the purview of any constitutional limitation or provision, and it shall be plainly stated on the face of each revenue bond that it does not constitute such an indebtedness, or obligation but is payable solely from the revenues or income derived from terminals, terminal facilities, airports, airfields, and port facilities.
(Source: P.A. 96-1015, eff. 7-8-10.)

(70 ILCS 1801/85)
Sec. 85. Tax levy. The Board may, after referendum approval, levy a tax for corporate purposes of the District annually at the rate approved by referendum, but which rate shall not exceed 0.05% of the value of all taxable property within the Port District as equalized or assessed by the Department of Revenue. If the Board desires to levy the tax it shall order that the question be submitted at an election to be held within the District. The Board shall certify its order and the question to the proper election officials, who shall submit the question to the voters at an election in accordance with the general election law. The Board shall cause the result of the election to be entered upon the records of the Port District. If a majority of the vote on the question is in favor of the proposition, the Board may annually thereafter levy a tax for corporate purposes at a rate not to exceed that approved by referendum but in no event to exceed 0.05% of the value of all taxable property within the District as equalized or assessed by the Department of Revenue.
The question shall be in substantially the following form:
Shall the Alexander-Cairo Port District levy a tax

for corporate purposes annually at a rate not to exceed 0.05% of the value of taxable property as equalized or assessed by the Department of Revenue?

The election authority shall record the votes as "Yes" or "No".
(Source: P.A. 96-1015, eff. 7-8-10.)

(70 ILCS 1801/90)
Sec. 90. Permits. It is unlawful to make any fill or deposit of rock, earth, sand, or other material, or any refuse matter of any kind or description, or build or commence the building of any wharf, pier, dolphin, boom, weir, breakwater, bulkhead, jetty, bridge, or other structure over, under, or within 40 feet of any navigable waters within the Port District without first submitting the plans, profiles, and specifications therefor, and other data and information as may be required, to the Port District and receiving a permit. Any person, corporation, company, municipality, or other agency, that does any of the things prohibited in this Section, without securing a permit as provided in this Section, shall be guilty of a Class A misdemeanor; provided, however, that no such permit shall be required in the case of any project for which a permit shall have been secured from a proper governmental agency prior to the creation of the Port District nor shall any such permit be required in the case of any project to be undertaken by any city, village, or incorporated town in the District, or any combination thereof, for which a permit is required from a governmental agency other than the District before the municipality can proceed with such project. And in such event, such municipalities, or any of them, shall give at least 10 days' notice to the District of the application for a permit for any such project from a governmental agency other than the District so that the District may be present and represent its position relative to the application before the other governmental agency. Any structure, fill, or deposit erected or made in any of the public bodies of water within the Port District, in violation of the provisions of this Section, is a purpresture and may be abated as such at the expense of the person, corporation, company, municipality, or other agency responsible. If in the discretion of the Port District it is decided that the structure, fill, or deposit may remain, the Port District may fix any rule, regulation, requirement, restrictions, or rentals or require and compel any changes, modifications, and repairs as shall be necessary to protect the interest of the Port District.
(Source: P.A. 96-1015, eff. 7-8-10.)

(70 ILCS 1801/95)
Sec. 95. Board members. The governing and administrative body of the Port District shall be a Board consisting of 7 members, to be known as the Alexander-Cairo Port District Board. All members of the Board shall be residents of the District. The members of the Board shall serve without compensation but shall be reimbursed for actual expenses incurred by them in the performance of their duties. However, any member of the Board who is appointed to the office of secretary or treasurer may receive compensation for his or her services as such officer. No member of the Board or employee of the District shall have any private financial interest, profit, or benefit in any contract, work, or business of the District nor in the sale or lease of any property to or from the District.
(Source: P.A. 96-1015, eff. 7-8-10.)

(70 ILCS 1801/100)
Sec. 100. Board appointments; terms. The Governor shall appoint 4 members of the Board, the Mayor of the City of Cairo shall appoint one member of the Board, and the chairperson of the Alexander County Board, with the advice and consent of the Alexander County Board, shall appoint 2 members of the Board. All initial appointments shall be made within 60 days after this Act takes effect. Of the 4 members initially appointed by the Governor, 2 shall be appointed for initial terms expiring June 1, 2012 and 2 shall be appointed for initial terms expiring June 1, 2013. The term of the member initially appointed by the Mayor shall expire June 1, 2013. Of the 2 members appointed by the Alexander County Board Chairperson, one shall be appointed for an initial term expiring June 1, 2012, and one shall be appointed for an initial term expiring June 1, 2013. At the expiration of the term of any member, his or her successor shall be appointed by the Governor, Mayor, or Alexander County Board Chairperson in like manner and with like regard to place of residence of the appointee, as in the case of appointments for the initial terms.
After the expiration of initial terms, each successor shall hold office for the term of 3 years beginning the first day of June of the year in which the term of office commences. In the case of a vacancy during the term of office of any member appointed by the Governor, the Governor shall make an appointment for the remainder of the term vacant and until a successor is appointed and qualified. In the case of a vacancy during the term of office of any member appointed by the Mayor, the Mayor shall make an appointment for the remainder of the term vacant and until a successor is appointed and qualified. In the case of a vacancy during the term of office of any member appointed by the Alexander County Board Chairperson, the Alexander County Board Chairperson shall make an appointment for the remainder of the term vacant and until a successor is appointed and qualified. The Governor, Mayor, and Alexander County Board Chairperson shall certify their respective appointments to the Secretary of State. Within 30 days after certification of his or her appointment, and before entering upon the duties of his or her office, each member of the Board shall take and subscribe the constitutional oath of office and file it in the office of the Secretary of State.
(Source: P.A. 96-1015, eff. 7-8-10.)

(70 ILCS 1801/105)
Sec. 105. Resignation and removal of Board members. Members of the Board shall hold office until their respective successors have been appointed and qualified. Any member may resign from his or her office to take effect when his or her successor has been appointed and has qualified. The Governor, Mayor, or Alexander County Board Chairperson, respectively, may remove any member of the Board they have appointed in case of incompetency, neglect of duty, or malfeasance in office. They shall give the member a copy of the charges against him or her and an opportunity to be publicly heard in person or by counsel in his or her own defense upon not less than 10 days' notice. In case of failure to qualify within the time required, or of abandonment of his or her office, or in case of death, conviction of a felony, or removal from office, the office of the member shall become vacant. Each vacancy shall be filled for the unexpired term by appointment in the same manner as in the case of the expiration of a Board member's term.
(Source: P.A. 96-1015, eff. 7-8-10.)

(70 ILCS 1801/110)
Sec. 110. Organization of the Board. As soon as possible after the appointment of the initial members, the Board shall organize for the transaction of business, select a chairperson and a temporary secretary from its own number, and adopt bylaws and regulations to govern its proceedings. The initial chairperson and successors shall be elected by the Board from time to time for the term of his or her office as a member of the Board.
(Source: P.A. 96-1015, eff. 7-8-10.)

(70 ILCS 1801/115)
Sec. 115. Meetings. Regular meetings of the Board shall be held at least once in each calendar month, the time and place of the meetings to be fixed by the Board. Four members of the Board shall constitute a quorum for the transaction of business. All action of the Board shall be by ordinance or resolution and the affirmative vote of at least 4 members shall be necessary for the adoption of any ordinance or resolution. All such ordinances and resolutions before taking effect shall be approved by the chairperson of the Board, and if he or she approves, the chairperson shall sign the same, and if the chairperson does not approve, the chairperson shall return to the Board with his or her objections in writing at the next regular meeting of the Board occurring after the passage. But in the case the chairperson fails to return any ordinance or resolution with his or her objections within the prescribed time, the chairperson shall be deemed to have approved the ordinance and it shall take effect accordingly. Upon the return of any ordinance or resolution by the chairperson with his or her objections, the vote shall be reconsidered by the Board, and if, upon reconsideration of the ordinance or resolution, it is passed by the affirmative vote of at least 5 members, it shall go into effect notwithstanding the veto of the chairperson. All ordinances, resolutions, and proceedings of the District and all documents and records in its possession shall be public records, and open to public inspection, except for documents and records that are kept or prepared by the Board for use in negotiations, legal actions, or proceedings to which the District is a party.
(Source: P.A. 96-1015, eff. 7-8-10.)

(70 ILCS 1801/120)
Sec. 120. Secretary and treasurer; oath and bond. The Board shall appoint a secretary and a treasurer, who need not be members of the Board, to hold office during the pleasure of the Board, and fix their duties and compensation. The secretary and treasurer shall be residents of the District. Before entering upon the duties of their respective offices, they shall take and subscribe the constitutional oath of office, and the treasurer shall execute a bond with corporate sureties to be approved by the Board. The bond shall be payable to the District in whatever penal sum may be directed by the Board conditioned upon the faithful performance of the duties of the office and the payment of all money received by him or her according to law and the orders of the Board. The Board may, at any time, require a new bond from the treasurer in such penal sum as may then be determined by the Board. The obligation of the sureties shall not extend to any loss sustained by the insolvency, failure, or closing of any savings and loan association or national or State bank wherein the treasurer has deposited funds if the bank or savings and loan association has been approved by the Board as a depositary for these funds. The oaths of office and the treasurer's bond shall be filed in the principal office of the District.
(Source: P.A. 96-1015, eff. 7-8-10.)

(70 ILCS 1801/125)
Sec. 125. Deposits; checks or drafts. All funds deposited by the treasurer in any bank or savings and loan association shall be placed in the name of the District and shall be withdrawn or paid out only by check or draft upon the bank or savings and loan association, signed by the treasurer and countersigned by the chairperson of the Board. Subject to prior approval of such designations by a majority of the Board, the chairperson may designate any other Board member or any officer of the District to affix the signature of the chairperson and the treasurer may designate any other officer of the District to affix the signature of the treasurer to any check or draft for payment of salaries or wages and for payment of any other obligation of not more than $2,500.
No bank or savings and loan association shall receive public funds as permitted by this Section, unless it has complied with the requirements established pursuant to Section 6 of the Public Funds Investment Act.
In case any officer whose signature appears upon any check or draft issued pursuant to this Act, ceases to hold his or her office before the delivery thereof to the payee, his or her signature nevertheless shall be valid and sufficient for all purposes with the same effect as if he or she had remained in office until delivery thereof.
(Source: P.A. 96-1015, eff. 7-8-10.)

(70 ILCS 1801/130)
Sec. 130. General manager. The Board may appoint a general manager who shall be a person of recognized ability and business experience to hold office during the pleasure of the Board. The general manager shall manage the properties and business of the District and the employees thereof subject to the general control of the Board, shall direct the enforcement of all ordinances, resolutions, rules, and regulations of the Board, and shall perform other duties as may be prescribed from time to time by the Board. The Board may appoint a general attorney and a chief engineer, and shall provide for the appointment of other officers, attorneys, engineers, consultants, agents, and employees as may be necessary. It shall define their duties and may require bonds of such of them as the Board may designate. The general manager, general attorney, chief engineer, and all other officers provided for pursuant to this Section shall be exempt from taking and subscribing any oath of office and shall not be members of the Board. The compensation of the general manager, general attorney, chief engineer, and all other officers, attorneys, consultants, agents, and employees shall be fixed by the Board.
(Source: P.A. 96-1015, eff. 7-8-10.)

(70 ILCS 1801/135)
Sec. 135. Fines and penalties. The Board has the power to pass all ordinances and make all rules and regulations proper or necessary, and to carry into effect the powers granted to the District, with such fines or penalties as may be deemed proper. All fines and penalties shall be imposed by ordinances, which shall be published in a newspaper of general circulation in the area embraced by the District. No ordinance shall take effect until 10 days after its publication.
(Source: P.A. 96-1015, eff. 7-8-10.)

(70 ILCS 1801/140)
Sec. 140. Report and financial statement. Within 60 days after the end of each fiscal year, the Board shall cause to be prepared and printed a complete and detailed report and financial statement of the operations and assets and liabilities of the Port District. A reasonably sufficient number of copies of the report shall be printed for distribution to persons interested, upon request, and a copy thereof shall be filed with the Governor and the county clerk and the presiding officer of the County Board of Alexander County. A copy of the report shall be addressed to and mailed to the corporate authorities of each municipality within the area of the District.
(Source: P.A. 96-1015, eff. 7-8-10.)

(70 ILCS 1801/145)
Sec. 145. Investigations. The Board may investigate conditions in which it has an interest within the area of the District, the enforcement of its ordinances, rules, and regulations, and the action, conduct, and efficiency of all officers, agents, and employees of the District. In the conduct of such investigations, the Board may hold public hearings on its own motion, and shall do so on complaint of any municipality within the District. Each member of the Board shall have power to administer oaths, and the secretary, by order of the Board, shall issue subpoenas to secure the attendance and testimony of witnesses and the production of books and papers relevant to such investigations and to any hearing before the Board or any member of the Board.
Any circuit court of this State, upon application of the Board, or any member of the Board, may in its discretion compel the attendance of witnesses, the production of books and papers, and the giving of testimony before the Board or before any member of the Board or any officers' committee appointed by the Board, by attachment for contempt or otherwise in the same manner as the production of evidence may be compelled before the court.
(Source: P.A. 96-1015, eff. 7-8-10.)

(70 ILCS 1801/150)
Sec. 150. Administrative Review Law. All final administrative decisions of the Board hereunder shall be subject to judicial review pursuant to the provisions of the Administrative Review Law, and all amendments and modifications thereof, and the rules adopted pursuant thereto. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 96-1015, eff. 7-8-10.)

(70 ILCS 1801/155)
Sec. 155. Records. In the conduct of any investigation authorized by Section 145, the Port District shall, at its expense, provide a stenographer to take down all testimony and shall preserve a record of the proceedings. The notice of hearing, complaint, and all other documents in the nature of pleadings and written motions filed in the proceedings, the transcript of testimony, and the orders or decision of the Board constitutes the record of the proceedings.
The Port District is not required to certify any record or file any answer or otherwise appear in any proceeding for judicial review of an administrative decision unless the party asking for review deposits with the clerk of the court the sum of 75 cents per page of the record representing the costs of such certification. Failure to make such deposit is grounds for dismissal of the action.
(Source: P.A. 96-1015, eff. 7-8-10.)

(70 ILCS 1801/160)
Sec. 160. Annexation. Territory which is contiguous to the District and which is not included within any other port district may be annexed to and become a part of the District in the manner provided in Section 165 or 170, whichever may be applicable.
(Source: P.A. 96-1015, eff. 7-8-10.)

(70 ILCS 1801/165)
Sec. 165. Petition for annexation. At least 5% of the legal voters resident within the limits of the proposed addition to the District may petition the circuit court for the county in which the major part of the District is situated, to cause the question to be submitted to the legal voters of the proposed additional territory, whether such proposed additional territory shall become a part of the District and assume a proportionate share of the general obligation bonded indebtedness, if any, of the District. The petition shall be addressed to the court and shall contain a definite description of the boundaries of the territory to be embraced in the proposed addition.
Upon filing any petition with the clerk of the court, the court shall fix a time and place for a hearing upon the subject of the petition.
Notice shall be given by the court to whom the petition is addressed, or by the circuit clerk or sheriff of the county in which the petition is made at the order and direction of the court, of the time and place of the hearing upon the subject of the petition at least 20 days before the hearing by at least one publication of the notice in any newspaper having general circulation within the area proposed to be annexed, and by mailing a copy of the notice to the mayor or president of the board of trustees of all municipalities within the District.
At the hearing, all persons residing in or owning property situated in the area proposed to be annexed to the District may appear and be heard touching upon the sufficiency of the petition. If the court finds that the petition does not comply with the requirements of the law, the court shall dismiss the petition; but if the court finds that the petition is sufficient, the court shall certify the proposition to the proper election officials, who shall submit the proposition to the voters at an election in accordance with the general election law. In addition to the requirements of the general election law, the notice of the referendum shall specify the purpose of the referendum and include a description of the area proposed to be annexed to the District.
The proposition shall be in substantially the following form:
Shall (description of the territory proposed to be

annexed) join the Alexander-Cairo Port District?

The votes shall be recorded as "Yes" or "No".
The court shall cause a statement of the result of the referendum to be filed in the records of the court.
If a majority of the votes cast upon the question of annexation to the District are in favor of becoming a part of the District, the court shall then enter an order stating that the additional territory shall thenceforth be an integral part of the Alexander-Cairo Port District and subject to all of the benefits of service and responsibilities of the District. The circuit clerk shall transmit a certified copy of the order to the circuit clerk of any other county in which any of the territory affected is situated.
(Source: P.A. 96-1015, eff. 7-8-10.)

(70 ILCS 1801/170)
Sec. 170. Annexation of territory having no legal voters. If there is territory contiguous to the District that has no legal voters residing therein, a petition to annex the territory, signed by all the owners of record of the territory, may be filed with the circuit court for the county in which the major part of the District is situated. A time and place for a hearing on the subject of the petition shall be fixed and notice shall be given in the manner provided in Section 165. At the hearing, any owner of land in the territory proposed to be annexed, the District, and any resident of the District may appear and be heard touching on the sufficiency of the petition. If the court finds that the petition satisfies the requirements of this Section, it shall enter an order stating that thenceforth the territory shall be an integral part of the Alexander-Cairo Port District and subject to all of the benefits of service and responsibilities, including the assumption of a proportionate share of the general obligation bonded indebtedness, if any, of the District. The circuit clerk shall transmit a certified copy of the order of the court to the circuit clerk of any other county in which the annexed territory is situated.
(Source: P.A. 96-1015, eff. 7-8-10.)

(70 ILCS 1801/175)
Sec. 175. Non-applicability. The provisions of the Illinois Municipal Code, the Airport Authorities Act, and the General County Airport and Landing Field Act, shall not be effective within the area of the District insofar as the provisions of those Acts conflict with the provisions of this Act or grant substantially the same powers to any municipal corporation or political subdivision as are granted to the District by this Act.
The provisions of this Act shall not be considered as impairing, altering, modifying, repealing, or superseding any of the jurisdiction or powers of the Illinois Commerce Commission or of the Department of Natural Resources under the Rivers, Lakes, and Streams Act. Nothing in this Act or done under its authority shall apply to, restrict, limit, or interfere with the use of any terminal facility or port facility owned or operated by any private person for the storage, handling, or transfer of any commodity moving in interstate commerce or the use of the land and facilities of a common carrier or other public utility and the space above such land and facilities in the business of such common carrier or other public utility, without approval of the Illinois Commerce Commission and without the payment of just compensation to any such common carrier or other public utility for damages resulting from any such restriction, limitation, or interference.
(Source: P.A. 96-1015, eff. 7-8-10.)

(70 ILCS 1801/180)
Sec. 180. Severability. The provisions of this Act are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 96-1015, eff. 7-8-10.)

(70 ILCS 1801/185)
Sec. 185. (Amendatory provisions; text omitted).
(Source: P.A. 96-1015, eff. 7-8-10; text omitted.)

(70 ILCS 1801/190)
Sec. 190. (Amendatory provisions; text omitted).
(Source: P.A. 96-1015, eff. 7-8-10; text omitted.)

(70 ILCS 1801/999)
Sec. 999. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 96-1015, eff. 7-8-10.)



70 ILCS 1805/ - Havana Regional Port District Act.

(70 ILCS 1805/0.01) (from Ch. 19, par. 600)
Sec. 0.01. Short title. This Act may be cited as the Havana Regional Port District Act.
(Source: P.A. 86-1324.)

(70 ILCS 1805/1) (from Ch. 19, par. 601)
Sec. 1. There is created a political subdivision, body politic and municipal corporation, named "Havana Regional Port District," embracing Havana Township of Mason County. The Port District may sue and be sued in its corporate name, but execution shall not in any case issue against any property owned by the Port District. The Port District may adopt a common seal and change the same at pleasure. The principal office of the Port District shall be in the City of Havana, Mason County, Illinois.
(Source: Laws 1967, p. 3589.)

(70 ILCS 1805/2) (from Ch. 19, par. 602)
Sec. 2. All property of every kind owned by the Port District shall be exempt from taxation, provided that a tax may be levied upon a lessee of the Port District by reason of the value of a leasehold estate separate and apart from the fee simple title, or upon such improvements as are constructed and owned by others than the Port District.
(Source: Laws 1967, p. 3589.)

(70 ILCS 1805/3) (from Ch. 19, par. 603)
Sec. 3. All property of the Port District shall be public grounds owned by a municipal corporation and used exclusively for public purposes within the tax exemption provisions of Sections 15-10, 15-15, 15-20, 15-30, 15-75, 15-140, 15-155, and 15-160 of the Property Tax Code.
(Source: P.A. 88-670, eff. 12-2-94.)

(70 ILCS 1805/4) (from Ch. 19, par. 604)
Sec. 4. The Port District has the following functions, powers and duties:
(a) to study the existing harbor facilities within the area of the Port District and recommend to appropriate governmental agencies, including the General Assembly of Illinois, such changes and modifications as may from time to time be required for continuing development therein and to meet changing business and commercial needs;
(b) to make an investigation of conditions within the Port District and prepare and adopt a comprehensive plan for the development of port facilities for the Port District. In preparing and recommending changes and modifications in existing harbor facilities, or a comprehensive plan for the development of such port facilities, the Port District, if deemed desirable, may set aside and allocate an area or areas, within the lands owned by the Port District, to be leased to private parties for industrial, manufacturing, commercial, or harbor purposes, where such area or areas in the opinion of the Board, are not required for primary purposes in the development of harbor and port facilities for the use of public water and land transportation, or will not be needed immediately for such purposes, and where such leasing in the opinion of the Board will aid and promote the development of terminal and port facilities;
(c) to issue permits for the construction of wharves, piers, dolphins, booms, weirs, breakwaters, bulkheads, jetties, bridges or other structures of any kind in any navigable waters within the Port District or for the deposit of rock, earth, sand or other material, or any matter of any kind or description in such waters and to regulate beyond the limits or jurisdiction of any municipality the anchorage, moorage and speed of vessels and to establish and enforce regulations for the operation of bridges; provided, however, that any permit issued or regulation established or adopted by the Port District shall be subject to the paramount authority of the Federal Government to regulate navigation and the Department of Natural Resources of the State of Illinois under the Rivers, Lakes, and Streams Act;
(d) to acquire, own, construct, lease and maintain port and water terminal facilities and transportation facilities thereto within the Port District, and, subject to the provisions of Section 5 of this Act, to operate or contract for the operation of such facilities, and to fix and collect just, reasonable, and non-discriminatory charges or rentals for the use of such facilities. The charges or rentals so collected shall be deposited in the treasury of the Port District, and be used to defray the reasonable expenses of the Port District, and to pay the principal and interest upon any revenue bonds issued by the Port District;
(e) to enter into contracts dealing in any manner with the objects and purposes of this Act.
(Source: P.A. 91-357, eff. 7-29-99.)

(70 ILCS 1805/4.1) (from Ch. 19, par. 604.1)
Sec. 4.1. Purchases made pursuant to this Act shall be made in compliance with the "Local Government Prompt Payment Act", approved by the Eighty-fourth General Assembly.
(Source: P.A. 84-731.)

(70 ILCS 1805/5) (from Ch. 19, par. 605)
Sec. 5. Any public warehouse or other public storage or transportation facility owned or otherwise controlled by the Port District shall be operated by persons under contracts with the Port District. Any such contract shall reserve reasonable rentals or other charges payable to the Port District sufficient to pay the cost of maintaining, repairing, regulating and operating the facilities and to pay principal and interest upon any revenue bonds issued by the Port District and may contain such other conditions as may be mutually agreed upon. Upon the breach of any contract or if no contract is in existence as to any such facility, the District temporarily shall operate such facility until a contract for its operation can be negotiated.
(Source: Laws 1967, p. 3589.)

(70 ILCS 1805/5.1) (from Ch. 19, par. 605.1)
Sec. 5.1. The Port District is authorized and empowered to establish, organize, own, acquire, participate in, operate, sell and transfer Export Trading Companies, whether as shareholder, partner, or co-venturer, alone or in cooperation with federal, state or local governmental authorities, federal, state or national banking associations, or any other public or private corporation or person or persons. The term "Export Trading Companies" means a person, partnership, association, public or private corporation or similar organization, whether operated for profit or not for profit, which is organized and operated principally for purposes of exporting goods or services produced in the United States, importing goods or services produced in foreign countries, conducting third-country trading or facilitating such trade by providing one or more services in support of such trade. Such Export Trading Companies and all of the property thereof, wholly or partly owned, directly or indirectly, by the District, shall have the same privileges and immunities as accorded to the District; and Export Trading Companies may borrow money or obtain financial assistance from private lenders or federal and state governmental authorities or issue bonds with the same kinds of security, and in accordance with the same procedures, restrictions and privileges applicable when the District obtains financial assistance or issues bonds for any of its other authorized purposes. Such Export Trading Companies are authorized, if necessary or desirable, to apply for certification under Title II or Title III of the Export Trading Company Act of 1982.
(Source: P.A. 84-993.)

(70 ILCS 1805/6) (from Ch. 19, par. 606)
Sec. 6. All leases or other contracts for operation of any public warehouse or public grain elevator or transportation facilities owned or otherwise controlled by the Port District shall be governed by the following procedure: Notice shall be given by the Port District that bids will be received for the operation of such public warehouse or public grain elevator or transportation facilities. This notice shall state the time within which and the place where bids may be submitted, the time and place of opening bids, and shall be published not more than 30 days nor less than 15 days in advance of the first day for the submission of bids in one or more newspapers designated by the Port District which have a general circulation within the Port District; this notice shall include sufficient data for the proposed operation to enable bidders to understand the scope and nature of the operation; provided that contracts which by their nature are not adapted to award by competitive bidding, such as contracts for the services of individuals possessing a high degree of personal skill, contracts for the purchase or binding of magazines, books, periodicals, pamphlets, reports and similar articles, and contracts for utility services such as water, light, heat, telephone or telegraph, shall not be subject to competitive bidding requirements of this Section.
(Source: Laws 1967, p. 3589.)

(70 ILCS 1805/7) (from Ch. 19, par. 607)
Sec. 7. Unless and until revenues from operations conducted by the Port District are adequate to meet all expenditures or unless and until otherwise determined by act of the General Assembly, the Port District shall not incur any obligations for salaries, office or administrative expenses prior to the making of appropriations to meet such expenses.
(Source: Laws 1967, p. 3589.)

(70 ILCS 1805/8) (from Ch. 19, par. 608)
Sec. 8. The District has power to acquire and accept by purchase, lease, gift, grant or otherwise any property and rights useful for its purposes and to provide for the development of channels, ports, harbors, airports, airfields, terminals, port facilities, terminal facilities, and other transportation facilities within the Port District adequate to serve the needs of commerce within the area served by the Port District. The Port District may acquire real or personal property or any rights therein in the manner, as near as may be, as is provided for the exercise of the right of eminent domain under the Eminent Domain Act, except that no property owned by any municipality within the Port District shall be taken or appropriated without first obtaining consent of the governing body of such municipality.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 1805/8.5)
Sec. 8.5. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 1805/9) (from Ch. 19, par. 609)
Sec. 9. The Port District may lease to others for any period of time not to exceed 50 years, upon such terms as the Board may determine, any of its real property, rights of way or privileges, or any interest therein, or any part thereof, suitable for industrial, manufacturing, commercial or harbor purposes which, in the opinion of the Board, is not needed immediately for purposes of the District.
(Source: Laws 1967, p. 3589.)

(70 ILCS 1805/10) (from Ch. 19, par. 610)
Sec. 10. The Port District has the right and power to grant easements and permits for the use of any such real property, rights of way or privileges which in the opinion of the Board will not interfere with the use thereof by the Port District for its primary purposes. Such easements and permits may contain such conditions and retain such interest therein as the Board deems for the best interest of the District.
(Source: Laws 1967, p. 3589.)

(70 ILCS 1805/11) (from Ch. 19, par. 611)
Sec. 11. With respect to any and all leases, easements, rights of way, privileges and permits made or granted by the Board, the Board may agree upon and collect the rentals, charges and fees that are deemed for the best interest of the District. Such rentals, charges and fees shall be used to defray the reasonable expenses of the District and to pay the principal and interest upon any revenue bonds issued by the District.
(Source: Laws 1967, p. 3589.)

(70 ILCS 1805/12) (from Ch. 19, par. 612)
Sec. 12. The Port District has power to apply for and accept grants, loans or appropriations from the Federal Government or any agency or instrumentality thereof, to be used for any of the purposes of the District, including marinas and other commercial and recreational facilities, and to enter into agreements with the Federal Government in relation to such grants, loans or appropriations.
(Source: Laws 1967, p. 3589.)

(70 ILCS 1805/13) (from Ch. 19, par. 613)
Sec. 13. The Port District has power to procure and enter into contracts for any type of insurance and indemnity against loss or damage to property from any cause, including loss of use and occupancy, against death or injury of any person, against employers' liability, against any act of any member, officer or employee of the Board or of the Port District in the performance of the duties of his office or employment or any other insurable risk.
(Source: Laws 1967, p. 3589.)

(70 ILCS 1805/14) (from Ch. 19, par. 614)
Sec. 14. The Port District has the continuing power to borrow money for the purpose of acquiring, constructing, reconstructing, extending or improving terminals, terminal facilities, port facilities and transportation facilities thereto, and for acquiring any property and equipment useful for the construction, reconstruction, extension, improvement or operation of its terminals, terminal facilities and port and transportation facilities, and for acquiring necessary cash working funds. To evidence the obligations of the District to repay any money borrowed the Port District, pursuant to ordinance adopted by the Board from time to time may issue and dispose of its interest bearing revenue bonds or certificates and may also from time to time issue and dispose of its interest bearing revenue bonds or certificates to refund any bonds or certificates at maturity or pursuant to redemption provisions or at any time before maturity with the consent of the holders thereof.
(Source: Laws 1967, p. 3589.)

(70 ILCS 1805/15) (from Ch. 19, par. 615)
Sec. 15. All such bonds and certificates shall be payable solely from the revenues or income to be derived from terminals, terminal facilities or port and transportation facilities or any part thereof, may bear such date or dates, may mature at such time or times not exceeding 40 years from their respective dates, may bear interest at such rate or rates payable semi-annually, may be in such form, may carry such registration privileges, may be executed in such manner, may be payable at such place or places, may be made subject to redemption in such manner and upon such terms, with or without premium as is stated on the face thereof, may be authenticated in such manner and may contain such terms and covenants, all as are provided by ordinance of the Port District.
(Source: Laws 1967, p. 3589.)

(70 ILCS 1805/16) (from Ch. 19, par. 616)
Sec. 16. Notwithstanding the form and tenor of any such bonds or certificates and in the absence of any express recital on the face thereof that it is non-negotiable, all such bonds and certificates shall be negotiable instruments. Pending the preparation and execution of any such bonds or certificates, temporary bonds or certificates may be issued with or without interest coupons as may be provided by ordinance.
(Source: Laws 1967, p. 3589.)

(70 ILCS 1805/17) (from Ch. 19, par. 617)
Sec. 17. The bonds or certificates shall be sold by the corporate authorities of the Port District in such manner as the Board determines, except that if issued to bear interest at the maximum rate permitted in "An Act to authorize public corporations to issue bonds, other evidences of indebtedness and tax anticipation warrants subject to interest rate limitations set forth therein", approved May 26, 1970, as now or hereafter amended, the bonds shall be sold for not less than par and accrued interest, and except that the selling price of bonds bearing interest at a rate less than the maximum rate permitted in that Act shall be such that the interest cost to the district of the money received from the bond sale shall not exceed such maximum rate annually computed to absolute maturity of such bonds or certificates according to standard tables of bond values.
(Source: P.A. 82-902.)

(70 ILCS 1805/18) (from Ch. 19, par. 618)
Sec. 18. Before the issuance of any bonds or certificates as herein provided, the Board shall fix and establish rates, charges and fees for the use of facilities acquired, constructed, reconstructed, extended or improved with the proceeds derived from the sale of such bonds, sufficient at all times with all other revenues of the district, to pay: (a) the cost of maintaining, repairing, regulating and operation of the facilities; and (b) the bonds or certificates and interest thereon as they shall become due; and (c) all sinking fund and other requirements provided by the ordinance authorizing the issuance of the bonds or certificates or as provided by any trust agreement executed to secure payment thereof.
(Source: Laws 1967, p. 3589.)

(70 ILCS 1805/19) (from Ch. 19, par. 619)
Sec. 19. Under no circumstances shall any bonds or certificates issued by the Port District or any other obligation of the Port District be or become an indebtedness or obligation of the State of Illinois or of any other political subdivision of or municipality within the State, nor shall any such bond, certificate, or obligation be or become an indebtedness of the Port District within the purview of any constitutional limitation or provision. Each bond and certificate shall state clearly that it does not constitute such an indebtedness or obligation but is payable solely from the revenues or income of the Port District.
(Source: Laws 1967, p. 3589.)

(70 ILCS 1805/20) (from Ch. 19, par. 620)
Sec. 20. The Board may, after referendum approval, levy a tax for corporate purposes of the District annually at the rate approved by referendum, but which rate may not exceed .05% of the value of all taxable property within the Port District as equalized or assessed by the Department of Revenue.
If the Board desires to levy such a tax, it shall order that the question be submitted at an election to be held within the District. The Board shall certify the order and the question to the proper election officials, who shall submit the question to the voters at an election in accordance with the general election law. The Board shall cause the result of the election to be entered upon the records of the Port District. If a majority of the vote on the question is in favor of the question, the Board may thereafter levy a tax for corporate purposes at a rate not to exceed that approved by referendum but in no event to exceed .05% of the value of all taxable property within the District as equalized or assessed by the Department of Revenue.
The question shall be in substantially the following form:
--------------------------------------------------------------
Shall the Havana Regional
Port District levy a tax for YES
corporate purposes annually
at a rate not to exceed ....% ------------------------
of the value of taxable property
as equalized or assessed by the NO
Department of Revenue?
--------------------------------------------------------------
(Source: P.A. 81-1489; 81-1509.)

(70 ILCS 1805/21) (from Ch. 19, par. 621)
Sec. 21. The governing and administrative body of the Port District is a Board of 3 members, to be known as the Havana Regional Port District Board. All members of the Board shall be residents of the Port District and persons of recognized business ability. The members of the Board shall serve without compensation, but shall be reimbursed for actual expenses incurred by them in the performance of their duties. However, any member of the Board who is appointed to the office of secretary or treasurer may receive compensation fixed by the Board for services as such officer.
(Source: P.A. 80-323.)

(70 ILCS 1805/22) (from Ch. 19, par. 622)
Sec. 22. The Governor, by and with the advice and consent of the Senate, shall appoint the members of the Board and fill any and all vacancies. If the Senate is in recess when such appointment is made, the Governor shall make a temporary appointment until the next meeting of the Senate. All initial appointments shall be made within 60 days after this Act takes effect. Of the members initially appointed by the Governor, 1 shall be appointed for an initial term expiring July 1, 1968, 1 for an initial term expiring July 1, 1969 and 1 for an initial term expiring July 1, 1970. At the expiration of the term of any member, his successor shall be appointed by the Governor in like manner and with like regard to place of residence of the appointee.
(Source: Laws 1967, p. 3589.)

(70 ILCS 1805/23) (from Ch. 19, par. 623)
Sec. 23. After the expiration of initial terms, such successor shall hold office for the term of 3 years beginning the first day of July of the year in which the term of office commences. In the case of a vacancy during the term of office of any member, the Governor shall make an appointment for the remainder of the term vacant and until a successor is appointed and qualified. No more than 2 members of the Board may be affiliated with the same political party at the time of appointment.
(Source: Laws 1967, p. 3589.)

(70 ILCS 1805/24) (from Ch. 19, par. 624)
Sec. 24. The Governor shall certify his appointments to the Secretary of State. Within 30 days after certification of appointment, and before entering upon the duties of his office, each member of the Board shall take and subscribe the constitutional oath of office and file it in the office of the Secretary of State.
(Source: Laws 1967, p. 3589.)

(70 ILCS 1805/25) (from Ch. 19, par. 625)
Sec. 25. As soon as possible after appointment of the initial members, the Board shall organize for the transaction of business, select a chairman and a temporary secretary from its own number, and adopt by-laws and regulations to govern its proceedings. The initial chairman and successors shall be elected by the Board from time to time for the term of his office as a member of the Board or for the term of 3 years, whichever is shorter.
(Source: Laws 1967, p. 3589.)

(70 ILCS 1805/26) (from Ch. 19, par. 626)
Sec. 26. Regular meetings of the Board shall be held at least once in each calendar month, the time and place of meetings to be fixed by the Board. All members of the Board must be present in person to constitute a quorum for the transaction of business. All action of the Board shall be by ordinance or resolution. The affirmative vote of at least 2 members shall be necessary for the adoption of any ordinance or resolution. All ordinances and resolutions before taking effect shall be approved and signed by the chairman of the Board.
(Source: Laws 1967, p. 3589.)

(70 ILCS 1805/27) (from Ch. 19, par. 627)
Sec. 27. All ordinances, resolutions and all proceedings of the Port District and all documents and records in its possession shall be public records and open to public inspection, except such documents and records as shall be kept or prepared by the Board for use in negotiations, court action or other proceedings to which the District is a party.
(Source: Laws 1967, p. 3589.)

(70 ILCS 1805/28) (from Ch. 19, par. 628)
Sec. 28. The Board shall appoint a secretary and a treasurer, who need not be members of the Board, to hold office during the pleasure of the Board, and fix their duties and compensation. Before entering upon the duties of their respective offices each shall take and subscribe the constitutional oath of office, and the treasurer shall execute a bond in the amount and with corporate sureties approved by the Board. The bond shall be payable to the District in whatever penal sum is directed by the Board, conditioned upon the faithful performance of the duties of the office and the payment of all money received by him according to law and the orders of the Board. The Board may, at any time, require a new bond from the treasurer in such penal sum as may then be determined by the Board. The obligation of the sureties shall not extend to any loss sustained by insolvency, failure or closing of any savings and loan association or national or State bank wherein the treasurer has deposited funds if the bank or savings and loan association has been approved by the Board as a depositary for these funds. The oaths of office and the treasurer's bond shall be filed in the principal office of the Port District.
(Source: P.A. 90-655, eff. 7-30-98.)

(70 ILCS 1805/29) (from Ch. 19, par. 629)
Sec. 29. All funds deposited by the treasurer in any bank or savings and loan association shall be placed in the name of the Port District and shall be withdrawn or paid out only by check or draft upon the bank or savings and loan association, signed by the treasurer and countersigned by the chairman of the Board. The Board may designate any of its members or any officer or employee of the District to affix the signature of the chairman and another to affix the signature of the treasurer to any check of draft for payment of salaries or wages, and for payment of any other obligation of not more than $2,500.
No bank or savings and loan association shall receive public funds as permitted by this Section, unless it has complied with the requirements established pursuant to Section 6 of "An Act relating to certain investments of public funds by public agencies", approved July 23, 1943, as now or hereafter amended.
(Source: P.A. 83-541.)

(70 ILCS 1805/30) (from Ch. 19, par. 630)
Sec. 30. In case any officer whose signature appears upon any bond or coupon or check or draft, issued pursuant to this Act, ceases to hold his office before the delivery thereof to the payee, his signature nevertheless shall be valid and sufficient for all purposes with the same effect as if he had remained in office until delivery thereof.
(Source: Laws 1967, p. 3589.)

(70 ILCS 1805/31) (from Ch. 19, par. 631)
Sec. 31. The Board may appoint a general manager who shall be a person of recognized ability and business experience to hold office during the pleasure of the Board. The general manager shall have management of the properties and business of the Port District and the employees thereof subject to the general control of the Board, shall direct the enforcement of all ordinances, resolutions, rules and regulations of the Board, and shall perform such other duties as may be prescribed from time to time by the Board. The Board may appoint a general attorney and a chief engineer, and shall provide for the appointment of other officers, attorneys, engineers, consultants, agents and employees when necessary. It shall define their duties and require bonds of such of them as the Board may designate. The general manager, general attorney, chief engineer, and all other officers employed pursuant to this Section shall be exempt from taking and subscribing any oath of office and shall not be members of the Board. The compensation of the general manager, general attorney, chief engineer, and all other officers, attorneys, consultants, agents and employees shall be fixed by the Board, subject to the provisions of Section 7 of this Act.
(Source: P.A. 80-323.)

(70 ILCS 1805/32) (from Ch. 19, par. 632)
Sec. 32. The Board shall have power to pass all ordinances and make all rules and regulations proper or necessary, and to carry into effect the powers granted to the Port District, with such fines or penalties as may be deemed proper. All fines and penalties shall be imposed by ordinances, which shall be published in a newspaper of general circulation, published in the area embraced by the Port District. No such ordinance shall take effect until 10 days after publication.
(Source: Laws 1967, p. 3589.)

(70 ILCS 1805/33) (from Ch. 19, par. 633)
Sec. 33. As soon after the end of each fiscal year as may be expedient, the Board shall cause to be prepared and printed a complete and detailed report and financial statement of the Port District operations and of its assets and liabilities and a copy thereof shall be filed with the Governor, the county clerk of each county which is partially or wholly within the Port District, and a copy mailed to the Mayor and City Council or President and Board of Trustees of each municipality within the Port District.
(Source: Laws 1967, p. 3589.)

(70 ILCS 1805/34) (from Ch. 19, par. 634)
Sec. 34. No civil action shall be commenced in any court against the District by any person for any injury to his person, unless it is commenced within one year from the date that the injury was received or the cause of action accrued. Within 6 months from the date that any injury was received or such cause of action accrued, any person who is about to commence any civil action in any court against the Port District for damages on account of any injury to his person shall file in the office of the secretary of the Board either by himself, his agent, or attorney, a statement, in writing, signed by himself, his agent, or attorney, giving the name of the person to whom the cause of action has accrued, the name and residence of the person injured, the date and about the hour of the accident, the place or location where the accident occurred and the name and address of the attending physician, if any. If such statement is not filed as provided, any such civil action commenced against the District shall be dismissed and the person to whom any cause of action accrued for any personal injury shall be forever barred from further suing.
(Source: Laws 1967, p. 3589.)

(70 ILCS 1805/35) (from Ch. 19, par. 635)
Sec. 35. The Board shall investigate conditions in which it has an interest within the Port District, the enforcement of its ordinances, rules and regulations, and the action, conduct and efficiency of all officers, agents and employees of the Port District. In the conduct of such investigations the Board may hold public hearings on its own motion, and shall do so on complaint or petition of any municipality within the District. Each member of the Board shall have power to administer oaths. The secretary, by order of the Board, shall issue subpoenas to secure the attendance and testimony of witnesses, and the production of books and papers relevant to such investigations and to any hearing before the Board or any member thereof. Any circuit court, upon application of the Board, or any member thereof, may compel the attendance of witnesses, the production of books and papers, and giving of testimony before the Board or before any member thereof or any officers' committee appointed by the Board, by attachment for contempt or otherwise in the same manner as the production of evidence may be compelled before the Court.
(Source: Laws 1967, p. 3589.)

(70 ILCS 1805/36) (from Ch. 19, par. 636)
Sec. 36. All final administrative decisions of the Board shall be subject to judicial review pursuant to the provisions of the Administrative Review Law, and all amendments and modifications thereof, and the rules adopted pursuant thereto. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 82-783.)

(70 ILCS 1805/37) (from Ch. 19, par. 637)
Sec. 37. If any provision of this Act is held invalid such provision shall be deemed to be excised from this Act and the invalidity thereof shall not affect any of the other provisions of this Act. If the application of any provision of this Act to any person or circumstance is held invalid it shall not affect the application of such persons or circumstances other than those as to which it is invalid. The provisions of this Act shall not be considered as impairing, altering, modifying, repealing or superseding any of the jurisdiction or powers of the Illinois Commission or of the Department of Natural Resources under the Rivers, Lakes, and Streams Act. This Act shall be construed broadly and liberally to effectuate its purpose of improving the prosperity of the Port District by facilitating the removal and marketing of its raw materials and the development of industrial, mining and transportation employment.
(Source: P.A. 89-445, eff. 2-7-96.)

(70 ILCS 1805/38) (from Ch. 19, par. 638)
Sec. 38. The provisions of the "Illinois Municipal Code", approved May 29, 1961, as amended, shall not be effective within the District insofar as the provisions of such Act conflict with the provisions of this Act or grant substantially the same powers to any municipal corporation as are granted to the Port District by this Act.
(Source: Laws 1967, p. 3589.)



70 ILCS 1807/ - Heart of Illinois Regional Port District Act.

(70 ILCS 1807/1)
Sec. 1. Short title. This Act may be cited as the Heart of Illinois Regional Port District Act.
(Source: P.A. 93-262, eff. 7-22-03.)

(70 ILCS 1807/5)
Sec. 5. Definitions. In this Act:
"Airport" means any locality, either land or water, that is used or designed for the landing and taking off of aircraft or for the location of runways, landing fields, airdromes, hangars, buildings, structures, airport roadways, and other facilities.
"Board" means Heart of Illinois Regional Port District Board.
"District" means the Heart of Illinois Regional Port District created by this Act.
"Governmental agency" means the United States, the State of Illinois, any local governmental body, and any agency or instrumentality, corporate or otherwise, thereof.
"Governor" means the Governor of the State of Illinois.
"Intermodal" means a type of international freight system that permits transshipping among sea, highway, rail, and air modes of transportation through use of ANSI/International Organization for Standardization containers, line haul assets, and handling equipment.
"Navigable waters" mean any public waters that are or can be made usable for water commerce.
"Person" means any individual, firm, partnership, trust, corporation, both domestic and foreign, company, association, or joint stock association and includes any trustee, receiver, assignee, or personal representative thereof.
"Port facilities" mean all public and other buildings, structures, works, improvements, and equipment, except terminal facilities as defined in this Section, that are upon, in, over, under, adjacent, or near to navigable waters, harbors, slips, and basins and that are necessary or useful for or incident to the furtherance of water and land commerce and the operation of small boats and pleasure craft. "Port facilities" includes the widening and deepening of basins, slips, harbors, and navigable waters. "Port facilities" also mean all lands, buildings, structures, improvements, equipment, and appliances located on district property that are used for industrial, manufacturing, commercial, or recreational purposes.
"Terminal" means a public place, station, depot, or area for receiving and delivering articles, commodities, baggage, mail, freight, or express matter and for any combination of those purposes in connection with the transportation and movement by water and land of persons and property.
"Terminal facilities" mean all lands, buildings, structures, improvements, equipment, and appliances useful in the operation of public warehouse, storage, and transportation facilities for water and land commerce and for handling, docking, storing, and servicing small boats and pleasure craft.
(Source: P.A. 93-262, eff. 7-22-03.)

(70 ILCS 1807/10)
Sec. 10. Heart of Illinois Regional Port District created. There is created a political subdivision, body politic, and municipal corporation by the name of the Heart of Illinois Regional Port District embracing all the area within the corporate limits of Peoria, Fulton, Tazewell, Woodford, and Marshall Counties and embracing the corporate limits of Mason County except for Havana Township. Territory may be annexed to the district in the manner provided in this Act. The district may sue and be sued in its corporate name but execution shall not in any case issue against any property of the district. It may adopt a common seal and change the same at its pleasure.
(Source: P.A. 93-262, eff. 7-22-03.)

(70 ILCS 1807/15)
Sec. 15. Property of district; exemption. All property of every kind belonging to the Heart of Illinois Regional Port District shall be exempt from taxation, provided that a tax may be levied upon a lessee of the district by reason of the value of a leasehold estate separate and apart from the fee or upon any improvements that are constructed and owned by others than the district.
All property of the Heart of Illinois Regional Port District shall be construed as constituting public grounds owned by a municipal corporation and used exclusively for public purposes within the tax exemption provisions of Sections 15-10, 15-15, 15-20, 15-30, 15-75, 15-140, 15-155, and 15-160 of the Property Tax Code.
(Source: P.A. 93-262, eff. 7-22-03.)

(70 ILCS 1807/20)
Sec. 20. Duties. The port district shall have all of the following duties:
(a) To study the existing harbor plans within the area of the district and to recommend to the appropriate governmental agency, including the General Assembly of Illinois, any changes and modifications that may from time to time be required by continuing development and to meet changing business and commercial needs.
(b) To make an investigation of conditions within the area of the district and to prepare and adopt a comprehensive plan for the development of port facilities and intermodal facilities for the district. In preparing and recommending changes and modifications in existing harbor plans or a comprehensive plan for the development of port facilities and intermodal facilities, the district may, if it deems desirable, set aside and allocate an area or areas within the lands held by it to be used and operated by the district or leased to private parties for industrial, manufacturing, commercial, recreational, or harbor purposes, where the area or areas are not, in the opinion of the district, required for its primary purposes in the development of intermodal, harbor, and port facilities for the use of public water and land transportation, or will not be immediately needed for those purposes, and where the use and operation or leasing will in the opinion of the district aid and promote the development of intermodal, terminal, and port facilities.
(c) To study and make recommendations to the proper authority for the improvement of terminal, lighterage, wharfage, warehousing, transfer, and other facilities necessary for the promotion of commerce and the interchange of traffic within, to, and from the district.
(d) To study, prepare, and recommend by specific proposals to the General Assembly changes in the jurisdiction of the district.
(e) To petition any federal, State, municipal, or local authority, administrative, judicial, and legislative, having jurisdiction in the district for the adoption and execution of any physical improvement, change in method, system of handling freight, warehousing, docking, lightering, and transfer of freight that, in the opinion of the district, may be designed to improve or better the handling of commerce in and through the district or improve terminal or transportation facilities within the district.
(f) To foster, stimulate, and promote the shipment of cargoes and commerce through ports, whether originating within or without the State of Illinois.
(g) To acquire, construct, own, lease, and develop terminals, wharf facilities, piers, docks, warehouses, bulk terminals, grain elevators, tug boats, and other harbor crafts, and any other port facility or port-related facility or service that it finds necessary and convenient.
(h) To perform any other act or function that may tend to or be useful toward development and improvement of harbors, sea ports, and port-related facilities and services and to increase foreign and domestic commerce through the harbors and ports within the port district.
(i) To study and make recommendations for river resources management and environmental education within the district, including but not limited to, wetlands banks, mitigation areas, water retention and sedimentation areas, fish hatcheries, or wildlife sanctuaries, natural habitat, and native plant research.
(Source: P.A. 93-262, eff. 7-22-03.)

(70 ILCS 1807/25)
Sec. 25. Changes in harbor plans. Any changes and modifications in harbor plans within the area of the port district from time to time recommended by the district or any comprehensive plan for the development of the port facilities adopted by the district, under the authority granted by this Act, shall be submitted to the Department of Natural Resources for approval and approval by the Department shall be conclusive evidence, for all purposes, that these changes and modifications conform to the provisions of this Act.
(Source: P.A. 93-262, eff. 7-22-03.)

(70 ILCS 1807/30)
Sec. 30. Rights and powers. The port district shall have the following rights and powers:
(a) To issue permits for the construction of all wharves, piers, dolphins, booms, weirs, breakwaters, bulkheads, jetties, bridges, or other structures of any kind over, under, in, or within 40 feet of any navigable waters within the district; for the deposit of rock, earth, sand, or other material; or for any matter of any kind or description in those waters;
(b) To prevent or remove obstructions, including the removal of wrecks;
(c) To locate and establish dock lines and shore or harbor lines;
(d) To acquire, own, construct, sell, lease, operate, and maintain port and harbor, water, and land terminal facilities and, subject to the provisions of Section 35, to operate or contract for the operation of those facilities, and to fix and collect just, reasonable, and non-discriminatory charges, rentals, or fees for the use of those facilities. The charges, rentals, or fees so collected shall be made available to defray the reasonable expenses of the district and to pay the principal of and interest on any revenue bonds issued by the district;
(e) To enter into any agreement or contract with any airport for the use of airport facilities to the extent necessary to carry out any of the purposes of the district;
(f) To the extent authorized by the Intergovernmental Cooperation Act, to enter into any agreements with any other public agency of this State, including other port districts;
(g) To the extent authorized by any interstate compact, to enter into agreements with any other state or unit of local government of any other state; and
(h) To enter into contracts dealing in any manner with the objects and purposes of this Act.
(Source: P.A. 93-262, eff. 7-22-03.)

(70 ILCS 1807/35)
Sec. 35. Contracts for the operation of warehouses and storage facilities. Any public warehouse or other public storage facility owned or otherwise controlled by the district shall be operated by persons under contracts with the district. Any contract shall reserve reasonable rentals or other charges payable to the district sufficient to pay the cost of maintaining, repairing, regulating, and operating the facilities and to pay the principal of and interest on any revenue bonds issued by the district and may contain any other conditions that may be mutually agreed upon. However, upon the breach of a contract or if no contract is in existence as to any facility, the district shall temporarily operate the facility until a contract for its operation can be negotiated.
(Source: P.A. 93-262, eff. 7-22-03.)

(70 ILCS 1807/40)
Sec. 40. Procedure for leases or contracts for operation of warehouses and storage facilities. All leases or other contracts for operation of any public warehouse or public grain elevator to which this Section is applicable owned or otherwise controlled by the district shall be governed by the following procedures. Notice shall be given by the district that bids will be received for the operation of the public warehouse or public grain elevator. This notice shall state the time within which and the place where bids may be submitted, the time and place of opening of bids, and shall be published not more than 30 days nor less than 15 days in advance of the first day for the submission of bids in any one or more newspapers designated by the district that have a general circulation within the district. The notice shall specify sufficient data of the proposed operation to enable bidders to understand the scope of the operation; provided, however, that contracts that by their nature are not adapted to award by competitive bidding, such as contracts for the services of individuals possessing a high degree of personal skill, contracts for the purchase or binding of magazines, books, periodicals, pamphlets, reports, and similar articles, and contracts for utility services such as water, light, heat, telephone, or telegraph, shall not be subject to the competitive bidding requirements of this Section, but may not be awarded without the affirmative vote of 3/5ths of the Board.
The Board may, by ordinance, promulgate reasonable regulations prescribing the qualifications of the bidders as to experience, adequacy of equipment, ability to complete performance within the time set, and other factors in addition to financial responsibility, and may, by ordinance, provide for suitable performance guaranties to qualify a bid. Copies of all regulations shall be made available to all bidders.
The district may determine in advance the minimum rental that should be produced by the public warehouse or public grain elevator offered and, if no qualified bid will produce the minimum rental, all bids may be rejected and the district shall then readvertise for bids. If after the readvertisement no responsible and satisfactory bid within the terms of the advertisement is received, the district may then negotiate a lease for not less than the amount of minimum rental so determined. If, after negotiating for a lease as provided in this Section, it is found necessary to revise the minimum rental to be produced by the facilities offered for lease, then the district shall again readvertise for bids, as provided in this Section, before negotiating a lease.
If the district shall temporarily operate any public warehouse or public grain elevator as provided in Section 35, the temporary operation shall not continue for more than one year without advertising for bids for the operation of the facility as provided in this Section.
(Source: P.A. 93-262, eff. 7-22-03.)

(70 ILCS 1807/45)
Sec. 45. Obligations for expenses not to be incurred until appropriations made. Unless and until the revenues from operations conducted by the district are adequate to meet all expenditures or unless and until otherwise determined by an act of the General Assembly, the district shall not incur any obligations for salaries, office, or administrative expenses before the making of appropriations to meet those expenses.
(Source: P.A. 93-262, eff. 7-22-03.)

(70 ILCS 1807/50)
Sec. 50. Acquisition of property.
(a) The district shall have power to acquire and accept by purchase, lease, gift, grant, or otherwise any and all real property, whether a fee simple absolute or a lesser estate, and personal property either within or without its corporate limits or any right that may be useful for its purposes and to provide for the development of adequate channels, ports, harbors, terminals, port facilities, intermodal facilities, and terminal facilities adequate to serve the needs of commerce within the district. The district shall have the right to grant easements and permits for the use of any real property, rights of way, or privileges that, in the opinion of the Board, will not interfere with the use of the district's property by the district for its primary purposes and the easements and permits may contain any conditions and retain any interest therein that may be deemed for the best interest of the district by the Board.
(b) Any property or facility shall be leased or operated, if at all, only by 2 or more unrelated contracting parties in parcels that are as nearly equal in all respects as practicable unless the Board determines that it is in the best interest of the district to lease the property or facility to a single contracting party.
The district, subject to the public bid requirements prescribed in Section 40 with respect to public warehouses or public grain elevators, may lease to others for any period of time not to exceed 99 years upon any terms that the Board may determine any of its real property, rights of way, or privileges, any interest therein, or any part thereof for industrial, manufacturing, commercial, recreational, or harbor purposes, that is in the opinion of the Board no longer required for its primary purposes in the development of port, intermodal, and harbor facilities or that may not be immediately needed for those purposes. Where the leases will in the opinion of the Board aid and promote those purposes, and in conjunction with those leases, the district may grant rights of way and privileges across the property of the district, which rights of way and privileges may be assignable and irrevocable during the term of any lease and may include the right to enter upon the property of the district to do any things that may be necessary for the enjoyment of the leases, rights of way, and privileges and the leases may contain any conditions and retain any interest that may be deemed for the best interest of the district by the Board.
With respect to any and all leases, easements, rights of way, privileges, and permits made or granted by the Board, the Board may agree upon and collect the rentals, charges, and fees that may be deemed for the best interest of the district by the Board. The rentals, charges, and fees shall be used to defray the reasonable expenses of the district and to pay the principal of and interest on any revenue bonds issued by the district.
(c) The district may dedicate to the public for highway purposes any of its real property and those dedications may be subject to any conditions and the retention of any interest that may be deemed for the best interest of the district by the Board.
(d) The district may sell, convey, or operate any of its buildings, structures, or other improvements located upon district property that may be deemed in the best interest of the district by the Board.
(Source: P.A. 93-262, eff. 7-22-03.)

(70 ILCS 1807/55)
Sec. 55. Grants, loans, and appropriations. The district has power to apply for and accept grants, loans, or appropriations from the federal government or any agency or instrumentality thereof or the State of Illinois or any agency or instrumentality thereof to be used for any of the purposes of the district and to enter into any agreement with the federal government, the State of Illinois, or any agency or instrumentality thereof in relation to the grants, loans, or appropriations.
(Source: P.A. 93-262, eff. 7-22-03.)

(70 ILCS 1807/60)
Sec. 60. Foreign trade zones and sub-zones. The district has power to apply to the proper authorities of the United States of America under the appropriate law for the right to establish, operate, maintain, and lease foreign trade zones and sub-zones within the jurisdiction of the United States Customs Service and to establish, operate, maintain, and lease the foreign trade zones and sub-zones.
(Source: P.A. 93-262, eff. 7-22-03.)

(70 ILCS 1807/65)
Sec. 65. Insurance contracts. The district has power to procure and enter into contracts for any type of insurance and indemnity against loss or damage to property from any cause, including loss of use and occupancy, against death or injury of any person, against employers' liability, against any act of any member, officer, or employee of the Board or of the district in the performance of the duties of his or her office or employment or any other insurable risk.
(Source: P.A. 93-262, eff. 7-22-03.)

(70 ILCS 1807/70)
Sec. 70. Borrowing money; revenue bonds.
(a) The district has the continuing power to borrow money for the purpose of acquiring, constructing, reconstructing, extending, operating, or improving terminals, terminal facilities, intermodal facilities, and port facilities; for acquiring any property and equipment useful for the construction, reconstruction, extension, improvement, or operation of its terminals, terminal facilities, intermodal facilities, and port facilities; and for acquiring necessary cash working funds. For the purpose of evidencing the obligation of the district to repay any money borrowed, the district may, by ordinances adopted by the Board from time to time, issue and dispose of its interest bearing revenue bonds, notes, or certificates and may also from time to time issue and dispose of its interest bearing revenue bonds, notes, or certificates to refund any bonds, notes, or certificates at maturity or by redemption provisions or at any time before maturity with the consent of the holders thereof.
(b) All bonds, notes, and certificates shall be payable solely from the revenues or income to be derived from the terminals, terminal facilities, intermodal facilities, and port facilities or any part thereof; may bear any date or dates; may mature at any time or times not exceeding 40 years from their respective dates; may bear interest at any rate or rates payable semiannually; may be in any form; may carry any registration privileges; may be executed in any manner; may be payable at any place or places; may be made subject to redemption in any manner and upon any terms, with or without premium that is stated on the face thereof; may be authenticated in any manner; and may contain any terms and covenants as may be provided in the ordinance. The holder or holders of any bonds, notes, certificates, or interest coupons appertaining to the bonds, notes, and certificates issued by the district may bring civil actions to compel the performance and observance by the district or any of its officers, agents, or employees of any contract or covenant made by the district with the holders of those bonds, notes, certificates, or interest coupons and to compel the district and any of its officers, agents, or employees to perform any duties required to be performed for the benefit of the holders of any bonds, notes, certificates, or interest coupons by the provision in the ordinance authorizing their issuance, and to enjoin the district and any of its officers, agents, or employees from taking any action in conflict with any such contract or covenant, including the establishment of charges, fees, and rates for the use of facilities as provided in this Act. Notwithstanding the form and tenor of any bonds, notes, or certificates and in the absence of any express recital on the face thereof that it is nonnegotiable, all bonds, notes, and certificates shall be negotiable instruments. Pending the preparation and execution of any bonds, notes, or certificates, temporary bonds, notes, or certificates may be issued with or without interest coupons as may be provided by ordinance.
(c) The bonds, notes, or certificates shall be sold by the corporate authorities of the district in any manner that the corporate authorities shall determine, except that if issued to bear interest at the minimum rate permitted by the Bond Authorization Act, the bonds shall be sold for not less than par and accrued interest and except that the selling price of bonds bearing interest at a rate less than the maximum rate permitted in that Act shall be such that the interest cost to the district of the money received from the bond sale shall not exceed such maximum rate annually computed to absolute maturity of said bonds or certificates according to standard tables of bond values.
(d) From and after the issue of any bonds, notes, or certificates as provided in this Section, it shall be the duty of the corporate authorities of the district to fix and establish rates, charges, and fees for the use of facilities acquired, constructed, reconstructed, extended, or improved with the proceeds derived from the sale of the bonds, notes, or certificates sufficient at all times with other revenues of the district, if any, to pay (i) the cost of maintaining, repairing, regulating, and operating the facilities and (ii) the bonds, notes, or certificates and interest thereon as they shall become due, all sinking fund requirements, and all other requirements provided by the ordinance authorizing the issuance of the bonds, notes, or certificates or as provided by any trust agreement executed to secure payment thereof. To secure the payment of any or all of bonds, notes, or certificates and for the purpose of setting forth the covenants and undertaking of the district in connection with the issuance of those bonds, notes, or certificates and the issuance of any additional bonds, notes, or certificates payable from revenue income to be derived from the terminals, terminal facilities, intermodal facilities, and port facilities the district may execute and deliver a trust agreement or agreements. A lien upon any physical property of the district may be created by the trust agreement. A remedy for any breach or default of the terms of any trust agreement by the district may be by mandamus proceedings in the circuit court to compel performance and compliance with the agreement, but the trust agreement may prescribe by whom or on whose behalf the action may be instituted.
(Source: P.A. 93-262, eff. 7-22-03.)

(70 ILCS 1807/75)
Sec. 75. Bonds not obligations of the State or district. Under no circumstances shall any bonds, notes, or certificates issued by the district or any other obligation of the district be or become an indebtedness or obligation of the State of Illinois or of any other political subdivision of or municipality within the State, nor shall any bond, note, certificate, or obligation be or become an indebtedness of the district within the purview of any constitutional limitation or provision. It shall be plainly stated on the face of each bond, note, and certificate that it does not constitute an indebtedness or obligation but is payable solely from the revenues or income of the district.
(Source: P.A. 93-262, eff. 7-22-03.)

(70 ILCS 1807/80)
Sec. 80. Revenue bonds as legal investments. The State and all counties, cities, villages, incorporated towns and other municipal corporations, political subdivisions, public bodies, and public officers of any thereof; all banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies, and other persons carrying on a banking business; all insurance companies, insurance associations, and other persons carrying on an insurance business; and all executors, administrators, guardians, trustees, and their fiduciaries may legally invest any sinking funds, moneys, or other funds belonging to them or within their control in any bonds, notes, or certificates issued under this Act. It is the purpose of this Section to authorize the investment in bonds, notes, or certificates of all sinking, insurance, retirement, compensation, pension, and trust funds, whether owned or controlled by private or public persons or officers; provided, however, that nothing contained in this Section may be construed as relieving any person from any duty of exercising reasonable care in selecting securities for purchase or investment.
(Source: P.A. 93-262, eff. 7-22-03.)

(70 ILCS 1807/90)
Sec. 90. Permits. It shall be unlawful to make any fill or deposit of rock, earth, sand, or other material, or any refuse matter of any kind or description, or build or commence the building of any wharf, pier, dolphin, boom, weir, breakwater, bulkhead, jetty, bridge, or other structure over, under, in, or within 40 feet of any navigable waters within the district without first submitting the plans, profiles, and specifications for it, and any other data and information that may be required, to the district and receiving a permit. Any person, corporation, company, city or municipality, or other agency that does any of the things prohibited in this Section without securing a permit is guilty of a Class A misdemeanor. Any structure, fill, or deposit erected or made in any of the public bodies of water within the district in violation of the provisions of this Section is declared to be a purpresture and may be abated as such at the expense of the person, corporation, company, city, municipality, or other agency responsible for it. If in the discretion of the district it is decided that the structure, fill, or deposit may remain, the district may fix any rule, regulation, requirement, restrictions, or rentals or require and compel any changes, modifications, and repairs that shall be necessary to protect the interest of the district.
(Source: P.A. 93-262, eff. 7-22-03.)

(70 ILCS 1807/100)
Sec. 100. Heart of Illinois Regional Port District Board; compensation. The governing and administrative body of the district shall be a board consisting of 9 members, to be known as the Heart of Illinois Regional Port District Board. Members of the Board shall be residents of a county whose territory, in whole or in part, is embraced by the district and persons of recognized business ability. The members of the Board shall not receive compensation for their services. Each member shall be reimbursed for actual expenses incurred in the performance of his or her duties. Any person who is appointed to the office of secretary or treasurer of the Board may receive compensation for services as an officer, as determined by the Board. No member of the Board or employee of the district shall have any private financial interest, profit, or benefit in any contract, work, or business of the district or in the sale or lease of any property to or from the district.
(Source: P.A. 93-262, eff. 7-22-03.)

(70 ILCS 1807/105)
Sec. 105. Board; appointments; terms of office; certification and oath. The Governor, by and with the advice and consent of the Senate, shall appoint 3 members of the Board. Of the 3 members appointed by the Governor, at least one must be a member of a labor organization, which, for the purposes of this Section, means an organization of workers established to bargain collectively on behalf of their member workers. If the Senate is in recess when the appointment is made, the Governor shall make a temporary appointment until the next meeting of the Senate. The county board chairmen of Tazewell, Woodford, Peoria, Marshall, Mason, and Fulton Counties shall each appoint one member of the Board with the advice and consent of their respective county boards. Of the members initially appointed, the 3 appointed by the Governor shall be appointed for initial terms expiring June 1, 2009, and the 6 appointed by their county board chairmen shall be appointed for initial terms expiring June 1, 2010. All vacancies shall be filled in a like manner and with like regard to the place of residence of the appointee. After the expiration of initial terms, a successor shall hold office for the term of 6 years beginning the first day of June of the year in which the term of office commences. The Governor and the respective county board chairmen shall certify their appointments to the Secretary of State. Within 30 days after certification of appointment, and before entering upon the duties of his office, each member of the Board shall take and subscribe the constitutional oath of office and file it in the office of the Secretary of State.
(Source: P.A. 99-933, eff. 1-27-17.)

(70 ILCS 1807/110)
Sec. 110. Resignation and removal of Board members; vacancies. Members of the Board shall hold office until their respective successors have been appointed and qualified. Any member may resign from his or her office, to take effect when his or her successor has been appointed and has qualified. The Governor and the county boards may remove any member of the Board appointed by them in case of incompetency, neglect of duty, or malfeasance in office. They shall give the member a copy of the charges against him or her and an opportunity to be publicly heard in person or by counsel in his or her own defense upon not less than 10 days' notice. In case of failure to qualify within the time required, of abandonment of office, or of death, conviction of a crime, or removal from office, the office shall become vacant. Each vacancy shall be filled for the unexpired term by appointment in like manner, and with like regard as to the place of residence of the appointee, as in case of expiration of the term of a member of the Board.
(Source: P.A. 93-262, eff. 7-22-03.)

(70 ILCS 1807/115)
Sec. 115. Organization of the Board. As soon as possible after the appointment of the initial members, the Board shall organize for the transaction of business, select a chairperson and a temporary secretary from its own number, and adopt by-laws and regulations to govern its proceedings. The initial chairperson and successors shall be elected by the Board from time to time for the term of his or her office as a member of the Board or for the term of 3 years, whichever is shorter.
(Source: P.A. 93-262, eff. 7-22-03.)

(70 ILCS 1807/120)
Sec. 120. Meetings; ordinances and resolutions; public records. Regular meetings of the Board shall be held at least once in each calendar month, the time and place of the meeting to be fixed by the Board. Five members of the Board shall constitute a quorum for the transaction of business. All action of the Board shall be by motion, ordinance, or resolution, except that any action authorizing the expenditure of funds in excess of $5,000 must be by ordinance. The affirmative vote of at least 5 members shall be necessary for the adoption of any ordinance or resolution. All ordinances and resolutions before taking effect shall be approved by the chairperson of the Board. If the chairperson shall approve the ordinance or resolution, he or she shall sign it. Those ordinances or resolutions the chairperson shall not approve the chairperson shall return to the Board with his or her objections in writing at the next regular meeting of the Board occurring after the passage of the ordinances or resolutions. If the chairperson shall fail to return any ordinance or resolution with his or her objections by the time required in this Section, he or she shall be deemed to have approved it and it shall take effect accordingly. Upon the return of any ordinance or resolution by the chairperson with his or her objections, the vote by which the ordinance or resolution was passed shall be reconsidered by the Board. If upon reconsideration the ordinance or resolution is passed by the affirmative vote of at least 6 members, it shall go into effect notwithstanding the veto of the chairperson. All ordinances, resolutions, all proceedings of the district, and all documents and records in its possession shall be public records, and open to public inspection, except any documents and records that shall be kept or prepared by the Board for use in negotiations, actions, or proceedings to which the district is a party.
(Source: P.A. 93-262, eff. 7-22-03; 93-1072, eff. 1-18-05.)

(70 ILCS 1807/125)
Sec. 125. Secretary and treasurer; oath and bond. The Board shall appoint a secretary and a treasurer who need not be members of the Board to hold office during the pleasure of the Board. The Board shall fix their duties and compensation. Before entering upon the duties of their respective offices, they shall take and subscribe the constitutional oath of office and the treasurer shall execute a bond with corporate sureties to be approved by the Board. The bond shall be payable to the district in whatever penal sum may be directed by the Board conditioned upon the faithful performance of the duties to the office and the payment of all money received by him or her according to law and the orders of the Board. The Board may, at any time, require a new bond from the treasurer in any penal sum that may be determined by the Board. The obligation of the sureties shall not extend to any loss sustained by the insolvency, failure, or closing of any savings and loan association or national or State bank wherein the treasurer has deposited funds if the bank or savings and loan association has been approved by the Board as a depositary for those funds. The oaths of office and the treasurer's bond shall be filed in the principal office of the district.
(Source: P.A. 93-262, eff. 7-22-03.)

(70 ILCS 1807/130)
Sec. 130. Deposits; checks or drafts.
(a) All funds deposited by the treasurer in any bank or savings and loan association shall be placed in the name of the district and shall be withdrawn or paid out only by check or draft upon the bank or savings and loan association, signed by the treasurer and countersigned by the chairperson of the Board. The Board may designate any of its members or any officer or employee of the district to affix the signature of the chairperson and another to affix the signature of the treasurer to any check or draft for payment of salaries or wages and for payment of any other obligation of not more than $10,000.
No bank or savings and loan association shall receive public funds as permitted by this Section unless it has complied with the requirements established under Section 6 of the Public Funds Investment Act.
(b) In case any officer whose signature appears upon any check or draft issued under this Act ceases to hold his or her office before the delivery of the check or draft to the payee, his or her signature nevertheless shall be valid and sufficient for all purposes with the same effect as if he or she had remained in office until delivery of the check or draft.
(Source: P.A. 93-262, eff. 7-22-03.)

(70 ILCS 1807/135)
Sec. 135. Prompt payment. Purchases made under this Act shall be made in compliance with the Local Government Prompt Payment Act.
(Source: P.A. 93-262, eff. 7-22-03.)

(70 ILCS 1807/140)
Sec. 140. Executive director, officers, and employees. The Board may appoint an executive director, who shall be a person of recognized ability and business experience, to hold office during the pleasure of the Board. The executive director shall have management of the properties, business, and the employees of the district subject to the general control of the Board; shall direct the enforcement of all ordinances, resolutions, rules, and regulations of the Board; and shall perform any other duties that may be prescribed from time to time by the Board. The Board may appoint a general attorney and a chief engineer and shall provide for the appointment of any other officers, attorneys, engineers, consultants, agents, and employees that may be necessary. The Board shall define their duties and require bonds of those that it may designate.
The executive director, general attorney, chief engineer, and all other officers provided for under this Section shall be exempt from taking and subscribing any oath of office and shall not be members of the Board. The compensation of the executive director, general attorney, chief engineer, and all other officers, attorneys, consultants, agents, and employees shall be fixed by the Board, subject to the provisions of Section 125 of this Act.
(Source: P.A. 93-262, eff. 7-22-03.)

(70 ILCS 1807/145)
Sec. 145. Fines and penalties. The Board shall have power to pass all ordinances and to make all rules and regulations proper or necessary to carry into effect the powers granted to the district, with any fines or penalties that may be deemed proper. All fines and penalties shall be imposed by ordinances that shall be published in a newspaper of general circulation published in the area embraced by the district. No ordinance shall take effect until 10 days after its publication.
(Source: P.A. 93-262, eff. 7-22-03.)

(70 ILCS 1807/150)
Sec. 150. Report and financial statement. As soon after the end of each fiscal year as may be expedient, the Board shall prepare and print a complete and detailed report and financial statement of its operations and of its assets and liabilities. A reasonably sufficient number of copies of the report shall be printed for distribution to persons interested, upon request, and a copy of the report shall be filed with the Governor and the county clerk of each county that is within the area of the district. A copy of the report shall be addressed to and mailed to the mayor and city council or president and board of trustees of each municipality within the area of the district.
(Source: P.A. 93-262, eff. 7-22-03.)

(70 ILCS 1807/155)
Sec. 155. Investigations by the Board. The Board may investigate conditions in which it has an interest within the area of the district; the enforcement of its ordinances, rules, and regulations; and the action, conduct, and efficiency of all officers, agents, and employees of the district. In the conduct of investigations the Board may hold public hearings on its own motion and shall do so on complaint of any municipality within the district. Each member of the Board shall have power to administer oaths and the secretary, by order of the Board, shall issue subpoenas to secure the attendance and testimony of witnesses and the production of books and papers relevant to investigations and to any hearing before the Board or any member of the Board.
Any circuit court of this State, upon application of the Board or any member of the Board, may in its discretion compel the attendance of witnesses, the production of books and papers, and giving of testimony before the Board, before any member of the Board, or before any officers' committee appointed by the Board by attachment for contempt or otherwise in the same manner as the production of evidence may be compelled before the court.
(Source: P.A. 93-262, eff. 7-22-03.)

(70 ILCS 1807/160)
Sec. 160. Annexation. Territory that is contiguous to the district and that is not included within any other port district may be annexed to and become a part of the district in the manner provided in Section 165 or 170, whichever is applicable.
(Source: P.A. 93-262, eff. 7-22-03.)

(70 ILCS 1807/165)
Sec. 165. Petition for annexation. At least 5% of the legal voters resident within the limits of the proposed addition to the district shall petition the circuit court for a county in which a major part of the district is situated, to cause the question of whether the proposed additional territory shall become a part of the district to be submitted to the legal voters of the proposed additional territory. The petition shall be addressed to the court and shall contain a definite description of the boundaries of the territory to be embraced in the proposed addition.
Upon the filing of any petition with the clerk of the court, the court shall fix a time and place for a hearing upon the subject of the petition.
Notice shall be given by the court to whom the petition is addressed or by the circuit clerk or sheriff of the county in which the petition is made at the order and direction of the court of the time and place of the hearing upon the subject of the petition at least 20 days before the hearing by at least one publication of the notice in any newspaper having general circulation within the area proposed to be annexed, and by mailing a copy of the notice to the mayor or president of the board of trustees of all cities, villages, and incorporated towns within the district.
At the hearing, the district, all persons residing or owning property within the district, and all persons residing in or owning property situated in the area proposed to be annexed to the district may appear and be heard touching upon the sufficiency of the petition. If the court finds that the petition does not comply with the requirements of the law, the court shall dismiss the petition. If the court finds that the petition is sufficient, the court shall certify the petition and the proposition to the proper election officials who shall submit the proposition to the voters at an election under the general election law. In addition to the requirements of the general election law, the notice of the referendum shall include a description of the area proposed to be annexed to the district.
The proposition shall be in substantially the following form:
Shall (description of the territory proposed to be

annexed) join the Heart of Illinois Regional Port District?

The votes shall be recorded as "Yes" or "No".
The court shall cause a statement of the result of the referendum to be filed in the records of the court.
If a majority of the votes cast upon the question of annexation to the district are in favor of becoming a part of the district, the court shall then enter an order stating that the additional territory shall thenceforth be an integral part of the Heart of Illinois Regional Port District and subject to all of the benefits of service and responsibilities of the district. The circuit clerk shall transmit a certified copy of the order to the circuit clerk of any other county in which any of the territory affected is situated.
(Source: P.A. 93-262, eff. 7-22-03.)

(70 ILCS 1807/170)
Sec. 170. Annexation of territory having no legal voters. If there is territory contiguous to the district that has no legal voters residing within it, a petition to annex the territory signed by all the owners of record of the territory may be filed with the circuit court for the county in which a major part of the district is situated. A time and place for a hearing on the subject of the petition shall be fixed and notice of the hearing shall be given in the manner provided in Section 165. At the hearing any owner of land in the territory proposed to be annexed, the district, and any resident of the district may appear and be heard touching on the sufficiency of the petition. If the court finds that the petition satisfies the requirements of this Section, it shall enter an order stating that thenceforth the territory shall be an integral part of the Heart of Illinois Regional Port District and subject to all of the benefits of service and responsibilities of the district. The circuit clerk shall transmit a certified copy of the order of the court to the circuit clerk of any other county in which the annexed territory is situated.
(Source: P.A. 93-262, eff. 7-22-03.)

(70 ILCS 1807/172)
Sec. 172. Disconnection. The registered voters of a county included in the district may petition the State Board of Elections requesting the submission of the question of whether the county should be disconnected from the district to the electors of the county. The petition shall be circulated in the manner required by Section 28-3 of the Election Code and objections thereto and the manner of their disposition shall be in accordance with Section 28-4 of the Election Code. If a petition is filed with the State Board of Elections, signed by not less than 5% of the registered voters of the county or that portion of the county that is within the district, requesting that the question of disconnection be submitted to the electors of the county, the State Board of Elections must certify the question to the proper election authority, which must submit the question at a regular election held at least 78 days after the petition is filed in accordance with the Election Code.
The question must be submitted in substantially the following form:
Shall (name of county) be disconnected from the Heart

of Illinois Regional Port District?

The votes must be recorded as "Yes" or "No". If a majority of the electors voting on the question vote in the affirmative, the county or portion of the county that is within the district shall be disconnected from the district.
(Source: P.A. 93-262, eff. 7-22-03.)

(70 ILCS 1807/175)
Sec. 175. Administrative Review Law. All final administrative decisions of the Board, shall be subject to judicial review under the provisions of the Administrative Review Law and the rules adopted under that Act. The term "administrative decision" means the same as in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 93-262, eff. 7-22-03.)

(70 ILCS 1807/180)
Sec. 180. Severability. If any provision of this Act or its application to any person or circumstance is held invalid, the invalidity of that provision or application does not affect other provisions or applications of this Act that can be given effect without the invalid provision or application.
(Source: P.A. 93-262, eff. 7-22-03.)

(70 ILCS 1807/185)
Sec. 185. Interference with private facilities. The provisions of this Act shall not be considered as impairing, altering, modifying, repealing, or superseding any of the jurisdiction or powers of the Illinois Commerce Commission or of the Department of Natural Resources under the Rivers, Lakes, and Streams Act. Nothing in this Act or done under its authority shall apply to, restrict, limit, or interfere with the use of any terminal, terminal facility, intermodal facility, or port facility owned or operated by any private person for the storage or handling or transfer of any commodity moving in interstate commerce or the use of the land and facilities of a common carrier or other public utility and the space above that land and those facilities or the right to use that land and those facilities in the business of any common carrier or other public utility, without approval of the Illinois Commerce Commission and without the payment of just compensation to any common carrier or other public utility for damages resulting from any restriction, limitation, or interference.
(Source: P.A. 93-262, eff. 7-22-03.)

(70 ILCS 1807/190)
Sec. 190. Non-applicability of conflicting provisions of the Illinois Municipal Code. The provisions of the Illinois Municipal Code shall not be effective within the area of the district insofar as the provisions of that Act conflict with the provisions of this Act or grant substantially the same powers to any municipal corporation that are granted to the district by this Act.
(Source: P.A. 93-262, eff. 7-22-03.)

(70 ILCS 1807/999)
Sec. 999. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 93-262, eff. 7-22-03.)



70 ILCS 1810/ - Illinois International Port District Act.

(70 ILCS 1810/1) (from Ch. 19, par. 152)
Sec. 1. This Act shall be known and may be cited as the "Illinois International Port District Act."
(Source: P.A. 84-892.)

(70 ILCS 1810/2) (from Ch. 19, par. 153)
Sec. 2. When used in this Act:
"District" means the Illinois International Port District created by this Act. "Lake Calumet area" means that area in and about Lake Calumet, in Cook County, Illinois, described in the deed heretofore made by the City of Chicago to the District dated April 19, 1955, and recorded in the Office of the Recorder of Deeds of Cook County, Illinois on the 22nd day of April 1955 as Document number 16212736.
"Terminal" means a public place, station, depot, or area for receiving and delivering articles, commodities, baggage, mail, freight or express matter and for any combination of such purposes in connection with the transportation and movement by water and land of persons and property.
"Terminal facilities" means all lands, buildings, structures, improvements, equipment and appliances useful in the operation of public warehouse, storage and transportation facilities for water and land commerce and for handling, docking, storing and servicing small boats and pleasure craft.
"Port facilities" means all public and other buildings, structures, works, improvements and equipment except terminal facilities as defined herein and that are upon, in, over, under, adjacent or near to navigable waters, harbors, slips and basins, and are necessary or useful for or incident to the furtherance of water and land commerce and the operation of small boats and pleasure craft and includes the widening and deepening of basins, slips, harbors and navigable waters. "Port facilities" also means all lands, buildings, structures, improvements, equipment, and appliances located on District property that are used for industrial, manufacturing, commercial, or recreational purposes.
"Navigable waters" means any public waters which are or can be made usable for water commerce.
"Governmental agency" means the Federal, State and any local governmental body, and any agency or instrumentality, corporate or otherwise, thereof.
"Person" means any individual, firm, partnership, trust, corporation, both domestic and foreign, company, association or joint stock association; and includes any trustee, receiver, assignee or personal representative thereof.
"Board" means Illinois International Port District Board.
"Governor" means the Governor of the State of Illinois.
"Mayor" means the Mayor of the City of Chicago.
"Senator Dan Dougherty Harbor" means the inundated land in Lake Calumet in Cook County, Illinois.
"Federal Navigational Channel" means the 27 foot deep channel in Lake Calumet approximately 3,000 feet long and 1,000 feet wide authorized by Section 101 of the Rivers and Harbors Act of 1962, (P.L. 87-874), and described in House Document No. 581, 87th Cong., 2nd Session.
(Source: P.A. 88-539.)

(70 ILCS 1810/3) (from Ch. 19, par. 154)
Sec. 3. There is created a political subdivision, body politic and municipal corporation by the name of the Illinois International Port District embracing all the area within the corporate limits of the City of Chicago. The District may sue and be sued in its corporate name but execution shall not in any case issue against any property of the District. It may adopt a common seal and change the same at pleasure. The principal office of the District shall be in the city of Chicago.
(Source: P.A. 84-892.)

(70 ILCS 1810/3.1) (from Ch. 19, par. 154.1)
Sec. 3.1. All property of every kind belonging to the Illinois International Port District shall be exempt from taxation, provided that a tax may be levied upon a lessee of the District by reason of the value of a leasehold estate separate and apart from the fee, or upon such improvements as are constructed and owned by others than the Port District.
All property of the Illinois International Port District shall be construed as constituting public grounds owned by a municipal corporation and used exclusively for public purposes within the tax exemption provisions of Section 15-155 of the Property Tax Code.
(Source: P.A. 88-670, eff. 12-2-94.)

(70 ILCS 1810/4) (from Ch. 19, par. 155)
Sec. 4. It shall be the duty of the Port District:
(a) To study the existing harbor plans within the area of the Port District and to recommend to the appropriate governmental agency, including the General Assembly of Illinois, such changes and modifications as may from time to time be required by the continuing development therein and to meet changing business and commercial needs.
(b) To make an investigation of conditions within the area of the Port District and to prepare and adopt a comprehensive plan for the development of the port facilities for the said Port District. In preparing and recommending changes and modifications in existing harbor plans, or a comprehensive plan for the development of said port facilities, as above provided, the District may if it deems desirable set aside and allocate an area, or areas, within the lands held by it, to be used and operated by the District or leased to private parties for industrial, manufacturing, commercial, recreational, or harbor purposes, where such area or areas are not, in the opinion of the District, required for its primary purposes in the development of harbor and port facilities for the use of public water and land transportation, or will not be immediately needed for such purposes, and where such use and operation or leasing will in the opinion of the District aid and promote the development of terminal and port facilities.
(c) To study and make recommendations to the proper authority for the improvement of terminal, lighterage, wharfage, warehousing, transfer and other facilities necessary for the promotion of commerce and the interchange of traffic within, to and from the Port District.
(d) To study, prepare and recommend by specific proposals to the General Assembly of Illinois changes in the jurisdiction of the Port District.
(e) To petition any federal, state, municipal or local authority, administrative, judicial and legislative, having jurisdiction in the premises, for the adoption and execution of any physical improvement, change in method, system of handling freight, warehousing, docking, lightering and transfer of freight, which in the opinion of the Port District may be designed to improve or better the handling of commerce in and through the Port District or improve terminal or transportation facilities therein.
(f) To foster, stimulate and promote the shipment of cargoes and commerce through such ports, whether originating within or without the State of Illinois.
(g) To acquire, construct, own, lease and develop terminals, wharf facilities, piers, docks, warehouses, bulk terminals, grain elevators, tug boats and other harbor crafts, and any other port facility or port-related facility or service as it finds necessary and convenient.
(h) To perform any other act or function which may tend to or be useful toward development and improvement of harbors, sea ports, and port-related facilities and services and to increase foreign and domestic commerce through the harbors and ports within the City of Chicago.
(Source: P.A. 91-357, eff. 7-29-99.)

(70 ILCS 1810/4a) (from Ch. 19, par. 155a)
Sec. 4a. Any changes and modifications in harbor plans within the area of the Port District from time to time recommended by the District or any comprehensive plan for the development of the port facilities adopted by said District, pursuant to authority granted by this Act, shall be submitted to the Department of Natural Resources of the State of Illinois for approval, and the approval thereof by that Department shall be conclusive evidence, for all purposes, that such changes and modifications conform to the provisions of this Act; provided, however, that no such changes or modifications shall be submitted by the District or approved by the Department of Natural Resources which reduce the total area of Senator Dan Dougherty Harbor to less than 350 acres, or the basin thereof to an area less than the Federal Navigational Channel. The title to certain lands in and near Lake Calumet in the City of Chicago acquired by the Port District by the deed heretofore made by the City of Chicago to said District is hereby confirmed; excepting, however, so much of such lands as fall within the limits of the water area of Senator Dan Dougherty Harbor. If any changes or modifications should at any time or times hereafter be made in harbor plans, as herein authorized, which have the effect of altering the water area of the Senator Dan Dougherty Harbor, then and in that event the District shall have and be entitled to all the right, title and interest of the State of Illinois in and to any of the lands so reclaimed which, by reason of such future changes or modifications, thereafter cease to form a part of the water area of the Senator Dan Dougherty Harbor.
(Source: P.A. 89-445, eff. 2-7-96.)

(70 ILCS 1810/5) (from Ch. 19, par. 156)
Sec. 5. The Port District shall have the following rights and powers:
(a) To issue permits: for the construction of all wharves, piers, dolphins, booms, weirs, breakwaters, bulkheads, jetties, bridges or other structures of any kind, over, under, in, or within 40 feet of any navigable waters within the Port District; for the deposit of rock, earth, sand or other material, or any matter of any kind or description in said waters;
(b) To prevent or remove obstructions, including the removal of wrecks;
(c) To locate and establish dock lines and shore or harbor lines;
(d) Beyond the limits or jurisdiction of any municipality to regulate the anchorage, moorage and speed of vessels and to establish and enforce regulations for the operation of bridges and to regulate the anchorage, moorage, and speed of water borne vessels in the entrance channel, anchorage basin and slips in the Senator Dan Dougherty Harbor at Lake Calumet;
(e) To acquire, own, construct, sell, lease, operate, and maintain port and harbor, water, and land terminal facilities, and, subject to the provisions of Section 5.01 to operate or contract for the operation of such facilities, and to fix and collect just, reasonable and non-discriminatory charges, rentals or fees for the use of such facilities. The charges, rentals or fees so collected shall be made available to defray the reasonable expenses of the Port District and to pay the principal of and interest on any revenue bonds issued by the District;
(f) To enter into contracts dealing in any manner with the objects and purposes of this Act;
(g) To police its property and exercise police powers in respect thereto or in respect to the enforcement of any rule or regulation provided by the ordinances of the District and employ and commission police officers and other qualified persons to enforce the same. The use of any property of the District or property under the regulation of the District for activities including, but not limited to, vehicular traffic or commercial maritime traffic shall be subject to the reasonable regulation and control of the District and upon such reasonable terms and conditions as shall be established by its Board. A regulatory ordinance of the District adopted under any provision of this Section or Section 21 may provide for a suspension or revocation of any rights or privileges within the control of the District for a violation of any such regulatory ordinance.
(Source: P.A. 93-250, eff. 7-22-03.)

(70 ILCS 1810/5.01) (from Ch. 19, par. 156.1)
Sec. 5.01. Any public warehouse or other public storage facility owned or otherwise controlled by the District shall be operated by persons under contracts with the District. Any such contract shall reserve reasonable rentals or other charges payable to the District sufficient to pay the cost of maintaining, repairing, regulating and operating the facilities and to pay principal of and interest on any revenue bonds issued by the District and may contain such other conditions as may be mutually agreed upon. However, upon the breach of such a contract or if no contract is in existence as to any such facility, the District shall temporarily operate such facility until a contract for its operation can be negotiated.
(Source: Laws 1955, p. 28.)

(70 ILCS 1810/5.02) (from Ch. 19, par. 156.2)
Sec. 5.02. All leases or other contracts for operation of any public warehouse or public grain elevator to which this Section is applicable owned or otherwise controlled by the District which are entered into on or after July 1, 1955 shall be governed by the following procedure: Notice shall be given by the District that bids will be received for the operation of such public warehouse or public grain elevator. This notice shall state the time within which and the place where bids may be submitted, the time and place of opening of bids, and shall be published not more than 30 days nor less than 15 days in advance of the first day for the submission of bids in any one or more newspapers designated by the District which have a general circulation within the District; this notice shall specify sufficient data of the proposed operation to enable bidders to understand the scope of the operation; provided, however, that contracts which by their nature are not adapted to award by competitive bidding, such as contracts for the services of individuals possessing a high degree of personal skill, contracts for the purchase or binding of magazines, books, periodicals, pamphlets, reports and similar articles, and contracts for utility services such as water, light, heat, telephone or telegraph, shall not be subject to the competitive bidding requirements of this section.
The Board may, by ordinance, promulgate reasonable regulations prescribing the qualifications of the bidders as to experience, adequacy of equipment, ability to complete performance within the time set, and other factors in addition to financial responsibility, and may by ordinance provide for suitable performance guaranties to qualify a bid. Copies of all such regulations shall be made available to all bidders.
The District may determine in advance the minimum rental that should be produced by the public warehouse or public grain elevator offered and, if no qualified bid will produce such minimum rental, all bids may be rejected and the District shall then readvertise for bids. If after such readvertisement no responsible and satisfactory bid within the terms of the advertisement is received, the District may then negotiate a lease for not less than the amount of minimum rental so determined. If, after negotiating for a lease as herein provided, it is found necessary to revise the minimum rental to be produced by the facilities offered for lease, then the District shall again readvertise for bids, as herein provided, before negotiating a lease.
If the District shall temporarily operate any public warehouse or public grain elevator as in this Act provided, such temporary operation shall not continue for more than one year without advertising for bids for the operation of such facility as herein provided.
This Section applies only to structures in existence on the effective date of this amendatory Act of 1963. It does not apply to warehouses and grain elevators on which construction is completed after such date.
(Source: P.A. 83-1360.)

(70 ILCS 1810/6) (from Ch. 19, par. 157)
Sec. 6. Unless and until the revenues from operations conducted by the Port District are adequate to meet all expenditures or unless and until otherwise determined by act of the General Assembly, the Port District shall not incur any obligations for salaries, office or administrative expenses prior to the making of appropriations to meet such expenses.
(Source: Laws 1951, p. 256.)

(70 ILCS 1810/7) (from Ch. 19, par. 158)
Sec. 7. The Port District shall have power to acquire and accept by purchase, lease, gift, grant or otherwise any and all real property, whether a fee simple absolute or a lesser estate, and personal property either within or without its corporate limits, or any right therein that may be useful for its purposes and to provide for the development of adequate channels, ports, harbors, terminals, port facilities, and terminal facilities adequate to serve the needs of commerce within the District. The District may acquire by condemnation any and all real property lying within the Lake Calumet area (as hereinbefore defined) and also any and all real property lying within 1/2 mile of the Calumet River or Lake Calumet and the whole of any parcel of real property adjacent to such River or Lake which is wholly within the corporate limits of the City of Chicago even though part of such parcel may be more than 1/2 mile from such River or Lake, whether a fee simple absolute or a lesser estate, or any right or rights therein (including riparian rights) that may be required for its corporate purposes in the manner as near as may be, as is provided for the exercise of the right of eminent domain under the Eminent Domain Act; except that no rights or property of any kind or character now or hereafter owned, leased, controlled or operated and used by, or necessary for the actual operations of, any common carrier engaged in interstate commerce, shall be taken or appropriated by the District without first obtaining the approval of the Illinois Commerce Commission. The District shall have no power to acquire by condemnation any property other than as prescribed in this Section.
Any property or facility shall be leased or operated, if at all, only by two or more unrelated contracting parties in parcels that are as nearly equal in all respects as practicable unless the Board determines that it is in the best interest of the District to lease the property or facility to a single contracting party.
Also, the District may dedicate to the public for highway purposes any of its real property and such dedications may be subject to such conditions and the retention of such interest therein as may be deemed for the best interest of the District by its Board.
The District may sell, convey, or operate any of its buildings, structures or other improvements located upon District property as may be deemed in the best interest of the District by its Board.
Also, the District, subject to the public bid requirements prescribed in Section 5.02 in respect to public warehouses or public grain elevators, may lease to others for any period of time, not to exceed 99 years, upon such terms as its Board may determine, any of its real property, rights of way or privileges, or any interest therein, or any part thereof, for industrial, manufacturing, commercial, recreational, or harbor purposes, which is in the opinion of the Port District Board no longer required for its primary purposes in the development of port and harbor facilities for the use of public transportation, or which may not be immediately needed for such purposes, but where such leases will in the opinion of the Port District Board aid and promote such purposes, and in conjunction with such leases, the District may grant rights of way and privileges across the property of the District, which rights of way and privileges may be assignable and irrevocable during the term of any such lease and may include the right to enter upon the property of the District to do such things as may be necessary for the enjoyment of such leases, rights of way and privileges, and such leases may contain such conditions and retain such interest therein as may be deemed for the best interest of the District by such Board.
Also, the District shall have the right to grant easements and permits for the use of any such real property, rights of way or privileges which in the opinion of the Board will not interfere with the use thereof by said District for its primary purposes and such easements and permits may contain such conditions and retain such interest therein as may be deemed for the best interest of said District by said Board.
With respect to any and all leases, easements, rights of way, privileges and permits made or granted by the Board, the Board may agree upon and collect the rentals, charges and fees that may be deemed for the best interest by its Board. Such rentals, charges and fees shall be used to defray the reasonable expenses of the District and to pay the principal of and interest on any revenue bonds issued by the District.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 1810/7.5)
Sec. 7.5. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 1810/8) (from Ch. 19, par. 159)
Sec. 8. The District has power to apply for and accept grants, loans or appropriations from the Federal Government or any agency or instrumentality thereof, the State of Illinois or any agency or instrumentality thereof or the City of Chicago to be used for any of the purposes of the District and to enter into any agreement with the Federal Government, the State of Illinois or any agency or instrumentality thereof or the City of Chicago in relation to such grants, loans or appropriations.
(Source: P.A. 80-766.)

(70 ILCS 1810/8.01) (from Ch. 19, par. 159.1)
Sec. 8.01. The Port District has power to apply to proper authorities of the United States of America pursuant to appropriate law for the right to establish, operate, maintain, and lease foreign trade zones and sub-zones within the limits of the Chicago Regional Port District or within the jurisdiction of the United States Customs Service Office of the Chicago Port of Entry and to establish, operate, maintain, and lease such foreign trade zones and sub-zones.
(Source: P.A. 83-1360.)

(70 ILCS 1810/9) (from Ch. 19, par. 160)
Sec. 9. The District has power to procure and enter into contracts for any type of insurance and indemnity against loss or damage to property from any cause, including loss of use and occupancy, against death or injury of any person, against employers' liability, against any act of any member, officer or employee of the Board or of the District in the performance of the duties of his office or employment or any other insurable risk.
(Source: Laws 1951, p. 256.)

(70 ILCS 1810/9.01) (from Ch. 19, par. 160.1)
Sec. 9.01. The District has the continuing power to borrow money for the purpose of acquiring, constructing, reconstructing, extending, operating, or improving terminals, terminal facilities and port facilities, and for acquiring any property and equipment useful for the construction, reconstruction, extension, improvement or operation of its terminals, terminal facilities and port facilities, and for acquiring necessary cash working funds. For the purpose of evidencing the obligation of the District to repay any money borrowed as aforesaid the District may pursuant to ordinance adopted by the Board from time to time issue and dispose of its interest bearing revenue bonds, notes, or certificates and may also from time to time issue and dispose of its interest bearing revenue bonds, notes, or certificates to refund any bonds, notes, or certificates at maturity or pursuant to redemption provisions or at any time before maturity with the consent of the holders thereof. All such bonds, notes, and certificates shall be payable solely from the revenues or income to be derived from the terminals, terminal facilities or port facilities or any part thereof, may bear such date or dates, may mature at such time or times not exceeding forty years from their respective dates, may bear interest at such rate or rates payable semiannually, may be in such form, may carry such registration privileges, may be executed in such manner, may be payable at such place or places, may be made subject to redemption in such manner and upon such terms, with or without premium as is stated on the face thereof, may be authenticated in such manner and may contain such terms and covenants, all as may be provided in said ordinance. The holder or holders of any bonds, notes, certificates, or interest coupons appertaining thereto issued by the district may bring civil actions to compel the performance and observance by the district or any of its officers, agents or employees of any contract or covenant made by the district with the holders of such bonds, notes, certificates, or interest coupons and to compel the district and any of its officers, agents or employees to perform any duties required to be performed for the benefit of the holders of any such bonds, notes, certificates or interest coupons by the provision in the ordinance authorizing their issuance, and to enjoin the district and any of its officers, agents or employees from taking any action in conflict with any such contract or covenant, including the establishment of charges, fees and rates for the use of facilities as hereinafter provided.
Notwithstanding the form and tenor of any such bonds, notes, or certificates and in the absence of any express recital on the face thereof that it is nonnegotiable, all such bonds, notes, and certificates shall be negotiable instruments. Pending the preparation and execution of any such bonds, notes, or certificates, temporary bonds, notes, or certificates may be issued with or without interest coupons as may be provided by ordinance.
The bonds, notes, or certificates shall be sold by the corporate authorities of the district in such manner as the corporate authorities shall determine, except that if issued to bear interest at the minimum rate permitted by the Bond Authorization Act, the bonds shall be sold for not less than par and accrued interest and except that the selling price of bonds bearing interest at a rate less than the maximum rate permitted in that Act shall be such that the interest cost to the district of the money received from the bond sale shall not exceed such maximum rate annually computed to absolute maturity of said bonds or certificates according to standard tables of bond values.
From and after the issue of any bonds, notes, or certificates as herein provided it shall be the duty of the corporate authorities of the district to fix and establish rates, charges and fees for the use of facilities acquired, constructed, reconstructed, extended or improved with the proceeds derived from the sale of the bonds, notes, or certificates sufficient at all times with other revenues of the district, if any, to pay: (a) the cost of maintaining, repairing, regulating and operating the facilities; and (b) the bonds, notes, or certificates and interest thereon as they shall become due, and all sinking fund requirements and other requirements provided by the ordinance authorizing the issuance of the bonds, notes, or certificates or as provided by any trust agreement executed to secure payment thereof.
To secure the payment of any or all of such bonds, notes, or certificates and for the purpose of setting forth the covenants and undertaking of the district in connection with the issuance thereof and the issuance of any additional bonds, notes, or certificates payable from such revenue income to be derived from the terminals, terminal facilities and port facilities the district may execute and deliver a trust agreement or agreements. A lien upon any physical property of the district may be created thereby. A remedy for any breach or default of the terms of any such trust agreement by the district may be by mandamus proceedings in the circuit court to compel performance and compliance therewith, but the trust agreement may prescribe by whom or on whose behalf such action may be instituted.
(Source: P.A. 88-539.)

(70 ILCS 1810/9.02) (from Ch. 19, par. 160.2)
Sec. 9.02. Under no circumstances shall any bonds, notes, or certificates issued by the District or any other obligation of the District be or become an indebtedness or obligation of the State of Illinois or of any other political subdivision of or municipality within the State, nor shall any such bond, note, certificate, or obligation be or become an indebtedness of the District within the purview of any constitutional limitation or provision, and it shall be plainly stated on the face of each bond, note, and certificate that it does not constitute such an indebtedness or obligation but is payable solely from the revenues or income as aforesaid.
(Source: P.A. 88-539.)

(70 ILCS 1810/9.03) (from Ch. 19, par. 160.3)
Sec. 9.03. The State and all counties, cities, villages, incorporated towns and other municipal corporations, political subdivisions and public bodies, and public officers of any thereof, all banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies and other persons carrying on a banking business, all insurance companies, insurance associations and other persons carrying on an insurance business and all executors, administrators, guardians, trustees and other fiduciaries may legally invest any sinking funds, moneys or other funds belonging to them or within their control in any bonds, notes, or certificates issued pursuant to this Act, it being the purpose of this Section to authorize the investment in such bonds, notes, or certificates of all sinking, insurance, retirement, compensation, pension and trust funds, whether owned or controlled by private or public persons or officers; provided, however, that nothing contained in this Section may be construed as relieving any person from any duty of exercising reasonable care in selecting securities for purchase or investment.
(Source: P.A. 88-539.)

(70 ILCS 1810/10) (from Ch. 19, par. 161)
Sec. 10. The District shall not have power to levy taxes for any purpose whatsoever.
(Source: Laws 1951, p. 256.)

(70 ILCS 1810/11) (from Ch. 19, par. 162)
Sec. 11. It shall be unlawful to make any fill or deposit of rock, earth, sand, or other material, or any refuse matter of any kind or description, or build or commence the building of any wharf, pier, dolphin, boom, weir, breakwater, bulkhead, jetty, bridge, or other structure over, under, in, or within forty (40) feet of any navigable waters within the said Port District without first submitting the plans, profiles, and specifications therefor, and such other data and information as may be required, to the Port District and receiving a permit therefor; and any person, corporation, company, city or municipality or other agency, which shall do any of the things above prohibited, without securing a permit therefor as above provided, shall be guilty of a Class A misdemeanor. Any structure, fill or deposit erected or made in any of the public bodies of water within the Port District, in violation of the provisions of this section, is hereby declared to be purpresture and may be abated as such at the expense of the person, corporation, company, city, municipality or other agency responsible therefor, or if, in the discretion of said Port District it be decided that said structure, fill or deposit may remain, the Port District may fix such rule, regulation, requirement, restrictions, or rentals or require and compel such changes, modifications and repairs as shall be necessary to protect the interest of the Port District.
(Source: P.A. 77-2331.)

(70 ILCS 1810/12) (from Ch. 19, par. 163)
Sec. 12. The governing and administrative body of the District shall be a board consisting of 9 members, to be known as the Illinois International Port District Board. Members of the Board shall be residents of a county whose territory, in whole or in part, is embraced by the District and persons of recognized business ability. The members of the Board shall receive compensation for their services, set by the Board at an amount not to exceed $20,000.00 annually, except the Chairman may receive an additional $5,000.00 annually, if approved by the Board. All such compensation shall be paid directly from the Port District's operating funds. The members shall receive no other compensation whatever, whether in form of salary, per diem allowance or otherwise, for or in connection with his service as a member. The preceding sentence shall not prevent any member from receiving any non-salary benefit of the type received by employees of the District. Each member shall be reimbursed for actual expenses incurred by them in the performance of their duties. Any person who is appointed to the office of secretary or treasurer of the Board may receive compensation for services as such officer, as determined by the Board, provided such person is not a member of the Board. No member of the Board or employee of the District shall have any private financial interest, profit or benefit in any contract, work or business of the District nor in the sale or lease of any property to or from the District.
(Source: P.A. 93-250, eff. 7-22-03.)

(70 ILCS 1810/13) (from Ch. 19, par. 164)
Sec. 13. The Governor, by and with the advice and consent of the Senate, shall appoint four members of the Board for initial terms expiring June first of the years 1952, 1953, 1954 and 1955, respectively, at least one of which members shall be a resident of that portion of the District which is outside the corporate limits of the city of Chicago, and the Mayor, with advice and consent of the city council of the city of Chicago, shall appoint three members of the Board for initial terms expiring June first of the years 1952, 1953 and 1954, respectively. Within 60 days after the effective date of this amendatory Act of 1955, the Governor shall appoint in like manner as other appointments for initial terms one additional member who is a resident of Du Page County for an initial term expiring June 1, 1960, and the Mayor shall appoint in like manner as other appointments for initial terms one additional member for an initial term expiring June 1, 1960. Except as hereinafter provided in this Section, at the expiration of the term of any member appointed by the Governor, his successor shall be appointed by the Governor in like manner, and at the expiration of the term of any member appointed by the Mayor, his successor shall be appointed by the Mayor in like manner, as appointments for the initial terms. All successors shall hold office for the term of five years from the first day of June of the year in which they are appointed, except in the case of an appointment to fill a vacancy. In case of vacancy in the office of any member appointed by the Governor during the recess of the Senate, the Governor shall make a temporary appointment until the next meeting of the Senate when he shall nominate some person to fill such office; and any person so nominated, who is confirmed by the Senate, shall hold his office during the remainder of the term and until his successor shall be appointed and qualified. Each appointment by the Governor shall be subject to approval by the Mayor and each appointment by the Mayor shall be subject to approval by the Governor, and, when so approved, the Governor and the Mayor shall certify their respective appointments and approvals to the Secretary of State. Within thirty days after certification and approval of his appointment, and before entering upon the duties of his office, each member of the Board shall take and subscribe the constitutional oath of office and file it in the office of the Secretary of State.
All members of the Board, except those appointed by the Governor, must reside within the area of the District as defined in Section 3 of this Act. If, as a result of this amendatory Act of 1977, any member of the Board no longer lives within such area, a vacancy exists, which shall be filled by appointment within 30 days after the effective date of this amendatory Act of 1977.
The appointment of the successor of the member of the Board appointed by the Governor whose term of office expires next after the effective date of this amendatory Act of 1977 shall be made by the Mayor, rather than by the Governor. It is the intention of this amendatory Act of 1977 that hereafter 5 members shall be appointed by the Mayor, and 4 by the Governor, but that the terms of office of members serving on the effective date of this amendatory Act of 1977 should not be disturbed.
(Source: P.A. 80-766.)

(70 ILCS 1810/14) (from Ch. 19, par. 165)
Sec. 14. Members of the Board shall hold office until their respective successors have been appointed and qualified. Any member may resign from his office, to take effect when his successor has been appointed and has qualified. The Governor and the Mayor, respectively, may remove any member of the Board appointed by him in case of incompetency, neglect of duty, or malfeasance in office. They shall give him a copy of the charges against him and an opportunity to be publicly heard in person or by counsel in his own defense upon not less than ten days' notice. In case of failure to qualify within the time required, or of abandonment of his office, or in case of death, conviction of a crime or removal from office, his office shall become vacant. Each vacancy shall be filled for the unexpired term by appointment in like manner, and with like regard as to the place of residence of the appointee, as in case of expiration of the term of a member of the Board.
(Source: Laws 1951, p. 256.)

(70 ILCS 1810/15) (from Ch. 19, par. 166)
Sec. 15. As soon as possible after the appointment of the initial members, the Board shall organize for the transaction of business, select a chairman and a temporary secretary from its own number, and adopt by-laws and regulations to govern its proceedings. The initial chairman and successors shall be elected by the Board from time to time for the term of his office as a member of the Board or for the term of three years, whichever is shorter.
(Source: Laws 1951, p. 256.)

(70 ILCS 1810/16) (from Ch. 19, par. 167)
Sec. 16. Regular meetings of the Board shall be held at least once in each calendar month, the time and place of such meeting to be fixed by the Board. Five members of the Board shall constitute a quorum for the transaction of business. All action of the Board shall be by ordinance or resolution and the affirmative vote of at least five members shall be necessary for the adoption of any ordinance or resolution. All such ordinances and resolutions before taking effect shall be approved by the chairman of the Board, and if he shall approve thereof he shall sign the same, and such as he shall not approve he shall return to the Board with his objections thereto in writing at the next regular meeting of the Board occurring after the passage thereof. But in the case the chairman shall fail to return any ordinance or resolution with his objections thereto by the time aforesaid, he shall be deemed to have approved the same and it shall take effect accordingly. Upon the return of any ordinance or resolution by the chairman with his objections, the vote by which the same was passed shall be reconsidered by the Board, and if upon such reconsideration said ordinance or resolution is passed by the affirmative vote of at least six members, it shall go into effect notwithstanding the veto of the chairman. All ordinances, resolutions and all proceedings of the District and all documents and records in its possession shall be public records, and open to public inspection, except such documents and records as shall be kept or prepared by the Board for use in negotiations, action or proceedings to which the District is a party.
(Source: Laws 1957, p. 588.)

(70 ILCS 1810/17) (from Ch. 19, par. 168)
Sec. 17. The Board shall appoint a secretary and a treasurer, who need not be members of the board, to hold office during the pleasure of the Board, and fix their duties and compensation. Before entering upon the duties of their respective offices they shall take and subscribe the constitutional oath of office, and the treasurer shall execute a bond with corporate sureties to be approved by the Board. The bond shall be payable to the District in whatever penal sum may be directed by the Board conditioned upon the faithful performance of the duties to the office and the payment of all money received by him according to law and the orders of the Board. The Board may, at any time, require a new bond from the treasurer in such penal sum as may then be determined by the Board. The obligation of the sureties shall not extend to any loss sustained by the insolvency, failure or closing of any savings and loan association or national or State bank wherein the treasurer has deposited funds if the bank or savings and loan association has been approved by the Board as a depositary for these funds. The oaths of office and the treasurer's bond shall be filed in the principal office of the District.
(Source: P.A. 83-541.)

(70 ILCS 1810/18) (from Ch. 19, par. 169)
Sec. 18. All funds deposited by the treasurer in any bank or savings and loan association shall be placed in the name of the District and shall be withdrawn or paid out only by check or draft upon the bank or savings and loan association, signed by the treasurer and countersigned by the chairman of the Board. The Board may designate any of its members or any officer or employee of the District to affix the signature of the chairman and another to affix the signature of the treasurer to any check or draft for payment of salaries or wages and for payment of any other obligation of not more than $10,000.00.
No bank or savings and loan association shall receive public funds as permitted by this Section, unless it has complied with the requirements established pursuant to Section 6 of "An Act relating to certain investments of public funds by public agencies", approved July 23, 1943, as now or hereafter amended.
(Source: P.A. 83-1393.)

(70 ILCS 1810/19) (from Ch. 19, par. 170)
Sec. 19. In case any officer whose signature appears upon any check or draft, issued pursuant to this Act, ceases to hold his office before the delivery thereof to the payee, his signature nevertheless shall be valid and sufficient for all purposes with the same effect as if he had remained in office until delivery thereof.
(Source: Laws 1951, p. 256.)

(70 ILCS 1810/19.1) (from Ch. 19, par. 170.1)
Sec. 19.1. Purchases made pursuant to this Act shall be made in compliance with the "Local Government Prompt Payment Act", approved by the Eighty-fourth General Assembly.
(Source: P.A. 84-731.)

(70 ILCS 1810/20) (from Ch. 19, par. 171)
Sec. 20. The Board may appoint an executive director, who shall be a person of recognized ability and business experience, to hold office during the pleasure of the Board. The executive director shall have management of the properties and business of the District and the employees thereof subject to the general control of the Board, shall direct the enforcement of all ordinances, resolutions, rules, and regulations of the Board, and shall perform such other duties as may be prescribed from time to time by the Board. The Board may appoint a general attorney and a chief engineer, and shall provide for the appointment of other officers, attorneys, engineers, consultants, agents and employees as may be necessary. It shall define their duties and require bonds of such of them as the Board may designate. The executive director, general attorney, chief engineer, and all other officers provided for pursuant to this section shall be exempt from taking and subscribing any oath of office and shall not be members of the Board. The compensation of the executive director, general attorney, chief engineer, and all other officers, attorneys, consultants, agents and employees shall be fixed by the Board, subject to the provisions of Section 17 hereof.
(Source: P.A. 83-1360.)

(70 ILCS 1810/21) (from Ch. 19, par. 172)
Sec. 21. The Board shall have power to pass all ordinances and make all rules and regulations proper or necessary, and to carry into effect the powers granted to the District, with such fines or penalties as may be deemed proper. All fines and penalties shall be imposed by ordinances, which shall be published in a newspaper of general circulation published in the area embraced by the District. No such ordinance shall take effect until ten days after its publication.
(Source: Laws 1951, p. 256.)

(70 ILCS 1810/22) (from Ch. 19, par. 173)
Sec. 22. As soon after the end of each fiscal year as may be expedient, the Board shall cause to be prepared and printed a complete and detailed report and financial statement of its operations and of its assets and liabilities. A reasonably sufficient number of copies of such report shall be printed for distribution to persons interested, upon request, and a copy thereof shall be filed with the Governor and the county clerk of each county which is partially or wholly within the area of operation of the District. A copy of such report shall be addressed to and mailed to the Mayor and city council or president and board of trustees of each municipality within the area of the District.
(Source: Laws 1951, p. 256.)

(70 ILCS 1810/24) (from Ch. 19, par. 175)
Sec. 24. The Board may investigate conditions in which it has an interest within the area of the District, the enforcement of its ordinances, rules and regulations, and the action, conduct and efficiency of all officers, agents and employees of the District. In the conduct of such investigations the Board may hold public hearings on its own motion, and shall do so on complaint of any municipality within the District. Each member of the Board shall have power to administer oaths, and the secretary, by order of the Board, shall issue subpoenas to secure the attendance and testimony of witnesses, and the production of books and papers relevant to such investigations and to any hearing before the Board or any member thereof.
Any circuit court of this State, upon application of the Board, or any member thereof, may in its discretion compel the attendance of witnesses, the production of books and papers, and giving of testimony before the Board or before any member thereof or any officers' committee appointed by the Board, by attachment for contempt or otherwise in the same manner as the production of evidence may be compelled before such court.
(Source: P.A. 83-334.)

(70 ILCS 1810/25) (from Ch. 19, par. 176)
Sec. 25. All final administrative decisions of the Board hereunder, shall be subject to judicial review pursuant to the provisions of the Administrative Review Law, and all amendments and modifications thereof, and the rules adopted pursuant thereto. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 82-783.)

(70 ILCS 1810/26) (from Ch. 19, par. 177)
Sec. 26. If any provision of this Act is held invalid such provision shall be deemed to be exercised from this Act and the invalidity thereof shall not affect any of the other provisions of this Act. If the application of any provision of this Act to any person or circumstance is held invalid it shall not affect the application of such persons or circumstances other than those as to which it is invalid. The provisions of this Act shall not be considered as impairing, altering, modifying, repealing or superseding any of the jurisdiction or powers of the Illinois Commerce Commission or of the Department of Natural Resources under the Rivers, Lakes, and Streams Act. Nothing in this Act or done under its authority shall apply to, restrict, limit or interfere with the use of any terminal, terminal facility or port facility owned or operated by any private person for the storage or handling or transfer of any commodity moving in interstate commerce or the use of the land and facilities of a common carrier or other public utility and the space above such land and facilities or the right to use such land and such facilities in the business of such common carrier or other public utility, without approval of the Illinois Commerce Commission and without the payment of just compensation to any such common carrier or other public utility for damages resulting from any such restriction, limitation or interference.
(Source: P.A. 97-813, eff. 7-13-12.)

(70 ILCS 1810/27) (from Ch. 19, par. 178)
Sec. 27. The provisions of the Illinois Municipal Code, as heretofore and hereafter amended, shall not be effective within the area of the District insofar as the provisions of said Act conflict with the provisions of this Act or grant substantially the same powers to any municipal corporation as are granted to the District by this Act.
(Source: Laws 1961, p. 569.)

(70 ILCS 1810/28)
Sec. 28. Cessation of district organization. Notwithstanding any other provision of law, if a majority vote of the Board is in favor of the proposition to annex the district to another district whose boundaries are contiguous, or consolidate the district into a municipality with which the district is coterminous or substantially coterminous, or consolidate the district into the county in which the district sits, and if the governing authorities of the governmental unit assuming the functions of the former district agree by resolution to accept the functions (and jurisdiction over the territory, if applicable) of the consolidated or annexed district, then the district shall cease. On the effective date of the annexation or consolidation, all the rights, powers, duties, assets, property, liabilities, indebtedness, obligations, bonding authority, taxing authority, and responsibilities of the district shall vest in and be assumed by the governmental unit assuming the functions of the former district.
The employees of the former district shall be transferred to the governmental unit assuming the functions of the former district. The governmental unit assuming the functions of the former district shall exercise the rights and responsibilities of the former district with respect to those employees. The status and rights of the employees of the former district under any applicable contracts or collective bargaining agreements, historical representation rights under the Illinois Public Labor Relations Act, or under any pension, retirement, or annuity plan shall not be affected by this amendatory Act.
(Source: P.A. 98-1002, eff. 8-18-14.)



70 ILCS 1815/ - Illinois Valley Regional Port District Act.

(70 ILCS 1815/1) (from Ch. 19, par. 801)
Sec. 1.
This Act shall be known and may be cited as the "Illinois Valley Regional Port District Act".
(Source: P.A. 77-1799.)

(70 ILCS 1815/2) (from Ch. 19, par. 802)
Sec. 2.
As used in this Act, unless the context requires otherwise, the terms defined in Sections 2.1 through 2.9 shall have the meaning ascribed to them in those Sections.
(Source: P.A. 77-1799.)

(70 ILCS 1815/2.1) (from Ch. 19, par. 802.1)
Sec. 2.1.
"Port District" or "District" means the Illinois Valley Regional Port District created by this Act.
(Source: P.A. 77-1799.)

(70 ILCS 1815/2.2) (from Ch. 19, par. 802.2)
Sec. 2.2.
"Terminal" means a public place, station or depot for receiving and delivering baggage, mail, freight, express matter or raw materials and for any combination of such purposes, in connection with transportation by water or air of persons and property.
(Source: P.A. 77-1799.)

(70 ILCS 1815/2.3) (from Ch. 19, par. 802.3)
Sec. 2.3.
"Terminal facilities" means all lands, buildings, structures, improvements, equipment, appliances, conveyances, and other methods of transportation useful in the operation of public warehouse, storage and transportation facilities for air and water commerce.
(Source: P.A. 77-1799.)

(70 ILCS 1815/2.4) (from Ch. 19, par. 802.4)
Sec. 2.4.
"Port facilities" means all public structures, except terminal facilities as defined herein, that are in, over, under or adjacent to navigable waters and are necessary for or incident to the furtherance of air and water commerce; and includes the widening and deepening of slips, anchorage, harbors and navigable waters, and the construction of any airport facilities.
(Source: P.A. 77-1799.)

(70 ILCS 1815/2.5) (from Ch. 19, par. 802.5)
Sec. 2.5.
"Navigable waters" means any public waters which are or can be made usable for water commerce.
(Source: P.A. 77-1799.)

(70 ILCS 1815/2.6) (from Ch. 19, par. 802.6)
Sec. 2.6.
"Governmental agency" means the Federal, State and any local governmental body, and any agency or instrumentality, corporate or otherwise, thereof.
(Source: P.A. 77-1799.)

(70 ILCS 1815/2.7) (from Ch. 19, par. 802.7)
Sec. 2.7.
"Person" means any individual, firm, partnership, corporation, both domestic and foreign, company, association or joint stock association; and includes any trustee, receiver, assignee or personal representative thereof.
(Source: P.A. 77-1799.)

(70 ILCS 1815/2.8) (from Ch. 19, par. 802.8)
Sec. 2.8.
"Board" means Illinois Valley Regional Port District Board.
(Source: P.A. 77-1799.)

(70 ILCS 1815/2.9) (from Ch. 19, par. 802.9)
Sec. 2.9.
"Governor" means the Governor of the State of Illinois.
(Source: P.A. 77-1799.)

(70 ILCS 1815/3) (from Ch. 19, par. 803)
Sec. 3.
There is created a political subdivision body politic and municipal corporation, named "Illinois Valley Regional Port District" embracing all of Putnam County and the townships of LaSalle, Peru, Utica, Eden and Dimmick in LaSalle County and Hall, Selby and Leppertown townships in Bureau County. The Port District may sue and be sued in its corporate name but execution shall not in any case issue against any property owned by the Port District. It may adopt a common seal and change the same at pleasure.
(Source: P.A. 77-1799.)

(70 ILCS 1815/3.1) (from Ch. 19, par. 803.1)
Sec. 3.1. If a petition is filed with the State Board of Elections, signed by not less than 5% of the registered voters of the district, requesting the submission to a referendum of the question "Shall .... township be disconnected from the Illinois Valley Regional Port District?", the State Board of Elections shall certify the question to the election authorities in the district who shall submit the question to the voters of the district at the next regular election held at least 78 days after the petition is filed. The petition shall be circulated in the manner required by Section 28-3 of The Election Code, objections thereto and the manner of their disposition shall be in accordance with Section 28-4 of The Election Code, and notice of the election shall be given in the manner provided in Article 12 of The Election Code. The Board shall cause the results of the referendum to be entered upon the records of the port district. If a majority of the vote on the proposition is in favor thereof, the Board shall declare the township to be disconnected from the district.
(Source: P.A. 82-565.)

(70 ILCS 1815/4) (from Ch. 19, par. 804)
Sec. 4.
All property of every kind owned by the Port District shall be exempt from taxation, provided that a tax may be levied upon a lessee of the Port District by reason of the value of a leasehold estate separate and apart from the fee simple title, or upon such improvements as are constructed and owned by others than the Port District.
(Source: P.A. 77-1799.)

(70 ILCS 1815/5) (from Ch. 19, par. 805)
Sec. 5. All property of the Port District shall be public grounds owned by a municipal corporation and used exclusively for public purposes within the tax exemption provisions of Sections 15-10, 15-15, 15-20, 15-30, 15-75, 15-140, 15-155, and 15-160 of the Property Tax Code.
(Source: P.A. 88-670, eff. 12-2-94.)

(70 ILCS 1815/6) (from Ch. 19, par. 806)
Sec. 6.
The Port District has the functions, powers and duties set out in Sections 6.1 through 6.11.
(Source: P.A. 77-1799.)

(70 ILCS 1815/6.1) (from Ch. 19, par. 806.1)
Sec. 6.1.
To study the existing harbor and airport facilities within the area of the Port District and to recommend to an appropriate governmental agency, including the General Assembly, such changes and modifications as may from time to time be required for continuing development therein and to meet changing business and commercial needs.
(Source: P.A. 77-1799.)

(70 ILCS 1815/6.2) (from Ch. 19, par. 806.2)
Sec. 6.2.
To make an investigation of conditions within the Port District and to prepare and adopt a comprehensive plan for the development of port facilities for the Port District. In preparing and recommending changes and modifications in existing harbor and airport facilities, or a comprehensive plan for the development of such port facilities, as above provided, the Port District if it deems desirable may set aside and allocate an area or areas, within the lands owned by it, to be leased to private parties for industrial, manufacturing, commercial, or harbor purposes, where such area or areas in the opinion of the Board, are not required for primary purposes in the development of harbor and port facilities for the use of public water, land, and air transportation, or will not be needed immediately for such purposes, and where such leasing in the opinion of the Board will aid and promote the development of terminal and port facilities.
(Source: P.A. 77-1799.)

(70 ILCS 1815/6.3) (from Ch. 19, par. 806.3)
Sec. 6.3.
To study and make recommendations to the proper authority for the improvement of terminal, lighterage, wharfage, warehousing, anchorage, transfer, and landing, and other facilities necessary for the promotion of commerce and the interchange of traffic within, to and from the Port District.
(Source: P.A. 77-1799.)

(70 ILCS 1815/6.4) (from Ch. 19, par. 806.4)
Sec. 6.4.
To study, prepare and recommend by specific proposals to the General Assembly changes in the jurisdiction of the Port District.
(Source: P.A. 77-1799.)

(70 ILCS 1815/6.5) (from Ch. 19, par. 806.5)
Sec. 6.5.
To petition any Federal, State, municipal or local authority, administrative, judicial and legislative, having jurisdiction in the premises, for the adoption and execution of any physical improvement, change in method, system of handling air traffic, freight, warehousing, docking, lightering, and transfer of freight, which in the opinion of the Board are designed to improve or better the handling of commerce in and through the Port District or improve terminal or transportation facilities therein.
(Source: P.A. 77-1799.)

(70 ILCS 1815/6.6) (from Ch. 19, par. 806.6)
Sec. 6.6.
To issue permits: for the construction of all wharves, piers, dolphins, booms, weirs, breakwaters, bulkheads, jetties, bridges or other structures of any kind, over, under, in, or within 40 feet of any navigable waters within the Port District; for the deposit of rock, earth, sand or other material, or any matter of any kind or description in such waters.
(Source: P.A. 77-1799.)

(70 ILCS 1815/6.7) (from Ch. 19, par. 806.7)
Sec. 6.7.
To prevent and remove obstructions, including the removal of wrecks.
(Source: P.A. 77-1799.)

(70 ILCS 1815/6.8) (from Ch. 19, par. 806.8)
Sec. 6.8.
To locate and establish dock lines, anchorage and shore or harbor lines.
(Source: P.A. 77-1799.)

(70 ILCS 1815/6.9) (from Ch. 19, par. 806.9)
Sec. 6.9.
Beyond the limits or jurisdiction of any municipality, to regulate the anchorage, moorage and speed of vessels and to establish and enforce regulations for the operation of bridges.
(Source: P.A. 77-1799.)

(70 ILCS 1815/6.10) (from Ch. 19, par. 806.10)
Sec. 6.10.
To acquire, own, construct, lease and maintain airport and water terminal facilities and transportation facilities within the Port District, and, subject to the provisions of Section 7 of this Act, to operate or contract for the operation of such facilities, and to fix and collect just, reasonable and nondiscriminatory charges or rentals for the use of such facilities. The charges or rentals so collected shall be deposited in the treasury of the Port District, and be used to defray the reasonable expenses of the Port District, and to pay the principal and interest upon any revenue bonds issued by the Port District.
(Source: P.A. 77-1799.)

(70 ILCS 1815/6.10a) (from Ch. 19, par. 806.10a)
Sec. 6.10a. To apply to proper federal authorities in order to establish, operate, maintain or lease a foreign trade zone; and to enter into contracts, receive grants, and perform such other duties which are necessary and proper for the operation of a foreign trade zone.
(Source: P.A. 83-440.)

(70 ILCS 1815/6.10b) (from Ch. 19, par. 806.10b)
Sec. 6.10b. To establish, organize, own, acquire, participate in, operate, sell and transfer Export Trading Companies, whether as shareholder, partner, or co-venturer, alone or in cooperation with federal, state or local governmental authorities, federal, state or national banking associations, or any other public or private corporation or person or persons. The term "Export Trading Companies" means a person, partnership, association, public or private corporation or similar organization, whether operated for profit or not for profit, which is organized and operated principally for purposes of exporting goods or services produced in the United States, importing goods or services produced in foreign countries, conducting third-country trading or facilitating such trade by providing one or more services in support of such trade. Such Export Trading Companies and all of the property thereof, wholly or partly owned, directly or indirectly, by the District, shall have the same privileges and immunities as accorded to the District; and Export Trading Companies may borrow money or obtain financial assistance from private lenders or federal and state governmental authorities or issue bonds with the same kinds of security, and in accordance with the same procedures, restrictions and privileges applicable when the District obtains financial assistance or issues bonds for any of its other authorized purposes. Such Export Trading Companies are authorized, if necessary or desirable, to apply for certification under Title II or Title III of the Export Trading Company Act of 1982.
(Source: P.A. 84-993.)

(70 ILCS 1815/6.11) (from Ch. 19, par. 806.11)
Sec. 6.11.
To enter into contracts dealing in any manner with the objects and purposes of this Act.
(Source: P.A. 77-1799.)

(70 ILCS 1815/6.12) (from Ch. 19, par. 806.12)
Sec. 6.12. Purchases made pursuant to this Act shall be made in compliance with the "Local Government Prompt Payment Act", approved by the Eighty-fourth General Assembly.
(Source: P.A. 84-731.)

(70 ILCS 1815/7) (from Ch. 19, par. 807)
Sec. 7.
Any public warehouse or other public storage or transportation facility owned or otherwise controlled by the Port District shall be operated by persons under contracts with the Port District. Any such contract shall reserve reasonable rentals or other charges payable to the Port District sufficient to pay the cost of maintaining, repairing, regulating and operating the facilities and to pay principal and interest upon any revenue bonds issued by the Port District and may contain such other conditions as may be mutually agreed upon. Upon the breach of any contract or if no contract is in existence as to any such facility, the District temporarily shall operate such facility until a contract for its operation can be negotiated.
(Source: P.A. 77-1799.)

(70 ILCS 1815/8) (from Ch. 19, par. 808)
Sec. 8.
All leases or other contracts for operation of any public warehouse or public grain elevator or transportation facilities owned or otherwise controlled by the Port District shall be governed by the following procedure: Notice shall be given by the Port District that bids will be received for the operation of such public warehouse or public grain elevator or transportation facilities. This notice shall state the time within which and the place where bids may be submitted, the time and place of opening bids, and shall be published not more than 30 days nor less than 15 days in advance of the first day for the submission of bids in one or more newspapers designated by the Port District which have a general circulation within the Port District; this notice shall include sufficient data for the proposed operation to enable bidders to understand the scope and nature of the operation; provided that contracts which by their nature are not adapted to award by competitive bidding, such as contracts for the services of individuals possessing a high degree of personal skill, contracts for the purchase or binding of magazines, books, periodicals, pamphlets, reports and similar articles, and contracts for utility services such as water, light, heat, telephone or telegraph, shall not be subject to the competitive bidding requirements of this Section.
(Source: P.A. 77-1799.)

(70 ILCS 1815/9) (from Ch. 19, par. 809)
Sec. 9.
The Board by ordinance, may promulgate reasonable regulations prescribing qualifications of the bidders as to experience, adequacy of equipment, ability to complete performance within the time set, and other factors in addition to financial responsibility, and may by ordinance provide for suitable performance guaranties to qualify a bid. Copies of all such regulations shall be made available to all bidders.
(Source: P.A. 77-1799.)

(70 ILCS 1815/10) (from Ch. 19, par. 810)
Sec. 10.
The Port District shall determine in advance the minimum income that should be produced by the public warehouse or public grain elevator or transportation facilities offered, and if no qualified bid will produce such minimum income, all bids may be rejected and the District shall then readvertise for bids. If after such readvertisement no responsible and satisfactory bid within the terms of the advertisement is received, the Port District may then negotiate a lease for not less than the amount of minimum income so determined. If, after negotiating for a lease as herein provided, it is found necessary to revise the minimum income to be produced by the facilities offered for lease, then the Port District shall again readvertise for bids, as herein provided, before negotiating a lease.
(Source: P.A. 77-1799.)

(70 ILCS 1815/11) (from Ch. 19, par. 811)
Sec. 11.
If the Port District temporarily operates any public warehouse or public grain elevator or transportation facilities as in this Act provided, such temporary operation shall not continue for more than 60 days without advertising for bids for the operation by contract of such facility as herein provided.
(Source: P.A. 77-1799.)

(70 ILCS 1815/12) (from Ch. 19, par. 812)
Sec. 12.
Unless and until revenues from operations conducted by the Port District are adequate to meet all expenditures or unless and until otherwise determined by act of the General Assembly, the Port District shall not incur any obligations for salaries, office or administrative expenses prior to the making of appropriations to meet such expenses.
(Source: P.A. 77-1799.)

(70 ILCS 1815/13) (from Ch. 19, par. 813)
Sec. 13. The District has power to acquire and accept by purchase, lease, gift, grant or otherwise any property and rights useful for its purposes and to provide for the development of channels, ports, harbors, airports, airfields, terminals, port facilities, terminal facilities, and other transportation facilities within the Port District adequate to serve the needs of commerce within the area served by the Port District. The Port District may acquire real or personal property or any rights therein in the manner, as near as may be, as is provided for the exercise of the right of eminent domain under the Eminent Domain Act, except that no property owned by any municipality within the Port District shall be taken or appropriated without first obtaining consent of the governing body of such municipality.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 1815/13.5)
Sec. 13.5. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 1815/14) (from Ch. 19, par. 814)
Sec. 14.
The Port District may lease to others for any period of time not to exceed 99 years, upon such terms as the Board may determine, any of its real property, rights of way or privileges, or any interest therein, or any part thereof, suitable for industrial, manufacturing, commercial or harbor purposes which, in the opinion of the Board, is no longer required for its primary purposes in the development of port and harbor facilities for the use of public transportation, or which may not be needed immediately for such purposes. But where such leases in the opinion of the Board will aid and promote such purposes in conjunction with such leases, the Port District may grant rights of way and privileges across property of the Port District. Such rights of way and privileges may be assignable and irrevocable during the term of any lease and may include the right to enter upon the property of the Port District to do such things as may be necessary for the enjoyment of leases, rights of way and privileges. Such leases may contain such conditions and retain such interest therein as the Board deems for the best interest of the Port District.
(Source: P.A. 77-1799.)

(70 ILCS 1815/15) (from Ch. 19, par. 815)
Sec. 15.
The Port District has the right and power to grant easements and permits for the use of any such real property, rights of way or privileges which in the opinion of the Board will not interfere with the use thereof by the Port District for its primary purposes. Such easements and permits may contain such conditions and retain such interest therein as the Board deems for the best interest of the District.
(Source: P.A. 77-1799.)

(70 ILCS 1815/16) (from Ch. 19, par. 816)
Sec. 16.
With respect to any and all leases, easements, rights of way, privileges and permits made or granted by the Board the Board may agree upon and collect the rentals, charges and fees that are deemed for the best interest of the District.
(Source: P.A. 77-1799.)

(70 ILCS 1815/17) (from Ch. 19, par. 817)
Sec. 17.
The Port District has power to apply for and accept grants, loans or appropriations from the Federal Government or any agency or instrumentality thereof, to be used for any of the purposes of the District and to enter into agreements with the Federal Government in relation to such grants, loans or appropriations.
(Source: P.A. 77-1799.)

(70 ILCS 1815/18) (from Ch. 19, par. 818)
Sec. 18.
The Port District has power to procure and enter into contracts for any type of insurance and indemnity against loss or damage to property from any cause, including loss of use and occupancy, against death or injury of any person, against employers' liability, against any act of any member, officer, or employee of the Board of the Port District in the performance of the duties of his office or employment or any other insurable risk.
(Source: P.A. 77-1799.)

(70 ILCS 1815/19) (from Ch. 19, par. 819)
Sec. 19.
The Port District has the continuing power to borrow money for the purpose of acquiring, constructing, reconstructing, extending or improving terminals, terminal facilities, port facilities and transportation facilities thereto, and for acquiring any property and equipment useful for the construction, reconstruction, extension, improvement or operation of its terminals, terminal facilities and port and transportation facilities, and for acquiring necessary cash working funds. To evidence the obligation of the District to repay any money borrowed the Port District, pursuant to ordinance adopted by the Board, from time to time may issue bonds or certificates and may also from time to time issue and dispose of its interest bearing revenue bonds or certificates to refund any bonds or certificates at maturity or pursuant to redemption provisions or at any time before maturity with the consent of the holders thereof.
(Source: P.A. 77-1799.)

(70 ILCS 1815/20) (from Ch. 19, par. 820)
Sec. 20.
All such bonds and certificates shall be payable solely from the revenues or income to be derived from terminals, terminal facilities or port and transportation facilities or any part thereof, may bear such date or dates, may mature at such time or times not exceeding 40 years from their respective dates, may bear interest at such rate or rates payable semiannually, may be in such form, may carry such registration privileges, may be executed in such manner, may be payable at such place or places, may be made subject to redemption in such manner and upon such terms, with or without premium as is stated on the face thereof, may be authenticated in such manner and may contain such terms and covenants, all as are provided by ordinance of the Port District.
(Source: P.A. 77-1799.)

(70 ILCS 1815/21) (from Ch. 19, par. 821)
Sec. 21.
The holder or holders of any bonds, certificates, or interest coupons issued by the District, may bring civil actions to compel the performance and observance of the Port District or any of its officers, agents or employees, of any contract or covenant made by the Port District with the holders of such bonds, certificates or interest coupons, and to compel the Port District and any of its officers, agents, or employees to perform any duties required (by provisions in the ordinance authorizing their issuance) to be performed for the benefit of the holders of any such bonds, certificates or interest coupons, and to enjoin the Port District and any of its officers, agents or employees from taking any action in conflict with any such contract or covenant, including the establishment of charges, fees and rates for the use of facilities as hereinafter provided.
(Source: P.A. 77-1799.)

(70 ILCS 1815/22) (from Ch. 19, par. 822)
Sec. 22.
Notwithstanding the form and tenor of any such bonds or certificates and in the absence of any express recital on the face thereof that it is nonnegotiable, all such bonds and certificates shall be negotiable instruments. Pending the preparation and execution of any such bonds or certificates, temporary bonds or certificates may be issued with or without interest coupons as may be provided by ordinance.
(Source: P.A. 77-1799.)

(70 ILCS 1815/23) (from Ch. 19, par. 823)
Sec. 23. The bonds or certificates shall be sold by the corporate authorities of the Port District in such manner as the Board determines except that if issued to bear interest at the maximum rate permitted in "An Act to authorize public corporations to issue bonds, other evidences of indebtedness and tax anticipation warrants subject to interest rate limitations set forth therein", approved May 26, 1970, as now or hereafter amended, the bonds shall be sold for not less than par and accrued interest, and except that the selling price of bonds bearing interest at a rate less than the maximum rate permitted in that Act shall be such that the interest cost to the District of the money received from the bond sale shall not exceed such maximum rate annually computed to absolute maturity of such bonds or certificates according to standard tables of bond values.
(Source: P.A. 82-902.)

(70 ILCS 1815/24) (from Ch. 19, par. 824)
Sec. 24.
Before the issuance of any bonds or certificates as herein provided, the Board shall fix and establish rates, charges and fees for the use of facilities acquired, constructed, reconstructed, extended or improved with the proceeds derived from the sale of such bonds, sufficient at all times with all other revenues of the District, to pay: (a) the cost of maintaining, repairing, regulating and operation of the facilities; and (b) the bonds or certificates and interest thereon as they shall become due; and (c) all sinking fund and other requirements provided by the ordinance authorizing the issuance of the bonds or certificates or as provided by any trust agreement executed to secure payment thereof.
(Source: P.A. 77-1799.)

(70 ILCS 1815/25) (from Ch. 19, par. 825)
Sec. 25.
To secure the payment of any or all bonds or certificates and for the purpose of setting forth the covenants and undertaking of the Port District in connection with the issuance thereof and the issuance of any additional bonds or certificates payable from such revenue income to be derived from the terminals, terminal facilities, port facilities and transportation facilities, the Port District may execute and deliver a trust agreement or agreements, provided that no lien upon any physical property owned by the Port District shall be created thereby. A remedy for any breach or default of the terms of any such trust agreement by the Port District may be by mandamus proceedings to compel performance and compliance therewith. The trust agreement may prescribe by whom or on whose behalf such action may be conducted.
(Source: P.A. 77-1799.)

(70 ILCS 1815/26) (from Ch. 19, par. 826)
Sec. 26.
Under no circumstances shall any bonds or certificates issued by the Port District or any other obligation of the Port District be or become an indebtedness or obligation of the State or of any other political subdivision of or municipality within the State, nor shall any such bond, certificate, or obligation be or become an indebtedness of the Port District within the purview of any constitutional limitation or provision. Each bond and certificate shall state clearly that it does not constitute such an indebtedness or obligation but is payable solely from the revenues or income of the Port District.
(Source: P.A. 77-1799.)

(70 ILCS 1815/27) (from Ch. 19, par. 827)
Sec. 27.
The State and all counties, cities, villages, incorporated towns and other municipal corporations, political subdivisions and public bodies, and public officers of any thereof, all banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies and other persons carrying on an insurance business, and all executors, administrators, guardians, trustees and other fiduciaries, may invest lawfully any sinking funds, moneys or other funds belonging to them or within their control in any bonds or certificates issued pursuant to this Act. The purpose of this Section is to authorize investment in such bonds or certificates, by all sinking, insurance, retirement, compensation, pension and trust funds, whether owned or controlled by private persons or public officers. Nothing contained in this Section relieves any person or officer from any duty to exercise reasonable care in selecting securities for purchase or investment.
(Source: P.A. 77-1799.)

(70 ILCS 1815/28) (from Ch. 19, par. 828)
Sec. 28. The Board may, after referendum approval, levy a tax for corporate purposes of the District annually at the rate approved by referendum, but which rate may not exceed .05% of the value of all taxable property within the Port District as equalized or assessed by the Department of Revenue.
If the Board desires to levy such a tax, it shall order that the proposition be submitted at a referendum to be held within the District. The Board shall certify its order and the proposition to the proper election officials, who shall submit the question to the voters at an election in accordance with the general election law. The Board shall cause the results of the referendum to be upon the records of the Port District. If a majority of the vote on the proposition is in favor of the proposition, the Board may thereafter levy a tax for corporate purposes at a rate not to exceed that approved by referendum but in no event to exceed .05% of the value of all taxable property within the District as equalized or assessed by the Department of Revenue.
The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall the Illinois Valley Regional
Port District levy a tax for corporate YES
purposes annually at a rate not to
exceed ....% of the value of taxable -------------------
property as equalized or assessed
by the Department of Revenue? NO
--------------------------------------------------------------
(Source: P.A. 81-1489; 81-1509.)

(70 ILCS 1815/29) (from Ch. 19, par. 829)
Sec. 29.
It is not lawful to make any fill or deposit of rock, earth, sand, or other material, or any refuse matter of any kind or description, or build or commence the building of any wharf, pier, dolphin boom, weir, breakwater, bulkhead, jetty, bridge, or other structure over, under, in or within 40 feet of any navigable waters within the Port District without first submitting the plans, profiles, and specifications therefor and such other data and information as may be required, to the Port District and receiving a permit therefor. Any person, corporation, company, city or municipality or other agency, which shall do any of the things prohibited by this Section, without securing a permit shall be guilty of a Class A misdemeanor. Any structure, fill or deposit erected or made in any public body of water within the Port District, in violation of this Section, is declared to be a purpresture and may be abated as such at the expense of the person, corporation, company, city, municipality or other agency responsible therefor, or if the Port District decides that such structure, fill or deposit may remain, the Port District may fix such rule, regulation, requirement, restrictions or rentals, or require and compel all changes, modifications and repairs which are deemed necessary to protect the interest of the Port District.
(Source: P.A. 77-2830.)

(70 ILCS 1815/30) (from Ch. 19, par. 830)
Sec. 30. The governing and administrative body of the Port District is a Board of 5 members, to be known as the Illinois Valley Regional Port District Board. All members of the Board shall be residents of the District and persons of recognized ability. One member shall be a resident of Putnam County, a second member shall be a resident of LaSalle County, a third member shall be a resident of Bureau County. The other members may reside anywhere in the District. The members of the Board shall serve without compensation, but shall be reimbursed for actual expenses incurred by them in the performance of their duties. However, any member of the Board who is appointed to the office of secretary or treasurer may receive compensation fixed by the Board for services as such officer.
(Source: P.A. 80-323.)

(70 ILCS 1815/31) (from Ch. 19, par. 831)
Sec. 31. The Governor, by and with the advice and consent of the Senate, shall appoint 2 members of the Board and fill any and all vacancies. If the Senate is in recess when such appointment is made, the Governor shall make a temporary appointment until the next meeting of the Senate. The County Board of LaSalle County, the County Board of Putnam County, and the County Board of Bureau County shall each appoint one member of the Board. Of the members initially appointed, the 2 appointed by the Governor shall be appointed for initial terms expiring July 1, 1972, and the 3 appointed by their county boards shall be appointed for initial terms expiring July 1, 1973. At the expiration of the term of each member, his successor shall be appointed in a like manner and with like regard to the place of residence of the appointee except that after September 30, 1973, appointments to be made by the several chairmen of county boards shall be made with the advice and consent of the respective county boards.
(Source: P.A. 86-1028.)

(70 ILCS 1815/32) (from Ch. 19, par. 832)
Sec. 32.
After the expiration of initial terms, such successor shall hold office for the term of 3 years beginning the first day of July of the year in which the term of office commences. In the case of a vacancy during the term of office of any member, the Governor shall make an appointment for the remainder of the term and until a successor is appointed and qualified in the usual manner. No more than 4 members of the Board may be affiliated with the same political party at the time of appointment.
(Source: P.A. 77-1799.)

(70 ILCS 1815/33) (from Ch. 19, par. 833)
Sec. 33.
The Governor and the respective Boards of Supervisors shall certify their appointments to the Secretary of State. Within 30 days after certification of appointment, and before entering upon the duties of his office, each member of the Board shall take and subscribe the constitutional oath of office and file it in the office of the Secretary of State.
(Source: P.A. 77-1799.)

(70 ILCS 1815/34) (from Ch. 19, par. 834)
Sec. 34.
Members of the Board shall hold office until their respective successors have been appointed and qualified. Any member may resign from his office, to take effect when his successor has been appointed and has qualified. The Governor may remove any member of the Board in case of incompetency, neglect of duty, or malfeasance in office. The Governor shall give such member a copy of the charges against him and an opportunity publicly to be heard in person or by counsel in his own defense upon not less than 10 days' notice. In case of failure to qualify within the time required, or of abandonment of his office or in case of death, conviction of a crime or removal from office, such office becomes vacant.
(Source: P.A. 77-1799.)

(70 ILCS 1815/35) (from Ch. 19, par. 835)
Sec. 35.
As soon as possible after appointment of the initial members the Board shall organize for the transaction of business, select a chairman and a temporary secretary from its own number, and adopt by-laws and regulations to govern its proceedings. The initial chairman and successors shall be elected by the Board from time to time for the term of his office as a member of the Board or for the term of 3 years, whichever is shorter.
(Source: P.A. 77-1799.)

(70 ILCS 1815/36) (from Ch. 19, par. 836)
Sec. 36. Regular meetings of the Board shall be held at least once in each calendar month, the time and place of meetings to be fixed by the Board. Three members of the Board constitute a quorum for the transaction of business. All action of the Board shall be by ordinance or resolution. The affirmative vote of at least 3 members shall be necessary for the adoption of any ordinance or resolution. All ordinances and resolutions before taking effect shall be approved and signed by the chairman of the Board, those he does not approve he shall return to the Board with his objections in writing at the next regular meeting of the Board after the passage thereof. If the chairman fails to return any ordinance or resolution with his objections by the time stated, the ordinance or resolution shall take effect without signature. Upon the return of any ordinance or resolution by the chairman with his objections, the vote by which the name was passed shall be reconsidered by the Board. Upon reconsideration if such ordinance or resolution is passed again by the affirmative vote of at least 4 members, it shall go into effect notwithstanding veto by the chairman.
(Source: P.A. 83-1060.)

(70 ILCS 1815/37) (from Ch. 19, par. 837)
Sec. 37.
All ordinances, resolutions and all proceedings of the Port District and all documents and records in its possession shall be public records and open to public inspection, except such documents and records as shall be kept or prepared by the Board for use in negotiations, court action or other proceedings to which the District is a party.
(Source: P.A. 77-1799.)

(70 ILCS 1815/38) (from Ch. 19, par. 838)
Sec. 38. The Board shall appoint a secretary and a treasurer, who need not be members of the Board, to hold office during the pleasure of the Board, and fix their duties and compensation. Before entering upon the duties of their respective offices each shall take and subscribe the constitutional oath of office, and the treasurer shall execute a bond in the amount and with corporate sureties approved by the Board. The bond shall be payable to the District in whatever penal sum is directed by the Board, conditioned upon the faithful performance of the duties of the office and the payment of all money received by him according to law and the orders of the Board. The Board may, at any time, require a new bond from the treasurer in such penal sum as may then be determined by the Board. The obligation of the sureties shall not extend to any loss sustained by insolvency, failure or closing of any savings and loan association or national or State bank wherein the treasurer has deposited funds if the bank or savings and loan association has been approved by the Board as a depositary for these funds. The oaths of office and the treasurer's bond shall be filed in the principal office of the Port District.
(Source: P.A. 83-541.)

(70 ILCS 1815/39) (from Ch. 19, par. 839)
Sec. 39. All funds deposited by the treasurer in any bank or savings and loan association shall be placed in the name of the Port District and shall be withdrawn or paid out only by check or draft upon the bank or savings and loan association, signed by the treasurer and countersigned by the chairman of the Board. The Board may designate any of its members or any officer or employee of the District to affix the signature of the chairman and another to affix the signature of the treasurer to any check or draft for payment of salaries or wages, and for payment of any other obligation of not more than $2,500.
No bank or savings and loan association shall receive public funds as permitted by this Section, unless it has complied with the requirements established pursuant to Section 6 of "An Act relating to certain investments of public funds by public agencies", approved July 23, 1943, as now or hereafter amended.
(Source: P.A. 83-541.)

(70 ILCS 1815/40) (from Ch. 19, par. 840)
Sec. 40.
In case any officer whose signature appears upon any bond or coupon or check or draft, issued pursuant to this Act, ceases to hold his office before the delivery thereof to the payee, his signature nevertheless shall be valid and sufficient for all purposes with the same effect as if he had remained in office until delivery.
(Source: P.A. 77-1799.)

(70 ILCS 1815/41) (from Ch. 19, par. 841)
Sec. 41. The Board may appoint a general manager who shall be a person of recognized ability and business experience to hold office during the pleasure of the Board. The general manager shall have management of the properties and business of the Port District and the employees thereof subject to the general control of the Board, shall direct the enforcement of all ordinances, resolutions, rules and regulations of the Board, and shall perform such other duties as may be prescribed from time to time by the Board. The Board may appoint a general attorney and a chief engineer, and shall provide for the appointment of other officers, attorneys, engineers, consultants, agents and employees when necessary. It shall define their duties and require bonds of such of them as the Board may designate. The general manager, general attorney, chief engineer, and all other officers employed pursuant to this Section shall be exempt from taking and subscribing any oath of office and shall not be members of the Board. The compensation of the general manager, general attorney, chief engineer, and all other officers, attorneys, consultants, agents and employees shall be fixed by the Board subject to the provisions of Section 12 of this Act.
(Source: P.A. 80-323.)

(70 ILCS 1815/42) (from Ch. 19, par. 842)
Sec. 42.
The Board shall have power to pass all ordinances and make all rules and regulations proper or necessary, and to carry into effect the powers granted to the Port District, with such fines or penalties as may be deemed proper. All fines and penalties shall be imposed by ordinances, which shall be published in a newspaper of general circulation, published in the area embraced by the Port District. No such ordinance shall take effect until 10 days after publication.
(Source: P.A. 77-1799.)

(70 ILCS 1815/43) (from Ch. 19, par. 843)
Sec. 43.
As soon after the end of each fiscal year as may be expedient, the Board shall cause to be prepared and printed a complete and detailed report and financial statement of the Port District operations and of its assets and liabilities. A reasonably sufficient number of copies of such report shall be printed for distribution to persons interested, upon request, and a copy thereof shall be filed with the Governor, and the county clerk of each county which is partially or wholly within the Port District. A copy of such report shall be addressed and mailed to the corporate authorities of each municipality within the Port District.
(Source: P.A. 77-1799.)

(70 ILCS 1815/44) (from Ch. 19, par. 844)
Sec. 44.
No civil action shall be commenced in any court against the District by any person for any injury to his person, unless it is commenced within one year from the date that the injury was received or the cause of action accrued. Within 6 months from the date that any injury was received or such cause of action accrued, any person who is about to commence any civil action in any court against the Port District for damages on account of any injury to his person shall file in the office of the secretary of the Board either by himself, his agent, or attorney, a statement, in writing, signed by himself, his agent, or attorney, giving the name of the person to whom the cause of action has accrued, the name and residence of the person injured, the date and about the hour of the accident, the place or location where the accident occurred and the name and address of the attending physician, if any. If such statement is not filed as provided, any such civil action commenced against the District shall be dismissed and the person to whom any cause of action accrued for any personal injury shall be forever barred from further suing.
(Source: P.A. 77-1799.)

(70 ILCS 1815/45) (from Ch. 19, par. 845)
Sec. 45.
The Board shall investigate conditions in which it has an interest within the Port District, the enforcement of its ordinances, rules and regulations, and the action, conduct and efficiency of all officers, agents and employees of the Port District. In the conduct of such investigations the Board may hold public hearings on its own motion, and shall do so on complaint or petition of any municipality within the District. Each member of the Board shall have power to administer oaths. The secretary, by order of the Board, shall issue subpoenas to secure the attendance and testimony of witnesses, and the production of books and papers relevant to such investigations and to any hearing before the Board or any member thereof.
(Source: P.A. 77-1799.)

(70 ILCS 1815/46) (from Ch. 19, par. 846)
Sec. 46.
Any circuit court, upon application of the Board, or any member thereof, may compel the attendance of witnesses, the production of books and papers, and giving of testimony before the Board or before any member thereof or any officers' committee appointed by the Board, by attachment for contempt or otherwise in the same manner as the production of evidence may be compelled before the court.
(Source: P.A. 77-1799.)

(70 ILCS 1815/47) (from Ch. 19, par. 847)
Sec. 47. All final administrative decisions of the Board shall be subject to judicial review pursuant to the provisions of the Administrative Review Law, and all amendments and modifications thereof, and the rules adopted pursuant thereto. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 82-783.)

(70 ILCS 1815/48) (from Ch. 19, par. 848)
Sec. 48. If any provision of this Act is held invalid such provision shall be deemed to be excised from this Act and the invalidity thereof shall not affect any of the other provisions of this Act. If the application of any provision of this Act to any person or circumstance is held invalid it shall not affect the application to such persons or circumstances other than those as to which it is invalid. The provisions of this Act shall not be considered as impairing, altering, modifying, repealing or superseding any of the jurisdiction or powers of the Illinois Commerce Commission or of the Department of Natural Resources under the Rivers, Lakes, and Streams Act. This Act shall be construed broadly and liberally to effectuate its purpose of improving the prosperity of the Port District by facilitating the removal and marketing of its raw materials and the development of industrial, mining and transportation employment.
(Source: P.A. 89-445, eff. 2-7-96.)

(70 ILCS 1815/49) (from Ch. 19, par. 849)
Sec. 49.
The provisions of the "Illinois Municipal Code", approved May 29, 1961, as amended, shall not be effective within the District insofar as the provisions of such Act conflict with the provisions of this Act or grant substantially the same powers to any municipal corporation as are granted to the Port District by this Act.
(Source: P.A. 77-1799.)



70 ILCS 1820/ - Jackson-Union Counties Regional Port District Act.

(70 ILCS 1820/1) (from Ch. 19, par. 851)
Sec. 1. This Act shall be known and may be cited as the "Jackson-Union Counties Regional Port District Act".
(Source: P.A. 79-1475.)

(70 ILCS 1820/2) (from Ch. 19, par. 852)
Sec. 2. When used in this Act, unless the context otherwise requires, the terms set out in Sections 2.1 through 2.21 have the meaning ascribed to them in those Sections.
(Source: P.A. 79-1475.)

(70 ILCS 1820/2.1) (from Ch. 19, par. 852.1)
Sec. 2.1. "District" or "Port District" means the Jackson-Union Counties Regional Port District created by this Act.
(Source: P.A. 79-1475.)

(70 ILCS 1820/2.2) (from Ch. 19, par. 852.2)
Sec. 2.2. "Terminal" means a public place, station or depot for receiving and delivering baggage, mail, freight or express matter and for any combination of such purposes, in connection with the transportation of persons and property on water or land or in the air.
(Source: P.A. 79-1475.)

(70 ILCS 1820/2.3) (from Ch. 19, par. 852.3)
Sec. 2.3. "Terminal facilities" means all land, buildings, structures, improvements, equipment and appliances useful in the operation of public warehouse, storage and transportation facilities for the accommodation of or in connection with commerce by water or land or in the air or useful as an aid, or constituting an advantage or convenience to, the safe landing, taking off and navigation of aircraft, or the safe and efficient operation or maintenance of a public airport; except that nothing in this definition contained shall be interpreted as granting authority to the District to acquire, purchase, create, erect or construct a bridge across any waterway which serves as a boundary between the State of Illinois and any other state.
(Source: P.A. 79-1475.)

(70 ILCS 1820/2.4) (from Ch. 19, par. 852.4)
Sec. 2.4. "Port Facilities" means all public structures, except terminal facilities as defined herein, that are in, over, under or adjacent to navigable waters and are necessary for or incident to the furtherance of water commerce and includes the widening and deepening of slips, harbors and navigable waters.
(Source: P.A. 79-1475.)

(70 ILCS 1820/2.5) (from Ch. 19, par. 852.5)
Sec. 2.5. "Aircraft" means any contrivance now known or hereafter invented, used or designed for navigation of, or flight in, the air.
(Source: P.A. 79-1475.)

(70 ILCS 1820/2.6) (from Ch. 19, par. 852.6)
Sec. 2.6. "Airport" means any locality, either land or water, which is used or designed for the landing and taking off of aircraft, or for the location of runways, landing fields, airdromes, hangars, buildings, structures, airport roadways and other facilities.
(Source: P.A. 79-1475.)

(70 ILCS 1820/2.7) (from Ch. 19, par. 852.7)
Sec. 2.7. "Airport Hazard" means any structure, or object of natural growth, located on or in the vicinity of an airport, or any use of land near an airport for the landing and take-off of aircraft.
(Source: P.A. 79-1475.)

(70 ILCS 1820/2.8) (from Ch. 19, par. 852.8)
Sec. 2.8. "Approach" means any path, course or zone defined by an ordinance of the District or by other lawful regulation, on the ground or in the air, or both, for the use of aircraft in landing and taking off from an airport located within the District.
(Source: P.A. 79-1475.)

(70 ILCS 1820/2.9) (from Ch. 19, par. 852.9)
Sec. 2.9. "Commercial Aircraft" means any aircraft other than public aircraft engaged in the business of transporting persons or property.
(Source: P.A. 79-1475.)

(70 ILCS 1820/2.10) (from Ch. 19, par. 852.10)
Sec. 2.10. "Private Aircraft" means any aircraft other than public and commercial aircraft.
(Source: P.A. 79-1475.)

(70 ILCS 1820/2.11) (from Ch. 19, par. 852.11)
Sec. 2.11. "Public Aircraft" means an aircraft used exclusively in the governmental service of the United States, or of any state or of any public agency, including military and naval aircraft.
(Source: P.A. 79-1475.)

(70 ILCS 1820/2.12) (from Ch. 19, par. 852.12)
Sec. 2.12. "Public Airport" means an airport owned by a Port District, an airport authority or other public agency which is used or is intended for use by public, commercial and private aircraft and by persons owning, managing, operating or desiring to use, inspect or repair any such aircraft or to use any such airport for aeronautical purposes.
(Source: P.A. 79-1475.)

(70 ILCS 1820/2.13) (from Ch. 19, par. 852.13)
Sec. 2.13. "Public Interest" means the protection, furtherance and advancement of the general welfare and of public health and safety and public necessity and convenience in respect to aeronautics.
(Source: P.A. 79-1475.)

(70 ILCS 1820/2.14) (from Ch. 19, par. 852.14)
Sec. 2.14. "Navigable waters" means any public waters which are or can be made usable for water commerce.
(Source: P.A. 79-1475.)

(70 ILCS 1820/2.15) (from Ch. 19, par. 852.15)
Sec. 2.15. "Governmental agency" means the Federal, State and any local governmental body, and any agency or instrumentality, corporate or otherwise, thereof.
(Source: P.A. 79-1475.)

(70 ILCS 1820/2.16) (from Ch. 19, par. 852.16)
Sec. 2.16. "Person" means any individual, firm, partnership, corporation, both domestic and foreign, company, association, or joint stock association; and includes any trustee, receiver, assignee or personal representative thereof.
(Source: P.A. 79-1475.)

(70 ILCS 1820/2.17) (from Ch. 19, par. 852.17)
Sec. 2.17. "General obligation bond" means any bond issued by the District any part of the principal or interest of which bond is to be paid by taxation.
(Source: P.A. 79-1475.)

(70 ILCS 1820/2.18) (from Ch. 19, par. 852.18)
Sec. 2.18. "Revenue Bond" means any bond issued by the District the principal and interest of which bond is payable solely from revenues or income derived from terminals, terminal facilities or port facilities of the District.
(Source: P.A. 79-1475.)

(70 ILCS 1820/2.19) (from Ch. 19, par. 852.19)
Sec. 2.19. "Board" means the Jackson-Union Counties Port District Board.
(Source: P.A. 79-1475.)

(70 ILCS 1820/2.20) (from Ch. 19, par. 852.20)
Sec. 2.20. "Governor" means the Governor of the State of Illinois.
(Source: P.A. 79-1475.)

(70 ILCS 1820/2.21) (from Ch. 19, par. 852.21)
Sec. 2.21. "Mayor" means the mayor, president, or other chief elected official of the following municipalities, as the case may require: the City of Grand Tower, the Village of Dowell, the City of Ava, the City of Murphysboro, the City of Carbondale, the City of Anna, the Village of Cobden, the Village of Makanda, the City of Jonesboro, the Village of Alto Pass, the Village of Elkville, the Village of Dongola, the Village of Campbell Hill, the Village of Mill Creek, the Village of Vergennes, the Village of DeSoto, and the Village of Gorham.
(Source: P.A. 90-655, eff. 7-30-98.)

(70 ILCS 1820/3) (from Ch. 19, par. 853)
Sec. 3. There is created a political subdivision, body politic, and municipal corporation by the name of the Jackson-Union Counties Regional Port District embracing the territory of Jackson County and Union County.
Territory may be annexed to the District in the manner hereinafter provided in this Act.
The District may sue and be sued in its corporate name but execution shall not in any case issue against any property of the District. It may adopt a common seal and change the same at pleasure.
(Source: P.A. 79-1475.)

(70 ILCS 1820/4) (from Ch. 19, par. 854)
Sec. 4. The Port District has the following rights and powers:
1. To issue permits: for the construction of all wharves, piers, dolphins, booms, weirs, breakwaters, bulkheads, jetties, bridges or other structures of any kind, over, under, in, or within 40 feet of any navigable waters within the Port District; for the deposit of rock, earth, sand or other material, or any matter of any kind or description in said waters; except that nothing contained in this paragraph 1 shall be construed so that it will be deemed necessary to obtain a permit from the District for the erection, operation or maintenance of any bridge crossing a waterway which serves as a boundary between the State of Illinois and any other state, when said erection, operation or maintenance is performed by any city within the District;
2. To prevent or remove obstructions in navigable waters, including the removal of wrecks;
3. To locate and establish dock lines and shore or harbor lines;
4. To regulate the anchorage, moorage and speed of water borne vessels and to establish and enforce regulations for the operation of bridges, except nothing contained in this paragraph 4 shall be construed to give the District authority to regulate the operation of any bridge crossing a waterway which serves as a boundary between the State of Illinois and any other state, when such operation is performed or to be performed by any city within the District;
5. To acquire, own, construct, lease, operate and maintain terminals, terminal facilities and port facilities, and to fix and collect just, reasonable and nondiscriminatory charges for the use of such facilities. The charges so collected shall be used to defray the reasonable expenses of the Port District and to pay the principal of and interest on any revenue bonds issued by the District;
6. To locate, establish and maintain a public airport, public airports and public airport facilities within its corporate limits or within or upon any body of water adjacent thereto, and to construct, develop, expand, extend and improve any such airport or airport facility;
7. To operate, maintain, manage, lease, sublease, and to make and enter into contracts for the use, operation or management of, and to provide rules and regulations for, the operation, management or use of, any public airport or public airport facility;
8. To fix, charge and collect reasonable rentals, tolls, fees, and charges for the use of any public airport, or any part thereof, or any public airport facility;
9. To establish, maintain, extend and improve roadways and approaches by land, water or air to any such airport and to contract or otherwise provide, by condemnation if necessary, for the removal of any airport hazard or the removal or relocation of all private structures, railways, mains, pipes, conduits, wires, poles, and all other facilities and equipment which may interfere with the location, expansion, development, or improvement of airports or with the safe approach thereto or takeoff therefrom by aircraft, and to pay the cost of removal or relocation; and, subject to the "Airport Zoning Act", approved July 17, 1945, as amended, to adopt, administer and enforce airport zoning regulations for territory which is within its corporate limits or which extends not more than 2 miles beyond its corporate limits;
10. To restrict the height of any object of natural growth or structure or structures within the vicinity of any airport or within the lines of an approach to any airport and, when necessary, for the reduction in the height of any such existing object or structure, to enter into an agreement for such reduction or to accomplish same by condemnation;
11. To agree with the State or federal governments or with any public agency in respect to the removal and relocation of any object of natural growth, airport hazard or any structure or building within the vicinity of any airport or within an approach and which is owned or within the control of such government or agency and to pay all or an agreed portion of the cost of such removal or relocation;
12. For the prevention of accidents, for the furtherance and protection of public health, safety and convenience in respect to aeronautics, for the protection of property and persons within the District from any hazard or nuisance resulting from the flight of aircraft, for the prevention of interference between, or collision of, aircraft while in flight or upon the ground, for the prevention or abatement of nuisances in the air or upon the ground or for the extension of increase in the usefulness or safety of any public airport or public airport facility owned by the District, the District may regulate and restrict the flight of aircraft while within or above the incorporated territory of the District;
13. To police its physical property only and all waterways and to exercise police powers in respect thereto or in respect to the enforcement of any rule or regulation provided by the ordinances of the District and to employ and commission police officers and other qualified persons to enforce the same. The use of any such public airport or public airport facility of the District shall be subject to the reasonable regulation and control of the District and upon such reasonable terms and conditions as shall be established by its Board. A regulatory ordinance of the District adopted under any provisions of this Section may provide for a suspension or revocation of any rights or privileges within the control of the District for a violation of any such regulatory ordinance. Nothing in this Section or in other provisions of this Act shall be construed to authorize the Board to establish or enforce any regulation or rule in respect to aviation, or the operation or maintenance of any airport facility within its jurisdiction, which is in conflict with any federal or state law or regulation applicable to the same subject matter;
14. To enter into agreements with the corporate authorities or governing body of any other municipal corporation or any political subdivision of this State to pay the reasonable expense of services furnished by such municipal corporation or political subdivision for or on account of income producing properties of the District;
15. To enter into contracts dealing in any manner with the objects and purposes of this Act;
16. To acquire, own, lease, sell or otherwise dispose of interests in and to real property and improvements situated thereupon and in personal property necessary to fulfill the purposes of the District;
17. To designate the fiscal year for the District;
18. To engage in any activity or operation which is incidental to and in furtherance of efficient operation to accomplish the District's primary purpose;
19. To build, construct, repair and maintain levees;
20. To enter into agreements with banks and other lending institutions guaranteeing the contract performance of a person or other business entity doing or planning to do business in the Jackson County and Union County area;
21. To make and give grants to a person or business entity doing or planning to do business in the Jackson County and Union County area;
22. To acquire, own, construct, lease, operate, and maintain industrial plants and facilities, including, but not limited to, ethanol plants and facilities, and the by-products therefrom, within the confines of Jackson County and Union County. The charges so collected shall be used to defray the reasonable expenses of the Port District and to pay the principal and interest of any revenue bonds issued by the district.
(Source: P.A. 91-357, eff. 7-29-99.)

(70 ILCS 1820/4.1) (from Ch. 19, par. 854.1)
Sec. 4.1. Purchases made pursuant to this Act shall be made in compliance with the "Local Government Prompt Payment Act", approved by the Eighty-fourth General Assembly.
(Source: P.A. 84-731.)

(70 ILCS 1820/5) (from Ch. 19, par. 855)
Sec. 5. The District has power to acquire and accept by purchase, lease, gift, grant or otherwise any property and rights useful for its purposes and to provide for the development of channels, ports, harbors, airports, airfields, terminals, port facilities and terminal facilities adequate to serve the needs of commerce within the District. The District shall also have the power to acquire and accept, by purchase, lease, gift, grant, or otherwise, any property and rights useful for its purpose, and to provide for the development, ownership, and construction of industrial sites, plants, and facilities, including, but not limited to, plants and facilities for ethanol and its by-products. The District may acquire real or personal property or any rights therein in the manner, as near as may be, as is provided for the exercise of the right of eminent domain under the Eminent Domain Act; except that no rights or property of any kind or character now or hereafter owned, leased, controlled or operated and used by, or necessary for the actual operations of, any common carrier engaged in interstate commerce, or of any other public utility subject to the jurisdiction of the Illinois Commerce Commission, shall be taken or appropriated by the District without first obtaining the approval of the Illinois Commerce Commission. Notwithstanding the provisions of any other Section of this Act, the District shall have full power and authority to lease any or all of its facilities for operation and maintenance to any person for such length of time and upon such terms as the District shall deem necessary.
Also the District may lease to others for any period of time, not to exceed 99 years, upon such terms as its Board may determine, any of its real property, rights of way or privileges, or any interest therein, or any part thereof, for industrial, manufacturing, commercial or harbor purposes, which is in the opinion of the Port District Board no longer required for its primary purposes in the development of port and harbor facilities for the use of public transportation, or which may not be immediately needed for such purposes, but where such leases will in the opinion of the Port District Board aid and promote such purposes, and in conjunction with such leases, the District may grant rights of way and privileges across the property of the District, which rights of way and privileges may be assignable and irrevocable during the term of any such lease and may include the right to enter upon the property of the District to do such things as may be necessary for the enjoyment of such leases, rights of way and privileges, and such leases may contain such conditions and retain such interest therein as may be deemed for the best interest of the District by such Board.
Also, the District shall have the right to grant easements and permits for the use of any such real property, rights of way or privileges which in the opinion of the Board will not interfere with the use thereof by the District for its primary purposes and such easements and permits may contain such conditions and retain such interest therein as may be deemed for the best interest of the District by the Board.
With respect to any and all leases, easements, rights of way, privileges and permits made or granted by the Board, the Board may agree upon and collect the rentals, charges and fees that may be deemed for the best interest of the District. Such rentals, charges and fees shall be used to defray the reasonable expenses of the District and to pay the principal of and interest on any revenue bonds issued by the District.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 1820/5.05)
Sec. 5.05. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 1820/5.1) (from Ch. 19, par. 855.1)
Sec. 5.1. The District is authorized and empowered to establish, organize, own, acquire, participate in, operate, sell and transfer Export Trading Companies, whether as shareholder, partner, or co-venturer, alone or in cooperation with federal, state or local governmental authorities, federal, state or national banking associations, or any other public or private corporation or person or persons. The term "Export Trading Companies" means a person, partnership, association, public or private corporation or similar organization, whether operated for profit or not for profit, which is organized and operated principally for purposes of exporting goods or services produced in the United States, importing goods or services produced in foreign countries, conducting third-country trading or facilitating such trade by providing one or more services in support of such trade. Such Export Trading Companies and all of the property thereof, wholly or partly owned, directly or indirectly, by the District, shall have the same privileges and immunities as accorded to the District; and Export Trading Companies may borrow money or obtain financial assistance from private lenders or federal and state governmental authorities or issue general obligation and revenue bonds with the same kinds of security, and in accordance with the same procedures, restrictions and privileges applicable when the District obtains financial assistance or issues bonds for any of its other authorized purposes. Such Export Trading Companies are authorized, if necessary or desirable, to apply for certification under Title II or Title III of the Export Trading Company Act of 1982.
(Source: P.A. 84-993.)

(70 ILCS 1820/6) (from Ch. 19, par. 856)
Sec. 6. The District has power to apply for and accept grants, loans, or appropriations from the Federal Government or any agency or instrumentality thereof to be used for any of the purposes of the District and to enter into any agreements with the Federal Government in relation to such grants, loans or appropriations.
The District may petition any federal, state, municipal, or local authority, administrative, judicial and legislative, having jurisdiction in the premises, for the adoption and execution of any physical improvement, change in method or system of handling freight, warehousing, docking, lightering, and transfer of freight, which in the opinion of the District is designed to improve or better the handling of commerce in and through the Port District or improve terminal or transportation facilities therein.
(Source: P.A. 79-1475.)

(70 ILCS 1820/7) (from Ch. 19, par. 857)
Sec. 7. The District has power to procure and enter into contracts for any type of insurance or indemnity against loss or damage to property from any cause, including loss of use and occupancy, against death or injury of any person, against employers' liability, against any act of any member, officer, or employee of the District in the performance of the duties of his office or employment or any other insurable risk.
(Source: P.A. 79-1475.)

(70 ILCS 1820/8) (from Ch. 19, par. 858)
Sec. 8. The District has the continuing power to borrow money and issue either general obligation bonds after approval by referendum as hereinafter provided or revenue bonds without referendum approval for the purpose of acquiring, constructing, reconstructing, extending or improving terminals, terminal facilities, airfields, airports and port facilities, and for acquiring necessary cash working funds.
The District may pursuant to ordinance adopted by the Board and without submitting the question to referendum from time to time issue and dispose of its interest bearing revenue bonds and may also in the same manner from time to time issue and dispose of its interest bearing revenue bonds to refund any revenue bonds at maturity or pursuant to redemption provisions or at any time before maturity with the consent of the holders thereof.
If the Board desires to issue general obligation bonds it shall adopt an ordinance specifying the amount of bonds to be issued, the purpose for which they will be issued, the maximum rate of interest they will bear which shall not be more than that permitted in "An Act to authorize public corporations to issue bonds, other evidences of indebtedness and tax anticipation warrants subject to interest rate limitations set forth therein", approved May 26, 1970, as now or hereafter amended. Such interest may be paid semiannually. The ordinance shall also specify the date of maturity which shall not be more than 20 years after the date of issuance and shall levy a tax that will be required to amortize such bonds. This ordinance shall not be effective until it has been submitted to referendum of, and approved by, the legal voters of the District. The Board shall certify its ordinance and the proposition to the proper election officials, who shall submit the question to the voters at an election in accordance with the general election law. If a majority of the vote on the proposition is in favor of the issuance of such general obligation bonds the county clerks shall annually extend taxes against all taxable property within the District at a rate sufficient to pay the maturing principal and interest of these bonds.
The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall general obligation
bonds in the amount of $.....
be issued by the Jackson-Union YES
Counties Regional Port District
for the purpose of ........., ----------------------------
maturing in not more than ...%
interest, and a tax levied to NO
pay the principal and
interest thereof?
--------------------------------------------------------------
(Source: P.A. 82-902.)

(70 ILCS 1820/9) (from Ch. 19, par. 859)
Sec. 9. All revenue bonds shall be payable solely from the revenues or income to be derived from the terminals, terminal facilities, airfields, airports or port facilities or any part thereof. The bonds may bear such date or dates and may mature at such time or times not exceeding 40 years from their respective dates, all as may be provided in the ordinance authorizing their issuance. All bonds, whether revenue or general obligation, may bear interest at such rate or rates not to exceed that permitted in "An Act to authorize public corporations to issue bonds, other evidences of indebtedness and tax anticipation warrants subject to interest rate limitations set forth therein", approved May 26, 1970, as now or hereafter amended. Such interest may be paid semiannually. All such bonds may be in such form, may carry such registration privileges, may be executed in such manner, may be payable at such place or places, may be made subject to redemption in such manner and upon such terms, with or without premium as is stated on the face thereof, may be authenticated in such manner and may contain such terms and covenants, all as may be provided in the ordinance authorizing issuance.
The holder or holders of any bonds or interest coupons appertaining thereto issued by the District may bring civil actions to compel the performance and observance by the District or any of its officers, agents or employees of any contract or covenant made by the District with the holders of such bonds or interest coupons and to compel the District and any of its officers, agents or employees to perform any duties required to be performed for the benefit of the holders of any such bonds or interest coupons by the provision in the ordinance authorizing their issuance, and to enjoin the District and any of its officers, agents or employees from taking any action in conflict with any such contract or covenant, including the establishment of charges, fees and rates for the use of facilities as hereinafter provided.
Notwithstanding the form and tenor of any bond, whether revenue or general obligation, and in the absence of any express recital on the face thereof that it is nonnegotiable, all such bonds shall be negotiable instruments. Pending the preparation and execution of any such bonds, temporary bonds may be issued with or without interest coupons as may be provided by ordinance.
(Source: P.A. 82-902.)

(70 ILCS 1820/10) (from Ch. 19, par. 860)
Sec. 10. All bonds, whether general obligation or revenue, shall be issued and sold by the Board in such manner as the Board shall determine. However, if any bonds are issued to bear interest at the maximum rate of interest allowed by Section 8 or 9, whichever may be applicable, the bonds shall be sold for not less than par and accrued interest. The selling price of bonds bearing interest at a rate less than the maximum allowable interest rate per annum shall be such that the interest cost to the District of the money received from the bond sale shall not exceed the maximum annual interest rate allowed by Section 8 or 9, whichever may be applicable, computed to absolute maturity of such bonds according to standard tables of bond values.
(Source: P.A. 79-1475.)

(70 ILCS 1820/11) (from Ch. 19, par. 861)
Sec. 11. Upon the issue of any revenue bonds as herein provided the Board shall fix and establish rates, charges and fees for the use of facilities acquired, constructed, reconstructed, extended or improved with the proceeds derived from the sale of said revenue bonds sufficient at all times with other revenues of the District, if any, to pay: (a) the cost of maintaining, repairing, regulating and operating the said facilities; and (b) the bonds and interest thereon as they become due, and all sinking fund requirements and other requirements provided by the ordinance authorizing the issuance of the bonds or as provided by any trust agreement executed to secure payment thereof.
To secure the payment of any or all revenue bonds and for the purpose of setting forth the covenants and undertaking of the District in connection with the issuance of revenue bonds and the issuance of any additional revenue bonds payable from such revenue income to be derived from the terminals, terminal facilities, airports, airfields and port facilities the District may execute and deliver a trust agreement or agreements except that no lien upon any physical property of the District shall be created thereby. A remedy for any breach or default of the terms of any such trust agreement by the District may be by mandamus proceedings in any court of competent jurisdiction to compel performance and compliance therewith, but the trust agreement may prescribe by whom or on whose behalf such action may be instituted.
(Source: P.A. 79-1475.)

(70 ILCS 1820/12) (from Ch. 19, par. 862)
Sec. 12. Under no circumstances shall any bonds issued by the District or any other obligation of the District be or become an indebtedness or obligation of the State of Illinois or of any other political subdivision of or municipality within the State.
No revenue bond shall be or become an indebtedness of the District within the purview of any constitutional limitation or provision, and it shall be plainly stated on the face of each revenue bond that it does not constitute such an indebtedness, or obligation but is payable solely from the revenues or income derived from terminals, terminal facilities, airports, airfields and port facilities.
(Source: P.A. 79-1475.)

(70 ILCS 1820/13) (from Ch. 19, par. 863)
Sec. 13. The Board may, after referendum approval, levy a tax for corporate purposes of the District annually at the rate approved by referendum, but which rate shall not exceed .05% of the value of all taxable property within the Port District as equalized or assessed by the Department of Revenue.
If the Board desires to levy such a tax it shall order that the question be submitted at a referendum to be held within the District. The Board shall certify its order and the proposition to the proper election officials, who shall submit the question to the voters at an election in accordance with the general election law. The Board shall cause the result of the referendum to be entered upon the records of the Port District. If a majority of the vote on the proposition is in favor of the proposition, the Board may annually thereafter levy a tax for corporate purposes at a rate not to exceed that approved by referendum but in no event to exceed .05% of the value of all taxable property within the District as equalized or assessed by the Department of Revenue.
The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall the Jackson-Union Counties
Regional Port District levy a YES
tax for corporate purposes annually
at a rate not to exceed ..% of -------------------------
the value of taxable property as
equalized or assessed by the NO
Department of Revenue?
--------------------------------------------------------------
(Source: P.A. 81-1489; 81-1509.)

(70 ILCS 1820/14) (from Ch. 19, par. 864)
Sec. 14. It is unlawful to make any fill or deposit of rock, earth, sand, or other material, or any refuse matter of any kind or description, or build or commence the building of any wharf, pier, dolphin, boom, weir, breakwater, bulkhead, jetty, bridge, or other structure over, under, or within 40 feet of any navigable waters within the Port District without first submitting the plans, profiles, and specifications therefor, and such other data and information as may be required, to the Port District and receiving a permit therefor; and any person, corporation, company, city or municipality or other agency, which shall do any of the things above prohibited, without securing a permit therefor as above provided, shall be guilty of a Class A misdemeanor; provided, however, that no such permit shall be required in the case of any project for which a permit shall have been secured from a proper governmental agency prior to the creation of the Port District nor shall any such permit be required in the case of any project to be undertaken by any city, village or incorporated town in the District, or any combination thereof, for which a permit is required from a governmental agency other than the District before the municipality can proceed with such project. And in such event, such municipalities, or any of them, shall give at least 10 days' notice to the District of the application for a permit for any such project from a governmental agency other than the District so that the District may be present and represent its position relative to such application before such other governmental agency. Any structure, fill or deposit erected or made in any of the public bodies of water within the Port District, in violation of the provisions of this Section, is a purpresture and may be abated as such at the expense of the person, corporation, company, municipality or other agency responsible therefore, or if, in the discretion of the Port District, it is decided that such structure, fill or deposit may remain, the Port District may fix such rule, regulation, requirement, restrictions, or rentals or require and compel such changes, modifications and repairs as shall be necessary to protect the interest of the Port District.
(Source: P.A. 79-1475.)

(70 ILCS 1820/15) (from Ch. 19, par. 865)
Sec. 15. On the effective date of this amendatory Act of the 97th General Assembly, the terms of office of the members of the Board appointed pursuant to this Act shall terminate and the board reconstituted. After the effective date of this amendatory Act of the 97th General Assembly, the governing and administrative body of the Port District shall be a Board consisting of 7 members, to be known as the Jackson-Union Counties Regional Port District Board. All members of the Board appointed by the Governor shall be residents of the District. Every member of the Board appointed by a unit of local government after the effective date of this amendatory Act of 1981 shall be a resident of the appointing unit of local government. The members of the Board shall serve without compensation but shall be reimbursed for actual expenses incurred by them in the performance of their duties. However, any member of the Board who is appointed to the office of secretary or treasurer may receive compensation for his services as such officer. No member of the Board or employee of the District shall have any private financial interest, profit or benefit in any contract, work or business of the District nor in the sale or lease of any property to or from the District.
(Source: P.A. 97-996, eff. 8-17-12.)

(70 ILCS 1820/16) (from Ch. 19, par. 866)
Sec. 16. Appointment; vacancies. The Governor shall appoint 3 members of the Board and each County Board of Jackson County and Union County shall appoint 2 members of the Board. All initial appointments shall be made within 60 days after this Act takes effect. Of this amendatory Act of the 97th General Assembly, of the 3 members initially appointed by the Governor one shall be appointed for an initial term expiring June 1, 2014, and 2 for an initial term expiring June 1, 2015. Of the 4 members initially appointed by the County Boards, 2 shall be appointed for an initial term expiring June 1, 2014, and 2 for an initial term expiring June 1, 2015. At the expiration of the term of any member, his or her successor shall be appointed by the Governor or the respective County Boards in like manner and with like regard to place of residence of the appointee, as in the case of appointments for the initial terms.
After the expiration of initial terms, each successor shall hold office for the term of 3 years beginning the first day of June of the year in which the term of office commences. In the case of a vacancy during the term of office of any member appointed by the Governor, the Governor shall make an appointment for the remainder of the term vacant and until a successor is appointed and qualified. In case of a vacancy during the term of office of any member appointed by a County Board, the proper County Board shall make an appointment for the remainder of the term vacant and until a successor is appointed and qualified. The Governor and each County Board shall certify their respective appointments to the Secretary of State. Within 30 days after certification of his or her appointment, and before entering upon the duties of his or her office, each member of the Board shall take and subscribe the constitutional oath of office and file it in the office of the Secretary of State.
Every person appointed to the Board after the effective date of this amendatory Act of 1981 shall be a resident of the unit of local government which makes the appointment. Persons appointed by the Governor shall reside in the district.
(Source: P.A. 96-1015, eff. 7-8-10; 97-996, eff. 8-17-12.)

(70 ILCS 1820/17) (from Ch. 19, par. 867)
Sec. 17. Members of the Board shall hold office until their respective successors have been appointed and qualified. Any member may resign from his office to take effect when his successor has been appointed and has qualified. The Governor and each County Board, respectively, may remove any member of the Board they have appointed in case of incompetency, neglect of duty or malfeasance in office. They shall give such member a copy of the charges against him and an opportunity to be publicly heard in person or by counsel in his own defense upon not less than 10 days' notice. In case of failure to qualify within the time required, or of abandonment of his office, or in case of death, conviction of a felony or removal from office, the office of such member shall become vacant. Each vacancy shall be filled for the unexpired term by appointment in like manner as in case of expiration of the term of a member of the Board.
(Source: P.A. 97-996, eff. 8-17-12.)

(70 ILCS 1820/18) (from Ch. 19, par. 868)
Sec. 18. As soon as possible after the appointment of the initial members, the Board shall organize for the transaction of business, select a chairman and a temporary secretary from its own number, and adopt bylaws and regulations to govern its proceedings. The initial chairman and successors shall be elected by the Board from time to time for the term of his office as a member of the Board.
(Source: P.A. 79-1475.)

(70 ILCS 1820/19) (from Ch. 19, par. 869)
Sec. 19. Regular meetings of the Board shall be held at least once in each calendar month, the time and place of such meetings to be fixed by the Board. Four members of the Board shall constitute a quorum for the transaction of business. All action of the Board shall be by ordinance or resolution and the affirmative vote of at least 4 members shall be necessary for the adoption of any ordinance or resolution. All such ordinances and resolutions before taking effect shall be approved by the chairman of the Board, and if he approves thereof he shall sign the same, and such as he does not approve he shall return to the Board with his objections thereto in writing at the next regular meeting of the Board occurring after the passage thereof. But in the case the chairman fails to return any ordinance or resolution with his objections thereto by the time aforesaid, he shall be deemed to have approved the same and it shall take effect accordingly. Upon the return of any ordinance or resolution by the chairman with his objections, the vote by which the same was passed shall be reconsidered by the Board, and if upon such reconsideration said ordinance or resolution is passed by the affirmative vote of at least 5 members, it shall go into effect notwithstanding the veto of the chairman. All ordinances, resolutions and all proceedings of the District and all documents and records in its possession shall be public records, and open to public inspection, except such documents and records as are kept or prepared by the Board for use in negotiations, legal actions or proceedings to which the District is a party.
(Source: P.A. 97-996, eff. 8-17-12.)

(70 ILCS 1820/20) (from Ch. 19, par. 870)
Sec. 20. The Board shall appoint a secretary and a treasurer, who need not be members of the Board, to hold office during the pleasure of the Board, and fix their duties and compensation. The secretary and treasurer shall be residents of the District. Before entering upon the duties of their respective offices they shall take and subscribe the constitutional oath of office, and the treasurer shall execute a bond with corporate sureties to be approved by the Board. The bond shall be payable to the District in whatever penal sum may be directed by the Board conditioned upon the faithful performance of the duties of the office and the payment of all money received by him according to law and the orders of the Board. The Board may, at any time, require a new bond from the treasurer in such penal sum as may then be determined by the Board. The obligation of the sureties shall not extend to any loss sustained by the insolvency, failure or closing of any savings and loan association or national or State bank wherein the treasurer has deposited funds if the bank or savings and loan association has been approved by the Board as a depositary for these funds. The oaths of office and the treasurer's bond shall be filed in the principal office of the District.
(Source: P.A. 83-541.)

(70 ILCS 1820/21) (from Ch. 19, par. 871)
Sec. 21. All funds deposited by the treasurer in any bank or savings and loan association shall be placed in the name of the District and shall be withdrawn or paid out only by check or draft upon the bank or savings and loan association, signed by the treasurer and countersigned by the chairman of the Board. Subject to prior approval of such designations by a majority of the Board, the chairman may designate any other Board member or any officer of the District to affix the signature of the chairman and the treasurer may designate any other officer of the District to affix the signature of the treasurer to any check or draft for payment of salaries or wages and for payment of any other obligation of not more than $2,500.
No bank or savings and loan association shall receive public funds as permitted by this Section, unless it has complied with the requirements established pursuant to Section 6 of "An Act relating to certain investments of public funds by public agencies", approved July 23, 1943, as now or hereafter amended.
(Source: P.A. 83-541.)

(70 ILCS 1820/22) (from Ch. 19, par. 872)
Sec. 22. In case any officer whose signature appears upon any check or draft issued pursuant to this Act, ceases to hold his office before the delivery thereof to the payee, his signature nevertheless shall be valid and sufficient for all purposes with the same effect as if he had remained in office until delivery thereof.
(Source: P.A. 79-1475.)

(70 ILCS 1820/23) (from Ch. 19, par. 873)
Sec. 23. The Board may appoint a general manager who shall be a person of recognized ability and business experience to hold office during the pleasure of the Board. The general manager shall have management of the properties and business of the District and the employees thereof subject to the general control of the Board, shall direct the enforcement of all ordinances, resolutions, rules and regulations of the Board, and shall perform such other duties as may be prescribed from time to time by the Board. The Board may appoint a general attorney and a chief engineer, and shall provide for the appointment of other officers, attorneys, engineers, consultants, agents and employees as may be necessary. It shall define their duties and may require bonds of such of them as the Board may designate. The general manager, general attorney, chief engineer, and all other officers provided for pursuant to this Section shall be exempt from taking and subscribing any oath of office and shall not be members of the Board. The compensation of the general manager, general attorney, chief engineer, and all other officers, attorneys, consultants, agents and employees shall be fixed by the Board.
(Source: P.A. 81-257.)

(70 ILCS 1820/24) (from Ch. 19, par. 874)
Sec. 24. The Board has power to pass all ordinances and make all rules and regulations proper or necessary, and to carry into effect the powers granted to the District, with such fines or penalties as may be deemed proper. All fines and penalties shall be imposed by ordinances, which shall be published in a newspaper of general circulation in the area embraced by the District. No such ordinance shall take effect until 10 days after its publication.
(Source: P.A. 79-1475.)

(70 ILCS 1820/25) (from Ch. 19, par. 875)
Sec. 25. Within 60 days after the end of each fiscal year, the Board shall cause to be prepared and printed a complete and detailed report and financial statement of the operations and assets and liabilities of the Port District. A reasonably sufficient number of copies of such report shall be printed for distribution to persons interested, upon request, and a copy thereof shall be filed with the Governor and the county clerks and the presiding officer of the county boards of Jackson and Union counties. A copy of such report shall be addressed to and mailed to the corporate authorities of each municipality within the area of the District.
(Source: P.A. 79-1475.)

(70 ILCS 1820/26) (from Ch. 19, par. 876)
Sec. 26. The Board may investigate conditions in which it has an interest within the area of the District, the enforcement of its ordinances, rules and regulations, and the action, conduct and efficiency of all officers, agents and employees of the District. In the conduct of such investigations the Board may hold public hearings on its own motion, and shall do so on complaint of any municipality within the District. Each member of the Board shall have power to administer oaths, and the secretary, by order of the Board, shall issue subpoenas to secure the attendance and testimony of witnesses, and the production of books and papers relevant to such investigations and to any hearing before the Board or any member thereof.
Any circuit court of this State, upon application of the Board, or any member thereof, may in its discretion compel the attendance of witnesses, the production of books and papers, and giving of testimony before the Board or before any member thereof or any officers' committee appointed by the Board, by attachment for contempt or otherwise in the same manner as the production of evidence may be compelled before the court.
(Source: P.A. 83-334.)

(70 ILCS 1820/27) (from Ch. 19, par. 877)
Sec. 27. All final administrative decisions of the Board hereunder shall be subject to judicial review pursuant to the provisions of the Administrative Review Law, and all amendments and modifications thereof, and the rules adopted pursuant thereto. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 82-783.)

(70 ILCS 1820/28) (from Ch. 19, par. 878)
Sec. 28. In the conduct of any investigation authorized by Section 26 the Port District shall, at its expense, provide a stenographer to take down all testimony and shall preserve a record of such proceedings. The notice of hearing, complaint, and all other documents in the nature of pleadings and written motions filed in the proceedings, the transcript of testimony and the orders or decision of the Board constitutes the record of such proceedings.
The Port District is not required to certify any record or file any answer or otherwise appear in any proceeding for judicial review of an administrative decision unless the party asking for review deposits with the clerk of the court the sum of 75 cents per page of the record representing the costs of such certification. Failure to make such deposit is grounds for dismissal of the action.
(Source: P.A. 79-1475.)

(70 ILCS 1820/29) (from Ch. 19, par. 879)
Sec. 29. If any provision of this Act is held invalid such provision shall be deemed to be excised from this Act and the invalidity thereof shall not affect any of the other provisions of this Act. If the application of any provision of this Act to any person or circumstance is held invalid it shall not affect the application to such persons or circumstances other than those as to which it is invalid. The provisions of this Act shall not be considered as impairing, altering, modifying, repealing or superseding any of the jurisdiction or powers of the Illinois Commerce Commission or of the Department of Natural Resources under the Rivers, Lakes, and Streams Act. Nothing in this Act or done under its authority shall apply to, restrict, limit or interfere with the use of any terminal facility or port facility owned or operated by any private person for the storage or handling or transfer of any commodity moving in interstate commerce or the use of the land and facilities of a common carrier or other public utility and the space above such land and facilities in the business of such common carrier or other public utility, without approval of the Illinois Commerce Commission and without the payment of just compensation to any such common carrier or other public utility for damages resulting from any such restriction, limitation, or interference.
(Source: P.A. 89-445, eff. 2-7-96.)

(70 ILCS 1820/30) (from Ch. 19, par. 880)
Sec. 30. The provisions of the Illinois Municipal Code, or the provisions of "An Act in relation to airport authorities", approved April 4, 1945, as amended, or the provisions of "An Act to empower counties to acquire, own, construct, manage, maintain, operate, and lease airports and landing fields, to levy taxes and issue bonds therefor, and to exercise the power of eminent domain", approved March 14, 1941, as amended, or the provisions of "An Act to authorize counties having less than 500,000 population to acquire, construct, improve, repair, maintain and operate certain airports, to charge for the use thereof and repealing a certain act herein named", approved July 17, 1945, as amended, or the provisions of "An Act in relation to the establishment, acquisition, maintenance and operation of airports and landing fields by counties of less than 500,000 population, and by such counties jointly with certain taxing districts located within or partly within such counties, and to provide methods for financing thereof", approved July 22, 1943, as amended, shall not be effective within the area of the District insofar as the provisions of said Acts conflict with the provisions of this Act or grant substantially the same powers to any municipal corporation or political subdivision as are granted to the District by this Act.
(Source: P.A. 79-1475.)

(70 ILCS 1820/31) (from Ch. 19, par. 881)
Sec. 31. Territory which is contiguous to the District and which is not included within any other port district may be annexed to and become a part of the District in the manner provided in Section 32 or 33 whichever may be applicable.
(Source: P.A. 79-1475.)

(70 ILCS 1820/32) (from Ch. 19, par. 882)
Sec. 32. At least 5% of the legal voters resident within the limits of such proposed addition to the District shall petition the circuit court for the county in which the major part of the District is situated, to cause the question to be submitted to the legal voters of such proposed additional territory shall become a part of the District and assume a proportionate share of the general obligation bonded indebtedness, if any, of the District. Such petition shall be addressed to the court and shall contain a definite description of the boundaries of the territory to be embraced in the proposed addition.
Upon filing any such petition with the clerk of the court, the court shall fix a time and place for a hearing upon the subject of the petition.
Notice shall be given by the court to whom the petition is addressed, or by the circuit clerk or sheriff of the county in which such petition is made at the order and direction of the court, of the time and place of the hearing upon the subject of the petition at least 20 days prior thereto by at least one publication thereof in any newspaper having general circulation within the area proposed to be annexed, and by mailing a copy of such notice to the mayor or president of the board of trustees of all cities, villages and incorporated towns within the District.
At the hearing all persons residing in or owning property situated in the area proposed to be annexed to the District may appear and be heard touching upon the sufficiency of the petition. If the court finds that the petition does not comply with the requirements of the law, the court shall dismiss the petition; but if the court finds that the petition is sufficient the court shall certify the proposition to the proper election officials, who shall submit the proposition to the voters at an election in accordance with the general election law. In addition to the requirements of the general election law, the notice of the referendum shall specify its purpose together with a description of the area proposed to be annexed to the District.
Each legal voter resident within the area proposed to be annexed to the District shall have the right to cast a ballot at such election. The proposition shall be in substantially the following form:
--------------------------------------------------------------
For joining the Jackson-Union Counties
Regional Port District and assuming a
proportionate share of general obligation bonded
indebtedness, if any.
--------------------------------------------------------------
Against joining the Jackson-Union Counties
Regional Port District and assuming a
proportionate share of general obligation
bonded indebtedness, if any.
--------------------------------------------------------------
The court shall cause a statement of the result of such election to be spread upon the records of the court.
If a majority of the votes cast upon the question of annexation to the District are in favor of becoming a part of such District, the court shall then enter an order stating that such additional territory shall thenceforth be an integral part of the Jackson-Union Counties Regional Port District and subject to all of the benefits of service and responsibilities of the District. The Circuit Clerk shall transmit a certified copy of the order to the circuit clerk of any other county in which any of the territory affected is situated.
(Source: P.A. 81-1489.)

(70 ILCS 1820/33) (from Ch. 19, par. 883)
Sec. 33. If there is territory contiguous to the District which has no legal voters residing therein, a petition to annex such territory, signed by all the owners of record of such territory may be filed with the circuit court for the county in which the major part of the District is situated. A time and place for a hearing on the subject of the petition shall be fixed and notice thereof shall be given in the manner provided in Section 32. At such hearing any owner of land in the territory proposed to be annexed, the District and any resident of the District may appear and be heard touching on the sufficiency of the petition. If the court finds that the petition satisfies the requirements of this Section it shall enter an order stating that thenceforth such territory shall be an integral part of the Jackson-Union Counties Regional Port District and subject to all of the benefits of service and responsibilities, including the assumption of a proportionate share of the general obligation bonded indebtedness, if any, of the District. The circuit clerk shall transmit a certified copy of the order of the court to the circuit clerk of any other county in which the annexed territory is situated.
(Source: P.A. 79-1475.)

(70 ILCS 1820/34) (from Ch. 19, par. 884)
Sec. 34. All property of every kind owned by the Port District shall be exempt from taxation. However, a tax may be levied upon a lessee of the Port District by reason of the value of a leasehold estate separate and apart from the fee simple title, or upon such improvements as are constructed and owned by others than the Port District.
(Source: P.A. 79-1475.)

(70 ILCS 1820/35) (from Ch. 19, par. 885)
Sec. 35. All property of the Port District shall be public grounds owned by a municipal corporation and used exclusively for public purposes within the tax exemption provisions of Sections 15-10, 15-15, 15-20, 15-30, 15-75, 15-140, 15-155, and 15-160 of the Property Tax Code.
(Source: P.A. 88-670, eff. 12-2-94.)



70 ILCS 1825/ - Joliet Regional Port District Act.

(70 ILCS 1825/1) (from Ch. 19, par. 251)
Sec. 1. This Act shall be known and may be cited as the "Joliet Regional Port District Act".
(Source: Laws 1957, p. 1302.)

(70 ILCS 1825/2) (from Ch. 19, par. 252)
Sec. 2. When used in this Act, unless the context otherwise requires, the terms set out in Sections 2.1 through 2.21 have the meaning ascribed to them in those Sections.
(Source: Laws 1965, p. 3150.)

(70 ILCS 1825/2.1) (from Ch. 19, par. 252.1)
Sec. 2.1. "District" or "Port District" means the Joliet Regional Port District created by this Act.
(Source: Laws 1965, p. 3150.)

(70 ILCS 1825/2.2) (from Ch. 19, par. 252.2)
Sec. 2.2. "Terminal" means a public place, station or depot for receiving and delivering baggage, mail, freight, or express matter and for any combination of such purposes, in connection with the transportation of persons and property on water or land or in the air.
(Source: Laws 1965, p. 3150.)

(70 ILCS 1825/2.3) (from Ch. 19, par. 252.3)
Sec. 2.3. "Terminal facilities" means all lands, buildings, structures, improvements, equipment and appliances useful in the operation of public warehouse, storage and transportation facilities for the accommodation of or in connection with commerce by water or land or in the air or useful as an aid, or constituting an advantage or convenience to, the safe landing, taking off and navigation of aircraft, or the safe and efficient operation of maintenance of a public airport.
(Source: Laws 1965, p. 3150.)

(70 ILCS 1825/2.4) (from Ch. 19, par. 252.4)
Sec. 2.4. "Port facilities" means all public structures, except terminal facilities as defined herein, that are in, over, under, or adjacent to navigable waters and are necessary for or incident to the furtherance of water commerce and includes the widening and deepening of slips, harbors, and navigable waters.
(Source: Laws 1965, p. 3150.)

(70 ILCS 1825/2.5) (from Ch. 19, par. 252.5)
Sec. 2.5. "Aircraft" means any contrivance now known or hereafter invented, used or designated for navigation of, or flight in, the air.
(Source: Laws 1965, p. 3150.)

(70 ILCS 1825/2.6) (from Ch. 19, par. 252.6)
Sec. 2.6. "Airport" means any locality, either land or water, which is used or designed for the landing and taking off of aircraft, or for the location of runways, landing fields, airdromes, hangars, buildings, structures, airport roadways and other facilities.
(Source: Laws 1965, p. 3150.)

(70 ILCS 1825/2.7) (from Ch. 19, par. 252.7)
Sec. 2.7. "Airport Hazard" means any structure, or object of natural growth, located on or in the vicinity of an airport, or any use of land near an airport which is hazardous to the use of such airport for the landing and take-off of aircraft.
(Source: Laws 1965, p. 3150.)

(70 ILCS 1825/2.8) (from Ch. 19, par. 252.8)
Sec. 2.8. "Approach" means any path, course or zone defined by an ordinance of the District or by other lawful regulation, on the ground or in the air, or both, for the use of aircraft in landing and taking off of an airport located within the District.
(Source: Laws 1965, p. 3150.)

(70 ILCS 1825/2.9) (from Ch. 19, par. 252.9)
Sec. 2.9. "Commercial Aircraft" means any aircraft other than public aircraft engaged in the business of transporting persons or property.
(Source: Laws 1965, p. 3150.)

(70 ILCS 1825/2.10) (from Ch. 19, par. 252.10)
Sec. 2.10. "Private Aircraft" means any aircraft other than public and commercial aircraft.
(Source: Laws 1965, p. 3150.)

(70 ILCS 1825/2.11) (from Ch. 19, par. 252.11)
Sec. 2.11. "Public Aircraft" means an aircraft used exclusively in the governmental service of the United States, or of any state or of any public agency, including military and naval aircraft.
(Source: Laws 1965, p. 3150.)

(70 ILCS 1825/2.12) (from Ch. 19, par. 252.12)
Sec. 2.12. "Public Airport" means an airport owned by a Port District, an airport authority or other public agency which is used or is intended for use by public, commercial and private aircraft and by persons owning, managing, operating or desiring to use, inspect or repair any such aircraft or to use any such airport for aeronautical purposes.
(Source: Laws 1965, p. 3150.)

(70 ILCS 1825/2.13) (from Ch. 19, par. 252.13)
Sec. 2.13. "Public Interest" means the protection, furtherance and advancement of the general welfare and of public health and safety and public necessity and convenience in respect to aeronautics.
(Source: Laws 1965, p. 3150.)

(70 ILCS 1825/2.14) (from Ch. 19, par. 252.14)
Sec. 2.14. "Navigable waters" means any public waters which are or can be made usable for water commerce.
(Source: Laws 1965, p. 3150.)

(70 ILCS 1825/2.15) (from Ch. 19, par. 252.15)
Sec. 2.15. "Governmental Agency" means the Federal, State and any local government body, and any agency or instrumentality, corporate or otherwise, thereof.
(Source: Laws 1965, p. 3150.)

(70 ILCS 1825/2.16) (from Ch. 19, par. 252.16)
Sec. 2.16. "Person" means any individual, firm, partnership, corporation, both domestic and foreign, company, association or joint stock association, and includes any trustee, receiver, assignee, or personal representative thereof.
(Source: Laws 1965, p. 3150.)

(70 ILCS 1825/2.17) (from Ch. 19, par. 252.17)
Sec. 2.17. "General Obligation bond" means any bond issued by the District any part of the principal or interest of which bond is to be paid by taxation.
(Source: Laws 1965, p. 3150.)

(70 ILCS 1825/2.18) (from Ch. 19, par. 252.18)
Sec. 2.18. "Revenue bond" means any bond issued by the District the principal and interest of which bond is payable solely from revenues or income derived from terminal, terminal facilities, or port facilities of the District.
(Source: Laws 1965, p. 3150.)

(70 ILCS 1825/2.19) (from Ch. 19, par. 252.19)
Sec. 2.19. "Board" means the Joliet Regional Port District Board.
(Source: Laws 1965, p. 3150.)

(70 ILCS 1825/2.20) (from Ch. 19, par. 252.20)
Sec. 2.20. "Governor" means the Governor of the State of Illinois.
(Source: Laws 1965, p. 3150.)

(70 ILCS 1825/2.21) (from Ch. 19, par. 252.21)
Sec. 2.21. "Mayor" means the Mayor of the City of Joliet.
(Source: Laws 1965, p. 3150.)

(70 ILCS 1825/3) (from Ch. 19, par. 253)
Sec. 3. There is created a political subdivision, body politic, and municipal corporation by the name of the Joliet Regional Port District embracing all the territory included within the present limits of the following townships in Will County, Illinois, now adjoining or traversed by the Illinois Waterway: DuPage, Lockport, Joliet, Troy and Channahon. Territory may be annexed to the District in the manner hereinafter provided in this Act. The District may sue and be sued in its corporate name but execution shall not in any case issue against any property of the District. It may adopt a common seal and change the same at pleasure.
(Source: Laws 1957, p. 1302.)

(70 ILCS 1825/3.1) (from Ch. 19, par. 253.1)
Sec. 3.1. It is declared that the main purpose of this Act is to promote industrial, commercial and transportation activities, thereby reducing the evils attendant upon unemployment and enhancing the public health and welfare of this State.
All property of every kind belonging to the Port District shall be exempt from taxation, provided that taxes may be assessed and levied upon a lessee of the District by reason of the value of the real estate and all improvements thereon. All property of the District shall be construed as constituting public property owned by a municipal corporation and used exclusively for public purposes within the provisions of Section 15-155 of the Property Tax Code.
(Source: P.A. 88-670, eff. 12-2-94.)

(70 ILCS 1825/4) (from Ch. 19, par. 254)
Sec. 4. In addition to powers otherwise provided for, the Port District has the rights and powers set out in Sections 4.1 through 4.24.
(Source: P.A. 83-1102.)

(70 ILCS 1825/4.1) (from Ch. 19, par. 254.1)
Sec. 4.1. To issue permits: for the construction of all wharves, piers, dolphins, booms, weirs, breakwaters, bulkheads, jetties, bridges, or other structures of any kind, over, under, in, or within 50 feet of any navigable waters within the Port District; for the deposit of rock, earth, sand, or other material, or any matter of any kind or description in such waters.
(Source: Laws 1965, p. 3150.)

(70 ILCS 1825/4.2) (from Ch. 19, par. 254.2)
Sec. 4.2. To prevent or remove obstructions in navigable waters including the removal of wrecks.
(Source: Laws 1965, p. 3150.)

(70 ILCS 1825/4.3) (from Ch. 19, par. 254.3)
Sec. 4.3. To locate and establish dock lines and shore or harbor lines.
(Source: Laws 1965, p. 3150.)

(70 ILCS 1825/4.4) (from Ch. 19, par. 254.4)
Sec. 4.4. To regulate the anchorage, moorage, and speed of water-borne vessels and to establish and enforce regulations for the operation of bridges.
(Source: Laws 1965, p. 3150.)

(70 ILCS 1825/4.5) (from Ch. 19, par. 254.5)
Sec. 4.5. To acquire, own, construct, lease and lease to others, operate, and maintain terminals, terminal facilities, and port facilities, and to fix and collect just, reasonable, and non-discriminatory charges for the use of such facilities. The charges so collected shall be used to defray the reasonable expenses of the Port District and to pay the principal of and the interest on any revenue bonds issued by the District.
(Source: Laws 1965, p. 3150.)

(70 ILCS 1825/4.6) (from Ch. 19, par. 254.6)
Sec. 4.6. To locate, establish and maintain a public airport, public airports and public airport facilities within its corporate limits or within or upon any body of water adjacent thereto, and to construct, develop, expand, extend and improve any such airport or airport facility.
Such power and those related thereto may be exercised only with the approval of the voters in the district. The Board shall by ordinance, duly adopted, cause to be submitted to the legal voters of the district a proposition to establish and maintain an airport within the district by certifying the proposition and the ordinance to the proper election officials who shall submit the proposition to the voters at an election in accordance with the general election law. In addition to the requirements of the general election law, notice of the submission of such proposition at any election shall be published at least 10 days prior to the date of the election at least once in one or more newspapers published in the district or, if no newspaper is published in the district, in one or more newspapers with a general circulation within the district. The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall the Joliet Yes
Regional Port District
be authorized to establish ---------------------------------
and maintain a public
airport facility ? No
--------------------------------------------------------------
If a majority of those voting upon the proposition vote in favor of the proposition, the Board may thereafter exercise such powers.
(Source: P.A. 83-1102.)

(70 ILCS 1825/4.7) (from Ch. 19, par. 254.7)
Sec. 4.7. To operate, maintain, manage, lease, sublease, and to make and enter into contracts for the use, operation or management of, and to provide rules and regulations for, the operation, management or use of, any public airport or public airport facility.
(Source: Laws 1965, p. 3150.)

(70 ILCS 1825/4.8) (from Ch. 19, par. 254.8)
Sec. 4.8. To fix, charge and collect reasonable rentals, tolls, fees, and charges for the use of any public airport, or any part thereof, or any public airport facility.
(Source: Laws 1965, p. 3150.)

(70 ILCS 1825/4.9) (from Ch. 19, par. 254.9)
Sec. 4.9. To establish, maintain, extend and improve roadways and approaches by land, water or air to any such airport and to contract or otherwise provide, by condemnation if necessary, for the removal of any airport hazard or the removal or relocation of all private structures, railways, mains, pipes, conduits, wires, poles, and all other facilities and equipment which may interfere with the location, expansion, development, or improvement of airports or with the safe approach thereto or take-off therefrom by aircraft, and to pay the cost of removal or relocation; and, subject to the "Airport Zoning Act", approved July 17, 1945, as amended, to adopt, administer and enforce airport zoning regulations for territory which is within its corporate limits or which extends not more than 2 miles beyond its corporate limits.
(Source: Laws 1965, p. 3150.)

(70 ILCS 1825/4.10) (from Ch. 19, par. 254.10)
Sec. 4.10. To restrict the height of any object of natural growth or structure or structures within the vicinity of any airport or within the lines of an approach to any airport and, when necessary, for the reduction in the height of any such existing object or structure, to enter into an agreement for such reduction or to accomplish same by condemnation.
(Source: Laws 1965, p. 3150.)

(70 ILCS 1825/4.11) (from Ch. 19, par. 254.11)
Sec. 4.11. To agree with the state or federal governments or with any public agency in respect to the removal and relocation of any object of natural growth, airport hazard or any structure or building within the vicinity of any airport or within an approach and which is owned or within the control of such government or agency and to pay all or an agreed portion of the cost of such removal or relocation.
(Source: Laws 1965, p. 3150.)

(70 ILCS 1825/4.12) (from Ch. 19, par. 254.12)
Sec. 4.12. For the prevention of accidents, for the furtherance and protection of public health, safety and convenience in respect to aeronautics, for the protection of property and persons within the district from any hazard or nuisance resulting from the flight of aircraft, for the prevention of interference between, or collision of, aircraft while in flight or upon the ground, for the prevention or abatement of nuisances in the air or upon the ground or for the extension of increase in the usefulness or safety of any public airport or public airport facility owned by the District, the District may regulate and restrict the flight of aircraft while within or above the incorporated territory of the District.
(Source: Laws 1965, p. 3150.)

(70 ILCS 1825/4.13) (from Ch. 19, par. 254.13)
Sec. 4.13. To police its physical property only and all waterways and to exercise police powers in respect thereto or in respect to the enforcement of any rule or regulation provided by the ordinances of the District and to employ and commission police officers and other qualified persons to enforce the same. The use of any such public airport or public airport facility of the District shall be subject to the reasonable regulation and control of the District and upon such reasonable terms and conditions as shall be established by its Board. A regulatory ordinance of the District adopted under any provisions of this Section may provide for a suspension or revocation of any rights or privileges within the control of the District for a violation of any such regulatory ordinance. Nothing in this Section or in other provisions of this Act shall be construed to authorize the Board to establish or enforce any regulation or rule in respect to aviation, or the operation or maintenance of any airport facility within its jurisdiction, which is in conflict with any federal or state law or regulation applicable to the same subject matter.
(Source: Laws 1965, p. 3150.)

(70 ILCS 1825/4.14) (from Ch. 19, par. 254.14)
Sec. 4.14. To enter into agreements with the corporate authorities or governing body of any other municipal corporation or any political subdivision of this State to pay the reasonable expense of services furnished by such municipal corporation or political subdivision for or on account of income producing properties of the district.
(Source: Laws 1965, p. 3150.)

(70 ILCS 1825/4.14a) (from Ch. 19, par. 254.14a)
Sec. 4.14a. To establish, organize, own, acquire, participate in, operate, sell and transfer Export Trading Companies, whether as shareholder, partner, or co-venturer, alone or in cooperation with federal, state or local governmental authorities, federal, state or national banking associations, or any other public or private corporation or person or persons. The term "Export Trading Companies" means a person, partnership, association, public or private corporation or similar organization, whether operated for profit or not for profit, which is organized and operated principally for purposes of exporting goods or services produced in the United States, importing goods or services produced in foreign countries, conducting third-country trading or facilitating such trade by providing one or more services in support of such trade. Such Export Trading Companies and all of the property thereof, wholly or partly owned, directly or indirectly, by the District, shall have the same privileges and immunities as accorded to the District; and Export Trading Companies may borrow money or obtain financial assistance from private lenders or federal and state governmental authorities or issue general obligation and revenue bonds with the same kinds of security, and in accordance with the same procedures, restrictions and privileges applicable when the District obtains financial assistance or issues bonds for any of its other authorized purposes. Such Export Trading Companies are authorized, if necessary or desirable, to apply for certification under Title II or Title III of the Export Trading Company Act of 1982.
(Source: P.A. 84-993.)

(70 ILCS 1825/4.15) (from Ch. 19, par. 254.15)
Sec. 4.15. To enter into contracts dealing in any manner with the objects and purposes of this Act.
(Source: Laws 1965, p. 3150.)

(70 ILCS 1825/4.16) (from Ch. 19, par. 254.16)
Sec. 4.16. To acquire, own, lease, sell or otherwise dispose of interests in and to real property and improvements situated thereon and in personal property necessary to fulfill the purposes of the District.
(Source: Laws 1965, p. 3150.)

(70 ILCS 1825/4.17) (from Ch. 19, par. 254.17)
Sec. 4.17. To designate the fiscal year for the District.
(Source: Laws 1965, p. 3150.)

(70 ILCS 1825/4.18) (from Ch. 19, par. 254.18)
Sec. 4.18. To establish, maintain, expand and improve roadways, railroads, and approaches by land, or water, to any such terminal, terminal facility and port facilities, and to contract or otherwise provide by condemnation, if necessary, for the removal of any port, terminal, terminal facilities and port facility hazards or the removal or relocation of all private structures, railroads, mains, pipes, conduits, wires, poles, and all other facilities and equipment which may interfere with the location, expansion, development or improvement of ports, terminals, terminal facilities and port facilities or with the safe approach thereto, or exit or takeoff therefrom by vehicles, vessels, barges and other means of transportation, and to pay the cost of removal or relocation.
(Source: P.A. 83-1102.)

(70 ILCS 1825/4.19) (from Ch. 19, par. 254.19)
Sec. 4.19. Acquire, own, construct, lease, operate and maintain terminals, terminal facilities and port facilities, including, but not limited to: launching, mooring, docking, storing, parking and repairing facilities and services for all waterborne vessels used for pleasure and commercial purposes; parking facilities for motor vehicles and boat trailers used in connection with such vessels; roads and tracks to such facilities; and fixing and collecting just, reasonable, and nondiscriminatory charges for the use of such facilities. The charges so collected shall be used to defray the reasonable expenses of the Port District and to pay the principal of and interest on any revenue bonds issued by the District.
The District may, if it deems desirable, set aside and allocate an area or areas within the lands held by it or acquired by it to be leased to private parties for industrial, manufacturing, commercial or harbor purposes, where such area or areas are not in the opinion of the District immediately required for its primary purpose in the development of harbor and port facilities for the use of public water and land transportation and where such leasing will, in the opinion of the District, aid and promote the development of terminal and port facilities. Such leases may be made for such duration as the District deems desirable, but not to exceed 10 years.
(Source: P.A. 83-1102.)

(70 ILCS 1825/4.20) (from Ch. 19, par. 254.20)
Sec. 4.20. To create, establish, maintain and operate a public incinerator for waste disposal by incineration by any means or method, for use by municipalities for the disposal of municipal wastes and by industries for the disposal of industrial waste; and to lease land and said incineration facilities for the operation of an incinerator for a term not exceeding 99 years and to fix and collect just, reasonable and non-discriminatory charges for the use of such incinerating facilities, and to use the charges or lease proceeds to defray the reasonable expenses of the Port District, and to pay the principal of and interest on any revenue bonds issued by the Port District.
(Source: P.A. 83-1102.)

(70 ILCS 1825/4.21) (from Ch. 19, par. 254.21)
Sec. 4.21. The District may acquire, erect, construct, maintain and operate aquariums, museums and other edifices for the collection and display of objects pertaining to natural history or the arts and sciences; and may permit the directors or trustees of any corporation or society organized for the erection, construction, maintenance and operation of any aquarium, museum or other such edifice to perform such erection, construction, maintenance and operation on or within any property now or hereafter owned by or under the control or supervision of the District.
The District may contract with any such directors or trustees relative to such acquisition, erection, construction, maintenance and operation.
The District may charge, or may authorize such directors or trustees to charge an admission fee, the proceeds of which shall be devoted exclusively to such erection, construction, maintenance and operation.
(Source: P.A. 83-1102.)

(70 ILCS 1825/4.22) (from Ch. 19, par. 254.22)
Sec. 4.22. To acquire, erect, construct, reconstruct, improve, maintain and operate one or more, or a combination or combinations of, industrial buildings, office buildings, buildings to be used as factories, mill shops, processing plants, packaging plants, assembly plants, fabricating plants, and buildings to be used as warehouses and other industrial projects.
"Industrial project" means any (1) capital project, comprising one or more buildings or other structures, improvements, machinery and equipment, whether or not on the same site or sites now existing or hereafter acquired, suitable for use by any manufacturing, industrial, research, transportation or commercial enterprise, including but not limited to, use as a factory, mill, processing plant, assembly plant, packaging plant, fabricating plant, office building, industrial distribution center, warehouse, repair, overhaul or service facility, freight terminal, research facility, test facility, railroad facility, or commercial facility, and including also the sites thereof and other rights in land therefor whether improved or unimproved, site preparation and landscaping, and all appurtenances and facilities incidental thereto such as utilities, access roads, railroad sidings, truck docking and similar facilities, parking facilities, dockage, wharfage, railroad roadbed, track, trestle, depot, terminal, switching and signaling equipment or related equipment, and other improvements necessary or convenient thereto; or (2) any land, buildings, machinery or equipment comprising an addition to or renovation, rehabilitation or improvement of any existing capital project.
(Source: P.A. 83-1102.)

(70 ILCS 1825/4.23) (from Ch. 19, par. 254.23)
Sec. 4.23. To acquire, erect, construct, maintain and operate FM, AM or special frequency band, broadcast stations, connected with marine, aviation, mobile, Port District Police, television, satellite and research communications. To purchase the necessary relay and antenna base facilities, satellite facilities, exchanger and transmission devices, interoffice and telephonic devices, transmission equipment and reception facilities to enable the Port District to carry out its mission of airport and port development. To receive and hold State and Federal licenses in the Port District's name. To apply to the necessary State and Federal agencies for the acquisition, ownership and operation of broadcast stations.
(Source: P.A. 83-1102.)

(70 ILCS 1825/4.24) (from Ch. 19, par. 254.24)
Sec. 4.24. To do any act which is enumerated in Section 11-74.1-1 of the "Illinois Municipal Code", approved May 29, 1961, as now or hereafter amended, in the same manner and form as though the District were a municipality as referred to in such Section.
(Source: P.A. 83-1102.)

(70 ILCS 1825/4.25) (from Ch. 19, par. 254.25)
Sec. 4.25. Purchases made pursuant to this Act shall be made in compliance with the "Local Government Prompt Payment Act", approved by the Eighty-fourth General Assembly.
(Source: P.A. 84-731.)

(70 ILCS 1825/5) (from Ch. 19, par. 255)
Sec. 5. The District has power to acquire and accept by purchase, lease, gift, grant, or otherwise any property or rights useful for its purposes, and to provide for the development of channels, ports, harbors, airports, airfields, terminals, port facilities, and terminal facilities adequate to serve the needs of commerce within the District. The District may acquire real or personal property or any rights therein in the manner, as near as may be, as is provided for the exercise of the right of eminent domain under the Eminent Domain Act, except that no rights or property of any kind or character now or hereafter owned, leased, controlled or operated and used by, or necessary for the actual operations of, any common carrier engaged in interstate commerce, or of any other public utility subject to the jurisdiction of the Illinois Commerce Commission, shall be taken or appropriated by the District without first obtaining the approval of the Illinois Commerce Commission.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 1825/5.05)
Sec. 5.05. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 1825/5.1) (from Ch. 19, par. 255.1)
Sec. 5.1. Riverboat gambling. Notwithstanding any other provision of this Act, the District may not regulate the operation, conduct, or navigation of any riverboat gambling casino licensed under the Riverboat Gambling Act, and the District may not license, tax, or otherwise levy any assessment of any kind on any riverboat gambling casino licensed under the Riverboat Gambling Act. The General Assembly declares that the powers to regulate the operation, conduct, and navigation of riverboat gambling casinos and to license, tax, and levy assessments upon riverboat gambling casinos are exclusive powers of the State of Illinois and the Illinois Gaming Board as provided in the Riverboat Gambling Act.
(Source: P.A. 87-1175.)

(70 ILCS 1825/6) (from Ch. 19, par. 256)
Sec. 6. The District has power to apply for and accept grants, loans, or appropriations from the Federal Government or any agency or instrumentality thereof to be used for any of the purposes of the District and to enter into any agreements with the Federal Government in relation to such grants, loans or appropriations.
The District may petition any federal, state, municipal, or local authority, administrative, judicial and legislative, having jurisdiction in the premises, for the adoption and execution of any physical improvement, change in method or system of handling freight, warehousing, docking, lightering, and transfer of freight, which in the opinion of the District is designed to improve or better the handling of commerce in and through the Port District or improve terminal or transportation facilities therein.
(Source: Laws 1957, p. 1302.)

(70 ILCS 1825/7) (from Ch. 19, par. 257)
Sec. 7. The District has power to procure and enter into contracts for any type of insurance or indemnity against loss or damage to property from any cause, including loss of use and occupancy, against death or injury of any person, against employers' liability, against any act of any member, officer, or employe of the District in the performance of the duties of his office or employment or any other insurable risk.
(Source: Laws 1957, p. 1302.)

(70 ILCS 1825/8) (from Ch. 19, par. 258)
Sec. 8. The District has the continuing power to borrow money and issue either general obligation bonds, after approval by referendum as hereinafter provided, or revenue bonds, without referendum approval, for the purpose of acquiring, constructing, reconstructing, extending, or improving terminals, terminal facilities, and port facilities, and for acquiring any property and equipment useful for the constructing, reconstructing, extending, improving, or operating of its terminals, terminal facilities, airports, airfields, and port facilities, and for acquiring necessary cash working funds.
The District may pursuant to ordinance adopted by the Board, and without submitting the question to referendum, from time to time issue and dispose of its interest bearing revenue bonds and may also in the same manner from time to time issue and dispose of its interest bearing revenue bonds to refund any revenue bonds at maturity or pursuant to redemption provisions or at any time before maturity with the consent of the holders thereof.
If the Board desires to issue general obligation bonds, it shall adopt an ordinance specifying the amount of bonds to be issued, the purpose for which they will be issued, the maximum rate of interest they will bear which shall not be more than that permitted in "An Act to authorize public corporations to issue bonds, other evidences of indebtedness and tax anticipation warrants subject to interest rate limitations set forth therein", approved May 26, 1970, as now or hereafter amended. Such interest may be paid semiannually. The ordinance shall also specify the date of maturity which shall not be more than 20 years after the date of issuance and shall levy a tax that will be required to amortize such bonds. This ordinance shall not be effective until it has been submitted to referendum of, and approved by, the legal voters of the District.
The Board shall, by ordinance, order that the proposition be submitted at an election to be held within the District. The Board shall certify the ordinance and the proposition to the proper election officials, who shall submit the proposition to the voters at an election in accordance with the general election law. The result of the referendum shall be entered upon the records of the Port District. If a majority of the vote cast on the proposition is in favor of the issuance of such general obligation bonds, the county clerk shall annually extend taxes against all taxable property within the District at a rate sufficient to pay the maturing principal and interest of these bonds.
The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall general obligation bonds in
the amount of $.... be issued by
the Joliet Regional Port District YES
for the Purpose of ...., maturing -----------------------
in not more than .... years, bearing NO
not more than ....% interest, and
a tax levied to pay the principal
and interest thereof?
--------------------------------------------------------------
(Source: P.A. 82-902.)

(70 ILCS 1825/9) (from Ch. 19, par. 259)
Sec. 9. All revenue bonds shall be payable solely from the revenues or income to be derived from the terminals, terminal facilities, airfields, airports or port facilities or any part thereof. The bonds may bear such date or dates and may mature at such time or times not exceeding 40 years from their respective dates, all as may be provided in the ordinance authorizing their issuance. All bonds, whether revenue or general obligation, may bear interest at such rate or rates as permitted in "An Act to authorize public corporations to issue bonds, other evidences of indebtedness and tax anticipation warrants subject to interest rate limitations set forth therein", approved May 26, 1970, as now or hereafter amended. Such interest may be paid semiannually. All such bonds may be in such form, may carry such registration privileges, may be executed in such manner, may be payable at such place or places, may be made subject to redemption in such manner and upon such terms, with or without premium as is stated on the face thereof, may be authenticated in such manner and may contain such terms and covenants, all as may be provided in the ordinance authorizing issuance.
The holder or holders of any bonds or interest coupons appertaining thereto issued by the District may bring civil actions to compel the performance and observance by the District or any of its officers, agents or employees of any contract or covenant made by the District with the holders of such bonds or interest coupons and to compel the District and any of its officers, agents or employees to perform any duties required to be performed for the benefit of the holders of any such bonds or interest coupons by the provision in the ordinance authorizing their issuance, and to enjoin the District and any of its officers, agents or employees from taking any action in conflict with any such contract or covenant including the establishment of charges, fees and rates for the use of facilities as hereinafter provided.
Notwithstanding the form and tenor of any bond, whether revenue or general obligation, and in the absence of any express recital on the face thereof that it is nonnegotiable, all such bonds shall be negotiable instruments. Pending the preparation and execution of any such bonds, temporary bonds may be issued with or without interest coupons as may be provided by ordinance.
(Source: P.A. 82-902.)

(70 ILCS 1825/10) (from Ch. 19, par. 260)
Sec. 10. All bonds, whether general obligation or revenue, shall be sold by the Board in such manner as the Board shall determine, except that if issued to bear interest at the maximum rate permitted in "An Act to authorize public corporations to issue bonds, other evidences of indebtedness and tax anticipation warrants subject to interest rate limitations set forth therein", approved May 26, 1970, as now or hereafter amended, the bonds shall be sold for not less than par and accrued interest and except that the selling price of bonds bearing interest at a rate less than the maximum rate permitted in that Act shall be such that the interest cost to the District of the money received from the bond sale shall not exceed such maximum rate annually computed to absolute maturity of the bonds according to standard tables of bond values.
(Source: P.A. 82-902.)

(70 ILCS 1825/11) (from Ch. 19, par. 261)
Sec. 11. Upon the issue of any revenue bonds as herein provided the Board shall fix and establish rates, charges and fees for the use of facilities acquired, constructed, reconstructed, extended or improved with the proceeds derived from the sale of such revenue bonds sufficient at all times with other revenues of the district, if any, to pay: (a) the cost of maintaining, repairing, regulating and operating the facilities; and (b) the bonds and interest thereon as they become due, and all sinking fund requirements and other requirements provided by the ordinance authorizing the issuance of the bonds or as provided by any trust agreement executed to secure payment thereof.
To secure the payment of any or all revenue bonds and for the purpose of setting forth the covenants and undertaking of the District in connection with the issuance of revenue bonds and the issuance of any additional revenue bonds payable from such revenue income to be derived from the terminals, terminal facilities, airports, airfields and port facilities the District may execute and deliver a trust agreement or agreements except that no lien upon any physical property of the District shall be created thereby. A remedy for any breach or default of the terms of any such trust agreement by the District may be by mandamus proceedings in any court of competent jurisdiction to compel performance and compliance therewith, but the trust agreement may prescribe by whom or on whose behalf such action may be instituted.
(Source: Laws 1965, p. 3150.)

(70 ILCS 1825/12) (from Ch. 19, par. 262)
Sec. 12. Under no circumstances shall any bonds issued by the District or any other obligation of the District be or become an indebtedness or obligation of the State of Illinois or of any other political subdivision of or municipality within the State.
No revenue bond shall be or become an indebtedness of the District within the purview of any constitutional limitation or provision, and it shall be plainly stated on the face of each revenue bond that it does not constitute such an indebtedness or obligation but is payable solely from the revenues or income derived from terminals, terminal facilities, airports, airfields and port facilities.
(Source: Laws 1965, p. 3150.)

(70 ILCS 1825/12a) (from Ch. 19, par. 262a)
Sec. 12a. The Board may, after referendum approval, levy a tax for corporate purposes of the District annually at the rate approved by referendum, but which rate shall not exceed .05% of the value of all taxable property within the Port District as equalized or assessed by the Department of Revenue.
If the Board desires to levy such a tax it shall order that the question be submitted at an election to be held within the District and shall certify the order and the question to the proper election officials, who shall submit the question to the voters at an election in accordance with the general election law. The Board shall cause the result of the referendum to be entered upon the records of the Port District. If a majority of the vote on the question is in favor of the proposition, the Board may annually thereafter levy a tax for corporate purposes at a rate not to exceed that approved by referendum but in no event to exceed .05% of the value of all taxable property within the District as equalized or assessed by the Department of Revenue.
The question shall be in substantially the following form:
--------------------------------------------------------------
Shall the Joliet Regional
Port District levy a tax for YES
corporate purposes annually
at a rate not to exceed ....% ----------------------------
of the value of taxable property
as equalized or assessed by the NO
Department of Revenue?
--------------------------------------------------------------
(Source: P.A. 81-1489; 81-1509.)

(70 ILCS 1825/13) (from Ch. 19, par. 263)
Sec. 13. It is unlawful to make any fill or deposit of rock, earth, sand, or other material, or any refuse matter of any kind or description, or build or commence the building of any wharf, pier, dolphin, boom, weir, breakwater, bulkhead, jetty, bridge, or other structure over, under, or within 50 feet of any navigable waters within the Port District without first submitting the plans, profiles, and specifications therefor, and such other data and information as may be required, to the Port District and receiving a permit therefor; and any person, corporation, company, city or municipality or other agency, which shall do any of the things above prohibited, without securing a permit therefor as above provided, shall be guilty of a Class A misdemeanor; provided, however, that no such permit shall be required in the case of any project for which a permit shall have been secured from a proper governmental agency prior to the erection of the Port District. Any structure, fill or deposit erected or made in any of the public bodies of water within the Port District, in violation of the provisions of this section, is a purpresture and may be abated as such at the expense of the person, corporation, company, city, municipality or other agency responsible therefor, or if, in the discretion of the Port District, it is decided that said structure, fill or deposit may remain, the Port District may fix such rule, regulation, requirement, restrictions, or rentals or require and compel such changes, modifications and repairs as shall be necessary to protect the interest of the Port District.
(Source: P.A. 77-2333.)

(70 ILCS 1825/14) (from Ch. 19, par. 264)
Sec. 14. Board; compensation. The governing and administrative body of the Port District shall be a Board consisting of 10 members, to be known as the Joliet Regional Port District Board. All members of the Board shall be residents of Will County. The members of the Board shall serve without compensation but shall be reimbursed for actual expenses incurred by them in the performance of their duties. However, any member of the Board who is appointed to the office of secretary or treasurer may receive compensation for his or her services as such officer. No member of the Board or employee of the District shall have any private financial interest, profit or benefit in any contract, work or business of the District nor in the sale or lease of any property to or from the District.
(Source: P.A. 96-1283, eff. 7-26-10.)

(70 ILCS 1825/15) (from Ch. 19, par. 265)
Sec. 15. Appointment of Board. Within 60 days after this Act becomes effective the Governor, by and with the advice and consent of the Senate shall appoint 3 members of the Board who reside within the District outside the corporate boundaries of the City of Joliet for initial terms expiring June 1st of the years 1959, 1961, and 1963, respectively, and the Mayor, with the advice and consent of the City Council of the City of Joliet, shall appoint 3 members of the Board who reside within the City of Joliet for initial terms expiring June 1st of the years 1958, 1960, and 1962, respectively. Of the 3 members each appointed by the Governor and the Mayor not more than 2 shall be affiliated with the same political party at the time of appointment. Beginning with the first appointment made by the Governor, with the advice and consent of the Senate, after the effective date of this amendatory Act of the 96th General Assembly, the Governor must appoint members who reside within the District outside the corporate boundaries of the City of Joliet. Within 60 days after the effective date of this amendatory Act of the 94th General Assembly, the County Executive of Will County, with the advice and consent of the County Board, shall appoint 3 members of the Board for terms expiring June 1st of 2008, 2010, and 2012, respectively. Within 60 days after the effective date of this amendatory Act of the 96th General Assembly, the President of the Village of Romeoville, with the advice and consent of the corporate authorities of the Village of Romeoville, shall appoint one member of the Board who resides within the Village of Romeoville for an initial term expiring June 1st of 2016; and within 60 days after the effective date of this amendatory Act of the 100th General Assembly, the President of the Village of Romeoville, with the advice and consent of the corporate authorities of the Village of Romeoville, shall appoint one additional member who resides within the Village of Romeoville for an initial term expiring June 1st of 2021.
At the expiration of the term of any member, his or her successor shall be appointed by the Governor, Mayor, President of the Village of Romeoville, or County Executive of Will County in like manner and with like regard to political party affiliation and place of residence of the appointee, as appointments for the initial terms.
All successors shall hold office for the term of 6 years from the first day of June of the year in which the term of office commences, except in the case of an appointment to fill a vacancy. In case of vacancy in the office of any member appointed by the Governor during the recess of the Senate, the Governor shall make a temporary appointment until the next meeting of the Senate when he or she shall nominate some person to fill such office; and any person so nominated, who is confirmed by the Senate, shall hold his or her office during the remainder of the term and until his or her successor shall be appointed and qualified. If the Senate is not in session at the time this Act takes effect, the Governor shall make temporary appointments as in case of vacancies. The Governor, the Mayor, the President of the Village of Romeoville, and the County Executive shall certify their respective appointments to the Secretary of State. Within 30 days after certification of his or her appointment, and before entering upon the duties of his or her office, each member of the Board shall take and subscribe the constitutional oath of office and file it in the office of the Secretary of State.
(Source: P.A. 100-498, eff. 9-8-17.)

(70 ILCS 1825/16) (from Ch. 19, par. 266)
Sec. 16. Removal and vacancies. Members of the Board shall hold office until their respective successors have been appointed and qualified. Any member may resign from his or her office to take effect when his or her successor has been appointed and has qualified. The Governor, the Mayor, the President of the Village of Romeoville, and the County Executive of Will County, respectively, may remove any member of the Board they have appointed in case of incompetency, neglect of duty, or malfeasance in office. They shall give such member a copy of the charges against him or her and an opportunity to be publicly heard in person or by counsel in his or her own defense upon not less than ten days' notice. In case of failure to qualify within the time required, or of abandonment of his or her office, or in case of death, conviction of a felony or removal from office, the office of such member shall become vacant. Each vacancy shall be filled for the unexpired term by appointment in like manner as in case of expiration of the term of a member of the Board.
(Source: P.A. 96-1283, eff. 7-26-10.)

(70 ILCS 1825/17) (from Ch. 19, par. 267)
Sec. 17. As soon as possible after the appointment of the initial members, the Board shall organize for the transaction of business, select a chairman and a temporary secretary from its own number, and adopt bylaws and regulations to govern its proceedings. The initial chairman and successors shall be elected by the Board from time to time for the term of his office as a member of the Board or for the term of 3 years, whichever is shorter.
(Source: Laws 1957, p. 1302.)

(70 ILCS 1825/18) (from Ch. 19, par. 268)
Sec. 18. Board meetings; quorum; veto. Regular meetings of the Board shall be held at least once in each calendar month, the time and place of such meetings to be fixed by the Board. Six members of the Board shall constitute a quorum for the transaction of business. All action of the Board shall be by ordinances or resolution and the affirmative vote of at least 6 members shall be necessary for the adoption of any ordinance or resolution. All such ordinances and resolutions before taking effect shall be approved by the chairman of the Board, and if he or she approves thereof he or she shall sign the same, and such as he or she does not approve he or she shall return to the Board with his or her objections thereto in writing at the next regular meeting of the Board occurring after the passage thereof. But in the case the chairman fails to return any ordinance or resolution with his or her objections thereto by the time aforesaid, he or she shall be deemed to have approved the same and it shall take effect accordingly. Upon the return of any ordinance or resolution by the chairman with his or her objections, the vote by which the same was passed shall be reconsidered by the Board, and if upon such reconsideration said ordinance or resolution is passed by the affirmative vote of at least 7 members, it shall go into effect notwithstanding the veto of the chairman. All ordinances, resolutions and all proceedings of the District and all documents and records in its possession shall be public records, and open to public inspection, except such documents and records as are kept or prepared by the Board for use in negotiations, legal actions or proceedings to which the District is a party.
(Source: P.A. 96-1283, eff. 7-26-10.)

(70 ILCS 1825/19) (from Ch. 19, par. 269)
Sec. 19. The Board shall appoint a secretary and a treasurer, who need not be members of the Board, to hold office during the pleasure of the Board, and fix their duties and compensation. Before entering upon the duties of their respective offices they shall take and subscribe the constitutional oath of office, and the treasurer shall execute a bond with corporate sureties to be approved by the Board. The bond shall be payable to the District in whatever penal sum may be directed by the Board conditioned upon the faithful performance of the duties of the office and the payment of all money received by him according to law and the orders of the Board. The Board may, at any time, require a new bond from the treasurer in such penal sum as may then be determined by the Board. The obligation of the sureties shall not extend to any loss sustained by the insolvency, failure or closing of any savings and loan association or national or State bank wherein the treasurer has deposited funds if the bank or savings and loan association has been approved by the Board as a depositary for these funds. The oaths of office and the treasurer's bond shall be filed in the principal office of the District.
(Source: P.A. 83-541.)

(70 ILCS 1825/20) (from Ch. 19, par. 270)
Sec. 20. All funds deposited by the treasurer in any bank or savings and loan association shall be placed in the name of the District and shall be withdrawn or paid out only by check or draft upon the bank or savings and loan association, signed by the treasurer and countersigned by the chairman of the Board. The Board may designate any of its members or any officer or employee of the District to affix the signature of the chairman and another to affix the signature of the treasurer to any check or draft for payment of salaries or wages and for payment of any other obligation of not more than $2,500.00.
No bank or savings and loan association shall receive public funds as permitted by this Section, unless it has complied with the requirements established pursuant to Section 6 of "An Act relating to certain investments of public funds by public agencies", approved July 23, 1943, as now or hereafter amended.
(Source: P.A. 83-541.)

(70 ILCS 1825/21) (from Ch. 19, par. 271)
Sec. 21. In case any officer whose signature appears upon any check or draft issued pursuant to this Act, ceases to hold his office before the delivery thereof to the payee, his signature nevertheless shall be valid and sufficient for all purposes with the same effect as if he had remained in office until delivery thereof.
(Source: Laws 1957, p. 1302.)

(70 ILCS 1825/22) (from Ch. 19, par. 272)
Sec. 22. The Board may appoint a general manager who shall be a person of recognized ability and business experience to hold office during the pleasure of the Board. The general manager shall have management of the properties and business of the District and the employees thereof subject to the general control of the Board, shall direct the enforcement of all ordinances, resolutions, rules and regulations of the Board, and shall perform such other duties as may be prescribed from time to time by the Board. The Board may appoint a general attorney and a chief engineer, and shall provide for the appointment of other officers, attorneys, engineers, consultants, agents and employees as may be necessary. It shall define their duties and may require bonds of such of them as the Board may designate. The general manager, general attorney, chief engineer, and all other officers provided for pursuant to this section shall be exempt from taking and subscribing any oath of office and shall not be members of the Board. The compensation of the general manager, general attorney, chief engineer, and all other officers, attorneys, consultants, agents and employees shall be fixed by the Board.
(Source: P.A. 80-323.)

(70 ILCS 1825/23) (from Ch. 19, par. 273)
Sec. 23. The Board has power to pass all ordinances and make all rules and regulations proper or necessary, and to carry into effect the powers granted to the District, with such fines or penalties as may be deemed proper. All fines and penalties shall be imposed by ordinances, which shall be published in a newspaper of general circulation published in the area embraced by the District. No such ordinance shall take effect until 10 days after its publication.
(Source: Laws 1957, p. 1302.)

(70 ILCS 1825/24) (from Ch. 19, par. 274)
Sec. 24. Within 60 days after the end of each fiscal year, the Board shall cause to be prepared and printed a complete and detailed report and financial statement of the operations and assets and liabilities of the Port District. A reasonably sufficient number of copies of such report shall be printed for distribution to persons interested, upon request, and a copy thereof shall be filed with the Governor and the county clerk and the presiding officer of the county board of Will County. A copy of such report shall be addressed to and mailed to the Mayor and city council or president and board of trustees of each municipality within the area of the District.
(Source: Laws 1957, p. 1302.)

(70 ILCS 1825/26) (from Ch. 19, par. 276)
Sec. 26. The Board may investigate conditions in which it has an interest within the area of the District, the enforcement of its ordinances, rules and regulations, and the action, conduct and efficiency of all officers, agents and employees of the District. In the conduct of such investigations the Board may hold public hearings on its own motion, and shall do so on complaint of any municipality within the District. Each member of the Board shall have power to administer oaths, and the secretary, by order of the Board, shall issue subpoenas to secure the attendance and testimony of witnesses, and the production of books and papers relevant to such investigations and to any hearing before the Board or any member thereof.
Any circuit court of this State, upon application of the Board, or any member thereof, may in its discretion compel the attendance of witnesses, the production of books and papers, and giving of testimony before the Board or before any member thereof or any officers' committee appointed by the Board, by attachment for contempt or otherwise in the same manner as the production of evidence may be compelled before the court.
(Source: P.A. 83-334.)

(70 ILCS 1825/27) (from Ch. 19, par. 277)
Sec. 27. All final administrative decisions of the Board hereunder shall be subject to judicial review pursuant to the provisions of the Administrative Review Law, and all amendments and modifications thereof, and the rules adopted pursuant thereto. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 82-783.)

(70 ILCS 1825/28) (from Ch. 19, par. 278)
Sec. 28. In the conduct of any investigation authorized by Section 26 the Port District shall, at its expense, provide a stenography to take down all testimony and shall preserve a record of such proceedings. The notice of hearing, complaint, and all other documents in the nature of pleadings and written motions filed in the proceedings, the transcript of testimony and the orders or decision of the Board constitutes the record of such proceedings.
The Port District is not required to certify any record or file any answer or otherwise appear in any proceeding for judicial review of an administrative decision unless the party asking for review deposits with the clerk of the court the sum of 50 cents per page of the record representing the costs of such certification. Failure to make such deposit is ground for dismissal of the action.
(Source: Laws 1957, p. 1302.)

(70 ILCS 1825/29) (from Ch. 19, par. 279)
Sec. 29. If any provision of this Act is held invalid such provision shall be deemed to be excised from this Act and the invalidity thereof shall not affect any of the other provisions of this Act. If the application of any provision of this Act to any person or circumstance is held invalid it shall not affect the application to such persons or circumstances other than those as to which it is invalid. The provisions of this Act shall not be considered as impairing, altering, modifying, repealing or superseding any of the jurisdiction or powers of the Illinois Commerce Commission or of the Department of Natural Resources under the Rivers, Lakes, and Streams Act. Nothing in this Act or done under its authority shall apply to, restrict, limit or interfere with the use of any terminal, terminal facility or port facility owned or operated by any private person for the storage or handling or transfer of any commodity moving in interstate commerce or the use of the land and facilities of a common carrier or other public utility and the space above such land and facilities or the right to use such land and such facilities in the business of such common carrier or other public utility, without approval of the Illinois Commerce Commission and without the payment of just compensation to any such common carrier or other public utility for damages resulting from any such restriction, limitation or interference.
(Source: P.A. 89-445, eff. 2-7-96.)

(70 ILCS 1825/30) (from Ch. 19, par. 280)
Sec. 30. The provisions of the Illinois Municipal Code, as heretofore and hereafter amended, or the provisions of "An Act in relation to airport authorities", approved April 4, 1945, as amended, or the provisions of "An Act to empower counties to acquire, own, construct, manage, maintain, operate, and lease airports and landing fields, to levy taxes and issue bonds therefor, and to exercise the power of eminent domain", approved March 14, 1941, as amended, or the provisions of "An Act to authorize counties having less than 500,000 population to acquire, construct, improve, repair, maintain and operate certain airports, to charge for the use thereof and repealing a certain act herein named", approved July 17, 1945, as amended, or the provisions of "An Act in relation to the establishment, acquisition, maintenance and operation of airports and landing fields by counties of less than 500,000 population, and by such counties jointly with certain taxing districts located within or partly within such counties, and to provide methods for financing thereof", approved July 22, 1943, as amended, shall not be effective within the area of the District insofar as the provisions of that Act conflict with the provisions of this Act or grant substantially the same powers to any municipal corporation as are granted to the District by this Act.
(Source: Laws 1965, p. 3150.)

(70 ILCS 1825/31) (from Ch. 19, par. 281)
Sec. 31. Territory which is contiguous to the District and which is not included within any other port district may be annexed to and become a part of the District in the manner provided in Section 32 or 33 whichever may be applicable.
(Source: Laws 1957, p. 1302.)

(70 ILCS 1825/32) (from Ch. 19, par. 282)
Sec. 32. At least 5% of the legal voters resident within the limits of such proposed addition to the District shall petition the circuit court for the county in which the major part of the District is situated, to cause the question to be submitted to the legal voters of such proposed additional territory, whether such proposed additional territory shall become a part of the District and assume a proportionate share of the general obligation bonded indebtedness, if any, of the District. Such petition shall be addressed to the court and shall contain a definite description of the boundaries of the territory to be embraced in the proposed addition.
Upon filing any such petition with the clerk of the court, the court shall fix a time and place for a hearing upon the subject of the petition.
Notice shall be given by the court to whom the petition is addressed, or by the circuit clerk or sheriff of the county in which such petition is made at the order and direction of the court, of the time and place of the hearing upon the subject of the petition at least 20 days prior thereto by at least one publication thereof in any newspaper having general circulation within the area proposed to be annexed, and by mailing a copy of such notice to the mayor or president of the board of trustees of all cities, villages and incorporated towns within the District.
At the hearing the District, all persons residing or owning property within the District and all persons residing in or owning property situated in the area proposed to be annexed to the District may appear and be heard touching upon the sufficiency of the petition. If the court finds that the petition does not comply with the requirements of the law, the court shall dismiss the petition; but if the court finds that the petition is sufficient the court shall certify the petition and the proposition to the proper election officials, who shall submit the proposition to the voters at an election in accordance with the general election law. In addition to the requirements of the general election law the notice of such referendum shall include a description of the area proposed to be annexed to the District.
The proposition shall be in substantially the following form:
--------------------------------------------------------------
For joining the Joliet Regional Port
District and assuming a proportionate
share of general obligation bonded
indebtedness, if any.
--------------------------------------------------------------
Against joining the Joliet Regional Port
District and assuming a proportionate
share of general obligation bonded
indebtedness, if any.
--------------------------------------------------------------
The court shall cause a statement of the result of such referendum to be filed in the records of the court.
If a majority of the votes cast upon the question of annexation to the District are in favor of becoming a part of such District, the court shall then enter an order stating that such additional territory shall thenceforth be an integral part of the Joliet Regional Port District and subject to all of the benefits of service and responsibilities of the District. The circuit clerk shall transmit a certified copy of the order to the circuit clerk of any other county in which any of the territory affected is situated.
(Source: P.A. 83-343.)

(70 ILCS 1825/33) (from Ch. 19, par. 283)
Sec. 33. If there is territory contiguous to the District which has no legal voters residing therein, a petition to annex such territory, signed by all the owners of record of such territory may be filed with the circuit court for the county in which the major part of the District is situated. A time and place for a hearing on the subject of the petition shall be fixed and notice thereof shall be given in the manner provided in Section 32. At such hearing any owner of land in the territory proposed to be annexed, the District and any resident of the District may appear and be heard touching on the sufficiency of the petition. If the court finds that the petition satisfies the requirements of this Section it shall enter an order stating that thenceforth such territory shall be an integral part of the Joliet Regional Port District and subject to all of the benefits of service and responsibilities, including the assumption of a proportionate share of the general obligation bonded indebtedness, if any, of the District. The circuit clerk shall transmit a certified copy of the order of the court to the circuit clerk of any other county in which the annexed territory is situated.
(Source: Laws 1967, p. 3690.)



70 ILCS 1830/ - Kaskaskia Regional Port District Act.

(70 ILCS 1830/1) (from Ch. 19, par. 501)
Sec. 1. This Act may be cited as the "Kaskaskia Regional Port District Act".
(Source: Laws 1967, p. 1184.)

(70 ILCS 1830/1.1)
Sec. 1.1. Purpose. The General Assembly declares that the main purpose of this Act is to promote industrial, commercial, transportation, homeland security, recreation, water supply, flood control, and economic activities thereby reducing the evils attendant upon unemployment and enhancing the public health, safety, and welfare of this State.
(Source: P.A. 99-507, eff. 6-24-16.)

(70 ILCS 1830/2) (from Ch. 19, par. 502)
Sec. 2. When used in this Act:
"Port District" or "District" means the Kaskaskia Regional Port District created by this Act.
"Terminal" means a public place, station or depot for receiving and delivering baggage, mail, freight, express matter or raw materials and for any combination of such purposes, in connection with transportation by water of persons and property.
"Terminal facilities" means all lands, buildings, structures, improvements, equipment, appliances, conveyances, and other methods of transportation useful in the operation of public warehouse, storage and transportation facilities for water commerce.
"Port facilities" means all public structures, except terminal facilities as defined herein, that are in, over, under or adjacent to navigable waters and are necessary for or incident to the furtherance of water commerce; and includes the widening and deepening of slips, anchorage, harbors and navigable waters.
"Navigable waters" means any public waters which are or can be made usable for water commerce.
"Governmental agency" means the Federal, State and any local governmental body, and any agency or instrumentality, corporate or otherwise, thereof.
"Person" means any individual, firm, partnership, corporation, both domestic and foreign company, association or joint stock association; and includes any trustee, receiver, assignee or personal representative thereof.
"Board" means Kaskaskia Regional Port District Board.
"Governor" means the Governor of the State of Illinois.
(Source: Laws 1967, p. 1184.)

(70 ILCS 1830/3) (from Ch. 19, par. 503)
Sec. 3. There is created a political subdivision body politic and municipal corporation, named "Kaskaskia Regional Port District" embracing all of Monroe and Randolph Counties and Freeburg, Millstadt, Smithton, Prairie Du Long, New Athens, Marissa, Fayetteville, Engleman, Mascoutah, Shiloh Valley and Lenzburg Townships of St. Clair County. The Port District may sue and be sued in its corporate name but execution shall not in any case issue against any property owned by the Port District except for Port District property that the Port District pledged as collateral to a bank or other financial institution to secure a bank loan. It may adopt a common seal and change the same at pleasure. The principal office of the Port District shall be in the city of Red Bud, Illinois.
No rights, duties or privileges of such District, or those of any person, existing before the change of name shall be affected by the change provided by this amendatory Act of 1967. All proceedings pending in any court in favor of or against such District may continue to final consummation under the name in which they were commenced.
(Source: P.A. 99-507, eff. 6-24-16.)

(70 ILCS 1830/4) (from Ch. 19, par. 504)
Sec. 4. All property of every kind owned by the Port District shall be exempt from taxation, provided that a tax may be levied upon a lessee of the Port District by reason of the value of a leasehold estate separate and apart from the fee simple title, or upon such improvements as are constructed and owned by others than the Port District.
(Source: Laws 1965, p. 1013.)

(70 ILCS 1830/5) (from Ch. 19, par. 505)
Sec. 5. All property of the Port District shall be public grounds owned by a municipal corporation and used exclusively for public purposes within the tax exemption provisions of Sections 15-10, 15-15, 15-20, 15-30, 15-75, 15-140, 15-155, and 15-160 of the Property Tax Code.
(Source: P.A. 88-670, eff. 12-2-94.)

(70 ILCS 1830/6) (from Ch. 19, par. 506)
Sec. 6. The Port District has the following functions, powers and duties:
(a) to study the existing harbor facilities within

the area of the Port District and to recommend to an appropriate governmental agency, including the General Assembly of Illinois, such changes and modifications as may from time to time be required for continuing development therein and to meet changing business and commercial needs;

(b) to make an investigation of conditions within the

Port District and to prepare and adopt a comprehensive plan for the development of port facilities for the Port District. In preparing and recommending changes and modifications in existing harbor facilities, or a comprehensive plan for the development of such port facilities, as above provided, the Port District if it deems desirable may set aside and allocate an area or areas, within the lands owned by it, to be leased to private parties for industrial, manufacturing, commercial, or harbor purposes, where such area or areas in the opinion of the Board, are not required for primary purposes in the development of harbor and port facilities for the use of public water and land transportation, or will not be needed immediately for such purposes, and where such leasing in the opinion of the Board will aid and promote the development of terminal and port facilities;

(c) to study and make recommendations to the proper

authority for the improvement of terminal, lighterage, wharfage, warehousing, anchorage, transfer and other facilities necessary for the promotion of commerce and the interchange of traffic within, to and from the Port District;

(d) to study, prepare and recommend by specific

proposals to the General Assembly of Illinois changes in the jurisdiction of the Port District;

(e) to petition any federal, state, municipal or

local authority, administrative, judicial and legislative, having jurisdiction in the premises, for the adoption and execution of any physical improvement, change in method, system of handling freight, warehousing, docking, lightering and transfer of freight, which in the opinion of the Board are designed to improve or better the handling of commerce in and through the Port District or improve terminal or transportation facilities therein; and

(f) to petition any federal, state, or local

authority, including administrative, judicial, and legislative branches, having jurisdiction for the adoption and execution of any physical improvement or operation related to the management of fish and wildlife, recreation, water supply, or flood control which in the opinion of the Board is for the purpose of improving or bettering the quality of life in the Port District or add to the diversity of amenities related to that purpose.

(Source: P.A. 99-507, eff. 6-24-16.)

(70 ILCS 1830/7.1) (from Ch. 19, par. 507.1)
Sec. 7.1. Additional rights and powers. The Port District has the following additional rights and powers:
(a) To issue permits for the construction of all

wharves, piers, dolphins, booms, weirs, breakwaters, bulkheads, jetties, bridges or other structures of any kind, over, under, in, or within 40 feet of any navigable waters within the Port District, for the deposit of rock, earth, sand or other material, or any matter of any kind or description in such waters;

(b) To prevent and remove obstructions in navigable

waters, including the removal of wrecks or vessels; to recover damages, including attorney fees, for the removal and clean-up of the site or sites and the surrounding or downstream environment; these rights and powers shall include, but are not limited to, emergency powers to seize wrecks or vessels, remediate damages, and provide for the disposition of the wrecks or vessels;

(c) To locate and establish dock lines and shore or

harbor lines;

(d) To regulate the anchorage, moorage and speed of

water borne vessels and to establish and enforce regulations for the operation of bridges;

(e) To acquire, own, construct, lease, operate and

maintain terminals, terminal facilities, port facilities, transportation equipment facilities, railroads and marinas, and airport facilities and systems, and to fix and collect just, reasonable, and non-discriminatory charges for use of such facilities, equipment and systems. The charges so collected shall be used to defray the reasonable expenses of the Port District, and to pay the principal of and interest on any revenue bonds issued by the Port District;

(f) To operate, maintain, manage, lease, sub-lease,

and to make and enter into contracts for the use, operation or management of, and to provide rules and regulations for, the operation, management or use of, any public port or public port facility;

(g) To fix, charge and collect reasonable rentals,

tolls, fees and charges for the use of any public port, or any part thereof, or any public port facility;

(h) To establish, maintain, expand and improve

roadways, railroads, and approaches by land, or water, to any such terminal, terminal facility and port facilities, and to contract or otherwise provide by condemnation, if necessary, for the removal of any port, terminal, terminal facilities and port facility hazards or the removal or relocation of all private structures, railroads, mains, pipes, conduits, wires, poles, and all other facilities and equipment which may interfere with the location, expansion, development or improvement of ports, terminals, terminal facilities and port facilities or with the safe approach thereto, or exit or takeoff therefrom by vehicles, vessels, barges and other means of transportation, and to pay the cost of removal or relocation;

(i) To police its physical property only and all

waterways and to exercise police powers in respect thereto or in respect to the enforcement of any rule or regulation provided by the ordinances of the District and to employ and commission police officers and other qualified persons to enforce such rules and regulations. A regulatory ordinance of the District adopted under any provisions of this Section may provide for a suspension or revocation of any rights or privileges within the control of the District for a violation of any such regulatory ordinance.

(j) To enter into agreements with the corporate

authorities or governing body of any other municipal corporation or any political subdivision of this State to pay the reasonable expense of services furnished by such municipal corporation or political subdivision for or on account of income producing properties of the District;

(k) To enter into contracts dealing in any manner

with the objects and purposes of this Act;

(l) To acquire, own, lease, mortgage, sell, or

otherwise dispose of interests in and to real property and improvements situate thereon and in personal property necessary to fulfill the purposes of the District;

(m) To designate the fiscal year for the District;
(n) To engage in any activity or operation which is

incidental to and in furtherance of efficient operation to accomplish the District's primary purpose;

(o) To acquire, erect, construct, maintain and

operate aquariums, museums, planetariums, climatrons and other edifices for the collection and display of objects pertaining to natural history or the arts and sciences and to permit the directors or trustees of any corporation or society organized for the erection, construction, maintenance and operation of an aquarium, museum, planetarium, climatron or other such edifice to perform such erection, construction, maintenance and operation on or within any property now or hereafter owned by or under the control or supervision of the District; and to contract with any such directors or trustees relative to such acquisition, erection, construction, maintenance and operation and to charge or authorize such directors or trustees to charge an admission fee, the proceeds of which shall be devoted exclusively to such erection, construction, maintenance and operation;

(p) To do any act which is enumerated in Section

11-74.1-1 of the "Illinois Municipal Code", in the same manner and form as though the District were a "municipality" as referred to in such Section;

(q) To acquire, erect, construct, reconstruct,

improve, maintain and operate one or more, or a combination or combinations of, industrial buildings, office buildings, buildings to be used as a factory, mill shops, processing plants, packaging plants, assembly plants, fabricating plants, and buildings to be used as warehouses and other storage facilities.

(r) To acquire, own, construct, lease or contract for

any period not exceeding 99 years, operate, develop, and maintain Port District water and sewage systems and other utility systems and services, including, but not limited to, pipes, mains, lines, sewers, pumping stations, settling tanks, treatment plants, water purification equipment, wells, storage facilities, lines, and all other equipment, material, and facilities necessary to those systems, for the use, upon payment of reasonable fee set by the District, of any tenant, occupant, or user of the District facilities or any person engaged in commerce in the District; provided that the District shall not acquire, own, construct, lease, operate, develop, and maintain the systems and services if those systems and services can be provided by an investor-owned public utility offering electric or gas services. The public utility shall provide the District with a written response, within 30 days after receiving a written request from the District for those systems or services, stating whether it will or will not be able to provide the requested systems or services in accordance with the Public Utilities Act.

(Source: P.A. 99-507, eff. 6-24-16.)

(70 ILCS 1830/7.2) (from Ch. 19, par. 507.2)
Sec. 7.2. Purchases made pursuant to this Act shall be made in compliance with the "Local Government Prompt Payment Act", approved September 21, 1985.
(Source: P.A. 84-1308.)

(70 ILCS 1830/7.3) (from Ch. 19, par. 507.3)
Sec. 7.3. The Port District is authorized and empowered to establish, organize, own, acquire, participate in, operate, sell and transfer Export Trading Companies, whether as shareholder, partner, or co-venturer, alone or in cooperation with federal, state or local governmental authorities, federal, state or national banking associations, or any other public or private corporation or person or persons. The term "Export Trading Companies" means a person, partnership, association, public or private corporation or similar organization, whether operated for profit or not for profit, which is organized and operated principally for purposes of exporting goods or services produced in the United States, importing goods or services produced in foreign countries, conducting third-country trading or facilitating such trade by providing one or more services in support of such trade. Such Export Trading Companies and all of the property thereof, wholly or partly owned, directly or indirectly, by the District, shall have the same privileges and immunities as accorded to the District; and Export Trading Companies may borrow money or obtain financial assistance from private lenders or federal and state governmental authorities or issue general obligation and revenue bonds with the same kinds of security, and in accordance with the same procedures, restrictions and privileges applicable when the District obtains financial assistance or issues bonds for any of its other authorized purposes. Such Export Trading Companies are authorized, if necessary or desirable, to apply for certification under Title II or Title III of the Export Trading Company Act of 1982.
(Source: P.A. 84-1308.)

(70 ILCS 1830/8.1) (from Ch. 19, par. 508.1)
Sec. 8.1.
Any public warehouse or other public storage or transportation facility or system owned or otherwise controlled by the Port District may be operated by the Port District or by persons under contracts with the Port District. Any such contract shall reserve reasonable rentals or other charges payable to the Port District sufficient to pay the cost of maintaining, repairing, regulating and operating the facilities and to pay principal and interest upon any revenue bonds issued by the Port District and may contain such other conditions as may be mutually agreed upon.
(Source: P.A. 77-2109.)

(70 ILCS 1830/9) (from Ch. 19, par. 509)
Sec. 9. All leases or other contracts for operation of any public warehouse or public grain elevator or transportation facilities owned or otherwise controlled by the Port District shall be governed by the following procedure: Notice shall be given by the Port District that bids will be received for the operation of such public warehouse or public grain elevator or transportation facilities. This notice shall state the time within which and the place where bids may be submitted, the time and place of opening bids, and shall be published not more than 30 days nor less than 15 days in advance of the first day for the submission of bids in one or more newspapers designated by the Port District which have a general circulation within the Port District; this notice shall include sufficient data for the proposed operation to enable bidders to understand the scope and nature of the operation; provided that contracts which by their nature are not adapted to award by competitive bidding, such as contracts for the services of individuals possessing a high degree of personal skill, contracts for the purchase or binding of magazines, books, periodicals, pamphlets, reports and similar articles, and contracts for utility services such as water, light, heat, telephone or telegraph, shall not be subject to competitive bidding requirements of this Section.
(Source: Laws 1965, p. 1013.)

(70 ILCS 1830/10) (from Ch. 19, par. 510)
Sec. 10. Regulations as to qualifications of operators. The Board, by ordinance, may promulgate reasonable regulations prescribing qualifications of the operators as to experience, adequacy of equipment, ability to complete performance within the time set, and other factors in addition to financial responsibility, and may by ordinance provide for suitable performance guaranties to qualify a bid. Copies of all such regulations shall be made available to all prospective operators.
(Source: P.A. 90-785, eff. 1-1-99.)

(70 ILCS 1830/11) (from Ch. 19, par. 511)
Sec. 11. The Port District shall determine in advance the minimum income that should be produced by the public warehouse or public grain elevator or transportation facilities offered, and if no qualified bid will produce such minimum income, all bids may be rejected and the District shall then readvertise for bids. If after such readvertisement no responsible and satisfactory bid within the terms of the advertisement is received, the Port District may then negotiate a lease for not less than the amount of minimum income so determined. If, after negotiating for a lease as herein provided, it is found necessary to revise the minimum income to be produced by the facilities offered for lease, then the Port District shall again readvertise for bids, as herein provided, before negotiating a lease.
(Source: Laws 1965, p. 1013.)

(70 ILCS 1830/13) (from Ch. 19, par. 513)
Sec. 13. Unless and until revenues from operations conducted by the Port District are adequate to meet all expenditures or unless and until otherwise determined by act of the General Assembly, the Port District shall not incur any obligations for salaries, office or administrative expenses prior to the making of appropriations to meet such expenses.
(Source: Laws 1965, p. 1013.)

(70 ILCS 1830/14) (from Ch. 19, par. 514)
Sec. 14. The District has power to acquire and accept by purchase, lease, gift, grant or otherwise any property and rights useful for its purposes and to provide for the development of channels, ports, harbors, airports, airfields, terminals, port facilities, terminal facilities, trails, and other transportation facilities within the Port District adequate to serve the needs of commerce within the area served by the Port District. The Port District may acquire real or personal property or any rights therein in the manner, as near as may be, as is provided for the exercise of the right of eminent domain under the Eminent Domain Act, except that no property owned by any municipality within the Port District shall be taken or appropriated without first obtaining consent of the governing body of such municipality.
(Source: P.A. 99-507, eff. 6-24-16.)

(70 ILCS 1830/14.5)
Sec. 14.5. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 1830/15) (from Ch. 19, par. 515)
Sec. 15. The Port District may lease to others for any period of time not to exceed 99 years, upon such terms as the Board may determine, any of its real property, rights of way or privileges, or any interest therein, or any part thereof, suitable for industrial, manufacturing, commercial or harbor purposes which, in the opinion of the Board, is no longer required for its primary purposes in the development of port and harbor facilities for the use of public transportation, or which may not be needed immediately for such purposes. But where such leases in the opinion of the Board will aid and promote such purposes in conjunction with such leases, the Port District may grant rights of way and privileges across property of the Port District. Such rights of way and privileges may be assignable and irrevocable during the term of any lease and may include the right to enter upon the property of the Port District to do such things as may be necessary for the enjoyment of leases, rights of way and privileges. Such leases may contain such conditions and retain such interest therein as the Board deems for the best interest of the Port District.
(Source: Laws 1965, p. 1013.)

(70 ILCS 1830/16) (from Ch. 19, par. 516)
Sec. 16. The Port District has the right and power to grant easements and permits for the use of any such real property, rights of way or privileges which in the opinion of the Board will not interfere with the use thereof by the Port District for its primary purposes. Such easements and permits may contain such conditions and retain such interest therein as the Board deems for the best interest of the District.
(Source: Laws 1965, p. 1013.)

(70 ILCS 1830/17) (from Ch. 19, par. 517)
Sec. 17. With respect to any and all leases, easements, rights of way, privileges and permits made or granted by the Board, the Board may agree upon and collect the rentals, charges and fees that are deemed for the best interest of the District. Such rentals, charges and fees shall be used to defray the reasonable expenses of the District and to pay the principal and interest upon any revenue bonds issued by the District.
(Source: Laws 1965, p. 1013.)

(70 ILCS 1830/18) (from Ch. 19, par. 518)
Sec. 18. The Port District has power to apply for and accept grants, loans or appropriations from the Federal Government or any agency or instrumentality thereof, to be used for any of the purposes of the District and to enter into agreements with the Federal Government in relation to such grants, loans or appropriations.
(Source: Laws 1965, p. 1013.)

(70 ILCS 1830/19) (from Ch. 19, par. 519)
Sec. 19. The Port District has power to procure and enter into contracts for any type of insurance and indemnity against loss or damage to property from any cause, including loss of use and occupancy, against death or injury of any person, against employers' liability, against any act of any member, officer or employee of the Board or of the Port District in the performance of the duties of his office or employment or any other insurable risk.
(Source: Laws 1965, p. 1013.)

(70 ILCS 1830/20.1) (from Ch. 19, par. 520.1)
Sec. 20.1.
The District has the continuing power to borrow money and issue either general obligation bonds or revenue bonds as provided in this Act for the purpose of acquiring, constructing, reconstructing, extending or improving or operating the terminals, terminal facilities, port facilities, aquariums, museums, planetariums, climatrons and other buildings or facilities which the District has the power to acquire, construct, reconstruct, extend or improve, and for acquiring any property and equipment useful for such construction, reconstruction, extension, improvement or operation, and for acquiring necessary cash working funds.
(Source: P.A. 77-2109.)

(70 ILCS 1830/20.2)
Sec. 20.2. Authorization to borrow moneys. The District's Board may borrow money from any bank or other financial institution and may provide appropriate security, including mortgaging real estate, for that borrowing, if the money is repaid within 20 years after the money is borrowed. "Financial institution" means any bank subject to the Illinois Banking Act, any savings and loan association subject to the Illinois Savings and Loan Act of 1985, any savings bank subject to the Savings Bank Act, and any federally chartered commercial bank or savings and loan association organized and operated in this State pursuant to the laws of the United States.
(Source: P.A. 99-507, eff. 6-24-16.)

(70 ILCS 1830/21.1) (from Ch. 19, par. 521.1)
Sec. 21.1.
The District may pursuant to ordinance adopted by the Board and without submitting the question to referendum from time to time issue and dispose of its interest bearing revenue bonds and may also in the same manner from time to time issue and dispose of its interest bearing revenue bonds to refund any revenue bonds at maturity or pursuant to redemption provisions or at any time before maturity with the consent of the holders thereof.
(Source: P.A. 77-2109.)

(70 ILCS 1830/22.1) (from Ch. 19, par. 522.1)
Sec. 22.1. If the Board desires to issue general obligation bonds it shall adopt an ordinance specifying the amount of bonds to be issued, the purpose for which they will be issued, the maximum rate of interest they will bear which shall not be more than that permitted in "An Act to authorize public corporations to issue bonds, other evidences of indebtedness and tax anticipation warrants subject to interest rate limitations set forth therein", approved May 26, 1970, as now or hereafter amended. Such interest may be paid semiannually. The ordinance shall also specify the date of maturity which shall not be more than 20 years after the date of issuance. This ordinance shall not be effective until it has been submitted to referendum of, and approved by, a majority of the legal voters of the District. The Board shall certify its ordinance and the proposition to the proper election officials, who shall submit the proposition to the voters at an election in accordance with the general election law. If a majority of the votes cast upon the proposition is in favor of the issuance of such general obligation bonds the District is thereafter authorized to issue and, in accordance with the provisions of Section 25.1 of this Act, to sell the bonds specified in such ordinance and to adopt an ordinance levying an annual tax against all of the taxable property within the District sufficient to pay the maturing principal and interest of such bonds and to file a certified copy of both such ordinances in the office of the county clerks of St. Clair, Monroe and Randolph Counties. Thereafter such county clerks shall annually extend taxes against all the taxable property within the District at the rate specified in such ordinance levying such taxes. The aggregate amount of principal of general obligation bonds issued under the provisions of this Section shall not exceed 2.5% of the assessed valuation of all taxable property in the District.
The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall general obligation
bonds in the amount of $....
be issued by the Kaskaskia YES
Regional Port District for
the purpose of ...., maturing
in not more than .... years, ---------------------------
bearing not more than ....%
interest, and a tax levied NO
to pay the principal and
interest thereof?
--------------------------------------------------------------
(Source: P.A. 82-902.)

(70 ILCS 1830/23.1) (from Ch. 19, par. 523.1)
Sec. 23.1. All revenue bonds shall be payable solely from the revenues or income to be derived from the terminals, terminal facilities, port facilities, aquariums, museums, planetariums, climatrons and any other building or facility which the District has the power to acquire, construct, reconstruct, extend or improve, or any part thereof, may bear such date or dates and may mature at such time or times not exceeding 40 years from their respective dates, all as may be provided in the ordinance authorizing their issuance. All general obligation bonds and revenue bonds may bear interest at such rate or rates not to exceed that permitted in "An Act to authorize public corporations to issue bonds, other evidences of indebtedness and tax anticipation warrants subject to interest rate limitations set forth therein", approved May 26, 1970, as now or hereafter amended. Such interest may be paid semiannually. All bonds, whether revenue or general obligations, may be in such form, may carry such registration privileges, may be executed in such manner, may be payable at such place or places, may be made subject to redemption in such manner and upon such terms, with or without premium as is stated on the face thereof, may be authenticated in such manner and may contain such terms and covenants, all as may be provided in the ordinance authorizing issuance.
The holder or holders of any bonds or interest coupons appertaining thereto issued by the District may bring a civil suit to compel the performance and observance by the District or any of its officers, agents or employees of any contract or covenant made by the District with the holders of such bonds or interest coupons and to compel the District and any of its officers, agents or employees to perform any duties required to be performed for the benefit of the holders of any such bonds or interest coupons by the provision in the ordinance authorizing their issuance, and to enjoin the District and any of its officers, agents or employees from taking any action in conflict with any such contract or covenant, including the establishment of charges, fees and rates for the use of facilities as provided in this Act.
Notwithstanding the form and tenor of any bond, whether revenue or general obligation, and in the absence of any express recital on the face thereof that it is nonnegotiable, all such bonds are negotiable instruments. Pending the preparation and execution of any such bonds, temporary bonds may be issued with or without interest coupons as may be provided by ordinance.
(Source: P.A. 82-902.)

(70 ILCS 1830/24.1) (from Ch. 19, par. 524.1)
Sec. 24.1.
All revenue bonds shall be issued and sold by the Board in such manner as the Board shall determine. However, if any bonds are issued to bear interest at the maximum rate of interest allowed by Section 23.1 of this Act, the bonds shall be sold for not less than par and accrued interest. The selling price of bonds bearing interest at a rate less than the maximum allowable interest rate per annum shall be such that the interest cost to the District of the money received from the bond sale shall not exceed the maximum annual interest rate allowed by Section 23.1 of this Act, computed to absolute maturity of such bonds according to standard tables of bond values.
(Source: P.A. 77-2109.)

(70 ILCS 1830/25.1) (from Ch. 19, par. 525.1)
Sec. 25.1.
All general obligation bonds issued by the District shall be sold by the District upon sealed bids to the highest and best responsible bidder who specifies the lowest net interest cost for such bonds. The Board shall publish at least once, in a newspaper published in and having general circulation in the District, a notice of the time, date and place when and where sealed bids for the purchase of such bonds will be received and publicly opened, read and tabulated, which such date shall not be less than 10 days after the date of such publication. Any such bonds shall be sold for not less than par plus accrued interest to the date of delivery.
(Source: P.A. 77-2109.)

(70 ILCS 1830/26.1) (from Ch. 19, par. 526.1)
Sec. 26.1. Upon the issue of any revenue bonds under this Act the Board shall fix and establish rates, charges and fees for the use of facilities acquired, constructed, reconstructed, extended or improved with the proceeds derived from the sale of such revenue bonds sufficient at all times with other revenues of the District, if any, to pay: (a) the cost of maintaining, repairing, regulating and operating such facilities; and (b) the bonds and interest thereon as they become due, and all sinking fund requirements and other requirements provided by the ordinance authorizing the issuance of the bonds or as provided by any trust agreement executed to secure payment thereof.
To secure the payment of any or all revenue bonds and for the purpose of setting forth the covenants and undertaking of the District in connection with the issuance of revenue bonds and the issuance of any additional revenue bonds payable from such revenue income to be derived from the terminals, terminal facilities, port facilities, aquariums, museums, planetariums, climatrons and other buildings, or facilities which the District has the power to acquire, construct, reconstruct, extend or improve, the District may execute and deliver a trust agreement or agreements except that no lien upon any physical property of the District shall be created thereby. A remedy for any breach or default of the terms of any such trust agreement by the District may be by mandamus proceedings in the circuit court to compel performance and compliance therewith, but the trust agreement may prescribe by whom or on whose behalf such action may be instituted.
(Source: P.A. 79-1361.)

(70 ILCS 1830/27.1) (from Ch. 19, par. 527.1)
Sec. 27.1.
Under no circumstances shall any bonds issued by the District or any other obligation of the District be or become an indebtedness or obligation of the State of Illinois or of any other political subdivision of or municipality within the State.
No revenue bond shall be or become an indebtedness of the District within the purview of any constitutional limitation or provision, and it shall be plainly stated on the face of each revenue bond that it does not constitute such an indebtedness but is payable solely from the revenues or income derived from terminals, terminal facilities, and port facilities.
(Source: P.A. 77-2109.)

(70 ILCS 1830/28.1) (from Ch. 19, par. 528.1)
Sec. 28.1. The Board may, after referendum approval, levy a tax for corporate purposes of the District annually at the rate approved by referendum, but which rate shall not exceed .05% of the value of all taxable property within the Port District as equalized or assessed by the Department of Revenue.
If the Board desires to levy such a tax it shall order that the question be submitted at an election to be held within the District. The Board shall certify its order and the question to the proper election officials, who shall submit the question to the voters at an election in accordance with the general election law. The Board shall cause the result of the election to be entered upon the records of the Port District. If a majority of the vote is in favor of the proposition, the Board may annually thereafter levy a tax for corporate purposes at a rate not to exceed that approved by referendum but in no event to exceed .05% of the value of all taxable property within the District as equalized or assessed by the Department of Revenue.
The question shall be substantially in the following form:
--------------------------------------------------------------
Shall the Kaskaskia Regional
Port District levy a tax for YES
corporate purposes annually at
a rate not to exceed ....% of ------------------------
the value of taxable property
as equalized or assessed by the NO
Department of Revenue?
--------------------------------------------------------------
(Source: P.A. 81-1489; 81-1509.)

(70 ILCS 1830/30) (from Ch. 19, par. 530)
Sec. 30. It is not lawful to make any fill or deposit of rock, earth, sand, or other material, or any refuse matter of any kind or description, or build or commence the building of any wharf, pier, dolphin, boom, weir, breakwater, bulkhead, jetty, bridge, or other structure over, under, in, or within 40 feet of any navigable waters within the Port District without first submitting the plans, profiles, and specifications therefor, and such other data and information as may be required, to the Port District and receiving a permit therefor. Any person, corporation, company, city or municipality or other agency, which shall do any of the things prohibited by this Section, without securing a permit therefor shall be guilty of a Class A misdemeanor. Any structure, fill or deposit erected or made in any public body of water within the Port District, in violation of this Section is declared to be purpresture and may be abated as such at the expense of the person, corporation, company, city, municipality or other agency responsible therefor, or if, the Port District decides that such structure, fill or deposit may remain, the Port District may fix such rule, regulation, requirement, restrictions or rentals, or require and compel all changes, modifications and repairs which are deemed necessary to protect the interest of the Port District.
(Source: P.A. 77-2338.)

(70 ILCS 1830/31) (from Ch. 19, par. 531)
Sec. 31. The governing and administrative body of the Port District is a Board of 15 members, to be known as the Kaskaskia Regional Port District Board. All members of the Board shall be residents of the Port District and persons of recognized business ability. The members of the Board shall serve without compensation, but shall be reimbursed for actual expenses incurred by them in the performance of their duties. However, any member of the Board who is appointed to the office of secretary or treasurer may receive compensation fixed by the Board for services as such officer.
(Source: P.A. 80-323.)

(70 ILCS 1830/32) (from Ch. 19, par. 532)
Sec. 32. The Governor, by and with the advice and consent of the Senate, shall appoint the members of the Board and fill any and all vacancies. If the Senate is in recess when such appointment is made, the Governor shall make a temporary appointment until the next meeting of the Senate. Of the members initially appointed by the Governor, 3 were appointed for initial terms expiring July 1, 1966, 3 for initial terms expiring July 1, 1967 and 3 for initial terms expiring July 1, 1968. Those appointments are not affected by this amendatory Act of 1967; however, within 60 days after this amendatory Act of 1967 takes effect, the Governor shall appoint 6 additional members to the Board. Of such members appointed, 2 shall be appointed for initial terms expiring July 1, 1968, 2 for initial terms expiring July 1, 1969, and 2 for initial terms expiring July 1, 1970. At the expiration of the term of any member, his successor shall be appointed by the Governor in like manner and with like regard to place of residence of the appointee.
(Source: Laws 1967, p. 1184.)

(70 ILCS 1830/33) (from Ch. 19, par. 533)
Sec. 33. After the expiration of initial terms, such successor shall hold office for the term of 3 years beginning the first day of July of the year in which the term of office commences. In the case of a vacancy during the term of office of any member, the Governor shall make an appointment for the remainder of the term vacant and until a successor is appointed and qualified. No more than 8 members of the Board may be affiliated with the same political party at the time of appointment.
(Source: Laws 1967, p. 1184.)

(70 ILCS 1830/34) (from Ch. 19, par. 534)
Sec. 34. The Governor shall certify his appointments to the Secretary of State. Within 30 days after certification of appointment, and before entering upon the duties of his office, each member of the Board shall take and subscribe the constitutional oath of office and file it in the office of the Secretary of State.
(Source: Laws 1965, p. 1013.)

(70 ILCS 1830/35) (from Ch. 19, par. 535)
Sec. 35. Members of the Board shall hold office until their respective successors have been appointed and qualified. Any member may resign from his office, to take effect when his successor has been appointed and has qualified. The Governor may remove any member of the Board appointed by him in case of incompetency, neglect of duty, or malfeasance in office. The Governor shall give such member a copy of the charges against him and an opportunity publicly to be heard in person or by counsel in his own defense upon not less than 10 days' notice. In case of failure to qualify within the time required, or of abandonment of his office, or in case of death, conviction of a crime or removal from office, such office becomes vacant.
(Source: Laws 1965, p. 1013.)

(70 ILCS 1830/36) (from Ch. 19, par. 536)
Sec. 36. As soon as possible after appointment of the initial members, the Board shall organize for the transaction of business, select a chairman and a temporary secretary from its own number, and adopt by-laws and regulations to govern its proceedings. The initial chairman and successors shall be elected by the Board from time to time for the term of his office as a member of the Board or for the term of 3 years, whichever is shorter.
(Source: Laws 1965, p. 1013.)

(70 ILCS 1830/37) (from Ch. 19, par. 537)
Sec. 37. Regular meetings of the Board shall be held at least once in each calendar month, the time and place of meetings to be fixed by the Board. Eight members of the Board constitute a quorum for the transaction of business. All action of the Board shall be by ordinance or resolution. The affirmative vote of at least 7 members shall be necessary for the adoption of any ordinance or resolution. All ordinances and resolutions before taking effect shall be approved and signed by the chairman of the Board, those he does not approve he shall return to the Board with his objections thereto in writing at the next regular meeting of the Board after the passage thereof. If the chairman fails to return any ordinance or resolution with his objections thereto by the time stated, the ordinance or resolution shall take effect without signature. Upon the return of any ordinance or resolution by the chairman with his objections, the vote by which the same was passed shall be reconsidered by the Board. Upon reconsideration if such ordinance or resolution is passed again by the affirmative vote of at least 8 members, it shall go into effect notwithstanding veto by the chairman.
(Source: Laws 1967, p. 1184.)

(70 ILCS 1830/38) (from Ch. 19, par. 538)
Sec. 38. All ordinances, resolutions and all proceedings of the Port District and all documents and records in its possession shall be public records and open to public inspection, except such documents and records as shall be kept or prepared by the Board for use in negotiations, court action or other proceedings to which the District is a party.
(Source: Laws 1965, p. 1013.)

(70 ILCS 1830/39) (from Ch. 19, par. 539)
Sec. 39. The Board shall appoint a secretary and a treasurer, who need not be members of the Board, to hold office during the pleasure of the Board, and fix their duties and compensation. Before entering upon the duties of their respective offices each shall take and subscribe the constitutional oath of office, and the treasurer shall execute a bond in the amount and with corporate sureties approved by the Board. The bond shall be payable to the District in whatever penal sum is directed by the Board, conditioned upon the faithful performance of the duties of the office and the payment of all money received by him according to law and the orders of the Board. The Board may, at any time, require a new bond from the treasurer in such penal sum as may then be determined by the Board. The obligation of the sureties shall not extend to any loss sustained by insolvency, failure or closing of any savings and loan association or national or State bank wherein the treasurer has deposited funds if the bank or savings and loan association has been approved by the Board as a depositary for these funds. The oaths of office and the treasurer's bond shall be filed in the principal office of the Port District.
(Source: P.A. 83-541.)

(70 ILCS 1830/40) (from Ch. 19, par. 540)
Sec. 40. All funds deposited by the treasurer in any bank or savings and loan association shall be placed in the name of the Port District and shall be withdrawn or paid out only by check or draft upon the bank or savings and loan association, signed by the treasurer and countersigned by the chairman of the Board. The Board may designate any of its members or any officer or employee of the District to affix the signature of the chairman and another to affix the signature of the treasurer to any check or draft for payment of salaries or wages, and for payment of any other obligation of not more than $2,500.
No bank or savings and loan association shall receive public funds as permitted by this Section, unless it has complied with the requirements established pursuant to Section 6 of "An Act relating to certain investments of public funds by public agencies", approved July 23, 1943, as now or hereafter amended.
(Source: P.A. 83-541.)

(70 ILCS 1830/41) (from Ch. 19, par. 541)
Sec. 41. In case any officer whose signature appears upon any bond or coupon or check or draft, issued pursuant to this Act, ceases to hold his office before the delivery thereof to the payee, his signature nevertheless shall be valid and sufficient for all purposes with the same effect as if he had remained in office until delivery thereof.
(Source: Laws 1965, p. 1013.)

(70 ILCS 1830/42) (from Ch. 19, par. 542)
Sec. 42. The Board may appoint a general manager who shall be a person of recognized ability and business experience to hold office during the pleasure of the Board. The general manager shall have management of the properties and business of the Port District and the employees thereof subject to the general control of the Board, shall direct the enforcement of all ordinances, resolutions, rules and regulations of the Board, and shall perform such other duties as may be prescribed from time to time by the Board. The Board may appoint a general attorney and a chief engineer, and shall provide for the appointment of other officers, attorneys, engineers, consultants, agents and employees when necessary. It shall define their duties and require bonds of such of them as the Board may designate. The general manager, general attorney, chief engineer, and all other officers employed pursuant to this Section shall be exempt from taking and subscribing any oath of office and shall not be members of the Board. The compensation of the general manager, general attorney, chief engineer, and all other officers, attorneys, consultants, agents and employees shall be fixed by the Board, subject to the provisions of Section 13 of this Act.
(Source: P.A. 80-323.)

(70 ILCS 1830/43) (from Ch. 19, par. 543)
Sec. 43. The Board shall have power to pass all ordinances and make all rules and regulations proper or necessary, and to carry into effect the powers granted to the Port District, with such fines or penalties as may be deemed proper. All fines and penalties shall be imposed by ordinances, which shall be published in a newspaper of general circulation, published in the area embraced by the Port District. No such ordinance shall take effect until 10 days after publication.
(Source: Laws 1965, p. 1013.)

(70 ILCS 1830/44) (from Ch. 19, par. 544)
Sec. 44. As soon after the end of each fiscal year as may be expedient, the Board shall cause to be prepared and printed a complete and detailed report and financial statement of the Port District operations and of its assets and liabilities. A reasonably sufficient number of copies of such report shall be printed for distribution to persons interested, upon request, and a copy thereof shall be filed with the Governor, and the county clerk of each county which is partially or wholly within the Port District. A copy of such report shall be addressed and mailed to the Mayor and City Council of President and Board of Trustees of each municipality within the Port District.
(Source: Laws 1965, p. 1013.)

(70 ILCS 1830/45) (from Ch. 19, par. 545)
Sec. 45. No civil action shall be commenced in any court against the District by any person for any injury to his person, unless it is commenced within one year from the date that the injury was received or the cause of action accrued. Within 6 months from the date that any injury was received or such cause of action accrued, any person who is about to commence any civil action in any court against the Port District for damages on account of any injury to his person shall file in the office of the secretary of the Board either by himself, his agent, or attorney, a statement, in writing, signed by himself, his agent, or attorney, giving the name of the person to whom the cause of action has accrued, the name and residence of the person injured, the date and about the hour of the accident, the place or location where the accident occurred and the name and address of the attending physician, if any. If such statement is not filed as provided, any such civil action commenced against the District shall be dismissed and the person to whom any cause of action accrued for any personal injury shall be forever barred from further suing.
(Source: Laws 1965, p. 1013.)

(70 ILCS 1830/46) (from Ch. 19, par. 546)
Sec. 46. The Board shall investigate conditions in which it has an interest within the Port District, the enforcement of its ordinances, rules and regulations, and the action, conduct and efficiency of all officers, agents and employees of the Port District. In the conduct of such investigations the Board may hold public hearings on its own motion, and shall do so on complaint or petition of any municipality within the District. Each member of the Board shall have power to administer oaths. The secretary, by order of the Board, shall issue subpoenas to secure the attendance and testimony of witnesses, and the production of books and papers relevant to such investigations and to any hearing before the Board or any member thereof.
(Source: Laws 1965, p. 1013.)

(70 ILCS 1830/47) (from Ch. 19, par. 547)
Sec. 47. Any circuit court, upon application of the Board, or any member thereof, may compel the attendance of witnesses, the production of books and papers, and giving of testimony before the Board or before any member thereof or any officers' committee appointed by the Board, by attachment for contempt or otherwise in the same manner as the production of evidence may be compelled before the Court.
(Source: Laws 1965, p. 1013.)

(70 ILCS 1830/48) (from Ch. 19, par. 548)
Sec. 48. All final administrative decisions of the Board shall be subject to judicial review pursuant to the provisions of the Administrative Review Law, and all amendments and modifications thereof, and the rules adopted pursuant thereto. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 82-783.)

(70 ILCS 1830/49) (from Ch. 19, par. 549)
Sec. 49. If any provision of this Act is held invalid such provision shall be deemed to be excised from this Act and the invalidity thereof shall not affect any of the other provisions of this Act. If the application of any provision of this Act to any person or circumstance is held invalid it shall not affect the application of such persons or circumstances other than those as to which it is invalid. The provisions of this Act shall not be considered as impairing, altering, modifying, repealing or superseding any of the jurisdiction or powers of the Illinois Commerce Commission or of the Department of Natural Resources under the Rivers, Lakes, and Streams Act. This Act shall be construed broadly and liberally to effectuate its purpose of improving the prosperity of the Port District by facilitating the removal and marketing of its raw materials and the development of industrial, mining and transportation employment.
(Source: P.A. 89-445, eff. 2-7-95.)

(70 ILCS 1830/50) (from Ch. 19, par. 550)
Sec. 50. The provisions of the "Illinois Municipal Code", approved May 29, 1961, as amended, shall not be effective within the District insofar as the provisions of such Act conflict with the provisions of this Act or grant substantially the same powers to any municipal corporation as are granted to the Port District by this Act.
(Source: Laws 1965, p. 1013.)



70 ILCS 1831/ - Massac-Metropolis Port District Act.

(70 ILCS 1831/1)
Sec. 1. Short title. This Act may be cited as the Massac-Metropolis Port District Act.
(Source: P.A. 96-838, eff. 12-16-09.)

(70 ILCS 1831/5)
Sec. 5. Definitions. As used in this Act, the following terms shall have the following meanings unless a different meaning clearly appears from the context:
"Aircraft" means any contrivance now known or hereafter invented, used, or designed for navigation of, or flight in, the air.
"Airport" means any locality, either land or water, which is used or designed for the landing and taking off of aircraft, or for the location of runways, landing fields, airdromes, hangars, buildings, structures, airport roadways, and other facilities.
"Airport hazard" means any structure, or object of natural growth, located on or in the vicinity of an airport, or any use of land near an airport which is hazardous to the use of such airport for the landing and take off of aircraft.
"Approach" means any path, course, or zone defined by an ordinance of the District or by other lawful regulation, on the ground or in the air, or both, for the use of aircraft in landing and taking off from an airport located within the District.
"Board" means the Massac-Metropolis Port District Board.
"Commercial aircraft" means any aircraft other than public aircraft engaged in the business of transporting persons or property.
"District" or "Port District" means the Massac-Metropolis Port District created by this Act.
"Export trading companies" means a person, partnership, association, public or private corporation or similar organization, whether operated for profit or not-for-profit, which is organized and operated principally for purposes of exporting goods or services produced in the United States, importing goods or services produced in foreign countries, conducting third country trading or facilitating such trade by providing one or more services in support of such trade.
"General obligation bond" means any bond issued by the District any part of the principal or interest of which bond is to be paid by taxation.
"Governmental agency" means the federal government, the State, and any unit of local government or school district, and any agency or instrumentality, corporate or otherwise, thereof.
"Governor" means the Governor of the State of Illinois.
"Mayor" means the Mayor of the City of Metropolis, the Mayor of the City of Brookport, or the President of the Village of Joppa, as the case may require.
"Navigable waters" means any public waters which are or can be made usable for water commerce.
"Person" means any individual, firm, partnership, corporation, both domestic and foreign, company, association, or joint stock association; and includes any trustee, receiver, assignee, or personal representative thereof.
"Port facilities" means all public structures, except terminal facilities as defined herein, that are in, over, under, or adjacent to navigable waters and are necessary for or incident to the furtherance of water commerce and includes the widening and deepening of slips, harbors, and navigable waters.
"Private aircraft" means any aircraft other than public and commercial aircraft.
"Public aircraft" means an aircraft used exclusively in the governmental service of the United States, or of any state or of any public agency, including military and naval aircraft.
"Public airport" means an airport owned by a Port District, an airport authority or other public agency which is used or is intended for use by public, commercial, and private aircraft and by persons owning, managing, operating or desiring to use, inspect, or repair any such aircraft or to use any such airport for aeronautical purposes.
"Public interest" means the protection, furtherance and advancement of the general welfare and of public health and safety and public necessity and convenience in respect to aeronautics.
"Revenue bond" means any bond issued by the District the principal and interest of which bond is payable solely from revenues or income derived from terminal, terminal facilities, or port facilities of the District.
"Terminal" means a public place, station, or depot for receiving and delivering baggage, mail, freight, or express matter and for any combination of such purposes, in connection with the transportation of persons and property on water or land or in the air.
"Terminal facilities" means all land, buildings, structures, improvements, equipment, and appliances useful in the operation of public warehouse, storage, and transportation facilities for the accommodation of or in connection with commerce by water or land or in the air or useful as an aid, or constituting an advantage or convenience to, the safe landing, taking off and navigation of aircraft, or the safe and efficient operation or maintenance of a public airport; except that nothing in this definition contained shall be interpreted as granting authority to the District to acquire, purchase, create, erect, or construct a bridge across any waterway which serves as a boundary between the State of Illinois and any other state.
(Source: P.A. 96-838, eff. 12-16-09.)

(70 ILCS 1831/10)
Sec. 10. Massac-Metropolis Port District. There is created a political subdivision, body politic, and municipal corporation by the name of the Massac-Metropolis Port District embracing all of the area within the corporate limits of Massac County. Territory may be annexed to the District in the manner hereinafter provided in this Act. The District may sue and be sued in its corporate name but execution shall not in any case issue against any property of the District. It may adopt a common seal and change the same at pleasure.
(Source: P.A. 96-838, eff. 12-16-09.)

(70 ILCS 1831/15)
Sec. 15. Property of District; exemption. All property of every kind owned by the Port District shall be exempt from taxation. However, a tax may be levied upon a lessee of the Port District by reason of the value of a leasehold estate separate and apart from the fee simple title, or upon such improvements as are constructed and owned by others than the Port District.
All property of the Port District shall be public grounds owned by a municipal corporation and used exclusively for public purposes within the tax exemption provisions of Sections 15-10, 15-15, 15-20, 15-30, 15-75, 15-140, 15-155, and 15-160 of the Property Tax Code.
(Source: P.A. 96-838, eff. 12-16-09.)

(70 ILCS 1831/20)
Sec. 20. Rights and powers. The Port District has the following rights and powers:
(a) To issue permits: for the construction of all wharves, piers, dolphins, booms, weirs, breakwaters, bulkheads, jetties, bridges or other structures of any kind, over, under, in, or within 40 feet of any navigable waters within the Port District; for the deposit of rock, earth, sand, or other material, or any matter of any kind or description in said waters; except that nothing contained in this subsection (a) shall be construed so that it will be deemed necessary to obtain a permit from the District for the erection, operation, or maintenance of any bridge crossing a waterway which serves as a boundary between the State of Illinois and any other state, when said erection, operation, or maintenance is performed by any city within the District.
(b) To prevent or remove obstructions in navigable waters, including the removal of wrecks.
(c) To locate and establish dock lines and shore or harbor lines.
(d) To regulate the anchorage, moorage, and speed of water borne vessels and to establish and enforce regulations for the operation of bridges, except nothing contained in this subsection (d) shall be construed to give the District authority to regulate the operation of any bridge crossing a waterway which serves as a boundary between the State of Illinois and any other state, when such operation is performed or to be performed by any city within the District.
(e) To acquire, own, construct, lease, operate, and maintain terminals, terminal facilities, and port facilities, and to fix and collect just, reasonable, and nondiscriminatory charges for the use of such facilities. The charges so collected shall be used to defray the reasonable expenses of the Port District and to pay the principal of and interest on any revenue bonds issued by the District.
(f) To locate, establish, and maintain a public airport, public airports and public airport facilities within its corporate limits or within or upon any body of water adjacent thereto, and to construct, develop, expand, extend, and improve any such airport or airport facility.
(g) To operate, maintain, manage, lease, sublease, and to make and enter into contracts for the use, operation, or management of, and to provide rules and regulations for, the operation, management or use of, any public airport or public airport facility.
(h) To fix, charge, and collect reasonable rentals, tolls, fees, and charges for the use of any public airport, or any part thereof, or any public airport facility.
(i) To establish, maintain, extend, and improve roadways and approaches by land, water, or air to any such airport and to contract or otherwise provide, by condemnation if necessary, for the removal of any airport hazard or the removal or relocation of all private structures, railways, mains, pipes, conduits, wires, poles, and all other facilities and equipment which may interfere with the location, expansion, development, or improvement of airports or with the safe approach thereto or takeoff therefrom by aircraft, and to pay the cost of removal or relocation; and, subject to the Airport Zoning Act, to adopt, administer, and enforce airport zoning regulations for territory which is within its corporate limits or which extends not more than 2 miles beyond its corporate limits.
(j) To restrict the height of any object of natural growth or structure or structures within the vicinity of any airport or within the lines of an approach to any airport and, when necessary, for the reduction in the height of any such existing object or structure, to enter into an agreement for such reduction or to accomplish same by condemnation.
(k) To agree with the State or federal governments or with any public agency in respect to the removal and relocation of any object of natural growth, airport hazard, or any structure or building within the vicinity of any airport or within an approach and which is owned or within the control of such government or agency and to pay all or an agreed portion of the cost of such removal or relocation.
(l) For the prevention of accidents, for the furtherance and protection of public health, safety, and convenience in respect to aeronautics, for the protection of property and persons within the District from any hazard or nuisance resulting from the flight of aircraft, for the prevention of interference between, or collision of, aircraft while in flight or upon the ground, for the prevention or abatement of nuisances in the air or upon the ground or for the extension of increase in the usefulness or safety of any public airport or public airport facility owned by the District, the District may regulate and restrict the flight of aircraft while within or above the incorporated territory of the District.
(m) To police its physical property only and all waterways and to exercise police powers in respect thereto or in respect to the enforcement of any rule or regulation provided by the ordinances of the District and to employ and commission police officers and other qualified persons to enforce the same. The use of any such public airport or public airport facility of the District shall be subject to the reasonable regulation and control of the District and upon such reasonable terms and conditions as shall be established by its Board. A regulatory ordinance of the District adopted under any provisions of this Section may provide for a suspension or revocation of any rights or privileges within the control of the District for a violation of any such regulatory ordinance. Nothing in this Section or in other provisions of this Act shall be construed to authorize the Board to establish or enforce any regulation or rule in respect to aviation, or the operation or maintenance of any airport facility within its jurisdiction, which is in conflict with any federal or State law or regulation applicable to the same subject matter.
(n) To enter into agreements with the corporate authorities or governing body of any other municipal corporation or any political subdivision of this State to pay the reasonable expense of services furnished by such municipal corporation or political subdivision for or on account of income producing properties of the District.
(o) To enter into contracts dealing in any manner with the objects and purposes of this Act.
(p) To acquire, own, lease, sell, or otherwise dispose of interests in and to real property and improvements situated thereon and in personal property necessary to fulfill the purposes of the District.
(q) To designate the fiscal year for the District.
(r) To engage in any activity or operation which is incidental to and in furtherance of efficient operation to accomplish the District's primary purpose.
(s) To build, construct, repair, and maintain levees.
(Source: P.A. 96-838, eff. 12-16-09.)

(70 ILCS 1831/25)
Sec. 25. Prompt payment. Purchases made pursuant to this Act shall be made in compliance with the Local Government Prompt Payment Act.
(Source: P.A. 96-838, eff. 12-16-09.)

(70 ILCS 1831/30)
Sec. 30. Acquisition of property. The District has power to acquire and accept by purchase, lease, gift, grant, or otherwise any property and rights useful for its purposes and to provide for the development of channels, ports, harbors, airports, airfields, terminals, port facilities, and terminal facilities adequate to serve the needs of commerce within the District. The District may acquire real or personal property or any rights therein in the manner, as near as may be, as is provided for the exercise of the right of eminent domain under the Eminent Domain Act; except that no rights or property of any kind or character now or hereafter owned, leased, controlled, or operated and used by, or necessary for the actual operations of, any common carrier engaged in interstate commerce, or of any other public utility subject to the jurisdiction of the Illinois Commerce Commission, shall be taken or appropriated by the District without first obtaining the approval of the Illinois Commerce Commission. Notwithstanding the provisions of any other Section of this Act, the District shall have full power and authority to lease any or all of its facilities for operation and maintenance to any person for such length of time and upon such terms as the District shall deem necessary.
Also, the District may lease to others for any period of time, not to exceed 99 years, upon such terms as its Board may determine, any of its real property, rights-of-way or privileges, or any interest therein, or any part thereof, for industrial, manufacturing, commercial, or harbor purposes, which is in the opinion of the Port District Board no longer required for its primary purposes in the development of port and harbor facilities for the use of public transportation, or which may not be immediately needed for such purposes, but where such leases will in the opinion of the Port District Board aid and promote such purposes, and in conjunction with such leases, the District may grant rights-of-way and privileges across the property of the District, which rights-of-way and privileges may be assignable and irrevocable during the term of any such lease and may include the right to enter upon the property of the District to do such things as may be necessary for the enjoyment of such leases, rights-of-way, and privileges, and such leases may contain such conditions and retain such interest therein as may be deemed for the best interest of the District by such Board.
Also, the District shall have the right to grant easements and permits for the use of any such real property, rights-of-way, or privileges which in the opinion of the Board will not interfere with the use thereof by the District for its primary purposes and such easements and permits may contain such conditions and retain such interest therein as may be deemed for the best interest of the District by the Board.
With respect to any and all leases, easements, rights-of-way, privileges, and permits made or granted by the Board, the Board may agree upon and collect the rentals, charges, and fees that may be deemed for the best interest of the District. Such rentals, charges, and fees shall be used to defray the reasonable expenses of the District and to pay the principal of and interest on any revenue bonds issued by the District.
(Source: P.A. 96-838, eff. 12-16-09.)

(70 ILCS 1831/35)
Sec. 35. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 96-838, eff. 12-16-09.)

(70 ILCS 1831/40)
Sec. 40. Export trading companies. The District is authorized and empowered to establish, organize, own, acquire, participate in, operate, sell, and transfer export trading companies, whether as shareholder, partner, or co-venturer, alone or in cooperation with federal, state or local governmental authorities, federal, state, or national banking associations, or any other public or private corporation or person or persons. Export trading companies and all of the property thereof, wholly or partly owned, directly or indirectly, by the District, shall have the same privileges and immunities as accorded to the District; and export trading companies may borrow money or obtain financial assistance from private lenders or federal and state governmental authorities or issue general obligation and revenue bonds with the same kinds of security, and in accordance with the same procedures, restrictions, and privileges applicable when the District obtains financial assistance or issues bonds for any of its other authorized purposes. Such export trading companies are authorized, if necessary or desirable, to apply for certification under Title II or Title III of the Export Trading Company Act of 1982.
(Source: P.A. 96-838, eff. 12-16-09.)

(70 ILCS 1831/45)
Sec. 45. Grants, loans, and appropriations. The District has power to apply for and accept grants, loans, or appropriations from the federal government or any agency or instrumentality thereof to be used for any of the purposes of the District and to enter into any agreements with the federal government in relation to such grants, loans, or appropriations.
The District may petition any federal, state, municipal, or local authority, administrative, judicial and legislative, having jurisdiction in the premises, for the adoption and execution of any physical improvement, change in method or system of handling freight, warehousing, docking, lightering, and transfer of freight, which in the opinion of the District is designed to improve or better the handling of commerce in and through the Port District or improve terminal or transportation facilities therein.
(Source: P.A. 96-838, eff. 12-16-09.)

(70 ILCS 1831/50)
Sec. 50. Insurance contracts. The District has power to procure and enter into contracts for any type of insurance or indemnity against loss or damage to property from any cause, including loss of use and occupancy, against death or injury of any person, against employers' liability, against any act of any member, officer, or employee of the District in the performance of the duties of his or her office or employment or any other insurable risk.
(Source: P.A. 96-838, eff. 12-16-09.)

(70 ILCS 1831/55)
Sec. 55. Rentals, charges, and fees. With respect to any and all leases, easements, rights-of-way, privileges, and permits made or granted by the Board, the Board may agree upon and collect the rentals, charges, and fees that are deemed to be in the best interest of the District. Those rentals, charges, and fees must be used to defray the reasonable expenses of the District and to pay the principal and interest upon any revenue bonds issued by the District.
(Source: P.A. 96-838, eff. 12-16-09.)

(70 ILCS 1831/60)
Sec. 60. Borrowing money. The District has the continuing power to borrow money and issue either general obligation bonds after approval by referendum as hereinafter provided or revenue bonds without referendum approval for the purpose of acquiring, constructing, reconstructing, extending or improving terminals, terminal facilities, airfields, airports, and port facilities, and for acquiring any property and equipment useful for the construction, reconstruction, extension, improvement, or operation of its terminals, terminal facilities, airfields, airports, and port facilities, and for acquiring necessary cash working funds.
The District may pursuant to ordinance adopted by the Board and without submitting the question to referendum from time to time issue and dispose of its interest bearing revenue bonds and may also in the same manner from time to time issue and dispose of its interest bearing revenue bonds to refund any revenue bonds at maturity or pursuant to redemption provisions or at any time before maturity with the consent of the holders thereof.
If the Board desires to issue general obligation bonds it shall adopt an ordinance specifying the amount of bonds to be issued, the purpose for which they will be issued, the maximum rate of interest they will bear which shall not be more than that permitted in the Bond Authorization Act. Such interest may be paid semiannually. The ordinance shall also specify the date of maturity which shall not be more than 20 years after the date of issuance and shall levy a tax that will be required to amortize such bonds. This ordinance shall not be effective until it has been submitted to referendum of, and approved by, the legal voters of the District. The Board shall certify the ordinance and the proposition to the proper election officials, who shall submit the proposition to the voters at an election in accordance with the general election law. If a majority of the vote on the proposition is in favor of the issuance of such general obligation bonds, the county clerk shall annually extend taxes against all taxable property within the District at a rate sufficient to pay the maturing principal and interest of these bonds.
The proposition shall be in substantially the following form:
Shall general obligation bonds in the amount of

(dollars) be issued by the Massac-Metropolis Port District for the (purpose) maturing in no more than (years), bearing not more than (interest)%, and a tax levied to pay the principal and interest thereof?

The election authority must record the votes as "Yes" or "No".
(Source: P.A. 96-838, eff. 12-16-09.)

(70 ILCS 1831/65)
Sec. 65. Revenue bonds. All revenue bonds shall be payable solely from the revenues or income to be derived from the terminals, terminal facilities, airfields, airports, or port facilities or any part thereof. The bonds may bear such date or dates and may mature at such time or times not exceeding 40 years from their respective dates, all as may be provided in the ordinance authorizing their issuance. All bonds, whether revenue or general obligation, may bear interest at such rate or rates as permitted in the Bond Authorization Act. Such interest may be paid semiannually. All such bonds may be in such form, may carry such registration privileges, may be executed in such manner, may be payable at such place or places, may be made subject to redemption in such manner and upon such terms, with or without premium as is stated on the face thereof, may be authenticated in such manner and may contain such terms and covenants, all as may be provided in the ordinance authorizing issuance. The holder or holders of any bonds or interest coupons appertaining thereto issued by the District may bring civil actions to compel the performance and observance by the District or any of its officers, agents, or employees of any contract or covenant made by the District with the holders of such bonds or interest coupons and to compel the District and any of its officers, agents, or employees to perform any duties required to be performed for the benefit of the holders of any such bonds or interest coupons by the provision in the ordinance authorizing their issuance, and to enjoin the District and any of its officers, agents, or employees from taking any action in conflict with any such contract or covenant, including the establishment of charges, fees, and rates for the use of facilities as hereinafter provided.
Notwithstanding the form and tenor of any bond, whether revenue or general obligation, and in the absence of any express recital on the face thereof that it is nonnegotiable, all such bonds shall be negotiable instruments. Pending the preparation and execution of any such bonds, temporary bonds may be issued with or without interest coupons as may be provided by ordinance.
(Source: P.A. 96-838, eff. 12-16-09.)

(70 ILCS 1831/70)
Sec. 70. Issuing bonds. All bonds, whether general obligation or revenue, shall be issued and sold by the Board in such manner as the Board shall determine. However, if any bonds are issued to bear interest at the maximum rate of interest allowed by Section 60 or 65, whichever may be applicable, the bonds shall be sold for not less than par and accrued interest. The selling price of bonds bearing interest at a rate less than the maximum allowable interest rate per annum shall be such that the interest cost to the District of the money received from the bond sale shall not exceed the maximum annual interest rate allowed by Section 60 or 65, whichever may be applicable, computed to absolute maturity of such bonds according to standard tables of bond values.
(Source: P.A. 96-838, eff. 12-16-09.)

(70 ILCS 1831/75)
Sec. 75. Rates and charges for facilities. Upon the issue of any revenue bonds as herein provided, the Board shall fix and establish rates, charges, and fees for the use of facilities acquired, constructed, reconstructed, extended, or improved with the proceeds derived from the sale of said revenue bonds sufficient at all times with other revenues of the District, if any, to pay (a) the cost of maintaining, repairing, regulating, and operating the said facilities; and (b) the bonds and interest thereon as they become due, and all sinking fund requirements and other requirements provided by the ordinance authorizing the issuance of the bonds or as provided by any trust agreement executed to secure payment thereof.
To secure the payment of any or all revenue bonds and for the purpose of setting forth the covenants and undertaking of the District in connection with the issuance of revenue bonds and the issuance of any additional revenue bonds payable from such revenue income to be derived from the terminals, terminal facilities, airports, airfields, and port facilities, the District may execute and deliver a trust agreement or agreements except that no lien upon any physical property of the District shall be created thereby. A remedy for any breach or default of the terms of any such trust agreement by the District may be by mandamus proceedings in the circuit court to compel performance and compliance therewith, but the trust agreement may prescribe by whom or on whose behalf such action may be instituted.
(Source: P.A. 96-838, eff. 12-16-09.)

(70 ILCS 1831/80)
Sec. 80. Bonds not obligations of the State or district. Under no circumstances shall any bonds issued by the District or any other obligation of the District be or become an indebtedness or obligation of the State of Illinois or of any other political subdivision of or municipality within the State.
No revenue bond shall be or become an indebtedness of the District within the purview of any constitutional limitation or provision, and it shall be plainly stated on the face of each revenue bond that it does not constitute such an indebtedness, or obligation but is payable solely from the revenues or income derived from terminals, terminal facilities, airports, airfields, and port facilities.
(Source: P.A. 96-838, eff. 12-16-09.)

(70 ILCS 1831/85)
Sec. 85. Tax levy. The Board may, after referendum approval, levy a tax for corporate purposes of the District annually at the rate approved by referendum, but which rate shall not exceed 0.05% of the value of all taxable property within the Port District as equalized or assessed by the Department of Revenue. If the Board desires to levy such a tax it shall order that the question be submitted at an election to be held within the District. The Board shall certify its order and the question to the proper election officials, who shall submit the question to the voters at an election in accordance with the general election law. The Board shall cause the result of the election to be entered upon the records of the Port District. If a majority of the vote on the question is in favor of the proposition, the Board may annually thereafter levy a tax for corporate purposes at a rate not to exceed that approved by referendum but in no event to exceed 0.05% of the value of all taxable property within the District as equalized or assessed by the Department of Revenue.
The question shall be in substantially the following form:
Shall the Massac-Metropolis Port District levy a tax

for corporate purposes annually at a rate not to exceed 0.05% of the value of taxable property as equalized or assessed by the Department of Revenue?

The election authority shall record the votes as "Yes" or "No".
(Source: P.A. 96-838, eff. 12-16-09.)

(70 ILCS 1831/90)
Sec. 90. Permits. It is unlawful to make any fill or deposit of rock, earth, sand, or other material, or any refuse matter of any kind or description, or build or commence the building of any wharf, pier, dolphin, boom, weir, breakwater, bulkhead, jetty, bridge, or other structure over, under, or within 40 feet of any navigable waters within the Port District without first submitting the plans, profiles, and specifications therefor, and such other data and information as may be required, to the Port District and receiving a permit therefor; and any person, corporation, company, city or municipality or other agency, which shall do any of the things above prohibited, without securing a permit therefor as above provided, shall be guilty of a Class A misdemeanor; provided, however, that no such permit shall be required in the case of any project for which a permit shall have been secured from a proper governmental agency prior to the creation of the Port District nor shall any such permit be required in the case of any project to be undertaken by any city, village, or incorporated town in the District, or any combination thereof, for which a permit is required from a governmental agency other than the District before the municipality can proceed with such project. And in such event, such municipalities, or any of them, shall give at least 10 days' notice to the District of the application for a permit for any such project from a governmental agency other than the District so that the District may be present and represent its position relative to such application before such other governmental agency. Any structure, fill, or deposit erected or made in any of the public bodies of water within the Port District, in violation of the provisions of this Section, is a purpresture and may be abated as such at the expense of the person, corporation, company, municipality, or other agency responsible therefor, or if, in the discretion of the Port District, it is decided that such structure, fill, or deposit may remain, the Port District may fix such rule, regulation, requirement, restrictions, or rentals or require and compel such changes, modifications, and repairs as shall be necessary to protect the interest of the Port District.
(Source: P.A. 96-838, eff. 12-16-09.)

(70 ILCS 1831/95)
Sec. 95. Board members. The governing and administrative body of the Port District shall be a Board consisting of 7 members, to be known as the Massac-Metropolis Port District Board. All members of the Board shall be residents of the District. The members of the Board shall serve without compensation but shall be reimbursed for actual expenses incurred by them in the performance of their duties. However, any member of the Board who is appointed to the office of secretary or treasurer may receive compensation for his or her services as such officer. No member of the Board or employee of the District shall have any private financial interest, profit, or benefit in any contract, work, or business of the District nor in the sale or lease of any property to or from the District.
(Source: P.A. 96-838, eff. 12-16-09.)

(70 ILCS 1831/100)
Sec. 100. Board appointments; terms. The Governor shall appoint 4 members of the Board, each Mayor of the municipalities of Metropolis, Joppa, and Brookport shall appoint one member of the Board. All initial appointments shall be made within 60 days after this Act takes effect. Of the 4 members initially appointed by the Governor, 2 shall be appointed for initial terms expiring June 1, 2016 and one for an initial term expiring June 1, 2012 and one for an initial term expiring June 1, 2011. The terms of the members initially appointed by the respective Mayors shall expire June 1, 2012. At the expiration of the term of any member, his or her successor shall be appointed by the Governor or the respective Mayor in like manner and with like regard to place of residence of the appointee, as in the case of appointments for the initial terms.
After the expiration of initial terms, each successor shall hold office for the term of 3 years beginning the first day of June of the year in which the term of office commences. In the case of a vacancy during the term of office of any member appointed by the Governor, the Governor shall make an appointment for the remainder of the term vacant and until a successor is appointed and qualified. In case of a vacancy during the term of office of any member appointed by a Mayor, the proper Mayor shall make an appointment for the remainder of the term vacant and until a successor is appointed and qualified. The Governor and each Mayor shall certify their respective appointments to the Secretary of State. Within 30 days after certification of his or her appointment, and before entering upon the duties of his or her office, each member of the Board shall take and subscribe the constitutional oath of office and file it in the office of the Secretary of State.
(Source: P.A. 96-838, eff. 12-16-09.)

(70 ILCS 1831/105)
Sec. 105. Resignation and removal of Board members. Members of the Board shall hold office until their respective successors have been appointed and qualified. Any member may resign from his or her office to take effect when his or her successor has been appointed and has qualified. The Governor and each Mayor, respectively, may remove any member of the Board they have appointed in case of incompetency, neglect of duty, or malfeasance in office. They shall give such member a copy of the charges against him or her and an opportunity to be publicly heard in person or by counsel in his or her own defense upon not less than 10 days' notice. In case of failure to qualify within the time required, or of abandonment of his or her office, or in case of death, conviction of a felony or removal from office, the office of such member shall become vacant. Each vacancy shall be filled for the unexpired term by appointment in like manner as in case of expiration of the term of a member of the Board.
(Source: P.A. 96-838, eff. 12-16-09.)

(70 ILCS 1831/110)
Sec. 110. Organization of the Board. As soon as possible after the appointment of the initial members, the Board shall organize for the transaction of business, select a chairman and a temporary secretary from its own number, and adopt bylaws and regulations to govern its proceedings. The initial chairman and successors shall be elected by the Board from time to time for the term of his or her office as a member of the Board.
(Source: P.A. 96-838, eff. 12-16-09.)

(70 ILCS 1831/115)
Sec. 115. Meetings. Regular meetings of the Board shall be held at least once in each calendar month, the time and place of such meetings to be fixed by the Board. Four members of the Board shall constitute a quorum for the transaction of business. All action of the Board shall be by ordinance or resolution and the affirmative vote of at least 4 members shall be necessary for the adoption of any ordinance or resolution. All such ordinances and resolutions before taking effect shall be approved by the chairman of the Board, and if he or she approves thereof he or she shall sign the same, and such as he or she does not approve he or she shall return to the Board with his or her objections thereto in writing at the next regular meeting of the Board occurring after the passage thereof. But in the case the chairman fails to return any ordinance or resolution with his or her objections thereto by the time aforesaid, the chairman shall be deemed to have approved the same and it shall take effect accordingly. Upon the return of any ordinance or resolution by the chairman with his or her objections, the vote by which the same was passed shall be reconsidered by the Board, and if upon such reconsideration said ordinance or resolution is passed by the affirmative vote of at least 5 members, it shall go into effect notwithstanding the veto of the chairman. All ordinances, resolutions, and all proceedings of the District and all documents and records in its possession shall be public records, and open to public inspection, except such documents and records as are kept or prepared by the Board for use in negotiations, legal actions, or proceedings to which the District is a party.
(Source: P.A. 96-838, eff. 12-16-09.)

(70 ILCS 1831/120)
Sec. 120. Secretary and treasurer; oath and bond. The Board shall appoint a secretary and a treasurer, who need not be members of the Board, to hold office during the pleasure of the Board, and fix their duties and compensation. The secretary and treasurer shall be residents of the District. Before entering upon the duties of their respective offices, they shall take and subscribe the constitutional oath of office, and the treasurer shall execute a bond with corporate sureties to be approved by the Board. The bond shall be payable to the District in whatever penal sum may be directed by the Board conditioned upon the faithful performance of the duties of the office and the payment of all money received by him or her according to law and the orders of the Board. The Board may, at any time, require a new bond from the treasurer in such penal sum as may then be determined by the Board. The obligation of the sureties shall not extend to any loss sustained by the insolvency, failure, or closing of any savings and loan association or national or State bank wherein the treasurer has deposited funds if the bank or savings and loan association has been approved by the Board as a depositary for these funds. The oaths of office and the treasurer's bond shall be filed in the principal office of the District.
(Source: P.A. 96-838, eff. 12-16-09.)

(70 ILCS 1831/125)
Sec. 125. Deposits; checks or drafts. All funds deposited by the treasurer in any bank or savings and loan association shall be placed in the name of the District and shall be withdrawn or paid out only by check or draft upon the bank or savings and loan association, signed by the treasurer and countersigned by the chairman of the Board. Subject to prior approval of such designations by a majority of the Board, the chairman may designate any other Board member or any officer of the District to affix the signature of the chairman and the treasurer may designate any other officer of the District to affix the signature of the treasurer to any check or draft for payment of salaries or wages and for payment of any other obligation of not more than $2,500.
No bank or savings and loan association shall receive public funds as permitted by this Section, unless it has complied with the requirements established pursuant to Section 6 of the Public Funds Investment Act.
In case any officer whose signature appears upon any check or draft issued pursuant to this Act, ceases to hold his or her office before the delivery thereof to the payee, his or her signature nevertheless shall be valid and sufficient for all purposes with the same effect as if he or she had remained in office until delivery thereof.
(Source: P.A. 96-838, eff. 12-16-09.)

(70 ILCS 1831/130)
Sec. 130. General manager. The Board may appoint a general manager who shall be a person of recognized ability and business experience to hold office during the pleasure of the Board. The general manager shall have management of the properties and business of the District and the employees thereof subject to the general control of the Board, shall direct the enforcement of all ordinances, resolutions, rules, and regulations of the Board, and shall perform such other duties as may be prescribed from time to time by the Board. The Board may appoint a general attorney and a chief engineer, and shall provide for the appointment of other officers, attorneys, engineers, consultants, agents, and employees as may be necessary. It shall define their duties and may require bonds of such of them as the Board may designate. The general manager, general attorney, chief engineer, and all other officers provided for pursuant to this Section shall be exempt from taking and subscribing any oath of office and shall not be members of the Board. The compensation of the general manager, general attorney, chief engineer, and all other officers, attorneys, consultants, agents, and employees shall be fixed by the Board.
(Source: P.A. 96-838, eff. 12-16-09.)

(70 ILCS 1831/135)
Sec. 135. Fines and penalties. The Board has power to pass all ordinances and make all rules and regulations proper or necessary, and to carry into effect the powers granted to the District, with such fines or penalties as may be deemed proper. All fines and penalties shall be imposed by ordinances, which shall be published in a newspaper of general circulation in the area embraced by the District. No such ordinance shall take effect until 10 days after its publication.
(Source: P.A. 96-838, eff. 12-16-09.)

(70 ILCS 1831/140)
Sec. 140. Report and financial statement. Within 60 days after the end of each fiscal year, the Board shall cause to be prepared and printed a complete and detailed report and financial statement of the operations and assets and liabilities of the Port District. A reasonably sufficient number of copies of such report shall be printed for distribution to persons interested, upon request, and a copy thereof shall be filed with the Governor and the county clerk and the presiding officer of the county board of Massac County. A copy of such report shall be addressed to and mailed to the corporate authorities of each municipality within the area of the District.
(Source: P.A. 96-838, eff. 12-16-09.)

(70 ILCS 1831/145)
Sec. 145. Investigations. The Board may investigate conditions in which it has an interest within the area of the District, the enforcement of its ordinances, rules and regulations, and the action, conduct, and efficiency of all officers, agents, and employees of the District. In the conduct of such investigations, the Board may hold public hearings on its own motion, and shall do so on complaint of any municipality within the District. Each member of the Board shall have power to administer oaths, and the secretary, by order of the Board, shall issue subpoenas to secure the attendance and testimony of witnesses and the production of books and papers relevant to such investigations and to any hearing before the Board or any member thereof.
Any circuit court of this State, upon application of the Board, or any member thereof, may in its discretion compel the attendance of witnesses, the production of books and papers, and giving of testimony before the Board or before any member thereof or any officers' committee appointed by the Board, by attachment for contempt or otherwise in the same manner as the production of evidence may be compelled before the court.
(Source: P.A. 96-838, eff. 12-16-09.)

(70 ILCS 1831/150)
Sec. 150. Administrative Review Law. All final administrative decisions of the Board hereunder shall be subject to judicial review pursuant to the provisions of the Administrative Review Law, and all amendments and modifications thereof, and the rules adopted pursuant thereto. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 96-838, eff. 12-16-09.)

(70 ILCS 1831/155)
Sec. 155. Records. In the conduct of any investigation authorized by Section 145, the Port District shall, at its expense, provide a stenographer to take down all testimony and shall preserve a record of such proceedings. The notice of hearing, complaint, and all other documents in the nature of pleadings and written motions filed in the proceedings, the transcript of testimony and the orders or decision of the Board constitutes the record of such proceedings.
The Port District is not required to certify any record or file any answer or otherwise appear in any proceeding for judicial review of an administrative decision unless the party asking for review deposits with the clerk of the court the sum of 75 cents per page of the record representing the costs of such certification. Failure to make such deposit is grounds for dismissal of the action.
(Source: P.A. 96-838, eff. 12-16-09.)

(70 ILCS 1831/160)
Sec. 160. Annexation. Territory which is contiguous to the District and which is not included within any other port district may be annexed to and become a part of the District in the manner provided in Section 165 or 170, whichever may be applicable.
(Source: P.A. 96-838, eff. 12-16-09.)

(70 ILCS 1831/165)
Sec. 165. Petition for annexation. At least 5% of the legal voters resident within the limits of such proposed addition to the District may petition the circuit court for the county in which the major part of the District is situated, to cause the question to be submitted to the legal voters of such proposed additional territory, whether such proposed additional territory shall become a part of the District and assume a proportionate share of the general obligation bonded indebtedness, if any, of the District. Such petition shall be addressed to the court and shall contain a definite description of the boundaries of the territory to be embraced in the proposed addition.
Upon filing any such petition with the clerk of the court, the court shall fix a time and place for a hearing upon the subject of the petition.
Notice shall be given by the court to whom the petition is addressed, or by the circuit clerk or sheriff of the county in which such petition is made at the order and direction of the court, of the time and place of the hearing upon the subject of the petition at least 20 days prior thereto by at least one publication thereof in any newspaper having general circulation within the area proposed to be annexed, and by mailing a copy of such notice to the mayor or president of the board of trustees of all cities, villages, and incorporated towns within the District.
At the hearing, all persons residing in or owning property situated in the area proposed to be annexed to the District may appear and be heard touching upon the sufficiency of the petition. If the court finds that the petition does not comply with the requirements of the law, the court shall dismiss the petition; but if the court finds that the petition is sufficient, the court shall certify the proposition to the proper election officials, who shall submit the proposition to the voters at an election in accordance with the general election law. In addition to the requirements of the general election law, the notice of such referendum shall specify the purpose of such referendum with a description of the area proposed to be annexed to the District.
The proposition shall be in substantially the following form:
Shall (description of the territory proposed to be

annexed) join the Massac-Metropolis Port District?

The votes shall be recorded as "Yes" or "No".
The court shall cause a statement of the result of such election to be filed in the records of the court.
If a majority of the votes cast upon the question of annexation to the District are in favor of becoming a part of such District, the court shall then enter an order stating that such additional territory shall thenceforth be an integral part of the Massac-Metropolis Port District and subject to all of the benefits of service and responsibilities of the District. The circuit clerk shall transmit a certified copy of the order to the circuit clerk of any other county in which any of the territory affected is situated.
(Source: P.A. 96-838, eff. 12-16-09.)

(70 ILCS 1831/170)
Sec. 170. Annexation of territory having no legal voters. If there is territory contiguous to the District which has no legal voters residing therein, a petition to annex such territory, signed by all the owners of record of such territory may be filed with the circuit court for the county in which the major part of the District is situated. A time and place for a hearing on the subject of the petition shall be fixed and notice thereof shall be given in the manner provided in Section 165. At such hearing, any owner of land in the territory proposed to be annexed, the District and any resident of the District may appear and be heard touching on the sufficiency of the petition. If the court finds that the petition satisfies the requirements of this Section, it shall enter an order stating that thenceforth such territory shall be an integral part of the Massac-Metropolis Port District and subject to all of the benefits of service and responsibilities, including the assumption of a proportionate share of the general obligation bonded indebtedness, if any, of the District. The circuit clerk shall transmit a certified copy of the order of the court to the circuit clerk of any other county in which the annexed territory is situated.
(Source: P.A. 96-838, eff. 12-16-09.)

(70 ILCS 1831/175)
Sec. 175. Severability. If any provision of this Act is held invalid such provision shall be deemed to be excised from this Act and the invalidity thereof shall not affect any of the other provisions of this Act. If the application of any provision of this Act to any person or circumstance is held invalid, it shall not affect the application to such persons or circumstances other than those as to which it is invalid. The provisions of this Act shall not be considered as impairing, altering, modifying, repealing, or superseding any of the jurisdiction or powers of the Illinois Commerce Commission or of the Department of Natural Resources under the Rivers, Lakes, and Streams Act. Nothing in this Act or done under its authority shall apply to, restrict, limit, or interfere with the use of any terminal facility or port facility owned or operated by any private person for the storage or handling or transfer of any commodity moving in interstate commerce or the use of the land and facilities of a common carrier or other public utility and the space above such land and facilities in the business of such common carrier or other public utility, without approval of the Illinois Commerce Commission and without the payment of just compensation to any such common carrier or other public utility for damages resulting from any such restriction, limitation, or interference.
(Source: P.A. 96-838, eff. 12-16-09.)

(70 ILCS 1831/180)
Sec. 180. Non-applicability. The provisions of the Illinois Municipal Code, or the provisions of the Airport Authorities Act, or the provisions of the General County Airport and Landing Field Act, shall not be effective within the area of the District insofar as the provisions of said Acts conflict with the provisions of this Act or grant substantially the same powers to any municipal corporation or political subdivision as are granted to the District by this Act.
(Source: P.A. 96-838, eff. 12-16-09.)

(70 ILCS 1831/185)
Sec. 185. (Amendatory provisions; text omitted).
(Source: P.A. 96-838, eff. 12-16-09; text omitted.)

(70 ILCS 1831/999)
Sec. 999. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 96-838, eff. 12-16-09.)



70 ILCS 1832/ - Mid-America Intermodal Authority Port District Act.

(70 ILCS 1832/1)
Sec. 1. Short title. This Act may be cited as the Mid-America Intermodal Authority Port District Act.
(Source: P.A. 90-636, eff. 7-24-98.)

(70 ILCS 1832/5)
Sec. 5. Definitions. In this Act:
"Airport" means any locality, either land or water, that is used or designed for the landing and taking off of aircraft or for the location of runways, landing fields, airdromes, hangars, buildings, structures, airport roadways, and other facilities.
"Board" means Mid-America Intermodal Authority Port District Board.
"District" means the Mid-America Intermodal Authority Port District created by this Act.
"Governmental agency" means the United States, the State of Illinois, any local governmental body, and any agency or instrumentality, corporate or otherwise, thereof.
"Governor" means the Governor of the State of Illinois.
"Intermodal" means a type of international freight system that permits transshipping among sea, highway, rail, and air modes of transportation through use of ANSI/International Organization for Standardization containers, line haul assets, and handling equipment.
"Navigable waters" mean any public waters that are or can be made usable for water commerce.
"Person" means any individual, firm, partnership, trust, corporation, both domestic and foreign, company, association, or joint stock association and includes any trustee, receiver, assignee, or personal representative thereof.
"Port facilities" mean all public and other buildings, structures, works, improvements, and equipment, except terminal facilities as defined in this Section, that are upon, in, over, under, adjacent, or near to navigable waters, harbors, slips, and basins and that are necessary or useful for or incident to the furtherance of water and land commerce and the operation of small boats and pleasure craft. "Port facilities" includes the widening and deepening of basins, slips, harbors, and navigable waters. "Port facilities" also mean all lands, buildings, structures, improvements, equipment, and appliances located on district property that are used for industrial, manufacturing, commercial, or recreational purposes.
"Terminal" means a public place, station, depot, or area for receiving and delivering articles, commodities, baggage, mail, freight, or express matter and for any combination of those purposes in connection with the transportation and movement by water and land of persons and property.
"Terminal facilities" mean all lands, buildings, structures, improvements, equipment, and appliances useful in the operation of public warehouse, storage, and transportation facilities for water and land commerce and for handling, docking, storing, and servicing small boats and pleasure craft.
(Source: P.A. 90-636, eff. 7-24-98.)

(70 ILCS 1832/10)
Sec. 10. Mid-America Intermodal Authority Port District created. There is created a political subdivision, body politic, and municipal corporation by the name of the Mid-America Intermodal Authority Port District embracing all the area within the corporate limits of Adams, Brown, Cass, Hancock, Pike, Schuyler, Henderson, Warren, Morgan, Mercer, and Scott Counties. Territory may be annexed to the district in the manner provided in this Act. The district may sue and be sued in its corporate name but execution shall not in any case issue against any property of the district. It may adopt a common seal and change the same at its pleasure.
(Source: P.A. 90-636, eff. 7-24-98; 91-566, eff. 8-14-99.)

(70 ILCS 1832/15)
Sec. 15. Property of district; exemption. All property of every kind belonging to the Mid-America Intermodal Authority Port District shall be exempt from taxation, provided that a tax may be levied upon a lessee of the district by reason of the value of a leasehold estate separate and apart from the fee or upon any improvements that are constructed and owned by others than the district.
All property of the Mid-America Intermodal Authority Port District shall be construed as constituting public grounds owned by a municipal corporation and used exclusively for public purposes within the tax exemption provisions of Sections 15-10, 15-15, 15-20, 15-30, 15-75, 15-140, 15-155, and 15-160 of the Property Tax Code.
(Source: P.A. 90-636, eff. 7-24-98.)

(70 ILCS 1832/20)
Sec. 20. Duties. It shall be the duty of the port district:
(a) To study the existing harbor plans within the area of the district and to recommend to the appropriate governmental agency, including the General Assembly of Illinois, any changes and modifications that may from time to time be required by continuing development and to meet changing business and commercial needs;
(b) To make an investigation of conditions within the area of the district and to prepare and adopt a comprehensive plan for the development of port facilities and intermodal facilities for the district. In preparing and recommending changes and modifications in existing harbor plans or a comprehensive plan for the development of port facilities and intermodal facilities, the district may, if it deems desirable, set aside and allocate an area or areas within the lands held by it to be used and operated by the district or leased to private parties for industrial, manufacturing, commercial, recreational, or harbor purposes, where the area or areas are not, in the opinion of the district, required for its primary purposes in the development of harbor, port, and intermodal facilities for the use of public water and land transportation, or will not be immediately needed for those purposes, and where the use and operation or leasing will in the opinion of the district aid and promote the development of terminal, port, and intermodal facilities;
(c) To study and make recommendations to the proper authority for the improvement of terminal, lighterage, wharfage, warehousing, transfer, and other facilities necessary for the promotion of commerce and the interchange of traffic within, to, and from the district;
(d) To study, prepare, and recommend by specific proposals to the General Assembly changes in the jurisdiction of the district;
(e) To petition any federal, State, municipal, or local authority, administrative, judicial, and legislative, having jurisdiction in the district for the adoption and execution of any physical improvement, change in method, system of handling freight, warehousing, docking, lightering, and transfer of freight that, in the opinion of the district, may be designed to improve or better the handling of commerce in and through the district or improve terminal or transportation facilities within the district;
(f) To foster, stimulate, and promote the shipment of cargoes and commerce through ports, whether originating within or without the State of Illinois;
(g) To acquire, construct, own, lease, and develop terminals, wharf facilities, piers, docks, warehouses, bulk terminals, grain elevators, tug boats, and other harbor crafts, and any other port facility or port-related facility or service that it finds necessary and convenient;
(h) To perform any other act or function that may tend to or be useful toward development and improvement of harbors, sea ports, and port-related facilities and services and to increase foreign and domestic commerce through the harbors and ports within the port district; and
(i) To study and make recommendations for river resources management and environmental education within the district, including but not limited to, wetlands banks, mitigation areas, water retention and sedimentation areas, fish hatcheries, or wildlife sanctuaries, natural habitat, and native plant research.
(Source: P.A. 90-636, eff. 7-24-98.)

(70 ILCS 1832/25)
Sec. 25. Changes in harbor plans. Any changes and modifications in harbor plans within the area of the port district from time to time recommended by the district or any comprehensive plan for the development of the port facilities adopted by the district, under the authority granted by this Act, shall be submitted to the Department of Natural Resources for approval and approval by the Department shall be conclusive evidence, for all purposes, that these changes and modifications conform to the provisions of this Act.
(Source: P.A. 90-636, eff. 7-24-98.)

(70 ILCS 1832/30)
Sec. 30. Rights and powers. The port district shall have the following rights and powers:
(a) To issue permits for the construction of all wharves, piers, dolphins, booms, weirs, breakwaters, bulkheads, jetties, bridges, or other structures of any kind over, under, in, or within 40 feet of any navigable waters within the district; for the deposit of rock, earth, sand, or other material; or for any matter of any kind or description in those waters;
(b) To prevent or remove obstructions, including the removal of wrecks;
(c) To locate and establish dock lines and shore or harbor lines;
(d) To acquire, own, construct, sell, lease, operate, and maintain port and harbor, water, and land terminal facilities and, subject to the provisions of Section 35, to operate or contract for the operation of those facilities, and to fix and collect just, reasonable, and non-discriminatory charges, rentals, or fees for the use of those facilities. The charges, rentals, or fees so collected shall be made available to defray the reasonable expenses of the district and to pay the principal of and interest on any revenue bonds issued by the district;
(e) To enter into any agreement or contract with any airport for the use of airport facilities to the extent necessary to carry out any of the purposes of the district;
(f) To the extent authorized by the Intergovernmental Cooperation Act, to enter into any agreements with any other public agency of this State;
(g) To the extent authorized by any interstate compact, to enter into agreements with any other state or unit of local government of any other state; and
(h) To enter into contracts dealing in any manner with the objects and purposes of this Act.
(Source: P.A. 90-636, eff. 7-24-98.)

(70 ILCS 1832/35)
Sec. 35. Contracts for operation of warehouses and storage facilities. Any public warehouse or other public storage facility owned or otherwise controlled by the district shall be operated by persons under contracts with the district. Any contract shall reserve reasonable rentals or other charges payable to the district sufficient to pay the cost of maintaining, repairing, regulating, and operating the facilities and to pay the principal of and interest on any revenue bonds issued by the district and may contain any other conditions that may be mutually agreed upon. However, upon the breach of a contract or if no contract is in existence as to any facility, the district shall temporarily operate the facility until a contract for its operation can be negotiated.
(Source: P.A. 90-636, eff. 7-24-98.)

(70 ILCS 1832/40)
Sec. 40. Procedure for leases or contracts for operation of warehouses and storage facilities. All leases or other contracts for operation of any public warehouse or public grain elevator to which this Section is applicable owned or otherwise controlled by the district shall be governed by the following procedures. Notice shall be given by the district that bids will be received for the operation of the public warehouse or public grain elevator. This notice shall state the time within which and the place where bids may be submitted, the time and place of opening of bids, and shall be published not more than 30 days nor less than 15 days in advance of the first day for the submission of bids in any one or more newspapers designated by the district that have a general circulation within the district. The notice shall specify sufficient data of the proposed operation to enable bidders to understand the scope of the operation; provided, however, that contracts that by their nature are not adapted to award by competitive bidding, such as contracts for the services of individuals possessing a high degree of personal skill, contracts for the purchase or binding of magazines, books, periodicals, pamphlets, reports, and similar articles, and contracts for utility services such as water, light, heat, telephone, or telegraph, shall not be subject to the competitive bidding requirements of this Section.
The Board may, by ordinance, promulgate reasonable regulations prescribing the qualifications of the bidders as to experience, adequacy of equipment, ability to complete performance within the time set, and other factors in addition to financial responsibility, and may, by ordinance, provide for suitable performance guaranties to qualify a bid. Copies of all regulations shall be made available to all bidders.
The district may determine in advance the minimum rental that should be produced by the public warehouse or public grain elevator offered and, if no qualified bid will produce the minimum rental, all bids may be rejected and the district shall then readvertise for bids. If after the readvertisement no responsible and satisfactory bid within the terms of the advertisement is received, the district may then negotiate a lease for not less than the amount of minimum rental so determined. If, after negotiating for a lease as provided in this Section, it is found necessary to revise the minimum rental to be produced by the facilities offered for lease, then the district shall again readvertise for bids, as provided in this Section, before negotiating a lease.
If the district shall temporarily operate any public warehouse or public grain elevator as provided in Section 35, the temporary operation shall not continue for more than one year without advertising for bids for the operation of the facility as provided in this Section.
(Source: P.A. 90-636, eff. 7-24-98.)

(70 ILCS 1832/45)
Sec. 45. Obligations for expenses not to be incurred until appropriations made. Unless and until the revenues from operations conducted by the district are adequate to meet all expenditures or unless and until otherwise determined by an act of the General Assembly, the district shall not incur any obligations for salaries, office, or administrative expenses before the making of appropriations to meet those expenses.
(Source: P.A. 90-636, eff. 7-24-98.)

(70 ILCS 1832/50)
Sec. 50. Acquisition of property.
(a) The district shall have power to acquire and accept by purchase, lease, gift, grant, or otherwise any and all real property, whether a fee simple absolute or a lesser estate, and personal property either within or without its corporate limits or any right that may be useful for its purposes and to provide for the development of adequate channels, ports, harbors, terminals, port facilities, terminal facilities, and intermodal facilities adequate to serve the needs of commerce within the district. The district shall have the right to grant easements and permits for the use of any real property, rights of way, or privileges that, in the opinion of the Board, will not interfere with the use of the district's property by the district for its primary purposes and the easements and permits may contain any conditions and retain any interest therein that may be deemed for the best interest of the district by the Board.
(b) Any property or facility shall be leased or operated, if at all, only by 2 or more unrelated contracting parties in parcels that are as nearly equal in all respects as practicable unless the Board determines that it is in the best interest of the district to lease the property or facility to a single contracting party.
The district, subject to the public bid requirements prescribed in Section 40 with respect to public warehouses or public grain elevators, may lease to others for any period of time not to exceed 99 years upon any terms that the Board may determine any of its real property, rights of way, or privileges, any interest therein, or any part thereof for industrial, manufacturing, commercial, recreational, or harbor purposes, that is in the opinion of the Board no longer required for its primary purposes in the development of port, harbor, and intermodal facilities or that may not be immediately needed for those purposes. Where the leases will in the opinion of the Board aid and promote those purposes, and in conjunction with those leases, the district may grant rights of way and privileges across the property of the district, which rights of way and privileges may be assignable and irrevocable during the term of any lease and may include the right to enter upon the property of the district to do any things that may be necessary for the enjoyment of the leases, rights of way, and privileges and the leases may contain any conditions and retain any interest that may be deemed for the best interest of the district by the Board.
With respect to any and all leases, easements, rights of way, privileges, and permits made or granted by the Board, the Board may agree upon and collect the rentals, charges, and fees that may be deemed for the best interest of the district by the Board. The rentals, charges, and fees shall be used to defray the reasonable expenses of the district and to pay the principal of and interest on any revenue bonds issued by the district.
(c) The district may dedicate to the public for highway purposes any of its real property and those dedications may be subject to any conditions and the retention of any interest that may be deemed for the best interest of the district by the Board.
(d) The district may sell, convey, or operate any of its buildings, structures, or other improvements located upon district property that may be deemed in the best interest of the district by the Board.
(Source: P.A. 90-636, eff. 7-24-98.)

(70 ILCS 1832/55)
Sec. 55. Grants, loans, and appropriations. The district has power to apply for and accept grants, loans, or appropriations from the federal government or any agency or instrumentality thereof or the State of Illinois or any agency or instrumentality thereof to be used for any of the purposes of the district and to enter into any agreement with the federal government, the State of Illinois, or any agency or instrumentality thereof in relation to the grants, loans, or appropriations.
(Source: P.A. 90-636, eff. 7-24-98.)

(70 ILCS 1832/60)
Sec. 60. Foreign trade zones and sub-zones. The district has power to apply to the proper authorities of the United States of America under the appropriate law for the right to establish, operate, maintain, and lease foreign trade zones and sub-zones within the jurisdiction of the United States Customs Service and to establish, operate, maintain, and lease the foreign trade zones and sub-zones.
(Source: P.A. 90-636, eff. 7-24-98.)

(70 ILCS 1832/65)
Sec. 65. Insurance contracts. The district has power to procure and enter into contracts for any type of insurance and indemnity against loss or damage to property from any cause, including loss of use and occupancy, against death or injury of any person, against employers' liability, against any act of any member, officer, or employee of the Board or of the district in the performance of the duties of his or her office or employment or any other insurable risk.
(Source: P.A. 90-636, eff. 7-24-98.)

(70 ILCS 1832/70)
Sec. 70. Borrowing money; revenue bonds.
(a) The district has the continuing power to borrow money for the purpose of acquiring, constructing, reconstructing, extending, operating, or improving terminals, terminal facilities, port facilities, and intermodal facilities; for acquiring any property and equipment useful for the construction, reconstruction, extension, improvement, or operation of its terminals, terminal facilities, port facilities, and intermodal facilities; and for acquiring necessary cash working funds. For the purpose of evidencing the obligation of the district to repay any money borrowed, the district may, by ordinances adopted by the Board from time to time, issue and dispose of its interest bearing revenue bonds, notes, or certificates and may also from time to time issue and dispose of its interest bearing revenue bonds, notes, or certificates to refund any bonds, notes, or certificates at maturity or by redemption provisions or at any time before maturity with the consent of the holders thereof.
(b) All bonds, notes, and certificates shall be payable solely from the revenues or income to be derived from the terminals, terminal facilities, port facilities, and intermodal facilities or any part thereof; may bear any date or dates; may mature at any time or times not exceeding 40 years from their respective dates; may bear interest at any rate or rates payable semiannually; may be in any form; may carry any registration privileges; may be executed in any manner; may be payable at any place or places; may be made subject to redemption in any manner and upon any terms, with or without premium that is stated on the face thereof; may be authenticated in any manner; and may contain any terms and covenants as may be provided in the ordinance. The holder or holders of any bonds, notes, certificates, or interest coupons appertaining to the bonds, notes, and certificates issued by the district may bring civil actions to compel the performance and observance by the district or any of its officers, agents, or employees of any contract or covenant made by the district with the holders of those bonds, notes, certificates, or interest coupons and to compel the district and any of its officers, agents, or employees to perform any duties required to be performed for the benefit of the holders of any bonds, notes, certificates, or interest coupons by the provision in the ordinance authorizing their issuance, and to enjoin the district and any of its officers, agents, or employees from taking any action in conflict with any such contract or covenant, including the establishment of charges, fees, and rates for the use of facilities as provided in this Act. Notwithstanding the form and tenor of any bonds, notes, or certificates and in the absence of any express recital on the face thereof that it is nonnegotiable, all bonds, notes, and certificates shall be negotiable instruments. Pending the preparation and execution of any bonds, notes, or certificates, temporary bonds, notes, or certificates may be issued with or without interest coupons as may be provided by ordinance.
(c) The bonds, notes, or certificates shall be sold by the corporate authorities of the district in any manner that the corporate authorities shall determine, except that if issued to bear interest at the minimum rate permitted by Bond Authorization Act, the bonds shall be sold for not less than par and accrued interest and except that the selling price of bonds bearing interest at a rate less than the maximum rate permitted in that Act shall be such that the interest cost to the district of the money received from the bond sale shall not exceed such maximum rate annually computed to absolute maturity of said bonds or certificates according to standard tables of bond values.
(d) From and after the issue of any bonds, notes, or certificates as provided in this Section, it shall be the duty of the corporate authorities of the district to fix and establish rates, charges, and fees for the use of facilities acquired, constructed, reconstructed, extended, or improved with the proceeds derived from the sale of the bonds, notes, or certificates sufficient at all times with other revenues of the district, if any, to pay (i) the cost of maintaining, repairing, regulating, and operating the facilities and (ii) the bonds, notes, or certificates and interest thereon as they shall become due, all sinking fund requirements, and all other requirements provided by the ordinance authorizing the issuance of the bonds, notes, or certificates or as provided by any trust agreement executed to secure payment thereof. To secure the payment of any or all of bonds, notes, or certificates and for the purpose of setting forth the covenants and undertaking of the district in connection with the issuance of those bonds, notes, or certificates and the issuance of any additional bonds, notes, or certificates payable from revenue income to be derived from the terminals, terminal facilities, port facilities, and intermodal facilities the district may execute and deliver a trust agreement or agreements. A lien upon any physical property of the district may be created by the trust agreement. A remedy for any breach or default of the terms of any trust agreement by the district may be by mandamus proceedings in the circuit court to compel performance and compliance with the agreement, but the trust agreement may prescribe by whom or on whose behalf the action may be instituted.
(Source: P.A. 90-636, eff. 7-24-98.)

(70 ILCS 1832/75)
Sec. 75. Bonds not obligations of the State or district. Under no circumstances shall any bonds, notes, or certificates issued by the district or any other obligation of the district be or become an indebtedness or obligation of the State of Illinois or of any other political subdivision of or municipality within the State, nor shall any bond, note, certificate, or obligation be or become an indebtedness of the district within the purview of any constitutional limitation or provision. It shall be plainly stated on the face of each bond, note, and certificate that it does not constitute an indebtedness or obligation but is payable solely from the revenues or income of the district.
(Source: P.A. 90-636, eff. 7-24-98.)

(70 ILCS 1832/80)
Sec. 80. Revenue bonds as legal investments. The State and all counties, cities, villages, incorporated towns and other municipal corporations, political subdivisions, public bodies, and public officers of any thereof; all banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies, and other persons carrying on a banking business; all insurance companies, insurance associations, and other persons carrying on an insurance business; and all executors, administrators, guardians, trustees, and other fiduciaries may legally invest any sinking funds, moneys, or other funds belonging to them or within their control in any bonds, notes, or certificates issued under this Act. It is the purpose of this Section to authorize the investment in bonds, notes, or certificates of all sinking, insurance, retirement, compensation, pension, and trust funds, whether owned or controlled by private or public persons or officers; provided, however, that nothing contained in this Section may be construed as relieving any person from any duty of exercising reasonable care in selecting securities for purchase or investment.
(Source: P.A. 90-636, eff. 7-24-98.)

(70 ILCS 1832/85)
Sec. 85. Taxes. The Board may, after referendum approval, levy a tax for corporate purposes of the district annually at the rate approved by referendum, but which rate shall not exceed .05% of the value of all taxable property within the port district as equalized or assessed by the Department of Revenue.
If the Board desires to levy a tax it shall order that the question be submitted at an election to be held within the district and shall certify the order and the question to the proper election officials, who shall submit the question to the voters at an election under the general election law. The Board shall cause the result of the referendum to be entered upon the records of the port district. If a majority of the vote on the question is in favor of the proposition, the Board may annually thereafter levy a tax for corporate purposes at a rate not to exceed that approved by referendum but in no event to exceed .05% of the value of all taxable property within the district as equalized or assessed by the Department of Revenue.
The question shall be in substantially the following form:
Shall the Mid-America Intermodal Authority Port

District levy a tax annually not to exceed (insert rate) % of the value of taxable property as equalized or assessed by the Department of Revenue for corporate purposes.

The votes shall be recorded as "Yes" or "No".
(Source: P.A. 90-636, eff. 7-24-98.)

(70 ILCS 1832/90)
Sec. 90. Permits. It shall be unlawful to make any fill or deposit of rock, earth, sand, or other material, or any refuse matter of any kind or description, or build or commence the building of any wharf, pier, dolphin, boom, weir, breakwater, bulkhead, jetty, bridge, or other structure over, under, in, or within 40 feet of any navigable waters within the district without first submitting the plans, profiles, and specifications for it, and any other data and information that may be required, to the district and receiving a permit. Any person, corporation, company, city or municipality, or other agency that does any of the things prohibited in this Section without securing a permit is guilty of a Class A misdemeanor. Any structure, fill, or deposit erected or made in any of the public bodies of water within the district in violation of the provisions of this Section is declared to be a purpresture and may be abated as such at the expense of the person, corporation, company, city, municipality, or other agency responsible for it. If in the discretion of the district it is decided that the structure, fill, or deposit may remain, the district may fix any rule, regulation, requirement, restrictions, or rentals or require and compel any changes, modifications, and repairs that shall be necessary to protect the interest of the district.
(Source: P.A. 90-636, eff. 7-24-98.)

(70 ILCS 1832/100)
Sec. 100. Mid-America Intermodal Authority Port District Board; compensation. The governing and administrative body of the district shall be a board consisting of 7 members, to be known as the Mid-America Intermodal Authority Port District Board. Members of the Board shall be residents of a county whose territory, in whole or in part, is embraced by the district and persons of recognized business ability. The members of the Board shall receive compensation for their services, set by the Board at an amount not to exceed $20,000 annually, except the chairperson may receive an additional $5,000 annually, if approved by the Board. All compensation shall be paid directly from the district's operating funds. The members shall receive no other compensation whatever, whether in the form of salary, per diem allowance, or otherwise, for or in connection with their service as members. Each member shall be reimbursed for actual expenses incurred by him or her in the performance of the member's duties. Any person who is appointed to the office of secretary or treasurer of the Board may receive compensation for services as an officer, as determined by the Board, provided that the person is not a member of the Board. No member of the Board or employee of the district shall have any private financial interest, profit, or benefit in any contract, work, or business of the district or in the sale or lease of any property to or from the district.
(Source: P.A. 90-636, eff. 7-24-98.)

(70 ILCS 1832/105)
Sec. 105. Appointment of Board members. The Governor, by and with the advice and consent of the Senate, shall appoint 3 members of the Board for initial terms expiring June first of the years 2000, 2001, and 2002, respectively, and the chairpersons of county boards of the counties within the district shall appoint 4 members for initial terms expiring June first of the years 2000, 2001, 2002, and 2003, respectively, in a meeting specifically convened for that purpose. Except as provided in this Section, at the expiration of the term of any member appointed by the Governor, his or her successor shall be appointed by the Governor in like manner, and at the expiration of the term of any member appointed by the county boards, his or her successor shall be appointed by the county boards in like manner, as appointments for the initial terms. All successors shall hold office for the term of 5 years from the first day of June of the year in which they are appointed, except in the case of an appointment to fill a vacancy. In case of vacancy in the office of any member appointed by the Governor during the recess of the Senate, the Governor shall make a temporary appointment until the next meeting of the Senate when the Governor shall nominate some person to fill the office; and any person so nominated, who is confirmed by the Senate, shall hold his or her office during the remainder of the term and until his or her successor shall be appointed and qualified. Each appointment by the Governor shall be subject to approval by the county boards and each appointment by the county boards shall be subject to approval by the Governor, and, when so approved, the Governor and the county boards shall certify their respective appointments and approvals to the Secretary of State. Within 30 days after certification and approval of his or her appointment, and before entering upon the duties of his or her office, each member of the Board shall take and subscribe the constitutional oath of office and file it in the office of the Secretary of State.
All members of the Board shall reside within the area of the district as defined in Section 10 of this Act.
(Source: P.A. 90-636, eff. 7-24-98.)

(70 ILCS 1832/110)
Sec. 110. Resignation and removal of Board members; vacancies. Members of the Board shall hold office until their respective successors have been appointed and qualified. Any member may resign from his or her office, to take effect when his or her successor has been appointed and has qualified. The Governor and the county boards may remove any member of the Board appointed by them in case of incompetency, neglect of duty, or malfeasance in office. They shall give the member a copy of the charges against him or her and an opportunity to be publicly heard in person or by counsel in his or her own defense upon not less than 10 days' notice. In case of failure to qualify within the time required, of abandonment of office, or of death, conviction of a crime, or removal from office, the office shall become vacant. Each vacancy shall be filled for the unexpired term by appointment in like manner, and with like regard as to the place of residence of the appointee, as in case of expiration of the term of a member of the Board.
(Source: P.A. 90-636, eff. 7-24-98.)

(70 ILCS 1832/115)
Sec. 115. Organization of the Board. As soon as possible after the appointment of the initial members, the Board shall organize for the transaction of business, select a chairperson and a temporary secretary from its own number, and adopt by-laws and regulations to govern its proceedings. The initial chairperson and successors shall be elected by the Board from time to time for the term of his or her office as a member of the Board or for the term of 3 years, whichever is shorter.
(Source: P.A. 90-636, eff. 7-24-98.)

(70 ILCS 1832/120)
Sec. 120. Meetings; ordinances and resolutions; public records. Regular meetings of the Board shall be held at least once in each calendar month, the time and place of the meeting to be fixed by the Board. Four members of the Board shall constitute a quorum for the transaction of business. All action of the Board shall be by ordinance or resolution and the affirmative vote of at least 4 members shall be necessary for the adoption of any ordinance or resolution. All ordinances and resolutions before taking effect shall be approved by the chairperson of the Board. If the chairperson shall approve the ordinance or resolution, he or she shall sign it. Those ordinances or resolutions the chairperson shall not approve the chairperson shall return to the Board with his or her objections in writing at the next regular meeting of the Board occurring after the passage of the ordinances or resolutions. If the chairperson shall fail to return any ordinance or resolution with his or her objections by the time required in this Section, he or she shall be deemed to have approved it and it shall take effect accordingly. Upon the return of any ordinance or resolution by the chairperson with his or her objections, the vote by which the ordinance or resolution was passed shall be reconsidered by the Board. If upon reconsideration the ordinance or resolution is passed by the affirmative vote of at least 5 members, it shall go into effect notwithstanding the veto of the chairperson. All ordinances, resolutions, all proceedings of the district, and all documents and records in its possession shall be public records, and open to public inspection, except any documents and records that shall be kept or prepared by the Board for use in negotiations, actions, or proceedings to which the district is a party.
(Source: P.A. 90-636, eff. 7-24-98.)

(70 ILCS 1832/125)
Sec. 125. Secretary and treasurer; oath and bond. The Board shall appoint a secretary and a treasurer who need not be members of the Board to hold office during the pleasure of the Board. The Board shall fix their duties and compensation. Before entering upon the duties of their respective offices, they shall take and subscribe the constitutional oath of office and the treasurer shall execute a bond with corporate sureties to be approved by the Board. The bond shall be payable to the district in whatever penal sum may be directed by the Board conditioned upon the faithful performance of the duties to the office and the payment of all money received by him or her according to law and the orders of the Board. The Board may, at any time, require a new bond from the treasurer in any penal sum that may be determined by the Board. The obligation of the sureties shall not extend to any loss sustained by the insolvency, failure, or closing of any savings and loan association or national or State bank wherein the treasurer has deposited funds if the bank or savings and loan association has been approved by the Board as a depositary for those funds. The oaths of office and the treasurer's bond shall be filed in the principal office of the district.
(Source: P.A. 90-636, eff. 7-24-98.)

(70 ILCS 1832/130)
Sec. 130. Deposits; checks or drafts.
(a) All funds deposited by the treasurer in any bank or savings and loan association shall be placed in the name of the district and shall be withdrawn or paid out only by check or draft upon the bank or savings and loan association, signed by the treasurer and countersigned by the chairperson of the Board. The Board may designate any of its members or any officer or employee of the district to affix the signature of the chairperson and another to affix the signature of the treasurer to any check or draft for payment of salaries or wages and for payment of any other obligation of not more than $10,000.
No bank or savings and loan association shall receive public funds as permitted by this Section unless it has complied with the requirements established under Section 6 of the Public Funds Investment Act.
(b) In case any officer whose signature appears upon any check or draft issued under this Act ceases to hold his or her office before the delivery of the check or draft to the payee, his or her signature nevertheless shall be valid and sufficient for all purposes with the same effect as if he or she had remained in office until delivery of the check or draft.
(Source: P.A. 90-636, eff. 7-24-98.)

(70 ILCS 1832/135)
Sec. 135. Prompt payment. Purchases made under this Act shall be made in compliance with the Local Government Prompt Payment Act.
(Source: P.A. 90-636, eff. 7-24-98.)

(70 ILCS 1832/140)
Sec. 140. Executive director, officers, and employees. The Board may appoint an executive director, who shall be a person of recognized ability and business experience, to hold office during the pleasure of the Board. The executive director shall have management of the properties, business, and the employees of the district subject to the general control of the Board; shall direct the enforcement of all ordinances, resolutions, rules, and regulations of the Board; and shall perform any other duties that may be prescribed from time to time by the Board. The Board may appoint a general attorney and a chief engineer and shall provide for the appointment of any other officers, attorneys, engineers, consultants, agents, and employees that may be necessary. The Board shall define their duties and require bonds of those that it may designate.
The executive director, general attorney, chief engineer, and all other officers provided for under this Section shall be exempt from taking and subscribing any oath of office and shall not be members of the Board. The compensation of the executive director, general attorney, chief engineer, and all other officers, attorneys, consultants, agents, and employees shall be fixed by the Board, subject to the provisions of Section 125 of this Act.
(Source: P.A. 90-636, eff. 7-24-98.)

(70 ILCS 1832/145)
Sec. 145. Fines and penalties. The Board shall have power to pass all ordinances and to make all rules and regulations proper or necessary to carry into effect the powers granted to the district, with any fines or penalties that may be deemed proper. All fines and penalties shall be imposed by ordinances that shall be published in a newspaper of general circulation published in the area embraced by the district. No ordinance shall take effect until 10 days after its publication.
(Source: P.A. 90-636, eff. 7-24-98.)

(70 ILCS 1832/150)
Sec. 150. Report and financial statement. As soon after the end of each fiscal year as may be expedient, the Board shall prepare and print a complete and detailed report and financial statement of its operations and of its assets and liabilities. A reasonably sufficient number of copies of the report shall be printed for distribution to persons interested, upon request, and a copy of the report shall be filed with the Governor and the county clerk of each county that is within the area of the district. A copy of the report shall be addressed to and mailed to the mayor and city council or president and board of trustees of each municipality within the area of the district.
(Source: P.A. 90-636, eff. 7-24-98.)

(70 ILCS 1832/155)
Sec. 155. Investigations by the Board. The Board may investigate conditions in which it has an interest within the area of the district; the enforcement of its ordinances, rules, and regulations; and the action, conduct, and efficiency of all officers, agents, and employees of the district. In the conduct of investigations the Board may hold public hearings on its own motion and shall do so on complaint of any municipality within the district. Each member of the Board shall have power to administer oaths and the secretary, by order of the Board, shall issue subpoenas to secure the attendance and testimony of witnesses and the production of books and papers relevant to investigations and to any hearing before the Board or any member of the Board.
Any circuit court of this State, upon application of the Board or any member of the Board, may in its discretion compel the attendance of witnesses, the production of books and papers, and giving of testimony before the Board, before any member of the Board, or before any officers' committee appointed by the Board by attachment for contempt or otherwise in the same manner as the production of evidence may be compelled before the court.
(Source: P.A. 90-636, eff. 7-24-98.)

(70 ILCS 1832/160)
Sec. 160. Annexation. Territory that is contiguous to the district and that is not included within any other port district may be annexed to and become a part of the district in the manner provided in Section 165 or 170, whichever is applicable.
(Source: P.A. 90-636, eff. 7-24-98.)

(70 ILCS 1832/165)
Sec. 165. Petition for annexation. At least 5% of the legal voters resident within the limits of the proposed addition to the district shall petition the circuit court for a county in which a major part of the district is situated, to cause the question of whether the proposed additional territory shall become a part of the district to be submitted to the legal voters of the proposed additional territory. The petition shall be addressed to the court and shall contain a definite description of the boundaries of the territory to be embraced in the proposed addition.
Upon the filing of any petition with the clerk of the court, the court shall fix a time and place for a hearing upon the subject of the petition.
Notice shall be given by the court to whom the petition is addressed or by the circuit clerk or sheriff of the county in which the petition is made at the order and direction of the court of the time and place of the hearing upon the subject of the petition at least 20 days before the hearing by at least one publication of the notice in any newspaper having general circulation within the area proposed to be annexed, and by mailing a copy of the notice to the mayor or president of the board of trustees of all cities, villages, and incorporated towns within the district.
At the hearing the district, all persons residing or owning property within the district, and all persons residing in or owning property situated in the area proposed to be annexed to the district may appear and be heard touching upon the sufficiency of the petition. If the court finds that the petition does not comply with the requirements of the law, the court shall dismiss the petition. If the court finds that the petition is sufficient, the court shall certify the petition and the proposition to the proper election officials who shall submit the proposition to the voters at an election under the general election law. In addition to the requirements of the general election law, the notice of the referendum shall include a description of the area proposed to be annexed to the district.
The proposition shall be in substantially the following form:
Shall (description of the territory proposed to be

annexed) join the Mid-America Intermodal Authority Port District?

The votes shall be recorded as "Yes" or "No".
The court shall cause a statement of the result of the referendum to be filed in the records of the court.
If a majority of the votes cast upon the question of annexation to the district are in favor of becoming a part of the district, the court shall then enter an order stating that the additional territory shall thenceforth be an integral part of the Mid-America Intermodal Authority Port District and subject to all of the benefits of service and responsibilities of the district. The circuit clerk shall transmit a certified copy of the order to the circuit clerk of any other county in which any of the territory affected is situated.
(Source: P.A. 90-636, eff. 7-24-98.)

(70 ILCS 1832/170)
Sec. 170. Annexation of territory having no legal voters. If there is territory contiguous to the district that has no legal voters residing within it, a petition to annex the territory signed by all the owners of record of the territory may be filed with the circuit court for the county in which a major part of the district is situated. A time and place for a hearing on the subject of the petition shall be fixed and notice of the hearing shall be given in the manner provided in Section 165. At the hearing any owner of land in the territory proposed to be annexed, the district, and any resident of the district may appear and be heard touching on the sufficiency of the petition. If the court finds that the petition satisfies the requirements of this Section, it shall enter an order stating that thenceforth the territory shall be an integral part of the Mid-America Intermodal Authority Port District and subject to all of the benefits of service and responsibilities of the district. The circuit clerk shall transmit a certified copy of the order of the court to the circuit clerk of any other county in which the annexed territory is situated.
(Source: P.A. 90-636, eff. 7-24-98.)

(70 ILCS 1832/172)
Sec. 172. Disconnection. The registered voters of a county included in the District may petition the State Board of Elections requesting the submission of the question of whether the county should be disconnected from the District to the electors of the county. The petition shall be circulated in the manner required by Section 28-3 of the Election Code and objections thereto and the manner of their disposition shall be in accordance with Section 28-4 of the Election Code. If a petition is filed with the State Board of Elections, signed by not less than 5% of the registered voters of the county, requesting that the question of disconnection be submitted to the electors of the county, the State Board of Elections must certify the question to the proper election authority, which must submit the question at a regular election held at least 78 days after the petition is filed in accordance with the Election Code.
The question must be submitted in substantially the following form:
Shall (name of county) be disconnected from the

Mid-America Intermodal Authority Port District?

The votes must be recorded as "Yes" or "No".
If a majority of the electors voting on the question vote in the affirmative, the county shall be disconnected from the District.
(Source: P.A. 91-566, eff. 8-14-99.)

(70 ILCS 1832/175)
Sec. 175. Administrative Review Law. All final administrative decisions of the Board, shall be subject to judicial review under the provisions of the Administrative Review Law and the rules adopted under that Act. The term "administrative decision" means the same as in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 90-636, eff. 7-24-98.)

(70 ILCS 1832/180)
Sec. 180. Severability. If any provision of this Act or its application to any person or circumstance is held invalid, the invalidity of that provision or application does not affect other provisions or applications of this Act that can be given effect without the invalid provision or application.
(Source: P.A. 90-636, eff. 7-24-98.)

(70 ILCS 1832/185)
Sec. 185. Interference with private facilities. The provisions of this Act shall not be considered as impairing, altering, modifying, repealing, or superseding any of the jurisdiction or powers of the Illinois Commerce Commission or of the Department of Natural Resources under the Rivers, Lakes, and Streams Act. Nothing in this Act or done under its authority shall apply to, restrict, limit, or interfere with the use of any terminal, terminal facility, port facility, or intermodal facility owned or operated by any private person for the storage or handling or transfer of any commodity moving in interstate commerce or the use of the land and facilities of a common carrier or other public utility and the space above that land and those facilities or the right to use that land and those facilities in the business of any common carrier or other public utility, without approval of the Illinois Commerce Commission and without the payment of just compensation to any common carrier or other public utility for damages resulting from any restriction, limitation, or interference.
(Source: P.A. 90-636, eff. 7-24-98.)

(70 ILCS 1832/190)
Sec. 190. Non-applicability of conflicting provisions of the Illinois Municipal Code. The provisions of the Illinois Municipal Code shall not be effective within the area of the district insofar as the provisions of that Act conflict with the provisions of this Act or grant substantially the same powers to any municipal corporation that are granted to the district by this Act.
(Source: P.A. 90-636, eff. 7-24-98.)

(70 ILCS 1832/800)
Sec. 800. (Amendatory provisions; text omitted).
(Source: P.A. 90-636, eff. 7-24-98; text omitted.)

(70 ILCS 1832/999)
Sec. 999. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 90-636, eff. 7-24-98.)



70 ILCS 1835/ - Mt. Carmel Regional Port District Act.

(70 ILCS 1835/1) (from Ch. 19, par. 701)
Sec. 1.
This Act shall be known and may be cited as the "Mt. Carmel Regional Port District Act".
(Source: P.A. 76-1788.)

(70 ILCS 1835/2) (from Ch. 19, par. 702)
Sec. 2.
When used in this Act, unless the context otherwise requires, the terms set out in Section 2.1 through 2.21 have the meaning ascribed to them in those Sections.
(Source: P.A. 76-1788.)

(70 ILCS 1835/2.1) (from Ch. 19, par. 702.1)
Sec. 2.1.
"District" or "Port District" means the Mt. Carmel Regional Port District created by this Act.
(Source: P.A. 76-1788.)

(70 ILCS 1835/2.2) (from Ch. 19, par. 702.2)
Sec. 2.2.
"Terminal" means a public place, station or depot for receiving and delivering baggage, mail, freight or express matter and for any combination of such purposes, in connection with the transportation of persons and property on water or land or in the air.
(Source: P.A. 76-1788.)

(70 ILCS 1835/2.3) (from Ch. 19, par. 702.3)
Sec. 2.3.
"Terminal facilities" means all land, buildings, structures, improvements, equipment and appliances useful in the operation of public warehouse, storage and transportation facilities and industrial, manufacturing or commercial activities for the accommodation of or in connection with commerce by water or land or in the air or useful as an aid, or constituting an advantage or convenience to, the safe landing, taking off and navigation of aircraft, or the safe and efficient operation or maintenance of a public airport; except that nothing in this definition contained shall be interpreted as granting authority to the District to acquire, purchase, create, erect or construct a bridge across any waterway which serves as a boundary between the State of Illinois and any other State.
(Source: P.A. 76-1788.)

(70 ILCS 1835/2.4) (from Ch. 19, par. 702.4)
Sec. 2.4.
"Port Facilities" means all public structures, except terminal facilities as defined herein, that are in, over, under or adjacent to navigable waters and are necessary for or incident to the furtherance of water commerce and includes the widening and deepening of slips, harbors and navigable waters.
(Source: P.A. 76-1788.)

(70 ILCS 1835/2.5) (from Ch. 19, par. 702.5)
Sec. 2.5.
"Aircraft" means any contrivance now known or hereafter invented, used or designed for navigation of, or flight in, the air.
(Source: P.A. 76-1788.)

(70 ILCS 1835/2.6) (from Ch. 19, par. 702.6)
Sec. 2.6.
"Airport" means any locality, either land or water, which is used or designed for the landing and taking off of aircraft, or for the location of runways, landing fields, airdromes, hangars, buildings, structures, airport roadways and other facilities.
(Source: P.A. 76-1788.)

(70 ILCS 1835/2.7) (from Ch. 19, par. 702.7)
Sec. 2.7.
"Airport Hazard" means any structure or object of natural growth, located on or in the vicinity of an airport, or any use of land near an airport which is hazardous to the use of such airport for the landing and take-off of aircraft.
(Source: P.A. 76-1788.)

(70 ILCS 1835/2.8) (from Ch. 19, par. 702.8)
Sec. 2.8.
"Approach" means any path, course or zone defined by an ordinance of the District or by other lawful regulation, on the ground or in the air, or both, for the use of aircraft in landing and taking off from an airport located within the District.
(Source: P.A. 76-1788.)

(70 ILCS 1835/2.9) (from Ch. 19, par. 702.9)
Sec. 2.9.
"Commercial Aircraft" means any aircraft other than public aircraft engaged in the business of transporting persons or property.
(Source: P.A. 76-1788.)

(70 ILCS 1835/2.10) (from Ch. 19, par. 702.10)
Sec. 2.10.
"Private Aircraft" means any aircraft other than public and commercial aircraft.
(Source: P.A. 76-1788.)

(70 ILCS 1835/2.11) (from Ch. 19, par. 702.11)
Sec. 2.11.
"Public Aircraft" means any aircraft used exclusively in the governmental service of the United States, or of any state or of any public agency, including military and naval aircraft.
(Source: P.A. 76-1788.)

(70 ILCS 1835/2.12) (from Ch. 19, par. 702.12)
Sec. 2.12.
"Public Airport" means an airport owned by a Port District, an airport authority or other public agency which is used or is intended for use by public, commercial and private aircraft and by persons owning, managing, operating or desiring to use, inspect or repair any such aircraft or to use any such airport for aeronautical purposes.
(Source: P.A. 76-1788.)

(70 ILCS 1835/2.13) (from Ch. 19, par. 702.13)
Sec. 2.13.
"Public Interest" means the protection, furtherance and advancement of the general welfare and of public health and safety and public necessity and convenience in respect to aeronautics.
(Source: P.A. 76-1788.)

(70 ILCS 1835/2.14) (from Ch. 19, par. 702.14)
Sec. 2.14.
"Navigable waters" means any public waters which are or can be made usable for water commerce.
(Source: P.A. 76-1788.)

(70 ILCS 1835/2.15) (from Ch. 19, par. 702.15)
Sec. 2.15.
"Governmental Agency" means the Federal, State and any local governmental body, and any agency or instrumentality, corporate or otherwise, thereof.
(Source: P.A. 76-1788.)

(70 ILCS 1835/2.16) (from Ch. 19, par. 702.16)
Sec. 2.16.
"Person" means any individual, firm, partnership, corporation, both domestic and foreign, company, association or joint stock association; and includes any trustee, receiver, assignee or personal representative thereof.
(Source: P.A. 76-1788.)

(70 ILCS 1835/2.17) (from Ch. 19, par. 702.17)
Sec. 2.17.
"General obligation bond" means any bond issued by the District, any part of the principal or interest of which bond is to be paid by taxation.
(Source: P.A. 76-1788.)

(70 ILCS 1835/2.18) (from Ch. 19, par. 702.18)
Sec. 2.18.
"Revenue bond" means any bond issued by the District the principal and interest of which bond is payable solely from revenues or income derived from ports, harbors, airports, airfields, terminals, port facilities, terminal facilities, aquariums, museums, planetariums, climatrons or any other building or facilities of the District.
(Source: P.A. 76-1788.)

(70 ILCS 1835/2.19) (from Ch. 19, par. 702.19)
Sec. 2.19.
"Board" means the Mt. Carmel Regional Port District Board.
(Source: P.A. 76-1788.)

(70 ILCS 1835/2.20) (from Ch. 19, par. 702.20)
Sec. 2.20.
"Governor" means the Governor of the State of Illinois.
(Source: P.A. 76-1788.)

(70 ILCS 1835/2.21) (from Ch. 19, par. 702.21)
Sec. 2.21.
"City" means any city, village, incorporated town or civil township located within the District.
(Source: P.A. 76-1788.)

(70 ILCS 1835/3) (from Ch. 19, par. 703)
Sec. 3. There is created a political subdivision, body politic and municipal corporation by the name of Mt. Carmel Regional Port District which shall embrace, include and consist of the territory within the corporate limits of the City of Mt. Carmel as those corporate limits exist on the effective date of this Act. Territory may be annexed to the District in the manner hereinafter provided in this Act. The District may sue and be sued in its corporate name, but execution shall not in any case issue against any of the property or assets of the District. The District may adopt a common seal and change the same at its pleasure.
All property of every kind belonging to the District shall be exempt from taxation, provided that taxes may be assessed and levied upon a lessee of the District by reason of the value of a leasehold estate separate and apart from the fee and upon such improvements as are constructed and owned by others than the District. All property of the District shall be construed as constituting public property owned by a municipal corporation and used exclusively for public purposes within Section 15-155 of the Property Tax Code.
(Source: P.A. 88-670, eff. 12-2-94.)

(70 ILCS 1835/4) (from Ch. 19, par. 704)
Sec. 4.
It is declared that the main purpose of this Act is to promote industrial, commercial and transportation facilities, thereby reducing the evils attendant upon unemployment and thereby enhancing the public health, safety, morals and general welfare of this State.
(Source: P.A. 76-1788.)

(70 ILCS 1835/5) (from Ch. 19, par. 705)
Sec. 5.
The Port District has the rights and powers set out in Section 5.1 through 5.22.
(Source: P.A. 76-1788.)

(70 ILCS 1835/5.1) (from Ch. 19, par. 705.1)
Sec. 5.1.
To make an investigation of conditions within the Port District and to prepare and adopt a comprehensive plan for the development of port facilities for the Port District. In preparing and recommending changes and modifications in existing harbor facilities, or a comprehensive plan for the development of such port facilities, the Port District if it deems desirable may set aside and allocate an area or areas, within the lands owned by it, to be leased to private parties for industrial, manufacturing, commercial, or harbor purposes, where such area or areas in the opinion of the Board, are not required for primary purposes in the development of harbor and port facilities for the use of public water and land transportation, or will not be needed immediately for such purposes, and where such leasing in the opinion of the Board will aid and promote the development of terminal and port facilities.
(Source: P.A. 76-1788.)

(70 ILCS 1835/5.2) (from Ch. 19, par. 705.2)
Sec. 5.2.
To issue permits for the construction of all wharves, piers, dolphins, booms, weirs, breakwaters, bulkheads, jetties, bridges or other structures of any kind, over, under, in, or within 40 feet of any navigable waters within the Port District; for the deposit of rock, earth, sand or other material, or any matter of any kind or description in said waters; except that nothing contained in this Section 5.2 shall be construed so that it will be deemed necessary to obtain a permit from the District for the erection, operation or maintenance of any bridge crossing a waterway which serves as a boundary between the State of Illinois and any other State, when said erection, operation or maintenance is performed by any city within the District.
(Source: P.A. 76-1788.)

(70 ILCS 1835/5.3) (from Ch. 19, par. 705.3)
Sec. 5.3.
To prevent or remove obstructions in navigable waters, including the removal of wrecks.
(Source: P.A. 76-1788.)

(70 ILCS 1835/5.4) (from Ch. 19, par. 705.4)
Sec. 5.4.
To locate and establish dock lines and shore or harbor lines.
(Source: P.A. 76-1788.)

(70 ILCS 1835/5.5) (from Ch. 19, par. 705.5)
Sec. 5.5.
To regulate the anchorage, moorage and speed of water-borne vessels and to establish and enforce regulations for the operation of bridges, except nothing contained in this Section 5.5 shall be construed to give the District authority to regulate the operation of any bridge crossing a waterway which serves as a boundary between the State of Illinois and any other State, when such operation is performed by any city within the District.
(Source: P.A. 76-1788.)

(70 ILCS 1835/5.6) (from Ch. 19, par. 705.6)
Sec. 5.6.
To acquire, own, construct, lease, operate and maintain terminals, terminal facilities and port facilities, and to fix and collect reasonable and nondiscriminatory charges for the use of such facilities. The charges collected shall be used to defray the reasonable expenses of the Port District and to pay the principal of and interest on any revenue bonds issued by the District.
(Source: P.A. 76-1788.)

(70 ILCS 1835/5.7) (from Ch. 19, par. 705.7)
Sec. 5.7.
Subject to any applicable condition imposed by this Act, to locate, establish and maintain a public airport, public airports and public airport facilities within its corporate limits or within or upon any body of water adjacent thereto, and to construct, develop, expand, extend and improve any such airport or airport facilities.
(Source: P.A. 76-1788.)

(70 ILCS 1835/5.8) (from Ch. 19, par. 705.8)
Sec. 5.8.
To operate, maintain, manage, lease, sublease, and to make and enter into contracts for the use, operation or management of, and to provide rules and regulations for, the operation, management or use of any public airport or public airport facilities.
(Source: P.A. 76-1788.)

(70 ILCS 1835/5.9) (from Ch. 19, par. 705.9)
Sec. 5.9.
To fix, charge and collect reasonable rentals, tolls, fees, and charges for the use of any public airport, or any part thereof, or any public airport facilities.
(Source: P.A. 76-1788.)

(70 ILCS 1835/5.10) (from Ch. 19, par. 705.10)
Sec. 5.10.
To establish, maintain, extend and improve roadways, and approaches by land, water or air to any such airport and to contract or otherwise provide, by condemnation if necessary, for the removal of any airport hazard or the removal or relocation of all private structures, railways, mains, pipes, conduits, wires, poles, and all other facilities and equipment which may interfere with the location, expansion, development, or improvement of airports or with the safe approach thereto or takeoff therefrom by aircraft, and to pay the cost of removal or relocation; and, subject to the "Airport Zoning Act", approved July 17, 1945, as now or hereafter amended, to adopt, administer and enforce airport zoning regulations for territory which is within its corporate limits or which extends not more than two miles beyond its corporate limits.
(Source: P.A. 76-1788.)

(70 ILCS 1835/5.11) (from Ch. 19, par. 705.11)
Sec. 5.11.
To restrict the height of any object of natural growth or structure or structures within the vicinity of any airport or within the lines of an approach to any airport and, when necessary, for the reduction in the height of any such existing object or structure, to enter into an agreement for such reduction or to accomplish same by condemnation.
(Source: P.A. 76-1788.)

(70 ILCS 1835/5.12) (from Ch. 19, par. 705.12)
Sec. 5.12.
To agree with the state or federal governments or with any public agency in respect to the removal and relocation of any object of natural growth, airport hazard or any structure or building within the vicinity of any airport or within an approach and which is owned or within the control of such government or agency and to pay all or an agreed portion of the cost of such removal or relocation.
(Source: P.A. 76-1788.)

(70 ILCS 1835/5.13) (from Ch. 19, par. 705.13)
Sec. 5.13.
For the prevention of accidents, for the furtherance and protection of public health, safety and convenience in respect to aeronautics, for the protection of property and persons within the District from any hazard or nuisance resulting from the flight of aircraft, for the prevention of interference between, or collision of, aircraft while in flight or upon the ground, for the prevention or abatement of nuisances in the air or upon the ground or for the extension or increase in the usefulness or safety of any public airport or public airport facility owned by the District, the District may regulate and restrict the flight of aircraft while within or above the incorporated territory of the District.
(Source: P.A. 76-1788.)

(70 ILCS 1835/5.14) (from Ch. 19, par. 705.14)
Sec. 5.14.
To police its physical property and all waterways and to exercise police powers in respect thereto or in respect to the enforcement of any rule or regulation provided by the ordinances of the District and to employ and commission police officers and other qualified persons to enforce the same. The use of any public airport or public airport facilities of the District shall be subject to the reasonable regulation and control of the District and upon such reasonable terms and conditions as shall be established by its Board. A regulatory ordinance of the District adopted under any provisions of this Section may provide for a suspension or revocation of any rights or privileges within the control of the District for a violation of any such regulatory ordinance. Nothing in this Section or in any other provision of this Act shall be construed to authorize the Board to establish or enforce any regulation or rule in respect to aviation, or the operation or maintenance of any airport facility within its jurisdiction, which is in conflict with any federal or state law or regulation applicable to the same subject matter.
(Source: P.A. 76-1788.)

(70 ILCS 1835/5.14a) (from Ch. 19, par. 705.14a)
Sec. 5.14a. To establish, organize, own, acquire, participate in, operate, sell and transfer Export Trading Companies, whether as shareholder, partner, or co-venturer, alone or in cooperation with federal, state or local governmental authorities, federal, state or national banking associations, or any other public or private corporation or person or persons. The term "Export Trading Companies" means a person, partnership, association, public or private corporation or similar organization, whether operated for profit or not for profit, which is organized and operated principally for purposes of exporting goods or services produced in the United States, importing goods or services produced in foreign countries, conducting third-country trading or facilitating such trade by providing one or more services in support of such trade. Such Export Trading Companies and all of the property thereof, wholly or partly owned, directly or indirectly, by the District, shall have the same privileges and immunities as accorded to the District; and Export Trading Companies may borrow money or obtain financial assistance from private lenders or federal and state governmental authorities or issue general obligation and revenue bonds with the same kinds of security, and in accordance with the same procedures, restrictions and privileges applicable when the District obtains financial assistance or issues bonds for any of its other authorized purposes. Such Export Trading Companies are authorized, if necessary or desirable, to apply for certification under Title II or Title III of the Export Trading Company Act of 1982.
(Source: P.A. 84-993.)

(70 ILCS 1835/5.15) (from Ch. 19, par. 705.15)
Sec. 5.15.
To enter into agreements with the corporate authorities or governing body of any other municipal corporation or any political subdivision of this State to pay the reasonable expense of services furnished by such municipal corporation or political subdivision for or on account of income producing properties of the District.
(Source: P.A. 76-1788.)

(70 ILCS 1835/5.16) (from Ch. 19, par. 705.16)
Sec. 5.16.
To enter into contracts dealing in any manner with the objects and purposes of this Act.
(Source: P.A. 76-1788.)

(70 ILCS 1835/5.17) (from Ch. 19, par. 705.17)
Sec. 5.17.
To acquire, own, lease, sell or otherwise dispose of interests in real property and improvements thereon and in personal property necessary to fulfill the purposes of the District.
(Source: P.A. 76-1788.)

(70 ILCS 1835/5.18) (from Ch. 19, par. 705.18)
Sec. 5.18.
To designate the fiscal year for the District.
(Source: P.A. 76-1788.)

(70 ILCS 1835/5.19) (from Ch. 19, par. 705.19)
Sec. 5.19.
To engage in any activity or operation which is incidental to and in furtherance of efficient operation to accomplish the District's primary purpose.
(Source: P.A. 76-1788.)

(70 ILCS 1835/5.20) (from Ch. 19, par. 705.20)
Sec. 5.20. The District may acquire, erect, construct, maintain and operate aquariums, museums and other edifices for the collection and display of objects pertaining to natural history or the arts and sciences; and may permit the directors or trustees of any corporation or society organized for the erection, construction, maintenance and operation of any aquarium, museum or other such edifice to perform such erection, construction, maintenance and operation on or within any property now or hereafter owned by or under the control or supervision of the District.
The District may contract with any such directors or trustees relative to such acquisition, erection, construction, maintenance and operation.
The District may charge, or may authorize such directors or trustees to charge an admission fee, the proceeds of which shall be devoted exclusively to such erection, construction, maintenance and operation.
(Source: P.A. 80-1495.)

(70 ILCS 1835/5.21) (from Ch. 19, par. 705.21)
Sec. 5.21.
The District shall have the rights and powers enumerated in Division 74 of Article 11 of the "Illinois Municipal Code", approved May 29, 1961, as now or hereafter amended, in the same manner and form as though the District were a "municipality" as defined in Section 11-74-2 thereof.
(Source: P.A. 76-1788.)

(70 ILCS 1835/5.22) (from Ch. 19, par. 705.22)
Sec. 5.22.
The District may acquire, erect, construct, reconstruct, improve, maintain and operate one or more, or a combination or combinations of, industrial buildings, office buildings, buildings to be used as a factory, mill shops, processing plants, packaging plants, assembly plants, fabricating plants, and buildings to be used as warehouses and other storage facilities.
(Source: P.A. 76-1788.)

(70 ILCS 1835/5.23) (from Ch. 19, par. 705.23)
Sec. 5.23. Purchases made pursuant to this Act shall be made in compliance with the "Local Government Prompt Payment Act", approved by the Eighty-fourth General Assembly.
(Source: P.A. 84-731.)

(70 ILCS 1835/6) (from Ch. 19, par. 706)
Sec. 6. The District has power to acquire and accept by purchase, lease, gift, grant or otherwise any property and rights useful for its purposes and to provide for the development of channels, ports, harbors, airports, airfields, terminals, port facilities, terminal facilities, aquariums, museums, planetariums, climatrons and any other building or facility which the District has the power to acquire, construct, reconstruct, extend or improve, to serve the needs of commerce within the District. The District may acquire real or personal property or any rights therein in the manner, as near as may be, as is provided for the exercise of the right of eminent domain under the Eminent Domain Act; except that no rights or property of any kind or character now or hereafter owned, leased, controlled or operated and used by or necessary for the actual operations of any common carrier engaged in interstate commerce, or of any other public utility subject to the jurisdiction of the Illinois Commerce Commission, shall be taken or appropriated by the District without first obtaining the approval of the Illinois Commerce Commission; and except that no property owned by any city within the District shall be taken or appropriated without first obtaining the consent of the governing body of such city.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 1835/6.05)
Sec. 6.05. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 1835/6.1) (from Ch. 19, par. 706.1)
Sec. 6.1.
The District may lease to others for any period of time, not to exceed 99 years, upon such terms as its Board may determine, any of its real property, rights of way or privileges, or any interest therein or any part thereof, for industrial, manufacturing, commercial, or harbor purposes, which, in the opinion of the Port District Board is no longer required for its primary purposes in the development of port and harbor facilities for the use of public transportation, or which may not be immediately needed for such purposes, but where such leases will in the opinion of the Port District Board aid and promote such purposes, and in conjunction with such leases, the District may grant rights of way and privileges across the property of the District, which rights of way and privileges may be assignable and irrevocable during the term of any such lease and may include the right to enter upon the property of the District to do such things as may be necessary for the enjoyment of such leases, rights of way and privileges, and such leases may contain such conditions and retain such interest therein as may be deemed for the best interest of the District by such Board.
(Source: P.A. 76-1788.)

(70 ILCS 1835/6.2) (from Ch. 19, par. 706.2)
Sec. 6.2.
The District shall have the right to grant easements and permits for the use of any such real property, rights of way or privileges which in the opinion of the Board will not interfere with the use thereof by the District for its primary purposes and such easements and permits may contain such conditions and retain such interest therein as may be deemed for the best interest of the District by the Board.
(Source: P.A. 76-1788.)

(70 ILCS 1835/6.3) (from Ch. 19, par. 706.3)
Sec. 6.3.
The Board may agree upon and collect the rentals, charges and fees on all leases, easements, rights of way, privileges and permits made or granted by the Board that are for the best interest of the District. Such rentals, charges and fees shall be used to defray the reasonable expenses of the District and to pay the principal of and interest on any revenue bonds issued by the District.
(Source: P.A. 76-1788.)

(70 ILCS 1835/7) (from Ch. 19, par. 707)
Sec. 7.
The District has power to apply for and accept grants, loans, or appropriations from the Federal Government or any agency or instrumentality thereof to be used for any of the purposes of the District and to enter into any agreements with the Federal Government in relation to such grants, loans or appropriations.
The District may petition any federal, state, municipal, or local authority, administrative, judicial and legislative, having jurisdiction, for the adoption and execution of any physical improvement, change in method or system of handling freight, warehousing, docking, lightering, and transfer of freight, which in the opinion of the District is likely to improve or better the handling of commerce in and through the Port District or improve terminal or transportation facilities therein.
(Source: P.A. 76-1788.)

(70 ILCS 1835/8) (from Ch. 19, par. 708)
Sec. 8.
The District has power to procure and enter into contracts for any type of insurance or indemnity against loss or damage to property from any cause, including loss of use and occupancy, against death or injury of any person, against employers' liability, against any act of any member, officer, or employee of the District in the performance of the duties of his office or employment or any other insurable risk.
(Source: P.A. 76-1788.)

(70 ILCS 1835/9) (from Ch. 19, par. 709)
Sec. 9.
The District has the continuing power to borrow money and issue either general obligation bonds or revenue bonds for the purpose of acquiring, constructing, reconstructing, extending, improving or operating the terminals, terminal facilities, airfields, airports, port facilities, aquariums, museums, planetariums, climatrons and other buildings or facilities which the District has the power to acquire, construct, reconstruct, extend or improve, and for acquiring any property and equipment useful for such construction, reconstruction, extension, improvement or operation and for acquiring necessary cash working funds.
(Source: P.A. 76-1788.)

(70 ILCS 1835/10) (from Ch. 19, par. 710)
Sec. 10.
The District may, pursuant to ordinance adopted by the Board and without submitting the question to referendum, issue and dispose of its interest bearing revenue bonds and may also in the same manner issue and dispose of its interest bearing revenue bonds to refund any revenue bonds at maturity or pursuant to redemption provisions or at any time before maturity with the consent of the holders thereof.
(Source: P.A. 76-1788.)

(70 ILCS 1835/11) (from Ch. 19, par. 711)
Sec. 11. If the Board desires to issue general obligation bonds it shall adopt an ordinance specifying the amount of bonds to be issued, the purpose for which they will be issued, the maximum rate of interest they will bear which shall not be more than the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, and the date of maturity which shall not be more than 20 years after the date of issuance. This ordinance shall not take effect until it has been submitted to referendum and approved by a majority of the legal voters of the District. The Board shall certify its ordinance and the proposition to the proper election officials, who shall submit the proposition to the voters at an election in accordance with the general election law. If a majority of the votes cast on the proposition is in favor of the issuance of such general obligation bonds the District shall thereafter be authorized to issue and, in accordance with the provisions of Section 14 of this Act, to sell the bonds specified in such ordinance and to adopt an ordinance levying an annual tax against all of the taxable property within the District sufficient to pay the maturing principal and interest of such bonds and to file a certified copy of both such ordinances in the office of the county clerk of Wabash County. Thereafter the county clerk shall annually extend taxes against all the taxable property within the District at the rate specified in the ordinance levying the taxes. The aggregate amount of principal of general obligation bonds issued under the provisions of this section of this Act shall not exceed 2.5% of the assessed valuation of all taxable property in the District.
The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall general obligation
bonds in the amount of $....
be issued by the Mt. Carmel YES
Regional Port District for the
purpose of...., maturing in -----------------------
not more than....years, bearing
not more than....% interest, and NO
a tax levied to pay the principal
and interest thereof?
--------------------------------------------------------------
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-4.)

(70 ILCS 1835/12) (from Ch. 19, par. 712)
Sec. 12. All revenue bonds shall be payable solely from the revenues or income to be derived from the terminals, terminal facilities, airfields, airports, port facilities, aquariums, museums, planetariums, climatrons and any other building or facilities which the District has the power to acquire, construct, reconstruct, extend or improve, or any part thereof. The revenue bonds may bear such date or dates and may mature at such time or times not exceeding 40 years from their respective dates, as may be provided in the ordinance authorizing their issuance. Both revenue and general obligation bonds may bear interest at such rate or rates as permitted in "An Act to authorize public corporations to issue bonds, other evidences of indebtedness and tax anticipation warrants subject to interest rate limitations set forth therein", approved May 26, 1970, as now or hereafter amended, payable semi-annually, as provided in the ordinance authorizing issuance. All bonds, whether revenue or general obligations, may be in such form, may carry such registration privileges, may be executed in such manner, may be payable at such place or places, may be made subject to redemption in such manner and upon such terms, with or without premium as is stated on the face thereof, may be authenticated in such manner and may contain such terms and covenants as provided in the ordinance authorizing issuance.
The holder or holders of any bonds or interest coupons attached thereto issued by the District may bring suit to compel the performance and observance by the District or any of its officers, agents or employees of any contract or covenant made by the District with the holders of such bonds or interest coupons and to compel the District and any of its officers, agents or employees to perform any duties required to be performed for the benefit of the holders of any such bonds or interest coupons by the provision in the ordinance authorizing their issuance, and to enjoin the District and any of its officers, agents or employees from taking any action in conflict with any such contract or covenant, including the establishment of charges, fees and rates for the use of facilities.
Notwithstanding the form and tenor of any bond, whether revenue or general obligation, and in the absence of any express recital on the face thereof that it is nonnegotiable, all such bonds shall be negotiable instruments. Pending the preparation and execution of any such bonds, temporary bonds may be issued with or without interest coupons as provided by ordinance.
(Source: P.A. 82-902.)

(70 ILCS 1835/13) (from Ch. 19, par. 713)
Sec. 13.
All revenue bonds shall be issued and sold by the Board in such manner as the Board shall determine. However, if any bonds are issued to bear interest at the maximum rate of interest allowed by Section 12, the bonds shall be sold for not less than par and accrued interest. The selling price of bonds bearing interest at a rate less than the maximum allowable interest rate per annum shall be such that the interest cost to the District of the money received from the bond sale shall not exceed the maximum annual interest rate allowed by Section 12, computed to absolute maturity of such bonds according to standard tables of bond values.
(Source: P.A. 76-1788.)

(70 ILCS 1835/14) (from Ch. 19, par. 714)
Sec. 14.
All general obligation bonds issued by the District shall be sold by the District upon sealed bids to the highest and best responsible bidder who specifies the lowest net interest cost for such bonds. The Board shall publish at least once, in a newspaper published in and having general circulation in the District, a notice of the time, date and place when and where sealed bids for the purchase of such bonds will be received and publicly opened, read and tabulated which such date shall not be less than 10 days after the date of such publication. Any such bonds shall be sold for not less than par plus accrued interest to the date of delivery.
(Source: P.A. 76-1788.)

(70 ILCS 1835/15) (from Ch. 19, par. 715)
Sec. 15. Upon the issue of any revenue bonds as herein provided the Board shall fix and establish rates, charges and fees for the use of facilities acquired, constructed, reconstructed, extended or improved with the proceeds derived from the sale of such revenue bonds sufficient at all times with other revenues of the District, if any, to pay: (a) the cost of maintaining, repairing, regulating and operating such facilities, and (b) the bonds and interest thereon as they become due, and all sinking fund requirements and other requirements provided by the ordinance authorizing the issuance of the bonds or as provided by any trust agreement executed to secure payment thereof.
To secure the payment of any or all revenue bonds and for the purpose of setting forth the covenants and undertaking of the District in connection with the issuance of revenue bonds and the issuance of any additional revenue bonds payable from such revenue income to be derived from the terminals, terminal facilities, airports, airfields, port facilities, aquariums, museums, planetariums, climatrons and other buildings, or facilities which the District has the power to acquire, construct, reconstruct, extend or improve, the District may execute and deliver a trust agreement or agreements except that no lien upon any physical property of the District shall be created thereby. A remedy for any breach or default of the terms of any such trust agreement by the District may be by mandamus in the circuit court to compel performance and compliance therewith, but the trust agreement may prescribe by whom or on whose behalf such action may be instituted.
(Source: P.A. 83-346.)

(70 ILCS 1835/16) (from Ch. 19, par. 716)
Sec. 16.
Under no circumstances shall any bonds issued by the District or any other obligation of the District be an indebtedness or obligation of the State of Illinois or of any other political subdivision of or municipality within the State.
No revenue bond shall be an indebtedness of the District within the purview of any constitutional limitation or provision, and it shall be plainly stated on the face of each revenue bond that it does not constitute such an indebtedness but is payable solely from the revenues or income derived from terminals, terminal facilities, airports, airfields and port facilities.
(Source: P.A. 76-1788.)

(70 ILCS 1835/17) (from Ch. 19, par. 717)
Sec. 17. The Board may, after referendum approval, levy a tax for corporate purposes of the District annually at the rate approved by referendum, but which rate shall not exceed .05% of the value of all taxable property within the Port District as equalized or assessed by the Department of Revenue.
If the Board desires to levy such a tax it shall order that the question be submitted at a referendum to be held within the District. The Board shall certify its order and the question to the proper election officials, who shall submit the question to the voters at an election in accordance with the general election law. The Board shall cause the result of the election to be entered upon the records of the Port District. If a majority of the vote on the question is in favor of the question, the Board may annually thereafter levy a tax for corporate purposes at a rate not to exceed that approved by referendum but in no event to exceed .05% of the value of all taxable property within the District as equalized or assessed by the Department of Revenue.
The question shall be substantially in the following form:
--------------------------------------------------------------
Shall the Mt. Carmel Regional
Port District levy a tax for YES
corporate purposes annually at
a rate not to exceed ....% of -------------------------
the value of taxable property
as equalized or assessed by the NO
Department of Revenue?
--------------------------------------------------------------
(Source: P.A. 81-1489; 81-1509.)

(70 ILCS 1835/18) (from Ch. 19, par. 718)
Sec. 18.
It is unlawful to make any fill or deposit of rock, earth, sand, or other material, or any refuse matter of any kind or description, or build or commence the building of any wharf, pier, dolphin, boom, weir, breakwater, bulkhead, jetty, bridge, or other structure over, under or within 40 feet of any navigable waters within the Port District without first submitting the plans, profiles, and specifications therefor, and such other data and information as may be required, to the Port District and receiving a permit therefor; and any person, corporation, company, city or municipality or other agency, which shall do any of the things above prohibited, without securing a permit therefor as above provided, shall be guilty of a Class A misdemeanor. However, no such permit shall be required in the case of any project for which a permit shall have been secured from a proper governmental agency prior to the creation of the Port District nor shall any such permit be required in the case of any project to be undertaken by any city, village or incorporated town in the District, or any combination thereof, for which a permit is required from a governmental agency other than District before the municipality can proceed with such project. In such event, the municipalities, or any of them, shall give at least 10 days' notice to the District of the application for a permit for any such project from a governmental agency other than the District so that the District may be present and represent its position relative to such application before such other governmental agency. Any structure, fill or deposit erected or made in any of the public bodies of water within the Port District, in violation of the provisions of this Section, is a purpresture and may be abated as such at the expense of the person, corporation, company, municipality or other agency responsible therefor, or if in the discretion of the Port District, it is decided that such structure, fill or deposit may remain, the Port District may fix such rule, regulation, requirement, restrictions, or rentals or require and compel such changes, modifications and repairs as shall be necessary to protect the interest of the Port District.
(Source: P.A. 77-2339.)

(70 ILCS 1835/19) (from Ch. 19, par. 719)
Sec. 19.
The governing and administrative body of the District shall be a Board consisting of 7 members, to be known as Mt. Carmel Regional Port District Board. All members of the Board shall be bona fide residents in the District. The members of the Board shall serve without compensation, but may be reimbursed for actual expenses incurred by them in the performance of duties prescribed by the Board. However, any member of the Board who is appointed as Secretary or Treasurer may receive compensation for his services as such officer.
(Source: P.A. 76-1788.)

(70 ILCS 1835/20) (from Ch. 19, par. 720)
Sec. 20.
Except as otherwise provided in this Act, it is unlawful for any member, officer, employee or other appointee of the Board and District or for the husband, wife or minor child thereof to have, acquire, obtain or hold any contract, work or business of the District, whether for stationery, printing, paper, services, material or supplies, or any private financial interest in the sale or lease of property to or from the District. It is unlawful for any firm, partnership, association or corporation from which any such person shall be entitled, by contract, stock ownership or otherwise, to receive more than 7-1/2% of the total distributable net income thereof to have, acquire, obtain or hold any such contract, work or business or any such private financial interest. It is unlawful for any firm, partnership, association or corporation from which any such person, together with his or her wife or husband or minor child or children, or any of them, who shall by contract, stock ownership or otherwise be entitled to receive in the aggregate, more than 15% of the total distributable income thereof to have, acquire, obtain or hold any such contract, work or business or any such private financial interest. Any person, firm, partnership, association or corporation which violates the provisions of this Section shall forfeit any and all sums paid or to be paid to him or it or her by the District under any such contract, sale or lease and, if found guilty of such violation, shall be guilty of a business offense and shall be fined not to exceed $2,500.
(Source: P.A. 77-2339.)

(70 ILCS 1835/21) (from Ch. 19, par. 721)
Sec. 21.
The Governor, by and with the consent of the Senate, shall appoint the members of the Board and fill all vacancies. If the Senate is in recess when such appointment is made, the Governor shall make a temporary appointment until the next meeting of the Senate. All initial appointments shall be made within 60 days after this Act takes effect. Of the members initially appointed by the Governor, 3 shall be appointed for initial terms expiring July 1, 1970; 2 for initial terms expiring July 1, 1971, and 2 for initial terms expiring July 1, 1972. At the expiration of the term of any member, his successor shall be appointed by the Governor in like manner and with like regard to place of residence of the appointee, as in the case of appointments for initial terms. After the expiration of initial terms, each successor shall hold office for the term of 3 years beginning the first day of July of the year in which the term of office commences. In the case of a vacancy during the term of office of any member, the Governor shall make an appointment for the remainder of the term vacant and until a successor is appointed and qualified.
No more than 4 of the members shall be affiliated with the same political party at the time of appointment.
The Governor shall certify his appointments to the Secretary of State. Within 30 days after certification of his appointment, and before entering upon the duties of his office, each member of the Board shall take and subscribe the constitutional oath of office and file it in the office of the Secretary of State.
(Source: P.A. 76-1788.)

(70 ILCS 1835/22) (from Ch. 19, par. 722)
Sec. 22. Members of the Board shall hold office until their respective successors have been appointed and qualified. Any member may resign from his office to take effect when his successor has been appointed and qualified. The Governor may remove any member of the Board in case of incompetency, neglect of duty or malfeasance in office. He shall give such member a copy of the charges against him and an opportunity to be publicly heard in person or by counsel in his own defense upon not less than 10 days' notice. In case of failure to qualify within the time required, or of abandonment of his office, or in case of death, conviction of a felony or removal from office, the office of such member shall become vacant. Each vacancy shall be filled for the unexpired term by appointment in like manner as in case of expiration of the term of a member of the Board.
(Source: P.A. 99-642, eff. 7-28-16.)

(70 ILCS 1835/23) (from Ch. 19, par. 723)
Sec. 23.
As soon as possible after the appointment of the initial members, the Board shall organize for the transaction of business, select a chairman and a temporary secretary from its own number, and adopt bylaws and regulations to govern its proceedings. The initial chairman and successors shall be elected by the Board from time to time for the term of his office as a member of the Board.
(Source: P.A. 76-1788.)

(70 ILCS 1835/24) (from Ch. 19, par. 724)
Sec. 24.
Regular meetings of the Board shall be held at least once in each calendar month, the time and place of such meetings to be fixed by the Board. Special meetings may be called by the chairman or by any 3 members of the Board by giving notice thereof in writing, stating the time, place and purpose of the meeting. Such notice shall be served by special delivery mail deposited in the mails at least 48 hours before such meeting. Four members of the Board constitute a quorum for the transaction of business. All action of the Board shall be by ordinance or resolution and, except as otherwise provided in this Act, the affirmative vote of at least 4 members is necessary for the adoption of any ordinance or resolution. The chairman is entitled to vote on any and all matters coming before the Board. All ordinances, resolutions and all proceedings of the District and all documents and records in its possession are public records and open to public inspection, except such documents and records as are kept or prepared by the Board for use in negotiations, legal actions or proceedings to which the District is a party.
(Source: P.A. 76-1788.)

(70 ILCS 1835/25) (from Ch. 19, par. 725)
Sec. 25. The Board shall appoint a secretary and a treasurer, who need not be members of the Board, to hold office during the pleasure of the Board, and fix their duties and compensation. The secretary and treasurer shall be residents of the District. Before entering upon the duties of their respective offices they shall take and subscribe the constitutional oath of office, and the treasurer shall execute a bond with corporate sureties to be approved by the Board. The bond shall be payable to the District in whatever penal sum may be directed by the Board conditioned upon the faithful performance of the duties of the office and the payment of all money received by him according to law and the orders of the Board. The Board may, at any time, require a new bond from the treasurer in such penal sum as may then be determined by the Board. The obligation of the sureties shall not extend to any loss sustained by the insolvency, failure or closing of any savings or loan association or national or State bank wherein the treasurer has deposited funds if the bank or savings and loan association has been approved by the Board as a depositary for these funds. The oath of office and the treasurer's bond shall be filed in the principal office of the District.
(Source: P.A. 83-541.)

(70 ILCS 1835/26) (from Ch. 19, par. 726)
Sec. 26. All funds deposited by the treasurer in any bank or savings and loan association shall be placed in the name of the District and shall be withdrawn or paid out only by check or draft upon the bank or savings and loan association, signed by the treasurer and countersigned by the chairman of the Board. Subject to prior approval of such designations by a majority of the Board, the chairman may designate any other Board member or any officer of the District to affix the signature of the chairman and the treasurer may designate any other officer of the District to affix the signature of the treasurer to any check or draft for payment of salaries or wages and for payment of any other obligation of not more than $2,500.
No bank or savings and loan association shall receive public funds as permitted by this Section, unless it has complied with the requirements established pursuant to Section 6 of "An Act relating to certain investments of public funds by public agencies", approved July 23, 1943, as now or hereafter amended.
(Source: P.A. 83-541.)

(70 ILCS 1835/27) (from Ch. 19, par. 727)
Sec. 27.
In case any officer whose signature appears upon any check or draft issued pursuant to this Act ceases to hold his office before the delivery thereof to the payee, his signature nevertheless shall be valid and sufficient for all purposes with the same effect as if he had remained in office until delivery thereof.
(Source: P.A. 76-1788.)

(70 ILCS 1835/28) (from Ch. 19, par. 728)
Sec. 28. The Board may appoint a general manager who shall be a person of recognized ability and business experience to hold office during the pleasure of the Board. The general manager shall have management of the properties and business of the District and the employees thereof subject to the general control of the Board, shall direct the enforcement of all ordinances, resolutions, rules and regulations of the Board, and shall perform such other duties as may be prescribed from time to time by the Board. The Board may appoint a general attorney and a chief engineer, and shall provide for the appointment of other officers, attorneys, engineers, consultants, agents and employees as may be necessary. It shall define their duties and may require bonds of such of them as the Board may designate. The general manager, general attorney, chief engineer and all other officers provided for by this Section shall be exempt from taking and subscribing any oath of office and shall not be members of the Board. The compensation of the general manager, general attorney, chief engineer, and all other officers, attorneys, consultants, agents and employees shall be fixed by the Board. All such persons shall be subject to the provisions of Section 20 of this Act.
(Source: P.A. 80-323.)

(70 ILCS 1835/29) (from Ch. 19, par. 729)
Sec. 29.
The Board has power to pass all ordinances and make all rules and regulations it deems proper or necessary, and to carry into effect the powers granted to the District, with such fines or penalties as may be deemed proper. All fines and penalties shall be imposed by ordinance, which shall be published in a newspaper of general circulation in the area embraced by the District. No such ordinance shall take effect until 10 days after its publication.
(Source: P.A. 76-1788.)

(70 ILCS 1835/30) (from Ch. 19, par. 730)
Sec. 30.
Within 60 days after the end of each fiscal year the Board shall have prepared by a certified public accountant a complete and detailed report and financial statement of the operations and assets and liabilities of the Port District. A reasonably sufficient number of copies of such report shall be prepared for distribution to persons interested, upon request, and a copy thereof shall be filed with the Governor and with the county clerk and the presiding officer of the county board of Wabash County. A copy of such report shall be addressed and mailed to the corporate authorities of each city within the area of the District.
(Source: P.A. 76-1788.)

(70 ILCS 1835/31) (from Ch. 19, par. 731)
Sec. 31. The Board may investigate conditions in which it has an interest within the area of the District, the enforcement of its ordinances, rules and regulations, and the action, conduct and efficiency of all officers, agents and employees of the District. In the conduct of such investigations the Board may hold public hearings on its own motion, and shall hold public hearings on complaint of any municipality within the District. Each member of the Board shall have power to administer oaths, and the secretary, by order of the Board, shall issue subpoenas to secure the attendance and testimony of witnesses, and the production of books and papers relevant to such investigations and to any hearing before the Board or any member thereof.
Any circuit court of this State, upon application of the Board or any member thereof, may compel the attendance of witnesses, the production of books and papers, and giving of testimony before the Board or before any member thereof or any officer's committee appointed by the Board, by attachment for contempt or otherwise in the same manner as the production of evidence may be compelled before the court.
(Source: P.A. 83-334.)

(70 ILCS 1835/32) (from Ch. 19, par. 732)
Sec. 32. All final administrative decisions of the Board hereunder shall be subject to judicial review pursuant to the provisions of the Administrative Review Law, as now or hereafter amended, and the rules adopted pursuant thereto. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 82-783.)

(70 ILCS 1835/33) (from Ch. 19, par. 733)
Sec. 33.
In the conduct of any investigation authorized by Section 31 the Port District shall, at its expense, provide a stenographer to take down all testimony and shall preserve a record of such proceedings. The notice of hearing, complaint, and all other documents in the nature of pleadings and written motions filed in the proceedings, the transcript of testimony and the orders or decision of the Board constitutes the record of such proceedings.
The Port District is not required to certify any record or file any answer or otherwise appear in any proceeding for judicial review of an administrative decision unless the party asking for review deposits with the clerk of the court the sum of 75 cents per page of the record representing the costs of such certification. Failure to make such deposit is ground for dismissal of the action.
(Source: P.A. 76-1788.)

(70 ILCS 1835/34) (from Ch. 19, par. 734)
Sec. 34. If any provision of this Act or application thereof to any person or circumstance is held invalid, such invalidity does not affect other provisions or applications of this Act which can be given effect without the invalid application or provision, and to this end the provisions of this Act are declared to be severable.
The provisions of this Act shall not be considered as impairing, altering, modifying, repealing or superseding any of the jurisdiction or powers of the Illinois Commerce Commission or of the Department of Natural Resources under the Rivers, Lakes, and Streams Act. Nothing in this Act or done under its authority shall apply to, restrict, limit or interfere with the use of any terminal facility or port facility owned or operated by any private person for the storage or handling or transfer of any commodity moving in interstate commerce or the use of the land and facilities of a common carrier or other public utility and the space above such land and facilities in the business of such common carrier or other public utility, without approval of the Illinois Commerce Commission and without the payment of just compensation to any such common carrier or other public utility for damages resulting from any such restriction, limitation or interference.
(Source: P.A. 89-445, eff. 2-7-96.)

(70 ILCS 1835/35) (from Ch. 19, par. 735)
Sec. 35.
The provisions of the Illinois Municipal Code, approved May 29, 1961, as now or hereafter amended, or the provisions of "An Act in relation to airport authorities", approved April 4, 1945, as now or hereafter amended, or the provisions of "An Act to empower counties to acquire, own, construct, manage, maintain, operate, and lease airports and landing fields, to levy taxes and issue bonds therefor, and to exercise the power of eminent domain", approved March 14, 1941, as now or hereafter amended, or the provisions of "An Act to authorize counties having less than 1,000,000 population to acquire, construct, improve, repair, maintain and operate certain airports, to charge for the use thereof and repealing a certain act herein named", approved July 17, 1945, as now or hereafter amended, or the provisions of "An Act in relation to the establishment, acquisition, maintenance and operation of airports and landing fields by counties of less than 1,000,000 population, and by such counties jointly with certain taxing districts located within or partly within such counties, and to provide for the financing thereof", approved July 22, 1943, as now or hereafter amended, shall not be effective within the area of the District insofar as those Acts conflict with this Act or grant substantially the same powers to any municipal corporation or political subdivision as are granted to the District by this Act.
(Source: P.A. 77-843.)

(70 ILCS 1835/36) (from Ch. 19, par. 736)
Sec. 36.
Territory which is contiguous to the District and which is not included within any other port district may be annexed to and become a part of the District in the manner provided in Section 37 or 38 whichever may be applicable.
(Source: P.A. 76-1788.)

(70 ILCS 1835/37) (from Ch. 19, par. 737)
Sec. 37. At least 5% of the legal voters residing within the limits of such proposed addition to the District shall petition the circuit court for Wabash County to cause the question to be submitted to the legal voters of such proposed additional territory, whether such proposed additional territory shall become a part of the District and assume a proportionate share of the general obligation bonded indebtedness, if any, of the District. Such petition shall be addressed to the court and shall contain a definite description of the boundaries of the territory to be embraced in the proposed addition.
Upon filing any such petition with the clerk of the court, the court shall fix a time and place for a hearing upon the subject of the petition. Notice shall be given by the court, or by the circuit clerk or sheriff, at the order and direction of the court, of the time and place of the hearing upon the petition at least 20 days prior thereto by at least one publication thereof in any newspaper having general circulation within the area proposed to be annexed, and by mailing a copy of such notice to the mayor or president of the board of trustees of all cities, villages and incorporated towns within the District.
At the hearing all persons residing in or owning property situated in the area proposed to be annexed to the District may appear and be heard touching upon the sufficiency of the petition. If the court finds that the petition does not comply with the requirements of the law, the court shall dismiss the petition; but if the court finds that the petition is sufficient the court shall certify the proposition to the proper election officials, who shall submit the question to the voters at an election in accordance with the general election law. In addition to the requirements of the general election law, the notice of the referendum shall specify the purpose of such referendum with a description of the area proposed to be annexed to the District.
Each legal voter resident within the area proposed to be annexed to the District shall have the right to cast a ballot at such election. The proposition shall be in substantially the following form:
--------------------------------------------------------------
For joining the Mt. Carmel Regional
Port District and assuming a
proportionate share of general obligation
bonded indebtedness, if any.
--------------------------------------------------------------
Against joining the Mt. Carmel Regional
Port District and assuming a
proportionate share of general obligation
bonded indebtedness, if any.
--------------------------------------------------------------
The court shall cause a statement of the results of such election to be filed in the records of the court.
If a majority of the votes cast upon the question of annexation to the District are in favor of becoming a part of such District, the court shall then enter an order stating that such additional territory shall be an integral part of the Mt. Carmel Regional Port District and subject to all of the benefits of service and responsibilities of the District. The circuit clerk shall transmit a certified copy of the order to the circuit clerk of any other county in which any of the territory affected is situated.
(Source: P.A. 83-343.)

(70 ILCS 1835/38) (from Ch. 19, par. 738)
Sec. 38.
If there is territory contiguous to the District which has no legal voters residing therein, a petition to annex such territory, signed by all the owners of record of such territory may be filed with the circuit court for Wabash County. A time and place for a hearing on the subject of the petition shall be fixed and notice thereof shall be given in the manner provided in Section 37. At such hearing any owner of land in the territory proposed to be annexed, the District and any resident of the District may appear and be heard touching on the sufficiency of the petition. If the court finds that the petition satisfies the requirements of this Section it shall enter an order stating that such territory shall be an integral part of the Mt. Carmel Regional Port District and subject to all of the benefits of service and responsibilities, including the assumption of a proportionate share of the general obligation bonded indebtedness, if any, of the District. The circuit clerk shall transmit a certified copy of the order of the court to the circuit clerk of any other county in which the annexed territory is situated.
(Source: P.A. 76-1788.)



70 ILCS 1837/ - Ottawa Port District Act.

(70 ILCS 1837/1)
Sec. 1. Short title. This Act may be cited as the Ottawa Port District Act.
(Source: P.A. 96-1522, eff. 2-14-11.)

(70 ILCS 1837/5)
Sec. 5. Definitions. As used in this Act, the following terms shall have the following meanings unless a different meaning clearly appears from the context:
"Aircraft" means any contrivance now known or hereafter invented, used, or designed for navigation of, or flight in, the air.
"Airport" means any locality, either land or water, which is used or designed for the landing and taking off of aircraft, or for the location of runways, landing fields, airdromes, hangars, buildings, structures, airport roadways, and other facilities.
"Airport hazard" means any structure, or object of natural growth, located on or in the vicinity of an airport, or any use of land near an airport which is hazardous to the use of that airport for the landing and take off of aircraft.
"Approach" means any path, course, or zone defined by an ordinance of the District or by other lawful regulation, on the ground or in the air, or both, for the use of aircraft in landing and taking off from an airport located within the District.
"Board" means the Ottawa Port District Board.
"Commercial aircraft" means any aircraft other than public aircraft engaged in the business of transporting persons or property.
"District" means the Ottawa Port District created by this Act.
"Export trading companies" means a person, partnership, association, public or private corporation, or similar organization, whether operated for profit or not-for-profit, which is organized and operated principally for purposes of exporting goods or services produced in the United States, importing goods or services produced in foreign countries, conducting third country trading, or facilitating such trade by providing one or more services in support of such trade.
"General obligation bond" means any bond issued by the District any part of the principal or interest of which bond is to be paid by taxation.
"Governmental agency" means the federal government, the State, and any unit of local government or school district, and any agency or instrumentality, corporate or otherwise, thereof.
"Governor" means the Governor of the State of Illinois.
"Mayor" means the Mayor of the City of Ottawa.
"Navigable waters" means any public waters which are or can be made usable for water commerce.
"Person" means any individual, firm, partnership, corporation, both domestic and foreign, company, association, or joint stock association, and includes any trustee, receiver, assignee, or personal representative thereof.
"Port facilities" means all public and other buildings, structures, works, improvements, and equipment, except terminal facilities as defined in this Section, that are upon, in, over, under, adjacent, or near to navigable waters, harbors, slips, and basins, and are necessary or useful for or incident to the furtherance of water and land commerce and the operation of small boats and pleasure craft and includes the widening and deepening of basins, slips, harbors, and navigable waters. "Port facilities" also means all lands, buildings, structures, improvements, equipment, and appliances located on District property that are used for industrial, manufacturing, commercial, or recreational purposes.
"Private aircraft" means any aircraft other than public and commercial aircraft.
"Public aircraft" means an aircraft used exclusively in the governmental service of the United States, or of any state or of any public agency, including military and naval aircraft.
"Public airport" means an airport owned by a District, an airport authority, or other public agency which is used or is intended for use by public, commercial, and private aircraft and by persons owning, managing, operating, or desiring to use, inspect, or repair any such aircraft or to use any such airport for aeronautical purposes.
"Public interest" means the protection, furtherance, and advancement of the general welfare and of public health and safety and public necessity and convenience in respect to aeronautics.
"Revenue bond" means any bond issued by the District the principal and interest of which bond is payable solely from revenues or income derived from terminal, terminal facilities, or port facilities of the District.
"Terminal" means a public place, station, or depot for receiving and delivering baggage, mail, freight, or express matter and for any combination of those purposes, in connection with the transportation of persons and property on water or land or in the air.
"Terminal facilities" means all land, buildings, structures, improvements, equipment, and appliances useful in the operation of public warehouse, storage, and transportation facilities for the accommodation of or in connection with commerce by water or land or in the air or useful as an aid, or constituting an advantage or convenience to, the safe landing, taking off, and navigation of aircraft, or the safe and efficient operation or maintenance of a public airport.
(Source: P.A. 96-1522, eff. 2-14-11.)

(70 ILCS 1837/10)
Sec. 10. Ottawa Port District. There is created a political subdivision, body politic, and municipal corporation by the name of the Ottawa Port District embracing the following described territory in LaSalle County, Illinois: the following sections in Township 34 North, Range 3 East of the Third Principal Meridian: 25, 26, 34, 35 and 36; and the following sections in Township 33 North, Range 3 East of the Third Principal Meridian: 1, 2, 3, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23 and 24; and the following sections in Township 33 North, Range 4 East of the Third Principal Meridian: 4, 5, 6, 7, 8, 9, the southwest quarter of section 10, the northwest quarter of section 15 and that portion of section 15 lying north of the Illinois River and South of the Illinois and Michigan Canal, 16, 17 and 18; and the following sections in Township 34 North Range 4 East of the Third Principal Meridian: 20, that portion of section 21 lying west of the Fox River, 28, 29, 30, 31, 32 and 33.
(Source: P.A. 96-1522, eff. 2-14-11.)

(70 ILCS 1837/15)
Sec. 15. Property of District; exemption. All property of every kind owned by the District shall be exempt from taxation. However, a tax may be levied upon a lessee of the District by reason of the value of a leasehold estate separate and apart from the fee simple title or upon any improvements that are constructed and owned by others than the District.
All property of the District shall be public grounds owned by a municipal corporation and used exclusively for public purposes within the tax exemption provisions of Sections 15-10, 15-15, 15-20, 15-30, 15-75, 15-140, 15-155, and 15-160 of the Property Tax Code.
(Source: P.A. 96-1522, eff. 2-14-11.)

(70 ILCS 1837/20)
Sec. 20. Rights and powers. The District has the following rights and powers:
(1) To issue permits for the following purposes: (i) the construction of all wharves, piers, dolphins, booms, weirs, breakwaters, bulkheads, jetties, bridges, or other structures of any kind, over, under, in, or within 40 feet of any navigable waters within the District and (ii) the deposit of rock, earth, sand, or other material, or any matter of any kind or description in the waters.
(2) To prevent or remove obstructions in navigable waters, including the removal of wrecks.
(3) To locate and establish dock lines and shore or harbor lines.
(4) To regulate the anchorage, moorage, and speed of water borne vessels and to establish and enforce regulations for the operation of bridges.
(5) To acquire, own, construct, lease, operate, and maintain terminals, terminal facilities, and port facilities, and to fix and collect just, reasonable, and nondiscriminatory charges for the use of those facilities. The charges so collected shall be used to defray the reasonable expenses of the District and to pay the principal of and interest on any revenue bonds issued by the District.
(6) To locate, establish, and maintain a public airport, public airports, and public airport facilities within its corporate limits or within or upon any body of water adjacent thereto, and to construct, develop, expand, extend, and improve any such airport or airport facility.
(7) To operate, maintain, manage, lease, sublease, and to make and enter into contracts for the use, operation, or management of, and to provide rules and regulations for, the operation, management, or use of, any public airport or public airport facility.
(8) To fix, charge, and collect reasonable rentals, tolls, fees, and charges for the use of any public airport, or any part thereof, or any public airport facility.
(9) To establish, maintain, extend, and improve roadways and approaches by land, water, or air to any airport and to contract or otherwise provide, by condemnation if necessary, for the removal of any airport hazard or the removal or relocation of all private structures, railways, mains, pipes, conduits, wires, poles, and all other facilities and equipment which may interfere with the location, expansion, development, or improvement of airports or with the safe approach thereto or takeoff therefrom by aircraft, and to pay the cost of removal or relocation; and, subject to the Airport Zoning Act, to adopt, administer, and enforce airport zoning regulations for territory which is within its corporate limits or which extends not more than 2 miles beyond its corporate limits.
(10) To restrict the height of any object of natural growth or structure within the vicinity of any airport or within the lines of an approach to any airport and, if necessary, for the reduction in the height of any such existing object or structure, to enter into an agreement for the reduction or to accomplish the same by condemnation.
(11) To agree with the State or federal government or with any public agency in respect to the removal and relocation of any object of natural growth, airport hazard, or structure or building within the vicinity of any airport or within an approach and which is owned or within the control of such government or agency and to pay all or an agreed portion of the cost of the removal or relocation.
(12) To regulate and restrict the flight of aircraft while within or above the District for the following purposes: (i) the prevention of accidents; (ii) the furtherance and protection of public health, safety, and convenience in respect to aeronautics; (iii) the protection of property and persons within the District from any hazard or nuisance resulting from the flight of aircraft; (iv) the prevention of interference between, or collision of, aircraft while in flight or upon the ground; (v) the prevention or abatement of nuisances in the air or upon the ground; or (vi) the extension of increase in the usefulness or safety of any public airport or public airport facility owned by the District.
(13) To police its physical property only and all waterways and to exercise police powers in respect thereto or in respect to the enforcement of any rule or regulation provided by the ordinances of the District and to employ and commission police officers and other qualified persons to enforce the same. The use of any public airport or public airport facility of the District shall be subject to the reasonable regulation and control of the District and upon such reasonable terms and conditions established by its Board. A regulatory ordinance of the District adopted under any provisions of this Section may provide for a suspension or revocation of any rights or privileges within the control of the District for a violation of any such regulatory ordinance. Nothing in this Section or in other provisions of this Act shall be construed to authorize the Board to establish or enforce any regulation or rule in respect to aviation, or the operation or maintenance of any airport facility within its jurisdiction, which is in conflict with any federal or State law or regulation applicable to the same subject matter.
(14) To enter into agreements with the corporate authorities or governing body of any other municipal corporation or any political subdivision of this State to pay the reasonable expense of services furnished by the municipal corporation or political subdivision for or on account of income producing properties of the District.
(15) To enter into contracts dealing in any manner with the objects and purposes of this Act.
(16) To acquire, own, lease, sell, or otherwise dispose of interests in and to real property and improvements situated thereon and in personal property necessary to fulfill the purposes of the District.
(17) To designate the fiscal year for the District.
(18) To engage in any activity or operation which is incidental to and in furtherance of efficient operation to accomplish the District's primary purpose.
(19) To build, construct, repair, and maintain levees.
(20) To sue and be sued in its corporate name but execution shall not in any case issue against any property of the District.
(21) To adopt a common seal and change the same at pleasure.
(22) To annex property as set forth in this Act.
(Source: P.A. 96-1522, eff. 2-14-11.)

(70 ILCS 1837/25)
Sec. 25. Prompt payment. Purchases made pursuant to this Act shall be made in compliance with the Local Government Prompt Payment Act.
(Source: P.A. 96-1522, eff. 2-14-11.)

(70 ILCS 1837/30)
Sec. 30. Acquisition of property. The District has the power to acquire and accept by purchase, lease, gift, grant, or otherwise any property and rights useful for its purposes and to provide for the development of channels, ports, harbors, airports, airfields, terminals, port facilities, and terminal facilities adequate to serve the needs of commerce within the District. The District may acquire real or personal property or any rights therein in the manner, as near as may be, as is provided for the exercise of the right of eminent domain under the Eminent Domain Act; except that no rights or property of any kind or character now or hereafter owned, leased, controlled, or operated and used by, or necessary for the actual operations of, any common carrier engaged in interstate commerce, or of any other public utility subject to the jurisdiction of the Illinois Commerce Commission, shall be taken or appropriated by the District without first obtaining the approval of the Illinois Commerce Commission. Notwithstanding any provision of this Act to the contrary, the District has the full power and authority to lease any of its facilities for operation and maintenance to any person for a length of time and upon terms as the District shall deem necessary.
Also, the District may lease to others for any period of time, not to exceed 99 years, upon terms as its Board may determine, any of its real property, rights-of-way, or privileges, or any interest therein, or any part thereof, for industrial, manufacturing, commercial, or harbor purposes, which is in the opinion of the Board no longer required for its primary purposes in the development of port and harbor facilities for the use of public transportation, or which may not be immediately needed for those purposes, but where such leases will in the opinion of the Board aid and promote those purposes, and in conjunction with such leases, the District may grant rights-of-way and privileges across the property of the District, which rights-of-way and privileges may be assignable and irrevocable during the term of any such lease and may include the right to enter upon the property of the District to do things as may be necessary for the enjoyment of such leases, rights-of-way, and privileges, and such leases may contain conditions and retain interest therein as may be deemed for the best interest of the District by the Board.
Also, the District shall have the right to grant easements and permits for the use of any real property, rights-of-way, or privileges which in the opinion of the Board will not interfere with the use thereof by the District for its primary purposes and such easements and permits may contain conditions and retain interest therein as may be deemed for the best interest of the District by the Board.
With respect to any and all leases, easements, rights-of-way, privileges, and permits made or granted by the Board, the Board may agree upon and collect the rentals, charges, and fees that may be deemed for the best interest of the District. The rentals, charges, and fees shall be used to defray the reasonable expenses of the District and to pay the principal of and interest on any revenue bonds issued by the District.
(Source: P.A. 96-1522, eff. 2-14-11.)

(70 ILCS 1837/35)
Sec. 35. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 96-1522, eff. 2-14-11.)

(70 ILCS 1837/40)
Sec. 40. Export trading companies. The District is authorized and empowered to establish, organize, own, acquire, participate in, operate, sell, and transfer export trading companies, whether as shareholder, partner, or co-venturer, alone or in cooperation with the federal, state, or local governmental authorities, federal, state, or national banking associations, or any other public or private corporation or person. Export trading companies and all of the property thereof, wholly or partly owned, directly or indirectly, by the District, shall have the same privileges and immunities as accorded to the District; and export trading companies may borrow money or obtain financial assistance from private lenders or federal and state governmental authorities or issue general obligation and revenue bonds with the same kinds of security, and in accordance with the same procedures, restrictions, and privileges applicable when the District obtains financial assistance or issues bonds for any of its other authorized purposes. Export trading companies may, if necessary or desirable, apply for certification under Title II or Title III of the Export Trading Company Act of 1982.
(Source: P.A. 96-1522, eff. 2-14-11.)

(70 ILCS 1837/45)
Sec. 45. Grants, loans, and appropriations. The District has the power to apply for and accept grants, loans, or appropriations from the federal government or any agency or instrumentality thereof to be used for any of the purposes of the District and to enter into agreements with the federal government in relation to those grants, loans, or appropriations.
The District may petition the administrative, judicial, and legislative body of any federal, state, municipal, or local authority having jurisdiction in the premises, for the adoption and execution of any physical improvement, change in method or system of handling freight, warehousing, docking, lightering, and transfer of freight, which in the opinion of the District is designed to improve the handling of commerce in and through the District or improve terminal or transportation facilities therein.
(Source: P.A. 96-1522, eff. 2-14-11.)

(70 ILCS 1837/50)
Sec. 50. Insurance contracts. The District has the power to procure and enter into contracts for any type of insurance or indemnity against loss or damage to property from any cause, including loss of use and occupancy, against death or injury of any person, against employers' liability, against any act of any member, officer, or employee of the District in the performance of the duties of his or her office or employment, or any other insurable risk.
(Source: P.A. 96-1522, eff. 2-14-11.)

(70 ILCS 1837/55)
Sec. 55. Rentals, charges, and fees. With respect to any and all leases, easements, rights-of-way, privileges, and permits made or granted by the Board, the Board may agree upon and collect the rentals, charges, and fees that are deemed to be in the best interest of the District. Those rentals, charges, and fees must be used to defray the reasonable expenses of the District and to pay the principal and interest upon any revenue bonds issued by the District.
(Source: P.A. 96-1522, eff. 2-14-11.)

(70 ILCS 1837/60)
Sec. 60. Borrowing money. The District has the continuing power to borrow money and issue either general obligation bonds after approval by referendum as provided in this Act or revenue bonds without referendum approval for the purpose of acquiring, constructing, reconstructing, extending, or improving terminals, terminal facilities, airfields, airports, and port facilities, and for acquiring any property and equipment useful for the construction, reconstruction, extension, improvement, or operation of its terminals, terminal facilities, airfields, airports, and port facilities, and for acquiring necessary cash working funds.
The District may pursuant to ordinance adopted by the Board and without submitting the question to referendum from time to time issue and dispose of its interest bearing revenue bonds and may also in the same manner from time to time issue and dispose of its interest bearing revenue bonds to refund any revenue bonds at maturity or pursuant to redemption provisions or at any time before maturity with the consent of the holders thereof.
If the Board desires to issue general obligation bonds it shall adopt an ordinance specifying the amount of bonds to be issued, the purpose for which they will be issued, and the maximum rate of interest they will bear which shall not be more than that permitted in the Bond Authorization Act. The interest may be paid semiannually. The ordinance shall also specify the date of maturity which shall not be more than 20 years after the date of issuance and shall levy a tax sufficient to amortize the bonds. This ordinance shall not be effective until it has been submitted to referendum of, and approved by, the legal voters of the District. The Board shall certify the ordinance and the proposition to the proper election officials, who shall submit the proposition to the voters at an election in accordance with the general election law. If a majority of the vote on the proposition is in favor of the issuance of the general obligation bonds, the county clerk shall annually extend taxes against all taxable property within the District at a rate sufficient to pay the maturing principal and interest of these bonds.
The proposition shall be in substantially the following form:
Shall general obligation bonds in the amount of

(dollars) be issued by the Ottawa Port District for the (purpose) maturing in no more than (years), bearing not more than (interest)%, and a tax levied to pay the principal and interest thereof?

The election authority must record the votes as "Yes" or "No".
(Source: P.A. 96-1522, eff. 2-14-11.)

(70 ILCS 1837/65)
Sec. 65. Revenue bonds. All revenue bonds shall be payable solely from the revenues or income to be derived from the terminals, terminal facilities, airfields, airports, or port facilities or any part thereof. The bonds may bear any date or dates and may mature at any time or times not exceeding 40 years from their respective dates, all as may be provided in the ordinance authorizing their issuance. All bonds, whether revenue or general obligation, may bear interest at any rate or rates as permitted in the Bond Authorization Act. The interest may be paid semiannually. The bonds may be in any form, may carry any registration privileges, may be executed in any manner, may be payable at any place or places, may be made subject to redemption in any manner and upon any terms, with or without premium as is stated on the face thereof, may be authenticated in any manner and may contain any terms and covenants, all as may be provided in the ordinance authorizing issuance. The holder or holders of any bonds or interest coupons appertaining thereto issued by the District may bring civil actions to compel the performance and observance by the District or any of its officers, agents, or employees of any contract or covenant made by the District with the holders of such bonds or interest coupons and to compel the District and any of its officers, agents, or employees to perform any duties required to be performed for the benefit of the holders of any such bonds or interest coupons by the provision in the ordinance authorizing their issuance, and to enjoin the District and any of its officers, agents, or employees from taking any action in conflict with any such contract or covenant, including the establishment of charges, fees, and rates for the use of facilities as provided in this Act.
Notwithstanding the form and tenor of any bond, whether revenue or general obligation, and in the absence of any express recital on the face thereof that it is nonnegotiable, all bonds shall be negotiable instruments. Pending the preparation and execution of any such bonds, temporary bonds may be issued with or without interest coupons as may be provided by ordinance.
(Source: P.A. 96-1522, eff. 2-14-11.)

(70 ILCS 1837/70)
Sec. 70. Issuing bonds. All bonds, whether general obligation or revenue, shall be issued and sold by the Board in any manner as the Board shall determine. However, if any bonds are issued to bear interest at the maximum rate of interest allowed by Section 60 or 65, whichever may be applicable, the bonds shall be sold for not less than par and accrued interest. The selling price of bonds bearing interest at a rate less than the maximum allowable interest rate per annum shall be such that the interest cost to the District of the money received from the bond sale shall not exceed the maximum annual interest rate allowed by Section 60 or 65, whichever may be applicable, computed to absolute maturity of such bonds according to standard tables of bond values.
(Source: P.A. 96-1522, eff. 2-14-11.)

(70 ILCS 1837/75)
Sec. 75. Rates and charges for facilities. Upon the issue of any revenue bonds as provided in this Act, the Board shall fix and establish rates, charges, and fees for the use of facilities acquired, constructed, reconstructed, extended, or improved with the proceeds derived from the sale of those revenue bonds sufficient at all times with other revenues of the District, if any, to pay the following: (i) the cost of maintaining, repairing, regulating, and operating the facilities and (ii) the bonds and interest thereon as they become due, all sinking fund requirements, and other requirements provided by the ordinance authorizing the issuance of the bonds or as provided by any trust agreement executed to secure payment thereof.
To secure the payment of any or all revenue bonds and for the purpose of setting forth the covenants and undertaking of the District in connection with the issuance of revenue bonds and the issuance of any additional revenue bonds payable from the revenue income to be derived from the terminals, terminal facilities, airports, airfields, and port facilities, the District may execute and deliver a trust agreement or agreements except that no lien upon any physical property of the District shall be created thereby. A remedy for any breach or default of the terms of any such trust agreement by the District may be by mandamus proceedings in the circuit court to compel performance and compliance therewith, but the trust agreement may prescribe by whom or on whose behalf the action may be instituted.
(Source: P.A. 96-1522, eff. 2-14-11.)

(70 ILCS 1837/80)
Sec. 80. Bonds not obligations of the State or district. Under no circumstances shall any bonds issued by the District or any other obligation of the District be or become an indebtedness or obligation of the State of Illinois or of any other political subdivision of or municipality within the State.
No revenue bond shall be or become an indebtedness of the District within the purview of any constitutional limitation or provision, and it shall be plainly stated on the face of each revenue bond that it does not constitute such an indebtedness, or obligation but is payable solely from the revenues or income derived from terminals, terminal facilities, airports, airfields, and port facilities.
(Source: P.A. 96-1522, eff. 2-14-11.)

(70 ILCS 1837/85)
Sec. 85. Tax levy. The Board may, after referendum approval, levy a tax for corporate purposes of the District annually at the rate approved by referendum, but the rate shall not exceed 0.05% of the value of all taxable property within the District as equalized or assessed by the Department of Revenue. If the Board desires to levy the tax it shall order that the question be submitted at an election to be held within the District. The Board shall certify its order and the question to the proper election officials, who shall submit the question to the voters at an election in accordance with the general election law. The Board shall cause the result of the election to be entered upon the records of the District. If a majority of the vote on the question is in favor of the proposition, the Board may annually thereafter levy a tax for corporate purposes at a rate not to exceed that approved by referendum but in no event to exceed 0.05% of the value of all taxable property within the District as equalized or assessed by the Department of Revenue.
The question shall be in substantially the following form:
Shall the Ottawa Port District levy a tax for

corporate purposes annually at a rate not to exceed 0.05% of the value of taxable property as equalized or assessed by the Department of Revenue?

The election authority shall record the votes as "Yes" or "No".
(Source: P.A. 96-1522, eff. 2-14-11.)

(70 ILCS 1837/90)
Sec. 90. Permits. It is unlawful to make any fill or deposit of rock, earth, sand, or other material, or any refuse matter of any kind or description, or build or commence the building of any wharf, pier, dolphin, boom, weir, breakwater, bulkhead, jetty, bridge, or other structure over, under, or within 40 feet of any navigable waters within the District without first submitting the plans, profiles, and specifications therefor, and any other data and information as may be required, to the District and receiving a permit therefor; and any person, corporation, company, municipality, or other agency, that does any of the things prohibited in this Section, without securing a permit, shall be guilty of a Class A misdemeanor. No permit shall be required in the case of any project for which a permit has been secured from a proper governmental agency before the creation of the District nor shall any permit be required in the case of any project to be undertaken by one or more municipalities located within the District for which a permit is required from a governmental agency other than the District before the municipality can proceed with the project. And in such event, one or more of the municipalities shall give at least 10 days' notice to the District of the application for a permit for any such project from a governmental agency other than the District so that the District may be present and represent its position relative to the application before the other governmental agency. Any structure, fill, or deposit erected or made in any of the public bodies of water within the District, in violation of the provisions of this Section, is a purpresture and may be abated as such at the expense of the person, corporation, company, municipality, or other agency responsible therefor, or if, in the discretion of the District, it is decided that the structure, fill, or deposit may remain, the District may fix such rule, regulation, requirement, restriction, or rental or require and compel any change, modification, or repair as shall be necessary to protect the interest of the District.
(Source: P.A. 96-1522, eff. 2-14-11.)

(70 ILCS 1837/95)
Sec. 95. Board members. The governing and administrative body of the District shall be a Board consisting of 7 members, to be known as the Ottawa Port District Board. All members of the Board shall be residents of the District. The members of the Board shall serve without compensation but shall be reimbursed for actual expenses incurred by them in the performance of their duties. However, any member of the Board who is appointed to the office of secretary or treasurer may receive compensation for his or her services as such officer. No member of the Board or employee of the District shall have any private financial interest, profit, or benefit in any contract, work, or business of the District nor in the sale or lease of any property to or from the District.
(Source: P.A. 96-1522, eff. 2-14-11.)

(70 ILCS 1837/100)
Sec. 100. Board appointments; terms. The Governor shall appoint 4 members of the Board and the Mayor shall appoint 3 members of the Board. All initial appointments shall be made within 60 days after this Act takes effect. Of the 4 members initially appointed by the Governor, 2 shall be appointed for initial terms expiring January 1, 2017, one for an initial term expiring January 1, 2013, and one for an initial term expiring January 1, 2012. Of the 3 members initially appointed by the Mayor, one shall be appointed for an initial term expiring January 1, 2017, one for an initial term expiring January 1, 2013, and one for an initial term expiring January 1, 2012. At the expiration of the term of any member, his or her successor shall be appointed by the Governor or the Mayor, respectively, as in the case of appointments for the initial terms.
After the expiration of initial terms, each successor shall hold office for a term of 3 years beginning the first day of January of the year in which the term of office commences. In the case of a vacancy during the term of office of any member appointed by the Governor, the Governor shall make an appointment for the remainder of the term vacant and until a successor is appointed and qualified. In case of a vacancy during the term of office of any member appointed by the Mayor, the Mayor shall make an appointment for the remainder of the term vacant and until a successor is appointed and qualified. The Governor and Mayor shall certify their respective appointments to the Secretary of State. Within 30 days after certification of his or her appointment, and before entering upon the duties of his or her office, each member of the Board shall take and subscribe the constitutional oath of office and file it in the office of the Secretary of State.
(Source: P.A. 96-1522, eff. 2-14-11.)

(70 ILCS 1837/105)
Sec. 105. Resignation and removal of Board members. Members of the Board shall hold office until their respective successors have been appointed and qualified. Any member may resign from his or her office to take effect when his or her successor has been appointed and has qualified. The Governor and Mayor, respectively, may remove any member of the Board they have appointed in the case of incompetency, neglect of duty, or malfeasance in office. They shall give the member a copy of the charges against him or her and an opportunity to be publicly heard in person or by counsel in his or her own defense upon not less than 10 days' notice. In the case of failure to qualify within the time required, or of abandonment of his or her office, or in the case of death, conviction of a felony, or removal from office, the office of the member shall become vacant. Each vacancy shall be filled for the unexpired term by appointment in like manner as in case of expiration of the term of a member of the Board.
(Source: P.A. 96-1522, eff. 2-14-11.)

(70 ILCS 1837/110)
Sec. 110. Organization of the Board. As soon as possible after the appointment of the initial members, the Board shall organize for the transaction of business, select a chairperson and a temporary secretary from its own number, and adopt bylaws and regulations to govern its proceedings. The initial chairperson and successors shall be elected by the Board from time to time for the term of his or her office as a member of the Board.
(Source: P.A. 96-1522, eff. 2-14-11.)

(70 ILCS 1837/115)
Sec. 115. Meetings; quorum; approval by chairperson. Regular meetings of the Board shall be held at least once in each calendar month, the time and place of the meetings to be fixed by the Board. Four members of the Board shall constitute a quorum for the transaction of business. All action of the Board shall be by ordinance or resolution and the affirmative vote of at least 4 members shall be necessary for the adoption of any ordinance or resolution. Before taking effect, all ordinances and resolutions shall be approved by the chairperson of the Board by signing the ordinance or resolution. If the chairperson does not approve of the ordinance or resolution, then the chairperson shall return it to the Board with written objections at the next regular meeting of the Board after the passage of the ordinance or resolution. If the chairperson fails to return any ordinance or resolution with his or her objections by the time set forth in this Section, then the chairperson shall be deemed to have approved the ordinance or resolution and it shall take effect accordingly. Upon the return of any ordinance or resolution by the chairperson with his or her objections, the vote by which the same was passed shall be reconsidered by the Board, and if upon reconsideration the ordinance or resolution is passed by the affirmative vote of at least 5 members, it shall go into effect notwithstanding the veto of the chairperson.
All ordinances, resolutions, and proceedings of the District and all documents and records in its possession shall be public records, and open to public inspection, except for documents and records as are kept or prepared by the Board for use in negotiations, legal actions, or proceedings to which the District is a party.
(Source: P.A. 96-1522, eff. 2-14-11.)

(70 ILCS 1837/120)
Sec. 120. Secretary and treasurer; oath and bond. The Board shall appoint a secretary and a treasurer, who need not be members of the Board, to hold office during the pleasure of the Board, and fix their duties and compensation. The secretary and treasurer shall be residents of the District. Before entering upon the duties of their respective offices, they shall take and subscribe the constitutional oath of office, and the treasurer shall execute a bond with corporate sureties to be approved by the Board. The bond shall be payable to the District in whatever penal sum may be directed by the Board conditioned upon the faithful performance of the duties of the office and the payment of all money received by him or her according to law and the orders of the Board. The Board may, at any time, require a new bond from the treasurer in any penal sum as may then be determined by the Board. The obligation of the sureties shall not extend to any loss sustained by the insolvency, failure, or closing of any savings and loan association or national or State bank wherein the treasurer has deposited funds if the bank or savings and loan association has been approved by the Board as a depositary for these funds. The oaths of office and the treasurer's bond shall be filed in the principal office of the District.
(Source: P.A. 96-1522, eff. 2-14-11.)

(70 ILCS 1837/125)
Sec. 125. Deposits; checks or drafts. All funds deposited by the treasurer in any bank or savings and loan association shall be placed in the name of the District and shall be withdrawn or paid out only by check or draft upon the bank or savings and loan association, signed by the treasurer and countersigned by the chairperson of the Board. Subject to prior approval of the designations by a majority of the Board, the chairperson may designate any other Board member or any officer of the District to affix the signature of the chairperson and the treasurer may designate any other officer of the District to affix the signature of the treasurer to any check or draft for payment of salaries or wages and for payment of any other obligation of not more than $2,500.
No bank or savings and loan association shall receive public funds as permitted by this Section, unless it has complied with the requirements established pursuant to Section 6 of the Public Funds Investment Act.
In the case any officer whose signature appears upon any check or draft issued pursuant to this Act, ceases to hold his or her office before the delivery thereof to the payee, his or her signature nevertheless shall be valid and sufficient for all purposes with the same effect as if he or she had remained in office until delivery thereof.
(Source: P.A. 96-1522, eff. 2-14-11.)

(70 ILCS 1837/130)
Sec. 130. General manager. The Board may appoint a general manager who shall be a person of recognized ability and business experience to hold office during the pleasure of the Board. The general manager shall manage the properties and business of the District and the employees thereof subject to the general control of the Board, shall direct the enforcement of all ordinances, resolutions, rules, and regulations of the Board, and shall perform any other duties prescribed by the Board. The Board may appoint a general attorney and a chief engineer, and shall provide for the appointment of other officers, attorneys, engineers, consultants, agents, and employees as may be necessary. The Board shall define their duties and may require bonds of such of them as the Board may designate. The general manager, general attorney, chief engineer, and all other officers provided for pursuant to this Section shall be exempt from taking and subscribing any oath of office and shall not be members of the Board. The compensation of the general manager, general attorney, chief engineer, and all other officers, attorneys, consultants, agents, and employees shall be fixed by the Board.
(Source: P.A. 96-1522, eff. 2-14-11.)

(70 ILCS 1837/135)
Sec. 135. Fines and penalties. The Board has the power to pass all ordinances and make all rules and regulations proper or necessary, and to carry into effect the powers granted to the District, with such fines or penalties as may be deemed proper. All fines and penalties shall be imposed by ordinances, which shall be published in a newspaper of general circulation in the area embraced by the District. No ordinance shall take effect until 10 days after its publication.
(Source: P.A. 96-1522, eff. 2-14-11.)

(70 ILCS 1837/140)
Sec. 140. Report and financial statement. Within 60 days after the end of each fiscal year, the Board shall prepare and print a complete and detailed report and financial statement of the operations, assets, and liabilities of the District. A reasonably sufficient number of copies of the report shall be printed for distribution to persons interested, upon request, and a copy of the report shall be filed with the Governor, the county clerk, and the presiding officer of the county board of LaSalle County. A copy of the report shall be mailed to the corporate authorities of each municipality located within the District.
(Source: P.A. 96-1522, eff. 2-14-11.)

(70 ILCS 1837/145)
Sec. 145. Investigations. The Board may investigate conditions in which it has an interest within the boundaries of the District, the enforcement of its ordinances, rules, and regulations, and the action, conduct, and efficiency of all officers, agents, and employees of the District. In the conduct of such investigations, the Board may hold public hearings on its own motion, and shall do so on complaint of any municipality within the District. Each member of the Board has the power to administer oaths, and the secretary, by order of the Board, shall issue subpoenas to secure the attendance and testimony of witnesses and the production of books and papers relevant to any investigation or to any hearing before the Board or any member thereof.
Any circuit court of this State, upon application of the Board, or any member thereof, may in its discretion compel the attendance of witnesses, the production of books and papers, and the giving of testimony before the Board or before any member thereof or any officers' committee appointed by the Board, by attachment for contempt or otherwise in the same manner as the production of evidence may be compelled before the court.
(Source: P.A. 96-1522, eff. 2-14-11.)

(70 ILCS 1837/150)
Sec. 150. Administrative Review Law. All final administrative decisions of the Board shall be subject to judicial review pursuant to the provisions of the Administrative Review Law, and all amendments and modifications thereof, and the rules adopted pursuant thereto. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 96-1522, eff. 2-14-11.)

(70 ILCS 1837/155)
Sec. 155. Records. In the conduct of any investigation authorized by Section 145, the District shall, at its expense, provide a stenographer to take down all testimony and shall preserve a record of the proceedings. The notice of hearing, complaint, and all other documents in the nature of pleadings and written motions filed in the proceedings, the transcript of testimony, and the orders or decision of the Board constitutes the record of the proceedings.
The District is not required to certify any record or file any answer or otherwise appear in any proceeding for judicial review of an administrative decision unless the party asking for review deposits with the clerk of the court the sum of 75 cents per page of the record representing the costs of certification. Failure to make the deposit is grounds for dismissal of the action.
(Source: P.A. 96-1522, eff. 2-14-11.)

(70 ILCS 1837/160)
Sec. 160. Annexation. Territory which is contiguous to the District and which is not included within any other port district may be annexed to and become a part of the District in the manner provided in Section 165 or 170, whichever may be applicable.
(Source: P.A. 96-1522, eff. 2-14-11.)

(70 ILCS 1837/165)
Sec. 165. Petition for annexation. At least 5% of the legal voters resident within the limits of the proposed addition to the District may petition the circuit court for the county in which the major part of the District is situated, to cause the question to be submitted to the legal voters of the proposed additional territory, whether the proposed additional territory shall become a part of the District and assume a proportionate share of the general obligation bonded indebtedness, if any, of the District. The petition shall be addressed to the court and shall contain a definite description of the boundaries of the territory to be embraced in the proposed addition.
Upon filing any petition with the clerk of the court, the court shall fix a time and place for a hearing upon the subject of the petition.
Notice shall be given by the court to whom the petition is addressed, or by the circuit clerk or sheriff of the county in which the petition is made at the order and direction of the court, of the time and place of the hearing upon the subject of the petition at least 20 days before the hearing by at least one publication of the notice in any newspaper of general circulation within the area proposed to be annexed, and by mailing a copy of the notice to the mayor or president of the corporate authorities of all of the municipalities located within the District.
At the hearing, all persons residing in or owning property located within the area proposed to be annexed to the District may appear and be heard concerning the sufficiency of the petition. If the court finds that the petition does not comply with the requirements of the law, then the court shall dismiss the petition. If the court finds that the petition is sufficient, then the court shall certify the proposition to the proper election officials, who shall submit the proposition to the voters at an election in accordance with the general election law. In addition to the requirements of the general election law, the notice of the referendum shall specify the purpose of the referendum with a description of the area proposed to be annexed to the District.
The proposition shall be in substantially the following form:
Shall (description of the territory proposed to be

annexed) join the Ottawa Port District?

The votes shall be recorded as "Yes" or "No".
The court shall cause a statement of the result of the referendum to be filed in the records of the court.
If a majority of the votes cast upon the question of annexation to the District are in favor of becoming a part of the District, the court shall then enter an order stating that the additional territory shall thenceforth be an integral part of the Ottawa Port District and subject to all of the benefits of service and responsibilities of the District. The circuit clerk shall transmit a certified copy of the order to the circuit clerk of any other county in which any of the territory affected is situated.
(Source: P.A. 96-1522, eff. 2-14-11.)

(70 ILCS 1837/170)
Sec. 170. Annexation of territory having no legal voters. If there is territory contiguous to the District that has no legal voters residing therein, a petition to annex the territory, signed by all the owners of record of the territory, may be filed with the circuit court for the county in which the major part of the District is situated. A time and place for a hearing on the subject of the petition shall be fixed and notice shall be given in the manner provided in Section 165. At the hearing, any owner of land in the territory proposed to be annexed, the District, and any resident of the District may appear and be heard touching on the sufficiency of the petition. If the court finds that the petition satisfies the requirements of this Section, it shall enter an order stating that thenceforth the territory shall be an integral part of the Ottawa Port District and subject to all of the benefits of service and responsibilities, including the assumption of a proportionate share of the general obligation bonded indebtedness, if any, of the District. The circuit clerk shall transmit a certified copy of the order of the court to the circuit clerk of any other county in which the annexed territory is situated.
(Source: P.A. 96-1522, eff. 2-14-11.)

(70 ILCS 1837/175)
Sec. 175. Non-applicability. The provisions of the Illinois Municipal Code, the Airport Authorities Act, and the General County Airport and Landing Field Act, shall not be effective within the area of the District insofar as the provisions of those Acts conflict with the provisions of this Act or grant substantially the same powers to any municipal corporation or political subdivision as are granted to the District by this Act.
The provisions of this Act shall not be considered as impairing, altering, modifying, repealing, or superseding any of the jurisdiction or powers of the Illinois Commerce Commission or of the Department of Natural Resources under the Rivers, Lakes, and Streams Act. Nothing in this Act or done under its authority shall apply to, restrict, limit, or interfere with the use of any terminal facility or port facility owned or operated by a private person for the storage, handling, or transfer of any commodity moving in interstate commerce or the use of the land and facilities of a common carrier or other public utility and the space above such land and facilities in the business of such common carrier or other public utility, without approval of the Illinois Commerce Commission and without the payment of just compensation to any such common carrier or other public utility for damages resulting from any such restriction, limitation, or interference.
(Source: P.A. 96-1522, eff. 2-14-11.)

(70 ILCS 1837/180)
Sec. 180. Severability. The provisions of this Act are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 96-1522, eff. 2-14-11.)

(70 ILCS 1837/185)
Sec. 185. (Amendatory provisions; text omitted).
(Source: P.A. 96-1522, eff. 2-14-11; text omitted.)

(70 ILCS 1837/999)
Sec. 999. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 96-1522, eff. 2-14-11.)



70 ILCS 1845/ - Seneca Regional Port District Act.

(70 ILCS 1845/1) (from Ch. 19, par. 351)
Sec. 1. This Act shall be known and may be cited as the "Seneca Regional Port District Act."
(Source: Laws 1961, p. 2957.)

(70 ILCS 1845/2) (from Ch. 19, par. 352)
Sec. 2. When used in this Act, unless the context otherwise requires, the terms set out in Sections 2.1 through 2.21 have the meaning ascribed to them in those Sections.
(Source: Laws 1961, p. 2957.)

(70 ILCS 1845/2.1) (from Ch. 19, par. 352.1)
Sec. 2.1. "District" or "Port District" means the Seneca Regional Port District created by this Act.
(Source: Laws 1961, p. 2957.)

(70 ILCS 1845/2.2) (from Ch. 19, par. 352.2)
Sec. 2.2. "Terminal" means a public place, station or depot for receiving and delivering baggage, mail, freight or express matter and for any combination of such purposes, in connection with the transportation of persons and property on water or land or in the air.
(Source: Laws 1961, p. 2957.)

(70 ILCS 1845/2.3) (from Ch. 19, par. 352.3)
Sec. 2.3. "Terminal facilities" means all land, buildings, structures, improvements, equipment and appliances useful in the operation of public warehouse, storage and transportation facilities and industrial, manufacturing or commercial activities for the accommodation of or in connection with commerce by water or land or in the air or useful as an aid, or constituting an advantage or convenience to, the safe landing, taking off and navigation of aircraft, or the safe and efficient operation or maintenance of a public airport; except that nothing in this definition contained shall be interpreted as granting authority to the District to acquire, purchase, create, erect or construct a bridge across any waterway which serves as a boundary between the State of Illinois and any other state.
(Source: Laws 1961, p. 2957.)

(70 ILCS 1845/2.4) (from Ch. 19, par. 352.4)
Sec. 2.4. "Port Facilities" means all public structures, except terminal facilities as defined herein, that are in, over, under or adjacent to navigable waters and are necessary for or incident to the furtherance of water commerce and includes the widening and deepening of slips, harbors and navigable waters.
(Source: Laws 1961, p. 2957.)

(70 ILCS 1845/2.5) (from Ch. 19, par. 352.5)
Sec. 2.5. "Aircraft" means any contrivance now known or hereafter invented, used or designed for navigation of, or flight in, the air.
(Source: Laws 1961, p. 2957.)

(70 ILCS 1845/2.6) (from Ch. 19, par. 352.6)
Sec. 2.6. "Airport" means any locality, either land or water, which is used or designed for the landing and taking off of aircraft, or for the location of runways, landing fields, airdromes, hangars, buildings, structures, airport roadways and other facilities.
(Source: Laws 1961, p. 2957.)

(70 ILCS 1845/2.7) (from Ch. 19, par. 352.7)
Sec. 2.7. "Airport Hazard" means any structure, or object of natural growth, located on or in the vicinity of an airport, or any use of land near an airport which is hazardous to the use of such airport for the landing and take-off of aircraft.
(Source: Laws 1961, p. 2957.)

(70 ILCS 1845/2.8) (from Ch. 19, par. 352.8)
Sec. 2.8. "Approach" means any path, course or zone defined by an ordinance of the District or by other lawful regulation, on the ground or in the air, or both, for the use of aircraft in landing and taking off from an airport located within the District.
(Source: Laws 1961, p. 2957.)

(70 ILCS 1845/2.9) (from Ch. 19, par. 352.9)
Sec. 2.9. "Commercial Aircraft" means any aircraft other than public aircraft engaged in the business of transporting persons or property.
(Source: Laws 1961, p. 2957.)

(70 ILCS 1845/2.10) (from Ch. 19, par. 352.10)
Sec. 2.10. "Private Aircraft" means any aircraft other than public and commercial aircraft.
(Source: Laws 1961, p. 2957.)

(70 ILCS 1845/2.11) (from Ch. 19, par. 352.11)
Sec. 2.11. "Public Aircraft" means an aircraft used exclusively in the governmental service of the United States, or of any state or of any public agency, including military and naval aircraft.
(Source: Laws 1961, p. 2957.)

(70 ILCS 1845/2.12) (from Ch. 19, par. 352.12)
Sec. 2.12. "Public Airport" means an airport owned by a Port District, an airport authority or other public agency which is used or is intended for use by public, commercial and private aircraft and by persons owning, managing, operating or desiring to use, inspect or repair any such aircraft or to use any such airport for aeronautical purposes.
(Source: Laws 1961, p. 2957.)

(70 ILCS 1845/2.13) (from Ch. 19, par. 352.13)
Sec. 2.13. "Public Interest" means the protection, furtherance and advancement of the general welfare and of public health and safety and public necessity and convenience in respect to aeronautics.
(Source: Laws 1961, p. 2957.)

(70 ILCS 1845/2.14) (from Ch. 19, par. 352.14)
Sec. 2.14. "Navigable waters" means any public waters which are or can be made usable for water commerce.
(Source: Laws 1961, p. 2957.)

(70 ILCS 1845/2.15) (from Ch. 19, par. 352.15)
Sec. 2.15. "Governmental agency" means the Federal, State and any local governmental body, and any agency or instrumentality, corporate or otherwise, thereof.
(Source: Laws 1961, p. 2957.)

(70 ILCS 1845/2.16) (from Ch. 19, par. 352.16)
Sec. 2.16. "Person" means any individual, firm, partnership, corporation, both domestic and foreign, company, association or joint stock association; and includes any trustee, receiver, assignee or personal representative thereof.
(Source: Laws 1961, p. 2957.)

(70 ILCS 1845/2.17) (from Ch. 19, par. 352.17)
Sec. 2.17. "General obligation bond" means any bond issued by the District any part of the principal or interest of which bond is to be paid by taxation.
(Source: Laws 1961, p. 2957.)

(70 ILCS 1845/2.18) (from Ch. 19, par. 352.18)
Sec. 2.18. "Revenue bond" means any bond issued by the District the principal and interest of which bond is payable solely from revenues or income derived from terminal, terminal facilities or port facilities of the District.
(Source: Laws 1961, p. 2957.)

(70 ILCS 1845/2.19) (from Ch. 19, par. 352.19)
Sec. 2.19. "Board" means the Seneca Port District Board.
(Source: Laws 1961, p. 2957.)

(70 ILCS 1845/2.20) (from Ch. 19, par. 352.20)
Sec. 2.20. "Governor" means the Governor of the State of Illinois.
(Source: Laws 1961, p. 2957.)

(70 ILCS 1845/2.21) (from Ch. 19, par. 352.21)
Sec. 2.21. "President" means the President of the board of trustees of the Village of Seneca.
(Source: Laws 1961, p. 2957.)

(70 ILCS 1845/3) (from Ch. 19, par. 353)
Sec. 3. There is created a political subdivision, body politic, and municipal corporation by the name of the Seneca Regional Port District embracing the following territory in La Salle County: all of the territory included within the corporate limits of the Village of Seneca; and all of Sections 24 and 25, Township 33 North, Range 5 East of the Third Principal meridian, in Manlius Township; and Section 36, Township 33 North, Range 5 East of the Third Principal meridian, in Brookfield Township; and
The following described territory located in Grundy County, Illinois: That portion of Section 30, Township 33 North, Range 6 East of the Third Principal Meridian, in Erienna Township, which lies north of the Illinois River and south and west of the right of way line of the Chicago, Rock Island and Pacific Railroad Company, containing 7 acres more or less.
Territory may be annexed to the District in the manner hereinafter provided in this Act.
The District may sue and be sued in its corporate name but execution shall not in any case issue against any property of the District. It may adopt a common seal and change the same at pleasure.
(Source: P.A. 81-1509.)

(70 ILCS 1845/4) (from Ch. 19, par. 354)
Sec. 4. In addition to powers otherwise provided for, the Port District has the rights and powers set out in Sections 4.1 through 4.17.
(Source: Laws 1961, p. 2957.)

(70 ILCS 1845/4.1) (from Ch. 19, par. 354.1)
Sec. 4.1. To issue permits: for the construction of all wharves, piers, dolphins, booms, weirs, breakwaters, bulkheads, jetties, bridges or other structures of any kind, over, under, in, or within 40 feet of any navigable waters within the Port District; for the deposit of rock, earth, sand or other material, or any matter of any kind or description in said waters; except that nothing contained in this paragraph 1 shall be construed so that it will be deemed necessary to obtain a permit from the District for the erection, operation or maintenance of any bridge crossing a waterway which serves as a boundary between the State of Illinois and any other State, when said erection, operation or maintenance is performed by any city within the District.
(Source: Laws 1961, p. 2957.)

(70 ILCS 1845/4.2) (from Ch. 19, par. 354.2)
Sec. 4.2. To prevent or remove obstructions in navigable waters, including the removal of wrecks.
(Source: Laws 1961, p. 2957.)

(70 ILCS 1845/4.3) (from Ch. 19, par. 354.3)
Sec. 4.3. To locate and establish dock lines and shore or harbor lines.
(Source: Laws 1961, p. 2957.)

(70 ILCS 1845/4.4) (from Ch. 19, par. 354.4)
Sec. 4.4. To regulate the anchorage, moorage and speed of water borne vessels and to establish and enforce regulations for the operation of bridges.
(Source: Laws 1961, p. 2957.)

(70 ILCS 1845/4.5) (from Ch. 19, par. 354.5)
Sec. 4.5. To acquire, own, construct, lease, operate and maintain terminals, terminal facilities and port facilities, and to fix and collect just, reasonable, and nondiscriminatory charges for the use of such facilities. The charges so collected shall be used to defray the reasonable expenses of the Port District and to pay the principal of and interest on any revenue bonds issued by the District.
(Source: Laws 1961, p. 2957.)

(70 ILCS 1845/4.6) (from Ch. 19, par. 354.6)
Sec. 4.6. To locate, establish and maintain a public airport, public airports and public airport facilities within its corporate limits or within or upon any body of water adjacent thereto, and to construct, develop, expand, extend and improve any such airport or airport facility.
(Source: Laws 1961, p. 2957.)

(70 ILCS 1845/4.7) (from Ch. 19, par. 354.7)
Sec. 4.7. To operate, maintain, manage, lease, sublease, and to make and enter into contracts for the use, operation or management of, and to provide rules and regulations for, the operation, management or use of, any public airport or public airport facility.
(Source: Laws 1961, p. 2957.)

(70 ILCS 1845/4.8) (from Ch. 19, par. 354.8)
Sec. 4.8. To fix, charge and collect reasonable rentals, tolls, fees, and charges for the use of any public airport, or any part thereof, or any public airport facility.
(Source: Laws 1961, p. 2957.)

(70 ILCS 1845/4.9) (from Ch. 19, par. 354.9)
Sec. 4.9. To establish, maintain, extend and improve roadways and approaches by land, water or air to any such airport and to contract or otherwise provide, by condemnation if necessary, for the removal of any airport hazard or the removal or relocation of all private structures, railways, mains, pipes, conduits, wires, poles, and all other facilities and equipment which may interfere with the location, expansion, development, or improvement of airports or with the safe approach thereto or takeoff therefrom by aircraft, and to pay the cost of removal or relocation; and, subject to the "Airport Zoning Act", approved July 17, 1945, as amended, to adopt, administer and enforce airport zoning regulations for territory which is within its corporate limits or which extends not more than two miles beyond its corporate limits.
(Source: Laws 1961, p. 2957.)

(70 ILCS 1845/4.10) (from Ch. 19, par. 354.10)
Sec. 4.10. To restrict the height of any object of natural growth or structure or structures within the vicinity of any airport or within the lines of an approach to any airport and, when necessary, for the reduction in the height of any such existing object or structure, to enter into an agreement for such reduction or to accomplish same by condemnation.
(Source: Laws 1961, p. 2957.)

(70 ILCS 1845/4.11) (from Ch. 19, par. 354.11)
Sec. 4.11. To agree with the state or federal governments or with any public agency in respect to the removal and relocation of any object of natural growth, airport hazard or any structure or building within the vicinity of any airport or within an approach and which is owned or within the control of such government or agency and to pay all or an agreed portion of the cost of such removal or relocation.
(Source: Laws 1961, p. 2957.)

(70 ILCS 1845/4.12) (from Ch. 19, par. 354.12)
Sec. 4.12. For the prevention of accidents, for the furtherance and protection of public health, safety and convenience in respect to aeronautics, for the protection of property and persons within the district from any hazard or nuisance resulting from the flight of aircraft, for the prevention of interference between, or collision of, aircraft while in flight or upon the ground, for the prevention or abatement of nuisances in the air or upon the ground or for the extension of increase in the usefulness or safety of any public airport or public airport facility owned by the District, the District may regulate and restrict the flight of aircraft while within or above the incorporated territory of the District.
(Source: P.A. 80-1495.)

(70 ILCS 1845/4.13) (from Ch. 19, par. 354.13)
Sec. 4.13. To police its physical property only and all waterways and to exercise police powers in respect thereto or in respect to the enforcement of any rule or regulation provided by the ordinances of the District and to employ and commission police officers and other qualified persons to enforce the same. The use of any such public airport or public airport facility of the District shall be subject to the reasonable regulation and control of the District and upon such reasonable terms and conditions as shall be established by its Board. A regulatory ordinance of the District adopted under any provisions of this Section may provide for a suspension or revocation of any rights or privileges within the control of the District for a violation of any such regulatory ordinance. Nothing in this Section or in other provisions of this Act shall be construed to authorize the Board to establish or enforce any regulation or rule in respect to aviation, or the operation or maintenance of any airport facility within its jurisdiction, which is in conflict with any federal or state law or regulation applicable to the same subject matter.
(Source: Laws 1961, p. 2957.)

(70 ILCS 1845/4.14) (from Ch. 19, par. 354.14)
Sec. 4.14. To enter into agreements with the corporate authorities or governing body of any other municipal corporation or any political subdivision of this State to pay the reasonable expense of services furnished by such municipal corporation or political subdivision for or on account of income producing properties of the District.
(Source: Laws 1961, p. 2957.)

(70 ILCS 1845/4.14a) (from Ch. 19, par. 354.14a)
Sec. 4.14a. To establish, organize, own, acquire, participate in, operate, sell and transfer Export Trading Companies, whether as shareholder, partner, or co-venturer, alone or in cooperation with federal, state or local governmental authorities, federal, state or national banking associations, or any other public or private corporation or person or persons. The term "Export Trading Companies" means a person, partnership, association, public or private corporation or similar organization, whether operated for profit or not for profit, which is organized and operated principally for purposes of exporting goods or services produced in the United States, importing goods or services produced in foreign countries, conducting third-country trading or facilitating such trade by providing one or more services in support of such trade. Such Export Trading Companies and all of the property thereof, wholly or partly owned, directly or indirectly, by the District, shall have the same privileges and immunities as accorded to the District; and Export Trading Companies may borrow money or obtain financial assistance from private lenders or federal and state governmental authorities or issue general obligation and revenue bonds with the same kinds of security, and in accordance with the same procedures, restrictions and privileges applicable when the District obtains financial assistance or issues bonds for any of its other authorized purposes. Such Export Trading Companies are authorized, if necessary or desirable, to apply for certification under Title II or Title III of the Export Trading Company Act of 1982.
(Source: P.A. 84-993.)

(70 ILCS 1845/4.15) (from Ch. 19, par. 354.15)
Sec. 4.15. To enter into contracts dealing in any manner with the objects and purposes of this Act.
(Source: Laws 1961, p. 2957.)

(70 ILCS 1845/4.16) (from Ch. 19, par. 354.16)
Sec. 4.16. To acquire, own, lease, sell or otherwise dispose of interests in and to real property and improvements situated thereon and in personal property necessary to fulfill the purposes of the District.
(Source: Laws 1961, p. 2957.)

(70 ILCS 1845/4.17) (from Ch. 19, par. 354.17)
Sec. 4.17. To designate the fiscal year for the District.
(Source: Laws 1961, p. 2957.)

(70 ILCS 1845/4.18) (from Ch. 19, par. 354.18)
Sec. 4.18. Purchases made pursuant to this Act shall be made in compliance with the "Local Government Prompt Payment Act", approved by the Eighty-fourth General Assembly.
(Source: P.A. 84-731.)

(70 ILCS 1845/5) (from Ch. 19, par. 355)
Sec. 5. The District has power to acquire and accept by purchase, lease, gift, grant or otherwise any property and rights useful for its purposes and to provide for the development of channels, ports, harbors, airports, airfields, terminals, port facilities and terminal facilities adequate to serve the needs of commerce within the District. The District may acquire real or personal property or any rights therein in the manner, as near as may be, as is provided for the exercise of the right of eminent domain under the Eminent Domain Act; except that no rights or property of any kind or character now or hereafter owned, leased, controlled or operated and used by, or necessary for the actual operations of, any common carrier engaged in interstate commerce, or of any other public utility subject to the jurisdiction of the Illinois Commerce Commission, shall be taken or appropriated by the District without first obtaining the approval of the Illinois Commerce Commission.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 1845/5.5)
Sec. 5.5. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 1845/6) (from Ch. 19, par. 356)
Sec. 6. The District has power to apply for and accept grants, loans, or appropriations from the Federal Government or any agency or instrumentality thereof to be used for any of the purposes of the District and to enter into any agreements with the Federal Government in relation to such grants, loans or appropriations.
The District may petition any federal, state, municipal, or local authority, administrative, judicial and legislative, having jurisdiction in the premises for the adoption and execution of any physical improvement, change in method or system of handling freight, warehousing, docking, lightering, and transfer of freight, which in the opinion of the District is designed to improve or better the handling of commerce in and through the Port District or improve terminal or transportation facilities therein.
(Source: Laws 1961, p. 2957.)

(70 ILCS 1845/7) (from Ch. 19, par. 357)
Sec. 7. The District has power to procure and enter into contracts for any type of insurance or indemnity against loss or damage to property from any cause, including loss of use and occupancy, against death or injury of any person, against employers' liability, against any act of any member, officer, or employee of the District in the performance of the duties of his office or employment or any other insurable risk.
(Source: Laws 1961, p. 2957.)

(70 ILCS 1845/8) (from Ch. 19, par. 358)
Sec. 8. The District has the continuing power to borrow money and issue either general obligation bonds after approval by referendum as hereinafter provided or revenue bonds without referendum approval for the purpose of acquiring, constructing, reconstructing, extending or improving terminals, terminal facilities, airfields, airports and port facilities, and for acquiring any property and equipment useful for the construction, reconstruction, extension, improvement or operation of its terminals, terminal facilities, airfields, airports and port facilities, and for acquiring necessary cash working funds.
The District may pursuant to ordinance adopted by the Board and without submitting the question to referendum from time to time issue and dispose of its interest bearing revenue bonds and may also in the same manner from time to time issue and dispose of its interest bearing revenue bonds to refund any revenue bonds at maturity or pursuant to redemption provisions or at any time before maturity with the consent of the holders thereof.
If the Board desires to issue general obligation bonds it shall adopt an ordinance specifying the amount of bonds to be issued, the purpose for which they will be issued, the maximum rate of interest they will bear which shall not be more than that permitted in "An Act to authorize public corporations to issue bonds, other evidences of indebtedness and tax anticipation warrants subject to interest rate limitations set forth therein", approved May 26, 1970, as now or hereafter amended. Such interest may be paid semiannually. The ordinance shall also specify the date of maturity which shall not be more than 20 years after the date of issuance and shall levy a tax that will be required to amortize such bonds. This ordinance shall not be effective until it has been submitted to referendum of, and approved by, the legal voters of the District. The Board shall certify the ordinance and the proposition to the proper election officials, who shall submit the proposition to the voters at an election in accordance with the general election law. If a majority of the vote on the proposition is in favor of the issuance of such general obligation bonds the county clerk shall annually extend taxes against all taxable property within the District at a rate sufficient to pay the maturing principal and interest of these bonds.
The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall general obligation bonds
in the amount of $.... be issued YES
by the Seneca Regional Port District
for the purpose of ...., maturing in -------------------
not more than .... years, bearing not
more than ....% interest, and a tax NO
levied to pay the principal and interest
thereof?
--------------------------------------------------------------
(Source: P.A. 82-902.)

(70 ILCS 1845/9) (from Ch. 19, par. 359)
Sec. 9. All revenue bonds shall be payable solely from the revenues or income to be derived from the terminals, terminal facilities, airfields, airports or port facilities or any part thereof, may bear such date or dates and may mature at such time or times not exceeding 40 years from their respective dates, all as may be provided in the ordinance authorizing their issuance. All bonds, whether revenue or general obligation, may bear interest at such rate or rates as permitted in "An Act to authorize public corporations to issue bonds, other evidences of indebtedness and tax anticipation warrants subject to interest rate limitations set forth therein", approved May 26, 1970, as now or hereafter amended. Such interest may be paid semiannually. All such bonds may be in such form, may carry such registration privileges, may be executed in such manner, may be payable at such place or places, may be made subject to redemption in such manner and upon such terms, with or without premium as is stated on the face thereof, may be authenticated in such manner and may contain such terms and covenants, all as may be provided in the ordinance authorizing issuance.
The holder or holders of any bonds or interest coupons appertaining thereto issued by the District may bring civil actions or mandamus, injunction or other proceedings to compel the performance and observance by the District or any of its officers, agents or employees of any contract or covenant made by the District with the holders of such bonds or interest coupons and to compel the District and any of its officers, agents or employees to perform any duties required to be performed for the benefit of the holders of any such bonds or interest coupons by the provision in the ordinance authorizing their issuance, and to enjoin the District and any of its officers, agents or employees from taking any action in conflict with any such contract or covenant, including the establishment of charges, fees and rates for the use of facilities as hereinafter provided.
Notwithstanding the form and tenor of any bond, whether revenue or general obligation, and in the absence of any express recital on the face thereof that it is nonnegotiable, all such bonds shall be negotiable instruments. Pending the preparation and execution of any such bonds, temporary bonds may be issued with or without interest coupons as may be provided by ordinance.
(Source: P.A. 83-345.)

(70 ILCS 1845/10) (from Ch. 19, par. 360)
Sec. 10. All bonds, whether general obligation or revenue, shall be issued and sold by the Board in such manner as the Board shall determine. However, if any bonds are issued to bear interest at the maximum rate of interest allowed by Section 8 or 9, whichever may be applicable, the bonds shall be sold for not less than par and accrued interest. The selling price of bonds bearing interest at a rate less than the maximum allowable interest rate per annum shall be such that the interest cost to the District of the money received from the bond sale shall not exceed the maximum annual interest rate allowed by Section 8 or 9, whichever may be applicable, computed to absolute maturity of such bonds according to standard tables of bond values.
(Source: Laws 1961, p. 2957.)

(70 ILCS 1845/11) (from Ch. 19, par. 361)
Sec. 11. Upon the issue of any revenue bonds as herein provided the Board shall fix and establish rates, charges and fees for the use of facilities acquired, constructed, reconstructed, extended or improved with the proceeds derived from the sale of said revenue bonds sufficient at all times with other revenues of the District, if any, to pay; (a) the cost of maintaining, repairing, regulating and operating the said facilities; and (b) the bonds and interest thereon as they become due, and all sinking fund requirements and other requirements provided by the ordinance authorizing the issuance of the bonds or as provided by any trust agreement executed to secure payment thereof.
To secure the payment of any or all revenue bonds and for the purpose of setting forth the covenants and undertaking of the District in connection with the issuance of revenue bonds and the issuance of any additional revenue bonds payable from such revenue income to be derived from the terminals, terminal facilities, airports, airfields and port facilities the District may execute and deliver a trust agreement or agreements except that no lien upon any physical property of the District shall be created thereby. A remedy for any breach or default of the terms of any such trust agreement by the District may be by mandamus proceedings in the circuit court to compel performance and compliance therewith, but the trust agreement may prescribe by whom or on whose behalf such action may be instituted.
(Source: P.A. 79-1361.)

(70 ILCS 1845/12) (from Ch. 19, par. 362)
Sec. 12. Under no circumstances shall any bonds issued by the District or any other obligation of the District be or become an indebtedness or obligation of the State of Illinois or of any other political subdivision of or municipality within the State.
No revenue bond shall be or become an indebtedness of the District within the purview of any constitutional limitation or provision, and it shall be plainly stated on the face of each revenue bond that it does not constitute such an indebtedness, or obligation but is payable solely from the revenues or income derived from terminals, terminal facilities, airports, airfields and port facilities.
(Source: Laws 1961, p. 2957.)

(70 ILCS 1845/13) (from Ch. 19, par. 363)
Sec. 13. The Board may, after referendum approval, levy a tax for corporate purposes of the District annually at the rate approved by referendum, but which rate shall not exceed .05% of the value of all taxable property within the Port District as equalized or assessed by the Department of Revenue.
If the Board desires to levy such a tax it shall order that the question be submitted at a referendum to be held within the District. The Board shall certify its order and the question to the proper election officials, who shall submit the question to the voters at an election in accordance with the general election law. The Board shall cause the result of the referendum to be entered upon the records of the Port District. If a majority of the vote on the question is in favor of the question, the Board may annually thereafter levy a tax for corporate purposes at a rate not to exceed that approved by referendum but in no event to exceed .05% of the value of all taxable property with the District as equalized or assessed by the Department of Revenue.
The question shall be in substantially the following form:
--------------------------------------------------------------
Shall the Seneca Regional
Port District levy a tax
for corporate purposes YES
annually at a rate not to
exceed ....% of the value ----------------------------
of taxable property as
equalized or assessed by the NO
Department of Revenue?
--------------------------------------------------------------
(Source: P.A. 81-1489.)

(70 ILCS 1845/14) (from Ch. 19, par. 364)
Sec. 14. It is unlawful to make any fill or deposit of rock, earth, sand, or other material, or any refuse matter of any kind or description, or build or commence the building of any wharf, pier, dolphin, boom, weir, breakwater, bulkhead, jetty, bridge, or other structure over, under, or within 40 feet of any navigable waters within the Port District without first submitting the plans, profiles, and specifications therefor, and such other data and information as may be required, to the Port District and receiving a permit therefor; and any person, corporation, company, city or municipality or other agency, which shall do any of the things above prohibited, without securing a permit therefor as above provided, shall be guilty of a Class A misdemeanor; provided, however, that no such permit shall be required in the case of any project for which a permit shall have been secured from a proper governmental agency prior to the creation of the Port District nor shall any such permit be required in the case of any project to be undertaken by any city, village or incorporated town in the District, or any combination thereof, for which a permit is required from a governmental agency other than the District before the municipality can proceed with such project. And in such event, such municipalities, or any of them, shall give at least 10 days' notice to the District of the application for a permit for any such project from a governmental agency other than the District so that the District may be present and represent its position relative to such application before such other governmental agency. Any structure, fill or deposit erected or made in any of the public bodies of water within the Port District, in violation of the provisions of this section is a purpresture and may be abated as such at the expense of the person, corporation, company, municipality or other agency responsible therefor, or if in the discretion of the Port District, it is decided that such structure, fill or deposit may remain, the Port District may fix such rule, regulation, requirement, restrictions, or rentals or require and compel such changes, modifications and repairs as shall be necessary to protect the interest of the Port District.
(Source: P.A. 77-2335.)

(70 ILCS 1845/15) (from Ch. 19, par. 365)
Sec. 15. The governing and administrative body of the Port District shall be a Board consisting of 7 members, to be known as the Seneca Regional Port District Board. All members of the Board shall be residents of the District. The members of the Board shall serve without compensation but shall be reimbursed for actual expenses incurred by them in the performance of their duties. However, any member of the Board who is appointed to the office of secretary or treasurer may receive compensation for his services as such officer. No member of the Board or employee of the District shall have any private financial interest, profit or benefit in any contract, work or business of the District nor in the sale or lease of any property to or from the District.
(Source: Laws 1961, p. 2957.)

(70 ILCS 1845/16) (from Ch. 19, par. 366)
Sec. 16. The Governor shall appoint 3 members of the Board and the President of the Village of Seneca shall appoint 3 members of the Board, and the Chairman of the La Salle County Board, shall appoint one member of the Board. All initial appointments shall be made within 60 days after this Act takes effect. Of the 3 members initially appointed by the Governor, one shall be appointed for an initial term expiring June 1, 1962, one for an initial term expiring June 1, 1963 and one for an initial term expiring June 1, 1964. The terms of the members initially appointed by the President shall expire June 1, 1964. The term of the member initially appointed by the Chairman of the La Salle County Board shall expire June 1, 1964. At the expiration of the term of any member, his successor shall be appointed by the Governor or the President or the Chairman of the County Board of La Salle County in like manner and with like regard to place of residence of the appointee, as in the case of the appointments for the initial terms except that after September 30, 1973, appointments to be made by the Chairman of the county board shall be made with the advice and consent of the county board.
After the expiration of initial terms each successor shall hold office for the term of 3 years beginning the first day of June of the year in which the term of office commences. In the case of a vacancy during the term of office of any member appointed by the Governor, the Governor shall make an appointment for the remainder of the term vacant and until a successor is appointed and qualified. In case of a vacancy during the term of office of any member appointed by the President, the President shall make an appointment for the remainder of the term vacant and until a successor is appointed and qualified. In case of a vacancy during the term of office of any member appointed by the Chairman of the County Board of La Salle County, the Chairman of the County Board of La Salle County shall make an appointment with the advice and consent of the county board for the remainder of the term vacant and until a successor is appointed and qualified. The Governor, President and the Chairman of the County Board of La Salle County shall certify their respective appointments to the Secretary of State. Within 30 days after certification of his appointment, and before entering upon the duties of his office, each member of the Board shall take and subscribe the constitutional oath of office and file it in the office of the Secretary of State.
(Source: P.A. 78-1128.)

(70 ILCS 1845/17) (from Ch. 19, par. 367)
Sec. 17. Members of the Board shall hold office until their respective successors have been appointed and qualified. Any member may resign from his office to take effect when his successor has been appointed and has qualified. The Governor, President and the Chairman of the La Salle County Board, respectively, may remove any member of the Board they have appointed in case of incompetency, neglect of duty or malfeasance in office. They shall give such member a copy of the charges against him and an opportunity to be publicly heard in person or by counsel in his own defense upon not less than 10 days' notice. In case of failure to qualify within the time required, or of abandonment of his office, or in case of death, conviction of a felony or removal from office, the office of such member shall become vacant. Each vacancy shall be filled for the unexpired term by appointment in like manner as in case of expiration of the term of a member of the Board.
(Source: Laws 1961, p. 2957.)

(70 ILCS 1845/18) (from Ch. 19, par. 368)
Sec. 18. As soon as possible after the appointment of the initial members, the Board shall organize for the transaction of business, select a chairman and a temporary secretary from its own number, and adopt bylaws and regulations to govern its proceedings. The initial chairman and successors shall be elected by the Board from time to time for the term of his office as a member of the Board.
(Source: Laws 1961, p. 2957.)

(70 ILCS 1845/19) (from Ch. 19, par. 369)
Sec. 19. Regular meetings of the Board shall be held at least once in each calendar month, the time and place of such meetings to be fixed by the Board. Four members of the Board shall constitute a quorum for the transaction of business. All action of the Board shall be by ordinance or resolution and the affirmative vote of at least 4 members shall be necessary for the adoption of any ordinance or resolution. All such ordinances and resolutions before taking effect shall be approved by the chairman of the Board, and if he approves thereof he shall sign the same, and such as he does not approve he shall return to the Board with his objections thereto in writing at the next regular meeting of the Board occurring after the passage thereof. But in the case the chairman fails to return any ordinance or resolution with his objections thereto by the time aforesaid, he shall be deemed to have approved the same and it shall take effect accordingly. Upon the return of any ordinance or resolution by the chairman with his objections, the vote by which the same was passed shall be reconsidered by the Board, and if upon such reconsideration said ordinance or resolution is passed by the affirmative vote of at least 5 members, it shall go into effect notwithstanding the veto of the chairman. All ordinances, resolutions and all proceedings of the District and all documents and records in its possession shall be public records, and open to public inspection, except such documents and records as are kept or prepared by the Board for use in negotiations, legal actions or proceedings to which the District is a party.
(Source: Laws 1961, p. 2957.)

(70 ILCS 1845/20) (from Ch. 19, par. 370)
Sec. 20. The Board shall appoint a secretary and a treasurer, who need not be members of the Board, to hold office during the pleasure of the Board, and fix their duties and compensation. The secretary and treasurer shall be residents of the District. Before entering upon the duties of their respective offices they shall take and subscribe the constitutional oath of office, and the treasurer shall execute a bond with corporate sureties to be approved by the Board. The bond shall be payable to the District in whatever penal sum may be directed by the Board conditioned upon the faithful performance of the duties of the office and the payment of all money received by him according to law and the orders of the Board. The Board may, at any time, require new bond from the treasurer in such penal sum as may then be determined by the Board. The obligation of the sureties shall not extend to any loss sustained by the insolvency, failure or closing of any savings and loan association or national or State bank wherein the treasurer has deposited funds if the bank or savings and loan association has been approved by the Board as a depositary for these funds. The oaths of office and the treasurer's bond shall be filed in the principal office of the District.
(Source: P.A. 83-541.)

(70 ILCS 1845/21) (from Ch. 19, par. 371)
Sec. 21. All funds deposited by the treasurer in any bank or savings and loan association shall be placed in the name of the District and shall be withdrawn or paid out only by check or draft upon the bank or savings and loan association, signed by the treasurer and countersigned by the chairman of the Board. Subject to prior approval of such designations by a majority of the Board, the chairman may designate any other Board member or any officer of the District to affix the signature of the chairman and the treasurer may designate any other officer of the District to affix the signature of the treasurer to any check or draft for payment of salaries or wages and for payment of any other obligation of not more than $2,500.
No bank or savings and loan association shall receive public funds as permitted by this Section, unless it has complied with the requirements established pursuant to Section 6 of "An Act relating to certain investments of public funds by public agencies", approved July 23, 1943, as now or hereafter amended.
(Source: P.A. 83-541.)

(70 ILCS 1845/22) (from Ch. 19, par. 372)
Sec. 22. In case any officer whose signature appears upon any check or draft issued pursuant to this Act ceases to hold his office before the delivery thereof to the payee, his signature nevertheless shall be valid and sufficient for all purposes with the same effect as if he had remained in office until delivery thereof.
(Source: Laws 1961, p. 2957.)

(70 ILCS 1845/23) (from Ch. 19, par. 373)
Sec. 23. The Board may appoint a general manager who shall be a person of recognized ability and business experience to hold office during the pleasure of the Board. The general manager shall have management of the properties and business of the District and the employees thereof subject to the general control of the Board, shall direct the enforcement of all ordinances, resolutions, rules and regulations of the Board, and shall perform such other duties as may be prescribed from time to time by the Board. The Board may appoint a general attorney and a chief engineer, and may provide for the appointment of other officers, attorneys, engineers, consultants, agents and employees as may be necessary. The Board shall define their duties and may require bonds of such of them as it may designate. The general manager, general attorney, chief engineer and all other officers provided for pursuant to this Section shall be exempt from taking and subscribing any oath of office and shall not be members of the Board. The compensation of the general manager, general attorney, chief engineer, and all other officers, attorneys, consultants, agents and employees shall be fixed by the Board.
(Source: P.A. 80-323.)

(70 ILCS 1845/24) (from Ch. 19, par. 374)
Sec. 24. The Board has power to pass all ordinances and make all rules and regulations proper or necessary, and to carry into effect the powers granted to the District, with such fines or penalties as may be deemed proper. All fines and penalties shall be imposed by ordinances, which shall be published in a newspaper of general circulation in the area embraced by the District. No such ordinance shall take effect until 10 days after its publication.
(Source: Laws 1961, p. 2957.)

(70 ILCS 1845/25) (from Ch. 19, par. 375)
Sec. 25. Within 60 days after the end of each fiscal year, the Board shall cause to be prepared and printed a complete and detailed report and financial statement of the operations and assets and liabilities of the Port District. A reasonably sufficient number of copies of such report shall be printed for distribution to persons interested, upon request, and a copy thereof shall be filed with the Governor and the county clerks and the presiding officer of the county boards of La Salle and Grundy counties. A copy of such report shall be addressed to and mailed to the corporate authorities of each municipality within the area of the District.
(Source: Laws 1961, p. 2957.)

(70 ILCS 1845/27) (from Ch. 19, par. 377)
Sec. 27. The Board may investigate conditions in which it has an interest within the area of the District, the enforcement of its ordinances, rules and regulations, and the action, conduct and efficiency of all officers, agents and employees of the District. In the conduct of such investigations the Board may hold public hearings on its own motion, and shall do so on complaint of any municipality within the District. Each member of the Board shall have power to administer oaths, and the secretary, by order of the Board, shall issue subpoenas to secure the attendance and testimony of witnesses, and the production of books and papers relevant to such investigations and to any hearing before the Board or any member thereof.
Any circuit court of this State, upon application of the Board, or any member thereof, may in its discretion compel the attendance of witnesses, the production of books and papers, and giving of testimony before the Board or before any member thereof or any officers' committee appointed by the Board, by attachment for contempt or otherwise in the same manner as the production of evidence may be compelled before the court.
(Source: P.A. 83-334.)

(70 ILCS 1845/28) (from Ch. 19, par. 378)
Sec. 28. All final administrative decisions of the Board hereunder shall be subject to judicial review pursuant to the provisions of the Administrative Review Law, and all amendments and modifications thereof, and the rules adopted pursuant thereto. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 82-783.)

(70 ILCS 1845/29) (from Ch. 19, par. 379)
Sec. 29. In the conduct of any investigation authorized by Section 27 the Port District shall, at its expense, provide a stenographer to take down all testimony and shall preserve a record of such proceedings. The notice of hearing, complaint, and all other documents in the nature of pleadings and written motions filed in the proceedings, the transcript of testimony and the orders or decision of the Board constitutes the record of such proceedings.
The Port District is not required to certify any record or file any answer or otherwise appear in any proceeding for judicial review of an administrative decision unless the party asking for review deposits with the clerk of the court the sum of 75 cents per page of the record representing the costs of such certification. Failure to make such deposit is ground for dismissal of the action.
(Source: Laws 1961, p. 2957.)

(70 ILCS 1845/30) (from Ch. 19, par. 380)
Sec. 30. If any provision of this Act is held invalid such provision shall be deemed to be excised from this Act and the invalidity thereof shall not affect any of the other provisions of this Act. If the application of any provision of this Act to any person or circumstance is held invalid it shall not affect the application to such persons or circumstances other than those as to which it is invalid. The provisions of this Act shall not be considered as impairing, altering, modifying, repealing or superseding any of the jurisdiction or powers of the Illinois Commerce Commission or of the Department of Natural Resources under the Rivers, Lakes, and Streams Act. Nothing in this Act or done under its authority shall apply to, restrict, limit or interfere with the use of any terminal facility or port facility owned or operated by any private person for the storage or handling or transfer of any commodity moving in interstate commerce or the use of the land and facilities of a common carrier or other public utility and the space above such land and facilities in the business of such common carrier or other public utility, without approval of the Illinois Commerce Commission and without the payment of just compensation to any such common carrier or other public utility for damages resulting from any such restriction, limitation or interference.
(Source: P.A. 89-445, eff. 2-7-96.)

(70 ILCS 1845/31) (from Ch. 19, par. 381)
Sec. 31. The provisions of the Illinois Municipal Code, or the provisions of "An Act in relation to airport authorities" approved April 4, 1945, as amended, or the provisions of "An Act to empower counties to acquire, own, construct, manage, maintain, operate, and lease airports and landing fields, to levy taxes and issue bonds therefor, and to exercise the power of eminent domain", approved March 14, 1941, as amended, or the provisions of "An Act to authorize counties having less than 500,000 population to acquire, construct, improve, repair, maintain and operate certain airports, to charge for the use thereof and repealing a certain act herein named", approved July 17, 1945, as amended, or the provisions of "An Act in relation to the establishment, acquisition, maintenance and operation of airports and landing fields by counties of less than 500,000 population, and by such counties jointly with certain taxing districts located within or partly within such counties, and to provide methods for financing thereof", approved July 22, 1943, as amended, shall not be effective within the area of the District insofar as the provisions of said Acts conflict with the provisions of this Act or grant substantially the same powers to any municipal corporation or political subdivision as are granted to the District by this Act.
(Source: Laws 1963, p. 822.)

(70 ILCS 1845/32) (from Ch. 19, par. 382)
Sec. 32. Territory which is contiguous to the District and which is not included within any other port district may be annexed to and become a part of the District in the manner provided in Section 33 or 34 whichever may be applicable.
(Source: Laws 1961, p. 2957.)

(70 ILCS 1845/33) (from Ch. 19, par. 383)
Sec. 33. At least 5% of the legal voters resident within the limits of such proposed addition to the District shall petition the circuit court for the county in which the major part of the District is situated, to cause the question to be submitted to the legal voters of such proposed additional territory, whether such proposed additional territory shall become a part of the District and assume a proportionate share of the general obligation bonded indebtedness, if any, of the District. Such petition shall be addressed to the court and shall contain a definite description of the boundaries of the territory to be embraced in the proposed addition.
Upon filing any such petition with the clerk of the court, the court shall fix a time and place for a hearing upon the subject of the petition.
Notice shall be given by the court to whom the petition is addressed, or by the circuit clerk or sheriff of the county in which such petition is made at the order and direction of the court, of the time and place of the hearing upon the subject of the petition at least 20 days prior thereto by at least one publication thereof in any newspaper having general circulation within the area proposed to be annexed, and by mailing a copy of such notice to the mayor or president of the board of trustees of all cities, villages and incorporated towns within the District.
At the hearing all persons residing in or owning property situated in the area proposed to be annexed to the District may appear and be heard touching upon the sufficiency of the petition. If the court finds that the petition does not comply with the requirements of the law, the court shall dismiss the petition; but if the court finds that the petition is sufficient the court shall certify the proposition to the proper election officials, who shall submit the proposition to the voters at an election in accordance with the general election law. In addition to the requirements of the general election law, such notice shall specify the purpose of such election with a description of the area proposed to be annexed to the District.
Each legal voter resident within the area proposed to be annexed to the District shall have the right to cast a ballot at such referendum. The proposition shall be in substantially the following form:
--------------------------------------------------------------
For joining the Seneca Regional
Port District and assuming a
proportionate share of general
obligation bonded indebtedness, if any.
--------------------------------------------------------------
Against joining the Seneca
Regional Port District and assuming
a proportionate share of general
obligation bonded indebtedness, if any.
--------------------------------------------------------------
The court shall cause a statement of the result of such election to be filed in the records of the court.
If a majority of the votes cast upon the question of annexation to the District are in favor of becoming a part of such District, the court shall then enter an order stating that such additional territory shall thenceforth be an integral part of the Seneca Regional Port District and subject to all of the benefits of service and responsibilities of the District. The circuit clerk shall transmit a certified copy of the order to the circuit clerk of any other county in which any of the territory affected is situated.
(Source: P.A. 83-343.)

(70 ILCS 1845/34) (from Ch. 19, par. 384)
Sec. 34. If there is territory contiguous to the District which has no legal voters residing therein, a petition to annex such territory, signed by all the owners of record of such territory may be filed with the court of the county in which the major part of the District is situated. A time and place for a hearing on the subject of the petition shall be fixed and notice thereof shall be given in the manner provided in Section 33. At such hearing any owner of land in the territory proposed to be annexed, the District and any resident of the District may appear and be heard touching on the sufficiency of the petition. If the court finds that the petition satisfies the requirements of this Section it shall enter an order stating that thenceforth such territory shall be an integral part of the Seneca Regional Port District and subject to all of the benefits of service and responsibilities, including the assumption of a proportionate share of the general obligation bonded indebtedness, if any, of the District. The circuit clerk shall transmit a certified copy of the order of the court to the circuit clerk of any other county in which the annexed territory is situated.
(Source: Laws 1967, p. 3695.)



70 ILCS 1850/ - Shawneetown Regional Port District Act.

(70 ILCS 1850/1) (from Ch. 19, par. 401)
Sec. 1. This Act shall be known and may be cited as the "Shawneetown Regional Port District Act".
(Source: Laws 1961, p. 2975.)

(70 ILCS 1850/2) (from Ch. 19, par. 402)
Sec. 2. When used in this Act, unless the context otherwise requires, the terms set out in Sections 2.1 through 2.21 have the meaning ascribed to them in those Sections.
(Source: Laws 1961, p. 2975.)

(70 ILCS 1850/2.1) (from Ch. 19, par. 402.1)
Sec. 2.1. "District" or "Port District" means the Shawneetown Regional Port District created by this Act.
(Source: Laws 1961, p. 2975.)

(70 ILCS 1850/2.2) (from Ch. 19, par. 402.2)
Sec. 2.2. "Terminal" means a public place, station or depot for receiving and delivering baggage, mail, freight or express matter and for any combination of such purposes, in connection with the transportation of persons and property on water or land or in the air.
(Source: Laws 1961, p. 2975.)

(70 ILCS 1850/2.3) (from Ch. 19, par. 402.3)
Sec. 2.3. "Terminal facilities" means all land, buildings, structures, improvements, equipment and appliances useful in the operation of public warehouse, storage and transportation facilities for the accommodation of or in connection with commerce by water or land or in the air or useful as an aid, or constituting an advantage or convenience to, the safe landing, taking off and navigation of aircraft, or the safe and efficient operation or maintenance of a public airport; except that nothing in this definition contained shall be interpreted as granting authority to the District to acquire, purchase, create, erect or construct a bridge across any waterway which serves as a boundary between the State of Illinois and any other state.
(Source: P.A. 76-1793.)

(70 ILCS 1850/2.4) (from Ch. 19, par. 402.4)
Sec. 2.4. "Port Facilities" means all public structures, except terminal facilities as defined herein, that are in, over, under or adjacent to navigable waters and are necessary for or incident to the furtherance of water commerce and includes the widening and deepening of slips, harbors and navigable waters.
(Source: Laws 1961, p. 2975.)

(70 ILCS 1850/2.5) (from Ch. 19, par. 402.5)
Sec. 2.5. "Aircraft" means any contrivance now known or hereafter invented, used or designed for navigation of, or flight in, the air.
(Source: Laws 1961, p. 2975.)

(70 ILCS 1850/2.6) (from Ch. 19, par. 402.6)
Sec. 2.6. "Airport" means any locality, either land or water, which is used or designed for the landing and taking off of aircraft, or for the location of runways, landing fields, airdromes, hangars, buildings, structures, airport roadways and other facilities.
(Source: Laws 1961, p. 2975.)

(70 ILCS 1850/2.7) (from Ch. 19, par. 402.7)
Sec. 2.7. "Airport Hazard" means any structure, or object of natural growth, located on or in the vicinity of an airport, or any use of land near an airport which is hazardous to the use of such airport for the landing and take-off of aircraft.
(Source: Laws 1961, p. 2975.)

(70 ILCS 1850/2.8) (from Ch. 19, par. 402.8)
Sec. 2.8. "Approach" means any path, course or zone defined by an ordinance of the District or by other lawful regulation, on the ground or in the air, or both, for the use of aircraft in landing and taking off from an airport located within the District.
(Source: Laws 1961, p. 2975.)

(70 ILCS 1850/2.9) (from Ch. 19, par. 402.9)
Sec. 2.9. "Commercial Aircraft" means any aircraft other than public aircraft engaged in the business of transporting persons or property.
(Source: Laws 1961, p. 2975.)

(70 ILCS 1850/2.10) (from Ch. 19, par. 402.10)
Sec. 2.10. "Private Aircraft" means any aircraft other than public and commercial aircraft.
(Source: Laws 1961, p. 2975.)

(70 ILCS 1850/2.11) (from Ch. 19, par. 402.11)
Sec. 2.11. "Public Aircraft" means an aircraft used exclusively in the governmental service of the United States, or of any state or of any public agency, including military and naval aircraft.
(Source: Laws 1961, p. 2975.)

(70 ILCS 1850/2.12) (from Ch. 19, par. 402.12)
Sec. 2.12. "Public Airport" means an airport owned by a Port District, an airport authority or other public agency which is used or is intended for use by public, commercial and private aircraft and by persons owning, managing, operating or desiring to use, inspect or repair any such aircraft or to use any such airport for aeronautical purposes.
(Source: Laws 1961, p. 2975.)

(70 ILCS 1850/2.13) (from Ch. 19, par. 402.13)
Sec. 2.13. "Public Interest" means the protection, furtherance and advancement of the general welfare and of public health and safety and public necessity and convenience in respect to aeronautics.
(Source: Laws 1961, p. 2975.)

(70 ILCS 1850/2.14) (from Ch. 19, par. 402.14)
Sec. 2.14. "Navigable waters" means any public waters which are or can be made usable for water commerce.
(Source: Laws 1961, p. 2975.)

(70 ILCS 1850/2.15) (from Ch. 19, par. 402.15)
Sec. 2.15. "Governmental agency" means the Federal, State and any local governmental body, and any agency or instrumentality, corporate or otherwise, thereof.
(Source: Laws 1961, p. 2975.)

(70 ILCS 1850/2.16) (from Ch. 19, par. 402.16)
Sec. 2.16. "Person" means any individual, firm, partnership, corporation, both domestic and foreign, company, association, or joint stock association; and includes any trustee, receiver, assignee or personal representative thereof.
(Source: Laws 1961, p. 2975.)

(70 ILCS 1850/2.17) (from Ch. 19, par. 402.17)
Sec. 2.17. "General obligation bond" means any bond issued by the District any part of the principal or interest of which bond is to be paid by taxation.
(Source: Laws 1961, p. 2975.)

(70 ILCS 1850/2.18) (from Ch. 19, par. 402.18)
Sec. 2.18. "Revenue Bond" means any bond issued by the District the principal and interest of which bond is payable solely from revenues or income derived from terminal, terminal facilities or port facilities of the District.
(Source: Laws 1961, p. 2975.)

(70 ILCS 1850/2.19) (from Ch. 19, par. 402.19)
Sec. 2.19. "Board" means the Shawneetown Port District Board.
(Source: Laws 1961, p. 2975.)

(70 ILCS 1850/2.20) (from Ch. 19, par. 402.20)
Sec. 2.20. "Governor" means the Governor of the State of Illinois.
(Source: Laws 1961, p. 2975.)

(70 ILCS 1850/2.21) (from Ch. 19, par. 402.21)
Sec. 2.21. "Mayor" means the Mayor of the City of Shawneetown, the President of the village of Equality or the President of the village of New Haven, as the case may require.
(Source: Laws 1961, p. 2975.)

(70 ILCS 1850/3) (from Ch. 19, par. 403)
Sec. 3. There is created a political subdivision, body politic, and municipal corporation by the name of the Shawneetown Regional Port District embracing the following territory in Gallatin county: all of the territory included in the civil townships of Upper New Haven Township, Lower New Haven Township, Shawnee Township, Gold Hill Township, Equality Township, Eagle Creek Township, and Bowlesville Township; and the following territory in Hardin county: all of the territory included in congressional Township 11 South, Range 9 East of the third principal meridian and in congressional Township 11 South, Range 10 East of the third principal meridian.
Territory may be annexed to the District in the manner hereinafter provided in this Act.
The District may sue and be sued in its corporate name but execution shall not in any case issue against any property of the District. It may adopt a common seal and change the same at pleasure.
(Source: Laws 1961, p. 2975.)

(70 ILCS 1850/4) (from Ch. 19, par. 404)
Sec. 4. The Port District has the following rights and powers:
1. To issue permits: for the construction of all wharves, piers, dolphins, booms, weirs, breakwaters, bulkheads, jetties, bridges or other structures of any kind, over, under, in, or within 40 feet of any navigable waters within the Port Districts; for the deposit of rock, earth, sand or other material, or any matter of any kind or description in said waters; except that nothing contained in this paragraph 1 shall be construed so that it will be deemed necessary to obtain a permit from the District for the erection, operation or maintenance of any bridge crossing a waterway which serves as a boundary between the State of Illinois and any other State, when said erection, operation or maintenance is performed by any city within the District;
2. To prevent or remove obstructions in navigable waters, including the removal of wrecks;
3. To locate and establish dock lines and shore or harbor lines;
4. To regulate the anchorage, moorage and speed of water borne vessels and to establish and enforce regulations for the operation of bridges, except nothing contained in this paragraph 4 shall be construed to give the District authority to regulate the operation of any bridge crossing a water-way which serves as a boundary between the State of Illinois and any other State, when such operation is performed or to be performed by any city within the District;
5. To acquire, own, construct, lease, operate and maintain terminals, terminal facilities and port facilities, and to fix and collect just, reasonable, and nondiscriminatory charges for the use of such facilities. The charges so collected shall be used to defray the reasonable expenses of the Port District and to pay the principal of and interest on any revenue bonds issued by the District;
6. To locate, establish and maintain a public airport, public airports and public airport facilities within its corporate limits or within or upon any body of water adjacent thereto, and to construct, develop, expand, extend and improve any such airport or airport facility;
7. To operate, maintain, manage, lease, sublease, and to make and enter into contracts for the use, operation or management of, and to provide rules and regulations for, the operation, management or use of, any public airport or public airport facility;
8. To fix, charge and collect reasonable rentals, tolls, fees, and charges for the use of any public airport, or any part thereof, or any public airport facility;
9. To establish, maintain, extend and improve roadways and approaches by land, water or air to any such airport and to contract or otherwise provide, by condemnation if necessary, for the removal of any airport hazard or the removal or relocation of all private structures, railways, mains, pipes, conduits, wires, poles, and all other facilities and equipment which may interfere with the location, expansion, development, or improvement of airports or with the safe approach thereto or takeoff therefrom by aircraft, and to pay the cost of removal or relocation; and, subject to the "Airport Zoning Act", approved July 17, 1945, as amended, to adopt, administer and enforce airport zoning regulations for territory which is within its corporate limits or which extends not more than two miles beyond its corporate limits;
10. To restrict the height of any object of natural growth or structure or structures within the vicinity of any airport or within the lines of an approach to any airport and, when necessary, for the reduction in the height of any such existing object or structure, to enter into an agreement for such reduction or to accomplish same by condemnation;
11. To agree with the state or federal governments or with any public agency in respect to the removal and relocation of any object of natural growth, airport hazard or any structure or building within the vicinity of any airport or within an approach and which is owned or within the control of such government or agency and to pay all or an agreed portion of the cost of such removal or relocation;
12. For the prevention of accidents, for the furtherance and protection of public health, safety and convenience in respect to aeronautics, for the protection of property and persons within the District from any hazard or nuisance resulting from the flight of aircraft, for the prevention of interference between, or collision of, aircraft while in flight or upon the ground, for the prevention or abatement of nuisances in the air or upon the ground or for the extension of increase in the usefulness or safety of any public airport or public airport facility owned by the District, the District may regulate and restrict the flight of aircraft while within or above the incorporated territory of the District;
13. To police its physical property only and all waterways and to exercise police powers in respect thereto or in respect to the enforcement of any rule or regulation provided by the ordinances of the District and to employ and commission police officers and other qualified persons to enforce the same. The use of any such public airport or public airport facility of the District shall be subject to the reasonable regulation and control of the District and upon such reasonable terms and conditions as shall be established by its Board. A regulatory ordinance of the District adopted under any provisions of this Section may provide for a suspension or revocation of any rights or privileges within the control of the District for a violation of any such regulatory ordinance. Nothing in this Section or in other provisions of this Act shall be construed to authorize the Board to establish or enforce any regulation or rule in respect to aviation, or the operation or maintenance of any airport facility within its jurisdiction, which is in conflict with any federal or state law or regulation applicable to the same subject matter;
14. To enter into agreements with the corporate authorities or governing body of any other municipal corporation or any political subdivision of this State to pay the reasonable expense of services furnished by such municipal corporation or political subdivision for or on account of income producing properties of the District;
15. To enter into contracts dealing in any manner with the objects and purposes of this Act.
16. To acquire, own, lease, sell or otherwise dispose of interests in and to real property and improvements situate thereon and in personal property necessary to fulfill the purposes of the District;
17. To designate the fiscal year for the District.
18. To engage in any activity or operation which is incidental to and in furtherance of efficient operation to accomplish the District's primary purpose.
(Source: Laws 1961, p. 2975.)

(70 ILCS 1850/4.1) (from Ch. 19, par. 404.1)
Sec. 4.1. In addition to the rights and powers listed in Section 4, the Port District has the power to build, construct, repair and maintain levees.
(Source: Laws 1967, p. 1339.)

(70 ILCS 1850/4.2) (from Ch. 19, par. 404.2)
Sec. 4.2. Purchases made pursuant to this Act shall be made in compliance with the "Local Government Prompt Payment Act", approved by the Eighty-fourth General Assembly.
(Source: P.A. 84-731.)

(70 ILCS 1850/5) (from Ch. 19, par. 405)
Sec. 5. The District has power to acquire and accept by purchase, lease, gift, grant or otherwise any property and rights useful for its purposes and to provide for the development of channels, ports, harbors, airports, airfields, terminals, port facilities and terminal facilities adequate to serve the needs of commerce within the District. The District may acquire real or personal property or any rights therein in the manner, as near as may be, as is provided for the exercise of the right of eminent domain under the Eminent Domain Act; except that no rights or property of any kind or character now or hereafter owned, leased, controlled or operated and used by, or necessary for the actual operations of, any common carrier engaged in interstate commerce, or of any other public utility subject to the jurisdiction of the Illinois Commerce Commission, shall be taken or appropriated by the District without first obtaining the approval of the Illinois Commerce Commission. Notwithstanding the provisions of any other Section of this Act, the District shall have full power and authority to lease any or all of its facilities for operation and maintenance to any person for such length of time and upon such terms as the District shall deem necessary.
Also the District may lease to others for any period of time, not to exceed 99 years, upon such terms as its Board may determine, any of its real property, rights of way or privileges, or any interest therein, or any part thereof, for industrial, manufacturing, commercial or harbor purposes, which is in the opinion of the Port District Board no longer required for its primary purposes in the development of port and harbor facilities for the use of public transportation, or which may not be immediately needed for such purposes, but where such leases will in the opinion of the Port District Board aid and promote such purposes, and in conjunction with such leases, the District may grant rights of way and privileges across the property of the District, which rights of way and privileges may be assignable and irrevocable during the term of any such lease and may include the right to enter upon the property of the District to do such things as may be necessary for the enjoyment of such leases, rights of way and privileges, and such leases may contain such conditions and retain such interest therein as may be deemed for the best interest of the District by such Board.
Also, the District shall have the right to grant easements and permits for the use of any such real property, rights of way or privileges which in the opinion of the Board will not interfere with the use thereof by the District for its primary purposes and such easements and permits may contain such conditions and retain such interest therein as may be deemed for the best interest of the District by the Board.
With respect to any and all leases, easements, rights of way, privileges and permits made or granted by the Board, the Board may agree upon and collect the rentals, charges and fees that may be deemed for the best interest of the District. Such rentals, charges and fees shall be used to defray the reasonable expenses of the District and to pay the principal of and interest on any revenue bonds issued by the District.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 1850/5.05)
Sec. 5.05. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 1850/5.1) (from Ch. 19, par. 405.1)
Sec. 5.1. The District is authorized and empowered to establish, organize, own, acquire, participate in, operate, sell and transfer Export Trading Companies, whether as shareholder, partner, or co-venturer, alone or in cooperation with federal, state or local governmental authorities, federal, state or national banking associations, or any other public or private corporation or person or persons. The term "Export Trading Companies" means a person, partnership, association, public or private corporation or similar organization, whether operated for profit or not for profit, which is organized and operated principally for purposes of exporting goods or services produced in the United States, importing goods or services produced in foreign countries, conducting third-country trading or facilitating such trade by providing one or more services in support of such trade. Such Export Trading Companies and all of the property thereof, wholly or partly owned, directly or indirectly, by the District, shall have the same privileges and immunities as accorded to the District; and Export Trading Companies may borrow money or obtain financial assistance from private lenders or federal and state governmental authorities or issue general obligation and revenue bonds with the same kinds of security, and in accordance with the same procedures, restrictions and privileges applicable when the District obtains financial assistance or issues bonds for any of its other authorized purposes. Such Export Trading Companies are authorized, if necessary or desirable, to apply for certification under Title II or Title III of the Export Trading Company Act of 1982.
(Source: P.A. 84-993.)

(70 ILCS 1850/6) (from Ch. 19, par. 406)
Sec. 6. The District has power to apply for and accept grants, loans, or appropriations from the Federal Government or any agency or instrumentality thereof to be used for any of the purposes of the District and to enter into any agreements with the Federal Government in relation to such grants, loans or appropriations.
The District may petition any federal, state, municipal, or local authority, administrative, judicial and legislative, having jurisdiction in the premises, for the adoption and execution of any physical improvement, change in method or system of handling freight, warehousing, docking, lightering, and transfer of freight, which in the opinion of the District is designed to improve or better the handling of commerce in and through the Port District or improve terminal or transportation facilities therein.
(Source: Laws 1961, p. 2975.)

(70 ILCS 1850/7) (from Ch. 19, par. 407)
Sec. 7. The District has power to procure and enter into contracts for any type of insurance or indemnity against loss or damage to property from any cause, including loss of use and occupancy, against death or injury of any person, against employers' liability, against any act of any member, officer, or employee of the District in the performance of the duties of his office or employment or any other insurable risk.
(Source: Laws 1961, p. 2975.)

(70 ILCS 1850/7.1)
Sec. 7.1. Rentals, charges, and fees. With respect to any and all leases, easements, rights-of-way, privileges, and permits made or granted by the Board, the Board may agree upon and collect the rentals, charges, and fees that are deemed to be in the best interest of the District. Those rentals, charges, and fees must be used to defray the reasonable expenses of the District and to pay the principal and interest upon any revenue bonds issued by the District.
(Source: P.A. 91-951, eff. 2-9-01.)

(70 ILCS 1850/8) (from Ch. 19, par. 408)
Sec. 8. The District has the continuing power to borrow money and issue either general obligation bonds after approval by referendum as hereinafter provided or revenue bonds without referendum approval for the purpose of acquiring, constructing, reconstructing, extending or improving terminals, terminal facilities, airfields, airports and port facilities, and for acquiring any property and equipment useful for the construction, reconstruction, extension, improvement or operation of its terminals, terminal facilities, airfields, airports and port facilities, and for acquiring necessary cash working funds.
The District may pursuant to ordinance adopted by the Board and without submitting the question to referendum from time to time issue and dispose of its interest bearing revenue bonds and may also in the same manner from time to time issue and dispose of its interest bearing revenue bonds to refund any revenue bonds at maturity or pursuant to redemption provisions or at any time before maturity with the consent of the holders thereof.
If the Board desires to issue general obligation bonds it shall adopt an ordinance specifying the amount of bonds to be issued, the purpose for which they will be issued, the maximum rate of interest they will bear which shall not be more than that permitted in "An Act to authorize public corporations to issue bonds, other evidences of indebtedness and tax anticipation warrants subject to interest rate limitations set forth therein", approved May 26, 1970, as now or hereafter amended. Such interest may be paid semiannually. The ordinance shall also specify the date of maturity which shall not be more than 20 years after the date of issuance and shall levy a tax that will be required to amortize such bonds. This ordinance shall not be effective until it has been submitted to referendum of, and approved by, the legal voters of the District. The Board shall certify the ordinance and the proposition to the proper election officials, who shall submit the proposition to the voters at an election in accordance with the general election law. If a majority of the vote on the proposition is in favor of the issuance of such general obligation bonds the county clerk shall annually extend taxes against all taxable property within the District at a rate sufficient to pay the maturing principal and interest of these bonds.
The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall general obligation bonds
in the amount of $.... be issued YES
by the Shawneetown Regional Port
District for the purpose of ....,
maturing in not more than .... years, ------------------
bearing not more than ....% interest,
and a tax levied to pay the principal NO
and interest thereof?
--------------------------------------------------------------
(Source: P.A. 82-902.)

(70 ILCS 1850/9) (from Ch. 19, par. 409)
Sec. 9. All revenue bonds shall be payable solely from the revenues or income to be derived from the terminals, terminal facilities, airfields, airports or port facilities or any part thereof. The bonds may bear such date or dates and may mature at such time or times not exceeding 40 years from their respective dates, all as may be provided in the ordinance authorizing their issuance. All bonds, whether revenue or general obligation, may bear interest at such rate or rates as permitted in "An Act to authorize public corporations to issue bonds, other evidences of indebtedness and tax anticipation warrants subject to interest rate limitations set forth therein", approved May 26, 1970, as now or hereafter amended. Such interest may be paid semiannually. All such bonds may be in such form, may carry such registration privileges, may be executed in such manner, may be payable at such place or places, may be made subject to redemption in such manner and upon such terms, with or without premium as is stated on the face thereof, may be authenticated in such manner and may contain such terms and covenants, all as may be provided in the ordinance authorizing issuance.
The holder or holders of any bonds or interest coupons appertaining thereto issued by the District may bring civil actions to compel the performance and observance by the District or any of its officers, agents or employees of any contract or covenant made by the District with the holders of such bonds or interest coupons and to compel the District and any of its officers, agents or employees to perform any duties required to be performed for the benefit of the holders of any such bonds or interest coupons by the provision in the ordinance authorizing their issuance, and to enjoin the District and any of its officers, agents or employees from taking any action in conflict with any such contract or covenant, including the establishment of charges, fees and rates for the use of facilities as hereinafter provided.
Notwithstanding the form and tenor of any bond, whether revenue or general obligation, and in the absence of any express recital on the face thereof that it is nonnegotiable, all such bonds shall be negotiable instruments. Pending the preparation and execution of any such bonds, temporary bonds may be issued with or without interest coupons as may be provided by ordinance.
(Source: P.A. 82-902.)

(70 ILCS 1850/10) (from Ch. 19, par. 410)
Sec. 10. All bonds, whether general obligation or revenue, shall be issued and sold by the Board in such manner as the Board shall determine. However, if any bonds are issued to bear interest at the maximum rate of interest allowed by Section 8 or 9, whichever may be applicable, the bonds shall be sold for not less than par and accrued interest. The selling price of bonds bearing interest at a rate less than the maximum allowable interest rate per annum shall be such that the interest cost to the District of the money received from the bond sale shall not exceed the maximum annual interest rate allowed by Section 8 or 9, whichever may be applicable, computed to absolute maturity of such bonds according to standard tables of bond values.
(Source: Laws 1961, p. 2975.)

(70 ILCS 1850/11) (from Ch. 19, par. 411)
Sec. 11. Upon the issue of any revenue bonds as herein provided the Board shall fix and establish rates, charges and fees for the use of facilities acquired, constructed, reconstructed, extended or improved with the proceeds derived from the sale of said revenue bonds sufficient at all times with other revenues of the District, if any, to pay; (a) the cost of maintaining, repairing, regulating and operating the said facilities; and (b) the bonds and interest thereon as they become due, and all sinking fund requirements and other requirements provided by the ordinance authorizing the issuance of the bonds or as provided by any trust agreement executed to secure payment thereof.
To secure the payment of any or all revenue bonds and for the purpose of setting forth the covenants and undertaking of the District in connection with the issuance of revenue bonds and the issuance of any additional revenue bonds payable from such revenue income to be derived from the terminals, terminal facilities, airports, airfields and port facilities the District may execute and deliver a trust agreement or agreements except that no lien upon any physical property of the District shall be created thereby. A remedy for any breach or default of the terms of any such trust agreement by the District may be by mandamus proceedings in the circuit court to compel performance and compliance therewith, but the trust agreement may prescribe by whom or on whose behalf such action may be instituted.
(Source: P.A. 79-1361.)

(70 ILCS 1850/12) (from Ch. 19, par. 412)
Sec. 12. Under no circumstances shall any bonds issued by the District or any other obligation of the District be or become an indebtedness or obligation of the State of Illinois or of any other political subdivision of or municipality within the State.
No revenue bond shall be or become an indebtedness of the District within the purview of any constitutional limitation or provision, and it shall be plainly stated on the face of each revenue bond that it does not constitute such an indebtedness, or obligation but is payable solely from the revenues or income derived from terminals, terminal facilities, airports, airfields and port facilities.
(Source: Laws 1961, p. 2975.)

(70 ILCS 1850/13) (from Ch. 19, par. 413)
Sec. 13. The Board may, after referendum approval, levy a tax for corporate purposes of the District annually at the rate approved by referendum, but which rate shall not exceed .05% of the value of all taxable property within the Port District as equalized or assessed by the Department of Revenue.
If the Board desires to levy such a tax it shall order that the question be submitted at an election to be held within the District. The Board shall certify its order and the question to the proper election officials, who shall submit the question to the voters at an election in accordance with the general election law. The Board shall cause the result of the election to be entered upon the records of the Port District. If a majority of the vote on the question is in favor of the proposition, the Board may annually thereafter levy a tax for corporate purposes at a rate not to exceed that approved by referendum but in no event to exceed .05% of the value of all taxable property within the District as equalized or assessed by the Department of Revenue.
The question shall be in substantially the following form:
--------------------------------------------------------------
Shall the Shawneetown Regional
Port District levy a tax for YES
corporate purposes annually at
a rate not to exceed ....% of the ----------------------
value of taxable property as
equalized or assessed by the NO
Department of Revenue?
--------------------------------------------------------------
(Source: P.A. 81-1489; 81-1509.)

(70 ILCS 1850/14) (from Ch. 19, par. 414)
Sec. 14. It is unlawful to make any fill or deposit of rock, earth, sand, or other material, or any refuse matter of any kind or description, or build or commence the building of any wharf, pier, dolphin, boom, weir, breakwater, bulkhead, jetty, bridge, or other structure over, under, or within 40 feet of any navigable waters within the Port District without first submitting the plans, profiles, and specifications therefor, and such other data and information as may be required, to the Port District and receiving a permit therefor; and any person, corporation, company, city or municipality or other agency, which shall do any of the things above prohibited, without securing a permit therefor as above provided, shall be guilty of a Class A misdemeanor; provided, however, that no such permit shall be required in the case of any project for which a permit shall have been secured from a proper governmental agency prior to the creation of the Port District nor shall any such permit be required in the case of any project to be undertaken by any city, village or incorporated town in the District, or any combination thereof, for which a permit is required from a governmental agency other than the District before the municipality can proceed with such project. And in such event, such municipalities, or any of them, shall give at least 10 days' notice to the District of the application for a permit for any such project from a governmental agency other than the District so that the District may be present and represent its position relative to such application before such other governmental agency. Any structure, fill or deposit erected or made in any of the public bodies of water within the Port District, in violation of the provisions of this section, is a purpresture and may be abated as such at the expense of the person, corporation, company, municipality or other agency responsible therefor, or if, in the discretion of the Port District, it is decided that such structure, fill or deposit may remain, the Port District may fix such rule, regulation, requirement, restrictions, or rentals or require and compel such changes, modifications and repairs as shall be necessary to protect the interest of the Port District.
(Source: P.A. 77-2336.)

(70 ILCS 1850/15) (from Ch. 19, par. 415)
Sec. 15. The governing and administrative body of the Port District shall be a Board consisting of 7 members, to be known as the Shawneetown Regional Port District Board. All members of the Board shall be residents of the District. The members of the Board shall serve without compensation but shall be reimbursed for actual expenses incurred by them in the performance of their duties. However, any member of the Board who is appointed to the office of secretary or treasurer may receive compensation for his services as such officer. No member of the Board or employee of the District shall have any private financial interest, profit or benefit in any contract, work or business of the District nor in the sale or lease of any property to or from the District.
(Source: Laws 1961, p. 2975.)

(70 ILCS 1850/16) (from Ch. 19, par. 416)
Sec. 16. The Governor shall appoint 4 members of the Board and each Mayor of the municipalities of Shawneetown, Equality and New Haven shall appoint one member of the Board. All initial appointments shall be made within 60 days after this Act takes effect. Of the 4 members initially appointed by the Governor 2 shall be appointed for initial terms expiring June 1, 1962, one for an initial term expiring June 1, 1963 and one for an initial term expiring June 1, 1964. The terms of the members initially appointed by the respective Mayors shall expire June 1, 1964. At the expiration of the term of any member, his successor shall be appointed by the Governor or the respective Mayors in like manner and with like regard to place of residence of the appointee, as in the case of appointments for the initial terms.
After the expiration of initial terms, each successor shall hold office for the term of 3 years beginning the first day of June of the year in which the term of office commences. In the case of a vacancy during the term of office of any member appointed by the Governor, the Governor shall make an appointment for the remainder of the term vacant and until a successor is appointed and qualified. In case of a vacancy during the term of office of any member appointed by a Mayor, the proper Mayor shall make an appointment for the remainder of the term vacant and until a successor is appointed and qualified. The Governor and each Mayor shall certify their respective appointments to the Secretary of State. Within 30 days after certification of his appointment, and before entering upon the duties of his office, each member of the Board shall take and subscribe the constitutional oath of office and file it in the office of the Secretary of State.
(Source: Laws 1961, p. 2975.)

(70 ILCS 1850/17) (from Ch. 19, par. 417)
Sec. 17. Members of the Board shall hold office until their respective successors have been appointed and qualified. Any member may resign from his office to take effect when his successor has been appointed and has qualified. The Governor and each Mayor, respectively, may remove any member of the Board they have appointed in case of incompetency, neglect of duty or malfeasance in office. They shall give such member a copy of the charges against him and an opportunity to be publicly heard in person or by counsel in his own defense upon not less than 10 days' notice. In case of failure to qualify within the time required, or of abandonment of his office, or in case of death, conviction of a felony or removal from office, the office of such member shall become vacant. Each vacancy shall be filled for the unexpired term by appointment in like manner as in case of expiration of the term of a member of the Board.
(Source: Laws 1961, p. 2975.)

(70 ILCS 1850/18) (from Ch. 19, par. 418)
Sec. 18. As soon as possible after the appointment of the initial members, the Board shall organize for the transaction of business, select a chairman and a temporary secretary from its own number, and adopt bylaws and regulations to govern its proceedings. The initial chairman and successors shall be elected by the Board from time to time for the term of his office as a member of the Board.
(Source: Laws 1961, p. 2975.)

(70 ILCS 1850/19) (from Ch. 19, par. 419)
Sec. 19. Regular meetings of the Board shall be held at least once in each calendar month, the time and place of such meetings to be fixed by the board. Four members of the Board shall constitute a quorum for the transaction of business. All action of the Board shall be by ordinance or resolution and the affirmative vote of at least 4 members shall be necessary for the adoption of any ordinance or resolution. All such ordinances and resolutions before taking effect shall be approved by the chairman of the Board, and if he approves thereof he shall sign the same, and such as he does not approve he shall return to the Board with his objections thereto in writing at the next regular meeting of the Board occurring after the passage thereof. But in the case the chairman fails to return any ordinance or resolution with his objections thereto by the time aforesaid, he shall be deemed to have approved the same and it shall take effect accordingly. Upon the return of any ordinance or resolution by the chairman with his objections, the vote by which the same was passed shall be reconsidered by the Board, and if upon such reconsideration said ordinance or resolution is passed by the affirmative vote of at least 5 members, it shall go into effect notwithstanding the veto of the chairman. All ordinances, resolutions and all proceedings of the District and all documents and records in its possession shall be public records, and open to public inspection, except such documents and records as are kept or prepared by the Board for use in negotiations, legal actions or proceedings to which the District is a party.
(Source: Laws 1961, p. 2975.)

(70 ILCS 1850/20) (from Ch. 19, par. 420)
Sec. 20. The Board shall appoint a secretary and a treasurer, who need not be members of the Board, to hold office during the pleasure of the Board, and fix their duties and compensation. The secretary and treasurer shall be residents of the District. Before entering upon the duties of their respective offices they shall take and subscribe the constitutional oath of office, and the treasurer shall execute a bond with corporate sureties to be approved by the Board. The bond shall be payable to the District in whatever penal sum may be directed by the Board conditioned upon the faithful performance of the duties of the office and the payment of all money received by him according to law and the orders of the Board. The Board may, at any time, require a new bond from the treasurer in such penal sum as may then be determined by the Board. The obligation of the sureties shall not extend to any loss sustained by the insolvency, failure or closing of any savings and loan association or national or State bank wherein the treasurer has deposited funds if the bank or savings and loan association has been approved by the Board as a depositary for these funds. The oaths of office and the treasurer's bond shall be filed in the principal office of the District.
(Source: P.A. 83-541.)

(70 ILCS 1850/21) (from Ch. 19, par. 421)
Sec. 21. All funds deposited by the treasurer in any bank or savings and loan association shall be placed in the name of the District and shall be withdrawn or paid out only by check or draft upon the bank or savings and loan association, signed by the treasurer and countersigned by the chairman of the Board. Subject to prior approval of such designations by a majority of the Board, the chairman may designate any other Board member or any officer of the District to affix the signature of the chairman and the treasurer may designate any other officer of the District to affix the signature of the treasurer to any check or draft for payment of salaries or wages and for payment of any other obligation of not more than $2,500.
No bank or savings and loan association shall receive public funds as permitted by this Section, unless it has complied with the requirements established pursuant to Section 6 of "An Act relating to certain investments of public funds by public agencies", approved July 23, 1943, as now or hereafter amended.
(Source: P.A. 83-541.)

(70 ILCS 1850/22) (from Ch. 19, par. 422)
Sec. 22. In case any officer whose signature appears upon any check or draft issued pursuant to this Act, ceases to hold his office before the delivery thereof to the payee, his signature nevertheless shall be valid and sufficient for all purposes with the same effect as if he had remained in office until delivery thereof.
(Source: Laws 1961, p. 2975.)

(70 ILCS 1850/23) (from Ch. 19, par. 423)
Sec. 23. The Board may appoint a general manager who shall be a person of recognized ability and business experience to hold office during the pleasure of the Board. The general manager shall have management of the properties and business of the District and the employees thereof subject to the general control of the Board, shall direct the enforcement of all ordinances, resolutions, rules and regulations of the Board, and shall perform such other duties as may be prescribed from time to time by the Board. The Board may appoint a general attorney and a chief engineer, and shall provide for the appointment of other officers, attorneys, engineers, consultants, agents and employees as may be necessary. It shall define their duties and may require bonds of such of them as the Board may designate. The general manager, general attorney, chief engineer, and all other officers provided for pursuant to this section shall be exempt from taking and subscribing any oath of office and shall not be members of the Board. The compensation of the general manager, general attorney, chief engineer, and all other officers, attorneys, consultants, agents and employees shall be fixed by the Board.
(Source: P.A. 80-323.)

(70 ILCS 1850/24) (from Ch. 19, par. 424)
Sec. 24. The Board has power to pass all ordinances and make all rules and regulations proper or necessary, and to carry into effect the powers granted to the District, with such fines or penalties as may be deemed proper. All fines and penalties shall be imposed by ordinances, which shall be published in a newspaper of general circulation in the area embraced by the District. No such ordinance shall take effect until 10 days after its publication.
(Source: Laws 1961, p. 2975.)

(70 ILCS 1850/25) (from Ch. 19, par. 425)
Sec. 25. Within 60 days after the end of each fiscal year, the Board shall cause to be prepared and printed a complete and detailed report and financial statement of the operations and assets and liabilities of the Port District. A reasonably sufficient number of copies of such report shall be printed for distribution to persons interested, upon request, and a copy thereof shall be filed with the Governor and the county clerks and the presiding officer of the county boards of Gallatin and Hardin counties. A copy of such report shall be addressed to and mailed to the corporate authorities of each municipality within the area of the District.
(Source: Laws 1961, p. 2975.)

(70 ILCS 1850/27) (from Ch. 19, par. 427)
Sec. 27. The Board may investigate conditions in which it has an interest within the area of the District, the enforcement of its ordinances, rules and regulations, and the action, conduct and efficiency of all officers, agents and employees of the District. In the conduct of such investigations the Board may hold public hearings on its own motion, and shall do so on complaint of any municipality within the District. Each member of the Board shall have power to administer oaths, and the secretary, by order of the Board, shall issue subpoenas to secure the attendance and testimony of witnesses, and the production of books and papers relevant to such investigations and to any hearing before the Board or any member thereof.
Any circuit court of this State, upon application of the Board, or any member thereof, may in its discretion compel the attendance of witnesses, the production of books and papers, and giving of testimony before the Board or before any member thereof or any officers' committee appointed by the Board, by attachment for contempt or otherwise in the same manner as the production of evidence may be compelled before the court.
(Source: P.A. 83-334.)

(70 ILCS 1850/28) (from Ch. 19, par. 428)
Sec. 28. All final administrative decisions of the Board hereunder shall be subject to judicial review pursuant to the provisions of the Administrative Review Law, and all amendments and modifications thereof, and the rules adopted pursuant thereto. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 82-783.)

(70 ILCS 1850/29) (from Ch. 19, par. 429)
Sec. 29. In the conduct of any investigation authorized by Section 27 the Port District shall, at its expense, provide a stenographer to take down all testimony and shall preserve a record of such proceedings. The notice of hearing, complaint, and all other documents in the nature of pleadings and written motions filed in the proceedings, the transcript of testimony and the orders or decision of the Board constitutes the record of such proceedings.
The Port District is not required to certify any record or file any answer or otherwise appear in any proceeding for judicial review of an administrative decision unless the party asking for review deposits with the clerk of the court the sum of 75 cents per page of the record representing the costs of such certification. Failure to make such deposit is grounds for dismissal of the action.
(Source: Laws 1961, p. 2975.)

(70 ILCS 1850/30) (from Ch. 19, par. 430)
Sec. 30. If any provision of this Act is held invalid such provision shall be deemed to be excised from this Act and the invalidity thereof shall not affect any of the other provisions of this Act. If the application of any provision of this Act to any person or circumstance is held invalid it shall not affect the application to such persons or circumstances other than those as to which it is invalid. The provisions of this Act shall not be considered as impairing, altering, modifying, repealing or superseding any of the jurisdiction or powers of the Illinois Commerce Commission or of the Department of Natural Resources under the Rivers, Lakes, and Streams Act. Nothing in this Act or done under its authority shall apply to, restrict, limit or interfere with the use of any terminal facility or port facility owned or operated by any private person for the storage or handling or transfer of any commodity moving in interstate commerce or the use of the land and facilities of a common carrier or other public utility and the space above such land and facilities in the business of such common carrier or other public utility, without approval of the Illinois Commerce Commission and without the payment of just compensation to any such common carrier or other public utility for damages resulting from any such restriction, limitation or interference.
(Source: P.A. 89-445, eff. 2-7-96.)

(70 ILCS 1850/31) (from Ch. 19, par. 431)
Sec. 31. The provisions of the Illinois Municipal Code, or the provisions of "An Act in relation to airport authorities", approved April 4, 1945, as amended, or the provisions of "An Act to empower counties to acquire, own, construct, manage, maintain, operate, and lease airports and landing fields, to levy taxes and issue bonds therefor, and to exercise the power of eminent domain", approved March 14, 1941, as amended, or the provisions of "An Act to authorize counties having less than 500,000 population to acquire, construct, improve, repair, maintain and operate certain airports, to charge for the use thereof and repealing a certain act herein named", approved July 17, 1945, as amended, or the provisions of "An Act in relation to the establishment, acquisition, maintenance and operation of airports and landing fields by counties of less than 500,000 population, and by such counties jointly with certain taxing districts located within or partly within such counties, and to provide methods for financing thereof", approved July 22, 1943, as amended, shall not be effective within the area of the District insofar as the provisions of said Acts conflict with the provisions of this Act or grant substantially the same powers to any municipal corporation or political subdivision as are granted to the District by this Act.
(Source: Laws 1963, p. 823.)

(70 ILCS 1850/32) (from Ch. 19, par. 432)
Sec. 32. Territory which is contiguous to the District and which is not included within any other port district may be annexed to and become a part of the District in the manner provided in Section 33 or 34 whichever may be applicable.
(Source: Laws 1961, p. 2975.)

(70 ILCS 1850/33) (from Ch. 19, par. 433)
Sec. 33. At least 5% of the legal voters resident within the limits of such proposed addition to the District shall petition the circuit court for the county in which the major part of the District is situated, to cause the question to be submitted to the legal voters of such proposed additional territory, whether such proposed additional territory shall become a part of the District and assume a proportionate share of the general obligation bonded indebtedness, if any, of the District. Such petition shall be addressed to the court and shall contain a definite description of the boundaries of the territory to be embraced in the proposed addition.
Upon filing any such petition with the clerk of the court, the court shall fix a time and place for a hearing upon the subject of the petition.
Notice shall be given by the court to whom the petition is addressed, or by the circuit clerk or sheriff of the county in which such petition is made at the order and direction of the court, of the time and place of the hearing upon the subject of the petition at least 20 days prior thereto by at least one publication thereof in any newspaper having general circulation within the area proposed to be annexed, and by mailing a copy of such notice to the mayor or president of the board of trustees of all cities, villages and incorporated towns within the District.
At the hearing all persons residing in or owning property situated in the area proposed to be annexed to the District may appear and be heard touching upon the sufficiency of the petition. If the court finds that the petition does not comply with the requirements of the law, the court shall dismiss the petition; but if the court finds that the petition is sufficient the court shall certify the proposition to the proper election officials, who shall submit the proposition to the voters at an election in accordance with the general election law. In addition to the requirements of the general election law, the notice of such referendum shall specify the purpose of such referendum with a description of the area proposed to be annexed to the District.
The proposition shall be in substantially the following form:
--------------------------------------------------------------
For joining the Shawneetown Regional
Port District and assuming a proportionate
share of general obligation bonded
indebtedness, if any.
--------------------------------------------------------------
Against joining the Shawneetown
Regional Port District and assuming a
proportionate share of general obligation
bonded indebtedness, if any.
--------------------------------------------------------------
The court shall cause a statement of the result of such election to be filed in the records of the court.
If a majority of the votes cast upon the question of annexation to the District are in favor of becoming a part of such District, the court shall then enter an order stating that such additional territory shall thenceforth be an integral part of the Shawneetown Regional Port District and subject to all of the benefits of service and responsibilities of the District. The circuit clerk shall transmit a certified copy of the order to the circuit clerk of any other county in which any of the territory affected is situated.
(Source: P.A. 83-343.)

(70 ILCS 1850/34) (from Ch. 19, par. 434)
Sec. 34. If there is territory contiguous to the District which has no legal voters residing therein, a petition to annex such territory, signed by all the owners of record of such territory may be filed with the circuit court for the county in which the major part of the District is situated. A time and place for a hearing on the subject of the petition shall be fixed and notice thereof shall be given in the manner provided in Section 33. At such hearing any owner of land in the territory proposed to be annexed, the District and any resident of the District may appear and be heard touching on the sufficiency of the petition. If the court finds that the petition satisfies the requirements of this Section it shall enter an order stating that thenceforth such territory shall be an integral part of the Shawneetown Regional Port District and subject to all of the benefits of service and responsibilities, including the assumption of a proportionate share of the general obligation bonded indebtedness, if any, of the District. The circuit clerk shall transmit a certified copy of the order of the court to the circuit clerk of any other county in which the annexed territory is situated.
(Source: Laws 1967, p. 3697.)

(70 ILCS 1850/35) (from Ch. 19, par. 435)
Sec. 35.
All property of every kind owned by the Port District shall be exempt from taxation. However, a tax may be levied upon a lessee of the Port District by reason of the value of a leasehold estate separate and apart from the fee simple title, or upon such improvements as are constructed and owned by others than the Port District.
(Source: P.A. 76-1793.)

(70 ILCS 1850/36) (from Ch. 19, par. 436)
Sec. 36. All property of the Port District shall be public grounds owned by a municipal corporation and used exclusively for public purposes within the tax exemption provisions of Sections 15-10, 15-15, 15-20, 15-30, 15-75, 15-140, 15-155, and 15-160 of the Property Tax Code.
(Source: P.A. 88-670, eff. 12-2-94.)



70 ILCS 1855/ - Southwest Regional Port District Act.

(70 ILCS 1855/1) (from Ch. 19, par. 451)
Sec. 1. This Act shall be known and may be cited as the "Southwest Regional Port District Act".
(Source: Laws 1961, p. 2993.)

(70 ILCS 1855/2) (from Ch. 19, par. 452)
Sec. 2. When used in this Act, unless the context otherwise requires, the terms set out in Sections 2.1 through 2.21 shall have the meaning ascribed to them in those Sections.
(Source: Laws 1961, p. 2993.)

(70 ILCS 1855/2.1) (from Ch. 19, par. 452.1)
Sec. 2.1. "District" or "Port District" means the Southwest Regional Port District created by this Act.
(Source: Laws 1961, p. 2993.)

(70 ILCS 1855/2.2) (from Ch. 19, par. 452.2)
Sec. 2.2. "Terminal" means a public place, station or depot for receiving and delivering baggage, mail, freight or express matter and for any combination of such purposes, in connection with the transportation of persons and property on water or land or in the air.
(Source: Laws 1961, p. 2993.)

(70 ILCS 1855/2.3) (from Ch. 19, par. 452.3)
Sec. 2.3. "Terminal facilities" means all land, buildings, structures, improvements, equipment and appliances useful in the operation of public warehouse, storage and transportation facilities and industrial, manufacturing or commercial activities for the accommodation of or in connection with commerce by water or land or in the air or useful as an aid, or constituting an advantage or convenience to, the safe landing, taking off and navigation of aircraft, or the safe and efficient operation or maintenance of a public airport; except that nothing in this definition contained shall be interpreted as granting authority to the District to acquire, purchase, create, erect or construct a bridge across any waterway which serves as a boundary between the State of Illinois and any other state.
(Source: Laws 1961, p. 2993.)

(70 ILCS 1855/2.4) (from Ch. 19, par. 452.4)
Sec. 2.4. "Port facilities" means all public structures, except terminal facilities as defined herein, that are in, over, under or adjacent to navigable waters and are necessary for or incident to the furtherance of water commerce and includes the widening and deepening of slips, harbors and navigable waters.
(Source: Laws 1961, p. 2993.)

(70 ILCS 1855/2.5) (from Ch. 19, par. 452.5)
Sec. 2.5. "Aircraft" means any contrivance now known or hereafter invented, used or designed for navigation of, or flight in, the air.
(Source: Laws 1961, p. 2993.)

(70 ILCS 1855/2.6) (from Ch. 19, par. 452.6)
Sec. 2.6. "Airport" means any locality, either land or water, which is used or designed for the landing and taking off of aircraft, or for the location of runways, landing fields, airdromes, hangars, buildings, structures, airport roadways and other facilities.
(Source: Laws 1961, p. 2993.)

(70 ILCS 1855/2.7) (from Ch. 19, par. 452.7)
Sec. 2.7. "Airport hazard" means any structure, or object of natural growth, located on or in the vicinity of an airport, or any use of land near an airport which is hazardous to the use of such airport for the landing and take-off of aircraft.
(Source: Laws 1961, p. 2993.)

(70 ILCS 1855/2.8) (from Ch. 19, par. 452.8)
Sec. 2.8. "Approach" means any path, course or zone defined by an ordinance of the District or by other lawful regulation, on the ground or in the air, or both, for the use of aircraft in landing and taking off from an airport located within the District.
(Source: Laws 1961, p. 2993.)

(70 ILCS 1855/2.9) (from Ch. 19, par. 452.9)
Sec. 2.9. "Commercial aircraft" means any aircraft other than public aircraft engaged in the business of transporting persons or property.
(Source: Laws 1961, p. 2993.)

(70 ILCS 1855/2.10) (from Ch. 19, par. 452.10)
Sec. 2.10. "Private aircraft" means any aircraft other than public and commercial aircraft.
(Source: Laws 1961, p. 2993.)

(70 ILCS 1855/2.11) (from Ch. 19, par. 452.11)
Sec. 2.11. "Public aircraft" means an aircraft used exclusively in the governmental service of the United States, or of any state or of any public agency, including military and naval aircraft.
(Source: Laws 1961, p. 2993.)

(70 ILCS 1855/2.12) (from Ch. 19, par. 452.12)
Sec. 2.12. "Public airport" means an airport owned by a Port District, an airport authority or other public agency which is used or is intended for use by public, commercial and private aircraft and by persons owning, managing, operating or desiring to use, inspect or repair any such aircraft or to use any such airport for aeronautical purposes.
(Source: Laws 1961, p. 2993.)

(70 ILCS 1855/2.13) (from Ch. 19, par. 452.13)
Sec. 2.13. "Public interest" means the protection, furtherance and advancement of the general welfare and of public health and safety and public necessity and convenience in respect to aeronautics.
(Source: Laws 1961, p. 2993.)

(70 ILCS 1855/2.14) (from Ch. 19, par. 452.14)
Sec. 2.14. "Navigable waters" means any public waters which are or can be made usable for water commerce.
(Source: Laws 1961, p. 2993.)

(70 ILCS 1855/2.15) (from Ch. 19, par. 452.15)
Sec. 2.15. "Governmental agency" means the federal, State and any local governmental body, and any agency or instrumentality, corporate or otherwise, thereof.
(Source: Laws 1961, p. 2993.)

(70 ILCS 1855/2.16) (from Ch. 19, par. 452.16)
Sec. 2.16. "Person" means any individual, firm, partnership, corporation, both domestic and foreign, company, association or joint stock association; and includes any trustee, receiver, assignee or personal representative thereof.
(Source: Laws 1961, p. 2993.)

(70 ILCS 1855/2.17) (from Ch. 19, par. 452.17)
Sec. 2.17. "General obligation bond" means any bond issued by the District any part of the principal or interest of which bond is to be paid by taxation.
(Source: Laws 1961, p. 2993.)

(70 ILCS 1855/2.18) (from Ch. 19, par. 452.18)
Sec. 2.18. "Revenue bond" means any bond issued by the District the principal and interest of which bond is payable solely from revenues or income derived from ports, harbors, airports, airfields, terminals, port facilities, terminal facilities, aquariums, museums, planetariums, climatrons or any other building or facility of the District.
(Source: Laws 1967, p. 2800.)

(70 ILCS 1855/2.19) (from Ch. 19, par. 452.19)
Sec. 2.19. "Board" means the Southwest Port District Board.
(Source: Laws 1961, p. 2993.)

(70 ILCS 1855/2.20) (from Ch. 19, par. 452.20)
Sec. 2.20. "Governor" means the Governor of the State of Illinois.
(Source: Laws 1961, p. 2993.)

(70 ILCS 1855/2.21) (from Ch. 19, par. 452.21)
Sec. 2.21. "City" means any city, village, incorporated town or civil township located within the District.
(Source: Laws 1961, p. 2993.)

(70 ILCS 1855/3) (from Ch. 19, par. 453)
Sec. 3. There is created a political subdivision, body politic and municipal corporation by the name of Southwest Regional Port District which shall embrace, include and consist of all of the incorporated and unincorporated territory of the following civil townships in St. Clair County: Canteen, Centreville, East St. Louis, Stites, and Sugar Loaf.
Territory may be annexed to the District in the manner hereinafter provided in this Act.
The District may sue and be sued in its corporate name, but execution shall not in any case issue against any of the property or assets of the District. The District may adopt a common seal and change the same at its pleasure.
All property of every kind belonging to the District shall be exempt from taxation, provided that taxes may be assessed and levied upon a lessee of the District by reason of the value of a leasehold estate separate and apart from the fee and upon such improvements as are constructed and owned by others than the District. All property of the District shall be construed as constituting public property owned by a municipal corporation and used exclusively for public purposes within the provisions of Section 15-155 of the Property Tax Code.
(Source: P.A. 88-670, eff. 12-2-94.)

(70 ILCS 1855/3.1) (from Ch. 19, par. 453.1)
Sec. 3.1. It is declared that the main purpose of this Act is to promote industrial, commercial, transportation and recreational activities and facilities, thereby reducing the evils attendant upon unemployment and thereby enhancing the public health, safety, morals and general welfare of this State.
(Source: Laws 1963, p. 2938.)

(70 ILCS 1855/4) (from Ch. 19, par. 454)
Sec. 4. The Port District has the following rights and powers:
1. To issue permits: for the construction of all wharves, piers, dolphins, booms, weirs, breakwaters, bulkheads, jetties, bridges or other structures of any kind, over, under, in, or within 40 feet of any navigable waters within the Port District; for the deposit of rock, earth, sand or other material, or any matter of any kind or description in said waters; except that nothing contained in this paragraph 1 shall be construed so that it will be deemed necessary to obtain a permit from the District for the erection, operation or maintenance of any bridge crossing a waterway which serves as a boundary between the State of Illinois and any other State, when said erection, operation or maintenance is performed by any city within the District.
2. To prevent or remove obstructions in navigable waters, including the removal of wrecks;
3. To locate and establish dock lines and shore or harbor lines;
4. To regulate the anchorage, moorage and speed of water borne vessel and to establish and enforce regulations for the operation of bridges, except nothing contained in this paragraph 4 shall be construed to give the District authority to regulate the operation of any bridge crossing a waterway which serves as a boundary between the State of Illinois and any other State, when such operation is performed or to be performed by any city within the District;
5. To acquire, own, construct, lease, operate and maintain terminals, terminal facilities and port facilities, and to fix and collect just, reasonable, and nondiscriminatory charges for the use of such facilities. The charges so collected shall be used to defray the reasonable expenses of the Port District and to pay the principal of and interest on any revenue bonds issued by the District;
6. Subject to any applicable condition imposed by Section 4.1 of this Act, to locate, establish and maintain a public airport, public airports and public airport facilities within its corporate limits or within or upon any body of water adjacent thereto, and to construct, develop, expand, extend and improve any such airport or airport facility;
7. To operate, maintain, manage, lease, sublease, and to make and enter into contracts for the use, operation or management of, and to provide rules and regulations for, the operation, management or use of, any public airport or public airport facility;
8. To fix, charge and collect reasonable rentals, tolls, fees, and charges for the use of any public airport, or any part thereof, or any public airport facility;
9. To establish, maintain, extend and improve roadways and approaches by land, water or air to any such airport and to contract or otherwise provide, by condemnation if necessary, for the removal of any airport hazard or the removal or relocation of all private structures, railways, mains, pipes, conduits, wires, poles, and all other facilities and equipment which may interfere with the location, expansion, development, or improvement of airports or with the safe approach thereto or takeoff therefrom by aircraft, and to pay the cost of removal or relocation; and, subject to the "Airport Zoning Act", approved July 17, 1945, as amended, to adopt, administer and enforce airport zoning regulations for territory which is within its corporate limits or which extends not more than two miles beyond its corporate limits;
10. To restrict the height of any object of natural growth or structure or structures within the vicinity of any airport or within the lines of an approach to any airport and, when necessary, for the reduction in the height of any such existing object or structure, to enter into an agreement for such reduction or to accomplish same by condemnation;
11. To agree with the state or federal governments or with any public agency in respect to the removal and relocation of any object of natural growth, airport hazard or any structure or building within the vicinity of any airport or within an approach and which is owned or within the control of such government or agency and to pay all or an agreed portion of the cost of such removal or relocation;
12. For the prevention of accidents, for the furtherance and protection of public health, safety and convenience in respect to aeronautics, for the protection of property and persons within the District from any hazard or nuisance resulting from the flight of aircraft, for the prevention of interference between, or collision of, aircraft while in flight or upon the ground, for the prevention or abatement of nuisances in the air or upon the ground or for the extension or increase in the usefulness or safety of any public airport or public airport facility owned by the District, the District may regulate and restrict the flight of aircraft while within or above the incorporated territory of the District;
13. To police its physical property only and all waterways and to exercise police powers in respect thereto or in respect to the enforcement of any rule or regulation provided by the ordinances of the District and to employ and commission police officers and other qualified persons to enforce the same. The use of any such public airport or public airport facility of the District shall be subject to the reasonable regulation and control of the District and upon such reasonable terms and conditions as shall be established by its Board. A regulatory ordinance of the District adopted under any provisions of this Section may provide for a suspension or revocation of any rights or privileges within the control of the District for a violation of any such regulatory ordinance. Nothing in this Section or in other provisions of this Act shall be construed to authorize the Board to establish or enforce any regulation or rule in respect to aviation, or the operation or maintenance of any airport facility within its jurisdiction, which is in conflict with any federal or state law or regulation applicable to the same subject matter;
14. To enter into agreements with the corporate authorities or governing body of any other municipal corporation or any political subdivision of this State to pay the reasonable expense of services furnished by such municipal corporation or political subdivision for or on account of income producing properties of the District;
15. To enter into contracts dealing in any manner with the objects and purposes of this Act;
16. To acquire, own, lease, sell or otherwise dispose of interests in and to real property and improvements situate thereon and in personal property necessary to fulfill the purposes of the District;
17. To designate the fiscal year for the District;
18. To engage in any activity or operation which is incidental to and in furtherance of efficient operation to accomplish the District's primary purpose.
(Source: Laws 1961, p. 2993.)

(70 ILCS 1855/4.2) (from Ch. 19, par. 454.2)
Sec. 4.2. The District may acquire, erect, construct, maintain and operate aquariums, museums, planetariums, climatrons and other edifices for the collection and display of objects pertaining to natural history or the arts and sciences; and may permit the directors or trustees of any corporation or society organized for the erection, construction, maintenance and operation of an aquarium, museum, planetarium, climatron or other such edifice to perform such erection, construction, maintenance and operation on or within any property now or hereafter owned by or under the control or supervision of the District. The District may contract with any such directors or trustees relative to such acquisition, erection, construction, maintenance and operation. The District may charge, or may authorize such directors or trustees to charge, an admission fee, the proceeds of which shall be devoted exclusively to such erection, construction, maintenance and operation.
(Source: Laws 1963, p. 2936.)

(70 ILCS 1855/4.3) (from Ch. 19, par. 454.3)
Sec. 4.3. The District shall have the rights and powers enumerated in Division 74 of Article 11 of the "Illinois Municipal Code", approved May 29, 1961, as heretofore and hereafter amended, in the same manner and form as though the District were a "municipality" as defined in Section 11-74-2 thereof.
(Source: Laws 1963, p. 2937.)

(70 ILCS 1855/4.4) (from Ch. 19, par. 454.4)
Sec. 4.4. The District may acquire, erect, construct, reconstruct, improve, maintain and operate one or more, or a combination or combinations of, industrial buildings, office buildings, buildings to be used as a factory, mill shops, processing plants, packaging plants, assembly plants, fabricating plants, and buildings to be used as warehouses and other storage facilities.
(Source: Laws 1963, p. 2936.)

(70 ILCS 1855/4.5) (from Ch. 19, par. 454.5)
Sec. 4.5. Purchases made pursuant to this Act shall be made in compliance with the "Local Government Prompt Payment Act", approved by the Eighty-fourth General Assembly.
(Source: P.A. 84-731.)

(70 ILCS 1855/5) (from Ch. 19, par. 455)
Sec. 5. The District has power to acquire and accept by purchase, lease, gift, grant or otherwise any property and rights useful for its purposes and to provide for the development of channels, ports, harbors, airports, airfields, terminals, port facilities, terminal facilities, aquariums, museums, planetariums, climatrons and any other building or facility which the District has the power to acquire, construct, reconstruct, extend or improve, to serve the needs of commerce within the District. The District may acquire real or personal property or any rights therein in the manner, as near as may be, as is provided for the exercise of the right of eminent domain under the Eminent Domain Act, as amended; except that no rights or property of any kind or character now or hereafter owned, leased, controlled or operated and used by, or necessary for the actual operations of any common carrier engaged in interstate commerce, or of any other public utility subject to the jurisdiction of the Illinois Commerce Commission, shall be taken or appropriated by the District without first obtaining the approval of the Illinois Commerce Commission; and except that no property owned by any city within the District shall be taken or appropriated without first obtaining the consent of the governing body of such city.
Also, the District may lease to others for any period of time, not to exceed 99 years, upon such terms as its Board may determine, any of its real property, rights of way or privileges, or any interest therein, or any part thereof, for industrial, manufacturing, commercial or harbor purposes, which is in the opinion of the Port District Board no longer required for its primary purposes in the development of port and harbor facilities for the use of public transportation, or which may not be immediately needed for such purposes, but where such leases will in the opinion of the Port District Board aid and promote such purposes, and in conjunction with such leases, the District may grant rights of way and privileges across the property of the District, which rights of way and privileges may be assignable and irrevocable during the term of any such lease and may include the right to enter upon the property of the District to do such things as may be necessary for the enjoyment of such leases, rights of way and privileges, and such leases may contain such conditions and retain such interest therein as may be deemed for the best interest of the District by such Board.
Also, the District shall have the right to grant easements and permits for the use of any such real property, rights of way or privileges which in the opinion of the Board will not interfere with the use thereof by the District for its primary purposes and such easements and permits may contain such conditions and retain such interest therein as may be deemed for the best interest of the District by the Board.
With respect to any and all leases, easements, rights of way, privileges and permits made or granted by the Board, the Board may agree upon and collect the rentals, charges and fees that may be deemed for the best interest of the District. Such rentals, charges and fees shall be used to defray the reasonable expenses of the District and to pay the principal of and interest on any revenue bonds issued by the District.
(Source: P.A. 96-328, eff. 8-11-09.)

(70 ILCS 1855/5.05)
Sec. 5.05. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 1855/5.1) (from Ch. 19, par. 455.1)
Sec. 5.1. The District is authorized and empowered to establish, organize, own, acquire, participate in, operate, sell and transfer Export Trading Companies, whether as shareholder, partner, or co-venturer, alone or in cooperation with federal, state or local governmental authorities, federal, state or national banking associations, or any other public or private corporation or person or persons. The term "Export Trading Companies" means a person, partnership, association, public or private corporation or similar organization, whether operated for profit or not for profit, which is organized and operated principally for purposes of exporting goods or services produced in the United States, importing goods or services produced in foreign countries, conducting third-country trading or facilitating such trade by providing one or more services in support of such trade. Such Export Trading Companies and all of the property thereof, wholly or partly owned, directly or indirectly, by the District, shall have the same privileges and immunities as accorded to the District; and Export Trading Companies may borrow money or obtain financial assistance from private lenders or federal and state governmental authorities or issue general obligation and revenue bonds with the same kinds of security, and in accordance with the same procedures, restrictions and privileges applicable when the District obtains financial assistance or issues bonds for any of its other authorized purposes. Such Export Trading Companies are authorized, if necessary or desirable, to apply for certification under Title II or Title III of the Export Trading Company Act of 1982.
(Source: P.A. 84-993.)

(70 ILCS 1855/6) (from Ch. 19, par. 456)
Sec. 6. The District has power to apply for and accept grants, loans, or appropriations from the Federal Government or any agency or instrumentality thereof to be used for any of the purposes of the District and to enter into any agreements with the Federal Government in relation to such grants, loans or appropriations.
The District may petition any federal, state, municipal, or local authority, administrative, judicial and legislative, having jurisdiction in the premises, for the adoption and execution of any physical improvement, change in method or system of handling freight, warehousing, docking, lightering, and transfer of freight, which in the opinion of the District is designated to improve or better the handling of commerce in and through the Port District or improve terminal or transportation facilities therein.
(Source: Laws 1961, p. 2993.)

(70 ILCS 1855/7) (from Ch. 19, par. 457)
Sec. 7. The District has power to procure and enter into contracts for any type of insurance or indemnity against loss or damage to property from any cause, including loss of use and occupancy, against death or injury of any person, against employers' liability, against any act of any member, officer, or employee of the District in the performance of the duties of his office or employment or any other insurable risk.
(Source: Laws 1961, p. 2993.)

(70 ILCS 1855/8) (from Ch. 19, par. 458)
Sec. 8. The District has the continuing power to borrow money and issue either general obligation bonds as hereinafter provided or revenue bonds as hereinafter provided for the purpose of acquiring, constructing, reconstructing, extending, improving or operating the terminals, terminal facilities, airfields, airports, port facilities, aquariums, museums, planetariums, climatrons and other buildings or facilities which the District has the power to acquire, construct, reconstruct, extend or improve, and for acquiring any property and equipment useful for such construction, reconstruction, extension, improvement or operation, and for acquiring necessary cash working funds.
(Source: Laws 1965, p. 783.)

(70 ILCS 1855/9) (from Ch. 19, par. 459)
Sec. 9. The District may pursuant to ordinance adopted by the Board and without submitting the question to referendum from time to time issue and dispose of its interest bearing revenue bonds and may also in the same manner from time to time issue and dispose of its interest bearing revenue bonds to refund any revenue bonds at maturity or pursuant to redemption provisions or at any time before maturity with the consent of the holders thereof.
(Source: Laws 1961, p. 2993.)

(70 ILCS 1855/10) (from Ch. 19, par. 460)
Sec. 10. If the Board desires to issue general obligation bonds it shall adopt an ordinance specifying the amount of bonds to be issued, the purpose for which they will be issued, the maximum rate of interest they will bear which shall not be more than that permitted in "An Act to authorize public corporations to issue bonds, other evidences of indebtedness and tax anticipation warrants subject to interest rate limitations set forth therein", approved May 26, 1970, as now or hereafter amended. Such interest may be paid semiannually. The ordinance shall also specify the date of maturity which shall not be more than 20 years after the date of issuance. This ordinance shall not be effective until it has been submitted to referendum of, and approved by, a majority of the legal voters of the District. The Board shall certify its ordinance and the proposition to the proper election officials, who shall submit the proposition to the voters at an election in accordance with the general election law. If a majority of the votes cast upon the proposition is in favor of the issuance of such general obligation bonds the District shall thereafter be authorized to issue and, in accordance with the provisions of Section 13 of this Act, to sell the bonds specified in such ordinance and to adopt an ordinance levying an annual tax against all of the taxable property within the District sufficient to pay the maturing principal and interest of such bonds and to file a certified copy of both such ordinances in the office of the county clerk of St. Clair County. Thereafter the county clerk shall annually extend taxes against all the taxable property within the District at the rate specified in such ordinance levying such taxes. The aggregate amount of principal of general obligation bonds issued under the provisions of this section of this Act shall not exceed 2.5% of the assessed valuation of all taxable property in the District.
The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall general obligation bonds
in the amount of $.... be issued YES
by the Southwest Regional Port
District for the purpose of ....,
maturing in not more than .... years, --------------------
bearing not more than ....% interest,
and a tax levied to pay the principal NO
and interest thereof?
--------------------------------------------------------------
(Source: P.A. 82-902.)

(70 ILCS 1855/11) (from Ch. 19, par. 461)
Sec. 11. All revenue bonds shall be payable solely from the revenues or income to be derived from the terminals, terminal facilities, airfields, airports, port facilities, aquariums, museums, planetariums, climatrons and any other building or facility which the District has the power to acquire, construct, reconstruct, extend or improve, or any part thereof. The bonds may bear such date or dates and may mature at such time or times not exceeding 40 years from their respective dates, all as may be provided in the ordinance authorizing their issuance. All general obligation bonds and revenue bonds may bear interest at such rate or rates as permitted in "An Act to authorize public corporations to issue bonds, other evidences of indebtedness and tax anticipation warrants subject to interest rate limitations set forth therein", approved May 26, 1970, as now or hereafter amended. Such interest may be paid semiannually. All bonds, whether revenue or general obligations, may be in such form, may carry such registration privileges, may be executed in such manner, may be payable at such place or places, may be made subject to redemption in such manner and upon such terms, with or without premium as is stated on the face thereof, may be authenticated in such manner and may contain such terms and covenants, all as may be provided in the ordinance authorizing issuance.
The holder or holders of any bonds or interest coupons appertaining thereto issued by the District may bring civil actions to compel the performance and observance by the District or any of its officers, agents or employees of any contract or covenant made by the District with the holders of such bonds or interest coupons and to compel the District and any of its officers, agents or employees to perform any duties required to be performed for the benefit of the holders of any such bonds or interest coupons by the provision in the ordinance authorizing their issuance, and to enjoin the District and any of its officers, agents or employees from taking any action in conflict with any such contract or covenant, including the establishment of charges, fees and rates for the use of facilities as hereinafter provided.
Notwithstanding the form and tenor of any bond, whether revenue or general obligation, and in the absence of any express recital on the face thereof that it is nonnegotiable, all such bonds shall be negotiable instruments. Pending the preparation and execution of any such bonds, temporary bonds may be issued with or without interest coupons as may be provided by ordinance.
(Source: P.A. 82-902.)

(70 ILCS 1855/12) (from Ch. 19, par. 462)
Sec. 12. All revenue bonds shall be issued and sold by the Board in such manner as the Board shall determine. However, if any bonds are issued to bear interest at the maximum rate of interest allowed by Section 11, the bonds shall be sold for not less than par and accrued interest. The selling price of bonds bearing interest at a rate less than the maximum allowable interest rate per annum shall be such that the interest cost to the District of the money received from the bond sale shall not exceed the maximum annual interest rate allowed by Section 11, computed to absolute maturity of such bonds according to standard tables of bond values.
(Source: Laws 1961, p. 2993.)

(70 ILCS 1855/13) (from Ch. 19, par. 463)
Sec. 13. All general obligation bonds issued by the District shall be sold by the District upon sealed bids to the highest and best responsible bidder who specifies the lowest net interest cost for such bonds. The Board shall publish at least once, in a newspaper published in and having general circulation in the District, a notice of the time, date and place when and where sealed bids for the purchase of such bonds will be received and publicly opened, read and tabulated, which such date shall not be less than 10 days after the date of such publication. Any such bonds shall be sold for not less than par plus accrued interest to the date of delivery.
(Source: Laws 1961, p. 2993.)

(70 ILCS 1855/14) (from Ch. 19, par. 464)
Sec. 14. Upon the issue of any revenue bonds as herein provided the Board shall fix and establish rates, charges and fees for the use of facilities acquired, constructed, reconstructed, extended or improved with the proceeds derived from the sale of such revenue bonds sufficient at all times with other revenues of the District, if any, to pay; (a) the cost of maintaining, repairing, regulating and operating such facilities; and (b) the bonds and interest thereon as they become due, and all sinking fund requirements and other requirements provided by the ordinance authorizing the issuance of the bonds or as provided by any trust agreement executed to secure payment thereof.
To secure the payment of any or all revenue bonds and for the purpose of setting forth the covenants and undertaking of the District in connection with the issuance of revenue bonds and the issuance of any additional revenue bonds payable from such revenue income to be derived from the terminals, terminal facilities, airports, airfields, port facilities, aquariums, museums, planetariums, climatrons and other buildings, or facilities which the District has the power to acquire, construct, reconstruct, extend or improve, the District may execute and deliver a trust agreement or agreements except that no lien upon any physical property of the District shall be created thereby. A remedy for any breach or default of the terms of any such trust agreement by the District may be by mandamus proceedings in the circuit court to compel performance and compliance therewith, but the trust agreement may prescribe by whom or on whose behalf such action may be instituted.
(Source: P.A. 79-1361.)

(70 ILCS 1855/15) (from Ch. 19, par. 465)
Sec. 15. Under no circumstances shall any bonds issued by the District or any other obligation of the District be or become an indebtedness or obligation of the State of Illinois or of any other political subdivision of or municipality within the State.
No revenue bond shall be or become in indebtedness of the District within the purview of any constitutional limitation or provision, and it shall be plainly stated on the face of each revenue bond that it does not constitute such an indebtedness but is payable solely from the revenues or income derived from terminals, terminal facilities, airports, airfields and port facilities.
(Source: Laws 1961, p. 2993.)

(70 ILCS 1855/16) (from Ch. 19, par. 466)
Sec. 16. The Board may, after referendum approval, levy a tax for corporate purposes of the District annually at the rate approved by referendum, but which rate shall not exceed .05% of the value of all taxable property within the Port District as equalized or assessed by the Department of Revenue.
If the Board desires to levy such a tax it shall order that the question be submitted at an election to be held within the District. The Board shall certify its order and the question to the proper election officials, who shall submit the question to the voters at an election in accordance with the general election law. The Board shall cause the result of the referendum to be entered upon the records of the Port District. If a majority of the vote is in favor of the proposition, the Board may annually thereafter levy a tax for corporate purposes at a rate not to exceed that approved by referendum but in no event to exceed .05% of the value of all taxable property within the District as equalized or assessed by the Department of Revenue.
The question shall be substantially in the following form:
--------------------------------------------------------------
Shall the Southwest Regional
Port District levy a tax for YES
corporate purposes annually at
a rate not to exceed ....% of -------------------------
the value of taxable property
as equalized or assessed by the
Department of Revenue? NO
--------------------------------------------------------------
(Source: P.A. 81-1489; 81-1509.)

(70 ILCS 1855/17) (from Ch. 19, par. 467)
Sec. 17. It is unlawful to make any fill or deposit of rock, earth, sand, or other material, or any refuse matter of any kind or description, or build or commence the building of any wharf, pier, dolphin, boom, weir, breakwater, bulkhead, jetty, bridge, or other structure over, under, or within 40 feet of any navigable waters within the Port District without first submitting the plans, profiles, and specifications therefor, and such other data and information as may be required, to the Port District and receiving a permit therefor; and any person, corporation, company, city or municipality or other agency, which shall do any of the things above prohibited, without securing a permit therefor as above provided, shall be guilty of a Class A misdemeanor; provided, however, that no such permit shall be required in the case of any project for which a permit shall have been secured from a proper governmental agency prior to the creation of the Port District nor shall any such permit be required in the case of any project to be undertaken by any city, village or incorporated town in the District, or any combination thereof, for which a permit is required from a governmental agency other than the District before the municipality can proceed with such project. And in such event, such municipalities, or any of them, shall give at least 10 days' notice to the District of the application for a permit for any such project from a governmental agency other than the District so that the District may be present and represent its position relative to such application before such other governmental agency. Any structure, fill or deposit erected or made in any of the public bodies of water within the Port District, in violation of the provisions of this Section, is a purpresture and may be abated as such at the expense of the person, corporation, company, municipality or other agency responsible therefor, or if in the discretion of the Port District, it is decided that such structure, fill or deposit may remain, the Port District may fix such rule, regulation, requirement, restrictions, or rentals or require and compel such changes, modifications and repairs as shall be necessary to protect the interest of the Port District.
(Source: P.A. 77-2337.)

(70 ILCS 1855/18) (from Ch. 19, par. 468)
Sec. 18. The governing and administrative body of the District shall be a Board consisting of 7 members, to be known as Southwest Regional Port District Board. All members of the Board shall be bona fide residents in the District. No more than 2 of the members of the Board shall be residents of the same civil township which is included in the District. The members of the Board shall serve without compensation, but may be reimbursed for actual expenses incurred by them in the performance of duties prescribed by the Board. However, any member of the Board who is appointed as Secretary or Treasurer may receive compensation for his services as such officer.
(Source: Laws 1961, p. 2993.)

(70 ILCS 1855/19) (from Ch. 19, par. 469)
Sec. 19. Except as otherwise provided in this Act, it shall be unlawful for any member, officer, employee or other appointee of the Board and District or for the husband, wife or minor child thereof to have, acquire, obtain or hold any contract, work or business of the District, whether for stationery, printing, paper, services, material or supplies, or any private financial interest in the sale or lease of property to or from the District. It shall also be unlawful for any firm, partnership, association or corporation from which any such person shall be entitled, by contract, stock ownership or otherwise, to receive more than 7 1/2% of the total distributable net income thereof to have, acquire, obtain or hold any such contract, work or business or any such private financial interest. It shall also be unlawful for any firm, partnership, association or corporation from which any such person, together with his or her wife or husband or minor child or children, or any of them, shall by contract, stock ownership or otherwise be entitled to receive, in the aggregate, more than 15% of the total distributable income thereof to have, acquire, obtain or hold any such contract, work or business or any such private financial interest. Any person, firm, partnership, association or corporation which violates the provisions of this Section shall forfeit any and all sums paid or to be paid to him or it or her by the District under any such contract, sale or lease and also, if found guilty of such violation, shall be guilty of a business offense and shall be fined not to exceed $2,500.
(Source: P.A. 77-2337.)

(70 ILCS 1855/20) (from Ch. 19, par. 470)
Sec. 20. The Governor, by and with the consent of the Senate, shall appoint the members of the Board and fill any and all vacancies. If the Senate is in recess when such appointment is made, the Governor shall make a temporary appointment until the next meeting of the Senate. All initial appointments shall be made within 60 days after this Act takes effect. Of the members initially appointed by the Governor, 3 shall be appointed for initial terms expiring July 1, 1962, 2 for initial terms expiring July 1, 1963 and 2 for initial terms expiring July 1, 1964. At the expiration of the term of any member, his successor shall be appointed by the Governor in like manner and with like regard to place of residence of the appointee, as in the case of appointments for the initial terms.
After the expiration of initial terms, each successor shall hold office for the term of 3 years beginning the first day of July of the year in which the term of office commences. In the case of a vacancy during the term of office of any member, the Governor shall make an appointment for the remainder of the term vacant and until a successor is appointed and qualified.
No more than 4 of the members shall be affiliated with the same political party at the time of appointment.
The Governor shall certify his appointments to the Secretary of State. Within 30 days after certification of his appointment, and before entering upon the duties of his office, each member of the Board shall take and subscribe the constitutional oath of office and file it in the office of the Secretary of State.
(Source: Laws 1961, p. 2993.)

(70 ILCS 1855/21) (from Ch. 19, par. 471)
Sec. 21. Members of the Board shall hold office until their respective successors have been appointed and qualified. Any member may resign from his office to take effect when his successor has been appointed and has qualified. The Governor may remove any member of the Board in case of incompetency, neglect of duty or malfeasance in office. He shall give such member a copy of the charges against him and an opportunity to be publicly heard in person or by counsel in his own defense upon not less than 10 days' notice. In case of failure to qualify within the time required, or of abandonment of his office, or in case of death, conviction of a felony or removal from office, the office of such member shall become vacant. Each vacancy shall be filled for the unexpired term by appointment in like manner as in case of expiration of the term of a member of the Board.
(Source: Laws 1961, p. 2993.)

(70 ILCS 1855/22) (from Ch. 19, par. 472)
Sec. 22. As soon as possible after the appointment of the initial members, the Board shall organize for the transaction of business, select a chairman and a temporary secretary from its own number, and adopt bylaws and regulations to govern its proceedings. The initial chairman and successors shall be elected by the Board from time to time for the term of his office as a member of the Board.
(Source: Laws 1961, p. 2993.)

(70 ILCS 1855/23) (from Ch. 19, par. 473)
Sec. 23. Regular meetings of the Board shall be held at least once in each calendar month, the time and place of such meetings to be fixed by the Board. Special meetings may be called by the chairman or by any 3 members of the Board by giving notice thereof in writing, stating the time, place and purpose of the meeting. Such notice shall be served by special delivery mail deposited in the mails at least 48 hours before such meeting. Four members of the Board shall constitute a quorum for the transaction of business. All action of the Board shall be by ordinance or resolution and, except as otherwise provided in this Act, the affirmative vote of at least 4 members shall be necessary for the adoption of any ordinance or resolution. The chairman shall be entitled to vote on any and all matters coming before the Board. All ordinances, resolutions and all proceedings of the District and all documents and records in its possession shall be public records and open to public inspection, except such documents and records as are kept or prepared by the Board for use in negotiations, legal actions or proceedings to which the District is a party.
(Source: Laws 1961, p. 2993.)

(70 ILCS 1855/24) (from Ch. 19, par. 474)
Sec. 24. The Board shall appoint a secretary and a treasurer, who need not be members of the Board, to hold office during the pleasure of the Board, and fix their duties and compensation. The secretary and treasurer shall be residents of the District. Before entering upon the duties of their respective offices they shall take and subscribe the constitutional oath of office, and the treasurer shall execute a bond with corporate sureties to be approved by the Board. The bond shall be payable to the District in whatever penal sum may be directed by the Board conditioned upon the faithful performance of the duties of the office and the payment of all money received by him according to law and the orders of the Board. The Board may, at any time, require a new bond from the treasurer in such penal sum as may then be determined by the Board. The obligation of the sureties shall not extend to any loss sustained by the insolvency, failure or closing of any savings and loan association or national or State bank wherein the treasurer has deposited funds if the bank or savings and loan association has been approved by the Board as a depositary for these funds. The oaths of office and the treasurer's bond shall be filed in the principal office of the District.
(Source: P.A. 83-541.)

(70 ILCS 1855/25) (from Ch. 19, par. 475)
Sec. 25. All funds deposited by the treasurer in any bank or savings and loan association shall be placed in the name of the District and shall be withdrawn or paid out only by check or draft upon the bank or savings and loan association, signed by the treasurer and countersigned by the chairman of the Board. Subject to prior approval of such designations by a majority of the Board, the chairman may designate any other Board member or any officer of the District to affix the signature of the chairman and the treasurer may designate any other officer of the District to affix the signature of the treasurer to any check or draft for payment of salaries or wages and for payment of any other obligation of not more than $2,500.
No bank or savings and loan association shall receive public funds as permitted by this Section, unless it has complied with the requirements established pursuant to Section 6 of "An Act relating to certain investments of public funds by public agencies", approved July 23, 1943, as now or hereafter amended.
(Source: P.A. 83-541.)

(70 ILCS 1855/26) (from Ch. 19, par. 476)
Sec. 26. In case any officer whose signature appears upon any check or draft issued pursuant to this Act, ceases to hold his office before the delivery thereof to the payee, his signature nevertheless shall be valid and sufficient for all purposes with the same effect as if he had remained in office until delivery thereof.
(Source: Laws 1961, p. 2993.)

(70 ILCS 1855/27) (from Ch. 19, par. 477)
Sec. 27. The Board may appoint, for a term of not to exceed 5 years, a general manager who shall be a person of recognized ability and business experience and who shall be eligible for reappointment to any successive term or terms. The general manager shall have management of the properties and business of the District and the employees thereof subject to the general control of the Board, shall direct the enforcement of all ordinances, resolutions, rules and regulations of the Board, and shall perform such other duties as may be prescribed from time to time by the Board. The general manager may be removed from office by the affirmative vote of at least 2/3 of the then appointed, qualified and acting members of the Board for incompetency, neglect of duty or malfeasance in office. Prior to any such removal, the general manager shall be given a copy of the charges against him or her and an opportunity to be heard before the Board in person or by counsel in his or her own defense upon not less than 10 days notice. The Board may appoint a general attorney and a chief engineer, and shall provide for the appointment of other officers, attorneys, engineers, consultants, agents and employees as may be necessary. It shall define their duties and may require bonds of such of them as the Board may designate. The general manager, general attorney, chief engineer and all other officers provided for pursuant to this Section shall be exempt from taking and subscribing any oath of office and shall not be members of the Board. The compensation of the general manager, general attorney, chief engineer, and all other officers, attorneys, consultants, agents and employees shall be fixed by the Board. All such persons shall be subject to the provisions of Section 19 of this Act.
(Source: P.A. 81-215.)

(70 ILCS 1855/28) (from Ch. 19, par. 478)
Sec. 28. The Board has power to pass all ordinances and make all rules and regulations proper or necessary, and to carry into effect the powers granted to the District, with such fines or penalties as may be deemed proper. All fines and penalties shall be imposed by ordinance, which shall be published in a newspaper of general circulation in the area embraced by the District. No such ordinance shall take effect until 10 days after its publication.
(Source: Laws 1961, p. 2993.)

(70 ILCS 1855/29) (from Ch. 19, par. 479)
Sec. 29. Within 60 days after the end of each fiscal year, the Board shall cause to be prepared by a certified public accountant a complete and detailed report and financial statement of the operations and assets and liabilities of the Port District. A reasonably sufficient number of copies of such report shall be prepared for distribution to persons interested, upon request, and a copy thereof shall be filed with the Governor and with the county clerk and the presiding officer of the county board of St. Clair County. A copy of such report shall be addressed to and mailed to the corporate authorities of each city within the area of the District.
(Source: Laws 1961, p. 2993.)

(70 ILCS 1855/31) (from Ch. 19, par. 481)
Sec. 31. The Board may investigate conditions in which it has an interest within the area of the District, the enforcement of its ordinances, rules and regulations, and the action, conduct and efficiency of all officers, agents and employees of the District. In the conduct of such investigations the Board may hold public hearings on its own motion, and shall do so on complaint of any municipality within the District. Each member of the Board shall have power to administer oaths, and the secretary, by order of the Board, shall issue subpoenas to secure the attendance and testimony of witnesses, and the production of books and papers relevant to such investigations and to any hearing before the Board or any member thereof.
Any circuit court of this State, upon application of the Board, or any member thereof, may in its discretion compel the attendance of witnesses, the production of books and papers, and giving of testimony before the Board or before any member thereof or any officers' committee appointed by the Board, by attachment for contempt or otherwise in the same manner as the production of evidence may be compelled before the court.
(Source: P.A. 83-334.)

(70 ILCS 1855/32) (from Ch. 19, par. 482)
Sec. 32. All final administrative decisions of the Board hereunder shall be subject to judicial review pursuant to the provisions of the Administrative Review Law, and all amendments and modifications thereof, and the rules adopted pursuant thereto. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 82-783.)

(70 ILCS 1855/33) (from Ch. 19, par. 483)
Sec. 33. In the conduct of any investigation authorized by Section 31 the Port District shall, at its expense, provide a stenographer to take down all testimony and shall preserve a record of such proceedings. The notice of hearing, complaint, and all other documents in the nature of pleadings and written motions filed in the proceedings, the transcript of testimony and the orders or decision of the Board constitutes the record of such proceedings.
The Port District is not required to certify any record or file any answer or otherwise appear in any proceeding for judicial review of an administrative decision unless the party asking for review deposits with the clerk of the court the sum of 75 cents per page of the record representing the costs of such certification. Failure to make such deposit is ground for dismissal of the action.
(Source: Laws 1961, p. 2993.)

(70 ILCS 1855/34) (from Ch. 19, par. 484)
Sec. 34. If any provision of this Act is held invalid such provision shall be deemed to be excised from this Act and the invalidity thereof shall not affect any of the other provisions of this Act. If the application of any provision of this Act to any person or circumstance is held invalid it shall not affect the application to such persons or circumstances other than those as to which it is invalid. The provisions of this Act shall not be considered as impairing, altering, modifying, repealing or superseding any of the jurisdiction or powers of the Illinois Commerce Commission or of the Department of Natural Resources under the Rivers, Lakes, and Streams Act. Nothing in this Act or done under its authority shall apply to, restrict, limit or interfere with the use of any terminal facility or port facility owned or operated by any private person for the storage or handling or transfer of any commodity moving in interstate commerce or the use of the land and facilities of a common carrier or other public utility and the space above such land and facilities in the business of such common carrier or other public utility, without approval of the Illinois Commerce Commission and without the payment of just compensation to any such common carrier or other public utility for damages resulting from any such restriction, limitation or interference.
(Source: P.A. 89-445, eff. 2-7-96.)

(70 ILCS 1855/35) (from Ch. 19, par. 485)
Sec. 35. The provisions of the Illinois Municipal Code, approved May 29, 1961, as subsequently amended, or the provisions of "An Act in relation to airport authorities", approved April 4, 1945, as amended, or the provisions of "An Act to empower counties to acquire, own, construct, manage, maintain, operate, and lease airports and landing fields, to levy taxes and issue bonds therefor, and to exercise the power of eminent domain", approved March 14, 1941, as amended, or the provisions of "An Act to authorize counties having less than 500,000 population to acquire, construct, improve, repair, maintain and operate certain airports, to charge for the use thereof and repealing a certain act herein named", approved July 17, 1945, as amended, or the provisions of "An Act in relation to the establishment, acquisition, maintenance and operation of airports and landing fields by counties of less than 500,000 population, and by such counties jointly with certain taxing districts located within or partly within such counties, and to provide methods for financing thereof", approved July 22, 1943, as amended, shall not be effective within the area of the District insofar as the provisions of said Acts conflict with the provisions of this Act or grant substantially the same powers to any municipal corporation or political subdivision as are granted to the District by this Act.
(Source: Laws 1961, p. 2993.)

(70 ILCS 1855/36) (from Ch. 19, par. 486)
Sec. 36. Territory which is contiguous to the District and which is not included within any other port district may be annexed to and become a part of the District in the manner provided in Section 37 or 38 whichever may be applicable.
(Source: Laws 1961, p. 2993.)

(70 ILCS 1855/37) (from Ch. 19, par. 487)
Sec. 37. At least 5% of the legal voters resident within the limits of such proposed addition to the District shall petition the circuit court for St. Clair county to cause the question to be submitted to the legal voters of such proposed additional territory, whether such proposed additional territory shall become a part of the District and assume a proportionate share of the general obligation bonded indebtedness, if any, of the District. Such petition shall be addressed to the court and shall contain a definite description of the boundaries of the territory to be embraced in the proposed addition.
Upon filing any such petition with the clerk of the court, the court shall fix a time and place for a hearing upon the subject of the petition.
Notice shall be given by the court, or by the circuit clerk or sheriff, at the order and direction of the court, of the time and place of the hearing upon the subject of the petition at least 20 days prior thereto by at least one publication thereof in any newspaper having general circulation within the area proposed to be annexed, and by mailing a copy of such notice to the mayor or president of the board of trustees of all cities, villages and incorporated towns within the District.
At the hearing all persons residing in or owning property situated in the area proposed to be annexed to the District may appear and be heard touching upon the sufficiency of the petition. If the court finds that the petition does not comply with the requirements, of the law, the court shall dismiss the petition; but if the court finds that the petition is sufficient the court shall certify the proposition to the proper election officials, who shall submit the proposition to the voters at an election in accordance with the general election law. In addition to the requirements of the general election law, the notice of such referendum shall specify the purpose of such referendum with a description of the area proposed to be annexed to the District.
The proposition shall be in substantially the following form:
--------------------------------------------------------------
For joining the Southwest
Regional Port District and
assuming a proportionate share
of general obligation bonded
indebtedness, if any.
--------------------------------------------------------------
Against Joining the Southwest
Regional Port District and
assuming a proportionate share
of general obligation bonded
indebtedness, if any.
--------------------------------------------------------------
The court shall cause a statement of the result of such election to be filed in the records of the court.
If a majority of the votes cast upon the question of annexation to the District are in favor of becoming a part of such District, the court shall then enter an order stating that such additional territory shall thenceforth be an integral part of the Southwest Regional Port District and subject to all of the benefits of service and responsibilities of the District. The circuit clerk shall transmit a certified copy of the order to the circuit clerk of any other county in which any of the territory affected is situated.
(Source: P.A. 83-343.)

(70 ILCS 1855/38) (from Ch. 19, par. 488)
Sec. 38. If there is territory contiguous to the District which has no legal voters residing therein, a petition to annex such territory, signed by all the owners of record of such territory may be filed with the circuit court for St. Clair county. A time and place for a hearing on the subject of the petition shall be fixed and notice thereof shall be given in the manner provided in Section 37. At such hearing any owner of land in the territory proposed to be annexed, the District and any resident of the District may appear and be heard touching on the sufficiency of the petition. If the court finds that the petition satisfies the requirements of this Section it shall enter an order stating that thenceforth such territory shall be an integral part of the Southwest Regional Port District and subject to all of the benefits of service and responsibilities, including the assumption of a proportionate share of the general obligation bonded indebtedness, if any, of the District. The circuit clerk shall transmit a certified copy of the order of the court to the circuit clerk of any other county in which the annexed territory is situated.
(Source: Laws 1967, p. 3699.)



70 ILCS 1860/ - America's Central Port District Act.

(70 ILCS 1860/1) (from Ch. 19, par. 284)
Sec. 1. This Act shall be known and may be cited as the "America's Central Port District Act."
(Source: P.A. 98-854, eff. 1-1-15.)

(70 ILCS 1860/2) (from Ch. 19, par. 285)
Sec. 2. When used in this Act:
"District" or "Port District" means America's Central Port District created by this Act.
"Terminal" means a public place, station or depot for receiving and delivering baggage, mail, freight or express matter and for any combination of such purposes, in connection with the transportation of persons and property on water or land or in the air.
"Terminal facilities" means all land, buildings, structures, improvements, equipment and appliances useful in the operation of public warehouse, storage and transportation facilities and industrial, manufacturing, processing and conversion activities for the accommodation of or in connection with commerce by water or land or in the air or useful as an aid to further the public interest, or constituting an advantage or convenience to, the safe landing, taking off and navigation of aircraft, or the safe and efficient operation or maintenance of a public airport; except that nothing in this definition contained shall be interpreted as granting authority to the District to acquire, purchase, create, erect or construct a bridge across any waterway which serves as a boundary between the State of Illinois and any other state.
"Port facilities" means all public structures, except terminal facilities as defined herein, that are in, over, under or adjacent to navigable waters and are necessary for or incident to the furtherance of water commerce and includes the widening and deepening of slips, harbors and navigable waters.
"Aircraft" means any contrivance now known or hereafter invented, used or designed for navigation of, or flight in, the air.
"Airport" means any locality, either land or water, which is used or designed for the landing and taking off of aircraft, or for the location of runways, landing fields, airdromes, hangars, buildings, structures, airport roadways and other facilities.
"Airport hazard" means any structure, or object of natural growth, located on or in the vicinity of an airport, or any use of land near an airport which is hazardous to the use of such airport for the landing and take-off of aircraft.
"Approach" means any path, course or zone defined by an ordinance of the District or by other lawful regulation, on the ground or in the air, or both, for the use of aircraft in landing and taking off from an airport located within the District.
"Commercial aircraft" means any aircraft other than public aircraft engaged in the business of transporting persons or property.
"Private aircraft" means any aircraft other than public and commercial aircraft.
"Public aircraft" means an aircraft used exclusively in the governmental service of the United States, or of any state or of any public agency, including military and naval aircraft.
"Public airport" means an airport owned by a Port District, an airport authority or other public agency which is used or is intended for use by public, commercial and private aircraft and by persons owning, managing, operating or desiring to use, inspect or repair any such aircraft or to use any such airport for aeronautical purposes.
"Public incinerator" means a facility for the disposal of waste by incineration by any means or method for public use, including, but not limited to, incineration and disposal of industrial wastes.
"Public interest" means the protection, furtherance and advancement of the general welfare and of public health and safety and public necessity and convenience.
"Navigable waters" means any public waters which are or can be made usable for water commerce.
"Governmental agency" means the Federal, State and any local governmental body, and any agency or instrumentality, corporate or otherwise, thereof.
"Person" means any individual, firm, partnership, corporation, both domestic and foreign, company, association or joint stock association; and includes any trustee, receiver, assignee or personal representative thereof.
"General obligation bond" means any bond issued by the District any part of the principal or interest of which bond is to be paid by taxation.
"Revenue bond" means any bond issued by the District the principal and interest of which bond is payable solely from revenues or income derived from terminal, terminal facilities or port facilities of the District.
"Board" means the America's Central Port District Board.
"Governor" means the Governor of the State of Illinois.
"Mayor" means the Mayor of the city of Venice, the Mayor of the city of Madison or the Mayor of the city of Granite City, as the case may require.
(Source: P.A. 98-854, eff. 1-1-15.)

(70 ILCS 1860/3) (from Ch. 19, par. 286)
Sec. 3. There is created a political subdivision, body politic, and municipal corporation by the name of America's Central Port District embracing the following territory in Madison and Jersey Counties: all the territory included within the townships of Granite City, Venice, Nameoki, Chouteau, Wood River, Alton, Godfrey, and Elsah and the City of Grafton. Territory may be annexed to the District in the manner hereinafter provided in this Act. The District may sue and be sued in its corporate name but execution shall not in any case issue against any property of the District. It may adopt a common seal and change the same at its pleasure.
(Source: P.A. 98-854, eff. 1-1-15; 99-279, eff. 1-1-16.)

(70 ILCS 1860/3.1) (from Ch. 19, par. 286.1)
Sec. 3.1. It is declared that the main purpose of this Act is to promote economic development, including industrial, commercial and transportation activities, thereby reducing the evils attendant upon unemployment and enhancing the public health and welfare of this State.
All property of every kind belonging to the Port District shall be exempt from taxation, provided that taxes may be assessed and levied upon a lessee of the District by reason of the value of a leasehold estate separate and apart from the fee or upon such improvements as are constructed and owned by others than the District. All property of the District shall be construed as constituting public property owned by a municipal corporation and used exclusively for public purposes within the provisions of Section 15-155 of the Property Tax Code.
(Source: P.A. 99-279, eff. 1-1-16.)

(70 ILCS 1860/4) (from Ch. 19, par. 287)
Sec. 4. The Port District has the following rights and powers:
1. To issue permits: for the construction of all

wharves, piers, dolphins, booms, weirs, breakwaters, bulkheads, jetties, bridges or other structures of any kind, over, under, in, or within 40 feet of any navigable waters within the Port District; for the deposit of rock, earth, sand or other material, or any matter of any kind or description in such waters; except that nothing contained in this paragraph 1 shall be construed so that it will be deemed necessary to obtain a permit from the District for the erection, operation or maintenance of any bridge crossing a waterway which serves as a boundary between the State of Illinois and any other State, when such erection, operation or maintenance is performed by any city within the District;

2. To prevent or remove obstructions in navigable

waters, including the removal of wrecks;

3. To locate and establish dock lines and shore or

harbor lines;

4. To regulate the anchorage, moorage and speed of

water borne vessels and to establish and enforce regulations for the operation of bridges, except nothing contained in this paragraph 4 shall be construed to give the District authority to regulate the operation of any bridge crossing a waterway which serves as a boundary between the State of Illinois and any other State, when such operation is performed or to be performed by any city within the District;

5. To acquire, own, construct, lease for any period

not exceeding 99 years, operate and maintain terminals, terminal facilities and port facilities, to fix and collect just, reasonable, and nondiscriminatory charges for the use of such facilities, and, except as provided herein for short term financing, to use the charges so collected to defray the reasonable expenses of the Port District and to pay the principal of and interest on any revenue bonds issued by the District;

6. To acquire, erect, construct, reconstruct,

improve, maintain, operate and lease in whole or part for any period not exceeding 99 years, central office or administrative facilities for use by the Port District, any tenant, occupant or user of the District facilities, or anyone engaged in commerce in the District.

7. To sell, assign, pledge or hypothecate in whole or

in part any contract, lease, income, charges, tolls, rentals or fees of the District to provide short term interim financing pending the issuance of revenue bonds by the District, provided that when such revenue bonds are issued, such contracts, leases, income, charges, tolls, rentals or fees shall be used to defray the reasonable expenses of the Port District and pay the principal of and income on any revenue bonds issued by the District;

8. To acquire, own, construct, lease for any period

not exceeding 99 years, operate, develop and maintain Port District water and sewerage systems including but not limited to pipes, mains, lines, sewers, pumping stations, settling tanks, treatment plants, water purification equipment, wells, storage facilities and all other equipment, material and facilities necessary to such systems, for the use upon payment of a reasonable fee as set by the District, of any tenant, occupant or user of the District facilities, or anyone engaged in commerce in the District, provided that the District shall not acquire, own, construct, lease, operate, develop and maintain such water and sewerage systems if such services can be provided by a public utility or municipal corporation upon request of the District, and provided further that if the District develops its own water and sewerage systems such systems may be sold or disposed of at anytime to any public utility or municipal corporation which will continue to service the Port District.

9. To create, establish, maintain and operate a

public incinerator for waste disposal by incineration by any means or method, for use by municipalities for the disposal of municipal wastes and by industries for the disposal of industrial waste; and to lease land and said incineration facilities for the operation of an incinerator for a term not exceeding 99 years and to fix and collect just, reasonable and non-discriminatory charges for the use of such incinerating facilities, and to use the charges or lease proceeds to defray the reasonable expenses of the Port District, and to pay the principal of and interest on any revenue bonds issued by the Port District.

10. To locate, establish and maintain a public

airport, public airports and public airport facilities within its corporate limits or within or upon any body of water adjacent thereto, and to construct, develop, expand, extend and improve any such airport or airport facilities;

11. To operate, maintain, manage, lease or sublease

for any period not exceeding 99 years, and to make and enter into contracts for the use, operation or management of, and to provide rules and regulations for, the operation, management or use of, any public airport or public airport facility;

12. To fix, charge and collect reasonable rentals,

tolls, fees, and charges for the use of any public airport, or any part thereof, or any public airport facility;

13. To establish, maintain, extend and improve

roadways and approaches by land, water or air to any such airport and to contract or otherwise provide, by condemnation if necessary, for the removal of any airport hazard or the removal or relocation of all private structures, railways, mains, pipes, conduits, wires, poles, and all other facilities and equipment which may interfere with the location, expansion, development, or improvement of airports or with the safe approach thereto or take-off therefrom by aircraft, and to pay the cost of removal or relocation; and, subject to the "Airport Zoning Act", approved July 17, 1945, as amended, to adopt, administer and enforce airport zoning regulations for territory which is within its corporate limits or which extends not more than 2 miles beyond its corporate limits;

14. To restrict the height of any object of natural

growth or structure or structures within the vicinity of any airport or within the lines of an approach to any airport and, when necessary, for the reduction in the height of any such existing object or structure, to enter into an agreement for such reduction or to accomplish same by condemnation;

15. To agree with the state or federal governments or

with any public agency in respect to the removal and relocation of any object of natural growth, airport hazard or any structure or building within the vicinity of any airport or within an approach and which is owned or within the control of such government or agency and to pay all or an agreed portion of the cost of such removal or relocation;

16. For the prevention of accidents, for the

furtherance and protection of public health, safety and convenience in respect to aeronautics, for the protection of property and persons within the District from any hazard or nuisance resulting from the flight of aircraft, for the prevention of interference between, or collision of, aircraft while in flight or upon the ground, for the prevention or abatement of nuisances in the air or upon the ground or for the extension or increase in the usefulness or safety of any public airport or public airport facility owned by the District, the District may regulate and restrict the flight of aircraft while within or above the incorporated territory of the District;

17. To police its physical property only and all

waterways and to exercise police powers in respect thereto or in respect to the enforcement of any rule or regulation provided by the ordinances of the District and to employ and commission police officers and other qualified persons to enforce the same. The use of any such public airport or public airport facility of the District shall be subject to the reasonable regulation and control of the District and upon such reasonable terms and conditions as shall be established by its Board. A regulatory ordinance of the District adopted under any provision of this Section may provide for a suspension or revocation of any rights or privileges within the control of the District for a violation of any such regulatory ordinance. Nothing in this Section or in other provisions of this Act shall be construed to authorize such Board to establish or enforce any regulation or rule in respect to aviation, or the operation or maintenance of any airport facility within its jurisdiction, which is in conflict with any federal or state law or regulation applicable to the same subject matter;

18. To enter into agreements with the corporate

authorities or governing body of any other municipal corporation or any political subdivision of this State to pay the reasonable expense of services furnished by such municipal corporation or political subdivision for or on account of income producing properties of the District;

19. To enter into contracts dealing in any manner

with the objects and purposes of this Act;

20. To acquire, own, lease, sell or otherwise dispose

of interests in and to real property and improvements situate thereon and in personal property necessary to fulfill the purposes of the District;

21. To designate the fiscal year for the District;
22. To engage in any activity or operation which is

incidental to and in furtherance of efficient operation to accomplish the District's primary purpose;

23. To apply to proper authorities of the United

States of America pursuant to appropriate Federal Law for the right to establish, operate, maintain and lease foreign trade zones and sub-zones which may be located within or outside the territory of America's Central Port District and to establish, operate, maintain, and lease such approved foreign trade zones and the subzones;

24. To operate, maintain, manage, lease, or sublease

for any period not exceeding 99 years any former military base owned or leased by the District and within its jurisdictional boundaries, to make and enter into any contract for the use, operation, or management of any former military base owned or leased by the District and located within its jurisdictional boundaries, and to provide rules and regulations for the development, redevelopment, and expansion of any former military base owned or leased by the District and located within its jurisdictional boundaries;

25. To locate, establish, re-establish, expand or

renew, construct or reconstruct, operate, and maintain any facility, building, structure, or improvement for a use or a purpose consistent with any use or purpose of any former military base owned or leased by the District and located within its jurisdictional boundaries;

26. To acquire, own, sell, convey, construct, lease

for any period not exceeding 99 years, manage, operate, expand, develop, and maintain any telephone system, including, but not limited to, all equipment, materials, and facilities necessary or incidental to that telephone system, for use, at the option of the District and upon payment of a reasonable fee set by the District, of any tenant or occupant situated on any former military base owned or leased by the District and located within its jurisdictional boundaries;

27. To cause to be incorporated one or more

subsidiary business corporations, wholly owned by the District, to own, operate, maintain, and manage facilities and services related to any telephone system, pursuant to paragraph 26. A subsidiary corporation formed pursuant to this paragraph shall (i) be deemed a telecommunications carrier, as that term is defined in Section 13-202 of the Public Utilities Act, (ii) have the right to apply to the Illinois Commerce Commission for a Certificate of Service Authority or a Certificate of Interexchange Service Authority, and (iii) have the powers necessary to carry out lawful orders of the Illinois Commerce Commission;

28. To improve, develop, or redevelop any former

military base situated within the boundaries of the District, in Madison County, Illinois, and acquired by the District from the federal government, acting by and through the United States Maritime Administration, pursuant to any plan for redevelopment, development, or improvement of that military base by the District that is approved by the United States Maritime Administration under the terms and conditions of conveyance of the former military base to the District by the federal government;

29. To acquire, erect, construct, maintain and

operate aquariums, museums, planetariums, climatrons and other edifices for the collection and display of objects pertaining to natural history or the arts and sciences, or sports facilities and to permit the directors or trustees of any corporation or society organized for the erection, construction, maintenance and operation of an aquarium, museum, planetarium, climatrons, sports facilities or other such edifice to perform such erection, construction, maintenance and operation on or within any property now or hereafter owned by or under the control or supervision of the District; and to contract with any such directors or trustees relative to such acquisition, erection, construction, maintenance and operation and to authorize such directors or trustees to charge an admission fee, the proceeds of which shall be devoted exclusively to such erection, construction, maintenance and operation;

30. To acquire, erect, construct, reconstruct,

improve, maintain and operate one or more, or a combination or combinations of, industrial buildings, office buildings, residential buildings, buildings to be used as a factory, mill shops, processing plants, packaging plants, assembly plants, fabricating plants, and buildings to be used as warehouses and other storage facilities;

31. To establish, organize, own, acquire, participate

in, operate, sell, and transfer one or more business entities to own, operate, maintain, and manage facilities and services related to the community and economic development interests of the District, including, but not limited to, any terminal, terminal facilities, airfields, airports, port facilities, or real property of the District, whether as shareholder, partner, or co-venturer, alone or in cooperation with federal, state, or local governmental authorities or any other public or private corporation or person or persons. Such business entities and all of the property thereof, wholly or partly owned, directly or indirectly, by the District, shall have the same privileges and immunities as accorded to the District; and business entities may borrow money or obtain financial assistance from private lenders or federal and state governmental authorities or issue revenue bonds with the same kinds of security, and in accordance with the same procedures, restrictions and privileges applicable when the District obtains financial assistance or issues bonds for any of its other authorized purposes. For purposes of this paragraph, "business entities" means a person, partnership, association, public or private corporation, or similar organization, whether operated for profit or not for profit.

(Source: P.A. 98-854, eff. 1-1-15; 99-279, eff. 1-1-16.)

(70 ILCS 1860/4.1) (from Ch. 19, par. 287.1)
Sec. 4.1. Purchases made pursuant to this Act shall be made in compliance with the "Local Government Prompt Payment Act", approved by the Eighty-fourth General Assembly.
(Source: P.A. 84-731.)

(70 ILCS 1860/5) (from Ch. 19, par. 288)
Sec. 5. The District has power to acquire and accept by purchase, lease, gift, grant or otherwise any property and rights useful for its purposes and to provide for the development of channels, ports, harbors, airports, airfields, terminals, port facilities and terminal facilities adequate to serve the needs of commerce within the District. The District may acquire real or personal property or any rights therein in the manner, as near as may be, as is provided for the exercise of the right of eminent domain under the Eminent Domain Act; except that no rights or property of any kind or character now or hereafter owned, leased, controlled or operated and used by, or necessary for the actual operations of, any common carrier engaged in interstate commerce, or of any other public utility subject to the jurisdiction of the Illinois Commerce Commission, shall be taken or appropriated by the District without first obtaining the approval of the Illinois Commerce Commission and except that no property owned by any city or village within the District shall be taken or appropriated without first obtaining the consent of such city or village.
Also, the District may lease to others for any period of time, not to exceed 99 years, upon such terms as its Board may determine, any of its real property, rights of way or privileges, or any interest therein, or any part thereof, for industrial, manufacturing, commercial or harbor purposes. In conjunction with such leases, the District may grant rights of way and privileges across the property of the District, which rights of way and privileges may be assignable and irrevocable during the term of any such lease and may include the right to enter upon the property of the District to do such things as may be necessary for the enjoyment of such leases, rights of way and privileges, and such leases may contain such conditions and retain such interest therein as may be deemed for the best interest of the District by such Board.
Also, the District shall have the right to grant easements and permits for the use of any such real property, rights of way or privileges which in the opinion of the Board will not interfere with the use thereof by the District for its primary purposes and such easements and permits may contain such conditions and retain such interest therein as may be deemed for the best interest of the District by the Board.
With respect to any and all leases, easements, rights of way, privileges and permits made or granted by the Board, the Board may agree upon and collect the rentals, charges and fees that may be deemed for the best interest of the District. Except as provided in this Act for interim financing, such rentals, charges and fees shall be used to defray the reasonable expenses of the District and to pay the principal of and interest on any revenue bonds issued by the District.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 1860/5.05)
Sec. 5.05. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 1860/5.1) (from Ch. 19, par. 288.1)
Sec. 5.1. The District is authorized and empowered to establish, organize, own, acquire, participate in, operate, sell and transfer Export Trading Companies, whether as shareholder, partner, or co-venturer, alone or in cooperation with federal, state or local governmental authorities, federal, state or national banking associations, or any other public or private corporation or person or persons. The term "Export Trading Companies" means a person, partnership, association, public or private corporation or similar organization, whether operated for profit or not for profit, which is organized and operated principally for purposes of exporting goods or services produced in the United States, importing goods or services produced in foreign countries, conducting third-country trading or facilitating such trade by providing one or more services in support of such trade. Such Export Trading Companies and all of the property thereof, wholly or partly owned, directly or indirectly, by the District, shall have the same privileges and immunities as accorded to the District; and Export Trading Companies may borrow money or obtain financial assistance from private lenders or federal and state governmental authorities or issue general obligation and revenue bonds with the same kinds of security, and in accordance with the same procedures, restrictions and privileges applicable when the District obtains financial assistance or issues bonds for any of its other authorized purposes. Such Export Trading Companies are authorized, if necessary or desirable, to apply for certification under Title II or Title III of the Export Trading Company Act of 1982.
(Source: P.A. 84-993.)

(70 ILCS 1860/6) (from Ch. 19, par. 289)
Sec. 6. The District has power to apply for and accept grants, loans, or appropriations from the federal government, the State of Illinois, Madison or Jersey Counties, or any agency or instrumentality thereof to be used for any of the purposes of the District and to enter into any agreements with the federal, State, and county governments in relation to such grants, loans or appropriations.
The District may petition any federal, state, municipal, or local authority, administrative, judicial and legislative, having jurisdiction in the premises, for the adoption and execution of any physical improvement, change in method or system of handling freight, warehousing, docking, lightering, and transfer of freight, which in the opinion of the District is designed to improve or better the handling of commerce in and through the Port District or improve terminal or transportation facilities therein.
(Source: P.A. 98-854, eff. 1-1-15.)

(70 ILCS 1860/7) (from Ch. 19, par. 290)
Sec. 7. The District has power to procure and enter into contracts for any type of insurance or indemnity against loss or damage to property from any cause, including loss of use and occupancy, against death or injury of any person, against employers' liability, against any act of any member, officer, or employee of the District in the performance of the duties of his office or employment or any other insurable risk.
(Source: Laws 1959, p. 71.)

(70 ILCS 1860/7.5)
Sec. 7.5. Authorization to borrow moneys. The District's Board may borrow money from any bank or other financial institution and may provide appropriate security for that borrowing, if the money is repaid within 20 years after the money is borrowed. "Financial institution" means any bank subject to the Illinois Banking Act, any savings and loan association subject to the Illinois Savings and Loan Act of 1985, any savings bank subject to the Savings Bank Act, and any federally chartered commercial bank or savings and loan association organized and operated in this State pursuant to the laws of the United States.
(Source: P.A. 98-854, eff. 1-1-15.)

(70 ILCS 1860/8) (from Ch. 19, par. 291)
Sec. 8. The District has the continuing power to borrow money and issue either general obligation bonds, after approval by referendum as hereinafter provided, or revenue bonds without referendum approval for the purpose of acquiring, constructing, reconstructing, extending or improving terminals, terminal facilities, airfields, airports and port facilities, and for acquiring any property and equipment useful for the construction, reconstruction, extension, improvement or operation of its terminals, terminal facilities, airfields, airports and port facilities, and for acquiring necessary working cash funds.
The District may, pursuant to ordinance adopted by the Board and without submitting the question to referendum, from time to time issue and dispose of its interest bearing revenue bonds and may also in the same manner from time to time issue and dispose of its interest bearing revenue bonds to refund any revenue bonds at maturity or pursuant to redemption provisions or at any time before maturity with the consent of the holders thereof.
If the Board desires to issue general obligation bonds it shall adopt an ordinance specifying the amount of bonds to be issued, the purpose for which they will be issued, the maximum rate of interest they will bear which shall not be greater than that permitted in "An Act to authorize public corporations to issue bonds, other evidences of indebtedness and tax anticipation warrants subject to interest rate limitations set forth therein", approved May 26, 1970, as now or hereafter amended. Such interest may be paid semiannually. The ordinance shall also specify the date of maturity which shall not be more than 20 years after the date of issuance, and levying a tax that will be required to amortize such bonds. This ordinance is not effective until it has been submitted to referendum of, and approved by, the legal voters of the District. The Board shall certify the ordinance and the question to the proper election officials, who shall submit the question to the voters at an election in accordance with the general election law. If a majority of the vote is in favor of the issuance of the general obligation bonds the county clerk shall annually extend taxes against all taxable property within the District at a rate sufficient to pay the maturing principal and interest of these bonds.
The question shall be in substantially the following form:
--------------------------------------------------------------
Shall general obligation bonds
in the amount of $.... be issued YES
by America's Central Port
District for the purpose of .... ------------------
maturing in not more than .....
years, bearing not more than ....% NO
interest, and a tax levied to pay
the principal and interest thereof?
--------------------------------------------------------------
(Source: P.A. 98-854, eff. 1-1-15.)

(70 ILCS 1860/9) (from Ch. 19, par. 292)
Sec. 9. All revenue bonds shall be payable solely from the revenues or income to be derived from the terminals, terminal facilities, airfields, airports or port facilities or any part thereof, may bear such date or dates and may mature at such time or times not exceeding 40 years from their respective dates, all as may be provided in the ordinance authorizing their issuance. All such bonds may bear interest at such rate or rates as permitted in "An Act to authorize public corporations to issue bonds, other evidences of indebtedness and tax anticipation warrants subject to interest rate limitations set forth therein", approved May 26, 1970, as now or hereafter amended. Such interest may be paid semiannually. All such bonds may be in such form, may carry such registration privileges, may be executed in such manner, may be payable at such place or places, may be made subject to redemption in such manner and upon such terms, with or without premium as is stated on the face thereof, may be authenticated in such manner and may contain such terms and covenants, all as may be provided in the ordinance authorizing issuance.
The holder or holders of any bonds or interest coupons appertaining thereto issued by the District may bring civil actions or mandamus, injunction or other proceedings to compel the performance and observance by the District or any of its officers, agents or employees of any contract or covenant made by the District with the holders of the bonds or interest coupons and to compel the District and any of its officers, agents or employees to perform any duties required to be performed for the benefit of the holders of the bonds or interest coupons by the provision in the ordinance authorizing their issuance, and to enjoin the District and any of its officers, agents or employees from taking any action in conflict with any contract or covenant, including the establishment of charges, fees and rate for the use of facilities as hereinafter provided.
Notwithstanding the form and tenor of any bond, whether revenue or general obligation, and in the absence of any express recital on the face thereof that it is nonnegotiable, all bonds are negotiable instruments. Pending the preparation and execution of any bonds, temporary bonds may be issued with or without interest coupons as may be provided by ordinance.
(Source: P.A. 83-345.)

(70 ILCS 1860/10) (from Ch. 19, par. 293)
Sec. 10. All bonds, whether general obligation or revenue, shall be sold by the Board in such manner as the Board shall determine. However, if any bonds are issued to bear interest at the maximum rate of interest allowed by Section 8 or 9, whichever may be applicable, the bonds shall be sold for not less than par and accrued interest. The selling price of bonds bearing interest at a rate less than the maximum allowable interest rate per annum shall be such that the interest cost to the District of the money received from the bond sale shall not exceed the maximum annual interest rate allowed by Section 8 or 9, whichever may be applicable, computed to absolute maturity of such bonds according to standard tables of bond values.
(Source: Laws 1961, p. 2688.)

(70 ILCS 1860/11) (from Ch. 19, par. 294)
Sec. 11. Upon the issue of any revenue bonds as herein provided the Board shall fix and establish rates, charges and fees for the use of facilities acquired, constructed, reconstructed, extended or improved with the proceeds derived from the sale of said revenue bonds sufficient at all times with other revenues of the District, if any, to pay; (a) the cost of maintaining, repairing, regulating and operating the said facilities; and (b) the bonds and interest thereon as they become due, and all sinking fund requirements and other requirements provided by the ordinance authorizing the issuance of the bonds or as provided by any trust agreement executed to secure payment thereof.
To secure the payment of any or all revenue bonds and for the purpose of setting forth the covenants and undertaking of the District in connection with the issuance of revenue bonds and the issuance of any additional revenue bonds payable from such revenue income to be derived from the terminals, terminal facilities, airports, airfields and port facilities the District may execute and deliver a trust agreement or agreements except that no lien upon any physical property of the District shall be created thereby. A remedy for any breach or default of the terms of any such trust agreement by the District may be by mandamus proceedings in the circuit court to compel performance and compliance therewith, but the trust agreement may prescribe by whom or on whose behalf such action may be instituted.
(Source: P.A. 79-1361.)

(70 ILCS 1860/12) (from Ch. 19, par. 295)
Sec. 12. Under no circumstances shall any bonds issued by the District or any other obligation of the District be or become an indebtedness or obligation of the State of Illinois or of any other political subdivision of or municipality within the State.
No revenue bond shall be or become an indebtedness of the District within the purview of any constitutional limitation or provision, and it shall be plainly stated on the face of each revenue bond that it does not constitute such an indebtedness or obligation but is payable solely from the revenues or income derived from terminals, terminal facilities, airports, airfields and port facilities.
(Source: Laws 1959, p. 71.)

(70 ILCS 1860/13) (from Ch. 19, par. 296)
Sec. 13. The Board may, after referendum approval, levy a tax for corporate purposes of the District annually at the rate approved by referendum, but which rate shall not exceed .05% of the value of all taxable property within the Port District as equalized or assessed by the Department of Revenue.
If the Board desires to levy such a tax it shall order that the question be submitted at a referendum to be held within the District. The Board shall certify the order and the question to the proper election officials, who shall submit the question to the voters at an election in accordance with the general election law. The Board shall cause the result of the election to be entered upon the records of the Port District. If a majority of the vote is in favor of the proposition, the Board may thereafter levy a tax for corporate purposes at a rate not to exceed that approved by referendum but in no event to exceed .05% of the value of all taxable property within the District as equalized or assessed by the Department of Revenue.
The question shall be in substantially the following form:
--------------------------------------------------------------
Shall America's Central
Port District levy a tax for YES
corporate purposes annually at
a rate not to exceed ....% of -------------------------
the value of taxable property
as equalized or assessed by the NO
Department of Revenue?
--------------------------------------------------------------
(Source: P.A. 98-854, eff. 1-1-15.)

(70 ILCS 1860/14) (from Ch. 19, par. 297)
Sec. 14. It is unlawful to make any fill or deposit of rock, earth, sand, or other material, or any refuse matter of any kind or description, or build or commence the building of any wharf, pier, dolphin, boom, weir, breakwater, bulkhead, jetty, bridge, or other structure over, under, or within 50 feet of any navigable waters within the Port District without first submitting the plans, profiles, and specifications therefor, and such other data and information as may be required, to the Port District and receiving a permit therefor; and any person, corporation, company, city or municipality or other agency, which shall do any of the things above prohibited, without securing a permit therefor as above provided, shall be guilty of a Class A misdemeanor; provided, however, that no such permit shall be required in the case of any project for which a permit shall have been secured from a proper governmental agency prior to the creation of the Port District nor shall any such permit be required in the case of any project to be undertaken by the City of Venice, the City of Madison, the City of Granite City or the Bi-State Development Agency, or any combination thereof, for which a permit is required from a governmental agency other than the District before the city or such agency can proceed with such project. And in such event, such cities and such agency, or any of them, shall give at least 10 days' notice to the District of the application for a permit for any such project from a governmental agency other than the District so that the District may be present and represent its position relative to such application before such other governmental agency. Any structure, fill or deposit erected or made in any of the public bodies of water within the Port District, in violation of the provisions of this section, is a purpresture and may be abated as such at the expense of the person, corporation, company, city, municipality or other agency responsible therefor, or if, in the discretion of the Port District, it is decided that said structure, fill or deposit may remain, the Port District may fix such rule, regulation, requirement, restrictions, or rentals or require and compel such changes, modifications and repairs as shall be necessary to protect the interest of the Port District.
(Source: P.A. 77-2334.)

(70 ILCS 1860/15) (from Ch. 19, par. 298)
Sec. 15. The governing and administrative body of the Port District shall be a Board of Commissioners consisting of 9 members, to be known as the America's Central Port District Board. All members of the Board shall be residents of the District and shall be known as Commissioners of the America's Central Port District Board. The members of the Board shall serve without compensation but shall be reimbursed for actual expenses incurred by them in the performance of their duties. However, any Commissioner of the Board who is appointed to the office of secretary or treasurer may receive compensation for his services as such officer. No Commissioner of the Board or employee of the District shall have any private financial interest, profit or benefit in any contract, work or business of the District nor in the sale or lease of any property to or from the District, except to the extent allowed under "An Act to prevent fraudulent and corrupt practices in the making or accepting of official appointments and contracts by public officers", approved April 9, 1872, as now or hereafter amended.
(Source: P.A. 98-854, eff. 1-1-15.)

(70 ILCS 1860/15.5)
Sec. 15.5. A mayor may hold the office of Commissioner of America's Central Port District simultaneously with the office of mayor. Notwithstanding any statute to the contrary, a mayor's acceptance of an appointment as a Commissioner of America's Central Port District does not terminate or impair the mayor's public office.
(Source: P.A. 98-854, eff. 1-1-15.)

(70 ILCS 1860/16) (from Ch. 19, par. 299)
Sec. 16. The Governor shall appoint 6 members of the Board and the Mayor of the cities of Venice, Madison and Granite City shall each appoint one member of the Board, for a total of 9 Board members. Within 60 days after the effective date of this amendatory Act of the 98th General Assembly, the Governor shall appoint 2 members residing in the area north of the Cahokia Diversion Canal to represent that area, with one member appointed for an initial term expiring May 31, 2016 and one member appointed for an initial term expiring May 31, 2017. The number of Board members appointed by the Governor from the area north of the Cahokia Diversion Canal shall remain at 2 members until such time that the gross operating revenues from the area north of the Cahokia Diversion Canal exceeds 33% of the Port District's total gross operating revenue, as certified by the Port District's certified public accountant. When the gross operating revenue exceeds this amount, the Governor shall, upon the expiration of their term, replace a Board member who resides in the area south of the Cahokia Diversion Canal with an appointee that resides to the north of the Cahokia Diversion Canal, for a total of 3 members who reside in the area north of the Cahokia Diversion Canal. When the gross operating revenue exceeds 45% of the Port District's total gross operating revenue, as certified by the Port District's certified public accountant, the Governor shall replace a Board member who resides in the area south of the Cahokia Diversion Canal, upon the expiration of their term, with an appointee that resides to the north of the Cahokia Diversion Canal, for a total of 4 members who reside in the area north of the Cahokia Diversion Canal. In no case shall there be more than 2 members appointed by the Governor from the area to the south or to the north of the Cahokia Diversion Canal whose terms expire in the same year. At the expiration of the term of any member, the member's successor shall be appointed by the Governor or the respective Mayor in the same manner as the original appointment. No more than 4 members may reside in the area north of the Cahokia Diversion Canal.
After the expiration of initial terms, each successor shall hold office for the term of 3 years from the first day of June of the year in which the term of office commences. In the case of a vacancy during the term of office of any member appointed by the Governor, the Governor shall make an appointment for the remainder of the term vacant and until a successor is appointed and qualified. In case of a vacancy during the term of office of any member appointed by a Mayor, the proper Mayor shall make an appointment for the remainder of the term vacant and until a successor is appointed and qualified. The Governor and each Mayor shall certify their respective appointments to the Secretary of State. Within 30 days after certification of his appointment, and before entering upon the duties of his office, each member of the Board shall take and subscribe the constitutional oath of office and file it in the office of the Secretary of State.
(Source: P.A. 98-854, eff. 1-1-15.)

(70 ILCS 1860/17) (from Ch. 19, par. 300)
Sec. 17. Members of the Board shall hold office until their respective successors have been appointed and qualified. Any member may resign from his office to take effect when his successor has been appointed and has qualified. The Governor and each Mayor, respectively, may remove any member of the Board they have appointed in case of incompetency, neglect of duty, or malfeasance in office. They shall give such member a copy of the charges against him and an opportunity to be publicly heard in person or by counsel in his own defense upon not less than 10 days' notice. In case of failure to qualify within the time required, or of abandonment of his office, or in case of death, conviction of a felony or removal from office, the office of such member shall become vacant. Each vacancy shall be filled for the unexpired term by appointment in like manner as in case of expiration of the term of a member of the Board.
(Source: Laws 1959, p. 71.)

(70 ILCS 1860/18) (from Ch. 19, par. 301)
Sec. 18. The chairman and successors shall be elected by the Board from time to time for a term of office as provided in the District bylaws. However, such term of office shall not exceed his term of office as a member of the Board.
(Source: P.A. 98-854, eff. 1-1-15.)

(70 ILCS 1860/19) (from Ch. 19, par. 302)
Sec. 19. Regular meetings of the Board shall be held at least once in each calendar month, the time and place of such meetings to be fixed by the Board. Five members of the Board shall constitute a quorum for the transaction of business. All action of the Board shall be by ordinance or resolution and the affirmative vote of at least 5 members shall be necessary for the adoption of any ordinance or resolution. All such ordinances and resolutions before taking effect shall be approved by the chairman of the Board, and if he approves thereof he shall sign the same, and such as he does not approve he shall return to the Board with his objections thereto in writing at the next regular meeting of the Board occurring after the passage thereof. But in the case the chairman fails to return any ordinance or resolution with his objections thereto by the time aforesaid, he shall be deemed to have approved the same and it shall take effect accordingly. Upon the return of any ordinance or resolution by the chairman with his objections, the vote by which the same was passed shall be reconsidered by the Board, and if upon such reconsideration said ordinance or resolution is passed by the affirmative vote of at least 6 members, it shall go into effect notwithstanding the veto of the chairman. All ordinances, resolutions and all proceedings of the District and all documents and records in its possession shall be public records, and open to public inspection, except such documents and records as are kept or prepared by the Board for use in negotiations, legal actions or proceedings to which the District is a party.
(Source: P.A. 98-854, eff. 1-1-15.)

(70 ILCS 1860/20) (from Ch. 19, par. 303)
Sec. 20. The Board shall appoint a secretary and a treasurer, who need not be members of the Board, to hold office during the pleasure of the Board, and fix their duties and compensation. The secretary and treasurer shall be residents of the District. Before entering upon the duties of their respective offices they shall take and subscribe the constitutional oath of office, and the treasurer shall execute a bond with corporate sureties to be approved by the Board. The bond shall be payable to the District in whatever penal sum may be directed by the Board conditioned upon the faithful performance of the duties of the office and the payment of all money received by him according to law and the orders of the Board. The Board may, at any time, require a new bond from the treasurer in such penal sum as may then be determined by the Board. The obligation of the sureties shall not extend to any loss sustained by the insolvency, failure or closing of any savings and loan association or national or State bank wherein the treasurer has deposited funds if the bank or savings and loan association has been approved by the Board as a depositary for these funds. The oaths of office and the treasurer's bond shall be filed in the principal office of the District.
(Source: P.A. 83-541.)

(70 ILCS 1860/21) (from Ch. 19, par. 304)
Sec. 21. All funds deposited by the treasurer in any bank or savings and loan association shall be placed in the name of the District and shall be withdrawn or paid out only by check or draft upon the bank or savings and loan association, signed by the treasurer and countersigned by the chairman of the Board. Subject to prior approval of such designations by a majority of the Board, the chairman may designate any other Board member or any officer of the District to affix the signature of the chairman and the treasurer may designate any other officer of the District to affix the signature of the treasurer to any check or draft for payment of salaries or wages and for payment of any other obligation of not more than $2,500.00.
No bank or savings and loan association shall receive public funds as permitted by this Section, unless it has complied with the requirements established pursuant to Section 6 of "An Act relating to certain investments of public funds by public agencies", approved July 23, 1943, as now or hereafter amended.
(Source: P.A. 83-541.)

(70 ILCS 1860/22) (from Ch. 19, par. 305)
Sec. 22. In case any officer whose signature appears upon any check or draft issued pursuant to this Act, ceases to hold his office before the delivery thereof to the payee, his signature nevertheless shall be valid and sufficient for all purposes with the same effect as if he had remained in office until delivery thereof.
(Source: Laws 1959, p. 71.)

(70 ILCS 1860/23) (from Ch. 19, par. 306)
Sec. 23. The Board may appoint an executive director who shall be a person of recognized ability and business experience to hold office during the pleasure of the Board. The executive director shall have management of the properties and business of the District and the employees thereof subject to the general control of the Board, shall direct the enforcement of all ordinances, resolutions, rules and regulations of the Board, and shall perform such other duties as may be prescribed from time to time by the Board. The Board may appoint a general attorney, a chief engineer, and a general manager to assist the executive director, and shall provide for the appointment of other officers, and the employment of additional attorneys, engineers, consultants, agents and employees as may be necessary. It shall define their duties and may require bonds of such of them as the Board may designate. The executive director, general manager, general attorney, chief engineer, and all other officers provided for pursuant to this section shall be exempt from taking and subscribing any oath of office and shall not be members of the Board. The compensation of the executive director, general manager, general attorney, chief engineer, and all other officers, attorneys, consultants, agents and employees shall be fixed by the Board.
(Source: P.A. 92-643, eff. 1-1-03.)

(70 ILCS 1860/24) (from Ch. 19, par. 307)
Sec. 24. The Board has power to pass all ordinances and make all rules and regulations proper or necessary, and to carry into effect the powers granted to the District, with such fines or penalties as may be deemed proper. All fines and penalties shall be imposed by ordinances, which shall be published in a newspaper of general circulation published in the area embraced by the District. No such ordinance shall take effect until 10 days after its publication.
(Source: Laws 1959, p. 71.)

(70 ILCS 1860/25) (from Ch. 19, par. 308)
Sec. 25. Within 60 days after the end of each fiscal year, the Board shall cause to be prepared and printed a complete and detailed report and financial statement of the operations and assets and liabilities of the Port District. A reasonably sufficient number of copies of such report shall be printed for distribution to persons interested, upon request, and a copy thereof shall be filed with the Governor and the county clerks and the presiding officers of the county boards of Madison and Jersey Counties. A copy of such report shall be addressed to and mailed to the Mayor and city council or president and board of trustees of each municipality within the area of the District.
(Source: P.A. 98-854, eff. 1-1-15.)

(70 ILCS 1860/27) (from Ch. 19, par. 310)
Sec. 27. The Board may investigate conditions in which it has an interest within the area of the District, the enforcement of its ordinances, rules and regulations, and the action, conduct and efficiency of all officers, agents and employees of the District. In the conduct of such investigations the Board may hold public hearings on its own motion, and shall do so on complaint of any municipality within the District. Each member of the Board shall have power to administer oaths, and the secretary, by order of the Board, shall issue subpoenas to secure the attendance and testimony of witnesses, and the production of books and papers relevant to such investigations and to any hearing before the Board or any member thereof.
Any circuit court of this State, upon application of the Board, or any member thereof, may in its discretion compel the attendance of witnesses, the production of books and papers, and giving of testimony before the Board or before any member thereof or any officers' committee appointed by the Board, by attachment for contempt or otherwise in the same manner as the production of evidence may be compelled before the court.
(Source: P.A. 83-334.)

(70 ILCS 1860/28) (from Ch. 19, par. 311)
Sec. 28. All final administrative decisions of the Board hereunder shall be subject to judicial review pursuant to the provisions of the Administrative Review Law, and all amendments and modifications thereof, and the rules adopted pursuant thereto. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 82-783.)

(70 ILCS 1860/29) (from Ch. 19, par. 312)
Sec. 29. In the conduct of any investigation authorized by Section 27 the Port District shall, at its expense, provide a stenographer to take down all testimony and shall preserve a record of such proceedings. The notice of hearing, complaint, and all other documents in the nature of pleadings and written motions filed in the proceedings, the transcript of testimony and the orders or decision of the Board constitutes the record of such proceedings.
The Port District is not required to certify any record or file any answer or otherwise appear in any proceeding for judicial review of an administrative decision unless the party asking for review deposits with the clerk of the court the sum of 50 cents per page of the record representing the costs of such certification. Failure to make such deposit is ground for dismissal of the action.
(Source: Laws 1959, p. 71.)

(70 ILCS 1860/30) (from Ch. 19, par. 313)
Sec. 30. If any provision of this Act is held invalid such provision shall be deemed to be exercised from this Act and the invalidity thereof shall not affect any of the other provisions of this Act. If the application of any provision of this Act to any person or circumstance is held invalid it shall not affect the application to such persons or circumstances other than those as to which it is invalid. The provisions of this Act shall not be considered as impairing, altering, modifying, repealing or superseding any of the jurisdiction or powers of the Illinois Commerce Commission or of the Department of Natural Resources under the Rivers, Lakes, and Streams Act. Nothing in this Act or done under its authority shall apply to, restrict, limit or interfere with the use of any terminal facility or port facility owned or operated by any private person for the storage or handling or transfer of any commodity moving in interstate commerce or the use of the land and facilities of a common carrier or other public utility and the space above such land and facilities in the business of such common carrier or other public utility, without approval of the Illinois Commerce Commission and without the payment of just compensation to any such common carrier or other public utility for damages resulting from any such restriction, limitation or interference.
(Source: P.A. 89-445, eff. 2-7-96.)

(70 ILCS 1860/31) (from Ch. 19, par. 314)
Sec. 31. The provisions of the Illinois Municipal Code, as heretofore and hereafter amended, or the provisions of "An Act in relation to airport authorities", approved April 4, 1945, as amended, or the provisions of "An Act to empower counties to acquire, own, construct, manage, maintain, operate and lease airports and landing fields, to levy taxes and issue bonds therefor, and to exercise the power of eminent domain", approved March 14, 1941, as amended, or the provisions of "An Act to authorize counties having less than 500,000 population to acquire, construct, improve, repair, maintain and operate certain airports, to charge for the use thereof and repealing a certain act herein named", approved July 17, 1945, as amended, or the provisions of "An Act in relation to the establishment, acquisition, maintenance and operation of airports and landing fields by counties of less than 500,000 population, and by such counties jointly with certain taxing districts located within or partly within such counties, and to provide methods for financing thereof", approved July 22, 1943, as amended, shall not be effective within the area of the District insofar as the provisions of said Acts conflict with the provisions of this Act or grant substantially the same powers to any municipal corporation or political subdivision as are granted to the District by this Act.
(Source: Laws 1961, p. 570.)

(70 ILCS 1860/32) (from Ch. 19, par. 315)
Sec. 32. Territory which is contiguous to the District and which is not included within any other port district may be annexed to and become a part of the District in the manner provided in Section 33 or 34 whichever may be applicable.
(Source: Laws 1959, p. 71.)

(70 ILCS 1860/33) (from Ch. 19, par. 316)
Sec. 33. At least 5% of the legal voters resident within the limits of such proposed addition to the District shall petition the circuit court for the county in which the major part of the District is situated, to cause the question to be submitted to the legal voters of such proposed additional territory, whether such proposed additional territory shall become a part of the District and assume a proportionate share of the general obligation bonded indebtedness, if any, of the District. Such petition shall be addressed to the court and shall contain a definite description of the boundaries of the territory to be embraced in the proposed addition.
Upon filing any such petition with the clerk of the court, the court shall fix a time and place for a hearing upon the subject of the petition.
Notice shall be given by the court to whom the petition is addressed, or by the circuit clerk or sheriff of the county in which such petition is made at the order and direction of the court, of the time and place of the hearing upon the subject of the petition at least 20 days prior thereto by at least one publication thereof in any newspaper having general circulation within the area proposed to be annexed, and by mailing a copy of such notice to the mayor or president of the board of trustees of all cities, villages and incorporated towns within the District.
At the hearing all persons residing in or owning property situated in the area proposed to be annexed to the District may appear and be heard touching upon the sufficiency of the petition. If the court finds that the petition does not comply with the requirements of the law, the court shall dismiss the petition; but if the court finds that the petition is sufficient the court shall enter an appropriate order and the clerk of the circuit court shall certify the order and the proposition to the proper election officials, who shall submit the proposition to the voters at an election in accordance with the general election law. In addition to the requirements of the general election law the notice of the referendum shall specify the purpose of such referendum with a description of the area proposed to be annexed to the District.
The proposition shall be in substantially the following form:
--------------------------------------------------------------
For joining America's Central Port
District and assuming a proportionate
share of general obligation bonded
indebtedness, if any.
--------------------------------------------------------------
Against joining America's Central
Port District and assuming a proportionate
share of general obligation bonded
indebtedness, if any.
--------------------------------------------------------------
The court shall cause a statement of the result of such election to be filed in the records of the court.
If a majority of the votes cast upon the question of annexation to the District are in favor of becoming a part of such District, the court shall then enter an order stating that such additional territory shall thenceforth be an integral part of the America's Central Port District and subject to all of the benefits of service and responsibilities of the District. The circuit clerk shall transmit a certified copy of the order to the circuit clerk of any other county in which any of the territory affected is situated.
(Source: P.A. 98-854, eff. 1-1-15.)

(70 ILCS 1860/34) (from Ch. 19, par. 317)
Sec. 34. If there is territory contiguous to the District which has no legal voters residing therein, a petition to annex such territory, signed by all the owners of record of such territory may be filed with the circuit court for the county in which the major part of the District is situated. A time and place for a hearing on the subject of the petition shall be fixed and notice thereof shall be given in the manner provided in Section 33. At such hearing any owner of land in the territory proposed to be annexed, the District and any resident of the District may appear and be heard touching on the sufficiency of the petition. If the court finds that the petition satisfies the requirements of this Section it shall enter an order stating that thenceforth such territory shall be an integral part of the America's Central Port District and subject to all of the benefits of service and responsibilities, including the assumption of a proportionate share of the general obligation bonded indebtedness, if any, of the District. The circuit clerk shall transmit a certified copy of the order of the court to the circuit clerk of any other county in which the annexed territory is situated.
(Source: P.A. 98-854, eff. 1-1-15.)



70 ILCS 1863/ - Upper Mississippi River International Port District Act.

(70 ILCS 1863/1)
Sec. 1. Short title. This Act may be cited as the Upper Mississippi River International Port District Act.
(Source: P.A. 96-636, eff. 8-24-09.)

(70 ILCS 1863/2)
Sec. 2. Definitions. When used in this Act:
"Aircraft" means any contrivance now known or hereafter invented, used or designed for navigation of, or flight in, the air.
"Airport" means any locality, either land or water, which is used or designed for the landing and taking off of aircraft, or for the location of runways, landing fields, airdromes, hangars, buildings, structures, airport roadways, and other facilities.
"Airport hazard" means any structure or object of natural growth located on or in the vicinity of an airport, or any use of land near an airport, which is hazardous to the use of the airport for the landing and taking off of aircraft.
"Approach" means any path, course, or zone defined by an ordinance of the District or by other lawful regulation, on the ground, in the air, or both, for the use of aircraft in landing and taking off from an airport located within the District.
"Board" means Upper Mississippi River International Port District Board.
"Commercial aircraft" means any aircraft other than public aircraft engaged in the business of transporting persons or property.
"District" means the Upper Mississippi River International Port District created by this Act.
"General obligation bond" means any bond issued by the District any part of the principal or interest of which bond is to be paid by taxation.
"Governmental agency" means the United States, the State of Illinois, any local governmental body, and any agency or instrumentality, corporate or otherwise, thereof.
"Governor" means the Governor of the State of Illinois.
"Intermodal" means a type of international freight system that permits transshipping among rivers, sea, highway, rail, and air modes of transportation through use of ANSI/International Organization for Standardization containers, line haul assets, and handling equipment.
"Navigable waters" mean any public waters that are or can be made usable for water commerce.
"Person" means any individual, firm, partnership, trust, corporation, both domestic and foreign, company, association, or joint stock association, and includes any trustee, receiver, assignee, or personal representative thereof.
"Port facilities" means all public and other buildings, structures, works, improvements, and equipment, except terminal facilities as defined in this Section, that are upon, in, over, under, adjacent, or near to navigable waters, harbors, rivers, slips, and basins and that are necessary or useful for or incident to the furtherance of water and land commerce and the operation of small boats and pleasure craft.
"Port facilities" includes the excavating, widening, and deepening of basins, slips, harbors, rivers and navigable waters. Port facilities also means all lands, buildings, structures, improvements, equipment, and appliances located on district property that are used for industrial, manufacturing, commercial, or recreational purposes.
"Private aircraft" means any aircraft other than public and commercial aircraft.
"Public aircraft" means an aircraft used exclusively in the governmental service of the United States, or of any state or any public agency, including military and naval aircraft.
"Public airport" means an airport owned by a Port District, an airport authority, or other public agency, which is used or is intended for use by public, commercial and private aircraft and by persons owning, managing, operating or desiring to use, inspect or repair any such aircraft or to use any such airport for aeronautical purposes.
"Public incinerator" means a facility for the disposal of waste by incineration by any means or method for public use, including, but not limited to, incineration and disposal of industrial wastes.
"Public interest" means the protection, furtherance, and advancement of the general welfare and of public health and safety and public necessity and convenience.
"Revenue bond" means any bond issued by the District the principal and interest of which bond is payable solely from revenues or income derived from terminal, terminal facilities or port facilities of the District.
"Terminal" means a public place, station, or depot for receiving and delivering baggage, mail, freight, or express matter and for any combination of such purposes, in connection with the transportation of persons and property on water or land or in the air.
"Terminal facilities" means all land, buildings, structures, improvements, equipment, and appliances useful in the operation of public warehouse, storage, and transportation facilities and industrial, manufacturing, processing and conversion activities for the accommodation of or in connection with commerce by water, land, or air or useful as an aid to further the public interest, or constituting an advantage or convenience to the safe landing, taking off, and navigation of aircraft, or the safe and efficient operation or maintenance of a public airport; except that nothing in this definition shall be interpreted as granting authority to the District to acquire, purchase, create, erect, or construct a bridge across any waterway which serves as a boundary between the State of Illinois and any other state.
(Source: P.A. 96-636, eff. 8-24-09.)

(70 ILCS 1863/3)
Sec. 3. Upper Mississippi River International Port District created. There is created a political subdivision, body politic, and municipal corporation by the name of the Upper Mississippi River International Port District embracing all the area within the corporate limits of Carroll County and Jo Daviess County. Territory may be annexed to the District in the manner provided in this Act. The District may sue and be sued in its corporate name, but execution shall not in any case issue against any property of the District. It may adopt a common seal and change the same at its pleasure.
(Source: P.A. 96-636, eff. 8-24-09.)

(70 ILCS 1863/4)
Sec. 4. Property of District; exemption. All property of every kind belonging to the Upper Mississippi River International Port District shall be exempt from taxation, provided that a tax may be levied upon a lessee of the District by reason of the value of a leasehold estate separate and apart from the fee or upon any improvements that are constructed and owned by persons other than the District.
All property of the Upper Mississippi River International Port District shall be construed as constituting public grounds owned by a municipal corporation and used exclusively for public purposes within the tax exemption provisions of Sections 15-10, 15-15, 15-20, 15-30, 15-75, 15-140, 15-155, and 15-160 of the Property Tax Code.
(Source: P.A. 96-636, eff. 8-24-09.)

(70 ILCS 1863/5)
Sec. 5. Duties. The Port District shall have all of the following duties:
(a) To study the existing harbor plans within the area of the District and to recommend to the appropriate governmental agency, including the General Assembly, any changes and modifications that may, from time to time, be required by continuing development and to meet changing business and commercial needs.
(b) To make an investigation of conditions within the area of the District and to prepare and adopt a comprehensive plan for the development of port facilities and intermodal facilities for the District. In preparing and recommending changes and modifications in existing harbor plans or a comprehensive plan for the development of port facilities and intermodal facilities, the District may, if it deems desirable, set aside and allocate an area or areas within the land acquired by it or held by it to be used and operated by the District or leased to private parties for industrial, manufacturing, commercial, recreational, or harbor purposes, where the area or areas are not, in the opinion of the District, required for its primary purposes in the development of intermodal, harbor, and port facilities for the use of public water and land transportation, or will not be immediately needed for those purposes, and where the use and operation or leasing will in the opinion of the District aid and promote the development of intermodal, terminal, and port facilities.
(c) To study and make recommendations to the proper authority for the improvement of terminal, lighterage, wharfage, warehousing, transfer, and other facilities necessary for the promotion of commerce and the interchange of traffic within, to, and from the District.
(d) To study, prepare, and recommend by specific proposals to the General Assembly changes in the jurisdiction of the District.
(e) To petition any federal, State, municipal, or local authority, administrative, judicial, and legislative, having jurisdiction in the District for the adoption and execution of the physical improvement, change in method, system of handling freight, warehousing, docking, lightering, and transfer freight that, in the opinion of the District, may be designed to improve or better the handling of commerce in and through the District or improve terminal or transportation facilities within the District.
(f) To foster, stimulate, and promote the shipment of cargoes and commerce through ports, whether originating within or without the State of Illinois or the United States of America.
(g) To acquire, construct, own, lease, and develop terminals, harbors, wharf facilities, piers, docks, warehouses, bulk terminals, grain elevators, boats, and other harbor crafts, and any other port facility or port-related facility or service, such as railroads, that it finds necessary and convenient.
(h) To perform any other act or function that may tend to or be useful toward development and improvement of harbors, river ports, and port-related facilities and services and to increase foreign and domestic commerce through the harbors and ports within the Port District.
(i) To study and make recommendations for river resources management and environmental education within the District, including but not limited to, wetlands banks, mitigation areas, water retention and sedimentation areas, fish hatcheries, or wildlife sanctuaries, natural habitat, and native plant research.
(Source: P.A. 96-636, eff. 8-24-09.)

(70 ILCS 1863/6)
Sec. 6. Changes in harbor plans. Any changes and modifications in harbor plans within the area of the Port District from time to time recommended by the District or any comprehensive plan for the development of the port facilities adopted by the District under the authority granted by this Act shall be submitted to the Department of Natural Resources for approval, and approval by the Department of Natural Resources shall be conclusive evidence, for all purposes, that these changes and modifications conform to the provisions of this Act.
(Source: P.A. 96-636, eff. 8-24-09.)

(70 ILCS 1863/7)
Sec. 7. Rights and powers. The Port District shall have the following rights and powers:
(a) to issue permits for the construction of all harbors, wharves, piers, dolphins, booms, weirs, breakwaters, bulkheads, jetties, bridges, or other structures of any kind over, under, in, or within 40 feet of any navigable waters within the District; for the excavation or deposit of rock, earth, sand, or other material; or for any matter of any kind or description in those waters;
(b) to prevent or remove obstructions, including the removal of wrecks;
(c) to locate and establish dock lines and shore or harbor lines;
(d) to acquire, own, construct, sell, lease, operate, and maintain port and harbor, water, and land terminal facilities and, subject to the provisions of Section 8, to operate or contract for the operation of those facilities, and to fix and collect just, reasonable, and non-discriminatory charges, rentals, or fees for the use of those facilities. The charges, rentals, or fees so collected shall be made available to defray the reasonable expenses of the District and to pay the principal of and interest on any revenue bonds issued by the District;
(e) to enter into any agreement or contract with any airport for the use of airport facilities to the extent necessary to carry out any of the purposes of the District;
(f) to locate, establish, and maintain a public airport, public airports, and public airport facilities within its corporate limits or within or upon any body of water adjacent thereto, and to construct, develop, expand, extend, and improve any such airport or airport facilities;
(g) to operate, maintain, manage, lease, or sublease for any period not exceeding 99 years, and to make and enter into contracts for the use, operation, or management of, and to provide rules and regulations for, the operation, management, or use of any public airport or public airport facility;
(h) to fix, charge, and collect reasonable rentals, tolls, fees, and charges for the use of any public airport, or any part thereof, or any public airport facility;
(i) to establish, maintain, extend, and improve roadways and approaches by land, water, or air to any such airport and to contract or otherwise provide, by condemnation if necessary, for the removal of any airport hazard or the removal or relocation of all private structures, railways, mains, pipes, conduits, wires, poles, and all other facilities and equipment which may interfere with the location, expansion, development, or improvement of airports or with the safe approach thereto or take off there from by aircraft, and to pay the cost of removal or relocation; and, subject to the Airport Zoning Act, to adopt, administer and enforce airport zoning regulations for territory which is within its corporate limits or which extends not more than 2 miles beyond its corporate limits;
(j) To the extent authorized by the Intergovernmental Cooperation Act, to enter into any agreements with any other public agency of this State, including other port districts;
(k) To the extent authorized by any interstate compact, to enter into agreements with any other state or unit of local government of any other state; and
(l) To enter into contracts dealing in any manner with the objects and purposes of this Act.
(m) To police its physical property only and all waterways and to exercise police powers in respect thereto or in respect to the enforcement of any rule or regulation provided by the ordinances of the District and to employ and commission police officers and other qualified persons to enforce the same. The use of any such public airport or public airport facility of the District shall be subject to the reasonable regulation and control of the District and upon such reasonable terms and conditions as shall be established by its Board. A regulatory ordinance of the District adopted under any provision of this Section may provide for a suspension or revocation of any rights or privileges within the control of the District for a violation of any such regulatory ordinance. Nothing in this Section or in other provisions of this Act shall be construed to authorize the Board to establish or enforce any regulation or rule in respect to aviation, or the operation or maintenance of any airport facility within its jurisdiction, which is in conflict with any federal or State law or regulation applicable to the same subject matter;
(n) To establish, employ, and provide a fire protection unit within the physical property of the District;
(o) To acquire, own, sell, convey, construct, lease for any period not exceeding 99 years, manage, operate, expand, develop, and maintain any telephone system, including, but not limited to, all equipment, materials, and facilities necessary or incidental to that telephone or other communication system, for use, at the option of the District and upon payment of a reasonable fee set by the District, of any tenant or occupant situated on any former military base owned or leased by the District or which is located within its jurisdictional boundaries;
(p) To acquire, operate, maintain, manage, lease, or sublease for any period not exceeding 99 years any former military base owned or leased by the District and within its jurisdictional boundaries, to make and enter into any contract for the use, operation, or management of any former military base owned or leased by the District and located within its jurisdictional boundaries, and to provide rules and regulations for the development, redevelopment, and expansion of any former military base owned or leased by the District or which is located within the jurisdictional boundaries of the District;
(q) To acquire, locate, establish, re-establish, expand or renew, construct or reconstruct, operate, and maintain any facility, building, structure, or improvement for a use or a purpose consistent with any use or purpose of any former military base owned or leased by the District or which is located within its jurisdictional boundaries;
(r) To cause to be incorporated one or more subsidiary business corporations, wholly owned by the District, to own, operate, maintain, and manage facilities and services related to any telephone or other communication system, pursuant to paragraph (o) of this Section. A subsidiary corporation formed pursuant to this paragraph shall (i) be deemed a telecommunications carrier, as that term is defined in Section 13-202 of the Public Utilities Act, (ii) have the right to apply to the Illinois Commerce Commission for a Certificate of Service Authority or a Certificate of Interexchange Service Authority, and (iii) have the powers necessary to carry out lawful orders of the Illinois Commerce Commission;
(s) To acquire, improve, develop, or redevelop any former military base situated within the boundaries of the District, in Carroll County, Jo Daviess County, or both, and acquired by the District from the federal government, acting by and through the United States Maritime Administration, pursuant to any plan for redevelopment, development, or improvement of that military base by the District that is approved by the United States Maritime Administration under the terms and conditions of conveyance of the former military base to the District by the federal government.
(Source: P.A. 96-636, eff. 8-24-09.)

(70 ILCS 1863/8)
Sec. 8. Contracts for the operation of warehouses and storage facilities. Any public warehouse or other public storage facility owned or otherwise controlled by the District shall be operated by persons under contracts with the District. Any contract shall reserve reasonable rentals or other charges payable to the district sufficient to pay the cost of maintaining, repairing, regulating, and operating the facilities and to pay the principal of and interest on any revenue bonds issued by the District and may contain any other conditions that may be mutually agreed upon. However, upon the breach of a contract or if no contract is in existence as to any facility, the District shall temporarily operate the facility until a contract for its operation can be negotiated.
(Source: P.A. 96-636, eff. 8-24-09.)

(70 ILCS 1863/9)
Sec. 9. Procedure for leases or contracts for operation of warehouses and storage facilities. All leases or other contracts for operation of any public warehouse or public grain elevator to which this Section is applicable owned or otherwise controlled by the District shall be governed by the following procedures. Notice shall be given by the District that bids will be received for the operation of the public warehouse or public grain elevator. This notice shall state the time within which and the place where bids may be submitted, the time and place of opening of bids, and shall be published not more than 30 days nor less than 15 days in advance of the first day for the submission of bids in any one or more newspapers designated by the District that have a general circulation within the District. The notice shall specify sufficient data of the proposed operation to enable bidders to understand the scope of the operation; provided, however, that contracts that by their nature are not adapted to award by competitive bidding, such as contracts for the services of individuals possessing a high degree of personal skill, contracts for the purchase or binding of magazines, books, periodicals, pamphlets, reports, and similar articles, and contracts for utility services such as water, light, heat, telephone, or telegraph, shall not be subject to the competitive bidding requirements of this Section, but may not be awarded without the affirmative vote of three-fifths of the Board.
The Board may, by ordinance, promulgate reasonable regulations prescribing the qualifications of the bidders as to experience, adequacy of equipment, ability to complete performance within the time set, and other factors in addition to financial responsibility, and may, by ordinance, provide for suitable performance guaranties to qualify a bid. Copies of all regulations shall be made available to all bidders.
The District may determine in advance the minimum rental that should be produced by the public warehouse or public grain elevator offered and, if no qualified bid will produce the minimum rental, all bids may be rejected and the District shall then re-advertise for bids. If after the re-advertisement no responsible and satisfactory bid within the terms of the advertisement is received, the District may then negotiate a lease for not less than the amount of minimum rental so determined. If, after negotiating for a lease as provided in this Section, it is found necessary to revise the minimum rental to be produced by the facilities offered for lease, then the District shall again re-advertise for bids, as provided in this Section, before negotiating a lease.
If the District shall temporarily operate any public warehouse or public grain elevator, the temporary operation shall not continue for more than one year without advertising for bids for the operation of the facility as provided in this Section.
(Source: P.A. 96-636, eff. 8-24-09.)

(70 ILCS 1863/10)
Sec. 10. Compliance; prompt payment. Purchases made pursuant to this Act shall be made in compliance with the Local Government Prompt Payment Act.
(Source: P.A. 96-636, eff. 8-24-09.)

(70 ILCS 1863/11)
Sec. 11. Acquisition of property. The District has power to acquire and accept by purchase, lease, gift, grant, or otherwise any property and rights useful for its purposes and to provide for the development of channels, ports, harbors, airports, airfields, terminals, port facilities and terminal facilities adequate to serve the needs of commerce within the District. The District may acquire real or personal property or any rights therein in the manner, as near as may be, as is provided for the exercise of the right of eminent domain under the Eminent Domain Act; except that no rights or property of any kind or character now or hereafter owned, leased, controlled or operated and used by, or necessary for the actual operations of, any common carrier engaged in interstate commerce, or of any other public utility subject to the jurisdiction of the Illinois Commerce Commission, shall be taken or appropriated by the District without first obtaining the approval of the Illinois Commerce Commission and except that no property owned by any municipality or village within the District shall be taken or appropriated without first obtaining the consent of such municipality or village.
Also, the District may lease to others for any period of time, not to exceed 99 years, upon such terms as its Board may determine, any of its real property, rights of way or privileges, or any interest therein, or any part thereof, for industrial, manufacturing, commercial, or harbor purposes. In conjunction with such leases, the District may grant rights of way and privileges across the property of the District, which rights of way and privileges may be assignable and irrevocable during the term of any such lease and may include the right to enter upon the property of the District to do such things as may be necessary for the enjoyment of those leases, rights of way, and privileges, and those leases may contain such conditions and retain such interest therein as may be deemed for the best interest of the District by the Board.
Also, the District shall have the right to grant easements and permits for the use of any real property, rights of way or privileges that, in the opinion of the Board, will not interfere with the use thereof by the District for its primary purposes and those easements and permits may contain such conditions and retain such interest therein as may be deemed for the best interest of the District by the Board.
With respect to any and all leases, easements, rights of way, privileges and permits made or granted by the Board, the Board may agree upon and collect the rentals, charges and fees that may be deemed for the best interest of the District. Except as provided in this Act for interim financing, the rentals, charges and fees shall be used to defray the reasonable expenses of the District and to pay the principal of and interest on any revenue bonds issued by the District.
(Source: P.A. 96-636, eff. 8-24-09.)

(70 ILCS 1863/12)
Sec. 12. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 96-636, eff. 8-24-09.)

(70 ILCS 1863/13)
Sec. 13. Grants and loans. The District has power to apply for and accept grants, loans, or appropriations from the federal government, the State of Illinois, Carroll County, Jo Daviess County, or any agency or instrumentality thereof to be used for any of the purposes of the District and to enter into any agreements with the federal, State, and county governments in relation to such grants, loans or appropriations.
The District may petition any federal, State, municipal, or local authority, administrative, judicial and legislative, having jurisdiction in the premises, for the adoption and execution of any physical improvement, change in method or system of handling freight, warehousing, docking, lightering, and transfer of freight, which in the opinion of the District is designed to improve or better the handling of commerce in and through the Port District or improve terminal or transportation facilities therein.
(Source: P.A. 96-636, eff. 8-24-09.)

(70 ILCS 1863/14)
Sec. 14. Insurance contracts. The District has power to procure and enter into contracts for any type of insurance or indemnity against loss or damage to property from any cause, including loss of use and occupancy, against death or injury of any person, against employers' liability, against any act of any member, officer, or employee of the District in the performance of the duties of his office or employment or any other insurable risk.
(Source: P.A. 96-636, eff. 8-24-09.)

(70 ILCS 1863/15)
Sec. 15. Foreign trade zones and sub-zones. The District has power to acquire or to apply to the proper authorities of the United States of America under the appropriate law for the right to establish, operate, maintain, and lease foreign trade zones and sub-zones within the jurisdiction of the United States Customs Service and to establish, operate, maintain, and lease the foreign trade zones and sub-zones.
(Source: P.A. 96-636, eff. 8-24-09.)

(70 ILCS 1863/16)
Sec. 16. Authorization to borrow moneys. The District's Board may borrow money from any bank or other financial institution and may provide appropriate security for that borrowing, if the money is repaid within 3 years after the money is borrowed. "Financial institution" means any bank subject to the Illinois Banking Act, any savings and loan association subject to the Illinois Savings and Loan Act of 1985, any savings bank subject to the Savings Bank Act, and any federally chartered commercial bank or savings and loan association organized and operated in this State pursuant to the laws of the United States.
(Source: P.A. 96-636, eff. 8-24-09.)

(70 ILCS 1863/17)
Sec. 17. Borrowing money; revenue bonds.
(a) The district has the continuing power to borrow money for the purpose of acquiring, constructing, reconstructing, extending, operating, or improving terminals, terminal facilities, intermodal facilities, and port facilities; for acquiring any property and equipment useful for the construction, reconstruction, extension, improvement, or operation of its terminals, terminal facilities, intermodal facilities, and port facilities; and for acquiring necessary cash working funds. For the purpose of evidencing the obligation of the District to repay any money borrowed, the District may, by ordinances adopted by the Board from time to time, issue and dispose of its interest bearing revenue bonds, notes, or certificates and may also from time to time issue and dispose of its interest bearing revenue bonds, notes, or certificates to refund any bonds, notes, or certificates at maturity or by redemption provisions or at any time before maturity with the consent of the holders thereof.
(b) All bonds, notes, and certificates shall be payable solely from the revenues or income to be derived from the terminals, terminal facilities, intermodal facilities, and port facilities or any part thereof; may bear any date or dates; may mature at any time or times not exceeding 40 years from their respective dates; may bear interest at any rate or rates payable semiannually; may be in any form; may carry any registration privileges; may be executed in any manner; may be payable at any place or places; may be made subject to redemption in any manner and upon any terms, with or without premium that is stated on the face thereof; may be authenticated in any manner; and may contain any terms and covenants as may be provided in the ordinance. The holder or holders of any bonds, notes, certificates, or interest coupons appertaining to the bonds, notes, and certificates issued by the District may bring civil actions to compel the performance and observance by the District or any of its officers, agents, or employees of any contract or covenant made by the District with the holders of those bonds, notes, certificates, or interest coupons and to compel the District and any of its officers, agents, or employees to perform any duties required to be performed for the benefit of the holders of any bonds, notes, certificates, or interest coupons by the provision in the ordinance authorizing their issuance, and to enjoin the District and any of its officers, agents, or employees from taking any action in conflict with any such contract or covenant, including the establishment of charges, fees, and rates for the use of facilities as provided in this Act. Notwithstanding the form and tenor of any bonds, notes, or certificates and in the absence of any express recital on the face thereof that it is nonnegotiable, all bonds, notes, and certificates shall be negotiable instruments. Pending the preparation and execution of any bonds, notes, or certificates, temporary bonds, notes, or certificates may be issued with or without interest coupons as may be provided by ordinance.
(c) The bonds, notes, or certificates shall be sold by the corporate authorities of the District in any manner that the corporate authorities shall determine, except that if issued to bear interest at the minimum rate permitted by the Bond Authorization Act, the bonds shall be sold for not less than par and accrued interest and except that the selling price of bonds bearing interest at a rate less than the maximum rate permitted in that Act shall be such that the interest cost to the District of the money received from the bond sale shall not exceed such maximum rate annually computed to absolute maturity of said bonds or certificates according to standard tables of bond values.
(d) From and after the issue of any bonds, notes, or certificates as provided in this Section, it shall be the duty of the corporate authorities of the District to fix and establish rates, charges, and fees for the use of facilities acquired, constructed, reconstructed, extended, or improved with the proceeds derived from the sale of the bonds, notes, or certificates sufficient at all times with other revenues of the District, if any, to pay (i) the cost of maintaining, repairing, regulating, and operating the facilities and (ii) the bonds, notes, or certificates and interest thereon as they shall become due, all sinking fund requirements, and all other requirements provided by the ordinance authorizing the issuance of the bonds, notes, or certificates or as provided by any trust agreement executed to secure payment thereof. To secure the payment of any or all of bonds, notes, or certificates and for the purpose of setting forth the covenants and undertaking of the District in connection with the issuance of those bonds, notes, or certificates and the issuance of any additional bonds, notes, or certificates payable from revenue income to be derived from the terminals, terminal facilities, intermodal facilities, and port facilities the District may execute and deliver a trust agreement or agreements. A lien upon any physical property of the District may be created by the trust agreement. A remedy for any breach or default of the terms of any trust agreement by the District may be by mandamus proceedings in the circuit court to compel performance and compliance with the agreement, but the trust agreement may prescribe by whom or on whose behalf the action may be instituted.
(Source: P.A. 96-636, eff. 8-24-09.)

(70 ILCS 1863/18)
Sec. 18. Bonds not obligations of the State or District. Under no circumstances shall any bonds, notes, or certificates issued by the District or any other obligation of the District be or become an indebtedness or obligation of the State or of any other political subdivision of or municipality within the State, nor shall any bond, note, certificate, or obligation be or become an indebtedness of the District within the purview of any constitutional limitation or provision. It shall be plainly stated on the face of each bond, note, and certificate that it does not constitute an indebtedness or obligation but is payable solely from the revenues or income of the District.
(Source: P.A. 96-636, eff. 8-24-09.)

(70 ILCS 1863/19)
Sec. 19. Revenue bonds as legal investments. The State and all counties, municipalities, villages, incorporated towns and other municipal corporations, political subdivisions, public bodies, and public officers of any thereof; all banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies, and other persons carrying on a banking business; all insurance companies, insurance associations, and other persons carrying on an insurance business; and all executors, administrators, guardians, trustees, and their fiduciaries may legally invest any sinking funds, moneys, or other funds belonging to them or within their control in any bonds, notes, or certificates issued under this Act. It is the purpose of this Section to authorize the investment in bonds, notes, or certificates of all sinking, insurance, retirement, compensation, pension, and trust funds, whether owned or controlled by private or public persons or officers; provided, however, that nothing contained in this Section may be construed as relieving any person from any duty of exercising reasonable care in selecting securities for purchase or investment.
(Source: P.A. 96-636, eff. 8-24-09.)

(70 ILCS 1863/20)
Sec. 20. Permits. It shall be unlawful to make any fill or deposit of rock, earth, sand, or other material, or any refuse matter of any kind or description, or build or commence the building of any wharf, pier, dolphin, boom, weir, breakwater, bulkhead, jetty, bridge, or other structure over, under, in, or within 40 feet of any navigable waters within the District without first submitting the plans, profiles, and specifications for it, and any other data and information that may be required, to the District and receiving a permit. Any person, corporation, company, municipality, or other agency that does any of the things prohibited in this Section without securing a permit is guilty of a Class A misdemeanor. Any structure, fill, or deposit erected or made in any of the public bodies of water within the District in violation of the provisions of this Section is declared to be a purpresture and may be abated as such at the expense of the person, corporation, company, city, municipality, or other agency responsible for it. If in the discretion of the District it is decided that the structure, fill, or deposit may remain, the District may fix any rule, regulation, requirement, restrictions, or rentals or require and compel any changes, modifications, and repairs that shall be necessary to protect the interest of the District.
(Source: P.A. 96-636, eff. 8-24-09.)

(70 ILCS 1863/21)
Sec. 21. Board of Commissioners. The governing and administrative body of the Port District shall be a Board of Commissioners consisting of 5 members, to be known as the Upper Mississippi River International Port District Board. All members of the Board shall be residents of the District and shall be known as Commissioners of the Upper Mississippi River International Port District Board. The members of the Board may serve with compensation not to exceed $6,000 per year and shall be reimbursed for actual expenses incurred by them in the performance of their duties. No Commissioner of the Board shall have any private financial interest, profit or benefit in any contract, work or business of the District nor in the sale or lease of any property to or from the District, except to the extent allowed under The Public Officer Prohibited Activities Act.
(Source: P.A. 96-636, eff. 8-24-09.)

(70 ILCS 1863/22)
Sec. 22. Appointment of Board. The Governor shall appoint one member of the Board and the County Board Chairs of Jo Daviess and Carroll Counties shall each appoint 2 members of the Board. Of the 4 members appointed by the County Board Chairs, no more than 2 shall be associated with the same political party. All initial appointments shall be made within 60 days after this Act takes effect. The one member appointed by the Governor shall be appointed for an initial term expiring June 1, 2012. Of the terms of the members initially appointed by the County Board Chairs, 2 shall expire June 1, 2011 and 2 shall expire June 1, 2012. At the expiration of the term of any member, his or her successor shall be appointed by the Governor or the County Board Chairs in like manner and with like regard to place of residence of the appointee, as in the case of appointments for the initial terms.
After the expiration of initial terms, each successor shall hold office for a term of 3 years from the first day of June of the year in which the term of office commences. In the case of a vacancy during the term of office of any member appointed by the Governor, the Governor shall make an appointment for the remainder of the term vacant and until a successor is appointed and qualified. In case of a vacancy during the term of office of any member appointed by a County Board Chair, the proper County Board Chair shall make an appointment for the remainder of the term vacant and until a successor is appointed and qualified. The Governor and each County Board Chair shall certify their respective appointments to the Secretary of State. Within 30 days after certification of his or her appointment, and before entering upon the duties of his or her office, each member of the Board shall take and subscribe the constitutional oath of office and file it in the office of the Secretary of State.
(Source: P.A. 96-636, eff. 8-24-09.)

(70 ILCS 1863/23)
Sec. 23. Removal of Board members; vacancies. Members of the Board shall hold office until their respective successors have been appointed and qualified. Any member may resign from his or her office to take effect when his or her successor has been appointed and has qualified. The Governor and each County Board Chair may remove any member of the Board they have appointed in case of incompetency, neglect of duty, or malfeasance in office. They shall give such member a copy of the charges against him or her and an opportunity to be publicly heard in person or by counsel in his or her own defense upon not less than 10 days' notice. In case of failure to qualify within the time required, or of abandonment of his or her office, or in case of death, conviction of a felony or removal from office, the office of such member shall become vacant. Each vacancy shall be filled for the unexpired term by appointment in like manner as in case of expiration of the term of a member of the Board.
(Source: P.A. 96-636, eff. 8-24-09.)

(70 ILCS 1863/24)
Sec. 24. Organization of Board. As soon as possible after the appointment of the initial members, the Board shall organize for the transaction of business, select a chairperson and a temporary secretary from its own number, and adopt bylaws and regulations to govern its proceedings. The initial chairperson and successors shall be elected by the Board from time to time for a term of office as provided in the District bylaws. However, such term of office shall not exceed his or her term of office as a member of the Board.
(Source: P.A. 96-636, eff. 8-24-09.)

(70 ILCS 1863/25)
Sec. 25. Board meetings. Regular meetings of the Board shall be held at least once in each calendar month, the time and place of such meetings to be fixed by the Board. Three members of the Board shall constitute a quorum for the transaction of business. All action of the Board shall be by ordinance or resolution and the affirmative vote of at least 3 members shall be necessary for the adoption of any ordinance or resolution. All such ordinances and resolutions before taking effect shall be approved by the chair of the Board, and if the chair approves, the chair shall sign the same, and if the chair does not approve the chair shall return to the Board with his or her objections in writing at the next regular meeting of the Board occurring after passage. But in the case the chair fails to return any ordinance or resolution with the objections within the prescribed time, he or she shall be deemed to have approved the ordinance or resolution and it shall take effect accordingly. Upon the return of any ordinance or resolution by the chair with objections, the vote shall be reconsidered by the Board, and if, upon such reconsideration of the ordinance or resolution, it is passed by the affirmative vote of at least 4 members, it shall go into effect notwithstanding the veto of the chair. All ordinances, resolutions and all proceedings of the District and all documents and records in its possession shall be public records, and open to public inspection, except such documents and records as are kept or prepared by the Board for use in negotiations, legal actions or proceedings to which the District is a party.
(Source: P.A. 96-636, eff. 8-24-09.)

(70 ILCS 1863/26)
Sec. 26. Secretary and treasurer. The Board shall appoint a secretary and a treasurer, who need not be members of the Board, to hold office during the pleasure of the Board, and fix their duties and compensation. The secretary and treasurer shall be residents of the District. Before entering upon the duties of their respective offices they shall take and subscribe the constitutional oath of office, and the treasurer shall execute a bond with corporate sureties to be approved by the Board. The bond shall be payable to the District in whatever penal sum may be directed by the Board conditioned upon the faithful performance of the duties of the office and the payment of all money received by him or her according to law and the orders of the Board. The Board may, at any time, require a new bond from the treasurer in such penal sum as may then be determined by the Board. The obligation of the sureties shall not extend to any loss sustained by the insolvency, failure or closing of any savings and loan association or federal or State bank wherein the treasurer has deposited funds if the bank or savings and loan association has been approved by the Board as a depositary for these funds. The oaths of office and the treasurer's bond shall be filed in the principal office of the District.
(Source: P.A. 96-636, eff. 8-24-09.)

(70 ILCS 1863/27)
Sec. 27. Deposits. All funds deposited by the treasurer in any bank or savings and loan association shall be placed in the name of the District and shall be withdrawn or paid out only by check or draft upon the bank or savings and loan association, signed by the treasurer and countersigned by the chair of the Board. Subject to prior approval of such designations by a majority of the Board, the chair may designate any other Board member or any officer of the District to affix the signature of the chair and the treasurer may designate any other officer of the District to affix the signature of the treasurer to any check or draft for payment of salaries or wages and for payment of any other obligation of not more than $2,500.00.
No bank or savings and loan association shall receive public funds as permitted by this Section, unless it has complied with the requirements established pursuant to Section 6 of The Public Funds Investment Act.
(Source: P.A. 96-636, eff. 8-24-09.)

(70 ILCS 1863/28)
Sec. 28. Valid; checks and drafts. In case any officer whose signature appears upon any check or draft issued pursuant to this Act, ceases to hold his or her office before the delivery thereof to the payee, his or her signature nevertheless shall be valid and sufficient for all purposes with the same effect as if he had remained in office until delivery thereof.
(Source: P.A. 96-636, eff. 8-24-09.)

(70 ILCS 1863/29)
Sec. 29. Executive director. The Board may appoint an Executive Director who shall be a person of recognized ability and business experience to hold office during the pleasure of the Board. The Executive Director shall have management of the properties and business of the District and the employees thereof subject to the general control of the Board, shall direct the enforcement of all ordinances, resolutions, rules and regulations of the Board, and shall perform such other duties as may be prescribed from time to time by the Board. The Board may appoint a general attorney, a chief engineer, and a general manager to assist the Executive Director, and shall provide for the appointment of other officers, and the employment of additional attorneys, engineers, consultants, agents and employees as may be necessary. It shall define their duties and may require bonds of such of them as the Board may designate. The Executive Director, General Manager, General Attorney, Chief Engineer, and all other officers provided for pursuant to this Section shall be exempt from taking and subscribing any oath of office and shall not be members of the Board. The compensation of the Executive Director, General Manager, General Attorney, Chief Engineer, and all other officers, attorneys, consultants, agents and employees shall be fixed by the Board.
(Source: P.A. 96-636, eff. 8-24-09.)

(70 ILCS 1863/30)
Sec. 30. Ordinances. The Board has power to pass all ordinances and make all rules and regulations proper or necessary, and to carry into effect the powers granted to the District, with such fines or penalties as may be deemed proper. All fines and penalties shall be imposed by ordinances, which shall be published in a newspaper of general circulation published in the area embraced by the District. No such ordinance shall take effect until 10 days after its publication.
(Source: P.A. 96-636, eff. 8-24-09.)

(70 ILCS 1863/31)
Sec. 31. Financial statement. Within 60 days after the end of each fiscal year, the Board shall prepare and print a complete and detailed report and financial statement of the operations and assets and liabilities of the Port District. A reasonably sufficient number of copies of such report shall be printed for distribution to persons interested, upon request, and a copy shall be filed with the Governor and the County Clerk and the County Board Chair of Jo Daviess and Carroll Counties.
(Source: P.A. 96-636, eff. 8-24-09.)

(70 ILCS 1863/32)
Sec. 32. Investigations by the Board. The Board may investigate conditions in which it has an interest within the area of the District; the enforcement of its ordinances, rules, and regulations; and the action, conduct, and efficiency of all officers, agents, and employees of the District. In the conduct of investigations the Board may hold public hearings on its own motion and shall do so on complaint of any municipality within the District. Each member of the Board shall have power to administer oaths and the secretary, by order of the Board, shall issue subpoenas to secure the attendance and testimony of witnesses and the production of books and papers relevant to investigations and to any hearing before the Board or any member of the Board.
Any circuit court of this State, upon application of the Board or any member of the Board, may in its discretion compel the attendance of witnesses, the production of books and papers, and giving of testimony before the Board, before any member of the Board, or before any officers' committee appointed by the Board by attachment for contempt or otherwise in the same manner as the production of evidence may be compelled before the court.
(Source: P.A. 96-636, eff. 8-24-09.)

(70 ILCS 1863/33)
Sec. 33. Final review of administrative decisions. All final administrative decisions of the Board hereunder shall be subject to judicial review pursuant to the provisions of the Administrative Review Law, and all amendments and modifications thereof, and the rules adopted pursuant thereto. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 96-636, eff. 8-24-09.)

(70 ILCS 1863/34)
Sec. 34. Non-applicability. The provisions of this Act shall not be considered as impairing, altering, modifying, repealing or superseding any of the jurisdiction or powers of the Illinois Commerce Commission or of the Department of Natural Resources under the Rivers, Lakes, and Streams Act. Nothing in this Act or done under its authority shall apply to, restrict, limit or interfere with the use of any terminal facility or port facility owned or operated by any private person for the storage or handling or transfer of any commodity moving in interstate commerce or the use of the land and facilities of a common carrier or other public utility and the space above such land and facilities in the business of such common carrier or other public utility, without approval of the Illinois Commerce Commission and without the payment of just compensation to any such common carrier or other public utility for damages resulting from any such restriction, limitation or interference.
(Source: P.A. 96-636, eff. 8-24-09.)

(70 ILCS 1863/35)
Sec. 35. Annexation. Territory that is contiguous to the District and that is not included within any other port district may be annexed to and become a part of the District in the manner provided in Section 36 or 37, whichever is applicable.
(Source: P.A. 96-636, eff. 8-24-09.)

(70 ILCS 1863/36)
Sec. 36. Petition for annexation. At least 5% of the legal voters residing within the limits of the proposed addition to the District shall petition the circuit court for a county in which a major part of the District is situated, to cause the question of whether the proposed additional territory shall become a part of the District to be submitted to the legal voters of the proposed additional territory. The petition shall be addressed to the court and shall contain a definite description of the boundaries of the territory to be embraced in the proposed addition.
Upon the filing of any petition with the clerk of the court, the court shall fix a time and place for a hearing upon the subject of the petition.
Notice shall be given by the court to whom the petition is addressed or by the circuit court clerk or sheriff of the county in which the petition is made at the order and direction of the court of the time and place of the hearing upon the subject of the petition at least 20 days before the hearing by at least one publication of the notice in any newspaper having general circulation within the area proposed to be annexed, and by mailing a copy of the notice to the mayor or president of the board of trustees of all cities, villages, and incorporated towns within the District.
At the hearing, the District, all persons residing or owning property within the District, and all persons residing in or owning property situated in the area proposed to be annexed to the District may appear and be heard touching upon the sufficiency of the petition. If the court finds that the petition does not comply with the requirements of the law, the court shall dismiss the petition. If the court finds that the petition is sufficient, the court shall certify the petition and the proposition to the proper election officials who shall submit the proposition to the voters at an election under the general election law. In addition to the requirements of the general election law, the notice of the referendum shall include a description of the area proposed to be annexed to the District. The proposition shall be in substantially the following form:
Shall (description of the territory proposed to be
annexed) join the Upper Mississippi River

International Port District?

The votes shall be recorded as "Yes" or "No".
The court shall cause a statement of the result of the referendum to be filed in the records of the court.
If a majority of the votes cast upon the question of annexation to the District are in favor of becoming a part of the District, the court shall then enter an order stating that the additional territory shall thenceforth be an integral part of the Upper Mississippi River International Port District and subject to all of the benefits of service and responsibilities of the District. The circuit clerk shall transmit a certified copy of the order to the circuit clerk of any other county in which any of the territory affected is situated.
(Source: P.A. 96-636, eff. 8-24-09.)

(70 ILCS 1863/37)
Sec. 37. Annexation of territory having no legal voters. If there is territory contiguous to the District that has no legal voters residing within it, a petition to annex the territory signed by all the owners of record of the territory may be filed with the circuit court for the county in which a major part of the District is situated. A time and place for a hearing on the subject of the petition shall be fixed and notice of the hearing shall be given in the manner provided in Section 36. At the hearing any owner of land in the territory proposed to be annexed, the District, and any resident of the District may appear and be heard touching on the sufficiency of the petition. If the court finds that the petition satisfies the requirements of this Section, it shall enter an order stating that thenceforth the territory shall be an integral part of the Upper Mississippi River International Port District and subject to all of the benefits of service and responsibilities of the District. The circuit clerk shall transmit a certified copy of the order of the court to the circuit clerk of any other county in which the annexed territory is situated.
(Source: P.A. 96-636, eff. 8-24-09.)

(70 ILCS 1863/38)
Sec. 38. Disconnection. The registered voters of a county included in the District may petition the local election authority requesting the submission of the question of whether the county should be disconnected from the District to the electors of the county. The petition shall be circulated in the manner required by Section 28-3 of the Election Code and objections thereto and the manner of their disposition shall be in accordance with Section 28-4 of the Election Code. If a petition is filed with the local election authority, signed by not less than 5% of the registered voters of the county or that portion of the county that is within the District, requesting that the question of disconnection be submitted to the electors of the county, the local election authority must certify the question to the proper election authority, which must submit the question at a regular election held at least 78 days after the petition is filed in accordance with the Election Code.
The question must be submitted in substantially the following form:
Shall (name of county) be disconnected from the
Upper Mississippi River International Port District?
The votes must be recorded as "Yes" or "No". If a majority of the electors voting on the question vote in the affirmative, the county or portion of the county that is within the District shall be disconnected from the District.
(Source: P.A. 96-636, eff. 8-24-09; 96-1037, eff. 7-14-10.)

(70 ILCS 1863/39)
Sec. 39. Severability. If any provision of this Act or its application to any person or circumstance is held invalid, the invalidity of that provision or application does not affect other provisions or applications of this Act that can be given effect without the invalid provision or application.
(Source: P.A. 96-636, eff. 8-24-09.)

(70 ILCS 1863/40)
Sec. 40. Interference with private facilities. The provisions of this Act shall not be considered as impairing, altering, modifying, repealing, or superseding any of the jurisdiction or powers of the Illinois Commerce Commission or of the Department of Natural Resources under the Rivers, Lakes, and Streams Act. Nothing in this Act or done under its authority shall apply to, restrict, limit, or interfere with the use of any terminal, terminal facility, intermodal facility, or port facility owned or operated by any private person for the storage or handling or transfer of any commodity moving in interstate commerce or the use of the land and facilities of a common carrier or other public utility and the space above that land and those facilities or the right to use that land and those facilities in the business of any common carrier or other public utility, without approval of the Illinois Commerce Commission and without the payment of just compensation to any common carrier or other public utility for damages resulting from any restriction, limitation, or interference.
(Source: P.A. 96-636, eff. 8-24-09.)

(70 ILCS 1863/41)
Sec. 41. Non-applicability of conflicting provisions of the Illinois Municipal Code. The provisions of the Illinois Municipal Code shall not be effective within the area of the District insofar as the provisions of that Act conflict with the provisions of this Act or grant substantially the same powers to any municipal corporation that are granted to the District by this Act.
(Source: P.A. 96-636, eff. 8-24-09.)

(70 ILCS 1863/42)
Sec. 42. Authority to create and operate a utility district. The Upper Mississippi River International Port District shall have the authority to create and operate a utility district within the boundaries of the District providing that municipal utilities or annexation into a municipality utility district is not possible. The Port District shall have all responsibility and authority to provide and maintain water, sewer, gas lines, surface water drainage, roads, and rail infrastructures. The Port District shall also have the responsibility and authority to provide private utilities including electrical power, steam power, natural gas, telecommunications and data networking systems.
The Port District may, after referendum approval, levy a tax for the purpose of financing and maintaining utility and infrastructure costs of the District annually at the rate approved by referendum. This tax shall not exceed 0.05% of the value of all taxable property within the Port District as equalized or assessed by the Department of Revenue.
The tax may not be levied until the question of levying the tax has been submitted to the electors of the Port District at a regular election and approved by the majority of the electors voting on the question. The board must certify the question to the proper election authority, which must submit the question at an election in accordance with the Election Code.
The election authority must submit the question in substantially the following form:
Shall the Upper Mississippi River International Port

District be authorized to levy a tax at a rate not to exceed 0.05% of the value of all taxable property within the Port District as equalized or assessed by the Department of Revenue for the purpose of financing and maintaining utility and infrastructure costs of the District?

The election authority must record the votes as "Yes" or "No". If a majority of the electors voting on the question vote in the affirmative, the Port District may levy the tax.
(Source: P.A. 96-636, eff. 8-24-09.)

(70 ILCS 1863/999)
Sec. 999. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 96-636, eff. 8-24-09.)



70 ILCS 1865/ - Waukegan Port District Act.

(70 ILCS 1865/1) (from Ch. 19, par. 179)
Sec. 1. This Act shall be known and may be cited as the "Waukegan Port District Act".
(Source: Laws 1955, p. 657.)

(70 ILCS 1865/2) (from Ch. 19, par. 180)
Sec. 2. When used in this Act:
"District" or "Port District" means the Waukegan Port District created by this Act.
"Terminal" means a public place, station or depot for receiving and delivering baggage, mail, freight or express matter and for any combination of such purposes, in connection with the transportation of persons and property on water or land or in the air.
"Terminal facilities" means all lands, buildings, structures, improvements, equipment and appliances useful in the operation of public warehouse, storage and transportation facilities for the accommodation of or in connection with commerce by water or land or in the air or useful as an aid, or constituting an advantage or convenience to, the safe landing, taking off and navigation of aircraft, or the safe and efficient operation or maintenance of a public airport.
"Port Facilities" means all public structures, except terminal facilities as defined herein, that are in, over, under or adjacent to navigable waters and are necessary for or incident to the furtherance of water commerce and includes the widening and deepening of slips, harbors and navigable waters.
"Aircraft" means any contrivance now known or hereafter invented, used or designed for navigation of, or flight in, the air.
"Airport" means any locality, either land or water, which is used or designed for the landing and taking off of aircraft, or for the location of runways, landing fields, airdromes, hangars, buildings, structures, airport roadways and other facilities.
"Airport Hazard" means any structure, or object of natural growth, located on or in the vicinity of an airport, or any use of land near an airport which is hazardous to the use of such airport for the landing and take-off of aircraft.
"Approach" means any path, course or zone defined by an ordinance of the District or by other lawful regulation, on the ground or in the air, or both, for the use of aircraft in landing and taking off from an airport located within the District.
"Commercial Aircraft" means any aircraft other than public aircraft engaged in the business of transporting persons or property.
"Private Aircraft" means any aircraft other than public and commercial aircraft.
"Public Aircraft" means an aircraft used exclusively in the governmental service of the United States, or of any state or of any public agency, including military and naval aircraft.
"Public Airport" means an airport owned by a Port District, an airport authority or other public agency which is used or is intended for use by public, commercial and private aircraft and by persons owning, managing, operating or desiring to use, inspect or repair any such aircraft or to use any such airport for aeronautical purposes.
"Public Interest" means the protection, furtherance and advancement of the general welfare and of public health and safety and public necessity and convenience in respect to aeronautics.
"Navigable waters" means any public waters which are or can be made usable for water commerce.
"Governmental agency" means the Federal, State and any local governmental body, and any agency or instrumentality, corporate or otherwise, thereof.
"Person" means any individual, firm, partnership, corporation, both domestic and foreign, company, association or joint stock association; and includes any trustee, receiver, assignee or personal representative thereof.
"General obligation bond" means any bond issued by the District any part of the principal or interest of which bond is to be paid by taxation.
"Revenue bond" means any bond issued by the District the principal and interest of which bond is payable solely from revenues or income derived from terminal, terminal facilities or port facilities of the District.
"Board" means the Waukegan Port District Board.
"Governor" means the Governor of the State of Illinois.
"Mayor" means the Mayor of the City of Waukegan.
(Source: Laws 1957, p. 640.)

(70 ILCS 1865/3) (from Ch. 19, par. 181)
Sec. 3. There is created a political subdivision, body politic and municipal corporation by the name of the Waukegan Port District embracing all the territory included within the corporate limits of the City of Waukegan and all the territory lying North of the center line of Sections 31 and 32, Township 45 North, Range 12, East of the 3rd P. M. and East of the East line of the right-of-way of the Chicago and North Western Railway in Section 31 and in Sections 36, 25, 24, 13, 12 and 1 in Township 45 North, Range 11, East of the 3rd P. M. and Section 36, Township 46 North, Range 11 East of the 3rd P. M. and South of the North line of Section 36, Township 46 North, Range 11, East of the 3rd P. M. and the North line of Sections 31, 32, 33, 34 and 35 in Township 46 North, Range 12, East of the 3rd P. M., (except the territory lying within the corporate limits of the Village of Gurnee as said limits exist on the effective date of this amendatory act of 1957), including an area in Lake Michigan which lies within a projection Easterly of the territory lying South of the North line of Section 35, Township 46 North, Range 12, East of the 3rd P. M., and North of the South line of Section 28, Township 45 North, Range 12, East of the 3rd P. M., for a distance of two miles into said lake. Territory may be annexed to the District in the manner hereinafter provided in this Act. The District may sue and be sued in its corporate name but execution shall not in any case issue against any property of the District. It may adopt a common seal and change the same at pleasure.
(Source: Laws 1957, p. 640.)

(70 ILCS 1865/4) (from Ch. 19, par. 182)
Sec. 4. The Port District has the rights and powers set forth in Sections 4.1 to 4.15, inclusive.
(Source: Laws 1961, p. 3531.)

(70 ILCS 1865/4.1) (from Ch. 19, par. 182.1)
Sec. 4.1. Issue permits: for the construction of all wharves, piers, dolphins, booms, weirs, breakwaters, bulkheads, jetties, bridges or other structures of any kind, over, under, in, or within 40 feet of any navigable waters within the Port District; for the removal and deposit of rock, earth, sand or other material, or any matter of any kind or description in said waters.
(Source: Laws 1961, p. 3531.)

(70 ILCS 1865/4.2) (from Ch. 19, par. 182.2)
Sec. 4.2. Prevent or remove obstructions in navigable waters, including the removal of wrecks.
(Source: Laws 1961, p. 3531.)

(70 ILCS 1865/4.3) (from Ch. 19, par. 182.3)
Sec. 4.3. Locate and establish dock lines and shore or harbor lines.
(Source: Laws 1961, p. 3531.)

(70 ILCS 1865/4.4) (from Ch. 19, par. 182.4)
Sec. 4.4. Regulate the anchorage, moorage and speed of water borne vessels and establish and enforce regulations for the operation of bridges.
(Source: Laws 1961, p. 3531.)

(70 ILCS 1865/4.5) (from Ch. 19, par. 182.5)
Sec. 4.5. Acquire, own, construct, lease, operate and maintain terminals, terminal facilities and port facilities, including, but not limited to: launching, mooring, docking, storing, parking and repairing facilities and services for all waterborne vessels used for pleasure and commercial purposes; parking facilities for motor vehicles and boat trailers used in connection with such vessels; roads and tracks to such facilities; and fixing and collecting just, reasonable, and nondiscriminatory charges for the use of such facilities. The charges so collected shall be used to defray the reasonable expenses of the Port District and to pay the principal of and interest on any revenue bonds issued by the District.
The District may, if it deems desirable, set aside and allocate an area or areas within the lands held by it or acquired by it to be leased to private parties for industrial, manufacturing, commercial or harbor purposes, where such area or areas are not in the opinion of the District immediately required for its primary purpose in the development of harbor and port facilities for the use of public water and land transportation and where such leasing will, in the opinion of the District, aid and promote the development of terminal and port facilities. Such leases may be made for such duration as the District deems desirable, but not to exceed 99 years.
(Source: Laws 1963, p. 2413.)

(70 ILCS 1865/4.6) (from Ch. 19, par. 182.6)
Sec. 4.6. Locate, establish and maintain a public airport, public airports and public airport facilities within its corporate limits or within or upon any body of water adjacent thereto, and construct, develop, expand, extend and improve any such airport or airport facility.
(Source: Laws 1961, p. 3531.)

(70 ILCS 1865/4.7) (from Ch. 19, par. 182.7)
Sec. 4.7. Operate, maintain, manage, lease, sublease, and make and enter into contracts for the use, operation or management of, and provide rules and regulations for, the operation, management or use of, any public airport or public airport facility.
(Source: Laws 1961, p. 3531.)

(70 ILCS 1865/4.8) (from Ch. 19, par. 182.8)
Sec. 4.8. Fix, charge and collect reasonable rentals, tolls, fees, and charges for the use of any public airport, or any part thereof, or any public airport facility.
(Source: Laws 1961, p. 3531.)

(70 ILCS 1865/4.9) (from Ch. 19, par. 182.9)
Sec. 4.9. Establish, maintain, extend and improve roadways and approaches by land, water or air to any such airport and contract or otherwise provide, by condemnation if necessary, for the removal of any airport hazard or the removal or relocation of all private structures, railways, mains, pipes, conduits, wires, poles, and all other facilities and equipment which may interfere with the location, expansion, development, or improvement of airports or with the safe approach thereto or take-off therefrom by aircraft, and pay the cost of removal or relocation and, subject to the "Airport Zoning Act", approved July 17, 1945, as amended, adopt, administer and enforce airport zoning regulations for territory which is within its corporate limits or which extends not more than two miles beyond its corporate limits.
(Source: Laws 1961, p. 3531.)

(70 ILCS 1865/4.10) (from Ch. 19, par. 182.10)
Sec. 4.10. Restrict the height of any object of natural growth or structure or structures within the vicinity of any airport or within the lines of an approach to any airport and, when necessary, for the reduction in the height of any such existing object or structure, enter into an agreement for such reduction or to accomplish same by condemnation.
(Source: Laws 1961, p. 3531.)

(70 ILCS 1865/4.11) (from Ch. 19, par. 182.11)
Sec. 4.11. Agree with the state or federal government or with any public agency in respect to the removal and relocation of any object of natural growth, airport hazard or any structure or building within the vicinity of any airport or within an approach and which is owned or within the control of such government or agency and to pay all or an agreed portion of the cost of such removal or relocation.
(Source: Laws 1961, p. 3531.)

(70 ILCS 1865/4.12) (from Ch. 19, par. 182.12)
Sec. 4.12. For the prevention of accidents, for the furtherance and protection of public health, safety and convenience in respect to aeronautics, for the protection of property and persons within the District from any hazard or nuisance resulting from the flight of aircraft, for the prevention of interference between, or collision of, aircraft while in flight or upon the ground, for the prevention or abatement of nuisances in the air or upon the ground or for the extension of increase in the usefulness or safety of any public airport or public airport facility owned by the District, the District may regulate and restrict the flight of aircraft while within or above the incorporated territory of the District.
(Source: Laws 1961, p. 3531.)

(70 ILCS 1865/4.13) (from Ch. 19, par. 182.13)
Sec. 4.13. Police its property and exercise police powers in respect thereto or in respect to the enforcement of any rule or regulation provided by the ordinances of the District and employ and commission police officers and other qualified persons to enforce the same. The use of any such public airport or public airport facility of the District shall be subject to the reasonable regulation and control of the District and upon such reasonable terms and conditions as shall be established by its Board. A regulatory ordinance of the District adopted under any provision of this section may provide for a suspension or revocation of any rights or privileges within the control of the District for a violation of any such regulatory ordinance. Nothing in this section or in other provisions of this act shall be construed to authorize the Board to establish or enforce any regulation or rule in respect to aviation or the operation or maintenance of any airport or any airport facility within its jurisdiction, which is in conflict with any federal or state law or regulation applicable to the same subject matter.
(Source: Laws 1961, p. 3531.)

(70 ILCS 1865/4.14) (from Ch. 19, par. 182.14)
Sec. 4.14. Enter into agreements with the corporate authorities or governing body of any other municipal corporation or any political subdivision of this State to pay the reasonable expense of services furnished by such municipal corporation or political subdivision for or an account of income producing properties of the District.
(Source: Laws 1961, p. 3531.)

(70 ILCS 1865/4.14a) (from Ch. 19, par. 182.14a)
Sec. 4.14a. To apply to proper federal authorities in order to establish, operate, maintain or lease a foreign trade zone; and to enter into contracts, receive grants, and perform such other duties which are necessary and proper for the operation of a foreign trade zone.
(Source: P.A. 83-440.)

(70 ILCS 1865/4.14b) (from Ch. 19, par. 182.14b)
Sec. 4.14b. To establish, organize, own, acquire, participate in, operate, sell and transfer Export Trading Companies, whether as shareholder, partner, or co-venturer, alone or in cooperation with federal, state or local governmental authorities, federal, state or national banking associations, or any other public or private corporation or person or persons. The term "Export Trading Companies" means a person, partnership, association, public or private corporation or similar organization, whether operated for profit or not for profit, which is organized and operated principally for purposes of exporting goods or services produced in the United States, importing goods or services produced in foreign countries, conducting third-country trading or facilitating such trade by providing one or more services in support of such trade. Such Export Trading Companies and all of the property thereof, wholly or partly owned, directly or indirectly, by the District, shall have the same privileges and immunities as accorded to the District; and Export Trading Companies may borrow money or obtain financial assistance from private lenders or federal and state governmental authorities or issue general obligation and revenue bonds with the same kinds of security, and in accordance with the same procedures, restrictions and privileges applicable when the District obtains financial assistance or issues bonds for any of its other authorized purposes. Such Export Trading Companies are authorized, if necessary or desirable, to apply for certification under Title II or Title III of the Export Trading Company Act of 1982.
(Source: P.A. 84-993.)

(70 ILCS 1865/4.15) (from Ch. 19, par. 182.15)
Sec. 4.15. Enter into contracts dealing in any manner with the objects and purposes of this Act.
(Source: Laws 1961, p. 3531.)

(70 ILCS 1865/5) (from Ch. 19, par. 183)
Sec. 5. The District has power to acquire and accept by purchase, lease, gift, grant or otherwise any property and rights useful for its purposes and to provide for the development of channels, ports, harbors, airports, airfields, terminals, port facilities and terminal facilities and merchandising, commercial and industrial areas incidental to the ownership and operation of an airport terminal facility adequate to serve the needs of commerce within the District. The District may acquire real or personal property or any rights therein in the manner, as near as may be, as is provided for the exercise of the right of eminent domain under the Eminent Domain Act; except that no rights or property of any kind or character now or hereafter owned, leased, controlled or operated and used by, or necessary for the actual operation of, any common carrier engaged in interstate commerce, or of any other public utility subject to the jurisdiction of the Illinois Commerce Commission, shall be taken or appropriated by the District without first obtaining the approval of that Commission. The District has the power to lease, sell, exchange and mortgage real and personal property for any of the purposes for which it may acquire property under the terms of this Act. Any conveyance or mortgage by the District shall be signed by its Chairman and attested by its Secretary.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 1865/5.5)
Sec. 5.5. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 1865/6) (from Ch. 19, par. 184)
Sec. 6. The District has power to apply for and accept grants, loans or appropriations from the Federal Government or any agency or instrumentality thereof to be used for any of the purposes of the District and to enter into any agreement with the Federal Government in relation to such grants, loans or appropriations.
The District may petition any federal, state, municipal or local authority, administrative, judicial and legislative, having jurisdiction in the premises, for the adoption and execution of any physical improvement, change in method or system of handling freight, warehousing, docking, lightering and transfer of freight, which in the opinion of the District is designed to improve or better the handling of commerce in and through the Port District or improve terminal or transportation facilities therein.
(Source: Laws 1955, p. 657.)

(70 ILCS 1865/7) (from Ch. 19, par. 185)
Sec. 7. The District has power to procure and enter into contracts for any type of insurance or indemnity against loss or damage to property from any cause, including loss of use and occupancy, against death or injury of any person, against employers' liability, against any act of any member, officer or employee of the District in the performance of the duties of his office or employment or any other insurable risk.
(Source: Laws 1955, p. 657.)

(70 ILCS 1865/8) (from Ch. 19, par. 186)
Sec. 8. The District has the continuing power to borrow money and issue either general obligation bonds after approval by referendum as hereinafter provided or revenue bonds without referendum approval for the purpose of acquiring, constructing, reconstructing, extending or improving terminals, terminal facilities, airfields, airports and port facilities, and for acquiring any property and equipment useful for the construction, reconstruction, extension, improvement or operation of its merchandising, commercial and industrial areas incidental to the ownership and operation of an airport terminal facility, terminals, terminal facilities, airfields, airports and port facilities, and for acquiring necessary cash working funds.
The District may pursuant to ordinance adopted by the Board and without submitting the question to referendum from time to time issue and dispose of its interest bearing revenue bonds and may also in the same manner from time to time issue and dispose of its interest bearing revenue bonds to refund any revenue bonds at maturity or pursuant to redemption provisions or at any time before maturity with the consent of the holders thereof.
If the Board desires to issue general obligation bonds it shall adopt an ordinance specifying the amount of bonds to be issued, the purpose for which they will be issued, the maximum rate of interest they will bear which shall not be more than that permitted in "An Act to authorize public corporations to issue bonds, other evidences of indebtedness and tax anticipation warrants subject to interest rate limitations set forth therein", approved May 26, 1970, as now or hereafter amended. Such interest may be paid semiannually. The ordinance shall also specify the date of maturity which shall not be more than 20 years after the date of issuance and shall levy a tax that will be required to amortize such bonds. This ordinance shall not be effective until it has been submitted to referendum of, and approved by, the legal voters of the District. The question shall be certified to the proper election officials, who shall submit the question at an election in accordance with the general election law. If a majority of the vote is in favor of the issuance of such general obligation bonds the county clerk shall annually extend taxes against all taxable property within the District at a rate sufficient to pay the maturing principal and interest of these bonds.
The question shall be in substantially the following form:
--------------------------------------------------------------
Shall general obligation bonds
in the amount of $.... be issued by Yes
the Waukegan Port District for the
purpose of .... maturing in not more ----------------------
than .... years, bearing not more than
....% interest, and a tax levied to No
pay the principal and interest thereof?
--------------------------------------------------------------
(Source: P.A. 82-902.)

(70 ILCS 1865/9) (from Ch. 19, par. 187)
Sec. 9. All revenue bonds shall be payable solely from the revenues or income to be derived from the terminals, terminal facilities, airfields, airports or port facilities or any part thereof. The Bonds may bear such date or dates and may mature at such time or times not exceeding 40 years from their respective dates, all as may be provided in the ordinance authorizing their issuance. All bonds, whether revenue or general obligation, may bear interest at such rate or rates not to exceed that permitted in "An Act to authorize public corporations to issue bonds, other evidences of indebtedness and tax anticipation warrants subject to interest rate limitations set forth therein", approved May 26, 1970, as now or hereafter amended. Such interest may be paid semiannually. All such bonds may be in such form, may carry such registration privileges, may be executed in such manner, may be payable at such place or places, may be made subject to redemption in such manner and upon such terms, with or without premium as is stated on the face thereof, may be authenticated in such manner and may contain such terms and covenants, all as may be provided in the ordinance authorizing issuance.
The holder or holders of any bonds or interest coupons appertaining thereto issued by the District may bring civil actions to compel the performance and observance by the District or any of its officers, agents or employees of any contract or covenant made by the District with the holders of such bonds or interest coupons and to compel the District and any of its officers, agents or employees to perform any duties required to be performed for the benefit of the holders of any such bonds or interest coupons by the provision in the ordinance authorizing their issuance, and to enjoin the District and any of its officers, agents or employees from taking any action in conflict with any such contract or covenant, including the establishment of charges, fees and rates for the use of facilities as hereinafter provided.
Notwithstanding the form and tenor of any bond, whether revenue or general obligation, and in the absence of any express recital on the face thereof that it is nonnegotiable, all such bonds shall be negotiable instruments. Pending the preparation and execution of any such bonds, temporary bonds may be issued with or without interest coupons as may be provided by ordinance.
(Source: P.A. 82-902.)

(70 ILCS 1865/10) (from Ch. 19, par. 188)
Sec. 10. All bonds, whether general obligation or revenue, shall be sold by the Board in such manner as the Board shall determine, except that if issued to bear interest at the maximum rate permitted in "An Act to authorize public corporations to issue bonds, other evidences of indebtedness and tax anticipation warrants subject to interest rate limitations set forth therein", approved May 26, 1970, as now or hereafter amended, the bonds shall be sold for not less than par and accrued interest and except that the selling price of bonds bearing interest at a rate less than the maximum rate permitted in that Act shall be such that the interest cost to the District of the money received from the bond sale shall not exceed such maximum rate annually computed to absolute maturity of the bonds according to standard tables of bond values.
(Source: P.A. 82-902.)

(70 ILCS 1865/11) (from Ch. 19, par. 189)
Sec. 11. Upon the issue of any revenue bonds as herein provided the Board shall fix and establish rates, charges and fees for the use of facilities required, constructed, reconstructed, extended or improved with the proceeds derived from the sale of said revenue bonds sufficient at all times with other revenues of the district, if any, to pay; (a) the cost of maintaining, repairing, regulating and operating the said facilities; and (b) the bonds and interest thereon as they become due, and all sinking fund requirements and other requirements provided by the ordinance authorizing the issuance of the bonds or as provided by any trust agreement executed to secure payment thereof.
To secure the payment of any or all revenue bonds and for the purpose of setting forth the covenants and undertaking of the District in connection with the issuance of revenue bonds and the issuance of any additional revenue bonds payable from such revenue income to be derived from the terminals, terminal facilities, airports, airfields and port facilities the District may execute and deliver a trust agreement or agreements except that no lien upon any physical property of the District shall be created thereby. A remedy for any breach or default of the terms of any such trust agreement by the District may be by mandamus proceedings in any court of competent jurisdiction to compel performance and compliance therewith, but the trust agreement may prescribe by whom or on whose behalf such action may be instituted.
(Source: Laws 1957, p. 640.)

(70 ILCS 1865/12) (from Ch. 19, par. 190)
Sec. 12. Under no circumstances shall any bonds issued by the District or any other obligation of the District to be or become an indebtedness or obligation of the State of Illinois or of any other political subdivision of or municipality within the State.
No revenue bond shall be or become an indebtedness of the District within the purview of any constitutional limitation or provision, and it shall be plainly stated on the face of each revenue bond that it does not constitute such an indebtedness or obligation but is payable solely from the revenues or income derived from terminals, terminal facilities, airports, airfields and port facilities.
(Source: Laws 1957, p. 640.)

(70 ILCS 1865/13) (from Ch. 19, par. 191)
Sec. 13. The Board may, after referendum approval, levy a tax for corporate purposes of the District annually at the rate approved by referendum, but which rate shall not exceed .05% of the value of all taxable property within the Port District as equalized or assessed by the Department of Revenue.
If the Board desires to levy such a tax it shall order that the question be submitted at an election to be held within the District. The Board shall certify the order and the question to the proper election officials, who shall submit the question to the voters at an election in accordance with the general election law. The Board shall cause the result of the referendum to be entered upon the records of the Port District. If a majority of the vote cast on the question is in favor of the proposition, the Board may thereafter levy a tax for corporate purposes at a rate not to exceed that approved by referendum but in no event to exceed .05% of the value of all taxable property within the District as equalized or assessed by the Department of Revenue.
The question shall be in substantially the following form:
--------------------------------------------------------------
Shall the Waukegan Port
District levy a tax for YES
corporate purposes annually
at a rate not to exceed ....% --------------------------
of the value of taxable property
as equalized or assessed by the NO
Department of Revenue?
--------------------------------------------------------------
(Source: P.A. 81-1489; 81-1509.)

(70 ILCS 1865/14) (from Ch. 19, par. 192)
Sec. 14. It is unlawful to make any fill or deposit of rock, earth, sand, or other material, or any refuse matter of any kind or description, or build or commence the building of any wharf, pier, dolphin, boom, weir, breakwater, bulkhead, jetty, bridge, or other structure over, under, in, or within 40 feet of any navigable waters within the Port District without first submitting the plans, profiles, and specifications therefor, and such other data and information as may be required, to the Port District and receiving a permit therefor; and any person, corporation, company, city or municipality or other agency, which shall do any of the things above prohibited, without securing a permit therefor as above provided, shall be guilty of a Class A misdemeanor; provided, however, that no such permit shall be required in the case of any project for which a permit shall have been secured from a proper governmental agency prior to the creation of the Port District. Any structure, fill or deposit erected or made in any of the public bodies of water within the Port District, in violation of the provisions of this section, is a purpresture and may be abated as such at the expense of the person, corporation, company, city, municipality or other agency responsible therefor, or if, in the discretion of the Port District, it is decided that said structure, fill or deposit may remain, the Port District may fix such rule, regulation, requirement, restrictions, or rentals or require and compel such changes, modifications and repairs as shall be necessary to protect the interest of the Port District.
(Source: P.A. 77-2332.)

(70 ILCS 1865/15) (from Ch. 19, par. 193)
Sec. 15. The governing and administrative body of the Port District shall be a Board consisting of 7 members, to be known as the Waukegan Port District Board. Members of the Board shall be residents of a county whose territory, in whole or in part, is embraced by the District and not less than 4 members of the Board shall be residents of the District. The members of the Board shall serve without compensation, but shall be reimbursed for actual expenses incurred by them in the performance of their duties. However, any member of the Board who is appointed to the office of secretary or treasurer may receive compensation for his services as such officer. No member of the Board or employee of the District shall have any private financial interest, profit or benefit in any contract, work or business of the District nor in the sale or lease of any property to or from the District.
(Source: P.A. 94-1003, eff. 7-3-06.)

(70 ILCS 1865/16) (from Ch. 19, par. 194)
Sec. 16. Within 60 days after this Act becomes effective the Governor, by and with the advice and consent of the Senate, shall appoint 3 members of the Board for initial terms expiring June first of the years 1957, 1959 and 1961, respectively, and the Mayor, with advice and consent of the city council of the city of Waukegan, shall appoint 2 members of the Board for initial terms expiring June first of the years 1956 and 1958, respectively. Of the 3 members appointed by the Governor not more than 2 shall be members of the same political party at the time of appointment. Within 60 days of the effective date of this amendatory Act of the 94th General Assembly, the Mayor of the City of Waukegan shall appoint 2 additional members of the Board, whose terms shall expire on June 1, 2008 and June 1, 2010, respectively. At the expiration of the term of any member appointed by the Governor, his successor shall be appointed by the Governor in like manner, and at the expiration of the term of any member appointed by the Mayor, his successor shall be appointed by the Mayor in like manner, and with like regard as to the place of residence of the appointee, as appointments for the initial terms. All successors shall hold office for the term of 6 years from the first day of June of the year in which they are appointed, except in the case of an appointment to fill a vacancy. In case of vacancy in the office of any member appointed by the Governor during the recess of the Senate, the Governor shall make a temporary appointment until the next meeting of the Senate when he shall nominate some person to fill such office; and any person so nominated, who is confirmed by the Senate, shall hold his office during the remainder of the term and until his successor shall be appointed and qualified. If the Senate is not in session at the time this Act takes effect, the Governor shall make temporary appointments as in case of vacancies. The Governor and Mayor shall certify their respective appointments to the Secretary of State. Within 30 days after certification of his appointment, and before entering upon the duties of his office, each member of the Board shall take and subscribe the constitutional oath of office and file it in the office of the Secretary of State.
(Source: P.A. 94-1003, eff. 7-3-06.)

(70 ILCS 1865/17) (from Ch. 19, par. 195)
Sec. 17. Members of the Board shall hold office until their respective successors have been appointed and qualified. Any member may resign from his office, to take effect when his successor has been appointed and has qualified. The Governor and the Mayor, respectively, may remove any member of the Board appointed by him in case of incompetency, neglect of duty, or malfeasance in office. They shall give such member a copy of the charges against him and an opportunity to be publicly heard in person or by counsel in his own defense upon not less than ten days' notice. In case of failure to qualify within the time required, or of abandonment of his office, or in case of death, conviction of a felony or removal from office, the office of such member shall become vacant. Each vacancy shall be filled for the unexpired term by appointment in like manner as in case of expiration of the term of a member of the Board.
(Source: Laws 1955, p. 657.)

(70 ILCS 1865/18) (from Ch. 19, par. 196)
Sec. 18. As soon as possible after the appointment of the initial members, the Board shall organize for the transaction of business, select a chairman and a temporary secretary from its own number, and adopt bylaws and regulations to govern its proceedings. The initial chairman and successors shall be elected by the Board from time to time for the term of his office as a member of the Board or for the term of three years, whichever is shorter.
(Source: Laws 1955, p. 657.)

(70 ILCS 1865/19) (from Ch. 19, par. 197)
Sec. 19. Regular meetings of the Board shall be held at least once in each calendar month, the time and place of such meetings to be fixed by the Board. Four members of the Board shall constitute a quorum for the transaction of business. All action of the Board shall be by ordinances or resolution and the affirmative vote of at least 4 members shall be necessary for the adoption of any ordinance or resolution. All such ordinances and resolutions before taking effect shall be approved by the chairman of the Board, and if he approves thereof he shall sign the same, and such as he does not approve he shall return to the Board with his objections thereto in writing at the next regular meeting of the Board occurring after the passage thereof. But in the case the chairman fails to return any ordinance or resolution with his objections thereto by the time aforesaid, he shall be deemed to have approved the same and it shall take effect accordingly. Upon the return of any ordinance or resolution by the chairman with his objections, the vote by which the same was passed shall be reconsidered by the Board, and if upon such reconsideration said ordinance or resolution is passed by the affirmative vote of at least 5 members, it shall go into effect notwithstanding the veto of the chairman. All ordinances, resolutions and all proceedings of the District and all documents and records in its possession shall be public records, and open to public inspection, except such documents and records as are kept or prepared by the Board for use in negotiations, legal actions or proceedings to which the District is a party.
(Source: P.A. 94-1003, eff. 7-3-06.)

(70 ILCS 1865/20) (from Ch. 19, par. 198)
Sec. 20. The Board shall appoint a secretary and a treasurer, who need not be members of the Board, to hold office during the pleasure of the Board, and fix their duties and compensation. Before entering upon the duties of their respective offices they shall take and subscribe the constitutional oath of office, and the treasurer shall execute a bond with corporate sureties to be approved by the Board. The bond shall be payable to the District in whatever penal sum may be directed by the Board conditioned upon the faithful performance of the duties of the office and the payment of all money received by him according to law and the orders of the Board. The Board may, at any time, require a new bond from the treasurer in such penal sum as may then be determined by the Board. The obligation of the sureties shall not extend to any loss sustained by the insolvency, failure or closing of any savings and loan association or national or State bank wherein the treasurer has deposited funds if the bank or savings and loan association has been approved by the Board as a depositary for these funds. The oaths of office and the treasurer's bond shall be filed in the principal office of the District.
(Source: P.A. 83-541.)

(70 ILCS 1865/21) (from Ch. 19, par. 199)
Sec. 21. All funds deposited by the treasurer in any bank or savings and loan association shall be placed in the name of the District and shall be withdrawn or paid out only by check or draft upon the bank or savings and loan association, signed by the general manager (executive director) of the District if not more than $5,000 or by any 2 of the following persons if $5,000 or more: the treasurer, the general manager (executive director) of the District, and the chairman of the Board.
No bank or savings and loan association shall receive public funds as permitted by this Section, unless it has complied with the requirements established pursuant to Section 6 of "An Act relating to certain investments of public funds by public agencies", approved July 23, 1943, as now or hereafter amended.
(Source: P.A. 86-1255.)

(70 ILCS 1865/21.1) (from Ch. 19, par. 199.1)
Sec. 21.1. Purchases made pursuant to this Act shall be made in compliance with the "Local Government Prompt Payment Act", approved by the Eighty-fourth General Assembly.
(Source: P.A. 84-731.)

(70 ILCS 1865/22) (from Ch. 19, par. 200)
Sec. 22. In case any officer whose signature appears upon any check or draft, issued pursuant to this Act, ceases to hold his office before the delivery thereof to the payee, his signature nevertheless shall be valid and sufficient for all purposes with the same effect as if he had remained in office until delivery thereof.
(Source: Laws 1955, p. 657.)

(70 ILCS 1865/23) (from Ch. 19, par. 201)
Sec. 23. The Board may appoint a general manager who shall be a person of recognized ability and business experience to hold office during the pleasure of the Board. The general manager shall have management of the properties and business of the District and the employees thereof subject to the general control of the Board, shall direct the enforcement of all ordinances, resolutions, rules and regulations of the Board, and shall perform such other duties as may be prescribed from time to time by the Board. The Board may appoint a general attorney and a chief engineer, and shall provide for the appointment of other officers, attorneys, engineers, consultants, agents and employees as may be necessary. It shall define their duties and may require bonds of such of them as the Board may designate. The general manager, general attorney, chief engineer, and all other officers provided for pursuant to this section shall be exempt from taking and subscribing any oath of office and shall not be members of the Board. The compensation of the general manager, general attorney, chief engineer, and all other officers, attorneys, consultants, agents and employees shall be fixed by the Board.
(Source: P.A. 80-323.)

(70 ILCS 1865/24) (from Ch. 19, par. 202)
Sec. 24. The Board has power to pass all ordinances and make all rules and regulations proper or necessary, and to carry into effect the powers granted to the District, with such fines or penalties as may be deemed proper. All fines and penalties shall be imposed by ordinances, which shall be published in a newspaper of general circulation published in the area embraced by the District. No such ordinance shall take effect until 10 days after its publication.
(Source: Laws 1955, p. 657.)

(70 ILCS 1865/25) (from Ch. 19, par. 203)
Sec. 25. Within 60 days after the end of each fiscal year, the Board shall cause to be prepared and printed a complete and detailed report and financial statement of the operations and assets and liabilities of the Port District. A reasonably sufficient number of copies of such report shall be printed for distribution to persons interested, upon request, and a copy thereof shall be filed with the Governor and the county clerk and the presiding officer of the county board of each county which is partially or wholly within the area of operation of the District. A copy of such report shall be addressed to and mailed to the Mayor and city council or president and board of trustees of each municipality within the area of the District.
(Source: Laws 1955, p. 657.)

(70 ILCS 1865/27) (from Ch. 19, par. 205)
Sec. 27. The Board may investigate conditions in which it has an interest within the area of the District, the enforcement of its ordinances, rules and regulations, and the action, conduct and efficiency of all officers, agents and employees of the District. In the conduct of such investigations the Board may hold public hearings on its own motion, and shall do so on complaint of any municipality within the District. Each member of the Board shall have power to administer oaths, and the secretary, by order of the Board, shall issue subpoenas to secure the attendance and testimony of witnesses, and the production of books and papers relevant to such investigations and to any hearing before the Board or any member thereof.
Any circuit court of this State, upon application of the Board, or any member thereof, may in its discretion compel the attendance of witnesses, the production of books and papers, and giving of testimony before the Board or before any member thereof or any officers' committee appointed by the Board, by attachment for contempt or otherwise in the same manner as the production of evidence may be compelled before the court.
(Source: P.A. 83-334.)

(70 ILCS 1865/28) (from Ch. 19, par. 206)
Sec. 28. All final administrative decisions of the Board hereunder shall be subject to judicial review pursuant to the provisions of the Administrative Review Law, and all amendments and modifications thereof, and the rules adopted pursuant thereto. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 82-783.)

(70 ILCS 1865/29) (from Ch. 19, par. 207)
Sec. 29. In the conduct of any investigation authorized by Section 27 the Port District shall, at its expense, provide a stenographer to take down all testimony and shall preserve a record of such proceedings. The notice of hearing, complaint, and all other documents in the nature of pleadings and written motions filed in the proceedings, the transcript of testimony and the orders or decision of the Board constitutes the record of such proceedings.
The Port District is not required to certify any record or file any answer or otherwise appear in any proceeding for judicial review of an administrative decision unless the party asking for review deposits with the clerk of the court the sum of 50 cents per page of the record representing the costs of such certification. Failure to make such deposit is ground for dismissal of the action.
(Source: Laws 1955, p. 657.)

(70 ILCS 1865/30) (from Ch. 19, par. 208)
Sec. 30. If any provision of this Act is held invalid such provision shall be deemed to be excised from this Act and the invalidity thereof shall not affect any of the other provisions of this Act. If the application of any provision of this Act to any person or circumstance is held invalid it shall not affect the application to such persons or circumstances other than those as to which it is invalid. The provisions of this Act shall not be considered as impairing, altering, modifying, repealing or superseding any of the jurisdiction or powers of the Illinois Commerce Commission or of the Department of Natural Resources under the Rivers, Lakes, and Streams Act. Nothing in this Act or done under its authority shall apply to, restrict, limit or interfere with the use of any terminal, terminal facility or port facility owned or operated by any private person for the storage or handling or transfer of any commodity moving in interstate commerce or the use of the land and facilities of a common carrier or other public utility and the space above such land and facilities or the right to use such land and such facilities in the business of such common carrier or other public utility, without approval of the Illinois Commerce Commission and without the payment of just compensation to any such common carrier or other public utility for damages resulting from any such restriction, limitation or interference.
(Source: P.A. 89-445, eff. 2-7-96.)

(70 ILCS 1865/31) (from Ch. 19, par. 209)
Sec. 31. The provisions of the Illinois Municipal Code, as heretofore and hereafter amended, or the provisions of "An Act in relation to airport authorities", approved April 4, 1945, as amended, or the provisions of "An Act to empower counties to acquire, own, construct, manage, maintain, operate, and lease airports and landing fields, to levy taxes and issue bonds therefor, and to exercise the power of eminent domain", approved March 14, 1941, as amended, or the provisions of "An Act to authorize counties having less than 500,000 population to acquire, construct, improve, repair, maintain and operate certain airports, to charge for the use thereof and repealing a certain act herein named", approved July 17, 1945 as amended, or the provisions of "An Act in relation to the establishment, acquisition, maintenance and operation of airports and landing fields by counties of less than 500,000 population, and by such counties jointly with certain taxing districts located within or partly within such counties, and to provide methods for financing thereof", approved July 22, 1943, as amended, shall not be effective within the area of the District insofar as the provisions of said Acts conflict with the provisions of this Act or grant substantially the same powers to any municipal corporation or political subdivision as are granted to the District by this Act.
(Source: Laws 1961, p. 571.)

(70 ILCS 1865/32) (from Ch. 19, par. 210)
Sec. 32. Territory which is contiguous to the District may be annexed to and become a part of the District in the manner provided in Sections 33 or 34, whichever may be applicable.
(Source: Laws 1955, p. 657.)

(70 ILCS 1865/33) (from Ch. 19, par. 211)
Sec. 33. At least 5% of the legal voters resident within the limits of such proposed addition to the District shall petition the circuit court for the county in which the major part of the District is situated, to cause the question to be submitted to the legal voters of such proposed additional territory whether such proposed additional territory shall become a part of the District and assume a proportionate share of the general obligation bonded indebtedness, if any, of the District. Such petition shall be addressed to the court and shall contain a definite description of the boundaries of the territory to be embraced in the proposed addition.
Upon filing any such petition with the clerk of the court, the court shall fix a time and place for a hearing upon the subject of the petition.
Notice shall be given by the court to whom the petition is addressed, or by the circuit clerk or sheriff of the county in which such petition is made at the order and direction of the court, of the time and place of the hearing upon the subject of the petition at least 20 days prior thereto by at least one publication thereof in any newspaper having general circulation within the area proposed to be annexed, and by mailing a copy of such notice to the mayor or president of the board of trustees of all cities, villages and incorporated towns within the District.
At the hearing all persons residing in or owning property situated in the area proposed to be annexed to the District may appear and be heard touching upon the sufficiency of the petition. If the court finds that the petition does not comply with the requirements of the law, the court shall dismiss the petition; but if the court finds the petition to be sufficient, the court shall enter an appropriate order and the clerk of the circuit court shall certify the order and the question to the proper election officials, who shall submit the question to the voters at an election in accordance with the general election law. In addition to the requirements of the general election law, notice of the referendum shall include a description of the area proposed to be annexed to the District.
Each legal voter resident within the area proposed to be annexed to the District shall have the right to cast a ballot at such referendum. The question shall be in substantially the following form:
--------------------------------------------------------------
For joining the Waukegan Port District
and assuming a proportionate share of
general obligation bonded indebtedness, if any.
--------------------------------------------------------------
Against joining the Waukegan Port
District and assuming a proportionate share
of general obligation bonded indebtedness,
if any.
--------------------------------------------------------------
The court shall cause a statement of the result of such election to be filed in the records of the court.
If a majority of the votes cast upon the question of annexation to the District are in favor of becoming a part of such District, the court shall then enter an order stating that such additional territory shall thenceforth be an integral part of the Waukegan Port District and subject to all of the benefits of service and responsibilities of the District. The circuit clerk shall transmit a certified copy of the order to the circuit clerk of any county in which any of the territory affected is situated.
(Source: P.A. 83-343.)

(70 ILCS 1865/34) (from Ch. 19, par. 212)
Sec. 34. If there is territory contiguous to the District which has no legal voters residing therein, a petition to annex such territory, signed by all the owners of record of such territory may be filed with the circuit court for the county in which the major part of the district is situated. A time and place for a hearing on the subject of the petition shall be fixed and notice thereof shall be given in the manner provided in Section 33. At such hearing any owner of land in the territory proposed to be annexed and any resident of the District may appear and be heard touching on the sufficiency of the petition. If the court finds that the petition satisfies the requirements of this Section it shall enter an order stating that thenceforth such territory shall be an integral part of the Waukegan Port District and subject to all of the benefits of service and responsibilities, including the assumption of a proportionate share of the general obligation bonded indebtedness, if any, of the District. The circuit clerk shall transmit a certified copy of the order of the circuit clerk of any other county in which the annexed territory is situated.
(Source: Laws 1967, p. 3688.)



70 ILCS 1870/ - White County Port District Act.

(70 ILCS 1870/0.01) (from Ch. 19, par. 750)
Sec. 0.01. Short title. This Act may be cited as the White County Port District Act.
(Source: P.A. 86-1324.)

(70 ILCS 1870/1) (from Ch. 19, par. 751)
Sec. 1.
There is created a political subdivision, body politic and municipal corporation, named "White County Port District", embracing all the area of White County and all the area within the incorporated limits of the City of Grayville. The Port District may sue and be sued in its corporate name, but execution shall not in any case issue against any property owned by the Port District. The Port District may adopt a common seal and change the same at pleasure. The principal office of the Port District shall be in the City of Carmi, White County, Illinois.
(Source: P.A. 77-82.)

(70 ILCS 1870/2) (from Ch. 19, par. 752)
Sec. 2.
All property of every kind owned by the Port District shall be exempt from taxation, however, a tax may be levied upon a lessee of the Port District by reason of the value of a leasehold estate separate and apart from the fee simple title, or upon such improvements as are constructed and owned by others than the Port District.
(Source: P.A. 77-82.)

(70 ILCS 1870/3) (from Ch. 19, par. 753)
Sec. 3. All property of the Port District shall be public grounds owned by a municipal corporation and used exclusively for public purposes within the tax exemption provisions of Sections 15-10, 15-15, 15-20, 15-30, 15-75, 15-140, 15-155, and 15-160 of the Property Tax Code.
(Source: P.A. 88-670, eff. 12-2-94.)

(70 ILCS 1870/4) (from Ch. 19, par. 754)
Sec. 4. The Port District has the following functions, powers and duties:
(a) study the existing harbor facilities within the area of the Port District and recommend to appropriate governmental agencies, including the General Assembly of Illinois, such changes and modifications as may from time to time be required for continuing development therein and to meet changing business and commercial needs;
(b) investigate conditions within the Port District and prepare and adopt a comprehensive plan for the development of port facilities for the Port District. In preparing and recommending changes and modifications in existing harbor facilities, or a comprehensive plan for the development of such port facilities, the Port District, if considered desirable, may set aside and allocate an area or areas, within the lands owned by the Port District, to be leased to private parties for industrial, manufacturing, commercial, or harbor purposes, where such area or areas in the opinion of the Board, are not required for primary purposes in the development of harbor and port facilities for the use of public water and land transportation, or will not be needed immediately for such purposes, and where such leasing in the opinion of the Board will aid and promote the development of terminal and port facilities;
(c) issue permits for the construction of wharves, piers, dolphins, booms, weirs, breakwaters, bulkheads, jetties, bridges or other structures of any kind in any navigable waters within the Port District or for the deposit of rock, earth, sand or other material, or any matters of any kind or description in such waters and to regulate beyond the limits or jurisdiction of any municipality the anchorage, moorage and speed of vessels and to establish and enforce regulations for the operation of bridges. Any permit issued or regulation established or adopted by the Port District shall be subject to the paramount authority of the Federal Government to regulate navigation and the Department of Natural Resources of the State of Illinois under the Rivers, Lakes, and Streams Act;
(d) acquire, own, construct, lease and maintain port and water terminal facilities and transportation facilities thereto within the Port District, and, subject to the provisions of Section 5 of this Act, to operate or contract for the operation of such facilities, and fix and collect just, reasonable, and non-discriminatory charges or rentals for the use of such facilities. The charges or rentals so collected shall be deposited in the treasury of the Port District, and be used to defray the reasonable expenses of the Port District, and to pay the principal and interest upon any revenue bonds issued by the Port District;
(e) enter into contracts dealing in any manner with the objects and purposes of this Act.
(Source: P.A. 89-445, eff. 2-7-96.)

(70 ILCS 1870/4.1) (from Ch. 19, par. 754.1)
Sec. 4.1. The Port District is authorized and empowered to establish, organize, own, acquire, participate in, operate, sell and transfer Export Trading Companies, whether as shareholder, partner, or co-venturer, alone or in cooperation with federal, state or local governmental authorities, federal, state or national banking associations, or any other public or private corporation or person or persons. The term "Export Trading Companies" means a person, partnership, association, public or private corporation or similar organization, whether operated for profit or not for profit, which is organized and operated principally for purposes of exporting goods or services produced in the United States, importing goods or services produced in foreign countries, conducting third-country trading or facilitating such trade by providing one or more services in support of such trade. Such Export Trading Companies and all of the property thereof, wholly or partly owned, directly or indirectly, by the District, shall have the same privileges and immunities as accorded to the District; and Export Trading Companies may borrow money or obtain financial assistance from private lenders or federal and state governmental authorities or issue bonds with the same kinds of security, and in accordance with the same procedures, restrictions and privileges applicable when the District obtains financial assistance or issues bonds for any of its other authorized purposes. Such Export Trading Companies are authorized, if necessary or desirable, to apply for certification under Title II or Title III of the Export Trading Company Act of 1982.
(Source: P.A. 84-993.)

(70 ILCS 1870/4.2) (from Ch. 19, par. 754.2)
Sec. 4.2. Purchases made pursuant to this Act shall be made in compliance with the "Local Government Prompt Payment Act".
(Source: P.A. 84-1308.)

(70 ILCS 1870/5) (from Ch. 19, par. 755)
Sec. 5.
Any public warehouse or other public storage or transportation facility owned or otherwise controlled by the Port District shall be operated by persons under contracts with the Port District. Any such contract shall reserve reasonable rentals or other charges payable to the Port District sufficient to pay the cost of maintaining, repairing, regulating and operating the facilities and to pay principal and interest upon any revenue bonds issued by the Port District and may contain such other conditions as may be mutually agreed upon. Upon the breach of any contract or if no contract is in existence as to any such facility, the District temporarily shall operate such facility until a contract for its operation can be negotiated.
(Source: P.A. 77-82.)

(70 ILCS 1870/6) (from Ch. 19, par. 756)
Sec. 6.
All leases or other contracts for operation of any public warehouse or public grain elevator or transportation facilities owned or otherwise controlled by the Port District shall be governed by the following procedure: Notice shall be given by the Port District that bids will be received for the operation of such public warehouse or public grain elevator or transportation facilities. This notice shall state the time within which and the place where bids may be submitted, the time and place of opening bids, and shall be published not more than 30 days nor less than 15 days in advance of the first day for the submission of bids in one or more newspapers designated by the Port District published and having a general circulation within the Port District; this notice shall include sufficient data for the proposed operation to enable bidders to understand the scope and nature of the operation; except that contracts which by their nature are not adapted to award by competitive bidding, such as contracts for the services of individuals possessing a high degree of personal skill, contracts for the purchase or binding of magazines, books, periodicals, pamphlets, reports and similar articles, and contracts for utility services such as water, light, heat, telephone or telegraph, are not subject to the competitive bidding requirements of this Section.
(Source: P.A. 77-82.)

(70 ILCS 1870/7) (from Ch. 19, par. 757)
Sec. 7.
Unless and until revenues from operations conducted by the Port District are adequate to meet all expenditures or unless and until otherwise determined by act of the General Assembly, the Port District shall not incur any obligations for salaries, office or administrative expenses prior to the making of appropriations to meet such expenses.
(Source: P.A. 77-82.)

(70 ILCS 1870/8) (from Ch. 19, par. 758)
Sec. 8. The District has power to acquire and accept by purchase, lease, gift, grant or otherwise any property and rights useful for its purposes and to provide for the development of channels, ports, harbors, airports, airfields, terminals, port facilities, terminal facilities, and other transportation facilities within the Port District adequate to serve the needs of commerce within the area served by the Port District. The Port District may acquire real or personal property or any rights therein in the manner, as near as may be, as is provided for the exercise of the right of eminent domain under the Eminent Domain Act, except that no property owned by any municipality within the Port District shall be taken or appropriated without first obtaining the consent of the governing body of such municipality.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 1870/8.5)
Sec. 8.5. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 1870/9) (from Ch. 19, par. 759)
Sec. 9.
The Port District may lease to others for any period of time not to exceed 50 years, upon such terms as the Board may determine, any of its real property, rights of way or privileges, or any interest therein, or any part thereof, suitable for industrial, manufacturing, commercial or harbor purposes which, in the opinion of the Board, is not needed immediately for purposes of the District.
(Source: P.A. 77-82.)

(70 ILCS 1870/10) (from Ch. 19, par. 760)
Sec. 10.
The Port District has the right and power to grant easements and permits for the use of any such real property, rights of way or privileges which in the opinion of the Board will not interfere with the use thereof by the Port District for its primary purposes. Such easements and permits may contain such conditions and retain such interest therein as the Board deems for the best interest of the District.
(Source: P.A. 77-82.)

(70 ILCS 1870/11) (from Ch. 19, par. 761)
Sec. 11.
With respect to any and all leases, easements, rights of way, privileges and permits made or granted by the Board, the Board may agree upon and collect the rentals, charges and fees that are deemed for the best interest of the District. Such rentals, charges and fees shall be used to defray the reasonable expenses of the District and to pay the principal and interest upon any revenue bonds issued by the District.
(Source: P.A. 77-82.)

(70 ILCS 1870/12) (from Ch. 19, par. 762)
Sec. 12.
The Port District may apply for and accept grants, loans or appropriations from the Federal Government or any agency or instrumentality thereof, to be used for any of the purposes of the District, including marinas and other commercial and recreational facilities, and may enter into agreements with the Federal Government in relation to such grants, loans or appropriations.
(Source: P.A. 77-82.)

(70 ILCS 1870/13) (from Ch. 19, par. 763)
Sec. 13.
The Port District may procure and enter into contracts for any type of insurance and indemnity against loss or damage to property from any cause, including loss of use and occupancy, against death or injury of any person, against employers' liability, against any act of any member, officer or employee of the Board or of the Port District in the performance of the duties of his office or employment or any other insurable risk.
(Source: P.A. 77-82.)

(70 ILCS 1870/14) (from Ch. 19, par. 764)
Sec. 14.
The Port District may borrow money for the purpose of acquiring, constructing, reconstructing, extending or improving terminals, terminal facilities, port facilities and transportation facilities thereto, and for acquiring any property and equipment useful for the construction, reconstruction, extension, improvement or operation of its terminals, terminal facilities and port and transportation facilities, and for acquiring necessary cash working funds. To evidence the obligations of the District to repay any money borrowed, the Port District, pursuant to ordinance adopted by the Board may issue and dispose of its interest bearing revenue bonds or certificates and may also issue and dispose of its interest bearing revenue bonds or certificates to refund any bonds or certificates at maturity or pursuant to redemption provisions or at any time before maturity with the consent of the holders thereof.
(Source: P.A. 77-82.)

(70 ILCS 1870/15) (from Ch. 19, par. 765)
Sec. 15.
All such bonds and certificates shall be payable solely from the revenues or income to be derived from terminals, terminal facilities or port and transportation facilities or any part thereof, may bear such date or dates, may mature at such time or times not exceeding 40 years from their respective dates, may bear interest at such rate or rates payable semiannually, may be in such form, may carry such registration privileges, may be executed in such manner, may be payable at such place or places, may be made subject to redemption in such manner and upon such terms, with or without premium as is stated on the face thereof, may be authenticated in such manner and may contain such terms and covenants, all as are provided by ordinance of the Port District.
(Source: P.A. 77-82.)

(70 ILCS 1870/16) (from Ch. 19, par. 766)
Sec. 16.
Notwithstanding the form and tenor of any such bonds or certificates and in the absence of any express recital on the face thereof that it is non-negotiable, all such bonds and certificates shall be negotiable instruments. Pending the preparation and execution of any such bonds or certificates, temporary bonds or certificates may be issued with or without interest coupons as may be provided by ordinance.
(Source: P.A. 77-82.)

(70 ILCS 1870/17) (from Ch. 19, par. 767)
Sec. 17. The bonds or certificates shall be sold by the corporate authorities of the Port District in such manner as the Board determines, except that if issued to bear interest at the maximum rate permitted in "An Act to authorize public corporations to issue bonds, other evidences of indebtedness and tax anticipation warrants subject to interest rate limitations set forth therein", approved May 26, 1970, as now or hereafter amended, the bonds shall be sold for not less than par and accrued interest, and except that the selling price of the bonds bearing interest at a rate less than the maximum rate permitted in that Act shall be such that the interest cost to the district of the money received from the bond sale shall not exceed such maximum rate annually computed to absolute maturity of such bonds or certificates according to standard tables of bond values.
(Source: P.A. 82-902.)

(70 ILCS 1870/18) (from Ch. 19, par. 768)
Sec. 18.
Before the issuance of any bonds or certificates, the Board shall fix and establish rates, charges and fees for the use of facilities acquired, constructed, reconstructed, extended or improved with the proceeds derived from the sale of such bonds, sufficient at all times with all other revenues of the district, to pay: (a) the cost of maintaining, repairing, regulating and operation of the facilities; and (b) the bonds or certificates and interest thereon as they shall become due; and (c) all sinking fund and other requirements provided by the ordinance authorizing the issuance of the bonds or certificates or as provided by any trust agreement executed to secure payment thereof.
(Source: P.A. 77-82.)

(70 ILCS 1870/19) (from Ch. 19, par. 769)
Sec. 19.
Under no circumstances shall any bonds or certificates issued by the Port District or any other obligation of the Port District be or become an indebtedness or obligation of the State of Illinois or of any other political subdivision of or municipality within the State, nor shall any such bond, certificate, or obligation be or become an indebtedness of the Port District within the purview of any constitutional limitation or provisions. Each bond and certificate shall state clearly that it does not constitute such an indebtedness or obligation but is payable solely from the revenues or income of the Port District.
(Source: P.A. 77-82.)

(70 ILCS 1870/20) (from Ch. 19, par. 770)
Sec. 20. The board may, after referendum approval, levy a tax for corporate purposes of the District annually at the rate approved by referendum, but which rate may not exceed .05% of the value of all taxable property within the Port District as equalized or assessed by the Department of Revenue.
If the Board desires to levy such a tax, it shall order that the question be submitted at a referendum to be held within the District. The Board shall certify its order and the proposition to the proper election officials, who shall submit the question to the voters at an election in accordance with the general election law. The Board shall cause the result of the referendum to be entered upon the records of the Port District. If a majority of the vote on the proposition is in favor of the proposition, the Board may thereafter levy a tax for corporate purposes at a rate not to exceed that approved by referendum but in no event to exceed .05% of the value of all taxable property within the District as equalized or assessed by the Department of Revenue.
The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall the White County
Port District levy a tax
for corporate purposes YES
annually at a rate not to
exceed ....% of the value -------------------------
of taxable property as
equalized or assessed by NO
the Department of Revenue?
--------------------------------------------------------------
(Source: P.A. 81-1489; 81-1509.)

(70 ILCS 1870/21) (from Ch. 19, par. 771)
Sec. 21. The governing and administrative body of the Port District is a Board of 3 members, to be known as the White County Port District Board. One member of the Board shall be a resident of the City of Grayville, and the other 2 members shall be residents in the area of White County outside the City of Grayville. All members of the Board shall be persons of recognized business ability. The members of the Board shall serve without compensation, but shall be reimbursed for actual expenses incurred by them in the performance of their duties. However, any member of the Board who is appointed to the office of secretary or treasurer may receive compensation fixed by the Board for services as such officer.
(Source: P.A. 80-323.)

(70 ILCS 1870/22) (from Ch. 19, par. 772)
Sec. 22.
The Governor, by and with the advice and consent of the Senate, shall appoint the members of the Board and fill any and all vacancies. If the Senate is in recess when such appointment is made, the Governor shall make a temporary appointment until the next meeting of the Senate. Of the members initially appointed by the Governor, one shall serve for an initial term expiring July 1, 1973, one for an initial term expiring July 1, 1974 and one for an initial term expiring July 1, 1975. At the expiration of the term of any member, his successor shall be appointed by the Governor in like manner and with like regard to place of residence of the appointee.
(Source: P.A. 78-246.)

(70 ILCS 1870/23) (from Ch. 19, par. 773)
Sec. 23.
After the expiration of initial terms, such successor shall hold office for the term of 3 years beginning the first day of July of the year in which the term of office commences. In the case of a vacancy during the term of office of any member, the Governor shall make an appointment for the remainder of the term vacant and until a successor is appointed and qualified. No more than 2 members of the Board may be affiliated with the same political party at the time of appointment.
(Source: P.A. 77-82.)

(70 ILCS 1870/24) (from Ch. 19, par. 774)
Sec. 24.
The Governor shall certify his appointments to the Secretary of State. Within 30 days after certification of appointment, and before entering upon the duties of his office, each member of the Board shall take and subscribe the constitutional oath of office and file it in the office of the Secretary of State.
(Source: P.A. 77-82.)

(70 ILCS 1870/25) (from Ch. 19, par. 775)
Sec. 25.
As soon as possible after appointment of the initial members, the Board shall organize for the transaction of business, select a chairman and a temporary secretary from its own number, and adopt by-laws and regulations to govern its proceedings. The initial chairman and successors shall be elected by the Board from time to time for the term of his office as a member of the Board or for the term of 3 years, whichever is shorter.
(Source: P.A. 77-82.)

(70 ILCS 1870/26) (from Ch. 19, par. 776)
Sec. 26.
Regular meetings of the Board shall be held at least once in each calendar month, the time and place of meetings to be fixed by the Board. All members of the Board must be present in person to constitute a quorum for the transaction of business. All actions of the Board shall be by ordinance or resolution. The affirmative vote of at least 2 members shall be necessary for the adoption of any ordinance or resolution. All ordinances and resolutions before taking effect shall be approved and signed by the chairman of the Board.
(Source: P.A. 78-246.)

(70 ILCS 1870/27) (from Ch. 19, par. 777)
Sec. 27.
All ordinances, resolutions and all proceedings of the Port District and all documents and records in its possession shall be public records and open to public inspection, except such documents and records as shall be kept or prepared by the Board for use in negotiations, court action or other proceedings to which the District is a party.
(Source: P.A. 77-82.)

(70 ILCS 1870/28) (from Ch. 19, par. 778)
Sec. 28. The Board shall appoint a secretary and a treasurer, who need not be members of the Board, to hold office during the pleasure of the Board, and fix their duties and compensation. Before entering upon the duties of their respective offices each shall take and subscribe the constitutional oath of office, and the treasurer shall execute a bond in the amount and with corporate sureties approved by the Board. The bond shall be payable to the District in whatever penal sum is directed by the Board, conditioned upon the faithful performance of the duties of the office and the payment of all money received by him according to law and the orders of the Board. The Board may, at any time, require a new bond from the treasurer in such penal sum as may then be terminated by the Board. The obligation of the sureties shall not extend to any loss sustained by insolvency, failure or closing of any savings or loan association or national or State bank wherein the treasurer has deposited funds if the bank or savings and loan association has been approved by the Board as a depositary for these funds. The oaths of office and the treasurer's bond shall be filed in the principal office of the Port District.
(Source: P.A. 83-541.)

(70 ILCS 1870/29) (from Ch. 19, par. 779)
Sec. 29. All funds deposited by the treasurer in any bank or savings and loan association shall be placed in the name of the Port District and shall be withdrawn or paid out only by check or draft upon the bank or savings and loan association, signed by the treasurer and countersigned by the chairman of the Board. The Board may designate any of its members or any officer or employee of the District to affix the signature of the chairman and another to affix the signature of the treasurer to any check or draft for payment of salaries or wages, and for payment of any other obligation of not more than $2,500.
No bank or savings and loan association shall receive public funds as permitted by this Section, unless it has complied with the requirements established pursuant to Section 6 of "An Act relating to certain investments of public funds by public agencies", approved July 23, 1943, as now or hereafter amended.
(Source: P.A. 83-541.)

(70 ILCS 1870/30) (from Ch. 19, par. 780)
Sec. 30.
In case any officer whose signature appears upon any bond or coupon or check or draft, issued pursuant to this Act, ceases to hold his office before the delivery thereof to the payee, his signature nevertheless shall be valid and sufficient for all purposes with the same effect as if he had remained in office until delivery thereof.
(Source: P.A. 77-82.)

(70 ILCS 1870/31) (from Ch. 19, par. 781)
Sec. 31. The Board may appoint a general manager who shall be a person of recognized ability and business experience to hold office during the pleasure of the Board. The general manager shall have management of the properties and business of the Port District and the employees thereof subject to the general control of the Board, shall direct the enforcement of all ordinances, resolutions, rules and regulations of the Board, and shall perform such other duties as may be prescribed by the Board. The Board may appoint a general attorney and a chief engineer, and shall provide for the appointment of other officers, attorneys, engineers, consultants, agents and employees when necessary. It shall define their duties and require bonds of such of them as the Board may designate. The general manager, general attorney, chief engineer, and all other officers employed pursuant to this Section shall be exempt from taking and subscribing any oath of office and shall not be members of the Board. The compensation of the general manager, general attorney, chief engineer, and all other officers, attorneys, consultants, agents and employees shall be fixed by the Board, subject to the provisions of Section 7 of this Act.
(Source: P.A. 80-323.)

(70 ILCS 1870/32) (from Ch. 19, par. 782)
Sec. 32.
The Board shall have power to pass all ordinances and make all rules and regulations proper or necessary, and to carry into effect the powers granted to the Port District, with such fines or penalties as may be deemed proper. All fines and penalties shall be imposed by ordinances, which shall be published in a newspaper of general circulation, published in the area embraced by the Port District. No such ordinance shall take effect until 10 days after publication.
(Source: P.A. 77-82.)

(70 ILCS 1870/33) (from Ch. 19, par. 783)
Sec. 33.
As soon after the end of each fiscal year as may be expedient, the Board shall cause to be prepared and printed a complete and detailed report and financial statement of the Port District operations and of its assets and liabilities and a copy thereof shall be filed with the Governor, the county clerk of the county and a copy mailed to the Mayor and City Council or President and Board of Trustees of each municipality within the Port District.
(Source: P.A. 77-82.)

(70 ILCS 1870/34) (from Ch. 19, par. 784)
Sec. 34.
No civil action shall be commenced in any court against the District by any person for any injury to his person, unless it is commenced within one year from the date that the injury was received or the cause of action accrued. Within 6 months from the date that any injury was received or such cause of action accrued, any person who is about to commence any civil action in any court against the Port District for damages on account of any injury to his person shall file in the office of the secretary of the Board either by himself, his agent, or attorney, a statement, in writing, signed by himself, his agent, or attorney, giving the name of the person to whom the cause of action has accrued, the name and residence of the person injured, the date and about the hour of the accident, the place or location where the accident occurred and the name and address of the attending physician, if any. If such statement is not filed as provided, any such civil action commenced against the District shall be dismissed and the person to whom any cause of action accrued for any personal injury shall be forever barred from further suing.
(Source: P.A. 77-82.)

(70 ILCS 1870/35) (from Ch. 19, par. 785)
Sec. 35.
The Board shall investigate conditions in which it has an interest within the Port District, the enforcement of its ordinances, rules and regulations, and the action, conduct and efficiency of all officers, agents and employees of the Port District. In the conduct of such investigations the Board may hold public hearings on its own motion, and shall do so on complaint or petition of any municipality within the District. Each member of the Board shall have power to administer oaths. The secretary, by order of the Board, shall issue subpoenas to secure the attendance and testimony of witnesses, and the production of books and papers relevant to such investigations and to any hearing before the Board or any member thereof. Any circuit court, upon application of the Board, or any member thereof, may compel the attendance of witnesses, the production of books and papers, and giving of testimony before the Board or before any member thereof or any officers' committee appointed by the Board, by attachment for contempt or otherwise in the same manner as the production of evidence may be compelled before the Court.
(Source: P.A. 77-82.)

(70 ILCS 1870/36) (from Ch. 19, par. 786)
Sec. 36. All final administrative decisions of the Board shall be subject to judicial review pursuant to the provisions of the Administrative Review Law, and all amendments and modifications thereof, and the rules adopted pursuant thereto. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 82-783.)

(70 ILCS 1870/37) (from Ch. 19, par. 787)
Sec. 37. If any provision of this Act is held invalid such provision shall be deemed to be excised from this Act and the invalidity thereof shall not affect any of the other provisions of this Act. If the application of any provision of this Act to any person or circumstance is held invalid it shall not affect the application of such persons or circumstances other than those as to which it is invalid. The provisions of this Act shall not be considered as impairing, altering, modifying, repealing or superseding any of the jurisdiction or powers of the Illinois Commerce Commission or of the Department of Natural Resources under the Rivers, Lakes, and Streams Act. This Act shall be construed broadly and liberally to effectuate its purpose of improving the prosperity of the Port District by facilitating the removal and marketing of its raw materials and the development of industrial, mining and transportation employment.
(Source: P.A. 89-445, eff. 2-7-96.)

(70 ILCS 1870/38) (from Ch. 19, par. 788)
Sec. 38.
The provisions of the "Illinois Municipal Code", approved May 29, 1961, as amended, shall not be effective within the District insofar as the provisions of such Act conflict with the provisions of this Act or grant substantially the same powers to any municipal corporation as are granted to the Port District by this Act.
(Source: P.A. 77-82.)



70 ILCS 1905/ - Railroad Terminal Authority Act.

(70 ILCS 1905/1) (from Ch. 114, par. 361)
Sec. 1. Short title. This Act shall be known and may be cited as the Railroad Terminal Authority Act.
(Source: Laws 1957, p. 786.)

(70 ILCS 1905/2) (from Ch. 114, par. 362)
Sec. 2. Declaration of public purpose.
It is hereby found and declared that there exist in cities within this State, having a population of 500,000 or more inhabitants as determined by the last preceding Federal census, Railroad Terminal Areas, as defined herein; that such Railroad Terminal Areas contribute to the growth of blight in adjacent and surrounding areas; prevent the restoration and proper development of such areas necessary to promote the safety, health, welfare, comfort and convenience of its inhabitants; depress land values in adjacent and surrounding areas; unnecessarily isolate areas of unused land making it unavailable for any other use; obstruct the continuity of public roads and streets; create traffic congestion upon public roads and streets; cause undue delay and expense in the transportation of persons and property; and retard the proper economic and civic growth and development of the City; that in order to eradicate the undesirable conditions herein found to exist in such Railroad Terminal Areas, and thereby encourage the efficient and economic development of adjacent and surrounding areas and provide efficient and convenient terminal facilities in connection with the transportation of persons and property, it is hereby found and declared to be necessary and desirable to make possible the relocation of railroad freight facilities to outlying areas, the consolidation of railroad terminals and terminal facilities and the proper civic, manufacturing, commercial, business and residential development of the acreage to be so released; and that the eradication and elimination of these conditions and the acquisition, consolidation and redevelopment of land thereby released in the manner provided in this Act is hereby declared to be a public use essential to the public interest.
(Source: Laws 1957, p. 786.)

(70 ILCS 1905/3) (from Ch. 114, par. 363)
Sec. 3. Definitions.
The following terms, wherever used or referred to in this Act, shall have the following respective meanings, unless in any case a different meaning clearly appears from the context:
(a) "Authority" means a Railroad Terminal Authority created pursuant to this Act.
(b) "Commissioner" or "Commissioners" shall mean a commissioner or commissioners of a Railroad Terminal Authority, including the Chairman.
(c) "City" means a city having a population of 500,000 or more inhabitants as determined by the last preceding Federal census.
(d) "Railroad Terminal Area" means any area or areas within the territorial limits of a City which, by reason of location and use of Railroad Terminals, Terminal Facilities and Freight Facilities, widespread areas of trackage, and deleterious or obsolete land use, or any combination of these factors, contributes to the growth of blight in adjacent and surrounding areas; impairs or retards the restoration and proper development of such areas necessary to promote the safety, health, welfare, comfort and convenience of its inhabitants; depresses land values in adjacent and surrounding areas; unnecessarily isolates areas of unused land making it unavailable for any other use; obstructs the continuity of public roads and streets; creates traffic congestion upon public roads and streets; causes undue delay and expense in the transportation of persons and property; and substantially impairs or retards the proper economic and civic growth and development of a City.
(e) "Railroad Terminal" means a public place, station or depot (other than an airport or harbor), for receiving and discharging passengers, receiving and delivering baggage, mail, or express matter and for any combination of such purposes, in connection with the transportation of persons and property by public carriers.
(f) "Terminal Facilities" means all lands, trackage, switching and servicing facilities, buildings, structures, improvements, equipment and appliances useful in the operation of terminals for passenger traffic, for handling and transporting baggage, mail and express matter, and for the accommodation of the public having access to terminals.
(g) "Freight Facilities" means freight yards, freight houses, warehouses and other buildings, structures and improvements used in connection with the shipment, storage and handling of freight by railroad and motor carriers.
(Source: Laws 1959, p. 1795.)

(70 ILCS 1905/4) (from Ch. 114, par. 364)
Sec. 4. Method of creating Authority. The city council of any City, by resolution adopted by majority of its members, may determine that there is need and that it is in the best interest of the public that a Railroad Terminal Authority be organized in that city to exercise the powers and authority prescribed by this Act and it shall therein set forth the name of the Railroad Terminal Authority to be created hereunder, provided, however, that the words "Railroad Terminal Authority" shall form part of its name.
Within 30 days after the adoption of the resolution, it shall be the duty of the mayor of the city adopting the resolution to file in the office of the recorder in the county in which the city adopting the resolution is located a certified copy of such resolution.
Upon such filing in the office of the Recorder of Deeds the Railroad Terminal Authority shall be deemed to be organized as a municipal corporation and body politic.
(Source: P.A. 83-358.)

(70 ILCS 1905/5) (from Ch. 114, par. 365)
Sec. 5. Commissioners. As soon as possible after the filing in the office of the recorder of the resolution organizing the Railroad Terminal Authority, the mayor of the city shall appoint 7 commissioners. One of the persons so appointed as Commissioner shall be designated by the mayor as chairman of the Board of Commissioners and shall be appointed for a term of 6 years, and the remaining commissioners shall be appointed for initial terms of 1, 2, 3, 4, 5 and 6 years. The appointment of the Chairman of the Board of Commissioners and the other 6 members thereof shall be subject to the approval of the city council of the city. Upon the approval of such appointments, as aforesaid, the persons so appointed shall constitute the Board of Commissioners of the Railroad Terminal Authority and upon taking the oath of office as hereinafter provided shall be deemed to have qualified and be empowered to exercise the powers and authority prescribed in this Act.
At the expiration of the term of each of the Commissioners, including the Chairman, and of each succeeding Commissioner, or in the event of a vacancy, resignation, removal or refusal to act, the Mayor of the city shall appoint a successor, in the same manner as hereinabove provided for the appointment of initial members, to hold office in the case of a vacancy occurring for whatever reason for the unexpired term, or in the case of expiration, for a term of 6 years, and until his successor is appointed and has qualified. Any commissioner may be appointed to succeed himself.
(Source: P.A. 83-358.)

(70 ILCS 1905/6) (from Ch. 114, par. 366)
Sec. 6. Oath of Commissioners.
Each person appointed as a member of the Board of Commissioners, shall qualify by taking and subscribing to an oath to uphold the Constitution of the United States and of the State of Illinois and to well and faithfully discharge his duties, which oath shall be filed with the Secretary of the Authority.
Commissioners shall be persons experienced in railroad operation, real estate management, construction or finance. No person who is appointed as a Commissioner of a Railroad Terminal Authority shall have a financial interest in the creation of or in the continued existence of the Authority. No Commissioner shall have or acquire any interest, direct or indirect, in any contract or proposed contract of the Railroad Terminal Authority, or in any land, building or buildings, or other property or facilities in which the Railroad Terminal Authority has an interest. The ownership of stock or any financial interest in or position with a railroad or other corporation shall not disqualify any person as a Commissioner. If any Commissioner at any time holds or controls an interest, direct or indirect, in any property which the Railroad Terminal Authority is about to acquire, or if he occupies a position with a railroad, he shall disclose the same in writing to the Authority and such disclosure shall be entered upon the minutes of the Board of Commissioners.
(Source: Laws 1957, p. 786.)

(70 ILCS 1905/7) (from Ch. 114, par. 367)
Sec. 7. Compensation of Commissioners.
Each Commissioner, including the Chairman, shall receive the sum of $100.00 for each regular or special meeting of the Commissioners which he attends, but no Commissioner, except as hereinafter provided, shall receive more than $5,000.00 in any calendar year. In addition to the foregoing each Commissioner, including the Chairman, shall be reimbursed for any necessary expenditures made in connection with the performance of his duties as a Commissioner.
(Source: Laws 1957, p. 786.)

(70 ILCS 1905/8) (from Ch. 114, par. 368)
Sec. 8. Board of Commissioners.
The Commissioners appointed in pursuance of the foregoing provisions of this Act shall constitute the Board of Commissioners of the Railroad Terminal Authority. The government, control and management of the affairs of the Railroad Terminal Authority shall be vested in the Board of Commissioners and such Board shall possess and exercise all of the powers granted under this Act and such other powers not inconsistent with this Act, as may be necessary to effectuate the purposes of this Act.
The Board of Commissioners shall elect or appoint a Secretary, Treasurer and Executive Director and such other officers as they deem necessary and fix the term of office for each. The Secretary, Treasurer and Executive Director and such other officers may, but need not be Commissioners. The Board of Commissioners may elect or appoint the Chairman of the Board of Commissioners as Executive Director of said Authority and fix his compensation as Executive Director prior to the time of his entering upon any of the duties as Executive Director, which compensation shall be in addition to any compensation said Chairman may be entitled to as a member of the Board of Commissioners, and such compensation shall not be changed during his term of office. The Executive Director shall devote his entire time to the business and affairs of the Commission and shall have no other gainful employment. In the event that the Chairman is elected or appointed Executive Director of the Authority, his term of office shall coincide with his term of office as Chairman of the Board of Commissioners. Compensation of the Secretary and Treasurer and such other officers as the Board of Commissioners may provide for shall be fixed by the Board of Commissioners prior to the time of entering upon the duties of their respective offices and shall not be changed during the term of office of any such officer, and in the event any such officer is a Commissioner the compensation shall be in addition to any compensation said officer is entitled to receive as a Commissioner.
The Board of Commissioners shall adopt a corporate seal, by-laws, and rules and regulations suitable to the purposes of this Act, which shall provide a time for the election of officers and of other regular and special meetings of the Commissioners, and shall contain the rules for the transaction of other business of such Railroad Terminal Authority and for amending such by-laws, rules and regulations.
Said Board of Commissioners shall have full powers to pass all necessary ordinances, resolutions, rules and regulations for the proper management and conduct of the business of said Board of Commissioners and of said Railroad Terminal Authority and for carrying into effect the object for which such Railroad Terminal Authority is created.
(Source: Laws 1957, p. 786.)

(70 ILCS 1905/9) (from Ch. 114, par. 369)
Sec. 9. Quorum.
Four (4) members of the Board of Commissioners shall constitute a quorum for the transaction of the business thereof. The concurring vote of four (4) members of the Board of Commissioners shall be required for the exercise of any of the powers granted by this Act. The Chairman, if present, shall be entitled to vote on all matters to be passed upon at a meeting of the Board of Commissioners. All records of the Authority shall be open to public inspection at all reasonable hours.
(Source: Laws 1957, p. 786.)

(70 ILCS 1905/10) (from Ch. 114, par. 370)
Sec. 10. Records and accounts. A Railroad Terminal Authority shall provide for the proper safekeeping of its records and shall keep a minute book for the recording of the corporate action of the Board. A complete record of the meetings and proceedings of the Board shall be kept in such minute book and such minutes shall be signed by the Secretary of the Railroad Terminal Authority or, in his absence, by such other officer as may be designated by the Board. The Authority shall keep a true and accurate account of its receipts and disbursements and an annual audit shall be made of its books, records and accounts. All officers and employees authorized to receive or retain the custody of money or to sign vouchers, checks, warrants, or evidences of indebtedness on behalf of the Authority, shall furnish surety bond for the faithful performance of their duties and the faithful accounting of all moneys that may come into their hands, in an amount to be fixed and in a form to be approved by the Board of Commissioners.
(Source: Laws 1957, p. 786.)

(70 ILCS 1905/11) (from Ch. 114, par. 371)
Sec. 11. Treasurer - Depositary of funds. The Treasurer of a Railroad Terminal Authority shall be the legal custodian of all funds derived from the issuance of bonds provided for under this Act and all revenues derived from the operation of any project under this Act and of all other revenues from whatever source received. The Treasurer shall keep all funds and moneys belonging to the Railroad Terminal Authority in such places of deposit as may be designated by resolution of the Board, provided, however, that only a savings and loan association or a regularly organized State or national bank may be designated as a depositary. When a bank or savings and loan association has been designated as a depositary it shall continue as such depositary until ten (10) days have elapsed after a new depositary is designated and has qualified by furnishing the statements of resources and liabilities as required by this Section. When a new depositary is designated, the Board of Commissioners shall notify the surety of the Treasurer of that fact, in writing, at least five (5) days before the transfer of funds. The Treasurer shall be discharged from responsibility for all funds or money which he deposits in a designated bank or savings and loan association while the funds and money are so deposited.
No bank or savings and loan association shall receive public funds as permitted by this Section, unless it has complied with the requirements established pursuant to Section 6 of "An Act relating to certain investments of public funds by public agencies", approved July 23, 1943, as now or hereafter amended.
(Source: P.A. 83-541.)

(70 ILCS 1905/12) (from Ch. 114, par. 372)
Sec. 12. Employees-Aid by city.
The Board of Commissioners may employ such technical, professional, and clerical assistants as are necessary and expedient for the proper performance of its duties and for the accomplishment of the objects and purposes of the Authority. The duties, salaries, fees, or other compensation of any such employees shall be fixed and determined by the Board of Commissioners.
For the purpose of aiding and cooperating with a Railroad Terminal Authority, the City in which the Authority is organized may assign or loan any of its employees, whether under Civil Service or not, to the Railroad Terminal Authority to aid in the performance of any of the work of the Railroad Terminal Authority, and may provide necessary office space, equipment or other facilities for the Railroad Terminal Authority.
Any such employees so assigned or loaned who are members or beneficiaries of any existing pension or retirement system or who have been appointed to positions in the service of such City under rules and classifications of any Civil Service Commission shall have the same status with respect thereto after assignment to the Railroad Terminal Authority.
To facilitate the Railroad Terminal Authority in aid of any project undertaken by it the City in which the Authority is organized may make available to the Railroad Terminal Authority the services of its engineering staff and facilities.
(Source: Laws 1957, p. 786.)

(70 ILCS 1905/13) (from Ch. 114, par. 373)
Sec. 13. Donations and grants by city.
This Act being designed to effect a public use and purpose, the City creating the Railroad Terminal Authority may make donations of property, real or personal, or cash grants to the Railroad Terminal Authority from any funds now or hereafter available for that purpose in such amount or amounts as it may deem proper and appropriate in aiding the Railroad Terminal Authority to effectuate the purpose of its creation. Such city, in addition to any powers it has or may have under other laws, shall have power to apply for and accept grants and loans from the Federal government or any agency or instrumentality thereof, to be used for any of the purposes of the Authority and such city or the Authority may enter into any agreement with the Federal government in relation to such grants or loans.
(Source: Laws 1957, p. 786.)

(70 ILCS 1905/14) (from Ch. 114, par. 374)
Sec. 14. Municipal corporation-Powers.
A Railroad Terminal Authority shall be a municipal corporation and shall constitute a body both corporate and politic separate and apart from any other municipal corporation, or any other public or governmental agency. It may sue and be sued, plead and be impleaded, and have a seal and alter the same at pleasure, have perpetual succession, make and execute contracts, leases, deeds, and other instruments necessary or convenient to the exercise of its powers, and make and from time to time amend and repeal its by-laws, rules and regulations not inconsistent with this Act. In addition, it shall have the following public and essential governmental powers and functions and all other powers incidental or necessary to carry out and effectuate such express powers, provided none of such powers shall be exercised in a manner that would result in the imposition of an undue burden on interstate or intrastate commerce:
(a) to acquire any area or areas lying wholly within the territorial limits of the City in which the Authority is organized which the Board of Commissioners shall determine to be a Railroad Terminal Area, as provided in this Act, together with any additional property which the Board of Commissioners in its determination under Section 15 of this Act deems necessary for the construction of a railroad terminal and facilities appurtenant thereto;
(b) to clear any such area or areas so acquired by demolition or removal of existing terminals, Terminal Facilities, Freight Facilities, or other buildings and structures thereon; and to install, repair, construct or reconstruct streets, utilities, and site improvements essential to the preparation of the area in accordance with a plan of redevelopment;
(c) to construct, reconstruct, improve, own, operate and maintain a new railroad terminal, Terminal Facilities and the approaches thereto for public service and to provide rules and regulations for the operation and maintenance thereof;
(d) to enter into contracts for the operation, maintenance, and management of such terminal, Terminal Facilities and the approaches thereto;
(e) to enter into leases and contracts with any railroad company or railroad companies entering or hereafter entering the City in which the Authority is organized, for the use by such railroad company or railroad companies of said terminal, Terminal Facilities and the approaches thereto for such rentals and upon such terms and conditions as may be agreed upon by such railroad company or railroad companies and the Authority, and such leases or contracts may also provide that the Authority acquire any property rendered unnecessary or useless for railroad purposes as a direct result of acquisitions or the construction or operation of a new railroad terminal. Said terminal, Terminal Facilities and the approaches thereto shall be under the control and management of the Railroad Terminal Authority but any lease or contract entered into pursuant to this subparagraph (e) or pursuant to resolution adopted by the Board of Commissioners by vote of a majority of its members, may vest in a committee or other body composed of representatives of any and all interested parties including but not limited to representatives of any railroad company or companies affected hereunder, such powers as may be specified in such contract or lease for supervising and controlling the construction, reconstruction, improvement, maintenance, management and operation of said terminal, Terminal Facilities and the approaches thereto.
(f) whenever (1) three-fourths of the railroad companies owning, and (2) three-fourths of the railroad companies operating or using Railroad Terminals within any Railroad Terminal Area or Areas as established by this Act have agreed with the Authority to occupy and use the new railroad terminal, the Authority shall have power to require if deemed necessary or desirable to promote the public safety and welfare, any other railroad company or railroad companies entering or hereafter entering the Railroad Terminal Area or Areas in the City in which the Authority is organized to use such new terminal, Terminal Facilities and approaches thereto, owned and operated by the Authority, on such terms and conditions as may be prescribed by the Authority which shall be fair and reasonable, and in this connection, to require any such railroad company or railroad companies to relocate and re-arrange its or their tracks to the extent deemed necessary. The power of the Authority to require such railroad company or railroad companies to so remove or relocate its or their tracks shall be exercised only upon such terms and conditions as the Authority and such railroad company or railroad companies may agree upon, or in default of such an agreement, upon such terms and conditions as the Authority may prescribe which shall be fair and reasonable.
(g) to operate or enter into contracts and leases for the operation of any restaurant, store or other enterprise of any sort associated with a terminal;
(h) to make provisions for offstreet parking facilities;
(i) to rent such space in the terminal as from time to time may not be needed for railroad purposes for such other purposes as the Board of Commissioners may determine and to execute leases evidencing such rental agreements;
(j) to fix (subject to the provisions of subparagraph (e) of this Section) rents, rates and charges for the use of the terminal, Terminal Facilities and approaches thereto, and other facilities owned and operated by the Authority;
(k) to convey real property acquired pursuant to this Act and not required in the operation and maintenance of the terminal, Terminal Facilities and approaches thereto, for use in accordance with a redevelopment plan;
(l) to employ and discharge without regard to any Civil Service Act, engineering, architectural, construction, legal and financial experts and such other employees as may be necessary in its judgment to carry out the purposes of this Act and to fix compensation for such employees, and enter into contracts for the employment of any person, firm or corporation, and for professional services necessary or desirable for the accomplishment of the objects and purposes of the Authority and the proper administration, management, protection and control of its property;
(m) to procure and enter into contracts for any type of insurance or indemnity against loss or damage to property from any cause, including loss of use and occupancy, against death or injury of any person, against employer's liability, against any act of any member, officer or employee of the Railroad Terminal Authority in the performance of the duties of his office or employment or any other insurable risk, as the Board of Commissioners in its discretion may deem necessary;
(n) to accept donations, contributions, capital grants or gifts from any individuals, associations, municipal and private corporations, the State of Illinois or any agency thereof, and the United States of America, or any agency or instrumentality thereof, for or in aid of any of the purposes of this Act and to enter into agreements in connection therewith;
(o) to borrow money from time to time and in evidence thereof to issue and sell revenue bonds in such amount or amounts as the Board of Commissioners may determine, to provide funds for the acquisition of the area or areas, the demolition and removal of buildings and other structures thereon, and for constructing, reconstructing, improving, operating and maintaining a railroad terminal, Terminal Facilities, and approaches thereto and other facilities, and to pay all costs and expenses incident thereto, including, but without in any way limiting the generality of the foregoing, architectural, engineering, legal and financing expense, which may include an amount sufficient to meet the interest charges on such revenue bonds during such period or periods as may elapse prior to the time when the project or projects may become revenue producing and for one year in addition thereto; and to refund and refinance, from time to time, revenue bonds so issued and sold, as often as may be deemed to be advantageous by the Board of Commissioners;
(p) to anticipate the sale of revenue bonds to borrow money to be repaid from the proceeds of revenue bonds when sold.
(Source: Laws 1957, p. 786.)

(70 ILCS 1905/14.1) (from Ch. 114, par. 374.1)
Sec. 14.1. Purchases made pursuant to this Act shall be made in compliance with the "Local Government Prompt Payment Act", approved by the Eighty-fourth General Assembly.
(Source: P.A. 84-731.)

(70 ILCS 1905/15) (from Ch. 114, par. 375)
Sec. 15. Determination of area. Whenever the Board of Commissioners determines that a particular area is a Railroad Terminal Area, as herein defined, and should be acquired pursuant to the provisions of this Act, such determination together with an accurate description of the area included in such determination and the date on which the determination was made shall be set forth in the records of the Authority. Any such determination may include additional property situated outside the Railroad Terminal Area which the Board of Commissioners determines is necessary to be acquired in connection with the construction of a railroad terminal and facilities appurtenant thereto. The area may be enlarged, from time to time, as the Board of Commissioners may determine. Each such determination shall be evidenced by a resolution adopted by at least four (4) members of the Board of Commissioners and a certified copy of such resolution shall be delivered to the city council of the city in which the Authority is organized. No such determination shall be of any force or effect until such time as it has been approved by the city council of that city, and after such approval a certified copy of such approval and resolution of the Authority shall be filed in the office of the recorder.
(Source: P.A. 83-358.)

(70 ILCS 1905/16) (from Ch. 114, par. 376)
Sec. 16. Acquisition of area. Upon approval of the determination as provided in the preceding section, the Railroad Terminal Authority may proceed to acquire by gift, purchase, legacy, or by the exercise of the power of eminent domain the fee simple title to the real property located within the area or areas described in such determination including easements and reversionary interests in the streets, alleys and other public places and personal property, required for its purposes, and title thereto shall be taken in the corporate name of the Authority. Any such property which is already devoted to a public use may nevertheless be acquired, provided that no property belonging to the United States of America or the State of Illinois may be acquired without the consent of such governmental unit. No property devoted to a public use belonging to a corporation subject to the jurisdiction of the Illinois Commerce Commission may be acquired without a prior finding by the Illinois Commerce Commission that the taking would not result in the imposition of an undue burden on intrastate commerce and until the agreements with 3/4 of the railroad companies owning and 3/4 of the railroad companies operating or using Railroad Terminals as provided in subsection (f) of Section 14 of this Act have been obtained, and provided further that obligations heretofore imposed upon any such corporation by the State of Illinois or the United States of America shall remain in force. Condemnation proceedings shall be in all respects in accordance with the Eminent Domain Act. All land and appurtenances thereto, acquired or owned by the Authority are to be deemed acquired or owned for a public use or public purpose.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 1905/16.5)
Sec. 16.5. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 1905/17) (from Ch. 114, par. 377)
Sec. 17. Redevelopment plan.
At any time after the approval of the determination as provided in Section 15 hereof, the Board of Commissioners shall draw up or have submitted for its approval a plan of redevelopment for the designated area and shall submit the same to the city council of the City in which the Authority is organized for its approval. The Authority shall not make a sale or conveyance of any part of the real property in the area until such time as the plan has been so approved. The preparation and approval of a plan for the development of the land which may be conveyed pursuant to Sections 18 and 19 of this Act shall not be considered a condition precedent to the right of the Authority to acquire the area as provided in Section 16 hereof.
(Source: Laws 1957, p. 786.)

(70 ILCS 1905/18) (from Ch. 114, par. 378)
Sec. 18. Conveyance for public use.
Subject to the preceding Section, and whenever the Authority has acquired title to, and possession of, any or all real property within the designated area, the Authority (1) may convey to the City in which the area is located and with or without any monetary consideration therefor, such parts thereof as are to be laid out into streets and alleys; (2) may convey to that City or to any public body having jurisdiction over schools, parks or playgrounds in the designated area, such parts of such real property for use for parks, playgrounds, schools and other public purposes as the Authority may provide for in its plan of redevelopment, and at such price or prices as the Authority and the proper officials of such public bodies may agree upon; and (3) may grant easements for public utilities, sewers, and other similar facilities, with or without consideration therefor.
The proceeds from the sale of any real property by the Authority pursuant to this Section shall be placed in a sinking fund to be created by the Authority for the retirement of revenue bonds issued by the Authority pursuant to this Act.
(Source: Laws 1957, p. 786.)

(70 ILCS 1905/19) (from Ch. 114, par. 379)
Sec. 19. Conveyance for private redevelopment.
Subject to the provisions of Section 17 hereof, the Authority may at such times as it deems expedient transfer and sell the fee simple title, or such lesser estate as the Authority may have acquired, to all or any part of the real property within the designated area not disposed of in accordance with Section 18 hereof and not required for the construction, operation and maintenance of a railroad terminal, Terminal Facilities and approaches thereto, to any individual, association, or corporation, organized under the laws of this State or of any other State or country upon such terms and conditions as the Board of Commissioners may determine, to be used in accordance with an approved plan of redevelopment as hereinabove provided. To assure that the real property so sold is used in accordance with the approved plan of redevelopment, the Authority shall inquire into and satisfy itself concerning the financial ability of the purchaser to complete the redevelopment in accordance with the approved plan and shall require the purchaser to execute in writing such undertakings as the Authority may deem necessary to obligate the purchaser: (1) to use the land for the purposes designated in the approved plan, (2) to commence and complete the building of the improvements within the periods of time which the Authority fixes as reasonable, and (3) to comply with such other conditions as are necessary to carry out the purposes of this Act. Any such area may be sold either as an entirety or in such parcels as the Authority shall deem expedient. It shall not be necessary that title be acquired to all real property within the designated area before the sale of a part thereof may be made as provided herein.
The proceeds from the sale of any real property by the Authority, pursuant to this Section shall be placed in a sinking fund to be created by the Authority for the retirement of bonds issued pursuant to this Act.
(Source: Laws 1957, p. 786.)

(70 ILCS 1905/20) (from Ch. 114, par. 380)
Sec. 20. Revenue bonds. Whenever and as often as the Board of Commissioners determines to issue bonds as provided in this Act, it shall adopt a resolution describing in a general way the area to be acquired, the nature of the improvements thereon, the disposition to be made of such improvements and a description of any new buildings or other facilities to be constructed thereon. Such description shall not prohibit the Board of Commissioners from making such changes as may be necessary or convenient in the discretion of the Board of Commissioners.
The resolution shall set out the total estimated cost of the project, determine the period of usefulness and fix the amount of revenue bonds to be issued, the date or dates of maturity, the dates on which interest is payable, the sinking fund provisions and all other details in connection with such bonds. The Board shall determine and fix the rate of interest of any revenue bonds issued hereunder in such resolution or in any supplemental resolution adopted by the Board prior to the issuance thereof. The resolution, trust agreement or other contract entered into with the bondholders may contain such covenants, including restrictions concerning the issuance of additional revenue bonds thereafter, as may be deemed necessary or advisable for the assurance of the payment of the bonds thereby authorized.
All bonds shall be issued in the name of the Railroad Terminal Authority and shall have and are hereby declared to have all the qualities and incidents of negotiable instruments under the laws of this State.
Bonds issued under this Act, whether original issue or issues or refunding, may be issued as serial or term bonds, shall be of such denomination or denominations and form, including interest coupons to be attached thereto, shall be payable at such place or places and bear such date as the Board of Commissioners shall fix by the resolution authorizing such bonds and shall mature within a period to be determined by the Board, and may be redeemable prior to maturity with or without premium, at the option of the Board of Commissioners, upon such terms and conditions as the Board of Commissioners shall fix by the resolution authorizing the issuance of such bonds. The Board of Commissioners may provide for the registration of such bonds in the name of the owner as to the principal alone or as to both principal and interest upon such terms and conditions as the Board of Commissioners may determine. All Bonds issued hereunder by any Railroad Terminal Authority shall be sold in any manner the Authority may determine and at such price that the interest cost to the Authority of the proceeds of such bonds shall not exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, payable semiannually, computed to maturity and shall be sold in such manner and at such time or times as the Board of Commissioners shall determine.
Bonds issued by a Railroad Terminal Authority and the interest thereon, shall be payable solely from the revenues derived from (1) the sale or sales of any real property pursuant to this Act, and (2) the operation, management or use of the terminal, Terminal Facilities or other facilities acquired or to be acquired by the Authority, which revenue shall include payments received under any leases or other contracts for the use of the terminal, Terminal Facilities or other facilities, or any part thereof. All bonds shall recite in the body thereof that the principal and interest thereon are payable solely from the revenues pledged to pay the same and shall state on their face that it is not an indebtedness of the Authority or a claim against the property of such Authority.
The bonds shall be executed in the name of the Authority by the Chairman of the Board of Commissioners or by such other officer of the Authority as the Board, by resolution, may direct, (or a facsimile signature of such officer may be imprinted, engraved or otherwise produced thereon) and be attested by the Secretary, or by such other officer of the Authority as the Board, by resolution, may direct, and shall be sealed with the Authority's corporate seal (or a facsimile of the seal may be imprinted, engraved or otherwise reproduced thereon). The interest coupons attached to such bonds shall be executed by the facsimile signatures of the persons who shall execute the bonds. The Chairman and Secretary or other officers of the Authority executing the bonds shall adopt for their own signatures, their respective facsimile signatures appearing on such coupons. In case any officer whose signature appears on the bonds or coupons shall cease to be such officer before delivery of such bonds, such signature shall nevertheless be valid and sufficient for all purposes, the same as if said officer had remained in office until such delivery.
In its discretion, the Railroad Terminal Authority may, from time to time, as often as it may deem to be advantageous, issue refunding bonds to refund its bonds prior to their maturity, refund its outstanding matured bonds, refund matured coupons evidencing interest upon its outstanding bonds, refund interest at the coupon rate upon its outstanding matured bonds that has accrued since the maturity thereof, and refund its bonds which by their terms are subject to call or redemption before maturity. All bonds redeemed or purchased in accordance with this Act shall forthwith be cancelled and shall not be again issued.
To secure the payment of any or all revenue bonds and for the purpose of setting forth the covenants and undertakings of the Authority in connection with the issuance of revenue bonds and the issuance of any additional revenue bonds payable from such revenue income to be derived from (1) the sale or sales of any property pursuant to this Act, and (2) the operation, management or use of the terminal, Terminal Facilities or other facilities acquired or to be acquired by the Authority, the Authority may execute and deliver a trust agreement or agreements except that no lien upon any physical property of the Authority shall be created thereby.
The proceeds from the sale of bonds hereunder shall be paid to the Treasurer of the Railroad Terminal Authority or, in the event that a trust agreement is executed and delivered by the Authority, then and in such event, the proceeds from the sale of bonds hereunder shall be paid to the trustee or trustees specified in any such trust agreement.
The resolution shall provide for the creation of a sinking fund account into which shall be payable from the revenues of such project, from month to month as such revenues are collected, such sums in excess of the cost of maintenance and operation of the project and the costs of administration of the Authority, as will be sufficient to comply with the covenants of the bond resolution and sufficient to pay the accruing interest and retire the bonds at maturity. The Board of Commissioners, in such resolution, may provide for such other accounts as it may deem necessary for the sale of the bonds. The monies in said accounts shall be applied in the manner provided by the resolution, the trust agreement or other contract with the bondholders.
No bond issued under this Act shall constitute a debt of the Authority or of the City creating the Authority or of any other public body, but shall be payable solely from the revenues of the Authority as provided in this Act.
From and after the issuance of bonds as herein provided it shall be the duty of the Board of Commissioners to establish and fix rates, rentals, fees and charges for the use of the terminal, Terminal Facilities or other facilities, or any part thereof, owned and operated by the Authority, which when added to the proceeds from the sale of any property pursuant to this Act and from the income and revenue from any and all leases entered into between the Authority and the railroad company or companies shall be sufficient at all times to pay maintenance and operation costs and to pay the accruing interest and retire the bonds at maturity and to make all payments to all accounts created by any bond resolution and to comply with all covenants of any bond resolution. However, the Board of Commissioners shall not have the duty or be empowered to make any change in any lease or contract entered into with any railroad company without the prior written consent of that railroad company.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-4.)

(70 ILCS 1905/21) (from Ch. 114, par. 381)
Sec. 21. Bondholders legal action. Any trust agreement or agreements entered into with or for the benefit of the bondholders may prescribe by whom or on whose behalf action may be taken by the bondholders, and in the absence of any such provision in the trust agreement or agreements, any holder of a bond or bonds, or of any of the coupons of any bond or bonds, issued under the provisions of this Act, subject only to a contractual restriction binding upon any such bondholder or holders, may:
(a) By mandamus, injunction, or other civil action, compel the Authority, and the member or members, officers, agents or employees thereof, to perform each and every term, provision and covenant contained in any resolution, trust agreement or contract with or for the benefit of such bondholder, and to require the carrying out of any or all such covenants and agreements of the Authority and the fulfillment of all duties imposed upon said Authority by this Act.
(b) By civil action, sue to enjoin any acts or things which may be unlawful, or in violation of any of the rights of said bondholder.
(Source: P.A. 83-345.)

(70 ILCS 1905/22) (from Ch. 114, par. 382)
Sec. 22. Bonds legal investment.
The State and all counties, cities, villages, incorporated towns and other municipal corporations, political subdivisions and public bodies, and public officers of any thereof, all banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies and other persons carrying on a banking business, all insurance companies, insurance associations and other persons carrying on an insurance business, and all executors, administrators, guardians, trustees and other fiduciaries may legally invest any sinking funds, moneys or other funds belonging to them or within their control in any revenue bonds issued pursuant to this Act, it being the purpose of this section to authorize the investment in such revenue bonds of all sinking, insurance, retirement, compensation, pension and trust funds, whether owned or controlled by private or public persons or officers.
(Source: Laws 1957, p. 786.)

(70 ILCS 1905/23) (from Ch. 114, par. 383)
Sec. 23. Contractor's insurance.
Any contract let for the construction, repair, alteration, or improvement of any building or buildings, the demolition thereof, or removal of debris resulting therefrom, or any other contract let for any other type of construction or repair work, shall contain provisions requiring the contractor or other person, firm or corporation undertaking such work to give bond in such amount and with such surety, conditioned for the faithful performance of the contract as the Board of Commissioners may determine. The Board of Commissioners shall also require such contractor or other person, firm or corporation to furnish insurance of a character and amount to be determined by the Board of Commissioners, protecting the Authority, its Commissioners, officers, agents, and employees, and the railroads using the terminal and Terminal Facilities, their officers, agents and employees against any claims for personal injuries (including death) and property damage that may be asserted because of the doing of the work.
(Source: Laws 1957, p. 786.)

(70 ILCS 1905/24) (from Ch. 114, par. 384)
Sec. 24. Letting of contracts. All contracts to be let for the construction, alteration, improvement, repair, enlargement, demolition or removal of any buildings or other facilities, or for materials or supplies to be furnished, where the amount thereof is in excess of $10,000.00, shall be let to the lowest responsible bidder, or bidders, on open competitive bidding after public advertisement published once at least three weeks prior to the opening of bids, in a secular English language newspaper of general circulation in the county where the Authority is located. Nothing contained in this Section shall be construed to prohibit the Board of Commissioners from placing additional advertisements in recognized trade journals. Advertisements for bids shall describe the character of the proposed contract in sufficient detail to enable the bidders thereon to know what their obligation will be, either in the advertisement itself, or by reference to detailed plans and specifications on file in the office of the Railroad Terminal Authority at the time of the publication of the first announcement. Such advertisement shall also state the date, time, and place assigned for the opening of bids and no bids shall be received at any time subsequent to the time indicated in said advertisement. The Board of Commissioners may reject any and all bids received and readvertise for bids. All bids shall be open to public inspection in the office of the Railroad Terminal Authority for a period of at least 48 hours before award is made. The successful bidder for such work shall enter into contracts furnished and prescribed by the Board of Commissioners and in addition to any other bonds required under this Act the successful bidder shall execute and give bond, payable to and to be approved by the Authority, with a corporate surety authorized to do business under the laws of the State of Illinois, in an amount to be determined by the Board of Commissioners, conditioned upon the payment of all labor furnished and materials supplied in the prosecution of the contracted work. If the bidder whose bid has been accepted shall neglect or refuse to accept the contract within five (5) days after written notice that the same has been awarded to him, or if he accepts but does not execute the contract and give the proper security, the Authority may accept the next lowest bidder, or readvertise and relet in the manner above provided. In case any work shall be abandoned by any contractor the Authority may, if the best interests of the Authority be thereby served, adopt on behalf of the Authority all sub-contracts made by such contractor for such work and all such sub-contractors shall be bound by such adoption if made; or the Authority shall, in the manner provided herein, readvertise and relet the work specified in the original contract exclusive of so much thereof as shall be accepted. Every contract when made and entered into, as herein provided for, shall be executed in duplicate, one copy of which shall be held by the Authority, and filed in its records, and one copy of which shall be given to the contractor.
(Source: P.A. 83-343.)

(70 ILCS 1905/25) (from Ch. 114, par. 385)
Sec. 25. Execution of leases, contracts, deeds.
All leases, contracts, deeds of conveyance, or instruments in writing executed by the Authority, shall be executed in the name of the Authority by the Chairman and Secretary of the Authority, or by such other officers as the Board of Commissioners, by resolution, may direct, and the seal of the Authority shall be affixed thereto.
(Source: Laws 1957, p. 786.)

(70 ILCS 1905/26) (from Ch. 114, par. 386)
Sec. 26. Exempt from taxation.
All property of the Railroad Terminal Authority shall be exempt from taxation by the State or any taxing unit therein.
(Source: Laws 1957, p. 786.)

(70 ILCS 1905/27) (from Ch. 114, par. 387)
Sec. 27. Interstate Commerce Commission.
No order, resolution or other action of a Railroad Terminal Authority pursuant to this Act which requires the abandonment, removal, relocation, rearrangement, or extension of any lines, terminals, Terminal Facilities, or Freight Facilities of an interstate carrier shall be effective until approved or authorized by the Interstate Commerce Commission or other federal agency having jurisdiction of the subject matter by Act of Congress. The Authority or any municipality, railroad or other corporation or person affected by such order, resolution or other action of the Authority may, by petition, complaint, intervention, or otherwise, seek or obtain approval or grant of appropriate certificates of authority by the Interstate Commerce Commission or other federal agency required to make such order, resolution or other action of the Authority effective.
(Source: Laws 1957, p. 786.)

(70 ILCS 1905/28) (from Ch. 114, par. 388)
Sec. 28. Partial invalidity.
The provisions of this Act and the applications thereof to any person or circumstance are declared to be severable.
If any section, clause, sentence, paragraph, part or provision of this Act shall be held to be invalid by any Court, it shall be conclusively presumed that the remaining portions of this Act would have been passed by the Legislature without such invalid section, clause, sentence, paragraph, part or provision.
If the application of any section, clause, sentence, paragraph, part or provision of this Act to any person or circumstance is held invalid, such invalidity shall not affect the application thereof to other persons or circumstances.
(Source: Laws 1957, p. 786.)

(70 ILCS 1905/29) (from Ch. 114, par. 389)
Sec. 29. Liberal construction.
This Act being necessary and desirable for and intended to secure the public convenience and welfare, the provisions of this Act shall be liberally construed to give effect to the provisions hereof.
(Source: Laws 1957, p. 786.)



70 ILCS 1915/ - Grand Avenue Railroad Relocation Authority Act.

(70 ILCS 1915/1)
Sec. 1. Short title. This Act may be cited as the Grand Avenue Railroad Relocation Authority Act.
(Source: P.A. 89-134, eff. 7-14-95.)

(70 ILCS 1915/5)
Sec. 5. Definitions. As used in this Act:
"Authority" means the Grand Avenue Railroad Relocation Authority.
"Order" means that particular Order, as amended, entered by the Illinois Commerce Commission in ICC Docket #T90-0022.
"Person" includes an individual, partnership, firm, public or private corporation, and government or unit of government.
"Railroads" means the Soo Line Railroad, C P Rail Systems, Wisconsin Central Ltd., Indiana Harbor Belt Railroad, and other railroads operating or owning trackage or right of way within the area of the Authority.
(Source: P.A. 89-134, eff. 7-14-95.)

(70 ILCS 1915/10)
Sec. 10. Legislative declaration. The General Assembly declares that the welfare, health, prosperity, and moral and general well being of the people of the State are, in large measure, dependent upon the sound and orderly development of municipal areas. The Village of Franklin Park by reason of the location there of Grand Avenue and its use for vehicular travel in access to the entire west metropolitan Chicago area, including municipalities in 2 counties, as well as commercial and industrial growth patterns and accessibility to O'Hare International Airport and massive freight related services, has become and will increasingly be the hub of transportation from all parts of the region and throughout the west metropolitan area. Motor vehicle traffic, pedestrian travel and the safety of both motorists and pedestrians are substantially aggravated by the location of major railroad rights of way that divide the Village east from west and north from south. Those railroad rights of way have effectively impeded the development of highway usage and rights of way to further and enhance growth throughout the region. For the safety of the public it has been necessary to provide large numbers of protected crossings at great expense to the railroads, but often without complete safety to the public. The presence of the railroad rights of way at grade crossings within the Village is detrimental to the orderly expansion of industry and commerce and to progress of the region. To alleviate this situation it is necessary to relocate the railroad tracks and right of way on Grand Avenue and to separate the grades at crossings and to acquire property for relocation or submergence of the railroad or highways and to create an agency to facilitate and accomplish that relocation.
(Source: P.A. 89-134, eff. 7-14-95.)

(70 ILCS 1915/15)
Sec. 15. Creation; duration. There is created a body politic and corporate, a unit of local government, styled Grand Avenue Railroad Relocation Authority embracing that portion of Leyden Township within the Village of Franklin Park, Cook County, Illinois. The Authority shall continue in existence until the accomplishment of its objective, the relocation of the railroad tracks at Grand Avenue and the grade separation of railroads from the right of way of Grand Avenue and along with necessary, related improvement of right of way and at-grade crossing closures within the Village of Franklin Park, or until the Authority officially resolves that it is impossible or economically unfeasible to fulfill that objective.
(Source: P.A. 89-134, eff. 7-14-95.)

(70 ILCS 1915/20)
Sec. 20. Procedural capacity; seal; office. The Authority may sue and be sued in its corporate name, but execution shall not in any case issue against any property of the Authority. The Authority shall be subject to the jurisdiction of the Illinois Commerce Commission. It may adopt a common seal and change the seal at pleasure. The principal office of the Authority shall be in the Village of Franklin Park, Illinois.
The Authority may enter into contracts for the performance of its objectives, including agreements with other State entities and departments, as well as provide for the letting of construction contracts, consultant service agreements, professional and trade services, and other agreements consistent with the purposes and objectives of the Authority established by this Act. The Authority may accept jurisdictional transfer of public right-of-way for purposes of eliminating at-grade street and railroad crossings.
(Source: P.A. 89-134, eff. 7-14-95.)

(70 ILCS 1915/25)
Sec. 25. Acquisition of property. The Authority shall have the power to acquire by gift, purchase, legacy, or by the exercise of eminent domain the fee simple title to real property located within the boundaries of the Authority, including temporary and permanent easements, as well as reversionary interests in the streets, alleys and other public places and personal property, required for its purposes, and title thereto shall be taken in the corporate name of the Authority. Any such property which is already devoted to a public use may nevertheless be acquired, provided that no property belonging to the United States of America or the State of Illinois may be acquired without the consent of such governmental unit. No property devoted to a public use belonging to a corporation subject to the jurisdiction of the Illinois Commerce Commission may be acquired without a prior finding by the Illinois Commerce Commission that the taking would not result in the imposition of an undue burden on intrastate commerce. Eminent domain proceedings shall be conducted in all respects in the manner provided for the exercise of the right of the eminent domain under the Eminent Domain Act. The Authority shall have "quick take" powers for a period of 3 years from the effective date of this Act and continuing for any actions commenced during the 3 years. No condemnation proceedings for the acquisition of new property shall be instituted without the prior concurrence of the effected Railroads in the route, width and title to be acquired thereby. All land and appurtenances thereto, acquired or owned by the Authority, are to be deemed acquired or owned for a public use or public purpose.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 1915/27)
Sec. 27. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 1915/30)
Sec. 30. Sale or exchange of property. The Authority shall have the power to sell, transfer, exchange, vacate or assign property acquired for the purposes of this Act as it shall deem appropriate.
(Source: P.A. 89-134, eff. 7-14-95.)

(70 ILCS 1915/35)
Sec. 35. Acceptance of grants, loans, and appropriations. The Authority shall have the power to apply for and accept grants, loans, advances and appropriations from the Federal Government and from the State of Illinois or any agency or instrumentality thereof to be used for the purposes of the Authority, and to enter into any agreement in relation to such grants, loans, advances and appropriations. The Authority may also accept from the State, any State agency, department or commission, any county or other political subdivision, any municipal corporation, any Railroads, school authorities, or jointly therefrom, grants of funds or services for any of the purposes of this Act. The Authority shall be treated as a rail carrier subject to the Illinois Commerce Commission's jurisdiction and eligible to receive money from the Grade Crossing Protection Fund or any fund of the State or other source available for purposes of promoting safety and separation of at-grade railroad crossings or highway improvements.
(Source: P.A. 89-134, eff. 7-14-95.)

(70 ILCS 1915/40)
Sec. 40. Borrowing money and issuance of bonds. The Authority may incur debt and borrow money from time to time and, in evidence thereof, may issue and sell bonds in such amount or amounts as the Authority may determine, to provide funds for carrying out the purposes of this Act, and to pay all costs and expenses incident thereto, and to refund and refinance, from time to time, bonds so issued and sold, as often as may be deemed to be advantageous by the Authority.
(Source: P.A. 89-134, eff. 7-14-95.)

(70 ILCS 1915/45)
Sec. 45. Taxing powers. The Authority shall not have the power to levy real property taxes for any purpose whatsoever.
(Source: P.A. 89-134, eff. 7-14-95.)

(70 ILCS 1915/50)
Sec. 50. Board; composition; qualification; compensation and expenses. The Authority shall be governed by a board consisting of 5 members. The members of the Authority shall serve without compensation, but may be reimbursed for actual expenses incurred by them in the performance of duties prescribed by the Authority. However, any member of the Authority who serves as Secretary or Treasurer may receive compensation for services as that officer.
(Source: P.A. 89-134, eff. 7-14-95.)

(70 ILCS 1915/55)
Sec. 55. Appointments; tenure; oaths; vacancies. The members of the Authority shall be appointed by the Governor who shall give notice of the member's selection to each other member within 10 days after selection and before entering upon the duties of office. Each representative member of the Authority shall take and subscribe to the constitutional oath of office and file it with the Secretary of State. If a vacancy occurs by death, resignation or otherwise, the vacancy shall be filled by the appropriate selecting party. All appointments of members shall be for a 3 year term.
(Source: P.A. 89-134, eff. 7-14-95.)

(70 ILCS 1915/60)
Sec. 60. Removal of members. The Governor may remove from office any Authority member immediately in case of incompetency, neglect of duty or malfeasance of office or otherwise upon 15 days written notice to the other members. Absence from any 3 consecutive regular meetings of the Authority shall be deemed neglect of duty.
(Source: P.A. 89-134, eff. 7-14-95.)

(70 ILCS 1915/65)
Sec. 65. Organization; chair and temporary Secretary. As soon as possible after the appointment of the initial members, the Authority shall organize for the transaction of business, select a Chair and a temporary Secretary from its own number, and adopt bylaws to govern its proceedings. The initial Chair and successors shall be elected by the Authority from time to time from among members. The Authority may act through its members by entering into an agreement that a member act on the Authority's behalf, in which instance the act or performance directed shall be deemed to be exclusively of, for, and by the Authority and not the individual act of the member or its represented person.
(Source: P.A. 89-134, eff. 7-14-95.)

(70 ILCS 1915/70)
Sec. 70. Meetings; quorum; resolutions. Regular meetings of the Authority shall be held at least quarterly, the time and place of those meetings to be fixed by the Authority. Special meetings may be called by the Chair or by any 3 members of the Authority by giving notice thereof in writing, stating the time, place, and purpose of the meeting. The notice shall be served by special delivery letter deposited in the mails at least 48 hours before the meeting. A majority of the members of the Authority shall constitute a quorum for the transaction of business. All action of the Authority shall be by resolution and, except as otherwise provided in this Act, the affirmative vote of at least a majority shall be necessary for the adoption of any resolution. The Chair shall be entitled to vote on any and all matters coming before the Authority.
(Source: P.A. 89-134, eff. 7-14-95.)

(70 ILCS 1915/75)
Sec. 75. Secretary and Treasurer; oaths; bond of Treasurer. The Authority may appoint a Secretary and a Treasurer, who need not be members of the Authority, to hold office during the pleasure of the Authority, and fix their duties and compensation. Before entering upon the duties of their respective offices, they shall take and subscribe to the constitutional oath of office, and the Treasurer shall execute a bond with corporate sureties to be approved by the Authority. The bond shall be payable to the Authority in whatever penal sum may be directed by the Authority conditioned upon the faithful performance of the duties of the office and the payment of all money received by the Treasurer according to law and the orders of the Authority. The Authority may, at any time, require a new bond for the Treasurer in such penal sum as may then be determined by the Authority.
(Source: P.A. 89-134, eff. 7-14-95.)

(70 ILCS 1915/80)
Sec. 80. Deposit and withdrawal of funds; signatures. All funds deposited by the Treasurer in any bank or savings and loan association shall be placed in the name of the Authority and shall be withdrawn or paid out only by check or draft upon the bank or savings and loan association, signed by the Treasurer and countersigned by the Chair of the Authority. Subject to prior approval of the designations by a majority of the Authority, the Chair may designate any other member or any officer of the Authority to affix the signature of the Treasurer to any Authority check or draft for payment of salaries or wages and for payment of any other obligation of not more than $2,500.
No bank or savings and loan association shall receive public funds as permitted by this Section unless it has complied with the requirements established under Section 6 of the Public Funds Investment Act.
(Source: P.A. 89-134, eff. 7-14-95.)

(70 ILCS 1915/85)
Sec. 85. Delivery of check after executing officer ceases to hold office. If any officer whose signature appears upon any check or draft issued pursuant to this Act ceases to hold office before the delivery of the check or draft to the payee, the officer's signature nevertheless shall be valid and sufficient for all purposes with the same effect as if the officer had remained in office until delivery of the check or draft.
(Source: P.A. 89-134, eff. 7-14-95.)

(70 ILCS 1915/90)
Sec. 90. Rules. The Authority may make all rules and regulations proper or necessary and to carry into effect the powers granted to it. The rules and regulations shall be consistent with the guidelines, objectives, and project scope as set out by the Illinois Commerce Commission.
(Source: P.A. 89-134, eff. 7-14-95.)

(70 ILCS 1915/95)
Sec. 95. Fiscal year. The Authority shall designate its fiscal year.
(Source: P.A. 89-134, eff. 7-14-95.)

(70 ILCS 1915/100)
Sec. 100. Reports and financial statements. Within 60 days after the end of its fiscal year, the Authority shall cause to be prepared by a certified public accountant a complete and detailed report and financial statement of the operations and assets and liabilities as relate to the Grand Avenue railroad grade separation project. A reasonably sufficient number of copies of the report shall be prepared for distribution to persons interested, upon request, and a copy of the report shall be filed with the Illinois Commerce Commission and with the county clerk of Cook County.
(Source: P.A. 89-134, eff. 7-14-95.)

(70 ILCS 1915/105)
Sec. 105. Construction. Nothing in this Act shall be construed to confer upon the Authority the right, power, or duty to order or enforce the abandonment of any present property of the railroads or the use in substitution therefor of any property acquired for the railroads in the absence of a contract duly executed by the railroads and the Authority setting forth the terms and conditions upon which relocation of the right of way and physical facilities of the railroads is to be accomplished. No such contract shall be or become enforceable until the provisions of the contract have been approved or authorized by the Illinois Commerce Commission.
(Source: P.A. 89-134, eff. 7-14-95.)

(70 ILCS 1915/110)
Sec. 110. Existing contracts, obligations, and liabilities. No contract, obligation, or liability whatever of the railroads to pay any money into the State treasury, nor any lien of the State upon or right to tax property of the railroads, shall be released, suspended, modified, altered, remitted, or in any manner diminished or impaired by the contract with the Authority, and any such charter provisions applicable to the property on which the railroads are now located shall be deemed in full force and effect with respect to any property on which the railroads are relocated in substitution therefor pursuant to the provisions of this Act or any such contract with the Authority pursuant thereto. Notwithstanding, upon order of the Illinois Commerce Commission, the Authority shall succeed to and assume the performance and actions of the represented persons under the terms of the order and amending orders previously entered relative to the Grand Avenue railroad grade separation project and consistent with the objectives of the Authority.
(Source: P.A. 89-134, eff. 7-14-95.)

(70 ILCS 1915/115)
Sec. 115. Severability. The provisions of this Act are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 89-134, eff. 7-14-95.)

(70 ILCS 1915/205)
Sec. 205. (Amendatory provisions; text omitted).
(Source: P.A. 89-134, eff. 7-14-95.)

(70 ILCS 1915/210)
Sec. 210. (Amendatory provisions; text omitted).
(Source: P.A. 89-134, eff. 7-14-95.)

(70 ILCS 1915/999)
Sec. 999. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 89-134, eff. 7-14-95.)



70 ILCS 1920/ - West Cook Railroad Relocation and Development Authority Act.

(70 ILCS 1920/1)
Sec. 1. Short title. This Act may be cited as the West Cook Railroad Relocation and Development Authority Act.
(Source: P.A. 91-562, eff. 8-14-99; 92-352, eff. 8-15-01.)

(70 ILCS 1920/5)
Sec. 5. Legislative declaration. The General Assembly declares that the welfare, health, prosperity, and moral and general well being of the people of the State are, in large measure, dependent upon the sound and orderly development of municipal areas. The Village of Bellwood, the Village of Maywood, and the Village of Melrose Park, by reason of the location therein of 25th Avenue and the First Avenue vicinity between Lake Street on the North, Oak Street on the South, the Des Plaines River on the East, and Fifth Avenue on the West and their use for vehicular travel in access to the entire west metropolitan Chicago area, including municipalities in 2 counties, as well as commercial and industrial growth patterns and accessibility to O'Hare International Airport, Midway Airport, manufacturing, and freight related facilities, have become and will increasingly be the hub of transportation from all parts of the region and throughout the west metropolitan area. Motor vehicle traffic, pedestrian travel, and the safety of both motorists and pedestrians are substantially aggravated by the location of a major railroad right of way that divides the Village of Bellwood and the Village of Melrose Park. Additionally, certain development opportunities may exist in the project area that would stabilize and enhance the tax base of existing communities, maintain and revitalize existing commerce and industry, create opportunities for intersurface modal transportation efficiencies, and promote comprehensive planning within and between communities. The presence of the railroad right of way at the 25th Avenue grade crossing is detrimental to the orderly expansion of industry and commerce and to progress of the region. To alleviate this situation it is necessary to relocate the railroad tracks and right of way on 25th Avenue and First Avenue, to separate the grades at crossings, to acquire property for relocation or submergence of the railroad or highways, to create an agency to facilitate and accomplish that relocation, and to direct infrastructure and development improvements in the 25th Avenue vicinity between St. Charles Road and Lake Street and the First Avenue vicinity between Lake Street on the North, Oak Street on the South, the Des Plaines River on the East, and Fifth Avenue on the West.
Additionally, certain development opportunities may exist in the West Cook County region from Harlem Avenue on the East to I-294 on the West and from Grand Avenue on the North to 31st Street on the South that would stabilize and enhance the tax base of existing communities, maintain and revitalize existing commerce and industry, create opportunities for modal transportation efficiencies, and promote comprehensive planning within and between communities.
(Source: P.A. 91-562, eff. 8-14-99; 92-352, eff. 8-15-01.)

(70 ILCS 1920/10)
Sec. 10. Creation; duration. There is created a body politic and corporate, a unit of local government, named the West Cook Railroad Relocation and Development Authority, embracing that portion of Proviso Township embracing that portion of the Village of Bellwood and the Village of Melrose Park from St. Charles Road on the South to Lake Street on the North, and from the Indiana Harbor Belt Railroad on the West to 22nd Avenue on the East, Cook County, Illinois and the Village of Maywood, Cook County, Illinois. The Authority shall continue in existence until the accomplishment of its objective, the relocation of the railroad tracks and 25th Avenue, the grade separation of railroads from the right of way and at-grade crossing closures within the Village of Bellwood and the Village of Melrose Park, the grade separation of railroads from the right-of-way and at grade crossing in the First Avenue vicinity between Lake Street, Oak Street, the Des Plaines River, and Fifth Avenue, and the establishment of a transit-oriented intersurface modal development facility in the project area, or until the Authority officially resolves that it is impossible or economically unfeasible to fulfill that objective.
(Source: P.A. 91-562, eff. 8-14-99; 92-352, eff. 8-15-01.)

(70 ILCS 1920/15)
Sec. 15. Acquisition of property. The Authority shall have the power to acquire by gift, purchase, or legacy the fee simple title to real property located within the boundaries of the Authority, including temporary and permanent easements, as well as reversionary interests in the streets, alleys and other public places and personal property, required for its purposes, and title thereto shall be taken in the corporate name of the Authority. Any such property which is already devoted to a public use may nevertheless be acquired, provided that no property belonging to the United States of America or the State of Illinois may be acquired without the consent of such governmental unit. No property devoted to a public use belonging to a corporation subject to the jurisdiction of the Illinois Commerce Commission may be acquired without a prior finding by the Illinois Commerce Commission that the taking would not result in the imposition of an undue burden on intrastate commerce. All land and appurtenances thereto, acquired or owned by the Authority, are to be deemed acquired or owned for a public use or public purpose.
(Source: P.A. 95-331, eff. 8-21-07.)

(70 ILCS 1920/20)
Sec. 20. Sale or exchange of property. The Authority shall have the power to sell, transfer, exchange, vacate or assign property acquired for the purposes of this Act as it shall deem appropriate.
(Source: P.A. 91-562, eff. 8-14-99.)

(70 ILCS 1920/25)
Sec. 25. Acceptance of grants, loans, and appropriations. The Authority shall have the power to apply for and accept grants, loans, advances and appropriations from the Federal Government and from the State of Illinois or any agency or instrumentality thereof to be used for the purposes of the Authority, and to enter into any agreement in relation to such grants, loans, advances and appropriations. The Authority may also accept from the State, any State agency, department or commission, any county or other political subdivision, any municipal corporation, any railroads, school authorities, or jointly therefrom, grants of funds or services for any of the purposes of this Act. The Authority shall be treated as a rail carrier subject to the Illinois Commerce Commission's jurisdiction and eligible to receive money from the Grade Crossing Protection Fund or any fund of the State or other source available for purposes of promoting safety and separation of at-grade railroad crossings or highway improvements.
(Source: P.A. 91-562, eff. 8-14-99.)

(70 ILCS 1920/30)
Sec. 30. Borrowing money and issuance of bonds. The Authority may incur debt and borrow money from time to time and, in evidence thereof, may issue and sell bonds in such amount or amounts as the Authority may determine, to provide funds for carrying out the purposes of this Act, and to pay all costs and expenses incident thereto, and to refund and refinance, from time to time, bonds so issued and sold, as often as may be deemed to be advantageous by the Authority.
(Source: P.A. 91-562, eff. 8-14-99.)

(70 ILCS 1920/35)
Sec. 35. Taxing powers. The Authority shall not have the power to levy real property taxes for any purpose whatsoever.
(Source: P.A. 91-562, eff. 8-14-99.)

(70 ILCS 1920/40)
Sec. 40. Board; composition; qualification; compensation and expenses. The Authority shall be governed by a board consisting of 7 members. The members of the Authority shall serve without compensation, but may be reimbursed for actual expenses incurred by them in the performance of duties prescribed by the Authority. However, any member of the Authority who serves as secretary or treasurer may receive compensation for services as that officer.
(Source: P.A. 91-562, eff. 8-14-99; 92-352, eff. 8-15-01.)

(70 ILCS 1920/45)
Sec. 45. Appointments; tenure; oaths; vacancies. The members of the Authority shall be appointed by the Governor, who shall give notice of the member's selection to each other member within 10 days after selection and before the member's entering upon the duties of office. Two of the members shall be recommended to the Governor from a list of 3 candidates provided by the village president of the Village of Bellwood, 2 of the members shall be recommended to the Governor from a list of 3 candidates provided by the village president of the Village of Maywood, and 2 of the members shall be recommended to the Governor from a list of 3 candidates provided by the village president of the Village of Melrose Park. The office of chairman shall rotate annually and shall represent the Village of Bellwood, the Village of Melrose Park, the Village of Maywood, and the Governor's appointments, respectively, for each of the 3 years of the term of office. Each representative member of the Authority shall take and subscribe to the constitutional oath of office and file it with the Secretary of State. If a vacancy occurs by death, resignation, or otherwise, the vacancy shall be filled by the appropriate selecting party. All appointments of members shall be for a 3-year term. Each member shall continue to serve an additional 3-year term unless that member is replaced by appointment within 60 days of the end of his or her term.
(Source: P.A. 91-562, eff. 8-14-99; 92-352, eff. 8-15-01.)

(70 ILCS 1920/50)
Sec. 50. Removal of members. The Governor may remove from office any Authority member immediately in case of incompetency, neglect of duty or malfeasance of office or otherwise upon 15 days written notice to the other members. Absence from any 3 consecutive regular meetings of the Authority shall be deemed neglect of duty.
(Source: P.A. 91-562, eff. 8-14-99.)

(70 ILCS 1920/55)
Sec. 55. Organization; chair and temporary Secretary. As soon as possible after the appointment of the initial members, the Authority shall organize for the transaction of business, select a Chair and a temporary Secretary from its own number, and adopt bylaws to govern its proceedings. The initial Chair and successors shall be elected by the Authority from time to time from among members. The Authority may act through its members by entering into an agreement that a member act on the Authority's behalf, in which instance the act or performance directed shall be deemed to be exclusively of, for, and by the Authority and not the individual act of the member or its represented person.
(Source: P.A. 91-562, eff. 8-14-99.)

(70 ILCS 1920/60)
Sec. 60. Meetings; quorum; resolutions. Regular meetings of the Authority shall be held at least quarterly, the time and place of those meetings to be fixed by the Authority. Special meetings may be called by the Chair or by any 4 members of the Authority by giving notice thereof in writing, stating the time, place, and purpose of the meeting. The notice shall be served by special delivery letter deposited in the mails at least 48 hours before the meeting. A majority of the members of the Authority shall constitute a quorum for the transaction of business. All action of the Authority shall be by resolution and, except as otherwise provided in this Act, the affirmative vote of at least a majority shall be necessary for the adoption of any resolution. The Chair shall be entitled to vote on any and all matters coming before the Authority.
(Source: P.A. 91-562, eff. 8-14-99; 92-352, eff. 8-15-01.)

(70 ILCS 1920/65)
Sec. 65. Secretary and Treasurer; oaths; bond of Treasurer. The Authority may appoint a Secretary and a Treasurer, who need not be members of the Authority, to hold office during the pleasure of the Authority, and fix their duties and compensation. Before entering upon the duties of their respective offices, they shall take and subscribe to the constitutional oath of office, and the Treasurer shall execute a bond with corporate sureties to be approved by the Authority. The bond shall be payable to the Authority in whatever penal sum may be directed by the Authority conditioned upon the faithful performance of the duties of the office and the payment of all money received by the Treasurer according to law and the orders of the Authority. The Authority may, at any time, require a new bond for the Treasurer in such penal sum as may then be determined by the Authority.
(Source: P.A. 91-562, eff. 8-14-99.)

(70 ILCS 1920/70)
Sec. 70. Deposit and withdrawal of funds; signatures. All funds deposited by the Treasurer in any bank or savings and loan association shall be placed in the name of the Authority and shall be withdrawn or paid out only by check or draft upon the bank or savings and loan association, signed by the Treasurer and countersigned by the Chair of the Authority. Subject to prior approval of the designations by a majority of the Authority, the Chair may designate any other member or any officer of the Authority to affix the signature of the Treasurer to any Authority check or draft for payment of salaries or wages and for payment of any other obligation of not more than $2,500.
No bank or savings and loan association shall receive public funds as permitted by this Section unless it has complied with the requirements established under Section 6 of the Public Funds Investment Act.
(Source: P.A. 91-562, eff. 8-14-99.)

(70 ILCS 1920/75)
Sec. 75. Delivery of check after executing officer ceases to hold office. If any officer whose signature appears upon any check or draft issued pursuant to this Act ceases to hold office before the delivery of the check or draft to the payee, the officer's signature nevertheless shall be valid and sufficient for all purposes with the same effect as if the officer had remained in office until delivery of the check or draft.
(Source: P.A. 91-562, eff. 8-14-99.)

(70 ILCS 1920/80)
Sec. 80. Rules. The Authority may make all rules and regulations proper or necessary and to carry into effect the powers granted to it. The rules and regulations shall be consistent with the guidelines, objectives, and project scope as set out by the Illinois Commerce Commission.
(Source: P.A. 91-562, eff. 8-14-99.)

(70 ILCS 1920/85)
Sec. 85. Fiscal year. The Authority shall designate its fiscal year.
(Source: P.A. 91-562, eff. 8-14-99.)

(70 ILCS 1920/90)
Sec. 90. Reports and financial statements. Within 60 days after the end of its fiscal year, the Authority shall cause to be prepared by a certified public accountant a complete and detailed report and financial statement of the operations and assets and liabilities as relate to the 25th Avenue railroad grade separation project and the First Avenue railroad grade separation project. A reasonably sufficient number of copies of the report shall be prepared for distribution to persons interested, upon request, and a copy of the report shall be filed with the Illinois Commerce Commission and with the county clerk of Cook County.
(Source: P.A. 91-562, eff. 8-14-99; 92-352, eff. 8-15-01.)

(70 ILCS 1920/95)
Sec. 95. Construction. Nothing in this Act shall be construed to confer upon the Authority the right, power, or duty to order or enforce the abandonment of any present property of the railroads or the use in substitution therefor of any property acquired for the railroads in the absence of a contract duly executed by the railroads and the Authority setting forth the terms and conditions upon which relocation of the right of way and physical facilities of the railroads is to be accomplished. No such contract shall be or become enforceable until the provisions of the contract have been approved or authorized by the Illinois Commerce Commission.
(Source: P.A. 91-562, eff. 8-14-99.)

(70 ILCS 1920/100)
Sec. 100. Existing contracts, obligations, and liabilities. No contract, obligation, or liability whatever of the railroads to pay any money into the State treasury, nor any lien of the State upon or right to tax property of the railroads, shall be released, suspended, modified, altered, remitted, or in any manner diminished or impaired by the contract with the Authority, and any such charter provisions applicable to the property on which the railroads are now located shall be deemed in full force and effect with respect to any property on which the railroads are relocated in substitution therefor pursuant to the provisions of this Act or any such contract with the Authority pursuant thereto. Notwithstanding, upon order of the Illinois Commerce Commission, the Authority shall succeed to and assume the performance and actions of the represented persons under the terms of the order and amending orders previously entered relative to the 25th Avenue railroad grade separation project and consistent with the objectives of the Authority.
(Source: P.A. 91-562, eff. 8-14-99.)

(70 ILCS 1920/105)
Sec. 105. Severability. The provisions of this Act are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 91-562, eff. 8-14-99.)

(70 ILCS 1920/999)
Sec. 999. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 91-562, eff. 8-14-99.)



70 ILCS 1925/ - Dixon Railroad Relocation Authority Law.

Article 5

(70 ILCS 1925/Art. 5 heading)

(70 ILCS 1925/5-1)
Sec. 5-1. Short title. This Article may be cited as the Dixon Railroad Relocation Authority Law.
(Source: P.A. 92-352, eff. 8-15-01.)

(70 ILCS 1925/5-5)
Sec. 5-5. Legislative declaration. The General Assembly declares that the welfare, health, prosperity, and moral and general well being of the people of the State are, in large measure, dependent upon the sound and orderly development of municipal areas. The City of Dixon has become and will increasingly be the hub of transportation from all parts of the region. Motor vehicle traffic, pedestrian travel, and the safety of both motorists and pedestrians are substantially aggravated by the location of a railroad spur line running through the City of Dixon. The presence of the railroad spur line in the City of Dixon is detrimental to the orderly expansion of industry and commerce and to progress of the region. To alleviate this situation it is necessary to relocate the railroad, to acquire property for relocation of the railroad or highways, and to create an agency to facilitate and accomplish that relocation.
(Source: P.A. 92-352, eff. 8-15-01.)

(70 ILCS 1925/5-10)
Sec. 5-10. Creation; duration. There is created a body politic and corporate and a unit of local government named the Dixon Railroad Relocation Authority, embracing Lee County. The Authority shall continue in existence until the accomplishment of its objective, the relocation of the railroad spur line running through the City of Dixon or until the Authority officially resolves that it is impossible or economically unfeasible to fulfill that objective.
(Source: P.A. 92-352, eff. 8-15-01.)

(70 ILCS 1925/5-15)
Sec. 5-15. Acquisition of property. The Authority shall have the power to acquire by gift, purchase, or legacy the fee simple title to real property located within the boundaries of the Authority, including temporary and permanent easements, as well as reversionary interests in the streets, alleys and other public places and personal property, required for its purposes, and title thereto shall be taken in the corporate name of the Authority. Any such property that is already devoted to a public use may nevertheless be acquired, provided that no property belonging to the United States of America or the State of Illinois may be acquired without the consent of such governmental unit. No property devoted to a public use belonging to a corporation subject to the jurisdiction of the Illinois Commerce Commission may be acquired without a prior finding by the Illinois Commerce Commission that the taking would not result in the imposition of an undue burden on intrastate commerce. All land and appurtenances thereto, acquired or owned by the Authority, are to be deemed acquired or owned for a public use or public purpose.
(Source: P.A. 95-331, eff. 8-21-07.)

(70 ILCS 1925/5-20)
Sec. 5-20. Sale or exchange of property. The Authority shall have the power to sell, transfer, exchange, vacate or assign property acquired for the purposes of this Act as it shall deem appropriate.
(Source: P.A. 92-352, eff. 8-15-01.)

(70 ILCS 1925/5-25)
Sec. 5-25. Acceptance of grants, loans, and appropriations. The Authority shall have the power to apply for and accept grants, loans, advances, and appropriations from the Federal Government and from the State of Illinois or any agency or instrumentality thereof to be used for the purposes of the Authority, and to enter into any agreement in relation to such grants, loans, advances, and appropriations. The Authority may also accept from the State, any State agency, department or commission, any county or other political subdivision, any municipal corporation, any railroad, or any school authorities, or jointly therefrom, grants of funds or services for any of the purposes of this Article. The Authority shall be treated as a rail carrier subject to the Illinois Commerce Commission's jurisdiction and eligible to receive money from the Grade Crossing Protection Fund or any fund of the State or other source available for purposes of promoting safety and separation of at-grade railroad crossings or highway improvements.
(Source: P.A. 92-352, eff. 8-15-01.)

(70 ILCS 1925/5-30)
Sec. 5-30. Borrowing money and issuance of bonds. The Authority may incur debt and borrow money from time to time and, in evidence thereof, may issue and sell bonds in such amounts as the Authority may determine, to provide funds for carrying out the purposes of this Article and to pay all costs and expenses incident thereto, and to refund and refinance, from time to time, bonds so issued and sold, as often as may be deemed to be advantageous by the Authority.
(Source: P.A. 92-352, eff. 8-15-01.)

(70 ILCS 1925/5-35)
Sec. 5-35. Taxing powers. The Authority shall not have the power to levy real property taxes for any purpose whatsoever.
(Source: P.A. 92-352, eff. 8-15-01.)

(70 ILCS 1925/5-40)
Sec. 5-40. Board; composition; qualification; compensation and expenses. The Authority shall be governed by a board consisting of 5 members. The members of the Authority shall serve without compensation, but may be reimbursed for actual expenses incurred by them in the performance of duties prescribed by the Authority. However, any member of the Authority who serves as secretary or treasurer may receive compensation for services as that officer.
(Source: P.A. 92-352, eff. 8-15-01.)

(70 ILCS 1925/5-45)
Sec. 5-45. Appointments; tenure; oaths; vacancies. The members of the Authority shall be appointed by the Governor, who shall give notice of the member's selection to each other member within 10 days after selection and before the member's entering upon the duties of office. Three of the members shall be appointed by the Governor from a list of 4 candidates provided by the mayor of the City of Dixon, and 2 of the members shall be appointed by the Governor from a list of 3 candidates provided by the chairman of the county board of Lee County. Each member of the Authority shall take and subscribe to the constitutional oath of office and file it with the Secretary of State. If a vacancy occurs by death, resignation, or otherwise, the vacancy shall be filled by the Governor. All appointments of members shall be for a 3-year term. Each member shall continue to serve an additional 3-year term unless that member is replaced by appointment within 60 days of the end of his or her term.
(Source: P.A. 92-352, eff. 8-15-01.)

(70 ILCS 1925/5-50)
Sec. 5-50. Removal of members. The Governor may remove from office any Authority member immediately in case of incompetency, neglect of duty, or malfeasance of office, or otherwise upon 15 days written notice to the other members. Absence from any 3 consecutive regular meetings of the Authority shall be deemed neglect of duty.
(Source: P.A. 92-352, eff. 8-15-01.)

(70 ILCS 1925/5-55)
Sec. 5-55. Organization; chairperson and temporary Secretary. As soon as possible after the appointment of the initial members, the Authority shall organize for the transaction of business, select a chairperson and a temporary secretary from its own number, and adopt bylaws to govern its proceedings. The initial chairperson and successors shall be elected by the Authority from time to time from among the members. The Authority may act through its members by entering into an agreement that a member act on the Authority's behalf, in which instance the act or performance directed shall be deemed to be exclusively of, for, and by the Authority and not the individual act of the member or its represented person.
(Source: P.A. 92-352, eff. 8-15-01.)

(70 ILCS 1925/5-60)
Sec. 5-60. Meetings; quorum; resolutions. Regular meetings of the Authority shall be held at least quarterly, the time and place of those meetings to be fixed by the Authority. Special meetings may be called by the chairperson or by any 3 members of the Authority by giving notice thereof in writing, stating the time, place, and purpose of the meeting. The notice shall be served by special delivery letter deposited in the mail at least 48 hours before the meeting. A majority of the members of the Authority shall constitute a quorum for the transaction of business. All action of the Authority shall be by resolution and, except as otherwise provided in this Article, the affirmative vote of at least a majority shall be necessary for the adoption of any resolution. The chairperson shall be entitled to vote on any and all matters coming before the Authority.
(Source: P.A. 92-352, eff. 8-15-01.)

(70 ILCS 1925/5-65)
Sec. 5-65. Secretary and treasurer; oaths; bond of treasurer. The Authority may appoint a secretary and a treasurer, who need not be members of the Authority, to hold office during the pleasure of the Authority, and fix their duties and compensation. Before entering upon the duties of their respective offices, they shall take and subscribe to the constitutional oath of office, and the treasurer shall execute a bond with corporate sureties to be approved by the Authority. The bond shall be payable to the Authority in whatever penal sum may be directed by the Authority conditioned upon the faithful performance of the duties of the office and the payment of all money received by the treasurer according to law and the orders of the Authority. The Authority may, at any time, require a new bond for the treasurer in such penal sum as may then be determined by the Authority.
(Source: P.A. 92-352, eff. 8-15-01.)

(70 ILCS 1925/5-70)
Sec. 5-70. Deposit and withdrawal of funds; signatures. All funds deposited by the treasurer in any bank or savings and loan association shall be placed in the name of the Authority and shall be withdrawn or paid out only by check or draft upon the bank or savings and loan association, signed by the treasurer and countersigned by the chairperson of the Authority. Subject to prior approval of the designations by a majority of the Authority, the chairperson may designate any other member or any officer of the Authority to affix the signature of the treasurer to any Authority check or draft for payment of salaries or wages and for payment of any other obligation of not more than $2,500.
No bank or savings and loan association shall receive public funds as permitted by this Section unless it has complied with the requirements established under Section 6 of the Public Funds Investment Act.
(Source: P.A. 92-352, eff. 8-15-01.)

(70 ILCS 1925/5-75)
Sec. 5-75. Delivery of check after executing officer ceases to hold office. If any officer whose signature appears upon any check or draft issued pursuant to this Article ceases to hold office before the delivery of the check or draft to the payee, the officer's signature nevertheless shall be valid and sufficient for all purposes with the same effect as if the officer had remained in office until delivery of the check or draft.
(Source: P.A. 92-352, eff. 8-15-01.)

(70 ILCS 1925/5-80)
Sec. 5-80. Rules. The Authority may make all rules proper or necessary to carry into effect the powers granted to it. The rules shall be consistent with the guidelines, objectives, and project scope as set out by the Illinois Commerce Commission.
(Source: P.A. 92-352, eff. 8-15-01.)

(70 ILCS 1925/5-85)
Sec. 5-85. Fiscal year. The Authority shall designate its fiscal year.
(Source: P.A. 92-352, eff. 8-15-01.)

(70 ILCS 1925/5-90)
Sec. 5-90. Reports and financial statements. Within 60 days after the end of its fiscal year, the Authority shall cause to be prepared by a certified public accountant a complete and detailed report and financial statement of the operations and assets and liabilities as related to the Dixon railroad relocation project. A reasonably sufficient number of copies of the report shall be prepared for distribution to persons interested, upon request, and a copy of the report shall be filed with the Illinois Commerce Commission and with the county clerk of Lee County.
(Source: P.A. 92-352, eff. 8-15-01.)

(70 ILCS 1925/5-95)
Sec. 5-95. Construction. Nothing in this Article shall be construed to confer upon the Authority the right, power, or duty to order or enforce the abandonment of any present property of the railroads or the use in substitution therefor of any property acquired for the railroads in the absence of a contract duly executed by the railroads and the Authority setting forth the terms and conditions upon which relocation of the right of way and physical facilities of the railroads is to be accomplished. No such contract shall be or become enforceable until the provisions of the contract have been approved or authorized by the Illinois Commerce Commission.
(Source: P.A. 92-352, eff. 8-15-01.)

(70 ILCS 1925/5-100)
Sec. 5-100. Existing contracts, obligations, and liabilities. No contract, obligation, or liability whatever of the railroads to pay any money into the State treasury, nor any lien of the State upon or right to tax property of the railroads, shall be released, suspended, modified, altered, remitted, or in any manner diminished or impaired by the contract with the Authority, and any such charter provisions applicable to the property on which the railroads are now located shall be deemed in full force and effect with respect to any property on which the railroads are relocated in substitution therefor pursuant to the provisions of this Act or any such contract with the Authority pursuant thereto. Notwithstanding, upon order of the Illinois Commerce Commission, the Authority shall succeed to and assume the performance and actions of the represented persons under the terms of the order and amending orders previously entered relative to the Dixon railroad relocation project and consistent with the objectives of the Authority.
(Source: P.A. 92-352, eff. 8-15-01.)

(70 ILCS 1925/5-105)
Sec. 5-105. Severability. The provisions of this Act are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 92-352, eff. 8-15-01.)



Article 10

(70 ILCS 1925/Art. 10 heading)

(70 ILCS 1925/10-5)
Sec. 10-5. Amendatory provisions; text omitted).
(Source: P.A. 92-352, eff. 8-15-01; text omitted.)



Article 99

(70 ILCS 1925/Art. 99 heading)

(70 ILCS 1925/99-1)
Sec. 99-1. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 92-352, eff. 8-15-01.)






70 ILCS 1930/ - Southwest Suburban Railroad Redevelopment Authority Act.

(70 ILCS 1930/1)
Sec. 1. Short title. This Act may be cited as the Southwest Suburban Railroad Redevelopment Authority Act.
(Source: P.A. 95-122, eff. 8-13-07.)

(70 ILCS 1930/5)
Sec. 5. Legislative declaration. The General Assembly declares that the welfare, health, prosperity, and moral and general well-being of the people of the State are, in large measure, dependent upon the sound and orderly development of municipal areas. The Southwest Suburban area, by reason of the location therein of vital roadways and their use for vehicular travel in access to the entire southwest metropolitan Chicago area, as well as commercial and industrial growth patterns and accessibility to manufacturing and freight-related facilities, has become and will increasingly be the hub of transportation from all parts of the region and throughout the southwest metropolitan area. Motor vehicle traffic, pedestrian travel, and the safety of both motorists and pedestrians are substantially aggravated by the location of railroad grade crossings. Additionally, certain development opportunities may exist in the project area that would stabilize and enhance the tax base of existing communities, maintain and revitalize existing commerce and industry, and promote comprehensive planning within and between communities. The presence of the railroad grade crossings are detrimental to the orderly expansion of industry and commerce and to progress of the region. To alleviate this situation it is necessary to relocate the railroad tracks, to separate the grades at crossing, to acquire property for relocation or submergence of the railroad or highways, to create an agency to facilitate and accomplish that relocation, and to direct infrastructure and development improvements in the Southwest Suburban area.
(Source: P.A. 95-122, eff. 8-13-07.)

(70 ILCS 1930/10)
Sec. 10. Creation; duration. There is created a body politic and corporate, a unit of local government, named the Southwest Suburban Railroad Redevelopment Authority, embracing the townships of Bloom, Thornton, Calumet, Bremen, Orland, Worth, Rich, and Palos. The Authority shall continue in existence until the accomplishment of its objective, the relocation of railroad tracks and roadways and the grade separation of railroads from the right-of-way and at-grade crossing closures within the Southwest Suburban area, or until the Authority officially resolves that it is impossible or economically unfeasible to fulfill that objective.
(Source: P.A. 95-122, eff. 8-13-07.)

(70 ILCS 1930/15)
Sec. 15. Acquisition of property. The Authority has the power to acquire by gift, purchase, or legacy the fee simple title to real property located within the boundaries of the Authority, including temporary and permanent easements, as well as reversionary interests in the streets, alleys, and other public places and personal property, required for its purposes, and title thereto shall be taken in the corporate name of the Authority. All land and appurtenances thereto, acquired or owned by the Authority, are to be deemed acquired or owned for a public use or public purpose. The Authority may not acquire property by eminent domain.
(Source: P.A. 95-122, eff. 8-13-07.)

(70 ILCS 1930/20)
Sec. 20. Sale or exchange of property. The Authority has the power to sell, transfer, exchange, vacate, or assign property acquired for the purposes of this Act as it deems appropriate.
(Source: P.A. 95-122, eff. 8-13-07.)

(70 ILCS 1930/25)
Sec. 25. Acceptance of grants, loans, and appropriations. The Authority has the power to apply for and accept grants, loans, advances, and appropriations from the federal government and from the State of Illinois or any agency or instrumentality thereof to be used for the purposes of the Authority, and to enter into any agreement in relation to the grants, loans, advances, and appropriations. The Authority may also accept from the State, any State agency, department, or commission, any county or other political subdivision, any municipal corporation, any railroad, any school authority, or jointly therefrom, grants of funds or services for any of the purposes of this Act. The Authority shall be treated as a rail carrier subject to the Illinois Commerce Commission's jurisdiction and eligible to receive money from the Grade Crossing Protection Fund or any fund of the State or other source available for purposes of promoting safety and separation of at-grade railroad crossings or highway improvements.
(Source: P.A. 95-122, eff. 8-13-07.)

(70 ILCS 1930/30)
Sec. 30. Taxing powers. The Authority may not levy real property taxes for any purpose whatsoever.
(Source: P.A. 95-122, eff. 8-13-07.)

(70 ILCS 1930/35)
Sec. 35. Board; compensation and expenses. The Authority shall be governed by a 5-member board consisting of members appointed by the Governor with the advice and consent of the Senate. Two members of the Board must reside within the territory of the Authority. Two members must be former public officials who served within the townships of Bloom, Thornton, Calumet, Bremen, Orland, Worth, Rich, or Palos. One member must have previous employment and management experience with a major railroad company that has significant ties to the Authority. Each member shall take and subscribe the constitutional oath of office and file it with the Secretary of State. The members of the board shall serve without compensation, but may be reimbursed for actual expenses incurred by them in the performance of duties prescribed by the Authority. However, any member of the board who serves as secretary or treasurer may receive compensation for services as that officer.
(Source: P.A. 95-122, eff. 8-13-07.)

(70 ILCS 1930/40)
Sec. 40. Organization; chair and temporary secretary. As soon as possible after the effective date of this Act, the board shall organize for the transaction of business, select a Chair and a temporary Secretary from its own number, and adopt bylaws to govern its proceedings. The initial Chair and successors shall be elected by the board from time to time from among members. The board may act through its members by entering into an agreement that a member act on the board's behalf, in which instance the act or performance directed shall be deemed to be exclusively of, for, and by the board and not the individual act of the member or its represented person.
(Source: P.A. 95-122, eff. 8-13-07.)

(70 ILCS 1930/45)
Sec. 45. Meetings; quorum and resolutions. Regular meetings of the board shall be held at least quarterly, the time and place of those meetings to be fixed by the board. Special meetings may be called by the Chair or by a majority of the members of the board by giving notice thereof in writing, stating the time, place, and purpose of the meeting. The notice shall be served by special delivery letter deposited in the mail at least 48 hours before the meeting. A majority of the members of the board shall constitute a quorum for the transaction of business. All action of the board shall be by resolution and, except as otherwise provided in this Act, the affirmative vote of at least a majority shall be necessary for the adoption of any resolution. The Chair shall be entitled to vote on any and all matters coming before the board.
(Source: P.A. 95-122, eff. 8-13-07.)

(70 ILCS 1930/50)
Sec. 50. Secretary and Treasurer; oaths; bond of Treasurer. The board may appoint a Secretary and a Treasurer, who need not be members of the board, to hold office at the pleasure of the board, and fix their duties and compensation. Before entering upon the duties of their respective offices, they shall take and subscribe to the constitutional oath of office, and the Treasurer shall execute a bond with corporate sureties to be approved by the board. The bond shall be payable to the Authority in whatever penal sum may be directed by the board conditioned upon the faithful performance of the duties of the office and the payment of all money received by the Treasurer according to law and the orders of the board. The board may, at any time, require a new bond for the Treasurer in any penal sum that may then be determined by the board.
(Source: P.A. 95-122, eff. 8-13-07.)

(70 ILCS 1930/55)
Sec. 55. Deposit and withdrawal of funds; signatures. All funds deposited by the Treasurer in any bank or savings and loan association shall be placed in the name of the Authority and shall be withdrawn or paid out only by check or draft upon the bank or savings and loan association, signed by the Treasurer and countersigned by the Chair of the board. Subject to prior approval of the designations by a majority of the board, the Chair may designate any other member or any officer of the Authority to affix the signature of the Treasurer to any Authority check or draft for payment of salaries or wages and for payment of any other obligation of not more than $2,500.
No bank or savings and loan association shall receive public funds as permitted by this Section unless it has complied with the requirements established under Section 6 of the Public Funds Investment Act.
(Source: P.A. 95-122, eff. 8-13-07.)

(70 ILCS 1930/60)
Sec. 60. Delivery of check after executing officer ceases to hold office. If any officer whose signature appears upon any check or draft issued pursuant to this Act ceases to hold office before the delivery of the check or draft to the payee, the officer's signature nevertheless shall be valid and sufficient for all purposes with the same effect as if the officer had remained in office until delivery of the check or draft.
(Source: P.A. 95-122, eff. 8-13-07.)

(70 ILCS 1930/65)
Sec. 65. Rules. The board may adopt all rules proper or necessary and to carry into effect the powers granted to it. The rules shall be consistent with the guidelines, objectives, and project scope as set out by the Illinois Commerce Commission.
(Source: P.A. 95-122, eff. 8-13-07.)

(70 ILCS 1930/70)
Sec. 70. Fiscal year. The Authority shall designate its fiscal year.
(Source: P.A. 95-122, eff. 8-13-07.)

(70 ILCS 1930/75)
Sec. 75. Reports and financial statements. Within 60 days after the end of its fiscal year, the board shall cause to be prepared by a certified public accountant a complete and detailed report and financial statement of the operations and assets and liabilities as they relate to the projects undertaken by the Authority. A reasonably sufficient number of copies of the report shall be prepared for distribution to persons interested, upon request, and a copy of the report shall be filed with the Illinois Commerce Commission and with the county clerk of Cook County.
(Source: P.A. 95-122, eff. 8-13-07.)

(70 ILCS 1930/80)
Sec. 80. Construction. Nothing in this Act shall be construed to confer upon the Authority the right, power, or duty to order or enforce the abandonment of any present property of the railroads or the use in substitution therefor of any property acquired for the railroads in the absence of a contract duly executed by the railroads and the Authority setting forth the terms and conditions upon which relocation of the right-of-way and physical facilities of the railroads is to be accomplished. No such contract shall be or become enforceable until the provisions of the contract have been approved or authorized by the Illinois Commerce Commission.
(Source: P.A. 95-122, eff. 8-13-07.)

(70 ILCS 1930/85)
Sec. 85. Existing contracts, obligations, and liabilities. No contract, obligation, or liability whatever of the railroads to pay any money into the State treasury, nor any lien of the State upon or right to tax property of the railroads, shall be released, suspended, modified, altered, remitted, or in any manner diminished or impaired by the contract with the Authority, and any such charter provisions applicable to the property on which the railroads are now located shall be deemed in full force and effect with respect to any property on which the railroads are relocated in substitution therefor pursuant to the provisions of this Act or any such contract with the Authority pursuant thereto. Notwithstanding, upon order of the Illinois Commerce Commission, the Authority shall succeed to and assume the performance and actions of the represented persons under the terms of the order and amending orders previously entered relative to projects undertaken by the Authority and consistent with the objectives of the Authority.
(Source: P.A. 95-122, eff. 8-13-07.)

(70 ILCS 1930/90)
Sec. 90. Severability. The provisions of this Act are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 95-122, eff. 8-13-07.)

(70 ILCS 1930/999)
Sec. 999. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 95-122, eff. 8-13-07.)



70 ILCS 1935/ - Elmwood Park Grade Separation Authority Act.

(70 ILCS 1935/1)
Sec. 1. Short title. This Act may be cited as the Elmwood Park Grade Separation Authority Act.
(Source: P.A. 98-564, eff. 8-27-13.)

(70 ILCS 1935/5)
Sec. 5. Definitions. As used in this Act:
"Authority" means the Elmwood Park Grade Separation Authority.
"Person" includes an individual, partnership, firm, public or private corporation, and government or unit of government.
"Railroad" or "Railroads" means the Canadian Pacific Railway and other railroads operating or owning trackage or right-of-way within the area of the Authority.
"Village" means the Village of Elmwood Park.
(Source: P.A. 98-564, eff. 8-27-13.)

(70 ILCS 1935/10)
Sec. 10. Legislative declaration. The General Assembly declares that the welfare, health, prosperity, and moral and general well being of the people of the State are, in large measure, dependent upon the sound and orderly development of municipal areas. The Village of Elmwood Park, by reason of the location there of Grand Avenue and its use for vehicular travel in access to the entire west metropolitan Chicago area, including municipalities in 2 counties, as well as commercial and industrial growth patterns and accessibility to O'Hare International Airport, manufacturing and freight related services, has become and will increasingly be the hub of transportation from all parts of the region and throughout the west metropolitan area. Motor vehicle traffic, pedestrian travel, and the safety of both motorists and pedestrians are substantially aggravated by the location of a major railroad right-of-way that divides the Village into north and south halves. The presence of the railroad right-of-way has effectively impeded the development of highway usage and rights-of-way and is detrimental to the orderly expansion of industry and commerce and to progress throughout the region. Additionally, the railroad grade crossing located on Grand Avenue within the Village of Elmwood Park has posed a significant safety hazard to the public. The Illinois Commerce Commission Collision History illustrates that there have been 8 fatalities and 29 injuries since 1956 at the railroad grade crossing located on Grand Avenue within the Village. The presence of the railroad right-of-way at grade crossing within the Village is detrimental to the safety of the public, as well as to the orderly expansion of industry and commerce and to progress of the region. To alleviate this situation, it is necessary to separate the grade crossing on Grand Avenue within the Village, to relocate the railroad tracks and right-of-way, to acquire property for separation of the railroad or highway, and to create an agency to facilitate and accomplish that grade separation.
(Source: P.A. 98-564, eff. 8-27-13; 98-756, eff. 7-16-14.)

(70 ILCS 1935/15)
Sec. 15. Creation; duration; termination of the Authority. There is created a body politic and corporate, a unit of local government, named the Elmwood Park Grade Separation Authority that embraces that portion of Leyden Township within the Village of Elmwood Park, Cook County, Illinois. The Authority shall continue in existence until the accomplishment of its objectives or until the Authority officials resolve that it is impossible or economically unfeasible to fulfill its objectives. Objectives of the Authority include the grade separation of railroad tracks from the right-of-way of Grand Avenue in the Village of Elmwood Park, the relocation of railroad tracks and roadway to facilitate the grade separation, and other necessary, related improvements to the right-of-way and at-grade crossing closure within the Village of Elmwood Park. The Authority shall be dissolved upon its voluntary termination or 6 months after the first use of the railway on the grade separation structure by a Railroad. Upon termination or dissolution of the Authority after the construction of the grade separation project, the Department of Transportation shall own and maintain the grade separation structure and the Canadian Pacific Railway Company shall own and maintain the railway along the grade separation structure.
(Source: P.A. 98-564, eff. 8-27-13.)

(70 ILCS 1935/20)
Sec. 20. Procedural capacity; seal; office. The Authority may sue and be sued in its corporate name, but execution shall not in any case issue against any property of the Authority. The Authority shall be subject to the jurisdiction of the Illinois Commerce Commission. It may adopt a common seal and change the seal at pleasure. The principal office of the Authority shall be in the Village of Elmwood Park, Illinois.
The Authority may enter into contracts for the performance of its objectives, including agreements with other State entities and departments, as well as provide for the letting of construction contracts, consultant service agreements, professional and trade services, and other agreements consistent with the purposes and objectives of the Authority established by this Act. The Authority may accept jurisdictional transfer of public right-of-way for purposes of eliminating at-grade street and railroad crossings.
(Source: P.A. 98-564, eff. 8-27-13.)

(70 ILCS 1935/25)
Sec. 25. Acquisition of property. The Authority shall have the power to acquire by gift, purchase, legacy, or by the exercise of eminent domain the fee simple title to real property located within the boundaries of the Authority, including temporary and permanent easements, as well as reversionary interests in the streets, alleys, and other public places and personal property, required for its purposes, and title thereto shall be taken in the corporate name of the Authority. Any such property that is already devoted to a public use may nevertheless be acquired, provided that no property belonging to the United States of America or the State of Illinois may be acquired without the consent of such governmental unit. No property devoted to a public use belonging to a corporation subject to the jurisdiction of the Illinois Commerce Commission may be acquired without a prior finding by the Illinois Commerce Commission that the taking would not result in the imposition of an undue burden on intrastate commerce. Eminent domain proceedings shall be conducted in all respects in the manner provided for the exercise of the right of the eminent domain under the Eminent Domain Act. No condemnation proceedings for the acquisition of new property shall be instituted without the prior concurrence of the affected Railroads in the route, width and title to be acquired thereby. Consistent with the Land Acquisition and Procedures Manual prepared by the Department of Transportation and updated through October 23, 2012, when a railroad company owns the fee title to its operating right-of-way and such property is acquired by the Authority to construct a grade separation facility, no compensation of any kind shall be made to the railroad to construct a grade separation facility where an existing highway crossing is eliminated; however, consideration shall be given if the size of the acquisition is different than the original right-of-way. All land and appurtenances thereto, acquired or owned by the Authority, are to be deemed acquired or owned for a public use or public purpose.
(Source: P.A. 98-564, eff. 8-27-13.)

(70 ILCS 1935/30)
Sec. 30. Sale or exchange of property. The Authority has the power to sell, transfer, exchange, vacate, or assign property acquired for the purposes of this Act, as it deems appropriate.
(Source: P.A. 98-564, eff. 8-27-13.)

(70 ILCS 1935/35)
Sec. 35. Acceptance of grants, loans, and appropriations. The Authority has the power to apply for and accept grants, loans, advances, and appropriations from the federal government and from the State of Illinois, or any agency or instrumentality thereof, to be used for the purposes of the Authority, and to enter into any agreement in relation to such grants, loans, advances, and appropriations. The Authority may also accept from the State, or any State agency, department, or commission, any county or other political subdivision, any municipal corporation, any Railroads, school authorities, or jointly therefrom, grants of funds or services for any of the purposes of this Act. The Authority shall be treated as a rail carrier subject to the Illinois Commerce Commission's jurisdiction and eligible to receive money from the Grade Crossing Protection Fund, any fund of the State, or other source available for purposes of promoting safety and separation of at-grade railroad crossings or highway improvements.
The Illinois Commerce Commission Crossing Safety Improvement Program FY 2014-2018 Plan shall be revised to include this Authority's grade separation project as one of the bridge projects contemplated for FY 2015 through FY 2018, and funds from the Grade Crossing Protection Fund shall be allocated in the FY 2015 through FY 2018 Plan for said grade separation project. No Order of the Illinois Commerce Commission shall be effective or binding on the Authority to construct the grade separation project unless the federal government, the State of Illinois, or any agency or instrumentality thereof has granted or appropriated sufficient funds for the construction of the grade separation project and the Authority is in receipt of those funds. Notwithstanding, the Illinois Commerce Commission shall not withhold approval of the construction of the Authority's grade separation project or the issuance of any Orders that authorize the construction of the Authority's grade separation project.
(Source: P.A. 98-564, eff. 8-27-13.)

(70 ILCS 1935/40)
Sec. 40. Borrowing money and issuance of bonds. The Authority may incur debt and borrow money from time to time and, in evidence thereof, may issue and sell bonds in such amount or amounts as the Authority may determine in order to provide funds for carrying out the purposes of this Act and to pay all costs and expenses incident thereto. The Authority may refund and refinance, from time to time, bonds so issued and sold, as often as may be deemed to be advantageous by the Authority.
(Source: P.A. 98-564, eff. 8-27-13.)

(70 ILCS 1935/45)
Sec. 45. Taxing powers. The Authority may not levy real property taxes for any purpose whatsoever.
(Source: P.A. 98-564, eff. 8-27-13.)

(70 ILCS 1935/50)
Sec. 50. Board; composition; qualification; compensation and expenses. The Authority shall be governed by a 9-member board consisting of members appointed by the Governor with the advice and consent of the Senate. Five members shall be voting members and 4 members shall be non-voting members. The voting members shall consist of the following:
(1) two former public officials who served within the

Township of Leyden or the Village of Elmwood Park and are recommended to the Governor by the Village President of the Village of Elmwood Park;

(2) two prior employees of Canadian Pacific Railway

with management experience; and

(3) one resident of the Township of Leyden or the

Village of Elmwood Park.

The non-voting members shall consist of the following:
(1) the Village President of the Village of Elmwood

Park;

(2) one current employee of Canadian Pacific Railway

with management experience;

(3) one current employee of Northeast Illinois

Regional Commuter Railroad Corporation with management experience; and

(4) one current employee of the Department of

Transportation with management experience.

The members of the board shall serve without compensation, but may be reimbursed for actual expenses incurred by them in the performance of their duties prescribed by the Authority. However, any member of the board who serves as secretary or treasurer may receive compensation for services as that officer.
(Source: P.A. 98-564, eff. 8-27-13; 98-756, eff. 7-16-14.)

(70 ILCS 1935/55)
Sec. 55. Removal of members. The Governor may remove from office any board member immediately in case of incompetency, neglect of duty or malfeasance of office, or otherwise upon 15 days' written notice to the other members. Absence from any 3 consecutive regular meetings of the board shall be deemed neglect of duty.
(Source: P.A. 98-564, eff. 8-27-13.)

(70 ILCS 1935/60)
Sec. 60. Organization; chair and temporary secretary. As soon as possible after the effective date of this Act, the board shall organize for the transaction of business, select a chair from its voting members and a temporary secretary from its own number, and adopt bylaws to govern its proceedings. The initial chair and successors shall be elected by the board from time to time from among members. The Authority may act through its board members by entering into an agreement that a member act on the Authority's behalf, in which instance the act or performance directed shall be deemed to be exclusively of, for, and by the Authority and not the individual act of the member or its represented person.
(Source: P.A. 98-564, eff. 8-27-13; 98-756, eff. 7-16-14.)

(70 ILCS 1935/65)
Sec. 65. Meetings; quorum; resolutions. Regular meetings of the board shall be held at least quarterly, the time and place of those meetings to be fixed by the board. Special meetings may be called by the chair or by a majority of the members of the board by giving notice in writing that states the time, place, and purpose of the meeting. Notice of special meetings shall be served by special delivery letter deposited in the mail at least 48 hours before the meeting. A majority of the members of the board shall constitute a quorum for the transaction of business. All action of the Authority shall be by resolution of the board and, except as otherwise provided in this Act, the affirmative vote of at least a majority shall be necessary for the adoption of any resolution. The chair shall be entitled to vote on any and all matters coming before the board.
(Source: P.A. 98-564, eff. 8-27-13.)

(70 ILCS 1935/70)
Sec. 70. Secretary and treasurer; oaths; bond of treasurer. The board may appoint a secretary and a treasurer, who need not be members of the board, to hold office during the pleasure of the Authority and fix their duties and compensation. Before entering into the duties of their respective offices, they shall take and subscribe to the constitutional oath of office, and the treasurer shall execute a bond with corporate sureties to be approved by the Authority. The bond shall be payable to the Authority in whatever penal sum may be directed by the board, conditioned upon the faithful performance of the duties of the office and the payment of all money received by the treasurer according to law and the orders of the Authority. The Authority may, at any time, require a new bond for the treasurer in such penal sum as may then be determined by the board.
(Source: P.A. 98-564, eff. 8-27-13.)

(70 ILCS 1935/75)
Sec. 75. Deposit and withdrawal of funds; signatures. All funds deposited by the treasurer in any bank or savings and loan association shall be placed in the name of the Authority and shall be withdrawn or paid out only by check or draft upon the bank or savings and loan association, signed by the treasurer and countersigned by the chair of the board. Subject to prior approval of the designations by a majority of the board, the chair may designate any other member or any officer of the Authority to affix the signature of the treasurer to any Authority check or draft for payment of salaries or wages and for payment of any other obligation of not more than $2,500.
No bank or savings and loan association shall receive public funds as permitted by this Section unless it has complied with the requirements established under Section 6 of the Public Funds Investment Act.
(Source: P.A. 98-564, eff. 8-27-13.)

(70 ILCS 1935/80)
Sec. 80. Delivery of check after executing officer ceases to hold office. If any officer whose signature appears upon any check or draft issued pursuant to this Act ceases to hold office before the delivery of the check or draft to the payee, the officer's signature nevertheless shall be valid and sufficient for all purposes with the same effect as if the officer had remained in office until delivery of the check or draft.
(Source: P.A. 98-564, eff. 8-27-13.)

(70 ILCS 1935/85)
Sec. 85. Rules. The Authority may make and the board may adopt all rules and regulations proper or necessary and to carry into effect the powers granted to it. The rules and regulations shall be consistent with the guidelines, objectives, and project scope as set out by the Illinois Commerce Commission.
(Source: P.A. 98-564, eff. 8-27-13.)

(70 ILCS 1935/90)
Sec. 90. Fiscal year. The Authority shall designate its fiscal year.
(Source: P.A. 98-564, eff. 8-27-13.)

(70 ILCS 1935/95)
Sec. 95. Reports and financial statements. Within 60 days after the end of its fiscal year, the Authority shall cause to be prepared by a certified public accountant a complete and detailed report and financial statement of the operations and assets and liabilities as relate to the Elmwood Park Grade Separation Authority railroad grade separation project. A reasonably sufficient number of copies of the report shall be prepared for distribution to persons interested, upon request, and a copy of the report shall be filed with the Illinois Commerce Commission and with the county clerk of Cook County.
(Source: P.A. 98-564, eff. 8-27-13.)

(70 ILCS 1935/100)
Sec. 100. Construction. Nothing in this Act shall be construed to confer upon the Authority the right, power, or duty to order or enforce the abandonment of any present property of the railroads or the use in substitution therefor of any property acquired for the railroads in the absence of a contract duly executed by the railroads and the Authority setting forth the terms and conditions upon which relocation of the right-of-way and physical facilities of the railroads is to be accomplished. No such contract shall be or become enforceable until the provisions of the contract have been approved or authorized by the Illinois Commerce Commission.
Any construction improvements to signaling or any other aspect of the grade separation project dictated by the Railroad or the Northeast Illinois Regional Commuter Railroad Corporation shall be paid for respectively by the Railroad or the Northeast Illinois Regional Commuter Railroad Corporation. The Railroad or the Northeast Illinois Regional Commuter Railroad Corporation, or both, shall specifically pay any and all costs associated with any upgrades to the railway.
(Source: P.A. 98-564, eff. 8-27-13.)

(70 ILCS 1935/105)
Sec. 105. Existing contracts, obligations, and liabilities. No contract, obligation, or liability whatever of the railroads to pay any money into the State treasury, nor any lien of the State upon or right to tax property of the railroads, shall be released, suspended, modified, altered, remitted, or in any manner diminished or impaired by the contract with the Authority, and any such charter provisions applicable to the property on which the railroads are now located shall be deemed in full force and effect with respect to any property on which the railroads are relocated in substitution therefor pursuant to the provisions of this Act or any such contract with the Authority pursuant thereto. Notwithstanding, upon order of the Illinois Commerce Commission, the Authority shall succeed to and assume the performance and actions of the represented persons under the terms of the order and amending orders previously entered relative to the Elmwood Park Grade Separation Authority project undertaken by the Authority and consistent with the objectives of the Authority.
(Source: P.A. 98-564, eff. 8-27-13.)

(70 ILCS 1935/110)
Sec. 110. Severability. The provisions of this Act are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 98-564, eff. 8-27-13.)

(70 ILCS 1935/120)
Sec. 120. (Amendatory provisions; text omitted).
(Source: P.A. 98-564, eff. 8-27-13; text omitted.)

(70 ILCS 1935/999)
Sec. 999. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 98-564, eff. 8-27-13.)



70 ILCS 1950/ - Renewable Energy Production District Act.

(70 ILCS 1950/1)
Sec. 1. Short title. This Act may be cited as the Renewable Energy Production District Act.
(Source: P.A. 97-265, eff. 8-8-11.)

(70 ILCS 1950/5)
Sec. 5. Definitions. "Board" means the board of trustees of a renewable energy production special district created under this Act.
"District" means a renewable energy production special district created under this Act.
"Renewable energy facility" means a generator that is attached to a building or parcel of land and that is powered by methane gas generated from landfills, solar electric energy or wind, dedicated crops grown for electricity generation, anaerobic digestion of livestock or food processing waste, fuel cells or microturbines powered by renewable fuels, or hydroelectric energy. "Renewable fuels" does not include the incineration or burning of tires, garbage, general household, institutional, or commercial waste, industrial lunchroom or office waste, landscape waste other than tree waste, railroad crossties, utility poles, or construction or demolition debris, other than untreated and unadulterated waste wood.
(Source: P.A. 97-265, eff. 8-8-11; 97-1110, eff. 8-27-12.)

(70 ILCS 1950/10)
Sec. 10. Renewable energy production special district.
(a) Any or all areas within the boundaries of a single county may be incorporated as a single renewable energy production special district. The territory incorporated in a district formed under this Act shall be contiguous and may contain any territory not previously included in any renewable energy production district.
(b) Fifty or more of the legal voters resident within the limits of the proposed district or a majority if there are fewer than 100 legal voters, hereinafter referred to as the "petitioners", may petition the circuit court for the county in which the proposed district is located to cause the question to be submitted to the legal voters of the proposed district whether the proposed territory shall be organized as a renewable energy production special district under this Act. The petition shall be addressed to the court and shall set forth (i) a definite description of the boundaries of the territory to be embraced in the proposed district, (ii) the name of the proposed district, and (iii) a request that the question be submitted to the legal voters of the proposed district.
(c) In the event that 2 or more petitions covering in part the same territory are filed prior to the public hearing upon the petition first filed, the petitions shall be consolidated for public hearing, and a hearing thereon may be continued to permit the giving of sufficient notice upon any petition or petitions.
(d) The petitioners shall give at least 20 days notice prior to a hearing of the time and place of a hearing upon the subject of the petition. The notice shall be published in one or more newspapers of general circulation within the proposed renewable energy production special district or, if there is no newspaper of general circulation within the proposed renewable energy production special district, then by posting copies in 10 of the most public places within the boundaries of the proposed district at least 20 days before the meeting.
The filing fee on the petition and the costs of printing and publication or posting of notices of public hearings shall be paid by the petitioners.
(e) At the hearing on the petition, all persons in the proposed renewable energy production special district shall have an opportunity to present evidence, be heard concerning the creation, location, and boundary of the proposed district, and make suggestions regarding the same, provided, however, that the court may refuse to allow evidence or testimony deemed cumulative. After hearing statements, evidence, and suggestions, the court shall fix and determine the limits and boundaries of the proposed district, and for that purpose and to that extent, may alter and amend the petition. In determining the limits and boundaries of the proposed district the court may consider, among other factors, the public interest and whether the territory contained within the proposed district contains only portions of one or more electoral districts. After the determination by the court the limits and boundaries shall be incorporated in an order, and the order shall be filed in the records of the court. Upon the entering of the order, the court shall certify the order and the proposition to the proper election officials, who shall submit the proposition to the voters at the next permissible election in accordance with the general election law. In addition to the requirements of the general election law, notice of the referendum shall include a description of the boundaries of the territory to be embraced in the proposed district and the name of the proposed district.
The proposition shall be in substantially the following form:
Shall a renewable energy production special district

to be known as the (name of the proposed district) be incorporated?

The proposed district encompasses (description of

territory in the proposed district).

Votes shall be recorded as "YES" or "NO".
The court shall cause a statement of the results of the election to be filed in the records of the court. If a majority of the votes cast upon the question are in favor of the incorporation of the proposed renewable energy production special district, then the district shall thereafter be an organized renewable energy production special district under this Act, and the court shall enter an order accordingly and cause the same to be filed in the records of the court and shall also send to the county clerk a certified copy of the order organizing the district.
(Source: P.A. 97-265, eff. 8-8-11; 97-1110, eff. 8-27-12.)

(70 ILCS 1950/15)
Sec. 15. Board of trustees.
(a) A renewable energy production district shall be governed by a board of trustees. The board of trustees shall consist of 5 members. A member of the board of trustees must reside within the territory embraced within the district. Within 90 days after the order is entered organizing the district, the county board in which the renewable energy production district is located shall appoint the initial members of the board. Of the initial members, 3 shall serve for a 3-year term and 2 shall serve for a 5-year term, as determined by lot. Thereafter, the members of the board shall serve for a 5-year term. Vacancies shall be filled in the same manner as appointments. Members of the board shall serve without compensation but may receive the reasonable cost of their travel expenses and may be reimbursed for actual expenses incurred in the performance of their official duties as members of the board.
(b) Within 60 days after appointment of the initial board of trustees, the board shall meet and elect a chairman, who shall thereafter be elected annually by the board, the secretary, and the treasurer. At the initial meeting, the board shall adopt by-laws that shall at a minimum (i) define the first and subsequent fiscal years of the district, (ii) determine the dates and times of other regular and special meetings of the board, and (iii) set forth the procedure for amending the by-laws.
(c) A majority of the members appointed shall constitute a quorum in order to do business.
(d) Formal action of the board shall be in the form of an ordinance, resolution, motion, or other appropriate form, approved by a majority of the board members in attendance at a board meeting.
(Source: P.A. 97-265, eff. 8-8-11; 97-1110, eff. 8-27-12.)

(70 ILCS 1950/20)
Sec. 20. Powers of the board of trustees. The board shall exercise all of the powers and control all the affairs of a renewable energy production special district.
(a) The board may:
(1) finance, acquire, construct, operate, maintain,

or dispose of a renewable energy facility;

(2) contract with private or public entities to

finance, acquire, construct, operate, maintain, or dispose of a renewable energy facility for the district;

(3) solicit and accept moneys from any legal source;

(4) sell the renewable energy produced by a renewable

energy facility;

(5) acquire, purchase, own, lease, rent, sell, and

convey interests in real and tangible and intangible personal property;

(6) purchase insurance;
(7) sue and be sued;
(8) hire employees, prescribe their duties and fix

their compensation;

(9) adopt and use a seal;
(10) make and execute contracts, loans, leases,

subleases, installation purchase agreements, notes and other instruments evidencing financial obligations, and other instruments necessary or convenient in the exercise of its powers;

(11) make, adopt, amend, and repeal ordinances,

resolutions, bylaws, rules, and regulations not inconsistent with this Act, provided, however, that such ordinances, resolutions, bylaws, rules, and regulations shall not be applicable to the operation and maintenance of renewable energy or waste disposal activities by private businesses or concerns or other public entities;

(12) sell, lease, sublease, license, transfer,

convey, or otherwise dispose of any of its real or personal property, or interests therein, in whole or in part, at any time upon such terms and conditions as it may determine;

(13) invest funds, not required for immediate

disbursement, in property or agreements;

(14) apply for, accept and use grants, loans, or

other financial assistance from any private entity or municipal, county, State, or federal governmental agency or other public entity;

(15) employ or enter into contracts for the

employment of any person, firm, or corporation, and for professional services, necessary or desirable for the accomplishment of the corporate objects of the district or the proper administration, management, protection or control of its property and assets; and

(16) make and execute all contracts and other

instruments necessary or convenient to the exercise of its powers.

This Section shall be liberally construed to give effect to its purposes.
(b) The board must:
(1) remit all money collected from a renewable energy

facility, exclusive of operations, maintenance, capital, debt service, and investment costs, to the county in which the district is located; and

(2) comply with the requirements that apply to

pollution control facilities under the Environmental Protection Act, as well as any other applicable permitting and regulatory requirements under that Act, if it intends to own, operate, or construct a generator that is attached to a building or parcel of land and is powered by fuel cells or microturbines.

(c) The board is not authorized to and shall not use eminent domain or quick take proceedings to acquire property.
(Source: P.A. 97-265, eff. 8-8-11; 97-1110, eff. 8-27-12.)

(70 ILCS 1950/22)
Sec. 22. Dissolution of a district.
(a) Action to dissolve a district may be instituted either by action of a board or petition.
(b) If a district has fully discharged its debts and obligations, then the board of that district may adopt an ordinance finding and determining that the foregoing condition has been met and that the public interest does not require continuation of the district. A copy of the ordinance shall be published in one or more newspapers of general circulation within the district or, if there is no newspaper of general circulation within the district, then by posting copies in 10 of the most public places within the boundaries of the proposed district. In addition to a copy of the ordinance, the publication or posting shall include a notice of (i) the specific number of voters required to sign a petition requesting the submission to the electors of the question of the dissolution of the district, (ii) the date by which the petition must be filed, and (iii) the official with whom, or office at which, the petition must be filed. Unless a petition is filed with the secretary of the board within 30 days after publication or posting containing the signatures of voters equal in number to 10% or more of the total number of registered voters in the territory of the district requesting that the question of the dissolution of the Authority be submitted to an election, the district shall be deemed to be dissolved at the expiration of the 30-day period. If such a petition is filed, then the question of the dissolution of the district shall be certified by the board to the proper election authority, which shall submit the question to the electors of the district at the next permissible election in accordance with the general election law.
The question shall be in substantially the following form:
Shall the (name of the district) be dissolved?
Votes shall be recorded as "YES" or "NO".
The result of the election shall be entered upon the corporate records of the district. If a majority of the ballots cast on the question are marked "yes", then the district shall be dissolved. But if a majority of the ballots on the question are marked "no", the board shall proceed with the affairs of the district as though the dissolution ordinance had never been adopted, and the question shall not again be submitted to the voters for a period of 2 years. When the business and affairs of any district have been concluded after dissolution, that fact shall be certified by the chair of its board to the county clerk of the county where the district was located.
(c) 10% or more of the total number of registered voters residing within the territory of the district, hereinafter referred to as the "petitioners", may petition the circuit court for the county where the proposed district is located to cause the question to be submitted to the legal voters of the proposed district whether the district shall be dissolved. The petition shall be addressed to the court and shall set forth (i) the name of the district, (ii) an allegation that the district has fully discharged its debts and obligations, and (iii) a request that the question be submitted to the electors residing within the limits of the district whether the district shall be dissolved.
The petitioners shall give at least 20 calendar days notice of the time and place of a hearing upon the subject of the petition. The notice shall be published in one or more newspapers of general circulation within the district or, if there is no newspaper of general circulation within the district, then by posting the notice at least 20 calendar days prior to the hearing in 10 of the most public places within the boundaries of the proposed district. All costs relating to the filing of the petition and the costs of printing and publication or posting of notices of public hearing thereon shall be paid by the petitioners.
At the hearing on the petition all persons in the district shall have an opportunity to present evidence and be heard concerning the dissolution of the district, provided, however, that the court may refuse to allow evidence or testimony deemed cumulative.
After hearing statements, evidence, and suggestions, the court shall determine whether the district has fully discharged its debts and obligations and, if so, the court shall enter an order that the proposition whether the district shall be dissolved be submitted to the electors residing within the limits of the district. Upon the entering of such an order, the court shall certify the order and the proposition to the proper election officials, who shall submit the proposition to the voters at the next permissible election in accordance with the general election law.
The question shall be in substantially the following form:
Shall the (name of the district) be dissolved?
Votes shall be recorded as "YES" or "NO".
The result of the election shall be entered upon the corporate records of the district. If a majority of the ballots cast on the question are marked "yes", then the district shall be dissolved. But if a majority of the ballots on the question are marked "no", the board shall proceed with the affairs of the district as though dissolution had never been considered, and the question shall not again be submitted to the voters for a period of 2 years. When the business and affairs of any district have been concluded after dissolution, that fact shall be certified by the chair of its board to the county clerk of the county where the district was located.
(Source: P.A. 97-1110, eff. 8-27-12.)

(70 ILCS 1950/30)
Sec. 30. Records of a district. The board shall adopt rules and regulations for the retention and proper safekeeping and maintenance of its permanent records and for the recording of the corporate actions of the district. The district shall be subject to the provisions of the Local Records Act.
(Source: P.A. 97-1110, eff. 8-27-12.)

(70 ILCS 1950/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 97-265, eff. 8-8-11.)



70 ILCS 2005/ - Rescue Squad Districts Act.

(70 ILCS 2005/1) (from Ch. 85, par. 6851)
Sec. 1. This Act may be cited as the Rescue Squad Districts Act.
(Source: P.A. 86-916.)

(70 ILCS 2005/2) (from Ch. 85, par. 6852)
Sec. 2. Any contiguous territory having a population of not less than 300 inhabitants and no part of which is already included in a rescue squad district, and no part of which is located in a fire protection district that provides rescue services, may be organized as a rescue squad district as provided in this Act.
Any 5% of the legal voters within the limits of the proposed rescue squad district may petition the circuit court for the county in which the territory lies to order the question whether the territory shall be organized as a rescue squad district under this Act to be submitted to the legal voters of the territory, but every petition shall be signed by at least 25 legal voters residing within the territory proposed to be organized as a rescue squad district, and in case the territory includes more than one city, village or incorporated town, or any portions thereof, or includes one or more cities, villages or incorporated towns, or any portion thereof, and territory not a part of any city, village or incorporated town, then the petition must be signed by at least 5% of the legal voters residing in each of those cities, villages, or incorporated towns, or portions thereof, and by at least 5% of the legal voters residing in the territory not a part of any city, village or incorporated town. The petition shall contain a definite description of the boundaries of the territory proposed to be organized as a rescue squad district, and shall set forth the name of the proposed district, which name shall be The .... Rescue Squad District.
(Source: P.A. 86-916.)

(70 ILCS 2005/3) (from Ch. 85, par. 6853)
Sec. 3. Upon the filing of a petition in the office of the circuit clerk, the court to whom the petition is addressed shall give notice of the time and place of a hearing on the question of the necessity for the organization of a rescue squad district and of the boundaries of the proposed district. The notice shall be published at least once each week for 2 weeks in one or more newspapers of general circulation in the proposed district, and a copy of the notice shall be posted in at least 10 of the most public places in the proposed district at least 10 days before the hearing. The hearing shall be held within 20 days after the petition is filed with the circuit clerk.
The court shall preside at the hearing, and all persons resident within the territory proposed to be organized as a rescue squad district shall be given an opportunity to be heard touching the necessity of the organization of a district and to make suggestions regarding the boundaries of the district. After hearing the statements, evidence and suggestions, if the court determines that considerations of public health and welfare make the organization of a district necessary, it shall fix the boundaries of the proposed rescue squad district and, for that purpose and to that extent, may alter and amend the petition. In case the boundaries as fixed by the court include any territory not included in the boundaries as described in the original petition, the court shall cause a notice to be inserted at least twice in some newspaper of general circulation in the additional territory, which notice shall state the time and place at which a hearing will be held to permit the owners of the land in the additional territory to appear and be heard on the question of including the additional territory. The notice shall be published at least 10 days before the hearing, and the hearing shall be held within 3 weeks after the court first fixes the boundaries. At the hearing the boundaries of the proposed district shall be finally fixed by the court.
(Source: P.A. 86-916.)

(70 ILCS 2005/4) (from Ch. 85, par. 6854)
Sec. 4. The determination of the court as to the necessity for the organization of the proposed rescue squad district, together with the description of the boundaries of the district as fixed by the court, shall be entered of record in the court. Thereupon the court shall certify the question of the organization of the territory included within the boundaries fixed by it as a rescue squad district to the proper election officials, who shall submit the question to the legal voters resident within the territory at an election to be held in the district. Notice of the referendum shall be given and the referendum conducted in the manner provided by the general election law. The notice of the election shall state the purpose of the referendum, describe the territory proposed to be organized as a rescue squad district, and state the time of the election.
The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall this territory (describing
it) be organized as The ........... YES
Rescue Squad District and shall the
District be authorized to levy and -----------------------
collect a property tax not to exceed
.20% on the property situated in the NO
District?
--------------------------------------------------------------
The court shall cause a statement of the result to be entered of record in the court.
(Source: P.A. 86-916.)

(70 ILCS 2005/5) (from Ch. 85, par. 6855)
Sec. 5. If a majority of the votes cast on the question are in favor of the organization of the territory as a rescue squad district, the territory shall be an organized rescue squad district under this Act. The district shall have the name set forth in the petition and by such name may transact all corporate business. The district shall constitute a body corporate and politic. All courts of this State shall take judicial notice of the organization of the rescue squad district.
(Source: P.A. 86-916.)

(70 ILCS 2005/6) (from Ch. 85, par. 6856)
Sec. 6. Within 60 days after the organization of any rescue squad district under the provisions of this Act, a board of trustees, consisting of 5 members, for the government and control of the affairs and business of the rescue squad district shall be appointed in the following manner:
(1) If the district lies wholly within a single

township, the board of trustees of that township shall appoint the trustees for the district, but no township official is eligible for such appointment.

(2) If the district is not contained wholly within a

single township, but is located wholly within a single county, the trustees for the district shall be appointed by the presiding officer of the county board, with the advice and consent of the county board.

(3) If the district lies wholly within a

municipality, the governing body of the municipality shall appoint trustees for the district.

(4) If the district does not conform to any of the

foregoing classifications, the trustees for the district shall be from each county in the district in numbers proportionate, as nearly as practicable, to the number of residents of the district who reside in each county in relation to the total population of the district. Trustees shall be appointed by the county board of their respective counties, or in the case of a home rule county as defined by Section 6 of Article VII of the Illinois Constitution, by the chief executive officer of that county, with the advice and consent of the county board.

Upon the expiration of the term of a trustee who is in office at the time of the publication of each decennial federal census of population, the successor shall be a resident of whichever county is entitled to the representation in order to bring about the proportional representation required by this Act, and the successor shall be appointed by the appointing authority of that county. Thereafter, each trustee shall be succeeded by a resident of the same county, who shall be appointed by the same appointing authority. Of the trustees first appointed, 3 shall hold office until the second Monday in December after the next succeeding general election for members of the General Assembly and 2 shall hold office until the second Monday in December 2 years after the next succeeding general election for members of the General Assembly, and until their successors are appointed and qualified. Thereafter, the trustees of the district shall be appointed in every year in which the term of any of the trustees expires and shall hold office for 4 years and until their successors are appointed and qualified. Each trustee shall be a legal voter in the district. Each trustee shall be compensated at the same rate, which shall not exceed $750 per fiscal year, as determined by the board of trustees.
Whenever a vacancy occurs in the board of trustees the appropriate appointing authority shall appoint some person to fill the remainder of the unexpired term.
(Source: P.A. 86-916.)

(70 ILCS 2005/6.5)
Sec. 6.5. Change to elected board of trustees; petition; election; ballot; nomination and election of trustees. Any rescue squad district organized under this Act may have an elected, rather than an appointed, board of trustees if approved by referendum. Upon presentation to the board of trustees of a petition, signed by not less than 10% of the electors of the district, requesting that a proposition for the election of trustees be submitted to the electors of the district, the secretary of the board of trustees shall certify the proposition to the appropriate election authorities who shall submit the proposition at a regular election in accordance with the general election law. The general election law shall apply to and govern such election. The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall the trustees of ...... YES
Rescue Squad District be --------------------------
elected, rather than appointed? NO
--------------------------------------------------------------
If a majority of the votes cast on such proposition

are in the affirmative, the trustees of the district shall thereafter be elected as provided by this Section.

At the next regular election for trustees as provided by the general election law, a district that has approved by referendum to have its trustees elected rather than appointed shall elect 5 initial trustees. The initial elected trustees shall be elected as follows: 2 shall be elected for terms of 2 years, 2 for terms of 4 years, and one for a term of 6 years. Except as otherwise provided in Section 2A-54 of the Election Code, the term of each elected trustee shall commence on the third Monday of the month following the month of his or her election and until his or her successor is elected and qualified. The length of the terms of the trustees first elected shall be determined by lot at their first meeting. Thereafter, except as otherwise provided in Section 2A-54 of the Election Code, each trustee shall be elected to serve for a term of 4 years commencing on the third Monday of the month following the month of his or her election and until his or her successor is elected and qualified.
No party designation shall appear on the ballot for election of trustees. The provisions of the general election law shall apply to and govern the nomination and election of trustees.
Nominations for members of the board of trustees shall be made by a petition signed by at least 25 voters or 5% of the voters, whichever is less, residing within the district and shall be filed with the secretary of the board. In addition to the requirements of general election law, the form of the petition shall be as follows:

(70 ILCS 2005/7) (from Ch. 85, par. 6857)
Sec. 7. The trustees appointed in accordance with this Act shall constitute a board of trustees for the rescue squad district for which they are appointed, and that board of trustees is declared to be the corporate authority of the district and shall exercise all of the powers and control all of the affairs and property of the district. The board of trustees may provide and adopt a corporate seal. Immediately after their appointment and at their first meeting in December of each year thereafter, the board of trustees shall elect one of their number as president, one as secretary, and one as treasurer, and shall elect such other officers as may be necessary. The board of trustees shall provide for the time and place of holding regular meetings and may establish rules for board proceedings. Special meetings may be called by the president of the board or by any 3 trustees, but each member of the board shall be given notice of a special meeting at least 24 hours before the meeting. All of the meetings of the board, whether regular or special, shall be open to the public. A majority of the board of trustees shall constitute a quorum, but a smaller number may adjourn from day to day. The board shall keep a regular book of records of all of the proceedings of the board, which book shall be open to the inspection of any person residing in the district at all reasonable and proper times.
(Source: P.A. 86-916.)

(70 ILCS 2005/8) (from Ch. 85, par. 6858)
Sec. 8. The board of trustees of the district shall have power to take all necessary or proper steps to provide rescue services within the district; to purchase equipment, supplies and materials; to recruit rescue squad personnel, who shall be compensated at a rate determined by the board of trustees; and generally to do any and all things necessary or incident to the powers granted by this Act and to carry out the objects of this Act.
(Source: P.A. 86-916.)

(70 ILCS 2005/9) (from Ch. 85, par. 6859)
Sec. 9. Whenever a district owns any personal property which in the opinion of three-fourths of the members of the board of trustees is no longer necessary or useful to or for the best interests of the district, a majority of the board of trustees then holding office, at any regular meeting or at any special meeting called for that purpose, may by ordinance authorize the sale of that personal property in such manner as they may designate, with or without advertising the sale.
(Source: P.A. 86-916.)

(70 ILCS 2005/10) (from Ch. 85, par. 6860)
Sec. 10. Purchases made under this Act must be made in compliance with the Local Government Prompt Payment Act, as now or hereafter amended.
(Source: P.A. 86-916.)

(70 ILCS 2005/11) (from Ch. 85, par. 6861)
Sec. 11. A rescue squad district organized under this Act may levy and collect a general tax on the property situated in the district, but the aggregate amount of taxes levied for any one year shall not exceed the rate of .20% of value, as equalized or assessed by the Department of Revenue. The board of trustees shall determine and certify the amount to be levied and shall return the same to the county clerk. The limitation upon the tax rate may be increased or decreased under the referendum provisions of the General Revenue Law of Illinois.
In case the district is located in more than one county, the board of trustees shall determine and certify the amount to be levied upon the taxable property lying in each county and return the same to the respective county clerks of the counties in which the amount is to be levied. In order to determine the amount to be levied upon the taxable property of that part of the district lying in each county, the board shall ascertain from the county clerk of the respective counties in which the district lies the last ascertained equalized value of the taxable property of the district lying in their respective counties, then shall ascertain the rate per cent required and shall, accordingly, apportion the whole amount to be raised between the several parts of the district so lying in the different counties. The tax provided for in this Section shall be levied at the same time and in the same manner as nearly as practicable as taxes are now levied for municipal purposes under the laws of this State.
All general taxes under this Act, when collected, shall be paid over to the treasurer of the board of trustees, who is authorized to receive and receipt for the same.
(Source: P.A. 86-916.)

(70 ILCS 2005/12) (from Ch. 85, par. 6862)
Sec. 12. A district organized under this Act, in the preparation of its annual budget and appropriation ordinance, may provide that an amount equal to not more than 0.5% of the total equalized assessed value of real property situated in the district shall be allocated to and accumulated in an Equipment Repair or Replacement Fund for the purposes of equipment repairs or replacements of specific types of district equipment. Expenditures from the Equipment Repair or Replacement Fund shall be budgeted and appropriated for the fiscal year in which the equipment repair or replacement will occur. Upon completion or abandonment of any object or purpose for which an Equipment Repair or Replacement Fund has been initiated, monies remaining in the fund shall be transferred into the general corporate fund of the district on the first day of the fiscal year following the abandonment or completion resulting in the surplus moneys in such fund.
(Source: P.A. 98-756, eff. 7-16-14.)

(70 ILCS 2005/13) (from Ch. 85, par. 6863)
Sec. 13. Any territory lying adjacent and contiguous to a rescue squad district, and not part of another rescue squad district and not part of a fire protection district that provides rescue services, may be annexed to the district as provided in this Section.
Upon petition in writing, describing the territory proposed to be annexed and signed by a majority of the legal voters in that territory and by the owners of more than half of the taxable property in that territory as shown by the last ascertained equalized value of the taxable property in that territory being filed with the trustees of the district, the trustees may annex the territory by a resolution which shall be published at least once in a newspaper having a general circulation in the territory and shall include a notice of (1) the specific number of voters required to sign a petition requesting that the question of the adoption of the resolution be submitted to the electors of the territory, (2) the time in which the petition must be filed, and (3) the date of the prospective referendum. The county clerk of the county in which the territory is situated shall provide a petition form to any individual requesting one. The resolution shall be effective 45 days from the date of publication and is subject to a referendum, if a referendum is requested, before the effective date of the resolution, by the lesser of 1,000 voters or 5% of the voters in the district. The trustees may also order the question of the annexation of the territory to be submitted to the legal voters of the district at a regular election by certifying the question to the proper election officials. Notice of the election shall be given and the election conducted in the manner provided by the general election law. The proposition shall be stated as follows: "Shall the territory (describing it) be annexed to The .... Rescue Squad District?" If the majority of all the votes cast on the question is in favor of annexation, the board of trustees shall so certify to the county clerk, and within 10 days of the election the trustees by an order duly entered upon their records shall annex the territory to the district and shall file a map of the annexed territory in the office of the county clerk of the county where the annexed territory is situated. Thereupon the territory shall be deemed annexed to and shall be a part of the rescue squad district.
(Source: P.A. 86-916.)

(70 ILCS 2005/14) (from Ch. 85, par. 6864)
Sec. 14. A district organized under this Act may be dissolved and discontinued upon like petition, hearing and election as is provided in this Act for the organization of a district. If a majority of the votes cast on the question at the election are in favor of dissolution, the court shall enter an order of record in the court dissolving the district. The trustees of the district shall immediately proceed to wind up the affairs of the district and shall have the same powers as before dissolution to levy taxes for the purpose of paying the debts, obligations and liabilities of the district outstanding on the date of dissolution and the necessary expenses of closing up the affairs of the district. All property of the district shall be sold and, in case any excess remains after all liabilities of the district are paid, the excess shall be paid to the various common school districts located in the district ratably in the proportion that the taxable value of all the property in each of the school districts bears to the taxable value of all the property in the rescue squad district.
(Source: P.A. 86-916.)

(70 ILCS 2005/15) (from Ch. 85, par. 6865)
Sec. 15. The owner or owners of record of any area of land consisting of one or more tracts lying within the corporate limits of a rescue squad district may have the area disconnected from the district as provided in this Section.
The owner or owners of record of the tract or tracts of land shall file a petition in the circuit court of the county in which the district was organized alleging facts in support of disconnection, including the following:
(1) That the tract or tracts involved are located

upon the border of the district.

(2) That disconnection will not result in the

isolation of any part of the district from the remainder of the district.

(3) That disconnection will not destroy or impair the

effectiveness of the district in the performance of its lawful functions.

(4) That disconnection will not jeopardize the

financial position of the district.

(5) That disconnection will not adversely affect the

public health and welfare.

(6) That rescue services are provided by a fire

protection district or other unit of local government.

The district from which disconnection is sought shall be made a defendant, and it or any taxpayer residing in the district may appear and defend against the petition. The court shall set the petition for hearing on a date not less than 30 days after the filing of the petition. If the court finds that the allegations of the petition are true and that the area of land is entitled to disconnection, it shall order the specified land disconnected from the district and thereupon that land shall cease to be a part of the district. The land shall not, however, be relieved from any bonded indebtedness of the district previously created as to that land's proportionate share. The decision of the court is appealable as in other civil cases.
(Source: P.A. 86-916.)



70 ILCS 2105/ - River Conservancy Districts Act.

(70 ILCS 2105/1) (from Ch. 42, par. 383)
Sec. 1. Whenever the unified control of a lake or of a river system or a portion thereof shall be deemed conducive to the prevention of stream pollution development, conservation and protection of water supply, preservation of water levels, control or prevention of floods, reclamation of wet and overflowed lands, development of irrigation, conservation of soil, provision of domestic, industrial or public water supplies, collection and disposal of sewage and other public liquid wastes, provision of forests, wildlife areas, parks and recreational facilities, and to the promotion of the public health, comfort and convenience the same may be organized as a conservancy district under this Act in the manner following:
One per cent or more of the legal voters resident within the limits of such proposed district, and, with respect to petitions filed on or after the effective date of this amendatory Act of 1990, one percent of the legal voters resident in each county in which the proposed district is situated, may petition the circuit court for the county which contains all or the largest portion of the proposed district to cause the question to be submitted to the legal voters of such proposed district, whether such proposed territory shall be organized as a conservancy district under this Act, which petition shall be addressed to the court and shall contain a general description of the boundaries of the territory to be embraced in the proposed district and the name of such proposed district. The description need not be given by metes and bounds or by legal subdivisions, but it shall be sufficient if a generally accurate description is given of the territory to be organized as a district. Such territory need not be contiguous, provided that it be so situated that the public health, safety, convenience or welfare will be promoted by the organization as a single district of the territory described.
Upon filing such petition in the office of the circuit clerk of the county in which such petition is filed as aforesaid it shall be the duty of the court to consider the boundaries of any such proposed conservancy district, whether the same shall be those stated in the petition or otherwise. The decision of the court is appealable as in other civil cases.
The court shall by order fix a time and place for a hearing on the petition not less than 60 days after the date of such order. Notice shall be given by the court to whom the petition is addressed of the time and place where such commissioners shall meet for such hearing by a publication inserted once in one or more daily or weekly papers published within the proposed conservancy district, or if no daily or weekly newspaper is published within such proposed conservancy district, then by posting such notice, at least 10 copies, in such proposed district at least 20 days before such meeting, in conspicuous public places as far separated from each other as consistently possible.
At such hearing all persons in such proposed conservancy district shall have an opportunity to be heard, touching upon the location and boundaries of such proposed district and to make suggestions regarding the same, and the court, after hearing statements, evidence and suggestions, shall fix and determine the limits and boundaries of such proposed district, and for that purpose and to that extent, may alter and amend such petition. After such determination by the court, the same shall be incorporated in an order which shall be entered of record in the circuit court or courts of the counties situate in the proposed district and the court shall also by the order provide for the holding of a referendum as herein provided.
Upon the entering of such order the court shall certify the question of organization and establishment of the proposed conservancy district as determined by the court to the proper election officials who shall submit the question at an election in accordance with the general election law. In addition to the requirements of the general election law, notice of the referendum shall specify the purpose of the referendum and contain a description of such proposed district. The clerk of the court shall send notice of the referendum to the county board of each county in which the proposed district is situated.
Each legal voter resident within such proposed conservancy district shall have the right to cast a ballot at such election. The question shall be in substantially the following form:
--------------------------------------------------------------
Shall a Conservancy District
be organized, with authority to levy
an annual tax at a maximum rate of YES
... % (maximum rate authorized under
Section 17 of the River Conservancy -----------------------
Districts Act) of the value of all
taxable property within the limits of NO
the District as equalized or assessed
by the Department of Revenue?
--------------------------------------------------------------
The ballots cast on the question in each county shall be returned and canvassed by the county clerk of the county in which the same are cast and such county clerks respectively shall file with the county clerk of the county, in which the petition is filed, a true copy of the return and canvass of the votes cast in each of said counties and thereupon the county clerk of the county in which such petition is filed shall canvass the entire vote cast in the election from the returns furnished by such respective county clerks and shall ascertain the result of such referendum and certify the same to the court. The court shall cause a statement of the results of such referendum to be entered of record in the court. If a majority of the votes cast at such election upon the question shall be in favor of the organization of the proposed conservancy district such proposed district shall thenceforth be deemed an organized conservancy district under this Act and a municipal corporation with the powers and duties herein conferred and bearing the name set forth in the petition.
(Source: P.A. 86-1307.)

(70 ILCS 2105/2) (from Ch. 42, par. 384)
Sec. 2. All courts in this State shall take judicial notice of the existence of all conservancy districts organized under this Act.
(Source: Laws 1925, p. 346.)

(70 ILCS 2105/3) (from Ch. 42, par. 385)
Sec. 3. Additional territory may be added to any conservancy district as provided for in this Act in the manner following:
One per cent or more of the legal voters resident within the limits of such proposed addition to such conservancy district, in each county in which the proposed addition is situated, may petition the circuit court for the county in which the original petition for the formation of said conservancy district was filed, to cause the question to be submitted to the legal voters of such proposed additional territory whether such proposed additional territory shall become a part of any conservancy district organized under this Act and whether such additional territory shall assume a proportionate share of the bonded indebtedness, if any, of such conservancy district. Such petition shall be addressed to the court of the county in which the original petition for organization was filed and shall contain a generally accurate description of the boundaries of the territory to be embraced in the proposed addition.
Upon filing such petition in the office of the circuit clerk of the county in which the original petition for the formation of such conservancy district was filed it shall be the duty of the court to consider, fix and determine the boundaries of any such proposed additional territory, whether the same shall be those stated in the petition or otherwise and a decision of the court shall be reviewable as in other civil cases.
A date shall be fixed and notice shall be given by the court of the county in which such petition is filed of the time and place where such hearing shall be held in the manner described in Section 1 of this Act. The conduct of the meeting, and the power of the court to fix and alter the boundaries of the proposed addition shall be carried out in the manner described in Section 1 of this Act, as nearly as may be. The court shall certify the question to the proper election officials who shall submit the question at an election in accordance with the general election law. The question shall be in substantially the following form:
--------------------------------------------------------------
For joining the Conservancy
District and assuming a
proportionate share of bonded
indebtedness.
--------------------------------------------------------------
Against joining Conservancy
District and assuming a
proportionate share of bonded
indebtedness.
--------------------------------------------------------------
If a majority of the votes cast upon the question of becoming a part of any conservancy district shall be in favor of becoming a part of such conservancy district and if the board of trustees of said conservancy district accept the proposed additional territory by ordinance annexing the same, the court shall enter an appropriate order of record in the court and such additional territory shall thenceforth be deemed an integral part of such conservancy district and shall be subject to all the benefits, responsibilities and obligations of said conservancy district as herein set forth.
Any such additional territory may also be annexed to such conservancy district upon petition addressed to the court for the county in which the original petition for organization of the district was filed, signed by a majority of the owners of lands constituting such territory sought to be annexed, who shall have arrived at lawful age and who represent a majority in area of such territory, which said petition shall contain a generally accurate description of the boundaries of such territory sought to be annexed, and shall set forth the willingness of the petitioners of such territory to assume a proportionate share of the bonded indebtedness, if any, of such conservancy district.
Upon the filing of such petition and notice of and hearing the decision upon the same by the court, all as herein before provided in Section 1 of this Act with reference to notice, hearing and decision upon the petition for the original organization of such district, such court shall enter an order containing its findings and decision as to the boundaries of the territory to be annexed; and thereupon if the board of trustees of such conservancy district shall pass an ordinance annexing the territory described in such order to said conservancy district, the court shall enter an appropriate order finding that the territory is so annexed and such additional territory shall thenceforth be deemed an integral part of such conservancy district and shall be subject to all the benefits, responsibilities and obligations of said conservancy district as herein set forth.
(Source: P.A. 86-1307.)

(70 ILCS 2105/4a) (from Ch. 42, par. 386a)
Sec. 4a. Every conservancy district so established shall be governed by a board of trustees. In the statement finding the results of the election to be favorable to the establishment of the district, the circuit court shall determine and name each municipality within the district having 5,000 or more population according to the last preceding federal census.
(1) In case there is one or more municipalities having a population of 5,000 or more within the district, the trustees shall be appointed as follows:
(a) In districts organized prior to July 1, 1961,

where there is only one such municipality, 3 trustees shall be appointed from such municipality, and one trustee shall be appointed from the area within the district outside of such municipality, and one trustee shall be appointed at large. In districts organized on and after July 1, 1961, where there is only one such municipality one trustee shall be appointed from such municipality, and one trustee shall be appointed from each county in the district, except that where the district is wholly contained within a single county, one trustee shall be appointed from that county and one additional trustee shall be appointed from the municipality, and, in any case, 2 trustees shall be appointed at large. A trustee appointed from a county in the district shall be appointed from the area outside any such municipality. If the district is located wholly within the corporate limits of such municipality, 3 of the trustees of the district shall be appointed from such municipality, and 2 trustees shall be appointed at large. In a district wholly contained within a single county of between 60,500 and 70,000 population and having no more than one municipality of 5,000 or more population, regardless of the date of organization, 3 trustees shall be appointed from that municipality, 2 trustees shall be appointed from the district outside that municipality, and 2 trustees shall be appointed at large. No more than 2 appointments by each appointing authority may be from the same political party.

(b) Where there are 2 or more such municipalities,

one trustee shall be appointed from each such municipality, one trustee shall be appointed from each county in the district for each 50,000 population or part thereof within the district in such county according to the last preceding federal census, and 2 trustees shall be appointed at large. A trustee appointed from a county in the district shall be appointed from the area outside any such municipality. If the district is located wholly within the corporate limits of such municipalities, 2 trustees shall be appointed from the one of such municipalities having the largest population, and one trustee shall be appointed from each of the other such municipalities, and 2 trustees shall be appointed at large.

(c) Trustees representing the area within the

district located outside of any municipality having 5,000 or more population and trustees appointed at large when the district is wholly contained within a single county shall be appointed by the presiding officer of the county board with the advice and consent of the county board and any trustee representing the area within any such municipality shall be appointed by its presiding officer. If however the district is located in more than one county, any trustee representing the area within a district located outside of any municipality having 5,000 or more population and any trustee at large shall be appointed by a majority vote of the presiding officers of the county boards of the counties which encompass any part of the district, except that no such appointment shall affect the term of any trustee in office on the effective date of this amendatory Act of 1977. Any trustee representing the area within any such municipality shall be appointed by its presiding officer.

(d) A trustee representing the area within any such

municipality shall reside within its corporate limits. A trustee representing the area within the district and located outside of any such municipality shall reside within such area. A trustee appointed at large may reside either within or without any such municipality but must reside within the territory of the district. Should any trustee cease to reside within that part of the territory he represents, then his office shall be deemed vacated, and shall be filled by appointment for the remainder of the term as hereinafter provided.

(2) In case there are no municipalities having a population of 5,000 or more within such district located wholly within a single county, the statement required by Section 1 shall include such finding, and in such case the Board shall consist of 5 trustees who shall be appointed at large by the presiding officer of the county board with the advice and consent of the county board. If however the district is located in more than one county, the trustees at large shall be appointed by a majority vote of the presiding officers of the county boards of the counties which encompass any portion of the district, but any trustee in office on the effective date of this amendatory Act of 1977 shall be permitted to serve out the remainder of his term. Each such trustee shall reside within the district and shall continue to reside therein.
(3) All initial appointments of trustees shall be made within 60 days after the determination of the result of the election. Each appointment shall be in writing and shall be filed and made a matter of record in the office of the county clerk wherein the organization proceedings were filed. A trustee shall qualify within 10 days after appointment by acceptance and the taking of the constitutional oath of office, both to be in writing and similarly filed for record in the office of such county clerk. Members initially appointed to the board of trustees of such district shall serve from date of appointment for 1, 2, 3, 4 and 5 years and shall draw lots to determine the periods for which they each shall serve. In case there are more than 5 trustees, lots shall be drawn so that 5 trustees shall serve initial terms of 1, 2, 3, 4 and 5 years and the other trustees shall serve terms of 1, 2, 3, 4 or 5 years as the number of trustees shall require and the drawing of lots shall determine. The successors of all such initial members of the board of trustees of a river conservancy district shall serve for terms of 5 years, all such appointments and appointments to fill vacancies shall be made in like manner as in the case of the initial trustees. A trustee having been duly appointed shall continue to serve after the expiration of his term until his successor has been appointed. Each trustee initially appointed in accordance with this amendatory Act of 1995 shall serve a term of 3 or 5 years as determined by lot.
(4) Should a municipality which is wholly within a district attain, or should such a municipality be established, having a population of 5,000 or more after the entry of the statement by the circuit court, the presiding officer of such municipality may petition the circuit court of the county in which such municipality lies for an order finding and determining the population of such municipality and, if it is found and determined upon the hearing of such petition that the population of such municipality is 5,000 or more, the board of trustees of such district as previously established shall be increased by one trustee who shall reside within the corporate limits of such municipality and shall be appointed by its presiding officer. The initial trustee so appointed shall serve for a term of 1, 2, 3, 4 or 5 years, as may be determined by lot, and his successors shall be similarly appointed and shall serve for terms of 5 years. All provisions of this Section applicable to trustees representing municipal areas shall apply to any such trustee, including paragraph 5.
(5) Should the foregoing provisions respecting the appointment of trustees representing the area within any municipality of 5,000 or more population be invalid when applied to any situation, then as to such situation any such provision shall be deemed to be excised from this Act, and the trustee whose appointment is thus affected shall be appointed at large by the presiding officer of the county board with the advice and consent of the county board except if the district embraces more than one county in which case the trustees shall be appointed at large by a majority vote of the presiding officers of the county boards of the counties which encompass any portion of the district.
(6) In the case of a board representing a district that embraces Franklin and Jefferson counties, a trustee may be removed for incompetence, neglect of duty, or malfeasance in office by the appropriate appointing presiding officer or officers, without the advice and consent of the corporate authorities, by filing a written order of removal with the appropriate county or municipal clerk or clerks.
(7) Notwithstanding any other provision of law to the contrary, in the case of a board representing a district that embraces Franklin and Jefferson counties, the terms of all trustees shall end on the effective date of this amendatory Act of the 94th General Assembly. Beginning on that date, the board shall consist of 7 trustees. The 7 trustees initially appointed pursuant to this amendatory Act of the 94th General Assembly shall be appointed in the same manner as otherwise provided in this Section by the appropriate appointing authority and shall serve the following terms, as determined by lot: (i) 2 trustees shall serve until July 1, 2006; (ii) 2 trustees shall serve until July 1, 2007; (iii) one trustee shall serve until July 1, 2008; (iv) one trustee shall serve until July 1, 2009; and (v) one trustee shall serve until July 1, 2010. Upon expiration of the terms of the trustees initially appointed under this amendatory Act of the 94th General Assembly, their respective successors shall be appointed for terms of 5 years, beginning on July 1 of the year in which the previous term expires and until their respective successors are appointed and qualified. After the appointment of the trustees initially appointed pursuant to this amendatory Act of the 94th General Assembly, the number of trustees on the board may be increased in accordance with subsection (4).
(Source: P.A. 94-64, eff. 6-21-05.)

(70 ILCS 2105/4b) (from Ch. 42, par. 386b)
Sec. 4b.
Each of the trustees shall enter into bond with security to be approved by the appointing authority in such sum as the appointing authority may determine.
A majority of the board of trustees shall constitute a quorum, but a smaller number may adjourn from day to day. No trustee or employee of such district shall be directly or indirectly interested financially in any contract work or business or the sale of any article, the expense, price or consideration of which is paid by said district; nor in the purchase of any real estate or other property belonging to the district, or which shall be sold for taxes or assessments or by virtue of legal process at the suit of said district: Provided that nothing herein shall be construed as prohibiting the appointment or selection of any person as trustee or employee whose only interest in said district is as an owner of real estate in said conservancy district or of contributing to the payment of taxes levied by said district.
(Source: P.A. 77-681.)

(70 ILCS 2105/5) (from Ch. 42, par. 387)
Sec. 5.
Whenever a vacancy in said board of trustees occurs, either by death, resignation, refusal to qualify or for any other reason, the appropriate appointing authority may fill such vacancy by appointment; and such person, so appointed shall qualify for office in the manner hereinbefore stated and shall thereupon assume the duties of the office for the unexpired term to which such person was appointed.
(Source: P.A. 77-681.)

(70 ILCS 2105/6) (from Ch. 42, par. 388)
Sec. 6. The board of trustees shall exercise all of the powers and control the affairs and property of the district. The board at their first meeting in May of each year shall elect one of their number as president, one of their number as vice-president and one of their number as secretary. The board may appoint an engineer who may be an individual, co-partnership or corporation, an attorney, an executive vice-president, a manager, a treasurer, and other engineers, attorneys, agents, clerks and assistants for the district who shall hold office during the pleasure of the board and who shall give such bond as the board may require. The board may prescribe the duties and fix the compensation of all the officers and employees of the district. A member of the board may not receive more than $3,000 per annum. The board may pass all necessary ordinances, rules and regulations.
(Source: P.A. 79-1454.)

(70 ILCS 2105/7) (from Ch. 42, par. 389)
Sec. 7. All ordinances imposing any penalty or making any appropriations shall within one month after they are passed, be published at least once in a newspaper published in said district, or if no such newspaper of general circulation is published therein, by posting copies of the same in ten public places in the district; and no such ordinance shall take effect until ten days after it is so published, and all other ordinances and resolutions shall take effect from and after their passage unless otherwise provided therein.
(Source: Laws 1925, p. 346.)

(70 ILCS 2105/8) (from Ch. 42, par. 390)
Sec. 8. All ordinances, orders, and resolutions and the date of publication thereof, may be proven by the certificate of the secretary under the seal of the corporation and when printed in book or pamphlet form and purporting to be published by the board of trustees, such book or pamphlet shall be received as evidence of the passage and legal publication of such ordinances, orders and resolutions as of the dates mentioned in such book or pamphlet, in all courts and places without further proof.
(Source: Laws 1925, p. 346.)

(70 ILCS 2105/9b) (from Ch. 42, par. 392a)
Sec. 9b. The board of trustees of any conservancy district shall in addition to the other powers and duties by this Act conferred and imposed have the following powers and duties:
(a) In order to effect the protection, reclamation or irrigation of the land and other property in the district, and to accomplish all other purposes of the district, the board of trustees is authorized and empowered to clean out, straighten, widen, alter, deepen or change the course or terminus of any ditch, drain, sewer, river, water course, pond, lake, creek or natural stream in or out of the district; to fill up any abandoned or altered ditch, drain, sewer, river, water course, pond, lake, creek or natural stream, and to concentrate, divert or divide the flow of water in or out of the district; to construct and maintain main and lateral ditches, sewers, canals, levees, dikes, dams, sluices, revetments, reservoirs, holding basins, floodways, pumping stations and siphons, and any other works and improvements deemed necessary to construct, preserve, operate or maintain the works in or out of the district; to construct or enlarge or cause to be constructed or enlarged any and all bridges that may be needed in or out of the district; to construct or elevate roadways and streets; to construct any and all of the works and improvements across, through or over any public highway, canal, railroad right of way, track, grade, fill or cut, in or out of the district; to remove or change the location of any fence, building, railroad, canal, or other improvements in or out of the district; and shall have the right to hold, encumber, control, to acquire by donation, purchase or condemnation, to construct, own, lease, use and sell real and personal property, including the transfer of real property by gift to the State of Illinois, and any easement, riparian right, railroad right of way, canal, cemetery, sluice, reservoir, holding basin, mill dam, water power, wharf or franchise in or out of the district for right of way, holding basin or for any necessary purpose, or for material to be used in constructing and maintaining the works and improvements, to replat or subdivide land, open new roads, streets and alleys, or change the course of an existing one.
Nothing in this Act contained shall be construed to authorize, nor shall the board have the right or authority to furnish water power or electricity for public or private use or otherwise, except only for the operation of the works and instrumentalities of the District; nor shall the board have any power to sell, or otherwise dispose of the waters so collected and impounded except only as otherwise herein permitted.
(b) The board shall have the power and it shall be its duty to supervise, regulate and control the flow within the boundaries of the District of the waters of any river, stream or water course over and through any and all dams and other obstructions, if any, now or hereafter existing or constructed in, upon or along any such river, stream or water course; provided however, that nothing in this paragraph contained shall empower any conservancy district to abridge or in any manner curtail any vested water power rights or other rights.
(c) The board shall have the power and it shall be its duty to construct and efficiently maintain a fish-way or fish-ways through or over any and all dams or other obstructions to the flow of any river, stream or water course within the boundaries of the District, which shall be so constructed and maintained as to permit the free passage of fish over such dam or dams or other obstructions.
(d) The board shall have the power, if it shall find it conducive to the public health, comfort or convenience to acquire sufficient lands contiguous to its reservoir or reservoirs for the establishment of recreational grounds and the right to permit such reservoir or reservoirs to be used for recreational purposes and to construct on such grounds a building or buildings and other improvements for such recreational purposes; provided however, that nothing in this paragraph contained shall in any way interfere with the drainage or other use of such reservoir or reservoirs for the purpose of controlling, regulating and augmenting the flow of rivers, streams or water courses of the District.
(e) In the event that any power or powers, authority or authorities given or granted in any paragraph or section of this Act shall be held to be void, such holding or holdings shall not be construed to in any manner affect the validity of any other part or portion of this Act or this Act in its entirety.
(Source: P.A. 86-129.)

(70 ILCS 2105/10a) (from Ch. 42, par. 393)
Sec. 10a. Such conservancy district may acquire by purchase, condemnation or otherwise any and all real and personal property, right of way and privileges whether within or without its corporate limits that may be required for its corporate purposes; and in case any district formed hereunder shall be unable to agree with any person or party upon the terms and amounts for which it may desire to acquire or purchase any such property, it may proceed to acquire the same in accordance with the terms and provisions of this Act.
Whenever the board of trustees of any conservancy district shall pass an ordinance for the making of any improvement which such district is authorized to make, the making of which will require that private property should be taken or damaged, such district may cause compensation therefor to be ascertained, and may condemn and acquire possession thereof in the same manner as nearly as may be as is provided for the exercise of the right of eminent domain under the Eminent Domain Act: Provided, however, that proceedings to ascertain the compensation to be paid for taking or damaging private property shall in all cases be instituted in the county where the property sought to be taken or damaged is situated; and, provided, that all damages to property whether determined by agreement or by final judgment of court shall be paid, prior to the payment of any other debt or obligation.
When in making any improvements which any district is authorized by this Act to make, it shall be necessary to enter upon and take possession of any public property or properties held for public use, the board of trustees of such district shall have the power to and may acquire the necessary right of way over any other property held for public use in the same manner as is herein provided for acquiring private property, and may enter upon and use the same for the purposes aforesaid: Provided, the public use thereof shall not be unnecessarily interrupted or interfered with, and that the same shall be restored to its former usefulness as soon as possible.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 2105/10b)
Sec. 10b. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 2105/11) (from Ch. 42, par. 394)
Sec. 11. (1) The board of trustees of a conservancy district incorporated under this Act may acquire, by gift, purchase or lease, land or any of the facilities enumerated below, and may construct, develop, operate, extend and improve such facilities:
(a) Dams and reservoirs for water storage, water wells, water purification works, pumping stations, conduits, pipe lines, regulating works and all appurtenances required for the production and delivery of adequate and pure water to incorporated cities and villages, corporations and persons in unincorporated areas within or without the borders of the conservancy district. The board is empowered and legally obligated to build, operate and maintain such water facilities, to adopt and enforce ordinances for the protection of water sources, and to sell water to the incorporated cities and villages and the corporations and persons in unincorporated areas by meter measurements and at rates that will at least defray all fixed, maintenance and operating expenses.
(b) Sewage treatment plants, collector, interceptor, and outlet sewers, force mains, conduits, lateral sewers and extensions, pumping stations, ejector stations, and all other appurtenances, extensions, or improvements necessary or useful and convenient for the sanitary collection, treatment, and disposal of sewage and industrial wastes. The board may prohibit and disconnect storm water drains and outlets where necessary to relieve existing sanitary sewers of storm water loads in order to assure the efficient and sanitary collection, treatment, and disposal of sewage and industrial wastes. The board is empowered and legally obligated to establish rates and charges for the services of any such sewerage facilities that at least defray all fixed, maintenance, and operating expenses.
(c) Lodges, cottages, trailer courts, and camping grounds, marinas and related facilities for the accommodation and servicing of boats, tennis courts, swimming pools, golf courses, skating rinks, skeet ranges, playgrounds, stables, bridle paths, and athletic fields, picnic grounds and parking areas, convention and entertainment centers, and other related buildings and facilities for the accommodation and recreation of persons visiting the reservoirs owned by the district or from which it is drawing a supply of water. Any such facilities, when acquired, may be leased by the board to a responsible person, firm, or corporation for operation over a period not longer than 20 years from the date of the lease, or the board may lease, for a period not longer than 50 years from the date of the lease, land to a responsible person, firm, or corporation for development for any of the foregoing recreational purposes and may grant to such person, firm or corporation the right, at the option of the person, firm or corporation, to extend the lease for a period not longer than 50 years from the expiration of the original lease. If the board determines to operate any such recreational facilities, it shall establish for the revenue-producing facilities rates and charges which at least defray all fixed, maintenance, and operating expenses.
(2) The board of trustees of the Rend Lake Conservancy District may acquire, by gift, purchase or lease, land or facilities specified below, and may construct, develop, operate, extend and improve such facilities:
Industrial projects consisting of one or more buildings and other structures, improvements, machinery and equipment suitable for use by any manufacturing, industrial, research or commercial enterprise and any other improvements necessary or convenient thereto. Any such facilities, when acquired, may be leased for operation for a period not longer than 20 years after the date of the commencement of the lease, or the board may lease, for a period not longer than 50 years after the date of the commencement of the lease, land to a responsible person, firm or corporation for development of any of the foregoing industrial projects and may grant to such person, firm or corporation the right, at the option of the person, firm or corporation, to extend the lease for a period not longer than 50 years from the date of expiration of the original lease. If the board decides to operate any such industrial projects, it shall establish for the revenue producing facilities rates and charges which will at least defray all fixed, maintenance, and operating expenses. However, nothing in this amendatory Act of 1983 shall permit the Rend Lake Conservancy District to acquire, purchase, lease, construct, develop, operate or extend a facility for the purpose of mining coal.
(3) For the purpose of developing, operating, or financing the cost of any such facilities under subsection (1) or (2), the authorized board may combine into one system any 2 or more such facilities and may use or pledge the revenues derived from one to pay for the other.
Further, for such purposes, the authorized board shall have the express power to execute a note or notes and to execute a mortgage or trust deed to secure the payment of such notes; such trust deed or mortgage shall cover real estate, or some part thereof, or personal property owned by the District and the lien of the mortgage shall apply to the real estate or personal property so mortgaged by the District, and the proceeds of the note or notes may be used for the purposes set forth in this Section.
For purposes of this Section, the authorized board shall not execute notes bearing a rate of interest that exceeds the rate permitted in "An Act to authorize public corporations to issue bonds, other evidences of indebtedness and tax anticipation warrants subject to interest rate limitations set forth therein", approved May 26, 1970, as now or hereafter amended.
(Source: P.A. 83-785.)

(70 ILCS 2105/11.1) (from Ch. 42, par. 394.1)
Sec. 11.1. Whenever real estate is to be sold under the authority of this Act, the procedure shall be as follows:
(1) Notice of such proposed sale, giving time, place and terms thereof, and an invitation for bids shall be published for 3 consecutive weeks prior to the date of the sale in a newspaper of general circulation published in the conservancy district or, if no such newspaper is published in the district, then in a newspaper having general circulation in each county within which a portion of the district lies. In any event, and without regard to whether the real estate to be sold is located inside or outside of the boundaries of the district, the notice and invitation shall be published in a newspaper published in the county where the real estate is situated and, if the real estate lies in more than one county, the publication shall be in a newspaper published in each such county.
(2) On the day of the sale, the board of trustees shall proceed to sell the property to the highest bidder. If the board deems the bids to be inadequate, it may reject such bids, but notice and an invitation for bids must be published for a subsequent sale of the same property in the manner prescribed for any other sale of real estate.
(3) If any natural person or persons from whom the land was acquired are still surviving and bid on the real estate, the real estate shall be sold to such person or persons if the bid submitted is equal to the highest acceptable bid otherwise received.
(Source: P.A. 80-371.)

(70 ILCS 2105/11.5)
Sec. 11.5. Public development projects.
(a) The board of trustees of a river conservancy district located in one or more counties may enter into lease agreements for the development of projects that are intended to enhance economic development, create jobs, and increase tourism (i) when the aggregate unemployment rate, as determined by the United States Department of Labor, for the county or counties served by the district exceeded 12% during any month of the first quarter of 1993 and (ii) in the case of a river conservancy district serving a county that is contiguous with 2 or more counties, when the aggregate unemployment rate for those contiguous counties exceeded 18% during any month of the first quarter of 1993. These projects include tourism development projects including, but not limited to, resorts, motels, and other related service and tourism development, built by private developers under the conditions set forth in this Section.
(b) The board of trustees of a river conservancy district may enter into future agreements for the transfer of certain lands between a State agency or agencies and a river conservancy district when (i) a basic agreement providing for the transfer of certain lands was entered into on or before January 1, 1993, between a State agency or agencies and a river conservancy district meeting the unemployment guidelines set forth in this Section and (ii) a river conservancy district obtains the land from a State agency or agencies for the purposes of economic development or job creation projects.
(c) A board of trustees authorized to enter into lease agreements under the requirements of subsection (a) may lease land to a responsible person, firm, or corporation for a period not longer than 50 years for development as authorized in this Section and grant the person, firm, or corporation the option to extend the lease for subsequent periods not longer than 50 years.
(d) A board of trustees authorized to enter into lease agreements under the requirements of subsection (a) shall take appropriate steps to insure that, within 5 years after the board enters into a lease agreement, (i) at least 50% of the land for the proposed development is available and developed for public use, and (ii) at least 50% of the buildings constructed for the proposed development are available for public use.
(Source: P.A. 88-472.)

(70 ILCS 2105/12a) (from Ch. 42, par. 395a)
Sec. 12a. The board of trustees shall have the power to provide and adopt a corporate seal for the district.
(Source: Laws 1931, p. 530.)

(70 ILCS 2105/13) (from Ch. 42, par. 396)
Sec. 13. All the rights and property of said district in the waters and water courses of said district and in their uses as herein specified, shall be exercised and used in such manner as to promote the welfare of said district and the inhabitants thereof, and to promote the safest, most economical and reasonable use of the waters thereof, and to pay the cost of the construction and maintenance of improvements in so far as practicable.
(Source: Laws 1931, p. 530.)

(70 ILCS 2105/14) (from Ch. 42, par. 397)
Sec. 14. Any conservancy district organized under this Act may borrow money for corporate purposes and may issue bonds therefor, but shall not become indebted in any manner, or for any purpose, to an amount in the aggregate to exceed 5% of the valuation of taxable property therein to be ascertained by the last assessment for State and county taxes previous to the incurring of such indebtedness. Whenever the board of trustees of such district desires to issue bonds hereunder they shall certify the question to the proper election officials who shall submit the question at an election in accordance with the general election law. The result of the election shall be entered upon the records of the district. If it shall appear that a majority of the voters voting on the question shall have voted in favor of the issue of the bonds, the board of trustees shall order and direct the execution of the bonds for and on behalf of the district. All bonds issued hereunder shall mature in not exceeding 20 annual installments. The question shall be in substantially the following form:
--------------------------------------------------------------
Proposition to issue bonds for YES
district to the amount of.... dollars -----------------------
for the purpose of.... NO
--------------------------------------------------------------
(Source: P.A. 81-1489.)

(70 ILCS 2105/15) (from Ch. 42, par. 398)
Sec. 15. At the time of or before incurring any indebtedness, the board of trustees shall provide for the collection of a direct annual tax sufficient to pay the interest on such debt as it falls due, and also to pay and discharge the principal thereof as the same shall fall due, and at least within twenty years from the time of contracting same.
(Source: Laws 1925, p. 346.)

(70 ILCS 2105/15.1) (from Ch. 42, par. 398.1)
Sec. 15.1. Any river conservancy district organized under this Act for the purpose of carrying out the powers conferred by Section 11 of this Act may borrow money and as evidence thereof may issue bonds, payable solely from revenue derived from the facilities authorized to be constructed, purchased, or acquired by Section 11 of this Act. These bonds may be issued in such amounts as may be necessary to provide sufficient funds to pay all costs of acquiring the land for any such facility or constructing such facility or both, including engineering, legal and other expenses, together with interest on the bonds to a date 6 months subsequent to the estimated date of completion.
Whenever the trustees determine to acquire land for any of the purposes enumerated in Section 11 of this Act and to issue bonds under this section for the payment of the cost thereof, the board of trustees shall adopt an ordinance describing in a general way the contemplated project and refer to the preliminary plans and engineering reports therefor. These preliminary plans and engineering reports shall be filed with the secretary of the board of trustees and shall be open for inspection by the public.
This ordinance shall set out the estimated cost of the project, fix the amount of revenue bonds to be issued, the maturity or maturities thereof, the interest rate, which shall not exceed the rate permitted in the Bond Authorization Act, payable annually or semi-annually, and all details in connection with the bonds. The ordinance shall provide that the entire revenue from the facilities to be constructed or acquired with the proceeds of the sale of said bonds shall be set aside as collected and deposited in a separate fund, and a sufficient amount thereof shall be used solely in paying the cost of maintenance and operation of such improvement or facility, in providing an adequate depreciation fund, and in paying the principal of and the interest on said bonds, as they mature. The ordinance may also provide for the issuance of additional bonds for the completion of the improvement or facility on a parity with the bonds originally issued thereunder. The ordinance shall provide that the conservancy district will operate such improvement or facility continuously and that it will fix and maintain rates or charges for service from or use of the facilities constructed or acquired at all times sufficient to pay promptly the cost of maintenance and operation of the facilities so constructed or acquired, to provide an adequate depreciation fund, to pay the principal of and interest on the bonds authorized by the ordinance, and to maintain a proper reserve fund. The ordinance shall empower the conservancy district to make such covenants with respect to setting aside the income and revenue to be derived from the operation of the facilities as may be deemed advisable to assure prompt payment of the bonds and interest thereon as they mature.
After this ordinance has been adopted, it shall be published in the same manner and form as is required for other ordinances of the district.
The publication of the ordinance shall include a notice of (1) the specific number of voters required to sign a petition requesting that the question of the adoption of the ordinance be submitted to the electors of the district; (2) the time in which such petition must be filed; and (3) the date of the prospective referendum. The secretary of the board shall provide a petition form to any individual requesting one.
If no petition is filed with the secretary of the board as provided in this section within 30 days after the publication or posting of this ordinance, the ordinance shall be in effect after the expiration of this 30 day period. If within the 30 day period a petition is filed with the secretary of the board signed by voters of the district numbering 10% or more of the registered voters in the conservancy district asking that the question of acquiring land for the conservancy district or constructing or acquiring the facilities described in the ordinance and the issuance of the specified bonds be submitted to the electors thereof, the board of trustees shall certify the question to the proper election officials who shall submit the question at an election in accordance with the general election law.
If a majority of the votes cast on the question are in favor of the project, and in favor of the issuance of the specified bonds, the ordinance shall be in effect. But if a majority of the votes cast on the question are against the project and the issuance of the bonds, the ordinance shall not become effective. If the ordinance becomes effective it shall be recorded in the recorder's office in the county or counties in which the property is located.
Bonds issued under this section are negotiable instruments, and shall be executed by the president and by the secretary of the board of trustees. In case any officer whose signature appears on the bonds or coupons ceases to hold office before the bonds are delivered, his signature, nevertheless shall be valid and sufficient for all purposes, the same as though he had remained in office until the bonds were delivered.
(Source: P.A. 87-767.)

(70 ILCS 2105/15.2) (from Ch. 42, par. 398.2)
Sec. 15.2. Bonds issued under Section 15.1 shall be payable solely from the revenue derived from the operation of the land or facilities for which the bonds were issued. These bonds shall not in any event constitute an indebtedness of the conservancy district, within the meaning of any constitutional or statutory limitation. Each bond shall plainly state on its face that it has been issued under the provisions of Section 15.1 and 15.2 of this Act and that it does not constitute an indebtedness of the conservancy district within any constitutional or statutory limitation.
These bonds shall be sold in such manner and upon such terms as the board of trustees shall determine. If the bonds are issued to bear interest at the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, they shall be sold for not less than par and accrued interest. If the bonds are issued to bear interest at a rate of less than the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, the minimum price at which they may be sold shall be such that the interest cost to the municipality of the proceeds of the bonds shall not exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, computed to maturity, according to the standard table of bond values.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-4.)

(70 ILCS 2105/15.3) (from Ch. 42, par. 398.3)
Sec. 15.3. Whenever revenue bonds are issued under Section 15.1 of this Act, all revenue derived from the operation of the specified land or facilities shall be set aside as collected and shall be deposited in a separate fund designated as the "Revenue Bond Fund" of the conservancy district. This fund shall be used only in paying the cost of operation and maintenance of the facility, in providing an adequate depreciation fund, and in paying the principal of and interest upon the revenue bonds issued under Section 15.1.
(Source: Laws 1957, p. 647.)

(70 ILCS 2105/15.4) (from Ch. 42, par. 398.4)
Sec. 15.4. Any holder of a bond issued under Section 15.1 or of any coupon representing interest accrued thereon, may, in any civil action, compel the performance of the duties of the officials of the conservancy district set forth in Sections 15.1 through 15.3 of this Act.
If there is a default in the payment of the principal of or interest upon any of these bonds, any court having jurisdiction in any proper action may appoint a receiver to administer the land and facilities on behalf of the conservancy district with power to charge and collect fees to provide sufficient revenue for the payment of the operating expenses and for the payment of such bonds and interest thereon and to apply the income and revenue in conformity with Sections 15.1 through 15.4 and the ordinance providing for the issuance of these bonds.
(Source: Laws 1957, p. 647.)

(70 ILCS 2105/15.5) (from Ch. 42, par. 398.5)
Sec. 15.5. Whenever any land or facilities financed by the issuance of bonds under Section 15.1 is combined with any other land or facilities to be financed by the issuance of bonds under Section 15.1, and there are outstanding unpaid obligations previously issued which are payable solely from the revenue derived from the operation of the land or facilities to finance which the bonds were issued, the unpaid obligations may be refunded by the issuance and exchange therefor of revenue bonds with the consent of the respective holders of the unpaid obligations if such obligations are not by their terms then callable for redemption in advance of their stated maturities. Whenever any such outstanding unpaid obligations are refunded, the unpaid obligations shall be surrendered and exchanged for revenue bonds of a total principal amount which shall not be more but may be less than the principal amount of the obligations exchanged and the interest thereon to the date of exchange.
(Source: P.A. 76-720.)

(70 ILCS 2105/15.6) (from Ch. 42, par. 398.6)
Sec. 15.6. Nothing in this Act shall in any way limit the powers conferred upon river conservancy districts under the Industrial Building Revenue Bond Act.
(Source: P.A. 85-293.)

(70 ILCS 2105/16) (from Ch. 42, par. 399)
Sec. 16. All contracts for work other than professional services, to be done by such conservancy district, the expense of which will exceed $2500, shall be let to the lowest responsible bidder therefor upon not less than thirty days' public notice of the terms and conditions upon which the contract is to be let, having been given by publication in a newspaper of general circulation published in said district, and the said board shall have the power and authority to reject any and all bids, and readvertise.
And in all other respects such contract shall be entered into and the performance thereof controlled by the provisions of an Act entitled "An Act concerning local improvements," approved June 14, 1897, in force July 1, 1897, and amendments thereto as nearly as may be; provided, that contracts may be let for making proper and suitable connections between the mains and outlets of the respective sewers in said district, with any conduits, main pipe or pipes that may be constructed by such conservancy district.
(Source: P.A. 82-356.)

(70 ILCS 2105/16.1) (from Ch. 42, par. 399.1)
Sec. 16.1. Purchases made pursuant to this Act shall be made in compliance with the "Local Government Prompt Payment Act", approved by the Eighty-fourth General Assembly.
(Source: P.A. 84-731.)

(70 ILCS 2105/17) (from Ch. 42, par. 400)
Sec. 17. The board of trustees annually may levy and collect taxes for corporate purposes upon property within the territorial limits of such conservancy district, the aggregate amount of which for each year shall not exceed .083% of the value, as equalized or assessed by the Department of Revenue, of the taxable property within the corporate limits. Such annual tax levy may be increased to .75% in any district having a population of less than 25,000, and to .375% in any district having 25,000 inhabitants or more, when such increased tax has been authorized by the legal voters of such district at a referendum in accordance with the general election law.
The right to levy such additional tax, authorized by the legal voters of the District, may at any time after one or more tax levies be terminated by a majority vote of the electors of such district at a referendum. Upon the petition of 10% of registered voters of the district, it shall be the duty of the trustees of any such district to certify the proposition to terminate such additional taxing power to the proper election officials who shall submit the proposition at an election in accordance with the general election law.
The board shall cause the amount required to be raised by taxation in each year to be certified to the county clerks in each county within such district on or before the second Tuesday in August, as provided in the General Revenue Law of Illinois. All taxes so levied and certified shall be collected and enforced in the same manner and by the same officers as State and county taxes, and shall be paid over by the officer or officers collecting the same to the treasurer of the conservancy district in the manner and at the time provided by the General Revenue Law of Illinois.
The treasurer shall, when the moneys of the district are deposited with any bank or savings and loan association, require such bank or savings and loan association to pay the same rates of interest for such moneys deposited as such bank or savings and loan association is accustomed to pay depositors under like circumstances in the usual course of its business. All interest so paid shall be placed in the general fund of the district, to be used as other moneys belonging to such district raised by general taxation.
No bank or savings and loan association shall receive public funds as permitted by this Section, unless it has complied with the requirements established pursuant to Section 6 of "An Act relating to certain investments of public funds by public agencies", approved July 23, 1943, as now or hereafter amended.
(Source: P.A. 83-541.)

(70 ILCS 2105/18) (from Ch. 42, par. 401)
Sec. 18. Every such conservancy district is authorized to construct, maintain, alter and extend its sewers, pipelines, channels, ditches and drains along, upon, under and across any highway, street, alley or public ground in the State as a proper use of highways, but so as not to incommode the public use thereof, and the right and authority are hereby granted to any such district to construct, maintain and operate any conduits, mainpipe or pipes, wholly or partially submerged, buried, or otherwise, in, upon and along any of the lands owned by said State and under any of the public waters therein; Provided, that the extent and location of the lands and waters so to be used and appropriated shall be approved by the Governor of said State of Illinois, upon application duly made to him asking for such approval: And provided further, that the rights, permission and authority hereby granted shall be subject to all public rights of commerce and navigation, and to the authority of the United States in behalf of such public rights and also to the right of said State of Illinois to regulate and control fishing in said public waters.
(Source: Laws 1925, p. 346.)

(70 ILCS 2105/19) (from Ch. 42, par. 402)
Sec. 19. Whenever there shall be located within the bounds of any such conservancy district incorporated under the provisions of this Act, any United States military post, reservation or station, or any naval station, the board of trustees of said district are hereby authorized to enter into contracts or agreements with the appropriate authorities of the United States, permitting either party to the contract to connect with and use any conduits, channels, pipes and to use any other structures or work installed by the other party to the contract.
(Source: Laws 1925, p. 346.)

(70 ILCS 2105/20) (from Ch. 42, par. 403)
Sec. 20. The board of trustees of any such conservancy district shall have power and authority and it shall be their legal obligation and duty to prevent the pollution of any waters from which a water supply may be obtained by any city, incorporated town, individual or village within said district, provided that the authority of the Pollution Control Board of the State of Illinois or its successor as may be fixed by law shall not be superseded and said board of trustees shall have the right and power to appoint and support a sufficient police force, the members of which may have and exercise police powers for the purposes of this Act only over the territory within such conservancy district, and over the territory outside of said district included within a radius of fifteen miles from the intake of any such water supply in any such waters, for the purpose of preventing the pollution of said waters and any interference with any of the property of such conservancy district; but such police officers when acting within the limits of any such city, town or village, shall act in aid of the regular police force thereof, and shall then be subject to the direction of its chief of police, city or village marshals, or other head thereof; provided, that in so doing, they shall not be prevented or hindered from executing the orders and authority of said board of trustees of such conservancy district.
(Source: P.A. 76-2439.)

(70 ILCS 2105/21) (from Ch. 42, par. 404)
Sec. 21. (a) The board of trustees of any conservancy district incorporated under this Act shall have the power to build and construct and to defray the costs and expenses of the construction of drains, sewers, or laterals, septic tanks and other works for the disposal of sewage, water pipes, streets and roads, or local shore improvements, together with other necessary adjuncts thereto, including pumps and pumping stations and also may construct dams, deepen or improve the channel, bed, banks or shore or shores or any part thereof of any stream, water course or other body of water in such district, and acquire both real and personal property, in the execution or in furtherance of the powers granted to such conservancy district, by special assessment or by general taxation, or by special service area taxation if authorized as provided under this Section, as they by ordinance shall prescribe. The board of trustees of any conservancy district shall have power to contract with any sanitary district now or hereafter organized or with any municipality having sewage disposal works for the disposal of any sewage within the conservancy district. It shall constitute no objection to any special assessment that the improvement for which the same is levied is partly outside the limits of such conservancy district, but no special assessments shall be levied upon property situated outside of such conservancy district, and in no case shall any property be assessed more than it will be benefited by the improvement for which the assessment is levied.
(b) The proceedings for making, levying, collecting and enforcing of any special assessment levied hereunder, the letting of contracts, performance of the work and all other matters pertaining to the construction and making of the improvement shall be the same as nearly as may be as is prescribed in Article 5 of the "Illinois Drainage Code", approved June 29, 1955, as heretofore and hereafter amended. Whenever in said Article the word "Commissioner" is used, the same shall apply to the board of trustees constituted by this Act.
(c) The proceedings for making, levying, collecting and enforcement of any special service area taxation levied hereunder shall be the same as nearly as may be as is prescribed in "An Act to provide the manner of levying or imposing taxes for the provision of special services to areas with the boundaries of home rule units and non-home rule municipalities and counties", approved September 21, 1973, as now or hereafter amended. Whenever in such Act the words "municipality" or "county" or "municipal clerk" or "county clerk" are used, with the exception of the provisions of Section 10 providing for the extension of the tax by the county clerk, the same shall be construed in relation to the board of trustees constituted by this Act, and the words applying to the municipality or county in that Act shall be held to apply to the district created under this Act and its officers, and the words "municipal clerk" or "county clerk" shall be held to apply to the secretary of the district created under this Act.
However, no special service area taxation shall be imposed hereunder unless a petition has been filed with the board of trustees by either the owners of a majority of the acreage or a majority of the owners of the acreage of the conservancy district which lies in the proposed special service area. The petition shall be accompanied by a description of the proposed special service area, an explanation of the proposed program, and a notation of the proposed tax rate. The board of trustees of the district shall publish the petition and certify the results.
(Source: P.A. 81-862.)

(70 ILCS 2105/22) (from Ch. 42, par. 405)
Sec. 22. When any special assessment is made under this Act, the ordinance, authorizing such assessment may provide that the entire assessment and each individual assessment be divided into annual installments, not more than twenty in number. In all cases such division shall be made so that all installments shall be equal in amount, except that all fractional amounts shall be added to the first installment so as to leave the remaining installments of the aggregate equal in amount. The said several installments shall bear interest at the rate of not to exceed six per cent per annum; both principal and interest shall be payable, collected and enforced as they shall become due in the manner provided for the levy, payment, collection and enforcement of such assessment and interest, as provided in Article 5 of the "Illinois Drainage Code", approved June 29, 1955, as heretofore and hereafter amended.
(Source: P.A. 81-862.)

(70 ILCS 2105/23) (from Ch. 42, par. 406)
Sec. 23. Whenever any ordinance providing for any improvement shall in pursuance of authority conferred in this Act provide for payment for same, either in whole or in part, by special assessment, said board of trustees may issue bonds to anticipate the collection of the second and succeeding installments of said assessments payable only out of such assessment when collected and bearing interest at the same rate as provided upon the installments of such assessment. Said bonds shall be issued and subject to call and retirement in the same manner as provided in Article 6 of the "Illinois Drainage Code", approved June 29, 1955, as heretofore and hereafter amended.
(Source: P.A. 81-862.)

(70 ILCS 2105/24) (from Ch. 42, par. 407)
Sec. 24. It shall be the duty of the board of trustees of any conservancy district organized under this Act to proceed diligently to the fulfillment of all the purposes and objects of this Act subject to the proper use and disposition of available funds.
(Source: Laws 1925, p. 346.)

(70 ILCS 2105/25) (from Ch. 42, par. 408)
Sec. 25. Before any work is commenced under the provisions of this Act the plans therefor shall be submitted to, and approved by the Department of Transportation and by the Environmental Protection Agency of the State of Illinois or its successor as may be fixed by law.
(Source: P.A. 81-840.)

(70 ILCS 2105/25.5)
Sec. 25.5. Rend Lake; audits. The Auditor General of the State of Illinois must conduct a financial audit, management audit, and program audit of the Rend Lake Conservancy District and file a certified copy of the report of the audits with the Governor and with the Legislative Audit Commission.
The Rend Lake Conservancy District must reimburse the Auditor General for the cost of the audits.
Notwithstanding Sections 6 and 8 of the State Mandates Act, no reimbursement by the State is required for the implementation of any mandate created by this Section.
(Source: P.A. 93-275, eff. 7-22-03.)

(70 ILCS 2105/26) (from Ch. 42, par. 409)
Sec. 26. It shall be the duty of the board of trustees of any conservancy district organized under this Act to proceed diligently and without delay to prevent pollution of any stream or any other body of water within the confines of such conservancy district and to proceed at once to diligently cause any and all parties, persons, firms and corporations to cease any and all pollution of any such streams or body of water within such district; provided that the authority of the Pollution Control Board of the State of Illinois or its successor as may be fixed by law shall not be superseded.
(Source: P.A. 76-2439.)

(70 ILCS 2105/26a) (from Ch. 42, par. 409a)
Sec. 26a. In the execution of the powers herein granted and the duties vested in the Board of Trustees of districts organized under this Act, such districts may cooperate and enter into agreements with the proper agencies of the United States Government, Municipal Corporations of this State, political subdivisions and persons and associations, for the formulation of plans, and for the construction of any and all improvements for the control of destructive floods, and for the conservation, regulation, development and utilization of water, waterways and water resources, or other purposes of this Act. Such agreements may assign to the several cooperating agencies particular projects or portions of projects for the purposes herein stated and may provide for joint understandings for said purposes and for contribution to execute any works agreed upon with any other of the above mentioned agencies in the State of Illinois to carry out the provisions of the Act.
(Source: Laws 1951, p. 933.)

(70 ILCS 2105/26b) (from Ch. 42, par. 409b)
Sec. 26b. A river conservancy district organized under this Act may be dissolved in the following manner:
Its board of trustees shall adopt an ordinance finding and determining that all outstanding debts and obligations have been discharged or assumed by another public agency and that the public interest does not require continuation of the district. The publication of the ordinance shall be accompanied by a notice of (1) the specific number of voters required to sign a petition requesting the question of dissolving the district to be submitted to the electors; (2) the time in which such petition must be filed; and (3) the date of the prospective referendum. The district secretary shall provide a petition form to any individual requesting one.
Unless a petition shall be filed with the board within 30 days after such publication containing the signatures of a number of electors residing in the district equal to 10% or more of the registered voters in the district requesting that the question of the dissolution of the district be submitted to an election, the district shall be deemed to be dissolved at the expiration of the 30 day period. If such a petition is filed, the question of the dissolution of the district shall be certified to the proper election officials, who shall submit the question to the electors of the district at an election in accordance with the general election law. The question shall be in substantially the following form:
--------------------------------------------------------------
"Shall the ........... YES
River Conservancy District -------------------------
be dissolved?" NO
--------------------------------------------------------------
The result of the election shall be entered upon the corporate records of the district. If a majority of the ballots cast on the question are marked "yes" the district shall be dissolved. But if a majority of the ballots on the question are marked "no", the corporate authorities shall proceed with the affairs of the district as though the dissolution ordinance had never been adopted, and, in such case, the question shall not again be considered for a period of one year. When the business and affairs of any such district have been closed up after dissolution, such fact shall be certified by the board of trustees to the county clerk and recorder of the county or counties in which the district was situated and to the Secretary of State. All assets of the district remaining after the closing up of business affairs and the retiring of all debts and obligations shall be paid to the corporate fund of the township in which such district was situated. If such district was situated in 2 or more townships, the assets shall be divided on a pro rata basis between the corporate fund of each township according to the value, as equalized and assessed by the Department of Revenue, of all taxable property in each township situated within the boundaries of such district.
(Source: P.A. 87-767.)

(70 ILCS 2105/27) (from Ch. 42, par. 410)
Sec. 27. Nothing in this Act contained shall apply to or be construed in any manner to affect the property, real, personal or mixed and wherever situated, or the channels, drains, ditches and outlets and adjuncts and additions thereto and their use, operation and maintenance and the right to the flow of water therein for sewage dilution, or affect the jurisdiction, rights, powers, duties and obligations of any existing sanitary district or any sanitary district or any city or village which now has a population of one million or more within its territorial limits.
(Source: Laws 1925, p. 346.)

(70 ILCS 2105/28) (from Ch. 42, par. 410a)
Sec. 28. Short title). This Act shall be known and may be cited as the "River Conservancy Districts Act".
(Source: P.A. 79-1454.)



70 ILCS 2110/ - River Conservancy District Validation Act.

(70 ILCS 2110/0.01) (from Ch. 42, par. 410.01)
Sec. 0.01. Short title. This Act may be cited as the River Conservancy District Validation Act.
(Source: P.A. 86-1324.)

(70 ILCS 2110/1) (from Ch. 42, par. 410.1)
Sec. 1. In all cases where proceedings were had to organize a conservancy district under "An Act authorizing the formation of River Conservancy Districts and giving such Districts power to effectuate river and flood control, drainage, irrigation, conservation, sanitation, navigation, recreation, development of water supplies and the protection of fish life", approved June 11, 1925, as amended, and a referendum was held in the territory comprising the proposed district on the question of organizing a conservancy district, at which referendum a majority of the votes cast upon the question were in favor of the organization of the proposed conservancy district, and the county judge or judges ascertained and determined and caused a statement of the results of such referendum to be spread upon the records of the county court or their respective county courts, as the case may be, such territory is hereby declared to be legally and validly organized as a conservancy district under such Act, and a valid and existing conservancy district and a municipal corporation with the powers conferred by such Act.
(Source: P.A. 81-1489.)



70 ILCS 2115/ - Rend Lake Dam and Reservoir on the Big Muddy River Act.

(70 ILCS 2115/0.01) (from Ch. 42, par. 410.10)
Sec. 0.01. Short title. This Act may be cited as the Rend Lake Dam and Reservoir on the Big Muddy River Act.
(Source: P.A. 86-1324.)

(70 ILCS 2115/1) (from Ch. 42, par. 410.11)
Sec. 1. The Governor and the Rend Lake Conservancy District of this State are authorized to give assurance to any agency of the United States Government for the performance of items of non-federal participation involved in the construction, operation and maintenance of the Rend Lake Dam and Reservoir on the Big Muddy River as set forth in House Document No. 541, Second Session, 87th Congress of the United States of America and as required by the "Flood Control Act of 1962", as amended.
(Source: Laws 1965, p. 14.)

(70 ILCS 2115/2) (from Ch. 42, par. 410.12)
Sec. 2. The Department of Natural Resources, as successor to the Department of Public Works and Buildings and the Department of Transportation, is authorized to enter into contracts with any agency of the United States Government as may be necessary for the purpose of reimbursing the United States, in accordance with the Federal Water Supply Act of 1958 as amended, for the construction costs and the annual operation and maintenance costs allocated to water-supply storage in the improvements referred to in Section 1 of this Act; provided, however, that costs shall be limited to the increased cost of the project which the United States Government incurs in providing features of construction, operation and maintenance that result in benefits peculiar to the people of this State as allowed by federal law and regulations. Any rights under such contracts may be assigned to the Rend Lake Conservancy District by the Department, provided that no contract or agreement shall be entered into without the written consent of the Governor.
(Source: P.A. 89-445, eff. 2-7-96.)



70 ILCS 2205/ - Sanitary District Act of 1907.

(70 ILCS 2205/0.01) (from Ch. 42, par. 246h)
Sec. 0.01. Short title. This Act may be cited as the Sanitary District Act of 1907.
(Source: P.A. 86-1324.)

(70 ILCS 2205/1) (from Ch. 42, par. 247)
Sec. 1. Whenever any area of contiguous territory within the limits of two counties, having within its limits two or more incorporated cities or villages, and an aggregate population of not less than 3,500 inhabitants, shall be so situate as to be subject to overflow from any river or tributary thereof, and the maintenance of one or more levees for the protection of the same against such overflow, and of a new or improved outlet for the drainage thereof, will conduce to the preservation of the public health and safety, the same may be incorporated as a sanitary district, in the manner following: Any three hundred legal voters resident within the limits of such proposed district, may petition the circuit court for the county in which the majority of such petitioners reside, to cause the question to be submitted to the legal voters of said proposed district, whether they will organize as a sanitary district under this act. Such petition shall contain the name of such proposed sanitary district, and a definite description of the territory intended to be embraced therein: Provided, no territory shall be included within more than one sanitary district under this act.
(Source: Laws 1967, p. 3817.)

(70 ILCS 2205/2) (from Ch. 42, par. 248)
Sec. 2. Upon the filing of such petition in the office of the circuit clerk of said county it shall be the duty of the court to consider the boundaries of such proposed district, whether the same shall be described in said petition or otherwise. Four weeks' notice shall be given by the court of the time and place where such boundaries will be considered, by publication in one or more newspapers published in each of said counties. At such hearing all persons in the proposed sanitary district shall have an opportunity to be heard touching the location and boundary of such proposed district; and after hearing such evidence and suggestions as may be offered, the court shall fix and determine the limits and boundaries of said proposed district, and for that purpose, and to that extent, may alter and amend such petition.
(Source: Laws 1967, p. 3817.)

(70 ILCS 2205/3) (from Ch. 42, par. 249)
Sec. 3. Upon such determination, the court shall order to be submitted to the legal voters of the proposed sanitary district at an election in which all of the electors in the proposed district may vote the question of the organization and establishment thereof, as determined by the commissioners, or a majority of them. The court shall certify its order and the question to the proper election officials who shall submit the question at an election in accordance with the general election law. In addition to the requirements of the general election law, notice of such election shall state briefly the purpose of such election, and contain a description of the proposed district. Each legal voter residing within the proposed sanitary district shall have the right to cast a vote at such election. The question shall be in substantially the following form: "For Sanitary District" or "Against Sanitary District". If a majority of the votes cast upon the question of the incorporation of the proposed sanitary district shall be in favor of the same, the inhabitants thereof shall be deemed to have accepted the provisions of this Act, and the same shall thenceforth be deemed an organized sanitary district under this Act, with the name stated in the petition.
(Source: P.A. 81-1489.)

(70 ILCS 2205/4) (from Ch. 42, par. 250)
Sec. 4. Upon the organization of such sanitary district, the circuit court shall order the election of the corporate authorities. Thereupon, the clerk of the circuit court shall certify said order to the proper election official, who shall conduct such election at the time and in the manner provided by the general election law for the election of such officers. Nomination petitions for this initial election shall be filed within the time provided by the general election law with the circuit court clerk who shall perform the election duties of the secretary of the district for such first election.
(Source: P.A. 81-1490.)

(70 ILCS 2205/5) (from Ch. 42, par. 251)
Sec. 5. There shall be 5 trustees, elected as provided in this Section, who shall constitute a board of trustees for the sanitary district. The trustees shall hold office for 4 years, and until their successors are elected and qualified. At all regular elections held after August 20, 1965, 3 trustees shall be elected from the territory of the district in the county having the greater assessed valuation of the district and 2 trustees shall be elected from the territory of the district in the county having the lesser assessed valuation of the district. However, all trustees shall be elected from the district as a whole if the equalized assessed valuation of the district for taxation purposes is less than $100,000,000. The election of trustees to succeed the first board of trustees shall be held at the election provided by the general election law in the year their term expires, and every 4 years thereafter. The trustees shall choose one of their number as president and one as vice-president. In case of the death, resignation, absence from the state, or other disability of the president, the powers, duties and emoluments of the office of president shall devolve upon the vice-president, until such disability is removed or until a successor to the president is elected or appointed and chosen in the manner provided in this Act. All elections for trustees of such sanitary districts shall be held under the provisions of the general election laws of this State.
In the event there is to be a division of trustees between the counties having a territory within the district, only those voters residing within the limits of the territory of such sanitary district within a county shall be allowed to vote for trustees of the sanitary district, elected from such county. If all trustees are elected at large in the district, any voter residing within the limits of the district may vote for the trustees of his choice irrespective of his county of residence.
In case of a vacancy in the office of trustee of any sanitary district the county clerk of the county in which the trustee whose office is vacant resided shall notify the Governor of any such vacancy, whereupon the Governor shall issue a writ of election to the county clerk of the county in which such vacancy exists, who shall conduct an election to fill such vacancy at the next regular election provided in the general election law for the election of such trustees. If such vacancy occurs within 28 months before the expiration of the term of the office made vacant, the Governor shall fill such vacancy by appointment.
(Source: P.A. 81-1490.)

(70 ILCS 2205/6) (from Ch. 42, par. 252)
Sec. 6. Such sanitary district shall be held in all courts to be a body corporate, and politic, under the name and style of .... sanitary district, and by such name and style may sue and be sued, contract and be contracted with, acquire and hold real and personal property necessary for corporate purposes, have a common seal, and change the same at pleasure, and exercise all the powers in this Act conferred. No claim for compensation shall be made or action for damages filed against such district on account of any damage to property occurring after July 1, 1933, unless notice in writing is filed with the board within 6 months after the occurrence of the damage or injury giving the name and residence address of the owner of the property damaged, its location and the probable extent of the damage sustained. All courts of this State shall take judicial notice of the existence of sanitary districts organized hereunder.
The board of trustees may, by ordinance, change the corporate name of a sanitary district organized under this Act. Such ordinance shall be published at least once in a newspaper having a general circulation within the district and shall become effective 10 days after such first publication. A copy of such ordinance together with a certificate of publication thereof certified by the president of the board shall be transmitted to the Secretary of State. After such ordinance becomes effective all references in any ordinance, resolution, bonds, or any other document to such sanitary district by its former corporate name shall mean and include the corporate name under which such sanitary district is then operating. No rights, duties or privileges of such sanitary district, or those of any person, existing before the change of corporate name shall be affected by such change of name. All proceedings pending in any court in favor of or against a sanitary district at the time a change of corporate name is effected may continue to final consummation under the name in which they were commenced.
(Source: P.A. 83-345.)

(70 ILCS 2205/7) (from Ch. 42, par. 253)
Sec. 7. The board of trustees, and its successors in office, shall constitute the corporate authority of the sanitary district, and shall exercise all powers and manage and control all the affairs and property of the district. The board of trustees may select a clerk, treasurer, engineer and attorney, and employ such other clerks and employees necessary for such municipality. All employees selected by the board shall hold their respective offices during the pleasure of the board, and shall give such bonds as may be required by the board. The board may prescribe the duties and fix the compensation of all the officers and employees of the district. The salary of the president of the board of trustees shall not exceed $2,000 per year, and the salary of the other members of the board shall not exceed $1,000 per year. The compensation received by any attorney shall not exceed the sum of $3,500 per year.
Each trustee shall, before entering upon the duties of his office, execute a bond with security to be approved by the circuit court, payable to the district, in the penal sum of $10,000, conditioned upon the faithful performance of the duties of his office. Each bond shall be filed with and preserved by the county clerk.
(Source: Laws 1967, p. 699.)

(70 ILCS 2205/7a) (from Ch. 42, par. 253a)
Sec. 7a. The board of trustees of any sanitary district organized under this Act, when so requested by the treasurer of the district, shall designate one or more banks or savings and loan associations in which the funds and moneys received by the treasurer, by virtue of his office, may be deposited. When a bank or savings and loan association has been designated as a depository it shall continue as such until ten days have elapsed after a new depository is designated and is qualified by furnishing the statements of resources and liabilities as is required by this section. When a new depository is designated, the board of trustees shall notify the sureties of the treasurer of that fact, in writing, at least 5 days before the transfer of funds. The treasurer of the district shall be discharged from responsibility for all funds and moneys deposited in a bank or savings and loan association, so designated, while such funds and moneys are so deposited.
No bank or savings and loan association shall receive public funds as permitted by this Section, unless it has complied with the requirements established pursuant to Section 6 of "An Act relating to certain investments of public funds by public agencies", approved July 23, 1943, as now or hereafter amended.
(Source: P.A. 83-541.)

(70 ILCS 2205/8) (from Ch. 42, par. 254)
Sec. 8. The board of trustees of the sanitary district shall, within 3 months after its organization hereunder, cause to be filed in the office of the recorder in each county in which the district is situated, a certified copy of the record of the court, in the matter of such organization, showing the name and boundaries of the district, the canvass of the votes, and the result of the election, whereby the district became so organized, and the recorder shall record the same.
(Source: P.A. 83-358.)

(70 ILCS 2205/9) (from Ch. 42, par. 255)
Sec. 9. Said board of trustees shall have full power to pass all necessary ordinances, and make all orders, rules and regulations for the proper management and conduct of the business of said board of trustees, and of said municipality, and for carrying into effect the objects for which said sanitary district is formed.
(Source: Laws 1907, p. 289.)

(70 ILCS 2205/10) (from Ch. 42, par. 256)
Sec. 10. All ordinances, orders, rules, resolutions and regulations shall before taking effect, be passed upon by the president of the board of trustees. Such as he shall approve, he shall sign, and such as he shall not approve, he shall return to the board of trustees, with his objections thereto in writing, at its next regular meeting after the passage thereof. The president's veto may extend to any one or more items or appropriations contained in any ordinance, or to the entire ordinance; and in case the veto only extends to a part of such ordinance, the remainder shall take effect and be in force; with his objections thereto by the time aforesaid, he shall be deemed to have approved the same, but in case the president shall fail to return any ordinance, order, rule, resolution or regulation and such ordinance shall take effect accordingly. Upon the return of any unapproved ordinance, order, rule, resolution or regulation, the vote by which the same was passed shall be reconsidered by the board of trustees, and if upon such reconsideration, two-thirds of all the members elect shall agree by yeas and nays to pass the same, it shall go into effect, notwithstanding the president's refusal to approve thereof.
(Source: Laws 1907, p. 289.)

(70 ILCS 2205/11) (from Ch. 42, par. 257)
Sec. 11. All ordinances making any appropriation, shall within one month after they have been passed, be published at least once in a newspaper published in such district, in each of the counties in which the same is situate; and no such ordinance shall take effect until ten days after it is so published. All other ordinances, orders and resolutions shall become effective from and after their passage, unless otherwise provided therein.
(Source: Laws 1907, p. 289.)

(70 ILCS 2205/12) (from Ch. 42, par. 258)
Sec. 12. All ordinances, orders and resolutions, and the date of publication thereof, may be proven by the certificate of the clerk under the seal of the corporation, and when printed in book or pamphlet form, and purporting to be published by authority of the board of trustees, such book or pamphlet shall be received as evidence of the passage and legal publication thereof, as of the dates mentioned therein, in all courts and places, without further proof.
(Source: Laws 1907, p. 289.)

(70 ILCS 2205/12.1) (from Ch. 42, par. 258.1)
Sec. 12.1. Actions to impose a fine or imprisonment for violation of a sanitary district ordinance or resolution adopted under authority of this Act shall be brought in the corporate name of the sanitary district as plaintiff. Such actions shall commence with a complaint or a warrant. A warrant may issue upon execution of an affidavit by any person alleging that he has reasonable grounds to believe that the person to be named in the warrant has violated a sanitary district ordinance or resolution. A person arrested upon such a warrant shall be taken without unnecessary delay before the proper officer for trial.
Fines for the violation of sanitary district ordinances or resolutions shall be established by ordinance or resolution and when collected shall be paid into the sanitary district treasury at such times and in a manner prescribed by ordinance or resolution.
A person who is fined for violation of a sanitary district ordinance or resolution may be committed to the county jail or to any place provided by ordinance or resolution for the incarceration of offenders until the fine and costs are paid. No incarceration, however, shall exceed 6 months for any one offense. The committed person shall be allowed, exclusive of his board, a credit of $5 toward the fine and costs for each day of confinement. The sanitary district may make agreements with a county or municipality for holding such persons in a facility operated by them for the incarceration of violators of laws, ordinances or resolutions.
(Source: Laws 1967, p. 775.)

(70 ILCS 2205/13) (from Ch. 42, par. 259)
Sec. 13. The board of trustees shall have power to lay out, locate, establish and construct one or more levees or embankments of such size, material and character as may be required to protect said district against overflow from any river, or tributary stream, or water-course, and to lay out, establish and construct all such other or additional improvements or works as may be auxiliary or incidental thereto, or promotive of the sanitary purposes contemplated in this act; and shall have power thereafter to maintain, repair, change, enlarge and add to such levees, embankments, improvements and work as may be necessary or proper to meet future requirements for the accomplishment of the purposes aforesaid.
(Source: Laws 1907, p. 289.)

(70 ILCS 2205/14) (from Ch. 42, par. 260)
Sec. 14. The Board of Trustees shall have power to lay out, locate, establish, construct, maintain and operate one or more drains, conduits, treatment plants, pumping plants, works, ditches, channels or outlets of such capacity and character as may be required for the treatment, carrying-off and disposal of swamp, stagnant or overflow water, sewage, industrial wastes and other drainage of such district, and to lay out, establish, construct, maintain and operate all such adjuncts or auxiliary improvements or works as may be necessary or proper for the accomplishment of the purposes intended; and to such end the Board of Trustees shall have power to straighten, enlarge, divert or change the location, course or outlet of any stream or water course or divide the waters thereof and any part thereof by means of new channels, ditches or otherwise and to lay and construct such conduits, drains and pipes and to extend the same in and to the incorporated limits of any city, village or town for the purpose of connecting the same with the drains, mains, outlets or conduits constructed or maintained by such city, village or town, for the carrying-off of the sewage and industrial wastes of such city, village or town, through the drains and conduits and into treatment plants, pumping plants and works of such district and to enter into contract or agreement with any such city, village or town, thereby granting permission for the use of such conduits, drains, treatment plants, pumping plants, and works of such district in the matter of treatment and disposal of sewage and industrial wastes of said city, village or town, for a reasonable compensation therefor to be paid by such city, village or town, and in case the costs of such conduits, drains, treatment plants, pumping plants or works is increased by reason of providing for the treatment, carrying-off and disposal of the sewage or industrial wastes of any city, village or town, then the increased cost thereof and the increased cost of operating and maintaining the same shall be borne by such city, village or town; and the said board of trustees shall have power to receive payment of such compensation, and to do any and all things by them deemed necessary and proper in the furtherance of said purposes; and shall have power thereafter to maintain, repair, change, enlarge and add to such drains, ditches, channels, conduits, treatment plants, pumping plants, works, outlets and other improvements and work, as may be necessary or proper, to meet the future requirements for the purposes aforesaid, and when necessary for such purposes, any such work may extend beyond the limits of such district and the rights and powers of said Board of Trustees over any stream or water course, or work thereon, lying outside such district, shall to this extent, be the same as within said district: Provided, no taxes shall be levied upon any property outside of such district: And provided further, that the district shall be liable for all damages sustained beyond its limits in consequence of any work or improvement authorized hereunder. And provided that nothing in this Act contained shall be construed as superseding or in any manner limiting the provisions of the "Environmental Protection Act", enacted by the 76th General Assembly.
(Source: P.A. 76-2436.)

(70 ILCS 2205/14.1) (from Ch. 42, par. 260.1)
Sec. 14.1. Where any sewer system under the jurisdiction of a city, village or incorporated town is tributary to a sanitary district sewer system, and the board of trustees of such sanitary district finds that it will conduce to the public health, comfort or convenience, the board shall have the power and authority to regulate, limit, extend, deny or otherwise control any connection to such sewer tributary to the sanitary district sewer system by any person or municipal corporation regardless of whether the sewer into which the connection is made is directly under the jurisdiction of the district or not.
(Source: Laws 1963, p. 2895.)

(70 ILCS 2205/14.2) (from Ch. 42, par. 260.2)
Sec. 14.2. Any district formed hereunder shall have the right to require that any sewer system, sewage treatment works or sewage treatment facility constructed in or within 3 miles of the limits of such district which is tributary thereto and not within the limits of any other sanitary district be constructed in accordance with the accepted standards and specifications of such district and shall further have the authority to cause inspection of the construction of such sewer system, sewage treatment works or sewage treatment facility to be made to ascertain that it does comply with the standards and specifications of such sanitary district.
(Source: Laws 1963, p. 2895.)

(70 ILCS 2205/14.3) (from Ch. 42, par. 260.3)
Sec. 14.3. Any sanitary district may annex any territory which is not within the corporate limits of the sanitary district but which is contiguous to it and is served by the sanitary district or by a municipality with sanitary sewers that are connected and served by the sanitary district by the passage of an ordinance to that effect by the board of trustees, describing the territory to be annexed. A copy of the ordinance with an accurate map of the annexed territory, certified as correct by the clerk of the district shall be filed with the county clerk of the county in which the annexed territory is located. The new boundary shall extend to the far side of any adjacent highway and shall include all of every highway within the area annexed. These highways shall be considered to be annexed even though not included in the legal description set forth in the annexation ordinance.
(Source: P.A. 86-1191.)

(70 ILCS 2205/14.3a) (from Ch. 42, par. 260.3a)
Sec. 14.3a. The corporate authorities of any sanitary district may enter into an agreement with one or more of the owners of record of land in any territory which may be annexed to such sanitary district as provided in this Act. Such agreement may provide for the annexation of such territory to the sanitary district, subject to the provisions of this Act, and any other matter not inconsistent with the provisions of this Act, nor forbidden by law. Such agreement shall be valid and binding for a period not to exceed 10 years from the date of execution thereof.
Any action taken by the corporate authorities during the period such agreement is in effect, which, if it applied to the land which is the subject of the agreement, would be a breach of such agreement, shall not apply to such land without an amendment of such agreement.
Any such agreement executed after the effective date of this Amendatory Act of 1983 and all amendments of annexation agreements, shall be entered into in the following manner. The corporate authorities shall fix a time for and hold a public hearing upon the proposed annexation agreement or amendment, and shall give notice of the proposed agreement or amendment not more than 30 nor less than 15 days before the date fixed for the hearing. This notice shall be published at least once in one or more newspapers published within the sanitary district. After such hearing the agreement or amendment may be modified before execution thereof. The annexation agreement or amendment shall be executed by the president of the board of trustees only after such hearing and upon the adoption of a resolution directing such execution, which resolution must be passed by a vote of two-thirds of the corporate authorities then holding office.
Any annexation agreement executed pursuant to this Section shall be binding upon the successor owners of record of the land which is the subject of the agreement and upon successor corporate authorities of the sanitary district and successor sanitary districts. Any party to such agreement may by civil action, mandamus or other proceeding, enforce and compel performance of the agreement.
Any annexation agreement executed prior to the effective date of this Amendatory Act of 1983 which was executed pursuant to a two-thirds vote of the corporate authorities and which contains provisions not inconsistent with this Section is hereby declared valid and enforceable as to such provisions for the effective period of such agreement, or for 10 years from the date of execution thereof, whichever is shorter.
The effective term of any Annexation Agreement executed prior to the effective date of this Amendatory Act of 1983 may be extended at any time prior to the original expiration date to a date which is not later than ten years from the date of execution of the original Annexation Agreement.
(Source: P.A. 83-745.)

(70 ILCS 2205/14.3b) (from Ch. 42, par. 260.3b)
Sec. 14.3b. For purposes of this Act, territory to be organized as a sanitary district shall be considered to be contiguous territory, and territory to be annexed to a sanitary district shall be considered to be contiguous to the sanitary district notwithstanding that the territory to be so organized is divided by one or more railroad rights-of-ways or public easements, or that the territory to be so annexed is separated from the sanitary district by one or more railroad rights-of-ways or public easements. However, upon such organization or annexation, the area included within any such right-of-way or public easement shall not be considered a part of or annexed to the sanitary district.
(Source: P.A. 84-654.)

(70 ILCS 2205/14.4) (from Ch. 42, par. 260.4)
Sec. 14.4. The board of trustees of any sanitary district organized under this Act may require that, before any person or municipal corporation connects to the sewage system of the district, the district be permitted to inspect the drainage lines of the person or municipal corporation to determine whether they are adequate and suitable for connection to its sewage system. In addition to the other charges provided for in this Act, the sanitary district may collect a reasonable charge for this inspection service. Funds collected as inspection charges shall be used by the sanitary district for its general corporate purposes after payment of the costs of making the inspections.
(Source: P.A. 100-201, eff. 8-18-17.)

(70 ILCS 2205/15) (from Ch. 42, par. 261)
Sec. 15. Such sanitary district may acquire by purchase, condemnation or otherwise, any and all real and personal property, rights of way and privileges, either within or without its corporate limits, required for its corporate purposes: Provided, all moneys for the purchase or condemnation of any property, shall be paid before possession is taken, or any work done on the premises damaged by the construction of any levee, outlet or other work, and in case of an appeal by either party from any judgment whereby the amount of damages is not finally determined, the amount of the judgment appealed from shall be deposited with the county treasurer of said county, subject to the payment of such damages, on orders signed by the judge of such court, whenever the amount of damages is finally determined, and when no longer required for such purposes, to sell, convey, or otherwise dispose of any of said properties.
(Source: Laws 1907, p. 289.)

(70 ILCS 2205/15.5)
Sec. 15.5. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 2205/16) (from Ch. 42, par. 262)
Sec. 16. Subject to the referendum provided for in Section 16.1, the board of trustees may borrow money for corporate purposes on the credit of the corporation, and issue bonds therefor, in such amounts and form, and on such conditions as it shall prescribe, but shall not become indebted in any manner, or for any purpose, to an amount, including existing indebtedness, in the aggregate to exceed 5.75% of the value of the taxable property in said district, to be ascertained by the last assessment for state and county taxes previous to the incurring of such indebtedness or, until January 1, 1983, if greater, the sum that is produced by multiplying the district's 1978 equalized assessed valuation by the debt limitation percentage in effect on January 1, 1979; and before or at the time of incurring any indebtedness, shall provide for the collection of a direct annual tax sufficient to pay the interest on such debt, as it falls due, and also to pay and discharge the principal thereof, within 20 years after contracting the same.
The bonds shall be sold to the highest and best responsible bidder therefor. Notice of the time and place bids will be publicly opened shall be given by publication in a newspaper having general circulation in the district, once each week for 3 successive weeks, the last publication to be at least one week prior to the time specified in the notice for the opening of bids.
(Source: P.A. 81-165.)

(70 ILCS 2205/16.1) (from Ch. 42, par. 262.1)
Sec. 16.1. No issue of bonds of the district shall be valid (except bonds to refund an existing bonded indebtedness) unless the proposition of issuing the bonds has first been submitted at a regular election to the voters of the district in accordance with the general election law and has been approved by a majority of those voting on the proposition.
The proposition shall be substantially in the following form:
--------------------------------------------------------------
Shall bonds for the purpose
of....(state purpose), in the YES
sum of $....(insert amount), be -----------------------
issued by the board of trustees NO
of the....(insert name of district)?
--------------------------------------------------------------
(Source: P.A. 81-1489.)

(70 ILCS 2205/16.2) (from Ch. 42, par. 262.2)
Sec. 16.2. All bonds issued pursuant to this Act shall bear interest at a rate or rates not exceeding that permitted by "An Act to authorize public corporations to issue bonds, other evidences of indebtedness and tax anticipation warrants subject to interest rate limitations set forth therein", approved May 26, 1970, as amended.
(Source: P.A. 83-591.)

(70 ILCS 2205/17) (from Ch. 42, par. 263)
Sec. 17. The board of trustees may levy and collect taxes for corporate purposes. Such taxes shall be levied by ordinance specifying the purposes for which the same are required, and a certified copy of such ordinance shall be filed with the county clerk of the county in which the district was organized, on or before the second Tuesday in August, as provided in Section 14-10 of the Property Tax Code. After the assessment for the current year has been equalized by the Department of Revenue, the board of trustees shall, as soon as may be, ascertain and certify to such county clerk the total value of all taxable property lying within the corporate limits of such districts in each of the counties in which the district is situated, if the district is situated in more than one county, as the same is assessed and equalized for State and county purposes for the current year. The county clerk shall ascertain the rate per cent which, upon the total valuation of all such property, ascertained as above stated, would produce a net amount not less than the amount so directed to be levied; and the clerk shall, without delay, certify under his signature and seal of office to the county clerk of such other county, in which a portion of the district is situated such rate per cent; and it shall be the duty of each of the county clerks to extend such tax in a separate column upon the books of the collector or collectors of the State and county taxes for the counties, against all property in their respective counties, within the limits of the district. All taxes so levied and certified shall be collected and enforced in the same manner, and by the same officers as State and county taxes, and shall be paid over by the officers collecting the same, to the treasurer of the sanitary district, in the manner and at the time provided by the Property Tax Code. The aggregate amount of taxes levied for any one year, exclusive of the amount levied for the payment of bonded indebtedness and interest thereon, shall not exceed the rate of .20%, or the rate limitation in effect on July 1, 1967, whichever is greater, of value, as equalized or assessed by the Department of Revenue. The foregoing limitations upon tax rates may be increased or decreased under the referendum provisions of the Property Tax Code.
In addition to the other taxes authorized by this Section, the board of trustees may levy and collect, without referendum, a tax for the purpose of paying the costs of operation of the chlorination of sewage, or other means of disinfection or additional treatment as may be required by water quality standards approved or adopted by the Pollution Control Board or by the court, which tax is not subject to the rate limitations imposed by this Section but may be extended at a rate not to exceed .03% of the value of all taxable property within the district as equalized or assessed by the Department of Revenue.
Such tax may be extended at a rate in excess of .03% but not to exceed .05%, providing the question of levying such increase has first been submitted to the voters of such district at any regular election held in such district in accordance with the general election law and has been approved by a majority of such voters voting thereon.
(Source: P.A. 88-670, eff. 12-2-94.)

(70 ILCS 2205/17.1) (from Ch. 42, par. 263.1)
Sec. 17.1. The board of trustees of a sanitary district that owns and operates a wastewater treatment plant in a county which has established a stormwater management planning committee in accordance with Section 5-1062 of the Counties Code may levy a tax upon all taxable property within its district at a rate not to exceed 0.03% of the value of such property, as equalized or assessed by the Department of Revenue, for the purposes of protecting pumping stations, wastewater treatment plants and combined sewer outfalls from the 100-year flood, paying the principal of and interest on any bonds issued pursuant to this Section for any of the foregoing purposes, and paying the principal of, premium, if any, and interest on, and any fees relating to, any loan made to such sanitary district by the Illinois Finance Authority, pursuant to the Illinois Finance Authority Act, for any of the foregoing purposes, or any bond, note or other evidence of indebtedness of such municipality issued in connection with any such loan. The 0.03% limitation provided in this Section may be increased or decreased by referendum in accordance with the provisions of Sections 18-120, 18-125, and 18-130 of the Property Tax Code.
The tax authorized by this Section may be levied without referendum by any sanitary district that is located at least partly in a township declared after July 1, 1986 by presidential declaration to be a disaster area as a result of flooding. However, the tax authorized by this Section shall not be levied by any sanitary district not so located unless the question of its adoption, either for a specified period or indefinitely, is submitted to the electors thereof and approved by a majority of those voting on the question. This question may be submitted at any election held in the sanitary district after the adoption of a resolution by the board of trustees of the sanitary district providing for the submission of the question to the electors of the sanitary district. The board of trustees shall certify the resolution and proposition to the proper election officials, who shall submit the proposition at an election in accordance with the general election law. If a majority of the votes cast on the question is in favor of the levy of such tax, it may thereafter be levied in such sanitary district for the specified period or indefinitely, as provided in the proposition. The question shall be put in substantially the following form:
--------------------------------------------------------------
Shall an annual tax be levied
for stormwater management purposes YES
(for a period of not more than
...... years) at a rate not exceeding -------------------
0.03% of the equalized assessed
value of the taxable property of NO
the ........ Sanitary District?
--------------------------------------------------------------
Any sanitary district in a county that has established a stormwater management planning committee in accordance with Section 5-1062 of the Counties Code is hereby authorized to borrow money and to issue its bonds for the purposes of protecting pumping stations, wastewater treatment plants and combined sewer outfalls from the 100-year flood.
Any sanitary district in a county that has established a stormwater management planning committee in accordance with Section 5-1062 of the Counties Code is hereby further authorized to borrow money from the Illinois Finance Authority for the purpose of financing the provision of flood protection for sanitary sewage treatment plants, pursuant to the Illinois Finance Authority Act, and is hereby authorized to enter into loan agreements and other documents with the Illinois Finance Authority and to issue its bonds, notes or other evidences of indebtedness to evidence its obligation to repay such loan to the Illinois Finance Authority. Without the submission of the question to the electors, notwithstanding any other provision of law to the contrary, such sanitary district is hereby authorized to execute such loan agreements and other documents and to issue such bonds, notes or other evidences of indebtedness, which loan agreements, documents, bonds, notes or other evidences of indebtedness may bear such date or dates, may bear interest at such rate or rates, payable at such time or times, may mature at any time or times not later than 40 years from the date of issuance, may be payable at such place or places, may be payable from any funds of such sanitary district on hand and lawfully available therefor, including without limitation the taxes levied pursuant to this Section or from any other taxes or revenues of such sanitary district pledged to their payment, may be negotiated at such price or prices, may be executed in such manner, may be subject to redemption prior to maturity, may be in such form, may be secured, and may be subject to such other terms and conditions, all as may be provided in a resolution or ordinance authorizing the execution of any such loan agreement or other document or the issuance of such bonds, notes or other evidences of indebtedness.
(Source: P.A. 93-205, eff. 1-1-04.)

(70 ILCS 2205/18) (from Ch. 42, par. 264)
Sec. 18. Whenever it shall be necessary to take or damage private property for right of way or other purposes, for or in connection with any improvement or work authorized by this Act, such sanitary district may cause compensation therefor to be ascertained, and acquire the same, in the manner provided for the exercise of the right of eminent domain under the Eminent Domain Act: Provided, all such proceedings shall be instituted in the county where the property sought to be taken or damaged, is situate, and all damages or compensation, whether determined by agreement or final judgment of court, shall be paid out of the annual district tax prior to the payment of any other debt or obligation.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 2205/19) (from Ch. 42, par. 265)
Sec. 19. Whenever it shall be necessary for or in connection with any improvement or work authorized by this act, to enter upon any public property, or property held for any public use, or acquire any easement or rights therein, such sanitary district shall have the power so to do, and when necessary for such purpose may avail itself of any Eminent Domain laws of this state, and may enter upon, use, widen, elevate, and improve any street, highway, wharf, levee, or other property, necessary in furtherance of said purposes: Provided, the former use of any such public property, or property devoted to public use, shall not be unnecessarily interrupted or interfered with.
(Source: Laws 1907, p. 289.)

(70 ILCS 2205/20) (from Ch. 42, par. 266)
Sec. 20. Whenever it shall be necessary to take or use, for any of the purposes contemplated in this act, any portion of any railroad right of way, or property occupied by the track or tracks of any steam, electric, or other railroad company, or any street, highway, wharf, levee or other property, in the operation or use of which the public has an interest, only such easement, use or rights therein shall be acquired as are necessary for the purposes intended; and so far as practicable the use of any such street, highway, wharf, levee, right of way, or property, shall remain in and be reserved to the public, company, or persons otherwise entitled thereto.
(Source: Laws 1907, p. 289.)

(70 ILCS 2205/21) (from Ch. 42, par. 267)
Sec. 21. When necessary for or in connection with any of the purposes authorized by this act, the board of trustees may acquire and compel any steam, electric or other railroad company to raise its tracks to conform to the grade of any levee, or other work intersecting or crossing the same, which may, at any time, be established by such sanitary district, and where such tracks run lengthwise upon or along the line of any such improvement, to require and compel such railroad companies to elevate the same to the surface thereof. Also to require and compel any such railroad companies to maintain and keep open and in repair, ditches, drains, sewers and culverts, along and under their tracks, so that filth or stagnant pools of water shall not stand upon their right of way and grounds, and so that the drainage of adjacent property shall not be impeded or interfered with.
(Source: Laws 1907, p. 289.)

(70 ILCS 2205/23) (from Ch. 42, par. 269)
Sec. 23. Except as otherwise provided in this Section, all contracts for work to be done and supplies and materials to be purchased by the sanitary district, the expense of which will exceed $10,000 shall be let to the lowest responsible bidder therefor, upon not less than 14 days' public notice of the terms and conditions upon which the contract is to be let, having been given by publication in a newspaper of general circulation published in the district, and the board of trustees may reject any and all bids and readvertise. All purchases or sales of $10,000 or less may be made in the open market without publication in a newspaper as above provided, but whenever practical shall be based on at least 3 competitive bids.
Where the board of trustees declares, by a 2/3 vote of those elected, that there exists an emergency affecting the public health or safety, contracts totaling not more than $40,000 may be let to the extent necessary to resolve such emergency without public advertisement or competitive bidding. The ordinance or resolution embodying the emergency declaration shall contain the date upon which such emergency will terminate. The board of trustees may extend the termination date if in its judgment the circumstances so require. A full written account of the emergency, together with a requisition for the materials, supplies, labor or equipment required therefor shall be submitted immediately upon completion and shall be open to public inspection for a period of at least one year subsequent to the date of such emergency purchase.
No person may be employed on the work except citizens of the United States, or those who in good faith have declared their intention to become citizens, and 8 hours constitutes a day's work.
(Source: P.A. 84-1327.)

(70 ILCS 2205/23.1) (from Ch. 42, par. 269.1)
Sec. 23.1. Purchases made pursuant to this Act shall be made in compliance with the "Local Government Prompt Payment Act", approved by the Eighty-fourth General Assembly.
(Source: P.A. 84-731.)

(70 ILCS 2205/24) (from Ch. 42, par. 270)
Sec. 24. In case any sanitary district organized hereunder, shall include within its limits, in whole or in part, any drainage district or districts organized under the laws of this state having levees, drains or ditches which are conducive to sanitary purposes, such drainage district or districts shall have paid and reimbursed to it or them, upon such terms as may be agreed upon by its or their corporate authorities and the board of trustees of said sanitary district, the reasonable cost or value of such levee, drains or ditches, which valuation shall in no case be fixed at less than any unpaid indebtedness incurred by such district or districts in contracting the same. Upon such payment being made, the sanitary district shall have the right to appropriate and use such levees, drains or ditches, or any part thereof, as it may desire, for or in connection with any improvements authorized by this act, and for or in connection with the purposes for which said sanitary district is organized; Provided, no such levee, drain or ditch shall be destroyed, removed or otherwise so used as to impair its usefulness for the purposes for which the same was constructed, without the consent of the corporate authorities of such drainage district. In case the board of trustees of said sanitary district and the corporate authorities of any such drainage district shall be unable to agree upon the compensation to be paid or reimbursed to such drainage district, the same may be ascertained and enforced by any proper proceeding in the circuit court.
(Source: P.A. 100-201, eff. 8-18-17.)

(70 ILCS 2205/25) (from Ch. 42, par. 271)
Sec. 25. The board of trustees shall have power to appoint and maintain from time to time, such police force as it may find necessary for the protection of any levee, ditch or other improvement authorized by this act, or otherwise in furtherance of the purposes for which such district is organized. The members of such police force shall have and exercise like police powers to those conferred upon the police of cities: Provided, that such police, when acting within any city or village, shall be subject to the direction of the police officers of such city or village.
(Source: Laws 1907, p. 289.)

(70 ILCS 2205/26) (from Ch. 42, par. 272)
Sec. 26. The board of trustees shall have and maintain an office at some convenient place within said district, where all the books and papers pertaining to the affairs of said corporation shall be open at reasonable times, to the inspection of any taxpayer or other person interested.
(Source: Laws 1907, p. 289.)

(70 ILCS 2205/26.1) (from Ch. 42, par. 272.1)
Sec. 26.1.
The board of trustees, its clerk and treasurer, prior to the 15th day of each month, shall submit to the circuit court in which such district was organized a verified statement showing for the preceding month a listing of all persons employed by the district and the total amount of money paid to each person for services performed for the district during the preceding month, including salary, wages, commissions, expenses or other emolument.
(Source: P.A. 77-1299.)

(70 ILCS 2205/27) (from Ch. 42, par. 273)
Sec. 27. Said board, its clerk and treasurer, shall submit to the circuit court of the county in which said district is organized, annually, between the first and tenth days of April, or oftener, if required by said court, verified reports, showing all moneys received and the manner in which the same may have been expended. Three weeks' notice of the filing of such report shall be given by publication in like manner as provided in section 2 of this act, and any person interested may appear and object to the approval of the same, in whole or in part, and the court shall make such orders in reference thereto as shall be just.
(Source: Laws 1967, p. 3815.)

(70 ILCS 2205/27.1) (from Ch. 42, par. 273.1)
Sec. 27.1. The board of trustees of any sanitary district may arrange to provide for the benefit of employees and trustees of the sanitary district group life, health, accident, hospital and medical insurance, or any one or any combination of such types of insurance. Such insurance may include provision for employees and trustees who rely on treatment by prayer or spiritual means alone for healing in accordance with the tenets and practice of a well recognized religious denomination. The board of trustees may provide for payment by the sanitary district of the premium or charge for such insurance.
If the board of trustees do not provide for a plan pursuant to which the sanitary district pays the premium or charge for any group insurance plan, the board of trustees may provide for the withholding and deducting from the compensation of such of the employees and trustees as consent thereto the premium or charge for any group life, health, accident, hospital and medical insurance.
The board of trustees may exercise the powers granted in this section only if the kinds of such group insurance are obtained from any insurance company authorized to do business in the State of Illinois or any other organization or service offering similar coverage. The board of trustees may enact an ordinance prescribing the method of operation of such insurance program.
(Source: P.A. 90-655, eff. 7-30-98.)

(70 ILCS 2205/27a) (from Ch. 42, par. 273a)
Sec. 27a. Any sanitary district having any undistributed or unclaimed money received from the making of any local improvement paid for wholly or in part by special assessment, after complying with all the provisions for the distribution of such rebates or refunds as prescribed in Division 2 of Article 9 of the "Illinois Municipal Code", approved May 29, 1961, as amended, may dispose of such unclaimed rebates or refunds as is prescribed by Sections 9-1-5 through 9-1-14, inclusive, of the "Illinois Municipal Code", approved May 29, 1961, as amended.
(Source: Laws 1963, p. 2899.)

(70 ILCS 2205/28) (from Ch. 42, par. 274)
Sec. 28. The provisions of this act shall never be construed as authorizing any levee or drainage system for agricultural or mining purposes, but shall be liberally construed for the prevention of overflows and drainage of lands for sanitary purposes, with any sanitary district organized hereunder: Provided, nothing herein contained shall be held to constitute a contract between the state and any municipal corporation organized hereunder, or to prevent the alteration, amendment or repeal of this act, or of any amendment thereof, at any time thereafter.
(Source: Laws 1907, p. 289.)

(70 ILCS 2205/29) (from Ch. 42, par. 274.1)
Sec. 29.
Any sanitary district organized and operated under this Act and having an equalized assessed valuation for tax purposes of $100,000,000 or more may, by referendum as provided in Sections 29.1 through 29.3, be dissolved and a new district created in accordance with the "Metro-East Sanitary District Act of 1974", enacted by the 78th General Assembly.
(Source: P.A. 78-1017.)

(70 ILCS 2205/29.1) (from Ch. 42, par. 274.2)
Sec. 29.1. When a petition, signed by at least 300 registered voters residing within such sanitary district is filed with the State Board of Elections before the November general election in an even-numbered year, and within the time provided in the general election law, but other than a year in which a regular election for trustees of the district is held, requesting that the proposition that that sanitary district be dissolved and be replaced by a sanitary district organized under the Metro-East Sanitary District Act of 1974, the Board shall certify the proposition to the proper election officials who shall submit the proposition to the voters of the district at that general election in accordance with the general election law. The proposition shall be in substantially the following form:
Shall the.... Sanitary District be dissolved and be replaced by a sanitary district organized under the Metro-East Sanitary District Act of 1974?
(Source: P.A. 81-1489.)

(70 ILCS 2205/29.2) (from Ch. 42, par. 274.3)
Sec. 29.2.
The votes shall be canvassed and returned in the manner provided for public measures submitted to the electors of the entire State, including the provisions for tally sheets, certificates of results, canvassing and abstracts of votes. Each municipal board of election commissioners shall make its return to the county clerk of the county in which it is located; the county clerks and any county board of election commissioners shall each make returns covering the entire area of their respective counties within the district to the State Board of Elections. Each county clerk and board of election commissioners shall prepare and certify an abstract of votes cast on the proposition in the precincts within its election jurisdiction.
(Source: P.A. 78-1017.)

(70 ILCS 2205/29.3) (from Ch. 42, par. 274.4)
Sec. 29.3.
The State Board of Elections shall proclaim and certify the results of the vote on the proposition. If a majority of those electors properly marking ballots on the proposition vote in favor thereof, the district organized under this Act shall be dissolved, effective upon the expiration of the terms of office of the incumbent trustees, and a new district created as provided in Article I of the Metro-East Sanitary District Act of 1974.
(Source: P.A. 78-1017.)



70 ILCS 2305/ - North Shore Water Reclamation District Act.

(70 ILCS 2305/0.1) (from Ch. 42, par. 276.99)
Sec. 0.1. This Act shall be known and may be cited as the "North Shore Water Reclamation District Act".
(Source: P.A. 99-669, eff. 7-29-16.)

(70 ILCS 2305/0.5)
Sec. 0.5. Sanitary district references. On and after the date the sanitary district renames itself under Section 4 of this Act, any references to "sanitary district" in this Act shall mean "water reclamation district".
(Source: P.A. 99-669, eff. 7-29-16.)

(70 ILCS 2305/1) (from Ch. 42, par. 277)
Sec. 1. That whenever any area of contiguous territory within the limits of a single county shall contain 2 or more incorporated cities, towns or villages owning and operating, either or any of them, a system or systems of water works and procuring a supply of water from Lake Michigan, and shall be so situated that the construction and maintenance of a common plant for the purification and treatment of sewage, and the maintenance of a common outlet for the drainage thereof will conduce to the preservation of the public health, the same may be incorporated as a sanitary district under this act, in the manner following: Any 300 legal voters resident within the limits of such proposed sanitary district may petition the Circuit Court in the county in which they reside to cause the question to be submitted to the legal voters of such proposed district whether they will organize as a sanitary district under this act. Such petition shall be addressed to the Circuit Court, and shall contain a definite description of the territory intended to be embraced in such district, and the name of such proposed sanitary district: However, no territory shall be included in any municipal corporation formed hereunder which is not situated within the limits of a city, incorporated town or village, or within 3 miles thereof, and no territory shall be included within more than one sanitary district under this act. Upon the filing of such petition in the office of the circuit clerk in the county in which such territory is situated it shall be the duty of the Circuit Court to name 3 judges of such court who shall constitute a board of commissioners which shall have power and authority to consider the boundaries of any such proposed sanitary district, whether the same shall be described in such petition or otherwise. Notice shall be given by the Circuit Court of the time and place where such commissioners will meet, by a publication inserted in one or more daily papers published in such county, at least 20 days prior to such meeting. At such meeting all persons in such proposed sanitary district shall have an opportunity to be heard touching the location and boundary of such proposed district and make suggestions regarding the same, and such commissioners, after hearing statements, evidence and suggestions, shall fix and determine the limits and boundaries of such proposed district, and for that purpose and to that extent may alter and amend such petition. After such determination by the commissioners, or a majority of them, the Circuit Court shall certify the question of the organization and establishment of the proposed sanitary district, as determined by the commissioners, to the proper election officials who shall submit the question at an election in accordance with the general election law. In addition to the requirements of the general election law, such notice shall specify briefly the purpose of such election and shall contain a description of such proposed district. Each legal voter resident within such proposed sanitary district shall have the right to cast a ballot at such election. The question shall be in substantially the following form: "For sanitary district," or "Against sanitary district." The Circuit Court shall cause a statement of the result of such election to be entered of record in the circuit court. If a majority of the votes cast upon the question of the incorporation of the proposed sanitary district, shall be in favor of the proposed sanitary district, such proposed district shall thenceforth be deemed an organized sanitary district under this act.
(Source: P.A. 83-343.)

(70 ILCS 2305/2) (from Ch. 42, par. 278)
Sec. 2. All courts in this State shall take judicial notice of the existence of all sanitary districts organized under this act.
(Source: Laws 1913, p. 303.)

(70 ILCS 2305/3) (from Ch. 42, par. 279)
Sec. 3. Election of trustees; terms. The corporate authority of the North Shore Water Reclamation District shall consist of 5 trustees.
Within 20 days after the adoption of the Act, as provided in Section 1, the county governing body shall proceed to divide the sanitary district into 5 wards for the purpose of electing trustees. One trustee shall be elected for each ward on the date of the next regular county election. In each sanitary district organized pursuant to the provisions of this Act prior to the effective date of this amendatory Act of 1975, one trustee shall be elected for each ward on the date of the regular county election in the year 1976. However, the population in no one ward shall be less than 1/6 of the population of the whole district and the territory in each of the wards shall be composed of contiguous territory in as compact form as practicable. A portion of each ward shall abut the west shore of Lake Michigan and the boundaries of the respective wards shall coincide with precinct boundaries and the boundaries of existing municipalities as nearly as practicable. In the year 1981, and every 10 years thereafter, the sanitary district board of trustees shall reapportion the district, so that the respective wards shall conform as nearly as practicable with the above requirements as to population, shape and territory.
All trustees elected from 1994 through 2011 shall assume office on the first Monday in December following the general election. All trustees elected in 2012 or thereafter shall assume office on the second Wednesday in December following the general election.
In the year 1982, and every 10 years thereafter, following each decennial Federal census, all 5 trustees shall be elected. Immediately following each decennial redistricting, the sanitary district board of trustees shall be randomly divided into 2 groups, one of which shall consist of 3 wards and the other shall consist of 2 wards. A random process shall again be used to determine which trustees from one group shall serve terms of 4 years, 4 years and 2 years; and which trustees from the other group shall serve terms of 2 years, 4 years and 4 years.
Each of the trustees, upon entering the duties of their respective offices, shall execute a bond with security, in the amount and form to be approved by the corporate authorities, payable to the district, in the penal sum of not less than $250,000.00, as directed by resolution or ordinance, conditioned upon the faithful performance of the duties of the office. Each bond shall be filed with and preserved by the board secretary.
When a vacancy exists in the office of trustees of any sanitary district organized under the provisions of this Act, the vacancy shall be filled by appointment of an individual of the same political party as that of the trustee who vacated the seat by the president of the sanitary district board of trustees, with the advice and consent of the sanitary district board of trustees, until the next regular election at which trustees of the sanitary district are elected, and shall be made a matter of record in the office of the county clerk in the county in which the district is located.
A majority of the board of trustees shall constitute a quorum, but a smaller number may adjourn from day to day. No trustee or employee of the district shall be directly or indirectly interested in any contract, work or business of the district, or the sale of any article, the expense, price or consideration of which is paid by the district; nor in the purchase of any real estate or other property belonging to the district, or which shall be sold for taxes or assessments, or by virtue of legal process at the suit of the district. The trustees have the power to provide and adopt a corporate seal for the district.
(Source: P.A. 99-669, eff. 7-29-16; 100-31, eff. 8-4-17.)

(70 ILCS 2305/4) (from Ch. 42, par. 280)
Sec. 4. Board of trustees; powers; compensation. The trustees shall constitute a board of trustees for the district. The board of trustees is the corporate authority of the district, and shall exercise all the powers and manage and control all the affairs and property of the district. The board shall elect a president and vice-president from among their own number. In case of the death, resignation, absence from the state, or other disability of the president, the powers, duties and emoluments of the office of the president shall devolve upon the vice-president, until the disability is removed or until a successor to the president is appointed and chosen in the manner provided in this Act. The board may select a secretary, treasurer, executive director, and attorney, and may provide by ordinance for the employment of other employees as the board may deem necessary for the municipality. The board may appoint such other officers and hire such employees to manage and control the operations of the district as it deems necessary; provided, however, that the board shall not employ an individual as a wastewater operator whose Certificate of Technical Competency is suspended or revoked under rules adopted by the Pollution Control Board under item (4) of subsection (a) of Section 13 of the Environmental Protection Act. All employees selected by the board shall hold their respective offices during the pleasure of the board, and give such bond as may be required by the board. The board may prescribe the duties and fix the compensation of all the officers and employees of the sanitary district. However, the president of the board of trustees shall not receive more than $10,000 per year and the other members of the board shall not receive more than $7,000 per year. However, beginning with the commencement of the new term of each board member in 1993, the president shall not receive more than $11,000 per year and each other member of the board shall not receive more than $8,000 per year. Beginning with the commencement of the first new term after the effective date of this amendatory Act of the 95th General Assembly, the president of the board shall not receive more than $14,000 per year, and each other member of the board shall not receive more than $11,000 per year. The board of trustees has full power to pass all necessary ordinances, rules and regulations for the proper management and conduct of the business of the board and of the corporation, and for carrying into effect the objects for which the sanitary district was formed. The ordinances may provide for a fine for each offense of not less than $100 or more than $1,000. Each day's continuance of a violation shall be a separate offense. Fines under this Section are recoverable by the sanitary district in a civil action. The sanitary district is authorized to apply to the circuit court for injunctive relief or mandamus when, in the opinion of the chief administrative officer, the relief is necessary to protect the sewerage system of the sanitary district.
The board of trustees shall have the authority to change the name of the District, by ordinance, to the North Shore Water Reclamation District. Any such name change shall not impair the legal status of any act by the sanitary district. If an ordinance is passed pursuant to this paragraph, all provisions of this Act shall apply to the newly renamed district. No rights, duties, or privilege of such sanitary district or of any person existing before the change of name shall be affected by the change in the name of the sanitary district. All proceedings pending in any court relating to such sanitary district may continue to final consummation under the name in which they were commenced.
(Source: P.A. 98-162, eff. 8-2-13; 99-669, eff. 7-29-16.)

(70 ILCS 2305/5) (from Ch. 42, par. 281)
Sec. 5. Ordinance enactment and rulemaking procedures.
(a) No ordinance or rule imposing a penalty, or assessing a charge under Section 7.1, shall take effect until the board of trustees has complied with the requirements of this Section. As used in this Section, "rule" means a rule, regulation, order, or resolution.
(1) Not less than 30 days before the effective date

of a proposed ordinance or rule imposing a penalty or assessing a charge under Section 7.1, the board of trustees shall publish a general notice of the proposed ordinance or rule imposing a penalty or assessing a charge under Section 7.1 in a newspaper of general circulation in the district or, if no such newspaper exists, shall post copies of the notice in 3 public places in the district, unless persons subject to the proposed ordinance or rule are named and either personally served or otherwise have actual notice in accordance with the law. The notice shall include the following:

(A) A statement of the time, place, and nature of

public proceedings to consider or adopt the proposed ordinance or rule.

(B) Reference to the legal authority under which

the ordinance or rule is proposed.

(C) Either the terms or substance of the proposed

ordinance or rule or a description of the subjects and issues involved.

(2) After publication or service of the notice of the

proposed ordinance or rule imposing a penalty or assessing a charge under Section 7.1, the board of trustees shall give interested persons a meaningful opportunity to participate in the process through submission of written data, views, or arguments with or without the opportunity for oral presentation. After consideration of the relevant matter presented, the board of trustees shall incorporate in the adopted ordinance or rule a concise general statement of its basis and purpose and in an accompanying explanatory notice shall specifically address each comment received by the board.

(3) The board of trustees shall make the required

publication or service of notice of a final ordinance or rule imposing a penalty or assessing a charge under Section 7.1; not less than 30 days before its effective date.

(b) Except as otherwise provided in this Section, no other ordinance or rule shall take effect until 10 days after it is published. However, notwithstanding the provisions of this Section, any ordinance or rule which contains a statement of its urgency in the preamble or body thereof, may take effect immediately upon its passage provided that the corporate authorities, by a vote of two-thirds of all the members then holding office, so direct. The decision of the corporate authorities as to the urgency of any ordinance shall not be subject to judicial review except for an abuse of discretion.
(c) Except as otherwise provided in this Section, all ordinances, rules, or resolutions shall be (1) printed or published in book or pamphlet form, published by authority of the corporate authorities, or (2) published at least once, within 30 days after passage, in one or more newspapers published in the district, or, if no newspaper is published therein, then in one or more newspapers with a general circulation within the district. Publication shall be satisfied by either subsection (1) or (2) notwithstanding any other provision in this Act. If there is an error in printing, the publishing requirement of this Act shall be satisfied if those portions of the ordinance or rule that were erroneously printed are republished, correctly, within 30 days after the original publication that contained the error. The fact that an error occurred in publication shall not affect the effective date of the ordinance or rule so published. If the error in printing is not corrected within 30 days after the date of the original publication that contained the error, as provided in the preceding sentence, the corporate authorities may, by ordinance, declare the ordinance or rule that was erroneously published to be nevertheless valid and in effect no sooner than 10 days after the date of the original publication, notwithstanding the error in publication, and shall order the original ordinance or rule to be published once more within 30 days after the passage of the validating ordinance.
(d) The board of trustees shall give an interested person the right to petition for the issuance, amendment, or repeal of an ordinance or a rule.
(Source: P.A. 95-607, eff. 9-11-07.)

(70 ILCS 2305/6) (from Ch. 42, par. 282)
Sec. 6. All ordinances, orders and resolutions, and the date of publication thereof, may be proven by the certificate of the clerk, under the seal of the corporation, and when printed in book or pamphlet form, and purporting to be published by the board of trustees, such book or pamphlet shall be received as evidence of the passage and legal publication of such ordinances, orders and resolutions, as of the dates mentioned in such book, or pamphlet in all courts and places without further proof.
(Source: Laws 1911, p. 299.)

(70 ILCS 2305/6.1) (from Ch. 42, par. 282.1)
Sec. 6.1. Actions to impose a fine or imprisonment for violation of a sanitary district ordinance or resolution adopted under authority of this Act shall be brought in the corporate name of the sanitary district as plaintiff. Such actions shall commence with a complaint or a warrant. A warrant may issue upon execution of an affidavit by any person alleging that he has reasonable grounds to believe that the person to be named in the warrant has violated a sanitary district ordinance or resolution. A person arrested upon such a warrant shall be taken without unnecessary delay before the proper officer for trial.
Fines for the violation of sanitary district ordinances or resolutions shall be established by ordinance or resolution and when collected shall be paid into the sanitary district treasury at such times and in a manner prescribed by ordinance or resolution.
A person who is fined for violation of a sanitary district ordinance or resolution may be committed to the county jail or to any place provided by ordinance or resolution for the incarceration of offenders until the fine and costs are paid. No incarceration, however, shall exceed 6 months for any one offense.
The committed person shall be allowed, exclusive of his board, a credit of $5 toward the fine and costs for each day of confinement. The sanitary district may make agreements with a county or municipality for holding such persons in a facility operated by them for the incarceration of violators of laws, ordinances or resolutions.
(Source: Laws 1967, p. 776.)

(70 ILCS 2305/7) (from Ch. 42, par. 283)
Sec. 7. Powers of the board of trustees. The board of trustees of any sanitary district organized under this Act may provide for the treatment of the sewage thereof and save and preserve the water supplied to the inhabitants of such district from contamination. For that purpose the board may construct and maintain an enclosed conduit or conduits, main pipes, wholly or partially submerged, buried or otherwise, and by means of pumps or otherwise cause such sewage to flow or to be forced through such conduit or conduits, pipe or pipes to and into any ditch or canal constructed and operated by any other sanitary district, after having first acquired the right so to do. Such board may provide for the drainage of such district by laying out, establishing, constructing and maintaining one or more channels, drains, ditches and outlets for carrying off and disposing of the drainage (including the sewage) of such district, together with such adjuncts and additions thereto as may be necessary or proper to cause such channels or outlets to accomplish the end for which they are designed, in a satisfactory manner, including pumps and pumping stations and the operation of the same. Such board shall provide suitable and modernly equipped sewage treatment works or plants for the separation and treatment of all solids and deleterious matter from the liquids, and shall treat and purify the residue of such sewage so that when it flows into any lake, it will not injuriously contaminate the waters thereof. The board shall adopt any feasible method to accomplish the object for which such sanitary district may be created, and may also provide means whereby the sanitary district may reach and procure supplies of water for diluting and flushing purposes. The board of trustees of any sanitary district formed under this Act may also enter into an agreement to sell, convey, or disburse treated wastewater to any public or private entity located within or outside of the boundaries of the sanitary district. Any use of treated wastewater by any public or private entity shall be subject to the orders of the Pollution Control Board. The agreement may not exceed 20 years.
Nothing set forth in this Section may be construed to empower, authorize or require such board of trustees to operate a system of water works for the purpose of furnishing or delivering water to any such municipality or to the inhabitants thereof without payment therefor at such rates as the board may determine. Nothing in this Act shall require a sanitary district to extend service to any individual residence or other building within the district, and it is the intent of the Illinois General Assembly that any construction contemplated by this Section shall be restricted to construction of works and main or interceptor sewers, conduits, channels and similar facilities, but not individual service lines. Nothing in this Act contained authorizes the trustees to flow the sewage of such district into Lake Michigan. Any such plan for sewage disposal by any sanitary district organized hereunder is prohibited, unless such sewage has been treated and purified as provided in this Section, all laws of the Federal government relating to the pollution of navigable waters have been complied with, the approval of plans and constructions of outlets and connection with any of the streams or navigable bodies of water within or bordering upon the State has been obtained from the Department of Natural Resources of the State. The discharge of any sewage from any such district into any of the streams or navigable bodies of water within or bordering upon the State is subject to the orders of the Pollution Control Board. Nothing in this Act contained may be construed as superseding or in any manner limiting the provisions of the Environmental Protection Act.
After the construction of such sewage disposal plant, if the board finds that it will promote the prevention of pollution of waters of the State, such board of trustees may adopt ordinances or rules and regulations, prohibiting or regulating the discharge to sewers of inadmissible wastes or substances toxic to biological wastewater treatment processes. Inadmissible wastes include those which create a fire or explosion hazard in the sewer or treatment works; those which will impair the hydraulic capacity of sewer systems; and those which in any quantity, create a hazard to people, sewer systems, treatment processes, or receiving waters. Substances that may be toxic to wastewater treatment processes include copper, chromium, lead, zinc, arsenic, nickel, barium, cadmium, mercury, selenium, silver, and any poisonous compounds such as cyanide or radioactive wastes which pass through wastewater treatment plants in hazardous concentrations and menace users of the receiving waters. Such ordinances or rules and regulations shall be effective throughout the sanitary district, in the incorporated areas as well as the unincorporated areas and all public sewers therein.
(Source: P.A. 100-31, eff. 8-4-17.)

(70 ILCS 2305/7.01) (from Ch. 42, par. 283.01)
Sec. 7.01. In addition to the powers and authority now possessed by it, the board of trustees of any sanitary district organized under this Act shall have the power by majority vote:
(a) To use the general funds of the sanitary district to defend, indemnify and hold harmless, in whole or in part, the board of trustees, members of the board of trustees, officials and employees of the sanitary district from financial loss and expenses, including court costs, investigation costs, actuarial studies, attorneys' fees and actual and punitive damages, arising out of any civil proceedings (including but not limited to proceedings alleging antitrust violations or the deprivation of civil or constitutional rights), claims, demands or judgments instituted, made or entered against such board, trustee, official or employee by reason of its or his wrongful or negligent statements, acts or omissions, provided that such statements, acts or omissions: (i) occur while the board, trustee, official or employee is acting in the discharge of its or his duties and within the scope of employment; and (ii) do not constitute wilful and wanton misconduct.
(b) (i) To obtain and provide for any or all of the matters and purposes described in paragraph (a) public officials' liability, comprehensive general liability and such other forms of insurance coverage as the board of trustees shall determine necessary or advisable, any insurance so obtained and provided to be carried in a company or companies licensed to write such coverage in this State, and (ii) to establish and provide for any or all of the matters and purposes described in paragraph (a) a program of self-insurance and, in furtherance thereof, to establish and accumulate reserves for the payment of financial loss and expenses, including court costs, investigation costs, actuarial studies, attorneys' fees and actual and punitive damages associated with liabilities arising out of civil proceedings, claims, demands or judgments instituted, made or entered as set forth in paragraph (a), and (iii) in connection with providing for any or all of the matters and purposes described in paragraph (a) and when permitted by law to enter into an agreement with any special district, unit of government, person or corporation for the use of property or the performance of any function, service or act, to agree to the sharing or allocation of liabilities and damages resulting from such use of property or performance of function, service or act, in which event such agreement may provide for contribution or indemnification by any or all of the parties to the agreement upon any liability arising out of the performance of the agreement.
If the board of trustees of any sanitary district organized under this Act undertakes to provide insurance or to establish a program of self-insurance and to establish and accumulate reserves for any or all of the matters and purposes described in paragraph (a), such reserves shall be established and accumulated for such matters and purposes subject to the following conditions:
(1) The amount of such reserves shall not exceed the amount necessary and proper, based on past experience or independent actuarial determinations;
(2) All earnings derived from such reserves shall be considered part of the reserves and may be used only for the same matters and purposes for which the reserves may be used;
(3) Reserves may be used only: for the purposes of making payments for financial loss and expenses, including actual and punitive damages, attorneys' fees, court costs, investigation costs and actuarial studies associated with liabilities arising out of civil proceedings, claims, demands or judgments instituted, made or entered as set forth in paragraph (a) in connection with the statements, acts or omissions of the board or of a trustee, official or employee of the board or the district which statements, acts or omissions occur while the board, trustee, official or employee is acting in the discharge of its or his duties and within the scope of employment and which statements, acts or omissions do not constitute wilful and wanton misconduct; for payment of insurance premiums; and for the purposes of making payments for losses resulting from any insured peril;
(4) All funds collected for the matters and purposes specified in subparagraph (3) above or earmarked for such matters and purposes must be placed in the reserves; and
(5) Whenever the reserves have a balance in excess of what is necessary and proper, then contributions, charges, assessments or other forms of funding for the reserves shall be appropriately decreased.
(Source: P.A. 85-782.)

(70 ILCS 2305/7.1) (from Ch. 42, par. 283.1)
Sec. 7.1. In providing works for the treatment of industrial sewage, commonly called industrial wastes, whether the industrial sewage is disposed of in combination with municipal sewage or independently, the sanitary district has power to apportion and collect therefore, from the producer thereof, fair additional construction, maintenance and operating costs over and above those covered by normal taxes, and in case of dispute as to the fairness of such additional construction, maintenance and operating costs, then the same shall be determined by an arbitration board of 3 engineers, one appointed by the sanitary district, one appointed by such producer or producers or their legal representatives, and the third to be appointed by the 2 engineers selected as above described. In the event the 2 engineers so selected fail to agree upon a third engineer then upon the petition of either of the parties the circuit judge shall appoint such third engineer. A decision of a majority of the arbitration board shall be binding on both parties and the cost of the services of the arbitration board shall be shared by both parties equally. Such decision is an administrative decision and is subject to judicial review as provided in the Administrative Review Law.
In providing works, including the main pipes referred to in Section 7, for the treatment of raw sewage, in the manner provided in this Act, whether such sewage is treated in combination with municipal sewage or independently, the sanitary district has power to collect a fair and reasonable charge for connection to its system in addition to those charges covered by normal taxes, for the construction, expansion and extension of the works of the system, the charge to be assessed against new or additional users of the system and to be known as a connection charge. Such construction, expansion and extension of the works of the system shall include proposed or existing collector systems and may, at the discretion of such district, include connections by individual properties. The charge for connection shall be determined by the district and may equal or exceed the actual cost to the district of the construction, expansion or extension of the works of the system required by the connection. The funds thus collected shall be used by the sanitary district for its general corporate purposes with primary application thereof being made by the necessary expansion of the works of the system to meet the requirements of the new users thereof.
(Source: P.A. 98-162, eff. 8-2-13.)

(70 ILCS 2305/7.2) (from Ch. 42, par. 283.2)
Sec. 7.2. Where any sewer system under the jurisdiction of a city, village or incorporated town is tributary to a sanitary district sewer system, and the board of trustees of such sanitary district finds that it will conduce to the public health, comfort or convenience, the board shall have the power and authority to regulate, limit, extend, deny or otherwise control any connection to such sewer tributary to the sanitary district sewer system by any person or municipal corporation regardless of whether the sewer into which the connection is made is directly under the jurisdiction of the district or not.
(Source: Laws 1963, p. 2893.)

(70 ILCS 2305/7.3) (from Ch. 42, par. 283.3)
Sec. 7.3. Any district formed hereunder shall have the right to require that any sewer system, sewage treatment works or sewage treatment facility constructed in or within 3 miles of the limits of such district which is tributary thereto and not within the limits of any other sanitary district be constructed in accordance with the accepted standards and specifications of such district and shall further have the authority to cause inspection of the construction of such sewer system, sewage treatment works or sewage treatment facility to be made to ascertain that it comply with the standards and specifications of such sanitary district.
(Source: Laws 1963, p. 2893.)

(70 ILCS 2305/7.4) (from Ch. 42, par. 283.4)
Sec. 7.4. The board of trustees of any sanitary district organized under this Act may require that before any person or municipal corporation connects to the sewage system of the district the district be permitted to inspect the drainage lines of a person or municipal corporation to determine whether they are adequate and suitable for connection to its sewage system. In addition to the other charges provided for in this Act, the sanitary district may collect a reasonable charge for this inspection service. Funds collected as inspection charges shall be used by the sanitary district for its general corporate purposes after payment of the costs of making the inspection.
(Source: Laws 1967, p. 2984.)

(70 ILCS 2305/7.5) (from Ch. 42, par. 283.5)
Sec. 7.5. The sanitary district, in addition to other powers vested in it, is authorized to enter into agreements with any city, village or incorporated town located partly within and partly without the territorial limits of the sanitary district and which has a sewage system to receive and dispose of all sewage of such city, village or incorporated town collected by its system; and for such purpose the sanitary district may extend its drains, ditches or sewers to connect with the sewage system of such city, village or incorporated town.
(Source: P.A. 85-1136.)

(70 ILCS 2305/7.6)
Sec. 7.6. Rates for treatment and disposal of sewage and surface or ground water. The board of trustees shall have the authority by ordinance to establish, revise, and maintain rates or charges for the treatment and disposal of sewage and surface or ground water. Any user charge, industrial waste surcharge, or industrial cost recovery charge imposed by the sanitary district, together with all penalties, interest, and costs imposed in connection therewith, shall be liens against the real estate which receives the service or benefit for which the charges are being imposed; provided, however, such liens shall not attach to such real estate until such charges or rates have become delinquent as provided by the ordinance of the sanitary district and provided further, that nothing in this Section shall be construed to give the sanitary district a preference over the rights of any purchaser, mortgagee, judgment creditor, or other lien holder arising prior to the filing in the office of the recorder of the county in which real estate is located of notice of the lien, which notice shall consist of a sworn statement setting out (1) a description of the real estate for which the service or the benefit was rendered sufficient to identify the real estate, (2) the amount or amounts of money due for such service or benefit, and (3) the date or dates when such amount or amounts became delinquent. The sanitary district shall have the power to foreclose such lien in the same manner and with the same effect as in the foreclosure of mortgages on real estate.
The assertion of liens against real estate by the sanitary district to secure payment of user charges, industrial waste surcharges, or industrial cost recovery charges imposed by the sanitary district as indicated in the previous paragraph shall be in addition to any other remedy or right of recovery which the sanitary district may have with respect to the collection or recovery of such charges imposed by the sanitary district. Judgment in a civil action brought by the sanitary district to recover or collect such charges shall not operate as a release and waiver of the lien upon the real estate for the amount of the judgment. Only satisfaction of the judgment or the filing of a release or satisfaction of lien shall release said lien. The lien for charges on account of services or benefits provided for in this Section and the rights created hereunder shall be in addition to the lien upon real estate created by and imposed for general real estate taxes.
(Source: P.A. 99-669, eff. 7-29-16.)

(70 ILCS 2305/7.7)
Sec. 7.7. Discharge into sewers of the sanitary district.
(a) As used in this Section:
"Executive director" means the executive director of the sanitary district.
"Industrial wastes" means all solids, liquids, or gaseous wastes resulting from any commercial, industrial, manufacturing, agricultural, trade, or business operation or process, or from the development, recovery, or processing of natural resources.
"Other wastes" means decayed wood, sawdust, shavings, bark, lime, refuse, ashes, garbage, offal, oil, tar, chemicals, and all other substances except sewage and industrial wastes.
"Person" means any individual, firm, association, joint venture, sole proprietorship, company, partnership, estate copartnership, corporation, joint stock company, trust, school district, unit of local government, or private corporation organized or existing under the laws of this or any other state or country.
"Sewage" means water-carried human wastes or a combination of water-carried wastes from residences, buildings, businesses, industrial establishments, institutions, or other places together with any ground, surface, storm, or other water that may be present.
(b) It shall be unlawful for any person to discharge effluent, gaseous wastes, sewage, industrial wastes, or other wastes into the sewerage system of the sanitary district or into any sewer tributary therewith, except upon the terms and conditions that the sanitary district might reasonably impose by way of ordinance, permit, rule, or regulation.
The sanitary district, in addition to all other powers vested in it and in the interest of public health and safety, or as authorized by subsections (b) and (c) of Section 46 of the Environmental Protection Act, is hereby empowered to pass all ordinances, rules, or regulations necessary to implement this Section, including, but not limited to, the imposition of charges based on factors that influence the cost of treatment, including strength and volume, and including the right of access during reasonable hours to the premises of a person for enforcement of adopted ordinances, rules, or regulations.
(c) Whenever the sanitary district, acting through the executive director, determines that effluent, gaseous wastes, sewage, industrial wastes, or other wastes are being discharged into the sewerage system and when, in the opinion of the executive director, the discharge is in violation of an ordinance, rules, or regulations adopted by the board of trustees under this Section governing the discharge, the executive director shall order the offending party to cease and desist. The order shall be served by certified mail or personally on the owner, officer, registered agent, or individual designated by permit.
In the event the offending party fails or refuses to discontinue the discharge within 90 days after notification of the cease and desist order, the executive director may order the offending party to show cause before the board of trustees of the sanitary district why the discharge should not be discontinued. A notice shall be served on the offending party directing him, her, or it to show cause before the board of trustees why an order should not be entered directing the discontinuance of the discharge. The notice shall specify the time and place where a hearing will be held and shall be served personally or by registered or certified mail at least 10 days before the hearing; and, in the case of a unit of local government or a corporation, the service shall be upon an officer or agent thereof. After reviewing the evidence, the board of trustees may issue an order to the party responsible for the discharge, directing that within a specified period of time the discharge be discontinued. The board of trustees may also order the party responsible for the discharge to pay a civil penalty in an amount specified by the board of trustees that is not less than $1,000 nor more than $2,000 per day for each day of discharge of effluent, gaseous wastes, sewage, industrial wastes, or other wastes in violation of this Act as provided in subsection (d). The board of trustees may also order the party responsible for the violation to pay court reporter costs and hearing officer fees in an amount not exceeding $3,000.
(d) The board of trustees shall establish procedures for assessing civil penalties and issuing orders under subsection (c) as follows:
(1) In making its orders and determinations, the

board of trustees shall take into consideration all the facts and circumstances bearing on the activities involved and the assessment of civil penalties as shown by the record produced at the hearing.

(2) The board of trustees shall establish a panel of

one or more independent hearing officers to conduct all hearings on the assessment of civil penalties and issuance of orders under subsection (c). All hearing officers shall be attorneys licensed to practice law in this State.

(3) The board of trustees shall promulgate procedural

rules governing the proceedings, the assessment of civil penalties, and the issuance of orders.

(4) All hearings shall be on the record, and

testimony taken must be under oath and recorded stenographically. Transcripts so recorded must be made available to any member of the public or any party to the hearing upon payment of the usual charges for transcripts. At the hearing, the hearing officer may issue, in the name of the board of trustees, notices of hearing requesting the attendance and testimony of witnesses, the production of evidence relevant to any matter involved in the hearing, and may examine witnesses.

(5) The hearing officer shall conduct a full and

impartial hearing on the record, with an opportunity for the presentation of evidence and cross-examination of the witnesses. The hearing officer shall issue findings of fact, conclusions of law, a recommended civil penalty, and an order based solely on the record. The hearing officer may also recommend, as part of the order, that the discharge of effluent, gaseous wastes, sewage, industrial wastes, or other wastes be discontinued within a specified time.

(6) The findings of fact, conclusions of law,

recommended civil penalty, and order shall be transmitted to the board of trustees along with a complete record of the hearing.

(7) The board of trustees shall either approve or

disapprove the findings of fact, conclusions of law, recommended civil penalty, and order. If the findings of fact, conclusions of law, recommended civil penalty, or order are rejected, the board of trustees shall remand the matter to the hearing officer for further proceedings. If the order is accepted by the board of trustees, it shall constitute the final order of the board of trustees.

(8) The civil penalty specified by the board of

trustees shall be paid within 35 days after the party on whom it is imposed receives a written copy of the order of the board of trustees, unless the person or persons to whom the order is issued seeks judicial review.

(9) If a person seeks judicial review of the order

assessing civil penalties, the person shall, within 35 days after the date of the final order, pay the amount of the civil penalties into an escrow account maintained by the sanitary district for that purpose or file a bond guaranteeing payment of the civil penalties if the civil penalties are upheld on review.

(10) Civil penalties not paid by the times specified

above shall be delinquent and subject to a lien recorded against the property of the person ordered to pay the penalty. The foregoing provisions for asserting liens against real estate by the sanitary district shall be in addition to any other remedy or right of recovery that the sanitary district may have with respect to the collection or recovery of penalties and charges imposed by the sanitary district. Judgment in a civil action brought by the sanitary district to recover or collect the charges shall not operate as a release and waiver of the lien upon the real estate for the amount of the judgment. Only satisfaction of the judgment or the filing of a release or satisfaction of lien shall release the lien.

(e) The executive director may order a person to cease the discharge of effluent, gaseous wastes, sewage, industrial wastes, or other wastes upon a finding by the executive director that the final order of the board of trustees entered after a hearing to show cause has been violated. The executive director shall serve the person with a copy of his or her order either by certified mail or personally by serving the owner, officer, registered agent, or individual designated by permit. The order of the executive director shall also schedule an expedited hearing before a hearing officer designated by the board of trustees for the purpose of determining whether the person has violated the final order of the board of trustees. The board of trustees shall adopt rules of procedure governing expedited hearings. In no event shall the hearing be conducted less than 7 days after service of the executive director's order.
At the conclusion of the expedited hearing, the hearing officer shall prepare a report with his or her findings and recommendations and transmit it to the board of trustees. If the board of trustees, after reviewing the findings and recommendations, and the record produced at the hearing, determines that the person has violated the board of trustees' final order, the board of trustees may authorize the disconnection of the sewer or direct the water supplier to terminate service. The executive director shall give not less than 10 days' written notice of the board of trustees' order to the owner, officer, registered agent, or individual designated by permit, as well as the owner of record of the real estate and other parties known to be affected, that the sewer will be disconnected or water service will be terminated.
The foregoing provision for disconnecting a sewer or terminating water service shall be in addition to any other remedy that the sanitary district may have to prevent violation of its ordinances and orders of its board of trustees.
(f) A violation of the final order of the board of trustees shall be considered a nuisance. If any person discharges effluent, gaseous wastes, sewage, industrial wastes, or other wastes into any waters contrary to the final order of the board of trustees, the sanitary district, acting through the executive director, has the power to commence an action or proceeding in the circuit court in and for the county in which the sanitary district is located for the purpose of having the discharge stopped either by mandamus or injunction, or to remedy the violation in any manner provided for in this Section.
The court shall specify a time, not exceeding 20 days after the service of the copy of the complaint, in which the party complained of must plead to the complaint, and in the meantime, the party may be restrained. In case of default or after pleading, the court shall immediately inquire into the facts and circumstances of the case and enter an appropriate judgment in respect to the matters complained of. Appeals may be taken as in other civil cases.
(g) The sanitary district, acting through the executive director, has the power to commence an action or proceeding for mandamus or injunction in the circuit court ordering a person to cease its discharge, when, in the opinion of the executive director, the person's discharge presents an imminent danger to the public health, welfare, or safety; presents or may present an endangerment to the environment; or threatens to interfere with the operation of the sewerage system or a water reclamation plant under the jurisdiction of the sanitary district. The initiation of a show cause hearing is not a prerequisite to the commencement by the sanitary district of an action or proceeding for mandamus or injunction in the circuit court. The court shall specify a time, not exceeding 20 days after the service of a copy of the petition, in which the party complained of must answer the petition, and in the meantime, the party may be restrained. In case of default in answer or after answer, the court shall immediately inquire into the facts and circumstances of the case and enter an appropriate judgment order in respect to the matters complained of. An appeal may be taken from the final judgment in the same manner and with the same effect as appeals are taken from judgment of the circuit court in other actions for mandamus or injunction.
(h) Whenever the sanitary district commences an action under subsection (f) of this Section, the court shall assess a civil penalty of not less than $1,000 nor more than $10,000 for each day the person violates the board of trustees' order. Whenever the sanitary district commences an action under subsection (g) of this Section, the court shall assess a civil penalty of not less than $1,000 nor more than $10,000 for each day the person violates the ordinance. Each day's continuance of the violation is a separate offense. The penalties provided in this Section plus interest at the rate set forth in the Interest Act on unpaid penalties, costs, and fees, imposed by the board of trustees under subsection (d); the reasonable costs to the sanitary district of removal or other remedial action caused by discharges in violation of this Act; reasonable attorney's fees; court costs; other expenses of litigation; and costs for inspection, sampling, analysis, and administration related to the enforcement action against the offending party are recoverable by the sanitary district in a civil action.
(i) The board of trustees may establish fees for late filing of reports with the sanitary district required by an ordinance governing discharges. The sanitary district shall provide by certified mail a written notice of the fee assessment that states the person has 30 days after the receipt of the notice to request a conference with the executive director's designee to discuss or dispute the appropriateness of the assessed fee. Unless a person objects to paying the fee for filing a report late by timely requesting in writing a conference with a designee of the executive director, that person waives his or her right to a conference and the sanitary district may impose a lien recorded against the property of the person for the amount of the unpaid fee.
If a person requests a conference and the matter is not resolved at the conference, the person subject to the fee may request an administrative hearing before an impartial hearing officer appointed under subsection (d) to determine the person's liability for and the amount of the fee. If the hearing officer finds that the late filing fees are owed to the sanitary district, the sanitary district shall notify the responsible person or persons of the hearing officer's decision. If payment is not made within 30 days after the notice, the sanitary district may impose a lien on the property of the person or persons.
Any liens filed under this subsection shall apply only to the property to which the late filing fees are related. A claim for lien shall be filed in the office of the recorder of the county in which the property is located. The filing of a claim for lien by the sanitary district does not prevent the sanitary district from pursuing other means for collecting late filing fees. If a claim for lien is filed, the sanitary district shall notify the person whose property is subject to the lien, and the person may challenge the lien by filing an action in the circuit court. The action shall be filed within 90 days after the person receives the notice of the filing of the claim for lien. The court shall hear evidence concerning the underlying reasons for the lien only if an administrative hearing has not been held under this subsection.
(j) To be effective service under this Section, a demand or order sent by certified or registered mail to the last known address need not be received by the offending party. Service of the demand or order by registered or certified mail shall be deemed effective upon deposit in the United States mail with proper postage prepaid and addressed as provided in this Section.
(k) The provisions of the Administrative Review Law and all amendments and rules adopted pursuant to that Law apply to and govern all proceedings for the judicial review of final administrative decisions of the board of trustees in the enforcement of any ordinance, rule, or regulation adopted under this Act. The cost of preparing the record on appeal shall be paid by the person seeking a review of an order or action pursuant to the Administrative Review Law.
(l) The provisions of this Section are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 99-669, eff. 7-29-16; 100-31, eff. 8-4-17.)

(70 ILCS 2305/8) (from Ch. 42, par. 284)
Sec. 8. Such sanitary district may acquire by purchase, condemnation, or otherwise any and all real and personal property, right of way and privilege, either within or without its corporate limits that may be required for its corporate purposes; and in case any district formed hereunder shall be unable to agree with any other sanitary district upon the terms under which it shall be permitted to use the drains, channels or ditches of such other sanitary district, the right to use the same may be required by condemnation in the circuit court by proceedings in the manner, as near as may be, as is provided in Section 4-17 of the Illinois Drainage Code. The compensation to be paid for such use may be a gross sum, or it may be in the form of an annual rental, to be paid in yearly installments as and in the manner provided by the judgment of the court wherein such proceedings may be had. Provided, all moneys for the purchase and condemnation of any property shall be paid before possession is taken, or any work done on the premises damaged by the construction of such channel or outlet, and in case of an appeal from the Circuit Court taken by either party whereby the amount of damages is not finally determined, then possession may be taken, provided that the amount of judgment in such court shall be deposited at some bank or savings and loan association to be designated by the judge thereof subject to the payment of such damages on orders signed by such judge, whenever the amount of damages is finally determined; and when no longer required for such purposes, to sell, convey, vacate and release the same.
(Source: P.A. 100-201, eff. 8-18-17.)

(70 ILCS 2305/8.05)
Sec. 8.05. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 2305/8.1) (from Ch. 42, par. 284.1)
Sec. 8.1. Every such sanitary district shall also have the power to lease to others for any period of time, not exceeding 20 years, upon such terms as its board of trustees may determine, any real estate, right-of-way, or privilege, or any interest therein, or any part thereof, acquired by it which is in the opinion of the board of trustees of such sanitary district, no longer required for its corporate purposes or which may not be immediately needed for such purposes, and such leases may contain such conditions and retain such interests therein as may be deemed for the best interest of such sanitary district by such board of trustees; also any such sanitary district shall have the right to grant easements and permits for the use of any such real property, right-of-way, or privilege, which will not in the opinion of the board of trustees of such sanitary district, interfere with the use thereof by such sanitary district for its corporate purposes, and such easements and permits may contain such conditions and retain such interests therein as may be deemed for the best interests of such sanitary district by such board of trustees.
(Source: P.A. 95-607, eff. 9-11-07.)

(70 ILCS 2305/9) (from Ch. 42, par. 285)
Sec. 9. The corporation may borrow money for corporate purposes and may issue bonds therefor, but shall not become indebted, in any manner, or for any purpose, to an amount in the aggregate to exceed 4.50% on the valuation of taxable property therein, to be ascertained by the last assessment for state and county taxes previous to the incurring of such indebtedness or, until January 1, 1983, if greater, the sum that is produced by multiplying the district's 1978 equalized assessed valuation by the debt limitation percentage in effect on January 1, 1979. Whenever the board of trustees of such district desires to issue bonds hereunder they shall certify the question to the proper election officials who shall submit the question at an election to be held in such district in accordance with the general election law. In addition to the requirements of the general election law, the notice of election shall state the amount of bonds to be issued. The result of the election shall be entered upon the records of the district. If it shall appear that a majority of the voters voting at the election on the question shall have voted in favor of the issue of the bonds, the board of trustees shall order and direct the execution of the bonds for and on behalf of the district. All bonds issued hereunder shall mature in not exceeding 20 annual installments. The question shall be in substantially the following form:
--------------------------------------------------------------
Proposition to issue bonds YES
of..... district to the --------------------------------
amount of..... dollars. NO
--------------------------------------------------------------
Provided that the corporation may borrow money for corporate purposes, and may issue bonds therefor, without holding an election or referendum upon the question, if the corporation or the board of trustees thereof has been directed by an order issued by the circuit court or by an administrative agency of the State of Illinois having jurisdiction to issue such order, to abate its discharge of untreated or inadequately treated sewage, and such borrowing is deemed necessary by the board of trustees of the Sanitary District to make possible compliance with such order. The amount of money that the corporation may borrow to abate such sewage discharge shall be limited to that required for that purpose plus such reasonable future expansion as shall be approved by the court or an administrative agency of the State of Illinois having jurisdiction. The ordinance providing for such bonds shall set out the fact that such bonds are deemed necessary to make possible compliance with the order, and shall be published or posted in the manner provided in this Act for publication or posting of ordinances making appropriations. The ordinance shall be in full force and effect after its adoption and publication or posting, as herein provided, notwithstanding any provision in this Act or any other law to the contrary.
(Source: P.A. 98-162, eff. 8-2-13.)

(70 ILCS 2305/9.1) (from Ch. 42, par. 285.1)
Sec. 9.1. All bonds issued pursuant to this Act shall bear interest at a rate or rates not exceeding that permitted by "An Act to authorize public corporations to issue bonds, other evidences of indebtedness and tax anticipation warrants subject to interest rate limitations set forth therein", approved May 26, 1970, as amended.
(Source: P.A. 83-591.)

(70 ILCS 2305/10) (from Ch. 42, par. 286)
Sec. 10. At the time or before incurring any indebtedness, the board of trustees shall provide for the collection of a direct annual tax sufficient to pay the interest on such debt as it falls due, and also to pay and discharge the principal thereof as the same shall fall due, and at least within twenty years from the time of contracting the same.
(Source: Laws 1911, p. 299.)

(70 ILCS 2305/11) (from Ch. 42, par. 287)
Sec. 11. Except as otherwise provided in this Section, all contracts for purchases or sales by the municipality, the expense of which will exceed the mandatory competitive bid threshold, shall be let to the lowest responsible bidder therefor upon not less than 14 days' public notice of the terms and conditions upon which the contract is to be let, having been given by publication in a newspaper of general circulation published in the district, and the board may reject any and all bids and readvertise. In determining the lowest responsible bidder, the board shall take into consideration the qualities and serviceability of the articles supplied, their conformity with specifications, their suitability to the requirements of the district, the availability of support services, the uniqueness of the service, materials, equipment, or supplies as it applies to network integrated computer systems, the compatibility of the service, materials, equipment or supplies with existing equipment, and the delivery terms. Contracts for services in excess of the mandatory competitive bid threshold may, subject to the provisions of this Section, be let by competitive bidding at the discretion of the district board of trustees. All contracts for purchases or sales that will not exceed the mandatory competitive bid threshold may be made in the open market without publication in a newspaper as above provided, but whenever practical shall be based on at least 3 competitive bids. For purposes of this Section, the "mandatory competitive bid threshold" is a dollar amount equal to 0.1% of the total general fixed assets of the district as reported in the most recent required audit report. In no event, however, shall the mandatory competitive bid threshold dollar amount be less than $10,000, nor more than $40,000.
Cash, a cashier's check, a certified check, or a bid bond with adequate surety approved by the board of trustees as a deposit of good faith, in a reasonable amount, but not in excess of 10% of the contract amount, may be required of each bidder by the district on all bids involving amounts in excess of the mandatory competitive bid threshold and, if so required, the advertisement for bids shall so specify.
Contracts which by their nature are not adapted to award by competitive bidding, including, without limitation, contracts for the services of individuals, groups or firms possessing a high degree of professional skill where the ability or fitness of the individual or organization plays an important part, contracts for financial management services undertaken pursuant to "An Act relating to certain investments of public funds by public agencies", approved July 23, 1943, as now or hereafter amended, contracts for the purchase or sale of utilities, contracts for commodities including supply contracts for natural gas and electricity, contracts for materials economically procurable only from a single source of supply, contracts for services, supplies, materials, parts, or equipment which are available only from a single source or contracts for maintenance, repairs, OEM supplies, or OEM parts from the manufacturer or from a source authorized by the manufacturer, contracts for the use, purchase, delivery, movement, or installation of data processing equipment, software, or services and telecommunications and interconnect equipment, software, or services, contracts for duplicating machines and supplies, contracts for goods or services procured from another governmental agency, purchases of equipment previously owned by an entity other than the district itself, purchases of used equipment, purchases at auction or similar transactions which by their very nature are not suitable to competitive bids, and leases of real property where the sanitary district is the lessee shall not be subject to the competitive bidding requirements of this Section.
The District may use a design-build procurement method for any public project which shall not be subject to the competitive bidding requirements of this Section provided the Board of Trustees approves the contract for the public project by a vote of 4 of the 5 trustees. For the purposes of this Section, "design-build" means a delivery system that provides responsibility within a single contract for the furnishing of architecture, engineering, land surveying and related services as required, and the labor, materials, equipment, and other construction services for the project.
In the case of an emergency affecting the public health or safety so declared by the Board of Trustees of the municipality at a meeting thereof duly convened, which declaration shall require the affirmative vote of four of the five Trustees, and shall set forth the nature of the danger to the public health or safety, contracts totaling not more than the emergency contract cap may be let to the extent necessary to resolve such emergency without public advertisement or competitive bidding. For purposes of this Section, the dollar amount of an emergency contract shall not be less than $40,000, nor more than $350,000. The Resolution or Ordinance in which such declaration is embodied shall fix the date upon which such emergency shall terminate which date may be extended or abridged by the Board of Trustees as in their judgment the circumstances require. A full written account of any such emergency, together with a requisition for the materials, supplies, labor or equipment required therefor shall be submitted immediately upon completion and shall be open to public inspection for a period of at least one year subsequent to the date of such emergency purchase.
To address operating emergencies not affecting the public health or safety, the Board of Trustees shall authorize, in writing, officials or employees of the sanitary district to purchase in the open market and without advertisement any supplies, materials, equipment, or services for immediate delivery to meet the bona fide operating emergency, without filing a requisition or estimate therefor, in an amount not in excess of $100,000; provided that the Board of Trustees must be notified of the operating emergency. A full, written account of each operating emergency and a requisition for the materials, supplies, equipment, and services required to meet the operating emergency must be immediately submitted by the officials or employees authorized to make purchases to the Board of Trustees. The account must be available for public inspection for a period of at least one year after the date of the operating emergency purchase. The exercise of authority with respect to purchases for a bona fide operating emergency is not dependent on a declaration of an operating emergency by the Board of Trustees.
The competitive bidding requirements of this Section do not apply to contracts, including contracts for both materials and services incidental thereto, for the repair or replacement of a sanitary district's treatment plant, sewers, equipment, or facilities damaged or destroyed as the result of a sudden or unexpected occurrence, including, but not limited to, a flood, fire, tornado, earthquake, storm, or other natural or man-made disaster, if the board of trustees determines in writing that the awarding of those contracts without competitive bidding is reasonably necessary for the sanitary district to maintain compliance with a permit issued under the National Pollution Discharge Elimination System (NPDES) or any successor system or with any outstanding order relating to that compliance issued by the United States Environmental Protection Agency, the Illinois Environmental Protection Agency, or the Illinois Pollution Control Board. The authority to issue contracts without competitive bidding pursuant to this paragraph expires 6 months after the date of the writing determining that the awarding of contracts without competitive bidding is reasonably necessary.
No Trustee shall be interested, directly or indirectly, in any contract, work or business of the municipality, or in the sale of any article, whenever the expense, price or consideration of the contract work, business or sale is paid either from the treasury or by any assessment levied by any Statute or Ordinance. No Trustee shall be interested, directly or indirectly, in the purchase of any property which (1) belongs to the municipality, or (2) is sold for taxes or assessments of the municipality, or (3) is sold by virtue of legal process in the suit of the municipality.
A contract for any work or other public improvement, to be paid for in whole or in part by special assessment or special taxation, shall be entered into and the performance thereof controlled by the provisions of Division 2 of Article 9 of the "Illinois Municipal Code", approved May 29, 1961, as heretofore or hereafter amended, as near as may be. However, contracts may be let for making proper and suitable connections between the mains and outlets of the respective sanitary sewers in the district with any conduit, conduits, main pipe or pipes that may be constructed by such sanitary district.
(Source: P.A. 98-162, eff. 8-2-13; 99-669, eff. 7-29-16.)

(70 ILCS 2305/11.1) (from Ch. 42, par. 287.1)
Sec. 11.1. Purchases made pursuant to this Act shall be made in compliance with the "Local Government Prompt Payment Act", approved by the Eighty-fourth General Assembly.
(Source: P.A. 84-731.)

(70 ILCS 2305/11.2) (from Ch. 42, par. 287.2)
Sec. 11.2. It is the policy of this State that all powers granted, either expressly or by necessary implication, by this Act or any other Illinois statute to the district may be exercised by the district notwithstanding effects on competition. It is the intention of the General Assembly that the "state action exemption" to the application of federal antitrust statutes be fully available to the district to the extent its activities are authorized by law as stated herein.
(Source: P.A. 85-1136.)

(70 ILCS 2305/12) (from Ch. 42, par. 288)
Sec. 12. The board of trustees may levy and collect other taxes for corporate purposes upon property within the territorial limits of the sanitary district, the aggregate amount of which for each year may not exceed .083% of value, as equalized or assessed by the Department of Revenue, except that if a higher rate has been established by referendum before August 2, 1965, it shall continue. If the board desires to levy such taxes at a rate in excess of .083% but not in excess of .35% of the value of all taxable property within the district as equalized or assessed by the Department of Revenue, they shall order the question to be submitted at an election to be held within the district. The certification and submission of the question and the election shall be governed by the general election law. Upon the filing of a petition signed by 10% of the registered voters of the district, the right to levy an additional tax, or any portion thereof, authorized by the legal voters, may at any time after one or more tax levies thereunder, be terminated by a majority vote of the electors of the district at a referendum. The trustees of the district shall certify the proposition to the proper election officials, who shall submit the proposition at an election in accordance with the general election law.
In addition to the other taxes authorized by this Section, the board of trustees may levy and collect, without referendum, a tax for the purpose of paying the cost of operation of the chlorination of sewage, or other means of disinfection or additional treatment as may be required by water quality standards approved or adopted by the Pollution Control Board or by the court, which tax is not subject to the rate limitations imposed by this Section but may be extended at a rate not to exceed .03% of the value of all taxable property within the district as equalized or assessed by the Department of Revenue.
Such tax may be extended at a rate in excess of .03% but not to exceed .05%, providing the question of levying such increase has first been submitted to the voters of such district at any regular election held in such district in accordance with the general election law and has been approved by a majority of such voters voting thereon.
The board shall cause the amount required to be raised by taxation in each year to be certified to the county clerk as provided in Section 8-15 of the Property Tax Code. All taxes so levied and certified shall be collected and enforced in the same manner and by the same officers as State and county taxes, and shall be paid over by the officers collecting the same to the treasurer of the sanitary district in the manner and at the time provided by the General Revenue Law of Illinois.
The treasurer shall, when the moneys of the district are deposited with any bank or savings and loan association, require that bank or savings and loan association to pay the same rates of interest for the moneys deposited as the bank or savings and loan association is accustomed to pay to depositors under like circumstances, in the usual course of its business. All interest so paid shall be placed in the general funds of the district, to be used as other moneys belonging to the district raised by general taxation or sale of water.
No bank or savings and loan association shall receive public funds as permitted by this Section, unless it has complied with the requirements established pursuant to Section 6 of "An Act relating to certain investments of public funds by public agencies", approved July 23, 1943, as now or hereafter amended.
In addition to the foregoing, the Board of Trustees shall have all of the powers set forth in Division 7 of Article 8 of the Illinois Municipal Code until September 10, 1986.
(Source: P.A. 96-49, eff. 1-1-10.)

(70 ILCS 2305/13) (from Ch. 42, par. 289)
Sec. 13. Every such district is authorized to construct, maintain, alter and extend its sewers, channels, ditches and drains, as a proper use of highways along, upon, under and across any highway, street, alley or public ground in the state, but so as not to incommode the public use thereof, and the right and authority are hereby granted to any such district to construct, maintain and operate any conduit or conduits, main pipe or pipes, wholly or partially submerged, buried or otherwise, in, upon and along any of the lands owned by said state under any of the public waters therein: Provided, that the extent and location of the lands and waters so to be used and appropriated shall be approved by the Governor of said State of Illinois, upon application duly made to him asking for such approval: And, provided further, that the rights, permission and authority hereby granted shall be subject to all public right of commerce and navigation, and to the authority of the United States in behalf of such public rights, and also to the right of said State of Illinois to regulate and control fishing in said public waters.
(Source: Laws 1911, p. 299.)

(70 ILCS 2305/14) (from Ch. 42, par. 290)
Sec. 14. Whenever there shall be located within the bounds of any such sanitary district organized under the provisions of this act, any United States military post, reservation or station, or any naval station, the said board of trustees of such district are hereby authorized to enter into contracts or agreements with the War Department, or other proper authorities of the United States, permitting them to connect with any such conduit or conduits, main pipe or pipes, and discharge the drainage, sewage or other impure or contaminated liquids therein.
(Source: Laws 1913, p. 303.)

(70 ILCS 2305/15) (from Ch. 42, par. 291)
Sec. 15. Whenever the board of trustees of any sanitary district shall pass an ordinance for the making of any improvement which such district is authorized to make, the making of which will require that private property should be taken or damaged, such district may cause compensation therefor to be ascertained, and condemn and acquire possession thereof in the same manner as nearly as may be as is provided for the exercise of the right of eminent domain under the Eminent Domain Act: Provided, however, that proceedings to ascertain the compensation to be paid for taking or damaging private property shall in all cases, be instituted in the county where the property sought to be taken or damaged is situated; and provided, that all damages to property, whether determined by agreement or by final judgment of court, shall be paid prior to the payment of any other debt or obligation.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 2305/16) (from Ch. 42, par. 292)
Sec. 16. When, in making any improvements which any district is authorized by this act to make, it shall be necessary to enter upon and take possession of any existing drains, sewers, sewer outlets, plants for the purification of sewage or water, or any other public property, or property held for public use, the board of trustees of such district shall have the power so to do and may acquire the necessary right of way over any other property held for public use in the same manner as is herein provided for acquiring private property, and may enter upon, and use the same for the purposes aforesaid: Provided, the public use thereof shall not be unnecessarily interrupted or interfered with, and that the same shall be restored to its former usefulness as soon as practicable.
(Source: Laws 1911, p. 299.)

(70 ILCS 2305/17) (from Ch. 42, par. 293)
Sec. 17. The board of trustees of any such sanitary district are hereby vested with power and authority to enter into contract with any city or village for the reduction, treatment and disposal of any garbage or offal, or solid matter removed from sewage at any disposal plant or treatment works.
(Source: Laws 1919, p. 461.)

(70 ILCS 2305/18) (from Ch. 42, par. 294)
Sec. 18. Any district formed hereunder shall have the right to permit territory lying outside its limits whether within any other sanitary district or not to drain into and use any channel or drain made by it, upon such payments, terms and conditions as may be mutually agreed upon, and any district formed hereunder is hereby given full power and authority to contract for the right to use any drain or channel which may be made by any other sanitary district, upon such terms as may be mutually agreed upon, and to raise the money called for by any such contract in the same way and to the same extent as such district is authorized to raise money for any other corporate purposes.
(Source: Laws 1911, p. 299.)

(70 ILCS 2305/18.5)
Sec. 18.5. Contracts. The sanitary district may enter into contracts with municipalities or other parties outside the sanitary district that may request service from the sanitary district at higher rates than the existing rates for like consumers within the sanitary district to allow the sanitary district to obtain a fair return to cover the costs of financing, constructing, operating, and maintaining its facilities. In the event that thereafter such rates are not agreed upon by the parties or are not otherwise provided for by contract, such rates shall be fixed and determined by the circuit court of Lake County after a petition has been filed with that court.
(Source: P.A. 99-669, eff. 7-29-16.)

(70 ILCS 2305/19) (from Ch. 42, par. 295)
Sec. 19. Whenever within any such sanitary district there shall be a city, incorporated town or village, which owns a system of waterworks and supplies water from a lake or other source which will be saved and preserved from sewage pollution, or other contamination, by the board of trustees of such district in the exercise of the powers and authority by this Act conferred, and there shall be in such sanitary district any city, incorporated town or village, which does not own or operate any system of water works, at the time of the creation of such sanitary district, then the board of trustees of such sanitary district shall have and they are hereby vested with the same power and authority conferred upon the board of trustees of any district organized, or that might be organized, under an Act entitled, "An Act in relation to public water districts", approved July 25, 1945, as amended. And said board of trustees of said sanitary district may exercise such power and authority as and in the manner provided by such Act. Said board of trustees of such sanitary district are also hereby authorized and empowered to take a lease from any such city of any public utilities specified in section 11-117-2 of the "Illinois Municipal Code", approved May 29, 1961, as amended.
(Source: P.A. 83-333.)

(70 ILCS 2305/19.1) (from Ch. 42, par. 295.1)
Sec. 19.1. Acquiring district or municipal treatment works.
(a) After incorporation, any district organized under this Act may, in accordance with this Act and an intergovernmental agreement with the sanitary district being acquired or the municipality from whom the treatment works and lines are to be acquired, acquire the territory, treatment works, lines, appurtenances, and other property of (i) any sanitary district organized under this Act, the Sanitary District Act of 1907, the Sanitary District Act of 1917, the Sanitary District Act of 1936, or the Metro-East Sanitary District Act of 1974 or (ii) any municipality whose treatment works were established under the Illinois Municipal Code or the Municipal Wastewater Disposal Zones Act, regardless of whether that district or municipality is contiguous to the acquiring sanitary district. The distance between the sanitary district being acquired or municipality and the acquiring sanitary district, however, as measured between the points on their corporate boundaries that are nearest to each other, shall not exceed 20 miles. In the case of a municipality, only that property used by the municipality for transport, treatment, and discharge of wastewater and for disposal of sewage sludge shall be transferred to the acquiring sanitary district.
(b) The board of trustees of the sanitary district being acquired, or the corporate authorities of a municipality whose treatment works is being acquired, shall, jointly with the board of trustees of the acquiring sanitary district, petition the circuit court of the county containing all or the larger portion of the sanitary district being acquired or the municipality to permit the acquisition. The petition shall show the following:
(1) The reason for the acquisition.
(2) That there are no debts of the sanitary district

being acquired or municipality outstanding, or that there are sufficient funds on hand or available to satisfy those debts.

(3) That no contract or federal or State permit or

grant will be impaired by the acquisition.

(4) That all assets and responsibilities of the

sanitary district being acquired or municipality, as they relate to wastewater treatment, have been properly assigned to the acquiring sanitary district.

(5) That the acquiring sanitary district will pay any

court costs incurred in connection with the petition.

(6) The boundaries of the acquired sanitary district

or municipality as of the date of the petition.

(c) Upon adequate notice, including appropriate notice to the Illinois Environmental Protection Agency, the circuit court shall hold a hearing to determine whether there is good cause for the acquisition by the acquiring district and whether the allegations of the petition are true. If the court finds that there is good cause and that the allegations are true, it shall order the acquisition to proceed. If the court finds that there is not good cause for the acquisition or that the allegations of the petition are not true, the court shall dismiss the petition. In either event, the costs shall be taxed against the acquiring sanitary district. The order shall be final. Separate or joint appeals may be taken by any party affected by the order as in other civil cases.
(d) If the court orders the acquisition contemplated in the petition, there shall be no further appointments of trustees if the acquired agency is a sanitary district. The trustees of the acquired sanitary district acting at the time of the order shall close up the business affairs of the sanitary district and make the necessary conveyances of title to the sanitary district property in accordance with the intergovernmental agreement between the acquiring and acquired sanitary districts. In the case of a municipality, the governing body of the municipality shall make the necessary conveyances of title to municipal property to the acquiring sanitary district in accordance with the intergovernmental agreement between the municipality and the acquiring sanitary district. The acquiring sanitary district's ordinances shall take effect in the acquired territory upon entry of the order.
(e) The acquisition of any sanitary district by another sanitary district or the acquisition of a treatment works from a municipality by another sanitary district shall not affect the obligation of any bonds issued or contracts entered into by the acquired sanitary district or the municipality, nor invalidate the levy, extension, or collection of any taxes or special assessments upon a property in the acquired sanitary district, but all those bonds and contracts shall be discharged. The general obligation indebtedness of the acquired sanitary district shall be paid from the proceeds of continuing taxes and special assessments as provided in this Act.
All money remaining after the business affairs of the acquired sanitary district or acquired treatment works of the municipality have been closed up and all debts and obligations of the entities paid shall be paid to the acquiring sanitary district in accordance with the intergovernmental agreement between the parties.
(f) The board of trustees of the acquiring sanitary district required to provide sewer service under this Act may levy and collect, for that purpose, a tax on the taxable property within that district. The aggregate amount of the tax shall be as provided in this Act.
(g) Any intergovernmental agreement entered into by the parties under this Section shall provide for the imposition or continuance of a user charge system in accordance with the acquiring district's ordinance, the Illinois Environmental Protection Act, and the federal Clean Water Act.
(h) All courts shall take judicial notice of the acquisition of the sanitary district being acquired or municipal treatment works by the acquiring sanitary district.
(Source: P.A. 87-1060.)

(70 ILCS 2305/20) (from Ch. 42, par. 296)
Sec. 20. (a) The board of trustees of any such sanitary district shall have power and authority to prevent the pollution of any waters from which a water supply may be obtained by any city, town or village within said district, and shall have the right and power to appoint and support a sufficient police force, the members of which may have and exercise police powers over the territory within such drainage district, and over the waters from which said water supply may be obtained, for a distance of three miles from the shore thereof, for the purpose of preventing the pollution of said waters, and any interference with any of the property of such drainage district; but such police officers when acting within the limits of any such city, town or village, shall act in aid of the regular police force thereof, and shall then be subject to the direction of its chief of police, city or village marshals or other head thereof: Provided, that in so doing they shall not be prevented or hindered from executing the orders and authority of said board of trustees of such drainage district: Provided, further, that before compelling a change in any method of disposal of sewage so as to prevent the said pollution of any water, the board of trustees of such district shall first provide some other method of sewage treatment.
(b) The board of trustees of any sanitary district organized under this Act is authorized to apply to the circuit court for injunctive relief or mandamus when, in the opinion of the board of trustees, such relief is necessary to prevent the pollution of any waters from which a water supply may be obtained by any municipality within the district.
(c) The sanitary district shall have the power and authority to prevent the pollution of any waters from which a water supply may be obtained by any city, town or village. The sanitary district, acting through the chief administrative officer of such sanitary district, shall have the power to commence an action or proceeding in the circuit court in and for the county in which the district is located for the purpose of having the pollution stopped and prevented either by mandamus or injunction. The court shall specify a time, not exceeding 20 days after the service of the copy of the petition, in which the party complained of must answer the petition, and in the meantime, the party be restrained. In case of default in answer or after answer, the court shall immediately inquire into the facts and circumstances of the case and enter an appropriate order in respect to the matters complained of. An appeal may be taken in the same manner and with the same effect as appeals are taken in other actions for mandamus or injunction.
(Source: P.A. 98-162, eff. 8-2-13.)

(70 ILCS 2305/21) (from Ch. 42, par. 296.1)
Sec. 21. The board of trustees has the power to build and construct and to defray the cost and expenses of the construction of drains, sewers, or laterals, or drains and sewers and laterals and other necessary adjuncts thereto, including pumps and pumping stations, made by it in the execution or in furtherance of the powers heretofore granted to the sanitary district by special assessment or by general taxation or partly by special assessment and partly by general taxation, as they shall by ordinance prescribe. It shall constitute no objection to any special assessment that the improvement for which the same is levied is partly outside the limits of such sanitary district, but no special assessment shall be made upon property situated outside of such sanitary district, and in no case shall any property be assessed more than it will be benefited by the improvement for which the assessment is levied. The procedure in making improvements by special assessment shall be the same as nearly as may be as is prescribed in Divisions 1 and 2 of Article 9 and Division 87 of Article 11 of the "Illinois Municipal Code", approved May 29, 1961, as heretofore or hereafter amended. The functions and duties of the "City Council", the "Council", the "Board of Trustees" and the "Board of Local Improvements" under said Code shall be assumed and discharged by the board of trustees of the sanitary district; and the duties of the officers designated in said Divisions of the Illinois Municipal Code as mayor of the city or president of the village or incorporated town or president of the Board of Local Improvements, shall be assumed and discharged by the President of the board of trustees of the sanitary district. Likewise, the duties of other municipal officers designated in said Code shall be performed by similar officers of the sanitary district.
(Source: Laws 1963, p. 877.)

(70 ILCS 2305/22) (from Ch. 42, par. 296.2)
Sec. 22. When any special assessment is made under this Act, the ordinance authorizing such assessment may provide that the entire assessment and each individual assessment be divided into annual installments, not more than twenty in number. In all cases such division shall be made so that all installments shall be equal in amount, except that all fractional amounts shall be added to the first installment so as to leave the remaining installments of the aggregate equal in amount and each a multiple of $100. The said several installments shall bear interest at a rate not to exceed that permitted for public corporation bonds under "An Act to authorize public corporations to issue bonds, other evidences of indebtedness and tax anticipation warrants subject to interest rate limitations set forth therein", approved May 26, 1970, as now or hereafter amended, except that for the purposes of this Section, "the time the contract is made" shall mean the date of adoption of the original ordinance authorizing the assessment; both principal and interest shall be payable, collected and enforced as they shall become due in the manner provided for the levy, payment, collection and enforcement of such assessments and interest, as provided in Divisions 1 and 2 of Article 9 and Division 87 of Article 11 of the "Illinois Municipal Code", approved May 29, 1961, as heretofore or hereafter amended.
(Source: P.A. 83-1525.)

(70 ILCS 2305/23) (from Ch. 42, par. 296.3)
Sec. 23. Whenever any ordinance providing for any improvement shall in pursuance of authority conferred in this Act provide for the payment of the same, either in whole or in part, by special assessment, said board of trustees may issue bonds to anticipate the collection of the second and succeeding installments of said assessments payable only out of such assessment when collected and bearing interest at the same rate as provided upon the installments of such assessments. Said bonds shall be issued and subject to call and retirement in the same manner as provided in Divisions 1 and 2 of Article 9 and Division 87 of Article 11 of the "Illinois Municipal Code", approved May 29, 1961, as heretofore or hereafter amended.
(Source: Laws 1963, p. 877.)

(70 ILCS 2305/23a) (from Ch. 42, par. 296.3a)
Sec. 23a. Any sanitary district having any undistributed or unclaimed money received from the making of any local improvement paid for wholly or in part by special assessment, after complying with all the provisions for the distribution of such rebates or refunds as prescribed in Division 2 of Article 9 of the "Illinois Municipal Code", approved May 29, 1961, as amended, may dispose of such unclaimed rebates or refunds as is prescribed by Sections 9-1-5 through 9-1-14, inclusive, of the "Illinois Municipal Code", approved May 29, 1961, as amended.
(Source: Laws 1963, p. 2897.)

(70 ILCS 2305/24) (from Ch. 42, par. 296.4)
Sec. 24. Whenever the board of trustees of any sanitary district organized under this Act shall pass an ordinance for the making of any improvement authorized by this Act and shall provide that the same shall be paid for by special assessment, as provided in Section 21 of this Act, as amended, the making of which will require the taking or damaging of property, the proceeding for the taking, or damaging of property and for making just compensation therefor shall be as described in Divisions 1 and 2 of Article 9 and Division 87 of Article 11 of the "Illinois Municipal Code", approved May 29, 1961, as heretofore or hereafter amended.
(Source: Laws 1963, p. 877.)

(70 ILCS 2305/25) (from Ch. 42, par. 296.5)
Sec. 25. The Board of Trustees may provide by ordinance for the levy, in addition to the taxes now authorized by law, and in addition to the amount authorized to be levied for corporate purposes, as provided by Section 12 of this Act, of a direct annual tax not exceeding .05% of the value, as equalized or assessed by the Department of Revenue of the State of Illinois of all taxable property in such sanitary district. The fund arising therefrom shall be known as a public benefit fund and shall be used solely for the purpose of paying that portion of the several amounts assessed against the district for public benefit as well as paying any such amounts as may be assessed for public benefit under any ordinance that may be adopted by the board of trustees.
The foregoing limitation upon tax rate may be increased or decreased according to the referendum provisions of the General Revenue Law of Illinois.
(Source: P.A. 81-1509.)

(70 ILCS 2305/26) (from Ch. 42, par. 296.6)
Sec. 26. Additional contiguous territory may be added to any sanitary district organized under this Act in the manner following:
Ten per cent or more of the legal voters resident within the limits of such proposed addition to such sanitary district may petition the circuit court for the county in which such sanitary district is located to cause the question to be submitted to the legal voters of such proposed additional territory whether such proposed additional territory shall become a part of any contiguous sanitary district organized under this Act and whether such additional territory and the taxpayers thereof shall assume a proportionate share of the bonded indebtedness, if any, of such sanitary district. Such petition shall be addressed to the court and shall contain a definite description of the boundaries of the territory sought to be added. Provided that no territory disqualified in Section 1 of this Act shall be included.
Upon filing such petition in the office of the circuit clerk of the county in which such sanitary district is located it shall be the duty of the court to consider the boundaries of such proposed additional territory, whether the same shall be those stated in the petition or otherwise. The decision of the court shall be a final order and appealable as in other civil cases.
Notice shall be given by the court of the time and place when and where all persons interested will be heard substantially as provided in and by Section 1 of this Act. The court shall certify its order and the proposition to the proper election officials who shall submit the proposition at an election in accordance with the general election law. The proposition shall be in substantially the following form:
--------------------------------------------------------------
For joining sanitary district and
assuming a proportionate share
of bonded indebtedness, if any.
--------------------------------------------------------------
Against joining sanitary district
and assuming a proportionate
share of bonded indebtedness,
if any.
--------------------------------------------------------------
If a majority of the votes cast at such election shall be in favor of becoming a part of such sanitary district and if the trustees of such sanitary district accept the proposed additional territory by ordinance annexing the same, the court shall enter an appropriate order of record in the court, and such additional territory shall thenceforth be deemed an integral part of such sanitary district. Any such additional contiguous territory may be annexed to such sanitary district upon petition addressed to such court, signed by a majority of the owners of lands constituting such territory who, in the case of natural persons, shall have arrived at lawful age and who represent a majority in area of such territory, which said petition shall contain a definite description of the boundaries of such territory and shall set forth the willingness of the petitioners that such territory and the taxpayers thereof assume a proportionate share of the bonded indebtedness, if any, of such sanitary district. Upon the filing of such petition and notice of and hearing and decision upon the same by the aforesaid commissioners, all as hereinbefore provided, such commissioners or a majority of them, shall enter an order containing their findings and decision as to the boundaries of the territory to be annexed; and thereupon, if the trustees of such sanitary district shall pass an ordinance annexing the territory described in such order to said sanitary district, the court shall enter an appropriate order as hereinabove provided, and such additional territory shall thenceforth be deemed an integral part of such sanitary district.
(Source: P.A. 83-343.)

(70 ILCS 2305/27) (from Ch. 42, par. 296.7)
Sec. 27. Any contiguous territory located within the boundaries of any sanitary district organized under this Act, and upon the border of such district, may become disconnected from such district in the manner following, to wit: 10% or more of the legal voters resident in the territory sought to be disconnected from such district, may petition the circuit court for the county in which such sanitary district is located to cause the question of whether such territory shall be disconnected to be submitted to the legal voters of such territory. Such petition shall be addressed to the court and shall contain a definite description of the boundaries of such territory and recite as a fact, that there is no outstanding bonded indebtedness of such sanitary district which was incurred or assumed while such territory was a part of such sanitary district and that no special assessments for local improvements were levied upon or assessed against any of the lands within such territory or, if so levied or assessed, that all of such assessments have been fully paid and discharged and that such territory is not, at the time of the filing of such petition, and will not be, either benefited or served by any work or improvements either then existing or then authorized by said sanitary district. Upon filing such petition in the office of the circuit clerk of the county in which such sanitary district is located it shall be the duty of the court to consider the boundaries of such territory and the facts upon which the petition is founded. The court may alter the boundaries of such territory and shall deny the prayer of the petition, if the material allegations therein contained are not founded in fact; a decision of said commissioners or a majority of them shall be conclusive and not subject to review.
Notice shall be given by the court of the time and place when and where all persons interested will be heard substantially as provided in and by Section 1 of this Act. The court shall certify its order and the question to the proper election officials who shall submit the question at an election in accordance with the general election law. The proposition shall be in substantially the following form:
--------------------------------------------------------------
For disconnection from
sanitary district.
--------------------------------------------------------------
Against disconnection from
sanitary district.
--------------------------------------------------------------
If a majority of the votes cast at such election shall be in favor of disconnection, and if the trustees of such sanitary district shall, by ordinance, disconnect such territory, thereupon the court shall enter an appropriate order of record in the court and thereafter such territory shall thenceforth be deemed disconnected from such sanitary district.
(Source: P.A. 83-343.)

(70 ILCS 2305/28) (from Ch. 42, par. 296.8)
Sec. 28. Annexation of territory. The board of trustees of any sanitary district may annex any territory which is not within the corporate limits of the sanitary district, provided:
(a) The territory is contiguous to the annexing

sanitary district or the territory is non-contiguous and the owner or owners of record have entered into an agreement requesting the annexation of the non-contiguous territory; and

(b) The territory is served by the sanitary district

or by a municipality with sanitary sewers that are connected and served by the sanitary district.

The annexation shall be accomplished only by ordinance and the ordinance shall include a description of the annexed territory. The ordinance annexing non-contiguous territory shall designate the ward to which the land shall be assigned. A copy of the ordinance and a map of the annexed territory certified as true and accurate by the clerk of the annexing sanitary district shall be filed with the county clerk of the county in which the annexed territory is located. The new boundary shall extend to the far side of any adjacent highway and shall include all of every highway within the area annexed. These highways shall be considered to be annexed even though not included in the legal description set forth in the annexation ordinance.
The territory to be annexed to the sanitary district shall be considered to be contiguous to the sanitary district notwithstanding that the territory to be annexed is divided by, or that the territory to be annexed is separated from the sanitary district by, one or more railroad rights-of-ways, public easements, or properties owned by a public utility, a forest preserve district, a public agency, or a not-for-profit corporation.
(Source: P.A. 100-31, eff. 8-4-17.)

(70 ILCS 2305/28a) (from Ch. 42, par. 296.8a)
Sec. 28a. The corporate authorities of any sanitary district may enter into an agreement with one or more of the owners of record of land in any territory which may be annexed to such sanitary district as provided in this Act. Such agreement may provide for the annexation of such territory to the sanitary district, subject to the provisions of this Act, and any other matter not inconsistent with the provisions of this Act, nor forbidden by law. Such agreement shall be valid and binding for a period not to exceed 10 years from the date of execution thereof.
Any action taken by the corporate authorities during the period such agreement is in effect, which, if it applied to the land which is the subject of the agreement, would be a breach of such agreement, shall not apply to such land without an amendment of such agreement.
Any such agreement executed after the effective date of this Amendatory Act of 1983 and all amendments of annexation agreements, shall be entered into in the following manner. The corporate authorities shall fix a time for and hold a public hearing upon the proposed annexation agreement or amendment, and shall give notice of the proposed agreement or amendment not more than 30 nor less than 15 days before the date fixed for the hearing. This notice shall be published at least once in one or more newspapers published within the sanitary district. After such hearing the agreement or amendment may be modified before execution thereof. The annexation agreement or amendment shall be executed by the president of the board of trustees only after such hearing and upon the adoption of a resolution directing such execution, which resolution must be passed by a vote of two-thirds of the corporate authorities then holding office.
Any annexation agreement executed pursuant to this Section shall be binding upon the successor owners of record of the land which is the subject of the agreement and upon successor corporate authorities of the sanitary district and successor sanitary districts. Any party to such agreement may by civil action, mandamus or other proceeding, enforce and compel performance of the agreement.
Any annexation agreement executed prior to the effective date of this Amendatory Act of 1983 which was executed pursuant to a two-thirds vote of the corporate authorities and which contains provisions not inconsistent with this Section is hereby declared valid and enforceable as to such provisions for the effective period of such agreement, or for 10 years from the date of execution thereof, whichever is shorter.
The effective term of any Annexation Agreement executed prior to the effective date of this Amendatory Act of 1983 may be extended at any time prior to the original expiration date to a date which is not later than ten years from the date of execution of the original Annexation Agreement.
(Source: P.A. 83-745.)

(70 ILCS 2305/28b) (from Ch. 42, par. 296.8b)
Sec. 28b. For purposes of this Act, territory to be organized as a sanitary district shall be considered to be contiguous territory, and territory to be annexed to a sanitary district shall be considered to be contiguous to the sanitary district notwithstanding that the territory to be so organized is divided by one or more railroad rights-of-ways, public easements, or property owned by a public utility or that the territory to be so annexed is separated from the sanitary district by one or more railroad rights-of-ways, public easements, or property owned by a public utility. However, upon such organization or annexation, the area included within any such right-of-way, public easement, or property owned by a public utility shall not be considered a part of or annexed to the sanitary district.
(Source: P.A. 89-558, eff. 7-26-96.)

(70 ILCS 2305/29) (from Ch. 42, par. 296.9)
Sec. 29. The board of trustees of any sanitary district may arrange to provide for the benefit of employees and trustees of the sanitary district group life, health, accident, hospital and medical insurance, or any one or any combination of those types of insurance. The board of trustees may also establish a self-insurance program to provide such group life, health, accident, hospital and medical coverage, or any one or any combination of such coverage. The board of trustees may enact an ordinance prescribing the method of operation of such an insurance program. Such insurance may include provision for employees and trustees who rely on treatment by prayer or spiritual means alone for healing in accordance with the tenets and practice of a well recognized religious denomination. The board of trustees may provide for payment by the sanitary district of the premium or charge for such insurance or the cost of a self-insurance program.
The board of trustees may provide for the withholding and deducting from the compensation of such of the employees and trustees as consent thereto the premium or charge for any group life, health, accident, hospital and medical insurance.
The board of trustees may only obtain insurance from an insurance company or companies authorized to do business in the State of Illinois or such other organization or service provider authorized to do business in the State of Illinois.
(Source: P.A. 96-49, eff. 1-1-10.)

(70 ILCS 2305/30)
Sec. 30. Claims for compensation. No claim for compensation shall be made or action for damages filed against a sanitary district formed under this Act on account of any damage to property occurring on or after January 1, 2012, unless notice in writing is filed with the secretary of the sanitary district's board of trustees within 6 months after the occurrence of the damage setting forth the following information: (i) the name and residence address of the owner of the property damaged, (ii) the property's location, and (iii) the probable extent of the damage sustained.
(Source: P.A. 97-500, eff. 8-23-11.)

(70 ILCS 2305/31)
Sec. 31. Resource recovery.
(a) As used in this Section:
"Recovered resources" means any material produced by or extracted from the operation of sanitary district facilities, including, but not limited to:
(1) solids, including solids from the digestion

process, semi-solids, or liquid materials;

(2) gases, including biogas, carbon dioxide, and

methane;

(3) nutrients;
(4) algae;
(5) treated effluent; and
(6) thermal energy or hydropower.
"Renewable energy facility" shall have the same meaning as a facility defined under Section 5 of the Renewable Energy Production District Act.
"Renewable energy resources" means resources as defined under Section 1-10 of the Illinois Power Agency Act.
"Resource recovery" means the recovery of material or energy from waste as defined under Section 3.435 of the Environmental Protection Act.
(b) The General Assembly finds that:
(1) technological advancements in wastewater

treatment have resulted in the ability to capture recovered resources and produce renewable energy resources from material previously discarded;

(2) the capture and beneficial reuse of recovered

resources and the production of renewable energy resources serve a wide variety of environmental benefits including, but not limited to, improved water quality, reduction of greenhouse gases, reduction of carbon footprint, reduction of landfill usage, reduced usage of hydrocarbon-based fuels, return of nutrients to the food cycle, and reduced water consumption;

(3) the sanitary district is a leader in the field of

wastewater treatment and possesses the expertise and experience necessary to capture and beneficially reuse or prepare for beneficial reuse recovered resources, including renewable energy resources; and

(4) the sanitary district has the opportunity and

ability to change the approach to wastewater treatment from that of a waste material to be disposed of to one of a collection of resources to be recovered, reused, and sold, with the opportunity to provide the sanitary district with additional sources of revenue and reduce operating costs.

(c) The sanitary district may sell or otherwise dispose of recovered resources or renewable energy resources resulting from the operation of sanitary district facilities, and may construct, maintain, finance, and operate such activities, facilities, and other works as are necessary for that purpose.
(d) The sanitary district may take in materials which are used in the generation of usable products from recovered resources, or which increase the production of renewable energy resources, including, but not limited to, food waste, organic fraction of solid waste, commercial or industrial organic wastes, fats, oils, greases, and vegetable debris.
(e) The authorizations granted to the sanitary district under this Section shall not be construed as modifying or limiting any other law or regulation. Any actions taken pursuant to the authorities granted in this Section must be in compliance with all applicable laws and regulations, including, but not limited to, the Environmental Protection Act, and rules adopted under that Act.
(Source: P.A. 99-669, eff. 7-29-16.)



70 ILCS 2310/ - North Shore Sanitary District Extension (1st) Act.

(70 ILCS 2310/0.01) (from Ch. 42, par. 297h)
Sec. 0.01. Short title. This Act may be cited as the North Shore Sanitary District Extension (1st) Act.
(Source: P.A. 86-1324.)

(70 ILCS 2310/1) (from Ch. 42, par. 298)
Sec. 1. That the corporate limits of the North Shore Sanitary District in the county of Lake and State of Illinois, created under the provisions of an Act entitled, "An Act to create sanitary districts, and to provide for sewage disposal," approved June 5, 1911, in force July 1, 1911, as amended, are hereby extended from the Northern boundary line of said District to the state line between the States of Illinois and Wisconsin so as to embrace and include within said corporate limits the territory and tract of land situated in the county of Lake and State of Illinois, hereinafter described as follows, to-wit:
Fractional section two (2); sections three (3) and four (4); the East halves of sections five (5) and eight (8); section nine (9), and fractional section ten (10); all in Township forty-five (45) North, Range twelve (12), East of the Third (3rd) Principal Meridian.
Also fractional sections two (2); three (3) and four (4); the East halves of fractional sections five (5), and eight (8); sections nine (9) and ten (10); fractional sections eleven (11) and fourteen (14); sections fifteen (15), and sixteen (16); the East halves of sections seventeen (17) and twenty (20); sections twenty-one (21) and twenty-two (22); fractional sections twenty-three (23) and twenty-six (26); sections twenty-seven (27), and twenty-eight (28); the East halves of sections twenty-nine (29) and thirty-two (32); sections thirty-three (33) and thirty-four (34) and fractional section thirty-five (35); all in Township numbered forty-six (46) North, Range twelve (12), East of the Third (3rd) Principal Meridian.
(Source: Laws 1919, p. 459.)



70 ILCS 2315/ - North Shore Sanitary District Extension (2nd) Act.

(70 ILCS 2315/1) (from Ch. 42, par. 298a)
Sec. 1. That the corporate limits of the North Shore Sanitary District in the county of Lake and State of Illinois, created under the provisions of "An Act to create sanitary districts, and to provide for sewage disposal," approved June 5, 1911, as amended, be and they are hereby extended so as to embrace and include within said corporate limits the territory and tract of land situated in the county of Lake and State of Illinois, hereinafter described as follows, to-wit:
Beginning at the north quarter corner of Section 5, Township 45, North Range 12, east of 3rd P. M. (which point is also on the present west line of the aforesaid sanitary district), thence west on the north line of Sections 5 and 6 to the northwest corner of Section 6, Township and Range aforesaid; thence south on the west line of Sections 6, 7, 18 and 19 to the northeast corner of the southeast quarter of the northeast quarter of Section 24, Township 45, North Range 11, east of the 3rd P. M.; thence west on the north line of the aforesaid quarter quarter section to the northwest corner thereof; thence south on the quarter quarter section lines to the southwest corner of the northeast quarter of the southeast quarter aforesaid Section 24; thence west to the northwest corner of the southwest quarter of the aforesaid southeast quarter section; thence south on the quarter section lines of Sections 24 and 25, Township and Range aforesaid, to the center of said Section 25; thence west on the east and west quarter line of said Section 25 to the northwest corner of the east half of the southwest quarter thereof; thence south on the quarter line of the southwest quarter of Section 25 and on the quarter line of the northwest quarter of Section 36, Township and Range aforesaid, and on the quarter line of southwest quarter of said Section 36 to the south line of said quarter section; thence east on the south line of said Section 36 to the north quarter corner of Section 1, Township 44, North Range 11, east of 3rd P. M.; thence south on the north and south quarter line of Sections 1 and 12, Township 44, North Range 11, east of 3rd P. M. to the south quarter corner of said Section 12; thence east to the northwest corner of the east half of the northeast quarter of Section 13, Township and Range last aforesaid; thence south on the quarter line of the northeast quarter and the quarter line of the southeast quarter of said Section 13 to the south line of said southeast quarter section; thence east to the west line, Section 18, Township 44, North Range 12, of 3rd P. M.; thence south on the township line to the southwest corner of Section 19, Township and Range of last aforesaid; thence east to the northwest corner of Lot 1 of the northwest quarter of Section 30, Township 44, North Range 12, east of 3rd P. M.; thence south on the west line of said Lot 1 to the southwest corner thereof; thence east to the center of said Section 30; thence south on the quarter line of said Section 30 and Section 31, Town and Range aforesaid to the west quarter corner of the northeast quarter of Section 31; thence east on the quarter quarter line to the center of Telegraph Road; thence south on the center of said road to the south line of the northwest quarter of the southeast quarter of said Section 31, Township 44, North Range 12, east of 3rd P. M.; thence east on the east and west quarter line of the southeast quarter of said Section 31, to the east line of said Section 31; thence south on the east line of said Section 31 to the southeast corner thereof; thence east on the south line of the southwest quarter of Section 32, (the same being the center line of Ridge Road,) Township and Range aforesaid, to a point where the center line of Ridge Road turns to the southeast; thence southerly, east and south along the center line of Ridge Road to the west quarter corner of the southwest quarter of Section 16, Township 43 and North Range 12, east of 3rd P. M.; thence south on the west line of Section 16 and Section 21, Town and Range aforesaid, to the west quarter corner of said Section 21; thence east to the northwest corner of the east half of the northwest quarter of the southwest quarter of said Section 21; thence south to the southwest corner of the east half of the northwest quarter of the southwest quarter of said Section 21; thence east on the south line east half of northwest quarter of said southwest quarter section to center line of Ridge Road; thence southeasterly along center line of said road to the point of intersection of same with the west line of Section 27, Township and Range last aforesaid, thence southeasterly to the northwest corner of the northeast quarter of the northwest quarter of Section 34, Township and Range last aforesaid, thence southeasterly to the southwest corner of the east half of the southeast quarter of said Section 34; thence east to the southwest corner of the present lands of the North Shore Sanitary District; thence northwesterly, west and north along the present westerly boundary line of said Sanitary District to place of beginning all in Lake County, Illinois.
(Source: Laws 1925, p. 360.)

(70 ILCS 2315/2) (from Ch. 42, par. 298a1)
Sec. 2. Short title. This Act may be cited as the North Shore Sanitary District Extension (2nd) Act.
(Source: P.A. 86-1324.)



70 ILCS 2405/ - Sanitary District Act of 1917.

(70 ILCS 2405/0.1) (from Ch. 42, par. 298.99)
Sec. 0.1. This Act shall be known and may be cited as the "Sanitary District Act of 1917".
(Source: Laws 1967, p. 945.)

(70 ILCS 2405/1) (from Ch. 42, par. 299)
Sec. 1. Whenever any area of contiguous territory shall contain one or more incorporated cities, towns or villages or parts of one or more incorporated cities, towns or villages, and shall be so situated that the construction and maintenance of a plant or plants for the purification and treatment of sewage and the maintenance of one or more outlets for the drainage thereof, after having been so treated and purified by and through such plant or plants will conduce to the preservation of the public health, comfort and convenience, the same may be incorporated as a sanitary district under this Act in the manner following:
Any 100 legal voters, resident within the limits of such proposed sanitary district, may petition the Circuit Court in the county in which the proposed district or the major portion thereof is located, to cause the question to be submitted to the legal voters of such proposed district whether such proposed territory shall be organized as a sanitary district under this Act, such petition shall be addressed to the Circuit Court and shall contain a definite description of the territory to be embraced in such district, and the name of such proposed sanitary district: However, no territory shall be included in any municipal corporation formed hereunder which is not situated within the limits of a city, incorporated town or village, or within 6 miles outside thereof, and no territory shall be included within more than one sanitary district organized under this Act or any other Act, except that territory included within a sanitary district organized under the Metro-East Sanitary District Act of 1974 may also be included within a sanitary district organized under this Act. Upon filing of such petition in the office of the circuit clerk in the county in which such territory or the major portion thereof is situated, it shall be the duty of the Circuit Court to name 3 judges of such Court who shall constitute a board of commissioners which shall have power and authority to consider the boundaries of any such proposed sanitary district, whether the same shall be as described in such petition or otherwise, and the decision of 2 of such commissioners shall be conclusive and not subject to review in any manner, directly or indirectly.
Notice shall be given by such court of the time and place where such commissioners will meet, by a publication inserted in one or more daily or weekly papers published in such proposed district, at least 20 days prior to such meeting and if no such newspaper is published in such proposed district, then by posting at least 5 copies of such notice in such proposed district at least 20 days before such hearing.
At such meeting all persons in such proposed district shall have an opportunity to be heard touching the location and boundary of such proposed district and to make suggestions regarding the same, and such commissioners, after hearing statements, evidence and suggestions, shall fix and determine the limits and boundaries of such proposed district, and for that purpose and to that extent may alter and amend such petition. After such determination by the commissioners or a majority of them, the same shall be incorporated in an order which shall be entered of record in the Circuit Court. Upon the entering of such order, the Circuit Court shall certify the question to the proper election officials who shall submit the question of organization and establishment of the proposed sanitary district as determined by the commissioners, at an election in accordance with the general election law.
Each legal voter resident within such proposed sanitary district shall have the right to cast a ballot at such election. The proposition shall be in substantially the following form:
--------------------------------------------------------------
For Sanitary District
--------------------------------------------------------------
Against Sanitary District
--------------------------------------------------------------
The Circuit Court shall cause a statement of the result of such election to be entered of record in the Circuit Court. If a majority of the votes cast upon the question of incorporation of the proposed sanitary district shall be in favor of the proposed sanitary district, such proposed district shall thenceforth be deemed an organized sanitary district under this Act.
(Source: P.A. 83-1425.)

(70 ILCS 2405/2) (from Ch. 42, par. 300)
Sec. 2. All courts in this state shall take judicial notice of the existence of all sanitary districts organized under this act.
(Source: Laws 1917, p. 396.)

(70 ILCS 2405/3) (from Ch. 42, par. 301)
Sec. 3. Board of trustees; creation; term. A board of trustees shall be created, consisting of 5 members in any sanitary district which includes one or more municipalities with a population of over 90,000 but less than 500,000 according to the most recent Federal census, and consisting of 3 members in any other district. However, the board of trustees for the Fox River Water Reclamation District, the Sanitary District of Decatur, and the Northern Moraine Wastewater Reclamation District shall each consist of 5 members. Each board of trustees shall be created for the government, control and management of the affairs and business of each sanitary district organized under this Act shall be created in the following manner:
(1) If the district's corporate boundaries are

located wholly within a single county, the presiding officer of the county board, with the advice and consent of the county board, shall appoint the trustees for the district;

(2) If the district's corporate boundaries are

located in more than one county, the members of the General Assembly whose legislative districts encompass any portion of the district shall appoint the trustees for the district.

In any sanitary district which shall have a 3 member board of trustees, within 60 days after the adoption of such act, the appropriate appointing authority shall appoint three trustees not more than 2 of whom shall be from one incorporated city, town or village in districts in which are included 2 or more incorporated cities, towns or villages, or parts of 2 or more incorporated cities, towns or villages, who shall hold their office respectively for 1, 2 and 3 years, from the first Monday of May next after their appointment and until their successors are appointed and have qualified, and thereafter on or before the second Monday in April of each year the appropriate appointing authority shall appoint one trustee whose term shall be for 3 years commencing the first Monday in May of the year in which he is appointed. The length of the term of the first trustees shall be determined by lot at their first meeting.
In the case of any sanitary district created after January 1, 1978 in which a 5 member board of trustees is required, the appropriate appointing authority shall appoint 5 trustees, one of whom shall hold office for one year, two of whom shall hold office for 2 years, and 2 of whom shall hold office for 3 years from the first Monday of May next after their respective appointments and until their successors are appointed and have qualified. Thereafter, on or before the second Monday in April of each year the appropriate appointing authority shall appoint one trustee or 2 trustees, as shall be necessary to maintain a 5 member board of trustees, whose terms shall be for 3 years commencing the first Monday in May of the year in which they are respectively appointed. The length of the terms of the first trustees shall be determined by lot at their first meeting.
In any sanitary district created prior to January 1, 1978 in which a 5 member board of trustees is required as of January 1, 1978, the two trustees already serving terms which do not expire on May 1, 1978 shall continue to hold office for the remainders of their respective terms, and 3 trustees shall be appointed by the appropriate appointing authority by April 10, 1978 and shall hold office for terms beginning May 1, 1978. Of the three new trustees, one shall hold office for 2 years and 2 shall hold office for 3 years from May 1, 1978 and until their successors are appointed and have qualified. Thereafter, on or before the second Monday in April of each year the appropriate appointing authority shall appoint one trustee or 2 trustees, as shall be necessary to maintain a 5 member board of trustees, whose terms shall be for 3 years commencing the first Monday in May of the year in which they are respectively appointed. The lengths of the terms of the trustees who are to hold office beginning May 1, 1978 shall be determined by lot at their first meeting after May 1, 1978.
No more than 3 members of a 5 member board of trustees may be of the same political party; except that in any sanitary district which otherwise meets the requirements of this Section and which lies within 4 counties of the State of Illinois or, prior to April 30, 2008, in the Fox River Water Reclamation District; the appointments of the 5 members of the board of trustees shall be made without regard to political party. Beginning with the appointments made on April 30, 2008, all appointments to the board of trustees of the Fox River Water Reclamation District shall be made so that no more than 3 of the 5 members are from the same political party.
Within 60 days after the release of Federal census statistics showing that a sanitary district having a 3 member board of trustees contains one or more municipalities with a population over 90,000 but less than 500,000, or, for the Northern Moraine Wastewater Reclamation District, within 60 days after the effective date of this amendatory Act of the 95th General Assembly, the appropriate appointing authority shall appoint 2 additional trustees to the board of trustees, one to hold office for 2 years and one to hold office for 3 years from the first Monday of May next after their appointment and until their successors are appointed and have qualified. The lengths of the terms of these two additional members shall be determined by lot at the first meeting of the board of trustees held after the additional members take office. The three trustees already holding office in the sanitary district shall continue to hold office for the remainders of their respective terms. Thereafter, on or before the second Monday in April of each year the appropriate appointing authority shall appoint one trustee or 2 trustees, as shall be necessary to maintain a 5 member board of trustees, whose terms shall be for 3 years commencing the first Monday in May of the year in which they are respectively appointed.
If any sanitary district having a 5 member board of trustees shall cease to contain one or more municipalities with a population over 90,000 but less than 500,000 according to the most recent Federal census, then, for so long as that sanitary district does not contain one or more such municipalities, on or before the second Monday in April of each year the appropriate appointing authority shall appoint one trustee whose term shall be for 3 years commencing the first Monday in May of the year in which he is appointed. In districts which include 2 or more incorporated cities, towns, or villages, or parts of 2 or more incorporated cities, towns, or villages, all of the trustees shall not be from one incorporated city, town or village.
If a vacancy occurs on any board of trustees, the appropriate appointing authority shall within 60 days appoint a trustee who shall hold office for the remainder of the vacated term.
The appointing authority shall require each of the trustees to enter into bond, with security to be approved by the appointing authority, in such sum as the appointing authority may determine.
A majority of the board of trustees shall constitute a quorum but a smaller number may adjourn from day to day. No trustee or employee of such district shall be directly or indirectly interested in any contract, work or business of the district, or the sale of any article, the expense, price or consideration of which is paid by such district; nor in the purchase of any real estate or property belonging to the district, or which shall be sold for taxes or assessments, or by virtue of legal process at the suit of the district. Provided, that nothing herein shall be construed as prohibiting the appointment or selection of any person as trustee or employee whose only interest in the district is as owner of real estate in the district or of contributing to the payment of taxes levied by the district. The trustees shall have the power to provide and adopt a corporate seal for the district.
Notwithstanding any other provision in this Section, in any sanitary district created prior to the effective date of this amendatory Act of 1985, in which a five member board of trustees has been appointed and which currently includes one or more municipalities with a population of over 90,000 but less than 500,000, the board of trustees shall consist of five members.
Except as otherwise provided for vacancies, in the event that the appropriate appointing authority fails to appoint a trustee under this Section, the appropriate appointing authority shall reconvene and appoint a successor on or before July 1 of that year.
(Source: P.A. 98-407, eff. 1-1-14; 98-828, eff. 8-1-14.)

(70 ILCS 2405/3a) (from Ch. 42, par. 302)
Sec. 3a.
Whenever a vacancy in the board of trustees shall occur, either from death, resignation, refusal to qualify, or for any other reason, the appropriate appointing authority shall fill such vacancy by appointment; and such person so appointed shall qualify for office in the manner hereinbefore stated and shall thereupon assume the duties of the office for the unexpired term to which such person was appointed.
(Source: P.A. 77-694.)

(70 ILCS 2405/4) (from Ch. 42, par. 303)
Sec. 4. The trustees shall constitute a board of trustees for the district. The board of trustees is the corporate authority of such sanitary district, and shall exercise all the powers and manage and control all the affairs and property of the district. The board of trustees immediately after their appointment and at their first meeting in May of each year thereafter, shall elect one of their number as president, one of their number as vice-president, and from or outside of their membership a clerk and an assistant clerk. In case of the death, resignation, absence from the State, or other disability of the president, the powers, duties and emoluments of the office of the president shall devolve upon the vice-president, until such disability is removed or until a successor to the president is appointed and chosen in the manner provided in this Act. The board may select a treasurer, engineer and attorney for the district, and a board of local improvements consisting of 5 members in any sanitary district which includes one or more municipalities with a population of over 90,000 but less than 500,000 according to the most recent Federal census and consisting of 3 members in any other district, all of whom may be trustees or other citizens of the sanitary district. The board may appoint such other officers and hire such employees to manage and control the operations of the district as it deems necessary; provided, however, that the board shall not employ an individual as a wastewater operator whose Certificate of Technical Competency is suspended or revoked under rules adopted by the Pollution Control Board under item (4) of subsection (a) of Section 13 of the Environmental Protection Act. The board may appoint a chief administrative officer for a term not to exceed 4 years subject to removal by the board for cause. Appointment of the chief administrative officer may be renewed as often as the board deems necessary. All other persons selected by the board shall hold their respective offices during the pleasure of the board, and all persons selected by the board shall give such bond as may be required by the board. The board may prescribe the duties and fix the compensation of all the officers and employees of the sanitary district. However, no member of the board of trustees shall receive more than $6,000 per year.
The board of trustees has full power to pass all necessary ordinances, rules and regulations for the proper management and conduct of the business of the board and the corporation, and for carrying into effect the objects for which the sanitary district was formed. Such ordinances may provide for a fine for each offense of not less than $100 or more than $1,000. Each day's continuance of such violation shall be a separate offense. Fines pursuant to this Section are recoverable by the sanitary district in a civil action. The sanitary district is authorized to apply to the circuit court for injunctive relief or mandamus when, in the opinion of the chief administrative officer, such relief is necessary to protect the sewerage system of the sanitary district.
(Source: P.A. 89-143, eff. 7-14-95; 89-502, eff. 6-28-96; 90-14, eff. 7-1-97.)

(70 ILCS 2405/4.1) (from Ch. 42, par. 303.1)
Sec. 4.1. Whenever a sanitary district has 2 or more municipalities or townships within its boundaries, it may pass an ordinance expressing its desire to change the name of the sanitary district, and shall proceed as follows:
1. Proceedings. Before action is had upon such ordinance the name proposed to be given to such sanitary district shall be filed with the Secretary of State. After the proposed name has been on file for 60 days and it appears from information in his office that the proposed name has not been adopted by any sanitary district, the Secretary of State shall grant a certificate so stating. If the proposed name is the same as the name of another sanitary district in Illinois, the Secretary of State shall inform the petitioners thereof. The petitioners then may file another proposed name with the Secretary of State and they may proceed in the manner set forth in this Section. The board of trustees shall not act upon such ordinance until the Secretary of State has issued such certificate.
2. The ordinance shall request that the name of the sanitary district be changed, and also shall request that the circuit court of the specified county submit the question of the change of name to the electors of the district by a public hearing. The judge of the circuit court shall enter an order fixing the time for the hearing upon the ordinance and the day of the hearing shall be not less than 20 nor more than 30 days after the filing of the ordinance.
The board of trustees shall give notice of the ordinance not more than 30 nor less than 15 days before the date fixed for the hearing. This notice shall state that an ordinance has been filed and give the substance thereof, including the proposed name change and the date fixed for the hearing. This notice shall be given by publishing a notice thereof at least once in one or more newspapers published in the sanitary district territory, or if no newspaper is published therein, then in one or more newspapers with a general circulation within the sanitary district territory. A copy of this notice shall be filed with the clerk of the circuit court.
3. Hearing Petition and Objections. The court shall hold a hearing on such ordinance and all objections thereto, at the time fixed in such notice. If the court is satisfied that a change of name is desirable, it shall make an order changing the name and adopting the name requested in the ordinance.
4. Order Filed with Secretary of State - Judicial Notice of Change - Publishing or Posting Notice. If a change of name is made the board of trustees shall file a copy of the order making the change with the Secretary of State. The courts shall take judicial notice of the change of name. The board of trustees shall publish a notice of the change at least once in one or more newspapers published in the sanitary district territory, or if no newspaper is published therein, then in one or more newspapers with a general circulation within the sanitary district territory. In sanitary districts with less than 500 population in which no newspaper is published, publication may instead be made by posting a notice in 3 prominent places within the sanitary district.
5. No rights, duties or privileges of such sanitary district, or those of any person, existing before the change of name, shall be affected by a change of name as provided by this Act. All proceedings pending in any court in favor of or against such sanitary district may continue to final consummation under the name in which they were commenced.
6. If the name of any sanitary district is changed without complying with this Act; all proceedings instituted or acts done under the name as changed shall be valid if they would have been valid if done under the old name.
(Source: P.A. 86-129.)

(70 ILCS 2405/4.2) (from Ch. 42, par. 303.2)
Sec. 4.2. Within 60 days after the effective date of this Amendatory Act of 1977 every sanitary district organized under the "Sanitary District Act of 1917" shall file with the Secretary of State the official name of the district.
(Source: P.A. 80-424.)

(70 ILCS 2405/5) (from Ch. 42, par. 304)
Sec. 5. All ordinances imposing any penalty or making any appropriations shall, within one month after they are passed, be published at least once in a newspaper published in such district, or if no such newspaper of general circulation is published therein, by posting copies of the same in three public places in the district; and no such ordinance shall take effect until ten days after it is so published, and all other ordinances, orders and resolutions, shall take effect from and after their passage unless otherwise provided therein.
(Source: Laws 1917, p. 396.)

(70 ILCS 2405/6) (from Ch. 42, par. 305)
Sec. 6. All ordinances, orders and resolutions, and the date of publication thereof, may be proven by the certificate of the clerk under the seal of the corporation, and when printed in book or pamphlet form, and purporting to be published by the board of trustees, such book or pamphlet shall be received as evidence of the passage and legal publication of such ordinances, orders and resolutions, as of the dates mentioned in such book or pamphlet in all courts and places without further proof.
(Source: Laws 1917, p. 396.)

(70 ILCS 2405/6.1) (from Ch. 42, par. 305.1)
Sec. 6.1. Actions to impose a fine or imprisonment for violation of a sanitary district ordinance or resolution adopted under authority of this Act shall be brought in the corporate name of the sanitary district as plaintiff. Such actions shall commence with a complaint or a warrant. A warrant may issue upon execution of an affidavit by any person alleging that he has reasonable grounds to believe that the person to be named in the warrant has violated a sanitary district ordinance or resolution. A person arrested upon such a warrant shall be taken without unnecessary delay before the proper officer for trial.
Fines for the violation of sanitary district ordinances or resolutions shall be established by ordinance or resolution and when collected shall be paid into the sanitary district treasury at such times and in a manner prescribed by ordinance or resolution.
A person who is fined for violation of a sanitary district ordinance or resolution may be committed to the county jail or to any place provided by ordinance or resolution for the incarceration of offenders until the fine and costs are paid. No incarceration, however, shall exceed 6 months for any one offense.
The committed person shall be allowed, exclusive of his board, a credit of $5 toward the fine and costs for each day of confinement. The sanitary district may make agreements with a county or municipality for holding such persons in a facility operated by them for the incarceration of violators of laws, ordinances or resolutions.
(Source: Laws 1967, p. 777.)

(70 ILCS 2405/7) (from Ch. 42, par. 306)
Sec. 7. The board of trustees of any sanitary district organized under this Act shall have power to provide for the disposal of the sewage thereof including the sewage and drainage of any incorporated city, town or village within the boundaries of such district and to save and preserve the water supplied to the inhabitants of such district from contamination and for that purpose may construct and maintain an enclosed conduit or conduits, main pipe or pipes, wholly or partially submerged, buried or otherwise, and by means of pumps or otherwise cause such sewage to flow or to be forced through such conduit or conduits, pipe or pipes to and into any ditch or canal constructed and operated by any other sanitary district, after having first acquired the right so to do, or such board may provide for the drainage of such district by laying out, establishing, constructing and maintaining one or more channels, drains, ditches and outlets, for carrying off and disposing of the drainage (including the sewage) of such district together with such adjuncts and additions thereto as may be necessary or proper to cause such channels or outlets to accomplish the end for which they are designed, in a satisfactory manner, including pumps and pumping stations and the operation of the same. Such board may also treat and purify such sewage so that when the same shall flow into any lake or other water-course, it will not injuriously contaminate the waters thereof, and may adopt any other feasible method to accomplish the object for which such sanitary district may be created, and may also provide means whereby the sanitary district may reach and procure supplies of water for diluting and flushing purposes; provided, however, that nothing herein contained shall be construed to empower or authorize such board of trustees to operate a system of waterworks for the purposes of furnishing or delivering water to any such municipality or to the inhabitants thereof. Nothing in this Act shall require a sanitary district to extend service to any individual residence or other building within the district, and it is the intent of the Illinois General Assembly that any construction contemplated by this Section shall be restricted to construction of works and main or interceptor sewers, conduits, channels and similar facilities, but not individual service lines. Nothing in this Act contained shall authorize the trustees to flow the sewage of such district into Lake Michigan.
Every such sanitary district shall proceed as rapidly as is reasonably possible to provide sewers and a plant or plants for the treatment and purification of its sewage, which plant or plants shall be of suitable kind and sufficient capacity to properly treat and purify such sewage so as to conduce to the preservation of the public health, comfort and convenience and to render the sewage harmless, insofar as is reasonably possible, to animal, fish and plant life. Any violation of this proviso and any failure to observe and follow same, by any sanitary district organized under this Act, shall be held, and is hereby declared, to be a business offense and fined on the part of the sanitary district not less than $1,000 nor more than $10,000, and the trustees thereof may be ousted from office as trustees of the district by an order of the court before whom the cause is heard. Upon the complaint of the Environmental Protection Agency it shall be the duty of the Pollution Control Board to cause the foregoing provisions to be enforced in accordance with Section 31 of the "Environmental Protection Act". Nothing in this Act contained shall be construed as superseding or in any manner limiting the provisions of the "Environmental Protection Act".
The board of trustees of any sanitary district formed under this Act may also enter into an agreement to sell, convey, or disburse treated wastewater to any public or private entity located within or outside of the boundaries of the sanitary district. Any use of treated wastewater by any public or private entity shall be subject to the orders of the Pollution Control Board. The agreement may not exceed 20 years.
In providing works for the disposal of industrial sewage, commonly called industrial wastes, in the manner above provided whether the industrial sewage is disposed of in combination with municipal sewage or independently, the Sanitary District shall have power to apportion and collect therefor, from the producer thereof, fair additional construction, maintenance and operating costs over and above those covered by normal taxes, and in case of dispute as to the fairness of such additional construction, maintenance and operating costs, then the same shall be determined by a board of three engineers, one appointed by the sanitary district, one appointed by such producer or producers or their legal representatives, and the third to be appointed by the two engineers selected as above described. In the event the two engineers so selected shall fail to agree upon a third engineer then upon the petition of either of the parties the circuit judge shall appoint such third engineer. A decision of a majority of the board shall be binding on both parties and the cost of the services of the board shall be shared by both parties equally.
In providing works, including the main pipes referred to above, for the disposal of raw sewage, in the manner above provided, whether such sewage is disposed of in combination with municipal sewage or independently, the Sanitary District shall have power to collect a fair and reasonable charge for connection to its system in addition to those charges covered by normal taxes, for the construction, expansion and extension of the works of the system, the charge to be assessed against new or additional users of the system and to be known as a connection charge. Such construction, expansion and extension of the works of the system shall include proposed or existing collector systems and may, at the discretion of such District, include connections by individual properties. The charge for connection shall be determined by the District and may equal or exceed the actual cost to the District of the construction, expansion or extension of the works of the system required by the connection. The funds thus collected shall be used by the Sanitary District for its general corporate purposes with primary application thereof being made by the necessary expansion of the works of the system to meet the requirements of the new users thereof.
(Source: P.A. 97-1000, eff. 8-17-12.)

(70 ILCS 2405/7.1) (from Ch. 42, par. 306.1)
Sec. 7.1. Any sanitary district is authorized to acquire, by purchase or contract, sanitary facilities, including but not limited to drains, ditches, sewers, outlets and sewerage treatment plants, owned by any city, village or incorporated town within the limits of the sanitary district, upon such terms and conditions as may be agreed to with the corporate authorities of the city, village or incorporated town, and to thereafter maintain, operate, enlarge, reconstruct and repair any sanitary facilities so acquired.
(Source: Laws 1961, p. 517.)

(70 ILCS 2405/7.2) (from Ch. 42, par. 306.2)
Sec. 7.2. Where any sewer system under the jurisdiction of a city, village or incorporated town is tributary to a sanitary district sewer system, and the board of trustees of such sanitary district finds that it will conduce to the public health, comfort or convenience, the board shall have the power and authority to regulate, limit, extend, deny or otherwise control any connection to such sewer tributary to the sanitary district sewer system by any person or municipal corporation regardless of whether the sewer into which the connection is made is directly under the jurisdiction of the district or not.
(Source: Laws 1963, p. 2894.)

(70 ILCS 2405/7.3) (from Ch. 42, par. 306.3)
Sec. 7.3. Any district formed hereunder shall have the right to require that any sewer system, sewage treatment works or sewage treatment facility constructed in or within 3 miles of the limits of such district which is tributary thereto and not within the limits of any other sanitary district be constructed in accordance with the accepted standards and specifications of such district and shall further have the authority to cause inspection of the construction of such sewer system, sewage treatment works or sewage treatment facility to be made to ascertain that it does comply with the standards and specifications of such sanitary district.
(Source: Laws 1963, p. 2894.)

(70 ILCS 2405/7.4) (from Ch. 42, par. 306.4)
Sec. 7.4. The board of trustees of any sanitary district organized under this Act may require that before any person or municipal corporation connects to the sewage system of the district the district be permitted to inspect the drainage lines of the person or municipal corporation to determine whether they are adequate and suitable for connection to its sewage system. In addition to the other charges provided for in this Act, the sanitary district may collect a reasonable charge for this inspection service. Funds collected as inspection charges shall be used by the sanitary district for its general corporate purposes after payment of the costs of making the inspections.
(Source: Laws 1967, p. 2985.)

(70 ILCS 2405/7.5) (from Ch. 42, par. 306.5)
Sec. 7.5. The sanitary district, in addition to other powers vested in it, is authorized to enter into agreements with any city, village or incorporated town located partly within and partly without the territorial limits of the sanitary district and which has a sewage system to receive and dispose of all sewage of such city, village or incorporated town collected by its system; and for such purpose the sanitary district may extend its drains, ditches or sewers to connect with the sewage system of such city, village or incorporated town.
(Source: P.A. 85-1136.)

(70 ILCS 2405/7.6) (from Ch. 42, par. 306.6)
Sec. 7.6. The board of trustees of a sanitary district organized under this Act may, in carrying out its responsibility under Section 7 of this Act, plan for and establish general and specific locations for all conduits, pipes, and pumping stations provided for in Section 7. A district is not obligated to accept or maintain any conduit, pipe, or pumping station not built in accordance with an established plan.
(Source: P.A. 86-129.)

(70 ILCS 2405/7.7) (from Ch. 42, par. 306.7)
Sec. 7.7. If one or more persons pay for building a sewer to be dedicated to the sanitary district as a public sewer, and if the sewer will, in the opinion of the board of trustees, be used for the benefit of property whose owners did not contribute to the cost of the sewer's construction, the board of trustees may provide for reimbursement of some or all of the expenses of the persons who paid for the sewer as provided in this Section. The board of trustees may, by contract, agree to reimburse the persons who paid for the sewer, in whole or in part, for a portion of their costs. The reimbursement shall be made from fees collected from owners of property who did not contribute to the cost of the sewer when it was built. The contract shall describe the property that, in the opinion of the board of trustees, may reasonably be expected to benefit from the sewer and shall specify the amount or proportion of the cost of the sewer that is to be incurred primarily for the benefit of that property. The contract shall provide that the sanitary district shall collect the fees charged to owners of property not contributing to the cost of the sewer at any time before the connection to the sewer by the respective properties of each owner. The contract may provide for the payment of a reasonable amount of interest or other charge on the amount expended in completing the sewer, with interest to be calculated from and after the date of completion of the sewer.
(Source: P.A. 86-1333.)

(70 ILCS 2405/7.8) (from Ch. 42, par. 306.8)
Sec. 7.8. A contract entered into under Section 7.7 between the board of trustees and persons building a sewer to be dedicated to the sanitary district as a public sewer shall be filed with the Recorder of each county in which all or a part of the property affected by the contract is located. The recording of the contract in this manner shall serve to notify persons interested in that property of the fact that there will be a charge in relation to that property for the connection to and use of the facilities constructed under the contract. Failure to record the contract does not affect the validity of the contract.
(Source: P.A. 86-1333.)

(70 ILCS 2405/7.9)
Sec. 7.9. Private agreements for wastewater treatment.
(a) The board of trustees of the Sanitary District of Decatur may enter into an agreement to sell, convey, or disburse treated wastewater to a private entity located within 50 miles of the District's boundaries. The agreement may not exceed 30 years. The Sanitary District of Decatur may also accept wastewater for treatment from a private entity located within 50 miles of the district's boundaries.
(b) In addition, the Sanitary District of Decatur may acquire and accept, by gift, grant, purchase, or otherwise, pursuant to its authority under this Act, fee simple interest or any lesser interest as may be desired in real property necessary to carry out its powers under this Section.
(c) This Section does not apply to private entities located outside of the State.
(Source: P.A. 94-1109, eff. 2-23-07.)

(70 ILCS 2405/8) (from Ch. 42, par. 307)
Sec. 8. (a) The sanitary district may acquire by purchase, condemnation, or otherwise all real and personal property, right of way and privilege, either within or without its corporate limits that may be required for its corporate purposes. If real property is acquired by condemnation, the sanitary district may not sell or lease any portion of the property for a period of 10 years after acquisition by condemnation is completed. If, after such 10-year period, the sanitary district decides to sell or lease the property, it must first offer the property for sale or lease to the previous owner of the land from whom the sanitary district acquired the property. If the sanitary district and such previous owner do not execute a contract for purchase or lease of the property within 60 days from the initial offer, the sanitary district then may offer the property for sale or lease to any other person. If any district formed under this Act is unable to agree with any other sanitary district upon the terms whereby it shall be permitted to use the drains, channels or ditches of such other sanitary district, the right to such use may be acquired by condemnation in any circuit court by proceedings as provided in Section 4-17 of the Illinois Drainage Code. The compensation to be paid for such use may be a gross sum, or it may be in the form of an annual rental, to be paid in yearly installments as provided by the judgment of the court wherein such proceedings may be had. However, when such compensation is fixed at a gross sum all moneys for the purchase and condemnation of any property shall be paid before possession is taken or any work done on the premises damaged by the construction of such channel or outlet, and in case of an appeal from the circuit court taken by either party whereby the amount of damages is not finally determined, then possession may be taken, if the amount of judgment in such court is deposited at some bank or savings and loan association to be designated by the court, subject to the payment of such damages on orders signed by the circuit court, whenever the amount of damages is finally determined. The sanitary district may sell, convey, vacate and release the real or personal property, right of way and privileges acquired by it when no longer required for the purposes of the district.
(b) A sanitary district may exercise its powers of eminent domain to acquire a public utility only if the Illinois Commerce Commission, following petition by the sanitary district, has granted approval for the sanitary district to proceed in accordance with the Eminent Domain Act. The following procedures must be followed when a sanitary district exercises its power of eminent domain to acquire a public utility.
(1) The sanitary district shall petition the

Commission for approval of the acquisition of a public utility by the exercise of eminent domain powers. The petition filed by the sanitary district shall state the following:

(A) the caption of the case;
(B) the date of the filing of the application;
(C) the name and address of the condemnee;
(D) the name and address of the condemnor;
(E) a specific reference to the statute under

which the condemnation action is authorized;

(F) a specific reference to the action, whether

by ordinance, resolution, or otherwise, by which the declaration of taking was authorized, including the date when such action was taken, and the place where the record may be examined;

(G) a description of the purpose of the

condemnation;

(H) a reasonable description of the property to

be condemned;

(I) a statement of how just compensation will be

made;

(J) a statement that, if the condemnee wishes to

challenge the proceeding, the condemnee shall file objections within 45 days after its receipt of the notice.

(2) Within 30 days after the filing of a petition by

the sanitary district of its intent to acquire by eminent domain all real and personal property, rights of way, and privileges of a public utility, the sanitary district shall serve a copy of the petition on the public utility and shall publish a notice of the filing of the petition in a newspaper of general circulation in the area served by the sanitary district. The sanitary district shall file a certificate of publication with the Commission as proof of publication.

(3) Within 45 days after being served with the notice

required by this Section, the condemnee may file objections to the petition with the Commission. All objections shall state specifically the grounds relied upon. All objections shall be raised at one time and in one document. The condemnee shall serve a copy of the objections upon the condemnor within 72 hours after the objections are filed with the Commission.

(4) The Commission shall make a determination

regarding the petition and any objections to the petition and shall make such orders and decrees as justice and law shall require. The Commission may take evidence by deposition or otherwise and shall entertain oral argument on all objections. The Commission shall make its determination within 105 days after its receipt of the objections of the condemnee, unless the Commission, in its discretion, extends the determination period for a further period not exceeding 6 months.

(c) The Illinois Commerce Commission shall approve the taking of any property by a sanitary district under subsection (b), within or outside its boundaries, if it is in the public interest. The taking shall be considered to be in the public interest if the sanitary district establishes by a preponderance of the evidence:
(1) that the sanitary district has been in existence

as the operator of a wastewater system for at least 20 years;

(2) that it will provide wastewater treatment service

within the proposed area subject to condemnation at the same level of wastewater treatment service provided throughout the district;

(3) that it will provide the wastewater collection,

treatment, and disposal at the same or less operational and maintenance volumetric or bulk rate as the public utility whose property is subject to condemnation; and

(4) that it is not financially impractical for the

public utility to serve its remaining customers who are not in the area subject to condemnation.

(Source: P.A. 96-328, eff. 8-11-09.)

(70 ILCS 2405/8.05)
Sec. 8.05. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 2405/8.1) (from Ch. 42, par. 307.1)
Sec. 8.1. Every such sanitary district shall also have the power to lease to others for any period of time, not exceeding 10 years, upon such terms as its board of trustees may determine, any real estate, right-of-way, or privilege, or any interest therein, or any part thereof, acquired by it which, in the opinion of the board of trustees of such sanitary district, is no longer required for its corporate purposes or which may not be immediately needed for such purposes, and such leases may contain such conditions and retain such interests therein as may be deemed for the best interest of such sanitary district by such board of trustees; also any such sanitary district shall have the right to grant easements and permits for the use of any such real property, right-of-way, or privilege, which will not in the opinion of the board of trustees of such sanitary district, interfere with the use thereof by such sanitary district for its corporate purposes, and such easements and permits may contain such conditions and retain such interests therein as may be deemed for the best interests of such sanitary district by such board of trustees.
(Source: Laws 1961, p. 552.)

(70 ILCS 2405/8.2) (from Ch. 42, par. 307.2)
Sec. 8.2. All bonds issued pursuant to this Act shall bear interest at a rate or rates not exceeding that permitted by "An Act to authorize public corporations to issue bonds, other evidences of indebtedness and tax anticipation warrants subject to interest rate limitations set forth therein", approved May 26, 1970, as amended.
(Source: P.A. 83-591.)

(70 ILCS 2405/9) (from Ch. 42, par. 308)
Sec. 9. Borrowing powers; debt limitation; referendum.
(a) The corporation may borrow money for corporate purposes and may issue bonds for those purposes but shall not become indebted in any manner, or for any purpose, to an amount in the aggregate exceeding 5.75% on the valuation of taxable property in the district to be ascertained by the last assessment for State and county taxes before the indebtedness was incurred or, until January 1, 1983, if greater, the sum that is produced by multiplying the district's 1978 equalized assessed valuation by the debt limitation percentage in effect on January 1, 1979.
The trustees shall also have the express power to borrow money from banks or other financial institutions, execute a note or notes and a security agreement to secure the payment of the note or notes, and provide security for repayment of the note or notes by pledging district revenues or encumbering district assets. The maximum amount that may be borrowed under this paragraph shall not exceed $25,000,000 for the aggregate of all those notes. The period for repayment of any note shall not exceed 20 years.
The trustees shall also have the express power, without referendum, to execute an agreement for a loan from the Water Pollution Control Revolving Fund of the State of Illinois, under the Environmental Protection Act, and to pledge revenues of the district for the repayment of the loan.
(b) Whenever the board of trustees of a district desires to issue bonds under this Section they shall order a referendum to be held in the district on the question. The board shall certify the question to the proper election officials, who shall submit the question at an election in accordance with the general election law. In addition to the requirements of the general election law, the notice of referendum shall state the amount of bonds to be issued. The question shall be in substantially the following form:
Shall (name of district) issue bonds in the amount of

$(amount)?

The votes shall be recorded as "Yes" or "No".
The result of the referendum shall be entered in the records of the district. If it appears that a majority of the voters voting at the election on the question have voted in favor of the issue of the bonds, the board of trustees shall order and direct the execution of the bonds for and on behalf of the district. All bonds issued under this Section shall mature in not more than 20 annual installments.
(c) The corporation may borrow money for corporate purposes, and may issue bonds for those purposes, without a referendum on the question if the corporation or the board of trustees of the district has been directed, by an order issued by a court of competent jurisdiction or by an administrative agency of the State of Illinois having jurisdiction to issue the order, to abate its discharge of untreated or inadequately treated sewage and if the borrowing is deemed necessary by the board of trustees of the sanitary district to make possible compliance with the order. The amount of money that the corporation may borrow to abate the sewage discharge shall be limited to that required for that purpose plus any reasonable future expansion approved by the court or an administrative agency of the State of Illinois having jurisdiction. The ordinance providing for the bonds shall set out the fact that the bonds are deemed necessary to make possible compliance with the order and shall be published or posted in the manner provided in this Act for publication or posting of ordinances making appropriations. The ordinance shall be in full force and effect after its adoption and publication or posting as provided in this subsection, notwithstanding any provision in this Act or any other law to the contrary.
(Source: P.A. 89-558, eff. 7-26-96; 90-716, eff. 8-7-98.)

(70 ILCS 2405/9.1) (from Ch. 42, par. 308.1)
Sec. 9.1.
In addition to the powers and authority now possessed by it, the board of trustees of any sanitary district organized under this Act shall have the power by majority vote:
(1) To lease from any public building commission created pursuant to the provisions of the Public Building Commission Act, approved July 5, 1955, and as amended from time to time, any real or personal property for the purpose of securing office or other space for its administrative corporate functions for a period of time not exceeding 40 years;
(2) To pay for the use of this leased property in accordance with the terms of the lease and with the provisions of the Public Building Commission Act, approved July 5, 1955, as heretofore or hereafter amended;
(3) To enter into such lease without making a previous appropriation for the expense thereby incurred; provided, however, that if the board of trustees of any sanitary district undertake to pay all or any part of the costs of operating and maintaining the property of a public building commission as authorized in sub-paragraph (4) of this section, such expense of operation and maintenance shall be included in the annual appropriation ordinance or annual budget, as the case may be, of such sanitary district annually during the term of such undertaking.
(4) In addition, the board of trustees of any sanitary district may undertake, either in the lease with a public building commission or by separate agreement or contract with a public building commission, to pay all or any part of the costs of operating and maintaining the property of a public building commission for any period of time not exceeding 40 years.
(Source: P.A. 77-1349.)

(70 ILCS 2405/9.2) (from Ch. 42, par. 308.2)
Sec. 9.2. In addition to the powers and authority now possessed by it, the board of trustees of any sanitary district organized under this Act shall have the power by majority vote:
(a) To use the general funds of the sanitary district to defend, indemnify and hold harmless, in whole or in part, the board of trustees, members of the board of trustees, officials and employees of the sanitary district, including former members of the board of trustees and former officials and employees, from financial loss and expenses, including court costs, investigation costs, actuarial studies, attorneys' fees and actual and punitive damages, arising out of any proceedings (including but not limited to proceedings alleging antitrust violations or the deprivation of civil or constitutional rights), claims, demands or judgments instituted, made or entered against such board, trustee, official or employee by reason of its or his statements, acts or omissions, provided that such statements, acts or omissions occur within the scope of employment of such board, trustee, official or employee; and provided, further, that no sanitary district shall elect to indemnify any member of the board of trustees, officer, or employee for any portion of a judgment representing an award of punitive or exemplary damages unless the statements, acts, or omissions giving rise to such judgment do not constitute wilful and wanton misconduct.
(b) (i) To obtain and provide for any or all of the matters and purposes described in paragraph (a) public officials' liability, comprehensive general liability and such other forms of insurance coverage as the board of trustees shall determine necessary or advisable, any insurance so obtained and provided to be carried in a company or companies licensed to write such coverage in this State, and (ii) to establish and provide for any or all of the matters and purposes described in paragraph (a) a program of self-insurance and, in furtherance thereof, to establish and accumulate reserves for the payment of financial loss and expenses, including court costs, investigation costs, actuarial studies, attorneys' fees and actual and punitive damages associated with liabilities arising out of civil proceedings, claims, demands or judgments instituted, made or entered as set forth in paragraph (a), and (iii) in connection with providing for any or all of the matters and purposes described in paragraph (a) and when permitted by law to enter into an agreement with any special district, unit of government, person or corporation for the use of property or the performance of any function, service or act, to agree to the sharing or allocation of liabilities and damages resulting from such use of property or performance of function, service or act, in which event such agreement may provide for contribution or indemnification by any or all of the parties to the agreement upon any liability arising out of the performance of the agreement.
If the board of trustees of any sanitary district organized under this Act undertakes to provide insurance or to establish a program of self-insurance and to establish and accumulate reserves for any or all of the matters and purposes described in paragraph (a), such reserves shall be established and accumulated for such matters and purposes subject to the following conditions:
(1) The amount of such reserves shall not exceed the

amount necessary and proper, based on past experience or independent actuarial determinations;

(2) All earnings derived from such reserves shall be

considered part of the reserves and may be used only for the same matters and purposes for which the reserves may be used;

(3) Reserves may be used only: for the purposes of

making payments for financial loss and expenses, including actual and punitive damages, attorneys' fees, court costs, investigation costs and actuarial studies associated with liabilities arising out of civil proceedings, claims, demands or judgments instituted, made or entered as set forth in paragraph (a) in connection with the statements, acts or omissions of the board or of a trustee, official or employee of the board or the district which statements, acts or omissions occur while the board, trustee, official or employee is acting within the scope of its or his duties or employment and which statements, acts or omissions do not constitute wilful and wanton misconduct; for payment of insurance premiums; and for the purposes of making payments for losses resulting from any insured peril;

(4) All funds collected for the matters and purposes

specified in subparagraph (3) above or earmarked for such matters and purposes must be placed in the reserves; and

(5) Whenever the reserves have a balance in excess of

what is necessary and proper, then contributions, charges, assessments or other forms of funding for the reserves shall be appropriately decreased.

(Source: P.A. 85-782; 86-1307.)

(70 ILCS 2405/9.5) (from Ch. 42, par. 308 1/2)
Sec. 9.5. In addition to the powers and authority now possessed by them, the board of trustees of any sanitary district organized under this Act shall have the power, by majority vote:
(a) To convey, grant, transfer or sell to the United States of America, or to any proper agency thereof, any real or personal property owned by the sanitary district upon such terms as may be agreed upon by the board of trustees, or in consideration of a grant or loan of money by the federal government, or any agency thereof, for the construction, extension or improvement of any public works project or building.
(b) To enter into a lease or contract with the United States of America, or any proper agency thereof with reference to any real or personal property for use for any sanitary district purpose, for any period of time not exceeding fifty years, with or without an option to buy such property and with or without a clause to the effect that title to such leased property shall vest in the district at the expiration of such lease.
(c) To pay for the use of any such leased property in accordance with the terms of such lease; provided that such lease may be entered into without an appropriation for the expense thereby incurred having been previously made; and provided further, that no obligation to pay incurred under such lease shall be considered to be an indebtedness of the district within the meaning of any constitutional or statutory limitation upon such indebtedness, but such obligation shall be considered a current expense of the year for which paid and not an indebtedness of the district.
(d) To authorize any official to enter into any such lease and to sign the same on behalf of the district, and to execute any deed or other evidence of transfer of title on behalf of the district, to effect or evidence any exercise of the powers hereby granted.
(Source: P.A. 87-895.)

(70 ILCS 2405/10) (from Ch. 42, par. 309)
Sec. 10. At the time of or before incurring any indebtedness, the board of trustees shall provide for the collection of a direct annual tax sufficient to pay the interest on such debt as it falls due, and also to pay and discharge the principal thereof, as the same shall fall due, and at least within twenty years from the time of contracting the same.
(Source: Laws 1917, p. 396.)

(70 ILCS 2405/11) (from Ch. 42, par. 310)
Sec. 11. Except as otherwise hereinafter provided, all contracts for purchases or sales by a sanitary district organized under this Act, the expense of which will exceed the mandatory competitive bid threshold, shall be let to the lowest responsible bidder therefor upon not less than 14 days' public notice of the terms and conditions upon which the contract is to be let, having been given by publication in a newspaper of general circulation published in the district, and the board may reject any and all bids, and readvertise. In determining the lowest responsible bidder, the board shall take into consideration the qualities and serviceability of the articles supplied, their conformity with specifications, their suitability to the requirements of the district, the availability of support services, the uniqueness of the service, materials, equipment, or supplies as it applies to network integrated computer systems, the compatibility of the service, materials, equipment or supplies with existing equipment, and the delivery terms. Contracts for services in excess of the mandatory competitive bid threshold may, subject to the provisions of this Section, be let by competitive bidding at the discretion of the district board of trustees.
Cash, a cashier's check, a certified check, or a bid bond with adequate surety approved by the board of trustees as a deposit of good faith, in a reasonable amount, but not in excess of 10% of the contract amount, may be required of each bidder by the district on all bids involving amounts in excess of the mandatory competitive bid threshold and, if so required, the advertisement for bids shall so specify.
All contracts for purchases or sales that will not exceed the mandatory competitive bid threshold may be made in the open market without publication in a newspaper as above provided, but whenever practical shall be based on at least 3 competitive bids. For purposes of this Section, the "mandatory competitive bid threshold" is a dollar amount equal to 0.1% of the total general fixed assets of the district as reported in the most recent required audit report. In no event, however, shall the mandatory competitive bid threshold dollar amount be less than $10,000, nor more than $40,000.
Contracts which by their nature are not adapted to award by competitive bidding, including, without limitation, contracts for the services of individuals, groups or firms possessing a high degree of professional skill where the ability or fitness of the individual or organization plays an important part, contracts for financial management services undertaken pursuant to "An Act relating to certain investments of public funds by public agencies", approved July 23, 1943, as now or hereafter amended, contracts for the purchase or sale of utilities, contracts for materials economically procurable only from a single source of supply, contracts for the use, purchase, delivery, movement, or installation of data processing equipment, software, or services and telecommunications and interconnect equipment, software, or services, contracts for duplicating machines and supplies, contracts for goods or services procured from another governmental agency, purchases of equipment previously owned by an entity other than the district itself, and leases of real property where the sanitary district is the lessee shall not be subject to the competitive bidding requirements of this Section.
The competitive bidding requirements of this Section do not apply to contracts for construction of a facility or structure for the sanitary district when the facility or structure will be designed, built, and tested before being conveyed to the sanitary district.
The competitive bidding requirements of this Section do not apply to contracts, including contracts for both materials and services incidental thereto, for the repair or replacement of a sanitary district's treatment plant, sewers, equipment, or facilities damaged or destroyed as the result of a sudden or unexpected occurrence, including, but not limited to, a flood, fire, tornado, earthquake, storm, or other natural or man-made disaster, if the board of trustees determines in writing that the awarding of those contracts without competitive bidding is reasonably necessary for the sanitary district to maintain compliance with a permit issued under the National Pollution Discharge Elimination System (NPDES) or any successor system or with any outstanding order relating to that compliance issued by the United States Environmental Protection Agency, the Illinois Environmental Protection Agency, or the Illinois Pollution Control Board. The authority to issue contracts without competitive bidding pursuant to this paragraph expires 6 months after the date of the writing determining that the awarding of contracts without competitive bidding is reasonably necessary.
Where the board of trustees declares, by a 2/3 vote of all members of the board, that there exists an emergency affecting the public health or safety, contracts totaling not more than the emergency contract cap may be let to the extent necessary to resolve such emergency without public advertisement or competitive bidding. For purposes of this Section, the "emergency contract cap" is a dollar amount equal to 0.4% of the total general fixed assets of the district as reported in the most recent required audit report. In no event, however, shall the emergency contract cap dollar amount be less than $40,000, nor more than $100,000. The ordinance or resolution embodying the emergency declaration shall contain the date upon which such emergency will terminate. The board of trustees may extend the termination date if in its judgment the circumstances so require. A full written account of the emergency, together with a requisition for the materials, supplies, labor or equipment required therefor shall be submitted immediately upon completion and shall be open to public inspection for a period of at least one year subsequent to the date of such emergency purchase. Within 30 days after the passage of the resolution or ordinance declaring an emergency affecting the public health or safety, the District shall submit to the Illinois Environmental Protection Agency the full written account of any such emergency along with a copy of the resolution or ordinance declaring the emergency, in accordance with requirements as may be provided by rule.
A contract for any work or other public improvement, to be paid for in whole or in part by special assessment or special taxation, shall be entered into and the performance thereof controlled by Division 2 of Article 9 of the "Illinois Municipal Code", approved May 29, 1961, as heretofore and hereafter amended, as near as may be. The contracts may be let for making proper and suitable connections between the mains and outlets of the respective sewers in the district with any conduit, conduits, main pipe or pipes that may be constructed by such sanitary district.
(Source: P.A. 92-195, eff. 1-1-02.)

(70 ILCS 2405/11.1) (from Ch. 42, par. 310.1)
Sec. 11.1. Purchases made pursuant to this Act shall be made in compliance with the "Local Government Prompt Payment Act", approved by the Eighty-fourth General Assembly.
(Source: P.A. 84-731.)

(70 ILCS 2405/11.2) (from Ch. 42, par. 310.2)
Sec. 11.2. It is the policy of this State that all powers granted, either expressly or by necessary implication, by this Act or any other Illinois statute to the district may be exercised by the district notwithstanding effects on competition. It is the intention of the General Assembly that the "state action exemption" to the application of federal antitrust statutes be fully available to the district to the extent its activities are authorized by law as stated herein.
(Source: P.A. 85-1136.)

(70 ILCS 2405/12) (from Ch. 42, par. 311)
Sec. 12. After August 2, 1965, the board of trustees may levy and collect other taxes for corporate purposes upon property within the territorial limits of the sanitary district, the aggregate amount of which for each year shall be at a rate not to exceed .083% of the value, as equalized or assessed by the Department of Revenue, except that if a higher rate has been established by referendum before August 2, 1965, it shall continue. If the board desires to levy such taxes at a rate in excess of .083% but not in excess of .166% of the value of all taxable property within the district as equalized or assessed by the Department of Revenue, they shall order the question to be submitted in a referendum held in the district. The board shall certify the question to the proper election officials who shall submit the question at an election in accordance with the general election law. The right to levy an additional tax, heretofore or hereafter authorized by the legal voters, may at any time after one or more tax levies thereunder, be terminated by a majority vote of the electors of the district at a referendum in accordance with the general election law. The trustees of any such district shall cause submission of the proposition to terminate the additional taxing power when petitioned so to do by not less than 10% of the legal voters of that district.
In addition to the other taxes authorized by this Section, the board of trustees may levy and collect, without referendum, a tax for the purpose of paying the costs of operation of the chlorination of sewage, or other means of disinfection or additional treatment as may be required by water quality standards approved or adopted by the Pollution Control Board or by the court, which tax is not subject to the rate limitations imposed by this Section but may be extended at a rate not to exceed .03% of the value of all taxable property within the district as equalized or assessed by the Department of Revenue.
Such tax may be extended at a rate in excess of .03% but not to exceed .05%, providing the question of levying such increase has first been submitted to the voters of such district at any regular election held in such district in accordance with the general election law and has been approved by a majority of such voters voting thereon.
The board shall cause the amount required to be raised by taxation in each year to be certified to the county clerk by the second Tuesday in September, as provided in Section 157 of the General Revenue Law of Illinois. All taxes so levied and certified shall be collected and enforced in the same manner and by the same officers as State and county taxes, and shall be paid over by the officer collecting those taxes to the treasurer of the sanitary district in the manner and at the time provided by the General Revenue Law of Illinois.
The treasurer shall, when the moneys of the district are deposited with any bank or savings and loan association, require that bank or savings and loan association to pay the same rates of interest for the moneys deposited as the bank or savings and loan association is accustomed to pay depositors under like circumstances, in the usual course of its business.
All interest so paid shall be placed in the general fund of the district, to be used as other moneys belonging to the district raised by general taxation.
(Source: P.A. 83-541.)

(70 ILCS 2405/12a) (from Ch. 42, par. 311a)
Sec. 12a. The board of trustees of any sanitary district organized under the provisions of this Act, shall designate one or more banks or savings and loan associations in which the funds and moneys of the sanitary district in the custody of the treasurer or custodian of such district may be kept. When a bank or savings and loan association has been designated as a depositary it shall continue as such until 10 days have elapsed after a new depository is designated and has qualified by furnishing the statements of resources and liabilities as is required by this Section. When a new depository is designated, the board of trustees shall notify the sureties of the treasurer or custodian of that fact, in writing, at least 5 days before the transfer of funds. The treasurer or custodian shall be discharged from responsibility for all such funds and moneys which he deposits in a depositary so designated while such funds and moneys are so deposited.
No bank or savings and loan association shall receive public funds as permitted by this Section, unless it has complied with the requirements established pursuant to Section 6 of "An Act relating to certain investments of public funds by public agencies", approved July 23, 1943, as now or hereafter amended.
(Source: P.A. 83-541.)

(70 ILCS 2405/12.1) (from Ch. 42, par. 311.1)
Sec. 12.1. The provisions of Sections 18-120, 18-125, and 18-130 of the Property Tax Code shall not apply to Section 12 of this Act unless within 30 days after the effective date of this amendatory Act of 1957 a petition is filed with the clerk of the board of trustees signed by not less than 5% of the registered voters of the district requesting the submission to a referendum of the following proposition:
"Shall the provisions of Sections 18-120, 18-125, and 18-130 of the Property Tax Code continue in effect in ....(name of sanitary district)?"
The Board of trustees shall certify the proposition to the proper election officials, who shall submit the proposition at an election in accordance with the general election law.
If a majority of voters voting on the proposition vote in favor of the proposition, then the provisions of Sections 18-120, 18-125, and 18-130 of the Property Tax Code shall remain in effect in such district. If the majority vote is against the proposition, then the board of trustees may levy taxes for corporate purposes at the maximum rate permitted in Section 12 of this Act.
(Source: P.A. 88-670, eff. 12-2-94.)

(70 ILCS 2405/13) (from Ch. 42, par. 312)
Sec. 13. Every such district is authorized to construct, maintain, alter and extend its sewers, channels, ditches and drains, as a proper use of highways along, upon, under and across any highway, street, alley or public ground in the state, but so as not to incommode the public use thereof, and the right and authority are hereby granted to any such district to construct, maintain and operate any conduit or conduits, main pipe or pipes, wholly or partially submerged, buried or otherwise, in, upon and along any of the lands owned by said state under any of the public waters therein; Provided, that the extent and location of the lands and waters so as to be used and appropriated by the Governor of said State of Illinois, upon application duly made to him asking for such approval: And provided further that the rights, permission and authority hereby granted shall be subject to all public rights of commerce and navigation, and to the authority of the United States in behalf of such public rights and also to the right of said State of Illinois to regulate and control fishing in said public waters.
(Source: Laws 1917, p. 396.)

(70 ILCS 2405/14) (from Ch. 42, par. 313)
Sec. 14. Whenever there shall be located within the bounds of any such sanitary district organized under the provisions of this act, any United States military post, reservation or station, or any naval station, the said board of trustees of such district are hereby authorized to enter into contracts or agreements with the War Department, or other proper authorities of the United States, permitting them to connect with any such conduit or conduits, main pipe or pipes, and discharge the drainage, sewage or other impure or contaminated liquids therein.
(Source: Laws 1917, p. 396.)

(70 ILCS 2405/15) (from Ch. 42, par. 314)
Sec. 15. Whenever the board of trustees of any sanitary district shall pass an ordinance for the making of any improvement which such district is authorized to make, the making of which will require that private property should be taken or damaged, such district may cause compensation therefor to be ascertained, and may condemn and acquire possession thereof in the same manner as nearly as may be as is provided for the exercise of the right of eminent domain under the Eminent Domain Act, as amended, except that (i) proceedings to ascertain the compensation to be paid for taking or damaging private property shall in all cases be instituted in the county where the property sought to be taken or damaged is situated, and (ii) all damages to property, whether determined by agreement or by final judgment of court, shall be paid prior to the payment of any other debt or obligation.
(Source: P.A. 96-328, eff. 8-11-09.)

(70 ILCS 2405/16) (from Ch. 42, par. 315)
Sec. 16. When, in making any improvements which any district is authorized by this Act to make, it shall be necessary to enter upon and take possession of any existing drains, sewers, sewer outlets, plants for the purification of sewage or water, or any other public property, or property held for public use, the board of trustees of such district shall have the power to do and may acquire the necessary right of way over any other property held for public use in the same manner as is herein provided for acquiring private property, and may enter upon, and use the same for the purposes aforesaid: Provided, the public use thereof shall not be unnecessarily interrupted or interfered with, and that the same shall be restored to its former usefulness as soon as possible.
(Source: Laws 1917, p. 396.)

(70 ILCS 2405/16.1) (from Ch. 42, par. 315.1)
Sec. 16.1. Any sanitary district created hereunder, after being authorized by an affirmative vote of the legal voters of the district at an election to be held as is hereinafter provided, may acquire, purchase or construct a waterworks, and thereafter operate, improve and extend the same, and pay the cost of such purchase, construction, improvement or extension by the issuance and sale of revenue bonds of the district, payable solely from the revenue to be derived from the operation of the waterworks.
(Source: Laws 1967, p. 950.)

(70 ILCS 2405/16.2) (from Ch. 42, par. 315.2)
Sec. 16.2. The trustees of such district, when petitioned so to do by not less than 10% of the legal voters of such district, shall certify the proposition of whether the district should acquire, purchase or construct, and thereafter operate, improve and extend a waterworks, or any one or more waterworks, and to pay the cost of such acquisition, purchase, construction, improvement or extension by the issuance and sale of revenue bonds of the district, payable solely from the revenue to be derived from the operation of the waterworks to the proper election officials who shall submit the question at an election in accordance with the general election law. Such election shall be governed by the provisions of this Act which relate to elections held to decide on the proposition of issuing bonds of the district. The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall the.... Sanitary District
acquire by purchase or construction,
and thereafter operate, improve or YES
extend a waterworks and pay the cost
thereof by the issuance and sale of -----------------------
revenue bonds of the district
payable solely from the revenues to NO
be derived from the operation of the
waterworks?
--------------------------------------------------------------
If it appears that a majority of the voters, voting on the proposition, have voted in favor thereof, then the trustees of the district are authorized to acquire by purchase or construction, and thereafter operate, improve or extend a waterworks, and to pay the cost of such acquisition, purchase or construction, improvement or extension by the issuance and sale of revenue bonds of the district payable solely from the revenue to be derived from the operation of the waterworks.
(Source: P.A. 81-1489.)

(70 ILCS 2405/16.3) (from Ch. 42, par. 315.3)
Sec. 16.3. The trustees of any district, having been authorized by an election held pursuant to the preceding Section, being desirous of exercising such authority, shall have an estimate made of the cost of the acquisition of the contemplated waterworks, and by ordinance shall provide for the issuance of revenue bonds. The ordinance shall set forth a brief description of the contemplated waterworks, the estimated cost of acquisition or construction thereof, the amount, rate of interest, time and place of payment, and other details in connection with the issuance of the bonds. The bonds shall bear interest at a rate not exceeding that permitted by "An Act to authorize public corporations to issue bonds, other evidences of indebtedness and tax anticipation warrants subject to interest rate limitations set forth therein", approved May 26, 1970, as amended, payable semi-annually, and shall be payable at such times and places not exceeding 20 years from their date as shall be prescribed in the ordinance providing for their issuance.
This ordinance may contain such covenants and restrictions upon the issuance of additional revenue bonds thereafter as may be deemed necessary or advisable for the assurance of payment of the bonds thereby authorized and as may be thereafter issued, and shall pledge the revenues derived from the operation of the waterworks for the purpose of paying all maintenance and operation costs, principal and interest on all bonds issued under the provisions of this Act, and for providing an adequate depreciation fund, which depreciation fund is hereby defined for the purposes of this Act to be for such replacements as may be necessary from time to time for the continued effective and efficient operation of the waterworks properties of such district, and such fund shall not be allowed to accumulate beyond a reasonable amount necessary for that purpose, the terms and provisions of which shall be incorporated in the ordinance authorizing the issuance of the bonds.
(Source: P.A. 83-591.)

(70 ILCS 2405/16.4) (from Ch. 42, par. 315.4)
Sec. 16.4. Any ordinance adopted pursuant to the preceding Section shall be published in a newspaper published and having a general circulation in the district undertaking the project or, if there is no such newspaper, it shall be posted in at least 3 of the most public places in the district. The publication or posting of the ordinance shall be accompanied by a notice of (1) the specific number of voters required to sign a petition requesting that the question of acquiring, constructing, purchasing, improving or extending the waterworks, and the issuance of revenue bonds to be submitted to the electors; (2) the time in which such petition must be filed; and (3) the date of the prospective referendum. The clerk of the district shall provide a petition form to any individual requesting one.
If no petition for an election is filed with the Clerk of the district within 30 days after such publication or posting, then, at the expiration of 30 days, the ordinance shall be in effect. If, however, within the period of 30 days a petition is filed with the clerk, signed by voters of the district numbering 10% or more of the registered voters within the district, asking that the question of acquiring, constructing, purchasing, improving or extending the waterworks, and the issuance of revenue bonds therefor, as provided in the ordinance, be submitted to the electors of the district, the trustees shall certify such question to the proper election officials, who shall submit the question at an election in accordance with the general election law to decide whether the project and issuance of bonds of the district, as set forth in the ordinance, should be approved.
If it appears that a majority of the votes cast on the question are in favor thereof, the ordinance takes effect. But if a majority of the votes cast on the question are unfavorable, the trustees shall proceed no further and the ordinance does not take effect.
(Source: P.A. 87-767.)

(70 ILCS 2405/16.5a) (from Ch. 42, par. 315.5a)
Sec. 16.5a. Whenever the trustees of a district have been authorized by the affirmative vote of the legal voters of the district to acquire by purchase or construction and thereafter operate, improve or extend waterworks, as provided in this Act, the cost of the purchase or construction of waterworks and the cost of making further improvements and extensions thereto may be paid from the proceeds to be received from the sale of revenue bonds which may not constitute an indebtedness of the district and shall be payable solely and only from the revenues to be derived from the operation of the waterworks of the district or from assessments to be levied against property which will be benefited, or both, determined by the board of trustees. If revenue bonds are to be issued under this Section for the purpose of paying the cost of improving or extending waterworks, the procedure for the issuance of those bonds and the rights, duties, powers and authority of the board of trustees of the district shall be the same as is provided in this Act for the issuance of revenue bonds for the purchase or construction of waterworks by a sanitary district. It shall constitute no objection to any special assessment that the improvement for which the special assessment is levied is situated partly outside the limits of such sanitary district but no special assessment may be made upon property situated outside of such sanitary district and no property may be assessed more than it will be benefited by the improvement for which the assessment is levied or more than its proportionate share of the cost of such improvement. Where the board of trustees determines to issue revenue bonds provided for such waterworks such bonds shall be issued in such amounts as may be necessary to provide sufficient funds to pay all costs of acquisition, including engineering, legal, and other expenses, together with interest to a date 6 months subsequent to the estimated date of completion. Bonds issued for such waterworks are negotiable instruments. They shall be executed by the president and by the district clerk and shall be sealed with the corporate seal of the district. In case any of the officers whose signatures appear on the bonds, or coupons attached thereto, ceases to hold his office before delivery of the bonds, his signature nevertheless shall be valid and sufficient for all purposes the same as if he had remained in office until the delivery of the bonds. The bonds shall be sold in such manner as the trustees shall determine except that, if issued to bear interest at the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, the bonds shall be sold for not less than par and accrued interest, and except that the selling price of bonds bearing less than the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, shall be such that the interest cost to the district of the money received from the bond sale shall not exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, computed to maturity according to standard tables of bond values. The proceedings for making, levying, collecting and enforcing of any special assessment levied under this Section the letting of contracts, performance of the work and all other matters pertaining to the construction and making of the improvement shall be the same, as nearly as may be, as is prescribed in Division 2 of Article 9 of the Illinois Municipal Code, approved May 29, 1961, as now or hereafter amended. Whenever in that Division 2 "city council" or "board of local improvements" are used, the term applies to the board of trustees under this Act, "mayor" or "president of the board of local improvement" applies to the president of the board of trustees constituted by this Act, and any terms applying to the city or its officers in that Article apply to the sanitary district under this Act and its officers.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-4.)

(70 ILCS 2405/16.6) (from Ch. 42, par. 315.6)
Sec. 16.6. Revenue bonds issued hereunder shall be payable solely from the revenue derived from the operation of the waterworks properties maintained and operated by said district. These bonds shall not in any event constitute an indebtedness of the district within the meaning of any constitutional or statutory limitation. It shall be plainly stated on the face of each bond that the bond has been issued under this Act and that it does not constitute an indebtedness of the district within the meaning of any constitutional or statutory limitation.
(Source: Laws 1967, p. 950.)

(70 ILCS 2405/16.7) (from Ch. 42, par. 315.7)
Sec. 16.7. Any holder of any bond or bonds issued under this Act, or of any of the coupons appertaining thereto, may by a civil action, mandamus, injunction or other proceeding, enforce and compel the performance of all duties required by Section 16.1 to 16.12, inclusive, of this Act, including the making and collection of sufficient rates for the specified purposes provided by such Sections and the proper application of the income therefrom.
(Source: P.A. 83-345.)

(70 ILCS 2405/16.8) (from Ch. 42, par. 315.8)
Sec. 16.8. Any district issuing revenue bonds as provided by this Act shall charge rates for all services performed by the waterworks properties of the district, sufficient at all times to pay the cost of operation and maintenance, to provide an adequate depreciation fund, and to pay the principal of and interest upon all revenue bonds issued for such waterworks.
(Source: Laws 1967, p. 950.)

(70 ILCS 2405/16.9) (from Ch. 42, par. 315.9)
Sec. 16.9. The trustees of the sanitary district may acquire, by purchase or contract with an individual, corporation or municipality, a waterworks sufficient for the needs of the inhabitants of the district. In the event that the trustees are unable to agree with any person, corporation or municipality upon the terms under which it may acquire such a waterworks under this Act, then the right to obtain such waterworks may be acquired by condemnation in a circuit court by proceedings in the manner as near as may be as is provided for the exercise of the right of eminent domain under the Eminent Domain Act. The compensation or rates to be paid for such waterworks and the manner of payment shall be determined by the judgment of the court wherein such proceedings take place.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 2405/16.10) (from Ch. 42, par. 315.10)
Sec. 16.10. For the purpose of purchasing any waterworks under this Act or for the purpose of purchasing any property necessary therefor, the district has the right of eminent domain as provided by the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 2405/16.11) (from Ch. 42, par. 315.11)
Sec. 16.11. Whenever a district owns and operates a waterworks, whether purchased or constructed under this Act, and desires to construct improvements or extensions thereto, it may issue revenue bonds under this Act to pay for that construction. The procedure for that issuance, including the fixing of rates and the computation of the amount thereof, shall be the same as is provided in this Act for the issuance of bonds for the purchase or construction of a waterworks by a sanitary district.
(Source: Laws 1967, p. 950.)

(70 ILCS 2405/16.12) (from Ch. 42, par. 315.12)
Sec. 16.12. Any district issuing revenue bonds under this Act of a waterworks shall install and maintain a proper system of accounts, showing the amount of revenue received and its application. At least once a year the district shall have the accounts properly audited by a competent auditor. The report of that audit shall be open for inspection at all proper times to any taxpayer, user, or any holder of bonds issued under this Act, or to anyone acting for and on behalf of the taxpayer, user, or bondholder. The treasurer of the district shall be custodian and ex-officio collector of the funds derived from income received from a waterworks purchased or constructed under the provisions of this Act. He shall give proper bond for the faithful discharge of his duties as such custodian, and this bond shall be fixed and approved by the trustees.
All of the funds received as income from a waterworks purchased or constructed in whole or in part under the provisions of this Act, and all of the funds received from the sale of revenue bonds shall be kept separate and apart from the other funds of the district.
(Source: Laws 1967, p. 950.)

(70 ILCS 2405/17) (from Ch. 42, par. 316)
Sec. 17. Any district formed hereunder shall have the right to permit territory lying outside its limits whether within any other sanitary district or not to drain into and use any channel or drain made by it, upon such payments, terms and conditions as may be mutually agreed upon, and any district formed hereunder is hereby given full power and authority to contract for the right to use any drain or channel which may be made by any other sanitary district, upon such terms as may be mutually agreed upon, and to raise the money called for by any such contract in the same way and to the same extent as such district is authorized to raise money for any other corporate purposes.
(Source: Laws 1917, p. 396.)

(70 ILCS 2405/17.1) (from Ch. 42, par. 316.1)
Sec. 17.1. Acquiring district or municipal treatment works.
(a) After incorporation, any district organized under this Act may, in accordance with this Act and an intergovernmental agreement with the sanitary district being acquired or the municipality from whom the treatment works and lines are to be acquired, acquire the territory, treatment works, lines, appurtenances, and other property of (i) any sanitary district organized under this Act, the Sanitary District Act of 1907, the North Shore Water Reclamation District Act, the Sanitary District Act of 1936, or the Metro-East Sanitary District Act of 1974 or (ii) any municipality whose treatment works were established under the Illinois Municipal Code or the Municipal Wastewater Disposal Zones Act, regardless of whether that district or municipality is contiguous to the acquiring sanitary district. The distance between the sanitary district being acquired or municipality and the acquiring sanitary district, however, as measured between the points on their corporate boundaries that are nearest to each other, shall not exceed 20 miles. In the case of a municipality, only that property used by the municipality for transport, treatment, and discharge of wastewater and for disposal of sewage sludge shall be transferred to the acquiring sanitary district.
(b) The board of trustees of the sanitary district being acquired, or the corporate authorities of a municipality whose treatment works is being acquired, shall, jointly with the board of trustees of the acquiring sanitary district, petition the circuit court of the county containing all or the larger portion of the sanitary district being acquired or the municipality to permit the acquisition. The petition shall show the following:
(1) The reason for the acquisition.
(2) That there are no debts of the sanitary district

being acquired or municipality outstanding, or that there are sufficient funds on hand or available to satisfy those debts.

(3) That no contract or federal or State permit or

grant will be impaired by the acquisition.

(4) That all assets and responsibilities of the

sanitary district being acquired or municipality, as they relate to wastewater treatment, have been properly assigned to the acquiring sanitary district.

(5) That the acquiring sanitary district will pay any

court costs incurred in connection with the petition.

(6) The boundaries of the acquired sanitary district

or municipality as of the date of the petition.

(c) Upon adequate notice, including appropriate notice to the Illinois Environmental Protection Agency, the circuit court shall hold a hearing to determine whether there is good cause for the acquisition by the acquiring district and whether the allegations of the petition are true. If the court finds that there is good cause and that the allegations are true, it shall order the acquisition to proceed. If the court finds that there is not good cause for the acquisition or that the allegations of the petition are not true, the court shall dismiss the petition. In either event, the costs shall be taxed against the acquiring sanitary district. The order shall be final. Separate or joint appeals may be taken by any party affected by the order as in other civil cases.
(d) If the court orders the acquisition contemplated in the petition, there shall be no further appointments of trustees if the acquired agency is a sanitary district. The trustees of the acquired sanitary district acting at the time of the order shall close up the business affairs of the sanitary district and make the necessary conveyances of title to the sanitary district property in accordance with the intergovernmental agreement between the acquiring and acquired sanitary districts. In the case of a municipality, the governing body of the municipality shall make the necessary conveyances of title to municipal property to the acquiring sanitary district in accordance with the intergovernmental agreement between the municipality and the acquiring sanitary district. The acquiring sanitary district's ordinances take effect in the acquired territory upon entry of the order.
(e) The acquisition of any sanitary district by another sanitary district or the acquisition of a treatment works from a municipality by another sanitary district shall not affect the obligation of any bonds issued or contracts entered into by the acquired sanitary district or the municipality, nor invalidate the levy, extension, or collection of any taxes or special assessments upon a property in the acquired sanitary district, but all those bonds and contracts shall be discharged. The general obligation indebtedness of the acquired sanitary district shall be paid from the proceeds of continuing taxes and special assessments as provided in this Act.
All money remaining after the business affairs of the acquired sanitary district or acquired treatment works of the municipality have been closed up and all debts and obligations of the entities paid shall be paid to the acquiring sanitary district in accordance with the intergovernmental agreement between the parties.
(f) The board of trustees of the acquiring sanitary district required to provide sewer service under this Act may levy and collect, for that purpose, a tax on the taxable property within that district. The aggregate amount of the tax shall be as provided in this Act.
(g) Any intergovernmental agreement entered into by the parties under this Section shall provide for the imposition or continuance of a user charge system in accordance with the acquiring district's ordinance, the Illinois Environmental Protection Act, and the federal Clean Water Act.
(h) All courts shall take judicial notice of the acquisition of the sanitary district being acquired or municipal treatment works by the acquiring sanitary district.
(Source: P.A. 99-669, eff. 7-29-16.)

(70 ILCS 2405/17.2)
Sec. 17.2. Acquisition of privately owned treatment works.
(a) After incorporation, any district organized under this Act may, in accordance with this Act, acquire by purchase or condemnation the territory, treatment works, lines, appurtenances, water treatment works, storage tanks, water lines, and other property of a privately owned public sewer and water utility treatment works that is not located within any other sanitary district, regardless of whether the area serviced by the treatment works is contiguous to the acquiring sanitary district. If, at the time of acquisition, the treatment works is located within a municipality, then the treatment works may not be acquired by the sanitary district without the consent of that municipality. The distance between the treatment works being acquired and the acquiring sanitary district, as measured from the point of discharge of the treatment works and the corporate boundary of the acquiring sanitary district at its nearest point, shall be within 15 miles and shall be located in the sanitary district's facility planning area (FPA).
(b) The acquisition of the treatment works by a sanitary district shall not affect the obligation of any bonds issued in the sanitary district or in the territory serviced by the treatment works or invalidate the levy, extension, or collection of any taxes or special assessments within the sanitary district.
(c) The acquiring sanitary district may acquire by eminent domain, within or outside its boundaries, easements necessary to connect the treatment works to the sanitary district's sewers or plants.
(d) The sanitary district may pass all necessary ordinances to regulate the connections to and use of the sewer or water system of the treatment works, including the establishment of a user fee for the area serviced by the treatment works, and may enforce those ordinances against all users of the acquired system, within or outside its boundaries. The sanitary district may own, operate, expand, and improve the private treatment works in accordance with the provisions of this Act.
(e) The grant of powers set forth in this Section are a restatement of existing law.
(Source: P.A. 93-839, eff. 7-30-04.)

(70 ILCS 2405/18) (from Ch. 42, par. 317)
Sec. 18. (a) The board of trustees of any such sanitary district may prevent the pollution of any waters from which a water supply may be obtained by any city, town or village within the district, and may appoint and support a sufficient police force, the members of which may have and exercise police powers over the territory within such drainage district, and over the territory included within a radius of 15 miles from the intake of any such water supply in any such waters, for the purpose of preventing the pollution of the waters, and any interference with any of the property of such sanitary district. Such police officers when acting within the limits of any such city, town or village, shall act in aid of the regular police force thereof, and are subject to the direction of its chief of police, city or village marshals or other head thereof. However, in so doing, they shall not be prevented or hindered from executing the orders and authority of the board of trustees of such sanitary district. Before compelling a change in any method of disposal of sewage so as to prevent the pollution of any water, the board of trustees of such district shall first have provided means to prevent the pollution of the water from sewage or refuse originating from their own sanitary districts.
(b) Where any such sanitary district has constructed a sewage disposal plant and the board of trustees of such district finds that it will promote the public health, comfort or convenience, the board may build and maintain a dam or dams or other structures in any river or stream flowing in or through such district at any point or points within the boundaries of such district or within 3 miles outside the boundaries thereof so as to regulate or control the flow of the waters of such river or stream and the tributaries thereof, but shall not take or damage private property without making just compensation as provided for the exercise of the right of eminent domain under the Eminent Domain Act.
(c) After the construction of such sewage disposal plant, if the board finds that it will promote the public health, comfort or convenience, such board of trustees may by whatever means necessary, remove debris, refuse and other objectionable matter from, keep clean and wholesome, and dredge, dam, deepen or otherwise improve the channel, bed or banks of any such river or stream, or any portion thereof, within the boundaries of any such sanitary district or within 3 miles outside the boundaries thereof.
(d) After the construction of such sewage disposal plant, if the board finds that it will promote the prevention of pollution of waters of the State, such board of trustees may adopt ordinances or rules and regulations, prohibiting or regulating the discharge to sewers of inadmissible wastes or substances toxic to biological wastewater treatment processes. Inadmissible wastes include those which create a fire or explosion hazard in the sewer or treatment works; those which will impair the hydraulic capacity of sewer systems; and those which in any quantity, create a hazard to people, sewer systems, treatment processes, or receiving waters. Substances that may be toxic to wastewater treatment processes include copper, chromium, lead, zinc, arsenic and nickel and any poisonous compounds such as cyanide or radioactive wastes which pass through wastewater treatment plants in hazardous concentrations and menace users of the receiving waters. Such ordinances or rules and regulations shall be effective throughout the sanitary district, in the incorporated areas as well as the unincorporated areas and all public sewers therein.
(e) The board of trustees of any sanitary district organized under this Act is authorized to apply to the circuit court for injunctive relief or mandamus when, in the opinion of the board of trustees, such relief is necessary to prevent the pollution of any waters from which a water supply may be obtained by any municipality within the district.
(f) The sanitary district shall have the power and authority to prevent the pollution of any waters, as defined in Section 26 of this Act, from which a water supply may be obtained by any city, town or village. The sanitary district, acting through the chief administrative officer of such sanitary district, shall have the power to commence an action or proceeding in the circuit court in and for the county in which the district is located for the purpose of having the pollution stopped and prevented either by mandamus or injunction. The court shall specify a time, not exceeding 20 days after the service of the copy of the petition, in which the party complained of must answer the petition, and in the meantime, the party be restrained. In case of default in answer or after answer, the court shall immediately inquire into the facts and circumstances of the case and enter an appropriate order in respect to the matters complained of. An appeal may be taken in the same manner and with the same effect as appeals are taken in other actions for mandamus or injunction.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 2405/19) (from Ch. 42, par. 317a)
Sec. 19. Construction of drains, sewers, and laterals; assessments. The Board of Trustees shall have the power to build and construct and to defray the cost and expenses of the construction of drains, sewers, or laterals, or drains and sewers and laterals and other necessary adjuncts thereto, including pumps and pumping stations, made by it in the execution or in furtherance of the powers heretofore granted to such sanitary district by special assessment or by general taxation or partly by special assessment and partly by general taxation, as they shall by ordinance prescribe. It shall constitute no objection to any special assessment that the improvement for which the same is levied is partly outside the limits of such sanitary district, nor shall it constitute an objection to confirmation of a special assessment as to any property outside the district at the time of confirmation of the assessment roll if that property will be contiguous to the district and served upon the completion of the project, and in no case shall any property be assessed more than it will be benefited by the improvement for which the assessment is levied. The procedure in making improvements by special assessment shall be the same as nearly as may be as is prescribed in Article 9 and Division 87 of Article 11 of the "Illinois Municipal Code," as heretofore and hereafter amended. The functions and duties of the "City Council", the "Council", the "Board of Trustees" and the "Board of Local Improvements" under said Code shall be assumed and discharged by the Board of Trustees of the Sanitary district; and the duties of the officers designated in said places in the Illinois Municipal Code as mayor of the city or president of the village or incorporated town or president of the Board of Local Improvements, shall be assumed and discharged by the President of the Board of Trustees of the Sanitary district. Likewise, the duties of other municipal officers designated in said Code shall be performed by similar officers of the sanitary district.
(Source: P.A. 90-194, eff. 1-1-98.)

(70 ILCS 2405/19.1) (from Ch. 42, par. 317a.1)
Sec. 19.1. Special service areas.
(a) A sanitary district organized under this Act may provide special services limited to the construction, maintenance, alteration, and extension of the district's drains, sewers, laterals, and other necessary adjuncts, including pumps and pumping stations, in any special service area within the district. The district may levy a tax to provide those special services or to provide for the payment of debt incurred to provide those special services in accordance with this Act.
(b) The manner of providing special services and of levying the tax authorized by subsection (a) shall be as provided in this Section.
(c) "Special Service Area" means a contiguous area within a district in which special governmental services are provided in addition to those services provided generally throughout the district, the cost of those special services to be paid from revenues collected from taxes levied or imposed upon property within that area. Territory is contiguous for purposes of this Section even though certain completely surrounded portions of the territory are excluded from the special service area. A district may create a special service area within a municipality or municipalities when the municipality or municipalities consent to the creation of the special service area. A district may create a special service area within the unincorporated area of a county when the county consents to the creation of the special service area.
(d) The corporate authorities of the district shall be the governing body of the special service area.
(e) Taxes may be levied or imposed by the district in the special service area at a rate or amount of tax sufficient to produce revenues required to provide the special services. Before the first levy of taxes in the special service area, notice shall be given and hearing shall be held under the provisions of subsections (f) and (g). For purposes of this subsection the notice shall include:
(1) the time and place of hearing;
(2) the boundaries of the area by legal description

and by street location, where possible;

(3) a notification that all interested persons,

including all persons owning taxable real property located within the special service area, will be given an opportunity to be heard at the hearing regarding the tax levy and an opportunity to file objections to the amount of the tax levy if the tax is a tax upon their property; and

(4) the maximum rate of taxes to be extended in any

year and may include a maximum number of years the taxes will be levied.

After the first levy, taxes may be extended against the special service area for the services specified without additional hearings, provided the taxes shall not exceed the rate specified in the notice and, if a maximum number of years is specified in the notice, the taxes shall not be extended for a longer period. Tax rates may be increased and the period specified may be extended, provided notice is given and new public hearings are held in accordance with subsections (f) and (g).
(f) Before or within 60 days after the adoption of the ordinance proposing the establishment of a special service area, the district shall fix a time and a place for a public hearing. Notice of the hearing shall be given by publication and mailing. Notice by publication shall be given by publication at least once not less than 15 days before the hearing in a newspaper of general circulation within the district. Notice by mailing shall be given by depositing the notice in the United States mails addressed to the person or persons in whose name the general taxes for the last preceding year were paid on each lot, block, tract or parcel of land lying within the special service area. The notice shall be mailed not less than 10 days before the time set for the public hearing. In the event taxes for the last preceding year were not paid, the notice shall be sent to the person last listed on the tax rolls before that year as the owner of the property.
(g) At the public hearing any interested person, including all persons owning taxable real property located within the proposed special service area, may file with the district clerk written objections to and may be heard orally in respect to any issues embodied in the notice. The district shall hear and determine all protests and objections at the hearing, and the hearing may be adjourned to another date without further notice other than a motion to be entered upon the minutes fixing the time and place of its adjournment. At the public hearing or at the first regular meeting of the corporate authorities thereafter, the district may delete area from the special service area, except that the special service area must still be a contiguous area as provided in subsection (c).
(h) Bonds secured by the full faith and credit of the area included in the special service area may be issued for providing the special services. Bonds, when so issued, shall be retired by the levy of taxes, in addition to the taxes specified in subsection (e), against all of the taxable real property included in the area as provided in the ordinance authorizing the issuance of the bonds or by the imposition of another tax within the special service area. The county clerk shall annually extend taxes against all of the taxable property situated in the county and contained in the special service area in amounts sufficient to pay maturing principal and interest of such bonds without limitation as to rate or amount and in addition to and in excess of any taxes that may now or hereafter be authorized to be levied by the district. Before the issuance of such bonds, notice shall be given and a hearing shall be held under the provisions of subsections (f) and (g). For purposes of this subsection a notice shall include:
(1) the time and place of hearing;
(2) the boundaries of the area by legal description

and by street location, where possible;

(3) a notification that all interested persons,

including all persons owning taxable real property located within the special service area, will be given an opportunity to be heard at the hearing regarding the issuance of such bonds and an opportunity to file objections to the issuance of such bonds; and

(4) the maximum amount of bonds proposed to be

issued, the maximum period of time over which the bonds shall be retired, and the maximum interest rate the bonds shall bear.

The question of the creation of a special service area, the levy or imposition of a tax in the special service area, and the issuance of bonds for providing special services may all be considered together at one hearing.
Any bonds issued shall not exceed the number of bonds, the interest rate, and the period of extension set forth in the notice, unless an additional hearing is held. No bonds issued under this Section shall be regarded as indebtedness of the district for the purpose of any limitation imposed by any law.
(i) Boundaries of a special service area may be enlarged, but only after hearing and notice as provided in subsections (f) and (g), the notice to be served in the original area of the special service area and in any areas proposed to be added to the special service area, except where the property being added represents less than 5% of the assessed valuation of the entire original area, as determined by the clerk of the county wherein the land is located, then the notice by mailing requirement of subsection (f) shall be limited only to the area to be added and not to the original special service area. The property added to the area shall be subject to all taxes levied therein after that property becomes a part of the area and shall become additional security for bonded indebtedness outstanding at the time the property is added to the area.
(j) If a petition signed by at least 51% of the electors residing within the special service area and by at least 51% of the owners of record of the land included within the boundaries of the special service area is filed with the district clerk within 60 days following the final adjournment of the public hearing objecting to the creation of the special service district, the enlargement thereof, the levy or imposition of a tax or the issuance of bonds for the provision of special services to the area, or to a proposed increase in the tax rate, no such district may be created or enlarged, no such tax may be levied or imposed nor the rate increased, or no such bonds may be issued. The subject matter of the petition shall not be proposed relative to any signatories of the petition within the next 2 years. Each resident of the special service area registered to vote at the time of the public hearing held with regard to the special service area shall be considered an elector. Each person in whose name legal title to land included within the boundaries of the special service area is held according to the records of the county wherein the land is located shall be considered an owner of record. Owners of record shall be determined at the time of the public hearing held with regard to a special service area. Land owned in the name of a land trust, corporation, estate, or partnership shall be considered to have a single owner of record.
(k) Any territory located within the boundaries of any special service area organized under this Section may become disconnected from the area in the manner provided in this subsection. A majority of the resident electors and a majority of the record owners of land in the territory sought to be disconnected from the area may sign a petition. The petition shall be addressed to the circuit court and shall contain a definite description of the boundaries of such territory and recite as a fact that, as of the date the petition is filed, such territory was not, is not, and is not intended by the corporate authority which created the special service area to be either benefited or served by any work or services either then existing or then authorized by the special service area, and that such territory constitutes less than 1 1/2% of the special service area's total equalized assessed valuation.
Upon the filing of the petition, the court shall set the petition for public hearing within 60 days after the date of the filing of the petition. The court shall give at least 45 days notice of the hearing by publishing notice of the hearing once in a newspaper having a general circulation within the special service area from which the territory is sought to be disconnected. The notice (1) shall refer to the petition filed with the court, (2) shall describe the territory proposed to be disconnected, (3) shall indicate the prayer of the petition and the date, time and place at which the public hearing will be held and (4) shall further indicate that the corporate authority which created the special service area and any persons residing in or owning property in the territory involved or in the special service area from which such territory is sought to be disconnected shall have an opportunity to be heard on the prayer of the petition. Notice of the filing of the petition, the substance of which shall be as prescribed for the published notice, shall also be mailed to the presiding officer of the corporate authority from which the territory is sought to be disconnected.
The public hearing may be continued from time to time by the court. After the public hearing and having heard all persons desiring to be heard, including such corporate authority and all persons residing in or owning property in the territory involved or in the special service area from which such territory is sought to be disconnected, if the court finds that all the allegations of the petition are true, the court shall grant the prayer of the petition and shall enter an order disconnecting the territory from the special service area, which order shall be entered at length in the records of the court, and the clerk of the court shall file a certified copy of the order with the clerk of the district which created the special service area from which such territory has been disconnected. If the court finds that the allegations contained in the petition are not true, then the court shall enter an order dismissing the petition.
Any disconnected territory shall cease to be subject to any taxes levied under this Section and shall not be security for any future bonded indebtedness. When the amount of any taxes levied by a special service area is cancelled due to disconnection of territory, the court may, in the same disconnection proceeding, distribute the cancelled amount upon the other property in the area assessed, in such manner as the court finds just and equitable, not exceeding, however, the amount by which such property will benefit from the special service.
(l) If a property tax is levied, the tax shall be extended by the county clerk in the special service area in the manner provided by the Property Tax Code based on assessed values as established under that Code. In that case, the district shall file a certified copy of the ordinance creating the special service area, including an accurate map of the area, with the county clerk. The corporate authorities of the district are authorized to levy taxes in the special service area for the same year in which the ordinance and map are filed with the county clerk. In addition, the corporate authorities shall file a certified copy of each ordinance levying taxes in the special service area on or before the third Tuesday of September of each year and shall file a certified copy of any ordinance authorizing the issuance of bonds and providing for a property tax levy in that ordinance by December 31 of the year of the first levy.
Instead of or in addition to such property tax, a special tax may be levied and extended within the special service area on any other basis that provides a rational relationship between the amount of the tax levied against each lot, block, tract and parcel of land in the special service area and the special service benefit rendered; a special tax roll shall be prepared containing: (1) an explanation of the method of spreading the special tax, (2) a list of lots, blocks, tracts and parcels of land in the special service area and (3) the amount assessed against each. The special tax roll shall be included in the ordinance establishing the special service area or in an amendment thereto, and shall be filed with the county clerk for use in extending the tax.
(m) An ordinance establishing a special service area shall not take effect until a certified copy of the ordinance, containing a description of the territory of the area, is filed for record in the office of the recorder in each county in which any part of the area is located.
(Source: P.A. 90-697, eff. 8-7-98.)

(70 ILCS 2405/20) (from Ch. 42, par. 317b)
Sec. 20. When any special assessment is made under this Act, the ordinance authorizing such assessment may provide that the entire assessment and each individual assessment be divided into annual installments, not more than twenty in number. In all cases such division shall be made so that all installments shall be equal in amount, except that all fractional amounts shall be added to the first installment so as to leave the remaining installments of the aggregate equal in amount and each a multiple of one hundred dollars. The said several installments shall bear interest at a rate not to exceed that permitted for public corporation bonds under "An Act to authorize public corporations to issue bonds, other evidences of indebtedness and tax anticipation warrants subject to interest rate limitations set forth therein", approved May 26, 1970, as now or hereafter amended, except that for the purposes of this Section, "the time the contract is made" shall mean the date of adoption of the original ordinance authorizing the assessment; both principal and interest shall be payable, collected and enforced as they shall become due in the manner provided for the levy, payment, collection and enforcement of such assessments and interest, as provided in Article 9 and Division 87 of Article 11 of the "Illinois Municipal Code," as heretofore and hereafter amended.
(Source: P.A. 83-1525.)

(70 ILCS 2405/21) (from Ch. 42, par. 317c)
Sec. 21. Whenever any ordinance providing for any improvement shall in pursuance of authority conferred in this Act provide for the payment of the same, either in whole or in part, by special assessment, said Board of Trustees may issue bonds to anticipate the collection of the second and succeeding installments of said assessments payable only out of such assessment when collected and bearing interest at the same rate as provided upon the installments of such assessments. Said bonds shall be issued and subject to call and retirement in the same manner as provided in Article 9 and Division 87 of Article 11 of the "Illinois Municipal Code," as heretofore and hereafter amended.
(Source: Laws 1963, p. 872.)

(70 ILCS 2405/21a) (from Ch. 42, par. 317c.1)
Sec. 21a. Any sanitary district having any undistributed or unclaimed money received from the making of any local improvement paid for wholly or in part by special assessment, after complying with all the provisions for the distribution of such rebates or refunds as prescribed in Division 2 of Article 9 of the "Illinois Municipal Code", approved May 29, 1961, as amended, may dispose of such unclaimed rebates or refunds as is prescribed by Sections 9-1-5 through 9-1-14, inclusive, of the "Illinois Municipal Code", approved May 29, 1961, as amended.
(Source: Laws 1963, p. 2896.)

(70 ILCS 2405/22) (from Ch. 42, par. 317d)
Sec. 22. Whenever the board of trustees of any sanitary district organized under this Act shall pass an ordinance for the making of any improvement authorized by this Act and shall provide that the same shall be paid for by special assessment, as provided in Section 19 of this Act, as amended, the making of which will require the taking or damaging of property, the proceeding for the taking, or damaging of property and for making just compensation therefor shall be described in Article 9 and Division 87 of Article 11 of the Illinois Municipal Code, as heretofore and hereafter amended.
(Source: Laws 1963, p. 872.)

(70 ILCS 2405/22a) (from Ch. 42, par. 317d.1)
Sec. 22a. The Board of Trustees may provide by ordinance for the levy, in addition to the taxes now authorized by law, and in addition to the amount authorized to be levied for corporate purposes, as provided by Section 12 of this Act, of a direct annual tax not exceeding .05 per cent of the value, as equalized or assessed by the Department of Revenue of the State of Illinois, of all taxable property in such sanitary district. The fund arising therefrom shall be known as a public benefit fund and shall be used solely for the purpose of paying that portion of the several amounts assessed against the district for public benefit as well as paying any such amounts as may be assessed for public benefit under any ordinance that may be adopted by the Board of Trustees.
The foregoing limitation upon tax rate may be increased or decreased according to the referendum provisions of the General Revenue Law of Illinois.
(Source: P.A. 81-1509.)

(70 ILCS 2405/22a.1) (from Ch. 42, par. 317d.2)
Sec. 22a.1. Alternative special assessment procedure. As an alternative to using the procedure prescribed by Division 2 of Article 9 and Division 87 of Article 11 of the Illinois Municipal Code, as now or hereafter amended, for making local improvements by special assessment or special taxation as provided in Section 19 of this Act, any sanitary district organized under this Act shall have the power to make local improvements by special assessment or special taxation in accordance with the procedure set forth in Sections 22a.1 through 22a.55 of this Act. The use of this alternative procedure is not mandatory, but shall be at the sole discretion of the board of trustees of the district. The procedure under the Illinois Municipal Code and the procedure under this Act shall not be combined, and the provisions of the Illinois Municipal Code shall not be applicable to any such alternative proceeding under this Act, except that the procedure under this Act may be used in conjunction with the following provisions of the Illinois Municipal Code, as now or hereafter amended: Sections 9-2-3, 9-2-4, 9-2-9, 9-2-12, 9-2-45, 9-2-47, 9-2-74 and 9-2-113 relating to federal grants, federal defense projects and governmental aid and assistance, Sections 9-2-14 through 9-2-37 and 9-2-49 through 9-2-51 relating to the taking of property, Sections 9-2-66 through 9-2-71 relating to liens, Sections 9-2-81 through 9-2-98 relating to the collection of special assessments and Sections 9-2-120 through 9-2-137 relating to bonds. When such procedures are combined the committee of local improvements created under this Act may perform all acts to be performed by the board of local improvements under the Illinois Municipal Code.
(Source: P.A. 85-1137.)

(70 ILCS 2405/22a.2) (from Ch. 42, par. 317d.3)
Sec. 22a.2. Appointed committee of local improvements. The board of any district may appoint a committee of local improvements consisting of the members of the board of trustees. The board's right to raise or lower the compensation of any committee member on account of any other office or employment shall not be restricted on account of such person's committee membership. The committee shall elect one member as chairman, one member as vice chairman and from within or outside its membership a clerk and such other assistant clerks or officers as the committee may determine to be appropriate. The board shall provide by resolution for compensation not to exceed $15 per day for each member of the committee while performing his or her duties as a member of the committee.
(Source: P.A. 85-1137.)

(70 ILCS 2405/22a.3) (from Ch. 42, par. 317d.4)
Sec. 22a.3. Ordinance authorizing improvements. When any district provides by ordinance for the making of any local improvement, it shall prescribe by the same ordinance whether the improvement shall be made by special assessment or special taxation of benefited property, by general taxation, by special assessment of benefited property and by general taxation or by special taxation of benefited property and by general taxation.
(Source: P.A. 85-1137.)

(70 ILCS 2405/22a.4) (from Ch. 42, par. 317d.5)
Sec. 22a.4. Restriction on passage of ordinance and abandonment of proposed improvement. No ordinance for any local improvement, to be paid wholly or in part by special assessment or special taxation, shall be considered or passed by the board of any district unless the ordinance is first recommended by the committee of local improvements; provided, however, that after the ordinance for any local improvement has been adopted by the board and before the same is confirmed in court, the board may by ordinance abandon any portion of the proposed improvement without further action by or hearing before the committee.
(Source: P.A. 85-1137.)

(70 ILCS 2405/22a.5) (from Ch. 42, par. 317d.6)
Sec. 22a.5. Estimate of cost and first resolution. All ordinances for local improvements to be paid for wholly or in part by special assessment or special taxation shall originate with the committee of local improvements to whom petitions for any local improvement may be addressed, but the committee may originate a scheme for any such local improvement with or without a petition, and in either case the validity of any subsequent resolution, ordinance or proceeding shall not depend upon the validity or authenticity of any such petition. The committee may request the board's engineer to prepare preliminary plans and specifications for the proposed improvement together with an estimate of the cost of the improvement (omitting land to be acquired), itemized to the satisfaction of the committee and certified by the engineer's signature to be an estimate which does not exceed the probable cost of the proposed improvement, including the lawful expenses attending the improvement. Upon presentation of such preliminary plans and specifications and the estimate of cost, the committee may adopt a resolution describing the proposed improvement and scheduling a public hearing before the committee to consider whether such scheme shall be recommended to the board. The resolution may provide that the plans and specifications for the proposed improvement be made part of the resolution by reference to plans and specifications on file in the office of the district's engineer or to plans and specifications adopted or published by the State of Illinois or any political subdivision or agency thereof. Whenever the proposed improvement requires that private or public property be taken or damaged, the resolution shall describe the property proposed to be taken or damaged for that purpose. The committee shall also fix in the resolution a place, day and time for a public hearing thereon. The hearing shall not be less than 10 days after the adoption of the resolution.
Notice of the time and place of the public hearing shall be sent by mail directed to the person or entity shown by the County Collector's current warrant book to be the party in whose name the general real estate taxes were last assessed on each lot, block, tract or parcel of land fronting on the proposed improvement. Such notices shall be mailed not less than 5 days prior to the time set for the public hearing and shall be mailed to each such party at the address shown for such party in the County Collector's current warrant book. The notices shall contain the substance of the resolution adopted by the committee, the date when an estimate is required by this Act, the estimate of the cost of the proposed improvement, and a notification that the extent, nature, kind, character and (when an estimate is required by the Act) the estimated cost of the proposed improvement may be changed by the committee at the public hearing thereon. If upon the hearing the committee deems the proposed improvement desirable, it shall adopt a resolution and prepare and submit an ordinance therefor to the board.
In the event that a local improvement is to be constructed with the assistance of any agency of the federal government or other governmental agency, the committee's resolutions shall set forth that fact, and the estimate of cost shall set forth and indicate the estimated amount of assistance to be so provided.
(Source: P.A. 85-1137.)

(70 ILCS 2405/22a.6) (from Ch. 42, par. 317d.7)
Sec. 22a.6. Public hearing and second resolution. At the time and place fixed in the specified notice for the public hearing, the committee of local improvements shall meet and hear the representations of any person desiring to be heard on the subject of the necessity for the proposed improvement, the nature thereof or the cost as estimated. The district's engineer may revise the plans, specifications or estimate of cost at any time prior to the committee's adoption of a resolution recommending passage of an ordinance as hereinafter set forth. The committee may adopt a second or further resolution abandoning the proposed scheme or adhering thereto, or changing, altering or modifying the extent, nature, kind, character and estimated cost, provided the change does not increase the estimated cost of the improvement to exceed 20% of the estimate set forth in the mailed notice of the public hearing without a further public hearing pursuant to a new mailed notice given in like manner as the first. Thereupon, if the proposed improvement is not abandoned, the committee shall have an ordinance prepared therefor to be submitted to the board. This ordinance shall prescribe the nature, character, locality and description of the improvement and shall provide whether the improvement shall be made wholly or in part by special assessment or special taxation of benefited property and may provide that plans and specifications for the proposed improvement be made part of the ordinance by reference to plans and specifications on file in the office of the district's engineer or to plans and specifications adopted or published by the State of Illinois or any political subdivision or agency thereof. If the improvement is to be paid in part only by special assessment or special taxation, the ordinance shall so state. If the improvement requires the taking or damaging of property, the ordinance shall so state, and the proceedings for making just compensation therefor shall be as described in Sections 9-2-14 through 9-2-37 of the Illinois Municipal Code, as now or hereafter amended.
(Source: P.A. 85-1137.)

(70 ILCS 2405/22a.7) (from Ch. 42, par. 317d.8)
Sec. 22a.7. Recommendation by committee. Accompanying any ordinance for a local improvement presented by the committee of local improvements to the board shall be a recommendation of such improvement by the committee signed by a least a majority of the members thereof, together with an estimate of the cost of the improvement, including the cost of engineering services, as originally contemplated or as changed, altered or modified at the public hearing, itemized so far as the committee deems necessary and signed by the board's engineer. The recommendation by the committee shall be prima facie evidence that all the preliminary requirements of the law have been complied with. If a variance is shown on the proceedings in the court, it shall not affect the validity of the proceeding unless the court deems the variance willful and substantial.
In the event the improvement is to be constructed with assistance from any agency of the federal government or other governmental agency, the estimate of cost shall state this fact and shall set forth the estimated amount that is to be provided by the agency of the federal government or other governmental agency.
The person appointed to make the assessments as provided hereinafter shall make a true and impartial assessment upon the petitioning district and the property benefited by such improvement of that portion of the estimated cost that is within the benefits exclusive of the amount to be provided by the agency of the federal government or other governmental agency.
(Source: P.A. 85-1137.)

(70 ILCS 2405/22a.8) (from Ch. 42, par. 317d.9)
Sec. 22a.8. Publication of ordinance. Upon the presentation to the board of the proposed ordinance, together with the required recommendation and estimate, if the estimate of costs exceeds the sum of $500,000, exclusive of the amount to be paid for land to be taken or damaged, the ordinance shall be published in the usual way, in full, with the recommendation and estimate, at least 10 days before any action is taken thereon by the board. Whenever any plat, plan, specification, profile or drawing is a part of the ordinance or attached thereto as a part thereof or is referred to by the ordinance, it is not necessary to publish that plat, plan, specification, profile or drawing in connection with the publication of the ordinance. Publication shall be in a newspaper having general circulation within the district.
(Source: P.A. 85-1137.)

(70 ILCS 2405/22a.9) (from Ch. 42, par. 317d.10)
Sec. 22a.9. Special tax. When the ordinance under which a local improvement is ordered provides that the improvement shall be made wholly or in part by special taxation of benefited property, that special tax shall be levied, assessed and collected, as nearly as may be, in the manner provided in the Sections of this Act providing for the mode of making, assessing and collecting special assessments. No special tax shall be levied or assessed upon any property to pay for any local improvement in an amount in excess of the special benefit which the property will receive from the improvement. The ordinance shall not be deemed conclusive of the benefit, but the question of the benefit and of the amount of the special tax shall be subject to the review and determination of the court, and shall be tried in the same manner as in proceedings by special assessment.
(Source: P.A. 85-1137.)

(70 ILCS 2405/22a.10) (from Ch. 42, par. 317d.11)
Sec. 22a.10. Special assessment. When the ordinance under which a local improvement is ordered to be made contains no provisions for the condemnation of private property therefor and provides that the improvement shall be wholly or in part paid for by special assessment, the proceedings for the making of that assessment shall be as provided in the following Sections.
(Source: P.A. 85-1137.)

(70 ILCS 2405/22a.11) (from Ch. 42, par. 317d.12)
Sec. 22a.11. Petition and jurisdiction of courts. Upon the passage of any ordinance for a local improvement the district, by and through an attorney employed for that purpose, shall file a petition in the circuit court in the county where the affected territory lies, or if the district is situated in more than one county and the proposed improvement lies in more than one county, then in the circuit court in the county in which the major part of the territory to be affected thereby is situated, in the name of the district, requesting that steps be taken to levy a special assessment for the improvement in accordance with the provision of that ordinance. There shall be attached to or filed with this petition a copy of the ordinance, certified by the clerk under the corporate seal, and also a copy of the recommendation of the committee of local improvements and of the estimate of cost as approved by the board. The failure to file any of these copies shall not affect the jurisdiction of the court to proceed in the cause and to act upon the petition, but if it appears in any such cause that the copies have not been attached to or filed with the petition before the filing of the assessment roll therein, then, upon motion of any objector for that purpose on or before appearance day in the cause, such copies shall be so filed. The several circuit courts of this State have jurisdiction of any proceeding under this Act.
(Source: P.A. 85-1137.)

(70 ILCS 2405/22a.12) (from Ch. 42, par. 317d.13)
Sec. 22a.12. Appointment of assessing officer. Upon or before the filing of such a petition, some resident of the district appointed by the chairman of the committee of local improvements shall make a true and impartial assessment of the cost of the specified improvement upon the petitioning district and the property benefited by the improvement. This officer need not file an oath, and his appointment need not be confirmed by the court.
(Source: P.A. 85-1137.)

(70 ILCS 2405/22a.13) (from Ch. 42, par. 317d.14)
Sec. 22a.13. Apportionment of cost. The officer specified in Section 22a.12 shall estimate what portion of the total cost of such improvement will be of benefit to the public and what proportion thereof will be of benefit to the property to be benefited, and he shall apportion the total cost between the district and that property so that each will bear its relative equitable proportion. Having found these amounts, such officer shall apportion and assess the amount so found to be of benefit to the property upon the several lots, blocks, tracts and parcels of land in the proportion in which they will be severally benefited by the improvement. No lot, block, tract or parcel of land shall be assessed a greater amount than it will be actually benefited. When the proposed improvement is for the construction of a sewer, it is the duty of such officer to investigate and report the district which will be benefited by the proposed sewer, describing the district by boundaries.
Where the improvement is to be constructed with aid from any agency of the federal government, or other governmental agency, the proportion of the total cost of the improvement to be raised by the district in addition to such aid shall be the amount allocated between public benefits and benefits of the property affected as above provided.
(Source: P.A. 85-1137.)

(70 ILCS 2405/22a.14) (from Ch. 42, par. 317d.15)
Sec. 22a.14. Determination of benefit to private property owners by assessing officer. In determining the benefit to be received by private property owners as a result of a proposed improvement, the assessing officer, in his or her discretion, may take into account any one or more of the following elements and assign a weight to each: front footage, lot area, lot depth, assessed valuation, number of buildable sites, zoning, highest and best use, acreage, health benefits or a mandate from any governmental agency or a certification from the district's engineer as to the need to construct or install the proposed improvement in order to comply with any existing applicable legislation.
(Source: P.A. 85-1137.)

(70 ILCS 2405/22a.15) (from Ch. 42, par. 317d.16)
Sec. 22a.15. Description of property assessed. In levying any special assessment or special tax, each lot, block, tract or parcel of land shall be assessed separately in the same manner as upon assessment for general taxation, except that several lots or parts of land, owned and improved or listed in the warrant book as one parcel may be assessed as one parcel. However, this requirement shall not apply to the property of railroad companies or the right of way and franchise of street railway companies. Such property and right of way and franchise may be described in any manner sufficient to reasonably identify the property intended to be assessed.
(Source: P.A. 85-1137.)

(70 ILCS 2405/22a.16) (from Ch. 42, par. 317d.17)
Sec. 22a.16. Assessment roll, notice and affidavit of compliance. The assessment roll shall contain (1) a list of all the lots, blocks, tracts and parcels of land assessed for the proposed improvement, (2) the amount assessed against each, (3) the name of the person or entity shown by the county collector's current warrant book to be the party in whose name general real estate taxes were last assessed on each such lot, block, tract or parcel and (4) the address, if any, for such person or entity as shown on such current warrant book. In case of an assessment in installments the amount of each installment shall also be stated. The officer making the roll shall certify under oath that he believes that the amounts assessed against the public and each parcel of property are just and equitable and do not exceed the benefit which in each case will be derived from the improvements and that no lot, block, tract or parcel of land has been assessed more than its proportionate share of the cost of the improvement.
Notice shall be given of the nature of the improvement, of the pendency of the proceeding, of the time and place of filing the petition therefor, of the time and place of filing the assessment roll therein, and of the time and place at which application will be made for confirmation of the assessment, the same to be not less than 15 days after the mailing of such notices. The notices shall be sent by mail postpaid to each of the specified persons or entities in whose names general real estate taxes were last assessed at the addresses as shown in the assessment roll, but no such notice need be mailed to any such person or entity whose address is not so shown.
The notice shall state the amount assessed against the specific property on account of which the notice is sent, the total amount of the cost of the improvement and the total amount assessed as benefits upon the public.
Where the improvement is to be constructed with aid furnished by any agency of the federal government or other governmental agency, the notice shall set forth the estimated amount of aid to be so furnished.
An affidavit shall be filed before the final hearing showing a compliance with the requirements of this Section and also showing that either the officer making the specified return or some one acting under his direction made a careful examination of the collector's current warrant book and that the report correctly states the persons and addresses as thereby ascertained. This report and affidavit shall be conclusive evidence, for the purpose of this proceeding, of the correctness of the assessment roll in these particulars. In case the affidavit is found in any respect wilfully false, the person making it is guilty of perjury and upon conviction thereof shall be punished according to the laws of this State.
(Source: P.A. 85-1137.)

(70 ILCS 2405/22a.17) (from Ch. 42, par. 317d.18)
Sec. 22a.17. Installments and interest. The ordinance provided for in this Act may provide that the aggregate amounts assessed in each individual assessment shall be divided into annual installments not more than 10 in number. Such division shall be made so that all installments shall be equal in amount except that any fractional amount shall be added to the first installment. The first installment together with interest thereon and on the unpaid balance of the assessment shall be due and payable on first January 2nd after the date of the first voucher issued on account of the work, and successive installments and interest shall be due on each January 2nd thereafter until the assessment is paid. The district shall file with the clerk of the circuit court in which such assessment was confirmed a certificate signed by its clerk or assistant clerk of the date of the issuance of the first voucher within 30 days after the issuance thereof. All installments shall bear interest until paid at a rate specified in the ordinance, which shall not exceed the greater of 9% per annum or 125% of the rate for the most recent date shown in the 20 G.O. Bonds Index or average municipal bond yields as published in the most recent edition of The Bond Buyer, published in New York, New York, at the time the ordinance is passed. Interest on assessments shall begin to run from 30 days after the date of the first voucher issued on account of construction work done, and all accrued interest shall be payable with each successive annual installment. In all cases the district's collector, whenever payment is made on any installment, shall collect interest on the entire unpaid balance of the assessment up to the date of such payment whether the payment be made at or after maturity. Any person may at any time pay the whole assessment against any lot, piece or parcel of land or any installment thereof with interest up to the date of the payment.
(Source: P.A. 85-1137.)

(70 ILCS 2405/22a.18) (from Ch. 42, par. 317d.19)
Sec. 22a.18. Notice by publication. Petitioner, in addition to other required notices, shall publish a notice at least twice, not more than 30 nor less than 15 days in advance of the time at which confirmation of the specified assessment is to be sought, in a newspaper having a general circulation within the district. The notice may be substantially as follows:

(70 ILCS 2405/22a.19) (from Ch. 42, par. 317d.20)
Sec. 22a.19. Objections. Any person interested in any real estate to be affected by an assessment may appear and file objections to the report by the time mentioned in the notice or within such further time as the court may allow.
As to all lots, blocks, tracts and parcels of land to the assessment of which objections are not filed within the specified time or such other time as may be ordered by the court, default may be entered, and the assessment may be confirmed by the court notwithstanding the fact that objections may be pending and undisposed of as to other property. Such order of partial confirmation shall be final and appealable with respect to the property as to which the assessment is confirmed.
It shall be no objection to confirmation of the assessment roll that some or all of the lots, blocks, tracts, and parcels of land of the assessment lie outside the then existing corporate boundaries of the district at the time confirmation is sought, provided that at the commencement of the project a portion of the project area is included in or contiguous to existing district boundaries, and at the completion of the project, all of the lots, blocks, tracts, and parcels of land not within the corporate boundaries of the district at the commencement of the project are served within the meaning of Section 23.5 of this Act, and provided further that persons interested in such real estate may assert any other objection they may have in connection with the special assessment project, including without limitation that the property is assessed more than it is benefitted by the improvement or that there is no benefit at all to their property. Where any of the properties contained in a special assessment project lie outside of, but contiguous to, the corporate boundaries of the sanitary district, the Committee of Local Improvements may not commence the project without receiving a written petition requesting the project signed by at least a majority of the affected landowners, their agents, or assigns.
(Source: P.A. 90-194, eff. 1-1-98.)

(70 ILCS 2405/22a.20) (from Ch. 42, par. 317d.21)
Sec. 22a.20. Review of assessment roll by the court. Upon written objections or motions for that purpose the court in which the specified proceeding is pending may inquire in a summary way whether the officer making the report has omitted any property benefited and whether or not the assessment as made and returned is an equitable and just distribution of the cost of the improvement, first, between the public and the property, and second, among the parcels of property assessed. The court has the power on such application being made to revise and correct the assessments levied, to change or modify the distribution of the total cost between the public and property benefited, to change the manner of distribution among the parcels of private property and to strike out of the roll of awards by the commissioners filed in the case the amount or amounts shown as compensation for property which property has been theretofore donated by any person or persons for the making of the proposed improvement so as to produce a just and equitable assessment, considering the nature of the property assessed and its capacity for immediate use of the improvement when completed.
The court may either make such corrections or changes, or determine in general the manner in which the corrections or changes shall be made and refer the assessment roll to the officer making the assessment or the district's attorney for revision, correction or alteration in such manner as the court may determine. The determination of the court as to the correctness of the distribution of the cost of the improvement between the public and the property to be assessed is appealable as in other civil cases.
(Source: P.A. 85-1137.)

(70 ILCS 2405/22a.21) (from Ch. 42, par. 317d.22)
Sec. 22a.21. Hearing of legal objections. On the application of the petitioner at any time after the return day the court may set down all objections, except the objection that the property of the objector will not be benefited to the amount assessed against it, and that it is assessed more than its proportionate share of the cost of the improvement, for a hearing at a time to be fixed by the court. Upon this hearing the court shall determine all questions relating to the sufficiency of the proceedings, the distribution of the cost of the improvement between the public and the property, and of the benefits between the different parcels of property assessed, together with all other questions arising in that proceeding, with the exception specified, and shall thereupon enter an order in accordance with the conclusions it reaches. But this order shall not be a final disposition of any of those questions for the purpose of appeal unless the objectors waive further controversy as to the remaining question upon the record.
(Source: P.A. 85-1137.)

(70 ILCS 2405/22a.22) (from Ch. 42, par. 317d.23)
Sec. 22a.22. Trial by jury. If it is objected on the part of any property assessed for such an improvement that it will not be benefited thereby to the amount assessed thereon and that it is assessed more than its proportionate share of the cost of the improvement, and a jury is expressly demanded in the written objection filed with respect to such property, the court shall impanel a jury to try that issue as to that property. As to any property as to which the written objection fails to demand a jury, the court shall try that issue as to such property without a jury. Unless otherwise ordered by the court, all such objections in which a jury is demanded shall be tried and disposed of before a single jury. The assessment roll, as returned by the officer who made it or as revised and corrected by the court on the hearing of the legal objections, shall be prima facie evidence of the correctness of the amount assessed against each objecting owner but shall not be counted as the testimony of any witness or witnesses in the cause. That assessment roll may be submitted to the jury and may be taken into the jury room by the jury when it retires to deliberate on its verdict. Either party may introduce such other evidence as may bear upon that issue or issues. The hearing shall be conducted as in other civil cases. If it appears that the property of any objector is assessed more than it will be benefited by the specified improvement or more than its proportionate share of the cost of the improvement, the jury or court shall so find, and it shall also find the amount for which that property ought to be assessed, and judgment shall be rendered accordingly.
(Source: P.A. 85-1137.)

(70 ILCS 2405/22a.23) (from Ch. 42, par. 317d.24)
Sec. 22a.23. Distribution of deficiency and new notice. Wherever on a hearing by the court or before a jury the amount of any assessment is reduced or canceled so that there is a deficiency in the total amount remaining assessed in the proceeding, the court may in the same proceeding distribute this deficiency upon the other property assessed or upon the district on account of public benefit in such manner as the court finds just and equitable. In case any portion of this deficiency is charged against such property not represented in court, a new notice of the same nature as the original notice shall be given in like manner as the original notice to show the cause why the assessment as thus increased should not be confirmed. The owners of or parties interested in such property have the right to object in the same form and with the same effect as in case of the original assessment, and the court has the same power to dispose thereof.
(Source: P.A. 85-1137.)

(70 ILCS 2405/22a.24) (from Ch. 42, par. 317d.25)
Sec. 22a.24. Precedence for trial. The hearing in all cases arising under this Act shall have precedence over all other cases in any court where they are brought except criminal cases or other cases in which the public is a moving party.
(Source: P.A. 85-1137.)

(70 ILCS 2405/22a.25) (from Ch. 42, par. 317d.26)
Sec. 22a.25. Modification by court or abandonment of proposed improvements. The court before which any such proceedings may be pending may modify, alter, change, annul or confirm any assessment returned as specified in addition to the authority already conferred upon it and may take all such proceedings and make all such orders as may be necessary to the improvement according to the principles of this Act and may from time to time continue the application for that purpose as to the whole or any part of the premises.
After an ordinance for any local improvement has been filed in court and before or after the court has entered its final judgment thereupon, but before any contract for the work has been entered into, the board may abandon all or any portion of the proposed improvement by filing with the court a petition supported by an ordinance adopted by the board, which need not be preceded by any action or resolution of the committee. Upon the filing of such petition the court shall order the adjustment of the assessment roll according to the changes requested in the petition.
(Source: P.A. 85-1137.)

(70 ILCS 2405/22a.26) (from Ch. 42, par. 317d.27)
Sec. 22a.26. Acquisition of lands as prerequisite to special assessment. No special assessment or special tax shall be levied for any local improvement until the land necessary therefor has been acquired and is in possession of the district except in cases where proceedings to acquire such land have begun and have proceeded to judgment.
(Source: P.A. 85-1137.)

(70 ILCS 2405/22a.27) (from Ch. 42, par. 317d.28)
Sec. 22a.27. Prior improvement of same kind as objection. It is no objection to the legality of any local improvement that a similar improvement has been previously made in the same locality if the ordinance therefor is recommended by the committee of local improvements as provided in this Act. But nothing contained in this Act shall interfere with any defense in this proceeding relating to the benefits received therefrom.
(Source: P.A. 85-1137.)

(70 ILCS 2405/22a.28) (from Ch. 42, par. 317d.29)
Sec. 22a.28. Judgment on installment assessments. In case of a special assessment or a special tax levied to be paid by installments under the provisions of this Act the order of confirmation that is entered upon the return of the assessment roll shall apply to all of the installments thereof and may be entered in one order.
(Source: P.A. 85-1137.)

(70 ILCS 2405/22a.29) (from Ch. 42, par. 317d.30)
Sec. 22a.29. Effect of judgment. The judgments of the court shall be final as to all the issues involved, and the proceedings in the specified cause shall be subject to review by appeal as hereinafter provided and not otherwise. However, by mutual consent of the district and the affected property owner or owners such a judgment may be vacated or modified notwithstanding the expiration of 30 days from the rendition of the judgment except as hereinafter provided.
Such judgment shall have the effect of several judgments as to each tract or parcel of land assessed, and no appeal from any such judgment shall invalidate or delay the judgments except as to the property concerning which the appeal is taken.
Such judgment shall be a lien on behalf of the district making an improvement, for the payment of which the special tax or special assessment is levied, on the property assessed from the date upon which a certified copy of said judgment and assessment roll is recorded in the office of the recorder of deeds of each county in which any part of the property is located, to the same extent and of equal force and validity as a lien for the general taxes until the judgment is paid or the property against which any such judgment is entered is sold to pay the judgment.
Nothing in this Section shall interfere with the right of the petitioner to dismiss its proceedings and for that purpose to vacate such a judgment at its election at any time before commencing the actual collection of the assessment. The court in which the judgment is rendered shall enter an order vacating or annulling the judgment of confirmation on motion of petitioner entered at any time after the expiration of 30 days from the rendition of that judgment or confirmation upon a showing by petitioner that no contract was let or entered into for the making of the specified improvement within the time fixed by law for the letting of the contract, that the making of the improvement under the original proceeding was never commenced or that the making of the improvement under the prior proceedings was abandoned by petitioner. No judgment entered in such a proceeding so dismissed and vacated shall be a bar to another like or different improvement. However, after the contract for the work has been entered into or the improvement bonds have been issued, no judgment shall be vacated or modified or any petition dismissed after the expiration of 30 days from the rendition of the judgment, nor the collection of the assessment be in any way stayed or delayed by the board or any officer of the district without the written consent of the contractor and any and all bondholders.
Subject to the provisions of Sections 9-2-66 through 9-2-71 of the Illinois Municipal Code, as now or hereafter amended, the district or its assignee may file a complaint to foreclose the lien in the same manner that foreclosures are permitted by law in case of delinquent general taxes. However, no forfeiture of the property shall be required as a prerequisite to such foreclosure.
(Source: P.A. 85-1137.)

(70 ILCS 2405/22a.30) (from Ch. 42, par. 317d.31)
Sec. 22a.30. Validity of special tax for accepted work and new ordinance. No special assessment or special tax shall be held invalid because levied for work already done if it appears that the work was done under a contract which has been duly let and entered into pursuant to an ordinance providing that such an improvement should be constructed and paid for by special assessment or special tax and that the work was done under the direction of the committee of local improvements and has been accepted by that committee. It shall not be a valid objection to the confirmation of this new assessment that the original ordinance has been declared invalid or that the improvement as actually constructed does not conform to the description thereof as set forth in the original special assessment ordinance if the improvement so constructed is accepted by the committee. The provisions of this Section shall apply whenever the prior ordinance is held insufficient or otherwise defective, invalid or void so that the collection of the special assessment or special tax therein provided for becomes impossible. In every such case when such an improvement has been so constructed and accepted and the proceedings for the confirmation and collection of the special assessment or special tax are thus rendered unavailing, the board shall pass a new ordinance for the making and collection of a new special assessment or special tax, and this new ordinance need not be initiated by the committee.
(Source: P.A. 85-1137.)

(70 ILCS 2405/22a.31) (from Ch. 42, par. 317d.32)
Sec. 22a.31. Supplemental assessments, rebates and new hearing in case of deficiency. At any time after the bids have been received pursuant to the provisions of this Act, if it appears to the satisfaction of the committee of local improvements that the first assessment is insufficient to pay the contract price or the bonds or vouchers issued or to be issued in payment of the contract price, together with the amount required to pay the accruing interest thereon, the committee shall make and file an estimate of the amount of the deficiency. Thereupon a second or supplemental assessment for the estimated deficiency of the cost of the work and interest may be made in the same manner as nearly as may be as in the first assessment and so on until sufficient money has been realized to pay for the improvement and the interest. Alternatively, the district's board may, pursuant to a new ordinance which need not be initiated by the committee, file a petition with the court to assess all or any part of the deficiency against the district on account of public benefit whereupon the court shall enter judgment in accordance with the petition. It shall be no objection to the supplemental assessment that the prior assessment has been levied, adjudicated and collected.
If too large a sum is raised at any time, the excess shall be abated in accordance with Section 22a.48 of this Act. If the estimated deficiency exceeds 20% of the original estimate, no contract shall be awarded until a public hearing has been held on the supplemental proceeding in like manner as in the original proceedings unless the board files a petition to assess the entire deficiency against the district on account of the public benefit as above provided. More than one supplemental assessment may be levied to meet a deficiency.
The petitioner, in case it so elects, may dismiss the petition and vacate the judgment of confirmation at any time after the judgment of confirmation is rendered and begin new proceedings for the same or a different improvement as provided in Section 22a.29.
(Source: P.A. 85-1137.)

(70 ILCS 2405/22a.32) (from Ch. 42, par. 317d.33)
Sec. 22a.32. New assessment against delinquents. If from any cause any district fails to collect the whole or any portion of any special assessment or special tax which may be levied, which is not canceled or set aside by the order of any court, for any public improvement authorized to be made and paid for by special assessment or a special tax, the board, at any time within 5 years after the confirmation of the original assessment, may direct a new assessment to be made upon the delinquent property for the amount of the deficiency and interest thereon from the date of the original assessment, which assessment shall be made as nearly as may be in the same manner as is prescribed in this Act for the first assessment. In all cases where partial payments have been made on such former assessments, they shall be credited or allowed on the new assessment to the property for which they were made so that the assessment shall be equal and impartial in its results. If this new assessment proves insufficient, either in whole or in part, the board, at any time within the specified period of 5 years, may order a third new assessment to be levied in the same manner and for the same purpose. It shall constitute no legal objection to any new assessment that the property may have changed hands or been encumbered subsequent to the date of the original assessment.
(Source: P.A. 85-1137.)

(70 ILCS 2405/22a.33) (from Ch. 42, par. 317d.34)
Sec. 22a.33. Certification of roll. Within 10 working days after the filing of the report of the amount and date of the first voucher issued on account of work done, as provided in Section 22a.17 of this Act, the clerk of the court in which such judgment is rendered shall certify the assessment roll and judgment to the district's collector, who may be any person designated by the board from time to time to serve as such collector, or, if there has been an appeal taken on any part of the judgment, he shall certify such part of the judgment as is not included in that appeal. This certification shall be filed by the collector in his office. With the assessment roll and judgment the clerk of the designated court shall also issue a warrant for the collection of the assessment. The court has the power to recall such warrants as to all or any of the property affected at any time before payment or sale in case the proceedings are abandoned by the petitioner or the judgment is vacated or modified in a material respect as hereinbefore provided, but not otherwise. In case the assessment roll has been abated and the judgment reduced in accordance with the provisions of Section 22a.48, the clerk of the designated court, within 10 working days thereafter, shall certify the order of reduction or the roll as so reduced or recast, under the directions of the court, to the district's collector and shall issue a warrant for the collection of the assessment as so reduced or recast.
(Source: P.A. 85-1137.)

(70 ILCS 2405/22a.34) (from Ch. 42, par. 317d.35)
Sec. 22a.34. Payment in advance for land taken and credit. Whenever any warrant is issued by the clerk of the court in which the judgment of confirmation is rendered, for the collection of any special assessment specified in Section 22a.33, that warrant shall not authorize the collection of any assessment levied against the district for and on account of public benefits, but the clerk shall likewise certify the assessment roll and judgment to the collector of the district upon being requested so to do by that officer. The several and respective installments of the amounts that may be assessed against the district for and on account of public benefits and confirmed by the court, shall be paid out by the district treasurer out of any money arising from the collection of the direct annual tax provided for in Section 22a of this Act and out of any other money in his hands that may be used for that purpose whenever he is authorized and directed so to do by the board. Any such district may pay for any land to be taken or damaged in the making of any local improvement specified in Section 9-2-19 of the Illinois Municipal Code, as now or hereafter amended, before any such assessment or any installment thereof becomes due, and when the same becomes due, the amount so paid shall be credited upon the assessment against the district so paying in advance.
(Source: P.A. 85-1137.)

(70 ILCS 2405/22a.35) (from Ch. 42, par. 317d.36)
Sec. 22a.35. Warrant to collector. If an appeal is taken on any part of such judgment and if the board elects to proceed with the improvement notwithstanding such an appeal, as provided for in Section 22a.41 of this Act, the clerk shall certify the appealed portion from time to time in the manner provided in Sections 22a.33 and 22a.34 as the judgment is rendered thereon, and the warrant accompanying this certificate in each case shall be authority for the collection of so much of the assessment as is included in the portion of the roll thereto attached.
The warrant in all cases of assessment under this Act shall contain a copy of the certificate of the judgment describing the lots, blocks, tracts and parcels of land assessed so far as they are contained in the portion of the roll so certified and shall state the respective amounts assessed on each lot, block, tract or parcel of land and shall be delivered to the district's collector. The collector having a warrant for any assessment levied to be paid by installments may receive any or all of the installments of that assessment, but if he receives only a part of the installments, then he shall receive them in their numerical order.
(Source: P.A. 85-1137.)

(70 ILCS 2405/22a.36) (from Ch. 42, par. 317d.37)
Sec. 22a.36. Collector's notice. The collector receiving such a warrant shall give notice thereof within 30 days by publishing a notice at least twice in a newspaper having a general circulation within the district. This notice may be substantially in the following form:

(70 ILCS 2405/22a.37) (from Ch. 42, par. 317d.38)
Sec. 22a.37. Collector's demand. The collector into whose possession the warrant comes as far as practicable shall mail a notice to all persons whose names appear on the assessment roll at the addresses shown thereon, informing them of the special assessment and requesting payment thereof. A collector's omission to mail such notice shall not affect the validity of the special assessment or the right of the district to apply for and obtain a judgment thereon. The collector shall maintain accurate records of payments received on assessments.
(Source: P.A. 85-1137.)

(70 ILCS 2405/22a.38) (from Ch. 42, par. 317d.39)
Sec. 22a.38. Contracts payable from assessments and claims limited to funds collected. Except as otherwise provided in Section 9-2-113 of the Illinois Municipal Code, as now or hereafter amended, no person obtaining contracts from the district and agreeing to be paid out of special assessments or special taxes has any claim or lien upon the district in any event except from the collection of special assessments or special taxes made or to be made for the work contracted for. However, the district shall cause collections and payments to be made with all reasonable diligence. If it appears that such an assessment or tax cannot be levied or collected, the district nevertheless is not in any way liable to a contractor in case of failure to collect the assessment or tax, but, so far as it can legally do so, with all reasonable diligence, it shall cause a valid assessment or assessments, or special taxes, to be levied and collected to defray the cost of the work until all contractors or bond holders are fully paid. Any contractor is entitled to the summary relief of mandamus or injunction to enforce the provisions of this Section.
The district treasurer shall keep a separate account of each special assessment and of the money received thereunder.
(Source: P.A. 85-1137.)

(70 ILCS 2405/22a.39) (from Ch. 42, par. 317d.40)
Sec. 22a.39. Letting contracts and performance of work by municipality. Except as otherwise provided in Section 9-2-113 of the Illinois Municipal Code, as now or hereafter amended, any work or other public improvement, to be paid for in whole or in part by special assessment or special taxation, when the expense thereof will exceed $10,000, shall be constructed by contract let to the lowest responsible bidder in the manner prescribed in this Act.
In case of any work which it is estimated will not cost more than $10,000, if, before or after receiving bids, it appears to the committee of local improvements that the work can be performed better and cheaper by the district, the committee may perform that work and employ or contract for the necessary help or contractor without the necessity of obtaining bids therefor.
(Source: P.A. 85-1137.)

(70 ILCS 2405/22a.40) (from Ch. 42, par. 317d.41)
Sec. 22a.40. Assessment roll in case of alternate specification. Except as otherwise provided in Section 9-2-113 of the Illinois Municipal Code, as now or hereafter amended, if the ordinance provides for alternate specifications for the kind, nature, character and description of a proposed improvement or the materials to be used in its construction and more than one estimate has been prepared, the engineer shall make his estimate based upon the highest estimate of the cost of the proposed improvement.
(Source: P.A. 85-1137.)

(70 ILCS 2405/22a.41) (from Ch. 42, par. 317d.42)
Sec. 22a.41. Manner and time of letting of contracts. Except as otherwise provided in Section 9-2-113 of the Illinois Municipal Code, as now or hereafter amended, within 6 months after judgment of confirmation of any special assessment or special tax levied in pursuant of this Act has been entered, if there is no appeal perfected, or other stay of proceedings by a court having jurisdiction, or in case the judgment for the condemnation of any property for any such improvement, or the judgment of confirmation as to any property is appealed from, then, if the petitioner files in the cause a written election to proceed with the work, notwithstanding the appeal, or other stay, steps shall be taken to let the contract for the work in the manner provided in this Act. If the judgment of condemnation or of confirmation of the special tax or special assessment levied for the work is appealed from, or stayed by a supersedeas or other order of a court having jurisdiction, and the petitioner files no such election, then the steps provided in this Act for the letting of the contract for the work shall be taken within 6 months after the final determination of the appeal or the determination of the stay unless the proceeding is abandoned as provided in this Act.
(Source: P.A. 85-1137.)

(70 ILCS 2405/22a.42) (from Ch. 42, par. 317d.43)
Sec. 22a.42. Notice for letting contracts and bids. Except as otherwise provided in Section 9-2-113 of the Illinois Municipal Code, as now or hereafter amended, notice shall be given by the committee of local improvements that bids will be received for the construction of such an improvement, either as a whole or in such sections as the committee shall specify in its notice, in accordance with the ordinance therefor. This notice shall state the time of opening of the bids, and shall further state where the specifications for the improvement are to be found, and whether the contracts are to be paid in cash, vouchers or bonds, and if in vouchers or bonds, then the rate of interest the vouchers or bonds shall draw. The notice shall be published at least twice, not more than 30 nor less than 15 days in advance of the opening of the bids, in one or more newspapers designated by the committee with a general circulation within the district.
Proposals or bids may be made either for the work as a whole or for specified sections thereof if permitted by the specifications which are part of the ordinance. All proposals or bids offered shall be accompanied by a bid bond satisfactory to the committee. These proposals or bids shall be delivered to the committee, and at the time and place fixed in the specified notice the committee's engineer or his delegate shall examine and publicly declare the proposals or bids.
(Source: P.A. 85-1137.)

(70 ILCS 2405/22a.43) (from Ch. 42, par. 317d.44)
Sec. 22a.43. Bond of contractor and suit on bond. Except as otherwise provided in Section 9-2-113 of the Illinois Municipal Code, as now or hereafter amended, the successful bidder for the construction of such an improvement shall be required to enter into a performance and labor and materials bond in a sum equal to 100% of the amount of his bid with sureties to be approved by the committee. This bond shall be filed with the district's clerk and shall be deemed to contain the provisions set forth in Section 1 of "An Act in relation to bonds of contractors entering into contracts for public construction", approved June 20, 1931, as now or hereafter amended. When entering into the contract for the construction of an improvement the bond shall provide that the contractor shall well and faithfully perform and execute the work in all respects according to the complete and detailed specifications, and full and complete drawings, profiles, and models therefor, and according to the time and terms and conditions of the contract, and also that the contractor shall promptly pay all debts incurred by him in the prosecution of the work, including those for labor and materials furnished.
Suit may be brought on the bond in case of default or failure to pay these debts promptly by and in the name of the district for all damages sustained either by the district or by any person interested, or for the damages sustained by the district and all parties in interest or by any beneficiary or party interested in the name of the district for the use of the party interested as beneficial plaintiff to recover for the labor and materials furnished. However, in no case shall costs be adjudged against the district in any suit brought by any party in interest wherein the district is the nominal, but not the beneficial, plaintiff.
In advertising for bids or proposals for the construction of such an improvement, the committee shall give notice that such a bond will be required, and all bids or proposals shall be deemed to contain an offer to furnish such a bond upon the acceptance of such a bid or proposal.
(Source: P.A. 85-1137.)

(70 ILCS 2405/22a.44) (from Ch. 42, par. 317d.45)
Sec. 22a.44. Acceptance of bid, contract and forfeiture. Except as otherwise provided in Section 9-2-113 of the Illinois Municipal Code, as now or hereafter amended, the committee of local improvements may reject any and all proposals or bids should they deem it best for the public good. If the committee is of the opinion that a combination exists between contractors, either to limit the number of bidders, or to increase the contract price, and that the lowest bid is made in pursuance thereof, the committee shall reject all proposals or bids. The committee may reject the bid of any party who does not have sufficient financial responsibility, equipment or manpower to perform the contract, or who has performed unsatisfactorily in completing other projects for the district. It shall reject all proposals or bids other than the lowest regular proposals or bids of any responsible bidder and may award the contract for the specified work or improvement to the lowest responsible bidder at the prices named in his bid. Such an award shall be recorded in the record of its proceedings. Such an award, if any, shall be made within 90 days after the time fixed for receiving bids or such longer or shorter period of time as may be specified in the district's bid documents.
If no award is made within that time, another advertisement for proposals or bids for the performance of the work, as in the first instance, may be made, and thereafter the committee shall proceed in the manner above provided in this Act. Such a readvertisement shall be deemed a rejection of all former bids, and thereupon the bonds corresponding to the bids so rejected shall be returned to the proper parties. However, the check or bid bond accompanying any accepted proposal or bid may be retained in the possession of the district until the contract for doing the work, as hereinafter provided, has been entered into by the lowest responsible bidder. But if that bidder fails, neglects or refuses to enter into a contract to perform the work or improvement, as provided in this Act, the bond accompanying his bid and the amount therein mentioned, shall be declared to be forfeited to the district and shall be collected by it and paid into its fund for the repairing and maintenance of like improvements. Any bond forfeited may be prosecuted and the amount due thereon collected and paid into the same fund.
(Source: P.A. 85-1137.)

(70 ILCS 2405/22a.45) (from Ch. 42, par. 317d.46)
Sec. 22a.45. Rejection of bids in case of default. Except as otherwise provided in Section 9-2-113 of the Illinois Municipal Code, as now or hereafter amended, if such original bidder fails or refuses to enter into a contract, which shall be simultaneously executed by the district and signed by the chairman of the committee of local improvements and attested by the district's clerk under the district's seal, then the committee without further proceedings may again advertise for proposals or bids as in the first instance and award the contract for the work to the then regular lowest bidder. The bids of all persons who have failed to enter into the contract as provided in this Act shall be rejected in any bidding subsequent to the first for the same work and in no event treated as the regular lowest bidder.
(Source: P.A. 85-1137.)

(70 ILCS 2405/22a.46) (from Ch. 42, par. 317d.47)
Sec. 22a.46. Completing unfinished work and contractor's bond. Except as otherwise provided in Section 9-2-113 of the Illinois Municipal Code, as now or hereafter amended, if the contractors who may have taken any contract do not complete the work within the time mentioned in the contract or within such further time as the committee may give them, the committee may relet the unfinished portions of that work after pursuing the bidding formalities prescribed in this Act for the letting of the whole in the first instance.
All contractors at the time of executing any contract for such unfinished work shall execute a bond as provided for in Section 22a.43 of this Act.
(Source: P.A. 85-1137.)

(70 ILCS 2405/22a.47) (from Ch. 42, par. 317d.48)
Sec. 22a.47. Appointment of engineers, clerks and inspectors, execution and acceptance of work and recourse on District. The committee of local improvements may appoint an engineer for the committee and such assistant engineers, clerks and inspectors as may be necessary to carry into effect the purposes of this Act.
The committee is hereby authorized to make or cause to be made the written contracts and receive all bonds authorized by this Act and to do any other act, expressed or implied, that pertains to the execution of the work provided for by the ordinance authorizing such work. The committee shall fix the time for the commencement of the work under such ordinance and for the completion of the work under all contracts entered into by it. This work shall be prosecuted with diligence thereafter to completion, and the committee may extend the time so fixed from time to time as they may think best for the public good. The work to be done pursuant to such contracts in all cases must be done under the direction and to the satisfaction of the committee, and all contracts made therefor must contain a provision to that effect, and also express notice that in no case, except as otherwise provided in the ordinance, or the judgment of the court, shall the committee, or district, except as otherwise provided in this Act, or any officer thereof, be liable for any portion of the expenses nor for any delinquency of persons or property assessed.
The acceptance by the committee of any improvement shall be conclusive in the proceeding to make the assessment and in all proceedings to collect the assessment or installments thereof on all persons and property assessed therefor that the work has been performed substantially according to the requirements of the ordinance therefor. However, if any property owner is injured by any failure so to construct the improvement or suffers any pecuniary loss thereby, he may recover the amount of the injury in a civil action against the district making the improvement if the action is commenced within one year from the date of the acceptance of the work by the committee.
(Source: P.A. 85-1137.)

(70 ILCS 2405/22a.48) (from Ch. 42, par. 317d.49)
Sec. 22a.48. Excess of assessments over improvements and abatement. Except as otherwise provided in Section 9-2-117 of the Illinois Municipal Code, as now or hereafter amended, within 30 days after the final completion and acceptance of the work by the committee as provided in Section 22a.47, the committee of local improvements shall have the cost thereof, including the cost of engineering services, certified in writing to the court in which the assessment was confirmed, together with an amount estimated by the committee to be required to pay the accruing interest on bonds or vouchers issued to anticipate collection. Thereupon, if the total amount assessed for the improvement upon the public and private property exceeds the cost of the improvement, all of that excess, except the amount required to pay such interest as is provided for in this Act, shall be abated and the judgment reduced by applying all of the excess first to the abatement and reduction of the amount assessed against the district for public benefit and the remaining excess, if any, to the abatement and reduction of the amount assessed against the private property to be benefited by the improvement, which abatement of the assessment against benefited property shall be credited pro rata upon the respective assessments for the improvement under the direction of the court. In case the assessment is collectible in installments, this reduction shall be made by reducing the amount of the last installment or installments.
(Source: P.A. 85-1137.)

(70 ILCS 2405/22a.49) (from Ch. 42, par. 317d.50)
Sec. 22a.49. Report to court, notice of hearing, certificate of board as prima facie evidence and order. In every assessment proceeding in which the assessment is divided into installments, the committee of local improvements shall state in the certificate whether or not the improvement conforms substantially to the requirements of the original ordinance for the construction of the improvements and shall make an application to the court to consider and determine whether or not the facts stated in the certificate are true. Thereupon the court, upon such an application, shall fix a time and place for a hearing upon the application, and shall record the application. The time of this hearing shall be not less than 15 days after the filing of the certificate and application. Public notice shall be given at least twice of the time and place fixed for that hearing by publishing in a newspaper, in the same manner and for the same period as provided in this Act for publishing notice of application for the confirmation of the original assessment, the publication of this notice to be not more than 30 more less than 15 days before the day fixed by the order for that hearing.
At the time and place fixed by the notice or at any time thereafter, the court shall proceed to hear the application and any objection which may be filed thereto within the time fixed in the order. Upon the hearing the specified certificate of the committee shall be prima facie evidence that the matters and things stated are true, but if any part thereof is controverted by objections duly filed thereto, the court shall hear and determine the objections in a summary manner and shall enter an order according to the fact.
(Source: P.A. 85-1137.)

(70 ILCS 2405/22a.50) (from Ch. 42, par. 317d.51)
Sec. 22a.50. Finding against certificate, completion of improvement, supplemental applications and bonds. If upon the hearing the court finds against the allegations of the certificate, it shall enter an order accordingly. The committee of local improvements shall then procure the completion of the improvement in substantial accordance with the ordinance. The committee from time to time may file additional or supplemental applications or petitions in respect thereto until the court eventually is satisfied that the allegations of the certificate or applications are true and that the improvement is constructed in substantial accordance with the ordinance.
If before the entry of such an order upon such a certificate there has been issued to the contractor in the progress of any such work bonds to apply upon the contract price thereof, that contractor or the then owner or holder of those bonds shall be entitled to receive in lieu thereof new bonds of equivalent amount, dated and issued after the entry of that order. Nothing contained in Sections 22a.48 through 22a.50 shall apply to any proceedings under Section 22a.30 for the confirmation of new assessments levied to pay for the cost of work already done.
(Source: P.A. 85-1137.)

(70 ILCS 2405/22a.51) (from Ch. 42, par. 317d.52)
Sec. 22a.51. Inspection of work. The committee of local improvements shall designate someone to carefully inspect the entire work done pursuant to any such proceeding and contract and the materials therefor during the progress of the work to the end that the contractor shall comply fully and adequately with all the provisions of the ordinance and of the contract under which the work is to be done and the specifications therefor.
(Source: P.A. 85-1137.)

(70 ILCS 2405/22a.52) (from Ch. 42, par. 317d.53)
Sec. 22a.52. Rebates. If, after final settlement with the contractor for any improvement and after full payment of all vouchers or bonds except those bonds and interest coupons not presented for payment, although called and for which funds are available and reserved, within the period of time specified in Section 9-1-5 of the Illinois Municipal Code, as now or hereafter amended, issued on account of that improvement, there is any surplus remaining in the special assessment or special tax above the specified payments and above the amount necessary for the payment of interest on those vouchers or bonds, such surplus shall be applied to reimbursing the public benefit fund for any amounts paid from such fund on account of the improvement. If, after the public benefit fund has been reimbursed, a surplus still remains, the trustees of the district shall declare at once a rebate upon each lot, block, tract or parcel of land assessed of its pro rata proportion of that surplus, provided that no property shall be entitled to a rebate unless the amount thereof exceeds $25, and on any property as to which the amount is less than $25 the amount shall be credited to the district's general fund. Such rebate shall be paid to the owner of record of each such lot, block, tract or parcel at the time of the declaration of the rebate. Should any additional funds be collected after the original rebate is declared, the district shall not be required to declare a supplemental rebate for 5 years from the date the original rebate is declared. The district may deduct for its cost and expenses for declaring and making any rebate not more than 5% of the amount declared to be rebated. The committee shall keep and exhibit publicly in its office an index of all warrants upon which rebates are due and payable and upon proper proof, the warrants shall be repaid to the persons entitled thereto.
(Source: P.A. 85-1137.)

(70 ILCS 2405/22a.53) (from Ch. 42, par. 317d.54)
Sec. 22a.53. Manner of payment of expenses and costs. The costs and expenses of maintaining the committee of local improvements, for paying salaries of the members of the committee, and the expense of making and levying special assessments or special taxes and of letting and executing contracts and also the entire cost and expense attending the making and return of the assessment rolls and the necessary estimates, examinations, advertisements and like matters connected with the proceedings provided for in this Act, including the court costs and the fees to commissioners in condemnation proceedings, which are to be taxed as provided in this Act, shall be paid by the district out of its general corporate fund, provided that any district may, in the ordinance providing for the prescribed assessment, provide that a certain sum, not to exceed 6% of the amount of this assessment, shall be applied toward the payment of the specified and other costs of making and collecting this assessment. The estimate of cost of the improvement may also provide an item setting forth a reserve for deficiency in interest not to exceed 6% of the amount of the assessment.
The limitation in the preceding paragraph shall not apply to the costs of engineering and inspection connected with any local improvement, but these costs may be included in the cost of the improvement to be defrayed by special assessment or special tax.
(Source: P.A. 85-1137.)

(70 ILCS 2405/22a.54) (from Ch. 42, par. 317d.55)
Sec. 22a.54. Appeals. Appeals from final judgments or orders of any court made in the proceedings provided for by this Act may be taken in the manner provided in other civil cases by the district or by any of the owners or parties interested in land taken, damaged, or assessed therein. However, no appeal may be taken after 30 days from the entry of the final judgment or order. Such an appeal may be prosecuted jointly, and upon a joint bond, or severally, and upon several bonds, as may be specified in the order fixing the amount and terms of such bonds.
(Source: P.A. 85-1137.)

(70 ILCS 2405/22a.55) (from Ch. 42, par. 317d.56)
Sec. 22a.55. Validation of assessments. No special assessment shall be considered illegal or invalid on account of any informality in making the assessment, on account of any step in the procedure specified in this Act not being made or completed within the time required by law or on account of any notice or listing, including the assessment roll, having been sent or referred to a person other than the rightful owner of any property assessed.
(Source: P.A. 85-1137.)

(70 ILCS 2405/23) (from Ch. 42, par. 317e)
Sec. 23. Additional contiguous territory may be added to any sanitary district organized under this Act in the manner following:
Ten per cent or more of the legal voters resident within the limits of such proposed addition to such sanitary district may petition the circuit court for the county in which the original petition for the formation of said sanitary district was filed, to cause the question to be submitted to the legal voters of such proposed additional territory whether such proposed additional territory shall become a part of any contiguous sanitary district organized under this Act and whether such additional territory and the taxpayers thereof shall assume a proportionate share of the bonded indebtedness, if any, of such sanitary district. Such petition shall be addressed to the court and shall contain a definite description of the boundaries of the territory sought to be added. Provided that no territory disqualified in Section 1 of this Act shall be included.
Upon filing such petition in the office of the circuit clerk of the county in which the original petition for the organization of such sanitary district was filed it shall be the duty of the court to consider the boundaries of such proposed additional territory. The decision of the court is appealable as in other civil cases.
Notice shall be given by the court of the time and place when and where all persons interested will be heard substantially as provided in and by Section 1 of this Act. The court shall certify the proposition to the proper election officials, who shall submit the proposition to the voters at an election in accordance with the general election law. The proposition shall be in substantially the following form:
--------------------------------------------------------------
For joining sanitary district
and assuming a proportionate
share of bonded indebtedness, if
any.
--------------------------------------------------------------
Against joining sanitary district
and assuming a proportionate
share of bonded indebtedness, if
any.
--------------------------------------------------------------
If a majority of the votes on the proposition shall be in favor of becoming a part of such sanitary district and if the trustees of such sanitary district accept the proposed additional territory by ordinance annexing the same, the court shall enter an appropriate order of record in the court, and such additional territory shall thenceforth be deemed an integral part of such sanitary district. Any such additional contiguous territory may be annexed to such sanitary district upon petition addressed to such court, signed by a majority of the owners of lands constituting such territory who, in the case of natural persons, shall have arrived at lawful age and who represent a majority in area of such territory, which said petition shall contain a definite description of the boundaries of such territory and shall set forth the willingness of the petitioners that such territory and the taxpayers thereof assume a proportionate share of the bonded indebtedness, if any, of such sanitary district. Upon the filing of such petition and notice of and hearing and decision upon the same by the court, all as hereinbefore provided, the court shall enter an order containing his or their findings and decision as to the boundaries of the territory to be annexed; and thereupon, if the trustees of such sanitary district shall pass an ordinance annexing the territory described in such order to said sanitary district, said court shall enter an appropriate order as hereinabove provided, and such additional territory shall thenceforth be deemed an integral part of such sanitary district.
(Source: P.A. 83-343.)

(70 ILCS 2405/23.1) (from Ch. 42, par. 317e.1)
Sec. 23.1. Whenever any contiguous, uninhabited, unincorporated territory is owned by any sanitary district organized under this Act, that territory may be annexed by that sanitary district by the passage of an ordinance to that effect by the board of trustees of the sanitary district, describing the territory to be annexed. After the passage of such ordinance of annexation a copy of such ordinance, with an accurate map of the territory annexed, certified as correct by the Clerk of the District, shall be filed with the County Clerk of the County in which the annexed territory is situated.
(Source: Laws 1961, p. 552.)

(70 ILCS 2405/23.2) (from Ch. 42, par. 317e.2)
Sec. 23.2. Any sanitary district may annex any territory contiguous to it even though the annexed territory is dedicated or used for street or highway purposes if no part of the annexed territory is within any other sanitary district. After passage of the ordinance of annexation a copy of the ordinance with an accurate map of the territory annexed certified as correct by the Clerk of the District shall be filed with the County Clerk of the County in which the annexed territory is situated.
(Source: Laws 1961, p. 552.)

(70 ILCS 2405/23.3) (from Ch. 42, par. 317e.3)
Sec. 23.3. Whenever any unincorporated territory, containing 60 acres or less, is wholly bounded by any sanitary district organized under this Act, that territory may be annexed by that sanitary district by the passage of an ordinance to that effect by the board of trustees of the sanitary district, describing the territory to be annexed. After the passage of such ordinance of annexation a copy of such ordinance, with an accurate map of the territory annexed, certified as correct by the clerk of the board of trustees, shall be filed with the County Clerk of the County in which the annexed territory is situated.
(Source: Laws 1961, p. 552.)

(70 ILCS 2405/23.4) (from Ch. 42, par. 317e.4)
Sec. 23.4. Any territory which is not within the corporate limits of any sanitary district but which is contiguous to a sanitary district and which territory has no electors residing therein; or any such territory with electors residing thereon; may be annexed to the sanitary district in the following manner: a written petition signed by the owners of record of all land within such territory, or if such territory is occupied, by the owners of record and by all electors residing thereon, shall be filed with the clerk of the sanitary district, which petition shall request annexation and shall state that no electors reside thereon (or that all such electors residing thereon join in the petition, whichever shall be the case) and shall be under oath. The board of trustees of the sanitary district to which annexation is sought shall then consider the question of the annexation of the described territory. A two-thirds vote of the board of trustees is required to annex. A copy of the ordinance annexing the territory together with an accurate map of the annexed territory, certified as correct by the Clerk of the District, shall be filed with the County Clerk of the county in which the annexed territory is located.
(Source: Laws 1961, p. 552.)

(70 ILCS 2405/23.5) (from Ch. 42, par. 317e.5)
Sec. 23.5. Any sanitary district may annex any territory which is not within the corporate limits of the sanitary district but which is contiguous to it and is served by the sanitary district or by a municipality with sanitary sewers that are connected and served by the sanitary district by the passage of an ordinance to that effect by the board of trustees, describing the territory to be annexed. A copy of the ordinance with an accurate map of the annexed territory, certified as correct by the clerk of the district shall be filed with the county clerk of the county in which the annexed territory is located. For purposes of this Act, a property is served by a sanitary district if a sewer that is part of the sanitary district's sewer system, part of the sewer system of a municipality that is connected to the sanitary district, or part of any other sewer system that connects to and is served by the sanitary district has been extended to, across, or along the property, whether or not the buildings on the property are physically connected to the sewer.
(Source: P.A. 94-1106, eff. 2-9-07.)

(70 ILCS 2405/23.6) (from Ch. 42, par. 317e.6)
Sec. 23.6. The corporate authorities of any sanitary district may enter into an agreement with one or more of the owners of record of land in any territory which may be annexed to such sanitary district as provided in this Act. Such agreement may provide for the annexation of such territory to the sanitary district, subject to the provisions of this Act, and any other matter not inconsistent with the provisions of this Act, nor forbidden by law. Such agreement shall be valid and binding for a period not to exceed 10 years from the date of execution thereof.
Any action taken by the corporate authorities during the period such agreement is in effect, which, if it applied to the land which is the subject of the agreement, would be a breach of such agreement, shall not apply to such land without an amendment of such agreement.
Any such agreement executed after the effective date of this Amendatory Act of 1983 and all amendments of annexation agreements, shall be entered into in the following manner. The corporate authorities shall fix a time for and hold a public hearing upon the proposed annexation agreement or amendment, and shall give notice of the proposed agreement or amendment not more than 30 nor less than 15 days before the date fixed for the hearing. This notice shall be published at least once in one or more newspapers published within the sanitary district. After such hearing the agreement or amendment may be modified before execution thereof. The annexation agreement or amendment shall be executed by the president of the board of trustees only after such hearing and upon the adoption of a resolution directing such execution, which resolution must be passed by a vote of two-thirds of the corporate authorities then holding office.
Any annexation agreement executed pursuant to this Section shall be binding upon the successor owners of record of the land which is the subject of the agreement and upon successor corporate authorities of the sanitary district and successor sanitary districts. Any party to such agreement may by civil action, mandamus or other proceeding, enforce and compel performance of the agreement.
Any annexation agreement executed prior to the effective date of this Amendatory Act of 1983 which was executed pursuant to a two-thirds vote of the corporate authorities and which contains provisions not inconsistent with this Section is hereby declared valid and enforceable as to such provisions for the effective period of such agreement, or for 10 years from the date of execution thereof, whichever is shorter.
The effective term of any Annexation Agreement executed prior to the effective date of this Amendatory Act of 1983 may be extended at any time prior to the original expiration date to a date which is not later than ten years from the date of execution of the original Annexation Agreement.
(Source: P.A. 83-745.)

(70 ILCS 2405/23.7) (from Ch. 42, par. 317e.7)
Sec. 23.7. For purposes of this Act, territory to be organized as a sanitary district shall be considered to be contiguous territory, and territory to be annexed to a sanitary district shall be considered to be contiguous to the sanitary district notwithstanding that the territory to be so organized is divided by, or that the territory to be so annexed is separated from the sanitary district by, one or more railroad rights-of-ways, public easements, property owned by a public utility, or property owned by a forest preserve district or any public agency or not-for-profit corporation, provided that the property does not require sanitary sewer service. However, upon such organization or annexation, the area included within any such right-of-way, public easement, property owned by a public utility, or property owned by a forest preserve district or any public agency or not-for-profit corporation shall not be considered a part of or annexed to the sanitary district and shall not be subject to rights-of-way for access or services without the approval of the legal owner of the property.
(Source: P.A. 94-1106, eff. 2-9-07.)

(70 ILCS 2405/24) (from Ch. 42, par. 317f)
Sec. 24. Any contiguous territory located within the boundaries of any sanitary district organized under this Act, and upon the border of such district, may become disconnected from such district in the manner following, to-wit: 10% or more of the legal voters resident in the territory sought to be disconnected from such district, may petition the circuit court for the county in which the original petition for the organization of said district was filed, to cause the question of such disconnection to be submitted to the legal voters of such territory whether said territory shall be disconnected. Said petition shall be addressed to the court and shall contain a definite description of the boundaries of such territory and recite as a fact, that there is no bonded indebtedness of such sanitary district incurred while such territory was a part of such sanitary district and that no special assessments for local improvements were levied upon or assessed against any of the lands within such territory or if so levied or assessed, that all of such assessments have been fully paid and discharged and that such territory is not, at the time of the filing of such petition, and will not be, either benefited or served, as defined in Section 23.5 of this Act, by any work or improvements either then existing or then authorized by said sanitary district. Upon filing such petition in the office of the circuit clerk of the county in which the original petition for the formation of such sanitary district has been filed it shall be the duty of the court to consider the boundaries of such territory and the facts upon which the petition is founded. The court may alter the boundaries of such territory and shall deny the prayer of the petition, if the material allegations therein contained are not founded in fact. The decision of the court is appealable as in other civil cases.
Notice shall be given by the court of the time and place when and where all persons interested will be heard substantially as provided in and by Section 1 of this Act. The court shall certify the question to the proper election officials who shall submit the question at an election in accordance with the general election law. The question shall be in substantially the following form:
--------------------------------------------------------------
For disconnection from
Sanitary District.
--------------------------------------------------------------
Against disconnection from
Sanitary District.
--------------------------------------------------------------
If a majority of the votes on the question shall be in favor of disconnection, and if the trustees of such sanitary district shall, by ordinance, disconnect such territory, thereupon the court shall enter an appropriate order of record in the court and thereafter such territory shall henceforth be deemed disconnected from such sanitary district.
(Source: P.A. 86-296.)

(70 ILCS 2405/25) (from Ch. 42, par. 317g)
Sec. 25. The board of trustees of any sanitary district may arrange to provide for the benefit of employees and trustees of the sanitary district group life, health, accident, hospital and medical insurance, or any one or any combination of such types of insurance. The Board of trustees may also elect to self insure the district's employees. In the event the board arranges to provide insurance, such insurance may include provision for employees and trustees who rely on treatment by prayer or spiritual means alone for healing in accordance with the tenets and practice of a well recognized religious denomination. The board of trustees may provide for payment by the sanitary district of the premium or charge for such insurance.
If the board of trustees elects to provide the insurance, but does not provide for a plan pursuant to which the sanitary district pays the premium or charge for any group insurance plan, the board of trustees may provide for the withholding and deducting from the compensation of such of the employees and trustees as consent thereto the premium or charge for any group life, health, accident, hospital and medical insurance.
If the board of trustees elects to provide insurance under the provisions of this Section, it may exercise the powers granted in this Section only if the kinds of such group insurance are obtained from any insurance company authorized to do business in the State of Illinois or any other for-profit or not-for-profit organization or service offering similar coverage including without limitation, hospitals, clinics, health maintenance organizations, and physicians' groups. The board of trustees may enact an ordinance prescribing the method of operation of the insurance or self-insurance program and for entering into contracts with for-profit and not-for-profit organizations or services providing health care services.
(Source: P.A. 90-655, eff. 7-30-98; 90-697, eff. 8-7-98; 91-357, eff. 7-29-99.)

(70 ILCS 2405/26) (from Ch. 42, par. 317h)
Sec. 26. (1) The terms used in this Section are defined as follows:
The term "Board of Trustees" means the Board of Trustees of a sanitary district organized under this Act.
The term "District Director" means the chief administrative officer of such sanitary district.
The term "Waters" means all accumulations of water, surface and underground, natural and artificial, public and private, or parts thereof, which are wholly or partially within, or flow through, the territorial boundaries of such sanitary district.
The term "Wastewater" means the combination of liquid and water-carried wastes from residences, commercial buildings, industrial plants and institutions, including polluted cooling water.
The term "Sanitary Wastewater" means the combination of liquid and water-carried wastes discharged from toilet and other sanitary plumbing facilities.
The term "Industrial Wastewater" means a combination of liquid and water-carried waste, discharged from any industrial establishment and resulting from any trade or process carried on in that establishment including the wastewater from pretreatment facilities and polluted cooling water.
The term "Combined Wastewater" means wastewater including sanitary wastewater, industrial wastewater, storm water, infiltration and inflow carried to the sewage treatment plant by a sewer.
The term "Pollutant" means any dredged spoil, solid waste, incinerator residue, sewage, garbage, sewage sludge, munitions, chemical wastes, biological materials, radioactive materials, heat, wrecked or discharged equipment, rock, sand, cellar dirt and industrial, municipal, and agricultural waste discharged into any waters as will or is likely to create a nuisance or render such waters harmful or detrimental or injurious to public health, safety or welfare, or to domestic, commercial, industrial, agricultural, recreational, or other legitimate uses, or to livestock, wild animals, birds, fish, or other aquatic life, or causes or may cause interference with the operation of the sanitary district sewage treatment plant.
The term "Interference" means an inhibition or disruption of the sanitary district's sewage treatment plant, its treatment processes or operations, or its sludge processes, use or disposal which is a cause of or significantly contributes to either a violation of any requirement of the sewage treatment work's ability to discharge to the waters of the State of Illinois or to the prevention of sewage sludge use or disposal by the sewage treatment work in accordance with the applicable statutory and regulatory provisions.
The term "Person" means any and all persons, natural or artificial, including any individual, firm or association, and any unit of local government or private corporation organized or existing under the laws of this or any other state or country.
(2) The sanitary district, acting through the District Director, may study, investigate and from time to time determine ways and means of removing from the water within such sanitary district so far as is practicable, all pollutants in accordance with Federal and State statutes and applicable regulations, and to determine methods of abating such pollutants that are detrimental to public health or to animals, fish or aquatic life, or detrimental to the practicable use of the waters for purposes of recreation, industry or agriculture, or which interfere or might interfere with the operation of such sanitary district's sewage treatment plant.
(3) The sanitary district may by ordinance provide that no user who is planning to discharge into any waters, pollutants or wastewater which may cause the pollution of such waters within such sanitary district, may make such discharge unless a written permit or permits for such discharge have been granted by the sanitary district acting through its Board of Trustees. The sanitary district may by ordinance provide that no changes in or additions to a user's discharge into any waters, including changes in or additions to the method of treating of wastewater or pollutants, may be made within such sanitary district unless and until the proposed changes have been submitted to and approved by the sanitary district and a permit or permits have been issued therefor by the Board of Trustees.
(4) Plans and specifications describing any discharges set forth in this Act shall be submitted to the sanitary district before a written permit or permits may be issued. Construction of any facilities required by such plans and specifications must be in accordance with such plans and specifications. In case it is necessary or desirable to make material changes in said plans or specifications, the revised plans or specifications, together with the reasons for the proposed changes must be submitted to the sanitary district for a revised or supplemental written permit.
(5) The sanitary district, acting through the District Director, may require any user, other than a user discharging only domestic strength waste, which is discharging to the sanitary district, to file with it complete plans of the whole or of any part of its wastewater discharge system and any other information and records concerning the installation and operation of such system.
(6) The sanitary district, acting through the District Director, may establish procedures for the review of any plans, specifications or other data relative to any user's wastewater discharge system, for which this Act requires a written permit or permits.
(7) The sanitary district, acting through the District Director, may adopt and enforce rules and regulations governing the issuance of permits and the method and manner under which plans, specifications, or other data relative thereto must be submitted for such wastewater discharge systems or for additions to, changes in or extensions of such wastewater discharge systems.
(8) Whenever the sanitary district, acting through the District Director, determines that wastewater or pollutants are being discharged into any waters and when, in the opinion of the District Director, such discharge pollutes the same or renders such waters incapable of use for the purposes stated herein, the District Director may by conference, conciliation and persuasion, endeavor to the fullest extent possible to eliminate such discharge or cause such discharger to cease such pollution. The District Director shall not hold more than one such conference for any single user in any consecutive 12 month period before calling for a Show Cause Hearing as set forth herein. In addition, nothing in this Section shall prohibit the Director, upon discovery of an ongoing or potential discharge of pollutants to the sewage treatment works which reasonably appears to present an imminent danger to the health or welfare of persons, from seeking and obtaining from the Circuit Court of the county in which the sanitary district is located a Temporary Restraining Order to halt or prohibit such discharge or from proceeding under any other provision of this Act; and provided further, that where the Director discovers an ongoing or potential discharge to its sewage treatment works which presents or may present a danger to the environment or which threatens to interfere or interferes with the operation of its treatment works, he may call a Show Cause Hearing as set forth herein without the requirement for such process of conference, conciliation and persuasion.
In the case of the failure by conference, conciliation and persuasion to correct or remedy any claimed violation, the District Director may order whoever causes such discharge to show cause before the Board of Trustees of such sanitary district why such discharge should not be discontinued. A notice may be served on the offending party directing him or it to show cause before such Board of Trustees why an Order should not be entered directing the discontinuance of such discharge. Such notice shall specify the time and place where a hearing will be held and shall be served personally or by registered or certified mail at least 5 days before the hearing; and in the case of a unit of local government or a corporation, such service shall be upon an officer or agent thereof. After reviewing the evidence, the Board of Trustees may issue an order to the party responsible for such discharge, directing that the user responsible shall cease such discharge immediately or that following a specified time such discharge shall cease or the discharge permit or permits previously issued to such discharger shall be revoked immediately or after a time certain, or shall issue such other order as may serve to abate said discharge. If the party fails to cease such discharge in accordance with the Board's Order, the sanitary district may disconnect such discharge on Order of the Board of Trustees.
(9) Any permit authorized and issued under the provisions of this Act may, when necessary, in the opinion of the District Director, to prevent pollution of such waters, be revoked or modified by the Board of Trustees after investigation, notice and hearing as provided in paragraph (8) of this Section.
(10) A violation of an order of the Board of Trustees shall be considered a nuisance. If any person discharges sewage or industrial wastes or other wastes into any waters contrary to the orders of the Board of Trustees, the sanitary district, acting through the District Director, has the power to commence an action or proceeding in the Circuit Court in and for the county in which such sanitary district is located for the purpose of having the discharge stopped either by mandamus or injunction.
The Court shall specify a time, not exceeding 20 days after the service of the copy of the Petition, in which the party complained of must answer the Petition, and in the meantime, the party may be restrained. In case of default in answer or after answer, the Court shall immediately inquire into the facts and circumstances of the case and enter any appropriate judgment order in respect to the matters complained of. An appeal may be taken from the final judgment in the same manner and with the same effect as appeals are taken from judgments of the Circuit Court in other actions for mandamus or injunction.
(11) The Board of Trustees or any member thereof, or any officer or employee designated by such Board, may conduct the hearing and take the evidence provided for in paragraph (8) of this Section, and transmit a report of the evidence and hearing, together with recommendations, to the Board of Trustees for action thereon.
At any public hearing, testimony must be taken under oath and recorded stenographically. The transcript so recorded must be made available to any member of the public or any party to the hearing upon payment of the usual charges therefor.
In any such hearing, the Board, or the designated member or members, or any officer or employee of the District designated by the Board, may subpoena and compel the attendance of witnesses and the production of evidence reasonably necessary to the resolution of the matter under consideration. The Board, or the designated member or members, or any officer or employee of the District designated by the Board, shall issue such subpoenas upon the request of any party to a Show Cause Hearing under paragraph (8) of this Section or upon its own Motion, and may examine witnesses.
(12) The provisions of the Administrative Review Law, and the rules adopted pursuant thereto, apply to and govern all proceedings for the judicial review of final administrative decisions of the Board of Trustees hereunder. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
(13) Whoever violates any provisions of this Act or fails to comply with an order of the Board of Trustees in accordance with the provisions of this Act shall be fined not less than $100 nor more than $1,000. Each day's continuance of such violation or failure is a separate offense. The penalties provided in this Section plus reasonable attorney's fees, court costs and other expenses of litigation are recoverable by the sanitary district upon its suit, as debts are recoverable at law.
(Source: P.A. 90-655, eff. 7-30-98.)

(70 ILCS 2405/27) (from Ch. 42, par. 317i)
Sec. 27. (a) Any sanitary district created under this Act which does not have any outstanding and unpaid revenue bonds issued under the provisions of this Act and which has a population not in excess of 5000 persons and where that sanitary district has entered into an intergovernmental agreement with a municipality for the mutual expenditure of funds in joint work and for the transfer of assets under the Municipality and Sanitary District Mutual Expenditure Act may be dissolved as follows:
The board of trustees of a sanitary district may petition the circuit court to dissolve the district. Such petition must show: (1) the reasons for dissolving the district; (2) that there are no debts of the district outstanding or that there are sufficient funds on hand or available to satisfy such debts; (3) that no contract or federal or state permit or grant will be impaired by the dissolution of the sanitary district; (4) that all assets and responsibilities of the sanitary district have been properly assigned to the successor municipality; and (5) that the sanitary district will pay any court costs incurred in connection with the petition.
Upon adequate notice, including appropriate notice to the Illinois Environmental Protection Agency, the circuit court shall hold a hearing to determine whether there is good reason for dissolving the district and whether the allegations of the petition are true. If the court finds for the petitioners it shall order the district dissolved but if the court finds against the petitioners the petition shall be dismissed. In either event, the costs shall be taxed against the sanitary district. The order shall be final. Separate or joint appeals may be taken by any of the parties affected thereby or by the trustees of the sanitary district, as in other civil cases.
(b) The Village of Rockton has the power to dissolve and acquire all of the assets and responsibilities of a sanitary district (i) that is located wholly within Winnebago County and (ii) that has 90% of its service area within the corporate limits of the Village of Rockton. The corporate authorities of the Village of Rockton, after providing at least 60 days' prior written notice to the sanitary district, may vote to dissolve and acquire the existing sanitary district formed pursuant to this Act upon showing: (1) the reasons for dissolving the district; (2) that there are no outstanding debts of the district or that the Village of Rockton has sufficient funds on hand or available to satisfy any such debts; (3) that no federal or state permit or grant will be impaired by dissolution of the existing sanitary district; (4) that the Village of Rockton agrees to assume all assets and responsibilities of the sanitary district; and (5) that adequate notice has been given to the Illinois Environmental Protection Agency regarding the dissolution of the sanitary district. Any costs associated with the dissolution of the existing sanitary district may be taxed against the sanitary district once the Village of Rockton has acquired all the assets and responsibilities of the district. The sanitary district may file an appeal with the circuit court, which shall hold a hearing, to determine whether the requirements of this section has been met. If the court finds that the requirements of this section have been met, it shall uphold the action of the Village of Rockton to dissolve the district. If the court finds that said requirements have not been met, it shall order that the sanitary district not be dissolved.
(c) The Round Lake Sanitary District may dissolve itself upon entering into an agreement with the County of Lake for the County to acquire all of the assets and responsibilities of the Round Lake Sanitary District. Upon dissolution of the District, the statutory powers of the former District shall be exercised by the county board of Lake County. Within 60 days after the effective date of such dissolution and agreement, the County of Lake shall notify the Illinois Environmental Protection Agency regarding the dissolution of the Round Lake Sanitary District and the dissolution agreement.
(Source: P.A. 99-783, eff. 8-12-16.)

(70 ILCS 2405/28) (from Ch. 42, par. 317j)
Sec. 28. If the court orders the dissolution of the sanitary district, there shall be no further appointments for trustees. The officers acting at the time of this order shall close up the business affairs of the sanitary district, and make the necessary conveyances of the title to the sanitary district property in accordance with the intergovernmental agreement between the sanitary district and the successor municipality.
(Source: P.A. 85-986.)

(70 ILCS 2405/29) (from Ch. 42, par. 317k)
Sec. 29. The dissolution of any sanitary district shall not affect the obligation of any bonds issued or contracts entered into by such district, nor invalidate the levy, extension or collection of any taxes or special assessments upon the property in the debtor district, but all such bonds and contracts shall be discharged. The general obligation indebtedness of the dissolved district shall be paid from the proceeds of continuing taxes and special assessments as provided in this Act.
All money remaining after the business affairs of the sanitary district have been closed up and all the debts and obligations of the sanitary district have been paid, shall be paid to the successor municipality in accordance with the intergovernmental agreement between the sanitary district and the municipality.
(Source: P.A. 85-986.)

(70 ILCS 2405/30) (from Ch. 42, par. 317l)
Sec. 30. The corporate authorities of any successor municipality required to provide sewer or water service under this Act may levy and collect for that purpose a tax upon the taxable property within that successor municipality, the aggregate amount of which for each year may not exceed .25% of the value of such property as equalized or assessed by the Department of Revenue and that tax shall be in addition to taxes authorized to be levied for the general corporate purposes of the municipality.
(Source: P.A. 85-986.)

(70 ILCS 2405/31) (from Ch. 42, par. 317m)
Sec. 31. All courts shall take judicial notice of the dissolution of such sanitary districts.
(Source: P.A. 85-986.)



70 ILCS 2410/ - Sanitary Districts (1917 Act) Bond Act.

(70 ILCS 2410/0.01) (from Ch. 42, par. 319g1)
Sec. 0.01. Short title. This Act may be cited as the Sanitary Districts (1917 Act) Bond Act.
(Source: P.A. 86-1324.)

(70 ILCS 2410/4) (from Ch. 42, par. 319h)
Sec. 4. After the ordinance has become effective as provided in Section 3 hereof, a copy thereof properly certified by the Clerk of the district shall be filed in the office of the County Clerk in each of the counties in which any of the property of said sanitary district is located and it shall be the duty of such County Clerk to extend the tax therein provided for each of the years while any of said bonds are outstanding, said tax to be in addition to all other taxes such sanitary district may now or hereafter be authorized to levy and shall be in addition to the amount of tax such sanitary district may now or hereafter be authorized to levy for general corporate purposes by virtue of the provisions of Section 12 of "An Act to create sanitary districts and to provide for sewage disposal," approved June 22, 1917, as amended, or under and by virtue of any law or laws which may limit the amount of tax which said sanitary district may levy for general corporate purposes.
(Source: Laws 1935-36, Fourth Sp. Sess., p. 13.)

(70 ILCS 2410/5) (from Ch. 42, par. 319i)
Sec. 5. The purchaser of any bonds provided for hereunder shall not be obligated to inquire into the validity of the items funded by reason of the issue of such bonds and all bonds issued hereunder shall be valid and binding obligations of any such sanitary district, notwithstanding the fact that such bonds, either in whole or in part, exceed any statutory debt limitation in force at the time said bonds are issued.
(Source: Laws 1935-36, Fourth Sp. Sess., p. 13.)



70 ILCS 2605/ - Metropolitan Water Reclamation District Act.

(70 ILCS 2605/1) (from Ch. 42, par. 320)
Sec. 1. The corporate limits of the Sanitary District of Chicago, heretofore organized under the provisions of this Act, within the territorial limits of Cook County, may be extended in such manner as may be provided by law to include any area of contiguous territory within the limits of said Cook County wherein the construction, maintenance and operation of sewers and sewage treatment plants and the construction, enlargement and maintenance of outlets for the drainage of the territory will conduce to the preservation of the public health.
The Governor and either branch of the Legislature of this state shall have the right to examine the books of the trustees and all expenditures made by or in any such district, by committee or otherwise, and to call for further reports, accounts, items and copies of all contracts made by or documents held in the possession of any such trustee; and upon the failure refusal or neglect of any such trustees to accurately and completely furnish any and all such items, accounts, documents and reports of contracts as provided in this act, any and all trustees of any such sanitary district shall forfeit their office and by proceedings in quo warranto be ousted and removed therefrom; all such actions may be brought in the county where any such trustees may reside or wherein the major portion of any such sanitary district may be situated.
(Source: P.A. 83-1362.)

(70 ILCS 2605/1.1) (from Ch. 42, par. 320.1)
Sec. 1.1. This Act may be cited as the Metropolitan Water Reclamation District Act.
(Source: P.A. 86-1028.)

(70 ILCS 2605/2) (from Ch. 42, par. 321)
Sec. 2. All courts in this state shall take judicial notice of the existence of all sanitary districts organized under this act.
(Source: P.A. 81-1490.)

(70 ILCS 2605/3) (from Ch. 42, par. 322)
Sec. 3. The corporate authority of the Sanitary District of Chicago shall consist of nine trustees. Such trustees shall be elected for staggered terms at the election provided by the general election law. Three trustees shall be elected at each such election to succeed the 3 trustees whose terms expire in such year.
Such trustees shall take office on the first Tuesday after the first Monday in the month following the month of their election and shall hold their offices for six years and until their successors shall be elected and qualified. In all elections for trustees each elector may vote for as many candidates as there are trustees to be elected, but no elector may give to such candidates more than one vote, it being the intent and purpose of this Act to prohibit cumulative voting in the selection of members of the board of the sanitary district.
The election of trustees shall be in accordance with the provisions of the general election law.
By reason of the importance and character of the services performed by the sanitary district, there is a great need and it is in the public interest that such services be performed in as near a non-partisan character as possible.
When a vacancy exists in the office of trustees of any sanitary district organized under the provisions hereof, the vacancy shall be filled by appointment by the Governor until the next regular election at which trustees of the Sanitary District of Chicago are elected, and thereafter until a successor shall be elected and qualified.
Such sanitary district shall from the time of the first election held by it under this Act be construed in all courts to be a body corporate and politic, and by the name and style of the sanitary district of...., and by such name and style may sue and be sued, contract and be contracted with, acquire and hold real estate and personal property necessary for corporate purposes, and adopt a common seal and alter the same at pleasure.
The board of trustees shall have the power to change the name of the Sanitary District of Chicago by ordinance and public notice without impairing the legal status of acts theretofore performed by said district. Thereafter any and all references to the Sanitary District of Chicago in this Act or otherwise shall mean and include the name under which such sanitary district is then operating. No rights, duties or privilege of such a sanitary district, or those of any person, existing before the change of name shall be affected by a change, in the name of a sanitary district. All proceedings pending in any court in favor of or against such sanitary district may continue to final consummation under the name in which they were commenced.
(Source: P.A. 83-345.)

(70 ILCS 2605/3.1) (from Ch. 42, par. 322.1)
Sec. 3.1. EPA Director. The Director of the Environmental Protection Agency or his or her appointee may attend and participate in meetings of the Metropolitan Water Reclamation District of Greater Chicago, but he or she shall have no vote at such meetings.
(Source: P.A. 90-655, eff. 7-30-98.)

(70 ILCS 2605/3.2) (from Ch. 42, par. 322.2)
Sec. 3.2. The designation of the corporate authorities of sanitary districts organized under this Act is changed from "trustees" and "boards of trustees" to "commissioners" and "boards of commissioners".
Wherever any of the terms "trustee", "trustees", or "board of trustees" is used in this Act or in any other Act to refer to the corporate authorities of a sanitary district organized under this Act, those terms shall mean, respectively, "commissioner", "commissioners" and "board of commissioners".
The change made by this amendatory Act of 1975 is intended to change only the designations of the corporate authorities of sanitary districts organized under this Act. It shall not operate to reduce the term of any member elected or appointed to the board of any such sanitary district.
No action taken before the effective date of this amendatory Act of 1975 by the corporate authorities of any sanitary district organized under this Act shall be rendered invalid by reason of the fact that such corporate authorities were designated as trustees or boards of trustees in relation to that action.
(Source: P.A. 79-310.)

(70 ILCS 2605/4) (from Ch. 42, par. 323)
Sec. 4. The commissioners elected under this Act constitute a board of commissioners for the district by which they are elected, which board of commissioners is the corporate authority of the sanitary district, and, in addition to all other powers specified in this Act, shall establish the policies and goals of the sanitary district. The executive director, in addition to all other powers specified in this Act, shall manage and control all the affairs and property of the sanitary district and shall regularly report to the Board of Commissioners on the activities of the sanitary district in executing the policies and goals established by the board. At the regularly scheduled meeting of odd numbered years following the induction of new commissioners the board of commissioners shall elect from its own number a president and a vice-president to serve in the absence of the president, and the chairman of the committee on finance. The board shall provide by rule when a vacancy occurs in the office of the president, vice-president, or the chairman of the committee on finance and the manner of filling such vacancy.
The board shall appoint from outside its own number the executive director and treasurer for the district.
The executive director must be a resident of the sanitary district and a citizen of the United States. He must be selected solely upon his administrative and technical qualifications and without regard to his political affiliations.
In the event of illness or other prolonged absence, death or resignation creating a vacancy in the office of the executive director, or treasurer, the board of commissioners may appoint an acting officer from outside its own number, to perform the duties and responsibilities of the office during the term of the absence or vacancy.
The executive director, with the advice and consent of the board of commissioners, shall appoint the director of engineering, director of maintenance and operations, director of human resources, director of procurement and materials management, clerk, general counsel, director of monitoring and research, and director of information technology. These constitute the heads of the Department of Engineering, Maintenance and Operations, Human Resources, Procurement and Materials Management, Finance, Law, Monitoring and Research, and Information Technology, respectively. No other departments or heads of departments may be created without subsequent amendment to this Act. All such department heads are under the direct supervision of the executive director.
The executive director, with the advice and consent of the board of commissioners, shall appoint a public and intergovernmental affairs officer and an administrative services officer. The public and intergovernmental affairs officer and administrative services officer shall serve under the direct supervision of the executive director.
The director of human resources must be qualified under Section 4.2a of this Act.
The director of procurement and materials management must be selected in accordance with Section 11.16 of this Act.
In the event of illness or other prolonged absence, death or resignation creating a vacancy in the office of director of engineering, director of maintenance and operations, director of human resources, director of procurement and materials management, clerk, general counsel, director of monitoring and research, public and intergovernmental affairs officer, administrative services officer, or director of information technology, the executive director shall appoint an acting officer to perform the duties and responsibilities of the office during the term of the absence or vacancy. Any such officers appointed in an acting capacity are under the direct supervision of the executive director.
All appointive officers and acting officers shall give bond as may be required by the board.
The executive director, treasurer, acting executive director, and acting treasurer hold their offices at the pleasure of the board of commissioners.
The acting director of engineering, acting director of maintenance and operations, acting director of human resources, acting director of procurement and materials management, acting clerk, acting general counsel, acting director of monitoring and research, acting public and intergovernmental affairs officer, acting administrative services officer, and acting director of information technology hold their offices at the pleasure of the executive director.
The director of engineering, director of maintenance and operations, director of human resources, director of procurement and materials management, clerk, general counsel, director of monitoring and research, public and intergovernmental affairs officer, administrative services officer, and director of information technology may be removed from office for cause by the executive director. Prior to removal, such officers are entitled to a public hearing before the executive director at which hearing they may be represented by counsel. Before the hearing, the executive director shall notify the board of commissioners of the date, time, place and nature of the hearing.
In addition to the general counsel appointed by the executive director, the board of commissioners may appoint from outside its own number an attorney, or retain counsel, to advise the board of commissioners with respect to its powers and duties and with respect to legal questions and matters of policy for which the board of commissioners is responsible.
The executive director is the chief administrative officer of the district, has supervision over and is responsible for all administrative and operational matters of the sanitary district including the duties of all employees which are not otherwise designated by law, and is the appointing authority as specified in Section 4.11 of this Act.
The board, through the budget process, shall set the compensation of all the officers and employees of the sanitary district. Any incumbent of the office of president may appoint an administrative aide which appointment remains in force during his incumbency unless revoked by the president.
Effective upon the election in January, 1985 of the president and vice-president of the board of commissioners and the chairman of the committee on finance, the annual salary of the president shall be $37,500 and shall be increased to $39,500 in January, 1987, $41,500 in January, 1989, $50,000 in January, 1991, and $60,000 in January, 2001; the annual salary of the vice-president shall be $35,000 and shall be increased to $37,000 in January, 1987, $39,000 in January, 1989, $45,000 in January, 1991, and $55,000 in January, 2001; the annual salary of the chairman of the committee on finance shall be $32,500 and shall be increased to $34,500 in January, 1987, $36,500 in January, 1989, $45,000 in January, 1991, and $55,000 in January, 2001.
The annual salaries of the other members of the Board shall be as follows:
For the three members elected in November, 1980,

$26,500 per annum for the first two years of the term; $28,000 per annum for the next two years of the term and $30,000 per annum for the last two years.

For the three members elected in November, 1982,

$28,000 per annum for the first two years of the term and $30,000 per annum thereafter.

For members elected in November, 1984, $30,000 per

annum.

For the three members elected in November, 1986,

$32,000 for each of the first two years of the term, $34,000 for each of the next two years and $36,000 for the last two years;

For three members elected in November, 1988, $34,000

for each of the first two years of the term and $36,000 for each year thereafter.

For members elected in November, 1990, 1992, 1994,

1996, or 1998, $40,000.

For members elected in November, 2000 and thereafter,

$50,000.

Notwithstanding the other provisions of this Section, the board, prior to January 1, 2007 and with a two-thirds vote, may increase the annual rate of compensation at a separate flat amount for each of the following: the president, the vice-president, the chairman of the committee on finance, and the other members; the increased annual rate of compensation shall apply to all such officers and members whose terms as members of the board commence after the increase in compensation is adopted by the board.
The board of commissioners has full power to pass all necessary ordinances, orders, rules, resolutions and regulations for the proper management and conduct of the business of the board of commissioners and the corporation and for carrying into effect the object for which the sanitary district is formed. All ordinances, orders, rules, resolutions and regulations passed by the board of commissioners must, before they take effect, be approved by the president of the board of commissioners. If he approves thereof, he shall sign them, and such as he does not approve he shall return to the board of commissioners with his objections in writing at the next regular meeting of the board of commissioners occurring after the passage thereof. Such veto may extend to any one or more items or appropriations contained in any ordinance making an appropriation, or to the entire ordinance. If the veto extends to a part of such ordinance, the residue takes effect. If the president of such board of commissioners fails to return any ordinance, order, rule, resolution or regulation with his objections thereto in the time required, he is deemed to have approved it, and it takes effect accordingly. Upon the return of any ordinance, order, rule, resolution, or regulation by the president, the vote by which it was passed must be reconsidered by the board of commissioners, and if upon such reconsideration two-thirds of all the members agree by yeas and nays to pass it, it takes effect notwithstanding the president's refusal to approve thereof.
It is the policy of this State that all powers granted, either expressly or by necessary implication, by this Act or any other Illinois statute to the District may be exercised by the District notwithstanding effects on competition. It is the intention of the General Assembly that the "State action exemption" to the application of federal antitrust statutes be fully available to the District to the extent its activities are authorized by law as stated herein.
(Source: P.A. 98-463, eff. 8-16-13; 99-736, eff. 1-1-17.)

(70 ILCS 2605/4a) (from Ch. 42, par. 323a)
Sec. 4a.
The chairman of the committee on finance of the board of trustees of any sanitary district organized under this Act may designate in writing one or more persons who shall have authority to affix his signature as chairman to any written instrument which is required to be signed by the chairman. The chairman shall send written notice of this designation to the board of trustees of the sanitary district, stating the name or names of such person or persons whom he has selected and what instrument or instruments such person or persons will have authority to sign. The written signature of the chairman executed by such person or persons so designated with the signature of the person so designated underneath shall be attached to the notice. The notice with the signatures attached shall be recorded in the journal of the proceedings of the board of trustees. When the signature of the chairman is placed on a written instrument at the direction of the chairman in the specified manner, the instrument in all respects shall be as binding on the sanitary district as if signed by the chairman in person.
(Source: Laws 1945, p. 701.)

(70 ILCS 2605/4b) (from Ch. 42, par. 323b)
Sec. 4b. The Governor shall appoint, by and with the advice and consent of the Senate, a State Sanitary District Observer. The term of the person first appointed shall expire on the third Monday in January, 1969. If the Senate is not in session when the first appointment is made, the Governor shall make a temporary appointment as in the case of a vacancy. Thereafter the term of office of the State Sanitary District Observer shall be for 2 years commencing on the third Monday in January of 1969 and each odd-numbered year thereafter. Any person appointed to such office shall hold office for the duration of his term and until his successor is appointed and qualified.
The State Sanitary District Observer must have a knowledge of the principles of sanitary engineering. He shall be paid from the State Treasury an annual salary of $15,000 or as set by the Compensation Review Board, whichever is greater, and shall also be reimbursed for necessary expenses incurred in the performance of his duties.
The State Sanitary District Observer has the same right as any Trustee or the Executive Director to attend any meeting in connection with the business of The Metropolitan Sanitary District of Greater Chicago. He shall have access to all records and works of the District. He may conduct inquiries and investigations into the efficiency and adequacy of the operations of the District, including the effect of the operations of the District upon areas of the State outside the boundaries of the District.
The State Sanitary District Observer shall report to the Governor, the General Assembly, the Department of Natural Resources, and the Environmental Protection Agency annually and more frequently if requested by the Governor.
The requirement for reporting to the General Assembly shall be satisfied by filing copies of the report with the Speaker, the Minority Leader and the Clerk of the House of Representatives and the President, the Minority Leader and the Secretary of the Senate and the Legislative Research Unit, as required by Section 3.1 of "An Act to revise the law in relation to the General Assembly", approved February 25, 1874, as amended, and filing such additional copies with the State Government Report Distribution Center for the General Assembly as is required under paragraph (t) of Section 7 of the State Library Act.
(Source: P.A. 95-923, eff. 1-1-09.)

(70 ILCS 2605/4.1) (from Ch. 42, par. 323.1)
Sec. 4.1.
All offices and places of employment, other than the offices of sanitary district trustees and the offices enumerated in section 4.13 of this Act, in the sanitary district shall be classified and filled in the manner hereinafter provided for and not otherwise.
(Source: Laws 1935, p. 744.)

(70 ILCS 2605/4.1a) (from Ch. 42, par. 323.1a)
Sec. 4.1a. The person appointed as treasurer for the district pursuant to Section 4 of this Act must devote his full time to performance of the duties of that office and may hold no other position in public or private employment. The treasurer may have no financial interest, direct or indirect, in any financial institution designated as a depository for district funds.
The treasurer shall invest and reinvest money in the treasury of the district which is not needed for expenditures to be made within 30 days of the investment, in obligations authorized under Section 2 of "An Act relating to certain investments of public funds by public agencies", approved July 23, 1943, as now or hereafter amended. Any such securities may be purchased at the offering or market price thereof at the time of such purchase.
(Source: P.A. 79-1454.)

(70 ILCS 2605/4.2) (from Ch. 42, par. 323.2)
Sec. 4.2. There is hereby created and established a civil service board to consist of 3 persons to be selected in the manner following:
The governing authority or body of the sanitary district, hereinafter called the trustees, shall on or before January 31, 1952 appoint a civil service board of 3 members, all of whom shall be persons who are not trustees and not more than 2 of whom shall be affiliated with the same political party. Each member shall have been a qualified elector of the sanitary district for at least 5 years immediately prior to his or her appointment and shall believe firmly in the merit system of government. No person shall be appointed to the civil service board who has held an elective public office or a position in a political party within the 2 years immediately prior to his or her appointment. No member of the board shall be a member of a committee in any partisan political club or organization, or shall hold or be a candidate for any elective public office.
Of the members so appointed, one shall be appointed for a term of 2 years, one for a term of 4 years and one for a term of 6 years beginning February 1, 1952. All subsequent appointments shall be for 6 year terms beginning February 1 of the year in which the antecedent term expires. In the event a vacancy occurs from any cause in the office of any member, the unexpired portion of the term shall be filled by appointment within 60 days by the trustees. The board shall elect from its members a chairman, vice-chairman and secretary. Each shall serve for a term of 2 years or until a successor is elected. Each member of the board shall receive a salary of $15,000 per annum, except the Chairman, who shall receive a salary of $17,500 per annum. Two members of the civil service board shall constitute a quorum, but in no instance shall the board have authority or exercise responsibility if 60 days after a vacancy exists on the board it has not been filled by appointment.
No member of the civil service board shall be removed except for palpable incompetence or malfeasance in office upon written charges filed by or at the direction of the trustees and heard before the trustees sitting as the board of hearings herein provided for.
The board of hearings shall hear and determine the charges and its findings shall be final. If the charges are sustained, the member of the civil service board so charged shall be forthwith removed from office by the board of hearings and the trustees shall thereupon proceed within 30 days to fill the vacancy created by that removal. In all proceedings provided for in this Section, the board of hearings and each member thereof shall have power to administer oaths and to compel by subpoena the attendance and testimony of witnesses and the production of books and papers.
(Source: P.A. 91-357, eff. 7-29-99.)

(70 ILCS 2605/4.2a) (from Ch. 42, par. 323.2a)
Sec. 4.2a. There is created a Department of Human Resources for the district, the executive officer of which is the Director of Human Resources, hereinafter in this Act called the Director. Any person appointed as the Director shall have previously served in a responsible executive capacity requiring knowledge of and experience in human resources management to a degree commensurate with that required in the human resources administration of the district.
(Source: P.A. 95-923, eff. 1-1-09.)

(70 ILCS 2605/4.3) (from Ch. 42, par. 323.3)
Sec. 4.3. Classification of positions. The Director shall, with the consent and approval of said civil service board, classify within 90 days after the effective date of this amendatory Act of 1997, all positions in said sanitary district with reference to the duties thereof for the purpose of establishing job classifications, and of fixing and maintaining standards of examinations hereinafter provided for. The positions so classified shall constitute the classified civil service of such sanitary district and no appointments, promotions, transfers, demotions, reductions in grade or pay or removal therefrom shall be made except under and according to the provisions of this Act and of the rules hereinafter mentioned. As a part of such classified civil service all employees under said Director, except special examiners, shall be included. The Director shall ascertain and record the duties of each position in the classified civil service and designate the classification of each position. Each classification shall comprise positions having substantially similar duties. He shall also record the lines of promotion from each lower classification to a higher classification wherever the experience derived in the performance of the duties of such lower classification tends to qualify for performance of duty in such higher classification. The director, subject to the disapproval of the civil service board as hereinafter provided, shall by rule prescribe standards of efficiency for each classification and for examinations of candidates for appointment thereto. Such rule or any amendment thereof shall take effect 30 days after written notice thereof is given to the civil service board, unless within such period the board files with the Director a written notice of its disapproval thereof.
For the purpose of establishing uniformity of pay and title for all positions similarly classified, it shall be the duty of the Director to prescribe by rule which shall become effective when approved by the trustees, the maximum and minimum pay for each classification and the title thereof and to report to the trustees annually and at such other times as they may direct the name and address of each officer and employee paid more or less than the pay prescribed for his classification or designated by a title other than that prescribed for his classification by the board of trustees. It shall be the duty of the trustees not later than the beginning of the next fiscal year after receiving such report to change the pay or title of any position or employee so reported out of classification to conform to the title and pay prescribed by the Director for the classification in which the position held by the employee is classified. The Director shall standardize employment in each classification and make and keep a record of the relative efficiency of each employee in the classified civil service. The Director shall provide by rule methods for ascertaining and verifying the facts from which such records of relative efficiency shall be made which shall be uniform for each classification in the classified civil service.
(Source: P.A. 99-481, eff. 9-22-15.)

(70 ILCS 2605/4.4) (from Ch. 42, par. 323.4)
Sec. 4.4. All persons who at the time when this Act takes effect or becomes applicable, hold offices or places of employment which this Act provides shall be classified shall be included under the provisions of this Act and shall become members of the classified civil service of the sanitary district, without original examination.
(Source: Laws 1935, p. 744.)

(70 ILCS 2605/4.5) (from Ch. 42, par. 323.5)
Sec. 4.5. The director, subject to the disapproval of the civil service board as hereinafter provided, shall make rules to carry out the purposes of this Act, and for examinations, appointments, transfers and removals and for maintaining and keeping records of the efficiency of officers and employees, and groups of officers and employees, in accordance with the provisions of this Act, and the Director may from time to time make changes in such rules. Such rule or any amendment thereof shall take effect 30 days after written notice thereof is given to the civil service board, unless within such period the board files with the Director a written notice of its disapproval thereof.
(Source: Laws 1963, p. 2477.)

(70 ILCS 2605/4.6) (from Ch. 42, par. 323.6)
Sec. 4.6. All rules made as herein provided and all changes therein shall forthwith be printed for distribution by the Director and it shall give notice of the places where said rules may be obtained, by publication in one or more daily newspapers published in the county in which said sanitary district is situated and in each such publication shall specify the date not less than ten days subsequent to the date of such publication, when said rules shall go into operation.
(Source: Laws 1963, p. 2477.)

(70 ILCS 2605/4.7) (from Ch. 42, par. 323.7)
Sec. 4.7. All applicants for offices or places in said classified civil service, except for the positions of deputy director of engineering, deputy director of monitoring and research, deputy director of maintenance and operations, assistant director of engineering, assistant director of maintenance and operations, deputy general counsel, head assistant attorneys, assistant director of monitoring and research, assistant director of information technology, assistant director of human resources, comptroller, assistant treasurer, assistant director of procurement and materials management, and laborers, shall be subjected to examination, which shall be public and competitive with limitations specified in the rules of the Director as to residence, age, sex, health, habits, moral character and qualifications to perform the duties of the office or place to be filled, which qualifications shall be prescribed in advance of such examination. Such examinations shall be practical in their character, and shall relate to those matters which will fairly test the relative capacity of the persons examined to discharge the duties of the position to which they seek to be appointed, and may include tests of physical qualifications and health and when appropriate, of manual skill. No question in any examination shall relate to political or religious opinions or affiliations. The Director shall control all examinations, and may, whenever an examination is to take place, designate a suitable number of persons to be special examiners and it shall be the duty of such special examiners to conduct such examinations as the Director may direct, and to make return and report thereof to him; and he may at any time substitute any other person in the place of any one so selected; and he may himself, at any time, act as such special examiner, and without appointing other special examiners. The Director shall, by rule, provide for and shall hold sufficient number of examinations to provide a sufficient number of eligibles on the register for each grade of position in the classified civil service, and if any place in the classified civil service shall become vacant, to which there is no person eligible for appointment, he shall hold an examination for such position and repeat the same, if necessary, until a vacancy is filled in accordance with the provisions of this Act.
Eligible registers shall remain in force for 3 years, except the eligible register for laborers which shall remain in force for 4 years and except the eligible registers for student programs and entry level engineering positions which, in the Director's discretion, may remain in force for one year.
Examinations for an eligible list for each position in the classified service above mentioned shall be held at least once in 3 years and at least annually for student programs and entry level engineering positions if the Director has limited the duration of the registers for those positions to one year, unless the Director determines that such examinations are not necessary because no vacancy exists.
To help defray expenses of examinations, the sanitary district may, but need not, charge a fee to each applicant who desires to take a civil service examination provided for by this Act. The amount of such fees shall be set by the corporate authority of the sanitary district. Such fees shall be deposited in the corporate fund of the district.
(Source: P.A. 94-1070, eff. 11-29-06; 95-923, eff. 1-1-09.)

(70 ILCS 2605/4.8) (from Ch. 42, par. 323.8)
Sec. 4.8. Notice of the time and place and general scope and fee of every examination and of the duties, pay and nature of the position sought to be filled shall be given by the Director by publication for 2 weeks preceding such examination, in a daily newspaper of general circulation published in the county in which said sanitary district is situated and such notice shall be posted by him in a conspicuous place in his office for 2 weeks before such examinations.
(Source: Laws 1963, p. 2477.)

(70 ILCS 2605/4.9) (from Ch. 42, par. 323.9)
Sec. 4.9. From the return or reports of examiners, or from the examinations which he or she has made, the Director shall prepare a register for each grade or class of positions in the classified service of the sanitary district of the persons who shall attain such minimum mark as may be fixed by the Director for any part of such examination, and whose general average standing upon examination for such grade or class is not less than the minimum fixed by the rules of the Director, and who are otherwise eligible; and such persons shall take rank upon the register as candidates in the order of their relative excellence as determined by examination, without reference to priority of time of examination. The Director may substitute categories designated as A, B, and C for numerical ratings and establish eligible registers accordingly. The notice of examination shall specify the category or categories upon which selection will be made.
(Source: P.A. 97-124, eff. 7-14-11.)

(70 ILCS 2605/4.10) (from Ch. 42, par. 323.10)
Sec. 4.10. Promotions. The Director shall note of record the duties (whether imposed by law, official regulation or practice) of each classification in the classified service, and shall thereupon by rule fix lines for promotion from lower classifications to higher classifications in all cases where, in his or her judgment, the experience gained in the lower classification may tend to qualify an employee to perform the duties of a higher classification. In case of vacancy in higher classifications, which cannot be filled by reinstatement, the Director shall hold promotional examinations to fill such vacancy. Incumbents of classifications in lines of promotion established by the Director shall be solely eligible for such examination, unless in the judgment of the Director, it is for the best interests of the service that original examination for such vacancy be held. In promotional examinations, efficiency and seniority in service shall form a part of such examination, but combined shall not carry a weight of more than 25% of the total examination points. Although efficiency and seniority in service shall not carry a weight of more than 25% of the total examination points, the Director may require candidates to separately pass the efficiency and seniority parts of the examination in order for the candidates to be eligible to take the subsequent parts of the examination. If the Director requires candidates to separately pass the efficiency and seniority parts of the examination, then any candidate who does not pass the efficiency and seniority parts of the examination shall fail the entire examination. All examinations for promotion shall be competitive. The method of examination, the rules governing the same, and the method of certifying shall be the same as provided for in the original examination.
(Source: P.A. 97-124, eff. 7-14-11.)

(70 ILCS 2605/4.11) (from Ch. 42, par. 323.11)
Sec. 4.11. Appointments. Whenever a position classified under this Act is to be filled, except the positions of deputy director of engineering, deputy director of monitoring and research, deputy director of maintenance and operations, assistant director of engineering, assistant director of maintenance and operations, deputy general counsel, head assistant attorneys, assistant director of monitoring and research, assistant director of information technology, comptroller, assistant treasurer, assistant director of procurement and materials management, assistant director of human resources, and laborers, the Executive Director shall make requisition upon the Director, and the Director shall certify to him or her from the register of eligibles for the position the names (a) of the five candidates standing highest upon the register of eligibles for the position, or (b) of the candidates within the A category upon the register of eligibles if the register is by categories designated as A, B, and C, provided, however, that any certification shall consist of at least 5 candidates, if available. If fewer than 5 candidates are in the A category, then the Director shall also certify all of the candidates in the B category. If fewer than 5 candidates are in the A and B categories combined, then the Director shall also certify all of the candidates in the C category. The Executive Director shall notify the Director of each position to be filled separately and shall fill the position by appointment of one of the certified candidates. The Executive Director's appointment decision shall be final and not subject to review. An appointed candidate shall be a probationary appointee on probation for a period to be fixed by the rules, not exceeding 250 days worked by the probationary appointee in the position of probationary appointment. At any time during the period of probation, the Executive Director with the approval of the Director may terminate a probationary appointee and shall notify the civil service board in writing of the termination; however, the Executive Director's termination of a probationary appointee shall be final and not subject to review. At any time during the period of probation, a probationary appointee may make a written request to voluntarily terminate a probationary appointment, and if approved by the Executive Director, such voluntary termination shall be final and not subject to review. If a probationary appointee is not terminated, his or her appointment shall be deemed complete.
When there is no eligible list, the Executive Director may, with the authority of the Director, make a temporary appointment to remain in force only until a permanent appointment from an eligible register or list can be made in the manner specified in the previous provisions of this Section, and examinations to supply an eligible list therefor shall be held and an eligible list established therefrom within one year from the making of such appointment. The acceptance or refusal by an eligible person of a temporary appointment does not affect his or her standing on the register for permanent appointment.
In employment of an essentially temporary and transitory nature, the Executive Director may, with the authority of the Director of Human Resources make temporary appointments. No temporary appointment of an essentially temporary and transitory nature may be granted for a period of more than 119 consecutive or non-consecutive working days per calendar year. The Director must include in his or her annual report, and if required by the commissioners, in any special report, a statement of all temporary appointments made during the year or period specified by the commissioners, together with a statement of the facts in each case because of which the authority was granted.
All laborers shall be appointed by the Executive Director and shall be on probation for a period to be fixed by the rules, not exceeding 250 days worked by the laborer in the position of the probationary appointment. At any time during the period of a laborer's probation, the Executive Director with the approval of the Director may terminate a laborer's probationary appointment and shall notify the civil service board in writing of the termination; however, the Executive Director's termination of a laborer's probationary appointment shall be final and not subject to review. If a laborer's probationary appointment is not terminated, the appointment shall be deemed complete.
The positions of deputy director of engineering, deputy director of monitoring and research, deputy director of maintenance and operations, assistant director of engineering, assistant director of maintenance and operations, deputy general counsel, head assistant attorneys, assistant director of monitoring and research, assistant director of information technology, comptroller, assistant treasurer, assistant director of procurement and materials management, and assistant director of human resources shall be appointed by the Executive Director upon the recommendation of the respective department head and shall be on probation for a period to be fixed by the rules, not exceeding two years. At any time during the period of probation, the Executive Director on the recommendation of the department head concerned, may terminate any such probationary appointee and he or she shall notify the Civil Service Board in writing of the termination; however, the Executive Director's termination of a probationary appointee shall be final and not subject to review. If a probationary appointee is not terminated, his or her appointment shall be deemed complete under the laws governing the classified civil service.
(Source: P.A. 99-481, eff. 9-22-15.)

(70 ILCS 2605/4.12) (from Ch. 42, par. 323.12)
Sec. 4.12. The Director may by his rules provide for transfers of officers and employees in the classified service from positions in one office or department to positions of the same class and grade in another office or department. Transfers which are in the nature of promotions shall be governed by Section 4.10 of this Act.
Subject to the Executive Director's approval, an employee in the classified civil service may make a written request for a voluntary demotion to the employee's most recent former classification, and if granted by the Executive Director, such voluntary demotion shall be final and not subject to review.
(Source: P.A. 99-481, eff. 9-22-15.)

(70 ILCS 2605/4.13) (from Ch. 42, par. 323.13)
Sec. 4.13. The following offices and places of employment, insofar as there are or may be such in the sanitary district, shall not be included within the classified civil service: All elective officers, the director of human resources, the clerk, treasurer, director of engineering, general counsel, executive director, director of maintenance and operations, director of procurement and materials management, director of monitoring and research, director of information technology, public and intergovernmental affairs officer, administrative services officer, and secretary and administrative aide to the president of the board of trustees, members of the civil service board and special examiners appointed by the civil service board and the secretaries to the officers and individual trustees, and those employed for periods not exceeding 5 years under any apprentice program, training or intern programs funded wholly or in part by grants from the State of Illinois or the United States of America. Further, apprentices in a sanitary district apprenticeship program for the trades shall not be included within the classified civil service. Entry into a sanitary district apprenticeship program for the trades shall be by lottery. Graduates of a sanitary district apprenticeship program for the trades shall be given additional points, in an amount to be determined by the Director of Human Resources, on examinations for civil service journeymen positions in the trades at the sanitary district.
(Source: P.A. 99-736, eff. 1-1-17.)

(70 ILCS 2605/4.14) (from Ch. 42, par. 323.14)
Sec. 4.14. No employee in the classified civil service of the sanitary district shall be involuntarily demoted or discharged except for cause, upon written charges, and after an opportunity to be heard in his own defense. For discharge actions, such charges shall be filed with the civil service board within 30 days from the date of suspension under the charges, and the charges shall be promptly investigated by or before the civil service board, or by or before some officer or officers appointed by the civil service board to conduct such investigation. Both involuntary demotion and discharge hearings shall be public and the employee shall be entitled to call witnesses in his or her defense and to have the aid of counsel. Such hearings shall take place within 120 days after charges are filed against the employee, unless the civil service board continues a discharge or involuntary demotion hearing for good cause shown and with the consent of the employee. After the hearing is completed, the civil service board shall enter a finding and decision. A decision shall be deemed to have been served either when a copy of the decision is personally delivered or when a copy of the decision is deposited in the United States mail, addressed to the employee at his last known address on file with the human resources department. The finding and decision of the civil service board or of such investigating officer or officers, when approved by said civil service board, shall be final, except for the judicial review thereof as herein provided, and shall be certified to the appointing officer, and shall be forthwith enforced by such officer. Nothing in this Act shall limit the power of any officer to suspend a subordinate for a reasonable period not exceeding thirty days; however, if charges are filed against a suspended employee, the suspension shall be extended until the civil service board enters its finding and decision regarding the charges unless prior to this time the board enters an order approving an agreement between the sanitary district and the employee that the suspension should terminate at an earlier date. Every such suspension shall be without pay: Provided, however, that the civil service board shall have authority to investigate every such suspension and, in case of its disapproval thereof, it shall have power to restore pay to the employee so suspended. For discharge actions, if the civil service board enters a finding and decision denying discharge, the employee shall be returned to the classification held at the time charges were filed. For involuntary demotion actions, if the civil service board enters a finding and decision granting an involuntary demotion, the employee shall be demoted to the employee's most recent former classification. In the course of any investigation provided for in this Act, each member of the civil service board and any officer appointed by it shall have the power to administer oaths and shall have power to secure by its subpoena both the attendance and testimony of witnesses and the production of books and papers.
Either the sanitary district or the employee may file a written petition for rehearing of the finding and decision of the civil service board within 21 calendar days after the finding and decision are served as provided in this Section. The petition shall state fully the grounds upon which application for further investigation and hearing is based. If a petition is denied by the civil service board, the decision shall remain in full force and effect and any further appeal by either party shall be in accordance with the provisions of the Administrative Review Law.
The provisions of the Administrative Review Law, and all amendments and modifications thereof, and the rules adopted pursuant thereto, shall apply to and govern all proceedings for the judicial review of final administrative decisions of the civil service board hereunder. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 99-481, eff. 9-22-15.)

(70 ILCS 2605/4.15) (from Ch. 42, par. 323.15)
Sec. 4.15. Notice in writing shall be given by the appointing power to the Director of all appointments, permanent or temporary, made in such classified civil service and of all transfers, promotions, resignations or vacancies from any cause in such service within 10 days of the date thereof, and a record of the same shall be kept by the Director. If, when created, such office or place is not embraced in the then existing classification, the Director shall, within 30 days of the receipt of said report, classify the same and standardize the duties thereof. But no place of employment shall be deemed a newly created position, the duties of which come within the scope of standardization already fixed by the Director. When any office or place of employment is created or abolished, or the compensation attached thereto altered, the officer or board making such change shall report it in writing to the Director within 10 days of the date thereof.
(Source: Laws 1963, p. 2477.)

(70 ILCS 2605/4.16) (from Ch. 42, par. 323.16)
Sec. 4.16. The Director shall investigate the efficiency of all officers and employees and of all groups of officers and employees in the classified service and shall report to each officer, board or other authority in charge of any office or department of the sanitary district its findings and recommendations relative to increasing efficiency and economy therein. In case the recommendations made by the Director are not carried into effect within a reasonable time, or in case of a difference of opinion with reference to such findings or recommendations between the Director and the officer, or authority in charge of an office or department concerned in any such findings or recommendations, the report, accompanied by a note of the relevant facts shall be transmitted to the board of trustees for its final decision. The Civil Service Board shall investigate the enforcement of this Act and the rules adopted pursuant to this Act of the conduct of the appointees in the classified service and the methods of administration therein, and may investigate the nature, tenure and compensation of all offices and places in the civil service of the sanitary district. In the course of such investigation the Civil Service Board shall have power to administer oaths and to secure by subpoena both the attendance and testimony of witnesses and the production of books and papers.
(Source: Laws 1963, p. 2477.)

(70 ILCS 2605/4.17) (from Ch. 42, par. 323.17)
Sec. 4.17. Said civil service board shall, on or before the 31st day of January of each year, make to the trustees a report showing its own action, the rules in force, the practical effects thereof and any suggestions it may approve for the more effectual accomplishment of the purposes of this Act. The trustees may require a report from said civil service board at any time.
(Source: P.A. 96-374, eff. 8-13-09.)

(70 ILCS 2605/4.18) (from Ch. 42, par. 323.18)
Sec. 4.18. The civil service board shall select one of its own members to act as secretary. The secretary shall keep the minutes of the civil service board, preserve all records and perform such other duties as the civil service board may direct.
(Source: Laws 1935, p. 744.)

(70 ILCS 2605/4.19) (from Ch. 42, par. 323.19)
Sec. 4.19. All officers of the sanitary district shall aid the civil service board and the Director in all proper ways in carrying out the provisions of the act and at any place where examinations are to be held shall allow reasonable use of public buildings for holding such examinations. The trustees shall cause suitable rooms to be provided for the civil service board at the expense of the sanitary district.
(Source: Laws 1963, p. 2477.)

(70 ILCS 2605/4.20) (from Ch. 42, par. 323.20)
Sec. 4.20. A sufficient sum of money shall be appropriated each year by the trustees to carry out the provisions of this Act; and the trustees shall allow to said civil service board such clerical help and such sums to operate and maintain said office as shall be necessary and the compensation of such clerical help and such sums allowed shall be paid by the sanitary district as other sanitary district charges. If the trustees shall have already made the annual appropriations for sanitary district purposes for the current fiscal year, the trustees are authorized and required to pay the salaries and expenses of the civil service board for such fiscal year out of the moneys appropriated for contingent purposes by said trustees.
(Source: Laws 1935, p. 744.)

(70 ILCS 2605/4.21) (from Ch. 42, par. 323.21)
Sec. 4.21. No person or officer shall wilfully or corruptly by himself, or in cooperation with one or more persons, defeat, deceive or obstruct any person in respect to his or her right of examination and employment hereunder; or corruptly or falsely mark, grade, estimate or report upon the examination or proper standing of any person examined hereunder or aid in so doing; or wilfully or corruptly threaten to dismiss, transfer or bring charges against any employee in the classified civil service; or wilfully or corruptly make any false representation concerning the examination or concerning the person examined; or wilfully or corruptly furnish to any person any special or secret information for the purpose of either improving or injuring the prospects or chances of any persons so examined, or to be examined, being appointed, employed or promoted. And no applicant for any examination shall wilfully or corruptly by himself, or in co-operation with one or more persons, deceive the Director with reference to his identity, or wilfully or corruptly make any false representations in his application for any examination, or commit any fraud for the purpose of improving his prospects or chances in such examination.
(Source: Laws 1963, p. 2477.)

(70 ILCS 2605/4.22) (from Ch. 42, par. 323.22)
Sec. 4.22. Solicitation of political contributions by a commissioner or an employee.
(a) During a commissioner's or an employee's compensated time, other than vacation, personal, holiday, or compensatory time off, the commissioner or employee shall not solicit, orally or by letter, or give or receive, or be in any manner concerned in soliciting, giving, or receiving any assessment, subscription, or contribution from any commissioner or employee for any party or political purpose whatever.
(b) For the purposes of this Section, "compensated time" means any time worked by or credited to an employee that counts toward any minimum work time requirement imposed as a condition of employment with the sanitary district, but does not include any designated holidays or any period when the employee is on a leave of absence. With respect to commissioners, "compensated time" means any period of time when the commissioner is on the premises under the control of the sanitary district and any other time when the commissioner is executing his or her official duties, regardless of location.
For the purposes of this Section, "compensatory time off" means authorized time off earned by or awarded to an employee to compensate in whole or in part for time worked in excess of the minimum work time required of that employee as a condition of employment with the sanitary district.
(Source: P.A. 97-125, eff. 7-14-11.)

(70 ILCS 2605/4.23) (from Ch. 42, par. 323.23)
Sec. 4.23. Soliciting political contributions from a commissioner or an employee.
(a) No person shall solicit, orally or by letter, or be in any manner concerned in soliciting any assessment, contribution, or payment for any party or any political purpose whatever from any commissioner or employee during the commissioner's or employee's compensated time other than vacation, personal, holiday, or compensatory time off.
(b) For the purposes of this Section, "compensated time" means any time worked by or credited to an employee that counts toward any minimum work time requirement imposed as a condition of employment with the sanitary district, but does not include any designated holidays or any period when the employee is on a leave of absence. With respect to commissioners, "compensated time" means any period of time when the commissioner is on the premises under the control of the sanitary district and any other time when the commissioner is executing his or her official duties, regardless of location.
For the purposes of this Section, "compensatory time off" means authorized time off earned by or awarded to an employee to compensate in whole or in part for time worked in excess of the minimum work time required of that employee as a condition of employment with the sanitary district.
(Source: P.A. 97-125, eff. 7-14-11.)

(70 ILCS 2605/4.24) (from Ch. 42, par. 323.24)
Sec. 4.24. No person shall in any room or building occupied for the discharge of official duties by any officer or employee in the sanitary district, solicit orally or by written communication delivered therein, or in any other manner, or receive any contribution of money or other thing of value, for any party or political purpose whatever, from any member of the classified civil service. No officer, agent, clerk, or employee under the government of any such sanitary district, who may have charge or control of any building, office or room occupied for any purpose of said municipal corporation shall permit any person to enter the same for the purpose of therein soliciting or delivering written solicitations for or receiving from, or giving notice to any member of the classified civil service of any political assessments.
(Source: Laws 1935, p. 744.)

(70 ILCS 2605/4.25) (from Ch. 42, par. 323.25)
Sec. 4.25. Political contributions and campaigns.
(a) During a commissioner's or an employee's compensated time, other than vacation, personal, holiday, or compensatory time off, a commissioner or an employee in the service of the sanitary district shall not, directly or indirectly, give or hand over to any commissioner or employee, or to any senator, representative, alderman, councilman, or trustee, any money or other valuable thing on account of or to be applied to the promotion of any party or political object whatever.
(b) During an employee's compensated time, other than vacation, personal, holiday, or compensatory time off, an employee shall not take any part in the management or affairs of any political party or in any political campaign, except to exercise his or her right as a citizen privately to express his or her opinion, and to cast his or her vote, provided, however, that an employee shall have the right to hold any public office, either by appointment or election, that is not incompatible with his or her duties as an employee of the District, and provided further that the employee does not campaign or otherwise engage in political activity during his or her compensated time other than vacation, personal, holiday, or compensatory time off.
(c) This Section shall not be deemed to authorize conduct prohibited by the Federal Hatch Act by employees subject to that Act.
(d) For the purposes of this Section, "compensated time" means any time worked by or credited to an employee that counts toward any minimum work time requirement imposed as a condition of employment with the sanitary district, but does not include any designated holidays or any period when the employee is on a leave of absence. With respect to commissioners, "compensated time" means any period of time when the commissioner is on the premises under the control of the sanitary district and any other time when the commissioner is executing his or her official duties, regardless of location.
For the purposes of this Section, "compensatory time off" means authorized time off earned by or awarded to an employee to compensate in whole or in part for time worked in excess of the minimum work time required of that employee as a condition of employment with the sanitary district.
(Source: P.A. 97-125, eff. 7-14-11.)

(70 ILCS 2605/4.26) (from Ch. 42, par. 323.26)
Sec. 4.26. No person who holds any public office, or who has been nominated for, or who seeks a nomination or appointment to any public office, shall corruptly use or promise to use, either directly or indirectly any official authority or influence in order to secure or aid any person in securing for himself or for another, any office or public employment, or any nomination, confirmation, promotion or increase of salary as a reward for political influence or service. No person appointed, or about to be appointed to the civil service board, or to a position in the classified service, shall execute or sign a resignation in advance, dated or undated, for the purpose, or with the result of permitting the appointing power to create at his will a vacancy in the civil service board or in a position in the classified service.
(Source: Laws 1935, p. 744.)

(70 ILCS 2605/4.27) (from Ch. 42, par. 323.27)
Sec. 4.27. No applicant for appointment in said classified service, or to a position named in section 4.13 of this Act, shall pay or promise to pay either directly or indirectly, any money or other valuable thing to any person whatever for or on account of his appointment, or proposed appointment, and no officer or employee in said classified service, or named in section 4.13 of this Act shall pay or promise to pay, either directly or indirectly, any money or other valuable thing, to any person whatever for or on account of his promotion or proposed promotion. Nor shall he by means of threats or coercion induce or seek to induce any one in the classified service to resign his position, or to take a leave of absence, or any one at the head of an eligible list to waive his right to certification or appointment. No employee shall be given a leave of absence while under charges, nor shall such leave be given as an alternative to a trial on charges.
(Source: Laws 1935, p. 744.)

(70 ILCS 2605/4.28) (from Ch. 42, par. 323.28)
Sec. 4.28. No applicant for appointment or promotion in the classified service shall ask for or receive a recommendation or assistance from any officer or employee in said service, or from any person in consideration of any political service to be rendered to or for such person or for the promotion of such person to any office or appointment.
(Source: Laws 1935, p. 744.)

(70 ILCS 2605/4.29) (from Ch. 42, par. 323.29)
Sec. 4.29. The Director shall certify to the treasurer or other financial or auditing officer all appointments to offices and places in the classified service, and all vacancies occurring therein, whether by dismissal, resignation or death. All decisions of the civil service board under the provisions of Section 4.14 of this Act shall be also reported to such financial officer by the civil service board.
(Source: Laws 1963, p. 2477.)

(70 ILCS 2605/4.30) (from Ch. 42, par. 323.30)
Sec. 4.30. No treasurer, comptroller, paymaster, auditing officer or other officer or agent of the sanitary district shall approve the payment of, or be in any manner concerned in paying any salary or wage to any person for services as an officer or employee in the public service covered by this Act, unless an estimate, payroll or account for such salary or wage, containing the names of the persons to be paid and a statement of the amount to be paid each and the matter on account of which the same is to be paid, shall be filed with him, bearing the certificates of the Director that the persons named in such estimate, payroll or account have been appointed or employed in pursuance of law, and that the amounts of money set forth are lawfully due them under this Act and of the rules made in pursuance of this Act. Before the Director shall certify any estimate, payroll or account for the salary or wage of any person appointed to any new office or new place of employment in the classified service, he shall investigate and determine whether such office or place of employment is in fact new and was properly created, and shall record his findings in that respect before making any certificate as aforesaid.
(Source: Laws 1963, p. 2477.)

(70 ILCS 2605/4.30a) (from Ch. 42, par. 323.30a)
Sec. 4.30a. Any citizen may maintain a suit to restrain a disbursing officer from making any payment in contravention of any provision of this law, or of any rule, regulation or order thereunder. If any sum is paid contrary to any provision of this law, or of any rule, regulation or order thereunder, the sum may be recovered in an action maintained by any citizen against any officer or agent therefor who certified or approved the payment to the Treasurer, or against the Treasurer if he failed to obtain proper certification or approval from the proper officer before making such payment.
(Source: Laws 1963, p. 2477.)

(70 ILCS 2605/4.31) (from Ch. 42, par. 323.31)
Sec. 4.31. Any person who shall be served with a subpoena to appear and testify or to produce books and papers, issued by the civil service board or by any member thereof, or by any person or persons acting under the order of the civil service board in the course of an investigation conducted under any provision of this Act, and who shall refuse or neglect to appear or testify, or to produce books and papers relevant to said investigation, as commanded in such subpoena, shall be guilty of a misdemeanor and shall, on conviction, be punished as provided in section 4.33 of this Act. The fees of witnesses for attendance and travel shall be the same as the fees of witnesses before circuit courts, and shall be paid from the appropriation for the expenses of the civil service board, and any circuit court, upon application of any such member of the civil service board, may, in its discretion, compel the attendance of witnesses, the production of books and papers, and giving of testimony before the civil service board, or before any such investigating officer by attachment, or contempt or otherwise, in the same manner as the production of evidence may be compelled before the court. Every person who, having taken an oath or made affirmation before a member of the civil service board, or officer appointed by the civil service board authorized to administer oaths, shall swear or affirm wilfully, corruptly and falsely, shall be guilty of perjury, and upon conviction shall be punished accordingly.
(Source: P.A. 83-334.)

(70 ILCS 2605/4.32) (from Ch. 42, par. 323.32)
Sec. 4.32. Persons who were engaged in the military or naval service of the United States during the years 1898, 1899, 1900, 1901, 1902, 1914, 1915, 1916, 1917, 1918, or 1919, any time between September 16, 1940 and July 25, 1947, or any time during the national emergency between June 25, 1950 and January 31, 1955, and who were honorably discharged therefrom, and all persons who were engaged in such military or naval service during any of said years, any time between September 16, 1940 and July 25, 1947, or any time during the national emergency between June 25, 1950 and January 31, 1955, or any time from August 5, 1964 until the date determined by the Congress of the United States as the end of Viet Nam hostilities, or at any time between August 6, 1990 and the date the Persian Gulf Conflict ends as prescribed by Presidential proclamation or order, who are now or may hereafter be on inactive or reserve duty in such military or naval service, not including, however, persons who were convicted by court-martial of disobedience of orders, where such disobedience consisted in the refusal to perform military service on the ground of alleged religious or conscientious objections against war, shall be preferred for appointments to offices, positions and places of employment in the classified service of the District, provided they are found to possess the business capacity necessary for the proper discharge of the duties of such office, position, or place of employment as determined by examination for original entrance. The Director of Human Resources on certifying from any existing register of eligibles resulting from the holding of an examination for original entrance or any register of eligibles that may be hereafter created of persons who have taken and successfully passed the examinations provided for in this Act for original entrance commenced prior to September 1, 1949, shall place the name or names of such persons at the head of any existing eligible register or list of eligibles that shall be created under the provisions of this Act to be certified for appointment. The Director of Human Resources shall give preference for original appointment to persons as hereinabove designated whose names appear on any register of eligibles resulting from an examination for original entrance held under the provisions of this Act and commenced on or after September 1, 1949 by adding to the final grade average which they received or will receive as the result of any examination held for original entrance, five points. The numerical result thus attained shall be applied by the Director of Human Resources in determining the position of such persons on any eligible list which has been created as the result of any examination for original entrance commenced on or after September 1, 1949 for purposes of preference in certification and appointment from such eligible list.
Every certified Civil Service employee who was called to, or who volunteered for, the military or naval service of the United States at any time during the years specified in this Act, or at any time between September 16, 1940 and July 25, 1947 or any time during the national emergency between June 25, 1950 and January 31, 1955, or any time from August 5, 1964 until the date determined by Congress of the United States as the end of Viet Nam hostilities, or at any time between August 6, 1990 and the date the Persian Gulf conflict ends as prescribed by Presidential proclamation or order, and who were honorably discharged therefrom or who are now or who may hereafter be on inactive or reserve duty in such military or naval service, not including, however, persons who were convicted by court martial of disobedience of orders where such disobedience consisted in the refusal to perform military service on the ground of alleged religious or conscientious objections against war, and whose names appear on existing promotional eligible registers or any promotional eligible register that may hereafter be created, as provided for by this Act, shall be preferred for promotional appointment to civil offices, positions and places of employment in the classified civil service of the District coming under the provisions of this Act.
The Director of Human Resources shall give preference for promotional appointment to persons as hereinabove designated whose names appear on existing promotional eligible registers or promotional eligible registers that may hereafter be created by adding to the final grade average which they received or will receive as the result of any promotional examination commencing prior to September 1, 1949 three-fourths of one point for each 6 months or fraction thereof of military or naval service not exceeding 48 months, and by adding to the final grade average which they will receive as the result of any promotional examination held commencing on or after September 1, 1949 seven-tenths of one point for each 6 months or fraction thereof of military or naval service not exceeding 30 months. The numerical result thus attained shall be applied by the Director of Human Resources in determining the position of such persons on any eligible list which has been created or will be created as the result of any promotional examination held hereunder for purposes of preference in certification and appointment from such eligible list.
No person shall receive the preference for a promotional appointment granted by this Section after he has received one promotion from an eligible list on which he was allowed such preference and which was prepared as a result of an examination held on or after September 1, 1949.
No person entitled to preference or credit for military or naval service hereunder shall be required to furnish evidence or record of honorable discharge from the armed forces before any examination held under the provisions of this Act but such preference shall be given after the posting or publication of the eligible list or register and before any certification or appointments are made from the eligible register.
(Source: P.A. 95-923, eff. 1-1-09.)

(70 ILCS 2605/4.33) (from Ch. 42, par. 323.33)
Sec. 4.33.
Any person who shall wilfully or through culpable negligence violate any of the provisions of this Act shall be guilty of a Class B misdemeanor.
(Source: P.A. 77-2407.)

(70 ILCS 2605/4.34) (from Ch. 42, par. 323.34)
Sec. 4.34. If any person shall be convicted under the last preceding section, any public office or place of public employment which such person may hold shall, by force of such conviction, be rendered vacant.
(Source: Laws 1935, p. 744.)

(70 ILCS 2605/4.35) (from Ch. 42, par. 323.35)
Sec. 4.35. Prosecution for violations of this Act may be instituted either by the Attorney General, the State's attorney for the county in which the offense is alleged to have been committed, or by the civil service board acting through special counsel. Such suits shall be conducted and controlled by the prosecuting officer who institute them unless they request the aid of other prosecuting officers.
(Source: Laws 1935, p. 744.)

(70 ILCS 2605/4.36) (from Ch. 42, par. 323.36)
Sec. 4.36. Whenever the Attorney General or the State's attorney for the county in which an offense under this Act is alleged to have been committed shall refuse to prosecute the person or persons alleged to have committed such an offense, or shall fail to prosecute such person or persons after the lapse of 30 days from the date the alleged offense is brought to his attention, then any taxpayer may apply to the circuit court of such county for the appointment of a special attorney to conduct a prosecution of such person or persons and upon such application the court may appoint some competent attorney to prosecute the person or persons alleged to have committed the offense and the special attorney so appointed shall have the same power and authority in relation to any prosecution for violation of this Act against such person or persons as the Attorney General or the State's attorney would have had in prosecuting any violation of this Act, and such special attorney shall conduct and control such prosecution unless he request the aid of other prosecuting officers.
(Source: P.A. 83-334.)

(70 ILCS 2605/4.37) (from Ch. 42, par. 323.37)
Sec. 4.37. The provisions of the Administrative Review Law, and all amendments and modifications thereof, and the rules adopted pursuant thereto, shall apply to and govern all proceedings for the judicial review of final administrative decisions of the civil service commission hereunder. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 82-783.)

(70 ILCS 2605/4.38) (from Ch. 42, par. 323.38)
Sec. 4.38. Any person who first becomes employed under this Act after December 31, 1987, or any former employee who returns to employment after that date, must be domiciled within the territorial boundaries of the sanitary district; provided that an employee on probationary status shall not be required to be domiciled within the territorial boundaries until 6 months after successful completion of probation. Failure to comply with the requirements of this Section shall be cause for removal or discharge from employment.
The Director of Human Resources is authorized to waive this requirement for any person assigned to a facility located outside of the territorial boundaries.
(Source: P.A. 95-923, eff. 1-1-09.)

(70 ILCS 2605/4.39)
Sec. 4.39. Power to deduct wages for debts.
(a) Upon receipt of notice from the comptroller of a municipality with a population of 500,000 or more, a county with a population of 3,000,000 or more, the Chicago Park District, the Metropolitan Water Reclamation District, the Chicago Transit Authority, the Chicago Board of Education, or a housing authority of a municipality with a population of 500,000 or more that a debt is due and owing the municipality, the county, the Cook County Forest Preserve District, the Chicago Park District, the Chicago Transit Authority, the Chicago Board of Education, or the housing authority by an employee of the District, the District may withhold, from the compensation of that employee, the amount of the debt that is due and owing and pay the amount withheld to the municipality, the county, the Cook County Forest Preserve District, the Chicago Park District, the Chicago Transit Authority, the Chicago Board of Education, or the housing authority; provided, however, that the amount deducted from any one salary or wage payment shall not exceed 25% of the net amount of the payment.
(b) Before the District deducts any amount from any salary or wage of an employee under this Section, the municipality, the county, the Cook County Forest Preserve District, the Chicago Park District, the Chicago Transit Authority, the Chicago Board of Education, or the housing authority shall certify that (i) the employee has been afforded an opportunity for a hearing to dispute the debt that is due and owing the municipality, the county, the Cook County Forest Preserve District, the Chicago Park District, the Chicago Transit Authority, the Chicago Board of Education, or the housing authority and (ii) the employee has received notice of a wage deduction order and has been afforded an opportunity for a hearing to object to the order. (c) For purposes of this Section:
(1) "Net amount" means that part of the salary or

wage payment remaining after the deduction of any amounts required by law to be deducted.

(2) "Debt due and owing" means (i) a specified sum of

money owed to the municipality, the county, the Cook County Forest Preserve District, the Chicago Park District, the Chicago Transit Authority, the Chicago Board of Education, or the housing authority for services, work, or goods, after the period granted for payment has expired, or (ii) a specified sum of money owed to the municipality, the county, the Cook County Forest Preserve District, the Chicago Park District, the Chicago Transit Authority, the Chicago Board of Education, or the housing authority pursuant to a court order or order of an administrative hearing officer after the exhaustion of, or the failure to exhaust, judicial review.

(Source: P.A. 92-109, eff. 7-20-01.)

(70 ILCS 2605/5.1) (from Ch. 42, par. 324k)
Sec. 5.1. The fiscal year of any sanitary district organized under this Act shall commence on the first day of January and terminate on the 31st day of December. Such year shall constitute the budget year of said district.
(Source: Laws 1943, Vol. 1, p. 599.)

(70 ILCS 2605/5.2) (from Ch. 42, par. 324L)
Sec. 5.2. Definitions. Where used in this law, "budget year" shall mean the fiscal year for which a budget is made. "Current year" shall mean the fiscal year in progress, i.e., the fiscal year next preceding the budget year. "Preceding year" shall mean the fiscal year preceding the current year.
The "Clerk" shall mean that officer so designated as provided in Section 4.
"Fund" shall mean a sum of money or other resources set aside for the purpose of carrying on specific activities or attaining certain objectives in accordance with special regulations, restrictions, or limitations. A fund shall be a distinct financial or fiscal entity.
"Accountant" shall mean a public accountant or certified public accountant licensed under the laws of this State.
"Expenditure" shall mean the amount of obligations incurred either paid or to be paid from the appropriations for the budget year for all purposes, including current expenses, retirement of debt, and capital outlays.
"Disbursement" shall mean the actual payment in cash for any purpose.
"Receipt" shall mean cash actually received and shall include appropriable cash on hand at the beginning of any specified year.
"Estimated receipt" shall mean cash estimated to be received within the budget year and shall include the cash surplus estimated to be appropriable at the beginning of the budget year.
"Cash basis" shall mean that system of accounting wherein revenues are accounted for when received in cash and expenditures are accounted for when paid.
"Accrual basis" shall mean that system of accounting wherein revenues are accounted for when earned or due, even though not collected, and expenditures are accounted for as soon as liabilities are incurred, whether paid or not.
"Function" (activity) of expenditure shall mean the particular purpose or group of services aimed at accomplishing a certain end for which an expenditure is made.
"Line Item" or item shall mean a particular type of expenditure within a class or related group of such expenditures, i. e., testing service, hospital service, towel and laundry service, within the class titled "Impersonal Services."
"Object" of expenditure shall mean specific articles, or classes of things for which an expenditure is made, i. e., personal services, impersonal services, materials and supplies, machinery and equipment, fixed charges and any such other classes of articles or things as may be desirable.
"Character" of expenditure shall refer to the relationship of total expenditures to current, prior, and future fiscal periods, i. e., whether the expenditure is a current expense, provision for the retirement of debt, or a capital outlay.
"Organization units" shall be the administrative units of the district, i. e., departments, major sewage treatment plants, and such other operating units or groups of operating units as may be deemed desirable by the authorities of the Sanitary District.
The "committee on finance" shall be any committee so appointed and so designated by the board of commissioners for the purpose of considering financial matters affecting the district.
"Sinking Fund Requirements" shall mean the amounts that will be needed to pay interest on and principal of bonds.
"Construction Fund" shall mean the amounts to be used for paying the costs incurred for construction purposes.
"Construction Purposes" shall mean the replacement, remodeling, completion, alteration, construction, and enlargement, including alterations, enlargements and replacements which will add appreciably to the value, utility, or the useful life of sewage treatment works, administrative buildings, flood control facilities, or water quality improvement projects, and additions therefor, pumping stations, tunnels, conduits and intercepting sewers connecting therewith, and outlet sewers together with the equipment and appurtenances necessary thereto, and for the acquisition of the sites and rights of way necessary thereto, and for engineering expenses for designing and supervising the construction of the works above described, and for removal of the rock ledge in the bed of the Des Plaines River (Illinois Waterway) through the City of Joliet.
Prior to the commencing of work involved in the removal of the rock ledge in the bed of the Des Plaines River formal approval shall be obtained for the design and plans for accomplishing this work from the Corps of Engineers, U. S. Army, and the State of Illinois Department of Natural Resources.
The Metropolitan Sanitary District of Greater Chicago, its agents, successors or assigns shall save the State of Illinois harmless from any and all claims of whatever nature which may arise as a result of or in consequence of any work which may be performed by the District.
The rights, powers, and authorities granted in this Act shall be subject to the provisions of Section 18 of the Rivers, Lakes, and Streams Act.
It is the intent and purpose of this Act to provide a legal basis which will authorize and require all Sanitary Districts organized under the provisions hereof to make and execute the budgets of their Corporate Funds and Construction Funds in such manner that the budgets may be planned and balanced with receipts on an actual cash basis and expenditures on an accrual basis, and all definitions, terms, provisions and procedures set forth in this Act shall be thus construed as applied to corporate funds and construction funds.
(Source: P.A. 97-367, eff. 8-15-11.)

(70 ILCS 2605/5.3) (from Ch. 42, par. 324m)
Sec. 5.3. The budget for the district shall present a complete financial plan for the budget year. Such budget shall contain separate estimated balance sheets for each fund of the district and shall set forth estimates of all current assets and liabilities of each fund of the district as of the beginning of the district's budget year and the amounts of such assets available for appropriation in such year, either for expenditures or charges to be made or incurred during such year or for liabilities unpaid at the beginning thereof. Estimates of taxes to be received from the levies of prior years shall be net after deducting the amount estimated to be sufficient to cover the loss and cost of collecting such taxes, uncollectible taxes, deferred collection of taxes, the amounts of taxes for the non-payment of which real estate has been or shall be forfeited to the State, and abatements in the amount of such taxes extended or to be extended upon the collector's books and after deducting also the principal of all tax anticipation warrants outstanding and all interest accrued thereon and the amounts estimated to be sufficient to cover all interest to accrue thereon until redemption of such tax anticipation warrants, and also the amounts necessary to reimburse the working cash funds.
A statement shall be included showing the method of arriving at the net tax figure. Such statement shall include at least the following for each of the levies for five years preceding the budget year; the gross tax extension, the estimated net amount to be collected by the beginning of the budget year, the estimated amount of reserve, the estimated net amount yet to be collected, the amount of tax anticipation warrants outstanding, the estimated amount of interest on the tax anticipation warrants to the estimated payment date and the estimated amount of unencumbered cash to be collected during the budget year.
In estimating assets available for appropriation for current expenditures of the corporate fund, and construction fund, only such taxes of prior years shall be included as are anticipated to be received during the budget year in excess of any prior obligations against such taxes. Estimates of the liabilities of the respective funds shall include (a) all unpaid final judgments, including accrued interest thereon, entered against such district (b) unpaid salaries (c) unpaid bills and (d) all other liabilities.
Such budget shall also set forth detailed estimates of all taxes to be levied for such budget year and of all other current receipts to be derived from sources other than such taxes, which shall be applicable to expenditures or charges to be made or incurred during such budget year. All such estimates shall be so segregated and classified as to funds and in such other manner as to give effect to the requirements of laws relating to the respective purposes to which such assets and taxes and other current receipts are applicable to the end that no expenditure shall be authorized or made for any purpose in excess of funds lawfully available therefor. Such budget shall indicate for the last known fiscal year, the actual receipts received from the several sources of current receipts and the estimated receipts from such sources for the current year.
Budget estimates shall be prepared and appropriations shall be made in a manner that reflects the utilization of program and performance principles and unit cost data. Appropriations shall be arranged according to funds and programs and also according to organization units. Such appropriations shall specify the objects and functions (Activities) for which they are made and the amount appropriated for each object or function (activity) and shall include appropriations for (a) all current expenditures or charges to be made or incurred during such budget year (b) all sinking fund requirements to be met during the budget year (c) all unpaid final judgments, including accrued interest thereon entered against such district (d) all other liabilities, including unpaid bills which shall be segregated only by funds and by object for which the expenditures were made and (e) an amount estimated to be sufficient to cover the loss and cost of collection of taxes to be levied for such fiscal year for payment of bonds and interest thereon, uncollectible taxes, deferred collection of taxes, the amounts of taxes for the nonpayment of which real estate shall be forfeited to the State, and abatements in the amounts of such taxes extended upon the collector's books for payment of bond and interest thereon. Such budget shall indicate for the last known year the actual expenditures for the several organization units, objects and functions (activities) appropriated for and the adjusted appropriations and estimated expenditures for such organization units, objects and functions (activities) for the current year.
A statement shall be included in the budget indicating, by funds, the actual sources from which cash is anticipated to be received during the budget year for financing proposed appropriations. Such statement shall indicate (a) by tax levy years the amount of money anticipated to be received from the sale of tax warrants (b) by tax levy years for each of the last 5 years the amount of unencumbered cash anticipated to be received and (c) all other anticipated revenue.
Statements shall be included to show, by funds and by years, the actual expenditures of the district for capital projects under construction during the preceding 4 years, together with the same information, estimated for the current year; and the estimated annual expenditure and the time when the uncompleted capital projects will be completed and in operation during the ensuing 5 years.
Statements shall also be included of the bonded indebtedness of the district, showing the bonds authorized and unsold, the borrowing capacity, the maturity dates of bond issues and the rates of interest for each issue; also any additional statements relative to the financial plan which the board of trustees may deem desirable.
(Source: P.A. 79-922.)

(70 ILCS 2605/5.4) (from Ch. 42, par. 324n)
Sec. 5.4. The executive director shall prepare the budget for the district and shall submit the proposed budget to the board of trustees which shall make such changes as it deems desirable and shall approve the budget. The content of the budget shall be substantially as follows:
(1) A budgetary message which sets forth the fiscal

policy of the district for the fiscal year, describing in connection therewith the programs and the cost of performance to achieve the objectives of the district relating to drainage, sewage collection, sewage treatment and solids disposals including unit costs whenever ascertainable, in such a manner that indirect cost to achieve such objectives will be set apart for purpose of cost analysis. The message also should include a general budget summary setting forth the aggregate figures of the budget to show the balanced relationship between the total proposed expenditures and the total anticipated receipts and other means of financing the budget for the ensuing fiscal year, contrasted with the actual receipt and disbursement figures for the preceding year and the estimated figures for the current year.

(2) The several estimates, statements, and other

detail, set forth in Section 5.3 of this Act.

(3) Complete drafts of the proposed appropriation

ordinance, tax levy ordinance, and other ordinances required to give legal sanction to the appropriations when approved and adopted by the board of trustees of the district.

(Source: P.A. 95-923, eff. 1-1-09.)

(70 ILCS 2605/5.5) (from Ch. 42, par. 324o)
Sec. 5.5. At least 60 days prior to the beginning of the budget year, the heads of all departments of the district shall prepare and submit to the executive director detailed estimates of expenditure requirements with respect to the contributions each department or organizational unit is expected to make in achieving approved program objectives for the budget year, compared with the actual figures of the preceding year and the estimated figures for the current year. The expenditure estimates must be in detail and must be classified to set forth the data by funds, organization units, objects, character, and functions (activities) of expenditures in accordance with the classification of expenditure accounts adopted, or hereafter adopted, by the board of trustees. The detailed estimates of expenditure shall be accompanied by written statements of specific objectives to be achieved, the cost of achieving these objectives and supporting work units and unit cost data wherever applicable.
Within 15 days after the receipt of the department expenditure estimates, the executive director shall prepare and submit to the board of trustees a sufficient number of complete copies of the departmental estimates of expenditures together with the aggregate expenditure estimates in detail and his own estimate of receipts of the district for the ensuing fiscal year. The estimates of receipts must be in detail and must be classified to show the receipts by funds, and the several sources of receipts, including the proceeds to be derived from the sale of bonds, or other property, and must be in accordance with the classification of revenue accounts now or hereafter adopted by the board of trustees.
The board of trustees shall review the estimates both of anticipated receipts and of anticipated expenditures, adding to, altering, revising, increasing or decreasing the items of the estimates as it deems necessary in view of the needs and available and probable receipts of the district. The board of trustees shall then prepare a tentative budget setting forth the detailed estimates both of expenditures and receipts together with all supporting schedules, summary statements, drafts of the appropriation ordinance, tax levy ordinance and other ordinances necessary to give effect to the budget, in the form provided in Section 5.4 of this Act.
(Source: P.A. 95-923, eff. 1-1-09.)

(70 ILCS 2605/5.6) (from Ch. 42, par. 324p)
Sec. 5.6. During the consideration of and before final action by the board of trustees on the proposed budget, such tentative budget shall be made conveniently available to public inspection for at least ten (10) days by having at least three (3) copies thereof on file in the office of the Clerk of the district and by making copies available to anyone upon payment of a reasonable charge. At the conclusion of this said ten (10) days and not more than twenty (20) days after such budget shall have been made available for public inspection the said board of trustees shall hold at least one public hearing thereon of which public notice shall have been given by at least one publication in a newspaper having general circulation in the district at least three (3) days before such public hearing is held. It shall be the duty of the board of trustees to arrange for and to hold such public hearing or hearings.
(Source: Laws 1943, vol. 1, p. 599.)

(70 ILCS 2605/5.7) (from Ch. 42, par. 324q)
Sec. 5.7. The board of trustees of the district shall consider the budget estimates as submitted to it by the executive director and may add to, revise, alter, increase or decrease the items contained in the budget. However, in no event may the total aggregate proposed expenditures in the budget exceed the total estimated means of financing the budget.
The board of trustees shall, before January first of the budget year, adopt the budget which is effective on January first of the budget year. The appropriation ordinance and tax levy ordinance must be parts of the budget and must be adopted as a part thereof by single action of the board of trustees. The appropriation ordinance must be filed with and be a part of the tax levy ordinance, which tax levy ordinance need not contain any further or additional specifications of purposes, itemizations or details for which appropriations and the levy are made. The board of trustees shall appropriate such sums of money as may be necessary to defray all necessary expenses and liabilities of the district to be paid by the board of trustees or incurred during and until the time of the adoption and effective date of the next annual appropriation ordinance under this Section. The board of trustees shall appropriate such sums of money as may be necessary to pay the principal and interest on bonds. The board may not expend any money or incur any indebtedness or liability on behalf of the district in excess of the percentage and several amounts limited by law, when applied to the last known assessment. The appropriation ordinance must specify the several funds, organization units, objects, character and functions (activities) for which such appropriations are made, and the amount appropriated for each fund, organization unit, object, character, and function (activity). The receipts of the district as estimated in the budget and as provided for by the tax levy ordinances and other revenues and borrowing Acts or ordinances are applicable in the amounts and according to the funds specified in the budget for the purpose of meeting the expenditures authorized by the appropriate ordinance. The vote of the board of trustees upon the budget shall be taken by yeas and nays, and shall be entered in the proceedings of the board of trustees.
The appropriation ordinance may be amended at the next regular meeting of the board of trustees occurring before January first of the budget year and not less than 5 days after the passage thereof in like manner as other ordinances. If any items of appropriations contained therein are vetoed by the president of the board, with recommendations for alterations or changes therein, the adoption of such recommendations by a yea and nay vote is the equivalent of an amendment of such annual appropriation ordinance with like effect as if an amendatory ordinance had been passed.
Such appropriation ordinance together with other parts of the budget as the board of trustees desire must be published in a newspaper of general circulation in the district and made conveniently available for inspection by the public. Such publication must be made after the date of passage of such budget and before January 20 of the budget year, but the date of publication does not affect the legality of the appropriation ordinance or the tax levy ordinance or any other ordinances necessary to give effect to the budget. Such ordinances are effective on the first day of January of the budget year.
The Clerk shall certify that such appropriation ordinance as published is a true, accurate and complete copy of the appropriation ordinance as passed and approved by the board of trustees. The board of trustees shall also make public, by publication or otherwise, at this time, the tax rate necessary or estimated to be necessary to finance the budget as adopted.
After adoption of the appropriation ordinance, the board of trustees may not make any further or other appropriation prior to the adoption or passage of the next succeeding annual appropriation ordinance. The board has no power, either directly or indirectly, to make any contract or to take any action which adds to the total of district expenditures or liabilities in any budget year any sum over and above the amount provided for in the annual appropriation ordinance for the budget year. However, the board of trustees has the power, anything in this Act to the contrary notwithstanding, if after the adoption of the appropriation ordinance (1) federal or State grants or loans are accepted, (2) the voters approve a bond ordinance for a particular purpose or the issuance of bonds is otherwise authorized by law, or (3) duly authorized bonds of the district remaining unissued and unsold have been cancelled and any ordinance has been adopted by the board of trustees under Section 9 of this Act authorizing the issuance of bonds not exceeding in the aggregate the amount of bonds so cancelled, to pass a supplemental appropriation ordinance (in compliance with the provisions of this Act as to publication and voting thereon by the board of trustees) making appropriation, for the particular purpose only as set forth in the ordinance, of the proceeds of the grants, loans, or bond issue or any part thereof required to be expended during the fiscal year. However, nothing herein contained prevents the board of trustees, by a concurring vote of two-thirds of all the trustees (votes to be taken by yeas and nays and entered in the proceeding of the board of trustees), from making any expenditures or incurring any liability rendered necessary to meet emergencies such as epidemics, flood, fire, unforeseen damages or other catastrophes, happening after the annual appropriation ordinance has been passed or adopted, nor does anything herein deprive the board of trustees of the power to provide for and cause to be paid from the district funds any charge upon the district imposed by law without the action of the board of trustees.
(Source: P.A. 95-923, eff. 1-1-09.)

(70 ILCS 2605/5.7a) (from Ch. 42, par. 324q.1)
Sec. 5.7a. No changes in title or rate shall take place during the fiscal year among the titles and rates that are listed in the Annual Appropriation Ordinance. This does not prohibit adjustments in salaries as a result of merit increases or union increments as appropriated for in the Annual Appropriation Ordinance or as a result of promotions or transfers.
(Source: P.A. 84-236.)

(70 ILCS 2605/5.8) (from Ch. 42, par. 324r)
Sec. 5.8. No contract shall hereafter be made, or expense or liability incurred by the said board of trustees, or any member or committee thereof, or by any person or persons, for or in its behalf notwithstanding the expenditure may have been ordered by the said board of trustees, unless an appropriation therefor shall have been previously made by said board in the manner aforesaid. No officer, head of a department, or commission shall, during a budget year, expend or contract to expend any money or incur any liability, or enter into any contract, which, by its terms, involves the expenditure of money for any of the purposes for which provision is made in the appropriation ordinance in excess of the amounts appropriated in said ordinance. Any contract, verbal, or written, made in violation of this section shall be null and void as to the district, and no moneys shall be paid thereon; provided, however, that nothing herein contained shall prevent the making of contracts for the lawful purposes of said district, the terms of which contracts may be for periods of more than one year, but any contract so made shall be executory only for the amounts for which the said district is lawfully liable in succeeding budget years.
The books of account of the district shall be so kept that it shall be possible to determine at any time the exact condition of each of the separate amounts appropriated. One set of budgetary books shall be known as the appropriation record of the district and shall be kept in such manner as to indicate for each amount appropriated at all times at least such information as the amount originally appropriated, transfers during the year, encumbrances, disbursements, and unencumbered balances. Every obligation of the district for purchase orders, contracts, or other commitments shall be reported in the appropriation record irrespective of the contemplated date of delivery, receipt, or payment.
(Source: Laws 1943, Vol. 1, p. 599.)

(70 ILCS 2605/5.9) (from Ch. 42, par. 324s)
Sec. 5.9. The board of trustees shall, at any time after March 1 of each fiscal year, have power, by a two-thirds vote of all the members of such body, to authorize the making of transfers within a department or between departments of sums of money appropriated for one corporate object or function to another corporate object or function. Any such action by the board of trustees shall be entered in the proceedings of the board. No appropriation for any object or function shall be reduced below an amount sufficient to cover all unliquidated and outstanding contracts or obligations certified from or against the appropriation for such purpose.
The board of trustees, by a two-thirds vote of all its members, may transfer the interest earned on any moneys of the district into the district's fund or funds that are most in need of the interest income, or the Metropolitan Water Reclamation District Retirement Fund. This authority does not apply to any interest that has been earmarked or restricted by the board for a designated purpose. This authority does not apply to any interest earned on any funds for purposes of the Metropolitan Water Reclamation District Retirement Fund or Reserve Claim Fund.
The board of trustees, by a two-thirds vote of all its members, may transfer fund balances between its Working Cash Funds.
(Source: P.A. 95-891, eff. 8-22-08.)

(70 ILCS 2605/5.10) (from Ch. 42, par. 324t)
Sec. 5.10. If at the termination of any fiscal year the appropriations necessary for the support of the said district for the ensuing budget year shall not have been made, the several amounts appropriated in the last appropriation ordinance for the objects and functions therein specified, so far as the same shall relate to the construction, operation and maintenance expenses, including making payments on existing contracts, advertising for and receiving bids and letting contracts, and making payments for necessary expenses, salaries and wages and making payments of principal and interest on bonds and on tax anticipation warrants and making payments for unpaid bills, shall be deemed to be reappropriated for the several objects and functions specified in said last appropriation ordinance; and until a subsequent budget is legally passed, the proper financial officer shall make the payments necessary for the support of the district on the basis of the appropriations of the preceding fiscal year.
(Source: Laws 1943, Vol. 1, p. 599.)

(70 ILCS 2605/5.11) (from Ch. 42, par. 324u)
Sec. 5.11. The appropriation ordinance including the amounts for the payment of contract liabilities, or to defray the expense of any project or purpose shall not be construed as an approval of the board of any of said contract liabilities or of any project or purpose mentioned but shall be regarded only as the provision of a fund, or funds, for the payment thereof when said contract liabilities have been found to be valid and legal obligations against the said district, and when properly vouchered and audited by the Department of Finance, or when any project or purpose is approved and authorized by the board of commissioners of the district as the case may be.
(Source: P.A. 81-292; 81-831.)

(70 ILCS 2605/5.12) (from Ch. 42, par. 324v)
Sec. 5.12. Annual audit. Each district shall cause an independent audit to be made annually for the period beginning January 1, and ending December 31. Such audit shall be made by a Certified Public Accountant licensed to practice in the State of Illinois, who shall examine and audit the accounts of the district. A report thereof, together with any recommendations as to changes in accounting procedure shall be made to the board of trustees and shall be printed in the official proceedings of the district. At least 3 copies of such audit shall be made conveniently available for public inspection at the office of the district and a copy of such audit shall be made available to any person requesting a copy thereof upon the payment of a reasonable charge. Copies of such audit shall be furnished to such departments or agencies of the State of Illinois as may be required by law and such audit shall comply with such State laws as may regulate the making of governmental audits. The reasonable expense of the audit required to be made hereunder shall be paid by each such sanitary district.
An annual audit of the Metropolitan Water Reclamation District of Greater Chicago conducted in accordance with Section 5.12a serves as that district's annual audit required by this Section.
(Source: P.A. 89-296, eff. 8-11-95.)

(70 ILCS 2605/5.12a)
Sec. 5.12a. (Repealed).
(Source: P.A. 89-296, eff. 8-11-95. Repealed internally, eff. 7-1-99.)

(70 ILCS 2605/5.13) (from Ch. 42, par. 324w)
Sec. 5.13. The clerk shall prepare on or before the first (1st) day of July of each year after the year 1943, an annual financial report which shall contain financial information required by generally accepted accounting principles (GAAP) for governments as promulgated and established by the Governmental Accounting Standards Board (GASB).
Copies of the annual financial report shall be made conveniently available in the office of the Sanitary District to the public and shall be issued to any person upon payment of a reasonable amount therefor. Nothing in this section shall be construed to mean that the annual financial report may not be combined with the annual audit report and the two published simultaneously as one report.
(Source: P.A. 95-295, eff. 8-20-07.)

(70 ILCS 2605/6) (from Ch. 42, par. 325)
Sec. 6. All ordinances, orders and resolutions, and the date of publication thereof, may be proven by the certificate of the clerk, under the seal of the corporation, and when printed in book or pamphlet form, and purporting to be published by the board of trustees and such book or pamphlet shall be received as evidence of the passage and legal publication of such ordinances, orders and resolutions, as of the dates mentioned in such book, or pamphlet in all courts and places without further proof.
(Source: Laws 1889, p. 125.)

(70 ILCS 2605/7) (from Ch. 42, par. 326)
Sec. 7. The board of trustees of any sanitary district organized under this Act shall have power to provide for the drainage of such district of both surface water and sewage, by laying out, establishing, constructing and maintaining one or more main channels, drains, ditches and outlets for carrying off and disposing of the drainage (including the sewage) of such district, together with such adjuncts and additions thereto as may be necessary or proper to cause such channels or outlets to accomplish the end for which they are designed in a satisfactory manner; and may lay out, establish, construct and maintain, or provide for the laying out, establishing, constructing and maintaining of sewage disposal and treatment plants and works, within or without the territorial boundaries of such sanitary district, that may be advantageous or necessary in preventing the water in any channel, ditch, drain, outlet or other improvement of the sanitary district discharged into or through any river or stream of water beyond or without the limits of the district constructing the same from becoming offensive or injurious to the health of any of the people of the State, and, in the case of the Sanitary District of Chicago, beginning with the year 1925, some efficient method of treating sewage other than by water dilution shall be annually provided to create an effluent thereof which shall not be offensive or injurious to the health of any of the people of the State, and which shall be adequate to care for a population of not less than 300,000, until at least 60 per centum of the present population of the Sanitary District of Chicago has been provided for; also to make and establish docks adjacent to any navigable channel made under the provisions hereof for drainage purposes, and to lease, manage, and control such docks, and any land adjoining, or adjacent thereto, owned or controlled by such sanitary district and also to control and dispose of any water power which may be incidentally created in the construction and use of said channels or outlets, but in no case shall said board have any power to control water after it passes beyond its channel, waterways, races or structures into a river or natural waterway or channel, or water power, or docks, situated on such river or natural waterway or channel; Provided, however, nothing in this Act shall be construed to abridge or prevent the State from hereafter requiring a portion of the funds derived from such water power, dockage or wharfage to be paid into the State treasury to be used for State purposes, nor, from supervising for purposes of navigation any channel which has been heretofore or may be hereafter constructed by any such district. Such channels or outlets may extend outside the territory included within such sanitary district, and the rights and powers of said board of trustees over the portion of such channel or outlet lying outside of such district shall be the same as those vested in said board over that portion of such channels or outlets within the said district, but in the case of the Sanitary District of Chicago, such rights and powers of the board of trustees, shall not extend beyond the terminus of its main channel at Lockport in the township of Lockport, in the County of Will, Illinois.
The Board of trustees shall have the right, power and authority by ordinance, to establish, revise and maintain rates or charges for drainage of surface water and the disposal of sewage.
Any user charge, industrial waste surcharge or industrial cost recovery charge imposed by a sanitary district, together with all penalties, interest and costs imposed in connection therewith, shall be liens against the real estate which receives the service or benefit for which the charges are being imposed; provided, however, such liens shall not attach to such real estate until such charges or rates have become delinquent as provided by the ordinance of the sanitary district and provided further, that nothing in this Section shall be construed to give the sanitary district a preference over the rights of any purchaser, mortgagee, judgment creditor or other lien holder arising prior to the filing in the office of the recorder of the county in which real estate is located, or in the office of the Registrar of Titles of such county if the property affected is registered under "An Act concerning land titles", approved May 1, 1897, as amended, of notice of said lien, which notice shall consist of a sworn statement setting out (1) a description of the real estate sufficient for the identification thereof, upon or for which the service or the benefit was rendered, (2) the amount or the amounts of money due for such service or benefit, and (3) the date or dates when such amount or amounts became delinquent. The Sanitary District shall have the power to foreclose such lien in like manner and with like effect as in the foreclosure of mortgages on real estate.
The foregoing provisions for asserting liens against real estate by the sanitary district to secure payment of user charges, industrial waste surcharges or industrial cost recovery charges imposed by the sanitary district shall be in addition to and not in derogation of any other remedy or right of recovery, in law or equity, which the sanitary district may have, with respect to the collection or recovery of such charges imposed by such sanitary district. Judgment in a civil action brought by the sanitary district to recover or collect such charges shall not operate as a release and waiver of the lien upon the real estate for the amount of the judgment. Only satisfaction of the judgment or the filing of a release or satisfaction of lien shall release said lien. The lien for charges on account of services or benefits provided for in this Section and the rights created hereunder shall be in addition to and not in derogation of the lien upon real estate created by and imposed for general real estate taxes.
(Source: P.A. 83-358.)

(70 ILCS 2605/7a) (from Ch. 42, par. 326a)
Sec. 7a. Discharge into sewers of a sanitary district.
(a) The terms used in this Section are defined as follows:
"Board of Commissioners" means the Board of Commissioners of the sanitary district.
"Sewage" means water-carried human wastes or a combination of water-carried wastes from residences, buildings, businesses, industrial establishments, institutions, or other places together with any ground, surface, storm, or other water that may be present.
"Industrial Wastes" means all solids, liquids, or gaseous wastes resulting from any commercial, industrial, manufacturing, agricultural, trade, or business operation or process, or from the development, recovery, or processing of natural resources.
"Other Wastes" means decayed wood, sawdust, shavings, bark, lime, refuse, ashes, garbage, offal, oil, tar, chemicals, and all other substances except sewage and industrial wastes.
"Person" means any individual, firm, association, joint venture, sole proprietorship, company, partnership, estate copartnership, corporation, joint stock company, trust, school district, unit of local government, or private corporation organized or existing under the laws of this or any other state or country.
"Executive Director" means the executive director of the sanitary district.
(b) It shall be unlawful for any person to discharge sewage, industrial waste, or other wastes into the sewerage system of a sanitary district or into any sewer connected therewith, except upon the terms and conditions that the sanitary district might reasonably impose by way of ordinance, permit, or otherwise.
Any sanitary district, in addition to all other powers vested in it and in the interest of public health and safety, or as authorized by subsections (b) and (c) of Section 46 of the Environmental Protection Act, is hereby empowered to pass all ordinances, rules, or regulations necessary to implement this Section, including but not limited to, the imposition of charges based on factors that influence the cost of treatment, including strength and volume, and including the right of access during reasonable hours to the premises of a person for enforcement of adopted ordinances, rules, or regulations.
(c) Whenever the sanitary district acting through the executive director determines that sewage, industrial wastes, or other wastes are being discharged into the sewerage system and when, in the opinion of the executive director the discharge is in violation of an ordinance, rules, or regulations adopted by the Board of Commissioners under this Section governing industrial wastes or other wastes, the executive director shall order the offending party to cease and desist. The order shall be served by certified mail or personally on the owner, officer, registered agent, or individual designated by permit.
In the event the offending party fails or refuses to discontinue the discharge within 90 days after notification of the cease and desist order, the executive director may order the offending party to show cause before the Board of Commissioners of the sanitary district why the discharge should not be discontinued. A notice shall be served on the offending party directing him, her, or it to show cause before the Board of Commissioners why an order should not be entered directing the discontinuance of the discharge. The notice shall specify the time and place where a hearing will be held and shall be served personally or by registered or certified mail at least 10 days before the hearing; and in the case of a unit of local government or a corporation the service shall be upon an officer or agent thereof. After reviewing the evidence, the Board of Commissioners may issue an order to the party responsible for the discharge, directing that within a specified period of time the discharge be discontinued. The Board of Commissioners may also order the party responsible for the discharge to pay a civil penalty in an amount specified by the Board of Commissioners that is not less than $1,000 nor more than $2,000 per day for each day of discharge of effluent in violation of this Act as provided in subsection (d). The Board of Commissioners may also order the party responsible for the violation to pay court reporter costs and hearing officer fees in a total amount not exceeding $3,000.
(d) The Board of Commissioners shall establish procedures for assessing civil penalties and issuing orders under subsection (c) as follows:
(1) In making its orders and determinations, the

Board of Commissioners shall take into consideration all the facts and circumstances bearing on the activities involved and the assessment of civil penalties as shown by the record produced at the hearing.

(2) The Board of Commissioners shall establish a

panel of independent hearing officers to conduct all hearings on the assessment of civil penalties and issuance of orders under subsection (c). The hearing officers shall be attorneys licensed to practice law in this State.

(3) The Board of Commissioners shall promulgate

procedural rules governing the proceedings, the assessment of civil penalties, and the issuance of orders.

(4) All hearings shall be on the record, and

testimony taken must be under oath and recorded stenographically. Transcripts so recorded must be made available to any member of the public or any party to the hearing upon payment of the usual charges for transcripts. At the hearing, the hearing officer may issue, in the name of the Board of Commissioners, notices of hearing requesting the attendance and testimony of witnesses and the production of evidence relevant to any matter involved in the hearing and may examine witnesses.

(5) The hearing officer shall conduct a full and

impartial hearing on the record, with an opportunity for the presentation of evidence and cross-examination of the witnesses. The hearing officer shall issue findings of fact, conclusions of law, a recommended civil penalty, and an order based solely on the record. The hearing officer may also recommend, as part of the order, that the discharge of industrial waste be discontinued within a specified time.

(6) The findings of fact, conclusions of law,

recommended civil penalty, and order shall be transmitted to the Board of Commissioners along with a complete record of the hearing.

(7) The Board of Commissioners shall either approve

or disapprove the findings of fact, conclusions of law, recommended civil penalty, and order. If the findings of fact, conclusions of law, recommended civil penalty, or order are rejected, the Board of Commissioners shall remand the matter to the hearing officer for further proceedings. If the order is accepted by the Board of Commissioners, it shall constitute the final order of the Board of Commissioners.

(8) (Blank).
(9) The civil penalty specified by the Board of

Commissioners shall be paid within 35 days after the party on whom it is imposed receives a written copy of the order of the Board of Commissioners, unless the person or persons to whom the order is issued seeks judicial review.

(10) If the respondent seeks judicial review of the

order assessing civil penalties, the respondent shall, within 35 days after the date of the final order, pay the amount of the civil penalties into an escrow account maintained by the district for that purpose or file a bond guaranteeing payment of the civil penalties if the civil penalties are upheld on review.

(11) Civil penalties not paid by the times specified

above shall be delinquent and subject to a lien recorded against the property of the person ordered to pay the penalty. The foregoing provisions for asserting liens against real estate by the sanitary district shall be in addition to and not in derogation of any other remedy or right of recovery, in law or equity, that the sanitary district may have with respect to the collection or recovery of penalties and charges imposed by the sanitary district. Judgment in a civil action brought by the sanitary district to recover or collect the charges shall not operate as a release and waiver of the lien upon the real estate for the amount of the judgment. Only satisfaction of the judgment or the filing of a release or satisfaction of lien shall release the lien.

(e) The executive director may order a person to cease the discharge of industrial waste upon a finding by the executive director that the final order of the Board of Commissioners entered after a hearing to show cause has been violated. The executive director shall serve the person with a copy of his or her order either by certified mail or personally by serving the owner, officer, registered agent, or individual designated by permit. The order of the executive director shall also schedule an expedited hearing before a hearing officer designated by the Board of Commissioners for the purpose of determining whether the company has violated the final order of the Board of Commissioners. The Board of Commissioners shall adopt rules of procedure governing expedited hearings. In no event shall the hearing be conducted less than 7 days after receipt by the person of the executive director's order.
At the conclusion of the expedited hearing, the hearing officer shall prepare a report with his or her findings and recommendations and transmit it to the Board of Commissioners. If the Board of Commissioners, after reviewing the findings and recommendations, and the record produced at the hearings, determines that the person has violated the Board of Commissioner's final order, the Board of Commissioners may authorize the plugging of the sewer. The executive director shall give not less than 10 days written notice of the Board of Commissioner's order to the owner, officer, registered agent, or individual designated by permit, as well as the owner of record of the real estate and other parties known to be affected, that the sewer will be plugged.
The foregoing provision for plugging a sewer shall be in addition to and not in derogation of any other remedy, in law or in equity, that the district may have to prevent violation of its ordinances and orders of its Board of Commissioners.
(f) A violation of the final order of the Board of Commissioners shall be considered a nuisance. If any person discharges sewage, industrial wastes, or other wastes into any waters contrary to the final order of the Board of Commissioners, the sanitary district acting through the executive director has the power to commence an action or proceeding in the circuit court in and for the county in which the sanitary district is located for the purpose of having the discharge stopped either by mandamus or injunction, or to remedy the violation in any manner provided for in this Section.
The court shall specify a time, not exceeding 20 days after the service of the copy of the complaint, in which the party complained of must plead to the complaint, and in the meantime, the party may be restrained. In case of default or after pleading, the court shall immediately inquire into the facts and circumstances of the case and enter an appropriate judgment in respect to the matters complained of. Appeals may be taken as in other civil cases.
(g) The sanitary district, acting through the executive director, has the power to commence an action or proceeding for mandamus or injunction in the circuit court ordering a person to cease its discharge, when, in the opinion of the executive director, the person's discharge presents an imminent danger to the public health, welfare, or safety, presents or may present an endangerment to the environment, or threatens to interfere with the operation of the sewerage system or a water reclamation plant under the jurisdiction of the sanitary district. The initiation of a show cause hearing is not a prerequisite to the commencement by the sanitary district of an action or proceeding for mandamus or injunction in the circuit court. The court shall specify a time, not exceeding 20 days after the service of a copy of the petition, in which the party complained of must answer the petition, and in the meantime, the party may be restrained. In case of default in answer or after answer, the court shall immediately inquire into the facts and circumstances of the case and enter an appropriate judgment order in respect to the matters complained of. An appeal may be taken from the final judgment in the same manner and with the same effect as appeals are taken from judgment of the circuit court in other actions for mandamus or injunction.
(h) Whenever the sanitary district commences an action under subsection (f) of this Section, the court shall assess a civil penalty of not less than $1,000 nor more than $10,000 for each day the person violates a Board order. Whenever the sanitary district commences an action under subsection (g) of this Section, the court shall assess a civil penalty of not less than $1,000 nor more than $10,000 for each day the person violates the ordinance. Each day's continuance of the violation is a separate offense. The penalties provided in this Section plus interest at the rate set forth in the Interest Act on unpaid penalties, costs, and fees, imposed by the Board of Commissioners under subsection (d), the reasonable costs to the sanitary district of removal or other remedial action caused by discharges in violation of this Act, reasonable attorney's fees, court costs, and other expenses of litigation together with costs for inspection, sampling, analysis, and administration related to the enforcement action against the offending party are recoverable by the sanitary district in a civil action.
(i) The Board of Commissioners may establish fees for late filing of reports with the sanitary district required by an ordinance governing discharges. The sanitary district shall provide by certified mail a written notice of the fee assessment that states the person has 30 days after the receipt of the notice to request a conference with the executive director's designee to discuss or dispute the appropriateness of the assessed fee. Unless a person objects to paying the fee for filing a report late by timely requesting in writing a conference with a designee of the executive director, that person waives his or her right to a conference and the sanitary district may impose a lien recorded against the property of the person for the amount of the unpaid fee.
If a person requests a conference and the matter is not resolved at the conference, the person subject to the fee may request an administrative hearing before an impartial hearing officer appointed under subsection (d) to determine the person's liability for and the amount of the fee.
If the hearing officer finds that the late filing fees are owed to the sanitary district, the sanitary district shall notify the responsible person or persons of the hearing officer's decision. If payment is not made within 30 days after the notice, the sanitary district may impose a lien on the property of the person or persons.
Any liens filed under this subsection shall apply only to the property to which the late filing fees are related. A claim for lien shall be filed in the office of the recorder of the county in which the property is located. The filing of a claim for lien by the district does not prevent the sanitary district from pursuing other means for collecting late filing fees. If a claim for lien is filed, the sanitary district shall notify the person whose property is subject to the lien, and the person may challenge the lien by filing an action in the circuit court. The action shall be filed within 90 days after the person receives the notice of the filing of the claim for lien. The court shall hear evidence concerning the underlying reasons for the lien only if an administrative hearing has not been held under this subsection.
(j) If the provisions of any paragraph of this Section are declared unconstitutional or invalid by the final decision of any court of competent jurisdiction, the provisions of the remaining paragraphs continue in effect.
(k) Nothing in this Section eliminates any of the powers now granted to municipalities having a population of 500,000 or more as to design, preparation of plans, and construction, maintenance, and operation of sewers and sewerage systems, or for the control and elimination or prevention of the pollution of their waters or waterways, in the Illinois Municipal Code or any other Act of the State of Illinois.
(l) The provisions of the Administrative Review Law and all amendments and rules adopted pursuant to that Law apply to and govern all proceedings for the judicial review of final administrative decisions of the Board of Commissioners in the enforcement of any ordinance, rule, or regulation adopted under this Act.
(Source: P.A. 96-328, eff. 8-11-09; 97-298, eff. 8-11-11.)

(70 ILCS 2605/7aa) (from Ch. 42, par. 326aa)
Sec. 7aa. The sanitary district has the power and authority to prevent the pollution of any waters from which a water supply may be obtained by any city, town or village within the district. The sanitary district acting through the executive director has the power to commence an action or proceeding in the circuit court in and for the county in which the district is located for the purpose of having the pollution stopped and prevented either by mandamus or injunction. The court shall specify a time, not exceeding 20 days after the service of the copy of the petition, in which the party complained of must answer the petition, and in the meantime, the party be restrained. In case of default in answer or after answer, the court shall immediately inquire into the facts and circumstances of the case and enter an appropriate judgment order in respect to the matters complained of. An appeal may be taken from the final judgment in the same manner and with the same effect as appeals are taken from judgments of the circuit court in other actions for mandamus or injunction.
(Source: P.A. 95-923, eff. 1-1-09.)

(70 ILCS 2605/7b) (from Ch. 42, par. 326b)
Sec. 7b. The sanitary district, in addition to the other powers vested in it, is empowered to require the proper authorities of any municipality organized under the laws of Illinois within the boundaries of any sanitary district to obtain the approval of all plans and specifications for the construction of sewers connecting with or to connect with said sanitary district before the order of confirmation of the assessment roll is obtained from the proper court.
(Source: Laws 1927, p. 417.)

(70 ILCS 2605/7bb) (from Ch. 42, par. 326bb)
Sec. 7bb. (Repealed).
(Source: P.A. 89-574, eff. 1-1-97. Repealed by P.A. 90-354, eff. 8-8-97.)

(70 ILCS 2605/7c) (from Ch. 42, par. 326c)
Sec. 7c. The Sanitary District, in addition to the other powers vested in it, is empowered to pledge, as collateral security for the payment of principal and interest of any securities heretofore or hereafter sold to the United States of America, or any instrumentality thereof, under an act of Congress entitled, "An Act to encourage national industrial recovery, to foster fair competition, and to provide for the construction of certain useful public works, and for other purposes," any judgment heretofore or hereafter rendered by any court in favor of said sanitary district, all open accounts, bills receivable, and the proceeds thereof, now or hereafter existing in favor of such sanitary district, and revenue derived from the sale of electrical energy by said sanitary district, upon such terms as may be mutually agreed upon between the said sanitary district and the purchaser of said securities, or as may be provided by contract previously entered into between said sanitary district and such purchaser.
(Source: Laws 1933-34, 3rd S.S., p. 196.)

(70 ILCS 2605/7d) (from Ch. 42, par. 326d)
Sec. 7d. The sanitary district, in addition to other powers vested in it, is authorized to enter into agreements with any city, village or incorporated town located partly within and partly without the territorial limits of the sanitary district and which has a sewage system to receive and dispose of all sewage of such city, village or incorporated town collected by its system; and for such purpose the sanitary district may extend its drains, ditches or sewers to connect with the sewage system of such city, village or incorporated town.
(Source: Laws 1959, p. 1701.)

(70 ILCS 2605/7e) (from Ch. 42, par. 326e)
Sec. 7e.
The sanitary district shall carry into effect all lawful orders issued under the provisions of "An Act to establish a Sanitary Water Board and to control, prevent, and abate pollution of the streams, lakes, ponds, and other surface and underground waters in the State, and to repeal an Act named therein", approved July 12, 1951, as heretofore or hereafter amended, and the "Environmental Protection Act", enacted by the 76th General Assembly.
If the sanitary district causes or allows the discharge of any raw sewage or waste which may cause or tend to cause the pollution of Illinois river waters it shall immediately so notify the Environmental Protection Agency and each municipality that uses Illinois river waters as its primary or implemental source of supply. Each municipality that uses the Illinois river waters as its primary or implemental source of supply shall so notify the sanitary district.
(Source: P.A. 76-2438.)

(70 ILCS 2605/7f) (from Ch. 42, par. 326f)
Sec. 7f. Regulation of connecting sewerage systems.
(a) It shall be unlawful for any person to construct or install any sewerage system that discharges sewage, industrial wastes, or other wastes, directly or indirectly, into the sewerage system of the sanitary district, unless a written permit for the sewerage system has been granted by the sanitary district acting through the executive director. The sanitary district shall specify by ordinance the changes, additions, or extensions to an existing sewerage system that will require a permit. No changes, additions, or extensions to any existing sewerage systems discharging sewage, industrial wastes, or other wastes into the sewerage system of the sanitary district, that requires a permit, may be made until plans for the changes, additions, or extensions have been submitted to and a written permit obtained from the sanitary district acting through the executive director; provided, however, that this Section is not applicable in any municipality having a population of more than 500,000.
(b) Sewerage systems shall be operated in accordance with the ordinances of the sanitary district. The Board of Commissioners of any sanitary district is authorized to regulate, limit, extend, deny, or otherwise control any new or existing connection, addition, or extension to any sewer or sewerage system which directly or indirectly discharges into the sanitary district sewerage system. The Board shall adopt standards and specifications for construction, operation, and maintenance. This Section shall not apply to sewerage systems under the jurisdiction of any city, village, or incorporated town having a population of 500,000 or more.
(c) The Board of Commissioners of any sanitary district is hereby authorized to pass all necessary ordinances to carry out the aforementioned powers. The ordinances may provide for a civil penalty for each offense of not less than $100 nor more than $1,000. Each day's continuance of the violation shall be a separate offense. Hearings for violations of the ordinances adopted by the Board of Commissioners may be conducted by the Board of Commissioners or its designee.
(d) Plans and specifications for any sewerage system covered by this Act must be submitted to the sanitary district before a written permit may be issued and the construction of any sewerage system must be in accordance with the plans and specifications. In case it is necessary or desirable to make material changes in the plans or specifications, the revised plans or specifications, together with the reasons for the proposed changes, must be submitted to the sanitary district for a supplemental written permit.
(e) The sanitary district, acting through the executive director, may require any owner of a sewerage system discharging into the sewerage system of the sanitary district, to file with it complete plans of the whole or of any part of the system and any other information and records concerning the installation and operation of the system.
(f) The sanitary district, acting through the executive director, may establish procedures for the review of any plans, specifications, or other data relative to any sewerage system, written permits for which are required by this Act.
(g) The sanitary district, acting through the executive director, may adopt and enforce rules and regulations governing the issuance of permits and the method and manner under which plans, specifications, or other data relative thereto must be submitted for the sewerage systems or for additions or changes to or extensions of the systems.
(h) After a hearing on an alleged violation of any such ordinance, the Board may, in addition to any civil penalty imposed, order any person found to have committed a violation to reimburse the sanitary district for the costs of the hearing, including any expenses incurred for inspection, sampling, analysis, administrative costs, and court reporter's and attorney's fees. The Board of Commissioners may also require a person to achieve compliance with the ordinance within a specified period of time. The Administrative Review Law, and the rules adopted under that Law, shall govern proceedings for the judicial review of final orders of the Board of Commissioners issued under this subsection.
(i) Civil penalties and costs imposed pursuant to this Section are recoverable by the sanitary district in a civil action. The sanitary district is authorized to apply to the circuit court for injunctive relief or mandamus when, in the opinion of the executive director, the person has failed to comply with an order of the Board of Commissioners or the relief is necessary to protect the sewerage system of the sanitary district.
(j) The operation and maintenance of any existing sanitary sewerage system serving territory that is annexed by a municipality located in a county with a population of 3,000,000 or more after the effective date of this amendatory Act of the 92nd General Assembly is the responsibility of the municipality to which the territory is annexed, unless the sanitary sewerage system is under the jurisdiction of another unit of local government other than the District.
(Source: P.A. 95-923, eff. 1-1-09.)

(70 ILCS 2605/7g) (from Ch. 42, par. 326g)
Sec. 7g. Any person who takes or who knowingly permits his agent or employee to take industrial wastes or other wastes from a point of origin and intentionally discharges such wastes by means of mobile or portable equipment into any sewer, sewer manhole, or any appurtenances thereto, or directly or indirectly to any waters without possession of a valid and legally issued permit shall be guilty of a Class A misdemeanor. A second or subsequent offense shall constitute a Class 4 felony.
Any mobile or portable equipment used in the commission of any act which is a violation of this Section shall be subject to seizure and forfeiture in the manner provided for the seizure and forfeiture of vessels, vehicles and aircraft in Article 36 of the Criminal Code of 2012, as now or hereafter amended. The person causing the intentional discharge shall be liable for the costs of seizure, storage, and disposal of the mobile or portable equipment.
The terms "industrial waste" and "other wastes" shall have the same meaning as these terms are defined in Section 7a of this Act.
(Source: P.A. 97-1150, eff. 1-25-13.)

(70 ILCS 2605/7h)
Sec. 7h. Stormwater management.
(a) Stormwater management in Cook County shall be under the general supervision of the Metropolitan Water Reclamation District of Greater Chicago. The District has the authority to plan, manage, implement, and finance activities relating to stormwater management in Cook County. The authority of the District with respect to stormwater management extends throughout Cook County and is not limited to the area otherwise within the territory and jurisdiction of the District under this Act.
For the purposes of this Section, the term "stormwater management" includes, without limitation, the management of floods and floodwaters.
(b) The District may utilize the resources of cooperating local watershed councils (including the stormwater management planning councils created under Section 5-1062.1 of the Counties Code), councils of local governments, the Northeastern Illinois Planning Commission, and similar organizations and agencies. The District may provide those organizations and agencies with funding, on a contractual basis, for providing information to the District, providing information to the public, or performing other activities related to stormwater management.
The District, in addition to other powers vested in it, may negotiate and enter into agreements with any county for the management of stormwater runoff in accordance with subsection (c) of Section 5-1062 of the Counties Code.
The District may enter into intergovernmental agreements with Cook County or other units of local government that are located in whole or in part outside the District for the purpose of implementing the stormwater management plan and providing stormwater management services in areas not included within the territory of the District.
(c) The District shall prepare and adopt by ordinance a countywide stormwater management plan for Cook County. The countywide plan may incorporate one or more separate watershed plans.
Prior to adopting the countywide stormwater management plan, the District shall hold at least one public hearing thereon and shall afford interested persons an opportunity to be heard.
(d) The District may prescribe by ordinance reasonable rules and regulations for floodplain and stormwater management and for governing the location, width, course, and release rate of all stormwater runoff channels, streams, and basins in Cook County, in accordance with the adopted stormwater management plan. These rules and regulations shall, at a minimum, meet the standards for floodplain management established by the Office of Water Resources of the Department of Natural Resources and the requirements of the Federal Emergency Management Agency for participation in the National Flood Insurance Program.
(e) The District may impose fees on areas outside the District but within Cook County for performance of stormwater management services, including but not limited to, maintenance of streams and the development, design, planning, construction, operation and maintenance of stormwater facilities. The total amount of the fees collected from areas outside of the District but within Cook County shall not exceed the District's annual tax rate for stormwater management within the District multiplied by the aggregate equalized assessed valuation of areas outside of the District but within Cook County. The District may require the unit of local government in which the stormwater services are performed to collect the fee and remit the collected fee to the District. The District is authorized to pay a reasonable administrative fee to the unit of local government for the collection of these fees. All such fees collected by the District shall be held in a separate fund and used for implementation of this Section.
(f) Amounts realized from the tax levy for stormwater management purposes authorized in Section 12 may be used by the District for implementing this Section and for the development, design, planning, construction, operation, and maintenance of regional and local stormwater facilities provided for in the stormwater management plan.
The proceeds of any tax imposed under Section 12 for stormwater management purposes and any revenues generated as a result of the ownership or operation of facilities or land acquired with the proceeds of taxes imposed under Section 12 for stormwater management purposes shall be held in a separate fund and used either for implementing this Section or to abate those taxes.
(g) The District may plan, implement, finance, and operate regional and local stormwater management projects in accordance with the adopted countywide stormwater management plan.
The District shall provide for public review and comment on proposed stormwater management projects. The District shall conform to State and federal requirements concerning public information, environmental assessments, and environmental impacts for projects receiving State or federal funds.
The District may issue bonds under Section 9.6a of this Act for the purpose of funding stormwater management projects.
The District shall not use Cook County Forest Preserve District land for stormwater or flood control projects without the consent of the Forest Preserve District.
The District may acquire, by purchase from a willing seller in a voluntary transaction, real property in furtherance of its regional and local stormwater management activities. Nothing in this Section shall affect the District's powers of condemnation or eminent domain as otherwise set forth in this Act.
(h) Upon the creation and implementation of a county stormwater management plan, the District may petition the circuit court to dissolve any or all drainage districts created pursuant to the Illinois Drainage Code or predecessor Acts that are located entirely within the District.
However, any active drainage district implementing a plan that is consistent with and at least as stringent as the county stormwater management plan may petition the District for exception from dissolution. Upon filing of the petition, the District shall set a date for hearing not less than 2 weeks, nor more than 4 weeks, from the filing thereof, and the District shall give at least one week's notice of the hearing in one or more newspapers of general circulation within the drainage district, and in addition shall cause a copy of the notice to be personally served upon each of the trustees of the drainage district. At the hearing, the District shall hear the drainage district's petition and allow the drainage district trustees and any interested parties an opportunity to present oral and written evidence. The District shall render its decision upon the petition for exception from dissolution based upon the best interests of the residents of the drainage district. In the event that the exception is not allowed, the drainage district may file a petition with the circuit court within 30 days of the decision. In that case, the notice and hearing requirements for the court shall be the same as provided in this subsection for the petition to the District. The court shall render its decision of whether to dissolve the district based upon the best interests of the residents of the drainage district.
The dissolution of a drainage district shall not affect the obligation of any bonds issued or contracts entered into by the drainage district nor invalidate the levy, extension, or collection of any taxes or special assessments upon the property in the former drainage district. All property and obligations of the former drainage district shall be assumed and managed by the District, and the debts of the former drainage district shall be discharged as soon as practicable.
If a drainage district lies only partly within the District, the District may petition the circuit court to disconnect from the drainage district that portion of the drainage district that lies within the District. The property of the drainage district within the disconnected area shall be assumed and managed by the District. The District shall also assume a portion of the drainage district's debt at the time of disconnection, based on the portion of the value of the taxable property of the drainage district which is located within the area being disconnected.
A drainage district that continues to exist within Cook County shall conform its operations to the countywide stormwater management plan.
(i) The District may assume responsibility for maintaining any stream within Cook County.
(j) The District may, after 10 days written notice to the owner or occupant, enter upon any lands or waters within the county for the purpose of inspecting stormwater facilities or causing the removal of any obstruction to an affected watercourse. The District shall be responsible for any damages occasioned thereby.
(k) The District shall report to the public annually on its activities and expenditures under this Section and the adopted countywide stormwater management plan.
(l) The powers granted to the District under this Section are in addition to the other powers granted under this Act. This Section does not limit the powers of the District under any other provision of this Act or any other law.
(m) This Section does not affect the power or duty of any unit of local government to take actions relating to flooding or stormwater, so long as those actions conform with this Section and the plans, rules, and ordinances adopted by the District under this Section.
A home rule unit located in whole or in part in Cook County (other than a municipality with a population over 1,000,000) may not regulate stormwater management or planning in Cook County in a manner inconsistent with this Section or the plans, rules, and ordinances adopted by the District under this Section; provided, within a municipality with a population over 1,000,000, the stormwater management planning program of Cook County shall be conducted by that municipality or, to the extent provided in an intergovernmental agreement between the municipality and the District, by the District pursuant to this Section; provided further that the power granted to such municipality shall not be inconsistent with existing powers of the District. Pursuant to paragraph (i) of Section 6 of Article VII of the Illinois Constitution, this Section specifically denies and limits the exercise of any power that is inconsistent with this Section by a home rule unit that is a county with a population of 1,500,000 or more or is located, in whole or in part, within such a county, other than a municipality with a population over 1,000,000.
(Source: P.A. 98-652, eff. 6-18-14.)

(70 ILCS 2605/8) (from Ch. 42, par. 327)
Sec. 8. Except as otherwise in this Act provided, the sanitary district may acquire by lease, purchase or otherwise within or without its corporate limits, or by condemnation within its corporate limits, any and all real and personal property, right of way and privilege that may be required for its corporate purposes. All moneys for the purchase and condemnation of any property must be paid before possession is taken, or any work done on the premises. In case of an appeal from the Court in which the condemnation proceedings are pending, taken by either party, whereby the amount of damages is not finally determined, the amount of the judgment in the court shall be deposited with the county treasurer of the county in which the judgment is rendered, subject to the payment of damages on orders signed by the judge whenever the amount of damages is finally determined.
Upon recommendation of the executive director and upon the approval of the board of trustees when any real or personal property, right of way or privilege or any interest therein, or any part thereof of such sanitary district is no longer required for the corporate purposes of the sanitary district it may be sold, vacated or released. Such sales, vacations, or releases may be made subject to such conditions and the retention of such interest therein as may be deemed for the best interest of such sanitary district as recommended by the executive director and approved by the board of trustees.
However, the sanitary district may enter into a lease of a building or a part thereof, or acquire title to a building already constructed or to be constructed, for the purpose of securing office space for its administrative corporate functions, the period of such lease not to exceed 15 years except as authorized by the provisions of Section 8b of this Act. In the event of the purchase of such property for administrative corporate functions, the sanitary district may execute a mortgage or other documents of indebtedness as may be required for the unpaid balance, to be paid in not more than 15 annual installments. Annual installments on the mortgage or annual payment on the lease shall be considered a current corporate expense of the year in which they are to be paid, and the amount of such annual installment or payment shall be included in the Annual Appropriation and Corporate Tax Levy Ordinances. Such expense may be incurred, notwithstanding the provisions, if any applicable, contained in any other Sections of this Act.
The sanitary district may dedicate to the public for highway purposes any of its real property and the dedications may be made subject to such conditions and the retention of such interests therein as considered in the best interests of the sanitary district by the board of trustees upon recommendation of the executive director.
The sanitary district may lease to others for any period of time, not to exceed 99 years, upon the terms as its board of trustees upon recommendation of the executive director may determine, any such real property, right-of-way or privilege, or any interest therein or any part thereof, which is in the opinion of the board of trustees and executive director of the sanitary district no longer required for its corporate purposes or which may not be immediately needed for such purposes. The leases may contain such terms and conditions, including restrictions as to permissible use of the real property, and retain such interests therein as considered in the best interests of the sanitary district by the board of trustees upon recommendation of the executive director. Negotiations and execution of such leases and preparatory activities in connection therewith must comply with Section 8c of this Act. The sanitary district may grant easements and permits for the use of any such real property, right-of-way, or privilege, which will not in the opinion of the board of trustees and executive director of the sanitary district interfere with the use thereof by the sanitary district for its corporate purposes. Such easements and permits may contain such conditions and retain such interests therein as considered in the best interests of the sanitary district by the board of trustees upon recommendation of the executive director.
No sales, vacations, dedications for highway purposes, or leases for periods in excess of 5 years, of the following described real estate, may be made or granted by the sanitary district without the approval in writing of the Director of Natural Resources of the State of Illinois:
All the right-of-way of the Calumet-Sag Channel of the sanitary district extending from the Little Calumet River near Blue Island, Illinois, to the right-of-way of the main channel of the sanitary district near Sag, Illinois.
Lots 1, 3, 5, 21, 30, 31, 32, 33, 46, 48, 50, 52, 88, 89, 89a, 90, 91, 130, 132, 133, those parts of Lots 134 and 139 lying northeasterly of a tract of land leased to the Corn Products Manufacturing Company from January 1, 1908, to December 31, 2006; 1000 feet of Lot 141 lying southwesterly of and adjoining the above mentioned leased tract measured parallel with the main channel of the sanitary district; Lots 166, 168, 207, 208, and part of Lot 211 lying northeasterly of a line 1500 feet southwesterly of the center line of Stephen Street, Lemont, Illinois, and parallel with said street measured parallel with said main channel; and Lot 212 of the Sanitary District Trustees Subdivision of right-of-way from the north and south center line of Section 30, Township 39 North, Range 14 East of the Third Principal Meridian, to Will County line.
That part of the right-of-way of the main channel of the sanitary district in Section 14, Township 37 North, Range 11 East of the Third Principal Meridian, lying southerly of said main channel, northerly of the Northerly Reserve Line of the Illinois and Michigan Canal, and westerly of the Center line of the old channel of the Des Plaines River.
That part of said main channel right-of-way in Section 35, Township 37 North, Range 10 East of the Third Principal Meridian, lying east of said main channel and south of a line 1,319.1 feet north of and parallel with the south line of said Section 35.
That part of said main channel right-of-way in the northeast quarter of the northwest quarter of Section 2, Township 36 North, Range 10 East of the Third Principal Meridian, lying east of said main channel.
That part of said main channel right-of-way lying south of Ninth Street in Lockport, Illinois.
Notwithstanding any other law, if any surplus real estate is located in an unincorporated territory and if that real estate is contiguous to only one municipality, 60 days before the sale of that real estate, the sanitary district shall notify in writing the contiguous municipality of the proposed sale. Prior to the sale of the real estate, the municipality shall notify in writing the sanitary district that the municipality will or will not annex the surplus real estate. If the contiguous municipality will annex such surplus real estate, then coincident with the completion of the sale of that real estate by the sanitary district, that real estate shall be automatically annexed to the contiguous municipality.
All sales of real estate by the sanitary district must be for cash, to the highest bidder upon open competitive bids, and the proceeds of the sales may be used only for the construction and equipment of sewage disposal plants, pumping stations and intercepting sewers and appurtenances thereto, the acquisition of sites and easements therefor, and the financing of the Local Government Assistance Program established under Section 9.6c.
However, the sanitary district may:
(a) Remise, release, quit claim and convey, without the approval of the Department of Natural Resources of the State of Illinois acting by and through its Director, to the United States of America without any consideration to be paid therefor, in aid of the widening of the Calumet-Sag Channel of the sanitary district by the United States of America, all those certain lands, tenements and hereditaments of every kind and nature of that portion of the established right-of-way of the Calumet-Sag Channel lying east of the east line of Ashland Avenue, in Blue Island, Illinois, and south of the center line of the channel except such portion thereof as is needed for the operation and maintenance of and access to the controlling works lock of the sanitary district;
(b) Without the approval of the Department of Natural Resources of the State of Illinois acting by and through its Director, give and grant to the United States of America without any consideration to be paid therefor the right, privilege and authority to widen the Calumet-Sag Channel and for that purpose to enter upon and use in the work of such widening and for the disposal of spoil therefrom all that part of the right-of-way of the Calumet-Sag Channel owned by the sanitary district lying south of the center line of the Calumet-Sag Channel from its connection with the main channel of the sanitary district to the east line of Ashland Avenue in Blue Island, Illinois;
(c) Make alterations to any structure made necessary by such widening and to construct, reconstruct or otherwise alter the existing highway bridges of the sanitary district across the Calumet-Sag Channel;
(d) Give and grant to the United States of America without any consideration to be paid therefor the right to maintain the widened Calumet-Sag Channel without the occupation or use of or jurisdiction over any property of the sanitary district adjoining and adjacent to such widened channel;
(e) Acquire by lease, purchase, condemnation or otherwise, whatever land, easements or rights of way, not presently owned by it, that may be required by the United States of America in constructing the Calumet-Sag Navigation Project, as approved in Public Law 525, 79th Congress, Second Session as described in House Document No. 677 for widening and dredging the Calumet-Sag Channel, in improving the Little Calumet River between the eastern end of the Sag Channel and Turning Basin No. 5, and in improving the Calumet River between Calumet Harbor and Lake Calumet;
(f) Furnish free of cost to the United States all lands, easements, rights-of-way and soil disposal areas necessary for the new work and for subsequent maintenance by the United States;
(g) Provide for the necessary relocations of all utilities.
Whatever land acquired by the sanitary district may thereafter be determined by the Board of Trustees upon recommendation of the executive director as not being needed by the United States for the purposes of constructing and maintaining the Calumet-Sag Navigation Project as above described, shall be retained by the sanitary district for its corporate purposes, or be sold, with all convenient speed, vacated or released (but not leased) as its Board of Trustees upon recommendation of the executive director may determine: All sales of such real estate must be for cash, to the highest bidder upon open, competitive bids, and the proceeds of the sales may be used only for the purpose of paying principal and interest upon the bonds authorized by this Act, and if no bonds are then outstanding, for the purpose of paying principal and interest upon any general obligation bonds of the sanitary district, and for corporate purposes of the sanitary district. When the proceeds are used to pay bonds and interest, proper abatement shall be made in the taxes next extended for such bonds and interest.
(Source: P.A. 95-604, eff. 9-11-07; 95-923, eff. 1-1-09.)

(70 ILCS 2605/8.5)
Sec. 8.5. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 2605/8a) (from Ch. 42, par. 327a)
Sec. 8a. The Sanitary District, in addition to the other powers vested in it, is empowered, with the approval of the Department of Natural Resources as successor to the Department of Transportation and the Department of Purchases and Construction of the State of Illinois, through its Director, to remise, release, quit claim, grant, convey and transfer all its right, title and interest in and to any and all lands, tenements and hereditaments and in and to any and all property, including structures, of every kind and nature or rights to or in, under, over and adjoining the Main Channel, Main Channel Extension, Calumet-Sag Channel and the North Shore Channel of the Sanitary District and for improvements made by the Sanitary District in, under, over and adjoining the Chicago River, the Calumet River, the Des Plaines River and tributaries thereto, and any and all other land, property or structures of the Sanitary District, to the United States of America, the State of Illinois, the County of Cook or/and any Municipal Corporation, upon such terms as may be mutually agreed upon by the Sanitary District and the United States of America, the State of Illinois, the County of Cook or/and any Municipal Corporation; and the Board of Trustees of the Sanitary District is empowered to and may authorize the doing of all things and acts, and the execution of such documents and instruments and adopt such resolutions and ordinances in connection therewith that may be required, and the provisions of this Section 8a shall constitute complete authority for the performance of all acts herein provided without reference to other laws and shall be construed as conferring powers in addition to, but not limiting, powers granted under other existing laws.
The proceeds derived from any such sale or transfer to the United States of America shall, unless Congress shall otherwise provide, be used only for paying the costs of controlling works in the Chicago River, the completion, construction and enlargement of sewage treatment works, and additions therefor, pumping stations, tunnels, conduits and intercepting sewers connecting therewith, and outlet sewers, together with the equipment and appurtenances necessary thereto, and for the acquisition of the sites and rights of way necessary thereto, and for engineering expenses for designing and supervising the construction of the works above described, which works are made necessary by the decree of the Supreme Court of the United States in the consolidated cases entitled "Wisconsin et al. v. The State of Illinois and The Sanitary District of Chicago", numbers 7, 11 and 12 original. Any excess of the proceeds, not required for the cost of construction of the works made necessary by the decree, may be used for the construction of sewage disposal plants and equipment thereof, pumping stations, and intercepting sewers and appurtenances thereto, the acquisition of sites and easements therefor and the expense of design and supervision of the construction thereof.
(Source: P.A. 89-445, eff. 2-7-96; 90-655, eff. 7-30-98.)

(70 ILCS 2605/8b) (from Ch. 42, par. 327b)
Sec. 8b. In addition to the powers and authority now possessed by such sanitary district to acquire under lease or otherwise any real or personal property for corporate purposes, such sanitary district shall have the power:
(1) To lease from any public building commission created pursuant to the provisions of the Public Building Commission Act, approved July 5, 1955, as heretofore or hereafter amended, any real or personal property for the purpose of securing office or other space for its administrative corporate functions for a period of time not exceeding 40 years;
(2) To pay for the use of this leased property in accordance with the terms of the lease and with the provisions of the Public Building Commission Act, approved July 5, 1955, as heretofore or hereafter amended.
(3) Such lease may be entered into without making a previous appropriation for the expense thereby incurred; provided, however, that if the board of trustees of such sanitary district undertakes to pay all or any part of the costs of operating and maintaining the property of a public building commission as authorized in subparagraph (4) of this section such expense of operation and maintenance shall be included in the annual appropriation ordinance of such sanitary district annually during the term of such undertaking.
(4) In addition, the board of trustees of such sanitary district may undertake, either in the lease with a public building commission or by a separate agreement or contract with a public building commission, to pay all or any part of the costs of maintaining and operating the property of a public building commission for any period of time not exceeding 40 years.
(Source: P.A. 77-1348.)

(70 ILCS 2605/8c) (from Ch. 42, par. 327c)
Sec. 8c. Every lease of property no longer or not immediately required for corporate purposes of a sanitary district, from such district to others for a term not to exceed 99 years, in accordance with Section 8 of this Act, shall be negotiated, created and executed in the following manner:
(1) Notice of such proposed leasing shall be

published for 3 consecutive weeks in a newspaper of general circulation published in such sanitary district, if any, and otherwise in the county containing such district.

(2) Prior to receipt of bids for the lease under this

Section, the fair market value of every parcel of real property to be leased must be determined by 2 professional appraisers who are members of the American Institute of Real Estate Appraisers or a similar, equivalently recognized professional organization. The sanitary district acting through the executive director may select and engage an additional appraiser for such determination of fair market value. Every appraisal report must contain an affidavit certifying the absence of any collusion involving the appraiser and relating to the lease of such property.

(3) No lease may be awarded unless the bid of such

highest responsible bidder provides for an annual rental payment to the sanitary district of at least 6% of the parcel's fair market value determined under this Section, provided however, if the sanitary district determines that a parcel contains a special development impediment, defined as any condition that constitutes a material impediment to the development or lease of a parcel, and includes, but is not limited to: environmental contamination, obsolescence, or advanced disrepair of improvements or structures, or accumulation of large quantities of non-indigenous materials, the sanitary district may establish a minimum acceptable initial annual rental of less than 6% of the parcel's fair market value for the initial 10 years of the lease. In no event will the annual rental payment for each 10-year period after the initial 10 years of the lease be less than the 6% of the parcel's fair market value determined under this Section. Every lease must be awarded to the highest responsible bidder (including established commercial or industrial concerns and financially responsible individuals) upon free and open competitive bids. In determining the responsibility of any bidder, the sanitary district may consider, in addition to financial responsibility, any past records of transactions with the bidder and any other pertinent factors, including but not limited to, the bidder's performance or past record with respect to any lease, use, occupancy, or trespass of sanitary district or other lands.

(4) Prior to acceptance of the bid of the highest

responsible bidder and before execution of the lease the bidder shall submit to the board of commissioners and executive director, for incorporation in the lease, a detailed plan and description of improvements to be constructed upon the leased property, the time within which the improvements will be completed, and the intended uses of the leased property. If there is more than one responsible bid, the board of commissioners may authorize and direct the executive director to solicit from the 2 highest responsible bidders written amendments to their prior bids, increasing their rental bid proposal by at least 5% in excess of their prior written bid, or otherwise amending the financial terms of their bid so as to maximize the financial return to the sanitary district during the term of the proposed lease. Upon the executive director's tentative agreement with one or more amended bids, the bids may be submitted to the board of commissioners with the recommendation of the executive director for acceptance of one or rejection of all. The amendments may not result in a diminution of the terms of the transaction and must result in an agreement that is equal to or greater in value than the highest responsible bid initially received.

(5) The execution of such lease must be

contemporaneous to the execution by the lessee, each member of the board of commissioners and the executive director of an affidavit certifying the absence of any collusion involving the lessee, the members and the executive director and relating to such lease.

(6) No later than 30 days after the effective date of

the lease, the lessee must deliver to the sanitary district a certified statement of the County Assessor, Township Assessor or the county clerk of the county wherein the property is situated that such property is presently contained in the official list of lands and lots to be assessed for taxes for the several towns or taxing districts in his county.

(7) Such lease may be subject to annual adjustments

based on changes in the Consumer Price Index published by the United States Department of Labor, Bureau of Labor Statistics, or some other well known economic governmental activity index. Any lease, the term of which will extend for 15 years or more, shall provide for a redetermination of the fair market value (independent of improvements to the property subsequent to the effective date of the lease) after the initial 10 years and every 10 years thereafter, in the manner set forth in paragraph (2) of this Section, which redetermination shall be referred to as the decennial adjustment. Where the property rental is less than 6% of fair market value due to the existence of a special development impediment, the first decennial adjustment shall not occur until the twentieth year of the lease. Such redetermination shall be as of the first day of each succeeding 10 year period, and annual rental payments shall be adjusted so that the ratio of annual rental to fair market value shall be the same as that ratio for the first year of the preceding 10 year period. The decennial adjustment shall not exceed 100% of the rental in effect on the last day of the preceding 10-year period, except when the property rental is less than 6% of fair market value due to the existence of a special development impediment, in which case, the decennial adjustment shall not be so limited until the twentieth year of the lease. The rental payment for the first year of the new 10 year period may be subject to Consumer Price Index or other allowable index adjustments for each of the next 9 years, or until the end of the lease term if there are less than 9 years remaining.

(8) A sanitary district may require compensation to

be paid in addition to rent, based on a reasonable percentage of revenues derived from a lessee's business operations on the leasehold premises or subleases, or may require additional compensation from the lessee or any sublessee in the form of services, including but not limited to solid waste disposal; provided, however, that such additional compensation shall not be considered in determining the highest responsible bid, said highest responsible bid to be determined only on the initial annual rental payment as set forth in paragraph (3) of this Section.

(9) No assignment of such lease or sublease of such

property is effective unless approved in writing by the executive director and the board of commissioners of the sanitary district. The district may consider, for any assignment or sublease, all pertinent factors including the assignee's or sublessee's responsibility in accordance with subparagraph (3) of this Section. The sanitary district may also condition its consent upon the redetermination of the annual rental required to be paid under any lease initially executed on or before January 1, 1983, for which the annual rent being paid thereunder is less than 6% of the current appraised fair market value of the leased property. The redetermination of any annual rental under this Section shall be consistent with the requirements of subparagraphs (2) and (3) of this Section. No assignment or sublease is effective if the assignee or sublessee is a trust constituted by real property of which the trustee has title but no power of management or control, unless the identity of the beneficiaries of the trust is revealed, upon demand, to the executive director and the board of commissioners of the sanitary district.

(10) Failure by the lessee to comply with a provision

in the lease relating to improvements upon the leased property or any other provision constitutes grounds for forfeiture of the lease, and upon such failure the sanitary district acting through the executive director shall serve the lessee with a notice to terminate the lease and deliver possession of the property to the sanitary district within a particular period.

(11) If the executive director and the board of

commissioners conclude that it would be in the public interest, said sanitary district may lease without complying with the prior provisions of this Section, in accordance with an Act concerning "Transfer of Real Estate between Municipal Corporations", approved July 2, 1925, as amended, to the following, upon such terms as may be mutually agreeable: (a) the United States of America and the State of Illinois, County of Cook, any municipal corporation, with provisions that the property is to be applied exclusively for public recreational purposes or other public purposes; (b) any academic institution of learning which has been in existence for 5 years prior to said lease, provided that such lease limit the institution's use of the leased land to only those purposes relating to the operation of such institution's academic or physical educational programs; or (c) any lease involving land located in a county with a population of 100,000 or less and which is leased solely for agricultural or commercial recreational uses. Any lease issued in accordance with this paragraph shall contain the provisions that such lease is terminable in accordance with service of a one-year notice to terminate after determination by the board of commissioners and the executive director that such property (or part thereof) has become essential to the corporate purposes of the sanitary district.

(Source: P.A. 95-604, eff. 9-11-07; 95-923, eff. 1-1-09.)

(70 ILCS 2605/8d)
Sec. 8d. Transfer of certain real property. The Board of Commissioners of the District, upon its determination that all or part of the prism of the relocated North Branch of the Chicago River, between the north right-of-way line of Belmont Avenue (on the south) and the south right-of-way line of Lawrence Avenue (on the north) in Chicago, Cook County, Illinois, is no longer needed for its corporate purposes, and that disposition thereof is in the best interests of the District, with the recommendation of its Executive Director, may convey for fair market value, directly to owners of real property immediately adjacent thereto, such interest in the channel prism as the Board of Commissioners may deem appropriate, by direct negotiation with the adjacent real property owners and without competitive bidding, but otherwise subject to all laws, ordinances, and rules applicable to the disposition of surplus real property by the District, upon whatever terms the Board of Commissioners deems appropriate, but subject to the following conditions:
(1) The adjacent owner has constructed a dock, patio,

terrace, or other nonhabitable recreational structure within the channel prism and adjacent to the owner's personal residence.

(2) The structure has been constructed and used

before the effective date of this amendatory Act of 1994.

(3) The structure is an appurtenance to the personal

residence of the owner of the adjacent real property and is used solely for noncommercial personal recreational activities.

(4) The structure is otherwise in compliance with all

applicable laws, ordinances, rules, and policies of any governmental body having jurisdiction of the real estate, the parties involved with the structure, or the activity of any of the parties involved.

(5) The Director of Engineering and the Director of

the Maintenance and Operations Department of the District have determined that the structure will not interfere with the District's execution of its corporate purposes or functions and that the existence of the structure will not hamper or obstruct the hydraulic flows in the channel prism.

(6) No expansion, extension, or enlargement of the

structure is permitted after the date of conveyance of the channel prism segment by the District to the adjacent real property owner.

(Source: P.A. 95-923, eff. 1-1-09.)

(70 ILCS 2605/9) (from Ch. 42, par. 328)
Sec. 9. The corporation may borrow money for corporate purposes and may issue bonds, notes or other evidences of indebtedness therefor, but shall not become indebted in any manner, or for any purpose to an amount in the aggregate to exceed 5.75% of the valuation of taxable property therein, to be ascertained by the last assessment for State and county taxes previous to incurring of such indebtedness. No ordinance providing for the issuance of such obligations of any sanitary district organized under this Act shall be valid unless it specifically states the purpose for which such obligations are to be issued. The funds derived from the sale of any such obligations shall be used solely for the purpose stated in such ordinance. Such obligations may be sold and delivered as and when the proceeds thereof shall be deemed necessary by the board of commissioners. Such obligations shall be of the form and tenor and shall be executed for and on behalf of such sanitary district by such of its officers as may be specified in the ordinance. The validity of every such obligation so executed shall remain unimpaired by the fact that one or more of the subscribing or attesting officers shall have ceased to be such officer or officers before the delivery of the obligations to the purchaser.
Except for the purpose of paying lawful claims against such sanitary district for damage to land or for damage to or destruction of other property, where such damage or destruction is caused or occasioned by such sanitary district, and except for the purpose of establishing a corporate working cash fund as is provided by Section 9b of this Act, and except for the purpose of establishing a construction working cash fund as is provided by Section 9c of this Act, and except as is otherwise provided in Sections 9.1, 9.2, 9.3, 9.4, 9.5, 9.6 and 9.6a of this Act, no such sanitary district shall issue obligations payable from taxes unless the proposition to issue such obligations shall have been first submitted to the legal voters of such sanitary district, and shall have been approved by a majority of those voting upon the proposition.
(Source: P.A. 83-1525.)

(70 ILCS 2605/9a) (from Ch. 42, par. 328a)
Sec. 9a. That the corporate authorities of any such sanitary district which heretofore or shall hereafter have funds on hand derived from taxes levied for the payment of interest on interest coupons which were not paid when due, and said funds are no longer needed for such purpose, then the corporate authorities of such sanitary district at anytime without regard to the annual appropriation ordinance may appropriate and use such funds for the purpose of paying interest coupons of said sanitary district and shall reduce the tax levy for interest on bonds in the amount and at the time such funds on hand are so used.
(Source: Laws 1943, Vol. 1, p. 599.)

(70 ILCS 2605/9b) (from Ch. 42, par. 328b)
Sec. 9b. From and after April 1, 1958, the corporate authorities of any such sanitary district may by ordinance, establish a fund to be known as a "corporate working cash fund" which shall be maintained and administered in the manner provided by this Act for the purpose of enabling said corporate authorities to have in the treasury at all times sufficient money to meet demands thereon for ordinary and necessary expenditures for corporate purposes.
The corporate authorities may incur an indebtedness and issue bonds therefor in an amount, when added to (a) proceeds from the sale of bonds previously issued to create or increase the working cash fund (b) any amounts collected from the corporate working cash levy and (c) amounts transferred from the construction working cash fund, will not exceed 90% of the amount produced by multiplying the maximum corporate tax rate permitted under this Act by the last known equalized assessed valuation of all property within the territorial boundaries of the sanitary district at the time any bonds are issued plus 90% of the last known entitlement of such district to such taxes as by law now or hereafter enacted or amended, imposed by the General Assembly of the State of Illinois to replace revenue lost by units of local government and school districts as a result of the abolition of ad valorem personal property taxes, pursuant to Article IX, Section 5(c) of the Constitution of the State of Illinois. The bonds shall mature within 20 years from the date of issuance and shall bear interest at a rate or rates not exceeding that permitted by "An Act to authorize public corporations to issue bonds, other evidences of indebtedness and tax anticipation warrants subject to interest rate limitations set forth therein", approved May 26, 1970, as amended.
In order to authorize and issue such bonds, the corporate authorities shall adopt an ordinance designating the purpose and fixing the date and the amount of the bonds proposed to be issued, the maturity thereof, the rate of interest thereon, place of payment and denomination, and provide for the levy and collection of a direct annual tax upon all the taxable property of the sanitary district sufficient to pay and discharge the principal thereof at maturity, and to pay the interest thereon as it falls due. Upon the filing in the office of the county clerk of the county where the sanitary district is located of a certified copy of any such ordinance, the county clerk shall extend the tax therein provided for.
Said bonds may be issued by the corporate authorities without submitting the question of issuance to the legal voters of such sanitary district for approval.
Before or at the time of issuing said corporate working cash fund bonds the corporate authorities shall, by ordinance provide for the collection of a direct annual tax upon all the taxable property of the sanitary district sufficient to pay and discharge the principal thereof at maturity, and to pay the interest thereon as it falls due. Upon the filing in the office of the county clerk of the county where the sanitary district is located of a certified copy of any such ordinance, the county clerk shall extend the tax therein provided for.
All moneys derived from the issuance of said corporate working cash fund bonds pursuant to this Amendatory Act of 1957, when received by the treasurer of the district, shall be set apart in the corporate working cash fund. The moneys in such fund shall not be regarded as current assets available for appropriation and shall not be appropriated by the corporate authorities in the annual sanitary district budget, but in order to provide moneys with which to meet ordinary and necessary disbursements for salaries and other corporate purposes may be transferred, in whole or in part, to the corporate fund of the sanitary district and so disbursed therefrom in anticipation of the collection of any taxes lawfully levied for corporate purposes or in the anticipation of the receipt of such taxes, as by law now or hereafter enacted or amended, imposed by the General Assembly of the State of Illinois to replace revenue lost by units of local government and school districts as a result of the abolition of ad valorem personal property taxes, pursuant to Article IX, Section 5(c) of the Constitution of the State of Illinois. Moneys transferred to the corporate fund in anticipation of the collection of taxes shall be deemed to have been transferred in anticipation of the collection of that part of the taxes so levied which is in excess of the amount or amounts thereof required to pay any warrants or notes, and the interest thereon theretofore or thereafter issued, and such taxes levied for corporate purposes when collected shall be applied first to the payment of any such warrants or notes and the interest thereon and then to the reimbursement of the corporate working cash fund as hereinafter provided. Upon the receipt by the treasurer of the sanitary district of any taxes in anticipation of the collection or receipt whereof moneys of the corporate working cash fund have been so transferred for disbursement, such fund shall immediately be reimbursed therefrom until the full amount so transferred has been retransferred to said fund. If the taxes in anticipation of the collection of which such transfers are made are not collected in sufficient amounts to effect a complete reimbursement of the working cash fund within the second budget year following the year in which said transfer was made, of the amounts transferred from the corporate working cash fund to the corporate fund, the deficiencies between the amounts thus transferred and the amounts repaid from collection shall be general obligations of the corporate fund until repaid either from taxes in anticipation of which transfers were made or from appropriations which may be made in the annual sanitary district budgets of sums of money to apply on such general obligations or until repaid from both the taxes in anticipation of which such transfers were made and from appropriations which may be made in the annual sanitary district budgets of sums of money to apply on such general obligations.
Moneys shall be transferred from the corporate working cash fund to the corporate fund only upon the authority of the corporate authorities, which shall by resolution direct the treasurer of the sanitary district to make such transfers. The resolution shall set forth (a) the taxes or funds in anticipation of the collection or receipt of which the corporate working cash fund is to be reimbursed, (b) for a transfer in anticipation of the extension of real estate taxes, the entire amount of taxes extended, or which the board shall estimate will be extended, for any year by the county clerk upon the books of the collectors of state and county taxes within the sanitary district in anticipation of all or part of which such transfer is to be made, (c) for a transfer in anticipation of such taxes, hereinabove referred to, to replace revenue lost by units of local government and school districts as a result of the abolition of ad valorem personal property taxes, the amount of such taxes which the board shall estimate will be received, (d) the aggregate amount of warrants or notes theretofore issued in anticipation of the collection of such taxes, (e) the aggregate amount of receipts from taxes imposed to replace revenue lost by units of local government and school districts as a result of the abolition of ad valorem personal property taxes, pursuant to Article IX, Section 5(c) of the Constitution of the State of Illinois, which the corporate authorities estimate will be set aside for the payment of the proportionate amount of debt service and pension or retirement obligations, as required by Section 12 of "An Act in relation to State Revenue Sharing with local government entities", approved July 31, 1969, as amended, and (f) the aggregate amount of moneys theretofore transferred from the corporate working cash fund to the corporate fund in anticipation of the collection of such taxes. The amount which the resolution shall direct the treasurer of the sanitary district so to transfer in anticipation of the collection of taxes levied or to be received for any year, together with the aggregate amount of such anticipation tax warrants or notes theretofore drawn against such taxes, the amount estimated to be required to satisfy debt service and pension or retirement obligations, as set forth in Section 12 of "An Act in relation to State revenue sharing with local government entities", approved July 31, 1969, as amended, and the aggregate amount of such transfers theretofore made in anticipation of the collection of such taxes shall not exceed 100% of the actual or estimated amount of such taxes extended or to be extended or to be received as set forth in the resolution. When moneys are available in the corporate working cash fund they shall be transferred to the corporate fund and disbursed for the payment of salaries and other corporate expenses so as to avoid, or reduce in amount, whenever possible, the issuance of tax anticipation warrants or notes.
Any member of the board of commissioners of said sanitary district or any officer thereof or any other person holding any other position of trust or employment under the said board, who is guilty of the wilful violation of any of the provisions of this Amendatory Act of 1957, shall be guilty of a business offense and shall be fined not exceeding $10,000 and shall forfeit his right to his office, trust or employment and shall be removed therefrom. Any such member, officer or person shall be liable for any sum that may be unlawfully diverted from the corporate working cash fund or otherwise used, to be recovered by the corporate authorities of said sanitary district or by any taxpayer in the name and for the benefit of said board of commissioners in an appropriate civil action. A taxpayer so suing shall file a bond for and shall be liable for, all costs, taxed against the board of commissioners in such a suit. Nothing herein shall bar any other remedies.
The authority granted by this Amendatory Act of 1957 shall be cumulative authority for the issuance of bonds and shall not be held to repeal any laws with respect thereto.
(Source: P.A. 89-574, eff. 1-1-97.)

(70 ILCS 2605/9bb) (from Ch. 42, par. 328bb)
Sec. 9bb. In addition to the corporate working cash fund bonds authorized by Section 9b of this Act, the corporate authorities of any such sanitary district, to provide money for the corporate working cash fund, may levy annually upon all taxable property within the territorial limits of such sanitary district, commencing with the budget year 1972, a tax at a rate not to exceed .005% of the value of all taxable property within such sanitary district as equalized or assessed by the Department of Revenue. The aggregate amount which may be accumulated in such working cash fund from the proceeds of bonds issued, the tax levy and amounts transferred from the construction working cash fund, shall never exceed 90% of the amount produced by multiplying the maximum corporate tax rate permitted under this Act by the last known equalized assessed valuation of all property within the territorial boundaries of the sanitary district at the time any bonds are issued or taxes are levied. The collection of any such tax shall not be anticipated by the issuance of any warrants or notes drawn against the same. Such tax shall be levied and collected in like manner with all other taxes of such sanitary district. It shall be known as the corporate working cash fund tax and shall be in addition to the maximum of all other taxes and tax rates which such sanitary district is now, or may hereafter be, authorized by law to levy upon the aggregate valuation of all taxable property within such sanitary district.
(Source: P.A. 82-1046.)

(70 ILCS 2605/9c) (from Ch. 42, par. 328c)
Sec. 9c. The corporate authorities of any such sanitary district may by ordinance establish a fund to be known as a "construction working cash fund" which shall be maintained and administered in the manner provided by this Act for the purpose of enabling said corporate authorities to have in the treasury at all times sufficient money to meet demands thereon for ordinary and necessary expenditures for construction purposes as defined in Section 5.2 of this Act.
To create the construction working cash fund, the corporate authorities may incur an indebtedness and issue bonds therefor in an amount which, when added to any amounts accumulated from tax collections under Section 9cc of this Act, will not exceed 90% of the amount produced by multiplying the maximum tax rate permitted under this Act for construction purposes by the last known assessed valuation of all taxable property within the territorial boundaries of the sanitary district as equalized and determined for State and local taxes at the time any bonds are issued, plus 90% of the construction fund allocation from the last known entitlement of such sanitary district from the Personal Property Tax Replacement Fund under Section 12 of "An Act in relation to State revenue sharing with local governmental entities", approved July 31, 1969, as amended. The bonds shall mature within 20 years from the date of issuance and shall bear interest at a rate or rates not exceeding that permitted by "An Act to authorize public corporations to issue bonds, other evidences of indebtedness and tax anticipation warrants subject to interest rate limitations set forth therein", approved May 26, 1970, as amended.
In order to authorize and issue such bonds, the corporate authorities shall adopt an ordinance designating the purpose and fixing the date and the amount of the bonds proposed to be issued, the maturity thereof, the rate of interest thereon, place of payment and denomination; and provide for the levy and collection of a direct annual tax upon all the taxable property of the sanitary district sufficient to pay and discharge the principal thereof at maturity, and to pay the interest thereon as it falls due. Upon the filing in the office of the county clerk of the county where the sanitary district is located of a certified copy of any such ordinance, the county clerk shall extend the tax therein provided for.
Said bonds may be issued by the corporate authorities without submitting the question of issuance to the legal voters of such sanitary district for approval.
All moneys derived from the issuance of said construction working cash fund bonds pursuant to this Amendatory Act of 1985, when received by the treasurer of the district, shall be set apart in the construction working cash fund. The moneys in such fund shall not be regarded as current assets available for appropriation and shall not be appropriated by the corporate authorities in the annual sanitary district budget, but in order to provide moneys with which to meet ordinary and necessary disbursements for salaries and other construction purposes may be transferred, in whole or in part, to the construction fund of the sanitary district and so disbursed therefrom in anticipation of the collection of any taxes lawfully levied for construction purposes or in the anticipation of the receipt of such sanitary district's entitlement from the Personal Property Tax Replacement Fund under Section 12 of "An Act in relation to State revenue sharing with local governmental entities", approved July 31, 1969, as amended. Upon the receipt by the treasurer of the sanitary district of any taxes or entitlements in anticipation of the collection or receipt whereof moneys of the construction working cash fund have been so transferred for disbursement, such fund shall immediately be reimbursed therefrom until the full amount so transferred has been retransferred to said fund. If the taxes or entitlements in anticipation of the collection of which such transfers are made are not collected in sufficient amounts to effect a complete reimbursement of the construction working cash fund within the second budget year following the year in which said transfer was made of the amounts transferred from the construction working cash fund to the construction fund, the deficiencies between the amounts thus transferred and the amounts repaid shall be general obligations of the construction fund until repaid either from taxes or entitlements in anticipation of which such transfers were made or from appropriations which may be made in annual sanitary district budgets of sums of money to apply on such general obligations.
Moneys shall be transferred from the construction working cash fund to the construction fund only upon the authority of the corporate authorities, which shall by resolution direct the treasurer of the sanitary district to make transfers. The resolution shall set forth (a) the entire amount of real estate taxes extended or estimated to be extended from which the construction working cash fund will be reimbursed, (b) the estimated amount of the construction fund allocation of the sanitary district's entitlement of the Personal Property Tax Replacement Fund from which the construction working cash fund will be reimbursed, and (c) the aggregate amount of moneys theretofore transferred from the construction working cash fund to the construction fund in anticipation of the collection of such taxes or entitlements. The amount which the resolution shall direct the treasurer of the sanitary district to transfer in anticipation of the collection of taxes levied or the receipt of the construction fund allocation of the entitlement for any year, when added to the aggregate amount of any such transfers theretofore made, shall not exceed the aggregate of 100% of the actual or estimated amount of such taxes extended or to be extended plus 100% of that part of the entitlement estimated to be received from the Personal Property Tax Replacement Fund to be allocated to the construction fund, as set forth in the resolution.
Any member of the board of commissioners of said sanitary district or any officer thereof or any other person holding any other position of trust or employment under the said board, who is guilty of the wilful violation of any of the provisions of this Amendatory Act of 1985, shall be guilty of a business offense and shall be fined not exceeding $10,000 and shall forfeit the right to his office, trust or employment and shall be removed therefrom. Any such member, officer or person shall be liable for any sum that may be unlawfully diverted from the construction working cash fund or otherwise used, to be recovered by the corporate authorities of said sanitary district or by any taxpayer in the name and for the benefit of said board of commissioners in an appropriate civil action. A taxpayer so suing shall file a bond for and shall be liable for, all costs, taxed against the board of commissioners in such a suit. Nothing herein shall bar any other remedies.
The authority granted by this Amendatory Act of 1985 shall be cumulative authority for the issuance of bonds and shall not be held to repeal any laws with respect thereto.
(Source: P.A. 89-574, eff. 1-1-97.)

(70 ILCS 2605/9cc) (from Ch. 42, par. 328cc)
Sec. 9cc. In addition to the construction working cash fund bonds authorized by Section 9c of this Act, the corporate authorities of any sanitary district, to provide money for the construction working cash fund, may levy annually upon all taxable property within the territorial boundaries of such sanitary district commencing with the budget year 1986, a tax at a rate not to exceed .005% of the last known assessed valuation of all taxable property within such sanitary district as equalized and determined for State and local taxes. The aggregate amount which may be accumulated in such working cash fund from the proceeds of bonds issued and the tax levy shall not exceed 90% of the amount produced by multiplying the maximum tax rate for construction purposes permitted under Section 12 of this Act by the last known equalized assessed valuation of all taxable property within the territorial boundaries of such sanitary district at the time any bonds are issued or taxes levied, plus 90% of the construction fund allocation from such sanitary district's last known entitlement from the Personal Property Tax Replacement Fund under Section 12 of "An Act in relation to State revenue sharing with local governmental entities", approved July 31, 1969, as amended. The collection of any such tax shall not be anticipated by the issuance of any warrants or notes drawn against the same. Such tax shall be levied and collected in like manner with all other taxes of such sanitary district. It shall be known as the construction working cash fund tax and shall be in addition to the maximum of all other taxes and tax rates which such sanitary district is now, or may hereafter be authorized by law to levy upon the aggregate valuation of all taxable property within such sanitary district.
(Source: P.A. 84-630.)

(70 ILCS 2605/9d) (from Ch. 42, par. 328d)
Sec. 9d. All bonds, notes or other evidences of indebtedness issued pursuant to this Act shall be sold at such price and upon such terms as determined by the Board of Commissioners and which will not cause the net effective interest rate to be paid by the sanitary district to exceed that permitted by "An Act to authorize public corporations to issue bonds, other evidences of indebtedness and tax anticipation warrants subject to interest rate limitations set forth therein", approved May 26, 1970, as now or hereafter amended.
(Source: P.A. 84-208.)

(70 ILCS 2605/9e)
Sec. 9e. Stormwater working cash fund. The corporate authorities of any such sanitary district may by ordinance establish a fund to be known as the "stormwater working cash fund", which shall be maintained and administered in the manner provided by this Act for the purpose of enabling the corporate authorities to have in the treasury at all times sufficient money to meet demands for ordinary and necessary expenditures for stormwater management purposes as defined in Section 7h of this Act.
To create the stormwater working cash fund, the corporate authorities may transfer funds allowed to be transferred under this Act into the stormwater working cash fund, in an amount not to exceed 100% of the amount produced by multiplying the maximum tax rate permitted under this Act for stormwater purposes by the last known assessed valuation of all taxable property within the territorial boundaries of the sanitary district, as equalized and determined for State and local taxes. All such moneys, when received by the treasurer of the district, shall be set apart in the stormwater working cash fund.
The moneys in the stormwater working cash fund shall not be regarded as current assets available for appropriation and shall not be appropriated by the corporate authorities in the annual sanitary district budget.
In order to provide moneys with which to meet ordinary and necessary disbursements for salaries and other stormwater purposes, moneys in the stormwater working cash fund may be transferred, in whole or in part, to the stormwater fund of the sanitary district and so disbursed therefrom in anticipation of the collection of any taxes lawfully levied for stormwater purposes. Moneys shall be transferred from the stormwater working cash fund to the stormwater fund only upon the authority of the corporate authorities, which shall by resolution direct the treasurer of the sanitary district to make transfers. The resolution shall set forth (1) the entire amount of real estate taxes extended or estimated to be extended from which the stormwater working cash fund will be reimbursed, and (2) the aggregate amount of moneys theretofore transferred from the stormwater working cash fund to the stormwater fund in anticipation of the collection of such taxes. The amount that the resolution directs the treasurer of the sanitary district to transfer in anticipation of the collection of taxes levied, when added to the aggregate amount of any such transfers theretofore made, shall not exceed the aggregate of 100% of the actual or estimated amount of such taxes extended or to be extended.
Upon the receipt by the treasurer of the sanitary district of any taxes in anticipation of the collection of which moneys of the stormwater working cash fund have been so transferred for disbursement, that fund shall immediately be reimbursed from those taxes until the full amount so transferred has been retransferred to the fund. If the taxes in anticipation of the collection of which such a transfer was made are not collected in sufficient amounts to effect a complete reimbursement of the stormwater working cash fund within the second budget year following the year in which the transfer was made, the deficiencies between the amounts so transferred and the amounts repaid shall be general obligations of the stormwater fund until repaid from taxes in anticipation of which such transfers were made or from appropriations which may be made in annual sanitary district budgets of sums of money to apply on such general obligations.
Any member of the board of commissioners of the sanitary district, any officer thereof, and any other person holding any other position of trust or employment under that board who is guilty of the willful violation of any of the provisions of this Section commits a business offense and shall be fined an amount not exceeding $10,000 and shall forfeit the right to his or her office, trust, or employment and be removed therefrom. Any such member, officer, or person shall be liable for any sum that he or she may cause to be unlawfully diverted from the stormwater working cash fund or otherwise improperly used, to be recovered by the corporate authorities of the sanitary district or by any taxpayer in the name and for the benefit of the board of commissioners in an appropriate civil action. A taxpayer so suing shall file a bond for, and shall be liable for, all costs taxed against the board of commissioners in the suit. Nothing herein shall bar any other remedies.
(Source: P.A. 94-474, eff. 8-4-05.)

(70 ILCS 2605/9.1) (from Ch. 42, par. 328.1)
Sec. 9.1. The Sanitary District in order to provide further funds required for paying the cost of the works which have been made necessary by the decree of the Supreme Court of the United States in the consolidated cases entitled "Wisconsin et al. v. The State of Illinois and The Sanitary District of Chicago," numbers 7, 11 and 12 original may issue, in addition to all other bonds heretofore or herein authorized, such bonds of the sanitary district in an amount not to exceed $100,000,000 for such purposes without submitting the question of such issuance to the legal voters of such sanitary district for approval. All of the bonds authorized under Section 9.1 have been issued but not all have been paid as they had not matured in 1959 at the time of the adoption of these amendments.
(Source: Laws 1959, p. 1379.)

(70 ILCS 2605/9.2) (from Ch. 42, par. 328.2)
Sec. 9.2. The Sanitary District in order to provide further funds required for paying the cost of the works described in Section 9.1 which have been made necessary by the decree of the Supreme Court of the United States cited in Section 9.1, may issue, in addition to all other bonds heretofore or herein authorized, such bonds of said sanitary district in an amount not to exceed $21,000,000 for such purposes without submitting the question of such issuance to the legal voters of such sanitary district for approval. All of the bonds authorized under Section 9.2 have been issued but not all have been paid as they had not matured in 1959 at the time of the adoption of these amendments.
(Source: Laws 1959, p. 1379.)

(70 ILCS 2605/9.3) (from Ch. 42, par. 328.3)
Sec. 9.3. The Sanitary District in order to provide further funds required for paying the cost of the works described in Section 9.1 which have been made necessary by the decree of the Supreme Court of the United States cited in Section 9.1, may issue, in addition to all other bonds heretofore or herein authorized, such bonds of the sanitary district in an amount not to exceed $19,000,000 for such purposes without submitting the question of such issuance to the legal voters of such sanitary district for approval and may pass supplemental appropriation ordinances appropriating the proceeds received from the sale of said bonds for such purposes. All of the bonds authorized under Section 9.3 have been issued but not all have been paid as they had not matured in 1959 at the time of the adoption of these amendments.
(Source: Laws 1959, p. 1379.)

(70 ILCS 2605/9.4) (from Ch. 42, par. 328.4)
Sec. 9.4. Bonds required for the purpose of paying the cost of the works described in Section 9.1 which have been made necessary by the decree of the Supreme Court of the United States cited in Section 9.1 shall be issued from time to time as the construction of such works progresses only in the amounts sufficient to provide moneys for such construction.
(Source: Laws 1959, p. 1379.)

(70 ILCS 2605/9.5) (from Ch. 42, par. 328.5)
Sec. 9.5. The corporate authorities of the Sanitary District, in order to provide whatever funds may be required by it in furnishing to the United States of America without cost, the necessary land, easements and rights of way, in constructing the Calumet-Sag Navigation Project and for payment of expenditures in relocating utilities made necessary by the construction of the Calumet-Sag Navigation Project, all as hereinbefore authorized under Section 8, may issue, in addition to all other bonds heretofore or herein authorized, bonds of the sanitary district in an amount not to exceed $8,000,000 for such purposes without submitting the question of such issuance to the legal voters of such sanitary district for approval and may, at any time hereafter, pass supplemental appropriation ordinances appropriating the proceeds of the sale of the bonds for such purposes; and such bonds shall be issued from time to time only in the amounts as may be required for such purposes.
(Source: P.A. 77-2780.)

(70 ILCS 2605/9.6) (from Ch. 42, par. 328.6)
Sec. 9.6. Without submitting the issuance thereof to the legal voters of the Sanitary District for approval the corporate authorities thereof by ordinance may authorize bonds for the purpose of refunding the principal of its bonds whenever proceeds of taxes levied therefor shall not have been received in time to pay such principal at its maturity.
The refunding bonds may be exchanged par for par for such bonds or refunding bonds may be sold at not less than their par value and the proceeds received shall be used to pay such bonds and in any event the bonds refunded shall be cancelled upon the delivery of the refunding bonds. The refunding bonds shall mature 10 years from their date and may bear interest at a rate not exceeding that permitted by "An Act to authorize public corporations to issue bonds, other evidences of indebtedness and tax anticipation warrants subject to interest rate limitations set forth therein", approved May 26, 1970, as amended. After the cancellation of the bonds refunded the money thereafter received from the proceeds of the delinquent taxes, the non-collection of which made necessary such refunding, shall be paid into a special sinking fund for the payment of the refunding bonds and may be used by the treasurer of such sanitary district in the purchase of such refunding bonds at not to exceed their par value and accrued interest and any refunding bonds so purchased shall be cancelled and the tax next to be extended for payment of the refunding bonds shall be reduced in the amount of the refunding bonds so cancelled. If any such money shall not have been used in the purchase of refunding bonds, such money shall be set aside in a fund to be used for payment of the interest and principal of such refunding bonds as the same shall mature and the tax or taxes next to be extended for such payment shall be reduced by the amount so set aside. An ordinance shall be adopted annually during the term of the refunding bonds, finding the amount of refunding bonds so purchased from the proceeds of such delinquent taxes, and the amount of money on hand received from the collection of such delinquent taxes not used in purchasing refunding bonds, and directing the reduction in that amount of the tax next to be extended for payment of the refunding bonds and a certified copy thereof shall be filed in the office of the county clerk, whereupon it shall be the duty of such official to reduce and extend such tax levy in accordance therewith.
(Source: P.A. 83-591.)

(70 ILCS 2605/9.6a) (from Ch. 42, par. 328.6a)
Sec. 9.6a. Bonds for sewage treatment and water quality improvements. The corporate authorities of a sanitary district, in order to provide funds required for the replacing, remodeling, completing, altering, constructing and enlarging of sewage treatment works, administrative buildings, water quality improvement projects, or flood control facilities, and additions therefor, pumping stations, tunnels, conduits, intercepting sewers and outlet sewers, together with the equipment, including air pollution equipment, and appurtenances thereto, to acquire property, real, personal or mixed, necessary for said purposes, for costs and expenses for the acquisition of the sites and rights-of-way necessary thereto, and for engineering expenses for designing and supervising the construction of such works, may issue on or before December 31, 2024, in addition to all other obligations heretofore or herein authorized, bonds, notes or other evidences of indebtedness for such purposes in an aggregate amount at any one time outstanding not to exceed 3.35% of the equalized assessed valuation of all taxable property within the sanitary district, to be ascertained by the last assessment for State and local taxes previous to the issuance of any such obligations. Such obligations shall be issued without submitting the question of such issuance to the legal voters of such sanitary district for approval.
The corporate authorities may sell such obligations at private or public sale and enter into any contract or agreement necessary, appropriate or incidental to the exercise of the powers granted by this Act, including, without limitation, contracts or agreements for the sale and purchase of such obligations and the payment of costs and expenses incident thereto. The corporate authorities may pay such costs and expenses, in whole or in part, from the corporate fund.
Such obligations shall be issued from time to time only in amounts as may be required for such purposes but the amount of such obligations issued during any one budget year shall not exceed $150,000,000 plus the amount of any obligations authorized by this Act to be issued during the 3 budget years next preceding the year of issuance but which were not issued, provided, however, that this limitation shall not be applicable (i) to the issuance of obligations to refund bonds, notes or other evidences of indebtedness, (ii) to obligations issued to provide for the repayment of money received from the Water Pollution Control Revolving Fund for the construction or repair of wastewater treatment works, and (iii) to obligations issued as part of the American Recovery and Reinvestment Act of 2009, issued prior to January 1, 2011, that are commonly known as "Build America Bonds" as authorized by Section 54AA of the Internal Revenue Code of 1986, as amended. Each ordinance authorizing the issuance of the obligations shall state the general purpose or purposes for which they are to be issued, and the corporate authorities may at any time thereafter pass supplemental appropriations ordinances appropriating the proceeds from the sale of such obligations for such purposes.
The corporate authorities may issue bonds, notes or other evidences of indebtedness in an amount necessary to provide funds to refund outstanding obligations issued pursuant to this Section, including interest accrued or to accrue thereon.
(Source: P.A. 96-828, eff. 12-2-09; 96-1308, eff. 1-1-11; 97-367, eff. 8-15-11.)

(70 ILCS 2605/9.6b) (from Ch. 42, par. 328.6b)
Sec. 9.6b. After the issuance of bonds for any corporate purpose shall have been authorized by ordinance, the corporate authorities of the sanitary district shall have power to borrow money from time to time for the purposes for which such bonds are to be issued in anticipation of the receipt of the proceeds of the sale of such bonds and in an amount which does not exceed the authorized amount of such bond issue, and without submitting the question of such borrowing to the legal voters of such sanitary district for approval.
Any such borrowing shall be evidenced by the issuance of bond anticipation notes, which notes shall mature not more than 3 years after the date of issuance of said notes, may be made callable prior to their maturity, and may be offered for sale in such manner as determined by the corporate authorities.
The notes shall be authorized by ordinance, shall be in such denomination or denominations, bear interest at such rate or rates not exceeding the maximum rate permitted by law and fixed by the provisions of the ordinance authorizing the bonds, shall be in such form and shall be executed in such manner as the corporate authorities of the sanitary district shall prescribe.
The notes may be made payable, both principal and interest to date of payment, from the funds derived from the sale of bonds for the permanent financing, or from other available funds, or a combination thereof. The corporate authorities, in their discretion, may provide for the levy and collection of a direct annual tax upon all the taxable property in the sanitary district, sufficient to pay the interest on said notes to maturity, or any portion of said interest. Upon the filing in the office of the County Clerk of a certified copy of the ordinance authorizing the issuance of said notes and levying a tax to pay interest, it shall be the duty of such County Clerk to extend the tax therefor in addition to and in excess of all other taxes heretofore or hereafter authorized to be levied. Any portion of the tax so levied and collected, which is not needed to pay interest on the notes, shall be used to pay interest on the bonds. The notes shall be surrendered for payment and cancellation when the bonds are issued, or when other funds are made available for the payment of such notes and the interest thereon. The notes may also be refunded by the issuance of refunding notes or may be renewed upon mutual agreement with the holder of the notes.
(Source: P.A. 86-1337.)

(70 ILCS 2605/9.6c)
Sec. 9.6c. Local Government Assistance Program; bonds.
(a) The General Assembly finds that governmental units located within the boundaries of the district require assistance in financing the cost of repair, replacement, reconstruction, and rehabilitation of local sewer collection systems to reduce certain excessive sanitary sewer groundwater inflows; that such inflows ultimately result in increased need for treatment and storage facilities of the district; and that the district, in the discretion of its commissioners, advantageously may provide loan funds for such purposes.
(b) For purposes of this Section, the following terms shall have the meanings set forth, as follows:
The following terms shall have the meanings given to

them in the Local Government Debt Reform Act: (A) "alternate bonds"; (B) "applicable law"; (C) "bonds"; (D) "general obligation bonds"; (E) "governmental unit"; (F) "ordinance"; and (G) "revenue source".

"Assistance bonds" means the bonds to be issued by

the district to provide funds for the program as authorized in subsection (f) of this Section.

"Assistance program" means the program authorized in

this Section by which the district may make loans to local governmental units for any one or more of the following undertaken with respect to the repair, replacement, reconstruction, and rehabilitation of local sewer collection systems: preliminary planning, engineering, architectural, legal, fiscal or economic investigations or studies, surveys, designs, plans, working drawings, specifications, procedures or other necessary actions, erection, building acquisition, alteration, remodeling, or improvement of such collection systems, or the inspection or supervision of any of the foregoing.

"Loan" means a loan made by the district to a local

governmental unit under the assistance program.

"Local governmental unit" means a governmental unit

within the boundaries of the district.

"Reconstruction" shall include the construction of

totally new lines or systems if reasonably designed to replace obsolete lines or systems.

(c) The commissioners may establish an assistance program.
(d) The commissioners are authorized to do any one or more of the following with respect to the assistance program:
(1) Establish the assistance program as a use or

appropriation within the corporate fund of the district.

(2) Accept grants, borrow funds, and appropriate

lawfully available funds for the purpose of funding the assistance program.

(3) Make the loans as provided in subsection (e).
(4) Enforce loans with all available remedies as any

governmental unit or private person might have with respect to such loans.

(e) The district shall have the power to make loans and local governmental units shall have the power to obtain loans from the district, but only if authorized to borrow under such powers as may be granted to such local governmental units under other applicable law. This Section does not grant local governmental units separate borrowing power. If authorized to issue bonds under such applicable law, however, the form of the borrowing may be such as the district and the local governmental unit may agree, including, without limitation, a loan agreement made between the district and local governmental unit to evidence the bond. Any such loan agreement shall state the statutory authority under applicable law for the bond it represents but otherwise need not be in any specific form. The district shall have all rights and remedies available to the holder of a bond otherwise issued in the form provided for same under applicable law and also such rights and remedies as may be additionally available under subsection (d)(4) of this Section. The loans may be made upon such terms and at such rates, including expressly below market rates, representing a subsidy of funds from the district to the local governmental units, as the district may specify in the loan agreements.
(f) The district may borrow money and issue its assistance bonds under this Section 9.6c for the purpose of funding the assistance program, which bonds shall be alternate bonds payable from any lawfully available revenue source, including without limitation receipts from the loans.
(Source: P.A. 98-652, eff. 6-18-14.)

(70 ILCS 2605/9.6d)
Sec. 9.6d. Other Post Employment Benefit Trusts. The Board of Commissioners (the Board) may establish one or more trusts (Other Post Employment Benefit ("OPEB") Trusts) for the purpose of providing for the funding and payment of health and other fringe benefits for retired or terminated employees of the District or employees of the District with disabilities or for their dependents and beneficiaries. Trusts created under this Section are in addition to pension benefits for those persons which are currently funded pursuant to Article 13 of the Illinois Pension Code. The OPEB Trusts may employ such personnel and enter into such investment, advisory, or professional services or similar contracts as deemed appropriate by the trustees and recommended by the Treasurer of the Metropolitan Water Reclamation District of Greater Chicago (the District). The OPEB Trusts may be established in such manner so as to be exempt from taxation under the provisions of applicable federal and State tax laws. The trustee of the OPEB Trusts shall be the District. The Treasurer of the District and the trustee shall be indemnified by the District to the fullest extent permitted by law for their actions taken with respect to the OPEB Trust. The Board may deposit money with the OPEB Trusts derived from the funds of the District from time to time as such money may in the discretion of the Board be appropriated for that purpose; and, in addition, the Board may lawfully agree with the OPEB Trusts to a binding level of funding for periods of time not to exceed 5 fiscal years. In addition, the OPEB Trust documents may permit employees of the District to contribute money to provide for such benefits. To the extent participants do not direct the investment of their own account, the assets of the OPEB Trusts shall be managed by the Treasurer of the District in any manner, subject only to the prudent investor standard and any requirements of applicable federal law. The limitations of any other statute affecting the investment of District funds shall not apply to the OPEB Trusts. The trustee shall adopt an investment policy consistent with the standards articulated in Section 2.5 of the Public Funds Investment Act. The investment policy shall also provide for the availability of training for Board members. Funds of the OPEB Trusts may be used to pay for costs of administering the OPEB Trusts and for the benefits for which such trusts have been established in accordance with the terms of the OPEB Trust documents.
(Source: P.A. 99-143, eff. 7-27-15.)

(70 ILCS 2605/9.7) (from Ch. 42, par. 328.7)
Sec. 9.7. All bonds of the Sanitary District whether heretofore or hereafter issued, not paid at their maturity shall bear interest at the rates specified in the bonds from their due dates until paid and all unpaid coupons evidencing interest upon its bonds shall bear interest at the rate specified in the bonds to which such coupons pertain, from the due dates of such coupons until payment thereof and the corporate authorities of such Sanitary District are authorized to make such payment of interest from any available revenues derived from taxes or otherwise and to levy sufficient taxes upon all taxable property within the territorial limits thereof for the purpose of procuring money to meet such interest payments or to reimburse funds from which such payments have been made.
(Source: Laws 1959, p. 1379.)

(70 ILCS 2605/9.8) (from Ch. 42, par. 328.8)
Sec. 9.8. Except as is otherwise provided by Sections 9, 9.1, 9.2, 9.3, 9.5, 9.6, 9.6a, 9.6c, 9b, and 9c of this Act, whenever the corporate authorities of the Sanitary District desire to issue bonds for any of its corporate purposes, they shall by ordinance direct that the ordinance or ordinances for the issuance of such bonds be submitted to the legal voters of such sanitary district at any election. The clerk of such sanitary district shall certify the ordinance and the question to the proper election officials who shall submit the question at an election in accordance with the general election law. The question shall be in substantially the following form:
--------------------------------------------------------------
Shall bonds for the purpose of YES
(State purpose) in the sum of.... be ---------------------
issued by the Sanitary District of....? NO
--------------------------------------------------------------
It shall not be necessary to print in full on the ballot any such ordinance authorizing the issuance of bonds.
The result of the referendum on the question shall be entered upon the records of the district.
(Source: P.A. 90-690, eff. 7-31-98.)

(70 ILCS 2605/10) (from Ch. 42, par. 329)
Sec. 10. At the time or before incurring any indebtedness, the board of trustees shall provide for the collection of a direct annual tax sufficient to pay the interest on such debt as it falls due, and also to pay and discharge the principal thereof as the same shall fall due, and within 30 years from the time of contracting the same: Provided that any such tax levied to pay the interest on bonds and to discharge the principal thereof for bonds heretofore issued prior to November 6, 1956, or for Refunding Bonds thereafter issued to refund said bonds, shall be levied and extended only upon property within the territorial limits of such sanitary districts as said territorial limits existed on November 6, 1956.
(Source: P.A. 92-143, eff. 7-24-01.)

(70 ILCS 2605/10.1) (from Ch. 42, par. 329a)
Sec. 10.1. Every sanitary district shall also have the power to construct a sewerage system or drainage system to serve a particular locality within its corporate limits or to extend or improve an existing sewerage system or drainage system, for the purpose of serving a particular locality within the sanitary district not theretofore served by its existing sewerage system or drainage system, and to pay the cost thereof by the issuance and sale of revenue bonds of the sanitary district, payable solely from the revenue derived from the operation of the sewerage system or drainage system, constructed or acquired for that particular locality, or from the revenue to be derived from the operation of the improvements and extensions of an existing system.
These bonds may be issued for maturities not exceeding 40 years from the date of the bonds and in such amounts as may be necessary to provide sufficient funds to pay all the costs of the improvement, or extension, or construction, or acquisition for improvement and extension of the sewerage system or drainage system, including engineering, legal and other expenses, together with interest, to a date 6 months subsequent to the estimated date of completion. These bonds shall bear interest at a rate not exceeding that permitted by "An Act to authorize public corporations to issue bonds, other evidences of indebtedness and tax anticipation warrants subject to interest rate limitations set forth therein", approved May 26, 1970, as amended, payable semi-annually. Bonds issued under this Act are negotiable instruments. They shall be executed by the presiding officer and clerk of the sanitary district, or such other officer or officers as the trustees may, by resolution, designate, and shall be sealed with the sanitary district corporate seal. In case any officer whose signature appears on the bonds or coupons ceases to hold that office before the bonds are delivered, his signature nevertheless, shall be valid and sufficient for all purposes, the same as though he had remained in office until the bonds were delivered. The bonds shall be sold in such manner and upon such terms as the board of trustees shall determine.
Bonds issued under this section are payable from revenue derived from the operation of that sewerage system or drainage system or improvement or extension. These bonds shall not, in any event, constitute an indebtedness of the sanitary district, within the meaning of any constitutional or statutory limitation, and it shall be so stated on the face of each bond. The face of each bond shall also contain a description of the locality for which that system or improvement or extension is constructed and acquired.
(Source: P.A. 83-591.)

(70 ILCS 2605/10.2) (from Ch. 42, par. 329b)
Sec. 10.2. The board of trustees of any sanitary district intending to avail itself of the provisions of Sections 10.1 to 10.9, inclusive, of this Amendatory Act of 1955, shall adopt a resolution declaring its intention to construct or acquire a sewerage system or drainage system for a particular locality within the sanitary district, or its intention to make an extension or improvement to an existing sewerage system or drainage system for a particular locality, and describing the project to be constructed and the boundaries of the locality to be served thereby. The board of trustees shall also determine the estimated cost of the project, approve a report of the engineer for the sanitary district of the possible rates to be charged to users of the sewerage system or drainage system, or improvement or extension, and set a date for a public hearing on the question of whether or not the project should be constructed or acquired.
(Source: Laws 1955, p. 677.)

(70 ILCS 2605/10.3) (from Ch. 42, par. 329c)
Sec. 10.3. Notice of the public hearing shall be published once a week for 2 consecutive weeks in a newspaper published and having a general circulation in the sanitary district, and the first publication shall be at least 15 days prior to the date set for the hearing. The notice shall state (1) the time and the place of the hearing, (2) the intention of the board of trustees to construct or acquire the system, or to extend or improve the existing system, (3) a description of the project to be constructed or acquired and the boundaries of the locality to be served thereby, (4) the estimated cost of the project, and (5) the probable rates to be charged the users of the system or improvement or extension.
(Source: Laws 1955, p. 677.)

(70 ILCS 2605/10.4) (from Ch. 42, par. 329d)
Sec. 10.4. At the time and place fixed in the notice for the public hearing, the board of trustees shall meet and hear the representations of any person desiring to be heard on the subject of the construction or acquisition of the proposed project, the nature thereof, the cost as estimated, and the probable rates to be charged. After the hearing has been had and all persons desiring to appear have been heard, the board of trustees shall adopt a new resolution adopting, altering, amending, changing, or modifying the former resolution or abandoning the project.
(Source: Laws 1955, p. 677.)

(70 ILCS 2605/10.5) (from Ch. 42, par. 329e)
Sec. 10.5. If after the public hearing the board of trustees of the sanitary district adopts a resolution to proceed with the construction or acquisition of the project, the board of trustees has the power to make and enforce all needful rules and regulations in connection with the construction, acquisition, improvement, or extension, and with the management and maintenance of the project to be constructed or acquired. The board of trustees also has the power to establish the rate or charge to each user of the sewerage system or drainage system, or improvement or extension at a rate which will be sufficient to pay the principal and interest of any bonds, issued to pay the cost thereof, maintenance, and operation of the system, improvement or extension and to provide an adequate depreciation fund therefor. Charges or rates shall be established, revised, and maintained by ordinance and become payable as the board of trustees may determine by ordinance. Such charges or rates shall be liens upon the real estate upon or for which sewerage service or drainage system is supplied; provided, however, such liens shall not attach to such real estate until such charges or rates have become delinquent as provided by the ordinance of the sanitary district fixing a delinquency date. A lien is created under the preceding sentence only if the sanitary district sends to the owner or owners of record of the real estate, as referenced by the taxpayer's identification number, (i) a copy of each delinquency notice sent to the person who is delinquent in paying the charges or rates or other notice sufficient to inform the owner or owners of record, as referenced by the taxpayer's identification number, that the charges or rates have become delinquent and (ii) a notice that unpaid charges or rates may create a lien on the real estate under this Section. Nothing in this Section shall be construed to give the sanitary district a preference over the rights of any purchaser, mortgagee, judgment creditor or other lien holder arising prior to the filing in the office of the recorder of the county in which real estate is located, or in the office of the registrar of titles of such county if the property affected is registered under the Torrens System, of notice of said lien. The notice shall constitute a sworn statement setting out (1) a description of the real estate sufficient for the identification thereof, upon or for which the sewerage service or drainage system was supplied, (2) the amount or amounts of money due for such sewerage or drainage service, and (3) the date or dates when such amount or amounts became delinquent. The sanitary district shall send a copy of the notice of the lien to the owner or owners of record of the real estate, as referenced by the taxpayer's identification number. The sanitary district shall have the power to foreclose such lien in like manner and with like effect as in the foreclosure of mortgages on real estate.
The sanitary district also has the power, from time to time, to sue the occupant or user of the real estate in a civil action to recover the money due for sewerage or drainage service, plus a reasonable attorney's fee by the court. However, whenever a judgment is obtained in such a civil action, the foregoing provision of this section with respect to filing sworn statements of such delinquencies in the office of the recorder and creating a lien against the real estate shall not be effective as to the charges sued upon and no lien shall exist thereafter against the real estate for that delinquency. Judgment in such a civil action operates as a release and waiver of the lien upon the real estate for the amount of the judgment. The charge provided in this section to be made against each user of an improvement or extension shall be in addition to the charge, if any, made of all users of the system, and shall be kept separate and distinct therefrom.
(Source: P.A. 87-1197.)

(70 ILCS 2605/10.6) (from Ch. 42, par. 329f)
Sec. 10.6. If the board of trustees adopts a resolution to proceed with the construction or acquisition of the project as provided in Section 10.5 of this Amendatory Act of 1955, they shall adopt an ordinance providing for the issuance of the bonds.
Within 30 days after the adoption of the ordinance, it shall be published at least once in a newspaper published and having a general circulation in the sanitary district. The ordinance shall become effective 10 days after the publication.
(Source: Laws 1955, p. 677.)

(70 ILCS 2605/10.7) (from Ch. 42, par. 329g)
Sec. 10.7. All revenue derived from the operation of such a sewerage system or drainage system, improvement or extension shall be set aside as collected, and deposited in a special fund of the sanitary district. It shall be used only for the purpose of paying the cost of operating and maintaining the sewerage system or drainage system, improvement, or extension, providing an adequate depreciation fund, and paying the principal and interest on the bonds issued by the sanitary district, under Sections 10.1 to 10.7 inclusive, of this Amendatory Act of 1955, for the purpose of constructing or acquiring the system, improvement, or extension.
(Source: Laws 1955, p. 677.)

(70 ILCS 2605/10.8) (from Ch. 42, par. 329h)
Sec. 10.8. This amendatory Act of 1955 authorizes the issuance of revenue bonds provided for herein without submitting a proposition for the approval of the ordinance authorizing the bonds to the electors as normally required in the case of the issuance of bonds payable out of taxes levied for the payment of the bonds.
(Source: Laws 1955, p. 677.)

(70 ILCS 2605/10.9) (from Ch. 42, par. 329i)
Sec. 10.9. The provisions of this amendatory Act of 1955 shall be cumulative and shall be considered as conferring additional power on sanitary districts and as additions to and not as limitation upon the powers of the sanitary district to construct, acquire, improve, extend, and operate sewerage systems or drainage systems.
(Source: Laws 1955, p. 677.)

(70 ILCS 2605/10a) (from Ch. 42, par. 330)
Sec. 10a. Any district organized under this Act shall have power to build and maintain highways along or near any canal or channel built by the district, upon land owned by said district, and to repair and maintain public highways near or along any such canal or channel, whenever such highways so constructed, or so repaired or maintained, are necessary, in the discretion of the board of trustees, to make accessible and available for convenient use dock property owned by the district. Any such district shall have power to remise, release, quit-claim, convey and dedicate for highway purpose, the land, in whole or in part, owned by any such district upon which any highway has been or shall be constructed pursuant to the provisions of this section, to the State of Illinois or any political subdivision thereof, within the territorial limits of which a highway has been or shall be constructed, upon such terms and conditions as the parties thereto may agree.
(Source: Laws 1935, p. 765.)

(70 ILCS 2605/11.1) (from Ch. 42, par. 331.1)
Sec. 11.1. Sections 11.1 through 11.24 of this amendatory Act of 1963 shall be known and may be cited as the "Purchasing Act for the Metropolitan Sanitary District of Greater Chicago."
(Source: P.A. 82-1046.)

(70 ILCS 2605/11.2) (from Ch. 42, par. 331.2)
Sec. 11.2. In addition to all the rights, powers, privileges, duties and obligations conferred thereon in "An Act to create sanitary districts and to remove obstructions in the Des Plaines and Illinois rivers", approved May 29, 1889, as amended, the Metropolitan Sanitary District of Greater Chicago shall have the rights, powers and privileges and shall be subject to the duties and obligations conferred thereon by this amendatory Act of 1963.
(Source: Laws 1963, p. 2498.)

(70 ILCS 2605/11.3) (from Ch. 42, par. 331.3)
Sec. 11.3. Except as provided in Sections 11.4 and 11.5, all purchase orders or contracts involving amounts in excess of the mandatory competitive bid threshold and made by or on behalf of the sanitary district for labor, services or work, the purchase, lease or sale of personal property, materials, equipment or supplies, or the granting of any concession, shall be let by free and open competitive bidding after advertisement, to the lowest responsible bidder or to the highest responsible bidder, as the case may be, depending upon whether the sanitary district is to expend or receive money.
All such purchase orders or contracts which shall involve amounts that will not exceed the mandatory competitive bid threshold, shall also be let in the manner prescribed above whenever practicable, except that after solicitation of bids, such purchase orders or contracts may be let in the open market, in a manner calculated to insure the best interests of the public. The provisions of this section are subject to any contrary provisions contained in "An Act concerning the use of Illinois mined coal in certain plants and institutions", filed July 13, 1937, as heretofore and hereafter amended. For purposes of this Section, the "mandatory competitive bid threshold" is a dollar amount equal to 0.1% of the total general fixed assets of the district as reported in the most recent required audit report. In no event, however, shall the mandatory competitive bid threshold dollar amount be less than $10,000 or more than $40,000.
Notwithstanding the provisions of this Section, the sanitary district is expressly authorized to establish such procedures as it deems appropriate to comply with state or federal regulations as to affirmative action and the utilization of small and minority businesses in construction and procurement contracts.
(Source: P.A. 92-195, eff. 1-1-02.)

(70 ILCS 2605/11.4) (from Ch. 42, par. 331.4)
Sec. 11.4. Contracts which by their nature are not adapted to award by competitive bidding, such as, but not only, contracts for the services of individuals possessing a high degree of professional skill where the ability or fitness of the individual plays an important part, contracts for the purchase or sale of utilities and contracts for materials economically procurable only from a single source of supply and leases of real property where the sanitary district is the lessee shall not be subject to the competitive bidding requirements of this Act. The sanitary district is expressly authorized to procure from any federal, state or local governmental unit or agency such surplus materials, as may be made available without conforming to the competitive bidding requirements of this Act. Regular employment contracts, whether classified in civil service or not, shall not be subject to the competitive bidding requirements of this Act.
(Source: Laws 1963, p. 2498.)

(70 ILCS 2605/11.5) (from Ch. 42, par. 331.5)
Sec. 11.5. In the event of an emergency affecting the public health or safety, so declared by action of the board of trustees, which declaration shall describe the nature of the injurious effect upon the public health or safety, contracts may be let to the extent necessary to resolve such emergency without public advertisement. The declaration shall fix the date upon which such emergency shall terminate. The date may be extended or abridged by the board of trustees as in its judgment the circumstances require.
The executive director appointed in accordance with Section 4 of this Act shall authorize in writing and certify to the director of procurement and materials management those officials or employees of the several departments of the sanitary district who may purchase in the open market without filing a requisition or estimate therefor, and without advertisement, any supplies, materials, equipment or services, for immediate delivery to meet bona fide operating emergencies where the amount thereof is not in excess of $50,000; provided, that the director of procurement and materials management shall be notified of such emergency. A full written account of any such emergency together with a requisition for the materials, supplies, equipment or services required therefor shall be submitted immediately by the requisitioning agent to the executive director and such report and requisition shall be submitted to the director of procurement and materials management and shall be open to public inspection for a period of at least one year subsequent to the date of such emergency purchase. The exercise of authority in respect to purchases for such bona fide operating emergencies shall not be dependent upon a declaration of emergency by the board of trustees under the first paragraph of this Section.
(Source: P.A. 95-923, eff. 1-1-09; 96-165, eff. 8-10-09.)

(70 ILCS 2605/11.6) (from Ch. 42, par. 331.6)
Sec. 11.6. The head of each department shall notify the director of procurement and materials management of those officers and employees authorized to sign requests for purchases. Requests for purchases shall be void unless executed by an authorized officer or employee and approved by the director of procurement and materials management. Requests for purchases may be executed, approved and signed manually or electronically.
Officials and employees making requests for purchases shall not split or otherwise partition for the purpose of evading the competitive bidding requirements of this Act, any undertaking involving amounts in excess of the mandatory competitive bid threshold.
(Source: P.A. 95-923, eff. 1-1-09.)

(70 ILCS 2605/11.7) (from Ch. 42, par. 331.7)
Sec. 11.7. All proposals to award purchase orders or contracts involving amounts in excess of the mandatory competitive bid threshold shall be published at least 12 calendar days in advance of the date announced for the receiving of bids, in a secular English language newspaper of general circulation in said sanitary district and shall be posted simultaneously on readily accessible bulletin boards in the principal office of the sanitary district. Nothing contained in this section shall be construed to prohibit the placing of additional advertisements in recognized trade journals. Advertisements for bids shall describe the character of the proposed contract or agreement in sufficient detail either in the advertisement itself or by reference to plans, specifications or other detail on file at the time of publication of the first announcement, to enable the bidders to know what their obligation will be. The advertisement shall also state the date, time and place assigned for the opening of bids. No bids shall be received at any time subsequent to the time indicated in the announcement; however, an extension of time may be granted for the opening of such bids upon publication in the same newspaper of general circulation in said sanitary district stating the date to which bid opening has been extended. The time of the extended bid opening shall not be less than 5 days after publication, Sundays and legal holidays excluded.
Cash, cashier's check or a certified check payable to the clerk and drawn upon a bank, as a deposit of good faith, in a reasonable amount not in excess of 10% of the contract amount, may be required of each bidder by the director of procurement and materials management on all bids involving amounts in excess of the mandatory competitive bid threshold. If a deposit is required, the advertisement for bids shall so specify. Instead of a deposit, the director of procurement and materials management may allow the use of a bid bond if the bond is issued by a surety company that is listed in the Federal Register and is authorized to do business in the State of Illinois.
(Source: P.A. 95-923, eff. 1-1-09.)

(70 ILCS 2605/11.8) (from Ch. 42, par. 331.8)
Sec. 11.8. Any agreement or collusion among bidders or prospective bidders in restraint of freedom of competition by agreement to bid a fixed price, or otherwise, shall render the bids of such bidder void. Each bidder shall accompany his bid with a sworn statement, or otherwise swear or affirm, that he has not been a party to any such agreement or collusion. Any disclosure in advance of the opening of bids, on the terms of the bids submitted in response to an advertisement, made or permitted by the director of procurement and materials management or any officer or employee of said sanitary district shall render the proceedings void and shall require re-advertisement and re-award.
(Source: P.A. 95-923, eff. 1-1-09.)

(70 ILCS 2605/11.9) (from Ch. 42, par. 331.9)
Sec. 11.9. All sealed bids shall be publicly opened by the director of procurement and materials management, or his designee, and such bids shall be open to public inspection for a period of at least 48 hours before award is made; provided, this provision shall not apply to the sale of bonds, tax anticipation warrants or other financial obligations of the sanitary district.
(Source: P.A. 95-923, eff. 1-1-09.)

(70 ILCS 2605/11.10) (from Ch. 42, par. 331.10)
Sec. 11.10. Every contract or purchase order involving amounts in excess of the mandatory competitive bid threshold shall be signed by the president or other duly authorized officer of the board of commissioners, by the executive director, by the clerk and by the director of procurement and materials management. Each bid with the name of the bidder shall be entered upon a record which shall be open to public inspection in the office of the director of procurement and materials management. After the award is made, the bids shall be entered in the official records of the board of commissioners.
All purchase orders or contracts involving amounts that will not exceed the mandatory competitive bid threshold shall be let by the director of procurement and materials management. They shall be signed by the director of procurement and materials management and the clerk. All records pertaining to such awards shall be open to public inspection for a period of at least one year subsequent to the date of the award.
An official copy of each awarded purchase order or contract together with all necessary attachments thereto, including assignments and written consent of the director of procurement and materials management shall be retained by the director of procurement and materials management in an appropriate file open to the public for such period of time after termination of contract during which action against the municipality might ensue under applicable laws of limitation. Certified copies of all completed contracts and purchase orders shall be filed with the clerk. After the appropriate period, purchase orders, contracts and attachments in the clerk's possession may be destroyed by direction of the director of procurement and materials management.
The provisions of this Act are not applicable to joint purchases of personal property, supplies and services made by governmental units in accordance with Sections 1 through 5 of "An Act authorizing certain governmental units to purchase personal property, supplies and services jointly," approved August 15, 1961.
(Source: P.A. 95-923, eff. 1-1-09.)

(70 ILCS 2605/11.11) (from Ch. 42, par. 331.11)
Sec. 11.11. In determining the responsibility of any bidder, the director of procurement and materials management may take into account, in addition to financial responsibility, past records of transactions with the bidder, experience, adequacy of equipment, ability to complete performance within a specific time and other pertinent factors, including but not limited to whether the equipment or material is manufactured in North America.
(Source: P.A. 95-923, eff. 1-1-09.)

(70 ILCS 2605/11.12) (from Ch. 42, par. 331.12)
Sec. 11.12. Any and all bids received in response to an advertisement may be rejected by the director of procurement and materials management if the bidders are not deemed responsible, or the character or quality of the services, supplies, materials, equipment or labor do not conform to requirements, or if the public interest may be better served thereby.
(Source: P.A. 95-923, eff. 1-1-09.)

(70 ILCS 2605/11.13) (from Ch. 42, par. 331.13)
Sec. 11.13. Bond, with sufficient sureties, in such amount as shall be deemed adequate by the director of procurement and materials management not only to insure performance of the contract in the time and manner specified in said contract but also to save, indemnify and keep harmless the sanitary district against all liabilities, judgments, costs and expenses which may in anywise accrue against said sanitary district in consequence of the granting of the contract or execution thereof shall be required for all contracts relative to construction, rehabilitation or repair of any of the works of the sanitary district and may be required of each bidder upon all other contracts in excess of the mandatory competitive bid threshold when, in the opinion of the director of procurement and materials management, the public interest will be better served thereby.
In accordance with the provisions of "An Act in relation to bonds of contractors entering into contracts for public construction", approved June 20, 1931, as amended, all contracts for construction work, to which the sanitary district is a party, shall require that the contractor furnish bond guaranteeing payment for materials and labor utilized in the contract.
(Source: P.A. 95-923, eff. 1-1-09.)

(70 ILCS 2605/11.14) (from Ch. 42, par. 331.14)
Sec. 11.14. No contract to which the sanitary district is a party shall be assigned by the successful bidder without the written consent of the director of procurement and materials management. In no event shall a contract or any part thereof be assigned to a bidder who has been declared not to be a responsible bidder in the consideration of bids submitted upon the particular contract.
(Source: P.A. 95-923, eff. 1-1-09.)

(70 ILCS 2605/11.15) (from Ch. 42, par. 331.15)
Sec. 11.15. No person shall be employed upon contracts for work to be done by any such sanitary district unless he or she is a citizen of the United States, a national of the United States under Section 1401 of Title 8 of the United States Code, an alien lawfully admitted for permanent residence under Section 1101 of Title 8 of the United States Code, an individual who has been granted asylum under Section 1158 of Title 8 of the United States Code, or an individual who is otherwise legally authorized to work in the United States.
(Source: P.A. 98-280, eff. 8-9-13; 99-231, eff. 8-3-15.)

(70 ILCS 2605/11.16) (from Ch. 42, par. 331.16)
Sec. 11.16. The executive director, with the advice and consent of the board of trustees, shall appoint the director of procurement and materials management. Any person appointed as the director of procurement and materials management must have served at least 5 years in a responsible executive capacity requiring knowledge and experience in large scale purchasing activities.
In making the appointment, the president shall appoint an advisory committee consisting of 5 persons, one of whom shall be the executive director, which advisory board shall submit not fewer than 3 names to the general superintendent for the appointment. The executive director shall make the appointment from nominees submitted by the Advisory Committee after giving due consideration to each nominee's executive experience and his ability to properly and effectively discharge the duties of the director of procurement and materials management.
The director of procurement and materials management may be removed for cause by the executive director. He is entitled to a public hearing before the executive director prior to such anticipated removal. The director of procurement and materials management is entitled to counsel of his own choice. The executive director shall notify the board of trustees of the date, time, place and nature of each hearing and he shall invite the board to appear at each hearing.
(Source: P.A. 95-923, eff. 1-1-09.)

(70 ILCS 2605/11.17) (from Ch. 42, par. 331.17)
Sec. 11.17. Powers of director of procurement and materials management. The director of procurement and materials management shall: (a) adopt, promulgate and from time to time revise rules and regulations for the proper conduct of his office; (b) constitute the agent of the sanitary district in contracting for labor, materials, services, or work, the purchase, lease or sale of personal property, materials, equipment or supplies in conformity with this Act; (c) open all sealed bids; (d) determine the lowest or highest responsible bidder, as the case may be; (e) enforce written specifications describing standards established pursuant to this Act; (f) operate or require such physical, chemical or other tests as may be necessary to insure conformity to such specifications with respect to quality of materials; (g) exercise or require such control as may be necessary to insure conformity to contract provisions with respect to quantity; (h) distribute or cause to be distributed, to the various requisitioning agencies of such sanitary district such supplies, materials or equipment, as may be purchased by him; (i) transfer materials, supplies, and equipment to or between the various requisitioning agencies and to trade in, sell, donate, or dispose of any materials, supplies, or equipment that may become surplus, obsolete, or unusable; except that materials, supplies, and equipment may be donated only to not-for-profit institutions; (j) control and maintain adequate inventories and inventory records of all stocks of materials, supplies and equipment of common usage contained in any central or principal storeroom, stockyard or warehouse of the sanitary district; (k) assume such related activities as may be assigned to him from time to time by the board of trustees; and (m) submit to the board of trustees an annual report describing the activities of his office. The report shall be placed upon the official records of the sanitary district or given comparable public distribution.
(Source: P.A. 95-923, eff. 1-1-09.)

(70 ILCS 2605/11.18) (from Ch. 42, par. 331.18)
Sec. 11.18. The board of trustees is expressly authorized to establish a revolving fund to enable the director of procurement and materials management to purchase items of common usage in advance of immediate need. The revolving fund shall be reimbursed from appropriations of the using agencies. No officer or employee of a sanitary district organized pursuant to this Act shall be financially interested, directly or indirectly, in any bid, purchase order, lease or contract to which such sanitary district is a party. For purposes of this Section an officer or employee of the sanitary district is deemed to have a direct financial interest in a bid, purchase order, lease or contract with the district, if the officer or employee is employed by the district and is simultaneously employed by a person or corporation that is a party to any bid, purchase order, lease or contract with the sanitary district.
Any officer or employee convicted of a violation of this section shall forfeit his office or employment and in addition shall be guilty of a Class 4 felony.
(Source: P.A. 95-923, eff. 1-1-09.)

(70 ILCS 2605/11.19) (from Ch. 42, par. 331.19)
Sec. 11.19. No department, office, agency or instrumentality, officer or employe of the sanitary district, shall be empowered to execute any purchase order or contract except as expressly authorized by this Act.
(Source: Laws 1963, p. 2498.)

(70 ILCS 2605/11.19a) (from Ch. 42, par. 331.19a)
Sec. 11.19a. Purchases made pursuant to this Act shall be made in compliance with the "Local Government Prompt Payment Act", approved by the Eighty-fourth General Assembly.
(Source: P.A. 84-731.)

(70 ILCS 2605/11.20) (from Ch. 42, par. 331.20)
Sec. 11.20. There shall be a board of standardization, composed of the director of procurement and materials management of the sanitary district who shall be chairman, and 4 other members who shall be appointed by the president of the board of trustees of the sanitary district. The members shall be responsible heads of a major office or department of the sanitary district and shall receive no compensation for their services on the board. The board shall meet at least once each 3 calendar months upon notification by the chairman at least 5 days in advance of the date announced for such meeting. Official action of the board shall require the vote of a majority of all members of the board. The chairman shall cause to be prepared a report describing the proceedings of each meeting. The report shall be transmitted to each member and shall be made available to the president and board of trustees of such sanitary district within 5 days subsequent to the date of the meeting and all such reports shall be open to public inspection, excluding Sundays and legal holidays.
The board of standardization shall: (a) classify the requirements of the sanitary district, including the departments, offices and other boards thereof, with respect to supplies, materials and equipment; (b) adopt as standards, the smallest numbers of the various qualities, sizes and varieties of such supplies, materials and equipment as may be consistent with the efficient operation of the sanitary district; and (c) prepare, adopt, promulgate, and from time to time revise, written specifications describing such standards.
Specifications describing in detail the physical, chemical and other characteristics of supplies, material or equipment to be acquired by purchase order or contract shall be prepared by the board of standardization. However, all specifications pertaining to the construction, alteration, rehabilitation or repair of any real property of such sanitary district shall be prepared by the engineering agency engaged in the design of such construction, alteration, rehabilitation or repair, prior to approval by the director of procurement and materials management. The specification shall form a part of the purchase order or contract, and the performance of all such contracts shall be supervised by the engineering agency designated in the contracts.
In the preparation or revision of standard specifications the board of standardization shall solicit the advice, assistance and cooperation of the several requisitioning agencies and shall be empowered to consult such public or non-public laboratory or technical services as may be deemed expedient. After adoption, each standard specification shall, until rescinded, apply alike in terms and effect to every purchase order or contract for the purchase of any commodity, material, supply or equipment. The specifications shall be made available to the public upon request.
(Source: P.A. 95-923, eff. 1-1-09.)

(70 ILCS 2605/11.21) (from Ch. 42, par. 331.21)
Sec. 11.21. Official ordinances authorized by this Act shall be adopted by formal action of the board of trustees of the sanitary district and shall be published for the information of the public.
(Source: Laws 1963, p. 2498.)

(70 ILCS 2605/11.22) (from Ch. 42, par. 331.22)
Sec. 11.22. Any purchase order or contract executed in violation of this Act shall be null and void. Public funds which have been expended thereon, may be recovered in the name of the sanitary district in any court of competent jurisdiction.
(Source: Laws 1963, p. 2498.)

(70 ILCS 2605/11.23) (from Ch. 42, par. 331.23)
Sec. 11.23. The comptroller of the sanitary district shall conduct audits of all expenditures incident to all purchase orders and contracts awarded by the director of procurement and materials management. The comptroller shall report the results of such audits to the president and board of trustees.
(Source: P.A. 95-923, eff. 1-1-09.)

(70 ILCS 2605/11.24) (from Ch. 42, par. 331.24)
Sec. 11.24. (a) A person or business entity shall be disqualified from doing business with The Metropolitan Sanitary District of Greater Chicago for a period of 5 years from the date of conviction or entry of a plea or admission of guilt, if that person or business entity:
1. has been convicted of an act of bribery or

attempting to bribe an officer or employee of the federal government or of a unit of any state or local government or school district in that officer's or employee's official capacity; or

2. has been convicted of an act of bid-rigging or

attempting to rig bids as defined in the Federal Sherman Anti-Trust Act and Clayton Act; or

3. has been convicted of bid-rigging or attempting

to rig bids under the laws of the State of Illinois or any other state; or

4. has been convicted of an act of price-fixing or

attempting to fix prices as defined by the Federal Sherman Anti-Trust Act and Clayton Act; or

5. has been convicted of price-fixing or attempting

to fix prices under the laws of the State of Illinois or any other state; or

6. has been convicted of defrauding or attempting to

defraud the Federal government or a unit of any state or local government or school district; or

7. has made an admission of guilt of such conduct as

set forth in subsections 1 through 6 above, which admission is a matter of record, whether or not such person or business entity was subject to prosecution for the offense or offenses admitted to; or

8. has entered a plea of nolo contendere to charges

of bribery, price-fixing, bid-rigging, or fraud as set forth in subsections 1 through 6 above.

(b) "Business entity" as used in this section means a corporation, partnership, trust, association, unincorporated business or individually owned business.
(c) A business entity shall be disqualified if the following persons are convicted of, have made an admission of guilt, or enter a plea of nolo contendere to a disqualifying act described in paragraph (a), subsections 1 through 6, regardless of whether or not the disqualifying act was committed on behalf or for the benefit of such business entity:
(1) a person owning or controlling, directly or

indirectly, 20% or more of its outstanding shares; or

(2) a member of its board of directors; or
(3) an agent, officer or employee of such business

entity.

(d) Disqualification Procedure. After bids are received, whether in response to a solicitation for bids or public advertising for bids, if it shall come to the attention of the director of procurement and materials management that a bidder has been convicted, made an admission of guilt, a plea of nolo contendere, or otherwise falls within one or more of the categories set forth in paragraphs (a), (b) or (c) of this Section, the director of procurement and materials management shall notify the bidder by certified mail, return receipt requested, that such bidder is disqualified from doing business with the Sanitary District. The notice shall specify the reasons for disqualification.
(e) Review Board. A review board consisting of 3 individuals shall be appointed by the Executive Director of the Sanitary District. The board shall select a chairman from its own members. A majority of the members shall constitute a quorum and all matters coming before the board shall be determined by a majority. All members of the review board shall serve without compensation, but shall be reimbursed actual expenses.
(f) Review. The director of procurement and materials management's determination of disqualification shall be final as of the date of the notice of disqualification unless, within 10 calendar days thereafter, the disqualified bidder files with the director of procurement and materials management a notice of appeal. The notice of appeal shall specify the exceptions to the director of procurement and materials management's determination and shall include a request for a hearing, if one is desired. Upon receipt of the notice of appeal, the director of procurement and materials management shall provide a copy to each member of the review board. If the notice does not contain a request for a hearing, the director of procurement and materials management may request one within 5 days after receipt of the notice of appeal. If a hearing is not requested, the review board may, but need not, hold a hearing.
If a hearing is not requested, the review board, unless it decides to hold a hearing, shall review the notice of disqualification, the notice of appeal and any other supporting documents which may be filed by either party. Within 15 days after the notice of appeal is filed, the review board shall either affirm or reverse the director of procurement and materials management's determination of disqualification and shall transmit a copy to each party by certified mail, return receipt requested.
If there is a hearing, the hearing shall commence within 15 days after the filing of the notice of appeal. A notice of hearing shall be transmitted to the director of procurement and materials management and the disqualified bidder not later than 12 calendar days prior to the hearing date, by certified mail, return receipt requested.
Evidence shall be limited to the factual issues involved. Either party may present evidence and persons with relevant information may testify, under oath, before a certified reporter. Strict rules of evidence shall not apply to the proceedings, but the review board shall strive to elicit the facts fully and in credible form. The disqualified bidder may be represented by an attorney.
Within 10 calendar days after the conclusion of the hearing, the review board shall make a finding as to whether or not the reasons given in the director of procurement and materials management's notice of disqualification apply to the bidder, and an appropriate order shall be entered. A copy of the order shall be transmitted to the director of procurement and materials management and the bidder by certified mail, return receipt requested.
(g) All final decisions of the review board shall be subject to review under the Administrative Review Law.
(h) Notwithstanding any other provision of this section to the contrary, the Sanitary District may do business with any person or business entity when it is determined by the director of procurement and materials management to be in the best interest of the Sanitary District, such as, but not limited to contracts for materials or services economically procurable only from a single source.
(Source: P.A. 95-923, eff. 1-1-09.)

(70 ILCS 2605/12) (from Ch. 42, par. 332)
Sec. 12. Power to levy taxes. The board of commissioners annually may levy taxes for corporate purposes upon property within the territorial limits of such sanitary district, the aggregate amount of which, exclusive of the amount levied for (a) the payment of bonded indebtedness and the interest on bonded indebtedness (b) employees' annuity and benefit purposes (c) construction purposes, and (d) for the purpose of establishing and maintaining a reserve fund for the payment of claims, awards, losses, judgments, liabilities, settlements, or demands and associated attorney's fees and costs that might be imposed on or incurred by such sanitary district in matters including, but not limited to, the Workers' Compensation Act or the Workers' Occupational Diseases Act, any claim in tort, any claim of deprivation of any constitutional or statutory right or protection, for all expenses, fees, and costs, both direct and in support of the repair or replacement of any property owned by such sanitary district which is damaged by fire, flood, explosion, vandalism or any other peril, natural or manmade, shall not exceed the sum produced by extending the rate of .46% for each of the years 1979 through 2004 and by extending the rate of 0.41% for the year 2005 and each year thereafter, upon the assessed valuation of all taxable property within the sanitary district as equalized and determined for State and local taxes.
In addition, for stormwater management purposes, including but not limited to those provided in subsection (f) of Section 7(h), the board of commissioners may levy taxes for the year 2005 and each year thereafter at a rate not to exceed 0.05% of the assessed valuation of all taxable property within the District as equalized and determined for State and local taxes.
And in addition thereto, for construction purposes as defined in Section 5.2 of this Act, the board of commissioners may levy taxes for the year 1985 and each year thereafter which shall be at a rate not to exceed .10% of the assessed valuation of all taxable property within the sanitary district as equalized and determined for State and local taxes. Amounts realized from taxes so levied for construction purposes shall be limited for use to such purposes and shall not be available for appropriation or used to defray the cost of repairs to or expense of maintaining or operating existing or future facilities, but such restrictions, however, shall not apply to additions, alterations, enlargements, and replacements which will add appreciably to the value, utility, or the useful life of said facilities. Such rates shall be extended against the assessed valuation of the taxable property within the corporate limits as the same shall be assessed and equalized for the county taxes for the year in which the levy is made and said board shall cause the amount to be raised by taxation in each year to be certified to the county clerk on or before the thirtieth day of March; provided, however, that if during the budget year the General Assembly authorizes an increase in such rates, the board of commissioners may adopt a supplemental levy and shall make such certification to the County Clerk on or before the thirtieth day of December.
For the purpose of establishing and maintaining a reserve fund for the payment of claims, awards, losses, judgments, liabilities, settlements, or demands and associated attorney's fees and costs that might be imposed on or incurred by such sanitary district in matters including, but not limited to, the Workers' Compensation Act or the Workers' Occupational Diseases Act, any claim in tort, any claim of deprivation of any constitutional or statutory right or protection, for all expenses, fees, and costs, both direct and in support of any property owned by such sanitary district which is damaged by fire, flood, explosion, vandalism or any other peril, natural or man-made, such sanitary district may also levy annually upon all taxable property within its territorial limits a tax not to exceed .005% of the assessed valuation of said taxable property as equalized and determined for State and local taxes; provided, however, the aggregate amount which may be accumulated in such reserve fund shall not exceed .05% of such assessed valuation.
All taxes so levied and certified shall be collected and enforced in the same manner and by the same officers as State and county taxes, and shall be paid over by the officer collecting the same to the treasurer of the sanitary district, in the manner and at the time provided by the general revenue law. No part of the taxes hereby authorized shall be used by such sanitary district for the construction of permanent, fixed, immovable bridges across any channel constructed under the provisions of this Act. All bridges built across such channel shall not necessarily interfere with or obstruct the navigation of such channel, when the same becomes a navigable stream, as provided in Section 24 of this Act, but such bridges shall be so constructed that they can be raised, swung or moved out of the way of vessels, tugs, boats or other water craft navigating such channel. Nothing in this Act shall be so construed as to compel said district to maintain or operate said bridges, as movable bridges, for a period of 9 years from and after the time when the water has been turned into said channel pursuant to law, unless the needs of general navigation of the Des Plaines and Illinois Rivers, when connected by said channel, sooner require it. In levying taxes the board of commissioners, in order to produce the net amount required by the levies for payment of bonds and interest thereon, shall include an amount or rate estimated to be sufficient to cover losses in collection of taxes, the cost of collecting taxes, abatements in the amount of such taxes as extended on the collector's books and the amount of such taxes collection of which will be deferred; the amount so added for the purpose of producing the net amount required shall not exceed any applicable maximum tax rate or amount.
(Source: P.A. 98-69, eff. 7-15-13.)

(70 ILCS 2605/12a) (from Ch. 42, par. 332a)
Sec. 12a. Any such sanitary district may accept anticipation warrants issued by any municipality or municipalities within the territorial limits of such sanitary district in payment of any judgment or other obligation due such district.
(Source: Laws 1933-34, 3rd S.S., p. 189.)

(70 ILCS 2605/13) (from Ch. 42, par. 333)
Sec. 13. The board of trustees has power to defray the expenses of any improvement made by it in the execution of the powers hereby granted to such incorporation, by special assessment or by general taxation, or partly by special assessment and partly by general taxation, as they shall by ordinance prescribe. It shall constitute no objection to any special assessment, that the improvement for which the same is levied is partly outside the limits of such incorporation, but no special assessment shall be made upon property situated outside of such sanitary district, and in no case shall any property be assessed more than it will be benefited by the improvement for which the assessment is levied. The proceedings for making, levying, collecting and enforcing of any special assessment levied hereunder, shall be the same, as nearly as may be, as is prescribed by Article 9, Division 2, or Article 9, Division 3, of the "Illinois Municipal Code", approved May 29, 1961, subject to any restrictions appearing in such divisions. However, once an improvement is begun under the procedures of one of these Divisions it must be completed pursuant to the procedure of that Division. Whenever in the referred to Act the words "city council" or "corporate authorities" are used, the same shall apply to the board of trustees constituted by this Act, and the words applying to the municipality or its officers in that Article shall be held to apply to the corporation hereby created and to its officers.
(Source: P.A. 76-838.)

(70 ILCS 2605/14) (from Ch. 42, par. 334)
Sec. 14. When any assessment is made under this act, the ordinance authorizing such assessment may provide that it be divided into equal annual installments, not more than twenty in number, and fix the amount and time of payment of each installment, and that the installment shall bear interest at a rate not exceeding six per cent per annum, payable annually, from the date fixed in said ordinance, and the several installments and interests thereon may be collected and enforced, as they shall become due, in the manner provided for the enforcement of assessments under said Article 9. No more of any assessment need be returned or certified to the county collector than will show the amount due and unpaid at the time of such return, and no sale of any parcel of land for any installment of an assessment shall discharge the premises from any subsequent installment of the same or any other assessment. Any one or all of the installments may be paid any time after the assessment is confirmed, with accrued interest, if any, to the date of payment.
(Source: Laws 1889, p. 125.)

(70 ILCS 2605/15) (from Ch. 42, par. 335)
Sec. 15. Where any assessment is made payable in installments the board of trustees may issue bonds or certificates not exceeding in amount eighty per centum of the unpaid portion of such assessment at the date of the issue thereof, payable only out of such assessment, and bearing interest at a rate not exceeding the rate of interest upon the installments of such assessments. The board of trustees shall have the right to call in and pay off said bonds or certificates as fast as there is money received into the treasury from the assessment against which the same are issued, and all moneys received upon such assessment shall be applied to the payment of said certificates or bonds until they are fully satisfied.
(Source: Laws 1889, p. 125.)

(70 ILCS 2605/16) (from Ch. 42, par. 336)
Sec. 16. Whenever the board of trustees of any sanitary district shall pass an ordinance for the making of any improvement which such district is authorized to make, the making of which will require that private property should be taken or damaged, such district may cause compensation therefor to be ascertained, and condemn and acquire possession thereof in the same manner as nearly as may be as is provided for the exercise of the right of eminent domain under the Eminent Domain Act. However, proceedings to ascertain the compensation to be paid for taking or damaging private property shall in all cases, be instituted in the county where the property sought to be taken or damaged is situated and all damages to property whether determined by agreement or by final judgment of court shall be paid out of the annual district tax, prior to the payment of any other debt or obligation. In the event the board of trustees of such sanitary district shall determine that negotiations for the acquisition property for flood control projects or easements for sewers or sewer improvement over, under or upon certain parcels or tracts of land necessary for the right of way for any improvement which such District is authorized to make have proven unsuccessful and the Board of Trustees shall have by resolution adopted a schedule or plan of operation for the execution of the project and therein made a finding that it is necessary to take such property immediately or at some specified later date in order to comply with the schedule, the Board may commence proceedings to acquire such property or easements in the same manner provided in Article 20 of the Eminent Domain Act (quick-take procedure).
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 2605/17) (from Ch. 42, par. 337)
Sec. 17. When it shall be necessary in making any improvements which any district is authorized by this Act to make, to enter upon any public property or property held for public use, such district shall have the power so to do and may acquire the necessary right of way over public property or such property held for public use in the same manner as is above provided for acquiring private property, and may enter upon, use, widen, deepen and improve any navigable or other waters, waterways, canal or lake; and the channel or bed of any river, water course or stream used by such district as an outlet for drainage, may be changed in order to straighten the same, if the capacity of the channel is maintained unimpaired: Provided, the public use thereof shall not be unnecessarily interrupted or interfered with. Provided, further, that before any work shall be started, plans for such proposed change or straightening of streams shall first be submitted to the Department of Natural Resources of the State for approval and a permit obtained therefor under the seal of the Director of the Department. Provided, further, that the district shall have the power to acquire by purchase or contract, but not by condemnation, existing sanitary facilities, including, but not limited to, drains, ditches, outlets, sewers and sewage treatment plants owned by any sanitary district, city, village, incorporated town or other municipal corporation, township or county.
Every such district may build suitable bridges with suitable approaches thereto, with roadways and sidewalks thereon for public travel across its main drainage channel on the line of Crawford Avenue, sometimes called Fortieth Avenue, in the City of Chicago, as extended across the main channel; and also on the line of California Avenue in the City of Chicago as extended across the main drainage channel; also on the line of Cicero Avenue, sometimes called Forty-eight Avenue, in the City of Chicago, as extended across the main drainage channel; and on the line of Harlem Avenue, sometimes called Seventy-second Avenue, as extended across the main drainage channel, all in the county of Cook; Provided, that such bridges shall be without center piers and shall otherwise conform to the requirements of the Federal government with regard to the width of the channel, clearance and other regulations designed to prevent interference with commerce. In building such bridges and approaches thereto, such district shall have the power to go beyond the limits of its own property, to build viaducts over or subways under public or private property or the right-of-way of any railroad, and to acquire by purchase, condemnation or otherwise, the necessary land, and to do all other things necessary to make access to any such bridge more convenient and practicable. Said bridges with approaches, roadways and sidewalks thereon shall be thereafter maintained in good order for public travel by any such district as a corporate expense, and no compensation shall be demanded or required to be paid any such district for its land necessarily taken to form part of a street or highway to afford access to any such bridge or as compensation for such bridges and their appurtenances as aforesaid: Provided, however, that if any such bridges with approaches, viaducts, subways, roadways and sidewalks thereon shall lie wholly within the territorial limits of any one municipality, then any such bridges with approaches, viaducts, subways, roadways, sidewalks and appurtenances shall on completion be turned over to the corporate authorities of any such municipality free of cost, and shall thereupon become the property of such municipality, and be maintained in good order for public travel by such municipality: And, provided, further, however, that if any land of such district or other land acquired by purchase, condemnation or otherwise is necessarily taken to form a part of a street or roadway leading to any such bridge, which land lies wholly within such municipality, or if such district shall enter into a contract with any such municipality for the dedication of the right of way for a street across or over any lands of such district adjoining such main channel for an approach, or roadway leading to any such bridge lying wholly within any such municipality, then such street shall become a part of the public highways of such municipality, and such municipality shall thereafter maintain such street and all parts and portions thereof and shall place any and all improvements that such municipality may deem necessary in such street without any cost or charge of any kind to the district.
(Source: P.A. 89-445, eff. 2-7-96.)

(70 ILCS 2605/18) (from Ch. 42, par. 338)
Sec. 18. In making any special assessment for any improvement which requires the taking or damaging of property, the cost of acquiring the right to damage or take such property may be estimated and included in the assessment as a part of the cost of making such improvement.
(Source: Laws 1889, p. 125.)

(70 ILCS 2605/19) (from Ch. 42, par. 339)
Sec. 19. Every sanitary district shall be liable for all damages to real estate within or without such district which shall be overflowed or otherwise damaged by reason of the construction, enlargement or use of any channel, ditch, drain, outlet or other improvement under the provisions of this act; and actions to recover such damages may be brought in the county where such real estate is situated, or in the county where such sanitary district is located, at the option of the party claiming to be injured. And in case judgment is rendered against such district for damage, the plaintiff shall also recover his reasonable attorneys' fees to be taxed as costs of suit: Provided, however, it shall appear on the hearing of plaintiff's motion to tax such attorney's fees, that the plaintiff notified the trustees of such district, in writing, at least 60 days before suit was commenced by leaving a copy of such notice with some one of the trustees of such district, stating that he claims damages to the amount of .... dollars by reason of (here insert the cause of damage) and intends to sue for the same: And, provided further, that the amount recovered shall be larger than the amount offered by said trustees (if anything) as a compromise for damages sustained.
(Source: Laws 1907, p. 284.)

(70 ILCS 2605/19a) (from Ch. 42, par. 340)
Sec. 19a. No person shall be an incompetent judge or juror by reason of his being an inhabitant or owner or life tenant of real estate in any sanitary district formed under the provisions hereof in any action in which such sanitary district may be a party in interest.
(Source: P.A. 90-655, eff. 7-30-98.)

(70 ILCS 2605/20) (from Ch. 42, par. 341)
Sec. 20. Any channel or outlet constructed under the provisions of this act which shall cause the discharge of sewage into or through any river or stream of water beyond or without the limits of the district constructing the same shall be of sufficient size and capacity to produce a continuous flow of water of at least two hundred cubic feet per minute for each one thousand of the population of the district drained thereby, and the same shall be kept and maintained of such size and in such condition that the water thereof shall be neither offensive or injurious to the health of any of the people of this state; and before any sewage shall be discharged into such channel or outlet, all garbage, dead animals and parts thereof, and other solids shall be taken therefrom, and said district shall, at the time any sewage is turned into or through any such channel or channels, turn into said channel or channels not less than twenty thousand cubic feet of water per minute for every one hundred thousand inhabitants of said district, and shall thereafter maintain the flow of such quantity of water.
(Source: Laws 1895, p. 168.)

(70 ILCS 2605/21) (from Ch. 42, par. 342)
Sec. 21. In case any sanitary district in this state formed under the provisions of this Act shall introduce sewage into any river or stream of water, or natural or artificial water course, beyond or without the limits of such district, without conforming to the provisions of this Act, or having introduced such sewage into such water course, shall fail to comply with any of the provisions of this Act, an action to enforce compliance shall be brought by the Attorney General of this State in the courts of any county wherein such water course is situated, or he may authorize the State's Attorney of any such county to commence and prosecute such action in any such county. Nothing in this Section contained shall be construed to prevent the prosecution of any action or proceeding by individuals or bodies corporate or politic against that district. If any individual or the authorities of any municipal corporation shall file with the Attorney General a verified statement, in writing, setting forth wherein the sanitary district has failed to comply with any of the provisions of this Act, it shall be the duty of the Attorney General forthwith to file in a court of competent jurisdiction a complaint for mandamus, setting forth wherein the sanitary district has failed to comply with the provisions of this Act. The court shall thereupon hear and determine the cause and proceed to enforce compliance with the provisions of this Act, as in other cases of mandamus.
And, in order to comply with the provisions of this Act, sanitary districts are hereby authorized and empowered to levy and collect such tax, as an emergency tax, upon the taxable property of such sanitary district as may be necessary to carry into effect any order or judgment of the court relating to the requisite flowage of water, capacity of the channel or outlet and the construction, maintenance and operation of movable bridges, as required by this Act.
(Source: P.A. 83-345.)

(70 ILCS 2605/22) (from Ch. 42, par. 343)
Sec. 22. Nothing in this act contained shall be so construed as to constitute a contract or grant between the State of Illinois and any sanitary district formed under its provisions, or to prevent, debar or deprive the State of Illinois from, at any time in the future, altering, amending or repealing this act, or imposing any conditions, restrictions or requirements other, different or additional to any herein contained upon any sanitary district which may be formed hereunder.
(Source: Laws 1889, p. 125.)

(70 ILCS 2605/23) (from Ch. 42, par. 344)
Sec. 23. If any channel is constructed under the provisions hereof by means of which any of the waters of Lake Michigan shall be caused to pass into the Des Plaines or Illinois River, such channel shall be constructed of sufficient size and capacity to produce and maintain at all times a continuous flow of not less than 300,000 cubic feet of water per minute, and to be of a depth of not less than fourteen feet, and a current not exceeding three miles per hour, and if any portion of any such channel shall be cut through a territory with a rocky stratum where such rocky stratum is above a grade sufficient to produce a depth of water from Lake Michigan of not less than eighteen feet, such portion of said channel shall have double the flowing capacity above provided for, and a width of not less than one hundred and sixty feet at the bottom capable of producing a depth of not less than eighteen feet of water. If the population of the district draining into such channel shall at any time exceed 1,500,000, such channel shall be made and kept of such size and in such condition that it will produce and maintain at all times a continuous flow of not less than 20,000 cubic feet of water per minute for each 100,000 of the population of such district, at a current of not more than three miles per hour, and if at any time the general government shall improve the Des Plaines or Illinois Rivers, so that the same shall be capable of receiving a flow of 600,000 cubic feet of water per minute, or more, from said channel, and shall provide for the payment of all damages which any extra flow above 300,000 cubic feet of water per minute from such channel may cause to private property so as to save harmless the said district from all liability therefrom, then such sanitary district shall within one year thereafter, enlarge the entire channel leading into said Des Plaines or Illinois Rivers from said district to a sufficient size and capacity to produce and maintain a continuous flow throughout the same of not less than 600,000 cubic feet of water per minute, with a current of not more than three miles per hour, and such channel shall be constructed upon such grade as to be capable of producing a depth of water not less than eighteen feet throughout said channel, and shall have a width of not less than one hundred and sixty feet at the bottom. In case a channel is constructed in the Des Plaines River as contemplated in this section it shall be carried down the slope between Lockport and Joliet to the pool commonly known as the upper basin of sufficient width and depth to carry off the water the channel shall bring down from above. The district constructing a channel to carry water from Lake Michigan of any amount authorized by this act, may correct, modify and remove obstructions in the Des Plaines and Illinois Rivers wherever it shall be necessary so to do to prevent overflow or damage along said river, and shall remove the dams at Henry and Copperas Creek in the Illinois River, before any water shall be turned into the said channel. And the canal commissioners, if they shall find at any time that an additional supply of water has been added to either of said rivers, by any drainage district or districts, to maintain a depth of not less than six feet from any dam owned by the state, to and into the first lock of the Illinois and Michigan Canal at La Salle, without the aid of any such dam, at low water, then it shall be the duty of said canal commissioners to cause such dam or dams to be removed. This act shall not be construed to authorize the injury or destruction of existing water power rights.
(Source: Laws 1889, p. 125.)

(70 ILCS 2605/24) (from Ch. 42, par. 345)
Sec. 24. When such channel shall be completed, and the water turned therein, to the amount of three hundred thousand cubic feet of water per minute, the same is hereby declared a navigable stream, and whenever the general government shall improve the Des Plaines and Illinois rivers for navigation, to connect with this channel, said general government shall have full control over the same for navigation purposes, but not to interfere with its control for sanitary or drainage purposes.
(Source: Laws 1889, p. 125.)

(70 ILCS 2605/24A) (from Ch. 42, par. 346)
Sec. 24A. The board of trustees of any sanitary district organized under this Act shall have power to provide for, construct, install or pay the costs of any compensating or controlling works in the Great Lakes or in any channels, outlets or rivers leading therefrom or connected therewith outside of the territorial boundaries of such sanitary district where proper or necessary for the purpose of complying with this Act, or with any restriction or regulation on the power of such sanitary district under this Act by Federal authorities or by Act of Congress in the interest of navigation; and to enter into any proper or necessary contracts connected therewith.
(Source: Laws 1921, p. 794.)

(70 ILCS 2605/25) (from Ch. 42, par. 347)
Sec. 25. Any district formed hereunder shall have the right to permit territory lying outside its limits and within the same county to drain into and use any channel or drain made by it, upon such payments, terms and conditions as may be mutually agreed upon, and any district formed hereunder is hereby given full power and authority to contract for the right to use any drain or channel which may be made by any other sanitary district, upon such terms as may be mutually agreed upon, and to raise the money called for by any such contract in the same way and to the same extent as such district is authorized to raise money for any other corporate purposes: Provided, that where the united flow of any sanitary districts thus co-operating shall pass into any channel constructed within the limits of the county wherein such districts are located, and which passes into the Des Plaines or Illinois rivers, such united flow shall in no case and at no time be less than 20,000 cubic feet of water per minute for each one hundred thousand of the aggregate of the population of the districts co-operating: Provided, nothing in this act shall in any wise be so construed as to diminish, impair or remove any right or rights of any city, village, township or corporation, body politic or individual situated on the Des Plaines or Illinois rivers or their tributaries and within the valleys of the same to use the channel for drainage or otherwise not inconsistent with the rights of the district constructing the same as expressed in this act.
(Source: Laws 1889, p. 125.)

(70 ILCS 2605/26) (from Ch. 42, par. 348)
Sec. 26. Any city, village or incorporated town located in any such sanitary district which owns a system of waterworks and procures its supply of water from a lake or other source which will be saved from sewage pollution by the construction of the sewage facilities provided by this Act shall furnish water to any city, village, township, incorporated town or other municipal corporation within or outside the boundaries of any such sanitary district in such quantities as may be required to supply consumers within or outside said territory at no greater price or charge than said city, village or incorporated town charges and collects of consumers within its limits through meters for like large quantities; provided, however, that any such city, village, township, incorporated town or other municipal corporation making application for the sale of water to it shall be required to build or cause to be built suitable and sufficient water mains to the corporate limits of such city, incorporated town or village so owning a system of waterworks and supplying water as aforesaid to connect with the water mains and receive the water from such city, incorporated town or village.
However, where such a city, village or incorporated town constructs and operates waterworks facilities such as supply mains, pumping stations, reservoirs and other facilities outside of its corporate limits and within 35 miles of the limits thereof, for the purpose of supplying improved water service to municipalities, townships and water system authorities which request such service, such city, village or incorporated town may enter into contracts with such municipalities, townships and water system authorities at a higher water rate than the existing metered rate for like consumers within such city, village or incorporated town to allow such city, village or incorporated town to obtain a fair return to cover the costs of financing, constructing, operating and maintaining the said improved facilities, and in the event that thereafter such rates are not agreed upon by the parties or are not otherwise provided for by contract, such rates shall be fixed and determined by the Circuit Court of Cook County upon petition filed therein; provided that the right of any municipal corporation within or outside the sanitary district to obtain water from such a city, village or incorporated town at its corporate limits at the existing metered rate for like consumers within the corporate limits of such city, village or incorporated town shall remain unimpaired.
(Source: P.A. 83-835.)

(70 ILCS 2605/27) (from Ch. 42, par. 349)
Sec. 27. If any channel is constructed under Section 23 of this Act, the trustees of such district shall, when such channel is completed, and before any water or sewage is admitted therein, duly notify, in writing, the Governor of this State of such fact. The Governor shall, upon receipt of notice, appoint 3 discreet persons as commissioners, one of whom shall be a resident of the City of Joliet or between said city and the City of LaSalle, one a resident of the City of LaSalle or between said city and the City of Peoria, and one a resident of the City of Peoria or between said city and the mouth of the Illinois River, to inspect the work. The commissioners shall, within 10 days after such appointment, meet at the City of Chicago, appoint a competent civil engineer and employ other assistance as they consider necessary to perform their duties. The commissioners shall take as their datum line for the survey the datum established by the Illinois and Michigan Canal Trustees in 1847, and shall make such examination and surveys of Chicago River and of the channel or channels authorized by this Act to determine whether the channel is of the character and capacity required by this Act. On finding that the work complies with Section 23 of this Act, the commissioners shall so certify to the Governor, who shall thereupon authorize the water and sewage to be let into the channel. But in case the commissioners shall find said channel is not constructed in accordance with this Act, they shall file in the circuit court in their name as commissioners, a complaint against the corporation, which complaint shall describe how the work is deficient and how it fails to comply with this Act. On receipt of the complaint, the court shall issue an injunction without bond against the defendant, enjoining it from admitting water or sewage into the channel until the final order of the court. In case the court, upon hearing, determines that the channel is not constructed in accordance with this Act, the injunction shall continue until this Act is fully complied with.
The commissioners and engineer shall receive for their services $10 per day each, and their reasonable expenses and outlays for the time by them necessarily employed in the discharge of their duties. Such compensation shall be paid to them from the State Treasury. The sanitary district shall reimburse the State for all expenses and disbursements on account of the commission.
If any channel is constructed under this Act which shall discharge the sewage of a population of more than 300,000 into or through any river beyond or without the limits of the district constructing it, the channel shall be constructed in accordance with Section 23 of this Act, and if any such channel receives its supply of water from any river or channel connected with Lake Michigan it is considered as receiving its supply of water from Lake Michigan.
(Source: P.A. 81-1509.)

(70 ILCS 2605/28) (from Ch. 42, par. 349.1)
Sec. 28. Any territory within the sanitary district may be disconnected therefrom if the territory sought to be disconnected, (1) is upon the border, but within the boundary of the sanitary district, (2) contains 20 or more acres, (3) if disconnected will not result in the isolation of any part of the sanitary district from the remainder of the sanitary district, and (4) if the sanitary district has not extended sewerage or drainage facilities to such territory or has not provided sewage treatment plant facilities for the area in the following manner:
A written petition directed to the circuit court of the county in which the territory proposed to be disconnected is located and if such territory is located in more than one county then to the circuit court of the county in which the greater part of such territory may be located, which petition shall be signed by a majority of the electors, if any, residing within the territory and also signed by a majority of the owners of record of land in such territory, and also representing a majority of the area of land in such territory, shall be filed with the clerk of the court. The petition shall set forth the description of the territory to be detached from the sanitary district, shall allege the pertinent facts in support of the disconnection of such territory and shall pray that the court detach the territory from the sanitary district.
Upon the filing of the petition, the court shall set the same for public hearing which date of public hearing shall be within 30 days of the date of the filing of the petition, and the court shall give at least 10 days notice of such hearing by publishing notice thereof once in a newspaper having a general circulation within the sanitary district the date of such publication to be not less than 10 days prior to the date set for the public hearing. The notice shall refer to the petition filed with the court, shall describe the territory proposed to be disconnected, shall indicate the prayer of the petition and the date, time and place at which the public hearing will be held and shall further indicate that the sanitary district and any person residing in or owning property in the territory or in the sanitary district from which such territory is sought to be disconnected shall have an opportunity to be heard on the prayer of the petition. Notice of the filing of the petition, the substance of which shall be as hereinabove prescribed for the published notice shall also be mailed to the president of the board of trustees of the sanitary district.
The public hearing may be continued from time to time by the court. After such public hearing and having heard all persons desiring to be heard who reside in or own property in the territory involved or in the sanitary district from which such territory is sought to be disconnected, including the sanitary district, if the court finds that the allegations of the petition are true, the court shall grant the prayer of the petition and shall enter an order disconnecting the territory from the sanitary district, which order shall be filed of record and the clerk of the court shall cause to be delivered a certified copy of such order to the clerk of the sanitary district from which such territory has been detached and to the county clerk. If the court finds that the allegations contained in the petition are not true then the court shall enter an order dismissing the same.
However, the disconnection of any territory from the sanitary district shall not exempt such territory from taxation for the purpose of paying any indebtedness incurred by the corporate authorities of the sanitary district prior to the time of filing of the petition for disconnection and during the time that such territory was a part of the sanitary district which is payable from general property taxes income. Such territory shall be assessed and taxed to pay such indebtedness until such indebtedness is completely paid, the same as though the territory had not been disconnected.
(Source: P.A. 83-334; 83-343.)

(70 ILCS 2605/35) (from Ch. 42, par. 349.35)
Sec. 35. Sanitary district; acquisition of land. Any sanitary district organized under this Act which heretofore has or may hereafter use any navigable stream or river for a portion of its channel, or as an adjunct thereto or auxiliary to its main channel, may for the purpose of widening, deepening or improving the same, for purposes set forth in this Act, acquire by purchase, or under and pursuant to the eminent domain laws of this state, or otherwise, sufficient land for the purpose of making such improvement by widening and deepening said stream, as aforesaid.
(Source: P.A. 87-834.)

(70 ILCS 2605/40) (from Ch. 42, par. 349.40)
Sec. 40. Bridge construction. Wherever it has or may become necessary by reason of the widening, deepening or improving of such river, to construct bridges to meet the altered or changed condition of such stream or river, such sanitary district or districts may construct such bridge or bridges as such improvement, heretofore made or hereafter to be made, may require.
(Source: P.A. 87-834.)

(70 ILCS 2605/45) (from Ch. 42, par. 349.45)
Sec. 45. Control of bridges. Nothing in this Act shall be construed as depriving any city, village or town situated wholly or partly within the limits of the sanitary district of any power now exercised in the operation of bridges. Any bridge built under the provisions of this Act to supply or replace a public street or highway bridge shall, after the construction of the bridge, be operated and controlled for municipal purposes by the city, village or town within which it is located.
(Source: P.A. 87-834; 87-895.)

(70 ILCS 2605/50) (from Ch. 42, par. 349.50)
Sec. 50. Police force. That the sanitary district of Chicago shall have the right and power to appoint and support a police force, the members of which may have and exercise police powers over and within its right of way and for a distance of one and one-half miles on each side of its main drainage channel, such police powers as are conferred upon and exercised by the police of organized cities and villages; but such police force, when acting within the limits of such city or village, shall act in aid of the regular police force of such city or village, and shall then be subject to the direction of its chief of police, city or village marshals or other head thereof.
(Source: P.A. 87-834.)

(70 ILCS 2605/55) (from Ch. 42, par. 349.55)
Sec. 55. Development; lease; sale of electrical energy.
(a) That The Sanitary District of Chicago is hereby authorized and empowered, upon such terms and conditions as may be agreed upon between the board of trustees of The Sanitary District of Chicago and the Department of Natural Resources, as successor to the Department of Public Works and Buildings and the Department of Transportation, to develop into electrical energy any water power in the Des Plaines River rendered available by the construction of The Illinois Waterway, or to lease or purchase any electrical energy developed by the State of Illinois in connection with The Illinois Waterway in the Des Plaines River.
(b) In case any contract is entered into as contemplated by subsection (a), said The Sanitary District of Chicago is hereby authorized to construct, maintain and operate such works, and to acquire and use such machinery and appliances, as may be necessary to carry into effect the powers herein granted.
(c) The electrical energy acquired by said The Sanitary District of Chicago under the provisions of this Act may be transmitted to the various cities, villages and towns within said The Sanitary District of Chicago, or adjacent to the main channel of said The Sanitary District of Chicago, or the city of Joliet, and sold to any public agency, person, firm or corporation for public or private consumption upon such terms and conditions as may be agreed to by said The Sanitary District of Chicago, subject, however, to the right of the Public Utilities Commission of the State of Illinois to fix the maximum rate which may be charged by The Sanitary District of Chicago or its assigns for any electrical energy developed from such water power.
(Source: P.A. 89-445, eff. 2-7-96.)

(70 ILCS 2605/56)
Sec. 56. Resource recovery.
(a) The General Assembly finds that:
(1) technological advancements in wastewater

treatment have resulted in the ability to capture recovered resources and produce renewable energy resources from material previously discarded;

(2) the capture and beneficial reuse of recovered

resources and the production of renewable energy resources serves a wide variety of environmental benefits including, but not limited to, improved water quality, reduction of greenhouse gases, reduction of carbon footprint, reduction of landfill usage, reduced usage of hydrocarbon-based fuels, return of nutrients to the food cycle, and reduced water consumption;

(3) the district is a leader in the field of

wastewater treatment and possesses the expertise and experience necessary to capture and beneficially reuse or prepare for beneficial reuse recovered resources, including renewable energy resources; and

(4) the district has the opportunity and ability to

change the approach to wastewater treatment from that of a waste material to be disposed of to one of a collection of resources to be recovered, reused, and sold, with the opportunity to provide the district with additional sources of revenue and reduce operating costs.

(b) As used in this Section:
"Recovered resources" means any material produced by or extracted from the operation of district facilities, including, but not limited to:
(1) solids, including solids from the digestion

process, semi-solids, or liquid materials;

(2) gases, including biogas, carbon dioxide, and

methane;

(3) nutrients;
(4) algae;
(5) treated effluent; and
(6) thermal energy or hydropower.
"Renewable energy facility" shall have the same meaning as a facility defined under Section 5 of the Renewable Energy Production District Act.
"Renewable energy resources" means resources as defined under Section 1-10 of the Illinois Power Agency Act.
"Resource recovery" means the recovery of material or energy from waste as defined under Section 3.435 of the Illinois Environmental Protection Agency Act.
(c) The district may sell or otherwise dispose of recovered resources or renewable energy resources resulting from the operation of district facilities, and may construct, maintain, finance, and operate such activities, facilities, and other works as are necessary for that purpose.
(d) The district may take in materials which are used in the generation of usable products from recovered resources, or which increase the production of renewable energy resources, including, but not limited to food waste, organic fraction of solid waste, commercial or industrial organic wastes, fats, oils, and greases, and vegetable debris.
(e) The authorizations granted to the district under this Section shall not be construed as modifying or limiting any other law or regulation. Any actions taken pursuant to the authorities granted in this Section must be in compliance with all applicable laws and regulations, including, but not limited to, the Environmental Protection Act, and rules adopted under that Act.
(Source: P.A. 98-731, eff. 7-16-14.)

(70 ILCS 2605/57)
Sec. 57. Nutrient trading.
(a) The sanitary district may participate in any available nutrient trading program in the State for meeting water quality standards.
(b) The authorization granted to the sanitary district under this Section shall not be construed as modifying or limiting any other law or rule. Any actions taken pursuant to this Section must be in compliance with all applicable laws and rules, including, but not limited to, the Environmental Protection Act and rules adopted under that Act.
(c) If the sanitary district participates in a nutrient trading program under subsection (a), the sanitary district shall give preference to trading investments: (i) that will benefit low income or rural communities; and (ii) where local water quality improvements can be realized.
(Source: P.A. 100-341, eff. 1-1-18.)

(70 ILCS 2605/60) (from Ch. 42, par. 349.60)
Sec. 60. Des Plaines River.
(a) That the Sanitary District of Chicago is hereby authorized and empowered to remove obstructions from the Des Plaines River by excavating, dredging or filling, within the territorial limits of such Sanitary District whenever it shall be necessary for the purpose of preventing a nuisance therein.
(b) That the said Sanitary District of Chicago shall exercise the authority granted herein as a temporary measure only during such time or times when said Sanitary District shall be unable by reason of the limitations of its construction program to build intercepting sewers for the purpose of preventing the sewage originating within the territorial limits of the Sanitary District from flowing into the said Des Plaines River.
(c) That the Sanitary District of Chicago is hereby authorized and empowered to do all necessary things, take all necessary action, and provide all necessary funds to make this Act effective.
(Source: P.A. 87-834.)

(70 ILCS 2605/65) (from Ch. 42, par. 349.65)
Sec. 65. That The Sanitary District of Chicago be and it is hereby authorized and empowered to contract upon such terms as may be agreed upon with the corporate authorities of any city, incorporated town or village within the limits of The Sanitary District of Chicago to allow and permit The Sanitary District of Chicago to enter upon and use any sewer or drain or any system of sewerage or drainage or any part thereof or any sewage treatment works or part thereof of any such city, incorporated town or village, and to enlarge, reconstruct, repair, maintain and operate the same.
(Source: P.A. 87-834.)

(70 ILCS 2605/65.1)
Sec. 65.1. Lagoons; Cook County. No reservoir, low solids lagoon, or high solids lagoon shall be located in the area southwest of the present high and low solids lagoons described as follows:
Said southwest area lies in Cook County between the Des

Plaines River on the north and the Sanitary and Ship Canal on the south, and is bordered on the northeast by a line which is parallel to and 2,000 feet to the northeast of the centerline of LaGrange Road at the approximate midpoint between the Des Plaines River and the Sanitary and Ship Canal and is measured parallel to the Sanitary and Ship Canal. The area from this line to the most southwestern edge of the most southwesterly drying bed cannot be converted to any other treatment process or storage area for any product of the Metropolitan Water Reclamation District. Said southwestern edge lies between the Des Plaines River on the north and the Sanitary and Ship Canal on the south, and is located parallel to and 5,500 feet to the southwest of the centerline of LaGrange Road at the approximate midpoint between the Des Plaines River and the Sanitary and Ship Canal and is measured parallel to the Sanitary and Ship Canal.

(Source: P.A. 91-282, eff. 1-1-00.)

(70 ILCS 2605/65.2)
Sec. 65.2. Treatment process area; Cook County. No treatment process storage area for any product of the Metropolitan Water Reclamation District or rail transportation system shall be located in the tank farm area or southwest of the most westerly drying bed described as follows:
Said southwestern edge lies in Cook County between the

Des Plaines River on the north and the Sanitary and Ship Canal on the south, and is located parallel to LaGrange Road and 5,500 feet to the southwest of the centerline of LaGrange Road at the approximate midpoint between the Des Plaines River and the Sanitary and Ship Canal and is measured parallel to the Sanitary and Ship Canal.

(Source: P.A. 91-282, eff. 1-1-00.)

(70 ILCS 2605/86) (from Ch. 42, par. 349.86)
Sec. 86. Added land. As of July 1, 1903 the corporate limits of the sanitary district of Chicago be, and the same are hereby extended so as to embrace and include within the same, the territory and tracts of land situated in the County of Cook and State of Illinois, hereinafter described as follows, viz.:
First--The territory or tract of land bounded as follows. Beginning at the intersection of the county line between Lake and Cook counties, State of Illinois, with the west shore of Lake Michigan, running thence west along said county line to the northwest corner of Section three (3), Township forty-two (42) north, Range twelve (12), east of the third principal meridian; thence south to the southeast corner of Section thirty-three (33), Township forty-two (42) north, Range twelve (12), east of the third principal meridian; thence east to the northwest corner of Section twelve (12), Township forty-one (41) north, Range twelve (12), east of the third principal meridian; thence south to the northwest corner of Section twenty-five (25), in said town and range; thence east to the northeast corner of the west half (1/2) of the west half (1/2) of said Section [twenty-five] 25; thence south to the southeast corner of the west half (1/2) of the west half (1/2) of Section thirty-six (36) in said town and range; thence east to the northeast corner of the west half (1/2) of Section 1 (1), Township forty (40) north, Range twelve (12), east of the third principal meridian; thence south to the southeast corner of the west half (1/2) of Section thirteen (13) in said township and range; thence east to the southeast corner of Section thirteen (13); thence east, north, northwest and east along the present boundary line of said sanitary district of Chicago to the shore of Lake Michigan; thence northwesterly along the shore of Lake Michigan to the place of beginning.
Second--The territory or tract of land bounded as follows, to-wit: Commencing at the northeast corner of Section three (3) in Township thirty-seven (37) north, Range thirteen (13), east of the third principal meridian; running thence south to the southwest corner of Section eleven (11), Township thirty-six (36) north, Range thirteen (13), east of the third principal meridian; thence east and south along the boundary lines of Section fourteen (14), in said Township thirty-six (36) to the southeast corner of said Section fourteen (14), thence east to the southeast corner of Section seventeen (17), in Township thirty-six (36) north, Range fifteen (15), east of the third principal meridian; thence north along the east boundary line of the State of Illinois to its intersection with the shore of Lake Michigan, thence along the shore of Lake Michigan to the south boundary line of the present sanitary district of Chicago; thence west along the present south boundary line of the said sanitary district of Chicago to the place of beginning.
(Source: P.A. 87-834.)

(70 ILCS 2605/88) (from Ch. 42, par. 349.88)
Sec. 88. Drainage; navigation; special assessments.
(a) The board of trustees of said sanitary district shall have the right to provide for the drainage of the additional territory added to said sanitary district by Section 86 by laying out, establishing, constructing and maintaining one or more channels, drains, ditches and outlets for carrying off and disposing of the drainage (including the sewage) of such district, together with such adjuncts and additions thereto as may be necessary or proper to cause such channels or outlets to accomplish the end for which they are designed in a satisfactory manner and shall have the right to use what is known as the "Calumet feeder" of the Illinois and Michigan Canal and lands adjacent to such feeder belonging to the State of Illinois for the site of any such channel, within the limits of the county in which such district is situated, in such manner as said district may elect, and shall also have the right to construct a channel across said Illinois and Michigan Canal, without being required to restore said Illinois and Michigan Canal or said feeder to its former usefulness. If, by reason of said abandonment, a stagnant stream or pool of water shall remain upon the deposits of Chicago sewage, accumulated in said Illinois and Michigan Canal by reason of its years of usefulness by the City of Chicago as a sewage outlet, said sanitary district shall fill up said canal to a depth sufficient to remove said condition and prevent the spread of pestilence and disease throughout the territory in which said Illinois and Michigan Canal is abandoned; and the other powers and jurisdictions of said sanitary district of Chicago over and in connection with such added territory shall be the same as that vested in it over the territory included within the limits of said sanitary district as originally organized. Before said Calumet channel is connected with the present main sanitary channel, gates of suitable pattern for shutting off the flow of water into said Calumet channel shall be installed at or near the connection of said Calumet channel with the Calumet river and forever maintained for use in case of an emergency, and for the protection of the property and lives of residents of the Illinois valley, and shall maintain the same proportion of dilution of sewage through such auxiliary channels as it may construct and join to its main channel as is now required by the act creating said sanitary district: Provided, however, that before any such channel is constructed across said Illinois and Michigan Canal, or the navigation of said canal in any manner interfered with, said sanitary district of Chicago shall connect its present main channel from the controlling works at Lockport with the upper basin of the Illinois and Michigan Canal at Joliet by a channel of a depth of not less than ten (10) feet and a width of not less than one hundred and sixty (160) feet through its entire length, in which channel so to be constructed, said sanitary district shall provide and construct a lock or locks of the size of at least twenty-two (22) feet in width by one hundred and thirty (130) feet in length between mitre sills, connecting upper and lower levels, and provide suitable protection for water craft in using said locks and channel. Said locks shall be constructed of the most approved pattern of their size, and be perfectly safe for use and be equipped with machinery to operate the same; and if only one lock is constructed it shall be provided with double gates to prevent accident, and said sanitary district shall forever maintain and operate the same: Provided, further, that said sanitary district shall furnish and provide at said lock a site of the dimensions of at least twenty by thirty feet upon which the state through the Canal Commissioners shall have the right to erect a suitable office building and keep an agent therein, and the Canal Commissioners shall have such authority in and about said lock as is necessary to enforce the rules and regulations prescribed by them pertaining to and governing navigation on the Illinois and Michigan Canal: Provided, further, that said sanitary district shall furnish, free of all expense, for the perpetual use of the Canal Commissioners, at some point in the Township of Lockport to be agreed upon by the Canal Commissioners and the sanitary district trustees, a strip or parcel of land bordering upon said sanitary channel, eight hundred (800) feet in length and one hundred and thirty (130) feet in width, filling the same to a suitable depth to provide suitable roadways for approaches, whereon may be located, constructed and operated, docks, shops, barns and other buildings controlled by the Canal Commissioners and used in connection with the operation of the Illinois and Michigan Canal.
(b) Said sanitary district shall permit all water craft navigating or proposing to navigate said Illinois and Michigan Canal to navigate the water of all said channels of said sanitary district promptly, without delay and without payment of any tolls or lockage charges for so navigating in said channels. The rules of the United States government now in force, regulating navigation on the Chicago river shall govern navigation on the channels of said sanitary district of Chicago: Provided, however, that the speed of all vessels while passing through the earth sections shall not exceed eight (8) miles per hour.
(c) Said sanitary district of Chicago shall have no power to levy and collect any special assessment or special tax upon any part of said added territory to defray or pay any part of the cost, either of the work heretofore done by said sanitary district or any main channel hereafter to be constructed in said added territory.
(d) That the said sanitary district of Chicago is hereby authorized to construct all such dams, waterwheels and other works north of the upper basin of the Illinois and Michigan Canal as may be necessary or appropriate to develop and render available the power arising from the water passing through its main channel and any auxiliary channels now or hereafter constructed by said district.
(e) That the power made available by the works constructed under the provisions of this act shall be converted into electrical energy and shall be transmitted to the various cities, villages and towns within said sanitary district or adjacent to the main channel of said sanitary district and may be used in the lighting of said cities, villages and towns, or parts thereof, or for the operation of pumping plants or machinery used for municipal purposes or for public service, or may be disposed of to any other person or corporation, upon such terms and conditions as may be agreed to by the said sanitary district: Provided, however, that it shall be the duty of said sanitary district to utilize so much of said power as may be required for that purpose to operate the pumping stations, bridges and other machinery of said sanitary district.
(f) For the purpose of meeting the expenditures arising from the exercise of the powers conferred by sections five and six of this act upon the said sanitary district, the said sanitary district of Chicago is hereby authorized to levy and collect in each year, for a period of three years (in addition to the taxes which said district is now by law authorized to levy and collect) a tax of not exceeding .0625 per cent of the full, fair cash value, as equalized or assessed by the Department of Revenue, of the taxable property within the corporate limits of said district for the year in which the levy is made. The county clerk, in extending said .0625 per cent tax upon the taxable property within said sanitary district, shall not in any event reduce the same, but in that respect said .0625 per cent shall not be subject to the provisions of the Property Tax Code.
(g) The said sanitary district shall, at the expense of said district, in all respects comply with the provisions of the acts of Congress of March 22, 1822, and March 2, 1827, as construed by the courts of last resort of the State of Illinois and of the United States, in relation to the Illinois and Michigan Canal, so far as it affects that portion of the Illinois and Michigan Canal vacated or abandoned by the terms of this Act.
(Source: P.A. 87-834; 88-670, eff. 12-2-94.)

(70 ILCS 2605/90) (from Ch. 42, par. 349.90)
Sec. 90. Extension of corporate limits. As of July 18, 1945 the corporate limits of the Sanitary District of Chicago are hereby extended so as to embrace and include within the same the territory and tracts of land situated in the County of Cook and State of Illinois, hereinafter described as follows:
That portion of the South Half (1/2) of Section Twenty-eight (28) not now in the Sanitary District of Chicago, the South Half (1/2) of Section Twenty-nine (29), the South Half (1/2) of Fractional Section Thirty (30), all of Fractional Section Thirty-one (31), all of Sections Thirty-two (32), Thirty-three (33) and Thirty-four (34); all in Township Forty (40) North, Range Twelve (12), East of the Third Principal Meridian, and also that portion of Section Five (5) not now in the Sanitary District of Chicago, and the North Half (1/2) of Fractional Section Six (6) in Township Thirty-nine (39) North, Range Twelve (12), East of the Third Principal Meridian.
(Source: P.A. 87-834.)

(70 ILCS 2605/92) (from Ch. 42, par. 349.92)
Sec. 92. District enlarged. As of July 1, 1913, the corporate limits of the sanitary district of Chicago are hereby extended so as to embrace and include within the same, the territory and tracts of land situated in the County of Cook and State of Illinois, hereinafter described as follows:
Sections twenty-one (21), twenty-two (22), twenty-three (23), twenty-six (26), twenty-seven (27), thirty-five (35), and thirty-six (36) in Township forty (40) north, Range twelve (12) east of the third principal meridian; sections one (1), two (2), three (3), four (4), nine (9), ten (10), eleven (11), twelve (12), thirteen (13), fourteen (14), fifteen (15), sixteen (16), twenty-two (22), twenty-three (23), twenty-four (24), twenty-five (25), twenty-six (26), twenty-seven (27), thirty-five (35) and thirty-six (36) in Township thirty-nine north, Range 12, east of the third principal meridian, in the County of Cook and State of Illinois; and in addition thereto any portion or portions of the incorporated villages of Franklin Park, River Grove, Melrose Park, Maywood, River Forest, Forest Park, Riverside and Bellwood which may not be included in the above description.
(Source: P.A. 87-834; 87-895.)

(70 ILCS 2605/94) (from Ch. 42, par. 349.94)
Sec. 94. District enlarged. As of July 1, 1917, the corporate limits of the sanitary district of Chicago are hereby extended so as to embrace and include within the same, the territory and tracts of land situated in the County of Cook and State of Illinois, hereinafter described as follows:
All that part of fractional sections fourteen (14) [,], twenty-two (22) and twenty-three (23) in township thirty-six (36) north, range thirteen (13) east of the third principal meridian lying north of the Indian boundary line in the township of Bremen, in the County of Cook and State of Illinois.
(Source: P.A. 87-834.)

(70 ILCS 2605/96) (from Ch. 42, par. 349.96)
Sec. 96. District enlarged. As of July 1, 1919, the corporate limits of the Sanitary District of Chicago are hereby extended so as to embrace and include within the same, the territory and tracts of land situated in the county of Cook and State of Illinois, hereinafter described as follows:
Sections three (3), four (4), five (5), and six (6), in Township thirty-eight (38), North, Range twelve (12), East of the Third Principal Meridian; sections thirty-two (32), thirty-three (33) and thirty-four (34) in Township thirty-nine (39) North, Range twelve (12), East of the Third Principal Meridian, in the county of Cook and State of Illinois; and in addition thereto, any portion or portions of the incorporated villages of Brookfield, LaGrange, Western Springs and LaGrange Park which may not be included in the above description.
(Source: P.A. 87-834.)

(70 ILCS 2605/98) (from Ch. 42, par. 349.98)
Sec. 98. District enlarged. As of July 1, 1921, the corporate limits of the Sanitary District of Chicago are hereby extended so as to embrace and include within the same, the territory and tracts of land situated in the county of Cook and State of Illinois, hereinafter described as follows:
Sections seven (7), eight (8), nine (9), ten (10), eleven (11), fourteen (14), fifteen (15), sixteen (16), seventeen (17), eighteen (18), nineteen (19), twenty (20), twenty-one (21), twenty-two (22), twenty-three (23), twenty-six (26), twenty-seven (27), twenty-eight (28), twenty-nine (29), thirty (30), thirty-one (31), thirty-two (32), thirty-three (33), thirty-four (34), and thirty-five (35) and the West half (1/2) of the West half (1/2) of section twenty-five (25) and the West half (1/2) of the West half (1/2) of section thirty-six (36), all in Township forty-one (41) North, Range twelve (12) East of the Third (3rd) Principal Meridian;
Sections two (2), three (3), four (4), five (5), six (6), seven (7), eight (8), nine (9), ten (10), eleven (11), fourteen (14), fifteen (15), sixteen (16), seventeen (17), eighteen (18), twenty-four (24), twenty-five (25), and the West half (1/2) of sections one (1), twelve (12) and thirteen (13), all in Township forty (40) North, Range twelve (12) East of the Third Principal Meridian, all in the county of Cook and State of Illinois.
(Source: P.A. 87-834; 87-895.)

(70 ILCS 2605/100) (from Ch. 42, par. 349.100)
Sec. 100. District enlarged. As of July 7, 1927, the corporate limits of the Sanitary District of Chicago are hereby extended so as to embrace and include within the same, the territory and tracts of land situated in the County of Cook and State of Illinois, hereinafter described as follows:
Beginning at a point four hundred feet (400 ft.) east of the northwest corner of the southwest quarter (S. W. 1/4) of the northeast quarter (N. E. 1/4) of Section Seven (7), Township thirty-eight (38) North, Range Twelve (12) east; thence east along the east and west center line of the north half (N1/2) of said Section Seven (7) to the east line of said Section Seven (7); thence south along the east line of said Section Seven (7) to the southeast corner of said Section Seven (7); thence west along the south line of said Section Seven (7) to a point four hundred (400 ft.) feet east of the north and south center line of said Section Seven (7) thence north along a line parallel to and four hundred (400 ft.) feet east of the north and south center line of said Section Seven (7) to the point of beginning.
(Source: P.A. 87-834.)

(70 ILCS 2605/102) (from Ch. 42, par. 349.102)
Sec. 102. District enlarged. As of July 7, 1927, the corporate limits of the Sanitary District of Chicago are hereby extended so as to embrace and include within the same, the territory and tracts of land situated in the County of Cook and State of Illinois, hereinafter described as follows:
The South half (S1/2) fractional Section Six (6), Township Thirty-nine (39) North, Range Twelve (12) East of the Third Principal Meridian,
All of Fractional Section Seven (7), Township Thirty-nine (39) North, Range Twelve (12) East of the Third Principal Meridian,
All of West half (W1/2) of Section Eight (8) (excepting that part thereof lying within the Village of Bellwood) in Township Thirty-nine (39) North, Range Twelve (12) East of the Third Principal Meridian,
That part of the East half (E1/2) of Section Eight (8), lying South of the North line of Butterfield Road, in Township Thirty-nine (39) North, Range Twelve (12) East of the Third Principal Meridian,
All of Section Seventeen (17), Township Thirty-nine (39) North, Range Twelve (12) East of the Third Principal Meridian,
All of fractional Section Eighteen (18), Township Thirty-nine (39) North, Range Twelve (12) East of the Third Principal Meridian,
All of Fractional Section Nineteen (19), Township Thirty-nine (39) North, Range Twelve (12) East of the Third Principal Meridian,
The West two hundred (200) feet of Section Twenty (20), Township Thirty-nine (39) North, Range Twelve (12) East of the Third Principal Meridian. and in addition thereto any portion or portions of the incorporated Villages of Berkeley and Hillside, which may not be included in the above descriptions.
(Source: P.A. 87-834.)

(70 ILCS 2605/104) (from Ch. 42, par. 349.104)
Sec. 104. District enlarged. As of July 25, 1939, the corporate limits of the Sanitary District of Chicago are hereby extended so as to embrace and include within the same, the territory and tracts of land situated in the County of Cook and State of Illinois, hereinafter described as follows:
The East half (E1/2) of Section Ten (10) Township Thirty-six (36) North, Range Thirteen (13) East of the Third Principal Meridian.
(Source: P.A. 87-834.)

(70 ILCS 2605/106) (from Ch. 42, par. 349.106)
Sec. 106. District enlarged. As of July 1, 1947, the corporate limits of the Sanitary District of Chicago are hereby extended so as to embrace and include within the same, the territory and tracts of land situated in the Village of La Grange Park, County of Cook and State of Illinois, hereinafter described as follows:
The South Half (S1/2) of the Southwest Quarter (SW1/4) lying East of La Grange Road and the Southeast Quarter (SE1/4) of Section Twenty-eight (28), Township Thirty-nine (39) North, Range Twelve (12), East of the Third Principal Meridian. and in addition thereto any portion of the incorporated Village of La Grange Park which may not be included in the above description.
(Source: P.A. 87-834.)

(70 ILCS 2605/108) (from Ch. 42, par. 349.108)
Sec. 108. District enlarged. As of July 1, 1947, the corporate limits of the Sanitary District of Chicago are hereby extended so as to embrace and include within the same the territory and tracts of land situated in the County of Cook and State of Illinois, hereinafter as follows:
"All of Section 3, all of Section 4, the South East 1/4 of Section 5; the East 3/4 of the East 1/2 of Section 8; all of Section 9; all of Section 10; all of Section 15; and all of Section 16; all in Township 37 North, Range 13, East of the 3rd Principal Meridian in Cook County, Illinois."
(Source: P.A. 87-834; 87-895.)

(70 ILCS 2605/110) (from Ch. 42, par. 349.110)
Sec. 110. District enlarged. As of July 1, 1947, the corporate limits of the Sanitary District of Chicago are hereby extended so as to embrace and include within the same the territory and tracts of land situated in the County of Cook and State of Illinois, hereinafter described as follows:
That part of the South East quarter of the South East

quarter of Section 34, Township 37 North, Range 13, East of the Third Principal Meridian lying South of a line drawn from a point on the East line of said South East quarter of the South East quarter 1070 feet North of the South East corner thereof to a point on the West line of said South East quarter of the South East quarter 1198.52 feet North of the South West corner of the South East quarter of the South East quarter of said Section 34, and the South West quarter of the South East quarter of Section 34, Township 37 North, Range 13, East of the Third Principal Meridian, all in the Township of Worth, County of Cook and State of Illinois, commonly known as Lincoln Manor West Subdivision, as per plat recorded as Document No. 13832071.

(Source: P.A. 87-834.)

(70 ILCS 2605/112) (from Ch. 42, par. 349.112)
Sec. 112. District enlarged. As of July 18, 1947, the corporate limits of the Sanitary District of Chicago are hereby extended so as to embrace and include within the same territory and tracts of land situated in the County of Cook and State of Illinois, not now in the Sanitary District of Chicago, described as follows:
The North East Quarter, the North West Quarter and the South West Quarter, of Section 26; the South East Quarter of Section 27 and that part lying South and East of the Joliet and Chicago Railroad, of the East Half (E1/2) of the North East fractional quarter (1/4) of Section 27; the North East Quarter of Section 34; the North West Quarter of Section 35; all in Township 38 North, Range 12 East of the Third Principal Meridian in Cook County, Illinois.
(Source: P.A. 87-834.)

(70 ILCS 2605/114) (from Ch. 42, par. 349.114)
Sec. 114. District enlarged. As of July 8, 1947, the corporate limits of the Sanitary District of Chicago are hereby extended so as to embrace and include within the same the territory and tracts of land situated in the County of Cook and State of Illinois, not now in the Sanitary District of Chicago, described as follows:
The North 1/2 of Fractional Section 30, and the North 1/2 of Section 29, all in Township 40 North, Range 12, East of the Third Principal Meridian, in Cook County, Illinois.
(Source: P.A. 87-834.)

(70 ILCS 2605/116) (from Ch. 42, par. 349.116)
Sec. 116. District enlarged. As of July 21, 1947, the corporate limits of the Sanitary District of Chicago are hereby extended so as to embrace and include within the same territory and tracts of land situated in the County of Cook and State of Illinois, not now in the Sanitary District of Chicago, described as follows:
Sections 20, 21, 28, 29 and 30 in Township 39 North, Range 12, East of the Third P.M., or so much thereof as may fall within the incorporated Villages of Broadview and Westchester.
(Source: P.A. 87-834.)

(70 ILCS 2605/118) (from Ch. 42, par. 349.118)
Sec. 118. District enlarged. As of August 2, 1949, the corporate limits of the Sanitary District of Chicago are hereby extended so as to embrace and include within the same the territory and tracts of land situated in the County of Cook and State of Illinois, hereinafter described as follows:
The South Half (1/2) of the South East Quarter (1/4) of the North East Quarter (1/4) of Section Thirty-three (33); the East Half (1/2) of the South East Quarter (1/4) of Section Thirty-three (33); that part of the West Half (1/2) of the South East Quarter (1/4) of Section thirty-three (33) lying North and East of the Southerly line of Chicago & North Western Railway right of way; and that part of the South East Quarter (1/4) of Section Thirty-three (33) lying South and West of the Southerly line of Chicago & North Western Railway right of way and lying east of a line 188.34 feet East of and parallel to the North and South one-quarter (1/4) line of said Section Thirty-three (33), all in Town 42 North, Range Eleven (11), East of the Third Principal Meridian;

(70 ILCS 2605/120) (from Ch. 42, par. 349.120)
Sec. 120. District enlarged. As of August 2, 1949, the corporate limits of the Sanitary District of Chicago are hereby extended so as to embrace and include within the same, the territory and tracts of land situated in the Village of Northbrook, County of Cook and State of Illinois, hereinafter described as follows:
Beginning at the Northeast (NE) Corner of Section nine (9), Township forty-two (42) North, Range twelve (12), East of the Third Principal Meridian; thence West along the North line of said Section nine (9) to the Northwest (NW) Corner thereof; thence South along the West line of said Section nine (9) to its intersection with the South line of Lot one (1) in Jacob Kiest's Division of Lands in the West three-fifths (W3/5) of the Northwest one-quarter (NW1/4) of said Section nine (9); thence East along the South line of said Lot one (1) of Jacob Kiest's Division of Lands to its intersection with the West line of the East one-half (E1/2) of the West one-half (W1/2) of said Section nine (9); thence South along the West line of the East one-half (E1/2) of the West one-half (W1/2) of said Section nine (9) to the South line of said Section 9; thence East along the South line of said Section nine (9) to its intersection with the West line of the Northeast one-quarter (NE1/4) of Lot three (3) in School Trustees Subdivision of Section sixteen (16), Township forty-two (42) North, Range twelve (12), East of the Third Principal Meridian; thence South along the West line of the Northeast one-quarter (NE1/4) of said Lot three (3) to the South line of the Northeast one-quarter (NE1/4) of said Lot three (3); thence East along the South line of the Northeast one-quarter (NE1/4) of said Lot three (3) to its intersection with the North and South center line of said Section Sixteen (16); thence South along the North and South center line of said Section sixteen (16) to a point in the East and West center line of said Section sixteen (16); thence East along the East and West center line of said Section sixteen (16) to a point six hundred sixty and thirty hundredths (660.30) feet West of the East line of said Section Sixteen (16); thence Northerly from said point, a distance of one thousand five hundred fifty-two and ninety-two hundredths (1552.92) feet to a point being six hundred sixty and fourteen hundredths (660.14) feet West of the East line of said Section sixteen (16); thence East along a line parallel to the said East and West center line of said Section Sixteen (16) to the East line of said Section sixteen (16); thence North along the East lines of said Sections Sixteen (16) and Nine (9) to the Place of Beginning.
(Source: P.A. 87-834; 87-895.)

(70 ILCS 2605/122) (from Ch. 42, par. 349.122)
Sec. 122. District enlarged. As of August 2, 1949, the corporate limits of the Sanitary District of Chicago are hereby extended so as to embrace and include within the same the territory and tracts of land situated in the County of Cook and State of Illinois, hereinafter described as follows:
All that portion of Section Eight (8), Township Thirty-nine (39) North, Range Twelve (12) East of the Third Principal Meridian, situated in Cook County, Illinois, which is not at present embraced and included within the corporate limits of the Sanitary District of Chicago.
(Source: P.A. 87-834.)

(70 ILCS 2605/124) (from Ch. 42, par. 349.124)
Sec. 124. District enlarged. As of August 2, 1949, the corporate limits of the Sanitary District of Chicago are hereby extended so as to embrace and include within the same the territory and tracts of land situated in the County of Cook and State of Illinois, hereinafter described as follows:
Commencing at the south west corner of the east and west half section line of Section 2, Town of Palos, running thence north to the north west corner of the east and west half section line of Section 32, Town of Lyons, thence running east to the north and south half section line of Section 33, thence running north to the Des Plaines river, following such river to the north section line of Section 33, thence running east to the north and south half section line of Section 34, thence running south to the east and west half section line of section 34, thence running west to the east section line of Section 33, thence running south to the east and west half section line of Section 33, thence running west to the east section line of Section 5, Town of Palos, thence running south to the east and west half section line of Section 5, Town of Palos, thence running west to the place of beginning; all of the above described territory being in Township 38, North, Range 12, East of the Third Principal Meridian in the Towns of Palos and Lyons, County of Cook and State of Illinois; also, all that part of the East Half of the Northeast Quarter of Section 32, Township 38 North, Range 12, East of the Third Principal Meridian, lying South and East of the Right of Way of the Chicago, St. Louis and Western Railroad Company (Sante Fe) excepting that part thereof conveyed to the Sanitary District of Chicago by Warranty Deed dated March 16, 1893; also, that part of the Southwest Quarter of Section 27, Township 38 North, Range 12, East of the Third Principal Meridian in Cook County, Illinois, lying southeasterly of the Chicago and Alton Railroad and westerly of the center line of LaGrange Road containing 2.622 acres more or less.
(Source: P.A. 87-834.)

(70 ILCS 2605/126) (from Ch. 42, par. 349.126)
Sec. 126. District enlarged. As of August 2, 1949, the corporate limits of the Sanitary District of Chicago are hereby extended so as to embrace and include within the same the territory and tracts of land situated in the County of Cook and State of Illinois, hereinafter described as follows:
That portion of Section Ten (10), Township Thirty-eight (38) North, Range Twelve (12) East of the Third Principal Meridian described as follows: Beginning at the Southwest corner of said Section Ten (10); thence North along the West line of said Section Ten (10) a distance of Four Thousand Seven Hundred Fifty-two and Fifty-one hundredths (4,752.51) feet, more or less to a point on said West line Five Hundred Seventy-four and Seven tenths (574.7) feet South of the Northwest corner of Section Ten (10); thence Southeasterly along a line deflected Twenty-one (21°) degrees Twenty-nine (29') minutes Forty-five (45") seconds from South to East from the last described line a distance of One Thousand Seven Hundred Thirty-eight and Thirty-two hundredths (1,738.32) feet, more or less to a point in the center line of Plainfield Road vacated, thence Northeasterly a distance of Seven Hundred and Thirty hundredths (700.30) feet to a point in a line parallel with and One Thousand Three Hundred and Fifty-three (1,353) feet West of the North and South center line of said Section Ten (10), said point being Six Hundred Seventy-four and Nine tenths (674.9) feet North of the East and West center line of said Section Ten (10) measured along said parallel line: thence along a line deflected Seventy-three (73°) degrees Twenty-one (21') minutes Thirty (30") seconds from North to East from the last described parallel line for a distance of Eighty-seven and Seven tenths (87.7) feet to a point Seven Hundred (700) feet North of the East and West center line of said Section Ten (10): thence East along a line parallel to and Seven Hundred (700) feet North of the said East and West center line of said Section Ten (10) to the said North and South center line of said Section Ten (10); thence South along said North and South center line of said Section Ten (10) for a distance of Seven Hundred (700) feet to the East and West center line of said Section Ten (10); thence East along the said East and West center line of said Section Ten (10) for a distance of Nine Hundred Forty-eight and One tenth (948.1) feet to a point in the Southwest line of the right-of-way of the Chicago and Calumet Terminal Ry. Co. (Now known as Baltimore and Ohio Chicago Terminal RR Co.); thence in a straight line in a Southeasterly direction along said Southwest line of the right-of-way of the Chicago and Calumet Terminal Ry. Co. for a distance of Two Thousand Five Hundred Seventy-seven and Forty-two hundredths (2,577.42) feet to a point at the intersection of said Southwest line of the right-of-way of the Chicago and Calumet Terminal Ry. Co. with the East line of said Section Ten (10); thence South along the East line of said Section Ten (10) for a distance of Three and Five hundredths (3.05) feet to the center line of Joliet Road (Also known as Illinois State Highway 66); thence in a Southwesterly direction along the center line of said public highway for a distance of One Thousand Seventeen and One tenth (1,017.1) feet to a point in the South line of said Section Ten (10); thence West along the South line of said Section for a distance of Four Thousand Five Hundred Ninety-one and Thirty-seven hundredths (4,591.37) feet to the place of beginning; and that part of the Northeast Quarter (1/4) of Section Ten (10), Township Thirty-eight (38) North, Range Twelve (12) East of the Third Principal Meridian, lying Southwest and adjoining the right-of-way of the Chicago and Calumet Terminal Ry. Co. (Now known as Baltimore and Ohio Chicago Terminal RR Co.).
(Source: P.A. 87-834.)

(70 ILCS 2605/128) (from Ch. 42, par. 349.128)
Sec. 128. District enlarged. As of July 1, 1951, the corporate limits of the Sanitary District of Chicago are hereby extended so as to embrace and include within the same the territory and tracts of land situated in the County of Cook and State of Illinois, hereinafter described as follows:
The north half of Section 5 in Palos Township, being Township 37 North, Range 12 East of the Third Principal Meridian, and those portions of the following sections in Lyons Township, being Township 38 North, Range 12, East of the Third Principal Meridian, described as follows:
The south half of Section 32 and that portion of the northeast quarter thereof lying southeasterly of the right of way of the Atchison, Topeka and Santa Fe Railway Company (formerly Chicago, St. Louis and Western railroad) except the part lying southeasterly of a straight line extending from a point in the east line of said Section 32, twenty-two hundred (2200) feet south of the northeast corner thereof to a point in the south line of said northeast quarter of Section 32, twenty-two hundred and fifty (2250) feet east of the center of said Section 32; the south half of Section 33 and that part of the northeast quarter thereof lying southeasterly of the southeasterly side of the Chicago Sanitary and Ship Canal; the northwest quarter of Section 34; and that part of the Southwest quarter of Section 27 lying southeasterly of the right of way of the Gulf, Mobile and Ohio Railroad Company, (formerly Chicago and Alton Railroad) and southwesterly of the center line of La Grange Road, all situated in the County of Cook and State of Illinois.
(Source: P.A. 87-834.)

(70 ILCS 2605/130) (from Ch. 42, par. 349.130)
Sec. 130. District enlarged. As of July 9, 1951, the corporate limits of the Sanitary District of Chicago are hereby extended so as to embrace and include within the same the territory and tracts of land situated in the County of Cook and State of Illinois, hereinafter described as follows:
All of Sections Five (5), Six (6), Seven (7), and Eight (8), Township Thirty-seven (37) North, Range Thirteen (13) East of the Third Principal Meridian, except parts of said Sections as follows: The Southeast Quarter (S.E.1/4) of said Section Five (5), the East Three-Quarters (E.3/4) of the East Half (E.1/2) and the south six hundred and sixty (660) feet of the Southwest Quarter (S.W.1/4) of said Section Eight (8), and the south six hundred and sixty (660) feet lying east of the Southwest Highway of said Section Seven, (7), situated in the County of Cook and State of Illinois.
(Source: P.A. 87-834.)

(70 ILCS 2605/132) (from Ch. 42, par. 349.132)
Sec. 132. District enlarged. As of July 9, 1951, the corporate limits of the Sanitary District of Chicago are hereby extended so as to embrace and include within the same the territory and tracts of land situated in the County of Cook and State of Illinois, hereinafter described as follows:
All of Sections Twenty-eight (28), Thirty-one (31), Thirty-two (32) and Thirty-three (33) and the South Halves of Sections twenty-nine (29) and Thirty (30), all in Township Forty-two (42) North, Range Twelve (12) East of the Third Principal Meridian, and Section Thirty-six (36), except the part thereof lying west of the DesPlaines River, in Township Forty-two (42) North, Range Eleven (11) East of the Third Principal Meridian, all situated in the County of Cook and State of Illinois.
(Source: P.A. 87-834.)

(70 ILCS 2605/134) (from Ch. 42, par. 349.134)
Sec. 134. District enlarged. As of July 9, 1951, the corporate limits of the Sanitary District of Chicago are hereby extended so as to embrace and include within the same the territory and tracts of land situated in the County of Cook and State of Illinois, hereinafter described as follows:
The East Half (E1/2) of the East Half (E1/2) of Section Twenty (20), Township Thirty-six (36) North, Range Fourteen (14) East of the Third Principal Meridian and the East Two Hundred, Thirty-five and Eight Hundredths (235.08) feet of the Northwest Quarter (N.W.1/4) of the Northeast Quarter (N.E.1/4) of said Section Twenty (20); the West Half (W1/2) of the West Half (W1/2) of the Northwest Quarter (N.W.1/4) of Section Twenty-one (21) in said township and range; the Northwest Quarter (N.W.1/4), except the East Seventeen (17) acres thereof, of the Southwest Quarter (S.W.1/4) of said Section Twenty-one (21); and the Southwest Quarter (S.W.1/4) of the Southwest Quarter (S.W.1/4) of said Section Twenty-one (21); also that part of the North Half (N1/2) of the Northwest Quarter (N.W.1/4) of said Section Twenty (20) lying west of the right of way of the Illinois Central Railroad Company and that part of the North Half (N1/2) of the Northeast Quarter (N.E.1/4) of Section Nineteen (19) in said township and range lying east of the east line of Lincoln Avenue, all situated in the City of Harvey, County of Cook and State of Illinois.
(Source: P.A. 87-834.)

(70 ILCS 2605/136) (from Ch. 42, par. 349.136)
Sec. 136. District enlarged. As of July 9, 1951, the corporate limits of the Sanitary District of Chicago are hereby extended so as to embrace and include within the same the territory and tracts of land situated in the County of Cook and State of Illinois, hereinafter described as follows:
The North Half (N1/2), the Southwest Quarter (SW1/4), and the West Half (W1/2) of the Southeast Quarter (S.E.1/4) of Section Twenty-two (22), Township Thirty-six (36) North, Range Fourteen (14) East of the Third Principal Meridian; the East Half (E1/2) of the Northwest Quarter (N.W.1/4) and the West Half (W1/2) of the Northeast Quarter (N.E.1/4) of Section Twenty-seven (27) in said township and range; and that part of the North Half (N1/2) of the Northeast Quarter (N.E.1/4) of Section Twenty-one (21) in said township and range lying southeasterly of the Calumet Union Drainage Ditch and east of the west line of Lot Eleven (11) in the County Clerk's Division of unsubdivided lands in said Northeast Quarter (N.E.1/4) of said Section Twenty-one (21), all situated in the Village of South Holland, County of Cook and State of Illinois.
(Source: P.A. 87-834.)

(70 ILCS 2605/138) (from Ch. 42, par. 349.138)
Sec. 138. District enlarged. As of July 9, 1951, the corporate limits of the Sanitary District of Chicago are hereby extended so as to embrace and include within the same the territory and tracts of land situated in the County of Cook and State of Illinois, hereinafter described as follows:
All that part of the East Half (E.1/2) of the Northeast Quarter (N.E.1/4) of Section Three (3), Township Thirty-six (36) North, Range Thirteen (13) East of the Third Principal Meridian, which lies north of the Public Highway from Blue Island to Bachelors Grove (Midlothian Turnpike), situated in the village of Robbins, County of Cook and State of Illinois.
(Source: P.A. 87-834.)

(70 ILCS 2605/140) (from Ch. 42, par. 349.140)
Sec. 140. District enlarged. As of July 9, 1951, the corporate limits of the Sanitary District of Chicago are hereby extended so as to embrace and include within the same the territory and tracts of land situated in the County of Cook and State of Illinois, hereinafter described as follows:
That portion of Section Ten (10), Township Thirty-eight (38) North, Range Twelve (12) East of the Third Principal Meridian lying north of lines described as follows: Beginning at a point in the west line of said Section Ten (10) Five Hundred, Seventy-four and Seven Tenths (574.7) feet south of the northwest corner thereof, thence southeasterly along a line deflected Twenty-one degrees, Twenty-nine minutes and Forty-five seconds (21° 29' 45") from south to east from said west section line, a distance of One Thousand, Seven Hundred, Thirty-eight and Thirty-two Hundredths (1,738.32) feet, more or less, to a point in the center line of Plainfield Road (vacated), thence northeasterly a distance of Seven Hundred and Thirty Hundredths (700.30) feet to a point in a line parallel with and One Thousand, Three Hundred and Fifty-three (1,353) feet west of the north and south center line of said Section Ten (10), said point being Six Hundred, Seventy-four and Nine Tenths (674.9) feet north of the east and west center line of said Section Ten (10) measured along said parallel line, thence along a line deflected Seventy-three degrees, Twenty-one minutes and Thirty seconds (73° 21' 30") from north to east from the last described parallel line for a distance of Eighty-seven and Seven Tenths (87.7) feet to a point Seven Hundred (700) feet north of the east and west center line of said Section Ten (10) thence east along a line parallel to and Seven Hundred (700) feet north of the east and west center line of said Section Ten (10) to the said north and south center line of said Section Ten (10), thence north along said north and south center line of said Section Ten (10) to its intersection with the southwest line of the right of way of the Chicago and Calumet Terminal Ry. Co., (now known as Baltimore and Ohio Chicago Terminal R. R. Co.), thence southeasterly along said southwest line of the right of way of said railroad to its intersection with the east line of said Section Ten (10), situated in the Village of McCook, County of Cook and State of Illinois.
(Source: P.A. 87-834.)

(70 ILCS 2605/142) (from Ch. 42, par. 349.142)
Sec. 142. District enlarged. As of July 9, 1951, the corporate limits of the Sanitary District of Chicago are hereby extended so as to embrace and include within the same the territory and tracts of land situated in the County of Cook and State of Illinois, hereinafter described as follows:
The North Twenty (20) acres of the East Half (E1/2) of the Northeast Quarter (NE1/4) of Section Eight (8), Township Thirty-eight (38) North, Range Twelve (12) East of the Third Principal Meridian and portions of Section Nine (9) of said Township and Range, as follows: the Northwest Quarter (NW1/4), the Northwest Quarter (NW1/4) of the Southwest Quarter (SW1/4), the North Half (N1/2) of the Northeast Quarter (NE1/4), and the North Half (N1/2) and Southeast Quarter (SE1/4) of the Southwest Quarter (SW1/4) of the Northeast Quarter (NE1/4), all situated in the Village of La Grange, County of Cook and State of Illinois.
(Source: P.A. 87-834.)

(70 ILCS 2605/144) (from Ch. 42, par. 349.144)
Sec. 144. District enlarged. As of July 9, 1951, the corporate limits of the Sanitary District of Chicago are hereby extended so as to embrace and include within the same the territory and tracts of land situated in the County of Cook and State of Illinois, hereinafter described as follows:
Those portions of Sections twenty (20) and twenty-nine (29), and the East Half (E1/2) of Section nineteen (19), and the East forty (40) acres of the North West Quarter (NW1/4) of Section nineteen (19) lying North of the center line of the Little Calumet River, all in Township thirty-six (36) North, Range fifteen (15), East of the Third Principal Meridian, in Cook County, Illinois.
(Source: P.A. 87-834.)

(70 ILCS 2605/146) (from Ch. 42, par. 349.146)
Sec. 146. District enlarged. As of August 6, 1951, the corporate limits of the Sanitary District of Chicago are hereby extended so as to embrace and include within the same the territory and tracts of land situated in the County of Cook and State of Illinois, hereinafter described as follows:
That part of the East half of the North East quarter of Section 3, Township 36 North, Range 13, East of the Third Principal Meridian, which lies North of Midlothian Turnpike, in Cook County, Illinois.
(Source: P.A. 87-834.)

(70 ILCS 2605/148) (from Ch. 42, par. 349.148)
Sec. 148. District enlarged. As of July 1, 1953, the corporate limits of the Sanitary District of Chicago are extended so as to include within the same the territory and tracts of land situated in the County of Cook and the State of Illinois hereinafter described as follows:
Lots 15 and 16 in School Trustees subdivision of Section 16, Township 42 North, Range 12, East of the Third Principal Meridian, Cook County, Illinois.
(Source: P.A. 87-834.)

(70 ILCS 2605/150) (from Ch. 42, par. 349.150)
Sec. 150. District enlarged. As of August 29, 1953, the corporate limits of the Sanitary District of Chicago are hereby extended so as to include within the same the territory and tracts of land situated in the County of Cook and State of Illinois, hereinafter described as follows:
The East Half of the East Half of the Southeast Quarter of Section 21, all of Sections 22 and 27, the East Half of Section 28, the East Half of the East Half of Section 34, except that part lying South of a line extending from a point in the East line of said Section 34, 1070 feet North of the Southeast corner thereof to a point on the West line of the East Half of the East Half of said Section 34, 1198.52 feet North of the South line of said Section 34, and those portions of said Section 34, except the East Half of the East Half thereof, and of the Northeast Quarter of Section 33 lying North of the center line of the Calumet-Sag Channel of the Sanitary District of Chicago, in Township 37 North, Range 13, East of the Third Principal Meridian, in Worth Township, Cook County, and State of Illinois.
(Source: P.A. 87-834.)

(70 ILCS 2605/152) (from Ch. 42, par. 349.152)
Sec. 152. District enlarged. As of July 13, 1953, the corporate limits of The Sanitary District of Chicago are hereby extended so as to embrace and include within the same the territory and tracts of land situated in the County of Cook, State of Illinois, hereinafter described as follows:
The Southeast Quarter (SE1/4) of Section Twenty-Six (26), and the South Half (S1/2) of Section Twenty-five (25), and all of Section Thirty-six (36), all in Township Forty-two (42) North, Range Ten (10), east of the Third Principal Meridian; also that part of the Southwest Quarter (SW1/4) of Section Thirty-one (31) lying Southwesterly of the center line of Kirchoff Road in Township Forty-two (42) North, Range Eleven (11), East of the Third Principal Meridian; also fractional Section Five (5), and that part of fractional Section Four (4) lying west of the North and South center line of Section Nine (9) extended North, and the Northwest Quarter (NW1/4) of Section Nine (9), and that part of the Northeast Quarter (NE1/4) of Section Nine (9) lying south of the present village limits of Arlington Heights, and the North Half (N1/2) of Section Ten (10), and the Northwest Quarter (NW1/4) of Section Eleven (11), all in Township Forty-one (41) North, Range Eleven (11), East of the Third Principal Meridian.
(Source: P.A. 87-834.)

(70 ILCS 2605/154) (from Ch. 42, par. 349.154)
Sec. 154. District enlarged. As of July 1, 1955, the corporate limits of the Sanitary District of Chicago are hereby extended so as to embrace and include within the same the territory and tracts of land situated in part in the Village of Franklin Park and situated in part in unincorporated areas all in the County of Cook and State of Illinois, hereinafter described as follows:
All of Sections 19 and 20, Township 40 North, Range 12, East of the Third Principal Meridian, Cook County, Illinois, except those portions thereof which are now within the corporate limits of the Sanitary District of Chicago.
(Source: P.A. 87-834.)

(70 ILCS 2605/156) (from Ch. 42, par. 349.156)
Sec. 156. District enlarged. As of July 1, 1955, the corporate limits of The Sanitary District of Chicago are hereby extended so as to embrace and include within the same the territory and tracts of land situated in the County of Cook, State of Illinois, hereinafter described as follows:
Parcel No. 1--That part of the Northeast Quarter (NE1/4) of Section Twenty-three (23), Township 42 North, Range 10, East of the Third Principal Meridian, lying south of the right of way of the C & N W Railway, (except the West Six Hundred Sixty (660) Feet of the North Twenty-six (26) Acres of the Southwest Quarter (SW1/4) of said Northeast Quarter (NE1/4) as aforesaid,
Parcel No. 2--That part of the South East Quarter (SE1/4) of Section Twenty-three (23), Township Forty-two (42) North, Range Ten (10), East of the Third Principal Meridian, lying south of the Right of Way of the C & N W Railway and lying West of the Center Line of Rohlwing Road,
Parcel No. 3--That part of the North East Quarter (NE1/4) of Section Twenty-six (26), Township Forty-two (42) North, Range Ten (10), East of the Third Principal Meridian, lying West of the Center Line of Rohlwing Road,
Parcel No. 4--That part of the East One-Half (E1/2) of Section Thirty-five (35), Township Forty-two (42) North, Range Ten (10), East of the Third Principal Meridian, lying East of the Center Line of Rohlwing Road, and that part of the East One-half (E1/2) of said above described Section lying east of the Center Line of Hicks Road,
Parcel No. 5--That part of fractional Section Six (6), Township Forty-one (41) North, Range Eleven (11), East of the Third Principal Meridian, lying East of the Center Line of Rohlwing Road,
Parcel No. 6--That part of the North East Quarter (NE1/4) of Section Seven (7), Township Forty-one (41) North, Range Eleven (11), East of the Third Principal Meridian, lying East of the Center Line of Rohlwing Road and lying North of the Center Line of Algonquin Road,
Parcel No. 7--The North One-half (N1/2) of Section Eight (8), Township Forty-one (41) North, Range Eleven (11), (except that part lying South of the Center Line of Algonquin Road,),
Parcel No. 8--That part of the North West One-Quarter (NW1/4) of the South East One-Quarter (SE1/4) of Section Eight (8), Township Forty-one (41) North, Range Eleven (11), East of the Third Principal Meridian, lying North of the Center Line of Algonquin Road and lying West of the Center Line of Wilke Road.
(Source: P.A. 87-834.)

(70 ILCS 2605/158) (from Ch. 42, par. 349.158)
Sec. 158. District enlarged. As of July 1, 1955, the corporate limits of the Sanitary District of Chicago are hereby extended so as to embrace and include within the same the territory and tracts of land situated in the County of Cook and State of Illinois, hereinafter described as follows:
Three tracts of land lying in the West 20 acres of Lot 6, Ankers Subdivision of the West 1/2 of the Northeast 1/4 and all of the Northwest 1/4 of Section 23, Township 36 North, Range 14 East of the 3rd P.M., Cook County, Illinois, described as: (1) the West 1.0 acre of that part of said west 20 acres lying north of the south 18 acres thereof: (2) That part lying north of the south 18 acres thereof (except the North 50 feet and except the West 1.0 acre thereof): (3) the North 5.0 acres of the South 18 acres of the aforesaid West 20 acres.
(Source: P.A. 87-834.)

(70 ILCS 2605/160) (from Ch. 42, par. 349.160)
Sec. 160. District enlarged. As of July 6, 1955, the corporate limits of The Sanitary District of Chicago, heretofore organized under "An Act to create sanitary districts and to remove obstructions in the Des Plaines and Illinois rivers", approved May 29, 1889, as amended, are, subject to the referendum provisions of Section 2, extended so as to embrace and include within the same territory and tracts of land situated in the County of Cook and State of Illinois, not now in The Sanitary District of Chicago, described as follows:
All of the territory of Cook County, Illinois, not presently within the boundaries of The Sanitary District of Chicago, consisting of: all of the townships of Barrington, Hanover, Schaumburg, Lemont, Orland, Rich and Bloom, and all of those portions of the townships of Palatine, Wheeling, Northfield, Elk Grove, Leyden, Proviso, Lyons, Palos, Worth, Bremen and Thornton not now within said Sanitary District; except territory within any of said townships which is also within the corporate boundaries of the municipalities of Steger, Flossmoor, Olympia Fields, Matteson, Richton Park, Park Forest, South Chicago Heights, Chicago Heights, Homewood, Hazel Crest, East Hazel Crest, Thornton and Lansing.
(Source: P.A. 87-834.)

(70 ILCS 2605/162) (from Ch. 42, par. 349.162)
Sec. 162. District enlarged. As of July 6, 1955, the corporate limits of the Sanitary District of Chicago are hereby extended so as to embrace and include within the same the territory and tracts of land situated in the County of Cook and State of Illinois, hereinafter described as follows:
The Northwest quarter of Section 16, Township 42 North, Range 12 East of the Third Principal Meridian excepting therefrom the Northeast quarter of Lot 3 in the School Trustees Subdivision of Section 16, Township 42 North, Range 12, East of the Third Principal Meridian.
(Source: P.A. 87-834.)

(70 ILCS 2605/164) (from Ch. 42, par. 349.164)
Sec. 164. District enlarged. As of July 9, 1955, the corporate limits of the Sanitary District of Chicago are hereby extended so as to embrace and include within the same the territory and tracts of land situated in the County of Cook and State of Illinois, hereinafter described as follows:
The South Half (S1/2) of the South Half (S1/2) of the North West Quarter (NW1/4), and the North Half (N1/2) of the North Half (N1/2), and the South Half (S1/2) of the North Half (N1/2), and the North twenty (20) acres of the South Half (S1/2), and the South Thirty (30) acres of the West Half (W1/2) of the South West Quarter (SW1/4) of Section Eight (8), Township Thirty-eight (38) North, Range Twelve (12) East of the Third Principal Meridian in Cook County, Illinois.
(Source: P.A. 87-834.)

(70 ILCS 2605/166) (from Ch. 42, par. 349.166)
Sec. 166. District enlarged. As of July 9, 1955, the corporate limits of the Sanitary District of Chicago are hereby extended so as to embrace and include within the same the territory and tracts of land situated in the County of Cook and State of Illinois, hereinafter described as follows:
Lot 2 in James Stepina's Subdivision of the West 1/2 of the Northeast 1/4 of Section 8, Township 38 North, Range 12, East of the Third Principal Meridian in Cook County, Illinois.
(Source: P.A. 87-834.)

(70 ILCS 2605/168) (from Ch. 42, par. 349.168)
Sec. 168. District enlarged. As of July 13, 1955, the corporate limits of the Sanitary District of Chicago are hereby extended so as to embrace and include within the same, the territory and tracts of land situated in the County of Cook and State of Illinois, hereinafter described as follows:
Section twenty-five (25) and the North one-half (N1/2) of Section thirty-six (36), in Township thirty-eight (38) North, Range twelve (12), East of the Third Principal Meridian, situated in the Village of Bridgeview, County of Cook and State of Illinois.
(Source: P.A. 87-834.)

(70 ILCS 2605/170) (from Ch. 42, par. 349.170)
Sec. 170. District enlarged. As of July 13, 1955, the corporate limits of the Sanitary District of Chicago are hereby extended so as to embrace and include within the same, the territory and tracts of land situated in the County of Cook and State of Illinois, hereinafter described as follows:
All of Section Fourteen (14) South of the Indian Boundary Line, all of Section Twenty-three (23) South of the Indian Boundary Line, all of Section Twenty-four (24), and the Northeast Quarter (NE1/4) of the Northwest Quarter (NW1/4) of Section Twenty-five (25), all in Township Thirty-six (36) North, Range Thirteen (13), East of the Third Principal Meridian, and all of Section Nineteen (19), except that part of the North Half (N1/2) of the Northeast Quarter (NE1/4) thereof lying east of the east line of Lincoln Avenue of the City of Harvey, and that portion of Section Twenty (20) (except the North Half (N1/2) of the Northwest Quarter (NW1/4) thereof lying west of the right-of-way of the Illinois Central Railroad, all in Township Thirty-six (36) North, Range Fourteen (14), East of the Third Principal Meridian.
(Source: P.A. 87-834.)

(70 ILCS 2605/172) (from Ch. 42, par. 349.172)
Sec. 172. District enlarged. As of July 13, 1955, the corporate limits of the Sanitary District of Chicago are hereby extended so as to embrace and include within the same the territory and tracts of land situated in the County of Cook and State of Illinois, hereafter described as follows:
The South 3/4 of the Southwest 1/4 of the Southwest 1/4 of Section 12; all of Section 13 (except the East 1/2 of the Northeast 1/4); that part of the East 1/2 of the Northeast 1/4 and of the Northeast 1/4 of the Southeast 1/4 of Section 14 lying South of Baldwin Road; the North 1/2 of the Northeast 1/4 and the South 1/2 of the Northwest 1/4 and the Northeast Quarter of the Northwest Quarter of Section 24; also the Northwest Quarter of the Southwest Quarter of said Section 24; all in Township 42 North, Range 10, East of the Third Principal Meridian, in Cook County, Illinois.
(Source: P.A. 87-834.)

(70 ILCS 2605/174) (from Ch. 42, par. 349.174)
Sec. 174. District enlarged. As of July 13, 1955, the corporate limits of the Sanitary District of Chicago are hereby extended so as to embrace and include within the same the territory and tracts of land situated in the County of Cook and State of Illinois, hereinafter described as follows:
Section 19; the South one-half (S1/2) of Section 20; the South one-half (S1/2) of Section 21; Section 29; Section 30; Section 31; Fractional Section 32 north of Indian Boundary Line; all in Township 36 North, Range 13 East of the Third Principal Meridian; and
Section 25 and the North one-half (N1/2) of Section 36 in Township 36 North, Range 12 East of the Third Principal Meridian.
(Source: P.A. 87-834.)

(70 ILCS 2605/176) (from Ch. 42, par. 349.176)
Sec. 176. District enlarged. As of July 13, 1955, the corporate limits of the Sanitary District of Chicago are hereby extended so as to embrace and include within the same the territory and tracts of land situated in the County of Cook and State of Illinois, hereinafter described as follows:
Section Seventeen (17) (except the North half (N1/2) of the North East Quarter (NE1/4) of said Section Seventeen (17); the North East Quarter (NE1/4) of Section Eighteen (18); the South 660 feet lying East of the Southwest Highway of Section Seven (7); and the South 660 feet of the South West Quarter (SW1/4) of Section Eight (8), all in Township thirty seven (37) North, Range Thirteen (13), East of the Third Principal Meridian, situated in the County of Cook and State of Illinois.
(Source: P.A. 87-834.)

(70 ILCS 2605/178) (from Ch. 42, par. 349.178)
Sec. 178. District enlarged. As of July 13, 1955, the corporate limits of The Sanitary District of Chicago are hereby extended so as to embrace and include within the same the territory and tracts of land situated in the County of Cook, State of Illinois, hereinafter described as follows:
Section fifteen (15), the East half (1/2) of Section sixteen (16), the Northeast quarter (1/4) and the East half (1/2) of the Northwest quarter (1/4) of Section twenty-one (21) and the East 173 feet of the South 159.78 feet of the Southeast quarter (1/4) of the Southeast quarter (1/4) of Section nine (9), Township thirty-six (36) North, Range 13, East of the Third Principal Meridian.
(Source: P.A. 87-834.)

(70 ILCS 2605/180) (from Ch. 42, par. 349.180)
Sec. 180. District enlarged. As of July 13, 1955, the corporate limits of the Sanitary District of Chicago are hereby extended so as to include within the same the territory and tracts of land situated in the County of Cook and State of Illinois, hereinafter described as follows:
All of the South East One-Quarter (1/4) of Section 10 lying South of the center line of Joliet Road (also known as Illinois State Highway #66); all of Section 15; the East One-Half (1/2) of Section 21; all of Section 22; the North One-Half (1/2) of Section 27, except that part lying South and East of Joliet and Chicago Railroad of the East One-Half (1/2) of the North East Fractional Quarter of said Section 27, and the North East One-Quarter (1/4) of Section 28; all of the above in Town 38 North and Range 12 East of the Third Principal Meridian.
(Source: P.A. 87-834.)

(70 ILCS 2605/182) (from Ch. 42, par. 349.182)
Sec. 182. District enlarged. As of July 1, 1961, the corporate limits of The Metropolitan Sanitary District of Greater Chicago are hereby extended so as to embrace and include within the same the territory and tracts of land situated in the Village of Hazel Crest, County of Cook and State of Illinois, hereinafter described as follows:
"All of Section 25, Township 36 N., Range 13 East of the Third Principal Meridian, (except the North 1/2 of N.W. 1/4), and (except the East 1/2 of Southeast 1/4 of said section), and the North 1/2 of Section 30, Township 36 N. Range 14 E. of the Third Principal Meridian and a part of the East 1/2 of the Southwest 1/4 of Section 30 Township 36 N., Range 14 East of the Third Principal Meridian described as the North 233 ft. of the East 858 ft.: also the East 233 ft. of the S.700 ft. of the North 933 ft. (except the West 15 feet of the South 87 ft. thereof); also that part of said Southwest 1/4 of Section 30 described by metes and bounds as that land beginning at a point in the East line of said Southwest 1/4, 933 ft. South of the Northeast corner of said Southwest 1/4, thence West along a line 933 ft. South of and parallel to the North line of said Southwest 1/4, 218 ft. to a point; thence South along a line 218 ft. West of and parallel to said East line of said Southwest 1/4, seven feet to a point; thence east along a line 940 ft. south of and parallel to the North line of said Southwest 1/4, 170 ft. to a point, thence South along a line 48 ft. West of and parallel to said East line of said Southwest 1/4, 315 ft. to a point; thence West along a line 1255 ft. South of and parallel to said North line of said Southwest 1/4, 67 ft. to a point, thence South along a line 115 ft. West of and parallel to said East line of said Southwest 1/4, 400 ft. to a point; thence West along a line 1655 ft. South of and parallel to the North line of said Southwest 1/4, 25 ft. to a point; thence southwesterly along a line which forms an angle of 26 degrees 23 minutes to the left with the prolongation of the last described course for a distance of 125 ft. to a point; thence Southwesterly along a line which forms an angle of 41 degrees 20 minutes to the left with the prolongation of the last described course for a distance of 960 ft. to a point in the North right-of-way line of State Route 54; thence Easterly along the said North right-of-way line of said State Route 54, a distance of 362 ft. to a point; thence Northeasterly along a curve to the left having a radius of 961.51 ft. and tangent to the last described, course for a distance of 255.31 ft. to a point in the east line of said Southwest 1/4, of Section 30 said point being 64.07 ft. North of the Southeast corner of said Southwest 1/4, thence North along said East line of said Southwest 1/4, 1651.63 ft. to the point of beginning, also that part of the Southwest 1/4 of Section 30 lying West of the East 858 feet thereof and North of the Northerly right of way line of the Illinois Toll Highway, all in Cook County, Illinois."
(Source: P.A. 87-834; 87-895.)

(70 ILCS 2605/184) (from Ch. 42, par. 349.184)
Sec. 184. District enlarged. As of August 7, 1963, the corporate limits of The Metropolitan Sanitary District of Greater Chicago are hereby extended so as to embrace and include within the same the territory and tracts of land situated in the County of Cook and State of Illinois, hereinafter described as follows:
That part of the Southeast Quarter (SE1/4) of the Southwest Quarter (SW1/4) of Section Sixteen (16), Township Forty-two (42) North, Range Ten (10) East of the Third Principal Meridian, described as follows: Beginning at the Southeast Corner of the Southwest Quarter (SW1/4) and running thence West along the South line of said Quarter Section, 926.3 feet; thence on a 124° 36' 30" angle to the right of the last described course, 109.75 feet; thence on a 39° 07' 30" angle to the left of the last described course, 131.8 feet; thence on a 10° angle to the right of the last described course, 360.0 feet; thence on a 58° 20' angle to the right of the last described course, 111.0 feet; thence on a 10° angle to the left of the last described course, 224.0 feet; thence on a 33° angle to the left of the last described course, 88.0 feet; thence on a 40° angle to the right of the last described course, 103.0 feet; thence on a 22° angle to the right of the last described course, 77.0 feet; thence on a 19° 40' angle to the left of the last described course, 182.0 feet; thence on a 34° 04' angle to the right of the last described course, 196.15 feet to the east line of the Southeast Quarter (SE1/4) of the Southwest Quarter (SW1/4) of said Section, thence Southerly along the East line of said Quarter Quarter Section, 961.0 feet to the place of beginning, all in Cook County, Illinois.
(Source: P.A. 87-834.)

(70 ILCS 2605/186) (from Ch. 42, par. 349.186)
Sec. 186. District enlarged. As of August 7, 1963, the corporate limits of the Metropolitan Sanitary District of Greater Chicago are hereby extended so as to embrace and include within the same the territory and tracts of land situated in the Village of East Hazelcrest, County of Cook and State of Illinois, hereinafter described as follows:
"That part of the West 1/2 of the Southeast 1/4 of Section 30, lying Westerly of the center line of Governor's Highway (Route #54) all in Township 36 North, Range 14 East of the Third Principal Meridian in the Village of East Hazelcrest, County of Cook and the State of Illinois."
(Source: P.A. 87-834.)

(70 ILCS 2605/188) (from Ch. 42, par. 349.188)
Sec. 188. District enlarged. As of July 1, 1965, the corporate limits of the Metropolitan Sanitary District of Greater Chicago are hereby extended so as to embrace and include within the same the territory and tracts of land situated in the Village of Glenwood, County of Cook and State of Illinois, hereinafter described as follows:
That part of the Northeast Quarter (NE1/4) of Section 5, Township 35 North, Range 14 East of the Third Principal Meridian, which lies East of the East line of Flossmoor Heights, being J. C. Mecartney's Subdivision in the Northeast Quarter (NE1/4) of Section 5 aforesaid, in the Village of Glenwood, County of Cook and State of Illinois.
(Source: P.A. 87-834.)

(70 ILCS 2605/190) (from Ch. 42, par. 349.190)
Sec. 190. District enlarged. As of August 2, 1965, the corporate limits of The Metropolitan Sanitary District of Greater Chicago are hereby extended so as to embrace and include within the same the territory and tracts of land situated in Palatine Township, County of Cook and State of Illinois, hereinafter described as follows:
Parcel 1: The West half of the Southwest quarter of Section 18, Township 42 North, Range 10, East of the Third Principal Meridian (except the South 50.0 feet thereof dedicated for highway, as per plat recorded as Document No. 10429023),
Parcel 2: The East half of the Southwest quarter of Section 18, Township 42 North, Range 10, East of the Third Principal Meridian (except the South 50.0 feet thereof dedicated for highway, as per plat recorded as Document No. 10429023),
Parcel 3: The Southwest quarter of the Northwest quarter of Section 19, Township 42 North, Range 10, East of the Third Principal Meridian (except therefrom a portion conveyed to Horace H. Church by deed recorded July 18th, 1859, as Document No. 20858 and rerecorded February 1st, 1876, as Document No. 69965) and excepting the West 33 feet thereof,
Parcel 4: The East quarter of the East half of the Southwest quarter of Section 19, Township 42 North, Range 10, East of the Third Principal Meridian;
The Northwest quarter of the Southeast quarter of Section 19 aforesaid;
The Southwest quarter of the Southeast quarter of Section 19 aforesaid (excepting therefrom the 66 foot wide right-of-way of a public road known as Freeman Road),
Parcel 5: The West half of the Southwest quarter of Section 20, Township 42 North, Range 10, East of the Third Principal Meridian, also the Southeast quarter of the Southeast quarter of Section 19, Township 42 North, Range 10, East of the Third Principal Meridian,
Parcel 6: The West half of the Northeast quarter of Section 19, the North 40 acres of the West 60 acres of the East half of the Southwest quarter of Section 19, and the Northwest quarter of Section 19 (except the Southwest quarter of said Northwest quarter of Section 19), all in Township 42 North, Range 10, East of the Third Principal Meridian;
The North 24.02 feet of the Southwest quarter of the Northwest quarter of Section 19 (except the West 33 feet thereof), in Township 42 North, Range 10, East of the Third Principal Meridian,
Parcel 7: The Northeast quarter of the Southeast quarter in Section 19, Township 42 North, Range 10, East of the Third Principal Meridian, and
Parcel 8: The East half of the Northeast quarter of Section 30, Township 42 North, Range 10, East of the Third Principal Meridian;
A part of the East half of the Southeast quarter of Section 30, Township 42 North, Range 10, East of the Third Principal Meridian described as beginning at the Northeast corner of said East half; thence West along the North line of said East half to the Northwest corner thereof; thence South on the West line of said East half to the center line of Algonquin Road (Route 62) as now platted and recorded; thence Southeasterly along the said line of said road to the East line of the East half of the Southeast quarter of said Section; thence North along the East line of the Southeast quarter of said Section to the place of beginning except that part taken for highway purposes;
The West half of the Northwest quarter of Section 29, Township 42 North, Range 10, East of the Third Principal Meridian, and that part of the Northwest quarter of the Southeast quarter of Section 29 aforesaid lying North of the center line of Algonquin Road (Route 62) as now platted and recorded, except that part dedicated for highway purposes.
(Source: P.A. 87-834; 87-895.)

(70 ILCS 2605/192) (from Ch. 42, par. 349.192)
Sec. 192. District enlarged. As of August 2, 1965, the corporate limits of the Metropolitan Sanitary District of Greater Chicago are hereby extended so as to embrace and include within the same the territory and tracts of land situated in the Village of Matteson, County of Cook and State of Illinois, hereinafter described as follows:
The South 510 feet of the West 522.72 feet of that part of the Southwest quarter of Section 22, lying North of the North Right-Of-Way line of the Michigan Central Railroad; also the Right-Of-Way of the Michigan Central Railroad in said Southwest quarter of Section 22; also the East 125 feet lying south of the North 522.72 feet and the East 75 feet of the North 522.72 feet of said Southwest quarter of Section 22; also the East half of Section 22; also the Southwest quarter of Section 23 and the West half of the Southeast quarter of Section 23 (excepting therefrom that part lying North of an East and West line 155 feet South of and parallel to the South line of the Northwest quarter of the Southeast quarter of said Section 23 and East of the Westerly Right-of-Way line of the Illinois Central Railroad); also the West 825 feet of the West half of the Northwest quarter of Section 25, lying North of the Northerly Right-Of-Way line of the Elgin, Joliet and Eastern Railroad, and the Northeast quarter of the Northeast quarter of Section 26 (excepting therefrom the Right-Of-Way of the Michigan Central Railroad and the Elgin, Joliet and Eastern Railroad); also the West half of the Northeast quarter of Section 26 and the Northwest quarter of Section 26, and the North half of Section 27, all in Township 35 North, Range 13 East of the Third Principal Meridian, in Cook County, Illinois.
(Source: P.A. 87-834.)

(70 ILCS 2605/194) (from Ch. 42, par. 349.194)
Sec. 194. District enlarged. As of September 1, 1967, the corporate limits of the Metropolitan Sanitary District of Greater Chicago are extended so as to embrace and include within the same the territory and tracts of land situated in the County of Cook and the State of Illinois, hereinafter described as follows:
The North Half of the Northwest quarter of the Northeast quarter of Section 5, Township 42 North, Range 11, East of the Third Principal Meridian in Cook County, Illinois; and
The North 40 rods of the Northeast quarter of the Northeast quarter (except the east 66.0 feet thereof) of Section 5, Township 42 North, Range 11, East of the Third Principal Meridian in Cook County, Illinois; and
Lot "F" (except that part described as follows: beginning at the Northeast corner of said Lot; thence West 175 feet along the North line thereof; thence South at right angles to said North line 175 feet; thence East parallel to said North line to the Westerly right of way line of Raupp Boulevard; thence Northerly along said Westerly right of way line to the Place of Beginning) in Buffalo Grove Unit No. 2 being a Subdivision of the Northeast quarter of the Northeast quarter of Section 5, Township 42 North, Range 11, East of the Third Principal Meridian (except the South 1074.82 feet thereof); also Lots "A" and "B" in Buffalo Grove Unit No. 1, being a Subdivision in the Northwest quarter of Section 4, Township 42 North, Range 11, East of the Third Principal Meridian, in Cook County, Illinois.
Buffalo Grove Unit No. 1, being a subdivision in the NW 1/4 of Sec. 4 Town. 42 N. Range 11 E of the 3rd P.M. in Cook County, Illinois.
Buffalo Grove Unit No. 2, being a subdivision of the NE 1/4 of the NE 1/4 of Sec. 5, Town. 42 N, Range 11 E of the 3rd P.M. (except the N 40 rods thereof) and the SE 1/4 of the NE 1/4 of said section (except the S 1074.82 ft. thereof); also lots A and B in Buffalo Grove Unit No. 1, being a subdivision in the NW 1/4 of Sec. 4, Town. 42 N, Range 11, E of the 3rd P.M., all in Cook County, Illinois, (except Lot F thereof).
Buffalo Grove Unit No. 3, being a subdivision in the NW 1/4 of Sec. 4 Town. 42 N. Range 11 E of the 3rd P.M. in Cook County, Illinois.
Buffalo Grove Unit No. 4, being a subdivision in the NE 1/4 of Sec. 5, Town. 42 N. Range 11, E of the 3rd P.M. in Cook County, Illinois.
Buffalo Grove Unit No. 5, being a subdivision in the W 1/2 of Sec. 4 and the NE 1/4 of Sec. 5, both in Town. 42 N, Range 11, E of the 3rd P.M. in Cook County, Illinois. Buffalo Grove Unit No. 6, being a subdivision in the E 1/2 of Sec. 5, Town. 42 N, Range 11, E of the 3rd P.M., all in Cook County, Illinois.
The W 3/4 (except the N 706.86 ft. thereof) of the SW 1/4 of Sec. 4, Town. 42 N, Range 11, E of the 3rd P.M. and the E 1/2 of the SE 1/4 of Sec. 5, Town. 42 N, Range 11, E of the 3rd P.M. (except the W 30 acres thereof and except that part thereof described as follows: Beginning at the point of intersection of Secs. 4 and 5 in the Township of Wheeling and following the southerly line of Sec. 5 for 405 ft. to a westerly point on said line and thence following a line in a northerly direction parallel with the easterly line of Sec. 5 for 249 ft. to a point; thence following a line in a westerly direction parallel with the southerly line of Sec. 5 for 175 ft. to a point; thence following a line in a southerly direction for 249 ft. to a point on said southerly line of Sec. 5; thence easterly along said southerly line for 175 ft. to the place of beginning) in Cook County, Illinois. That part of the NW 1/4 of Sec. 4, Town. 42 N, Range 11 E of the 3rd P.M. described as follows: Commencing at the intersection of the center line of Buffalo Grove Road and the SE line of a tract of land conveyed to John Kline by warranty deed recorded June 21, 1899, as document No. 2836175 running thence south 34 degrees 26 mins. E along the center line of Buffalo Grove Road, a distance of 1000.00 ft; thence S 55 degrees 34 mins. W at right angle to the center line of Buffalo Grove Road, a distance of 400.00 ft; thence N 34 degrees 26 mins. W at right angle to the last described line, a distance of 1081.19 ft. more or less to a point on a line drawn from a point in the W line of the NW 1/4 of Sec. 4 621 ft. S of the NW corner thereof to a point in the southwesterly line of a tract of land conveyed to John Kline as aforementioned 9.65 ft. northwesterly of the southwesterly corner of said tract 124.36 ft. southwesterly as measured along said line from the southwesterly line of John Kline's tract aforementioned; thence northeasterly 124.36 ft. to the aforementioned point in John Kline's tract 9.65 ft. northwesterly of the southwesterly corner of said tract; thence southeasterly along said southwesterly line 9.65 ft. to the southwesterly corner of said tract; thence northeasterly along the southeasterly line of said tract 282 ft. to the center of Buffalo Grove Road and the place of beginning, all in Cook County, Illinois.
(Source: P.A. 87-834.)

(70 ILCS 2605/196) (from Ch. 42, par. 349.196)
Sec. 196. District enlarged. As of September 5, 1967, the corporate limits of The Metropolitan Sanitary District of Greater Chicago are hereby extended so as to embrace and include within the same the territory situated in Palatine Township, County of Cook and State of Illinois, hereinafter described as follows:
That part of the West half of the Southwest quarter of Section 29, Township 42 North, Range 10, East of the Third Principal Meridian, lying Northerly of the centerline of Algonquin Road (Route 62), as now platted and recorded.
(Source: P.A. 87-834.)

(70 ILCS 2605/198) (from Ch. 42, par. 349.198)
Sec. 198. District enlarged. As of August 7, 1969, the corporate limits of the Metropolitan Sanitary District of Greater Chicago are extended so as to embrace and include within the same the territory and tracts of land situated in the County of Cook, State of Illinois, described as follows:
The east 1/2 of the northwest 1/4 of Section 36, Township 42 north, Range 9 east of 3rd Principal Meridian in Cook County, Illinois.
The west 1/2 of the northwest 1/4 of Section 36, Township 42 north, Range 9 east of the 3rd Principal Meridian in Cook County, Illinois.
The west 1/2 of the southwest 1/4 of Section 36, Township 42 north, Range 9 east of the 3rd Principal Meridian, except that part taken for relocated Barrington Road and except that part thereof described as: commencing at the southwest corner of said Section 36; thence northerly along the west line of said Section A distance of 168.32 ft. to a point; thence turning an angle right of 123.21 ft. with the last described line extended and running southeasterly a distance of 306.17 ft. to a point on the south line of Section 36; thence westerly along the south line a distance of 255.76 ft. to the point of beginning, Cook County, Illinois.
The South East quarter of the South West quarter excepting therefrom the following tracts of land: The East 33 feet of the South East quarter of the South West quarter of said Section 36, Township 42 North, Range 9, East of the Third Principal Meridian.
That part of the South East quarter of the South West quarter of said Section 36, Township 42 North, Range 9, East of the Third Principal Meridian, described as follows: Commencing at a point 33 feet West of the South East corner of the South West quarter of said Section 36; thence West on the South line of the said South West quarter of Section 36, 208 feet; thence North parallel with the East line of the South West quarter of said Section 36, 208 feet; thence East parallel with the South line of the South West quarter of Section 36, 208 feet to a point 33 feet West of the East line of the South West quarter of said Section 36; thence South on a line parallel with and 33 feet West of the East line of said South West quarter of said Section 36, 208 feet to the place of beginning, all in Cook County, Illinois.
The South East quarter of the North East quarter and the East Half of the South East quarter and the South West quarter of the South East quarter (except therefrom 5 acres in the North West corner thereof conveyed to J. Frederick Burk by deed recorded January 25, 1860 in Book 192, page 146) in Section 36, Township 42 North, Range 9, East of the Third Principal Meridian in Cook County, Illinois.
The South 1985 feet of the East Half of the Northwest Quarter; also the Northeast Quarter of the Southwest Quarter and the Northwest Quarter of the Southeast Quarter, all in Section 21, Township 42 North, Range 10 East of the Third Principal Meridian in Cook County, Illinois.
(Source: P.A. 87-834.)

(70 ILCS 2605/200) (from Ch. 42, par. 349.200)
Sec. 200. District enlarged. As of August 17, 1968, the corporate limits of The Metropolitan Sanitary District of Greater Chicago are hereby extended so as to embrace and include within the same the territory situated in Palatine Township, County of Cook and State of Illinois, hereinafter described as follows:
Lots 1 to 35 inclusive and lot A all in Little City, being a subdivision in the Southeast quarter of Section 29, Township 42 North, Range 10, East of the Third Principal Meridian according to the plat thereof recorded December 18, 1959, as document 17730327 in Cook County, Illinois, including the North one-half (N-1/2) of Algonquin Road.
(Source: P.A. 87-834.)

(70 ILCS 2605/202) (from Ch. 42, par. 349.202)
Sec. 202. District enlarged. As of September 30, 1969, the corporate limits of the Metropolitan Sanitary District of Greater Chicago are hereby extended so as to embrace and include within the same the territory situated in Palatine Township, County of Cook and State of Illinois, described as follows:
The West half of the Northeast quarter of Section 33, Township 42 North, Range 10, East of the Third Principal Meridian, lying North of the center line of Algonquin Road, together with the East half of the Northwest quarter of said Section 33, lying North of the center line of said road, in Cook County, Illinois.

(70 ILCS 2605/204) (from Ch. 42, par. 349.204)
Sec. 204. District enlarged. As of October 6, 1969, the corporate limits of The Metropolitan Sanitary District of Greater Chicago are hereby extended so as to embrace and include within the same the territory and tracts of land situated in the County of Cook and State of Illinois, hereinafter described as follows:
Parts of Sections 1, 2 and 12, in Township 35 North, Range 13 East of the Third Principal Meridian, all of which are located within the Village of Flossmoor, or in unincorporated areas contiguous thereto, and further described as follows:
That part of the S. 660 ft. of the N.W. 1/4 of Sec. 1, lying W. of the Center line of Governors Highway (Route #54); also
That part of the S.W. 1/4 of Sec. 1 lying W. of the Center line of Governors Highway (Route #54); also
The S.E. 1/4 of Sec. 2; also
The E. 1/2 of the S.W. 1/4 of Sec. 2; also
The S. 1/2 of the S. 1/2 of the N.W. 1/4 of Sec. 12 (except those portions of Lots 1 and 2 and all of Lot 3 in Block 2 in Heather Hill 1st Addition lying S. of the N. line of said S. 1/2 of the S. 1/2 of the N.W. 1/4 of Sec. 12 and that portion of Heather Hill Crescent lying northerly of the South lot line extended of Lot 3 in Block 2 in Heather Hill 1st Addition), together with Lot 6 in Block 7 in Heather Hill Resubdivision and that portion of Outlot "A" in Block 7 in Heather Hill Resubdivision lying N. of the N. line of said S. 1/2 of the S. 1/2 of the N.W. 1/4 of Sec. 12, and including the E. 1/2 of Governors Highway (Route #54) lying N. of said N. line of the S. 1/2 of the S. 1/2 of the N.W. 1/4 of Sec. 12 and S. of the N. Lot line extended of said Lot 6 in Block 7 in Heather Hill Resubdivision, and that part of the N.W. 1/4 of Sec. 12, lying W. of the Center line of Governors Highway (Route #54) and N. of the N. line of the S. 1/2 of the S. 1/2 of the N.W. 1/4 of Sec. 12; also
All of Lots 5 and 17 in Block 6 in Heather Hill 1st Addition, together with those parts of Lots 6, 15 and 16 in Block 6 and part of Lot 4 in Block 5 and part of Outlot "D" in Block 7, all in Heather Hill 1st Addition and lying East of the East line of the N.W. 1/4 of Sec. 12; also
All of Douglas Avenue from the E. line of the N.W. 1/4 of Sec. 12 Easterly to the E. lot line extended of Lot 4 in Block 5 in Heather Hill 1st Addition and all of Lawrence Crescent from the E. line of the N.W. 1/4 of Sec. 12 Easterly to the E. lot line extended of Lot 17 in Block 6 in Heather Hill 1st Addition; also
The S. 1/2 of Sec. 12 lying W. of the Westerly line of the right-of-way of the Illinois Central Railroad; also
Parts of Sections 11, 13, 14, 23 and 24 in Township 35 North, Range 13, East of the Third Principal Meridian, and part of Section 18 in Township 35 North, Range 14, East of the Third Principal Meridian, all of which are located within the Village of Olympia Fields or in unincorporated areas contiguous thereto, and further described as follows:
The N. 1/2 of Sec. 24; also
The N.W. 1/4 of Sec. 23 and the N.E. 1/4 of Sec. 23, except Illinois Central Railroad right-of-way lying in the S. 300 ft. of the N.E. 1/4 of Section 23; also
The S. 1/2 of Sec. 14; also
The E. 1/2 of the N.W. 1/4 of Sec. 14; also
The N.E. 1/4 of Sec. 14; also
All of Sec. 13, Township 35 North, Range 13, East of the Third Principal Meridian; also
Lots 3 and 4 in the Subdivision of the W. 1/2 of the S.W. 1/4 of the S.E. 1/4 of the S.W. 1/4 of Sec. 11; also
All of Olympia Highlands, Unit No. 2, a Subdivision of part of the E. 1/2 of the S.E. 1/4 of Sec. 24, Township 35 North, Range 13, East of the Third Principal Meridian; also
The N.W. 1/4 of Sec. 18, Township 35 North (township of Bloom), Range 14; also
The N. 1,037 ft. of the W. 1/2 of the S.W. 1/4 of Sec. 18 in Township 35 North, Range 14 (township of Bloom), East of the Third Principal Meridian; and also
Harvey Heights, a subdivision of the North 1/2 of the Northeast 1/4 of Section 28, Township 36 North, Range 14, East of the Third Principal Meridian in Cook County, Illinois recorded in the Office of the Recorder of Deeds on December 2, 1891 as Document No. 1577092.
(Source: P.A. 87-834.)

(70 ILCS 2605/206) (from Ch. 42, par. 349.206)
Sec. 206. As of July 1, 1971, the corporate limits of the Metropolitan Sanitary District of Greater Chicago are hereby extended so as to embrace and include within the same the following property:
The Southeast Quarter of the Southwest Quarter of Section 21 (comprising approximately 40 449/1000 acres) and the North 34 551/1000 Acres of the East Half of the Northwest Quarter of Section 28, all in Township 42 North, Range 10 East of the Third Principal Meridian in Cook County, Illinois.
(Source: P.A. 87-834.)

(70 ILCS 2605/208) (from Ch. 42, par. 349.208)
Sec. 208. As of July 1, 1971, the corporate limits of The Metropolitan Sanitary District of Greater Chicago are hereby extended so as to embrace and include within the same the territory and tract of land situated in the County of Cook and State of Illinois, hereinafter described as follows:
Part of Section 30, in Township 36 North, Range 14 East of the Third Principal Meridian, all of which is located within the Village of East Hazel Crest, and further described as follows:
Commencing 33 feet West of the Southeast corner of Section 30, Township 36 North, Range 14 East of the Third Principal Meridian; thence West along the South line of said Section 30 to the North and South centerline of said Section 30 (Dixie Highway); thence North along said centerline of said Section 30 to the intersection of the Northwesterly right of way line of Governor's Highway (Route 54); thence Northeasterly along said Northwesterly right of way line of Governor's Highway to the East and West centerline of said Section 30 (171st Street); thence East to the Westerly line of Ashland Avenue; thence South along the Westerly line of Ashland Avenue to the place of beginning (175th Street).
(Source: P.A. 87-834.)

(70 ILCS 2605/210) (from Ch. 42, par. 349.210)
Sec. 210. District enlarged. As of July 31, 1971, the corporate limits of the Metropolitan Sanitary District of Greater Chicago are hereby extended so as to embrace and include within the same the territory and tracts of land situated in the Village of Flossmoor, County of Cook and State of Illinois, described as follows:
Parts of Section 1 and 12 in Township 35 North, Range 13, East of the Third Principal Meridian, and parts of Section 6 and 7 in Township 35 North, Range 14, East of the Third Principal Meridian, all of which are located within the Village of Flossmoor, or in unincorporated areas contiguous thereto, and further described as follows:
That part of the South Six Hundred Sixty Feet (660') of the North One-Half (1/2) of Section 1, lying East of the Center Line of Governors Highway (Route #54); also
That part of the South One-Half (1/2) of Section 1, lying East of the Center Line of Governors Highway (Route #54); also
That part of Section 12, lying East of the Westerly line of the right-of-way of the Illinois Central Railroad; also
That part of the Northeast One-Quarter (1/4) of Section 12, lying West of the Westerly line of the right-of-way of the Illinois Central Railroad (except that portion of Lot 4 in Block 5, all of Lots 5 and 17 in Block 6, portions of Lots 6, 15, and 16 in Block 6, all of Lot 10 in Block 7, and part of Outlet "D" in Block 7, all in Heather Hill 1st Addition and lying East of the West line of the Northeast One-Quarter (1/4) of Section 12, and all of Douglas Avenue from the West line of the Northeast One-Quarter (1/4) of Section 12 Easterly to the East lot line extended of Lot 4 in Block 5 in Heather Hill 1st Addition and all of Lawrence Crescent from the West line of the Northeast One-Quarter (1/4) of Section 12 Easterly to the East lot line extended of Lot 17 in Block 6 in Heather Hill 1st Addition; also
That part of the North One-Half (1/2) of the Northwest One-Quarter (1/4) of Section 12, lying East of the Center Line of Governors Highway (Route #54); also
The North One-Half (1/2) of the South One-Half (1/2) of the Northwest One-Quarter (1/4) of Section 12, lying East of the Center Line of Governors Highway (Route #54), (except Lot 6 in Block 7 in Heather Hill Resubdivision and that portion of Outlet "A" in Block 7 in Heather Hill Resubdivision lying North of the South line of said North One-Half (1/2) of the South One-Half (1/2) of the Northwest One-Quarter (1/4) of Section 12, together with the East One-Half (1/2) of Governors Highway (Route #54) lying North of the South line of said North One-Half (1/2) of the South One-Half (1/2) of the Northwest One-Quarter (1/4) of Section 12 and South of the North lot line extended of said Lot 6 in Block 7 in Heather Hill Resubdivision; also
All of Lot 3 in Block 2 in Heather Hill 1st Addition, together with those portions of Lots 1 and 2 in Block 2 in Heather Hill 1st Addition lying South of the South line of the North One-Half (1/2) of the South One-Half (1/2) of the Northwest One-Quarter (1/4) of Section 12; also
The Southwest One-Quarter (1/4) of Section 6, Township 35 North, Range 14, East of the Third Principal Meridian; also
All of Section 7, Township 35 North, Range 14, East of the Third Principal Meridian (except that part of the North One-Half (1/2) of the Northeast One-Quarter (1/4) lying East of the Center Line of Dixie Highway (Chicago and Vincennes Road).
(Source: P.A. 87-834.)

(70 ILCS 2605/212) (from Ch. 42, par. 349.212)
Sec. 212. District enlarged. As of July 28, 1971, the corporate limits of the Metropolitan Sanitary District of Greater Chicago are hereby extended so as to embrace and include within the same the territory situated in the Village of Homewood, County of Cook and State of Illinois, described as follows:
That part of the West one-half (1/2) of the Northwest One-Quarter (1/4) of Section 1, Township 35 North, Range 13, East of the Third Principal Meridian in Cook County, Illinois, containing 19.73 acres more or less, beginning at a point of beginning 1342.24 feet South of the North line of the West one-half (1/2) of the Northwest one-quarter (1/4) of Section 1, Township 35 North, Range 13, and parallel to and along the west line of the west one-half (1/2) of the Northwest one-quarter (1/4) of Section 1, Township 35, North, Range 13, thence East a distance of 1313.50 feet along and parallel to the South line of the Northwest one-quarter (1/4) of the Northwest one-quarter (1/4), thence South a distance of 660 feet along the East line of the Southwest one-quarter (1/4) of the West one-half (1/2) of the northwest one-quarter (1/4) of Section 1, Township 35 North, Range 13, East of the Third Principal Meridian thence West a distance of 1313.50 feet parallel to and along the Village limits of the Village of Homewood, thence North a distance of 660 feet parallel to and along the West line of the Southwest one-quarter (1/4) of the West one-half (1/2) of the Northwest one-quarter (1/4) of Section 1, Township 35 North, Range 13, East of the Third Principal Meridian to the point of beginning.
(Source: P.A. 87-834.)

(70 ILCS 2605/214) (from Ch. 42, par. 349.214)
Sec. 214. District enlarged. As of August 4, 1971, the corporate limits of the Metropolitan Sanitary District of Greater Chicago are hereby extended so as to embrace and include within the same the territory and tracts of land situated in and about the Village of Richton Park, Township 35 North, Range 13, East of the 3rd Principal Meridian in the County of Cook and State of Illinois, described in paragraphs (1) and (2) of this Section:
(1) Beginning at the Northwest corner of the Southeast 1/4 of Section 27; thence Easterly along the Northerly line of the Southeast 1/4 of said Section 27 to the Northeast corner thereof, said point being also the Northwest corner of the South 1/2 of Section 26; thence continuing Easterly along the Northerly line of the South 1/2 of said Section 26 to the Northeast corner thereof; thence Southerly along the Easterly line of said Section 26, a distance of 150.00 feet to a point on the Southerly right-of-way line of the Commonwealth Edison Company; thence Westerly along a line 150.00 feet South of and parallel with the Northerly line of the South 1/2 of said Section 26 to a point on the Easterly line of the Southwest 1/4 of Section 26, distant 150.00 feet South of the Northeast corner thereof; thence Southerly along the Easterly line of the Southwest 1/4 of said Section 26 to the Southeast corner thereof, being also the Northeast corner of the West 1/2 of Section 35; thence continuing Southerly along the Easterly line of the West 1/2 of said Section 35 to the Southeast corner thereof; thence Westerly along the Southerly line of the West 1/2 of Section 35 to the Southeast corner of the West 1/2 of the West 1/2 of said Section 35; thence Northerly along the Easterly line of the West 1/2 of the West 1/2 of Section 35 to the Southeast corner of the Northwest 1/4 of the Southwest 1/4 of said Section 35, thence Westerly along the Southerly line of the Northwest 1/4 of the Southwest 1/4 of said Section 35, a distance of 1327.40 feet more or less to the Westerly line of the Southwest 1/4 of said Section 35; thence Northerly along the Westerly line of the Southwest 1/4 of said Section 35, thence Northerly along the Westerly line of the Southwest 1/4 of said Section 35, a distance of 542.08 feet more or less to the Northerly line of the South 16.13 acres of the Northwest 1/4 of the Southwest 1/4 of said Section 35; thence Easterly along the Northerly line of the South 16.13 acres of the Northwest 1/4 of the Southwest 1/4 of said Section 35 a distance of 1327.56 feet more or less to the Easterly line of the West 1/2 of the Southwest 1/4 of said Section 35; thence Northerly along the Easterly line of the West 1/2 of the Southwest 1/4 of said Section 35 to a point, said point being 400 feet Southerly of the Northeast corner of the Northwest 1/4 of the Southwest 1/4 of said Section 35; thence Westerly along a line 400 feet South of and parallel with the Northerly line of the Northwest 1/4 of the Southwest 1/4 of said Section 35 a distance of 1089 feet to a point; thence Northerly along a line 1089 feet West of and parallel with the Easterly line of the West 1/2 of the West 1/2 of said Section 35 a distance of 400.00 feet to a point on the Northerly line of the Northwest 1/4 of the Southwest 1/4 of said Section 35, said line being also on the East and West centerline of said Section 35; thence Westerly along the East and West centerline of said Section 35 to the Westerly line of said Section 35, said point being also on the East and West centerline of Section 34; thence continuing Westerly along the East and West centerline of Section 34 to a point distance 1990.47 Easterly of the North and South centerline of said Section 34; thence Northerly along a line parallel with the East and West centerline of said Section 34, a distance of 328.26 feet to a point; thence Westerly along a line parallel with and 328.26 feet Northerly of the Southerly line of the Northeast 1/4 of said Section 34, a distance of 1326.98 feet to a point; thence Northerly along a line parallel with and 633.52 feet Easterly of the Westerly line of the Northeast 1/4 of said Section 34, a distance of 2030.83 feet to a point; thence Westerly along a line parallel with the Northerly line of the Northeast 1/4 of said Section 34, a distance of 633.52 feet to a point on the North and South centerline of said Section 34, distant 2360.52 feet Northerly of the Southwest corner of the Northeast 1/4 of said Section 34; thence Northerly along the North and South centerline of said Section 34 to the Northerly line thereof; thence Westerly along the Northerly line of said Section 34 a distance of 50.00 feet to a point; thence Southerly along a line parallel with and 50.00 feet Westerly of the North and South centerline of said Section 34 to a point, distant 165.00 feet Southerly of the East and West centerline of said Section 34; thence Easterly along a line 165.00 feet Southerly of and parallel with the East and West centerline of said Section 34, a distance of 50.00 feet to a point on the North and South centerline of said Section 34; thence Southerly along the East and West centerline of said Section 34, a distance of 1161.24 feet to the Southerly line of the North 1/2 of the Southwest 1/4 of said Section 34; thence Westerly along the Southerly line of the North 1/2 of the Southwest 1/4 of said Section 34 a distance of 2654.50 feet to the Westerly line of said Section 34; thence Southerly along the Westerly line of said Section 34 to the Southwest corner thereof, said point being also the Southeast corner of Section 33; thence Westerly along the Southerly line of the Southeast 1/4 of the Southeast 1/4 of said Section 33 to the Southwest corner thereof; thence Northerly along the Westerly line of the Southeast 1/4 of the Southeast 1/4 of said Section 33 to the East and West centerline of said Section 33; thence Westerly along the East and West centerline of said Section 33 to the Southwest corner of the East 1/2 of the Northwest 1/4 of said Section 33; thence Northerly along the Westerly line of the East 1/2 of the Northwest 1/4 of said Section 33 to the Northwest corner thereof; thence Easterly along the Northerly line of said Section 33, being also the Southerly line of Section 28, to a point, said point being the Southwest corner of the East 20 acres of the South 120 acres of the Southwest 1/4 of said Section 28; thence Northerly along the Westerly line of the East 20 acres of the South 120 acres of the Southwest 1/4 of said Section 28 to the Northwest corner of said East 20 acres of the South 120 acres of the Southwest 1/4 of said Section 28; thence Easterly along the Northerly line of said East 20 acres of the South 120 acres of the Southwest 1/4 of said Section 28 to the North and South centerline of said Section 28; thence Southerly along the North and South centerline of said Section 28 to the Northerly line of the South 1/2 of the Southeast 1/4 of said Section 28; thence Easterly along the Northerly line of said South 1/2 of the Southeast 1/4 of said Section 28, a distance of 134 and 6/31 rods to a point; thence Southerly a distance of 31 rods to a point, said point being 25 and 25/31 rods Westerly of the Easterly line and 49 rods Northerly of the Southerly line of said Section 28; thence Easterly along a line 49 rods Northerly of and parallel with the Southerly line of said Section 28 to a point, said point being 49 rods Northerly of and 33.00 feet Westerly of the Southeast corner of said Section 28; thence Northerly along a line 33.0 feet Westerly of and parallel with the Easterly line of said Section 28 to a point, said point being 282.5 feet Southerly of the Northerly line of the Southeast 1/4 of said Section 28; thence Easterly along a line 282.5 feet Southerly of and parallel with the Northerly line of the Southeast 1/4 of Section 28, a distance of 33.00 feet to a point on the Easterly line of the Southeast 1/4 of said Section 28, said point being also on the Westerly line of the Southwest 1/4 of Section 27 and 282.5 feet Southerly of the Northwest corner of the Southwest 1/4 of said Section 27; (excepting the Westerly 208.71 feet of the Easterly 1017.21 feet of the South 208.71 feet of the Southeast 1/4 of said Section 28; thence continuing Easterly along a line 282.5 feet Southerly of and parallel with the Northerly line of the Southwest 1/4 of said Section 27 to the North and South centerline of said Section 27; thence Southerly along the North and South centerline of said Section 27 to the Southwest corner of the North 78 acres of the Southeast 1/4 of said Section 27; thence Easterly along the Southerly line of the North 78 acres of the Southeast 1/4 of said Section 27 to a point 50.0 feet Westerly of the Easterly line of said Section 27; thence Northerly along a line parallel with and Westerly of the Easterly line of the Southeast 1/4 of said Section 27 to a point 116.73 feet Southerly of the Southerly right-of-way line of Maple Avenue; thence Westerly along a line parallel with and 116.73 feet Southerly of the Southerly right-of-way line of Maple Avenue to a point, distant 450.0 feet Westerly of the Easterly line of the Southeast 1/4 of said Section 27; thence Northerly a distance of 116.73 feet to a point on the Southerly right-of-way of Maple Avenue; thence Easterly along the Southerly right-of-way of Maple Avenue to its intersection with the Westerly right-of-way of Route 54; thence Northerly along the Westerly right-of-way line of Route 54 a distance of 66.0 feet to a point on the Northerly right-of-way line of Maple Avenue, said point being 50.0 feet Westerly of the Easterly line of the Southeast 1/4 of said Section 27; thence Westerly along the Northerly right-of-way line of Maple Avenue a distance of 400.0 feet to a point, said point being the Southwest corner of Lot 5 of Arthur T. McIntosh & Co.'s Richton Park Farms, a subdivision of the North 78 acres of the Southeast 1/4 of Section 27, thence Northerly along a line parallel with and 450 feet Westerly of the Easterly line of said Section 27 a distance of 516.72 feet to a point in the Southerly right-of-way line of the Commonwealth Edison Company; thence Westerly along the Southerly right-of-way line of the Commonwealth Edison Company to the North and South centerline of said Section 27; thence Northerly along the North and South centerline of said Section 27 a distance of 150.0 feet to the point of beginning, excluding therefrom the following:
The Northwest quarter of Section 34, Township 35 North, Range 13 East, of the Third Principal Meridian (excepting therefrom the North 342.70 feet of the West 342.70 feet thereof) and also excepting the East 50 feet thereof and also excepting the North 1200 feet of the West 200 feet of the East 250 feet thereof; also the North 1/2 of the Southwest quarter of Section 34, Township 35 North, Range 13 East of the Third Principal Meridian (excepting therefrom the North 165.00 feet of the East 50 feet thereof) all in Cook County, Illinois.
(2) Lot 3 in Block 13 in A. T. McIntosh & Co.'s Crawford Countryside Unit No. 2, being a subdivision of the Southeast 1/4 of Section 15, Township 35 North, Range 13, East of the Third Principal Meridian, in Cook County, Illinois.
(Source: P.A. 87-834.)

(70 ILCS 2605/216) (from Ch. 42, par. 349.216)
Sec. 216. District enlarged. As of October 1, 1973, the corporate limits of the Metropolitan Sanitary District of Greater Chicago are extended to include the following described property:
That part of the West one-half of the Northwest Quarter of Section 33, Township 42 North, Range 10 East of the Third Principal Meridian lying Northerly of the Northerly line of Algonquin Road, as said line is established by the plat of dedication recorded as Document #11686694, Cook County, Illinois, except the north 400.0 feet of the East 550.0 feet as measured on the east and north lines thereof of the West One-Half of the Northwest Quarter of Section 33, Township 42 North, Range 10 East of the Third Principal Meridian, in Cook County, Illinois.
(Source: P.A. 87-834.)

(70 ILCS 2605/218) (from Ch. 42, par. 349.218)
Sec. 218. District enlarged. As of October 1, 1973, the corporate limits of the Metropolitan Sanitary District of Greater Chicago are extended so as to embrace and include within the same the territory and tracts of land situated in the County of Cook, State of Illinois, described as follows:
The South half of the South West quarter of Section 17, Township 35 North, Range 13, East of the Third Principal Meridian, in Rich Township, Cook County, Illinois, and containing 80 acres more or less.
The South half of the North half of the South West quarter of Section 17, Township 35 North, Range 13, East of the Third Principal Meridian, in Rich Township, Cook County, Illinois, and containing 40 acres more or less.
The West half of the North half of the Southwest quarter of Section 28, Township 42 North, Range 10 East of the Third Principal Meridian, in Palatine Township, Cook County, Illinois, and containing 40 acres more or less.
(Source: P.A. 87-834.)

(70 ILCS 2605/220) (from Ch. 42, par. 349.220)
Sec. 220. District enlarged. As of November 14, 1973, the corporate limits of the Metropolitan Sanitary District of Greater Chicago are extended so as to embrace and include within the same the territory and tracts of land situated in the County of Cook, State of Illinois, described as follows:
Those portions of Sections 19, 20 and 29 lying South of the centerline of the Little Calumet River, all in Township 36 North, Range 15 East of the Third Principal Meridian; also all of Sections 30, 31 and 32, all in Township 36 North, Range 15 East of the Third Principal Meridian; also all of Sections 5 and 6, Township 35 North, Range 15 East of the Third Principal Meridian (except those portions thereof which are now within the corporate limits of the Metropolitan Sanitary District of Greater Chicago); also the East 1/2 of Sections 25 and 36, all in Township 36 North, Range 14 East of the Third Principal Meridian (except those portions thereof which are now within the corporate limits of the Metropolitan Sanitary District of Greater Chicago).
(Source: P.A. 91-357, eff. 7-29-99.)

(70 ILCS 2605/222) (from Ch. 42, par. 349.222)
Sec. 222. District enlarged. As of September 5, 1974, the corporate limits of the Metropolitan Sanitary District of Greater Chicago are extended to include the territory in the County of Cook, State of Illinois, described as follows:
Lots 1 through 10 in Chi-land Subdivision, being a resubdivision of Lot 1, Block 13, in Arthur T. McIntosh and Company's Crawford Countyside Unit No. 2, being a subdivision of the Southeast quarter of Section 15, Township 35 North, Range 13, East of the 3rd Principal Meridian, in Cook County, Illinois.
(Source: P.A. 87-834.)

(70 ILCS 2605/224) (from Ch. 42, par. 349.224)
Sec. 224. District enlarged. As of September 5, 1974, the corporate limits of the Metropolitan Sanitary District of Greater Chicago are enlarged to include within such corporate limits the following described real property:
The East 1/2 of the Northwest 1/4 of Section 29, Township 42 North, Range 10, East of the 3rd Principal Meridian, in Cook County, Illinois.
(Source: P.A. 87-834.)

(70 ILCS 2605/226) (from Ch. 42, par. 349.226)
Sec. 226. District enlarged. As of December 18, 1975, the corporate limits of the Metropolitan Sanitary District of Greater Chicago are enlarged to include within such corporate limits the following described real property:
The North 400 feet of the East 550 feet as measured on

the East and North lines thereof, of the West half of the North West quarter of Section 33, Township 42 North, Range 10 East of the Third Principal Meridian, in Cook County, Illinois.

(Source: P.A. 87-834.)

(70 ILCS 2605/228) (from Ch. 42, par. 349.228)
Sec. 228. District enlarged. As of December 18, 1975, the corporate limits of The Metropolitan Sanitary District of Greater Chicago are hereby extended so as to embrace and include within the same the territory and tracts of land situated in the Village of East Hazelcrest, County of Cook and State of Illinois, hereinafter described as follows:
The West 1/2 of the South East 1/4 of Section 29, together with the South West 1/4 of said Section 29, all in Township 36 North, Range 14, East of the Third Principal Meridian, in the Village of East Hazelcrest, County of Cook and the State of Illinois.
(Source: P.A. 87-834.)

(70 ILCS 2605/230) (from Ch. 42, par. 349.230)
Sec. 230. District enlarged. As of December 18, 1975, the corporate limits of the Metropolitan Sanitary District of Greater Chicago are enlarged to include within such corporate limits the following described real property:
A part of the Northwest quarter and the Southwest quarter

of Section 34, Township 35 North, Range 13 East of the third principal meridian, in cook county, illinois, more particularly described as follows:

beginning at a point on the north line of said section

34, 342.70 feet east of the northwest corner of said section 34; thence south 89° 20' 25" east along said north line of section 34, 2060.39 feet; thence south 00° 12' 23" west, 1200.00 feet; thence south 89° 20' 25" east, 200.00 feet; thence south 00° 12' 23" west, 1451.28 feet; thence south 00° 17' 18" west, 165.00 feet; thence south 89° 29' 01" east, 50.00 feet to the east line of the southwest quarter of said section 34; thence south 00° 17' 18" west along said east line, 1161.07 feet to the south line of the north half of the southwest quarter of said section 34; thence north 89° 32' 43" west along said south line, 2655.08 feet to the west line of said section 34; thence north 00° 15' 39" east along said west line, 1328.93 feet; thence north 00° 15' 51" east along said west line, 2315.08 feet; thence south 89° 20' 25" east, 342.70 feet; thence north 00° 15' 51" east, 342.70 feet to the point of beginning. Containing 231.237 acres, more or less and being subject to legal highways and all easements of record.

acres thereof and except the north 292.00 feet thereof) in section 34, township 35 north, range 13 east of the third principal meridian, in cook county, illinois.

the southeast 1/4 of section 33, township 35 north, range 13 east of the third principal meridian, excepting the east 136 feet of the south 150 feet thereof.

(Source: P.A. 87-834.)

(70 ILCS 2605/232) (from Ch. 42, par. 349.232)
Sec. 232. District enlarged. As of September 7, 1976, the corporate limits of the Metropolitan Sanitary District of Greater Chicago are enlarged to include within such corporate limits the following described real property:
That part of the Northeast 1/4 of Section 20, Township 35

North, Range 13, East of the 3rd Principal Meridian, in Cook County, Illinois, described as follows: commencing at the cross cut in the concrete median of U.S. Highway Route 30, also known as Lincoln Highway and said cross being the S.E. corner of the N.E. 1/4 of Section 20; thence N. 89° 38' 45" W. on the east and west centerline of Section 20, a distance of 662.26 feet to a cross cut in the concrete median of U.S. Highway Route 30, said cross being the point of beginning; thence N. 89° 38' 45" W., a distance of 400 feet to a cross cut in the concrete median of U.S. Route 30; thence N. 00° 00' 50" E. on a straight line, a distance of 1102 feet to a 5/8 inch round iron rod; thence N. 89° 38' 45" W. on a straight line, a distance of 295.46 feet to a 5/8 inch round iron rod; thence N. 00° 00' 10" E. on a straight line, a distance of 223.84 feet to a 5/8 inch round iron rod; thence N. 89° 34' 46" W. on a straight line, a distance of 1259 feet to a 3/4 inch round iron rod; thence N. 00° 00' 00" W. on a straight line, a distance of 1276.80 feet to a 5/8 inch round iron rod, said rod being 50 feet south of the point of intersection of the north line of the N.E. 1/4 of Section 20; thence N. 00° 00' 00" W., 50 feet to said point of intersection which lies within Butterfield Creek; thence S. 89° 31' 40" E. on a straight line, a distance of 1955.22 feet to a round iron pipe; thence S. 00° 00' 00" W. on a straight line, a distance of 2650.06 feet to the point of beginning, containing 73.195 acres (excluding U.S. Highway Route 30 R.O.W. = 72.553) more or less.

(Source: P.A. 87-834.)

(70 ILCS 2605/234) (from Ch. 42, par. 349.234)
Sec. 234. District enlarged.
(a) As of August 18, 1978, the corporate limits of the Metropolitan Sanitary District of Greater Chicago are hereby extended so as to embrace and include within the same the territory situated in County of Cook and State of Illinois, described as follows:
The East half of the North half of the South West Quarter

of Section 28, Township 42 North, Range 10, East of the Third Principal Meridian and also that part of the North West Quarter of said Section 28 described as follows: Beginning at the South East corner thereof, thence North 1.25 degrees, West. 6.94 chains; thence West 20.17 chains; thence South 1.25 degrees, East 6.94 chains; thence East 20.17 chains to place of beginning, in Cook County, Illinois.

(b) Within 30 days after August 18, 1978, the corporate authorities of The Metropolitan Sanitary District of Greater Chicago shall cause to be published for 3 successive weeks in a newspaper of general circulation in the territory described in subsection (a), a notice that the voters of that described territory (describing it) have 30 days within which to file a petition with the Clerk of The Metropolitan Sanitary District of Greater Chicago praying that the question of adoption of this Act be submitted to a vote of the electors of such territory, and that, if no such petition is filed, the described territory will become a part of The Metropolitan Sanitary District of Greater Chicago. If such petition, signed by not less than 10% of the legal voters within the described territory, praying that the question of the adoption of this Act shall be submitted to a vote of the electors of such territory shall be filed with the clerk of said sanitary district, then and in such case the question of the adoption of this Act shall be submitted to a vote of the electors, as in the petition prayed, at any general or municipal election held after the filing of such petition, and in such case, this Act shall not be in force unless a majority of the votes cast at said election, upon the question of the adoption of this Act, shall be in favor of the adoption thereof.
In case the petition is filed, it shall be the duty of the election officers having charge of the preparation of the ballots and the giving of the notices of election and of the counting and canvassing and making returns of the ballots, to take all necessary steps and do all necessary acts to cause the said question of the adoption of this Act to be submitted to a vote as hereinabove provided, and to cause the results of such election to be canvassed and certified as provided by law in similar cases.
(Source: P.A. 87-834.)

(70 ILCS 2605/236) (from Ch. 42, par. 349.236)
Sec. 236. District enlarged. As of June 29, 1979, the corporation limits of the Metropolitan Sanitary District of Greater Chicago are extended so as to embrace and include within the same the territory and tracts of land situated in the County of Cook, State of Illinois, described as follows:
(a) The East 1/2 of Section 33, Township 36 North Range 14, East of the 3rd Principal Meridian; ALSO: The West 1/2 of Section 34, Township 36 North, Range 14 East of the 3rd Principal Meridian; ALSO: That part of the West 1/2 of the Northeast 1/4 of said Section 34 lying South of the centerline of Thornton-Lansing Road as now platted and recorded. ALSO: The Southeast 1/4 of Section 28, Township 36 North, Range 14 East of the 3rd Principal Meridian. ALSO: The South 1/2 of the Northeast 1/4 of said Section 28. ALSO: That part of the West 1/2 of the Northwest 1/4 of Section 27, Township 36 North, Range 14 East of the 3rd Principal meridian, lying Southwesterly of the centerline of Vincennes Road as now platted and recorded. ALSO: That part of the West 1/2 of the Northwest 1/4 of said Section 27, lying South of the centerline of 171st Street (173rd Street) as now platted and recorded. ALSO: The Southwest 1/4 of said Section 27; ALSO: That part of the North 3/4 of the West 1/2 of the Southeast 1/4 of said Section 27 lying South of the South R.O.W. line of the Toll Road. ALSO: That part of the East 1/2 of the Southeast 1/4 of said Section 27 known as the 2nd Unit Toepfer's Thornwood Subdivision (as per plat thereof recorded July 6, 1959, Document No. 17588114) and known as the 3rd Unit Toepfer's Thornwood Subdivision (as per plat thereof recorded April 26, 1961, Document No. 18145545).
(b) PARCEL A
That part of the South 32 acres of the Southeast Quarter of the Southwest Quarter of Section 16, Township 42 North, Range 10, East of the Third Principal Meridian, described as follows: Commencing at the Southeast corner of the Southwest Quarter of said Section 16 and running thence West along the South line of said Quarter Section, 926.3 feet to the place of beginning; thence continuing West along the last described course, 400.0 feet to the West line of the Southeast Quarter of said Quarter Section; thence North along the West line of said Quarter Quarter Section, 1051.0 feet; thence East along the North line of the South 32 acres of said Quarter Quarter Section, 1326.3 feet to the East line of said Quarter Quarter Section; thence South along the East line of said Quarter Quarter Section, 90.0 feet; thence on a 97 degree 33' angle to the right of the last described course, 196.15 feet; thence on a 34 degree 04' angle to the left of the last described course, 182.0 feet; thence on a 19 degree 40' angle to the right of the last described course, 77.0 feet; thence on a 22 degree angle to the left of the last described course, 103.0 feet; thence on a 40 degree angle to the left of the last described course, 88.0 feet; thence on a 33 degree angle to the right of the last described course, 224.0 feet; thence on a 10 degree angle to the right of the last described course, 111.0 feet; thence on a 58 degree 20' angle to the left of the last described course, 360.0 feet; thence on a 10 degree angle to the left of the last described course, 131.8 feet; thence on a 39 degree 07' 30" angle to the right of the last described course, 109.75 feet to the place of beginning, all in Cook County, Illinois.
PARCEL B
The East 1/2 of the South 1/2 of the South West 1/4 of Section 16, Township 42 North, Range 10, East of the Third Principal Meridian (excepting therefrom the South 32 Acres thereof) in Cook County, Illinois.
PARCEL C
Golf View Subdivision, a subdivision in the South Three Quarters of Lot Eleven in School Trustee Subdivision of Section 16, Township 42 North, Range 10 East of the Third Principal Meridian, together with all portions of Roselle Road adjacent to said Golf View Subdivision to the centerline of said road, all in Cook County, Illinois.
PARCEL D
Tract 87 of Seldon Woods being a subdivision of the South West 1/4 of the South West 1/4 of Section 16 and the South 100 acres (except the West 22 1/2 acres thereof) of the South East 1/4 of Section 17, all in Township 42 North, Range 10, East of the Third Principal Meridian, together with all portions of Roselle Road, Palatine Road and Inverway Drive adjacent to said Tract 87 to the respective center lines of said roads, all in Cook County, Illinois.
PARCEL E
Those parts of Sections 16 and 17, Township 42 North, Range 10 East of the Third Principal Meridian, in Cook County, Illinois, described as follows:
Lot 5 in the School Trustees subdivision of said Section 16 (also referred to as the SW 1/4 of the NW 1/4 of said Section 16) except therefrom the following described parcel of land: Beginning at the NE corner of said Lot 5, thence West in the North line of said Lot 5 (the same being identical with the South line of the Northeasterly portion of The Meadows Subdivision) a distance of 233.0 ft. to the SW corner of Tract 9 in The meadows; thence South at right angles to said North line of Lot 5 a distance of 128.84 ft. to a point, thence S. 73° - 08' E. a distance of 244.88 ft. to a point in the East line of said Lot 5; thence N. 0° 23' W. in the East line of said Lot 5 a distance of 199.90 ft. to the place of beginning. Together with Lot 12 in said School Trustees Subdivision (also referred to as the NW 1/4 of the SW 1/4 of said Section 16).
Also including the East 875.0 ft. of the South 1/2 of the NE 1/4 of said Section 17 except therefrom the West 206.0 ft. of the North 714.0 ft. thereof; together with the East 875.0 ft. of the North 60 Acres of the SE 1/4 of said Section 17, except therefrom the following described parcel of land: Beginning at the Southwest corner of said East 875.0 ft. of the North 60 Acres of the SE 1/4 of Section 17; thence North along the West line of said East 875.0 a distance of 231.0 ft. to a point; thence East at right angles to the last described course a distance of 55.0 ft. to a point; thence Southeasterly in a straight line which makes a deflection to the right from the last described course of 21° - 30' a distance of 251.05 ft. to a point; thence South in a straight line a distance of 140.0 ft. to a point in the South line of the North 60 Acres of said Southeast Quarter of Section 17, distant 288.2 ft. East of the point of beginning; thence West along said South line 288.2 ft. to the point of beginning.
Subject to the rights of the public over and upon the East 33' of said lots 5 and 12 used as a highway commonly known as Roselle Road.
(Source: P.A. 87-834.)

(70 ILCS 2605/238) (from Ch. 42, par. 349.238)
Sec. 238. District enlarged. As of September 16, 1979, the corporation limits of the Metropolitan Sanitary District of Greater Chicago are extended so as to embrace and include within the same the territory and tracts of land situated in the County of Cook, State of Illinois, described as follows:
PARCEL I
Commencing at a point on the West line of the Northeast Quarter (NE 1/4) of Section 7, Township 35 North, Range 14, East of the Third Principal Meridian, said point being a distance of 314.5 feet South of the point of intersection of the Southwesterly Right-of-Way line of Chicago and Vincennes Road and the West line of said Northeast Quarter (NE 1/4), Thence North 87°-52' East on a line a distance of 169.2 feet to a point on the Southwesterly Right-of-Way line of Chicago and Vincennes Road, Thence Southerly on the Southwesterly Right-of-Way line of Chicago and Vincennes Road a distance of 5.0018 feet (+ or -) to a point, said point being at a normal distance of 5.00 feet Southerly with a line 5.00 feet Northerly of and parallel to the following described course; Thence North 59°-41' East on a line to a point on the center line of said Chicago and Vincennes Road, said point being the point of beginning, Thence continuing North 59°-41' East on a line a distance of 64.5 feet to a point, Thence South 65° 08'50" East on a line a distance of 138.29 feet to a point, Thence North 74° 34' East on a line a distance of 338.20 feet to a point, Thence North 9° 44'36" West on a line a distance of 254.09 feet to a point, Thence due North a distance of 40.00 feet to a point, Thence North 29° 28'13" West a distance of 146.87 feet to a point, Thence South 87° 33'00" West 77.00 feet to a point, Thence South 11°-57' West on a line a distance of 145.0 feet to a point, Thence South 50°-03' West on a line a distance of 128.0 feet to a point, Thence South 82°-33' West on a line a distance of 213.0 feet to a point, Thence North 32°-51' West on a line a distance of 112.0 feet to a point, Thence North 13°-19' West on a line a distance of 150.0 feet to a point, Thence North 02°-41' East on a line a distance of 148.0 feet to a point, Thence North 51°-19' West on a line a distance of 31.0 feet to a point, Thence North 78°-28' West on a line a distance of 42.8 feet (+ or -) to a point on the East Right-of-Way line of said Chicago and Vincennes Road, said point being a distance of 90.0 feet North of the North line of said Northeast Quarter (NE 1/4) of Section 7, or 90.0 feet North of the South line of the Southeast Quarter (SE 1/4) of Section 6, Township 35 North, Range 14, East of the Third Principal Meridian, Thence South on the East line of said Chicago and Vincennes Road a distance of 35.0 feet to a point of curve, Thence continuing on said Right-of-Way line Southeasterly on a curve concave Northeasterly having a radius of 1404.19 feet a distance of 336.5 feet to a point of curve, thence continuing Southeasterly on Easterly line of said Right-of-Way to a point of intersection with a line parallel to and at a normal distance of 10.0 feet Northerly of aforesaid line having a bearing of North 59°-41' East and having a length of 64.5 feet, Thence South 59°-41' West on a line to a point on the centerline of said Chicago and Vincennes Road; Thence Southeasterly on said center line a distance of 10.0 feet (+ or -) to the point of beginning, all in Bloom Township, Cook County, Illinois.
PARCEL II
The West 33.0 feet of the South Half (S 1/2) of the Southeast Quarter (SE 1/4) of Section 6, Township 35 North, Range 14, East of the Third Principal Meridian; and also the South 55.0 feet of said South Half (S 1/2) of the Southeast Quarter (SE 1/4) lying East of and abutting the West 33.0 feet thereof and lying West of and abutting the Easterly Right of line of Chicago and Vincennes Road, all in Bloom Township, Cook County, Illinois.
PARCEL III
All that part of Chicago and Vincennes Road in the North Half (N 1/2) of the Northeast Quarter (NE 1/4) of Section 7, Township 35 North, Range 14, East of the Third Principal Meridian, lying Easterly of and abutting the center line of said road and lying Westerly of and abutting the Easterly Right-of-Way line of said road (except that part as described in Parcel I; being 10.0 feet in width lying Easterly of and abutting the center line of said road and lying West of and abutting the Easterly Right-of-Way line of said road) all in Bloom Township, Cook County, Illinois.
(Source: P.A. 87-834.)

(70 ILCS 2605/240) (from Ch. 42, par. 349.240)
Sec. 240. District enlarged. As of August 28, 1980, the corporate limits of the Metropolitan Sanitary District of Greater Chicago are enlarged to include the following described real property:
The Northwest Quarter of Section 28, Township 35 North, Range 13 East of the Third Principal Meridian (excepting therefrom the South 150 feet being the Elgin Joliet and Eastern Railroad Company right-of-way and the Pure Transportation Company right-of-way and also excepting therefrom the North 50 feet being the Old Joliet Southern Traction Company right-of-way) all in Cook County, Illinois.
(Source: P.A. 87-834.)

(70 ILCS 2605/242) (from Ch. 42, par. 349.242)
Sec. 242. District enlarged. As of August 28, 1980, the corporate limits of the Metropolitan Sanitary District of Greater Chicago are enlarged to include the following described real property:
That part of the Northeast 1/4 of Section 29, Township 35 North, Range 13 East of the Third Principal Meridian bounded and described as follows:
Commencing at the point of intersection of the East line of the Northeast 1/4 of said Section with the South line of the Joliet Southern Traction Company right of way per Document No. 4871805, said point being 50.00 feet South of the Northeast corner of the Northeast 1/4 of said Section; thence South 0 degrees 00 minutes 00 seconds East along the East line of the Northeast 1/4 a distance of 2436.10 feet to the point of intersection with a line 50.00 feet North of and parallel with the North right of way line of the Elgin, Joliet and Eastern Railway Company, right of way as established by Document No. 909453, said point being 150.00 feet North of the South East corner of the Northeast 1/4 of Section 29 aforesaid; Thence North 89 degrees 50 minutes 43 seconds West along said parallel line a distance of 2647.872 feet to the point of intersection with the West line of the Northeast 1/4 of said Section, said point being 154.55 feet North of the Southwest corner of the Northeast 1/4 of Section 29 aforesaid; Thence North 0 degrees 02 minutes 31 seconds West a distance of 2441.62 feet to the point of intersection with the aforementioned South line of the Joliet Southern Traction Company right of way; Thence South 89 degrees 43 minutes 33 seconds East along said South line a distance of 2649.683 feet to the point of beginning, all in Cook County, Illinois.
Containing 148.3 acres.
(Source: P.A. 87-834.)

(70 ILCS 2605/244) (from Ch. 42, par. 349.244)
Sec. 244. District enlarged. As of August 28, 1980, the corporate limits of the Metropolitan Sanitary District of Greater Chicago are hereby extended so as to embrace and include within the same following described real property:
All those parts of Sections 8, 9, 16 and 17, all in Township 41 North, Range 9 East of the Third Principal Meridian, described as follows:
Beginning at the intersection of the Northerly line of Golf Road as dedicated per plat thereof, recorded December 1, 1933 as Document No. 11323616 with the East line of the S. W. 1/4 of the S. E. 1/4 of Section 8, aforesaid; thence N. 0° 29' 12" W. along the East line of the S. W. 1/4 of the S. E. 1/4 of said Section 8, a distance of 1069.12 feet, to the Northeast corner of the S. W. 1/4 of the S. E. 1/4 of said Section 8; thence S. 88° 10' 48" W. along the North line of the S. W. 1/4 of the S. E. 1/4 of said Section 8, a distance of 546.93 feet, more or less, to the Southeast corner of lot 21 in BERNER ESTATES, being a subdivision of a part of the West half of Section 8, aforesaid, as per plat thereof recorded February 7, 1958 as Document No. 17129065; thence Northerly along the Easterly lines of lots 21 and 22, both in said BERNER ESTATES, the following two (2) courses and distances: (1) N. 10° 12' 18" W., a distance of 1070.93 feet (record 1073.16 feet); (2) thence N. 0° 50' 06" W., a distance of 293.91 feet (record 294.7 feet) to the Northeast corner of said lot 22; thence N. 0° 08' 43" E. along the West line of lot 3 in the DIVISION OF SECTION 8, aforesaid, (Ante Fire), a distance of 1783.32 feet, to the old center line of Shoe Factory Road; thence S. 83° 23' 34" E. along the old center line of Shoe Factory Road, a distance of 811.85 feet, to a point on the West line of a tract of land conveyed to Cook County, Illinois, by deed recorded July 29, 1939 as Document No. 12347631; thence S. 6° 34' 02" W. along said West line, a distance of 32.56 feet to the Southerly right-of way line of said Shoe Factory Road; thence Easterly along said Southerly right-of-way line, being an arc of a circle, convex to the Southeast, having a radius of 747.25 feet, the chord thereof having a bearing of N. 79° 28' 35" E. and a length of 439.22 feet, an arc-distance of 445.80 feet to the center line of Rohrson Road, thence S. 39° 30' 02" E. along the centerline of Rohrson a distance of 319.22 feet to the most Northerly corner of lot 9 in the DIVISION OF SECTION 8, aforesaid; thence Southwesterly and Easterly along the Westerly and Southerly lines of said lot 9, the following three (3) courses and distances: (1) S. 59° 25' 11" W., a distance of 378.40 feet; thence (2) S. 29° 40' 23" W., a distance of 1004.14 feet;
(3) thence N. 87° 27' 46" E., a distance of 999.52 feet to the Southwest corner of lot 10 in the DIVISION OF SECTION 8, aforesaid; thence Easterly and Northerly along the Southerly and Easterly lines of said lot 10, the following two (2) courses and distances; (1) N. 87° 07' 59" E., a distance of 275.02 feet; (2) thence N. 7° 23' 13" E., a distance of 668.91 feet to the centerline of Rohrson Road; thence Southeasterly along the center line of said Rohrson Road, the following two (2) courses and distances: (1) S. 61° 34' 30" E., a distance of 313.50 feet; (2) thence S. 72° 05' 37" E., a distance of 860.13 feet to the Northeast corner of what was formerly the Lysander Beverly Land; thence S. 73° 24' 30" E. along the North line of lot 9 in the DIVISION OF SECTION 9, aforesaid, (Ante Fire), a distance of 471.71 feet to the Northeast corner of said lot 9; thence S. 74° 47' 30" E. along the center line of the old highway leading to Elgin, same being the Northerly line of lot 4 in the DIVISION OF SECTION 9, aforesaid, a distance of 2020.10 feet, to a point on the Westerly right-of-way line of the Elgin, Joliet & Eastern Railway (formerly the Waukegan and Southern Railroad Company); thence S. 24° 30' 00" W. along the said Westerly right-of-way line, a distance of 1217.50 feet to a point on the South line of said lot 4 in the DIVISION OF SECTION 9, aforesaid; thence N. 82° 01' 46" W. along the said South line of lot 4, a distance of 848.38 feet to a point in the Easterly line of lot 8 in the DIVISION OF SECTION 9, aforesaid, said line being also the East line of what was formerly the A. B. Hinsdell land; thence S. 15° 39' 02" W. along the said Easterly line of said lot 8, a distance of 1749.84 feet to a point on the North line of lot 4 in SCHOOL TRUSTEES' SUBDIVISION, as per plat thereof recorded as Document No. 24733 (Ante Fire); thence N. 89° 16' 37" E. along the North line of said lot 4, a distance of 31.72 feet to the Northeast corner of said lot 4; thence S. 18° 22' 01" W. along the Easterly line of said lot 4, a distance of 338.47 feet, to a point on the North line of Golf Road, aforesaid; thence Northwesterly along the Northerly line of said Golf Road, the following four (4) courses, curves and distances: (1) S. 89° 35' 05" W., a distance of 307.98 feet to a point of curvature; (2) thence Northwesterly along an arc of a circle, convex to the Southwest, having a radius of 3947.40 feet, the chord thereof having a bearing of N. 82° 42' 25" W. and a length of 1058.93 feet, an arc-distance of 1062.13 feet to a point of tangency; thence (3) N. 74° 59' 55" W., a distance of 1480.20 feet to a point of curvature; thence (4) Northwesterly along an arc of a circle, convex to the Northeast, having a radius of 4047.40 feet, the chord thereof having a bearing of N. 75° 19' 14" W., a chord and arc-distance of 45.66 feet to the place of beginning, all in Cook County, Illinois.
Containing 343.2411 Acres.
(Source: P.A. 87-834.)

(70 ILCS 2605/246) (from Ch. 42, par. 349.246)
Sec. 246. District enlarged. As of July 13, 1982, the corporate limits of the Metropolitan Sanitary District of Greater Chicago are enlarged to include the following described real property situated in the County of Cook and State of Illinois:
(a) Lot 11 (except the South 3/4 thereof) in School Trustees' subdivision of the North East 1/4 of the South West 1/4 of Section 16, Township 42 North, Range 10 East of the Third Principal Meridian, in Cook County, Illinois.
(b) The East 1/2 of the Southwest 1/4 of the Southwest 1/4 (except the North 591.10 feet thereof and except the South 5 acres thereof) of Section 28, Township 42 North, Range 10 East of the Third Principal Meridian, in Cook County, Illinois.
(c) The South 391.10 feet of the North 591.10 feet of the East half of the Southwest 1/4 of the Southwest 1/4 of Section 28, Township 42 North, Range 10 East of the Third Principal Meridian, in Cook County, Illinois.
(d) Lot 1, in Albert and Martha Prange's Subdivision of the North 200 feet of the East half of the Southwest 1/4 of the Southwest 1/4 of Section 28, Township 42 North, Range 10 East of the Third Principal Meridian, in Cook County, Illinois.
(e) The Northwest Quarter of the Southeast Quarter of Section 18, Township 42 North, Range 10 East of the Third Principal Meridian (excepting from said Tract the West two acres of said Northwest Quarter of the Southeast Quarter of said Section 18; and excepting from said Tract a strip of land East of a line drawn from a point three feet West of the Northeast corner of said Northwest Quarter of the Southeast Quarter and extending to a point on the East line of said Northwest Quarter of the Southeast Quarter above mentioned six hundred fifty eight and eleven one-hundredths (658.11) feet South of the Northeast corner thereof); ALSO, the West four rods of the Northwest Quarter of the Southeast Quarter of Section 18, Township 42 North, Range 10 East of the Third Principal Meridian, and the Southwest Quarter of the Southeast Quarter of Section 18, Township 42 North, Range 10 East of the Third Principal Meridian (except highway); ALSO, the Southeast Quarter of the Southeast Quarter (excepting therefrom: (i) the South 50 feet thereof taken for Chicago Avenue; (ii) the West 320 feet of the South 650 feet thereof; (iii) the North 669.85 feet of the East 50 feet thereof) of Section 18, Township 42 North, Range 10 East of the Third Principal Meridian; all in Cook County, Illinois.
(f) The Southeast 1/4 of the Northeast 1/4 of Section 24, Township 42 North, Range 9 East of the 3rd Principal Meridian; ALSO, the East 12.5 acres of the Southwest 1/4 of the Northeast 1/4 of Section 24, Township 42 North, Range 9 East of the 3rd Principal Meridian; ALSO, the West 33.0 feet of the Northwest 1/4 of the Northwest 1/4 and the West 33.0 feet of a strip of land 36.4 links wide North of and adjoining the South 40 acres of the West 1/2 of the Northwest 1/4 of Section 19, Township 42 North, Range 10 East of the 3rd Principal Meridian; ALSO, the West 33.0 feet of the South 40 acres of the Southwest 1/4 of the Northwest 1/4 of Section 19, Township 42 North, Range 10 East of the 3rd Principal Meridian; all in Cook County, Illinois.
(g) The Northwest 1/4 of the Southwest 1/4 of Section 19, Township 42 North, Range 10 East of the Third Principal Meridian, and the South 1/2 of the West 1/2 of the Southwest 1/4 of said Section 19, and containing 81.32 acres, more or less; ALSO, commencing at the Southwest corner of the East 1/2 of the Southwest 1/4 of Section 19, thence East to the West line of the East 1/4 of the East 1/2 of the Southwest 1/4 of Section 19, thence North 1/3 of the length of said 1/4 Section, thence West to the West line of said East 1/2 of the Southwest 1/4, thence South to the place of beginning and containing 20 acres, more or less, being in Township 42 North, Range 10 East of the Third Principal Meridian; ALSO, the East 1/2 of the Southeast 1/4 of Section 24, Township 42 North, Range 9 East of the Third Principal Meridian (containing 80 acres, more or less) situated in the Township of Barrington, in the County of Cook, State of Illinois; ALSO, the Northeast 1/4 of Section 25, Township 42 North, Range 9 East of the Third Principal Meridian (except that part thereof falling within 6.15 acres in the Northwest corner described as follows: commencing at the Northwest corner of the Northeast 1/4 of said Section 25, thence East 9.69 chains, thence South 17° West 9.86 chains to the center of a road, thence North 55 1/4° West along said road 8.32 chains to the West line of said 1/4 Section, thence North 4.69 chains to the place of beginning; and further excepting therefrom that part thereof described as follows: commencing at the Southwest corner of said Northeast 1/4, thence North 0°-05-'59" West along the West line of said Northeast 1/4 a distance of 1114.16 feet to the place of beginning, thence North 89°-54'-01" East at right angles to the last described line, a distance of 200 feet, thence North 0°-05'-59" West and parallel with the West line of said Northeast 1/4 a distance of 1053.82 feet more or less to a point on the South line of Algonquin Road, as dedicated per Document No. 111 95 795, thence Northwesterly along said South line of Algonquin Road, being an arc of a circle, having a radius of 3133.23 feet, being convex to the Northeast, the chord thereof having a bearing of North 69°-34'-56" West and a length of 213.55 feet, an arc distance of 213.59 feet to the intersection with the West line of said Northeast 1/4, thence South 0°-05'-59" East along said West line of said Northeast 1/4 a distance of 1,128.67 feet more or less to the place of beginning); ALSO, that part of the West 33 feet of the Northwest 1/4 of Section 30, Township 42 North, Range 10 East of the Third Principal Meridian lying north of the south line of Algonquin Road; ALSO, the North 13.2 feet of the West 1/2 of the Northwest 1/4 of Section 30, Township 42 North, Range 10 East of the Third Principal Meridian; ALSO, the North 13.2 feet of the West 33 feet of the East 1/2 of the Northwest 1/4 of said Section 30; all in Cook County, Illinois.
(h) Part of the Northwest 1/4 and part of the Southwest 1/4 of Section 30, Township 42 North, Range 10 East of the Third Principal Meridian, taken as one tract and bounded by a line described as follows: Beginning at the intersection of the Southerly line of Algonquin Road with the East line of the Southwest 1/4 of said Section 30, said intersection being 6.14 feet South of (as measured along said East line), the center of said Section; thence North 73 degrees - 26 minutes - 25 seconds West, along the said Southerly line of Algonquin Road, 1395.93 feet to its intersection with the West line of the East 1/2 of the Northwest 1/4 of said Section 30; thence North 00 degrees - 10 minutes - 02 seconds West, along the last mentioned West line, 211.12 feet to its intersection with the North line of the South 18 3/4 acres of the West 1/2 of the Northwest 1/4 of said Section 30; thence South 89 degrees - 48 minutes - 55 seconds West, along the last mentioned North line, 528.16 feet to its intersection with the center line of Algonquin Road, aforesaid; thence South 16 degrees - 33 minutes - 35 seconds West, at right angles to said center line, 50.00 feet to a point in the Southerly line of said road; thence North 73 degrees - 26 minutes - 25 seconds West, along the Southerly line of said Algonquin Road, 453.62 feet to a point of curvature in said line; thence Northwesterly, along the curved Southerly line of said Algonquin Road, being the arc of a circle convex Southwesterly, tangent to the last described course and having a radius of 6743.62 feet, an arc distance of 354.21 feet (the chord of which arc bears North 71 degrees - 56 minutes - 05 seconds West and measures 354.18 feet), to its intersection with the East line of Freeman Road; thence North 00 degrees - 17 minutes - 08 seconds West, along the East line of said Freeman Road, being a line 33.00 feet East of and parallel with the West line of the Northwest 1/4 of Section 30, aforesaid, 1829.49 feet to its intersection with the South line of Freeman Road; thence North 89 degrees - 42 minutes - 06 seconds East, along said South line of Freeman Road, being a line 13.20 feet South of and parallel with the North line of the West 1/2 of said Northwest 1/4 Section, 1317.16 feet to its intersection with the East line of the West 1/2 of the Northwest 1/4 of said Section 30; thence North 89 degrees - 46 minutes - 37 seconds East, along a line 13.20 feet South of and parallel with the North line of the East 1/2 of said Northwest 1/4 Section, 33.00 feet; thence North 00 degrees - 10 minutes - 02 seconds West, 13.20 feet to a point in the North line of the East 1/2 of said Northwest 1/4 Section, said point being 33.00 feet East of (as measured along said North line), the intersection of said North line with the West line of the East 1/2 of the Northwest 1/4 of said Section 30; thence North 89 degrees - 46 minutes - 37 seconds, East, along the last mentioned North line, 1297.88 feet to the Northeast corner of said Northwest 1/4 Section; thence South 00 degrees - 17 minutes - 47 seconds East, along the East line of the Northwest 1/4 of said Section 30, a distance of 2653.22 feet to the place of beginning; in Cook County, Illinois.
(i) The East 1/2 of the Southwest 1/4 of Section 29, Township 42 North, Range 10 East of the 3rd Principal Meridian located North of Algonquin Road; in Cook County, Illinois.
(j) That part of the S.W. 1/4 of the S.E. 1/4 of Section 29, Township 42 North, Range 10 East of the 3rd P.M. lying North of the center line of the Chicago and Dundee Road (State Route 62), excepting therefrom 1.09 acres in the S.E. corner thereof conveyed to Henry Dickman by Deed dated June 15, 1883 and recorded July 23, 1883 as Document No. 483734 in Book 1307, Page 554; in Cook County, Illinois.
(Source: P.A. 87-834.)

(70 ILCS 2605/248) (from Ch. 42, par. 349.248)
Sec. 248. District enlarged. As of February 2, 1983, the corporate limits of the Metropolitan Sanitary District of Greater Chicago are enlarged to include the following described real property situated in the County of Cook and State of Illinois:
Part of a subdivision in the East half of Section 15, Township 35 North, Range 13 East of the Third Principal Meridian, all in Cook County, Illinois; more particularly described as follows:
Lots 9, 10 and 12 in Block 5 and Lots 9 and 11 in Block 6 and that part of Blackstone Avenue lying Southwest of the East line of Lot 11 in Block 6 extended North, all in Arthur T. McIntosh and Company's Crawford Countryside Unit No. 1 in the Northeast Quarter of Section 15, Township 35 North, Range 13 as recorded November 29, 1950 as Document No. 14962630; ALSO
Lots 13 and 14 in Block 7 in Arthur T. McIntosh and Company's Crawford Countryside Unit No. 2, a subdivision of the Southeast quarter of Section 15, Township 35 North, Range 13 as recorded January 23, 1952 as Document No. 15259571; ALSO
That part of 203rd Avenue in said Arthur T. McIntosh and Company's Crawford Countryside Unit No. 1 and Unit No. 2, lying East of the West line, extended North, of said Lot 13 in Block 7 in Arthur T. McIntosh and Company's Crawford Countryside Unit No. 2, all in Cook County, Illinois.
(Source: P.A. 87-834.)

(70 ILCS 2605/250) (from Ch. 42, par. 349.250)
Sec. 250. District enlarged. As of July 18, 1983, the corporate limits of the Metropolitan Sanitary District of Greater Chicago are extended so as to embrace and include within the same the territory and tracts of land situated in the County of Cook, State of Illinois, described as follows:
Lot 1 in St. Nectarios Planned Development, being a subdivision of part of the East 1/2 of the Northwest 1/4 of Section 21, Township 42 North, Range 10 East of the Third Principal Meridian, described as follows:
The West 440.0 feet of the North 495.0 feet of the East 1/2 of said Northwest 1/4, and the East 1/2 of said Northwest 1/4, except the North 495.0 feet and except the South 1985 feet thereof, in Cook County, Illinois.
(Source: P.A. 87-834.)

(70 ILCS 2605/252) (from Ch. 42, par. 349.252)
Sec. 252. District enlarged. As of September 12, 1984, the corporate limits of the Metropolitan Sanitary District of Greater Chicago are extended so as to embrace and include within the same the following described territory and tract of land which is hereby annexed to the District.
The west 14.50 chains of the south 13.793 chains of the southeast quarter, except the south 50.0 feet thereof, in Section 5, Township 42 North, Range 11 East of the Third Principal Meridian, Cook County, Illinois.
(Source: P.A. 87-834.)

(70 ILCS 2605/254) (from Ch. 42, par. 349.254)
Sec. 254. District enlarged.
(a) As of September 23, 1985, the corporate limits of the Metropolitan Sanitary District of Greater Chicago are extended so as to embrace and include within the same the following described territory and tract of land which is hereby annexed to the District:
Lots 1, 2, 3, 8 and 12 in Block 6 and also Lots 5, 6, 7 and 8 in Block 5, all in Arthur T. McIntosh & Company's Crawford Countryside Unit No. 1 in the Northeast Quarter of Section 15, Township 35 North, Range 13, East of the Third Principal Meridian, in Cook County, Illinois, as recorded in the office of the Recorder of Deeds on November 29, 1950, as Document No. 14962630.
(b) The corporate limits of the Metropolitan Sanitary District of Greater Chicago are also extended so as to embrace and include within the same the following described territory and tracts of land which are hereby annexed to the District:
Parcel 1
Starting at a point at the southeast corner of the Northwest 1/4 of the Southwest 1/4 of Section 33, Township 42 North, Range 9 East of the Third Principal Meridian; thence North 00° 09' 10" West, along the east line of aforesaid Northwest 1/4, 1769.41 feet to a point on the south right-of-way line of Higgins Road (State Route 72); thence northwest along the south right-of-way line of Higgins Road, North 69° 18' 06" West, 1821.21 feet to the easterly right-of-way line of Elgin, Joliet & Eastern Railway; thence South 10° 55' 12" West along said easterly right-of-way line, 1,122.49 feet to a point (on the south line of the Northeast 1/4 of Section 32, 42-9; thence South 89° 57' 40" East, 695.32 feet; thence South 01° 01' 09" West, 280.10 feet; thence South 02° 21' 40" West, 1036.29 feet to the north line of the Southwest 1/4 of the Southwest 1/4 of Section 33, Township 42 North, Range 9 East; thence South 89° 46' 31" West along aforesaid north line, 901.63 feet to the easterly right-of-way line of the Elgin, Joliet, and Eastern right-of-way; thence South 10° 55' 12" West along said easterly right-of-way line, 1387.00 feet to the northerly right-of-way line of the Northwest Tollway (I-90); thence South 89° 30' 55" East, 81.72 feet; thence continuing North 89° 54' 53" East along aforesaid northerly right-of-way line, 1514.13 feet; thence North 74° 11' 48" East along said northerly right-of-way line, 471.85 feet; thence North 50° 25' 36" East along aforesaid northerly right-of-way line, 501.95 feet to the east line of the Southwest 1/4 of the Southwest 1/4 of aforesaid Section 33; thence North 00° 04' 16" East along said east line, 932.35 feet to the point of beginning.
Parcel 2
Commencing at the northwest corner of the Northeast 1/4 of Section 36, Township 42 North, Range 9 East (also the center line of Mundhank Road), thence south 828 feet to the point of beginning; thence south 1815 feet (to the southwest corner of the Northeast 1/4 of Section 36); thence east 1320 feet (to the southeast corner of the West 1/2 of the Northeast 1/4 of Section 36); thence north 1815 feet; thence west 1320 feet to the point of beginning. Said parcel #2 contains 55.00 acres within Barrington Township, Cook County, Illinois.
(Source: P.A. 87-834.)

(70 ILCS 2605/256) (from Ch. 42, par. 349.256)
Sec. 256. District enlarged. As of January 1, 1988, the corporate limits of the Metropolitan Sanitary District of Greater Chicago are extended so as to embrace and include within the same the following described territory and tract of land which is hereby annexed to the District:
The West half of the Northeast Quarter of the Northeast

Quarter (Except therefrom the North 419.50 feet of the West 422.94 feet thereof) of Section 19, Township 42 North, Range 10 East of the Third Principal Meridian, in the Village of Inverness, County of Cook, State of Illinois.

(Source: P.A. 87-834.)

(70 ILCS 2605/258) (from Ch. 42, par. 349.258)
Sec. 258. District enlarged. As of August 30, 1988, the corporate limits of the Metropolitan Sanitary District of Greater Chicago are extended so as to embrace and include within the same the following described territory and tract of land which is hereby annexed to the District:
That part of the South Half of Section 36, Township 42 North, Range 9 East of the Third Principal Meridian, described as follows: Beginning at the Southwest corner of the Southeast Quarter of said Section 36; thence South 89 degrees 59 minutes 25 seconds West along the South line of said Section, a distance of 241.0 feet; thence North 0 degrees 08 minutes 35 seconds East parallel with the East line of the Southwest Quarter of said Section, a distance of 208 feet; thence North 89 degrees 59 minutes 25 seconds East parallel with the South line of said Section, a distance of 208.0 feet to a point 33 feet West of the East line of the Southwest Quarter of said Section; thence North 0 degrees 08 minutes 35 seconds East along a line 33 feet West of, and parallel with, the East line of the Southwest Quarter of said Section, a distance of 1,111.56 feet to the South line of the Northeast Quarter of the Southwest Quarter of said Section; thence South 89 degrees 53 minutes 31 seconds West along the South line of said Northeast Quarter of the Southwest Quarter, a distance of 1,284.02 feet to the Southwest corner of the said Northeast Quarter of the Southwest Quarter of said Section 36; thence North 0 degrees 11 minutes 54 seconds East, along the West line of said Northeast Quarter of the Southwest Quarter a distance of 1,317.36 feet to the Northwest corner of said Northeast Quarter of the Southwest Quarter, said point also being on the North line of the South Half of said Section 36; thence North 89 degrees 47 minutes 37 seconds East along the North line of the Southwest Quarter of said Section 36 and the North line of the South Half of said Section 36, a distance of 2,631.52 feet to the Northeast corner of the Northwest Quarter of the Southeast Quarter of said Section 36; thence South 0 degrees 05 minutes 43 seconds West along the East line of said Northwest Quarter of the Southeast Quarter, a distance of 1,321.97 feet to the Southeast corner of said Northwest Quarter of the Southeast Quarter; thence South 89 degrees 53 minutes 49 seconds West, a distance of 658.43 feet to the Northeast corner of the West Half of the Southwest Quarter of the Southeast Quarter of said Section 36; thence South 0 degrees 07 minutes 09 seconds West along the East line of said West Half of the Southwest Quarter of the Southeast Quarter of Section 36, a distance of 328.68 feet (4.98 chains); thence South 89 degrees 53 minutes 49 seconds West a distance of 658.57 feet to a point on the East line of the Southwest Quarter of said Section 36 that is 328.68 feet (4.98 chains) South of the Northwest corner of the Southwest Quarter of the Southeast Quarter of said Section 36; thence South 0 degrees 08 minutes 35 seconds West along said East line of the Southwest Quarter of Section 36, a distance of 990.93 feet to the point of beginning, all in Cook County, Illinois.
(Source: P.A. 87-834.)

(70 ILCS 2605/260) (from Ch. 42, par. 349.260)
Sec. 260. District enlarged. As of July 7, 1989, the corporate limits of the Metropolitan Water Reclamation District of Greater Chicago, formerly known as the Metropolitan Sanitary District of Greater Chicago, are extended so as to embrace and include within the same the following described tracts, which are hereby annexed to the District:
Tract 1:
That part of the Northwest Quarter of Section 25,

Township 42 North, Range 9 East of the Third Principal Meridian described as follows: Beginning at the intersection of the centerline of State Route 62 (otherwise known as Algonquin Road) with the East line of said Northwest Quarter; thence South 0 degrees 00 minutes 00 seconds along the East line of said Northwest Quarter for a distance of 981.38 feet; thence South 89 degrees 14 minutes 39 seconds West along the North line of the South Half of said Northwest Quarter, a distance of 170.00 feet; thence South 44 degrees 21 minutes 25 seconds West, 410.93 feet; thence South 89 degrees 14 minutes 39 seconds West, a distance of 420.00 feet; thence North 0 degrees 45 minutes 21 seconds West, 290.00 feet to the North line of the South Half of said Northwest Quarter; thence continuing North 0 degrees 45 minutes 21 seconds West, 1221.81 feet to the centerline of aforementioned State Route 62; thence South 76 degrees 22 minutes 01 seconds East along said centerline, a distance of 663.89 feet to the point of curvature; thence Southeasterly along said centerline along a curve to the right having a radius of 3183.20 feet for an arc distance of 262.22 feet to the place of beginning. All containing 26.3223 acres, more or less, in Cook County, Illinois.

Tract 2:
That part of the Southeast Quarter of the Northwest

Quarter of Section 28, Township 42 North, Range 10 East of the Third Principal Meridian, taken as a tract and described as follows:

Commencing at the Southwest corner of the Southeast

Quarter of the Northwest Quarter of Section 28, Township 42 North, Range 10 East; thence South 89 degrees 59 minutes 30 seconds East along the South line of the aforesaid Southeast Quarter of the Northwest Quarter of Section 28 a distance of 72.00 feet to the point of beginning; thence continuing South 89 degrees 59 minutes 30 seconds East along said South line 603.58 feet; thence North 53 degrees 11 minutes 46 seconds East 102.94 feet; thence North 43 degrees 41 minutes 19 seconds East 50.67 feet; thence North 90 degrees 0 minutes 0 seconds East, parallel with the South line of the Northeast Quarter of the Southwest Quarter 542.34 feet to a point on the East line of the Southeast Quarter of the Northwest Quarter which is 98.41 feet North as measured along said East line of said Southeast Quarter thereof; thence North 0 degrees 11 minutes 48 seconds West along said East line, 1418.74 feet to the Southwest corner of Willow Walk Unit Number 2, being a subdivision in said Section 28 recorded October 17, 1972 as document number 2654687; thence North 89 degrees 53 minutes 49 seconds West along the South line of said Willow Walk Unit Number 2, a distance of 1287.42 feet to a point on the East line of Roselle Road; thence South 0 degrees 15 minutes 42 seconds East along the East line of Roselle Road, 1358.35 feet; thence South 9 degrees 52 minutes 1 second East 131.85 feet; thence South 0 degrees 15 minutes 42 seconds East along the East line of Roselle Road 31.03 feet to the point of beginning, in Cook County Illinois.

(Source: P.A. 87-834.)

(70 ILCS 2605/262) (from Ch. 42, par. 349.262)
Sec. 262. District enlarged. As of January 9, 1990, the corporate limits of the Metropolitan Water Reclamation District are extended so as to embrace and include within the same the following described territory and tracts of land which are hereby annexed to the District:
(a) The North East quarter of the South East quarter

of Section 32, Township 42 North, Range 9, East of the 3rd Principal Meridian, lying east and west of the Elgin, Joliet and Eastern Railroad Co. containing 40 acres more or less,

Part of the North West quarter of the South West quarter

of Section 33, Township and Range aforesaid, containing 1.12 acres more or less, described as follows: Commencing at the North West corner of the South West quarter of Section 33 aforesaid; thence running East 3 rods, thence South 17 rods, thence Southerly 63 rods more or less until it intersects the South line of said North West quarter of the South West quarter of said Section 33 at a point 1 1/2 rods East of the South West corner of said North West quarter of the South West quarter of said Section 33; thence West on the quarter section line a distance of 1 1/2 rods; thence North along the West line of said South West quarter of said Section 33 a distance of 80 rods to the place of beginning.

(b) The Northeast quarter of Section 32, Township 42

North, Range 9 East of the Third Principal Meridian in Cook County, Illinois, except therefrom all that part lying easterly of the easterly right-of-way line of the Elgin, Joliet & Eastern Railway Company, also except therefrom all that part lying northerly of the southwest right-of-way line of State Route 72 (Higgins Road) (record 240 foot right-of-way with) also all that part of said State Route 72 adjoining the property described hereon not currently within any municipality.

(c) Parcel 7:
That part of the Northeast Quarter of Section 31,

Township 42 North, Range 9, East of the Third Principal Meridian, lying South of the center of the State Road leading from Dundee to Chicago (now known as Higgins Road) described as follows: Beginning at the point of intersection of the East line of said Section with the center line of the State Road leading from Dundee to Chicago (now known as Higgins Road); thence South on the Section Line 1114.08 feet; thence West 1314.06 feet to the center of the road running North and South; thence North along the center of said road 1259.28 feet to the center of the State Road; thence Southeasterly along the center of said road 1321.98 feet to the place of beginning (excepting therefrom that part thereof lying Northeasterly of the Southwesterly line of Higgins Road as widened by warranty deed recorded November 8, 1937 as Document No. 12079013).

Township 42 North, Range 9, East of the Third Principal Meridian (excepting therefrom that part thereof lying Northeasterly of the Southwesterly line of Higgins Road as widened by warranty deed recorded November 8, 1937 as Document No 12079013).

of Section 32, Township 42 North, Range 9, East of the Third Principal Meridian, described as follows: Beginning at a point in the West line of said East half of the Northwest Quarter 826.3 feet North of the Southwest corner of said East half; thence North along said West line 1468.2 feet to a point in the center line of Highway (now known as Higgins Road); thence South 83 degrees 39 minutes East along said center line, 150 feet; thence South parallel to said West line 1451.7 feet; thence West 149.1 feet to the place of beginning (excepting therefrom that part thereof lying Northeasterly of the Southeasterly line of Higgins Road as widened by warranty deed recorded May 28, 1938 as Document No. 12284905) all in Cook County, Illinois.

Section 32, Township 42 North, Range 9, East of the Third Principal Meridian, described as follows:

Commencing at the center of said Section 32; thence

Westerly on the Quarter Section Line 49.5 feet for a point of beginning; thence Northerly parallel with the North and South Quarter Section Line 396.0 feet; thence Westerly parallel with the East and West Quarter Section Line 132.75 feet; thence Northerly parallel along said North and South Quarter Section Line 1676.7 feet to the center line of Higgins Road; thence North Westerly along the Center Line of said Road to a point 150 feet South Easterly from the West line of said East 1/2 of the North West 1/4 as measured along the center line of said Higgins Road; thence Southerly parallel with the Quarter Quarter Section Line 1451.7 feet; thence Westerly 149.1 feet to the said Quarter Quarter Section Line; thence Southerly on said Quarter Quarter Section Line 826.3 feet to the South West Corner of the East 1/2 of the North West 1/4 of said Section 32; thence Easterly on the Quarter Section Line to the point of beginning, except that part conveyed to the State of Illinois for Highway purposes known as Higgins Road Improvement S.B.I. Route 63 Construction Section 32-1 by Deed recorded May 10, 1939 as Document Number 12309896, in Cook County, Illinois; and

A tract of land described as follows:
Commencing at the South East Corner of the North West

1/4 of Section 32, Township 42 North, Range 9, East of the Third Principal Meridian, thence west along the South line of said Quarter Section 49.5 feet; thence North parallel to the East line of said Quarter Section 396 feet for a point of beginning; thence West parallel to said South line 132.75 feet; thence North parallel to said east line 1676.7 feet to the Center Line of Higgins Road; thence South 70 degrees 16 minutes East along said center line, 140 feet; thence South parallel to said East Line 1629.5 feet to the point of beginning, all in the East 1/2 of the North West 1/4 of Section 32, Township 42 North, Range 9, East of the Third Principal Meridian, except that part conveyed to the State of Illinois for Highway purposes known as Higgins Road Improvement State Bond Issue Route 63 Construction Section 32-1 by Deed recorded May 10, 1939 as Document Number 12309896, in Cook County, Illinois.

(d) Parcel 1:
That part of the South East 1/4 of the South East 1/4

of Section 32, Township 42 North, Range 9 East of the Third Principal Meridian, lying Easterly of the Easterly right of way line of Elgin, Joliet and Eastern Railroad company, also that part of the South West 1/4 of the South West 1/4 of Section 33, Township 42 North, Range 9 East of the Third Principal Meridian, except that part lying inside the North West Tollway Interstate 90 Right of Way, in Cook County, Illinois, taken as a tract, falling within the following described tract:

Beginning at a stone at the Southeast corner of the

Southwest 1/4 of the Southwest 1/4 of said Section 33; running thence West along the South line of said Sections 32 and 33 to the West line of the Southeast 1/4 of the Southeast 1/4 of said Section 32; thence North 12 Minutes West along said West line 1317 feet; thence North 89 Degrees 46 Minutes East 1345.6 feet to a point on the West line of said Section 33; thence North 14 Minutes West along said West line 7 feet to the North line of the Southwest 1/4 of the Southwest 1/4 of Section 33; thence North 89 Degrees 51 Minutes East 1294.9 feet to the East line of said Southwest 1/4 of the Southwest 1/4 of Section 33; thence South along said East line 1330 feet to the point of beginning (except that part thereof lying West of the Easterly right of way line of the Elgin, Joliet and Eastern Railroad).

EXCEPTING THEREFROM that part described as follows:
Beginning at the intersection of the East line of the

West 1/2 of the Southwest 1/4 and the South line of said Section 33; thence Westerly along said South line 617.25 feet to a point; thence turning an angle right of 164 Degrees 19 Minutes with the last line extended and running Northeasterly 233.6 feet to a point; thence turning an angle left of 23 Degrees 20 Minutes with the last line extended and running Northeasterly 502.6 feet to a point on the East line of said West 1/2 of the Southwest 1/4; thence South along said East line 380.73 feet to the point of beginning.

Parcel 2:
That part of the South West 1/4 of the North West 1/4

and the North West 1/4 of the South West 1/4 of Section 33, Township 42 North, Range 9 East of the Third Principal Meridian, lying Southwesterly of the Southwesterly right of way line of State Route 72 (Higgins Road) and lying East of a line parallel with and 700.00 feet Westerly of, as measured at right angles to the East line of said North West 1/4 of the South West 1/4 of Section 33 and the East line of said South West 1/4 of the North West 1/4 of Section 33, in Cook County, Illinois (excepting therefrom that part described as follows:

Commencing at a point on the intersection of the East

line of the Southwest Quarter of the Northwest Quarter of said Section 33 and the Southerly Right-of-Way line of Higgins Road (S. R. 72); thence North 69 degrees 18 minutes 06 seconds West along said Southerly Right-of-Way line of Higgins Road (S. R. 72) for a distance of 135.51 feet to the point of beginning; thence South 0 degrees 9 minutes 10 seconds East along a line for a distance of 41.94 feet; thence South 89 degrees 50 minutes 50 seconds West along a line for a distance of 141.20 feet; thence South 0 degrees 9 minutes 10 seconds East along a line for a distance of 12.00 feet; thence South 89 degrees 50 minutes 50 seconds West along a line for a distance of 185.00 feet thence North 0 degrees 9 minutes 10 seconds West along a line for a distance of 178.19 feet to a point on said Southerly Right-of-Way line of Higgins (S. R. 72); thence South 69 degrees 18 minutes 06 seconds East along said Southerly Right-of-Way line of Higgins (S. R. 72) for a distance of 349.7 feet to said point of beginning).

and the North West 1/4 of the South West 1/4 of Section 33, Township 42 North, Range 9 East of the Third Principal Meridian, lying Southwesterly of the Southwesterly right of way line of State Route 72 (Higgins Road) and lying East of a line parallel with and 1100.00 feet Westerly of, as measured at right angles to the East line of said North West 1/4 of the South West 1/4 of Section 33 and the East line of said South West 1/4 of the North West 1/4 of Section 33, except therefrom that part lying East of a line parallel with and 700.00 feet Westerly of, as measured at right angles to said East line of the North West 1/4 of the South West 1/4 of Section 33 and said East line of the South West 1/4 of the North West 1/4 of Section 33, in Cook County, Illinois;

Parcel 4:
That part of Section 4, lying Easterly of the

Easterly right of way line of the Elgin, Joliet and Eastern Railroad Company and Northerly of the Northerly line of the Northern Illinois State Toll Highway Commission right of way and that part of the West 1/2 of the West 1/2 of Section 3, Township 41 North, Range 9 East of the Third Principal Meridian, lying Northerly of the Northerly line of the Northern Illinois State Toll Highway Commission right of way, in Cook County, Illinois, also that part of the East 1/2 of the West 1/2 of fractional Section 3, lying Northerly of the Northerly right of way line of the Northern Illinois State Toll Highway, excepting therefrom that part thereof conveyed to the Northern Illinois State Toll Highway Commission by instrument recorded May 13, 1957 as document 16902251, in Township 41 North, Range 9, East of the Third Principal Meridian, in Cook County, Illinois.

Parcel 5:
That part of the Southeast Quarter of the Northeast

Quarter of Section 32, the Southwest Quarter of the Northwest Quarter and the Northwest Quarter of the Southwest Quarter of Section 33, all in Township 42 North, Range 9, East of the Third Principal Meridian, in Cook County, Illinois, bounded Northerly by the Southerly right-of-way line of State Route 72 (Higgins Road), bounded Westerly by the Easterly right-of-way line of the Elgin, Joliet and Eastern Railway, and bounded Easterly by a line parallel with and 1100.00 feet West of both the East line of said Southwest Quarter of the Northwest Quarter of Section 33 and the East line of said Northwest Quarter of the Southwest Quarter of Section 33, except therefrom the following described parcel of land:

Beginning at a point on the Northwest corner of said

Southwest Quarter of Section 33; thence South 89 Degrees 57 Minutes 40 Seconds East (record East) for a distance of 49.52 feet (record 3 rods = 49.5 feet); thence South 01 Degrees 01 Minutes 09 Seconds West (record South) for a distance of 280.10 feet (record 17 rods = 280.5 feet); thence South 02 Degrees 21 Minutes 40 Seconds West for a distance of 1036.29 feet (record 63 rods = 1039.5 feet) to a point on the South line of said Northwest Quarter of the Southwest Quarter of Section 33; thence South 89 Degrees 46 Minutes 31 Seconds West (record West) along said South line of the Northwest Quarter of the Southwest Quarter of Section 33 for a distance of 23.05 feet (record 1 1/2 rods = 24.75 feet) to the West line of said Section 33; thence North 00 Degrees 55 Minutes 25 Seconds East (record North) along said West line of Section 33 for a distance of 1315.76 feet to said point of beginning (said exception being that part falling in both or either of the above courses and distances).

of the South West quarter of Section 33, Township 42 North, Range 9, East of the Third Principal Meridian, described as follows: Commencing at the North quarter point of fractional Section 3, Township 41 North, Range 9, East of the Third Principal Meridian; thence South along the North and South quarter line a distance of 59.67 feet; thence turning an angle of 89 degrees, 58 minutes with the said North and South quarter line extended and running Easterly a distance of 9.75 feet to a point; thence turning angle left of 65 degrees, 00 minutes with the last described line extended and running North Easterly a distance of 390 feet to a point; thence turning an angle right of 15 degrees, 05 minutes with the last described line extended and running North Easterly a distance of 382.61 feet to a point; thence turning an angle left of 90 degrees, 00 minutes with the last described line extended and running North Westerly a distance of 70 feet to a point; thence turning an angle left of 40 degrees, 51 minutes with the last described line extended and running Westerly a distance of 314.77 feet to a point of beginning; thence continuing Westerly on the last described line extended a distance of 314.07 feet to a point on the West line of the East half of the South West quarter of said Section 33; thence North along said West line, a distance of 693.91 feet to the North West corner of the aforesaid South 20.04 chains of said East half of the South West quarter; thence East along the North line of the South 20.04 chain tract a distance of 314.06 feet; thence South a distance of 693.19 feet to the point of beginning, in Cook County, Illinois.

of the Southwest 1/4 of Section 33, Township 42 North, Range 9 East of the Third Principal Meridian, described as follows: commencing at the North 1/4 point of fractional Section 3, Township 41 North, Range 9 East of the Third Principal Meridian; thence South along the North and South Quarter line a distance of 59.67 feet; thence turning an angle of 89 degrees 58 minutes with the said North and South Quarter line extended and running Easterly a distance of 9.75 feet to a point; thence turning an angle left of 65 degrees 00 minutes with the last described line extended and running Northeasterly a distance of 390 feet to a point; thence turning an angle right of 15 degrees 05 minutes with the last described line extended and running North Easterly a distance of 382.61 feet to a point of beginning; thence turning an angle left of 90 degrees 00 minutes with the last described line extended and running Northwesterly a distance of 70.00 feet to a point; thence turning an angle left of 40 degrees 51 minutes with the last described line extended and running Westerly a distance of 214.77 feet to a point; thence turning an angle right of 90 degrees 44 minutes 10 seconds with the last described line extended and running a distance of 362.75 feet to a point; thence turning an angle right of 90 degrees 00 minutes with the last described line extended and running a distance of 607.46 feet to a point on the Westerly line of an easement for State Highway No. 59; thence turning an angle right of 121 degrees 34 minutes 42 seconds with the last described line extended and running Southwesterly a distance of 11.07 feet to a point; thence turning an angle right of 08 degrees 31 minutes 39 seconds with the last described line extended and running Southwesterly along the Westerly line of aforesaid highway easement a distance of 517.39 feet to the point of beginning, in Cook County, Illinois.

(e) Parcel 6:
That part of the South 20.04 chains of the East 1/2

of the South West 1/4 of Section 33, Township 42 North, Range 9 East of the Third Principal Meridian, described as follows: Commencing at the North 1/4 point of fractional Section 3, Township 41 North, Range 9 East of the Third Principal Meridian; thence South along the North and South 1/4 lines a distance of 59.67 feet; thence turning an angle of 89 degrees 58 minutes with said North and South 1/4 lines extended and running Easterly a distance of 9.75 feet to a point; thence turning an angle left of 65 degrees 00 minutes with the last described line extended and running Northeasterly a distance of 390 feet to a point; thence turning an angle right of 15 degrees 05 minutes with the last described line extended and running northeasterly a distance of 382.61 feet to a point; thence turning an angle left of 90 degrees 00 minutes with the last described line extended and running Northwesterly a distance of 70.00 feet to a point; thence turning an angle left of 40 degrees 51 minutes with the last described line extended and running Westerly a distance of 214.77 feet to a point of beginning; thence continuing on the last described line extended a distance of 100.00 feet to a point; thence turning an angle right of 89 degrees 44 minutes 10 seconds with the last described line extended and running North distance 693.79 feet to a point; thence turning an angle right of 89 degrees 23 minutes 49 seconds with the last described line extended and running East a distance of 891.00 feet to a point on the West line of State Highway Number 59; thence Southwesterly along the West line of said Highway (being a curved line concave to the West having a radius of 1458.06 feet) a distance of 86.22 feet to a point; thence Southwesterly along the Westerly line of an easement for said Highway a distance of 300.93 feet, thence West a distance of 607.46 feet to a point that is 362.75 feet North of the point of beginning; thence South 362.75 feet to the point of beginning, in Cook County, Illinois, except that part taken or used for tollroad.

(f) Parcel 1:
The Southeast 1/4 of the Northeast 1/4 of Section 31,

Township 42 North, Range 9, East of the Third Principal Meridian, in Cook County, Illinois.

1/4 of Section 32, Township 42 North, Range 9, East of the Third Principal Meridian, lying Westerly of the right of way of the Elgin, Joliet and Eastern Railroad Company, in Cook County, Illinois.

Township 42 North, Range 9, East of the Third Principal Meridian, in Cook County, Illinois.

Northwest 1/4 of Section 32, Township 42 North, Range 9, East of the Third Principal Meridian, in Cook County, Illinois, lying South of the South line of Higgins Road as widened and as said Higgins Road is shown on a plat of survey recorded in the Recorder's Office of Cook County, Illinois on March 27, 1941, as Document Number 12,647,599;

Township 42 North, Range 9, East of the Third Principal Meridian, in Cook County, Illinois;

and the Northwest 1/4 of the Southwest 1/4 of Section 32, Township 42 North, Range 9, East of the Third Principal Meridian, in Cook County, Illinois.

Township 42 North, Range 9, East of the Third Principal Meridian, and the Southeast 1/4 of the Southeast 1/4 of Section 31, Township 42 North, Range 9, East of the Third Principal Meridian, except that part conveyed to the Illinois State Toll Highway Commission by Deed recorded December 10, 1958 as Document 17,400,695, and except that part lying South and West of the Easterly line of the real estate conveyed to the Illinois State Toll Highway Commission by Deed recorded December 18, 1956 as document 16,783,799 to wit: Beginning at a point on West line of the Southeast 1/4 of Section 31, 636.6 feet North of the Southwest corner thereof; thence turning 90 degrees right from said West line extended and running East 33 feet to a point; thence turning 81 degrees 56 minutes right from the last line extended and running Southeast 178.1 feet to a point; thence turning 8 degrees 4 minutes right from the last line extended and running Southeast 379.8 feet along a curve to the left, having a radius of 1087.92 feet to a point; thence continuing Southeast on the tangent to said curve at this point 93.8 feet to a endpoint on the South line of said Section 31, in Cook County, Illinois.

(Source: P.A. 87-834.)

(70 ILCS 2605/264) (from Ch. 42, par. 349.264)
Sec. 264. District enlarged. As of January 9, 1990, the corporate limits of the Metropolitan Water Reclamation District of Greater Chicago are extended so as to embrace and include within the same the following territory and tracts of land situated in Cook County, Illinois:
The north 495.00 feet (Except the west 880.00 feet thereof) of the east 1/2 of the northwest 1/4 of Section 21, Township 42 North, Range 10 East of the Third Principal Meridian (excepting from the above described tract, the west 150 feet of the north 290.40 feet thereof), in Cook County, Illinois; and also that part of Harrison Street lying east of and adjacent to the aforementioned parcel; also
The west 150 feet of the north 290.40 feet of the North 495 feet (except the west 880 feet thereof) of the East 1/2 of the Northwest 1/4 of Section 21, Township 42 North, Range 10 East of the Third Principal Meridian, in Cook County, Illinois; also
The east 440 feet of the west 880 feet of the north 495.00 feet of the east half of the Northwest Quarter of Section 21, Township 42 North, Range 10 East of the Third Principal Meridian, in Cook County, Illinois.
(Source: P.A. 87-834.)

(70 ILCS 2605/265) (from Ch. 42, par. 349.265)
Sec. 265. District enlarged. As of the effective date of this amendatory Act of 1992, the corporate limits of the Metropolitan Water Reclamation District of Greater Chicago are extended so as to embrace and include within those corporate limits the following territory and tracts of land situated in Cook County, Illinois:

and Section 5 in the town of Wheeling and following the Southerly line of Section 5 for 405 feet to a Westerly point on said line. Thence following a line in a Northerly direction parallel with the Easterly line of Section 5 for a distance of 50 feet to the point of beginning; thence continuing Northerly along last described parallel line, a distance of 199 feet; thence following a line in a Westerly direction parallel with the Southerly line of Section 5 for 175 feet to a point, thence following a line in a Southerly direction parallel with the Easterly line of Section 5 for a distance of 199 feet to a point on a line 50 feet North of the parallel with aforesaid Southerly line of said Section 5; thence Easterly on last described parallel line, 175 feet to the point of beginning in Cook County, Illinois.

(Source: P.A. 87-957.)

(70 ILCS 2605/266) (from Ch. 42, par. 349.266)
Sec. 266. As of September 3, 1991, the corporate limits of the Metropolitan Water Reclamation District of Greater Chicago, formerly known as the Metropolitan Sanitary District of Greater Chicago and as the Sanitary District of Chicago, are extended to include the following described tracts, and those tracts are annexed to the District:
TRACT 1: That part of Sections 5 and 8, township 41 north, range 9 east of the third principal meridian, bounded by a line described as follows: commencing at the northeast corner of said Section 5; thence south 01 degrees 02 minutes 33 seconds west, along the east line thereof, 723.4 feet to the point of beginning of the parcel to be described: thence continuing south 01 degrees 02 minutes 33 seconds west, along said east line, 1490.01 feet to its intersection with the curved northerly line of Shoe Factory Road as conveyed by deed from Fred M. Gussman and wife to the County of Cook as Document No. 12312654 (said point of intersection being 113.16 feet north of the southeast corner of said Section 5); thence southwesterly, along said curved northerly line, being the arc of a circle convex northwesterly and having a radius of 1087.92 feet, an arc distance of 110.39 feet (the chord of which arc bears south 41 degrees 30 minutes 17 seconds west and measures 110.34 feet), to a point of tangency; thence south 38 degrees 35 minutes 53 seconds west along said northerly line, tangent to the last described line, 1021.11 feet to a point of curvature; thence southwesterly, along the curved northerly line of Shoe Factory Road, being the arc of a circle convex southeasterly, tangent to the last described course and having a radius of 681.25 feet, an arc distance of 695.57 feet (the chord of which arc bears south 67 degrees 50 minutes 53 seconds west and measures 665.75 feet), to a point of tangency; thence north 82 degrees 54 minutes 08 seconds west, along said northerly line, tangent to the last described curved line, 816.86 feet; thence north 00 degrees 56 minutes 00 seconds east, 2541.62 feet; thence south 89 degrees 26 minutes 23 seconds east, 2123.17 feet to the point of beginning in Cook County, Illinois. Area = 110 acres approximately.
(Source: P.A. 87-211; 87-895; 88-45.)

(70 ILCS 2605/267)
Sec. 267. District enlarged. Upon the effective date of this amendatory Act of the 92nd General Assembly, the corporate limits of the Metropolitan Water Reclamation District are extended to include within those limits the following described tract, and this tract is annexed to the District:

THAT PART OF THE SOUTHWEST QUARTER OF SECTION 21,

TOWNSHIP 41 NORTH, RANGE 9 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN THE TOWNSHIP OF HANOVER IN COOK COUNTY, ILLINOIS DESCRIBED AS FOLLOWS:

BEGINNING AT THE SOUTHEAST CORNER OF THE SOUTHWEST

QUARTER OF SAID SECTION 21; THENCE SOUTH 88 DEGREES 53 MINUTES 45 SECONDS WEST 1,255.98 FEET TO A POINT ON THE SOUTH LINE OF THE SOUTHWEST QUARTER OF SAID SECTION 21, SAID POINT ALSO, BEING THE SOUTHWEST CORNER OF LOT 17 IN COUNTY CLERKS DIVISION OF SECTION 21 RECORDED MAY 31, 1895 AS DOCUMENT NUMBER 2227312; THENCE NORTH 00 DEGREES 24 MINUTES 19 SECONDS EAST 1,170.79 FEET, ALONG THE WEST LINE OF SAID LOT 17 TO A POINT ON THE SOUTHEASTERLY LINE OF SHERWOOD OAKS SUBDIVISION UNIT 7, RECORDED JULY 12, 1988 AS DOCUMENT NO. 88307607; THENCE NORTH 42 DEGREES 50 MINUTES 43 SECONDS EAST 129.40 FEET, ALONG SAID SOUTHEASTERLY LINE TO THE SOUTHWESTERLY CORNER OF CASTLE WOODS ESTATES SUBDIVISION, RECORDED DECEMBER 20, 1990 AS DOCUMENT NO. 90617272; THENCE NORTH 88 DEGREES 46 MINUTES 02 MINUTES EAST 1,170.34 FEET, ALONG THE SOUTH LINE OF SAID CASTLE WOODS ESTATES SUBDIVISION TO THE EAST LINE OF THE SOUTHWEST QUARTER OF SAID SECTION 21; THENCE SOUTH 00 DEGREES 28 MINUTES 45 SECONDS WEST 1,266.65 FEET TO THE POINT OF BEGINNING, CONTAINING 1,585,483.72, MORE OR LESS (36.40 ACRES, MORE OR LESS).

(Source: P.A. 92-881, eff. 1-13-03.)

(70 ILCS 2605/268) (from Ch. 42, par. 349.268)
Sec. 268. As of September 26, 1991, the corporate limits of the Metropolitan Water Reclamation District of Greater Chicago, formerly known as the Metropolitan Sanitary District of Greater Chicago and as the Sanitary District of Chicago, are extended to include the following described tracts, and those tracts are annexed to the District:
Tract 1: The West half of the Northeast quarter of

the Northeast quarter (except therefrom the North 419.50 feet of the West 422.94 feet thereof) of Section 19, Township 42 North, Range 10 East of the Third Principal Meridian, in the Village of Inverness, County of Cook, State of Illinois.

Tract 2: The North 419.50 feet of the West 422.94

feet of the West half of the Northeast quarter of the Northeast quarter of Section 19, Township 42 North, Range 10 East of the Third Principal Meridian, in the Village of Inverness, County of Cook, State of Illinois.

TRACT 3: THAT PART OF THE NORTHWEST 1/4 OF SECTION

25, TOWNSHIP 42 NORTH, RANGE 9 EAST OF THE THIRD PRINCIPAL MERIDIAN, BOUNDED AND DESCRIBED AS FOLLOWS: COMMENCING AT THE SOUTHEAST CORNER OF THE NORTHWEST 1/4 OF SAID SECTION 25; THENCE NORTH 0 DEGREES 01 MINUTES 03 SECONDS WEST, ALONG THE EAST LINE OF SAID NORTHWEST 1/4, 1314.60 FEET TO THE POINT OF INTERSECTION WITH THE NORTH LINE OF THE SOUTH 1/2 OF THE NORTHWEST 1/4 OF SECTION 25 AFORESAID; THENCE SOUTH 89 DEGREES 14 MINUTES 39 SECONDS WEST, ALONG SAID NORTH LINE, 170.00 FEET; THENCE SOUTH 44 DEGREES 21 MINUTES 25 SECONDS WEST, 410.93 FEET TO THE POINT OF INTERSECTION WITH A LINE DRAWN PARALLEL WITH THE NORTH LINE OF THE SOUTH 1/2 OF THE NORTHWEST 1/4 OF SECTION 25 AFORESAID; THENCE SOUTH 89 DEGREES 14 MINUTES 39 SECONDS WEST, ALONG SAID NORTH LINE, 420.00 FEET TO THE POINT OF INTERSECTION WITH A LINE DRAWN 1755.25 FEET EAST (AS MEASURED PERPENDICULARLY) OF AND PARALLEL WITH THE WEST LINE OF THE NORTHWEST 1/4 OF SECTION 25 AFORESAID; THENCE NORTH 0 DEGREES 03 MINUTES 31 SECONDS WEST, ALONG SAID PARALLEL LINE, 105.23 FEET TO A POINT, SAID POINT BEING ALSO THE POINT OF BEGINNING OF THE PARCEL OF LAND HEREIN DESCRIBED; THENCE SOUTH 89 DEGREES 14 MINUTES 39 SECONDS WEST, ALONG A LINE DRAWN PARALLEL WITH THE NORTH LINE OF THE SOUTH 1/2 OF THE NORTHWEST 1/4 OF SECTION 25 AFORESAID, 360.14 FEET; THENCE NORTH 0 DEGREES 03 MINUTES 31 SECONDS WEST, ALONG A LINE DRAWN 1395.14 FEET EAST (AS MEASURED PERPENDICULARLY) OF AND PARALLEL WITH THE WEST LINE OF THE NORTHWEST 1/4 OF SECTION 25 AFORESAID, 364.25 FEET; THENCE NORTH 89 DEGREES 14 MINUTES 39 SECONDS EAST, ALONG A LINE DRAWN PARALLEL WITH THE NORTH LINE OF THE SOUTH 1/2 OF THE NORTHWEST 1/4 OF SECTION 25 AFORESAID, 360.14 FEET; THENCE SOUTH 0 DEGREES 03 MINUTES 31 SECONDS EAST, ALONG A LINE DRAWN 1755.25 FEET EAST (AS MEASURED PERPENDICULARLY) OF AND PARALLEL WITH THE WEST LINE OF THE NORTHWEST 1/4 OF SECTION 25 AFORESAID, 364.25 FEET TO THE HEREINABOVE DESIGNATED POINT OF BEGINNING, IN COOK COUNTY, ILLINOIS. AREA = 131,172.3 SQUARE FEET OR 3.01130 ACRES.

Tract 4: That part of the following described real

estate lying Westerly of the West line of the right of way of the Waukegan and Southern Railroad Company (now known as the Elgin, Joliet and Eastern Railway): That part of Sections 8, 9, and 10, Township 41 North, Range 9 East of the Third Principal Meridian described as follows: Beginning 50 links East of the Northeast corner of Section 9; thence South 12 3/4 degrees West, 47.83 chains; thence North 74 1/2 degrees West, 49.38 chains; thence North 70 1/2 degrees West, 7.2 chains; thence North 73 degrees West, 12.88 chains; thence North 63 degrees West, 4.75 chains; thence North 10 degrees East, 8.08 chains more or less to the North line of Lot 11 of the Northeast Quarter of Section 8 according to the plat recorded in the Recorder's Office of Cook County, Illinois, July 1, 1848 in Book 29 of Maps, page 12, as Document 20201; thence South 87 1/4 degrees East to the West line of Section 9; thence South 88 1/2 degrees East, 12.96 chains to a White Oak Tree 12 inches in diameter; thence South 88 1/2 degrees East, 13.44 chains; thence North 18 1/2 degrees East, 8.16 chains; thence North 48 1/4 degrees East, 14.44 chains to the Northwest corner of the Northeast Quarter of Section 9; thence East 40.50 chains to the place of beginning (except the Northerly 50 feet heretofore conveyed to the County of Cook) all in Cook County, Illinois.

(Source: P.A. 87-734; 87-895.)

(70 ILCS 2605/269)
Sec. 269. District enlarged. The corporate limits of the Metropolitan Water Reclamation District are extended to include the following described territory:
The Northwest quarter of Section 20, Township 35 North, Range 13 East of the Third Principal Meridian in Cook County, Illinois.
(Source: P.A. 88-399.)

(70 ILCS 2605/270) (from Ch. 42, par. 349.270)
Sec. 270. District enlarged. As of January 1, 1993, the corporate limits of the Metropolitan Water Reclamation District of Greater Chicago are extended so as to embrace and include within the District the following territory situated in Cook County, Illinois, and that territory is annexed to the District:
THAT PART OF SECTION 33, TOWNSHIP 42 NORTH, RANGE 9, EAST

OF THE THIRD PRINCIPAL MERIDIAN, AND THAT PART OF THE NORTHEAST 1/4 OF SECTION 3, TOWNSHIP 41 NORTH, RANGE 9, EAST OF THE THIRD PRINCIPAL MERIDIAN, DESCRIBED AS FOLLOWS: BEGINNING AT THE NORTHEAST CORNER OF THE SOUTH 20.04 CHAINS OF THE WEST 1/2 OF THE SOUTHEAST 1/4 OF SAID SECTION 33; THENCE SOUTH 00 DEGREES 11 MINUTES 34 SECONDS EAST ALONG THE EAST LINE OF THE WEST 1/2 OF THE SOUTHEAST 1/4 OF SAID SECTION 33, 1322.64 FEET TO THE SOUTHEAST CORNER OF THE WEST 1/2 OF THE SOUTHEAST 1/4 OF SAID SECTION 33; THENCE NORTH 89 DEGREES 54 MINUTES 31 SECONDS EAST ALONG THE SOUTH LINE OF THE SOUTHEAST 1/4 OF SAID SECTION 33, BEING ALSO THE NORTH LINE OF THE NORTHEAST 1/4 OF SAID SECTION 3, 229.31 FEET TO THE NORTHEAST CORNER OF THE NORTHEAST 1/4 OF SAID SECTION 3; THENCE SOUTHERLY ALONG THE EAST LINE OF THE NORTHEAST 1/4 of SAID SECTION 3, 39.18 FEET TO THE NORTHERLY LINE OF THE INTERSTATE ROUTE 90 INTERCHANGE; THENCE NORTH 80 DEGREES 29 MINUTES 05 SECONDS WEST ALONG SAID NORTHERLY LINE OF THE INTERSTATE ROUTE 90 INTERCHANGE, 234.66 FEET TO AN ANGLE POINT IN SAID NORTHERLY LINE; THENCE NORTH 81 DEGREES 01 MINUTES 48 SECONDS WEST ALONG THE NORTHERLY LINE OF THE INTERSTATE ROUTE 90 INTERCHANGE, 528.19 FEET TO AN ANGLE POINT IN SAID LINE; THENCE NORTH 53 DEGREES 53 MINUTES 42 SECONDS WEST ALONG THE NORTHEASTERLY LINE OF THE INTERSTATE ROUTE 90 INTERCHANGE, 1215.48 FEET TO AN ANGLE POINT IN SAID LINE; THENCE NORTH 40 DEGREES 34 MINUTES 56 SECONDS EAST ALONG THE EASTERLY LINE OF THE INTERSTATE ROUTE 90 INTERCHANGE, 76.10 FEET TO AN ANGLE POINT IN SAID LINE; THENCE NORTH 15 DEGREES 26 MINUTES 15 SECONDS EAST ALONG THE EASTERLY LINE OF THE INTERSTATE ROUTE 90 INTERCHANGE, 359.05 FEET TO AN INTERSECTION WITH THE EASTERLY LINE OF ILLINOIS ROUTE 59 ACCORDING TO THE PLAT OF DEDICATION RECORDED AUGUST 30, 1934 AS DOCUMENT NUMBER 11451859; THENCE NORTHEASTERLY ALONG SAID EASTERLY LINE OF ILLINOIS ROUTE 59, BEING A CURVED LINE CONVEX SOUTHEASTERLY AND HAVING A RADIUS OF 1558.06 FEET, AN ARC DISTANCE OF 123.74 FEET TO AN INTERSECTION WITH THE NORTH LINE OF THE SOUTH 20.04 CHAINS OF THE WEST 1/2 OF THE SOUTHEAST 1/4 OF SAID SECTION 33; THENCE NORTH 89 DEGREES 54 MINUTES 31 SECONDS EAST ALONG THE NORTH LINE OF THE SOUTH 20.04 CHAINS OF THE WEST 1/2 OF THE SOUTHEAST 1/4 OF SAID SECTION 33, 1319.34 FEET TO THE PLACE OF BEGINNING, IN COOK COUNTY, ILLINOIS.

(Source: P.A. 87-1026.)

(70 ILCS 2605/271)
Sec. 271. District enlarged. Upon the effective date of this amendatory Act of 1998, the corporate limits of the Metropolitan Water Reclamation District are extended to include within those limits the following described tracts of land that are annexed to the District:
Parcel No. 1
Part of the Southeast Quarter of Section Thirty-five,

Township Forty-two North, Range 9 East, of the 3rd Principal Meridian, bounded and described as follows, to-wit: beginning at the Northwest corner of said Southeast Quarter, said point being the Northwest corner of the Midlands at South Barrington, being a subdivision in the South Quarter of Section Thirty-five, Township Forty-two North, Range 9 East, of the 3rd Principal Meridian in Cook County, Illinois, pursuant to a Plat of Subdivision recorded as Torrens Document 3982231, and recorded in the Office of the Cook County Recorder of Deeds as Document 91369138; thence North 89µ56'14" East along the North line of said Southeast Quarter, also being the North line of said Midlands at South Barrington Subdivision, 2,652 feet to the Northeast corner of said Southeast Quarter; thence South 00µ14'15" West along the East line of said Quarter Section, 1969.67 feet to the Southeast corner of Rose Packing Subdivision, being a subdivision in Part of the Southeast Quarter of Section Thirty-five, Township Forty-two North, Range 9 East of the 3rd Principal Meridian, according to the Plat thereof recorded April 1, 1987 as document number 87172901 in Cook County, Illinois; thence Westerly along the South line of said Rose Packing Subdivision 805.51 feet to the Southwest corner of said subdivision; thence Westerly to a point, said point being the intersection of the Westerly right of way line of Barrington Road with the most Northeasterly right of way line of the Illinois State Toll Highway Authority (Northwest Tollway I-90); thence North 76µ31'53" West 80.01 feet; thence Southwesterly along a curve to the left having a radius of 1792.04 feet and whose radius point lies to the East an arc distance of 108.96 feet (the chord across the last described course bears South 12µ42'32" West); thence North 79µ01'59" West, 166.49 feet; thence South 89µ51'56" West, 124.59 feet; thence South 51µ10'26" West, 283.14 feet; thence South 00µ08'04" East, 381.00 feet; thence South 89µ52'20" West, 1061.87 feet to the Westerly line of the Southeast Quarter of said Section, the last seven calls being along the Southerly lines of said Midlands at South Barrington Subdivision; thence North 00µ00'03" West along the West line of said Southeast Quarter Section to the point of beginning. All situated in the Village of South Barrington, County of Cook and State of Illinois.

Parcel No. 2
Part of the Southeast Quarter of Section Thirty-four,

Township Forty-two North, Range 9 East of the Third Principal Meridian, described as follows, to-wit: that part of the West half of the Southeast Quarter of Section Thirty-four, Township Forty-two North, Range 9 East of the Third Principal Meridian located in the Township of Barrington, Cook County, Illinois, lying South of the Southerly right of way line of Higgins Road (Illinois Route No. 72).

Parcel No. 3
Part of the Southeast Quarter of Section Thirty-four,

Township Forty-two North, and part of the Northwest Quarter of fractional Section One, Township Forty-one North, both in Range 9 East of the 3rd Principal Meridian, bounded and described as follows, to-wit: commencing at the Northwest corner of said Southeast Quarter of Section Thirty-four, thence South 00µ21'50" West, 500.01 feet to the point of beginning for the following described parcel; thence South 89µ56'00" East, 1321.46 feet; thence South 00µ23'57" West, 1257.20 feet; thence South 69µ06'04" West, 1159.74 feet; thence South 89µ52'57" East to the East line of the Southeast Quarter of said Section Thirty-four 234.13 feet; thence South 00µ26'03" West, 467.09 feet to the Southeast corner of said Southeast Quarter of Section Thirty-four; thence continuing South 00µ26'03" West, 26.92 feet; thence North 89µ52'57" West 321.98; thence North 69µ06'04" West, 2475.56 feet to the West line of Southeast Quarter of said Section Thirty-four; thence North 00µ21'50" East along the West line of said Southwest Quarter of Section Thirty-four 1283.56 feet to the point of beginning. All situated in the County of Cook and State of Illinois.

Parcel No. 4
Part of the West Half of the Southwest Quarter of Section

Thirty-four, Township Forty-two North, Range 9 East of the 3rd Principal Meridian bounded and described as follows, to-wit: beginning at the Northwest corner of the West Half of the said Southwest Quarter, thence East along the North line of said Southwest Quarter 1323.4 feet to the Northeast corner of the West Half of said Southwest Quarter; thence South along the East line of the West half of said Southwest Quarter 1376.5 feet to the centerline of Higgins Road (Illinois Route No. 72); thence Northwesterly along the centerline of said Higgins Road 1414.3 feet to the West line of said Southwest Quarter; thence North along the West line of said Southwest Quarter 873.7 feet to the point of beginning. All situated in the County of Cook and State of Illinois.

Parcel No. 5
Part of the East Half of Section Thirty-three, Township

Forty-two North, Range 9 East of the 3rd Principal Meridian, bounded and described as follows, to-wit: beginning at the Northwest corner of the South Half of the Northeast Quarter of said Section, thence East along the North line of said South Half of said Northeast Quarter 2633.5 feet to the Easterly line of the East Half of said Section; thence South along the Easterly line of said East Half 2173 feet plus or minus to its intersection with the centerline of Higgins Road (Illinois Route No. 72); thence Northwesterly along the centerline of said Higgins Road 2785 feet to its intersection with the Westerly line of said East Half of said Section; thence North along the Westerly line of said East Half of said Section 1184.2 feet to the point of beginning. All situated in the County of Cook and State of Illinois.

Parcel No. 6
Part of the South Half of Section Thirty-three, Township

Forty-two North, Range 9 East of the 3rd Principal Meridian, bounded and described as follows, to-wit: beginning at the Northeast corner of the South 20.04 chains (1322.64 feet) of the West Half of the Southeast Quarter of said Section Thirty-three; thence South 89µ 54' 31" West along the North line of said South 20.04 chains of the West Half of the Southeast Quarter of said Section Thirty-three, 1374.74 feet to an intersection with a line 100.00 feet, as measured radially, Southeasterly of and concentric with the centerline of the relocated Illinois Route 59 (F.A.P. 868); thence Northeasterly along a curved line convex Southeasterly, having a radius of 1966.00 feet and being 100.00 feet, as measured radially. Southeasterly of and concentric with the centerline of said relocated Illinois Route 59, an arc distance of 369.64 feet to an intersection with the Easterly line of Illinois Route 59 per Document Number 11451859, as monumented (the chord of said arc bears North 17µ 04' 48" East, 369.10 feet); thence Northerly along said Easterly line of Illinois Route 59 per Document Number 11451859 as monumented, being a curved line convex Easterly having a radius 1558.42 feet, an arc distance of 50.97 feet to a Division of Highways iron survey marker stamped "PLS 2377" (the chord of said arc bears North 01µ 02' 40" East, 50.97 feet); thence South 89µ 53' 33" East along the Easterly line of Illinois Route 59 as widened, 17.00 feet to a Division of Highways iron survey marker stamped "PLS 2377" at an angle point in said line; thence Northerly along the Easterly line of Illinois Route 59 as widened, being a curved line convex Easterly and having a radius of 1575.42 feet, an arc distance of 12.65 feet to a Division of Highways iron survey marker stamped "PLS 2377" at a point of tangency in said line (the chord of said arc bears North 00µ 07' 22" West, 12.65 feet); thence North 00µ 21' 10" West along the Easterly line of Illinois Route 59 as widened to its intersection with the Centerline of Higgins Road (Illinois Route 72); thence South 69µ 28' 49" East along the Centerline of Higgins Road to its intersection with the West line of Bartlett Road as widened extended North; thence South 00µ 07' 40" East along the West line of Bartlett Road as widened to an intersection with the South line of land conveyed by Document Number 9941247; thence South 89µ 52' 20" West along the South line of the land conveyed by Document Number 9941247, 6.00 feet to the Westerly line of the land conveyed to the Illinois State Toll Highway Commission by Warranty Deed Recorded February 8, 1957 as Document No. 16821779; thence South 01µ 57' 02" West along the Westerly line of land conveyed to the Illinois State Toll Highway Commission by Warranty Deed Recorded February 8, 1957 as Document Number 16821779, 628.57 feet to an angle point in said line; thence South 04µ 30' 29" East along the Westerly line of land conveyed to the Illinois State Toll Highway Commission by Warranty Deed recorded February 8, 1957 as Document Number 16821779, 599.57 feet to an intersection with the West line of Bartlett Road, being a line 33.00 feet West of and parallel with the East line of the Southeast Quarter of said Section Thirty-three; thence South 00µ 07' 40" East along the West line of Bartlett Road 149.11 feet; thence Southerly along the West line of Bartlett Road, being a curved line convex Westerly and having a radius of 2488.70 feet, an arc distance of 54.14 feet to the Northerly line of the Illinois State Toll Highway (the chord of said arc bears South 00µ 42' 53" East, 54.14 feet); thence South 89µ 36' 22" West along the Northerly line of Illinois State Toll Highway, 954.63 feet to the Northeasterly line of Interstate Route 90 and Illinois Route 59 Interchange; thence North 80µ 29' 05" West along the Northeasterly line of Interstate Route 90 and Illinois Route 59 Interchange, 335.81 feet to the East line of the West Half of the Southeast Quarter of said Section Thirty-three; thence North 00µ 11' 34" West along the East line of the West Half of the Southeast Quarter of said Section Thirty-three, 1323.00 feet to the point of beginning. All situated in the County of Cook and State of Illinois.

(Source: P.A. 90-781, eff. 8-14-98.)

(70 ILCS 2605/272)
Sec. 272. District enlarged. The corporate limits of the Metropolitan Water Reclamation District are extended to include the territory in the Village of Hoffman Estates, County of Cook, and State of Illinois described as follows:
THE WEST 320.00 FEET OF THE SOUTH 650.00 FEET OF THE

SOUTH EAST QUARTER OF THE SOUTH EAST QUARTER (EXCEPT THE SOUTH 50.00 FEET TAKEN FOR CHICAGO AVENUE) OF SECTION 18, TOWNSHIP 42 NORTH, RANGE 10 EAST OF THE THIRD PRINCIPAL MERIDIAN, TOGETHER WITH THAT PART OF OUTLOT F IN EVERGREEN SUBDIVISION NO. 3, BEING A SUBDIVISION OF PART OF THE SOUTHEAST 1/4 OF SECTION 18, TOWNSHIP 42 NORTH, RANGE 10 EAST OF THE THIRD PRINCIPAL MERIDIAN DESCRIBED AS FOLLOWS: BEGINNING AT THE SOUTHWEST CORNER OF SAID OUTLOT F; SAID CORNER BEING ON THE NORTH LINE OF PALATINE ROAD (SAID NORTH LINE OF PALATINE ROAD HAVING A BEARING OF SOUTH 90 DEGREES 00 MINUTES 00 SECONDS WEST FOR THE PURPOSES OF THIS DESCRIPTION); THENCE NORTH 00 DEGREES 14 MINUTES 48 SECONDS EAST ON THE WEST LINE OF SAID OUTLOT F A DISTANCE OF 600.01 FEET TO A CORNER OF SAID OUTLOT F; THENCE NORTH 90 DEGREES 00 MINUTES 00 SECONDS EAST A DISTANCE OF 60.00 FEET TO A POINT; THENCE SOUTH 08 DEGREES 46 MINUTES 18 SECONDS WEST A DISTANCE OF 404.74 FEET TO A POINT ON THE SAID WEST LINE OF OUTLOT F; SAID POINT BEING 200.00 FEET NORTH OF THE SOUTHWEST CORNER OF OUTLOT F; THENCE SOUTH 89 DEGREES 45 MINUTES 12 SECONDS EAST A DISTANCE OF 60.00 FEET TO A POINT; THENCE SOUTH 00 DEGREES 14 MINUTES 48 SECONDS WEST PARALLEL TO THE WEST LINE OF SAID OUTLOT F, A DISTANCE OF 199.74 FEET TO A POINT ON THE NORTH LINE OF PALATINE ROAD (ALSO BEING THE SOUTH LINE OF SAID OUTLOT F); THENCE SOUTH 90 DEGREES 00 MINUTES 00 SECONDS WEST ON THE NORTH LINE OF PALATINE ROAD A DISTANCE OF 60.0 FEET TO THE PLACE OF BEGINNING IN COOK COUNTY, ILLINOIS.

(Source: P.A. 87-874; 88-45.)

(70 ILCS 2605/273)
Sec. 273. District enlarged. Upon the effective date of this amendatory Act of 1998, the corporate limits of the Metropolitan Water Reclamation District are extended to include within those limits the following described tracts of land that are annexed to the District:

THE SOUTH HALF OF SECTION 30, TOWNSHIP 35 NORTH, RANGE 13 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS;

AND

SECTION 31, TOWNSHIP 35 NORTH, RANGE 13 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS.
(Source: P.A. 90-780, eff. 8-14-98.)

(70 ILCS 2605/274)
Sec. 274. Annexation.
(a) Upon August 14, 1992, and subject to the other provisions of this Section, the corporate limits of the Metropolitan Water Reclamation District of Greater Chicago, formerly known as the Metropolitan Sanitary District of Greater Chicago and as the Sanitary District of Chicago, are extended to include the following described tracts, and those tracts are annexed to the District:
The North 495.00 feet (Except the west 880.00 feet

thereof) of the east 1/2 of the northwest 1/4 of Section 21, Township 42 North, Range 10 East of the Third Principal Meridian (excepting from the above described tract, the west 150 feet of the north 290.40 feet therefore); in Cook County, Illinois; and also that part of Harrison Street lying east of and adjacent to aforementioned parcel, also

The west 150 feet of the north 290.40 feet of the

North 495 feet (except the west 880 feet thereof) of the East 1/2 of the Northwest 1/4 of Section 21, Township 42 North, Range 10, East of the Third Principal Meridian, in Cook County, Illinois, also

The east 440 feet of the west 880 feet of the north

495.00 feet of the east half of the Northwest Quarter of Section 21, Township 42, North, Range 10 East of the Third Principal Meridian, in Cook County, Illinois.

(b) Within 30 days after August 14, 1992, the corporate authorities of the Metropolitan Water Reclamation District of Greater Chicago shall cause a notice to be published once a week for 3 successive weeks in a newspaper of general circulation in the territory to be annexed under subsection (a). The notice shall describe the territory and shall state (i) the specific number of electors required to sign a petition requesting that the question of the extension of the corporate limits of the district as provided in subsection (a) be submitted to the electors of the territory to be annexed, (ii) the time in which the petition must be filed, and (iii) the date of the prospective referendum. The district clerk shall provide a petition form to any individual requesting one.
(c) If no valid petition requesting a referendum is filed with the district clerk within 30 days after the last publication of the notice, the tracts described in subsection (a) are annexed to the district.
(d) If, however, within 30 days after the last publication of the notice, a petition is filed with the district clerk, signed by at least 10% of the electors residing in the territory to be annexed, requesting that the question of the extension of the corporate limits of the district as provided in subsection (a) be submitted to the electors of the territory to be annexed, the clerk shall certify the question to the proper election officials, who shall submit the question at the next regular election. The question shall be in substantially the following form:
Shall the corporate limits of the Metropolitan Water

Reclamation District of Greater Chicago be extended to include the following described tracts of land?

(70 ILCS 2605/275)
Sec. 275. District enlarged. As of the effective date of this amendatory Act of 1995, the corporate limits of the Metropolitan Water Reclamation District are extended so as to embrace and include within the same the following described tracts which are hereby annexed to the District:
THE NORTHWEST 1/4 OF SECTION 29, TOWNSHIP 35 NORTH, RANGE

13 EAST OF THE THIRD PRINCIPAL MERIDIAN, EXCEPTING THEREFROM THE FOLLOWING DESCRIBED TRACTS: ('A') THAT PART OF THE NORTHWEST 1/4 OF SECTION 29, LYING SOUTH OF A LINE COMMENCING AT A POINT IN THE WEST LINE OF SAID SECTION WHICH IS 159 FEET NORTH OF THE SOUTHWEST CORNER OF THE NORTHWEST 1/4 OF SECTION 29 AND RUNNING EASTERLY TO A POINT ON THE EAST LINE OF THE NORTHWEST 1/4 AFORESAID, WHICH IS 161.5 FEET NORTH OF THE SOUTHEAST CORNER OF SAID QUARTER SECTION, IN COOK COUNTY, ILLINOIS ('B') A STRIP OF LAND 50 FEET IN WIDTH (MEASURED AT RIGHT ANGLES) SOUTH OF AND IMMEDIATELY ADJOINING THE SOUTH RIGHT OF WAY LINE OF THE MICHIGAN CENTRAL RAILROAD COMPANY ACROSS THE NORTHWEST 1/4 OF SECTION 29, TOWNSHIP 35 NORTH, RANGE 13 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS ('C') THAT PART OF THE NORTHWEST 1/4 OF SECTION 29, TOWNSHIP 35 NORTH, RANGE 13 EAST OF THE THIRD PRINCIPAL MERIDIAN, (EXCEPT THE NORTH 50 FEET THEREOF AND EXCEPTING THEREFROM THAT PART LYING SOUTH OF A LINE COMMENCING AT A POINT IN THE WEST LINE OF SAID SECTION WHICH IS 159 FEET NORTH OF THE SOUTHWEST CORNER OF THE NORTHWEST 1/4 AFORESAID AND RUNNING EASTERLY TO A POINT ON THE EAST LINE OF THE NORTHWEST 1/4 AFORESAID WHICH IS 161.5 FEET NORTH OF THE SOUTHEAST CORNER THEREOF), LYING WEST OF A LINE DESCRIBED AS FOLLOWS: BEGINNING AT THE INTERSECTION OF THE SOUTH LINE OF SAID NORTHWEST 1/4 WITH THE EAST LINE OF THE WEST 60 FEET OF SAID NORTHWEST 1/4; THENCE NORTH ON SAID EAST LINE TO A POINT 219.25 FEET NORTH AND 60 FEET EAST OF THE SOUTHWEST CORNER OF SAID NORTHWEST 1/4 AS MEASURED ON THE WEST LINE THEREOF AND AT RIGHT ANGLES THERETO; THENCE EAST AT RIGHT ANGLES TO THE LAST DESCRIBED COURSE, 15 FEET; THENCE NORTH, AT RIGHT ANGLES TO THE LAST DESCRIBED COURSE, 155 FEET; THENCE WEST, AT RIGHT ANGLES TO THE LAST DESCRIBED COURSE, TO THE EAST LINE OF THE WEST 50 FEET OF SAID NORTHWEST 1/4; THENCE NORTH ON SAID EAST LINE TO THE NORTH LINE OF SAID NORTHWEST 1/4 (EXCEPT THE WEST 33 FEET THEREOF) IN COOK COUNTY, ILLINOIS.

Lots 3, 4, 5, 6, and 7 in Block 4 and Lots 3, 4, 5,

6, 7, 8, 11, 13, 14, 15, 16, 17, and 18 in Block 5 and Lots 4, 5, 6, 7, and 10 in Block 6 all in Arthur T. McIntosh & Co.'s Crawford Countryside Unit #1 a subdivision of the Northeast quarter of Section 15, Township 35N, Range 13 East in Cook County, Illinois. Recorded 11/29/50 as Document No. 14962630.

(Source: P.A. 89-51, eff. 1-1-96.)

(70 ILCS 2605/276)
Sec. 276. District enlarged. As of the effective date of this amendatory Act of 1995, the corporate limits of the Metropolitan Water Reclamation District of Greater Chicago are extended so as to embrace and include within those corporate limits the following territory and tracts of land situated in Cook County, Illinois:
LOTS 1 THROUGH 12 AND ALL RIGHT-OF-WAY, BOTH

INCLUSIVE IN CASTLE WOODS ESTATE, A RESUBDIVISION OF PART OF LOT 18 IN COUNTY CLERK'S DIVISION IN SECTION 21, TOWNSHIP 41 NORTH, RANGE 9, EAST OF THE THIRD PRINCIPAL MERIDIAN, IN THE COUNTY OF COOK, STATE OF ILLINOIS.

OF THAT PART OF LOT 18 IN COUNTY CLERK'S DIVISION OF

SECTION 21, TOWNSHIP 41 NORTH, RANGE 9, EAST OF THE THIRD PRINCIPAL MERIDIAN DESCRIBED AS FOLLOWS: BEGINNING AT THE NORTHWESTERLY CORNER OF SAID LOT 18 IN THE CENTER OF HIGHWAY: THENCE SOUTH 43 DEGREES 45 MINUTES WEST 1178.0 FEET: THENCE NORTH 89 DEGREES 30 MINUTES EAST 1454.0 FEET TO STONE: THENCE NORTH 38 MINUTES EAST 539.5 FEET TO CENTER OF HIGHWAY AND THENCE ALONG THE CENTER OF SAID HIGHWAY NORTH 65 DEGREES 45 MINUTES WEST 738.0 FEET TO THE PLACE OF BEGINNING, EXCEPT THE EASTERLY 4 ACRES OF SAID PREMISES THE WESTERLY LINE OF SAID 4 ACRES BEING PARALLEL WITH THE EASTERLY LINE OF THAT PART OF LOT 18 HEREINBEFORE DESCRIBED: ALSO EXCEPT THAT PART OF LOT 18 DESCRIBED AS FOLLOWS: BEGINNING AT THE NORTHWEST CORNER OF SAID LOT 18 IN THE CENTER LINE OF HIGHWAY: THENCE SOUTHEASTERLY ALONG SAID CENTER LINE OF SAID HIGHWAY, 72.9 FEET: THENCE SOUTHWESTERLY PARALLEL WITH THE WESTERLY LINE OF SAID LOT 18, 930.0 FEET: THENCE NORTHWESTERLY PARALLEL WITH SAID CENTER LINE OF HIGHWAY: 72.9 FEET TO THE WESTERLY LINE OF SAID LOT 18: THENCE NORTHEASTERLY ALONG SAID WESTERLY LINE OF SAID LOT 18, 930.0 FEET TO THE PLACE OF BEGINNING, IN COOK COUNTY, ILLINOIS.

(Source: P.A. 89-51, eff. 1-1-96.)

(70 ILCS 2605/277)
Sec. 277. District enlarged. Upon the effective date of this amendatory Act of the 91st General Assembly, the corporate limits of the Metropolitan Water Reclamation District are extended to include within those limits the following described tracts of land that are annexed to the District:
(a) SUBJECT PARCEL:
THAT PART OF THE EAST 1/2 OF THE SOUTHEAST 1/4 OF SECTION

35, TOWNSHIP 42 NORTH, RANGE 9, EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS, MORE PARTICULARLY DESCRIBED AS:

ORIGINAL PARCEL 1:
THAT PART OF THE EAST 1/2 OF THE SOUTHEAST 1/4 OF SECTION

35, TOWNSHIP 42 NORTH, RANGE 9, EAST OF THE THIRD PRINCIPAL MERIDIAN, LYING EASTERLY OF THE EASTERLY RIGHT OF WAY LINE OF RELOCATED BARRINGTON ROAD, AS DEDICATED BY DOCUMENT NUMBER 11234368, AND LYING SOUTH OF LOT 1 IN ROSE PACKING COMPANY SUBDIVISION, BEING A SUBDIVISION OF PART OF THE SOUTHEAST 1/4 OF SAID SECTION 35, ACCORDING TO THE PLAT THEREOF RECORDED APRIL 1, 1987, AS DOCUMENT 87172901;

ILLINOIS STATE TOLL HIGHWAY COMMISSION BY WARRANTY DEED RECORDED AS DOCUMENT 16947360;

CIRCUIT COURT OF COOK COUNTY, DESCRIBED AS FOLLOWS: COMMENCING AT THE SOUTHEAST CORNER OF THE SOUTHEAST 1/4 OF SAID SECTION 35; THENCE ON AN ASSUMED BEARING OF NORTH 00 DEGREES 14 MINUTES 15 SECONDS EAST, ALONG THE EAST LINE OF SAID SOUTHEAST 1/4, 288.04 FEET TO THE POINT OF BEGINNING, BEING ALSO A POINT IN THE NORTHERLY LINE OF A PERPETUAL EASEMENT GRANTED TO THE ILLINOIS STATE TOLL HIGHWAY COMMISSION PER CONVEYANCE RECORDED FEBRUARY 21, 1957, AS DOCUMENT 16831935; THENCE CONTINUING NORTH 00 DEGREES 14 MINUTES 15 SECONDS EAST, ALONG SAID EAST LINE, 371.20 FEET TO THE SOUTHEAST CORNER OF THE AFORESAID LOT 1 IN ROSE PACKING COMPANY SUBDIVISION; THENCE NORTH 88 DEGREES 30 MINUTES 52 SECONDS WEST, ALONG THE SOUTH LINE OF SAID LOT 1, A DISTANCE OF 71.02 FEET; THENCE SOUTH 00 DEGREES 14 MINUTES 15 SECONDS WEST, 333.80 FEET TO A POINT IN THE NORTHERLY LINE OF A PERPETUAL EASEMENT GRANTED TO ILLINOIS STATE TOLL HIGHWAY COMMISSION PER CONVEYANCE RECORDED JULY 2, 1957, AS DOCUMENT 16947360; THENCE SOUTH 57 DEGREES 45 MINUTES 35 SECONDS EAST, ALONG SAID NORTHERLY LINE, 63.91 FEET TO AN INTERSECTION WITH THE AFOREMENTIONED PERPETUAL EASEMENT LINE, EXTENDED WESTERLY; THENCE SOUTH 72 DEGREES 56 MINUTES 57 SECONDS EAST, ALONG SAID EXTENDED LINE, 17.55 FEET TO THE POINT OF BEGINNING;

35, TOWNSHIP 42 NORTH, RANGE 9, AND, DESCRIBED AS FOLLOWS: COMMENCING AT THE SOUTHEAST CORNER OF THE SOUTHEAST 1/4 OF SAID SECTION 35, THENCE ON AN ASSUMED BEARING OF NORTH 00 DEGREES 14 MINUTES 15 SECOND EAST ALONG THE EAST LINE OF SAID SOUTHEAST 1/4, 288.04 FEET TO A POINT IN THE NORTHERLY LINE OF A PERPETUAL EASEMENT GRANTED TO THE ILLINOIS STATE TOLL HIGHWAY COMMISSION PER CONVEYANCE RECORDED FEBRUARY 21, 1957 AS DOCUMENT NO. 16831935; THENCE NORTH 72 DEGREES 56 MINUTES 57 SECONDS WEST ALONG SAID NORTHERLY LINE (EXTENDED WESTERLY) 17.55 FEET TO AN INTERSECTION WITH THE NORTHERLY LINE OF A PERPETUAL EASEMENT (SINCE RELEASED PER QUITCLAIM DEED RECORDED APRIL 16, 1996 AS DOCUMENT # 96283771) GRANTED TO THE ILLINOIS STATE TOLL HIGHWAY COMMISSION PER CONVEYANCE RECORDED JULY 2, 1957 AS DOCUMENT NO. 16947360; THENCE NORTH 57 DEGREES 45 MINUTES 35 SECONDS WEST ALONG SAID NORTHERLY LINE, 63.91 FEET TO THE POINT OF BEGINNING; THENCE CONTINUING NORTH 57 DEGREES 45 MINUTES 35 SECONDS WEST ALONG SAID NORTHERLY LINE 387.69 FEET; THENCE CONTINUING NORTH 78 DEGREES 15 MINUTES 45 SECONDS WEST ALONG SAID NORTHERLY LINE 430.00 FEET TO THE WESTERLY LINE OF PERPETUAL EASEMENT RECORDED JULY 2, 1957 AS DOCUMENT #16947360, BEING ALSO A POINT ON A 1562.28 FOOT RADIUS CURVE, THE CENTER OF CIRCLE OF SAID CURVE BEARS SOUTH 75 DEGREES 29 MINUTES 00 SECONDS EAST FROM SAID POINT; THENCE SOUTHERLY ALONG SAID WESTERLY LINE AND SAID CURVE, 100.20 FEET THROUGH A CENTRAL ANGLE OF 03 DEGREES 40 MINUTES 29 SECONDS TO THE SOUTHERLY LINE OF PERPETUAL EASEMENT RECORDED JULY 2, 1957 AS DOCUMENT #16947360; THENCE SOUTH 78 DEGREES 07 MINUTES 48 SECONDS EAST ALONG SAID SOUTHERLY LINE 192.00 FEET; THENCE CONTINUING SOUTH 68 DEGREES 07 MINUTES 13 SECONDS EAST ALONG SAID SOUTHERLY LINE 425.64 FEET; THENCE CONTINUING SOUTH 57 DEGREES 38 MINUTES 13 SECONDS EAST ALONG SAID SOUTHERLY LINE 222.02 FEET; THENCE NORTH 00 DEGREES 14 MINUTES 15 SECONDS EAST 120.40 FEET TO THE POINT OF BEGINNING;

35, TOWNSHIP 42 NORTH, RANGE 9, BOUNDED AND DESCRIBED AS FOLLOWS: COMMENCING AT THE SOUTHEAST CORNER OF THE SOUTHEAST 1/4 OF SAID SECTION 35, THENCE ON AN ASSUMED BEARING OF NORTH 00 DEGREES 14 MINUTES 15 SECONDS EAST, ALONG THE EAST LINE OF SAID SOUTHEAST 1/4, 660.00 FEET TO THE SOUTHEAST CORNER OF LOT 1 IN ROSE PACKING COMPANY SUBDIVISION BEING A SUBDIVISION OF PART OF THE SOUTHEAST 1/4 OF SAID SECTION 35, ACCORDING TO THE PLAT THEREOF RECORDED APRIL 1, 1987, AS DOCUMENT 87172901; THENCE NORTH 88 DEGREES 30 MINUTES 56 SECONDS WEST, ALONG THE SOUTH LINE OF SAID LOT 1, 805.52 FEET TO THE WESTERLY LINE OF PERPETUAL EASEMENT RECORDED JULY 2, 1957 AS DOCUMENT #16947360, BEING ALSO A POINT ON A 1562.28 FOOT RADIUS CURVE; THENCE SOUTHERLY ALONG SAID WESTERLY LINE AND SAID CURVE, 161.08 FEET (CHORD=161.00 FEET, CHORD BEARING SOUTH 13 DEGREES 47 MINUTES 57 SECONDS WEST) TO THE SOUTHERLY LINE OF PERPETUAL EASEMENT RECORDED JULY 2, 1957 AS DOCUMENT #16947360; THENCE SOUTH 78 DEGREES 09 MINUTES 21 SECONDS EAST ALONG SAID SOUTHERLY LINE, 192.40 FEET; THENCE SOUTH 68 DEGREES 07 MINUTES 07 SECONDS EAST CONTINUING ALONG SAID SOUTHERLY LINE, 425.61 FEET; THENCE SOUTH 57 DEGREES 37 MINUTES 56 SECONDS EAST CONTINUING ALONG SAID SOUTHERLY LINE, 57.88 FEET TO AN INTERSECTION WITH A LINE BEING PARALLEL WITH THE EAST LINE OF THE SOUTHEAST 1/4 OF SAID SECTION 35 TO A POINT OF BEGINNING FOR THIS LEGAL DESCRIPTION; THENCE NORTH 00 DEGREES 14 MINUTES 15 SECONDS EAST ALONG SAID LAST DESCRIBED PARALLEL LINE, 297.59 FEET TO AN INTERSECTION WITH A LINE BEING PARALLEL WITH SAID SOUTH LINE OF LOT 1 IN ROSE PACKING COMPANY SUBDIVISION; THENCE SOUTH 88 DEGREES 30 MINUTES 56 SECONDS EAST, 139.03 FEET TO AN INTERSECTION WITH THE WESTERLY LINE OF RELOCATED CENTRAL ROAD PER CONDEMNATION CASE NO 88L51440; THENCE SOUTH 00 DEGREES 14 MINUTES 15 SECONDS WEST ALONG SAID LAST DESCRIBED WESTERLY LINE OF RELOCATED CENTRAL ROAD, 381.86 FEET TO THE SOUTHERLY LINE OF PERPETUAL EASEMENT RECORDED JULY 2, 1957 AS DOCUMENT #16947360; THENCE NORTH 57 DEGREES 37 MINUTES 56 SECONDS WEST ALONG SAID LAST DESCRIBED SOUTHERLY LINE OF PERPETUAL EASEMENT, 164.14 FEET TO THE POINT OF BEGINNING, IN COOK COUNTY, ILLINOIS.

ALSO KNOWN AS:
THAT PART OF THE EAST 1/2 OF THE SOUTHEAST 1/4 OF SECTION

35, TOWNSHIP 42 NORTH, RANGE 9, BOUNDED AND DESCRIBED AS FOLLOWS: COMMENCING AT THE SOUTHEAST CORNER OF THE SOUTHEAST 1/4 OF SAID SECTION 35; THENCE ON AN ASSUMED BEARING OF NORTH 00 DEGREES 14 MINUTES 15 SECONDS EAST, ALONG THE EAST LINE OF SAID SOUTHEAST 1/4, 660.00 FEET TO THE SOUTHEAST CORNER OF LOT 1 IN ROSE PACKING COMPANY SUBDIVISION BEING A SUBDIVISION OF PART OF THE SOUTHEAST 1/4 OF SAID SECTION 35, ACCORDING TO THE PLAT THEREOF RECORDED APRIL 1, 1987, AS DOCUMENT 87172901; THENCE NORTH 88 DEGREES 30 MINUTES 56 SECONDS WEST, ALONG THE SOUTH LINE OF SAID LOT 1, A DISTANCE OF 71.02 FEET TO THE POINT OF BEGINNING FOR THIS LEGAL DESCRIPTION; THENCE NORTH 88 DEGREES 30 MINUTES 56 SECONDS WEST CONTINUING ALONG THE SOUTH LINE OF SAID LOT 1, 734.50 FEET TO THE WESTERLY LINE OF PERPETUAL EASEMENT RECORDED JULY 2, 1957 AS DOCUMENT #16947360, BEING ALSO A POINT ON A 1562.28 FOOT RADIUS CURVE; THENCE SOUTHERLY ALONG SAID WESTERLY LINE AND SAID CURVE, 161.08 FEET (CHORD=161.00 FEET, CHORD BEARING SOUTH 13 DEGREES 47 MINUTES 51 SECONDS WEST) TO THE SOUTHERLY LINE OF PERPETUAL EASEMENT RECORDED JULY 2, 1957 AS DOCUMENT #16947360; THENCE SOUTH 78 DEGREES 09 MINUTES 21 SECONDS EAST ALONG SAID SOUTHERLY LINE, 192.40 FEET; THENCE SOUTH 68 DEGREES 07 MINUTES 07 SECONDS EAST CONTINUING ALONG SAID SOUTHERLY LINE, 425.61 FEET; THENCE SOUTH 57 DEGREES 37 MINUTES 56 SECONDS EAST CONTINUING ALONG SAID SOUTHERLY LINE, 57.88 FEET TO AN INTERSECTION WITH A LINE BEING PARALLEL WITH THE EAST LINE OF THE SOUTHEAST 1/4 OF SAID SECTION 35; THENCE NORTH 00 DEGREES 14 MINUTES 15 SECONDS EAST ALONG SAID LAST DESCRIBED PARALLEL LINE, 297.59 FEET TO AN INTERSECTION WITH A LINE BEING PARALLEL WITH SAID SOUTH LINE OF LOT 1 IN ROSE PACKING COMPANY SUBDIVISION; THENCE SOUTH 88 DEGREES 30 MINUTES 56 SECONDS EAST, 139.03 FEET TO AN INTERSECTION WITH THE WESTERLY LINE OF RELOCATED CENTRAL ROAD PER CONDEMNATION CASE NO. 88L51440; THENCE NORTH 00 DEGREES 14 MINUTES 15 SECONDS EAST ALONG SAID LAST DESCRIBED WESTERLY LINE OF RELOCATED CENTRAL ROAD, 72.44 FEET TO THE POINT OF BEGINNING, IN COOK COUNTY, ILLINOIS.

(b) THAT PART OF THE EAST 1/2 OF THE SOUTHEAST 1/4 OF

SECTION 35, TOWNSHIP 42 NORTH, RANGE 9, BOUNDED AND DESCRIBED AS FOLLOWS: COMMENCING AT THE SOUTHEAST CORNER OF THE SOUTHEAST 1/4 OF SAID SECTION 35; THENCE ON AN ASSUMED BEARING OF NORTH 00 DEGREES 14 MINUTES 15 SECONDS EAST, ALONG THE EAST LINE OF SAID SOUTHEAST 1/4, 660.00 FEET TO THE SOUTHEAST CORNER OF LOT 1 IN ROSE PACKING COMPANY SUBDIVISION, BEING A SUBDIVISION OF PART OF THE SOUTHEAST 1/4 OF SAID SECTION 35, ACCORDING TO THE PLAT THEREOF RECORDED APRIL 1, 1987 AS DOCUMENT NUMBER 87172901; THENCE NORTH 88 DEGREES 30 MINUTES 56 SECONDS WEST, ALONG THE SOUTH LINE OF SAID LOT 1, 805.52 FEET TO THE WESTERLY LINE OF PERPETUAL EASEMENT RECORDED JULY 2, 1957 AS DOCUMENT NUMBER 16947360, BEING ALSO A POINT ON A 1562.28 FOOT RADIUS CURVE; THENCE SOUTHERLY ALONG SAID WESTERLY LINE AND SAID CURVE, 161.08 FEET (CHORD=161.00 FEET, CHORD BEARING SOUTH 13 DEGREES 47 MINUTES 51 SECONDS WEST) TO THE SOUTHERLY LINE OF PERPETUAL EASEMENT RECORDED JULY 2, 1957 AS DOCUMENT NUMBER 16947360; THENCE SOUTH 78 DEGREES 09 MINUTES 21 SECONDS EAST ALONG SAID SOUTHERLY LINE, 192.40 FEET; THENCE SOUTH 68 DEGREES 07 MINUTES 07 SECONDS EAST CONTINUING ALONG SAID SOUTHERLY LINE, 425.61 FEET; THENCE SOUTH 57 DEGREES 37 MINUTES 56 SECONDS EAST CONTINUING ALONG SAID SOUTHERLY LINE, 57.88 FEET TO AN INTERSECTION WITH A LINE BEING PARALLEL WITH THE EAST LINE OF THE SOUTHEAST 1/4 OF SAID SECTION 35 TO A POINT OF BEGINNING FOR THIS LEGAL DESCRIPTION; THENCE NORTH 00 DEGREES 14 MINUTES 15 SECONDS EAST ALONG SAID LAST DESCRIBED PARALLEL LINE, 297.59 FEET TO AN INTERSECTION WITH A LINE BEING PARALLEL WITH SAID SOUTH LINE OF LOT 1 IN ROSE PACKING COMPANY SUBDIVISION; THENCE SOUTH 88 DEGREES 30 MINUTES 56 SECONDS EAST, 139.03 FEET TO AN INTERSECTION WITH THE WESTERLY LINE OF RELOCATED CENTRAL ROAD PER CONDEMNATION CASE NO. 88L51440; THENCE SOUTH 00 DEGREES 14 MINUTES 15 SECONDS WEST ALONG SAID LAST DESCRIBED WESTERLY LINE OF RELOCATED CENTRAL ROAD, 381.86 FEET TO THE SOUTHERLY LINE OF PERPETUAL EASEMENT RECORDED JULY 2, 1957 AS DOCUMENT NUMBER 16947360; THENCE NORTH 57 DEGREES 37 MINUTES 56 SECONDS WEST ALONG SAID LAST DESCRIBED SOUTHERLY LINE OF PERPETUAL EASEMENT, 164.14 FEET TO THE POINT OF BEGINNING, IN COOK COUNTY, ILLINOIS.

(Source: P.A. 91-925, eff. 7-7-00.)

(70 ILCS 2605/278)
Sec. 278. District enlarged. As of the effective date of this amendatory Act of 1996, the corporate limits of the Metropolitan Water Reclamation District are extended so as to embrace and include within the same the following described tracts which are hereby annexed to the District:
The West 50 feet of the Southwest 1/4 of Section 21,

Township 35 North, Range 13 East of the Third Principal Meridian; and

The South 70 feet of the West 50 feet of the Northwest

1/4 of Section 21, Township 35 North, Range 13 East of the Third Principal Meridian; and

The South 50 feet of the East 662.27 feet of the North

1/2 of Section 20, Township 35 North, Range 13 East of the Third Principal Meridian; and

The South 70 feet of the North 1/2 of Section 20,

Township 35 North, Range 13 East of the Third Principal Meridian, except the East 662.27 feet thereof; and

The South 70 feet of the East 70 feet of the Northeast

1/4 of Section 19, Township 35 North, Range 13 East of the Third Principal Meridian; and

That part of the Southeast 1/4 of Section 19, Township 35

North, Range 13 East of the Third Principal Meridian lying easterly of the following described line:

Commencing at a point in the North line of the

aforesaid Southeast 1/4 which is 70 feet West of the East line of the aforesaid Southeast 1/4; thence, Southerly along a line parallel with and 70 feet West of the East line of the aforesaid Southeast 1/4 a distance of 400 feet; thence, Southeasterly a distance of 300.06 feet to a point 60 feet West of the East line of the aforesaid Southeast 1/4; thence, Southerly along a line parallel with and 60 feet West of the East line of the aforesaid Southeast 1/4 a distance of 350 feet; thence Easterly along a line perpendicular to the last described line a distance of 10 feet to a point which is 50 feet West of the East line of the aforesaid Southeast 1/4; thence, Southerly along a line parallel with and 50 feet West of the East line of the aforesaid Southeast 1/4 to a point 680.95 feet North of the South line of the aforesaid Southeast 1/4; thence, Southwesterly to a point which is 60 feet West of the East line of the aforesaid Southeast 1/4 and 660.95 feet North of the South Line of the aforesaid Southeast 1/4; thence, Southerly along a line parallel with and 60 feet West of the East line of the aforesaid Southeast 1/4 a distance of 100 feet; thence, Southeasterly to a point which is 50 feet West of the East line of the aforesaid Southeast 1/4 and 540.95 feet North of the South line of the aforesaid Southeast 1/4; thence, Southerly along a line parallel with and 50 feet West of the East line of the aforesaid Southeast 1/4 to its intersection with the South line of the aforesaid Southeast 1/4; and

The South 1/2 of Section 20, Township 35 North, Range 13

East of the Third Principal Meridian; and

The North 50 feet of the East 50 feet of the Northeast

1/4 of Section 30, Township 35 North, Range 13 East of the Third Principal Meridian; and

The North 50 feet of the North 1/2 of Section 29,

Township 35 North, Range 13 East of the Third Principal Meridian; and

The North 50 feet of the West 50 feet of the Northwest

1/4 of Section 28, Township 35 North, Range 13 East of the Third Principal Meridian;

All of the foregoing in Cook County Illinois.
(Source: P.A. 89-677, eff. 8-14-96.)

(70 ILCS 2605/279)
Sec. 279. Annexation. Upon the effective date of this amendatory Act of 1996, the corporate limits of the Metropolitan Water Reclamation District of Greater Chicago, formerly known as the Metropolitan Sanitary District of Greater Chicago and as the Sanitary District of Chicago, are extended to include the following described tracts and those tracts are annexed to the District:
(1) THE SOUTHEAST QUARTER OF SECTION 29, TOWNSHIP 35

NORTH, RANGE 13 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS.

RANGE 13 EAST OF THE THIRD PRINCIPAL MERIDIAN (EXCEPTING THEREFROM THAT PART LYING WITHIN BURNSIDE'S LAKEWOOD MANOR UNIT NO. 14 AS RECORDED ON NOVEMBER 22, 1976 AS DOCUMENT NUMBER 24732808) ALL IN COOK COUNTY, ILLINOIS.

SECTION 32, TOWNSHIP 35 NORTH, RANGE 13 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY.

QUARTER AND THE WEST HALF OF THE NORTHWEST QUARTER OF SECTION 33, TOWNSHIP 35 NORTH, RANGE 33, EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS.

(2) THE NORTHWEST QUARTER AND THE SOUTHWEST QUARTER OF

SECTION 32, TOWNSHIP 35 NORTH, RANGE 13 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS.

THE SOUTHWEST QUARTER OF SECTION 29, TOWNSHIP 35 NORTH,

RANGE 13 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS.

(3) THE NORTH HALF OF THE SOUTHEAST QUARTER OF SECTION

27, TOWNSHIP 35 NORTH, RANGE 13 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS.

(4) THE SOUTHWEST QUARTER OF THE SOUTHWEST QUARTER OF

SECTION 35, TOWNSHIP 35 NORTH, RANGE 13, EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS.

(Source: P.A. 89-677, eff. 8-14-96.)

(70 ILCS 2605/280)
Sec. 280. District enlarged. Upon the effective date of this amendatory Act of 1997, the corporate limits of the Metropolitan Water Reclamation District are extended to include within those limits the following described tract of land that is annexed to the District:
THAT PART OF FRACTIONAL SECTION 4, TOWNSHIP 41 NORTH,

RANGE 9 EAST OF THE THIRD PRINCIPAL MERIDIAN DESCRIBED AS FOLLOWS:

COMMENCING AT THE NORTHEAST CORNER OF THE

NORTHWEST QUARTER OF SECTION 9, TOWNSHIP 41 NORTH, RANGE 9 EAST: THENCE NORTH 00 DEGREES 29 MINUTES 26 SECONDS EAST (ON AN ASSUMED BEARING) A DISTANCE OF 33.00 FEET TO THE POINT OF BEGINNING, ALSO BEING THE NORTHERLY LINE OF SHOE FACTORY ROAD; THENCE THE FOLLOWING TWO COURSES AND DISTANCES ALONG SAID NORTHERLY LINE (1) THENCE NORTH 89 DEGREES 29 MINUTES 45 SECONDS WEST A DISTANCE OF 403.88 FEET TO A POINT OF CURVATURE; (2) THENCE WESTERLY ALONG THE ARC OF A TANGENTIAL CURVE, CONCAVE TO THE NORTH AND HAVING A RADIUS OF 1686.12 FEET, A DISTANCE OF 332.23 FEET TO A LINE OF OCCUPATION; THENCE THE FOLLOWING TWO COURSES AND DISTANCES ALONG SAID OCCUPATION LINE (1) THENCE NORTH 25 DEGREES 45 MINUTES 13 SECONDS EAST A DISTANCE OF 270.43 FEET; (2) THENCE NORTH 17 DEGREES 31 MINUTES 43 SECONDS EAST A DISTANCE OF 1648.34 FEET TO THE SOUTH RIGHT-OF-WAY LINE OF THE NORTHERN ILLINOIS GAS COMPANY; THENCE NORTH 86 DEGREES 49 MINUTES 05 SECONDS EAST, ALONG SIDE RIGHT-OF-WAY LINE, A DISTANCE OF 166.81 FEET, MORE OR LESS, TO THE EAST LINE OF THE WEST HALF OF THE SAID FRACTIONAL SECTION 4; THENCE SOUTH 01 DEGREES 26 MINUTES 56 SECONDS WEST, MORE OR LESS, ALONG SAID EAST LINE, A DISTANCE OF 1847.30 FEET, MORE OR LESS, TO A POINT LYING NORTH 00 DEGREES 29 MINUTES 56 SECONDS EAST AT A DISTANCE OF 17.00 FEET FROM THE POINT OF BEGINNING; THENCE SOUTH 00 DEGREES 29 MINUTES 56 SECONDS WEST A DISTANCE OF 17.00 FEET TO THE POINT OF BEGINNING CONTAINING 18.58 ACRES, MORE OR LESS AND LYING IN COOK COUNTY, ILLINOIS.

(Source: P.A. 90-198, eff. 1-1-98.)

(70 ILCS 2605/281)
Sec. 281. Annexation. On the effective date of this amendatory Act of the 91st General Assembly, the corporate limits of the Metropolitan Water Reclamation District, formerly known as the Metropolitan Sanitary District of Greater Chicago and as the Sanitary District of Chicago, are extended to include the following described tracts and those tracts are annexed to the District:
Parcel No. 1:
Part of the Southwest Quarter (1/4) of Section 34 and

part of the Southeast Quarter of Section 33 both in the Township 42 North, Range 9 East of the 3rd Principal Meridian bounded and described as follows, to-wit: beginning at intersection of the centerline of State Route 72 (Higgins Road) with the East line line of the Southwest Quarter of said Section 34, thence South 00°00'00" East, along said East line, 750.17 feet to the South line of said Southwest Quarter; thence South 89°45'29" West along the South line of said Southwest Quarter and its extension to the West right-of-way line of Bartlett Road, 2671.59 feet; thence North 00°07'32" West, 149.11 feet; Thence North 04°30'29" West, 599.57 feet; thence North 01°57'02" East, 628.57 feet; thence North 89°52'20" East, 6.00 feet; thence North 00°07'40" West to the intersection with the centerline of said State Route 72 (Higgins Road) 395.60 feet; the last five calls were along the West right-of-way line of Bartlett Road and its extensions; thence South 69°27'07" East along the centerline of said State Route 72 (Higgins Road), 2930.18 feet to the Point of Beginning.

(Source: P.A. 91-625, eff. 8-19-99.)

(70 ILCS 2605/282)
Sec. 282. Annexation. On the effective date of this amendatory Act of the 91st General Assembly, the corporate limits of the Metropolitan Water Reclamation District, formerly known as the Metropolitan Sanitary District of Greater Chicago and as the Sanitary District of Chicago, are extended to include the following described tracts and those tracts are annexed to the District:
Parcel No. 1:
THAT PART OF THE EAST HALF OF THE NORTHWEST QUARTER OF

SECTION 21, TOWNSHIP 41 NORTH, RANGE 9, EAST OF THE THIRD PRINCIPAL MERIDIAN, DESCRIBED AS FOLLOWS: COMMENCING AT THE NORTHWEST QUARTER OF THE NORTHEAST QUARTER OF SAID SECTION 21; THENCE SOUTH ALONG THE EAST LINE OF THE NORTHWEST QUARTER OF SAID SECTION, 355.00 FEET TO THE CENTER LINE OF PUBLIC HIGHWAY FOR A POINT OF BEGINNING;

THENCE SOUTH 00 DEGREES 23 MINUTES 00 SECONDS WEST ALONG

THE EAST LINE OF THE NORTHWEST QUARTER OF SAID SECTION, 1617.40 FEET; THENCE NORTH 62 DEGREES 22 MINUTES 00 SECONDS WEST, 1094.00 FEET; THENCE NORTH 40 DEGREES 14 MINUTES 00 SECONDS EAST, 218.46 FEET; THENCE NORTH 28 DEGREES 49 MINUTES 00 SECONDS WEST, 702.45 FEET; THENCE NORTH 69 DEGREES 48 MINUTES 00 SECONDS WEST, 125.10 FEET TO THE CENTER LINE OF PUBLIC HIGHWAY, THENCE NORTH 55 DEGREES 45 MINUTES 00 SECONDS EAST ALONG THE CENTER LINE OF SAID PUBLIC HIGHWAY, 224.20 FEET; THENCE NORTH 81 DEGREES 52 MINUTES 00 SECONDS EAST ALONG SAID CENTER LINE, 1121.00 FEET TO THE POINT OF BEGINNING (EXCEPT FROM AFORESAID THAT PART OF SAID PREMISES CONVEYED TO THE COUNTY OF COOK FOR HIGHWAY PURPOSES BY DEED DATED MAY 12, 1947 AND RECORDED MAY 26, 1947 AS DOCUMENT NUMBER 14064447) ALL IN COOK COUNTY, ILLINOIS.

Parcel No. 2:
LOT 26 (EXCEPT THAT PART FALLING IN THE BED OF POPLAR

CREEK) IN COUNTY CLERK'S DIVISION OF SECTION 21, TOWNSHIP 41 NORTH, RANGE 9, EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS.

ALSO KNOWN AS: 1296 SCHAUMBURG ROAD.
CONTAINING 1261757.00 SQUARE FEET OR 28.97 ACRES, MORE OR

LESS.

PARCEL 1: PERMANENT INDEX NUMBER = 06-21-101-011
PARCEL 2: PERMANENT INDEX NUMBER = 06-411-101-004.
(Source: P.A. 91-625, eff. 8-19-99.)

(70 ILCS 2605/283)
Sec. 283. District enlarged. Upon the effective date of this amendatory Act of the 91st General Assembly, the corporate limits of the Metropolitan Water Reclamation District Act are extended to include within those limits the following described tract of land, and that tract is annexed to the District.
THAT PART OF SECTIONS 21, 28 AND 33, TOWNSHIP 42 NORTH,

RANGE 9 EAST OF THE THIRD PRINCIPAL MERIDIAN DESCRIBED AS FOLLOWS: BEGINNING AT THE SOUTHEAST CORNER OF THE NORTHEAST QUARTER OF SAID SECTION 28; THENCE SOUTH 00 DEGREES 19 MINUTES 35 SECONDS EAST ALONG THE EAST LINE OF THE SOUTHEAST QUARTER OF SAID SECTION 28, A DISTANCE OF 2624.22 FEET TO THE SOUTHEAST CORNER OF SAID SECTION 28; THENCE SOUTH 00 DEGREES 04 MINUTES 45 SECONDS EAST ALONG THE EAST LINE OF THE NORTHEAST QUARTER OF SAID SECTION 33, A DISTANCE OF 643.38 FEET; THENCE SOUTH 89 DEGREES 40 MINUTES 35 SECONDS WEST, A DISTANCE OF 1079.11 FEET TO A POINT ON A LINE 1079.10 FEET WEST OF AND PARALLEL WITH THE EAST LINE OF SAID SECTION 33; THENCE SOUTH 00 DEGREES 04 MINUTES 45 SECONDS EAST ALONG SAID PARALLEL LINE, A DISTANCE OF 281.47 FEET; THENCE NORTH 89 DEGREES 40 MINUTES 35 SECONDS EAST, A DISTANCE OF 1079.11 FEET TO A POINT ON THE EAST LINE OF SAID SECTION 33; THENCE SOUTH 00 DEGREES 04 MINUTES 45 SECONDS EAST ALONG SAID EAST LINE, A DISTANCE OF 1707.93 FEET TO THE SOUTHEAST CORNER OF THE NORTHEAST QUARTER OF SAID SECTION 33; THENCE NORTH 89 DEGREES 58 MINUTES 22 SECONDS WEST ALONG THE SOUTH LINE OF SAID NORTHEAST QUARTER, A DISTANCE OF 1079.10 FEET TO A POINT ON A LINE 1079.10 FEET WEST OF AND PARALLEL WITH THE EAST LINE OF SAID SECTION 33; THENCE NORTH 00 DEGREES 04 MINUTES 45 SECONDS WEST ALONG SAID PARALLEL LINE, A DISTANCE OF 1313.07 FEET TO A POINT ON THE SOUTH LINE OF THE NORTH HALF OF THE NORTHEAST QUARTER OF SAID SECTION 33; THENCE SOUTH 89 DEGREES 51 MINUTES 05 SECONDS WEST ALONG THE SOUTH LINE OF THE NORTH HALF OF SAID NORTHEAST QUARTER, A DISTANCE OF 1334.88 FEET; THENCE NORTH 22 DEGREES 20 MINUTES 04 SECONDS EAST A DISTANCE OF 241.05 FEET TO A POINT ON A NON-TANGENT CURVE; THENCE NORTHWESTERLY ALONG A CURVE CONCAVE NORTHEASTERLY AND HAVING A RADIUS OF 165.00 FEET AND A CHORD BEARING OF NORTH 42 DEGREES 58 MINUTES 45 SECONDS WEST, AN ARC LENGTH OF 91.17 FEET TO A POINT ON A NON-TANGENT LINE; THENCE SOUTH 62 DEGREES 51 MINUTES 00 SECONDS WEST, A DISTANCE OF 135.00 FEET; THENCE NORTH 50 DEGREES 00 MINUTES 12 SECONDS WEST, A DISTANCE OF 114.07 FEET TO A POINT ON THE EAST LINE OF ILLINOIS ROUTE 59; THENCE NORTH 00 DEGREES 11 MINUTES 17 SECONDS WEST ALONG SAID EAST LINE, A DISTANCE OF 523.87 FEET; THENCE SOUTH 84 DEGREES 58 MINUTES 24 SECONDS EAST, A DISTANCE OF 228.14 FEET TO A POINT ON A NON-TANGENT CURVE; THENCE NORTHERLY ALONG A CURVE CONCAVE WESTERLY AND HAVING A RADIUS OF 1501.93 FEET AND A CHORD BEARING OF NORTH 01 DEGREES 29 MINUTES 47 SECONDS WEST, AN ARC LENGTH OF 341.98 FEET; THENCE SOUTH 81 DEGREES 58 MINUTES 50 SECONDS WEST, A DISTANCE OF 221.47 FEET TO A POINT ON SAID EASTERLY RIGHT OF WAY LINE OF ILLINOIS ROUTE 59; THENCE NORTHERLY ALONG THE EAST LINE OF SAID ILLINOIS ROUTE 59 FOR THE FOLLOWING EIGHT COURSES; (1) THENCE NORTH 00 DEGREES 11 MINUTES 17 SECONDS WEST, A DISTANCE OF 193.36 FEET TO A POINT ON THE SOUTH LINE OF SAID SECTION 28; (2) THENCE NORTH 00 DEGREES 11 MINUTES 05 SECONDS WEST, A DISTANCE OF 2637.83 FEET TO A POINT ON THE SOUTH LINE OF THE NORTH HALF OF SAID SECTION 28; (3) THENCE NORTH 00 DEGREES 12 MINUTES 10 SECONDS WEST, A DISTANCE OF 485.70 FEET TO A POINT ON A CURVE; (4) THENCE NORTHERLY ALONG A NON-TANGENT CURVE CONCAVE EASTERLY HAVING A RADIUS OF 4724.70 FEET AND A CHORD BEARING OF NORTH 06 DEGREES 32 MINUTES 11 SECONDS EAST WITH AN ARC LENGTH OF 1111.22; (5) THENCE NORTH 13 DEGREES 16 MINUTES 19 SECONDS EAST, A DISTANCE OF 303.90 FEET TO A POINT ON A CURVE; (6) THENCE NORTHERLY ALONG A NON-TANGENT CURVE CONCAVE WESTERLY HAVING A RADIUS OF 1482.40 FEET AND A CHORD BEARING OF NORTH 06 DEGREES 58 MINUTES 21 SECONDS WEST WITH AN ARC LENGTH OF 1047.56 FEET; (7) THENCE NORTHERLY ALONG A NON-TANGENT CURVE CONCAVE EASTERLY HAVING A RADIUS OF 2242.01 FEET AND A CHORD BEARING OF NORTH 20 DEGREES 03 MINUTES 26 SECONDS EAST WITH AN ARC LENGTH OF 384.99 FEET; (8) THENCE NORTH 24 DEGREES 58 MINUTES 30 SECONDS EAST, A DISTANCE OF 2212.09 FEET TO A POINT ON THE NORTH LINE OF THE SOUTH HALF OF SAID SECTION 21; THENCE SOUTH 89 DEGREES 51 MINUTES 08 SECONDS EAST ALONG SAID NORTH LINE, A DISTANCE OF 533.41 FEET; THENCE NORTH 00 DEGREES 21 MINUTES 39 SECONDS WEST, A DISTANCE OF 1131.30 FEET TO A POINT ON THE EAST LINE OF SAID ILLINOIS ROUTE 59; THENCE NORTHERLY ALONG SAID EAST LINE FOR THE FOLLOWING 3 COURSES; (1) THENCE NORTH 24 DEGREES 58 MINUTES 30 SECONDS EAST, A DISTANCE OF 1195.93 FEET; (2) THENCE NORTH 27 DEGREES 49 MINUTES 55 SECONDS EAST, A DISTANCE OF 200.22 FEET; (3) THENCE NORTH 24 DEGREES 58 MINUTES 12 SECONDS EAST, A DISTANCE OF 257.37 FEET TO A POINT ON THE NORTH LINE OF SAID SECTION 21; THENCE NORTH 89 DEGREES 57 MINUTES 47 SECONDS EAST ALONG SAID NORTH LINE, A DISTANCE OF 134.37 FEET; THENCE SOUTH 36 DEGREES 57 MINUTES 24 SECONDS WEST, A DISTANCE OF 285.13 FEET; THENCE SOUTH 00 DEGREES 14 MINUTES 47 SECONDS EAST, A DISTANCE OF 600.00 FEET; THENCE SOUTH 82 DEGREES 06 MINUTES 19 SECONDS EAST, A DISTANCE OF 221.79 FEET TO A POINT ON A CURVE BEING THE WEST LINE OF BARTLETT ROAD; THENCE ALONG THE WEST LINE OF SAID BARTLETT ROAD FOR THE FOLLOWING SEVEN COURSES; (1) THENCE SOUTHERLY ALONG A NON-TANGENT CURVE CONCAVE EASTERLY HAVING A RADIUS OF 5779.65 FEET AND A CHORD BEARING OF SOUTH 06 DEGREES 40 MINUTES 43 SECONDS WEST WITH AN ARC LENGTH OF 182.71 FEET; (2) THENCE SOUTH 89 DEGREES 50 MINUTES 29 SECONDS WEST, A DISTANCE OF 13.94 FEET; (3) THENCE SOUTH 00 DEGREES 09 MINUTES 31 SECONDS EAST, A DISTANCE OF 154.30 FEET TO A POINT ON A CURVE; (4) THENCE SOUTHERLY ALONG A NON-TANGENT CURVE CONCAVE EASTERLY HAVING A RADIUS OF 5779.65 FEET AND A CHORD BEARING OF SOUTH 02 DEGREES 02 MINUTES 21 SECONDS WEST WITH AN ARC LENGTH 443.40 FEET; (5) THENCE NORTH 89 DEGREES 50 MINUTES 29 SECONDS EAST, A DISTANCE OF 17.00 FEET; (6) THENCE SOUTH 00 DEGREES 09 MINUTES 31 SECONDS EAST, A DISTANCE OF 991.17 FEET; (7) THENCE SOUTH 00 DEGREES 11 MINUTES 19 SECONDS EAST, A DISTANCE OF 389.83 FEET; THENCE NORTH 89 DEGREES 48 MINUTES 41 SECONDS EAST, A DISTANCE OF 33.00 FEET TO A POINT ON THE EAST LINE OF SAID SECTION 21; THENCE SOUTH 00 DEGREES 11 MINUTES 19 SECONDS EAST ALONG SAID EAST LINE, A DISTANCE OF 2245.24 FEET TO THE NORTHEAST CORNER OF SAID SECTION 28; THENCE NORTH 89 DEGREES 50 MINUTES 29 SECONDS WEST ALONG THE NORTH LINE OF SAID SECTION 28, A DISTANCE OF 123.76 FEET TO A POINT ON A LINE 123.76 FEET WEST OF AND PARALLEL WITH THE EAST LINE OF THE NORTHEAST QUARTER OF SAID SECTION 28; THENCE SOUTH 00 DEGREES 27 MINUTES 50 SECONDS EAST ALONG SAID PARALLEL LINE; A DISTANCE OF 173.25 FEET TO A POINT ON A LINE 173.24 FEET SOUTH OF AND PARALLEL WITH THE NORTH LINE OF SAID SECTION 28; THENCE SOUTH 89 DEGREES 50 MINUTES 29 SECONDS EAST ALONG SAID PARALLEL LINE, A DISTANCE OF 123.76 FEET TO A POINT ON THE EAST LINE OF SAID SECTION 28; THENCE SOUTH 00 DEGREES 27 MINUTES 50 SECONDS EAST ALONG SAID EAST LINE, A DISTANCE OF 2454.80 FEET TO THE POINT OF BEGINNING, IN COOK COUNTY, ILLINOIS.

(Source: P.A. 91-945, eff. 2-9-01; 92-651, eff. 7-11-02.)

(70 ILCS 2605/284)
Sec. 284. District enlarged. Upon the effective date of this amendatory Act of the 91st General Assembly, the corporate limits of the Metropolitan Water Reclamation District are extended to include within those limits the following described tracts of land, and those tracts are annexed to the District:

THAT PART OF FRACTIONAL SECTION 4, TOWNSHIP 41 NORTH, RANGE 9 EAST OF THE THIRD PRINCIPAL MERIDIAN AS DESCRIBED AS FOLLOWS:
BEGINNING AT THE INTERSECTION OF THE SOUTHWESTERLY

EXTENSION OF THE EASTERLY LINE, OF BRIDLEWOOD FARMS UNIT THREE SUBDIVISION ACCORDING TO THE PLAT THEREOF RECORDED APRIL 24, 1997 AS DOCUMENT NUMBER 97286059 WITH THE NORTHERLY RIGHT-OF-WAY LINE OF SHOE FACTORY ROAD ACCORDING TO THE PLAT THEREOF RECORDED AS DOCUMENT NUMBER 16052045 AND CONVEYED BY A DEED RECORDED AS DOCUMENT NUMBER 12311617; THENCE WESTERLY ALONG SAID NORTHERLY RIGHT-OF-WAY LINE, ALSO BEING ALONG THE ARC OF A NON-TANGENTIAL CURVE, CONCAVE TO THE NORTH AND HAVING A RADIUS OF 1689.24 FEET, A DISTANCE OF 425.86 FEET AND WHOSE CHORD LENGTH OF 424.74 FEET BEARS NORTH 72 DEGREES 05 MINUTES 32 SECONDS WEST TO A POINT OF TANGENCY; THENCE CONTINUING ALONG SAID NORTHERLY RIGHT-OF-WAY LINE, NORTH 64 DEGREES 52 MINUTES 12 SECONDS WEST A DISTANCE OF 306.08 FEET TO A POINT OF CURVATURE; THENCE CONTINUING ALONG SAID NORTHERLY RIGHT-OF-WAY LINE WESTERLY ALONG THE ARC OF A TANGENTIAL CURVE, CONCAVE TO THE SOUTH AND HAVING A RADIUS OF 1088.23 FEET, A DISTANCE OF 323.34 FEET TO A POINT ON THE EASTERLY LINE OF A PARCEL OF LAND CONVEYED BY DOCUMENT NUMBER 90144382, POINT ALSO BEING AN IRON PIPE; THENCE THE FOLLOWING THREE (3) COURSES AND DISTANCES ALONG THE EASTERLY, AND NORTHERLY, LINE OF SAID PARCEL (1) THENCE NORTH 16 DEGREES 58 MINUTES 48 SECONDS EAST A DISTANCE OF 186.01 FEET TO A REBAR; (2) THENCE NORTH 11 DEGREES 11 MINUTES 08 SECONDS EAST A DISTANCE OF 189.61 FEET TO A REBAR; (3) THENCE NORTH 80 DEGREES 14 MINUTES 16 SECONDS WEST A DISTANCE OF 338.37 FEET TO A REBAR LYING ON THE MONUMENTED EAST LINE OF THE LAND CONVEYED TO LOUIS FEHRAM PER DOCUMENT 4517692; THENCE NORTH 00 DEGREES 19 MINUTES 38 SECONDS EAST, ALONG SAID EAST LINE, A DISTANCE OF 747.18 FEET TO AN IRON PIPE LYING ON THE SOUTHEASTERLY LINE OF TOLLWAY PARCEL N-6A-30.6 PER DOCUMENT 94492780; THENCE NORTH 50 DEGREES 57 MINUTES 01 SECONDS EAST, ALONG SAID SOUTHEASTERLY LINE, MORE OR LESS, A DISTANCE OF 320.11 FEET, MORE OR LESS, TO THE SOUTHERLY LINE OF A NICOR PARCEL PER A WARRANTY DEED RECORDED AS DOCUMENT NUMBER 17502847; THENCE THE FOLLOWING SIX (6) COURSES AND DISTANCES ALONG SAID SOUTHERLY LINE; (1) THENCE SOUTH 57 DEGREES 56 MINUTES 20 SECONDS EAST, MORE OR LESS, A DISTANCE OF 134.20 FEET, MORE OR LESS, TO AN IRON PIPE; (2) THENCE SOUTH 45 DEGREES 09 MINUTES 20 SECONDS EAST A DISTANCE OF 237.03 FEET TO AN IRON PIPE; (3) THENCE NORTH 89 DEGREES 51 MINUTES 29 SECONDS EAST A DISTANCE OF 592.28 FEET TO AN IRON PIPE; (4) THENCE NORTH 47 DEGREES 55 MINUTES 54 SECONDS EAST, A DISTANCE OF 479.59 FEET TO AN IRON PIPE; (5) THENCE NORTH 85 DEGREES 58 MINUTES 03 SECONDS EAST, A DISTANCE OF 302.91 FEET TO AN IRON PIPE; (6) THENCE SOUTH 85 DEGREES 45 MINUTES 25 SECONDS EAST A DISTANCE OF 26.02 FEET TO AN IRON PIPE, LYING ON THE AFOREMENTIONED WESTERLY LINE, MORE OR LESS, OF BRIDLEWOOD FARMS UNIT THREE SUBDIVISION; THENCE SOUTH 16 DEGREES 25 MINUTES 21 SECONDS WEST, ALONG SAID WESTERLY LINE, A DISTANCE OF 1648.30 FEET TO AN IRON PIPE; THENCE SOUTH 24 DEGREES 39 MINUTES 26 SECONDS WEST, CONTINUING ALONG SAID WESTERLY LINE, A DISTANCE OF 270.22 FEET TO THE POINT OF BEGINNING, CONTAINING 47.1 ACRES, MORE OR LESS, AND LYING IN COOK COUNTY, ILLINOIS.

THAT PART OF FRACTIONAL SECTION 5 AND THE NORTH HALF OF SECTION 8, BOTH IN TOWNSHIP 41 NORTH, RANGE 9 EAST OF THE THIRD PRINCIPAL MERIDIAN DESCRIBED AS FOLLOWS:

BEGINNING AT THE NORTHWEST CORNER OF PARCEL 8 AS SHOWN ON

THE PLAT OF SURVEY RECORDED JUNE 26, 1981 AS DOCUMENT 25918743, POINT BEING MONUMENTED WITH A RAILROAD SPIKE SET IN THE APPROXIMATE CENTERLINE OF SHOE FACTORY ROAD; THENCE WESTERLY ALONG THE SAID APPROXIMATE CENTERLINE OF SHOE FACTORY ROAD; THE FOLLOWING TWO (2) COURSES AND DISTANCES, (1) THENCE NORTH 83 DEGREES 21 MINUTES 37 SECONDS WEST (ILLINOIS STATE PLANE GRID - EAST ZONE) A DISTANCE OF 516.38 FEET TO A POINT OF CURVATURE; (2) THENCE WESTERLY ALONG THE ARC OF A TANGENTIAL CURVE, CONCAVE TO THE SOUTH AND HAVING A RADIUS OF 373.44 FEET, A DISTANCE OF 148.10 FEET; THENCE NORTH 21 DEGREES 57 MINUTES 30 SECONDS WEST A DISTANCE OF 600.00 FEET; THENCE NORTH 47 DEGREES 56 MINUTES 25 SECONDS EAST A DISTANCE OF 399.56 FEET; THENCE NORTH 00 DEGREES 09 MINUTES 25 SECONDS WEST A DISTANCE OF 300.00 FEET TO A LINE DRAWN PARALLEL WITH AND 1942.50 FEET SOUTH OF, AS MEASURED PERPENDICULAR TO, THE OCCUPIED AND MONUMENTED CENTERLINE OF THE ILLINOIS STATE TOLL HIGHWAY AUTHORITY'S NORTHWEST TOLLWAY (I-90); THENCE NORTH 89 DEGREES 50 MINUTES 35 SECONDS EAST, ALONG SAID PARALLEL LINE, A DISTANCE OF 600.00 FEET TO A MONUMENTED LINE OF OCCUPATION; THENCE SOUTH 00 DEGREES 34 MINUTES 55 SECONDS WEST, ALONG SAID LINE, A DISTANCE OF 1173.44 FEET TO THE POINT OF BEGINNING CONTAINING 18.769 ACRES, MORE OR LESS, AND LYING IN COOK COUNTY, ILLINOIS.

THAT PART OF FRACTIONAL SECTION 5 AND THE NORTH HALF OF SECTION 8, BOTH IN TOWNSHIP 41 NORTH, RANGE 9 EAST OF THE THIRD PRINCIPAL MERIDIAN DESCRIBED AS FOLLOWS:

COMMENCING AT THE NORTHWEST CORNER OF PARCEL 8 AS SHOWN

ON THE PLAT OF SURVEY RECORDED JUNE 26, 1981 AS DOCUMENT 25918743, POINT BEING MONUMENTED WITH A RAILROAD SPIKE SET IN THE APPROXIMATE CENTERLINE OF SHOE FACTORY ROAD; THENCE WESTERLY ALONG THE SAID APPROXIMATE CENTERLINE OF SHOE FACTORY ROAD, THE FOLLOWING TWO (2) COURSES AND DISTANCES, (1) THENCE NORTH 83 DEGREES 21 MINUTES 37 SECONDS WEST (ILLINOIS STATE PLANE GRID - EAST ZONE) A DISTANCE OF 516.38 FEET TO A POINT OF CURVATURE; (2) THENCE WESTERLY ALONG THE ARC OF A TANGENTIAL CURVE, CONCAVE TO THE SOUTH AND HAVING A RADIUS OF 373.44 FEET, A DISTANCE OF 148.10 FEET TO THE POINT OF BEGINNING; THENCE WESTERLY ALONG THE SAID APPROXIMATE CENTERLINE OF SHOE FACTORY ROAD THE FOLLOWING FOUR (4) COURSES AND DISTANCES; (1) THENCE CONTINUING WESTERLY ALONG THE AFOREMENTIONED DESCRIBED CURVED LINE, A DISTANCE OF 71.36 FEET TO A POINT OF TANGENCY; (2) THENCE SOUTH 62 DEGREES 58 MINUTES 08 SECONDS WEST A DISTANCE OF 630.31 FEET TO THE NORTHEAST CORNER OF BERNER ESTATES SUBDIVISION, ACCORDING TO THE PLAT THEREOF RECORDED FEBRUARY 7, 1958 AS DOCUMENT NUMBER 17129065, POINT BEING MONUMENTED WITH A RAILROAD SPIKE; (3) THENCE SOUTH 74 DEGREES 05 MINUTES 08 SECONDS WEST, ALSO BEING ALONG THE NORTHERLY LINE OF SAID BERNER ESTATES, A DISTANCE OF 364.88 FEET TO A BEND POINT IN SAID NORTHERLY LINE; (4) THENCE SOUTH 80 DEGREES 03 MINUTES 14 SECONDS WEST, ALSO BEING ALONG THE NORTH LINE OF SAID BERNER ESTATES, A DISTANCE OF 265.71 FEET TO THE INTERSECTION WITH THE EAST LINE OF THE 190.00 FOOT-WIDE COMED RIGHT-OF-WAY; THENCE NORTH 00 DEGREES 04 MINUTES 04 SECONDS EAST, ALONG SAID EAST LINE, A DISTANCE OF 1579.13 FEET TO A LINE DRAWN PARALLEL WITH AND 1942.50 FEET SOUTH, OF AS MEASURED PERPENDICULAR TO, THE OCCUPIED AND MONUMENTED CENTERLINE OF THE ILLINOIS STATE TOLL HIGHWAY AUTHORITY'S NORTHWEST TOLLWAY (I-90); THENCE NORTH 89 DEGREES 50 MINUTES 35 SECONDS EAST, ALONG SAID PARALLEL LINE, A DISTANCE OF 1309.94 FEET; THENCE SOUTH 00 DEGREES 09 MINUTES 25 SECONDS EAST A DISTANCE OF 300.00 FEET; THENCE SOUTH 47 DEGREES 56 MINUTES 25 SECONDS WEST A DISTANCE OF 399.56 FEET; THENCE SOUTH 21 DEGREES 57 MINUTES 30 SECONDS EAST A DISTANCE OF 600.00 FEET TO THE POINT OF BEGINNING, CONTAINING 38.256 ACRES, MORE OR LESS, AND LYING IN COOK COUNTY, ILLINOIS.

THAT PART OF THE NORTH HALF OF SECTION 8, IN TOWNSHIP 41 NORTH, RANGE 9 EAST OF THE THIRD PRINCIPAL MERIDIAN DESCRIBED AS FOLLOWS:

BEGINNING AT THE NORTHWEST CORNER OF PARCEL 8 AS SHOWN ON

THE PLAT OF SURVEY RECORDED JUNE 26, 1981 AS DOCUMENT 25918743, POINT BEING MONUMENTED WITH A RAILROAD SPIKE SET IN THE APPROXIMATE CENTERLINE OF SHOE FACTORY ROAD; THENCE SOUTH 00 DEGREES 07 MINUTES 25 SECONDS EAST (ILLINOIS STATE PLANE GRID-EAST ZONE), ALONG THE WEST LINE OF SAID PARCEL 8, A DISTANCE OF 1783.14 FEET TO THE NORTHEAST CORNER OF LOT 22 IN BERNER ESTATES SUBDIVISION, ACCORDING TO THE PLAT THEREOF RECORDED FEBRUARY 7, 1958 AS DOCUMENT NUMBER 17129065, POINT BEING MONUMENTED WITH AN IRON ROD; THENCE SOUTH 87 DEGREES 41 MINUTES 01 SECONDS WEST, ALONG THE NORTHERLY LINE OF SAID LOT 22 AND THE NORTHERLY LINES OF LOTS 23 AND 7 IN SAID BERNER ESTATES, A DISTANCE OF 945.77 FEET TO THE EASTERLY LINE OF LOTS 5, 3 AND 2 IN SAID BERNER ESTATES; THENCE NORTH 12 DEGREES 32 MINUTES 19 SECONDS WEST, ALONG SAID EASTERLY LINE AND THE NORTHERLY EXTENSION THEREOF, A DISTANCE OF 1594.34 FEET TO THE NORTHEAST CORNER OF SAID BERNER ESTATES, POINT BEING MONUMENTED WITH A RAILROAD SPIKE SET IN THE APPROXIMATE CENTERLINE OF SHOE FACTORY ROAD; THENCE EASTERLY THE FOLLOWING THREE (3) COURSES AND DISTANCES ALONG SAID APPROXIMATE CENTERLINE; (1) THENCE NORTH 62 DEGREES 58 MINUTES 08 SECONDS EAST A DISTANCE OF 630.31 FEET TO A POINT OF CURVATURE; (2) THENCE EASTERLY ALONG THE ARC OF A TANGENTIAL CURVE, CONCAVE TO THE SOUTH AND HAVING A RADIUS OF 373.44 FEET, A DISTANCE OF 219.46 FEET TO A POINT OF TANGENCY; THENCE SOUTH 83 DEGREES 21 MINUTES 37 SECONDS EAST A DISTANCE OF 516.38 FEET TO THE POINT OF BEGINNING CONTAINING 46.341 ACRES, MORE OR LESS, AND LYING IN COOK COUNTY, ILLINOIS.

THAT PART OF THE NORTHWEST QUARTER OF SECTION 8, TOWNSHIP 41 NORTH, RANGE 9 EAST OF THE THIRD PRINCIPAL MERIDIAN DESCRIBED AS FOLLOWS:

COMMENCING AT THE INTERSECTION OF THE WEST LINE OF THE

SAID NORTHWEST QUARTER OF SECTION 8 WITH THE CENTERLINE OF SHOE FACTORY ROAD, SAID CENTERLINE PER A PLAT OF SURVEY RECORDED JANUARY 13, 1939 AS DOCUMENT NUMBER 12259969, POINT BEING 0.23 FEET NORTH AND 0.24 FEET WEST OF, AS MEASURED IN CARDINAL DIRECTIONS, A RAILROAD SPIKE; THENCE SOUTH 89 DEGREES 56 MINUTES 54 SECONDS EAST (ILLINOIS STATE PLANE GRID-EAST ZONE), ALONG SAID CENTERLINE, A DISTANCE OF 103.60 FEET TO THE POINT OF BEGINNING; THENCE CONTINUING SOUTH 89 DEGREES 56 MINUTES 54 SECONDS EAST, ALONG SAID CENTERLINE, A DISTANCE OF 4.00 FEET TO A RAILROAD SPIKE; THENCE NORTH 89 DEGREES 01 MINUTES 26 SECONDS EAST, ALONG THE APPROXIMATE CENTERLINE OF SHOE FACTORY ROAD, A DISTANCE OF 328.96 FEET; THENCE NORTH 84 DEGREES 40 MINUTES 47 SECONDS EAST, ALONG SAID APPROXIMATE CENTERLINE, A DISTANCE OF 219.86 FEET; THENCE NORTH 80 DEGREES 46 MINUTES 16 SECONDS EAST, ALONG SAID APPROXIMATE CENTERLINE, A DISTANCE OF 166.00 FEET TO A POINT WHICH IS SOUTH 80 DEGREES 46 MINUTES 16 SECONDS WEST, 100.00 FEET OF A RAILROAD SPIKE; THENCE SOUTH 09 DEGREES 09 MINUTES 46 SECONDS EAST ALONG THE WESTERLY LINE OF TRACT 2 PER A WARRANTY DEED RECORDED AS DOCUMENT NUMBER 26977015 A DISTANCE OF 579.86 FEET; THENCE NORTH 80 DEGREES 47 MINUTES 15 SECONDS EAST, ALONG THE SOUTHERLY LINE OF SAID TRACT 2, A DISTANCE OF 141.61 FEET TO THE WESTERLY LINE OF TRACT 1 PER SAID WARRANTY DEED; THENCE SOUTH 13 DEGREES 16 MINUTES 02 SECONDS EAST, ALONG SAID WESTERLY LINE A DISTANCE OF 410.25 FEET TO THE MONUMENTED WESTERLY LINE OF THE 190.00 FOOT-WIDE COMED RIGHT-OF-WAY; THENCE SOUTH 00 DEGREES 04 MINUTES 04 SECONDS WEST, ALONG SAID RIGHT-OF-WAY LINE, A DISTANCE OF 406.75 FEET TO THE NORTHERLY LINE OF LOTS 24 AND 25 IN BERNER ESTATES, ACCORDING TO THE PLAT THEREOF RECORDED FEBRUARY 7, 1958 AS DOCUMENT NUMBER 17129065; THENCE SOUTH 88 DEGREES 26 MINUTES 41 SECONDS WEST, ALONG SAID NORTHERLY LINE, A DISTANCE OF 1028.96 FEET TO THE NORTHWEST CORNER OF SAID LOT 25, ALSO BEING ON THE EASTERLY LINE OF A PARCEL DESCRIBED IN A DEED RECORDED AS DOCUMENT NUMBER 88453123; THENCE NORTH 00 DEGREES 33 MINUTES 16 SECONDS WEST, ALONG SAID EASTERLY LINE, A DISTANCE OF 1331.21 FEET TO THE POINT OF BEGINNING CONTAINING 27.927 ACRES, MORE OR LESS, AND LYING IN COOK COUNTY, ILLINOIS.

THAT PART OF FRACTIONAL SECTION 7 AND 8, TOWNSHIP 41 NORTH, RANGE 9, EAST OF THE THIRD PRINCIPAL MERIDIAN, DESCRIBED AS FOLLOWS:

BEGINNING AT A POINT IN THE EAST LINE OF SAID FRACTIONAL

SECTION 7, 1322.4 FEET NORTH 0 DEGREES 46 MINUTES EAST FROM THE SOUTHEAST CORNER OF SAID SECTION 7; THENCE SOUTH 86 DEGREES 57 MINUTES WEST 191.2 FEET; THENCE NORTH 0 DEGREES 46 MINUTES EAST PARALLEL TO THE EAST LINE OF SAID SECTION 7, 2735.9 FEET TO A POINT IN THE CENTER LINE OF THE HIGHWAY; THENCE SOUTH 89 DEGREES 38 MINUTES EAST ALONG SAID CENTER LINE 191 FEET TO A POINT IN SAID EAST LINE; THENCE CONTINUING ALONG SAID CENTER LINE 103.6 FEET; THENCE SOUTH 0 DEGREES 17 MINUTES EAST 2715.5 FEET; THENCE SOUTH 86 DEGREES 57 MINUTES WEST 153.2 FEET TO THE POINT OF BEGINNING, EXCEPT THE NORTH 50 FEET THEREOF, IN COOK COUNTY, ILLINOIS.

THAT PART OF THE WEST HALF OF FRACTIONAL SECTION 5, THE EAST HALF OF FRACTIONAL SECTION 6, THE NORTHWEST QUARTER OF SECTION 8 AND THE NORTHEAST QUARTER OF SECTION 7, ALL IN TOWNSHIP 41 NORTH, RANGE 9 EAST OF THE THIRD PRINCIPAL MERIDIAN DESCRIBED AS FOLLOWS:

COMMENCING AT THE INTERSECTION OF THE WEST LINE OF THE

SAID NORTHWEST QUARTER OF SECTION 8 WITH THE CENTERLINE OF SHOE FACTORY ROAD, SAID CENTERLINE PER A PLAT OF SURVEY RECORDED JANUARY 13, 1939 AS DOCUMENT NUMBER 12259969, POINT BEING 0.23 FEET NORTH AND 0.24 FEET WEST OF, AS MEASURED IN CARDINAL DIRECTIONS, A RAILROAD SPIKE; THENCE NORTH 89 DEGREES 56 MINUTES 54 SECONDS WEST (ILLINOIS STATE PLANE GRID-EAST ZONE), ALONG SAID CENTERLINE, A DISTANCE OF 208.61 FEET TO THE EASTERLY LINE EXTENDED SOUTHERLY OF THE L. CURCE FARM, ACCORDING TO THE PLAT THEREOF RECORDED AS DOCUMENT NUMBER 16785517; THENCE NORTH 00 DEGREES 06 MINUTES 17 SECONDS WEST, ALONG SAID EASTERLY LINE, A DISTANCE OF 50.00 FEET TO THE POINT OF BEGINNING; THENCE CONTINUING NORTH 00 DEGREES 06 MINUTES 17 SECONDS WEST, ALONG SAID EASTERLY LINE A DISTANCE OF 1483.65 FEET; THENCE NORTH 89 DEGREES 50 MINUTES 35 SECONDS EAST A DISTANCE OF 1359.84 FEET TO THE WESTERLY LINE OF THE 190.00 FOOT-WIDE COMED RIGHT-OF-WAY; THENCE SOUTH 00 DEGREES 04 MINUTES 04 SECONDS WEST, ALONG SAID WESTERLY LINE, A DISTANCE OF 1428.90 FEET TO THE APPROXIMATE CENTERLINE OF SHOE FACTORY ROAD; THENCE THE FOLLOWING FIVE (5) COURSES AND DISTANCES ALONG SAID APPROXIMATE CENTERLINE; (1) THENCE SOUTH 80 DEGREES 03 MINUTES 14 SECONDS WEST A DISTANCE OF 232.24 FEET TO A RAILROAD SPIKE; (2) THENCE SOUTH 80 DEGREES 46 MINUTES 16 SECONDS WEST A DISTANCE OF 266.00 FEET; (3) THENCE SOUTH 84 DEGREES 40 MINUTES 47 SECONDS WEST A DISTANCE OF 219.86 FEET; (4) THENCE SOUTH 89 DEGREES 01 MINUTES 26 SECONDS WEST A DISTANCE OF 328.96 FEET TO A RAILROAD SPIKE; (5) THENCE NORTH 89 DEGREES 56 MINUTES 54 SECONDS WEST A DISTANCE OF 32.13 FEET TO A POINT WHICH IS SOUTH 89 DEGREES 56 MINUTES 54 SECONDS EAST 75.47 FEET FROM THE POINT OF COMMENCEMENT; THENCE NORTH 01 DEGREE 16 MINUTES 56 SECONDS WEST A DISTANCE OF 50.01 FEET; THENCE NORTH 89 DEGREES 56 MINUTES 54 SECONDS WEST A DISTANCE OF 283.05 FEET TO THE POINT OF BEGINNING CONTAINING 46.684 ACRES, MORE OR LESS, AND LYING IN COOK COUNTY, ILLINOIS.

THAT PART OF THE WEST HALF OF FRACTIONAL SECTION 5 AND THE EAST HALF OF FRACTIONAL SECTION 6 ALL IN TOWNSHIP 41 NORTH, RANGE 9 EAST OF THE THIRD PRINCIPAL MERIDIAN DESCRIBED AS FOLLOWS:

COMMENCING AT THE INTERSECTION OF THE WEST LINE OF THE

SAID NORTHWEST QUARTER OF SECTION 8 WITH THE CENTERLINE OF SHOE FACTORY ROAD, SAID CENTERLINE PER A PLAT OF SURVEY RECORDED JANUARY 13, 1939 AS DOCUMENT NUMBER 12259969, POINT BEING 0.23 FEET NORTH AND 0.24 FEET WEST OF, AS MEASURED IN CARDINAL DIRECTIONS, A RAILROAD SPIKE; THENCE NORTH 89 DEGREES 56 MINUTES 54 SECONDS WEST (ILLINOIS STATE PLANE GRID-EAST ZONE), ALONG SAID CENTERLINE, A DISTANCE OF 208.61 FEET TO THE EASTERLY LINE EXTENDED SOUTHERLY OF THE L. CURCE FARM ACCORDING TO THE PLAT THEREOF RECORDED AS DOCUMENT NUMBER 16785517; THENCE NORTH 00 DEGREES 06 MINUTES 17 SECONDS WEST, ALONG SAID EASTERLY LINE, A DISTANCE OF 1533.65 FEET TO THE POINT OF BEGINNING; THENCE CONTINUING NORTH 00 DEGREES 06 MINUTES 17 SECONDS WEST ALONG SAID EASTERLY LINE, A DISTANCE OF 320.22 FEET; THENCE NORTH 89 DEGREES 50 MINUTES 35 SECONDS EAST A DISTANCE OF 1360.81 FEET TO THE WESTERLY LINE OF THE 190.00 FOOT-WIDE COMED RIGHT-OF-WAY; THENCE SOUTH 00 DEGREES 04 MINUTES 04 SECONDS WEST, ALONG SAID WESTERLY LINE, A DISTANCE OF 320.22 FEET; THENCE SOUTH 89 DEGREES 50 MINUTES 35 SECONDS WEST A DISTANCE OF 1359.84 FEET TO THE POINT OF BEGINNING CONTAINING 10.000 ACRES, MORE OR LESS, AND LYING IN COOK COUNTY, ILLINOIS.

THAT PART OF FRACTIONAL SECTION 5 IN TOWNSHIP 41 NORTH, RANGE 9 EAST OF THE THIRD PRINCIPAL MERIDIAN DESCRIBED AS FOLLOWS:

COMMENCING AT THE NORTHWEST CORNER OF PARCEL 8 AS SHOWN

ON THE PLAT OF SURVEY RECORDED JUNE 26, 1981 AS DOCUMENT 25918743, POINT BEING MONUMENTED WITH A RAILROAD SPIKE SET IN THE APPROXIMATE CENTERLINE OF SHOE FACTORY ROAD; THENCE NORTH 00 DEGREES 34 MINUTES 55 SECONDS EAST (ILLINOIS STATE PLANE GRID-EAST ZONE), ALONG A MONUMENTED LINE OF OCCUPATION, A DISTANCE OF 1173.44 FEET TO A LINE DRAWN PARALLEL WITH AND 1942.50 FEET SOUTH OF, AS MEASURED PERPENDICULAR TO, THE OCCUPIED AND MONUMENTED CENTERLINE OF THE ILLINOIS STATE TOLL HIGHWAY AUTHORITY'S NORTHWEST TOLLWAY (I-90), POINT ALSO BEING THE POINT OF BEGINNING; THENCE SOUTH 89 DEGREES 50 MINUTES 35 SECONDS WEST, ALONG SAID PARALLEL LINE, A DISTANCE OF 1909.94 FEET TO THE EAST LINE OF THE 190.00 FOOT-WIDE COMED RIGHT-OF-WAY; THENCE NORTH 00 DEGREES 04 MINUTES 04 SECONDS EAST, ALONG SAID EAST LINE, A DISTANCE OF 1615.01 FEET TO THE SOUTH LINE OF THE NORTHERN ILLINOIS GAS SUBDIVISION, ACCORDING TO THE PLAT THEREOF RECORDED DECEMBER 19, 1995 AS DOCUMENT NUMBER 95882889; THENCE EASTERLY AND NORTHERLY, ALONG SAID SUBDIVISION, THE FOLLOWING TWO (2) COURSES AND DISTANCES; (1) THENCE NORTH 89 DEGREES 50 MINUTES 35 SECONDS EAST A DISTANCE OF 120.00 FEET; (2) THENCE NORTH 00 DEGREES 04 MINUTES 04 SECONDS EAST A DISTANCE OF 120.00 FEET TO A LINE DRAWN PARALLEL WITH AND 207.50 FEET SOUTH OF, AS MEASURED PERPENDICULAR TO, THE AFOREMENTIONED CENTERLINE OF THE NORTHWEST TOLLWAY; THENCE NORTH 89 DEGREES 50 MINUTES 35 SECONDS EAST, ALONG SAID PARALLEL LINE, A DISTANCE OF 1805.50 FEET TO THE AFOREMENTIONED MONUMENTED LINE OF OCCUPATION; THENCE SOUTH 00 DEGREES 34 MINUTES 55 SECONDS WEST, ALONG SAID LINE, A DISTANCE OF 1735.14 FEET TO THE POINT OF BEGINNING, CONTAINING 76.052 ACRES, MORE OR LESS, AND LYING IN COOK COUNTY, ILLINOIS.

THAT PART OF FRACTIONAL SECTION 5 IN TOWNSHIP 41 NORTH, RANGE 9 EAST OF THE THIRD PRINCIPAL MERIDIAN DESCRIBED AS FOLLOWS:

COMMENCING AT THE NORTHWEST CORNER OF PARCEL 8 AS SHOWN

ON THE PLAT OF SURVEY RECORDED JUNE 26, 1981 AS DOCUMENT 25918743, POINT BEING MONUMENTED WITH A RAILROAD SPIKE SET IN THE APPROXIMATE CENTERLINE OF SHOE FACTORY ROAD; THENCE NORTH 00 DEGREES 34 MINUTES 55 SECONDS EAST (ILLINOIS STATE PLANE GRID-EAST ZONE), ALONG A MONUMENTED LINE OF OCCUPATION, A DISTANCE OF 2572.12 FEET TO THE POINT OF BEGINNING; THENCE CONTINUING NORTH 00 DEGREES 34 MINUTES 55 SECONDS EAST, ALONG SAID LINE OF OCCUPATION, A DISTANCE OF 336.47 FEET TO A LINE DRAWN PARALLEL WITH AND 207.50 FEET SOUTH OF, AS MEASURED PERPENDICULAR TO, THE OCCUPIED AND MONUMENTED CENTERLINE OF THE ILLINOIS STATE TOLL HIGHWAY AUTHORITY'S NORTHWEST TOLLWAY (I-90); THENCE NORTH 89 DEGREES 50 MINUTES 35 SECONDS EAST, ALONG SAID PARALLEL LINE, A DISTANCE OF 1820.80 FEET TO A LINE 279.00 FEET, MORE OR LESS, WEST OF THE EAST LINE OF THE AFOREMENTIONED FRACTIONAL SECTION 5; THENCE SOUTH 00 DEGREES 13 MINUTES 18 SECONDS WEST, ALONG SAID LINE, A DISTANCE OF 328.80 FEET TO AN IRON PIPE; THENCE SOUTH 89 DEGREES 36 MINUTES 10 SECONDS WEST A DISTANCE OF 1822.98 FEET TO THE POINT OF BEGINNING, CONTAINING 13.911 ACRES, MORE OR LESS, AND LYING IN COOK COUNTY, ILLINOIS.

(Source: P.A. 91-945, eff. 2-9-01.)

(70 ILCS 2605/285)
Sec. 285. District enlarged. Upon the effective date of this amendatory Act of the 91st General Assembly, the corporate limits of the Metropolitan Water Reclamation District Act are extended to include within those limits the following described tracts of land, and those tracts are annexed to the District.

PARCEL 2:
THAT PART OF THE SOUTHWEST 1/4 OF SECTION 30 LYING SOUTH

OF THE SOUTHERLY RIGHT OF WAY LINE OF ILLINOIS STATE ROUTE 72, COMMONLY KNOWN AS NEW HIGGINS ROAD, (EXCEPT THE WEST 190 FEET THEREOF) ALL IN TOWNSHIP 42 NORTH, RANGE 9, EAST OF THE THIRD PRINCIPAL MERIDIAN,

ALSO THE NORTHWEST 1/4 OF SECTION 31 (EXCEPT THE WEST 190

FEET THEREOF AND EXCEPT THE SOUTH 1501.64 FEET AS MEASURED ALONG THE EAST AND WEST LINES THEREOF), ALL IN TOWNSHIP 42 NORTH, RANGE 9, EAST OF THE THIRD PRINCIPAL MERIDIAN,

ALSO COMMENCING AT THE NORTHWEST CORNER OF THE NORTHEAST

1/4 OF SECTION 31, TOWNSHIP 42 NORTH, RANGE 9, EAST OF THE THIRD PRINCIPAL MERIDIAN, FOR A PLACE OF BEGINNING; THENCE SOUTH 0 DEGREES 12 MINUTES WEST 2640.0 FEET TO A FENCE CORNER AND THE CENTER OF SAID SECTION 31; THENCE SOUTH 89 DEGREES 54 MINUTES EAST 2640.70 FEET TO THE SOUTHEAST CORNER OF THE NORTHEAST 1/4 OF SAID SECTION 31; THENCE NORTHERLY ALONG A FENCE LINE 1306.73 FEET TO A FENCE CORNER; THENCE NORTH 89 DEGREES 20 MINUTES WEST ALONG A FENCE LINE 1318.55 FEET TO THE CENTER LINE OF A PUBLIC ROAD KNOWN AS BEVERLY LAKE ROAD; THENCE NORTH 0 DEGREES 14 MINUTES WEST ALONG THE CENTER OF SAID ROAD 958.02 FEET; THENCE NORTH 89 DEGREES 10 MINUTES WEST ALONG A CYCLONE FENCE 218.60 FEET TO A FENCE CORNER; THENCE NORTHERLY ALONG A CYCLONE FENCE 195.0 FEET TO A RIGHT OF WAY MONUMENT; THENCE NORTH 80 DEGREES 40 MINUTES WEST ALONG THE SOUTH RIGHT OF WAY OF ROUTE 72, 238.0 FEET TO A RIGHT OF WAY MONUMENT; THENCE NORTH 78 DEGREES 35 MINUTES WEST ALONG THE SOUTH RIGHT OF ACCESS LINE OF SAID ROUTE 72, 507.0 FEET TO A RIGHT OF WAY MONUMENT; THENCE NORTH 76 DEGREES 12 MINUTES WEST ALONG THE SOUTH RIGHT OF WAY OF ROUTE 72, 336.50 FEET TO A CONCRETE RIGHT OF WAY MONUMENT ON THE WEST LINE OF THE SOUTHEAST 1/4 OF SECTION 30; THENCE SOUTH 0 DEGREES 12 MINUTES WEST 49.31 FEET TO THE PLACE OF BEGINNING,

(EXCEPT THAT PART LYING EAST OF THE CENTER LINE OF

BEVERLY ROAD;

AND EXCEPT THAT PART FALLING WITHIN THE FOLLOWING

DESCRIBED TRACT OF LAND:

BEGINNING AT THE INTERSECTION OF THE CENTER LINE OF

BEVERLY ROAD AND THE RIGHT OF WAY LINE OF HIGGINS ROAD IN SECTION 31, TOWNSHIP 42 NORTH, RANGE 9, EAST OF THE THIRD PRINCIPAL MERIDIAN; THENCE SOUTHERLY ALONG THE CENTER LINE OF BEVERLY ROAD 165 FEET; THENCE WESTERLY 243.59 FEET; THENCE NORTHERLY 195.81 FEET TO THE SOUTH RIGHT OF WAY LINE OF HIGGINS ROAD; THENCE SOUTHEASTERLY ALONG THE SOUTH RIGHT OF WAY LINE OF HIGGINS ROAD TO THE PLACE OF BEGINNING;

AND EXCEPT THAT PART DEDICATED FOR BEVERLY ROAD BY PLAT

OF DEDICATION RECORDED SEPTEMBER 16, 1988 AS DOCUMENT 88424906),

ALSO THE SOUTH 1501.64 FEET AS MEASURED ALONG THE EAST

AND WEST LINES OF THE NORTHWEST 1/4 OF SECTION 31 (EXCEPT THE WEST 190 FEET THEREOF), ALL IN TOWNSHIP 42 NORTH, RANGE 9, EAST OF THE THIRD PRINCIPAL MERIDIAN,

ALSO THE NORTHWEST 1/4 OF THE SOUTHEAST 1/4 AND THE NORTH

10 RODS OF THE SOUTHWEST 1/4 OF THE SOUTHEAST 1/4; THE NORTH 1/2 OF THE SOUTHWEST 1/4 AND THE NORTH 10 RODS OF THE SOUTHEAST 1/4 OF THE SOUTHWEST 1/4 ALL IN SECTION 31, TOWNSHIP 42 NORTH, RANGE 9, EAST OF THE THIRD PRINCIPAL MERIDIAN, (EXCEPT THEREFROM THE WEST 190 FEET OF THE NORTHWEST 1/4 OF THE SOUTHWEST 1/4 OF SAID SECTION 31 AND EXCEPT THE SOUTH 75.00 FEET OF THE WEST 211.00 FEET OF THE EAST 370.75 FEET OF THE NORTHEAST 1/4 OF THE SOUTHWEST 1/4 OF SECTION 31, TOWNSHIP 42 NORTH, RANGE 9, EAST OF THE THIRD PRINCIPAL MERIDIAN, AND EXCEPT THE NORTH 10 RODS (165.00 FEET) OF THE WEST 211.00 FEET OF THE EAST 370.75 FEET OF THE SOUTHEAST 1/4 OF THE SOUTHWEST 1/4 OF SECTION 31, TOWNSHIP 42 NORTH, RANGE 9, EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS.

ALSO THE SOUTHWEST 1/4 OF THE SOUTHWEST 1/4 OF SECTION

31, TOWNSHIP 42 NORTH, RANGE 9, EAST OF THE THIRD PRINCIPAL MERIDIAN (EXCEPT THE WEST 190 FEET THEREOF AND EXCEPT THAT PART OF THE SOUTHWEST 1/4 OF SECTION 31, TOWNSHIP 42 NORTH, RANGE 9, EAST OF THE THIRD PRINCIPAL MERIDIAN, DESCRIBED AS BEGINNING AT A POINT ON THE SOUTH LINE OF SAID SECTION WHICH IS 190.0 FEET EAST OF THE SOUTHWEST CORNER OF SAID SECTION; THENCE NORTH ALONG A STRAIGHT LINE 190.0 FEET EAST OF AND PARALLEL WITH THE WEST LINE OF SAID SECTION FOR A DISTANCE OF 150.0 FEET; THENCE SOUTHEASTERLY TO A POINT ON THE SOUTH LINE OF SAID SECTION WHICH IS 250.0 FEET EAST OF THE POINT OF BEGINNING; THENCE WEST ALONG THE SOUTH LINE OF SAID SECTION 250.0 FEET TO THE POINT OF BEGINNING), IN COOK COUNTY, ILLINOIS.

ALSO THAT PART OF THE SOUTHWEST 1/4 OF SECTION 31,

TOWNSHIP 42 NORTH, RANGE 9, EAST OF THE THIRD PRINCIPAL MERIDIAN, DESCRIBED AS BEGINNING AT A POINT ON THE SOUTH LINE OF SAID SECTION WHICH IS 190.0 FEET EAST OF THE SOUTHWEST CORNER OF SAID SECTION; THENCE NORTH ALONG A STRAIGHT LINE 190.0 FEET EAST OF AND PARALLEL WITH THE WEST LINE OF SAID SECTION FOR A DISTANCE OF 150.0 FEET; THENCE SOUTHEASTERLY TO A POINT ON THE SOUTH LINE OF SAID SECTION WHICH IS 250.0 FEET EAST OF THE POINT OF BEGINNING; THENCE WEST ALONG THE SOUTH LINE OF SAID SECTION 250.0 FEET TO THE POINT OF BEGINNING, IN COOK COUNTY, ILLINOIS.

ALSO THAT PART OF SECTION 5, TOWNSHIP 41 NORTH, RANGE 9,

EAST OF THE THIRD PRINCIPAL MERIDIAN, LYING NORTHERLY OF THE NORTHERLY LINE OF PREMISES CONVEYED TO THE ILLINOIS STATE TOLL HIGHWAY COMMISSION BY WARRANTY DEED DATED JUNE 11, 1956 AND RECORDED JUNE 12, 1956 AS DOCUMENT NUMBER 16607889 AND LYING EASTERLY OF THE PREMISES CONVEYED TO COMMONWEALTH EDISON COMPANY BY WARRANTY DEED DATED JANUARY 2, 1963 AND RECORDED JANUARY 7, 1963 AS DOCUMENT NUMBER 18690041, AND LYING WESTERLY OF THE EAST LINE OF THE SOUTHWEST 1/4 OF THE SOUTHWEST 1/4 OF SECTION 31, TOWNSHIP 42 NORTH, RANGE 9, EAST OF THE THIRD PRINCIPAL MERIDIAN, EXTENDED SOUTHERLY TO THE AFORESAID NORTHERLY LINE OF ILLINOIS STATE TOLL HIGHWAY,

ALSO THAT PART OF THE NORTHEAST 1/4 OF SECTION 31,

TOWNSHIP 42 NORTH, RANGE 9, EAST OF THE THIRD PRINCIPAL MERIDIAN, DESCRIBED AS FOLLOWS:

BEGINNING AT THE INTERSECTION OF THE CENTER LINE OF

BEVERLY ROAD AND THE SOUTH RIGHT OF WAY LINE OF HIGGINS ROAD; THENCE SOUTHERLY ALONG THE CENTER LINE OF BEVERLY ROAD 165 FEET; THENCE WESTERLY 243.59 FEET; THENCE NORTHERLY 195.81 FEET TO THE SOUTH RIGHT OF WAY LINE OF HIGGINS ROAD; THENCE SOUTHERLY ALONG THE SOUTH RIGHT OF WAY LINE OF HIGGINS ROAD TO THE PLACE OF BEGINNING, ALL IN COOK COUNTY, ILLINOIS.

PARCEL 3:
THE SOUTH 70 RODS (1155.00 FEET) OF THE SOUTHEAST 1/4 OF

THE SOUTHWEST 1/4 OF SECTION 31, TOWNSHIP 42 NORTH, RANGE 9 EAST OF THE THIRD PRINCIPAL MERIDIAN,

ALSO THE SOUTH 70 RODS (1155.00 FEET) OF THE SOUTHWEST

1/4 OF THE SOUTHEAST 1/4 OF SECTION 31, TOWNSHIP 42 NORTH, RANGE 9 EAST OF THE THIRD PRINCIPAL MERIDIAN (EXCEPTING THAT PART THEREOF LYING EAST AND SOUTH OF THE WEST AND NORTH LINES OF THE LAND CONVEYED TO THE ILLINOIS STATE TOLL HIGHWAY AUTHORITY BY DEED RECORDED JULY 29, 1994 AS DOCUMENT NO. 94-667,873, SAID WEST AND NORTH LINES DESCRIBED AS COMMENCING AT THE SOUTHEAST CORNER OF SAID SOUTHWEST QUARTER OF THE SOUTHEAST QUARTER FOR A POINT OF BEGINNING; THENCE SOUTH 89 DEGREES 47 MINUTES 33 SECONDS WEST ALONG THE SOUTH LINE OF SAID SECTION 31 A DISTANCE OF 32.56 FEET; THENCE NORTH 06 DEGREES 06 MINUTES 43 SECONDS WEST 297.65 FEET; THENCE NORTH 00 DEGREES 52 MINUTES 23 SECONDS EAST 400.65 FEET; THENCE SOUTH 89 DEGREES 54 MINUTES 16 SECONDS EAST 58.81 FEET TO THE EAST LINE OF SAID SOUTHWEST QUARTER OF THE SOUTHEAST QUARTER),

ALSO ALL THAT PART OF FRACTIONAL SECTION 5, TOWNSHIP 41

NORTH, RANGE 9 EAST OF THE THIRD PRINCIPAL MERIDIAN, LYING (i) NORTHERLY OF THE NORTHERLY LINE OF THE PREMISES CONVEYED TO THE ILLINOIS STATE TOLL HIGHWAY COMMISSION BY DEED RECORDED JUNE 12, 1956 AS DOCUMENT NO. 16607889; (ii) EASTERLY OF THE EAST LINE OF THE SOUTHWEST 1/4 OF THE SOUTHWEST 1/4 OF SECTION 31, TOWNSHIP 42 NORTH, RANGE 9 EAST OF THE THIRD PRINCIPAL MERIDIAN, EXTENDED SOUTHERLY TO THE AFORESAID NORTHERLY LINE OF THE ILLINOIS STATE TOLL HIGHWAY; AND (iii) WESTERLY OF THE EAST 279.0 FEET OF SAID SECTION 5, EXCEPTING THEREFROM THE FOLLOWING DESCRIBED TRACT CONVEYED TO THE ILLINOIS STATE TOLL HIGHWAY AUTHORITY BY DEED RECORDED JULY 29, 1994 AS DOCUMENT NO. 94-667,873:

COMMENCING AT THE NORTHEAST CORNER OF SAID SECTION 5;

THENCE SOUTH 89 DEGREES 58 MINUTES 08 SECONDS WEST ALONG THE NORTH LINE OF SAID SECTION 5 A DISTANCE OF 279.00 FEET TO THE WEST LINE OF THE EAST 279.00 FEET OF SAID SECTION 5 FOR A POINT OF BEGINNING; THENCE CONTINUING SOUTH 89 DEGREES 58 MINUTES 08 SECONDS WEST ALONG SAID NORTH LINE 13.53 FEET; THENCE SOUTH 06 DEGREES 06 MINUTES 43 SECONDS EAST 61.86 FEET TO THE NORTH RIGHT OF WAY LINE OF THE NORTHERN ILLINOIS TOLL HIGHWAY AS CONVEYED BY DEED DOCUMENT NO. 16607889 RECORDED JUNE 12, 1956; THENCE NORTH 89 DEGREES 51 MINUTES 14 SECONDS EAST ALONG SAID NORTH RIGHT OF WAY LINE 6.71 FEET TO SAID WEST LINE OF THE EAST 279.00 FEET; THENCE NORTH 00 DEGREES 13 MINUTES 12 SECONDS EAST ALONG SAID WEST LINE 61.50 FEET TO THE POINT OF BEGINNING;

SAID PREMISES ALSO BEING CAPABLE OF BEING LEGALLY

DESCRIBED AS FOLLOWS:

THAT PART OF FRACTIONAL SECTION 5, TOWNSHIP 41 NORTH,

RANGE 9 EAST OF THE THIRD PRINCIPAL MERIDIAN LYING (i) NORTHERLY OF THE PREMISES CONVEYED TO THE ILLINOIS STATE TOLL HIGHWAY COMMISSION BY DEED RECORDED JUNE 12, 1956 AS DOCUMENT NO. 16607889; (ii) EAST OF THE WEST LINE OF THE SOUTHEAST 1/4 OF THE SOUTHWEST 1/4 OF SECTION 31, TOWNSHIP 42 NORTH, RANGE 9 EAST OF THE THIRD PRINCIPAL MERIDIAN, EXTENDED STRAIGHT SOUTH; AND (iii) WESTERLY OF THE FOLLOWING DESCRIBED LINE; BEGINNING AT A POINT ON THE NORTH LINE OF SAID FRACTIONAL SECTION 5, 13.53 FEET WEST OF THE WEST LINE OF THE EAST 279.00 FEET OF SAID FRACTIONAL SECTION 5; AND THENCE SOUTHEASTERLY ALONG A STRAIGHT LINE 61.86 FEET, MORE OR LESS, TO A POINT ON THE NORTHERLY LINE OF SAID PREMISES CONVEYED BY DOCUMENT NO. 16607889, 6.71 FEET WESTERLY OF SAID WEST LINE OF THE EAST 279.00 FEET OF FRACTIONAL SECTION 5, ALL IN COOK COUNTY, ILLINOIS.

PARCEL 4:
THAT PART OF THE FOLLOWING DESCRIBED TRACT:
THAT PART OF FRACTIONAL SECTIONS 5 AND 6, TOWNSHIP 41

NORTH, RANGE 9 EAST OF THE THIRD PRINCIPAL MERIDIAN, DESCRIBED AS FOLLOWS: BEGINNING AT THE NORTHWEST CORNER OF SAID FRACTIONAL SECTION 5; THENCE EAST ALONG THE NORTH LINE OF SAID FRACTIONAL SECTION 5, 1128.36 FEET, MORE OR LESS, TO THE WESTERLY RIGHT-OF-WAY LINE OF PUBLIC SERVICE COMPANY (NOW COMMONWEALTH EDISON COMPANY) BY DEED DOCUMENT NO. 9693090 RECORDED JUNE 21, 1927; THENCE SOUTHERLY ALONG SAID WESTERLY RIGHT-OF-WAY LINE OF PUBLIC SERVICE COMPANY 3725.69 FEET, MORE OR LESS, TO THE CENTER LINE OF SHOE FACTORY ROAD BY DOCUMENT NO. 9202301 RECORDED MARCH 10, 1926; THENCE WESTERLY ALONG SAID CENTER LINE OF SHOE FACTORY ROAD 1079.49 FEET, MORE OR LESS, TO A POINT ON THE CENTER LINE OF SHOE FACTORY ROAD BY DOCUMENT NO. 13018010 RECORDED JANUARY 15, 1943, 75.40 FEET EASTERLY OF THE POINT OF INTERSECTION OF THE EAST LINE OF SECTION 7 IN THE AFORESAID TOWNSHIP AND RANGE AND SAID CENTER LINE OF SHOE FACTORY ROAD AS MEASURED ALONG SAID CENTER LINE OF SHOE FACTORY ROAD; THENCE NORTHERLY ALONG A STRAIGHT LINE 3828.58 FEET, MORE OR LESS, TO A POINT ON THE NORTH LINE OF SAID FRACTIONAL SECTION 6, 33.00 FEET WEST OF THE AFORESAID NORTHWEST CORNER OF FRACTIONAL SECTION 5; AND THENCE EAST ALONG SAID NORTH LINE OF FRACTIONAL SECTION 6, 33.00 FEET TO THE CORNER OF BEGINNING, EXCEPT THAT PART THEREOF LYING SOUTHERLY OF THE NORTHERLY RIGHT-OF-WAY LINE OF THE ILLINOIS STATE TOLL HIGHWAY AS CONVEYED TO OR TAKEN BY THE ILLINOIS STATE TOLL HIGHWAY COMMISSION, AS SAID NORTHERLY RIGHT-OF-WAY LINE IS OCCUPIED AND MONUMENTED; THAT LIES EAST OF A LINE DRAWN AT AN ANGLE OF SOUTH 1 DEGREE 30 MINUTES EAST FROM THE NORTHWEST CORNER OF FRACTIONAL SECTION 5.

PARCEL 5:
THAT PART OF THE FOLLOWING DESCRIBED TRACT:
THAT PART OF FRACTIONAL SECTIONS 5 AND 6, TOWNSHIP 41

NORTH, RANGE 9 EAST OF THE THIRD PRINCIPAL MERIDIAN, DESCRIBED AS FOLLOWS: BEGINNING AT THE NORTHWEST CORNER OF SAID FRACTIONAL SECTION 5; THENCE EAST ALONG THE NORTH LINE OF SAID FRACTIONAL SECTION 5, 1128.36 FEET, MORE OR LESS, TO THE WESTERLY RIGHT-OF-WAY LINE OF PUBLIC SERVICE COMPANY (NOW COMMONWEALTH EDISON COMPANY) BY DEED DOCUMENT NO. 9693090 RECORDED JUNE 21, 1927; THENCE SOUTHERLY ALONG SAID WESTERLY RIGHT-OF-WAY LINE OF PUBLIC SERVICE COMPANY 3725.69 FEET, MORE OR LESS, TO THE CENTER LINE OF SHOE FACTORY ROAD BY DOCUMENT NO. 9202301 RECORDED MARCH 10, 1926; THENCE WESTERLY ALONG SAID CENTER LINE OF SHOE FACTORY ROAD 1079.49 FEET, MORE OR LESS, TO A POINT ON THE CENTER LINE OF SHOE FACTORY ROAD BY DOCUMENT NO. 13018010 RECORDED JANUARY 15, 1943, 75.40 FEET EASTERLY OF THE POINT OF INTERSECTION OF THE EAST LINE OF SECTION 7 IN THE AFORESAID TOWNSHIP AND RANGE AND SAID CENTER LINE OF SHOE FACTORY ROAD AS MEASURED ALONG SAID CENTER LINE OF SHOE FACTORY ROAD; THENCE NORTHERLY ALONG A STRAIGHT LINE 3828.58 FEET, MORE OR LESS, TO A POINT ON THE NORTH LINE OF SAID FRACTIONAL SECTION 6, 33.00 FEET WEST OF THE AFORESAID NORTHWEST CORNER OF FRACTIONAL SECTION 5; AND THENCE EAST ALONG SAID NORTH LINE OF FRACTIONAL SECTION 6, 33.00 FEET TO THE CORNER OF BEGINNING, EXCEPT THAT PART THEREOF LYING SOUTHERLY OF THE NORTHERLY RIGHT-OF-WAY LINE OF THE ILLINOIS STATE TOLL HIGHWAY AS CONVEYED TO OR TAKEN BY THE ILLINOIS STATE TOLL HIGHWAY COMMISSION, AS SAID NORTHERLY RIGHT-OF-WAY LINE IS OCCUPIED AND MONUMENTED;

WHICH LIES WEST OF A LINE DRAWN AT AN ANGLE OF SOUTH 1µ

30' EAST FROM THE NORTHWEST CORNER OF FRACTIONAL SECTION 5,

ALSO THAT PART OF FRACTIONAL SECTION 6, TOWNSHIP 41

NORTH, RANGE 9 EAST OF THE THIRD PRINCIPAL MERIDIAN, DESCRIBED AS FOLLOWS: BEGINNING AT THE POINT OF INTERSECTION OF THE EAST LINE OF SECTION 7 IN THE AFORESAID TOWNSHIP AND RANGE AND THE CENTER LINE OF SHOE FACTORY ROAD BY DOCUMENT NO. 13018010 RECORDED JANUARY 15, 1943; THENCE WESTERLY ALONG SAID CENTER LINE OF SHOE FACTORY ROAD 208.65 FEET, MORE OR LESS, TO A POINT ON THE EASTERLY LINE OF THE L. CURCE FARM BY DOCUMENT NO. 16785517 RECORDED DECEMBER 20, 1956 EXTENDED SOUTHERLY TO SAID CENTER LINE OF SHOE FACTORY ROAD; THENCE NORTHERLY ALONG SAID EASTERLY LINE OF THE L. CURCE FARM EXTENDED SOUTHERLY AND SAID EASTERLY LINE OF THE L. CURCE FARM 3827.48 FEET, MORE OR LESS, TO A POINT ON THE NORTH LINE OF SAID FRACTIONAL SECTION 6, 238.48 FEET WEST OF THE NORTHWEST CORNER OF FRACTIONAL SECTION 5 IN THE AFORESAID TOWNSHIP AND RANGE; THENCE EAST ALONG SAID NORTH LINE OF SECTION 6, 205.48 FEET, MORE OR LESS, TO A POINT 33.00 FEET WEST OF SAID NORTHWEST CORNER OF FRACTIONAL SECTION 5; THENCE SOUTHERLY ALONG A STRAIGHT LINE 3828.58 FEET, MORE OR LESS, TO A POINT ON SAID CENTER LINE OF SHOE FACTORY ROAD 75.40 FEET EASTERLY OF THE POINT OF BEGINNING AS MEASURED ALONG SAID CENTER LINE OF SHOE FACTORY ROAD; AND THENCE WESTERLY ALONG SAID CENTER LINE OF SHOE FACTORY ROAD 75.40 FEET TO THE POINT OF BEGINNING, EXCEPT THAT PART THEREOF LYING SOUTHERLY OF THE NORTHERLY RIGHT-OF-WAY LINE OF THE ILLINOIS STATE TOLL HIGHWAY AS CONVEYED TO OR TAKEN BY THE ILLINOIS STATE TOLL HIGHWAY COMMISSION, AS SAID NORTHERLY RIGHT-OF-WAY LINE IS OCCUPIED AND MONUMENTED, ALL IN COOK COUNTY, ILLINOIS.

(Source: P.A. 91-945, eff. 2-9-01; 92-651, eff. 7-11-02.)

(70 ILCS 2605/286)
Sec. 286. District enlarged. Upon the effective date of this amendatory Act of the 91st General Assembly, the corporate limits of the Metropolitan Water Reclamation District are extended to include within those limits the following described tracts of land that are annexed to the District:
Parcel 1:
The Northwest 1/4 of the Northeast 1/4 of Section 15,

Township 35 North, Range 14, East of the Third Principal Meridian (except the South 66 feet thereof conveyed to Chicago District Pipeline Company, a corporation by deed recorded as document 14832873 and except the North 49.50 feet of the South 115.5 of the East 660.0 feet thereof, conveyed to Chicago District Pipeline Company, a corporation, by deed recorded on September 3, 1958 as document 17306418).

Parcel 2:
The South 66 feet of the Northwest 1/4 of the Northeast

1/4 of Section 15, Township 35 North, Range 14 East of the Third Principal Meridian in Cook County, Illinois.

Parcel 3:
The South 66 feet of the Northeast 1/4 of the Northeast

1/4 of Section 15, Township 35 North, Range 14 East of the Third Principal Meridian, in Cook County, Illinois.

Parcel 4:
That part of the Northeast quarter of the Northeast

quarter of Section 15, Township 35 North, Range 14 East of the Third Principal Meridian, Cook County, Illinois, described as follows: commencing at the Northeast corner of said Northeast quarter; thence South 89 degrees 11 minutes 17 seconds West along the North line of said Northeast quarter a distance of 604.04 feet to the point of beginning; thence South 00 degrees 58 minutes 21 seconds East a distance of 1209.86 feet to an iron rod on the North line of the South 115.50 feet of the Northeast quarter of the Northeast quarter of said Section 15; thence South 89 degrees 13 minutes 25 seconds West along last said North line a distance of 720.22 feet to an iron rod on the West line of the Northeast quarter of the Northeast quarter of said Section 15; thence North 00 degrees 58 minutes 21 seconds West along last said West line a distance of 1209.41 feet to an iron rod being the Northwest corner of the Northeast quarter of the Northeast quarter of said Section 15; thence North 89 degrees 11 minutes 17 seconds East along the North line of said Northeast quarter a distance of 720.22 feet to the point of beginning, containing 20.00 acres.

(Source: P.A. 91-942, eff. 2-9-01; 92-651, eff. 7-11-02.)

(70 ILCS 2605/287)
Sec. 287. District enlarged. Upon the effective date of this amendatory Act of the 92nd General Assembly, the corporate limits of the Metropolitan Water Reclamation District are extended to include within those limits the following described tract of land, and that tract is annexed to the District.

THAT PART OF THE NORTH HALF OF SECTION 8, TOWNSHIP 41 NORTH, RANGE 9 EAST OF THE THIRD PRINCIPAL MERIDIAN DESCRIBED AS FOLLOWS:
COMMENCING AT THE NORTHWEST CORNER OF SAID SECTION 8,

THENCE SOUTH 00 DEGREES 29 MINUTES 11 SECONDS WEST (ILLINOIS STATE PLACE GRID - EAST ZONE), ALONG THE WEST LINE OF SAID SECTION 8, AS MONUMENTED, A DISTANCE OF 1138.22 FEET TO THE CENTERLINE OF SHOE FACTORY ROAD PER DOCUMENT NUMBER 12259969; THENCE THE FOLLOWING ONE COURSE AND DISTANCE ALONG SAID CENTERLINE, SOUTH 89 DEGREES 56 MINUTES 54 SECONDS EAST A DISTANCE OF 75.47 FEET TO THE SOUTHEAST CORNER OF A PARCEL OF LAND CONVEYED TO COOK COUNTY ILLINOIS BY DOCUMENT NUMBER 14665399, THENCE NORTH 01 DEGREE 16 MINUTES 56 SECONDS WEST, ALONG THE EAST LINE OF SAID PARCEL, A DISTANCE OF 50.01 FEET TO THE NORTHEAST CORNER OF SAID PARCEL; THENCE SOUTH 89 DEGREES 56 MINUTES 54 SECONDS EAST A DISTANCE OF 95.80 FEET TO A POINT OF CURVATURE; THENCE EASTERLY ALONG THE ARC OF A TANGENTIAL CURVE, CONCAVE TO THE NORTH AND HAVING A RADIUS OF 4000.00 FEET, A DISTANCE OF 697.96 FEET TO A POINT OF TANGENCY; THENCE NORTH 80 DEGREES 03 MINUTES 14 SECONDS EAST A DISTANCE OF 286.47 FEET TO THE WEST LINE OF THE 190.00 FOOT-WIDE COMED PARCEL, AS MONUMENTED AND OCCUPIED, PER DOCUMENT NUMBERS 9693094, 9693090 AND 18690041, POINT ALSO BEING THE NORTHWEST CORNER OF A PARCEL OF LAND CONVEYED FOR PUBLIC RIGHT-OF-WAY PURPOSES PER DOCUMENT NUMBER 14176170, ALSO BEING THE POINT OF BEGINNING; THENCE CONTINUING NORTH 80 DEGREES 03 MINUTES 14 SECONDS EAST, ALONG THE NORTH LINE OF SAID RIGHT-OF-WAY PARCEL, A DISTANCE OF 152.32 FEET TO THE NORTHEAST CORNER THEREOF; THENCE SOUTH 00 DEGREES 04 MINUTES 04 SECONDS WEST, ALONG THE EAST LINE OF SAID PARCEL, A DISTANCE OF 50.77 FEET TO THE NORTHWEST CORNER OF BERNER ESTATES, ACCORDING TO THE PLAT THEREOF RECORDED FEBRUARY 7, 1958 AS DOCUMENT NUMBER 17129065; THENCE NORTH 80 DEGREES 03 MINUTES 14 SECONDS EAST, ALONG THE NORTH LINE THEREOF, A DISTANCE OF 66.01 FEET; THENCE SOUTH 00 DEGREES 04 MINUTES 04 SECONDS WEST A DISTANCE OF 50.77 FEET TO THE SOUTHERLY RIGHT-OF-WAY LINE OF SHOE FACTORY AS DEDICATED BY SAID BERNER ESTATES; THENCE SOUTH 80 DEGREES 03 MINUTES 14 SECONDS WEST, ALONG SAID SOUTHERLY LINE AND THE SOUTH LINE OF THE AFOREMENTIONED RIGHT-OF-WAY PARCEL PER DOCUMENT 14176170, A DISTANCE OF 218.33 FEET TO THE WEST LINE OF SAID PARCEL PER DOCUMENT NUMBER 14176170; THENCE NORTH 00 DEGREES 04 MINUTES 04 SECONDS EAST, ALONG SAID WEST LINE, A DISTANCE OF 101.55 FEET TO THE POINT OF BEGINNING, CONTAINING 0.4254 ACRES , MORE OR LESS, AND LYING IN COOK COUNTY, ILLINOIS.

(Source: P.A. 92-143, eff. 7-24-01; 92-651, eff. 7-11-02.)

(70 ILCS 2605/288)
Sec. 288. District enlarged. On March 7, 2002, the corporate limits of the Metropolitan Water Reclamation District Act are extended to include within those limits the following described tracts of land, and those tracts are annexed to the District.

(1) Parcel 1 (Canter Parcel)
THAT PART OF SECTION 21 TOWNSHIP 41 NORTH, RANGE 9, EAST

OF THE THIRD PRINCIPAL MERIDIAN, DESCRIBED AS FOLLOWS: COMMENCING AT NORTHWEST CORNER OF THE NORTHEAST 1/4 OF THE NORTHWEST 1/4 OF SAID SECTION 21; THENCE SOUTH 00 DEGREES 12 MINUTES 00 SECONDS WEST (DEED BEING SOUTH), ALONG THE WEST LINE OF SAID NORTHEAST 1/4 OF THE NORTHWEST 1/4, A DISTANCE OF 574.20 FEET; THENCE SOUTH 69 DEGREES 48 MINUTES 00 SECONDS EAST, A DISTANCE OF 181.20 FEET; THENCE SOUTH 28 DEGREES 49 MINUTES 00 SECONDS EAST, A DISTANCE OF 720.45 FEET; THENCE SOUTH 38 DEGREES 25 MINUTES 33 SECONDS WEST, A DISTANCE OF 222.79 FEET (DEED BEING SOUTH 33 DEGREES 37 MINUTES 00 SECONDS WEST, 238.50 FEET) TO AN IRON STAKE; THENCE SOUTH 60 DEGREES 26 MINUTES 25 SECONDS EAST (DEED BEING SOUTH 59 DEGREES 41 MINUTES 00 SECONDS EAST), ALONG A LINE THAT WOULD INTERSECT THE EAST LINE OF SAID NORTHWEST 1/4 OF SECTION 21 AT A POINT THAT IS 669.25 FEET NORTHERLY OF (AS MEASURED ALONG SAID EAST LINE) THE CENTER OF SAID SECTION 21, A DISTANCE OF 24.03 FEET FOR THE POINT OF BEGINNING; THENCE CONTINUING SOUTH 60 DEGREES 26 MINUTES 25 SECONDS EAST, ALONG SAID LINE, A DISTANCE OF 629.56 FEET TO THE INTERSECTION WITH THE NORTHEASTERLY EXTENSION OF A LINE PREVIOUSLY SURVEYED AND MONUMENTED; THENCE SOUTH 38 DEGREES 40 MINUTES 02 SECONDS WEST, ALONG SAID LINE, A DISTANCE OF 1100.29 FEET (DEED BEING SOUTH 39 DEGREES 55 MINUTES 00 SECONDS WEST, 1098.70 FEET) TO THE CENTER LINE OF THE CHICAGO-ELGIN ROAD, (NOW KNOWN AS IRVING PARK BOULEVARD AND STATE ROUTE NO. 19) AS SHOWN ON THE PLAT OF DEDICATION RECORDED JUNE 9, 1933 AS DOCUMENT NO. 11245764 AND AS SHOWN ON A PLAT OF SURVEY DATED SEPTEMBER 22, 1932 APPROVED BY THE SUPERINTENDENT OF HIGHWAYS OF COOK COUNTY, ILLINOIS ON DECEMBER 17, 1933; THENCE SOUTH 51 DEGREES 24 MINUTES 19 SECONDS EAST, ALONG SAID CENTER LINE, A DISTANCE OF 597.60 FEET (DEED BEING SOUTHEASTERLY ALONG CENTER LINE, 620.50 FEET) TO A POINT OF CURVE IN SAID CENTER LINE, ACCORDING TO THE PLAT OF DEDICATION RECORDED FEBRUARY 16, 1933 AS DOCUMENT NO. 11200330 AND AFORESAID PLAT OF SURVEY; THENCE SOUTHEASTERLY, ALONG THE SAID CENTER LINE, BEING ALONG A CURVE TO THE LEFT, HAVING A RADIUS OF 4645.69 FEET AND BEING TANGENT TO THE LAST DESCRIBED COURSE AT THE LAST DESCRIBED POINT, A DISTANCE OF 341.66 FEET (DEED BEING ALONG SAID CURVE, 338.30 FEET) TO THE INTERSECTION WITH A PREVIOUSLY SURVEYED AND MONUMENTED LINE; THENCE SOUTH 42 DEGREES 46 MINUTES 09 SECONDS WEST, ALONG SAID LINE, A DISTANCE OF 65.95 FEET (DEED BEING SOUTH 44 DEGREES 41 MINUTES 00 SECONDS WEST, 65 FEET) TO THE CENTER LINE OF THE OLD CHICAGO-ELGIN ROAD, ACCORDING TO THE AFORESAID PLAT OF SURVEY; THENCE NORTH 56 DEGREES 45 MINUTES 03 SECONDS WEST, ALONG THE CENTER LINE OF THE SAID OLD CHICAGO-ELGIN ROAD, A DISTANCE OF 685.80 FEET (DEED BEING NORTH 54 DEGREES 52 MINUTES 00 SECONDS WEST, 635.0 FEET) TO AN ANGLE IN SAID CENTER LINE; THENCE NORTH 44 DEGREES 23 MINUTES 58 SECONDS WEST, ALONG SAID CENTER LINE, A DISTANCE OF 878.23 FEET (DEED BEING NORTH 44 DEGREES 23 MINUTES 00 SECONDS WEST) TO A LINE THAT IS DRAWN SOUTH 38 DEGREES 35 MINUTES 41 SECONDS WEST FROM THE POINT OF BEGINNING AND BEING PERPENDICULAR TO THE NORTHERLY RIGHT OF WAY LINE OF THE CHICAGO-ELGIN ROAD, AS DESCRIBED ON THE AFORESAID PLAT OF DEDICATION PER DOCUMENT NO. 11245764 AND SHOWN ON THE AFORESAID PLAT OF SURVEY; THENCE NORTH 38 DEGREES 35 MINUTES 41 SECONDS EAST, ALONG SAID PERPENDICULAR LINE, A DISTANCE OF 1011.41 FEET TO THE POINT OF BEGINNING, (EXCEPTING THEREFROM SUCH PORTIONS THEREOF AS MAY HAVE BEEN HERETOFORE CONVEYED OR DEDICATED FOR HIGHWAY PURPOSES) IN COOK COUNTY, ILLINOIS.

P.I.N.: 06-21-101-024-0000

(2) Parcel 2 (T Bar J Ranch Parcel)
PARCEL 1:
THAT PART OF SECTION 21, TOWNSHIP 41 NORTH; RANGE 9 EAST

OF THE THIRD PRINCIPAL MERIDIAN, DESCRIBED AS FOLLOWS:

COMMENCING AT THE NORTHWEST CORNER OF THE NORTHEAST 1/4

OF THE NORTHWEST 1/4 OF SAID SECTION 21; THENCE SOUTH ALONG THE WEST LINE OF THE NORTHEAST 1/4 OF THE NORTHWEST 1/4 OF SAID SECTION, 574.20 FEET; THENCE SOUTH 69 DEGREES 48 MINUTES EAST, 181.20 FEET; THENCE SOUTH 28 DEGREES 49 MINUTES EAST, 720.45 FEET; THENCE SOUTH 33 DEGREES 37 MINUTES WEST, 238.50 FEET; THENCE SOUTH 75 DEGREES 29 MINUTES WEST, ALONG A FENCE LINE 510.8 FEET; THENCE SOUTH 29 DEGREES 48 MINUTES WEST, ALONG A FENCE LINE, 275.05 FEET TO THE POINT OF BEGINNING; THENCE NORTH 67 DEGREES 40 MINUTES WEST, 277.64 FEET; THENCE SOUTH 19 DEGREES 47 MINUTES WEST, ALONG A FENCE LINE, 175.5 FEET TO THE NORTHERLY RIGHT OF WAY LINE OF A PUBLIC HIGHWAY KNOWN AS IRVING PARK BOULEVARD; THENCE SOUTH 50 DEGREES 21 MINUTES EAST ALONG SAID NORTHERLY RIGHT OF WAY LINE OF PUBLIC HIGHWAY, A DISTANCE OF 248.3 FEET TO A POINT THAT IS SOUTH 29 DEGREES 48 MINUTES WEST, 251.15 FEET FROM THE POINT OF BEGINNING; THENCE NORTH 29 DEGREES 48 MINUTES, EAST ALONG A FENCE LINE 251.15 FEET TO A POINT OF BEGINNING, IN COOK COUNTY, ILLINOIS.

P.I.N.: 06-21-101-018-0000
PARCEL 2:
THAT PART OF SECTION 21, TOWNSHIP 41 NORTH, RANGE 9 EAST

OF THE THIRD PRINCIPAL MERIDIAN, DESCRIBED AS FOLLOWS: COMMENCING AT THE NORTHWEST CORNER OF THE NORTHEAST 1/4 OF THE NORTHWEST 1/4 OF SECTION 21 AFORESAID; THENCE SOUTH ALONG THE WEST LINE OF THE NORTHEAST 1/4 OF THE NORTHWEST 1/4 OF SAID SECTION, 574.2 FEET; THENCE SOUTH 69 DEGREES 48 MINUTES EAST, 181.2 FEET; THENCE SOUTH 28 DEGREES 49 MINUTES EAST, 720.45 FEET; THENCE SOUTH 33 DEGREES 37 MINUTES WEST, 238.5 FEET; THENCE SOUTH 75 DEGREES 29 MINUTES WEST, 203.4 FEET TO THE POINT OF BEGINNING; THENCE CONTINUING SOUTH 75 DEGREES 29 MINUTES WEST, 307.4 FEET; THENCE SOUTH 29 DEGREES 48 MINUTES WEST, 275.05 FEET; THENCE NORTH 67 DEGREES 40 MINUTES WEST, 277.64 FEET; THENCE SOUTH 19 DEGREES 47 MINUTES WEST ALONG A FENCE LINE, 175.5 FEET TO NORTHERLY RIGHT OF WAY LINE OF PUBLIC HIGHWAY KNOWN AS IRVING PARK BOULEVARD; THENCE NORTH 50 DEGREES 21 MINUTES WEST ALONG SAID NORTHERLY RIGHT OF WAY LINE OF HIGHWAY 566.2 FEET; THENCE NORTH 17 DEGREES 17 MINUTES EAST ALONG A FENCE LINE 193.07 FEET; THENCE NORTH 84 DEGREES 47 MINUTES EAST 988.44 FEET TO A FENCE LINE; THENCE SOUTH 31 DEGREES 51 MINUTES EAST ALONG SAID FENCE LINE, A DISTANCE OF 282.19 FEET TO THE POINT OF BEGINNING IN HANOVER TOWNSHIP IN COOK COUNTY, ILLINOIS.

P.I.N.: 06-21-101-022-0000

(3) Parcel 3 (Gibas parcel)
A PARCEL OF LAND IN SECTION 21, TOWNSHIP 41 NORTH, RANGE

9 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS, DESCRIBED AS FOLLOWS:

COMMENCING AT THE NORTHWEST CORNER OF THE NORTHEAST 1/4

OF THE NORTHWEST 1/4 OF SAID SECTION 21, THENCE SOUTH ALONG THE WEST LINE OF SAID NORTHEAST 1/4 OF THE NORTHWEST 1/4, 574.20 FEET; THENCE SOUTH 69 DEGREES 48 MINUTES EAST, 181.20 FEET FOR A POINT OF BEGINNING, THENCE SOUTH 28 DEGREES 49 MINUTES EAST, 720.45 FEET; THENCE SOUTH 33 DEGREES 37 MINUTES WEST, 238.5 FEET; THENCE SOUTH 75 DEGREES 29 MINUTES WEST, 203.4 FEET TO A FENCE CORNER; THENCE NORTH 31 DEGREES 51 MINUTES WEST ALONG A FENCE LINE, 512.8 FEET; THENCE NORTH 3 DEGREES 29 MINUTES WEST ALONG SAID FENCE LINE 263.6 FEET TO A POINT ON THE SOUTHERLY RIGHT OF WAY LINE OF NEW SCHAUMBURG ROAD THAT IS 311.0 FEET MORE OR LESS SOUTHWESTERLY OF THE POINT OF BEGINNING; THENCE NORTHEASTERLY ALONG THE SAID SOUTHERLY RIGHT OF WAY LINE OF ROAD 311.0 FEET MORE OR LESS TO THE POINT OF BEGINNING, (EXCEPTING SUCH PORTIONS THEREOF AS MAY FALL WITHIN LOTS 10 OR 26 OF COUNTY CLERK'S DIVISION OF SECTION 21 ACCORDING TO THE PLAT THEREOF RECORDED, MAY 31, 1895 IN BOOK 65 OF PLATS PAGE 35) IN COOK COUNTY, ILLINOIS.

P.I.N.: 06-21-101-015-0000

(4) Parcel 4 (Blake parcel)
THAT PART OF SECTIONS 20 AND 21 IN TOWNSHIP 41 NORTH,

RANGE 9 EAST OF THE THIRD PRINCIPAL MERIDIAN DESCRIBED AS FOLLOWS:

COMMENCING AT THE NORTHWEST CORNER OF THE NORTHEAST

QUARTER OF THE NORTHWEST QUARTER OF SECTION 21 AFORESAID; THENCE SOUTH ALONG THE WEST LINE OF THE NORTHEAST QUARTER OF THE NORTHWEST QUARTER OF SAID SECTION, 574.2 FEET; THENCE SOUTH 69 DEGREES 48 MINUTES EAST, 181.2 FEET; THENCE SOUTH 28 DEGREES 49 MINUTES EAST, 720.45 FEET; THENCE SOUTH 33 DEGREES 37 MINUTES WEST, 238.5 FEET; THENCE SOUTH 75 DEGREES 29 MINUTES WEST, 203.4 FEET; THENCE NORTH 31 DEGREES 51 MINUTES WEST ALONG A FENCE LINE, 282.19 FEET TO A POINT OF BEGINNING; THENCE SOUTH 84 DEGREES 47 MINUTES WEST, 988.44 FEET TO A POINT ON A FENCE LINE THAT LIES NORTH 17 DEGREES 17 MINUTES EAST, 193.07 FEET FROM A POINT ON THE NORTHERLY RIGHT OF WAY LINE OF IRVING PARK BOULEVARD; THENCE NORTH 17 DEGREES 17 MINUTES EAST ALONG SAID FENCE LINE, 276.03 FEET TO THE SOUTHERLY RIGHT OF WAY LINE OF SCHAUMBURG ROAD (AS NOW DEDICATED); THENCE EASTERLY AND NORTHEASTERLY ALONG SAID SOUTHERLY RIGHT OF WAY LINE ON A CURVE TO LEFT HAVING A RADIUS OF 1425.4 FEET A DISTANCE OF 829.0 FEET; THENCE SOUTH 3 DEGREES 29 MINUTES EAST ALONG A FENCE LINE 263.6 FEET; THENCE SOUTH 31 DEGREES 51 MINUTES EAST ALONG A FENCE LINE A DISTANCE OF 230.61 FEET TO THE POINT OF BEGINNING, IN HANOVER TOWNSHIP, COOK COUNTY, ILLINOIS.

P.I.N.: 06-21-101-021-0000.
(Source: P.A. 95-331, eff. 8-21-07.)

(70 ILCS 2605/289)
Sec. 289. District enlarged. On August 22, 2002, the corporate limits of the Metropolitan Water Reclamation District are extended to include within those limits the following described tract of land, and that tract is annexed to the District.

TOWNSHIP 42 NORTH, RANGE 9, EAST OF THE THIRD PRINCIPAL MERIDIAN, DESCRIBED AS FOLLOWS:

COMMENCING AT THE SOUTHEAST CORNER OF THE NORTHWEST

QUARTER OF SAID SECTION 25; THENCE NORTH 00°00'00" EAST ALONG THE EAST LINE OF SAID NORTHWEST QUARTER OF SECTION 25, A DISTANCE OF 1314.40 FEET TO THE NORTH LINE OF THE SOUTH HALF OF SAID NORTHWEST QUARTER OF SECTION 25; THENCE SOUTH 89°15'17" WEST ALONG THE NORTH LINE OF SAID SOUTH HALF OF THE NORTHWEST QUARTER OF SECTION 25, A DISTANCE OF 170.00 FEET; THENCE SOUTH 44°22'03" WEST, 410.93 FEET TO THE POINT OF BEGINNING; THENCE SOUTH 89°15'17" WEST PARALLEL WITH THE NORTH LINE OF SAID SOUTH HALF OF THE NORTHWEST QUARTER OF SECTION 25, A DISTANCE OF 420.04 FEET TO A LINE 1755.25 FEET EAST OF, MEASURED AT RIGHT ANGLES, AND PARALLEL WITH THE WEST LINE OF SAID NORTHWEST QUARTER OF SECTION 25; THENCE NORTH 00°02'28" WEST ALONG SAID PARALLEL LINE, 105.23 FEET; THENCE SOUTH 89°15'17" WEST PARALLEL WITH THE NORTH LINE OF SAID SOUTH HALF OF THE NORTHWEST QUARTER OF SECTION 25, A DISTANCE OF 300.13 FEET; THENCE SOUTH 00°02'28" EAST, 150.68 FEET; THENCE NORTH 89°57'32" EAST 120.37 FEET; THENCE SOUTH 00°02'28" EAST PARALLEL WITH THE WEST LINE OF SAID NORTHWEST QUARTER OF SECTION 25, A DISTANCE OF 353.10 FEET; THENCE NORTH 89°15'17" EAST PARALLEL WITH THE NORTH LINE OF SAID SOUTH HALF OF THE NORTHWEST QUARTER OF SECTION 25, A DISTANCE OF 479.77 FEET; THENCE NORTH 00°02'28" WEST, 278.99 FEET; THENCE NORTH 44°22'03" EAST, 171.50 FEET TO THE PLACE OF BEGINNING, IN COOK COUNTY, ILLINOIS.

(Source: P.A. ; 95-331, eff. 8-21-07.)

(70 ILCS 2605/290)
Sec. 290. District enlarged. Upon the effective date of this amendatory Act of the 93rd General Assembly, the corporate limits of the Metropolitan Water Reclamation District Act are extended to include within those limits the following described tracts of land, and those tracts are annexed to the District:

PARCEL FOR PLAT OF ANNEXATION - VILLAGE OF FORD HEIGHTS

THOSE PARTS OF THE NORTHEAST 1/4 OF SECTION 15 AND THE EAST HALF OF THE NORTHEAST QUARTER OF THE SOUTHEAST QUARTER OF SECTION 15 AND THE SOUTHWEST QUARTER OF SECTION 14, ALL SITUATED IN TOWNSHIP 35 NORTH, RANGE 14 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS MORE PARTICULARLY DESCRIBED AS FOLLOWS:

BEGINNING AT THE INTERSECTION OF THE WEST LINE OF THE EAST 1/2 OF THE NORTHEAST 1/4 OF THE SOUTHEAST 1/4 OF SECTION 15, TOWNSHIP 35 NORTH, RANGE 14 EAST OF THE THIRD PRINCIPAL MERIDIAN AND THE SOUTH LINE OF THE NORTHEAST 1/4 OF THE SOUTHEAST 1/4 OF SECTION 15, TOWNSHIP 35 NORTH, RANGE 14 EAST OF THE THIRD PRINCIPAL MERIDIAN; THENCE N 89µ 46' 07" E, 694.25 FEET; THENCE N 00µ 27' 19" W, 599.95 FEET; THENCE N 89µ 32' 41" E, 17.00 FEET; THENCE N 00µ 27' 19" W, 781.00 FEET; THENCE S 89µ 44' 28" W, 342.81 FEET; THENCE S 00µ 15' 32" E, 5.00 FEET; THENCE S 89µ 44' 28" W, 368.66 FEET; THENCE S 00µ 27' 55" E, 1375.68 FEET TO THE POINT OF BEGINNING.

PIN NO. 32-15-401-004
(Source: P.A. 93-505, eff. 8-11-03.)

(70 ILCS 2605/291)
Sec. 291. District enlarged. Upon the effective date of this amendatory Act of the 93rd General Assembly, the corporate limits of the Metropolitan Water Reclamation District are extended to include within the limits the following described tracts of land, and those tracts are annexed to the district:
THAT PART OF THE SOUTHEAST QUARTER OF THE NORTHWEST QUARTER, AND THAT PART OF THE NORTHEAST QUARTER OF THE SOUTHWEST QUARTER, AND THAT PART OF THE NORTHWEST QUARTER OF THE SOUTHEAST QUARTER, AND THAT PART OF THE SOUTHWEST QUARTER OF THE NORTHEAST QUARTER, ALL IN SECTION 33, TOWNSHIP 42 NORTH, RANGE 9, EAST OF THE THIRD PRINCIPAL MERIDIAN, BOUNDED AND DESCRIBED AS FOLLOWS, TO WIT:
BEGINNING AT THE NORTHWEST CORNER OF THE NORTHEAST

QUARTER OF THE SOUTHWEST QUARTER OF SAID SECTION 33; THENCE SOUTH 00 DEGREES 15 MINUTES 00 SECONDS EAST ALONG THE WEST LINE OF SAID NORTHEAST QUARTER OF THE SOUTHWEST QUARTER, 1310.16 FEET; THENCE NORTH 89 DEGREES 46 MINUTES 47 SECONDS EAST ALONG THE NORTH LINE OF THE SOUTH 1322.64 FEET OF THE EAST HALF OF SAID SOUTHWEST QUARTER TO AN INTERSECTION WITH A LINE 100.00 FEET, AS MEASURED RADIALLY, SOUTHEASTERLY OF AND CONCENTRIC WITH THE CENTERLINE OF THE RELOCATED ILLINOIS ROUTE 59 (F.A.P. 868); THENCE NORTHEASTERLY ALONG A CURVED LINE CONVEX SOUTHEASTERLY, HAVING A RADIUS OF 1966.00 FEET AND BEING 100.00 FEET, AS MEASURED RADIALLY, SOUTHEASTERLY OF AND CONCENTRIC WITH THE CENTERLINE OF SAID RELOCATED ILLINOIS ROUTE 59, AN ARC DISTANCE OF 369.64 FEET TO AN INTERSECTION WITH THE EASTERLY LINE OF ILLINOIS ROUTE 59 PER DOCUMENT NUMBER 11451859, AS MONUMENTED (THE CHORD OF SAID ARC BEARS NORTH 17 DEGREES 04 MINUTES 48 SECONDS EAST, 369.10 FEET); THENCE NORTHERLY ALONG SAID EASTERLY LINE OF ILLINOIS ROUTE 59 PER DOCUMENT NUMBER 11451859, AS MONUMENTED, BEING A CURVED LINE CONVEX EASTERLY HAVING A RADIUS OF 1558.42 FEET, AN ARC DISTANCE OF 50.97 FEET TO A DIVISION OF HIGHWAYS IRON SURVEY MARKER STAMPED "PLS 2377" (THE CHORD OF SAID ARC BEARS NORTH 01 DEGREES 02 MINUTES 40 SECONDS EAST, 50.97 FEET); THENCE SOUTH 89 DEGREES 53 MINUTES 33 SECONDS EAST ALONG THE EASTERLY LINE OF ILLINOIS ROUTE 59 AS WIDENED, 17.00 FEET TO A DIVISION OF HIGHWAYS IRON SURVEY MARKER STAMPED "PLS 2377" AT AN ANGLE POINT IN SAID LINE; THENCE NORTHERLY ALONG THE EASTERLY LINE OF ILLINOIS ROUTE 59 AS WIDENED, BEING A CURVED LINE CONVEX EASTERLY AND HAVING A RADIUS OF 1575.42 FEET, AN ARC DISTANCE OF 12.65 FEET, TO A DIVISION OF HIGHWAYS IRON SURVEY MARKER STAMPED "PLS 2377" AT A POINT OF TANGENCY IN SAID LINE (THE CHORD OF SAID ARC BEARS NORTH 00 DEGREES 07 MINUTES 22 SECONDS WEST, 12.65 FEET); THENCE NORTH 00 DEGREES 21 MINUTES 10 SECONDS WEST ALONG THE EASTERLY LINE OF ILLINOIS ROUTE 59 AS WIDENED TO ITS INTERSECTION WITH THE CENTERLINE OF HIGGINS ROAD (ILLINOIS ROUTE 72); THENCE NORTH 69 DEGREES 28 MINUTES 49 SECONDS WEST ALONG THE CENTERLINE OF HIGGINS ROAD TO ITS INTERSECTION WITH THE WESTERLY LINE OF THE EAST HALF OF SAID SECTION 33; THENCE NORTH ALONG THE WESTERLY LINE OF THE EAST HALF OF SAID SECTION 33 TO ITS INTERSECTION WITH THE NORTH LINE OF THE SOUTHEAST QUARTER OF THE NORTHWEST QUARTER OF SAID SECTION 33; THENCE NORTH 89 DEGREES 50 MINUTES 29 SECONDS WEST ALONG THE NORTH LINE OF THE SOUTHEAST QUARTER OF THE NORTHWEST QUARTER OF SAID SECTION 33 TO THE NORTHWEST CORNER OF THE SOUTHEAST QUARTER OF THE NORTHWEST QUARTER OF SAID SECTION 33; THENCE SOUTH 00 DEGREES 16 MINUTES 14 SECONDS EAST ALONG THE WEST LINE OF THE SOUTHEAST QUARTER OF THE NORTHWEST QUARTER OF SAID SECTION 33, 1313.72 FEET TO THE POINT OF BEGINNING, ALL SITUATED IN THE COUNTY OF COOK AND THE STATE OF ILLINOIS.

(Source: P.A. 93-505, eff. 8-11-03.)

(70 ILCS 2605/292)
Sec. 292. District enlarged. Upon the effective date of this amendatory Act of the 93rd General Assembly, the corporate limits of the Metropolitan Water Reclamation District are extended to include within the limits the following described tracts of land, and those tracts are annexed to the district:

THOSE PARTS OF THE SOUTHEAST AND SOUTHWEST QUARTERS OF

SECTION 9 AND THE NORTHWEST QUARTER OF SECTION 16, TOWNSHIP 41 NORTH, RANGE 9, EAST OF THE THIRD PRINCIPAL MERIDIAN SITUATED IN COOK COUNTY, ILLINOIS, MORE PARTICULARLY DESCRIBED AS FOLLOWS:

TOTAL AREA IS 31.6619 ACRES

PARCEL A:

COMMENCING AT THE INTERSECTION OF THE SOUTH LINE OF THE

SOUTHWEST QUARTER OF SAID SECTION 9 AND THE EAST LINE OF THE SOUTHWEST QUARTER OF SAID SECTION 9; THENCE WESTERLY ALONG THE SOUTH LINE OF THE SOUTHWEST QUARTER OF SAID SECTION 9, 498.00 FEET TO THE POINT OF BEGINNING, SAID POINT ALSO BEING ON THE NORTHWESTERLY RIGHT-OF-WAY LINE OF THE ELGIN JOLIET AND EASTERN RAILWAY; THENCE WESTERLY ALONG THE SOUTH LINE OF THE SOUTHWEST QUARTER OF SAID SECTION 9 ON A BEARING OF S89° 19' 41"W, 601.78 FEET; THENCE N15° 39' 25"E, 1749.61 FEET; THENCE S82° 01' 38"E, 615.00 FEET TO THE EAST LINE OF THE SOUTHWEST QUARTER OF SAID SECTION 9; THENCE SOUTHERLY ALONG THE EAST LINE OF THE SOUTHWEST QUARTER OF SAID SECTION 9, A DISTANCE OF 525.00 FEET TO THE NORTHWESTERLY RIGHT-OF-WAY LINE OF THE ELGIN JOLIET AND EASTERN RAILWAY; THENCE S24° 30' 00"W, 1175.54 FEET TO THE POINT OF BEGINNING, SAID POINT BEING ON THE SOUTH LINE OF THE SOUTHWEST QUARTER OF SAID SECTION 9.

PARCEL B:

COMMENCING AT THE INTERSECTION OF THE SOUTH LINE OF THE

SOUTHWEST QUARTER OF SAID SECTION 9 AND THE WEST LINE OF THE SOUTHEAST QUARTER OF SAID SECTION 9; THENCE NORTHERLY ALONG THE WEST LINE OF THE SOUTHEAST QUARTER OF SAID SECTION 9, A DISTANCE OF 1055.00 FEET TO THE POINT OF BEGINNING, SAID POINT BEING ON THE NORTHWESTERLY RIGHT-OF-WAY LINE OF THE ELGIN JOLIET AND EASTERN RAILWAY; THENCE N24° 30' 00"E ALONG THE NORTHWESTERLY RIGHT-OF-WAY LINE OF THE ELGIN JOLIET AND EASTERN RAILWAY, A DISTANCE OF 540.00 FEET; THENCE N82° 01' 38"W, 233.65 FEET TO THE WEST LINE OF THE SOUTHEAST QUARTER OF SAID SECTION 9; THENCE SOUTH ON THE WEST LINE OF THE SOUTHEAST QUARTER OF SAID SECTION 9, A DISTANCE OF 525.00 FEET TO THE POINT OF BEGINNING, SAID POINT BEING ON THE NORTHWESTERLY RIGHT-OF-WAY LINE OF THE ELGIN JOLIET AND EASTERN RAILWAY.

PARCEL C:

COMMENCING AT THE INTERSECTION OF THE SOUTH LINE OF THE

SOUTHWEST QUARTER OF SAID SECTION 9 AND THE EAST LINE OF THE SOUTHWEST QUARTER OF SAID SECTION 9; THENCE WESTERLY ALONG THE SOUTH LINE OF THE SOUTHWEST QUARTER OF SAID SECTION 9, 498.00 FEET TO THE POINT OF BEGINNING, SAID POINT ALSO BEING ON THE NORTHWESTERLY RIGHT-OF-WAY LINE OF THE ELGIN JOLIET AND EASTERN RAILWAY COMPANY; THENCE S24° 30' 00"W, 355.00 FEET TO THE NORTHERLY RIGHT-OF-WAY LINE OF ILLINOIS ROUTE 58; THENCE S89° 37' 56"W, 529.26 FEET; THENCE N18° 26' 47"E, 338.28 FEET TO THE SOUTH LINE OF THE SOUTHWEST QUARTER OF SAID SECTION 9; THENCE EAST ALONG THE SOUTH LINE OF THE SOUTHWEST QUARTER OF SAID SECTION 9, A DISTANCE OF 570.00 FEET TO THE POINT OF BEGINNING, SAID POINT BEING ON THE NORTHWESTERLY RIGHT-OF-WAY LINE OF THE ELGIN JOLIET AND EASTERN RAILWAY.

PIN NOS. 60-09-400-009
06-16-102-001
(Source: P.A. 93-505, eff. 8-11-03.)

(70 ILCS 2605/294)
Sec. 294. District enlarged. Upon the effective date of this amendatory Act of the 94th General Assembly, the corporate limits of the Metropolitan Water Reclamation District are extended to include within those limits the following described tracts of land, and those tracts are hereby annexed to the District.
Parcel 1:
ALL OF THE SW 1/4 OF THE SE 1/4 OF SECTION 17, TOWNSHIP 35 NORTH, RANGE 13 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS.
Parcel 2:
THE WEST ONE ACRE OF THE NW 1/4 OF THE NE 1/4 OF SECTION 20, TOWNSHIP 35 NORTH, RANGE 13 EAST OF THE THIRD PRINCIPAL MERIDIAN IN COOK COUNTY, ILLINOIS.
Parcel 3:
ALL OF "TRINITY LAKES PHASE 1," A SUBDIVISION OF THE SW 1/4 OF THE NE 1/4 OF SECTION 20, TOWNSHIP 35 NORTH, RANGE 13 EAST OF THE THIRD PRINCIPAL MERIDIAN RECORDED AS DOCUMENT 05 01339042 ON 13 JANUARY 2005, ALL IN COOK COUNTY, ILLINOIS.
(Source: P.A. 94-223, eff. 7-14-05.)

(70 ILCS 2605/295)
Sec. 295. District enlarged. Upon the effective date of this amendatory Act of the 93rd General Assembly, the corporate limits of the Metropolitan Water Reclamation District are extended to include within those limits the following described tracts of land and those tracts are annexed to the District.
Parcel 1:
THE SOUTHEAST QUARTER OF SECTION 19, TOWNSHIP 35 NORTH,

RANGE 13 EAST OF THE THIRD PRINCIPAL MERIDIAN, EXCEPT THAT PART TAKEN FOR ROAD PURPOSES IN RIDGELAND AVENUE AND EXCEPT THAT PART LYING IN THE MICHIGAN CENTRAL RAILROAD RIGHT OF WAY AND EXCEPT THE NORTH 208.71 FEET OF THE WEST 313.07 FEET OF THAT PART OF THE SOUTHEAST QUARTER OF SECTION 19 LYING SOUTH OF THE SOUTH RIGHT OF WAY OF U.S. ROUTE 30, ALL IN COOK COUNTY, ILLINOIS.

Parcel 2:
THE WEST 75 ACRES OF THE NORTHEAST QUARTER OF SECTION 15,

TOWNSHIP 35 NORTH, RANGE 13, EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS.

Parcel 3:
THE SOUTH 242.29 FEET (AS MEASURED ALONG THE EAST LINE)

OF LOT 8 IN BLOCK 14 IN ARTHUR T. McINTOSH & COMPANY'S CRAWFORD COUNTRYSIDE UNIT NO. 2, BEING A SUBDIVISION OF THE SOUTHEAST QUARTER OF SECTION 15, TOWNSHIP 35 NORTH, RANGE 13 EAST OF THE THIRD PRINCIPAL MERIDIAN, ACCORDING TO THE PLAT THEREOF RECORDED JANUARY 23, 1952 AS DOCUMENT NO. 15259571, IN COOK COUNTY, ILLINOIS; ALSO, THAT PART OF ADJOINING STREET.

Parcel 4:
HERBERT'S RESUBDIVISION OF LOT 9 IN BLOCK 14 IN ARTHUR T.

McINTOSH & COMPANY'S CRAWFORD COUNTRYSIDE UNIT NO. 2, BEING A SUBDIVISION OF THE SOUTHEAST QUARTER OF SECTION 15, TOWNSHIP 35 NORTH, RANGE 13 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS; ALSO, THAT PART OF ADJOINING STREETS.

Parcel 5:
THE SOUTH 150 FEET (AS MEASURED ON THE EAST AND WEST

LINES THEREOF) OF LOT 2 IN BLOCK 13 IN ARTHUR T. McINTOSH & COMPANY'S CRAWFORD COUNTRYSIDE UNIT 2, BEING A SUBDIVISION OF THE SOUTHEAST QUARTER OF SECTION 15, TOWNSHIP 35 NORTH, RANGE 13, EAST OF THE THIRD PRINCIPAL MERIDIAN, ACCORDING TO PLAT THEREOF RECORDED PER DOCUMENT NO. 15259571, IN COOK COUNTY, ILLINOIS; ALSO, THAT PART OF ADJOINING STREET.

Parcel 6:
THE EAST 100.0 FEET OF THE SOUTH 125.0 FEET OF LOT 4 IN

BLOCK 13 IN ARTHUR T. McINTOSH AND COMPANY'S CRAWFORD COUNTRYSIDE UNIT NO. 2, BEING A SUBDIVISION OF THE SOUTHEAST QUARTER OF SECTION 15, TOWNSHIP 35 NORTH, RANGE 13 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS; ALSO, THAT PART OF ADJOINING STREET.

Parcel 7:
THE WEST HALF OF THE SOUTH 125 FEET OF LOT 4, IN BLOCK

13, IN ARTHUR T. McINTOSH AND COMPANY'S CRAWFORD COUNTRYSIDE UNIT NO. 2, BEING A SUBDIVISION OF THE SOUTHEAST QUARTER OF SECTION 15, TOWNSHIP 35 NORTH, RANGE 13 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS; ALSO, THAT PART OF ADJOINING STREET.

Parcel 8:
THE SOUTH HALF OF LOT 5, IN BLOCK 13, IN ARTHUR T.

McINTOSH AND COMPANY'S CRAWFORD COUNTRYSIDE UNIT NO. 2, BEING A SUBDIVISION OF THE SOUTHEAST QUARTER OF SECTION 15, TOWNSHIP 35 NORTH, RANGE 13 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS; ALSO, THAT PART OF ADJOINING STREET.

Parcel 9:
LOT 15 (EXCEPT THE WEST 50.0 FEET THEREOF) IN BLOCK 12 IN

ARTHUR T. McINTOSH AND COMPANY'S CRAWFORD COUNTRYSIDE UNIT NUMBER 2, BEING A SUBDIVISION OF THE SOUTHEAST QUARTER OF SECTION 15, TOWNSHIP 35 NORTH, RANGE 13, EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS; ALSO, THAT PART OF ADJOINING STREET.

Parcel 10:
THAT PART OF THE NORTHWEST QUARTER AND THE SOUTHWEST

QUARTER OF SECTION TWENTY ONE, TOWNSHIP FORTY-ONE NORTH, RANGE NINE, EAST OF THE THIRD PRINCIPAL MERIDIAN, BOUNDED AND DESCRIBED AS FOLLOWS: COMMENCING AT THE CENTER OF SECTION TWENTY-ONE, AFORESAID; THENCE SOUTH 00 DEGREES 20 MINUTES 03 SECONDS WEST, BEING AN ASSUMED BEARING ON THE EAST LINE OF THE SOUTHWEST QUARTER OF SAID SECTION TWENTY-ONE, A DISTANCE OF 567.31 FT. TO THE WESTERLY LINE OF JACOBS' FARM SUBDIVISION, RECORDED NOVEMBER 4, 1994 AS DOCUMENT NO. 94944947; THENCE SOUTH 38 DEGREES 21 MINUTES 58 SECONDS WEST, ALONG THE WESTERLY LINE OF SAID JACOBS' FARM SUBDIVISION, A DISTANCE OF 108.45 FT. TO THE APPARENT NORTHERLY RIGHT-OF-WAY LINE OF IRVING PARK ROAD (ALSO KNOWN AS ILLINOIS ROUTE 19); THENCE NORTH 57 DEGREES 29 MINUTES 24 SECONDS WEST, ON SAID APPARENT NORTHERLY RIGHT-OF-WAY LINE, A DISTANCE OF 266.15 FT. (266.40 FT.=DEED) TO AN ANGLE POINT IN SAID RIGHT-OF-WAY LINE; THENCE CONTINUING NORTH 53 DEGREES 43 MINUTES 44 SECONDS WEST, ON SAID APPARENT NORTHERLY RIGHT-OF-WAY LINE, A DISTANCE OF 284.32 FT. TO AN ANGLE POINT IN SAID RIGHT-OF-WAY LINE; THENCE CONTINUING NORTH 51 DEGREES 25 MINUTES 54 SECONDS WEST, ON SAID APPARENT NORTHERLY RIGHT-OF-WAY LINE, A DISTANCE OF 657.65 FT. (657.68 FT.=DEED) TO THE MOST SOUTHERLY CORNER OF OUTLOT "H" IN STERLING OAKS UNIT TWO, RECORDED JULY 15, 2002 AS DOCUMENT NUMBER 0020769602 AND AMENDED BY CERTIFICATE OF CORRECTION RECORDED AUGUST 12, 2002 AS DOCUMENT NUMBER 0020876507; THENCE NORTH 38 DEGREES 28 MINUTES 51 SECONDS EAST, ALONG THE SOUTHEASTERLY LINE OF SAID STERLING OAKS UNIT TWO, A DISTANCE OF 65.47 FT.; THENCE SOUTH 51 DEGREES 25 MINUTES 54 SECONDS EAST, A DISTANCE OF 69.76 FT.; THENCE SOUTH 39 DEGREES 05 MINUTES 55 SECONDS EAST, DISTANCE OF 167.72 FT.; THENCE SOUTH 88 DEGREES 08 MINUTES 41 SECONDS EAST, A DISTANCE OF 150.79 FT.; THENCE NORTH 45 DEGREES 51 MINUTES 58 SECONDS EAST, A DISTANCE OF 145.34 FT.; THENCE NORTH 12 DEGREES 30 MINUTES 09 SECONDS EAST, A DISTANCE OF 85.19 FT.; THENCE NORTH 24 DEGREES 28 MINUTES 33 SECONDS EAST, A DISTANCE OF 147.51 FT.; THENCE NORTH 39 DEGREES 03 MINUTES 52 SECONDS EAST, A DISTANCE OF 248.14 FT.(248.33 FT=DEED); THENCE SOUTH 61 DEGREES 25 MINUTES 18 SECONDS EAST, A DISTANCE OF 46.86 FT. TO A POINT OF CURVATURE; THENCE SOUTHEASTERLY 99.59 FT. ALONG THE ARC OF A CURVE, CONCAVE NORTHEASTERLY AND HAVING A RADIUS OF 180.0 FT., AND A CHORD DISTANCE BEARING OF SOUTH 77 DEGREES 16 MINUTES 17 SECONDS EAST, AND A CHORD DISTANCE OF SOUTH 98.32 FT. TO THE POINT OF TANGENCY; THENCE NORTH 86 DEGREES 52 MINUTES 44 SECONDS EAST, A DISTANCE OF 199.89 FT. TO THE EAST LINE OF THE NORTHWEST QUARTER OF SAID SECTION TWENTY-ONE; THENCE SOUTH 00 DEGREES 20 MINUTES 03 SECONDS WEST, ON THE EAST LINE OF THE NORTHWEST QUARTER OF SAID SECTION TWENTY-ONE, A DISTANCE OF 420.86 FT. TO THE POINT OF BEGINNING, IN HANOVER TOWNSHIP, COOK COUNTY, ILLINOIS, CONTAINING 16.612 ACRES MORE OR LESS. ALSO ALL THAT PART OF IRVING PARK ROAD (ALSO KNOWN AS ILLINOIS ROUTE 19) LYING SOUTHWESTERLY OF AND ADJOINING THE ABOVE DESCRIBED PROPERTY, ALL IN COOK COUNTY, ILLINOIS.

Parcel 11:
THAT PART OF SECTIONS EIGHT, SIXTEEN AND SEVENTEEN,

TOWNSHIP 41 NORTH, RANGE NINE, EAST OF THE THIRD PRINCIPAL MERIDIAN DESCRIBED AS FOLLOWS: BEGINNING AT THE INTERSECTION OF THE SOUTH LINE OF THE 100 FOOT WIDE RIGHT-OF-WAY OF GOLF ROAD (ILLINOIS ROUTE 58) AND THE EAST LINE OF THE 66 FOOT WIDE RIGHT-OF-WAY OF ROHRSSEN ROAD; THENCE SOUTH 16 DEGREES 32 MINUTES 42 SECONDS WEST ALONG THE EAST LINE OF SAID ROHRSSEN ROAD RIGHT-OF-WAY 310.04 FT.; THENCE NORTH 73 DEGREES 27 MINUTES 18 SECONDS WEST, 66.00 FT. TO A POINT IN THE WEST RIGHT-OF WAY LINE OF SAID ROHRSSEN ROAD; THENCE SOUTH 89 DEGREES 36 MINUTES 01 SECONDS WEST, 807.31 FT.; THENCE NORTH 00 DEGREES 29 MINUTES 00 SECONDS WEST, 81.82 FT.; THENCE SOUTH 87 DEGREES 13 MINUTES 49 SECONDS WEST, 725.00 FT.; THENCE NORTH 00 DEGREES 48 MINUTES 30 SECONDS WEST, 673.60 FT. TO A POINT IN THE SOUTH LINE OF SAID 100 FOOT WIDE RIGHT-OF-WAY OF GOLF ROAD AFORESAID, SAID POINT BEING ON A 3947.40 FOOT RADIUS CURVE; THENCE EASTERLY ALONG SAID 3947.40 FOOT RADIUS CURVE TO THE RIGHT AN ARC DISTANCE OF 17.70 FT. TO A POINT OF TANGENCY IN SAID RIGHT-OF-WAY LINE; THENCE SOUTH 75 DEGREES 16 MINUTES 32 SECONDS EAST, 1482.69 FT. TO A POINT OF CURVATURE IN SAID RIGHT-OF-WAY LINE; THENCE ALONG A 4126.70 FOOT RADIUS CURVE TO THE LEFT AN ARC DISTANCE OF 181.70 FT. TO A POINT IN THE WEST RIGHT-OF-WAY LINE OF SAID ROHRSSEN ROAD; THENCE SOUTH 79 DEGREES 03 MINUTES 37 SECONDS EAST, 66.32 FT. TO THE POINT OF BEGINNING, TOGETHER WITH ALL THAT PART OF THE 100 FOOT WIDE GOLF ROAD RIGHT-OF-WAY LYING NORTH OF AND ADJACENT TO THE ABOVE DESCRIBED TRACT OF LAND, ALL IN COOK COUNTY, ILLINOIS, CONTAINING 21.94 ACRES MORE OR LESS.

(Source: P.A. 93-988, eff. 8-23-04.)

(70 ILCS 2605/297)
Sec. 297. District enlarged. Upon the effective date of this amendatory Act of the 94th General Assembly, the corporate limits of the Metropolitan Water Reclamation District are extended to include within those limits the following described tracts of land and those tracts are annexed to the District:
Parcel 1:
BARRINGTON HILLS PARCEL(NORTH): THAT PART OF THE

NORTHEAST QUARTER OF SECTION 33, TOWNSHIP 42 NORTH, RANGE 9 EAST OF THE THIRD PRINCIPAL MERIDIAN, COOK COUNTY, ILLINOIS, DESCRIBED AS FOLLOWS: COMMENCING AT THE NORTHEAST CORNER OF THE NORTHEAST QUARTER OF SAID SECTION 33; THENCE SOUTH 89°40'35" WEST ALONG THE NORTH LINE OF SAID NORTHEAST QUARTER, 2592.78 FEET TO THE EAST LINE OF ILLINOIS ROUTE 59 ACCORDING TO DOCUMENT NUMBER 11194096; THENCE SOUTH 00°11'17" EAST ALONG SAID EAST LINE, 193.36 FEET TO THE POINT OF BEGINNING; THENCE NORTH 81°58'50" EAST, 221.47 FEET TO A POINT ON A NON-TANGENT CURVE; THENCE SOUTHERLY ALONG A CURVE CONCAVE WESTERLY HAVING A RADIUS OF 1501.93 FEET WITH AN ARC LENGTH OF 341.98 FEET AND A CHORD BEARING OF SOUTH 01°29'47" EAST TO A POINT OF NON-TANGENCY; THENCE NORTH 84°58'24" WEST, 228.14 FEET TO THE EAST LINE OF ILLINOIS ROUTE 59, AFORESAID; THENCE NORTH 00°11'17" WEST ALONG SAID EAST LINE, 290.24 FEET TO THE POINT OF BEGINNING, CONTAINING 1.670 ACRES OF LAND MORE OR LESS.

Parcel 2:
BARRINGTON HILLS PARCEL(SOUTH): THAT PART OF THE

NORTHEAST QUARTER OF SECTION 33, TOWNSHIP 42 NORTH, RANGE 9 EAST OF THE THIRD PRINCIPAL MERIDIAN, COOK COUNTY, ILLINOIS, DESCRIBED AS FOLLOWS: COMMENCING AT THE NORTHEAST CORNER OF THE NORTHEAST QUARTER OF SAID SECTION 33; THENCE SOUTH 89°40'35" WEST ALONG THE NORTH LINE OF SAID NORTHEAST QUARTER, 2592.78 FEET TO THE EAST LINE OF ILLINOIS ROUTE 59 ACCORDING TO DOCUMENT NUMBER 11194096; THENCE SOUTH 00°11'17" EAST ALONG SAID EAST LINE, 1007.47 FEET TO THE POINT OF BEGINNING; THENCE SOUTH 50°00'12" EAST, 114.07 FEET; THENCE NORTH 62°51'00" EAST, 135.00 FEET TO A POINT ON A NON-TANGENT CURVE; THENCE SOUTHEASTERLY ALONG A CURVE CONCAVE NORTHEASTERLY HAVING A RADIUS OF 165.00 FEET WITH AN ARC LENGTH OF 91.17 FEET AND A CHORD BEARING OF SOUTH 42°58'45" EAST TO A POINT OF NON-TANGENCY; THENCE SOUTH 22°20'04" EAST, 241.05 FEET; THENCE SOUTH 89°51'05" WEST, 176.29 FEET TO THE EAST LINE OF ILLINOIS ROUTE 59, AFORESAID; THENCE NORTH 00°11'17" WEST ALONG SAID EAST LINE, 301.00 FEET TO THE POINT OF BEGINNING, CONTAINING 1.356 ACRES OF LAND MORE OR LESS.

(Source: P.A. 94-569, eff. 8-12-05.)

(70 ILCS 2605/300)
Sec. 300. District enlarged. Upon the effective date of this amendatory Act of the 94th General Assembly, the corporate limits of the Metropolitan Water Reclamation District are extended to include within those limits the following described tracts of land and those tracts are annexed to the District.
Parcel 1:
THAT PART OF SECTION 21, TOWNSHIP 41 NORTH, RANGE 9 EAST

OF THE THIRD PRINCIPAL MERIDIAN, COOK COUNTY, ILLINOIS DESCRIBED AS FOLLOWS:

COMMENCING AT THE SOUTHEAST CORNER OF OUTLOT E OF

STERLING OAKS UNIT 2, RECORDED JULY 15, 2002 AS DOCUMENT NO. 0020769602 AND AMENDED BY CERTIFICATE OF CORRECTION RECORDED AUGUST 12, 2002 AS DOCUMENT NO. 0020876507 IN THE RECORDER'S OFFICE OF COOK COUNTY, ILLINOIS; THENCE NORTH 28 DEGREES 21 MINUTES 03 SECONDS EAST ON THE EASTERLY LINE OF SAID STERLING OAKS UNIT 2, A DISTANCE OF 544.84 FEET TO A POINT ON THE SOUTHERLY LINE OF OUTLOT D AS DESIGNATED UPON SAID STERLING OAKS UNIT 2; THENCE NORTH 74 DEGREES 38 MINUTES 21 SECONDS EAST ON THE EASTERLY LINE OF SAID OUTLOT D, A DISTANCE OF 37.48 FEET TO THE POINT OF BEGINNING; THENCE NORTH 74 DEGREES 38 MINUTES 21 SECONDS EAST ON THE EASTERLY LINE OF SAID OUTLOT D, A DISTANCE OF 267.38 FEET; THENCE SOUTH 15 DEGREES 31 MINUTES 41 SECONDS EAST, A DISTANCE OF 45.58 FEET; THENCE SOUTH 74 DEGREES 24 MINUTES 40 SECONDS WEST, A DISTANCE OF 54.96 FEET TO A POINT OF CURVATURE; THENCE SOUTHWESTERLY ON A CIRCULAR CURVE WHOSE RADIUS IS 210 FEET AND WHOSE CENTER LIES TO THE SOUTH, A DISTANCE OF 131.72, THE LONG CHORD OF SAID CURVE BEARS SOUTH 56 DEGREES 26 MINUTES 32 SECONDS WEST, A CHORD DISTANCE OF 129.57 FEET TO A POINT OF TANGENCY; THENCE SOUTH 38 DEGREES 28 MINUTES 25 SECONDS WEST, A DISTANCE OF 21.32 FEET; THENCE NORTH 51 DEGREES 31 MINUTES 35 SECONDS WEST, A DISTANCE OF 122.44 FEET TO THE POINT OF BEGINNING, ALL BEING SITUATED IN COOK COUNTY, ILLINOIS.

Parcel 2:
THAT PART OF SECTION 21, TOWNSHIP 41 NORTH, RANGE 9 EAST

OF THE THIRD PRINCIPAL MERIDIAN, COOK COUNTY, ILLINOIS, DESCRIBED AS FOLLOWS:

BEGINNING AT THE SOUTHEAST CORNER OF OUTLOT E OF STERLING

OAKS UNIT 2 RECORDED JULY 15, 2002 AS DOCUMENT NO. 0020769602 AND AMENDED BY CERTIFICATE OF CORRECTION RECORDED AUGUST 12, 2002 AS DOCUMENT NO. 0020876507 IN THE RECORDERS OFFICE OF COOK COUNTY, ILLINOIS; THENCE NORTH 28 DEGREES 21 MINUTES 03 SECONDS EAST ON THE EASTERLY LINE OF SAID STERLING OAKS UNIT 2, A DISTANCE OF 544.84 FEET TO A POINT ON THE SOUTHERLY LINE OF OUTLOT D AS DESIGNATED UPON SAID STERLING OAKS UNIT 2; THENCE NORTH 74 DEGREES 38 MINUTES 21 SECONDS EAST ON THE EASTERLY LINE OF SAID LOT D, A DISTANCE OF 306.36 FEET; THENCE NORTH 74 DEGREES 43 MINUTES 56 SECONDS EAST, A DISTANCE OF 203.36 FEET TO A POINT ON THE SOUTHERLY LINE OF OUTLOT A AS DESIGNATED UPON SAID STERLING OAKS UNIT 2; THENCE SOUTH 60 DEGREES 28 MINUTES 18 SECONDS EAST ON THE SOUTHERLY LINE OF SAID OUTLOT A, A DISTANCE OF 23.78 FEET TO THE NORTHWEST CORNER OF OUTLOT F AS DESIGNATED UPON SAID STERLING OAKS UNIT 2; THENCE SOUTH 38 DEGREES 28 MINUTES 25 SECONDS WEST IN THE WESTERLY LINES OF SAID OUTLOT F AND THE WESTERLY LINES OF LOTS 31 AND 32, LOTS 44 AND 45 AND LOT 14 AS DESIGNATED UPON SAID STERLING OAKS UNIT 2, A DISTANCE OF 1011.41 FEET TO THE CENTERLINE OF THE RIGHT OF WAY OF OLD CHICAGO-ELGIN ROAD, NOW KNOWN AS IRVING PARK BOULEVARD (STATE ROUTE 19) AS SHOWN ON THE PLAT OF DEDICATION RECORDED JUNE 9, 1933 AS DOCUMENT NO. 11245764 IN SAID RECORDER'S OFFICE AND AS SHOWN ON THE PLAT OF SURVEY DATED SEPTEMBER 22, 1932 APPROVED BY THE SUPERINTENDENT OF HIGHWAYS OF COOK COUNTY, ILLINOIS, ON DECEMBER 17, 1932; THENCE NORTH 44 DEGREES 31 MINUTES 14 SECONDS WEST IN THE CENTERLINE OF THE RIGHT OF WAY OF SAID CHICAGO-ELGIN ROAD, A DISTANCE OF 81.85 FEET TO AN ANGLE POINT IN SAID CENTERLINE, ALSO BEING ON THE CENTERLINE AS SHOWN IN THE AFORESAID PLAT OF DEDICATION; THENCE NORTH 51 DEGREES 31 MINUTES 35 SECONDS WEST ON THE CENTERLINE OF SAID CHICAGO-ELGIN ROAD, ALSO BEING THE CENTERLINE AS SHOWN ON THE AFORESAID PLAT OF DEDICATION, A DISTANCE OF 138.62 FEET TO THE SOUTHWESTERLY EXTENSION OF THE EASTERLY LINE OF SAID OUTLOT E; THENCE NORTH 28 DEGREES 21 SECONDS 03 MINUTES EAST ON THE SOUTHWESTERLY EXTENSION OF THE EASTERLY LINE OF SAID OUTLOT E, A DISTANCE OF 50.85 FEET TO THE POINT OF BEGINNING.

EXCEPTING THEREFROM THAT PART OF THE CHICAGO-ELGIN ROAD

KNOWN AS IRVING PARK BOULEVARD (STATE ROUTE 19) DESCRIBED ON THE PLAT OF DEDICATION RECORDED JUNE 9, 1933 AS DOCUMENT NO. 11245764, IN SAID RECORDER'S OFFICE.

FURTHER EXCEPTING THEREFROM THAT PART OF SECTION 21,

TOWNSHIP 41 NORTH, RANGE 9 EAST OF THE THIRD PRINCIPAL MERIDIAN, COOK COUNTY, ILLINOIS DESCRIBED AS FOLLOWS: COMMENCING AT THE SOUTHEAST CORNER OF OUTLOT E OF STERLING OAKS UNIT 2, RECORDED JULY 15, 2002 AS DOCUMENT NO. 0020769602 AND AMENDED BY CERTIFICATE OF CORRECTION RECORDED AUGUST 12, 2002 AS DOCUMENT NO. 0020876507 IN THE RECORDER'S OFFICE OF COOK COUNTY, ILLINOIS; THENCE NORTH 28 DEGREES 21 MINUTES 03 SECONDS EAST ON THE EASTERLY LINE OF SAID STERLING OAKS UNIT 2, A DISTANCE OF 544.84 FEET TO A POINT ON THE SOUTHERLY LINE OF OUTLOT D AS DESIGNATED UPON SAID STERLING OAKS UNIT 2; THENCE NORTH 74 DEGREES 38 MINUTES 21 SECONDS EAST ON THE EASTERLY LINE OF SAID OUTLOT D, A DISTANCE OF 37.48 FEET TO THE POINT OF BEGINNING; THENCE NORTH 74 DEGREES 38 MINUTES 21 SECONDS EAST ON THE EASTERLY LINE OF SAID OUTLOT D, A DISTANCE OF 267.38 FEET; THENCE SOUTH 15 DEGREES 31 MINUTES 41 SECONDS EAST, A DISTANCE OF 45.58 FEET; THENCE SOUTH 74 DEGREES 24 MINUTES 40 SECONDS WEST, A DISTANCE OF 54.96 FEET TO A POINT OF CURVATURE; THENCE SOUTHWESTERLY ON A CIRCULAR CURVE WHOSE RADIUS IS 210 FEET AND WHOSE CENTER LIES TO THE SOUTH, A DISTANCE OF 131.72, THE LONG CHORD OF SAID CURVE BEARS SOUTH 56 DEGREES 26 MINUTES 32 SECONDS WEST, A CHORD DISTANCE OF 129.57 FEET TO A POINT OF TANGENCY; THENCE SOUTH 38 DEGREES 28 MINUTES 25 SECONDS WEST, A DISTANCE OF 21.32 FEET; THENCE NORTH 51 DEGREES 31 MINUTES 35 SECONDS WEST, A DISTANCE OF 122.44 FEET TO THE POINT OF BEGINNING, ALL BEING SITUATED IN COOK COUNTY, ILLINOIS.

Parcel 3:
PART OF THE WEST HALF OF SECTION 21, TOWNSHIP 41 NORTH,

RANGE 9 EAST OF THE THIRD PRINCIPAL MERIDIAN, COOK COUNTY, ILLINOIS, DESCRIBED AS FOLLOWS:

BEGINNING AT THE SOUTHEAST CORNER OF OUTLOT H AS

DESIGNATED UPON THE PLAT OF STERLING OAKS UNIT 2, THE PLAT WHICH WAS RECORDED JULY 15, 2002 AS DOCUMENT NO. 0020769602 IN THE RECORDER'S OFFICE OF COOK COUNTY, ILLINOIS AND AMENDED BY CERTIFICATE OF CORRECTION RECORDED AUGUST 12, 2002 AS DOCUMENT NO, 0020876507 IN SAID RECORDER'S OFFICE; THENCE NORTH 38 DEGREES 32 MINUTES 35 SECONDS EAST ON THE EASTERLY LINE OF SAID STERLING OAKS UNIT 2, A DISTANCE OF 1049.30 FEET TO THE NORTHEAST CORNER OF OUTLOT F AS DESIGNATED UPON SAID STERLING OAKS UNIT 2; THENCE SOUTH 60 DEGREES 28 MINUTES 18 SECONDS EAST ON THE SOUTHEASTERLY EXTENSION OF THE NORTHERLY LINE OF SAID OUTLOT F, A DISTANCE OF 439.34 FEET TO THE EAST LINE OF THE NORTHWEST QUARTER OF SAID SECTION 21; THENCE SOUTH 00 DEGREES 09 MINUTES 50 SECONDS EAST ON THE EAST LINE OF THE NORTHWEST QUARTER OF SAID SECTION 21, A DISTANCE OF 250.54 FEET; THENCE WESTERLY ON A CIRCULAR CURVE WHOSE RADIUS IS 180 FEET AND WHOSE CENTER LIES TO THE NORTH, A DISTANCE OF 9.73 FEET, THE LONG CHORD OF SAID CURVE BEARS SOUTH 85 DEGREES 11 MINUTES 01 SECONDS WEST, A CHORD DISTANCE OF 9.73 FEET TO A POINT OF TANGENCY; THENCE SOUTH 86 DEGREES 43 MINUTES 56 SECONDS WEST, A DISTANCE OF 199.89 FEET TO A POINT OF CURVATURE; THENCE NORTHWESTERLY ON A CIRCULAR CURVE WHOSE RADIUS IS 180 FEET AND WHOSE CENTER LIES TO THE NORTH, A DISTANCE OF 99.59 FEET, THE LONG CHORD OF SAID CURVE BEARS NORTH 77 DEGREES 25 MINUTES 05 SECONDS WEST, A CHORD DISTANCE OF 98.32 FEET TO A POINT OF TANGENCY; THENCE NORTH 61 DEGREES 34 MINUTES 06 SECONDS WEST, A DISTANCE OF 46.86 FEET; THENCE SOUTH 38 DEGREES 29 MINUTES 15 SECONDS WEST, A DISTANCE OF 248.33 FEET; THENCE SOUTH 24 DEGREES 32 MINUTES 16 SECONDS WEST, A DISTANCE OF 147.51 FEET; THENCE SOUTH 12 DEGREES 33 MINUTES 52 SECONDS WEST, A DISTANCE OF 85.19 FEET; THENCE SOUTH 45 DEGREES 55 MINUTES 42 SECONDS WEST A DISTANCE OF 145.34 FEET; THENCE NORTH 88 DEGREES 04 MINUTES 58 SECONDS WEST, A DISTANCE OF 141.71 FEET; THENCE SOUTH 20 DEGREES 34 MINUTES 05 SECONDS WEST, A DISTANCE OF 36.24 FEET TO THE NORTHERLY RIGHT OF WAY LINE OF THE CHICAGO-ELGIN ROAD, NOW KNOWN AS IRVING PARK BOULEVARD (STATE ROUTE 19); THENCE NORTH 51 DEGREES 30 MINUTES 35 SECONDS WEST ON SAID NORTHERLY RIGHT OF WAY LINE, A DISTANCE OF 252.02 FEET TO THE POINT OF BEGINNING, ALL BEING SITUATED IN THE COUNTY OF COOK AND IN THE STATE OF ILLINOIS.

Parcel 4:
THAT PART OF SECTION 21, TOWNSHIP 41 NORTH, RANGE 9 EAST

OF THE THIRD PRINCIPAL MERIDIAN WITHIN THE CHICAGO-ELGIN ROAD KNOWN AS IRVING PARK BOULEVARD (STATE ROUTE 19) DESCRIBED ON THE PLAT OF DEDICATION RECORDED JUNE 9, 1933 AS DOCUMENT NO. 11245764, IN SAID RECORDER'S OFFICE, IN COOK COUNTY, ILLINOIS.

Parcel 5:
THAT PART OF THE NORTHWEST QUARTER OF SECTION 8, TOWNSHIP

41 NORTH, RANGE 9 EAST OF THE THIRD PRINCIPAL MERIDIAN DESCRIBED AS FOLLOWS:

COMMENCING AT THE INTERSECTION OF THE WESTERLY LINE OF

THE COMMONWEALTH EDISON COMPANY RIGHT-OF-WAY, AS MONUMENTED, PER DOCUMENT NUMBERS 9476636 AND 9836576 WITH THE CENTERLINE OF SHOE FACTORY ROAD, AS MONUMENTED, PER DOCUMENT NUMBER 12259969; THENCE SOUTH 00 DEGREES 04 MINUTES 04 SECONDS WEST, ALONG SAID WESTERLY LINE, A DISTANCE OF 50.77 FEET TO THE POINT OF BEGINNING; THENCE CONTINUING SOUTH 00 DEGREES 04 MINUTES 04 SECONDS WEST A DISTANCE OF 954.46 FEET TO A BEND POINT IN LOT 25 OF CANTERBURY FARMS SUBDIVISION, ACCORDING TO THE PLAT THEREOF RECORDED NOVEMBER 3, 2000 AS DOCUMENT NUMBER 00868489; THENCE NORTHERLY ALONG THE EASTERLY LINE OF SAID CANTERBURY FARMS SUBDIVISION THE FOLLOWING THREE (3) COURSES AND DISTANCES; (1) THENCE NORTH 13 DEGREES 16 MINUTES 02 SECONDS WEST A DISTANCE OF 410.25 FEET; (2) THENCE SOUTH 80 DEGREES 47 MINUTES 15 SECONDS WEST A DISTANCE OF 141.61 FEET; (3) THENCE NORTH 09 DEGREES 09 MINUTES 46 SECONDS WEST A DISTANCE OF 528.97 FEET TO A POINT ALONG THE ARC OF A CURVE; THENCE EASTERLY ALONG THE ARC OF A NON-TANGENTIAL CURVE, CONCAVE TO THE NORTH AND HAVING A RADIUS OF 4,100.00 FEET, A DISTANCE OF 55.29 FEET AND WHOSE CHORD LENGTH OF 55.30 FEET BEARS NORTH 80 DEGREES 26 MINUTES 25 SECONDS EAST TO A POINT OF TANGENCY; THENCE NORTH 80 DEGREES 03 MINUTES 14 SECONDS EAST A DISTANCE OF 268.81 FEET TO THE POINT OF BEGINNING CONTAINING 3.8691 ACRES, MORE OR LESS, SAID DESCRIBED PROPERTY LYING IN COOK COUNTY, ILLINOIS.

(Source: P.A. 94-576, eff. 8-12-05.)

(70 ILCS 2605/301)
Sec. 301. District enlarged. Upon the effective date of this amendatory Act of the 94th General Assembly, the corporate limits of the Metropolitan Water Reclamation District are extended to include within those limits the following described tract of land and the tract is annexed to the District.
THE PARCEL THAT IS DESCRIBED AS THE EXCEPTION IN "TRINITY

CREEKS, PHASE ONE," A SUBDIVISION OF PART OF THE NORTHEAST 1/4 OF SECTION 20, TOWNSHIP 35 NORTH, RANGE 13 EAST OF THE THIRD PRINCIPAL MERIDIAN IN COOK COUNTY, ILLINOIS THAT WAS RECORDED ON 13 JANUARY 2005 AS DOCUMENT 05 01339042 THAT IS SPECIFICALLY DESCRIBED AS FOLLOWS:

BEGINNING AT THE INTERSECTION OF THE NORTH AND WEST

LINES OF THE SOUTHWEST 1/4 OF THE NORTHEAST 1/4 OF SAID SECTION 20, TOWNSHIP 35 NORTH, RANGE 13 EAST OF THE THIRD PRINCIPAL MERIDIAN, THENCE SOUTH 89 DEGREES 40 MINUTES 24 SECONDS EAST ALONG SAID NORTH LINE OF THE SOUTHWEST 1/4 OF THE NORTHEAST 1/4 A DISTANCE OF 168.00 FEET, THENCE SOUTH 0 DEGREES 4 MINUTES 46 SECONDS EAST 26.11 FEET, THENCE NORTH 89 DEGREES 44 MINUTES 31 SECONDS WEST A DISTANCE OF 168.00 FEET TO SAID WEST LINE OF THE NORTHEAST 1/4 OF SECTION 20, TOWNSHIP 35 NORTH, RANGE 13 EAST OF THE THIRD PRINCIPAL MERIDIAN, THENCE NORTH 0 DEGREES 4 MINUTES 46 SECONDS WEST ALONG THE LAST DESCRIBED LINE A DISTANCE OF 26.31 FEET TO THE POINT OF BEGINNING, ALL IN COOK COUNTY, ILLINOIS.

(Source: P.A. 94-777, eff. 1-1-07.)

(70 ILCS 2605/302)
Sec. 302. District enlarged. Upon the effective date of this amendatory Act of the 95th General Assembly, the corporate limits of the Metropolitan Water Reclamation District are extended to include within those limits the following described tract of land and the tract is annexed to the District.

That part of Fractional Section 4, Township 41 North,

Range 9 East of the Third Principal Meridian and that part of the Southeast 1/4 of Section 31, and that part of the Southwest 1/4 of Section 32, all in Township 42 North, Range 9, East of the Third Principal Meridian, described as follows:

Commencing at a point marking the Northeast corner of the

Northeast 1/4 of Fractional Section 4, Township 41 North, Range 9, East of the Third Principal Meridian;

Thence North 89° 42'33" West along the North line thereof

175.06 feet to a point marking the intersection of said North line and the Westerly right-of-way line of Elgin, Joliet and Eastern Railway Company for a place of beginning;

Thence South 11° 12'47" West along said Westerly

right-of-way line, a distance of 44.74 feet to a concrete monument marking the point of intersection of said Westerly railway right-of-way line and Northerly right-of-way line of Northern Illinois Toll Highway;

Thence North 87° 29'33" West along the Northerly line of

property conveyed to the Illinois State Toll Highway Commission per Document No. 17,566,128 recorded June 11, 1959, a distance of 427.34 feet to an iron stake on the West line of North 10.82 chains (714.12 feet) of the East 9.25 chains (610.50 feet) of Fractional Section 4;

Thence South 0° 23'47" West along said West line, a

distance of 1.63 feet to a point;

Thence North 89° 43'22" West, a distance of 208.43 feet

to a point;

Thence South 0° 16'38" West, a distance of 30.00 feet to

a point of intersection with the North line of property conveyed to the Illinois State Toll Highway Commission per Document No. 16,651,218 recorded July 26, 1956;

Thence North 89° 43'22" West along said North line, a

distance of 2,125.27 feet along the North line of property conveyed to the Illinois State Toll Highway Commission per Document No. 16,646,806 recorded July 23, 1956 and Document No. 16,651,218 recorded July 26, 1956;

Thence North 0° 16'38" East, a distance of 60.01 feet to

a point of intersection with the North line of Fractional Section 4, being also the South line of the Southwest 1/4 of Section 32;

Thence North 89° 41'27" West along said South line, a

distance of 325.43 feet to a point;

Thence North 85° 21'24" West, a distance of 300.88 feet

to a point;

Thence North 85° 27'21" West, a distance of 401.12 feet

to a point;

Thence North 79° 49'07" West, a distance of 363.42 feet

to a point of intersection with the property conveyed to the Illinois State Toll Highway Commission per Document No. 17,400,695 recorded December 10, 1958;

Thence along said property conveyed to the Illinois State

Toll Highway Commission the following four courses:

(1) North 54° 08'29" East, a distance of 314.04

feet;

(2) South 89° 41'27" East, a distance of 550.00

feet;

(3) South 53° 26'13" East, a distance of 372.02

feet;

(4) South 73° 44'44" East, a distance of 291.20

feet to a point of intersection with the North line of Fractional Section 4;

Thence South 89° 41'27" East along said North line, a

distance of 1,343.48 feet to the Southwest corner of the Southeast 1/4 of Section 32;

Thence South 89° 42'33" East along said North line of

Fractional Section 4, a distance of 1,425.69 feet to the place of beginning;

Containing 385,295.6 square feet or 8.845 acres, more or

less, all in Cook County, Illinois.

(Source: P.A. 95-716, eff. 4-8-08; 96-328, eff. 8-11-09.)

(70 ILCS 2605/303)
Sec. 303. District enlarged. Upon the effective date of this amendatory Act of the 95th General Assembly, the corporate limits of the Metropolitan Water Reclamation District are extended to include the following described tracts of land and the tracts are annexed to the District.

Parcel 1:
The South 1102.0 Feet (excepting therefrom the South 70 Feet taken for highway purposes) of the West Half of the East Half of the Northeast Quarter (Excepting therefrom the East 400.0 Feet) in Section 20, Township 35 North, Range 13 East of the Third Principal Meridian, in Cook County, Illinois.

Parcel 2:
The East One Acre of the Southwest Quarter of the Northeast Quarter of Section 20, Township 35 North, Range 13 East of the Third Principal Meridian, (excepting from said tract of land the North 223.84 Feet and except the South 70 Feet of the above described property) all in Cook County, Illinois.

Parcel 3:
Lot 1 (except that part lying Northeasterly of a line extended from the North Line of Lot 1 aforesaid, 150 Feet east of the Northwest Corner thereof to the East Line of said Lot 1, 70 Feet North of the Southeast Corner thereof deeded to the County of Cook by Document Number 95851820) and Lot 2, 3, and 13 in Arthur T. McIntosh and Company's Crawford County Unit No. 1 in the Northeast Quarter of Section 15, Township 35 North, Range 13 East of the Third Principal Meridian, in Cook County, Illinois. In addition to the foregoing, the area extending to the far side of the Vollmer Road Right-Of-Way except for area currently within the corporate limits of Olympia Fields. Per 65 ILCS 5/7-1-1.
(Source: P.A. 95-923, eff. 8-26-08.)

(70 ILCS 2605/304)
Sec. 304. District enlarged. Upon the effective date of this amendatory Act of the 95th General Assembly, the corporate limits of the Metropolitan Water Reclamation District are extended to include within those limits the following described tract of land and the tract is annexed to the District.

THAT PART OF THE NORTHEAST 1/4 OF SECTION 32 AND OF THE

NORTHWEST 1/4 OF SECTION 33, TOWNSHIP 42 NORTH, RANGE 9 EAST OF THE THIRD PRINCIPAL MERIDIAN, BOUNDED AND DESCRIBED AS FOLLOWS:

COMMENCING AT THE NORTHEAST CORNER OF SECTION 32: THENCE

SOUTH ALONG THE WEST LINE OF SECTION 33, FOR A DISTANCE OF 111.37 FEET TO A POINT IN THE EASTERLY LINE OF THE ELGIN, JOLIET AND EASTERN RAILWAY RIGHT OF WAY, FOR A PLACE OF BEGINNING; THENCE SOUTH ALONG THE WEST LINE OF SECTION 33 FOR A DISTANCE OF 1,208.29 FEET TO THE NORTH LINE OF THE SOUTH 1/2 OF THE NORTHWEST 1/4 OF SECTION 33, THENCE EAST ALONG THE NORTH LINE OF THE SOUTH 1/2 OF THE NORTHWEST 1/4 OF SECTION 33 FOR A DISTANCE OF 1,291.45 FEET TO THE CENTER LINE OF SUTTON ROAD; THENCE SOUTH ALONG THE CENTER LINE OF PUBLIC HIGHWAY KNOWN AS SUTTON ROAD, TO THE INTERSECTION OF SAID CENTER LINE OF SUTTON ROAD WITH THE NORTH LINE OF THE RIGHT OF WAY OF THE ILLINOIS STATE ROUTE 72, AS NOW LOCATED; THENCE NORTHWESTERLY ALONG THE NORTH LINE OF STATE ROUTE 72 TO ITS INTERSECTION WITH THE EAST LINE OF RIGHT OF WAY OF THE ELGIN, JOLIET AND EASTERN RAILWAY AND THENCE NORTHERLY ALONG SAID EAST LINE OF THE RAILWAY RIGHT OF WAY, TO THE PLACE OF BEGINNING, IN COOK COUNTY, ILLINOIS.

(Source: P.A. 95-825, eff. 8-14-08; 96-328, eff. 8-11-09.)

(70 ILCS 2605/305)
Sec. 305. District enlarged. Upon the effective date of this amendatory Act of the 96th General Assembly, the corporate limits of the Metropolitan Water Reclamation District are extended to include within those limits the following described tracts of land, and the tracts are annexed to the District:
All of Blocks 1, 2, and 3; Lots 1 and 2 in Block 4;

Lots 1, 2, 19, 20, 21, 22, 23, 24, 25, 26, and 27 in Block 5; all in Arthur T. McIntosh & Co's Crawford Countryside Unit #1, a subdivision in the northeast 1/4 of Sec. 15-35-13, recorded November 29, 1950 as Document Number 14962630, in Cook County, Illinois; and

Lots 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, and 15 in

Block 7; all of Blocks 8, 9, 10, and 11; Lots 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, and 16 in Block 12; Lots 2, 3, 4, 6, and the northern half of Lot 5 in Block 13; Lots 1, 2, 3, 4, 5, 6, 7, and 8 in Block 14; all in Arthur T. McIntosh & Co's Crawford Countryside Unit #2, a subdivision of the southeast 1/4 of Sec. 15-35-13, recorded January 23, 1952 as Document 15259571, in Cook County, Illinois, and all included and adjacent streets.

(Source: P.A. 96-681, eff. 8-25-09.)

(70 ILCS 2605/306)
Sec. 306. District enlarged. Upon the effective date of this amendatory Act of the 96th General Assembly, the corporate limits of the Metropolitan Water Reclamation District are extended to include within those limits the following described tracts of land, and the tracts are annexed to the District:

THAT PART OF SECTION 8, TOWNSHIP 41 NORTH, RANGE 9 EAST OF THE THIRD PRINCIPAL MERIDIAN, DESCRIBED AS FOLLOWS: COMMENCING AT THE NORTHEAST CORNER OF THE SOUTHWEST QUARTER OF THE SOUTHEAST QUARTER OF SAID SECTION 8; THENCE SOUTH 87 DEGREES 51 MINUTES 45 SECONDS WEST, 363.36 FEET TO THE NORTHWEST CORNER OF A PARCEL OF LAND DESCRIBED IN DEED DOCUMENT NO. 98779035 RECORDED SEPTEMBER 1, 1998, ALSO BEING THE POINT OF BEGINNING;

THENCE SOUTH 00 DEGREES 44 MINUTES 05 SECONDS EAST, 981.56 FEET ALONG THE WEST LINE OF SAID PARCEL TO THE NORTH RIGHT OF WAY LINE OF GOLF ROAD ROUTE 58 (ALSO KNOWN AS ELGIN-EVANSTON HIGHWAY); THENCE WESTERLY 690.79 FEET ALONG SAID NORTH RIGHT OF WAY LINE, ALSO BEING THE ARC OF A CURVE CONCAVE SOUTH, HAVING A RADIUS OF 4,047.40 FEET, A CHORD BEARING OF NORTH 86 DEGREES 01 MINUTES 57 SECONDS WEST, AND A CHORD DISTANCE OF 689.95 FEET; THENCE SOUTH 89 DEGREES 04 MINUTES 40 SECONDS WEST, 636.08 FEET TO THE SOUTHEAST CORNER OF LOT 14 IN BERNER EASTATES SUBDIVISION RECORDED FEBRUARY 7, 1958 AS DOCUMENT NO. 17129065; THENCE NORTH 00 DEGREES 05 MINUTES 09 SECONDS EAST, 678.82 FEET ALONG THE EAST LINE OF SAID LOT 14 TO THE NORTHEAST CORNER THEREOF; THENCE SOUTH 77 DEGREES 21 MINUTES 43 SECONDS WEST, 311.63 FEET ALONG THE NORTHERLY LINE OF SAID LOT 14 TO THE EAST RIGHT OF WAY LINE OF BERNER ROAD HERETOFORE DEDICATED PER SAID DOCUMENT 17129065; THENCE NORTH 00 DEGREES 23 MINUTES 55 SECONDS EAST, 296.38 FEET ALONG SAID EAST LINE TO THE SOUTHWEST CORNER OF LOT 17 IN SAID BERNER EASTATES SUBDIVISION; THENCE NORTH 81 DEGREES 37 MINUTES 17 SECONDS EAST, 171.69 FEET ALONG THE SOUTH LINE OF SAID LOT 17 TO THE SOUTHEAST CORNER THEREOF; THENCE NORTH 00 DEGREES 33 MINUTES 30 SECONDS WEST, 823.57 FEET ALONG THE EAST LINE OF SAID LOT 17 TO THE SOUTH LINE OF DALE DRIVE HERETOFORE DEICATED PER SAID DOCUMENT 17129065; THENCE NORTH 83 DEGREES 35 MINUTES 21 SECONDS EAST, 213.17 FEET ALONG SAID SOUTH LINE; THENCE CONTINUING ALONG SAID SOUTH LINE NORTH 88 DEGREES 12 MINUTES 07 SECONDS EAST, 89.85 FEET TO THE WEST LINE OF LOT 19 IN SAID BERNER ESTATES SUBDIVISION; THENCE SOUTH 06 DEGREES 06 MINUTES 15 SECONDS WEST, 457.79 FEET ALONG THE EAST LINE OF SAID LOT 19 TO THE NORTHWEST CORNER OF A PARCEL OF LAND DESCRIBED IN DEED DOCUMENT NO. 0627231073 RECORDED SEPTEMBER 29, 2006 AS A PART OF SAID LOT 19; THENCE SOUTH 56 DEGREES 54 MINUTES 37 SECONDS EAST, 34.51 FEET ALONG THE NORTHERLY LINE OF SAID PARCEL TO THE NORTHEAST CORNER THEREOF; THENCE SOUTH 02 DEGREES 19 MINUTES 23 SECONDS WEST, 283.80 FEET ALONG THE EAST LINE OF SAID PARCEL TO THE SOUTH LINE OF SAID LOT 19; THENCE NORTH 88 DEGREES 07 MINUTES 56 SECONDS EAST, 210.17 FEET ALONG SAID SOUTH LINE OF LOT 19 TO THE SOUTHEAST CORNER THEREOF; THENCE SOUTH 00 DEGREES 04 MINUTES 48 SECONDS WEST, 123.68 FEET ALONG THE WEST LINE OF LOT 20 IN SAID BERNER ESTATES SUBDIVISION TO THE SOUTH LINE OF THE SOUTHWEST QUARTER OF THE SOUTHEAST QUARTER OF SAID SECTION 8; THENCE NORTH 87 DEGREES 51 MINUTES 45 SECONDS EAST, 971.30 FEET ALONG SAID SOUTH LINE TO THE POINT OF BEGINNING IN COOK COUNTY, ILLINOIS.

CONTAINING 1,554,090 SQ. FT. (35.677 ACRES) MORE OR LESS.
(Source: P.A. 96-681, eff. 8-25-09.)

(70 ILCS 2605/307)
Sec. 307. District enlarged. Upon the effective date of this amendatory Act of the 98th General Assembly, the corporate limits of the Metropolitan Water Reclamation District of Greater Chicago are extended to include within those corporate limits the following described tracts of land, and the tracts are hereby annexed to the District:
Parcel 1:
THAT PART OF THE NORTHWEST QUARTER OF SECTION 25, TOWNSHIP 42 NORTH, RANGE 9 EAST OF THE THIRD PRINCIPAL MERIDIAN, DESCRIBED AS FOLLOWS:

COMMENCING AT THE SOUTHEAST CORNER OF THE NORTHWEST QUARTER OF SAID SECTION 25; THENCE NORTH 00 DEGREES 00 MINUTES 00 SECONDS EAST ALONG THE EAST LINE OF SAID NORTHWEST QUARTER OF SECTION 25, A DISTANCE OF 1314.40 FEET TO THE NORTH LINE OF THE SOUTH HALF OF SAID NORTHWEST QUARTER OF SECTION 25; THENCE SOUTH 89 DEGREES 15 MINUTES 17 SECONDS WEST ALONG THE NORTH LINE OF SAID SOUTH HALF OF THE NORTHWEST QUARTER OF SECTION 25, A DISTANCE OF 170.00 FEET; THENCE SOUTH 44 DEGREES 22 MINUTES 03 SECONDS WEST, 582.43 FEET TO A LINE 1755.25 FEET PARALLEL WITH THE WEST LINE OF SAID NORTHWEST QUARTER OF SECTION 25; THENCE SOUTH 00 DEGREES 02 MINUTES 28 SECONDS EAST ALONG SAID PARALLEL LINE, 278.99 FEET; THENCE NORTH 89 DEGREES 15 MINUTES 17 SECONDS EAST PARALLEL WITH THE NORTH LINE OF SAID SOUTH HALF OF THE NORTHWEST QUARTER OF SECTION 25, 479.77 FEET TO THE POINT OF BEGINNING; THENCE SOUTH 89 DEGREES 15 MINUTES 07 SECONDS WEST, 46.00 FEET; THENCE NORTH 00 DEGREES 02 MINUTES 28 SECONDS WEST, 299.50 FEET; THENCE NORTH 23 DEGREES 54 MINUTES 47 SECONDS WEST, 9.18 FEET; THENCE SOUTH 89 DEGREES 57 MINUTES 32 SECONDS WEST, 197.72 FEET; THENCE NORTH 29 DEGREES 55 MINUTES 24 SECONDS WEST, 672.16 FEET; THENCE NORTH 60 DEGREES 05 MINUTES 00 SECONDS EAST, 569.54 FEET; THENCE NORTH 02 DEGREES 55 MINUTES 45 SECONDS EAST, 203.09 FEET; THENCE NORTH 29 DEGREES 16 MINUTES 05 SECONDS EAST, 90.16 FEET; THENCE NORTH 02 DEGREES 55 MINUTES 45 SECONDS EAST, 63.00 FEET; THENCE NORTH 89 DEGREES 57 MINUTES 25 SECONDS EAST, 210.28 FEET TO THE WEST LINE OF LINE OF THE MWRD ANNEXED AREA PER 70 ILCS 2605/260; THENCE SOUTH 00 DEGREES 02 MINUTES 28 SECONDS EAST ALONG SAID WEST LINE, 646.44 FEET TO THE NORTHEAST CORNER OF THE MWRD ANNEXED AREA PER 70 ILCS 2605/268; THENCE SOUTH 89 DEGREES 15 MINUTES 07 SECONDS WEST, 360.14 FEET TO THE NORTHWEST CORNER OF SAID ANNEXED AREA; THENCE SOUTH 00 DEGREES 02 MINUTES 28 SECONDS EAST, 364.25 FEET TO THE SOUTHWEST CORNER OF SAID ANNEXED AREA; THENCE NORTH 89 DEGREES 15 MINUTES 07 SECONDS EAST, 60.00 FEET TO THE NORTHWEST CORNER OF THE MWRD ANNEXED AREA PER 70 ILCS 2605/289; THENCE ALONG THE WEST LINE OF SAID ANNEXED AREA THE FOLLOWING 3 COURSES 1) SOUTH 00 DEGREES 02 MINUTES 28 SECONDS EAST, 150.68 FEET, 2) NORTH 89 DEGREES 57 MINUTES 32 SECONDS EAST, 120.37 FEET, 3) SOUTH 00 DEGREES 02 MINUTES 28 SECONDS EAST, 353.10 FEET TO THE POINT OF BEGINNING, IN COOK COUNTY, ILLINOIS.

Parcel 2:
THAT PART OF THE NORTHWEST QUARTER OF SECTION 25, TOWNSHIP 42 NORTH, RANGE 9 EAST OF THE THIRD PRINCIPAL MERIDIAN, DESCRIBED AS FOLLOWS:

COMMENCING AT THE SOUTHEAST CORNER OF THE NORTHWEST QUARTER OF SAID SECTION 25; THENCE NORTH 00 DEGREES 00 MINUTES 00 SECONDS EAST ALONG THE EAST LINE OF SAID NORTHWEST QUARTER OF SECTION 25, A DISTANCE OF 1314.40 FEET TO THE NORTH LINE OF THE SOUTH HALF OF SAID NORTHWEST QUARTER OF SECTION 25; THENCE SOUTH 89 DEGREES 15 MINUTES 17 SECONDS WEST ALONG THE NORTH LINE OF SAID SOUTH HALF OF THE NORTHWEST QUARTER OF SECTION 25, A DISTANCE OF 170.00 FEET; THENCE SOUTH 44 DEGREES 22 MINUTES 03 SECONDS WEST, 196.44 FEET TO THE POINT OF BEGINNING; THENCE SOUTH 27 DEGREES 27 MINUTES 11 SECONDS EAST, 128.60 FEET; THENCE SOUTH 28 DEGREES 28 MINUTES 36 SECONDS EAST, 111.07 FEET; THENCE SOUTH 87 DEGREES 45 MINUTES 34 SECONDS EAST, 179.49 FEET; THENCE SOUTH 57 DEGREES 32 MINUTES 54 SECONDS EAST, 19.12 FEET TO THE EAST LINE OF SAID NORTHWEST QUARTER OF SECTION 25; THENCE SOUTH 00 DEGREES 00 MINUTES 00 SECONDS WEST ALONG SAID EAST LINE, 23.70 FEET; THENCE NORTH 57 DEGREES 32 MINUTES 54 SECONDS WEST, 26.44 FEET; THENCE NORTH 87 DEGREES 45 MINUTES 34 SECONDS WEST, 177.13 FEET; THENCE SOUTH 60 DEGREES 43 MINUTES 28 SECONDS WEST, 433.09 FEET TO THE EAST LINE OF THE MWRD ANNEXED AREA PER 70 ILCS 2605/289; THENCE NORTH 00 DEGREES 02 MINUTES 28 SECONDS WEST ALONG SAID EAST LINE, 22.92 FEET; THENCE NORTH 60 DEGREES 43 MINUTES 28 SECONDS EAST, 114.47 FEET; THENCE NORTH 30 DEGREES 44 MINUTES 04 SECONDS WEST, 67.78 FEET; THENCE NORTH 83 DEGREES 32 MINUTES 15 SECONDS WEST, 65.71 FEET TO THE EAST LINE OF THE MWRD ANNEXED AREA PER 70 ILCS 2605/289; THENCE NORTH 00 DEGREES 02 MINUTES 28 SECONDS WEST ALONG SAID EAST LINE, 20.13 FEET; THENCE SOUTH 83 DEGREES 32 MINUTES 15 SECONDS EAST, 77.92 FEET; THENCE SOUTH 30 DEGREES 44 MINUTES 04 SECONDS EAST, 78.22 FEET; THENCE NORTH 60 DEGREES 43 MINUTES 28 SECONDS EAST, 255.02 FEET; THENCE NORTH 87 DEGREES 43 MINUTES 50 SECONDS WEST, 284.59 FEET TO THE EAST LINE OF THE MWRD ANNEXED AREA PER 70 ILCS 2605/289; THENCE NORTH 44 DEGREES 22 MINUTES 03 SECONDS EAST ALONG SAID EAST LINE, 26.95 FEET; THENCE SOUTH 87 DEGREES 43 MINUTES 50 SECONDS EAST, 284.30 FEET; THENCE NORTH 28 DEGREES 28 MINUTES 36 SECONDS WEST, 99.25 FEET; THENCE NORTH 27 DEGREES 27 MINUTES 11 SECONDS WEST, 122.21 FEET; THENCE NORTH 44 DEGREES 22 MINUTES 03 SECONDS EAST, 21.05 FEET; TO THE POINT OF BEGINNING, IN COOK COUNTY, ILLINOIS.

ALL CONTAINING 9.93845 ACRES, MORE OR LESS, IN COOK COUNTY, ILLINOIS.
(Source: P.A. 98-155, eff. 8-2-13.)

(70 ILCS 2605/308)
Sec. 308. District enlarged. Upon August 3, 2015 (the effective date of Public Act 99-231), the corporate limits of the Metropolitan Water Reclamation District of Greater Chicago are extended to include within those corporate limits the following described tracts of land and the tracts are hereby annexed to the District:

Parcel 1:
THAT PART OF THE SOUTH 1/2 OF THE SOUTHWEST 1/4 OF

SECTION 28, TOWNSHIP 42 NORTH, RANGE 9, EAST OF THE THIRD PRINCIPAL MERIDIAN, LYING EAST OF THE EAST RIGHT OF WAY LINE OF ELGIN, JOLIET AND EASTERN RAILROAD, IN COOK COUNTY, ILLINOIS.

Parcel 2:
THE NORTH 1/2 OF THE NORTHWEST 1/4 OF SECTION 33,

TOWNSHIP 42 NORTH, RANGE 9, EAST OF THE THIRD PRINCIPAL MERIDIAN, (EXCEPT THEREFROM STRIP OFF THE WEST END THEREOF CONVEYED TO JERMIAH H. BROWNING BY DEED RECORDED SEPTEMBER 15TH 1859, AS DOCUMENT 23078 IN BOOK 162, PAGE 619, SAID STRIP BEING THIRTY FOUR AND ONE HALF FEET WIDE AT NORTH END FORTY TWO FEET WIDE AT SOUTH END) IN COOK COUNTY, ILLINOIS.

(Source: P.A. 99-231, eff. 8-3-15; 99-510, eff. 6-24-16.)

(70 ILCS 2605/309)
Sec. 309. District enlarged. Upon the effective date of this amendatory Act of the 99th General Assembly, the corporate limits of the Metropolitan Water Reclamation District of Greater Chicago are extended to include within those corporate limits the following described tract of land and the tract is hereby annexed to the District:

THAT PART OF HIGGINS ROAD (ILLINOIS ROUTE 72) LYING

WITHIN THE SOUTHWEST QUARTER OF THE NORTHWEST QUARTER OF SECTION 33 AND THE NORTHEAST QUARTER OF SECTION 32, ALL IN TOWNSHIP 42 NORTH, RANGE 9 EAST OF THE THIRD PRINCIPAL MERIDIAN, EAST OF THE EAST RIGHT OF WAY LINE OF ELGIN, JOLIET AND EASTERN RAILWAY, SOUTH OF THE NORTHERLY RIGHT OF WAY LINE OF STATE ROUTE 72 PER DOCUMENT 12059405 AND AS SHOWN ON PLAT OF SURVEY RECORDED AS DOCUMENT 12647596 AND NORTH OF THE FOLLOWING DESCRIBED PROPERTY: STARTING AT A POINT AT THE SOUTHEAST CORNER OF THE NORTHWEST QUARTER OF THE SOUTHWEST QUARTER OF SECTION 33, TOWNSHIP 42 NORTH, RANGE 9 EAST OF THE THIRD PRINCIPAL MERIDIAN; THENCE NORTH 00 DEGREES 09 MINUTES 10 SECONDS WEST, ALONG THE EAST LINE OF AFORESAID NORTHWEST QUARTER, 1769.41 FEET TO A POINT ON THE SOUTH RIGHT-OF-WAY LINE OF HIGGINS ROAD (STATE ROUTE 72); THENCE NORTHWEST ALONG THE SOUTH RIGHT-OF-WAY LINE OF HIGGINS ROAD, NORTH 69 DEGREES 18 MINUTES 06 SECONDS WEST, 1821.21 FEET TO THE EASTERLY RIGHT-OF-WAY LINE OF ELGIN, JOLIET AND EASTERN RAILWAY; THENCE SOUTH 10 DEGREES 55 MINUTES 12 SECONDS WEST ALONG SAID EASTERLY RIGHT-OF-WAY LINE, 1122. 49 FEET TO A POINT ON THE SOUTH LINE OF THE NORTHEAST QUARTER OF SECTION 32; THENCE SOUTH 89 DEGREES 57 MINUTES 40 SECONDS EAST, 695.32 FEET; THENCE SOUTH 01 DEGREES 01 MINUTES 09 SECONDS WEST, 280.10 FEET; THENCE SOUTH 02 DEGREES 21 MINUTES 40 SECONDS WEST, 1036.29 FEET TO THE NORTH LINE OF THE SOUTHWEST QUARTER OF THE SOUTHWEST QUARTER OF SECTION 33, TOWNSHIP 42 NORTH, RANGE 9 EAST; THENCE SOUTH 89 DEGREES 46 MINUTES 32 SECONDS WEST ALONG AFORESAID NORTH LINE, 901.63 FEET TO THE EASTERLY RIGHT-OF-WAY LINE OF ELGIN, JOLIET AND EASTERN RIGHT-OF-WAY; THENCE SOUTH 10 DEGREES 55 MINUTES 12 SECONDS WEST ALONG SAID EASTERLY RIGHT-OF-WAY LINE, 1387.00 FEET TO THE NORTHERLY RIGHT-OF-WAY LINE OF THE NORTHWEST TOLLWAY (I-90); THENCE SOUTH 89 DEGREES 30 MINUTES 55 SECONDS EAST, 81.72 FEET; THENCE CONTINUING NORTH 89 DEGREES 54 MINUTES 53 SECONDS EAST ALONG AFORESAID NORTHERLY RIGHT-OF-WAY LINE, 1514.13 FEET; THENCE NORTH 74 DEGREES 11 MINUTES 48 SECONDS EAST ALONG SAID NORTHERLY RIGHT-OF-WAY LINE, 471.85 FEET; THENCE NORTH 50 DEGREES 25 MINUTES 36 SECONDS EAST ALONG AFORESAID NORTHERLY RIGHT-OF-WAY , 501.95 FEET TO THE EAST LINE OF THE SOUTHWEST QUARTER OF THE SOUTHWEST QUARTER OF AFORESAID SECTION 33; THENCE NORTH 00 DEGREES 04 MINUTES 16 SECONDS EAST ALONG SAID EAST LINE, 932.35 FEET TO THE POINT OF BEGINNING, ALL IN COOK COUNTY ILLINOIS.

(Source: P.A. 99-510, eff. 6-24-16.)

(70 ILCS 2605/310)
Sec. 310. District enlarged. Upon the effective date of this amendatory Act of the 100th General Assembly, the corporate limits of the Metropolitan Water Reclamation District of Greater Chicago are extended to include within those corporate limits the following described tract of land and the tract is hereby annexed to the District:

THAT PART OF THE NORTH 1/2 OF THE NORTHWEST 1/4 OF

SECTION 33, TOWNSHIP 42 NORTH, RANGE 9, EAST OF THE THIRD PRINCIPAL MERIDIAN BEING A STRIP OFF THE WEST END THEREOF CONVEYED TO JERMIAH H. BROWNING BY DEED RECORDED SEPTEMBER 15TH 1859, AS DOCUMENT 23078 IN BOOK 162, PAGE 619, SAID STRIP BEING THIRTY FOUR AND ONE HALF FEET WIDE AT NORTH END FORTY TWO FEET WIDE AT SOUTH END, IN COOK COUNTY, ILLINOIS.

(Source: P.A. 100-454, eff. 8-25-17.)



70 ILCS 2805/ - Sanitary District Act of 1936.

(70 ILCS 2805/0.1) (from Ch. 42, par. 411.99)
Sec. 0.1. This Act shall be known and may be cited as the "Sanitary District Act of 1936".
(Source: Laws 1967, p. 948.)

(70 ILCS 2805/1) (from Ch. 42, par. 412)
Sec. 1. Incorporation; referendum.
(a) Any area of contiguous territory within the limits of a single county and without the limits of any city, village or incorporated town may be incorporated as a sanitary district under this Act in the manner provided in this Section. Any 2 areas that (i) are not contiguous to each other, but each of which is contiguous by itself, and (ii) are less than 1 mile apart from each other, and (iii) are within the limits of a single county and without the limits of any city, village, or incorporated town may also be incorporated as a sanitary district under this Act in the manner provided for in this Section.
(b) Any 20% of the legal voters residing within the limits of the proposed sanitary district may petition the Circuit Court in the county in which the proposed district is situated, to cause to be submitted to the legal voters of the proposed sanitary district the question of whether the proposed territory shall be organized as a sanitary district under this Act. The petition shall be addressed to the Circuit Court and shall contain a definite description of the boundaries of the territory to be embraced in the district and the name of the proposed sanitary district.
(c) Upon filing of the petition in the office of the circuit clerk in the county in which the proposed sanitary district is situated, the Circuit Court shall name 3 judges of the court who shall constitute a board of commissioners, which shall have power and authority to consider the boundaries of the proposed sanitary district and whether the boundaries shall be as described in the petition or otherwise. The decision of 2 of the commissioners shall be conclusive and shall not be subject to review in any manner, directly or indirectly.
(d) Notice shall be given by the Circuit Court of the time and place where the commissioners will meet, by a publication of notice at least 20 days prior to the meeting in one or more daily or weekly newspapers published in the proposed district or, if no such newspaper is published in the proposed district, then by the posting of at least 5 copies of the notice in the proposed district at least 20 days before the hearing.
(e) At the meeting all persons who reside in the proposed district shall have an opportunity to be heard and to make suggestions regarding the location and boundary of the proposed district. The commissioners, after hearing statements, evidence and suggestions, shall fix and determine the boundaries of the proposed district, and for that purpose and to that extent they may alter and amend the petition. After the determination by the commissioners, or a majority of them, their determination shall be incorporated in an order, which shall be entered of record in the Circuit Court.
(f) Upon the entering of the order, the Circuit Court shall certify the question of the organization and establishment of the proposed sanitary district, with the boundaries as determined by the commissioners, to the appropriate election authorities who shall submit the question at an election in accordance with the general election law. In addition to the requirements of the general election law, notice shall specify briefly the purpose of the election, with a description of the proposed sanitary district.
(g) Each legal voter resident within the proposed sanitary district shall have the right to cast a ballot at the referendum. The question shall be in substantially the following form:
--------------------------------------------------------------
For Sanitary District
--------------------------------------------------------------
Against Sanitary District
--------------------------------------------------------------
(h) The Circuit Court shall cause a statement of the result of the referendum to be entered of record in the Circuit Court. If a majority of the votes cast upon the question of the organization and establishment of the proposed sanitary district shall be in favor of the organization and establishment of the proposed sanitary district, the proposed sanitary district shall thenceforth be deemed to have been incorporated and to be an organized sanitary district under this Act.
(Source: P.A. 90-655, eff. 7-30-98; 91-925, eff. 7-7-00.)

(70 ILCS 2805/2) (from Ch. 42, par. 413)
Sec. 2. All courts in this State shall take judicial notice of the existence of all sanitary districts organized under this Act.
(Source: Laws 1935-36, Fourth Sp. Sess., p. 16.)

(70 ILCS 2805/3) (from Ch. 42, par. 414)
Sec. 3. (a) A board of trustees, consisting of 3 members, for the government, control and management of the affairs and business of each sanitary district organized under this Act shall be created by appointment as provided in paragraph (b) of this Section or by election as provided in Sections 3.1 and 3.2.
(b) Within 60 days after the organization of a sanitary district, the presiding officer of the county board with the advice and consent of the county board shall appoint 3 trustees, all of whom shall be residents of such sanitary district, who shall hold their offices respectively, from the date of their appointment to the first Monday of the June of the first, second and third calendar years, respectively, next after their appointment and until their successors are elected and qualified. Thereafter, on or before the second Monday in May of each year the appointing authority in the county in which such sanitary district is situated shall appoint one trustee whose term shall be for 3 years commencing the first Monday in June of the year in which he is appointed. The respective terms of the first trustees shall be determined by lot at their first meeting. This paragraph does not apply in a sanitary district which has determined under Sections 3.1 and 3.2 to elect its trustees.
(c) The appointing authority shall require each of the trustees to enter into bond, with security to be approved by the appointing authority, in such sum as the appointing authority may determine. In sanitary districts electing trustees, as provided in Sections 3.1 and 3.2, the bond required of each trustee shall be in such amount as is determined by the circuit court, with security approved by the circuit court.
(d) A majority of the board of trustees shall constitute a quorum but a smaller number may adjourn from day to day. No trustee or employee of such sanitary district shall be directly or indirectly interested in any contract, work or business of the district, or the sale of any article, the expense, price or consideration of which is paid by such district; nor in the purchase of any real estate or property belonging to the district, or which shall be sold for taxes or assessments, or by virtue of legal process at the suit of such district. Nothing in this Act shall be construed as prohibiting the appointment or selection of any person as trustee or employee whose only interest in the district is as an owner of real estate in the district or of contributing to the payment of taxes levied by such district. The trustees may provide and adopt a corporate seal for the district.
(e) Whenever a vacancy in an appointive board of trustees occurs either from death, resignation, refusal to qualify, or for any other reason, the appointing authority in the county in which such sanitary district is situated may fill such vacancy by appointment. A vacancy occurring on a board of trustees elected under Sections 3.1 and 3.2 may be filled by appointment by the remaining trustees. Any person appointed to fill a vacancy on a board of trustees, whether appointive or elected, shall qualify for office in the manner stated in this Section and shall thereupon assume the duties of the office for the unexpired term to which he was appointed.
(Source: P.A. 79-325.)

(70 ILCS 2805/3.1) (from Ch. 42, par. 414.1)
Sec. 3.1. Upon petition by at least 5% of the registered voters within the territory of a sanitary district, the circuit court of the county in which the district is located shall order a referendum on the question of whether the trustees of the district shall be elected, rather than appointed. Notice of the referendum shall be given and the election conducted in the manner provided in the general election law. The question shall be in substantially the following form:
--------------------------------------------------------------
Shall the trustees of the.... YES
Sanitary District be elected ----------------------------
rather than appointed? NO
--------------------------------------------------------------
If a majority of the votes cast on the question are in favor of the election of trustees, trustees shall thereafter be elected as provided in Section 3.2.
No petition may be filed under this Section within the 6 months immediately preceding the regular election at which trustees of such districts are to be elected under the general election law. The question of electing trustees may not be submitted more than once in any 47 month period.
(Source: P.A. 81-1490.)

(70 ILCS 2805/3.2) (from Ch. 42, par. 414.2)
Sec. 3.2. When a district has voted, as provided in Section 3.1, to elect its trustees, 3 trustees shall be elected at the regular election provided by the general election law for the election of such officers, and every 4 years thereafter, to serve for terms of 4 years commencing on the first Monday in the month following the month of their election, and until their successors are elected and qualified except that at the first election of trustees of an existing district organized under this Act held after the effective date of this amendatory Act of 1988 and at the first election of trustees of a district organized under this Act after the effective date of this amendatory Act of 1988, 2 trustees shall be elected for 4 year terms and 1 trustee shall be elected for a 2 year term. The terms of office of all trustees in office on the date of that election are abolished on the first Monday in the month following the month of the first election of trustees.
The election of trustees of the sanitary district shall be conducted in accordance with the general election law, provided that such election shall be nonpartisan and no party nominations, party labels, or party voting circles shall be permitted.
(Source: P.A. 85-1342.)

(70 ILCS 2805/4) (from Ch. 42, par. 415)
Sec. 4. The trustees shall constitute a board of trustees for the sanitary district. The board of trustees is the corporate authority of the sanitary district, and may exercise all the powers and manage and control all the affairs and property of the district. The board of trustees at the beginning of each new term of office shall meet and elect one of their number as president, one of their number as vice-president, and from or outside of their membership a clerk and an assistant clerk. In case of the death, resignation, absence from the state, or other disability of the president, the powers, duties and emoluments of the office of the president shall devolve upon the vice-president, until such disability is removed or until a successor to the president is appointed and chosen in the manner provided in this Act. The board may select a treasurer, engineer and attorney for the district, who shall hold their respective offices during the pleasure of the board, and give such bond as may be required by the board. The board may appoint such other officers and hire such employees to manage and control the operations of the district as it deems necessary. The board may prescribe the duties and fix the compensation of all the officers and employees of the sanitary district. However, no member of the board of trustees shall receive more than $6,000 per year. The board of trustees has full power to pass all necessary ordinances, rules and regulations for the proper management and conduct of the business of the board and the sanitary district, and for carrying into effect the collection and disposal of sewage and the purposes for which the sanitary district was formed. Such ordinances may provide for a fine for each offense of not less than $100 or more than $1,000. Each day's continuance of such violation shall be a separate offense. Fines pursuant to this Section are recoverable by the sanitary district in a civil action. The sanitary district is authorized to apply to the circuit court for injunctive relief or mandamus when, in the opinion of the chief administrative officer, such relief is necessary to protect the sewerage system of the sanitary district. The board of trustees has the sole and exclusive authority for regulation and inspection of drainage lines to determine their adequacy and suitability for connection to the sewage system of the district.
(Source: P.A. 92-219, eff. 1-1-02.)

(70 ILCS 2805/4.1) (from Ch. 42, par. 415.1)
Sec. 4.1. The board of trustees of any sanitary district may arrange to provide for the benefit of employees and trustees of the sanitary district group life, health, accident, hospital and medical insurance, or any one or any combination of such types of insurance. Such insurance may include provision for employees and trustees who rely on treatment by prayer or spiritual means alone for healing in accordance with the tenets and practice of a well recognized religious denomination. The board of trustees may provide for payment by the sanitary district of the premium or charge for such insurance.
If the board of trustees do not provide for a plan pursuant to which the sanitary district pays the premium or charge for any group insurance plan, the board of trustees may provide for the withholding and deducting from the compensation of such of the employees and trustees as consent thereto the premium or charge for any group life, health, accident, hospital and medical insurance.
The board of trustees may exercise the powers granted in this section only if the kinds of such group insurance are obtained from any insurance company authorized to do business in the State of Illinois or any other organization or service offering similar coverage. The board of trustees may enact an ordinance prescribing the method of operations of such insurance program.
(Source: P.A. 90-655, eff. 7-30-98.)

(70 ILCS 2805/4.2) (from Ch. 42, par. 415.2)
Sec. 4.2. Within 60 days after the effective date of this Amendatory Act of 1977 every sanitary district organized under the "Sanitary District Act of 1936" shall file with the Secretary of State the official name of the district.
(Source: P.A. 80-424.)

(70 ILCS 2805/5) (from Ch. 42, par. 416)
Sec. 5. All ordinances imposing any penalty or making any appropriations shall, within one month after they are passed, be published at least once in a daily or weekly newspaper published in the district or, if there is no newspaper published in the district, in a newspaper published in the county and having general circulation in such district. If no such newspaper is published in the district or county, by posting copies of the same in 3 public places in the district; and no such ordinance shall take effect until 10 days after it is so published. All other ordinances, orders and resolutions, shall take effect from and after their passage unless otherwise provided therein.
(Source: P.A. 91-547, eff. 8-14-99.)

(70 ILCS 2805/6) (from Ch. 42, par. 417)
Sec. 6. All ordinances, orders and resolutions, and the date of publication thereof, may be proved by the certificate of the clerk under the seal of the corporation, and when printed in book or pamphlet form, and purporting to be published by the board of trustees, such book or pamphlet shall be received as evidence of the passage and legal publication of such ordinances, orders and resolutions, as of the dates mentioned in such book or pamphlet in all courts and places without further proof.
(Source: Laws 1935-36, Fourth Sp. Sess., p. 16.)

(70 ILCS 2805/6.1) (from Ch. 42, par. 417.1)
Sec. 6.1. Actions to impose a fine or imprisonment for violation of a sanitary district ordinance or resolution adopted under authority of this Act shall be brought in the corporate name of the sanitary district as plaintiff. Such actions shall commence with a complaint or a warrant. A warrant may issue upon execution of an affidavit by any person alleging that he has reasonable grounds to believe that the person to be named in the warrant has violated a sanitary district ordinance or resolution. A person arrested upon such a warrant shall be taken without unnecessary delay before the proper officer for trial.
Fines for the violation of sanitary district ordinances or resolutions shall be established by ordinance or resolution and when collected shall be paid into the sanitary district treasury at such times and in a manner prescribed by ordinance or resolution.
(Source: P.A. 77-2830.)

(70 ILCS 2805/6.2) (from Ch. 42, par. 417.2)
Sec. 6.2. The sanitary district, in addition to other powers vested in it, is authorized to enter into agreements with any city, village or incorporated town located partly within and partly without the territorial limits of the sanitary district and which has a sewage system to receive and dispose of all sewage of such city, village or incorporated town collected by its system; and for such purpose the sanitary district may extend its drains, ditches or sewers to connect with the sewage system of such city, village or incorporated town.
(Source: P.A. 85-1136.)

(70 ILCS 2805/7) (from Ch. 42, par. 418)
Sec. 7. The board of trustees of any sanitary district organized under this Act shall have power to provide for the collection and disposal of the sewage thereof and the drainage of such district and to save and preserve the water supplied to the inhabitants of such district from contamination. For that purpose they may construct and maintain an enclosed conduit or conduits, main pipe or pipes, wholly or partially submerged, buried or otherwise, and by means of pumps or otherwise, cause such sewage to flow or to be forced through such conduit or conduits, pipe or pipes to and into any ditch or canal constructed and operated by any other sanitary district, city, village, county, public utility or incorporated town, after having first acquired the right so to do. Such board of trustees may co-operate with and enter into contracts with any other sanitary district, city, village, county, public utility or incorporated town for the collection and disposal in whole or in part of the sewage and drainage (or either thereof) of such sanitary district organized under this Act and may enter into any and all joint enterprises and arrangements with such other sanitary district, city, village, county, public utility or incorporated town for the joint collection and disposal of the sewage and drainage of such contracting parties. Such board of trustees may provide for the collection and disposal of sewage and the drainage of such district by laying out, establishing, constructing and maintaining one or more channels, drains, ditches and outlets, for carrying off and disposing of the sewage and drainage of such district together with such adjuncts and additions thereto as may be necessary or proper to cause such channels or outlets to accomplish the end for which they are designed, in a satisfactory manner, including pumps and pumping stations and the operation of the same. Such board of trustees may also treat and purify such sewage so that when the same shall flow into any lake, river or other water course, it will not injuriously contaminate the waters thereof, and may adopt any other feasible method to accomplish the object for which such sanitary district may be created, and may also provide means whereby the said sanitary district may reach and procure supplies of water for diluting and flushing purposes. Nothing in this Act shall require a sanitary district to extend services to any individual residence or other building within the district, and it is the intent of the Illinois General Assembly that any construction contemplated by this Section shall be restricted to construction of works and main or interceptor sewers, conduits, channels and similar facilities, but not individual service lines. Nothing in this Act contained shall authorize said trustees to flow the sewage of such district into Lake Michigan.
(Source: P.A. 85-480; 85-782.)

(70 ILCS 2805/8) (from Ch. 42, par. 419)
Sec. 8. Every such sanitary district shall proceed as rapidly as is reasonably possible, by construction, purchase, lease or otherwise, to provide sewers and a plant or plants for the treatment and purification of its sewage, which plant or plants shall be of suitable kind and sufficient capacity to properly treat and purify such sewage so as to conduce to the preservation of the public health, comfort and convenience and to render said sewage harmless, in so far as is reasonably possible to animal, fish and plant life. Any violation of this proviso and any failure to observe and follow same, by any sanitary district organized under this Act, shall be held, and is hereby declared, to be a petty offense on the part of said sanitary district and the trustees thereof may be ousted from office as trustees of said district by an order of the court before whom the cause is heard. It shall be the duty of the Department of Public Health of the State to cause the foregoing provisions to be enforced; and upon the complaint of said Department of Public Health it shall be the duty of the Attorney General or State's Attorney of the County in which such violation may occur, to institute and prosecute such cause by indictment or information in the manner provided by law.
(Source: P.A. 77-2409.)

(70 ILCS 2805/8.1)
Sec. 8.1. Private funding of public sewers; reimbursement; contract. If one or more persons pay for building a sewer to be dedicated to the sanitary district as a public sewer, and if the sewer will, in the opinion of the board of trustees, be used for the benefit of property whose owners did not contribute to the cost of the sewer's construction, the board of trustees may provide for reimbursement of some or all of the expenses of the persons who paid for the sewer as provided in this Section. The board of trustees may, by contract, agree to reimburse the persons who paid for the sewer, in whole or in part, for a portion of their costs. The reimbursement shall be made from fees collected from owners of property who did not contribute to the cost of the sewer when it was built. The contract shall describe the property that, in the opinion of the board of trustees, may reasonably be expected to use and benefit from the sewer and shall specify the amount of proportion of the cost of the sewer that is to be incurred primarily for the benefit of that property. The contract shall provide that the sanitary district shall collect the fees charged to owners of property not contributing to the cost of the sewer as a condition to the connection to and use of the sewer by the respective properties of each owner. The contract may provide for the payment of a reasonable amount of interest or other charge on the amount expended in completing the sewer, with interest to be calculated from and after the date of completion of the sewer. Nothing in this Section shall be construed to require an owner of property described in a contract to connect such property to the sewer or to pay a fee if such property is not connected to the sewer.
(Source: P.A. 90-558, eff. 12-12-97.)

(70 ILCS 2805/8.2)
Sec. 8.2. Filing of contract. A contract entered into under Section 8.1 between the board of trustees and persons building a sewer to be dedicated to the sanitary district as a public sewer shall be filed with the recorder of each county in which all or a part of the property affected by the contract is located. The recording of the contract in this manner shall serve to notify persons interested in that property of the fact that there will be a charge in relation to that property for the connection to and use of the facilities constructed under the contract. Failure to record the contract does not affect the validity of the contract.
(Source: P.A. 90-558, eff. 12-12-97.)

(70 ILCS 2805/9) (from Ch. 42, par. 420)
Sec. 9. In providing works for the disposal of industrial sewage, commonly called industrial wastes, in the manner above provided whether said industrial sewage is disposed of in combination with municipal sewage or independently, said sanitary district shall have power to apportion and collect therefor, from the producer thereof, fair additional construction, maintenance and operating costs over and above those covered by normal taxes, and in case of dispute as to the fairness of such additional construction, maintenance and operating costs, then the same shall be determined by a board of three engineers, one appointed by such producer or producers, one by said sanitary district, and the third by the two selected as above described. In the event the two so selected shall fail to agree upon a third then upon the petition of either of the parties the circuit judge shall appoint such third engineer. A decision of a majority of said board shall be binding on both parties and the cost of the services of said board shall be shared by both parties equally.
(Source: Laws 1935-36, Fourth Sp. Sess., p. 16.)

(70 ILCS 2805/10) (from Ch. 42, par. 421)
Sec. 10. The sanitary district may acquire by purchase, condemnation, or otherwise all real and personal property, right of way and privilege, either within or without its corporate limits that may be required for its corporate purposes. If real property is acquired by condemnation, the sanitary district may not sell or lease any portion of the property for a period of 10 years after acquisition by condemnation is completed. If, after such 10-year period, the sanitary district decides to sell or lease the property, it must first offer the property for sale or lease to the previous owner of the land from whom the sanitary district acquired the property. If the sanitary district and such previous owner do not execute a contract for purchase or lease of the property within 60 days from the initial offer, the sanitary district then may offer the property for sale or lease to any other person. If any sanitary district formed under this Act is unable to agree with any other sanitary district, city, village or incorporated town upon the terms whereby it shall be permitted to use the drains, channels or ditches of such other sanitary district, city, village or incorporated town, the right to such use may be acquired by condemnation in any circuit court by proceedings as provided in Section 4-17 of the Illinois Drainage Code. The compensation to be paid for such use may be a gross sum, or it may be in the form of an annual rental, to be paid in yearly installments as and in the manner provided by the judgment of the court wherein such proceedings may be had. However, when such compensation is fixed at a gross sum, all moneys for the purchase and condemnation of any property shall be paid before possession is taken or any work done on the premises damaged by the construction of such channel or outlet, and in case of an appeal from the circuit court taken by either party whereby the amount of damages is not finally determined, then possession may be taken, if the amount of the judgment in such court is deposited at some bank or savings and loan association to be designated by the court, subject to the payment of such damages on orders signed by such circuit court, whenever the amount of damages is finally determined. The sanitary district may sell, convey, vacate and release the real or personal property, right of way and privileges acquired by it when no longer required for the purposes of such district.
(Source: P.A. 90-558, eff. 12-12-97.)

(70 ILCS 2805/10.5)
Sec. 10.5. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 2805/11) (from Ch. 42, par. 422)
Sec. 11. The board of trustees may borrow money for corporate purposes, including, without limiting the generality of the foregoing, sewer, drainage, and waterworks purposes, and in evidence thereof issue its bonds payable from taxes unlimited as to rate or amount and to be extended for collection against all taxable property situated therein but shall not become indebted in any manner or for any purpose to an amount which including all other existing indebtedness in the aggregate will exceed 5.75% on the value of the taxable property therein to be ascertained by the last assessment for state and county purposes previous to the incurring of the indebtedness or, until January 1, 1983, if greater, the sum that is produced by multiplying the district's 1978 equalized assessed valuation by the debt limitation percentage in effect on January 1, 1979, provided, however, that no indebtedness shall be incurred and no bonds be issued under the provisions of this Section for waterworks purposes until after the proposition of the acquisition, purchase or construction of a waterworks, and to thereafter operate, improve and extend such waterworks has been submitted to the legal voters of the district and been approved by a majority of the voters voting on the question at a referendum and responsive to the provisions hereinafter contained in this Act requiring the affirmative vote of the legal voters of the district to authorize the trustees of sanitary districts organized under the provisions of this Act to acquire by purchase or construction, and thereafter operate, improve or extend waterworks. Whenever the board of trustees of such district desires to issue bonds under the provisions hereof, they shall certify the question of issuing such bonds to the proper election officials who shall submit the question at an election in accordance with the general election law. In addition to the requirements of the general election law, notice of such referendum shall state the amount of bonds to be issued and the purpose for which such bonds are to be issued. The result of the referendum shall be entered upon the records of the district. If it shall appear that a majority of the voters voting at the election on such question shall have voted in favor of the issue of such bonds, the board of trustees shall order and direct the execution of the bonds by, for and on behalf of the district. All bonds issued hereunder shall mature within 20 years from their date and be payable at such time or times and at such place as the board of trustees may prescribe. The question shall be in substantially the following form:
--------------------------------------------------------------
Shall bonds to the
amount of .... dollars be YES
issued by the .... sanitary ----------------------------
district for the purpose of NO
....... (state purpose)
--------------------------------------------------------------
Provided that the board of trustees may borrow money for corporate purposes, and may issue bonds therefor, without holding an election or referendum upon the question, if the board of trustees has been directed by an order issued by a court of competent jurisdiction or by an administrative agency of the State of Illinois having jurisdiction to issue such order, to abate its discharge of untreated or inadequately treated sewage, and such borrowing is deemed necessary by the board of trustees of the Sanitary District to make possible compliance with such order. The amount of money that the board of trustees may borrow to abate such sewage discharge shall be limited to that required for that purpose plus such reasonable future expansion as shall be approved by the court or an administrative agency of the State of Illinois having jurisdiction. The ordinance providing for such bonds shall set out the fact that such bonds are deemed necessary to make possible compliance with the order, and shall be published or posted in the manner provided in this Act for publication or posting of ordinances making appropriations. The ordinance shall be in full force and effect after its adoption and publication or posting, as herein provided, notwithstanding any provision in this Act or any other law to the contrary.
(Source: P.A. 81-1489.)

(70 ILCS 2805/11.1) (from Ch. 42, par. 422.1)
Sec. 11.1. All bonds issued pursuant to this Act shall bear interest at a rate or rates not exceeding that permitted by "An Act to authorize public corporations to issue bonds, other evidences of indebtedness and tax anticipation warrants subject to interest rate limitations set forth therein", approved May 26, 1970, as amended.
(Source: P.A. 83-591.)

(70 ILCS 2805/12) (from Ch. 42, par. 423)
Sec. 12. In addition to the powers and authority now possessed by them, the board of trustees of any sanitary district organized under this Act shall have the power, by majority vote:
(a) To convey, grant, transfer or sell to the United States of America, or to any proper agency thereof, any real or personal property owned by the sanitary district upon such terms as may be agreed upon by the board of trustees, or in consideration of a grant or loan of money by the federal government, or any agency thereof, for the construction, extension, or improvement of any public works project or building.
(b) To enter into a lease or contract with the United States of America, or any proper agency thereof, and with any other sanitary district, city, village or incorporated town, with reference to any real or personal property for use for any sanitary district purpose, for any period of time not exceeding fifty years, with or without an option to buy such property and with or without a clause to the effect that title to such leased property shall vest in the district at the expiration of such lease.
(c) To pay for the use of any such leased property in accordance with the terms of such lease; provided that such lease may be entered into without an appropriation for the expense thereby incurred having been previously made; and provided further, that no obligation to pay incurred under such lease shall be considered to be an indebtedness of the district within the meaning of any constitutional or statutory limitation upon such indebtedness, but such obligation shall be considered a current expense of the year for which paid and not an indebtedness of the district.
(d) To authorize any official to enter into any such lease and to sign the same on behalf of the district, and to execute any deed or other evidence of transfer of title on behalf of the district, to effect or evidence any exercise of the powers hereby granted.
(Source: P.A. 81-1509.)

(70 ILCS 2805/12.1) (from Ch. 42, par. 423.1)
Sec. 12.1. In addition to the powers and authority now possessed by it, the board of trustees of any sanitary district organized under this Act shall have the power by majority vote:
(a) To use the general funds of the sanitary district to defend, indemnify and hold harmless, in whole or in part, the board of trustees, members of the board of trustees, officials and employees of the sanitary district from financial loss and expenses, including court costs, investigation costs, actuarial studies, attorneys' fees and actual and punitive damages, arising out of any civil proceedings (including but not limited to proceedings alleging antitrust violations or the deprivation of civil or constitutional rights), claims, demands or judgments instituted, made or entered against such board, trustee, official or employee by reason of its or his wrongful or negligent statements, acts or omissions, provided that such statements, acts or omissions: (i) occur while the board, trustee, official or employee is acting in the discharge of its or his duties and within the scope of employment; and (ii) do not constitute wilful and wanton misconduct.
(b) (i) To obtain and provide for any or all of the matters and purposes described in paragraph (a) public officials' liability, comprehensive general liability and such other forms of insurance coverage as the board of trustees shall determine necessary or advisable, any insurance so obtained and provided to be carried in a company or companies licensed to write such coverage in this State, and (ii) to establish and provide for any or all of the matters and purposes described in paragraph (a) a program of self-insurance and, in furtherance thereof, to establish and accumulate reserves for the payment of financial loss and expenses, including court costs, investigation costs, actuarial studies, attorneys' fees and actual and punitive damages associated with liabilities arising out of civil proceedings, claims, demands or judgments instituted, made or entered as set forth in paragraph (a), and (iii) in connection with providing for any or all of the matters and purposes described in paragraph (a) and when permitted by law to enter into an agreement with any special district, unit of government, person or corporation for the use of property or the performance of any function, service or act, to agree to the sharing or allocation of liabilities and damages resulting from such use of property or performance of function, service or act, in which event such agreement may provide for contribution or indemnification by any or all of the parties to the agreement upon any liability arising out of the performance of the agreement.
If the board of trustees of any sanitary district organized under this Act undertakes to provide insurance or to establish a program of self-insurance and to establish and accumulate reserves for any or all of the matters and purposes described in paragraph (a), such reserves shall be established and accumulated for such matters and purposes subject to the following conditions:
(1) The amount of such reserves shall not exceed the amount necessary and proper, based on past experience or independent actuarial determinations;
(2) All earnings derived from such reserves shall be considered part of the reserves and may be used only for the same matters and purposes for which the reserves may be used;
(3) Reserves may be used only: for the purposes of making payments for financial loss and expenses, including actual and punitive damages, attorneys' fees, court costs, investigation costs and actuarial studies associated with liabilities arising out of civil proceedings, claims, demands or judgments instituted, made or entered as set forth in paragraph (a) in connection with the statements, acts or omissions of the board or of a trustee, official or employee of the board or the district which statements, acts or omissions occur while the board, trustee, official or employee is acting in the discharge of its or his duties and within the scope of employment and which statements, acts or omissions do not constitute wilful and wanton misconduct; for payment of insurance premiums; and for the purposes of making payments for losses resulting from any insured peril;
(4) All funds collected for the matters and purposes specified in subparagraph (3) above or earmarked for such matters and purposes must be placed in the reserves; and
(5) Whenever the reserves have a balance in excess of what is necessary and proper, then contributions, charges, assessments or other forms of funding for the reserves shall be appropriately decreased.
(Source: P.A. 85-782.)

(70 ILCS 2805/13) (from Ch. 42, par. 424)
Sec. 13. At the time of or before incurring any indebtedness, the board of trustees shall provide for the collection of a direct annual tax sufficient to pay the interest on such debt as it falls due, and also to pay and discharge the principal thereof, as the same shall fall due, and at least within twenty years from the time of contracting the same.
(Source: Laws 1935-36, Fourth Sp. Sess., p. 16.)

(70 ILCS 2805/14) (from Ch. 42, par. 425)
Sec. 14. Except as otherwise provided in this Section, all contracts for purchases or sales by the sanitary district, the expense of which will exceed the mandatory competitive bid threshold, shall be let to the lowest responsible bidder therefor upon not less than 14 days' public notice of the terms and conditions upon which the contract is to be let, having been given by publication in a daily or weekly newspaper published in the district or, if there is no newspaper published in the district, in a newspaper published in the county and having general circulation in the district, and the board may reject any and all bids, and readvertise. Contracts for services in excess of the mandatory competitive bid threshold may, subject to the provisions of this Section, be let by competitive bidding at the discretion of the district board of trustees. All contracts for purchases or sales that will not exceed the mandatory competitive bid threshold may be made in the open market without publication in a newspaper as above provided, but whenever practical shall be based on at least 3 competitive bids. For purposes of this Section, the "mandatory competitive bid threshold" is a dollar amount equal to 0.1% of the total general fixed assets of the district as reported in the most recent required audit report. In no event, however, shall the mandatory competitive bid threshold dollar amount be less than $10,000, nor more than $40,000.
Cash, a cashier's check, a certified check, or a bid bond with adequate surety approved by the board of trustees as a deposit of good faith, in a reasonable amount, but not in excess of 10% of the contract amount, may be required of each bidder by the district on all bids involving amounts in excess of the mandatory competitive bid threshold and, if so required, the advertisement for bids shall so specify.
Contracts which by their nature are not adapted to award by competitive bidding, including, without limitation, contracts for the services of individuals, groups or firms possessing a high degree of professional skill where the ability or fitness of the individual or organization plays an important part, contracts for financial management services undertaken pursuant to the Public Funds Investment Act, contracts for the purchase or sale of utilities, contracts for materials economically procurable only from a single source of supply and leases of real property where the sanitary district is the lessee shall not be subject to the competitive bidding requirements of this Section.
Where the board of trustees declares, by a 2/3 vote of all members of the board, that there exists an emergency affecting the public health or safety, contracts totaling not more than the emergency contract cap may be let to the extent necessary to resolve such emergency without public advertisement or competitive bidding. For purposes of this Section, the "emergency contract cap" is a dollar amount equal to 0.4% of the total general fixed assets of the district as reported in the most recent required audit report. In no event, however, shall the emergency contract cap dollar amount be less than $40,000, nor more than $100,000. The ordinance or resolution embodying the emergency declaration shall contain the date upon which such emergency will terminate. The board of trustees may extend the termination date if in its judgment the circumstances so require. A full written account of the emergency, together with a requisition for the materials, supplies, labor or equipment required therefor shall be submitted immediately upon completion and shall be open to public inspection for a period of at least one year subsequent to the date of such emergency purchase. Within 30 days after the passage of the resolution or ordinance declaring an emergency affecting the public health or safety, the District shall submit to the Illinois Environmental Protection Agency the full written account of any such emergency along with a copy of the resolution or ordinance declaring the emergency, in accordance with requirements as may be provided by rule.
(Source: P.A. 91-547, eff. 8-14-99; 92-195, eff. 1-1-02.)

(70 ILCS 2805/14.1) (from Ch. 42, par. 425.1)
Sec. 14.1. Purchases made pursuant to this Act shall be made in compliance with the "Local Government Prompt Payment Act", approved by the Eighty-fourth General Assembly.
(Source: P.A. 84-731.)

(70 ILCS 2805/14.2) (from Ch. 42, par. 425.2)
Sec. 14.2. It is the policy of this State that all powers granted, either expressly or by necessary implication, by this Act or any other Illinois statute to the district may be exercised by the district notwithstanding effects on competition. It is the intention of the General Assembly that the "state action exemption" to the application of federal antitrust statutes be fully available to the district to the extent its activities are authorized by law as stated herein.
(Source: P.A. 85-1136.)

(70 ILCS 2805/15) (from Ch. 42, par. 426)
Sec. 15. And in all other respects such contract shall be entered into and the performance thereof controlled by the provisions of Division 2 of Article 9 of the "Illinois Municipal Code", approved May 29, 1961, as heretofore and hereafter amended. Provided, that the contracts may be let for making proper and suitable connections between the mains and outlets of the respective sewers in said district with any conduit, conduits, main pipe or pipes that may be constructed by such sanitary district.
(Source: Laws 1963, p. 874.)

(70 ILCS 2805/16) (from Ch. 42, par. 427)
Sec. 16. The board of trustees may levy and collect other taxes for corporate purposes upon property within the territorial limits of the sanitary district the aggregate amount of which for each year may not exceed .25% of value, as equalized or assessed by the Department of Revenue, except that if a higher rate has been established by referendum before August 4, 1965, it shall continue. If the board desires to levy such taxes at a rate in excess of .25% but not in excess of .5% of the value of all taxable property within the district as equalized or assessed by the Department of Revenue they shall order the question to be submitted at a referendum to be held within the district. The board shall certify the question to the proper election officials who shall submit the question at an election in accordance with the general election law. The right to levy an additional tax, authorized by the legal voters, may at any time after one or more tax levies thereunder, be terminated by a majority vote of the electors of the sanitary district at a referendum held in accordance with the general election law. The trustees of any such district shall cause the submission of the proposition to terminate the additional taxing power when petitioned so to do by not less than 10% of the legal voters of the district.
In addition to the other taxes authorized by this Section, the board of trustees may levy and collect, without referendum, a tax for the purpose of paying the costs of operation of the chlorination of sewage, or other means of disinfection or additional treatment as may be required by water quality standards approved or adopted by the Pollution Control Board or by the court, which tax is not subject to the rate limitations imposed by this Section but may be extended at a rate not to exceed .03% of the value of all taxable property within the district as equalized or assessed by the Department of Revenue.
Such tax may be extended at a rate in excess of .03% but not to exceed .05%, providing the question of levying such increase has first been submitted to the voters of such district at a referendum held in accordance with the general election law and has been approved by a majority of such voters voting on the question.
(Source: P.A. 81-1535.)

(70 ILCS 2805/17) (from Ch. 42, par. 428)
Sec. 17. The board shall cause the amount required to be raised by taxation in each year to be certified to the county clerk on or before the second Tuesday in September, as provided in Section 157 of the General Revenue Law of Illinois. All taxes so levied and certified shall be collected and enforced in the same manner and by the same officers as State and county taxes, and shall be paid over by the officer collecting the same to the treasurer of the sanitary district in the manner and at the time provided by the General Revenue Law of Illinois.
(Source: Laws 1965, p. 2517.)

(70 ILCS 2805/18) (from Ch. 42, par. 429)
Sec. 18. The treasurer shall, when the moneys of the district are deposited with any bank or savings and loan association, require such bank or savings and loan association to pay the same rates of interest for such moneys deposited as such bank or savings and loan association is accustomed to pay depositors under like circumstances, in the usual course of its business.
(Source: P.A. 83-541.)

(70 ILCS 2805/19) (from Ch. 42, par. 430)
Sec. 19. All interest so paid shall be placed in the general fund of the district, to be used as other moneys belonging to such district raised by general taxation.
(Source: Laws 1965, p. 2517.)

(70 ILCS 2805/20) (from Ch. 42, par. 431)
Sec. 20. The board of trustees of any sanitary district organized under the provisions of this Act, shall designate one or more banks or savings and loan associations in which the funds and moneys of the sanitary district in the custody of the treasurer or custodian of such district may be kept. When a bank has been designated as a depositary it shall continue as such until ten days have elapsed after a new depository is designated and has qualified by furnishing the statements of resources and liabilities as is required by this Act. When a new depository is designated, the board of trustees shall notify the sureties of the treasurer or custodian of that fact, in writing, at least five (5) days before the transfer of funds. The treasurer or custodian shall be discharged from responsibility for all such funds and moneys which he deposits in a depositary so designated while such funds and moneys are so deposited.
(Source: P.A. 83-541.)

(70 ILCS 2805/21) (from Ch. 42, par. 432)
Sec. 21. No bank or savings and loan association shall receive public funds as permitted by this Act, unless it has complied with the requirements established pursuant to Section 6 of "An Act relating to certain investments of public funds by public agencies", approved July 23, 1943, as now or hereafter amended.
(Source: P.A. 83-541.)

(70 ILCS 2805/22) (from Ch. 42, par. 433)
Sec. 22. Every such sanitary district is authorized to construct, maintain, alter and extend its sewers, channels, ditches and drains, as a proper use of highways along, upon, under and across any highway, street, alley or public ground in the state, but so as not to incommode the public use thereof, and the right and authority are hereby granted to any such sanitary district to construct, maintain and operate any conduit or conduits, main pipe or pipes, wholly or partially submerged, buried, or otherwise, in, upon and along any of the lands owned by this state under any of the public waters therein; Provided, that the extent and location of the lands and waters so to be used and appropriated shall be granted by the Governor of said State of Illinois, upon application duly made to him asking for such approval: And provided further that the rights, permission and authority hereby granted shall be subject to all public rights, of commerce and navigation, and to the authority of the United States in behalf of such public rights and also to the right of said State of Illinois to regulate and control fishing in said public waters.
(Source: Laws 1935-36, Fourth Sp. Sess., p. 16.)

(70 ILCS 2805/23) (from Ch. 42, par. 434)
Sec. 23. Whenever there shall be located within the bounds of any such sanitary district organized under the provisions of this act, any United States military post, reservation or station, or any naval station, the said board of trustees of such district are hereby authorized to enter into contracts or agreements with the War Department, or other proper authorities of the United States, permitting them to connect with any such conduit or conduits, main pipe or pipes, and discharge the drainage, sewage or other impure or contaminated liquids therein.
(Source: Laws 1935-36, Fourth Sp. Sess., p. 16.)

(70 ILCS 2805/24) (from Ch. 42, par. 435)
Sec. 24. Whenever the board of trustees of any sanitary district shall pass an ordinance for the making of any improvement which such district is authorized to make, the making of which will require that private property should be taken or damaged, such district may cause compensation therefor to be ascertained, and may condemn and acquire possession thereof in the same manner as nearly as may be as is provided for the exercise of the right of eminent domain under the Eminent Domain Act: Provided, however, that proceedings to ascertain the compensation to be paid for taking or damaging private property shall in all cases be instituted in the county where the property sought to be taken or damaged is situated: And, provided, that all damages to property whether determined by agreement or by final judgment of court shall be paid, prior to the payment of any other debt or obligation.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 2805/25) (from Ch. 42, par. 436)
Sec. 25. When, in making any improvements which any district is authorized by this Act to make, it shall be necessary to enter upon and take possession of any existing drains, sewers, sewer outlets, plants for the purification of sewage or water, or any other public property, or property held for public use, the board of trustees of such district shall have the power to do and may acquire the necessary right of way over any other property held for public use in the same manner as is herein provided for acquiring private property, and may enter upon, and use the same for the purposes aforesaid: Provided, the public use thereof shall not be unnecessarily interrupted or interfered with, and that the same shall be restored to its former usefulness as soon as possible.
(Source: Laws 1935-36, Fourth Sp. Sess., p. 16.)

(70 ILCS 2805/25a) (from Ch. 42, par. 436a)
Sec. 25a.
The board of trustees of any sanitary district organized under this Act may require that before any connection is made to the sewage or drainage system of the district or the establishment of or connection to any sewage or drainage system, private or governmental, located within the territorial limits of said district, a permit shall be issued by the sanitary district and the district shall after the permit is issued be permitted to inspect the drainage lines to determine whether they are adequate and suitable and in conformance with plans and specifications upon which the permit was issued. The inspection shall be made within a reasonable time after the issuance of the permit and shall be made only with reference to the initial sewage or drainage system connection. In addition to the other charges provided for in this Act, the sanitary district may collect a reasonable charge for the issuance of the permit and the inspection service. Funds collected as inspection charges shall be used by the sanitary district for its general corporate purposes after payment of the costs of issuing the permit and making the inspection.
(Source: P.A. 78-454.)

(70 ILCS 2805/26) (from Ch. 42, par. 437)
Sec. 26. Any district formed hereunder shall have the right to permit territory lying outside its limits whether within any other sanitary district or not to drain into and use any channel or drain made by it, upon such payments, terms and conditions as may be mutually agreed upon, and any district formed hereunder is hereby given full power and authority to contract for the right to use any drain or channel which may be made by any other sanitary district, city, village or incorporated town upon such terms as may be mutually agreed upon, and to raise the money called for by any such contract in the same way and to the same extent as such district is authorized to raise money for any other corporate purposes.
(Source: Laws 1935-36, Fourth Sp. Sess., p. 16.)

(70 ILCS 2805/26a) (from Ch. 42, par. 437a)
Sec. 26a. Any sanitary district created hereunder, after being authorized by an affirmative vote of the legal voters of the district at an election to be held as is hereinafter provided, may acquire, purchase or construct a drainage system, and thereafter operate, improve and extend the same, and pay the cost of such purchase, construction, improvement or extension by the issuance and sale of revenue bonds of the district, payable solely from the revenue to be derived from the operation of the drainage system.
(Source: Laws 1961, p. 3028.)

(70 ILCS 2805/26b) (from Ch. 42, par. 437b)
Sec. 26b. The trustees of such district, when petitioned so to do by not less than 10% of the legal voters of such district, shall certify the proposition of whether the district should acquire, purchase or construct, and thereafter operate, improve and extend a drainage system to the proper election officials who shall submit the proposition at an election in accordance with the general election law. The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall the.... Sanitary District,
.... County, Illinois, acquire by
purchase or construction, and YES
there after operate, improve or extend
a drainage system and pay the cost -------------------
thereof by the issuance and sale of
revenue bonds of the district payable NO
solely from the revenues to be derived
from the operation of the drainage system?
--------------------------------------------------------------
If it shall appear that a majority of the voters, voting on said proposition, have voted in favor thereof, then the trustees of said district shall be fully authorized to acquire by purchase or construction, and thereafter operate, improve or extend a drainage system, and to pay the cost of such acquisition, purchase or construction, improvement or extension by the issuance and sale of revenue bonds of the district payable solely from the revenue to be derived from the operation of the drainage system.
(Source: P.A. 81-1489.)

(70 ILCS 2805/26c) (from Ch. 42, par. 437c)
Sec. 26c. The trustees of any district, having been authorized by an election held pursuant to the preceding section, being desirous of exercising such authority, shall have an estimate made of the cost of the acquisition of the contemplated drainage system, and by ordinance shall provide for the issuance of revenue bonds. The ordinance shall set forth a brief description of the contemplated drainage system, the estimated cost of acquisition or construction thereof, the amount, rate of interest, time and place of payment, and other details in connection with the issuance of the bonds. The bonds shall bear interest at a rate not exceeding that permitted by "An Act to authorize public corporations to issue bonds, other evidences of indebtedness and tax anticipation warrants subject to interest rate limitations set forth therein", approved May 26, 1970, as amended, payable semiannually, and shall be payable at such times and places not exceeding 20 years from their date as shall be prescribed in the ordinance providing for their issuance.
This ordinance may contain such covenants and restrictions upon the issuance of additional revenue bonds thereafter as may be deemed necessary or advisable for the assurance of payment of the bonds thereby authorized and as may be thereafter issued, and shall pledge the revenues derived from the operation of the drainage system for the purpose of paying all maintenance and operation costs, principal and interest on all bonds issued under the provisions of this Act, and for providing an adequate depreciation fund, which depreciation fund is hereby defined for the purposes of this Act to be for such replacements as may be necessary from time to time for the continued effective and efficient operation of the drainage system properties of such district, and such fund shall not be allowed to accumulate beyond a reasonable amount necessary for that purpose, the terms and provisions of which shall be incorporated in the ordinance authorizing the issuance of the bonds.
(Source: P.A. 83-591.)

(70 ILCS 2805/26d) (from Ch. 42, par. 437d)
Sec. 26d. Any ordinance adopted pursuant to the preceding section shall be published in a newspaper published and having a general circulation in the district undertaking the project or, if there is no such newspaper, it shall be posted in at least 3 of the most public places in the district. The publication or posting of the ordinance shall include a notice of (1) the specific number of voters required to sign a petition requesting that the question of the adoption of the ordinance be submitted to the electors of the district; (2) the time in which such petition must be filed; and (3) the date of the prospective referendum. The Clerk of district shall provide a petition form to any individual requesting one.
If no petition for an election is filed with the Clerk of the district within 30 days after such publication or posting, then, at the expiration of the 30 days, the ordinance shall be in full force and effect. If, however, within the period of 30 days a petition is filed with the clerk, signed by a number of the legal voters within the district equal to 10% or more of the registered voters in the district, asking that the question of acquiring, constructing, purchasing, improving or extending the drainage system, and the issuance of revenue bonds therefor, as provided in the ordinance, be submitted to the electors of the district, the trustees shall certify the ordinance and question to the proper election officials, who shall submit the question at an election in accordance with the general election law to decide whether the project and issuance of bonds of the district, as set forth in the ordinance, should be approved.
If a majority of the votes cast on the question are in favor thereof, the ordinance shall be in effect. But if a majority of the votes cast on the question are unfavorable, the trustees shall proceed no further and the ordinance shall not take effect.
(Source: P.A. 87-767.)

(70 ILCS 2805/26e) (from Ch. 42, par. 437e)
Sec. 26e. Bonds provided for such drainage system shall be issued in such amounts as may be necessary to provide sufficient funds to pay all costs of acquisition, including engineering, legal, and other expenses, together with interest to a date 6 months subsequent to the estimated date of completion. Bonds issued for such drainage system are negotiable instruments. They shall be executed by the president and by the district clerk and shall be sealed with the corporate seal of the district. In case any of the officers whose signatures appear on the bonds, or coupons attached thereto, ceases to hold his office before delivery of the bonds, his signature nevertheless shall be valid and sufficient for all purposes the same as if he had remained in office until the delivery of the bonds. The bonds shall be sold in such manner as the trustees shall determine except that, if issued to bear interest at the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, the bonds shall be sold for not less than par and accrued interest, and except that the selling price of bonds bearing less than the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract shall be such that the interest cost to the district of the money received from the bond sale shall not exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, computed to maturity according to standard tables of bond values.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-4.)

(70 ILCS 2805/26f) (from Ch. 42, par. 437f)
Sec. 26f. Revenue bonds issued hereunder shall be payable solely from the revenue derived from the operation of the drainage system properties maintained and operated by said district. These bonds shall not in any event constitute an indebtedness of the district within the meaning of any constitutional or statutory limitation. It shall be plainly stated on the face of each bond that the bond has been issued under this act and that it does not constitute an indebtedness of the district within the meaning of any constitutional or statutory limitation.
(Source: Laws 1961, p. 3028.)

(70 ILCS 2805/26g) (from Ch. 42, par. 437g)
Sec. 26g. Any holder of any bond or bonds issued under this Act, or of any of the coupons appertaining thereto, may, by mandamus, injunction or other civil action, enforce and compel the performance of all duties required by Sections 26a to 26m, inclusive, of this Act, including the making and collection of sufficient rates for the specified purposes provided by said sections and the proper application of the income therefrom.
(Source: P.A. 83-345.)

(70 ILCS 2805/26h) (from Ch. 42, par. 437h)
Sec. 26h. Any district issuing revenue bonds as provided by this Act shall charge rates for all services performed by the drainage system properties of said district, sufficient at all times to pay the cost of operation and maintenance, to provide an adequate depreciation fund, and to pay the principal of and interest upon all revenue bonds issued for such drainage system.
(Source: Laws 1961, p. 3028.)

(70 ILCS 2805/26i) (from Ch. 42, par. 437i)
Sec. 26i. The trustees of the sanitary district may acquire, by purchase or contract with an individual, corporation or municipality, a drainage system sufficient for the needs of the inhabitants of the district. In the event that the trustees are unable to agree with any person, corporation or municipality upon the terms under which it may acquire such a drainage system under this Act, then the right to obtain such drainage system may be acquired by condemnation in a circuit court by proceedings in the manner as near as may be as is provided for the exercise of the right of eminent domain under the Eminent Domain Act. The compensation or rates to be paid for such drainage system and the manner of payment shall be determined by the judgment of the court wherein such proceedings take place.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 2805/26j) (from Ch. 42, par. 437j)
Sec. 26j. For the purpose of purchasing any drainage system under this act or for the purpose of purchasing any property necessary therefor, the district has the right of eminent domain as provided by the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 2805/26k) (from Ch. 42, par. 437k)
Sec. 26k. Whenever a district owns and operates a drainage system, whether purchased or constructed under this Act, and desires to construct improvements or extensions thereto, it may issue revenue bonds under this Act to pay for that construction. The procedure for that issuance, including the fixing of rates and the computation of the amount thereof, shall be the same as is provided in this Act for the issuance of bonds for the purchase or construction of a drainage system by a sanitary district.
(Source: Laws 1961, p. 3028.)

(70 ILCS 2805/26m) (from Ch. 42, par. 437m)
Sec. 26m.
Any district issuing revenue bonds under this Act for a drainage system shall install and maintain a proper system of accounts, showing the amount of revenue received and its application. At least once a year the district shall have the accounts properly audited by a competent auditor. The report of that audit shall be open for inspection at all proper times to any taxpayer, user, or any holder of bonds issued under this Act, or to anyone acting for and on behalf of the taxpayer, user, or bondholder. The treasurer of the district shall be custodian and ex-officio collector of the funds derived from income received from a drainage system purchased or constructed under the provisions of this Act. He shall give proper bond for the faithful discharge of his duties as such custodian, and this bond shall be fixed and approved by the trustees.
All of the funds received as income from a drainage system purchased or constructed in whole or in part under the provisions of this Act, and all of the funds received from the sale of revenue bonds shall be kept separate and apart from the other funds of the district.
(Source: Laws 1961, p. 3028.)

(70 ILCS 2805/27) (from Ch. 42, par. 438)
Sec. 27. (a) The board of trustees of any such sanitary district shall have power and authority to prevent the pollution of any waters from which a water supply may be obtained within said sanitary district, and shall have the right and power to appoint and support a sufficient police force, the members of which shall have and may exercise police powers over the territory within such sanitary district and over the territory included within a radius of fifteen miles from the intake of any such water supply, for the purpose of preventing the pollution of said waters, and over any interference with any of the property of such sanitary district: Provided, that before compelling a change in any method of disposal of sewage so as to prevent the said pollution of any water, the board of trustees of such sanitary district shall first have provided means to prevent the pollution of said water from sewage or refuse originating from their own sanitary districts.
(b) Where any such sanitary district has constructed a sewage disposal plant and the board of trustees of such district finds that it will conduce to the public health, comfort or convenience, said board shall have power and authority to build and maintain a dam or dams or other structures in any river or stream flowing in or through such district at any point or points within the boundaries of such district or within three miles outside the boundaries thereof so as to regulate or control the flow of the waters of such river or stream and the tributaries thereof, but shall not take or damage private property without making just compensation as provided for the exercise of the right of eminent domain under the Eminent Domain Act.
(c) After the construction of such sewage disposal plant, if said board finds that it will conduce to the public health, comfort or convenience, such board of trustees shall have power by whatever means necessary to remove debris, refuse and other objectionable matter from, keep clean and wholesome, and dredge, dam, deepen or otherwise improve the channel, bed or banks of any such river or stream, or any portion thereof, within the boundaries of any such sanitary district or within three miles outside the boundaries thereof.
(d) The board of trustees of any sanitary district organized under this Act is authorized to apply to the circuit court for injunctive relief or mandamus when, in the opinion of the board of trustees, such relief is necessary to prevent the pollution of any waters from which a water supply may be obtained within the district.
(e) The sanitary district shall have the power and authority to prevent the pollution of any waters from which a water supply may be obtained by any city, town or village. The sanitary district, acting through the chief administrative officer of such sanitary district, shall have the power to commence an action or proceeding in the circuit court in and for the county in which the district is located for the purpose of having the pollution stopped and prevented either by mandamus or injunction. The court shall specify a time, not exceeding 20 days after the service of the copy of the petition, in which the party complained of must answer the petition, and in the meantime, the party be restrained. In case of default in answer or after answer, the court shall immediately inquire into the facts and circumstances of the case and enter an appropriate order in respect to the matters complained of. An appeal may be taken in the same manner and with the same effect as appeals are taken in other actions for mandamus or injunction.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 2805/27.1) (from Ch. 42, par. 438.1)
Sec. 27.1. Special service areas.
(a) A sanitary district organized under this Act may provide special services limited to the construction, maintenance, alteration, and extension of the district's drains, sewers, laterals, and other necessary adjuncts, including pumps and pumping stations, in any special service area within the district. The district may levy a tax to provide those special services or to provide for the payment of debt incurred to provide those special services in accordance with this Act.
(b) The manner of providing special services and of levying the tax authorized by subsection (a) shall be as provided in this Section.
(c) "Special Service Area" means a contiguous area within a district in which special governmental services are provided in addition to those services provided generally throughout the district, the cost of those special services to be paid from revenues collected from taxes levied or imposed upon property within that area. Territory is "contiguous" for purposes of this Section even though certain completely surrounded portions of the territory are excluded from the special service area. A district may create a special service area within a municipality or municipalities when the municipality or municipalities consent to the creation of the special service area. A district may create a special service area within the unincorporated area of a county when the county consents to the creation of the special service area.
(d) The corporate authorities of the district shall be the governing body of the special service area.
(e) Taxes may be levied or imposed by the district in the special service area at a rate or amount of tax sufficient to produce revenues required to provide the special services. Before the first levy of taxes in the special service area, notice shall be given and hearing shall be held under the provisions of subsections (f) and (g). For purposes of this subsection the notice shall include:
(1) the time and place of hearing;
(2) the boundaries of the area by legal description

and by street location, where possible;

(3) a notification that all interested persons,

including all persons owning taxable real property located within the special service area, will be given an opportunity to be heard at the hearing regarding the tax levy and an opportunity to file objections to the amount of the tax levy if the tax is a tax upon their property; and

(4) the maximum rate of taxes to be extended in any

year and may include a maximum number of years the taxes will be levied.

After the first levy, taxes may be extended against the special service area for the services specified without additional hearings, provided the taxes shall not exceed the rate specified in the notice and, if a maximum number of years is specified in the notice, the taxes shall not be extended for a longer period. Tax rates may be increased and the period specified may be extended, provided notice is given and new public hearings are held in accordance with subsections (f) and (g).
(f) Before or within 60 days after the adoption of the ordinance proposing the establishment of a special service area, the district shall fix a time and a place for a public hearing. Notice of the hearing shall be given by publication and mailing. Notice by publication shall be given by publication at least once not less than 15 days before the hearing in a newspaper of general circulation within the district. Notice by mailing shall be given by depositing the notice in the United States mails addressed to the person or persons in whose name the general taxes for the last preceding year were paid on each lot, block, tract, or parcel of land lying within the special service area. The notice shall be mailed not less than 10 days before the time set for the public hearing. In the event taxes for the last preceding year were not paid, the notice shall be sent to the person last listed on the tax rolls before that year as the owner of the property.
(g) At the public hearing any interested person, including all persons owning taxable real property located within the proposed special service area, may file with the district clerk written objections to and may be heard orally in respect to any issues embodied in the notice. The district shall hear and determine all protests and objections at the hearing, and the hearing may be adjourned to another date without further notice other than a motion to be entered upon the minutes fixing the time and place of its adjournment. At the public hearing or at the first regular meeting of the corporate authorities thereafter, the district may delete area from the special service area, except that the special service area must still be a contiguous area as provided in subsection (c).
(h) Bonds secured by the full faith and credit of the area included in the special service area may be issued for providing the special services. Bonds, when so issued, shall be retired by the levy of taxes, in addition to the taxes specified in subsection (e), against all of the taxable real property included in the area as provided in the ordinance authorizing the issuance of the bonds or by the imposition of another tax within the special service area. The county clerk shall annually extend taxes against all of the taxable property situated in the county and contained in the special service area in amounts sufficient to pay maturing principal and interest of those bonds without limitation as to rate or amount and in addition to and in excess of any taxes that may now or hereafter be authorized to be levied by the district. Before the issuance of bonds, notice shall be given and a hearing shall be held under the provisions of subsections (f) and (g). For purposes of this subsection a notice shall include:
(1) the time and place of hearing;
(2) the boundaries of the area by legal description

and by street location, where possible;

(3) a notification that all interested persons,

including all persons owning taxable real property located within the special service area, will be given an opportunity to be heard at the hearing regarding the issuance of the bonds and an opportunity to file objections to the issuance of the bonds; and

(4) the maximum amount of bonds proposed to be

issued, the maximum period of time over which the bonds shall be retired, and the maximum interest rate the bonds shall bear.

The question of the creation of a special service area, the levy or imposition of a tax in the special service area, and the issuance of bonds for providing special services may all be considered together at one hearing.
Any bonds issued shall not exceed the number of bonds, the interest rate, and the period of extension set forth in the notice, unless an additional hearing is held. No bonds issued under this Section shall be regarded as indebtedness of the district for the purpose of any limitation imposed by any law.
(i) Boundaries of a special service area may be enlarged, but only after hearing and notice as provided in subsections (f) and (g), the notice to be served in the original area of the special service area and in any areas proposed to be added to the special service area, except where the property being added represents less than 5% of the assessed valuation of the entire original area, as determined by the clerk of the county wherein the land is located, then the notice by mailing requirement of subsection (f) shall be limited only to the area to be added and not to the original special service area. The property added to the area shall be subject to all taxes levied after that property becomes a part of the area and shall become additional security for bonded indebtedness outstanding at the time the property is added to the area.
(j) If a petition signed by at least 51% of the electors residing within the special service area and by at least 51% of the owners of record of the land included within the boundaries of the special service area is filed with the district clerk within 60 days following the final adjournment of the public hearing objecting to the creation of the special service area, the enlargement of the area, the levy or imposition of a tax, or the issuance of bonds for the provision of special services to the area, or to a proposed increase in the tax rate, no such area may be created or enlarged, no such tax may be levied or imposed nor the rate increased, or no such bonds may be issued. The subject matter of the petition shall not be proposed relative to any signatories of the petition within the next 2 years. Each resident of the special service area registered to vote at the time of the public hearing held with regard to the special service area shall be considered an elector. Each person in whose name legal title to land included within the boundaries of the special service area is held according to the records of the county wherein the land is located shall be considered an owner of record. Owners of record shall be determined at the time of the public hearing held with regard to a special service area. Land owned in the name of a land trust, corporation, estate, or partnership shall be considered to have a single owner of record.
(k) Any territory located within the boundaries of any special service area organized under this Section may become disconnected from the area in the manner provided in this subsection. A majority of the resident electors and a majority of the record owners of land in the territory sought to be disconnected from the area may sign a petition. The petition shall be addressed to the circuit court and shall contain a definite description of the boundaries of the territory sought to be disconnected and recite as a fact that, as of the date the petition is filed, the territory was not, is not, and is not intended by the corporate authority that created the special service area to be either benefited or served by any work or services either then existing or then authorized by the special service area, and that the territory constitutes less than 1.5% of the special service area's total equalized assessed valuation.
Upon the filing of the petition, the court shall set the petition for public hearing within 60 days after the date of the filing of the petition. The court shall give at least 45 days notice of the hearing by publishing notice of the hearing once in a newspaper having a general circulation within the special service area from which the territory is sought to be disconnected. The notice (i) shall refer to the petition filed with the court, (ii) shall describe the territory proposed to be disconnected, (iii) shall indicate the prayer of the petition and the date, time, and place at which the public hearing will be held, and (iv) shall further indicate that the corporate authority that created the special service area and any persons residing in or owning property in the territory involved or in the special service area from which the territory is sought to be disconnected shall have an opportunity to be heard on the prayer of the petition. Notice of the filing of the petition, the substance of which shall be as prescribed for the published notice, shall also be mailed to the presiding officer of the corporate authority from which the territory is sought to be disconnected.
The public hearing may be continued from time to time by the court. After the public hearing and having heard all persons desiring to be heard, including the corporate authority that created the special service area and all persons residing in or owning property in the territory involved or in the special service area from which the territory is sought to be disconnected, if the court finds that all the allegations of the petition are true, the court shall grant the prayer of the petition and shall enter an order disconnecting the territory from the special service area, which order shall be entered at length in the records of the court, and the clerk of the court shall file a certified copy of the order with the clerk of the district that created the special service area from which the territory has been disconnected. If the court finds that the allegations contained in the petition are not true, then the court shall enter an order dismissing the petition.
Any disconnected territory shall cease to be subject to any taxes levied under this Section and shall not be security for any future bonded indebtedness. When the amount of any taxes levied by a special service area is cancelled due to disconnection of territory, the court may, in the same disconnection proceeding, distribute the cancelled amount upon the other property in the area assessed, in a manner that the court finds just and equitable, not exceeding, however, the amount by which such property will benefit from the special service.
(l) If a property tax is levied, the tax shall be extended by the county clerk in the special service area in the manner provided by the Property Tax Code based on assessed values as established under that Act. In that case, the district shall file a certified copy of the ordinance creating the special service area, including an accurate map of the area, with the county clerk. The corporate authorities of the district are authorized to levy taxes in the special service area for the same year in which the ordinance and map are filed with the county clerk. In addition, the corporate authorities shall file a certified copy of each ordinance levying taxes in the special service area on or before the third Tuesday of September of each year and shall file a certified copy of any ordinance authorizing the issuance of bonds and providing for a property tax levy in that ordinance by December 31 of the year of the first levy.
Instead of or in addition to that property tax, a special tax may be levied and extended within the special service area on any other basis that provides a rational relationship between the amount of the tax levied against each lot, block, tract, and parcel of land in the special service area and the special service benefit rendered; a special tax roll shall be prepared containing (i) an explanation of the method of spreading the special tax, (ii) a list of lots, blocks, tracts, and parcels of land in the special service area, and (iii) the amount assessed against each. The special tax roll shall be included in the ordinance establishing the special service area or in an amendment to that ordinance, and shall be filed with the county clerk for use in extending the tax.
(m) An ordinance establishing a special service area shall not take effect until a certified copy of the ordinance, containing a description of the territory of the area, is filed for record in the office of the recorder in each county in which any part of the area is located.
(Source: P.A. 90-697, eff. 8-7-98.)

(70 ILCS 2805/28) (from Ch. 42, par. 439)
Sec. 28. The board of trustees shall have the power to build and construct and to defray the costs and expenses of the construction of drains, sewers, or laterals, or drains, and sewers and laterals and other necessary adjuncts thereto, including pumps and pumping stations, made by it in the execution or in furtherance of the powers heretofore granted to such sanitary district by special assessment or by general taxation, or partly by special assessment and partly by general taxation, as they shall by ordinance prescribe. It shall constitute no objection to any special assessment that the improvement for which the same is levied is partly outside the limits of such sanitary district, but no special assessment shall be made upon property situated outside of such sanitary district, and in no case shall any property be assessed more than it will be benefited by the improvement for which the assessment is levied. The proceedings for making, levying, collecting and enforcing of any special assessment levied hereunder, the letting of contracts, performance of the work and all other matters pertaining to the construction and making of the improvement shall be the same as nearly as may be as is prescribed in Division 2 of Article 9 of the Illinois Municipal Code, as heretofore and hereafter amended. Whenever in said Division 2 the words "city council" or the words "board of local improvements" are used the same shall apply to the board of trustees constituted by this Act, and the word "mayor" or "president of the board of local improvement" shall apply to the president of the board of trustees constituted by this Act, and the words applying to the city or its officers in that Article shall be held to apply to the sanitary district created under this Act and its officers.
(Source: Laws 1961, p. 1370.)

(70 ILCS 2805/29) (from Ch. 42, par. 440)
Sec. 29. When any special assessment is made under this Act, the ordinance authorizing such assessment may provide that the entire assessment and each individual assessment be divided into annual installments, not more than twenty in number. In all cases such division shall be made so that all installments shall be equal in amount, except that all fractional amounts shall be added to the first installment so as to leave the remaining installments of the aggregate equal in amount and each a multiple of one hundred dollars. The said several installments shall bear interest at a rate not to exceed that permitted for public corporation bonds under "An Act to authorize public corporations to issue bonds, other evidences of indebtedness and tax anticipation warrants subject to interest rate limitations set forth therein", approved May 26, 1970, as now or hereafter amended, except that for the purposes of this Section, "the time the contract is made" shall mean the date of adoption of the original ordinance authorizing the assessment; both principal and interest shall be payable, collected and enforced as they shall become due in the manner provided for the levy, payment, collection and enforcement of such assessments and interest, as provided in Division 2 of Article 9 of the "Illinois Municipal Code", approved May 29, 1961, as heretofore and hereafter amended.
(Source: P.A. 83-1525.)

(70 ILCS 2805/29.1) (from Ch. 42, par. 440.1)
Sec. 29.1. Any sanitary district having any undistributed or unclaimed money received from the making of any local improvement paid for wholly or in part by special assessment, after complying with all the provisions for the distribution of such rebates or refunds as prescribed in Division 2 of Article 9 of the "Illinois Municipal Code", approved May 29, 1961, as amended, may dispose of such unclaimed rebates or refunds as is prescribed by Sections 9-1-5 through 9-1-14, inclusive, of the "Illinois Municipal Code", approved May 29, 1961, as amended.
(Source: Laws 1963, p. 2897.)

(70 ILCS 2805/30) (from Ch. 42, par. 441)
Sec. 30. Whenever any ordinance providing for any improvement shall in pursuance of authority conferred in this Act provide for payment for same, either in whole or in part, by special assessment, said board of trustees may issue bonds to anticipate the collection of the second and succeeding installments of said assessments payable only out of such assessment when collected and bearing interest at the same rate as provided upon the installments of such assessment. Said bonds shall be issued and subject to call and retirement in the same manner as provided in Division 2 of Article 9 of the "Illinois Municipal Code", approved May 29, 1961, as heretofore and hereafter amended.
(Source: Laws 1963, p. 874.)

(70 ILCS 2805/31) (from Ch. 42, par. 442)
Sec. 31. Whenever the board of trustees of any sanitary district organized under this Act shall pass an ordinance for the making of any improvement authorized by this Act and shall provide that the same shall be paid for by special assessment, as provided in Section 28 of this Act, the making of which will require that private property shall be taken or damaged, the cost of acquiring the right to take or damage such property may be included in said assessment as a part of the cost of making such improvement. Such compensation shall be ascertained in the manner provided by Division 2 of Article 9 of the "Illinois Municipal Code", approved May 29, 1961, as heretofore and hereafter amended, and all proceedings relating to the taking or damaging of said property and levying such assessment shall be in accordance with said Division 2 of Article 9 of that Code.
(Source: Laws 1963, p. 874.)

(70 ILCS 2805/32) (from Ch. 42, par. 443)
Sec. 32. Where any municipality in this State, bordering upon any sanitary district created under this Act, has constructed or desires to construct a sewage system for such municipality, any such sanitary district may contract with such municipality for the joint construction, extension, improvement or use of such sewage system upon such terms and conditions as may be agreed upon by such sanitary district and municipality.
(Source: Laws 1935-36, Fourth Sp. Sess., p. 16.)

(70 ILCS 2805/32a) (from Ch. 42, par. 443a)
Sec. 32a. Additional contiguous territory within the limits of the county and within or without the limits of any city, village or incorporated town except territory within the limits of any city, village or incorporated town that furnishes or provides sanitary sewer service may be added to any sanitary district organized under this Act in the manner following:
Ten per cent or more of the legal voters resident within the limits of such proposed addition to such sanitary district may petition the circuit court for the county in which the original petition for the formation of the sanitary district was filed, to cause the question to be submitted to the legal voters of such proposed additional territory whether such proposed additional territory shall become a part of any contiguous sanitary district organized under this Act and whether such additional territory and the taxpayers thereof shall assume a proportionate share of the bonded indebtedness, if any, of such sanitary district. Such petition shall be addressed to the court and shall contain a definite description of the boundaries of the territory sought to be added.
Upon filing the petition in the office of the circuit court clerk of the county in which the original petition for the organization of such sanitary district was filed it is the duty of the court to consider the boundaries of the proposed additional territory and such decision shall be appealable as in other civil cases.
Notice shall be given by the court of the time and place when and where all persons interested shall be heard substantially as provided in Section 1 of this Act. The conduct of the hearing on the question whether the proposed additional territory becomes a part of such sanitary district shall be, as nearly as possible, in accordance with the provisions of Section 1 of this Act; the court shall certify the question to the proper election officials who shall submit the question at an election in accordance with the general election law. The question shall be in substantially the following form:
--------------------------------------------------------------
For joining sanitary district and assuming
a proportionate share of bonded indebtedness,
if any.
--------------------------------------------------------------
Against joining sanitary district and
assuming a proportionate share of bonded
indebtedness, if any.
--------------------------------------------------------------
If a majority of the votes cast on the question shall be in favor of becoming a part of such sanitary district and if the trustees of such sanitary district accept the proposed additional territory by ordinance annexing the same, the court shall enter an appropriate order of record in the court, and such additional territory shall thenceforth be deemed an integral part of such sanitary district. In addition to the manner heretofore provided, any such additional contiguous territory may be annexed to such sanitary district upon petition addressed to the circuit court, signed by a majority of the owners of lands constituting such territory who, in the case of natural persons, have arrived at lawful age and who represent a majority in area of such territory. The petition shall contain a definite description of the boundaries of such territory and shall set forth the willingness of the petitioners that such territory and the taxpayers thereof assume a proportionate share of the bonded indebtedness, if any, of such sanitary district. Upon the filing of such petition and notice of and hearing and decision upon the same by the court, the court shall enter an order containing the findings and decision as to the boundaries of the territory to be annexed. If the trustees of such sanitary district pass an ordinance annexing the territory described in such order to the sanitary district, the court shall enter an appropriate order, and such additional territory shall thenceforth be deemed an integral part of such sanitary district.
(Source: P.A. 83-343.)

(70 ILCS 2805/32a.1) (from Ch. 42, par. 443a.1)
Sec. 32a.1. Whenever any contiguous, uninhabited, unincorporated territory is owned by any sanitary district organized under this Act, that territory may be annexed by that sanitary district by the passage of an ordinance to that effect by the board of trustees of the sanitary district, describing the territory to be annexed. After the passage of such ordinance of annexation a copy of such ordinance, with an accurate map of the territory annexed, certified as correct by the Clerk of the District, shall be filed with the County Clerk of the County in which the annexed territory is situated.
(Source: Laws 1961, p. 550.)

(70 ILCS 2805/32a.2) (from Ch. 42, par. 443a.2)
Sec. 32a.2. Any sanitary district may annex any territory contiguous to it even though the annexed territory is dedicated or used for street or highway purposes if no part of the annexed territory is within any other sanitary district. After passage of the ordinance of annexation a copy of the ordinance with an accurate map of the territory annexed certified as correct by the Clerk of the District shall be filed with the County Clerk of the County in which the annexed territory is situated.
(Source: Laws 1961, p. 550.)

(70 ILCS 2805/32a.3) (from Ch. 42, par. 443a.3)
Sec. 32a.3. Unincorporated territory annexation. Whenever any unincorporated territory, containing 60 acres or less, is wholly bounded by any sanitary district organized under this Act, that territory may be annexed by that sanitary district by the passage of an ordinance to that effect by the board of trustees of the sanitary district, describing the territory to be annexed. Prior to the passage of such ordinance, the record owners of all parcels to be annexed shall be notified of the planned annexation. After the passage of such ordinance of annexation a copy of such ordinance, with an accurate map of the territory annexed, certified as correct by the clerk of the board of trustees, shall be filed with the County Clerk of the County in which the annexed territory is situated.
(Source: P.A. 90-558, eff. 12-12-97.)

(70 ILCS 2805/32a.4) (from Ch. 42, par. 443a.4)
Sec. 32a.4. Any sanitary district may annex any territory which is not within the corporate limits of the sanitary district but which is contiguous to it and is served by the sanitary district or by a municipality with sanitary sewers that are connected and served by the sanitary district or by any other sewer system that is connected to and served by the sanitary district by the passage of an ordinance to that effect by the board of trustees, describing the territory to be annexed. A copy of the ordinance with an accurate map of the annexed territory, certified as correct by the clerk of the district shall be filed with the county clerk of the county in which the annexed territory is located. For purposes of this Act, a property is served by a sanitary district if a sewer that is part of the sanitary district's sewer system, part of the sewer system of a municipality that is connected to the sanitary district, or part of any other sewer system that connects to and is served by the sanitary district has been extended to, across, or along the property, whether or not the buildings on the property are physically connected to the sewer.
(Source: P.A. 91-547, eff. 8-14-99.)

(70 ILCS 2805/32a.4a) (from Ch. 42, par. 443a.4a)
Sec. 32a.4a. The corporate authorities of any sanitary district may enter into an agreement with one or more of the owners of record of land in any territory which may be annexed to such sanitary district as provided in this Act. Such agreement may provide for the annexation of such territory to the sanitary district, subject to the provisions of this Act, and any other matter not inconsistent with the provisions of this Act, nor forbidden by law. Such agreement shall be valid and binding for a period not to exceed 20 years from the date of execution thereof.
Any action taken by the corporate authorities during the period such agreement is in effect, which, if it applied to the land which is the subject of the agreement, would be a breach of such agreement, shall not apply to such land without an amendment of such agreement.
Any such agreement executed after the effective date of this amendatory Act of 1983 and all amendments of annexation agreements, shall be entered into in the following manner. The corporate authorities shall fix a time for and hold a public hearing upon the proposed annexation agreement or amendment, and shall give notice of the proposed agreement or amendment not more than 30 nor less than 15 days before the date fixed for the hearing. This notice shall be published at least once in one or more newspapers published within the sanitary district or, if there is no newspaper published in the district, in a newspaper published in the county and having general circulation in the district. After such hearing the agreement or amendment may be modified before execution thereof. The annexation agreement or amendment shall be executed by the president of the board of trustees only after such hearing and upon the adoption of a resolution directing such execution, which resolution must be passed by a vote of two-thirds of the corporate authorities then holding office.
Any annexation agreement executed pursuant to this Section shall be binding upon the successor owners of record of the land which is the subject of the agreement and upon successor corporate authorities of the sanitary district and successor sanitary districts. Any party to such agreement may by civil action, mandamus or other proceeding, enforce and compel performance of the agreement.
Any annexation agreement executed prior to the effective date of this amendatory Act of the 91st General Assembly which was executed pursuant to a two-thirds vote of the corporate authorities and which contains provisions not inconsistent with this Section is hereby declared valid and enforceable as to such provisions for the effective period of such agreement, or for 20 years from the date of execution thereof, whichever is shorter.
The effective term of any Annexation Agreement executed prior to the effective date of this amendatory Act of the 91st General Assembly may be extended at any time prior to the original expiration date to a date which is not later than 20 years from the date of execution of the original Annexation Agreement.
(Source: P.A. 91-547, eff. 8-14-99.)

(70 ILCS 2805/32a.5) (from Ch. 42, par. 443a.5)
Sec. 32a.5. Any contiguous territory located within the boundaries of any sanitary district organized under this Act, and upon the border of such district, may become disconnected from such district in the manner provided in this Section. Ten per cent or more of the legal voters resident in the territory sought to be disconnected from such district, may petition the circuit court for the county in which the original petition for the organization of the district was filed, to cause the question of such disconnection to be submitted to the legal voters of such territory whether the territory shall be disconnected. The petition shall be addressed to the court and shall contain a definite description of the boundaries of such territory and recite as a fact, that as of the date the petition is filed there is no bonded indebtedness of the sanitary district outstanding and that no special assessments for local improvements were levied upon or assessed against any of the lands within such territory or if so levied or assessed, that all of such assessments have been fully paid and discharged and that such territory is not, at the time of the filing of such petition, and will not be, either benefited or served by any work or improvements either then existing or then authorized by the sanitary district. Upon filing such petition in the office of the circuit clerk of the county in which the original petition for the formation of such sanitary district has been filed it is the duty of the court to consider the boundaries of such territory and the facts upon which the petition is founded. The court may alter the boundaries of such territory and shall deny the prayer of the petition, if the material allegations therein contained are not founded in fact. The decision of the court is appealable as in other civil cases.
Notice shall be given by the court of the time and place when and where all persons interested will be heard substantially as provided in and by Section 1 of this Act. The conduct of the hearing on the question whether such territory shall become disconnected shall be, as nearly as possible, in accordance with Section 1 of this Act. The court shall certify the question to the proper election officials who shall submit the question at an election in accordance with the general election law. The question shall be in substantially the following form:
--------------------------------------------------------------
For disconnection from sanitary district.
--------------------------------------------------------------
Against disconnection from sanitary district.
--------------------------------------------------------------
If a majority of the votes cast on the question shall be in favor of disconnection, and if the trustees of such sanitary district shall, by ordinance, disconnect such territory, thereupon the court shall enter an appropriate order of record in the court and thereafter such territory shall be deemed disconnected from such sanitary district.
(Source: P.A. 100-201, eff. 8-18-17.)

(70 ILCS 2805/32a.5-1)
Sec. 32a.5-1. Disconnection by agreement.
(a) A territory that (1) is located within the boundaries and upon the border of a sanitary district organized under this Act, (2) is contiguous, and (3) has no registered voters residing within it, may be disconnected from the district by agreement in accordance with this Section. A referendum is not required for disconnection by agreement in accordance with this Section.
(b) The owners of territory that is eligible for disconnection by agreement under this Section may enter into a disconnection agreement with the board of trustees of the district. The agreement must contain a definite description of the boundaries of the territory to be disconnected. The agreement may provide for payment to the district by the owners of the territory of a reasonable amount to compensate the district for the loss of future revenues from the territory and may include any other provisions or requirements deemed appropriate by the board of trustees. The agreement shall not become effective without (1) the consent of all owners of record of the territory, (2) the consent of the board of trustees of the district, and (3) the approval of the circuit court as provided in subsection (c).
(c) Upon execution of an agreement under subsection (b), the owners of the territory may bring a petition for approval of the agreement and disconnection of the territory from the district in the circuit court for the county in which the original petition for the organization of the district was filed. The petition shall be addressed to the court and shall include a copy of the proposed disconnection agreement. The petition shall recite as a fact that as of the date the petition is filed there is no bonded indebtedness of the sanitary district outstanding and that all special assessments for local improvements that have been levied upon or assessed against the territory have been fully paid and discharged.
Upon the filing of a petition under this Section, the court shall hold a hearing on the petition at which the district and any of the residents or landowners of the district may be heard. The court shall give notice of the hearing in the manner provided in subsection (d) of Section 1 of this Act.
The court shall consider the boundaries of the territory to be disconnected, the terms of the disconnection agreement between the owners and the district, and the facts upon which the agreement and the petition are founded. The court may approve the agreement and order the territory disconnected from the district if it determines that the requirements of this Section have been met, that the material allegations upon which the agreement and the petition are founded are true, and that the disconnection is not unreasonable or contrary to the general interests of the residents and landowners of the district. If the court determines that the requirements of this Section have not been met, that any material allegation upon which the agreement or the petition are founded is untrue, or that the disconnection is unreasonable or contrary to the general interests of the residents and landowners of the district, it shall not then approve the agreement or order the territory disconnected from the district, but it may allow the district and the owners of the territory to amend the petition and agreement or take other action to cure the defect. The decision of the court is appealable as in other civil cases.
(Source: P.A. 89-705, eff. 1-31-97.)

(70 ILCS 2805/32a.6) (from Ch. 42, par. 443a.6)
Sec. 32a.6. For purposes of this Act, territory to be organized as a sanitary district shall be considered to be contiguous territory, and territory to be annexed to a sanitary district shall be considered to be contiguous to the sanitary district notwithstanding that the territory to be so organized is divided by one or more railroad rights-of-ways or public easements or that the territory to be so annexed is separated from the sanitary district by one or more railroad rights-of-ways or public easements. However, upon such organization or annexation, the area included within any such right-of-way or public easement shall not be considered a part of or annexed to the sanitary district.
(Source: P.A. 84-654.)

(70 ILCS 2805/32b) (from Ch. 42, par. 443b)
Sec. 32b. Any sanitary district created hereunder, after being authorized by an affirmative vote of the legal voters of the district at an election to be held as is hereinafter provided, may acquire, purchase or construct waterworks, and thereafter operate, improve and extend such waterworks as defined herein, and pay the cost of such purchase, construction, improvement or extension by the issuance and sale of general obligation bonds, revenue bonds or special assessment bonds of the district, which revenue bonds shall be payable solely from the revenue to be derived from the operation of the waterworks.
(Source: Laws 1961, p. 3190.)

(70 ILCS 2805/32b.1) (from Ch. 42, par. 443b.1)
Sec. 32b.1. The board of trustees of any sanitary district created hereunder, after receiving a petition in writing, signed by not less than 50% of the legal voters and not less than 50% of the record owners of land in any contiguous territory situated within such sanitary district, shall have the power, by the issuance of revenue bonds, or by special assessment, as determined by ordinance of the board of trustees, to purchase or construct waterworks within such contiguous territory and thereafter operate, maintain, improve and extend such waterworks as defined in this Act. Such petition, when submitted to the board of trustees, shall contain an estimate of the cost of the purchase or construction of such waterworks. The ordinance to provide for the purchase or construction of such waterworks shall be adopted only by a vote of a majority of the members of the board of trustees. Such ordinance shall contain an accurate description of the territory which will be affected by the purchase or construction of the waterworks, and the costs of such purchase, construction, improvement or extension shall be paid solely by the issuance and sale of revenue bonds of the district secured by and payable solely from the revenue to be derived from the operation of such waterworks, or by special assessment, as the case may be.
Revenue bonds provided for in this Section may be issued in such amounts as may be necessary to provide sufficient funds to pay all costs of purchasing or constructing such waterworks, including engineering, legal and other expenses. Such bonds shall bear interest at a rate not exceeding the rate permitted by "An Act to authorize public corporations to issue bonds, other evidences of indebtedness and tax anticipation warrants subject to interest rate limitations set forth therein", approved May 26, 1970, as amended, payable semi-annually, and shall be payable at such times and places not exceeding 30 years from their date as shall be prescribed in the ordinance providing for their issuance. However, if the board of trustees determines by ordinance that the purchase and construction of such waterworks is to be secured and paid by special assessment, then the proceedings for making, levying, collecting and enforcing any special assessment levied hereunder, the letting of contracts, the issuance of special assessment bonds, the performance of the work and all other matters required or pertaining to the purchase or construction and making of the improvements or extensions shall be as provided in Division 2 of Article 9 of the Illinois Municipal Code, as heretofore and hereafter amended. Whenever in said Division 2 the words "city council" or the words "board of local improvements" are used, the same shall apply to the board of trustees constituted by this Act, and the word "mayor" or "president of the board of local improvement" shall apply to the president of the board of trustees constituted by this Act, and the words applying to the city or its officers in that Article shall be held to apply to the sanitary district created under this Act and its officers.
(Source: P.A. 83-673.)

(70 ILCS 2805/32c) (from Ch. 42, par. 443c)
Sec. 32c. The term waterworks as used in this Act means and includes a water works system or water supply system in its entirety and any integral part thereof, including mains, hydrants, meters, valves, stand pipes, storage tanks, pump tanks, intakes, wells, impounding reservoirs and purification plants.
(Source: Laws 1945, p. 726.)

(70 ILCS 2805/32d) (from Ch. 42, par. 443d)
Sec. 32d. The trustees of such district, when petitioned so to do by not less than 10% of the legal voters of such district, shall certify to the proper election officials the proposition of whether the district should acquire, purchase or construct, and thereafter operate, improve and extend waterworks, as herein defined, or any one or more of said things and such election officials shall submit that proposition at an election in accordance with the general election law. The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall the................ Sanitary
District,......... County, Illinois, YES
acquire by purchase or construction, -----------------------
and thereafter operate, improve or NO
extend waterworks?
--------------------------------------------------------------
If a majority of the votes cast on the proposition at said election are in favor thereof, then the trustees of the district shall be authorized to acquire by purchase or construction, and thereafter operate, improve or extend waterworks.
(Source: P.A. 81-1489.)

(70 ILCS 2805/32e) (from Ch. 42, par. 443e)
Sec. 32e. The trustees of any district, having been authorized by an election held pursuant to Section 32d, and being desirous of exercising such authority, shall have an estimate made of the cost of the acquisition or construction of the contemplated waterworks, and by ordinance shall provide for the method of financing such acquisition or construction. The ordinance shall set forth a brief description of the contemplated waterworks, the estimated cost of acquisition or construction thereof, the method of financing such acquisition or construction, the amount, rate of interest, time and place of payment, and other details in connection with the issuance of any bonds necessary therefor. If all or part of such financing is to be by issuance of revenue bonds, such bonds shall bear interest at not exceeding the rate permitted by "An Act to authorize public corporations to issue bonds, other evidences of indebtedness and tax anticipation warrants subject to interest rate limitations set forth therein", approved May 26, 1970, as amended, payable semi-annually, and shall be payable at such times and places not exceeding 30 years from their date as shall be prescribed in the ordinance providing for their issuance.
This ordinance may contain such covenants and restrictions upon the issuance of additional revenue bonds thereafter as may be deemed necessary or advisable for the assurance of payment of the bonds thereby authorized and as may be thereafter issued, and shall pledge the revenues derived from the operation of the waterworks for the purpose of paying all maintenance and operation costs, principal and interest on all bonds issued under the provisions of this Act, and for providing an adequate depreciation fund, which depreciation fund is hereby defined for the purposes of this Act to be for such replacements as may be necessary from time to time for the continued effective and efficient operation of the waterworks properties of such district, and such fund shall not be allowed to accumulate beyond a reasonable amount necessary for that purpose, the terms and provisions of which shall be incorporated in the ordinance authorizing the issuance of the revenue bonds.
(Source: P.A. 83-591.)

(70 ILCS 2805/32f) (from Ch. 42, par. 443f)
Sec. 32f. Any ordinance adopted pursuant to the preceding section shall be published in a newspaper published and having a general circulation in the district undertaking the project or, if there is no such newspaper, it shall be posted in at least three of the most public places in the district.
The publication or posting of the ordinance shall include a notice of (1) the specific number of voters required to sign a petition requesting that the question of the adoption of the ordinance be submitted to the electors of the district; (2) the time in which such petition must be filed; and (3) the date of the prospective referendum. The Clerk of the district shall provide a petition form to any individual requesting one.
If no petition for a referendum is filed with the Clerk of the district within 30 after such publication or posting, then, at the expiration of said 30 days, the ordinance shall be in full force and effect. If, however, within said period of 30 days a petition is filed with the clerk, signed by a number of the legal voters within the district equal to 10% or more of the registered voters within the district, asking that the question of acquiring, constructing, purchasing, improving or extending the waterworks, and the issuance of revenue bonds therefor, as provided in the ordinance, be submitted to the electors of the district, the trustees shall certify such question to the proper election officials, who shall submit the question at an election in accordance with the general election law to decide whether the project and issuance of bonds of the district, as set forth in the ordinance, should be approved.
If a majority of the votes cast on the question are in favor thereof, the ordinance shall be in effect. But if a majority of the votes cast on the question are unfavorable, the trustees shall proceed no further and the ordinance shall not take effect.
(Source: P.A. 87-767.)

(70 ILCS 2805/32g) (from Ch. 42, par. 443g)
Sec. 32g. Bonds provided for in this article shall be issued in such amounts as may be necessary to provide sufficient funds to pay all costs of acquisition, including engineering, legal, and other expenses, together with interest to a date six months subsequent to the estimated date of completion. Bonds issued under this article are negotiable instruments. They shall be executed by the president and by the district clerk and shall be sealed with the corporate seal of the district. In case any of the officers whose signatures appear on the bonds, or coupons attached thereto, ceases to hold his office before delivery of the bonds, his signature nevertheless shall be valid and sufficient for all purposes the same as if he had remained in office until the delivery of the bonds. The bonds shall be sold in such manner as the trustee shall determine except that, if issued to bear interest at the rate of six per cent annually, the bonds shall be sold for not less than par and accrued interest, and except that the selling price of bonds bearing less than six per cent interest shall be such that the interest cost to the district of the money received from the bond sale shall not exceed six per cent annually computed to maturity according to standard tables of bond values.
(Source: Laws 1945, p. 726.)

(70 ILCS 2805/32h) (from Ch. 42, par. 443h)
Sec. 32h. Revenue bonds issued hereunder shall be payable solely from the revenue derived from the operation of the waterworks properties maintained and operated by said district. These bonds shall not in any event constitute an indebtedness of the district within the meaning of any constitutional or statutory limitation. It shall be plainly stated on the face of each bond that the bond has been issued under this act and that it does not constitute an indebtedness of the district within the meaning of any constitutional or statutory limitation.
(Source: Laws 1945, p. 726.)

(70 ILCS 2805/32i) (from Ch. 42, par. 443i)
Sec. 32i. Any holder of any bond or bonds issued under this Act, or of any of the coupons appertaining thereto, may, by mandamus, injunction or other civil action, enforce and compel the performance of all duties required by Sections 32b to 32n, inclusive, of this Act, including the making and collecting of sufficient water rates for the specified purposes provided by said sections and the proper application of the income therefrom.
(Source: P.A. 83-345.)

(70 ILCS 2805/32j) (from Ch. 42, par. 443j)
Sec. 32j. Any district issuing revenue bonds as provided by this Act shall charge rates for water for all services performed by the waterworks properties of said district, sufficient at all times to pay the costs of operation and maintenance, to provide an adequate depreciation fund, and to pay the principal of and interest upon all revenue bonds issued under the provisions of this Act.
(Source: Laws 1945, p. 726.)

(70 ILCS 2805/32k) (from Ch. 42, par. 443k)
Sec. 32k. The trustees of the sanitary district may acquire, by purchase or contract with an individual, corporation or municipality, a water supply sufficient for diluting and flushing its sewer system and for the needs of the inhabitants of the district. In the event that the trustees shall be unable to agree with any person, corporation or municipality upon the terms under which it may acquire such a water supply under this act, then the right to obtain such a supply may be acquired by condemnation in any court of competent jurisdiction by proceedings in the manner as near as may be as is provided for the exercise of the right of eminent domain under the Eminent Domain Act. The compensation or rates to be paid for such supply of water and the manner of payment shall be as may be determined by the decree or judgment of the court wherein such proceedings may be had.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 2805/32l) (from Ch. 42, par. 443l)
Sec. 32l. For the purpose of purchasing any waterworks under this act or for the purpose of purchasing any property necessary therefor, the district has the right of eminent domain as provided by the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 2805/32m) (from Ch. 42, par. 443m)
Sec. 32m. Whenever the trustees of a district have been authorized by the affirmative vote of the legal voters of the district to acquire by purchase or construction and thereafter operate, improve or extend waterworks, as herein provided by the provisions of this Act, the cost of the purchase or construction of waterworks and the cost of making further improvements and extensions thereto may be paid from the proceeds to be received from the sale of bonds which may be issued by the district which are payable from taxes, unlimited as to rate or amount, to be extended against all taxable property within the district and as herein provided for in Section 11 of this Act, from the proceeds to be received from the sale of revenue bonds which shall not constitute an indebtedness of the district and shall be payable solely and only from the revenues to be derived from the operation of the waterworks of the district and from assessments to be levied against property which will be benefited, all as may be determined by the board of trustees and such board of trustees may elect to use any or all or any combination of the methods above enumerated in financing the cost thereof. If revenue bonds are to be issued pursuant to the provisions of this Act for the purpose of paying the cost of improving or extending waterworks, the procedure for the issuance thereof and the rights, duties, powers and authority of the board of trustees of the district shall be the same as is provided in this Act for the issuance of revenue bonds for the purchase or construction of waterworks by a sanitary district. It shall constitute no objection to any special assessment that the improvement for which the same is levied is situated partly outside the limits of such sanitary district but no special assessment shall be made upon property situated outside of such sanitary district and in no case shall any property be assessed more than it will be benefited by the improvement for which the assessment is levied or more than its proportionate share of the cost of such improvement. The proceedings for making, levying, collecting and enforcing of any special assessment levied hereunder, the letting of contracts, performance of the work and all other matters pertaining to the construction and making of the improvement shall be the same as nearly as may be as is prescribed in Division 2 of Article 9 of the Illinois Municipal Code, approved May 29, 1961, as heretofore and hereafter amended. Whenever in said Division 2 the word "city council" or the words "board of local improvements" are used the same shall apply to the board of trustees constituted by this Act, and the word "mayor" or "president of the board of local improvement" shall apply to the president of the board of trustees constituted by this Act, and the words applying to the city or its officers in that Article shall be held to apply to the sanitary district authorized to be organized under the provisions of this Act and its officers.
(Source: Laws 1963, p. 772.)

(70 ILCS 2805/32n) (from Ch. 42, par. 443n)
Sec. 32n.
Any district issuing revenue bonds under this act shall install and maintain a proper system of accounts, showing the amount of revenue received and its application. At least once a year the district shall have the accounts properly audited by a competent auditor. The report of that audit shall be open for inspection at all proper times to any taxpayer, water-user, or any holder of bonds issued under this article, or to anyone acting for and on behalf of the taxpayer, water-user, or bondholder. The treasurer of the district shall be custodian and ex-officio collector of the funds derived from income received from waterworks purchased or constructed under the provisions of this act. He shall give proper bond for the faithful discharge of his duties as such custodian, and this bond shall be fixed and approved by the trustees.
All of the funds received as income from waterworks purchased or constructed in whole or in part under the provisions of this act, and all of the funds received from the sale of revenue bonds shall be kept separate and apart from the other funds of the district.
(Source: Laws 1945, p. 726.)

(70 ILCS 2805/33) (from Ch. 42, par. 444)
Sec. 33. Any sanitary district created under this Act which does not have outstanding and unpaid any revenue bonds issued under the provisions of this Act may be dissolved as follows:
(a) Any 50 electors residing within the area of any sanitary district may file with the circuit clerk of the county in which the area is situated, a petition addressed to the circuit court to cause submission of the question whether the sanitary district shall be dissolved. Upon the filing of the petition with the clerk, the court shall certify the question to the proper election officials who shall submit the question at an election in accordance with the general election law, and give notice of the election in the manner provided by the general election law.
The question shall be in substantially the following form:
--------------------------------------------------------------
"Shall the sanitary YES
district of .... be -----------------------------
dissolved?" NO
--------------------------------------------------------------
If a majority of the votes cast on this question are in favor of dissolution of the sanitary district, then such organization shall cease, and the sanitary district is dissolved, and the court shall direct the sanitary district to discharge all outstanding obligations.
(b) The County of Lake may dissolve the Fox Lake Hills Sanitary District, thereby acquiring all of the District's assets and responsibilities, upon adopting a resolution stating: (1) the reasons for dissolving the District; (2) that there are no outstanding debts of the District or that the County has sufficient funds on hand or available to satisfy such debts; (3) that no federal or State permit or grant will be impaired by dissolution of the District; and (4) that the County assumes all assets and responsibilities of the District. Upon dissolution of the District, the statutory powers of the former District shall be exercised by the county board of the Lake County. Within 60 days after the effective date of such resolution, the County of Lake shall notify the Illinois Environmental Protection Agency regarding the dissolution of the Fox Hills Sanitary District.
(Source: P.A. 99-783, eff. 8-12-16; 100-201, eff. 8-18-17.)

(70 ILCS 2805/34) (from Ch. 42, par. 445)
Sec. 34. If the vote is in favor of dissolution of the sanitary district, there shall be no further appointments for trustees. The officers acting at the time of this vote shall close up the business affairs of the sanitary district, and make the necessary conveyances of the title to the sanitary district property.
(Source: Laws 1957, p. 349.)

(70 ILCS 2805/35) (from Ch. 42, par. 446)
Sec. 35. The dissolution of any sanitary district shall not affect the obligation of any bonds issued or contracts entered into by such district, nor invalidate the levy, extension or collection of any taxes or special assessments upon the property in the debtor district, but all such bonds and contracts shall be discharged.
All money remaining after the business affairs of the sanitary district have been closed up and all the debts and obligations of the sanitary district have been paid, shall be paid to the school treasurer of the school district in which the sanitary district was situated, not including high school districts. When the district was situated in two or more such school districts the money shall be divided between the districts, each district to receive an amount based on the ratio of assessed valuation of real estate of the district which was situated in the sanitary district to the assessed valuation of the real estate of all school districts which were situated in the sanitary district.
(Source: Laws 1957, p. 349.)

(70 ILCS 2805/36) (from Ch. 42, par. 447)
Sec. 36. All courts shall take judicial notice of the dissolution of such sanitary districts.
(Source: Laws 1957, p. 349.)

(70 ILCS 2805/37) (from Ch. 42, par. 447.1)
Sec. 37. Whenever any territory contained within a sanitary district created under this Act is annexed to any municipality, the sanitary district shall remain responsible for providing sewers and collecting and disposing of sewage in such territory annexed to the municipality and, if the sanitary district is operating a water supply system in such territory at the time of such annexation, the sanitary district shall remain responsible for supplying water in such territory. The municipality to which any territory contained within a sanitary district is annexed shall not, because of such annexation, become responsible for any obligations, or part thereof, of any sanitary district in which such territory is also contained. The fact that territory in a sanitary district is annexed to a municipality shall not affect any obligations, contracts or duties existing between the sanitary district and the municipality at the time of such annexation.
Where, however, the territory within any sanitary district created under this Act becomes wholly included in one or more municipalities and no part of that territory is in an unincorporated area, any 50 electors residing within the sanitary district may file, within 6 months after being wholly included in one or more municipalities, with the circuit clerk of the county where the district is located, a petition to submit a public question to referendum on whether the sanitary district shall be dissolved. Upon filing the petition with the clerk, the circuit court shall certify the question to the proper election officials who shall submit the question at an election in accordance with the general election law. Notice of the referendum shall be given, and the referendum shall be conducted, in the manner provided by the general election law.
The question shall be in substantially the following form:
"Shall (name of sanitary district) be dissolved?"
The votes shall be recorded as "Yes" or "No".
If a majority of the votes cast on this question are not in favor of dissolution of the sanitary district, the sanitary district shall continue in operation.
If a majority of the votes cast on this question are in favor of dissolution, then the district is dissolved.
If no petition for referendum is filed with the circuit clerk within that 6-month period, then that sanitary district is dissolved by operation of law at the end of that 6-month period. In that event, each of the municipalities within which the territory of that district is located (a) shall be responsible for providing sewers for collecting and disposing of sewage and, if a water supply system was operated by the sanitary district, for supplying water in the part of the district's territory situated within the municipal corporate limits; and (b) shall be liable for that part of any revenue bonded indebtedness of the district outstanding at the time of its dissolution that is in the same proportion of the total outstanding revenue bonded indebtedness as the territory of the district included in that municipality is of the total territory in the district. The general obligation indebtedness of the dissolved district shall be paid from the proceeds of continuing taxes and special assessments as provided in Section 35. The corporate authorities of the municipalities affected shall agree as to the distribution of any personal property of the sanitary district.
The corporate authorities of any municipality required to provide sewer or water service under this Section may levy and collect for that purpose a tax upon the taxable property within that municipality, the aggregate amount of which for each year may not exceed .25% of the value of such property as equalized or assessed by the Department of Revenue and that tax shall be in addition to taxes authorized to be levied for the general corporate purposes of the municipality.
If any tax has been levied for sewer and water purposes after October 14, 1969 and before the effective date of this amendatory Act by a municipality which would have power to levy such a tax under this amendatory Act, that tax is expressly validated.
(Source: P.A. 89-558, eff. 7-26-96.)

(70 ILCS 2805/37.1)
Sec. 37.1. Dissolution of district with no employees and no bond indebtedness; winding up sanitary district business; tax by acquiring municipalities.
(a) Any sanitary district created under this Act which is located in a county having a population of 3,000,000 or more, which is wholly included in 3 or more municipalities, which no part is included in any unincorporated area, which has no employees, and which has no revenue bond indebtedness shall, upon July 10, 2015 (the effective date of Public Act 99-14), be dissolved by operation of law. Each of the municipalities within the territory of a dissolved sanitary district shall be responsible for providing sewers for collecting and disposing of sewage.
(b) The officers of any dissolved sanitary district immediately preceding July 10, 2015 (the effective date of Public Act 99-14) shall close up the business affairs of the sanitary district by conveying title of a dissolved sanitary district's property to the municipalities collecting and disposing of sewage and by liquidating any remaining personal property of a dissolved sanitary district. After all the debts and obligations of the dissolved sanitary district have been satisfied, any remaining monies shall be distributed to the municipalities collecting and disposing of sewage in proportion to the percentage of territory located within the boundaries of each affected municipality.
(c) The corporate authorities of any municipality required to provide sewer service under this Section after the dissolution of a sanitary district is hereby authorized to levy and collect a tax for the purpose of maintaining, constructing or replacing sewers, upon the taxable property within that municipality, the aggregate amount of which for each year may not exceed 0.25% of the value of such property as equalized or assessed by the Department of Revenue and that tax shall be in addition to any taxes that may otherwise be authorized to be levied for the general corporate purposes of the municipality as currently provided in Section 37 of this Act. Any outstanding obligations of the dissolved sanitary district shall be paid from the taxes levied and collected pursuant to this subsection.
If any tax has been levied for sewer or water purposes prior to July 10, 2015 (the effective date of Public Act 99-14) by a municipality that would also have the power to levy such a tax under this subsection, that tax is expressly validated.
(Source: P.A. 99-14, eff. 7-10-15; 100-201, eff. 8-18-17.)

(70 ILCS 2805/38) (from Ch. 42, par. 447.2)
Sec. 38. That all sanitary districts heretofore organized under the provisions of this Act and in which proceedings there was a substantial compliance with the provisions hereof and a majority of the voters voting upon the question at an election duly called and held by the county judge for the purpose of voting upon the organization and establishment into a sanitary district under the provisions of this Act of an area of contiguous territory within the limits of a single county and without the limits of any city, village or incorporated town and described in the notice given of such election were in favor of such question and such notice had been given by the county judge or by his order by publishing the same at least once in one or more daily or weekly newspapers published within the territory sought to be organized and established as a sanitary district under the provisions hereof, or if there was no such newspaper, then such notice had been given by posting at least 5 copies thereof within such territory, the date of such publication or posting, as the case may be, being at least 20 days before the day set for the election, are hereby declared validly and legally organized and shall be deemed to have been duly, legally and validly incorporated, organized and established under the provisions of this Act and to have all the powers, rights, duties and obligations conferred upon sanitary districts organized under the provisions of this Act and any and all acts performed and proceedings heretofore had or performed by any such sanitary districts and boards of trustees thereof are hereby declared legal and valid in all respects and all authorizations to acquire by purchase or construction and thereafter operate, improve or extend waterworks conferred on the board of trustees by the affirmative vote of a majority of the legal voters voting on the question at a referendum held within the district are hereby validated and the persons constituting the trustees of such districts as heretofore appointed and qualified and such persons as may hereafter be appointed and qualified and acting as their successors in office shall constitute the corporate authority of such district and shall continue until such time as their successors in office have been duly appointed and qualified as herein provided.
(Source: P.A. 81-1489.)

(70 ILCS 2805/39) (from Ch. 42, par. 447.3)
Sec. 39. Alternative special assessment procedure. As an alternative to using the procedure prescribed by Division 2 of Article 9 of the Illinois Municipal Code, as now or hereafter amended, for making local improvements by special assessment or special taxation as provided in Section 28 of this Act, any sanitary district organized under this Act shall have the power to make local improvements by special assessment or special taxation in accordance with the procedure set forth in Sections 39 through 93 of this Act. The use of this alternative procedure is not mandatory, but shall be at the sole discretion of the board of trustees of the district. The procedure under the Illinois Municipal Code and the procedure under this Act shall not be combined, and the provisions of the Illinois Municipal Code shall not be applicable to any such alternative proceeding under this Act, except that the procedure under this Act may be used in conjunction with the following provisions of the Illinois Municipal Code, as now or hereafter amended: Sections 9-2-3, 9-2-4, 9-2-9, 9-2-12, 9-2-45, 9-2-47, 9-2-74 and 9-2-113 relating to federal grants, federal defense projects and governmental aid and assistance, Sections 9-2-14 through 9-2-37 and 9-2-49 through 9-2-51 relating to the taking of property, Sections 9-2-66 through 9-2-71 relating to liens, Sections 9-2-81 through 9-2-98 relating to the collection of special assessments and Sections 9-2-120 through 9-2-137 relating to bonds. When such procedures are combined the committee of local improvements created under this Act may perform all acts to be performed by the board of local improvements under the Illinois Municipal Code.
(Source: P.A. 85-1137.)

(70 ILCS 2805/40) (from Ch. 42, par. 447.4)
Sec. 40. Appointed committee of local improvements. The board of any district may appoint a committee of local improvements consisting of the members of the board of trustees. The board's right to raise or lower the compensation of any committee member on account of any other office or employment shall not be restricted on account of such person's committee membership. The committee shall elect one member as chairman, one member as vice chairman and from within or outside its membership a clerk and such other assistant clerks or officers as the committee may determine to be appropriate. The board shall provide by resolution for compensation not to exceed $15 per day for each member of the committee while performing his or her duties as a member of the committee.
(Source: P.A. 85-1137.)

(70 ILCS 2805/41) (from Ch. 42, par. 447.5)
Sec. 41. Ordinance authorizing improvements. When any district provides by ordinance for the making of any local improvement, it shall prescribe by the same ordinance whether the improvement shall be made by special assessment or special taxation of benefited property, by general taxation, by special assessment of benefited property and by general taxation or by special taxation of benefited property and by general taxation.
(Source: P.A. 85-1137.)

(70 ILCS 2805/42) (from Ch. 42, par. 447.6)
Sec. 42. Restriction on passage of ordinance and abandonment of proposed improvement. No ordinance for any local improvement, to be paid wholly or in part by special assessment or special taxation, shall be considered or passed by the board of any district unless the ordinance is first recommended by the committee of local improvements; provided, however, that after the ordinance for any local improvement has been adopted by the board and before the same is confirmed in court, the board may by ordinance abandon any portion of the proposed improvement without further action by or hearing before the committee.
(Source: P.A. 85-1137.)

(70 ILCS 2805/43) (from Ch. 42, par. 447.7)
Sec. 43. Estimate of cost and first resolution. All ordinances for local improvements to be paid for wholly or in part by special assessment or special taxation shall originate with the committee of local improvements to whom petitions for any local improvement may be addressed, but the committee may originate a scheme for any such local improvement with or without a petition, and in either case the validity of any subsequent resolution, ordinance or proceeding shall not depend upon the validity or authenticity of any such petition. The committee may request the board's engineer to prepare preliminary plans and specifications for the proposed improvement together with an estimate of the cost of the improvement (omitting land to be acquired), itemized to the satisfaction of the committee and certified by the engineer's signature to be an estimate which does not exceed the probable cost of the proposed improvement, including the lawful expenses attending the improvement. Upon presentation of such preliminary plans and specifications and the estimate of cost, the committee may adopt a resolution describing the proposed improvement and scheduling a public hearing before the committee to consider whether such scheme shall be recommended to the board. The resolution may provide that the plans and specifications for the proposed improvement be made part of the resolution by reference to plans and specifications on file in the office of the district's engineer or to plans and specifications adopted or published by the State of Illinois or any political subdivision or agency thereof. Whenever the proposed improvement requires that private or public property be taken or damaged, the resolution shall describe the property proposed to be taken or damaged for that purpose. The committee shall also fix in the resolution a place, day and time for a public hearing thereon. The hearing shall not be less than 10 days after the adoption of the resolution.
Notice of the time and place of the public hearing shall be sent by mail directed to the person or entity shown by the County Collector's current warrant book to be the party in whose name the general real estate taxes were last assessed on each lot, block, tract or parcel of land fronting on the proposed improvement. Such notices shall be mailed not less than 5 days prior to the time set for the public hearing and shall be mailed to each such party at the address shown for such party in the County Collector's current warrant book. The notices shall contain the substance of the resolution adopted by the committee, the date when an estimate is required by this Act, the estimate of the cost of the proposed improvement, and a notification that the extent, nature, kind, character and (when an estimate is required by the Act) the estimated cost of the proposed improvement may be changed by the committee at the public hearing thereon. If upon the hearing the committee deems the proposed improvement desirable, it shall adopt a resolution and prepare and submit an ordinance therefor to the board.
In the event that a local improvement is to be constructed with the assistance of any agency of the federal government or other governmental agency, the committee's resolutions shall set forth that fact, and the estimate of cost shall set forth and indicate the estimated amount of assistance to be so provided.
(Source: P.A. 85-1137.)

(70 ILCS 2805/44) (from Ch. 42, par. 447.8)
Sec. 44. Public hearing and second resolution. At the time and place fixed in the specified notice for the public hearing, the committee of local improvements shall meet and hear the representations of any person desiring to be heard on the subject of the necessity for the proposed improvement, the nature thereof or the cost as estimated. The district's engineer may revise the plans, specifications or estimate of cost at any time prior to the committee's adoption of a resolution recommending passage of an ordinance as hereinafter set forth. The committee may adopt a second or further resolution abandoning the proposed scheme or adhering thereto, or changing, altering or modifying the extent, nature, kind, character and estimated cost, provided the change does not increase the estimated cost of the improvement to exceed 20% of the estimate set forth in the mailed notice of the public hearing without a further public hearing pursuant to a new mailed notice given in like manner as the first. Thereupon, if the proposed improvement is not abandoned, the committee shall have an ordinance prepared therefor to be submitted to the board. This ordinance shall prescribe the nature, character, locality and description of the improvement and shall provide whether the improvement shall be made wholly or in part by special assessment or special taxation of benefited property and may provide that plans and specifications for the proposed improvement be made part of the ordinance by reference to plans and specifications on file in the office of the district's engineer or to plans and specifications adopted or published by the State of Illinois or any political subdivision or agency thereof. If the improvement is to be paid in part only by special assessment or special taxation, the ordinance shall so state. If the improvement requires the taking or damaging of property, the ordinance shall so state, and the proceedings for making just compensation therefor shall be as described in Sections 9-2-14 through 9-2-37 of the Illinois Municipal Code, as now or hereafter amended.
(Source: P.A. 100-201, eff. 8-18-17.)

(70 ILCS 2805/45) (from Ch. 42, par. 447.9)
Sec. 45. Recommendation by committee. Accompanying any ordinance for a local improvement presented by the committee of local improvements to the board shall be a recommendation of such improvement by the committee signed by at least a majority of the members thereof, together with an estimate of the cost of the improvement, including the cost of engineering services, as originally contemplated or as changed, altered or modified at the public hearing, itemized so far as the committee deems necessary and signed by the board's engineer. The recommendation by the committee shall be prima facie evidence that all the preliminary requirements of the law have been complied with. If a variance is shown on the proceedings in the court, it shall not affect the validity of the proceeding unless the court deems the variance willful and substantial.
In the event the improvement is to be constructed with assistance from any agency of the federal government or other governmental agency, the estimate of cost shall state this fact and shall set forth the estimated amount that is to be provided by the agency of the federal government or other governmental agency.
The person appointed to make the assessments as provided hereinafter shall make a true and impartial assessment upon the petitioning district and the property benefited by such improvement of that portion of the estimated cost that is within the benefits exclusive of the amount to be provided by the agency of the federal government or other governmental agency.
(Source: P.A. 100-201, eff. 8-18-17.)

(70 ILCS 2805/46) (from Ch. 42, par. 447.10)
Sec. 46. Publication of ordinance. Upon the presentation to the board of the proposed ordinance, together with the required recommendation and estimate, if the estimate of costs exceeds the sum of $500,000, exclusive of the amount to be paid for land to be taken or damaged, the ordinance shall be published in the usual way, in full, with the recommendation and estimate, at least 10 days before any action is taken thereon by the board. Whenever any plat, plan, specification, profile or drawing is a part of the ordinance is attached thereto as a part thereof or is referred to by the ordinance, it is not necessary to publish that plat, plan, specification, profile or drawing in connection with the publication of the ordinance. Publication shall be in a newspaper having general circulation within the district.
(Source: P.A. 85-1137.)

(70 ILCS 2805/47) (from Ch. 42, par. 447.11)
Sec. 47. Special tax. When the ordinance under which a local improvement is ordered provides that the improvement shall be made wholly or in part by special taxation of benefited property, that special tax shall be levied, assessed and collected, as nearly as may be, in the manner provided in the Sections of this Act providing for the mode of making, assessing and collecting special assessments. No special tax shall be levied or assessed upon any property to pay for any local improvement in an amount in excess of the special benefit which the property will receive from the improvement. The ordinance shall not be deemed conclusive of the benefit, but the question of the benefit and of the amount of the special tax shall be subject to the review and determination of the court, and shall be tried in the same manner as in proceedings by special assessment.
(Source: P.A. 85-1137.)

(70 ILCS 2805/48) (from Ch. 42, par. 447.12)
Sec. 48. Special assessment. When the ordinance under which a local improvement is ordered to be made contains no provisions for the condemnation of private property therefor and provides that the improvement shall be wholly or in part paid for by special assessment, the proceedings for the making of that assessment shall be as provided in the following Sections.
(Source: P.A. 85-1137.)

(70 ILCS 2805/49) (from Ch. 42, par. 447.13)
Sec. 49. Petition and jurisdiction of courts. Upon the passage of any ordinance for a local improvement the district, by and through an attorney employed for that purpose, shall file a petition in the circuit court in the county where the affected territory lies, or if the district is situated in more than one county and the proposed improvement lies in more than one county, then in the circuit court in the county in which the major part of the territory to be affected thereby is situated, in the name of the district, requesting that steps be taken to levy a special assessment for the improvement in accordance with the provision of that ordinance. There shall be attached to or filed with this petition a copy of the ordinance, certified by the clerk under the corporate seal, and also a copy of the recommendation of the committee of local improvements and of the estimate of cost as approved by the board. The failure to file any of these copies shall not affect the jurisdiction of the court to proceed in the cause and to act upon the petition, but if it appears in any such cause that the copies have not been attached to or filed with the petition before the filing of the assessment roll therein, then, upon motion of any objector for that purpose on or before appearance day in the cause, such copies shall be so filed. The several circuit courts of this State have jurisdiction of any proceeding under this Act.
(Source: P.A. 85-1137.)

(70 ILCS 2805/50) (from Ch. 42, par. 447.14)
Sec. 50. Appointment of assessing officer. Upon or before the filing of such a petition, some resident of the district appointed by the chairman of the committee of local improvements shall make a true and impartial assessment of the cost of the specified improvement upon the petitioning district and the property benefited by the improvement. This officer need not file an oath, and his appointment need not be confirmed by the court.
(Source: P.A. 85-1137.)

(70 ILCS 2805/51) (from Ch. 42, par. 447.15)
Sec. 51. Apportionment of cost. The officer specified in Section 50 shall estimate what portion of the total cost of such improvement will be of benefit to the public and what proportion thereof will be of benefit to the property to be benefited, and he shall apportion the total cost between the district and that property so that each will bear its relative equitable proportion. Having found these amounts, such officer shall apportion and assess the amount so found to be of benefit to the property upon the several lots, blocks, tracts and parcels of land in the proportion in which they will be severally benefited by the improvement. No lot, block, tract or parcel of land shall be assessed a greater amount than it will be actually benefited. When the proposed improvement is for the construction of a sewer, it is the duty of such officer to investigate and report the district which will be benefited by the proposed sewer, describing the district by boundaries.
Where the improvement is to be constructed with aid from any agency of the federal government, or other governmental agency, the proportion of the total cost of the improvement to be raised by the district in addition to such aid shall be the amount allocated between public benefits and benefits of the property affected as above provided.
(Source: P.A. 85-1137.)

(70 ILCS 2805/52) (from Ch. 42, par. 447.16)
Sec. 52. Determination of benefit to private property owners by assessing officer. In determining the benefit to be received by private property owners as a result of a proposed improvement, the assessing officer, in his or her discretion, may take into account any one or more of the following elements and assign a weight to each: front footage, lot area, lot depth, assessed valuation, number of buildable sites, zoning, highest and best use, acreage, health benefits or a mandate from any governmental agency or a certification from the district's engineer as to the need to construct or install the proposed improvement in order to comply with any existing applicable legislation.
(Source: P.A. 85-1137.)

(70 ILCS 2805/53) (from Ch. 42, par. 447.17)
Sec. 53. Description of property assessed. In levying any special assessment or special tax, each lot, block, tract or parcel of land shall be assessed separately in the same manner as upon assessment for general taxation, except that several lots or parts of land, owned and improved or listed in the warrant book as one parcel may be assessed as one parcel. However, this requirement shall not apply to the property of railroad companies or the right of way and franchise of street railway companies. Such property and right of way and franchise may be described in any manner sufficient to reasonably identify the property intended to be assessed.
(Source: P.A. 85-1137.)

(70 ILCS 2805/54) (from Ch. 42, par. 447.18)
Sec. 54. Assessment roll, notice and affidavit of compliance. The assessment roll shall contain (1) a list of all the lots, blocks, tracts and parcels of land assessed for the proposed improvement, (2) the amount assessed against each, (3) the name of the person or entity shown by the county collector's current warrant book to be the party in whose name general real estate taxes were last assessed on each such lot, block, tract or parcel and (4) the address, if any, for such person or entity as shown on such current warrant book. In case of an assessment in installments the amount of each installment shall also be stated. The officer making the roll shall certify under oath that he believes that the amounts assessed against the public and each parcel of property are just and equitable and do not exceed the benefit which in each case will be derived from the improvements and that no lot, block, tract or parcel of land has been assessed more than its proportionate share of the cost of the improvement.
Notice shall be given of the nature of the improvement, of the pendency of the proceeding, of the time and place of filing the petition therefor, of the time and place of filing the assessment roll therein, and of the time and place at which application will be made for confirmation of the assessment, the same to be not less than 15 days after the mailing of such notices. The notices shall be sent by mail postpaid to each of the specified persons or entities in whose names general real estate taxes were last assessed at the addresses as shown in the assessment roll, but no such notice need be mailed to any such person or entity whose address is not so shown.
The notice shall state the amount assessed against the specific property on account of which the notice is sent, the total amount of the cost of the improvement and the total amount assessed as benefits upon the public.
Where the improvement is to be constructed with aid furnished by any agency of the federal government or other governmental agency, the notice shall set forth the estimated amount of aid to be so furnished.
An affidavit shall be filed before the final hearing showing a compliance with the requirements of this Section and also showing that either the officer making the specified return or some one acting under his direction made a careful examination of the collector's current warrant book and that the report correctly states the persons and addresses as thereby ascertained. This report and affidavit shall be conclusive evidence, for the purpose of this proceeding, of the correctness of the assessment roll in these particulars. In case the affidavit is found in any respect wilfully false, the person making it is guilty of perjury and upon conviction thereof shall be punished according to the laws of this State.
(Source: P.A. 85-1137.)

(70 ILCS 2805/55) (from Ch. 42, par. 447.19)
Sec. 55. Installments and interest. The ordinance provided for in this Act may provide that the aggregate amounts assessed in each individual assessment shall be divided into annual installments not more than 10 in number. Such division shall be made so that all installments shall be equal in amount except that any fractional amount shall be added to the first installment. The first installment together with interest thereon and on the unpaid balance of the assessment shall be due and payable on first January 2nd after the date of the first voucher issued on account of the work, and successive installments and interest shall be due on each January 2nd thereafter until the assessment is paid. The district shall file with the clerk of the circuit court in which such assessment was confirmed a certificate signed by its clerk or assistant clerk of the date of the issuance of the first voucher within 30 days after the issuance thereof. All installments shall bear interest until paid at a rate specified in the ordinance, which shall not exceed the greater of 9% per annum or 125% of the rate for the most recent date shown in the 20 G.O. Bonds Index or average municipal bond yields as published in the most recent edition of The Bond Buyer, published in New York, New York, at the time the ordinance is passed. Interest on assessments shall begin to run from 30 days after the date of the first voucher issued on account of construction work done, and all accrued interest shall be payable with each successive annual installment. In all cases the district's collector, whenever payment is made on any installment, shall collect interest on the entire unpaid balance of the assessment up to the date of such payment whether the payment be made at or after maturity. Any person may at any time pay the whole assessment against any lot, piece or parcel of land or any installment thereof with interest up to the date of the payment.
(Source: P.A. 85-1137.)

(70 ILCS 2805/56) (from Ch. 42, par. 447.20)
Sec. 56. Notice by publication. Petitioner, in addition to other required notices, shall publish a notice at least twice, not more than 30 nor less than 15 days in advance of the time at which confirmation of the specified assessment is to be sought, in a newspaper having a general circulation within the district. The notice may be substantially as follows:

(70 ILCS 2805/57) (from Ch. 42, par. 447.21)
Sec. 57. Objections. Any person interested in any real estate to be affected by an assessment may appear and file objections to the report by the time mentioned in the notice or within such further time as the court may allow.
As to all lots, blocks, tracts and parcels of land to the assessment of which objections are not filed within the specified time or such other time as may be ordered by the court, default may be entered, and the assessment may be confirmed by the court notwithstanding the fact that objections may be pending and undisposed of as to other property. Such order of partial confirmation shall be final and appealable with respect to the property as to which the assessment is confirmed.
(Source: P.A. 85-1137.)

(70 ILCS 2805/58) (from Ch. 42, par. 447.22)
Sec. 58. Review of assessment roll by the court. Upon written objections or motions for that purpose the court in which the specified proceeding is pending may inquire in a summary way whether the officer making the report has omitted any property benefited and whether or not the assessment as made and returned is an equitable and just distribution of the cost of the improvement, first, between the public and the property, and second, among the parcels of property assessed. The court has the power on such application being made to revise and correct the assessments levied, to change or modify the distribution of the total cost between the public and property benefited, to change the manner of distribution among the parcels of private property and to strike out of the roll of awards by the commissioners filed in the case the amount or amounts shown as compensation for property which property has been theretofore donated by any person or persons for the making of the proposed improvement so as to produce a just and equitable assessment, considering the nature of the property assessed and its capacity for immediate use of the improvement when completed.
The court may either make such corrections or changes, or determine in general the manner in which the corrections or changes shall be made and refer the assessment roll to the officer making the assessment or the district's attorney for revision, correction or alteration in such manner as the court may determine. The determination of the court as to the correctness of the distribution of the cost of the improvement between the public and the property to be assessed is appealable as in other civil cases.
(Source: P.A. 85-1137.)

(70 ILCS 2805/59) (from Ch. 42, par. 447.23)
Sec. 59. Hearing of legal objections. On the application of the petitioner at any time after the return day the court may set down all objections, except the objection that the property of the objector will not be benefited to the amount assessed against it, and that it is assessed more than its proportionate share of the cost of the improvement, for a hearing at a time to be fixed by the court. Upon this hearing the court shall determine all questions relating to the sufficiency of the proceedings, the distribution of the cost of the improvement between the public and the property, and of the benefits between the different parcels of property assessed, together with all other questions arising in that proceeding, with the exception specified, and shall thereupon enter an order in accordance with the conclusions it reaches. But this order shall not be a final disposition of any of those questions for the purpose of appeal unless the objectors waive further controversy as to the remaining question upon the record.
(Source: P.A. 85-1137.)

(70 ILCS 2805/60) (from Ch. 42, par. 447.24)
Sec. 60. Trial by jury. If it is objected on the part of any property assessed for such an improvement that it will not be benefited thereby to the amount assessed thereon and that it is assessed more than its proportionate share of the cost of the improvement, and a jury is expressly demanded in the written objection filed with respect to such property, the court shall impanel a jury to try that issue as to that property. As to any property as to which the written objection fails to demand a jury, the court shall try that issue as to such property without a jury. Unless otherwise ordered by the court, all such objections in which a jury is demanded shall be tried and disposed of before a single jury. The assessment roll, as returned by the officer who made it or as revised and corrected by the court on the hearing of the legal objections, shall be prima facie evidence of the correctness of the amount assessed against each objecting owner but shall not be counted as the testimony of any witness or witnesses in the cause. That assessment roll may be submitted to the jury and may be taken into the jury room by the jury when it retires to deliberate on its verdict. Either party may introduce such other evidence as may bear upon that issue or issues. The hearing shall be conducted as in other civil cases. If it appears that the property of any objector is assessed more than it will be benefited by the specified improvement or more than its proportionate share of the cost of the improvement, the jury or court shall so find, and it shall also find the amount for which that property ought to be assessed, and judgment shall be rendered accordingly.
(Source: P.A. 85-1137.)

(70 ILCS 2805/61) (from Ch. 42, par. 447.25)
Sec. 61. Distribution of deficiency and new notice. Wherever on a hearing by the court or before a jury the amount of any assessment is reduced or canceled so that there is a deficiency in the total amount remaining assessed in the proceeding, the court may in the same proceeding distribute this deficiency upon the other property assessed or upon the district on account of public benefit in such manner as the court finds just and equitable. In case any portion of this deficiency is charged against such property not represented in court, a new notice of the same nature as the original notice shall be given in like manner as the original notice to show the cause why the assessment as thus increased should not be confirmed. The owners of or parties interested in such property have the right to object in the same form and with the same effect as in case of the original assessment, and the court has the same power to dispose thereof.
(Source: P.A. 85-1137.)

(70 ILCS 2805/62) (from Ch. 42, par. 447.26)
Sec. 62. Precedence for trial. The hearing in all cases arising under this Act shall have precedence over all other cases in any court where they are brought except criminal cases or other cases in which the public is a moving party.
(Source: P.A. 85-1137.)

(70 ILCS 2805/63) (from Ch. 42, par. 447.27)
Sec. 63. Modification by court or abandonment of proposed improvements. The court before which any such proceedings may be pending may modify, alter, change, annul or confirm any assessment returned as specified in addition to the authority already conferred upon it and may take all such proceedings and make all such orders as may be necessary to the improvement according to the principles of this Act and may from time to time continue the application for that purpose as to the whole or any part of the premises.
After an ordinance for any local improvement has been filed in court and before or after the court has entered its final judgment thereupon, but before any contract for the work has been entered into, the board may abandon all or any portion of the proposed improvement by filing with the court a petition supported by an ordinance adopted by the board, which need not be preceded by any action or resolution of the committee. Upon the filing of such petition the court shall order the adjustment of the assessment roll according to the changes requested in the petition.
(Source: P.A. 85-1137.)

(70 ILCS 2805/64) (from Ch. 42, par. 447.28)
Sec. 64. Acquisition of lands as prerequisite to special assessment. No special assessment or special tax shall be levied for any local improvement until the land necessary therefor has been acquired and is in possession of the district except in cases where proceedings to acquire such land have begun and have proceeded to judgment.
(Source: P.A. 85-1137.)

(70 ILCS 2805/65) (from Ch. 42, par. 447.29)
Sec. 65. Prior improvement of same kind as objection. It is no objection to the legality of any local improvement that a similar improvement has been previously made in the same locality if the ordinance therefor is recommended by the committee of local improvements as provided in this Act. But nothing contained in this Act shall interfere with any defense in this proceeding relating to the benefits received therefrom.
(Source: P.A. 85-1137.)

(70 ILCS 2805/66) (from Ch. 42, par. 447.30)
Sec. 66. Judgment on installment assessments. In case of a special assessment or a special tax levied to be paid by installments under the provisions of this Act the order of confirmation that is entered upon the return of the assessment roll shall apply to all of the installments thereof and may be entered in one order.
(Source: P.A. 85-1137.)

(70 ILCS 2805/67) (from Ch. 42, par. 447.31)
Sec. 67. Effect of judgment. The judgments of the court shall be final as to all the issues involved, and the proceedings in the specified cause shall be subject to review by appeal as hereinafter provided and not otherwise. However, by mutual consent of the district and the affected property owner or owners such a judgment may be vacated or modified notwithstanding the expiration of 30 days from the rendition of the judgment except as hereinafter provided.
Such judgment shall have the effect of several judgments as to each tract or parcel of land assessed, and no appeal from any such judgment shall invalidate or delay the judgments except as to the property concerning which the appeal is taken.
Such judgment shall be a lien on behalf of the district making an improvement, for the payment of which the special tax or special assessment is levied, on the property assessed from the date upon which a certified copy of said judgment and assessment roll is recorded in the office of the recorder of deeds of each county in which any part of the property is located, to the same extent and of equal force and validity as a lien for the general taxes until the judgment is paid or the property against which any such judgment is entered is sold to pay the judgment.
Nothing in this Section shall interfere with the right of the petitioner to dismiss its proceedings and for that purpose to vacate such a judgment at its election at any time before commencing the actual collection of the assessment. The court in which the judgment is rendered shall enter an order vacating or annulling the judgment of confirmation on motion of petitioner entered at any time after the expiration of 30 days from the rendition of that judgment or confirmation upon a showing by petitioner that no contract was let or entered into for the making of the specified improvement within the time fixed by law for the letting of the contract, that the making of the improvement under the original proceeding was never commenced or that the making of the improvement under the prior proceedings was abandoned by petitioner. No judgment entered in such a proceeding so dismissed and vacated shall be a bar to another like or different improvement. However, after the contract for the work has been entered into or the improvement bonds have been issued, no judgment shall be vacated or modified or any petition dismissed after the expiration of 30 days from the rendition of the judgment, nor the collection of the assessment be in any way stayed or delayed by the board or any officer of the district without the written consent of the contractor and any and all bondholders.
Subject to the provisions of Sections 9-2-66 through 9-2-71 of the Illinois Municipal Code, as now or hereafter amended, the district or its assignee may file a complaint to foreclose the lien in the same manner that foreclosures are permitted by law in case of delinquent general taxes. However, no forfeiture of the property shall be required as a prerequisite to such foreclosure.
(Source: P.A. 85-1137.)

(70 ILCS 2805/68) (from Ch. 42, par. 447.32)
Sec. 68. Validity of special tax for accepted work and new ordinance. No special assessment or special tax shall be held invalid because levied for work already done if it appears that the work was done under a contract which has been duly let and entered into pursuant to an ordinance providing that such an improvement should be constructed and paid for by special assessment or special tax and that the work was done under the direction of the committee of local improvements and has been accepted by that committee. It shall not be a valid objection to the confirmation of this new assessment that the original ordinance has been declared invalid or that the improvement as actually constructed does not conform to the description thereof as set forth in the original special assessment ordinance if the improvement so constructed is accepted by the committee. The provisions of this Section shall apply whenever the prior ordinance is held insufficient or otherwise defective, invalid or void so that the collection of the special assessment or special tax therein provided for becomes impossible. In every such case when such an improvement has been so constructed and accepted and the proceedings for the confirmation and collection of the special assessment or special tax are thus rendered unavailing, the board shall pass a new ordinance for the making and collection of a new special assessment or special tax, and this new ordinance need not be initiated by the committee.
(Source: P.A. 85-1137.)

(70 ILCS 2805/69) (from Ch. 42, par. 447.33)
Sec. 69. Supplemental assessments, rebates and new hearing in case of deficiency. At any time after the bids have been received pursuant to the provisions of this Act, if it appears to the satisfaction of the committee of local improvements that the first assessment is insufficient to pay the contract price or the bonds or vouchers issued or to be issued in payment of the contract price, together with the amount required to pay the accruing interest thereon, the committee shall make and file an estimate of the amount of the deficiency. Thereupon a second or supplemental assessment for the estimated deficiency of the cost of the work and interest may be made in the same manner as nearly as may be as in the first assessment and so on until sufficient money has been realized to pay for the improvement and the interest. Alternatively, the district's board may, pursuant to a new ordinance which need not be initiated by the committee, file a petition with the court to assess all or any part of the deficiency against the district on account of public benefit whereupon the court shall enter judgment in accordance with the petition. It shall be no objection to the supplemental assessment that the prior assessment has been levied, adjudicated and collected.
If too large a sum is raised at any time, the excess shall be abated in accordance with Section 22a.48 of this Act. If the estimated deficiency exceeds 20% of the original estimate, no contract shall be awarded until a public hearing has been held on the supplemental proceeding in like manner as in the original proceedings unless the board files a petition to assess the entire deficiency against the district on account of the public benefit as above provided. More than one supplemental assessment may be levied to meet a deficiency.
The petitioner, in case it so elects, may dismiss the petition and vacate the judgment of confirmation at any time after the judgment of confirmation is rendered and begin new proceedings for the same or a different improvement as provided in Section 67.
(Source: P.A. 85-1137.)

(70 ILCS 2805/70) (from Ch. 42, par. 447.34)
Sec. 70. New assessment against delinquents. If from any cause any district fails to collect the whole or any portion of any special assessment or special tax which may be levied, which is not canceled or set aside by the order of any court, for any public improvement authorized to be made and paid for by special assessment or a special tax, the board, at any time within 5 years after the confirmation of the original assessment, may direct a new assessment to be made upon the delinquent property for the amount of the deficiency and interest thereon from the date of the original assessment, which assessment shall be made as nearly as may be in the same manner as is prescribed in this Act for the first assessment. In all cases where partial payments have been made on such former assessments, they shall be credited or allowed on the new assessment to the property for which they were made so that the assessment shall be equal and impartial in its results. If this new assessment proves insufficient, either in whole or in part, the board, at any time within the specified period of 5 years, may order a third new assessment to be levied in the same manner and for the same purpose. It shall constitute no legal objection to any new assessment that the property may have changed hands or been encumbered subsequent to the date of the original assessment.
(Source: P.A. 85-1137.)

(70 ILCS 2805/71) (from Ch. 42, par. 447.35)
Sec. 71. Certification of roll. Within 10 working days after the filing of the report of the amount and date of the first voucher issued on account of work done, as provided in Section 55 of this Act, the clerk of the court in which such judgment is rendered shall certify the assessment roll and judgment to the district's collector, who may be any person designated by the board from time to time to serve as such collector, or, if there has been an appeal taken on any part of the judgment, he shall certify such part of the judgment as is not included in that appeal. This certification shall be filed by the collector in his office. With the assessment roll and judgment the clerk of the designated court shall also issue a warrant for the collection of the assessment. The court has the power to recall such warrants as to all or any of the property affected at any time before payment or sale in case the proceedings are abandoned by the petitioner or the judgment is vacated or modified in a material respect as hereinbefore provided, but not otherwise. In case the assessment roll has been abated and the judgment reduced in accordance with the provisions of Section 86, the clerk of the designated court, within 10 working days thereafter, shall certify the order of reduction or the roll as so reduced or recast, under the directions of the court, to the district's collector and shall issue a warrant for the collection of the assessment as so reduced or recast.
(Source: P.A. 85-1137.)

(70 ILCS 2805/72) (from Ch. 42, par. 447.36)
Sec. 72. Payment in advance for land taken and credit. Whenever any warrant is issued by the clerk of the court in which the judgment of confirmation is rendered, for the collection of any special assessment specified in Section 71, that warrant shall not authorize the collection of any assessment levied against the district for and on account of public benefits, but the clerk shall likewise certify the assessment roll and judgment to the collector of the district upon being requested so to do by that officer. The several and respective installments of the amounts that may be assessed against the district for and on account of public benefits and confirmed by the court, shall be paid out by the district treasurer out of any money in his hands that may be used for that purpose whenever he is authorized and directed so to do by the board. Any such district may pay for any land to be taken or damaged in the making of any local improvement specified in Section 9-2-19 of the Illinois Municipal Code, as now or hereafter amended, before any such assessment or any installment thereof becomes due, and when the same becomes due, the amount so paid shall be credited upon the assessment against the district so paying in advance.
(Source: P.A. 85-1137.)

(70 ILCS 2805/73) (from Ch. 42, par. 447.37)
Sec. 73. Warrant to collector. If an appeal is taken on any part of such judgment and if the board elects to proceed with the improvement notwithstanding such an appeal, as provided for in Section 79 of this Act, the clerk shall certify the appealed portion from time to time in the manner provided in Sections 71 and 72 as the judgment is rendered thereon, and the warrant accompanying this certificate in each case shall be authority for the collection of so much of the assessment as is included in the portion of the roll thereto attached.
The warrant in all cases of assessment under this Act shall contain a copy of the certificate of the judgment describing the lots, blocks, tracts and parcels of land assessed so far as they are contained in the portion of the roll so certified and shall state the respective amounts assessed on each lot, block, tract or parcel of land and shall be delivered to the district's collector. The collector having a warrant for any assessment levied to be paid by installments may receive any or all of the installments of that assessment, but if he receives only a part of the installments, then he shall receive them in their numerical order.
(Source: P.A. 85-1137.)

(70 ILCS 2805/74) (from Ch. 42, par. 447.38)
Sec. 74. Collector's notice. The collector receiving such a warrant shall give notice thereof within 30 days by publishing a notice at least twice in a newspaper having a general circulation within the district. This notice may be substantially in the following form:

(70 ILCS 2805/75) (from Ch. 42, par. 447.39)
Sec. 75. Collector's demand. The collector into whose possession the warrant comes as far as practicable shall mail a notice to all persons whose names appear on the assessment roll at the addresses shown thereon, informing them of the special assessment and requesting payment thereof. A collector's omission to mail such notice shall not affect the validity of the special assessment or the right of the district to apply for and obtain a judgment thereon. The collector shall maintain accurate records of payments received on assessments.
(Source: P.A. 85-1137.)

(70 ILCS 2805/76) (from Ch. 42, par. 447.40)
Sec. 76. Contracts payable from assessments and claims limited to funds collected. Except as otherwise provided in Section 9-2-113 of the Illinois Municipal Code, as now or hereafter amended, no person obtaining contracts from the district and agreeing to be paid out of special assessments or special taxes has any claim or lien upon the district in any event except from the collection of special assessments or special taxes made or to be made for the work contracted for. However, the district shall cause collections and payments to be made with all reasonable diligence. If it appears that such an assessment or tax cannot be levied or collected, the district nevertheless is not in any way liable to a contractor in case of failure to collect the assessment or tax, but, so far as it can legally do so, with all reasonable diligence, it shall cause a valid assessment or assessments, or special taxes, to be levied and collected to defray the cost of the work until all contractors or bond holders are fully paid. Any contractor is entitled to the summary relief of mandamus or injunction to enforce the provisions of this Section.
The district treasurer shall keep a separate account of each special assessment and of the money received thereunder.
(Source: P.A. 85-1137.)

(70 ILCS 2805/77) (from Ch. 42, par. 447.41)
Sec. 77. Letting contracts and performance of work by municipality. Except as otherwise provided in Section 9-2-113 of the Illinois Municipal Code, as now or hereafter amended, any work or other public improvement, to be paid for in whole or in part by special assessment or special taxation, when the expense thereof will exceed $10,000, shall be constructed by contract let to the lowest responsible bidder in the manner prescribed in this Act.
In case of any work which it is estimated will not cost more than $10,000, if, before or after receiving bids, it appears to the committee of local improvements that the work can be performed better and cheaper by the district, the committee may perform that work and employ or contract for the necessary help or contractor without the necessity of obtaining bids therefor.
(Source: P.A. 85-1137.)

(70 ILCS 2805/78) (from Ch. 42, par. 447.42)
Sec. 78. Assessment roll in case of alternate specification. Except as otherwise provided in Section 9-2-113 of the Illinois Municipal Code, as now or hereafter amended, if the ordinance provides for alternate specifications for the kind, nature, character and description of a proposed improvement or the materials to be used in its construction and more than one estimate has been prepared, the engineer shall make his estimate based upon the highest estimate of the cost of the proposed improvement.
(Source: P.A. 85-1137.)

(70 ILCS 2805/79) (from Ch. 42, par. 447.43)
Sec. 79. Manner and time of letting of contracts. Except as otherwise provided in Section 9-2-113 of the Illinois Municipal Code, as now or hereafter amended, within 6 months after judgment of confirmation of any special assessment or special tax levied in pursuant of this Act has been entered, if there is no appeal perfected, or other stay of proceedings by a court having jurisdiction, or in case the judgment for the condemnation of any property for any such improvement, or the judgment of confirmation as to any property is appealed from, then, if the petitioner files in the cause a written election to proceed with the work, notwithstanding the appeal, or other stay, steps shall be taken to let the contract for the work in the manner provided in this Act. If the judgment of condemnation or of confirmation of the special tax or special assessment levied for the work is appealed from, or stayed by a supersedeas or other order of a court having jurisdiction, and the petitioner files no such election, then the steps provided in this Act for the letting of the contract for the work shall be taken within 6 months after the final determination of the appeal or the determination of the stay unless the proceeding is abandoned as provided in this Act.
(Source: P.A. 85-1137.)

(70 ILCS 2805/80) (from Ch. 42, par. 447.44)
Sec. 80. Notice for letting contracts and bids. Except as otherwise provided in Section 9-2-113 of the Illinois Municipal Code, as now or hereafter amended, notice shall be given by the committee of local improvements that bids will be received for the construction of such an improvement, either as a whole or in such sections as the committee shall specify in its notice, in accordance with the ordinance therefor. This notice shall state the time of opening of the bids, and shall further state where the specifications for the improvement are to be found, and whether the contracts are to be paid in cash, vouchers or bonds, and if in vouchers or bonds, then the rate of interest the vouchers or bonds shall draw. The notice shall be published at least twice, not more than 30 nor less than 15 days in advance of the opening of the bids, in one or more newspapers designated by the committee with a general circulation within the district.
Proposals or bids may be made either for the work as a whole or for specified sections thereof if permitted by the specifications which are part of the ordinance. All proposals or bids offered shall be accompanied by a bid bond satisfactory to the committee. These proposals or bids shall be delivered to the committee, and at the time and place fixed in the specified notice the committee's engineer or his delegate shall examine and publicly declare the proposals or bids.
(Source: P.A. 85-1137.)

(70 ILCS 2805/81) (from Ch. 42, par. 447.45)
Sec. 81. Bond of contractor and suit on bond. Except as otherwise provided in Section 9-2-113 of the Illinois Municipal Code, as now or hereafter amended, the successful bidder for the construction of such an improvement shall be required to enter into a performance and labor and materials bond in a sum equal to 100% of the amount of his bid with sureties to be approved by the committee. This bond shall be filed with the district's clerk and shall be deemed to contain the provisions set forth in Section 1 of "An Act in relation to bonds of contractors entering into contracts for public construction", approved June 20, 1931, as now or hereafter amended. When entering into the contract for the construction of an improvement the bond shall provide that the contractor shall well and faithfully perform and execute the work in all respects according to the complete and detailed specifications, and full and complete drawings, profiles, and models therefor, and according to the time and terms and conditions of the contract, and also that the contractor shall promptly pay all debts incurred by him in the prosecution of the work, including those for labor and materials furnished.
Suit may be brought on the bond in case of default or failure to pay these debts promptly by and in the name of the district for all damages sustained either by the district or by any person interested, or for the damages sustained by the district and all parties in interest or by any beneficiary or party interested in the name of the district for the use of the party interested as beneficial plaintiff to recover for the labor and materials furnished. However, in no case shall costs be adjudged against the district in any suit brought by any party in interest wherein the district is the nominal, but not the beneficial, plaintiff.
In advertising for bids or proposals for the construction of such an improvement, the committee shall give notice that such a bond will be required, and all bids or proposals shall be deemed to contain an offer to furnish such a bond upon the acceptance of such a bid or proposal.
(Source: P.A. 85-1137.)

(70 ILCS 2805/82) (from Ch. 42, par. 447.46)
Sec. 82. Acceptance of bid, contract and forfeiture. Except as otherwise provided in Section 9-2-113 of the Illinois Municipal Code, as now or hereafter amended, the committee of local improvements may reject any and all proposals or bids should they deem it best for the public good. If the committee is of the opinion that a combination exists between contractors, either to limit the number of bidders, or to increase the contract price, and that the lowest bid is made in pursuance thereof, the committee shall reject all proposals or bids. The committee may reject the bid of any party who does not have sufficient financial responsibility, equipment or manpower to perform the contract, or who has performed unsatisfactorily in completing other projects for the district. It shall reject all proposals or bids other than the lowest regular proposals or bids of any responsible bidder and may award the contract for the specified work or improvement to the lowest responsible bidder at the prices named in his bid. Such an award shall be recorded in the record of its proceedings. Such an award, if any, shall be made within 90 days after the time fixed for receiving bids or such longer or shorter period of time as may be specified in the district's bid documents.
If no award is made within that time, another advertisement for proposals or bids for the performance of the work, as in the first instance, may be made, and thereafter the committee shall proceed in the manner above provided in this Act. Such a readvertisement shall be deemed a rejection of all former bids, and thereupon the bonds corresponding to the bids so rejected shall be returned to the proper parties. However, the check or bid bond accompanying any accepted proposal or bid may be retained in the possession of the district until the contract for doing the work, as hereinafter provided, has been entered into by the lowest responsible bidder. But if that bidder fails, neglects or refuses to enter into a contract to perform the work or improvement, as provided in this Act, the bond accompanying his bid and the amount therein mentioned, shall be declared to be forfeited to the district and shall be collected by it and paid into its fund for the repairing and maintenance of like improvements. Any bond forfeited may be prosecuted and the amount due thereon collected and paid into the same fund.
(Source: P.A. 85-1137.)

(70 ILCS 2805/83) (from Ch. 42, par. 447.47)
Sec. 83. Rejection of bids in case of default. Except as otherwise provided in Section 9-2-113 of the Illinois Municipal Code, as now or hereafter amended, if such original bidder fails or refuses to enter into a contract, which shall be simultaneously executed by the district and signed by the chairman of the committee of local improvements and attested by the district's clerk under the district's seal, then the committee without further proceedings may again advertise for proposals or bids as in the first instance and award the contract for the work to the then regular lowest bidder. The bids of all persons who have failed to enter into the contract as provided in this Act shall be rejected in any bidding subsequent to the first for the same work and in no event treated as the regular lowest bidder.
(Source: P.A. 85-1137.)

(70 ILCS 2805/84) (from Ch. 42, par. 447.48)
Sec. 84. Completing unfinished work and contractor's bond. Except as otherwise provided in Section 9-2-113 of the Illinois Municipal Code, as now or hereafter amended, if the contractors who may have taken any contract do not complete the work within the time mentioned in the contract or within such further time as the committee may give them, the committee may relet the unfinished portions of that work after pursuing the bidding formalities prescribed in this Act for the letting of the whole in the first instance.
All contractors at the time of executing any contract for such unfinished work shall execute a bond as provided for in Section 81 of this Act.
(Source: P.A. 85-1137.)

(70 ILCS 2805/85) (from Ch. 42, par. 447.49)
Sec. 85. Appointment of engineers, clerks and inspectors, execution and acceptance of work and recourse on District. The committee of local improvements may appoint an engineer for the committee and such assistant engineers, clerks and inspectors as may be necessary to carry into effect the purposes of this Act.
The committee is hereby authorized to make or cause to be made the written contracts and receive all bonds authorized by this Act and to do any other act, expressed or implied, that pertains to the execution of the work provided for by the ordinance authorizing such work. The committee shall fix the time for the commencement of the work under such ordinance and for the completion of the work under all contracts entered into by it. This work shall be prosecuted with diligence thereafter to completion, and the committee may extend the time so fixed from time to time as they may think best for the public good. The work to be done pursuant to such contracts in all cases must be done under the direction and to the satisfaction of the committee, and all contracts made therefor must contain a provision to that effect, and also express notice that in no case, except as otherwise provided in the ordinance, or the judgment of the court, shall the committee, or district, except as otherwise provided in this Act, or any officer thereof, be liable for any portion of the expenses nor for any delinquency of persons or property assessed.
The acceptance by the committee of any improvement shall be conclusive in the proceeding to make the assessment and in all proceedings to collect the assessment or installments thereof on all persons and property assessed therefor that the work has been performed substantially according to the requirements of the ordinance therefor. However, if any property owner is injured by any failure so to construct the improvement or suffers any pecuniary loss thereby, he may recover the amount of the injury in a civil action against the district making the improvement if the action is commenced within one year from the date of the acceptance of the work by the committee.
(Source: P.A. 85-1137.)

(70 ILCS 2805/86) (from Ch. 42, par. 447.50)
Sec. 86. Excess of assessments over improvements and abatement. Except as otherwise provided in Section 9-2-117 of the Illinois Municipal Code, as now or hereafter amended, within 30 days after the final completion and acceptance of the work by the committee as provided in Section 22a.47, the committee of local improvements shall have the cost thereof, including the cost of engineering services, certified in writing to the court in which the assessment was confirmed, together with an amount estimated by the committee to be required to pay the accruing interest on bonds or vouchers issued to anticipate collection. Thereupon, if the total amount assessed for the improvement upon the public and private property exceeds the cost of the improvement, all of that excess, except the amount required to pay such interest as is provided for in this Act, shall be abated and the judgment reduced by applying all of the excess first to the abatement and reduction of the amount assessed against the district for public benefit and the remaining excess, if any, to the abatement and reduction of the amount assessed against the private property to be benefited by the improvement, which abatement of the assessment against benefited property shall be credited pro rata upon the respective assessments for the improvement under the direction of the court. In case the assessment is collectible in installments, this reduction shall be made by reducing the amount of the last installment or installments.
(Source: P.A. 85-1137.)

(70 ILCS 2805/87) (from Ch. 42, par. 447.51)
Sec. 87. Report to court, notice of hearing, certificate of board as prima facie evidence and order. In every assessment proceeding in which the assessment is divided into installments, the committee of local improvements shall state in the certificate whether or not the improvement conforms substantially to the requirements of the original ordinance for the construction of the improvements and shall make an application to the court to consider and determine whether or not the facts stated in the certificate are true. Thereupon the court, upon such an application, shall fix a time and place for a hearing upon the application, and shall record the application. The time of this hearing shall be not less than 15 days after the filing of the certificate and application. Public notice shall be given at least twice of the time and place fixed for that hearing by publishing in a newspaper, in the same manner and for the same period as provided in this Act for publishing notice of application for the confirmation of the original assessment, the publication of this notice to be not more than 30 nor less than 15 days before the day fixed by the order for that hearing.
At the time and place fixed by the notice or at any time thereafter, the court shall proceed to hear the application and any objection which may be filed thereto within the time fixed in the order. Upon the hearing the specified certificate of the committee shall be prima facie evidence that the matters and things stated are true, but if any part thereof is controverted by objections duly filed thereto, the court shall hear and determine the objections in a summary manner and shall enter an order according to the fact.
(Source: P.A. 85-1137.)

(70 ILCS 2805/88) (from Ch. 42, par. 447.52)
Sec. 88. Finding against certificate, completion of improvement, supplemental applications and bonds. If upon the hearing the court finds against the allegations of the certificate, it shall enter an order accordingly. The committee of local improvements shall then procure the completion of the improvement in substantial accordance with the ordinance. The committee from time to time may file additional or supplemental applications or petitions in respect thereto until the court eventually is satisfied that the allegations of the certificate or applications are true and that the improvement is constructed in substantial accordance with the ordinance.
If before the entry of such an order upon such a certificate there has been issued to the contractor in the progress of any such work bonds to apply upon the contract price thereof, that contractor or the then owner or holder of those bonds shall be entitled to receive in lieu thereof new bonds of equivalent amount, dated and issued after the entry of that order. Nothing contained in Sections 86 through 88 shall apply to any proceedings under Section 68 for the confirmation of new assessments levied to pay for the cost of work already done.
(Source: P.A. 85-1137.)

(70 ILCS 2805/89) (from Ch. 42, par. 447.53)
Sec. 89. Inspection of work. The committee of local improvements shall designate someone to carefully inspect the entire work done pursuant to any such proceeding and contract and the materials therefor during the progress of the work to the end that the contractor shall comply fully and adequately with all the provisions of the ordinance and of the contract under which the work is to be done and the specifications therefor.
(Source: P.A. 85-1137.)

(70 ILCS 2805/90) (from Ch. 42, par. 447.54)
Sec. 90. Rebates. If, after final settlement with the contractor for any improvement and after full payment of all vouchers or bonds except those bonds and interest coupons not presented for payment, although called and for which funds are available and reserved, within the period of time specified in Section 9-1-5 of the Illinois Municipal Code, as now or hereafter amended, issued on account of that improvement, there is any surplus remaining in the special assessment or special tax above the specified payments and above the amount necessary for the payment of interest on those vouchers or bonds, such surplus shall be applied to reimbursing the public benefit fund for any amounts paid from such fund on account of the improvement. If, after the public benefit fund has been reimbursed, a surplus still remains, the trustees of the district shall declare at once a rebate upon each lot, block, tract or parcel of land assessed of its pro rata proportion of that surplus, provided that no property shall be entitled to a rebate unless the amount thereof exceeds $25, and on any property as to which the amount is less than $25 the amount shall be credited to the district's general fund. Such rebate shall be paid to the owner of record of each such lot, block, tract or parcel at the time of the declaration of the rebate. Should any additional funds be collected after the original rebate is declared, the district shall not be required to declare a supplemental rebate for 5 years from the date the original rebate is declared. The district may deduct for its cost and expenses for declaring and making any rebate not more than 5% of the amount declared to be rebated. The committee shall keep and exhibit publicly in its office an index of all warrants upon which rebates are due and payable and upon proper proof, the warrants shall be repaid to the persons entitled thereto.
(Source: P.A. 85-1137.)

(70 ILCS 2805/91) (from Ch. 42, par. 447.55)
Sec. 91. Manner of payment of expenses and costs. The costs and expenses of maintaining the committee of local improvements, for paying salaries of the members of the committee, and the expense of making and levying special assessments or special taxes and of letting and executing contracts and also the entire cost and expense attending the making and return of the assessment rolls and the necessary estimates, examinations, advertisements and like matters connected with the proceedings provided for in this Act, including the court costs and the fees to commissioners in condemnation proceedings, which are to be taxed as provided in this Act, shall be paid by the district out of its general corporate fund, provided that any district may, in the ordinance providing for the prescribed assessment, provide that a certain sum, not to exceed 6% of the amount of this assessment, shall be applied toward the payment of the specified and other costs of making and collecting this assessment. The estimate of cost of the improvement may also provide an item setting forth a reserve for deficiency in interest not to exceed 6% of the amount of the assessment.
The limitation in the preceding paragraph shall not apply to the costs of engineering and inspection connected with any local improvement, but these costs may be included in the cost of the improvement to be defrayed by special assessment or special tax.
(Source: P.A. 85-1137.)

(70 ILCS 2805/92) (from Ch. 42, par. 447.56)
Sec. 92. Appeals. Appeals from final judgments or orders of any court made in the proceedings provided for by this Act may be taken in the manner provided in other civil cases by the district or by any of the owners or parties interested in land taken, damaged, or assessed therein. However, no appeal may be taken after 30 days from the entry of the final judgment or order. Such an appeal may be prosecuted jointly, and upon a joint bond, or severally, and upon several bonds, as may be specified in the order fixing the amount and terms of such bonds.
(Source: P.A. 85-1137.)

(70 ILCS 2805/93) (from Ch. 42, par. 447.57)
Sec. 93. Validation of assessments. No special assessment shall be considered illegal or invalid on account of any informality in making the assessment, on account of any step in the procedure specified in this Act not being made or completed within the time required by law or on account of any notice or listing, including the assessment roll, having been sent or referred to a person other than the rightful owner of any property assessed.
(Source: P.A. 85-1137.)



70 ILCS 2905/ - Metro-East Sanitary District Act of 1974.

Article I - General Provisions--Application Of Act

(70 ILCS 2905/Art. I heading)

(70 ILCS 2905/1-1) (from Ch. 42, par. 501-1)
Sec. 1-1.
This Act shall be known and may be cited as the "Metro-East Sanitary District Act of 1974".
(Source: P.A. 78-1017.)

(70 ILCS 2905/1-2) (from Ch. 42, par. 501-2)
Sec. 1-2.
Whenever the voters of a sanitary district created under "An Act to create sanitary districts in certain localities, to drain and protect the same from overflow for sanitary purposes and to provide for sewage disposal", approved May 17, 1907, as now or hereafter amended, vote as provided in Sections 29 through 29.3 of that Act to dissolve that district and to create a new district under this Act, the provisions of this Act shall apply to and govern the new district. The boundaries of the new district shall be the same as those of the old district.
(Source: P.A. 78-1017.)

(70 ILCS 2905/1-3) (from Ch. 42, par. 501-3)
Sec. 1-3.
Appointments to the first board of commissioners of the new district shall be made in accordance with Section 3-1 of this Act at least 30 days before the first Monday in December of the year of the expiration of the terms of office of the incumbent trustees of the old district, and the commissioners so appointed shall take office on such first Monday in December. On that day, the old district is legally dissolved, and the new district under this Act shall succeed to all the property, functions, causes of action, rights and obligations of the former district.
(Source: P.A. 78-1017.)

(70 ILCS 2905/1-4) (from Ch. 42, par. 501-4)
Sec. 1-4.
Nothing in this Act shall impair the security of any indebtedness of the former district incurred before the effective date of this Act. The new district shall be obligated for such indebtedness, and the direct annual tax provided for in accordance with Section 16 of "An Act to create sanitary districts in certain localities, to drain and protect the same from overflow for sanitary purposes and to provide for sewage disposal", approved May 17, 1907, as amended, to pay the interest on and principal of such indebtedness shall continue to be levied and extended until such indebtedness has been paid in full.
(Source: P.A. 78-1017.)

(70 ILCS 2905/1-5) (from Ch. 42, par. 501-5)
Sec. 1-5. Such sanitary district shall be held in all courts to be a body corporate, and politic, under the name and style of .... sanitary district, and by such name and style may sue and be sued, contract and be contracted with, acquire and hold real and personal property necessary for corporate purposes, have a common seal, and change the same at pleasure, and exercise all the powers in this Act conferred. No claim for compensation shall be made or suit for damages filed against such district on account of any damage to property, unless notice in writing is filed with the board within 6 months after the occurrence of the damage or injury giving the name and residence address of the owner of the property damaged, its location and the probable extent of the damage sustained. All courts of this State shall take judicial notice of the existence of sanitary districts organized hereunder.
The board of commissioners may, by ordinance, change the corporate name of a sanitary district organized under this Act. Such ordinance shall be published at least once in a newspaper having a general circulation within the district and shall become effective 10 days after such first publication. A copy of such ordinance together with a certificate of publication thereof certified by the president of the board shall be transmitted to the Secretary of State. After such ordinance becomes effective all references in any ordinance, resolution, bonds, or any other document to such sanitary district by its former corporate name shall mean and include the corporate name under which such sanitary district is then operating. No rights, duties or privileges of such sanitary district, or those of any person, existing before the change of corporate name shall be affected by such change of name. All proceedings pending in any court in favor of or against a sanitary district at the time a change of corporate name is effected may continue to final consummation under the name in which they were commenced.
(Source: P.A. 83-345.)



Article 2 - Powers Of District

(70 ILCS 2905/Art. 2 heading)

(70 ILCS 2905/2-1) (from Ch. 42, par. 502-1)
Sec. 2-1.
A sanitary district organized under this Act has the powers set forth in the subsequent Sections of this Article.
(Source: P.A. 78-1017.)

(70 ILCS 2905/2-2) (from Ch. 42, par. 502-2)
Sec. 2-2. To lay out, locate, establish and construct one or more levees or embankments of such size, material and character as may be required to protect the district against overflow from any river, or tributary stream, or water-course, and to lay out, establish and construct all such other or additional improvements or works as may be auxiliary or incidental thereto, or promotive of the sanitary purposes contemplated in this Act; and to maintain, repair, change, enlarge and add to such levees, embankments, improvements and work as may be necessary or proper to meet future requirements for the accomplishment of the purposes aforesaid.
To the extent that any part of the territory of the District overlaps with a flood prevention district that is formed under the Flood Prevention District Act, the flood prevention district shall have the exclusive authority to repair, construct, or reconstruct levees within the territory of the flood prevention district. The District shall operate under the direction of the board of commissioners of the flood prevention district with respect to the repair, construction, or reconstruction of levees within the territory of the flood prevention district. In addition, the board of the District must comply with any requests for information by the board of commissioners of the flood prevention district, including, but not limited to, requests for information concerning past, present, and future contracts; employees of the District; finances of the District; and other activities of the District. This information must be submitted to the board of commissioners of the flood prevention district within 30 days after the request is received.
(Source: P.A. 95-719, eff. 5-21-08.)

(70 ILCS 2905/2-3) (from Ch. 42, par. 502-3)
Sec. 2-3.
To lay out, locate, establish, construct, maintain and operate one or more drains, conduits, treatment plants, pumping plants, works, ditches, channels or outlets of such capacity and character as may be required for the treatment, carrying-off and disposal of swamp, stagnant or overflow water, sewage, industrial wastes and other drainage of such district, and to lay out, establish, construct, maintain and operate all such adjuncts or auxiliary improvements or works as may be necessary or proper for the accomplishment of the purposes intended; and to such end, to straighten, enlarge, divert or change the location, course or outlet of any stream or water course or divide the waters thereof and any part thereof by means of new channels, ditches or otherwise and to lay and construct such conduits, drains and pipes and to extend the same in and to the incorporated limits of any city, village or town for the purpose of connecting the same with the drains, mains, outlets or conduits constructed or maintained by such city, village, or town, for the carrying-off of the sewage and industrial wastes of such city, village or town, through the drains and conduits and into treatment plants, pumping plants and works of such district and to enter into contract or agreement with any such city, village or town, thereby granting permission for the use of such conduits, drains, treatment plants, pumping plants, and works of such district in the matter of treatment and disposal of sewage and industrial wastes of said city, village or town, for a reasonable compensation therefor to be paid by such city, village or town, and in case the costs of such conduits, drains, treatment plants, pumping plants or works is increased by reason of providing for the treatment, carrying-off and disposal of the sewage or industrial wastes of any city, village or town, then the increased cost thereof and the increased cost of operating and maintaining the same shall be borne by such city, village or town; and to receive payment of such compensation, and to do any and all things deemed necessary and proper in the furtherance of said purposes; and thereafter to maintain, repair, change, enlarge and add to such drains, ditches, channels, conduits, treatment plants, pumping plants, works, outlets and other improvements and work, as may be necessary or proper, to meet the future requirements for the purposes aforesaid, and when necessary for such purposes, any such work may extend beyond the limits of such district and the rights and powers of the district over any stream or water course, or work thereon, lying outside such district, shall to this extent, be the same as within said district: Provided, no taxes shall be levied upon any property outside of such district: And provided further, that the district shall be liable for all damages sustained beyond its limits in consequence of any work or improvement authorized hereunder. And provided that nothing in this Act contained shall be construed as superseding or in any manner limiting the provisions of the "Environmental Protection Act", enacted by the 76th General Assembly.
(Source: P.A. 78-1017.)

(70 ILCS 2905/2-4) (from Ch. 42, par. 502-4)
Sec. 2-4.
To regulate, limit, extend, deny or otherwise control any connection to any sewer that is tributary to the district's sewer system, regardless of whether the sewer to which the connection is made is directly under the jurisdiction of the district.
(Source: P.A. 78-1017.)

(70 ILCS 2905/2-5) (from Ch. 42, par. 502-5)
Sec. 2-5.
To require that any sewer system, sewage treatment works or sewage treatment facility constructed in or within 3 miles of the limits of such district which is tributary thereto and not within the limits of any other sanitary district be constructed in accordance with the accepted standards and specifications of such district and shall further have the authority to cause inspection of the construction of such sewer system, sewage treatment works or sewage treatment facility to be made to ascertain that it does comply with the standards and specifications of such sanitary district.
(Source: P.A. 78-1017.)

(70 ILCS 2905/2-6) (from Ch. 42, par. 502-6)
Sec. 2-6.
To require that before any person or municipal corporation connects to the sewage system of the district the district be permitted to inspect the drainage lines of the person or municipal corporation to determine whether they are adequate and suitable for connection to its sewage system. In addition to the other charges provided for in this Act, the sanitary district may collect a reasonable charge for this inspection service. Funds collected as inspection charges shall be used by the sanitary district for its general corporate purposes after payment of the costs of making the inspections.
(Source: P.A. 78-1017.)

(70 ILCS 2905/2-7) (from Ch. 42, par. 502-7)
Sec. 2-7. To acquire by purchase, condemnation or otherwise, any and all real and personal property, rights of way and privileges, either within or without its corporate limits, required for its corporate purposes; or to sell, lease or convey any real or personal property, rights of way and privileges.
(Source: P.A. 83-1422.)

(70 ILCS 2905/2-7.5)
Sec. 2-7.5. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 2905/2-8) (from Ch. 42, par. 502-8)
Sec. 2-8.
Whenever it shall be necessary for or in connection with any improvement or work authorized by this Act, to enter upon any public property, or property held for any public use, or acquire any easement or rights therein, such sanitary district shall have the power so to do, and when necessary for such purpose may avail itself of any Eminent Domain laws of this State, and may enter upon, use, widen, elevate, and improve any street, highway, wharf, levee, or other property, necessary in furtherance of said purposes: Provided, the former use of any such public property, or property devoted to public use, shall not be unnecessarily interrupted or interfered with.
(Source: P.A. 78-1017.)

(70 ILCS 2905/2-9) (from Ch. 42, par. 502-9)
Sec. 2-9.
Whenever it shall be necessary to take or use, for any of the purposes contemplated in this Act, any portion of any railroad right of way, or property occupied by the track or tracks of any steam, electric, or other railroad company, or any street, highway wharf, levee or other property, in the operation or use of which the public has an interest, only such easement, use or rights therein shall be acquired as are necessary for the purposes intended; and so far as practicable the use of any such street, highway, wharf, levee, right of way, or property, shall remain in and be reserved to the public, company, or persons otherwise entitled thereto.
(Source: P.A. 78-1017.)

(70 ILCS 2905/2-10) (from Ch. 42, par. 502-10)
Sec. 2-10.
When necessary for or in connection with any of the purposes authorized by this Act, the board of trustees may acquire and compel any steam, electric or other railroad company to raise its tracks to conform to the grade of any levee, or other work intersecting or crossing the same, which may, at any time, be established by such sanitary district, and where such tracks run lengthwise upon or along the line of any such improvement, to require and compel such railroad companies to elevate the same to the surface thereof. Also to require and compel any such railroad companies to maintain and keep open and in repair, ditches, drains, sewers and culverts, along and under their tracks, so that filth or stagnant pools of water shall not stand upon their right of way and grounds, and so that the drainage of adjacent property shall not be impeded or interfered with.
(Source: P.A. 78-1017.)

(70 ILCS 2905/2-11)
Sec. 2-11. Annexation. Notwithstanding any other provision of law, the board of commissioners of a sanitary district may, by ordinance, annex property within any unit of local government, including a home rule unit, if the property is contiguous to the corporate limits of the sanitary district and served by the sanitary district. The ordinance must describe the property to be annexed. A copy of the ordinance with an accurate map of the annexed property, certified as correct by either the clerk or the executive director of the district, shall be filed with the county clerk of the county in which the annexed property is located or the county clerk of the county in which the predecessor district was organized. For the purposes of this Act, property is served by a sanitary district if (i) the property is served by any work or improvements of the sanitary district either then existing or then authorized by the sanitary district; or (ii) the property is within the boundaries of any work or improvements of such sanitary district including but not limited to levees, flood walls, and embankments that protect or reduce the risk to the property from overflow from any river, tributary stream, or water-course. Upon annexation into the corporate limits of the sanitary district under this Section, the property shall be subject to all powers and rights of the district and its board of commissioners for all purposes, including but not limited to taxation, and subject to all ordinances of the district as though the property had been within the corporate limits when the district was organized under this Act.
(Source: P.A. 96-1070, eff. 1-1-11.)



Article 3 - Board Of Commissioners

(70 ILCS 2905/Art. 3 heading)

(70 ILCS 2905/3-1) (from Ch. 42, par. 503-1)
Sec. 3-1. The district shall be governed by a Board of Commissioners, consisting of 5 commissioners. Three of the commissioners shall be residents of that portion of the district in the county having the greater equalized assessed valuation of the district, and 2 shall be residents of that portion of the district in the other county. The appointment of commissioners from each county shall be made by the chairman of the county board of that county with the advice and consent of the county board, except that in the case of a home rule county as defined by Article VII, Section 6, of the Constitution of 1970 the appointment shall be made by the chief executive officer of the county with the advice and consent of the county board.
Of the 5 commissioners, no more than 3 may be of the same political party. Of the 3 commissioners from the county entitled to 3 appointments, no more than 2 may be of the same political party. The 2 commissioners from the other county shall not be of the same political party.
The County Board Chairman of either county may remove any of the commissioners from his county with the advice and consent of the county board.
In the first appointments to the Board of Commissioners, the appointing authority appointing 3 directors shall designate one appointee to serve for a term of one year, one for a term of 3 years and one for a term of 5 years, and the appointing authority appointing 2 directors shall designate one to serve for a term of 2 years and one for a term of 4 years. Thereafter one commissioner shall be appointed by the appropriate appointing authority each year for a term of 5 years to succeed the director whose term expires in that year. Any vacancy on the Board of Commissioners shall be filled by appointment by the appropriate appointing authority for the remainder of the unexpired term.
If the relative equalized assessed valuation changes so that the position of the 2 counties with respect to majority and minority representation on the board is reversed, the next appointment that would otherwise have been made by the appointing authority for the county formerly entitled to 3 directors shall be made by the appointing authority for the other county.
(Source: P.A. 83-1422.)

(70 ILCS 2905/3-2) (from Ch. 42, par. 503-2)
Sec. 3-2.
Each commissioner shall, before entering upon the duties of his office, execute a bond with security to be approved by the appointing authority, payable to the district, in the penal sum of $10,000, conditioned upon the faithful performance of the duties of his office. Such bond shall be filed with and preserved by the county clerk of the county from which the commissioner was appointed.
(Source: P.A. 78-1017.)

(70 ILCS 2905/3-3) (from Ch. 42, par. 503-3)
Sec. 3-3. (a) The board of commissioners shall be the corporate authority of the district. The board shall appoint an Executive Director who shall be the chief executive and administrative officer of the district and who shall have the powers provided in Article 4 of this Act.
The board may select a clerk and a treasurer.
The board shall, at its first meeting each year, select a president from its own membership.
(b) The board of commissioners shall maintain the facilities and properties under the district's control, or supervision for purposes of maintenance, in compliance with the standards prescribed by the Department of Natural Resources.
(Source: P.A. 89-445, eff. 2-7-96.)

(70 ILCS 2905/3-4) (from Ch. 42, par. 503-4)
Sec. 3-4. Commissioners shall be paid the same salaries as the county board members from either St. Clair or Madison County whichever is lower.
(Source: P.A. 83-1422.)

(70 ILCS 2905/3-5) (from Ch. 42, par. 503-5)
Sec. 3-5.
The board shall have full power to pass all necessary ordinances, and make all orders, rules and regulations for the proper management and conduct of the business of the board and of the district, and for carrying into effect the objects for which said sanitary district is formed.
(Source: P.A. 78-1017.)

(70 ILCS 2905/3-6) (from Ch. 42, par. 503-6)
Sec. 3-6.
All ordinances making any appropriation, shall within one month after they have been passed, be published at least once in a newspaper published in such district, in each of the counties in which the same is situate; and no such ordinance shall take effect until 10 days after it is so published. All other ordinances, orders and resolutions shall become effective from and after their passage, unless otherwise provided therein.
(Source: P.A. 78-1017.)

(70 ILCS 2905/3-6.1) (from Ch. 42, par. 503-6.1)
Sec. 3-6.1. Purchases made pursuant to this Act shall be made in compliance with the "Local Government Prompt Payment Act", approved by the Eighty-fourth General Assembly.
(Source: P.A. 84-731.)

(70 ILCS 2905/3-7) (from Ch. 42, par. 503-7)
Sec. 3-7.
All ordinances, orders and resolutions, and the date of publication thereof, may be proven by the certificate of the clerk under the seal of the corporation, and when printed in book or pamphlet form, and purporting to be published by authority of the board, such book or pamphlet shall be received as evidence of the passage and legal publication thereof, as of the dates mentioned therein, in all courts and places, without further proof.
(Source: P.A. 78-1017.)

(70 ILCS 2905/3-8) (from Ch. 42, par. 503-8)
Sec. 3-8.
Actions to impose a fine or imprisonment for violation of a sanitary district ordinance or resolution adopted under authority of this Act shall be brought in the corporate name of the sanitary district as plaintiff. Such actions shall commence with a complaint or a warrant. A warrant may issue upon execution of an affidavit by any person alleging that he has reasonable grounds to believe that the person to be named in the warrant has violated a sanitary district ordinance or resolution. A person arrested upon such a warrant shall be taken without unnecessary delay before the proper officer for trial.
Fines for the violation of sanitary district ordinances or resolutions shall be established by ordinance or resolution and when collected shall be paid into the sanitary district treasury at such times and in a manner prescribed by ordinance or resolution.
A person who is fined for violation of a sanitary district ordinance or resolution may be committed to the county jail or to any place provided by ordinance or resolution for the incarceration of offenders until the fine and costs are paid. No incarceration, however, shall exceed 6 months for any one offense. The committed person shall be allowed, exclusive of his board, a credit of $5 toward the fine and costs for each day of confinement. The sanitary district may make agreements with a county or municipality for holding such persons in a facility operated by them for the incarceration of violators of laws, ordinances or resolutions.
(Source: P.A. 78-1017.)



Article 4 - Executive Director

(70 ILCS 2905/Art. 4 heading)

(70 ILCS 2905/4-1) (from Ch. 42, par. 504-1)
Sec. 4-1. Each district subject to this Act shall have a registered professional engineer, who shall be appointed by, and subject to removal by, the Board. He shall possess technical or specialized skill or knowledge in the field of engineering. The Board may satisfy this requirement by retaining an engineering firm.
Each district subject to this Act shall have an Executive Director, who shall be appointed by, and subject to removal by, the Board. A member of the Board may be considered for appointment as Executive Director, in which event he shall not attend the portion of the Board's meeting in which his appointment is being considered. A member of the Board who is appointed Executive Director may continue to serve as a member of the Board, but shall receive no compensation as a member of the Board. He shall devote his entire time to the duties of his office or offices held with the District.
(Source: P.A. 83-1422.)

(70 ILCS 2905/4-2) (from Ch. 42, par. 504-2)
Sec. 4-2. The Executive Director shall be the chief executive and administrative officer of the district and shall be responsible to the board for the proper administration of all affairs of the district, including but not limited to, the board's compliance with subsection (b) of Section 3-3, and to that end he shall:
(1) Appoint and, when necessary for the good of the service, remove all officers and employees of the district, except as otherwise provided in this Act, and except as he may authorize the head of a department or office to appoint subordinates in such department or office.
(2) Prepare the budget annually and submit it to the Board and be responsible for its administration after adoption.
(3) Prepare and submit to the board and the Department of Natural Resources, as of the end of the fiscal year, a complete report of the finances and administrative activities of the district and all subdistricts for the year, and submit any interim reports that the Department of Natural Resources requests.
(4) Keep the board advised of the financial condition of the district and all subdistricts and make recommendations concerning their future needs.
(5) Attend all meetings of the board and, in so far as possible, its committees.
(6) Enforce all district ordinances and see that all contracts are faithfully performed.
(7) Advise, assist, and cooperate in fostering the interest of institutions of learning and civic, professional, and employee organizations in the improvement of personnel standards and conditions in the district.
(8) Perform such other duties as may be prescribed by this Act or required of him by the board, not inconsistent with this Act.
(Source: P.A. 91-357, eff. 7-29-99.)



Article 5 - Taxing And Finances

(70 ILCS 2905/Art. 5 heading)

(70 ILCS 2905/5-1) (from Ch. 42, par. 505-1)
Sec. 5-1. Taxes; levy.
(a) The board may levy and collect taxes for corporate purposes on taxable property within the corporate boundaries of the district including property annexed pursuant to Section 2-11. Such taxes shall be levied by ordinance specifying the purposes for which the same are required, and a certified copy of such ordinance shall be filed with the county clerk of the county in which the predecessor district was organized, on or before the second Tuesday in August, as provided in Section 122 of the Revenue Act of 1939 (superseded by Section 14-10 of the Property Tax Code). Any excess funds accumulated prior to January 1, 2008 by the sanitary district that are collected by levying taxes pursuant to 745 ILCS 10/9-107 may be expended by the sanitary district to maintain, repair, improve, or construct levees or any part of the levee system and to provide capital moneys for levee or river-related scientific studies, including the construction of facilities for such purposes. For the purposes of this subsection (a), the excess funds withdrawn from the Local Governmental and Governmental Employees Tort Immunity Fund may not be more than 90% of the balance of that fund on December 31, 2007. After the assessment for the current year has been equalized by the Department of Revenue, the board shall, as soon as may be, ascertain and certify to such county clerk the total value of all taxable property lying within the corporate limits of such districts in each of the counties in which the district is situated, as the same is assessed and equalized for tax purposes for the current year. The county clerk shall ascertain the rate per cent which, upon the total valuation of all such property, ascertained as above stated, would produce a net amount not less than the amount so directed to be levied; and the clerk shall, without delay, certify under his signature and seal of office to the county clerk of such other county, in which a portion of the district is situated such rate per cent; and it shall be the duty of each of the county clerks to extend such tax in a separate column upon the books of the collector or collectors of the county taxes for the counties, against all property in their respective counties, within the limits of the district. All taxes so levied and certified shall be collected and enforced in the same manner, and by the same officers as county taxes, and shall be paid over by the officers collecting the same, to the treasurer of the sanitary district, in the manner and at the time provided by the Property Tax Code. The aggregate amount of taxes levied for any one year, exclusive of the amount levied for the payment of bonded indebtedness and interest thereon, shall not exceed the rate of .20%, or the rate limitation of the predecessor district in effect on July 1, 1967, or the rate limitation set by subsection (b) whichever is greater, of value, as equalized or assessed by the Department of Revenue. The foregoing limitations upon tax rates may be increased or decreased under the referendum provisions of the Property Tax Code.
(b) The tax rate limit of the district may be changed to .478% of the value of property as equalized or assessed by the Department of Revenue for a period of 5 years and to .312% of such value thereafter upon the approval of the electors of the district of such a proposition submitted at any regular election pursuant to a resolution of the board of commissioners or submitted at an election for officers of the counties of St. Clair and Madison in accordance with the general election law upon a petition signed by not fewer than 10% of the legal voters in the district, which percentage shall be determined on the basis of the number of votes cast at the last general election preceding the filing of such petition specifying the tax rate to be submitted. Such petition shall be filed with the executive director of the district not more than 10 months nor less than 5 months prior to the election at which the question is to be submitted to the voters of the district, and its validity shall be determined as provided by the general election law. The executive director shall certify the question to the proper election officials, who shall submit the question to the voters.
Notice shall be given in the manner provided by the general election law.
Referenda initiated under this subsection shall be subject to the provisions and limitations of the general election law.
The question shall be in substantially the following form:
--------------------------------------------------------------
Shall the maximum tax rate
for the Metro-East Sanitary
District be established at YES
.478% of the equalized assessed
value for 5 years and then at .312% ------------------------
of the equalized assessed value
thereafter, instead of .2168%, the NO
maximum rate otherwise applicable
to the next taxes to be extended?
--------------------------------------------------------------
The ballot shall have printed thereon, but not as a part of the proposition submitted, an estimate of the approximate amount extendable under the proposed rate and of the approximate amount extendable under the rate otherwise applicable to the next taxes to be extended, such amounts being computed upon the last known equalized assessed value; provided, that any error, miscalculation or inaccuracy in computing such amounts shall not invalidate or affect the validity of any tax rate limit so adopted.
If a majority of all ballots cast on such proposition shall be in favor of the proposition, the tax rate limit so established shall become effective with the levy next following the referendum; provided that nothing in this subsection shall be construed as precluding the extension of taxes at rates less than that authorized by such referendum.
Except as herein otherwise provided, the referenda authorized by the terms of this subsection shall be conducted in all respects in the manner provided by the general election law.
(Source: P.A. 95-723, eff. 6-23-08; 96-1070, eff. 1-1-11.)

(70 ILCS 2905/5-2) (from Ch. 42, par. 505-2)
Sec. 5-2. Bonds. Subject to the referendum provided for in Section 5-3, the board may borrow money for corporate purposes on the credit of the corporation, and issue bonds therefor, in such amounts and form, and on such conditions as it shall prescribe, but shall not become indebted in any manner, or for any purpose, to an amount, including existing indebtedness, in the aggregate to exceed 5.75% of the value of the taxable property, including property annexed pursuant to Section 2-11, in said district, to be ascertained by the last assessment for taxes previous to the incurring of such indebtedness or, until January 1, 1983, if greater, the sum that is produced by multiplying the district's 1978 equalized assessed valuation by the debt limitation percentage in effect on January 1, 1979; and before or at the time of incurring any indebtedness, shall provide for the collection of a direct annual tax sufficient to pay the interest on such debt, as it falls due, and also to pay and discharge the principal thereof, within 20 years after contracting the same.
The bonds shall be sold to the highest and best responsible bidder therefor. Notice of the time and place bids will be publicly opened shall be given by publication in a newspaper having general circulation in the district, once each week for 3 successive weeks, the last publication to be at least one week prior to the time specified in the notice for the opening of bids.
(Source: P.A. 96-1070, eff. 1-1-11.)

(70 ILCS 2905/5-3) (from Ch. 42, par. 505-3)
Sec. 5-3. No issue of bonds of the district shall be valid (except bonds to refund an existing bonded indebtedness) unless the proposition of issuing the bonds has first been submitted at a regular election in accordance with the general election law and has been approved by a majority of the voters of the district voting on the proposition.
The proposition shall be substantially in the following form:
--------------------------------------------------------------
Shall bonds for the purpose
of.... (state purpose), in YES
the sum of $.... (insert amount), ----------------------
be issued by The.... (insert
name of district)? NO
--------------------------------------------------------------
(Source: P.A. 81-1489.)

(70 ILCS 2905/5-4) (from Ch. 42, par. 505-4)
Sec. 5-4. All contracts for work to be done and supplies and materials to be purchased by the sanitary district, the expense of which will exceed $10,000, shall be let to the lowest responsible bidder therefor, upon not less than 21 days public notice of the terms and conditions upon which the contract is to be let, having been given by publication in a newspaper of general circulation published in the district, and the board may reject any and all bids and readvertise. All purchases or sales of $10,000 or less may be made in the open market without publication in a newspaper as above provided, but whenever practical shall be based on at least 3 competitive bids. No person may be employed on the work except citizens of the United States, or those who in good faith have declared their intention to become citizens, and 8 hours constitutes a day's work.
(Source: P.A. 94-445, eff. 1-1-06.)

(70 ILCS 2905/5-5) (from Ch. 42, par. 505-5)
Sec. 5-5. The board of any sanitary district organized under this Act, when so requested by the treasurer of the district, shall designate one or more banks or savings and loan associations in which the funds and moneys received by the treasurer, by virtue of his office, may be deposited. When a bank or savings and loan association has been designated as a depository it shall continue as such until ten days have elapsed after a new depository is designated and is qualified by furnishing the statements of resources and liabilities as is required by this Section. When a new depository is designated, the board shall notify the sureties of the treasurer of that fact, in writing, at least 5 days before the transfer of funds. The treasurer of the district shall be discharged from responsibility for all funds and moneys deposited in a bank or depository, so designated, while such funds and moneys are so deposited.
No bank or savings and loan association shall receive public funds as permitted by this Section, unless it has complied with the requirements established pursuant to Section 6 of "An Act relating to certain investments of public funds by public agencies", approved July 23, 1943, as now or hereafter amended.
(Source: P.A. 83-541.)






70 ILCS 3005/ - Sanitary District Refunding Bond Act.

(70 ILCS 3005/0.01) (from Ch. 42, par. 298.01)
Sec. 0.01. Short title. This Act may be cited as the Sanitary District Refunding Bond Act.
(Source: P.A. 86-1324.)

(70 ILCS 3005/1) (from Ch. 42, par. 298.1)
Sec. 1. The corporate authorities of any sanitary district, without submitting the question to the electors thereof for approval, may authorize by ordinance the issuance of refunding bonds (1) to refund its bonds prior to their maturity; (2) to refund its unpaid matured bonds; (3) to refund matured coupons evidencing interest upon its unpaid bonds; (4) to refund interest at the coupon rate upon its unpaid matured bonds that has accrued since the maturity of those bonds; and (5) to refund its bonds which by their terms are subject to redemption before maturity.
The refunding bonds may be made registerable as to principal and may bear interest at a rate of not to exceed that permitted by "An Act to authorize public corporations to issue bonds, other evidences of indebtedness and tax anticipation warrants subject to interest rate limitations set forth therein", approved May 26, 1970, as amended, payable at such time and place as may be provided in the bond ordinance. The refunding bonds shall remain valid even though one or more of the officers executing the bonds ceases to hold his or their offices before the bonds are delivered.
(Source: P.A. 83-591.)

(70 ILCS 3005/2) (from Ch. 42, par. 298.2)
Sec. 2. The ordinance authorizing the refunding bonds shall prescribe all details thereof and shall provide for the levy and collection of a direct annual tax upon all the taxable property within the sanitary district sufficient to pay the principal thereof and interest thereon as it matures. This tax shall be in addition to and exclusive of the maximum of all other taxes authorized to be levied by the sanitary district. Tax limitations applicable to the sanitary district provided by other statutes of this State shall not apply to taxes levied for payment of these refunding bonds.
A certified copy of the bond ordinance shall be filed with the county clerk of the county in which the sanitary district or any portion thereof is situated, and shall constitute the authority for the extension and collection of refunding bond and interest taxes as required by the constitution.
(Source: Laws 1941, vol. 2, p. 432.)

(70 ILCS 3005/3) (from Ch. 42, par. 298.3)
Sec. 3. The refunding bonds may be exchanged for the bonds to be refunded on the basis of dollar for dollar for the par value of the bonds, interest coupons, and interest not represented by coupons, if any. Instead of this exchange, the refunding bonds may be sold at not less than their par value and accrued interest. The proceeds received from their sale shall be used to pay the bonds, interest coupons, and interest not represented by coupons, if any. This payment may be made without any prior appropriation therefor under any budget law.
Bonds and interest coupons which have been received in exchange or paid shall be cancelled and the obligation for interest, not represented by coupons, which has been discharged, shall be evidenced by a written acknowledgment of the exchange or payment thereof.
(Source: Laws 1941, vol. 2, p. 432.)

(70 ILCS 3005/4) (from Ch. 42, par. 298.4)
Sec. 4. The refunding bonds shall be of such form and denomination, payable at such place, bear such date, and be executed by such officials as may be provided by the corporate authorities of the sanitary district in the bond ordinance. They shall mature within not to exceed twenty years from their date, and may be made callable on any interest payment date at par and accrued interest after notice has been given at the time and in the manner provided in the bond ordinance.
If there is no default in payment of the principal of or interest upon the refunding bonds, and if after setting aside a sum of money equal to the amount of interest that will accrue on the refunding bonds, and a sum of money equal to the amount of principal that will become due thereon, within the next six months period, the treasurer of the sanitary district shall use the money available from the proceeds of taxes levied for the payment of the refunding bonds in calling them for payment, if, by their terms, they are subject to redemption. However, a sanitary district may provide in the bond ordinance that, whenever the sanitary district is not in default in payment of the principal of or interest upon the refunding bonds and has set aside the sums of money provided in this paragraph for interest accruing and principal maturing within the next six months period, the money available from the proceeds of taxes levied for the payment of refunding bonds shall be used, first, in the purchase of the refunding bonds at the lowest price obtainable, but not to exceed their par value and accrued interest, after sealed tenders for their purchase have been advertised for as may be directed by the corporate authorities thereof.
Refunding bonds called for payment and paid or purchased under this section shall be marked paid and cancelled.
(Source: Laws 1941, vol. 2, p. 432.)

(70 ILCS 3005/5) (from Ch. 42, par. 298.5)
Sec. 5. Whenever any refunding bonds are purchased and cancelled, as provided in section 4 of this Act, the taxes thereafter to be extended for payment of the principal of and the interest on the remainder of the issue shall be reduced in an amount equal to the principal of and the interest that would have thereafter accrued upon the refunding bonds so cancelled. A resolution shall be adopted by the corporate authorities of the sanitary district finding these facts. A certified copy of this resolution shall be filed with the county clerk specified in section 2 of this Act. Whereupon the county clerk shall reduce and extend such tax levies in accordance therewith.
Whenever refunding bonds are issued, proper reduction of taxes, theretofore levied for the payment of the bonds refunded and next to be extended for collection, shall be made by the county clerk upon receipt of a certificate signed by the treasurer of the sanitary district, or by the president and secretary or clerk or other corresponding officers of the sanitary district, showing the bonds refunded and the tax to be abated.
(Source: Laws 1941, vol. 2, p. 432.)

(70 ILCS 3005/6) (from Ch. 42, par. 298.6)
Sec. 6. Money which becomes available from taxes that were levied for prior years for payment of bonds or interest coupons that were paid or refunded before those taxes were collected, after payment of all warrants that may have been issued in anticipation of these taxes, shall be placed in the sinking fund account provided in this section. It shall be used to purchase, call for payment, or to pay at maturity refunding bonds and interest thereon as herein provided.
Money received from the proceeds of taxes levied for the payment of the principal of and interest upon refunding bonds shall be deposited in a special fund of the sanitary district. It shall be designated as the "Refunding Bond and Interest Sinking Fund Account of ....." This fund shall be faithfully applied to the purchase or payment of refunding bonds and the interest thereon as provided in this Act.
If the money in this fund is not immediately necessary for the payment of refunding bonds or if refunding bonds can not be purchased before maturity, then, under the direction of the corporate authorities of the sanitary district, the money may be invested by the treasurer of the sanitary district, in bonds or other interest bearing obligations of the United States or in bonds of the State of Illinois.
The maturity date of the securities in which this money is invested shall be prior to the due date of any issue of refunding bonds of the investing sanitary district. The corporate authorities may sell these securities whenever necessary to obtain cash to meet bond and interest payments.
(Source: Laws 1941, vol. 2, p. 432.)

(70 ILCS 3005/7) (from Ch. 42, par. 298.7)
Sec. 7. The corporate authorities of a sanitary district may take any action that may be necessary to inform the owners of unpaid bonds regarding the financial condition of the sanitary district, the necessity of refunding its unpaid bonds and readjusting the maturities thereof in order that sufficient taxes may be collected to take care of these bonds, and thus reestablish the credit of the sanitary district. The corporate authorities may enter into any agreement required to prepare and carry out any refunding plan and, without any previous appropriation therefor under any budget law, may incur and pay expenditures that may be necessary in order to accomplish the refunding of the bonds of the sanitary district.
(Source: Laws 1941, vol. 2, p. 432.)

(70 ILCS 3005/8) (from Ch. 42, par. 298.8)
Sec. 8. This Act shall apply to any sanitary district, regardless of the law under which it is organized and operating, and shall constitute complete authority for issuing refunding bonds as herein provided without reference to other laws. This Act shall be construed as conferring powers in addition to, but not as limiting powers granted under other laws.
(Source: Laws 1941, vol. 2, p. 432.)



70 ILCS 3010/ - Sanitary District Revenue Bond Act.

(70 ILCS 3010/1) (from Ch. 42, par. 319.1)
Sec. 1. When used in this Act:
"Sewerage system" means and includes any or all of the following: a sewage treatment plant or plants, collecting, intercepting and outlet sewers, force mains, conduits, lateral sewers and extensions, pumping stations, ejector stations, and all other appurtenances, extensions, or improvements necessary or useful and convenient for the collection, treatment, and disposal, in a sanitary manner, of sewage and industrial wastes. The term also includes the disconnection of storm water drains and constructing outlets therefor, where, in any case, such work is necessary to relieve existing sanitary sewers of storm water loads, in order to permit the efficient operation of such sanitary sewers for collection, treatment, and disposal of sewage and industrial wastes.
"Sanitary district" means a sanitary district organized and created under any of the laws of the State of Illinois having a population of less than 500,000 and also means any drainage district which comes within the terms of "An Act relating to drainage districts that collect and convey sewage and other wastes through long, continued and common usage of district drainage facilities", enacted by the 73rd General Assembly.
"Board of trustees" means the board of trustees of a sanitary district or the commissioners of a drainage district.
"Municipality" means a city, village, or incorporated town in the State of Illinois having a population of less than 500,000.
"Corporate authorities" means the city council or similar body of cities and the board of trustees or similar body of villages or incorporated towns.
(Source: Laws 1963, p. 2986.)

(70 ILCS 3010/2a) (from Ch. 42, par. 319.2a)
Sec. 2a. Every sanitary district has the power to construct or acquire, and to improve, extend, and operate a sewerage system. Any sanitary district that owns and operates or that may hereafter own and operate a sewerage system also has the power, when determined by its board of trustees to be in the public interest and necessary for the protection of the public health, to enter into and perform contracts, whether long-term or short-term, with any industrial establishment for the provision and operation by the sanitary district of sewerage facilities to abate or reduce the pollution of water caused by discharges of industrial wastes by the industrial establishment and the payment periodically by the industrial establishment to the sanitary district of amounts at least sufficient, in the determination of such board of trustees, to compensate the sanitary district for the cost of providing (including payment of principal and interest charges, if any), and of operating and maintaining the sewerage facilities serving such industrial establishment.
Every sanitary district has the power to borrow money from the Reconstruction Finance Corporation, the Public Works Administration, or from any other source, for the purpose of improving or extending or for the purpose of constructing or acquiring and improving and extending a sewerage system and as evidence thereof, to issue its revenue bonds, payable solely from the revenue derived from the operation of the sewerage system by that sanitary district. These bonds may be issued for maturities not exceeding forty years from the date of the bonds, and in such amounts as may be necessary to provide sufficient funds to pay all the costs of the improvement or extension or construction or acquisition and improvement and extension of the sewerage system, including engineering, legal and other expenses, together with interest, to a date six months subsequent to the estimated date of completion. These bonds shall bear interest at a rate not exceeding that permitted by "An Act to authorize public corporations to issue bonds, other evidences of indebtedness and tax anticipation warrants subject to interest rate limitations set forth therein", approved May 26, 1970, as amended, payable semiannually. Bonds issued under this Act are negotiable instruments. They shall be executed by the presiding officer and clerk of the sanitary district and shall be sealed with the sanitary district's corporate seal. In case any officer whose signature appears on the bonds or coupons ceases to hold that office before the bonds are delivered, his signature, nevertheless, shall be valid and sufficient for all purposes, the same as though he had remained in office until the bonds were delivered. The bonds shall be sold in such manner and upon such terms as the board of trustees shall determine.
(Source: P.A. 83-591.)

(70 ILCS 3010/3a) (from Ch. 42, par. 319.3a)
Sec. 3a. Whenever the board of trustees of a sanitary district determines to improve or extend or to construct or acquire and improve and extend a sewerage system and to issue bonds, under this Act, for the payment of the cost thereof, the board of trustees shall adopt an ordinance describing, in a general way, the contemplated project. It shall not be necessary that the ordinance refer to plans and specifications nor that there be on file for public inspection prior to the adoption of such ordinance detailed plans and specifications of the project.
Whenever a sanitary district has been directed by an order issued under the "Environmental Protection Act", as now or hereafter amended, to abate its discharge of untreated or inadequately treated sewage, this fact shall be set out in the ordinance, unless said order to abate said discharge has been reversed on appeal.
The ordinance shall set out the estimated cost of the project, determine the period of usefulness thereof and fix the amount of revenue bonds proposed to be issued, the maturity or maturities, the interest rate, which shall not exceed the greater of (i) the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, or (ii) 8% annually, and all the details in connection with the bonds. The ordinance may contain such covenants and restrictions upon the issuance of additional revenue bonds thereafter, which will share equally the revenue of the sewerage system, as may be deemed necessary or advisable for the assurance of the payment of the bonds first issued. The board of trustees may also provide in the ordinance authorizing the issuance of bonds under this Act that the bonds, or such ones thereof as may be specified, shall, to the extent and in the manner prescribed be subordinated and be junior in standing with respect to the payment of principal and interest and the security thereof, to such other bonds as are designated in the ordinance.
The ordinance shall pledge the revenue derived from the operation of the sewerage system for the purpose of paying the cost of operation and maintenance of the system, providing an adequate depreciation fund and paying the principal and interest on the bonds of the sanitary district issued under this Act. Every sanitary district is authorized to issue refunding revenue bonds to refund, pay or discharge all or any part of its outstanding revenue bonds, including interest thereon, if any, in arrears or about to become due. The relevant provisions in this Act pertaining to revenue bonds shall be equally applicable in the authorization and issuance of refunding revenue bonds, including their terms and security, the bond ordinance, rates, and other aspects of the bonds.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-4.)

(70 ILCS 3010/4) (from Ch. 42, par. 319.4)
Sec. 4. After this ordinance has been adopted, it shall be published once in a newspaper published and having a general circulation in the sanitary district, or if there is no such newspaper, it shall be posted in at least 3 of the most public places in the sanitary district.
If the ordinance specifies that the sanitary district has been directed by an order issued under the provisions of "An Act to establish a Sanitary Water Board and to control, prevent, and abate pollution of the streams, lakes, ponds, and other surface and underground waters in the State, and to repeal an Act named therein", approved July 12, 1951, as heretofore or hereafter amended, and the Environmental Protection Act, to abate its discharge of untreated or inadequately treated sewage, the ordinance authorizing the issuance of those revenue bonds shall be in effect immediately upon its adoption and publication, or posting, as provided in this section, notwithstanding any provision in this Act or any other law to the contrary.
In all other cases, if no petition is filed with the clerk of the sanitary district, as hereinafter provided in this section, within 30 days after the publication or posting of the ordinance, which must include a notice of (1) the specific number of voters required to sign a petition requesting that the question of the adoption of the ordinance to be submitted to the electors; (2) the time in which such petition must be filed; and (3) the date of prospective referendum, the ordinance shall be in effect after the expiration of that 30 day period. But if within that 30 day period a petition is filed with the clerk of that sanitary district signed by voters of the district numbering 10% or more of the registered voters of the sanitary district, asking that the question of improving or extending or of constructing or acquiring and improving and extending a sewerage system and of issuing revenue bonds to pay the cost thereof be submitted to the legal voters of the sanitary district the board of trustees of the sanitary district shall cause submission of the question at the next regular election in accordance with the general election law. The clerk of the sanitary district shall provide a petition form to any individual requesting one.
If it appears upon the canvass of the election that a majority of the legal voters voting upon the question voted in favor thereof, the ordinance shall be in effect, but if a majority of the legal voters voting upon the question are not in favor thereof, the ordinance shall not take effect.
(Source: P.A. 87-767.)

(70 ILCS 3010/5) (from Ch. 42, par. 319.5)
Sec. 5. All bonds issued under this Act are payable solely from the revenue derived from the operation of the sewerage system. These bonds shall not, in any event, constitute an indebtedness of the sanitary district within the meaning of any constitutional or statutory limitation. It shall be plainly stated on the face of each bond that the bond has been issued under this Act and that it does not constitute an indebtedness of the sanitary district within any constitutional or statutory limitation.
(Source: Laws 1941, vol. 2, p. 435.)

(70 ILCS 3010/6a) (from Ch. 42, par. 319.6a)
Sec. 6a. So long as any revenue bonds of the sanitary district are outstanding, sufficient revenue derived from the operation of such a sewerage system shall be set aside as collected, and deposited in a special fund of the sanitary district, and this revenue shall be used only for the purpose of paying the cost of operating and maintaining the sewage system, providing an adequate depreciation fund, and paying the principal of and interest on the bonds issued by the sanitary district under this Act; any revenue not required to be so deposited may be used for the purpose of paying the principal and interest on any other bonds or indebtedness issued or incurred by the district or for paying for the construction, acquisition, improvement, extension, operation or improvement of the sewerage system, or for any other corporate purpose of the sanitary district.
(Source: P.A. 79-1395.)

(70 ILCS 3010/7) (from Ch. 42, par. 319.7)
Sec. 7. The board of trustees of any sanitary district that owns and operates or that may hereafter own and operate a sewerage system constructed or acquired under the provisions of any law of this State has the power to make, enact, and enforce all needful rules and regulations in the construction, acquisition, improvement, extension, management, and maintenance of its sewerage system and for the use thereof. The board of trustees of such a sanitary district also has the power to make, enact, and enforce all needful rules, regulations, and ordinances for the improvement, care, and protection of its sewerage system, which may be conducive to the preservation of the public health, comfort, and convenience, and to render the sewage of the sanitary district harmless in so far as it is reasonably possible to do so.
The board of trustees of such a sanitary district has the power, by ordinance, to charge the inhabitants thereof for the use and service of its sewerage system and to establish charges or rates for that purpose. Where bonds are issued as provided in Sections 2 and 3 of this Act, the board of trustees shall establish rates or charges as provided in this section, and these charges or rates shall be sufficient at all times to pay the cost of operation and maintenance, to provide an adequate depreciation fund, and to pay the principal of and interest upon all revenue bonds issued under Sections 2 and 3 hereof.
A depreciation fund is a fund for such replacements as may be necessary from time to time for the continued effective and efficient operation of the system. The depreciation fund shall not be allowed to accumulate beyond a reasonable amount necessary for that purpose, and shall not be used for extensions to the system.
Charges or rates shall be established, revised, and maintained by ordinance and become payable as the board of trustees may determine by ordinance. Such charges or rates shall be liens upon the real estate upon or for which sewerage service is supplied; provided, however, such liens shall not attach to such real estate until such charges or rates have become delinquent as provided by the ordinance of the sanitary district fixing a delinquency date. A lien is created under the preceding sentence only if the sanitary district sends to the owner or owners of record of the real estate, as referenced by the taxpayer's identification number, (i) a copy of each delinquency notice sent to the person who is delinquent in paying the charges or rates or other notice sufficient to inform the owner or owners of record, as referenced by the taxpayer's identification number, that the charges or rates have become delinquent and (ii) a notice that unpaid charges or rates may create a lien on the real estate under this Section. Nothing in this Section shall be construed to give the sanitary district a preference over the rights of any purchaser, mortgagee, judgment creditor or other lien holder arising prior to the filing in the office of the recorder of the county in which such real estate is located, or in the office of the registrar of titles of such county if the property affected is registered under the Torrens System, of notice of said lien. The notice shall consist of a sworn statement setting out (1) a description of the real estate sufficient for the identification thereof, upon or for which the sewerage service was supplied, (2) the amount or amounts of money due for such sewerage service, and (3) the date or dates when such amount or amounts became delinquent. The sanitary district shall send a copy of the notice of the lien to the owner or owners of record of the real estate, as referenced by the taxpayer's identification number. The sanitary district shall have the power to foreclose such lien in like manner and with like effect as in the foreclosure of mortgages on real estate.
The payment of delinquent charges for sewerage service to any premises may be enforced by discontinuing either the water service or the sewerage service to that premises, or both. A rate or charge is delinquent if it is more than 30 days overdue. Any public or municipal corporation or political subdivision of the State furnishing water service to a premises (i) shall discontinue that service upon receiving written notice from the sanitary district in which the premises lies that payment of the rate or charge for sewerage service to the premises has become delinquent and (ii) shall not resume water service until receiving a similar notice that the delinquency has been removed. The provider of sewerage service shall not request discontinuation of water service before sending a notice of the delinquency to the sewer user and affording the user an opportunity to be heard. The sanitary district shall reimburse the public or municipal corporation or political subdivision of the State for the reasonable cost of the discontinuance and the resumption of water service. The sanitary district may contract with any privately owned public utility for the discontinuance of water service to a premises with respect to which the payment of a rate or charge for sewerage service has become delinquent. The sanitary district shall reimburse the water service provider for any lost water service revenues and the costs of discontinuing water service, and shall indemnify the water service provider for any judgment and related attorney's fees resulting from an action based on any provision of this paragraph.
The sanitary district also has the power, from time to time, to sue the owner, occupant or user of that real estate, or a person receiving any direct or indirect benefit from such services, in a civil action to recover money due for sewerage services, plus a reasonable attorney's fee, to be fixed by the court; provided, however, that the sanitary district shall give notice of its intention to bring such action to the owner of record by regular mail not less than 7 days prior to filing such civil action.
Judgment in a civil action brought by the sanitary district to recover or collect such charges shall not operate as a release or waiver of the lien upon the real estate for the amount of the judgment. Only satisfaction of the judgment or the filing of a release and satisfaction of lien shall release said lien. The lien for charges on account of services or benefits provided for in this Section and the rights created hereunder shall be in addition to and not in derogation of the lien upon real estate created by and imposed for general real estate taxes.
(Source: P.A. 93-500, eff. 6-1-04.)

(70 ILCS 3010/8) (from Ch. 42, par. 319.8)
Sec. 8. Every sanitary district which issues bonds under this Act shall install and maintain a proper system of accounts showing the amount of revenue received from the sewerage system and the application of that revenue. At least once each year the sanitary district shall have the accounts properly audited. A report of that audit shall be open for inspection at all proper times to any taxpayer, sewerage system user, or the holder of any bond issued under this Act, or their respective representatives.
(Source: Laws 1941, vol. 2, p. 435.)

(70 ILCS 3010/9) (from Ch. 42, par. 319.9)
Sec. 9. The holder of any bond issued under this Act, or of any coupon representing interest accrued thereon, by a proper civil action, may compel the officials of the sanitary district issuing the bonds to perform all duties imposed upon them by the provisions of this Act, including the making and collection of sufficient charges or rates for that purpose and the application of the revenue from the sewerage system.
(Source: P.A. 79-1360.)

(70 ILCS 3010/10) (from Ch. 42, par. 319.10)
Sec. 10. For the purpose of improving or extending, or constructing or acquiring and improving and extending any sewerage system under this Act, a sanitary district has the right to acquire any property necessary or appropriate therefor by eminent domain as provided by the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 3010/10.5)
Sec. 10.5. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 3010/11a) (from Ch. 42, par. 319.11a)
Sec. 11a. The board of trustees of any sanitary district shall have full power at any time to contract with the corporate authorities of the municipality or municipalities situated either wholly or partly within that sanitary district for the treatment and disposal of the sewage of that municipality or municipalities, and for the use of the drains, conduits, treatment plants, pumping plants, and works maintained by that sanitary district for the carrying off, disposal, and treatment of sewage and industrial wastes, in lieu of charging the inhabitants of that municipality or municipalities. The corporate authorities so contracting shall adopt an ordinance imposing rules and regulations with respect to the use of sewers within that municipality and provide for a charge to the inhabitants thereof for the use thereof and for the payment of the charge to be paid to the sanitary district under that contract. Such contracts shall be irrevocable as long as any revenue bonds of the sanitary district are outstanding, but the charge to be paid to the sanitary district shall be payable only from the revenue derived by the municipalities from the charges made to the inhabitants thereof.
The charges and rates fixed by the corporate authorities shall be sufficient at all times to pay the charge to be paid to the sanitary districts. Such charges or rates shall be liens upon the real estate upon or for which sewerage service is supplied; provided, however, such liens shall not attach to such real estate until such charges or rates have become delinquent as provided by the ordinance of the municipality fixing a delinquency date. A lien is created under the preceding sentence only if the sanitary district sends to the owner or owners of record of the real estate, as referenced by the taxpayer's identification number, (i) a copy of each delinquency notice sent to the person who is delinquent in paying the charges or rates or other notice sufficient to inform the owner or owners of record, as referenced by the taxpayer's identification number, that the charges or rates have become delinquent and (ii) a notice that unpaid charges or rates may create a lien on the real estate under this Section. Nothing in this Section shall be construed to give the municipality a preference over the rights of any purchaser, mortgagee, judgment creditor or other lien holder arising prior to the filing in the office of the recorder of the county in which such real estate is located, or in the office of the registrar of titles of such county if the property affected is registered under "An Act concerning land titles", approved May 1, 1897, as amended, of notice of the lien. The notice shall consist of a sworn statement setting out (1) a description of the real estate, sufficient for the identification thereof, upon or for which the sewerage service was supplied, (2) the amount or amounts of money due for such sewerage service, and (3) the date or dates when such amount or amounts became delinquent. The sanitary district shall send a copy of the notice of the lien to the owner or owners of record of the real estate, as referenced by the taxpayer's identification number. The municipality shall have the power to foreclose such lien in like manner and with like effect as in the foreclosure of mortgages on real estate.
The municipality also has the power, from time to time, to sue the occupant or user of the real estate in a civil action to recover the money due for sewerage services, plus a reasonable attorney's fee, to be fixed by the court. However, when a judgment is obtained in such a civil action, the foregoing provisions in this section with respect to filing sworn statements of such delinquencies in the office of the recorder and creating a lien against the real estate shall not be effective as to charges sued upon and no lien shall exist thereafter against the real estate for that delinquency. Judgment in such a civil action operates as a release and waiver of the lien upon the real estate for the amount of the judgment.
Such contract may contain appropriate provisions to authorize the sanitary district to proceed, in the name of the municipality, in the collection of such charges and rates as are provided in this section, in the event that the municipality fails to pay when due the charge to be paid to the sanitary district. Any sanitary district, by a civil action, may compel the officials of the municipality to perform all duties imposed upon them by this section, including the making and collection of sufficient charges and rates for that purpose and the application of the revenue therefrom.
(Source: P.A. 87-1197.)

(70 ILCS 3010/12) (from Ch. 42, par. 319.12)
Sec. 12. Every sanitary district has the power to construct or acquire a sewerage system to serve a particular locality within its corporate limits or to extend or improve an existing sewerage system for the purpose of serving a particular locality within the sanitary district not theretofore served by its existing sewerage system, and to pay the cost thereof by the issuance and sale of revenue bonds of the sanitary district, payable solely from the revenue derived from the operation of the entire sewerage system or systems of the sanitary district. Except insofar as inconsistent with this section, the provisions of sections 2 to 11, inclusive, govern all matters connected with a project under this section.
(Source: Laws 1941, vol. 2, p. 435.)

(70 ILCS 3010/13) (from Ch. 42, par. 319.13)
Sec. 13. Every sanitary district also has the power to construct or acquire a sewerage system to serve a particular locality within its corporate limits or to extend or improve an existing sewerage system for the purpose of serving a particular locality within the sanitary district not theretofore served by its existing sewerage system, and to pay the cost thereof by the issuance and sale of revenue bonds of the sanitary district payable solely from the revenue derived from the operation of the sewerage system constructed or acquired for that particular locality, or from the revenue to be derived from the operation of the improvements and extensions of an existing system. Except insofar as inconsistent with this section, the provisions of section 2 of this Act govern all matters connected with the bonds issued under this section.
Bonds issued under this section are payable solely from revenue derived from the operation of that sewerage system or improvement or extension. These bonds shall not, in any event, constitute an indebtedness of the sanitary district, within the meaning of any constitutional or statutory limitation, and it shall be so stated on the face of each bond. The face of each bond shall also contain a description of the locality for which that system or improvement or extension is constructed or acquired.
(Source: Laws 1941, vol. 2, p. 435.)

(70 ILCS 3010/14) (from Ch. 42, par. 319.14)
Sec. 14. The board of trustees of any sanitary district intending to avail itself of the provisions of sections 13 to 19, inclusive, of this Act, shall adopt a resolution declaring its intention to construct or acquire a sewerage system for a particular locality within the sanitary district, or its intention to make an extension or improvement to an existing sewerage system for a particular locality, and describing the project to be constructed and the boundaries of the locality to be served thereby. The board of trustees shall also determine the estimated cost of the project, approve a report of the engineer for the sanitary district of the possible rates to be charged to users of the sewerage system or improvement or extension, and set a date for a public hearing on the question of whether or not the project should be constructed.
(Source: Laws 1941, vol. 2, p. 435.)

(70 ILCS 3010/15) (from Ch. 42, par. 319.15)
Sec. 15. Notice of the public hearing shall be sent by mail to the persons who paid the general taxes for the last preceding year on each lot, block, tract, or parcel of land within the boundaries of the locality to be served by the proposed project and also to each occupant of premises within the locality. Notice shall also be published once each week for two consecutive weeks in a newspaper published and having a general circulation in the sanitary district, if there is one, and the first publication shall be at least fifteen days prior to the date set for the hearing. The notice shall state (1) the time and place of the hearing, (2) the intention of the board of trustees to construct or acquire the system or to extend or improve the existing system, (3) a description of the project to be constructed or acquired and the boundaries of the locality to be served thereby, (4) the estimated cost of the project, and (5) the probable rates to be charged the users of the system or improvement or extension.
(Source: Laws 1941, vol. 2, p. 435.)

(70 ILCS 3010/16) (from Ch. 42, par. 319.16)
Sec. 16. At the time and place fixed in the notice for the public hearing, the board of trustees shall meet and hear the representations of any person desiring to be heard on the subject of the construction or acquisition of the proposed project, the nature thereof, the cost as estimated, and the probable rates to be charged. After the hearing has been had and all persons desiring to appear have been heard, the board of trustees shall adopt a new resolution adopting, altering, amending, changing, or modifying the former resolution or abandoning the project.
(Source: Laws 1941, vol. 2, p. 435.)

(70 ILCS 3010/17) (from Ch. 42, par. 319.17)
Sec. 17. If after the public hearing the board of trustees of the sanitary district adopts a resolution to proceed with the construction or acquisition of the project, the board of trustees has the power to make and enforce all needful rules and regulations in connection with the construction, acquisition, improvement, or extension, and with the management and maintenance of the project to be constructed or acquired. The board of trustees also has the power to establish the rate or charge to each user of the sewerage system or improvement or extension at a rate which will be sufficient to pay the principal and interest of any bonds, issued to pay the cost thereof, maintenance, and operation of the system, improvement, or extension and to provide an adequate depreciation fund therefor. Charges or rates shall be established, revised, and maintained by ordinance and become payable as the board of trustees may determine by ordinance. Such charges or rates shall be liens upon the real estate upon or for which sewerage service is supplied; provided, however, such liens shall not attach to such real estate until such charges or rates have become delinquent as provided by the ordinance of the sanitary district fixing a delinquency date. A lien is created under the preceding sentence only if the sanitary district sends to the owner or owners of record of the real estate, as referenced by the taxpayer's identification number, (i) a copy of each delinquency notice sent to the person who is delinquent in paying the charges or rates or other notice sufficient to inform the owner or owners of record, as referenced by the taxpayer's identification number, that the charges or rates have become delinquent and (ii) a notice that unpaid charges or rates may create a lien on the real estate under this Section. Nothing in this Section shall be construed to give the sanitary district a preference over the rights of any purchaser, mortgagee, judgment creditor or other lien holder arising prior to the filing in the office of the recorder of the county in which such real estate is located, or in the office of the registrar of titles of such county if the property affected is registered under the Torrens System, of notice of said lien. The notice shall consist of a sworn statement setting out (1) a description of the real estate sufficient for the identification thereof, upon or for which the sewerage service was supplied, (2) the amount or amounts of money due for such sewerage service, and (3) the date or dates when such amount or amounts became delinquent, (4) the owner of record of the premises. The sanitary district shall send a copy of the notice of the lien to the owner or owners of record of the real estate, as referenced by the taxpayer's identification number. The sanitary district shall have the power to foreclose such lien in like manner and with like effect as in the foreclosure of mortgages on real estate.
The sanitary district also has the power, from time to time, to sue the occupant or user of the real estate in a civil action to recover the money due for sewerage services, plus a reasonable attorney's fee, to be fixed by the court. However, whenever a judgment is obtained in such a civil action, the foregoing provision in this section with respect to filing sworn statements of such delinquencies in the office of the recorder of deeds and creating a lien against the real estate shall not be effective as to the charges sued upon and no lien shall exist thereafter against the real estate for that delinquency. Judgment in such a civil action operates as a release and waiver of the lien upon the real estate for the amount of the judgment. The charge provided in this section to be made against each user of an improvement or extension shall be in addition to the charge, if any, made of all users of the system under Section 7 hereof, and shall be kept separate and distinct therefrom.
(Source: P.A. 87-1197.)

(70 ILCS 3010/18) (from Ch. 42, par. 319.18)
Sec. 18. If the board of trustees adopts a resolution to proceed with the construction or acquisition of the project as provided in section 17, they shall adopt an ordinance providing for the issuance of the bonds. The ordinance shall contain the necessary detail and data provided for by Section 3a of this Act.
Within thirty days after the adoption of the ordinance, it shall be published at least once in a newspaper published and having a general circulation in the sanitary district, or if there is no such newspaper, it shall be posted in at least three of the most public places in the sanitary district. The ordinance shall become effective ten days after the publication or posting.
(Source: P.A. 83-333.)

(70 ILCS 3010/19a) (from Ch. 42, par. 319.19a)
Sec. 19a. Sufficient revenue derived from the operation of such a sewerage system, improvement, or extension shall be set aside as collected, and deposited in a special fund of the sanitary district. It shall be used only for the purpose of paying the cost of operating and maintaining the sewerage system, improvement, or extension, providing an adequate depreciation fund, and paying the principal and interest on the bonds issued by the sanitary district under Sections 13 to 19a, inclusive, for the purpose of constructing or acquiring the system, improvement, or extension.
(Source: P.A. 83-333.)

(70 ILCS 3010/20) (from Ch. 42, par. 319.20)
Sec. 20. This Act authorizes the issuance of revenue bonds provided for herein without submitting a proposition for the approval of the ordinance authorizing the bonds to the electors as required in the case of the issuance of bonds payable out of taxes levied for the payment of the bonds.
(Source: Laws 1941, vol. 2, p. 435.)

(70 ILCS 3010/21) (from Ch. 42, par. 319.21)
Sec. 21. The provisions of this Act shall be cumulative and shall be considered as conferring additional power on sanitary districts and as additions to and not as limitation upon the powers of sanitary districts to construct, acquire, improve, extend, and operate sewerage systems.
(Source: Laws 1941, vol. 2, p. 435.)

(70 ILCS 3010/22) (from Ch. 42, par. 319.22)
Sec. 22. If any provision of this Act is held invalid the invalidity of that provision shall not affect any of the other provisions of this Act.
(Source: Laws 1941, vol. 2, p. 435.)

(70 ILCS 3010/24a) (from Ch. 42, par. 319.24a)
Sec. 24a. This Act may be cited as the Sanitary District Revenue Bond Act.
(Source: P.A. 86-1475.)



70 ILCS 3015/ - Sanitary Districts Corporate Notes Act.

(70 ILCS 3015/0.01) (from Ch. 42, par. 319.30)
Sec. 0.01. Short title. This Act may be cited as the Sanitary Districts Corporate Notes Act.
(Source: P.A. 86-1324.)

(70 ILCS 3015/1) (from Ch. 42, par. 319.31)
Sec. 1. Any sanitary district, including the district organized under "An Act to create sanitary districts and to remove obstructions in Illinois and Des Plaines Rivers", approved May 29, 1889, as amended, is authorized to issue from time to time general obligation corporate notes in an amount not to exceed 85% of the corporate taxes levied for the year during which said notes are issued, provided no such notes shall be issued at any time there are tax anticipation warrants outstanding against the corporate tax levied for the year during which such notes are issued. Such notes shall mature within two years from date and shall bear interest at a rate per annum not exceeding the maximum rate authorized by "An Act to authorize public corporations to issue bonds, other evidences of indebtedness and tax anticipation warrants subject to interest rate limitations set forth therein", approved May 26, 1970, as now or hereafter amended.
In order to authorize and issue such notes the corporate authorities shall adopt an ordinance fixing the amount of notes, the date thereof, the form thereof, the maturity thereof, terms of redemption prior to maturity, rate of interest thereon, place of payment and denomination, which shall be in multiples of $1,000, and provide for the levy and collection of a direct annual tax upon all the taxable property in the sanitary district sufficient to pay the principal of and interest on such notes to maturity. Upon the filing in the office of the County Clerk of the county in which the sanitary district is located of a certified copy of such ordinance it shall be the duty of the County Clerk to extend the tax therefor in addition to and in excess of all other taxes heretofore or hereafter authorized to be levied by such sanitary district.
The corporate authorities may sell such notes at private or public sale and enter into any contract or agreement necessary, appropriate or incidental to the exercise of the powers granted by this Act, including, without limitation, contracts or agreements for the sale and purchase of such notes and the payment of costs and expenses incident thereto. The corporate authorities may pay such costs and expenses, in whole or in part, from the corporate fund.
From and after such notes have been issued as provided for by this Act, while such notes are outstanding, it shall be the duty of the County Clerk in computing the tax rate for corporate purposes of any such district to reduce the rate for corporate purposes by the amount levied to pay the principal of and interest on the notes authorized by this Act; provided the tax rate shall not be reduced beyond the amount necessary to reimburse any money borrowed from the working cash fund, and it shall be the duty of the Clerk of the sanitary district annually, not less than thirty days prior to the tax extension date, to certify to the County Clerk the amount of money borrowed from the working cash fund to be reimbursed from the corporate tax levy.
No reimbursement shall be made to the working cash fund until there has been accumulated from the tax levy provided for the notes, an amount sufficient to pay the principal of and interest on such notes to maturity.
(Source: P.A. 82-976.)

(70 ILCS 3015/2) (from Ch. 42, par. 319.32)
Sec. 2.
This Act shall be cumulative and it shall constitute complete authority for the issuance of notes as provided for hereunder notwithstanding any other statute or law to the contrary.
(Source: P.A. 76-1361.)



70 ILCS 3020/ - Eastern Will Sanitary District Act.

(70 ILCS 3020/1)
Sec. 1. Short title. This Act may be cited as the Eastern Will Sanitary District Act.
(Source: P.A. 88-390.)

(70 ILCS 3020/5)
Sec. 5. District established. A sanitary district is formed to be known as the Eastern Will Sanitary District for the purpose of constructing, acquiring, operating, improving, extending, and maintaining a plant or plants for the purification and treatment of sewage; the maintenance of one or more outlets for the drainage of sewage that has been treated and purified by these plant or plants; and for the purpose of constructing, acquiring, operating, improving, extending, and maintaining one or more waterworks.
(Source: P.A. 88-390.)

(70 ILCS 3020/10)
Sec. 10. Territory of District. The District shall be comprised of the following territory:
Being a part of Sections 1, 2, 3, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 21, 22, and 24, all in Township 34 North, Range 13 East of the Third Principal Meridian; and also part of Section 7 and 18 in Township 34 North, Range 14 East of the Third Principal Meridian; and also part of Section 34, Township 35 North, Range 13 East of the Third Principal Meridian, all in Cook and Will Counties, Illinois, described as follows:
Beginning at the intersection of the North line of Section 1, Township 34 North, Range 13 East of the Third Principal Meridian and the East line of Lot 3 in the Subdivision of the Northeast quarter of said Section 1; thence South 660 feet along last said East line to the South line of said Lot 3; thence West 660 feet along last said South line to the East line of Lot 6 in said Subdivision; thence South 1320 feet along the East line of Lots 6 and 14 to the North line of Lot 15 all in said Subdivision; thence East 665 feet along the North line of said Lot 15 to the East line of Lot 15; thence South 141 feet along last said East line to the North line of the Subdivision of the Southeast quarter of Section 1, Township 34 North, Range 13 East of the Third Principal Meridian; thence West 332 feet along last said North line to the West line of the East half of Lot 3 in last said Subdivision of the Southeast quarter; thence South 663 feet along last said West line to the North line of Lot 6 in last said Subdivision; thence West 994 feet along the North line of Lot 6 and 5 in last said Subdivision to the North and South centerline of said Section 1; thence South along last said North-South centerline to the Northline of Section 12, Township 34 North, Range 13 East of the Third Principal Meridian; thence South 1039.5 feet along the West line of the Northeast quarter of said Section 12; thence East 1320 feet along a line 1039.5 feet South of and parallel to the North line of said Section 12 to the West line of the East 1320 feet of the East half of the Northeast quarter of said Section 12; thence South 957 feet along last said West line to the North line of the South 660 feet of the East half of the Northeast quarter of said Section 12; thence East 1320 feet along last said North line to the East line of said Section 12; thence South 2660 feet along last said East line to the North line of Lot 59 extended West in Robert Bartlett's Meadowood in Section 7, Township 34 North, Range 14 East of the Third Principal Meridian; thence East 330 feet along the North line of said Lot 59 to the East line of said Lot 59; thence South 660 feet along the East line of Lots 59 and 60 in last said Subdivision to the South line of said Section 7; thence East 648 feet along last said South line to the West line of Lots 64-A and 64-B in last said Subdivision; thence North 1100 feet to the North line of Lot 64-A; thence East along last said line to a line 80 feet West of and parallel to the East line of Lot 64-A; thence South along said line 80 feet West of and parallel to the East line of Lot 64-A to a line 250 feet South of the North line of said Lot 64-A as measured along the East line of Lot 64-A; thence East 80 feet to the East line of Lot 64-A; thence South 825.5 feet along the East line of Lots 64-A and 64-B to the North line of Section 18, Township 35 North, Range 14 East of the Third Principal Meridian; thence East 1482 feet along last said North line to the North-South centerline of said Section 18; thence South along last said centerline to a point 663 feet North of the South line of said Section 18; thence West 1320 feet to the West line of the East half of the Southwest quarter of Section 18; thence South 663 feet along last said West line to the South line of said Section 18; thence West along last said South line to the West line of said Section 18 also being the East line of Section 24, Township 34 North, Range 13 East of the Third Principal Meridian; thence East 1707 feet along the North line of said Section 24 to a line 950 feet East of the West line of the Northeast quarter of said Section 24; thence south 240 feet along last said line 950 feet East of said West line; thence East 250 feet; thence South 585 feet; thence West 250 feet; thence South 75 feet; thence West 95 feet; thence South 427 feet to the South line of the North half of the Northeast quarter of Section 24; thence West 570 feet along last said South line; thence North 480.5 feet; thence West 285 feet to the East line of the Northwest quarter of Section 24; thence south 480 feet along last said East line to the South line of the Northeast quarter of the Northwest quarter of said Section 24; thence West 1327 feet along last said South line to the West line of said Northeast quarter of the Northwest quarter; thence North 1325 feet along last said West line to the South line of the Southwest quarter of Section 13, Township 34 North, Range 13 East of the Third Principal Meridian; thence East 1327 feet along last said South line; thence North 390 feet along the East line of said Southwest quarter; thence West 167.4 feet; thence South 340 feet to the North line of the South 50 feet of said Southwest quarter; thence West 2487 feet along last said North line to the East line of Section 14, Township 34 North, Range 13 East of the Third Principal Meridian; thence North 1066 feet along last said East line to a line 220 feet South of the North line of the South half of the Southeast quarter of said Section 14; thence West 1320 feet along last described line; thence North 2912 feet to the North line of the Southwest quarter of the Northeast quarter of said Section 14; thence West 2640 feet along last said line and the South line of the Northeast quarter of the Northwest quarter to the West line of the last described quarter, quarter; thence North 1325 feet along the last described West line to the North line of said Section 14; thence West 396 feet to the East line of Monee Road; thence Southwesterly along said East line of Monee Road to a line 393.67 feet South of and parallel to the North line of said Section 14; thence West on last described line to the East line of Section 15, Township 34 North, Range 13 East of the Third Principal Meridian; thence South 927 feet along last described East line of Section 15 to the centerline of Dralle Road; thence West 3939 feet along last said centerline to the West line of the Southeast quarter of the Northwest quarter; thence South 1325 feet along last said West line to the East-West centerline of said Section 15; thence East 2630 feet along last said East-West line to the East line of the West half of the Southeast quarter of Section 15; thence South 2640 feet along last said East line to the North line of Section 22, Township 34 North, Range 13 East of the Third Principal Meridian; thence South 2650 feet along the East line of the West half of the Northeast quarter of said Section 22 to the South line of the Northeast quarter; thence West 182.4 feet along last said South line; thence North 228 feet; thence West 208 feet; thence South 228 feet to the last described South line; thence West 928 feet along last said South line to the North-South centerline of said Section 22; thence North 3350 feet along last said North-South line and the North-South centerline of said Section 15 to the South line of P.I.N. 14-15-300-016; thence West 2632 feet along last said South line to the East line of Section 16, Township 34 North, Range 13 East of the Third Principal Meridian and also the East line of Gorman Drainage District No. 6; thence North 540 feet along last said East line to the South line of the West 10 Acres of the Northwest quarter of the Southwest quarter of said Section 15; thence East 320 feet along last said South line to the East line of said West 10 Acres; thence North 1320 feet along last said East line to the North line of said West 10 Acres; thence West 2400 feet along last said North line and the East-West centerline of said Section 16 to the East line of the Illinois Central Railroad right-of-way; thence North 690 feet along last said right-of-way line to the North line of said Drainage District; thence West 6100 feet along last said North line to the North-South centerline of Section 17, Township 34 North, Range 13 East of the Third Principal Meridian; thence South 660 feet along last said North-South centerline to the East West centerline of said Section 17; thence West 660 feet along last said East-West line to the West line of the East half of the East half of the Northwest quarter of said Section 17; thence North 2640 feet along last said West line to the South line of Section 8, Township 34 North, Range 13 East of the Third Principal Meridian; thence East 520 feet to the East line of Interstate 57; thence Northerly along last said East line to the North line of said Section 8; thence East 2500 feet along last said North line to the East line of said Section 8; thence South 5280 feet along last said East line to the North line of said Section 16; thence East 2145 feet along last said North line to the East line of the West 2145 feet of the Northwest quarter of said Section 16; thence South 504 feet along last said East line; thence West 557 feet; thence South 501 feet; thence East 557 feet; thence South 290 feet to the North line of Lot 12 in School Trustee's Subdivision; thence East 1315 feet along the North line of Lot 12 to the West line of Governor's Highway; thence Northeast 6800 feet along the West line of said Highway to the South line of Lot 1 of Robert Bartlett's Home Acres in Section 10, Township 34 North, Range 13 East of the Third Principal Meridian; thence West 317 feet along last said South line to the West line of Lot 1; thence North 284 feet along last West line extended North to the North line of Section 10, Township 34 North, Range 13 East of the Third Principal Meridian; thence West 460 feet to the West line of Section 3, Township 34 North, Range 13 East of the Third Principal Meridian; thence North 5280 feet along last said West line to the South line of Section 34, Township 35 North, Range 13 East of the Third Principal Meridian; thence West 900 feet to the West line of said Section 34; thence North 1320 feet along last said West line to the North line of the South half of the Southwest quarter of said Section 34; thence East 2640 feet along last said North line to the East line of said Southwest quarter; thence South 1320 feet along last said East line to the North line of said Section 3; thence East 1460 feet along last said North line to the East right-of-way line of the Illinois Central Railroad; thence Southwest 2404 feet along last said right-of-way line to the North line of the South half of said Section 3; thence East 970 feet along last said North line to the West line of the East 120 Acres of the Southeast quarter of said Section 3; thence South 2640 feet along last said West line to the North line of said Section 10; thence East 1920 feet along last said North line to the West line of the Northwest quarter of Section 11, Township 34 North, Range 13 East of the Third Principal Meridian; thence South 330 feet along last said West line to the North line of Pine Trace Resubdivision; thence East 660 feet along last said North line to the West line of last said Resubdivision; thence South 495 feet along the West line of last said Resubdivision to the South line of said Pine Trace Resubdivision; thence East 660 feet along last said South line to the West line of said Section 11; thence South 1830 feet along last said West line to the North line of Pine Woods Subdivision; thence East 1320 feet along the North line of last said Subdivision to the West line of the East half of the Northwest quarter of said Section 11; thence North 660 feet along last said West line to the North line of South half of the Southeast quarter of the Northwest quarter of said Section 11; thence East 1320 feet along last said North line to the West line of Lot 4 in the Subdivision of the Northeast quarter of said Section 11; thence North 200 feet along last said West line to the North line of the South half of last said Lot 4; thence East 150 feet to the West line of Monee Road; thence North along last said West line of Monee Road to the North line of last said Lot 4; thence East 225 feet along last said North line to the West line of Lot 5 of said Subdivision of the Northeast quarter; thence South 466 feet along last said West line to the South line of the North half of last said Lot 5; thence East 478 feet along last said South line to the West line of Lot 6 in last said Subdivision; thence North 466 feet along last said West line to the North line of said Lot 6; thence East 469 feet along last said North line to the East line of the West half of the Northeast quarter of said Section 11; thence North 1320 feet along last said East line to the South line of Section 2, Township 34 North, Range 13 East of the Third Principal Meridian; thence West 1130 feet along last said South line to the East line of Monee Road; thence North 300 feet along last said East line to the North line of the South 9 Acres of Lots 6 and 7 in the Subdivision of the South half of the Southeast quarter of said Section 2; thence East 1192 feet along last said North line to the West line of Lots 3 and 8 in the Subdivision of the South half of the Southeast quarter of said Section 2; thence North 815 feet along last said West line to the North line of last said Subdivision; thence East 1320 feet along last said North line to the West line of said Section 1; thence North 900 feet along last said West line to the South line of Lot 4 in the Subdivision of the Southwest quarter of said Section 1; thence East 440 feet along the South line of last said Lot 4 to the East line of Lot 4; thence North 480 feet along last said East line to the South line of the Northwest quarter of said Section 1; thence East 369 feet along last said South line to the West line of Lot 6 in the Subdivision of the Northwest quarter of said Section 1; thence North 585 feet along last said West line to the centerline of Thorn Creek; thence Northeasterly along the centerline of Thorn Creek through Lots 6 and 7 in last said Subdivision to the North line of said Lot 7; thence Northeasterly along last said North line to the East line of said Lot 7; thence South 1065 feet along last said East line to the North line of the East half of the Southwest quarter of said Section 1; thence East 660 feet along last said North line to the West line of Dargis Subdivision; thence South 322 feet along last said West line to the South line of said Subdivision; thence East 661 feet along last said South line to the East line of said Subdivision and also the West line of the Subdivision of the Northeast quarter of said Section 1; thence North 2177 feet along last said West line to the South line of Monee Road; thence Northeasterly along last said South line to the North line of said Section 1; thence East 960 feet along last said North line to the place of beginning; excepting therefrom Lots 1, 2, 3, 4, 5, 6, 10, 11, 12, 13, and 14 in Oak Woods, being a Subdivision in the Southeast quarter of Section 12, Township 34 North, Range 13 East of the Third Principal Meridian.
Except to the extent expressly provided to the contrary in this Act, the terms and provisions of the Sanitary District Act of 1917 shall apply to a sanitary district created under this Section.
(Source: P.A. 88-390.)

(70 ILCS 3020/15)
Sec. 15. Board of trustees; creation; term; bond; quorum; disqualification; elections; redistricting of wards.
(a) A board of trustees shall be created consisting of 3 members for the government, control, and management of the affairs and business of the sanitary district organized under this Act.
(b) The initial trustees shall be selected by the members of the General Assembly whose legislative districts encompass any portion of the district. Each of the trustees shall live within the sanitary district. The terms of the initial trustees shall expire on the first Monday in May, 1995.
Within 60 days after appointment, the initial trustees shall divide the sanitary district into 3 wards that are compact, contiguous, and substantially equal in population for the purpose of electing trustees from those wards.
(c) At the general election immediately preceding the expiration of any trustee's term, an election shall be held within the ward represented by the trustee to choose a successor to serve from the first Monday in May following the election until a successor trustee is elected and qualified. The candidate receiving the most votes in an election shall be elected for a term commencing immediately after the expiration of the term of the outgoing trustee.
(d) The initial board of trustees elected at the first election of trustees shall determine by lot at their first meeting the lengths of their terms. One trustee and his or her successors shall serve terms of 2 years, 4 years, and 2 years. The other 2 trustees and their successors shall each serve 4-year terms.
The first board of trustees elected after each decennial federal census shall also determine by lot at their first meeting the lengths of their terms. One trustee and his or her successors shall serve terms of 4 years, 4 years, and 2 years; the second trustee and his or her successors shall serve terms of 4 years, 2 years, and 4 years; the third trustee and his or her successors shall serve terms of 2 years, 4 years, and 4 years.
(e) If a vacancy occurs on the board of trustees, the remaining trustees shall within 60 days appoint a trustee residing within the ward for which the vacancy exists. The appointed trustee shall hold office until the next regular election at which trustees of the sanitary district are elected.
(f) In 2001 and every 10 years thereafter, following each decennial federal census, the board of trustees shall proceed to divide the sanitary district into wards of approximately equal population for the purpose of electing trustees therefrom, and one trustee shall be elected from each of these wards on the date of the next regular county election. However, no ward shall contain less than 25% of the total population of the district. The territory of each ward shall be composed of contiguous territory in as compact form as practicable. The boundaries of the respective wards shall be set, however, so that the boundaries do not divide individual incorporated cities, towns, villages, or precincts unless division is necessary to prevent a ward from violating the minimum population requirement set forth above.
(g) A majority of the board of trustees shall constitute a quorum, but a smaller number may adjourn from day to day. No trustee or employee of a district shall have a direct or indirect interest in any contract, work, or business of the district or the sale of any article, the expense, price, or consideration of which is paid by the district; nor in the purchase of any real estate or property belonging to the district or which shall be sold for taxes or assessments, or by virtue of legal process at the suit of the district. Nothing in this Section shall be construed as prohibiting the appointment or election of any person as trustee or employee whose only interest in the district is as owner of real estate in the district or of contributing to the payment of taxes levied by the district. The trustees shall have the power to provide and adopt a corporate seal for the district.
(Source: P.A. 88-390.)

(70 ILCS 3020/20)
Sec. 20. Board of trustees; corporate powers; officers and employees; bond; compensation; limitation.
The trustees shall constitute a board of trustees for the district. The board of trustees is the corporate authority of the sanitary district and shall exercise all the powers and manage and control all the affairs and property of the district. The board of trustees, immediately after their appointment and at their first meeting in May of each year thereafter, shall elect one of their number as president, one of their number as vice-president, and from or outside of their membership a clerk and an assistant clerk. In case of the death, resignation, absence from the State, or other disability of the president, the president's powers and duties shall devolve upon the vice-president until the president's disability is removed or until a successor to the president is appointed under this Act. The board may select a treasurer, an engineer, and an attorney for the district as well as a board of local improvements consisting of 3 members all of whom may be trustees or other citizens of the sanitary district. The board may appoint other officers and hire employees to manage and control the operations of the district as it considers necessary. All persons elected by the board shall hold their respective offices at the pleasure of the board and shall give such bond as may be required by the board. The board may prescribe duties and fix the compensation of all the officers and employees of the sanitary district. However, no member of the board of trustees shall receive more than $6,000 per year as compensation for performing his or her duties as trustee.
The board of trustees has full power to pass all necessary ordinances, rules, and regulations for the proper management and to conduct the business of the board and the corporation and for carrying into effect the objects for which the sanitary district was formed. These ordinances may provide a fine for each offense of not less than $100 or more than $1,000. Each day that a violation continues shall constitute a separate offense. Fines under this Section are recoverable by the sanitary district in a civil action. The sanitary district is authorized to apply to the circuit court for injunctive relief or mandamus when, in the opinion of the chief administrative officer, relief is necessary to protect the sewage or waterworks system of the sanitary district.
The board of trustees may not levy a tax on property unless the question of its adoption, either for a specified period or indefinitely, is submitted to the electors of the sanitary district and approved by a majority of those voting on the question. This question may be submitted at any election held in the sanitary district after the adoption of a resolution by the board of trustees providing for the submission of the question to the electors of the sanitary district. The board of trustees shall certify the resolution and proposition to the proper election officials, who shall submit the proposition at an election in accordance with general election law. If a majority of the votes cast on the question is in favor of the levy of the tax, it may then be levied in the sanitary district for the specified period or indefinitely, as provided in the proposition. The question shall be put in the following form:
Shall (name of district) levy an annual tax (explain

rate, duration, and purpose)

The votes shall be recorded as "Yes" or "No".
(Source: P.A. 88-390.)

(70 ILCS 3020/99)
Sec. 99. This Act takes effect upon becoming law.
(Source: P.A. 88-390.)



70 ILCS 3105/ - Solid Waste Disposal District Act.

(70 ILCS 3105/1) (from Ch. 85, par. 1651)
Sec. 1.
This Act shall be known and may be cited as the "Solid Waste Disposal District Act".
(Source: P.A. 76-1204.)

(70 ILCS 3105/2) (from Ch. 85, par. 1652)
Sec. 2.
The purpose of this Act is to provide for the creation of solid waste disposal districts. Such districts shall be responsible for the collection and transport of solid waste. Such districts may establish, with the prior approval of the Environmental Protection Agency, facilities in one or more locations for the disposal, treatment or conversion of the solid waste.
(Source: P.A. 76-2442.)

(70 ILCS 3105/3) (from Ch. 85, par. 1653)
Sec. 3. Definitions. As used in this Act, unless the context otherwise requires:
"Agency" means the Illinois Environmental Protection Agency.
"District" means a solid waste disposal district organized under this Act; "board" means the board of trustees of such a district; and "trustee" means a trustee of such district.
"Municipal waste" means garbage, general household, institutional and commercial waste, industrial lunchroom or office waste, landscape waste, and construction and demolition waste.
"Solid waste" means "waste" as defined in the Environmental Protection Act.
(Source: P.A. 87-650.)

(70 ILCS 3105/3.01) (from Ch. 85, par. 1653.01)
Sec. 3.01.
"Demolition materials": the wastes resulting from the destruction or demolition of structures or buildings and include materials such as concrete blocks, broken concrete, plaster, wire and wood lath, timbers and wood building products and other similar non-putrescible materials.
(Source: P.A. 76-1204.)

(70 ILCS 3105/3.02) (from Ch. 85, par. 1653.02)
Sec. 3.02. Garbage defined. "Garbage" is waste resulting from the handling, processing, preparation, cooking and consumption of food, and wastes from the handling, processing, storage and sale of produce.
(Source: P.A. 87-650.)

(70 ILCS 3105/3.03) (from Ch. 85, par. 1653.03)
Sec. 3.03.
"Garden trash": all accumulations of grass or shrubbery cuttings, and other refuse attending the care of lawns, shrubbery, vines, trees and tree limbs.
(Source: P.A. 76-1204.)

(70 ILCS 3105/3.04) (from Ch. 85, par. 1653.04)
Sec. 3.04. Landscape waste defined. "Landscape waste" means all accumulations of grass or shrubbery cuttings, leaves, tree limbs, and other materials accumulated as the result of the care of lawns, shrubbery, vines and trees.
(Source: P.A. 87-650.)

(70 ILCS 3105/3.05) (from Ch. 85, par. 1653.05)
Sec. 3.05.
"Mixed refuse": any combination of garbage and trash as normally collected in a combined pickup from residences and commercial establishments. This may include minor amounts of demolition material or non-combustible refuse.
(Source: P.A. 76-1204.)

(70 ILCS 3105/3.06) (from Ch. 85, par. 1653.06)
Sec. 3.06.
"Non-combustible refuse": refuse materials that are unburnable at ordinary incinerator temperatures, such as metals, mineral matter, large quantities of glass or crockery, metal furniture, auto bodies or parts, and other similar material or refuse not usual to housekeeping or to the operation of stores or offices.
(Source: P.A. 76-1204.)

(70 ILCS 3105/3.07) (from Ch. 85, par. 1653.07)
Sec. 3.07.
"Rubbish" or "trash": refuse accumulations of paper, excelsior, rags or wooden or paper boxes or containers, sweepings, and all other accumulations of a nature other than garbage, which are usual to housekeeping and to the operation of stores, offices and other business places, including such garden trash as is capable of deposit in a trash container, but not including non-combustible refuse.
(Source: P.A. 76-1204.)

(70 ILCS 3105/4) (from Ch. 85, par. 1654)
Sec. 4. (a) Not less than 1% of the voters in any county having less than 3,000,000 population may petition the circuit court of such county to order the question to be submitted to the voters of such county whether a solid waste disposal district, the boundaries of which shall be coextensive with the boundaries of the county, shall be organized under this Act. Not less than 1% of the voters in each county of a group of not more than 5 adjoining counties each of which has less than 3,000,000 population may jointly petition the circuit court of the county having the largest population to order the question to be submitted to the voters of such counties whether a district, the boundaries of which shall be coextensive with the boundaries of the group of counties taken as a whole, shall be organized under this Act.
If the proposed district shall embrace more than one county the petition shall be accompanied by the written approval of the Environmental Protection Agency.
If the proposed district is coextensive with the boundaries of a single county it shall be designated by the name of that county.
(b) Not less than 1% of the voters in any township not already included within a solid waste disposal district may petition the circuit court of the county in which it is located to order the question to be submitted to the voters of such township whether a solid waste disposal district, the boundaries of which shall be coextensive with the boundaries of the township shall be organized under this Act. Not less than 1% of the voters in each township of a group of not more than 5 adjoining townships, none of which is already included within a solid waste disposal district, may jointly petition the circuit court of the county in which a majority of the voters reside to order the question to be submitted to the voters of such townships whether a district, the boundaries of which shall be coextensive with the boundaries of the group of townships taken as a whole, shall be organized under this Act.
If the proposed district shall embrace more than one township the petition shall be accompanied by the written approval of the Environmental Protection Agency.
(Source: P.A. 81-1489.)

(70 ILCS 3105/5) (from Ch. 85, par. 1655)
Sec. 5. Upon the filing of such petition with the circuit court, the circuit clerk shall give notice of the time and place of a hearing upon the subject of the petition, which notice shall be inserted in one or more daily or weekly newspapers published within the proposed district at least 20 days before such hearing. If no daily or weekly newspaper is published within such proposed district, notice may be given by posting at least 15 copies in each county, or in each township if the boundaries of the proposed district are not coextensive with the boundaries of a county or counties, in such proposed district at least 20 days before such hearing in conspicuous public places as far separated from each other as reasonably possible.
(Source: P.A. 80-689.)

(70 ILCS 3105/6) (from Ch. 85, par. 1656)
Sec. 6. At the time and place fixed for such public hearing a circuit judge shall sit and hear all persons who desire to be heard, and if the circuit judge shall find that the requirements of this Act and the general election law have been complied with and that the allegations of the petition are true then he shall order a referendum by the legal voters to be held in the proposed district to determine the question of organization of the proposed district in accordance with the general election law. In such order he shall designate the election at which the proposition shall be submitted and order the proposition certified to the proper election officials and notice given in accordance with the general election law.
(Source: P.A. 81-1489.)

(70 ILCS 3105/7) (from Ch. 85, par. 1657)
Sec. 7. Notice of the referendum shall be given and the referendum conducted in accordance with the general election law.
Such election is subject to the provisions of the general election law, provided that a majority of those voting on the proposition, in each township, shall be necessary for approval of creation of the district.
(Source: P.A. 81-1535.)

(70 ILCS 3105/8) (from Ch. 85, par. 1658)
Sec. 8. The returns of such election shall be made to the circuit court and shall be canvassed by the court and the court shall cause a statement of the results of such election to be entered of record in the circuit court, and if such district shall lie in more than one county, a certified copy thereof shall be filed with the clerk of the circuit court of each such other county who shall enter the same or record in the circuit court of such county. If a majority of the votes cast on the proposition in each township are in favor of the organization of a solid waste disposal district, such district shall thenceforth be deemed to be organized.
(Source: P.A. 83-343.)

(70 ILCS 3105/9) (from Ch. 85, par. 1659)
Sec. 9. The affairs of a solid waste disposal district shall be managed by a board which shall consist of 5 trustees. If the boundaries of the district are coextensive with the boundaries of one county, the trustees shall be residents of that county. If the district embraces 2 counties, 3 trustees shall be residents of the county with the larger population and 2 trustees shall be residents of the other county. If the district embraces 3 counties, one trustee shall be a resident of the county with the smallest population and each of the other counties shall have 2 resident trustees. If the district embraces 4 counties, 2 trustees shall be residents of the county with the largest population and each of the other counties shall have one resident trustee. If the district embraces 5 counties, each county shall have one resident trustee.
In the case of a district composed of one or more townships organized as a result of a petition under subparagraph (b) of Section 4, the trustees shall be residents of the township or townships in the same numerical proportions based upon township population as provided in this Section for counties.
Trustees shall be qualified voters of such district who do not hold any other public office and are not officers of any political party. Trustees shall be selected on the basis of their demonstrated interest in the purpose of solid waste disposal districts.
In a district organized as a result of a petition under subparagraph (a) of Section 4, the presiding officer of the county board of the county of which the trustee is required to be a resident, with the advice and consent of that county board, shall appoint the first trustees. In a district organized as a result of a petition under subparagraph (b) of Section 4, the township supervisor of the township of which the trustee is required to be a resident, with the advice and consent of that township's board of township trustees, shall appoint the first trustees. The first trustees of any district shall hold office for terms expiring on June 30 after one, 2, 3, 4 and 5 year periods respectively as determined and fixed by lot. Thereafter, successor trustees shall be appointed in the same manner not later than June 1 prior to the commencement of term of the trustee.
Each successor trustee shall serve for a term of 5 years. A vacancy occurring otherwise than by expiration of term shall be filled for the unexpired term by appointment of a trustee by the presiding officer of the county board of the county of which the trustee shall be a resident with the advice and consent of that county board or, in a district organized as a result of a petition under subparagraph (b) of Section 4, by appointment of a trustee by the township supervisor of the township of which the trustee is required to be a resident with the advice and consent of that township's board of township trustees. A trustee who has served a full term of 5 years is ineligible to serve as a trustee for a period of one year following the expiration of his term. When any trustee during his term of office shall cease to be a bona fide resident of the district he is disqualified as a trustee and his office becomes vacant.
Trustees shall serve without compensation, but may be paid their actual and necessary expenses incurred in the performance of their official duties.
A trustee may be removed for cause by the presiding officer of the county board of the county of which the trustee is a resident or by the township supervisor of the township from which the trustee was appointed, as appropriate, but every such removal shall be by a written order, which shall be filed with the county clerk of the county wherein the order was issued.
(Source: P.A. 80-689.)

(70 ILCS 3105/10) (from Ch. 85, par. 1660)
Sec. 10. Within 60 days after their selection, the trustees shall organize by selecting from their members a president, secretary, treasurer and such other officers as are deemed necessary, who shall hold office for the fiscal year in which elected and until their successors are selected and qualify. Three trustees shall constitute a quorum of the board for the transaction of business. The board shall hold regular monthly meetings. Special meetings may be called by the president and shall be called on the request of a majority of members as may be required.
The board shall provide for the proper and safe keeping of its permanent records and for the recording of the corporate action of the district. It shall keep a proper system of accounts showing a true and accurate record of its receipts and disbursements and it shall cause an annual audit to be made of its books, records and accounts.
The records of the district shall be subject to public inspection at all reasonable hours and under such regulations as the board may prescribe.
The district shall annually make a full and complete report to the county board of each county within the district or, if the boundaries of the district are not coextensive with a county or counties, to the board of township trustees of each township within the district and to the Environmental Protection Agency of its transactions and operations for the preceding year. Such report shall contain a full statement of its receipts, disbursements and the program of work for the period covered, and may include such recommendations as may be deemed advisable.
Executive or ministerial duties may be delegated to one or more trustees or to an authorized officer, employee, agent, attorney or other representative of the district.
All officers and employees authorized to receive or retain the custody of money or to sign vouchers, checks, warrants or evidences of indebtedness binding upon the district shall furnish surety bond for the faithful performance of their duties and the faithful accounting for all moneys that may come into their hands in an amount to be fixed and in a form to be approved by the board.
All contracts for supplies, material or work involving an expenditure in excess of $1,500 shall be let to the lowest responsible bidder, after due advertisement except work requiring personal confidence or necessary supplies under the control of monopolies, where competitive bidding is impossible. All contracts for supplies, material or work shall be signed by the president of the board and by any such other office as the board in its discretion may designate.
(Source: P.A. 80-689.)

(70 ILCS 3105/10.1) (from Ch. 85, par. 1660.1)
Sec. 10.1. Purchases made pursuant to this Act shall be made in compliance with the "Local Government Prompt Payment Act", approved by the Eighty-fourth General Assembly.
(Source: P.A. 84-731.)

(70 ILCS 3105/11) (from Ch. 85, par. 1661)
Sec. 11. The board of any district, when so requested by the treasurer of the district, shall designate one or more banks or savings and loan associations in which the funds and moneys received by the treasurer, by virtue of his office, may be deposited.
When a bank has been designated as a depository it shall continue as such until 10 days have elapsed after a new depository is designated and is qualified. When a new depository is designated, the district shall notify the sureties of the treasurer of that fact in writing at least 5 days before the transfer of funds.
No bank or savings and loan association shall receive public funds as permitted by this Section, unless it has complied with the requirements established pursuant to Section 6 of "An Act relating to certain investments of public funds by public agencies", approved July 23, 1943, as now or hereafter amended.
(Source: P.A. 83-541.)

(70 ILCS 3105/12) (from Ch. 85, par. 1662)
Sec. 12.
Actions of the board of a legislative character shall be in the form of ordinances. All ordinances imposing any penalty or making any appropriations shall be published at least once a week for 2 weeks in at least one newspaper published in the district, or if no newspaper of general circulation is published therein, by posting copies of the same in at least 15 conspicuous public places in the district. No such ordinance shall take effect until 10 days after it is so published or posted. All other ordinances and resolutions shall take effect from and after their passage unless otherwise provided therein.
All ordinances, orders and resolutions and the date of publication thereof may be proven by the certificate of the secretary under the seal of the district and when printed in book or pamphlet form and purporting to be published by the district, such book or pamphlet shall be received as evidence of the passage and legal publication of such ordinances, orders and resolutions as of the dates mentioned in such books or pamphlet, in all courts without further proof.
(Source: P.A. 76-1204.)

(70 ILCS 3105/16) (from Ch. 85, par. 1666)
Sec. 16.
The district may, with the prior approval of the Environmental Protection Agency, construct, acquire and operate its own solid waste disposal facilities, may contract with other governmental bodies or with private industry for the disposal of solid wastes, or may utilize upon such terms as may be agreed upon between the board and the other parties involved, any combination of public and private facilities.
(Source: P.A. 76-2442.)

(70 ILCS 3105/17) (from Ch. 85, par. 1667)
Sec. 17. To the extent necessary to carry out the purpose of this Act and in addition to any other powers, duties and functions vested in a district by law, but subject to such limitations and restrictions as are imposed elsewhere by this Act or another law, a district is authorized and empowered:
(a) To adopt by-laws, adopt and use a common seal, enter into contracts, acquire and hold real and personal estate and take such other actions as may be necessary for the proper conduct of its affairs.
(b) To make and publish all ordinances, rules and regulations necessary for the management and protection of its property and the conduct of its affairs.
(c) To acquire by gift, legacy, purchase, lease, agreement or otherwise the fee or any lesser right or interest in real property and to hold and use the same for the purposes of the district.
(d) To accept gifts, grants, legacies, contributions and appropriations of money and other personal property for the purposes of the district.
(e) To employ and fix the compensation of an executive officer who shall be responsible to the board for the carrying out of its policies. The executive officer shall have the power, subject to the approval of the board, to employ and fix the compensation of such assistants and employees as the board may consider necessary for carrying out the purposes and provisions of this Act.
(f) To charge and collect reasonable fees for the use of such facilities and services as may be provided.
(g) To police its property and to exercise police powers in respect thereto.
(h) To intervene, participate, and make recommendations and comments in the local siting approval process for a solid waste disposal site or facility if the site or facility is to be located within the boundaries of the solid waste disposal district and the district was formed before January 1, 1993.
(Source: P.A. 88-512.)

(70 ILCS 3105/17-1) (from Ch. 85, par. 1667-1)
Sec. 17-1.
All sites operated by such district shall be subject to the provisions of the "Environmental Protection Act", enacted by the 76th General Assembly.
(Source: P.A. 76-2442.)

(70 ILCS 3105/18) (from Ch. 85, par. 1668)
Sec. 18. The fiscal year of each district shall commence July 1 and extend through the following June 30.
The board of each district shall on or before the second Tuesday in September of each year, adopt a combined annual budget and appropriation ordinance as provided in the Illinois Municipal Budget Law. In the case of districts composed of one county, such ordinance shall be submitted to the county board for review and approval, by county ordinance, before it becomes effective. In case the district is composed of only one township, such ordinance shall be submitted to the board of township trustees for review and approval, by township ordinance, before it becomes effective.
Except as otherwise provided in this Act, a district may annually levy taxes upon all the taxable property therein at the full, fair cash value thereof, as equalized or assessed by the Department of Revenue, to be extended at a rate not exceeding .05%.
After the adoption of the appropriation ordinance and on or before the second Tuesday in September of each year, the board shall ascertain the total amount of the appropriations legally made which are to be provided for from tax levies for the current year. Then, by an ordinance specifying in detail the purposes for which such appropriations have been made and the amounts appropriated for such purposes, the board shall levy not to exceed the total amount so ascertained upon all the property subject to taxation within the district as the same is assessed and equalized for state and county purposes for the current year. A certified copy of such ordinance shall be filed on or before the first Tuesday in October with the clerk of each county wherein the district or any part thereof is located.
(Source: P.A. 80-689.)

(70 ILCS 3105/19) (from Ch. 85, par. 1669)
Sec. 19.
Gifts, contributions and bequests of money and all licenses, fees and charges and other revenue or other money received or collected by the district shall be deposited in the treasury of the district to be used for the purchase of land, property and equipment and the payment of expenses incurred in carrying out the activities of the district, except that monies given, bequeathed or contributed upon specified trusts shall be held and applied in accordance with the trust specified.
(Source: P.A. 76-1204.)

(70 ILCS 3105/20) (from Ch. 85, par. 1670)
Sec. 20.
Whenever a district does not have sufficient money in its treasury to meet all necessary expenses and liabilities thereof, it may issue tax anticipation warrants. Such issue of tax anticipation warrants shall be subject to the provisions of Section 2 of "An Act to provide for the manner of issuing warrants upon the treasurer of the State or of any county, township, or other municipal corporation or quasi municipal corporation, or of any farm drainage district, river district, drainage and levee district, fire protection district and jurors' certificates", approved June 27, 1913, as now and hereafter amended.
(Source: P.A. 76-1204.)

(70 ILCS 3105/21) (from Ch. 85, par. 1671)
Sec. 21. For the purpose of acquisition of real property, or rights thereto, and of constructing or acquiring solid waste disposal facilities, a district may issue and sell bonds. However, no such bonds other than bonds payable solely from the revenues derived by the district from the operation of such facilities may be issued unless the proposition to issue bonds has been submitted to the legal voters of the district at an election and has been approved by a majority of those voting on the proposition. Such election is subject to Section 22 of this Act.
No district shall become indebted in any manner or for any purpose, to any amount including existing indebtedness in the aggregate exceeding 0.5% of the full, fair cash value, as equalized or assessed by the Department of Revenue, of the taxable property therein.
Before or at the time of issuing bonds, other than revenue bonds, the district shall provide by ordinance for the collection of an annual tax, within the limits of the taxes hereinbefore authorized, sufficient to pay such bonds and the interest thereon as the same respectively become due. Such bonds shall be divided into series, the first of which shall mature not later than 5 years after the date of issue and the last of which shall mature not later than 20 years after the date of issue; shall bear interest at a rate or rates not exceeding the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract; shall be in such form as the district shall by resolution provide and shall be payable as to both principal and interest from the proceeds of the annual levy of taxes hereinbefore authorized to be levied, or so much thereof as will be sufficient to pay the principal thereof and the interest thereon. Prior to the authorization and issuance of such bonds the district may, with or without notice, negotiate and enter into an agreement or agreements with any bank, investment banker, trust company or insurance company or group thereof whereunder the marketing of such bonds may be assured and consummated. The proceeds of such bonds shall be deposited in a special fund, to be kept separate and apart from all other funds of the conservation district.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-4.)

(70 ILCS 3105/22) (from Ch. 85, par. 1672)
Sec. 22. When the board of a district proposes to incur indebtedness and issue bonds, other than tax anticipation warrants and other than revenue bonds, it shall order a referendum on the proposal at a regular election at which all of the voters of the district may vote.
The district shall adopt an ordinance calling for the referendum and setting forth the proposal and the regular election for holding the referendum and shall certify the proposition and the ordinance to the proper election officials. The expenses incurred in connection with the conduct of the election shall be paid by the district. The referendum shall be in accordance with the general election law and in the case of districts composed of townships, a majority of those voting, in each township, shall be necessary for approval of such proposal.
(Source: P.A. 81-1489.)

(70 ILCS 3105/23) (from Ch. 85, par. 1673)
Sec. 23.
A district may apply for and receive the grant or loan of money or other financial aid necessary for the undertaking, performance or execution of any of its corporate objects or purposes from any department or agency of the State or federal government. A district may undertake any of its activities aided by, in cooperation with or as a joint enterprise with any department or agency of the State or federal government or any other solid waste disposal district, sanitary district, park district, school district, planning commission, county board, municipality or other governmental unit.
Any county board, municipality, district or other governmental unit may aid any solid waste disposal district in any appropriate manner including equipping, operating and maintaining any conservation or recreation areas and providing, conducting and supervising programs of activities, and may appropriate money for such purposes. All county and municipal officers shall render such assistance as shall not interfere with their regular employment. The county board and the corporate authorities of any municipality are authorized to make available to the use of the district such county or municipal equipment, facilities and personnel as they deem advisable.
(Source: P.A. 76-1204.)

(70 ILCS 3105/24) (from Ch. 85, par. 1674)
Sec. 24. After the effective date of this Act, no district, person, firm or corporation, public or private, may establish a new solid waste disposal site or facility without first obtaining a permit from the Environmental Protection Agency under the provisions of the Environmental Protection Act. Application for such permit shall be on forms provided by the Agency and shall be accompanied by such supporting documents as the Agency shall require. Prior to issuing a permit to establish a new solid waste disposal site or facility the Agency shall review the application and supporting documents and make an on-site inspection of the proposed site. The Agency may request the Illinois State Geological Survey of the University of Illinois to prepare a report concerning the soil characteristics, water table, and other appropriate physical characteristics of the proposed site. If the proposed new solid waste disposal site or facility conforms to the minimum standards provided in such Act, the Agency shall issue a permit for the operation of such site or facility. If the proposed new solid waste disposal site or facility does not conform to the minimum standards provided by such Act, no permit shall be issued and the solid waste disposal site or facility shall not be constructed or operated.
(Source: P.A. 95-728, eff. 7-1-08 - See Sec. 999.)

(70 ILCS 3105/25)
Sec. 25. Cessation of district organization. Notwithstanding any other provision of law, if a majority vote of the board is in favor of the proposition to annex the district to another district whose boundaries are contiguous, or consolidate the district into a municipality with which the district is coterminous or substantially coterminous, or consolidate the district into the county in which the district sits if the district contains territory within only one county, and if the governing authorities of the governmental unit assuming the functions of the former district agree by resolution to accept the functions (and jurisdiction over the territory, if applicable) of the consolidated or annexed district, then the district shall cease. On the effective date of the annexation or consolidation, all the rights, powers, duties, assets, property, liabilities, indebtedness, obligations, bonding authority, taxing authority, and responsibilities of the district shall vest in and be assumed by the governmental unit assuming the functions of the former district.
The employees of the former district shall be transferred to the governmental unit assuming the functions of the former district. The governmental unit assuming the functions of the former district shall exercise the rights and responsibilities of the former district with respect to those employees. The status and rights of the employees of the former district under any applicable contracts or collective bargaining agreements, historical representation rights under the Illinois Public Labor Relations Act, or under any pension, retirement, or annuity plan shall not be affected by this amendatory Act.
(Source: P.A. 98-1002, eff. 8-18-14.)



70 ILCS 3110/ - Metro East Solid Waste Disposal and Energy Producing Service Act.

(70 ILCS 3110/1) (from Ch. 111 1/2, par. 7101)
Sec. 1. Finding and Purpose. For the benefit of the People of this State, the increase of their commerce, welfare and prosperity, and the improvement of their health and living conditions, it is essential that provision be made for the efficient collection and disposal of waste on a district basis from both public and private sources in compliance with State and federal laws, regulations, and policies and for the generation of energy and the recovery of usable resources form such waste to the extent practicable. It is the purpose of this Act to assist certain participating political subdivisions of this State, other public entities and the private sector of the economy to provide adequate waste disposal facilities and facilities for the generation of steam, electricity, or other forms of energy from fuels which are derived from or are otherwise related to waste disposal facilities by providing a coordinating agency and a financing vehicle for such facilities. It is the purpose of this Act to assist the participating municipalities to effect waste disposal programs on a district basis and to that end this Act provides for the creation of the Metro East Solid Disposal and Energy Producing Service. It is the intention and purpose of this Act that, without in any way limiting the discretion of the Service, the Service and the Environmental Protection Agency are to cooperate to the maximum extent practicable in effecting a district waste disposal and energy generating program to service the participating municipalities.
(Source: P.A. 90-655, eff. 7-30-98.)

(70 ILCS 3110/2) (from Ch. 111 1/2, par. 7102)
Sec. 2. Title. This Act shall be known and may be cited as the "Metro East Solid Waste Disposal and Energy Producing Service Act".
(Source: P.A. 84-1320.)

(70 ILCS 3110/3) (from Ch. 111 1/2, par. 7103)
Sec. 3. Definitions. As used in this Act, the words and terms listed in this Section shall have the meaning given, unless the context clearly indicates another or different meaning is intended.
(a) "Service" means the Metro East Solid Waste Disposal and Energy Producing Service.
(b) "Bonds" mean all bonds, bond anticipation notes, revenue anticipation notes, grant anticipation notes, or other evidences of indebtedness of the Service, whether general or limited obligations of the Service.
(c) "Cost" shall include the purchase price of any project or the cost of acquiring all or any portion of the right, title, or interest of a project and the amount to be paid to discharge all obligations necessary or desirable to vest title to the project or any part thereof in the Service or other owner; the cost of any reconstruction, extension, enlargement, alteration, repair or improvement; the cost of all lands, properties, rights, easements, franchises, and permits; the cost of all labor, machinery, and equipment; financing charges; interest prior to and during construction and if, considered desirable by the Service, for a limited period after the completion of construction; reserves for principal and interest and for extensions, enlargements, additions and improvements; the cost of all lands, properties, rights, easements, franchises, and permits; the cost of all labor, machinery, and equipment; financing charges; interest prior to and during construction and if, considered desirable by the Service, for a limited period after the completion of construction; reserves for principal and interest and for extensions, enlargements, additions and improvements; the costs of revenue estimates, engineering and legal services, plans, designs, specifications, surveys, investigations, demonstrations, studies, estimates of cost, other expenses necessary or incident to determining the feasibility or practicability of any such acquisition, improvement, repair or construction; administrative expenses, and other expenses as necessary or incident to the financing herein authorized, and to the acquisition, operation, maintenance, improvement, construction of a project and the placing of the same in operation by the Service, including reasonable provision for working capital. Any obligation or expense incurred prior to the issuance of bonds under the provisions of this Act in connection with the foregoing items of cost may be regarded as a part of such cost.
(d) "Person" means any natural person, corporation, firm, partnership, cooperative, or other entity.
(e) "Project" means the facilities and properties used or useful or having present capacity for future use in connection with:
(1) The transporting, transferring, compacting, burying, incinerating, reduction, composting, collection, storage, treatment, utilization, processing, or final disposal of waste;
(2) The conversion of waste to fuel, steam, electricity, energy, or other resources or the generation of steam, electricity, or other forms of energy from fuel which is derived from, or is otherwise related to, waste; or
(3) The reconstruction, converting or otherwise recycling of waste into material which is not waste or which is useful or is marketable.
The term "project" includes (without limitation) land, buildings, structures, machinery, equipment, rail or motor vehicles, barges, boats, and all properties and rights therein and appurtenances thereof, rights-of-way, franchises, easements and other interests in land, all land and facilities which are functionally related and subordinate to the project and all patents, licenses and other rights necessary or useful in the construction or operation of a project.
(f) "Revenues" means, but is not necessarily limited to, all moneys received by the Service from or in connection with any project, including (without limitation) grants, rentals, rates, fees, charges for the use of the services furnished or available and all other income inuring to the Service; provided that the Service, from time to time, may further define or limit the term "revenues" as applied to a particular project, financing, or other matter.
(g) "Subdivision" means any county, municipal corporation, sanitary district, State or local agency, or other public body or agency created or established by or pursuant to State or local law, ordinance, or resolution.
(h) "Wastes" means all waste materials, whether solid, liquid or gas, including but not limited to garbage, refuse, and other discarded materials, waste materials resulting from industrial, commercial and agricultural operations and from community activities, rubbish, ashes, incinerator residue, wastewater treatment residue, street cleanings, dead animals, demolition and construction debris, discarded household appliances, automobile bodies, offal and paunch manure.
(Source: P.A. 84-1320.)

(70 ILCS 3110/4) (from Ch. 111 1/2, par. 7104)
Sec. 4. Created. There is hereby created the Metro East Solid Waste Disposal and Energy Producing Service which is constituted a public instrumentality of the State of Illinois. The exercise by the Service of the powers conferred by this Act shall be considered to be the performance for an essential public function. The Service shall be considered organized and shall commence its activities when there shall have been filed with the Secretary of State and Environmental Protection Agency certified copies of the resolutions of participation of at least two of the following municipalities: Mayor and City Council or Village Board of Trustees of East St. Louis, Centreville, Alorton, Venice and Brooklyn. The resolution of participation shall contain a declaration by the municipality of its intention and consent to participate in the activities of the Service.
(Source: P.A. 85-293.)

(70 ILCS 3110/5) (from Ch. 111 1/2, par. 7105)
Sec. 5. Composition; appointment and terms of members; oath; removal. The Service shall consist of one member from each of the participating municipalities and the director of the Environmental Protection Agency, ex officio. Each member from a participating municipality shall be appointed by the Governor from a list of at least three persons, which list has been submitted to the Governor by such participating municipality. Each such list shall be submitted to the Governor after approval by the Mayor of the municipality submitting such list. Members from a participating municipality shall serve terms of 4 years and shall continue in office until their successors have been appointed and qualified. A member of the Service, before entering upon his or her duties, shall take an oath which shall be filed with the Secretary of State. The members of the Service may be removed by the Governor at any time in the event the Governor has previously received a resolution of that municipality which nominated such a member for appointment requesting that such member be removed.
(Source: P.A. 84-1320.)

(70 ILCS 3110/6) (from Ch. 111 1/2, par. 7106)
Sec. 6. Appointments of executive director and general counsel; compensation. The Service shall appoint, subject to the approval of the Governor, an executive director. The executive director may not be a member of the Service. The Service may also appoint, subject to the approval of the Governor, a general counsel, either on a full-time or a part-time basis as the Service may determine, or it may otherwise provide for the provision of necessary legal services to the Service. The general counsel shall not be a member of the Service. Both the executive director and the general counsel shall serve at the pleasure of the Service, and shall receive such compensation as may be determined by the Service.
(Source: P.A. 84-1320.)

(70 ILCS 3110/7) (from Ch. 111 1/2, par. 7107)
Sec. 7. Records and documents of Service; executive director chief administrative officer. The executive director shall keep a record of the proceedings of the Service and shall be custodian of all books, documents, and papers filed with the Service and of the minute book or journal of the Service and may give certificates under the official seal of the Service to the effect that copies are true copies, and all persons dealing with the Service may rely upon such certificates. The records and documents of the Service shall be considered public records subject to reasonable inspection. The executive director shall, subject to the supervision and direction of the Service, be the chief administrative officer of the Service.
(Source: P.A. 84-1320.)

(70 ILCS 3110/8) (from Ch. 111 1/2, par. 7108)
Sec. 8. Duties of general counsel. The general counsel, if one is appointed, shall be the legal advisor to the Service. He shall, when directed by the Service, represent the Service in judicial or other proceedings.
(Source: P.A. 84-1320.)

(70 ILCS 3110/9) (from Ch. 111 1/2, par. 7109)
Sec. 9. Quorum; majority vote; resolutions; rules and regulations. A majority of the members of the Service shall constitute a quorum and the affirmative vote of a majority of the members present at a meeting of the Authority having a quorum present shall be necessary for any action taken by the Service. The director of the Environmental Protection Agency is a voting member of the Service. No vacancy in the membership of the Service shall impair the right of quorum to exercise all the rights and perform all the duties of the Service. Any action taken by the Service under the provisions of this Act may be authorized by resolution at any regular or special meeting. Each such resolution, other than resolutions promulgating rules and regulations, shall take effect immediately and need not be published or posted. Rules and regulations shall be promulgated under the provisions of the Illinois Administrative Procedure Act, except when necessary for the immediate preservation of the public health and safety and except for emergency provisions required to protect projects of the Service.
(Source: P.A. 84-1320.)

(70 ILCS 3110/10) (from Ch. 111 1/2, par. 7110)
Sec. 10. Surety bond. Each member of the Service, the executive director and such employees as may be designated by the Service, shall, upon entering the performance of their duties, be covered by a surety bond of $25,000.
(Source: P.A. 84-1320.)

(70 ILCS 3110/11) (from Ch. 111 1/2, par. 7111)
Sec. 11. Expenses of members. The members of the Service shall receive no compensation for the performance of their duties hereunder, but each such member shall be paid his necessary expenses incurred while engaged in the performance of such duties.
(Source: P.A. 84-1320.)

(70 ILCS 3110/12) (from Ch. 111 1/2, par. 7112)
Sec. 12. Grant or loan of money or property by participating counties. The participating counties may grant, loan, or otherwise transfer to the Service, and the Service may accept, from time to time such moneys, property or other assets as may be necessary or desirable to enable the Service to initiate its operations or those of any project or to carry out any of its corporate purposes.
(Source: P.A. 84-1320.)

(70 ILCS 3110/13) (from Ch. 111 1/2, par. 7113)
Sec. 13. Staff. The staff or the Service shall consist of such employees as the Service may determine to be necessary to carry out the duties of the Service. The executive director shall appoint and remove the staff of the Service in accordance with the provisions and restrictions of a "merit system" to be developed by the Service.
(Source: P.A. 84-1320.)

(70 ILCS 3110/14) (from Ch. 111 1/2, par. 7114)
Sec. 14. Five-year plan. (1) Upon designation of the waste disposal and energy generation district, the Service, and not the Environmental Protection Agency, shall prepare a 5-year plan providing for solid waste disposal projects and the generation of energy from waste and the implementation thereof in accordance with the provisions of this Act.
(2) The 5-year plan may include provisions for the establishment and implementation of a district system of service fees to be charged at public waste disposal and energy and heat producing facilities within the participating jurisdiction. The Service, by agreement with a subdivision or person outside the boundaries of the service district, may establish various service fees for the disposal of waste generated within the service district consistent with the 5-year plan. The State Department of Public Health shall supervise any pricing structure proposed for adoption in the 5-year plan or subsequent amendments thereto, for reasonableness and health standards.
(Source: P.A. 84-1320.)

(70 ILCS 3110/15) (from Ch. 111 1/2, par. 7115)
Sec. 15. Services districts. Upon adoption by the Service of a 5-year plan providing for solid waste disposal and energy and heat generating projects and approval of such plan by the affected municipalities a service district shall be established in the manner and following the schedule set forth in the 5-year plan providing for a solid waste disposal and energy and heat generating project. The Service is responsible for the disposal of solid wastes, including any wastewater treatment residue, as set forth in the 5-year plan providing for solid waste disposal projects. Within the service district, no subdivision or person may dispose of solid wastes except through projects of the Service or of a subdivision or person designated by the 5-year plan or under reasonable conditions the Service stipulates; however, it is not intended by this Section that the Service, in the absence of an agreement to do so, be required to assume responsibility over any wastewater treatment activity or project or over any solid waste activity or project of any person or subdivision that exist on the effective date of this Act. Nothing contained in this Act shall affect the power of the Environmental Protection Agency to undertake any of the actions authorized in the Environmental Protection Act.
(Source: P.A. 84-1320.)

(70 ILCS 3110/16) (from Ch. 111 1/2, par. 7116)
Sec. 16. Powers of Service. The Service is granted and has and may exercise all powers necessary for carrying out the purposes of this Act, including but not limited to, the following rights and powers:
(a) To have perpetual existence as a corporation;
(b) To adopt bylaws, rules, regulations, policies, and procedures for the regulation of its affairs and the conduct of its business;
(c) To adopt an official seal and alter the same at its pleasure;
(d) To maintain an office or offices at such place or places as it may designate;
(e) To appoint officers, agents and employees, and to prescribe their duties and to fix their compensation as set forth in this subtitle;
(f) To sue and be sued in its own name;
(g) To acquire, construct, reconstruct, rehabilitate, improve, maintain, equip, lease (as lessor or as lessee), repair, and operate projects within or without the State of Illinois and to establish reasonable rules and regulations relating to any project;
(h) To acquire, purchase, hold, lease as lessee, and use any franchise, patent or license and any property, real, personal or mixed or tangible or intangible, or any interest therein, necessary or convenient for carrying out the purposes of the Service;
(i) To sell, lease as lessor, transfer and dispose of any property or interest therein at any time acquired by it;
(j) To acquire, either directly or by or through any person or political subdivision, by purchase or by gift or devise such lands, structures, property (real or personal) rights, rights-of-way, franchises, easements and other interests in lands, including lands lying under water and riparian rights which are located within or without the State as it may deem necessary or convenient for the construction or operation of a project, upon such terms and at such prices as may be considered by it to be reasonable and can be agreed upon by it and the owner thereof, and to take title thereto in the name of the Service;
(k) To borrow money and to issue bonds for the purpose of paying all or any part of the cost of any one or more projects or for any other corporate purpose of the Service; to secure the payment of such borrowing or any part thereof by pledge of or mortgage or deed of trust on all or any part of its properties or revenues; to combine projects for financing or operating purposes; to make agreements with or for the benefit of the purchasers or holders of bonds or with others in connection with the issuance of any such bonds, whether issued or to be issued, as the Service may consider advisable; and in general to provide for the security of such bonds and the rights of the holders thereof;
(l) To take and hold title to any project which may be transferred to the Service, and to assume jurisdiction over and provide for the maintenance and operation of said project, all on such terms as may be mutually agreed upon between the Service and the transferor. The Service may contract with any subdivision to assume the payment of the principal of and interest on obligations or indebtedness of such subdivision incurred in connection with any project and may undertake to operate any project in such a manner as to provide for the payment of all outstanding obligations or indebtedness applicable to such project and the interest thereon and to transfer to the appropriate subdivision an amount equal to the debt service payments prior to the applicable payment date;
(m) To fix and revise from time to time and to collect rates, rentals, fees, and charges for the use of or for services and facilities provided or made available by the Service;
(n) To make and enter into contracts with the federal or any State government (or any agency, instrumentality or subdivision thereof) or with any subdivision or person within or without the State of Illinois providing for or relating to the acquisition, construction, management, operation and maintenance of any project or the furnishing of services by or to any project or in connection with the services of any project owned, operated or controlled by the other contracting party.
(o) To enter with the permission of the owner upon lands, waters, or premises for the purpose of making surveys, soundings, borings and examinations to accomplish any purpose authorized by this Act, the Service being liable for any actual damage done;
(p) To make application for, receive and accept from the federal or any State government, or any agency, instrumentality or subdivision thereof, or from any person, grants relating to the Service or any project, including, without limitation, grants for or in aid of the planning, financing, construction, acquisition, maintenance or operation of any project to receive and accept aid or contributions from any source, whether in the form of money or property, labor, or other things of value; and to participate in any price support program, loan program or other program of the federal or State government relating to waste disposal, resource recovery or energy generation;
(q) To make rules and regulations pertaining to the Service and projects, which rules and regulations may, without limitation, exclude or require preconditioning of any waste that might otherwise be harmful to the project or its efficient operation or endanger the health or safety of workers or others;
(r) To enter into agreements with the Environmental Protection Agency providing for the assumption by the Environmental Protection Agency of such activities of the Service as the Service may deem necessary or desirable to effectuate its purposes, including agreements relating to the exchange of information between the Service and the Environmental Protection Agency, the sharing of planning resources, the provision by the Environmental Protection Agency of personnel, consulting services and technical assistance to the Service, and the acquisition, construction, supervision, operation or maintenance of one or more projects by the Environmental Protection Agency; and
(s) To do all things necessary to carry out its purposes and for the exercise of the powers granted in this Act.
(t) Anything in this Act to the contrary notwithstanding, the Service does not have any power to acquire, construct, operate, finance or otherwise provide any project located outside the boundaries of the participating municipalities.
(Source: P.A. 84-1320.)

(70 ILCS 3110/17) (from Ch. 111 1/2, par. 7117)
Sec. 17. Service to issue bonds. (a) Bonds. The Service is hereby authorized and empowered, by resolution, to issue bonds for the purpose of financing the cost of one or more projects or for any other corporate purpose. Except as may otherwise be expressly provided by the Service, every issue of its bonds shall be general obligations of the Service payable from any revenues or moneys of the Service available therefor and not otherwise pledged, subject only to any agreements with holders of particular bonds pledging any particular revenues or moneys and to any agreements with any persons or subdivisions. The Service may issue its bonds without obtaining the consent of any board, agency, department or unit of the State, and without any other proceedings or the happening of any conditions or things other than those specifically required hereunder.
(b) Determination with respect to form, terms conditions, issuance, and sale. The Service shall have absolute discretion to determine with respect to the bonds of any issue:
(1) The date or dates of issue;
(2) The date or dates of maturity and the amount or amounts maturing on such date or dates, provided only that no bond of any issue shall mature later than 40 years from the date of its issue;
(3) The rate or rates of interest payable on such bonds and the date or dates of such payment;
(4) The form or forms, denomination or denominations, manner of execution and the place or places of payment thereof and of the interest thereon, which may be at any bank or trust company within or without this State;
(5) Whether such bonds or any part thereof shall be made redeemable before maturity and, if so, upon what terms, conditions, and prices; and
(6) Any other matter relating to the forms, terms, conditions, issuance, and sale thereof.
(Source: P.A. 84-1320.)

(70 ILCS 3110/18) (from Ch. 111 1/2, par. 7118)
Sec. 18. Execution of bonds; negotiable instruments; registration; replacement. Effect of signature by formerly authorized individual. In case any officer whose signature or a facsimile of whose signature appears on any bonds or coupons shall cease to be such officer before the delivery of such bonds, such signature or such facsimile shall nevertheless be valid and sufficient for all purposes as if he had remained in office until such delivery.
(Source: P.A. 84-1320.)

(70 ILCS 3110/19) (from Ch. 111 1/2, par. 7119)
Sec. 19. Rates, rentals, fees, and charges. (a) The rates, rentals, fees, and charges of the Service in connection with the project shall be so fixed, revised, and collected as to provide funds, with other funds available for such purposes, sufficient at all times:
(1) To pay the cost of maintaining, repairing, and operating the project on account of which the Service shall have issued bonds, including such reserves as the Service may deem necessary or desirable for such purposes and for replacement and depreciation and necessary extensions;
(2) To pay the principal of and redemption premium, if any, and interest on the bonds as the same shall become due and payable and to create and maintain such reserves as the Service may deem necessary or desirable for such purposes; and
(3) To fulfill the terms and provisions of any agreements made with the purchasers or holders of any of its bonds or with any person or subdivision.
(b) In cases where the character of the waste from any source is such that it imposes an unreasonable burden upon any project, an additional charge may be made therefor, or the Service may, if it deems advisable, require that such waste be treated or processed in such manner as shall be specified by the Service prior to the deposit of such waste at the project. Such rentals and other rates, fees, and charges shall not be subject to supervision or regulation by any department, division, commission, board, bureau, or agency of the State or any political subdivision thereof.
(c) The revenues, or any part thereof, whether derived from the project or projects in connection with which the bonds of any issue shall have been issued or from other projects or sources, designated as security for such bonds by the authorizing resolution or in the trust agreement securing the bonds shall be set aside at such regular intervals as may be provided in such resolution or trust agreement in a special fund which is hereby pledged to, and charged with, the payment of:
(1) The interest upon such bonds as such interest falls due;
(2) The principal of such bonds as it falls due;
(3) The necessary charges of paying agents for paying principal and interest; and
(4) The redemption price or purchase price of bonds retired by call or purchase as provided in such resolution or trust agreement.
Any amounts set aside in such special fund which are not needed to provide for the payment of the items listed in paragraphs (1), (2), (3) and (4) may be used for any other lawful purpose, to the extent provided in such resolution or trust agreement. Such pledge shall be valid and binding from the time when the pledge is made. Such revenues or other moneys so pledged and thereafter received by the Service shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having any claims of any kind in tort, contract or otherwise against the Service, irrespective of whether such parties have notice thereof.
Neither the resolution nor any trust agreement by which a pledge is created need be filed or recorded except in the records of the Service, any State or local law to the contrary notwithstanding. The use and disposition of moneys to the credit of such special fund shall be subject to the provisions of the resolution authorizing the issuance of such bonds or of such trust agreement.
(d) Any net earnings of the Service, beyond that necessary for the retirement of bonds or to implement the public purposes or programs of the Service, shall not inure to the benefit of any person, other than the State of Illinois for use to accomplish the purposes of this Act.
(Source: P.A. 84-1320.)

(70 ILCS 3110/20) (from Ch. 111 1/2, par. 7120)
Sec. 20. Remedies of bondholders and trustees. Any holder of bonds or of any of the coupons thereto appertaining and the trustee, except to the extent the rights herein given may be restricted by any resolution authorizing the issuance of, or by any trust agreement securing, such bonds, may, either at law or in equity, by suit, action mandamus, or other proceedings, protect and enforce any and all rights under the laws of this State or granted hereunder or under such resolution or trust agreement, and may enforce and compel the performance of all duties required by this Act or by such resolution or trust agreement to be performed by the Service or by any officer, employee, or agent thereof, including the fixing, charging, and collecting of rates, rentals, fees, and charges herein authorized and required by the provisions of such resolution or trust agreement to be fixed, charged, and collected.
(Source: P.A. 84-1320.)



70 ILCS 3205/ - Illinois Sports Facilities Authority Act.

(70 ILCS 3205/1) (from Ch. 85, par. 6001)
Sec. 1. Short title. This Act may be cited as the Illinois Sports Facilities Authority Act.
(Source: P.A. 91-935, eff. 6-1-01.)

(70 ILCS 3205/2) (from Ch. 85, par. 6002)
Sec. 2. Definitions; general provisions. In this Act the following words have the meanings indicated:
(A) "Authority" means the Illinois Sports Facilities Authority.
(B) "Facility" means:
(1) Stadiums, arenas or other structures for the

holding of athletic contests and other events and gatherings, including, without limitation, baseball, football and automobile racing; musical, dramatic and other artistic, cultural or social events; public meetings; and other public events; and

(2) Practice fields, or other areas where

professional sports teams and other sports teams may practice or perform.

(3) "Facility" also means the following types of

property if that property is related to or located near an item listed in paragraphs (1) and (2) of subsection (B) of this Section:

(i) Offices, parking lots and garages, access

roads, streets, intersections, highway interchanges, pedestrian walkways, tunnels, and bridges, transportation facilities, monuments, restaurants, stores, and other facilities providing goods and services to persons attending meetings, contests, gatherings or events at the facility;

(ii) Other recreation areas and recreational

facilities;

(iii) Other property or structures including all

fixtures, furnishings, and appurtenances normally associated with such facilities; and

(iv) Landscaping, parks, and open spaces.
(C) "Governmental Owner" means a body politic, public corporation, political subdivision, unit of local government, or municipality formed under the laws of the State of Illinois, including, without limitation, the Chicago Park District, that owns or is to own a facility located within the corporate limits of the Authority described in Section 11 of this Act and to which the Authority provides financial assistance. Where the title to all or any part of a facility is held by a public building commission because the public building commission has financed, under the authority of the Public Building Commission Act, the acquisition of real estate or the construction, acquisition, or enlargement of improvements to real estate, or both, for any body politic, public corporation, political subdivision, unit of local government, or municipality formed under the laws of the State of Illinois, the term "governmental owner" when used with respect to that facility means the body politic, public corporation, political subdivision, unit of local government, or municipality rather than the public building commission.
(D) "Management Agreement" means a legally binding contract between the Authority and a tenant of a facility owned by the Authority, which contains at least the following provisions:
(1) a provision requiring the tenant to conduct its

complete regular home season schedule and any home playoff events in the facility;

(2) a provision requiring the tenant to provide

routine maintenance of and to operate the facility with its personnel or contractors;

(3) a provision requiring the tenant to advertise and

promote events it conducts at the facility;

(4) a provision requiring the tenant to operate or

contract for concessions for the patrons of the facility, including a stadium club and restaurant where food and beverages will be served; and

(5) a provision permitting the Authority or its

designee to hold other events in any such facility owned by the Authority at such times as shall not unreasonably interfere with the use of that facility by the tenant.

(E) "Assistance Agreement" means one or more legally binding contracts, with respect to a facility for which the Authority is to provide financial assistance as provided in this Act, to which the Authority and a governmental owner of a facility or its tenant, or both, and any other appropriate persons are parties, which may be in the form of an intergovernmental agreement.
(F) "Financial Assistance" means the use by the Authority, pursuant to an assistance agreement, of its powers under this Act, including, without limitation, the power to borrow money, to issue bonds and notes, to impose an occupation tax as provided in Section 19 of this Act and to receive and expend the proceeds of that tax, to assist a governmental owner or its tenant, or both, with one or more of the following: designing, developing, establishing, constructing, erecting, acquiring, repairing, reconstructing, renovating, remodeling, adding to, extending, improving, equipping, operating, and maintaining a facility owned or to be owned by the governmental owner.
(G) "Tenant" means any person with which a governmental owner or the Authority has entered into an agreement for the use by a professional sports team or other sports team of any facility. Such an agreement may be a management agreement or an assistance agreement or may be a lease of or a license, permit, or similar agreement with respect to the use of a facility by such team for such period as shall be agreed upon by the person and the governmental owner or the Authority, as the case may be.
(Source: P.A. 91-935, eff. 6-1-01.)

(70 ILCS 3205/3) (from Ch. 85, par. 6003)
Sec. 3. Legislative Finding and Declaration. It is hereby found that as a result of deteriorating infrastructure and sports facilities in the metropolitan area of Chicago, there is a shortage of facilities suitable for use by professional and other sports teams and musical, theatrical, cultural, and other social organizations.
It is further found that as a result of the costs to maintain, repair or replace such infrastructure and facilities, and as a result of current high financing costs, the private sector, without the assistance contemplated in this Act, is unable to construct feasibly adequate sports facilities.
It is further found that the creation of modern sports facilities and the other results contemplated by this Act would stimulate economic activity in the State of Illinois, including the creation and maintenance of jobs, the creation of new and lasting infrastructure and other improvements, and the attraction and retention of sports and entertainment events which generate economic activity.
It is further found that professional sports facilities can be magnets for substantial interstate tourism resulting in increased retail sales, hotel and restaurant sales, and entertainment industry sales, all of which increase jobs and economic growth.
It is further found that only three major league professional baseball franchises play in stadium facilities the construction of which has not been government-assisted and of those three the most recently constructed facility was completed in 1914.
It is further found that government assistance was or is an essential component in the financing of the construction of most recently built or planned National Football League stadiums.
It is further found that the exercise by the Authority and governmental owners of the additional powers conferred by this amendatory Act of the 91st General Assembly (i) will materially assist the development and redevelopment of government owned sports facilities and thereby alleviate in part the deleterious conditions and confer the public benefits described in this Section and (ii) is in the public interest and is declared to be for public purposes.
(Source: P.A. 91-935, eff. 6-1-01.)

(70 ILCS 3205/4) (from Ch. 85, par. 6004)
Sec. 4. Creation of Authority. There is hereby created a political subdivision, unit of local government, body politic and municipal corporation by the name and style of the Illinois Sports Facilities Authority.
The governing and administrative powers of the Authority shall be vested in a body known as the Illinois Sports Facilities Authority Board. The Board shall consist of 7 members, a Chairman who shall be appointed by the Governor subject to the approval of the Mayor of the City of Chicago, 3 members shall be appointed by the Governor and 3 members shall be appointed by the Mayor of the City of Chicago. All gubernatorial appointments including the Chairman, shall be subject to the advice and consent of the Senate, except in the case of temporary appointments as provided in Section 5 of this Act. No member shall be employed by the State or any political subdivision of the State or of any department or agency thereof.
(Source: P.A. 85-8.)

(70 ILCS 3205/5) (from Ch. 85, par. 6005)
Sec. 5. Terms of Appointments. On the effective date of this Act, the Governor shall appoint 3 members of the Board for initial terms expiring July 1 of the years 1988, 1989 and 1990, respectively and the Mayor of the City of Chicago shall appoint 3 members of the Board for initial terms expiring July 1 of the years 1988, 1989 and 1990, respectively. At the expiration of the term of any member appointed by the Governor, his successor shall be appointed by the Governor in like manner, and at the expiration of the term of any member appointed by the Mayor of the City of Chicago, his successor shall be appointed by the Mayor of the City of Chicago in like manner, as appointments for the initial terms. All successors shall hold office for a term of 3 years from the first day of July of the year in which they are appointed, except in case of an appointment to fill a vacancy. The initial Chairman shall serve in that capacity for a term expiring July 1, 1991. All subsequent Chairmen shall hold office for a term of 3 years. Each member, including the Chairman, shall hold office until the expiration of his term and until his successor is appointed and qualified. Nothing shall preclude a member or a chairman from serving consecutive terms. Vacancies for members and for the Chairman shall be filled in the same manner as original appointments for the balance of the unexpired term.
In case of a vacancy in the office of the chairman or of any of the three members of the Board appointed by the Governor during the recess of the Senate, the Governor shall make a temporary appointment until the next meeting of the Senate, when he shall appoint some person to fill such office. Any person so appointed who is confirmed by the Senate shall hold office during the remainder of the term and until his successor is appointed and qualified. The initial appointments by the Governor, including the chairman, shall be effective immediately, but shall remain in effect no longer than 30 calendar days after commencement of the next Senate session unless the appointee is confirmed by the Senate within that time. The appointment of the initial chairman by the Governor shall be subject to the approval of the Mayor of the City of Chicago.
(Source: P.A. 85-8.)

(70 ILCS 3205/6) (from Ch. 85, par. 6006)
Sec. 6. Actions of Members. (A) Four members of the Authority constitute a quorum for the purpose of conducting business. Actions of the Authority must receive the affirmative vote of at least four members. The Authority shall determine the times and places of its meetings. The members of the Authority shall serve without compensation for service as a member, but are entitled to reimbursement of reasonable expenses incurred in the performance of their official duties.
(B) The Authority shall annually elect a secretary and a treasurer. An executive committee made up of three members, comprised of the Chairman, one member who was appointed by the Governor and one member who was appointed by the Mayor of Chicago shall have the authority to operate the Authority on a day-to-day basis, with the powers and duties determined by the Bylaws of the Authority.
(Source: P.A. 85-8.)

(70 ILCS 3205/7) (from Ch. 85, par. 6007)
Sec. 7. Executive Director. The Authority shall appoint an Executive Director, who is the chief executive officer of the Authority.
In addition to any other duties set forth in this Act, the Executive Director shall:
(1) Direct and supervise the administrative affairs and activities of the Authority, in accordance with its rules, regulations, and policies;
(2) Attend meetings of the Authority;
(3) Keep minutes of all proceedings of the Authority;
(4) Approve all accounts for salaries, per diem payments, and allowable expenses of the Authority and its employees and consultants and approve all expenses incidental to the operation of the Authority;
(5) Report and make recommendations to the Authority on the merits and status of any proposed facility; and
(6) Perform any other duty that the Authority requires for carrying out the provisions of this Act.
(Source: P.A. 84-1470.)

(70 ILCS 3205/7.8)
Sec. 7.8. Illinois Sports Facilities Authority Advisory Board.
(a) There is created the Illinois Sports Facilities Authority Advisory Board composed of 12 members who are members of the General Assembly and who are appointed 3 each by the President of the Senate, the Minority Leader of the Senate, the Speaker of the House of Representatives, and the Minority Leader of the House of Representatives.
(b) Members of the Advisory Board shall serve as long as they hold their designated elected positions. Vacancies shall be filled by appointment for the unexpired term in the same manner as original appointments are made. The Advisory Board shall elect its own chairperson.
(c) Members of the Advisory Board shall serve without compensation but, at the Authority's discretion, shall be reimbursed for necessary expenses in connection with the performance of their duties.
(d) The Advisory Board shall meet quarterly, or as needed, shall produce any reports it deems necessary, and shall do the following:
(1) Work with the Authority and the Chicago Park

District regarding potential means for providing increased economic opportunities to minorities and women produced indirectly or directly from the reconstruction, renovation, remodeling, extension, or improvement of a facility in connection with which the Authority is providing financial assistance pursuant to an assistance agreement under this Act.

(2) Work with the Authority and the Chicago Park

District to find candidates for building trades apprenticeships, for employment in the hospitality industry, and to identify job training programs.

(3) Work with the Authority and the Chicago Park

District to implement this Section in the reconstruction, renovation, remodeling, extension, or improvement of a facility in connection with which the Authority is providing financial assistance pursuant to an assistance agreement under this Act, including the Authority's goal of awarding not less than 25% and 5% of the annual dollar value of contracts to minority and female owned businesses, the outreach program for minorities and women, and the mentor/protege program for providing assistance to minority and female owned businesses.

(e) Notwithstanding the provisions of subsection (b), the Advisory Board is dissolved (i) on January 1, 2004 or (ii) 6 months after 90 days after the first professional football game is played in the facility in connection with which the Authority provided financial assistance pursuant to an assistance agreement under this Act, whichever is later.
(Source: P.A. 91-935, eff. 6-1-01.)

(70 ILCS 3205/8) (from Ch. 85, par. 6008)
Sec. 8. Powers. In addition to the powers set forth elsewhere in this Act, the Authority may:
(1) Adopt and alter an official seal;
(2) Sue and be sued, plead and be impleaded, all in

its own name, and agree to binding arbitration of any dispute to which it is a party;

(3) Adopt bylaws, rules, and regulations to carry out

the provisions of this Section;

(4) Maintain an office or offices at such place as

the Authority may designate;

(5) Employ, either as regular employees or

independent contractors, consultants, engineers, architects, accountants, attorneys, financial experts, construction experts and personnel, superintendents, managers and other professional personnel, and such other personnel as may be necessary in the judgment of the Authority, and fix their compensation;

(6) Determine the locations of, develop, design,

establish, construct, erect, acquire, own, repair, reconstruct, renovate, remodel, add to, extend, improve, equip, operate, regulate and maintain facilities, and provide financial assistance to governmental owners or their tenants, or both, pursuant to an assistance agreement to do the foregoing, in each case to the extent necessary to accomplish the purposes of the Authority;

(7) Acquire, hold, lease as lessor or as lessee, use,

encumber, transfer, or dispose of real and personal property, including the alteration of or demolition of improvements to real estate;

(8) Enter into contracts of any kind;
(9) Regulate the use and operation of facilities that

are developed under the provisions of this Act;

(10) Enter into one or more management agreements

which conform to the requirements of this Act and which may contain such provisions as the Authority shall determine, including, without limitation, (i) provisions allocating receipts from rents, rates, fees and charges for use of the facility or for services rendered in connection with the facility between the Authority and the tenant of the facility; (ii) provisions providing for or limiting payments to the Authority for use of the facility based on levels of attendance or receipts, or both attendance and receipts, of the tenant from admission charges, parking concessions, advertising, radio and television and other sources; (iii) provisions obligating the Authority to make payments to the tenant with respect to expenses of routine maintenance and operation of any facility and operating expenses of the tenant with respect to use of the facility; (iv) provisions requiring the Authority to pay liquidated damages to the tenant for failure of timely completion of construction of any new facility; (v) provisions permitting the Authority to grant rent-free occupancy of an existing facility pending completion of construction of any new facility and requiring the Authority to pay certain incremental costs of maintenance, repair, replacement and operation of an existing facility in the event of failure of timely completion of construction of any new facility; (vi) provisions requiring the Authority to reimburse the tenant for certain State and local taxes and provisions permitting reductions of payments due the Authority by the tenant or reimbursement of the tenant by the Authority in the event of imposition of certain new State and local taxes, or the increase above specified levels of certain existing State and local taxes, or both; (vii) provisions obligating the Authority to purchase tickets to events conducted by the tenant based upon specified attendance levels; (viii) provisions granting the tenant the right and option to extend the term of the management agreement; (ix) provisions creating an assignment and pledge by the Authority of certain of the Authority's revenues and receipts to be received under Section 19 of this Act for the benefit of the tenant of the facility as further security for performance by the Authority of its obligations under the management agreement; and (x) provisions requiring the establishment of reserves by the Authority or by the tenant, or both, as further security for the performance of their respective obligations under the management agreement;

(11) Enter into one or more assistance agreements

that conform to the requirements of this Act and that may contain such provisions as the Authority shall determine establishing the rights and obligations of the Authority and the governmental owner or a tenant, or both, with respect to the facility for which the Authority is to provide financial assistance including, without limitation, such provisions as are described in paragraph (10) of this Section;

(12) Borrow money from any source for any corporate

purpose, including working capital for its operations, reserve funds, or interest, and to mortgage, pledge or otherwise encumber the property or funds of the Authority and to contract with or engage the services of any person in connection with any financing, including financial institutions, issuers of letters of credit, or insurers and enter into reimbursement agreements with this person which may be secured as if money were borrowed from the person;

(13) Issue bonds or notes under Section 13 of this

Act;

(14) Receive and accept from any source, private or

public, contributions, gifts, or grants of money or property;

(15) Make loans from proceeds or funds otherwise

available to the extent necessary or appropriate to accomplish the purposes of the Authority;

(16) Provide for the insurance of any property,

operations, officers, agents or employees of the Authority against any risk or hazard and to provide for the indemnification of its members, employees, contractors or agents against any and all risks;

(17) Provide relocation assistance and compensation

for landowners and their lessees displaced by any land acquisition of the Authority, including the acquisition of land and construction of replacement housing thereon as the Authority shall determine;

(18) Sell, convey, lease, or grant a permit or

license with respect to, or by agreement authorize another person on its behalf to sell, convey, lease, or grant a permit or license with respect to (A) the right to use or the right to purchase tickets to use, or any other interest in, any seat or area within a facility, (B) the right to name or place advertising in all or any part of a facility, or (C) any intangible personal property rights, including intellectual property rights, appurtenant to any facility, the proceeds of which are used for the purpose of carrying out the powers granted by the Act;

(19) Adopt such rules as are necessary to carry out

those powers conferred and perform those duties required by this Act;

(20) Exercise all the corporate powers granted

Illinois corporations under the Business Corporation Act of 1983, except to the extent that powers are inconsistent with those of a body politic and corporate of the State; and

(21) Do all things necessary or convenient to carry

out the powers granted by this Act.

The Authority may not construct or enter into a contract to construct more than one new stadium facility and may not enter into assistance agreements providing for the reconstruction, renovation, remodeling, extension, or improvement of all or substantially all of more than one existing facility unless authorized by law.
The Authority may adopt such rules pursuant to the Illinois Administrative Procedure Act as are necessary to carry out those powers and duties conferred by this Act. The Authority may initially adopt, by January 1, 1989, such rules as emergency rules in accordance with the provisions of Section 5-45 of the Illinois Administrative Procedure Act. For purposes of the Illinois Administrative Procedure Act, the adoption of the initial rules shall be deemed to be an emergency and necessary for the public interest, safety and welfare.
(Source: P.A. 91-935, eff. 6-1-01.)

(70 ILCS 3205/9) (from Ch. 85, par. 6009)
Sec. 9. Duties. In addition to the powers set forth elsewhere in this Act, subject to the terms of any agreements with the holders of the Authority's bonds or notes, the Authority shall:
(1) Comply with all zoning, building, and land use

controls of the municipality within which is located any stadium facility owned by the Authority or for which the Authority provides financial assistance.

(2) With respect to a facility owned or to be owned

by the Authority, enter or have entered into a management agreement with a tenant of the Authority to operate the facility that requires the tenant to operate the facility for a period at least as long as the term of any bonds issued to finance the development, establishment, construction, erection, acquisition, repair, reconstruction, remodeling, adding to, extension, improvement, equipping, operation, and maintenance of the facility. Such agreement shall contain appropriate and reasonable provisions with respect to termination, default and legal remedies.

(3) With respect to a facility owned or to be owned

by a governmental owner other than the Authority, enter into an assistance agreement with either a governmental owner of a facility or its tenant, or both, that requires the tenant, or if the tenant is not a party to the assistance agreement requires the governmental owner to enter into an agreement with the tenant that requires the tenant to use the facility for a period at least as long as the term of any bonds issued to finance the reconstruction, renovation, remodeling, extension or improvement of all or substantially all of the facility.

(4) Create and maintain a separate financial reserve

for repair and replacement of capital assets of any facility owned by the Authority or for which the Authority provides financial assistance and deposit into this reserve not less than $1,000,000 per year for each such facility beginning at such time as the Authority and the tenant, or the Authority and a governmental owner of a facility, as applicable, shall agree.

(5) In connection with prequalification of general

contractors for the construction of a new stadium facility or the reconstruction, renovation, remodeling, extension, or improvement of all or substantially all of an existing facility, the Authority shall require submission of a commitment detailing how the general contractor will expend 25% or more of the dollar value of the general contract with one or more minority-owned businesses and 5% or more of the dollar value with one or more women-owned businesses. This commitment may be met by contractor's status as a minority-owned businesses or women-owned businesses, by a joint venture or by subcontracting a portion of the work with or by purchasing materials for the work from one or more such businesses, or by any combination thereof. Any contract with the general contractor for construction of the new stadium facility and any contract for the reconstruction, renovation, remodeling, adding to, extension or improvement of all or substantially all of an existing facility shall require the general contractor to meet the foregoing obligations and shall require monthly reporting to the Authority with respect to the status of the implementation of the contractor's affirmative action plan and compliance with that plan. This report shall be filed with the General Assembly. The Authority shall establish and maintain an affirmative action program designed to promote equal employment opportunity which specifies the goals and methods for increasing participation by minorities and women in a representative mix of job classifications required to perform the respective contracts. The Authority shall file a report before March 1 of each year with the General Assembly detailing its implementation of this paragraph. The terms "minority-owned businesses", "women-owned businesses", and "business owned by a person with a disability" have the meanings given to those terms in the Business Enterprise for Minorities, Women, and Persons with Disabilities Act.

(6) Provide for the construction of any new facility

pursuant to one or more contracts which require delivery of a completed facility at a fixed maximum price to be insured or guaranteed by a third party determined by the Authority to be financially capable of causing completion of such construction of the new facility.

In connection with any assistance agreement with a governmental owner that provides financial assistance for a facility to be used by a National Football League team, the assistance agreement shall provide that the Authority or its agent shall enter into the contract or contracts for the design and construction services or design/build services for such facility and thereafter transfer its rights and obligations under the contract or contracts to the governmental owner of the facility. In seeking parties to provide design and construction services or design/build services with respect to such facility, the Authority may use such procurement procedures as it may determine, including, without limitation, the selection of design professionals and construction managers or design/builders as may be required by a team that is at risk, in whole or in part, for the cost of design and construction of the facility.
An assistance agreement may not provide, directly or indirectly, for the payment to the Chicago Park District of more than a total of $10,000,000 on account of the District's loss of property or revenue in connection with the renovation of a facility pursuant to the assistance agreement.
(Source: P.A. 100-391, eff. 8-25-17.)

(70 ILCS 3205/10) (from Ch. 85, par. 6010)
Sec. 10. Reporting.
(1) Promptly following entering into a management agreement or an assistance agreement involving a new facility or facility site, the Authority shall submit a detailed written report and findings of the Authority with respect to the proposed management agreement or assistance agreement to the General Assembly.
(2) The report and findings of the Authority shall include:
(i) A detailed plan of the method of funding the

management agreement or assistance agreement;

(ii) An evaluation of the economic consequences of

the proposed management agreement or assistance agreement; and

(iii) If applicable, an analysis of the reasons for

acquiring a site for constructing a new facility.

(Source: P.A. 91-935, eff. 6-1-01.)

(70 ILCS 3205/11) (from Ch. 85, par. 6011)
Sec. 11. Territory. The corporate limits of the Authority shall be coterminous with the boundaries of the City of Chicago. Facilities constructed by the Authority or for which the Authority provides financial assistance may be located only within the corporate limits of the Authority.
(Source: P.A. 91-935, eff. 6-1-01.)

(70 ILCS 3205/12) (from Ch. 85, par. 6012)
Sec. 12. Acquisition of property. The Authority may acquire in its own name, by gift or purchase, any real or personal property, or interests in real or personal property, necessary or convenient to carry out its corporate purposes.
The Authority may acquire by eminent domain, by complaint filed before July 1, 1991 pursuant to Article VII of the Code of Civil Procedure (now the Eminent Domain Act), and the Authority may acquire by immediate vesting of title, commonly referred to as "quick take", pursuant to Sections 7-103 through 7-112 of the Code of Civil Procedure (now Article 20 of the Eminent Domain Act), real or personal property or interests in real or personal property located within any of the following described parcels:
Parcel A:
That property located within the City of Chicago bounded by 33rd Street on the North, Normal Street on the West, 35th Street on the South and the Western most part of the right-of-way of the Chicago and Western Indiana R.R. on the East.
Parcel B:
That property located within the City of Chicago bounded by 33rd Street on the North, the Eastern most part of the right-of-way of the Conrail R.R. on the West, 37th Street on the South and Wentworth Avenue on the East with the exception of the following: Lots 1 to 10, inclusive, and Lot 13 in Le Moyne's Subdivision of the South 1/2 of Block 19 of Canal Trustees' Subdivision of Section 33, Township 39 North, Range 14, East of the Third Principal Meridian, together with those parts of the East 1/2 of the vacated North and South 16 foot alley in said subdivision lying West of and adjoining said lots;
also excepting
Lots 42, 43, 44 and 45 in Le Moyne's Subdivision aforesaid together with the North 1/2 of the vacated East and West 16 foot alley in said subdivision lying South of and adjoining said Lot 45, and also those parts of the West 1/2 of the vacated North and South 16 foot alley in said subdivision lying East of and adjoining said Lots 42, 43, 44 and 45 and the North 1/2 of the vacated East and West 16 foot alley lying South of and adjoining said Lot 45;
also excepting
Lots 14 to 23, inclusive, and Lot 24 (except the North 16 feet thereof) in Le Moyne's Subdivision of the South 1/2 of Block 19 of Canal Trustees' Subdivision of Section 33, Township 39 North, Range 14, East of the Third Principal Meridian, together with those parts of the East 1/2 of the vacated North and South 16 foot alley in said subdivision lying West of and adjoining said lots and part of lot;
also excepting
Lots 27 to 37, inclusive, in Le Moyne's Subdivision aforesaid together with that part of the South 1/2 of the vacated East and West 8 foot alley in said subdivision lying North of and adjoining said Lot 27, and also those parts of the West 1/2 of the vacated North and South 16 foot alley said subdivision lying East of and adjoining said Lots 28 to 37, inclusive, and that part of said Lot 27 lying South of the South line of the North 16 feet of Lot 24 in said subdivision extended West, all in Cook County, Illinois.
Parcel C:
That property located within the City of Chicago bounded by 37th Street on the North, the Eastern most part of the right-of-way of the Conrail R.R. on the West, 39th Street on the South and Princeton Ave on the East.
Provided, however, that the Authority shall not have the power to acquire by eminent domain any property located within Parcel A, Parcel B or Parcel C which was, on January 1, 1987, owned, leased, used or occupied by the City of Chicago, the Chicago Board of Education, the Chicago Housing Authority, the Chicago Park District, or any other public body.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 3205/12.1)
Sec. 12.1. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 3205/13) (from Ch. 85, par. 6013)
Sec. 13. Bonds and notes.
(A) (1) The Authority may at any time and from time to time issue bonds and notes for any corporate purpose, including the establishment of reserves and the payment of interest and costs of issuance. In this Act the term "bonds" includes notes of any kind, interim certificates, refunding bonds, or any other evidence of obligation for borrowed money issued under this Section 13. Bonds may be issued in one or more series and may be payable and secured either on a parity with or separately from other bonds.
(2) The bonds of any issue shall be payable solely from all or any part of the property or revenues of the Authority, including, without limitation:
(i) Rents, rates, fees, charges or other revenues

payable to or any receipts of the Authority, including amounts which are deposited pursuant to the Act with a trustee for bondholders;

(ii) Payments by financial institutions, insurance

companies, or others pursuant to letters or lines of credit, policies of insurance, or purchase agreements;

(iii) Investment earnings from funds or accounts

maintained pursuant to a bond resolution or trust agreement; and

(iv) Proceeds of refunding bonds.
(3) Bonds may be authorized by a resolution of the Authority and may be secured by a trust agreement by and between the Authority and a corporate trustee or trustees, which may be any trust company or bank having the powers of a trust company within or without the State. Bonds may:
(i) Mature at a time or times, whether as serial

bonds or as term bonds or both, not exceeding 40 years from their respective dates of issue;

(ii) Notwithstanding the provision of "An Act to

authorize public corporations to issue bonds, other evidences of indebtedness and tax anticipation warrants subject to interest rate limitations set forth therein", approved May 26, 1970, as now or hereafter amended, or any other provision of law, bear interest at any fixed or variable rate or rates determined by the method provided in the resolution or trust agreement;

(iii) Be payable at a time or times, in the

denominations and form, either coupon or registered or both, and carry the registration and privileges as to exchange, transfer or conversion and for the replacement of mutilated, lost, or destroyed bonds as the resolution or trust agreement may provide;

(iv) Be payable in lawful money of the United States

at a designated place;

(v) Be subject to the terms of purchase, payment,

redemption, refunding or refinancing that the resolution or trust agreement provides;

(vi) Be executed by the manual or facsimile

signatures of the officers of the Authority designated by the Authority which signatures shall be valid at delivery even for one who has ceased to hold office; and

(vii) Be sold in the manner and upon the terms

determined by the Authority.

(B) Any resolution or trust agreement may contain provisions which shall be a part of the contract with the holders of the bonds as to:
(1) Pledging, assigning or directing the use,

investment, or disposition of all or any part of the revenues of the Authority or proceeds or benefits of any contract including, without limit, any management agreement or assistance agreement and conveying or otherwise securing any property or property rights;

(2) The setting aside of loan funding deposits, debt

service reserves, capitalized interest accounts, replacement or operating reserves, cost of issuance accounts and sinking funds, and the regulation, investment, and disposition thereof;

(3) Limitations on the purposes to which or the

investments in which the proceeds of sale of any issue of bonds or the Authority's revenues and receipts may be applied or made;

(4) Limitations on the issue of additional bonds, the

terms upon which additional bonds may be issued and secured, the terms upon which additional bonds may rank on a parity with, or be subordinate or superior to, other bonds;

(5) The refunding, advance refunding or refinancing

of outstanding bonds;

(6) The procedure, if any, by which the terms of any

contract with bondholders may be altered or amended and the amount of bonds and holders of which must consent thereto, and the manner in which consent shall be given;

(7) Defining the acts or omissions which shall

constitute a default in the duties of the Authority to holders of bonds and providing the rights or remedies of such holders in the event of a default which may include provisions restricting individual right of action by bondholders;

(8) Providing for guarantees, pledges of property,

letters of credit, or other security, or insurance for the benefit of bondholders; and

(9) Any other matter relating to the bonds which the

Authority determines appropriate.

(C) No member of the Authority nor any person executing the bonds shall be liable personally on the bonds or subject to any personal liability by reason of the issuance of the bonds.
(D) The Authority may enter into agreements with agents, banks, insurers, or others for the purpose of enhancing the marketability of or security for its bonds.
(E) (1) A pledge by the Authority of revenues and receipts as security for an issue of bonds or for the performance of its obligations under any management agreement or assistance agreement shall be valid and binding from the time when the pledge is made.
(2) The revenues and receipts pledged shall immediately be subject to the lien of the pledge without any physical delivery or further act, and the lien of any pledge shall be valid and binding against any person having any claim of any kind in tort, contract or otherwise against the Authority, irrespective of whether the person has notice.
(3) No resolution, trust agreement, management agreement or assistance agreement or any financing statement, continuation statement, or other instrument adopted or entered into by the Authority need be filed or recorded in any public record other than the records of the Authority in order to perfect the lien against third persons, regardless of any contrary provision of law.
(F) The Authority may issue bonds to refund, advance refund or refinance any of its bonds then outstanding, including the payment of any redemption premium and any interest accrued or to accrue to the earliest or any subsequent date of redemption, purchase or maturity of the bonds. Refunding or advance refunding bonds may be issued for the public purposes of realizing savings in the effective costs of debt service, directly or through a debt restructuring, for alleviating impending or actual default, or for paying principal of, redemption premium, if any, and interest on bonds as they mature or are subject to redemption, and may be issued in one or more series in an amount in excess of that of the bonds to be refunded.
(G) At no time shall the total outstanding bonds and notes of the Authority issued under this Section 13 exceed (i) $150,000,000 in connection with facilities owned by the Authority and (ii) $399,000,000 in connection with facilities owned by a governmental owner other than the Authority. Bonds which are being paid or retired by issuance, sale or delivery of bonds or notes, and bonds or notes for which sufficient funds have been deposited with the paying agent or trustee to provide for payment of principal and interest thereon, and any redemption premium, as provided in the authorizing resolution, shall not be considered outstanding for the purposes of this paragraph.
(H) The bonds and notes of the Authority shall not be indebtedness of the City of Chicago, of the State, or of any political subdivision of the State other than the Authority. The bonds and notes of the Authority are not general obligations of the State of Illinois or the City of Chicago, or of any other political subdivision of the State other than the Authority, and are not secured by a pledge of the full faith and credit of the State of Illinois or the City of Chicago, or of any other political subdivision of the State other than the Authority, and the holders of bonds and notes of the Authority may not require the levy or imposition by the State or the City of Chicago, or any other political subdivision of the State other than the Authority, of any taxes or, except as provided in this Act, the application of revenues or funds of the State of Illinois or the City of Chicago or any other political subdivision of the State other than the Authority to the payment of bonds and notes of the Authority.
(I) In order to provide for the payment of debt service requirements (including amounts for reserve funds and to pay the costs of credit enhancements) on bonds issued pursuant to this Act, the Authority may provide in any trust agreement securing such bonds for a pledge and assignment of its right to all amounts to be received from the Illinois Sports Facilities Fund and for a pledge and assignment (subject to the terms of any management agreement or assistance agreement) of all taxes and other amounts to be received under Section 19 of this Act and may further provide by written notice to the State Treasurer and State Comptroller (which notice shall constitute a direction to those officers) for a direct payment of these amounts to the trustee for its bondholders.
(J) The State of Illinois pledges to and agrees with the holders of the bonds and notes of the Authority issued pursuant to this Act that the State will not limit or alter the rights and powers vested in the Authority by this Act so as to impair the terms of any contract made by the Authority with such holders or in any way impair the rights and remedies of such holders until such bonds and notes, together with interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceedings by or on behalf of such holders, are fully met and discharged. In addition, the State pledges to and agrees with the holders of the bonds and notes of the Authority issued pursuant to this Act that the State will not limit or alter the basis on which State funds are to be allocated, deposited and paid to the Authority as provided in this Act, or the use of such funds, so as to impair the terms of any such contract. The Authority is authorized to include these pledges and agreements of the State in any contract with the holders of bonds or notes issued pursuant to this Section.
(Source: P.A. 91-935, eff. 6-1-01.)

(70 ILCS 3205/14) (from Ch. 85, par. 6014)
Sec. 14. Legality for Investment. Any financial institution, investment company, insurance company or association, and any personal representative, guardian, trustee or other fiduciary, may legally invest any monies belonging to them or within their control in any bonds issued by the Authority.
(Source: P.A. 84-1470.)

(70 ILCS 3205/15) (from Ch. 85, par. 6015)
Sec. 15. Tax Exemption.
(A) Neither the Authority nor any governmental owner of a facility or that governmental owner's tenant shall be required to pay property taxes on any facility, nor shall the interest of a tenant in any facility either owned by the Authority or owned by any governmental owner to which the Authority has provided financial assistance be subject to property taxes.
(B) Bonds issued by the Authority, their transfer, the interest payable on them, and any income derived from them shall be exempt from income taxes or from taxation by any political subdivisions, municipal corporations or public agencies of any kind of this State. For purposes of Section 250 of the Illinois Income Tax Act, the exemption of the income from bonds issued by the Authority shall terminate after all of the bonds have been paid. The amount of such income that shall be added and then subtracted on the Illinois income tax return of a taxpayer, pursuant to Section 203 of the Illinois Income Tax Act, from federal adjusted gross income or federal taxable income in computing Illinois base income shall be the interest net of any bond premium amortization.
(Source: P.A. 91-935, eff. 6-1-01.)

(70 ILCS 3205/16) (from Ch. 85, par. 6016)
Sec. 16. Members or Employees of Authority; Conflicting Relations or Interests; Effect. No members or employees of the Authority shall be employed by, be an officer or director of, or have any ownership interest in any corporation or entity which is or is to be a party to a management agreement or assistance agreement with the Authority under this Act or which is a tenant of any facility for which financial assistance is or is to be provided under this Act. No monies of the Authority shall be deposited in any financial institution in which any officer, director or holder of a substantial proprietary interest is also a member or employee of the Authority. No real estate to which a member or employee of the Authority holds legal title or in which such person had any beneficial interest, including any interest in a land trust, shall be purchased by the Authority or by a corporation or entity for a facility to be financed under this Act. All members and employees of the Authority shall file annually with the Authority a record of all real estate in this State to which such person holds legal title or in which such person has any beneficial interest, including any interest in a land trust. In the event it is later disclosed that the Authority has purchased real estate in which a member or employee had an interest, such purchase shall be voidable by the Authority and the member or employee involved shall be disqualified from membership in or employment by the Authority.
(Source: P.A. 91-935, eff. 6-1-01.)

(70 ILCS 3205/17) (from Ch. 85, par. 6017)
Sec. 17. Members or Employees of Authority - Conflicting Relations or Interests - Effects.
(A) In addition to the prohibitions of Section 16 of this Act, no member of the Authority or officer, agent or employee thereof shall, in his or her own name or in the name of a nominee, be an officer, director or hold an ownership interest of more than 7 1/2% in any person, association, trust, corporation, partnership or other entity which is, in its own name or in the name of a nominee, a party to a contract or agreement upon which the member or officer, agent or employee may be called upon to act or vote.
(B) With respect to any direct or any indirect interest, other than an interest prohibited in subsection (A) of this Section or Section 16 of this Act, in a contract or agreement upon which the member or officer, agent or employee may be called upon to act or vote, a member of the Authority or officer, agent or employee thereof shall disclose the same to the secretary of the Authority prior to the taking of final action by the Authority concerning such contract or agreement and shall so disclose the nature and extent of such interest and his or her acquisition thereof, which disclosures shall be publicly acknowledged by the Authority and entered upon the minutes of the Authority. If a member of the Authority or officer, agent or employee thereof holds such an interest then he or she shall refrain from any further official involvement in regard to such contract or agreement, from voting on any matter pertaining to such contract or agreement, and from communicating with other members of the Authority or its officers, agents and employees concerning said contract or agreement. Notwithstanding any other provision of law, any contract or agreement entered into in conformity with this subsection (B) shall not be void or invalid by reason of the interest described in this subsection, nor shall any person so disclosing the interest and refraining from further official involvement as provided in this subsection be guilty of an offense, be removed from office or be subject to any other penalty on account of such interest.
(C) Any contract or agreement made in violation of subsections (A) or (B) of this Section shall be null and void and give rise to no action against the Authority.
(Source: P.A. 91-935, eff. 6-1-01.)

(70 ILCS 3205/18) (from Ch. 85, par. 6018)
Sec. 18. Records and Reports of the Authority. The secretary shall keep a record of the proceedings of the Authority. The treasurer of the Authority shall be custodian of all Authority funds, and shall be bonded in such amount as the other members of the Authority may designate. The accounts and books of the Authority shall be set up and maintained in a manner approved by the Auditor General, and the Authority shall file with the Auditor General a certified annual report within 120 days after the close of its fiscal year. The Authority shall also file with the Governor, the Secretary of the Senate, the Clerk of the House of Representatives, the Commission on Government Forecasting and Accountability, by March 1 of each year, a written report covering its activities for the previous fiscal year and so filed, such report shall be a public record and open for inspection at the offices of the Authority during normal business hours.
(Source: P.A. 93-1067, eff. 1-15-05.)

(70 ILCS 3205/19) (from Ch. 85, par. 6019)
Sec. 19. Tax. The Authority may impose an occupation tax upon all persons engaged in the City of Chicago in the business of renting, leasing or letting rooms in a hotel, as defined in The Hotel Operators' Occupation Tax Act, at a rate not to exceed 2% of the gross rental receipts from the renting, leasing or letting of hotel rooms located within the City of Chicago, excluding, however, from gross rental receipts, the proceeds of such renting, leasing or letting to permanent residents of that hotel and proceeds from the tax imposed under subsection (c) of Section 13 of the Metropolitan Pier and Exposition Authority Act.
The tax imposed by the Authority pursuant to this Section and all civil penalties that may be assessed as an incident thereof shall be collected and enforced by the State Department of Revenue. The certificate of registration which is issued by the Department to a lessor under The Hotel Operators' Occupation Tax Act shall permit such registrant to engage in a business which is taxable under any ordinance or resolution enacted pursuant to this Section without registering separately with the Department under such ordinance or resolution or under this Section. The Department shall have full power to administer and enforce this Section; to collect all taxes and penalties due hereunder; to dispose of taxes and penalties so collected in the manner provided in this Section, and to determine all rights to credit memoranda, arising on account of the erroneous payment of tax or penalty hereunder. In the administration of, and compliance with, this Section, the Department and persons who are subject to this Section shall have the same rights, remedies, privileges, immunities, powers and duties, and be subject to the same conditions, restrictions, limitations, penalties and definitions of terms, and employ the same modes of procedure, as are prescribed in The Hotel Operators' Occupation Tax Act (except where that Act is inconsistent herewith), as the same is now or may hereafter be amended, as fully as if the provisions contained in The Hotel Operators' Occupation Tax Act were set forth herein.
Whenever the Department determines that a refund should be made under this Section to a claimant instead of issuing a credit memorandum, the Department shall notify the State Comptroller, who shall cause the warrant to be drawn for the amount specified, and to the person named, in such notification from the Department. Such refund shall be paid by the State Treasurer out of the amounts held by the State Treasurer as trustee for the Authority.
Persons subject to any tax imposed pursuant to authority granted by this Section may reimburse themselves for their tax liability for such tax by separately stating such tax as an additional charge, which charge may be stated in combination, in a single amount, with State tax imposed under The Hotel Operators' Occupation Tax Act, the municipal tax imposed under Section 8-3-13 of the Illinois Municipal Code, and the tax imposed under Section 13 of the Metropolitan Pier and Exposition Authority Act.
The Department shall forthwith pay over to the State Treasurer, ex-officio, as trustee for the Authority, all taxes and penalties collected hereunder for deposit in a trust fund outside the State Treasury. On or before the 25th day of each calendar month, the Department shall certify to the Comptroller the amount to be paid to or on behalf of the Authority from amounts collected hereunder by the Department, and deposited into such trust fund during the second preceding calendar month. The amount to be paid to or on behalf of the Authority shall be the amount (not including credit memoranda) collected hereunder during such second preceding calendar month by the Department, less an amount equal to the amount of refunds authorized during such second preceding calendar month by the Department on behalf of the Authority, and less 4% of such balance, which sum shall be retained by the State Treasurer to cover the costs incurred by the Department in administering and enforcing the provisions of this Section, as provided herein. Each such monthly certification by the Department shall also certify to the Comptroller the amount to be so retained by the State Treasurer for payment into the General Revenue Fund of the State Treasury.
Each monthly certification by the Department shall certify, of the amount paid to or on behalf of the Authority, (i) the portion to be paid to the Authority, (ii) the portion to be paid into the General Revenue Fund of the State Treasury on behalf of the Authority as repayment of amounts advanced to the Authority pursuant to appropriation from the Illinois Sports Facilities Fund.
With respect to each State fiscal year, of the total amount to be paid to or on behalf of the Authority, the Department shall certify that payments shall first be made directly to the Authority in an amount equal to any difference between the annual amount certified by the Chairman of the Authority pursuant to Section 8.25-4 of the State Finance Act and the amount appropriated to the Authority from the Illinois Sports Facilities Fund. Next, the Department shall certify that payment shall be made into the General Revenue Fund of the State Treasury in an amount equal to the difference between (i) the lesser of (x) the amount appropriated from the Illinois Sports Facilities Fund to the Authority and (y) the annual amount certified by the Chairman of the Authority pursuant to Section 8.25-4 of the State Finance Act and (ii) $10,000,000. The Department shall certify that all additional amounts shall be paid to the Authority and used for its corporate purposes.
Within 10 days after receipt, by the Comptroller, of the Department's monthly certification of amounts to be paid to or on behalf of the Authority and amounts to be paid into the General Revenue Fund, the Comptroller shall cause the warrants to be drawn for the respective amounts in accordance with the directions contained in such certification.
Amounts collected by the Department and paid to the Authority pursuant to this Section shall be used for the corporate purposes of the Authority. On June 15, 1992 and on each June 15 thereafter, the Authority shall repay to the State Treasurer all amounts paid to it under this Section and otherwise remaining available to the Authority after providing for (i) payment of principal and interest on, and other payments related to, its obligations issued or to be issued under Section 13 of the Act, including any deposits required to reserve funds created under any indenture or resolution authorizing issuance of the obligations and payments to providers of credit enhancement, (ii) payment of obligations under the provisions of any management agreement with respect to a facility or facilities owned by the Authority or of any assistance agreement with respect to any facility for which financial assistance is provided under this Act, and payment of other capital and operating expenses of the Authority, including any deposits required to reserve funds created for repair and replacement of capital assets and to meet the obligations of the Authority under any management agreement or assistance agreement. Amounts repaid by the Authority to the State Treasurer hereunder shall be treated as repayment of amounts deposited into the Illinois Sports Facilities Fund and credited to the Subsidy Account and used for the corporate purposes of the Authority. The State Treasurer shall deposit $5,000,000 of the amount received into the General Revenue Fund; thereafter, at the beginning of each fiscal year the State Treasurer shall certify to the State Comptroller for all prior fiscal years the cumulative amount of any deficiencies in repayments to the City of Chicago of amounts in the Local Government Distributive Fund that would otherwise have been allocated to the City of Chicago under the State Revenue Sharing Act but instead were paid into the General Revenue Fund under Section 6 of the Hotel Operators' Occupation Tax Act and that have not been reimbursed, and the Comptroller shall, during the fiscal year at the beginning of which the certification was made, cause warrants to be drawn from the amount received for the repayment of that cumulative amount to the City of Chicago until that cumulative amount has been fully reimbursed; thereafter, the State Treasurer shall deposit the balance of the amount received into the trust fund established outside the State Treasury under subsection (g) of Section 13 of the Metropolitan Pier and Exposition Authority Act.
Nothing in this Section shall be construed to authorize the Authority to impose a tax upon the privilege of engaging in any business which under the constitution of the United States may not be made the subject of taxation by this State.
An ordinance or resolution imposing or discontinuing a tax hereunder or effecting a change in the rate thereof shall be effective on the first day of the second calendar month next following the month in which the ordinance or resolution is passed.
If the Authority levies a tax authorized by this Section it shall transmit to the Department of Revenue not later than 5 days after the adoption of the ordinance or resolution a certified copy of the ordinance or resolution imposing such tax whereupon the Department of Revenue shall proceed to administer and enforce this Section on behalf of the Authority. Upon a change in rate of a tax levied hereunder, or upon the discontinuance of the tax, the Authority shall not later than 5 days after the effective date of the ordinance or resolution discontinuing the tax or effecting a change in rate transmit to the Department of Revenue a certified copy of the ordinance or resolution effecting such change or discontinuance.
(Source: P.A. 91-935, eff. 6-1-01.)

(70 ILCS 3205/20) (from Ch. 85, par. 6020)
Sec. 20. No Impairment of Management Agreement or Assistance Agreement. The State of Illinois pledges to and agrees with any tenant under any management agreement entered into by the Authority with respect to a facility and any governmental owner of a facility with which the Authority has entered into an assistance agreement with respect to such facility and, if applicable, its tenant that the State will not limit or alter the rights and powers vested in the Authority by this Act so as to impair the terms of any such management agreement or assistance agreement or in any way impair the rights and remedies of such tenant or governmental owner or its tenant so long as the tenant or governmental owner or its tenant is not in default thereunder. In addition, the State pledges to and agrees with such tenant, any governmental owner of a facility, and its tenant, if applicable, that the State will not limit the basis on which State funds are to be allocated, deposited and paid to the Authority, or the use of such funds, so as to impair the terms of any such management agreement or assistance agreement. The Authority is authorized to include this pledge and agreement of the State in each management agreement and assistance agreement.
(Source: P.A. 91-935, eff. 6-1-01.)

(70 ILCS 3205/21) (from Ch. 85, par. 6021)
Sec. 21. Notwithstanding any other provision of law, the Governor may allocate any volume cap available to the State or any of its agencies under the Internal Revenue Code of 1986, as now or hereafter amended, including any amounts carried forward by the State or any of its agencies with respect to stadiums, to the Illinois Sports Facilities Authority, and the Authority may carry forward any amount allocated to it by the Governor or by any home rule unit.
(Source: P.A. 85-1034.)

(70 ILCS 3205/22) (from Ch. 85, par. 6022)
Sec. 22. If the Authority has not entered into a management agreement, pursuant to Section 9 of this Act, with a major league professional baseball franchise before September 1, 1988, the Authority and any tax imposed pursuant to this Act shall be abolished September 1, 1988.
(Source: P.A. 85-1034.)



70 ILCS 3210/ - Downstate Illinois Sports Facilities Authority Act.

(70 ILCS 3210/1)
Sec. 1. Short title. This Act may be cited as the Downstate Illinois Sports Facilities Authority Act.
(Source: P.A. 93-227, eff. 1-1-04.)

(70 ILCS 3210/5)
Sec. 5. Definitions. In this Act:
"Assistance Agreement" means one or more legally binding contracts, with respect to a facility for which the Authority is to provide financial assistance as provided in this Act, to which the Authority and a governmental owner of a facility or its tenant, or both, and any other appropriate persons are parties, which may be in the form of an intergovernmental agreement.
"Authority" means the Downstate Illinois Sports Facilities Authority.
"Facility" means any of the following:
(1) Stadiums, arenas, or other structures for the

holding of athletic contests or events, including baseball, football, hockey, and automobile racing; musical, dramatic, and other artistic or social events, or public meetings and other public events.

(2) Practice fields, or other areas where

professional, amateur, or semi-professional sports teams may practice or perform.

"Facility" also means the following types of property if that property is directly related to an item listed in paragraphs (1) or (2) of this definition:
(i) Offices, parking lots and garages,

landscaping and open spaces, access roads, transportation facilities, restaurants, and stores.

(ii) Other recreation areas.
(iii) Other property or structures, including all

fixtures, furnishings, and appurtenances normally associated with such facilities.

"Financial Assistance" means the use by the Authority, pursuant to an assistance agreement, of its powers under the Act, including, without limitation, the power to borrow money, to issue bonds and notes, to assist a governmental owner or its tenants, or both, with one or more of the following: designing, developing, establishing, constructing, erecting, acquiring, repairing, reconstructing, renovating, remodeling, adding to, extending, improving, equipping, operating, and maintaining a facility owned or be owned by the governmental owner.
"Governmental Owner" means a body politic, public corporation, political subdivision, unit of local government, or municipality formed under the laws of the State of Illinois that owns or is to own a facility located within the corporate limits of the Authority described in Section 50 of this Act and to which the Authority provides financial assistance.
"Loan agreement" means a legally binding contract between the Authority and an owner of a facility, pursuant to which the Authority agrees to make loans to the owner for the purpose of (i) constructing, acquiring, operating, repairing, rehabilitating, or managing a facility and the site on which a facility is or is to be located, which facility or site must be located in the State of Illinois, excluding the City of Chicago, and (ii) infrastructure improvements related to the facility.
"Management Agreement" means a legally binding contract between the Authority and a tenant of a facility owned by the Authority, which contains at least the following provisions:
(A) a provision requiring the tenant to conduct its

complete regular home season schedule and any home playoff events in the facility;

(B) a provision requiring the tenant to provide

routine maintenance of and to operate the facility with its personnel or contractors;

(C) a provision requiring the tenant to advertise and

promote events it conducts at the facility;

(D) a provision requiring the tenant to operate or

contract for concessions for the patrons of the facility; and

(E) a provision permitting the Authority or its

designee to hold other events in any such facility owned by the Authority at such times as shall not unreasonably interfere with the use of that facility by the tenant.

"Tenant" means any person with which a governmental owner or the Authority has entered into an agreement for the use by a sports team of any facility. Such an agreement may be a management agreement or an assistance agreement or may be a lease of or a license, permit or similar agreement with respect to the use of a facility by such team for such period as shall be agreed upon by the person and the governmental owner or the Authority, as the case may be.
(Source: P.A. 93-227, eff. 1-1-04.)

(70 ILCS 3210/10)
Sec. 10. Legislative finding and declaration. The General Assembly finds that as a result of deteriorating infrastructure and sports facilities there is a shortage of sports facilities suitable for use by professional, amateur, or semi-professional sports teams and other musical, theatrical, and other social organizations.
It is further found that as a result of the costs to repair or replace the infrastructure and facilities, and as a result of current financing costs, the private sector, without the assistance contemplated in this Act, is unable to construct feasibly adequate sports facilities.
It is further found that the creation of modern sports facilities and the other results contemplated by this Act would stimulate economic activity in the State of Illinois, including the creation and maintenance of jobs, the creation of new and lasting infrastructure and other improvements, and the retention of sports and entertainment events that generate economic activity.
It is further found that sports facilities can be magnets for substantial interstate tourism resulting in increased retail sales, hotel and restaurant sales, and entertainment industry sales, all of which increase jobs and economic growth.
(Source: P.A. 93-227, eff. 1-1-04.)

(70 ILCS 3210/15)
Sec. 15. Authority and Board created.
(a) The Downstate Illinois Sports Facilities Authority is created as a political subdivision, unit of local government, body politic, and municipal corporation.
(b) The governing and administrative powers of the Authority shall be vested in a body known as the Downstate Illinois Sports Facilities Authority Board. The Board shall consist of 8 members: a Chair and 7 additional members, all of whom are appointed by the Governor.
All gubernatorial appointments, including the Chair, shall be subject to the advice and consent of the Senate, except in the case of temporary appointments as provided in Section 20. No member shall be employed by the State or any political subdivision of the State or by any department or agency of the State or any political subdivision of the State.
(Source: P.A. 93-227, eff. 1-1-04.)

(70 ILCS 3210/20)
Sec. 20. Terms of appointments.
(a) On the effective date of this Act:
(1) The Governor shall appoint the Chair and 3 other

members of the Board for initial terms expiring June 30 of 2007.

(2) The Governor shall appoint 2 members of the Board

for initial terms expiring June 30 of 2006.

(3) The Governor shall appoint 2 members of the Board

for initial terms expiring June 30 of 2005.

(b) At the expiration of the term of any member appointed by the Governor, the Governor shall appoint the member's successor in the same manner as appointments for the initial terms. All successors shall hold office for a term of 3 years from the first day of July of the year in which they are appointed, except in the case of an appointment to fill a vacancy. Each member, including the Chair, shall hold office until the expiration of the member's term and until the member's successor is appointed and qualified. Nothing shall preclude a member or a Chair from serving consecutive terms.
(c) Vacancies for members and for the Chair shall be filled in the same manner as original appointments for the balance of the unexpired term.
(Source: P.A. 93-227, eff. 1-1-04.)

(70 ILCS 3210/25)
Sec. 25. Actions of the Authority.
(a) Six members of the Authority constitute a quorum for the purpose of conducting business. Actions of the Authority must receive the affirmative vote of at least 6 members. The Authority shall determine the times and places of its meetings. The members of the Authority shall serve without compensation for service as a member but are entitled to reimbursement of reasonable expenses incurred in the performance of their official duties.
(b) The Authority shall annually elect a secretary and a treasurer.
(c) An executive committee appointed by the Governor made up of 4 members, including the Chair, have the authority to operate the Authority on a day-to-day basis, with the powers and duties determined by the bylaws of the Authority.
(Source: P.A. 93-227, eff. 1-1-04.)

(70 ILCS 3210/30)
Sec. 30. Executive Director. The Authority shall appoint an Executive Director, who is the chief executive officer of the Authority. In addition to any other duties set forth in this Act, the Executive Director shall do the following:
(1) Direct and supervise the administrative affairs

and activities of the Authority, in accordance with its rules, regulations, and policies.

(2) Attend meetings of the Authority.
(3) Keep minutes of all proceedings of the Authority.
(4) Approve all accounts for salaries, per diem

payments, and allowable expenses of the Authority and its employees and consultants and approve all expenses incidental to the operation of the Authority.

(5) Report and make recommendations to the Authority

on the merits and status of any proposed facility.

(6) Perform any other duty that the Authority

requires for carrying out the provisions of this Act.

(Source: P.A. 93-227, eff. 1-1-04.)

(70 ILCS 3210/35)
Sec. 35. Powers.
(a) In addition to the powers set forth elsewhere in this Act, the Authority may do the following:
(1) Adopt and alter an official seal.
(2) Sue and be sued, plead and be impleaded, all in

its own name, and agree to binding arbitration of any dispute to which it is a party.

(3) Adopt bylaws, rules, and regulations to carry out

the provisions of this Act.

(4) Maintain an office or offices at the place the

Authority may designate.

(5) Employ, either as regular employees or

independent contractors, consultants, engineers, architects, accountants, attorneys, financial experts, construction experts and personnel, superintendents, managers and other professional personnel, and such other personnel as may be necessary in the judgment of the Authority, and fix their compensation.

(6) Acquire, hold, lease as lessor or as lessee, use,

encumber, transfer, or dispose of real and personal property, including the alteration of or demolition of improvements to real estate.

(7) Enter into contracts of any kind.
(8) Enter into one or more loan agreements with an

owner of a facility that conform to the requirements of this Act and that may contain provisions as the Authority shall determine, including, without limit: (i) provisions granting the owner the right and option to extend the term of the loan agreement; (ii) provisions creating an assignment and pledge by the Authority of certain of the Authority's revenues and receipts to be received under this Act for the benefit of the owner of the facility as further security for performance by the Authority of its obligations under the loan agreement; and (iii) provisions requiring the establishment of reserves by the Authority or by the owner, or both, as further security for the performance of their respective obligations under the loan agreement.

(9) Borrow money from any source for any lawful

purpose, including working capital for its operations, reserve funds, or interest, and to mortgage, pledge or otherwise encumber the property or funds of the Authority and to contract with or engage the services of any person in connection with any financing, including financial institutions, issuers of letters of credit, or insurers and enter into reimbursement agreements with this person which may be secured as if money were borrowed from the person.

(10) Receive and accept from any private or public

source, contributions, gifts, or grants of money or property.

(11) Make loans from proceeds or funds otherwise

available to the extent necessary or appropriate to accomplish the purposes of the Authority.

(12) Provide for the insurance of any property,

operations, officers, agents, or employees of the Authority against any risk or hazard and provide for the indemnification of its members, employees, contractors, or agents against any and all risks.

(13) Provide relocation assistance and compensation

for landowners and their lessees displaced by any land acquisition of the Authority, including the acquisition of land and construction of replacement housing thereon as the Authority shall determine.

(14) Exercise all the corporate powers granted

Illinois corporations under the Business Corporation Act of 1983, except to the extent that powers are inconsistent with those of a body politic and corporate of the State.

(15) Determine the locations of, develop, design,

establish, construct, erect, acquire, own, repair, reconstruct, renovate, remodel, add to, extend, improve, equip, operate, regulate and maintain facilities and provide financial assistance to governmental owners or their tenants or both, pursuant to an assistance agreement to do the foregoing, in each case to the extent necessary to accomplish the purposes of the Authority.

(16) Regulate the use and operation of facilities

that are developed under the provisions of this Act.

(17) Enter into one or more management agreements

which conform to the requirements of this Act and which may contain such provisions as the Authority shall determine, including, without limitation (i) provisions allocating receipts from rents, rates, fees, and charges for use of the facility or for services rendered in connection with the facility between the Authority and the tenant of the facility; (ii) provisions providing for or limiting payments to the Authority for use of the facility based on levels of attendance or receipts, or both attendance and receipts, of the tenant from admission charges, parking concessions, advertising, radio and television, and other sources; (iii) provisions obligating the Authority to make payments to the tenant with respect to expenses of routine maintenance and operation of any facility and operating expenses of the tenant with respect to use of the facility; (iv) provisions requiring the Authority to pay liquidated damages to the tenant for failure of timely completion of construction of any new facility; (v) provisions permitting the Authority to grant rent-free occupancy of an existing facility pending completion of construction of any new facility and requiring the Authority to pay certain incremental costs of maintenance, repair, replacement, and operation of an existing facility in the event of failure of timely completion of construction of any new facility; (vi) provisions requiring the Authority to reimburse the tenant for certain State and local taxes and provisions permitting reductions of payments due the Authority by the tenant or reimbursement of the tenant by the Authority in the event of imposition of certain new State and local taxes, or the increase above specified levels of certain existing State and local taxes, or both; (vii) provisions obligating the Authority to purchase tickets to events conducted by the tenant based upon specified attendance levels; (viii) provisions granting the tenant the right and option to extend the term of the management agreement; and (ix) provisions requiring the establishment of reserves by the Authority or by the tenant, or both, as further security for the performance of their respective obligations under the management agreement.

(18) Enter into one or more assistance agreements

that conform to the requirements of this Act and that may contain such provisions as the Authority shall determine establishing the rights and obligations of the Authority and the governmental owner or a tenant, or both, with respect to the facility for which the Authority is to provide financial assistance.

(19) Issue bonds or notes under Section 100 of this

Act.

(20) Sell, convey, lease, or grant a permit or

license with respect to, or by agreement authorize another person on its behalf to sell, convey, lease or grant a permit or license with respect to (i) the right to use or the right to purchase tickets to use, or any other interest in, any seat or area within a facility; (ii) the right to name or place advertising in all or any part of a facility; or (iii) any intangible personal property rights, including intellectual property rights, appurtenant to any facility, the proceeds of which are used for the purpose of carrying out the powers granted by the Act.

(21) Do all things necessary or convenient to carry

out the powers granted by this Act.

(b) The Authority may not construct or enter into a contract to construct more than one new stadium facility and may not enter into assistance agreements providing for the reconstruction, renovation, remodeling, extension, or improvement of all or substantially all of more than one existing facility unless authorized by law.
(c) The Authority may adopt such rules as are necessary to carry out those powers conferred and perform those duties required by this Act.
(Source: P.A. 93-227, eff. 1-1-04.)

(70 ILCS 3210/40)
Sec. 40. Duties.
(a) In addition to the powers set forth elsewhere in this Act, subject to the terms of any agreements with the holders of the Authority's evidences of indebtedness, the Authority shall do the following:
(1) Comply with all zoning, building, and land use

controls of the municipality within which is located any stadium facility owned by the Authority or for which the Authority provides financial assistance.

(2) Enter into a loan agreement with an owner of a

facility to finance the acquisition, construction, maintenance, or rehabilitation of the facility. The agreement shall contain appropriate and reasonable provisions with respect to termination, default, and legal remedies. The loan may be at below-market interest rates.

(3) Create and maintain a financial reserve for

repair and replacement of capital assets.

(b) In a loan agreement for the construction of a new facility, in connection with prequalification of general contractors for construction of the facility, the Authority shall require that the owner of the facility require submission of a commitment detailing how the general contractor will expend 25% or more of the dollar value of the general contract with one or more minority-owned businesses and 5% or more of the dollar value with one or more women-owned businesses. This commitment may be met by contractor's status as a minority-owned businesses or women-owned businesses, by a joint venture, or by subcontracting a portion of the work with or by purchasing materials for the work from one or more such businesses, or by any combination thereof. Any contract with the general contractor for construction of the new facility shall require the general contractor to meet the foregoing obligations and shall require monthly reporting to the Authority with respect to the status of the implementation of the contractor's affirmative action plan and compliance with that plan. This report shall be filed with the General Assembly. The Authority shall require that the facility owner establish and maintain an affirmative action program designed to promote equal employment opportunity and that specifies the goals and methods for increasing participation by minorities and women in a representative mix of job classifications required to perform the respective contracts. The Authority shall file a report before March 1 of each year with the General Assembly detailing its implementation of this subsection. The terms "minority-owned businesses" and "women-owned businesses" have the meanings provided in the Business Enterprise for Minorities, Women, and Persons with Disabilities Act.
(c) With respect to a facility owned or to be owned by the Authority, enter or have entered into a management agreement with a tenant of the Authority to operate the facility that requires the tenant to operate the facility for a period at least as long as the term of any bonds issued to finance the development, establishment, construction, erection, acquisition, repair, reconstruction, remodeling, adding to, extension, improvement, equipping, operation, and maintenance of the facility. Such agreement shall contain appropriate and reasonable provisions with respect to termination, default, and legal remedies.
(Source: P.A. 100-391, eff. 8-25-17.)

(70 ILCS 3210/45)
Sec. 45. Reporting. Promptly following entering into a management agreement, an assistance agreement, or a loan agreement involving a new facility or facility site, the Authority shall submit a detailed written report and findings of the Authority with respect to the proposed management agreement, assistance agreement, or loan agreement to the General Assembly.
The report and findings of the Authority shall include the following:
(A) A detailed plan of the method of funding the

management agreement, assistance agreement, or loan agreement;

(B) An evaluation of the economic consequences of the

proposed management agreement, assistance agreement, or loan agreement; and

(C) If applicable, an analysis of the reasons for

acquiring a site for constructing a new facility.

(Source: P.A. 93-227, eff. 1-1-04.)

(70 ILCS 3210/50)
Sec. 50. Territory. The territory of the Authority is coterminous with the boundaries of the State of Illinois, excluding the City of Chicago.
(Source: P.A. 93-227, eff. 1-1-04.)

(70 ILCS 3210/55)
Sec. 55. Acquisition of property. The Authority may acquire in its own name, by gift or purchase, any real or personal property, or interests in real or personal property, necessary or convenient to carry out its corporate purposes. The Authority may not acquire property by eminent domain.
(Source: P.A. 93-227, eff. 1-1-04.)

(70 ILCS 3210/60)
Sec. 60. Tax exemption.
(a) Neither the Authority nor any governmental owner of a facility or that governmental owner's tenant shall be required to pay property taxes on any facility, nor shall the interest of a tenant in any facility either owned by the Authority or owned by any governmental owner to which the Authority has provided financial assistance be subject to property taxes.
(b) Bonds issued by the Authority, their transfer, the interest payable on them, and any income derived from them shall be exempt from income taxes or from taxation by any political subdivisions, municipal corporations, or public agencies of any kind of this State. For purposes of Section 250 of the Illinois Income Tax Act, the exemption of the income from bonds issued by the Authority shall terminate after all of the bonds have been paid. The amount of such income that shall be added and then subtracted on the Illinois income tax return of a taxpayer, pursuant to Section 203 of the Illinois Income Tax Act, from federal adjusted gross income or federal taxable income in computing Illinois base income shall be the interest net of any bond premium amortization.
(Source: P.A. 93-227, eff. 1-1-04.)

(70 ILCS 3210/65)
Sec. 65. Conflicts of interest; generally.
(a) No members or employees of the Authority shall be employed by, be an officer or director of, or have any ownership interest in any corporation or entity that is a party to a loan agreement with the Authority under this Act.
(b) No moneys of the Authority shall be deposited in any financial institution in which any officer, director, or holder of a substantial proprietary interest is also a member or employee of the Authority.
(c) No real estate to which a member or employee of the Authority holds legal title or in which such a person has any beneficial interest, including any interest in a land trust, shall be purchased by the Authority, nor shall any such property be purchased by a corporation or entity for a facility to be financed under this Act. Every member and employee of the Authority shall file annually with the Authority a record of all real estate in this State to which the person holds legal title or in which the person has any beneficial interest, including any interest in a land trust. In the event it is later disclosed that the Authority or other entity has purchased real estate in which a member or employee had an interest, the purchase shall be voidable by the Authority and the member or employee involved shall be disqualified from membership in or employment by the Authority.
(Source: P.A. 93-227, eff. 1-1-04.)

(70 ILCS 3210/70)
Sec. 70. Conflicts of interest; contracts.
(a) No member of the Authority or officer, agent, or employee of the Authority shall, in his or her own name or in the name of a nominee, be an officer or director of or hold an ownership interest of more than 7.5% in any person, association, trust, corporation, partnership, or other entity that is, in its own name or in the name of a nominee, a party to a contract or agreement upon which the member or officer, agent, or employee may be called upon to act or vote.
(b) With respect to any direct or any indirect interest, other than an interest prohibited in subsection (a), in a contract or agreement upon which the member or officer, agent, or employee may be called upon to act or vote, a member of the Authority or officer, agent, or employee of the Authority shall disclose the same to the secretary of the Authority before the taking of final action by the Authority concerning the contract or agreement and shall so disclose the nature and extent of such interest and his or her acquisition thereof, which disclosures shall be publicly acknowledged by the Authority and entered upon the minutes of the Authority. If a member of the Authority or officer, agent, or employee of the Authority holds such an interest, then he or she shall refrain from any further official involvement in regard to the contract or agreement, from voting on any matter pertaining to the contract or agreement, and from communicating with other members of the Authority or its officers, agents, and employees concerning the contract or agreement. Notwithstanding any other provision of law, any contract or agreement entered into in conformity with this subsection (b) shall not be void or invalid by reason of the interest described in this subsection, nor shall any person so disclosing the interest and refraining from further official involvement as provided in this subsection be guilty of an offense, be removed from office, or be subject to any other penalty on account of such interest.
(c) Any contract or agreement made in violation of subsection (a) or (b) of this Section shall be null and void and give rise to no action against the Authority.
(Source: P.A. 93-227, eff. 1-1-04.)

(70 ILCS 3210/75)
Sec. 75. Records and reports of the Authority. The secretary shall keep a record of the proceedings of the Authority. The treasurer of the Authority shall be custodian of all Authority funds and shall be bonded in the amount the other members of the Authority may designate. The accounts and books of the Authority shall be set up and maintained in a manner approved by the Auditor General, and the Authority shall file with the Auditor General a certified annual report within 120 days after the close of its fiscal year. The Authority shall also file with the Governor, the Secretary of the Senate, the Clerk of the House of Representatives, and the Commission on Government Forecasting and Accountability, by March 1 of each year, a written report covering its activities for the previous fiscal year. So filed, the report shall be a public record and open for inspection at the offices of the Authority during normal business hours.
(Source: P.A. 93-227, eff. 1-1-04; 93-1067, eff. 1-15-05.)

(70 ILCS 3210/85)
Sec. 85. No impairment of loan agreement. The State of Illinois pledges to and agrees with any facility owner under any loan agreement entered into by the Authority with respect to a facility that the State will not limit or alter the rights and powers vested in the Authority by this Act so as to impair the terms of the loan agreement or in any way impair the rights and remedies of the owner so long as the owner is not in default under the loan agreement. In addition, the State pledges to and agrees with the owner that the State will not limit the basis on which State funds are to be allocated, deposited, and paid to the Authority, or the use of those funds, so as to impair the terms of any such loan agreement. The Authority is authorized to include this pledge and agreement of the State in the loan agreement.
(Source: P.A. 93-227, eff. 1-1-04.)

(70 ILCS 3210/90)
Sec. 90. Volume cap. Notwithstanding any other provision of law, the Governor may allocate any volume cap available to the State or any of its agencies under the Internal Revenue Code of 1986, including any amounts carried forward by the State or any of its agencies with respect to stadiums, to the Downstate Illinois Sports Facilities Authority, and the Authority may carry forward any amount allocated to it by the Governor or by any home rule unit.
(Source: P.A. 93-227, eff. 1-1-04.)

(70 ILCS 3210/100)
Sec. 100. Bonds and notes.
(a) (1) The Authority may at any time and from time to time issue bonds and notes for any corporate purpose, including the establishment of reserves and the payment of interest and costs of issuance. In this Act the term "bonds" includes notes of any kind, interim certificates, refunding bonds or any other evidence of obligation for borrowed money issued under this Section 100. Bonds may be issued in one or more series and may be payable and secured either on a parity with or separately from other bonds.
(2) The bonds of any issue shall be payable solely from all or any part of the property or revenues of the Authority, including, without limitation:
(i) Rents, rates, fees, charges, or other revenues

payable to or any receipts of the Authority, including amounts which are deposited pursuant to the Act with a trustee for bondholders;

(ii) Payments by financial institutions, insurance

companies, or others pursuant to letters or lines of credit, policies of insurance, or purchase agreements;

(iii) Investment earnings from funds or accounts

maintained pursuant to a bond resolution or trust agreement; and

(iv) Proceeds of refunding bonds.
(3) Bonds may be authorized by a resolution of the Authority and may be secured by a trust agreement by and between the Authority and a corporate trustee or trustees, which may be any trust company or bank having the powers of a trust company within or without the State. Bonds may:
(i) Mature at a time or times, whether as serial

bonds, as term bonds, or as both, not exceeding 40 years from their respective dates of issue;

(ii) Notwithstanding the provision of "An Act to

authorize public corporations to issue bonds, other evidences of indebtedness and tax anticipation warrants subject to interest rate limitations set forth therein", approved May 26, 1970, as now or hereafter amended, or any other provision of law, bear interest at any fixed or variable rate or rates determined by the method provided in the resolution or trust agreement;

(iii) Be payable at a time or times, in the

denominations and form, either coupon, or registered, or both, and carry the registration and privileges as to exchange, transfer or conversion and for the replacement of mutilated, lost or destroyed bonds as the resolution or trust agreement may provide;

(iv) Be payable in lawful money of the United States

at a designated place;

(v) Be subject to the terms of purchase, payment,

redemption, refunding, or refinancing that the resolution or trust agreement provides;

(vi) Be executed by the manual or facsimile

signatures of the officers of the Authority designated by the Authority which signatures shall be valid at delivery even for one who has ceased to hold office; and

(vii) Be sold in the manner and upon the terms

determined by the Authority.

(b) Any resolution or trust agreement may contain provisions which shall be part of the contract with the holders of the bonds as to:
(1) Pledging, assigning, or directing the use,

investment, or disposition of all or any part of the revenues of the Authority or proceeds or benefits of any contract including, without limit, any management agreement or assistance agreement and conveying or otherwise securing any property or property rights;

(2) The setting aside of loan funding deposits, debt

service reserves, capitalized interest accounts, replacement or operating reserves, cost of issuance accounts and sinking funds, and the regulation, investment, and disposition thereof;

(3) Limitations on the purposes to which or the

investments in which the proceeds of sale of any issue of bonds or the Authority's revenues and receipts may be applied or made;

(4) Limitations on the issue of additional bonds, the

terms upon which additional bonds may be issued and secured, the terms upon which additional bonds may rank on a parity with, or be subordinate or superior to, other bonds;

(5) The refinancing, advance refunding, or

refinancing of outstanding bonds;

(6) The procedure, if any, by which the terms of any

contract with bondholders may be altered or amended and the amount of bonds and holders of which must consent thereto, and the manner in which consent shall be given;

(7) Defining the acts or omissions which shall

constitute a default in the duties of the Authority to holders of bonds and providing the rights or remedies of such holders in the event of a default which may include provisions restricting individual right of action by bondholders;

(8) Providing for guarantees, pledges of property,

letters of credit, or other security, or insurance for the benefit of bondholders; and

(9) Any other matter relating to the bonds which the

Authority determines appropriate.

(c) No member of the Authority nor any person executing the bonds shall be liable personally on the bonds or subject to any personal liability by reason of the issuance of the bonds.
(d) The Authority may enter into agreements with agents, banks, insurers, or others for the purpose of enhancing the marketability of or security for its bonds.
(e) (1) A pledge by the Authority of revenues and receipts as security for an issue of bonds or for the performance of its obligations under any management agreement or assistance agreement shall be valid and binding from the time when the pledge is made.
(2) The revenues and receipts pledged shall

immediately be subject to the lien of the pledge without any physical delivery or further act, and the lien of any pledge shall be valid and binding against any person having any claim of any kind in tort, contract or otherwise against the Authority, irrespective of whether the person has notice.

(3) No resolution, trust agreement, management

agreement or assistance agreement or any financing statement, continuation statement, or other instrument adopted or entered into by the Authority need be filed or recorded in any public record other than the records of the Authority in order to perfect the lien against third persons, regardless of any contrary provision of law.

(f) The Authority may issue bonds to refund, advance refund, or refinance any of its bonds then outstanding, including the payment of any redemption premium and any interest accrued or to accrue to the earliest or any subsequent date of redemption, purchase or maturity of the bonds. Refunding or advance refunding bonds may be issued for the public purposes of realizing savings in the effective costs of debt service, directly or through a debt restructuring, for alleviating impending or actual default, or for paying principal of, redemption premium, if any, and interest on bonds as they mature or are subject to redemption, and may be issued in one or more series in an amount in excess of that of the bonds to be refunded.
(g) At no time shall the total outstanding bonds and notes of the Authority issued under this Section 100 exceed (i) $40,000,000 in connection with facilities owned by the Authority; and (ii) $40,000,000 in connection with facilities owned by a governmental owner other than the Authority. Bonds which are being paid or retired by issuance, sale or delivery of bonds or notes, and bonds or notes for which sufficient funds have been deposited with the paying agent or trustee to provide for payment of principal and interest thereon, and any redemption premium, as provided in the authorizing resolution, shall not be considered outstanding for the purposes of this paragraph.
(h) The bonds and notes of the Authority shall not be indebtedness of the State, or of any political subdivision of the State other than the Authority. The bonds and notes of the Authority are not general obligations of the State of Illinois, or of any other political subdivision of the State other than the Authority, and are not secured by a pledge of the full faith and credit of the State of Illinois, or of any other political subdivision of the State other than the Authority, and the holders of bonds and notes of the Authority may not require the levy or imposition by the State, or any other political subdivision of the State other than the Authority, of any taxes or, except as provided in this Act, the application of revenues or funds of the State of Illinois, or any other political subdivision of the State other than the Authority, to the payment of bonds and notes of the Authority.
(i) In order to provide for the payment of debt service requirements (including amounts for reserve funds and to pay the costs of credit enhancements) on bonds issued pursuant to this Act, the Authority may provide in any trust agreement securing such bonds for a pledge and assignment of its right to all amounts to be received from the Illinois Sports Facilities Fund and for a pledge and assignment (subject to the terms of any management agreement or assistance agreement) of all taxes and other amounts to be received under Section 100 of this Act and may further provide written notice to the State Treasurer and State Comptroller (which notice shall constitute a direction to those officers) for a direct payment of these amounts to the trustee for its bondholders.
(j) The State of Illinois pledges to and agrees with the holders of the bonds and notes of the Authority issued pursuant to this Act that the State will not limit or alter the rights and powers vested in the Authority by this Act so as to impair the terms of any contract made by the Authority with such holders or in any way impair the rights and remedies of such holders until such bonds and notes, together with interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceedings by or on behalf of such holders, are fully met and discharged. In addition, the State pledges to and agrees with the holders of the bonds and notes of the Authority issued pursuant to this Act that the State will not limit or alter the basis on which State funds are to be allocated, deposited and paid to the Authority as provided in this Act, or the use of such funds, so as to impair the terms of any such contract. The Authority is authorized to include these pledges and agreements of the State in any contract with the holders of bonds or notes issued pursuant to this Section.
(Source: P.A. 93-227, eff. 1-1-04.)

(70 ILCS 3210/105)
Sec. 105. Tax. The Authority may impose an occupation tax upon all persons engaged in the business of renting, leasing, or letting rooms in a hotel, as defined in the Hotel Operators' Occupation Tax Act, at a rate not to exceed 2% of the gross rental receipts from the renting, leasing or letting of hotel rooms. The taxing may be imposed, however, only if approved by ordinance of the municipality within which the tax is to be imposed.
The tax imposed by the Authority pursuant to this Section and all civil penalties that may be assessed as an incident thereof shall be collected and enforced by the State Department of Revenue. The certificate of registration which is issued by the Department to a lessor under the Hotel Operators' Occupation Tax Act shall permit such registrant to engage in a business which is taxable under any ordinance or resolution enacted pursuant to this Section without registering separately with the Department under such ordinance or resolution or under this Section. The Department shall have full power to administer and enforce this Section; to collect all taxes and penalties due hereunder; to dispose of taxes and penalties so collected in the manner provided in this Section, and to determine all rights to credit memoranda, arising on account of the erroneous payment of tax or penalty hereunder. In the administration of, and compliance with, this Section, the Department and persons who are subject to this Section shall have the same rights, remedies, privileges, immunities, powers and duties, and be subject to the same conditions, restrictions, limitations, penalties and definitions of terms, and employ the same modes of procedure, as are prescribed in the Hotel Operators' Occupation Tax Act (except where that Act is inconsistent herewith), as the same is now or may hereafter be amended, as fully as if the provisions contained in the Hotel Operators' Occupation Tax Act were set forth herein.
Whenever the Department determines that a refund should be made under this Section to a claimant instead of issuing a credit memorandum, the Department shall notify the State Comptroller, who shall cause the warrant to be drawn for the amount specified, and to the person named, in such notification from the Department. Such refund shall be paid by the State Treasurer out of the amounts held by the State Treasurer as trustee for the Authority.
Persons subject to any tax imposed pursuant to authority granted by this Section may reimburse themselves for their tax liability for such tax by separately stating such tax as an additional charge, which charge may be stated in combination, in a single amount, with State tax imposed under the Hotel Operators' Occupation Tax Act.
The Department shall forthwith pay over to the State Treasurer, ex-officio, as trustee for the Authority, all taxes and penalties collected hereunder for deposit in a trust fund outside the State Treasury. On or before the 25th day of each calendar month, the Department shall certify to the Comptroller the amount to be paid to or on behalf of the Authority from amounts collected hereunder by the Department, and deposited into such trust fund during the second preceding calendar month. The amount to be paid to or on behalf of the Authority shall be the amount (not including credit memoranda) collected hereunder during such second preceding calendar month by the Department, less an amount equal to the amount of refunds authorized during such second preceding calendar month by the Department on behalf of the Authority, and less 4% of such balance, which sum shall be retained by the State Treasurer to cover the costs incurred by the Department in administering and enforcing the provisions of this Section, as provided herein. Each such monthly certification by the Department shall also certify to the Comptroller the amount to be so retained by the State Treasurer for payment into the General Revenue Fund of the State Treasury.
Amounts collected by the Department and paid to the Authority pursuant to this Section shall be used for the corporate purposes of the Authority.
Nothing in this Section shall be construed to authorize the Authority to impose a tax upon the privilege of engaging in any business which under the constitution of the United States may not be made the subject of taxation by this State.
An ordinance or resolution imposing or discontinuing a tax hereunder or effecting a change in the rate thereof shall be effective on the first day of the second calendar month next following the month in which the ordinance or resolution is passed.
If the Authority levies a tax authorized by this Section it shall transmit to the Department of Revenue not later than 5 days after the adoption of the ordinance or resolution a certified copy of the ordinance or resolution imposing such tax whereupon the Department of Revenue shall proceed to administer and enforce this Section on behalf of the Authority. Upon a change in rate of a tax levied hereunder, or upon the discontinuance of the tax, the Authority shall not later than 5 days after the effective date of the ordinance or resolution discontinuing the tax or effecting a change in rate transmit to the Department of Revenue a certified copy of the ordinance or resolution effecting such change or discontinuance.
(Source: P.A. 93-227, eff. 1-1-04.)



70 ILCS 3305/ - Street Light District Act.

(70 ILCS 3305/0.01) (from Ch. 121, par. 354.9)
Sec. 0.01. Short title. This Act may be cited as the Street Light District Act.
(Source: P.A. 86-1324.)

(70 ILCS 3305/1) (from Ch. 121, par. 355)
Sec. 1. Any area not included within the corporate boundaries of a city, village or incorporated town may be incorporated as a street lighting district in the manner following:
Fifty or more of the legal voters resident within the limits of such proposed district or a majority thereof if less than 100, may petition the circuit court for the county which contains all or the largest portion of the proposed district to order the question to be submitted to the legal voters of such proposed district, whether such proposed territory shall be organized as a street lighting district under this Act; such petition shall be addressed to the court and shall contain a definite description of the boundaries of the territory to be embraced in the proposed district, and the name of such proposed district: Provided, that the territory incorporated in any district formed hereunder may contain any territory not previously included in any street lighting district.
Upon filing any such petition in the office of the circuit clerk of the county in which such petition is made it shall be the duty of the court to consider the boundaries of any such proposed street lighting district whether the same shall be those stated in the petition or otherwise.
Notice shall be given by the court to whom the petition is addressed of the time and place of a hearing upon the subject of the petition which shall be inserted at least once in a newspaper of general circulation published within the proposed street lighting district, or if no newspaper of general circulation is published within such proposed street lighting district, then in a newspaper published in the county which contains all or the largest portion of such proposed district and having a general circulation in such district, at least 20 days before such meeting.
At such meeting the court shall preside; and all persons in such proposed street lighting district shall have an opportunity to be heard; and if the court finds that the petition does not comply with the provisions of law or that the allegations of the petition are not true, the court shall dismiss the petition; but if the court finds that the petition complies with the provisions of law and that the allegations of the petition are true, the same shall be incorporated in an order which shall be filed of record in the court. Upon the entering of such order the court shall certify the proposition to the proper election officials, who shall submit to the legal voters of the proposed street lighting district the question of organization and establishment of the proposed street lighting district at an election. Notice of the referendum shall be given in accordance with the general election law. Such notice shall specify the purpose of such referendum with a description of such proposed district.
The proposition under this section shall be in substantially the following form:
--------------------------------------------------------------
For Street Lighting District
--------------------------------------------------------------
Against Street Lighting District
--------------------------------------------------------------
The court shall cause a written statement of the results of such election to be filed of record in the court. If a majority of the votes cast upon the question shall be in favor of the incorporation of the proposed street lighting district, such district shall thenceforth be an organized street lighting district under this Act, and the court shall enter an order accordingly and cause the same to be filed of record in the court and shall also cause to be sent to the County Clerk of any and all other counties in which any portion of the district lies a certified copy of the order organizing such district and a plat of the same indicating what lands of the district lie in such other county or counties.
(Source: P.A. 83-343.)

(70 ILCS 3305/2) (from Ch. 121, par. 356)
Sec. 2. All courts in this State shall take judicial notice of the existence of all street lighting districts organized under this Act and every such district shall constitute a body corporate and as such may sue or be sued.
(Source: Laws 1949, p. 1363.)

(70 ILCS 3305/2a) (from Ch. 121, par. 356a)
Sec. 2a. Additional territory having the qualifications set forth in Section 1 may be added to any street lighting district as provided for in this Act in the manner following:
Fifty or more of the legal voters resident within the limits of such proposed addition to such street lighting district may petition the circuit court of the county in which the original petition for the formation of said street lighting district was filed, to cause the question to be submitted to the legal voters of such proposed additional territory whether such proposed additional territory shall become a part of any street lighting district organized under this Act and whether the voters of the additional territory shall assume a proportionate share of the bonded indebtedness of such district. The petition shall be addressed to the court and shall contain a definite description of the boundaries of the territory to be embraced in the proposed addition and shall allege facts in support of the addition.
Upon filing the petition in the office of the circuit clerk of the county in which the original petition for the formation of such street lighting district was filed, it shall be the duty of the court to fix a time and place of a hearing upon the subject of said petition.
Notice shall be given by the circuit court, or by the circuit clerk or sheriff upon order of the circuit court of the county in which such petition is filed, of the time and place of a hearing upon the petition in the manner as provided in Section 1. The conduct of the hearing and the manner of conducting a subsequent referendum on the question whether the proposed additional territory shall become a part of the street lighting district, shall be carried out in the manner described in Section 1, as nearly as may be, and in accordance with the general election law but the question shall be in substantially the following form, to-wit:
--------------------------------------------------------------
For joining the.... Street
Lighting District and assuming a
proportionate share of bonded
indebtedness, if any.
--------------------------------------------------------------
Against joining the.... Street
Lighting District and assuming a
proportionate share of bonded
indebtedness, if any.
--------------------------------------------------------------
If a majority of the votes cast at the election upon the question of becoming a part of any street lighting district shall be in favor of becoming a part of such street lighting district and if the trustees of said street lighting district accept the proposed additional territory by resolution, such proposed additional territory shall thenceforth be deemed an integral part of such street lighting district and shall be subject to all the benefits of service and responsibilities of said district as herein set forth.
The owner or owners of any tract or tracts of land not included in a street lighting district, may file a written petition, addressed to the trustees of the street lighting district to which they seek to have their tract or tracts of land attached, containing a definite description of the boundaries of the territory and a statement that they desire that their property become a part of the street lighting district to which their petition is addressed, and that they are willing that their property assume a proportionate share of the bonded indebtedness, if any, of such street lighting district.
When such a petition is filed with the trustees, they shall immediately pass a resolution to accept or reject the territory proposed to be attached. If the trustees resolve in favor of accepting such territory, they shall file with the court of the county where the street lighting district was organized the original petition and a certified copy of the resolution and the circuit clerk shall then enter an order stating that such proposed annexed territory shall thenceforth be deemed an integral part of such street lighting district and subject to all of the benefits of service and responsibilities of the district. The circuit clerk shall transmit a certified copy of the order to the county clerk of each county in which any of the territory affected is situated.
(Source: P.A. 81-1489.)

(70 ILCS 3305/2b) (from Ch. 121, par. 356b)
Sec. 2b. The owner or owners of record of any area of land consisting of one or more tracts lying within the boundaries of any street lighting district which (1) is not contiguous in whole or in part to any other street lighting district; (2) contains 20 or more acres; (3) is not subdivided into residential lots and blocks; (4) is located on the border of the street lighting district; and (5) which, if disconnected, will not result in the isolation of any part of the street lighting district from the remainder of the street lighting district, may have the area disconnected as follows:
The owner or owners of record of any such area of land shall file a petition in the circuit court of the county where the land is situated alleging facts in support of the disconnection. The street lighting district from which disconnection is sought shall be made a defendant and it or any taxpayer residing in that street lighting district, may appear and defend against the petition. If the court finds that the allegations of the petition are true and that the area of land is entitled to disconnection, it shall order the specified land disconnected from the designated street lighting district.
The area of land or any part thereof disconnected from a street lighting district under the provisions of this section shall not be annexed or added to a street lighting district or included in any petition seeking annexation or addition to any street lighting district, for a period of 2 years from the date of such disconnection.
The disconnection of any such area of land shall not exempt it from taxation for the purpose of paying any indebtedness contracted by the corporate authorities of the street lighting district prior to the filing of the petition for disconnection. On the contrary, the territory designated shall be assessed and taxed to pay such indebtedness until this indebtedness is completely paid the same as though the territory had not been disconnected.
(Source: Laws 1967, p. 4046.)

(70 ILCS 3305/2c) (from Ch. 121, par. 356c)
Sec. 2c. Disconnection. Any territory within a street lighting district that is or has been annexed to a city, village or incorporated town that provides street lighting within such city, village or incorporated town is, by operation of law, disconnected from the street lighting district as of the January first after such territory is annexed to the city, village or incorporated town, or in case territory has been so annexed prior to the effective date of this amendatory Act of 1959, as of January 1, 1960. If there are any bonds of the street lighting district outstanding and unpaid at the time such territory is annexed to the city, village or incorporated town, such territory shall remain liable for its proportionate share of such bonded indebtedness and the street lighting district may continue to levy and extend taxes upon the taxable property in such territory for the purpose of amortizing such bonds until such time as such bonds are retired.
Territory shall not be disconnected from a street lighting district if all of the following criteria are met: (i) the municipality which contains all or part of the street lighting district does not levy a property tax on the taxable property in the territory, (ii) the municipality passes an ordinance permitting the street lighting district to operate and levy a tax, and (iii) the municipality does not collect a franchise fee from an electrical utility.
(Source: P.A. 96-336, eff. 8-11-09.)

(70 ILCS 3305/3) (from Ch. 121, par. 357)
Sec. 3. A board of trustees consisting of 3 members for the government and control of the affairs and business of the street lighting district incorporated under this Act shall be created in the following manner:
(1) If the district is located wholly within a single county, trustees for the district shall be appointed by the presiding officer of the county board with the advice and consent of the county board;
(2) If the district is located in more than one county, the number of trustees who are residents of a county shall be in proportion, as nearly as practicable, to the number of residents of the district who reside in that county in relation to the total population of the district.
Upon the expiration of the term of a trustee who is in office on the effective date of this amendatory Act of 1975, the successor shall be a resident of whichever county is entitled to such representation in order to bring about the proportional representation required herein, and he shall be appointed by the county board of that county, or in the case of a home rule county as defined by Article VII, Section 6 of the Constitution of 1970, the chief executive officer of that county, with the advice and consent of the county board.
Thereafter, each trustee shall be succeeded by a resident of the same county who shall be appointed by the same appointing authority; however, the provisions of the preceding paragraph shall apply to the appointment of the successor to each trustee who is in office at the time of the publication of each decennial Federal census of population.
Within 60 days after the creation of a street lighting district as provided in Section 1 hereof, the appropriate appointing authority shall appoint 3 trustees. The trustees shall hold their offices for one, 2 and 3 years from the first Monday of May next after their appointment and until their successors have been appointed and qualified. Thereafter on or before the second Monday in April of each year the appointing authority shall appoint one trustee whose term shall be for 3 years commencing on the first Monday in May next after they are respectively appointed. The length of term of the first trustees shall be determined by lot at their first meeting.
The appointing authority shall require each of the trustees to enter into bond with security to be approved by the appointing authority in such sum as the appointing authority may determine.
A majority of the board of trustees shall constitute a quorum. No trustee or employee of the district shall be directly or indirectly interested financially in any contract, work or business or the sale of any article, the expense, price or consideration of which is paid by the district. The trustees shall provide and adopt a corporate seal for the district.
(Source: P.A. 79-319; 79-855; 79-1454.)

(70 ILCS 3305/4) (from Ch. 121, par. 358)
Sec. 4. Whenever a vacancy in the board of trustees shall occur, either by death, resignation, refusal to qualify or for any other reason, the circuit court, as that term is defined in Section 3 of this Act, shall fill such vacancy by appointment for the unexpired term; and such person so appointed shall fill the vacancy until the next regular election for that office.
(Source: P.A. 81-1489.)

(70 ILCS 3305/5) (from Ch. 121, par. 359)
Sec. 5. The trustees shall exercise all of the powers and control all the affairs and property of such district. The board of trustees, immediately after their appointment and at their first meeting in May of each year thereafter, shall elect one of their number as president and one of their number as secretary. The board shall prescribe the duties and fix the compensation of all of the officers and employees of the street lighting district: Provided that a member of the board of trustees shall in no case receive a sum to exceed $300.00 per annum. The board of trustees shall have full power to pass all necessary ordinances, rules and regulations for the proper management and conduct of the business of the street lighting district for carrying into effect the objects for which the district was formed.
(Source: Laws 1953, p. 226.)

(70 ILCS 3305/5.1) (from Ch. 121, par. 359.1)
Sec. 5.1. Purchases made pursuant to this Act shall be made in compliance with the "Local Government Prompt Payment Act", approved by the Eighty-fourth General Assembly.
(Source: P.A. 84-731.)

(70 ILCS 3305/6) (from Ch. 121, par. 360)
Sec. 6. All ordinances imposing any penalty or making any appropriations shall be published at least once in a newspaper of general circulation published in said district, or if no newspaper of general circulation is published therein, then in a newspaper published in the county which contains all or the largest portion of such district and having a general circulation in the district; and no such ordinance shall take effect until ten days after it is so published, and all other ordinances and resolutions shall take effect from and after their passage unless otherwise provided therein.
(Source: P.A. 82-367.)

(70 ILCS 3305/7) (from Ch. 121, par. 361)
Sec. 7. All ordinances, orders, and resolutions and the date of publication thereof, may be proven by the certificate of the secretary under the seal of the corporation and when printed in book or pamphlet form and purporting to be published by the board of trustees, such book or pamphlet shall be received as evidence of the passage and legal publication of such ordinances, orders and resolutions as of the dates mentioned in such book or pamphlet, in all courts without further proof.
(Source: Laws 1949, p. 1363.)

(70 ILCS 3305/8) (from Ch. 121, par. 362)
Sec. 8. The board of trustees of any street lighting district organized hereunder may contract with any city, village or incorporated town lying adjacent to such district or with a public utility for street lighting service to be furnished by such municipality or utility for the street within such district. The board of trustees may also contract for the installation, rental or use of street lights within the street lighting district and for the furnishing of electric service to be used within such district for street lighting purposes.
Any street lighting district incorporated under this Act may borrow money for corporate purposes and may issue bonds therefor, but shall not become indebted in any manner, or for any purpose to an amount in the aggregate to exceed 5% on the valuation of taxable property therein to be ascertained by the last assessment for State and County taxes previous to the incurring of such indebtedness. Whenever the board of trustees of such district desire to issue bonds hereunder they shall order the question submitted to referendum at any election to be held in such district in accordance with the general election law. The notice and conduct of the referendum shall be in accordance with the general election law. If a majority of the voters voting on the question shall have voted in favor of the issue of said bonds, the board of trustees shall order and direct the execution of the bonds for and on behalf of said district. All bonds issued hereunder shall mature within 20 years. The question under this section shall be in substantially the following form:
--------------------------------------------------------------
Shall bonds be issued for YES
street lighting in the amount -------------------------
of.... dollars? NO
--------------------------------------------------------------
(Source: P.A. 81-1489.)

(70 ILCS 3305/9) (from Ch. 121, par. 363)
Sec. 9. At the time of or before incurring any indebtedness the board of trustees shall provide for the collection of a direct annual tax sufficient to pay the interest on the debt as it falls due, and also to pay and discharge the principal thereof as it shall fall due and at least within 20 years from the time of contracting the indebtedness. The tax rate shall not exceed .075 per cent of value, as equalized or assessed by the Department of Revenue.
(Source: P.A. 81-1509.)

(70 ILCS 3305/10) (from Ch. 121, par. 364)
Sec. 10. The Board of trustees may levy and collect other taxes for corporate purposes upon property within the territorial limits of such street lighting district, the aggregate amount of which including the tax levied for payment of any bonds issued for each year, shall not exceed .125 per cent of value, as equalized or assessed by the Department of Revenue, except as provided by Section 10.1. The foregoing limitation upon tax rate may be increased or decreased under the referendum provisions of the General Revenue Law of Illinois.
(Source: P.A. 81-1509.)

(70 ILCS 3305/10.1) (from Ch. 121, par. 364.1)
Sec. 10.1. If the board desires to levy or cause to be levied, annually, more than the rate per cent authorized for corporate purposes by Section 10 or the rate as increased pursuant to this section, as the case may be, the board may adopt a resolution and certify such resolution and the proposition for an assent to increase the annual tax rate to the proper election officials who shall submit the proposition to the voters of the district at an election in accordance with the general election law. The rate as so increased shall not exceed 2.00%. If at such referendum a majority of the votes cast on the proposition is in favor thereof, the board and the authorities of such district may thereafter, until such authority is revoked in like manner, levy annually upon all taxable property of the district, for corporate purposes, the tax so authorized.
The notice of such referendum election shall specify the proposed increase in the tax rate and shall be published in accordance with the general election law. The proposed increase in the annual tax rate for corporate purposes shall be printed on the ballot and the proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall the annual tax rate for
corporate purposes in (insert name of YES
district) be increased by ....% from --------------------
(insert present rate) to (insert NO
proposed rate)?
--------------------------------------------------------------
The board of any district which has the authority to levy the tax at a rate not to exceed .50% as provided for in this Section before October 1, 1977 does not have the authority to increase the tax levy to a rate not to exceed 1.00% unless the question of increasing the taxing authority is submitted to the voters of the district and approved by a majority of the votes cast upon the proposition.
The board of any district which has the authority to levy the tax at a rate not to exceed .50% as provided for in this Section before October 1, 1977 or at a rate not to exceed 1.00% as provided for in this Section before the effective date of this amendatory Act of 1980 does not have the authority to increase the tax levy to a rate not to exceed 2.00% unless the question of increasing the taxing authority is submitted to the voters of the district and approved by a majority of the votes cast upon the proposition.
(Source: P.A. 82-783.)

(70 ILCS 3305/11)
Sec. 11. Cessation of district organization. Notwithstanding any other provision of law, if a majority vote of the board of trustees is in favor of the proposition to annex the district to another district whose boundaries are contiguous, or consolidate the district into a municipality with which the district is coterminous or substantially coterminous, or consolidate the district into the county in which the district sits if the district contains territory within only one county, or consolidate the district into the township in which the district sits if the entire district is located within the district, and if the governing authorities of the governmental unit assuming the functions of the former district agree by resolution to accept the functions (and jurisdiction over the territory, if applicable) of the consolidated or annexed district, then the district shall cease. On the effective date of the annexation or consolidation, all the rights, powers, duties, assets, property, liabilities, indebtedness, obligations, bonding authority, taxing authority, and responsibilities of the district shall vest in and be assumed by the governmental unit assuming the functions of the former district.
The employees of the former district shall be transferred to the governmental unit assuming the functions of the former district. The governmental unit assuming the functions of the former district shall exercise the rights and responsibilities of the former district with respect to those employees. The status and rights of the employees of the former district under any applicable contracts or collective bargaining agreements, historical representation rights under the Illinois Public Labor Relations Act, or under any pension, retirement, or annuity plan shall not be affected by this amendatory Act.
(Source: P.A. 100-107, eff. 1-1-18.)



70 ILCS 3405/ - Surface Water Protection District Act.

(70 ILCS 3405/0.01) (from Ch. 42, par. 447.99)
Sec. 0.01. Short title. This Act may be cited as the Surface Water Protection District Act.
(Source: P.A. 86-1324.)

(70 ILCS 3405/1) (from Ch. 42, par. 448)
Sec. 1. It is declared as a matter of legislative determination that in order to promote and protect the health, safety, welfare and convenience of the public, it is necessary in the public interest to provide for the creation of municipal corporations known as surface water protection districts and to confer upon and vest in the surface water protection districts all powers necessary or appropriate in order that they may engage in the acquisition, establishment, maintenance and operation of ditches, channels, flumes or similar waterways, trunk sewers, lateral sewers, manholes, street inlets, roadway culverts, outlet structures, junction chambers, pumping stations, retention basins, dams, levees, gate structures, spillways, control works, or any other types of construction necessary for the collection of surface waters within the district boundaries, and the subsequent conveyance and disposal of such waters at suitable points of discharge, and provide as nearly adequate protection from property loss and damage to lives and property within the district as possible; and that the powers herein conferred upon such surface water protection districts are public objects and governmental functions in the public interest.
(Source: Laws 1953, p. 1510.)

(70 ILCS 3405/2) (from Ch. 42, par. 449)
Sec. 2. Whenever any territory is (1) an area of contiguous territory in a county, or in more than one, but in not more than two counties; (2) so situated that the acquisition, establishment, maintenance and operation of facilities, vehicles, apparatus and equipment for the prevention and control of surface water damage therein will conduce to the promotion and protection of the health, safety, welfare and convenience of the public; (3) so situated that such territory contains no territory included in any other surface water protection district; the same may be incorporated as a surface water protection district in the manner provided in Sections 3 and 4 or in the manner provided in Section 4a.
(Source: Laws 1963, p. 2900.)

(70 ILCS 3405/3) (from Ch. 42, par. 450)
Sec. 3. Fifty or more of the legal voters resident within the limits of such proposed district, or a majority thereof if less than 100, may petition the circuit court for the county which contains all or the largest portion of the proposed district to cause the question to be submitted to the legal voters of such proposed district, whether such proposed territory shall be organized as a surface water protection district under this Act. The petition shall be addressed to the court and shall contain a general description of the boundaries of the territory to be embraced in the proposed district, and the name of such proposed district and shall allege facts in support of such organization and incorporation. The description contained in the petition need not be given by metes and bounds or by legal subdivisions but it shall be sufficient if a generally accurate description is given of the territory to be organized as a district.
Upon filing any such petition with the clerk of the court, the court shall fix a time and place for a hearing upon the subject of the petition.
Notice shall be given by the court to whom the petition is addressed, or by the circuit clerk or sheriff of the county in which such petition is made at the order and direction of the court, of the time and place of the hearing upon the subject of the petition at least 20 days prior thereto by one publication thereof in one or more daily or weekly papers published within the proposed surface water protection district (or if no daily or weekly newspaper is published within such proposed surface water protection district, then either by one publication thereof in any newspaper of general circulation within said territory or by posting at least ten copies of such notice in such district at least 20 days before such hearing in conspicuous places as far separated from each other as consistently possible), and by mailing a copy of such notice to the mayor or president of the board of trustees of all cities, villages and incorporated towns within such proposed surface water protection district.
At the hearing all persons residing in or owning property situated in the proposed surface water protection district may appear and be heard touching upon the sufficiency of the petition and the location and boundaries of such proposed district and to make suggestions regarding the same. If the court finds that the petition does not comply with the provisions of this Act or that the allegations of the petition are not true, the court shall dismiss the petition; but if the court finds that the petition complies with the provisions of this Act and that the allegations of the petition are true, the court shall fix and determine the boundaries and limits of such proposed district and for that purpose and to that extent may alter and amend the petition, and the same shall be incorporated in an order which shall be entered of record in the court. Upon the entering of such order the court shall certify the question of organization and establishment of the proposed surface water protection district to the proper election officials who shall submit the question at an election in accordance with the general election law. In addition to the requirements of the general election law, such notice shall specify the purpose of such election with a description of such proposed district.
Each legal voter resident within such proposed district shall have the right to cast a ballot at such referendum. The question shall be in substantially the following form:
--------------------------------------------------------------
For organization of....(name)
Surface Water Protection District
--------------------------------------------------------------
Against organization of....(name)
Surface Water Protection District
--------------------------------------------------------------
(Source: P.A. 83-343.)

(70 ILCS 3405/4) (from Ch. 42, par. 451)
Sec. 4. The court shall cause a statement of the result of such referendum to be spread upon the records of the court. If a majority of the votes cast upon the question shall be in favor of the incorporation of the proposed surface water protection district, such district shall thenceforth be an organized surface water protection district under this Act. The court shall enter an order accordingly and cause the same to be filed in the records of the court and shall also cause to be sent to the circuit clerk of any other county in which any portion of the district lies a certified copy of the order organizing such district and a plat of the same indicating what lands of the district lie in such other county.
(Source: P.A. 83-343.)

(70 ILCS 3405/4a) (from Ch. 42, par. 451a)
Sec. 4a. A surface water protection district may be organized without an election upon petition by all the owners of the land included in the proposed district. Such petition shall be addressed to the same court as is provided in Section 3 for petitions and shall, with respect to content, comply with the provisions of Section 3, except that the prayer of the petition shall be for the entry of an order organizing and incorporating the territory described in the petition as a surface water protection district, rather than that the question be submitted to the legal voters of the proposed district.
A hearing upon the subject of the petition shall be fixed and notice thereof given and the hearing held in the manner provided in Section 3.
If the court finds that the petition does not comply with the provisions of this Act or that the allegations of the petition are not true, the court shall dismiss the petition; but if the court finds that the petition complies with the provisions of this Act and that the allegations of the petition are true, the court shall enter an order defining and fixing the boundaries of the district and organizing and incorporating it as a surface water protection district. Such order shall be filed in the records of the court and a copy thereof sent to the appropriate clerk in any other county in the same manner as is provided in Section 4 for orders entered thereunder.
(Source: P.A. 83-343.)

(70 ILCS 3405/5) (from Ch. 42, par. 452)
Sec. 5.
All courts in this State shall take judicial notice of the existence of all surface water protection districts organized under this Act and every such district is a body corporate and as such may sue or be sued.
(Source: P.A. 77-958.)

(70 ILCS 3405/6) (from Ch. 42, par. 453)
Sec. 6. Additional contiguous territory having the qualifications set forth in Section 2 may be added to any surface water protection district as provided for in this Act in the manner provided in Sections 7 and 8.
(Source: Laws 1953, p. 1510.)

(70 ILCS 3405/7) (from Ch. 42, par. 454)
Sec. 7. One per cent or more of the legal voters resident within the limits of such proposed addition to a surface water protection district may petition the circuit court for the county in which the original petition for the formation of the surface water protection district was filed, to cause the question to be submitted to the legal voters of such proposed additional territory whether such proposed additional territory shall become a part of the contiguous surface water protection district organized under this Act and whether the voters of such additional territory shall assume a proportionate share of the bonded indebtedness, if any, of such district. Such petition shall be addressed to the court and shall contain a definite description of the boundaries of the territory to be embraced in the proposed addition and shall allege facts in support of such addition.
(Source: Laws 1967, p. 3826.)

(70 ILCS 3405/8) (from Ch. 42, par. 455)
Sec. 8. Upon filing such petition in the office of the clerk of the circuit court in which the original petition for the formation of such surface water protection district was filed, the court shall fix a time and place of a hearing upon the subject of said petition.
Notice shall be given by the court, or by the circuit clerk or sheriff upon order of the court of the county in which such petition is filed, of the time and place of a hearing upon the petition in the manner as provided in Section 3. The conduct of the hearing and the referendum on the question whether the proposed additional territory shall become a part of the surface water protection district, shall be carried out in the manner described in Section 3, as nearly as may be and in accordance with the general election law. The question shall be in substantially the following form:
--------------------------------------------------------------
For joining the.... Surface Water
Protection District and assuming a
proportionate share of bonded
indebtedness, if any.
--------------------------------------------------------------
Against joining the.... Surface
Water Protection District and assuming
a proportionate share of bonded
indebtedness, if any.
--------------------------------------------------------------
If a majority of the votes cast at such election upon the question of becoming a part of any contiguous surface water protection district shall be in favor of becoming a part of such surface water protection district, the court shall then enter an order stating that such additional territory shall thenceforth be an integral part of such surface water protection district and subject to all of the benefits of service and responsibilities of the district. The circuit clerk shall transmit a certified copy of the order to the circuit clerk of any other county in which any of the territory affected is situated.
(Source: P.A. 81-1489.)

(70 ILCS 3405/9) (from Ch. 42, par. 456)
Sec. 9. A board of trustees consisting of 5 members for the government and control of the affairs and business of a surface water protection district incorporated under this Act shall be appointed in the following manner:
(1) In case the territory of the district lies entirely within one county, for the district shall be appointed by the presiding officer of the county board with the advice and consent of the county board.
(2) In case the territory of the district lies within 2 or more counties, the number of trustees who are residents of a county shall be in proportion, as nearly as practicable, to the number of residents of the district who reside in that county in relation to the total population of the district.
Upon the expiration of the term of a trustee who is in office on the effective date of this amendatory Act, the successor shall be a resident of whichever county is entitled to such representation in order to bring about the proportional representation required herein, and he shall be appointed by the county board of that county, or in the case of a home rule county as defined in Article VII, Section 6 of the Constitution of 1970, the chief executive officer of that county, with the advice and consent of the county board.
Thereafter, each trustee shall be succeeded by a resident of the same county who shall be appointed by the same appointing authority; however, the provisions of the preceding paragraph shall apply to the appointment of the successor to each trustee who is in office at the time of the publication of each decennial Federal census of population.
All trustees shall reside in the district. In the case of a district organized under Section 4a, the trustees need not be residents of the district until the circuit court of the judicial circuit in which the greatest portion of the proposed district is located determines that the petition proposing the district has complied with all of the provisions of this Act and warrants the appointment of the trustees therefrom. Trustees from districts created under Section 4a shall be appointed as provided hereinbefore. Not more than 2 trustees shall be residents of any one city, village or incorporated town in the district unless such city, village or incorporated town contains more than 50% of the population in the district as determined by the last preceding federal census.
Members of the original board shall hold office for terms of 1, 2, 3, 4 and 5 years from the first Monday in May next following their appointment and until their successors have been appointed and qualified. The length of term of the first trustees shall be determined by lot at their first meeting and the board shall certify the determination to the authority which made the appointments.
Successors shall be appointed by the appointing authority which appointed the trustee whose term is expiring to serve for a term of 5 years from the first Monday in May and until a successor is appointed and qualified. Successor trustees shall be appointed on or before the second Monday in April of the year in which a term expires.
Before entering upon the duties of office each trustee shall take and subscribe to the constitutional oath of office and shall enter into bond with security to be approved by the appointing authority of the county from which he is appointed and in the sum as the appointing authority may determine. Both oath and bond shall be filed with the county clerk.
(Source: P.A. 79-855.)

(70 ILCS 3405/10) (from Ch. 42, par. 457)
Sec. 10. A majority of the board of trustees shall constitute a quorum, but a smaller number may adjourn from day to day. No trustee or employee of the district shall be directly or indirectly interested financially in any contract, work or business or the sale of any article, the expense, price, or consideration for which is paid by said district; nor in the purchase of any real estate or other property, belonging to the district, or which shall be sold for taxes or assessments or by virtue of legal process at the suit of the district. However nothing herein shall be construed as prohibiting the appointment or selection of any person as a trustee or employee whose only interest in the district is as an owner of real estate in the district or of contributing to the payment of taxes levied by said district. The trustees shall provide and adopt a corporate seal for the district.
(Source: Laws 1953, p. 1510.)

(70 ILCS 3405/11) (from Ch. 42, par. 458)
Sec. 11.
Whenever a vacancy in the board of trustees occurs, either by death, resignation, refusal to qualify or for any other reason, the appointing authority which made the original appointment shall fill the vacancy by appointment, and the person so appointed shall qualify for office in the manner hereinbefore stated and shall thereupon assume the duties of the office for the balance of the unexpired term.
(Source: P.A. 77-682.)

(70 ILCS 3405/12) (from Ch. 42, par. 459)
Sec. 12. The trustees appointed as provided by this Act shall constitute a board of trustees for the district for which they are appointed, which board of trustees is the corporate authority of the surface water protection district and shall exercise all of the powers and control all the affairs and property of such district. The board of trustees immediately after their appointment and at their first meeting in May of each year thereafter shall elect one of their number as president and one of their number as secretary and shall elect a treasurer for the district, who may be one of the trustees or be any other citizen of the district and who shall hold office during the pleasure of the board and who shall give such bond as may be required by the board. The board may prescribe the duties and fix the compensation of all of the officers and employees of the district. However, a member of the board of trustees shall in no case receive a sum to exceed $250 per annum. The board of trustees shall have full power to pass all necessary ordinances, rules and regulations for the proper management and conduct of the business of the district for carrying into effect the objects for which the district was formed.
(Source: Laws 1967, p. 2372.)

(70 ILCS 3405/13) (from Ch. 42, par. 460)
Sec. 13. All ordinances imposing any penalty or making any appropriations shall within one month after they are passed, be published at least once in a newspaper published in the district, or if no such newspaper of general circulation is published therein, by posting copies of the same in ten public places in the district; and no such ordinance shall take effect until 10 days after it is so published or posted, and all other ordinances and resolutions shall take effect from and after their passage unless otherwise provided therein.
(Source: Laws 1953, p. 1510.)

(70 ILCS 3405/14) (from Ch. 42, par. 461)
Sec. 14. All ordinances, orders, and resolutions and the date of publication thereof, may be proven by the certificate of the secretary under the seal of the corporation and when printed in book or pamphlet form and purporting to be published by the board of trustees, such book or pamphlet shall be received as competent evidence of the passage and legal publication of such ordinances, orders and resolutions as of the dates mentioned in such book or pamphlet, in all courts and places without further proof.
(Source: Laws 1953, p. 1510.)

(70 ILCS 3405/15) (from Ch. 42, par. 462)
Sec. 15.
In acquiring from any city, village or incorporated town or other municipal corporation any surface water protection facilities, the surface water protection district shall compensate the city, village or incorporated town or other municipal corporation for the fair and reasonable value of said facilities and if the value cannot be mutually agreed upon, then the same shall be determined by a committee of three engineers one appointed by the city, village or incorporated town or other municipal corporation, one appointed by the district and the third appointed by the two engineers selected as above described. A decision of a majority of the committee shall be binding upon both parties and the cost of the services of the committee shall be shared by both parties equally.
(Source: Laws 1953, p. 1510.)

(70 ILCS 3405/16) (from Ch. 42, par. 463)
Sec. 16. The board of trustees of any surface water protection district has the power: to adopt and enforce ordinances for the necessary protection from surface water damage; to acquire real and personal property, rights of way and privileges either within or without its corporate limits that may be required for its corporate purposes; and to acquire or construct structures necessary to exercise the powers herein conferred and to dispose of such property and structures when no longer needed.
In acquiring any property, right of way or privilege therein, the board of trustees may exercise the power of eminent domain in the manner provided in the Eminent Domain Act.
When, in making any improvement, it is necessary to enter upon any public property or property held for public use, the board of trustees may acquire the necessary right of way over or through such property in the manner herein provided for the acquisition of private property, but the public use of such property shall not be unnecessarily interrupted or interfered with and it shall be restored to its former usefulness as soon as possible.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 3405/16.05)
Sec. 16.05. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 3405/16.1) (from Ch. 42, par. 463.1)
Sec. 16.1. Purchases made pursuant to this Act shall be made in compliance with the "Local Government Prompt Payment Act", approved by the Eighty-fourth General Assembly.
(Source: P.A. 84-731.)

(70 ILCS 3405/17) (from Ch. 42, par. 464)
Sec. 17. The board of trustees of any surface water protection district incorporated under this Act has the power and it is its legal duty and obligation to provide as nearly adequate protection from surface water damage for all persons and property within the district as possible and to prescribe necessary regulations for the prevention and control of surface water damage.
If in providing protection from surface water damage the flow of water in any stream will be thereby increased or any change or improvement in the course of any stream will be required, the board shall, before commencing the project, submit proposed plans for the project to and receive approval thereof by the Department of Transportation in accordance with the provisions of "An Act in relation to the regulation of the rivers, lakes and streams of the State of Illinois", approved June 10, 1911, as amended.
(Source: P.A. 81-840.)

(70 ILCS 3405/18) (from Ch. 42, par. 465)
Sec. 18. In case any surface water protection district organized hereunder is coterminous with or includes within its corporate limits any pre-existing city, village or incorporated town authorized to provide protection from surface water damage and to regulate the prevention and control of surface water within such city, village or incorporated town and to levy taxes for any such purposes, then such city, village or incorporated town shall, within one year after it is included within the district, cease to exercise any such powers as necessarily conflict with the powers to be exercised by such district in respect to such surface water protection and regulation within the surface water protection district. Such city, village or incorporated town shall not thereafter own, maintain, manage, control or have an interest in any surface water protection facilities located within the corporate limits of the surface water protection district, except curbs and gutters in streets and except as otherwise provided in this Act. Where in any case any pre-existing city, village or incorporated town owns and is in fact operating and maintaining surface water protection facilities located within the corporate limits of a surface water protection district organized under this Act, such city, village or incorporated town shall be paid and reimbursed for the reasonable value of any such existing facilities in the manner provided for by this Act. The terms of payment shall provide for reimbursement in full within not less than twenty years from the date of such agreement.
(Source: Laws 1953, p. 1510.)

(70 ILCS 3405/19) (from Ch. 42, par. 466)
Sec. 19. Bonds. Any surface water protection district may borrow money for its corporate purposes and may issue bonds therefor, but shall not become indebted in any manner, or for any purpose, in an amount exceeding, in the aggregate, 5% of the valuation of taxable property therein, to be ascertained by the last equalized assessment for State and county taxes previous to the incurring of such indebtedness. Whenever the board of trustees of the district desires to issue bonds under this Section it shall, except as otherwise provided in Section 20a, certify the question to the proper election officials, who shall submit the question at an election in accordance with the general election law. The result of the referendum shall be entered upon the records of the district. If a majority of the votes on the question are in favor of the issuance of bonds, the board of trustees shall order and direct the execution of the bonds for and on behalf of the district. All bonds issued hereunder shall mature in not exceeding 20 annual installments. The ballots for elections held under this Section shall be in substantially the following form:
--------------------------------------------------------------
Shall .... Surface Water YES
Protection District issue bonds -------------------------
in the amount of .... dollars? NO
--------------------------------------------------------------
(Source: P.A. 90-655, eff. 7-30-98.)

(70 ILCS 3405/20) (from Ch. 42, par. 467)
Sec. 20. At the time of or before incurring any indebtedness the board of trustees shall provide for the collection of a direct annual tax sufficient to pay the interest on such debt as it falls due, and also to pay and discharge the principal thereof as the same shall fall due, and at least within 20 years from the time of contracting same; such tax shall be in addition to and in excess of all other taxes heretofore or hereafter authorized to be levied by such district. A certified copy of the ordinance adopted by the board of trustees authorizing the issuance of such bonds and levying a tax to pay the same shall be filed in the office of the county clerk of each of the counties wherein any of the territory of the district is situated which certified copy shall constitute the authority for the county clerk or clerks, in each case, to extend the taxes annually necessary to pay the principal of and interest on such bonds as the same mature.
(Source: Laws 1953, p. 1510.)

(70 ILCS 3405/20a) (from Ch. 42, par. 467a)
Sec. 20a. Any surface water protection district organized under Section 4a may borrow money for corporate purposes and issue bonds therefor within the limits prescribed in Section 19 without submitting the question of the issuance of such bonds to an election if all of the owners of land included in the district consent to such action. All of the requirements of Sections 19 and 20, except the requirement of an election, shall apply to any such incurring of indebtedness and issuance of bonds.
(Source: Laws 1963, p. 2900.)

(70 ILCS 3405/21) (from Ch. 42, par. 468)
Sec. 21. The board of trustees may levy and collect other taxes for all corporate purposes, including, without limiting the generality of the foregoing, the payment of all obligations incurred in taking over the surface water protection facilities of any city, village, or incorporated town located within the boundaries of any such district, exclusive of taxes to pay bonded indebtedness upon all the taxable property within the territorial limits of such surface water protection district, the aggregate amount of which shall not exceed .125% of the value, as equalized or assessed by the Department of Revenue except as provided in this Section.
If the board of trustees desires to levy such taxes at a rate in excess of .125% but not in excess of .25% of the value of all taxable property within the district as equalized or assessed by the Department of Revenue, the board of trustees shall certify the question to the proper election officials who shall submit the question at an election in accordance with the general election law. The result of the referendum shall be entered upon the records of the district. If a majority of the votes on the proposition are in favor of the proposition, the board of trustees may levy such taxes at a rate not to exceed .25% of the value of all taxable property within the district, as equalized or assessed by the Department of Revenue. The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall the maximum allowable
tax rate for .... Surface Water YES
Protection District be increased
to .25% of the value of all taxable --------------------
property within the District as
equalized or assessed by the NO
Department of Revenue?
--------------------------------------------------------------
In any surface water protection district organized under Section 4a, the board of trustees may levy such taxes at a rate in excess of .125% but not in excess of .25% of the value of all taxable property in the district as equalized or assessed by the Department of Revenue without an election provided such tax rate increase is authorized by the owners of all the property within the district.
(Source: P.A. 100-201, eff. 8-18-17.)

(70 ILCS 3405/22) (from Ch. 42, par. 469)
Sec. 22. Whenever any property within a surface water protection district does not have the territorial qualifications described in Section 2 of this Act, is not benefited by such surface water protection district or would receive greater benefit of service from another such district, any legal voter within such district or the owner of such property may detach and disconnect such property from the surface water protection district at any time before the district has incurred any bonded indebtedness in the following manner:
The owner of such property within such surface water protection district or any legal voter within such district may file his petition, in the circuit court for the county in which such district was organized, setting forth therein the description of the property sought to be detached and disconnected, a statement that the detachment and disconnection will not cause the territory remaining in the district to be noncontiguous and alleging facts in support of such detachment and disconnection and praying that such property be detached and disconnected from such surface water protection district. The petition shall be signed and sworn to by the petitioner. Upon the filing of the petition, the court shall set the same for hearing on a day not less than 2 weeks nor more than 4 weeks from the filing thereof and shall give 2 weeks notice of such hearing in the manner provided in Section 3 of this Act, and by mailing a copy of such notice to the president and to the secretary of the board of trustees of the district from which the detachment is sought. All property owners in such district and all persons interested therein may file objections, and at the hearing may appear and contest the detachment and disconnection of the property from the surface water protection district, and both objectors and petitioners may offer any competent evidence in regard thereto. If the court upon hearing the petition shall find that the petition complies with the provisions of this Act and that the allegations of the petition are true or that the property of the petitioner is not benefited by the surface water protection district or that such property would receive greater benefit from another such district, the court shall enter an order detaching and disconnecting such property from the district, and thereupon the property shall cease to be a part of the surface water protection district. The circuit clerk shall transmit a certified copy of the order to the circuit clerk of any other county in which any of the territory affected is situated.
(Source: P.A. 79-1365.)

(70 ILCS 3405/23) (from Ch. 42, par. 470)
Sec. 23. Appeals from the orders and judgments of the circuit court entered under this Act may be taken as in other civil cases.
(Source: P.A. 79-1365.)

(70 ILCS 3405/24) (from Ch. 42, par. 471)
Sec. 24. If any section, paragraph, clause or provision of this Act is held invalid, the invalidity of such section, paragraph, clause or provision shall not affect any of the other sections, paragraphs, clauses or provisions of this Act.
(Source: Laws 1953, p. 1510.)

(70 ILCS 3405/25)
Sec. 25. Cessation of district organization. Notwithstanding any other provision of law, if a majority vote of the board of trustees is in favor of the proposition to annex the district to another district whose boundaries are contiguous, or consolidate the district into a municipality with which the district is coterminous or substantially coterminous, or consolidate the district into the county in which the district sits if the district contains territory within only one county, and if the governing authorities of the governmental unit assuming the functions of the former district agree by resolution to accept the functions (and jurisdiction over the territory, if applicable) of the consolidated or annexed district, then the district shall cease. On the effective date of the annexation or consolidation, all the rights, powers, duties, assets, property, liabilities, indebtedness, obligations, bonding authority, taxing authority, and responsibilities of the district shall vest in and be assumed by the governmental unit assuming the functions of the former district.
The employees of the former district shall be transferred to the governmental unit assuming the functions of the former district. The governmental unit assuming the functions of the former district shall exercise the rights and responsibilities of the former district with respect to those employees. The status and rights of the employees of the former district under any applicable contracts or collective bargaining agreements, historical representation rights under the Illinois Public Labor Relations Act, or under any pension, retirement, or annuity plan shall not be affected by this amendatory Act.
(Source: P.A. 98-1002, eff. 8-18-14.)



70 ILCS 3505/ - Prairie Trail Authority Act.

(70 ILCS 3505/1) (from Ch. 96 1/2, par. 9601)
Sec. 1. This Act shall be known and may be cited as the Prairie Trail Authority Act.
(Source: P.A. 84-1284.)

(70 ILCS 3505/2) (from Ch. 96 1/2, par. 9602)
Sec. 2. As used in this Act, unless the context clearly requires otherwise:
"Authority" means the Prairie Trail Authority created pursuant to this Act.
"Board" means the Board of Directors of the Authority.
"Regional area" means the area within the boundaries of all member counties.
"Eligible county" means any of the following counties: DuPage, Kane, Lake, McHenry and Will.
"Corporate authorities" means the board of trustees of the conservation district of an eligible county or, if a county forest preserve district oversees the eligible county's prairie pathways and bicycle trails, the board of commissioners of the forest preserve district.
(Source: P.A. 85-474.)

(70 ILCS 3505/3) (from Ch. 96 1/2, par. 9603)
Sec. 3. There is hereby created within the regional area a political subdivision to be known as the Prairie Trail Authority. The purpose of the Authority shall be the public purpose of coordinating and maintaining a system of linked pathways and bicycle trails.
(Source: P.A. 84-1284.)

(70 ILCS 3505/4) (from Ch. 96 1/2, par. 9604)
Sec. 4. The Authority shall have the following rights and duties:
(a) To coordinate and maintain a system of linked pathways and bicycle trails throughout the regional area.
(b) To acquire, own, construct, lease, operate, equip and maintain property for its purposes.
(c) To accept gifts and grants from any public or private body or individual.
(d) To determine the amounts required to be contributed annually by member counties; provided that each county's contribution shall be in proportion to its representation on the Board.
(e) To enter into any contract necessary or desirable for its purposes, including contracts for services.
(Source: P.A. 84-1284.)

(70 ILCS 3505/5) (from Ch. 96 1/2, par. 9605)
Sec. 5. Any eligible county may become a member of the Authority by majority vote of the corporate authorities of the county. Once becoming a member of the Authority, a county shall be required to pay the annual contribution prescribed by the Board. A county may withdraw its membership in the Authority by majority vote of the corporate authorities. The failure of an eligible county to become a member of the Authority shall not affect the Authority's power to purchase and acquire land.
(Source: P.A. 84-1284.)

(70 ILCS 3505/6) (from Ch. 96 1/2, par. 9606)
Sec. 6. The governing body of the Authority shall be the Board of Directors. The president of the board of trustees of the conservation district of an eligible county or, if a county forest preserve district oversees the member county's prairie pathways and bicycle trails, the forest preserve president, of each member county shall appoint one director to the Board. One additional director shall be appointed in like manner from a county for each 300,000 in population that the county's population exceeds 300,000. All directors shall serve at the pleasure of the appointing authority. Directors shall receive no compensation but shall be reimbursed for their actual expenses. The Board shall elect a chairman from among its membership and shall meet from time to time at scheduled meetings or at the call of the chair.
A majority of the directors shall constitute a quorum and the affirmative vote of at least a majority of the directors shall be necessary for the authorization of any business transacted by the Board.
(Source: P.A. 85-474.)



70 ILCS 3605/ - Metropolitan Transit Authority Act.

(70 ILCS 3605/1) (from Ch. 111 2/3, par. 301)
Sec. 1. This Act shall be known and may be cited as the "Metropolitan Transit Authority Act."
(Source: Laws 1945, p. 1171.)

(70 ILCS 3605/2) (from Ch. 111 2/3, par. 302)
Sec. 2. When used in this Act:
"Transportation System" means all plants, equipment, property and rights useful for transportation of passengers for hire except taxicabs and includes, without limiting the generality of the foregoing, street railways, elevated railroads, subways and underground railroads, motor vehicles, trolley buses, motor buses and any combination thereof.
"Metropolitan area of Cook County" embraces all the territory in the County of Cook, State of Illinois East of the east line of Range Eleven (11), East of the Third Principal Meridian of the United States Government survey.
"Metropolitan area" means the metropolitan area of Cook County, as above defined.
"Authority" means Chicago Transit Authority created by this Act.
"Board" means Chicago Transit Board.
"Governor" means Governor of the State of Illinois.
"Mayor" means Mayor of the City of Chicago.
"Motor vehicle" means every vehicle which is self-propelled or which is propelled by electric power obtained from overhead trolley wires but not operated on rails.
"Municipal government" means a "municipality" as defined in Section 1 of Article VII of the Illinois Constitution.
"Unit of local government" has the meaning ascribed to it in Section 1 of Article VII of the Illinois Constitution.
(Source: P.A. 98-709, eff. 7-16-14.)

(70 ILCS 3605/3) (from Ch. 111 2/3, par. 303)
Sec. 3. All the territory in the County of Cook, State of Illinois, lying east of the east line of Range Eleven, East of the Third Principal Meridian of the United States Government Survey is hereby created a political subdivision, body politic and municipal corporation under the name of Chicago Transit Authority.
(Source: Laws 1945, p. 1171.)

(70 ILCS 3605/4) (from Ch. 111 2/3, par. 304)
Sec. 4. The Authority shall not exercise any of the powers granted by this Act until it is adopted, in the manner provided in Section 44, by the electors of one or more cities, villages and incorporated towns within the metropolitan area having a population in the aggregate of at least 100,000 according to the Federal census of 1940.
(Source: Laws 1945, p. 1171.)

(70 ILCS 3605/5) (from Ch. 111 2/3, par. 305)
Sec. 5. The Authority may sue and be sued in its corporate name but execution shall not in any case issue against any property of the Authority. It may adopt a common seal and change the same at pleasure. The principal office of the Authority shall be in the City of Chicago.
(Source: Laws 1945, p. 1171.)

(70 ILCS 3605/6) (from Ch. 111 2/3, par. 306)
Sec. 6. The Authority shall have power to acquire, construct, own, operate and maintain for public service a transportation system in the metropolitan area of Cook County and outside thereof to the extent herein provided and all the powers necessary or convenient to accomplish the purposes of this Act, including, without limiting the generality of the foregoing, the specific powers enumerated herein.
(Source: Laws 1955, p. 1166.)

(70 ILCS 3605/6.1) (from Ch. 111 2/3, par. 306.1)
Sec. 6.1. Within 5 years after the receipt of any assets transferred to the Authority from an Urban Transportation District created under the Urban Transportation District Act, such assets shall be used by the Authority, exclusively within the area included in such District, for projects which develop, maintain or improve capital improvements in public transportation.
(Source: P.A. 82-1048.)

(70 ILCS 3605/7) (from Ch. 111 2/3, par. 307)
Sec. 7. The Authority shall have power to acquire by purchase, condemnation, lease, gift or otherwise all or any part of the plant, equipment, property, rights in property, reserve funds, employees' pension or retirement funds, special funds, franchises, licenses, patents, permits and papers, documents and records belonging to any public utility operating a transportation system within the metropolitan area of Cook County, together with all or any part of the right of way, equipment, fixed facilities and other property of any kind of any such utility extending beyond the boundaries of the metropolitan area of Cook County and forming part of an integrated suburban rapid transit, rail transportation facility or motor bus operation connecting with rapid transit or electric railway lines in super highways of the Authority or leading to the unification and integration of a unified rapid transit, rail, and motor bus operation in and about the metropolitan area of Cook County. Such properties upon acquisition by or lease to the Authority shall become and be operated as part of the transportation system of the Authority and the Authority shall have all powers in connection with such properties and such operations as are conferred by this Act with respect to the transportation system of the Authority located within the metropolitan area of Cook County. The Authority shall also have the power to enter into agreements to operate any such lines extending beyond the boundaries of the metropolitan area; such agreements to be subject to all other provisions of this Act. The Authority shall have power to contract for or lease for operation and maintenance by the Authority, any municipally owned local transportation subways or other municipally owned local transportation facilities or the facilities of any common carrier or the facilities of any local Mass Transit District, organized under the "Local Mass Transit Act", approved July 21, 1959, as heretofore and hereafter amended, whether such subways or facilities are within or without the metropolitan area of Cook County. The Authority shall have the power to contract with any local Mass Transit District, organized under the "Local Mass Transit Act", approved July 21, 1959, as heretofore and hereafter amended, or with any common carrier for the construction and operation of a transportation system, whether such transportation system is within or without the metropolitan area of Cook County. However, the Authority shall not have power to operate a motor bus facility, the major part of which is used for local transportation of passengers in any city, village or incorporated town, unless and until the Authority shall have secured the right to operate motor buses in such municipality for local transportation of passengers in the manner stated in Section 11 of this Act.
(Source: P.A. 76-1548.)

(70 ILCS 3605/7a) (from Ch. 111 2/3, par. 307a)
Sec. 7a. Purchases made pursuant to this Act shall be made in compliance with the "Local Government Prompt Payment Act", approved by the Eighty-fourth General Assembly.
(Source: P.A. 84-731.)

(70 ILCS 3605/8) (from Ch. 111 2/3, par. 308)
Sec. 8. The Authority shall have power to acquire by purchase, condemnation, lease, gift or otherwise any property and rights useful for its purposes and to sell, lease, transfer or convey any property or rights when no longer useful or exchange the same for other property or rights which are useful for its purposes.
(Source: Laws 1945, p. 1171.)

(70 ILCS 3605/8.5)
Sec. 8.5. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 3605/9) (from Ch. 111 2/3, par. 309)
Sec. 9. The Authority shall have power to enter into agreements for the joint use of any property and rights by the Authority and any public utility operating a railroad; to enter into agreements with any public utility operating any transportation facilities either within or without the metropolitan area for the joint use of any property of the Authority or public utility, or the establishment of through routes, joint fares and transfer of passengers.
(Source: Laws 1945, p. 1171.)

(70 ILCS 3605/9a) (from Ch. 111 2/3, par. 309a)
Sec. 9a. In addition to all its other powers, the Authority shall, in all its dealings with the Regional Transportation Authority established by the "Regional Transportation Authority Act", enacted by the 78th General Assembly, have the following powers:
(a) to cooperate with the Regional Transportation Authority in the exercise by the Regional Transportation Authority of all the powers granted it by such Act;
(b) to receive funds from the Regional Transportation Authority pursuant to Sections 2.02, 4.01, 4.02, 4.09 and 4.10 of the "Regional Transportation Authority Act", all as provided in the "Regional Transportation Authority Act";
(c) to receive financial grants from the Regional Transportation Authority or a Service Board, as defined in the "Regional Transportation Authority Act", upon such terms and conditions as shall be set forth in a grant contract between either the Authority and the Regional Transportation Authority or the Authority and another Service Board, which contract or agreement may be for such number of years or duration as the parties may agree, all as provided in the "Regional Transportation Authority Act";
(d) to acquire from the Regional Transportation Authority any Public Transportation Facility, as defined in the "Regional Transportation Authority Act", by purchase contract, gift, grant, exchange for other property or rights in property, lease (or sublease) or installment or conditional purchase contracts, which contracts or leases may provide for consideration to be paid in annual installments during a period not exceeding 40 years; such property may be acquired subject to such conditions, restrictions, liens or security or other interests of other parties as the Authority may deem appropriate and in each case the Authority may acquire or dispose of a joint, leasehold, easement, license or other partial interest in such property;
(e) to sell, sell by installment contract, lease (or sublease) as lessor, or transfer to, or grant to or provide for the use by the Regional Transportation Authority any Public Transportation Facility, as defined in the "Regional Transportation Authority Act", upon such terms and for such consideration, or for no consideration, as the Authority may deem proper;
(f) to cooperate with the Regional Transportation Authority for the protection of employees of the Authority and users of public transportation facilities against crime and unsafe conditions and also to protect such facilities; such cooperation may include, without limitation, agreements for the coordination or merger of police or security forces;
(g) to file such budgets, financial plans and reports with and transfer such records, papers or documents to the Regional Transportation Authority as may be agreed upon with, or required by the Regional Transportation Authority, all as provided in the "Regional Transportation Authority Act".
(Source: P.A. 90-273, eff. 7-30-97.)

(70 ILCS 3605/9b) (from Ch. 111 2/3, par. 309b)
Sec. 9b. The Authority shall comply with the requirements imposed upon a Service Board in Sections 4.09(d) and 4.11 of the Regional Transportation Authority Act and with the requirements of subsection (b) of Section 2.11 of the Regional Transportation Authority Act. The Authority shall present evidence that it has complied with Section 27a of this Act to the Regional Transportation Authority.
(Source: P.A. 90-273, eff. 7-30-97.)

(70 ILCS 3605/10) (from Ch. 111 2/3, par. 310)
Sec. 10. The Authority shall have the right of eminent domain to acquire private property and property devoted to any public use which is necessary for the purposes of the Authority, provided, however, the Authority shall have the right of eminent domain to acquire the property or properties mentioned in Section 7 hereof extending beyond the boundaries of the metropolitan area. However, the Authority shall have the right of eminent domain to acquire property of any railroad which is not used for the transportation of persons or property and to acquire rights and easements across, under or over the right of way of such railroad. The Authority shall have power to require persons or corporations owning or operating public utility structures and appliances in, upon, under, over, across, or along the public roads, streets, or other public ways in which the Authority has the right to own, construct, operate or maintain transportation facilities (1) to remove these public utility structures and appliances from their locations, and (2) to relocate them in such places elsewhere in the public roads, streets, or public ways as may be designated by the corporate authorities having control of such public roads, streets or public ways, either temporarily or for the remainder of the period of the grant, license, or franchise which the specified persons or corporations have to occupy such public roads, streets, or public ways for public utility purposes. If any person or corporation owning or operating public utility structures and appliances fails or refuses so to remove or relocate them, the Authority may remove or relocate them. However, the power of the Authority to so remove or relocate public utility structures and appliances itself, or to require persons or corporations owning or operating public utility structures and appliances to so remove or relocate them, shall be exercised only upon such terms and conditions as the Authority and these persons or corporations may agree upon, or in default of such an agreement, upon such fair and reasonable terms and conditions as the Authority may prescribe. These terms and conditions may include fair and reasonable provisions as to how much of the expense of the removal, or relocation shall be paid by the owners or operators of public utility structures and appliances.
(Source: P.A. 76-1548.)

(70 ILCS 3605/11) (from Ch. 111 2/3, par. 311)
Sec. 11. The Authority shall have the right, but not exclusive of the public right, to use any public road, street or other public way in the metropolitan area for interurban transportation of passengers. The Authority shall not have the right to use any street or other public way in any city, village or incorporated town, either within or without the metropolitan area, for local transportation of passengers within any such municipality, unless and until authorized so to do by an ordinance passed by the corporate authorities of such municipality. In no case shall the Authority construct or operate any street railroad in any city, village or incorporated town until the corporate authorities thereof shall have passed an ordinance consenting thereto.
(Source: P.A. 76-1548.)

(70 ILCS 3605/11.1) (from Ch. 111 2/3, par. 311.1)
Sec. 11.1. Bikeways and trails. The Authority may use its established funds, personnel, and other resources to acquire, construct, operate, and maintain bikeways and trails. The Authority may cooperate with other governmental and private agencies in bikeway and trail programs.
(Source: P.A. 87-985.)

(70 ILCS 3605/12) (from Ch. 111 2/3, par. 312)
Sec. 12. The Authority shall have the continuing power to borrow money for the purpose of acquiring any transportation system (including any cash funds of such system reserved to replace worn out or obsolete equipment and facilities), and for acquiring necessary cash working funds, or for acquiring constructing, reconstructing, extending or improving its transportation system or any part thereof, and for acquiring any property and equipment useful for the construction, reconstruction, extension, improvement or operation of its transportation system or any part thereof. For the purpose of evidencing the obligation of the Authority to repay any money borrowed as aforesaid the Authority may pursuant to ordinance adopted by the Board from time to time issue and dispose of its interest bearing revenue bonds or certificates and may also from time to time issue and dispose of its interest bearing revenue bonds or certificates to refund any bonds or certificates at maturity or pursuant to redemption provisions or at any time before maturity with the consent of the holders thereof. All such bonds and certificates shall be payable solely from the revenues or income or any other funds which the Authority may receive, may bear such date or dates, may mature at such time or times not exceeding forty years from their respective dates, may bear interest at such rate or rates, not exceeding 9 per cent per annum or 70% of the prime commercial rate in effect at the time the contract is made, whichever is greater, payable semi-annually, may be in such form, may carry such registration privileges, may be executed in such manner, may be payable at such place or places, may be made subject to redemption in such manner and upon such terms, with or without premium as is stated on the face thereof, may be authenticated in such manner and may contain such terms and covenants, all as may be provided in such ordinance. Notwithstanding the form or tenor thereof and in the absence of an express recital on the face thereof that it is non-negotiable all such bonds and certificates shall be negotiable instruments. Pending the preparation and execution of any such bonds or certificates temporary bonds or certificates may be issued with or without interest coupons as may be provided by ordinance. To secure the payment of any or all of such bonds or certificates and for the purpose of setting forth the covenants and undertakings of the authority in connection with the issuance thereof and the issuance of any additional bonds or certificates payable from such revenue or income as well as the use and application of the revenue or income to be derived from the transportation system the Authority may execute and deliver a trust agreement or agreements; provided that no lien upon any physical property of the Authority shall be created thereby. A remedy for any breach or default of the terms of any such trust agreement by the Authority may be by mandamus proceedings in any court of competent jurisdiction to compel performance and compliance therewith, but the trust agreement may prescribe by whom or on whose behalf such action may be instituted. Under no circumstances shall any bonds or certificates issued by the Authority or any other obligation of the Authority be or become an indebtedness or obligation of the State of Illinois or of any other political subdivision of or municipality within the State, nor shall any such bond, certificate, or obligation be or become an indebtedness of the Authority within the purview of any constitutional limitation or provision, and it shall be plainly stated on the face of each bond and certificate that it does not constitute such an indebtedness or obligation but is payable solely from the revenues or income as aforesaid.
Before any such bonds or certificates (excepting refunding bonds or certificates) are sold the entire authorized issue, or any part thereof, shall be offered for sale as a unit after advertising for bids at least three times in a daily newspaper of general circulation published in the metropolitan area, the last publication to be at least ten days before bids are required to be filed. Copies of such advertisement may be published in any newspaper or financial publication in the United States. All bids shall be sealed, filed and opened as provided by ordinance and the bonds or certificates shall be awarded to the highest and best bidder or bidders therefor. The Authority shall have the right to reject all bids and readvertise for bids in the manner provided for the initial advertisement. However, if no bids are received such bonds or certificates may be sold at not less than par value, without further advertising, within sixty (60) days after the bids are required to be filed pursuant to any advertisement.
Prime commercial rate means such prime rate as from time to time is publicly announced by the largest commercial banking institution located in this State, measured in terms of total assets.
(Source: P.A. 81-1504.)

(70 ILCS 3605/12a) (from Ch. 111 2/3, par. 312a)
Sec. 12a. (a) In addition to other powers provided in Section 12b, the Authority may issue its notes from time to time, in anticipation of tax receipts of the Regional Transportation Authority allocated to the Authority or of other revenues or receipts of the Authority, in order to provide money for the Authority to cover any cash flow deficit which the Authority anticipates incurring. Provided, however, that no such notes may be issued unless the annual cost thereof is incorporated in a budget or revised budget of the Authority which has been approved by the Regional Transportation Authority. Any such notes are referred to as "Working Cash Notes". Provided further that, the board shall not issue and have outstanding or demand and direct that the Board of the Regional Transportation Authority issue and have outstanding more than an aggregate of $40,000,000 in Working Cash Notes. No Working Cash Notes shall be issued for a term of longer than 18 months. Proceeds of Working Cash Notes may be used to pay day to day operating expenses of the Authority, consisting of wages, salaries and fringe benefits, professional and technical services (including legal, audit, engineering and other consulting services), office rental, furniture, fixtures and equipment, insurance premiums, claims for self-insured amounts under insurance policies, public utility obligations for telephone, light, heat and similar items, travel expenses, office supplies, postage, dues, subscriptions, public hearings and information expenses, fuel purchases, and payments of grants and payments under purchase of service agreements for operations of transportation agencies, prior to the receipt by the Authority from time to time of funds for paying such expenses. Proceeds of the Working Cash Notes shall not be used (i) to increase or provide a debt service reserve fund for any bonds or notes other than Working Cash Notes of the same Series, or (ii) to pay principal of or interest or redemption premium on any capital bonds or notes, whether as such amounts become due or by earlier redemption, issued by the Authority or a transportation agency to construct or acquire public transportation facilities, or to provide funds to purchase such capital bonds or notes.
(b) The ordinance providing for the issuance of any such notes shall fix the date or dates of maturity, the dates on which interest is payable, any sinking fund account or reserve fund account provisions and all other details of such notes and may provide for such covenants or agreements necessary or desirable with regard to the issue, sale and security of such notes. The Authority shall determine and fix the rate or rates of interest of its notes issued under this Act in an ordinance adopted by the Board prior to the issuance thereof, none of which rates of interest shall exceed that permitted in the Bond Authorization Act. Interest may be payable annually or semi-annually, or at such other times as determined by the Board. Notes issued under this Section may be issued as serial or term obligations, shall be of such denomination or denominations and form, including interest coupons to be attached thereto, be executed in such manner, shall be payable at such place or places and bear such date as the Board shall fix by the ordinance authorizing such note and shall mature at such time or times, within a period not to exceed 18 months from the date of issue, and may be redeemable prior to maturity with or without premium, at the option of the Board, upon such terms and conditions as the Board shall fix by the ordinance authorizing the issuance of such notes. The Board may provide for the registration of notes in the name of the owner as to the principal alone or as to both principal and interest, upon such terms and conditions as the Board may determine. The ordinance authorizing notes may provide for the exchange of such notes which are fully registered, as to both principal and interest, with notes which are registerable as to principal only. All notes issued under this Section by the Board shall be sold at a price which may be at a premium or discount but such that the interest cost (excluding any redemption premium) to the Board of the proceeds of an issue of such notes, computed to stated maturity according to standard tables of bond values, shall not exceed that permitted in the Bond Authorization Act. Such notes shall be sold at such time or times as the Board shall determine. The notes may be sold either upon competitive bidding or by negotiated sale (without any requirement of publication of intention to negotiate the sale of such notes), as the Board shall determine by ordinance adopted with the affirmative votes of at least 4 Directors. In case any officer whose signature appears on any notes or coupons authorized pursuant to this Section shall cease to be such officer before delivery of such notes, such signature shall nevertheless be valid and sufficient for all purposes, the same as if such officer had remained in office until such delivery. Neither the Directors of the Regional Transportation Authority, the Directors of the Authority nor any person executing any bonds or notes thereof shall be liable personally on any such bonds or notes or coupons by reason of the issuance thereof.
(c) All notes of the Authority issued pursuant to this Section shall be general obligations of the Authority to which shall be pledged the full faith and credit of the Authority, as provided in this Section. Such notes shall be secured as provided in the authorizing ordinance, which may, notwithstanding any other provision of this Act, include in addition to any other security, a specific pledge or assignment of and lien on or security interest in any or all tax receipts of the Regional Transportation Authority allocated to the Authority and on any or all other revenues or moneys of the Authority from whatever source which may by law be utilized for debt service purposes and a specific pledge or assignment of and lien on or security interest in any funds or accounts established or provided for by the ordinance of the Board authorizing the issuance of such notes. Any such pledge, assignment, lien or security interest for the benefit of holders of notes of the Authority shall be valid and binding from the time the notes are issued without any physical delivery or further act, and shall be valid and binding as against and prior to the claims of all other parties having claims of any kind against the Authority or any other person irrespective of whether such other parties have notice of such pledge, assignment, lien or security interest. The obligations of the Authority incurred pursuant to this Section shall be superior to and have priority over any other obligations of the Authority except for obligations under Section 12. The Board may provide in the ordinance authorizing the issuance of any notes issued pursuant to this Section for the creation of, deposits in, and regulation and disposition of sinking fund or reserve accounts relating to such notes. The ordinance authorizing the issuance of any notes pursuant to this Section may contain provisions as part of the contract with the holders of the notes, for the creation of a separate fund to provide for the payment of principal and interest on such notes and for the deposit in such fund from any or all the tax receipts of the Regional Transportation Authority allocated to the Authority and from any or all such other moneys or revenues of the Authority from whatever source which may by law be utilized for debt service purposes, all as provided in such ordinance, of amounts to meet the debt service requirements on such notes, including principal and interest, and any sinking fund or reserve fund account requirements as may be provided by such ordinance, and all expenses incident to or in connection with such fund and accounts or the payment of such notes. Such ordinance may also provide limitations on the issuance of additional notes of the Authority. No such notes of the Authority shall constitute a debt of the State of Illinois.
(d) The ordinance of the Board authorizing the issuance of any notes may provide additional security for such notes by providing for appointment of a corporate trustee (which may be any trust company or bank having the powers of a trust company within the State) with respect to such notes. The ordinance shall prescribe the rights, duties and powers of the trustee to be exercised for the benefit of the Authority and the protection of the holders of such notes. The ordinance may provide for the trustee to hold in trust, invest and use amounts in funds and accounts created as provided by the ordinance with respect to the notes. The ordinance shall provide that amounts so paid to the trustee which are not required to be deposited, held or invested in funds and accounts created by the ordinance with respect to notes or used for paying notes to be paid by the trustee to the Authority.
(e) Any notes of the Authority issued pursuant to this Section shall constitute a contract between the Authority and the holders from time to time of such notes. In issuing any note, the Board may include in the ordinance authorizing such issue a covenant as part of the contract with the holders of the notes, that as long as such obligations are outstanding, it shall make such deposits, as provided in paragraph (c) of this Section. A certified copy of the ordinance authorizing the issuance of any such obligations shall be filed at or prior to the issuance of such obligations with the Regional Transportation Authority, Comptroller of the State of Illinois and the Illinois Department of Revenue.
(f) The State of Illinois pledges to and agrees with the holders of the notes of the Authority issued pursuant to this Section that the State will not limit or alter the rights and powers vested in the Authority by this Act or in the Regional Transportation Authority by the Regional Transportation Authority Act so as to impair the terms of any contract made by the Authority with such holders or in any way impair the rights and remedies of such holders until such notes, together with interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceedings by or on behalf of such holders, are fully met and discharged. In addition, the State pledges to and agrees with the holders of the notes of the Authority issued pursuant to this Section that the State will not limit or alter the basis on which State funds are to be paid to the Authority as provided in the Regional Transportation Authority Act, or the use of such funds, so as to impair the terms of any such contract. The Board is authorized to include these pledges and agreements of the State in any contract with the holders of bonds or notes issued pursuant to this Section.
(g) The Board shall not at any time issue, sell or deliver any Interim Financing Notes pursuant to this Section which will cause it to have issued and outstanding at any time in excess of $40,000,000 of Working Cash Notes. Notes which are being paid or retired by such issuance, sale or delivery of notes, and notes for which sufficient funds have been deposited with the paying agency of such notes to provide for payment of principal and interest thereon or to provide for the redemption thereof, all pursuant to the ordinance authorizing the issuance of such notes, shall not be considered to be outstanding for the purposes of this paragraph.
(h) The Board, subject to the terms of any agreements with noteholders as may then exist, shall have power, out of any funds available therefor, to purchase notes of the Authority which shall thereupon be cancelled.
(i) In addition to any other authority granted by law, the State Treasurer may, with the approval of the Governor, invest or reinvest, at a price not to exceed par, any State money in the State Treasury which is not needed for current expenditures due or about to become due in Interim Financing Notes.
(Source: P.A. 100-201, eff. 8-18-17.)

(70 ILCS 3605/12b) (from Ch. 111 2/3, par. 312b)
Sec. 12b. Working Cash Borrowing. In addition to the powers provided in Section 12a, the Board with the affirmative vote of 5 of its Directors may demand and direct the Board of the Regional Transportation Authority to issue Working Cash Notes at such time and in such amounts and having such maturities as the Authority deems proper, provided however any such borrowing shall have been specifically identified in the budget of the Authority as approved by the Board of the Regional Transportation Authority. Provided further, that the Board may not issue and have outstanding or demand and direct the Board of the Regional Transportation Authority to issue and have outstanding more than an aggregate of $40,000,000 in Working Cash Notes.
(Source: P.A. 83-885; 83-886.)

(70 ILCS 3605/12c)
Sec. 12c. Retiree Benefits Bonds and Notes.
(a) In addition to all other bonds or notes that it is authorized to issue, the Authority is authorized to issue its bonds or notes for the purposes of providing funds for the Authority to make the deposits described in Section 12c(b)(1) and (2), for refunding any bonds authorized to be issued under this Section, as well as for the purposes of paying costs of issuance, obtaining bond insurance or other credit enhancement or liquidity facilities, paying costs of obtaining related swaps as authorized in the Bond Authorization Act ("Swaps"), providing a debt service reserve fund, paying Debt Service (as defined in paragraph (i) of this Section 12c), and paying all other costs related to any such bonds or notes.
(b)(1) After its receipt of a certified copy of a report of the Auditor General of the State of Illinois meeting the requirements of Section 3-2.3 of the Illinois State Auditing Act, the Authority may issue $1,348,550,000 aggregate original principal amount of bonds and notes. After payment of the costs of issuance and necessary deposits to funds and accounts established with respect to debt service, the net proceeds of such bonds or notes shall be deposited only in the Retirement Plan for Chicago Transit Authority Employees and used only for the purposes required by Section 22-101 of the Illinois Pension Code. Provided that no less than $1,110,500,000 has been deposited in the Retirement Plan, remaining proceeds of bonds issued under this subparagraph (b)(1) may be used to pay costs of issuance and make necessary deposits to funds and accounts with respect to debt service for bonds and notes issued under this subparagraph or subparagraph (b)(2).
(2) After its receipt of a certified copy of a report of the Auditor General of the State of Illinois meeting the requirements of Section 3-2.3 of the Illinois State Auditing Act, the Authority may issue $639,680,000 aggregate original principal amount of bonds and notes. After payment of the costs of issuance and necessary deposits to funds and accounts established with respect to debt service, the net proceeds of such bonds or notes shall be deposited only in the Retiree Health Care Trust and used only for the purposes required by Section 22-101B of the Illinois Pension Code. Provided that no less than $528,800,000 has been deposited in the Retiree Health Care Trust, remaining proceeds of bonds issued under this subparagraph (b)(2) may be used to pay costs of issuance and make necessary deposits to funds and accounts with respect to debt service for bonds and notes issued under this subparagraph or subparagraph (b)(1).
(3) In addition, refunding bonds are authorized to be issued for the purpose of refunding outstanding bonds or notes issued under this Section 12c.
(4) The bonds or notes issued under 12c(b)(1) shall be issued as soon as practicable after the Auditor General issues the report provided in Section 3-2.3(b) of the Illinois State Auditing Act. The bonds or notes issued under 12c(b)(2) shall be issued as soon as practicable after the Auditor General issues the report provided in Section 3-2.3(c) of the Illinois State Auditing Act.
(5) With respect to bonds and notes issued under subparagraph (b), scheduled aggregate annual payments of interest or deposits into funds and accounts established for the purpose of such payment shall commence within one year after the bonds and notes are issued. With respect to principal and interest, scheduled aggregate annual payments of principal and interest or deposits into funds and accounts established for the purpose of such payment shall be not less than 70% in 2009, 80% in 2010, and 90% in 2011, respectively, of scheduled payments or deposits of principal and interest in 2012 and shall be substantially equal beginning in 2012 and each year thereafter. For purposes of this subparagraph (b), "substantially equal" means that debt service in any full year after calendar year 2011 is not more than 115% of debt service in any other full year after calendar year 2011 during the term of the bonds or notes. For the purposes of this subsection (b), with respect to bonds and notes that bear interest at a variable rate, interest shall be assumed at a rate equal to the rate for United States Treasury Securities - State and Local Government Series for the same maturity, plus 75 basis points. If the Authority enters into a Swap with a counterparty requiring the Authority to pay a fixed interest rate on a notional amount, and the Authority has made a determination that such Swap was entered into for the purpose of providing substitute interest payments for variable interest rate bonds or notes of a particular maturity or maturities in a principal amount equal to the notional amount of the Swap, then during the term of the Swap for purposes of any calculation of interest payable on such bonds or notes, the interest rate on the bonds or notes of such maturity or maturities shall be determined as if such bonds or notes bore interest at the fixed interest rate payable by the Authority under such Swap.
(6) No bond or note issued under this Section 12c shall mature later than December 31, 2040.
(c) The Chicago Transit Board shall provide for the issuance of bonds or notes as authorized in this Section 12c by the adoption of an ordinance. The ordinance, together with the bonds or notes, shall constitute a contract among the Authority, the owners from time to time of the bonds or notes, any bond trustee with respect to the bonds or notes, any related credit enhancer and any provider of any related Swaps.
(d) The Authority is authorized to cause the proceeds of the bonds or notes, and any interest or investment earnings on the bonds or notes, and of any Swaps, to be invested until the proceeds and any interest or investment earnings have been deposited with the Retirement Plan or the Retiree Health Care Trust.
(e) Bonds or notes issued pursuant to this Section 12c may be general obligations of the Authority, to which shall be pledged the full faith and credit of the Authority, or may be obligations payable solely from particular sources of funds all as may be provided in the authorizing ordinance. The authorizing ordinance for the bonds and notes, whether or not general obligations of the Authority, may provide for the Debt Service (as defined in paragraph (i) of this Section 12c) to have a claim for payment from particular sources of funds, including, without limitation, amounts to be paid to the Authority or a bond trustee. The authorizing ordinance may provide for the means by which the bonds or notes (and any related Swaps) may be secured, which may include, a pledge of any revenues or funds of the Authority from whatever source which may by law be utilized for paying Debt Service. In addition to any other security, upon the written approval of the Regional Transportation Authority by the affirmative vote of 12 of its then Directors, the ordinance may provide a specific pledge or assignment of and lien on or security interest in amounts to be paid to the Authority by the Regional Transportation Authority and direct payment thereof to the bond trustee for payment of Debt Service with respect to the bonds or notes, subject to the provisions of existing lease agreements of the Authority with any public building commission. The authorizing ordinance may also provide a specific pledge or assignment of and lien on or security interest in and direct payment to the trustee of all or a portion of the moneys otherwise payable to the Authority from the City of Chicago pursuant to an intergovernmental agreement with the Authority to provide financial assistance to the Authority. Any such pledge, assignment, lien or security interest for the benefit of owners of bonds or notes shall be valid and binding from the time the bonds or notes are issued, without any physical delivery or further act, and shall be valid and binding as against and prior to the claims of all other parties having claims of any kind against the Authority or any other person, irrespective of whether such other parties have notice of such pledge, assignment, lien or security interest, all as provided in the Local Government Debt Reform Act, as it may be amended from time to time. The bonds or notes of the Authority issued pursuant to this Section 12c shall have such priority of payment and as to their claim for payment from particular sources of funds, including their priority with respect to obligations of the Authority issued under other Sections of this Act, all as shall be provided in the ordinances authorizing the issuance of the bonds or notes. The ordinance authorizing the issuance of any bonds or notes under this Section may provide for the creation of, deposits in, and regulation and disposition of sinking fund or reserve accounts relating to those bonds or notes and related agreements. The ordinance authorizing the issuance of any such bonds or notes authorized under this Section 12c may contain provisions for the creation of a separate fund to provide for the payment of principal of and interest on those bonds or notes and related agreements. The ordinance may also provide limitations on the issuance of additional bonds or notes of the Authority.
(f) Bonds or notes issued under this Section 12c shall not constitute an indebtedness of the Regional Transportation Authority, the State of Illinois, or of any other political subdivision of or municipality within the State, except the Authority.
(g) The ordinance of the Chicago Transit Board authorizing the issuance of bonds or notes pursuant to this Section 12c may provide for the appointment of a corporate trustee (which may be any trust company or bank having the powers of a trust company within Illinois) with respect to bonds or notes issued pursuant to this Section 12c. The ordinance shall prescribe the rights, duties, and powers of the trustee to be exercised for the benefit of the Authority and the protection of the owners of bonds or notes issued pursuant to this Section 12c. The ordinance may provide for the trustee to hold in trust, invest and use amounts in funds and accounts created as provided by the ordinance with respect to the bonds or notes in accordance with this Section 12c. The Authority may apply, as it shall determine, any amounts received upon the sale of the bonds or notes to pay any Debt Service on the bonds or notes. The ordinance may provide for a trust indenture to set forth terms of, sources of payment for and security for the bonds and notes.
(h) The State of Illinois pledges to and agrees with the owners of the bonds or notes issued pursuant to Section 12c that the State of Illinois will not limit the powers vested in the Authority by this Act to pledge and assign its revenues and funds as security for the payment of the bonds or notes, or vested in the Regional Transportation Authority by the Regional Transportation Authority Act or this Act, so as to materially impair the payment obligations of the Authority under the terms of any contract made by the Authority with those owners or to materially impair the rights and remedies of those owners until those bonds or notes, together with interest and any redemption premium, and all costs and expenses in connection with any action or proceedings by or on behalf of such owners are fully met and discharged. The Authority is authorized to include these pledges and agreements of the State of Illinois in any contract with owners of bonds or notes issued pursuant to this Section 12c.
(i) For purposes of this Section, "Debt Service" with respect to bonds or notes includes, without limitation, principal (at maturity or upon mandatory redemption), redemption premium, interest, periodic, upfront, and termination payments on Swaps, fees for bond insurance or other credit enhancement, liquidity facilities, the funding of bond or note reserves, bond trustee fees, and all other costs of providing for the security or payment of the bonds or notes.
(j) The Authority shall adopt a procurement program with respect to contracts relating to the following service providers in connection with the issuance of debt for the benefit of the Retirement Plan for Chicago Transit Authority Employees: underwriters, bond counsel, financial advisors, and accountants. The program shall include goals for the payment of not less than 30% of the total dollar value of the fees from these contracts to minority-owned businesses and women-owned businesses as defined in the Business Enterprise for Minorities, Women, and Persons with Disabilities Act. The Authority shall conduct outreach to minority-owned businesses and women-owned businesses. Outreach shall include, but is not limited to, advertisements in periodicals and newspapers, mailings, and other appropriate media. The Authority shall submit to the General Assembly a comprehensive report that shall include, at a minimum, the details of the procurement plan, outreach efforts, and the results of the efforts to achieve goals for the payment of fees. The service providers selected by the Authority pursuant to such program shall not be subject to approval by the Regional Transportation Authority, and the Regional Transportation Authority's approval pursuant to subsection (e) of this Section 12c related to the issuance of debt shall not be based in any way on the service providers selected by the Authority pursuant to this Section.
(k) No person holding an elective office in this State, holding a seat in the General Assembly, serving as a director, trustee, officer, or employee of the Regional Transportation Authority or the Chicago Transit Authority, including the spouse or minor child of that person, may receive a legal, banking, consulting, or other fee related to the issuance of any bond issued by the Chicago Transit Authority pursuant to this Section.
(Source: P.A. 100-391, eff. 8-25-17.)

(70 ILCS 3605/13) (from Ch. 111 2/3, par. 313)
Sec. 13. The Authority shall have power to purchase equipment such as cars, trolley buses and motor buses, and may execute agreements, leases and equipment trust certificates in the form customarily used in such cases appropriate to effect such purchase and may dispose of such equipment trust certificates. All money required to be paid by the Authority under the provisions of such agreements, leases and equipment trust certificates shall be payable solely from the revenue or income to be derived from the transportation system and from grants and loans as provided in Section 15 of this Act. Payment for such equipment, or rentals therefor, may be made in installments, and the deferred installments may be evidenced by equipment trust certificates payable solely from such revenue or income, and title to such equipment shall not vest in the Authority until the equipment trust certificates are paid.
The agreement to purchase may direct the vendor to sell and assign the equipment to a bank or trust company, duly authorized to transact business in the State of Illinois, as Trustee, for the benefit and security of the equipment trust certificates and may direct the Trustee to deliver the equipment to one or more designated officers of the Authority and may authorize the Trustee simultaneously therewith to execute and deliver a lease of the equipment to the Authority.
The agreements and leases shall be duly acknowledged before some person authorized by law to take acknowledgements of deeds and in the form required for acknowledgement of deeds and such agreements, leases and equipment trust certificates shall be authorized by ordinance of the Board and shall contain such covenants, conditions and provisions as may be deemed necessary or appropriate to insure the payment of the equipment trust certificates from the revenue or income to be derived from the transportation system.
The covenants, conditions and provisions of the agreements, leases and equipment trust certificates shall not conflict with any of the provisions of any trust agreement securing the payment of bonds or certificates of the Authority.
An executed copy of each such agreement and lease shall be filed in the office of the Secretary of State, who shall be entitled to receive one dollar for each such copy filed with him and which filing shall constitute notice to any subsequent judgment creditor or any subsequent purchaser. Each vehicle so purchased and leased shall have the name of the owner and lessor plainly marked upon both sides thereof, followed by the words "Owner and Lessor."
(Source: Laws 1945, p. 1171.)

(70 ILCS 3605/14) (from Ch. 111 2/3, par. 314)
Sec. 14. The State and all counties, cities, villages, incorporated towns and other municipal corporations, political subdivisions and public bodies, and public officers of any thereof, all banks, bankers, trust companies, saving banks and institutions, building and loan associations, savings and loan associations, investment companies and other persons carrying on a banking business, all insurance companies, insurance associations and other persons carrying on an insurance business, and all executors, administrators, guardians, trustees and other fiduciaries may legally invest any sinking funds, moneys or other funds belonging to them or within their control in any bonds or certificates issued pursuant to this Act, it being the purpose of this section to authorize the investment in such bonds or certificates of all sinking, insurance, retirement, compensation, pension and trust funds, whether owned or controlled by private or public persons or officers; provided, however, that nothing contained in this section may be construed as relieving any person, firm, or corporation from any duty of exercising reasonable care in selecting securities for purchase or investment.
(Source: Laws 1945, p. 1171.)

(70 ILCS 3605/15) (from Ch. 111 2/3, par. 315)
Sec. 15. The Authority shall have power to apply for and accept grants and loans from the Federal Government or any agency or instrumentality thereof, from the State, or from any county, municipal corporation or other political subdivision of the State to be used for any of the purposes of the Authority, including, but not by way of limitation, grants and loans in aid of mass transportation and for studies in mass transportation, and may provide matching funds when necessary to qualify for such grants or loans. The Authority may enter into any agreement with the Federal Government, the State, and any county, municipal corporation or other political subdivision of the State in relation to such grants or loans; provided that such agreement does not conflict with any of the provisions of any trust agreement securing the payment of bonds or certificates of the Authority.
The Authority may also accept from the state, or from any county or other political subdivision, or from any municipal corporation, or school district, or school authorities, grants or other funds authorized by law to be paid to the Authority for any of the purposes of this Act.
(Source: P.A. 95-708, eff. 1-18-08.)

(70 ILCS 3605/16) (from Ch. 111 2/3, par. 316)
Sec. 16. The Authority shall have power to invest and reinvest any funds held in reserve or sinking funds not required for immediate disbursement in bonds or notes of the United States, bonds of the State of Illinois or of Cook County or of the City of Chicago or of the Chicago Park District or of the Sanitary District of Chicago, or of the Board of Education of the City of Chicago and in bonds or certificates of the Authority at not to exceed their par value or their call price and to sell these securities whenever the funds are needed for disbursement. Such investment or reinvestment of any fund shall not be in conflict with any provisions of any trust agreement securing the payment of bonds or certificates of the Authority.
(Source: Laws 1945, p. 1171.)

(70 ILCS 3605/17) (from Ch. 111 2/3, par. 317)
Sec. 17. The Authority shall have power to procure and enter into contracts for any type of insurance and indemnity against loss or damage to property from any cause, including loss of use and occupancy, against death or injury of any person, against employers' liability, against any act of any member, officer or employee of the Board or of the Authority in the performance of the duties of his office or employment or any other insurable risk, and may self-insure or participate in joint self-insurance pools or entities to insure against such risk.
(Source: P.A. 84-1246.)

(70 ILCS 3605/18) (from Ch. 111 2/3, par. 318)
Sec. 18. The Authority shall not have power to levy taxes for any purpose whatsoever.
(Source: Laws 1945, p. 1171.)

(70 ILCS 3605/19) (from Ch. 111 2/3, par. 319)
Sec. 19. The governing and administrative body of the Authority shall be a board consisting of seven members, to be known as Chicago Transit Board. Members of the Board shall be residents of the metropolitan area and persons of recognized business ability. No member of the Board of the Authority shall hold any other office or employment under the Federal, State or any County or any municipal government, or any other unit of local government, except an honorary office without compensation or an office in the National Guard. No employee of the Authority shall hold any other office or employment under the Federal, State or any County or any municipal government, or any other unit of local government, except an office with compensation not exceeding $15,000 annually or a position in the National Guard or the United States military reserves. Provided, however, that the Chairman may be a member of the Board of the Regional Transportation Authority. No member of the Board or employee of the Authority shall have any private financial interest, profit or benefit in any contract, work or business of the Authority nor in the sale or lease of any property to or from the Authority. The salary of each member of the initial Board shall be $15,000.00 per annum, and such salary shall not be increased or diminished during his or her term of office. The salaries of successor members of the Board shall be fixed by the Board and shall not be increased or diminished during their respective terms of office. No Board member shall be allowed any fees, perquisites or emoluments, reward or compensation for his or her services as a member or officer of the Authority aside from his or her salary or pension, but he or she shall be reimbursed for actual expenses incurred by him or her in the performance of his or her duties.
(Source: P.A. 98-709, eff. 7-16-14.)

(70 ILCS 3605/20) (from Ch. 111 2/3, par. 320)
Sec. 20. Within sixty (60) days after the adoption of this Act by the electors of one or more cities, villages and incorporated towns within the metropolitan area having a population in the aggregate of at least 100,000 according to the Federal census of 1940, the Governor, by and with the advice and consent of the Senate, shall appoint three members of the Board for initial terms expiring September first of the years 1947, 1948 and 1949, respectively, at least one of which members shall be a resident of that portion of the metropolitan area which is outside the corporate limits of the City of Chicago, and the Mayor, with advice and consent of the City Council of the City of Chicago, shall appoint four members of the Board for initial terms expiring September first of the years 1946, 1950, 1951 and 1952, respectively. At the expiration of the term of any member appointed by the Governor his successor shall be appointed by the Governor, and at the expiration of the term of any member appointed by the Mayor his successor shall be appointed by the Mayor in like manner, and with like regard as to the place of residence of the appointee, as appointments for the initial terms. All successors shall hold office for the term of seven years from the first day of September of the year in which they are appointed, except in case of an appointment to fill a vacancy. In case of vacancy in the office of any member appointed by the Governor during the recess of the Senate, the Governor shall make a temporary appointment until the next meeting of the Senate when he shall nominate some person to fill such office; and any person so nominated, who is confirmed by the Senate, shall hold his office during the remainder of the term and until his successor shall be appointed and qualified. If the Senate is not in session at the time this Act takes effect, the Governor shall make temporary appointments as in case of vacancies. Each appointment by the Governor shall be subject to approval by the Mayor, and each appointment by the Mayor shall be subject to approval by the Governor and, when so approved, the Governor and the Mayor shall certify their respective appointments and approvals to the Secretary of State. If the Governor or the Mayor does not approve or disapprove the appointment by the Mayor or the Governor, respectively, within 15 days after receipt thereof, the person is appointed. Within thirty days after certification and approval of his appointment, and before entering upon the duties of his office, each member of the Board shall take and subscribe the constitutional oath of office and file it in the office of the Secretary of State.
(Source: P.A. 79-938.)

(70 ILCS 3605/21) (from Ch. 111 2/3, par. 321)
Sec. 21. Members of the Board shall hold office until their respective successors have been appointed and have qualified. Any member may resign from his or her office, to take effect when his or her successor has been appointed and has qualified. The Governor and the Mayor, respectively, may remove any member of the Board appointed by him or her in case of incompetency, neglect of duty, or malfeasance in office. They may give him or her a copy of the charges against him or her and an opportunity to be publicly heard in person or by counsel in his or her own defense upon not less than 10 days' notice. The Governor may remove any member in response to a summary report received from the Executive Inspector General in accordance with Section 20-50 of the State Officials and Employees Ethics Act, provided he or she has an opportunity to be publicly heard in person or by counsel prior to removal. In case of failure to qualify within the time required, or of abandonment of his or her office, or in case of death, conviction of a crime or removal from office, his or her office shall become vacant. Each vacancy shall be filled for the unexpired term by appointment in like manner, and with like regard as to the place of residence of the appointee, as in case of expiration of the term of a member of the Board.
(Source: P.A. 96-1528, eff. 7-1-11.)

(70 ILCS 3605/22) (from Ch. 111 2/3, par. 322)
Sec. 22. As soon as possible after the appointment of the initial members, the board shall organize for the transaction of business, select a chairman and a temporary secretary from its own number, and adopt by-laws, rules and regulations to govern its proceedings. The initial chairman and successors shall be elected by the Board from time to time for the term of his office as a member of the Board or for the term of three years, whichever is shorter. The Board shall fix the salary of the chairman in addition to his salary as a member of the Board, which shall not be increased or diminished during his term of office as chairman. But if the chairman is engaged in any other business or employment during his term as chairman, his annual salary shall be not more than $25,000.
(Source: P.A. 80-937.)

(70 ILCS 3605/23) (from Ch. 111 2/3, par. 323)
Sec. 23. Regular meetings of the Board shall be held at least once in each calendar month, the time and place of such meetings to be fixed by the Board. Four members of the Board shall constitute a quorum for the transaction of business. All action of the Board shall be by ordinance or resolution and the affirmative vote of at least four members shall be necessary for the adoption of any ordinance or resolution. All such ordinances and resolutions before taking effect shall be approved by the chairman of the Board, and if he shall approve thereof he shall sign the same, and such as he shall not approve he shall return to the Board with his objections thereto in writing at the next regular meeting of the Board occurring after the passage thereof. But in case the chairman shall fail to return any ordinance or resolution with his objections thereto by the time aforesaid, he shall be deemed to have approved the same and it shall take effect accordingly. Upon the return of any ordinance or resolution by the chairman with his objections, the vote by which the same was passed shall be reconsidered by the Board, and if upon such reconsideration said ordinance or resolution is passed by the affirmative vote of at least five members, it shall go into effect notwithstanding the veto of the chairman. All ordinances, resolutions and all proceedings of the Authority and all documents and records in its possession shall be public records, and open to public inspection, except such documents and records as shall be kept or prepared by the Board for use in negotiations, action or proceedings to which the Authority is a party.
Open meetings of the Board shall be broadcast to the public and maintained in real-time on the Board's website using a high-speed Internet connection. Recordings of each meeting broadcast shall be posted to the Board's website within a reasonable time after the meeting and shall be maintained as public records to the extent practicable, as determined by the Board. Compliance with the provisions of this amendatory Act of the 98th General Assembly does not relieve the Board of its obligations under the Open Meetings Act.
(Source: P.A. 98-1139, eff. 6-1-15.)

(70 ILCS 3605/24) (from Ch. 111 2/3, par. 324)
Sec. 24. The Board shall appoint a secretary and a treasurer, who need not be members of the Board, to hold office during the pleasure of the Board, and fix their duties and compensation. The Secretary shall not be engaged in any other business or employment during his tenure of office as Secretary of the Board. Before entering upon the duties of their respective offices they shall take and subscribe the constitutional oath of office, and the treasurer shall execute a bond with corporate sureties to be approved by the Board. The bond shall be payable to the Authority in whatever penal sum may be directed by the Board conditioned upon the faithful performance of the duties of the office and the payment of all money received by him according to law and the orders of the Board. The Board may, at any time, require a new bond from the treasurer in such penal sum as may then be determined by the Board. The obligation of the sureties shall not extend to any loss sustained by the insolvency, failure or closing of any savings and loan association or national or State bank wherein the treasurer has deposited funds if the bank has been approved by the Board as a depositary for these funds. The oaths of office and the treasurer's bond shall be filed in the principal office of the Authority.
(Source: P.A. 83-541.)

(70 ILCS 3605/25) (from Ch. 111 2/3, par. 325)
Sec. 25. All funds deposited by the treasurer in any bank, savings bank, or savings and loan association shall be placed in the name of the Authority and shall be withdrawn or paid out only by check or draft upon the bank, savings bank, or savings and loan association, signed by the treasurer or an assistant treasurer and countersigned by the chairman of the Board or a vice-chairman of the Board. The Board may designate any of its members or any officer or employee of the Authority to affix the signature of the chairman and another to affix the signature of the treasurer to any check or draft for payment of salaries or wages and for the payment of any other obligation of not more than $2500.00.
No bank, savings bank, or savings and loan association shall receive public funds as permitted by this Section, unless it has complied with the requirements established pursuant to Section 6 of "An Act relating to certain investments of public funds by public agencies", approved July 23, 1943, as now or hereafter amended.
(Source: P.A. 92-811, eff. 8-21-02.)

(70 ILCS 3605/26) (from Ch. 111 2/3, par. 326)
Sec. 26. In case any officer whose signature appears upon any check, draft, bond, certificate or interest coupon, issued pursuant to this Act, ceases to hold his office before the delivery thereof to the payee or the purchaser of any bond or certificate, his signature nevertheless shall be valid and sufficient for all purposes with the same effect as if he had remained in office until delivery thereof.
(Source: Laws 1945, p. 1171.)

(70 ILCS 3605/27) (from Ch. 111 2/3, par. 327)
Sec. 27. The Board may appoint an Executive Director who shall be a person of recognized ability and experience in the operation of transportation systems to hold office during the pleasure of the Board. The Executive Director shall have management of the properties and business of the Authority and the employees thereof, subject to the general control of the Board, shall direct the enforcement of all ordinances, resolutions, rules and regulations of the Board, and shall perform such other duties as may be prescribed from time to time by the Board. The Board may appoint a General Counsel and a Chief Engineer, and shall provide for the appointment of other officers, attorneys, engineers, consultants, agents and employees as may be necessary for the construction, extension, operation, maintenance, and policing of its properties. It shall define their duties and require bonds of such of them as the Board may designate. The Executive Director, General Counsel, Chief Engineer, and all other officers provided for pursuant to this section shall be exempt from taking and subscribing any oath of office. The compensation of the Executive Director, General Counsel, Chief Engineer, and all other officers, attorneys, consultants, agents and employees shall be fixed by the Board.
In the policing of its properties the Board may provide for the appointment and maintenance, from time to time, of such police force as it may find necessary and practicable to aid and supplement the police forces of any municipality in the protection of its property and the protection of the persons and property of its passengers and employees, or otherwise in furtherance of the purposes for which such Authority was organized. The members of such police force shall have and exercise like police powers to those conferred upon the police of cities. Neither the Authority, the members of its Board nor its officers or employees shall be held liable for failure to provide a security or police force or, if a security or police force is provided, for failure to provide adequate police protection or security, failure to prevent the commission of crimes by fellow passengers or other third persons or for the failure to apprehend criminals.
(Source: P.A. 84-939; 87-597.)

(70 ILCS 3605/27a) (from Ch. 111 2/3, par. 327a)
Sec. 27a. In addition to annually expending moneys equal to moneys expended by the Authority in the fiscal year ending December 31, 1988 for the protection against crime of its properties, employees and consumers of its public transportation services, the Authority also shall annually expend for the protection against crime of its employees and consumers, an amount that is equal to not less than 15 percent of all direct grants it receives from the State of Illinois as reimbursement for providing reduced fares for mass transportation services to students, persons with disabilities, and the elderly. The Authority shall provide to the Regional Transportation Authority such information as is required by the Regional Transportation Authority in determining whether the Authority has expended moneys in compliance with the provisions of this Section. The provisions of this Section shall apply in any fiscal year of the Authority only after all debt service requirements are met for that fiscal year.
(Source: P.A. 99-143, eff. 7-27-15.)

(70 ILCS 3605/28) (from Ch. 111 2/3, par. 328)
Sec. 28. The Board shall classify all the offices, positions and grades of regular and exempt employment required, excepting that of the Chairman of the Board, the Executive Director, Secretary, Treasurer, General Counsel, and Chief Engineer, with reference to the duties, job title, job schedule number, and the compensation fixed therefor, and adopt rules governing appointments to any of such offices or positions on the basis of merit and efficiency. The job title shall be generally descriptive of the duties performed in that job, and the job schedule number shall be used to identify a job title and to further classify positions within a job title. No discrimination shall be made in any appointment or promotion to any office, position, or grade of regular employment because of race, creed, color, sex, national origin, physical or mental disability unrelated to ability, or political or religious affiliations. No officer or employee in regular employment shall be discharged or demoted except for cause which is detrimental to the service. Any officer or employee in regular employment who is discharged or demoted may file a complaint in writing with the Board within ten days after notice of his or her discharge or demotion. If an employee is a member of a labor organization the complaint may be filed by such organization for and in behalf of such employee. The Board shall grant a hearing on such complaint within thirty (30) days after it is filed. The time and place of the hearing shall be fixed by the Board and due notice thereof given to the complainant, the labor organization by or through which the complaint was filed and the Executive Director. The hearing shall be conducted by the Board, or any member thereof or any officers' committee or employees' committee appointed by the Board. The complainant may be represented by counsel. If the Board finds, or approves a finding of the member or committee appointed by the Board, that the complainant has been unjustly discharged or demoted, he or she shall be restored to his or her office or position with back pay. The decision of the Board shall be final and not subject to review. The Board may designate such offices, positions, and grades of employment as exempt as it deems necessary for the efficient operation of the business of the Authority. The total number of employees occupying exempt offices, positions, or grades of employment may not exceed 3% of the total employment of the Authority. All exempt offices, positions, and grades of employment shall be at will. No discrimination shall be made in any appointment or promotion to any office, position, or grade of exempt employment because of race, creed, color, sex, national origin, physical or mental disability unrelated to ability, or religious or political affiliation. The Board may abolish any vacant or occupied office or position. Additionally, the Board may reduce the force of employees for lack of work or lack of funds as determined by the Board. When the number of positions or employees holding positions of regular employment within a particular job title and job schedule number are reduced, those employees with the least company seniority in that job title and job schedule number shall be first released from regular employment service. For a period of one year, an employee released from service shall be eligible for reinstatement to the job title and job schedule number from which he or she was released, in order of company seniority, if additional force of employees is required. "Company seniority" as used in this Section means the overall employment service credited to an employee by the Authority since the employee's most recent date of hire irrespective of job titles held. If 2 or more employees have the same company seniority date, time in the affected job title and job schedule number shall be used to break the company seniority tie. For purposes of this Section, company seniority shall be considered a working condition. When employees are represented by a labor organization that has a labor agreement with the Authority, the wages, hours, and working conditions (including, but not limited to, seniority rights) shall be governed by the terms of the agreement. Exempt employment shall not include any employees who are represented by a labor organization that has a labor agreement with the Authority.
No employee, officer, or agent of the Chicago Transit Board may receive a bonus that exceeds 10% of his or her annual salary unless that bonus has been reviewed for a period of 14 days by the Regional Transportation Authority Board. After 14 days, the bonus shall be considered reviewed. This Section does not apply to usual and customary salary adjustments.
(Source: P.A. 98-1027, eff. 1-1-15; 99-143, eff. 7-27-15.)

(70 ILCS 3605/28a) (from Ch. 111 2/3, par. 328a)
Sec. 28a. (a) The Board may deal with and enter into written contracts with the employees of the Authority through accredited representatives of such employees or representatives of any labor organization authorized to act for such employees, concerning wages, salaries, hours, working conditions and pension or retirement provisions; provided, nothing herein shall be construed to permit hours of labor in excess of those provided by law or to permit working conditions prohibited by law. In case of dispute over wages, salaries, hours, working conditions, or pension or retirement provisions the Board may arbitrate any question or questions and may agree with such accredited representatives or labor organization that the decision of a majority of any arbitration board shall be final, provided each party shall agree in advance to pay half of the expense of such arbitration.
No contract or agreement shall be made with any labor organization, association, group or individual for the employment of members of such organization, association, group or individual for the construction, improvement, maintenance, operation or administration of any property, plant or facilities under the jurisdiction of the Authority, where such organization, association, group or individual denies on the ground of race, creed, color, sex, religion, physical or mental disability unrelated to ability, or national origin membership and equal opportunities for employment to any citizen of Illinois.
(b)(1) The provisions of this paragraph (b) apply to collective bargaining agreements (including extensions and amendments of existing agreements) entered into on or after January 1, 1984.
(2) The Board shall deal with and enter into written contracts with their employees, through accredited representatives of such employees authorized to act for such employees concerning wages, salaries, hours, working conditions, and pension or retirement provisions about which a collective bargaining agreement has been entered prior to the effective date of this amendatory Act of 1983. Any such agreement of the Authority shall provide that the agreement may be reopened if the amended budget submitted pursuant to Section 2.18a of the Regional Transportation Authority Act is not approved by the Board of the Regional Transportation Authority. The agreement may not include a provision requiring the payment of wage increases based on changes in the Consumer Price Index. The Board shall not have the authority to enter into collective bargaining agreements with respect to inherent management rights, which include such areas of discretion or policy as the functions of the employer, standards of services, its overall budget, the organizational structure and selection of new employees and direction of personnel. Employers, however, shall be required to bargain collectively with regard to policy matters directly affecting wages, hours and terms and conditions of employment, as well as the impact thereon upon request by employee representatives. To preserve the rights of employers and exclusive representatives which have established collective bargaining relationships or negotiated collective bargaining agreements prior to the effective date of this amendatory Act of 1983, employers shall be required to bargain collectively with regard to any matter concerning wages, hours or conditions of employment about which they have bargained prior to the effective date of this amendatory Act of 1983.
(3) The collective bargaining agreement may not include a prohibition on the use of part-time operators on any service operated by or funded by the Board, except where prohibited by federal law.
(4) Within 30 days of the signing of any such collective bargaining agreement, the Board shall determine the costs of each provision of the agreement, prepare an amended budget incorporating the costs of the agreement, and present the amended budget to the Board of the Regional Transportation Authority for its approval under Section 4.11 of the Regional Transportation Act. The Board of the Regional Transportation Authority may approve the amended budget by an affirmative vote of 12 of its then Directors. If the budget is not approved by the Board of the Regional Transportation Authority, the agreement may be reopened and its terms may be renegotiated. Any amended budget which may be prepared following renegotiation shall be presented to the Board of the Regional Transportation Authority for its approval in like manner.
(Source: P.A. 99-143, eff. 7-27-15.)

(70 ILCS 3605/28b) (from Ch. 111 2/3, par. 328b)
Sec. 28b. Any person applying for a position as a driver of a vehicle owned by a private carrier company which provides public transportation pursuant to an agreement with the Authority shall be required to authorize an investigation by the private carrier company to determine if the applicant has been convicted of any of the following offenses: (i) those offenses defined in Sections 9-1, 9-1.2, 10-1, 10-2, 10-3.1, 10-4, 10-5, 10-6, 10-7, 11-1.20, 11-1.30, 11-1.40, 11-1.50, 11-1.60, 11-6, 11-9, 11-14, 11-14.3, 11-14.4, 11-15, 11-15.1, 11-16, 11-17, 11-18, 11-19, 11-19.1, 11-19.2, 11-20, 11-20.1, 11-20.1B, 11-20.3, 11-21, 11-22, 11-30, 12-4.3, 12-4.4, 12-4.5, 12-6, 12-7.1, 12-11, 12-13, 12-14, 12-14.1, 12-15, 12-16, 12-16.1, 18-1, 18-2, 19-6, 20-1, 20-1.1, 31A-1, 31A-1.1, and 33A-2, in subsection (a) and subsection (b), clause (1), of Section 12-4, in subdivisions (a)(1), (b)(1), and (f)(1) of Section 12-3.05, and in subsection (a-5) of Section 12-3.1 of the Criminal Code of 1961 or the Criminal Code of 2012; (ii) those offenses defined in the Cannabis Control Act except those offenses defined in subsections (a) and (b) of Section 4, and subsection (a) of Section 5 of the Cannabis Control Act (iii) those offenses defined in the Illinois Controlled Substances Act; (iv) those offenses defined in the Methamphetamine Control and Community Protection Act; and (v) any offense committed or attempted in any other state or against the laws of the United States, which if committed or attempted in this State would be punishable as one or more of the foregoing offenses. Upon receipt of this authorization, the private carrier company shall submit the applicant's name, sex, race, date of birth, fingerprints and social security number to the Department of State Police on forms prescribed by the Department. The Department of State Police shall conduct an investigation to ascertain if the applicant has been convicted of any of the above enumerated offenses. The Department shall charge the private carrier company a fee for conducting the investigation, which fee shall be deposited in the State Police Services Fund and shall not exceed the cost of the inquiry; and the applicant shall not be charged a fee for such investigation by the private carrier company. The Department of State Police shall furnish, pursuant to positive identification, records of convictions, until expunged, to the private carrier company which requested the investigation. A copy of the record of convictions obtained from the Department shall be provided to the applicant. Any record of conviction received by the private carrier company shall be confidential. Any person who releases any confidential information concerning any criminal convictions of an applicant shall be guilty of a Class A misdemeanor, unless authorized by this Section.
(Source: P.A. 96-1551, Article 1, Section 920, eff. 7-1-11; 96-1551, Article 2, Section 960, eff. 7-1-11; 97-1108, eff. 1-1-13; 97-1109, eff. 1-1-13; 97-1150, eff. 1-25-13.)

(70 ILCS 3605/28c)
Sec. 28c. Power to deduct wages for debts. Upon receipt of notice from the comptroller of a municipality with a population of 500,000 or more, a county with a population of 3,000,000 or more, the Cook County Forest Preserve District, the Chicago Park District, the Metropolitan Water Reclamation District, the Chicago Board of Education, or a housing authority of a municipality with a population of 500,000 or more that a debt is due and owing the municipality, the county, the Cook County Forest Preserve District, the Chicago Park District, the Metropolitan Water Reclamation District, the Chicago Board of Education, or the housing authority by an employee of the Authority, the Authority may withhold, from the compensation of that employee, the amount of the debt that is due and owing and pay the amount withheld to the municipality, the county, the Cook County Forest Preserve District, the Chicago Park District, the Metropolitan Water Reclamation District, the Chicago Board of Education, or the housing authority; provided, however, that the amount deducted from any one salary or wage payment shall not exceed 25% of the net amount of the payment. Before the Authority deducts any amount from any salary or wage of an employee under this Section, the municipality, the county, the Cook County Forest Preserve District, the Chicago Park District, the Metropolitan Water Reclamation District, the Chicago Board of Education, or the housing authority shall certify that (i) the employee has been afforded an opportunity for a hearing to dispute the debt that is due and owing the municipality, the county, the Cook County Forest Preserve District, the Chicago Park District, the Metropolitan Water Reclamation District, the Chicago Board of Education, or the housing authority and (ii) the employee has received notice of a wage deduction order and has been afforded an opportunity for a hearing to object to the order. For purposes of this Section, "net amount" means that part of the salary or wage payment remaining after the deduction of any amounts required by law to be deducted and "debt due and owing" means (i) a specified sum of money owed to the municipality, the county, the Cook County Forest Preserve District, the Chicago Park District, the Metropolitan Water Reclamation District, the Chicago Board of Education, or the housing authority for services, work, or goods, after the period granted for payment has expired, or (ii) a specified sum of money owed to the municipality, the county, the Cook County Forest Preserve District, the Chicago Park District, the Metropolitan Water Reclamation District, the Chicago Board of Education, or the housing authority pursuant to a court order or order of an administrative hearing officer after the exhaustion of, or the failure to exhaust, judicial review.
(Source: P.A. 92-109, eff. 7-20-01.)

(70 ILCS 3605/28d)
Sec. 28d. Employment contracts. Except as otherwise provided in Section 28a, before the Chicago Transit Board may enter into or amend any employment contract in excess of $100,000, the Chicago Transit Board must submit that contract or amendment to the Regional Transportation Authority Board for review for a period of 14 days. After 14 days, the contract shall be considered reviewed. This Section applies only to contracts entered into or amended on or after the effective date of this amendatory Act of the 98th General Assembly.
(Source: P.A. 98-1027, eff. 1-1-15.)

(70 ILCS 3605/29) (from Ch. 111 2/3, par. 329)
Sec. 29. If the Authority acquires a transportation system in operation by a public utility, all of the employees in the operating and maintenance divisions of such public utility and all other employees except executive and administrative officers and employees, shall be transferred to and appointed as employees of the Authority, subject to all rights and benefits of this Act, and these employees shall be given seniority credit in accordance with the records and labor agreements of the public utility. Employees who left the employ of such a public utility to enter the military service of the United States shall have the same rights as to the Authority, under the provisions of the Service Member's Employment Tenure Act as they would have had thereunder as to such public utility. After such acquisition the authority shall be required to extend to such former employees of such public utility only the rights and benefits as to pensions and retirement as are accorded other employees of the Authority.
(Source: P.A. 93-828, eff. 7-28-04.)

(70 ILCS 3605/30) (from Ch. 111 2/3, par. 330)
Sec. 30. The Board shall make all rules and regulations governing the operation of the transportation system, shall determine all routings and change the same whenever it is deemed advisable by the Board, subject to the provisions of any ordinance granting rights to the Authority. Except as provided in Sections 2.04 and 4.11(b)(5) of the Regional Transportation Authority Act, the Board shall fix rates, fares and charges for transportation, provided that they shall be at all times sufficient in the aggregate to provide revenues (a) for the payment of the interest on and principal of all bonds, certificates and other obligations payable from said revenues and to meet all other charges upon such revenues as provided by any trust agreement executed by the Authority in connection with the issuance of bonds or certificates under this Act, (b) for the payment of all operating costs including all charges which may be incurred pursuant to Sections 29 and 39 of this Act and all other costs and charges incidental to the operation of the transportation system, (c) for the payment of all costs and charges incurred pursuant to Sections 37 and 38 of this Act and any other costs and charges for acquisition, installation, construction or for replacement or reconstruction of equipment, structures or rights of way not financed through issuance of bonds or certificates under Section 12 of this Act, and (d) for any compensation required to be paid to any municipality for the use of streets, subways and other public ways. The Board may provide free transportation within any municipality in and by which they are employed for firemen and public health nurses, when in uniform, and policemen when in uniform or, when not in uniform, upon presentation of identification as policemen, and shall provide free transportation to sworn law enforcement personnel of the Cook County Sheriff's Department when in uniform or, when not in uniform, upon presentation of identification as sworn law enforcement personnel of the Cook County Sheriff's Department, and may provide free transportation for employees of the Authority when in uniform or upon presentation of identification as such employees, and may enter into agreements with the United States Post Office Department for the transportation of mail, and the payment of compensation to the Authority in lieu of fares for the transportation of letter carriers, when in uniform at all times.
The Board may also provide free transportation, or transportation at reduced fares, to all or designated classes of pupils in attendance at public schools of school districts within or partly within the territorial limits of the Authority, or in attendance at private schools offering grades of instruction comparable to those offered in public schools, under such conditions as shall be prescribed by the Board, and, if otherwise authorized by law, the Board may contract with public school boards and representatives of private schools, for reimbursement of pupil transportation costs from public funds.
(Source: P.A. 97-85, eff. 7-7-11.)

(70 ILCS 3605/31) (from Ch. 111 2/3, par. 331)
Sec. 31. The Board shall have power to pass all ordinances and make all rules and regulations proper or necessary to regulate the use, operation and maintenance of its property and facilities, and to carry into effect the powers granted to the Authority, with such fines or penalties as may be deemed proper. No fine or penalty shall exceed $300.00, and no imprisonment shall exceed six (6) months for one offense. All fines and penalties shall be imposed by ordinances, which shall be published in a newspaper of general circulation published in the metropolitan area. No such ordinance shall take effect until ten days after its publication.
(Source: P.A. 80-937.)

(70 ILCS 3605/31.1) (from Ch. 111 2/3, par. 331.1)
Sec. 31.1. Agreement to enforce municipal traffic ordinances. The Board may enter into an agreement with the corporate authorities of a municipality with a population greater than 1,000,000 whereby supervisory employees of the Authority are empowered to enforce certain traffic ordinances enacted by the municipality.
(Source: P.A. 87-597.)

(70 ILCS 3605/32) (from Ch. 111 2/3, par. 332)
Sec. 32. The Board shall adopt regulations to insure that the acquisition by the Authority of services or public transportation facilities (other than real estate) involving a cost of more than the small purchase threshold set by the Federal Transit Administration and the disposition of all property of the Authority shall be after public notice and with public bidding. The Board shall adopt regulations to ensure that the construction, demolition, rehabilitation, renovation, and building maintenance projects by the Authority for services or public transportation facilities involving a cost of more than $40,000 shall be after public notice and with public bidding. The regulations may provide for exceptions to the requirements for the issuance and sale of bonds or notes of the Authority, to the acquisition of professional or utility services and to other matters for which public bidding is disadvantageous. The regulations may also provide for the use of competitive negotiations or the prequalification of responsible bidders consistent with applicable federal regulations. The requirements set forth therein shall not apply to purchase of service agreements or other contracts, purchases or sales entered into by the Authority with any transportation agency or unit of local government.
(Source: P.A. 100-523, eff. 9-22-17.)

(70 ILCS 3605/33) (from Ch. 111 2/3, par. 333)
Sec. 33.
The Authority shall be exempt from all state, county, municipal and other units of local government taxes and registration and license fees, other than as required for motor vehicle registration in accordance with "The Illinois Vehicle Code", as now or hereafter amended. All property of the Authority is declared to be public property devoted to an essential public and governmental function and purpose and shall be exempt from all taxes and special assessments of the State, any subdivision thereof, or any unit of local government.
(Source: P.A. 78-3rd S.S.-10.)

(70 ILCS 3605/34) (from Ch. 111 2/3, par. 334)
Sec. 34. Budget and Program. The Authority, subject to the powers of the Regional Transportation Authority in Section 4.11 of the Regional Transportation Authority Act, shall control the finances of the Authority. It shall by ordinance appropriate money to perform the Authority's purposes and provide for payment of debts and expenses of the Authority. Each year the Authority shall prepare and publish a comprehensive annual budget and five-year capital program document, and a financial plan for the 2 years thereafter describing the state of the Authority and presenting for the forthcoming fiscal year and the two following years the Authority's plans for such operations and capital expenditures as it intends to undertake and the means by which it intends to finance them. The proposed budget, financial plan, and five-year capital program shall be based on the Regional Transportation Authority's estimate of funds to be made available to the Authority by or through the Regional Transportation Authority and shall conform in all respects to the requirements established by the Regional Transportation Authority. The proposed budget, financial plan, and five-year capital program shall contain a statement of the funds estimated to be on hand at the beginning of the fiscal year, the funds estimated to be received from all sources for such year and the funds estimated to be on hand at the end of such year. The proposed budget, financial plan, and five-year capital program shall be available at no cost for public inspection at the Authority's main office and at the Regional Transportation Authority's main office at least 3 weeks prior to any public hearing. Before the proposed budget, financial plan, and five-year capital program are submitted to the Regional Transportation Authority, the Authority shall hold at least one public hearing thereon in each of the counties in which the Authority provides service. All Board members of the Authority shall attend a majority of the public hearings unless reasonable cause is given for their absence. After the public hearings, the Board of the Authority shall hold at least one meeting for consideration of the proposed program and budget with the Cook County Board. After conducting such hearings and holding such meetings and after making such changes in the proposed budget, financial plan, and five-year capital program as the Board deems appropriate, it shall adopt an annual budget ordinance at least by November 15th preceding the beginning of each fiscal year. The budget, financial plan, and five-year capital program shall then be submitted to the Regional Transportation Authority as provided in Section 4.11 of the Regional Transportation Authority Act. In the event that the Board of the Regional Transportation Authority determines that the budget, financial plan, and five-year capital program do not meet the standards of said Section 4.11, the Board of the Authority shall make such changes as are necessary to meet such requirements and adopt an amended budget ordinance. The amended budget ordinance shall be resubmitted to the Regional Transportation Authority pursuant to said Section 4.11. The ordinance shall appropriate such sums of money as are deemed necessary to defray all necessary expenses and obligations of the Authority, specifying purposes and the objects or programs for which appropriations are made and the amount appropriated for each object or program. Additional appropriations, transfers between items and other changes in such ordinance which do not alter the basis upon which the balanced budget determination was made by the Regional Transportation Authority may be made from time to time by the Board.
The budget shall:
(i) show a balance between (A) anticipated revenues

from all sources including operating subsidies and (B) the costs of providing the services specified and of funding any operating deficits or encumbrances incurred in prior periods, including provision for payment when due of principal and interest on outstanding indebtedness;

(ii) show cash balances including the proceeds of any

anticipated cash flow borrowing sufficient to pay with reasonable promptness all costs and expenses as incurred;

(iii) provide for a level of fares or charges and

operating or administrative costs for the public transportation provided by or subject to the jurisdiction of the Board sufficient to allow the Board to meet its required system generated revenue recovery ratio as determined in accordance with subsection (a) of Section 4.11 of the Regional Transportation Authority Act;

(iv) be based upon and employ assumptions and

projections which are reasonable and prudent;

(v) have been prepared in accordance with sound

financial practices as determined by the Board of the Regional Transportation Authority;

(vi) meet such other financial, budgetary, or fiscal

requirements that the Board of the Regional Transportation Authority may by rule or regulation establish; and

(vii) be consistent with the goals and objectives

adopted by the Regional Transportation Authority in the Strategic Plan.

The Board shall establish a fiscal operating year. At least thirty days prior to the beginning of the first full fiscal year after the creation of the Authority, and annually thereafter, the Board shall cause to be prepared a tentative budget which shall include all operation and maintenance expense for the ensuing fiscal year. The tentative budget shall be considered by the Board and, subject to any revision and amendments as may be determined, shall be adopted prior to the first day of the ensuing fiscal year as the budget for that year. No expenditures for operations and maintenance in excess of the budget shall be made during any fiscal year except by the affirmative vote of at least five members of the Board. It shall not be necessary to include in the annual budget any statement of necessary expenditures for pensions or retirement annuities, or for interest or principal payments on bonds or certificates, or for capital outlays, but it shall be the duty of the Board to make provision for payment of same from appropriate funds. The Board may not alter its fiscal year without the prior approval of the Board of the Regional Transportation Authority.
(Source: P.A. 95-708, eff. 1-18-08.)

(70 ILCS 3605/35) (from Ch. 111 2/3, par. 335)
Sec. 35. As soon after the end of each fiscal year as may be expedient, the Board shall cause to be prepared and printed a complete and detailed report and financial statement of its operations and of its assets and liabilities. A reasonably sufficient number of copies of such report shall be printed for distribution to persons interested, upon request, and a copy thereof shall be filed with the Governor, the county clerk of Cook County and the clerk of each municipality which has adopted this Act, or which has granted rights to the Authority by ordinance. A copy of such report shall be addressed to and mailed to the Mayor and City Council or President and Board of Trustees of such municipality.
(Source: P.A. 84-939.)

(70 ILCS 3605/36) (from Ch. 111 2/3, par. 336)
Sec. 36. In case the Authority acquires the plant, equipment, property and rights in property of any public utility used or useful in the operation of a transportation system, the Illinois Commerce Commission shall transfer and deliver to the Board, upon its demand in writing, all books, papers and records in control of said Commission affecting such public utility exclusively.
(Source: Laws 1945, p. 1171.)

(70 ILCS 3605/37) (from Ch. 111 2/3, par. 337)
Sec. 37. It shall be the duty of the Board, as promptly as possible, to rehabilitate, reconstruct and modernize all portions of any transportation system acquired by the Authority and to maintain at all times an adequate and modern transportation system suitable and adapted to the needs of the municipalities served by the Authority, and for safe, comfortable and convenient service. To that end the Board shall establish a modernization fund which shall include, but is not limited to, cash in renewal, equipment or depreciation funds which are part of public utility transportation systems acquired by the Authority and any excess cash derived from the sale of revenue bonds or certificates. The moneys in the modernization fund shall be disbursed for the purpose of acquiring or constructing extensions and improvements and betterment of the system, to make replacements of property damaged or destroyed or in necessary cases where depreciation fund is insufficient, to purchase and cancel its revenue bonds and certificates prior to their maturity at the price of not to exceed their par value, and to redeem and cancel its revenue bonds and certificates according to their terms. The Board may make temporary loans from the modernization fund for use as initial working capital.
(Source: Laws 1945, p. 1171.)

(70 ILCS 3605/37a) (from Ch. 111 2/3, par. 337a)
Sec. 37a. It shall be the duty of the Board to require installation of safety glass made of safety glazing materials in all ticket fare booths where an agent is stationed and use of such material shall be required in the construction of all new ticket fare booths. The Board shall establish a program for the installation of safety glass in existing stations. Priority is to be given to booths in which agents are stationed on a 24 hour basis.
Any employee of the Authority finding instances of noncompliance with the requirements of this Section may file suit against the Authority, in the appropriate court, to compel the Authority to comply.
For the purposes of this Section "safety glazing materials" means any glazing materials so constructed, treated or combined with other materials as to be mar resistant and shatterproof and capable of withstanding the impact of a bullet fired from at least a medium power small arm weapon having a muzzle energy of 475 foot-pounds, a muzzle velocity of 1,280 feet per second, and which uses 130 grain ammunition.
(Source: P.A. 81-847.)

(70 ILCS 3605/38) (from Ch. 111 2/3, par. 338)
Sec. 38. To assure modern, attractive transportation service the Board may establish a depreciation policy which makes provision for the continuous and prompt replacement of worn out and obsolete property and the Board may make provision for such depreciation of the property of the Authority as is not offset by current expenditures for maintenance, repairs and replacements under such rules and regulations as may be prescribed by the Board. The Board from time to time shall make a determination of the relationship between the service condition of the properties of the Authority and the then established depreciation rates and reserves and from time to time may make adjustments or modifications of such rates in such amounts as it may deem appropriate because of experienced and estimated consumption of service life of road, plant, and equipment.
(Source: Laws 1945, p. 1171.)

(70 ILCS 3605/39) (from Ch. 111 2/3, par. 339)
Sec. 39. The Board shall withdraw from the gross receipts of the Authority and charge to operating expenses such an amount of money as in the opinion of the Board shall be sufficient to provide for the adjustment, defense and satisfaction of all suits, claims, demands, rights and causes of action and the payment and satisfaction of all judgments entered against the Authority for damage caused by injury to or death of any person and for damage to property resulting from the construction, maintenance and operation of the transportation system and the Board shall deposit such moneys in a fund to be known and designated as Damage Reserve Fund. The Board shall use the moneys in the Damage Reserve Fund to pay all expenses and costs arising from the adjustment, defense and satisfaction of all suits, claims, demands, rights and causes of action and the payment and satisfaction of all judgments entered against the Authority for damages caused by injury to or death of any person and for damage to property resulting from the construction, maintenance and operation of the transportation system. At any time and from time to time the Board may obtain and maintain insurance coverage or protection partially or wholly insuring or indemnifying the Authority against loss or liability on account of injury to or death of any person and for damage to property resulting from the construction, maintenance and operation of the transportation system. The cost of obtaining and maintaining such insurance shall be paid out of the moneys in the Damage Reserve Fund. All moneys received from such insurance coverage or protection shall be paid into the Damage Reserve Fund.
(Source: Laws 1945, p.1171.)

(70 ILCS 3605/40) (from Ch. 111 2/3, par. 340)
Sec. 40. The Authority pursuant to ordinances adopted from time to time by the Board may establish and create such other and additional special funds as may be found desirable by the Board and in and by such ordinances may provide for payments into all special funds from specified sources with such preferences and priorities as may be deemed advisable and may also by any such ordinances provide for the custody, disbursement and application of any moneys in any such special funds consistent with the provisions of this Act.
(Source: Laws 1945, p. 1171.)

(70 ILCS 3605/41) (from Ch. 111 2/3, par. 341)
Sec. 41. No civil action shall be commenced in any court against the Authority by any person for any injury to his person unless it is commenced within one year from the date the cause of action accrued.
The changes to this Section made by this amendatory Act of the 96th General Assembly apply to causes of action that accrue on or after the effective date of this amendatory Act of the 96th General Assembly.
(Source: P.A. 96-12, eff. 6-1-09.)

(70 ILCS 3605/42) (from Ch. 111 2/3, par. 342)
Sec. 42. The Board may investigate all means of transportation and the management thereof, the enforcement of its ordinances, rules and regulations, and the action, conduct and efficiency of all officers, agents and employees of the Authority. In the conduct of such investigations the Board may hold public hearings on its own motion, and shall do so on complaint or petition of any municipality which has adopted this Act or which has granted rights to the Authority by ordinance. Each member of the Board shall have power to administer oaths, and the Secretary, by order of the Board, shall issue subpoenas to secure the attendance and testimony of witnesses, and the production of books and papers relevant to such investigations and to any hearing before the Board or any member thereof or any officers' committee or employees' committee appointed by the Board to hear any complaint of an officer or employee who has been discharged or demoted.
Any circuit court of this State, upon application of the Board, or any member thereof, may in its discretion compel the attendance of witnesses, the production of books and papers, and giving of testimony before the Board or before any member thereof or any officers' committee or employees' committee appointed by the Board, by attachment for contempt or otherwise in the same manner as the production of evidence may be compelled before the court.
(Source: P.A. 83-334.)

(70 ILCS 3605/43) (from Ch. 111 2/3, par. 343)
Sec. 43. If any provision of this Act is held invalid such provision shall be deemed to be excised from this Act and the invalidity thereof shall not affect any of the other provisions of this Act. If the application of any provision of this Act to any person or circumstance is held invalid it shall not affect the application of such provision to persons or circumstances other than those as to which it is invalid.
(Source: Laws 1945, p. 1171.)

(70 ILCS 3605/44) (from Ch. 111 2/3, par. 344)
Sec. 44. This Act may be adopted by any city, village or incorporated town within the metropolitan area in the following manner: The city council of any city, or the president and board of trustees of any village or incorporated town, by ordinance, may direct that the question of the adoption of this Act be submitted to the electors at any regular election. The clerk of such municipality shall promptly certify the passage of such ordinance and the proposition to the proper election officials and thereupon it shall be the duty of the election officials to submit the question to popular vote. Public notice of the referendum shall be given in the manner provided by the general election law. If a majority of those voting on the question vote in the affirmative thereon, this Act shall be adopted in that city, village or incorporated town. The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall "An Act to create a municipal
corporation for public ownership and YES
operation of a transportation system in -------------------
the metropolitan area of Cook County" NO
be adopted?
--------------------------------------------------------------
The result of said election shall be certified to the Secretary of State.
(Source: P.A. 81-1489.)

(70 ILCS 3605/45) (from Ch. 111 2/3, par. 345)
Sec. 45. (a) A member of the Board of the Authority is not liable for any injury resulting from any act or omission in determining policy or exercising discretion, except: (1) for willful or wanton misconduct or (2) as otherwise provided by statute.
(b) If any claim or action is instituted against a member of the Board of the Authority based on an injury allegedly arising out of an act or omission of such member occurring within the scope of the member's employment, the Authority shall indemnify the member for all legal expenses and court costs incurred in defending against the claim or action and shall indemnify the member for any amount paid pursuant to any judgment on, or any good faith settlement of, such claim, except for that portion of a judgment awarded for willful or wanton misconduct.
(c) The Authority may purchase insurance to cover the costs of any legal expenses, judgments, or settlements under this Section.
(Source: P.A. 81-1466.)

(70 ILCS 3605/46) (from Ch. 111 2/3, par. 346)
Sec. 46. Citizens Advisory Board. The Board shall establish a citizens advisory board composed of 11 residents of those portions of the metropolitan region in which the Authority provides service who have an interest in public transportation, one of whom shall be at least 65 years of age. The members of the advisory board shall be named for 2 year terms, shall select one of their members to serve as chairman and shall serve without compensation. The citizens advisory board shall meet with Board at least quarterly and advise the Board of the impact of its policies and programs on the communities it serves. Appointments to the citizens advisory board should, to the greatest extent possible, reflect the ethnic, cultural, and geographic diversity of all persons residing within the metropolitan region in which the Authority provides service.
(Source: P.A. 95-708, eff. 1-18-08.)

(70 ILCS 3605/47) (from Ch. 111 2/3, par. 347)
Sec. 47. The Authority shall establish, maintain, administer and enforce a comprehensive drug testing program for employees as provided by Section 2.24 of the Regional Transportation Authority Act.
(Source: P.A. 86-906.)

(70 ILCS 3605/48) (from Ch. 111 2/3, par. 348)
Sec. 48. Beginning 30 days after the effective date of this amendatory Act of 1990, no person shall consume any food or drink, excluding any medicine, upon any rapid transit train. As used in this Section "rapid transit train" means a high speed, high capacity, electric powered public transport train that operates on exclusive rights of way with limited stops. The tracks may be in underground tunnels, in elevated structures, in open cuts, at surface level, or any combination thereof. This Section does not apply to commuter trains. As used in this Section "commuter train" means a passenger carrying train, multi-unit electrical or diesel type, designed to operate a commuter service on railways forming part of the general railway system.
A violation of this Section is a petty offense for which the offender shall be fined $100.
(Source: P.A. 86-1277.)

(70 ILCS 3605/49) (from Ch. 111 2/3, par. 349)
Sec. 49. Disclosure of information by employees; Disciplinary Actions.
(a) No disciplinary action shall be taken by the Authority against an employee in any case involving the disclosure of information by an employee that a reasonable individual believes concerns the following:
(1) a violation of any law, rule, or regulation; or
(2) mismanagement, a gross waste of funds, an abuse

of authority, or a substantial and specific danger to public health or safety.

(b) Violation of this Section shall be a petty offense.
(Source: P.A. 87-1249.)

(70 ILCS 3605/50)
Sec. 50. Disadvantaged Business Enterprise Contracting and Equal Employment Opportunity Programs. The Authority shall, as soon as is practicable but in no event later than two years after the effective date of this amendatory Act of the 95th General Assembly, establish and maintain a disadvantaged business enterprise contracting program designed to ensure non-discrimination in the award and administration of contracts not covered under a federally mandated disadvantaged business enterprise program. The program shall establish narrowly tailored goals for the participation of disadvantaged business enterprises as the Authority determines appropriate. The goals shall be based on demonstrable evidence of the availability of ready, willing, and able disadvantaged business enterprises relative to all businesses ready, willing, and able to participate on the program's contracts. The program shall require the Authority to monitor the progress of the contractors' obligations with respect to the program's goals. Nothing in this program shall conflict with or interfere with the maintenance or operation of, or compliance with, any federally mandated disadvantaged business enterprise program.
The Authority shall establish and maintain a program designed to promote equal employment opportunity. Each year, no later than October 1, the Authority shall report to the General Assembly on the number of employees of the Authority and the number of employees who have designated themselves as members of a minority group and gender.
Each year no later than October 1, and starting no later than the October 1 after the establishment of the disadvantaged business enterprise contracting program, the Authority shall submit a report with respect to such program to the General Assembly. In addition, no later than October 1 of each year, the Authority shall submit a copy of its federally mandated semi-annual Uniform Report of Disadvantaged Business Enterprises Awards or Commitments and Payments to the General Assembly.
(Source: P.A. 95-708, eff. 1-18-08.)

(70 ILCS 3605/51)
Sec. 51. Free services; eligibility.
(a) Notwithstanding any law to the contrary, no later than 60 days following the effective date of this amendatory Act of the 95th General Assembly and until subsection (b) is implemented, any fixed route public transportation services provided by, or under grant or purchase of service contracts of, the Board shall be provided without charge to all senior citizens of the Metropolitan Region (as such term is defined in 70 ILCS 3615/1.03) aged 65 and older, under such conditions as shall be prescribed by the Board.
(b) Notwithstanding any law to the contrary, no later than 180 days following the effective date of this amendatory Act of the 96th General Assembly, any fixed route public transportation services provided by, or under grant or purchase of service contracts of, the Board shall be provided without charge to senior citizens aged 65 and older who meet the income eligibility limitation set forth in subsection (a-5) of Section 4 of the Senior Citizens and Persons with Disabilities Property Tax Relief Act, under such conditions as shall be prescribed by the Board. The Department on Aging shall furnish all information reasonably necessary to determine eligibility, including updated lists of individuals who are eligible for services without charge under this Section. Nothing in this Section shall relieve the Board from providing reduced fares as may be required by federal law.
(Source: P.A. 99-143, eff. 7-27-15.)

(70 ILCS 3605/52)
Sec. 52. Transit services for individuals with disabilities. Notwithstanding any law to the contrary, no later than 60 days following the effective date of this amendatory Act of the 95th General Assembly, all fixed route public transportation services provided by, or under grant or purchase of service contract of, the Board shall be provided without charge to all persons with disabilities who meet the income eligibility limitation set forth in subsection (a-5) of Section 4 of the Senior Citizens and Persons with Disabilities Property Tax Relief Act, under such procedures as shall be prescribed by the Board. The Department on Aging shall furnish all information reasonably necessary to determine eligibility, including updated lists of individuals who are eligible for services without charge under this Section.
(Source: P.A. 99-143, eff. 7-27-15.)

(70 ILCS 3605/53)
Sec. 53. Emergency protocols. Within 6 months after the effective date of this amendatory Act of the 96th General Assembly, the Board must develop written protocols to respond to medical and sanitation emergencies and to other safety hazards.
(Source: P.A. 96-677, eff. 8-25-09.)



70 ILCS 3610/ - Local Mass Transit District Act.

(70 ILCS 3610/1) (from Ch. 111 2/3, par. 351)
Sec. 1. This Act shall be known and cited as the "Local Mass Transit District Act".
(Source: Laws 1959, p. 1635.)

(70 ILCS 3610/2) (from Ch. 111 2/3, par. 352)
Sec. 2. Definitions. For the purposes of this Act:
(a) "Mass transit facility" means any local public transportation facility, whether buses, trolley-buses, or railway systems, utilized by a substantial number of persons for their daily transportation, and includes not only the local public transportation facility itself but ancillary and supporting facilities such as, for example, motor vehicle parking facilities, as well.
(b) "Participating municipality and county" means the municipality or municipalities, county or counties creating the local Mass Transit District pursuant to Section 3 of this Act.
(c) "Municipality" means a city, village, township, or incorporated town.
(d) "Corporate authorities" means (1) the city council or similar body of a city, (2) the board of trustees or similar body of a village or incorporated town, (3) the council of a municipality under the commission form of municipal government, and (4) the board of trustees in a township.
(e) "County board" means the governing board of a county.
(f) "District" means a local Mass Transit District created pursuant to Section 3 of this Act.
(g) "Board" means the Board of Trustees of a local Mass Transit District created pursuant to Section 3 of this Act.
(h) "Interstate transportation authority" shall mean any political subdivision created by compact between this State and another state, which is a body corporate and politic and a political subdivision of both contracting states, and which operates a public mass transportation system.
(i) "Metro East Mass Transit District" means one or more local mass transit districts created pursuant to this Act, composed only of Madison, St. Clair or Monroe Counties, or any combination thereof or any territory annexed to such district.
(j) "Public mass transportation system" shall mean a transportation system or systems owned and operated by an interstate transportation authority, a municipality, District, or other public or private authority, employing motor busses, rails or any other means of conveyance, by whatsoever type or power, operated for public use in the conveyance of persons, mainly providing local transportation service within an interstate transportation district, municipality, or county.
(k) "Southeast Commuter Rail Transit District" means one or more local mass transit districts created pursuant to this Act, composed only of municipalities located within Cook County or Will County, or both, or any territory annexed to such district.
(l) "Northwest Metra Commuter Rail District" means one or more local mass transit districts created pursuant to this Act, composed only of municipalities located within McHenry County, or any territory annexed to such district.
(Source: P.A. 96-1542, eff. 3-8-11; 97-1116, eff. 1-1-13.)

(70 ILCS 3610/3) (from Ch. 111 2/3, par. 353)
Sec. 3. Creation of a district. For the purpose of acquiring, constructing, owning, operating and maintaining mass transit facilities for public service or subsidizing the operation thereof a local Mass Transit District may be created, composed of one or more municipalities or one or more counties or any combination thereof, by ordinance approved by a majority vote of the corporate authorities or by resolution approved by a majority vote of the county board of each participating municipality and county. A Metro East Mass Transit District created by one or more counties shall include: (1) those townships which were served by regularly scheduled mass transit routes operated by an interstate transportation authority on June 1, 1980; (2) in the case of a county without townships, any municipality or unincorporated portion of a road district which was served by regularly scheduled mass transit routes operated by an interstate transportation authority on June 1, 1980; (3) any other townships or municipalities whose participation is approved by ordinance adopted by a majority vote of their Board of Trustees or corporate authorities; plus (4) in the case of a county without townships, the unincorporated portion of any road district, the participation of which is approved by an ordinance adopted by a majority vote of the Board of Commissioners of the county in which it is located. Such District shall be known as the ".... Mass Transit District", inserting all or any significant part of the name or names of the municipality or the county, or both, creating the District, or a name descriptive of the area to be served if the District is created by more than one municipality, more than one county, or any combination thereof. A Southeast Commuter Rail Transit District shall include: the Village of Crete, the Village of Steger, the Village of South Chicago Heights, the City of Chicago Heights, the Village of Glenwood, the Village of Thornton, the Village of South Holland, the Village of Dolton, the City of Calumet City, the Village of Lansing, and the Village of Lynwood. A Northwest Metra Commuter Rail District shall include all municipalities located within McHenry County.
The District created pursuant to this Act shall be a municipal corporation and shall have the right of eminent domain to acquire private property which is necessary for the purposes of the District, and shall have the power to contract for public mass transportation with an Interstate Transportation Authority.
Upon the creation of any District, the clerk of the municipality or of the county, or the clerks of the several municipalities or counties, as the case may be, shall certify a copy of the ordinance or resolution creating the District, and the names of the persons first appointed Trustees thereof, and shall file the same with the county clerk for recording as certificates of incorporation and the county clerk shall cause duplicate certified copies thereof to be filed with the Secretary of State.
(Source: P.A. 96-1542, eff. 3-8-11; 97-1116, eff. 1-1-13.)

(70 ILCS 3610/3.01) (from Ch. 111 2/3, par. 353.01)
Sec. 3.01. Any municipality or county may be annexed to a District, other than a Metro East Transit District, formed pursuant to Section 3 when the District has no tax levy in effect and has no bonded indebtedness if a petition for annexation is adopted by an ordinance or resolution approved by a majority vote of the corporate authorities of such municipality or the county board of such county and such ordinance or resolution is approved by a 2/3 vote of the members of the board of trustees of the District. Upon the approval of such a petition of annexation by the board of trustees of a District, a certified copy of the ordinance of annexation shall be filed by the secretary of the board in the same manner as provided for upon creation of the District.
Any contiguous township of any county, not already participating in a Metro East Transit District, may be annexed to a Metro East Transit District formed by one county pursuant to Section 3 of this Act if a petition for annexation, which is signed by at least 10% of the registered voters in the last general election who are residents of the township to be annexed or approved by a majority vote of the township board of the township to be annexed, is adopted by resolution approved by a majority vote of the county board in which the District was formed and such resolution is approved by a 2/3 vote of the members of the board of trustees of the District. Upon the approval of such petition of annexation by the board of trustees of a District, a certified copy of the ordinance of annexation shall be filed by the secretary of the board in the same manner as provided for upon creation of the District.
(Source: P.A. 93-590, eff. 1-1-04.)

(70 ILCS 3610/3.1) (from Ch. 111 2/3, par. 353.1)
Sec. 3.1. Also in the manner provided in this Act as amended, a "Local Mass Transit District" may be created with boundary to enclose a unit area of contiguous land, to be known as the "participating area". Such a "participating area" may be organized as a district under this Act without regard to boundaries of counties or other political subdivisions or municipal corporations.
(a) Any 500 or more legal voters who are residents within such "participating area" may file a petition in the circuit court of the county where the proposed district or a major part thereof is located, asking that the question of creating such district be submitted under this Act by referendum to the voters residing within the proposed district. By their power of attorney signed by them and filed in the cause the petitioners may authorize a committee of their number named by the petitioners, to conduct and pursue the cause for them to a conclusion. Such petition shall define the boundaries of the proposed district, shall indicate distances to nearest mass transportation lines in each direction, naming them, shall have attached a fair map of the proposed district, and shall suggest a name for the proposed district.
(b) The circuit clerk shall present to the circuit judge any petition so filed in the court. The judge shall enter an order of record to set a date, hour and place for judicial hearing on the petition. That order shall include instructions to the circuit clerk to give notice by newspaper publication to be made and completed at least 20 days before the hearing is to be held, in 2 or more newspapers published or circulating generally among the people residing within the proposed district. The circuit clerk shall prepare that notice and cause such publication notice to be given as directed.
(c) After proof of such newspaper publication of notice has been made and filed in the cause and shown to the court in full accord with the prior order, the circuit judge shall hear all persons who attend and so request, as to location and boundary and name for the proposed district. After the hearing on such petition is completed, the circuit court by an order of record, shall determine and establish the location, name and boundary for such proposed district, and shall order the proposition submitted at an election in accordance with the general election law to the voters resident within such proposed district. The circuit clerk shall certify the proposition to the proper election officials who shall submit the proposition in accordance with the general election law.
(d) The county clerk shall canvass the ballots and other returns from such referendum, and prepare a full certification of the result and shall file same in the cause pending in the circuit court. When the vote is in favor of the creation of such district as determined by the court order, a true map of such district shall be filed with such report in the circuit court.
(e) When the vote is in favor of creation of such district, the circuit court by an order of record shall confirm the result of election. If the district is wholly contained within a single county the presiding officer of the county board with the advice and consent of the county board shall appoint 5 trustees, not more than 3 of whom shall be affiliated with the same political party, to govern the district and serve one each for 1, 2, 3, 4 and 5 years respectively; upon the expiration of the term of a trustee who is in office on the effective date of this amendatory Act of 1989, the successor shall, at the time of the appointment, and thereafter at all times while serving as trustee, be a resident of the Mass Transit District for which such person is appointed as trustee. If a trustee removes his residence to a place outside of the District, a trustee shall be appointed in the same manner as herein provided to take the place of the trustee who so removed his residence. If however the district is located in more than one county, the number of trustees who are residents of a county shall be in proportion, as nearly as practicable, to the number of residents of the district who reside in that county in relation to the total population of the district.
Upon the expiration of the term of a trustee who is in office on the effective date of this amendatory Act of 1975, the successor shall be a resident of whichever county is entitled to such representation in order to bring about the proportional representation required herein, and he shall be appointed by the county board of that county, or in the case of a home rule county as defined by Article VII, Section 6 of the Constitution of 1970, the chief executive officer of that county, with the advice and consent of the county board in accordance with the provisions previously enumerated. Successors shall serve 5 year overlapping terms.
Thereafter, each trustee shall be succeeded by a resident of the same county who shall be appointed by the same appointing authority; however, the provisions of the preceding paragraph shall apply to the appointment of the successor to each trustee who is in office at the time of the publication of each decennial Federal census of population.
(f) Upon the creation of such district, the circuit clerk shall prepare and certify a copy of the final court order confirming the referendum creating the district, and a duplicate of the map of such district, from the record of the circuit court, and shall file the same with the county clerk for recording in his office as "Certificate of Incorporation" for the district. The county clerk shall cause a duplicate of such "Certificate of Incorporation" to be filed in the office of the Secretary of State of Illinois.
(g) The Board of Trustees of such "Local Mass Transit District" shall have and exercise all the powers and shall perform all the duties of any Board of Trustees of any district created under this Act, as now or hereafter amended.
(h) The circuit court shall require the petitioners to post a surety bond for the payment of all costs and expenses of such proceeding and such referendum. When a district is created, the circuit court shall order the district to pay or reimburse others for all such costs and expenses. The surety bond shall not be released until complete receipts for all such costs and expenses have been filed in the cause and fully audited by the circuit and county clerks.
(i) If the District is wholly contained within a single county, the County Board of such county may, by resolution, provide that, effective upon the next appointment of a Trustee, after the effective date of this amendatory Act of 1989, that the Board of Trustees of such Mass Transit District shall be comprised of 7 Trustees, with no more than 4 members of the same political party. This Subsection shall not apply to any Mass Transit District in the State which receives funding in whole or in part from the Regional Transportation Authority or any of its service boards.
(Source: P.A. 86-472.)

(70 ILCS 3610/3.5) (from Ch. 111 2/3, par. 353.5)
Sec. 3.5. If the district acquires a mass transit facility, all of the employees in such mass transit facility shall be transferred to and appointed as employees of the district, subject to all rights and benefits of this Act, and these employees shall be given seniority credit in accordance with the records and labor agreements of the mass transit facility. Employees who left the employ of such a mass transit facility to enter the military service of the United States shall have the same rights as to the district, under the provisions of the Service Member's Employment Tenure Act as they would have had thereunder as to such mass transit facility. After such acquisition the district shall be required to extend to such former employees of such mass transit facility only the rights and benefits as to pensions and retirement as are accorded other employees of the district.
(Source: P.A. 93-590, eff. 1-1-04; 93-828, eff. 7-28-04.)

(70 ILCS 3610/4) (from Ch. 111 2/3, par. 354)
Sec. 4. The powers of the local Mass Transit District shall repose in, and be exercised by, a Board of Trustees. If the District is created by only one municipality or only one county the corporate authorities or the county board chairman with the consent of the county board of such municipality or county shall appoint either 3 or 5 trustees to the Board; provided that in any Metro East Mass Transit District created by a single county, 5 trustees shall be appointed and the trustees so appointed shall be: (1) a mayor of a municipality within the District; (2) a township supervisor from within the District, or if in a county without township supervisors, another mayor within the District; (3) the county board chairman in which the District was formed or such other county board member as he shall designate; and (4) 2 members of the general public. If the District is created by one or more municipalities or one or more counties or any combination thereof, the corporate authorities and the county board chairman of each participating municipality or county shall determine the percentage of service that the District provides to each municipality or county. Each participating municipality and county shall appoint trustees in proportion to the percentage of service received from the District by that municipality or county. The corporate authorities or the county board chairman, with the consent of the county board, of each participating municipality or county shall appoint one trustee to the Board for each 30% or fraction thereof of service that the municipality or county receives from the District. If an even number of trustees are appointed to the Board, the corporate authorities or the county board chairman, with the consent of the county board, of the municipality or county that receives the largest percentage of service from the District shall appoint one additional trustee. The first Trustees appointed to the Board and any 2 additional trustees, initially appointed as a result of this amendatory Act of 1983 shall serve for terms of 4 years or less, the terms to be staggered to the extent possible so that they expire one year apart and so that the terms of not more than 2 trustees expire in the same year, with the Trustees to serve less than 4 years to be selected by lot. Thereafter, their successors shall serve for 4 years. Vacancies shall be filled for the unexpired term in the same manner as the original appointment.
Except in a Metro East Mass Transit District, no Trustee of any District may be an elected official of the municipality or municipalities or county or counties creating the District. A Trustee shall hold office until his successor has been appointed and has qualified. A certificate of the appointment or reappointment of any Trustee shall be filed with the clerk or clerks and such certificate shall be conclusive evidence of the due and proper appointment of such Trustee. A Trustee shall receive, as compensation for his services, not more than $100 for each day devoted to the business of the Board but not more than $400 per month. For the purposes of this Section, each District may determine what constitutes a business day. He shall also be entitled to the necessary expenses, including traveling expenses, incurred in the discharge of his duties. The powers of each District and the Board shall be vested in the Trustees thereof in office from time to time. A majority shall constitute a quorum of the Board for the purpose of conducting its business and exercising its powers and for all other purposes. Action may be taken by the Board upon a vote of the majority of the Trustees present, unless in any case the bylaws of the Board shall require a larger number. The Board shall select a chairman and a vice-chairman from among the Trustees.
No Trustee or employee of the Board shall acquire or have any interest direct or indirect in any contract or proposed contract for materials or services to be furnished or used in connection with operations of the District. For inefficiency or neglect of duty or misconduct in office, a Trustee may be removed by the person or body which made the original appointment, but a Trustee shall be removed only after he shall have been given a copy of the charges against him at least 10 days prior to the hearing thereon and has had an opportunity to be heard in person or by counsel. In the event of the removal of any Trustee, a record of the proceedings, together with the charges and findings thereon, shall be filed in the office of the clerk or clerks of the creating county or counties or municipality or municipalities.
The Board shall employ a managing director of the District and may employ a secretary, treasurer, technical experts and such other officers, agents and employees, permanent and temporary, as it may require, and shall fix and determine their qualifications, duties and compensation and the amount of bond to be furnished for such offices and positions. For such legal services as it may require, the Board may call upon any chief law officers of the municipality, municipalities, or the county or counties as the case may be, or may employ and fix the compensation of its own counsel and legal staff. The Board may delegate to one or more of its agents or employees such powers and duties as it may deem proper. Notwithstanding the other provisions of this paragraph, employment of any person other than a managing director or secretary by any Metro East Mass Transit District created by a single county shall require the authorization of the county board of such county.
Neither the District, the members of its Board nor its officers or employees shall be held liable for failure to provide a security or police force or, if a security or police force is provided, for failure to provide adequate police protection or security, failure to prevent the commission of crimes by fellow passengers or other third persons or for the failure to apprehend criminals.
(Source: P.A. 93-590, eff. 1-1-04; 93-792, eff. 7-22-04.)

(70 ILCS 3610/5) (from Ch. 111 2/3, par. 355)
Sec. 5. (a) The Board of Trustees of every District may establish or acquire any or all manner of mass transit facility. The Board may engage in the business of transportation of passengers on scheduled routes and by contract on nonscheduled routes within the territorial limits of the counties or municipalities creating the District, by whatever means it may decide. Its routes may be extended beyond such territorial limits with the consent of the governing bodies of the municipalities or counties into which such operation is extended.
(b) The Board of Trustees of every District may for the purposes of the District, acquire by gift, purchase, lease, legacy, condemnation, or otherwise and hold, use, improve, maintain, operate, own, manage or lease, as lessor or lessee, such cars, buses, equipment, buildings, structures, real and personal property, and interests therein, and services, lands for terminal and other related facilities, improvements and services, or any interest therein, including all or any part of the plant, land, buildings, equipment, vehicles, licenses, franchises, patents, property, service contracts and agreements of every kind and nature. Real property may be so acquired if it is situated within or partially within the area served by the District or if it is outside the area if it is desirable or necessary for the purposes of the District.
(c) The Board of Trustees of every District which establishes, provides, or acquires mass transit facilities or services may contract with any person or corporation or public or private entity for the operation or provision thereof upon such terms and conditions as the District shall determine.
(d) The Board of Trustees of every District shall have the authority to contract for any and all purposes of the District, including with an interstate transportation authority, or with another local Mass Transit District or any other municipal, public, or private corporation entity in the transportation business including the authority to contract to lease its or otherwise provide land, buildings, and equipment, and other related facilities, improvements, and services, for the carriage of passengers beyond the territorial limits of the District or to subsidize transit operations by a public or private or municipal corporation operating entity providing mass transit facilities.
(e) The Board of Trustees of every District shall have the authority to establish, alter and discontinue transportation routes and services and any or all ancillary or supporting facilities and services, and to establish and amend rate schedules for the transportation of persons thereon or for the public or private use thereof which rate schedules shall, together with any grants, receipts or income from other sources, be sufficient to pay the expenses of the District, the repair, maintenance and the safe and adequate operation of its mass transit facilities and public mass transportation system and to fulfill the terms of its debts, undertakings, and obligations.
(f) The Board of Trustees of every District shall have perpetual succession and shall have the following powers in addition to any others in this Act granted:
(1) to sue and be sued;
(2) to adopt and use a seal;
(3) to make and execute contracts loans, leases,

subleases, installment purchase agreements, contracts, notes and other instruments evidencing financial obligations, and other instruments necessary or convenient in the exercise of its powers;

(4) to make, amend and repeal bylaws, rules and

regulations not inconsistent with this Act;

(5) to sell, lease, sublease, license, transfer,

convey or otherwise dispose of any of its real or personal property, or interests therein, in whole or in part, at any time upon such terms and conditions as it may determine, with public bidding if the value exceeds $1,000 at negotiated, competitive, public, or private sale;

(6) to invest funds, not required for immediate

disbursement, in property, agreements, or securities legal for investment of public funds controlled by savings banks under applicable law;

(7) to mortgage, pledge, hypothecate or otherwise

encumber all or any part of its real or personal property or other assets, or interests therein;

(8) to apply for, accept and use grants, loans or

other financial assistance from any private entity or municipal, county, State or Federal governmental agency or other public entity;

(9) to borrow money from the United States Government

or any agency thereof, or from any other public or private source, for the purposes of the District and, as evidence thereof, to issue its revenue bonds, payable solely from the revenue derived from the operation of the District. These bonds may be issued with maturities not exceeding 40 years from the date of the bonds, and in such amounts as may be necessary to provide sufficient funds, together with interest, for the purposes of the District. These bonds shall bear interest at a rate of not more than the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract of sale, payable semi-annually, may be made registerable as to principal, and may be made payable and callable as provided on any interest payment date at a price of par and accrued interest under such terms and conditions as may be fixed by the ordinance authorizing the issuance of the bonds. Bonds issued under this Section are negotiable instruments. They shall be executed by the chairman and members of the Board of Trustees, attested by the secretary, and shall be sealed with the corporate seal of the District. In case any Trustee or officer whose signature appears on the bonds or coupons ceases to hold that office before the bonds are delivered, such officer's signature, shall nevertheless be valid and sufficient for all purposes, the same as though such officer had remained in office until the bonds were delivered. The bonds shall be sold in such manner and upon such terms as the Board of Trustees shall determine, except that the selling price shall be such that the interest cost to the District of the proceeds of the bonds shall not exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract of sale, payable semi-annually, computed to maturity according to the standard table of bond values.

The ordinance shall fix the amount of revenue bonds

proposed to be issued, the maturity or maturities, the interest rate, which shall not exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract of sale, and all the details in connection with the bonds. The ordinance may contain such covenants and restrictions upon the issuance of additional revenue bonds thereafter, which will share equally in the revenue of the District, as may be deemed necessary or advisable for the assurance of the payment of the bonds first issued. Any District may also provide in the ordinance authorizing the issuance of bonds under this Section that the bonds, or such ones thereof as may be specified, shall, to the extent and in the manner prescribed, be subordinated and be junior in standing, with respect to the payment of principal and interest and the security thereof, to such other bonds as are designated in the ordinance.

The ordinance shall pledge the revenue derived from

the operations of the District for the purpose of paying the cost of operation and maintenance of the District, and, as applicable, providing adequate depreciation funds, and paying the principal of and interest on the bonds of the District issued under this Section;

(10) subject to Section 5.1, to levy a tax on

property within the District at the rate of not to exceed .25% on the assessed value of such property in the manner provided in the Illinois Municipal Budget Law;

(11) to issue tax anticipation warrants;
(12) to contract with any school district in this

State to provide for the transportation of pupils to and from school within such district pursuant to the provisions of Section 29-15 of the School Code;

(13) to provide for the insurance of any property,

directors, officers, employees or operations of the District against any risk or hazard, and to self-insure or participate in joint self-insurance pools or entities to insure against such risk or hazard;

(14) to use its established funds, personnel, and

other resources to acquire, construct, operate, and maintain bikeways and trails. Districts may cooperate with other governmental and private agencies in bikeway and trail programs; and

(15) to acquire, own, maintain, construct,

reconstruct, improve, repair, operate or lease any light-rail public transportation system, terminal, terminal facility, public airport, or bridge or toll bridge across waters with any city, state, or both.

With respect to instruments for the payment of money issued under this Section either before, on, or after June 6, 1989 (the effective date of Public Act 86-4), it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
This Section shall be liberally construed to give effect to its purposes.
(Source: P.A. 99-642, eff. 7-28-16.)

(70 ILCS 3610/5.01) (from Ch. 111 2/3, par. 355.01)
Sec. 5.01. Metro East Mass Transit District; use and occupation taxes.
(a) The Board of Trustees of any Metro East Mass Transit District may, by ordinance adopted with the concurrence of two-thirds of the then trustees, impose throughout the District any or all of the taxes and fees provided in this Section. All taxes and fees imposed under this Section shall be used only for public mass transportation systems, and the amount used to provide mass transit service to unserved areas of the District shall be in the same proportion to the total proceeds as the number of persons residing in the unserved areas is to the total population of the District. Except as otherwise provided in this Act, taxes imposed under this Section and civil penalties imposed incident thereto shall be collected and enforced by the State Department of Revenue. The Department shall have the power to administer and enforce the taxes and to determine all rights for refunds for erroneous payments of the taxes.
(b) The Board may impose a Metro East Mass Transit District Retailers' Occupation Tax upon all persons engaged in the business of selling tangible personal property at retail in the district at a rate of 1/4 of 1%, or as authorized under subsection (d-5) of this Section, of the gross receipts from the sales made in the course of such business within the district. The tax imposed under this Section and all civil penalties that may be assessed as an incident thereof shall be collected and enforced by the State Department of Revenue. The Department shall have full power to administer and enforce this Section; to collect all taxes and penalties so collected in the manner hereinafter provided; and to determine all rights to credit memoranda arising on account of the erroneous payment of tax or penalty hereunder. In the administration of, and compliance with, this Section, the Department and persons who are subject to this Section shall have the same rights, remedies, privileges, immunities, powers and duties, and be subject to the same conditions, restrictions, limitations, penalties, exclusions, exemptions and definitions of terms and employ the same modes of procedure, as are prescribed in Sections 1, 1a, 1a-1, 1c, 1d, 1e, 1f, 1i, 1j, 2 through 2-65 (in respect to all provisions therein other than the State rate of tax), 2c, 3 (except as to the disposition of taxes and penalties collected), 4, 5, 5a, 5c, 5d, 5e, 5f, 5g, 5h, 5i, 5j, 5k, 5l, 6, 6a, 6b, 6c, 6d, 7, 8, 9, 10, 11, 12, 13, and 14 of the Retailers' Occupation Tax Act and Section 3-7 of the Uniform Penalty and Interest Act, as fully as if those provisions were set forth herein.
Persons subject to any tax imposed under the Section may reimburse themselves for their seller's tax liability hereunder by separately stating the tax as an additional charge, which charge may be stated in combination, in a single amount, with State taxes that sellers are required to collect under the Use Tax Act, in accordance with such bracket schedules as the Department may prescribe.
Whenever the Department determines that a refund should be made under this Section to a claimant instead of issuing a credit memorandum, the Department shall notify the State Comptroller, who shall cause the warrant to be drawn for the amount specified, and to the person named, in the notification from the Department. The refund shall be paid by the State Treasurer out of the Metro East Mass Transit District tax fund established under paragraph (h) of this Section.
If a tax is imposed under this subsection (b), a tax shall also be imposed under subsections (c) and (d) of this Section.
For the purpose of determining whether a tax authorized under this Section is applicable, a retail sale, by a producer of coal or other mineral mined in Illinois, is a sale at retail at the place where the coal or other mineral mined in Illinois is extracted from the earth. This paragraph does not apply to coal or other mineral when it is delivered or shipped by the seller to the purchaser at a point outside Illinois so that the sale is exempt under the Federal Constitution as a sale in interstate or foreign commerce.
No tax shall be imposed or collected under this subsection on the sale of a motor vehicle in this State to a resident of another state if that motor vehicle will not be titled in this State.
Nothing in this Section shall be construed to authorize the Metro East Mass Transit District to impose a tax upon the privilege of engaging in any business which under the Constitution of the United States may not be made the subject of taxation by this State.
(c) If a tax has been imposed under subsection (b), a Metro East Mass Transit District Service Occupation Tax shall also be imposed upon all persons engaged, in the district, in the business of making sales of service, who, as an incident to making those sales of service, transfer tangible personal property within the District, either in the form of tangible personal property or in the form of real estate as an incident to a sale of service. The tax rate shall be 1/4%, or as authorized under subsection (d-5) of this Section, of the selling price of tangible personal property so transferred within the district. The tax imposed under this paragraph and all civil penalties that may be assessed as an incident thereof shall be collected and enforced by the State Department of Revenue. The Department shall have full power to administer and enforce this paragraph; to collect all taxes and penalties due hereunder; to dispose of taxes and penalties so collected in the manner hereinafter provided; and to determine all rights to credit memoranda arising on account of the erroneous payment of tax or penalty hereunder. In the administration of, and compliance with this paragraph, the Department and persons who are subject to this paragraph shall have the same rights, remedies, privileges, immunities, powers and duties, and be subject to the same conditions, restrictions, limitations, penalties, exclusions, exemptions and definitions of terms and employ the same modes of procedure as are prescribed in Sections 1a-1, 2 (except that the reference to State in the definition of supplier maintaining a place of business in this State shall mean the Authority), 2a, 3 through 3-50 (in respect to all provisions therein other than the State rate of tax), 4 (except that the reference to the State shall be to the Authority), 5, 7, 8 (except that the jurisdiction to which the tax shall be a debt to the extent indicated in that Section 8 shall be the District), 9 (except as to the disposition of taxes and penalties collected, and except that the returned merchandise credit for this tax may not be taken against any State tax), 10, 11, 12 (except the reference therein to Section 2b of the Retailers' Occupation Tax Act), 13 (except that any reference to the State shall mean the District), the first paragraph of Section 15, 16, 17, 18, 19 and 20 of the Service Occupation Tax Act and Section 3-7 of the Uniform Penalty and Interest Act, as fully as if those provisions were set forth herein.
Persons subject to any tax imposed under the authority granted in this paragraph may reimburse themselves for their serviceman's tax liability hereunder by separately stating the tax as an additional charge, which charge may be stated in combination, in a single amount, with State tax that servicemen are authorized to collect under the Service Use Tax Act, in accordance with such bracket schedules as the Department may prescribe.
Whenever the Department determines that a refund should be made under this paragraph to a claimant instead of issuing a credit memorandum, the Department shall notify the State Comptroller, who shall cause the warrant to be drawn for the amount specified, and to the person named, in the notification from the Department. The refund shall be paid by the State Treasurer out of the Metro East Mass Transit District tax fund established under paragraph (h) of this Section.
Nothing in this paragraph shall be construed to authorize the District to impose a tax upon the privilege of engaging in any business which under the Constitution of the United States may not be made the subject of taxation by the State.
(d) If a tax has been imposed under subsection (b), a Metro East Mass Transit District Use Tax shall also be imposed upon the privilege of using, in the district, any item of tangible personal property that is purchased outside the district at retail from a retailer, and that is titled or registered with an agency of this State's government, at a rate of 1/4%, or as authorized under subsection (d-5) of this Section, of the selling price of the tangible personal property within the District, as "selling price" is defined in the Use Tax Act. The tax shall be collected from persons whose Illinois address for titling or registration purposes is given as being in the District. The tax shall be collected by the Department of Revenue for the Metro East Mass Transit District. The tax must be paid to the State, or an exemption determination must be obtained from the Department of Revenue, before the title or certificate of registration for the property may be issued. The tax or proof of exemption may be transmitted to the Department by way of the State agency with which, or the State officer with whom, the tangible personal property must be titled or registered if the Department and the State agency or State officer determine that this procedure will expedite the processing of applications for title or registration.
The Department shall have full power to administer and enforce this paragraph; to collect all taxes, penalties and interest due hereunder; to dispose of taxes, penalties and interest so collected in the manner hereinafter provided; and to determine all rights to credit memoranda or refunds arising on account of the erroneous payment of tax, penalty or interest hereunder. In the administration of, and compliance with, this paragraph, the Department and persons who are subject to this paragraph shall have the same rights, remedies, privileges, immunities, powers and duties, and be subject to the same conditions, restrictions, limitations, penalties, exclusions, exemptions and definitions of terms and employ the same modes of procedure, as are prescribed in Sections 2 (except the definition of "retailer maintaining a place of business in this State"), 3 through 3-80 (except provisions pertaining to the State rate of tax, and except provisions concerning collection or refunding of the tax by retailers), 4, 11, 12, 12a, 14, 15, 19 (except the portions pertaining to claims by retailers and except the last paragraph concerning refunds), 20, 21 and 22 of the Use Tax Act and Section 3-7 of the Uniform Penalty and Interest Act, that are not inconsistent with this paragraph, as fully as if those provisions were set forth herein.
Whenever the Department determines that a refund should be made under this paragraph to a claimant instead of issuing a credit memorandum, the Department shall notify the State Comptroller, who shall cause the order to be drawn for the amount specified, and to the person named, in the notification from the Department. The refund shall be paid by the State Treasurer out of the Metro East Mass Transit District tax fund established under paragraph (h) of this Section.
(d-5) (A) The county board of any county participating in the Metro East Mass Transit District may authorize, by ordinance, a referendum on the question of whether the tax rates for the Metro East Mass Transit District Retailers' Occupation Tax, the Metro East Mass Transit District Service Occupation Tax, and the Metro East Mass Transit District Use Tax for the District should be increased from 0.25% to 0.75%. Upon adopting the ordinance, the county board shall certify the proposition to the proper election officials who shall submit the proposition to the voters of the District at the next election, in accordance with the general election law.
The proposition shall be in substantially the following form:
Shall the tax rates for the Metro East Mass Transit

District Retailers' Occupation Tax, the Metro East Mass Transit District Service Occupation Tax, and the Metro East Mass Transit District Use Tax be increased from 0.25% to 0.75%?

(B) Two thousand five hundred electors of any Metro East Mass Transit District may petition the Chief Judge of the Circuit Court, or any judge of that Circuit designated by the Chief Judge, in which that District is located to cause to be submitted to a vote of the electors the question whether the tax rates for the Metro East Mass Transit District Retailers' Occupation Tax, the Metro East Mass Transit District Service Occupation Tax, and the Metro East Mass Transit District Use Tax for the District should be increased from 0.25% to 0.75%.
Upon submission of such petition the court shall set a date not less than 10 nor more than 30 days thereafter for a hearing on the sufficiency thereof. Notice of the filing of such petition and of such date shall be given in writing to the District and the County Clerk at least 7 days before the date of such hearing.
If such petition is found sufficient, the court shall enter an order to submit that proposition at the next election, in accordance with general election law.
The form of the petition shall be in substantially the following form: To the Circuit Court of the County of (name of county):
We, the undersigned electors of the (name of transit

district), respectfully petition your honor to submit to a vote of the electors of (name of transit district) the following proposition:

Shall the tax rates for the Metro East Mass Transit

District Retailers' Occupation Tax, the Metro East Mass Transit District Service Occupation Tax, and the Metro East Mass Transit District Use Tax be increased from 0.25% to 0.75%?

Name Address, with Street and Number.

..............

..........................

..............

..........................

(C) The votes shall be recorded as "YES" or "NO". If a majority of all votes cast on the proposition are for the increase in the tax rates, the Metro East Mass Transit District shall begin imposing the increased rates in the District, and the Department of Revenue shall begin collecting the increased amounts, as provided under this Section. An ordinance imposing or discontinuing a tax hereunder or effecting a change in the rate thereof shall be adopted and a certified copy thereof filed with the Department on or before the first day of October, whereupon the Department shall proceed to administer and enforce this Section as of the first day of January next following the adoption and filing, or on or before the first day of April, whereupon the Department shall proceed to administer and enforce this Section as of the first day of July next following the adoption and filing.
(D) If the voters have approved a referendum under this subsection, before November 1, 1994, to increase the tax rate under this subsection, the Metro East Mass Transit District Board of Trustees may adopt by a majority vote an ordinance at any time before January 1, 1995 that excludes from the rate increase tangible personal property that is titled or registered with an agency of this State's government. The ordinance excluding titled or registered tangible personal property from the rate increase must be filed with the Department at least 15 days before its effective date. At any time after adopting an ordinance excluding from the rate increase tangible personal property that is titled or registered with an agency of this State's government, the Metro East Mass Transit District Board of Trustees may adopt an ordinance applying the rate increase to that tangible personal property. The ordinance shall be adopted, and a certified copy of that ordinance shall be filed with the Department, on or before October 1, whereupon the Department shall proceed to administer and enforce the rate increase against tangible personal property titled or registered with an agency of this State's government as of the following January 1. After December 31, 1995, any reimposed rate increase in effect under this subsection shall no longer apply to tangible personal property titled or registered with an agency of this State's government. Beginning January 1, 1996, the Board of Trustees of any Metro East Mass Transit District may never reimpose a previously excluded tax rate increase on tangible personal property titled or registered with an agency of this State's government. After July 1, 2004, if the voters have approved a referendum under this subsection to increase the tax rate under this subsection, the Metro East Mass Transit District Board of Trustees may adopt by a majority vote an ordinance that excludes from the rate increase tangible personal property that is titled or registered with an agency of this State's government. The ordinance excluding titled or registered tangible personal property from the rate increase shall be adopted, and a certified copy of that ordinance shall be filed with the Department on or before October 1, whereupon the Department shall administer and enforce this exclusion from the rate increase as of the following January 1, or on or before April 1, whereupon the Department shall administer and enforce this exclusion from the rate increase as of the following July 1. The Board of Trustees of any Metro East Mass Transit District may never reimpose a previously excluded tax rate increase on tangible personal property titled or registered with an agency of this State's government.
(d-6) If the Board of Trustees of any Metro East Mass Transit District has imposed a rate increase under subsection (d-5) and filed an ordinance with the Department of Revenue excluding titled property from the higher rate, then that Board may, by ordinance adopted with the concurrence of two-thirds of the then trustees, impose throughout the District a fee. The fee on the excluded property shall not exceed $20 per retail transaction or an amount equal to the amount of tax excluded, whichever is less, on tangible personal property that is titled or registered with an agency of this State's government. Beginning July 1, 2004, the fee shall apply only to titled property that is subject to either the Metro East Mass Transit District Retailers' Occupation Tax or the Metro East Mass Transit District Service Occupation Tax. No fee shall be imposed or collected under this subsection on the sale of a motor vehicle in this State to a resident of another state if that motor vehicle will not be titled in this State.
(d-7) Until June 30, 2004, if a fee has been imposed under subsection (d-6), a fee shall also be imposed upon the privilege of using, in the district, any item of tangible personal property that is titled or registered with any agency of this State's government, in an amount equal to the amount of the fee imposed under subsection (d-6).
(d-7.1) Beginning July 1, 2004, any fee imposed by the Board of Trustees of any Metro East Mass Transit District under subsection (d-6) and all civil penalties that may be assessed as an incident of the fees shall be collected and enforced by the State Department of Revenue. Reference to "taxes" in this Section shall be construed to apply to the administration, payment, and remittance of all fees under this Section. For purposes of any fee imposed under subsection (d-6), 4% of the fee, penalty, and interest received by the Department in the first 12 months that the fee is collected and enforced by the Department and 2% of the fee, penalty, and interest following the first 12 months shall be deposited into the Tax Compliance and Administration Fund and shall be used by the Department, subject to appropriation, to cover the costs of the Department. No retailers' discount shall apply to any fee imposed under subsection (d-6).
(d-8) No item of titled property shall be subject to both the higher rate approved by referendum, as authorized under subsection (d-5), and any fee imposed under subsection (d-6) or (d-7).
(d-9) (Blank).
(d-10) (Blank).
(e) A certificate of registration issued by the State Department of Revenue to a retailer under the Retailers' Occupation Tax Act or under the Service Occupation Tax Act shall permit the registrant to engage in a business that is taxed under the tax imposed under paragraphs (b), (c) or (d) of this Section and no additional registration shall be required under the tax. A certificate issued under the Use Tax Act or the Service Use Tax Act shall be applicable with regard to any tax imposed under paragraph (c) of this Section.
(f) (Blank).
(g) Any ordinance imposing or discontinuing any tax under this Section shall be adopted and a certified copy thereof filed with the Department on or before June 1, whereupon the Department of Revenue shall proceed to administer and enforce this Section on behalf of the Metro East Mass Transit District as of September 1 next following such adoption and filing. Beginning January 1, 1992, an ordinance or resolution imposing or discontinuing the tax hereunder shall be adopted and a certified copy thereof filed with the Department on or before the first day of July, whereupon the Department shall proceed to administer and enforce this Section as of the first day of October next following such adoption and filing. Beginning January 1, 1993, except as provided in subsection (d-5) of this Section, an ordinance or resolution imposing or discontinuing the tax hereunder shall be adopted and a certified copy thereof filed with the Department on or before the first day of October, whereupon the Department shall proceed to administer and enforce this Section as of the first day of January next following such adoption and filing, or, beginning January 1, 2004, on or before the first day of April, whereupon the Department shall proceed to administer and enforce this Section as of the first day of July next following the adoption and filing.
(h) Except as provided in subsection (d-7.1), the State Department of Revenue shall, upon collecting any taxes as provided in this Section, pay the taxes over to the State Treasurer as trustee for the District. The taxes shall be held in a trust fund outside the State Treasury.
As soon as possible after the first day of each month, beginning January 1, 2011, upon certification of the Department of Revenue, the Comptroller shall order transferred, and the Treasurer shall transfer, to the STAR Bonds Revenue Fund the local sales tax increment, as defined in the Innovation Development and Economy Act, collected under this Section during the second preceding calendar month for sales within a STAR bond district. The Department shall make this certification only if the local mass transit district imposes a tax on real property as provided in the definition of "local sales taxes" under the Innovation Development and Economy Act.
After the monthly transfer to the STAR Bonds Revenue Fund, on or before the 25th day of each calendar month, the State Department of Revenue shall prepare and certify to the Comptroller of the State of Illinois the amount to be paid to the District, which shall be the amount (not including credit memoranda) collected under this Section during the second preceding calendar month by the Department plus an amount the Department determines is necessary to offset any amounts that were erroneously paid to a different taxing body, and not including any amount equal to the amount of refunds made during the second preceding calendar month by the Department on behalf of the District, and not including any amount that the Department determines is necessary to offset any amounts that were payable to a different taxing body but were erroneously paid to the District, and less any amounts that are transferred to the STAR Bonds Revenue Fund, less 2% of the remainder, which the Department shall transfer into the Tax Compliance and Administration Fund. The Department, at the time of each monthly disbursement to the District, shall prepare and certify to the State Comptroller the amount to be transferred into the Tax Compliance and Administration Fund under this subsection. Within 10 days after receipt by the Comptroller of the certification of the amount to be paid to the District and the Tax Compliance and Administration Fund, the Comptroller shall cause an order to be drawn for payment for the amount in accordance with the direction in the certification.
(Source: P.A. 99-217, eff. 7-31-15; 100-23, eff. 7-6-17.)

(70 ILCS 3610/5.02) (from Ch. 111 2/3, par. 355.02)
Sec. 5.02. (a) The Board of Trustees of any Metro East Mass Transit District may impose a tax upon all persons engaged in the business of renting automobiles in the district at the rate of not to exceed 1% of the gross receipts from such business. The tax imposed by a district pursuant to this paragraph and all civil penalties that may be assessed as an incident thereof shall be collected and enforced by the State Department of Revenue. The certificate of registration which is issued by the Department to a retailer under the Retailers' Occupation Tax Act, or under the Automobile Renting Occupation and Use Tax Act shall permit such person to engage in a business which is taxable under any ordinance or resolution enacted pursuant to this paragraph without registering separately with the Department under such ordinance or resolution or under this paragraph. The Department shall have full power to administer and enforce this paragraph; to collect all taxes and penalties due hereunder; to dispose of taxes and penalties so collected in the manner hereinafter provided, and to determine all rights to credit memoranda, arising on account of the erroneous payment of tax or penalty hereunder. In the administration of, and compliance with, this paragraph, the Department and persons who are subject to this paragraph shall have the same rights, remedies, privileges, immunities, powers and duties, and be subject to the same conditions, restrictions, limitations, penalties and definitions of terms, and employ the same modes of procedure, as are prescribed in Sections 2 and 3 (in respect to all provisions therein other than the State rate of tax; and with relation to the provisions of the Retailers' Occupation Tax referred to therein, except as to the disposition of taxes and penalties collected, and except for the provision allowing retailers a deduction from the tax to cover certain costs, and except that credit memoranda issued hereunder may not be used to discharge any State tax liability) of the Automobile Renting Occupation and Use Tax Act and Section 3-7 of the Uniform Penalty and Interest Act as fully as if provisions contained in those Sections were set forth herein. Persons subject to any tax imposed pursuant to the authority granted in this paragraph may reimburse themselves for their tax liability hereunder by separately stating such tax as an additional charge, which charge may be stated in combination, in a single amount with State tax which sellers are required to collect under the Automobile Renting Occupation and Use Tax Act pursuant to such bracket schedules as the Department may prescribe. Nothing in this paragraph shall be construed to authorize district to impose a tax upon the privilege of engaging in any business which under the constitution of the United States may not be made the subject of taxation by this State.
(b) The Board of Trustees of any Metro East Mass Transit District may impose a tax upon the privilege of using, in such district, an automobile which is rented from a rentor outside Illinois, and which is titled or registered with an agency of this State's government, at a rate not to exceed 1% of the rental price of such automobile. Such tax shall be collected from persons whose Illinois address for titling or registration purposes is given as being in such district. Such tax shall be collected by the Department of Revenue for any district imposing such tax. Such tax must be paid to the State, or an exemption determination must be obtained from the Department of Revenue, before the title or certificate of registration for the property may be issued. The tax or proof of exemption may be transmitted to the Department by way of the State agency with which, or State officer with whom, the tangible personal property must be titled or registered if the Department and such agency or State officer determine that this procedure will expedite the processing of applications for title or registration. The Department shall have full power to administer and enforce this paragraph to collect all taxes, penalties and interest due hereunder; to dispose of taxes, penalties and interest so collected in the manner hereinafter provided, and to determine all rights to credit memoranda or refunds arising on account of the erroneous payment of tax, penalty or interest hereunder. In the administration of and compliance with this paragraph, the Department and persons who are subject to this paragraph shall have the same rights, remedies, privileges, immunities, powers and duties, and be subject to the same conditions, restrictions, limitations, penalties and definitions of terms, and employ the same modes of procedure, as are prescribed in Sections 2 and 4 (except provisions pertaining to the State rate off tax; and, with relation to the provisions of the Use Tax Act referred to therein, except provisions concerning collection or refunding of the tax by retailers, and except the provisions of Section 19 pertaining to claims by retailers and except that last paragraph concerning refunds, and except that credit memoranda issued hereunder may not be used to discharge any State tax liability) of the Automobile Renting Occupation and Use Tax Act and Section 3-7 of the Uniform Penalty and Interest Act, which are not inconsistent with this paragraph, as fully as if provisions contained in those Sections were set forth herein.
(c) Whenever the Department determines that a refund should be made under this Section to a claimant instead of issuing a credit memorandum, the Department shall notify the State Comptroller, who shall cause the order to be drawn for the amount specified, and to the person named, in such notification from the Department. Such refunds shall be paid by the State Treasurer out of the Metro East Mass Transit District tax fund created pursuant to Section 5.01 of this Act.
(d) The Department shall forth with pay over to the State Treasurer, ex-officio, as trustee, all taxes, penalties and interest collected under this Section. On or before the 25th day of each calendar month, the Department shall prepare and certify to the State Comptroller the disbursement of stated sums of money to named districts from which the Department, during the second preceding calendar month, collected taxes imposed pursuant to this Section. The amount to be paid to each district shall be the amount (not including credit memoranda) collected hereunder during the second preceding calendar month by the Department, and not including an amount equal to the amount of refunds made during the second preceding calendar month by the Department on behalf of such district, less 2% of such balance, which sum shall be retained by the State Treasurer to cover the costs incurred by the Department in administering and enforcing this Section as provided herein. The Department at the time of each monthly disbursement to the districts shall prepare and certify to the State Comptroller the amount, so retained by the State Treasurer, to be paid into the General Revenue Fund of the State Treasury. Within 10 days after receipt, by the State Comptroller, of the disbursement certification to the districts and the General Revenue Fund, provided for in this Section to be given to the State Comptroller by the Department, the State comptroller shall cause the orders to be drawn for the respective amounts in accordance with the directions contained in such certification.
(e) An ordinance or resolution imposing a tax hereunder or effecting a change in the rate thereof shall be effective on the first day of the calendar month next following the month in which such ordinance or resolution is passed. The Board of Trustees of any district which levies a tax authorized by this Section shall transmit to the Department of Revenue on or not later than 5 days after passage of the ordinance or resolution a certified copy of the ordinance or resolution imposing such tax whereupon the Department of Revenue shall proceed to administer and enforce this Section on behalf of such district of the effective date of the ordinance or resolution. Upon a change in rate of a tax levied hereunder, or upon the discontinuance of the tax, the board of trustees shall, on or not later than 5 days after passage of the ordinance or resolution discontinuing the tax or effecting a change in rate, transmit to the Department of Revenue a certified copy of the ordinance or resolution effecting such change or discontinuance.
(Source: P.A. 87-205.)

(70 ILCS 3610/5.05) (from Ch. 111 2/3, par. 355.05)
Sec. 5.05. In addition to all its other powers, each District shall, in all its dealings with the Regional Transportation Authority established by the "Regional Transportation Authority Act", enacted by the 78th General Assembly, have the following powers:
(a) to cooperate with the Regional Transportation Authority in the exercise by the Regional Transportation Authority of all the powers granted it by such Act;
(b) to receive funds from the Regional Transportation Authority upon such terms and conditions as shall be set forth in an agreement between the District and the Regional Transportation Authority, which contract or agreement may be for such number of years or duration as the Authority and the District may agree, all as provided in the "Regional Transportation Authority Act";
(c) to receive financial grants from a Service Board, as defined in the "Regional Transportation Authority Act", upon such terms and conditions as shall be set forth in a Purchase of Service Agreement or other grant contact between the District and the Service Board, which contract or agreement may be for such number of years or duration as the Service Board and the District may agree, all as provided in the "Regional Transportation Authority Act";
(d) to acquire from the Regional Transportation Authority or Service Board any Public Transportation Facility, as defined in the "Regional Transportation Authority Act", by purchase contract, gift, grant, exchange for other property or rights in property, lease (or sublease) or installment or conditional purchase contracts, which contracts or leases may provide for consideration to be paid in annual installments during a period not exceeding 40 years; such property may be acquired subject to such conditions, restrictions, liens or security or other interests of other parties as the District may deem appropriate and in each case the District may acquire a joint, leasehold, easement, license or other partial interest in such property;
(e) to sell, sell by installment contract, lease (or sublease) as lessor, or transfer to, or grant to or provide for the use by the Regional Transportation Authority or a Service Board any Public Transportation Facility, as defined in the "Regional Transportation Authority Act" upon such terms and for such consideration, as the District may deem proper;
(f) to cooperate with the Regional Transportation Authority or a Service Board for the protection of employees of the District and users of public transportation facilities against crime and also to protect such facilities, but neither the District, the member of its Board nor its officers or employees shall be held liable for failure to provide a security or police force, or, if a security or police force is provided, for failure to provide adequate police protection or security, failure to prevent the commission of crimes by fellow passengers or other third persons or for the failure to apprehend criminals; and
(g) to file such reports with and transfer such records, papers or documents to the Regional Transportation Authority or a Service Board as may be agreed upon with, or required by, the Regional Transportation Authority or a Service Board.
In exercising any of the powers granted in this Section, the District shall not be subject to the provisions of any Act making public bidding or notice a requirement of any purchase or sale by a District.
(Source: P.A. 84-939.)

(70 ILCS 3610/5.1) (from Ch. 111 2/3, par. 355.1)
Sec. 5.1. (a) The Board of Trustees of any district created after July 1, 1967 (except districts created under Section 3.1) has no authority to levy the tax provided for in subparagraph (10) of paragraph (f) of Section 5 unless the question of authorizing such tax is submitted to the voters of the district and approved by a majority of the voters of the district voting on the question.
The board of trustees of any such district may by resolution cause such question to be submitted to the voters of the district at a regular election as specified in such resolution. The question shall be certified, submitted and notice of the election shall be given in accordance with the general election law. The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall the board of trustees of........
Mass Transit District be authorized to levy a YES
tax on property within the district at a rate ---------------
of not to exceed .25% on the assessed value NO
of such property?
--------------------------------------------------------------
(b) The Board of Trustees of any district which has the authority to levy the tax at a rate not to exceed .05% provided for in subparagraph (10) of paragraph (f) of Section 5 of this Act before the effective date of this amendatory Act of 1974 does not have the authority to increase the tax levy to a rate not to exceed .25% unless the question of increasing the taxing authority is submitted to the voters of the district and approved by a majority of the voters of the district voting on the question.
The Board of Trustees of any such district may by resolution cause such question to be submitted to the voters of the district at a regular election as specified in such resolution. The question shall be certified, submitted and notice of the election shall be given in accordance with the general election law. The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall the board of trustees of........
Mass Transit District be given the authority to YES
increase their power to levy a tax on property
within the district from a rate not to exceed -------------
.05% on the assessed value of such property
to a rate not to exceed .25% on the assessed NO
value of such property?
--------------------------------------------------------------
The provisions of this subsection (b) shall not apply to the Northwest Metra Commuter Rail District.
(Source: P.A. 97-1116, eff. 1-1-13.)

(70 ILCS 3610/5.2) (from Ch. 111 2/3, par. 355.2)
Sec. 5.2.
Any district may provide employee benefits through the Illinois Municipal Retirement Fund if it meets the applicable requirements of the Illinois Pension Code and the Federal Social Security Act.
(Source: P.A. 78-811.)

(70 ILCS 3610/5.3) (from Ch. 111 2/3, par. 355.3)
Sec. 5.3. Purchases made pursuant to this Act shall be made in compliance with the "Local Government Prompt Payment Act", approved by the Eighty-fourth General Assembly.
(Source: P.A. 84-731.)

(70 ILCS 3610/5.4)
Sec. 5.4. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 3610/5.5)
Sec. 5.5. Public bidding. The Board shall adopt regulations to ensure that the acquisition by the District of services or public transportation facilities (other than real estate) involving a cost of more than the small purchase threshold set by the Federal Transit Administration and the disposition of all property of the District shall be after public notice and with public bidding. The Board shall adopt regulations to ensure that the construction, demolition, rehabilitation, renovation, and building maintenance projects by the District for services or public transportation facilities involving a cost of more than $40,000 shall be after public notice and with public bidding. The regulations may provide for exceptions to the requirements for the issuance and sale of bonds or notes of the District, to the acquisition of professional or utility services and to other matters for which public bidding is disadvantageous. The regulations may also provide for the use of competitive negotiations or the prequalification of responsible bidders consistent with applicable federal regulations. The requirements set forth therein shall not apply to purchase of service agreements or other contracts, purchases or sales entered into by the District with any transportation agency or unit of local government.
(Source: P.A. 100-523, eff. 9-22-17.)

(70 ILCS 3610/6) (from Ch. 111 2/3, par. 356)
Sec. 6. Every District shall be exempt from all State, county and municipal taxes and registration and license fees. All property of a District is declared to be public property devoted to an essential public and governmental function and purpose and shall be exempt from all taxes and special assessments of the State or by any subdivision thereof.
(Source: Laws 1959, p. 1635.)

(70 ILCS 3610/7) (from Ch. 111 2/3, par. 357)
Sec. 7. It shall be the duty of the Board of Trustees of every District to cause an annual audit of its accounts to be made by a certified public accountant of Illinois. The audit shall be completed, filed with the District within 4 months after the close of each fiscal year of the District. Certified copies of annual audits shall likewise be filed with the Secretary of State and with the governing body or bodies which created the District.
(Source: Laws 1959, p. 1635.)

(70 ILCS 3610/8) (from Ch. 111 2/3, par. 358)
Sec. 8. Every District shall be subject to the provisions of "An Act concerning public utilities", approved June 29, 1921, as heretofore and hereafter amended.
(Source: Laws 1959, p. 1635.)

(70 ILCS 3610/8.1) (from Ch. 111 2/3, par. 358.1)
Sec. 8.1. Any territory which is contiguous to a local mass transit district organized under Section 3.1 of this Act and which is not included in any local mass transit district may be annexed to such contiguous local mass transit district in the manner provided by this Section.
(a) If there are no legal voters residing in the territory to be annexed, then upon written petition under oath signed by all owners of record of the territory sought to be annexed filed with the secretary of the Board of Trustees requesting annexation, if the Board of Trustees deems it to be in the best interests of the District, such territory may be annexed to the District by an ordinance duly enacted by the Board.
(b) A petition, signed by 2/3 of the legal voters residing in the territory sought to be annexed and addressed to the circuit court of the county in which the local mass transit district to which annexation is sought was organized requesting that the territory described in the petition be annexed to such local mass transit district, may be filed with the clerk of that court. The clerk of the court shall thereupon present such petition to the court which shall be not less than 20 nor more than 45 days after the date the petition was filed. The court shall give notice of the time, place and date of the hearing, by publication in one or more newspapers having a general circulation within the local mass transit district and within the territory sought to be annexed thereto, which publication shall be made at least 15 days before the date set for the hearing.
(Source: P.A. 93-590, eff. 1-1-04.)

(70 ILCS 3610/8.2) (from Ch. 111 2/3, par. 358.2)
Sec. 8.2. At the hearing provided for in Section 8.1 the court shall preside and any interested person shall be given an opportunity to be heard touching upon the sufficiency of the petition and upon the boundaries of the territory sought to be annexed to the local mass transit district. The court may continue such hearing from time to time as the court may deem necessary.
Upon the conclusion of the hearing the court shall enter an order, which shall be filed of record in the court, finding whether the petition conforms to the requirements of this Act and, if he so finds, describing the territory to be considered for annexation to the local mass transit district and directing that the question of the annexation of such territory be submitted to the board of trustees of the local mass transit district for final action. The clerk of the court shall transmit a certified copy of such order to the chairman of the board of trustees of the local mass transit district.
(Source: P.A. 83-343.)

(70 ILCS 3610/8.3) (from Ch. 111 2/3, par. 358.3)
Sec. 8.3. Within 20 days after receiving a copy of such order, the chairman of the board of trustees of the local mass transit district shall call a meeting of the board to consider the question of annexing the territory described therein to the district. A 2/3 vote of the board is required to annex such territory to the district and action of the board shall be by ordinance of annexation and the vote on such ordinance shall be entered upon the records of the district. If the vote of 2/3 of the members of the board is favorable to annexation of such territory, the secretary of the board shall file a certified copy of the ordinance of annexation with the court that ordered the consideration of the question, and that ordinance shall be filed of record in such court.
(Source: P.A. 83-343.)

(70 ILCS 3610/8.4) (from Ch. 111 2/3, par. 358.4)
Sec. 8.4. (Repealed).
(Source: P.A. 83-343. Repealed by P.A. 93-590, eff. 1-1-04.)

(70 ILCS 3610/8.5) (from Ch. 111 2/3, par. 358.5)
Sec. 8.5. In addition to any other method provided for annexation under this Act, any territory, except property classified as farmland, which (1) lies within the corporate limits of a municipality as defined in this Act, (2) is contiguous to a local mass transit district organized under this Act, and (3) is not a part of another local mass transit district, may be annexed by the contiguous local mass transit district, by ordinance, after a public hearing has been held thereon by the board of trustees of the district at a location within the territory sought to be annexed, or within 1 mile of any part of the territory sought to be annexed. The annexing district shall cause to be published three times in a newspaper having general circulation within the area considered for annexation, at least 30 days prior to the public hearing thereon, a notice that the local mass transit district is considering the annexation of the territory specified. The notice shall also state the date, time and place of the public hearing. The annexing district shall cause to be delivered to each owner of a parcel of land which is 5 or more acres, which land is proposed to be annexed in whole or in part, a written notice containing the information required to be included in the published notice. The notice shall be delivered by first class mail so that said notice arrives 30 days in advance of the public hearing. The board of trustees of the district shall give due consideration to all testimony. For the purposes of this Section "property classified as farmland" shall mean property classified as farmland for assessment purposes pursuant to the Property Tax Code. This Section shall not apply to any mass transit district in the State which receives funding in whole or in part from the Regional Transportation Authority or any of its service boards.
(Source: P.A. 88-670, eff. 12-2-94.)

(70 ILCS 3610/8.6)
Sec. 8.6. Free services; eligibility.
(a) Notwithstanding any law to the contrary, no later than 60 days following the effective date of this amendatory Act of the 95th General Assembly and until subsection (b) is implemented, any fixed route public transportation services provided by, or under grant or purchase of service contracts of, every District shall be provided without charge to all senior citizens of the District aged 65 and older, under such conditions as shall be prescribed by the District.
(b) Notwithstanding any law to the contrary, no later than 180 days following the effective date of this amendatory Act of the 96th General Assembly, any fixed route public transportation services provided by, or under grant or purchase of service contracts of, every District shall be provided without charge to senior citizens aged 65 and older who meet the income eligibility limitation set forth in subsection (a-5) of Section 4 of the Senior Citizens and Persons with Disabilities Property Tax Relief Act, under such conditions as shall be prescribed by the District. The Department on Aging shall furnish all information reasonably necessary to determine eligibility, including updated lists of individuals who are eligible for services without charge under this Section. Nothing in this Section shall relieve the District from providing reduced fares as may be required by federal law.
(Source: P.A. 99-143, eff. 7-27-15.)

(70 ILCS 3610/8.7)
Sec. 8.7. Transit services for individuals with disabilities. Notwithstanding any law to the contrary, no later than 60 days following the effective date of this amendatory Act of the 95th General Assembly, all fixed route public transportation services provided by, or under grant or purchase of service contract of, any District shall be provided without charge to all persons with disabilities who meet the income eligibility limitation set forth in subsection (a-5) of Section 4 of the Senior Citizens and Persons with Disabilities Property Tax Relief Act, under such procedures as shall be prescribed by the District. The Department on Aging shall furnish all information reasonably necessary to determine eligibility, including updated lists of individuals who are eligible for services without charge under this Section.
(Source: P.A. 99-143, eff. 7-27-15.)

(70 ILCS 3610/9) (from Ch. 111 2/3, par. 359)
Sec. 9. Discontinuance.
(a) Whenever the Board of Trustees of any District shall determine that there is no longer a public need for its transportation services or that other adequate services are or can be made available, and that it should terminate its existence and services, it may by resolution so certify to the participating municipalities and counties which created it. If the participating municipalities and counties approve of such discontinuance, they may by ordinance or resolution, as the case may be, authorize the District to discontinue its services and wind up its affairs. A copy of such ordinance or resolution or both, shall be filed with the county or municipal clerk or clerks and the Secretary of State. After payment of all its debts and settlement of all obligations and claims, any funds remaining after the sale and disposition of its property shall be disposed of by payment to the treasurer of the county or municipality which created it, or if created by 2 or more municipalities or counties, by payment to the several treasurers, first, to repay in whole or pro rata, funds advanced to the authority, and the balance, if any, pro rata according to the length of scheduled transportation route miles operated in the several municipalities and unincorporated areas of the several counties during the preceding calendar year.
(b) Whenever the Board of Trustees of any District created under the provisions of Section 3.1 determines that there is no longer a public need for its existence or services, it may discontinue its existence by passing an ordinance or resolution stating that the District shall cease its existence on the date stated therein or, if no date is stated therein, on the date the ordinance or resolution was passed. A certified copy of the ordinance or resolution shall be filed with the Secretary of State and with the County Clerk of each county within the boundary of the District. The funds remaining after the payment of all debts and settlement of all obligations and claims shall be paid over on a pro rata basis based on area as follows:
(1) to the Treasurer of each municipality that was in

whole or in part within the boundary of the District; and

(2) to the Treasurer of each county in which any

unincorporated area of the county was within the boundary of the District.

(c) Prior to the effective date of this amendatory Act of the 98th General Assembly, if the Board of Trustees of any District created under Section 3.1 of this Act passed an ordinance or resolution intended to effect a dissolution of its existence, the discontinuation of that District is confirmed as valid and effective on the date set forth in the ordinance or resolution or, if no date is stated therein, on the date the ordinance or resolution was passed.
(Source: P.A. 98-1161, eff. 6-1-15.)



70 ILCS 3615/ - Regional Transportation Authority Act.

Article I - Purposes And Creation

(70 ILCS 3615/Art. I heading)

(70 ILCS 3615/1.01) (from Ch. 111 2/3, par. 701.01)
Sec. 1.01. Short Title. This Act shall be known and may be cited as the "Regional Transportation Authority Act".
(Source: P.A. 78-3rd S.S.-5.)

(70 ILCS 3615/1.02) (from Ch. 111 2/3, par. 701.02)
Sec. 1.02. Findings and Purpose.
(a) The General Assembly finds;
(i) Public transportation is, as provided in Section

7 of Article XIII of the Illinois Constitution, an essential public purpose for which public funds may be expended and that Section authorizes the State to provide financial assistance to units of local government for distribution to providers of public transportation. There is an urgent need to reform and continue a unit of local government to assure the proper management of public transportation and to receive and distribute State or federal operating assistance and to raise and distribute revenues for local operating assistance. System generated revenues are not adequate for such service and a public need exists to provide for, aid and assist public transportation in the northeastern area of the State, consisting of Cook, DuPage, Kane, Lake, McHenry and Will Counties.

(ii) Comprehensive and coordinated regional public

transportation is essential to the public health, safety and welfare. It is essential to economic well-being, maintenance of full employment, conservation of sources of energy and land for open space and reduction of traffic congestion and for providing and maintaining a healthful environment for the benefit of present and future generations in the metropolitan region. Public transportation improves the mobility of the public and improves access to jobs, commercial facilities, schools and cultural attractions. Public transportation decreases air pollution and other environmental hazards resulting from excessive use of automobiles and allows for more efficient land use and planning.

(iii) Because system generated receipts are not

presently adequate, public transportation facilities and services in the northeastern area are in grave financial condition. With existing methods of financing, coordination and management, and relative convenience of automobiles, such public transportation facilities are not providing adequate public transportation to insure the public health, safety and welfare.

(iv) Additional commitments to the public

transportation needs of persons with disabilities, the economically disadvantaged, and the elderly are necessary.

(v) To solve these problems, it is necessary to

provide for the creation of a regional transportation authority with the powers necessary to insure adequate public transportation.

(b) The General Assembly further finds, in connection with this amendatory Act of 1983:
(i) Substantial, recurring deficits in the operations

of public transportation services subject to the jurisdiction of the Regional Transportation Authority and periodic cash shortages have occurred either of which could bring about a loss of public transportation services throughout the metropolitan region at any time;

(ii) A substantial or total loss of public

transportation services or any segment thereof would create an emergency threatening the safety and well-being of the people in the northeastern area of the State; and

(iii) To meet the urgent needs of the people of the

metropolitan region that such an emergency be averted and to provide financially sound methods of managing the provision of public transportation services in the northeastern area of the State, it is necessary, while maintaining and continuing the existing Authority, to modify the powers and responsibilities of the Authority, to reallocate responsibility for operating decisions, to change the composition and appointment of the Board of Directors thereof, and to immediately establish a new Board of Directors.

(c) The General Assembly further finds in connection with this amendatory Act of the 95th General Assembly:
(i) The economic vitality of northeastern Illinois

requires regionwide and systemwide efforts to increase ridership on the transit systems, constrain road congestion within the metropolitan region, and allocate resources for transportation so as to assist in the development of an adequate, efficient, geographically equitable and coordinated regional transportation system that is in a state of good repair.

(ii) To achieve the purposes of this amendatory Act

of the 95th General Assembly, the powers and duties of the Authority must be enhanced to improve overall planning and coordination, to achieve an integrated and efficient regional transit system, to advance the mobility of transit users, and to increase financial transparency of the Authority and the Service Boards.

(d) It is the purpose of this Act to provide for, aid and assist public transportation in the northeastern area of the State without impairing the overall quality of existing public transportation by providing for the creation of a single authority responsive to the people and elected officials of the area and with the power and competence to develop, implement, and enforce plans that promote adequate, efficient, geographically equitable and coordinated public transportation, provide financial review of the providers of public transportation in the metropolitan region and facilitate public transportation provided by Service Boards which is attractive and economical to users, comprehensive, coordinated among its various elements, economical, safe, efficient and coordinated with area and State plans.
(Source: P.A. 98-1027, eff. 1-1-15; 99-143, eff. 7-27-15.)

(70 ILCS 3615/1.03) (from Ch. 111 2/3, par. 701.03)
Sec. 1.03. Definitions. As used in this Act:
"Authority" means the Regional Transportation Authority;
"Board" means the Board of Directors of the Regional Transportation Authority;
"Construct or acquire" means plan, design, construct, reconstruct, improve, modify, extend, landscape, expand or acquire;
"Metropolitan Region" means all territory included within the territory of the Authority as provided in this Act, and such territory as may be annexed to the Authority;
"Municipality", "County" and "Unit of Local Government" have the meanings given to such terms in Section 1 of Article VII of the Illinois Constitution;
"Operate" means operate, maintain, administer, repair, promote and any other acts necessary or proper with regard to such matters;
"Public Transportation" means the transportation or conveyance of persons within the metropolitan region by means available to the general public, including groups of the general public with special needs, except for transportation by automobiles not used for conveyance of the general public as passengers;
"Public Transportation Facilities" means all equipment or property, real or personal, or rights therein, useful or necessary for providing, maintaining or administering public transportation within the metropolitan region or otherwise useful for carrying out or meeting the purposes or powers of the Authority, except it shall not include roads, streets, highways or bridges or toll highways or toll bridges for general public use; and
"Service Boards" means the Board of the Commuter Rail Division of the Authority, the Board of the Suburban Bus Division of the Authority and the Board of the Chicago Transit Authority established pursuant to the "Metropolitan Transit Authority Act", approved April 12, 1945, as now or hereafter amended.
"Transportation Agency" means any individual, firm, partnership, corporation, association, body politic, municipal corporation, public authority, unit of local government or other person, other than the Authority and the Service Boards, which provides public transportation, any local mass transit district created pursuant to the "Local Mass Transit District Act", as now or hereafter amended, and any urban transportation district created pursuant to the "Urban Transportation District Act", as now or hereafter amended, which districts are located in whole or in part within the metropolitan region.
(Source: P.A. 83-885; 83-886.)

(70 ILCS 3615/1.04) (from Ch. 111 2/3, par. 701.04)
Sec. 1.04. Establishment of Authority.
A regional transportation authority shall be established upon a favorable vote at the referendum held as provided in Section 1.05 of this Act. Upon its establishment the Authority shall be a unit of local government, body politic, political subdivision and municipal corporation.
(Source: P.A. 78-3rd S.S.-5.)

(70 ILCS 3615/1.05) (from Ch. 111 2/3, par. 701.05)
Sec. 1.05. Referendum on Establishment. A special referendum election shall be held at which there shall be submitted to the electors in the metropolitan region the proposition to approve creation of the Authority, which proposition shall be in substantially the following form:
Shall a Regional Transportation Authority be created for Cook, DuPage, Kane, Lake, McHenry and Will Counties, Illinois?
The special referendum election shall be conducted by the County Clerks and Boards of Election Commissioners in the metropolitan region pursuant to the provisions of "The Election Code", approved May 11, 1943, as amended, except as is specifically provided otherwise in this Section. The special referendum election shall be held at the same time and with the same judges, polling places and precincts as for the regular primary elections to be held on March 19, 1974, in the metropolitan region.
The proposition shall be submitted to the electors on a separate paper ballot to be printed on blue paper. The State Board of Elections shall prepare and certify the form of ballot to the County Clerks and Boards of Election Commissioners in the metropolitan region.
Notice of the referendum election shall be given by the State Board of Elections. In addition, such notice may be given by the County Clerks and Boards of Election Commissioners. Each notice of the special election shall set forth the proposition to be voted upon, the date of the election and the time the polling places will be open and shall state that the polling places and precincts for such election shall be the same as for the primary elections held on such date. The notice given by the State Board of Elections shall be published in one or more daily newspapers of general circulation in the metropolitan region at least once not less than 20 days prior to the election. Notice of the special referendum election need not set forth the precincts or polling places in detail. Notices given by County Clerks or Boards of Election Commissioners shall be in the form prescribed by the State Board of Elections.
The votes shall be canvassed and returned in the manner provided for public measures submitted to the electors of the entire State, including the provisions for tally sheets, certificates of results, canvassing and abstracts of votes. Only those ballots properly marked yes or no shall be counted in the referendum. Each municipal Board of Election Commissioners shall make its return to the County Clerk of the County in which it is located; the County Clerks and any County Board of Election Commissioners shall each make returns covering their entire county to the State Board of Elections. Each County Clerk and Board of Election Commissioners shall prepare and certify an abstract of votes cast on the proposition in the precincts within its election jurisdiction. The County Clerks and any county Board of Election Commissioners shall transmit the certified abstracts to the State Board of Elections with its return within 10 days of the referendum. To meet this deadline, the County Clerks and Boards of Election Commissioners shall canvass the votes cast in the special referendum election prior to canvassing the votes cast for any office in the regular primary election, and may certify the results of and make returns on the special referendum election prior to completing those procedures for the regular primary elections.
The State Board of Elections shall proclaim and certify the results of the referendum election. If a majority of those electors properly marking ballots on the proposition vote in favor of the creation of the Authority, such Authority shall thereby be established.
(Source: P.A. 78-3rd S.S.-5.)



Article II - Powers

(70 ILCS 3615/Art. II heading)

(70 ILCS 3615/2.01) (from Ch. 111 2/3, par. 702.01)
Sec. 2.01. General Allocation of Responsibility for Public Transportation.
(a) In order to accomplish the purposes as set forth in this Act, the responsibility for planning, operating, and funding public transportation in the metropolitan region shall be allocated as described in this Act. The Authority shall:
(i) adopt plans that implement the public policy of

the State to provide adequate, efficient, geographically equitable and coordinated public transportation throughout the metropolitan region;

(ii) set goals, objectives, and standards for the

Authority, the Service Boards, and transportation agencies;

(iii) develop performance measures to inform the

public about the extent to which the provision of public transportation in the metropolitan region meets those goals, objectives, and standards;

(iv) allocate operating and capital funds made

available to support public transportation in the metropolitan region;

(v) provide financial oversight of the Service

Boards; and

(vi) coordinate the provision of public

transportation and the investment in public transportation facilities to enhance the integration of public transportation throughout the metropolitan region, all as provided in this Act.

The Service Boards shall, on a continuing basis determine the level, nature and kind of public transportation which should be provided for the metropolitan region in order to meet the plans, goals, objectives, and standards adopted by the Authority. The Service Boards may provide public transportation by purchasing such service from transportation agencies through purchase of service agreements, by grants to such agencies or by operating such service, all pursuant to this Act and the "Metropolitan Transit Authority Act", as now or hereafter amended. Certain of its actions to implement the responsibilities allocated to the Authority in this subsection (a) shall be taken in 3 public documents adopted by the affirmative vote of at least 12 of its then Directors: A Strategic Plan; a Five-Year Capital Program; and an Annual Budget and Two-Year Financial Plan.
(b) The Authority shall subject the operating and capital plans and expenditures of the Service Boards in the metropolitan region with regard to public transportation to continuing review so that the Authority may budget and expend its funds with maximum effectiveness and efficiency. The Authority shall conduct audits of each of the Service Boards no less than every 5 years. Such audits may include management, performance, financial, and infrastructure condition audits. The Authority may conduct management, performance, financial, and infrastructure condition audits of transportation agencies that receive funds from the Authority. The Authority may direct a Service Board to conduct any such audit of a transportation agency that receives funds from such Service Board, and the Service Board shall comply with such request to the extent it has the right to do so. These audits of the Service Boards or transportation agencies may be project or service specific audits to evaluate their achievement of the goals and objectives of that project or service and their compliance with any applicable requirements.
(Source: P.A. 98-1027, eff. 1-1-15.)

(70 ILCS 3615/2.01a)
Sec. 2.01a. Strategic Plan.
(a) By the affirmative vote of at least 12 of its then Directors, the Authority shall adopt a Strategic Plan, no less than every 5 years, after consultation with the Service Boards and after holding a minimum of 3 public hearings in Cook County and one public hearing in each of the other counties in the region. The Executive Director of the Authority shall review the Strategic Plan on an ongoing basis and make recommendations to the Board of the Authority with respect to any update or amendment of the Strategic Plan. The Strategic Plan shall describe the specific actions to be taken by the Authority and the Service Boards to provide adequate, efficient, and coordinated public transportation.
(b) The Strategic Plan shall identify goals and objectives with respect to:
(i) increasing ridership and passenger miles on

public transportation funded by the Authority;

(ii) coordination of public transportation services

and the investment in public transportation facilities to enhance the integration of public transportation throughout the metropolitan region;

(iii) coordination of fare and transfer policies to

promote transfers by riders among Service Boards, transportation agencies, and public transportation modes, which may include goals and objectives for development of a universal fare instrument that riders may use interchangeably on all public transportation funded by the Authority, and methods to be used to allocate revenues from transfers;

(iv) improvements in public transportation facilities

to bring those facilities into a state of good repair, enhancements that attract ridership and improve customer service, and expansions needed to serve areas with sufficient demand for public transportation;

(v) access for transit-dependent populations,

including access by low-income communities to places of employment, utilizing analyses provided by the Chicago Metropolitan Agency for Planning regarding employment and transportation availability, and giving consideration to the location of employment centers in each county and the availability of public transportation at off-peak hours and on weekends;

(vi) the financial viability of the public

transportation system, including both operating and capital programs;

(vii) limiting road congestion within the

metropolitan region and enhancing transit options to improve mobility; and

(viii) such other goals and objectives that advance

the policy of the State to provide adequate, efficient, geographically equitable and coordinated public transportation in the metropolitan region.

(c) The Strategic Plan shall establish the process and criteria by which proposals for capital improvements by a Service Board or a transportation agency will be evaluated by the Authority for inclusion in the Five-Year Capital Program, which may include criteria for:
(i) allocating funds among maintenance, enhancement,

and expansion improvements;

(ii) projects to be funded from the Innovation,

Coordination, and Enhancement Fund;

(iii) projects intended to improve or enhance

ridership or customer service;

(iv) design and location of station or transit

improvements intended to promote transfers, increase ridership, and support transit-oriented land development;

(v) assessing the impact of projects on the ability

to operate and maintain the existing transit system; and

(vi) other criteria that advance the goals and

objectives of the Strategic Plan.

(d) The Strategic Plan shall establish performance standards and measurements regarding the adequacy, efficiency, geographic equity and coordination of public transportation services in the region and the implementation of the goals and objectives in the Strategic Plan. At a minimum, such standards and measures shall include customer-related performance data measured by line, route, or sub-region, as determined by the Authority, on the following:
(i) travel times and on-time performance;
(ii) ridership data;
(iii) equipment failure rates;
(iv) employee and customer safety; and
(v) customer satisfaction.
The Service Boards and transportation agencies that receive funding from the Authority or Service Boards shall prepare, publish, and submit to the Authority such reports with regard to these standards and measurements in the frequency and form required by the Authority; however, the frequency of such reporting shall be no less than annual. The Service Boards shall publish such reports on their respective websites. The Authority shall compile and publish such reports on its website. Such performance standards and measures shall not be used as the basis for disciplinary action against any employee of the Authority or Service Boards, except to the extent the employment and disciplinary practices of the Authority or Service Board provide for such action.
(e) The Strategic Plan shall identify innovations to improve the delivery of public transportation and the construction of public transportation facilities.
(f) The Strategic Plan shall describe the expected financial condition of public transportation in the metropolitan region prospectively over a 10-year period, which may include information about the cash position and all known obligations of the Authority and the Service Boards including operating expenditures, debt service, contributions for payment of pension and other post-employment benefits, the expected revenues from fares, tax receipts, grants from the federal, State, and local governments for operating and capital purposes and issuance of debt, the availability of working capital, and the resources needed to achieve the goals and objectives described in the Strategic Plan.
(g) In developing the Strategic Plan, the Authority shall rely on such demographic and other data, forecasts, and assumptions developed by the Chicago Metropolitan Agency for Planning with respect to the patterns of population density and growth, projected commercial and residential development, and environmental factors, within the metropolitan region and in areas outside the metropolitan region that may impact public transportation utilization in the metropolitan region. The Authority shall also consult with the Illinois Department of Transportation's Office of Planning and Programming when developing the Strategic Plan. Before adopting or amending any Strategic Plan, the Authority shall consult with the Chicago Metropolitan Agency for Planning regarding the consistency of the Strategic Plan with the Regional Comprehensive Plan adopted pursuant to the Regional Planning Act.
(h) The Authority may adopt, by the affirmative vote of at least 12 of its then Directors, sub-regional or corridor plans for specific geographic areas of the metropolitan region in order to improve the adequacy, efficiency, geographic equity and coordination of existing, or the delivery of new, public transportation. Such plans may also address areas outside the metropolitan region that may impact public transportation utilization in the metropolitan region. In preparing a sub-regional or corridor plan, the Authority may identify changes in operating practices or capital investment in the sub-region or corridor that could increase ridership, reduce costs, improve coordination, or enhance transit-oriented development. The Authority shall consult with any affected Service Boards in the preparation of any sub-regional or corridor plans.
(i) If the Authority determines, by the affirmative vote of at least 12 of its then Directors, that, with respect to any proposed new public transportation service or facility, (i) multiple Service Boards or transportation agencies are potential service providers and (ii) the public transportation facilities to be constructed or purchased to provide that service have an expected construction cost of more than $25,000,000, the Authority shall have sole responsibility for conducting any alternatives analysis and preliminary environmental assessment required by federal or State law. Nothing in this subparagraph (i) shall prohibit a Service Board from undertaking alternatives analysis and preliminary environmental assessment for any public transportation service or facility identified in items (i) and (ii) above that is included in the Five-Year Capital Program as of the effective date of this amendatory Act of the 95th General Assembly; however, any expenditure related to any such public transportation service or facility must be included in a Five-Year Capital Program under the requirements of Sections 2.01b and 4.02 of this Act.
(Source: P.A. 98-1027, eff. 1-1-15.)

(70 ILCS 3615/2.01b)
Sec. 2.01b. The Five-Year Capital Program. By the affirmative vote of at least 12 of its then Directors, the Authority, after consultation with the Service Boards and after holding a minimum of 3 public hearings in Cook County and one public hearing in each of the other counties in the metropolitan region, shall each year adopt a Five-Year Capital Program that shall include each capital improvement to be undertaken by or on behalf of a Service Board provided that the Authority finds that the improvement meets any criteria for capital improvements contained in the Strategic Plan, is not inconsistent with any sub-regional or corridor plan adopted by the Authority, and can be funded within amounts available with respect to the capital and operating costs of such improvement. In reviewing proposals for improvements to be included in a Five-Year Capital Program, the Authority may give priority to improvements that are intended to bring public transportation facilities into a state of good repair. The Five-Year Capital Program shall also identify capital improvements to be undertaken by a Service Board, a transportation agency, or a unit of local government and funded by the Authority from amounts in the Innovation, Coordination, and Enhancement Fund, provided that no improvement that is included in the Five-Year Capital Program as of the effective date of this amendatory Act of the 95th General Assembly may receive funding from the Innovation, Coordination, and Enhancement Fund. Before adopting a Five-Year Capital Program, the Authority shall consult with the Chicago Metropolitan Agency for Planning regarding the consistency of the Five-Year Capital Program with the Regional Comprehensive Plan adopted pursuant to the Regional Planning Act.
(Source: P.A. 95-708, eff. 1-18-08.)

(70 ILCS 3615/2.01c)
Sec. 2.01c. Innovation, Coordination, and Enhancement Fund.
(a) The Authority shall establish an Innovation, Coordination, and Enhancement Fund and deposit into the Fund an amount equal to $10,000,000 in 2008, and, each year thereafter, an amount equal to the amount deposited in the previous year increased or decreased by the percentage growth or decline in revenues received by the Authority from taxes imposed under Section 4.03 in the previous year. Amounts on deposit in such Fund and interest and other earnings on those amounts may be used by the Authority, upon the affirmative vote of 12 of its then Directors, and after a public participation process, for operating or capital grants or loans to Service Boards, transportation agencies, or units of local government that advance the goals and objectives identified by the Authority in its Strategic Plan, provided that no improvement that has been included in a Five-Year Capital Program as of the effective date of this amendatory Act of the 95th General Assembly may receive any funding from the Innovation, Coordination, and Enhancement Fund. Unless the Board has determined by a vote of 12 of its then Directors that an emergency exists requiring the use of some or all of the funds then in the Innovation, Coordination, and Enhancement Fund, such funds may only be used to enhance the coordination and integration of public transportation and develop and implement innovations to improve the quality and delivery of public transportation.
(b) Any grantee that receives funds from the Innovation, Coordination, and Enhancement Fund for the operation of eligible programs must (i) implement such programs within one year of receipt of such funds and (ii) within 2 years following commencement of any program utilizing such funds, determine whether it is desirable to continue the program, and upon such a determination, either incorporate such program into its annual operating budget and capital program or discontinue such program. No additional funds from the Innovation, Coordination, and Enhancement Fund may be distributed to a grantee for any individual program beyond 2 years unless the Authority by the affirmative vote of at least 12 of its then Directors waives this limitation. Any such waiver will be with regard to an individual program and with regard to a one year-period, and any further waivers for such individual program require a subsequent vote of the Board.
(Source: P.A. 97-399, eff. 8-16-11.)

(70 ILCS 3615/2.01d)
Sec. 2.01d. ADA Paratransit Fund. The Authority shall establish an ADA Paratransit Fund and, each year, deposit into that Fund the following amounts: (i) a base amount equal to $115,000,000 in 2012, and, each year thereafter, an amount equal to the final budgeted funding for ADA paratransit services for the current year, (ii) any funds received from the State pursuant to appropriations for the purpose of funding ADA paratransit services, and (iii) any additional funds necessary to fund the budget or amended budget for ADA paratransit services adopted or approved by the Board for the current year. The amounts on deposit in the Fund and interest and other earnings on those amounts shall be used by the Authority to make grants to the Suburban Bus Board for ADA paratransit services provided pursuant to plans approved by the Authority under Section 2.30 of this Act. Funds received by the Suburban Bus Board from the Authority's ADA Paratransit Fund shall be used only to provide ADA paratransit services to individuals who are determined to be eligible for such services by the Authority under the Americans with Disabilities Act of 1990 and its implementing regulations. Revenues from and costs of services provided by the Suburban Bus Board with grants made under this Section shall be included in the Annual Budget and Two-Year Financial Program of the Suburban Bus Board and shall be subject to all budgetary and financial requirements under this Act that apply to ADA paratransit services. Beginning in 2008, the Executive Director shall, no later than August 15 of each year, provide to the Board a written determination of the projected annual costs of ADA paratransit services that are required to be provided pursuant to the Americans with Disabilities Act of 1990 and its implementing regulations for the current year. The Authority shall conduct triennial financial, compliance, and performance audits of ADA paratransit services to assist in this determination.
(Source: P.A. 97-399, eff. 8-16-11.)

(70 ILCS 3615/2.01e)
Sec. 2.01e. Suburban Community Mobility Fund. The Authority shall establish a Suburban Community Mobility Fund and deposit into that Fund an amount equal to $20,000,000 in 2008, and, each year thereafter, an amount equal to the amount deposited in the previous year increased or decreased by the percentage growth or decline in revenues received by the Authority from taxes imposed under Section 4.03 in the previous year. The amounts on deposit in the Fund and interest and other earnings on those amounts shall be used by the Authority to make grants to the Suburban Bus Board for the purpose of operating transit services, other than traditional fixed-route services, that enhance suburban mobility, including, but not limited to, demand-responsive transit services, ride sharing, van pooling, service coordination, centralized dispatching and call taking, reverse commuting, service restructuring, and bus rapid transit. Revenues from and costs of services provided by the Suburban Bus Board with moneys from the Suburban Community Mobility Fund shall be included in the Annual Budget and Two-Year Financial Program of the Suburban Bus Board and shall be subject to all budgetary and financial requirements under this Act.
(Source: P.A. 97-399, eff. 8-16-11.)

(70 ILCS 3615/2.02) (from Ch. 111 2/3, par. 702.02)
Sec. 2.02. Purchase of Service Contracts - Grants. (a) The Service Boards may purchase public transportation from transportation agencies upon such terms and conditions as may be set forth in purchase of service agreements between the Service Boards and the transportation agencies.
(b) Grants may be made either by: (i) the Authority to a Service Board; or (ii) a Service Board to either a transportation agency or another Service Board, all for operating and other expenses, or for developing or planning public transportation or for constructing or acquiring public transportation facilities, all upon such terms and conditions as that Service Board or the Authority shall prescribe or as that Service Board and the Authority or that Service Board and the transportation agency shall agree in any grant contract.
(c) The Board shall adopt, to the extent it determines feasible, guidelines setting forth uniform standards for the making of grants and purchase of service agreements. Such grant contacts or purchase of service agreements may be for such number of years or duration as the parties shall agree.
Any purchase of service agreement with a transportation agency which is not a public body shall be upon terms and conditions which will allow the transportation agency to receive for the public transportation provided pursuant to the agreement net income, after reasonable deductions for depreciation and other proper and necessary reserves, equal to an amount which is a reasonable return upon the value of such portion of the transportation agency's property as is used and useful in rendering such transportation service. This paragraph shall be construed in a manner consistent with the principles applicable to such a transportation agency in rate proceedings under "An Act concerning public utilities", approved June 29, 1921, as now or hereafter amended. This paragraph shall not be construed to provide for the funding of reserves or guarantee that such a transportation agency shall in fact receive any return. A Service Board shall, within 180 days after receiving a written request from a transportation agency which is not a public body, tender and offer to enter into with such transportation agency a purchase of service agreement that is in conformity with this Act and that covers the public transportation services by rail (other than experimental or demonstration services) which such agency is providing at the time of such request and which services either were in operation for at least one year immediately preceding the effective date of this Act or were in operation pursuant to a purchase of service or grant agreement with the Authority or Service Board. No such tender by a Service Board need be made before April 1, 1975. The first purchase of service agreement so requested shall not, unless the parties agree otherwise, become effective prior to June 30, 1975. If, following such a request and tender, a Service Board and the transportation agency do not agree upon the amount of compensation to be provided to the agency by the Service Board under the purchase of service agreement or fares and charges under the purchase of service agreement, either of them may submit such unresolved issues to the Illinois Commerce Commission for determination. The Commission shall determine the unresolved issues in conformity with this Act. The Commission's determination shall be set forth in writing, together with such terms as are agreed by the parties and any other unresolved terms as tendered by the Service Board, in a single document which shall constitute the entire purchase of service agreement between the Service Board and the transportation agency, which agreement, in the absence of contrary agreement by the parties, shall be for a term of 3 years effective as of July 1, 1975, or, if the agreement is requested to succeed a currently effective or recently expired purchase of service agreement between the parties, as of the date of such expiration. The decision of the Commission shall be binding upon the Service Board and the transportation agency, subject to judicial review as provided in "An Act concerning public utilities", as approved June 29, 1921, as now or hereafter amended, but the parties may at any time mutually amend or terminate a purchase of service agreement. Prompt settlement between the parties shall be made of any sums owing under the terms of the purchase of service agreement so established for public transportation services performed on and after the effective date of any such agreement. If the Authority reduces the amount of operating subsidy available to a Service Board under the provisions of Section 4.09 or Section 4.11, the Service Board shall, from those funds available to it under Section 4.02, first discharge its financial obligations under the terms of a purchase of service contract to any transportation agency which is not a public body, unless such transportation agency has failed to take any action requested by the Service Board, which under the terms of the purchase of service contract the Service Board can require the transportation agency to take, which would have the effect of reducing the financial obligation of the Service Board to the transportation agency. The provisions of this paragraph (c) shall not preclude a Service Board and a transportation agency from otherwise entering into a purchase of service or grant agreement in conformity with this Act or an agreement for the Authority or a Service Board to purchase or a Service Board to operate that agency's public transportation facilities, and shall not limit the exercise of the right of eminent domain by the Authority pursuant to this Act.
(d) Any transportation agency providing public transportation pursuant to a purchase of service or grant agreement with the Authority or a Service Board shall be subject to the "Illinois Human Rights Act", as now or hereafter amended, and the remedies and procedures established thereunder. Such agency shall file an affirmative action program for employment by it with regard to public transportation so provided with the Department of Human Rights within one year of the purchase of service or grant agreement, to ensure that applicants are employed and that employees are treated during employment, without unlawful discrimination. Such affirmative action program shall include provisions relating to hiring, upgrading, demotion, transfer, recruitment, recruitment advertising, selection for training and rates of pay or other forms of compensation. No unlawful discrimination as defined and prohibited in the Illinois Human Rights Act in any such employment shall be made in any term or aspect of employment and discrimination based upon political reasons or factors shall be prohibited.
(e) A Service Board, subject to the provisions of paragraph (c) of this Section, may not discriminate against a transportation agency with which it has a purchase of service contract or grant agreement in any condition affecting the operation of the public transportation facility including the level of subsidy provided, the quality or standard of public transportation to be provided or in meeting the financial obligations to transportation agencies under the terms of a purchase of service or grant contract. Any transportation agency that believes that a Service Board is discriminating against it may, after attempting to resolve the alleged discrimination by meeting with the Service Board with which it has a purchase of service or grant contract, appeal to the Authority. The Board shall name 3 of its members, other than a member of the board of the concerned Service Board, to serve as a panel to arbitrate the dispute. The panel shall render a recommended decision to the Board which shall be binding on the Service Board and the transportation agency if adopted by the Board. The panel may not require the Service Board to take any action which would increase the operating budget of the Service Board. The decision of the Board shall be enforceable in a court of general jurisdiction.
(Source: P.A. 83-885; 83-886.)

(70 ILCS 3615/2.03) (from Ch. 111 2/3, par. 702.03)
Sec. 2.03. Operations. A Service Board may provide public transportation by operating public transportation facilities. A Service Board may enter into operating agreements with any individual, corporation or other person or private or public entity to operate such facilities on behalf of the Service Board.
(Source: P.A. 83-886.)

(70 ILCS 3615/2.04) (from Ch. 111 2/3, par. 702.04)
Sec. 2.04. Fares and Nature of Service.
(a) Whenever a Service Board provides any public transportation by operating public transportation facilities, the Service Board shall provide for the level and nature of fares or charges to be made for such services, and the nature and standards of public transportation to be so provided that meet the goals and objectives adopted by the Authority in the Strategic Plan. Provided, however that if the Board adopts a budget and financial plan for a Service Board in accordance with the provisions in Section 4.11(b)(5), the Board may consistent with the terms of any purchase of service contract provide for the level and nature of fares to be made for such services under the jurisdiction of that Service Board, and the nature and standards of public transportation to be so provided.
(b) Whenever a Service Board provides any public transportation pursuant to grants made after June 30, 1975, to transportation agencies for operating expenses (other than with regard to experimental programs) or pursuant to any purchase of service agreement, the purchase of service agreement or grant contract shall provide for the level and nature of fares or charges to be made for such services, and the nature and standards of public transportation to be so provided. A Service Board shall require all transportation agencies with which it contracts, or from which it purchases transportation services or to which it makes grants to provide half fare transportation for their student riders if any of such agencies provide for half fare transportation to their student riders.
(c) In so providing for the fares or charges and the nature and standards of public transportation, any purchase of service agreements or grant contracts shall provide, among other matters, for the terms or cost of transfers or interconnections between different modes of transportation and different public transportation agencies, schedules or routes of such service, changes which may be made in such service, the nature and condition of the facilities used in providing service, the manner of collection and disposition of fares or charges, the records and reports to be kept and made concerning such service, for interchangeable tickets or other coordinated or uniform methods of collection of charges, and shall further require that the transportation agency comply with any determination made by the Board of the Authority under and subject to the provisions of Section 2.12b of this Act. In regard to any such service, the Authority and the Service Boards shall give attention to and may undertake programs to promote use of public transportation and to provide coordinated ticket sales and passenger information. In the case of a grant to a transportation agency which remains subject to Illinois Commerce Commission supervision and regulation, the Service Boards shall exercise the powers set forth in this Section in a manner consistent with such supervision and regulation by the Illinois Commerce Commission.
(d) By January 1, 2013, the Authority, in consultation with the Service Boards and the general public, must develop a policy regarding transfer fares on all fixed-route public transportation services provided by the Service Boards. The policy shall also set forth the fare sharing agreements between the Service Boards that apply to interagency fare passes and tickets. The policy established by the Authority shall be submitted to each of the Service Boards for its approval or comments and objection. After receiving the policy, the Service Boards have 90 days to approve or take other action regarding the policy. If all of the Service Boards agree to the policy, then a regional agreement shall be created and signed by each of the Service Boards. The terms of the agreement may be changed upon petition by any of the Service Boards and by agreement of the other Service Boards.
(e) By January 1, 2015, the Authority must develop and implement a regional fare payment system. The regional fare payment system must use and conform with established information security industry standards and requirements of the financial industry. The system must allow consumers to use contactless credit cards, debit cards, and prepaid cards to pay for all fixed-route public transportation services. Beginning in 2012 and each year thereafter until 2015, the Authority must submit an annual report to the Governor and General Assembly describing the progress of the Authority and each of the Service Boards in implementing the regional fare payment system. The Authority must adopt rules to implement the requirements set forth in this Section.
(Source: P.A. 97-85, eff. 7-7-11.)

(70 ILCS 3615/2.05) (from Ch. 111 2/3, par. 702.05)
Sec. 2.05. Centralized Services; Acquisition and Construction.
(a) The Authority may at the request of two or more Service Boards, serve, or designate a Service Board to serve, as a centralized purchasing agent for the Service Boards so requesting.
(b) The Authority may at the request of two or more Service Boards perform other centralized services such as ridership information and transfers between services under the jurisdiction of the Service Boards where such centralized services financially benefit the region as a whole. Provided, however, that the Board may require transfers only upon an affirmative vote of 12 of its then Directors.
(c) A Service Board or the Authority may for the benefit of a Service Board, to meet its purposes, construct or acquire any public transportation facility for use by a Service Board or for use by any transportation agency and may acquire any such facilities from any transportation agency, including also without limitation any reserve funds, employees' pension or retirement funds, special funds, franchises, licenses, patents, permits and papers, documents and records of the agency. In connection with any such acquisition from a transportation agency the Authority may assume obligations of the transportation agency with regard to such facilities or property or public transportation operations of such agency.
In connection with any construction or acquisition, the Authority shall make relocation payments as may be required by federal law or by the requirements of any federal agency authorized to administer any federal program of aid.
(d) The Authority shall, after consulting with the Service Boards, develop regionally coordinated and consolidated sales, marketing, advertising, and public information programs that promote the use and coordination of, and transfers among, public transportation services in the metropolitan region. The Authority shall develop and adopt, with the affirmative vote of at least 12 of its then Directors, rules and regulations for the Authority and the Service Boards regarding such programs to ensure that the Service Boards' independent programs conform with the Authority's regional programs.
(Source: P.A. 95-708, eff. 1-18-08.)

(70 ILCS 3615/2.06) (from Ch. 111 2/3, par. 702.06)
Sec. 2.06. Use of Streets and Roads - Relationship with Illinois Commerce Commission. (a) The Authority may for the benefit of a Service Board, by ordinance, provide for special lanes for exclusive or special use by public transportation vehicles with regard to any roads, streets, ways, highways, bridges, toll highways or toll bridges in the metropolitan region, notwithstanding any governmental statute, ordinance or regulation to the contrary.
(b) The Authority, for the benefit of a Service Board, shall have the power to use and, by ordinance, to authorize any Service Board or transportation agency to use without any franchise, charge, permit or license any public road, street, way, highway, bridge, toll highway or toll bridge within the metropolitan region for the provision of public transportation. Transportation agencies which have purchase of service agreements with a Service Board as to any public transportation shall not as to any aspect of such public transportation be subject to any supervision, licensing or regulation imposed by any unit of local government in the metropolitan region, except as may be specifically authorized by the Authority and except for regular police supervision of vehicular traffic.
(c) The Authority shall not be subject to "An Act concerning public utilities", approved June 29, 1921, as now or hereafter amended. Transportation agencies which have any purchase of service agreement with a Service Board shall not be subject to that Act as to any public transportation which is the subject of such agreement. No contract or agreement entered into by any transportation agency with a Service Board shall be subject to approval of or regulation by the Illinois Commerce Commission. If a Service Board shall determine that any particular public transportation service provided by a transportation agency with which the Service Board has a purchase of service agreement is not necessary for the public interest and shall, for that reason, decline to enter into any purchase of service agreement for such particular service, then the Service Board shall have no obligation pursuant to Section 2.02 (c) to offer or make a purchase of service agreement with respect to that particular service and the transportation agency may discontinue the particular service. Such discontinuation shall not be subject to the approval of or regulation by the Illinois Commerce Commission. The acquisition by the Authority by eminent domain of any property, from any transportation agency, shall not be subject to the approval of or regulation by the Illinois Commerce Commission, provided, however, that the requirement in Section 7-102 of the Code of Civil Procedure, as amended, requiring in certain instances prior approval of the Illinois Commerce Commission for taking or damaging of property of railroads or other public utilities shall continue to apply as to any taking or damaging by the Authority of any real property of such a railroad not used for public transportation or of any real property of such other public utility.
(Source: P.A. 83-885; 83-886.)

(70 ILCS 3615/2.06.1) (from Ch. 111 2/3, par. 702.06.1)
Sec. 2.06.1. Bikeways and trails. The Authority may use its established funds, personnel, and other resources to acquire, construct, operate, and maintain bikeways and trails. The Authority shall cooperate with other governmental and private agencies in bikeway and trail programs.
(Source: P.A. 98-1027, eff. 1-1-15.)

(70 ILCS 3615/2.07) (from Ch. 111 2/3, par. 702.07)
Sec. 2.07. Extra-territorial Authority. In order to provide or assist any transportation of members of the general public between points in the metropolitan region and points outside the metropolitan region, whether in this State or in Wisconsin or Indiana, the Authority may at the request and for the benefit of a Service Board, by ordinance, enter into agreements with any unit of local government, individual, corporation or other person or public agency in or of any such state or any private entity for such service. Such agreements may provide for participation by a Service Board in providing such service and for grants by a Service Board in connection with any such service, and may, subject to federal and State law, set forth any terms relating to such service, including coordinating such service with public transportation in the metropolitan region. Such agreement may be for such number of years or duration as the parties may agree. In regard to any such agreements or grants, a Service Board shall consider the benefit to the metropolitan region and the financial contribution with regard to such service made or to be made from public funds in such areas served outside the metropolitan region.
(Source: P.A. 83-886.)

(70 ILCS 3615/2.08) (from Ch. 111 2/3, par. 702.08)
Sec. 2.08. Protection Against Crime. The Authority shall cooperate with the various State, municipal, sheriff's and transportation agency police forces in the metropolitan region for the protection of employees and consumers of public transportation services and public transportation facilities against crime. The Authority may provide by ordinance for an Authority police force to aid, coordinate and supplement other police forces in protecting persons and property and reducing the threats of crime with regard to public transportation. Such police shall have the same powers with regard to such protection of persons and property as those exercised by police of municipalities and may include members of other police forces in the metropolitan region. The Authority shall establish minimum standards for selection and training of members of such police force employed by it. Training shall be accomplished at schools certified by the Illinois Law Enforcement Training Standards Board established pursuant to the Illinois Police Training Act. Such training shall be subject to the rules and standards adopted pursuant to Section 7 of that Act. The Authority may participate in any training program conducted under that Act. The Authority may provide for the coordination or consolidation of security services and police forces maintained with regard to public transportation services and facilities by various transportation agencies and may contract with any municipality or county in the metropolitan region to provide protection of persons or property with regard to public transportation. Employees of the Authority or of any transportation agency affected by any action of the Authority under this Section shall be provided the protection set forth in Section 2.16. Neither the Authority, the Suburban Bus Division, the Commuter Rail Division, nor any of their Directors, officers or employees shall be held liable for failure to provide a security or police force or, if a security or police force is provided, for failure to provide adequate police protection or security, failure to prevent the commission of crimes by fellow passengers or other third persons or for the failure to apprehend criminals.
(Source: P.A. 91-357, eff. 7-29-99.)

(70 ILCS 3615/2.09) (from Ch. 111 2/3, par. 702.09)
Sec. 2.09. Research and Development.
(a) The Authority and the Service Boards shall study public transportation problems and developments; encourage experimentation in developing new public transportation technology, financing methods, and management procedures; conduct, in cooperation with other public and private agencies, studies and demonstration and development projects to test and develop methods for improving public transportation, for reducing its costs to users or for increasing public use; and conduct, sponsor, and participate in other studies and experiments, which may include fare demonstration programs, useful to achieving the purposes of this Act. The cost for any such item authorized by this Section may be exempted by the Board in a budget ordinance from the "costs" included in determining that the Authority and its service boards meet the farebox recovery ratio or system generated revenues recovery ratio requirements of Sections 3A.10, 3B.10, 4.01(b), 4.09 and 4.11 of this Act and Section 34 of the Metropolitan Transit Authority Act during the Authority's fiscal year which begins January 1, 1986 and ends December 31, 1986, provided that the cost of any item authorized herein must be specifically approved within the budget adopted pursuant to Sections 4.01 and 4.11 of this Act for that fiscal year.
(b) To improve public transportation service in areas of the metropolitan region with limited access to commuter rail service, the Authority and the Suburban Bus Division shall evaluate the feasibility of implementing new bus rapid transit services using the expressway and tollway systems in the metropolitan region. The Illinois Department of Transportation and the Illinois Toll Highway Authority shall work cooperatively with the Authority and the Suburban Bus Division in that evaluation and in the implementation of bus rapid transit services. The Authority and the Suburban Bus Division, in cooperation with the Illinois Department of Transportation, shall develop a bus rapid transit demonstration project on Interstate 55 located in Will, DuPage, and Cook Counties. This demonstration project shall test and refine approaches to bus rapid transit operations in the expressway or tollway shoulder or regular travel lanes and shall investigate technology options that facilitate the shared use of the transit lane and provide revenue for financing construction and operation of public transportation facilities.
(c) The Suburban Bus Division and the Authority shall cooperate in the development, funding, and operation of programs to enhance access to job markets for residents in south suburban Cook County. Beginning in 2008, the Authority shall allocate to the Suburban Bus Division an amount not less than $3,750,000, and beginning in 2009 an amount not less than $7,500,000 annually for the costs of such programs.
(Source: P.A. 95-708, eff. 1-18-08.)

(70 ILCS 3615/2.10) (from Ch. 111 2/3, par. 702.10)
Sec. 2.10. Protection of the Environment. The Authority and the Service Boards shall take all feasible and prudent steps to minimize environmental disruption and pollution arising from its activities or from public transportation activities of transportation agencies acting pursuant to purchase of service agreements. In carrying out its purposes and powers under this Act, the Authority and the Service Boards shall seek to reduce environmental disruption and pollution arising from all forms of transportation of persons within the metropolitan region. The Service Boards shall employ persons with skills and responsibilities for determining means to minimize such disruption and pollution.
(Source: P.A. 83-886.)

(70 ILCS 3615/2.11) (from Ch. 111 2/3, par. 702.11)
Sec. 2.11. Safety.
(a) The Service Boards may establish, enforce and facilitate achievement and maintenance of standards of safety against accidents with respect to public transportation provided by the Service Boards or by transportation agencies pursuant to purchase of service agreements with the Service Boards. The provisions of general or special orders, rules or regulations issued by the Illinois Commerce Commission pursuant to Section 57 of "An Act concerning public utilities", approved June 29, 1921, as amended, which pertain to public transportation and public transportation facilities of railroads will continue to apply until the Service Board determines that different standards are necessary to protect such health and safety.
(b) To the extent required by 49 CFR Part 659 as now or hereafter amended, the Authority shall develop and adopt a system safety program standard for the safety of rail fixed guideway systems and the personal security of the systems' passengers and employees and shall establish procedures for safety and security reviews, investigations, and oversight reporting. The Authority shall require the applicable Service Boards to comply with the requirements of 49 CFR Part 659 as now or hereafter amended. The Authority may contract for the services of a qualified consultant to comply with this subsection.
(c) The security portion of the system safety program, investigation reports, surveys, schedules, lists, or data compiled, collected, or prepared by or for the Authority under this subsection, shall not be subject to discovery or admitted into evidence in federal or State court or considered for other purposes in any civil action for damages arising from any matter mentioned or addressed in such reports, surveys, schedules, lists, data, or information.
(d) Neither the Authority nor its directors, officers, or employees nor any Service Board subject to this Section nor its directors, officers, or employees shall be held liable in any civil action for any injury to any person or property for any acts or omissions or failure to act under this Section or pursuant to 49 CFR Part 659 as now or hereafter amended.
(Source: P.A. 90-273, eff. 7-30-97.)

(70 ILCS 3615/2.12) (from Ch. 111 2/3, par. 702.12)
Sec. 2.12. Coordination with Planning Agencies. The Authority and the Service Boards shall cooperate with the various public agencies charged with responsibility for long-range or comprehensive planning for the metropolitan region. The Authority shall utilize the official forecasts and plans of the Chicago Metropolitan Agency for Planning in developing the Strategic Plan and the Five-Year Capital Program. The Authority and the Service Boards shall, prior to the adoption of any Strategic Plan, as provided in Section 2.01a of this Act, or the adoption of any Five-Year Capital Program, as provided in Section 2.01b of this Act, submit its proposals to such agencies for review and comment. The Authority and the Service Boards may make use of existing studies, surveys, plans, data and other materials in the possession of any State agency or department, any planning agency or any unit of local government.
(Source: P.A. 95-708, eff. 1-18-08.)

(70 ILCS 3615/2.12a)
Sec. 2.12a. (Repealed).
(Source: P.A. 83-886. Repealed by P.A. 95-708, eff. 1-18-08.)

(70 ILCS 3615/2.12b)
Sec. 2.12b. Coordination of Fares and Service. Upon the request of a Service Board, the Executive Director of the Authority may, upon the affirmative vote of 9 of the then Directors of the Authority, intervene in any matter involving (i) a dispute between Service Boards or a Service Board and a transportation agency providing service on behalf of a Service Board with respect to the terms of transfer between, and the allocation of revenues from fares and charges for, transportation services provided by the parties or (ii) a dispute between 2 Service Boards with respect to coordination of service, route duplication, or a change in service. Any Service Board or transportation agency involved in such dispute shall meet with the Executive Director, cooperate in good faith to attempt to resolve the dispute, and provide any books, records, and other information requested by the Executive Director. If the Executive Director is unable to mediate a resolution of any dispute, he or she may provide a written determination recommending a change in the fares or charges or the allocation of revenues for such service or directing a change in the nature or provider of service that is the subject of the dispute. The Executive Director shall base such determination upon the goals and objectives of the Strategic Plan established pursuant to Section 2.01a(b). Such determination shall be presented to the Board of the Authority and, if approved by the affirmative vote of at least 9 of the then Directors of the Authority, shall be final and shall be implemented by any affected Service Board and transportation agency within the time frame required by the determination.
(Source: P.A. 95-708, eff. 1-18-08.)

(70 ILCS 3615/2.13) (from Ch. 111 2/3, par. 702.13)
Sec. 2.13. (a) The Authority may take and acquire possession by eminent domain of any property or interest in property which the Authority is authorized to acquire under this Act. The power of eminent domain may be exercised by ordinance of the Authority, and shall extend to all types of interests in property, both real and personal (including without limitation easements for access purposes to and rights of concurrent usage of existing or planned public transportation facilities), whether or not the property is public property or is devoted to public use and whether or not the property is owned or held by a public transportation agency, except as specifically limited by this Act.
(b) The Authority shall exercise the power of eminent domain granted in this Section in the manner provided for the exercise of the right of eminent domain under the Eminent Domain Act, except that the Authority may not exercise the authority provided in Article 20 of the Eminent Domain Act (quick-take procedure) providing for immediate possession in such proceedings, and except that those provisions of Section 10-5-10 of the Eminent Domain Act requiring prior approval of the Illinois Commerce Commission in certain instances shall apply to eminent domain proceedings by the Authority only as to any taking or damaging by the Authority of any real property of a railroad not used for public transportation or of any real property of other public utilities.
(c) The Authority may exercise the right of eminent domain to acquire public property only upon the concurrence of 2/3 of the then Directors. In any proceeding for the taking of public property by the Authority through the exercise of the power of eminent domain the venue shall be in the Circuit Court of the county in which the property is located. The right of eminent domain may be exercised over property used for public park purposes, for State Forest purposes or for forest preserve purposes only upon a written finding adopted by concurrence of 2/3 of the then Directors, after public hearing and a written study done for the Authority, that such taking is necessary to accomplish the purposes of this Act, that no feasible alternatives to such taking exist, and that the advantages to the public from such taking exceed the disadvantages to the public of doing so. In any proceeding for the exercise of the right of eminent domain for the taking by the Authority of property used for public park, State forest, or forest preserve purposes, the court shall not order the taking of such property unless it has reviewed and concurred in the findings required of the Authority by this paragraph. No property dedicated as a nature preserve pursuant to the "Illinois Natural Areas Preservation Act", as now or hereafter amended, may be acquired in eminent domain by the Authority.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 3615/2.13a)
Sec. 2.13a. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 3615/2.14) (from Ch. 111 2/3, par. 702.14)
Sec. 2.14. Appointment of Officers and Employees. The Authority may appoint, retain and employ officers, attorneys, agents, engineers and employees. The officers shall include an Executive Director, who shall be the chief executive officer of the Authority, appointed by the Chairman with the concurrence of 11 of the other then Directors of the Board. The Executive Director shall organize the staff of the Authority, shall allocate their functions and duties, shall transfer such staff to the Suburban Bus Division and the Commuter Rail Division as is sufficient to meet their purposes, shall fix compensation and conditions of employment of the staff of the Authority, and consistent with the policies of and direction from the Board, take all actions necessary to achieve its purposes, fulfill its responsibilities and carry out its powers, and shall have such other powers and responsibilities as the Board shall determine. The Executive Director must be an individual of proven transportation and management skills and may not be a member of the Board. The Authority may employ its own professional management personnel to provide professional and technical expertise concerning its purposes and powers and to assist it in assessing the performance of the Service Boards in the metropolitan region.
No employee, officer, or agent of the Authority may receive a bonus that exceeds 10% of his or her annual salary unless that bonus has been reviewed by the Board for a period of 14 days. After 14 days, the contract shall be considered reviewed. This Section does not apply to usual and customary salary adjustments.
No unlawful discrimination, as defined and prohibited in the Illinois Human Rights Act, shall be made in any term or aspect of employment nor shall there be discrimination based upon political reasons or factors. The Authority shall establish regulations to insure that its discharges shall not be arbitrary and that hiring and promotion are based on merit.
The Authority shall be subject to the "Illinois Human Rights Act", as now or hereafter amended, and the remedies and procedure established thereunder. The Authority shall file an affirmative action program for employment by it with the Department of Human Rights to ensure that applicants are employed and that employees are treated during employment, without regard to unlawful discrimination. Such affirmative action program shall include provisions relating to hiring, upgrading, demotion, transfer, recruitment, recruitment advertising, selection for training and rates of pay or other forms of compensation.
(Source: P.A. 98-1027, eff. 1-1-15.)

(70 ILCS 3615/2.15) (from Ch. 111 2/3, par. 702.15)
Sec. 2.15. Policy With Respect to Protective Arrangements, Collective Bargaining and Labor Relations.
It is the intent of this Act that:
(a) The Authority shall insure that every employee of the Authority and every employee of a Service Board or transportation agency shall receive fair and equitable protection against actions of the Authority which shall not be less than those established pursuant to Section 13 (c) of the Urban Mass Transportation Act of 1964, as amended (49 U.S.C. Sec. 1609 (c), and Section 405 (b) of the Rail Passenger Service Act of 1970, as amended (45 U.S.C. Sec. 565 (b), and as prescribed by the United States Secretary of Labor thereunder, at the time of the protective agreement or arbitration decision providing protection.
(b) There shall be no limitation on freedom of association among employees of the Authority nor any denial of the right of employees to join or support a labor organization and to bargain collectively through representatives of their own choosing.
(c) The Authority and the duly accredited representatives of employees shall have the obligation to bargain collectively in good faith, and the Authority shall have the power and duty to enter into written collective bargaining agreements with such representatives.
(Source: P.A. 83-886.)

(70 ILCS 3615/2.16) (from Ch. 111 2/3, par. 702.16)
Sec. 2.16. Employee Protection.
(a) The Authority shall insure that every employee of the Authority or of a Service Board or transportation agency shall receive fair and equitable protection against actions of the Authority which shall not be less than those established pursuant to Section 13(c) of the Urban Mass Transportation Act of 1964, as amended (49 U.S.C. Sec. 1609(c)), and Section 405(b) of the Rail Passenger Service Act of 1970, as amended (45 U.S.C. Sec. 565(b)), and as prescribed by the United States Secretary of Labor thereunder, at the time of the protective agreement or arbitration decision providing protection.
(b) The Authority shall negotiate or arrange for the negotiation of such fair and equitable employee arrangements with the employees, through their accredited representatives authorized to act for them. If agreement cannot be reached on the terms of such protective arrangement, any party may submit any matter in dispute to arbitration. In such arbitration, each party shall have the right to select non-voting arbitration board members. The impartial arbitrator will be selected by the American Arbitration Association and appointed from a current listing of the membership of the National Academy of Arbitrators, upon request of any party. The impartial arbitrator's decision shall be final and binding on all parties. Each party shall pay an equal proportionate share of the impartial arbitrator's fees and expenses.
(c) For purposes of Sections 2.15 through 2.19, "actions of the Authority" include its acquisition and operation of public transportation facilities, the execution of purchase of service agreements and grant contracts made under this Act and the coordination, reorganization, combining, leasing, merging of operations or the expansion or curtailment of public transportation service or facilities by the Authority, but does not include a failure or refusal to enter into a purchase of service agreement or grant contract.
(Source: P.A. 91-357, eff. 7-29-99.)

(70 ILCS 3615/2.17) (from Ch. 111 2/3, par. 702.17)
Sec. 2.17. Employee Pensions.
The Authority may establish and maintain systems of pensions and retirement benefits for such officers and employees of the Authority as may be designated or described by ordinance of the Authority; may fix the classifications therein; may take such steps as may be necessary to provide that persons eligible for admission to such pension systems as officers and employees of the Authority or of any transportation agency whose operations are financed in whole or in part by the Authority, shall retain eligibility for admission to or continued coverage and participation under Title II of the federal Social Security Act, as amended, and the related provisions of the Federal Insurance Contributions Act, as amended, or the federal Railroad Retirement Act, as amended, and the related provisions of the Railroad Retirement Tax Act, as amended, as the case may be; and may provide in connection with such pension systems, a system of benefits payable to the beneficiaries and dependents of any participant in such pension systems after the death of such participant (whether accidental or otherwise, whether occurring in the actual performance of duty or otherwise, or both) subject to such exceptions, conditions, restrictions and classifications as may be provided by ordinance of the Authority. Such pension systems shall be financed or funded by such means and in such manner as may be determined by the Authority to be economically feasible.
(Source: P.A. 78-3rd S.S.-5.)

(70 ILCS 3615/2.18) (from Ch. 111 2/3, par. 702.18)
Sec. 2.18. Labor Contracts.
(a) The Authority shall deal with and enter into written contracts with employees of the Authority, through accredited representatives of such employees authorized to act for such employees concerning wages, salaries, hours, working conditions, and pension or retirement provisions. Nothing in this Act shall be construed, however, to permit hours of labor in excess of those prohibited by law or to permit working conditions prohibited by law.
(b) Whenever the Authority acquires the public transportation facilities of a transportation agency, either in proceeding by eminent domain or otherwise, and operates such facilities, all employees actively engaged in the operation thereof shall be transferred to and appointed as employees of the Authority, subject to all the rights and benefits of Sections 2.15 through 2.19, and the Authority shall assume and observe all applicable labor contracts and pension obligations. These employees shall be given seniority credit and sick leave, vacation, insurance, and pension credits in accordance with the records or labor agreements from the acquired transportation system. Members and beneficiaries of any pension or retirement system or other benefits established by the acquired transportation system shall continue to have rights, privileges, benefits, obligations and status with respect to such established system. The Authority shall assume the obligations of any transportation system acquired by it with regard to wages, salaries, hours, working conditions, sick leave, health and welfare and pension or retirement provisions for these employees. The Authority and the employees, through their representatives for collective bargaining purposes, shall take whatever action may be necessary to have pension trust funds presently under the joint control of such Transportation Agency and the participating employees through their representatives transferred to the trust funds to be established, maintained, and administered jointly by the Authority and the participating employees through their representatives.
(c) Whenever the Authority shall take any of the actions specified in Section 2.16 (c), it shall do so only after meeting the requirements of Section 2.16, and in addition, whenever the Authority shall acquire and operate the public transportation facilities of a transportation agency engaged in the transportation of persons by railroad, it shall do so only in such manner as to insure the continued applicability to the railroad employees affected thereby of the provisions of all federal statutes then applicable to them and a continuation of their existing collective bargaining agreements until the provisions of said agreements can be re-negotiated by representatives of the Authority and the representatives of said employees duly designated as such pursuant to the terms and provisions of the Railway Labor Act, as amended (45 U.S.C. 151 et seq.); provided, however, that nothing in this subsection shall prevent the abandonment of such facilities, or the discontinuance of such operations pursuant to applicable law, or the substitution of other operations or facilities for such operations or facilities, whether by merger, consolidation, coordination or otherwise. In the event new or supplemental operations or facilities are substituted therefor, the provisions of Section 2.19 shall be applicable, and all questions concerning the selection of forces to perform the work of such new or supplemental facilities or operations, and whether the Authority shall be required to insure the continued applicability of the federal statutes applicable to such employees shall be negotiated and, if necessary, arbitrated, in accordance with the procedures set forth in subsection 2.19 (a).
(Source: P.A. 78-3rd S.S.-5.)

(70 ILCS 3615/2.18a) (from Ch. 111 2/3, par. 702.18a)
Sec. 2.18a. (a) The provisions of this Section apply to collective bargaining agreements (including extensions and amendments to existing agreements) between Service Boards or transportation agencies subject to the jurisdiction of Service Boards and their employees, which are entered into after January 1, 1984.
(b) The Authority shall approve amended budgets prepared by Service Boards which incorporate the costs of collective bargaining agreements between Service Boards and their employees. The Authority shall approve such an amended budget provided that it determines by the affirmative vote of 12 of its then members that the amended budget meets the standards established in Section 4.11.
(Source: P.A. 95-708, eff. 1-18-08.)

(70 ILCS 3615/2.19) (from Ch. 111 2/3, par. 702.19)
Sec. 2.19. Labor Relations Procedures.
(a) Whenever the Authority proposes to operate or to enter into a contract to operate any new public transportation facility which may result in the displacement of employees or the rearrangement of the working forces of the Authority or of the Chicago Transit Authority or of any transportation agency, the Authority shall give at least 90 days written notice of such proposed operations to the representatives of the employees affected and the Authority shall provide for the selection of forces to perform the work of that facility on the basis of agreement between the Authority and the representatives of such employees. In the event of failure to agree, the dispute may be submitted by the Authority or by any representative of the employees affected to final and binding arbitration by an impartial arbitrator to be selected by the American Arbitration Association from a current listing of arbitrators of the National Academy of Arbitrators.
(b) In case of any labor dispute not otherwise governed by this Act, by the Labor Management Relations Act, as amended, the Railway Labor Act, as amended, or by impasse resolution provisions in a collective bargaining or protective agreement involving the Authority, the Chicago Transit Authority or any transportation agency financed in whole or in part by the Authority and the employees of the Authority or of the Chicago Transit Authority or any such transportation agency, which is not settled by the parties thereto within 30 days from the date of commencement of negotiations, either party may request the assistance of a mediator appointed by either the State or Federal Mediation and Conciliation Service, who shall seek to resolve the dispute. In the event that the dispute is not resolved by mediation within a reasonable period, the mediator shall certify to the parties that an impasse exists. Upon receipt of the mediator's certification, any party to the dispute may, within 7 days, submit the dispute to a fact finder who shall be selected by the parties pursuant to the rules of the American Arbitration Association from a current listing of members of the National Academy of Arbitrators supplied by the AAA. The fact finder shall have the duty to hold hearings, or otherwise take evidence from the parties under such other arrangements as they may agree. Upon completion of the parties' submissions, the fact finder shall have the power to issue and make public findings and recommendations, or to refer the dispute back to the parties for such other appropriate action as he may recommend. In the event that the parties do not reach agreement after the issuance of the fact finder's report and recommendations, or in cases where neither party requests fact finding, the Authority shall offer to submit the dispute to arbitration by a board composed of 3 persons, one appointed by the Authority, one appointed by the labor organization representing the employees, and a third member to be agreed upon by the labor organization and the Authority. The member agreed upon by the labor organization and the Authority shall act as chairman of the board. The determination of the majority of the board of arbitration thus established shall be final and binding on all matters in dispute. If, after a period of 10 days from the date of the appointment of the two arbitrators representing the Authority and the labor organization, the third arbitrator has not been selected, then either arbitrator may request the American Arbitration Association to furnish from a current listing of the membership of the National Academy of Arbitrators the names of 7 such members of the National Academy from which the third arbitrator shall be selected. The arbitrators appointed by the Authority and the labor organization, promptly after the receipt of such list, shall determine by lot the order of elimination, and thereafter each shall in that order alternately eliminate one name until only one name remains. The remaining person on the list shall be the third arbitrator. The term "labor dispute" shall be broadly construed and shall include any controversy concerning wages, salaries, hours, working conditions, or benefits, including health and welfare, sick leave, insurance, or pension or retirement provisions, but not limited thereto, and including any controversy concerning any differences or questions that may arise between the parties including but not limited to the making or maintaining of collective bargaining agreements, the terms to be included in such agreements, and the interpretation or application of such collective bargaining agreements and any grievance that may arise. Each party shall pay one-half of the expenses of such arbitration.
(Source: P.A. 83-886.)

(70 ILCS 3615/2.20) (from Ch. 111 2/3, par. 702.20)
Sec. 2.20. General Powers.
(a) Except as otherwise limited by this Act, the Authority shall also have all powers necessary to meet its responsibilities and to carry out its purposes, including, but not limited to, the following powers:
(i) To sue and be sued;
(ii) To invest any funds or any monies not required

for immediate use or disbursement, as provided in "An Act relating to certain investments of public funds by public agencies", approved July 23, 1943, as now or hereafter amended;

(iii) To make, amend and repeal by-laws, rules and

regulations, and ordinances not inconsistent with this Act;

(iv) To hold, sell, sell by installment contract,

lease as lessor, transfer or dispose of such real or personal property as it deems appropriate in the exercise of its powers or to provide for the use thereof by any transportation agency and to mortgage, pledge or otherwise grant security interests in any such property;

(v) To enter at reasonable times upon such lands,

waters or premises as in the judgment of the Authority may be necessary, convenient or desirable for the purpose of making surveys, soundings, borings and examinations to accomplish any purpose authorized by this Act after having given reasonable notice of such proposed entry to the owners and occupants of such lands, waters or premises, the Authority being liable only for actual damage caused by such activity;

(vi) To make and execute all contracts and other

instruments necessary or convenient to the exercise of its powers;

(vii) To enter into contracts of group insurance for

the benefit of its employees and to provide for retirement or pensions or other employee benefit arrangements for such employees, and to assume obligations for pensions or other employee benefit arrangements for employees of transportation agencies, all or part of the facilities of which are acquired by the Authority;

(viii) To provide for the insurance of any property,

directors, officers, employees or operations of the Authority against any risk or hazard, and to self-insure or participate in joint self-insurance pools or entities to insure against such risk or hazard;

(ix) To appear before the Illinois Commerce

Commission in all proceedings concerning the Authority, a Service Board or any transportation agency; and

(x) To pass all ordinances and make all rules and

regulations proper or necessary to regulate the use, operation and maintenance of its property and facilities and, by ordinance, to prescribe fines or penalties for violations thereof. No fine or penalty shall exceed $1,000 per offense. Any ordinance providing for any fine or penalty shall be published in a newspaper of general circulation in the metropolitan region. No such ordinance shall take effect until 10 days after its publication.

The Authority may enter into arbitration arrangements, which may be final and binding.
The Commuter Rail Board shall continue the separate public corporation, known as the Northeast Illinois Regional Commuter Railroad Corporation, as a separate operating unit to operate on behalf of the Commuter Rail Board commuter railroad facilities, subject at all times to the supervision and direction of the Commuter Rail Board and may, by ordinance, dissolve such Corporation. Such Corporation shall be governed by a Board of Directors which shall consist of the members of the Transition Board until such time as all of the members of the Commuter Rail Board are appointed and qualified and thereafter the members of the Commuter Rail Board. Such Corporation shall have all the powers given the Authority and the Commuter Rail Board under Article II of this Act (other than under Section 2.13) as are delegated to it by ordinance of the Commuter Rail Board with regard to such operation of facilities and the same exemptions, restrictions and limitations as are provided by law with regard to the Authority shall apply to such Corporation. Such Corporation shall be a transportation agency as provided in this Act except for purposes of paragraph (e) of Section 3.01 of this Act.
The Authority shall cooperate with the Illinois Commerce Commission and local law enforcement agencies in establishing a two year pilot program in DuPage County to determine the effectiveness of an automated railroad grade crossing enforcement system.
(b) In each case in which this Act gives the Authority the power to construct or acquire real or personal property, the Authority shall have the power to acquire such property by contract, purchase, gift, grant, exchange for other property or rights in property, lease (or sublease) or installment or conditional purchase contracts, which leases or contracts may provide for consideration therefor to be paid in annual installments during a period not exceeding 40 years. Property may be acquired subject to such conditions, restrictions, liens, or security or other interests of other parties as the Authority may deem appropriate, and in each case the Authority may acquire a joint, leasehold, easement, license or other partial interest in such property. Any such acquisition may provide for the assumption of, or agreement to pay, perform or discharge outstanding or continuing duties, obligations or liabilities of the seller, lessor, donor or other transferor of or of the trustee with regard to such property. In connection with the acquisition of public transportation equipment, including, but not limited to, rolling stock, vehicles, locomotives, buses or rapid transit equipment, the Authority may also execute agreements concerning such equipment leases, equipment trust certificates, conditional purchase agreements and such other security agreements and may make such agreements and covenants as required, in the form customarily used in such cases appropriate to effect such acquisition. Obligations of the Authority incurred pursuant to this Section shall not be considered bonds or notes within the meaning of Section 4.04 of this Act.
(c) The Authority shall assume all costs of rights, benefits and protective conditions to which any employee is entitled under this Act from any transportation agency in the event of the inability of the transportation agency to meet its obligations in relation thereto due to bankruptcy or insolvency, provided that the Authority shall retain the right to proceed against the bankrupt or insolvent transportation agency or its successors, trustees, assigns or debtors for the costs assumed. The Authority may mitigate its liability under this paragraph (c) and under Section 2.16 to the extent of employment and employment benefits which it tenders.
(Source: P.A. 97-333, eff. 8-12-11.)

(70 ILCS 3615/2.21) (from Ch. 111 2/3, par. 702.21)
Sec. 2.21. (a) The Authority or the Commuter Rail Board may not in the exercise of its powers to provide effective public transportation as provided by this Act:
(i) require or authorize the operation of, or operate or acquire by eminent domain or otherwise, any public transportation facility or service on terms or in a manner which unreasonably interferes with the ability of a railroad to provide efficient freight or inter-city passenger service. This subparagraph shall not bar the Authority from acquiring title to any property pursuant to Section 2.13 in a manner consistent with this subparagraph.
(ii) obtain by eminent domain any interest in any right of way or any other real property of a railroad which is not a public body in excess of the interest to be used for public transportation as provided in this Act.
(iii) prohibit the operation of public transportation by a private carrier that does not receive a grant or purchase of service contract from the Authority or a Service Board.
(b) If in connection with any construction, acquisition, or other activity undertaken by or for the Authority or a Service Board, or pursuant to any purchase of service or grant agreement with the Authority or a Service Board, any facility of a public utility (as defined in "An Act concerning public utilities", approved June 29, 1921, as amended), is removed or relocated from its then-existing site all costs and expenses of such relocation or removal, including the cost of installing such facilities in a new location or locations, and the cost of any land or lands, or interest in land, or any rights required to accomplish such relocation or removal, shall be paid by the Authority or a Service Board. If any such facilities are so relocated onto the properties of the Authority or the Service Board or onto properties made available for that purpose by the Authority or the Service Board, there shall be no rent, fee, or other charge of any kind imposed upon the public utility owning or operating such facilities in excess of that imposed prior to such relocation and such public utility, and its successors and assigns, shall be granted the right to operate such facilities in the new location or locations for as long a period and upon the same terms and conditions as it had the right to maintain and operate such facilities in their former location. Nothing in this paragraph (b) shall prevent the Authority or the Service Board and a transportation agency from agreeing in a purchase of service agreement or otherwise to make different arrangements for such relocations or the costs thereof.
(Source: P.A. 83-885; 83-886.)

(70 ILCS 3615/2.22) (from Ch. 111 2/3, par. 702.22)
Sec. 2.22. It is the policy of this State that all powers granted, either expressly or by necessary implication, by this Act or any other Illinois statute to the Authority may be exercised by the Authority notwithstanding effects on competition. It is the intention of the General Assembly that the "State action exemption" to the application of federal antitrust statutes be fully available to the Authority to the extent its activities are authorized by law as stated herein.
(Source: P.A. 83-929.)

(70 ILCS 3615/2.23) (from Ch. 111 2/3, par. 702.23)
Sec. 2.23. Purchases made pursuant to this Act shall be made in compliance with the "Local Government Prompt Payment Act", approved by the Eighty-fourth General Assembly.
(Source: P.A. 84-731.)

(70 ILCS 3615/2.24) (from Ch. 111 2/3, par. 702.24)
Sec. 2.24. Drug and alcohol testing. The Regional Transportation Authority, and all of the Service Boards subject to the Authority, including the Chicago Transportation Authority, shall be responsible for the establishment, maintenance, administration and enforcement of a comprehensive drug and alcohol testing program which is in absolute conformity with Federal statutes and regulations currently in effect.
(Source: P.A. 88-619, eff. 1-1-95.)

(70 ILCS 3615/2.30)
Sec. 2.30. Paratransit services.
(a) For purposes of this Act, "ADA paratransit services" shall mean those comparable or specialized transportation services provided by, or under grant or purchase of service contracts of, the Service Boards to individuals with disabilities who are unable to use fixed route transportation systems and who are determined to be eligible, for some or all of their trips, for such services under the Americans with Disabilities Act of 1990 and its implementing regulations.
(b) Beginning July 1, 2005, the Authority is responsible for the funding, from amounts on deposit in the ADA Paratransit Fund established under Section 2.01d of this Act, financial review and oversight of all ADA paratransit services that are provided by the Authority or by any of the Service Boards. The Suburban Bus Board shall operate or provide for the operation of all ADA paratransit services by no later than July 1, 2006, except that this date may be extended to the extent necessary to obtain approval from the Federal Transit Administration of the plan prepared pursuant to subsection (c).
(c) No later than January 1, 2006, the Authority, in collaboration with the Suburban Bus Board and the Chicago Transit Authority, shall develop a plan for the provision of ADA paratransit services and submit such plan to the Federal Transit Administration for approval. Approval of such plan by the Authority shall require the affirmative votes of 12 of the then Directors. The Suburban Bus Board, the Chicago Transit Authority and the Authority shall comply with the requirements of the Americans with Disabilities Act of 1990 and its implementing regulations in developing and approving such plan including, without limitation, consulting with individuals with disabilities and groups representing them in the community, and providing adequate opportunity for public comment and public hearings. The plan shall include the contents required for a paratransit plan pursuant to the Americans with Disabilities Act of 1990 and its implementing regulations. The plan shall also include, without limitation, provisions to:
(1) maintain, at a minimum, the levels of ADA

paratransit service that are required to be provided by the Service Boards pursuant to the Americans with Disabilities Act of 1990 and its implementing regulations;

(2) transfer the appropriate ADA paratransit

services, management, personnel, service contracts and assets from the Chicago Transit Authority to the Authority or the Suburban Bus Board, as necessary, by no later than July 1, 2006, except that this date may be extended to the extent necessary to obtain approval from the Federal Transit Administration of the plan prepared pursuant to this subsection (c);

(3) provide for consistent policies throughout the

metropolitan region for scheduling of ADA paratransit service trips to and from destinations, with consideration of scheduling of return trips on a "will-call" open-ended basis upon request of the rider, if practicable, and with consideration of an increased number of trips available by subscription service than are available as of the effective date of this amendatory Act;

(4) provide that service contracts and rates, entered

into or set after the approval by the Federal Transit Administration of the plan prepared pursuant to subsection (c) of this Section, with private carriers and taxicabs for ADA paratransit service are procured by means of an open procurement process;

(5) provide for fares, fare collection and billing

procedures for ADA paratransit services throughout the metropolitan region;

(6) provide for performance standards for all ADA

paratransit service transportation carriers, with consideration of door-to-door service;

(7) provide, in cooperation with the Illinois

Department of Transportation, the Illinois Department of Public Aid and other appropriate public agencies and private entities, for the application and receipt of grants, including, without limitation, reimbursement from Medicaid or other programs for ADA paratransit services;

(8) provide for a system of dispatch of ADA

paratransit services transportation carriers throughout the metropolitan region, with consideration of county-based dispatch systems already in place as of the effective date of this amendatory Act;

(9) provide for a process of determining eligibility

for ADA paratransit services that complies with the Americans with Disabilities Act of 1990 and its implementing regulations;

(10) provide for consideration of innovative methods

to provide and fund ADA paratransit services; and

(11) provide for the creation of one or more ADA

advisory boards, or the reconstitution of the existing ADA advisory boards for the Service Boards, to represent the diversity of individuals with disabilities in the metropolitan region and to provide appropriate ongoing input from individuals with disabilities into the operation of ADA paratransit services.

(d) All revisions and annual updates to the ADA paratransit services plan developed pursuant to subsection (c) of this Section, or certifications of continued compliance in lieu of plan updates, that are required to be provided to the Federal Transit Administration shall be developed by the Authority, in collaboration with the Suburban Bus Board and the Chicago Transit Authority, and the Authority shall submit such revision, update or certification to the Federal Transit Administration for approval. Approval of such revisions, updates or certifications by the Authority shall require the affirmative votes of 12 of the then Directors.
(e) The Illinois Department of Transportation, the Illinois Department of Public Aid, the Authority, the Suburban Bus Board and the Chicago Transit Authority shall enter into intergovernmental agreements as may be necessary to provide funding and accountability for, and implementation of, the requirements of this Section.
(f) By no later than April 1, 2007, the Authority shall develop and submit to the General Assembly and the Governor a funding plan for ADA paratransit services. Approval of such plan by the Authority shall require the affirmative votes of 12 of the then Directors. The funding plan shall, at a minimum, contain an analysis of the current costs of providing ADA paratransit services, projections of the long-term costs of providing ADA paratransit services, identification of and recommendations for possible cost efficiencies in providing ADA paratransit services, and identification of and recommendations for possible funding sources for providing ADA paratransit services. The Illinois Department of Transportation, the Illinois Department of Public Aid, the Suburban Bus Board, the Chicago Transit Authority and other State and local public agencies as appropriate shall cooperate with the Authority in the preparation of such funding plan.
(g) Any funds derived from the federal Medicaid program for reimbursement of the costs of providing ADA paratransit services within the metropolitan region shall be directed to the Authority and shall be used to pay for or reimburse the costs of providing such services.
(h) Nothing in this amendatory Act shall be construed to conflict with the requirements of the Americans with Disabilities Act of 1990 and its implementing regulations.
(Source: P.A. 94-370, eff. 7-29-05; 95-708, eff. 1-18-08.)

(70 ILCS 3615/2.31)
Sec. 2.31. Disadvantaged Business Enterprise Contracting and Equal Employment Opportunity Programs. The Authority and each Service Board shall, as soon as is practicable but in no event later than two years after the effective date of this amendatory Act of the 95th General Assembly, establish and maintain a disadvantaged business enterprise contracting program designed to ensure non-discrimination in the award and administration of contracts not covered under a federally mandated disadvantaged business enterprise program. The program shall establish narrowly tailored goals for the participation of disadvantaged business enterprises as the Authority and each Service Board determines appropriate. The goals shall be based on demonstrable evidence of the availability of ready, willing, and able disadvantaged business enterprises relative to all businesses ready, willing, and able to participate on the program's contracts. The program shall require the Authority and each Service Board to monitor the progress of the contractors' obligations with respect to the program's goals. Nothing in this program shall conflict with or interfere with the maintenance or operation of, or compliance with, any federally mandated disadvantaged business enterprise program.
The Authority and each Service Board shall establish and maintain a program designed to promote equal employment opportunity. Each year, no later than October 1, the Authority and each Service Board shall report to the General Assembly on the number of their respective employees and the number of their respective employees who have designated themselves as members of a minority group and gender.
Each year no later than October 1, and starting no later than the October 1 after the establishment of their disadvantaged business enterprise contracting programs, the Authority and each Service Board shall submit a report with respect to such program to the General Assembly. In addition, each year no later than October 1, the Authority and each Service Board shall submit a copy of its federally mandated semi-annual Uniform Report of Disadvantaged Business Enterprises Awards or Commitments and Payments to the General Assembly.
(Source: P.A. 95-708, eff. 1-18-08.)

(70 ILCS 3615/2.32)
Sec. 2.32. Clean/green vehicles. Any vehicles purchased from funds made available to the Authority from the Transportation Bond, Series B Fund must incorporate clean/green technologies and alternative fuel technologies, to the extent practical.
(Source: P.A. 96-8, eff. 4-28-09.)

(70 ILCS 3615/2.35)
Sec. 2.35. Vehicle arrival information. By July 1, 2012, all Service Boards must make available web-based, real-time vehicle arrival information for use by riders for all fixed-route public transportation services. The Authority shall have access to all universally acceptable data feeds for vehicle arrival information.
(Source: P.A. 97-85, eff. 7-7-11.)

(70 ILCS 3615/2.37)
Sec. 2.37. Wireless Internet study. By January 1, 2012, the Authority must prepare and submit a report to the Governor and General Assembly regarding the feasibility of providing wireless Internet services on all fixed-route public transportation services.
(Source: P.A. 97-85, eff. 7-7-11; 97-813, eff. 7-13-12.)

(70 ILCS 3615/2.38)
Sec. 2.38. Universal fare instrument for persons age 65 and over. No later than 120 days after January 1, 2012 (the effective date of Public Act 97-271), the Authority must develop and make available for use by riders age 65 and over a universal fare instrument that may be used interchangeably on all public transportation funded by the Authority, except for ADA paratransit services.
(Source: P.A. 97-271, eff. 1-1-12; 97-813, eff. 7-13-12.)



Article III - Organization

(70 ILCS 3615/Art. III heading)

(70 ILCS 3615/3.01) (from Ch. 111 2/3, par. 703.01)
Sec. 3.01. Board of Directors. The corporate authorities and governing body of the Authority shall be a Board consisting of 13 Directors until April 1, 2008, and 16 Directors thereafter, appointed as follows:
(a) Four Directors appointed by the Mayor of the City of Chicago, with the advice and consent of the City Council of the City of Chicago, and, only until April 1, 2008, a fifth director who shall be the Chairman of the Chicago Transit Authority. After April 1, 2008, the Mayor of the City of Chicago, with the advice and consent of the City Council of the City of Chicago, shall appoint a fifth Director. The Directors appointed by the Mayor of the City of Chicago shall not be the Chairman or a Director of the Chicago Transit Authority. Each such Director shall reside in the City of Chicago.
(b) Four Directors appointed by the votes of a majority of the members of the Cook County Board elected from districts, a majority of the electors of which reside outside Chicago. After April 1, 2008, a fifth Director appointed by the President of the Cook County Board with the advice and consent of the members of the Cook County Board. Each Director appointed under this subparagraph shall reside in that part of Cook County outside Chicago.
(c) Until April 1, 2008, 3 Directors appointed by the Chairmen of the County Boards of DuPage, Kane, Lake, McHenry, and Will Counties, as follows:
(i) Two Directors appointed by the Chairmen of the

county boards of Kane, Lake, McHenry and Will Counties, with the concurrence of not less than a majority of the Chairmen from such counties, from nominees by the Chairmen. Each such Chairman may nominate not more than 2 persons for each position. Each such Director shall reside in a county in the metropolitan region other than Cook or DuPage Counties.

(ii) One Director appointed by the Chairman of the

DuPage County Board with the advice and consent of the DuPage County Board. Such Director shall reside in DuPage County.

(d) After April 1, 2008, 5 Directors appointed by the Chairmen of the County Boards of DuPage, Kane, Lake and McHenry Counties and the County Executive of Will County, as follows:
(i) One Director appointed by the Chairman of the

Kane County Board with the advice and consent of the Kane County Board. Such Director shall reside in Kane County.

(ii) One Director appointed by the County Executive

of Will County with the advice and consent of the Will County Board. Such Director shall reside in Will County.

(iii) One Director appointed by the Chairman of the

DuPage County Board with the advice and consent of the DuPage County Board. Such Director shall reside in DuPage County.

(iv) One Director appointed by the Chairman of the

Lake County Board with the advice and consent of the Lake County Board. Such Director shall reside in Lake County.

(v) One Director appointed by the Chairman of the

McHenry County Board with the advice and consent of the McHenry County Board. Such Director shall reside in McHenry County.

(vi) To implement the changes in appointing authority

under this subparagraph (d) the three Directors appointed under subparagraph (c) and residing in Lake County, DuPage County, and Kane County respectively shall each continue to serve as Director until the expiration of their respective term of office and until his or her successor is appointed and qualified or a vacancy occurs in the office. Thereupon, the appointment shall be made by the officials given appointing authority with respect to the Director whose term has expired or office has become vacant.

(e) The Chairman serving on the effective date of this amendatory Act of the 95th General Assembly shall continue to serve as Chairman until the expiration of his or her term of office and until his or her successor is appointed and qualified or a vacancy occurs in the office. Upon the expiration or vacancy of the term of the Chairman then serving upon the effective date of this amendatory Act of the 95th General Assembly, the Chairman shall be appointed by the other Directors, by the affirmative vote of at least 11 of the then Directors with at least 2 affirmative votes from Directors who reside in the City of Chicago, at least 2 affirmative votes from Directors who reside in Cook County outside the City of Chicago, and at least 2 affirmative votes from Directors who reside in the Counties of DuPage, Lake, Will, Kane, or McHenry. The chairman shall not be appointed from among the other Directors. The chairman shall be a resident of the metropolitan region.
(f) Except as otherwise provided by this Act no Director shall, while serving as such, be an officer, a member of the Board of Directors or Trustees or an employee of any Service Board or transportation agency, or be an employee of the State of Illinois or any department or agency thereof, or of any municipality, county, or any other unit of local government or receive any compensation from any elected or appointed office under the Constitution and laws of Illinois; except that a Director may be a member of a school board.
(g) Each appointment made under this Section and under Section 3.03 shall be certified by the appointing authority to the Board, which shall maintain the certifications as part of the official records of the Authority.
(h) (Blank).
(Source: P.A. 98-709, eff. 7-16-14.)

(70 ILCS 3615/3.02) (from Ch. 111 2/3, par. 703.02)
Sec. 3.02. Chairman and Other Officers. The Chairman shall preside at meetings of the Board, and shall be entitled to vote on all matters. The Board shall select a Secretary and a Treasurer and may select persons to fill such other offices of the Authority and to perform such duties as it shall from time to time determine. The Secretary, Treasurer and other officers of the Authority may, but need not be, members of the Board.
(Source: P.A. 83-886.)

(70 ILCS 3615/3.03) (from Ch. 111 2/3, par. 703.03)
Sec. 3.03. Terms, vacancies. Each Director shall hold office for a term of 5 years, and until his successor has been appointed and has qualified. A vacancy shall occur upon resignation, death, conviction of a felony, or removal from office of a Director. Any Director may be removed from office (i) upon concurrence of not less than 11 Directors, on a formal finding of incompetence, neglect of duty, or malfeasance in office or (ii) by the Governor in response to a summary report received from the Executive Inspector General in accordance with Section 20-50 of the State Officials and Employees Ethics Act, provided he or she has an opportunity to be publicly heard in person or by counsel prior to removal. Within 30 days after the office of any member becomes vacant for any reason, the appointing authorities of such member shall make an appointment to fill the vacancy. A vacancy shall be filled for the unexpired term.
Whenever a vacancy for a Director, except as to the Chairman or those Directors appointed by the Mayor of the City of Chicago, exists for longer than 4 months, the new Director shall be chosen by election by all legislative members in the General Assembly representing the affected area. In order to qualify as a voting legislative member in this matter, the affected area must be more than 50% of the geographic area of the legislative district.
(Source: P.A. 95-708, eff. 1-18-08; 96-1528, eff. 7-1-11.)

(70 ILCS 3615/3.04) (from Ch. 111 2/3, par. 703.04)
Sec. 3.04. Compensation. Each Director including the Chairman, except for the Chairman of the Chicago Transit Authority who shall not be compensated by the Authority, shall be compensated at the rate of $25,000 per year.
Officers of the Authority shall not be required to comply with the requirements of "An Act requiring certain custodians of public moneys to file and publish statements of the receipts and disbursements thereof", approved June 24, 1919, as now or hereafter amended.
(Source: P.A. 83-885; 83-886.)

(70 ILCS 3615/3.05) (from Ch. 111 2/3, par. 703.05)
Sec. 3.05. Meetings. The Board shall prescribe the times and places for meetings and the manner in which special meetings may be called. The Board shall comply in all respects with the "Open Meetings Act", approved July 11, 1957, as now or hereafter amended. All records, documents and papers of the Authority, other than those relating to matters concerning which closed sessions of the Board may be held, shall be available for public examination, subject to such reasonable regulations as the Board may adopt.
A majority of the Directors holding office shall constitute a quorum for the conduct of business. Except as otherwise provided in this Act, the affirmative votes of at least 9 Directors shall be necessary for approving any contract or agreement, adopting any rule or regulation, and any other action required by this Act to be taken by resolution or ordinance.
The Board shall meet with the Regional Citizens Advisory Board at least once every 4 months.
Open meetings of the Board shall be broadcast to the public and maintained in real-time on the Board's website using a high-speed Internet connection. Recordings of each meeting broadcast shall be posted to the Board's website within a reasonable time after the meeting and shall be maintained as public records to the extent practicable, as determined by the Board. Compliance with the provisions of this amendatory Act of the 98th General Assembly does not relieve the Board of its obligations under the Open Meetings Act.
(Source: P.A. 98-1139, eff. 6-1-15.)

(70 ILCS 3615/3.06) (from Ch. 111 2/3, par. 703.06)
Sec. 3.06. Territory and Annexation. The initial territory of the Authority shall be Cook, DuPage, Kane, Lake, McHenry and Will Counties, Illinois. Any other county or portion thereof in Illinois contiguous to the metropolitan region may be annexed to the Authority on such conditions as the Authority shall by ordinance prescribe, by ordinance adopted by the county board of such county, and by approval by the Authority. Upon such annexation, a certificate of such action shall be filed by the Secretary of the Authority with the County Clerk of the county so annexing to the Authority and with the Secretary of State of Illinois and the State Department of Revenue.
No area may be annexed to the Authority except upon the approval of a majority of the electors of such area voting on the proposition so to annex, which proposition may be presented at any regular election as provided by the county board or boards of the county or counties in which the area in question is located. Such county board or boards shall cause certification of such proposition to be given in accordance with the general election law to the proper election officers who shall submit the proposition at an election in accordance with the general election law.
(Source: P.A. 81-1489.)

(70 ILCS 3615/3.08) (from Ch. 111 2/3, par. 703.08)
Sec. 3.08. There is established a Regional Citizens Advisory Board. This board shall be comprised of the Chairmen of the Citizens Advisory Boards of the Chicago Transit Authority, the Commuter Rail Board and the Suburban Bus Board. This Board shall meet at least quarterly and shall advise the Board of the impact of its policies and programs on the communities within the metropolitan region. Members shall serve without compensation.
(Source: P.A. 83-886.)

(70 ILCS 3615/3.09)
Sec. 3.09. (Repealed).
(Source: P.A. 83-886. Repealed by P.A. 95-708, eff. 1-18-08.)

(70 ILCS 3615/3.10)
Sec. 3.10. (Repealed).
(Source: P.A. 83-886. Repealed by P.A. 95-708, eff. 1-18-08.)

(70 ILCS 3615/3.11)
Sec. 3.11. Free and reduced fare services. The Authority shall provide the Department of Public Health with a monthly list of all riders that receive free or reduced fares. The list shall include an individual's name, address, and date of birth. The Department of Public Health shall, within 2 weeks after receipt of the list, report back to the Authority any discrepancies that indicate that a rider receiving free or reduced fare services is deceased. The Authority upon receipt of the report from the Department of Public Health shall take appropriate steps to remove any deceased individual's name from the list of individuals eligible under the free or reduced fare programs.
(Source: P.A. 97-781, eff. 1-1-13.)



Article III-A - Suburban Bus Division

(70 ILCS 3615/Art. III-A heading)

(70 ILCS 3615/3A.01) (from Ch. 111 2/3, par. 703A.01)
Sec. 3A.01. Suburban Bus Division. There is established within the Authority the Suburban Bus Division as the operating division responsible for providing public transportation by bus and as may be provided in this Act. Purchase of service agreements between a transportation agency and the Authority in effect on the effective date of this amendatory Act shall remain in full force and effect in accordance with the terms of such agreement. Such agreements shall first be the responsibility of the Transition Board and, on the date of its creation, shall be the responsibility of the Suburban Bus Division and its Board.
(Source: P.A. 83-885; 83-886.)

(70 ILCS 3615/3A.02) (from Ch. 111 2/3, par. 703A.02)
Sec. 3A.02. Suburban Bus Board. The governing body of the Suburban Bus Division shall be a board consisting of 13 directors appointed as follows:
(a) Six Directors appointed by the members of the

Cook County Board elected from that part of Cook County outside of Chicago, or in the event such Board of Commissioners becomes elected from single member districts, by those Commissioners elected from districts, a majority of the residents of which reside outside of Chicago from the chief executive officers of the municipalities, of that portion of Cook County outside of Chicago. Provided however, that:

(i) One of the Directors shall be the chief

executive officer of a municipality within the area of the Northwest Region defined in Section 3A.13;

(ii) One of the Directors shall be the chief

executive officer of a municipality within the area of the North Central Region defined in Section 3A.13;

(iii) One of the Directors shall be the chief

executive officer of a municipality within the area of the North Shore Region defined in Section 3A.13;

(iv) One of the Directors shall be the chief

executive officer of a municipality within the area of the Central Region defined in Section 3A.13;

(v) One of the Directors shall be the chief

executive officer of a municipality within the area of the Southwest Region defined in Section 3A.13;

(vi) One of the Directors shall be the chief

executive officer of a municipality within the area of the South Region defined in Section 3A.13;

(b) One Director by the Chairman of the Kane County

Board who shall be a chief executive officer of a municipality within Kane County;

(c) One Director by the Chairman of the Lake County

Board who shall be a chief executive officer of a municipality within Lake County;

(d) One Director by the Chairman of the DuPage County

Board who shall be a chief executive officer of a municipality within DuPage County;

(e) One Director by the Chairman of the McHenry

County Board who shall be a chief executive officer of a municipality within McHenry County;

(f) One Director by the Chairman of the Will County

Board who shall be a chief executive officer of a municipality within Will County;

(g) The Commissioner of the Mayor's Office for People

with Disabilities, from the City of Chicago, who shall serve as an ex-officio member; and

(h) The Chairman by the Governor for the initial

term, and thereafter by a majority of the Chairmen of the DuPage, Kane, Lake, McHenry and Will County Boards and the members of the Cook County Board elected from that part of Cook County outside of Chicago, or in the event such Board of Commissioners is elected from single member districts, by those Commissioners elected from districts, a majority of the electors of which reside outside of Chicago; and who after the effective date of this amendatory Act of the 95th General Assembly may not be a resident of the City of Chicago.

Each appointment made under paragraphs (a) through (g) and under Section 3A.03 shall be certified by the appointing authority to the Suburban Bus Board which shall maintain the certifications as part of the official records of the Suburban Bus Board; provided that the initial appointments shall be certified to the Secretary of State, who shall transmit the certifications to the Suburban Bus Board following its organization.
For the purposes of this Section, "chief executive officer of a municipality" includes a former chief executive officer of a municipality within the specified Region or County, provided that the former officer continues to reside within such Region or County.
(Source: P.A. 95-906, eff. 8-26-08.)

(70 ILCS 3615/3A.03) (from Ch. 111 2/3, par. 703A.03)
Sec. 3A.03. Terms, Vacancies. The initial term of the directors appointed pursuant to subdivision (a) of Section 3A.02 shall expire on June 30, 1985; the initial term of the directors appointed pursuant to subdivisions (b) through (g) of Section 3A.02 shall expire on June 30, 1986. Thereafter, each director shall be appointed for a term of 4 years, and until his successor has been appointed and qualified. A vacancy shall occur upon the resignation, death, conviction of a felony, or removal from office of a director. Any director may be removed from office (i) upon the concurrence of not less than 8 directors, on a formal finding of incompetence, neglect of duty, or malfeasance in office or (ii) by the Governor in response to a summary report received from the Executive Inspector General in accordance with Section 20-50 of the State Officials and Employees Ethics Act, provided he or she has an opportunity to be publicly heard in person or by counsel prior to removal. Within 30 days after the office of any director becomes vacant for any reason, the appointing authorities of such director shall make an appointment to fill the vacancy. A vacancy shall be filled for the unexpired term. The initial directors other than the chairman shall be appointed within 180 days of November 9, 1983.
On June 1, 1984 the seat of any Director of the Suburban Bus Board not yet filled shall be deemed vacant and shall be chosen by the election of all the legislative members of the General Assembly representing the affected area. In order to qualify as a voting legislative member in this matter, the affected area must be more than 50% of the geographic area of the legislative district.
(Source: P.A. 96-1528, eff. 7-1-11.)

(70 ILCS 3615/3A.04) (from Ch. 111 2/3, par. 703A.04)
Sec. 3A.04. Chairman and Other Officers. The Chairman shall preside at meetings of the Suburban Bus Board and shall be entitled to vote on all matters. The Suburban Bus Board shall select a Secretary and a Treasurer and may select persons to fill such other offices of the Division and to perform such duties as it shall from time to time determine. The Secretary, Treasurer and other officers of the Division may, but need not be, members of the Suburban Bus Board.
(Source: P.A. 83-886.)

(70 ILCS 3615/3A.05) (from Ch. 111 2/3, par. 703A.05)
Sec. 3A.05. Appointment of officers and employees. The Suburban Bus Board shall appoint an Executive Director who shall be the chief executive officer of the Division, appointed, retained or dismissed with the concurrence of 9 of the directors of the Suburban Bus Board. The Executive Director shall appoint, retain and employ officers, attorneys, agents, engineers, employees and shall organize the staff, shall allocate their functions and duties, fix compensation and conditions of employment, and consistent with the policies of and direction from the Suburban Bus Board take all actions necessary to achieve its purposes, fulfill its responsibilities and carry out its powers, and shall have such other powers and responsibilities as the Suburban Bus Board shall determine. The Executive Director shall be an individual of proven transportation and management skills and may not be a member of the Suburban Bus Board. The Division may employ its own professional management personnel to provide professional and technical expertise concerning its purposes and powers and to assist it in assessing the performance of transportation agencies in the metropolitan region.
No employee, officer, or agent of the Suburban Bus Board may receive a bonus that exceeds 10% of his or her annual salary unless that bonus has been reviewed by the Regional Transportation Authority Board for a period of 14 days. After 14 days, the contract shall be considered reviewed. This Section does not apply to usual and customary salary adjustments.
No unlawful discrimination, as defined and prohibited in the Illinois Human Rights Act, shall be made in any term or aspect of employment nor shall there be discrimination based upon political reasons or factors. The Suburban Bus Board shall establish regulations to insure that its discharges shall not be arbitrary and that hiring and promotion are based on merit.
The Division shall be subject to the "Illinois Human Rights Act", as now or hereafter amended, and the remedies and procedure established thereunder. The Suburban Bus Board shall file an affirmative action program for employment by it with the Department of Human Rights to ensure that applicants are employed and that employees are treated during employment, without regard to unlawful discrimination. Such affirmative action program shall include provisions relating to hiring, upgrading, demotion, transfer, recruitment, recruitment advertising, selection for training and rates of pay or other forms of compensation.
(Source: P.A. 98-1027, eff. 1-1-15.)

(70 ILCS 3615/3A.06) (from Ch. 111 2/3, par. 703A.06)
Sec. 3A.06. Compensation. The Chairman of the Suburban Bus Board shall receive an annual salary of $15,000, and the other members of the Suburban Bus Board shall receive an annual salary of $10,000. Each member shall be reimbursed for actual expenses incurred in the performance of his duties, not to exceed $5000 per year.
Officers of the Division shall not be required to comply with the requirements of "An Act requiring certain custodians of public monies to file and publish statements of the receipts and disbursements thereof", approved June 24, 1919, as now or hereafter amended.
(Source: P.A. 84-939.)

(70 ILCS 3615/3A.07) (from Ch. 111 2/3, par. 703A.07)
Sec. 3A.07. Meetings. The Suburban Bus Board shall prescribe the time and places for meetings and the manner in which special meetings may be called. The Suburban Bus Board shall comply in all respects with the "Open Meetings Act", as now or hereafter amended. All records, documents and papers of the Suburban Bus Division, other than those relating to matters concerning which closed sessions of the Suburban Bus Board may be held, shall be available for public examination, subject to such reasonable regulations as the Suburban Bus Board may adopt.
A majority of the members shall constitute a quorum for the conduct of business. The affirmative votes of at least 7 members shall be necessary for any action required by this Act to be taken by ordinance.
Open meetings of the Board shall be broadcast to the public and maintained in real-time on the Board's website using a high-speed Internet connection. Recordings of each meeting broadcast shall be posted to the Board's website within a reasonable time after the meeting and shall be maintained as public records to the extent practicable, as determined by the Board. Compliance with the provisions of this amendatory Act of the 98th General Assembly does not relieve the Board of its obligations under the Open Meetings Act.
(Source: P.A. 98-1139, eff. 6-1-15.)

(70 ILCS 3615/3A.08) (from Ch. 111 2/3, par. 703A.08)
Sec. 3A.08. Jurisdiction. Any public transportation by bus within the metropolitan region, other than public transportation by commuter rail or public transportation provided by the Chicago Transit Authority pursuant to agreements in effect on the effective date of this amendatory Act of 1983 or in the City of Chicago and any ADA paratransit services provided pursuant to Section 2.30 of the Regional Transportation Authority Act, shall be subject to the jurisdiction of the Suburban Bus Board.
(Source: P.A. 94-370, eff. 7-29-05.)

(70 ILCS 3615/3A.09) (from Ch. 111 2/3, par. 703A.09)
Sec. 3A.09. General powers. In addition to any powers elsewhere provided to the Suburban Bus Board, it shall have all of the powers specified in Section 2.20 of this Act except for the powers specified in Section 2.20(a)(v). The Board shall also have the power:
(a) to cooperate with the Regional Transportation

Authority in the exercise by the Regional Transportation Authority of all the powers granted it by such Act;

(b) to receive funds from the Regional Transportation

Authority pursuant to Sections 2.02, 4.01, 4.02, 4.09 and 4.10 of the Regional Transportation Authority Act, all as provided in the Regional Transportation Authority Act;

(c) to receive financial grants from the Regional

Transportation Authority or a Service Board, as defined in the Regional Transportation Authority Act, upon such terms and conditions as shall be set forth in a grant contract between either the Division and the Regional Transportation Authority or the Division and another Service Board, which contract or agreement may be for such number of years or duration as the parties agree, all as provided in the Regional Transportation Authority Act;

(d) to perform all functions necessary for the

provision of paratransit services under Section 2.30 of this Act; and

(e) to borrow money for the purposes of: (i)

constructing a new garage in the northwestern Cook County suburbs, (ii) converting the South Cook garage in Markham to a Compressed Natural Gas facility, (iii) constructing a new paratransit garage in DuPage County, (iv) expanding the North Shore garage in Evanston to accommodate additional indoor bus parking, and (v) purchasing new transit buses. For the purpose of evidencing the obligation of the Suburban Bus Board to repay any money borrowed as provided in this subsection, the Suburban Bus Board may issue revenue bonds from time to time pursuant to ordinance adopted by the Suburban Bus Board, subject to the approval of the Regional Transportation Authority of each such issuance by the affirmative vote of 12 of its then Directors; provided that the Suburban Bus Board may not issue bonds for the purpose of financing the acquisition, construction, or improvement of any facility other than those listed in this subsection (e). All such bonds shall be payable solely from the revenues or income or any other funds that the Suburban Bus Board may receive, provided that the Suburban Bus Board may not pledge as security for such bonds the moneys, if any, that the Suburban Bus Board receives from the Regional Transportation Authority pursuant to Section 4.03.3(f) of the Regional Transportation Authority Act. The bonds shall bear interest at a rate not to exceed the maximum rate authorized by the Bond Authorization Act and shall mature at such time or times not exceeding 25 years from their respective dates. Bonds issued pursuant to this paragraph must be issued with scheduled principal or mandatory redemption payments in equal amounts in each fiscal year over the term of the bonds, with the first principal or mandatory redemption payment scheduled within the fiscal year in which bonds are issued or within the next succeeding fiscal year. At least 25%, based on total principal amount, of all bonds authorized pursuant to this Section shall be sold pursuant to notice of sale and public bid. No more than 75%, based on total principal amount, of all bonds authorized pursuant to this Section shall be sold by negotiated sale. The maximum principal amount of the bonds that may be issued may not exceed $100,000,000. The bonds shall have all the qualities of negotiable instruments under the laws of this State. To secure the payment of any or all of such bonds and for the purpose of setting forth the covenants and undertakings of the Suburban Bus Board in connection with the issuance thereof and the issuance of any additional bonds payable from such revenue or income as well as the use and application of the revenue or income received by the Suburban Bus Board, the Suburban Bus Board may execute and deliver a trust agreement or agreements; provided that no lien upon any physical property of the Suburban Bus Board shall be created thereby. A remedy for any breach or default of the terms of any such trust agreement by the Suburban Bus Board may be by mandamus proceedings in any court of competent jurisdiction to compel performance and compliance therewith, but the trust agreement may prescribe by whom or on whose behalf such action may be instituted. Under no circumstances shall any bonds issued by the Suburban Bus Board or any other obligation of the Suburban Bus Board in connection with the issuance of such bonds be or become an indebtedness or obligation of the State of Illinois, the Regional Transportation Authority, or any other political subdivision of or municipality within the State, nor shall any such bonds or obligations be or become an indebtedness of the Suburban Bus Board within the purview of any constitutional limitation or provision, and it shall be plainly stated on the face of each bond that it does not constitute such an indebtedness or obligation but is payable solely from the revenues or income as aforesaid.

(Source: P.A. 99-665, eff. 7-29-16.)

(70 ILCS 3615/3A.10) (from Ch. 111 2/3, par. 703A.10)
Sec. 3A.10. Budget and Program. The Suburban Bus Board, subject to the powers of the Authority in Section 4.11, shall control the finances of the Division. It shall by ordinance appropriate money to perform the Division's purposes and provide for payment of debts and expenses of the Division. Each year the Suburban Bus Board shall prepare and publish a comprehensive annual budget and proposed five-year capital program document, and a financial plan for the 2 years thereafter describing the state of the Division and presenting for the forthcoming fiscal year and the 2 following years the Suburban Bus Board's plans for such operations and capital expenditures as it intends to undertake and the means by which it intends to finance them. The proposed budget, financial plan, and five-year capital program shall be based on the Authority's estimate of funds to be made available to the Suburban Bus Board by or through the Authority and shall conform in all respects to the requirements established by the Authority. The proposed budget, financial plan, and five-year capital program shall contain a statement of the funds estimated to be on hand at the beginning of the fiscal year, the funds estimated to be received from all sources for such year and the funds estimated to be on hand at the end of such year. The fiscal year of the Division shall be the same as the fiscal year of the Authority. Before the proposed budget, financial plan, and five-year capital program are submitted to the Authority, the Suburban Bus Board shall hold at least one public hearing thereon in each of the counties in the metropolitan region in which the Division provides service. The Suburban Bus Board shall hold at least one meeting for consideration of the proposed budget, financial plan, and five-year capital program with the county board of each of the several counties in the metropolitan region in which the Division provides service. After conducting such hearings and holding such meetings and after making such changes in the proposed budget, financial plan, and five-year capital program as the Suburban Bus Board deems appropriate, it shall adopt an annual budget ordinance at least by November 15 next preceding the beginning of each fiscal year. The budget, financial plan, and five-year capital program shall then be submitted to the Authority as provided in Section 4.11. In the event that the Board of the Authority determines that the budget and financial plan do not meet the standards of Section 4.11, the Suburban Bus Board shall make such changes as are necessary to meet such requirements and adopt an amended budget ordinance. The amended budget ordinance shall be resubmitted to the Authority pursuant to Section 4.11. The ordinance shall appropriate such sums of money as are deemed necessary to defray all necessary expenses and obligations of the Division, specifying purposes and the objects or programs for which appropriations are made and the amount appropriated for each object or program. Additional appropriations, transfers between items and other changes in such ordinance which do not alter the basis upon which the balanced budget determination was made by the Board of the Authority may be made from time to time by the Suburban Bus Board.
The budget shall:
(i) show a balance between (A) anticipated revenues

from all sources including operating subsidies and (B) the costs of providing the services specified and of funding any operating deficits or encumbrances incurred in prior periods, including provision for payment when due of principal and interest on outstanding indebtedness;

(ii) show cash balances including the proceeds of any

anticipated cash flow borrowing sufficient to pay with reasonable promptness all costs and expenses as incurred;

(iii) provide for a level of fares or charges and

operating or administrative costs for the public transportation provided by or subject to the jurisdiction of the Suburban Bus Board sufficient to allow the Suburban Bus Board to meet its required system generated revenues recovery ratio and, beginning with the 2007 fiscal year, its system generated ADA paratransit services revenue recovery ratio;

(iv) be based upon and employ assumptions and

projections which are reasonable and prudent;

(v) have been prepared in accordance with sound

financial practices as determined by the Board of the Authority;

(vi) meet such other uniform financial, budgetary, or

fiscal requirements that the Board of the Authority may by rule or regulation establish; and

(vii) be consistent with the goals and objectives

adopted by the Regional Transportation Authority in the Strategic Plan.

(Source: P.A. 94-370, eff. 7-29-05; 95-708, eff. 1-18-08.)

(70 ILCS 3615/3A.11) (from Ch. 111 2/3, par. 703A.11)
Sec. 3A.11. Citizens Advisory Board. The Suburban Bus Board shall establish a citizens advisory board composed of 10 residents of those portions of the metropolitan region in which the Suburban Bus Board provides service who have an interest in public transportation. The members of the advisory board shall be named for 2 year terms, shall select one of their members to serve as chairman and shall serve without compensation. The citizens advisory board shall meet with the Suburban Bus Board at least quarterly and advise the Suburban Bus Board of the impact of its policies and programs on the communities it serves. Appointments to the citizens advisory board should, to the greatest extent possible, reflect the ethnic, cultural, and geographic diversity of all persons residing within the Suburban Bus Board's jurisdiction.
(Source: P.A. 95-708, eff. 1-18-08.)

(70 ILCS 3615/3A.12) (from Ch. 111 2/3, par. 703A.12)
Sec. 3A.12. Working Cash Borrowing. The Suburban Bus Board with the affirmative vote of 9 of its Directors may demand and direct the Board of the Authority to issue Working Cash Notes at such time and in such amounts and having such maturities as the Suburban Bus Board deems proper, provided however any such borrowing shall have been specifically identified in the budget of the Suburban Bus Board as approved by the Board of the Authority. Provided further, that the Suburban Bus Board may not demand and direct the Board of the Authority to have issued and have outstanding at any time in excess of $5,000,000 in Working Cash Notes.
(Source: P.A. 95-906, eff. 8-26-08.)

(70 ILCS 3615/3A.13) (from Ch. 111 2/3, par. 703A.13)
Sec. 3A.13. Regions.
For purposes of this Article Regions are defined as follows:
(1) The North Shore Region includes all the territory, municipalities and unincorporated areas of the County of Cook, State of Illinois, bounded by: Lake Michigan from the Cook-Lake County line southerly to the north corporate limit of the City of Chicago; the north corporate limits of the City of Chicago from Lake Michigan westerly to the east corporate limit of the Village of Niles; the east corporate limits of the Village of Niles from a point where the east corporate limit of the Village of Niles meets both the south corporate limit of the Village of Skokie and the north corporate limit of the City of Chicago to the point where the north corporate limit of the Village of Niles crosses the center of the right-of-way of Illinois Route 21 (Milwaukee Avenue); the center of the right-of-way of Illinois Route 21 (Milwaukee Avenue) to the point where the center of the right-of-way of Illinois Route 21 (Milwaukee Avenue) meets the centerline of Interstate Route 294 (Tri-State Tollway); the center line of Interstate Route 294 (Tri-State Tollway) from the center of the right-of-way of Illinois Route 21 (Milwaukee Avenue) to the Cook-Lake County line; and the Cook-Lake County line from the centerline of Interstate Route 294 (Tri-State Tollway) to Lake Michigan.
(2) The Northwest Region includes all the territory, municipalities and unincorporated areas of the County of Cook, State of Illinois, bounded by: the centerline of Interstate Route 294 (Tri-State Tollway), from the Cook-Lake County line southerly to the point where the centerline of Interstate Route 294 (Tri-State Tollway) meets the center of the right-of-way of Illinois Route 21 (Milwaukee Avenue); the center of the right-of-way of Illinois Route 21 (Milwaukee Avenue) from the centerline of Interstate Route 294 (Tri-State Tollway) to the north corporate limit of the Village of Niles; the north corporate limits of the Village of Niles, from the center of the right-of-way of Illinois Route 21 (Milwaukee Avenue) to the east corporate limit of the Village of Niles; the east corporate limits of the Village of Niles from the north corporate limit of the Village of Niles to the point where the east corporate limit of the Village of Niles meets both the south corporate limit of the Village of Skokie and the north corporate limit of the City of Chicago; the south corporate limits of the Village of Niles from a point where the south corporate limit of the Village of Niles meets both the north corporate limit of the City of Chicago and the south corporate limit of the Village of Skokie westerly to the east corporate limit of the City of Park Ridge, southerly along the east corporate limits of the City of Park Ridge to the centerline of Higgins Road, westerly along the center of the right-of-way of Higgins Road to the east corporate limit of the Village of Rosemont, northerly to the south corporate limit of the City of Des Plaines, westerly and northerly along the north and east corporate limits of the Village of Rosemont to the west corporate limit of the Village of Rosemont, southerly along the west corporate limit of the City of Chicago, westerly along the north corporate limit of the City of Chicago to the east corporate limit of the Village of Elk Grove Village, southerly along the east corporate limit of the Village of Elk Grove Village to the Cook-DuPage County line, and westerly along the Cook-DuPage County line to the Cook-Kane County line; the Cook-Kane County line from the Cook-DuPage County line to the Cook-McHenry County line; the Cook-McHenry County line, from the Cook-Kane County line to the Cook-Lake County line; and the Cook-Lake County line from the Cook-McHenry County line to the centerline of Interstate Route 294 (Tri-State Tollway).
(3) The North Central Region includes all the territory, municipalities and unincorporated areas of the County of Cook, State of Illinois, bounded by: the west corporate limits of the City of Chicago from the north corporate limit of the Village of Schiller Park southerly to the south corporate limit of the City of Oak Park; the north and west corporate limits of the City of Berwyn from the west corporate limit of the City of Chicago westerly and southerly to the south corporate limit of the Village of North Riverside, the south corporate limits of the Village of North Riverside from the west corporate limit of the City of Berwyn westerly to the center of Salt Creek, the center of Salt Creek from the south corporate limit of the Village of North Riverside westerly to the east corporate limit of the Village of Westchester, the east and south corporate limits of the Village of Westchester from the center of Salt Creek to the west corporate limit of the Village of LaGrange Park, the west corporate limits of LaGrange Park from the south corporate limit of the Village of Westchester to the center of Salt Creek, the center of Salt Creek from the west corporate limit of the Village of LaGrange Park to the Cook-DuPage County line; the Cook-DuPage County line from the center of Salt Creek northerly to the south corporate limit of the City of Chicago; the south corporate limits of the City of Chicago from the Cook-DuPage County line northeasterly to the north corporate limit of the Village of Schiller Park; and the north corporate limit of the Village of Schiller Park from the south corporate limit of the City of Chicago to the east corporate limit of the Village of Schiller Park. Also included in the North Central Region are the territories within the corporate limits of the Village of Rosemont, the Village of Norridge, the Village of Harwood Heights and the unincorporated areas of Norwood Park Township.
(4) The Central Region includes all the territory, municipalities and unincorporated areas of the County of Cook, State of Illinois, bounded by: the west corporate limits of the City of Chicago from the corporate limit of the City of Chicago at Roosevelt Road southerly to the north corporate limit of the Village of Bedford Park; the north and west corporate limits of the Village of Bedford Park from the west corporate limit of the City of Chicago westerly and southerly to the north corporate limit of the Village of Justice; the west corporate limits of the Village of Justice from the south corporate limit of the Village of Bedford Park southerly to the north corporate limit of the Village of Willow Springs; the west and north corporate limits of the Village of Willow Springs southerly and westerly to the west corporate limit of the Village of Willow Springs (near the intersection of 79th Street and Howard Street); the center of the right-of-way of 79th Street from the west corporate limit of the Village of Willow Springs westerly to the Cook-DuPage County line; the Cook-DuPage County line from the center of the right-of-way of 79th Street northerly to the center of Salt Creek; the center of Salt Creek from the Cook-DuPage County line easterly to the west corporate limit of the Village of LaGrange Park; the west corporate limits of the Village of LaGrange Park from the center of Salt Creek northerly to the south corporate limit of the Village of Westchester; the south and east corporate limits of the Village of Westchester from the west corporate limit of the Village of LaGrange Park easterly and northerly to the center of Salt Creek; the center of Salt Creek from the east corporate limit of the Village of Westchester easterly to the north corporate limit of the Village of Brookfield; the north and east corporate limits of the Village of Brookfield from the center of Salt Creek easterly and southerly to the north corporate limit of the Village of Riverside; the north and west corporate limits of the Village of Riverside from the east corporate limit of the Village of Brookfield easterly and northerly to the west corporate limit of the City of Berwyn; the west and north corporate limits of the City of Berwyn from the south corporate limit of the Village of North Riverside northerly and easterly to the west corporate limit of the Town of Cicero; and the north corporate limits of the Town of Cicero from the east corporate limit of the City of Berwyn easterly to the west corporate limit of the City of Chicago. Notwithstanding any provision of this Act to the contrary, the Village of Willow Springs is included in the Central Region as of the effective date of this amendatory Act of the 93rd General Assembly.
(5) The Southwest Region includes all the territory, municipalities and unincorporated areas of the County of Cook, State of Illinois, bounded by: the west corporate limits of the City of Chicago from the north corporate limit of the Village of Bedford Park (at Illinois 50-Cicero Avenue) southerly to the north corporate limit of the City of Blue Island (at Maplewood Street); the north and west corporate limits of the City of Blue Island from the west corporate limit of the City of Chicago (at Maplewood Street) westerly and southerly to the east corporate limit of the Village of Robbins; the north and west corporate limits of the Village of Robbins from the west corporate limit of the City of Blue Island westerly and southerly to the north corporate limit of the Village Midlothian; the north and west corporate limits of the Village of Midlothian from the west corporate limit of the Village of Robbins westerly and southerly to the north corporate limits of the Village of Oak Forest; the north and west corporate limits of the Village of Oak Forest from the west corporate limit of the Village of Midlothian westerly and southerly to the north corporate limit of the Village of Tinley Park; the north and west corporate limits of the Village of Tinley Park from the west corporate limit of the Village of Oak Forest westerly and southerly to the Cook-Will County line; the Cook-Will County line from the west corporate limit of the Village of Tinley Park westerly to the Norfolk and Western Railroad tracks; the Cook-Will County line from the Norfolk and Western Railroad tracks northerly and westerly to the Cook-DuPage County line; the Cook-DuPage County line from the Cook-Will County line to the center of the right-of-way of 79th Street; the center of the right-of-way of 79th Street from the Cook-DuPage County line easterly to the west corporate limit of the Village of Willow Springs; the north and west corporate limits of the Village of Willow Springs from the center of the right-of-way of 79th Street easterly and northerly to the south corporate limit of the Village of Hodgkins; the south and east corporate limits of the Village of Hodgkins from the north corporate limit of the Village of Willow Springs northeasterly to the south corporate limit of the Village of Bedford Park; and the west and north corporate limits of the Village of Bedford Park from the north corporate limit of the Village of Justice northerly and easterly to the west corporate limit of the City of Chicago (at Illinois Route 50-Cicero Avenue). Notwithstanding any provision of this Act to the contrary, the Village of Willow Springs is excluded from the Southwest Region as of the effective date of this amendatory Act of the 93rd General Assembly.
(6) The South Region includes all the territory, municipalities and unincorporated areas of the County of Cook, State of Illinois, bounded by: the Illinois-Indiana State line from the south corporate limit of the City of Chicago southerly to the Cook-Will County line; the Cook-Will County line from the Illinois-Indiana State line westerly and northerly to the west corporate limit of the Village of Tinley Park; the west and north corporate limits of the Village of Tinley Park from the Cook-Will County line northerly and easterly to the west corporate limit of the Village of Oak Forest; the west and north corporate limits of the Village of Oak Forest from the north corporate limit of the Village of Tinley Park northerly and easterly to the west corporate limit of the Village of Midlothian; the west and north corporate limits of the Village of Midlothian from the north corporate limit of the Village of Oak Forest northerly and easterly to the west corporate limit of the Village of Robbins; the west and north corporate limits of the Village of Robbins from the north corporate limit of the Village of Midlothian northerly and easterly to the west corporate limit of the City of Blue Island; the west and north corporate limits of the City of Blue Island from the north corporate limit of the Village of Robbins northerly and easterly to the west corporate limit of the City of Chicago (at Maplewood Street); and the south corporate limits of the City of Chicago from the west corporate limit of the City of Chicago (at Maplewood Street) to the Illinois-Indiana State line.
(Source: P.A. 93-158, eff. 7-10-03.)

(70 ILCS 3615/3A.14) (from Ch. 111 2/3, par. 703A.14)
Sec. 3A.14. Labor.
(a) The provisions of this Section apply to collective bargaining agreements (including extensions and amendments of existing agreements) entered into on or after January 1, 1984.
(b) The Suburban Bus Board shall deal with and enter into written contracts with their employees, through accredited representatives of such employees authorized to act for such employees concerning wages, salaries, hours, working conditions, and pension or retirement provisions about which a collective bargaining agreement has been entered prior to the effective date of this amendatory Act of 1983. Any such agreement of the Suburban Bus Board shall provide that the agreement may be reopened if the amended budget submitted pursuant to Section 2.18a of this Act is not approved by the Board of the Authority. The agreement may not include a provision requiring the payment of wage increases based on changes in the Consumer Price Index. The Suburban Bus Board shall not have the authority to enter collective bargaining agreements with respect to inherent management rights, which include such areas of discretion or policy as the functions of the employer, standards of services, its overall budget, the organizational structure and selection of new employees and direction of personnel. Employers, however, shall be required to bargain collectively with regard to policy matters directly affecting wages, hours and terms and conditions of employment, as well as the impact thereon, upon request by employee representatives. To preserve the rights of employers and exclusive representatives which have established collective bargaining relationships or negotiated collective bargaining agreements prior to the effective date of this amendatory Act of 1983, employers shall be required to bargain collectively with regard to any matter concerning wages, hours or conditions of employment about which they have bargained prior to the effective date of this amendatory Act of 1983.
(c) The collective bargaining agreement may not include a prohibition on the use of part-time operators on any service operated by the Suburban Bus Board except where prohibited by federal law.
(d) Within 30 days of the signing of any such collective bargaining agreement, the Suburban Bus Board shall determine the costs of each provision of the agreement, prepare an amended budget incorporating the costs of the agreement, and present the amended budget to the Board of the Authority for its approval under Section 4.11. The Board may approve the amended budget by an affirmative vote of 12 of its then Directors. If the budget is not approved by the Board of the Authority, the agreement may be reopened and its terms may be renegotiated. Any amended budget which may be prepared following renegotiation shall be presented to the Board of the Authority for its approval in like manner.
(Source: P.A. 95-708, eff. 1-18-08.)

(70 ILCS 3615/3A.15)
Sec. 3A.15. Free services; eligibility.
(a) Notwithstanding any law to the contrary, no later than 60 days following the effective date of this amendatory Act of the 95th General Assembly and until subsection (b) is implemented, any fixed route public transportation services provided by, or under grant or purchase of service contracts of, the Suburban Bus Board shall be provided without charge to all senior citizens of the Metropolitan Region aged 65 and older, under such conditions as shall be prescribed by the Suburban Bus Board.
(b) Notwithstanding any law to the contrary, no later than 180 days following the effective date of this amendatory Act of the 96th General Assembly, any fixed route public transportation services provided by, or under grant or purchase of service contracts of, the Suburban Bus Board shall be provided without charge to senior citizens aged 65 and older who meet the income eligibility limitation set forth in subsection (a-5) of Section 4 of the Senior Citizens and Persons with Disabilities Property Tax Relief Act, under such conditions as shall be prescribed by the Suburban Bus Board. The Department on Aging shall furnish all information reasonably necessary to determine eligibility, including updated lists of individuals who are eligible for services without charge under this Section. Nothing in this Section shall relieve the Suburban Bus Board from providing reduced fares as may be required by federal law.
(Source: P.A. 99-143, eff. 7-27-15.)

(70 ILCS 3615/3A.16)
Sec. 3A.16. Transit services for individuals with disabilities. Notwithstanding any law to the contrary, no later than 60 days following the effective date of this amendatory Act of the 95th General Assembly, all fixed route public transportation services provided by, or under grant or purchase of service contract of, the Suburban Bus Board shall be provided without charge to all persons with disabilities who meet the income eligibility limitation set forth in subsection (a-5) of Section 4 of the Senior Citizens and Persons with Disabilities Property Tax Relief Act, under such procedures as shall be prescribed by the Board. The Department on Aging shall furnish all information reasonably necessary to determine eligibility, including updated lists of individuals who are eligible for services without charge under this Section.
(Source: P.A. 99-143, eff. 7-27-15.)

(70 ILCS 3615/3A.17)
Sec. 3A.17. Emergency protocols. Within 6 months after the effective date of this amendatory Act of the 96th General Assembly, the Suburban Bus Board must develop written protocols to respond to medical and sanitation emergencies and to other safety hazards.
(Source: P.A. 96-677, eff. 8-25-09.)

(70 ILCS 3615/3A.18)
Sec. 3A.18. Employment contracts. Except as otherwise provided in Section 3A.14, before the Suburban Bus Board may enter into or amend any employment contract in excess of $100,000, the Suburban Bus Board must submit that contract or amendment to the Board for review for a period of 14 days. After 14 days, the contract shall be considered reviewed. This Section applies only to contracts entered into or amended on or after the effective date of this amendatory Act of the 98th General Assembly.
(Source: P.A. 98-1027, eff. 1-1-15.)



Article III-B - Commuter Rail Division

(70 ILCS 3615/Art. III-B heading)

(70 ILCS 3615/3B.01) (from Ch. 111 2/3, par. 703B.01)
Sec. 3B.01. Commuter Rail Division. There is established within the Authority the Commuter Rail Division as the operating division responsible for providing public transportation by commuter rail. Purchase of service agreements between a transportation agency and the Authority in effect on the effective date of this amendatory Act shall remain in full force and effect in accordance with the terms of such agreement. Such agreements shall first be the responsibility of the Transition Board and, on the date of its creation, shall become the responsibility of the Commuter Rail Division and its Board.
(Source: P.A. 83-885; 83-886.)

(70 ILCS 3615/3B.02) (from Ch. 111 2/3, par. 703B.02)
Sec. 3B.02. Commuter Rail Board.
(a) Until April 1, 2008, the governing body of the Commuter Rail Division shall be a board consisting of 7 directors appointed pursuant to Sections 3B.03 and 3B.04, as follows:
(1) One director shall be appointed by the Chairman

of the Board of DuPage County with the advice and consent of the County Board of DuPage County and shall reside in DuPage County.

(2) Two directors appointed by the Chairmen of the

County Boards of Kane, Lake, McHenry and Will Counties with the concurrence of not less than a majority of the chairmen from such counties, from nominees by the Chairmen. Each such chairman may nominate not more than two persons for each position. Each such director shall reside in a county in the metropolitan region other than Cook or DuPage County.

(3) Three directors appointed by the members of the

Cook County Board elected from that part of Cook County outside of Chicago, or, in the event such Board of Commissioners becomes elected from single member districts, by those Commissioners elected from districts, a majority of the residents of which reside outside Chicago. In either case, such appointment shall be with the concurrence of four such Commissioners. Each such director shall reside in that part of Cook County outside Chicago.

(4) One director appointed by the Mayor of the City

of Chicago, with the advice and consent of the City Council of the City of Chicago. Such director shall reside in the City of Chicago.

(5) The chairman shall be appointed by the directors,

from the members of the board, with the concurrence of 5 of such directors.

(b) After April 1, 2008 the governing body of the Commuter Rail Division shall be a board consisting of 11 directors appointed, pursuant to Sections 3B.03 and 3B.04, as follows:
(1) One Director shall be appointed by the Chairman

of the DuPage County Board with the advice and consent of the DuPage County Board and shall reside in DuPage County. To implement the changes in appointing authority under this Section, upon the expiration of the term of or vacancy in office of the Director appointed under item (1) of subsection (a) of this Section who resides in DuPage County, a Director shall be appointed under this subparagraph.

(2) One Director shall be appointed by the Chairman

of the McHenry County Board with the advice and consent of the McHenry County Board and shall reside in McHenry County. To implement the change in appointing authority under this Section, upon the expiration of the term of or vacancy in office of the Director appointed under item (2) of subsection (a) of this Section who resides in McHenry County, a Director shall be appointed under this subparagraph.

(3) One Director shall be appointed by the Will

County Executive with the advice and consent of the Will County Board and shall reside in Will County. To implement the change in appointing authority under this Section, upon the expiration of the term of or vacancy in office of the Director appointed under item (2) of subsection (a) of this Section who resides in Will County, a Director shall be appointed under this subparagraph.

(4) One Director shall be appointed by the Chairman

of the Lake County Board with the advice and consent of the Lake County Board and shall reside in Lake County.

(5) One Director shall be appointed by the Chairman

of the Kane County Board with the advice and consent of the Kane County Board and shall reside in Kane County.

(6) One Director shall be appointed by the Mayor of

the City of Chicago with the advice and consent of the City Council of the City of Chicago and shall reside in the City of Chicago. To implement the changes in appointing authority under this Section, upon the expiration of the term of or vacancy in office of the Director appointed under item (4) of subsection (a) of this Section who resides in the City of Chicago, a Director shall be appointed under this subparagraph.

(7) Five Directors residing in Cook County outside of

the City of Chicago, as follows:

(i) One Director who resides in Cook County

outside of the City of Chicago, appointed by the President of the Cook County Board with the advice and consent of the members of the Cook County Board.

(ii) One Director who resides in the township of

Barrington, Palatine, Wheeling, Hanover, Schaumburg, or Elk Grove. To implement the changes in appointing authority under this Section, upon the expiration of the term of or vacancy in office of the Director appointed under paragraph (3) of subsection (a) of this Section who resides in the geographic area described in this subparagraph, a Director shall be appointed under this subparagraph.

(iii) One Director who resides in the township of

Northfield, New Trier, Maine, Niles, Evanston, Leyden, Norwood Park, River Forest, or Oak Park.

(iv) One Director who resides in the township of

Proviso, Riverside, Berwyn, Cicero, Lyons, Stickney, Lemont, Palos, or Orland. To implement the changes in appointing authority under this Section, upon the expiration of the term of or vacancy in office of the Director appointed under paragraph (3) of subsection (a) of this Section who resides in the geographic area described in this subparagraph and whose term of office had not expired as of August 1, 2007, a Director shall be appointed under this subparagraph.

(v) One Director who resides in the township of

Worth, Calumet, Bremen, Thornton, Rich, or Bloom. To implement the changes in appointing authority under this Section, upon the expiration of the term of or vacancy in office of the Director appointed under paragraph (3) of subsection (a) of this Section who resides in the geographic area described in this subparagraph and whose term of office had expired as of August 1, 2007, a Director shall be appointed under this subparagraph.

(vi) The Directors identified under the

provisions of subparagraphs (ii) through (v) of this paragraph (7) shall be appointed by the members of the Cook County Board. Each individual Director shall be appointed by those members of the Cook County Board whose Board districts overlap in whole or in part with the geographic territory described in the relevant subparagraph. The vote of County Board members eligible to appoint directors under the provisions of subparagraphs (ii) through (v) of this paragraph (7) shall be weighted by the number of electors residing in those portions of their Board districts within the geographic territory described in the relevant subparagraph (ii) through (v) of this paragraph (7).

(8) The Chairman shall be appointed by the Directors,

from the members of the Board, with the concurrence of 8 of such Directors. To implement the changes in appointing authority under this Section, upon the expiration of the term of or vacancy in office of the Chairman appointed under item (5) of subsection (a) of this Section, a Chairman shall be appointed under this subparagraph.

(c) No director, while serving as such, shall be an officer, a member of the board of directors or trustee or an employee of any transportation agency, or be an employee of the State of Illinois or any department or agency thereof, or of any county, municipality, or any other unit of local government or receive any compensation from any elected or appointed office under the Constitution and laws of Illinois.
(d) Each appointment made under subsections (a) and (b) of this Section and under Section 3B.03 shall be certified by the appointing authority to the Commuter Rail Board which shall maintain the certifications as part of the official records of the Commuter Rail Board.
(Source: P.A. 98-709, eff. 7-16-14.)

(70 ILCS 3615/3B.03) (from Ch. 111 2/3, par. 703B.03)
Sec. 3B.03. Terms, Vacancies. Each director shall be appointed for a term of 4 years, and until his successor has been appointed and qualified. A vacancy shall occur upon the resignation, death, conviction of a felony, or removal from office of a director. Any director may be removed from office (i) upon the concurrence of not less than 8 directors, on a formal finding of incompetence, neglect of duty, or malfeasance in office or (ii) by the Governor in response to a summary report received from the Executive Inspector General in accordance with Section 20-50 of the State Officials and Employees Ethics Act, provided he or she has an opportunity to be publicly heard in person or by counsel prior to removal. Within 30 days after the office of any director becomes vacant for any reason, the appropriate appointing authorities of such director, as provided in Section 3B.02, shall make an appointment to fill the vacancy. A vacancy shall be filled for the unexpired term.
(Source: P.A. 95-708, eff. 1-18-08; 96-1528, eff. 7-1-11.)

(70 ILCS 3615/3B.04) (from Ch. 111 2/3, par. 703B.04)
Sec. 3B.04. Chairman and Other Officers. The Chairman shall preside at meetings of the Commuter Rail Board and shall be entitled to vote on all matters. The Commuter Rail Board shall select a Secretary and a Treasurer and may select persons to fill such other offices of the Division and to perform such duties as it shall from time to time determine. The Secretary, Treasurer and other officers of the Division may but need not be members of the Commuter Rail Board.
(Source: P.A. 83-886.)

(70 ILCS 3615/3B.05) (from Ch. 111 2/3, par. 703B.05)
Sec. 3B.05. Appointment of officers and employees. The Commuter Rail Board shall appoint an Executive Director who shall be the chief executive officer of the Division, appointed, retained or dismissed with the concurrence of 8 of the directors of the Commuter Rail Board. The Executive Director shall appoint, retain and employ officers, attorneys, agents, engineers, employees and shall organize the staff, shall allocate their functions and duties, fix compensation and conditions of employment, and consistent with the policies of and direction from the Commuter Rail Board take all actions necessary to achieve its purposes, fulfill its responsibilities and carry out its powers, and shall have such other powers and responsibilities as the Commuter Rail Board shall determine. The Executive Director shall be an individual of proven transportation and management skills and may not be a member of the Commuter Rail Board. The Division may employ its own professional management personnel to provide professional and technical expertise concerning its purposes and powers and to assist it in assessing the performance of transportation agencies in the metropolitan region.
No employee, officer, or agent of the Commuter Rail Board may receive a bonus that exceeds 10% of his or her annual salary unless that bonus has been reviewed by the Regional Transportation Authority Board for a period of 14 days. After 14 days, the contract shall be considered reviewed. This Section does not apply to usual and customary salary adjustments.
No unlawful discrimination, as defined and prohibited in the Illinois Human Rights Act, shall be made in any term or aspect of employment nor shall there be discrimination based upon political reasons or factors. The Commuter Rail Board shall establish regulations to insure that its discharges shall not be arbitrary and that hiring and promotion are based on merit.
The Division shall be subject to the "Illinois Human Rights Act", as now or hereafter amended, and the remedies and procedure established thereunder. The Commuter Rail Board shall file an affirmative action program for employment by it with the Department of Human Rights to ensure that applicants are employed and that employees are treated during employment, without regard to unlawful discrimination. Such affirmative action program shall include provisions relating to hiring, upgrading, demotion, transfer, recruitment, recruitment advertising, selection for training and rates of pay or other forms of compensation.
(Source: P.A. 98-1027, eff. 1-1-15.)

(70 ILCS 3615/3B.06) (from Ch. 111 2/3, par. 703B.06)
Sec. 3B.06. Compensation. The Chairman of the Commuter Rail Board shall receive an annual salary of $25,000. Other members of the Commuter Rail Board shall receive an annual salary of $15,000. Each member shall be reimbursed for actual expenses incurred in the performance of his duties.
Officers of the Division shall not be required to comply with the requirements of "An Act requiring certain custodians of public monies to file and publish statements of the receipts and disbursements thereof", approved June 24, 1919, as now or hereafter amended.
(Source: P.A. 83-1156.)

(70 ILCS 3615/3B.07) (from Ch. 111 2/3, par. 703B.07)
Sec. 3B.07. Meetings. The Commuter Rail Board shall prescribe the times and places for meetings and the manner in which special meetings may be called. The Commuter Rail Board shall comply in all respects with the "Open Meetings Act", as now or hereafter amended. All records, documents and papers of the Commuter Rail Division, other than those relating to matters concerning which closed sessions of the Commuter Rail Board may be held, shall be available for public examination, subject to such reasonable regulations as the board may adopt.
A majority of the members shall constitute a quorum for the conduct of business. The affirmative votes of at least 6 members shall be necessary for any action required by this Act to be taken by ordinance.
Open meetings of the Board shall be broadcast to the public and maintained in real-time on the Board's website using a high-speed Internet connection. Recordings of each meeting broadcast shall be posted to the Board's website within a reasonable time after the meeting and shall be maintained as public records to the extent practicable, as determined by the Board. Compliance with the provisions of this amendatory Act of the 98th General Assembly does not relieve the Board of its obligations under the Open Meetings Act.
(Source: P.A. 98-1139, eff. 6-1-15.)

(70 ILCS 3615/3B.08) (from Ch. 111 2/3, par. 703B.08)
Sec. 3B.08. Jurisdiction. Any public transportation within the metropolitan region outside of the City of Chicago by commuter rail and within the City of Chicago, public transportation by commuter rail along the line or route provided on the effective date of this amendatory Act of 1983 by the Burlington Northern Inc., the Chicago, Milwaukee, St. Paul, and Pacific Railroad Company, the Illinois Central Gulf Railroad Company, the Norfolk & Western Railway, the Chicago, Rock Island & Pacific Railroad Company, the Chicago and North Western Railroad Company, the Chicago South Shore and South Bend Railroad and the Authority, or their respective successors, other than public transportation provided by the Chicago Transit Authority, shall be subject to the jurisdiction of the Commuter Rail Board.
(Source: P.A. 83-885; 83-886.)

(70 ILCS 3615/3B.09) (from Ch. 111 2/3, par. 703B.09)
Sec. 3B.09. General Powers. In addition to any powers elsewhere provided to the Commuter Rail Board, it shall have all of the powers specified in Section 2.20 of this Act except for the powers specified in Section 2.20(a)(v). The Board shall also have the power:
(a) to cooperate with the Regional Transportation Authority in the exercise by the Regional Transportation Authority of all the powers granted it by such Act;
(b) to receive funds from the Regional Transportation Authority pursuant to Sections 2.02, 4.01, 4.02, 4.09 and 4.10 of the "Regional Transportation Authority Act", all as provided in the "Regional Transportation Authority Act";
(c) to receive financial grants from the Regional Transportation Authority or a Service Board, as defined in the "Regional Transportation Authority Act", upon such terms and conditions as shall be set forth in a grant contract between either the Division and the Regional Transportation Authority or the Division and another Service Board, which contract or agreement may be for such number of years or duration as the parties may agree, all as provided in the "Regional Transportation Authority Act"; and
(d) to borrow money for the purpose of acquiring, constructing, reconstructing, extending, or improving any Public Transportation Facilities (as defined in Section 1.03 of the Regional Transportation Authority Act) operated by or to be operated by or on behalf of the Commuter Rail Division. For the purpose of evidencing the obligation of the Commuter Rail Board to repay any money borrowed as provided in this subsection, the Commuter Rail Board may issue revenue bonds from time to time pursuant to ordinance adopted by the Commuter Rail Board, subject to the approval of the Regional Transportation Authority of each such issuance by the affirmative vote of 12 of its then Directors; provided that the Commuter Rail Board may not issue bonds for the purpose of financing the acquisition, construction, or improvement of a corporate headquarters building. All such bonds shall be payable solely from the revenues or income or any other funds that the Commuter Rail Board may receive, provided that the Commuter Rail Board may not pledge as security for such bonds the moneys, if any, that the Commuter Rail Board receives from the Regional Transportation Authority pursuant to Section 4.03.3(f) of the Regional Transportation Authority Act. The bonds shall bear interest at a rate not to exceed the maximum rate authorized by the Bond Authorization Act and shall mature at such time or times not exceeding 25 years from their respective dates. Bonds issued pursuant to this paragraph must be issued with scheduled principal or mandatory redemption payments in equal amounts in each fiscal year over the term of the bonds, with the first principal or mandatory redemption payment scheduled within the fiscal year in which bonds are issued or within the next succeeding fiscal year. At least 25%, based on total principal amount, of all bonds authorized pursuant to this Section shall be sold pursuant to notice of sale and public bid. No more than 75%, based on total principal amount, of all bonds authorized pursuant to this Section shall be sold by negotiated sale. The maximum principal amount of the bonds that may be issued and outstanding at any time may not exceed $1,000,000,000. The bonds shall have all the qualities of negotiable instruments under the laws of this State. To secure the payment of any or all of such bonds and for the purpose of setting forth the covenants and undertakings of the Commuter Rail Board in connection with the issuance thereof and the issuance of any additional bonds payable from such revenue or income as well as the use and application of the revenue or income received by the Commuter Rail Board, the Commuter Rail Board may execute and deliver a trust agreement or agreements; provided that no lien upon any physical property of the Commuter Rail Board shall be created thereby. A remedy for any breach or default of the terms of any such trust agreement by the Commuter Rail Board may be by mandamus proceedings in any court of competent jurisdiction to compel performance and compliance therewith, but the trust agreement may prescribe by whom or on whose behalf such action may be instituted. Under no circumstances shall any bonds issued by the Commuter Rail Board or any other obligation of the Commuter Rail Board in connection with the issuance of such bonds be or become an indebtedness or obligation of the State of Illinois, the Regional Transportation Authority, or any other political subdivision of or municipality within the State, nor shall any such bonds or obligations be or become an indebtedness of the Commuter Rail Board within the purview of any constitutional limitation or provision, and it shall be plainly stated on the face of each bond that it does not constitute such an indebtedness or obligation but is payable solely from the revenues or income as aforesaid.
(Source: P.A. 95-708, eff. 1-18-08.)

(70 ILCS 3615/3B.09a)
Sec. 3B.09a. Bicycles on commuter rail trains. Effective July 1, 1999 and after first adopting an ordinance imposing terms and conditions designed to protect the safety and convenience of passengers, the Commuter Rail Board may allow bicycles to be transported on commuter rail trains. A reasonable fare increase may be charged to those passengers with bicycles.
(Source: P.A. 90-45, eff. 1-1-98.)

(70 ILCS 3615/3B.09b)
Sec. 3B.09b. Payment of fares by credit card.
(a) By February 28, 2010, the Commuter Rail Board shall allow passengers to purchase fares by credit card (i) through an Internet website operated by the Board, (ii) at its LaSalle Street Station, Union Station, Ogilvie Transportation Center, and Millennium Station, (iii) at stations with agents, and (iv) from vending machines capable of providing fares by credit card at the 14 largest stations on the Metra Electric Line.
(b) The Board may not require a passenger who chooses to purchase a fare by credit card to pay an additional fee.
(Source: P.A. 98-756, eff. 7-16-14.)

(70 ILCS 3615/3B.10) (from Ch. 111 2/3, par. 703B.10)
Sec. 3B.10. Budget and Program. The Commuter Rail Board, subject to the powers of the Authority in Section 4.11, shall control the finances of the Division. It shall by ordinance appropriate money to perform the Division's purposes and provide for payment of debts and expenses of the Division. Each year the Commuter Rail Board shall prepare and publish a comprehensive annual budget and proposed five-year capital program document, and a financial plan for the two years thereafter describing the state of the Division and presenting for the forthcoming fiscal year and the two following years the Commuter Rail Board's plans for such operations and capital expenditures as the Commuter Rail Board intends to undertake and the means by which it intends to finance them. The proposed budget, financial plan, and five-year capital program shall be based on the Authority's estimate of funds to be made available to the Commuter Rail Board by or through the Authority and shall conform in all respects to the requirements established by the Authority. The proposed budget, financial plan, and five-year capital program shall contain a statement of the funds estimated to be on hand at the beginning of the fiscal year, the funds estimated to be received from all sources for such year and the funds estimated to be on hand at the end of such year. The fiscal year of the Division shall be the same as the fiscal year of the Authority. Before the proposed budget, financial plan, and five-year capital program are submitted to the Authority, the Commuter Rail Board shall hold at least one public hearing thereon in each of the counties in the metropolitan region in which the Division provides service. The Commuter Rail Board shall hold at least one meeting for consideration of the proposed budget, financial plan, and five-year capital plan with the county board of each of the several counties in the metropolitan region in which the Division provides service. After conducting such hearings and holding such meetings and after making such changes in the proposed budget, financial plan, and five-year capital plan as the Commuter Rail Board deems appropriate, the board shall adopt its annual budget ordinance at least by November 15 next preceding the beginning of each fiscal year. The budget, financial plan, and five-year capital program shall then be submitted to the Authority as provided in Section 4.11. In the event that the Board of the Authority determines that the budget and program, and financial plan do not meet the standards of Section 4.11, the Commuter Rail Board shall make such changes as are necessary to meet such requirements and adopt an amended budget ordinance. The amended budget ordinance shall be resubmitted to the Authority pursuant to Section 4.11. The ordinance shall appropriate such sums of money as are deemed necessary to defray all necessary expenses and obligations of the Division, specifying purposes and the objects or programs for which appropriations are made and the amount appropriated for each object or program. Additional appropriations, transfers between items and other changes in such ordinance which do not alter the basis upon which the balanced budget determination was made by the Board of the Authority may be made from time to time by the Commuter Rail Board.
The budget shall:
(i) show a balance between (A) anticipated revenues

from all sources including operating subsidies and (B) the costs of providing the services specified and of funding any operating deficits or encumbrances incurred in prior periods, including provision for payment when due of principal and interest on outstanding indebtedness;

(ii) show cash balances including the proceeds of any

anticipated cash flow borrowing sufficient to pay with reasonable promptness all costs and expenses as incurred;

(iii) provide for a level of fares or charges for the

public transportation provided by or subject to the jurisdiction of such Commuter Rail Board sufficient to allow the Commuter Rail Board to meet its required system generated revenue recovery ratio;

(iv) be based upon and employ assumptions and

projections which the Board of the Authority finds to be reasonable and prudent;

(v) have been prepared in accordance with sound

financial practices as determined by the Board of the Authority;

(vi) meet such other uniform financial, budgetary, or

fiscal requirements that the Board of the Authority may by rule or regulation establish; and

(vii) be consistent with the goals and objectives

adopted by the Regional Transportation Authority in the Strategic Plan.

(Source: P.A. 95-708, eff. 1-18-08.)

(70 ILCS 3615/3B.11) (from Ch. 111 2/3, par. 703B.11)
Sec. 3B.11. Citizens Advisory Board. The Commuter Rail Board shall establish a citizens advisory board composed of ten residents of those portions of the metropolitan region in which the Commuter Rail Board provides service who have an interest in public transportation. The members of the advisory board shall be named for two year terms, shall select one of their members to serve as chairman and shall serve without compensation. The citizens advisory board shall meet with the Commuter Rail Board at least quarterly and advise the Commuter Rail Board of the impact of its policies and programs on the communities it serves. Appointments to the citizens advisory board should, to the greatest extent possible, reflect the ethnic, cultural, and geographic diversity of all persons residing within the Commuter Rail Division's jurisdiction.
(Source: P.A. 95-708, eff. 1-18-08.)

(70 ILCS 3615/3B.12) (from Ch. 111 2/3, par. 703B.12)
Sec. 3B.12. Working Cash Borrowing. The Commuter Rail Board with the affirmative vote of 7 of its Directors may demand and direct the Board of the Authority to issue Working Cash Notes at such time and in such amounts and having such maturities as the Commuter Rail Board deems proper, provided however any such borrowing shall have been specifically identified in the budget of the Commuter Rail Board as approved by the Board of the Authority. Provided further, that the Commuter Rail Board may not demand and direct the Board of the Authority to have issued and have outstanding at any time in excess of $20,000,000 in Working Cash Notes.
(Source: P.A. 95-708, eff. 1-18-08.)

(70 ILCS 3615/3B.13) (from Ch. 111 2/3, par. 703B.13)
Sec. 3B.13. Labor.
(a) The provisions of this Section apply to collective bargaining agreements (including extensions and amendments of existing agreements) entered into on or after January 1, 1984. This Section does not apply to collective bargaining agreements that are subject to the provisions of the Railway Labor Act, as now or hereafter amended.
(b) The Commuter Rail Board shall deal with and enter into written contracts with their employees, through accredited representatives of such employees authorized to act for such employees concerning wages, salaries, hours, working conditions, and pension or retirement provisions about which a collective bargaining agreement has been entered prior to the effective date of this amendatory Act of 1983. Any such agreement of the Commuter Rail Board shall provide that the agreement may be reopened if the amended budget submitted pursuant to Section 2.18a of this Act is not approved by the Board of the Authority. The agreement may not include a provision requiring the payment of wage increases based on changes in the Consumer Price Index. The Commuter Rail Board shall not have the authority to enter collective bargaining agreements with respect to inherent management rights which include such areas of discretion or policy as the functions of the employer, standards of services, its overall budget, the organizational structure and selection of new employees and direction of personnel. Employers, however, shall be required to bargain collectively with regard to policy matters directly affecting wages, hours and terms and conditions of employment, as well as the impact thereon, upon request by employee representatives. To preserve the rights of the Commuter Rail Board and exclusive representatives which have established collective bargaining relationships or negotiated collective bargaining agreements prior to the effective date of this amendatory Act of 1983, the Commuter Rail Board shall be required to bargain collectively with regard to any matter concerning wages, hours or conditions of employment about which they have bargained prior to the effective date of this amendatory Act of 1983.
(c) The collective bargaining agreement may not include a prohibition on the use of part-time operators on any service operated by the Commuter Rail Board except where prohibited by federal law.
(d) Within 30 days of the signing of any such collective bargaining agreement, the Commuter Rail Board shall determine the costs of each provision of the agreement, prepare an amended budget incorporating the costs of the agreement, and present the amended budget to the Board of the Authority for its approval under Section 4.11. The Board may approve the amended budget by an affirmative vote of 12 of its then Directors. If the budget is not approved by the Board of the Authority, the agreement may be reopened and its terms may be renegotiated. Any amended budget which may be prepared following renegotiation shall be presented to the Board of the Authority for its approval in like manner.
(Source: P.A. 95-708, eff. 1-18-08.)

(70 ILCS 3615/3B.14)
Sec. 3B.14. Free services; eligibility.
(a) Notwithstanding any law to the contrary, no later than 60 days following the effective date of this amendatory Act of the 95th General Assembly and until subsection (b) is implemented, any fixed route public transportation services provided by, or under grant or purchase of service contracts of, the Commuter Rail Board shall be provided without charge to all senior citizens of the Metropolitan Region aged 65 and older, under such conditions as shall be prescribed by the Commuter Rail Board.
(b) Notwithstanding any law to the contrary, no later than 180 days following the effective date of this amendatory Act of the 96th General Assembly, any fixed route public transportation services provided by, or under grant or purchase of service contracts of, the Commuter Rail Board shall be provided without charge to senior citizens aged 65 and older who meet the income eligibility limitation set forth in subsection (a-5) of Section 4 of the Senior Citizens and Persons with Disabilities Property Tax Relief Act, under such conditions as shall be prescribed by the Commuter Rail Board. The Department on Aging shall furnish all information reasonably necessary to determine eligibility, including updated lists of individuals who are eligible for services without charge under this Section. Nothing in this Section shall relieve the Commuter Rail Board from providing reduced fares as may be required by federal law.
(Source: P.A. 99-143, eff. 7-27-15.)

(70 ILCS 3615/3B.15)
Sec. 3B.15. Transit services for individuals with disabilities. Notwithstanding any law to the contrary, no later than 60 days following the effective date of this amendatory Act of the 95th General Assembly, all fixed route public transportation services provided by, or under grant or purchase of service contract of, the Commuter Rail Board shall be provided without charge to all persons with disabilities who meet the income eligibility limitation set forth in subsection (a-5) of Section 4 of the Senior Citizens and Persons with Disabilities Property Tax Relief Act, under such procedures as shall be prescribed by the Board. The Department on Aging shall furnish all information reasonably necessary to determine eligibility, including updated lists of individuals who are eligible for services without charge under this Section.
(Source: P.A. 99-143, eff. 7-27-15.)

(70 ILCS 3615/3B.16)
Sec. 3B.16. Emergency protocols. Within 6 months after the effective date of this amendatory Act of the 96th General Assembly, the Commuter Rail Board must develop written protocols to respond to medical and sanitation emergencies and to other safety hazards.
(Source: P.A. 96-677, eff. 8-25-09.)

(70 ILCS 3615/3B.20)
Sec. 3B.20. Wireless Internet. The Commuter Rail Board must provide wireless Internet service on all passenger trains it owns or operates by January 1, 2012, but only if the service can be provided with no cost to the Commuter Rail Division.
(Source: P.A. 97-85, eff. 7-7-11.)

(70 ILCS 3615/3B.25)
Sec. 3B.25. Automated external defibrillators. The Commuter Rail Board must conduct a study concerning the installation and use of automated external defibrillators on passenger trains operated by the Commuter Rail Board. No later than one year after the effective date of this amendatory Act of the 97th General Assembly, the Commuter Rail Board must report to the Governor and the General Assembly the results of the study. For the purposes of this Section, "automated external defibrillator" has the meaning ascribed to that term in Section 10 of the Automated External Defibrillator Act.
(Source: P.A. 97-85, eff. 7-7-11.)

(70 ILCS 3615/3B.26)
Sec. 3B.26. Employment contracts. Except as otherwise provided in Section 3B.13, before the Commuter Rail Board may enter into or amend any employment contract in excess of $100,000, the Commuter Rail Board must submit that contract or amendment to the Board for review for a period of 14 days. After 14 days, the contract shall be considered reviewed. This Section applies only to contracts entered into or amended on or after the effective date of this amendatory Act of the 98th General Assembly.
Before the Board of the Regional Transportation Authority may enter into or amend any employment contract in excess of $100,000, the Board must submit that contract to the Chairman and Minority Spokesman of the Mass Transit Committee, or its successor committee, of the House of Representatives, and to the Chairman and Minority Spokesman of the Transportation Committee, or its successor committee, of the Senate.
(Source: P.A. 98-1027, eff. 1-1-15.)



Article IV - Finances

(70 ILCS 3615/Art. IV heading)

(70 ILCS 3615/4.01) (from Ch. 111 2/3, par. 704.01)
Sec. 4.01. Budget and Program.
(a) The Board shall control the finances of the Authority. It shall by ordinance adopted by the affirmative vote of at least 12 of its then Directors (i) appropriate money to perform the Authority's purposes and provide for payment of debts and expenses of the Authority, (ii) take action with respect to the budget and two-year financial plan of each Service Board, as provided in Section 4.11, and (iii) adopt an Annual Budget and Two-Year Financial Plan for the Authority that includes the annual budget and two-year financial plan of each Service Board that has been approved by the Authority. The Annual Budget and Two-Year Financial Plan shall contain a statement of the funds estimated to be on hand for the Authority and each Service Board at the beginning of the fiscal year, the funds estimated to be received from all sources for such year, the estimated expenses and obligations of the Authority and each Service Board for all purposes, including expenses for contributions to be made with respect to pension and other employee benefits, and the funds estimated to be on hand at the end of such year. The fiscal year of the Authority and each Service Board shall begin on January 1st and end on the succeeding December 31st. By July 1st of each year the Director of the Illinois Governor's Office of Management and Budget (formerly Bureau of the Budget) shall submit to the Authority an estimate of revenues for the next fiscal year of the Authority to be collected from the taxes imposed by the Authority and the amounts to be available in the Public Transportation Fund and the Regional Transportation Authority Occupation and Use Tax Replacement Fund and the amounts otherwise to be appropriated by the State to the Authority for its purposes. The Authority shall file a copy of its Annual Budget and Two-Year Financial Plan with the General Assembly and the Governor after its adoption. Before the proposed Annual Budget and Two-Year Financial Plan is adopted, the Authority shall hold at least one public hearing thereon in the metropolitan region, and shall meet with the county board or its designee of each of the several counties in the metropolitan region. After conducting such hearings and holding such meetings and after making such changes in the proposed Annual Budget and Two-Year Financial Plan as the Board deems appropriate, the Board shall adopt its annual appropriation and Annual Budget and Two-Year Financial Plan ordinance. The ordinance may be adopted only upon the affirmative votes of 12 of its then Directors. The ordinance shall appropriate such sums of money as are deemed necessary to defray all necessary expenses and obligations of the Authority, specifying purposes and the objects or programs for which appropriations are made and the amount appropriated for each object or program. Additional appropriations, transfers between items and other changes in such ordinance may be made from time to time by the Board upon the affirmative votes of 12 of its then Directors.
(b) The Annual Budget and Two-Year Financial Plan shall show a balance between anticipated revenues from all sources and anticipated expenses including funding of operating deficits or the discharge of encumbrances incurred in prior periods and payment of principal and interest when due, and shall show cash balances sufficient to pay with reasonable promptness all obligations and expenses as incurred.
The Annual Budget and Two-Year Financial Plan must show:
(i) that the level of fares and charges for mass

transportation provided by, or under grant or purchase of service contracts of, the Service Boards is sufficient to cause the aggregate of all projected fare revenues from such fares and charges received in each fiscal year to equal at least 50% of the aggregate costs of providing such public transportation in such fiscal year. "Fare revenues" include the proceeds of all fares and charges for services provided, contributions received in connection with public transportation from units of local government other than the Authority, except for contributions received by the Chicago Transit Authority from a real estate transfer tax imposed under subsection (i) of Section 8-3-19 of the Illinois Municipal Code, and from the State pursuant to subsection (i) of Section 2705-305 of the Department of Transportation Law (20 ILCS 2705/2705-305), and all other operating revenues properly included consistent with generally accepted accounting principles but do not include: the proceeds of any borrowings, and, beginning with the 2007 fiscal year, all revenues and receipts, including but not limited to fares and grants received from the federal, State or any unit of local government or other entity, derived from providing ADA paratransit service pursuant to Section 2.30 of the Regional Transportation Authority Act. "Costs" include all items properly included as operating costs consistent with generally accepted accounting principles, including administrative costs, but do not include: depreciation; payment of principal and interest on bonds, notes or other evidences of obligation for borrowed money issued by the Authority; payments with respect to public transportation facilities made pursuant to subsection (b) of Section 2.20 of this Act; any payments with respect to rate protection contracts, credit enhancements or liquidity agreements made under Section 4.14; any other cost to which it is reasonably expected that a cash expenditure will not be made; costs for passenger security including grants, contracts, personnel, equipment and administrative expenses, except in the case of the Chicago Transit Authority, in which case the term does not include costs spent annually by that entity for protection against crime as required by Section 27a of the Metropolitan Transit Authority Act; the payment by the Chicago Transit Authority of Debt Service, as defined in Section 12c of the Metropolitan Transit Authority Act, on bonds or notes issued pursuant to that Section; the payment by the Commuter Rail Division of debt service on bonds issued pursuant to Section 3B.09; expenses incurred by the Suburban Bus Division for the cost of new public transportation services funded from grants pursuant to Section 2.01e of this amendatory Act of the 95th General Assembly for a period of 2 years from the date of initiation of each such service; costs as exempted by the Board for projects pursuant to Section 2.09 of this Act; or, beginning with the 2007 fiscal year, expenses related to providing ADA paratransit service pursuant to Section 2.30 of the Regional Transportation Authority Act; and in fiscal years 2008 through 2012 inclusive, costs in the amount of $200,000,000 in fiscal year 2008, reducing by $40,000,000 in each fiscal year thereafter until this exemption is eliminated; and

(ii) that the level of fares charged for ADA

paratransit services is sufficient to cause the aggregate of all projected revenues from such fares charged and received in each fiscal year to equal at least 10% of the aggregate costs of providing such ADA paratransit services. For purposes of this Act, the percentages in this subsection (b)(ii) shall be referred to as the "system generated ADA paratransit services revenue recovery ratio". For purposes of the system generated ADA paratransit services revenue recovery ratio, "costs" shall include all items properly included as operating costs consistent with generally accepted accounting principles. However, the Board may exclude from costs an amount that does not exceed the allowable "capital costs of contracting" for ADA paratransit services pursuant to the Federal Transit Administration guidelines for the Urbanized Area Formula Program.

(c) The actual administrative expenses of the Authority for the fiscal year commencing January 1, 1985 may not exceed $5,000,000. The actual administrative expenses of the Authority for the fiscal year commencing January 1, 1986, and for each fiscal year thereafter shall not exceed the maximum administrative expenses for the previous fiscal year plus 5%. "Administrative expenses" are defined for purposes of this Section as all expenses except: (1) capital expenses and purchases of the Authority on behalf of the Service Boards; (2) payments to Service Boards; and (3) payment of principal and interest on bonds, notes or other evidence of obligation for borrowed money issued by the Authority; (4) costs for passenger security including grants, contracts, personnel, equipment and administrative expenses; (5) payments with respect to public transportation facilities made pursuant to subsection (b) of Section 2.20 of this Act; and (6) any payments with respect to rate protection contracts, credit enhancements or liquidity agreements made pursuant to Section 4.14.
(d) This subsection applies only until the Department begins administering and enforcing an increased tax under Section 4.03(m) as authorized by this amendatory Act of the 95th General Assembly. After withholding 15% of the proceeds of any tax imposed by the Authority and 15% of money received by the Authority from the Regional Transportation Authority Occupation and Use Tax Replacement Fund, the Board shall allocate the proceeds and money remaining to the Service Boards as follows: (1) an amount equal to 85% of the proceeds of those taxes collected within the City of Chicago and 85% of the money received by the Authority on account of transfers to the Regional Transportation Authority Occupation and Use Tax Replacement Fund from the County and Mass Transit District Fund attributable to retail sales within the City of Chicago shall be allocated to the Chicago Transit Authority; (2) an amount equal to 85% of the proceeds of those taxes collected within Cook County outside the City of Chicago and 85% of the money received by the Authority on account of transfers to the Regional Transportation Authority Occupation and Use Tax Replacement Fund from the County and Mass Transit District Fund attributable to retail sales within Cook County outside of the city of Chicago shall be allocated 30% to the Chicago Transit Authority, 55% to the Commuter Rail Board and 15% to the Suburban Bus Board; and (3) an amount equal to 85% of the proceeds of the taxes collected within the Counties of DuPage, Kane, Lake, McHenry and Will shall be allocated 70% to the Commuter Rail Board and 30% to the Suburban Bus Board.
(e) This subsection applies only until the Department begins administering and enforcing an increased tax under Section 4.03(m) as authorized by this amendatory Act of the 95th General Assembly. Moneys received by the Authority on account of transfers to the Regional Transportation Authority Occupation and Use Tax Replacement Fund from the State and Local Sales Tax Reform Fund shall be allocated among the Authority and the Service Boards as follows: 15% of such moneys shall be retained by the Authority and the remaining 85% shall be transferred to the Service Boards as soon as may be practicable after the Authority receives payment. Moneys which are distributable to the Service Boards pursuant to the preceding sentence shall be allocated among the Service Boards on the basis of each Service Board's distribution ratio. The term "distribution ratio" means, for purposes of this subsection (e) of this Section 4.01, the ratio of the total amount distributed to a Service Board pursuant to subsection (d) of Section 4.01 for the immediately preceding calendar year to the total amount distributed to all of the Service Boards pursuant to subsection (d) of Section 4.01 for the immediately preceding calendar year.
(f) To carry out its duties and responsibilities under this Act, the Board shall employ staff which shall: (1) propose for adoption by the Board of the Authority rules for the Service Boards that establish (i) forms and schedules to be used and information required to be provided with respect to a five-year capital program, annual budgets, and two-year financial plans and regular reporting of actual results against adopted budgets and financial plans, (ii) financial practices to be followed in the budgeting and expenditure of public funds, (iii) assumptions and projections that must be followed in preparing and submitting its annual budget and two-year financial plan or a five-year capital program; (2) evaluate for the Board public transportation programs operated or proposed by the Service Boards and transportation agencies in terms of the goals and objectives set out in the Strategic Plan; (3) keep the Board and the public informed of the extent to which the Service Boards and transportation agencies are meeting the goals and objectives adopted by the Authority in the Strategic Plan; and (4) assess the efficiency or adequacy of public transportation services provided by a Service Board and make recommendations for change in that service to the end that the moneys available to the Authority may be expended in the most economical manner possible with the least possible duplication.
(g) All Service Boards, transportation agencies, comprehensive planning agencies, including the Chicago Metropolitan Agency for Planning, or transportation planning agencies in the metropolitan region shall furnish to the Authority such information pertaining to public transportation or relevant for plans therefor as it may from time to time require. The Executive Director, or his or her designee, shall, for the purpose of securing any such information necessary or appropriate to carry out any of the powers and responsibilities of the Authority under this Act, have access to, and the right to examine, all books, documents, papers or records of a Service Board or any transportation agency receiving funds from the Authority or Service Board, and such Service Board or transportation agency shall comply with any request by the Executive Director, or his or her designee, within 30 days or an extended time provided by the Executive Director.
(h) No Service Board shall undertake any capital improvement which is not identified in the Five-Year Capital Program.
(i) Each Service Board shall furnish to the Board access to its financial information including, but not limited to, audits and reports. The Board shall have real-time access to the financial information of the Service Boards; however, the Board shall be granted read-only access to the Service Board's financial information.
(Source: P.A. 98-1027, eff. 1-1-15.)

(70 ILCS 3615/4.01a)
Sec. 4.01a. (Repealed).
(Source: P.A. 86-463. Repealed by P.A. 90-273, eff. 7-30-97.)

(70 ILCS 3615/4.02) (from Ch. 111 2/3, par. 704.02)
Sec. 4.02. Federal, State and Other Funds.
(a) The Authority shall have the power to apply for, receive and expend grants, loans or other funds from the State of Illinois or any department or agency thereof, from any unit of local government, from the federal government or any department or agency thereof, for use in connection with any of the powers or purposes of the Authority as set forth in this Act. The Authority shall have power to make such studies as may be necessary and to enter into contracts or agreements with the State of Illinois or any department or agency thereof, with any unit of local government, or with the federal government or any department or agency thereof, concerning such grants, loans or other funds, or any conditions relating thereto, including obligations to repay such funds. The Authority may make such covenants concerning such grants, loans and funds as it deems proper and necessary in carrying out its responsibilities, purposes and powers as provided in this Act.
(b) The Authority shall be the primary public body in the metropolitan region with authority to apply for and receive any grants, loans or other funds relating to public transportation programs from the State of Illinois or any department or agency thereof, or from the federal government or any department or agency thereof. Any unit of local government, Service Board or transportation agency may apply for and receive any such federal or state capital grants, loans or other funds, provided, however that a Service Board may not apply for or receive any grant or loan which is not identified in the Five-Year Capital Program. Any Service Board, unit of local government or transportation agency shall notify the Authority prior to making any such application and shall file a copy thereof with the Authority. Nothing in this Section shall be construed to impose any limitation on the ability of the State of Illinois or any department or agency thereof, any unit of local government or Service Board or transportation agency to make any grants or to enter into any agreement or contract with the National Rail Passenger Corporation. Nor shall anything in this Section impose any limitation on the ability of any school district to apply for or receive any grant, loan or other funds for transportation of school children.
(c) The Authority shall provide to the Service Board any monies received relating to public transportation services under the jurisdiction of the Service Boards as provided in Section 4.03.3 of this Act.
(Source: P.A. 94-839, eff. 6-6-06; 95-331, eff. 8-21-07; 95-708, eff. 1-18-08.)

(70 ILCS 3615/4.02a)
Sec. 4.02a. Chicago Transit Authority contributions to pension funds.
(a) The Authority shall continually review the Chicago Transit Authority's payment of the required contributions to its retirement system under Section 22-101 of the Illinois Pension Code.
(b) Beginning January 1, 2009, if at any time the Authority determines that the Chicago Transit Authority's payment of any portion of the required contributions to its retirement system under Section 22-101 of the Illinois Pension Code is more than one month overdue, it shall as soon as possible pay the amount of those overdue contributions to the Board of Trustees of the Retirement Plan on behalf of the Chicago Transit Authority out of moneys otherwise payable to the Chicago Transit Authority under Section 4.03.3 of this Act. The Authority shall thereafter have no liability to the Chicago Transit Authority for amounts paid to the Board of Trustees of the Retirement Plan under this Section.
(c) Whenever the Authority acts or determines that it is required to act under subsection (b), it shall so notify the Chicago Transit Authority, the Mayor of Chicago, the Governor, the Auditor General of the State of Illinois, and the General Assembly.
(Source: P.A. 94-839, eff. 6-6-06; 95-708, eff. 1-18-08.)

(70 ILCS 3615/4.02b)
Sec. 4.02b. Other contributions to pension funds.
(a) The Authority shall continually review the payment of the required employer contributions to affected pension plans under Section 22-103 of the Illinois Pension Code.
(b) Beginning January 1, 2009, if at any time the Authority determines that the Commuter Rail Board's or Suburban Bus Board's payment of any portion of the required contributions to an affected pension plan under Section 22-103 of the Illinois Pension Code is more than one month overdue, it shall as soon as possible pay the amount of those overdue contributions to the trustee of the affected pension plan on behalf of that Service Board out of moneys otherwise payable to that Service Board under Section 4.03.3 of this Act. The Authority shall thereafter have no liability to the Service Board for amounts paid to the trustee of the affected pension plan under this Section.
(c) Whenever the Authority acts or determines that it is required to act under subsection (b), it shall so notify the affected Service Board, the Mayor of Chicago, the Governor, the Auditor General of the State of Illinois, and the General Assembly.
(d) Beginning January 1, 2009, if the Authority fails to pay to an affected pension fund within 30 days after it is due any employer contribution that it is required to make as a contributing employer under Section 22-103 of the Illinois Pension Code, it shall promptly so notify the Commission on Government Forecasting and Accountability, the Mayor of Chicago, the Governor, and the General Assembly, and it shall promptly pay the overdue amount out of the first money available to the Authority for its administrative expenses, as that term is defined in Section 4.01(c).
(Source: P.A. 94-839, eff. 6-6-06; 95-708, eff. 1-18-08.)

(70 ILCS 3615/4.03) (from Ch. 111 2/3, par. 704.03)
Sec. 4.03. Taxes.
(a) In order to carry out any of the powers or purposes of the Authority, the Board may by ordinance adopted with the concurrence of 12 of the then Directors, impose throughout the metropolitan region any or all of the taxes provided in this Section. Except as otherwise provided in this Act, taxes imposed under this Section and civil penalties imposed incident thereto shall be collected and enforced by the State Department of Revenue. The Department shall have the power to administer and enforce the taxes and to determine all rights for refunds for erroneous payments of the taxes. Nothing in Public Act 95-708 is intended to invalidate any taxes currently imposed by the Authority. The increased vote requirements to impose a tax shall only apply to actions taken after January 1, 2008 (the effective date of Public Act 95-708).
(b) The Board may impose a public transportation tax upon all persons engaged in the metropolitan region in the business of selling at retail motor fuel for operation of motor vehicles upon public highways. The tax shall be at a rate not to exceed 5% of the gross receipts from the sales of motor fuel in the course of the business. As used in this Act, the term "motor fuel" shall have the same meaning as in the Motor Fuel Tax Law. The Board may provide for details of the tax. The provisions of any tax shall conform, as closely as may be practicable, to the provisions of the Municipal Retailers Occupation Tax Act, including without limitation, conformity to penalties with respect to the tax imposed and as to the powers of the State Department of Revenue to promulgate and enforce rules and regulations relating to the administration and enforcement of the provisions of the tax imposed, except that reference in the Act to any municipality shall refer to the Authority and the tax shall be imposed only with regard to receipts from sales of motor fuel in the metropolitan region, at rates as limited by this Section.
(c) In connection with the tax imposed under paragraph (b) of this Section the Board may impose a tax upon the privilege of using in the metropolitan region motor fuel for the operation of a motor vehicle upon public highways, the tax to be at a rate not in excess of the rate of tax imposed under paragraph (b) of this Section. The Board may provide for details of the tax.
(d) The Board may impose a motor vehicle parking tax upon the privilege of parking motor vehicles at off-street parking facilities in the metropolitan region at which a fee is charged, and may provide for reasonable classifications in and exemptions to the tax, for administration and enforcement thereof and for civil penalties and refunds thereunder and may provide criminal penalties thereunder, the maximum penalties not to exceed the maximum criminal penalties provided in the Retailers' Occupation Tax Act. The Authority may collect and enforce the tax itself or by contract with any unit of local government. The State Department of Revenue shall have no responsibility for the collection and enforcement unless the Department agrees with the Authority to undertake the collection and enforcement. As used in this paragraph, the term "parking facility" means a parking area or structure having parking spaces for more than 2 vehicles at which motor vehicles are permitted to park in return for an hourly, daily, or other periodic fee, whether publicly or privately owned, but does not include parking spaces on a public street, the use of which is regulated by parking meters.
(e) The Board may impose a Regional Transportation Authority Retailers' Occupation Tax upon all persons engaged in the business of selling tangible personal property at retail in the metropolitan region. In Cook County the tax rate shall be 1.25% of the gross receipts from sales of food for human consumption that is to be consumed off the premises where it is sold (other than alcoholic beverages, soft drinks and food that has been prepared for immediate consumption) and prescription and nonprescription medicines, drugs, medical appliances and insulin, urine testing materials, syringes and needles used by diabetics, and 1% of the gross receipts from other taxable sales made in the course of that business. In DuPage, Kane, Lake, McHenry, and Will Counties, the tax rate shall be 0.75% of the gross receipts from all taxable sales made in the course of that business. The tax imposed under this Section and all civil penalties that may be assessed as an incident thereof shall be collected and enforced by the State Department of Revenue. The Department shall have full power to administer and enforce this Section; to collect all taxes and penalties so collected in the manner hereinafter provided; and to determine all rights to credit memoranda arising on account of the erroneous payment of tax or penalty hereunder. In the administration of, and compliance with this Section, the Department and persons who are subject to this Section shall have the same rights, remedies, privileges, immunities, powers and duties, and be subject to the same conditions, restrictions, limitations, penalties, exclusions, exemptions and definitions of terms, and employ the same modes of procedure, as are prescribed in Sections 1, 1a, 1a-1, 1c, 1d, 1e, 1f, 1i, 1j, 2 through 2-65 (in respect to all provisions therein other than the State rate of tax), 2c, 3 (except as to the disposition of taxes and penalties collected), 4, 5, 5a, 5b, 5c, 5d, 5e, 5f, 5g, 5h, 5i, 5j, 5k, 5l, 6, 6a, 6b, 6c, 6d, 7, 8, 9, 10, 11, 12 and 13 of the Retailers' Occupation Tax Act and Section 3-7 of the Uniform Penalty and Interest Act, as fully as if those provisions were set forth herein.
Persons subject to any tax imposed under the authority granted in this Section may reimburse themselves for their seller's tax liability hereunder by separately stating the tax as an additional charge, which charge may be stated in combination in a single amount with State taxes that sellers are required to collect under the Use Tax Act, under any bracket schedules the Department may prescribe.
Whenever the Department determines that a refund should be made under this Section to a claimant instead of issuing a credit memorandum, the Department shall notify the State Comptroller, who shall cause the warrant to be drawn for the amount specified, and to the person named, in the notification from the Department. The refund shall be paid by the State Treasurer out of the Regional Transportation Authority tax fund established under paragraph (n) of this Section.
If a tax is imposed under this subsection (e), a tax shall also be imposed under subsections (f) and (g) of this Section.
For the purpose of determining whether a tax authorized under this Section is applicable, a retail sale by a producer of coal or other mineral mined in Illinois, is a sale at retail at the place where the coal or other mineral mined in Illinois is extracted from the earth. This paragraph does not apply to coal or other mineral when it is delivered or shipped by the seller to the purchaser at a point outside Illinois so that the sale is exempt under the Federal Constitution as a sale in interstate or foreign commerce.
No tax shall be imposed or collected under this subsection on the sale of a motor vehicle in this State to a resident of another state if that motor vehicle will not be titled in this State.
Nothing in this Section shall be construed to authorize the Regional Transportation Authority to impose a tax upon the privilege of engaging in any business that under the Constitution of the United States may not be made the subject of taxation by this State.
(f) If a tax has been imposed under paragraph (e), a Regional Transportation Authority Service Occupation Tax shall also be imposed upon all persons engaged, in the metropolitan region in the business of making sales of service, who as an incident to making the sales of service, transfer tangible personal property within the metropolitan region, either in the form of tangible personal property or in the form of real estate as an incident to a sale of service. In Cook County, the tax rate shall be: (1) 1.25% of the serviceman's cost price of food prepared for immediate consumption and transferred incident to a sale of service subject to the service occupation tax by an entity licensed under the Hospital Licensing Act, the Nursing Home Care Act, the Specialized Mental Health Rehabilitation Act of 2013, the ID/DD Community Care Act, or the MC/DD Act that is located in the metropolitan region; (2) 1.25% of the selling price of food for human consumption that is to be consumed off the premises where it is sold (other than alcoholic beverages, soft drinks and food that has been prepared for immediate consumption) and prescription and nonprescription medicines, drugs, medical appliances and insulin, urine testing materials, syringes and needles used by diabetics; and (3) 1% of the selling price from other taxable sales of tangible personal property transferred. In DuPage, Kane, Lake, McHenry and Will Counties the rate shall be 0.75% of the selling price of all tangible personal property transferred.
The tax imposed under this paragraph and all civil penalties that may be assessed as an incident thereof shall be collected and enforced by the State Department of Revenue. The Department shall have full power to administer and enforce this paragraph; to collect all taxes and penalties due hereunder; to dispose of taxes and penalties collected in the manner hereinafter provided; and to determine all rights to credit memoranda arising on account of the erroneous payment of tax or penalty hereunder. In the administration of and compliance with this paragraph, the Department and persons who are subject to this paragraph shall have the same rights, remedies, privileges, immunities, powers and duties, and be subject to the same conditions, restrictions, limitations, penalties, exclusions, exemptions and definitions of terms, and employ the same modes of procedure, as are prescribed in Sections 1a-1, 2, 2a, 3 through 3-50 (in respect to all provisions therein other than the State rate of tax), 4 (except that the reference to the State shall be to the Authority), 5, 7, 8 (except that the jurisdiction to which the tax shall be a debt to the extent indicated in that Section 8 shall be the Authority), 9 (except as to the disposition of taxes and penalties collected, and except that the returned merchandise credit for this tax may not be taken against any State tax), 10, 11, 12 (except the reference therein to Section 2b of the Retailers' Occupation Tax Act), 13 (except that any reference to the State shall mean the Authority), the first paragraph of Section 15, 16, 17, 18, 19 and 20 of the Service Occupation Tax Act and Section 3-7 of the Uniform Penalty and Interest Act, as fully as if those provisions were set forth herein.
Persons subject to any tax imposed under the authority granted in this paragraph may reimburse themselves for their serviceman's tax liability hereunder by separately stating the tax as an additional charge, that charge may be stated in combination in a single amount with State tax that servicemen are authorized to collect under the Service Use Tax Act, under any bracket schedules the Department may prescribe.
Whenever the Department determines that a refund should be made under this paragraph to a claimant instead of issuing a credit memorandum, the Department shall notify the State Comptroller, who shall cause the warrant to be drawn for the amount specified, and to the person named in the notification from the Department. The refund shall be paid by the State Treasurer out of the Regional Transportation Authority tax fund established under paragraph (n) of this Section.
Nothing in this paragraph shall be construed to authorize the Authority to impose a tax upon the privilege of engaging in any business that under the Constitution of the United States may not be made the subject of taxation by the State.
(g) If a tax has been imposed under paragraph (e), a tax shall also be imposed upon the privilege of using in the metropolitan region, any item of tangible personal property that is purchased outside the metropolitan region at retail from a retailer, and that is titled or registered with an agency of this State's government. In Cook County the tax rate shall be 1% of the selling price of the tangible personal property, as "selling price" is defined in the Use Tax Act. In DuPage, Kane, Lake, McHenry and Will counties the tax rate shall be 0.75% of the selling price of the tangible personal property, as "selling price" is defined in the Use Tax Act. The tax shall be collected from persons whose Illinois address for titling or registration purposes is given as being in the metropolitan region. The tax shall be collected by the Department of Revenue for the Regional Transportation Authority. The tax must be paid to the State, or an exemption determination must be obtained from the Department of Revenue, before the title or certificate of registration for the property may be issued. The tax or proof of exemption may be transmitted to the Department by way of the State agency with which, or the State officer with whom, the tangible personal property must be titled or registered if the Department and the State agency or State officer determine that this procedure will expedite the processing of applications for title or registration.
The Department shall have full power to administer and enforce this paragraph; to collect all taxes, penalties and interest due hereunder; to dispose of taxes, penalties and interest collected in the manner hereinafter provided; and to determine all rights to credit memoranda or refunds arising on account of the erroneous payment of tax, penalty or interest hereunder. In the administration of and compliance with this paragraph, the Department and persons who are subject to this paragraph shall have the same rights, remedies, privileges, immunities, powers and duties, and be subject to the same conditions, restrictions, limitations, penalties, exclusions, exemptions and definitions of terms and employ the same modes of procedure, as are prescribed in Sections 2 (except the definition of "retailer maintaining a place of business in this State"), 3 through 3-80 (except provisions pertaining to the State rate of tax, and except provisions concerning collection or refunding of the tax by retailers), 4, 11, 12, 12a, 14, 15, 19 (except the portions pertaining to claims by retailers and except the last paragraph concerning refunds), 20, 21 and 22 of the Use Tax Act, and are not inconsistent with this paragraph, as fully as if those provisions were set forth herein.
Whenever the Department determines that a refund should be made under this paragraph to a claimant instead of issuing a credit memorandum, the Department shall notify the State Comptroller, who shall cause the order to be drawn for the amount specified, and to the person named in the notification from the Department. The refund shall be paid by the State Treasurer out of the Regional Transportation Authority tax fund established under paragraph (n) of this Section.
(h) The Authority may impose a replacement vehicle tax of $50 on any passenger car as defined in Section 1-157 of the Illinois Vehicle Code purchased within the metropolitan region by or on behalf of an insurance company to replace a passenger car of an insured person in settlement of a total loss claim. The tax imposed may not become effective before the first day of the month following the passage of the ordinance imposing the tax and receipt of a certified copy of the ordinance by the Department of Revenue. The Department of Revenue shall collect the tax for the Authority in accordance with Sections 3-2002 and 3-2003 of the Illinois Vehicle Code.
The Department shall immediately pay over to the State Treasurer, ex officio, as trustee, all taxes collected hereunder.
As soon as possible after the first day of each month, beginning January 1, 2011, upon certification of the Department of Revenue, the Comptroller shall order transferred, and the Treasurer shall transfer, to the STAR Bonds Revenue Fund the local sales tax increment, as defined in the Innovation Development and Economy Act, collected under this Section during the second preceding calendar month for sales within a STAR bond district.
After the monthly transfer to the STAR Bonds Revenue Fund, on or before the 25th day of each calendar month, the Department shall prepare and certify to the Comptroller the disbursement of stated sums of money to the Authority. The amount to be paid to the Authority shall be the amount collected hereunder during the second preceding calendar month by the Department, less any amount determined by the Department to be necessary for the payment of refunds, and less any amounts that are transferred to the STAR Bonds Revenue Fund. Within 10 days after receipt by the Comptroller of the disbursement certification to the Authority provided for in this Section to be given to the Comptroller by the Department, the Comptroller shall cause the orders to be drawn for that amount in accordance with the directions contained in the certification.
(i) The Board may not impose any other taxes except as it may from time to time be authorized by law to impose.
(j) A certificate of registration issued by the State Department of Revenue to a retailer under the Retailers' Occupation Tax Act or under the Service Occupation Tax Act shall permit the registrant to engage in a business that is taxed under the tax imposed under paragraphs (b), (e), (f) or (g) of this Section and no additional registration shall be required under the tax. A certificate issued under the Use Tax Act or the Service Use Tax Act shall be applicable with regard to any tax imposed under paragraph (c) of this Section.
(k) The provisions of any tax imposed under paragraph (c) of this Section shall conform as closely as may be practicable to the provisions of the Use Tax Act, including without limitation conformity as to penalties with respect to the tax imposed and as to the powers of the State Department of Revenue to promulgate and enforce rules and regulations relating to the administration and enforcement of the provisions of the tax imposed. The taxes shall be imposed only on use within the metropolitan region and at rates as provided in the paragraph.
(l) The Board in imposing any tax as provided in paragraphs (b) and (c) of this Section, shall, after seeking the advice of the State Department of Revenue, provide means for retailers, users or purchasers of motor fuel for purposes other than those with regard to which the taxes may be imposed as provided in those paragraphs to receive refunds of taxes improperly paid, which provisions may be at variance with the refund provisions as applicable under the Municipal Retailers Occupation Tax Act. The State Department of Revenue may provide for certificates of registration for users or purchasers of motor fuel for purposes other than those with regard to which taxes may be imposed as provided in paragraphs (b) and (c) of this Section to facilitate the reporting and nontaxability of the exempt sales or uses.
(m) Any ordinance imposing or discontinuing any tax under this Section shall be adopted and a certified copy thereof filed with the Department on or before June 1, whereupon the Department of Revenue shall proceed to administer and enforce this Section on behalf of the Regional Transportation Authority as of September 1 next following such adoption and filing. Beginning January 1, 1992, an ordinance or resolution imposing or discontinuing the tax hereunder shall be adopted and a certified copy thereof filed with the Department on or before the first day of July, whereupon the Department shall proceed to administer and enforce this Section as of the first day of October next following such adoption and filing. Beginning January 1, 1993, an ordinance or resolution imposing, increasing, decreasing, or discontinuing the tax hereunder shall be adopted and a certified copy thereof filed with the Department, whereupon the Department shall proceed to administer and enforce this Section as of the first day of the first month to occur not less than 60 days following such adoption and filing. Any ordinance or resolution of the Authority imposing a tax under this Section and in effect on August 1, 2007 shall remain in full force and effect and shall be administered by the Department of Revenue under the terms and conditions and rates of tax established by such ordinance or resolution until the Department begins administering and enforcing an increased tax under this Section as authorized by Public Act 95-708. The tax rates authorized by Public Act 95-708 are effective only if imposed by ordinance of the Authority.
(n) Except as otherwise provided in this subsection (n), the State Department of Revenue shall, upon collecting any taxes as provided in this Section, pay the taxes over to the State Treasurer as trustee for the Authority. The taxes shall be held in a trust fund outside the State Treasury. On or before the 25th day of each calendar month, the State Department of Revenue shall prepare and certify to the Comptroller of the State of Illinois and to the Authority (i) the amount of taxes collected in each County other than Cook County in the metropolitan region, (ii) the amount of taxes collected within the City of Chicago, and (iii) the amount collected in that portion of Cook County outside of Chicago, each amount less the amount necessary for the payment of refunds to taxpayers located in those areas described in items (i), (ii), and (iii), and less 2% of the remainder, which shall be transferred from the trust fund into the Tax Compliance and Administration Fund. The Department, at the time of each monthly disbursement to the Authority, shall prepare and certify to the State Comptroller the amount to be transferred into the Tax Compliance and Administration Fund under this subsection. Within 10 days after receipt by the Comptroller of the certification of the amounts, the Comptroller shall cause an order to be drawn for the transfer of the amount certified into the Tax Compliance and Administration Fund and the payment of two-thirds of the amounts certified in item (i) of this subsection to the Authority and one-third of the amounts certified in item (i) of this subsection to the respective counties other than Cook County and the amount certified in items (ii) and (iii) of this subsection to the Authority.
In addition to the disbursement required by the preceding paragraph, an allocation shall be made in July 1991 and each year thereafter to the Regional Transportation Authority. The allocation shall be made in an amount equal to the average monthly distribution during the preceding calendar year (excluding the 2 months of lowest receipts) and the allocation shall include the amount of average monthly distribution from the Regional Transportation Authority Occupation and Use Tax Replacement Fund. The distribution made in July 1992 and each year thereafter under this paragraph and the preceding paragraph shall be reduced by the amount allocated and disbursed under this paragraph in the preceding calendar year. The Department of Revenue shall prepare and certify to the Comptroller for disbursement the allocations made in accordance with this paragraph.
(o) Failure to adopt a budget ordinance or otherwise to comply with Section 4.01 of this Act or to adopt a Five-year Capital Program or otherwise to comply with paragraph (b) of Section 2.01 of this Act shall not affect the validity of any tax imposed by the Authority otherwise in conformity with law.
(p) At no time shall a public transportation tax or motor vehicle parking tax authorized under paragraphs (b), (c) and (d) of this Section be in effect at the same time as any retailers' occupation, use or service occupation tax authorized under paragraphs (e), (f) and (g) of this Section is in effect.
Any taxes imposed under the authority provided in paragraphs (b), (c) and (d) shall remain in effect only until the time as any tax authorized by paragraphs (e), (f) or (g) of this Section are imposed and becomes effective. Once any tax authorized by paragraphs (e), (f) or (g) is imposed the Board may not reimpose taxes as authorized in paragraphs (b), (c) and (d) of the Section unless any tax authorized by paragraphs (e), (f) or (g) of this Section becomes ineffective by means other than an ordinance of the Board.
(q) Any existing rights, remedies and obligations (including enforcement by the Regional Transportation Authority) arising under any tax imposed under paragraphs (b), (c) or (d) of this Section shall not be affected by the imposition of a tax under paragraphs (e), (f) or (g) of this Section.
(Source: P.A. 99-180, eff. 7-29-15; 99-217, eff. 7-31-15; 99-642, eff. 7-28-16; 100-23, eff. 7-6-17.)

(70 ILCS 3615/4.03.1) (from Ch. 111 2/3, par. 704.03.1)
Sec. 4.03.1. (a) The Board may impose a tax upon all persons engaged in the business of renting automobiles in the metropolitan region at the rate of not to exceed 1% of the gross receipts from such business within Cook County and not to exceed 1/4% of the gross receipts from such business within the Counties of DuPage, Kane, Lake, McHenry and Will. The tax imposed pursuant to this paragraph and all civil penalties that may be assessed as an incident thereof shall be collected and enforced by the State Department of Revenue. The certificate of registration which is issued by the Department to a retailer under the Retailers' Occupation Tax Act or under the Automobile Renting Occupation and Use Tax Act shall permit such person to engage in a business which is taxable under any ordinance or resolution enacted pursuant to this paragraph without registering separately with the Department under such ordinance or resolution or under this paragraph. The Department shall have full power to administer and enforce this paragraph; to collect all taxes and penalties due hereunder; to dispose of taxes and penalties so collected in the manner hereinafter provided, and to determine all rights to credit memoranda, arising on account of the erroneous payment of tax or penalty hereunder. In the administration of, and compliance with, this paragraph, the Department and persons who are subject to this paragraph shall have the same rights, remedies, privileges, immunities, powers and duties, and be subject to the same conditions, restrictions, limitations, penalties and definitions of terms, and employ the same modes of procedure, as are prescribed in Sections 2 and 3 (in respect to all provisions therein other than the State rate of tax; and with relation to the provisions of the Retailers' Occupation Tax referred to therein, except as to the disposition of taxes and penalties collected, and except for the provision allowing retailers a deduction from the tax cover certain costs, and except that credit memoranda issued hereunder may not be used to discharge any State tax liability) of the Automobile Renting Occupation and Use Tax Act as fully as if provisions contained in those Sections of said Act were set forth herein. Persons subject to any tax imposed pursuant to the authority granted in this paragraph may reimburse themselves for their tax liability hereunder by separately stating such tax as an additional charge, which charge may be stated in combination, in a single amount, with State tax which sellers are required to collect under the Automobile Renting Occupation and Use Tax Act pursuant to such bracket schedules as the Department may prescribe. Nothing in this paragraph shall be construed to authorize the Authority to impose a tax upon the privilege of engaging in any business which under the Constitution of the United States may not be made the subject of taxation by this State.
(b) The Board may impose a tax upon the privilege of using, in the metropolitan region an automobile which is rented from a renter outside Illinois, and which is titled or registered with an agency of this State's government, at a rate not to exceed 1% of the rental price of such automobile within the County of Cook, and not to exceed 1/4% of the rental price within the counties of DuPage, Kane, Lake, McHenry and Will. Such tax shall be collected from persons whose Illinois address for titling or registration purposes is given as being in the metropolitan region. Such tax shall be collected by the Department of Revenue for the Regional Transportation Authority. Such tax must be paid to the State, or an exemption determination must be obtained from the Department of Revenue, before the title or certificate of registration for the property may be issued. The tax or proof of exemption may be transmitted to the Department by way of the State agency with which, or State officer with whom, the tangible personal property must be titled or registered if the Department and such agency or State officer determine that this procedure will expedite the processing of applications for title or registration. The Department shall have full power to administer and enforce this paragraph; to collect all taxes, penalties and interest due hereunder; to dispose of taxes, penalties and interest so collected in the manner hereinafter provided, and to determine all rights to credit memoranda or refunds arising on account of the erroneous payment of tax, penalty or interest hereunder. In the administration of, and compliance with, this paragraph, the Department and persons who are subject to this paragraph shall have the same rights, remedies, privileges, immunities, powers and duties, and be subject to the same conditions, restrictions, limitations, penalties and definitions of terms, and employ the same modes of procedure, as are prescribed in Sections 2 and 4 (except provisions pertaining to the State rate of tax; and with relation to the provisions of the Use Tax Act referred to therein, except provisions concerning collection or refunding of the tax by retailers, and except the provisions of Section 19 pertaining to claims by retailers and except the last paragraph concerning refunds, and except that credit memoranda issued hereunder may not be used to discharge any State tax liability) of the Automobile Renting Occupation and Use Tax Act which are not inconsistent with this paragraph, as fully as if provisions contained in those Sections of said Act were set forth herein.
(c) Whenever the Department determines that a refund should be made under this Section to a claimant instead of issuing a credit memorandum, the Department shall notify the State Comptroller, who shall cause the order to be drawn for the amount specified, and to the person named, in such notification from the Department. Such refund shall be paid by the State Treasurer out of the Regional Transportation Authority tax fund created pursuant to Section 4.03 of this Act.
(d) The Department shall forthwith pay over to the State Treasurer, ex-officio, as trustee, all taxes, penalties and interest collected under this Section. On or before the 25th day of each calendar month, the Department shall prepare and certify to the State Comptroller the amount to be paid to the Authority. The State Department of Revenue shall also certify to the Authority the amount of taxes collected in each County other than Cook County in the metropolitan region less the amount necessary for the payment of refunds to taxpayers in such County. With regard to the County of Cook, the certification shall specify the amount of taxes collected within the City of Chicago less the amount necessary for the payment of refunds to taxpayers in the City of Chicago and the amount collected in that portion of Cook County outside of Chicago less the amount necessary for the payment of refunds to taxpayers in that portion of Cook County outside of Chicago. The amount to be paid to the Authority shall be the amount (not including credit memoranda) collected hereunder during the second preceding calendar month by the Department, and not including an amount equal to the amount of refunds made during the second preceding calendar month by the Department on behalf of the Authority. Within 10 days after receipt, by the State Comptroller, of the disbursement certification to the Authority, the State Comptroller shall cause the orders to be drawn in accordance with the directions contained in such certification.
(e) An ordinance imposing a tax hereunder or effecting a change in the rate thereof shall be effective on the first day of the calendar month next following the month in which such ordinance is passed. The Board shall transmit to the Department of Revenue on or not later than 5 days after passage of the ordinance a certified copy of the ordinance imposing such tax whereupon the Department of Revenue shall proceed to administer and enforce this Section on behalf of the Authority as of the effective date of the ordinance. Upon a change in rate of a tax levied hereunder, or upon the discontinuance of the tax, the Board shall, on or not later than 5 days after passage of the ordinance discontinuing the tax or effecting a change in rate, transmit to the Department of Revenue a certified copy of the ordinance effecting such change or discontinuance.
(Source: P.A. 91-357, eff. 7-29-99.)

(70 ILCS 3615/4.03.3)
Sec. 4.03.3. Distribution of Revenues. This Section applies only after the Department begins administering and enforcing an increased tax under Section 4.03(m) as authorized by this amendatory Act of the 95th General Assembly. After providing for payment of its obligations with respect to bonds and notes issued under the provisions of Section 4.04 and obligations related to those bonds and notes, the Authority shall disburse the remaining proceeds from taxes it has received from the Department of Revenue under this Article IV and the remaining proceeds it has received from the State under Section 4.09(a) as follows:
(a) With respect to taxes imposed by the Authority under Section 4.03, after withholding 15% of 80% of the receipts from those taxes collected in Cook County at a rate of 1.25%, 15% of 75% of the receipts from those taxes collected in Cook County at the rate of 1%, 15% of one-half of the receipts from those taxes collected in DuPage, Kane, Lake, McHenry, and Will Counties, and 15% of money received by the Authority from the Regional Transportation Authority Occupation and Use Tax Replacement Fund or from the Regional Transportation Authority tax fund created in Section 4.03(n), the Board shall allocate the proceeds and money remaining to the Service Boards as follows:
(1) an amount equal to (i) 85% of 80% of the receipts

from those taxes collected within the City of Chicago at a rate of 1.25%, (ii) 85% of 75% of the receipts from those taxes collected in the City of Chicago at the rate of 1%, and (iii) 85% of the money received by the Authority on account of transfers to the Regional Transportation Authority Occupation and Use Tax Replacement Fund or to the Regional Transportation Authority tax fund created in Section 4.03(n) from the County and Mass Transit District Fund attributable to retail sales within the City of Chicago shall be allocated to the Chicago Transit Authority;

(2) an amount equal to (i) 85% of 80% of the receipts

from those taxes collected within Cook County outside of the City of Chicago at a rate of 1.25%, (ii) 85% of 75% of the receipts from those taxes collected within Cook County outside the City of Chicago at a rate of 1%, and (iii) 85% of the money received by the Authority on account of transfers to the Regional Transportation Authority Occupation and Use Tax Replacement Fund or to the Regional Transportation Authority tax fund created in Section 4.03(n) from the County and Mass Transit District Fund attributable to retail sales within Cook County outside of the City of Chicago shall be allocated 30% to the Chicago Transit Authority, 55% to the Commuter Rail Board, and 15% to the Suburban Bus Board; and

(3) an amount equal to 85% of one-half of the

receipts from the taxes collected within the Counties of DuPage, Kane, Lake, McHenry, and Will shall be allocated 70% to the Commuter Rail Board and 30% to the Suburban Bus Board.

(b) Moneys received by the Authority on account of transfers to the Regional Transportation Authority Occupation and Use Tax Replacement Fund from the State and Local Sales Tax Reform Fund shall be allocated among the Authority and the Service Boards as follows: 15% of such moneys shall be retained by the Authority and the remaining 85% shall be transferred to the Service Boards as soon as may be practicable after the Authority receives payment. Moneys which are distributable to the Service Boards pursuant to the preceding sentence shall be allocated among the Service Boards on the basis of each Service Board's distribution ratio. The term "distribution ratio" means, for purposes of this subsection (b), the ratio of the total amount distributed to a Service Board pursuant to subsection (a) of Section 4.03.3 for the immediately preceding calendar year to the total amount distributed to all of the Service Boards pursuant to subsection (a) of Section 4.03.3 for the immediately preceding calendar year.
(c)(i) 20% of the receipts from those taxes collected in Cook County under Section 4.03 at the rate of 1.25%, (ii) 25% of the receipts from those taxes collected in Cook County under Section 4.03 at the rate of 1%, (iii) 50% of the receipts from those taxes collected in DuPage, Kane, Lake, McHenry, and Will Counties under Section 4.03, and (iv) amounts received from the State under Section 4.09 (a)(2) and items (i), (ii), and (iii) of Section 4.09 (a)(3) shall be allocated as follows: the amount required to be deposited into the ADA Paratransit Fund described in Section 2.01d, the amount required to be deposited into the Suburban Community Mobility Fund described in Section 2.01e, and the amount required to be deposited into the Innovation, Coordination and Enhancement Fund described in Section 2.01c, and the balance shall be allocated 48% to the Chicago Transit Authority, 39% to the Commuter Rail Board, and 13% to the Suburban Bus Board.
(d) Amounts received from the State under Section 4.09 (a)(3)(iv) shall be distributed 100% to the Chicago Transit Authority.
(e) With respect to those taxes collected in DuPage, Kane, Lake, McHenry, and Will Counties and paid directly to the counties under Section 4.03, the County Board of each county shall use those amounts to fund operating and capital costs of public safety and public transportation services or facilities or to fund operating, capital, right-of-way, construction, and maintenance costs of other transportation purposes, including road, bridge, public safety, and transit purposes intended to improve mobility or reduce congestion in the county. The receipt of funding by such counties pursuant to this paragraph shall not be used as the basis for reducing any funds that such counties would otherwise have received from the State of Illinois, any agency or instrumentality thereof, the Authority, or the Service Boards.
(f) The Authority by ordinance adopted by 12 of its then Directors shall apportion to the Service Boards funds provided by the State of Illinois under Section 4.09(a)(1) as it shall determine and shall make payment of the amounts to each Service Board as soon as may be practicable upon their receipt provided the Authority has adopted a balanced budget as required by Section 4.01 and further provided the Service Board is in compliance with the requirements in Section 4.11.
(g) Beginning January 1, 2009, before making any payments, transfers, or expenditures under this Section to a Service Board, the Authority must first comply with Section 4.02a or 4.02b of this Act, whichever may be applicable.
(h) Moneys may be appropriated from the Public Transportation Fund to the Office of the Executive Inspector General for the costs incurred by the Executive Inspector General while serving as the inspector general for the Authority and each of the Service Boards. Beginning December 31, 2012, and each year thereafter, the Office of the Executive Inspector General shall annually report to the General Assembly the expenses incurred while serving as the inspector general for the Authority and each of the Service Boards.
(Source: P.A. 97-399, eff. 8-16-11; 97-641, eff. 12-19-11.)

(70 ILCS 3615/4.04) (from Ch. 111 2/3, par. 704.04)
Sec. 4.04. Issuance and Pledge of Bonds and Notes.
(a) The Authority shall have the continuing power to borrow money and to issue its negotiable bonds or notes as provided in this Section. Unless otherwise indicated in this Section, the term "notes" also includes bond anticipation notes, which are notes which by their terms provide for their payment from the proceeds of bonds thereafter to be issued. Bonds or notes of the Authority may be issued for any or all of the following purposes: to pay costs to the Authority or a Service Board of constructing or acquiring any public transportation facilities (including funds and rights relating thereto, as provided in Section 2.05 of this Act); to repay advances to the Authority or a Service Board made for such purposes; to pay other expenses of the Authority or a Service Board incident to or incurred in connection with such construction or acquisition; to provide funds for any transportation agency to pay principal of or interest or redemption premium on any bonds or notes, whether as such amounts become due or by earlier redemption, issued prior to the date of this amendatory Act by such transportation agency to construct or acquire public transportation facilities or to provide funds to purchase such bonds or notes; and to provide funds for any transportation agency to construct or acquire any public transportation facilities, to repay advances made for such purposes, and to pay other expenses incident to or incurred in connection with such construction or acquisition; and to provide funds for payment of obligations, including the funding of reserves, under any self-insurance plan or joint self-insurance pool or entity.
In addition to any other borrowing as may be authorized by this Section, the Authority may issue its notes, from time to time, in anticipation of tax receipts of the Authority or of other revenues or receipts of the Authority, in order to provide money for the Authority or the Service Boards to cover any cash flow deficit which the Authority or a Service Board anticipates incurring. Any such notes are referred to in this Section as "Working Cash Notes". No Working Cash Notes shall be issued for a term of longer than 24 months. Proceeds of Working Cash Notes may be used to pay day to day operating expenses of the Authority or the Service Boards, consisting of wages, salaries and fringe benefits, professional and technical services (including legal, audit, engineering and other consulting services), office rental, furniture, fixtures and equipment, insurance premiums, claims for self-insured amounts under insurance policies, public utility obligations for telephone, light, heat and similar items, travel expenses, office supplies, postage, dues, subscriptions, public hearings and information expenses, fuel purchases, and payments of grants and payments under purchase of service agreements for operations of transportation agencies, prior to the receipt by the Authority or a Service Board from time to time of funds for paying such expenses. In addition to any Working Cash Notes that the Board of the Authority may determine to issue, the Suburban Bus Board, the Commuter Rail Board or the Board of the Chicago Transit Authority may demand and direct that the Authority issue its Working Cash Notes in such amounts and having such maturities as the Service Board may determine.
Notwithstanding any other provision of this Act, any amounts necessary to pay principal of and interest on any Working Cash Notes issued at the demand and direction of a Service Board or any Working Cash Notes the proceeds of which were used for the direct benefit of a Service Board or any other Bonds or Notes of the Authority the proceeds of which were used for the direct benefit of a Service Board shall constitute a reduction of the amount of any other funds provided by the Authority to that Service Board. The Authority shall, after deducting any costs of issuance, tender the net proceeds of any Working Cash Notes issued at the demand and direction of a Service Board to such Service Board as soon as may be practicable after the proceeds are received. The Authority may also issue notes or bonds to pay, refund or redeem any of its notes and bonds, including to pay redemption premiums or accrued interest on such bonds or notes being renewed, paid or refunded, and other costs in connection therewith. The Authority may also utilize the proceeds of any such bonds or notes to pay the legal, financial, administrative and other expenses of such authorization, issuance, sale or delivery of bonds or notes or to provide or increase a debt service reserve fund with respect to any or all of its bonds or notes. The Authority may also issue and deliver its bonds or notes in exchange for any public transportation facilities, (including funds and rights relating thereto, as provided in Section 2.05 of this Act) or in exchange for outstanding bonds or notes of the Authority, including any accrued interest or redemption premium thereon, without advertising or submitting such notes or bonds for public bidding.
(b) The ordinance providing for the issuance of any such bonds or notes shall fix the date or dates of maturity, the dates on which interest is payable, any sinking fund account or reserve fund account provisions and all other details of such bonds or notes and may provide for such covenants or agreements necessary or desirable with regard to the issue, sale and security of such bonds or notes. The rate or rates of interest on its bonds or notes may be fixed or variable and the Authority shall determine or provide for the determination of the rate or rates of interest of its bonds or notes issued under this Act in an ordinance adopted by the Authority prior to the issuance thereof, none of which rates of interest shall exceed that permitted in the Bond Authorization Act. Interest may be payable at such times as are provided for by the Board. Bonds and notes issued under this Section may be issued as serial or term obligations, shall be of such denomination or denominations and form, including interest coupons to be attached thereto, be executed in such manner, shall be payable at such place or places and bear such date as the Authority shall fix by the ordinance authorizing such bond or note and shall mature at such time or times, within a period not to exceed forty years from the date of issue, and may be redeemable prior to maturity with or without premium, at the option of the Authority, upon such terms and conditions as the Authority shall fix by the ordinance authorizing the issuance of such bonds or notes. No bond anticipation note or any renewal thereof shall mature at any time or times exceeding 5 years from the date of the first issuance of such note. The Authority may provide for the registration of bonds or notes in the name of the owner as to the principal alone or as to both principal and interest, upon such terms and conditions as the Authority may determine. The ordinance authorizing bonds or notes may provide for the exchange of such bonds or notes which are fully registered, as to both principal and interest, with bonds or notes which are registerable as to principal only. All bonds or notes issued under this Section by the Authority other than those issued in exchange for property or for bonds or notes of the Authority shall be sold at a price which may be at a premium or discount but such that the interest cost (excluding any redemption premium) to the Authority of the proceeds of an issue of such bonds or notes, computed to stated maturity according to standard tables of bond values, shall not exceed that permitted in the Bond Authorization Act. The Authority shall notify the Governor's Office of Management and Budget and the State Comptroller at least 30 days before any bond sale and shall file with the Governor's Office of Management and Budget and the State Comptroller a certified copy of any ordinance authorizing the issuance of bonds at or before the issuance of the bonds. After December 31, 1994, any such bonds or notes shall be sold to the highest and best bidder on sealed bids as the Authority shall deem. As such bonds or notes are to be sold the Authority shall advertise for proposals to purchase the bonds or notes which advertisement shall be published at least once in a daily newspaper of general circulation published in the metropolitan region at least 10 days before the time set for the submission of bids. The Authority shall have the right to reject any or all bids. Notwithstanding any other provisions of this Section, Working Cash Notes or bonds or notes to provide funds for self-insurance or a joint self-insurance pool or entity may be sold either upon competitive bidding or by negotiated sale (without any requirement of publication of intention to negotiate the sale of such Notes), as the Board shall determine by ordinance adopted with the affirmative votes of at least 9 Directors. In case any officer whose signature appears on any bonds, notes or coupons authorized pursuant to this Section shall cease to be such officer before delivery of such bonds or notes, such signature shall nevertheless be valid and sufficient for all purposes, the same as if such officer had remained in office until such delivery. Neither the Directors of the Authority nor any person executing any bonds or notes thereof shall be liable personally on any such bonds or notes or coupons by reason of the issuance thereof.
(c) All bonds or notes of the Authority issued pursuant to this Section shall be general obligations of the Authority to which shall be pledged the full faith and credit of the Authority, as provided in this Section. Such bonds or notes shall be secured as provided in the authorizing ordinance, which may, notwithstanding any other provision of this Act, include in addition to any other security, a specific pledge or assignment of and lien on or security interest in any or all tax receipts of the Authority and on any or all other revenues or moneys of the Authority from whatever source, which may by law be utilized for debt service purposes and a specific pledge or assignment of and lien on or security interest in any funds or accounts established or provided for by the ordinance of the Authority authorizing the issuance of such bonds or notes. Any such pledge, assignment, lien or security interest for the benefit of holders of bonds or notes of the Authority shall be valid and binding from the time the bonds or notes are issued without any physical delivery or further act and shall be valid and binding as against and prior to the claims of all other parties having claims of any kind against the Authority or any other person irrespective of whether such other parties have notice of such pledge, assignment, lien or security interest. The obligations of the Authority incurred pursuant to this Section shall be superior to and have priority over any other obligations of the Authority.
The Authority may provide in the ordinance authorizing the issuance of any bonds or notes issued pursuant to this Section for the creation of, deposits in, and regulation and disposition of sinking fund or reserve accounts relating to such bonds or notes. The ordinance authorizing the issuance of any bonds or notes pursuant to this Section may contain provisions as part of the contract with the holders of the bonds or notes, for the creation of a separate fund to provide for the payment of principal and interest on such bonds or notes and for the deposit in such fund from any or all the tax receipts of the Authority and from any or all such other moneys or revenues of the Authority from whatever source which may by law be utilized for debt service purposes, all as provided in such ordinance, of amounts to meet the debt service requirements on such bonds or notes, including principal and interest, and any sinking fund or reserve fund account requirements as may be provided by such ordinance, and all expenses incident to or in connection with such fund and accounts or the payment of such bonds or notes. Such ordinance may also provide limitations on the issuance of additional bonds or notes of the Authority. No such bonds or notes of the Authority shall constitute a debt of the State of Illinois. Nothing in this Act shall be construed to enable the Authority to impose any ad valorem tax on property.
(d) The ordinance of the Authority authorizing the issuance of any bonds or notes may provide additional security for such bonds or notes by providing for appointment of a corporate trustee (which may be any trust company or bank having the powers of a trust company within the state) with respect to such bonds or notes. The ordinance shall prescribe the rights, duties and powers of the trustee to be exercised for the benefit of the Authority and the protection of the holders of such bonds or notes. The ordinance may provide for the trustee to hold in trust, invest and use amounts in funds and accounts created as provided by the ordinance with respect to the bonds or notes. The ordinance may provide for the assignment and direct payment to the trustee of any or all amounts produced from the sources provided in Section 4.03 and Section 4.09 of this Act and provided in Section 6z-17 of "An Act in relation to State finance", approved June 10, 1919, as amended. Upon receipt of notice of any such assignment, the Department of Revenue and the Comptroller of the State of Illinois shall thereafter, notwithstanding the provisions of Section 4.03 and Section 4.09 of this Act and Section 6z-17 of "An Act in relation to State finance", approved June 10, 1919, as amended, provide for such assigned amounts to be paid directly to the trustee instead of the Authority, all in accordance with the terms of the ordinance making the assignment. The ordinance shall provide that amounts so paid to the trustee which are not required to be deposited, held or invested in funds and accounts created by the ordinance with respect to bonds or notes or used for paying bonds or notes to be paid by the trustee to the Authority.
(e) Any bonds or notes of the Authority issued pursuant to this Section shall constitute a contract between the Authority and the holders from time to time of such bonds or notes. In issuing any bond or note, the Authority may include in the ordinance authorizing such issue a covenant as part of the contract with the holders of the bonds or notes, that as long as such obligations are outstanding, it shall make such deposits, as provided in paragraph (c) of this Section. It may also so covenant that it shall impose and continue to impose taxes, as provided in Section 4.03 of this Act and in addition thereto as subsequently authorized by law, sufficient to make such deposits and pay the principal and interest and to meet other debt service requirements of such bonds or notes as they become due. A certified copy of the ordinance authorizing the issuance of any such obligations shall be filed at or prior to the issuance of such obligations with the Comptroller of the State of Illinois and the Illinois Department of Revenue.
(f) The State of Illinois pledges to and agrees with the holders of the bonds and notes of the Authority issued pursuant to this Section that the State will not limit or alter the rights and powers vested in the Authority by this Act so as to impair the terms of any contract made by the Authority with such holders or in any way impair the rights and remedies of such holders until such bonds and notes, together with interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceedings by or on behalf of such holders, are fully met and discharged. In addition, the State pledges to and agrees with the holders of the bonds and notes of the Authority issued pursuant to this Section that the State will not limit or alter the basis on which State funds are to be paid to the Authority as provided in this Act, or the use of such funds, so as to impair the terms of any such contract. The Authority is authorized to include these pledges and agreements of the State in any contract with the holders of bonds or notes issued pursuant to this Section.
(g)(1) Except as provided in subdivisions (g)(2) and (g)(3) of Section 4.04 of this Act, the Authority shall not at any time issue, sell or deliver any bonds or notes (other than Working Cash Notes) pursuant to this Section 4.04 which will cause it to have issued and outstanding at any time in excess of $800,000,000 of such bonds and notes (other than Working Cash Notes). The Authority shall not issue, sell, or deliver any Working Cash Notes pursuant to this Section that will cause it to have issued and outstanding at any time in excess of $100,000,000. However, the Authority may issue, sell, and deliver additional Working Cash Notes before July 1, 2018 that are over and above and in addition to the $100,000,000 authorization such that the outstanding amount of these additional Working Cash Notes does not exceed at any time $300,000,000. Bonds or notes which are being paid or retired by such issuance, sale or delivery of bonds or notes, and bonds or notes for which sufficient funds have been deposited with the paying agency of such bonds or notes to provide for payment of principal and interest thereon or to provide for the redemption thereof, all pursuant to the ordinance authorizing the issuance of such bonds or notes, shall not be considered to be outstanding for the purposes of this subsection.
(2) In addition to the authority provided by paragraphs (1) and (3), the Authority is authorized to issue, sell and deliver bonds or notes for Strategic Capital Improvement Projects approved pursuant to Section 4.13 as follows:
$100,000,000 is authorized to be issued on or after

January 1, 1990;

an additional $100,000,000 is authorized to be issued

on or after January 1, 1991;

an additional $100,000,000 is authorized to be issued

on or after January 1, 1992;

an additional $100,000,000 is authorized to be issued

on or after January 1, 1993;

an additional $100,000,000 is authorized to be issued

on or after January 1, 1994; and

the aggregate total authorization of bonds and notes

for Strategic Capital Improvement Projects as of January 1, 1994, shall be $500,000,000.

The Authority is also authorized to issue, sell, and deliver bonds or notes in such amounts as are necessary to provide for the refunding or advance refunding of bonds or notes issued for Strategic Capital Improvement Projects under this subdivision (g)(2), provided that no such refunding bond or note shall mature later than the final maturity date of the series of bonds or notes being refunded, and provided further that the debt service requirements for such refunding bonds or notes in the current or any future fiscal year shall not exceed the debt service requirements for that year on the refunded bonds or notes.
(3) In addition to the authority provided by paragraphs (1) and (2), the Authority is authorized to issue, sell, and deliver bonds or notes for Strategic Capital Improvement Projects approved pursuant to Section 4.13 as follows:
$260,000,000 is authorized to be issued on or after

January 1, 2000;

an additional $260,000,000 is authorized to be issued

on or after January 1, 2001;

an additional $260,000,000 is authorized to be issued

on or after January 1, 2002;

an additional $260,000,000 is authorized to be issued

on or after January 1, 2003;

an additional $260,000,000 is authorized to be issued

on or after January 1, 2004; and

the aggregate total authorization of bonds and notes

for Strategic Capital Improvement Projects pursuant to this paragraph (3) as of January 1, 2004 shall be $1,300,000,000.

The Authority is also authorized to issue, sell, and deliver bonds or notes in such amounts as are necessary to provide for the refunding or advance refunding of bonds or notes issued for Strategic Capital Improvement projects under this subdivision (g)(3), provided that no such refunding bond or note shall mature later than the final maturity date of the series of bonds or notes being refunded, and provided further that the debt service requirements for such refunding bonds or notes in the current or any future fiscal year shall not exceed the debt service requirements for that year on the refunded bonds or notes.
(h) The Authority, subject to the terms of any agreements with noteholders or bond holders as may then exist, shall have power, out of any funds available therefor, to purchase notes or bonds of the Authority, which shall thereupon be cancelled.
(i) In addition to any other authority granted by law, the State Treasurer may, with the approval of the Governor, invest or reinvest, at a price not to exceed par, any State money in the State Treasury which is not needed for current expenditures due or about to become due in Working Cash Notes.
(Source: P.A. 98-392, eff. 8-16-13; 99-238, eff. 8-3-15.)

(70 ILCS 3615/4.05) (from Ch. 111 2/3, par. 704.05)
Sec. 4.05. Financial Statements and Annual Reports. Within six months after the end of each fiscal year, the Board shall prepare a complete and detailed report consolidating the audits of the Service Boards and reviewing the State of the Authority, the Service Boards, and of the public transportation provided by the various Service Boards and transportation agencies. The report shall include evaluations of public transportation in the metropolitan region and of the Authority's activities, and financial statements of the Authority's and the Service Boards' revenues and expenditures for such year and of their assets and liabilities, which financial statements shall have been audited by an independent certified public accountant. The report shall also set forth the financial results as reported to the Service Boards from each transportation agency which during such year had a purchase of service agreement with a Service Board or which received financial grants or financial assistance from a Service Board, such results to be set forth separately for each such agency. A sufficient number of copies of each annual report shall be printed for distribution to anyone, upon request, and a copy thereof shall be filed with the Governor, the State Comptroller, the Speaker and Minority Leader of the Illinois House of Representatives, the President and Minority Leader of the Illinois Senate, the Mayor of the City of Chicago and the President or Chairman of the county board of each county in the metropolitan region, each Service Board, and with each transportation agency which during such year had a purchase of service agreement with a Service Board or which received financial grants or other financial assistance from a Service Board.
(Source: P.A. 83-1362.)

(70 ILCS 3615/4.06) (from Ch. 111 2/3, par. 704.06)
Sec. 4.06. Public bidding.
(a) The Board shall adopt regulations to ensure that the acquisition by the Authority or a Service Board other than the Chicago Transit Authority of services or public transportation facilities (other than real estate) involving a cost of more than the small purchase threshold set by the Federal Transit Administration and the disposition of all property of the Authority or a Service Board other than the Chicago Transit Authority shall be after public notice and with public bidding. The Board shall adopt regulations to ensure that the construction, demolition, rehabilitation, renovation, and building maintenance projects by the Authority or a Service Board other than the Chicago Transit Authority for services or public transportation facilities involving a cost of more than $40,000 shall be after public notice and with public bidding. Such regulations may provide for exceptions to such requirements for acquisition of repair parts, accessories, equipment or services previously furnished or contracted for; for the immediate delivery of supplies, material or equipment or performance of service when it is determined by the concurrence of two-thirds of the then Directors that an emergency requires immediate delivery or supply thereof; for goods or services that are economically procurable from only one source; for contracts for the maintenance or servicing of equipment which are made with the manufacturers or authorized service agent of that equipment where the maintenance or servicing can best be performed by the manufacturer or authorized service agent or such a contract would be otherwise advantageous to the Authority or a Service Board, other than the Chicago Transit Authority, except that the exceptions in this clause shall not apply to contracts for plumbing, heating, piping, refrigeration and automatic temperature control systems, ventilating and distribution systems for conditioned air, and electrical wiring; for goods or services procured from another governmental agency; for purchases and contracts for the use or purchase of data processing equipment and data processing systems software; for the acquisition of professional or utility services; and for the acquisition of public transportation equipment including, but not limited to, rolling stock, locomotives and buses, provided that: (i) it is determined by a vote of 2/3 of the then Directors of the Service Board making the acquisition that a negotiated acquisition offers opportunities with respect to the cost or financing of the equipment, its delivery, or the performance of a portion of the work within the State or the use of goods produced or services provided within the State; (ii) a notice of intention to negotiate for the acquisition of such public transportation equipment is published in a newspaper of general circulation within the City of Chicago inviting proposals from qualified vendors; and (iii) any contract with respect to such acquisition is authorized by a vote of 2/3 of the then Directors of the Service Board making the acquisition. The requirements set forth in this Section shall not apply to purchase of service agreements or other contracts, purchases or sales entered into by the Authority with any transportation agency or unit of local government.
(b) (1) In connection with two-phase design/build selection procedures authorized in this Section, a Service Board may authorize, by the affirmative vote of two-thirds of the then members of the Service Board, the use of competitive selection and the prequalification of responsible bidders consistent with applicable federal regulations and this subsection (b).
(2) Two-phase design/build selection procedures shall

consist of the following:

(i) A Service Board shall develop, through

licensed architects or licensed engineers, a scope of work statement for inclusion in the solicitation for phase-one proposals that defines the project and provides prospective offerors with sufficient information regarding the Service Board's requirements. The statement shall include criteria and preliminary design, and general budget parameters and general schedule or delivery requirements to enable the offerors to submit proposals which meet the Service Board's needs. When the two-phase design/build selection procedure is used and the Service Board contracts for development of the scope of work statement, the Service Board shall contract for architectural or engineering services as defined by and in accordance with the Architectural, Engineering, and Land Surveying Qualifications Based Selection Act and all applicable licensing statutes.

(ii) The evaluation factors to be used in

evaluating phase-one proposals must be stated in the solicitation and must include specialized experience and technical competence, capability to perform, past performance of the offeror's team (including the architect-engineer and construction members of the team) and other appropriate technical and qualifications factors. Each solicitation must establish the relative importance assigned to the evaluation factors and the subfactors that must be considered in the evaluation of phase-one proposals on the basis of the evaluation factors set forth in the solicitation. Each design/build team must include a licensed design professional independent from the Service Board's licensed architect or engineer and a licensed design professional must be named in the phase-one proposals submitted to the Service Board.

(iii) On the basis of the phase-one proposal the

Service Board shall select as the most highly qualified the number of offerors specified in the solicitation and request the selected offerors to submit phase-two competitive proposals and cost or price information. Each solicitation must establish the relative importance assigned to the evaluation factors and the subfactors that must be considered in the evaluation of phase-two proposals on the basis of the evaluation factors set forth in the solicitation. A Service Board may negotiate with the selected design/build team after award but prior to contract execution for the purpose of securing better terms than originally proposed, provided the salient features of the design/build solicitation are not diminished. Each phase-two solicitation evaluates separately (A) the technical submission for the proposal, including design concepts or proposed solutions to requirements addressed within the scope of work, and (B) the evaluation factors and subfactors, including cost or price, that must be considered in the evaluations of proposals.

(iv) A design/build solicitation issued under the

procedures in this subsection (b) shall state the maximum number of offerors that are to be selected to submit competitive phase-two proposals. The maximum number specified in the solicitation shall not exceed 5 unless the Service Board with respect to an individual solicitation determines that a specified number greater than 5 is in the best interest of the Service Board and is consistent with the purposes and objectives of the two-phase design/build selection process.

(v) All designs submitted as part of the

two-phase selection process and not selected shall be proprietary to the preparers.

(Source: P.A. 100-523, eff. 9-22-17.)

(70 ILCS 3615/4.07) (from Ch. 111 2/3, par. 704.07)
Sec. 4.07. Bonds, Notes and Certificates to be Legal Investments.
The State, all units of local government, all public officers, banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies and other persons carrying on a banking business, insurance companies, insurance associations and other persons carrying on an insurance business, and all executors, administrators, guardians, trustees and other fiduciaries may legally invest any sinking funds, monies or other funds belonging to them or within their control in any bonds, notes or equipment trust certificates issued pursuant to this Act, it being the purpose of this Section to authorize the investment in such bonds, notes or certificates of all sinking, insurance, retirement, compensation, pension and trust funds, whether owned or controlled by private or public persons or officers: provided, however, that nothing contained in this Section may be construed as relieving any person, firm or corporation from any duty of exercising reasonable care in selecting securities for purchase or investment.
(Source: P.A. 78-3rd S.S.-5.)

(70 ILCS 3615/4.08) (from Ch. 111 2/3, par. 704.08)
Sec. 4.08. Exemption from Taxation. The Authority and the Service Boards shall be exempt from all State and unit of local government taxes and registration and license fees other than as required for motor vehicle registration in accordance with the "Illinois Vehicle Code", as now or hereafter amended. All property of the Authority and the Service Boards is declared to be public property devoted to an essential public and governmental function and purpose and shall be exempt from all taxes and special assessments of the State, any subdivision thereof, or any unit of local government.
(Source: P.A. 83-886.)

(70 ILCS 3615/4.09) (from Ch. 111 2/3, par. 704.09)
Sec. 4.09. Public Transportation Fund and the Regional Transportation Authority Occupation and Use Tax Replacement Fund.
(a)(1) Except as otherwise provided in paragraph (4), as soon as possible after the first day of each month, beginning July 1, 1984, upon certification of the Department of Revenue, the Comptroller shall order transferred and the Treasurer shall transfer from the General Revenue Fund to a special fund in the State Treasury to be known as the Public Transportation Fund an amount equal to 25% of the net revenue, before the deduction of the serviceman and retailer discounts pursuant to Section 9 of the Service Occupation Tax Act and Section 3 of the Retailers' Occupation Tax Act, realized from any tax imposed by the Authority pursuant to Sections 4.03 and 4.03.1 and 25% of the amounts deposited into the Regional Transportation Authority tax fund created by Section 4.03 of this Act, from the County and Mass Transit District Fund as provided in Section 6z-20 of the State Finance Act and 25% of the amounts deposited into the Regional Transportation Authority Occupation and Use Tax Replacement Fund from the State and Local Sales Tax Reform Fund as provided in Section 6z-17 of the State Finance Act. On the first day of the month following the date that the Department receives revenues from increased taxes under Section 4.03(m) as authorized by this amendatory Act of the 95th General Assembly, in lieu of the transfers authorized in the preceding sentence, upon certification of the Department of Revenue, the Comptroller shall order transferred and the Treasurer shall transfer from the General Revenue Fund to the Public Transportation Fund an amount equal to 25% of the net revenue, before the deduction of the serviceman and retailer discounts pursuant to Section 9 of the Service Occupation Tax Act and Section 3 of the Retailers' Occupation Tax Act, realized from (i) 80% of the proceeds of any tax imposed by the Authority at a rate of 1.25% in Cook County, (ii) 75% of the proceeds of any tax imposed by the Authority at the rate of 1% in Cook County, and (iii) one-third of the proceeds of any tax imposed by the Authority at the rate of 0.75% in the Counties of DuPage, Kane, Lake, McHenry, and Will, all pursuant to Section 4.03, and 25% of the net revenue realized from any tax imposed by the Authority pursuant to Section 4.03.1, and 25% of the amounts deposited into the Regional Transportation Authority tax fund created by Section 4.03 of this Act from the County and Mass Transit District Fund as provided in Section 6z-20 of the State Finance Act, and 25% of the amounts deposited into the Regional Transportation Authority Occupation and Use Tax Replacement Fund from the State and Local Sales Tax Reform Fund as provided in Section 6z-17 of the State Finance Act. As used in this Section, net revenue realized for a month shall be the revenue collected by the State pursuant to Sections 4.03 and 4.03.1 during the previous month from within the metropolitan region, less the amount paid out during that same month as refunds to taxpayers for overpayment of liability in the metropolitan region under Sections 4.03 and 4.03.1.
Notwithstanding any provision of law to the contrary, beginning on the effective date of this amendatory Act of the 100th General Assembly, those amounts required under this paragraph (1) of subsection (a) to be transferred by the Treasurer into the Public Transportation Fund from the General Revenue Fund shall be directly deposited into the Public Transportation Fund as the revenues are realized from the taxes indicated.
(2) Except as otherwise provided in paragraph (4), on the first day of the month following the effective date of this amendatory Act of the 95th General Assembly and each month thereafter, upon certification by the Department of Revenue, the Comptroller shall order transferred and the Treasurer shall transfer from the General Revenue Fund to the Public Transportation Fund an amount equal to 5% of the net revenue, before the deduction of the serviceman and retailer discounts pursuant to Section 9 of the Service Occupation Tax Act and Section 3 of the Retailers' Occupation Tax Act, realized from any tax imposed by the Authority pursuant to Sections 4.03 and 4.03.1 and certified by the Department of Revenue under Section 4.03(n) of this Act to be paid to the Authority and 5% of the amounts deposited into the Regional Transportation Authority tax fund created by Section 4.03 of this Act from the County and Mass Transit District Fund as provided in Section 6z-20 of the State Finance Act, and 5% of the amounts deposited into the Regional Transportation Authority Occupation and Use Tax Replacement Fund from the State and Local Sales Tax Reform Fund as provided in Section 6z-17 of the State Finance Act, and 5% of the revenue realized by the Chicago Transit Authority as financial assistance from the City of Chicago from the proceeds of any tax imposed by the City of Chicago under Section 8-3-19 of the Illinois Municipal Code.
Notwithstanding any provision of law to the contrary, beginning on the effective date of this amendatory Act of the 100th General Assembly, those amounts required under this paragraph (2) of subsection (a) to be transferred by the Treasurer into the Public Transportation Fund from the General Revenue Fund shall be directly deposited into the Public Transportation Fund as the revenues are realized from the taxes indicated.
(3) Except as otherwise provided in paragraph (4), as soon as possible after the first day of January, 2009 and each month thereafter, upon certification of the Department of Revenue with respect to the taxes collected under Section 4.03, the Comptroller shall order transferred and the Treasurer shall transfer from the General Revenue Fund to the Public Transportation Fund an amount equal to 25% of the net revenue, before the deduction of the serviceman and retailer discounts pursuant to Section 9 of the Service Occupation Tax Act and Section 3 of the Retailers' Occupation Tax Act, realized from (i) 20% of the proceeds of any tax imposed by the Authority at a rate of 1.25% in Cook County, (ii) 25% of the proceeds of any tax imposed by the Authority at the rate of 1% in Cook County, and (iii) one-third of the proceeds of any tax imposed by the Authority at the rate of 0.75% in the Counties of DuPage, Kane, Lake, McHenry, and Will, all pursuant to Section 4.03, and the Comptroller shall order transferred and the Treasurer shall transfer from the General Revenue Fund to the Public Transportation Fund (iv) an amount equal to 25% of the revenue realized by the Chicago Transit Authority as financial assistance from the City of Chicago from the proceeds of any tax imposed by the City of Chicago under Section 8-3-19 of the Illinois Municipal Code.
Notwithstanding any provision of law to the contrary, beginning on the effective date of this amendatory Act of the 100th General Assembly, those amounts required under this paragraph (3) of subsection (a) to be transferred by the Treasurer into the Public Transportation Fund from the General Revenue Fund shall be directly deposited into the Public Transportation Fund as the revenues are realized from the taxes indicated.
(4) Notwithstanding any provision of law to the contrary, of the transfers to be made under paragraphs (1), (2), and (3) of this subsection (a) from the General Revenue Fund to the Public Transportation Fund, the first $100,000,000 that would have otherwise been transferred from the General Revenue Fund shall be transferred from the Road Fund. The remaining balance of such transfers shall be made from the General Revenue Fund.
(5) For State fiscal year 2018 only, notwithstanding any provision of law to the contrary, the total amount of revenue and deposits under this subsection (a) attributable to revenues realized during State fiscal year 2018 shall be reduced by 10%.
(b)(1) All moneys deposited in the Public Transportation Fund and the Regional Transportation Authority Occupation and Use Tax Replacement Fund, whether deposited pursuant to this Section or otherwise, are allocated to the Authority. The Comptroller, as soon as possible after each monthly transfer provided in this Section and after each deposit into the Public Transportation Fund, shall order the Treasurer to pay to the Authority out of the Public Transportation Fund the amount so transferred or deposited. Any Additional State Assistance and Additional Financial Assistance paid to the Authority under this Section shall be expended by the Authority for its purposes as provided in this Act. The balance of the amounts paid to the Authority from the Public Transportation Fund shall be expended by the Authority as provided in Section 4.03.3. The Comptroller, as soon as possible after each deposit into the Regional Transportation Authority Occupation and Use Tax Replacement Fund provided in this Section and Section 6z-17 of the State Finance Act, shall order the Treasurer to pay to the Authority out of the Regional Transportation Authority Occupation and Use Tax Replacement Fund the amount so deposited. Such amounts paid to the Authority may be expended by it for its purposes as provided in this Act. The provisions directing the distributions from the Public Transportation Fund and the Regional Transportation Authority Occupation and Use Tax Replacement Fund provided for in this Section shall constitute an irrevocable and continuing appropriation of all amounts as provided herein. The State Treasurer and State Comptroller are hereby authorized and directed to make distributions as provided in this Section. (2) Provided, however, no moneys deposited under subsection (a) of this Section shall be paid from the Public Transportation Fund to the Authority or its assignee for any fiscal year until the Authority has certified to the Governor, the Comptroller, and the Mayor of the City of Chicago that it has adopted for that fiscal year an Annual Budget and Two-Year Financial Plan meeting the requirements in Section 4.01(b).
(c) In recognition of the efforts of the Authority to enhance the mass transportation facilities under its control, the State shall provide financial assistance ("Additional State Assistance") in excess of the amounts transferred to the Authority from the General Revenue Fund under subsection (a) of this Section. Additional State Assistance shall be calculated as provided in subsection (d), but shall in no event exceed the following specified amounts with respect to the following State fiscal years:

1990

$5,000,000;

1991

$5,000,000;

1992

$10,000,000;

1993

$10,000,000;

1994

$20,000,000;

1995

$30,000,000;

1996

$40,000,000;

1997

$50,000,000;

1998

$55,000,000; and

each year thereafter

$55,000,000.

(c-5) The State shall provide financial assistance ("Additional Financial Assistance") in addition to the Additional State Assistance provided by subsection (c) and the amounts transferred to the Authority from the General Revenue Fund under subsection (a) of this Section. Additional Financial Assistance provided by this subsection shall be calculated as provided in subsection (d), but shall in no event exceed the following specified amounts with respect to the following State fiscal years:

2000

$0;

2001

$16,000,000;

2002

$35,000,000;

2003

$54,000,000;

2004

$73,000,000;

2005

$93,000,000; and

each year thereafter

$100,000,000.

(d) Beginning with State fiscal year 1990 and continuing for each State fiscal year thereafter, the Authority shall annually certify to the State Comptroller and State Treasurer, separately with respect to each of subdivisions (g)(2) and (g)(3) of Section 4.04 of this Act, the following amounts:
(1) The amount necessary and required, during the

State fiscal year with respect to which the certification is made, to pay its obligations for debt service on all outstanding bonds or notes issued by the Authority under subdivisions (g)(2) and (g)(3) of Section 4.04 of this Act.

(2) An estimate of the amount necessary and required

to pay its obligations for debt service for any bonds or notes which the Authority anticipates it will issue under subdivisions (g)(2) and (g)(3) of Section 4.04 during that State fiscal year.

(3) Its debt service savings during the preceding

State fiscal year from refunding or advance refunding of bonds or notes issued under subdivisions (g)(2) and (g)(3) of Section 4.04.

(4) The amount of interest, if any, earned by the

Authority during the previous State fiscal year on the proceeds of bonds or notes issued pursuant to subdivisions (g)(2) and (g)(3) of Section 4.04, other than refunding or advance refunding bonds or notes.

The certification shall include a specific schedule of debt service payments, including the date and amount of each payment for all outstanding bonds or notes and an estimated schedule of anticipated debt service for all bonds and notes it intends to issue, if any, during that State fiscal year, including the estimated date and estimated amount of each payment.
Immediately upon the issuance of bonds for which an estimated schedule of debt service payments was prepared, the Authority shall file an amended certification with respect to item (2) above, to specify the actual schedule of debt service payments, including the date and amount of each payment, for the remainder of the State fiscal year.
On the first day of each month of the State fiscal year in which there are bonds outstanding with respect to which the certification is made, the State Comptroller shall order transferred and the State Treasurer shall transfer from the Road Fund to the Public Transportation Fund the Additional State Assistance and Additional Financial Assistance in an amount equal to the aggregate of (i) one-twelfth of the sum of the amounts certified under items (1) and (3) above less the amount certified under item (4) above, plus (ii) the amount required to pay debt service on bonds and notes issued during the fiscal year, if any, divided by the number of months remaining in the fiscal year after the date of issuance, or some smaller portion as may be necessary under subsection (c) or (c-5) of this Section for the relevant State fiscal year, plus (iii) any cumulative deficiencies in transfers for prior months, until an amount equal to the sum of the amounts certified under items (1) and (3) above, plus the actual debt service certified under item (2) above, less the amount certified under item (4) above, has been transferred; except that these transfers are subject to the following limits:
(A) In no event shall the total transfers in any

State fiscal year relating to outstanding bonds and notes issued by the Authority under subdivision (g)(2) of Section 4.04 exceed the lesser of the annual maximum amount specified in subsection (c) or the sum of the amounts certified under items (1) and (3) above, plus the actual debt service certified under item (2) above, less the amount certified under item (4) above, with respect to those bonds and notes.

(B) In no event shall the total transfers in any

State fiscal year relating to outstanding bonds and notes issued by the Authority under subdivision (g)(3) of Section 4.04 exceed the lesser of the annual maximum amount specified in subsection (c-5) or the sum of the amounts certified under items (1) and (3) above, plus the actual debt service certified under item (2) above, less the amount certified under item (4) above, with respect to those bonds and notes.

The term "outstanding" does not include bonds or notes for which refunding or advance refunding bonds or notes have been issued.
(e) Neither Additional State Assistance nor Additional Financial Assistance may be pledged, either directly or indirectly as general revenues of the Authority, as security for any bonds issued by the Authority. The Authority may not assign its right to receive Additional State Assistance or Additional Financial Assistance, or direct payment of Additional State Assistance or Additional Financial Assistance, to a trustee or any other entity for the payment of debt service on its bonds.
(f) The certification required under subsection (d) with respect to outstanding bonds and notes of the Authority shall be filed as early as practicable before the beginning of the State fiscal year to which it relates. The certification shall be revised as may be necessary to accurately state the debt service requirements of the Authority.
(g) Within 6 months of the end of each fiscal year, the Authority shall determine:
(i) whether the aggregate of all system generated

revenues for public transportation in the metropolitan region which is provided by, or under grant or purchase of service contracts with, the Service Boards equals 50% of the aggregate of all costs of providing such public transportation. "System generated revenues" include all the proceeds of fares and charges for services provided, contributions received in connection with public transportation from units of local government other than the Authority, except for contributions received by the Chicago Transit Authority from a real estate transfer tax imposed under subsection (i) of Section 8-3-19 of the Illinois Municipal Code, and from the State pursuant to subsection (i) of Section 2705-305 of the Department of Transportation Law (20 ILCS 2705/2705-305), and all other revenues properly included consistent with generally accepted accounting principles but may not include: the proceeds from any borrowing, and, beginning with the 2007 fiscal year, all revenues and receipts, including but not limited to fares and grants received from the federal, State or any unit of local government or other entity, derived from providing ADA paratransit service pursuant to Section 2.30 of the Regional Transportation Authority Act. "Costs" include all items properly included as operating costs consistent with generally accepted accounting principles, including administrative costs, but do not include: depreciation; payment of principal and interest on bonds, notes or other evidences of obligations for borrowed money of the Authority; payments with respect to public transportation facilities made pursuant to subsection (b) of Section 2.20; any payments with respect to rate protection contracts, credit enhancements or liquidity agreements made under Section 4.14; any other cost as to which it is reasonably expected that a cash expenditure will not be made; costs for passenger security including grants, contracts, personnel, equipment and administrative expenses, except in the case of the Chicago Transit Authority, in which case the term does not include costs spent annually by that entity for protection against crime as required by Section 27a of the Metropolitan Transit Authority Act; the costs of Debt Service paid by the Chicago Transit Authority, as defined in Section 12c of the Metropolitan Transit Authority Act, or bonds or notes issued pursuant to that Section; the payment by the Commuter Rail Division of debt service on bonds issued pursuant to Section 3B.09; expenses incurred by the Suburban Bus Division for the cost of new public transportation services funded from grants pursuant to Section 2.01e of this amendatory Act of the 95th General Assembly for a period of 2 years from the date of initiation of each such service; costs as exempted by the Board for projects pursuant to Section 2.09 of this Act; or, beginning with the 2007 fiscal year, expenses related to providing ADA paratransit service pursuant to Section 2.30 of the Regional Transportation Authority Act; or in fiscal years 2008 through 2012 inclusive, costs in the amount of $200,000,000 in fiscal year 2008, reducing by $40,000,000 in each fiscal year thereafter until this exemption is eliminated. If said system generated revenues are less than 50% of said costs, the Board shall remit an amount equal to the amount of the deficit to the State. The Treasurer shall deposit any such payment in the Road Fund; and

(ii) whether, beginning with the 2007 fiscal year,

the aggregate of all fares charged and received for ADA paratransit services equals the system generated ADA paratransit services revenue recovery ratio percentage of the aggregate of all costs of providing such ADA paratransit services.

(h) If the Authority makes any payment to the State under paragraph (g), the Authority shall reduce the amount provided to a Service Board from funds transferred under paragraph (a) in proportion to the amount by which that Service Board failed to meet its required system generated revenues recovery ratio. A Service Board which is affected by a reduction in funds under this paragraph shall submit to the Authority concurrently with its next due quarterly report a revised budget incorporating the reduction in funds. The revised budget must meet the criteria specified in clauses (i) through (vi) of Section 4.11(b)(2). The Board shall review and act on the revised budget as provided in Section 4.11(b)(3).
(Source: P.A. 100-23, eff. 7-6-17.)

(70 ILCS 3615/4.10) (from Ch. 111 2/3, par. 704.10)
Sec. 4.10. Agreements with the Chicago Transit Authority. The Authority shall not for any fiscal year of the Authority release to the Chicago Transit Authority any funds except for the proceeds of taxes imposed by the Authority under Sections 4.03 and 4.03.1 which are allocated to the Chicago Transit Authority under Section 4.01(d) unless a unit or units of local government in Cook County (other than the Chicago Transit Authority) enters or enter into an agreement with the Chicago Transit Authority to make a monetary contribution for such year of at least $5,000,000 for public transportation.
Except as otherwise provided in this Section, the Authority shall not for any fiscal year of the Authority release to the Chicago Transit Authority any funds except for the proceeds of taxes imposed by the Authority under Sections 4.03 and 4.03.1 which are allocated to the Chicago Transit Authority under Section 4.01(d) unless the County of Cook and City of Chicago continue to provide services to the Chicago Transit Authority at the same level and on the same basis as are being provided by such units as of the effective date of this Act. The Authority may from time to time approve reductions in the level and basis of services to be provided pursuant to this Section.
(Source: P.A. 83-886.)

(70 ILCS 3615/4.11) (from Ch. 111 2/3, par. 704.11)
Sec. 4.11. Budget Review Powers.
(a) Based upon estimates which shall be given to the Authority by the Director of the Governor's Office of Management and Budget (formerly Bureau of the Budget) of the receipts to be received by the Authority from the taxes imposed by the Authority and the authorized estimates of amounts to be available from State and other sources to the Service Boards, and the times at which such receipts and amounts will be available, the Board shall, not later than the next preceding September 15th prior to the beginning of the Authority's next fiscal year, advise each Service Board of the amounts estimated by the Board to be available for such Service Board during such fiscal year and the two following fiscal years and the times at which such amounts will be available. The Board shall, at the same time, also advise each Service Board of its required system generated revenues recovery ratio for the next fiscal year which shall be the percentage of the aggregate costs of providing public transportation by or under jurisdiction of that Service Board which must be recovered from system generated revenues. The Board shall, at the same time, consider the written determination of the Executive Director, made pursuant to Section 2.01d, of the costs of ADA paratransit services that are required to be provided under the federal Americans with Disabilities Act of 1990 and its implementing regulations, and shall amend the current year budgets of the Authority and the Service Boards to provide for additional funding for the provision of ADA paratransit services, if needed. The Board shall, at the same time, beginning with the 2007 fiscal year, also advise each Service Board that provides ADA paratransit services of its required system generated ADA paratransit services revenue recovery ratio for the next fiscal year which shall be the percentage of the aggregate costs of providing ADA paratransit services by or under jurisdiction of that Service Board which must be recovered from fares charged for such services, except that such required system generated ADA paratransit services revenue recovery ratio shall not exceed the minimum percentage established pursuant to Section 4.01(b)(ii) of this Act. In determining a Service Board's system generated revenue recovery ratio, the Board shall consider the historical system generated revenues recovery ratio for the services subject to the jurisdiction of that Service Board. The Board shall not increase a Service Board's system generated revenues recovery ratio for the next fiscal year over such ratio for the current fiscal year disproportionately or prejudicially to increases in such ratios for other Service Boards. The Board may, by ordinance, provide that (i) the cost of research and development projects in the fiscal year beginning January 1, 1986 and ending December 31, 1986 conducted pursuant to Section 2.09 of this Act, (ii) the costs for passenger security, and (iii) expenditures of amounts granted to a Service Board from the Innovation, Coordination, and Enhancement Fund for operating purposes may be exempted from the farebox recovery ratio or the system generated revenues recovery ratio of the Chicago Transit Authority, the Suburban Bus Board, and the Commuter Rail Board, or any of them. During fiscal years 2008 through 2012, the Board may also allocate the exemption of $200,000,000 and the reducing amounts of costs provided by this amendatory Act of the 95th General Assembly from the farebox recovery ratio or system generated revenues recovery ratio of each Service Board.
(b)(1) Not later than the next preceding November 15 prior to the commencement of such fiscal year, each Service Board shall submit to the Authority its proposed budget for such fiscal year and its proposed financial plan for the two following fiscal years. Such budget and financial plan shall (i) be prepared in the format, follow the financial and budgetary practices, and be based on any assumptions and projections required by the Authority and (ii) not project or assume a receipt of revenues from the Authority in amounts greater than those set forth in the estimates provided by the Authority pursuant to subsection (a) of this Section.
(2) The Board shall review the proposed budget and two-year financial plan submitted by each Service Board. The Board shall approve the budget and two-year financial plan of a Service Board if:
(i) such budget and plan show a balance between (A)

anticipated revenues from all sources including operating subsidies and (B) the costs of providing the services specified and of funding any operating deficits or encumbrances incurred in prior periods, including provision for payment when due of principal and interest on outstanding indebtedness;

(ii) such budget and plan show cash balances

including the proceeds of any anticipated cash flow borrowing sufficient to pay with reasonable promptness all costs and expenses as incurred;

(iii) such budget and plan provide for a level of

fares or charges and operating or administrative costs for the public transportation provided by or subject to the jurisdiction of such Service Board sufficient to allow the Service Board to meet its required system generated revenue recovery ratio and, beginning with the 2007 fiscal year, system generated ADA paratransit services revenue recovery ratio;

(iv) such budget and plan are based upon and employ

assumptions and projections which are reasonable and prudent;

(v) such budget and plan have been prepared in

accordance with sound financial practices as determined by the Board;

(vi) such budget and plan meet such other financial,

budgetary, or fiscal requirements that the Board may by rule or regulation establish; and

(vii) such budget and plan are consistent with the

goals and objectives adopted by the Authority in the Strategic Plan.

(3) (Blank).
(4) Unless the Board by an affirmative vote of 12 of the then Directors determines that the budget and financial plan of a Service Board meets the criteria specified in clauses (i) through (vii) of subparagraph (2) of this paragraph (b), the Board shall withhold from that Service Board 25% of the cash proceeds of taxes imposed by the Authority under Section 4.03 and Section 4.03.1 and received after February 1 and 25% of the amounts transferred to the Authority from the Public Transportation Fund under Section 4.09(a) (but not including Section 4.09(a)(3)(iv)) after February 1 that the Board has estimated to be available to that Service Board under Section 4.11(a). Such funding shall be released to the Service Board only upon approval of a budget and financial plan under this Section or adoption of a budget and financial plan on behalf of the Service Board by the Authority.
(5) If the Board has not found that the budget and financial plan of a Service Board meets the criteria specified in clauses (i) through (vii) of subparagraph (2) of this paragraph (b), the Board, by the affirmative vote of at least 12 of its then Directors, shall adopt a budget and financial plan meeting such criteria for that Service Board.
(c)(1) If the Board shall at any time have received a revised estimate, or revises any estimate the Board has made, pursuant to this Section of the receipts to be collected by the Authority which, in the judgment of the Board, requires a change in the estimates on which the budget of any Service Board is based, the Board shall advise the affected Service Board of such revised estimates, and such Service Board shall within 30 days after receipt of such advice submit a revised budget incorporating such revised estimates. If the revised estimates require, in the judgment of the Board, that the system generated revenues recovery ratio of one or more Service Boards be revised in order to allow the Authority to meet its required ratio, the Board shall advise any such Service Board of its revised ratio and such Service Board shall within 30 days after receipt of such advice submit a revised budget incorporating such revised estimates or ratio.
(2) Each Service Board shall, within such period after the end of each fiscal quarter as shall be specified by the Board, report to the Authority its financial condition and results of operations and the financial condition and results of operations of the public transportation services subject to its jurisdiction, as at the end of and for such quarter. If in the judgment of the Board such condition and results are not substantially in accordance with such Service Board's budget for such period, the Board shall so advise such Service Board and such Service Board shall within the period specified by the Board submit a revised budget incorporating such results.
(3) If the Board shall determine that a revised budget submitted by a Service Board pursuant to subparagraph (1) or (2) of this paragraph (c) does not meet the criteria specified in clauses (i) through (vii) of subparagraph (2) of paragraph (b) of this Section, the Board shall withhold from that Service Board 25% of the cash proceeds of taxes imposed by the Authority under Section 4.03 or 4.03.1 and received by the Authority after February 1 and 25% of the amounts transferred to the Authority from the Public Transportation Fund under Section 4.09(a) (but not including Section 4.09(a)(3)(iv)) after February 1 that the Board has estimated to be available to that Service Board under Section 4.11(a). If the Service Board submits a revised financial plan and budget which plan and budget shows that the criteria will be met within a four quarter period, the Board shall release any such withheld funds to the Service Board. The Board by the affirmative vote of at least 12 of its then Directors may require a Service Board to submit a revised financial plan and budget which shows that the criteria will be met in a time period less than four quarters.
(d) All budgets and financial plans, financial statements, audits and other information presented to the Authority pursuant to this Section or which may be required by the Board to permit it to monitor compliance with the provisions of this Section shall be prepared and presented in such manner and frequency and in such detail as shall have been prescribed by the Board, shall be prepared on both an accrual and cash flow basis as specified by the Board, shall present such information as the Authority shall prescribe that fairly presents the condition of any pension plan or trust for health care benefits with respect to retirees established by the Service Board and describes the plans of the Service Board to meet the requirements of Sections 4.02a and 4.02b, and shall identify and describe the assumptions and projections employed in the preparation thereof to the extent required by the Board. If the Executive Director certifies that a Service Board has not presented its budget and two-year financial plan in conformity with the rules adopted by the Authority under the provisions of Section 4.01(f) and this subsection (d), and such certification is accepted by the affirmative vote of at least 12 of the then Directors of the Authority, the Authority shall not distribute to that Service Board any funds for operating purposes in excess of the amounts distributed for such purposes to the Service Board in the previous fiscal year. Except when the Board adopts a budget and a financial plan for a Service Board under paragraph (b)(5), a Service Board shall provide for such levels of transportation services and fares or charges therefor as it deems appropriate and necessary in the preparation of a budget and financial plan meeting the criteria set forth in clauses (i) through (vii) of subparagraph (2) of paragraph (b) of this Section. The Authority shall have access to and the right to examine and copy all books, documents, papers, records, or other source data of a Service Board relevant to any information submitted pursuant to this Section.
(e) Whenever this Section requires the Board to make determinations with respect to estimates, budgets or financial plans, or rules or regulations with respect thereto such determinations shall be made upon the affirmative vote of at least 12 of the then Directors and shall be incorporated in a written report of the Board and such report shall be submitted within 10 days after such determinations are made to the Governor, the Mayor of Chicago (if such determinations relate to the Chicago Transit Authority), and the Auditor General of Illinois.
(Source: P.A. 97-399, eff. 8-16-11.)

(70 ILCS 3615/4.12) (from Ch. 111 2/3, par. 704.12)
Sec. 4.12. RTA Strategic Capital Improvement Program. The program created by this amendatory Act of 1989 in Sections 4.12 and 4.13 shall be known as the RTA Strategic Capital Improvement Program (the "Strategic Capital Improvement Program"). The Strategic Capital Improvement Program will enhance the ability of the Authority to acquire, repair or replace public transportation facilities in the metropolitan region and shall be financed through the issuance of bonds or notes authorized for Strategic Capital Improvement Projects under Section 4.04 of this Act. The Program is intended as a supplement to the ongoing capital development activities of the Authority and the Service Boards financed with grants, loans and other moneys made available by the federal government or the State of Illinois. The Authority and the Service Boards shall continue to seek, receive and expend all available grants, loans and other moneys.
Any contracts for architectural or engineering services for projects approved pursuant to Section 4.13 shall comply with the requirements set forth in "An Act concerning municipalities, counties and other political subdivisions", as now or hereafter amended.
(Source: P.A. 91-37, eff. 7-1-99.)

(70 ILCS 3615/4.13) (from Ch. 111 2/3, par. 704.13)
Sec. 4.13. Annual Capital Improvement Plan.
(a) With respect to each calendar year, the Authority shall prepare as part of its Five Year Program an Annual Capital Improvement Plan (the "Plan") which shall describe its intended development and implementation of the Strategic Capital Improvement Program. The Plan shall include the following information:
(i) a list of projects for which approval is sought

from the Governor, with a description of each project stating at a minimum the project cost, its category, its location and the entity responsible for its implementation;

(ii) a certification by the Authority that the

Authority and the Service Boards have applied for all grants, loans and other moneys made available by the federal government or the State of Illinois during the preceding federal and State fiscal years for financing its capital development activities;

(iii) a certification that, as of September 30 of the

preceding calendar year or any later date, the balance of all federal capital grant funds and all other funds to be used as matching funds therefor which were committed to or possessed by the Authority or a Service Board but which had not been obligated was less than $350,000,000, or a greater amount as authorized in writing by the Governor (for purposes of this subsection (a), "obligated" means committed to be paid by the Authority or a Service Board under a contract with a nongovernmental entity in connection with the performance of a project or committed under a force account plan approved by the federal government);

(iv) a certification that the Authority has adopted a

balanced budget with respect to such calendar year under Section 4.01 of this Act;

(v) a schedule of all bonds or notes previously

issued for Strategic Capital Improvement Projects and all debt service payments to be made with respect to all such bonds and the estimated additional debt service payments through June 30 of the following calendar year expected to result from bonds to be sold prior thereto;

(vi) a long-range summary of the Strategic Capital

Improvement Program describing the projects to be funded through the Program with respect to project cost, category, location, and implementing entity, and presenting a financial plan including an estimated time schedule for obligating funds for the performance of approved projects, issuing bonds, expending bond proceeds and paying debt service throughout the duration of the Program; and

(vii) the source of funding for each project in the

Plan. For any project for which full funding has not yet been secured and which is not subject to a federal full funding contract, the Authority must identify alternative, dedicated funding sources available to complete the project. The Governor may waive this requirement on a project by project basis.

(b) The Authority shall submit the Plan with respect to any calendar year to the Governor on or before January 15 of that year, or as soon as possible thereafter; provided, however, that the Plan shall be adopted on the affirmative votes of 12 of the then Directors. The Plan may be revised or amended at any time, but any revision in the projects approved shall require the Governor's approval.
(c) The Authority shall seek approval from the Governor only through the Plan or an amendment thereto. The Authority shall not request approval of the Plan from the Governor in any calendar year in which it is unable to make the certifications required under items (ii), (iii) and (iv) of subsection (a). In no event shall the Authority seek approval of the Plan from the Governor for projects in an aggregate amount exceeding the proceeds of bonds or notes for Strategic Capital Improvement Projects issued under Section 4.04 of this Act.
(d) The Governor may approve the Plan for which approval is requested. The Governor's approval is limited to the amount of the project cost stated in the Plan. The Governor shall not approve the Plan in a calendar year if the Authority is unable to make the certifications required under items (ii), (iii) and (iv) of subsection (a). In no event shall the Governor approve the Plan for projects in an aggregate amount exceeding the proceeds of bonds or notes for Strategic Capital Improvement Projects issued under Section 4.04 of this Act.
(e) With respect to capital improvements, only those capital improvements which are in a Plan approved by the Governor shall be financed with the proceeds of bonds or notes issued for Strategic Capital Improvement Projects.
(f) Before the Authority or a Service Board obligates any funds for a project for which the Authority or Service Board intends to use the proceeds of bonds or notes for Strategic Capital Improvement Projects, but which project is not included in an approved Plan, the Authority must notify the Governor of the intended obligation. No project costs incurred prior to approval of the Plan including that project may be paid from the proceeds of bonds or notes for Strategic Capital Improvement Projects issued under Section 4.04 of this Act.
(Source: P.A. 94-839, eff. 6-6-06; 95-708, eff. 1-18-08.)

(70 ILCS 3615/4.14) (from Ch. 111 2/3, par. 704.14)
Sec. 4.14. Rate Protection Contract. "Rate Protection Contract" means interest rate price exchange agreements; currency exchange agreements; forward payment conversion agreements; contracts providing for payment or receipt of funds based on levels of, or changes in, interest rates, currency exchange rates, stock or other indices; contracts to exchange cash flows or a series of payments; contracts, including without limitation, interest rate caps; interest rate floor; interest rate locks; interest rate collars; rate of return guarantees or assurances, to manage payment, currency, rate, spread or similar exposure; the obligation, right, or option to issue, put, lend, sell, grant a security interest in, buy, borrow or otherwise acquire, a bond, note or other security or interest therein as an investment, as collateral, as a hedge, or otherwise as a source or assurance of payment to or by the Authority or as a reduction of the Authority's or an obligor's risk exposure; repurchase agreements; securities lending agreements; and other agreements or arrangements similar to the foregoing.
Notwithstanding any provision in Section 2.20 (a) (ii) of this Act to the contrary, in connection with or incidental to the issuance by the Authority of its bonds or notes under the provisions of Section 4.04 or the exercise of its powers under subsection (b) of Section 2.20, the Authority, for its own benefit or for the benefit of the holders of its obligations or their trustee, may enter into rate protection contracts. The Authority may enter into rate protection contracts only pursuant to a determination by a vote of 12 of the then Directors that the terms of the contracts and any related agreements reduce the risk of loss to the Authority, or protect, preserve or enhance the value of its assets, or provide compensation to the Authority for losses resulting from changes in interest rates. The Authority's obligations under any rate protection contract or credit enhancement or liquidity agreement shall not be considered bonds or notes for purposes of this Act. For purposes of this Section a rate protection contract is a contract determined by the Authority as necessary or appropriate to permit it to manage payment, currency or interest rate risks or levels.
(Source: P.A. 95-708, eff. 1-18-08.)

(70 ILCS 3615/4.15)
Sec. 4.15. Revolving door prohibition. No Director, Service Board director or member, former Director, or former Service Board director or member shall, during his or her term and for a period of one year immediately after the end of his or her term, engage in business dealings with, knowingly accept employment from, or receive compensation or fees for services from the Regional Transportation Authority, the Suburban Bus Board, the Commuter Rail Board or the Chicago Transit Board. This prohibition shall not apply to any business dealings engaged in by the Director or Service Board director or member in the course of his or her official duties or responsibilities as a Director or Service Board director or member.
(Source: P.A. 98-1027, eff. 1-1-15.)

(70 ILCS 3615/4.16)
Sec. 4.16. Severance and employment-related settlement agreements. If any of the Service Boards seek to enter into a severance agreement in excess of $50,000 or an employment-related settlement agreement in excess of $200,000, that agreement shall be reviewed by the Board prior to execution for a period of 14 days. After 14 days, the agreement shall be considered reviewed. The Board shall review the agreement to determine whether the terms are reasonable and in the region's best interest. The Service Boards may only enter into severance agreements or employment-related settlement agreements that have been reviewed by the Board.
(Source: P.A. 98-1027, eff. 1-1-15.)



Article V - Procedures And Miscellaneous Provisions

(70 ILCS 3615/Art. V heading)

(70 ILCS 3615/5.01) (from Ch. 111 2/3, par. 705.01)
Sec. 5.01. Hearings and Citizen Participation.
(a) The Authority shall provide for and encourage participation by the public in the development and review of public transportation policy, and in the process by which major decisions significantly affecting the provision of public transportation are made. The Authority shall coordinate such public participation processes with the Chicago Metropolitan Agency for Planning to the extent practicable.
(b) The Authority shall hold such public hearings as may be required by this Act or as the Authority may deem appropriate to the performance of any of its functions. The Authority shall coordinate such public hearings with the Chicago Metropolitan Agency for Planning to the extent practicable.
(c) Unless such items are specifically provided for either in the Five-Year Capital Program or in the annual budget program which has been the subject of public hearings as provided in Sections 2.01 or 4.01 of this Act, the Board shall hold public hearings at which citizens may be heard prior to:
(i) the construction or acquisition of any public

transportation facility, the aggregate cost of which exceeds $5 million; and

(ii) the extension of, or major addition to services

provided by the Authority or by any transportation agency pursuant to a purchase of service agreement with the Authority.

(d) Unless such items are specifically provided for in the annual budget and program which has been the subject of public hearing, as provided in Section 4.01 of this Act, the Board shall hold public hearings at which citizens may be heard prior to the providing for or allowing, by means of any purchase of service agreement or any grant pursuant to Section 2.02 of this Act, or so providing for or allowing any discontinuance of any public transportation route, or major portion thereof, which has been in service for more than a year.
(e) At least twenty days prior notice of any public hearing, as required in this Section, shall be given by public advertisement in a newspaper of general circulation in the metropolitan region.
(e-5) With respect to any increase in fares or charges for public transportation, whether by the Authority or by any Service Board or transportation agency, a public hearing must be held in each county in which the fare increase takes effect. Notice of the public hearing shall be given at least 20 days prior to the hearing and at least 30 days prior to the effective date of any fare increase. Notice shall be given by public advertisement in a newspaper of general circulation in the metropolitan region and must also be sent to the Governor and to each member of the General Assembly whose district overlaps in whole or in part with the area in which the increase takes effect. The notice must state the date, time, and place of the hearing and must contain a description of the proposed increase. The notice must also specify how interested persons may obtain copies of any reports, resolutions, or certificates describing the basis upon which the increase was calculated.
(f) The Authority may designate one or more Directors or may appoint one or more hearing officers to preside over any hearing pursuant to this Act. The Authority shall have the power in connection with any such hearing to issue subpoenas to require the attendance of witnesses and the production of documents, and the Authority may apply to any circuit court in the State to require compliance with such subpoenas.
(g) The Authority may require any Service Board to hold one or more public hearings with respect to any item described in paragraphs (c), (d), and (e-5) of this Section 5.01, notwithstanding whether such item has been the subject of a public hearing under this Section 5.01 or Section 2.01 or 4.01 of this Act.
(Source: P.A. 95-708, eff. 1-18-08; 95-906, eff. 8-26-08.)

(70 ILCS 3615/5.02) (from Ch. 111 2/3, par. 705.02)
Sec. 5.02. Limitation on Home Rule Powers. Insofar as this Act authorizes the Authority to take or authorize any action notwithstanding or in lieu of any ordinance, rule, regulation or power of any unit of local government; or provides that any unit of local government restrictions are not effective with regard to the Authority or provides that any power or action of any unit of local government is subject to any power or action of the Authority, this Act is an express limitation on the powers of home rule municipalities and counties within the meaning of paragraph (g) of Section 6 of Article VII of the Illinois Constitution. No such action by the Authority shall be such a limit unless taken pursuant to an ordinance which is passed by at least seven members of the Board and which specifically states that it is a limit on the home rule unit; and provided further that this Act is not a limit on the power of home rule units to license, tax, franchise or regulate taxicabs except for services provided pursuant to purchase of service agreements. Except as provided in this Section, this Act is not a limit on any home rule unit.
(Source: P.A. 81-2nd S.S.-3.)

(70 ILCS 3615/5.03) (from Ch. 111 2/3, par. 705.03)
Sec. 5.03. Limitation on Actions.
The Authority shall not be liable in any civil action for any injury to any person or property for any acts or omissions of any transportation agency or unit of local government, as a result of the Authority making grants to or having a purchase of service agreement with such agency or unit of local government. Nothing in this Act, however, limits the power of the Authority in its purchase of service agreements to pay the cost of any such injuries.
No civil action shall be commenced in any court against the Authority by any person on account of any wrongful death or for any injury to any person unless it is commenced within one year from the date that the cause of action accrued; provided, however, that the foregoing shall not limit a transportation agency in bringing a civil action to enforce its rights under a purchase of service agreement with the Authority. This amendatory Act of 1995 applies only to causes of action accruing on or after January 1, 1996.
(Source: P.A. 89-109, eff. 1-1-96.)

(70 ILCS 3615/5.04) (from Ch. 111 2/3, par. 705.04)
Sec. 5.04. Severability.
If any Section, sentence, clause or provision of this Act or any application thereof to any person or circumstance is for any reason held invalid or unconstitutional, such invalidity or unconstitutionality shall not affect the validity or constitutionality of the other provisions or applications of this Act which can be given effect without the invalid or unconstitutional application or provision, and to this end the provisions of this Act are declared to be severable.
(Source: P.A. 78-3rd S.S.-5.)

(70 ILCS 3615/5.05) (from Ch. 111 2/3, par. 705.05)
Sec. 5.05. Opt Out.
(a) Notwithstanding any other provision of this Act, if the County Board of the County of DuPage, Kane, Lake, McHenry or Will by ordinance authorizes that such county shall elect to terminate the powers of the Authority and the Suburban Bus Division in that County, the Secretary of such County Board shall certify that proposition to the proper election officials, who shall submit such proposition at an election in accordance with the general election law to decide whether or not the County shall opt out; and if a majority of the voters voting upon the proposition is in favor of terminating the powers of the Authority and the Suburban Bus Division those powers shall be terminated.
The form of the ballot to be used at the referendum shall be substantially as follows:
--------------------------------------------------------------
Shall ..... County Terminate the
Powers of the Regional Transportation YES
Authority and the Suburban Bus ----------------------
Division in .... County NO
on ..... (date)
--------------------------------------------------------------
If a majority of the voters vote in favor of terminating the powers of the Authority and the Suburban Bus Division then all of the powers of the Authority and the Suburban Bus Division shall terminate in such county except those powers and functions which the Authority determines to be necessary to exercise with regard to:
(i) public transportation by commuter rail, and

related public transportation facilities;

(ii) public transportation other than by commuter

rail which is required in order to comply with federal or State laws and regulations, and related public transportation facilities; and

(iii) public transportation other than by commuter

rail provided by the Suburban Bus Division pursuant to contract with the County or other governmental entity therein, and related public transportation facilities.

(b) The termination of the powers of the Authority and the Suburban Bus Division referred to in paragraph (a) of this Section with respect to any County shall occur on approval of the referendum by the electors provided on or prior to the date of such termination, such County shall have:
(i) assumed the obligations of the Authority under

all laws, federal or State, and all contracts with respect to public transportation or public transportation facilities in such County, which statutory or contractual obligations extend beyond the termination date provided for in accordance with paragraph (c) of this Section provided that such obligations shall not be deemed to include any indebtedness of the Authority for borrowed money;

(ii) agreed to indemnify and hold harmless the

Authority against any and all claims, actions and liabilities arising out of or in connection with the termination of the Authority's powers and functions pursuant to paragraph (a) of this Section; and

(iii) taken or caused to be taken all necessary

actions and fulfilled or caused to be fulfilled all requirements under federal and State laws, rules and regulations with respect to such termination and any related transfers of assets or liabilities of the Authority. A County may, by mutual agreement with the Authority, permit the Authority to fulfill one or more contracts which by their terms extend beyond the termination date provided for in accordance with paragraph (c) of this Section, in which case the powers and functions of the Authority in that County shall survive only to the extent deemed necessary by the Authority to fulfill said contract or contracts. The satisfaction of the requirements provided for in this paragraph shall be evidenced in such manner as the Authority may require.

(c) Following an election to terminate the powers of the Authority and the Suburban Bus Division at a referendum held under paragraph (a) of this Section the County Board shall notify the Authority of the results of the referendum which notice shall specify a termination date, which is the last day of the calendar month, but no earlier than December 31, 1984. Unless the termination date is extended by mutual agreement between the County and the Authority, the termination of the powers and functions of the Authority in the County shall occur at midnight on the termination date, provided that the requirements of this Section have been met.
(d) The proceeds of taxes imposed by the Authority under Sections 4.03 and 4.03.1 collected after the termination date within a County wherein the powers of the Authority and the Suburban Bus Division have been terminated under this Section shall be provided by the Authority to the Commuter Rail Board to support services under the jurisdiction of the Commuter Rail Board which are attributable to that County, as determined by the Commuter Rail Board. Any proceeds which are in excess of that necessary to support such services shall be paid by the Authority to that County to be expended for general transportation purposes in accordance with law. If no services under the jurisdiction of the Commuter Rail Board are provided in a County wherein the powers of the Authority have been terminated under this Section, all proceeds of taxes imposed by the Authority in the County shall be paid by the Authority to the County to be expended for general transportation purposes in accordance with law. The Authority or the Suburban Bus Division has no obligation to see that the funds expended under this paragraph by the County are spent for general transportation purposes in accordance with law.
(Source: P.A. 83-885; 83-886.)

(70 ILCS 3615/5.06)
Sec. 5.06. Greater Chicago Mass Transit Transparency and Accountability Portal (CHI-TAP).
(a) The Authority, within 12 months after the effective date of this amendatory Act of the 98th General Assembly, shall establish and maintain a website, known as the Greater Chicago Mass Transit Transparency and Accountability Portal (CHI-TAP), and shall be tasked with compiling and updating the CHI-TAP database with information received from the Authority and all of its Service Boards.
(b) For purposes of this Section:
"Contracts" means payment obligations with vendors on

file to purchase goods and services exceeding $10,000 in value.

"Recipients" means the Authority or any of its

Service Boards.

(c) The CHI-TAP shall provide direct access to each of the following:
(1) A database of all current employees of the

Authority and its Service Boards, sorted separately by:

(i) Name.
(ii) Employing entity.
(iii) Employing division or department.
(iv) Employment position title.
(v) Current base salary or hourly rate and

year-to-date gross pay.

(2) A database of all current Authority expenditures,

sorted separately by Service Board and category.

(3) A database of all Authority and Service Board

contracts entered into after the effective date of this amendatory Act of the 98th General Assembly, sorted separately by contractor name, awarding officer or agency, contract value, and goods or services provided.

(4) A database of all employees of the Authority and

its Service Boards hired on or after the effective date of this amendatory Act of the 98th General Assembly, sorted searchably by each of the following at the time of employment:

(i) Name.
(ii) Employing entity.
(iii) Employing division.
(iv) Employment position title.
(v) Current base salary or hourly rate and

year-to-date gross pay.

(vi) County of employment location.
(vii) Status of position including, but not

limited to, bargained-for positions, at-will positions, or not bargained for positions.

(viii) Employment status including, but not

limited to, full-time permanent, full-time temporary, part-time permanent and part-time temporary.

(ix) Status as a military veteran.
(5) A database of publicly available accident-related

and safety-related information currently required to be reported to the federal Secretary of Transportation under 49 U.S.C. 5335.

(d) The CHI-TAP shall include all information required to be published by subsection (c) of this Section that is available to the Authority in a format the Authority can compile and publish on the CHI-TAP. The Authority shall update the CHI-TAP within 30 days as additional information becomes available in a format that can be compiled and published on the CHI-TAP by the Authority.
(e) Each Service Board shall cooperate with the Authority in furnishing the information necessary for the implementation of this Section within a timeframe specified by the Authority.
(f) The Authority and its Service Boards are independently responsible for the accuracy of the specific information provided by each agency to be displayed on CHI-TAP.
(Source: P.A. 98-1027, eff. 1-1-15.)






70 ILCS 3620/ - Public Transit Employee Training Programs Act.

(70 ILCS 3620/1) (from Ch. 111 2/3, par. 801)
Sec. 1. This Act shall be known and cited as the "Public Transit Employee Training Programs Act".
(Source: P.A. 81-846.)

(70 ILCS 3620/2) (from Ch. 111 2/3, par. 802)
Sec. 2. For the purposes of this Act:
(A) "Mass transit carrier" means any carrier which transports persons by means available to the general public over scheduled routes within a certain geographical area, excluding charter operations, school buses, interstate carriers and intrastate carriers while not providing transportation services pursuant to contracts with any local mass transit system.
(B) "Mass transit employee" means those persons who operate transit vehicles or otherwise deal directly with the public in the conduct of mass transit business.
(Source: P.A. 81-846.)

(70 ILCS 3620/3) (from Ch. 111 2/3, par. 803)
Sec. 3. (a) All mass transit employees shall be required to participate in an anti-crime program that comprehensively addresses the identification of and reaction to potentially dangerous situations involving carrier operatives or passengers.
(b) The establishment of minimum standards, however, in no way precludes a carrier from implementing alternate or more advanced programs so long as said programs are:
(1) consistent with the imperative of subsection (a);
(2) developed in consultation with a recognized crime

prevention organization; and

(3) carried out in consultation with the Review

Committee established under Section 8 of this Act.

(Source: P.A. 100-201, eff. 8-18-17.)

(70 ILCS 3620/4) (from Ch. 111 2/3, par. 804)
Sec. 4. All carriers shall submit their proposed program to the Review Committee at least 4 months prior to the implementation date and shall include in such report the name of the institution or organization providing the training, the cost of the program, the proposed curriculum, the number of transit employees involved and their schedule of training.
(Source: P.A. 81-846.)

(70 ILCS 3620/5) (from Ch. 111 2/3, par. 805)
Sec. 5. All carriers affected by this Act shall initiate the training program within 1 year of the effective date of this Act in the following manner:
(a) all persons who are presently operating employees are to receive training within 3 years.
(b) beginning 2 years after the effective date of this Act, all employees newly assigned to operative duties are to receive training within 4 months following of their assignment.
(c) all employees newly assigned to operative duties between 1 and 2 years after the effective date of this Act are to receive this training within 3 years.
(d) Beginning 3 years after the effective date of this Act, all operative employees are to receive refresher courses at least once every 2 years.
(Source: P.A. 81-846.)

(70 ILCS 3620/6) (from Ch. 111 2/3, par. 806)
Sec. 6. Training shall be conducted in coordination with recognized crime prevention organizations and the selection of them shall be made as far as is practicable in consultation with the Review Committee.
(Source: P.A. 81-846.)

(70 ILCS 3620/7) (from Ch. 111 2/3, par. 807)
Sec. 7. Minimum standards and curriculum. The training program shall include role playing, lectures and case studies to be distributed as follows:
(a) Assaults upon Personnel:
This unit shall utilize records of past assaults on mass transit operatives to show the methods used by assailants in the commission of various types of crimes, the reactions by the operatives involved and the consequences of such actions. Case histories of various assaults should be discussed with the operatives explaining how the assault was committed and, where possible, why it was committed.
(b) Employee Fear:
The purpose of this unit is to alleviate the operator's apprehensions about threatening situations. The unit should:
(1) explain what steps are being taken by the carriers to protect the operatives in the performance of their duties; and
(2) discuss some of the methods that the operatives might use to protect themselves.
(c) Identification of Assailants:
Operatives are to be given an overview of the techniques of observing and describing persons. This should include the 3 stages of observation: attention; perception; and ability to record and/or report these descriptions. Operatives should be shown areas of particular importance in describing and/or identifying an assailant by the use of his or her natural senses.
(d) Recognition of Dangerous Behavior:
The purpose of this unit is to make the operatives aware of the indication of unusual or potentially dangerous behaviors that will be most frequently encountered on a mass transit system. The goal is to train operatives to recognize unusual behavior in order to anticipate irrational or aggressive actions and so to allow time to take defensive action to either avert or preclude the actual execution of a crime.
(e) Effective Communication:
The purpose of this unit is to train the operatives to maintain their composure when faced with a criminal situation and avoid any caustic or negative communications, both verbal and non-verbal, that might cause a dangerous situation to deteriorate even further. This communications training unit shall provide the operatives with the ability to calm and reassure their passengers in order to reduce the possibility of panic or other overt actions that could jeopardize their lives and the lives of bystanders.
(f) Hostage Training:
The purpose of this unit is to help operatives identify the three types of hostage-takers, the common criminal or frightened man, the psychopath and the fanatic, what to say and what not to say to them and what to do and what not to do when confronted by them in a threatening situation. This unit shall emphasize that the safety of the passengers is paramount.
(g) Crimes Against Passengers:
This unit shall utilize information from past experiences with crimes against mass transit passengers. The history of crime, the potential victims and the methodology of the criminal should be discussed showing possible trends. The various methods used to prevent such crimes and the protection of the passenger should be explored.
The Mass Transit Employee Anti-Crime Training Program Review Committee shall determine the requisite minimum hours required for each course specified in this Section.
(Source: P.A. 81-846.)

(70 ILCS 3620/8) (from Ch. 111 2/3, par. 808)
Sec. 8. (Repealed).
(Source: P.A. 84-1438. Repealed by P.A. 91-798, eff. 7-9-00.)



70 ILCS 3705/ - Public Water District Act.

(70 ILCS 3705/0.01) (from Ch. 111 2/3, par. 187.9)
Sec. 0.01. Short title. This Act may be cited as the Public Water District Act.
(Source: P.A. 86-1324.)

(70 ILCS 3705/1) (from Ch. 111 2/3, par. 188)
Sec. 1. Any contiguous area in this State having a population of not more than 500,000 inhabitants, which is so situated that the construction or acquisition by purchase or otherwise and the maintenance, operation, management and extension of waterworks properties within such area will be conducive to the preservation of public health, comfort and convenience of such area may be created into a public water district under and in the manner provided by this Act. The words "waterworks properties" as used in this Act shall mean and include any or all of the following: Wells, springs, streams or other source of water supply, pumping equipment, treatment or purification plants, distribution mains, cisterns, reservoirs, necessary equipment for fire protection and other equipment, and lands, rights of way and easements necessary for the proper development and distribution of a supply of water for the use of said area and the inhabitants thereof for compensation; provided, however, any public water district created under this Act shall not have authority to construct, acquire, maintain or operate a water distribution system in any city, village or incorporated town located within such district, except as hereinafter provided.
The term "sewerage properties" means and includes any or all of the following: A sewerage treatment plant or plants, collecting, intercepting and outlet sewers, lateral sewers, and drains, including combined storm water and sanitary drains, force mains, conduits, pumping stations, ejector stations and all other appurtenances, extensions and improvements necessary, useful, or convenient for the collection, treatment, and disposal in a sanitary manner of sewage and industrial wastes.
(Source: Laws 1951, p. 1615.)

(70 ILCS 3705/2) (from Ch. 111 2/3, par. 189)
Sec. 2. Any 100 legal voters resident within the limits of any proposed public water district may petition the circuit court for the county in which the proposed district, or the major portion thereof is located, to cause the question of the creation of such proposed district under this Act to be submitted to the voters of the proposed district. Such petition shall be addressed to such court and shall contain a definite description of the boundaries of the territory to be embraced in such district, and the name of such proposed district. Upon filing of such petition in the office of the circuit clerk of the county in which such territory, or the major portion thereof is situated, it shall be the duty of the court to set a date for hearing on the petition, and it shall be the duty of such court to give notice of the time and place of the hearing on the petition by a publication inserted in one or more daily or weekly papers published in such proposed district at least 20 days prior to the date set for such hearing, and if no newspaper is published in such proposed district then by posting a notice of the time and place of the hearing on the said petition in not less than 10 of the most public places in the district at least 20 days prior to the date for such hearing.
At such hearing all persons desiring to be heard shall have an opportunity to be heard touching upon the location and boundary of such proposed district, and to make suggestions regarding the same, and the court after hearing statements, evidence and suggestions shall fix and determine the limits and boundaries of such proposed district and to that extent may alter and amend such petition. After such determination by such court the same shall be incorporated in an order that shall be filed of record in the court, and forthwith the court shall order the submission to the voters of the proposed public water district the question of organization and establishment thereof at a regular election in accordance with the general election law. The court shall certify the question to the proper election officials, who shall submit the question. The notice of such referendum shall specify briefly the purpose of such election, with a description of the boundaries of such proposed district. The question shall be in substantially the following form:
--------------------------------------------------------------
FOR public water district.
--------------------------------------------------------------
AGAINST public water district.
--------------------------------------------------------------
The court shall canvass the result of the election and cause a written statement of the result of the election to be filed of record in the court. If a majority of the votes cast upon the question of the creation of the proposed public water district shall be in favor thereof such district shall forthwith be deemed an organized public water district, a public corporation, and a political subdivision of the State, with power to own and hold property both real and personal in its corporate name, to sue and be sued and to enter into contracts necessary or incidental to its purposes, including contracts with any city, village or incorporated town within or without its boundaries for furnishing a supply of water for the distribution system of any such city, village or incorporated town.
It shall be the duty of the circuit clerk to file a certified copy of the order, entered by the court showing the result of the referendum and the organization of the district, in the office of the county clerk of each county in which any of the area of such proposed district is located.
(Source: P.A. 83-343.)

(70 ILCS 3705/3) (from Ch. 111 2/3, par. 190)
Sec. 3. All courts in this State shall take judicial notice of the existence of all public water districts organized under this Act.
(Source: Laws 1945, p. 1187.)

(70 ILCS 3705/4) (from Ch. 111 2/3, par. 191)
Sec. 4. A board of trustees consisting of 7 members for the government, control and management of the affairs of the business of each such water district organized under this Act shall be created in the following manner:
(1) If the district lies wholly within a single

township but does not also lie wholly within a municipality, the board of trustees of that township shall appoint the trustees for the district but no voting member of the township board is eligible for such appointment;

(2) If the district is wholly contained within a

municipality, the governing body of the municipality shall appoint the trustees for the district;

(3) If the district is wholly contained within a

single county, the trustees for the district shall be appointed by the presiding officer of the county board with the advice and consent of the county board;

(4) If the district is located in more than one

county, the number of trustees who are residents of a county shall be in proportion, as nearly as practicable, to the number of residents of the district who reside in that county in relation to the total population of the district. Trustees shall be appointed by the county board of their respective counties, or in the case of a home rule county as defined by Article VII, Section 6 of the Constitution of 1970, by the chief executive officer of that county with the advice and consent of the county board.

Upon the expiration of the term of a trustee who is in office on the effective date of this Amendatory Act of 1975, the successor shall be a resident of whichever county is entitled to such representation in order to bring about the proportional representation required herein, and he shall be appointed by the appointing authority of that county.
Thereafter, each trustee shall be succeeded by a resident of the same county who shall be appointed by the same appointing authority; however, the provisions of the preceding paragraph shall apply to the appointment of the successor to each trustee who is in office at the time of the publication of each decennial Federal census of population.
Within 60 days after the adoption of this Act as provided in Section 2 hereof, the appropriate appointing authority shall appoint 7 trustees who shall hold that office respectively one for one, one for 2, one for 3, 2 for 4 and 2 for 5 years from the first Monday of May next after their appointment as designated by the appointing authority at the time of appointment and until their successors are appointed and have qualified. Thereafter on or after the first Monday in May of each year the appointing authority shall appoint successors whose term shall be for 5 years commencing the first Monday in May of the year they are respectively appointed. If the circuit court finds that the size, number of members, and scale of operations of the water district justifies a Board of Trustees of less than 7 members he shall rule that such board shall have 3 or 5 members. Initial appointments to a 3 member board shall be as follows: one for one, one for 2, and one for 3 years. Initial appointments to a 5 member board shall be as follows: one for one, one for 2, one for 3, one for 4 and one for 5 years. In each such case the term of office and method of appointing successors shall be as provided in this Section for 7 member boards. The appointing authority shall require each of such trustees to enter a bond with security to be approved by the appointing authority in such sum as such appointing authority may determine. A majority of the Board of Trustees shall constitute a quorum, but a smaller number may adjourn from day to day. No trustee or employee of such district shall be directly or indirectly interested in any contract, work or business of the district or the sale of any article, the expense, price or consideration of which is paid by such district, nor in the purchase of any real estate or property for or belonging to the district.
Whenever a vacancy in such board of trustees shall occur either from death, resignation, refusal to qualify or for any other reason the appointing authority shall have power to fill such vacancy by appointment. Such persons so appointed or qualified for office in the manner hereinbefore stated shall thereupon assume the duties of the office for the unexpired term for which such person was appointed.
For terms commencing before the effective date of this amendatory Act of the 96th General Assembly, the trustees appointed under this Act shall be paid a sum of not to exceed $600 per annum for their respective duties as trustees, except that trustees of a district with an annual operating budget of $1,000,000 or more may be paid a sum not to exceed $1,000 per annum. For terms commencing on or after the effective date of this amendatory Act of the 96th General Assembly, the trustees shall be paid a sum of not to exceed $1,200 per annum. However, trustees appointed under this Act for any public water district which acquires by purchase or condemnation, or constructs, and maintains and operates sewerage properties in combination with its waterworks properties, under the provisions of Section 23a of this Act, shall be paid a sum of not to exceed $2,000 per annum for their respective duties as trustees. Compensation in either case shall be determined by resolution of the respective boards of trustees, to be adopted annually at their first meeting in May.
Any public water district organized under this Act with a board of trustees consisting of 7 members may have the size of its board reduced as provided in Section 4.1.
(Source: P.A. 96-614, eff. 1-1-10.)

(70 ILCS 3705/4.1) (from Ch. 111 2/3, par. 191a)
Sec. 4.1. A public water district organized under this Act with a board of trustees consisting of 7 members may have the size of its board reduced to 5 or 3 members in accordance with this Section.
The board of trustees of any such district may adopt a resolution stating that the size and scope of operations of the district justifies a board of fewer than 7 members and that, in the judgment of the board, the size of the board should be reduced to 5 or 3 members, as the case may be.
Upon the adoption of such a resolution, the board shall petition the circuit court for the county in which the district, or the major portion thereof, is located for a reduction in the number of members of the board of trustees of the district to 5 or 3, as the case may be. In conjunction with the petition, the board may submit to the court a suggested transitional schedule designed to effectuate the transition from a 7 member to a 5 member or 3 member board, as the case may be, with a minimum disruption of existing terms of office.
Upon the filing of such petition in the office of the clerk of the circuit court, the court shall set a date for hearing on the petition and shall give notice of the time and place of the hearing in the same manner as is provided in Section 2 for notice of a hearing on a petition relating to the creation of a district.
If upon the hearing, the court finds that the size, number of members, and scale of operations of the water district justifies a board of trustees of less than 7 members, it shall enter an order reducing the size of the board to 5 or 3 members, as the case may be. The order shall include a transitional schedule governing the transition to a smaller board, which shall be so arranged that at the conclusion of the transition the term of office of no more than one trustee shall expire in any one calendar year.
(Source: P.A. 79-528.)

(70 ILCS 3705/4.2) (from Ch. 111 2/3, par. 191.2)
Sec. 4.2. Referendum to elect trustees; vacancies.
(a) A public water district organized under this Act may determine, as provided in this Section, to have an elected rather than appointed board of trustees.
(b) Upon presentation to the board of trustees of a petition signed by not fewer than 100 of the electors of the district requesting that a proposition for the election of trustees be submitted to the electors of the district, the secretary of the board of trustees shall certify the proposition to the appropriate election authorities, who shall submit the proposition at a regular election in accordance with the general election law. The proposition shall be in substantially the following form:
Shall the trustees of (name of public water district)

be elected, rather than appointed?

If a majority of the votes cast on the proposition are in the affirmative, the trustees of the district shall thereafter be elected as provided by this Section.
(c) There shall be 7 elected trustees, except that if the size of the board has been reduced under Section 4.1, there shall be that reduced number of elected trustees. Each trustee must be a resident of the district. No party designation shall appear on the ballot for election of trustees. The first election of trustees shall be at the next nonpartisan election held after approval of the proposition as provided in subsection (b), and trustees shall be elected at each nonpartisan election thereafter as provided in this Section.
(d)(1) In the case of a 7 member board, the length of the

terms of the initial elected trustees shall be determined by lot at their first meeting so that 3 of the initial elected trustees shall serve for terms of 2 years and 4 shall serve for terms of 4 years. Thereafter, each elected trustee shall serve for a term of 4 years.

(2) In the case of a 5 member board, the length of

the terms of the initial elected trustees shall be determined by lot at their first meeting so that 2 of the initial elected trustees shall serve for terms of 2 years and 3 shall serve for terms of 4 years. Thereafter, each elected trustee shall serve for a term of 4 years.

(3) In the case of a 3 member board, the length of

the terms of the initial elected trustees shall be determined by lot at their first meeting so that one of the initial elected trustees shall serve for a term of 2 years and 2 shall serve for terms of 4 years. Thereafter, each elected trustee shall serve for a term of 4 years.

(4) The term of each elected trustee shall commence

on the first Monday of the month following the month of his or her election.

(e) Whenever a district determines to elect trustees as provided in this Section the trustees appointed under Section 4 shall continue to constitute the board of trustees until the first Monday of the month following the month of the initial election of trustees or until successors have been elected and have qualified, whichever occurs later. If the term of office of any appointed trustee expires before the initial election of trustees, the authority that appointed that trustee under Section 4 shall appoint a trustee to serve until a successor is elected and has qualified.
(f) Whenever a vacancy in an elected board of trustees occurs, whether by death, resignation, refusal to qualify, or for any other reason, the remaining trustees shall fill the vacancy by appointment, and the person so appointed shall assume the duties of the office for the unexpired term of the office to which he or she was appointed.
(Source: P.A. 87-407.)

(70 ILCS 3705/5) (from Ch. 111 2/3, par. 192)
Sec. 5. The trustees appointed in pursuance of the foregoing provisions of this Act shall constitute a board of trustees for the district for which they are appointed. Such board of trustees is hereby declared to be the corporate authority of such district and shall exercise all the powers, manage and control all the affairs and properties of such district, and shall have power to adopt a corporate seal for such district.
Such board of trustees shall within twenty days after their appointment and at the first meeting in May of each year thereafter elect one of their number as Chairman, one of their number as Vice Chairman, and shall elect a Secretary and a Treasurer, neither of which shall be members of the board of trustees. They shall each perform such duties and shall receive such salaries as shall be prescribed by the board, and shall be required to furnish bonds in such sum as may be fixed by the board of trustees for the use and benefit of the district.
(Source: Laws 1945, p. 1187.)

(70 ILCS 3705/5a) (from Ch. 111 2/3, par. 192a)
Sec. 5a. The board of trustees of any public water district organized under this Act may, not less than 60 days preceding any regular election, request the proper election official of the county wherein the major portion of the district is located, to cause to be submitted to the voters of such district at such election the proposition to authorize such board of trustees to levy annually, for a period of not more than 10 years, a tax of not to exceed .02% of the value, as equalized or assessed by the Department of Revenue, of the taxable property in the district, to be used for the corporate purposes of the district. The board shall certify the proposition to the election official who shall immediately notify the election official of any other county whose territory is part of such public water district and each such official shall cause such proposition to be submitted at such election in accordance with the general election law.
If a majority of the votes cast on such proposition is in favor thereof, the board of trustees may thereafter levy such tax as authorized.
(Source: P.A. 81-1489; 81-1509.)

(70 ILCS 3705/6) (from Ch. 111 2/3, par. 193)
Sec. 6. The board of trustees may in its discretion from time to time by resolution passed by a majority vote provide for the appointment of an attorney, one or more engineers, and such other officers as said Board may determine necessary and expedient. The board shall in and by such resolution fix the term of office, compensation and prescribe the duties to be performed by such officers.
(Source: Laws 1945, p. 1187.)

(70 ILCS 3705/7) (from Ch. 111 2/3, par. 194)
Sec. 7. The board of trustees may appoint a general manager to serve a term of five years and until his successor is appointed, and his compensation shall be fixed by resolution of the board. Such general manager shall devote his time exclusively to the affairs of the district, and shall have power to employ, discharge and fix the compensation of all employees of the district, except as in this Act otherwise provided, and he shall perform and exercise such other powers and duties as may be conferred upon him by the Board of Trustees.
Such general manager shall be chosen without regard to his political affiliation and upon the sole basis of his administrative and technical qualifications to manage the waterworks properties and affairs of the district, and he may be discharged at a meeting of the board of trustees upon a majority vote of the members. Such general manager need not be a resident of the district at the time he is chosen.
(Source: P.A. 100-172, eff. 8-18-17.)

(70 ILCS 3705/7.1) (from Ch. 111 2/3, par. 194.1)
Sec. 7.1. The board of trustees of any public water district created under this Act may provide for the participation of that district in the Illinois Municipal Retirement Fund as a participating instrumentality subject to the approval of the Board of Trustees of the Illinois Municipal Retirement Fund as provided in Section 7-132 of the Illinois Pension Code.
Any such district which does participate in the Illinois Municipal Retirement Fund may use moneys of the district to pay municipality contributions required of it in relation to such participation and the cost of such contributions shall be included in the cost of maintenance and operation of the properties of the district for the purpose of setting rates and charges for the use and service of such properties.
(Source: P.A. 81-631.)

(70 ILCS 3705/7.2) (from Ch. 111 2/3, par. 194.2)
Sec. 7.2. Purchases made pursuant to this Act shall be made in compliance with the "Local Government Prompt Payment Act", approved by the Eighty-fourth General Assembly.
(Source: P.A. 84-731.)

(70 ILCS 3705/7.3)
Sec. 7.3. Boil order; notification of certified local public health department required. If a public water district issues a boil order, then the district must notify any certified local public health department that serves an area subject to the boil order as soon as is practical, but no later than 2 hours after issuing the order. In addition to the initial notice, the district must provide, to any affected certified local public health department, a written notification within 24 hours after issuing the boil order. The written notification must include the estimated duration of the order or warning and the geographic area covered by the order or warning.
(Source: P.A. 93-1020, eff. 8-24-04.)

(70 ILCS 3705/7.4)
Sec. 7.4. Billing for services.
(a) On or after the effective date of this amendatory Act of the 100th General Assembly, a public water district:
(1) shall bill for any utility service, including

previously unbilled service: (A) within 12 months after the provision of that service to the customer if the service is supplied to a residential customer; or (B) within 24 months after the provision of that service to that customer if the service is supplied to a non-residential customer; however, the public water district may bill for unpaid amounts that were billed to a customer or if the customer was notified that there is an unpaid amount before the effective date of this amendatory Act of the 100th General Assembly for service that was supplied to the customer before January 1, 2016;

(2) shall not intentionally delay billing beyond the

normal billing cycle;

(3) shall label any amount attributed to previously

unbilled service as such on the customer's bill and include the beginning and ending dates for the period during which the previously unbilled amount accrued;

(4) shall issue the makeup billing amount calculated

on a prorated basis to reflect the varying rates for previously unbilled service accrued over a period of time when the rates for service have varied; and

(5) shall provide the customer with the option of a

payment arrangement to retire the makeup bill for previously unbilled service by periodic payments, without interest or late fees, over a time equal to the amount of time the billing was delayed.

(b) The time limit of paragraph (1) of subsection (a) shall not apply to previously unbilled service attributed to tampering, theft of service, fraud, or the customer preventing the utility's recorded efforts to obtain an accurate reading of the meter.
(Source: P.A. 100-178, eff. 8-18-17.)

(70 ILCS 3705/8) (from Ch. 111 2/3, par. 195)
Sec. 8. Whenever the board of trustees of any public water district shall pass an ordinance for the construction or acquisition of any waterworks properties or improvements or extensions which such district is authorized to make, the making of which will require that private property be taken or damaged, such district may cause compensation therefor to be ascertained and may condemn and acquire possession thereof in the same manner as nearly as may be as provided for the exercise of the right of eminent domain under the Eminent Domain Act; provided, however, that proceedings to ascertain the compensation to be paid for taking or damaging private property shall in all cases be instituted in the county where the property sought to be taken or damaged is situated.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 3705/9) (from Ch. 111 2/3, par. 196)
Sec. 9. Every public water district organized under this Act and every non-profit private water company is authorized to construct, maintain, alter and extend its water mains and wastewater lines as a proper use of highways along, upon, under and across any highway, street, alley or public ground in the State, but so as not to inconvenience the public use thereof, and the right and authority are hereby granted to any such district or non-profit private water company to construct, maintain and operate any conduit or conduits, water pipe or pipes, wholly or partially buried or otherwise in, upon and along any of the lands owned by said State under any of the public waters therein; provided that the right, permission and authority hereby granted shall be subject to all public rights of commerce and navigation and the authority of the United States in behalf of such public rights, and also to the laws of the State of Illinois to regulate and control the same.
(Source: P.A. 100-254, eff. 8-22-17.)

(70 ILCS 3705/10) (from Ch. 111 2/3, par. 197)
Sec. 10. Any public water district formed hereunder shall have the right to supply water to any municipality, political subdivision, private person or corporation located outside the limits of said district upon such payment, terms and conditions as may be mutually agreed upon, provided the water is delivered by such district to such party or parties at the corporate limits of such district or from such waterworks properties of such district located outside the district that have been constructed or acquired as necessary and incidental to the furnishing of water to the inhabitants of said district.
(Source: Laws 1945, p. 1187.)

(70 ILCS 3705/11) (from Ch. 111 2/3, par. 198)
Sec. 11. The board of trustees of any such public water district has the supervision and control of all waterworks properties acquired or constructed by the district and has the power and the duty to maintain, operate, extend and improve the same. The board of trustees also has the power to sell and dispose of property, real and personal, that is no longer needed for its purposes. Except as otherwise provided in this Section all contracts involving the expenditure by the district of more than $20,000 for construction work or for the purchase of equipment as improvements, extensions or replacements shall be entered into only after notice inviting bids shall have been published in a newspaper published in the district, and if there is no such newspaper, in a newspaper published in the county and having general circulation in the district at least once not less than 10 days prior to the date of making any such contract. Any obligations incurred by the district of any kind or character whatsoever shall not in any event constitute and be deemed an indebtedness within the meaning of any of the provisions or limitations of the constitution or of any statute, but all such obligations are payable solely and only out of revenues derived from the operation of the waterworks properties of the district or from the proceeds of bonds issued, as hereinafter provided. No continuing contract for the purchase of materials or supplies (including a contract for a supply of water) or furnishing the district with energy or power for pumping or for the supply of water to any city, village or incorporated town, shall be entered into for a longer period than 40 years.
Contracts for a supply of water shall not be subject to such provisions for public bidding. No prior appropriation shall be required before entering into such a contract for a supply of water and no appropriation shall be required to authorize payments to be made under the terms of any such contract. Payment to be made under any such supply contract shall be an operation and maintenance expense of the waterworks system of the district. Any such contract made by a district for a supply of water may contain provisions whereby the district is obligated to pay for such supply of water without setoff or counterclaim and irrespective of whether such supply of water is ever furnished, made available or delivered to the district or whether any project for the supply of water contemplated by any such contract is completed, operable or operating and notwithstanding any suspension, interruption, interference, reduction or curtailment of the supply of water from such project. Any such contract may provide that if one or more of the other purchasers of water defaults in the payment of its obligations under such contract or a similar contract made with the supplier of the water, one or more of the remaining purchasers party to such contract or such similar contract shall be required to pay for all or a portion of the obligations of the defaulting purchasers.
In the event of an emergency affecting or threatening the public health or safety, in order to maintain the safety and adequacy of service to the district's customers, the general manager, with the consent of the board chairman or vice chairman, may enter into contracts for necessary construction work or for the purchase of supplies, materials, or equipment without public advertisement. The general manager shall make a full written report to the board of trustees detailing the nature of the emergency, the responsive action taken by the general manager, and the contracts made to resolve the emergency.
(Source: P.A. 95-50, eff. 8-10-07.)

(70 ILCS 3705/12) (from Ch. 111 2/3, par. 199)
Sec. 12. The board of trustees of any public water district organized hereunder is authorized to acquire either by purchase or condemnation, and to maintain, operate and to improve and extend such waterworks properties within such district as the board of trustees may determine to be conducive to the preservation of public health, comfort and convenience of such area, and shall have power to make, enact and enforce all needful rules and regulations in connection with the acquisition of any waterworks properties or to the construction thereof, the improvement, extension, management, maintenance, operation, care, protection and the use thereof, and it shall be the duty of such board to establish rates and charges for water and water service, which shall be sufficient at all times to pay the cost of maintenance and operation, depreciation, and principal of and interest on all bonds issued and other obligations incurred under the provisions of Sections 1 through 23 of this Act.
(Source: Laws 1951, p. 1615.)

(70 ILCS 3705/12.5)
Sec. 12.5. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 3705/13) (from Ch. 111 2/3, par. 200)
Sec. 13. The board of trustees shall establish the beginning and ending of the fiscal year for the district, which shall constitute its budget year, and at least thirty days prior to the beginning of the first full fiscal year after the creation of the district, and annually thereafter, the general manager shall prepare and submit to the board a tentative budget which shall include all operation and maintenance expenses for the ensuing fiscal year. Such tentative budget shall be considered by the board and be subject to any revisions or amendments as may be determined by such Board, shall be adopted as the budget for the ensuing fiscal year, and no expenditures for operation and maintenance expenses in excess of the budget shall be made during such fiscal year, unless unanimously authorized and directed by the board. It shall not be necessary to include in such budget any statement of necessary expenditures for interest or principal payments on bonds or for capital outlays, but it shall be the duty of the Board to make provision for their payment as they become due.
(Source: Laws 1945, p. 1187.)

(70 ILCS 3705/14) (from Ch. 111 2/3, par. 201)
Sec. 14. It shall be the duty of the board of trustees to install and maintain a proper system of accounts showing receipts from operation and the application of the same, and the board shall at least once a year cause such accounts to be properly audited by a licensed Certified Public Accountant permitted to perform audits under the Illinois Public Accounting Act.
(Source: P.A. 94-465, eff. 8-4-05.)

(70 ILCS 3705/15) (from Ch. 111 2/3, par. 202)
Sec. 15. No money shall be paid out of the treasury of the district, except upon an order signed by the Chairman and Secretary of the board. Such order shall specify the purpose for which the amount thereof is to be paid, with sufficient clearness to indicate the purpose for which the order is issued, and the name of the particular fund out of which it is payable, and it shall be payable from the fund constituted for such purpose and no other.
(Source: Laws 1945, p. 1187.)

(70 ILCS 3705/16) (from Ch. 111 2/3, par. 203)
Sec. 16. In order to pay the cost of the acquisition by condemnation, purchase or otherwise of any waterworks properties, and the improvement or extension from time to time thereof, including engineering and all other expenses, and also for reimbursing or paying the costs and expenses of creating the district, the board of trustees of any such district is authorized to issue and sell revenue bonds of the district payable solely from the income and revenue derived from the operation of the waterworks properties of such district, and may also from time to time issue revenue bonds to refund any bonds at maturity or pursuant to redemption provisions, or at any time before maturity with consent of the holders thereof. All such bonds shall be authorized by ordinance to be adopted by the board of trustees, shall bear such date or dates, mature at such time or times not exceeding 40 years from their respective dates, may bear interest at such rate or rates not exceeding the greater of (i) the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, or (ii) 8% per annum, payable semi-annually, may be in such form, may carry such registration privileges, may be executed in such manner, may be payable at such place or places, may be subject to redemption in such manner, and upon such terms with or without premium as is stated on the face thereof, and may be executed in such manner by such officers of such district, and may contain such terms and covenants, all as provided by the ordinance authorizing their issue.
Such bonds shall be sold in such manner as the board of trustees shall determine, and if issued to bear interest at the greater of (i) the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, or (ii) the rate of 8% per annum, shall be sold for not less than par and accrued interest. However, the selling price of any bonds bearing less than the greater of (i) the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, or (ii) 8% interest shall be such that the interest cost of the money received from the sale of the bonds shall not exceed the greater of (i) the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, or (ii) 8% per annum, computed to absolute maturity, according to standard tables of bond values.
Notwithstanding the form or tenure thereof, and in the absence of expressed recitals on the face thereof that the bonds are non-negotiable, all such bonds shall be negotiable instruments.
To secure payment of any and all of such bonds such ordinance shall set forth the covenants and undertakings of the district in connection with the issuance thereof, and the issuance of additional bonds payable from the revenues or income to be derived from the operation of the waterworks properties of such district, as well as the use and operation thereof.
In case any officer whose signature appears on the bonds or coupons attached thereto shall cease to be such officer before the delivery of the bonds to the purchaser, such signature shall nevertheless be valid and sufficient for all purposes to the same effect as if he had remained in office until the delivery of the bonds.
Under no circumstances shall any bonds issued or any other obligation incurred under this Act by a district be or become an indebtedness or an obligation of the district payable from taxes and shall not in any event constitute an indebtedness of such district within the meaning of the constitutional provisions or limitations, and such fact shall be plainly stated on the face of each bond.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-4.)

(70 ILCS 3705/17) (from Ch. 111 2/3, par. 204)
Sec. 17. Any ordinance authorizing the issuance of revenue bonds as provided for in this Act shall describe in a general way the contemplated project. It shall not be necessary that the ordinance refer to plans and specifications nor that there be on file for public inspection prior to the adoption of such ordinance detailed plans and specifications of the project.
Such ordinance shall also set out the total estimated cost of the project, fix the amount of bonds proposed to be issued, the maturity or maturities, the interest rate and all details in respect thereof, and the covenants and undertakings of the district in connection with the application of the income and revenue and the issuance of additional revenue bonds thereafter as may be deemed necessary or advisable for assurance of the payment of the bonds thereby authorized, and as may thereafter be issued.
(Source: Laws 1957, p. 2013.)

(70 ILCS 3705/18) (from Ch. 111 2/3, par. 205)
Sec. 18. Any ordinance authorizing the issuance of revenue bonds under this Act may in the discretion of the district provide that the bonds be secured by a trust agreement or depositary agreement by and between the district and a corporate trustee, which may be a trust company or a bank, having the powers of a trust company, within the State of Illinois, containing such provisions for directing and supervising the rights and remedies of the bondholders deemed reasonable and proper, including the terms upon which the trustee and the bondholders, or either of them, may enforce their rights, but no such trust agreement or depositary agreement shall convey, mortgage or create any lien upon the waterworks properties of such district.
(Source: Laws 1945, p. 1187.)

(70 ILCS 3705/19) (from Ch. 111 2/3, par. 206)
Sec. 19. If there be any city, village or incorporated town located within the boundaries of the district which does not own or operate a waterworks system, and such city, village or incorporated town shall adopt an ordinance requesting the district to supply water for public and domestic use within such city, village or incorporated town, then any such district may construct, operate and maintain its waterworks properties within the corporate limits of such city, village or incorporated town for the purpose of supplying water for public and domestic use to the inhabitants thereof.
(Source: Laws 1945, p. 1187.)

(70 ILCS 3705/20) (from Ch. 111 2/3, par. 207)
Sec. 20. Any district organized under this Act may contract to supply water to any city, village or incorporated town owning and operating a waterworks system whether said city, village or incorporated town is located within the corporate limits of the district or not, and any such district may also supply water for public and domestic use in the area surrounding the limits of said district; provided, the supplying of such water is merely incidental to the maintenance and operation of its waterworks properties for the use and benefit of the inhabitants of such district.
(Source: Laws 1945, p. 1187.)

(70 ILCS 3705/21) (from Ch. 111 2/3, par. 208)
Sec. 21. Whenever revenue bonds are issued under Section 16 of this Act the income and revenue derived from the operation of the waterworks properties of the district shall be used only to pay the cost of operation and maintenance of the waterworks properties, to pay principal of and interest on any revenue bonds issued hereunder, and to provide an adequate depreciation fund, which fund is hereby defined to be for such replacements as may be necessary from time to time for the continued, effective and efficient operation of the waterworks properties of such district, which such fund shall not be allowed to accumulate beyond a reasonable amount necessary for that purpose, the terms and provisions of which shall be incorporated in the ordinance authorizing the issuance of the bonds.
(Source: Laws 1951, p. 1615.)

(70 ILCS 3705/22) (from Ch. 111 2/3, par. 209)
Sec. 22. Rates and charges for the use and service of the waterworks properties acquired by any district organized under the provisions of this Act shall be sufficient at all times to pay the cost of maintenance and operation, to pay the principal of and interest upon all revenue bonds issued under the provisions of Section 16 of this Act, and to provide a reasonable depreciation fund as established pursuant to the provisions of the ordinance authorizing the issuance of any such revenue bonds, and the holder of any bond or bonds or any of the interest coupon or coupons of any revenue bonds of any such district may in any civil action, mandamus, injunction or other proceeding enforce and compel the performance of all duties required by this Act and the covenants and undertakings set forth in any bond ordinance, including the making and collecting of sufficient rates and charges for the use or service of the waterworks properties of the district, and the proper application of the income and revenue therefrom.
(Source: P.A. 83-345.)

(70 ILCS 3705/23) (from Ch. 111 2/3, par. 210)
Sec. 23. Rules and regulations governing the maintenance and operation of the waterworks properties, and sewerage properties of the district shall be established from time to time by ordinance, and rates and charges for use and service for all purposes, except for charges or rates established by contract for a wholesale supply of water as herein authorized shall be established, revised, maintained, be due and payable, and be in force as the board of trustees may determine by ordinance, and rates or charges established by the board of trustees shall not be subject to any statutory regulations covering rates and charges or similar service by privately owned waterworks. The board of trustees of the water district may establish a rate classification schedule for the use and service of the waterworks properties and sewerage properties which differentiates in rates and charges between users currently served by the district after its creation and new users who are served after the effective date of this amendatory Act of 1982 by the acquisition, improvement, construction, or extension of waterworks properties and sewerage properties under Sections 12, 23a or 23e of this Act. Such rate differentiation shall be made only (1) if the cost for servicing the new users is greater than the cost for servicing the current users or (2) if necessary to defray a proportionate share of the payment of the principal of and interest on any revenue bonds issued under Sections 16, 23b or 23e of this Act. Such rates shall be in proportion to the cost of providing service and shall be imposed fairly on all new users.
Any ordinance establishing rules and regulations or rates or charges for the use and service shall be published within 30 days after its adoption in a newspaper published in the district, and if there is no such newspaper, in a newspaper published in the county and having general circulation in the district, and shall become effective 10 days after such publication.
(Source: P.A. 83-532.)

(70 ILCS 3705/23a) (from Ch. 111 2/3, par. 210a)
Sec. 23a. Every public water district organized under this Act is authorized to acquire by purchase or condemnation, or to construct, and to maintain and operate sewerage properties in combination with its waterworks properties. The power granted to public water districts by this section shall be applicable regardless of whether such district lies in whole or in part within the territory encompassed by any Sanitary District.
(Source: Laws 1951, p. 1615.)

(70 ILCS 3705/23b) (from Ch. 111 2/3, par. 210b)
Sec. 23b. In order to pay the cost of the acquisition or construction, maintenance and operation of such sewerage properties, the board of trustees of such water district is authorized to issue and sell additional revenue bonds which shall be payable solely from the income and revenue derived from the operation of such sewerage properties. The procedure for the issuance of such bonds shall be the same as the procedure provided for by this Act for the issuance of revenue bonds for waterworks properties.
(Source: Laws 1951, p. 1615.)

(70 ILCS 3705/23c) (from Ch. 111 2/3, par. 210c)
Sec. 23c. Rates and charges for the use and service of sewerage properties acquired by any district organized under this Act shall be sufficient at all times to pay the cost of maintenance and operation of such properties, to pay the principal and interest of bonds issued under the provisions of Section 23b of this Act, and to provide a reasonable depreciation fund.
(Source: Laws 1951, p. 1615.)

(70 ILCS 3705/23d) (from Ch. 111 2/3, par. 210d)
Sec. 23d. All provisions of this Act regarding the acquisition, construction, maintenance and operation of waterworks properties shall be followed as nearly as possible by each water district in regard to its sewerage properties.
(Source: Laws 1951, p. 1615.)

(70 ILCS 3705/23e) (from Ch. 111 2/3, par. 210e)
Sec. 23e. The board of trustees of any district organized under this Act is authorized to acquire by purchase or condemnation, or to construct, maintain and operate, or improve and extend, or any combination of such purposes, a combined waterworks and sewerage system either within or without the corporate limits of the district, and to issue and sell revenue bonds to pay the cost thereof. Such revenue bonds may be issued in such amounts as may be necessary to provide sufficient funds to pay all project costs, including engineering, legal and other necessary expenses, together with interest to a date of 6 months subsequent to the estimated date of completion of construction, and to establish a bond reserve fund and also for reimbursing or paying the costs and expenses of creating the district, and such bonds shall be payable solely from the income and revenues derived from the operation of the combined waterworks and sewerage system of the district. The board of trustees may also from time to time issue revenue bonds to refund any bonds at or prior to maturity. All such bonds shall be authorized by ordinance to be adopted by the board of trustees, shall bear such date or dates, mature at such time or times not exceeding 40 years from their respective dates, may bear interest at such rate or rates not exceeding the greater of (i) the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, or (ii) 8% per annum, payable semi-annually, may be in such form, may carry such registration privileges, may be executed in such manner, may be payable at such place or places, may be subject to redemption in such manner, and upon such terms with or without premium as is stated on the face thereof, and may be executed in such manner by such officers of such district, and may contain such terms and covenants, all as provided by the ordinance authorizing their issue.
The ordinance authorizing the issuance of the bonds shall describe in a general way the contemplated project. It shall not be necessary that the ordinance refer to plans and specifications nor that there be on file for public inspection prior to the adoption of such ordinance detailed plans and specifications of the project. Such ordinance shall also set out the total estimated cost of the project, fix the amount of the bonds proposed to be issued, the maturity or maturities, the interest rate and all details in respect thereof.
Such bonds shall be sold in such manner as the board of trustees shall determine, and if issued to bear interest at the rate of the greater of (i) the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, or (ii) 8% per annum, shall be sold for not less than par and accrued interest. However, the selling price of any bonds bearing less than the greater of (i) the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, or (ii) 8% interest shall be such that the interest cost of the money received from the sale of the bonds shall not exceed the greater of (i) the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, or (ii) 8% per annum, computed to absolute maturity, according to standard tables of bond values.
Notwithstanding the form or tenor thereof, and in the absence of expressed recitals on the face thereof that the bonds are non-negotiable, all such bonds shall be negotiable instruments.
To secure payment of any and all of such bonds such ordinance shall set forth the covenants and undertakings of the district in connection with the issuance thereof and the application of the revenues and the issuance of additional bonds payable from the revenues to be derived from the operation of the combined waterworks and sewerage properties of such district, as well as the use and operation thereof.
In case any officer whose signature appears on the bonds or coupons attached thereto shall cease to be such officer before the delivery of the bonds to the purchaser, such signature shall nevertheless be valid and sufficient for all purposes to the same effect as if he had remained in office until the delivery of the bonds.
Under no circumstances shall any bonds issued or any other obligation incurred under this Section by a district be or become an indebtedness or an obligation of the district payable from taxes nor in any event shall any bonds issued or any other obligation incurred under this Section by a district constitute an indebtedness of such district within the meaning of any constitutional provisions or limitations, and such fact shall be plainly stated on the face of each bond.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-4.)

(70 ILCS 3705/23f) (from Ch. 111 2/3, par. 210f)
Sec. 23f. Whenever revenue bonds are issued under Section 23e of this Act, the income and revenue derived from the operation of the combined waterworks and sewerage system of the district shall be used only (1) to pay the cost of operation and maintenance of the system; (2) to pay principal of and interest on any revenue bonds issued hereunder; (3) to provide an adequate depreciation fund; and (4) to create and maintain such reasonable reserves as may be provided in the ordinance authorizing the issuance of the bonds, including, without limitation, a bond reserve fund and a reserve for proposed future improvements and extensions to the system in accordance with a master plan, as the same may be amended or revised from time to time, duly approved by ordinance or resolution of the board of trustees. The depreciation fund is to be used for such replacements as may be necessary from time to time for the continued, effective and efficient operation of the system, which fund shall not be allowed to accumulate beyond a reasonable amount necessary for that purpose, the terms and provisions of which shall be incorporated in the ordinance authorizing the issuance of the bonds.
The board of trustees is authorized to charge rates and charges for the use and service of the combined waterworks and sewerage system, and to defray the costs of connections thereto, which shall be sufficient at all times (1) to pay the cost of maintenance and operation of the system, (2) to pay the principal of and interest upon all revenue bonds issued under the provisions of Section 23e of this Act, (3) to provide an adequate depreciation fund, and (4) to create and maintain such reasonable reserves as may be provided in the ordinance authorizing the issuance of any such revenue bonds, including, without limitation, a bond reserve fund and a reserve for proposed future improvements and extensions to the system in accordance with a master plan, as the same may be amended or revised from time to time, duly approved by ordinance or resolution of the board of trustees. The board of trustees may also impose upon the owner of any residential lot in a platted subdivision within the district a fair and reasonable minimum charge for availability, or readiness to serve fee, to pay a portion of the cost of having facilities available to supply service when needed. Charges or rates shall be established, revised, and maintained by ordinance and become payable as the board of trustees may determine by ordinance. Any ordinance establishing rates and charges shall be published within 30 days after its adoption in a newspaper published in the district, and if there is no such newspaper, in a newspaper published in the county and having a general circulation in the district, and shall become effective 10 days after such publication.
Such charges or rates, including any penalties for late payment, are liens upon the real estate upon or for which service is supplied or made available whenever the charges or rates become delinquent as provided by any ordinance of the district fixing a delinquency date. A lien is created under the preceding sentence only if the district sends to the owner or owners of record of the real estate, as referenced by the taxpayer's identification number, (i) a copy of each delinquency notice sent to the person who is delinquent in paying the charges or rates or other notice sufficient to inform the owner or owners of record, as referenced by the taxpayer's identification number, that the charges or rates have become delinquent and (ii) a notice that unpaid charges or rates may create a lien on the real estate under this Section. Such liens shall arise ipso facto upon the delinquency of such charges or rates; however, the district has no preference over the rights of any purchaser, mortgagee, judgment creditor, or other lien holder arising prior to the filing of a notice of such a lien in the office of the recorder of the county in which such real estate is located, or in the office of the registrar of titles of such county if the property affected is registered under the Torrens system. This notice shall consist of a sworn statement setting out (1) a description of such real estate sufficient for the identification thereof, (2) the amount of money due for such service or availability, and (3) the date when such amount became delinquent. The district shall send a copy of the notice of the lien to the owner or owners of record of the real estate, as referenced by the taxpayer's identification number. The district has the power to foreclose this lien in the same manner and with the same effect as in the foreclosure of mortgages on real estate and shall be entitled to recover its reasonable expenses and costs, including attorney's fees, incurred in connection with such foreclosure proceeding. The district may, upon the payment of such reasonable administrative fees as it may establish for the service, furnish to any requesting party current statements evidencing the status of any account and releases evidencing the payment of delinquent charges and the release, discharge and satisfaction of any lien arising therefrom.
The holder of any bond or any interest coupon of any such revenue bonds of any such district may in any civil action, mandamus or other proceeding enforce and compel the performance of all duties required by this Act and the covenants and undertakings set forth in any bond ordinance, including the making and collecting of sufficient rates and charges for the use, service or availability of the combined waterworks and sewerage system of the district, and the proper application of the income and revenue therefrom.
(Source: P.A. 87-1197.)

(70 ILCS 3705/24) (from Ch. 111 2/3, par. 211)
Sec. 24. If any section, paragraph, clause or provision of this Act shall be held invalid, the invalidity of such section, paragraph, clause or provision shall not affect any of the other provisions of this Act.
(Source: Laws 1945, p. 1187.)

(70 ILCS 3705/25) (from Ch. 111 2/3, par. 212)
Sec. 25. This Act shall be deemed a general law, complete in itself and shall be liberally construed and each district upon the acquisition of any waterworks properties as defined in Section 1 hereof under the provisions of this Act shall maintain and operate the same in the public interest and the benefit and use of the public and the territory served by any such properties.
(Source: Laws 1945, p. 1187.)

(70 ILCS 3705/26) (from Ch. 111 2/3, par. 212.1)
Sec. 26. Annexation. Any territory which is contiguous to a public water district organized under this Act and which is not included in any public water district may be annexed to such contiguous public water district in the manner provided by this Section.
A petition, signed by two-thirds of the legal voters residing in the territory sought to be annexed, or if there are no legal voters in the territory, a majority of the owners of record of the land in the territory, and addressed to the circuit court of the county in which the public water district to which annexation is sought was organized, requesting that the territory described in the petition be annexed to such public water district, may be filed with the clerk of such court. The clerk of such court shall thereupon present such petition to the court which shall set a time, place and date for a hearing thereon, which date shall be not less than 20 nor more than 45 days after the date the petition was filed. The court shall give notice of the time, place and date of the hearing by publication in one or more newspapers published in the district, and if there is no such newspaper, in one or more newspapers published in the county and having a general circulation within the public water district and within the territory sought to be annexed thereto, which publication shall be made at least 15 days prior to the date set for the hearing.
(Source: P.A. 91-88, eff. 7-9-99.)

(70 ILCS 3705/27) (from Ch. 111 2/3, par. 212.2)
Sec. 27. At the hearing provided for in Section 26 the court shall preside and any interested person shall be given an opportunity to be heard touching upon the sufficiency of the petition and upon the boundaries of the territory sought to be annexed to the public water district. The court may continue such hearing from time to time as he may deem necessary.
Upon the conclusion of the hearing the court shall enter an order, which shall be filed in the records of the court, finding whether the petition conforms to the requirements of this Act and, if he so finds, describing the territory to be considered for annexation to the public water district and directing that the question of the annexation of such territory be submitted to the board of trustees of the public water district for final action. The clerk of the court shall transmit a certified copy of such order to the chairman of the board of trustees of the public water district.
(Source: P.A. 83-343.)

(70 ILCS 3705/28) (from Ch. 111 2/3, par. 212.3)
Sec. 28. Within 20 days after receiving a copy of such order, the chairman of the board of trustees of the public water district shall call a meeting of the board to consider the question of annexing the territory described therein to the district. A two-thirds vote of the board is required to annex such territory to the district and action of the board shall be by ordinance of annexation and the vote on such ordinance shall be entered upon the records of the district. If the vote of two-thirds of the members of the board is favorable to annexation of such territory the secretary of the board shall file a certified copy of the ordinance of annexation with the court that ordered the consideration of such question, which ordinance shall be filed in the records of such court.
(Source: P.A. 83-343.)

(70 ILCS 3705/28.1) (from Ch. 111 2/3, par. 212.3-1)
Sec. 28.1. The owner or owners of record of any area of land consisting of one or more tracts, lying within the corporate limits of any public water district which (1) is not contiguous in whole or in part to any other public water district; (2) contains twenty or more acres; (3) is not subdivided into municipal lots and blocks; (4) is located on the border of the public water district; (5) if disconnected, will not result in the isolation of any part of the public water district from the remainder of the public water district, may have the area disconnected as follows:
The owner or owners of record of any such area shall file a petition in the Circuit Court of the county in which the land is situated, alleging facts in support of the disconnection. If such area of land is located in two or more counties, such petition shall be filed in the Circuit Court of the county in which the largest portion of such area of land is located. The public water district from which disconnection is sought shall be made a Defendant and it or any taxpayer residing in the public water district may appear and defend against the petition. If the court finds that the allegations of the petition are true, and that the area of land is entitled to disconnection, it shall order the designated land disconnected. However, the disconnection of any such land shall not exempt it from taxation for the purpose of paying any bonded indebtedness contracted by the district prior to the filing of the disconnection petition. The disconnection order shall be filed in the records of the court and a certified copy of the order shall be sent to the county clerk who shall adjust the tax records accordingly.
(Source: P.A. 83-343.)

(70 ILCS 3705/29) (from Ch. 111 2/3, par. 212.4)
Sec. 29. Any public water district organized under this Act may be dissolved in the manner set forth in Sections 30, 31, 32, 33 and 34.
(Source: Laws 1967, p. 3301.)

(70 ILCS 3705/30) (from Ch. 111 2/3, par. 212.5)
Sec. 30. Whenever the board of trustees of a public water district determines by a vote of two-thirds of its members that the district should be dissolved, the board shall prepare a petition for dissolution and file the petition in the Circuit Court of the county in which the district or a major portion thereof is located. The petition for dissolution shall set forth the reasons why the district should be dissolved and why the dissolution will not adversely affect the interest of the public and any bondholders of the district.
(Source: Laws 1967, p. 3301.)

(70 ILCS 3705/31) (from Ch. 111 2/3, par. 212.6)
Sec. 31. The Circuit Court shall set a date for the hearing on the petition for dissolution and shall give notice of the time and place of the hearing, by publication in one or more daily or weekly newspapers having a general circulation within the district, at least 20 days prior to the date set for the hearing.
At the hearing all persons desiring to be heard shall have an opportunity to testify for or against the petition for dissolution. During the hearing, the board of trustees of the district or its authorized representative shall also testify and introduce evidence how dissolution of the district can be accomplished without adversely affecting the interest of the public and any bondholders of the district.
(Source: Laws 1967, p. 3301.)

(70 ILCS 3705/32) (from Ch. 111 2/3, par. 212.7)
Sec. 32. If at the close of the hearing the Circuit Court determines that the district can be dissolved without adversely affecting the public interest or the interest of any district bondholder, the court shall certify the question of the dissolution of the district to the proper election officials, who shall submit the question to a referendum of the electors of the district in the manner provided by the general election law. The circuit clerk shall give notice of the election and the election shall be conducted in the manner provided by the general election law.
The proposition shall be as follows:
--------------------------------------------------------------
Shall.... YES
public water district -----------------------------
be dissolved? NO
--------------------------------------------------------------
If a majority of votes cast on the proposition are against dissolution, the same proposition shall not be presented to the registered voters of the district for a period of 2 years from the date of the referendum.
(Source: P.A. 81-1489.)

(70 ILCS 3705/33) (from Ch. 111 2/3, par. 212.8)
Sec. 33. If a majority of votes cast on the proposition are in favor of dissolution, the board of trustees shall immediately take the necessary steps to close up the district affairs. If the term of office of any member of the board of trustees expires during this period, no new trustee shall be appointed. In closing up the affairs of the district, the trustees shall sell all assets and equipment of the district and pay all debts and obligations of the district. If bondholders are involved, the trustees shall pay off the principal and all accrued interest on all outstanding bonds. Any surplus money left over after all debts and obligations of the district have been paid in full shall be paid in equal portions to all of the title holders of such tracts of land receiving water service at the time of the dissolution of such district.
(Source: Laws 1967, p. 3301.)

(70 ILCS 3705/34) (from Ch. 111 2/3, par. 212.9)
Sec. 34. After the board of trustees of a dissolving public water district have: (1) paid all debts and obligations of the district; (2) closed up all of the business of the district; and (3) refunded all surplus money, the trustees shall file a statement under oath with the Circuit Court showing all closing transactions. If the Circuit Court approves the statement, it shall issue an order dissolving the district. Upon issuance of such order, the duty of the board of trustees to close up the district business is terminated, and all trustees and officers of the district, whether the terms for which they were elected or appointed have expired or not, shall cease to have any power or authority.
(Source: Laws 1967, p. 3301.)

(70 ILCS 3705/35) (from Ch. 111 2/3, par. 212.10)
Sec. 35. Any public water district created under this Act which does not have outstanding and unpaid any revenue bonds issued under this Act may be dissolved any time after a date which is 4 years after the date of its creation as follows:
Any 100 electors residing within the area of the district may petition the circuit court to order submitted to referendum the question whether the district should be dissolved. Upon the filing of the petition, and the determination that it is in accordance with the general election law, the circuit court shall: (1) designate the election at which this question is to be submitted; (2) order notice of the referendum in the manner provided by the general election law; and certify the proposition to the proper election officials for submission in accordance with the general election law.
The proposition shall be in substantially the following form:
--------------------------------------------------------------
"Shall the YES
public water district -----------------------------
be dissolved?" NO
--------------------------------------------------------------
If a majority of the votes cast on this question are in favor of dissolution of the district under this Section, then such organization shall cease, the public water district is dissolved, and the circuit court shall direct the discharge of all outstanding obligations.
If the vote is in favor of dissolution of the public water district under this Section, there shall be no further appointments for trustees. The officers acting at the time of this vote shall close up the business affairs of the district, and make the necessary conveyances of the title to the district property.
If the vote is against dissolution of the public water district, no petition for a referendum under this Section may be filed within 2 years of the previous referendum.
The dissolution of any public water district under this Section does not affect the obligation of any bonds issued or contracts entered into by such district, nor invalidate the levy, extension or collection of any taxes upon the property in the debtor district, but all such bonds and contracts shall be discharged.
All money remaining after the business affairs of the district have been closed up and all the debts and obligations of the district have been paid under this Section, shall be paid to the school treasurer of the school district in which the district was situated, not including high school districts. When the district was situated in 2 or more such school districts the money shall be divided between the districts, each district to receive an amount based on the ratio of assessed valuation of real estate of the district which was situated in the public water district to the assessed valuation of the real estate of all school districts which were situated in the public water district.
All courts shall take judicial notice of the dissolution of such public water districts.
(Source: P.A. 81-1489.)

(70 ILCS 3705/40) (from Ch. 111 2/3, par. 212.15)
Sec. 40. When part of the territory of a district organized under this Act is annexed by a municipality, the board of trustees may enter such agreements as are permitted under Section 11-151-5 of the "Illinois Municipal Code". If all of such territory is annexed by a municipality, the district shall be abolished as provided in Section 11-151-4 of that Act and this Act then becomes inapplicable to that territory. This Section does not apply to any district whose territory is situated in 2 or more municipalities, except where one of the municipalities is incorporated after June 1, 2004 pursuant to the amendatory changes to Section 2-3-5 of the Illinois Municipal Code made by this amendatory Act of the 93rd General Assembly.
Nothing in this Section authorizes a public water district to provide water service to residents in territory within one mile or less of the corporate limits of a municipality that operates a public water supply and furnishes water service.
(Source: P.A. 93-1058, eff. 12-2-04.)

(70 ILCS 3705/41) (from Ch. 111 2/3, par. 212.16)
Sec. 41.
Notwithstanding anything contained in this Act to the contrary relating to the annexation of contiguous territory by a public water district, a public water district created under this Act may acquire by purchase, lease of, or otherwise, any part of the water works property of any city, village, incorporated town, or private corporation which owns and operates a water works system which is located wholly within, or partially within and partially without, the corporate limits of a public water district, upon such terms and conditions as may be agreed upon by such city, village, incorporated town, or private corporation and the public water district. Such water works property, upon acquisition by the public water district, shall become and be operated as part of the water works system of the public water district and the public water district shall have all powers in connection with such water works properties as are conferred upon a public water district by this Act.
The public water district shall perform all functions and services of such city, village, incorporated town, or private corporation relating to such water works properties so purchased, leased, or otherwise acquired.
This Section constitutes full and complete authority in and of itself for any city, village, or incorporated town to sell or lease or otherwise dispose of its water works properties to a public water district. Any sale or lease in accordance with this Section shall be exempted from the general sale and lease provisions of Division 76 of Chapter 11 of the "Illinois Municipal Code".
(Source: P.A. 77-2184.)



70 ILCS 3710/ - Water Service District Act.

(70 ILCS 3710/0.01) (from Ch. 111 2/3, par. 212.90)
Sec. 0.01. Short title. This Act may be cited as the Water Service District Act.
(Source: P.A. 86-1324.)

(70 ILCS 3710/1) (from Ch. 111 2/3, par. 213)
Sec. 1. Any area not included within the corporate boundaries of a city, village or incorporated town may be incorporated as a water service district in the manner following:
Fifty or more of the legal voters resident within the limits of such proposed district or a majority thereof if less than 100, may petition the circuit court for the county which contains all or the largest portion of the proposed district to cause the question to be submitted to the legal voters of such proposed district, whether such proposed territory shall be organized as a water service district under this Act; such petition shall be addressed to the court and shall contain a definite description of the boundaries of the territory to be embraced in the proposed district, and the name of such proposed district; Provided, that the territory incorporated in any district formed hereunder shall be contiguous and may contain any territory not previously included in any water service district.
Upon filing any such petition in the office of the circuit clerk of the county in which such petition is made, it shall be the duty of the court to consider the boundaries of any such proposed water service district whether the same shall be those stated in the petition or otherwise.
Notice shall be given by the court to whom the petition is addressed of the time and place of a hearing upon the subject of the petition which shall be inserted in one or more daily or weekly papers published within the proposed water service district, or if no daily or weekly newspaper is published within such proposed water service district, then by posting at least 10 copies in such district at least 20 days before such meeting in conspicuous places as far separated from each other as consistently possible.
At such hearing all persons in such proposed water service district shall have an opportunity to be heard touching the location and boundary of such proposed district and make suggestions regarding the same, and the court, after hearing statements, evidence and suggestions, shall fix and determine the limits and boundaries of such proposed district, and for that purpose and to that extent, may alter and amend such petition. After such determination by the court the same shall be incorporated in an order which shall be filed in the records of the court. Upon the entering of such order the court shall certify the proposition to the proper election officials, who shall submit to the legal voters of the proposed district such question of organization and establishment of the proposed water service district as determined by the judge, at an election to be held in the proposed district in accordance with the general election law. Notice whereof shall be given by the court in the manner provided by the general election law. Such notice shall specify the description of such proposed district.
Each legal voter resident within such proposed district shall have the right to cast a ballot at such election. The proposition under this section shall be in substantially the following form:
--------------------------------------------------------------
For Water Service District
--------------------------------------------------------------
Against Water Service District
--------------------------------------------------------------
The court shall cause a written statement of the results of such election to be filed of record in the court. If a majority of the votes cast upon the question shall be in favor of the incorporation of the proposed water service district, such district shall thenceforth be an organized water service district under this Act, and the court shall enter an order accordingly and cause the same to be filed of record in the court and shall also cause to be sent to the County Clerk of any and all other counties in which any portion of the district lies a certified copy of the order organizing such district and a plot of the same indicating what lands of the district lie in such other county or counties.
(Source: P.A. 83-343.)

(70 ILCS 3710/2) (from Ch. 111 2/3, par. 214)
Sec. 2. All courts in this State shall take judicial notice of the existence of all water service districts organized under this Act and every such district shall constitute a body corporate and as such may sue or be sued.
(Source: Laws 1951, p. 1507.)

(70 ILCS 3710/3) (from Ch. 111 2/3, par. 215)
Sec. 3. A board of trustees consisting of 3 members for the government and control of the affairs and business of a water service district incorporated under this Act shall be created in the following manner:
(1) If the district is wholly contained within a single county the trustees for the district shall be appointed by the presiding officer of the county board with the advice and consent of the county board;
(2) If the district is located in more than one county, the number of trustees who are residents of a county shall be in proportion, as nearly as practicable, to the number of residents of the district who reside in that county in relation to the total population of the district.
Upon the expiration of the term of a trustee who is in office on the effective date of this amendatory Act of 1975, the successor shall be a resident of whichever county is entitled to such representation in order to bring about the proportional representation required herein, and he shall be appointed by the county board of that county, or in the case of a home rule county as defined by Article VII, Section 6 of the Constitution of 1970, the chief executive officer of that county, with the advice and consent of the county board.
Thereafter, each trustee shall be succeeded by a resident of the same county who shall be appointed by the same appointing authority; however, the provisions of the preceding paragraph shall apply to the appointment of the successor to each trustee who is in office at the time of the publication of each decennial Federal census of population.
Within 60 days after the creation of a water service district as provided in Section 1 the appropriate appointing authority shall appoint 3 trustees.
The trustees shall hold their offices for one, 2 and 3 years from the first Monday of May next after their appointment and until their successors have been appointed and qualified and thereafter on or before the second Monday in April of each year the appointing authority shall appoint one trustee whose term shall be for 3 years commencing on the first Monday in May next after they are respectively appointed. The length of term of the first trustees shall be determined by lot at their first meeting.
The appointing authority shall require each of the trustees to enter into bond with security to be approved by the appointing authority in such sum as the appointing authority may determine.
A majority of the board of trustees shall constitute a quorum. No trustee or employee of such district shall be directly or indirectly interested financially in any contract, work or business or the sale of any article, the expense, price or consideration of which is paid by the district. The trustees shall provide and adopt a corporate seal for the district.
(Source: P.A. 81-1550.)

(70 ILCS 3710/4) (from Ch. 111 2/3, par. 216)
Sec. 4.
Whenever a vacancy in the board of trustees shall occur, either by death, resignation, refusal to qualify or for any other reason, the appointing authority, as defined in Section 3 of this Act, shall fill such vacancy by appointment for the unexpired term, and such person so appointed shall qualify for office in the manner hereinbefore stated and shall thereupon assume the duties of the office.
(Source: P.A. 77-698.)

(70 ILCS 3710/5) (from Ch. 111 2/3, par. 217)
Sec. 5. The trustee shall exercise all of the powers and control all the affairs and property of such district. The board of trustees, immediately after their appointment and at their first meeting in May of each year thereafter, shall elect one of their number as president and one of their number as secretary. The board shall prescribe the duties and fix the compensation of all of the officers and employees of the water service district: Provided that a member of the board of trustees shall in no case receive a sum to exceed $50.00 per annum. The board of trustees shall have full power to sell water to individuals or to municipalities or public utilities operating water distribution systems either within or without the water service district, and to pass all necessary ordinances, rules and regulations for the proper management and conduct of the business of the water service district for carrying into effect the objects for which the district was formed.
(Source: Laws 1957, p. 1597.)

(70 ILCS 3710/5.1) (from Ch. 111 2/3, par. 217.1)
Sec. 5.1. Purchases made pursuant to this Act shall be made in compliance with the "Local Government Prompt Payment Act", approved by the Eighty-fourth General Assembly.
(Source: P.A. 84-731.)

(70 ILCS 3710/5.2)
Sec. 5.2. Boil order; notification of certified local health department required. If a water service district issues a boil order, then the district must notify any certified local public health department that serves an area subject to the boil order as soon as is practical, but no later than 2 hours after issuing the order. In addition to the initial notice, the district must provide, to any affected certified local public health department, a written notification within 24 hours after issuing the boil order. The written notification must include the estimated duration of the order or warning and the geographic area covered by the order or warning.
(Source: P.A. 93-1020, eff. 8-24-04.)

(70 ILCS 3710/5.3)
Sec. 5.3. Billing for services.
(a) On or after the effective date of this amendatory Act of the 100th General Assembly, a water service district:
(1) shall bill for any utility service, including

previously unbilled service: (A) within 12 months after the provision of that service to the customer if the service is supplied to a residential customer; or (B) within 24 months after the provision of that service to that customer if the service is supplied to a non-residential customer; however, the water service district may bill for unpaid amounts that were billed to a customer or if the customer was notified that there is an unpaid amount before the effective date of this amendatory Act of the 100th General Assembly for service that was supplied to the customer before January 1, 2016;

(2) shall not intentionally delay billing beyond the

normal billing cycle;

(3) shall label any amount attributed to previously

unbilled service as such on the customer's bill and include the beginning and ending dates for the period during which the previously unbilled amount accrued;

(4) shall issue the makeup billing amount calculated

on a prorated basis to reflect the varying rates for previously unbilled service accrued over a period of time when the rates for service have varied; and

(5) shall provide the customer with the option of a

payment arrangement to retire the makeup bill for previously unbilled service by periodic payments, without interest or late fees, over a time equal to the amount of time the billing was delayed.

(b) The time limit of paragraph (1) of subsection (a) shall not apply to previously unbilled service attributed to tampering, theft of service, fraud, or the customer preventing the utility's recorded efforts to obtain an accurate reading of the meter.
(Source: P.A. 100-178, eff. 8-18-17.)

(70 ILCS 3710/6) (from Ch. 111 2/3, par. 218)
Sec. 6. All ordinances imposing any penalty or making any appropriations shall be published at least once in a newspaper published in said district, or if no newspaper of general circulation is published therein, by posting copies of the same in ten public places in the district; and no such ordinance shall take effect until ten days after it is so published, and all other ordinances and resolutions shall take effect from and after their passage unless otherwise provided therein.
(Source: Laws 1951, p. 1507.)

(70 ILCS 3710/7) (from Ch. 111 2/3, par. 219)
Sec. 7. All ordinances, orders, and resolutions and the date of publication thereof, may be proven by the certificate of the secretary under the seal of the corporation and when printed in book or pamphlet form and purporting to be published by the board of trustees, such book or pamphlet shall be received as evidence of the passage and legal publication of such ordinances, orders and resolutions as of the dates mentioned in such book or pamphlet, in all courts without further proof.
(Source: Laws 1951, p. 1507.)

(70 ILCS 3710/8) (from Ch. 111 2/3, par. 220)
Sec. 8. The board of trustees of any water service district organized hereunder may contract with any city, village or incorporated town lying adjacent to such district or with a public utility for water service to be furnished by such municipality or utility for water service in the district. The board of trustees may also contract for the installation, rental or use of water service mains within the water service district and for the furnishing of water service to be used within such district.
Any water service district incorporated under this Act may borrow money for the purpose of furnishing and installing water service mains for the district and may issue bonds therefor, but shall not become indebted in any manner, or for any purpose to an amount in the aggregate to exceed 5% on the valuation of taxable property therein to be ascertained by the last assessment for State and County taxes previous to the incurring of such indebtedness. Whenever the board of trustees of such district desire to issue bonds hereunder they shall order the question to be submitted at an election to be held in such district. The board shall certify the question to the proper election officials, who shall submit the question at an election in accordance with the general election law. The notice of election shall be given in the manner provided by the general election law and shall state the amount of bonds to be issued. The board of trustees shall cause the result of the election to be entered upon the records of the district. If a majority of the voters shall have voted in favor of the issue of the bonds, the board of trustees shall order and direct the execution of the bonds for and on behalf of the district. All bonds issued hereunder shall mature within 20 years. The proposition under this section shall be in substantially the following form:
--------------------------------------------------------------
Shall bonds be issued YES
for water service in the -----------------------------
amount of.... dollars? NO
--------------------------------------------------------------
(Source: P.A. 81-1489.)

(70 ILCS 3710/9) (from Ch. 111 2/3, par. 221)
Sec. 9. At the time of or before incurring any indebtedness the board of trustees shall provide for the collection of a direct annual tax sufficient to pay the interest on the debt as it falls due, and also to pay and discharge the principal thereof as the same shall fall due and at least within 20 years from the time of contracting same. The tax rate shall not exceed .075 per cent of value, as equalized or assessed by the Department of Revenue.
(Source: P.A. 81-1509.)

(70 ILCS 3710/10) (from Ch. 111 2/3, par. 222)
Sec. 10. The board of trustees may levy and collect other taxes for corporate purposes upon property within the territorial limits of such water service district, the aggregate amount of which including the tax levied for payment of any bonds issued for each year, shall not exceed .125 per cent of value, as equalized or assessed by the Department of Revenue. The foregoing limitation upon tax rates may be increased or decreased under the referendum provisions of the General Revenue Law of Illinois.
(Source: P.A. 81-1509.)

(70 ILCS 3710/11) (from Ch. 111 2/3, par. 222.1)
Sec. 11. Any adjoining territory may be annexed to such water district in the following manner: A written petition requesting such annexation and signed by a majority in numbers and in area owned of the owners of record of land in such adjoining territory shall be filed with the court in which such district was created. A public hearing shall be had upon such petition after giving such notice by publication or posting, as the court may direct. At such hearing, any interested person shall be given an opportunity to be heard. If the court finds that the said petition has been signed by the required number of landowners and there is no valid objection to such annexation, it shall enter an order annexing such territory.
Any territory within any such water district which is upon the border thereof and which contains not less than twenty acres and which, if disconnected, will not result in the isolation of any part of such district from the remainder thereof may be disconnected in the following manner: A written petition requesting such disconnection and signed by all the owners of record of land in such territory shall be filed with the court in which such district was created. The water district from which disconnection is sought shall be made a defendant and it or any taxpayer residing therein may appear and defend against said petition. If the court finds that the allegations of the petition are true and that the area of land is entitled to disconnection, it shall order the same disconnected. The disconnection of any such land shall not exempt it from taxation for the purpose of paying any indebtedness contracted by the district prior to the filing of the petition.
(Source: Laws 1967, p. 3984.)

(70 ILCS 3710/12)
Sec. 12. Dissolution of district.
(a) A water service district organized under this Act may be dissolved as provided in this Section.
(b) A petition for dissolution of the district signed by two-thirds of the members of the district's board of trustees may be filed in the circuit court of the county in which the district, or the majority of the territory of the district, is located. In the alternative, if the district does not have outstanding and unpaid any bonds issued under this Act, the petition may be signed and filed by 50 electors of the district. The petition for dissolution shall set forth the reasons why the district should be dissolved and why the dissolution will not adversely affect the interest of the public and any bondholders of the district.
(c) The circuit court shall set a date for the hearing on the petition for dissolution. The clerk of the circuit court shall give notice of the time and place of the hearing by publication, in one or more daily or weekly newspapers having a general circulation within the district, at least 20 days before the date set for the hearing.
At the hearing, all persons desiring to be heard must be given an opportunity to testify for or against the petition for dissolution. During the hearing, the petitioners or the petitioners' authorized representative shall also testify and introduce evidence concerning ways in which dissolution of the district can be accomplished without adversely affecting the interest of the public and any bondholders of the district.
(d) If at the close of the hearing the circuit court determines that the district can be dissolved without adversely affecting the public interest or the interest of any district bondholder, the court shall certify the question of the dissolution of the district to the proper election officials, who shall submit the question to a referendum of the electors of the district in the manner provided by the Election Code. The clerk of the circuit court shall give notice of the election, and the election shall be conducted in the manner provided by the Election Code.
The question shall be in substantially the following form:
Shall (name of water service district) be dissolved?
The votes shall be recorded as "Yes" or "No".
(e) If a majority of the votes cast on the question are in favor of dissolution, the board of trustees shall immediately take the necessary steps to close up the district's affairs. If the term of office of any member of the board of trustees expires after the referendum, no new trustee shall be appointed. In closing up the affairs of the district, the trustees shall sell all assets and equipment of the district and pay all debts and obligations of the district. If bondholders are involved, the trustees shall pay off the principal of and all accrued interest on all outstanding bonds. Any surplus money left over after all debts and obligations of the district have been paid in full shall be applied toward the cost of connecting the tracts of land receiving water service at the time of the dissolution of the district to the waterworks, sewerage, or combined waterworks and sewerage system or properties of a public water district or municipality. Any surplus money left over after payment of all costs of those connections shall be paid in equal portions to all of the title holders of the tracts of land receiving water service at the time of the dissolution of the district.
(f) After the board of trustees of a dissolving water service district have (i) paid all debts and obligations of the district, (ii) closed up all of the business of the district, and (iii) paid out or refunded all surplus money as provided in subsection (e), the trustees shall file a statement under oath with the circuit court showing all closing transactions. If the circuit court approves the statement, it shall issue an order dissolving the district. Upon issuance of the order, the duty of the board of trustees to close up the district business is terminated, and all trustees and officers of the district, whether or not the terms for which they were elected or appointed have expired, shall cease to have any power or authority.
(g) If a majority of the votes cast on the question under subsection (d) are against dissolution, the same question may not be presented to the electors of the district for a period of 2 years from the date of the referendum.
(Source: P.A. 88-572, eff. 8-11-94.)

(70 ILCS 3710/13)
Sec. 13. Cessation of district organization. Notwithstanding any other provision of law, if a majority vote of the board of trustees is in favor of the proposition to annex the district to another district whose boundaries are contiguous, or consolidate the district into a municipality with which the district is coterminous or substantially coterminous, or consolidate the district into the county in which the district sits if the district contains territory within only one county, and if the governing authorities of the governmental unit assuming the functions of the former district agree by resolution to accept the functions (and jurisdiction over the territory, if applicable) of the consolidated or annexed district, then the district shall cease. On the effective date of the annexation or consolidation, all the rights, powers, duties, assets, property, liabilities, indebtedness, obligations, bonding authority, taxing authority, and responsibilities of the district shall vest in and be assumed by the governmental unit assuming the functions of the former district.
The employees of the former district shall be transferred to the governmental unit assuming the functions of the former district. The governmental unit assuming the functions of the former district shall exercise the rights and responsibilities of the former district with respect to those employees. The status and rights of the employees of the former district under any applicable contracts or collective bargaining agreements, historical representation rights under the Illinois Public Labor Relations Act, or under any pension, retirement, or annuity plan shall not be affected by this amendatory Act.
(Source: P.A. 98-1002, eff. 8-18-14.)



70 ILCS 3715/ - Water Authorities Act.

(70 ILCS 3715/0.01) (from Ch. 111 2/3, par. 222.9)
Sec. 0.01. Short title. This Act may be cited as the Water Authorities Act.
(Source: P.A. 86-1324.)

(70 ILCS 3715/1) (from Ch. 111 2/3, par. 223)
Sec. 1. Any area of contiguous territory may be incorporated as a water authority in the following manner: Not less than 500 legal voters of the proposed authority shall petition the circuit court for the county in which the proposed authority, or the major portion thereof, is located defining the boundaries of the proposed authority, stating its name and requesting that the question of whether the proposed territory shall be organized as a water authority be submitted to the legal voters of the proposed authority.
Upon the filing of such petition, the court shall set a day for a public hearing thereon. Notice of the time and place of such hearing shall be given by publication in a newspaper having a general circulation in said proposed authority not less than 15 days prior to such hearing and if there is no such newspaper then such notice shall be posted in at least 10 public places within such proposed authority not less than 15 days before such hearing.
The court shall preside at such hearing and all persons residing within such proposed authority shall be given an opportunity to be heard concerning the location and boundaries thereof and to make suggestions regarding the same. The petitioners may authorize and designate one or more persons to represent them at such hearing with authority to amend, dismiss or withdraw the petition. Such hearing may be continued from time to time and the court may modify or amend the petition.
The court shall enter an order fixing and determining the boundaries of such proposed authority and shall certify the proposition to the proper election officials, who shall submit to the legal voters thereof at an election thereafter the question of whether the proposed authority be organized and established as a water authority pursuant to the provisions of this Act. Notice of such election shall be given and the election conducted in the manner provided by the general election law. Such notice shall state a description of the territory to be included. The proposition shall be substantially as follows:
--------------------------------------------------------------
For organization of water authority
--------------------------------------------------------------
Against organization of water authority
--------------------------------------------------------------
(Source: P.A. 81-1489.)

(70 ILCS 3715/2) (from Ch. 111 2/3, par. 224)
Sec. 2. The court shall canvass the returns of the election and by written order shall determine and declare the result thereof within the territory that shall be described in the order, which order shall be entered of record in the court. If a majority of the votes cast upon the question shall be in favor of the same, the order shall declare the territory a duly organized water authority and a body corporate and politic. In case the territory of the proposed authority is situated in more than one county, then the court shall cause a certified copy of the order to be filed with the circuit clerk of each of the counties, who shall cause the same to be filed of record in their respective courts.
(Source: P.A. 90-655, eff. 7-30-98.)

(70 ILCS 3715/3) (from Ch. 111 2/3, par. 225)
Sec. 3. Every water authority so established shall be governed by a board of 3 trustees. Such number shall be increased by one for each county, or part thereof, in excess of 3 included within the boundaries of the authority. The board of trustees for the authority shall be created in the following manner:
(1) If the authority lies wholly within a single township but does not also lie wholly within a municipality, the board of trustees of that township shall appoint the trustees for the authority but no township official is eligible for such appointment;
(2) If the authority is wholly contained within a municipality, the governing body of the municipality shall appoint the trustees for the authority;
(3) If the authority is wholly contained within a single county, the trustees for the authority shall be appointed by the presiding officer of the county board with the advice and consent of the county board;
(4) If the authority is located in more than one county, the number of trustees who are residents of a county shall be in proportion, as nearly as practicable to the number of residents of the authority who reside in that county in relation to the total population of the authority.
Upon the expiration of the term of a trustee who is in office on the effective date of this amendatory Act of 1975, the successor shall be a resident of whichever county is entitled to such representation in order to bring about the proportional representation required herein, and he shall be appointed by the county board of that county, or in the case of a home rule county as defined by Article VII, Section 6 of the Constitution of 1970, the chief executive officer of that county, with the advice and consent of the county board.
Thereafter, each trustee shall be succeeded by a resident of the same county who shall be appointed by the same appointing authority; however, the provisions of the preceding paragraph shall apply to the appointment of the successor to each trustee who is in office at the time of the publication of each decennial Federal census of population.
Within 60 days after the entry of the order of the circuit court declaring such water authority duly organized, the appropriate appointing authority shall appoint the board of trustees, one of whom shall be appointed to serve for a term of one year, one for a term of 2 years and one for a term of 3 years. If any water authority is required to have more than 3 trustees, the excess trustees shall be appointed originally for terms of one year. Upon the expiration of the term of each of such trustees, the appointing authority shall, unless the water authority has determined to elect trustees as provided in Section 5.1, appoint his successor, who shall serve for a term of 3 years. The appointing authority shall also have the authority to fill any vacancy which may occur in the board of trustees. The trustees shall be legal voters residing within the authority, and in case the territory thereof is located in more than one county, at least one of such trustees shall be a resident of each of the counties.
(Source: P.A. 82-783.)

(70 ILCS 3715/4) (from Ch. 111 2/3, par. 226)
Sec. 4. Such board of trustees shall, within thirty days after appointment, organize by selecting one of its members as chairman and one thereof as secretary. They shall also select a treasurer, an engineer, an attorney and such other employees as they deem expedient who shall serve during the pleasure of the board. Salaries of all employees shall be fixed by the trustees but no trustee shall receive compensation in excess of $500.00 per year. All costs and expenses of the court proceedings and the election in connection with the organization of the authority shall be borne by such authority. The trustees shall have power to adopt all such rules and regulations and to enact all such ordinances as may be deemed necessary or expedient to carry out the purposes of this act and to exercise their powers as herein defined.
(Source: Laws 1951, p. 1964.)

(70 ILCS 3715/5) (from Ch. 111 2/3, par. 227)
Sec. 5.
Each trustee shall furnish a bond to be approved by the appointing authority, as defined in Section 3 of this Act, in the amount of $5,000 for the faithful performance of his duties and the faithful accounting for all moneys that may come into his hands, and all officers and employees authorized to receive or retain money or to disburse the same shall furnish bond for the faithful performance of their duties and the faithful accounting for all moneys that may come into their hands, in an amount to be fixed and in a form to be approved by the board of trustees. If trustees are elected as provided in Section 5.1, their bond shall be approved by the circuit court.
(Source: P.A. 77-255.)

(70 ILCS 3715/5.1) (from Ch. 111 2/3, par. 227.1)
Sec. 5.1. Any water authority organized under this Act may determine, in the manner provided in this Section, to have an elected, rather than an appointed, board of trustees.
Upon presentation to the board of trustees of a petition, signed by not less than 10% of the electors of the authority, requesting that a proposition for the election of trustees be submitted to the electors of the authority, the secretary of the board of trustees shall certify the question to the appropriate election authorities who shall submit the question at an election in accordance with the general election law. The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall the trustees of........ YES
Water Authority be elected, ----------------------------
rather than appointed? NO
--------------------------------------------------------------
If a majority of the votes cast on such proposition are in the affirmative, the trustees of the authority shall thereafter be elected as provided by this Section.
At the first ensuing election for trustees of water authorities as provided by the general election law, 3 trustees shall be elected. The 3 trustees so elected shall serve for terms of 2, 4 and 6 years, respectively, commencing on the first day of the month following the month of their election and until their respective successors are elected and qualified. The length of the terms of the trustees first elected shall be determined by lot at their first meeting. Thereafter one trustee shall be elected at the election provided by the general election law for a term of 6 years commencing on the first Monday of the month following the month of his election and until his successor is elected and qualified.
Nominations of candidates for trustee shall be made in the manner provided for independent candidates by the general election law. No party designation shall appear on such ballot. The provisions of the general election law shall apply to and govern the nomination and election of trustees.
The provisions of this Act relating to eligibility, powers and disabilities of trustees shall apply equally to elected trustees.
Whenever a water authority determines to elect trustees as provided in this Section, the trustees appointed pursuant to Section 3 shall continue to constitute the board of trustees until the first Monday of the month following the month of the first election of trustees. If the term of office of any appointed trustees expires before the first election and qualification of trustees, the appointing authority shall appoint a successor to serve until the elected successor takes office. The terms of all appointed trustees in such district shall expire on the first Monday of the month following the month of the first election of trustees under this Section.
(Source: P.A. 81-1490.)

(70 ILCS 3715/5.2) (from Ch. 111 2/3, par. 227.2)
Sec. 5.2. Any water authority, that has determined to have an elected rather than an appointed board of trustees pursuant to Section 5.1, may, in the manner provided in this Section, revert to an appointed board of trustees.
Upon presentation to the board of trustees of a petition, signed by not less than 10% of the electors of the authority, requesting that a proposition for the appointment of trustees be submitted to the electors of the authority, the board of trustees shall certify that proposition to the proper election officials, who shall, at an election conducted in accordance with the general election law, submit such proposition to the electors of the district. The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall the trustees of........ YES
Water Authority be appointed, ---------------------------
rather than elected? NO
--------------------------------------------------------------
If a majority of the votes cast on such proposition are in the affirmative, the trustees of the authority shall thereafter be appointed as provided in Section 3.
(Source: P.A. 81-1489.)

(70 ILCS 3715/6) (from Ch. 111 2/3, par. 228)
Sec. 6. Such board of trustees shall have the following powers:
1. To make inspections of wells or other withdrawal

facilities and to require information and data from the owners or operators thereof concerning the supply, withdrawal and use of water.

2. To require the registration with them of all

wells or other withdrawal facilities in accordance with such form or forms as they deem advisable.

3. To require permits from them for all additional

wells or withdrawal facilities or for the deepening, extending or enlarging existing wells or withdrawal facilities.

4. To require the plugging of abandoned wells or the

repair of any well or withdrawal facility to prevent loss of water or contamination of supply.

5. To reasonably regulate the use of water and during

any period of actual or threatened shortage to establish limits upon or priorities as to the use of water. In issuing any such regulation, limitation, or priority, such board shall seek to promote the common welfare by considering the public interest, the average amount of present withdrawals, relative benefits or importance of use, economy or efficiency of use and any other reasonable differentiation. Appropriate consideration shall also be given to any user, who has theretofore reduced the volume of ground water previously consumed by such user or who has taken care of increased requirements by installing and using equipment and facilities permitting the use of surface water by such user.

6. To supplement the existing water supply or provide

additional water supply by such means as may be practicable or feasible. They may acquire property or property rights either within or without the boundaries of the authority by purchase, lease, condemnation proceedings or otherwise, and they may construct, maintain and operate wells, reservoirs, pumping stations, purification plants, infiltration pits, recharging wells and such other facilities as may be necessary to insure an adequate supply of water for the present and future needs of the authority. They shall have the right to sell water to municipalities or public utilities operating water distribution systems either within or without the authority.

7. To levy and collect a general tax on all of the

taxable property within the corporate limits of the authority, the aggregate amount of which for one year, exclusive of the amount levied for bonded indebtedness or interest thereon, shall not exceed .08 per cent of the value as equalized or assessed by the Department of Revenue. For the purpose of acquiring necessary property or facilities, to issue general obligation bonds bearing interest at the rate of not to exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, and payable over a period of not to exceed 20 years, the aggregate principal amount of which at any one time outstanding shall not exceed one-half of 1% of the value as equalized or assessed by the Department of Revenue of all taxable property located within the corporate limits of the authority and to levy and collect a further or additional direct annual tax upon all the taxable property within the corporate limits of such authority sufficient to meet the principal and interest of such bonds as the same mature. They shall also have authority to issue revenue bonds payable solely out of anticipated revenues.

8. To consult with and receive available information

concerning their duties and responsibilities from the State Water Survey, the State Geological Survey, the Board of Natural Resources and Conservation, the Water Resources and Flood Control Board and any other board or commission of the State. Before constructing any facility for providing additional water supply, the plans therefor shall be submitted to and approved by the Environmental Protection Agency or its successor and all operations of such facilities shall be conducted in accordance with such rules and regulations as may from time to time be prescribed by the Pollution Control Board.

9. To have the right by appropriate action in the

circuit court of any county in which such authority, or any part thereof, is located to restrain any violation or threatened violation of any of their orders, rules, regulations or ordinances.

10. To provide by ordinance that the violation of any

provision of any rule, regulation or ordinance adopted by them shall constitute a misdemeanor subject to a fine by the circuit court of not to exceed $50 for each act of violation and that each day's violation shall constitute a separate offense.

11. On or after the effective date of this amendatory

Act of the 100th General Assembly, to bill for any utility service, including previously unbilled service, supplied to a residential customer within 12 months, or a non-residential customer within 24 months, after the provision of that service to the customer; however, the water authority may bill for unpaid amounts that were billed to a customer or if the customer was notified that there is an unpaid amount before the effective date of this amendatory Act of the 100th General Assembly for service that was supplied to the customer before January 1, 2016. The time limit of this paragraph shall not apply to previously unbilled service attributed to tampering, theft of service, fraud, or the customer preventing the utility's recorded efforts to obtain an accurate reading of the meter. The trustees shall: (i) label any amount attributed to previously unbilled service as such on the customer's bill and include the beginning and ending dates for the period during which the previously unbilled amount accrued; (ii) issue the makeup billing amount calculated on a prorated basis to reflect the varying rates for previously unbilled service accrued over a period of time when the rates for service have varied; and (iii) provide the customer with the option of a payment arrangement to retire the makeup bill for previously unbilled service by periodic payments, without interest or late fees, over a time equal to the amount of time the billing was delayed. The trustees shall not intentionally delay billing beyond the normal bill cycle.

With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 100-178, eff. 8-18-17.)

(70 ILCS 3715/6.5)
Sec. 6.5. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(70 ILCS 3715/6a) (from Ch. 111 2/3, par. 229)
Sec. 6a. Notwithstanding any other provision of this Act any person, firm, corporation, or agency of the public diverting or obtaining water at the time of the establishment of a Water Authority pursuant to this Act from any water source shall have the right of continuing to take from the same source, the quantity of water which is the rated capacity of the equipment used to divert or obtain water at the time of the establishment of the Water Authority having jurisdiction over the water source.
(Source: Laws 1951, p. 1964.)

(70 ILCS 3715/6b) (from Ch. 111 2/3, par. 229.1)
Sec. 6b. Purchases made pursuant to this Act shall be made in compliance with the "Local Government Prompt Payment Act", approved by the Eighty-fourth General Assembly.
(Source: P.A. 84-731.)

(70 ILCS 3715/6c)
Sec. 6c. Boil order; notification of certified local health department required. If a water authority issues a boil order, then the authority must notify any certified local public health department that serves an area subject to the boil order as soon as is practical, but no later than 2 hours after issuing the order. In addition to the initial notice, the authority must provide, to any affected certified local public health department, a written notification within 24 hours after issuing the boil order. The written notification must include the estimated duration of the order or warning and the geographic area covered by the order or warning.
(Source: P.A. 93-1020, eff. 8-24-04.)

(70 ILCS 3715/7) (from Ch. 111 2/3, par. 230)
Sec. 7. All final administrative decisions of any board of trustees organized pursuant to this act shall be subject to judicial review pursuant to the provisions of the Administrative Review Law, and all amendments and modifications thereof, and the rules adopted pursuant thereto. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 82-783.)

(70 ILCS 3715/8) (from Ch. 111 2/3, par. 231)
Sec. 8. Provisions of this act shall not apply to water used for agricultural purposes, farm irrigation, or water used for domestic purposes where not to exceed 4 families are supplied from the same well or other immediate source.
(Source: Laws 1951, p. 1964.)

(70 ILCS 3715/9) (from Ch. 111 2/3, par. 232)
Sec. 9. Any adjoining territory may be annexed to such water authority in the following manner: A written petition requesting such annexation and signed by a majority in numbers and in area owned of the owners of record of land in such adjoining territory shall be filed with the court in which such authority was created. A public hearing shall be had upon such petition after giving such notice by publication or posting, as the court may direct. At such hearing, any interested person shall be given an opportunity to be heard. If the court finds that the petition has been signed by the required number of landowners and there is no valid objection to such annexation, it shall enter an order annexing such territory.
Any territory within any such water authority which is upon the border thereof and which contains not less than twenty acres and which, if disconnected, will not result in the isolation of any part of such authority from the remainder thereof may be disconnected in the following manner: A written petition requesting such disconnection and signed by all the owners of record of land in such territory shall be filed with the court in which such authority was created. The water authority from which disconnection is sought shall be made a defendant and it or any taxpayer residing therein may appear and defend against said petition. If the court finds that the allegations of the petition are true and that the area of land is entitled to disconnection, it shall order the same disconnected. The disconnection of any such land shall not exempt it from taxation for the purpose of paying any indebtedness contracted by the authority prior to the filing of the petition.
(Source: Laws 1967, p. 3987.)

(70 ILCS 3715/10) (from Ch. 111 2/3, par. 233)
Sec. 10. For the purpose of paying the cost of the acquisition by condemnation, purchase or otherwise and of the construction of any water supply or other water properties of the authority and the improvement or extension thereof from time to time, including engineering and all other expenses, and also for reimbursing or paying the cost and expense of creating the authority, the board of trustees of any such authority is authorized to issue and sell revenue bonds of the authority, payable solely from the income and revenue derived from the operation of the water supply or other waterworks properties of the authority.
All such bonds shall be authorized by ordinance or resolution to be adopted by the board of trustees, shall bear such date or dates, mature at such time or times not exceeding 40 years from their respective dates, may bear interest at such rate or rates not exceeding the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, may be in such form, may carry such registration privileges, may be executed in such manner, may be payable at such place or places, may be subject to redemption in such manner, and upon such terms with or without premium as is stated on the face thereof, and may be executed in such manner by such officers of the authority, and may contain such terms and covenants, all as provided by the ordinance or resolution authorizing their issue.
Such bonds shall be sold in such manner as the board of trustees shall determine, and if issued to bear interest at the rate of the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, shall be sold for not less than par and accrued interest; provided, however, the selling price of any bonds bearing less than the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, shall be such that the interest cost of the money received from the sale of said bonds shall not exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, computed to absolute maturity, according to standard tables of bond values.
Notwithstanding the form or tenure thereof, and in the absence of expressed recitals on the face thereof that said bonds are nonnegotiable, all such bonds shall be negotiable instruments.
To secure payment of any and all of such bonds such ordinance or resolution shall set forth the covenants and undertakings of the authority in connection with the issuance thereof and the issuance of additional bonds payable from the revenues or income to be derived from the operation of the water supply or the waterworks properties of such authority, as well as the use and operation thereof.
In case any officer whose signature appears on said bonds or coupons attached thereto shall cease to be such officer before the delivery of the bonds to the purchaser, such signature shall nevertheless be valid and sufficient for all purposes to the same effect as if he had remained in office until the delivery of the bonds and the signature of any officer holding office at the time any bond was signed shall be valid, regardless of whether or not said officer held such office on the day on which the bonds are dated.
Under no circumstances shall any bonds issued pursuant to the provisions of this Act be or become an indebtedness or an obligation of the authority payable from taxes and shall not in any event constitute an indebtedness of such authority within the meaning of the constitutional provisions or limitations, and such fact shall be plainly stated on the face of each bond.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-4.)

(70 ILCS 3715/11) (from Ch. 111 2/3, par. 234)
Sec. 11. Any ordinance or resolution authorizing the issuance of revenue bonds as provided in this Act shall describe in a general way the contemplated project, but it shall not be necessary to refer to plans and specifications prepared for any construction work and such ordinance or resolution may be passed prior to the preparation of plans or specifications for construction work to be done.
Such ordinance or resolution shall also set out the total estimated cost of the project, fix the amount of bonds proposed to be issued, the maturity or maturities, the interest rate and all details in respect thereof, and the covenants and undertakings of the authority in connection with the application of the income and revenue and the issuance of additional revenue bonds thereafter as may be deemed necessary or advisable for assurance of the payment of the bonds thereby authorized, and as may thereafter be issued.
(Source: Laws 1955, p. 1801.)

(70 ILCS 3715/12) (from Ch. 111 2/3, par. 235)
Sec. 12. Any ordinance or resolution authorizing the issuance of revenue bonds under this Act may in the discretion of the authority provide that the bonds be secured by a trust agreement or depository agreement by and between the authority and a corporate trustee, which may be a trust company, or a bank having the powers of a trust company, within the state of Illinois, containing such provisions for directing and supervising the rights and remedies of the bondholders as may be deemed reasonable and proper, including the terms upon which the trustee under such trust agreement or depository agreement and the bondholders, or either of them, may enforce their rights; but no such trust agreement or depository agreement shall convey, mortgage or create any lien upon the waterworks properties of such authority.
(Source: Laws 1955, p. 1801.)

(70 ILCS 3715/13) (from Ch. 111 2/3, par. 236)
Sec. 13. Whenever revenue bonds are issued under this Act the income and revenue derived from the operation of the water supply or other waterworks properties of the authority shall be used only to pay the cost of operation and maintenance of the waterworks properties, to pay principal of and interest on any revenue bonds issued hereunder and to provide an adequate depreciation fund, which fund is hereby defined to be for such replacements as may be necessary from time to time for the continued, effective and efficient operation of the waterworks properties of such authority, which such fund shall not be allowed to accumulate beyond a reasonable amount necessary for that purpose, the terms and provisions of which shall be incorporated in the ordinance or resolution authorizing the issuance of the bonds.
However, the board of trustees shall have power to agree and covenant in the ordinance or resolution authorizing such revenue bonds that the cost of operation and maintenance of such waterworks properties shall be defrayed from the tax authorized by Section 6 of this Act to the extent that the proceeds of such tax will suffice to meet such cost of operation and maintenance.
(Source: Laws 1955, p. 1801.)

(70 ILCS 3715/14) (from Ch. 111 2/3, par. 237)
Sec. 14. With respect to any area acquired by a water authority for reservoir purposes, whether within or without the corporate boundaries of the authority, the authority has the powers enumerated in Sections 15 to 23, inclusive, which are in addition to any other powers of an authority.
(Source: Laws 1957, p. 1599.)

(70 ILCS 3715/15) (from Ch. 111 2/3, par. 238)
Sec. 15. To police such area and to exercise police power with respect thereto and to employ and commission policemen. Such policemen and trustees of the authority are authorized to enforce all ordinances of the authority, to act as conservators of the peace and to arrest, with or without process, any person who breaks the peace or is found violating any ordinance of the authority or any criminal law of this State; and to commit arrested persons for examination without unnecessary delay. All warrants for the violation of ordinances of the authority, or the State criminal law, to whomsoever directed, may be served and executed within the limits of an authority by any policemen thereof. For this purpose policemen have all the common law and statutory power of sheriffs.
(Source: P.A. 76-1383.)

(70 ILCS 3715/16) (from Ch. 111 2/3, par. 239)
Sec. 16. In all actions for the violation of any ordinance of the authority, the first process shall be a summons or a warrant. A warrant for the arrest of an accused person may issue upon the affidavit of any person that an ordinance has been violated, and that the person making the complaint has reasonable grounds to believe that the party charged is guilty thereof. Every person arrested upon a warrant shall be taken, without unnecessary delay, before the proper officer for examination.
The person upon whom any fine or penalty is imposed, upon the order of the court may be committed to any place lawfully provided by ordinance for the incarceration of offenders until the fine, penalty, and costs are fully paid where failure to pay is wilful. No imprisonment, however, shall exceed 30 days if the fine is imposed for a petty offense, business offense, or misdemeanor, or 6 months if the fine is imposed for a felony.
(Source: P.A. 84-551.)

(70 ILCS 3715/17) (from Ch. 111 2/3, par. 240)
Sec. 17. Any sheriff may serve any process, or make any arrest in an authority, or the part thereof, located in the county in which he was elected, which any officer of that authority is authorized to make under this Act or any ordinance passed in pursuance thereof.
(Source: Laws 1965, p. 346.)

(70 ILCS 3715/18) (from Ch. 111 2/3, par. 241)
Sec. 18. To regulate or prohibit fishing, boating, swimming and other sporting activities.
(Source: Laws 1957, p. 1599.)

(70 ILCS 3715/19) (from Ch. 111 2/3, par. 242)
Sec. 19. To license and regulate or prohibit water craft, boat docks, wharves, boat houses and other structures in or on or on the shore of the reservoir.
(Source: Laws 1957, p. 1599.)

(70 ILCS 3715/20) (from Ch. 111 2/3, par. 243)
Sec. 20. To lay out, establish, open, alter, widen, extend, grade, pave or otherwise improve, and vacate roads, parking areas, wharves, parks, picnic areas and swimming pools for public use.
(Source: Laws 1957, p. 1599.)

(70 ILCS 3715/21) (from Ch. 111 2/3, par. 244)
Sec. 21. If the trustees determine that the leasing of the zone of land adjacent to the reservoir will aid in the protection from pollution or other injury to the reservoir by promoting forestation and other desirable vegetation and the improvement, maintenance and care of the premises, to zone such area for residential and business purposes and to lease its real estate for not more than 99 years to proper custodians for such uses and upon such terms and conditions as it determines are for the best interests of the authority and the purposes for which it was created.
(Source: Laws 1957, p. 1599.)

(70 ILCS 3715/22) (from Ch. 111 2/3, par. 245)
Sec. 22. To sell and dispose of property, real or personal, that is no longer needed for its purposes.
(Source: Laws 1957, p. 1599.)

(70 ILCS 3715/23) (from Ch. 111 2/3, par. 246)
Sec. 23. To grant easements and rights of way.
(Source: Laws 1957, p. 1599.)

(70 ILCS 3715/24) (from Ch. 111 2/3, par. 247)
Sec. 24. To make such regulations as it deems necessary to protect public health, welfare and safety and to prevent pollution of its water supply.
(Source: Laws 1957, p. 1599.)

(70 ILCS 3715/25) (from Ch. 111 2/3, par. 248)
Sec. 25. If it leases its property for residential or business purposes, to construct, and operate a water distribution and sewage system, require the use thereof and make reasonable charges therefor to such residents and businesses.
(Source: Laws 1957, p. 1599.)

(70 ILCS 3715/26) (from Ch. 111 2/3, par. 249)
Sec. 26. With respect to territory outside its corporate limits which is not held by it for reservoir purposes but which territory is within the watershed that feeds a reservoir of the authority, the authority may, by ordinance, prevent pollution of waters which feed its reservoir for a distance of 5 miles upstream from the headwaters of its reservoir and may abate any cause of pollution within that area as a nuisance.
(Source: Laws 1957, p. 1599.)

(70 ILCS 3715/27) (from Ch. 111 2/3, par. 250)
Sec. 27. An authority may acquire easements and rights of way for ingress to and egress from any of its real property by purchase, gift, condemnation or otherwise and may dedicate such easements and rights of way to public use.
(Source: Laws 1957, p. 1599.)

(70 ILCS 3715/28)
Sec. 28. Cessation or dissolution of authority organization.
(a) Notwithstanding any other provision of law, if a majority vote of the board of trustees is in favor of the proposition to annex the authority to another authority whose boundaries are contiguous, or consolidate the authority into a municipality with which the authority is coterminous or substantially coterminous, or consolidate the authority into the county in which the authority sits if the authority contains territory within only one county, and if the governing authorities of the governmental unit assuming the functions of the former authority agree by resolution to accept the functions (and jurisdiction over the territory, if applicable) of the consolidated or annexed authority, then the authority shall cease. On the effective date of the annexation or consolidation, all the rights, powers, duties, assets, property, liabilities, indebtedness, obligations, bonding authority, taxing authority, and responsibilities of the authority shall vest in and be assumed by the governmental unit assuming the functions of the former authority.
The employees of the former authority shall be transferred to the governmental unit assuming the functions of the former authority. The governmental unit assuming the functions of the former authority shall exercise the rights and responsibilities of the former authority with respect to those employees. The status and rights of the employees of the former authority under any applicable contracts or collective bargaining agreements, historical representation rights under the Illinois Public Labor Relations Act, or under any pension, retirement, or annuity plan shall not be affected by this amendatory Act.
(b) Any authority created under this Act, other than an authority servicing any part of the City of Chicago, which does not have any outstanding and unpaid revenue bonds issued under this Act may be dissolved any time after a date which is 4 years after the date of its creation as follows:
Any 500 electors residing within the area of the authority may petition the circuit court to order submitted to referendum the question whether the authority should be dissolved. Upon the filing of the petition, and the determination that it is in accordance with the general election law, the circuit court shall: designate the election at which this question is to be submitted; order notice of the referendum in the manner provided by the general election law; and certify the proposition to the proper election officials for submission in accordance with the general election law.
The proposition shall be in substantially the following form:

-------------------------------------------------------------
"Shall the (name of YES
water authority) --------------
be dissolved?" NO
-------------------------------------------------------------

If a majority of the votes cast on this question are in favor of dissolution of the authority under this subsection, then such organization shall cease, the authority is dissolved, and the circuit court shall direct the discharge of all outstanding obligations.
If the vote is in favor of dissolution of the authority under this subsection, there shall be no further appointments or elections for trustees. Except as otherwise provided for in this subsection, the trustees acting at the time of this vote shall close up the business affairs of the district and make the necessary conveyances of the title to the district property. The terms of the trustees acting at the time of a vote in favor of dissolution are extended until the business affairs are closed up and conveyances of title are completed.
To the extent that the authority has entered into a multiyear lease on a real property asset (including, but not limited to, surface water property) that it possesses, the court, upon application of the trustees, may order the trustees to arrange the transfer of such real property asset, instead of liquidating the real property asset, to a unit of local government with legal authority to operate the real property asset. Such transfer may be made with or without compensation in the discretion of the court in accordance with this paragraph. In determining whether compensation shall be paid, the court shall determine if the same or substantially similar groups of citizens will benefit from the real property asset after transfer. To the extent that the same or substantially similar groups of citizens will continue to benefit from the real property asset, the court is not required to order compensation paid by the receiving unit of local government to the authority. To the extent that a substantial change occurs to the groups of citizens that will benefit from the real property asset after the transfer, the court shall determine, after receiving input from the trustees and the unit of local government, an equitable method of compensation, after receiving input from the trustees and the unit of local government, to be received from the unit of local government to whom the real property asset is being transferred. The court shall liberally construe this provision to provide for an equitable determination of relative benefit.
If the vote is against dissolution of the authority, no petition for a referendum under this subsection may be filed within 4 years of the previous referendum.
The dissolution of any authority under this subsection does not affect the obligation of any bonds issued or contracts entered into by such authority, nor invalidate the levy, extension or collection of any taxes upon the property in the debtor authority, but all such bonds and contracts shall be fulfilled or repaid as required under the terms of the bonds or contracts.
All money remaining after the business affairs of the authority have been closed up and all the debts and obligations of the authority have been paid under this subsection, shall be paid to the township or townships in which such authority is situated, or the county or counties of any portion of such authority that is situated outside of a township, in the proportion that the taxable value the real property in the authority situated in each township or county bears to the taxable value of all the real property in the authority.
All courts shall take judicial notice of the dissolution of such authority.
(Source: P.A. 98-1002, eff. 8-18-14; 99-668, eff. 7-29-16.)



70 ILCS 3720/ - Water Commission Act of 1985.

(70 ILCS 3720/0.001)
Sec. 0.001. Commissioners; terms; vacancies. Effective January 1, 2011, the terms of office of the chairperson and all commissioners of water commissions appointed pursuant to this Act shall terminate and the commission shall be reconstituted.
(a) The commissioners shall be appointed as follows:
(1) A chairperson, who shall also serve in the

capacity of a commissioner, shall be appointed by the chairperson of the county board of the home county with the advice and consent of the county board.

(2) One commissioner from each county board district

within the home county shall be appointed by the chairperson of the county board of the home county with the advice and consent of the county board.

(3) One commissioner from each county board district

within the home county shall be appointed by the majority vote of the mayors of those included municipalities that have the greatest percentage of their respective populations residing within such county board district of the home county. A vice-chairperson of the commission shall be appointed from the commissioners appointed pursuant to this paragraph by a majority vote of these commissioners.

(b) All commissioners shall be residents of the home county or a resident of an included municipality.
(c) The initial commissioners appointed pursuant to subsection (a) shall serve the following terms:
(1) The chairperson shall serve for a term of 6 years.
(2) At the first meeting of the commission held

after January 1, 2011, the commissioners appointed pursuant to paragraph (2) of subsection (a) shall determine publicly by lot one-third of their members to serve for a term of 2 years, one-third of their members to serve for a term of 4 years, and one-third of their members to serve for a term of 6 years, any odd number of commissioners so determined by dividing into thirds to serve 6-year terms.

(3) At the first meeting of the commission held

after January 1, 2011, the commissioners and the vice-chairperson appointed pursuant to paragraph (3) of subsection (a) shall determine publicly by lot one-third of their members to serve for a term of 2 years, one-third of their members to serve for a term of 4 years, and one-third of their members to serve for a term of 6 years, any odd number of commissioners so determined by dividing into thirds to serve 6-year terms.

The successor commissioners shall serve for a term of 6 years or until their successors have been appointed and qualified in the same manner as the original appointments.
(d) A commissioner shall be eligible for reappointment upon the expiration of his or her term. A vacancy in the office of a commissioner shall be filled for the balance of the unexpired term by appointment and with the qualifications as to residency in the same manner as the original appointment was made.
(e) A commissioner may be a member of the governing board, an officer, or an employee of the county or any unit of local government located within the county.
(Source: P.A. 96-1389, eff. 7-29-10.)

(70 ILCS 3720/0.001a)
Sec. 0.001a. Officers. A water commission established pursuant to this Act shall, by majority vote of the water commissioners, appoint a general manager, a finance director, and a treasurer. The appointment of the general manager, finance director, and treasurer is subject to the advice and consent of the county board of the home county in which the county water commission is located. The positions of finance director and treasurer shall be filled by persons with the necessary financial background and experience to monitor and report on water commission financial matters and budgeting.
(Source: P.A. 96-1389, eff. 7-29-10.)

(70 ILCS 3720/0.001b)
Sec. 0.001b. Powers and duties. A water commission has the power and duty to:
(1) establish and define the responsibilities of the

commission and its committees;

(2) establish and define the responsibilities of the

commission's management and staff;

(3) establish a finance committee to conduct monthly

meetings to supervise staff's handling of financial matters and budgeting;

(4) require the finance director and treasurer to

report to the finance committee the status of all commission funds and obligations;

(5) require the treasurer to report to the commission

any improper or unnecessary expenditures, budgetary errors, or accounting irregularities;

(6) require commission staff to document and comply

with standard accounting policies, procedures, and controls to ensure accurate reporting to the finance committee and commission and to identify improper or unnecessary expenditures, budgetary errors, or accounting irregularities;

(7) require the commission's finance director to

provide monthly reports regarding the commission's cash and investment position including whether the commission has sufficient cash and investments to pay its debt service, operating expenses, and capital expenditures and maintain required reserve levels. The information shall include the required funding levels for restricted funds and unrestricted cash and investment balances with comparisons to unrestricted reserves. The information shall also include the type and performance of the commission's investments and description as to whether those investments are in compliance with the commission's investment policies;

(8) require the commission's finance director to

provide the commission with detailed information concerning the commission's operating performance including the budgeted and actual monthly amounts for water sales, water costs, and other operating expenses;

(9) require commission staff to provide the

commission with detailed information regarding the progress of capital projects including whether the percentage of completion and costs incurred are timely;

(10) require the commission's staff accountant to

perform bank reconciliations and general ledger account reconciliations on a monthly basis; the finance director shall review these reconciliations and provide them to the treasurer and the finance committee on a monthly basis;

(11) establish policies to ensure the proper

segregation of the financial duties performed by employees;

(12) restrict access to the established accounting

systems and general ledger systems and provide for adequate segregation of duties so that no single person has sole access and control over the accounting system or the general ledger system;

(13) require that the finance director review and

approve all manual journal entries and supporting documentation; the treasurer shall review and approve the finance director's review and approval of manual journal entries and supporting documentation;

(14) require that the finance director closely

monitor the progress of construction projects;

(15) require that the finance director carefully

document any GAAP analysis or communications with GASB and provide full and timely reports for the same to the finance committee;

(16) retain an outside independent auditor to perform

a comprehensive audit of the water commission's financial activities for each fiscal year in conformance with the standard practices of the Association of Governmental Auditors; within 30 days after the independent audit is completed, the results of the audit must be sent to the county auditor; and

(17) on or after the effective date of this

amendatory Act of the 100th General Assembly, bill for any utility service, including previously unbilled service, supplied to a residential customer within 12 months, or a non-residential customer within 24 months, after the provision of that service to the customer; however, the water commission may bill for unpaid amounts that were billed to a customer or if the customer was notified that there is an unpaid amount before the effective date of this amendatory Act of the 100th General Assembly for service that was supplied to the customer before January 1, 2016. The time limit of this paragraph shall not apply to previously unbilled service attributed to tampering, theft of service, fraud, or the customer preventing the utility's recorded efforts to obtain an accurate reading of the meter. The commission shall: (i) label any amount attributed to previously unbilled service as such on the customer's bill and include the beginning and ending dates for the period during which the previously unbilled amount accrued; (ii) issue the makeup billing amount calculated on a prorated basis to reflect the varying rates for previously unbilled service accrued over a period of time when the rates for service have varied; and (iii) provide the customer with the option of a payment arrangement to retire the makeup bill for previously unbilled service by periodic payments, without interest or late fees, over a time equal to the amount of time the billing was delayed. The commission shall not intentionally delay billing beyond the normal bill cycle.

(Source: P.A. 100-178, eff. 8-18-17.)

(70 ILCS 3720/0.01)
Sec. 0.01. Service to areas with contaminated or tainted water.
(a) Notwithstanding the terms of a water supply contract existing on the effective date of this amendatory Act of the 93rd General Assembly, a municipality with a water supply contract with a county water commission must provide water to territories outside that municipality, provided that the territory to be served currently receives well water that is tainted or contaminated. The home county board must find that the water supply in such territory is tainted or contaminated such that the health of persons served in that territory is likely to be adversely affected now or in the future. The county water commission shall determine which municipality in the home county is most appropriate for supplying water to the territory with the contaminated wells within 30 days of a county board finding that there is a tainted or contaminated water supply.
The municipality shall provide access to water for such territory no later than 90 days after the county water commission has determined by resolution that the municipality is the most appropriate municipality for providing access to water for the territory. "Access to water" includes access through the municipal main, but the municipality need not otherwise provide infrastructure to deliver water from the municipal main. The municipality may sell water to such territory at a rate higher than the rate charged to municipal customers, in accordance with existing law.
(b) Unless otherwise provided by law, property in unincorporated territory receiving water pursuant to subsection (a) of this Section shall not be annexed without consent of the owner of the property. A municipality's furnishing water pursuant to subsection (a) of this Section may not be conditioned on an agreement to annex. "Owner" for the purpose of this subsection is any person or persons in title, or in the case of property owned in trust, having the beneficial ownership of such property, who owned the property on the date water is first so received pursuant to subsection (a) of this Section. Upon transfer of ownership of such property, the municipality may annex it by ordinance.
(c) This amendatory Act of the 93rd General Assembly is a limitation under subsection (i) of Section 6 of Article VII of the Illinois Constitution on the concurrent exercise by home rule units of powers and functions exercised by the State.
(Source: P.A. 93-226, eff. 7-22-03.)

(70 ILCS 3720/0.02)
Sec. 0.02. Rate equalization. Notwithstanding the terms of a water supply contract existing on the effective date of this amendatory Act of the 93rd General Assembly, all parties to a water supply contract with a county water commission, irrespective of whether such party is a charter member or subsequent entrant, shall pay rates equal to the rates paid by other parties to such water supply contract and shall not pay any additional fees, costs, or differentials as a condition of becoming a party to such water supply contract. Subsequent entrants to a water supply contract shall pay their pro-rata portion of the original capital costs less any rebates and the actual costs of connection to the water commission system.
(Source: P.A. 93-226, eff. 7-22-03.)

(70 ILCS 3720/0.03)
Sec. 0.03. Water subsidy guaranty. Except to satisfy the obligations of persons who loaned funds to the county water commission, the water rates charged to municipalities that are in effect on the effective date of this amendatory Act of the 93rd General Assembly may not be increased for a period of 5 years.
(Source: P.A. 93-226, eff. 7-22-03.)

(70 ILCS 3720/0.04)
Sec. 0.04. Five-year annual transfer of funds to home county. Beginning July 1, 2003 and prior to July 1 of each year through and including 2007, each county water commission shall from any legally available sources transfer the sum of $15,000,000 to the county board of the home county to be used for county purposes. This amendatory Act of the 93rd General Assembly is subordinate to any legally required payment of principal, interest, or required reserve pursuant to the county water commission's debt obligations.
(Source: P.A. 93-226, eff. 7-22-03.)

(70 ILCS 3720/0.05)
Sec. 0.05. Home rule. A municipality, including a home rule unit, must regulate its water systems and provide access to water as required under the provisions of this amendatory Act of the 93rd General Assembly. This Section is a denial and limitation under subsection (i) of Section 6 of Article VII of the Illinois Constitution on the concurrent exercise by home rule units of powers and functions exercised by the State.
(Source: P.A. 93-226, eff. 7-22-03.)

(70 ILCS 3720/1) (from Ch. 111 2/3, par. 251)
Sec. 1. This Act shall be known and may be cited as the Water Commission Act of 1985.
(Source: P.A. 84-119.)

(70 ILCS 3720/2) (from Ch. 111 2/3, par. 252)
Sec. 2. The General Assembly hereby finds and declares that it is necessary and in the public interest to help assure a sufficient and economic supply of a source of water within those county wide areas of this State where, because of a growth in population and proximity to large urban centers, the health, safety and welfare of the residents is threatened by an ever increasing shortage of a continuing, available and adequate source and supply of water on an economically reasonable basis; however, it is not the intent of the General Assembly to interfere with the power of municipalities to provide for the retail distribution of water to their residents or the customers of their water systems. Therefore, in order to provide for a sufficient and economic supply of water to such areas, it is hereby declared to be the law of this State that:
(a) With respect to any water commission constituted pursuant to Division 135 of the Illinois Municipal Code or established by operation of law under Public Act 83-1123, as amended, which water commission includes municipalities which in the aggregate have within their corporate limits more than 50% of the population of a county (hereinafter referred to as a "home county"), and such county is contiguous to a county which has a population in excess of 1,000,000 inhabitants, the provisions of this Act shall apply. With respect to any such water commission (hereinafter referred to as a "county water commission"):
(i) the terms of all commissioners of such commission

holding office at the time a water commission becomes a county water commission shall terminate 30 days after such time and new commissioners shall be appointed as the governing board of the county water commission as hereinafter provided in subsection (c); and

(ii) the county water commission shall continue to be

a body corporate and politic, and shall bear the name of the home county but shall be independent from and not a part of the county government and shall itself be a political subdivision and a unit of local government, and upon appointment of the new commissioners as the governing board of such water commission as provided in subsection (c), such water commission shall remain responsible for the full payment of, and shall by operation of law be deemed to have assumed and shall pay when due all debts and obligations of the commission as the same is constituted and as such debts and obligations existed on the date such water commission becomes a county water commission and such additional debts and obligations as are incurred by such commission after such date and prior to the appointment of the new commissioners as the governing board of such commission, and further shall continue to have and exercise all powers and functions and duties of a water commission created pursuant to Division 135 of the Illinois Municipal Code, as now or hereafter amended, and the county water commission may rely on that Division, as modified and supplemented by the provisions of this Act, as lawful authority under which it may act.

(b) Any county water commission shall have as its territory within its corporate limits, subject to taxation for its purposes, and subject to the powers and limitations as conferred by this Act, (i) all of the territory of the home county except that territory located within the corporate limits of excluded units as hereinafter defined and (ii) also all of the territory located outside the home county and included within the corporate limits of an included unit as hereinafter defined. As used in this Act, "excluded unit" means a unit of local government having a waterworks system and having within its corporate limits territory within the home county and which either, at the time any commission becomes a county water commission, receives, or has contracted at such time for the receipt of, more than 25% of the water distributed by such unit's water system from a source outside of the home county, or a unit of local government that seeks a change in status as provided in this Section. As used in this Section, "included unit" means any unit of local government having a waterworks system and having within its corporate limits territory within the home county, which unit of local government is not an excluded unit. No other water commission shall be constituted under Division 135 of the Illinois Municipal Code in any home county after the effective date of this Act to provide water from any source located outside the home county. A unit of local government may switch its status from being an included unit to an excluded unit provided that (i) it has constructed a water treatment plant prior to December 31, 2006 to comply with United States Environmental Protection Agency regulations regarding radium; (ii) it notifies the commission in writing of its desire to become an excluded unit; and (iii) it no longer demands future service from the commission and shall not be reinstated as an included unit. In the event a unit of local government switches status, the water commission shall, from any legally available sources, transfer the sums collected from that unit of local government for the period of time beginning January 1, 2006 to the date that this tax is no longer assessed within the affected excluded unit. The transfer of funds authorized herein shall be made within 90 days of the effective date of this amendatory Act of the 95th General Assembly. Except as authorized by a county water commission, no home county or included unit shall enter into any new or renew or extend any existing contract, agreement or other arrangement for the acquisition or sale of water from any source located outside a home county; provided, however, that any included unit may contract for a supply of water in case of a temporary emergency from any other unit of local government or any entity. In the event that any included unit elects to serve retail customers outside its corporate boundaries and to establish rates and charges for such water in excess of those charged within its corporate boundaries, such rates and charges shall have a reasonable relationship to the actual cost of providing and delivering the water; this provision is declarative of existing law. It is declared to be the law of this State pursuant to paragraphs (g) and (h) of Section 6 of Article VII of the Illinois Constitution that in any home county, the provisions of this Act and Division 135 of the Illinois Municipal Code, as modified and supplemented by this Act and this amendatory Act of the 93rd General Assembly, constitute a limitation upon the power of any such county and upon all units of local government (except excluded units) within such county, including home rule units, limiting to such county, units of local government and home rule units the power to acquire, supply or distribute water or to establish any water commission for such purposes involving water from any source located outside the home county in a manner other than as provided or permitted by this Act and Division 135, as modified and supplemented by this Act, and further constitute an exercise of exclusive State power with respect to the acquisition, supply and distribution of water from any source located outside the home county by any such county and by units of local government (except excluded units), including home rule units, within such county and with respect to the establishment for such purposes of any water commission therein, which power may not be exercised concurrently by any unit of local government or home rule unit. Upon the request of any included unit, a county water commission shall provide such included unit Lake Michigan water in an amount up to the then current Department of Transportation allocation of Lake Michigan water for such included unit.
With respect to a water commission to which the provisions of subsection (a) apply, all uninhabited territory that is owned and solely occupied by such a commission and is located not within its home county but within a non-home rule municipality adjacent to its home county shall, notwithstanding any other provision of law, be disconnected from that municipality by operation of this Act on the effective date of this amendatory Act of 1991, and shall thereafter no longer be within the territory of the municipality for any purpose; except that for the purposes of any statute that requires contiguity of territory, the territory of the water commission shall be disregarded and the municipality shall not be deemed to be noncontiguous by virtue of the disconnection of the water commission territory.
(c) The governing body of any water commission to which the provisions of subsection (a) apply shall be a board of commissioners, each to be appointed within 30 days after the water commission becomes a county water commission to a term commencing on such date, as follows:
(i) one commissioner, who shall serve as chairman,

who shall be a resident of the home county, to be appointed by the chairman of the county board of such county with the advice and consent of the county board, provided that following the expiration of the term or vacancy of the current chairman serving on the effective date of this amendatory Act of the 93rd General Assembly, any subsequent appointment as chairman shall also be subject to the advice and consent of the county water commission;

(ii) one commissioner from each county board district

within the home county, to be appointed by the chairman of the county board of the home county with the advice and consent of the county board; and

(iii) one commissioner from each county board

district within the home county, to be appointed by the majority vote of the mayors of those included units which are municipalities and which have the greatest percentage of their respective populations residing within such county board district of the home county.

The mayors of the respective county board districts shall meet for the purpose of making said respective appointments at a time and place designated by that mayor in each county board district of the included unit with the largest population voting for a commissioner upon not less than 10 days' written notice to each other mayor entitled to vote.
The commissioners so appointed shall serve for a term of 6 years, or until their successors have been appointed and have qualified in the same manner as the original appointments, except that at the first meeting of such commissioners, (A) the commissioners first appointed pursuant to paragraph (ii) of this subsection shall determine publicly by lot 1/3 of their number to serve for terms of 2 years, 1/3 of their number to serve for terms of 4 years and 1/3 of their number to serve for terms of 6 years, any odd number of commissioners so determined by dividing into thirds to serve 6 year terms, and (B) the commissioners first appointed pursuant to paragraph (iii) of this subsection shall determine publicly by lot 1/3 of their number to serve for terms of 2 years, 1/3 of their number to serve for terms of 4 years and 1/3 of their number to serve for terms of 6 years, any odd number of commissioners so determined by dividing into thirds to serve 6 year terms. The commissioner first appointed pursuant to paragraph (i) of this subsection, who shall serve as chairman, shall serve for a term of 6 years. Any commissioner may be a member of the governing board or an officer or employee of such county or any unit of local government within such county. A commissioner is eligible for reappointment upon the expiration of his term. A vacancy in the office of a commissioner shall be filled for the balance of the unexpired term by appointment and qualification as to residency in the same manner as the original appointment was made. Each commissioner shall receive the same compensation which shall not be more than $600 per year, except that no such commissioner who is a member of the governing board or an officer or employee of such county or any unit of local government within such county may receive any compensation for serving as a commissioner. Each commissioner may be removed by the appointing authority for any cause for which any other county or municipal officer may be removed. The county water commission shall determine its own rules of proceeding. A quorum shall be a majority of the commissioners then in office. All ordinances or resolutions shall be passed by not less than a majority of a quorum. No commissioner or employee of the commission, no member of the county board or other official elected within such county, no mayor or president or other member of the corporate authorities of any unit of local government within such county, and no employee of such county or any such unit of local government, shall be interested directly or indirectly in any contract or job of work or materials, or the profits thereof, or services to be performed for or by the commission. A violation of any of the foregoing provisions of this subsection is a Class C misdemeanor. A conviction is cause for the removal of a person from his office or employment.
(d) Except as provided in subsection (g), subject to the referendum provided for in subsection (e), a county water commission may borrow money for corporate purposes on the credit of the commission, and issue general obligation bonds therefor, in such amounts and form and on such conditions as it shall prescribe, but shall not become indebted in any manner or for any purpose in an amount including existing indebtedness in the aggregate to exceed 5.75% of the aggregate value of the taxable property within the territorial boundaries of the county water commission, as equalized and assessed by the Department of Revenue and as most recently available at the time of the issue of said bonds. Before or at the time of incurring any indebtedness, except as provided in subsection (g), the commission shall provide for the collection of a direct annual tax, which shall be unlimited as to rate or amount, sufficient to pay the interest on such debt as it falls due and also to pay and discharge the principal thereof at maturity, which shall be within 40 years after the date of issue thereof. Such tax shall be levied upon and collected from all of the taxable property within the territory of the county water commission. Dissolution of the county water commission for any reason shall not relieve the taxable property within such territory of the county water commission from liability for such tax. The clerk of the commission shall file a certified copy of the resolution or ordinance by which such bonds are authorized to be issued and such tax is levied with the County Clerk of each county in which any of the territory of the county water commission is located and such filing shall constitute, without the doing of any other act, full and complete authority for each such County Clerk to extend such tax for collection upon all the taxable property within the territory of the county water commission subject to such tax in each and every year required sufficient to pay the principal of and interest on such bonds, as aforesaid, without limit as to rate or amount, and shall be in addition to and in excess of all other taxes authorized to be levied by the commission or any included unit. The general obligation bonds shall be issued pursuant to an ordinance or resolution and may be issued in one or more series, and shall bear such date or dates, mature at such time or times and in any event not more than 40 years from the date thereof, be sold at such price at private or public sale as determined by a county water commission, bear interest at such rate or rates such that the net effective interest rate received upon the sale of such bonds does not exceed the maximum rate determined under Section 2 of the Bond Authorization Act, which rates may be fixed or variable, be in such denominations, be in such form, either coupon or registered, carry such conversion, registration, and exchange privileges, be executed in such manner, be payable in such medium of payment at such place or places within or without the State of Illinois, be subject to such terms of redemption, and contain or be subject to such other terms as the ordinance or resolution may provide, and shall not be restricted by the provisions of any other terms of obligations of public agencies or private persons.
(e) No issue of general obligation bonds by a county water commission (except bonds to refund an existing bonded indebtedness) shall be authorized unless the commission certifies the proposition of issuing such bonds to the proper election officials, who shall submit the proposition to the voters at an election in accordance with the general election law, and the proposition has been approved by a majority of those voting on the proposition.
The proposition shall be in the form provided in Section 5 or shall be substantially in the following form:
--------------------------------------------------------------
Shall general obligation
bonds for the purpose of
(state purpose), in the YES
sum of $....(insert amount), ------------------------------
be issued by the ......... NO
(insert corporate name of
the county water commission)?
--------------------------------------------------------------
(f) In order to carry out and perform its powers and functions and duties under the provisions of this Act and Division 135 of the Illinois Municipal Code, as modified and supplemented by this Act, the governing body of any county water commission may by ordinance levy annually upon all taxable property within its territory a tax at a rate not to exceed .005% of the value of such property, as equalized or assessed by the Department of Revenue for the year in which the levy is made. In addition, any county water commission may by ordinance levy upon all taxable property within its territory, for one year only, an additional tax for such purposes at a rate not to exceed .20% of the value of such property, as equalized or assessed by the Department of Revenue for that year; provided, however, that such tax may not be levied more than once in any county water commission.
(g) Any county water commission shall have the power to borrow money, subject to the indebtedness limitation provided in subsection (d), from the home county or included units, in such amounts and in such terms as agreed by the governing bodies of the commission and the home county or included units.
(h) No county water commission constituted pursuant to the Act shall engage in the retail sale or distribution of water to residents or customers of any municipality.
(i) Nothing in the Section requires any municipality to contract with a county water commission for a supply of water.
(j) The State of Illinois recognizes that any such contract for the supply of water executed by a unit of local government and a county water commission may contain terms and conditions intended by the parties thereto to be absolute conditions thereof. The State of Illinois also recognizes that persons may loan funds to a county water commission (including, without limitation, the purchase of revenue or general obligation bonds of such commission) in reliance upon the terms and conditions of any such contract for the supply of water. Therefore, the State of Illinois pledges and agrees to those parties and persons which make loans of funds to a county water commission that it will not impair or limit the power or ability of a county water commission or a unit of local government fully to carry out the financial obligations and obligation to furnish water pursuant to the terms of any contract for the supply of water entered into by such county water commission or unit of local government for the term of such contracts or loans. All other terms and conditions of such contracts and intergovernmental agreements shall be binding to the extent that they are not inconsistent with this amendatory Act of the 93rd General Assembly.
(Source: P.A. 95-114, eff. 1-1-08.)

(70 ILCS 3720/2.1)
Sec. 2.1. Cessation of commission organization. Notwithstanding any other provision of law, if a majority vote of the water commission is in favor of the proposition to annex the commission to another commission whose boundaries are contiguous, or consolidate the commission into a municipality with which the commission is coterminous or substantially coterminous, or consolidate the commission into the county in which the commission sits, and if the governing authorities of the governmental unit assuming the functions of the former commission agree by resolution to accept the functions (and jurisdiction over the territory, if applicable) of the consolidated or annexed commission, then the commission shall cease. On the effective date of the annexation or consolidation, all the rights, powers, duties, assets, property, liabilities, indebtedness, obligations, bonding authority, taxing authority, and responsibilities of the commission shall vest in and be assumed by the governmental unit assuming the functions of the former commission.
The employees of the former commission shall be transferred to the governmental unit assuming the functions of the former commission. The governmental unit assuming the functions of the former commission shall exercise the rights and responsibilities of the former commission with respect to those employees. The status and rights of the employees of the former commission under any applicable contracts or collective bargaining agreements, historical representation rights under the Illinois Public Labor Relations Act, or under any pension, retirement, or annuity plan shall not be affected by this amendatory Act.
(Source: P.A. 98-1002, eff. 8-18-14.)

(70 ILCS 3720/2.5)
Sec. 2.5. Boil order; notification of certified local public health department required. If a water commission issues a boil order, then the commission must notify any certified local public health department that serves an area subject to the boil order as soon as is practical, but no later than 2 hours after issuing the order. In addition to the initial notice, the commission must provide, to any affected certified local public health department, a written notification within 24 hours after issuing the boil order. The written notification must include the estimated duration of the order or warning and the geographic area covered by the order or warning.
(Source: P.A. 93-1020, eff. 8-24-04.)

(70 ILCS 3720/3) (from Ch. 111 2/3, par. 253)
Sec. 3. (a) All water commissions (hereinafter referred to as "existing commissions") previously organized under that Act of the General Assembly known as the Water Commission Act (Public Act 83-1123), as amended, shall hereafter be deemed organized and operating under this Act of the General Assembly known as the Water Commission Act of 1985.
(b) The commissioners constituting the governing body of existing commissions shall not change by operation of this Act, and shall serve out their terms. Vacancies occurring in the offices of such commissioners shall be filled pursuant to the provisions of the Water Commission Act of 1985. Successors to commissioners of existing commissions who complete their terms shall be named pursuant to the provisions of the Water Commission Act of 1985.
(c) The territorial limits of existing commissions shall be as provided in the Water Commission Act of 1985.
(d) The organization and operation of existing commissions from the time of original organization thereof are hereby validated and approved. Such existing commissions shall be deemed and treated as validly organized county water commissions under the Water Commission Act of 1985 as if originally formed under the Water Commission Act of 1985. All acts of existing commissions from the time of organization thereof to the effective date of this Act, and not in conflict with the Constitution of this State or of the United States including all levies of taxes thereby, are hereby validated and approved to the fullest extent this General Assembly may do so.
(e) Any existing commission whose organization is deemed invalid, unlawful or unconstitutional by final and unappealable order of a court of competent jurisdiction shall first reconstitute as it existed prior to becoming subject to the provisions of the Water Commission Act, and, then, immediately, become subject to the provisions of the Water Commission Act of 1985 if included by the terms thereof.
(Source: P.A. 84-119.)

(70 ILCS 3720/4) (from Ch. 111 2/3, par. 254)
Sec. 4. Taxes.
(a) The board of commissioners of any county water commission may, by ordinance, impose throughout the territory of the commission any or all of the taxes provided in this Section for its corporate purposes. However, no county water commission may impose any such tax unless the commission certifies the proposition of imposing the tax to the proper election officials, who shall submit the proposition to the voters residing in the territory at an election in accordance with the general election law, and the proposition has been approved by a majority of those voting on the proposition.
The proposition shall be in the form provided in Section 5 or shall be substantially in the following form:
--------------------------------------------------------------
Shall the (insert corporate
name of county water commission) YES
impose (state type of tax or -------------------------
taxes to be imposed) at the NO
rate of 1/4%?
--------------------------------------------------------------
Taxes imposed under this Section and civil penalties imposed incident thereto shall be collected and enforced by the State Department of Revenue. The Department shall have the power to administer and enforce the taxes and to determine all rights for refunds for erroneous payments of the taxes.
(b) The board of commissioners may impose a County Water Commission Retailers' Occupation Tax upon all persons engaged in the business of selling tangible personal property at retail in the territory of the commission at a rate of 1/4% of the gross receipts from the sales made in the course of such business within the territory. The tax imposed under this paragraph and all civil penalties that may be assessed as an incident thereof shall be collected and enforced by the State Department of Revenue. The Department shall have full power to administer and enforce this paragraph; to collect all taxes and penalties due hereunder; to dispose of taxes and penalties so collected in the manner hereinafter provided; and to determine all rights to credit memoranda arising on account of the erroneous payment of tax or penalty hereunder. In the administration of, and compliance with, this paragraph, the Department and persons who are subject to this paragraph shall have the same rights, remedies, privileges, immunities, powers and duties, and be subject to the same conditions, restrictions, limitations, penalties, exclusions, exemptions and definitions of terms, and employ the same modes of procedure, as are prescribed in Sections 1, 1a, 1a-1, 1c, 1d, 1e, 1f, 1i, 1j, 2 through 2-65 (in respect to all provisions therein other than the State rate of tax except that food for human consumption that is to be consumed off the premises where it is sold (other than alcoholic beverages, soft drinks, and food that has been prepared for immediate consumption) and prescription and nonprescription medicine, drugs, medical appliances and insulin, urine testing materials, syringes, and needles used by diabetics, for human use, shall not be subject to tax hereunder), 2c, 3 (except as to the disposition of taxes and penalties collected), 4, 5, 5a, 5b, 5c, 5d, 5e, 5f, 5g, 5h, 5i, 5j, 5k, 5l, 6, 6a, 6b, 6c, 6d, 7, 8, 9, 10, 11, 12 and 13 of the Retailers' Occupation Tax Act and Section 3-7 of the Uniform Penalty and Interest Act, as fully as if those provisions were set forth herein.
Persons subject to any tax imposed under the authority granted in this paragraph may reimburse themselves for their seller's tax liability hereunder by separately stating the tax as an additional charge, which charge may be stated in combination, in a single amount, with State taxes that sellers are required to collect under the Use Tax Act and under subsection (e) of Section 4.03 of the Regional Transportation Authority Act, in accordance with such bracket schedules as the Department may prescribe.
Whenever the Department determines that a refund should be made under this paragraph to a claimant instead of issuing a credit memorandum, the Department shall notify the State Comptroller, who shall cause the warrant to be drawn for the amount specified, and to the person named, in the notification from the Department. The refund shall be paid by the State Treasurer out of a county water commission tax fund established under paragraph (g) of this Section.
For the purpose of determining whether a tax authorized under this paragraph is applicable, a retail sale by a producer of coal or other mineral mined in Illinois is a sale at retail at the place where the coal or other mineral mined in Illinois is extracted from the earth. This paragraph does not apply to coal or other mineral when it is delivered or shipped by the seller to the purchaser at a point outside Illinois so that the sale is exempt under the Federal Constitution as a sale in interstate or foreign commerce.
If a tax is imposed under this subsection (b) a tax shall also be imposed under subsections (c) and (d) of this Section.
No tax shall be imposed or collected under this subsection on the sale of a motor vehicle in this State to a resident of another state if that motor vehicle will not be titled in this State.
Nothing in this paragraph shall be construed to authorize a county water commission to impose a tax upon the privilege of engaging in any business which under the Constitution of the United States may not be made the subject of taxation by this State.
(c) If a tax has been imposed under subsection (b), a County Water Commission Service Occupation Tax shall also be imposed upon all persons engaged, in the territory of the commission, in the business of making sales of service, who, as an incident to making the sales of service, transfer tangible personal property within the territory. The tax rate shall be 1/4% of the selling price of tangible personal property so transferred within the territory. The tax imposed under this paragraph and all civil penalties that may be assessed as an incident thereof shall be collected and enforced by the State Department of Revenue. The Department shall have full power to administer and enforce this paragraph; to collect all taxes and penalties due hereunder; to dispose of taxes and penalties so collected in the manner hereinafter provided; and to determine all rights to credit memoranda arising on account of the erroneous payment of tax or penalty hereunder. In the administration of, and compliance with, this paragraph, the Department and persons who are subject to this paragraph shall have the same rights, remedies, privileges, immunities, powers and duties, and be subject to the same conditions, restrictions, limitations, penalties, exclusions, exemptions and definitions of terms, and employ the same modes of procedure, as are prescribed in Sections 1a-1, 2 (except that the reference to State in the definition of supplier maintaining a place of business in this State shall mean the territory of the commission), 2a, 3 through 3-50 (in respect to all provisions therein other than the State rate of tax except that food for human consumption that is to be consumed off the premises where it is sold (other than alcoholic beverages, soft drinks, and food that has been prepared for immediate consumption) and prescription and nonprescription medicines, drugs, medical appliances and insulin, urine testing materials, syringes, and needles used by diabetics, for human use, shall not be subject to tax hereunder), 4 (except that the reference to the State shall be to the territory of the commission), 5, 7, 8 (except that the jurisdiction to which the tax shall be a debt to the extent indicated in that Section 8 shall be the commission), 9 (except as to the disposition of taxes and penalties collected and except that the returned merchandise credit for this tax may not be taken against any State tax), 10, 11, 12 (except the reference therein to Section 2b of the Retailers' Occupation Tax Act), 13 (except that any reference to the State shall mean the territory of the commission), the first paragraph of Section 15, 15.5, 16, 17, 18, 19 and 20 of the Service Occupation Tax Act as fully as if those provisions were set forth herein.
Persons subject to any tax imposed under the authority granted in this paragraph may reimburse themselves for their serviceman's tax liability hereunder by separately stating the tax as an additional charge, which charge may be stated in combination, in a single amount, with State tax that servicemen are authorized to collect under the Service Use Tax Act, and any tax for which servicemen may be liable under subsection (f) of Section 4.03 of the Regional Transportation Authority Act, in accordance with such bracket schedules as the Department may prescribe.
Whenever the Department determines that a refund should be made under this paragraph to a claimant instead of issuing a credit memorandum, the Department shall notify the State Comptroller, who shall cause the warrant to be drawn for the amount specified, and to the person named, in the notification from the Department. The refund shall be paid by the State Treasurer out of a county water commission tax fund established under paragraph (g) of this Section.
Nothing in this paragraph shall be construed to authorize a county water commission to impose a tax upon the privilege of engaging in any business which under the Constitution of the United States may not be made the subject of taxation by the State.
(d) If a tax has been imposed under subsection (b), a tax shall also imposed upon the privilege of using, in the territory of the commission, any item of tangible personal property that is purchased outside the territory at retail from a retailer, and that is titled or registered with an agency of this State's government, at a rate of 1/4% of the selling price of the tangible personal property within the territory, as "selling price" is defined in the Use Tax Act. The tax shall be collected from persons whose Illinois address for titling or registration purposes is given as being in the territory. The tax shall be collected by the Department of Revenue for a county water commission. The tax must be paid to the State, or an exemption determination must be obtained from the Department of Revenue, before the title or certificate of registration for the property may be issued. The tax or proof of exemption may be transmitted to the Department by way of the State agency with which, or the State officer with whom, the tangible personal property must be titled or registered if the Department and the State agency or State officer determine that this procedure will expedite the processing of applications for title or registration.
The Department shall have full power to administer and enforce this paragraph; to collect all taxes, penalties and interest due hereunder; to dispose of taxes, penalties and interest so collected in the manner hereinafter provided; and to determine all rights to credit memoranda or refunds arising on account of the erroneous payment of tax, penalty or interest hereunder. In the administration of, and compliance with this paragraph, the Department and persons who are subject to this paragraph shall have the same rights, remedies, privileges, immunities, powers and duties, and be subject to the same conditions, restrictions, limitations, penalties, exclusions, exemptions and definitions of terms and employ the same modes of procedure, as are prescribed in Sections 2 (except the definition of "retailer maintaining a place of business in this State"), 3 through 3-80 (except provisions pertaining to the State rate of tax, and except provisions concerning collection or refunding of the tax by retailers, and except that food for human consumption that is to be consumed off the premises where it is sold (other than alcoholic beverages, soft drinks, and food that has been prepared for immediate consumption) and prescription and nonprescription medicines, drugs, medical appliances and insulin, urine testing materials, syringes, and needles used by diabetics, for human use, shall not be subject to tax hereunder), 4, 11, 12, 12a, 14, 15, 19 (except the portions pertaining to claims by retailers and except the last paragraph concerning refunds), 20, 21 and 22 of the Use Tax Act and Section 3-7 of the Uniform Penalty and Interest Act that are not inconsistent with this paragraph, as fully as if those provisions were set forth herein.
Whenever the Department determines that a refund should be made under this paragraph to a claimant instead of issuing a credit memorandum, the Department shall notify the State Comptroller, who shall cause the order to be drawn for the amount specified, and to the person named, in the notification from the Department. The refund shall be paid by the State Treasurer out of a county water commission tax fund established under paragraph (g) of this Section.
(e) A certificate of registration issued by the State Department of Revenue to a retailer under the Retailers' Occupation Tax Act or under the Service Occupation Tax Act shall permit the registrant to engage in a business that is taxed under the tax imposed under paragraphs (b), (c) or (d) of this Section and no additional registration shall be required under the tax. A certificate issued under the Use Tax Act or the Service Use Tax Act shall be applicable with regard to any tax imposed under paragraph (c) of this Section.
(f) Any ordinance imposing or discontinuing any tax under this Section shall be adopted and a certified copy thereof filed with the Department on or before June 1, whereupon the Department of Revenue shall proceed to administer and enforce this Section on behalf of the county water commission as of September 1 next following the adoption and filing. Beginning January 1, 1992, an ordinance or resolution imposing or discontinuing the tax hereunder shall be adopted and a certified copy thereof filed with the Department on or before the first day of July, whereupon the Department shall proceed to administer and enforce this Section as of the first day of October next following such adoption and filing. Beginning January 1, 1993, an ordinance or resolution imposing or discontinuing the tax hereunder shall be adopted and a certified copy thereof filed with the Department on or before the first day of October, whereupon the Department shall proceed to administer and enforce this Section as of the first day of January next following such adoption and filing.
(g) The State Department of Revenue shall, upon collecting any taxes as provided in this Section, pay the taxes over to the State Treasurer as trustee for the commission. The taxes shall be held in a trust fund outside the State Treasury.
As soon as possible after the first day of each month, beginning January 1, 2011, upon certification of the Department of Revenue, the Comptroller shall order transferred, and the Treasurer shall transfer, to the STAR Bonds Revenue Fund the local sales tax increment, as defined in the Innovation Development and Economy Act, collected under this Section during the second preceding calendar month for sales within a STAR bond district.
After the monthly transfer to the STAR Bonds Revenue Fund, on or before the 25th day of each calendar month, the State Department of Revenue shall prepare and certify to the Comptroller of the State of Illinois the amount to be paid to the commission, which shall be the amount (not including credit memoranda) collected under this Section during the second preceding calendar month by the Department plus an amount the Department determines is necessary to offset any amounts that were erroneously paid to a different taxing body, and not including any amount equal to the amount of refunds made during the second preceding calendar month by the Department on behalf of the commission, and not including any amount that the Department determines is necessary to offset any amounts that were payable to a different taxing body but were erroneously paid to the commission, and less any amounts that are transferred to the STAR Bonds Revenue Fund, less 2% of the remainder, which shall be transferred into the Tax Compliance and Administration Fund. The Department, at the time of each monthly disbursement to the commission, shall prepare and certify to the State Comptroller the amount to be transferred into the Tax Compliance and Administration Fund under this subsection. Within 10 days after receipt by the Comptroller of the certification of the amount to be paid to the commission and the Tax Compliance and Administration Fund, the Comptroller shall cause an order to be drawn for the payment for the amount in accordance with the direction in the certification.
(h) Beginning June 1, 2016, any tax imposed pursuant to this Section may no longer be imposed or collected, unless a continuation of the tax is approved by the voters at a referendum as set forth in this Section.
(Source: P.A. 99-217, eff. 7-31-15; 99-642, eff. 7-28-16; 100-23, eff. 7-6-17.)

(70 ILCS 3720/5) (from Ch. 111 2/3, par. 255)
Sec. 5. The proposition of the issuance of general obligation bonds as provided in Section 2 and the imposition of certain taxes as provided in Section 4 may be presented to the voters of the territory of the county water commission in a single proposition if the commission, by ordinance, so provides. If such ordinance is adopted, the commission shall certify the proposition to the proper election officials, who shall submit the proposition to the voters in the territory of the commission at an election in accordance with the general election law. The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall the (insert corporate
name of county water commission)
issue general obligation bonds YES
for the purpose of (state
purpose), in the sum of
$.... (insert amount), --------------------------
and impose (state type
of tax or taxes to be
imposed) at the rate of NO
(state tax rate or rates
not exceeding 1/4%)?
--------------------------------------------------------------
If the proposition is approved by a majority of the voters voting on the proposition, the issue of such bonds shall thereby be authorized and such tax may be imposed.
(Source: P.A. 84-119.)






Chapter 75 - LIBRARIES

75 ILCS 5/ - Illinois Local Library Act.

Article 1 - General Provisions

(75 ILCS 5/Art. 1 heading)

(75 ILCS 5/1-0.1) (from Ch. 81, par. 1-0.1)
Sec. 1-0.1. This Act may be cited as the Illinois Local Library Act.
(Source: P.A. 86-1475.)

(75 ILCS 5/1-1) (from Ch. 81, par. 1-1)
Sec. 1-1. For the purposes of this Act the term "corporate authorities" means, as applied to cities, villages and incorporated towns, the corporate authorities as defined in Section 1-1-2 of the Illinois Municipal Code, and, as applied to townships, the Township Board of Trustees. The terms "board", "board of trustees" or "board of library trustees" means any Board of Library Trustees of a city, village, incorporated town or township.
(Source: P.A. 84-770.)

(75 ILCS 5/1-2) (from Ch. 81, par. 1-2)
Sec. 1-2. Public libraries may be established under this Act by cities by action of the corporate authorities and by villages, incorporated towns and townships by vote of the legal voters thereof in the manner provided in Article 2, except that after December 31, 1987, no public library may be established under the provisions of this Act if any part of the city, village, incorporated town or township lies within an existing public library territory or district established under the provisions of this Act or The Illinois Public Library District Act.
(Source: P.A. 85-751.)

(75 ILCS 5/1-3) (from Ch. 81, par. 1-3)
Sec. 1-3. Every library established under this Act shall be forever for the use of the residents and taxpayers of the city, village, incorporated town or township where located, subject to such reasonable rules and regulations as the library board may adopt in order to render the use of the library of the greatest benefit to the greatest number of such residents and taxpayers.
(Source: P.A. 85-788.)

(75 ILCS 5/1-4) (from Ch. 81, par. 1-4)
Sec. 1-4. Any public library established under Division 48.1 of Article 11 of the "Illinois Municipal Code", approved May 29, 1961, as amended, or "An Act to authorize townships to establish and maintain free public libraries and reading rooms", approved March 7, 1872, as amended, shall be treated as libraries established under this Act and shall be subject to the provisions of this Act.
(Source: Laws 1965, p. 1402.)

(75 ILCS 5/1-5) (from Ch. 81, par. 1-5)
Sec. 1-5. The corporate authorities may provide for suitable penalties for persons committing injury upon a library or the grounds or other property thereof and for injury to or failure to return any library material belonging to the library.
(Source: P.A. 78-426.)

(75 ILCS 5/1-6) (from Ch. 81, par. 1-6)
Sec. 1-6. Any person or persons desiring to make donations of money, personal property or real estate, for the benefit of any library, may vest title to the donation in the board of library trustees receiving the donation, to be held and controlled by such trustees when accepted according to the terms of the deed, gift, devise, or bequest of such donation. Such board of library trustees shall be held and considered to be a special trustee of such donated property.
(Source: P.A. 84-770.)

(75 ILCS 5/1-7) (from Ch. 81, par. 1-7)
Sec. 1-7. Each library subject to this Act is subject to the provisions of The Library Records Confidentiality Act.
(Source: P.A. 83-179.)



Article 2 - Method Of Creation

(75 ILCS 5/Art. 2 heading)

(75 ILCS 5/2-1) (from Ch. 81, par. 2-1)
Sec. 2-1. To provide local public institutions of general education for citizens of Illinois, the corporate authorities of any city may establish and maintain a public library for the use and benefit of the residents of the city and may, subject to the limitations of Article 3, levy a tax for library purposes.
(Source: P.A. 84-770.)

(75 ILCS 5/2-2) (from Ch. 81, par. 2-2)
Sec. 2-2. To provide local public institutions of general education for citizens of Illinois, the citizens residing in a village, incorporated town or township without local library service may establish and maintain a public library for the use and benefit of the residents of the respective village, incorporated town or township as herein provided.
Upon the adoption of an ordinance by the governing body of an incorporated town, village, or township or when 100 legal voters of any incorporated town, village or township present a petition to the clerk thereof asking for the establishment and maintenance of a public library in such incorporated town, village or township, the clerk shall certify the question of whether to establish and maintain a public library to the proper election authorities who shall submit the question at a regular election in accordance with the general election law.
The petition shall specify the maximum library tax rate, if the rate is to be in excess of .15%. In no case shall the rate specified in the petition be in excess of .60% of the value as equalized and assessed by the Department of Revenue. The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall a public library be established YES
and maintained in (name of incorporated ---------------------
town, village or township)? NO
--------------------------------------------------------------
If the petition specified a maximum tax rate in excess of the statutory maximum tax rate of .15%, the proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall a public library be
established and maintained in (name of
incorporated town, village or township), YES
with a maximum annual public library tax ---------------------
rate at. % of the value of all taxable NO
property as equalized and assessed by the
Department of Revenue?
--------------------------------------------------------------
If the majority of all votes cast in the incorporated town, village or township on the proposition are in favor of a public library, an annual tax may be levied for the establishment and maintenance of such library, subject to the limitations of Article 3.
(Source: P.A. 94-681, eff. 11-3-05.)

(75 ILCS 5/2-3) (from Ch. 81, par. 2-3)
Sec. 2-3. Whenever the petition signed and filed with the clerk of an incorporated town, village or township requests the holding of a referendum for the purpose of voting upon the question of establishing and maintaining a public library as provided in Section 2-2, or for voting upon the question of increasing or ceasing to levy the tax therefor as provided in Section 3-4, the clerk shall certify the Resolution and the proposition to the proper election officials, who shall submit the question at an election in such incorporated town, village or township in accordance with the general election law.
(Source: P.A. 84-770.)

(75 ILCS 5/2-4) (from Ch. 81, par. 2-4)
Sec. 2-4. In the event a village not under a commission form of government converts to a commission form of government or becomes a city, or a village or city under a commission form of government changes to a village or city not under a commission form of government, the incumbent board of library trustees of the village or the city board of library trustees of the city, as the case may be, shall thereupon become the library trustees of the village or city, whichever is the form of the new municipal governmental organization, and shall serve as such until the term of office for which each had been elected or appointed expires, and until his successor has been elected or appointed according to law and has qualified for such office. Thereafter, new or additional library trustees shall be elected or appointed, or the number of trustees reduced, so that the number of trustees holding office at any one time shall conform as nearly as is practicable to the number of library trustees required by law for the particular city or village as it is organized after changing its form or classification of municipal government.
The ceiling upon the annual public library tax existing prior to the conversion or change in form of municipal government and any special tax previously authorized by the electors shall be applicable after the conversion or change.
Any existing bond issue and the special tax therefor shall not be affected by such conversion or change and shall continue in full force and effect under the law governing such bond issue and special tax.
(Source: P.A. 84-770.)

(75 ILCS 5/2-5) (from Ch. 81, par. 2-5)
Sec. 2-5. In the event the voters approve of a merger of 2 or more cities, or villages, or incorporated towns or townships, a merger of the affected public libraries shall also occur as follows:
Where the merger affects a city, village, incorporated town or township without a public library and one with a public library, then the existing board of library trustees shall, upon the merger, exercise its powers and duties under this Act, as amended, over the merged territory, and this Act, as amended, shall govern the merged territory.
Where the merger affects 2 or more cities, villages, incorporated towns or townships, each with a public library, then the existing boards of library trustees shall be merged into one new board, and the new board shall thereupon exercise its powers and duties under this Act, as amended, over the merged territory and this Act, as amended, shall govern the merged territory. Such board members shall serve out their respective terms, but as their respective terms expire, successors shall be elected or appointed, as the case may be, only in the case where it is necessary to provide a normal membership for a new board.
In every merger, the board whose territory is being expanded, or the board being merged, shall take such action as is necessary to effectuate the merger approved by the voters, and shall by resolution specify the effective date thereof. In addition, the new library board shall acquire the assets and assume the liabilities of the predecessor library board or boards.
(Source: P.A. 84-770.)

(75 ILCS 5/2-6) (from Ch. 81, par. 2-6)
Sec. 2-6. A public library established by any city, village or incorporated town under this Act may be disestablished if the library has no bonded indebtedness and the municipality is wholly included within a township which has a library established under this Act. Disestablishment may be effected in the following manner:
When 25% but not less than 100 of the voters of the city, village, or incorporated town present a petition to the clerk thereof asking for the disestablishment of the public library, the clerk shall certify the question of whether or not the public library shall be disestablished to the proper election authorities who shall submit the question at a regular election in accordance with the general election law. The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall the ........ YES
library be ---------------------------------
disestablished? NO
--------------------------------------------------------------
If a majority of the votes cast upon the proposition are in favor thereof, the library shall be disestablished. If less than a majority of the votes are in favor of the proposition, the disestablishment shall not occur.
If the disestablishment is authorized under this Section, the board of trustees of the library shall immediately proceed to close up the business of the library. If a vacancy occurs on the board before all of the business affairs are completed, the vacancy shall not be filled except that if all positions become vacant, the corporate authorities of the incorporated town, village, or city concerned shall act as the board to close up the business of the library. In closing up the affairs of the library, the board shall sell all property and equipment of the library and pay all debts and obligations; however, if the city, village or incorporated town whose public library is being disestablished is wholly within a township or townships having a township library or township libraries, the board or boards of which agree to assume all debts and obligations of the library being disestablished, all remaining property and equipment may be transferred to the township library.
(Source: P.A. 84-770.)

(75 ILCS 5/2-7)
Sec. 2-7. Dissolution for failure to perform duties.
(a) If the board of trustees of a public library established under this Act has failed to perform its duties and functions under this Act, then a petition for dissolution that is signed by at least 1% of the electors in the municipality or township may be filed with the clerk of the circuit court of the county in which the public library, or the predominant portion thereof, is located. The petition must (i) clearly define the territory embraced in such public library, (ii) set forth the name of the public library, and (iii) set forth sufficient facts establishing that, within the 3-year period immediately prior to the filing of the petition, the board of trustees:
(1) failed to hold regular meetings of the board;
(2) failed to pass an annual appropriation ordinance

or to levy taxes for the purposes of the district; or

(3) failed to perform the duties and functions

imposed by law.

(b) Upon the filing of a petition under subsection (a), the circuit judge shall set a date and time for a judicial hearing on the petition. At least 20 days prior to the hearing date, the clerk of the circuit court shall give notice of the time and place of the hearing by publication in one or more daily or weekly newspapers having a general circulation within the municipality or township.
(c) If, at the hearing under subsection (b), the circuit judge finds that the petition meets the requirements of subsection (a) and that the allegations set forth in the petition are true, then he or she shall enter an order dissolving the public library. If the public library is dissolved by the circuit court under this Section, then the affairs of the public library must be disposed of in the manner as provided in this Act.
(d) Within 60 days after the effective date of this amendatory Act of the 96th General Assembly, the duly elected members of a board of trustees of a library established under this Act may meet and appoint a sufficient number of persons to establish a quorum to conduct business. Those appointed shall serve as though elected and hold office only until the next regularly scheduled election for library trustee.
(Source: P.A. 96-500, eff. 8-14-09.)



Article 3 - Taxation

(75 ILCS 5/Art. 3 heading)

(75 ILCS 5/3-1) (from Ch. 81, par. 3-1)
Sec. 3-1. In any city of 500,000 or fewer inhabitants, the corporate authorities shall levy a tax for library purposes of not to exceed .15% of the value of all the taxable property in the city, as equalized or assessed by the Department of Revenue. If the annual public library tax rate of an established library was increased above .12% up to .20% prior to 1972 as provided in this Act, the corporate authorities shall then levy up to an additional .03% above the increased rate approved at the election. If, however, the corporate authorities desire to increase the tax rate but not in excess of .60% of value for such purposes, the corporate authorities may, by ordinance, stating the tax rate desired, direct that a proposition be submitted to the voters of the city at any regular election. The proposition shall be in substantially the form prescribed in Section 3-3. If a majority of the votes cast upon the proposition are in favor thereof, the corporate authorities may thereafter levy annually a tax for library purposes at the authorized increased rate. Any tax levied pursuant to Section 3-9 shall be disregarded in applying the provisions of this Section.
The corporate authorities may also levy an additional tax of .02% of the value of all the taxable property in the city, as equalized or assessed by the Department of Revenue, for the purchase of sites and buildings, for the construction and equipment of buildings, for the rental of buildings required for library purposes, and for maintenance, repairs and alterations of library buildings and equipment. In any year in which the corporate authorities propose to levy such additional .02% tax, the corporate authorities shall adopt a resolution determining to levy such tax. Within 15 days after the adoption of the resolution, it shall be published at least once in one or more newspapers published in the city, or if no newspaper is published therein, then in one or more newspapers with a general circulation within the city. In a city in which no newspaper is published, publication may instead be made by posting a notice in three prominent places within the city. The publication or posting of the resolution shall include a notice of (1) the specific number of voters required to sign a petition requesting that the question of the adoption of the resolution be submitted to the electors of the city; (2) the time in which the petition must be filed; and (3) the date of the prospective referendum. The city clerk shall provide a petition form to any individual requesting one. If no petition is filed with the corporate authorities within 30 days after publication or posting of the resolution, or if all petitions so filed are determined to be invalid or insufficient the city shall then be authorized to levy the tax. However, if within the 30 day period, a petition is filed with the corporate authorities, signed by electors of the city equal in number to 10% or more of the total number of registered voters in the city, asking that the question of levying such a .02% tax be submitted to the electors of the city, the question shall be submitted at an election. Notice of this referendum shall be given as provided by the general election laws of the state, and the referendum shall be held in all respects in accordance with those laws. The proposition shall be in substantially the following form: "Shall the corporate authorities of (name of city) be authorized to levy an additional tax of ....% for the construction of buildings, provision of sites, etc., as determined by resolution dated (insert date)?". If a majority of votes cast upon the proposition are in favor thereof, the corporate authorities may levy the additional tax.
(Source: P.A. 91-357, eff. 7-29-99.)

(75 ILCS 5/3-2) (from Ch. 81, par. 3-2)
Sec. 3-2. The corporate authorities of any city of over 500,000 population may levy a tax for library maintenance and operation for the years 1970 and 1971 of not to exceed .10% and for the years thereafter of not to exceed .12% of the value of all taxable property in the city, as equalized or assessed by the Department of Revenue. The corporate authorities may also levy an additional tax of .02% of the value of all the taxable property in the city, as equalized or assessed by the Department of Revenue, for the purchase of sites and buildings, for the construction and equipment of buildings, for the rental of buildings required for library purposes, and for maintenance, repairs and alterations of library buildings and equipment. If, however, the corporate authorities desire to levy a tax for any year after 1971 in excess of .12% but not in excess of .20% of value for library maintenance and operation, the corporate authorities may, by ordinance, stating the tax rate desired, cause a proposition for an assent thereto to be submitted to the voters of the city at a general election to be held in November of even numbered years. The proposition shall be in substantially the form prescribed in Section 3-3. If a majority of the votes cast upon the proposition are in favor thereof, the corporate authorities may thereafter levy annually a tax for library maintenance and operation at the authorized increased rate. Any tax levied pursuant to Section 3-9 shall be disregarded in applying the provision of this Section.
(Source: P.A. 81-1489; 81-1509.)

(75 ILCS 5/3-3) (from Ch. 81, par. 3-3)
Sec. 3-3. The corporate authorities shall adopt an ordinance providing for submitting the question of increasing the library tax for maintenance and operation at such general election and the municipal clerk shall certify the proposition to the proper election officials, who shall submit the question at a general election in accordance with the general election law. The question shall be in substantially the following form:
--------------------------------------------------------------
Shall the annual library tax YES
for maintenance and operation
in (insert name of city) be ---------------------------
increased from (insert present
tax) to (insert proposed tax)? NO
--------------------------------------------------------------
(Source: P.A. 81-1489.)

(75 ILCS 5/3-4) (from Ch. 81, par. 3-4)
Sec. 3-4. When the electors of an incorporated town, village or township have voted to establish and maintain a public library as provided in Section 2-2, the corporate authorities of such incorporated town, village or township shall levy an annual tax for the establishment and maintenance of such library, not exceeding .15% of the value as equalized or assessed by the Department of Revenue. If the petition and ballots so specify in the original establishment as set forth in Section 2-2 of this Act, the corporate authorities may levy a tax in excess of .15%, not to exceed the rate specified in such establishment petition and ballot, but in any event not to exceed .60% of the value as equalized and assessed by the Department of Revenue. If the annual public library tax rate of an established library was increased above .12% up to .20% prior to 1972 as provided in this Act, the corporate authorities shall then levy up to an additional .03% above the increased rate approved at the referendum. Such tax rate may be increased to not to exceed .60% of the value, as equalized or assessed by the Department of Revenue, or the excess tax shall no longer be levied, if the electors of such incorporated town, village or township shall so determine by referendum at any regular election. Such referendum shall be petitioned for in the manner as the referendum for the establishment and maintenance of the library. Any tax levied pursuant to Section 3-9 shall be disregarded in applying the provisions of this Section.
The corporate authorities may also levy an additional tax of .02% of the value of all the taxable property in the incorporated town, village or township, as equalized or assessed by the Department of Revenue, for the purchase of sites and buildings, for the construction and equipment of buildings, for the rental of buildings required for library purposes, and for maintenance, repairs and alterations of library buildings and equipment. In any year in which the corporate authorities propose to levy such additional .02% tax, the corporate authorities shall adopt a resolution determining to levy such tax. Within 15 days after the adoption of the resolution, it shall be published at least once in one or more newspapers published in the incorporated town, village or township, or if no newspaper is published therein, then in one or more newspapers with a general circulation therein. In an incorporated town, village or township in which no newspaper is published, publication may instead be made by posting a notice in three prominent places. The publication or posting of the resolution shall include a notice of (1) the specific number of voters required to sign a petition requesting that the question of the adoption of the resolution be submitted to the electors of the incorporated town, village or township; (2) the time in which the petition must be filed; and (3) the date of the prospective referendum. The clerk of the incorporated town, village or township, shall provide a petition form to any individual requesting one. If no petition is filed with the corporate authorities within 30 days after publication or posting of the resolution, the incorporated town, village or township shall then be authorized to levy the tax. However, if within the 30 day period, a petition is filed with the corporate authorities, signed by electors of the incorporated town, village or township equal in number to 10% or more of the total number of registered voters in the incorporated town, village or township, asking that the question of levying such a .02% tax be submitted to the electors thereof, the question shall be submitted at a special or general election. Notice of this election shall be given as provided by the general election laws of this state in force at the time of the election, and the election shall be held in all respects in accordance with those laws. The ballot on which the proposition is submitted shall be in substantially the following form: "Shall the corporate authorities of (name of incorporated town, village or township) be authorized to levy an additional tax of ...% for the construction of buildings, provision of sites, etc., as determined by resolution dated (insert date)?". If a majority of votes cast upon the proposition are in favor thereof, the corporate authorities may levy the additional tax.
(Source: P.A. 91-357, eff. 7-29-99.)

(75 ILCS 5/3-5) (from Ch. 81, par. 3-5)
Sec. 3-5. The library taxes provided for in this Act shall be levied by the corporate authorities in the amounts determined by the board and collected in like manner with other general taxes of the city, village, incorporated town or township and the proceeds shall be deposited in a special fund, which shall be known as the library fund. In townships and in cities, villages and incorporated towns having a population of 50,000 or less the proceeds of any such tax shall be paid over by the officer charged with the collection thereof to the board of trustees of the library. Expenditures from the library fund shall be under the direction of the board of library trustees.
(Source: P.A. 84-770.)

(75 ILCS 5/3-6) (from Ch. 81, par. 3-6)
Sec. 3-6. The library taxes provided for in this Article are in addition to all other taxes or tax rates authorized to be levied by any city, incorporated town, village or township and shall not be a part of the taxes making up any rate prescribed as a limitation on the amount of taxes any city, incorporated town, village or township may levy.
(Source: Laws 1967, p. 2717.)

(75 ILCS 5/3-7) (from Ch. 81, par. 3-7)
Sec. 3-7. (1) When a municipality levies a tax under this Article, which municipality is situated wholly or partly in a township which also levies a tax under this Article, the levy and collection of the library taxes are subject to these provisions: (a) If a city, village or incorporated town which levies a tax under this Article is located in a county of less than 1,000,000 inhabitants and is situated wholly or partly in a township which levies a tax under this Article, such township may proceed as follows unless the authority to levy a library tax in the area which lies in both the municipality and the township has been determined under subsection (c). The township may cause an abatement in full of the township library tax on property subject to such tax as also lies within a city, village or incorporated town which also levies a library tax for the same year. However, such township may instead pay to such city, village or incorporated town the entire amount collected for such township from taxes levied under this Article on property subject to a tax which such city, village or incorporated town levies under this Article.
Whenever any city, village or incorporated town receives any payments from a township as provided in this Section, such city, village or incorporated town shall reduce and abate from the tax levied by the authority of this Article a rate which would produce an amount equal to the amount received from such township.
(b) If a city, village or incorporated town which levies a tax under this Article is located in a county of 1,000,000 or more inhabitants and is situated wholly or partly in a township which levies a tax under this Article, such township shall proceed as follows unless the authority to levy a library tax in the area which lies in both the municipality and the township has been determined under subsection (c). The township shall cause an abatement in full of the township library tax on property subject to such tax as also lies within a city, village or incorporated town which also levies a library tax for the same year. However, such city, village, or incorporated town shall, upon collection of its library tax on such property, pay 1/2 of the collections to the township for library purposes.
(c) If any part of a city, village or incorporated town which levies a tax under this Article is situated within a township which levies a tax under this Article, the corporate authorities of the municipality or township may cause the question of which such tax shall be applicable in that area which is situated in both the municipality and township to be submitted to the electors of such area at any regular election. The question shall be certified to the proper election officials, who shall submit the question at an election in accordance with the general election law. The question shall be in substantially the following form:
--------------------------------------------------------------
Shall the area which lies in both (insert name
of municipality) and (insert name of township) be
subject to taxation for library purposes by (insert
name of municipality) or by (insert name of township)?
--------------------------------------------------------------
By (insert name of municipality)
--------------------------------------------------------------
By (insert name of township)
--------------------------------------------------------------
After such election, library taxes under this Article shall be levied and collected in such area only by the governmental unit which received the larger number of votes cast in such election.
(2) If a city, village, incorporated town or township which levies a tax under this Article is situated wholly or partly in a library district which levies a tax under "The Illinois Public Library District Act", such city, village, incorporated town or township shall pay to such library district the entire amount collected for such entity from library taxes levied under this Article upon taxable property within such library district.
Whenever any library district receives any payments from any city, village, incorporated town or township as provided in this Section, such library district shall reduce and abate from the library tax levied by the authority of "The Illinois Public Library District Act" on property which is subject to taxation for library purposes by both the district and the municipality or township a rate which would produce an amount equal to the amount received by such library district.
(Source: P.A. 85-751.)

(75 ILCS 5/3-8) (from Ch. 81, par. 3-8)
Sec. 3-8. In the event the voters approve of a merger of 2 or more cities, or villages, or incorporated towns or townships and the merger affects one or more public libraries the library taxes levied before such merger, shall continue to be levied and collected for library purposes. The ceiling on the annual tax for the maintenance of the public library resulting from the merger shall be at a rate not higher than any lawful rate authorized to be extended before the merger in any of the merged areas.
(Source: P.A. 79-363.)

(75 ILCS 5/3-9) (from Ch. 81, par. 3-9)
Sec. 3-9. For the purpose of providing money to establish and replenish a local library working cash fund authorized by Section 4-13, corporate authorities shall have the power to levy, upon all the taxable property of a city, village, incorporated town or township, a tax not to exceed .05% of the value, as equalized or assessed by the Department of Revenue for the year in which the levy is made. The tax shall be levied and collected in like manner with other general taxes of the city, village, incorporated town or township but the collection of the tax shall not be anticipated by the issuance of any warrants drawn against the tax. The tax shall be known as the local library working cash fund tax and shall be set apart in a special fund as prescribed in Section 4-13. Whenever a tax is first levied under this Section, any taxpayer in the city, village, incorporated town or township may, within 30 days after the levy is made, file with the corporate authorities a petition signed by voters of the city, village, incorporated town or township equal in number to 10% or more of the registered voters of the city, village, incorporated town or township requesting the submission of a proposition to the voters of the city, village, incorporated town or township at an election in accordance with the general election law. The corporate authority shall certify the proposition to the proper election officials, who shall submit the proposition to the voters at an election in accordance with the general election law. If a majority of the votes cast upon the proposition are in favor thereof the tax shall thereafter be authorized; if a majority of the votes cast upon the proposition are against the proposition the tax shall not be levied.
No municipality or township may levy a tax under this Section for more than four years but the four years for which any municipality or township elects to levy such tax need not be consecutive.
(Source: P.A. 87-767.)



Article 4 - Trustees

(75 ILCS 5/Art. 4 heading)

(75 ILCS 5/4-1) (from Ch. 81, par. 4-1)
Sec. 4-1. When the corporate authorities of a city establish a public library, the mayor shall, with the approval of the city council, appoint a board of 9 trustees chosen from city residents with reference to their fitness for such office. Not more than one member of the city council shall be at any one time a member of the library board.
(Source: P.A. 84-770.)

(75 ILCS 5/4-1.1) (from Ch. 81, par. 4-1.1)
Sec. 4-1.1. Term of office; removal.
(a) The first library trustees of a city shall hold office as follows: one-third shall serve for one year, one-third for 2 years, and one-third for 3 years, from the first of July following their appointment. At their first regular meeting, those trustees shall cast lots for the respective terms. Annually thereafter the mayor shall, before the first of July of each year, appoint as before 3 trustees to take the place of the retiring trustees. The trustees appointed by the mayor shall hold office for 3 years and until their successors are appointed.
(b) The mayor may remove any trustee in the manner provided in Section 3.1-35-10 of the Illinois Municipal Code.
(Source: P.A. 87-1119.)

(75 ILCS 5/4-2) (from Ch. 81, par. 4-2)
Sec. 4-2. In villages under the commission form of government, the village council at its first regular meeting following the election establishing a public library, shall appoint a board of library trustees of 6 members who are village residents, 2 to hold until the first regular meeting of the next succeeding fiscal year, 2 to hold for one year thereafter and 2 to hold for 2 years thereafter. The respective successors of the initial appointees shall be appointed for 6 year terms and shall serve until their successors are appointed and qualified.
Any board may provide by resolution that the term of its trustees shall be 4 years. If the board adopts such a resolution, then at the time the next appointments are made, one trustee shall be appointed for a 2 year term.
(Source: P.A. 84-770.)

(75 ILCS 5/4-3) (from Ch. 81, par. 4-3)
Sec. 4-3. The election of the 7 trustees for the first board of library trustees shall be held at the time of the library establishment election. If a majority of the votes cast in any incorporated town or village (except a village under the commission form of government) on the proposition pursuant to Section 2-2 are in favor of the establishment of a public library, the 7 persons who receive, for the respective terms designated on the ballot, the highest number of votes for library trustees cast at such election shall constitute the board of library trustees. Two of these terms shall be until the next election held in an odd-numbered year in the incorporated town, village or township, 2 shall be until the second such election after the election establishing the library, and 3 shall be until the third such election after the election establishing the library. The trustees so elected shall serve until their successors are duly elected and qualified in accordance with the provisions of this Article.
(Source: P.A. 85-751.)

(75 ILCS 5/4-3.1) (from Ch. 81, par. 4-3.1)
Sec. 4-3.1. As the terms of the library trustees elected in any incorporated town or village expire, (except a village under the commission form of government) their successors shall be elected in accordance with the general election law to hold their office for 6 years until their successors are elected and qualified.
Any board may provide by resolution that the term of its trustees shall be 4 years. If the board adopts such a resolution, then if 3 trustees are to be elected at the next election or if 2 trustees are to be elected at each of the next 2 elections, one of the trustees elected at the first election, to be determined by lot at the first meeting after that election, shall serve a 2 year term.
(Source: P.A. 85-751.)

(75 ILCS 5/4-3.2) (from Ch. 81, par. 4-3.2)
Sec. 4-3.2. The election of the 7 trustees for the first board of library trustees shall be held at the time of the library establishment election. The 7 persons who receive, for their respective terms designated on the ballot, the highest number of votes for library trustees cast at such election shall constitute the board of library trustees. Of the 7 trustees elected, 4 shall serve terms of 4 years, and 3 shall serve terms of 2 years. As the terms of the library trustees elected in any township expire, their successors shall be elected for terms of 4 years. Trustees shall serve for 4 years and until their successors are elected and have qualified.
(Source: P.A. 85-751.)

(75 ILCS 5/4-3.3) (from Ch. 81, par. 4-3.3)
Sec. 4-3.3. Nominations for the position of library trustee including the first board of library trustees shall be by petition, signed by at least 25 legal voters residing in the incorporated town or village (except a village under the commission form of government) or township and filed with the clerk of such incorporated town, village, or township within the time prescribed by the general election law. Such clerk shall certify the candidates for library trustees to the proper election authorities who shall conduct the election in accordance with the general election law. All candidates must be residents of the incorporated town, village or township involved. The ballots shall not designate any political party, platform or political principle.
(Source: P.A. 95-65, eff. 1-1-08.)

(75 ILCS 5/4-4) (from Ch. 81, par. 4-4)
Sec. 4-4. Vacancies shall be declared in the office of trustee by the board when the elected or appointed trustee declines or is unable to serve, or is absent without cause from all regular board meetings for a period of one year, or is convicted of a misdemeanor for failing, neglecting, or refusing to discharge any duty imposed upon a trustee by this Act, or becomes a nonresident of the city, village, incorporated town, or township, or who fails to pay the library taxes levied by the corporate authorities. Vacancies shall also be declared in the office of trustee by the board when, at the election of the first board of library trustees or at any subsequent election, there are not sufficient trustees elected to fill an entire board of 7 trustees.
Vacancies in the board of trustees in a city or a village under the commission form of government shall be reported to the mayor or president and be filled in like manner as original appointments.
If a vacancy occurs in the board of trustees in any incorporated town or village (other than a village under the commission form of government) or in any township, the vacancy may be filled by the remaining trustees until the next regular library election at which library trustees are scheduled to be elected under the consolidated schedule of elections in the general election law, at which election a trustee shall be elected to fill the vacancy for the remainder of the unexpired term. If, however, the vacancy occurs with less than 28 months remaining in the term, and if the vacancy occurs less than 88 days before the next regular scheduled election for this office, then the person so appointed shall serve the remainder of the unexpired term, and no election to fill the vacancy shall be held. If there is a failure to appoint a library trustee or a failure to elect a library trustee, or if the person elected or appointed fails to qualify for office, the trustee may continue in office if available and qualified until his successor has been elected or appointed and qualified. Vacancies shall be filled forthwith.
(Source: P.A. 87-424.)

(75 ILCS 5/4-5) (from Ch. 81, par. 4-5)
Sec. 4-5. Trustees shall serve without compensation but shall be reimbursed for their actual and necessary expenses incurred in the performance of their duties from library funds.
(Source: P.A. 84-770.)

(75 ILCS 5/4-6) (from Ch. 81, par. 4-6)
Sec. 4-6. Within 60 days after their election or appointment, the trustees shall take the oath of office and meet to organize the board. The required oath may be taken and subscribed before the Secretary or Secretary pro tempore of the library board, the County Clerk of the county containing all or a larger portion of the library, the Judge entering the order for the establishment referendum or before any other person authorized to administer oaths.
The first action taken at the organizational meeting of the board shall be the election of a President and a Secretary and such other officers as the board may deem necessary, and the board shall further provide in the bylaws of the board as to the length of the terms in office. The trustees shall determine the time and place of all official meetings of the board at which any legal action may be taken and shall post notice thereof at the public library maintained by the board and at not less than one public place within the corporate confines of the area of library service one day in advance thereof.
(Source: P.A. 85-751.)

(75 ILCS 5/4-7) (from Ch. 81, par. 4-7)
Sec. 4-7. Each board of library trustees of a city, incorporated town, village or township shall carry out the spirit and intent of this Act in establishing, supporting and maintaining a public library or libraries for providing library service and, in addition to but without limiting other powers conferred by this Act, shall have the following powers:
1. To make and adopt such bylaws, rules and

regulations, for their own guidance and for the government of the library as may be expedient, not inconsistent with this Act;

2. To have the exclusive control of the expenditure

of all moneys collected for the library and deposited to the credit of the library fund;

3. To have the exclusive control of the construction

of any library building and of the supervision, care and custody of the grounds, rooms or buildings constructed, leased or set apart for that purpose;

4. To purchase or lease real or personal property,

and to construct an appropriate building or buildings for the use of a library established hereunder, using, at the board's option, contracts providing for all or part of the consideration to be paid through installments at stated intervals during a certain period not to exceed 20 years with interest on the unpaid balance at any lawful rate for municipal corporations in this State, except that contracts for installment purchases of real estate shall provide for not more than 75% of the total consideration to be repaid by installments, and to refund at any time any installment contract entered into pursuant to this paragraph by means of a refunding loan agreement, which may provide for installment payments of principal and interest to be made at stated intervals during a certain period not to exceed 20 years from the date of such refunding loan agreement, with interest on the unpaid principal balance at any lawful rate for municipal corporations in this State, except that no installment contract or refunding loan agreement for the same property or construction project may exceed an aggregate of 20 years;

5. To remodel or reconstruct a building erected or

purchased by the board, when such building is not adapted to its purposes or needs;

6. To sell or otherwise dispose of any real or

personal property that it deems no longer necessary or useful for library purposes, and to lease to others any real property not immediately useful but for which plans for ultimate use have been or will be adopted but the corporate authorities shall have the first right to purchase or lease except that in the case of the City of Chicago, this power shall be governed and limited by the Chicago Public Library Act;

7. To appoint and to fix the compensation of a

qualified librarian, who shall have the authority to hire such other employees as may be necessary, to fix their compensation, and to remove such appointees, subject to the approval of the board, but these powers are subject to Division 1 of Article 10 of the Illinois Municipal Code in municipalities in which that Division is in force. The board may also retain counsel and professional consultants as needed;

8. To contract with any public or private corporation

or entity for the purpose of providing or receiving library service or of performing any and all other acts necessary and proper to carry out the responsibilities, the spirit, and the provisions of this Act. This contractual power includes, but is not limited to, participating in interstate library compacts and library systems, contracting to supply library services, and expending of any federal or State funds made available to any county, municipality, township or to the State of Illinois for library purposes. However, if a contract is for the supply of library services for residents without a public library established under the provisions of this Act, the terms of that contract will recognize the principle of equity or cost of services to non-residents expressed in this Section of this Act, and will provide for the assumption by the contracting party receiving the services of financial responsibility for the loss of or damage to any library materials provided to non-residents under the contract;

9. To join with the board or boards of any one or

more libraries in this State in maintaining libraries, or for the maintenance of a common library or common library services for participants, upon such terms as may be agreed upon by and between the boards;

10. To enter into contracts and to take title to any

property acquired by it for library purposes by the name and style of "The Board of Library Trustees of the (city, village, incorporated town or township) of ...." and by that name to sue and be sued;

11. To exclude from the use of the library any person

who wilfully violates the rules prescribed by the board;

12. To extend the privileges and use of the library,

including the borrowing of materials on an individual basis by persons residing outside of the city, incorporated town, village or township. If the board exercises this power, the privilege of library use shall be upon such terms and conditions as the board shall from time to time by its regulations prescribe, and for such privileges and use, the board shall charge a nonresident fee at least equal to the cost paid by residents of the city, incorporated town, village or township, with the cost to be determined according to the formula established by the Illinois State Library. A person residing outside of a public library service area must apply for a non-resident library card at the public library located closest to the person's principal residence. The nonresident cards shall allow for borrowing privileges at all participating public libraries in the regional library system. The nonresident fee shall not apply to privilege and use provided under the terms of the library's membership in a library system operating under the provisions of the Illinois Library System Act, under the terms of any reciprocal agreement with a public or private corporation or entity providing a library service, or to a nonresident who as an individual or as a partner, principal stockholder, or other joint owner owns taxable property or is a senior administrative officer of a firm, business, or other corporation owning taxable property within the city, incorporated town, village or township upon the presentation of the most recent tax bill upon that taxable property, provided that the privilege and use of the library is extended to only one such nonresident for each parcel of such taxable property. Nothing in this item 12 requires any public library to participate in the non-resident card reciprocal borrowing program of a regional library system as provided for in this Section;

13. To exercise the power of eminent domain subject

to the prior approval of the corporate authorities under Sections 5-1 and 5-2 of this Act;

14. To join the public library as a member and to

join the library trustees as members in the Illinois Library Association and the American Library Association, non-profit, non-political, 501(c)(3) associations, as designated by the federal Internal Revenue Service, having the purpose of library development and librarianship; to provide for the payment of annual membership dues, fees and assessments and act by, through and in the name of such instrumentality by providing and disseminating information and research services, employing personnel and doing any and all other acts for the purpose of improving library development;

15. To invest funds pursuant to the Public Funds

Investment Act;

16. To accumulate and set apart as reserve funds

portions of the unexpended balances of the proceeds received annually from taxes or other sources, for the purpose of providing self-insurance against liabilities relating to the public library.

(Source: P.A. 91-357, eff. 7-29-99; 92-166, eff. 1-1-02.)

(75 ILCS 5/4-7.05)
Sec. 4-7.05. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(75 ILCS 5/4-7.1) (from Ch. 81, par. 4-7.1)
Sec. 4-7.1. In addition to all other powers and authority now possessed by it, the board of library trustees shall have the following powers:
(1) To lease from any public building commission created pursuant to the provisions of the Public Building Commission Act, as now or hereafter amended, any real or personal property for library purposes for a period of time not exceeding 20 years;
(2) To pay for the use of this leased property in accordance with the terms of the lease and with the provisions of the Public Building Commission Act, as now or hereafter amended;
(3) Such lease may be entered into without making a previous appropriation for the expense thereby incurred. However, if the board undertakes to pay all or any part of the costs of operating and maintaining the property of a public building commission as authorized in subparagraph (4) of this Section, such expenses of operation and maintenance shall be included in the annual budget of such board annually during the term of such undertaking;
(4) In addition, the board may undertake, either in the lease with a public building commission or by separate agreement or contract with a public building commission, to pay all or any part of the costs of maintaining and operating the property of a public building commission for any period of time not exceeding 40 years.
(Source: P.A. 84-770.)

(75 ILCS 5/4-7.2) (from Ch. 81, par. 4-7.2)
Sec. 4-7.2. The board of library trustees shall establish, and review at least biennially, a written policy for the selection of library materials and the use of library materials and facilities. No employee may be disciplined or dismissed for the selection of library materials when the selection is made in good faith and in accordance with the written policy required to be established pursuant to this Section.
(Source: P.A. 85-751.)

(75 ILCS 5/4-7.3) (from Ch. 81, par. 4-7.3)
Sec. 4-7.3. In municipalities of more than 500,000 population, the board of library trustees shall make available at various branches of the public library of the municipality applications for examination for and appointment to positions as firefighters or police on the regularly constituted fire or police department of such municipality. It is declared to be the law of this State, pursuant to paragraph (g) of Section 6 of Article VII of the Illinois Constitution, that this Section is a denial of the power of a home rule unit to fail to make applications available as required by this Section.
(Source: P.A. 85-1342.)

(75 ILCS 5/4-8) (from Ch. 81, par. 4-8)
Sec. 4-8. In cities of more than 500,000 population, the board of trustees shall be governed by the provisions of Division 10 of Article 8 of the Illinois Municipal Code, as heretofore and hereafter amended, in relation to the letting of contracts and purchase orders in behalf of any library and the power, functions and authority of the purchasing agent, board of standardization and corporate authority in such cities.
(Source: P.A. 84-770.)

(75 ILCS 5/4-9) (from Ch. 81, par. 4-9)
Sec. 4-9. In townships and in cities, villages and incorporated towns having a population of 500,000 or less, the board of trustees shall require the treasurer of such board or such other person as may be designated as the custodian of the moneys paid over to such board to give a bond to be approved by such board and in such amount, not less than 50% of the total funds received by the library in the last fiscal year, conditioned that he will safely keep and pay over upon the order of such board all funds received and held by him for such board of trustees. For a library in a city, village, incorporated town or township, the board of library trustees may designate the treasurer of the corporate authority, or the supervisor in the case of a township, as the custodian of the library fund, and the bond given by the treasurer or the supervisor shall satisfy the bond requirements of this section when properly endorsed. The cost of any surety bond shall be borne by the library. As an alternative to a personal bond on the treasurer or custodian of funds, the board of trustees may require the treasurer or custodian to secure for the library an insurance policy or other insurance instrument that provides the library with coverage for negligent or intentional acts by library officials and employees that could result in the loss of library funds. The coverage shall be in an amount at least equal to 50% of the average amount of the library's operating fund from the prior 3 fiscal years. The coverage shall be placed with an insurer approved by the board. The cost of any such coverage shall be borne by the library. The library shall provide the Illinois State Library a copy of the library's certificate of insurance at the time the library's annual report is filed.
(Source: P.A. 97-101, eff. 1-1-12.)

(75 ILCS 5/4-10) (from Ch. 81, par. 4-10)
Sec. 4-10. Within 60 days after the expiration of each fiscal year of the city, incorporated town, village or township, the board of trustees shall make a report of the condition of their trust on the last day of the fiscal year, to the city council, board of trustees or board of town trustees, as the case may be. This report shall be made in writing and shall be verified under oath by the secretary, or some other responsible officer of the board of trustees. It shall contain (1) an itemized statement of the various sums of money received from the library fund and from other sources; (2) an itemized statement of the objects and purposes for which those sums of money have been expended; (3) a statement of the number of books and periodicals available for use, and the number and character thereof circulated; (4) a statement of the real and personal property acquired by legacy, purchase, gift or otherwise; (5) a statement of the character of any extensions of library service which have been undertaken; (6) (blank); (7) a statement as to the amount of accumulations and the reasons therefor; (8) a statement as to any outstanding liabilities including those for bonds still outstanding or amounts due for judgments, settlements, liability insurance, or for amounts due under a certificate of the board; (9) any other statistics, information and suggestions that may be of interest. A report shall also be filed, at the same time, with the Illinois State Library.
The board of trustees of a municipal library shall also submit to the city council, board of trustees or board of town trustees, along with the Illinois State Library, a statement of financial requirements of the library for the ensuing fiscal year for inclusion in the appropriation of the corporate authority, and of the amount of money which, in the judgment of the board of library trustees, will be necessary to levy for library purposes in the next annual tax levy ordinance. This statement shall be submitted no less than 60 days prior to when the tax levy must be certified under subsection (b) of Section 18-15 of the Property Tax Code.
The board of trustees in a township shall also submit its appropriation and levy determinations to the Board of Township Trustees as provided in "The Illinois Municipal Budget Law", as amended.
(Source: P.A. 100-245, eff. 8-22-17.)

(75 ILCS 5/4-11) (from Ch. 81, par. 4-11)
Sec. 4-11. The powers granted boards of trustees shall be suspended during any period that the city, incorporated town, village or township is included within any public library district established under "The Illinois Public Library District Act", as hereafter amended. However, such board shall exercise its powers as to any portion of a city, village, incorporated town or township which is not included within the district.
The board shall, under a court order or law, provide for payment of its liabilities, transfer of its assets to and continuation of library services by the library district within which has been wholly included, a city, or village, or incorporated town or township.
(Source: P.A. 84-770.)

(75 ILCS 5/4-12) (from Ch. 81, par. 4-12)
Sec. 4-12. Whenever any historical society or other civic body or corporation, organized for the promotion of historical education, is maintaining a historical museum and library within the territory served by a public library subject to this Act, the board of trustees of such public library may participate in the maintenance of such historical museum and library upon such terms and conditions as may be mutually agreed upon by the board of trustees of such public library and the governing board of such historical society or other civic body or corporation.
(Source: P.A. 84-770.)

(75 ILCS 5/4-13) (from Ch. 81, par. 4-13)
Sec. 4-13. A Board of Library Trustees may, by resolution, create and maintain a working cash fund, for the sole purpose of enabling the library board to have in its funds, at all times, sufficient money to meet demands thereon for ordinary and necessary and committed expenditures for library purposes.
Such working cash fund shall be known as the local library working cash fund and may contain any amount deemed necessary by the Board to satisfy the purpose of the fund; provided, that the balance in the fund shall not at any time be allowed to exceed .2% of the full, fair cash value of all taxable property within the corporate limits, as equalized or assessed by the Department of Revenue as of the year the fund is established or, if such fund is established after January 1, 1979, then for the year 1978. The money for such fund shall only accrue from the local library working cash fund tax authorized to be levied pursuant to Section 3-9. The Board may appropriate moneys to the Working cash fund up to the maximum amount allowable in the fund, and the working cash fund may receive such appropriations and any other contributions.
Once the fund has been created, the proceeds shall be deposited in a special and separate fund, and may be carried over, from year to year without in any manner reducing or abating a future annual library tax levy. It shall be identified in the appropriation each year, but shall not be deemed as a current asset available for library purposes.
The proceeds of such fund may be transferred from the local library working cash fund to the general library fund, and disbursed therefrom in anticipation of the collection of taxes lawfully levied for general library purposes or in anticipation of such taxes, as by law now or hereafter enacted or amended, imposed by the General Assembly of the State of Illinois to replace revenue lost by units of local government and school districts as a result of the abolition of ad valorem personal property taxes, pursuant to Article IX, Section 5(c) of the Constitution of the State of Illinois. Such taxes when collected, and after payment of tax warrants, shall be drawn upon to reimburse the working cash fund.
(Source: P.A. 85-459.)

(75 ILCS 5/4-13.1) (from Ch. 81, par. 4-13.1)
Sec. 4-13.1. A Board of Library Trustees may, by resolution, abolish a working cash fund established pursuant to Section 4-13 and direct the transfer of any balance in such fund, including any interest that has accrued, to the general library fund at the close of the fiscal year. However, if the board abolished a working cash fund under this provision, it shall not establish another working cash fund, unless establishment of the fund is approved by a majority of the voters of the city, village, incorporated town or township voting on the question at a referendum.
(Source: P.A. 84-770.)

(75 ILCS 5/4-14) (from Ch. 81, par. 4-14)
Sec. 4-14. A Board of Library Trustees may, by resolution, provide for (a) the payment, in the manner provided for in Section 9-104 of the "Local Governmental and Governmental Employees Tort Immunity Act", of any judgment for which it is liable; (b) the making of payments to settle or compromise a claim or action against the board; and (c) the contracting and payment of premiums for insurance against loss or liability, as provided in Section 9-103 of the "Local Governmental and Governmental Employees Tort Immunity Act".
In addition, the board may include in the statement of financial requirements in its annual report to the corporate authorities the specific sums required to make the payments provided for in the first paragraph of this Section and the amount of any additional taxes it will be necessary to levy for those purposes. The corporate authorities may levy a tax for these purposes under Section 9-107 of the "Local Governmental and Governmental Employees Tort Immunity Act".
(Source: P.A. 84-770.)

(75 ILCS 5/4-15) (from Ch. 81, par. 4-15)
Sec. 4-15. Appropriations for library purposes within the annual appropriation ordinance of the corporate authority, shall terminate with the close of the fiscal year of the library, except that any remaining balances shall be available for 90 days thereafter for the authorization of the payment and the payment of obligations incurred either before the close of the fiscal year or within the 90-day period thereafter. All balances remaining after such 90-day period shall be available for transfer to be accumulated under Sections 5-1 and 5-8 of this Act.
(Source: P.A. 83-998.)

(75 ILCS 5/4-16) (from Ch. 81, par. 4-16)
Sec. 4-16. When the board of trustees has determined to sell or otherwise dispose of real or personal property that it deems no longer necessary or useful for library purposes, such may be sold or disposed of at a public sale, but the corporate authorities shall have the first right to purchase such property for public or corporate purposes by meeting bids acceptable to the board.
1. Personal property of any value may be donated or be sold to any other tax supported library or to any library system operating under the provisions of the Illinois Library System Act under such terms or conditions as the board may determine.
2. Personal property having a unit value of $1,000 or less may be disposed of as the board may determine.
3. Personal property having a unit value of more than $1,000 but less than $2,500 may be displayed at the library, and a public notice of its availability, the date and the terms of the proposed sale shall be posted.
4. In all other cases, the board shall publish notice of the availability and location of the real or personal property and the date and terms of the proposed sale, giving such notice once each week for 2 successive weeks. Such notice shall be published in one or more newspapers published within the city, incorporated town, village or township, or, if there is no such newspaper, then at least once in a newspaper of general circulation in the city, incorporated town, village, or township.
On the day of a sale conducted pursuant to the provisions of this Section the board shall proceed with the sale and may sell such property for a price determined by the board, or, to the highest bidder. Where the board deems the bids inadequate, it may reject such bids and re-advertise the sale.
(Source: P.A. 84-770.)

(75 ILCS 5/4-17) (from Ch. 81, par. 4-17)
Sec. 4-17. Purchases made pursuant to this Act shall be made in compliance with the "Local Government Prompt Payment Act", approved by the Eighty-fourth General Assembly.
(Source: P.A. 84-731.)

(75 ILCS 5/4-18)
Sec. 4-18. Advisory referenda. By a vote of the majority of the members of the board of trustees, the board may authorize an advisory question directly related to the operation of the library to be placed on the ballot at the next regularly scheduled election in the city, village, incorporated town, or township in which the public library is located. The board shall certify the question to the proper election authority, which must submit the question at an election in accordance with the Election Code.
(Source: P.A. 100-462, eff. 8-25-17.)



Article 5 - Buildings

(75 ILCS 5/Art. 5 heading)

(75 ILCS 5/5-1) (from Ch. 81, par. 5-1)
Sec. 5-1. Whenever the board of trustees of any public library organized under this Act determines to erect a building to be used as a library, or to purchase a site for the same, or to purchase a building, or to repair, remodel or improve an existing library building, or build an addition thereto, or to furnish necessary equipment therefor, or to acquire library materials such as books, periodicals, films, recordings and electronic data storage and retrieval facilities in connection with either the purchase or construction of a new library building or the repair, remodeling, or improvement of an existing library building or the expansion of an existing library building, or to accumulate a fund to accomplish any of such purposes, or to do any or all of these things, the trustees may proceed as follows:
If a new building is to be erected, or an existing library building is to be remodeled, repaired, improved or an addition thereto erected, or necessary equipment is to be furnished, or any or all of these things are to be done, the board of trustees shall cause a plan to be prepared and an estimate to be made of the cost. If a site or a building is to be purchased, the trustees shall cause an estimate to be made of the cost of such site or building. The trustees may then determine the funds that will be available from accumulations, and the amount to be raised from a bond issue, by annual certification, or by a mortgage. The trustees shall further determine the term, not exceeding 20 years, over which they shall spread the collection of the cost of erecting a new building, or remodeling, repairing, improving an existing library building or erecting an addition thereto, or furnishing necessary equipment, or purchasing and improving a site or building, or the acquisition of library materials such as books, periodicals, recordings and electronic data storage and retrieval facilities in connection with either the purchase or construction of a new library building or the expansion of an existing library building, or any or all of these things.
For the purpose of Sections 5-1, 5-2, 5-3, 5-4 and 5-5 of this Act, the acquisition of library material such as books, periodicals, films, recordings and electronic data storage and retrieval facilities is considered to be in connection with the purchase or construction of a new library building or the repair, remodeling or improvement of an existing library building or the expansion of an existing library building if the determination of the Board of Trustees to acquire such library materials is made within 5 years from the date that a new library building is purchased, or construction of a new library building or the repair, remodeling or improvement of an existing library building or the expansion of an existing library building is completed.
The board shall make a record of their proceedings and determinations and transmit a copy thereof to the corporate authorities for their consideration and approval.
(Source: P.A. 84-770.)

(75 ILCS 5/5-2) (from Ch. 81, par. 5-2)
Sec. 5-2. If the corporate authorities approve the action of the library board under Section 5-1, they may, by ordinance, or by resolution in the case of a township, provide that the bonds of the city, village, incorporated town or township be issued for the payment of the cost (so estimated as aforesaid) of constructing a building, or remodeling, repairing, improving an existing library building or the erection of an addition thereto, or purchasing a building, site or equipment, or the acquisition of library materials such as books, periodicals, recordings and electronic data storage and retrieval facilities in connection with either the purchase or construction of a new library building or the expansion of an existing library building, or any or all of these things in which event the ordinance or resolution shall also state the time or times when such bonds, and the interest thereon shall become payable. However, the whole of the principal of such bonds and the interest thereon shall be payable within 20 years, and the interest on such bonds shall not exceed the rate permitted in "An Act to authorize public corporations to issue bonds, other evidences of indebtedness and tax anticipation warrants subject to interest rate limitations set forth therein", approved May 26, 1970, as now or hereafter amended. The interest may be made payable at such times (annually or semi-annually) as the ordinance or resolution may prescribe. In case the corporate authorities provide for such payment by the issuance of bonds, they shall make provision at or before the issuance thereof, by ordinance or by resolution in the case of a township, which shall be irrepealable, for the levy and collection of a direct annual tax upon all the taxable property within such city, village, incorporated town or township sufficient to meet the principal and interest of the bonds as they mature, which tax shall be in addition to that otherwise authorized to be levied and collected for corporate purposes.
If, however, the corporate authorities do not provide that the bonds of the city, village, incorporated town or township be issued, but otherwise approve the action of the library board, then the library board shall divide the total cost of constructing and financing a building, or remodeling, repairing, improving an existing library building or the erection of an addition thereto, or purchasing and financing a building, site or equipment, or the acquisition of library materials such as books, periodicals, recordings and electronic data storage and retrieval facilities in connection with either the purchase or construction of a new library building or the expansion of an existing library building, or any or all of these things, into as many parts as the trustees determine to spread the collection thereof, and shall certify the amount of one of these parts to the corporate authorities each year during the term over which the have determined to spread the collection. This action by the library Board shall be irrepealable. The library board shall specify in its certificate the portion, if any, of the amount to be included in the annual appropriation and library tax levy, and the amount of the special tax required to pay the same as has been approved by the voters.
(Source: P.A. 84-770.)

(75 ILCS 5/5-2.5)
Sec. 5-2.5. Bonds as indebtedness. Notwithstanding any provision of law to the contrary:
(a) Any bonds issued under Section 5-2 of this Act shall not be considered indebtedness under any law including, but not limited to, Section 8-5-1 of the Illinois Municipal Code, and such bonds may be issued, regardless of any limitations on indebtedness in law, if the conditions of subsection (b) are met.
(b) Bonds shall not be considered indebtedness and may be issued regardless of any limitations on indebtedness under subsection (a) if:
(1) the bond or bonds are issued after approval by

voters at a regularly scheduled election;

(2) the bond or bonds do not exceed a principal

amount of $11,000,000 in the aggregate;

(3) on or before the date of sale of the bond or

bonds, the board of trustees of the public library and the corporate authorities determine, by ordinance or resolution, that the library project funded by the bond or bonds is needed; and

(4) the bond or bonds are issued prior to November 1,

2020.

(Source: P.A. 99-735, eff. 8-5-16.)

(75 ILCS 5/5-3) (from Ch. 81, par. 5-3)
Sec. 5-3. The corporate authorities on receiving the certificate of the board of library trustees, as provided in Section 5-2, shall, in its next annual appropriation ordinance or resolution, include the amount so certified, and shall, for the amount so certified levy and collect a tax to pay such with the other general taxes of the city, village, incorporated town or township, and the proceeds of such tax shall be paid over by the officer charged with the collection thereof to the board of trustees of such library in cities, villages and incorporated towns having a population of 50,000 inhabitants or less to be applied by such board of trustees to the purpose for which such tax was levied. Such levy shall not exceed .0833% of the value, as equalized or assessed by the Department of Revenue, in any one year, and shall not be levied for more than the number of years into which the library board, in those cases where bonds are not issued as provided in Section 5-2, has divided the cost of constructing a building, or remodeling, repairing, improving an existing library building or the erection of an addition thereto, or purchasing a site, building or equipment, or to acquire library materials such as books, periodicals, films, recordings and electronic data storage and retrieval facilities in connection with either the purchase or construction of a new library building or the expansion of an existing library building, or any or all of these things. When collected as provided in this Section the tax shall cease.
(Source: P.A. 84-770.)

(75 ILCS 5/5-4) (from Ch. 81, par. 5-4)
Sec. 5-4. The library board shall determine when it will proceed with the construction of a building, or with the purchase of a site or building, or with the remodeling, repairing, or improving of an existing library building, or the building of an addition thereto, or with the purchase of necessary equipment, or the acquisition of library materials such as books, periodicals, recordings and electronic data storage and retrieval facilities in connection with either the purchase or construction of a new library building or the expansion of an existing library building, or any or all of these things. The board may proceed at once or may determine to wait and allow the fund to accumulate. If the board determines to let the fund accumulate, it shall invest the money in good interest paying securities, such as are authorized by law for the investment of trust funds, there to remain until the same is needed for any or all of the purposes enumerated aforesaid. The board may contract to accomplish any or all of the purposes enumerated aforesaid, and may apply the proceeds of the tax as collected, toward payment therefor.
(Source: Laws 1967, p. 3362.)

(75 ILCS 5/5-5) (from Ch. 81, par. 5-5)
Sec. 5-5. When the board determines to commence the construction of the building or the remodeling, repairing or improving of an existing library building or the erection of an addition thereto, the purchase of the necessary equipment for such library, or the acquisition of library materials such as books, periodicals, recordings and electronic data storage and retrieval facilities in connection with either the purchase or construction of a new library building or the expansion of an existing library building, they may then revise the plan therefor or adopt a new plan and provide estimates of the costs thereof, and shall, when the cost is in excess of $25,000, advertise for bids for the construction of the building, or the remodeling, repairing or improving of an existing library building or the erection of an addition thereto, or the purchase of the necessary equipment for such library, or the acquisition of library materials such as books, periodicals, recordings and electronic data storage and retrieval facilities in connection with either the purchase or construction of a new library building or the expansion of an existing library building, and shall let the contract or contracts for the same, when the cost is in excess of $25,000, to the lowest responsible bidder or bidders.
The board shall not be required to accept a bid that does not meet the library's established specifications, terms of delivery, quality, and serviceability requirements. Contracts which, by their nature, are not adapted to award by competitive bidding, are not subject to competitive bidding, including, but not limited to:
(1) contracts for the services of individuals

possessing a high degree of professional skill where the ability or fitness of the individual plays an important part;

(2) contracts for the printing of finance committee

reports and departmental reports;

(3) contracts for the printing or engraving of

bonds, tax warrants and other evidences of indebtedness;

(4) contracts for the maintenance or servicing of,

or provision of repair parts for, equipment which are made with the manufacturer or authorized service agent of that equipment where the provision of parts, maintenance, or servicing can best be performed by the manufacturer or authorized service agent;

(5) purchases and contracts for the use, purchase,

delivery, movement, or installation of data processing equipment, software, or services and telecommunications and interconnect equipment, software, and services;

(6) contracts for duplicating machines and supplies;
(7) contracts for utility services such as water,

light, heat, telephone or telegraph;

(8) contracts for goods or services procured from

another governmental agency;

(9) purchases of equipment previously owned by some

entity other than the library itself; and

(10) contracts for goods or services which are

economically procurable from only one source, such as for the purchase of magazines, books, periodicals, pamphlets, and reports.

Contracts for emergency expenditures are also exempt from competitive bidding when the emergency expenditure is approved by 3/4 of the members of the board.
The board shall require from such bidders security for the performance of the bids determined by the board pursuant to law. The board may let the contract or contracts to one or more bidders, as they shall determine.
(Source: P.A. 100-338, eff. 8-25-17.)

(75 ILCS 5/5-6) (from Ch. 81, par. 5-6)
Sec. 5-6. If the trustees deem it best, in order to provide and secure the necessary money to do any or all of the things they are authorized to do in and by this Article, they may with the approval of the corporate authorities at any time borrow money and execute a mortgage on an existing library building or site owned or being purchased, or on a library building being constructed, for an amount not exceeding 75% of the value thereof as improved, and the money so obtained shall be used exclusively for the purchase of a site or a building or for the construction of a building for library purposes or for the remodeling, repairing or improving of such existing library building or building of an addition thereto or for the erection of a new library building or for purchase and improvement of a site or building adjoining or adjacent to the existing site and building or the purchase of necessary equipment for such library, as provided in the plan. The proceeds of any special tax levied under Section 5-3 may be applied in whole or in part in payment of any mortgage indebtedness so incurred. The levy of a tax hereunder for the purpose of meeting such mortgage and interest, or the principal and interest on bonds issued hereunder, or for the accumulation of a fund as hereinabove provided, shall not be included in the aggregate amount of taxes as limited by Division 3 of Article 8 of the Illinois Municipal Code nor shall it affect any appropriation made, or to be made, for the support of the library. This Section shall not apply to any city having over 500,000 inhabitants.
(Source: P.A. 84-770.)

(75 ILCS 5/5-7) (from Ch. 81, par. 5-7)
Sec. 5-7. No city, village, township or incorporated town is authorized to levy the tax provided for in this Article unless it first adopts an ordinance, or resolution in the case of a township authorizing the levy of such tax, certifies to the proper election officials the proposition for the approval of such tax and such election officials submit the proposition to the voters of such city, village, township or incorporated town, as the case may be, at a regular election and such proposition is approved by a majority of such voters voting upon the question; the proposition shall state the tax, and the purpose thereof as established by the ordinance or resolution. However, in any city, village, township or incorporated town in which a majority of the voters voting upon the question have, subsequent to January 1, 1969, approved any such ordinance or resolution providing for the issuance of bonds pursuant to Section 5-2 of this Act at a coupon rate of less than 7% per annum, the corporate authorities of any such city, village, township or incorporated town are authorized to, and may, before January 1, 1972, issue such bonds, or any part thereof, so approved at a coupon rate that does not exceed 7% per annum and such corporate authorities are authorized to adopt an ordinance or resolution authorizing the levy of the tax provided for in this Article without submitting such ordinance or resolution to the voters of such city, village, township or incorporated town for approval.
(Source: P.A. 81-1489.)

(75 ILCS 5/5-8) (from Ch. 81, par. 5-8)
Sec. 5-8. The library board of any public library organized under the provisions of this Act may accumulate and set apart, as reserve funds, for the purchase of sites and buildings, for the construction and equipment of buildings, for the rental and repair of buildings acquired for library purposes, and for planned or emergency repairs and alterations of library buildings and equipment, the unexpended balances of the proceeds annually received from taxes not to excess of the statutory limits, provided the library board in its annual appropriation determination to the corporate authorities specifies that a specific fund is to be or is being accumulated for this purpose and has further resolved to develop and adopt a plan or plans pursuant to this Article. The plan required herein will be developed in general form within 2 years of the adoption of the ordinance establishing a special reserve fund; such plan subsequently may be amended as circumstances may require. No plan is needed for the emergency expenditures from this fund for the repair of an existing library building or its equipment.
(Source: P.A. 84-770.)

(75 ILCS 5/5-9) (from Ch. 81, par. 5-9)
Sec. 5-9. Nothing in this Article 5 shall be construed as limiting or affecting in any way the powers of boards of trustees of township libraries under the Township Library Bond Act.
(Source: P.A. 90-655, eff. 7-30-98.)






75 ILCS 10/ - Illinois Library System Act.

(75 ILCS 10/1) (from Ch. 81, par. 111)
Sec. 1. Because the state has a financial responsibility in promoting public education, and because the public library is a vital agency serving all levels of the educational process, it is hereby declared to be the policy of the state to encourage the improvement of free public libraries and to encourage cooperation among all types of libraries in promoting the sharing of library resources. In keeping with this policy, provision is hereby made for a program of state grants designed to establish, develop and operate a network of library systems covering the entire state.
(Source: P.A. 83-411.)

(75 ILCS 10/1.1) (from Ch. 81, par. 111.1)
Sec. 1.1. This Act may be cited as the Illinois Library System Act.
(Source: P.A. 86-1475.)

(75 ILCS 10/2) (from Ch. 81, par. 112)
Sec. 2. Definitions. As used in this Act:
"Library system" means any one of the following:
(1) A multitype library system serving (i) a minimum

of 150,000 inhabitants or (ii) an area of not less than 4,000 square miles and serving a minimum 10 or more public libraries, elementary and secondary school libraries, institutions of higher education libraries, and special libraries.

(2) A public library system consisting of a single

public library serving a city of over 500,000 population.

(3) A multitype library system that serves the same

territory as a library system under subparagraph (2) of this definition that provides service to elementary and secondary school libraries, institutions of higher education libraries, and special libraries.

"Special library" includes, but is not limited to, libraries with unique collections or specialized services recognized by the State Library.
(Source: P.A. 93-527, eff. 8-14-03.)

(75 ILCS 10/3) (from Ch. 81, par. 113)
Sec. 3. The State Librarian and his staff shall administer the provisions of this Act and shall prescribe such rules and regulations as are necessary to carry the provisions of this Act into effect.
The rules and regulations established by the State Librarian for the administration of this Act shall be designed to achieve the following standards and objectives:
A provide library service for every citizen in the state by extending library facilities to areas not now served.
B provide library materials for student needs at every educational level.
C provide adequate library materials to satisfy the reference and research needs of the people of this state.
D provide an adequate staff of professionally trained librarians for the state.
E provide an adequate stock of books and other materials sufficient in size and varied in kind and subject matter to satisfy the library needs of the people of this state.
F provide adequate library outlets and facilities convenient in time and place to serve the people of this state.
G encourage existing and new libraries to develop library systems serving a sufficiently large population to support adequate library service at reasonable cost.
H foster the economic and efficient utilization of public funds.
I promote the full utilization of local pride, responsibility, initiative and support of library service and at the same time employ state aid as a supplement to local support.
The Advisory Committee of the Illinois State Library shall confer with, advise and make recommendations to the State Librarian regarding any matter under this Act and particularly with reference to the formation of library systems.
(Source: Laws 1965, p. 3077.)

(75 ILCS 10/4) (from Ch. 81, par. 114)
Sec. 4. (a) A library system shall be established in the following manner: The formation of a library system of 10 or more public libraries or of a public library serving a city of over 500,000 population shall first be approved by the boards of directors of the participating public library or libraries, followed by the election or selection of a board of directors for the library system as provided in Sections 5 and 6 of this Act. Subject to rules adopted by the State Librarian, an application for the formation of a library system shall be submitted by the board of directors of the system to the State Librarian, together with a plan of service describing the specific purposes for which the system is formed and the means by which such purposes are to be accomplished. If it shall appear to the satisfaction of the State Librarian that the establishment of a library system will result in improved library service, he shall approve the application.
The State Librarian shall provide that all areas of the State fall within the boundaries of a library system. The State Librarian shall have the right to grant provisional status for a period of not more than 3 years from the date of submission of the application for creation of a library system if, in his judgment, provisions in the bylaws or plan of service of the proposed library system fail to meet the criteria established in this Act or in the rules and regulations authorized by this Act. If the deficiencies noted by the State Librarian in granting provisional status are not corrected within the 3 year period, the provisional status of the system shall be rescinded and the assets of the provisional system shall be liquidated as provided for in Section 13 or the provisional system shall submit a plan for consolidation with an adjoining existing system. In such case the State Librarian shall assume fiscal and administrative responsibility for maintenance of services until a library system status is reestablished or a determination is made by the State Librarian as to the most efficient means of delivering service to the libraries of the system.
Upon the finding of the State Librarian that an existing library system has failed to meet the criteria established by this Act or the rules authorized by this Act, the State Librarian shall give due notice to the library system board to respond to and address the finding. Upon the failure of the library system board to adequately respond to the finding, the State Librarian may assume fiscal and administrative responsibility for the library system. Upon taking such action, the State Librarian may hold a public hearing on the action. The process for these actions shall be prescribed by administrative rule.
(b) A multitype library system as defined in subparagraph (3) of the definition of "library system" in Section 2 that, prior to the effective date of this amendatory Act of the 93rd General Assembly, was organized and provided service as a multitype library system that served a public library in a city with a population of 500,000 or more need not reorganize for formation as a new library system but may, at the discretion of the State Librarian, continue as a library system subject to conditions and restrictions of this Act and any stipulations of the State Librarian.
(Source: P.A. 93-527, eff. 8-14-03.)

(75 ILCS 10/5) (from Ch. 81, par. 115)
Sec. 5. Each library system created as provided in Section 4 of this Act shall be governed by a board of directors numbering at least 5 and no more than 15 persons, except as required by Section 6 for library systems in cities with a population of 500,000 or more. The board shall be representative of the variety of library interests in the system, and at least a majority shall be elected or selected from the governing boards of the member public libraries, with not more than one director representing a single member library. For library systems as defined in subparagraph (3) of the definition of "library system" in Section 2, the board members shall be representative of the types of libraries that library system serves. The number of directors, the manner of election or selection, the term of office and the provision for filling vacancies shall be determined by the system governing board except that all board members must be eligible electors in the geographical area of the system. No director of any library system, however, shall be permitted to serve for more than a total of 6 years unless 2 years have elapsed since his sixth year of service.
The board of directors shall elect a president, secretary and treasurer. Before entering upon his duties, the treasurer shall be required to give a bond in an amount to be approved by the board, but in no case shall such amount be less than 50% of the system's area and per capita grant for the previous year, conditioned that he will safely keep and pay over upon the order of such board all funds received and held by him for the library system. As an alternative to a personal bond on the treasurer, the board of trustees may require the treasurer to secure for the system an insurance policy or other insurance instrument that provides the library with coverage for negligent or intentional acts by system officials and employees that could result in the loss of system funds. The coverage shall be in an amount at least equal to 50% of the average amount of the system's operating fund from the prior 3 fiscal years. The coverage shall be placed with an insurer approved by the board. The cost of any such coverage shall be borne by the system. The system shall provide the Illinois State Library a copy of the system's certificate of insurance at the time the system's annual report is filed. The funds of the library system shall be deposited in a bank or savings and loan association designated by the board of directors and shall be expended only under the direction of such board upon properly authenticated vouchers.
No bank or savings and loan association shall receive public funds as permitted by this Section, unless it has complied with the requirements established pursuant to Section 6 of the Public Funds Investment Act.
The members of the board of directors of the library system shall serve without compensation but their actual and necessary expenses shall be a proper charge against the library fund.
(Source: P.A. 97-101, eff. 1-1-12.)

(75 ILCS 10/6) (from Ch. 81, par. 116)
Sec. 6. The board and officers of the public library served by the library system defined in subparagraph (2) of the definition of "library system" in Section 2 shall administer that library system. That public library system shall annually submit a plan of service to be approved by the State Librarian. The plan of service shall include the provision of specified services for all types of libraries operating within the municipal territory of the system subject to approval or revision by the State Librarian. The multitype services shall be provided in consultation with the multitype library system defined in subparagraph (3) of the definition of "library system" in Section 2 serving the same municipal territory.
(Source: P.A. 93-527, eff. 8-14-03.)

(75 ILCS 10/7) (from Ch. 81, par. 117)
Sec. 7. Each board of library directors of a system shall carry out the spirit and intent of this Act and, in addition to the other powers conferred by this Act, shall have the following powers:
1. To develop and to amend the bylaws and the plan of service for the system subject to the approval of the State Librarian.
2. To have the exclusive control of the expenditure of all moneys and funds held in the name of the library system.
3. To make and adopt such policies, rules and regulations for the government and operation of the library system as necessary.
4. To purchase or lease ground and to construct, purchase or lease, and occupy an appropriate building or buildings for the use of the library system including but not limited to the power to purchase or lease either real or personal property for system purposes through contracts which provide for the consideration for such purchase or lease to be paid through installments at stated intervals during a certain period not to exceed 20 years together with interest at a rate not to exceed the interest rate specified in Section 2 of the Bond Authorization Act on the unpaid balance owing and to purchase real estate for system purposes upon a mortgage basis for up to 75% of the total consideration therefor, the remaining balance to be paid through installments at stated intervals for a period not to exceed 20 years together with interest at a rate not to exceed the interest rate specified in Section 2 of the Bond Authorization Act on the unpaid balance owing, except that in the case of a library system consisting of a single public library or multitype library system serving a city of over 500,000 population, this power shall be governed by the provisions of Division 10 of Article 8 of the Illinois Municipal Code.
5. To appoint and to fix the compensation of a competent librarian, who shall have the authority to hire such other employees as may be necessary, to fix their compensation, and to remove such appointees, subject to the approval of the board. The board may also retain counsel and professional consultants, as needed.
6. To contract with any public or private corporation or entity for the purpose of providing or receiving library service or of performing any and all other acts necessary and proper to carry out the responsibilities and the provisions of this Act. This power includes, but is not limited to participation in interstate library compacts and library systems, and the expenditure of any federal or State funds made available to any county, municipality, township or to the State of Illinois for library purposes.
7. To accrue and accumulate funds in special reserve funds pursuant to the provisions of a plan to acquire realty, improved or unimproved, for library system purposes.
8. To be a body politic and corporate, to contract and to hold title to property by the name of the "Board of Directors of the .... Library System, ...., Illinois", and in that name to sue and be sued and to take any action authorized by law.
9. To undertake programs for the purpose of encouraging the addition to the district of adjacent areas without local tax-supported library service, and to expend funds for this purpose.
10. To join the library system as a member in the Illinois Library Association and the American Library Association, non-profit, non-political, 501(c)(3) associations, as designated by the federal Internal Revenue Service, having the purpose of library development and librarianship; to provide for the payment of annual membership dues, fees and assessments and act by, through and in the name of such instrumentality by providing and disseminating information and research services, employing personnel and doing any and all other acts for the purpose of improving library development.
11. To take and to have title to any personal or real property acquired by it for library system purposes.
12. To borrow funds for the purpose of expanding or improving the system's facilities through the mortgaging of system owned property or of borrowing against other system owned assets. The mortgaging of system owned property or the borrowing against other system owned assets shall not exceed 75% of the value thereof.
(Source: P.A. 91-357, eff. 7-29-99.)

(75 ILCS 10/7.5)
Sec. 7.5. Regional library service planning panels.
(a) Each regional multitype library system shall establish one or more regional library service planning panels in such a manner that all territory within the system boundaries is assigned to a planning panel. A library system having fewer than 10% of the people within its jurisdiction unserved by a public library may establish one planning panel that coincides with the system boundaries. A library system having more than 10% of the people within its jurisdiction unserved by a public library may establish more than one planning panel based on county boundary lines within the library system area and incorporating all or part of one or more counties. A regional library service planning panel shall consist of 7 or more members, broadly representative of the designated area, appointed by the Secretary of State in his or her capacity as State Librarian upon recommendations submitted by the multitype library system serving that region. Membership shall include representation from existing public libraries, local, county, or regional government entities, persons residing in areas served by a public library, and persons residing in areas unserved by a public library within the region's boundaries. Members of a panel may be reimbursed for actual and necessary expenses incurred.
(b) Each regional planning panel shall work in conjunction with the library system to develop, approve, and submit to the Secretary of State, no later than January 1, 1997, a plan detailing how existing library service providers may extend public library services to those people unserved by a public library at that time. Approved plans shall (i) include, but not be limited to, a program for implementation and a schedule for achieving regional goals no later than January 1, 2000 and (ii) describe on a county by county basis how universal public library service can be delivered within the designated region.
(c) Reports submitted by each regional library service planning panel to the Secretary of State shall describe and explain suggested boundaries for public library service areas within the region, the process by which each described service area will receive public library service from an existing library service provider, funding recommendations appropriate to each circumstance, suggested timetable for implementation for each portion of the regional plan, and other information as requested by the Secretary of State.
(Source: P.A. 89-188, eff. 7-19-95.)

(75 ILCS 10/8) (from Ch. 81, par. 118)
Sec. 8. State grants.
(a) There shall be a program of State grants within the limitations of funds appropriated by the Illinois General Assembly together with other funds made available by the federal government or other sources for this purpose. This program of State grants shall be administered by the State Librarian in accordance with rules and regulations as provided in Section 3 of this Act and shall include the following: (i) annual equalization grants; (ii) Library System grants; (iii) per capita grants to public libraries; and (iv) planning and construction grants to public libraries and library systems. Libraries, in order to be eligible for grants under this Section, must be members of a library system.
(b) An annual equalization grant shall be made to all public libraries for which the corporate authorities levy a tax for library purposes at a rate not less than .13% of the value of all the taxable property as equalized and assessed by the Department of Revenue if the amount of tax revenue obtained from a rate of .13% produces less than (i) $4.25 per capita in property tax revenue from property taxes for the 2006 taxable year payable in 2007 and (ii) $7.50 per capita in property tax revenue from property taxes for the 2007 taxable year and thereafter. In that case, the State Librarian is authorized to make an equalization grant equivalent to the difference between the amount obtained from a rate of .13% and an annual income of $4.25 per capita for grants made through Fiscal Year 2008, and an annual income of $7.50 per capita for grants made in Fiscal Year 2009 and thereafter. If moneys appropriated for grants under this Section are not sufficient, then the State Librarian shall reduce the per capita amount of the grants so that the qualifying public libraries receive the same amount per capita, but in no event shall the grant be less than equivalent to the difference between the amount of the tax revenue obtained from the current levy and an annual income of $4.25 per capita. If a library receiving an equalization grant reduces its tax levy below the amount levied at the time the original application is approved, it shall be ineligible to receive further equalization grants.
If a library is subject to the Property Tax Extension Limitation Law in the Property Tax Code and its tax levy for library purposes has been lowered to a rate of less than .13%, the library will qualify for this grant if the library levied a tax for library purposes that met the requirements for this grant in the previous year and if the tax levied for library purposes in the current year produces tax revenue for the library that is an increase over the previous year's extension of 5% or the percentage increase in the Consumer Price Index, whichever is less, and the tax revenue produced by this levy is less than (i) $4.25 per capita in property tax revenue from property taxes for the 2006 taxable year payable in 2007 and (ii) $7.50 per capita in property tax revenue from property taxes for the 2007 taxable year and thereafter. In this case, the State Librarian is authorized to make an equalization grant equivalent to the difference between the amount of tax revenue obtained from the current levy and an annual income of $4.25 per capita for grants made through Fiscal Year 2008, and an annual income of $7.50 per capita for grants made in Fiscal Year 2009 and thereafter. If moneys appropriated for grants under this Section are not sufficient, then the State Librarian shall reduce the per capita amount of the grants so that the qualifying public libraries receive the same amount per capita, but in no event shall the grant be less than equivalent to the difference between the amount of the tax revenue obtained from the current levy and an annual income of $4.25 per capita. If a library receiving an equalization grant reduces its tax levy below the amount levied at the time the original application is approved, it shall be ineligible to receive further equalization grants.
(c) Annual Library System grants shall be made, upon application, to each library system approved by the State Librarian on the following basis:
(1) For library systems, the sum of $1.46 per capita

of the population of the area served plus the sum of $50.75 per square mile or fraction thereof of the area served except as provided in paragraph (4) of this subsection.

(2) If the amounts appropriated for grants are

different from the amount provided for in paragraph (1) of this subsection, the area and per capita funding shall be proportionately reduced or increased accordingly.

(3) For library systems, additional funds may be

appropriated. The appropriation shall be distributed on the same proportional per capita and per square mile basis as provided in paragraphs (1) and (4) of this subsection.

(4) Per capita and area funding for a multitype

library system as defined in subparagraph (3) of the definition of "library system" in Section 2 and a public library system in cities with a population of 500,000 or more as defined in subparagraph (2) of the definition of "library system" in Section 2 shall be apportioned with 25% of the funding granted to the multitype library system and 75% of the funding granted to the public library system.

(d) The "area served" for the purposes of making and expending annual Library System grants means the area that lies within the geographic boundaries of the library system as approved by the State Librarian, except that grant funding awarded to a library system may also be expended for the provision of services to members of other library systems if such an expenditure is included in a library system's plan of service and is approved by the State Librarian. In determining the population of the area served by the library system, the Illinois State Library shall use the latest federal census for the political subdivisions in the area served.
(e) In order to be eligible for a grant under this Section, the corporate authorities, instead of a tax levy at a particular rate, may provide an amount equivalent to the amount produced by that levy.
(Source: P.A. 99-186, eff. 7-29-15.)

(75 ILCS 10/8.1) (from Ch. 81, par. 118.1)
Sec. 8.1. The State Librarian shall make grants annually under this Section to all qualified public libraries in the State from funds appropriated by the General Assembly. Such grants shall be in the amount of up to $1.25 per capita for the population of the area served by the respective public library and, in addition, the amount of up to $0.19 per capita to libraries serving populations over 500,000 under the Illinois Major Urban Library Program. If the moneys appropriated for grants under this Section fail to meet the $1.25 and the $0.19 per capita amounts above, the funding shall be decreased pro rata so that qualifying public libraries receive the same amount per capita. If the moneys appropriated for grants under this Section exceed the $1.25 and the $0.19 per capita amounts above, the funding shall be increased pro rata so that qualifying public libraries receive the same amount per capita.
To be eligible for grants under this Section, a public library must:
(1) Provide, as determined by the State Librarian,

library services which either meet or show progress toward meeting the Illinois library standards, as most recently adopted by the Illinois Library Association.

(2) Be a public library for which is levied a tax for

library purposes at a rate not less than .13% or a county library for which is levied a tax for library purposes at a rate not less than .07%. If a library is subject to the Property Tax Extension Limitation Law in the Property Tax Code and its tax levy for library purposes has been lowered to a rate of less than .13%, this requirement will be waived if the library qualified for this grant in the previous year and if the tax levied for library purposes in the current year produces tax revenue for library purposes that is an increase over the previous year's extension of 5% or the percentage increase in the Consumer Price Index, whichever is less. Beginning in State Fiscal Year 2012, the eligibility requirement in this subsection shall be waived if a library's tax levy for library purposes has been lowered to a rate of less than 0.13%, and the State Librarian determines that the library (i) continues to meet the requirements of item (1) of this Section and (ii) received a grant under this Section in the previous fiscal year.

Any other language in this Section to the contrary notwithstanding, grants under this Section 8.1 shall be made only upon application of the public library concerned, which applications shall be entirely voluntary and within the sole discretion of the public library concerned.
In order to be eligible for a grant under this Section, the corporate authorities, in lieu of a tax levy at a particular rate, may provide funds from other sources, an amount equivalent to the amount to be produced by that levy.
(Source: P.A. 99-186, eff. 7-29-15; 99-619, eff. 7-22-16.)

(75 ILCS 10/8.2) (from Ch. 81, par. 118.2)
Sec. 8.2. (a) After the General Assembly has appropriated funds to the State Librarian for grants to a library system and the Governor has signed the appropriation bill into law and the State Librarian has certified that the library system is eligible for such grants, a library system may issue Grant Anticipation Notes in anticipation of the receipt of such grants. Such Grant Anticipation Notes shall show upon their face that they are payable solely from such grants when received.
(b) The Grant Anticipation Notes shall bear interest at a rate not to exceed the rate specified in "An Act to authorize public corporations to issue bonds, other evidences of indebtedness and tax anticipation warrants subject to interest rate limitations set forth therein", approved May 26, 1970, as amended, from the date of their issuance until paid, or until notice is given that money for their payment is available and that such will be paid on presentation.
(c) The Grant Anticipation Notes shall be sold in such manner and in such denominations as is determined by the board of directors of the system, and shall mature within one year of the date of issuance.
(d) At no time may the principal and interest payable on outstanding Grant Anticipation Notes exceed 75% of the amount of funds which have been appropriated for grants to the system.
(e) In order to authorize and issue Grant Anticipation Notes, the board of directors of the system shall adopt a resolution fixing the amount of the Grant Anticipation Notes, the date thereof, the maturity thereof, rate of interest thereof unless the Grant Anticipation Notes are to be sold by public bid, place of payment and denomination, which shall be in equal multiples of $1000.
(f) The Grant Anticipation Notes shall be executed in the name of the system by manual or facsimile signatures of such officials of the system as the board of directors may by resolution designate. At least one signature on each note shall be a manual signature.
(g) This Section, without reference to any other law, shall be deemed full and complete authority for the issuance of the Grant Anticipation Notes as herein provided.
(Source: P.A. 83-130.)

(75 ILCS 10/8.3) (from Ch. 81, par. 118.3)
Sec. 8.3. The State Librarian shall make grants annually to all cooperative public library systems, public library systems, and multitype library systems. Such grants shall be in the amounts specified in Section 8.
(Source: P.A. 83-1362.)

(75 ILCS 10/8.4) (from Ch. 81, par. 118.4)
Sec. 8.4. School library grants. Beginning July 1, 1989, the State Librarian shall make grants annually under this Section to all school districts in the State for the establishment and operation of qualified school libraries, or the additional support of existing qualified school libraries, from funds appropriated by the General Assembly. Such grants shall be in the amount of $0.75 per student as determined by the official enrollment as of the previous September 30 of the respective school having a qualified school library. If the moneys appropriated for grants under this Section are not sufficient, the State Librarian shall reduce the amount of the grants as necessary; in making these reductions, the State Librarian shall endeavor to provide each school district that has a qualifying school library (i) at least the same amount per student as the district received under this Section in the preceding fiscal year, and (ii) a total grant of at least $750, which, in the event of an insufficient appropriation, shall not be reduced to a total grant of less than $100.
To qualify for grants under this Section, a school library must:
(1) Be an entity which serves the basic information

and library needs of the school's employees and students through a bibliographically organized collection of library materials, has at least one employee whose primary duty is to serve as a librarian, and has a collection permanently supported financially, accessible centrally, and occupying identifiable quarters in one principal location.

(2) Meet the requirements for membership in a library

system under the provisions of this Act.

(3) Have applied for membership in the library system

of jurisdiction if the system is a multitype library system under this Act.

(4) Provide, as mutually determined by the Illinois

State Librarian and the Illinois State Board of Education, library services which either meet or show progress toward meeting the Illinois school library standards as most recently adopted by the Illinois School Library Media Association.

(5) Submit a statement certifying that the financial

support for the school library or libraries of the applying school district has been maintained undiminished, or if diminished, the percentage of diminution of financial support is no more than the percentage of diminution of the applying school's total financial support for educational and operations purposes since the submission of the last previous application of the school district for the school library per student grant that was funded.

Grants under this Section shall be made only upon application of the school district for its qualified school library or school libraries.
(Source: P.A. 95-976, eff. 9-22-08.)

(75 ILCS 10/8.5)
Sec. 8.5. Annual library technology grants. The State Librarian shall distribute annual library technology grants, upon the approval by the State Librarian of application from libraries, for initiatives of library development and technological innovations. The State Librarian shall establish the criteria for awarding the grants by rule. The State Librarian may expend appropriations on behalf of libraries statewide for direct purchases of equipment and services that support library development and technological advancement in libraries.
(Source: P.A. 89-697, eff. 1-6-97.)

(75 ILCS 10/8.6)
Sec. 8.6. Illinois Veterans Home Libraries. The State Librarian shall distribute annual grants for initiatives of library development and services within Illinois Veterans Home libraries located in Quincy, Manteno, LaSalle, Chicago, and Anna upon the approval by the State Librarian of application from libraries. Grants made under this Section shall be made only from the Secretary of State Special License Plate Fund. The State Librarian shall establish the criteria for awarding the grants by rule.
(Source: P.A. 100-392, eff. 8-25-17.)

(75 ILCS 10/9) (from Ch. 81, par. 119)
Sec. 9. The board of directors of any tax-supported public library, or the contracting authority of other types of libraries which are eligible for membership in a library system and according to the rules and regulations of the State Librarian and such regulations established by that library system, may, with the approval of the State Librarian, join the library system in which the contracting authority is located or where the facility desiring to participate is located. All member libraries shall assume and maintain the rights, privileges and duties of system membership established by the board of directors of the system. The right to suspend a library from membership for failure to fulfill its obligations under law or by agreement is vested in the system board with the concurrence of the State Librarian. However, the board of library directors or trustees of any public library, or the contracting authority of any other type of library that is a member of any library system, will retain all powers specified by law or in articles of incorporation, except as otherwise provided in this Section.
(Source: P.A. 83-411.)

(75 ILCS 10/10) (from Ch. 81, par. 120)
Sec. 10. Each library system receiving state aid shall furnish an annual report and such information regarding its library service as the State Librarian may from time to time require. The State Librarian may revoke his approval of a library system if he finds that it does not conform to the plan of service or the regulations promulgated by the State Librarian; or in case of a provisional approval, if such library system does not fulfill the terms upon which provisional approval was based. In such a case a library system shall not thereafter be entitled to state aid until its bylaws or plan of service is again approved by the State Librarian.
(Source: P.A. 83-411.)

(75 ILCS 10/12)
Sec. 12. (Repealed).
(Source: P.A. 85-1238. Repealed by P.A. 99-619, eff. 7-22-16.)

(75 ILCS 10/13) (from Ch. 81, par. 123)
Sec. 13. In the event that the board of directors of a library system determines to terminate the system and to cause liquidation thereof, the board of directors of the library system shall submit an application to the State Librarian together with a plan of liquidation describing the proposed liquidation and setting forth the plan of liquidating obligations of the system including but not limited to the obligations for pensions that may have been provided for employees of the system.
The State Librarian, upon receipt of the application, shall first determine if the area of service can be allocated to other adjoining systems, and whether the assets and liabilities of the system proposed to be liquidated can be assumed and absorbed by such adjoining systems.
If adjoining systems absorb the assets and assume the obligations of the liquidating system, the State Librarian shall approve of the amendments to the plans of service and amendments to the state grants to the systems succeeding to the liquidating system.
In the event, however, that a system must be liquidated, the plan of liquidation shall provide for the payment of all outstanding debts and may provide, in addition, that assets of intrinsic value only to libraries or of such historic value that such should remain in a library, then the plan of liquidation may provide for transfer of such items to the State Library of the State of Illinois. The State Library may itself transfer such items to other library systems or retain the items in its own collection.
(Source: Laws 1967, p. 2428.)

(75 ILCS 10/14) (from Ch. 81, par. 124)
Sec. 14. In the event that the board of library directors or trustees of any public library or the governing authority of any other type of library determines to withdraw from a library system, the board of library directors or trustees or the governing authority shall submit notice to the library system of the intent to withdraw and serve a copy thereof upon the State Librarian. Any such notice shall be filed on or before April 1st of any year, and shall be effective on or before June 30th of the next ensuing year.
(Source: P.A. 89-188, eff. 7-19-95.)

(75 ILCS 10/14.5)
Sec. 14.5. Adjustment of the geographic boundaries of library systems. The State Librarian, in consultation with the Illinois State Library Advisory Committee, shall review the geographic boundaries of the library systems a minimum of once every 10 years and make adjustments to the boundaries as deemed appropriate. The State Librarian shall promulgate rules setting forth the process for initiating review and the criteria for evaluating proposed adjustments to geographic boundaries.
(Source: P.A. 89-188, eff. 7-19-95.)

(75 ILCS 10/15) (from Ch. 81, par. 125)
Sec. 15. Any person wishing to make donations of money, personal property or real estate for the benefit of any library system may vest title to such property in the board of directors of such library system to be held and controlled by such board, when accepted, according to the terms of the deed, gift or legacy of such property. The board shall be held and considered to be a special trustee of such donated property in accordance with the wishes of the donor, grantor or testator, and shall be accountable therefor.
The board may invest funds until utilized and interest earned shall be subject to the same limitations as the principal.
(Source: P.A. 83-388.)

(75 ILCS 10/16) (from Ch. 81, par. 126)
Sec. 16. When the board has determined to sell or otherwise dispose of real or personal property that it deems no longer necessary or useful for library purposes, such property may be disposed of as follows:
(1) Personal property having a unit value of $250 or less may be disposed of as the board may determine.
(2) Personal property having a unit value of more than $250 but less than $1,000 may be displayed at the library, and a public notice of its availability, the date and the terms of the proposed sale shall be posted.
(3) Personal property of any value may be donated or sold to any tax-supported library or to any other library system operating under the provisions of this Act under such terms or conditions, if any, as the board may determine.
(4) In all other cases, the board shall publish notice of the availability and location of the real or personal property, the date and terms of the proposed sale, giving such notice once each week for 2 successive weeks.
On the day of the sale, the board shall proceed with the sale and may sell such property for a price determined by the board, or, to the highest bidder. Where the board deems the bids inadequate, it may reject such bids and re-advertise the sale.
However, the various boards of public library directors and contracting authorities of other types of libraries, including boards of public libraries that are members of a system, and the Illinois State Library shall have the first right to purchase such property for library purposes by meeting terms or bids acceptable to the board.
(Source: P.A. 83-411.)



75 ILCS 16/ - Public Library District Act of 1991.

Article 1 - Short Title And General Provisions

(75 ILCS 16/Art. 1 heading)

(75 ILCS 16/1-1)
Sec. 1-1. Short title. This Act may be cited as the Public Library District Act of 1991.
(Source: P.A. 87-1277.)

(75 ILCS 16/1-5)
Sec. 1-5. Definitions. For the purposes of this Act, unless the context indicates otherwise, terms have the following meanings:
"Board" or "board of trustees" means a board of trustees created under this Act to administer this Act.
"Certified copy" means a copy of any document within a library's control that is certified by the secretary of the board as a true and accurate copy of the original.
"Date of effectiveness" means the day a regulation or ordinance takes effect.
"Date of enactment" means the day a board adopts, by majority vote, an ordinance or regulation.
"Day" means a calendar day.
"District" means a public library district established under this Act and includes a proposed public library district.
"District library" means a library maintained and operated by a district.
"Election authority" means a county clerk or a board of election commissioners.
"Judge" means a judge of a circuit court of this State assigned to hear any matter brought before him or her under this Act.
"Library" means a public library, including one privately endowed or tax-supported or one established under this Act.
"Municipality" means a city, village, or incorporated town.
"Ordinance" means an enactment, adopted by majority vote of a board, that applies to the public generally and that implements, applies, or prescribes conduct, imposes a tax, imposes a fee or fine, or assesses a penalty or that otherwise affects the rights of the public concerning the use or operation of a library.
"Reciprocal agreement" means an agreement between a library and a library agency for the provision of library services as needed by either party.
"Reciprocal borrowing" means the privilege of a person holding a valid library registration card from a local library to borrow library materials from other libraries.
"Regulation" means an enactment, adopted by majority vote of a board, that concerns the internal management of a library, including but not limited to enactments concerning personnel matters and the requisition of books and personal property for the library.
"Resident" means a person residing within the geographic area within which a tax is imposed to support a public library.
"Resolution" means a statement, adopted by majority vote of a board, that establishes library policy and internal procedures for the governance of a library.
"Territory", for purposes of annexation, means real estate contiguous to a public library district that is delineated by definite boundaries, including but not limited to a subdivision, plat, township, or municipality.
"Trustee" means a trustee elected or appointed under this Act.
(Source: P.A. 87-1277.)

(75 ILCS 16/1-10)
Sec. 1-10. Establishment of districts and libraries. To provide local public institutions of general education for citizens of Illinois, library districts and libraries may be established, equipped, and maintained by the board pursuant to this Act. That library shall be forever for the use of the residents and taxpayers of the district in which it is located, subject to reasonable rules and regulations the board adopts to render the use of the library of the greatest benefit to the greatest number of those residents and taxpayers.
(Source: P.A. 87-1277.)

(75 ILCS 16/1-15)
Sec. 1-15. Districts established under prior laws.
(a) Any library district established or formed under any prior law, including those formed under "An Act authorizing the creation of public library districts", approved May 26, 1943, "An Act in relation to the creation of public library districts", approved May 16, 1957, or the Illinois Public Library District Act, shall be deemed to have been established or formed under this Act, notwithstanding the fact that the library district does not meet all of the qualifications for the establishment or formation of library districts set forth in this Act, and shall be subject to the provisions of this Act. No further referendum need be held to authorize the levy of the annual public library tax up to the limitation of Section 35-5.
(b) The trustees elected or appointed under this Act shall be the successors to the trustees of districts established under any prior law repealed by this Act or set forth in subsection (a), and all right, title and interest in and to property of any type, and all rights and causes of action existing or vested in trustees of districts created under any prior law, fully vests in the trustees elected or appointed under this Act.
(Source: P.A. 87-1277.)

(75 ILCS 16/1-20)
Sec. 1-20. Violations of district ordinances; penalties.
(a) A person who violates an ordinance of a district that provides for a penalty is guilty of a petty offense and shall be fined not less than $25 nor more than $100 for each offense.
(b) All actions for violations shall be governed by and processed as in the case of violations of municipal ordinances.
(c) All fines for violations of ordinances involving injury to or failure to return any book, material, or property belonging to the library shall be paid into the Library Fund established under Section 35-25. All fines and penalties for the commission of injury upon the library or the grounds or other property of the library shall be paid into the fund of the public agency or body enforcing those ordinances.
(Source: P.A. 87-1277.)

(75 ILCS 16/1-25)
Sec. 1-25. Confidentiality of records. Each library subject to this Act is subject to the provisions of the Library Records Confidentiality Act.
(Source: P.A. 87-1277.)

(75 ILCS 16/1-30)
Sec. 1-30. Notice.
(a) Notice of elections and referenda shall be given in the manner provided by the Election Code.
(b) Whenever notice must be given by any other provision in this Act, the notice shall be given by publication once in one or more daily or weekly newspapers published or circulated in the district or, where no such newspaper is published or circulated in the district, by posting 10 copies of the notice in conspicuous places within the district as far separated from the others as is conveniently possible. All notices shall be given at least 30 days before the hearing or other matter being publicized by the notice unless otherwise provided in this Act. A copy of the notice shall in each case be posted at the library operated by the district. When the district does not operate a library, a copy of the notice shall be posted at another public place specified by ordinance.
(c) The notice of a referendum for establishment of, annexation to, or inclusion within a district, transfer of territory to or from a district, or merger of districts must include a map of the district and a legal description of the district and must indicate the territory sought to be annexed, included, transferred, or merged. If the territory sought to be annexed, included, transferred, or merged encompasses the same territory as an existing incorporated town, township, or county, the description of the proposed district shall be by reference to that entity.
(d) Copies of all notices must be filed with the secretary of the district. When an election to establish a district is sought by the petitioners, copies of all notices must be filed with the petitions for the proposed district to be formed under Sections 5-10 through 5-30. When a municipal or township library is affected, copies of all notices must be filed with the mayor or president of each municipality, or with the supervisor of each township, that lies entirely or partially within the district or proposed district.
(e) Copies of a notice of a petition filed with a circuit court for conversion of a public library to a library district shall be filed by the petitioners as follows: when a municipal library is affected, with the mayor or president of any municipality affected; when a township library is affected, with the supervisor of the township affected; or when a county library is affected, with the county board of the county affected.
(f) For the purpose of sending notice and for other purposes as required by this Act, the official mailing address for a library that contracts with another library for certain services is the official mailing address established by the library facility where the services are provided.
(g) Notices mailed to owners of real estate within a district or proposed district or to voters shall be effective upon deposit in a United States Post Office mailing facility, postage prepaid, correctly addressed to the proper person.
(Source: P.A. 89-188, eff. 7-19-95.)

(75 ILCS 16/1-35)
Sec. 1-35. Election and referendum procedures.
(a) Elections and referenda provided for in this Act shall be conducted at the time and in the manner provided by the Election Code.
(b) The Election Code shall govern elections under this Act, except that provisions relating to political parties shall not be applicable to elections under this Act, which shall be nonpartisan.
(c) The canvass of votes cast at an election under this Act shall be as provided in Section 22-17 of the Election Code. The board of trustees shall act as the canvassing board.
(d) If a candidate for the office of trustee dies before election day and is nevertheless deemed elected, then the candidate on the ballot who receives the next highest vote as compared with those votes cast for the deceased candidate shall be deemed elected. If there is no such other candidate, there shall be a vacancy.
(e) In the event of a tie vote in an election on a proposition, the proposition shall fail.
(f) Any qualified voter in the district may contest the election of any person to the office of trustee or the announced results of a referendum within 30 days after the date of the election or referendum by commencing an appropriate action in the circuit court of the county that contains all or the larger portion of the district.
(g) The court costs and legal costs incurred by the district involving an election contest shall be borne by the district unless otherwise specified in this Act, but the expenses incurred by any voter contesting any election shall not be an expense of the district.
(Source: P.A. 87-1277.)

(75 ILCS 16/1-40)
Sec. 1-40. Ordinances.
(a) The contents, date of enactment, date of publication or posting, and effective date of every district ordinance shall be determined from the records of the district secretary and may be proved by the secretary's certificate under the district seal. The secretary's certification shall be as provided in Section 1-109 of the Code of Civil Procedure.
(b) Every ordinance shall contain an effective date, which shall be no later than 60 days after the date of enactment.
(c) Every ordinance shall be numbered serially and shall be identified by that number and the date of enactment.
(d) Every ordinance shall be posted in a public area of the district library building within 3 days after the date of enactment and shall remain posted for 14 days.
(e) The district secretary shall maintain a certified copy of every district ordinance at the library operated by the district and shall make those copies available for public inspection.
(Source: P.A. 87-1277.)

(75 ILCS 16/1-45)
Sec. 1-45. Continued effectiveness of ordinances and regulations. All ordinances and regulations of a district shall continue in full force and effect until amended or repealed, notwithstanding the enactment of this Act.
(Source: P.A. 87-1277.)

(75 ILCS 16/1-50)
Sec. 1-50. Captions. Article and Sec. captions in this Act are a part of this Act but shall not limit, govern, or modify the meaning or intent of other provisions of this Act.
(Source: P.A. 87-1277.)

(75 ILCS 16/1-55)
Sec. 1-55. Compliance with ITAP requirements. A library district must comply with the requirements of Section 405-335 of the Department of Central Management Services Law of the Civil Administrative Code of Illinois concerning the Illinois Transparency and Accountability Portal (ITAP). A library district may not submit employment information for the ITAP in a manner that is inconsistent with the requirements of Section 405-335 of the Department of Central Management Services Law of the Civil Administrative Code of Illinois.
(Source: P.A. 98-246, eff. 8-9-13.)



Article 5 - Creation Of District By Petition

(75 ILCS 16/Art. 5 heading)

(75 ILCS 16/5-5)
Sec. 5-5. Authorization. All or any portion of the territory within one or more counties may, under this Act, be organized and formed into a district for the purpose of levying a tax or taxes to pay for establishing, equipping, maintaining, and supporting library services.
(Source: P.A. 87-1277.)

(75 ILCS 16/5-10)
Sec. 5-10. Petition to establish district.
(a) The organization of a district library in a territory without a local tax supported library or in such a territory and contiguous territory of a municipality, township, or county operating a local tax supported library may be initiated as described in paragraph (1) or (2) of this subsection.
(1) One hundred or more of the voters of a territory

without a local tax supported library may petition the circuit court of the county that contains all of the territory (or a larger portion of the territory than any other county containing a portion of the territory) to cause to be submitted to the voters of the proposed district the question of whether the proposed territory shall be organized as a public library district. The petition shall contain the provisions set forth in this Section and, in addition, shall allege that the territory of the proposed district does not include, in whole or in part, any existing tax supported public library.

(2) The library board of a local tax supported

library established by a municipality, township, or county, or 100 or more of the voters of the municipality, township, or county, may petition to cause to be submitted to the voters of the entire territory the question of whether a public library district shall be organized to include the municipality, township, or county and contiguous territory that is without a local tax supported library.

(b) The petition specified in this Section shall contain a legal description of the boundaries of the territory to be embraced within the proposed district, shall specify the name of the district and the proposed tax rate limit for the district if it is in excess of 0.15%, and shall petition the circuit court to set the date of a hearing on the petition before a judge of the circuit court. If the territory of the proposed district encompasses the same territory as an existing school district, municipality, township, or county, the description of the proposed district may be by reference to that entity.
(Source: P.A. 87-1277.)

(75 ILCS 16/5-15)
Sec. 5-15. Order for hearing; notice.
(a) Upon the submission of the petition to the circuit court as provided in Section 5-10, the circuit court shall enter an order setting the date of the hearing on the petition and naming the judge who will preside at the hearing.
(b) The petitioners shall publish notice of the time, date, and place of the hearing, including the name of the judge who will preside at the hearing. The notice shall be published in accordance with Section 1-30. The petitioners shall also, concurrently with the publication of the notice of the hearing, send notice of the hearing and a copy of the petition to the board of trustees of each public library serving an area contiguous to or within the proposed library district boundaries.
(Source: P.A. 87-1277.)

(75 ILCS 16/5-20)
Sec. 5-20. Hearing. At the hearing ordered under Section 5-15, the petitioners shall present proof of the notice of the hearing and of the matters alleged in the petition to the presiding judge. All persons residing within the proposed district shall have a reasonable opportunity to be heard regarding the location of the boundaries of the proposed district and to make suggestions regarding the boundaries.
(Source: P.A. 87-1277.)

(75 ILCS 16/5-25)
Sec. 5-25. Order for election; notice.
(a) The judge, after hearing the statements, evidence, and suggestions of the petitioners and other persons appearing before the court, shall enter an order calling an election. The order shall do the following:
(1) Fix the boundaries of the proposed district. For

that purpose and only to that extent, and only upon a showing of good cause, the judge may alter and amend the petition.

(2) Require a map to be prepared depicting (i) the

boundaries of the proposed district, (ii) the boundaries of any municipality or township that lies wholly or partially within the proposed district, and (iii) the county lines of all counties affected.

(3) Designate the regular election when the election

to establish a district will be held. The judge shall certify the order and the question of organization and establishment of the proposed public library district to the proper election authority, who shall submit the question to the voters of the proposed district in accordance with the Election Code.

(b) In addition to the requirements of the Election Code, notice of the election shall specify the purpose of the election and contain a map and legal description of the proposed district.
(Source: P.A. 87-1277.)

(75 ILCS 16/5-30)
Sec. 5-30. Election; form of proposition.
(a) The proposition at the election shall be in substantially the following form:
Shall a public library district be established in all

or part of (name of county)?

(b) If no tax rate limit is specified in the ballot, the tax rate limit of the newly organized district shall be as set forth in Section 35-5. If, however, the petitioners, under Section 5-10, specify a rate higher than the rate set forth in Section 35-5, the proposition shall be in substantially the following form:
Shall a public library district be established in all

or part of (name of county) with a maximum annual public library tax rate established at (rate)% of the value of all taxable property in the district as equalized and assessed by the Department of Revenue?

In no event shall the tax rate exceed the maximum tax rate set forth in Section 35-10.
(c) A proposition for the establishment of a public library district shall not be submitted to the voters in the proposed district more often than once in a 12-month period.
(Source: P.A. 87-1277.)

(75 ILCS 16/5-35)
Sec. 5-35. Election results.
(a) The election authority shall, within 10 days after the election, file with the circuit court ordering the election its certificate setting forth the results of the election in each precinct.
(b) The judge assigned to hear the case shall enter a final judgment setting forth the results of the election based upon the certificate filed in the court by the election authority, and the order shall become a part of the records of the court.
(c) The question of establishment of a district shall be based upon the majority of votes cast on the question by the voters of the proposed territory determined as follows:
(1) Where the proposed territory does not include a

municipality or any portion of a municipality, then the majority of all the votes cast upon the question shall determine establishment.

(2) Where the proposed territory does include a

municipality or any portion of a municipality, then the votes cast shall be divided into 2 lots. The votes cast within the municipalities shall be counted together, and the votes cast outside of the municipalities shall be counted together, and the question must carry in each group in order to establish the district. If there are 2 or more municipalities within the proposed territory, and the question of establishment carries in both groups as provided in this paragraph but the votes cast in one municipality having its own tax supported library are against establishment of the district, then the district shall be deemed established, but the dissenting municipality with its own tax supported library shall be excluded from the territory of the district.

(3) Where the proposed territory includes a township

having its own tax supported library and the question of establishment carries in all areas as provided in paragraph (2), the township votes on the question shall also be counted separately, and if the votes cast within the township with its own tax supported library are against establishment, then the dissenting township shall be excluded from the territory of the district.

(Source: P.A. 87-1277.)

(75 ILCS 16/5-40)
Sec. 5-40. Transfer and sharing of assets.
(a) Any assets, including real and personal property and tax and other monies, received or due for the purposes of the library and held by the corporate authority of a municipal, township, or county library included in the library district, shall be transferred to the library district. "Property" includes any building or buildings permanently occupied by and publicly designated as the library building or buildings and used solely for library purposes.
(b) Nothing in Section 5-35 or 5-45 or this Section shall preclude a municipality, township, or county, by written agreement, from sharing a library building or buildings with a district library when the establishment of a library district has been approved and the district includes wholly within its territory a municipal, township, or county library.
(Source: P.A. 87-1277.)

(75 ILCS 16/5-45)
Sec. 5-45. Authorization to levy tax. When the establishment of a library district has been approved and the district includes wholly within its territory a municipal, township, or county library, only the library district shall levy the annual public library tax.
(Source: P.A. 87-1277.)



Article 10 - Conversion Of Tax Supported Public Library To Public Library District

(75 ILCS 16/Art. 10 heading)

(75 ILCS 16/10-5)
Sec. 10-5. Application. This Article shall not apply in any municipality having a population greater than 500,000.
(Source: P.A. 87-1277.)

(75 ILCS 16/10-10)
Sec. 10-10. Conversion by library board resolution and referendum.
(a) A tax supported public library in a municipality, county, or township maintained and operated under any other Act may, by conversion, become a library organized, maintained, and operated under this Act by resolution of the public library board of trustees and referendum as provided in this Section.
(b) The board of trustees of a tax supported public library desiring to convert the existing library to a library district may adopt a resolution calling for the conversion. The board shall certify the question of conversion to the proper election authority, who shall submit the question to the voters at the next regular election. If the board specifies in its resolution that the converted library shall have a maximum tax rate in excess of the existing ceiling or limitation of the library to be converted, the question shall so specify. Notice of the election shall be given in accordance with Section 1-30.
(c) The proposition shall be submitted to the voters in substantially the following form:
Shall the board of trustees of the public library in

(name of municipality, county, or township), Illinois, be authorized to convert the public library to a public library district as determined by the board's resolution of (date)?

(d) If the resolution specified a maximum tax rate in excess of the existing ceiling or limitation, the proposition shall be submitted to the voters in substantially the following form:
Shall the board of trustees of the public library in

(name of municipality, county, or township), Illinois, be authorized to convert the public library to a public library district, with a maximum annual public library tax rate established at (rate)% of the value of all taxable property in the district as equalized and assessed by the Department of Revenue, as determined by the board's resolution of (date)?

(e) If a majority of the votes cast on the proposition are in the affirmative, the board of trustees shall convert the public library to a public library district.
(f) This Section shall not apply to any library established by the corporate authorities of a municipality under the Illinois Local Library Act.
(Source: P.A. 87-1277.)

(75 ILCS 16/10-15)
Sec. 10-15. Conversion by library board resolution and approval of corporate authorities.
(a) The board of trustees of a tax supported public library desiring to convert the existing library to a library maintained and operated under this Act may, rather than utilizing the procedures prescribed in Section 10-5, adopt a resolution calling for the conversion and requesting the approval of the conversion by the corporate authorities of the municipality, county, or township maintaining the existing library. If the corporate authorities approve the conversion within 60 days after the resolution is adopted by the board of trustees, the board of trustees shall convert the public library to a public library district.
(b) Any library in a home rule unit, as defined in Article VII, Section 6, of the Illinois Constitution, converted under this Section shall have a maximum tax rate not to exceed the greater of 0.15% or the last rate levied by the municipality for library purposes for the most recent year before the conversion, and that rate shall not be subject to any rate limitations or referendum requirements imposed by this Act. That rate may thereafter be increased, however, as provided in Section 35-10.
(Source: P.A. 87-1277.)

(75 ILCS 16/10-20)
Sec. 10-20. Contents of county library board resolution. Notwithstanding any other provision of this Act, whenever after August 30, 1989 the board of trustees of a tax supported public library adopt a resolution under Section 10-10 or 10-15 calling for conversion of a county library in existence on August 30, 1989 to a public library district, the resolution shall specify the following:
(1) The number of trustees to be elected for the new

public library district. That number shall be not more than the number of trustees on the existing board before conversion.

(2) The maximum number of trustees who may reside in

a single township.

(Source: P.A. 87-1277.)

(75 ILCS 16/10-25)
Sec. 10-25. Conversion by petition and referendum.
(a) An election for conversion of a public library established in any municipality, county, or township shall be called upon the filing of a petition signed by not less than 10% of the voters (or, if there are 100 or fewer voters, then a majority of the voters) residing within that territory. The petition shall be addressed to and filed simultaneously with the board of library trustees of the existing public library and the corporate authorities of the municipality, county, or township. The original petition shall be filed with the corporate authorities.
(b) The petition shall specify the new maximum tax rate of the public library district and state the existing tax rate of the public library to be converted if the rate is to be in excess of the existing ceiling or limitation of the library converted.
(c) Upon receipt of a certified copy of the petition, the board of library trustees shall, within 30 days, file with the corporate authorities an addendum to the petition setting forth (i) the establishment date of the existing public library, (ii) the lawful ceiling on its public library tax levies, (iii) the geographic area of territory involved, and (iv) the identity of the municipality, county, or township involved.
(d) The corporate authorities shall certify the question to the proper election authority, who shall submit to the voters of the district the question of conversion at an election in accordance with the Election Code. The proposition shall be submitted to the voters in substantially the following form:
Shall the public library in (name of municipality,

county, or township), Illinois, be converted to a public library district?

(e) If the petition specified a maximum tax rate in excess of the existing ceiling or limitation, the proposition shall be submitted in substantially the following form:
Shall the public library in (name of municipality,

county, or township), Illinois, be converted to a public library district, with a maximum annual public library tax rate established at (rate)% of the value of all taxable property in the district as equalized and assessed by the Department of Revenue?

(f) If a majority of the votes cast on the proposition are in the affirmative, the board of library trustees shall convert the public library to a public library district, with the maximum annual public library tax rate specified in the proposition.
(Source: P.A. 87-1277.)

(75 ILCS 16/10-30)
Sec. 10-30. Limitation on referendum. A proposition for the conversion of a public library to a public library district shall not be submitted to the voters more often than once every 2 years.
(Source: P.A. 87-1277.)

(75 ILCS 16/10-35)
Sec. 10-35. Petition by library trustees for court order.
(a) If the voters in the election resulting from the board of library trustees' resolution to convert under Section 10-10, or from the petition of the voters calling for a referendum under Section 10-25, approve the conversion to a library district, or if the appropriate corporate authorities approve the conversion under Section 10-20, the board of library trustees of the public library affected shall, within 30 days, petition the circuit court of the county in which the majority of the territory affected lies for a final order to convert the public library to a library district. The petition shall incorporate, if applicable, the election results and the addendum to the petition for the election.
(b) The circuit court, upon finding the petition sufficient, shall enter its final order doing the following:
(1) Approving the conversion of the existing public

library of the county, township, or municipality to a public library district subject to this Act.

(2) Naming the district.
(3) Designating all incumbent library trustees as

trustees of the district until the next regular election of the trustees of the district.

(4) Fixing the boundary of the newly formed district.
(5) Specifying the ceiling or limitation upon the

annual public library tax or any special tax that may be levied by the district thereafter based upon (i) the existing ceilings or limitations and the obligation of the public library converted or (ii) the ceiling specified in the conversion petition and ballot, but in any case not to exceed the maximum specified in Section 35-10.

(6) Specifying the first fiscal year of the newly

formed district.

(7) Specifying the first year when appropriation and

levy ordinances may be enacted by the newly formed district and requiring the library trustees to cause an abatement of any annual public library tax levy for that same year, so that only one annual public library tax will be levied in that year.

(8) Specifying the effective date of (i) the

conversion and (ii) the acquisition, by the board of library trustees of the newly formed district, of the assets (including personal property, titles to real property, and moneys received or due for the purposes of the public tax supported library by the corporate authority) and assumption of the liabilities of the board of library trustees and of the public library affected by the conversion.

(9) Specifying the date when the newly formed

district shall commence to render library service.

(c) The trustees of the newly formed district shall promptly publish notice of the order and of its effect.
(d) The order shall be effective not later than 30 days after the date of its entry.
(Source: P.A. 87-1277.)

(75 ILCS 16/10-40)
Sec. 10-40. Existing bond issue. An existing bond issue shall not be affected by a conversion under this Article and shall continue in full force and effect under the laws governing the bond issue.
(Source: P.A. 87-1277.)

(75 ILCS 16/10-45)
Sec. 10-45. Transfer of assets and liabilities; sharing library building.
(a) Whenever a tax supported library in a county, township, or municipality has been converted to a public library district under this Article, all of the assets (including any building or buildings (i) solely occupied by and publicly designated as the library building or buildings and (ii) solely used for library purposes) and any liabilities of the public tax supported library's board of library trustees in connection with the operation of its library shall become the assets and liabilities of the public library district. If the library converted to a public library district was eligible to receive its proportionate share of the Personal Property Tax Replacement Fund, that eligibility shall continue to apply to the public library district created by the conversion.
(b) Nothing in this Section shall preclude a municipality, township, or county, by written agreement, from sharing a library building or buildings with a district library if the establishment of a district library has been approved and the district includes wholly within its territory a municipal, township, or county library.
(Source: P.A. 87-1277.)

(75 ILCS 16/10-50)
Sec. 10-50. Continuation of public library tax levy. In any county or counties in which more than one year will elapse between the effective date of the final order entered by the circuit court and the levy of an annual public library tax of the district library created as a result of a conversion, the corporate authority of the public tax supported library shall continue the library's levy.
(Source: P.A. 87-1277.)

(75 ILCS 16/10-55)
Sec. 10-55. Employee retirement program. When the employees of a public tax supported library of a county, municipality, or township are participating in an employer provided Illinois Municipal Retirement Fund or other retirement or pension program and the library is converting to a library district under this Article, the corporate authority shall continue to provide coverage under the retirement or pension program until the newly established district library provides retirement or pension program coverage. In no case, however, shall the corporate authority extend its coverage for more than 547 days after the effective date of the circuit court's final order of establishment. Any payments made by the corporate authority for coverage shall be reimbursed by the district library.
(Source: P.A. 87-1277.)

(75 ILCS 16/10-60)
Sec. 10-60. Home rule unit library; reduction of tax levy. If a tax supported public library of a home rule unit, as defined in Article VII, Section 6, of the Illinois Constitution, converts to a public library district under this Article, that home rule unit, for the year following the year of conversion, shall reduce its property tax levy by the amount levied by the home rule unit for the most recent year before the conversion.
(Source: P.A. 87-1277.)

(75 ILCS 16/10-65)
Sec. 10-65. Inclusion of area subject to local library tax. If a tax supported public library of a governmental unit that levies a tax within an area pursuant to a referendum held under subsection (c) of Section 3-7 of the Illinois Local Library Act converts to a public library district under this Article, all of that area shall be included within the newly created district.
(Source: P.A. 87-1277.)



Article 15 - Addition Or Disconnection Of Territory

(75 ILCS 16/Art. 15 heading)

(75 ILCS 16/15-5)
Sec. 15-5. Annexation of contiguous territory. Territory outside of any district but contiguous to the district may be annexed as provided in Sections 15-10 through 15-45, and each of these Sections constitutes an independent authorization for the annexation of contiguous territory.
(Source: P.A. 94-899, eff. 6-22-06.)

(75 ILCS 16/15-10)
Sec. 15-10. Uninhabited private property within municipality.
(a) Territory within the boundaries of a municipality that has no voters residing in it and that consists in whole or in part of private property may be annexed to the district as provided in this Section.
(b) A written petition describing the territory and signed by the owners of record of all land within the territory may be filed with the Board of Trustees of the library district. The petition, made under oath, shall request annexation and state that no voters reside within the territory. The trustees shall then, by ordinance, annex the described territory. No referendum need be held.
(c) The board of trustees of the library district may adopt an ordinance indicating the district's intention to annex the territory. Prior to adopting this ordinance, the board of trustees of the library district shall send notice of the proposed ordinance to the president of the board of trustees of each public library located within one mile of the territory to be annexed. The library district may, in addition, provide notice of a proposed annexation ordinance on a website maintained by the library district. At any meeting of the board of trustees in which an annexation order under this Section is considered, the board shall provide a reasonable opportunity for any interested person to make public comments on the proposed annexation ordinance. The ordinance shall contain a description of the territory and a statement that no voters reside in the territory. Within 15 days of the passage of the annexation ordinance, the library district shall send notice of the adoption of the ordinance and a copy of the map showing the boundaries of the territory to be annexed to the president of the board of trustees of each public library located within one mile of the territory to be annexed. Upon a 60 day written notice of the ordinance to each of the owners of record of the territory to be annexed and a written receipt of the notice from each such owner, the trustees shall by ordinance annex the described territory. No referendum need be held.
(d) If an objection to the inclusion in the proposed annexation is filed by an owner of record or a written receipt of notice is not returned by an owner of record in the 60 day period, the property of that owner of record will be excluded from the annexation.
(e) In no case, however, may territory not contiguous to the district or to territory being annexed to the district be annexed.
(Source: P.A. 95-161, eff. 1-1-08.)

(75 ILCS 16/15-15)
Sec. 15-15. Territory included within municipality or school district.
(a) A district may, by ordinance, annex territory if that territory is:
(1) located within the boundaries of a municipality

or school district that is included, entirely or partially, within the district;

(2) contiguous to the district; and
(3) without local, tax-supported public library

service.

An ordinance under this subsection must describe the territory to be annexed. Prior to adopting the ordinance, the board of trustees of the library district shall send notice of the proposed ordinance to the president of the board of trustees of each public library located within one mile of the territory to be annexed. The library district may, in addition, provide notice of a proposed annexation ordinance on a website maintained by the library district. At any meeting of the board of trustees in which an annexation ordinance under this Section is considered, the board shall provide a reasonable opportunity for any interested person to make public comments on the proposed annexation ordinance.
(b) Within 15 days of the passage of the annexation ordinance, the library district shall send notice of the adoption of the ordinance, a copy of the map showing the boundaries of the territory to be annexed, and a copy of the text of the publication notice required in this Section to the president of the board of trustees of each public library with territory within one mile of the territory to be annexed. Within 15 days after the adoption of the ordinance it shall be published as provided in Section 1-30. The board may vacate an annexation ordinance before its publication.
(c) The publication or posting of the ordinance shall include a notice of (i) the specific number of voters required to sign a petition requesting that the question of the adoption of the ordinance be submitted to the voters of the district or the territory to be annexed or both, (ii) the time in which the petition must be filed, and (iii) the date of the prospective referendum. The district secretary shall provide a petition form to any individual requesting one.
(d) If no petition is filed with the library district within 30 days after publication or posting of the ordinance, the annexation shall take effect. If, however, within the 30 day period, a petition is filed with the Board of Trustees of the library district, signed by voters of the district or the territory to be annexed, or both, equal in number to 10% or more of the total number of registered voters in the district, the territory to be annexed or both, asking that the question of the annexation of the territory be submitted to the voters of the territory, the board of trustees may vacate the annexation ordinance or certify the question to the proper election authority, who shall submit the question at the next regular election. Notice of this election shall be given and the election shall be conducted in accordance with the Election Code. The proposition shall be submitted to the voters in substantially the following form:
Shall (description of territory) be annexed to (name

of public library district), (location), Illinois?

(e) If a majority of votes cast upon the proposition in the district, and also a majority of votes cast upon the proposition in the territory to be annexed, are in favor of the proposition, the Board of Trustees of the library district may conclude the annexation of the territory.
(f) If, before the effective date of this amendatory Act of the 94th General Assembly, a district has annexed territory under this Section and that annexation complies with the requirements set forth in this Section, as changed by this amendatory Act of the 94th General Assembly, then, for all purposes, that annexation is hereby validated, ratified, and declared to be in full force and effect from: (i) 30 days after publication or posting of the ordinance if no petition was filed with the library district under subsection (d); or (ii) if a petition was filed, on the date that the district concluded the annexation of the territory under subsection (e).
(Source: P.A. 94-899, eff. 6-22-06; 95-161, eff. 1-1-08.)

(75 ILCS 16/15-20)
Sec. 15-20. Referendum for disconnection of annexed territory.
(a) A referendum for disconnection may be held whenever territory is annexed by ordinance and without the submission of the question to a referendum as provided in Section 15-15. A referendum for disconnection of this annexed territory shall be held upon the filing of a petition, signed by voters in the annexed territory equal to 10% or more of the total number of registered voters residing within the annexed territory. The petition shall be addressed to and filed with the secretary of the district.
(b) The referendum must be held within one year after the date the territory was annexed. The referendum may also be held, however, as set forth in this Section if the petition is filed within 30 days after the date that the first tax bills reflecting the tax levied by the district are sent to the property owners of the annexed territory.
(c) Upon the filing of a petition, the district shall certify the question to the proper election authority, who shall submit the proposition of disconnection to the voters residing within the territory to be disconnected at an election held in accordance with the Election Code. The proposition shall be in substantially the following form:
Shall (description of territory) be disconnected from

(name of public library district), (location), Illinois?

(d) If a majority of the votes cast upon the question are in favor of disconnection, the territory shall be disconnected. In that event, the district shall file with the circuit court of the county in which the majority of the disconnected territory lies an appropriate petition and a certificate by the election authority of the results of the election. The petition shall request entry of an order of disconnection and the preparation of an appraisal setting forth the value of the tangible property of the district, the liabilities of the district, and the excess of liabilities over tangible assets. Notice of the petition shall be published within the disconnected territory.
(e) The court shall, after a hearing upon the merits, enter its order revising the boundaries of the district and setting forth the liability, if any, yet to be retired and paid by the property owners of the disconnected territory.
(f) If there are any general obligation bonds of the public library district (or other obligations incurred instead of general obligation bonds under this Act) that are outstanding and unpaid at the time the territory is disconnected from the public library district by operation of this Section, that territory shall remain liable for its proportionate share of the bonded indebtedness or other outstanding obligations incurred instead of bonded indebtedness, and the public library district may continue to levy and extend taxes upon the taxable property in that territory for the purpose of amortizing the bonds or of satisfying the other outstanding obligations until sufficient funds to retire the bonds or to satisfy the other outstanding obligations have been collected.
(g) The district secretary shall record a certified copy of the disconnection order with the county recorder and file it with the county clerk of each county affected.
(h) A proposition for disconnection from a district may not be submitted to the legal voters of any annexed territory more than once.
(i) Annexed territory shall not be disconnected under this Section if the disconnection would result in the district becoming noncontiguous.
(Source: P.A. 87-1277.)

(75 ILCS 16/15-25)
Sec. 15-25. Territory designated for use as street or highway. A library district by ordinance may annex contiguous territory dedicated for use as a street or highway under the jurisdiction of the Illinois Department of Transportation or a county or township highway department if no part of the annexed territory is within any other library district. No referendum need be held.
(Source: P.A. 87-1277.)

(75 ILCS 16/15-30)
Sec. 15-30. Petition of property owners. A library district by ordinance may annex contiguous private property upon receiving a petition by the owner or owners of record of the property for annexation.
(Source: P.A. 87-1277.)

(75 ILCS 16/15-35)
Sec. 15-35. Uninhabited territory included within municipality. Notwithstanding the provisions of Sections 15-5 through 15-30, 15-40, and 15-45, whenever a municipality included entirely or partially within a library district has annexed or otherwise includes within the municipality's boundaries territory contiguous to the district and not in another public library's taxing district, and the territory has no voters residing in it, the library district by ordinance may annex the territory to the district.
(Source: P.A. 87-1277.)

(75 ILCS 16/15-45)
Sec. 15-45. Territory annexed.
(a) For the purpose of Sections 15-5 through 15-40, any territory to be annexed to a library district shall be considered contiguous to the district notwithstanding that the territory is separated from the library district by a railroad right-of-way, but upon annexation the area included within the right-of-way shall not be considered to be annexed to the library district.
(b) Upon the annexation of territory by a district, the boundary shall extend to the far side of any adjacent highway and shall include all of every highway within the area annexed. These highways shall be considered to be annexed even though not included in the legal description set forth in the petition for annexation or the annexation ordinance.
(Source: P.A. 87-1277.)

(75 ILCS 16/15-50)
Sec. 15-50. Annexation of territory without tax supported public library service. Territory without tax supported public library service outside of any district, but contiguous to the district, may be annexed to the district by referendum as provided in Sections 15-55 through 15-80.
(Source: P.A. 87-1277.)

(75 ILCS 16/15-55)
Sec. 15-55. Petition of residents or library district board; notice.
(a) Upon the filing of a petition with the circuit court of the county that contains all of the territory of the district or the larger part of the district, signed by not fewer than 100 voters residing within any territory proposed to be annexed, or upon the filing of a petition by a board of trustees of a library district seeking to annex that territory, the circuit court shall enter an order setting forth the date a hearing will be held on the petition and naming the judge who will preside at the hearing.
(b) The petitioner shall publish notice of the time, date, and place of the hearing and the name of the judge who will preside at the hearing. The notice shall be published as provided in Section 1-30 and shall be published in the district and in the county that contains all or the larger portion of the proposed district. The petitioner also shall send, concurrently with the publication of the notice of the hearing, a notice of the hearing and a map showing the boundaries of the territory to be annexed to the President of the Board of Trustees of each public library with territory within one mile of the territory to be annexed.
(Source: P.A. 87-1277.)

(75 ILCS 16/15-60)
Sec. 15-60. Hearing. At the hearing, the petitioners shall present proof of the notice of the hearing and the matters set forth in the petition to the judge assigned to the case. All persons residing within the proposed district shall have a reasonable opportunity to be heard regarding the boundaries of the proposed district and to make suggestions regarding the boundaries.
(Source: P.A. 87-1277.)

(75 ILCS 16/15-63)
Sec. 15-63. Court order. The judge, after hearing the statements, evidence, and suggestions of the petitioners and other persons appearing before the court, shall enter a final judgment that shall do the following:
(1) Fix the boundaries of the territory proposed to

be annexed to the district. For that purpose and only to that extent, and only upon a showing of good cause, the judge may alter and amend the petition.

(2) Require a map to be prepared depicting the

boundaries of the district and the territory proposed to be annexed.

(3) Certify the proposition to the proper election

authority of each county in which the district and the territory proposed to be annexed are located, who shall submit the proposition to the voters at a regular election in accordance with the Election Code.

(Source: P.A. 87-1277.)

(75 ILCS 16/15-65)
Sec. 15-65. Referendum; order concerning results.
(a) Each voter within the territory proposed to be annexed and each voter within the district has the right to cast a ballot.
(b) If a majority of the votes cast upon the question in the district, and also a majority of the votes cast upon the question in the territory to be annexed, are in favor of the proposition, the entire territory may be annexed. Where there are 2 or more precincts in the territory proposed to be annexed, however, if a majority of the votes cast upon the question by those voting in the district, and also a majority of the votes cast upon the question by those voting in any contiguous precinct in the territory proposed to be annexed, are in favor of the proposition, the precinct so voting shall be annexed.
(c) The proposition shall be in substantially the following form:
Shall (description of territory) be annexed to (name

of public library district), (location), Illinois?

(d) The judge assigned to the matter shall enter an order setting forth the results of the election based upon the certificate filed with the judge by the election authority, and the order shall become a part of the records of the court. Where more than one county is involved in the election, a copy of the original petition, the order calling for the election, and the order setting forth the election results shall be filed by the election authority in the circuit court of each county affected or involved.
(Source: P.A. 87-1277.)

(75 ILCS 16/15-70)
Sec. 15-70. District library building within municipality that is partially within district.
(a) If a library district has a public library building within the corporate limits of a municipality located partially within the public library district and if the municipality is located partially within a township that does not maintain a public library building within the portion of the municipality located outside the public library district, then the library district may annex the territory within the municipality located outside of the library district as provided in this Section.
(b) There shall be filed, with the secretary of the district seeking to have the territory annexed, a written petition signed by not less than 100 voters residing within that portion of the municipality located outside the public library district. A petition may be signed by a majority of the voters residing in the territory sought to be annexed if there are fewer than 100 voters residing in that territory.
(c) After a petition is filed, the district secretary shall certify the question to the proper election authority, who shall submit the question of annexation to all voters residing within the territory proposed to be annexed and to all voters already within the district. Notice of this election shall be given and the election shall be conducted in accordance with the Election Code. If a majority of the votes cast upon the question by those in the territory proposed to be annexed and a majority of the votes cast by those voting within the district are in favor of the proposition, the territory may be annexed.
(d) The proposition shall be submitted to the voters in substantially the same form as set forth in subsection (c) of Section 15-65.
(e) The judge assigned to the matter shall enter an order setting forth the results of the election based upon the certificate filed with the court by the election authority, and the order shall become a part of the records of the court. Where more than one county is involved in the election, a copy of the original petition, the order calling for the election, and the order setting forth the election results shall be filed by the election authority in the circuit court of each county affected or involved.
(f) In the event of an annexation under this Section, the residents of that portion of any township that is so annexed into the public library district concerned shall remain liable for their proportionate share of the bonded indebtedness outstanding as of the date of annexation, if any, of the township, with respect to establishment or maintenance of any public library building of the township. The township may continue to levy and extend taxes upon the taxable property of the annexed portion of the township for the purpose of amortizing the bonds until sufficient funds to retire the bonds have been collected.
(g) A proposition for annexing territory to a district shall not be submitted to the voters more often than once a year.
(Source: P.A. 87-1277.)

(75 ILCS 16/15-75)
Sec. 15-75. Conflicting annexations. If 2 or more districts under Sections 15-5 through 15-70 adopt ordinances on the same date annexing the same territory, the conflict in the annexation shall be decided by the State Librarian with the advice of the Illinois State Library Advisory Committee.
(Source: P.A. 87-1277.)

(75 ILCS 16/15-80)
Sec. 15-80. Recording annexation ordinance and map. A copy of each annexation ordinance of any library district annexing territory, together with an accurate map of the territory annexed, shall be deposited with and recorded by the recorder and filed with the county clerk of the county in which the annexed territory is situated.
(Source: P.A. 87-1277.)

(75 ILCS 16/15-82)
Sec. 15-82. Disconnection of municipalities and townships; advisory question; disconnection procedures.
(a) An advisory question of public policy concerning the disconnection of a municipality or township from the public library district may be placed on the ballot (i) upon the adoption of an ordinance by the governing body of the municipality or township or (ii) when 5% of the legal voters of the public library district present a petition to the board of trustees requesting the advisory question. The governing body adopting an ordinance or the board of trustees receiving a petition must certify the question to the proper election authority, which, in accordance with the Election Code, must submit the question to the electors at the next regularly scheduled election in each public library district in which the municipality or township is located.
The election authority must submit the question in substantially the following form:
Should the (insert name of township or municipality)

be disconnected from (insert name of library district)?

The votes must be recorded as "Yes" or "No".
(b) Regardless of the occurrence or outcome of any advisory question under subsection (a), the governing body of a municipality or township may adopt an ordinance to disconnect the territory of the municipality or township from the public library district. Any ordinance adopted under this subsection shall not take effect until it is approved by the board of trustees of each public library district in which any part of the municipality or township is located.
(c) If the disconnecting entity is a city, then, no later than 90 days after the adoption of the disconnection ordinance, the governing body of the city must establish and maintain a public library under Section 2-1 of the Illinois Local Library Act.
If the disconnecting entity is an incorporated town, a village, or a township, then, no later than 90 days after the adoption of the disconnection ordinance, the governing body of the incorporated town, village, or township must adopt an ordinance for a referendum to establish a public library under Section 2-2 of the Illinois Local Library Act.
(d) After an ordinance to establish and maintain a library is adopted by a city under Section 2-1 of the Illinois Local Library Act or after the approval by the electors in an incorporated town, a village, or a township of a referendum to establish and maintain a library under Section 2-2 of the Illinois Local Library Act, the municipality or township shall file with the circuit court in which a majority of the disconnected territory lies an appropriate petition and a certified copy of the disconnection ordinance. The petition shall request entry of an order of disconnection and the preparation of an appraisal setting forth the value of the tangible property of the district, the liabilities of the district, and the excess of the liabilities over tangible assets or property. Notice shall be published by and within the disconnecting territory.
The circuit court shall, after a hearing upon the matter, enter its order revising the limits and boundaries of the district and setting forth the liability, if any, yet to be retired and paid for by the property owners of the disconnected territory.
(e) When any territory has been disconnected from a district under this Section and the court order providing for the disconnection also sets forth a continuing liability to be paid by the property owners of the disconnected territory, then the county collector of each county affected shall debit upon his or her books the taxes to be paid and thereafter levied by the district and extended against taxable property within the disconnected territory. The county clerk shall continue to extend district library taxes upon the taxable property within the disconnected territory, and the county collector shall continue to collect district library taxes upon the taxable property within the disconnected territory until the excess liability has been paid and retired.
The residents and property owners of the disconnected territory are entitled to full and free library service from the district until the earlier of: (i) the final and full payment of the liability; or (ii) the entry of the disconnection order by the court. Upon the date of disconnection, the residents and property owners of the disconnected territory shall no longer be subject to any tax levies by the district other than levies for the excess liability. Upon full and final payment of the liability and thereafter, no resident or property owner of the disconnected territory shall have any right, title, and interest in and to the assets and tangible property of the district affected by the disconnection.
(f) The board must record a certified copy of the disconnection order with the recorder of deeds and with the county clerk and county collector of each county affected.
(Source: P.A. 94-681, eff. 11-3-05.)

(75 ILCS 16/15-85)
Sec. 15-85. Automatic disconnection from district.
(a) Any territory within a public library district that is or has been annexed to a municipality (where that municipality maintains a public library) is, by operation of law, disconnected from the public library district as of the January first next after the territory is annexed.
(a-5) If at anytime prior to, on, or after the effective date of this amendatory Act of the 96th General Assembly, the City of Springfield, Illinois, annexes territory within the Chatham Area Public Library District, or any successor thereto, for the development and construction of the proposed Hunter Lake to serve as an additional water supply for the City of Springfield and under subsection (a) that territory is disconnected from the Chatham Area Public Library District, then all remaining territory of the Chatham Area Public Library District is nevertheless deemed contiguous for the purposes of this Act. The remaining territory continues to be a part of the Chatham Area Public Library District or any successor thereto.
(b) A disconnection by operation of law under this Section does not occur if, within 60 days after the annexation, the public library district files with the appropriate circuit court a petition alleging that the disconnection will cause the territory remaining in the district to be noncontiguous or that the loss of assessed valuation by reason of the disconnection will impair the ability of the district to render fully adequate library service to the territory remaining in the district.
(c) When a petition is filed under subsection (b), the court shall set it for hearing. At the hearing, the district has the burden of proving the truth of the allegations in its petition. In determining whether to grant the petition, the court may consider at least the following factors:
(i) whether disconnection will cause the territory

remaining in the district to be noncontiguous;

(ii) whether the loss of assessed valuation by reason

of the disconnection will impair the ability of the district to render fully adequate library service to the territory remaining in the district;

(iii) the convenience of the residents of the annexed

territory and whether a plan exists enabling the residents of the annexed territory to use either the public library district facilities or the library facilities of the city, village, or incorporated town to which the territory has been annexed; and

(iv) whether the city, village, or incorporated town

has annexed any other territory within the district within the preceding 2 years and the cumulative effect of those annexations on the financial viability of the district.

The Court may consider comments by the Illinois State Library, the annexing municipality and its public library, and the library system or systems to which the affected libraries belong. This does not create a right of intervention in these parties.
(d) After the hearing, the Court may grant the relief it deems appropriate, including, but not limited to, any of the following: (i) denial of the disconnection; (ii) disconnection of the territory from the public library district; (iii) disconnection of the territory from the public library district in parts over a specific period of time not to exceed 5 years; (iv) court approval of a voluntary agreement between the parties that provides for the sharing of real estate tax revenues from the annexed territory for a limited period of time not to exceed 5 years unless extended by mutual agreement of the parties; or (v) submission of the question of disconnection of the territory to the electors of the annexed territory at a referendum to be held at the next general election in accordance with the general election law. The proposition at such a referendum shall be in substantially the following form:
Shall (describe annexed territory) be disconnected

from (name of public library district)?

If a referendum is held, the result of the election shall be entered of record in the Court. If a majority of votes cast upon the question in the annexed territory are for disconnection of the annexed territory from the public library district, the territory shall be disconnected from the public library district.
(e) If there are any general obligation bonds of the public library district outstanding and unpaid at the time the territory is disconnected from the public library district by operation of this Section, the disconnected territory shall remain liable for its proportionate share of that bonded indebtedness, and the public library district may continue to levy and extend taxes upon the taxable property in the territory for the purpose of amortizing the bonds until sufficient funds to retire the bonds have been collected.
(f) The county clerk must extend taxes to pay the principal of and interest on any general obligation bonds issued to refund any bond described in subsection (e), as provided in the bond ordinances on file in the office of the county clerk, against all taxable property in the district, including taxable property that was in the district on the date that the bonds being refunded were issued; provided, however, that (i) the net interest rate on the refunding bonds may not exceed the net interest rate on the refunded bonds, (ii) the final maturity date of the refunding bonds may not extend beyond the final maturity date of the refunded bonds, and (iii) the debt service payable on the refunding bonds in any year may not exceed the debt service that would have been payable on the refunded bonds in that year. This subsection is inoperative after June 30, 2002.
(Source: P.A. 96-249, eff. 8-11-09.)

(75 ILCS 16/15-90)
Sec. 15-90. Transfer of contiguous territory to adjoining district.
(a) Territory that is in a public library district and contiguous with another library district may be transferred to the latter district. Upon the mutual agreement of the boards of trustees of the contiguous districts to the transfer of the territory, each board shall enact a transfer ordinance containing identical language describing the territory to be transferred, the effective date of the transfer, a statement of the assets and liabilities, if any, that are a responsibility of the transferred territory, and the settlement of any excess of assets or liabilities.
(b) A copy of the transfer ordinance shall be filed with the circuit court of the county that contains all or the larger part of the territory. Upon receiving the ordinance, the circuit court shall enter an order setting forth the date, time, and place of a hearing upon the subject matter of the ordinance, name the judge to hear the cause, and send notice of the date, time, and place of the hearing and of the judge assigned to the president of the board of trustees of each of the involved public library districts and to the secretary of the board of trustees of the public library district containing the territory proposed to be transferred. The date set for the hearing shall be not less than 30 days nor more than 60 days after the circuit court enters the order for the hearing. The secretary of the board of trustees of the public library district containing the territory proposed to be transferred shall, within 15 days of the secretary's receipt of the circuit court's notice of the hearing, publish notice of the hearing as provided in Section 1-30.
(c) At the hearing before the assigned judge of the circuit court, the validity of the ordinance, including substantiation of the required allegations in the petition, the appropriateness of the location and boundary of the territory to be voted upon for transfer, and other relevant matters shall be considered. All persons residing in the territory to be transferred, all other persons having an interest in the proposed transfer, and the boards of trustees of the involved library districts shall have a reasonable opportunity to be heard upon the subject of the proposed transfer. The judge's determination of the appropriateness of the boundary of the territory proposed to be transferred shall include the following factors:
(1) The location of the residents in relationship to

the total territory proposed to be transferred.

(2) Maintaining the pre-existing non-residential tax

bases of both libraries so far as possible.

(3) Local traditional traffic, transportation, and

marketing routes and the convenience of the residents of the territory proposed to be transferred.

The judge, after hearing the statements, evidence, and suggestions of the persons appearing at the hearing, shall determine (i) whether the ordinance is valid and sufficient according to law and (ii) whether the territory to be transferred would receive substantially equal or greater benefits by being transferred. If the transfer ordinance is found to be valid and sufficient, and the territory to be transferred would receive substantially equal or greater benefits by being so transferred, the judge shall enter a final judgement to transfer the territory.
(d) The judge assigned to the case shall, after a hearing upon the merits, enter an order revising the boundaries of the district and setting forth the liability, if any, yet to be retired and paid by the property owners of the transferred territory. The liability shall be collected under Section 35-15.
(e) If there are any general obligation bonds of the public library district (or other obligations incurred instead of general obligation bonds under this Act) that are outstanding and unpaid at the time the territory is transferred from the public library district under this Section, the territory shall remain liable for its proportionate share of the bonded indebtedness or other outstanding obligation incurred instead of bonded indebtedness, and the public library district may continue to levy and extend taxes upon the taxable property in the territory for the purpose of amortizing the bonds or satisfying the other outstanding obligations until sufficient funds to retire the bonds or to satisfy the other outstanding obligations have been collected.
(e-5) The county clerk must extend taxes to pay the principal of and interest on any general obligation bonds issued to refund any bond described in subsection (e), as provided in the bond ordinances on file in the office of the county clerk, against all taxable property in the district, including taxable property that was in the district on the date that the bonds being refunded were issued; provided, however, that (i) the net interest rate on the refunding bonds may not exceed the net interest rate on the refunded bonds, (ii) the final maturity date of the refunding bonds may not extend beyond the final maturity date of the refunded bonds, and (iii) the debt service payable on the refunding bonds in any year may not exceed the debt service that would have been payable on the refunded bonds in that year. This subsection is inoperative after December 31, 2000.
(f) The district secretary shall record a certified copy of the transfer order with the recorder and file a certified copy with the county clerk of each county affected.
(Source: P.A. 91-868, eff. 6-22-00.)

(75 ILCS 16/15-95)
Sec. 15-95. Inclusion of local governmental unit in district. At any time after the establishment of a district library, any county, municipality, or township having its own public tax supported library and contiguous to the district may become a part of the district if the proposition is submitted to the voters of both the district and of the county, municipality, or township at an election in accordance with the Election Code and the proposition is approved by a majority of the voters of the district and of the county, municipality, or township voting upon the proposition. The annexation procedures in this Act shall govern the election for inclusion within an existing district.
(Source: P.A. 87-1277.)



Article 20 - Mergers Of Districts

(75 ILCS 16/Art. 20 heading)

(75 ILCS 16/20-5)
Sec. 20-5. Mergers authorized. Mergers of 2 or more districts contiguous to each other may be accomplished as provided in this Article.
(Source: P.A. 87-1277.)

(75 ILCS 16/20-10)
Sec. 20-10. Ordinance for merger; notice of intent.
(a) The board of trustees of a district wishing to merge with a contiguous district having the same limitations upon the annual library taxes that may be levied shall publish notice of its intent to adopt an ordinance for merger with the contiguous district. The notice shall be published in accordance with Section 1-30 in the proposed district and in the county that contains all or the larger portion of the proposed district. The notice shall state the time, date, and place of the meeting at which the ordinance is to be voted upon.
(b) On the date specified in the notice, the board of trustees may proceed to enact the ordinance for merger. Enactment of the ordinance must be by a two-thirds vote of the trustees serving on the board of each district. Ayes and nays shall be recorded.
(c) The ordinances for merger enacted by each district need not be worded exactly the same, but each ordinance must specifically state the intent to merge.
(Source: P.A. 87-1277.)

(75 ILCS 16/20-15)
Sec. 20-15. Petition of residents; referendum.
(a) An election for a merger may be called upon the filing of petitions signed by at least 100 of the voters residing in each of the districts. The petitions shall specify the new maximum tax rate if the districts proposed to be merged do not have the same limitations upon the annual library taxes that may be levied. Separate but identical petitions shall be filed with the secretary of each district affected. The specified petitions shall be filled with the Secretaries of the respective districts within 90 days of each other.
(b) The secretary of each district shall certify the question of merger to the proper election authority, who shall submit the question to the respective voters of each district affected at a regular election in accordance with the Election Code. The proposition shall be in substantially the following form:
Shall (name of public library district), (location),

Illinois, be merged with (name of public library district), (location), Illinois?

If the petitions specified a new maximum tax rate, the ballot shall be in substantially the following form:
--------------------------------------------------------------
"Shall The ....... Public Library
District, of ....... Illinois, be
merged with The ....... Public YES
Library District, of ....... Illinois,
with a maximum annual public library -----------------------
tax rate for the merged districts
established at ....% of the value of NO
all taxable property as equalized and
assessed by the Department of Revenue?"
--------------------------------------------------------------
(c) If a majority of the votes cast upon the question in each district are in favor of the merger, the districts shall be merged. The election authority of each district shall prepare a certificate of the results of the election.
(d) A proposition for the merger of public library districts shall not be submitted to the voters more often than once a year.
(Source: P.A. 87-1277.)

(75 ILCS 16/20-20)
Sec. 20-20. Petition by districts after ordinance or referendum.
(a) Each district shall, upon enactment of a merger ordinance or upon an election approving a merger, file an appropriate petition with the circuit court of the county in which the majority of the merged territories lie. The petition shall set forth the following:
(1) The merger ordinances or the certificate of the

election authority upon the question of merger.

(2) The establishment and history of the district.
(3) The lawful ceiling or limitation upon the annual

public library tax levy.

(4) The territory of the district and a map of the

district.

(5) The bond issues outstanding, the amount of the

issues that is due, and the dates payments are due.

(b) The petition shall request a date for a hearing on the petition and the name of the judge appointed to preside.
(Source: P.A. 87-1277.)

(75 ILCS 16/20-25)
Sec. 20-25. Hearing; court order for merger.
(a) The circuit court shall enter its order setting forth the date of the hearing and naming the judge who will preside at the hearing. The trustees of each district shall publish notice of the petition and the time, date, and place of the hearing in accordance with Section 1-30 in the proposed district and in the county that contains all or the larger portion of the proposed district.
(b) At the hearing, all residents of the affected districts shall have a reasonable opportunity to appear and present evidence regarding the lawful ceiling, limitations upon, or duplications of the library tax levies then in effect.
(c) The judge, upon hearing the petition and the evidence presented and upon finding it sufficient, shall enter a final judgment doing the following:
(1) Approving the merger of the districts petitioning

for merger.

(2) Naming the district.
(3) Appointing the incumbent trustees as trustees of

the district with the same terms each had as a trustee before the merger.

(4) Fixing the boundaries of the districts.
(5) Specifying the ceiling or limitation upon the

annual public library tax that may be levied by the district after the merger based upon the limitation specified in the petition for referendum or the merger ordinance. If any library party to the merger was eligible to receive its proportionate share of the Personal Property Tax Replacement Fund, that eligibility shall continue to apply to the entire library district created by the merger.

(6) Specifying the effective date of the merger to be

the ensuing July 1 after entry of the judgment.

(7) Specifying that the district formed by the merger

has acquired the assets and has assumed the liabilities of the districts not excluded in the final judgment.

(d) The trustees shall publish notice of the order and its effective date in the same manner as for notice of a petition to the circuit court for merger of the districts.
(e) The order shall be effective not later than 30 days after the date of its entry.
(f) No further election need be held on the question of merger under this Article.
(Source: P.A. 87-1277.)

(75 ILCS 16/20-30)
Sec. 20-30. Existing bond issue or special tax levy.
(a) An existing bond issue shall not be affected by a merger of districts, but shall continue in full force and effect, and a special tax supporting the existing bond issue shall continue to be levied upon the residents of the district originally approving the bond issue.
(b) The merger shall not affect the levy of any other special tax under Article 35. The levy shall continue in full force and effect, and the special taxes shall continue to be levied upon the residents of the district originally authorizing the special taxes.
(c) Residents of the other district or districts involved in the merger shall not be specially taxed in these instances unless the special taxes are first approved by the voters in the same manner as in the case of the original voter approval, as provided in Article 35.
(Source: P.A. 87-1277.)



Article 25 - Dissolution Of District

(75 ILCS 16/Art. 25 heading)

(75 ILCS 16/25-5)
Sec. 25-5. Dissolution authorized. Dissolution of a district may be accomplished as provided in this Article.
(Source: P.A. 87-1277.)

(75 ILCS 16/25-10)
Sec. 25-10. Petition for dissolution; court order.
(a) Voters representing 25% of a district's population, but not less than 100 of the voters of a district, may petition the circuit court of the county that contains all or a greater portion of the district than any other county having territory in the district to order the question of dissolution to be submitted to the voters of the district.
(b) The judge assigned to the matter shall enter an order setting forth provisions similar to those required for an establishment referendum and the regular election at which the referendum for dissolution shall be held.
(Source: P.A. 87-1277.)

(75 ILCS 16/25-15)
Sec. 25-15. Form of proposition at referendum. The proposition shall be in substantially the following form:
Shall (name of public library district), (location),

Illinois, lying in all or part of (name of county), be dissolved?

(Source: P.A. 87-1277.)

(75 ILCS 16/25-20)
Sec. 25-20. Election results; court order.
(a) The majority of the votes cast upon the proposition shall determine the matter.
(b) The judge assigned to the matter shall enter a judgment setting forth the results of the referendum, and the judgment shall be filed in the court. Where more than one county is involved in the referendum, a copy of the original petition, the original order calling for the referendum, and the judgment setting forth the results shall be filed in the circuit court of each county affected or involved.
(Source: P.A. 87-1277.)

(75 ILCS 16/25-25)
Sec. 25-25. Board action to dissolve district and wind up affairs.
(a) Upon the approval of dissolution under this Article and the entry of the judgment of the circuit court, the board shall proceed with dissolution of the district in compliance with the judgment of the circuit court.
(b) The board shall continue in existence for the sole purpose of winding up its affairs and for disposition of district property. Trustees whose terms expire shall continue to serve until the board dissolves.
(c) Personal property of intrinsic value only to libraries may be donated to other public libraries. All other property, real or personal, shall be sold under Section 30-70; the proceeds shall be applied first to the debts of the district, and the balance, if any, shall be paid to the county collector. Where a district lies in more than one county, the proceeds shall be equitably apportioned among the various counties affected, upon a ratio based upon the taxable property of the district within each county. The county collectors shall credit those amounts on their books as a payment on behalf of the taxpayers of the dissolved district toward any other taxes levied by the county involved, and the proceeds shall accrue to each county and shall abate the county tax levy for each county affected as to each taxpayer involved until the credit is used up or utilized and applied.
(d) The board shall then meet, prepare and file its final report, enact a dissolution ordinance, and direct the filing of certified copies of the ordinance with the county clerk of each county affected and the Illinois State Librarian. The board shall then dissolve.
(Source: P.A. 87-1277.)

(75 ILCS 16/25-30)
Sec. 25-30. Limitation on referendum. A proposition for dissolution of a district may not be submitted to the voters of the district oftener than once every 5 years.
(Source: P.A. 87-1277.)



Article 30 - Trustees

(75 ILCS 16/Art. 30 heading)

(75 ILCS 16/30-5)
Sec. 30-5. Initial appointment of trustees; first election.
(a) Within 60 days after the establishment of a library district, and if the district is wholly contained within a single county, the presiding officer of the county board, with the advice and consent of the county board, shall appoint the first board of the district from a list of nominees submitted by the petitioners or persons appearing at the hearing. If, however, the district lies in more than one county, the presiding officer of the county board of each county in which the district lies, with the advice and consent of the county board, shall appoint at least one trustee; the remaining appointments, if any, shall be made in each of the counties in the district in proportion to the population of the district.
(b) The trustees appointed under subsection (a) shall serve until their successors have been elected and qualified at the first election.
(c) The first election shall be held at the regular election scheduled for trustees of public library districts under the Election Code that occurs more than 4 months following the establishment election of the district.
(Source: P.A. 87-1277.)

(75 ILCS 16/30-10)
Sec. 30-10. Election and terms of trustees.
(a) Trustees shall be elected every 2 years at the regular election scheduled for trustees of public library districts under the Election Code for 6-year terms. Seven trustees shall constitute a board.
(b) The trustees' terms shall be staggered. After the first election, the trustees shall determine, by lot, 2 trustees to serve for terms of 2 years, 2 trustees to serve for terms of 4 years, and 3 trustees to serve for terms of 6 years. The terms of all trustees shall begin on the third Monday of the month next following the month of the election.
(c) At each election of trustees after the first election, the trustees elected to succeed those whose terms have expired shall hold office for the full term of 6 years from the third Monday of the month next following the election and until their respective successors are elected and qualified.
(d) A district may provide by resolution of the board that the term of its trustees shall be 4 years. If the board adopts such a resolution, then if 3 trustees are to be elected at the next election or if 2 trustees are to be elected at each of the next 2 elections, one of the trustees elected at the next election (to be determined by lot at the first meeting after that election) shall serve a 2 year term.
(Source: P.A. 93-847, eff. 7-30-04.)

(75 ILCS 16/30-20)
Sec. 30-20. Nomination of candidates; ballot.
(a) Nomination of candidates for election as trustees shall be by petition, signed by a number of qualified voters equivalent to at least 2% of the votes cast at the last election for library trustees, or 50, whichever is less, residing within the district, and filed with the secretary of the district within the time provided by the Election Code. No party name or affiliation may appear on the petition.
(b) The names of all candidates for the office of trustee shall be certified by the secretary to the proper election authority, who shall conduct the election in accordance with the Election Code.
(c) The ballot for election of trustees shall not designate any political party, platform, or political principle.
(Source: P.A. 92-355, eff. 1-1-02.)

(75 ILCS 16/30-25)
Sec. 30-25. Vacancies.
(a) Vacancies shall be declared in the office of trustee by the board when an elected or appointed trustee (i) declines, fails, or is unable to serve, (ii) becomes a nonresident of the district, (iii) is convicted of a misdemeanor by failing, neglecting, or refusing to discharge any duty imposed upon him or her by this Act, or (iv) has failed to pay the library taxes levied by the district. Absence without cause from all regular board meetings for a period of one year shall be a basis for declaring a vacancy.
(b) All vacancies shall be filled by appointment by the remaining trustees until the next regular library election, at which time a trustee shall be elected for the remainder of the unexpired term. If, however, the vacancy occurs with less than 28 months remaining in the term, and if the vacancy occurs less than 88 days before the next regular scheduled election for this office, then the person so appointed shall serve the remainder of the unexpired term and no election to fill the vacancy shall be held. If the vacancy is in the office of a trustee of a library district with an appointed board, the vacancy shall be filled by appointment by the remaining trustees. Vacancies shall be filled forthwith.
(Source: P.A. 87-1277.)

(75 ILCS 16/30-30)
Sec. 30-30. Compensation of trustees. Trustees shall serve without compensation but shall be reimbursed from district funds for their actual and necessary expenses incurred in the performance of their duties.
(Source: P.A. 87-1277.)

(75 ILCS 16/30-35)
Sec. 30-35. Board name; status; headquarters.
(a) The board of trustees of each district shall be a body politic and corporate, by the name of "The Board of Library Trustees of the .... Public Library District, ...., Illinois", and in that name may enact ordinances and hold title to property, may sue and be sued in all courts and places where judicial proceedings are had, and may take any action authorized by law.
(b) At any time after the establishment of a district, the board of the district may enact an ordinance changing the district's name in the form given in this Section. The change of name shall be effective with the beginning of the next ensuing fiscal year following the date of the ordinance's enactment. All assets, liabilities, and other obligations of the district under its former name and all ordinances and other official acts of the district under its former name shall automatically become those of the district under its new name. The board of the district shall file a certified copy of the ordinance changing the district's name with the recorder of deeds, the county clerk, and the county treasurer of each county in which the district in whole or in part is located.
(c) The board shall establish an official mailing address to be used for all notices.
(Source: P.A. 89-188, eff. 7-19-95.)

(75 ILCS 16/30-40)
Sec. 30-40. Organization of board; qualification and oath of trustees.
(a) Within 74 days after their election or appointment, the incumbent and new trustees shall take their oath of office as prescribed by law and meet to organize the board.
(b) The first action taken at the meeting shall be the election of a president, a vice-president, a secretary, and a treasurer from among the trustees. The secretary shall then record the membership of the board.
(c) Trustees duly elected or appointed as certified by the appropriate election authority or appointing authority shall be qualified to serve as trustees under this Act. The required oath shall be taken and subscribed before a notary public or the secretary of the board.
(d) Within 60 days after the organization of the board, the secretary shall file, with the county clerk of the county containing all or a larger portion of the district and with the Illinois State Librarian, a statement listing the names and addresses of the trustees and officers and their respective terms in office. The secretary shall report a vacancy on the board to the county clerk and the State Librarian within 60 days after it occurs and shall report the filling of a vacancy within 60 days after it is filled.
(e) The first officers shall serve until the next regular election of trustees. Thereafter, officers shall serve for terms set by ordinance but not to exceed 2 years, ending on the third Monday of the month following each regular election or until their successors are duly elected by the board. A vacancy in any office shall be filled by the board for the unexpired term.
(Source: P.A. 93-847, eff. 7-30-04.)

(75 ILCS 16/30-45)
Sec. 30-45. Duties of officers.
(a) The duties of the officers of the board are as provided in this Section.
(b) The president shall preside over all meetings, appoint members of committees authorized by the district's regulations, and perform other duties specified by the district's regulations, ordinances, or other appropriate action. In the president's absence, the vice president shall preside at meetings. The president shall not have or exercise veto powers.
(c) The vice president's duties shall be prescribed by regulations.
(d) The treasurer shall keep and maintain accounts and records of the district during the treasurer's term in office, indicating in those accounts and records a record of all receipts, disbursements, and balances in any funds.
Annual audit and financial report requirements shall conform with Section 3 of the Governmental Account Audit Act.
(e) The treasurer shall give bond to the district to faithfully discharge the duties of the office and to account to the district for all district funds coming into the treasurer's hands. The bond shall be in an amount and with sureties approved by the board. The amount of the bond shall be based upon a minimum of 50% of the total funds received by the district in the last previous fiscal year. The cost of any surety bond shall be borne by the district. As an alternative to a personal bond on the treasurer, the treasurer may secure for the district an insurance policy or other insurance instrument that provides the district with coverage for negligent or intentional acts by district officials and employees that could result in the loss of district funds. The coverage shall be in an amount at least equal to 50% of the average amount of the district's operating fund from the prior 3 fiscal years. The coverage shall be placed with an insurer approved by the board. The cost of any such coverage shall be borne by the district. The system shall provide the Illinois State Library a copy of the district's certificate of insurance at the time the district's annual report is filed.
(f) Any person, entity, or public body or agency possessing district funds, property, or records shall, upon demand by any trustee, transfer and release the funds, property, or records to the treasurer.
(g) The secretary shall keep and maintain appropriate records for his or her term in office and shall include in those records a record of the minutes of all meetings, the names of those in attendance, the ordinances enacted, the resolutions and regulations adopted, and all other pertinent written matter affecting the operation of the district. The secretary may administer oaths and affirmations for the purposes of this Act.
(Source: P.A. 97-101, eff. 1-1-12.)

(75 ILCS 16/30-50)
Sec. 30-50. Board meetings; quorum; voting.
(a) The board shall call not fewer than 5 regular meetings each fiscal year. Each year, the board by ordinance shall specify the time, place, and date of the regular meetings. Special meetings may be called by the president or the secretary or by any 4 trustees. All meetings shall comply with the Open Meetings Act.
(b) A quorum shall consist of 4 trustees. A majority of those present shall determine the vote taken on any question, unless a larger majority is specified in this Act.
(c) All votes on any question shall be by ayes and nays and recorded by the secretary. Absentees and abstentions from voting shall be noted but shall not be counted for or against the question being voted on.
(Source: P.A. 87-1277.)

(75 ILCS 16/30-52)
Sec. 30-52. Trustee's failure or neglect to discharge duty; penalty. Any trustee who, while acting as a trustee or as an officer, fails or neglects to discharge any duty imposed upon him or her by this Act is guilty of a petty offense and shall be fined not less than $25 nor more than $100 for each offense.
(Source: P.A. 87-1277.)

(75 ILCS 16/30-55)
Sec. 30-55. Powers of trustees. The board of trustees of a district shall carry out the spirit and intent of this Act in establishing, supporting, and maintaining a public library or libraries within the district and for providing library service. In addition, and without limiting other powers conferred by this Act, the board shall have the powers set forth in the following Sections preceding Section 30-60.
(Source: P.A. 87-1277.)

(75 ILCS 16/30-55.5)
Sec. 30-55.5. Ordinances, regulations, and resolutions. The board may enact, amend, and rescind ordinances and may make and adopt regulations and resolutions for their own guidance and for the government of the library that are expedient and not inconsistent with this Act.
(Source: P.A. 87-1277.)

(75 ILCS 16/30-55.10)
Sec. 30-55.10. Expenditure of moneys. The board shall have the exclusive control of the expenditure of all moneys collected for the library and deposited to the credit of the appropriate funds.
(Source: P.A. 87-1277.)

(75 ILCS 16/30-55.12)
Sec. 30-55.12. Purchases. Purchases made under this Act shall be made in compliance with the Local Government Prompt Payment Act.
(Source: P.A. 87-1277.)

(75 ILCS 16/30-55.15)
Sec. 30-55.15. Supervision of facilities. The board shall have exclusive control of the construction of any library building and of the supervision, care, and custody of the grounds, rooms or buildings constructed, leased, or set apart for that purpose.
(Source: P.A. 87-1277.)

(75 ILCS 16/30-55.20)
Sec. 30-55.20. Purchase or lease of property; construction of buildings.
(a) The board may purchase or lease real or personal property and may construct an appropriate building or buildings for the use of the library or libraries established under this Act, using, at the board's option, contracts providing for all or part of the consideration to be paid through installments at stated intervals during a certain period not to exceed 20 years, with interest on the unpaid balance at any lawful rate for municipal corporations in this State.
(b) The board may refund at any time any installment contract entered into under this Section by means of a refunding loan agreement. The refunding loan agreement may provide for installment payments of principal and interest to be made at stated intervals during a certain period not to exceed 20 years from the date of the refunding loan agreement, with interest on the unpaid principal balance at any lawful rate for municipal corporations in this State. No installment contract or refunding loan agreement for the same property or construction project may exceed an aggregate of 20 years.
(Source: P.A. 87-1277.)

(75 ILCS 16/30-55.25)
Sec. 30-55.25. Remodeling or reconstructing a building. The board may remodel or reconstruct a building erected, purchased, or leased by the board when the building needs remodeling or reconstructing or is not adapted to the board's purposes and needs.
(Source: P.A. 87-1277.)

(75 ILCS 16/30-55.30)
Sec. 30-55.30. Disposal of property. The board may sell or otherwise dispose of real or personal property that it deems no longer necessary or useful for library purposes under terms the board deems best, but in no event on contracts extending over a period of more than 20 years. The board may lease to others any real property not immediately useful to the district but for which plans for ultimate use have been adopted.
(Source: P.A. 87-1277.)

(75 ILCS 16/30-55.32)
Sec. 30-55.32. Sale or disposition of property.
(a) When the board has determined to sell or otherwise dispose of real or personal property that it deems no longer necessary or useful for library purposes, the property may be sold or disposed of at a public sale as follows:
(1) Personal property of any value may be donated or

sold to any other tax supported library or to any library system operating under the provisions of the Illinois Library System Act under terms or conditions determined by the board.

(2) Personal property having a unit value of $1,000

or less may be disposed of as determined by the board.

(3) Personal property having a unit value of more

than $1,000 but less than $2,500 may be displayed at the library, and a public notice of its availability and the date and the terms of the proposed sale shall be posted.

(4) In all other cases, except as provided in

subsection (b), the board shall publish notice of the availability and location of the real or personal property and the date and terms of the proposed sale, giving the notice once each week for 2 successive weeks. The notice shall be published in one or more newspapers published within the district or, if there is no such newspaper, then at least once in a newspaper of general circulation in the district and published in the county that contains all or the larger portion of the district.

(5) On the day of the sale, the board shall proceed

with the sale and may sell the property for a price determined by the board or to the highest bidder. Where the board deems the bids inadequate, it may reject the bids and re-advertise the sale.

(b) If the board has determined that any building or buildings that were received from a municipality due to the conversion of a tax supported public library to a public library district under this Act or a prior law are no longer necessary or useful for library purposes, the board by resolution may authorize the sale of the building or buildings and the underlying land to the municipality from which they were received. The value of the property shall be determined by a written MAI certified appraisal that shall be available for public inspection. The resolution shall be published at the first opportunity following passage in a newspaper published in the municipality or, if there is none, in a newspaper published in the county in which the municipality lies and that has general circulation in the municipality. The board may accept any contract proposal for the sale of the property to the municipality determined by them to be in the best interest of the district by a vote of three-fourths of the board members then holding office, but in no event at a price less than 80% of the appraised value.
(Source: P.A. 87-1277.)

(75 ILCS 16/30-55.35)
Sec. 30-55.35. Administrator; legal counsel; consultants.
(a) The board may appoint and fix the compensation of a qualified librarian to act as administrator of the district's daily operations. The administrator may hire other employees deemed necessary by the administrator, fix their compensation, and remove those employees, subject to the approval of the board.
(b) The board may also retain legal counsel and professional consultants as needed.
(Source: P.A. 87-1277.)

(75 ILCS 16/30-55.40)
Sec. 30-55.40. Contracts for library services and other matters. The board may contract with any public or private corporation or entity for the purpose of providing or receiving library service or of performing other acts necessary and proper to carry out the responsibilities, the intent, and the provisions of this Act. This contractual power includes, but is not limited to, (i) participating in interstate library compacts and library systems, (ii) contracting to supply library services, and (iii) spending any federal or State funds made available to any county, municipality, or township or to the State of Illinois for library purposes. If, however, a contract is for the supply of library services for residents without a public library established under this Act, the terms of that contract shall recognize the principle of equity of cost of services to non-residents expressed in this Section and shall provide for the assumption, by the contracting party receiving the services, of financial responsibility for the loss of or damage to any library materials provided to non-residents under the contract.
(Source: P.A. 87-1277.)

(75 ILCS 16/30-55.45)
Sec. 30-55.45. Common library or services. The board may join with the board or boards of one or more public libraries within this State in maintaining libraries or for the maintenance of a common library or common library services for the participants upon terms and conditions agreed upon by the participating library boards.
(Source: P.A. 87-1277.)

(75 ILCS 16/30-55.50)
Sec. 30-55.50. Title to property. The board may enter into contracts and may take title to any property acquired by it for library purposes.
(Source: P.A. 87-1277.)

(75 ILCS 16/30-55.55)
Sec. 30-55.55. Exclusion of certain persons from library. The board may exclude from the use of the library any person who willfully violates an ordinance or regulation prescribed by the board.
(Source: P.A. 87-1277.)

(75 ILCS 16/30-55.60)
Sec. 30-55.60. Use of library by nonresidents. The board may extend the privileges and use of the library, including the borrowing of materials on an individual basis by persons residing outside the district. If the board exercises this power, the privilege of library use shall be upon terms and conditions prescribed by the board in its regulations. The board shall charge a nonresident fee for the privileges and use of the library at least equal to the cost paid by residents of the district, with the cost to be determined according to the formula established by the Illinois State Library. A person residing outside of a public library service area must apply for a non-resident library card at the public library closest to the person's principal residence. The nonresident cards shall allow for borrowing privileges at all participating public libraries in the regional library system. The nonresident fee shall not apply to any of the following:
(1) Privileges and use provided (i) under the terms

of the district's membership in a library system operating under the provisions of the Illinois Library System Act or (ii) under the terms of any reciprocal agreement with a public or private corporation or entity providing a library service.

(2) Residents of an area in which the library is

conducting a program for the purpose of encouraging the inclusion of the area in the library district.

(3) A nonresident who, as an individual or as a

partner, principal stockholder, or other joint owner, owns taxable property or is a senior administrative officer of a firm, business, or other corporation owning taxable property within the district, upon presentation of the most recent tax bill upon that taxable property, provided that the privileges and use of the library is extended to only one such nonresident for each parcel of taxable property.

Nothing in this Section requires any public library to participate in the non-resident card reciprocal borrowing program of a regional library system as provided for in this Section.
(Source: P.A. 92-166, eff. 1-1-02.)

(75 ILCS 16/30-55.65)
Sec. 30-55.65. Encouraging additions to district. The board may undertake programs to encourage the addition to the district of adjacent areas without local tax supported library service and may spend funds for this purpose.
(Source: P.A. 87-1277.)

(75 ILCS 16/30-55.70)
Sec. 30-55.70. Fines and penalties. The board may provide, by ordinance, fines and penalties (i) for injury to any book or other library material or to any real or personal property belonging to or in the custody of the library and (ii) for failure to return any book or other material or personal property belonging to or in the custody of the library.
(Source: P.A. 87-1277.)

(75 ILCS 16/30-55.75)
Sec. 30-55.75. Investment of funds. The board shall invest funds pursuant to the Public Funds Investment Act.
(Source: P.A. 87-1277.)

(75 ILCS 16/30-55.80)
Sec. 30-55.80. Eminent domain. The board may exercise the power of eminent domain.
(Source: P.A. 87-1277.)

(75 ILCS 16/30-55.82)
Sec. 30-55.82. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(75 ILCS 16/30-55.85)
Sec. 30-55.85. Reserve funds for self-insurance. The board may accumulate and set apart as reserve funds portions of the unexpended balances of the proceeds received from taxes or other sources, for the purpose of providing self-insurance against liabilities of the district.
(Source: P.A. 87-1277.)

(75 ILCS 16/30-55.90)
Sec. 30-55.90. Joining associations. The board may join the district and its employees or trustees as a member or members of the Illinois Library Association and the American Library Association or any nonprofit, nonpolitical, Section 501(c)(3) associations, as designated by the federal Internal Revenue Service, having the purpose of improving library development and librarianship. The board may provide for the payment of membership dues, fees, and assessments to the associations.
(Source: P.A. 87-1277.)

(75 ILCS 16/30-55.100)
Sec. 30-55.100. Historical museum or library. The board may participate in maintaining a historical museum or library located in the district.
(Source: P.A. 87-1277.)

(75 ILCS 16/30-60)
Sec. 30-60. Resolution concerning library materials and facilities. The board of each district shall adopt, and review at least every 2 years, a resolution for the selection of library materials and the use of library materials and facilities. No employee may be disciplined or dismissed for the selection of library materials when the selection is made in good faith and in accordance with the resolution required to be adopted under this Section.
(Source: P.A. 87-1277.)

(75 ILCS 16/30-62)
Sec. 30-62. Advisory referenda. By a vote of the majority of the members of the board, the board may authorize an advisory question directly related to the operation of the library to be placed on the ballot at the next regularly scheduled election in the district. The board shall certify the question to the proper election authority, which must submit the question at an election in accordance with the Election Code.
(Source: P.A. 100-462, eff. 8-25-17.)

(75 ILCS 16/30-65)
Sec. 30-65. Reports and audits.
(a) On or before September 1 of each year, the board shall prepare a written report for the past fiscal year. The secretary shall file certified copies of the report on or before the due date with the Illinois State Librarian and in the library or libraries operated by the district, where the report shall be available for public inspection. The report shall include the following:
(1) The audit of the secretary and the secretary's

records as provided in subsection (c).

(2) A statement as to any change in the limits and

boundaries of the district.

(3) A statement as to property of any type acquired

by the district by purchase, legacy, gift, or otherwise.

(4) A statement as to the amount of accumulations and

the reasons for the accumulations.

(5) A statement as to any outstanding liabilities,

including those for bonds still outstanding.

(6) Any other pertinent information requested by the

Illinois State Librarian.

(b) Where dissolution of the district has been approved, the board shall prepare a final report.
(c) The secretary's records shall be audited by 2 other trustees appointed by the president. The audit shall be conducted each fiscal year and upon the change of secretaries. The audit report shall be filed not later than 90 days following the completion of the fiscal year. The report shall certify the accuracy and completeness of the secretary's records and shall list the discrepancies, if any. The report of the audit of the secretary's records shall be made a part of the secretary's records.
(d) The board shall take whatever action is deemed necessary to cure the discrepancies reported to it by any audit committee.
(Source: P.A. 87-1277; 88-442; 88-670, eff. 12-2-94.)

(75 ILCS 16/30-75)
Sec. 30-75. Donations of money or property. Any person or persons desiring to make donations of money, personal property, or real estate for the benefit of a library may vest title to the donation in the board of library trustees of the district receiving the donation. The money or property shall be held and controlled by the trustees when accepted according to the terms of the deed, gift, legacy, or bequest of the donation. The board shall be held and considered to be a special trustee of the donated property.
(Source: P.A. 87-1277.)

(75 ILCS 16/30-85)
Sec. 30-85. Budget and appropriation ordinance; levy ordinance.
(a) The board shall, within the first quarter of each fiscal year and no later than the fourth Tuesday of September, prepare and enact a budget and appropriation ordinance pursuant to the provisions of the Illinois Municipal Budget Law. A certified copy of the ordinance shall be published once, and the board shall then ascertain the total amount of the appropriation made for all purposes permitted by this Act and the total amount of monies necessary to be raised for the appropriation.
(b) By the first Tuesday in December, after publication of the appropriation ordinance, the board shall enact a levy ordinance incorporating the appropriation ordinance by reference and levying not more than the total amount of the appropriation (taking into consideration monies to be raised from other than tax sources) upon all property subject to taxation within the district as that property is assessed and equalized for State and county purposes for that year.
(c) The secretary shall file, on or before the last Tuesday in December, a certified copy of the levy ordinance with the county clerk of each county affected by the levy. Where more than one county is involved, the secretary shall supply and certify under his or her signature and seal of the district additional information required by each county clerk for the clerk's determination of the portion of the levy required to be levied in his or her county.
(d) The county clerk shall ascertain the rate per cent that, upon the full, fair cash value of all property subject to taxation within the district, as that property is assessed or equalized by the Department of Revenue, will produce a net amount of not less than the total amount so directed to be levied and then add on for collection loss and costs. The county clerk shall extend this tax in a separate column upon the books of the collector of State and county taxes within the district.
(e) The secretary shall also file, on or before the last Tuesday of December, certified copies of the appropriation and levy ordinances with the library or libraries operated by the district and shall make copies available to public inspection at all times.
(Source: P.A. 87-1277.)

(75 ILCS 16/30-90)
Sec. 30-90. Termination of appropriations.
(a) Notwithstanding any limitations imposed by law, all appropriations made in the annual budget shall terminate with the close of the fiscal year provided for, except that remaining balances, in amounts up to 20% of those appropriations, shall be available until August 30 for the authorization of the payment of obligations incurred before the close of the fiscal year and until September 30 for payment of those obligations. All remaining balances shall be available for transfer to be accumulated under this Act.
(b) Transfers from one appropriation of any amount specified for any object and purpose, not affecting the total amount appropriated, may be made at any meeting of the board by an ordinance enacted by a two-thirds vote of all the trustees present and voting. By a like vote, the board may by ordinance make appropriations in excess of those authorized by the budget in order to meet an immediate and unforeseen emergency. After the adoption of the annual budget and appropriation ordinance, no other and further appropriations (except as specified in this Section or pursuant to the financial provisions of the Illinois Municipal Budget Law) shall be made at any other time during the fiscal year.
(Source: P.A. 87-1277.)

(75 ILCS 16/30-95)
Sec. 30-95. Working cash fund.
(a) A board may, by ordinance, create and maintain a working cash fund, for the sole purpose of enabling the district to have in its funds, at all times, sufficient money to meet demands for ordinary and necessary and committed expenditures for library purposes.
(b) The working cash fund shall be known as the public library district working cash fund and may contain any amount deemed necessary by the board to satisfy the purpose of the fund. The balance in the fund shall not, however, at any time be allowed to exceed 0.2% of the full, fair cash value of all taxable property within the district, as equalized or assessed by the Department of Revenue for the year 1998. The money for the fund shall accrue from the public library district working cash fund tax the board is authorized to levy under Section 35-35. The board may appropriate moneys to the working cash fund up to the maximum amount allowable in the fund, and the working cash fund may receive those appropriations and any other contributions.
(c) Once the fund has been created, the proceeds shall be deposited into a special and separate fund and may be carried over from year to year without in any manner reducing or abating a future annual library tax levy. The fund shall be identified in the budget each year, but shall not be deemed a current asset available for library purposes.
(d) The proceeds of the fund may be transferred from the working cash fund to the general library fund and disbursed from the general library fund in anticipation of the collection of taxes lawfully levied for general library purposes or in anticipation of taxes imposed before or after the effective date of this Act by the General Assembly of the State of Illinois to replace revenue lost by units of local government and school districts as a result of the abolition of ad valorem personal property taxes pursuant to Article IX, Section 5, subsection (c), of the Illinois Constitution. These taxes, when collected and after payment of tax warrants, shall be drawn upon to reimburse the working cash fund.
(e) Temporarily idle moneys in the working cash fund may be invested as directed by the governing board of the library district, and the interest earned on the investments may, at the option of the board, be either transferred permanently to the general corporate fund or may remain in the working cash fund. If the interest remains in the working cash fund, it may serve to increase the balance of the working cash fund available for loans, but in no event may the balance of that fund be allowed to exceed the statutory maximum for the fund established in this Section.
(Source: P.A. 95-659, eff. 10-11-07.)

(75 ILCS 16/30-100)
Sec. 30-100. Abolition of working cash fund. The board may, by resolution, abolish a working cash fund established under Section 30-95 and direct the transfer of any balance in the fund, including any interest that has accrued, to the general library fund at the close of the fiscal year. If the board abolishes a working cash fund under this Section, it may be reestablished in the same manner as the fund was originally created under Section 35-35 of this Act.
(Source: P.A. 95-659, eff. 10-11-07.)

(75 ILCS 16/30-105)
Sec. 30-105. Tax warrants.
(a) When there is insufficient money in the general fund to defray the necessary expenses of the district, and the working cash fund has been drawn upon and depleted, the board may cause warrants to be issued and drawn against and in anticipation of any taxes levied for the payment of the necessary expenses of the district, but only to the extent of 85% of the total amount of tax levied. The warrants shall show upon their face that they are payable in numerical order of their issuance solely from the taxes when collected and shall be received by any county collector of taxes in payment of the taxes against which they are issued. The taxes shall be set apart and held for payment of the warrants.
(b) Every warrant shall bear interest payable only out of the taxes against which it is drawn, at a rate not exceeding the interest rate established by statute, from the date of its issuance until paid, or until notice is given by publication in a newspaper or otherwise that the money for its payment is available and that the warrant will be paid on presentation. Warrants not presented pursuant to the notice shall, after the due date, carry a lower rate of interest as specified, but not less than 3% and for only one year. After that 1-year term, the warrant shall bear no interest.
(Source: P.A. 87-1277.)



Article 35 - Taxation

(75 ILCS 16/Art. 35 heading)

(75 ILCS 16/35-5)
Sec. 35-5. Tax levy for establishment, maintenance, and support of district library.
(a) When a district has been organized and established under this Act, the board, upon its formation and qualification of the trustees to serve, may levy an annual public library tax for the establishment, maintenance, and support of a public library or libraries within the district or for contracting for library service. The tax shall not exceed 0.15% (or a greater amount not to exceed 0.60% if the greater amount was authorized by the referendum establishing the public library district) of the value of all the taxable property within the district, as equalized and assessed by the Department of Revenue. Any tax levied under Section 35-35 shall be disregarded in applying the provisions of this Section.
(b) The board may also levy an additional tax of 0.02% of the value of all the taxable property in the district, as equalized or assessed by the Department of Revenue, for the purchase of sites and buildings, the construction and equipment of buildings, the rental of buildings required for library purposes, and maintenance, repairs, and alterations of library buildings and equipment.
In any year in which the board proposes to levy the additional 0.02% tax, the board shall adopt an ordinance determining to levy the tax. The ordinance may be vacated by the board before its publication.
Within 15 days after the adoption of the ordinance, it shall be published in accordance with Section 1-30. The publication or posting of the resolution shall include a notice of (i) the specific number of voters required to sign a petition requesting that the question of the adoption of the resolution be submitted to the electors of the district, (ii) the time in which the petition must be filed, and (iii) the date of the prospective referendum.
The secretary of the district shall provide a petition form to any individual requesting one.
If no petition is filed with the board within 30 days after publication or posting of the ordinance, the district shall then be authorized to levy the tax. If, however, within the 30 day period a petition is filed with the board, signed by electors of the district equal in number to 10% or more of the total number of registered voters in the district, asking that the question of levying a 0.02% tax be submitted to the electors of the district, the question shall be certified to the proper election authority, who shall submit the question at an election in accordance with the Election Code, unless the board vacates the ordinance within 7 days after the petition is filed. The proposition shall be in substantially the following form:
Shall the Board of Library Trustees of (name of

district) be authorized to levy an additional tax of (rate)% for the construction of buildings, provision of sites, etc., as determined by the board's ordinance of (date)?

If a majority of votes cast upon the proposition are in the affirmative, the board may levy the additional tax.
(Source: P.A. 87-1277.)

(75 ILCS 16/35-10)
Sec. 35-10. Increase in annual tax rate.
(a) The annual public library tax may be increased to not more than 0.60% if the voters of the district determine and approve the increase by a majority vote of those voting upon the question at any regular election. The question shall be submitted by the proper election authority pursuant to an ordinance or pursuant to a petition served upon the secretary and bearing not fewer than 100 signatures of voters residing within the district. The question shall be in substantially the following form:
Shall the annual public library tax rate for (name of

public library district), (location), Illinois, be established at (rate)% of full, fair cash value instead of at (rate)%, the maximum rate otherwise applicable to the next taxes to be extended?

(b) Voter approval of an increase under a prior law shall satisfy the requirements of this Section.
(Source: P.A. 87-1277.)

(75 ILCS 16/35-15)
Sec. 35-15. Transferred territory; tax liability.
(a) When any territory has been transferred from a district under this Act and the court order providing for the transfer also sets forth a continuing liability to be paid and retired by property owners of the transferred territory, the county collector of the county involved shall debit upon his or her books the taxes to be paid and thereafter levied by the district and extended against taxable property within the transferred territory. The county clerk shall continue to extend district library taxes upon the taxable property within transferred territory, and the county collector shall continue to collect district library taxes upon the taxable property within the transferred territory, until the excess liability has been paid and retired.
(b) Until full and final payment of the liability, the residents and property owners of the transferred territory shall be entitled to full and free library service from the district. Upon full and final payment of the liability, the residents and property owners of the transferred territory shall no longer be subject to any tax levies by the district, nor shall they thereafter have any right, title, or interest in and to the assets and tangible property of the district affected by the transfer.
(Source: P.A. 87-1277.)

(75 ILCS 16/35-20)
Sec. 35-20. Status of taxes; multiple counties; annexation.
(a) The library taxes provided for in this Act shall be in addition to all other taxes or tax rates authorized to be levied by the district or any other taxing authority lying wholly or partially within the district and they shall not be a part of the taxes making up any rate prescribed as a limitation on the amount of taxes the other taxing authority or the district may levy or collect, except that no library district tax for library purposes shall be levied within the district by any other taxing authority.
(b) Where the corporate limits of any library district lie partly in 2 or more counties, the board shall ascertain the total amount of all taxable property lying within each county, as the property is assessed or equalized by the Department of Revenue for the current year, and shall certify the amount of taxable property in each county within the library district to the county clerk of each county affected. Each county clerk shall then ascertain the rate (expressed as a percentage) that, upon the total valuation of all property subject to taxation within that library district ascertained as provided in this Section, will produce a net amount not less than the total amount directed to be levied by the library district. The county clerk shall then certify the rate under his or her signature and seal and shall extend the library tax to be levied upon the books of the collector of taxes for his or her county against all taxable property in his or her county within the limits of the library district.
(c) Where the corporate limits of an existing library district are expanded by an annexation, the added or annexed territory shall be subject to the library taxes provided for in this Act to the same extent as territory within the district before the annexation.
(Source: P.A. 87-1277.)

(75 ILCS 16/35-25)
Sec. 35-25. Levy, collection, and deposit of taxes.
(a) The library taxes provided for in this Act shall be levied by the district and collected in the same manner as other general taxes by the county collector or collectors affected by the levy. The proceeds of all taxes collected for district purposes, and all other moneys belonging to the district, shall be deposited with the treasurer of the district, who shall keep them in separate funds as follows:
(1) The annual public library tax proceeds shall be

kept in the Library Fund.

(2) The working cash fund tax proceeds shall be kept

in the Working Cash Fund.

(3) The annual restoration fund tax proceeds shall be

kept in the Restoration Fund.

(4) All other tax proceeds shall be kept in special

funds as required by law.

The funds shall be kept in separate and interest bearing accounts in one or more banks or savings and loan associations in which public funds may be deposited or invested as provided by law.
(b) The treasurer shall not make an expenditure from any fund except upon a warrant certified to as correct by the district librarian and approved by the board.
(c) The board may transfer moneys from the Library Fund to the Working Cash Fund and from the Working Cash Fund to the Library Fund.
(d) No bank or savings and loan association shall receive public funds as permitted by this Section unless it has complied with the requirements established under Section 6 of the Public Funds Investment Act.
(Source: P.A. 87-1277.)

(75 ILCS 16/35-30)
Sec. 35-30. Building restoration tax.
(a) If a library building is destroyed or seriously impaired by storm, fire, or other casualty, the board, in order to rebuild or restore that library building, may levy an annual tax (to be called the Restoration Fund Tax) not exceeding 0.08333% of the value, as equalized or assessed by the Department of Revenue, of all the taxable property in the district and for not more than 10 successive fiscal years.
(b) No public library district may levy a tax under this Section unless (i) the board first adopts an ordinance authorizing the levy of the tax and orders the ordinance submitted to the voters of the public library district at an election and (ii) the ordinance is approved by a majority of the voters voting upon the question in accordance with the Election Code. This subsection does not apply to the tax authorized by Section 35-35. This tax shall be levied and collected in the same manner as other general taxes by the county collector or collectors of the county or counties affected by the levy and shall not be included in the aggregate amount of taxes limited by any provision of this Act.
(c) The board shall not levy a tax under this Section that would produce revenues greater than the difference between the actual cost of rebuilding or restoring the building and the total amount of any insurance benefits paid to the district as a result of the destruction or impairment of the library building.
(Source: P.A. 87-1277.)

(75 ILCS 16/35-35)
Sec. 35-35. Working cash fund tax.
(a) For the purpose of providing money to establish and replenish a library district working cash fund authorized by Section 30-95, the board may levy an annual tax not to exceed 0.05% of the value, as equalized or assessed by the Department of Revenue for the year in which each levy is made, of all taxable property in the district. The tax shall be levied and collected in the same manner as other general taxes by the county collector or collectors of the counties affected by the levy, but the collection of the tax shall not be anticipated by the issuance of any warrants drawn against the tax. The tax shall be known as the public library district working cash fund tax and shall be set apart in a special fund as prescribed in Sections 35-25 and 30-95.
(b) Whenever a tax is first levied under this Section, any taxpayer in the district may, within 30 days after the levy is made, file with the board a petition signed by the voters of the district equal in number to 10% or more of the registered voters of the district requesting the submission of the proposition to the voters of the district at an election in accordance with the Election Code. The board shall certify the proposition to the proper election authority, who shall submit the proposition at an election in accordance with the Election Code. If a majority of the votes cast upon the proposition are in the affirmative, the tax shall thereafter be authorized; if a majority of the votes cast upon the proposition are in the negative, the tax shall not be levied.
(c) No public library district may levy a tax under this Section for more than 4 years, but the 4 years for which a district elects to levy the tax need not be consecutive.
(Source: P.A. 87-1277.)

(75 ILCS 16/35-40)
Sec. 35-40. Fiscal year. The first fiscal year of any district shall close on June 30 following establishment of the district. Thereafter, the fiscal year of any district shall commence on July 1 and close on June 30.
(Source: P.A. 87-1277.)



Article 40 - Buildings, Equipment And Accumulations

(75 ILCS 16/Art. 40 heading)

(75 ILCS 16/40-5)
Sec. 40-5. Buildings and equipment.
(a) Whenever the board determines or resolves to erect a building to be used as a library, purchase a site for erecting such a building, purchase a building, repair, remodel, or improve an existing library building, build an addition to an existing library building, furnish necessary equipment for a library building, or acquire library materials (such as books, periodicals, films, and recordings) and electronic data storage and retrieval facilities in connection with either the purchase or construction of a new library building or the expansion of an existing library building, the trustees shall proceed as follows:
(1) If a new building is to be erected or purchased

or an existing library building is to be purchased, remodeled, repaired, improved, or an addition to an existing library building is to be erected, or necessary equipment is to be furnished, the board of trustees shall prepare a plan and an estimate of the cost. If a site or a building is to be purchased, the trustees shall make an estimate of the cost of the site or building.

(2) The trustees may then determine the funds that

will be available from accumulations and the amount to be raised from a bond issue, by annual certification or by a mortgage.

(3) The trustees shall further determine the maximum

term, not to exceed 20 years, over which they shall spread the collection of the cost of erecting a new building, remodeling, repairing, or improving an existing library building, erecting an addition to an existing library building, furnishing necessary equipment, purchasing and improving a site or building, or acquiring library materials (such as books, periodicals, films, and recordings) and electronic data storage and retrieval facilities in connection with either the purchase or construction of a new library building or the expansion of an existing library building.

(b) The secretary shall thereupon post notice of these proceedings and of the meeting when the financing of the acquisition or other project shall be determined. The notice shall specify the place where the plan and estimate are available for public inspection.
(c) For the purpose of Sections 40-5 through 40-30, the acquisition of library materials (such as books, periodicals, films, and recordings) and electronic data storage and retrieval facilities is considered to be in connection with the purchase or construction of a new library building or the expansion of an existing library building if the determination of the board of trustees to acquire the library materials is made within 5 years from the date that a new library building or the expansion of an existing library building is completed.
(Source: P.A. 87-1277.)

(75 ILCS 16/40-10)
Sec. 40-10. Bonds for buildings and equipment.
(a) If the board of trustees determines that funds for any or all of the purposes authorized in Section 40-5 are to be provided by a bond issue, 30 days after the posting of the notice required under Section 40-5, the board shall by ordinance provide that the bonds of the district be issued for the payment of the cost (estimated as provided in Section 40-5) of erecting or constructing a building, remodeling, repairing, or improving an existing library building, erecting an addition to an existing library building, or purchasing a building, site, or equipment.
(b) The ordinance shall also state the time or times when the bonds and the interest on the bonds shall become payable. The whole of the principal of the bonds and the interest on the bonds shall, however, become payable within 20 years, and the interest on the bonds shall not exceed the rate permitted in the Bond Authorization Act. The interest may be made payable at times (annually or semiannually) prescribed by the ordinance.
(c) The ordinance shall be irrepealable by the board and shall make provision for the levy and collection annually of a special tax upon principal and interest of the bonds as they mature and collection loss and costs. The tax shall be in addition to that otherwise authorized to be levied and collected for library purposes.
(Source: P.A. 87-1277.)

(75 ILCS 16/40-15)
Sec. 40-15. Voter approval of bonds.
(a) Bonds shall not be issued, nor the special tax imposed, until the proposition to issue the bonds has been submitted to and approved by a majority of the voters of the district voting upon the proposition at a regular election provided that notice of the bond referendum, if held before July 1, 1999, has been given in accordance with the provisions of Section 12-5 of the Election Code in effect at the time of the bond referendum, at least 10 and not more than 45 days before the date of the election, notwithstanding the time for publication otherwise imposed by Section 12-5. Notices required in connection with the submission of public questions on or after July 1, 1999 shall be as set forth in Section 12-5 of the Election Code. The board shall by ordinance designate the election at which the proposition is to be submitted and the amount of the bonds and their purpose. The board shall certify the proposition to the proper election authority, who shall submit the proposition in accordance with the Election Code, subject to the notice provisions set forth in this Section.
(b) The proposition to issue bonds shall be in substantially the following form:
Shall the bonds of (name of public library district),

(location), Illinois, in the amount of $(amount) be issued for the purpose of (state one or more purposes authorized in Section 40-5)?

(c) When so authorized, the bonds shall be issued in the name of the district, signed by the president and secretary, and countersigned by the treasurer, with the seal of the district affixed.
(Source: P.A. 90-812, eff. 1-26-99; 91-57, eff. 6-30-99.)

(75 ILCS 16/40-20)
Sec. 40-20. Funds instead of bonds.
(a) If the board of trustees determines to provide funds for any or all of the purposes authorized in Section 40-5 by the annual certification and apportionment of costs (instead of issuing bonds for that purpose), the board shall divide the total cost of the plan into as many parts as the trustees determine to spread the collection of that amount and shall by ordinance certify the amount of one of these parts each year during the term over which the trustees have determined to spread the collection. The ordinance shall be irrepealable by the Board.
(b) The board shall, in each succeeding annual appropriation ordinance, include an amount certified under subsection (a) and shall, for the amount so certified, either include that amount in the annual library tax levy or levy (in addition to the other library taxes for the district) a special tax to pay that amount.
(Source: P.A. 87-1277.)

(75 ILCS 16/40-25)
Sec. 40-25. Mortgage on library building or site. If the trustees deem it best, in order to provide and secure the necessary money to do any or all of the things they are authorized to do in this Article, they may, at any time, borrow money and execute a mortgage on a library building or site owned or being purchased or on a library building being constructed for the district for an amount not exceeding 75% of the value of the building or site as improved by the plan. The money so obtained shall be used exclusively for purchasing a site or a building, constructing a building for library purposes, remodeling, repairing, or improving an existing library building, building an addition to an existing library building, erecting a new library building, or purchasing necessary equipment for the library, as provided in the plan. The trustees shall determine and certify, by ordinance, the amount of the mortgage and the amount of principal and interest to be retired each year for a specified number of years. The board shall, in each succeeding annual appropriation ordinance, include the amount so certified and shall, for the amount so certified, include that amount in the annual library tax levy or levy (in addition to the other library taxes for the district) a special tax to pay that amount.
(Source: P.A. 87-1277.)

(75 ILCS 16/40-30)
Sec. 40-30. Special tax rate; referendum.
(a) No board or district may levy the special tax provided for in Section 40-20 or 40-25 unless the ordinance authorizing the special tax is submitted to and approved by a majority of the voters voting on the question at an election.
(b) The special tax shall be levied at a rate of not more than 0.0833% of the value of all taxable property in the district, as equalized and assessed by the Department of Revenue in any one year, and shall be in addition to the tax otherwise authorized to be levied and collected for library purposes. The special tax shall not be levied for more than the number of years into which the trustees have divided the cost of the plan.
(c) Submission of the special tax levy to the voters of the district shall be authorized by an ordinance enacted by the board. The ordinance shall designate the election at which the proposition is to be submitted, the total cost of the project, the amount of the annual levy to be certified, and the number of years the levy is to be made. The board shall certify the proposition to the proper election authority, who shall submit the proposition in accordance with the Election Code.
(d) The proposition shall be substantially in the following form:
Shall Ordinance No. (number of ordinance), dated

(date of enactment), of (name of public library district), (location), Illinois, providing for a total expenditure of $(amount) for (state one or more purposes authorized in Section 40-20 or 40-25), and for the levy of a special annual tax in the amount of $(amount) for (number of years), be approved?

(Source: P.A. 87-1277.)

(75 ILCS 16/40-35)
Sec. 40-35. Filing of documents; levy and collection of special tax.
(a) Upon the voters' approval of a bond issue or a special tax supporting an annual certification or a mortgage, the secretary shall file certified copies of each ordinance, and of the certificate of results of the canvass of the referendum on the question of the bond issue or on the question of the special tax for annual certification or the mortgage, with the county clerk of each county affected by the ordinance and election results. The secretary shall also certify under his or her signature and the seal of the district, and file with each county clerk, other information required by a county clerk to determine the total amount of taxes to be extended, along with collection loss and costs, upon the taxable property within his or her county.
(b) The special tax supporting a bond issue, and the special tax supporting an annual certification or a mortgage, shall be levied, extended, and collected each year, as in the case of other library taxes, until the debt involved has been paid and retired. The special taxes shall not be included separately or together in the aggregate of tax levies otherwise limited by law and shall be in addition to other taxes authorized by law. The special taxes shall not affect any appropriation made or to be made for the maintenance and support of the library or libraries operated by the board.
(Source: P.A. 87-1277.)

(75 ILCS 16/40-40)
Sec. 40-40. Accumulation of funds.
(a) The board shall determine when it will proceed with constructing a building, purchasing a site or building, remodeling, repairing, or improving an existing library building, building an addition to an existing library building, or purchasing necessary equipment. The board may proceed at once or may determine to wait and allow funds to accumulate.
(b) If the board determines to let funds accumulate, it shall invest the money as authorized by law until the money is needed for any or all of the purposes authorized in Section 40-5.
(c) The board may contract to accomplish any or all of the purposes enumerated in subsection (a) and shall apply the proceeds of any special tax as collected and the funds accumulated toward payment for accomplishing those purposes.
(Source: P.A. 87-1277.)

(75 ILCS 16/40-45)
Sec. 40-45. Bids for construction, improvements, or equipment purchases.
(a) When the trustees determine to commence constructing the building, purchasing a site or a building, remodeling, repairing, or improving an existing library building, erecting an addition to an existing library building, or purchasing the necessary equipment for the library, they may then revise the plan or adopt a new plan and provide estimates of the costs of the revised or new plan.
(b) The board shall, when the cost is in excess of $25,000, advertise for bids for constructing the building, remodeling, repairing, or improving of an existing library building, erecting an addition to an existing library building, or purchasing the necessary equipment for the library and shall let the contract or contracts for the project, when the cost is in excess of $25,000, to the lowest responsible bidder or bidders. The board shall not be required to accept a bid that does not meet the library's established specifications, terms of delivery, quality, and serviceability requirements. Contracts which, by their nature, are not adapted to award by competitive bidding, are not subject to competitive bidding, including, but not limited to:
(1) contracts for the services of individuals

possessing a high degree of professional skill where the ability or fitness of the individual plays an important part;

(2) contracts for the printing of finance committee

reports and departmental reports;

(3) contracts for the printing or engraving of bonds,

tax warrants and other evidences of indebtedness;

(4) contracts for the maintenance or servicing of,

or provision of repair parts for, equipment which are made with the manufacturer or authorized service agent of that equipment where the provision of parts, maintenance, or servicing can best be performed by the manufacturer or authorized service agent;

(5) purchases and contracts for the use, purchase,

delivery, movement, or installation of data processing equipment, software, or services and telecommunications and interconnect equipment, software, and services;

(6) contracts for duplicating machines and supplies;
(7) contracts for utility services such as water,

light, heat, telephone or telegraph;

(8) contracts for goods or services procured from

another governmental agency;

(9) purchases of equipment previously owned by some

entity other than the library itself; and

(10) contracts for goods or services which are

economically procurable from only one source, such as for the purchase of magazines, books, periodicals, pamphlets, and reports.

Contracts for emergency expenditures are also exempt from competitive bidding when the emergency expenditure is approved by 3/4 of the members of the board.
The board shall require from the bidders security for the performance of the bids determined by the board pursuant to law. The trustees may let the contract or contracts to one or more bidders as they determine.
(Source: P.A. 100-338, eff. 8-25-17.)

(75 ILCS 16/40-50)
Sec. 40-50. Special reserve fund; plan.
(a) The board may, by ordinance, establish a special reserve fund, for the purpose of Section 40-5 or for emergency expenditures for the repair of an existing library building or its equipment. The board may transfer to the special reserve fund, each year, the unexpended balances of the proceeds received annually from annual public library taxes not in excess of statutory limits if (i) the board has resolved to develop and adopt a plan or plans as authorized in this Article and (ii) the board provides in the annual appropriation ordinance for accumulation of those unexpended balances.
(b) The plan required in this Section shall be developed in general form within 2 years of the adoption of the ordinance establishing a special reserve fund; the plan subsequently may be amended as circumstances may require.
(c) No plan is needed for the emergency expenditures from the special reserve fund for the repair of an existing library building or its equipment.
(Source: P.A. 87-1277.)

(75 ILCS 16/40-55)
Sec. 40-55. Insurance Reserve Fund; transfers. The board of the Byron Public Library District may, within one year from the effective date of this Amendatory Act of the 93rd General Assembly, by proper resolution following a public hearing (that is preceded by at least one published notice occurring at least 7 days prior to the hearing in a newspaper of general circulation within the district and setting forth the time, date, place, and subject matter of the hearing), transfer money from the Insurance Reserve Fund to the district's Expansion Special Reserve Fund, provided that the amount transferred is not then required for the payment of any liabilities due to be paid from the Insurance Reserve Fund.
(Source: P.A. 93-315, eff. 1-1-04.)



Article 45 - Bonds And Referenda Under Repealed Acts

(75 ILCS 16/Art. 45 heading)

(75 ILCS 16/45-5)
Sec. 45-5. Bonds and referenda under repealed Acts. Repeal of "An Act in relation to the creation of public library districts", approved May 16, 1957, and repeal of the Illinois Public Library District Act shall not abrogate any referendum held under either of those Acts, but the referendum shall be given full effect as if conducted under this Act. Nor shall the repeal of those Acts abrogate any bonds issued under either repealed law, but those bonds shall continue to be deemed as a valid bond issue and legally binding upon the district having sold the bonds, and the district may continue to levy the taxes necessary and sufficient to pay the principal of and interest upon those bonds under this Act.
(Source: P.A. 87-1277.)



Article 50 - Codification Provisions

(75 ILCS 16/Art. 50 heading)

(75 ILCS 16/50-5)
Sec. 50-5. Prior law.
(a) A provision of this Act that is the same or substantially the same as a prior law shall be construed as a continuation of the prior law and not as a new or different law.
(b) A citation in another Act to an Act or to a Section of an Act that is continued in this Act shall be construed to be a citation to that continued provision in this Act.
(Source: P.A. 87-1277.)

(75 ILCS 16/50-10)
Sec. 50-10. Other Acts of the 87th General Assembly. If any other Act of the 87th General Assembly changes, adds, or repeals a provision of prior law that is continued in this Act, then that change, addition, or repeal in the other Act shall be construed together with this Act.
(Source: P.A. 87-1277.)

(75 ILCS 16/50-15)
Sec. 50-15. Home rule; mandates. Nothing in this Act as initially enacted (i) is a denial or limitation on home rule powers where no denial or limitation existed under prior law or (ii) creates a State mandate under the State Mandates Act where no mandate existed under prior law.
(Source: P.A. 87-1277.)

(75 ILCS 16/50-20)
Sec. 50-20. Repeal. The following Act is repealed:
The Illinois Public Library District Act.
(Source: P.A. 87-1277.)



Article 55 - Effective Date

(75 ILCS 16/Art. 55 heading)

(75 ILCS 16/55-5)
Sec. 55-5. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 87-1277.)






75 ILCS 20/ - Chicago Public Library Act.

(75 ILCS 20/0.01) (from Ch. 81, par. 29.9)
Sec. 0.01. Short title. This Act may be cited as the Chicago Public Library Act.
(Source: P.A. 86-1324.)

(75 ILCS 20/1) (from Ch. 81, par. 30)
Sec. 1. The Chicago Public Library is authorized to take possession of the piece of ground now known as Dearborn Park, in that part of the City of Chicago, State of Illinois, known as the Fort Dearborn Addition to Chicago, and bounded on the north by the south line of Randolph Street, on the east by the west line of Michigan Avenue, on the south by the north line of Washington Street, on the west by the east line of an alley known as Dearborn place, and to erect and maintain thereon a public library building under the power and authority conferred upon The Chicago Public Library by an act entitled, "An Act in relation to free public libraries for cities, villages, incorporated towns and townships and to repeal Acts and parts of Acts therein named", approved July 12, 1965, as amended: Provided, that no building shall be erected upon the north one-quarter (1/4) of said ground by the Chicago Public Library until it has obtained, by purchase or otherwise, whatever interest the Soldiers' Home in Chicago acquired in the same, under "An Act to authorize the Soldiers' Home in Chicago to erect and maintain a soldiers' memorial hall on the north one-quarter (1/4) of Dearborn Park, in the City of Chicago", approved June 4, 1889: And provided, further, that in case the Chicago public library shall obtain, by purchase or otherwise, whatever interest the Soldiers' Home in Chicago may have in said north one-quarter (1/4) of Dearborn park, then and in such case the Chicago public library, in erecting such library building, shall construct in such part of it as it may elect or determine a hall to be known and forever maintained as a memorial hall to commemorate the patriotism and sacrifices of the Union soldiers and sailors of the late civil war, which hall, when completed, may be leased by the Chicago public library at a nominal rental for the period of one hundred years to the Grand Army Hall and Memorial Association of Illinois, to be used by it and such other organizations of Union soldiers and sailors of the late civil war and such other organizations of United States soldiers, sailors and marines of succeeding wars and expeditions of the United States, having their headquarters in Cook County, as they may direct, for the purposes of their organizations.
(Source: P.A. 76-827.)

(75 ILCS 20/2) (from Ch. 81, par. 31)
Sec. 2. The Soldiers' Home in Chicago is hereby authorized to sell, assign, transfer and convey to the Chicago public library, upon such terms and conditions as may be agreed upon, all the right, title and interest which said Soldiers' Home in Chicago now hold in or to the north 1/4 of said Dearborn park; and when such assignment or conveyance is made the said Chicago public library shall own all the rights and interest in and to said north 1/4 of Dearborn park that are now held by the Soldiers' Home in Chicago, or by the State of Illinois, and may take possession of and use the same for library purposes as provided in Section 1 of this Act.
(Source: P.A. 80-660.)



75 ILCS 23/ - Maywood Public Library District Tax Levy Validation (2002) Law.

Article 5

(75 ILCS 23/Art. 5 heading)



Article 10

(75 ILCS 23/Art. 10 heading)

(75 ILCS 23/10-1)
Sec. 10-1. Short title. This Article may be cited as the Maywood Public Library District Tax Levy Validation (2002) Law.
(Source: P.A. 92-884, eff. 1-13-03.)

(75 ILCS 23/10-5)
Sec. 10-5. Tax levy ordinances of the Maywood Public Library District. If the Maywood Public Library District has, during the fiscal years 2001 and 2002, within the time required by law adopted annual appropriation ordinances for those years but failed to adopt its annual tax levy ordinance for the tax year 2001 (collectible in 2002), but adopts its 2001 tax levy or a supplemental or deficiency 2001 tax levy, or both, by the last Tuesday of December 2002, and duly files the same with the county clerk of the county in which the district is located, then any such tax levy ordinances and supplemental or deficiency tax levy ordinance and the taxes assessed, levied, and extended thereon are hereby validated notwithstanding any failure to comply with the Truth in Taxation Law or the Cook County Truth in Taxation Law and further notwithstanding any failure to comply with the provisions of the Property Tax Extension Limitation Law or any other law. No 2001 tax levy or supplemental or deficiency levy, however, is validated to the extent it would have exceeded the maximum amount the district could have levied under the Property Tax Extension Limitation Law if the tax levy ordinance or supplemental or deficiency levy ordinance had been adopted and filed in due time in calendar year 2001. Any such tax levy or supplemental or deficiency levy shall be extended by the county clerk of the county in which the public library district is located by adding the amount of the 2001 tax levy or supplemental or deficiency levy to the district's validly enacted 2002 tax levy, regardless of whether that 2001 tax levy is in the form of a customary annual tax levy or in the form of a supplemental or deficiency tax levy. Moreover, if the district has received any tax revenue for the calendar year 2001 intended for the payment of principal and interest on outstanding bonds of the district and the district has used any portion or all of that tax revenue for normal operating expenses, that use of those funds is hereby validated if the district issues either tax anticipation warrants or notes to provide funds sufficient to replace that bond revenue used for operating expenses prior to default on any bond payments; further, the use of the proceeds of the issuance of those notes or warrants to make the bond payments when due is further hereby validated.
(Source: P.A. 92-884, eff. 1-13-03.)

(75 ILCS 23/10-905)
Sec. 10-905. (Amendatory provisions; text omitted).
(Source: P.A. 92-884, eff. 1-13-03; text omitted.)



Article 99

(75 ILCS 23/Art. 99 heading)

(75 ILCS 23/99-99)
Sec. 99-99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 92-884, eff. 1-13-03.)






75 ILCS 25/ - Township Library Bond Validation (1963) Act.

(75 ILCS 25/0.01) (from Ch. 81, par. 16.1h)
Sec. 0.01. Short title. This Act may be cited as the Township Library Bond Validation (1963) Act.
(Source: P.A. 86-1324.)

(75 ILCS 25/1) (from Ch. 81, par. 16.2)
Sec. 1. Where in any township, prior to the time this Act becomes effective, a majority of the votes cast at an election on the proposition to issue township library bonds were in favor of such proposition, and the ballots used and notice given of said election were in conformance with the applicable statutory requirements, each such bonds issue is hereby validated and declared to be legal and valid notwithstanding the fact that there was only one precinct and polling place, and that the polling place was open for 6 hours for the purpose of said election, and the board of library directors of said township is hereby authorized to issue said bonds to a purchaser for value, and when such bonds are paid for, at not less than par and accrued interest, they shall be valid and binding obligations of such township.
(Source: Laws 1963, p. 3158.)



75 ILCS 30/ - Township Library Bond Validation (1969) Act.

(75 ILCS 30/0.01) (from Ch. 81, par. 16.2h)
Sec. 0.01. Short title. This Act may be cited as the Township Library Bond Validation (1969) Act.
(Source: P.A. 86-1324.)

(75 ILCS 30/1) (from Ch. 81, par. 16.3)
Sec. 1. Where in any township, prior to the time this Act becomes effective, a majority of the votes cast at an election on the proposition to issue township library bonds were in favor of such proposition, and the ballots used and notice given of said election were in conformance with the applicable statutory requirements, each such bond issue is hereby validated and is legal and valid notwithstanding the fact that there was only one precinct and polling place for the purpose of that election, and the board of library directors of such township is hereby authorized to issue those bonds to a purchaser for value, and when such bonds are paid for, at not less than par and accrued interest, they shall be valid and binding obligations of such township.
(Source: P.A. 76-640.)



75 ILCS 35/ - Township Library Bond Act.

(75 ILCS 35/0.01) (from Ch. 81, par. 45.9)
Sec. 0.01. Short title. This Act may be cited as the Township Library Bond Act.
(Source: P.A. 86-1324.)

(75 ILCS 35/1) (from Ch. 81, par. 46)
Sec. 1. That for the purpose of erecting, repairing or improving library buildings or purchasing sites for library buildings, the directors of any township library, organized under the laws of this state, when thereunto authorized by majority of all the votes cast on the proposition at an election, may borrow money, and may issue bonds therefor, in the sums of not less than one hundred dollars ($100) bearing interest at a rate not exceeding six per centum per annum and for a term not to exceed twenty years: Provided, that the sum borrowed in any one year shall not exceed five per centum (including existing indebtedness) of the taxable property of the township, to be ascertained by the last assessment for state and county taxes previous to the incurring of such indebtedness. The proposition shall be submitted to the voters in accordance with the general election law upon the adoption of a resolution so requesting by the directors and certified to the proper election officials.
(Source: P.A. 81-1489.)

(75 ILCS 35/2) (from Ch. 81, par. 47)
Sec. 2. All bonds authorized to be issued by virtue of the foregoing section before being so issued, negotiated and sold shall be signed by the president and secretary of such board of directors, and shall be registered, numbered and countersigned by the supervisor of the township wherein such library is located. Such registry shall be made in a book to be kept for that purpose; and in such register shall be first entered the record of the election authorizing the directors to borrow money, and then a description of the bonds issued by virtue of such authority as to number, date, to whom issued, amount, rate of interest and when due.
(Source: Laws 1905, p. 313.)

(75 ILCS 35/3) (from Ch. 81, par. 48)
Sec. 3. All moneys borrowed under the authority granted by this act shall be paid to the supervisor of the township wherein the bonds issued therefor are required to be registered, and upon receiving such moneys, the supervisor shall deliver the bond or bonds issued therefor, to the parties entitled to receive the same; and shall credit the sums received to the library fund of township issuing the bonds. The said supervisor of said township shall enter in the said bond register the exact amount received for each and every bond issued. And when any such bonds are paid, the supervisor shall cancel the same and shall enter in the said bond register against the record of such bonds, the words "Paid and canceled the .... day of ...., A. D. ....," filling the blanks with the day, month and year corresponding with the date of such payment.
(Source: Laws 1905, p. 313.)

(75 ILCS 35/4) (from Ch. 81, par. 49)
Sec. 4. The proposition shall be in substantially the following form: "For" or "Against" the proposition to issue the bonds of ....... township to the amount of $.... due (here insert the times of payment, giving the amount falling due in each year, if the bonds mature at different dates), which bonds are to bear interest at the rate of .... % per annum, payable .... annually.
(Source: P.A. 84-551.)

(75 ILCS 35/7) (from Ch. 81, par. 52)
Sec. 7. In all cases where any board of directors of any township library have issued or may hereafter issue bonds, or other evidence of indebtedness for money on account of any public library building, or for the improvement thereof, which remain outstanding and which are properly authorized by law, such board of directors may, upon the surrender of any such bonds or other evidence of indebtedness, or any number thereof, issue in place or in lieu thereof, or to take up the same to the holders or owners of the same, or to other persons for money with which to take up the same, new bonds or other evidences of the indebtedness in such form, of such amount, upon such time, not exceeding the term of twenty years, and drawing such rate of interest, not exceeding six per centum per annum, as may be determined upon, and such new bonds or other evidences of indebtedness so issued shall show that they are issued under this act. Provided, that the issue of such new bonds in lieu of such indebtedness must be authorized by the legal voters of such township voting at a referendum initiated as provided for in Section 1 of this act and conducted in accordance with the general election law: and, Provided, further, that such bonds or other evidence of indebtedness shall not be issued so as to increase the aggregate indebtedness of such township beyond five per centum of the value of the taxable property therein, to be ascertained by the last assessment for state and county taxes, prior to the issuing of such bonds or other evidences of indebtedness.
(Source: P.A. 81-1489.)

(75 ILCS 35/8) (from Ch. 81, par. 53)
Sec. 8. The board of directors of the public library of any township, which has issued bonds pursuant to the provisions of this Act, shall, on or before the first Tuesday in August, of each year, ascertain as near as practicable, the amount of money which must be raised by special taxation for the ensuing year, for the purpose of paying the interest upon such bonds and the principal thereof, as they respectively become due; and shall cause the same to be certified, under the signatures of the president and secretary of such board of directors, and filed in the office of the county clerk of the county in which the library is situated, on or before the second Monday in August of each year; which certificate may be substantially in the following form:
We certify that the Board of Directors of the .... Public Library has determined that it will require the sum of $......, to be levied as a special tax upon the taxable property of .... Township, for the year (insert year), for the purpose of paying the bonds of the Township and the interest thereon.
Dated (insert date).
Board of Directors of .... Public Library.

(75 ILCS 35/9) (from Ch. 81, par. 54)
Sec. 9. It shall be the duty of the county clerk when making out the tax books for the collector to compute each taxable person's taxes in such township upon the total amount of taxable property as equalized by the State Board of Equalization for that year, whether belonging to residents or non-residents, and also each and every tract of land assessed by the assessor, which lies in such township. Such computation shall be made so as to realize the amount of money required to be raised in such township, as shown and set forth in the certificate of tax levy, made out by the board of directors of such public library and filed with the said county clerk as required by the provisions of this act. The said county clerk shall cause each person's tax so computed to be set upon the tax books to be delivered to the collector for that year in a separate column, against each taxpayer's name, or parcel of taxable property, as it appears in said collector's books, to be collected in the same manner and at the same time and by the same persons as state and county taxes are collected. The computation of each person's tax and the levy made by the clerk, as aforesaid, shall be final and conclusive: Provided, that the rate shall be uniform and shall not exceed that required by the amount certified by the board of directors as aforesaid, together with the estimated cost of extending and collecting the same.
(Source: Laws 1905, p. 313.)



75 ILCS 40/ - Village Library Act.

(75 ILCS 40/0.01) (from Ch. 81, par. 16b.9)
Sec. 0.01. Short title. This Act may be cited as the Village Library Act.
(Source: P.A. 86-1324.)

(75 ILCS 40/1) (from Ch. 81, par. 16c)
Sec. 1. The board of trustees of any village shall have authority to establish and maintain a free, public library therein in any premises which may be available or which may be donated to such village for library purposes. The board may accept donations of such physical equipment as is suitable to the maintenance of a free, public library.
(Source: Laws 1939, p. 700.)

(75 ILCS 40/2) (from Ch. 81, par. 16d)
Sec. 2. The board of trustees shall appoint a library commission of not less than 3 or more than 7 members who shall hold office for terms of 3 years. Terms shall be established so that no more than 3 members' terms expire in any single year. Members of the commission shall receive no compensation but shall be reimbursed for actual and necessary expenses incurred in the performance of their duties. The commission shall advise and make recommendations to the board of trustees regarding the operations of the library and shall have such other powers and duties as the board may establish by ordinance.
(Source: P.A. 92-118, eff. 1-1-02.)

(75 ILCS 40/3) (from Ch. 81, par. 16e)
Sec. 3. Nothing herein contained shall be construed to confer on any village the authority to incur any indebtedness or to levy any additional taxes for the purpose of administering this Act. The powers herein contained are in addition to and not in limitation of any powers elsewhere granted to villages to establish and maintain free, public libraries.
(Source: Laws 1939, p. 700.)

(75 ILCS 40/4) (from Ch. 81, par. 16f)
Sec. 4. Purchases made pursuant to this Act shall be made in compliance with the "Local Government Prompt Payment Act", approved by the Eighty-fourth General Assembly.
(Source: Laws 1939, p. 700.)

(75 ILCS 40/5) (from Ch. 81, par. 16g)
Sec. 5. No new libraries. No new libraries shall be established under this Act on or after the effective date of this amendatory Act of 1992. This amendatory Act of 1992 does not affect the maintenance of libraries established under this Act before that date.
(Source: P.A. 87-1032.)



75 ILCS 45/ - Village Library Conversion Act.

(75 ILCS 45/0.01) (from Ch. 81, par. 27.31h)
Sec. 0.01. Short title. This Act may be cited as the Village Library Conversion Act.
(Source: P.A. 86-1324.)

(75 ILCS 45/1) (from Ch. 81, par. 27.32)
Sec. 1.
When, prior to the effective date of this Act, any petition for conversion of a village public library to a library district was heard and approved in a judicial proceeding in a Circuit Court, and no appeal therefrom was taken, and where due notice of intent to proceed to conversion was duly published in a newspaper circulated in such village, and when a copy of such notice was served upon the President of the Village affected, and where neither a township library nor a township library tax levy was involved, and where such newspaper with such notice was duly circulated in each township in which any such village lies wholly or partially, the conversion of any such village public library and library Board to a library district and district library Board is declared to be legal and binding, and the conversion and any library district tax levy or other action is validated and in full force and effect, and the district library Board duly formed and constituted, notwithstanding the lack of service of a copy of the notice upon a township supervisor.
(Source: P.A. 76-240.)



75 ILCS 50/ - Village Library and Gymnasium Tax Act.

(75 ILCS 50/0.01) (from Ch. 81, par. 73.9)
Sec. 0.01. Short title. This Act may be cited as the Village Library and Gymnasium Tax Act.
(Source: P.A. 86-1324.)

(75 ILCS 50/1) (from Ch. 81, par. 74)
Sec. 1. The corporate authorities of any village of 2,500 population or less, in which a free public library and gymnasium has been established by public and private, or public or private, grant or donation, absolutely or in trust, on land conveyed therefor to such village, where the management thereof has been vested by any such donor in a board of directors from time to time elected in accordance with "An Act in relation to free public libraries for cities, villages, incorporated towns and townships and to repeal Acts and parts of Acts therein named", approved July 12, 1965, as now or hereafter amended, or any board of trustees appointed by the president and board of trustees in accordance with the terms of any gift or grant, may levy a tax of not to exceed .15% of the value, as equalized or assessed by the Department of Revenue, on all the taxable property in such village, for the maintenance and operation of such library and gymnasium. Such tax shall be levied and collected with the general taxes of such village, and the proceeds shall be deposited in the treasury of such village to the credit of the library and gymnasium fund and kept separate and apart from other moneys of such village. Such fund shall be drawn upon by the proper officers of such library and gymnasium upon the properly authenticated vouchers of the library and gymnasium board, provided that no trustee shall receive compensation as such from such fund.
The board of directors shall make a report to the village board, and file a copy thereof with the Illinois State Library in accordance with Section 4-10 of "An Act in relation to free public libraries for cities, villages, incorporated towns and townships and to repeal Acts and parts of Acts therein named", approved July 12, 1965, as now or hereafter amended. Such taxes shall be in addition to the maximum of taxes permitted under Section 8-3-1 of the Illinois Municipal Code, as now or hereafter amended.
(Source: P.A. 81-1509.)

(75 ILCS 50/2) (from Ch. 81, par. 75)
Sec. 2. This Act shall not become effective in any village to which it is applicable until the same shall first have been submitted to a vote of the electors of such village at a regular election. The proposition for the adoption of this Act shall be submitted to referendum upon the adoption of a resolution so directing by the corporate authorities and certified to the proper election officials in accordance with the general election law.
If a majority of those voting upon the proposition shall be for the adoption of this Act it shall thereafter be of full force and effect in such village, but if a majority be against the adoption of this Act, it shall not be again submitted to a vote until two years after the date of such referendum.
(Source: P.A. 81-1489.)



75 ILCS 55/ - Library Property Sale Act.

(75 ILCS 55/0.01) (from Ch. 81, par. 27.99)
Sec. 0.01. Short title. This Act may be cited as the Library Property Sale Act.
(Source: P.A. 86-1324.)

(75 ILCS 55/1) (from Ch. 81, par. 28)
Sec. 1. That whenever any library association organized under any law of this state, and owning any real or personal property in this state, shall desire to sell or lease the same, or any part thereof, absolutely or with conditions, to the board of directors of any free public library, organized under the laws of this state, such sale or lease may be made in the manner following, viz.: the directors of such association shall call a meeting of all the members, subscribers or stockholders thereof, to be held at the rooms of said library or office of the secretary of such association, written or printed notice of the time, place and object of such meeting, and of the terms and conditions of the proposed sale or lease being first mailed, at least thirty (30) days prior to the time of such meeting, to the address of each member, subscriber or stockholder whose place of residence is known to any of the officers or directors of such association, and by publishing such notice for at least thirty (30) consecutive days next preceding the time of such meeting, in some newspaper published and of general circulation in the county where the property of said association is situate.
(Source: R.S. 1874, p. 664.)

(75 ILCS 55/2) (from Ch. 81, par. 29)
Sec. 2. If the members, subscribers or stockholders representing the majority in amount of the stock of such association, shall vote, at such meeting, in favor of such sale or lease upon the terms or conditions specified in such notice, or, in case said association shall consist of two or more departments, if a majority of the members, subscribers or stockholders of each department shall vote at such meeting in favor of such sale or lease so specified, then the president and secretary shall cause a record of the proceedings of such meeting, verified by the oath of the president thereof, together with an affidavit of the service or publication of notice as herein required, to be filed in the office of the clerk of the circuit court of the county where the property of such association is situate; after which the president and secretary of the said association shall be and are hereby authorized and empowered to execute any and all necessary deeds, leases, bills of sale, or other instruments in writing, to carry out the object and intent of said vote; which, when duly executed, shall be sufficient to pass to the board of directors of such free public library all the legal and equitable title of said association in and to the real or personal property in said instrument described as therein set forth.
(Source: R.S. 1874, p. 664.)



75 ILCS 60/ - Library Incorporation Act.

(75 ILCS 60/0.01) (from Ch. 81, par. 31.9)
Sec. 0.01. Short title. This Act may be cited as the Library Incorporation Act.
(Source: P.A. 86-1324.)

(75 ILCS 60/1) (from Ch. 81, par. 32)
Sec. 1. Where property, real or personal, has heretofore been or shall hereafter be bequeathed by will or granted, conveyed or donated by deed or other instrument, to trustees to be applied by them to the foundation and establishment in any of the cities, villages and towns of this state of a free public library, it shall be lawful, when not otherwise provided in the will or other instrument of gift, for the acting trustees in any such case, in order to promote the better establishment, maintenance and management of such library, to cause to be formed a corporation under the provisions of this Act, with the rights, powers and privileges hereinafter provided for.
(Source: P.A. 84-1308.)

(75 ILCS 60/2) (from Ch. 81, par. 33)
Sec. 2. Such acting trustees may make, sign and acknowledge before any officer authorized to take acknowledgments of deeds in this state, and file in the office of the Secretary of State a statement in writing, in which shall be set forth the intent of such trustees to form a corporation under this act; a copy of the will or other instrument by which endowment of said library has been provided; the name adopted for the proposed corporation (which shall not be the name of any other corporation already existing); the city, village or town in which the library and the principal place of business of the corporation will be located; the number of managers who may be denominated trustees, managers or directors of the corporation; and the names of the trustees, managers or directors who are to constitute the original board of such officers, and who shall hold until their successors respectively are elected and qualified, as in this act provided.
(Source: Laws 1891, p. 157.)

(75 ILCS 60/3) (from Ch. 81, par. 34)
Sec. 3. Upon the filing in his office of such a statement as above stated the Secretary of State shall issue to the incorporators, under his signature and seal of State, articles of incorporation comprised of the above stated statement, declaring that the organization of the corporation is completed. The incorporators shall thereupon cause such articles of incorporation to be recorded in a proper record book for the purpose in the office of the recorder of the county in which the library is to be located; and thereupon the corporation shall be deemed fully organized and may proceed to carry out its corporate purposes, and may receive by conveyance, from the trustees under the will, deed or other instrument of donation, the property provided by will or otherwise as above stated for the endowment of the library, and may hold the same in whatever form it may have been received or conveyed by the trustees until such form is changed by the action of the said corporation.
(Source: P.A. 96-66, eff. 1-1-10.)

(75 ILCS 60/3.1) (from Ch. 81, par. 34.1)
Sec. 3.1. A corporation organized under this Act may amend its articles of incorporation, from time to time, in any respect which is consistent with this Act. An amendment shall be adopted at a meeting of the board of trustees, managers or directors upon receiving the vote of a majority of the trustees, managers or directors in office. Any number of amendments may be submitted and voted upon at any one meeting.
The articles of amendment shall be executed in duplicate by the corporation by its secretary, or assistant secretary and by one other officer, verified by either of the officers executing such statement, and shall set forth:
(a) The name of the corporation;
(b) The amendment so adopted; and
(c) A statement of the date of the meeting of the board of trustees, managers or directors at which the amendment was adopted and of the fact that such amendment received the vote of a majority of the trustees, managers or directors in office.
Duplicate originals of the articles of amendment shall be delivered to the Secretary of State, who shall file one such duplicate original in his office, and issue articles of amendment to which he shall affix the other duplicate original. Such articles of amendment, with the duplicate original of the articles of amendment affixed thereto by the Secretary of State, shall be returned to the corporation or its representative and shall thereupon be filed by the corporation for record in the office of the recorder where the articles of incorporation are recorded.
Upon the issuance of the articles of amendment by the Secretary of State, the amendment shall become effective and the articles of incorporation shall be deemed to be amended accordingly. No amendment shall affect any existing cause of action in favor of or against the corporation, or any pending action to which such corporation shall be a party.
(Source: P.A. 96-66, eff. 1-1-10.)

(75 ILCS 60/4) (from Ch. 81, par. 35)
Sec. 4. Organizations formed under this Act shall be bodies corporate and politic to be known under the names stated in the respective articles of incorporation; and by such corporate names they shall have and possess the ordinary rights and incidents of corporations, and shall be capable of taking, holding and disposing of real and personal estate for all purposes of their organization. The provisions of any will, deed or other instrument by which endowment is given to the library and accepted by the trustees, managers or directors shall, as to such endowment, be a part of the organic and fundamental law of such corporation.
The trustees, managers or directors of any such corporation shall compose its members, and shall not be less than 7 nor more than 25 in number; shall elect the officers of the corporation from their number; and shall have control and management of its affairs and property; may accept donations, and in their discretion hold the same in the form in which they are given, for all purposes of science, literature and as are germane to the object and purpose of the corporation. They may fill by election, vacancies occurring in their own number by death, incapacity, retirement or otherwise, and may make lawful by-laws for the management of the corporation and of the library, which by-laws shall set forth what officers there shall be of the corporation, and shall define and prescribe their respective duties. They may appoint and employ from time to time such agents and employees as they may deem necessary for the efficient administration and conduct of the library and other affairs of the corporation. Whenever any trustee, manager or director shall be elected to fill any vacancy, a certificate under the seal of the corporation, giving the name of the person elected, shall be recorded in the office of the recorder of the county where the articles of incorporation are recorded.
Whenever, by the provisions of such will, deed or other instrument by which an endowment is created, the institution endowed is free and public, the library and other property of such corporation shall be forever exempt from taxation.
The trustees, managers or directors of such corporation shall, in the month of January in each year, cause to be made a written report to the Secretary of State for the year ending on the preceding December 31 of the condition of the library and of the funds and other property of the corporation showing the assets and investments of such corporation in detail.
This report shall be verified by the secretary, or by some other responsible officer of such corporation. It shall contain (1) an itemized statement of the various sums of money received from the library fund and from other sources; (2) an itemized statement of the objects and purposes for which those sums of money have been expended; (3) a statement of the number of books and periodicals available for use, and the number and character thereof circulated; (4) a statement of the real and personal property acquired by legacy, purchase, gift or otherwise; (5) a statement of the character of any extensions of library service which have been undertaken; (6) any other statistics, information and suggestions that may be of interest. A report shall also be filed, at the same time, with the Illinois State Library.
(Source: P.A. 96-66, eff. 1-1-10.)



75 ILCS 65/ - Libraries in Parks Act.

(75 ILCS 65/0.01) (from Ch. 81, par. 40.9)
Sec. 0.01. Short title. This Act may be cited as the Libraries in Parks Act.
(Source: P.A. 86-1324.)

(75 ILCS 65/1) (from Ch. 81, par. 41)
Sec. 1. That the corporate authorities of cities and park districts, or any board of park commissioners having the control or supervision of any public park or parks, are hereby authorized to permit any free public library, organized under the terms and provisions of an act entitled, "An Act to encourage and promote the establishment of free public libraries in cities, villages and towns of this State," approved June 17, 1891, in force July 1, 1891, to erect and maintain, at its own expense, its library building within any public park now or hereafter under the control or supervision of such city, park district or board of park commissioners and to contract with any such free public library relative to the erection, maintenance and administration thereof. If any owner or owners of any lands or lots abutting or fronting on any such park, or adjacent thereto, or any other person or persons, have any right, easement, interest or property in such public park appurtenant to their lands or lots, or otherwise, which would be interfered with by the erection and maintenance of any free public library building, as hereinbefore provided, or any right to have such public park, or any part thereof, remain open and vacant and free from any buildings the corporate authorities of the city or park district or any board of park commissioners, having control of such park, may condemn the same in the manner prescribed for the exercise of the right of eminent domain under the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(75 ILCS 65/1.5)
Sec. 1.5. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(75 ILCS 65/2) (from Ch. 81, par. 42)
Sec. 2. The directors, trustees or managers of any public library which shall erect its library building in or upon any public park, under the terms and provisions as aforesaid, shall, so long as said building is maintained as a free public library, control, direct and manage the affairs of such library, as heretofore, under the terms and provisions of an act entitled, "An Act to encourage and promote the establishment of free public libraries in cities, villages and towns of this State," approved June 17, 1891, in force July 1, 1891, and in all respects the same as though the said building was not erected in or upon a public park.
(Source: Laws 1903, p. 262.)

(75 ILCS 65/3) (from Ch. 81, par. 43)
Sec. 3. In case the directors, trustees or managers of any free public library, or a majority of them, shall make request in writing, of the corporate authorities of such city, park district or board of park commissioners for permission to erect a free public library building in or upon any public park, under the control, supervision or jurisdiction of such city, park district or board of park commissioners designating the site desired and the general style and approximate cost of such building, it shall be the duty of the clerk or secretary thereof to certify the resolution and proposition of granting such request to the proper election officials who shall submit the proposition at an election in accordance with the general election law; and if a majority of the legal voters, voting upon such question at any such election shall favor the granting by said city, park district or board of park commissioners of the aforesaid request, then the said authorities or board of park commissioners shall authorize the erection of said building, as aforesaid, and if necessary proceed to condemn, as aforesaid, any right, easement or interest, belonging to such abutting property owners, which would be interfered with by the erection of said library building, and such city or park district shall have the power to pay for any right, easement or interest so condemned out of its general revenues.
(Source: P.A. 81-1489.)

(75 ILCS 65/3a) (from Ch. 81, par. 44)
Sec. 3a. The corporate authorities of any park district whose limits are co-extensive with the limits of any city, village, or incorporated town lying wholly within any congressional township, in which there is established and maintained a free public library under "The Illinois Local Library Law", approved July 12, 1965, as heretofore or hereafter amended, or the corporate authorities of any such city, village, or incorporated town having the control or supervision of any public park or parks, may permit the board of library trustees having control of such library or the board of trustees of a library district whose geographical area of service includes all or part of a public park or park district to erect and maintain in any public park of such park district, city, village, or incorporated town, a library building which shall be under the exclusive control and supervision of the board of library trustees, so long as such building is used as a free public library; and may contract with such board of library trustees relative to the erection and maintenance and administration thereof. Any portion of such building less than the whole which shall not from time to time be needed for library purposes, may be rented for public purposes only by the board of library trustees to or with the consent of such park district, city, village, or incorporated town.
(Source: P.A. 84-770.)



75 ILCS 70/ - Library Records Confidentiality Act.

(75 ILCS 70/1) (from Ch. 81, par. 1201)
Sec. 1. (a) The registration and circulation records of a library are confidential information. No person shall publish or make any information contained in such records available to the public unless:
(1) required to do so under a court order; or
(2) the information is requested by a sworn law

enforcement officer who represents that it is impractical to secure a court order as a result of an emergency where the law enforcement officer has probable cause to believe that there is an imminent danger of physical harm. The information requested must be limited to identifying a suspect, witness, or victim of a crime. The information requested without a court order may not include the disclosure of registration or circulation records that would indicate materials borrowed, resources reviewed, or services used at the library. If requested to do so by the library, the requesting law enforcement officer must sign a form acknowledging the receipt of the information. A library providing the information may seek subsequent judicial review to assess compliance with this Section.

This subsection shall not alter any right to challenge the use or dissemination of patron information that is otherwise permitted by law.
(b) This Section does not prevent a library from publishing or making available to the public reasonable statistical reports regarding library registration and book circulation where those reports are presented so that no individual is identified therein.
(b-5) Nothing in this Section shall be construed as a privacy violation or a breach of confidentiality if a library provides information to a law enforcement officer under item (2) of subsection (a).
(c) For the purpose of this Section, (i) "library" means any public library or library of an educational, historical or eleemosynary institution, organization or society; (ii) "registration records" includes any information a library requires a person to provide in order for that person to become eligible to borrow books and other materials and (iii) "circulation records" includes all information identifying the individual borrowing particular books or materials.
(Source: P.A. 95-40, eff. 1-1-08.)

(75 ILCS 70/2) (from Ch. 81, par. 1202)
Sec. 2. This Act may be cited as the Library Records Confidentiality Act.
(Source: P.A. 86-1475.)






Chapter 105 - SCHOOLS

105 ILCS 5/ - School Code.

Article 1 - Short Title - Construction - Definitions

(105 ILCS 5/Art. 1 heading)

(105 ILCS 5/1-1) (from Ch. 122, par. 1-1)
Sec. 1-1. Short title. This Act may be cited as the School Code.
(Source: P.A. 86-1475.)

(105 ILCS 5/1-2) (from Ch. 122, par. 1-2)
Sec. 1-2. Construction. The provisions of this Act, so far as they are the same as those of any prior statute, shall be construed as a continuation of such prior provisions, and not as a new enactment.
If in any other statute reference is made to an Act of the General Assembly, or a section of such an Act, which is continued in this School Code, such reference shall be held to refer to the Act or section thereof so continued in this Code.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/1-3) (from Ch. 122, par. 1-3)
Sec. 1-3. Definitions.
The terms "common schools", "free schools" and "public schools" are used interchangeably to apply to any school operated by authority of this Act.
"School board" means the governing body of any district created or operating under authority of this Act, including board of school directors and board of education. When the context so indicates it also means the governing body of any non-high school district and of any special charter district, including board of school inspectors.
"Special charter district" means any city, township or district organized into a school district, under a special Act or charter of the General Assembly or in which schools are now managed and operating within such unit in whole or in part under the terms of such special Act or charter.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/1-3.5)
Sec. 1-3.5. Use of term "registered mail". Whenever the term "registered mail" is used in this Code, it shall be deemed to authorize the use of either registered mail or certified mail, return receipt requested.
(Source: P.A. 95-790, eff. 8-8-08.)

(105 ILCS 5/1-4) (from Ch. 122, par. 1-4)
Sec. 1-4. It is the policy of this State that all powers granted, either expressly or by necessary implication, by this Act, other Illinois statute, or the Illinois Constitution to any public school district may be exercised by those public school districts notwithstanding effects on competition. It is the intention of the General Assembly that the "State action exemption" to the application of federal antitrust statutes be fully available to all public school districts to the extent their activities are authorized by law as stated herein.
(Source: P.A. 83-929.)



Article 1A - State Board Of Education

(105 ILCS 5/Art. 1A heading)

(105 ILCS 5/1A-1) (from Ch. 122, par. 1A-1)
Sec. 1A-1. Members and terms.
(a) (Blank).
(b) The State Board of Education shall consist of 8 members and a chairperson, who shall be appointed by the Governor with the advice and consent of the Senate from a pattern of regional representation as follows: 2 appointees shall be selected from among those counties of the State other than Cook County and the 5 counties contiguous to Cook County; 2 appointees shall be selected from Cook County, one of whom shall be a resident of the City of Chicago and one of whom shall be a resident of that part of Cook County which lies outside the city limits of Chicago; 2 appointees shall be selected from among the 5 counties of the State that are contiguous to Cook County; and 3 members shall be selected as members-at-large (one of which shall be the chairperson). The Governor who takes office on the second Monday of January after his or her election shall be the person who nominates members to fill vacancies whose terms begin after that date and before the term of the next Governor begins.
The term of each member of the State Board of Education whose term expires on January 12, 2005 shall instead terminate on the effective date of this amendatory Act of the 93rd General Assembly. Of these 3 seats, (i) the member initially appointed pursuant to this amendatory Act of the 93rd General Assembly whose seat was vacant on April 27, 2004 shall serve until the second Wednesday of January, 2009 and (ii) the other 2 members initially appointed pursuant to this amendatory Act of the 93rd General Assembly shall serve until the second Wednesday of January, 2007.
The term of the member of the State Board of Education whose seat was vacant on April 27, 2004 and whose term expires on January 10, 2007 shall instead terminate on the effective date of this amendatory Act of the 93rd General Assembly. The member initially appointed pursuant to this amendatory Act of the 93rd General Assembly to fill this seat shall be the chairperson and shall serve until the second Wednesday of January, 2007.
The term of the member of the State Board of Education whose seat was vacant on May 28, 2004 but after April 27, 2004 and whose term expires on January 10, 2007 shall instead terminate on the effective date of this amendatory Act of the 93rd General Assembly. The member initially appointed pursuant to this amendatory Act of the 93rd General Assembly to fill this seat shall serve until the second Wednesday of January, 2007.
The term of the other member of the State Board of Education whose term expires on January 10, 2007 shall instead terminate on the effective date of this amendatory Act of the 93rd General Assembly. The member initially appointed pursuant to this amendatory Act of the 93rd General Assembly to fill this seat shall serve until the second Wednesday of January, 2007.
The term of the member of the State Board of Education whose term expires on January 14, 2009 and who was selected from among the 5 counties of the State that are contiguous to Cook County and is a resident of Lake County shall instead terminate on the effective date of this amendatory Act of the 93rd General Assembly. The member initially appointed pursuant to this amendatory Act of the 93rd General Assembly to fill this seat shall serve until the second Wednesday of January, 2009.
Upon expiration of the terms of the members initially appointed under this amendatory Act of the 93rd General Assembly and members whose terms were not terminated by this amendatory Act of the 93rd General Assembly, their respective successors shall be appointed for terms of 4 years, from the second Wednesday in January of each odd numbered year and until their respective successors are appointed and qualified.
(c) Of the 4 members, excluding the chairperson, whose terms expire on the second Wednesday of January, 2007 and every 4 years thereafter, one of those members must be an at-large member and at no time may more than 2 of those members be from one political party. Of the 4 members whose terms expire on the second Wednesday of January, 2009 and every 4 years thereafter, one of those members must be an at-large member and at no time may more than 2 of those members be from one political party. Party membership is defined as having voted in the primary of the party in the last primary before appointment.
(d) Vacancies in terms shall be filled by appointment by the Governor with the advice and consent of the Senate for the extent of the unexpired term. If a vacancy in membership occurs at a time when the Senate is not in session, the Governor shall make a temporary appointment until the next meeting of the Senate, when the Governor shall appoint a person to fill that membership for the remainder of its term. If the Senate is not in session when appointments for a full term are made, the appointments shall be made as in the case of vacancies.
(Source: P.A. 93-1036, eff. 9-14-04.)

(105 ILCS 5/1A-2) (from Ch. 122, par. 1A-2)
Sec. 1A-2. Qualifications. The members of the State Board of Education shall be citizens of the United States and residents of the State of Illinois and shall be selected as far as may be practicable on the basis of their knowledge of, or interest and experience in, problems of public education. No member of the State Board of Education shall be gainfully employed or administratively connected with any school system, nor have any interest in or benefit from funds provided by the State Board of Education to an institution of higher learning, public or private, within Illinois, nor shall they be members of a school board or board of school trustees of a public or nonpublic school, college, university or technical institution within Illinois. No member shall be appointed to more than 2 4-year terms. Members shall be reimbursed for all ordinary and necessary expenses incurred in performing their duties as members of the Board. Expenses shall be approved by the Board and be consistent with the laws, policies, and requirements of the State of Illinois regarding such expenditures, plus any member may include in his claim for expenses $50 per day for meeting days.
(Source: P.A. 96-328, eff. 8-11-09.)

(105 ILCS 5/1A-2.1) (from Ch. 122, par. 1A-2.1)
Sec. 1A-2.1. Vacancies. The Governor may remove for incompetence, neglect of duty, or malfeasance in office any member of the State Board of Education. A vacancy also exists on the State Board of Education when one or more of the following events occur:
1. A member dies.
2. A member files a written resignation with the Governor.
3. A member is adjudicated to be a person under legal disability under the Probate Act of 1975 or a person subject to involuntary admission under the Mental Health and Developmental Disabilities Code.
4. A member ceases to be a resident of the region from which he or she was appointed.
5. A member is convicted of an infamous crime or of any offense involving a violation of his or her duties under this Code.
6. A member fails to maintain the qualifications stated in Section 1A-2 of this Code.
(Source: P.A. 93-1036, eff. 9-14-04.)

(105 ILCS 5/1A-4) (from Ch. 122, par. 1A-4)
Sec. 1A-4. Powers and duties of the Board.
A. (Blank).
B. The Board shall determine the qualifications of and appoint a chief education officer, to be known as the State Superintendent of Education, who may be proposed by the Governor and who shall serve at the pleasure of the Board and pursuant to a performance-based contract linked to statewide student performance and academic improvement within Illinois schools. Upon expiration or buyout of the contract of the State Superintendent of Education in office on the effective date of this amendatory Act of the 93rd General Assembly, a State Superintendent of Education shall be appointed by a State Board of Education that includes the 7 new Board members who were appointed to fill seats of members whose terms were terminated on the effective date of this amendatory Act of the 93rd General Assembly. Thereafter, a State Superintendent of Education must, at a minimum, be appointed at the beginning of each term of a Governor after that Governor has made appointments to the Board. A performance-based contract issued for the employment of a State Superintendent of Education entered into on or after the effective date of this amendatory Act of the 93rd General Assembly must expire no later than February 1, 2007, and subsequent contracts must expire no later than February 1 each 4 years thereafter. No contract shall be extended or renewed beyond February 1, 2007 and February 1 each 4 years thereafter, but a State Superintendent of Education shall serve until his or her successor is appointed. Each contract entered into on or before January 8, 2007 with a State Superintendent of Education must provide that the State Board of Education may terminate the contract for cause, and the State Board of Education shall not thereafter be liable for further payments under the contract. With regard to this amendatory Act of the 93rd General Assembly, it is the intent of the General Assembly that, beginning with the Governor who takes office on the second Monday of January, 2007, a State Superintendent of Education be appointed at the beginning of each term of a Governor after that Governor has made appointments to the Board. The State Superintendent of Education shall not serve as a member of the State Board of Education. The Board shall set the compensation of the State Superintendent of Education who shall serve as the Board's chief executive officer. The Board shall also establish the duties, powers and responsibilities of the State Superintendent, which shall be included in the State Superintendent's performance-based contract along with the goals and indicators of student performance and academic improvement used to measure the performance and effectiveness of the State Superintendent. The State Board of Education may delegate to the State Superintendent of Education the authority to act on the Board's behalf, provided such delegation is made pursuant to adopted board policy or the powers delegated are ministerial in nature. The State Board may not delegate authority under this Section to the State Superintendent to (1) nonrecognize school districts, (2) withhold State payments as a penalty, or (3) make final decisions under the contested case provisions of the Illinois Administrative Procedure Act unless otherwise provided by law.
C. The powers and duties of the State Board of Education shall encompass all duties delegated to the Office of Superintendent of Public Instruction on January 12, 1975, except as the law providing for such powers and duties is thereafter amended, and such other powers and duties as the General Assembly shall designate. The Board shall be responsible for the educational policies and guidelines for public schools, pre-school through grade 12 and Vocational Education in the State of Illinois. The Board shall analyze the present and future aims, needs, and requirements of education in the State of Illinois and recommend to the General Assembly the powers which should be exercised by the Board. The Board shall recommend the passage and the legislation necessary to determine the appropriate relationship between the Board and local boards of education and the various State agencies and shall recommend desirable modifications in the laws which affect schools.
D. Two members of the Board shall be appointed by the chairperson to serve on a standing joint Education Committee, 2 others shall be appointed from the Board of Higher Education, 2 others shall be appointed by the chairperson of the Illinois Community College Board, and 2 others shall be appointed by the chairperson of the Human Resource Investment Council. The Committee shall be responsible for making recommendations concerning the submission of any workforce development plan or workforce training program required by federal law or under any block grant authority. The Committee will be responsible for developing policy on matters of mutual concern to elementary, secondary and higher education such as Occupational and Career Education, Teacher Preparation and Certification, Educational Finance, Articulation between Elementary, Secondary and Higher Education and Research and Planning. The joint Education Committee shall meet at least quarterly and submit an annual report of its findings, conclusions, and recommendations to the State Board of Education, the Board of Higher Education, the Illinois Community College Board, the Human Resource Investment Council, the Governor, and the General Assembly. All meetings of this Committee shall be official meetings for reimbursement under this Act. On the effective date of this amendatory Act of the 95th General Assembly, the Joint Education Committee is abolished.
E. Five members of the Board shall constitute a quorum. A majority vote of the members appointed, confirmed and serving on the Board is required to approve any action, except that the 7 new Board members who were appointed to fill seats of members whose terms were terminated on the effective date of this amendatory act of the 93rd General Assembly may vote to approve actions when appointed and serving.
Using the most recently available data, the Board shall prepare and submit to the General Assembly and the Governor on or before January 14, 1976 and annually thereafter a report or reports of its findings and recommendations. Such annual report shall contain a separate section which provides a critique and analysis of the status of education in Illinois and which identifies its specific problems and recommends express solutions therefor. Such annual report also shall contain the following information for the preceding year ending on June 30: each act or omission of a school district of which the State Board of Education has knowledge as a consequence of scheduled, approved visits and which constituted a failure by the district to comply with applicable State or federal laws or regulations relating to public education, the name of such district, the date or dates on which the State Board of Education notified the school district of such act or omission, and what action, if any, the school district took with respect thereto after being notified thereof by the State Board of Education. The report shall also include the statewide high school dropout rate by grade level, sex and race and the annual student dropout rate of and the number of students who graduate from, transfer from or otherwise leave bilingual programs. The Auditor General shall annually perform a compliance audit of the State Board of Education's performance of the reporting duty imposed by this amendatory Act of 1986. A regular system of communication with other directly related State agencies shall be implemented.
The requirement for reporting to the General Assembly shall be satisfied by filing copies of the report with the Speaker, the Minority Leader and the Clerk of the House of Representatives and the President, the Minority Leader and the Secretary of the Senate and the Legislative Council, as required by Section 3.1 of the General Assembly Organization Act, and filing such additional copies with the State Government Report Distribution Center for the General Assembly as is required under paragraph (t) of Section 7 of the State Library Act.
F. Upon appointment of the 7 new Board members who were appointed to fill seats of members whose terms were terminated on the effective date of this amendatory Act of the 93rd General Assembly, the Board shall review all of its current rules in an effort to streamline procedures, improve efficiency, and eliminate unnecessary forms and paperwork.
(Source: P.A. 95-626, eff. 6-1-08; 95-793, eff. 1-1-09.)

(105 ILCS 5/1A-6)
Sec. 1A-6. (Repealed).
(Source: P.A. 79-1454. Repealed by P.A. 94-1105, eff. 6-1-07.)

(105 ILCS 5/1A-8) (from Ch. 122, par. 1A-8)
Sec. 1A-8. Powers of the Board in Assisting Districts Deemed in Financial Difficulties. To promote the financial integrity of school districts, the State Board of Education shall be provided the necessary powers to promote sound financial management and continue operation of the public schools.
(a) The State Superintendent of Education may require a school district, including any district subject to Article 34A of this Code, to share financial information relevant to a proper investigation of the district's financial condition and the delivery of appropriate State financial, technical, and consulting services to the district if the district (i) has been designated, through the State Board of Education's School District Financial Profile System, as on financial warning or financial watch status, (ii) has failed to file an annual financial report, annual budget, deficit reduction plan, or other financial information as required by law, (iii) has been identified, through the district's annual audit or other financial and management information, as in serious financial difficulty in the current or next school year, or (iv) is determined to be likely to fail to fully meet any regularly scheduled, payroll-period obligations when due or any debt service payments when due or both. In addition to financial, technical, and consulting services provided by the State Board of Education, at the request of a school district, the State Superintendent may provide for an independent financial consultant to assist the district review its financial condition and options.
(b) The State Board of Education, after proper investigation of a district's financial condition, may certify that a district, including any district subject to Article 34A, is in financial difficulty when any of the following conditions occur:
(1) The district has issued school or teacher orders

for wages as permitted in Sections 8-16, 32-7.2 and 34-76 of this Code.

(2) The district has issued tax anticipation warrants

or tax anticipation notes in anticipation of a second year's taxes when warrants or notes in anticipation of current year taxes are still outstanding, as authorized by Sections 17-16, 34-23, 34-59 and 34-63 of this Code, or has issued short-term debt against 2 future revenue sources, such as, but not limited to, tax anticipation warrants and general State aid or evidence-based funding certificates or tax anticipation warrants and revenue anticipation notes.

(3) The district has for 2 consecutive years shown an

excess of expenditures and other financing uses over revenues and other financing sources and beginning fund balances on its annual financial report for the aggregate totals of the Educational, Operations and Maintenance, Transportation, and Working Cash Funds.

(4) The district refuses to provide financial

information or cooperate with the State Superintendent in an investigation of the district's financial condition.

(5) The district is likely to fail to fully meet any

regularly scheduled, payroll-period obligations when due or any debt service payments when due or both.

No school district shall be certified by the State Board of Education to be in financial difficulty solely by reason of any of the above circumstances arising as a result of (i) the failure of the county to make any distribution of property tax money due the district at the time such distribution is due or (ii) the failure of this State to make timely payments of general State aid, evidence-based funding, or any of the mandated categoricals; or if the district clearly demonstrates to the satisfaction of the State Board of Education at the time of its determination that such condition no longer exists. If the State Board of Education certifies that a district in a city with 500,000 inhabitants or more is in financial difficulty, the State Board shall so notify the Governor and the Mayor of the city in which the district is located. The State Board of Education may require school districts certified in financial difficulty, except those districts subject to Article 34A, to develop, adopt and submit a financial plan within 45 days after certification of financial difficulty. The financial plan shall be developed according to guidelines presented to the district by the State Board of Education within 14 days of certification. Such guidelines shall address the specific nature of each district's financial difficulties. Any proposed budget of the district shall be consistent with the financial plan submitted to and approved by the State Board of Education.
A district certified to be in financial difficulty, other than a district subject to Article 34A, shall report to the State Board of Education at such times and in such manner as the State Board may direct, concerning the district's compliance with each financial plan. The State Board may review the district's operations, obtain budgetary data and financial statements, require the district to produce reports, and have access to any other information in the possession of the district that it deems relevant. The State Board may issue recommendations or directives within its powers to the district to assist in compliance with the financial plan. The district shall produce such budgetary data, financial statements, reports and other information and comply with such directives. If the State Board of Education determines that a district has failed to comply with its financial plan, the State Board of Education may rescind approval of the plan and appoint a Financial Oversight Panel for the district as provided in Section 1B-4. This action shall be taken only after the district has been given notice and an opportunity to appear before the State Board of Education to discuss its failure to comply with its financial plan.
No bonds, notes, teachers orders, tax anticipation warrants or other evidences of indebtedness shall be issued or sold by a school district or be legally binding upon or enforceable against a local board of education of a district certified to be in financial difficulty unless and until the financial plan required under this Section has been approved by the State Board of Education.
Any financial profile compiled and distributed by the State Board of Education in Fiscal Year 2009 or any fiscal year thereafter shall incorporate such adjustments as may be needed in the profile scores to reflect the financial effects of the inability or refusal of the State of Illinois to make timely disbursements of any general State aid, evidence-based funding, or mandated categorical aid payments due school districts or to fully reimburse school districts for mandated categorical programs pursuant to reimbursement formulas provided in this School Code.
(Source: P.A. 100-465, eff. 8-31-17.)

(105 ILCS 5/1A-9)
Sec. 1A-9. Duty of the Board to disseminate information concerning the Children's Privacy Protection and Parental Empowerment Act. The Board shall (i) prepare and disseminate to the local educational agencies and the regional offices of education materials advising parents of their rights under the Children's Privacy Protection and Parental Empowerment Act and (ii) add notice to its website advising parents of their rights under the Children's Privacy Protection and Parental Empowerment Act.
(Source: P.A. 93-462, eff. 1-1-04.)

(105 ILCS 5/1A-10)
Sec. 1A-10. Divisions of Board. The State Board of Education shall have, without limitation, the following divisions within the Board:
(1) Educator Effectiveness.
(2) Improvement and Innovation.
(3) Fiscal Support Services.
(4) (Blank).
(5) Internal Auditor.
(6) Human Resources.
(7) Legal.
(8) Specialized Instruction, Nutrition, and Wellness.
(9) Language and Early Childhood Development.
The State Board of Education may, after consultation with the General Assembly, add any divisions or functions to the Board that it deems appropriate and consistent with Illinois law.
(Source: P.A. 99-30, eff. 7-10-15.)

(105 ILCS 5/1A-11)
Sec. 1A-11. Children; methamphetamine; protocol. The State Board of Education shall cooperate with the Department of Children and Family Services and the Department of State Police in developing the protocol required under Section 6.5 of the Children and Family Services Act. The Board must post the protocol on the official Web site maintained by the Board.
(Source: P.A. 94-554, eff. 1-1-06.)



Article 1B - School District Financial Oversight Panel And Emergency Financial Assistance

(105 ILCS 5/Art. 1B heading)

(105 ILCS 5/1B-1) (from Ch. 122, par. 1B-1)
Sec. 1B-1. Short title. This Article may be cited as the School District Financial Oversight Panel and Emergency Financial Assistance Law.
(Source: P.A. 88-618, eff. 9-9-94.)

(105 ILCS 5/1B-2) (from Ch. 122, par. 1B-2)
Sec. 1B-2. Findings and purpose.
(a) The General Assembly finds:
(1) A fundamental goal of the people of the State, as

expressed in Section 1 of Article X of the Illinois Constitution, is the educational development of all persons to the limits of their capacities. When a board of education faces financial difficulties, continued operation of the public school system is threatened.

(2) A sound financial structure is essential to the

continued operation of any school system. It is vital to commercial, educational and cultural interests that the public schools remain in operation. To achieve that goal, public school systems must have effective access to the private market to borrow short and long term funds.

(3) To promote the financial integrity of boards of

education of school districts with a population of less than 500,000, it is necessary to provide for emergency State financial assistance and the creation of financial oversight panels with the powers necessary to promote sound financial management to assure the continued availability of educational opportunities.

(b) It is the purpose of this Article to provide financial oversight panels and emergency State financial assistance to school districts and establish a secure financial basis for their continued existence. The intention of the General Assembly, in enacting this legislation, is to establish procedures, provide powers and impose restrictions to assure the financial and educational integrity of the public schools while leaving principal responsibility for the educational policies of the public schools to the boards of education within the State, consistent with the requirements for satisfying the public policy and purpose herein set forth.
(Source: P.A. 88-618, eff. 9-9-94.)

(105 ILCS 5/1B-3) (from Ch. 122, par. 1B-3)
Sec. 1B-3. Definitions. As used in this Article:
(a) "Financial Oversight Panel" or "Panel" means the Financial Oversight Panel created under Section 1B-4;
(b) "Board" means a local board of education;
(c) "Budget" means the annual budget of the board required under Section 17-1 and is subject to the authority of the Panel as provided in this Article;
(d) "Chairman" means the chairman of the Panel appointed pursuant to Section 1B-5 of this Article;
(e) "District" means any school district of this State not subject to the provisions of Article 34;
(f) "Financial plan" means the financial plan of the board required to be developed pursuant to this Article;
(g) "Fiscal year" means the fiscal year of the board;
(h) "School year" means the school year of the board;
(i) "State Board" means the Illinois State Board of Education;
(j) "State Superintendent" means the State Superintendent of Education.
(Source: P.A. 88-618, eff. 9-9-94.)

(105 ILCS 5/1B-4) (from Ch. 122, par. 1B-4)
Sec. 1B-4. Establishment of Emergency Financial Assistance and Financial Oversight Panel. When approved by the State Board under this Article there is established a body both corporate and politic to be known as the "(Name of School District) Financial Oversight Panel" which, in such name, shall exercise all authority vested in such Panels by this Article.
Upon the affirmative vote of not less than a majority of its full membership, a local board of education of a school district that has been certified to be in financial difficulty under Section 1A-8 may petition the State Board of Education for emergency financial assistance and the establishment of a Financial Oversight Panel for the district as provided under this Article. In addition, the State Superintendent of Education may petition the State Board of Education for the establishment of a Financial Oversight Panel, with or without emergency financial assistance, for any district that has failed to comply with its financial plan and has had the plan rescinded by the State Board as provided in Section 1A-8. No petition for emergency financial assistance shall be approved by the State Board unless there is also established a Financial Oversight Panel.
In determining whether to allow the petition the State Board shall consider the following factors among others that it deems relevant:
(a) whether the petition is in the best educational interests of the pupils of the district;
(b) whether the petition is in the near and long term best financial interests of the district;
(c) whether the district has sufficient pupil enrollment and assessed valuation to provide and maintain recognized schools;
(d) whether the petition is in the best interests of the other schools of the area and the educational welfare of all of the pupils therein; and
(e) whether the board of education has complied with the requirements of Section 1A-8.
The State Board may vote to either grant or deny the petition based upon the recommendation of the State Superintendent of Education and any other testimony or documentary evidence the State Board deems relevant. The decision of the State Board whether to grant or deny the petition shall be final. If an approved petition requests emergency financial assistance, the school district shall be eligible for emergency State financial assistance, subject to the other provisions of this Article.
(Source: P.A. 88-618, eff. 9-9-94.)

(105 ILCS 5/1B-5) (from Ch. 122, par. 1B-5)
Sec. 1B-5. When a petition for emergency financial assistance for a school district is allowed by the State Board under Section 1B-4, the State Superintendent shall within 10 days thereafter appoint 3 members to serve at the State Superintendent's pleasure on a Financial Oversight Panel for the district. The State Superintendent shall designate one of the members of the Panel to serve as its Chairman. In the event of vacancy or resignation the State Superintendent shall appoint a successor within 10 days of receiving notice thereof.
Members of the Panel shall be selected primarily on the basis of their experience and education in financial management, with consideration given to persons knowledgeable in education finance. A member of the Panel may not be a board member or employee of the district for which the Panel is constituted, nor may a member have a direct financial interest in that district.
Panel members shall serve without compensation, but may be reimbursed for travel and other necessary expenses incurred in the performance of their official duties by the State Board. The amount reimbursed Panel members for their expenses shall be charged to the school district as part of any emergency financial assistance and incorporated as a part of the terms and conditions for repayment of such assistance or shall be deducted from the district's general State aid or evidence-based funding as provided in Section 1B-8.
The first meeting of the Panel shall be held at the call of the Chairman. The Panel may elect such other officers as it deems appropriate. The Panel shall prescribe the times and places for its meetings and the manner in which regular and special meetings may be called, and shall comply with the Open Meetings Act.
Two members of the Panel shall constitute a quorum, and the affirmative vote of 2 members shall be necessary for any decision or action to be taken by the Panel.
The Panel and the State Superintendent shall cooperate with each other in the exercise of their respective powers. The Panel shall report not later than September 1 annually to the State Board and the State Superintendent with respect to its activities and the condition of the school district for the previous fiscal year.
Any Financial Oversight Panel established under this Article shall remain in existence for not less than 3 years nor more than 10 years from the date the State Board grants the petition under Section 1B-4. If after 3 years the school district has repaid all of its obligations resulting from emergency State financial assistance provided under this Article and has improved its financial situation, the board of education may, not more frequently than once in any 12 month period, petition the State Board to dissolve the Financial Oversight Panel, terminate the oversight responsibility, and remove the district's certification under Section 1A-8 as a district in financial difficulty. In acting on such a petition the State Board shall give additional weight to the recommendations of the State Superintendent and the Financial Oversight Panel.
(Source: P.A. 100-465, eff. 8-31-17.)

(105 ILCS 5/1B-6) (from Ch. 122, par. 1B-6)
Sec. 1B-6. General powers. The purpose of the Financial Oversight Panel shall be to exercise financial control over the board of education, and, when approved by the State Board and the State Superintendent of Education, to furnish financial assistance so that the board can provide public education within the board's jurisdiction while permitting the board to meet its obligations to its creditors and the holders of its notes and bonds. Except as expressly limited by this Article, the Panel shall have all powers necessary to meet its responsibilities and to carry out its purposes and the purposes of this Article, including, but not limited to, the following powers:
(a) to sue and be sued;
(b) to provide for its organization and internal

management;

(c) to appoint a Financial Administrator to serve as

the chief executive officer of the Panel. The Financial Administrator may be an individual, partnership, corporation, including an accounting firm, or other entity determined by the Panel to be qualified to serve; and to appoint other officers, agents, and employees of the Panel, define their duties and qualifications and fix their compensation and employee benefits;

(d) to approve the local board of education

appointments to the positions of treasurer in a Class I county school unit and in each school district which forms a part of a Class II county school unit but which no longer is subject to the jurisdiction and authority of a township treasurer or trustees of schools of a township because the district has withdrawn from the jurisdiction and authority of the township treasurer and the trustees of schools of the township or because those offices have been abolished as provided in subsection (b) or (c) of Section 5-1, and chief school business official, if such official is not the superintendent of the district. Either the board or the Panel may remove such treasurer or chief school business official;

(e) to approve any and all bonds, notes, teachers

orders, tax anticipation warrants, and other evidences of indebtedness prior to issuance or sale by the school district; and notwithstanding any other provision of The School Code, as now or hereafter amended, no bonds, notes, teachers orders, tax anticipation warrants or other evidences of indebtedness shall be issued or sold by the school district or be legally binding upon or enforceable against the local board of education unless and until the approval of the Panel has been received;

(f) to approve all property tax levies of the school

district and require adjustments thereto as the Panel deems necessary or advisable;

(g) to require and approve a school district

financial plan;

(h) to approve and require revisions of the school

district budget;

(i) to approve all contracts and other obligations as

the Panel deems necessary and appropriate;

(j) to authorize emergency State financial

assistance, including requirements regarding the terms and conditions of repayment of such assistance, and to require the board of education to levy a separate local property tax, subject to the limitations of Section 1B-8, sufficient to repay such assistance consistent with the terms and conditions of repayment and the district's approved financial plan and budget;

(k) to request the regional superintendent to make

appointments to fill all vacancies on the local school board as provided in Section 10-10;

(l) to recommend dissolution or reorganization of the

school district to the General Assembly if in the Panel's judgment the circumstances so require;

(m) to direct a phased reduction in the oversight

responsibilities of the Financial Administrator and of the Panel as the circumstances permit;

(n) to determine the amount of emergency State

financial assistance to be made available to the school district, and to establish an operating budget for the Panel to be supported by funds available from such assistance, with the assistance and the budget required to be approved by the State Superintendent;

(o) to procure insurance against any loss in such

amounts and from such insurers as it deems necessary;

(p) to engage the services of consultants for

rendering professional and technical assistance and advice on matters within the Panel's power;

(q) to contract for and to accept any gifts, grants

or loans of funds or property or financial or other aid in any form from the federal government, State government, unit of local government, school district or any agency or instrumentality thereof, or from any other private or public source, and to comply with the terms and conditions thereof;

(r) to pay the expenses of its operations based on

the Panel's budget as approved by the State Superintendent from emergency financial assistance funds available to the district or from deductions from the district's general State aid or evidence-based funding;

(s) to do any and all things necessary or convenient

to carry out its purposes and exercise the powers given to the Panel by this Article; and

(t) to recommend the creation of a school finance

authority pursuant to Article 1F of this Code.

(Source: P.A. 100-465, eff. 8-31-17.)

(105 ILCS 5/1B-7) (from Ch. 122, par. 1B-7)
Sec. 1B-7. Financial Administrator; powers and duties. The Financial Administrator appointed by the Financial Oversight Panel shall serve as the Panel's chief executive officer. The Financial Administrator shall exercise the powers and duties required by the Panel, including but not limited to the following:
(a) to provide guidance and recommendations to the

local board and officials of the school district in developing the district's financial plan and budget prior to board action;

(b) to direct the local board to reorganize its

financial accounts, budgetary systems, and internal accounting and financial controls, in whatever manner the Panel deems appropriate to achieve greater financial responsibility and to reduce financial inefficiency, and to provide technical assistance to aid the district in accomplishing the reorganization;

(c) to make recommendations to the Financial

Oversight Panel concerning the school district's financial plan and budget, and all other matters within the scope of the Panel's authority;

(d) to prepare and recommend to the Panel a proposal

for emergency State financial assistance for the district, including recommended terms and conditions of repayment, and an operations budget for the Panel to be funded from the emergency assistance or from deductions from the district's general State aid or evidence-based funding;

(e) to require the local board to prepare and submit

preliminary staffing and budgetary analyses annually prior to February 1 in such manner and form as the Financial Administrator shall prescribe; and

(f) subject to the direction of the Panel, to do all

other things necessary or convenient to carry out its purposes and exercise the powers given to the Panel under this Article.

(Source: P.A. 100-465, eff. 8-31-17.)

(105 ILCS 5/1B-7.5)
Sec. 1B-7.5. Hiring of a district superintendent or chief executive officer.
(a) Upon expiration of the contract of the school district's superintendent who is serving at the time the Financial Oversight Panel is established, a school district under the authority of a Financial Oversight Panel, after consultation with the Financial Oversight Panel, shall have the authority to appoint a district superintendent with a type 75 certificate or a chief executive officer who has the skills of school operations and school finance and who shall have the ultimate responsibility for implementing the policies, procedures, directives, and decisions of the school board and the Financial Oversight Panel.
(b) The chief executive officer shall have the authority to determine the agenda and order of business at school board meetings, as needed in order to carry forward and implement the objectives and priorities of the school board and Financial Oversight Panel in the administration and management of the school district.
(c) The chief executive officer shall have all of the powers and duties of a school district superintendent under this Code and such other duties as may be assigned by the school board and Financial Oversight Panel, in accordance with this Code. The district shall not thereafter employ a superintendent during the period that a chief executive officer is serving the district.
(d) The Financial Oversight Panel shall have the final approval of the superintendent or chief executive officer position under this Section as well as the person, based upon his or her skills to fulfill the position.
(Source: P.A. 96-401, eff. 8-13-09.)

(105 ILCS 5/1B-7.10)
Sec. 1B-7.10. Hiring of a chief fiscal officer.
(a) In lieu of a Financial Oversight Panel Financial Administrator under Section 1B-7 of this Code, a school district under the authority of a Financial Oversight Panel, after consultation with the Financial Oversight Panel, may appoint a chief fiscal officer who, under the direction of the school board and Financial Oversight Panel, shall have the powers and duties of the district's chief school business official and any other duties regarding budgeting, accounting, and other financial matters that are assigned by the school board or Financial Oversight Panel in accordance with this Code. The district may not employ a chief school business official during the period that the chief fiscal officer is serving in the district. The chief fiscal officer may but is not required to hold a certificate with a chief school business official endorsement issued under Article 21 of this Code.
(b) The Financial Oversight Panel shall have the final approval of the chief fiscal officer position under this Section as well as the person, based upon his or her skills to fulfill the position.
(Source: P.A. 96-401, eff. 8-13-09.)

(105 ILCS 5/1B-8) (from Ch. 122, par. 1B-8)
Sec. 1B-8. There is created in the State Treasury a special fund to be known as the School District Emergency Financial Assistance Fund (the "Fund"). The School District Emergency Financial Assistance Fund shall consist of appropriations, loan repayments, grants from the federal government, and donations from any public or private source. Moneys in the Fund may be appropriated only to the Illinois Finance Authority and the State Board for those purposes authorized under this Article and Articles 1F and 1H of this Code. The appropriation may be allocated and expended by the State Board for contractual services to provide technical assistance or consultation to school districts to assess their financial condition and to Financial Oversight Panels that petition for emergency financial assistance grants. The Illinois Finance Authority may provide loans to school districts which are the subject of an approved petition for emergency financial assistance under Section 1B-4, 1F-62, or 1H-65 of this Code. Neither the State Board of Education nor the Illinois Finance Authority may collect any fees for providing these services.
From the amount allocated to each such school district under this Article the State Board shall identify a sum sufficient to cover all approved costs of the Financial Oversight Panel established for the respective school district. If the State Board and State Superintendent of Education have not approved emergency financial assistance in conjunction with the appointment of a Financial Oversight Panel, the Panel's approved costs shall be paid from deductions from the district's general State aid or evidence-based funding.
The Financial Oversight Panel may prepare and file with the State Superintendent a proposal for emergency financial assistance for the school district and for its operations budget. No expenditures from the Fund shall be authorized by the State Superintendent until he or she has approved the request of the Panel, either as submitted or in such lesser amount determined by the State Superintendent.
The maximum amount of an emergency financial assistance loan which may be allocated to any school district under this Article, including moneys necessary for the operations of the Panel, shall not exceed $4,000 times the number of pupils enrolled in the school district during the school year ending June 30 prior to the date of approval by the State Board of the petition for emergency financial assistance, as certified to the local board and the Panel by the State Superintendent. An emergency financial assistance grant shall not exceed $1,000 times the number of such pupils. A district may receive both a loan and a grant.
The payment of an emergency State financial assistance grant or loan shall be subject to appropriation by the General Assembly. Payment of the emergency State financial assistance loan is subject to the applicable provisions of the Illinois Finance Authority Act. Emergency State financial assistance allocated and paid to a school district under this Article may be applied to any fund or funds from which the local board of education of that district is authorized to make expenditures by law.
Any emergency financial assistance grant proposed by the Financial Oversight Panel and approved by the State Superintendent may be paid in its entirety during the initial year of the Panel's existence or spread in equal or declining amounts over a period of years not to exceed the period of the Panel's existence. An emergency financial assistance loan proposed by the Financial Oversight Panel and approved by the Illinois Finance Authority may be paid in its entirety during the initial year of the Panel's existence or spread in equal or declining amounts over a period of years not to exceed the period of the Panel's existence. All loans made by the Illinois Finance Authority for a school district shall be required to be repaid, with simple interest over the term of the loan at a rate equal to 50% of the one-year Constant Maturity Treasury (CMT) yield as last published by the Board of Governors of the Federal Reserve System before the date on which the district's loan is approved by the Illinois Finance Authority, not later than the date the Financial Oversight Panel ceases to exist. The Panel shall establish and the Illinois Finance Authority shall approve the terms and conditions, including the schedule, of repayments. The schedule shall provide for repayments commencing July 1 of each year or upon each fiscal year's receipt of moneys from a tax levy for emergency financial assistance. Repayment shall be incorporated into the annual budget of the school district and may be made from any fund or funds of the district in which there are moneys available. An emergency financial assistance loan to the Panel or district shall not be considered part of the calculation of a district's debt for purposes of the limitation specified in Section 19-1 of this Code. Default on repayment is subject to the Illinois Grant Funds Recovery Act. When moneys are repaid as provided herein they shall not be made available to the local board for further use as emergency financial assistance under this Article at any time thereafter. All repayments required to be made by a school district shall be received by the State Board and deposited in the School District Emergency Financial Assistance Fund.
In establishing the terms and conditions for the repayment obligation of the school district the Panel shall annually determine whether a separate local property tax levy is required. The board of any school district with a tax rate for educational purposes for the prior year of less than 120% of the maximum rate for educational purposes authorized by Section 17-2 shall provide for a separate tax levy for emergency financial assistance repayment purposes. Such tax levy shall not be subject to referendum approval. The amount of the levy shall be equal to the amount necessary to meet the annual repayment obligations of the district as established by the Panel, or 20% of the amount levied for educational purposes for the prior year, whichever is less. However, no district shall be required to levy the tax if the district's operating tax rate as determined under Section 18-8, 18-8.05, or 18-8.15 exceeds 200% of the district's tax rate for educational purposes for the prior year.
(Source: P.A. 100-465, eff. 8-31-17.)

(105 ILCS 5/1B-9) (from Ch. 122, par. 1B-9)
Sec. 1B-9. Assistance by State agencies, units of local government or school districts. The local board shall render such services to, and permit the use of its facilities and resources by, the Financial Oversight Panel at no charge as may be requested by the Panel. Any State agency, unit of local government, or school district may, within its respective lawful powers and duties, render such services to the Panel as may be requested by the Panel. Upon request of the Panel any such agency, unit of local government or school district is hereby authorized and empowered to loan to the Panel such officers and employees as the Panel may deem necessary and request in carrying out its powers and duties. Officers and employees so transferred shall not lose or forfeit their employment status or rights.
(Source: P.A. 86-954.)

(105 ILCS 5/1B-10) (from Ch. 122, par. 1B-10)
Sec. 1B-10. Approval of Financial Plan, Budget and Contracts. In carrying out the purposes of this Article, the Panel shall have the power to approve or to reject the financial plans, budgets and contracts of the board; provided, however, that the Panel shall have no power to impair any existing contract or obligation of the board.
(Source: P.A. 86-954.)

(105 ILCS 5/1B-11) (from Ch. 122, par. 1B-11)
Sec. 1B-11. Balanced Budget. The local board's budget for each fiscal year shall be balanced in accordance with an accounting system and procedure to be prescribed by the Panel.
(Source: P.A. 86-954.)

(105 ILCS 5/1B-12) (from Ch. 122, par. 1B-12)
Sec. 1B-12. Financial Plans. The local board shall develop, adopt and submit to the Panel for approval an initial financial plan with respect to the remaining portion of the current fiscal year and for the 2 succeeding fiscal years. The board shall develop and adopt subsequent financial plans as directed by the Panel. The financial plans shall supersede any financial plan developed pursuant to Section 1A-8 of this Act. The Panel shall require that each financial plan cover a period of at least 3 fiscal years. After adoption by the board, the board shall submit each plan to the Panel for its approval not later than the date required by the Panel. The Panel shall approve or reject the financial plan within 30 days of its receipt. No financial plan shall have force or effect without approval of the Panel. Each financial plan shall be developed, submitted, approved and monitored in accordance with the following procedures:
(a) The board shall determine and submit to the Panel, at a time and in a manner prescribed by the Panel, estimates of revenues available to the board during the period for which the financial plan is to be in effect. The Panel shall approve, reject or amend the revenue estimates. In the event the board fails, for any reason, to submit to the Panel estimates of revenue as required by this paragraph, the Panel may prepare such estimates. The financial plan submitted by the board shall be based upon revenue estimates approved or prepared by the Panel. As soon as practicable following the establishment of the Panel, the president of the board shall, at the request of the Chairman of the Panel, make available to the Panel copies of the audited financial statements and of the books and records of account of the board for the preceding 5 fiscal years of the board.
(b) Each financial plan for each fiscal year or part thereof to which it relates, shall contain (1) a description of revenues and expenditures, provision for debt service, cash resources and uses, capital improvements, and a building utilization component requiring maximum efficient use of all classrooms and buildings, in such manner and detail as the Panel shall prescribe, (2) a description of the means by which the budget will be brought into balance, and (3) such other matters that the Panel, in its discretion, requires. For Panels established under Section 1B-4 for a district that had its financial plan rescinded by the State Board for violating that plan as provided in Section 1A-8, the financial plan required under this Section shall also include the staffing plan required pursuant to subsection (e) of Section 1B-22, provisions for addressing findings or violations identified by the Inspector General or the school district audit, provisions for implementing directives of the Panel, and the plan of action to be followed by the district to maintain long-term financial stability, provide for transition of the Panel's authority, and analyze the need for additional State funding for the district. The initial financial plan shall also include a description of the means by which any outstanding short-term indebtedness shall be paid or refunded by the board. The Panel may prescribe any reasonable time, standards, procedures or forms for preparation and submission of the financial plan.
(c) The Panel shall approve the initial and each subsequent financial plan if, in its judgment, the plan is complete, is reasonably capable of being achieved, and meets the requirements set forth in this Article. Otherwise, the Panel shall reject the financial plan. In the event of rejection, the Panel may prescribe a procedure and standards for revision of the financial plan by the board.
(d) The board shall report to the Panel, at such times and in such manner as the Panel may direct, concerning the board's compliance with each financial plan. The Panel may review the board's operations, obtain budgetary data and financial statements, require the board to produce reports, and have access to any other information in the possession of the board that it deems relevant. The Panel may issue recommendations or directives within its powers to the board to assure compliance with the financial plan. The board shall produce such budgetary data, financial statements, reports and other information and comply with such directives.
(e) After approval of each financial plan, the board shall regularly reexamine the revenue and expenditure estimates on which it was based and revise them as necessary. The board shall promptly notify the Panel of any material change in the revenue or expenditure estimates in the financial plan. The board may submit to the Panel, or the Panel may require the board to submit, modified financial plans based upon revised revenue or expenditure estimates or for any other good reason. The Panel shall approve or reject each modified financial plan.
(Source: P.A. 89-572, eff. 7-30-96.)

(105 ILCS 5/1B-13) (from Ch. 122, par. 1B-13)
Sec. 1B-13. Budgets. The board shall develop, adopt and submit to the Panel for approval by the Panel the annual budget for each fiscal year required by Section 17-1. After adoption by the board, the board shall submit each budget to the Panel for its approval not later than 30 days prior to the commencement of the fiscal year to which the budget relates. The Panel shall approve or reject the budget within 30 days of its receipt from the board. No budget shall have force or effect without approval of the Panel. Each budget shall be developed, submitted, approved and monitored in accordance with the following procedures:
(a) Each budget submitted by the board shall be based upon revenue estimates approved or prepared by the Panel.
(b) Each budget shall be consistent with the budgetary structure required by the Panel and contain such information and detail as may be prescribed by the Panel. The Panel may also prescribe any reasonable time, standards, procedures or forms for preparation and submission of the budget. Any deficit for the prior fiscal year and for any fiscal year thereafter shall be included as a current expense item for the succeeding fiscal year.
(c) The Panel shall approve each budget if, in its judgment, the budget is complete, is reasonably capable of being achieved, will meet the requirements set forth in this Article, and will be consistent with the financial plan in effect. Otherwise, the Panel shall reject the budget. In the event of rejection, the Panel may prescribe a procedure and standards for revision of the budget by the board. In the event the local board fails to adopt a budget approved by the Panel prior to the end of the first quarter of the fiscal year as required by Section 17-1, the offices of all local board members shall be deemed vacant by operation of law.
(d) The board shall report to the Panel and the Financial Administrator at such times and in such manner as the Panel may direct, concerning the board's compliance with each budget. The Panel may review the board's operations, obtain budgetary data and financial statements, require the board to produce reports, and have access to any other information in the possession of the board that the Panel deems relevant. The Panel may issue recommendations or directives within its powers to the board to assure compliance with the budget. The board shall produce such budgetary data, financial statements, reports and other information and comply with such directives.
(e) After approval of each budget, the board shall promptly notify the Panel of any material change in the revenue or expenditure estimates in the budget. The board may submit to the Panel, or the Panel may require the board to submit, an amended budget. The Panel shall approve or reject each amended budget pursuant to this Section.
(Source: P.A. 86-954.)

(105 ILCS 5/1B-14) (from Ch. 122, par. 1B-14)
Sec. 1B-14. Contracts and Other Obligations. (a) No contract or other obligation shall be entered into by the board unless it is consistent with the financial plan and budget in effect, including any employment contract or collective bargaining agreement.
(b) The Panel may identify categories and types of contracts and other obligations that shall be subject to approval by the Panel and the procedure for submitting contracts for approval. Each contract or other obligation that is entered into by the board which requires approval by the Panel shall contain a provision stating that it shall not become legally binding on the board unless and until it has received such approval. No contract or other obligation that requires the approval of the Panel shall be legally binding on the board unless and until it has received such approval.
(c) The board shall submit to the Panel a copy of any contract or other obligation for which the approval of the Panel is required, along with a cost analysis and such other information as the Panel may require. The Panel may prescribe any reasonable time, standards, procedures or forms for submission of the contract or other obligation.
(d) The Panel shall approve the contract or obligation if, in its judgment, the information required to be submitted is complete and the contract or other obligation is consistent with the budget and financial plan in effect. Otherwise, the Panel shall reject the contract or other obligation. Contracts or other obligations not rejected within 30 days after submission to the Panel shall be considered approved. However, the Panel shall have an additional 30 days to approve or reject the contract or other obligation if it so advises the board within the initial 30 day period.
(Source: P.A. 86-954.)

(105 ILCS 5/1B-15) (from Ch. 122, par. 1B-15)
Sec. 1B-15. Expenditures. The board shall meet its debt service obligations as they become due. No other expenditure shall be made by the board unless it is consistent with the financial plan and budget in effect.
(Source: P.A. 86-954.)

(105 ILCS 5/1B-16) (from Ch. 122, par. 1B-16)
Sec. 1B-16. Cash accounts and bank accounts. (a) The Panel shall require the board or any officer of the board, including the board's treasurer or any person acting as the board's official or ex officio treasurer, to establish and maintain separate cash accounts and separate bank accounts in accordance with such standards and procedures as the Panel may prescribe.
(b) The Panel shall have the power to assume exclusive administration of the cash accounts and bank accounts of the board, to establish and maintain whatever new cash accounts and bank accounts it may deem appropriate, and to withdraw funds from such accounts for the lawful expenditures of the board.
(Source: P.A. 86-954.)

(105 ILCS 5/1B-17) (from Ch. 122, par. 1B-17)
Sec. 1B-17. Hearings. To the extent feasible, the Financial Oversight Panel shall provide for and encourage participation by the public in the development and review of financial policy. The Panel shall hold public hearings as it may deem appropriate to the performance of any of its functions. The Panel may designate one or more of its members or the Financial Administrator to preside over any hearing.
(Source: P.A. 86-954.)

(105 ILCS 5/1B-18) (from Ch. 122, par. 1B-18)
Sec. 1B-18. Limitations of actions after abolition; indemnification. (a) Termination of the Financial Oversight Panel shall bar any remedy available against the Panel, its members, employees, or agents, for any right or claim existing, or any liability incurred, prior to such abolition unless the action or other proceeding thereon is commenced prior to the expiration of 2 years after the date of such termination.
(b) The Panel may indemnify any member, officer, employee, or agent who was or is a party, or is threatened to be made a party, to any threatened, pending or completed action, suit or proceeding, whether civil, criminal, administrative or investigative, by reason of the fact that he was a member, officer, employee or agent of the Panel, against expenses (including attorneys' fees), judgments, fines and amounts paid in settlement actually and reasonably incurred by him in connection with such action, suit or proceeding, if he acted in good faith and in a manner he reasonably believed to be in, or not opposed to, the best interests of the Panel and, with respect to any criminal action or proceeding, had no reasonable cause to believe his conduct was unlawful. The termination of any action, suit or proceeding by judgment, order, settlement, conviction, or upon a plea of nolo contendere or its equivalent, shall not, of itself, create a presumption that the person did not act in good faith in a manner which he reasonably believed to be in or not opposed to the best interests of the Panel, and, with respect to any criminal action or proceeding, had reasonable cause to believe that his conduct was unlawful.
To the extent that a member, officer, employee or agent of the Panel has been successful, on the merits or otherwise, in the defense of any such action, suit or proceeding referred to in this subsection or in defense of any claim, issue or matter therein, he shall be indemnified against expenses (including attorneys' fees) actually and reasonably incurred by him in connection therewith. Any such indemnification shall be made by the Panel only as authorized in the specific case, upon a determination that indemnification of the member, officer, employee or agent is proper in the circumstances because he has met the applicable standard of conduct. The determination shall be made by the Panel by a majority vote of a quorum consisting of members who are not parties to such action, suit or proceeding, or if such a quorum is not obtainable, or, even if obtainable, a quorum of disinterested members so directs, by independent legal counsel in a written opinion.
Reasonable expenses incurred in defending an action, suit or proceeding shall be paid by the Panel in advance of the final disposition of such action, suit or proceeding, as authorized by the Panel in the specific case, upon receipt of an undertaking by or on behalf of the member, officer, employee or agent to repay such amount, unless it shall ultimately be determined that he is entitled to be indemnified by the Panel as authorized in this Section.
Any member, officer, employee or agent against whom any action, suit or proceeding is brought may employ his or her own attorney to appear on his or her behalf.
The right to indemnification accorded by this Section shall not limit any other right to indemnification to which the member, officer, employee or agent may be entitled. Any rights hereunder shall inure to the benefit of the heirs, executors and administrators of any member, officer, employee or agent of the Panel.
The Panel may purchase and maintain insurance on behalf of any person who is or was a member, officer, employee or agent of the Panel against any liability asserted against him and incurred by him in any such capacity, or arising out of his status as such, whether or not the Panel would have the power to indemnify him against such liability under the provisions of this Section.
(Source: P.A. 86-954.)

(105 ILCS 5/1B-19) (from Ch. 122, par. 1B-19)
Sec. 1B-19. Abolition of Panel. The Financial Oversight Panel shall be abolished 10 years after approval of the petition providing for its creation, or at such earlier date determined by the State Board. Upon the abolition of the Panel, all of its rights and property shall pass to and be vested in the State.
(Source: P.A. 86-954.)

(105 ILCS 5/1B-20) (from Ch. 122, par. 1B-20)
Sec. 1B-20. Sanctions. (a) No member, officer, employee, or agent of the board shall commit the board to any contract or other obligation or incur any liability on behalf of the board for any purpose if the amount of such contract, obligation or liability is in excess of the amount authorized for that purpose then available under the financial plan and budget then in effect.
(b) No member, officer, employee or agent of the board shall commit the board to any contract or other obligation on behalf of the board for the payment of money for any purpose required to be approved by the Financial Oversight Panel unless such contract or other obligation has been approved by the Panel.
(c) No member, officer, employee or agent of the board shall take any action in violation of any valid order of the Panel or shall fail or refuse to take any action required by any such order or shall prepare, present, or certify any information (including any projections or estimates) or report for the Panel or any of its agents that is false or misleading, or, upon learning that any such information is false or misleading, shall fail promptly to advise the Panel or its agents.
(d) In addition to any penalty or liability under any other law, any member, officer, employee or agent of the board who violates subsection (a), (b), or (c) of this Section shall be subject to appropriate administrative discipline, including, if warranted, suspension from duty without pay, removal from office, or termination of employment.
(Source: P.A. 86-954.)

(105 ILCS 5/1B-21)
Sec. 1B-21. (Repealed).
(Source: P.A. 94-1019, eff. 7-10-06. Repealed by P.A. 94-1105, eff. 6-1-07.)

(105 ILCS 5/1B-22)
Sec. 1B-22. Additional Powers of the Panel. For Panels established under Section 1B-4 for a district which had its financial plan rescinded by the State Board for violating that plan as provided in Section 1A-8, the Panel shall have the following additional powers:
(a) As necessary to carry out its purposes when district resources are not readily available or appropriate for use by the Panel, the Panel may make and execute contracts, leases, subleases and all other instruments or agreements necessary or convenient for the exercise of the powers and functions granted by this Article.
(b) As necessary to carry out its purposes when district resources are not readily available or appropriate for use by the Panel, the Panel may purchase personal property necessary or convenient for its purposes; mortgage, pledge or otherwise grant security interests in such properties; and convey to the district such of its property as, in the judgment of the Panel, is no longer necessary for its purposes.
(c) As necessary to carry out its purposes when district resources are not readily available or appropriate for use by the Panel, the Panel may appoint officers, agents, and employees of the Panel, define their duties and qualifications, and fix their compensation and employee benefits.
(d) In order to investigate allegations of or incidents of waste, fraud, or financial mismanagement which the Board is unable or unwilling to properly investigate as requested by the Panel, the Panel may appoint an Inspector General who shall have the authority to conduct investigations into such allegations or incidents. The Inspector General shall make recommendations to the Panel about its investigations. The Inspector General shall be independent of the operations of the Panel and the Board and perform other duties requested by the Panel. The Inspector General shall have access to all information and personnel necessary to perform the duties of the office. If the Inspector General determines that a possible criminal act has been committed or that special expertise is required in the investigation, he shall immediately notify the State's Attorney in the county in which the district is located. All investigations conducted by the Inspector General shall be conducted in a manner that ensures the preservation of evidence for use in criminal prosecutions. At all times the Inspector General shall be granted access to any building or facility that is owned, operated, or leased by the Panel or the Board. The Inspector General shall have the power to subpoena witnesses and compel the production of books and papers pertinent to an investigation authorized by this Code. Any person who (1) fails to appear in response to a subpoena; (2) fails to answer any question; (3) fails to produce any books or papers pertinent to an investigation under this Code; or (4) knowingly gives false testimony during an investigation under this Code is guilty of a Class A misdemeanor. The Inspector General shall provide to the Panel and the State Board of Education a summary of reports and investigations made under this Section for the previous fiscal year no later than January 1 of each year. The summaries shall detail the final disposition of those recommendations. The summaries shall not contain any confidential or identifying information concerning the subjects of the reports and investigations. The summaries shall also include detailed recommended administrative actions and matters for consideration by the State Board of Education or the General Assembly.
(e) No hiring or appointment of any person in any position by the Board, the superintendent, or any other officer or employee of the Board shall be made or entered into unless it is consistent with the Financial Plan and Budget in effect and the staffing plan approved by the Panel under this Section. The hiring or appointment of any person shall not be binding on the Board unless and until it is in compliance with this Section. The Board shall submit to the Panel for approval by the Panel a staffing plan for the upcoming school year at the same time as the submission of the Budget, except that the staffing plan for the fiscal year ending in 1997 shall be submitted to the Panel within 90 days after the effective date of this amendatory Act of 1996. The staffing plan shall be accompanied by a cost analysis and such other information as the Panel may require. The Panel may prescribe standards, procedures, and forms for submission of the staffing plan. The Panel shall approve the staffing plan if the information required to be submitted is complete and the staffing plan is consistent with the Budget and Financial Plan in effect. Otherwise, the Panel shall reject the staffing plan. In the event of rejection, the Panel shall prescribe a procedure and standards for revision of the staffing plan. The Panel shall act on the staffing plan at the same time as the approval of the Budget, except that the staffing plan for the fiscal year ending in 1997 shall be acted upon within 60 days of the submission of the staffing plan by the Board. The Board shall report to the Panel, at such times and in such manner as the Panel may direct, concerning the Board's compliance with each staffing plan. The Panel may review the Board's operations, obtaining budgetary data and financial statements, may require the Board to produce reports, and shall have access to any other information in the possession of the Board that it deems relevant. The Panel may issue directives to the Board to assure compliance with the staffing plan, including the issuance of reduction in force notices, non-renewal of employment contracts, or any other notices or actions required by contract or law. The Board shall produce such budgetary data, financial statements, reports, and other information and shall comply with such directives. After approval of each staffing plan, the Board shall regularly reexamine the estimates on which it was based and revise them as necessary. The Board shall promptly notify the Panel of any material change in the estimates in the staffing plan. The Board may submit to the Panel, or the Panel may require the Board to submit, modifications to the staffing plan based upon revised revenue or expenditure estimates or for any other good reason. The Panel shall approve or reject each modified staffing plan within 60 days of its submission in a manner similar to the provisions of this subsection for the approval or rejection of the initial staffing plan.
(f) The Panel shall examine the business records and audit the accounts of the Board or require that the Board examine its business records and audit its accounts at such time and in such manner as the Panel may prescribe. The Board shall appoint a certified public accountant annually, approved by the Panel, to audit its financial statements. The audit conducted pursuant to this paragraph shall be in lieu of the audit that the Board is required to undertake pursuant to Section 3-7.
(g) The Panel shall initiate and direct financial management assessments and similar analyses of the operations of the Board as may, in the judgment of the Panel, assure sound and efficient financial management of the Board. Upon the completion of these assessments, the Panel shall give directives to the Board regarding improvements and changes that derive from these assessments, which the Board shall implement. In conjunction with its budgetary submission to the Panel for each fiscal year, the Board shall demonstrate to the satisfaction of the Panel that the directives of the Panel have been implemented in whole or in part or, in the alternative, are not capable of being implemented. In consideration of whether to approve or reject the budget for a fiscal year, the Panel shall adjudge whether the Board has fully considered and responsibly proposed implementation of the Panel's directives.
(h) The Panel shall initiate and direct a management audit of the Board at least once every 2 years. The audit shall review the personnel, organization, contracts, leases, and physical properties of the Board to determine whether the Board is managing and utilizing its resources in an economical and efficient manner. The audit shall determine the causes of any inefficiencies or uneconomical practices, including inadequacies in internal and administrative procedures, organizational structure, uses of resources, utilization of real property, allocation of personnel, purchasing policies, and equipment.
(i) In the event that the Board refuses or fails to follow a directive of the Panel to issue notices of non-renewal of contracts, to issue notices of reduction in force to employees, to issue requests for bids or proposals, or to obtain financial or other information that the Panel finds necessary for the implementation of its responsibilities under this Article, the Panel may take such action in the name of the district, and such action shall be binding the same as if the action had been taken by the Board. The powers established by this paragraph do not authorize the Panel to enter into contracts in the name of the Board.
(j) The Panel shall meet with the Board or its designees in closed session prior to the Board commencing any collective bargaining negotiations to discuss the financial issues relevant to the bargaining and for the purpose of the Panel approving the budget limitations for the potential collective bargaining agreement. The Board shall not make or consider any proposal which does not comply with the collective bargaining budget approved by the Panel. The Board shall keep the Panel apprised as to the status of the bargaining. The Board shall present any proposed change in the approved collective bargaining budget to the Panel in closed session for approval. Prior to the Board taking a final vote on any tentative agreement approved by the employee organization, the Board shall discuss the tentative agreement with the Panel in closed session. Upon final approval of a collective bargaining agreement by both the Board and the employee organization, the Board shall submit the final collective bargaining agreement to the Panel for approval. At the same time that the Board submits the final agreement to the Panel, the Board shall notify the employee organization that the final agreement has been submitted and the date of the Panel meeting at which the final agreement will be considered. The employee organization shall be provided an opportunity to discuss the final agreement with the Panel prior to the Panel taking action on the agreement. No collective bargaining agreement shall be binding upon the district unless the Board has followed the requirements of this paragraph and the final agreement has been approved by the Panel.
(k) The budget of the Panel or any revisions to the budget, including any costs to the Panel associated with the appointment of an Inspector General, shall be approved by the State Superintendent upon request of the Panel and after opportunity for response by the Board.
(Source: P.A. 89-572, eff. 7-30-96.)

(105 ILCS 5/1B-25)
Sec. 1B-25. Establishment prohibited. No school district may have a Financial Oversight Panel established pursuant to this Article after Article 1H of this Code is established.
(Source: P.A. 97-429, eff. 8-16-11.)



Article 1C - Block Grants

(105 ILCS 5/Art. 1C heading)

(105 ILCS 5/1C-1)
Sec. 1C-1. Purpose. The purpose of this Article is to permit greater flexibility and efficiency in the distribution and use of certain State funds available to local education agencies for the improvement of the quality of educational services pursuant to locally established priorities.
Through fiscal year 2017, this Article does not apply to school districts having a population in excess of 500,000 inhabitants.
(Source: P.A. 100-465, eff. 8-31-17.)

(105 ILCS 5/1C-2)
Sec. 1C-2. Block grants.
(a) For fiscal year 1999, and each fiscal year thereafter, the State Board of Education shall award to school districts block grants as described in subsection (c). The State Board of Education may adopt rules and regulations necessary to implement this Section. In accordance with Section 2-3.32, all state block grants are subject to an audit. Therefore, block grant receipts and block grant expenditures shall be recorded to the appropriate fund code.
(b) (Blank).
(c) An Early Childhood Education Block Grant shall be created by combining the following programs: Preschool Education, Parental Training and Prevention Initiative. These funds shall be distributed to school districts and other entities on a competitive basis, except that the State Board of Education shall award to a school district having a population exceeding 500,000 inhabitants 37% of the funds in each fiscal year. Not less than 14% of the Early Childhood Education Block Grant allocation of funds shall be used to fund programs for children ages 0-3. Beginning in Fiscal Year 2016, at least 25% of any additional Early Childhood Education Block Grant funding over and above the previous fiscal year's allocation shall be used to fund programs for children ages 0-3. Once the percentage of Early Childhood Education Block Grant funding allocated to programs for children ages 0-3 reaches 20% of the overall Early Childhood Education Block Grant allocation for a full fiscal year, thereafter in subsequent fiscal years the percentage of Early Childhood Education Block Grant funding allocated to programs for children ages 0-3 each fiscal year shall remain at least 20% of the overall Early Childhood Education Block Grant allocation. However, if, in a given fiscal year, the amount appropriated for the Early Childhood Education Block Grant is insufficient to increase the percentage of the grant to fund programs for children ages 0-3 without reducing the amount of the grant for existing providers of preschool education programs, then the percentage of the grant to fund programs for children ages 0-3 may be held steady instead of increased.
(Source: P.A. 99-589, eff. 7-21-16; 100-465, eff. 8-31-17.)

(105 ILCS 5/1C-3)
Sec. 1C-3. Application. Block grants shall be available, pursuant to appropriation, upon applications made pursuant to school improvement plans. Block grants shall be made utilizing a per pupil basis to determine entitlement.
(Source: P.A. 88-555, eff. 7-27-94; 89-397, eff. 8-20-95.)

(105 ILCS 5/1C-4)
Sec. 1C-4. Reports. A school district that receives an Early Childhood Education Block Grant shall report to the State Board of Education on its use of the block grant in such form and detail as the State Board of Education may specify. In addition, the report must include the following description for the district, which must also be reported to the General Assembly: block grant allocation and expenditures by program; population and service levels by program; and administrative expenditures by program. The State Board of Education shall ensure that the reporting requirements for a district organized under Article 34 of this Code are the same as for all other school districts in this State.
(Source: P.A. 99-30, eff. 7-10-15.)

(105 ILCS 5/1C-5)
Sec. 1C-5. Rules. The State Board of Education shall adopt such rules and regulations as may be necessary to implement the provisions of this Article.
(Source: P.A. 88-555, eff. 7-27-94.)



Article 1D - Block Grants For Districts With Over 500,000 Inhabitants

(105 ILCS 5/Art. 1D heading)

(105 ILCS 5/1D-1)
(Text of Section from P.A. 100-55)
Sec. 1D-1. Block grant funding.
(a) For fiscal year 1996 and each fiscal year thereafter, the State Board of Education shall award to a school district having a population exceeding 500,000 inhabitants a general education block grant and an educational services block grant, determined as provided in this Section, in lieu of distributing to the district separate State funding for the programs described in subsections (b) and (c). The provisions of this Section, however, do not apply to any federal funds that the district is entitled to receive. In accordance with Section 2-3.32, all block grants are subject to an audit. Therefore, block grant receipts and block grant expenditures shall be recorded to the appropriate fund code for the designated block grant.
(b) The general education block grant shall include the following programs: REI Initiative, Summer Bridges, Preschool Education, K-6 Comprehensive Arts, School Improvement Support, Urban Education, Scientific Literacy, Substance Abuse Prevention, Second Language Planning, Staff Development, Outcomes and Assessment, K-6 Reading Improvement, 7-12 Continued Reading Improvement, Truants' Optional Education, Hispanic Programs, Agriculture Education, Parental Training, Prevention Initiative, Report Cards, and Criminal Background Investigations. Notwithstanding any other provision of law, all amounts paid under the general education block grant from State appropriations to a school district in a city having a population exceeding 500,000 inhabitants shall be appropriated and expended by the board of that district for any of the programs included in the block grant or any of the board's lawful purposes. Beginning in Fiscal Year 2018, at least 25% of any additional Preschool Education, Parental Training, and Prevention Initiative program funding over and above the previous fiscal year's allocation shall be used to fund programs for children ages 0-3. Beginning in Fiscal Year 2018, funding for Preschool Education, Parental Training, and Prevention Initiative programs above the allocation for these programs in Fiscal Year 2017 must be used solely as a supplement for these programs and may not supplant funds received from other sources.
(c) The educational services block grant shall include the following programs: Regular and Vocational Transportation, State Lunch and Free Breakfast Program, Special Education (Personnel, Transportation, Orphanage, Private Tuition), funding for children requiring special education services, Summer School, Educational Service Centers, and Administrator's Academy. This subsection (c) does not relieve the district of its obligation to provide the services required under a program that is included within the educational services block grant. It is the intention of the General Assembly in enacting the provisions of this subsection (c) to relieve the district of the administrative burdens that impede efficiency and accompany single-program funding. The General Assembly encourages the board to pursue mandate waivers pursuant to Section 2-3.25g.
The funding program included in the educational services block grant for funding for children requiring special education services in each fiscal year shall be treated in that fiscal year as a payment to the school district in respect of services provided or costs incurred in the prior fiscal year, calculated in each case as provided in this Section. Nothing in this Section shall change the nature of payments for any program that, apart from this Section, would be or, prior to adoption or amendment of this Section, was on the basis of a payment in a fiscal year in respect of services provided or costs incurred in the prior fiscal year, calculated in each case as provided in this Section.
(d) For fiscal year 1996 and each fiscal year thereafter, the amount of the district's block grants shall be determined as follows: (i) with respect to each program that is included within each block grant, the district shall receive an amount equal to the same percentage of the current fiscal year appropriation made for that program as the percentage of the appropriation received by the district from the 1995 fiscal year appropriation made for that program, and (ii) the total amount that is due the district under the block grant shall be the aggregate of the amounts that the district is entitled to receive for the fiscal year with respect to each program that is included within the block grant that the State Board of Education shall award the district under this Section for that fiscal year. In the case of the Summer Bridges program, the amount of the district's block grant shall be equal to 44% of the amount of the current fiscal year appropriation made for that program.
(e) The district is not required to file any application or other claim in order to receive the block grants to which it is entitled under this Section. The State Board of Education shall make payments to the district of amounts due under the district's block grants on a schedule determined by the State Board of Education.
(f) A school district to which this Section applies shall report to the State Board of Education on its use of the block grants in such form and detail as the State Board of Education may specify. In addition, the report must include the following description for the district, which must also be reported to the General Assembly: block grant allocation and expenditures by program; population and service levels by program; and administrative expenditures by program. The State Board of Education shall ensure that the reporting requirements for the district are the same as for all other school districts in this State.
(g) This paragraph provides for the treatment of block grants under Article 1C for purposes of calculating the amount of block grants for a district under this Section. Those block grants under Article 1C are, for this purpose, treated as included in the amount of appropriation for the various programs set forth in paragraph (b) above. The appropriation in each current fiscal year for each block grant under Article 1C shall be treated for these purposes as appropriations for the individual program included in that block grant. The proportion of each block grant so allocated to each such program included in it shall be the proportion which the appropriation for that program was of all appropriations for such purposes now in that block grant, in fiscal 1995.
Payments to the school district under this Section with respect to each program for which payments to school districts generally, as of the date of this amendatory Act of the 92nd General Assembly, are on a reimbursement basis shall continue to be made to the district on a reimbursement basis, pursuant to the provisions of this Code governing those programs.
(h) Notwithstanding any other provision of law, any school district receiving a block grant under this Section may classify all or a portion of the funds that it receives in a particular fiscal year from any block grant authorized under this Code or from general State aid pursuant to Section 18-8.05 of this Code (other than supplemental general State aid) as funds received in connection with any funding program for which it is entitled to receive funds from the State in that fiscal year (including, without limitation, any funding program referred to in subsection (c) of this Section), regardless of the source or timing of the receipt. The district may not classify more funds as funds received in connection with the funding program than the district is entitled to receive in that fiscal year for that program. Any classification by a district must be made by a resolution of its board of education. The resolution must identify the amount of any block grant or general State aid to be classified under this subsection (h) and must specify the funding program to which the funds are to be treated as received in connection therewith. This resolution is controlling as to the classification of funds referenced therein. A certified copy of the resolution must be sent to the State Superintendent of Education. The resolution shall still take effect even though a copy of the resolution has not been sent to the State Superintendent of Education in a timely manner. No classification under this subsection (h) by a district shall affect the total amount or timing of money the district is entitled to receive under this Code. No classification under this subsection (h) by a district shall in any way relieve the district from or affect any requirements that otherwise would apply with respect to the block grant as provided in this Section, including any accounting of funds by source, reporting expenditures by original source and purpose, reporting requirements, or requirements of provision of services.
(Source: P.A. 100-55, eff. 8-11-17.)

(Text of Section from P.A. 100-465)
Sec. 1D-1. Block grant funding.
(a) For fiscal year 1996 through fiscal year 2017, the State Board of Education shall award to a school district having a population exceeding 500,000 inhabitants a general education block grant and an educational services block grant, determined as provided in this Section, in lieu of distributing to the district separate State funding for the programs described in subsections (b) and (c). The provisions of this Section, however, do not apply to any federal funds that the district is entitled to receive. In accordance with Section 2-3.32, all block grants are subject to an audit. Therefore, block grant receipts and block grant expenditures shall be recorded to the appropriate fund code for the designated block grant.
(b) The general education block grant shall include the following programs: REI Initiative, Summer Bridges, Preschool At Risk, K-6 Comprehensive Arts, School Improvement Support, Urban Education, Scientific Literacy, Substance Abuse Prevention, Second Language Planning, Staff Development, Outcomes and Assessment, K-6 Reading Improvement, 7-12 Continued Reading Improvement, Truants' Optional Education, Hispanic Programs, Agriculture Education, Parental Education, Prevention Initiative, Report Cards, and Criminal Background Investigations. Notwithstanding any other provision of law, all amounts paid under the general education block grant from State appropriations to a school district in a city having a population exceeding 500,000 inhabitants shall be appropriated and expended by the board of that district for any of the programs included in the block grant or any of the board's lawful purposes.
(c) The educational services block grant shall include the following programs: Regular and Vocational Transportation, State Lunch and Free Breakfast Program, Special Education (Personnel, Transportation, Orphanage, Private Tuition), funding for children requiring special education services, Summer School, Educational Service Centers, and Administrator's Academy. This subsection (c) does not relieve the district of its obligation to provide the services required under a program that is included within the educational services block grant. It is the intention of the General Assembly in enacting the provisions of this subsection (c) to relieve the district of the administrative burdens that impede efficiency and accompany single-program funding. The General Assembly encourages the board to pursue mandate waivers pursuant to Section 2-3.25g.
The funding program included in the educational services block grant for funding for children requiring special education services in each fiscal year shall be treated in that fiscal year as a payment to the school district in respect of services provided or costs incurred in the prior fiscal year, calculated in each case as provided in this Section. Nothing in this Section shall change the nature of payments for any program that, apart from this Section, would be or, prior to adoption or amendment of this Section, was on the basis of a payment in a fiscal year in respect of services provided or costs incurred in the prior fiscal year, calculated in each case as provided in this Section.
(d) For fiscal year 1996 through fiscal year 2017, the amount of the district's block grants shall be determined as follows: (i) with respect to each program that is included within each block grant, the district shall receive an amount equal to the same percentage of the current fiscal year appropriation made for that program as the percentage of the appropriation received by the district from the 1995 fiscal year appropriation made for that program, and (ii) the total amount that is due the district under the block grant shall be the aggregate of the amounts that the district is entitled to receive for the fiscal year with respect to each program that is included within the block grant that the State Board of Education shall award the district under this Section for that fiscal year. In the case of the Summer Bridges program, the amount of the district's block grant shall be equal to 44% of the amount of the current fiscal year appropriation made for that program.
(e) The district is not required to file any application or other claim in order to receive the block grants to which it is entitled under this Section. The State Board of Education shall make payments to the district of amounts due under the district's block grants on a schedule determined by the State Board of Education.
(f) A school district to which this Section applies shall report to the State Board of Education on its use of the block grants in such form and detail as the State Board of Education may specify. In addition, the report must include the following description for the district, which must also be reported to the General Assembly: block grant allocation and expenditures by program; population and service levels by program; and administrative expenditures by program. The State Board of Education shall ensure that the reporting requirements for the district are the same as for all other school districts in this State.
(g) Through fiscal year 2017, this paragraph provides for the treatment of block grants under Article 1C for purposes of calculating the amount of block grants for a district under this Section. Those block grants under Article 1C are, for this purpose, treated as included in the amount of appropriation for the various programs set forth in paragraph (b) above. The appropriation in each current fiscal year for each block grant under Article 1C shall be treated for these purposes as appropriations for the individual program included in that block grant. The proportion of each block grant so allocated to each such program included in it shall be the proportion which the appropriation for that program was of all appropriations for such purposes now in that block grant, in fiscal 1995.
Payments to the school district under this Section with respect to each program for which payments to school districts generally, as of the date of this amendatory Act of the 92nd General Assembly, are on a reimbursement basis shall continue to be made to the district on a reimbursement basis, pursuant to the provisions of this Code governing those programs.
(h) Notwithstanding any other provision of law, any school district receiving a block grant under this Section may classify all or a portion of the funds that it receives in a particular fiscal year from any block grant authorized under this Code or from general State aid pursuant to Section 18-8.05 of this Code (other than supplemental general State aid) as funds received in connection with any funding program for which it is entitled to receive funds from the State in that fiscal year (including, without limitation, any funding program referred to in subsection (c) of this Section), regardless of the source or timing of the receipt. The district may not classify more funds as funds received in connection with the funding program than the district is entitled to receive in that fiscal year for that program. Any classification by a district must be made by a resolution of its board of education. The resolution must identify the amount of any block grant or general State aid to be classified under this subsection (h) and must specify the funding program to which the funds are to be treated as received in connection therewith. This resolution is controlling as to the classification of funds referenced therein. A certified copy of the resolution must be sent to the State Superintendent of Education. The resolution shall still take effect even though a copy of the resolution has not been sent to the State Superintendent of Education in a timely manner. No classification under this subsection (h) by a district shall affect the total amount or timing of money the district is entitled to receive under this Code. No classification under this subsection (h) by a district shall in any way relieve the district from or affect any requirements that otherwise would apply with respect to the block grant as provided in this Section, including any accounting of funds by source, reporting expenditures by original source and purpose, reporting requirements, or requirements of provision of services.
(Source: P.A. 100-465, eff. 8-31-17.)



Article 1E - Downstate School Finance Authority

(105 ILCS 5/Art. 1E heading)

(105 ILCS 5/1E-1)
(This Section scheduled to be repealed in accordance with 105 ILCS 5/1E-165)
Sec. 1E-1. Short title. This Article may be cited as the Downstate School Finance Authority Law.
(Source: P.A. 92-547, eff. 6-13-02.)

(105 ILCS 5/1E-5)
(This Section scheduled to be repealed in accordance with 105 ILCS 5/1E-165)
Sec. 1E-5. Findings; purpose; intent.
(a) The General Assembly finds all of the following:
(1) A fundamental goal of the people of this State,

as expressed in Section 1 of Article X of the Illinois Constitution, is the educational development of all persons to the limits of their capacities. When a board of education faces financial difficulties, continued operation of the public school system is threatened.

(2) A sound financial structure is essential to the

continued operation of any school system. It is vital to commercial, educational, and cultural interests that public schools remain in operation. To achieve that goal, public school systems must have effective access to the private market to borrow short and long term funds.

(3) To promote the financial integrity of districts,

as defined in this Article, it is necessary to provide for the creation of school finance authorities with the powers necessary to promote sound financial management and to ensure the continued operation of the public schools.

(b) It is the purpose of this Article to provide a secure financial basis for the continued operation of public schools. The intention of the General Assembly, in creating this Article, is to establish procedures, provide powers, and impose restrictions to ensure the financial and educational integrity of the public schools, while leaving principal responsibility for the educational policies of public schools to the boards of education within the State, consistent with the requirements for satisfying the public policy and purpose set forth in this Article.
(Source: P.A. 92-547, eff. 6-13-02.)

(105 ILCS 5/1E-10)
(This Section scheduled to be repealed in accordance with 105 ILCS 5/1E-165)
Sec. 1E-10. Definitions. As used in this Article:
"Authority" means a School Finance Authority created under this Article.
"Bonds" means bonds authorized to be issued by the Authority under Section 1E-65 of this Code.
"Budget" means the annual budget of the district required under Section 17-1 of this Code, as in effect from time to time.
"Chairperson" means the Chairperson of the Authority.
"District" means any school district having a population of not more than 500,000 that prior to the effective date of this amendatory Act of the 92nd General Assembly has had a Financial Oversight Panel established for the district under Section 1B-4 of this Code following the district's petitioning of the State Board of Education for the creation of the Financial Oversight Panel and for which the Financial Oversight Panel has been in existence for at least one year.
"Financial plan" means the financial plan of the district to be developed pursuant to this Article, as in effect from time to time.
"Fiscal year" means the fiscal year of the district.
"State Board" means the State Board of Education.
"State Superintendent" means the State Superintendent of Education.
"Obligations" means bonds and notes of the Authority.
(Source: P.A. 92-547, eff. 6-13-02.)

(105 ILCS 5/1E-15)
(This Section scheduled to be repealed in accordance with 105 ILCS 5/1E-165)
Sec. 1E-15. Establishment of Authority; duties of district.
(a) A Financial Oversight Panel created under Article 1B of this Code for a district may petition the State Board for the establishment of a School Finance Authority for the district. The petition shall cite the reasons why the creation of a School Finance Authority for the district is necessary. The State Board may grant the petition upon determining that the approval of the petition is in the best educational and financial interests of the district.
(b) Upon approval of the petition by the State Board all of the following shall occur:
(1) There is established a body both corporate and

politic to be known as the "(Name of School District) School Finance Authority", which in this name shall exercise all authority vested in an Authority by this Article.

(2) The Financial Oversight Panel is abolished, and

all of its rights, property, assets, contracts, and liabilities shall pass to and be vested in the Authority.

(3) The duties and obligations of the district under

Article 1B of this Code shall be transferred and become duties and obligations owed by the district to the School Finance Authority.

(c) In the event of a conflict between the provisions of this Article and the provisions of Article 1B of this Code, the provisions of this Article control.
(Source: P.A. 92-547, eff. 6-13-02.)

(105 ILCS 5/1E-20)
(This Section scheduled to be repealed in accordance with 105 ILCS 5/1E-165)
Sec. 1E-20. Members of Authority; meetings.
(a) When a petition for a School Finance Authority is allowed by the State Board under Section 1E-15 of this Code, the State Superintendent shall within 10 days thereafter appoint 5 members to serve on a School Finance Authority for the district. Of the initial members, 2 shall be appointed to serve a term of 2 years and 3 shall be appointed to serve a term of 3 years. Thereafter, each member shall serve for a term of 3 years and until his or her successor has been appointed. The State Superintendent shall designate one of the members of the Authority to serve as its Chairperson. In the event of vacancy or resignation, the State Superintendent shall, within 10 days after receiving notice, appoint a successor to serve out that member's term. The State Superintendent may remove a member for incompetence, malfeasance, neglect of duty, or other just cause.
Members of the Authority shall be selected primarily on the basis of their experience and education in financial management, with consideration given to persons knowledgeable in education finance. Two members of the Authority shall be residents of the school district that the Authority serves. A member of the Authority may not be a member of the district's school board or an employee of the district nor may a member have a direct financial interest in the district.
Authority members shall serve without compensation, but may be reimbursed by the State Board for travel and other necessary expenses incurred in the performance of their official duties. Unless paid from bonds issued under Section 1E-65 of this Code, the amount reimbursed members for their expenses shall be charged to the school district as part of any emergency financial assistance and incorporated as a part of the terms and conditions for repayment of the assistance or shall be deducted from the district's general State aid or evidence-based funding as provided in Section 1B-8 of this Code.
The Authority may elect such officers as it deems appropriate.
(b) The first meeting of the Authority shall be held at the call of the Chairperson. The Authority shall prescribe the times and places for its meetings and the manner in which regular and special meetings may be called and shall comply with the Open Meetings Act.
Three members of the Authority shall constitute a quorum. When a vote is taken upon any measure before the Authority, a quorum being present, a majority of the votes of the members voting on the measure shall determine the outcome.
(Source: P.A. 100-465, eff. 8-31-17.)

(105 ILCS 5/1E-25)
(This Section scheduled to be repealed in accordance with 105 ILCS 5/1E-165)
Sec. 1E-25. General powers. The purposes of the Authority shall be to exercise financial control over the district and to furnish financial assistance so that the district can provide public education within the district's jurisdiction while permitting the district to meet its obligations to its creditors and the holders of its debt. Except as expressly limited by this Article, the Authority shall have all powers granted to a voluntary or involuntary Financial Oversight Panel and to a Financial Administrator under Article 1B of this Code and all other powers necessary to meet its responsibilities and to carry out its purposes and the purposes of this Article, including without limitation all of the following powers, provided that the Authority shall have no power to violate any statutory provision, to impair any contract or obligation of the district, or to terminate any employee without following the statutory procedures for such terminations set forth in this Code:
(1) To sue and to be sued.
(2) To make and execute contracts, leases, subleases

and all other instruments or agreements necessary or convenient for the exercise of the powers and functions granted by this Article.

(3) To purchase real or personal property necessary

or convenient for its purposes; to execute and deliver deeds for real property held in its own name; and to sell, lease, or otherwise dispose of such of its property as, in the judgment of the Authority, is no longer necessary for its purposes.

(4) To appoint officers, agents, and employees of the

Authority, including a chief executive officer, a chief fiscal officer, and a chief educational officer to administer and manage, under the direction of the Authority, the operations and educational programs of the district, in accordance with this Article and all other provisions of this Code; to define their duties and qualifications; and to fix their compensation and employee benefits.

(5) To transfer to the district such sums of money as

are not required for other purposes.

(6) To borrow money and to issue obligations pursuant

to this Article; to fund, refund, or advance refund the same; to provide for the rights of the holders of its obligations; and to repay any advances.

(7) Subject to the provisions of any contract with or

for the benefit of the holders of its obligations, to purchase or redeem its obligations.

(8) To procure all necessary goods and services for

the Authority in compliance with the purchasing laws and requirements applicable to the district.

(8.5) To take action on behalf of the district as

the Authority deems necessary and in accordance with this Article and all other provisions of this Code, based on the recommendation of the chief executive officer, chief educational officer, or chief fiscal officer, and the district shall be bound by such action in all respects as if the action had been approved by the district itself.

(9) To do any and all things necessary or convenient

to carry out its purposes and exercise the powers given to it by this Article.

(Source: P.A. 94-234, eff. 7-14-05.)

(105 ILCS 5/1E-30)
(This Section scheduled to be repealed in accordance with 105 ILCS 5/1E-165)
Sec. 1E-30. Chief executive officer. The Authority may appoint a chief executive officer who, under the direction of the Authority, shall supervise the Authority's staff, including the chief educational officer and the chief fiscal officer, and shall have ultimate responsibility for implementing the policies, procedures, directives, and decisions of the Authority.
(Source: P.A. 92-547, eff. 6-13-02.)

(105 ILCS 5/1E-35)
(This Section scheduled to be repealed in accordance with 105 ILCS 5/1E-165)
Sec. 1E-35. Chief educational officer. Upon expiration of the contract of the school district's superintendent who is serving at the time the Authority is established, the Authority shall, following consultation with the district, employ a chief educational officer for the district. The chief educational officer shall report to the Authority or the chief executive officer appointed by the Authority.
The chief educational officer shall have authority to determine the agenda and order of business at school board meetings, as needed in order to carry forward and implement the objectives and priorities of the Authority in the administration and management of the district.
The chief educational officer shall have all of the powers and duties of a school district superintendent under this Code and such other duties as may be assigned by the Authority, in accordance with this Code. The district shall not thereafter employ a superintendent during the period that a chief educational officer is serving in the district. The chief educational officer shall hold a certificate with a superintendent endorsement issued under Article 21 of this Code.
(Source: P.A. 94-234, eff. 7-14-05.)

(105 ILCS 5/1E-40)
(This Section scheduled to be repealed in accordance with 105 ILCS 5/1E-165)
Sec. 1E-40. Chief fiscal officer. The Authority may appoint a chief fiscal officer who, under the direction of the Authority, shall have all of the powers and duties of the district's chief school business official and any other duties regarding budgeting, accounting, and other financial matters that are assigned by the Authority, in accordance with this Code. The district may not employ a chief school business official during the period that the chief fiscal officer is serving in the district. The chief fiscal officer may but is not required to hold a certificate with a chief school business official endorsement issued under Article 21 of this Code.
(Source: P.A. 92-547, eff. 6-13-02.)

(105 ILCS 5/1E-45)
(This Section scheduled to be repealed in accordance with 105 ILCS 5/1E-165)
Sec. 1E-45. Collective bargaining agreements. The Authority shall have the power to negotiate collective bargaining agreements with the district's employees in lieu of and on behalf of the district. Upon concluding bargaining, the district shall execute the agreements negotiated by the Authority, and the district shall be bound by and shall administer the agreements in all respects as if the agreements had been negotiated by the district itself.
(Source: P.A. 92-547, eff. 6-13-02.)

(105 ILCS 5/1E-50)
(This Section scheduled to be repealed in accordance with 105 ILCS 5/1E-165)
Sec. 1E-50. Deposits and investments.
(a) The Authority shall have the power to establish checking and whatever other banking accounts it may deem appropriate for conducting its affairs.
(b) Subject to the provisions of any contract with or for the benefit of the holders of its obligations, the Authority may invest any funds not required for immediate use or disbursement, as provided in the Public Funds Investment Act.
(Source: P.A. 92-547, eff. 6-13-02.)

(105 ILCS 5/1E-55)
(This Section scheduled to be repealed in accordance with 105 ILCS 5/1E-165)
Sec. 1E-55. Cash accounts and bank accounts.
(a) The Authority shall require the district or any officer of the district, including the district's treasurer, to establish and maintain separate cash accounts and separate bank accounts in accordance with such rules, standards, and procedures as the Authority may prescribe.
(b) The Authority shall have the power to assume exclusive administration of the cash accounts and bank accounts of the district, to establish and maintain whatever new cash accounts and bank accounts it may deem appropriate, and to withdraw funds from these accounts for the lawful expenditures of the district.
(Source: P.A. 92-547, eff. 6-13-02.)

(105 ILCS 5/1E-60)
(This Section scheduled to be repealed in accordance with 105 ILCS 5/1E-165)
Sec. 1E-60. Financial, management, and budgetary structure. Upon direction of the Authority, the district shall reorganize the financial accounts, management, and budgetary systems of the district in whatever manner the Authority deems appropriate to achieve greater financial responsibility and to reduce financial inefficiency.
(Source: P.A. 92-547, eff. 6-13-02.)

(105 ILCS 5/1E-65)
(This Section scheduled to be repealed in accordance with 105 ILCS 5/1E-165)
Sec. 1E-65. Power to issue bonds.
(a) The Authority may incur indebtedness by the issuance of negotiable full faith and credit general obligation bonds of the Authority in an outstanding amount not to exceed at any time, including existing indebtedness, 13.8% of the district's most recent equalized assessed valuation, excluding Bonds of the Authority that have been refunded, for (i) the purpose of providing the district with moneys for ordinary and necessary expenditures and other operational needs of the district; (ii) payment or refunding of outstanding debt obligations or tax anticipation warrants of the district, the proceeds of which were used to provide financing for the district; (iii) payment of fees for arrangements as provided in subsection (b) of Section 1E-70 of this Code; (iv) payment of interest on Bonds; (v) establishment of reserves to secure Bonds; (vi) the payment of costs of issuance of Bonds; (vii) payment of principal of or interest or redemption premium on any Bonds or notes of the Authority; and (viii) all other expenditures of the Authority incidental to and necessary or convenient for carrying out its corporate purposes and powers.
(b) The Authority may from time to time (i) issue Bonds to refund any outstanding Bonds or notes of the Authority, whether the Bonds or notes to be refunded have or have not matured or become redeemable, and (ii) issue Bonds partly to refund Bonds or notes then outstanding and partly for any other purpose set forth in this Section.
(c) Bonds issued in accordance with subsection (a) of this Section are not subject to any other statutory limitation as to debt, including without limitation that established by the Local Government Debt Limitation Act, and may be issued without referendum.
(Source: P.A. 92-547, eff. 6-13-02.)

(105 ILCS 5/1E-70)
(This Section scheduled to be repealed in accordance with 105 ILCS 5/1E-165)
Sec. 1E-70. Terms of bonds.
(a) Whenever the Authority desires or is required to issue Bonds as provided in this Article, it shall adopt a resolution designating the amount of the Bonds to be issued, the purposes for which the proceeds of the Bonds are to be used, and the manner in which the proceeds shall be held pending the application thereof. The Bonds shall be issued in the corporate name of the Authority and shall bear such date or dates and shall mature at such time or times, not exceeding 20 years from their date, as the resolution may provide. The Bonds may be issued as serial bonds payable in installments, as term bonds with sinking fund installments, or as a combination of these as the Authority may determine in the resolution. The Bonds shall be in such denominations as the Authority may determine. The Bonds shall be in such form, carry such registration privileges, be executed in such manner, be payable at such place or places, and be subject to such terms of redemption at such redemption prices, including premium, as the resolution may provide. The Bonds shall be sold by the Authority at public or private sale, as determined by the Authority.
(b) In connection with the issuance of its Bonds, the Authority may enter into arrangements to provide additional security and liquidity for the Bonds. These may include without limitation municipal bond insurance, letters of credit, lines of credit by which the Authority may borrow funds to pay or redeem its Bonds, and purchase or remarketing arrangements for ensuring the ability of owners of the Authority's Bonds to sell their Bonds or to have their Bonds redeemed. The Authority may enter into contracts and may agree to pay fees to persons providing the arrangements, including from Bond proceeds, but only under circumstances in which the total interest paid or to be paid on the Bonds, together with the fees for the arrangements (being treated as if interest), would not, taken together, cause the Bonds to bear interest, calculated to their absolute maturity, at a rate in excess of the maximum rate allowed by law.
The resolution of the Authority authorizing the issuance of its Bonds may provide that interest rates may vary from time to time depending upon criteria established by the Authority, which may include without limitation a variation in interest rates as may be necessary to cause the Bonds to be remarketable from time to time at a price equal to their principal amount, and may provide for appointment of a national banking association, bank, trust company, investment banker, or other financial institution to serve as a remarketing agent in that connection. The resolution of the Authority authorizing the issuance of its Bonds may provide that alternative interest rates or provisions shall apply during such times as the Bonds are held by a person providing a letter of credit or other credit enhancement arrangement for those Bonds.
(Source: P.A. 92-547, eff. 6-13-02.)

(105 ILCS 5/1E-75)
(This Section scheduled to be repealed in accordance with 105 ILCS 5/1E-165)
Sec. 1E-75. Tax levy.
(a) Before or at the time of issuing any Bonds, the Authority shall provide by resolution for the levy and collection of a direct annual tax upon all the taxable property located within the district without limit as to rate or amount sufficient to pay and discharge the principal thereof at maturity or on sinking fund installment dates and to pay the interest thereon as it falls due. The taxes as levied shall also include additional amounts to the extent that the collections in the prior years were insufficient to pay and discharge the principal thereof at maturity, sinking fund installments, if any, and interest thereon as it fell due, and the amount so collected shall be placed in the debt service reserve fund. The tax shall be in addition to and exclusive of the maximum of all taxes that the Authority or the district is authorized by law to levy for any and all school purposes. The resolution shall be in force upon its adoption.
(b) The levy shall be for the sole benefit of the holders of the Bonds, and the holders of the Bonds shall have a security interest in and lien upon all rights, claims, and interests of the Authority arising pursuant to the levy and all present and future proceeds of the levy until the principal of and sinking fund installments and interest on the Bonds are paid in full. All proceeds from the levy shall be deposited by each county collector directly in the debt service fund established pursuant to Section 1E-80 of this Code, shall be applied solely for the payment of principal of and sinking fund installments and interest on the Bonds, and shall not be used for any other purpose.
(c) Upon the filing in the office of the county clerk of each county where the school district is located of a duly certified copy of the resolution, it shall be the duty of each county clerk to extend the tax provided for in the resolution, including an amount determined by the Authority to cover loss and cost of collection and also deferred collections and abatements in the amount of the taxes as extended on the collectors' books. The tax shall be separate and apart from all other taxes of the Authority or the district and shall be separately identified by the collectors.
(Source: P.A. 92-547, eff. 6-13-02.)

(105 ILCS 5/1E-80)
(This Section scheduled to be repealed in accordance with 105 ILCS 5/1E-165)
Sec. 1E-80. Debt service fund. The Authority shall establish a debt service fund for the Bonds to be maintained by a paying agent, escrow agent, depository, or corporate trustee, which may be any trust company or bank having the power of a trust company within this State, separate and segregated from all other funds and accounts of the Authority and the district. All moneys on deposit in the debt service fund shall be held in trust in the debt service fund for the benefit of the holders of the Bonds, shall be applied solely for the payment of the principal of and sinking fund installment, redemption premium, if any, and interest on the Bonds, and shall not be used for any other purpose. The holders of the Bonds shall have a security interest in and lien upon all such moneys.
(Source: P.A. 92-547, eff. 6-13-02.)

(105 ILCS 5/1E-85)
(This Section scheduled to be repealed in accordance with 105 ILCS 5/1E-165)
Sec. 1E-85. Debt service reserve fund.
(a) The Authority may create and establish a debt service reserve fund to be maintained by a paying agent, escrow agent, depository, or corporate trustee, which may be any trust company or bank having the power of a trust company within the State, separate and segregated from all other funds and accounts of the Authority. The Authority may pay the following into the debt service reserve fund:
(1) any proceeds from the sale of Bonds to the extent

provided in the resolution authorizing the issuance of the Bonds; and

(2) any other moneys that may be available to the

Authority for the purpose of the fund.

(b) The amount to be accumulated in the debt service reserve fund shall be determined by the Authority but shall not exceed the maximum amount of interest, principal, and sinking fund installments due in any succeeding calendar year.
(c) All moneys on deposit in the debt service reserve fund shall be held in trust for the benefit of the holders of the Bonds, shall be applied solely for the payment of principal of and sinking fund installments and interest on the Bonds to the extent not paid from the debt service fund, and shall not be used for any other purpose.
(d) Any moneys in the debt service reserve fund in excess of the amount determined by the Authority pursuant to a resolution authorizing the issuance of Bonds may be withdrawn by the Authority and used for any of its lawful purposes.
(e) In computing the amount of the debt service reserve fund, investments shall be valued as the Authority provides in the resolution authorizing the issuance of the Bonds.
(Source: P.A. 92-547, eff. 6-13-02.)

(105 ILCS 5/1E-90)
(This Section scheduled to be repealed in accordance with 105 ILCS 5/1E-165)
Sec. 1E-90. Bond anticipation notes.
(a) After the issuance of Bonds has been authorized, the Authority shall have power to issue from time to time, pursuant to a resolution or resolutions of the Authority, negotiable bond anticipation notes of the Authority in anticipation of the issuance of Bonds.
(b) Bond anticipation notes shall mature not later than 2 years after the date of issuance, may be made redeemable prior to their maturity, and may be sold in such manner, in such denominations, and at such price or prices and shall bear interest at such rate or rates not to exceed the maximum annual rate authorized by law, as a resolution authorizing the issuance of the bond anticipation notes may provide.
(c) The bond anticipation notes may be made payable as to both principal and interest from the proceeds of the Bonds. The Authority may provide for payment of interest on the bond anticipation notes from direct annual taxes upon all the taxable property located within the district that are authorized to be levied annually for that purpose without limit as to rate or amount sufficient to pay the interest as it falls due, in the manner, subject to the security interest and lien, and with the effect provided in Section 1E-75 of this Code.
(d) The Authority is authorized to issue renewal notes in the event it is unable to issue Bonds to pay outstanding bond anticipation notes, on terms the Authority deems reasonable.
(e) A debt service fund shall be established in the manner provided in Section 1E-80 of this Code by the Authority for the bond anticipation notes, and the proceeds of any tax levy made pursuant to this Section shall be deposited in the fund upon receipt.
(Source: P.A. 92-547, eff. 6-13-02.)

(105 ILCS 5/1E-95)
(This Section scheduled to be repealed in accordance with 105 ILCS 5/1E-165)
Sec. 1E-95. Vesting powers in trustee or other authorized agent. The resolution authorizing issuance of the Bonds shall vest in a trustee, paying agent, escrow agent, or depository such rights, powers, and duties in trust as the Authority may determine and may contain such provisions for protecting and enforcing the rights and remedies of the holders of the Bonds and limiting such rights and remedies as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the Authority in relation to the exercise of its corporate powers and the custody, safeguarding, and application of all moneys. The resolution shall provide for the manner in which moneys in the various funds and accounts of the Authority may be invested and the disposition of the earnings on the investments.
(Source: P.A. 92-547, eff. 6-13-02.)

(105 ILCS 5/1E-100)
(This Section scheduled to be repealed in accordance with 105 ILCS 5/1E-165)
Sec. 1E-100. Discharge of bonds.
(a) If the Authority pays or causes to be paid to the holders of all Bonds then outstanding the principal, redemption price, if any, and interest to become due on the Bonds, at the times and in the manner stipulated therein and in the resolution authorizing the issuance of the Bonds, then the covenants, agreements, and other obligations of the Authority to the Bondholders shall be discharged and satisfied.
(b) Bonds or interest installments for the payment or redemption of which moneys have been set aside and held in trust by the trustee or other authorized agent provided for in Section 1E-95 of this Code, through deposit by the Authority of funds for the payment, redemption, or otherwise, at the maturity or redemption date, are deemed to have been paid within the meaning and with the effect expressed in subsection (a) of this Section. All outstanding Bonds of any series, prior to the maturity or redemption date, are deemed to have been paid within the meaning and with the effect expressed in subsection (a) of this Section if (1) there has been deposited with the trustee or other authorized agent either (A) moneys in an amount that is sufficient or (B) direct obligations of the United States of America the principal of and the interest on which, when due, will provide moneys that, together with the moneys, if any, deposited with the trustee or other authorized agent at the same time, are sufficient to pay, when due, the principal, sinking fund installment, or redemption price, if applicable, of and interest due and to become due on the Bonds on and prior to the redemption date, sinking fund installment date, or maturity date, as the case may be, and (2) the Authority has given the trustee or other authorized agent, in form satisfactory to it, irrevocable instructions to give notice to the effect and in accordance with the procedures provided in the resolution authorizing the issuance of the Bonds. Neither direct obligations of the United States of America, moneys deposited with the trustee or other authorized agent, or principal or interest payments on the securities shall be withdrawn or used for any purpose other than, and shall be held in trust for, the payment of the principal or redemption price, if applicable, and interest on the Bonds.
(Source: P.A. 92-547, eff. 6-13-02.)

(105 ILCS 5/1E-105)
(This Section scheduled to be repealed in accordance with 105 ILCS 5/1E-165)
Sec. 1E-105. Pledge of the State. The State of Illinois pledges to and agrees with the holders of Bonds that the State will not limit or alter the rights and powers vested in the Authority by this Article with respect to the issuance of obligations so as to impair the terms of any contract made by the Authority with these holders or in any way impair the rights and remedies of these holders until the Bonds, together with interest on the Bonds, interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceedings by or on behalf of these holders, are fully met and discharged or provisions made for their payment. The Authority is authorized to include this pledge and agreement of the State in any resolution or contract with the holders of Bonds.
(Source: P.A. 92-547, eff. 6-13-02.)

(105 ILCS 5/1E-110)
(This Section scheduled to be repealed in accordance with 105 ILCS 5/1E-165)
Sec. 1E-110. Statutory lien. Any pledge, assignment, lien, or security interest for the benefit of the holders of Bonds or bond anticipation notes, if any, created pursuant to this Article are valid and binding from the time the Bonds are issued, without any physical delivery or further act, and are valid and binding as against and prior to any claims of all other parties having claims of any kind in tort, contract, or otherwise against the State, the Authority, the district, or any other person, irrespective of whether the other parties have notice.
(Source: P.A. 92-547, eff. 6-13-02.)

(105 ILCS 5/1E-115)
(This Section scheduled to be repealed in accordance with 105 ILCS 5/1E-165)
Sec. 1E-115. State or district not liable on obligations. Obligations shall not be deemed to constitute (i) a debt or liability of the State, the district, or any political subdivision of the State or district other than the Authority or (ii) a pledge of the full faith and credit of the State, the district, or any political subdivision of the State or district other than the Authority but shall be payable solely from the funds and revenues provided for in this Article. The issuance of obligations shall not directly, indirectly, or contingently obligate the State, the district, or any political subdivision of the State or district other than the Authority to levy any form of taxation therefor or to make any appropriation for their payment. Nothing in this Section shall prevent or be construed to prevent the Authority from pledging its full faith and credit to the payment of obligations. Nothing in this Article shall be construed to authorize the Authority to create a debt of the State or the district within the meaning of the Constitution or laws of Illinois, and all obligations issued by the Authority pursuant to the provisions of this Article are payable and shall state that they are payable solely from the funds and revenues pledged for their payment in accordance with the resolution authorizing their issuance or any trust indenture executed as security therefor. The State or the district shall not in any event be liable for the payment of the principal of or interest on any obligations of the Authority or for the performance of any pledge, obligation, or agreement of any kind whatsoever that may be undertaken by the Authority. No breach of any such pledge, obligation, or agreement may impose any liability upon the State or the district or any charge upon their general credit or against their taxing power.
(Source: P.A. 92-547, eff. 6-13-02.)

(105 ILCS 5/1E-120)
(This Section scheduled to be repealed in accordance with 105 ILCS 5/1E-165)
Sec. 1E-120. Obligations as legal investments. The obligations issued under the provisions of this Article are hereby made securities in which all public officers and bodies of this State, all political subdivisions of this State, all persons carrying on an insurance business, all banks, bankers, trust companies, saving banks, and savings associations (including savings and loan associations, building and loan associations, investment companies, and other persons carrying on a banking business), and all credit unions, pension funds, administrators, and guardians who are or may be authorized to invest in bonds or in other obligations of the State may properly and legally invest funds, including capital, in their control or belonging to them. The obligations are also hereby made securities that may be deposited with and may be received by all public officers and bodies of the State, all political subdivisions of the State, and public corporations for any purpose for which the deposit of bonds or other obligations of the State is authorized.
(Source: P.A. 92-547, eff. 6-13-02.)

(105 ILCS 5/1E-125)
(This Section scheduled to be repealed in accordance with 105 ILCS 5/1E-165)
Sec. 1E-125. Complete authority. This Article, without reference to any other law, shall be deemed full and complete authority for the issuance of Bonds and bond anticipation notes as provided in this Article.
(Source: P.A. 92-547, eff. 6-13-02.)

(105 ILCS 5/1E-130)
(This Section scheduled to be repealed in accordance with 105 ILCS 5/1E-165)
Sec. 1E-130. Reports.
(a) The Authority, upon taking office and annually thereafter, shall prepare and submit to the Governor, General Assembly, and State Superintendent a report that includes the audited financial statement for the preceding fiscal year, an approved financial plan, and a statement of the major steps necessary to accomplish the objectives of the financial plan.
(b) Annual reports shall be submitted on or before March 1 of each year.
(c) The requirement for reporting to the General Assembly shall be satisfied by filing copies of the report as provided in Section 3.1 of the General Assembly Organization Act and by filing additional copies with the State Government Report Distribution Center for the General Assembly as required under subdivision (t) of Section 7 of the State Library Act.
(Source: P.A. 92-547, eff. 6-13-02.)

(105 ILCS 5/1E-135)
(This Section scheduled to be repealed in accordance with 105 ILCS 5/1E-165)
Sec. 1E-135. Audit of Authority. The Authority shall be subject to audit in the manner provided for the audit of State funds and accounts. A copy of the audit report shall be submitted to the State Superintendent, the Governor, the Speaker and Minority Leader of the House of Representatives, and the President and Minority Leader of the Senate.
(Source: P.A. 92-547, eff. 6-13-02.)

(105 ILCS 5/1E-140)
(This Section scheduled to be repealed in accordance with 105 ILCS 5/1E-165)
Sec. 1E-140. Assistance by State agencies, units of local government, and school districts. The district shall render such services to and permit the use of its facilities and resources by the Authority at no charge as may be requested by the Authority. Any State agency, unit of local government, or school district may, within its lawful powers and duties, render such services to the Authority as may be requested by the Authority. Upon request of the Authority, any State agency, unit of local government, or school district is authorized and empowered to loan to the Authority such officers and employees as the Authority may deem necessary in carrying out its functions and duties. Officers and employees so transferred shall not lose or forfeit their employment status or rights.
(Source: P.A. 92-547, eff. 6-13-02.)

(105 ILCS 5/1E-145)
(This Section scheduled to be repealed in accordance with 105 ILCS 5/1E-165)
Sec. 1E-145. Property of Authority exempt from taxation. The property of the Authority is exempt from taxation.
(Source: P.A. 92-547, eff. 6-13-02.)

(105 ILCS 5/1E-150)
(This Section scheduled to be repealed in accordance with 105 ILCS 5/1E-165)
Sec. 1E-150. Sanctions.
(a) No member, officer, employee, or agent of the district may commit the district to any contract or other obligation or incur any liability on behalf of the district for any purpose if the amount of the contract, obligation, or liability is in excess of the amount authorized for that purpose then available under the financial plan and budget then in effect.
(b) No member, officer, employee, or agent of the district may commit the district to any contract or other obligation on behalf of the district for the payment of money for any purpose required to be approved by the Authority unless the contract or other obligation has been approved by the Authority.
(c) No member, officer, employee, or agent of the district may take any action in violation of any valid order of the Authority, may fail or refuse to take any action required by any such order, may prepare, present, certify, or report any information, including any projections or estimates, for the Authority or any of its agents that is false or misleading, or, upon learning that any such information is false or misleading, may fail promptly to advise the Authority or its agents.
(d) In addition to any penalty or liability under any other law, any member, officer, employee, or agent of the district who violates subsection (a), (b), or (c) of this Section is subject to appropriate administrative discipline as may be imposed by the Authority, including, if warranted, suspension from duty without pay, removal from office, or termination of employment.
(Source: P.A. 92-547, eff. 6-13-02.)

(105 ILCS 5/1E-155)
(This Section scheduled to be repealed in accordance with 105 ILCS 5/1E-165)
Sec. 1E-155. Abolition of Authority. The Authority shall be abolished 10 years after its creation or one year after all its obligations issued under the provisions of this Article have been fully paid and discharged, whichever comes later. However, the State Board, upon recommendation of the Authority and if no obligations are outstanding, may abolish the Authority at any time after the Authority has been in existence for 3 years. Upon the abolition of the Authority, all of its records shall be transferred to the State Board and any property of the Authority shall pass to and be vested in the State Board.
(Source: P.A. 92-547, eff. 6-13-02.)

(105 ILCS 5/1E-160)
(This Section scheduled to be repealed in accordance with 105 ILCS 5/1E-165)
Sec. 1E-160. Limitations of actions after abolition; indemnification; legal representation.
(a) Abolition of the Authority pursuant to Section 1E-155 of this Code shall bar any remedy available against the Authority, its members, employees, or agents for any right or claim existing or any liability incurred prior to the abolition unless the action or other proceeding is commenced prior to the expiration of 2 years after the date of the abolition.
(b) The Authority may indemnify any member, officer, employee, or agent who was or is a party or is threatened to be made a party to any threatened, pending, or completed action, suit, or proceeding, whether civil, criminal, administrative, or investigative, by reason of the fact that he or she was a member, officer, employee, or agent of the Authority, against expenses (including attorney's fees, judgments, fines, and amounts paid in settlement actually and reasonably incurred by him or her in connection with the action, suit, or proceeding) if he or she acted in good faith and in a manner that he or she reasonably believed to be in or not opposed to the best interests of the Authority and, with respect to any criminal action or proceeding, had no reasonable cause to believe his or her conduct was unlawful. The termination of any action, suit, or proceeding by judgment, order, settlement, or conviction or upon a plea of nolo contendere or its equivalent, shall not, of itself, create a presumption that the person did not act in good faith in a manner that he or she reasonably believed to be in or not opposed to the best interest of the Authority and, with respect to any criminal action or proceeding, had reasonable cause to believe that his or her conduct was unlawful.
To the extent that a member, officer, employee, or agent of the Authority has been successful, on the merits or otherwise, in the defense of any such action, suit, or proceeding referred to in this subsection (b) or in defense of any claim, issue, or matter therein, he or she shall be indemnified against expenses, including attorney's fees, actually and reasonably incurred by him or her in connection therewith. Any such indemnification shall be made by the Authority only as authorized in the specific case, upon a determination that indemnification of the member, officer, employee, or agent is proper in the circumstances because he or she has met the applicable standard of conduct. The determination shall be made (i) by the Authority by a majority vote of a quorum consisting of members who are not parties to the action, suit, or proceeding or (ii) if such a quorum is not obtainable or, even if obtainable, a quorum of disinterested members so directs, by independent legal counsel in a written opinion.
Reasonable expenses incurred in defending an action, suit, or proceeding shall be paid by the Authority in advance of the final disposition of the action, suit, or proceeding, as authorized by the Authority in the specific case, upon receipt of an undertaking by or on behalf of the member, officer, employee, or agent to repay the amount, unless it is ultimately determined that he or she is entitled to be indemnified by the Authority as authorized in this Section.
Any member, officer, employee, or agent against whom any action, suit, or proceeding is brought may employ his or her own attorney to appear on his or her behalf.
The right to indemnification accorded by this Section shall not limit any other right to indemnification to which the member, officer, employee, or agent may be entitled. Any rights under this Section shall inure to the benefit of the heirs, executors, and administrators of any member, officer, employee, or agent of the Authority.
The Authority may purchase and maintain insurance on behalf of any person who is or was a member, officer, employee, or agent of the Authority against any liability asserted against him or her and incurred by him or her in any such capacity or arising out of his or her status as such, whether or not the Authority would have the power to indemnify him or her against the liability under the provisions of this Section.
The Authority shall be considered a State agency for purposes of receiving representation by the Attorney General. Members, officers, employees, and agents of the Authority shall be entitled to representation and indemnification under the State Employee Indemnification Act.
(Source: P.A. 92-547, eff. 6-13-02.)

(105 ILCS 5/1E-165)
(This Section scheduled to be repealed in accordance with this Section)
Sec. 1E-165. Repeal. When the Authority established pursuant to this Article is abolished pursuant to Section 1E-155, this Article shall be repealed.
(Source: P.A. 97-429, eff. 8-16-11.)



Article 1F - Downstate School Finance Authority for Elementary Districts

(105 ILCS 5/Art. 1F heading)

(105 ILCS 5/1F-1)
(This Section scheduled to be repealed in accordance with 105 ILCS 5/1F-165)
Sec. 1F-1. Short title. This Article may be cited as the Downstate School Finance Authority for Elementary Districts Law.
(Source: P.A. 92-855, eff. 12-6-02.)

(105 ILCS 5/1F-5)
(This Section scheduled to be repealed in accordance with 105 ILCS 5/1F-165)
Sec. 1F-5. Findings; purpose; intent.
(a) The General Assembly finds all of the following:
(1) A fundamental goal of the people of this State,

as expressed in Section 1 of Article X of the Illinois Constitution, is the educational development of all persons to the limits of their capacities. When a board of education faces financial difficulties, continued operation of the public school system is threatened.

(2) A sound financial structure is essential to the

continued operation of any school system. It is vital to commercial, educational, and cultural interests that public schools remain in operation. To achieve that goal, public school systems must have effective access to the private market to borrow short and long term funds.

(3) To promote the financial integrity of districts,

as defined in this Article, it is necessary to provide for the creation of school finance authorities with the powers necessary to promote sound financial management and to ensure the continued operation of the public schools.

(b) It is the purpose of this Article to provide a secure financial basis for the continued operation of public schools. The intention of the General Assembly, in creating this Article, is to establish procedures, provide powers, and impose restrictions to ensure the financial and educational integrity of the public schools, while leaving principal responsibility for the educational policies of public schools to the boards of education within the State, consistent with the requirements for satisfying the public policy and purpose set forth in this Article.
(Source: P.A. 92-855, eff. 12-6-02.)

(105 ILCS 5/1F-10)
(This Section scheduled to be repealed in accordance with 105 ILCS 5/1F-165)
Sec. 1F-10. Definitions. As used in this Article:
"Authority" means a School Finance Authority created under this Article.
"Bonds" means bonds authorized to be issued by the Authority under Section 1F-65 of this Code.
"Budget" means the annual budget of the district required under Section 17-1 of this Code, as in effect from time to time.
"Chairperson" means the Chairperson of the Authority.
"District" means any elementary school district having a population of not more than 500,000 that prior to December 1, 2002 has had a Financial Oversight Panel established for the district under Section 1B-4 of this Code following the district's petitioning of the State Board of Education for the creation of the Financial Oversight Panel.
"Financial plan" means the financial plan of the district to be developed pursuant to this Article, as in effect from time to time.
"Fiscal year" means the fiscal year of the district.
"State Board" means the State Board of Education.
"State Superintendent" means the State Superintendent of Education.
"Obligations" means bonds and notes of the Authority.
(Source: P.A. 92-855, eff. 12-6-02.)

(105 ILCS 5/1F-15)
(This Section scheduled to be repealed in accordance with 105 ILCS 5/1F-165)
Sec. 1F-15. Establishment of Authority; duties of district.
(a) A Financial Oversight Panel created under Article 1B of this Code for a district may petition the State Board for the establishment of a School Finance Authority for the district. The petition shall cite the reasons why the creation of a School Finance Authority for the district is necessary. The State Board may grant the petition upon determining that the approval of the petition is in the best educational and financial interests of the district. The State Board may establish an Authority without a petition from a Financial Oversight Panel. In any event, an Authority may only be established by resolution of the State Board within 5 days after the effective date of this amendatory Act of the 92nd General Assembly.
(b) Upon establishment of the Authority, all of the following shall occur:
(1) There is established a body both corporate and

politic to be known as the "(Name of School District) School Finance Authority", which in this name shall exercise all authority vested in an Authority by this Article.

(2) The Financial Oversight Panel is abolished, and

all of its rights, property, assets, contracts, and liabilities shall pass to and be vested in the Authority.

(3) The duties and obligations of the district under

Article 1B of this Code shall be transferred and become duties and obligations owed by the district to the School Finance Authority.

(c) In the event of a conflict between the provisions of this Article and the provisions of Article 1B of this Code, the provisions of this Article control.
(Source: P.A. 92-855, eff. 12-6-02.)

(105 ILCS 5/1F-20)
(This Section scheduled to be repealed in accordance with 105 ILCS 5/1F-165)
Sec. 1F-20. Members of Authority; meetings.
(a) Upon establishment of a School Finance Authority under Section 1F-15 of this Code, the State Superintendent shall within 15 days thereafter appoint 5 members to serve on a School Finance Authority for the district. Of the initial members, 2 shall be appointed to serve a term of 2 years and 3 shall be appointed to serve a term of 3 years. Thereafter, each member shall serve for a term of 3 years and until his or her successor has been appointed. The State Superintendent shall designate one of the members of the Authority to serve as its Chairperson. In the event of vacancy or resignation, the State Superintendent shall, within 10 days after receiving notice, appoint a successor to serve out that member's term. The State Superintendent may remove a member for incompetence, malfeasance, neglect of duty, or other just cause.
Members of the Authority shall be selected primarily on the basis of their experience and education in financial management, with consideration given to persons knowledgeable in education finance. Two members of the Authority shall be residents of the school district that the Authority serves. A member of the Authority may not be a member of the district's school board or an employee of the district nor may a member have a direct financial interest in the district.
Authority members shall be paid a stipend approved by the State Superintendent of not more than $100 per meeting and may be reimbursed by the State Board for travel and other necessary expenses incurred in the performance of their official duties. Unless paid from bonds issued under Section 1F-65 of this Code, the amount reimbursed members for their expenses shall be charged to the school district as part of any emergency financial assistance and incorporated as a part of the terms and conditions for repayment of the assistance or shall be deducted from the district's general State aid or evidence-based funding as provided in Section 1B-8 of this Code.
The Authority may elect such officers as it deems appropriate.
(b) The first meeting of the Authority shall be held at the call of the Chairperson. The Authority shall prescribe the times and places for its meetings and the manner in which regular and special meetings may be called and shall comply with the Open Meetings Act.
Three members of the Authority shall constitute a quorum. When a vote is taken upon any measure before the Authority, a quorum being present, a majority of the votes of the members voting on the measure shall determine the outcome.
(Source: P.A. 100-465, eff. 8-31-17.)

(105 ILCS 5/1F-25)
(This Section scheduled to be repealed in accordance with 105 ILCS 5/1F-165)
Sec. 1F-25. General powers. The purposes of the Authority shall be to exercise financial control over the district and to furnish financial assistance so that the district can provide public education within the district's jurisdiction while permitting the district to meet its obligations to its creditors and the holders of its debt. Except as expressly limited by this Article, the Authority shall have all powers granted to a voluntary or involuntary Financial Oversight Panel and to a Financial Administrator under Article 1B of this Code and all other powers necessary to meet its responsibilities and to carry out its purposes and the purposes of this Article, including without limitation all of the following powers, provided that the Authority shall have no power to terminate any employee without following the statutory procedures for such terminations set forth in this Code:
(1) To sue and to be sued.
(2) To make, cancel, modify, and execute contracts,

leases, subleases, and all other instruments or agreements necessary or convenient for the exercise of the powers and functions granted by this Article, subject to Section 1F-45 of this Code. The Authority may at a regular or special meeting find that the district has insufficient or inadequate funds with respect to any contract, other than collective bargaining agreements.

(3) To purchase real or personal property necessary

or convenient for its purposes; to execute and deliver deeds for real property held in its own name; and to sell, lease, or otherwise dispose of such of its property as, in the judgment of the Authority, is no longer necessary for its purposes.

(4) To appoint officers, agents, and employees of the

Authority, including a chief executive officer, a chief fiscal officer, and a chief educational officer; to define their duties and qualifications; and to fix their compensation and employee benefits.

(5) To transfer to the district such sums of money as

are not required for other purposes.

(6) To borrow money, including without limitation

accepting State loans, and to issue obligations pursuant to this Article; to fund, refund, or advance refund the same; to provide for the rights of the holders of its obligations; and to repay any advances.

(6.5) To levy all property tax levies that otherwise

could be levied by the district, and to make levies pursuant to Section 1F-62 of this Code. This levy or levies shall be exempt from the Truth in Taxation Law and the Cook County Truth in Taxation Law.

(7) Subject to the provisions of any contract with or

for the benefit of the holders of its obligations, to purchase or redeem its obligations.

(8) To procure all necessary goods and services for

the Authority in compliance with the purchasing laws and requirements applicable to the district.

(9) To do any and all things necessary or convenient

to carry out its purposes and exercise the powers given to it by this Article.

(10) To recommend annexation, consolidation,

dissolution, or reorganization of the district, in whole or in part, to the State Board if in the Authority's judgment the circumstances so require. No such proposal for annexation, consolidation, dissolution, or reorganization shall occur unless the Authority and the school boards of all other districts directly affected by the annexation, consolidation, dissolution, or reorganization have each approved by majority vote the annexation, consolidation, dissolution, or reorganization. Notwithstanding any other law to the contrary, upon approval of the proposal by the State Board, the State Board and all other affected entities shall forthwith implement the proposal. When a dissolution and annexation becomes effective for purposes of administration and attendance, the positions of teachers in contractual continued service in the district being dissolved shall be transferred to the annexing district or districts, pursuant to the provisions of Section 24-12 of this Code. In the event that the territory is added to 2 or more districts, the decision on which positions shall be transferred to which annexing districts shall be made by giving consideration to the proportionate percentage of pupils transferred and the annexing districts' staffing needs, and the transfer of teachers in contractual continued service into positions shall be based upon the request of those teachers in contractual continued service in order of seniority in the dissolving district. The status of all teachers in contractual continued service transferred to an annexing district shall not be lost, and the board of the annexing district is subject to this Code with respect to teachers in contractual continued service who are transferred in the same manner as if the person were the annexing district's employee and had been its employee during the time the person was actually employed by the board of the dissolving district from which the position was transferred.

(Source: P.A. 92-855, eff. 12-6-02.)

(105 ILCS 5/1F-30)
(This Section scheduled to be repealed in accordance with 105 ILCS 5/1F-165)
Sec. 1F-30. Chief executive officer. The Authority may appoint a chief executive officer who, under the direction of the Authority, shall supervise the Authority's staff, including the chief educational officer and the chief fiscal officer, and shall have ultimate responsibility for implementing the policies, procedures, directives, and decisions of the Authority.
(Source: P.A. 92-855, eff. 12-6-02.)

(105 ILCS 5/1F-35)
(This Section scheduled to be repealed in accordance with 105 ILCS 5/1F-165)
Sec. 1F-35. Chief educational officer. The Authority may at a regular or special meeting find that cause exists to cancel the contract of the school district's superintendent who is serving at the time the Authority is established. If there is no superintendent, then the Authority shall, following consultation with the district, employ a chief educational officer for the district, who shall have all of the powers and duties of a school district superintendent under this Code and such other duties as may be assigned by the Authority in accordance with this Code. The chief educational officer shall report to the Authority or the chief executive officer appointed by the Authority.
The district shall not thereafter employ a superintendent during the period that a chief educational officer is serving in the district. The chief educational officer shall hold a certificate with a superintendent endorsement issued under Article 21 of this Code.
(Source: P.A. 92-855, eff. 12-6-02.)

(105 ILCS 5/1F-40)
(This Section scheduled to be repealed in accordance with 105 ILCS 5/1F-165)
Sec. 1F-40. Chief fiscal officer. The Authority may appoint a chief fiscal officer who, under the direction of the Authority, shall have all of the powers and duties of the district's chief school business official and any other duties regarding budgeting, accounting, and other financial matters that are assigned by the Authority, in accordance with this Code. The district may not employ a chief school business official during the period that the chief fiscal officer is serving in the district. The chief fiscal officer may but is not required to hold a certificate with a chief school business official endorsement issued under Article 21 of this Code.
(Source: P.A. 92-855, eff. 12-6-02.)

(105 ILCS 5/1F-45)
(This Section scheduled to be repealed in accordance with 105 ILCS 5/1F-165)
Sec. 1F-45. Collective bargaining agreements. The Authority shall have the power to negotiate collective bargaining agreements with the district's employees in lieu of and on behalf of the district. Upon concluding bargaining, the district shall execute the agreements negotiated by the Authority, and the district shall be bound by and shall administer the agreements in all respects as if the agreements had been negotiated by the district itself.
(Source: P.A. 92-855, eff. 12-6-02.)

(105 ILCS 5/1F-50)
(This Section scheduled to be repealed in accordance with 105 ILCS 5/1F-165)
Sec. 1F-50. Deposits and investments.
(a) The Authority shall have the power to establish checking and whatever other banking accounts it may deem appropriate for conducting its affairs.
(b) Subject to the provisions of any contract with or for the benefit of the holders of its obligations, the Authority may invest any funds not required for immediate use or disbursement, as provided in the Public Funds Investment Act.
(Source: P.A. 92-855, eff. 12-6-02.)

(105 ILCS 5/1F-55)
(This Section scheduled to be repealed in accordance with 105 ILCS 5/1F-165)
Sec. 1F-55. Cash accounts and bank accounts.
(a) The Authority shall require the district or any officer of the district, including the district's treasurer, to establish and maintain separate cash accounts and separate bank accounts in accordance with such rules, standards, and procedures as the Authority may prescribe.
(b) The Authority shall have the power to assume exclusive administration of the cash accounts and bank accounts of the district, to establish and maintain whatever new cash accounts and bank accounts it may deem appropriate, and to withdraw funds from these accounts for the lawful expenditures of the district.
(Source: P.A. 92-855, eff. 12-6-02.)

(105 ILCS 5/1F-60)
(This Section scheduled to be repealed in accordance with 105 ILCS 5/1F-165)
Sec. 1F-60. Financial, management, and budgetary structure. Upon direction of the Authority, the district shall reorganize the financial accounts, management, and budgetary systems of the district in whatever manner the Authority deems appropriate to achieve greater financial responsibility and to reduce financial inefficiency.
(Source: P.A. 92-855, eff. 12-6-02.)

(105 ILCS 5/1F-62)
(This Section scheduled to be repealed in accordance with 105 ILCS 5/1F-165)
Sec. 1F-62. School District Emergency Financial Assistance Fund; grants and loans.
(a) Moneys in the School District Emergency Financial Assistance Fund established under Section 1B-8 of this Code may be allocated and expended by the State Board as grants to provide technical and consulting services to school districts to assess their financial condition and by the Illinois Finance Authority for emergency financial assistance loans to a School Finance Authority that petitions for emergency financial assistance. An emergency financial assistance loan to a School Finance Authority or borrowing from sources other than the State shall not be considered as part of the calculation of a district's debt for purposes of the limitation specified in Section 19-1 of this Code. From the amount allocated to each School Finance Authority, the State Board shall identify a sum sufficient to cover all approved costs of the School Finance Authority. If the State Board and State Superintendent have not approved emergency financial assistance in conjunction with the appointment of a School Finance Authority, the Authority's approved costs shall be paid from deductions from the district's general State aid or evidence-based funding.
The School Finance Authority may prepare and file with the State Superintendent a proposal for emergency financial assistance for the school district and for its operations budget. No expenditures shall be authorized by the State Superintendent until he or she has approved the proposal of the School Finance Authority, either as submitted or in such lesser amount determined by the State Superintendent.
(b) The amount of an emergency financial assistance loan that may be allocated to a School Finance Authority under this Article, including moneys necessary for the operations of the School Finance Authority, and borrowing from sources other than the State shall not exceed, in the aggregate, $4,000 times the number of pupils enrolled in the district during the school year ending June 30 prior to the date of approval by the State Board of the petition for emergency financial assistance, as certified to the school board and the School Finance Authority by the State Superintendent. However, this limitation does not apply to borrowing by the district secured by amounts levied by the district prior to establishment of the School Finance Authority. An emergency financial assistance grant shall not exceed $1,000 times the number of such pupils. A district may receive both a loan and a grant.
(c) The payment of a State emergency financial assistance grant or loan shall be subject to appropriation by the General Assembly. State emergency financial assistance allocated and paid to a School Finance Authority under this Article may be applied to any fund or funds from which the School Finance Authority is authorized to make expenditures by law.
(d) Any State emergency financial assistance proposed by the School Finance Authority and approved by the State Superintendent may be paid in its entirety during the initial year of the School Finance Authority's existence or spread in equal or declining amounts over a period of years not to exceed the period of the School Finance Authority's existence. The State Superintendent shall not approve any loan to the School Finance Authority unless the School Finance Authority has been unable to borrow sufficient funds to operate the district.
All loan payments made from the School District Emergency Financial Assistance Fund to a School Finance Authority shall be required to be repaid not later than the date the School Finance Authority ceases to exist, with simple interest over the term of the loan at a rate equal to 50% of the one-year Constant Maturity Treasury (CMT) yield as last published by the Board of Governors of the Federal Reserve System before the date on which the School Finance Authority's loan is approved by the State Board.
The School Finance Authority shall establish and the Illinois Finance Authority shall approve the terms and conditions of the loan, including the schedule of repayments. The schedule shall provide for repayments commencing July 1 of each year or upon each fiscal year's receipt of moneys from a tax levy for emergency financial assistance. Repayment shall be incorporated into the annual budget of the district and may be made from any fund or funds of the district in which there are moneys available. Default on repayment is subject to the Illinois Grant Funds Recovery Act. When moneys are repaid as provided in this Section, they shall not be made available to the School Finance Authority for further use as emergency financial assistance under this Article at any time thereafter. All repayments required to be made by a School Finance Authority shall be received by the State Board and deposited in the School District Emergency Financial Assistance Fund.
In establishing the terms and conditions for the repayment obligation of the School Finance Authority, the School Finance Authority shall annually determine whether a separate local property tax levy is required to meet that obligation. The School Finance Authority shall provide for a separate tax levy for emergency financial assistance repayment purposes. This tax levy shall not be subject to referendum approval. The amount of the levy shall not exceed the amount necessary to meet the annual emergency financial repayment obligations of the district, including principal and interest, as established by the School Finance Authority.
(Source: P.A. 100-465, eff. 8-31-17.)

(105 ILCS 5/1F-90)
(This Section scheduled to be repealed in accordance with 105 ILCS 5/1F-165)
Sec. 1F-90. Tax anticipation warrants. An Authority shall have the same power to issue tax anticipation warrants as a school board under Section 17-16 of this Code. Tax anticipation warrants are considered borrowing from sources other than the State and are subject to Section 1F-62 of this Code.
(Source: P.A. 92-855, eff. 12-6-02.)

(105 ILCS 5/1F-115)
(This Section scheduled to be repealed in accordance with 105 ILCS 5/1F-165)
Sec. 1F-115. State or district not liable on obligations. Obligations shall not be deemed to constitute (i) a debt or liability of the State, the district, or any political subdivision of the State or district other than the Authority or (ii) a pledge of the full faith and credit of the State, the district, or any political subdivision of the State or district other than the Authority but shall be payable solely from the funds and revenues provided for in this Article. The issuance of obligations shall not directly, indirectly, or contingently obligate the State, the district, or any political subdivision of the State or district other than the Authority to levy any form of taxation therefor or to make any appropriation for their payment. Nothing in this Section shall prevent or be construed to prevent the Authority from pledging its full faith and credit to the payment of obligations. Nothing in this Article shall be construed to authorize the Authority to create a debt of the State or the district within the meaning of the Constitution or laws of Illinois, and all obligations issued by the Authority pursuant to the provisions of this Article are payable and shall state that they are payable solely from the funds and revenues pledged for their payment in accordance with the resolution authorizing their issuance or any trust indenture executed as security therefor. The State or the district shall not in any event be liable for the payment of the principal of or interest on any obligations of the Authority or for the performance of any pledge, obligation, or agreement of any kind whatsoever that may be undertaken by the Authority. No breach of any such pledge, obligation, or agreement may impose any liability upon the State or the district or any charge upon their general credit or against their taxing power.
(Source: P.A. 92-855, eff. 12-6-02.)

(105 ILCS 5/1F-120)
(This Section scheduled to be repealed in accordance with 105 ILCS 5/1F-165)
Sec. 1F-120. Obligations as legal investments. The obligations issued under the provisions of this Article are hereby made securities in which all public officers and bodies of this State, all political subdivisions of this State, all persons carrying on an insurance business, all banks, bankers, trust companies, savings banks, and savings associations (including savings and loan associations, building and loan associations, investment companies, and other persons carrying on a banking business), and all credit unions, pension funds, administrators, and guardians who are or may be authorized to invest in bonds or in other obligations of the State may properly and legally invest funds, including capital, in their control or belonging to them. The obligations are also hereby made securities that may be deposited with and may be received by all public officers and bodies of the State, all political subdivisions of the State, and public corporations for any purpose for which the deposit of bonds or other obligations of the State is authorized.
(Source: P.A. 92-855, eff. 12-6-02.)

(105 ILCS 5/1F-130)
(This Section scheduled to be repealed in accordance with 105 ILCS 5/1F-165)
Sec. 1F-130. Reports.
(a) The Authority, upon taking office and annually thereafter, shall prepare and submit to the Governor, General Assembly, and State Superintendent a report that includes the audited financial statement for the preceding fiscal year, an approved financial plan, and a statement of the major steps necessary to accomplish the objectives of the financial plan.
(b) Annual reports shall be submitted on or before March 1 of each year.
(c) The requirement for reporting to the General Assembly shall be satisfied by filing copies of the report as provided in Section 3.1 of the General Assembly Organization Act and by filing additional copies with the State Government Report Distribution Center for the General Assembly as required under subdivision (t) of Section 7 of the State Library Act.
(Source: P.A. 92-855, eff. 12-6-02.)

(105 ILCS 5/1F-135)
(This Section scheduled to be repealed in accordance with 105 ILCS 5/1F-165)
Sec. 1F-135. Audit of Authority. The Authority shall be subject to audit in the manner provided for the audit of State funds and accounts. A copy of the audit report shall be submitted to the State Superintendent, the Governor, the Speaker and Minority Leader of the House of Representatives, and the President and Minority Leader of the Senate.
(Source: P.A. 92-855, eff. 12-6-02.)

(105 ILCS 5/1F-140)
(This Section scheduled to be repealed in accordance with 105 ILCS 5/1F-165)
Sec. 1F-140. Assistance by State agencies, units of local government, and school districts. The district shall render such services to and permit the use of its facilities and resources by the Authority at no charge as may be requested by the Authority. Any State agency, unit of local government, or school district may, within its lawful powers and duties, render such services to the Authority as may be requested by the Authority. Upon request of the Authority, any State agency, unit of local government, or school district is authorized and empowered to loan to the Authority such officers and employees as the Authority may deem necessary in carrying out its functions and duties. Officers and employees so transferred shall not lose or forfeit their employment status or rights.
(Source: P.A. 92-855, eff. 12-6-02.)

(105 ILCS 5/1F-145)
(This Section scheduled to be repealed in accordance with 105 ILCS 5/1F-165)
Sec. 1F-145. Property of Authority exempt from taxation. The property of the Authority is exempt from taxation.
(Source: P.A. 92-855, eff. 12-6-02.)

(105 ILCS 5/1F-150)
(This Section scheduled to be repealed in accordance with 105 ILCS 5/1F-165)
Sec. 1F-150. Sanctions.
(a) No member, officer, employee, or agent of the district may commit the district to any contract or other obligation or incur any liability on behalf of the district for any purpose if the amount of the contract, obligation, or liability is in excess of the amount authorized for that purpose then available under the financial plan and budget then in effect.
(b) No member, officer, employee, or agent of the district may commit the district to any contract or other obligation on behalf of the district for the payment of money for any purpose required to be approved by the Authority unless the contract or other obligation has been approved by the Authority.
(c) No member, officer, employee, or agent of the district may take any action in violation of any valid order of the Authority, may fail or refuse to take any action required by any such order, may prepare, present, certify, or report any information, including any projections or estimates, for the Authority or any of its agents that is false or misleading, or, upon learning that any such information is false or misleading, may fail promptly to advise the Authority or its agents.
(d) In addition to any penalty or liability under any other law, any member, officer, employee, or agent of the district who violates subsection (a), (b), or (c) of this Section is subject to appropriate administrative discipline as may be imposed by the Authority, including, if warranted, suspension from duty without pay, removal from office, or termination of employment.
(Source: P.A. 92-855, eff. 12-6-02.)

(105 ILCS 5/1F-155)
(This Section scheduled to be repealed in accordance with 105 ILCS 5/1F-165)
Sec. 1F-155. Abolition of Authority. The Authority shall be abolished 10 years after its creation or one year after all its obligations issued under the provisions of this Article have been fully paid and discharged, whichever comes later. However, the State Board, upon recommendation of the Authority and if no obligations are outstanding, may abolish the Authority at any time after the Authority has been in existence for 3 years. Upon the abolition of the Authority, all of its records shall be transferred to the State Board and any property of the Authority shall pass to and be vested in the State Board.
(Source: P.A. 92-855, eff. 12-6-02.)

(105 ILCS 5/1F-160)
(This Section scheduled to be repealed in accordance with 105 ILCS 5/1F-165)
Sec. 1F-160. Limitations of actions after abolition; indemnification; legal representation.
(a) Abolition of the Authority pursuant to Section 1F-155 of this Code shall bar any remedy available against the Authority, its members, employees, or agents for any right or claim existing or any liability incurred prior to the abolition unless the action or other proceeding is commenced prior to the expiration of 2 years after the date of the abolition.
(b) The Authority may indemnify any member, officer, employee, or agent who was or is a party or is threatened to be made a party to any threatened, pending, or completed action, suit, or proceeding, whether civil, criminal, administrative, or investigative, by reason of the fact that he or she was a member, officer, employee, or agent of the Authority, against expenses (including attorney's fees, judgments, fines, and amounts paid in settlement actually and reasonably incurred by him or her in connection with the action, suit, or proceeding) if he or she acted in good faith and in a manner that he or she reasonably believed to be in or not opposed to the best interests of the Authority and, with respect to any criminal action or proceeding, had no reasonable cause to believe his or her conduct was unlawful. The termination of any action, suit, or proceeding by judgment, order, settlement, or conviction or upon a plea of nolo contendere or its equivalent, shall not, of itself, create a presumption that the person did not act in good faith in a manner that he or she reasonably believed to be in or not opposed to the best interest of the Authority and, with respect to any criminal action or proceeding, had reasonable cause to believe that his or her conduct was unlawful.
To the extent that a member, officer, employee, or agent of the Authority has been successful, on the merits or otherwise, in the defense of any such action, suit, or proceeding referred to in this subsection (b) or in defense of any claim, issue, or matter therein, he or she shall be indemnified against expenses, including attorney's fees, actually and reasonably incurred by him or her in connection therewith. Any such indemnification shall be made by the Authority only as authorized in the specific case, upon a determination that indemnification of the member, officer, employee, or agent is proper in the circumstances because he or she has met the applicable standard of conduct. The determination shall be made (i) by the Authority by a majority vote of a quorum consisting of members who are not parties to the action, suit, or proceeding or (ii) if such a quorum is not obtainable or, even if obtainable, a quorum of disinterested members so directs, by independent legal counsel in a written opinion.
Reasonable expenses incurred in defending an action, suit, or proceeding shall be paid by the Authority in advance of the final disposition of the action, suit, or proceeding, as authorized by the Authority in the specific case, upon receipt of an undertaking by or on behalf of the member, officer, employee, or agent to repay the amount, unless it is ultimately determined that he or she is entitled to be indemnified by the Authority as authorized in this Section.
Any member, officer, employee, or agent against whom any action, suit, or proceeding is brought may employ his or her own attorney to appear on his or her behalf.
The right to indemnification accorded by this Section shall not limit any other right to indemnification to which the member, officer, employee, or agent may be entitled. Any rights under this Section shall inure to the benefit of the heirs, executors, and administrators of any member, officer, employee, or agent of the Authority.
The Authority may purchase and maintain insurance on behalf of any person who is or was a member, officer, employee, or agent of the Authority against any liability asserted against him or her and incurred by him or her in any such capacity or arising out of his or her status as such, whether or not the Authority would have the power to indemnify him or her against the liability under the provisions of this Section.
The Authority shall be considered a State agency for purposes of receiving representation by the Attorney General. Members, officers, employees, and agents of the Authority shall be entitled to representation and indemnification under the State Employee Indemnification Act.
(Source: P.A. 92-855, eff. 12-6-02.)

(105 ILCS 5/1F-165)
(This Section scheduled to be repealed in accordance with 105 ILCS 5/1F-165)
Sec. 1F-165. Repeal. When the Authority established pursuant to this Article is abolished pursuant to Section 1F-155, this Article shall be repealed.
(Source: P.A. 97-429, eff. 8-16-11.)



Article 1G - Mathematics and Science; Block Grant Program

(105 ILCS 5/Art. 1G heading)

(105 ILCS 5/1G-1)
Sec. 1G-1. Purpose. The purpose of this Article is to permit greater flexibility and efficiency in the distribution and use of certain State funds available to local education agencies in order to ensure that students meet or exceed the Illinois Learning Standards in mathematics and science. The State Board of Education shall administer a Mathematics and Science Block Grant Program and award Program funds to eligible recipients upon application. As used in this Section, "school district" shall include those schools designated as "laboratory schools".
(Source: P.A. 93-50, eff. 7-1-03.)

(105 ILCS 5/1G-5)
Sec. 1G-5. Authorized Uses. Mathematics and Science Block Grant Program funds shall be used in the following manner consistent with application requirements established by the State Board of Education as provided in Section 1G-15 of this Article:
(1) To expand learning opportunities in grades

kindergarten through 8, to ensure that every student meets the Illinois Learning Standards for mathematics, as defined by the learning benchmarks and relevant performance standards for middle and junior high schools, by the end of eighth grade, including standards related to number sense, estimation and measurement, algebra and analytical methods, geometry, data analysis, and probability;

(2) To expand learning opportunities in grades

kindergarten through 8, to ensure that every student meets the Illinois Learning Standards for science, as defined by the learning benchmarks and relevant performance standards for middle and junior high schools, by the end of eighth grade, including standards related to inquiry and design; concepts and principles of science; and science, technology, and society;

(3) To train and retrain teachers of grades

kindergarten through 12 to be more proficient in the teaching of mathematics and science by providing professional development opportunities;

(4) To improve curriculum, instruction, and

assessment relevant to the Illinois Learning Standards for grades kindergarten through 12; and

(5) To supply classrooms with materials and equipment

related to the teaching and learning of mathematics and science.

(Source: P.A. 93-50, eff. 7-1-03.)

(105 ILCS 5/1G-10)
Sec. 1G-10. Allocation. Mathematics and Science Block Grant Program funds shall be distributed to school districts, subject to appropriation and based upon rules established by the State Board of Education. Distribution of moneys to school districts shall be made in semi-annual installment payments, one payment to be made on or before October 30, and one payment to be made prior to April 30 of each year.
(Source: P.A. 93-50, eff. 7-1-03.)

(105 ILCS 5/1G-15)
Sec. 1G-15. Application. Mathematics and Science Block Grant Program funds shall be made available to each eligible school district upon completion of an application process that is consistent with rules established by the State Board of Education. The application shall include the planned use of the funds.
(Source: P.A. 93-50, eff. 7-1-03.)

(105 ILCS 5/1G-20)
Sec. 1G-20. Rules. The State Board of Education shall adopt rules as may be necessary to implement the provisions of this Article.
(Source: P.A. 93-50, eff. 7-1-03.)



Article 1H - Financial Oversight Panels

(105 ILCS 5/Art. 1H heading)

(105 ILCS 5/1H-1)
Sec. 1H-1. Short title. This Article may be cited as the Financial Oversight Panel Law.
(Source: P.A. 97-429, eff. 8-16-11.)

(105 ILCS 5/1H-5)
Sec. 1H-5. Findings; purpose; intent.
(a) The General Assembly finds all of the following:
(1) A fundamental goal of the people of this State,

as expressed in Section 1 of Article X of the Illinois Constitution, is the educational development of all persons to the limits of their capacities. When a board of education faces financial difficulties, continued operation of the public school system is threatened.

(2) A sound financial structure is essential to the

continued operation of any school system. It is vital to commercial, educational, and cultural interests that public schools remain in operation. To achieve that goal, public school systems must have effective access to the private market to borrow short and long term funds.

(3) To promote the financial integrity of districts,

as defined in this Article, it is necessary to provide for the creation of financial oversight panels with the powers necessary to promote sound financial management and to ensure the continued operation of the public schools.

(b) It is the purpose of this Article to provide a secure financial basis for the continued operation of public schools. The intention of the General Assembly, in creating this Article, is to establish procedures, provide powers, and impose restrictions to ensure the financial and educational integrity of public school districts, while leaving principal responsibility for the educational policies of public schools to their boards of education, consistent with the requirements for satisfying the public policy and purpose set forth in this Article.
(Source: P.A. 97-429, eff. 8-16-11.)

(105 ILCS 5/1H-10)
Sec. 1H-10. Definitions. As used in this Article:
"Budget" means the annual budget of the district required under Section 17-1 of this Code, as in effect from time to time.
"Chairperson" means the Chairperson of the Panel.
"District" means any school district having a population of not more than 500,000 that has had a Financial Oversight Panel established under this Article.
"Financial plan" means the financial plan of the district to be developed pursuant to this Article, as in effect from time to time.
"Fiscal year" means the fiscal year of the district.
"Obligations" means notes or other short-term debts or liabilities of the Panel.
"Panel" means a Financial Oversight Panel created under this Article.
"State Board" means the State Board of Education.
"State Superintendent" means the State Superintendent of Education.
(Source: P.A. 97-429, eff. 8-16-11.)

(105 ILCS 5/1H-15)
Sec. 1H-15. Establishment of Financial Oversight Panels; duties of district.
(a) A school district may petition the State Board for the establishment of a Financial Oversight Panel for the district or the State Board may establish a Panel without a petition from the district. The petition shall cite the reasons why the creation of a Financial Oversight Panel for the district is necessary. In determining whether or not to place a district under a Panel, the State Board shall consider all of the following:
(1) If a Panel is in the best educational and

financial interests of the district.

(2) If a Panel is in the best interest of other

schools in the area and the educational welfare of all the pupils therein.

(3) Whether the board of education has complied with

the requirements of Section 1A-8 of this Code.

(b) Upon establishment of a Financial Oversight Panel, all of the following shall occur:
(1) There is established a body both corporate and

politic to be known as the "(Name of School District) Financial Oversight Panel", which in this name shall exercise all authority vested in a Panel by this Article.

(2) The powers and duties of a Financial Oversight

Panel established pursuant to this Article shall include the duties and obligations of financial oversight panels established under Article 1B of this Code, in addition to any duties and obligations established under this Article. However, if there is any conflict between the provisions of this Article and the provisions of Article 1B of this Code, the provisions of this Article control.

(3) The Financial Oversight Panel, the school board,

and the district superintendent or chief executive officer shall develop goals and objectives to assist the district in obtaining financial stability. The goals and objectives must be developed as part of the financial plan that the school board is required to develop, adopt, and submit to the Panel in accordance with Section 1B-12 of this Code. The goals and objectives must be formally reviewed at agreed to intervals, but at least one time per year. Review shall include progress made and recommendations and modifications needed to achieve abolition of financial oversight provided for under Section 1H-115 of this Code.

(c) Any school district having a Financial Oversight Panel established under Article 1B of this Code or any Financial Oversight Panel established under Article 1B may petition the State Board for the establishment of a Financial Oversight Panel under this Article and concurrent dissolution of the Article 1B Panel. All records, papers, books, funds, or other assets or liabilities belonging to the dissolving Financial Oversight Panel shall be transferred to the newly established Financial Oversight Panel.
(Source: P.A. 97-429, eff. 8-16-11.)

(105 ILCS 5/1H-20)
Sec. 1H-20. Members of Panel; meetings.
(a) Upon establishment of a Financial Oversight Panel under Section 1H-15 of this Code, the State Superintendent shall within 15 working days thereafter appoint 5 members to serve on a Financial Oversight Panel for the district. Members appointed to the Panel shall serve at the pleasure of the State Superintendent. The State Superintendent shall designate one of the members of the Panel to serve as its Chairperson. In the event of vacancy or resignation, the State Superintendent shall, within 10 days after receiving notice, appoint a successor to serve out that member's term.
(b) Members of the Panel shall be selected primarily on the basis of their experience and education in financial management, with consideration given to persons knowledgeable in education finance. Two members of the Panel shall be residents of the school district that the Panel serves. A member of the Panel may not be a member of the district's school board or an employee of the district nor may a member have a direct financial interest in the district.
(c) Panel members may be reimbursed by the State Board for travel and other necessary expenses incurred in the performance of their official duties. The amount reimbursed members for their expenses shall be charged to the school district as part of any emergency financial assistance and incorporated as a part of the terms and conditions for repayment of the assistance or shall be deducted from the district's general State aid or evidence-based funding as provided in Section 1H-65 of this Code.
(d) With the exception of the chairperson, who shall be designated as provided in subsection (a) of this Section, the Panel may elect such officers as it deems appropriate.
(e) The first meeting of the Panel shall be held at the call of the Chairperson. The Panel shall prescribe the times and places for its meetings and the manner in which regular and special meetings may be called and shall comply with the Open Meetings Act. The Panel shall also comply with the Freedom of Information Act.
(f) Three members of the Panel shall constitute a quorum. A majority of members present is required to pass a measure.
(Source: P.A. 100-465, eff. 8-31-17.)

(105 ILCS 5/1H-25)
Sec. 1H-25. General powers.
(a) The purposes of the Panel shall be to exercise financial control over the district and to furnish financial assistance so that the district can provide public education within the district's jurisdiction while permitting the district to meet its obligations to its creditors and the holders of its debt. Except as expressly limited by this Article, the Panel shall have all powers granted to a voluntary or involuntary Financial Oversight Panel and to a Financial Administrator under Article 1B of this Code and all other powers necessary to meet its responsibilities and to carry out its purposes and the purposes of this Article, including without limitation all of the following powers, provided that the Panel shall have no power to terminate an employee without following the statutory procedures for such terminations set forth in this Code:
(1) To sue and to be sued.
(2) To determine at a regular or special meeting that

the district has insufficient or inadequate funds or other financial resources with respect to any contract (other than collective bargaining agreements), leases, subleases, and other instruments or agreements applicable to or binding upon the school board, and to make, cancel, modify, or execute contracts (other than collective bargaining agreements), leases, subleases, and all other instruments or agreements necessary, convenient, or otherwise beneficial to the district and consistent with the powers and functions granted by this Article or other applicable law.

(3) To lease or purchase real or personal property

necessary or convenient for its purposes; to execute and deliver deeds for real property held in its own name; and to sell, lease, or otherwise dispose of such of its property as, in the judgment of the Panel, is no longer necessary for its purposes.

(4) To employ officers, agents, and employees of the

Panel, to define their duties and qualifications, and to fix their compensation and benefits.

(5) To transfer to the district such sums of money as

are not required for other purposes.

(6) To borrow money, including without limitation

accepting State loans, and to issue obligations pursuant to this Article; to fund, refund, or advance refund the same; to provide for the rights of the holders of its obligations; and to repay any advances.

(7) To levy all property tax levies that otherwise

could be levied by the district if the district fails to certify and return the certificate of tax levy to the county clerk on or before the first Tuesday in November, and to make levies pursuant to Section 1H-65 of this Code.

(8) Subject to the provisions of any contract with or

for the benefit of the holders of its obligations, to purchase or redeem its obligations.

(9) To procure all necessary goods and services for

the Panel in compliance with the purchasing laws and requirements applicable to the district.

(10) To do any and all things necessary or convenient

to carry out its purposes and exercise the powers given to it by this Article.

(11) To recommend any type of reorganization of the

district, in whole or in part, pursuant to Article 7 or 11E of this Code or Section 10-22.22b or 10-22.22c of this Code to the General Assembly if in the Panel's judgment the circumstances so require.

(b) Notwithstanding the provisions of subsection (a) of this Section, the Panel shall have no power to do any of the following:
(1) Unilaterally cancel or modify any collective

bargaining agreement in force upon the date of creation of the Panel.

(2) Lease, sublease, buy, build, or otherwise acquire

any additional school buildings or grounds for or on behalf of the district without prior approval by referendum held pursuant to Section 19-2 or 19-3 of this Code.

(3) Authorize payments for or incur any debt for any

additional school buildings or grounds as specified in subdivision (2) of this subsection (b) without prior approval via referendum pursuant to the provisions of Sections 19-2 through 19-7 of this Code, the provisions of Section 10-22.36 of this Code to the contrary notwithstanding.

(Source: P.A. 97-429, eff. 8-16-11.)

(105 ILCS 5/1H-30)
Sec. 1H-30. Employees. The Panel may employ individuals under this Section if it is so warranted. These individuals may include any of the following:
(1) A chief executive officer who shall supervise the

Panel's staff, including the chief educational officer and the chief fiscal officer, and shall have ultimate responsibility for implementing the policies, procedures, directives, and decisions of the Panel. The chief executive officer shall have the authority to determine the agenda and order of business at school board meetings, as needed in order to carry forward and implement the objectives and priorities of the school board and Financial Oversight Panel in the administration and management of the district. This individual is not required to hold any certificate issued under Article 21 of this Code. The chief executive officer shall have the powers and duties as assigned by the Panel in accordance with this Code.

(2) A chief educational officer, who may be employed

by the Panel if there is no superintendent in the district or if the Panel, at a regular or special meeting, finds that cause exists to cancel the contract of the district's superintendent who is serving at the time the Panel is established. Cancellation of an existing superintendent contract may be done only pursuant to the same requirements and in the same manner as the school board may cancel the contract. A chief educational officer employed under this subdivision (2) shall have the powers and duties of a school district superintendent under this Code and such other duties as may be assigned by the Panel in accordance with this Code.

(3) A chief fiscal officer, who may be employed by

the Panel. This individual shall be under the direction of the Panel or the chief executive officer employed by the Panel and shall have all of the powers and duties of the district's chief school business official and any other duties regarding budgeting, accounting, and other financial matters that are assigned by the Panel, in accordance with this Code.

(4) A superintendent, who shall be under the

direction of the Panel or the chief executive officer employed by the Panel and shall have all of the powers and duties of a school district superintendent under this Code assigned by the Panel and such other duties as may be assigned by the Panel in accordance with this Code.

(5) A chief school business official, who shall have

all of the powers and duties of a chief school business official under this Code assigned by the Panel and such other duties as may be assigned by the Panel in accordance with this Code.

An individual employed by the Panel as a superintendent or a chief school business official under this Section must hold the appropriate certification for these positions. Individuals employed by the Panel as a chief executive officer, chief educational officer, or chief fiscal officer under this Section are not required to hold certification. A chief educational officer under this Section must not be employed by the Panel during a period a superintendent is employed by the district and a chief fiscal officer under this Section must not be employed by the Panel during a period a chief school business official is employed by the district.
Individuals employed under subdivision (2), (3), (4), or (5) of this Section shall report to the Panel or to the chief executive officer under this Section if there is one.
(Source: P.A. 97-429, eff. 8-16-11.)

(105 ILCS 5/1H-35)
Sec. 1H-35. School treasurer.
(a) In Class I county school units and in each district that forms part of a Class II county school unit but that has withdrawn from the jurisdiction and authority of the trustees of schools of the township in which the district is located and from the jurisdiction and authority of the township treasurer in the Class II county school unit, the Panel may, in its discretion, remove the treasurer appointed or elected by the school board of the district and appoint a new treasurer to succeed the removed treasurer as provided in Section 8-19 of this Code.
(b) In the case of a district located in a Class II county school unit where such district is subject to the jurisdiction and authority of township trustees and the jurisdiction and authority of the township treasurer, the Panel may require production of bank reconciliations and other reports or statements as required under Sections 8-6 and 8-13 through 8-15 of this Code.
(c) All school treasurers appointed or elected pursuant to this Section shall be subject to the provisions of Sections 8-2 through 8-20 and other applicable provisions of the School Code.
(Source: P.A. 97-429, eff. 8-16-11.)

(105 ILCS 5/1H-45)
Sec. 1H-45. Collective bargaining agreements. In conjunction with the district, the Panel shall have the power to negotiate collective bargaining agreements with the district's employees. Upon union ratification, the district and the Panel shall execute the agreements negotiated by the Panel, and the district shall be bound by and shall administer the agreements in all respects as if the agreements had been negotiated by the district itself.
(Source: P.A. 97-429, eff. 8-16-11.)

(105 ILCS 5/1H-50)
Sec. 1H-50. Deposits and investments.
(a) The Panel shall have the power to establish checking and whatever other banking accounts it may deem appropriate for conducting its affairs.
(b) Subject to the provisions of any contract with or for the benefit of the holders of its obligations, the Panel may invest any funds not required for immediate use or disbursement, as provided in the Public Funds Investment Act.
(Source: P.A. 97-429, eff. 8-16-11.)

(105 ILCS 5/1H-55)
Sec. 1H-55. Cash accounts and bank accounts.
(a) The Panel shall require the district or any officer of the district, including the district's treasurer, to establish and maintain separate cash accounts and separate bank accounts in accordance with such rules, standards, and procedures as the Panel may prescribe.
(b) The Panel shall have the power to assume exclusive administration of the cash accounts and bank accounts of the district, to establish and maintain whatever new cash accounts and bank accounts it may deem appropriate, and to withdraw funds from these accounts for the lawful expenditures of the district.
(Source: P.A. 97-429, eff. 8-16-11.)

(105 ILCS 5/1H-60)
Sec. 1H-60. Financial, management, and budgetary structure. Upon direction of the Panel, the district shall reorganize the financial accounts, management, and budgetary systems of the district in a manner consistent with rules adopted by the State Board regarding accounting, budgeting, financial reporting, and auditing as the Panel deems appropriate to remedy the conditions that led the Panel to be created and to achieve greater financial responsibility and to reduce financial inefficiency.
(Source: P.A. 97-429, eff. 8-16-11.)

(105 ILCS 5/1H-65)
Sec. 1H-65. School district emergency financial assistance; grants and loans. The Panel may prepare and file with the State Superintendent a proposal for emergency financial assistance for the school district and for the operations budget of the Panel, in accordance with Section 1B-8 of this Code. A school district may receive both a loan and a grant.
(Source: P.A. 97-429, eff. 8-16-11.)

(105 ILCS 5/1H-70)
Sec. 1H-70. Tax anticipation warrants, tax anticipation notes, revenue anticipation certificates or notes, general State aid or evidence-based funding anticipation certificates, and lines of credit. With the approval of the State Superintendent and provided that the district is unable to secure short-term financing after 3 attempts, a Panel shall have the same power as a district to do the following:
(1) issue tax anticipation warrants under the

provisions of Section 17-16 of this Code against taxes levied by either the school board or the Panel pursuant to Section 1H-25 of this Code;

(2) issue tax anticipation notes under the provisions

of the Tax Anticipation Note Act against taxes levied by either the school board or the Panel pursuant to Section 1H-25 of this Code;

(3) issue revenue anticipation certificates or notes

under the provisions of the Revenue Anticipation Act;

(4) issue general State aid or evidence-based funding

anticipation certificates under the provisions of Section 18-18 of this Code; and

(5) establish and utilize lines of credit under the

provisions of Section 17-17 of this Code.

Tax anticipation warrants, tax anticipation notes, revenue anticipation certificates or notes, general State aid or evidence-based funding anticipation certificates, and lines of credit are considered borrowing from sources other than the State and are subject to Section 1H-65 of this Code.
(Source: P.A. 100-465, eff. 8-31-17.)

(105 ILCS 5/1H-75)
Sec. 1H-75. Tax for emergency Financial Oversight Panel financial aid. If the Panel is unable to secure short-term borrowing pursuant to Section 1H-70 of this Code, the Panel:
(1) based upon an original or amended budget filed by

a Financial Oversight Panel and approved by the State Board of Education, may levy a one-time-only tax, in an amount not to exceed 75% of the amount expended by the school district subject to the oversight of the Panel in the immediately preceding year for educational, operations and maintenance, transportation, and municipal retirement purposes; as reflected in the most recently filed annual financial report, and as adjusted by the CPI most recently under the Property Tax Extension Limitation Law;

(2) following approval by the State Board of

Education, shall file a certificate of tax levy with the county clerk or clerks with whom the school district must file tax levies, such taxes to be extended against all the property of the school district upon the value of the taxable property within its territory, as equalized or assessed by the Department of Revenue; and

(3) may issue warrants, or may provide a fund to meet

the expenses by issuing and disposing of warrants, drawn against and in anticipation of the tax levied pursuant to this Section, for the payment of the necessary expenses of the district, either for transportation, educational, or all operations and maintenance purposes or for payments to the Illinois Municipal Retirement Fund, as the case may be, to the extent of 75% of the total amount of the tax so levied. The warrants shall show upon their face that they are payable in the numerical order of their issuance solely from such taxes when collected, and shall be received by any collector of taxes in payment of the taxes against which they are issued, and such taxes shall be set apart and held for their payment; every warrant shall bear interest, payable only out of the taxes against which it is drawn, at a rate not exceeding the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, if issued before July 1, 1971 and if issued thereafter at the rate of not to exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, from the date of its issuance until paid or until notice shall be given by publication in a newspaper or otherwise that the money for its payment is available and that it will be paid on presentation, unless a lower rate of interest is specified therein, in which case the interest shall be computed and paid at the lower rate.

(Source: P.A. 97-429, eff. 8-16-11.)

(105 ILCS 5/1H-85)
Sec. 1H-85. Obligations as legal investments. The obligations issued under the provisions of this Article are hereby made securities in which all public officers and bodies of this State, all political subdivisions of this State, all persons carrying on an insurance business, all banks, bankers, trust companies, savings banks, and savings associations (including savings and loan associations, building and loan associations, investment companies, and other persons carrying on a banking business), and all credit unions, pension funds, administrators, and guardians who are or may be authorized to invest in bonds or in other obligations of the State may properly and legally invest funds, including capital, in their control or belonging to them. The obligations are also hereby made securities that may be deposited with and may be received by all public officers and bodies of the State, all political subdivisions of the State, and public corporations for any purpose for which the deposit of bonds or other obligations of the State is authorized.
(Source: P.A. 97-429, eff. 8-16-11.)

(105 ILCS 5/1H-90)
Sec. 1H-90. Reports. The Panel, upon taking office and annually thereafter, shall prepare and submit to the State Superintendent a report that includes the audited financial statement for the preceding fiscal year prepared and audited in compliance with the provisions of Sections 3-7 and 3-15.1 of this Code, an approved financial plan, and a statement of the major steps necessary to accomplish the objectives of the financial plan. This report must be submitted annually by March 1 of each year and must detail information from the previous school year. The school board must be allowed to comment on the annual report of the Panel, and the comments of the school board shall be included as an appendix to such annual report of the Panel.
(Source: P.A. 97-429, eff. 8-16-11.)

(105 ILCS 5/1H-95)
Sec. 1H-95. Audit of Panel. The State Superintendent may require a separate audit of the Panel, otherwise the activities of the Panel must be included in the scope of the audit of the school district. A copy of the audit report covering the Panel must be submitted to the State Superintendent.
(Source: P.A. 97-429, eff. 8-16-11.)

(105 ILCS 5/1H-100)
Sec. 1H-100. Assistance by State agencies, units of local government, and school districts. The district shall render such services to and permit the use of its facilities and resources by the Panel at no charge as may be requested by the Panel. Any State agency, unit of local government, or school district may, within its lawful powers and duties, render such services to the Panel as may be requested by the Panel. Upon request of the Panel, any State agency, unit of local government, or school district is authorized and empowered to loan to the Panel such officers and employees as the Panel may deem necessary in carrying out its functions and duties. Officers and employees so transferred shall not lose or forfeit their employment status or rights.
(Source: P.A. 97-429, eff. 8-16-11.)

(105 ILCS 5/1H-105)
Sec. 1H-105. Property of Panel exempt from taxation. The property of the Panel is exempt from taxation.
(Source: P.A. 97-429, eff. 8-16-11.)

(105 ILCS 5/1H-110)
Sec. 1H-110. Sanctions.
(a) No member, officer, employee, or agent of the district may commit the district to any contract or other obligation or incur any liability on behalf of the district for any purpose if the amount of the contract, obligation, or liability is in excess of the amount authorized for that purpose then available under the financial plan and budget then in effect.
(b) No member, officer, employee, or agent of the district may commit the district to any contract or other obligation on behalf of the district for the payment of money for any purpose required to be approved by the Panel unless the contract or other obligation has been approved by the Panel.
(c) No member, officer, employee, or agent of the district may take any action in violation of any valid order of the Panel, may fail or refuse to take any action required by any such order, may prepare, present, certify, or report any information, including any projections or estimates, for the Panel or any of its agents that is false or misleading, or, upon learning that any such information is false or misleading, may fail promptly to advise the Panel or its agents.
(d) In addition to any penalty or liability under any other law, any member, officer, employee, or agent of the district who violates subsection (a), (b), or (c) of this Section is subject to appropriate administrative discipline as may be imposed by the Panel, including, if warranted, suspension from duty without pay, removal from office, or termination of employment.
(Source: P.A. 97-429, eff. 8-16-11.)

(105 ILCS 5/1H-115)
Sec. 1H-115. Abolition of Panel.
(a) Except as provided in subsections (b), (c), and (d) of this Section, the Panel shall be abolished 10 years after its creation.
(b) The State Board, upon recommendation of the Panel or petition of the school board, may abolish the Panel at any time after the Panel has been in existence for 3 years if no obligations of the Panel are outstanding or remain undefeased and upon investigation and finding that:
(1) none of the factors specified in Section 1A-8 of

this Code remain applicable to the district; and

(2) there has been substantial achievement of the

goals and objectives established pursuant to the financial plan and required under Section 1H-15 of this Code.

(c) The Panel of a district that otherwise meets all of the requirements for abolition of a Panel under subsection (b) of this Section, except for the fact that there are outstanding financial obligations of the Panel, may petition the State Board for reinstatement of all of the school board's powers and duties assumed by the Panel; and if approved by the State Board, then:
(1) the Panel shall continue in operation, but its

powers and duties shall be limited to those necessary to manage and administer its outstanding obligations;

(2) the school board shall once again begin

exercising all of the powers and duties otherwise allowed by statute; and

(3) the Panel shall be abolished as provided in

subsection (a) of this Section.

(d) If the Panel of a district otherwise meets all of the requirements for abolition of a Panel under subsection (b) of this Section, except for outstanding obligations of the Panel, then the district may petition the State Board for abolition of the Panel if the district:
(1) establishes an irrevocable trust fund, the

purpose of which is to provide moneys to defease the outstanding obligations of the Panel; and

(2) issues funding bonds pursuant to the provisions

of Sections 19-8 and 19-9 of this Code.

A district with a Panel that falls under this subsection (d) shall be abolished as provided in subsection (a) of this Section.
(Source: P.A. 97-429, eff. 8-16-11; 98-463, eff. 8-16-13.)

(105 ILCS 5/1H-120)
Sec. 1H-120. Indemnification; legal representation; limitations of actions after abolition.
(a) The Panel may indemnify any member, officer, employee, or agent who was or is a party or is threatened to be made a party to any threatened, pending, or completed action, suit, or proceeding, whether civil, criminal, administrative, or investigative, by reason of the fact that he or she was a member, officer, employee, or agent of the Panel, against expenses (including attorney's fees, judgments, fines, and amounts paid in settlement actually and reasonably incurred by him or her in connection with the action, suit, or proceeding) if he or she acted in good faith and in a manner that he or she reasonably believed to be in or not opposed to the best interests of the Panel and, with respect to any criminal action or proceeding, had no reasonable cause to believe his or her conduct was unlawful. The termination of any action, suit, or proceeding by judgment, order, settlement, or conviction or upon a plea of nolo contendere or its equivalent, shall not, of itself, create a presumption that the person did not act in good faith in a manner that he or she reasonably believed to be in or not opposed to the best interests of the Panel and, with respect to any criminal action or proceeding, had reasonable cause to believe that his or her conduct was unlawful.
To the extent that a member, officer, employee, or agent of the Panel has been successful, on the merits or otherwise, in the defense of any such action, suit, or proceeding referred to in this subsection (b) or in defense of any claim, issue, or matter therein, he or she shall be indemnified against expenses, including attorney's fees, actually and reasonably incurred by him or her in connection therewith. Any such indemnification shall be made by the Panel only as authorized in the specific case, upon a determination that indemnification of the member, officer, employee, or agent is proper in the circumstances because he or she has met the applicable standard of conduct. The determination shall be made (i) by the Panel by a majority vote of a quorum consisting of members who are not parties to the action, suit, or proceeding or (ii) if such a quorum is not obtainable or, even if obtainable, a quorum of disinterested members so directs, by independent legal counsel in a written opinion.
Reasonable expenses incurred in defending an action, suit, or proceeding shall be paid by the Panel in advance of the final disposition of the action, suit, or proceeding, as authorized by the Panel in the specific case, upon receipt of an undertaking by or on behalf of the member, officer, employee, or agent to repay the amount, unless it is ultimately determined that he or she is entitled to be indemnified by the Panel as authorized in this Section.
Any member, officer, employee, or agent against whom any action, suit, or proceeding is brought may employ his or her own attorney to appear on his or her behalf.
The right to indemnification accorded by this Section shall not limit any other right to indemnification to which the member, officer, employee, or agent may be entitled. Any rights under this Section shall inure to the benefit of the heirs, executors, and administrators of any member, officer, employee, or agent of the Panel.
The Panel may purchase and maintain insurance on behalf of any person who is or was a member, officer, employee, or agent of the Panel against any liability asserted against him or her and incurred by him or her in any such capacity or arising out of his or her status as such, whether or not the Panel could have the power to indemnify him or her against liability under the provisions of this Section.
(b) The Panel shall be considered a State agency for purposes of receiving representation by the Attorney General. Members, officers, employees, and agents of the Panel shall be entitled to representation and indemnification under the State Employee Indemnification Act.
(c) Abolition of the Panel pursuant to Section 1H-115 of this Code shall bar any remedy available against the Panel, its members, employees, or agents for any right or claim existing or any liability incurred prior to the abolition, unless the action or other proceeding is commenced prior to the expiration of 2 years after the date of the abolition.
(Source: P.A. 97-429, eff. 8-16-11.)



Article 2 - State Board of Education - Powers and Duties

(105 ILCS 5/Art. 2 heading)

(105 ILCS 5/2-2) (from Ch. 122, par. 2-2)
Sec. 2-2. Oath - Bond. Before entering upon their duties the members of the State Board of Education shall take and subscribe the oath of office prescribed by the Constitution. Such oath shall be filed with the Secretary of State.
(Source: P.A. 90-372, eff. 7-1-98.)

(105 ILCS 5/2-3) (from Ch. 122, par. 2-3)
Sec. 2-3. Powers and duties. The State Board of Education shall have the powers and duties enumerated in the subsequent sections of this article, and may delegate its authority to the State Superintendent of Education as provided in Section 1A-4.
(Source: P.A. 81-1508.)

(105 ILCS 5/2-3.1) (from Ch. 122, par. 2-3.1)
Sec. 2-3.1. Office - Records. To have an office at the seat of government, and to keep a record of all matters pertaining to the business of such office.
(Source: P.A. 81-1508.)

(105 ILCS 5/2-3.2) (from Ch. 122, par. 2-3.2)
Sec. 2-3.2. Papers, reports, documents. To file all papers, reports and public documents transmitted to it by the school officers of the several counties, for each year separately; and to keep all other public documents, books and papers relative to schools, coming into its hands as State Board of Education.
(Source: P.A. 81-1508.)

(105 ILCS 5/2-3.2a)
Sec. 2-3.2a. Electronic transmission and collection of data and funds. The State Board of Education may require that the transmission or collection of any document, record, form, claim, proposal, other data, or funds, between the State Board of Education and any entity doing business with the State Board of Education, be handled by electronic transmission or collection. The State Board shall establish standards for the electronic transmission and collection of data and funds, including data encryption standards, that must be used by all entities doing business with the State Board. These standards must comply with the Electronic Commerce Security Act.
(Source: P.A. 92-121, eff. 7-20-01.)

(105 ILCS 5/2-3.3) (from Ch. 122, par. 2-3.3)
Sec. 2-3.3. Supervision of public schools.
To supervise all the public schools in the State.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/2-3.4) (from Ch. 122, par. 2-3.4)
Sec. 2-3.4. (Repealed).
(Source: Laws 1961, p. 31. Repealed by P.A. 89-159, eff. 1-1-96.)

(105 ILCS 5/2-3.5) (from Ch. 122, par. 2-3.5)
Sec. 2-3.5. Assist county superintendents.
To advise and assist county superintendents of schools, addressing to them from time to time circular letters relating to the best manner of conducting schools, constructing and furnishing schoolhouses, and examining and procuring competent teachers.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/2-3.6) (from Ch. 122, par. 2-3.6)
Sec. 2-3.6. Rules and policies. To make rules, in accordance with the Illinois Administrative Procedure Act, that are necessary to carry into efficient and uniform effect all laws for establishing and maintaining free schools in the State. The State Board of Education may not adopt any rule or policy that alters the intent of the authorizing law or that supersedes federal or State law. The Board may not make policies affecting school districts that have the effect of rules without following the procedures of the Illinois Administrative Procedure Act.
(Source: P.A. 93-1036, eff. 9-14-04.)

(105 ILCS 5/2-3.7) (from Ch. 122, par. 2-3.7)
Sec. 2-3.7. Legal adviser of school officers - Opinions. To be the legal adviser of school officers, and, when requested by any school officer, to give an opinion in writing upon any question arising under the school laws of the State.
(Source: P.A. 81-1508.)

(105 ILCS 5/2-3.7a) (from Ch. 122, par. 2-3.7a)
Sec. 2-3.7a. Advisory committees and their composition. To create, form, or appoint task forces, study committees, blue ribbon panels, commissions, or any other type of organization, by whatever name designated, to study or examine educational policy issues, problems, or concerns. Any task force, study committee, blue ribbon panel, commission, or organization created or appointed by the State Board of Education or the State Superintendent of Education after this amendatory Act takes effect shall include parents or guardians of students involved in or directly affected by the issues, problems, or concerns under study. The parents or guardians appointed to comply with this Section shall not be employed by or administratively connected with any school system or institution of higher learning in Illinois, employed by any educational collective bargaining organization within Illinois, employed by any association of school boards or school administrative officers, employed by the State Board of Education, or members of any school board or board of school trustees of any public or private school, college, university, or technical institution within Illinois.
(Source: P.A. 87-916.)

(105 ILCS 5/2-3.8) (from Ch. 122, par. 2-3.8)
Sec. 2-3.8. Hear and determine controversies. To hear and determine all controversies arising under the school laws of the State, coming to it by appeal from a regional superintendent of schools.
(Source: P.A. 81-1508.)

(105 ILCS 5/2-3.9) (from Ch. 122, par. 2-3.9)
Sec. 2-3.9. Grant and suspend teachers' certificates.
Subject to the provisions of Article 21, to grant certificates to such teachers as may be found qualified to receive them and to suspend the operation of any State certificate for immorality or other unprofessional conduct.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/2-3.10) (from Ch. 122, par. 2-3.10)
Sec. 2-3.10. Visit charitable institutions. To visit such of the charitable institutions of the State as are educational in character, to examine their facilities for instruction, and to prescribe forms for such reports as it may desire from their superintendents.
(Source: P.A. 81-1508.)

(105 ILCS 5/2-3.11) (from Ch. 122, par. 2-3.11)
Sec. 2-3.11. Report to Governor and General Assembly. To report to the Governor and General Assembly annually on or before January 14 the condition of the schools of the State using the most recently available data.
Such annual report shall contain reports of the State Teacher Certification Board; the schools of the State charitable institutions; reports on driver education, special education, and transportation; and for such year the annual statistical reports of the State Board of Education, including the number and kinds of school districts; number of school attendance centers; number of men and women teachers; enrollment by grades; total enrollment; total days attendance; total days absence; average daily attendance; number of elementary and secondary school graduates; assessed valuation; tax levies and tax rates for various purposes; amount of teachers' orders, anticipation warrants, and bonds outstanding; and number of men and women teachers and total enrollment of private schools. The report shall give for all school districts receipts from all sources and expenditures for all purposes for each fund; the total operating expense, the per capita cost, and instructional expenditures; federal and state aids and reimbursements; new school buildings, and recognized schools; together with such other information and suggestions as the State Board of Education may deem important in relation to the schools and school laws and the means of promoting education throughout the state.
In this Section, "instructional expenditures" means the annual expenditures of school districts properly attributable to expenditure functions defined in rules of the State Board of Education as: 1100 (Regular Education); 1200-1220 (Special Education); 1250 (Ed. Deprived/Remedial); 1400 (Vocational Programs); 1600 (Summer School); 1650 (Gifted); 1800 (Bilingual Programs); 1900 (Truant Alternative); 2110 (Attendance and Social Work Services); 2120 (Guidance Services); 2130 (Health Services); 2140 (Psychological Services); 2150 (Speech Pathology and Audiology Services); 2190 (Other Support Services Pupils); 2210 (Improvement of Instruction); 2220 (Educational Media Services); 2230 (Assessment and Testing); 2540 (Operation and Maintenance of Plant Services); 2550 (Pupil Transportation Service); 2560 (Food Service); 4110 (Payments for Regular Programs); 4120 (Payments for Special Education Programs); 4130 (Payments for Adult Education Programs); 4140 (Payments for Vocational Education Programs); 4170 (Payments for Community College Programs); 4190 (Other payments to in-state government units); and 4200 (Other payments to out of state government units).
(Source: P.A. 95-793, eff. 1-1-09; 96-734, eff. 8-25-09.)

(105 ILCS 5/2-3.11b)
Sec. 2-3.11b. (Repealed).
(Source: P.A. 84-1419. Repealed by P.A. 94-875, eff. 7-1-06.)

(105 ILCS 5/2-3.11c)
Sec. 2-3.11c. Teacher supply and demand report. Through January 1, 2009, to report annually, on or before January 1, on the relative supply and demand for education staff of the public schools to the Governor, to the General Assembly, and to institutions of higher education that prepare teachers, administrators, school service personnel, other certificated individuals, and other professionals employed by school districts or joint agreements. After the report due on January 1, 2009 is submitted, future reports shall be submitted once every 3 years, with the first report being submitted on or before January 1, 2012. The report shall contain the following information:
(1) the relative supply and demand for teachers,

administrators, and other certificated and non-certificated personnel by field, content area, and levels;

(2) State and regional analyses of fields, content

areas, and levels with an over-supply or under-supply of educators; and

(3) projections of likely high demand and low demand

for educators, in a manner sufficient to advise the public, individuals, and institutions regarding career opportunities in education.

(Source: P.A. 96-734, eff. 8-25-09; 97-256, eff. 1-1-12.)

(105 ILCS 5/2-3.11d)
Sec. 2-3.11d. Data on tests required for teacher preparation and certification. Beginning with the effective date of this amendatory Act of the 94th General Assembly, to collect and maintain all of the following data for each institution of higher education engaged in teacher preparation in this State:
(1) The number of individuals taking the test of

basic skills under Section 21-1a of this Code.

(2) The number of individuals passing the test of

basic skills under Section 21-1a of this Code.

(3) The total number of subject-matter tests

attempted under Section 21-1a of this Code.

(4) The total number of subject-matter tests passed

under Section 21-1a of this Code.

The data regarding subject-matter tests shall be reported in sum, rather than by separately listing each subject, in order to better protect the identity of the test-takers.
On or before August 1, 2007, the State Board of Education shall file with the General Assembly and the Governor and shall make available to the public a report listing the institutions of higher education engaged in teacher preparation in this State, along with the data listed in items (1) and (2) of this Section pertinent to each institution.
On or before October 1, 2012 and every 3 years thereafter, the State Board of Education shall file with the General Assembly and the Governor and shall make available to the public a report listing the institutions of higher education engaged in teacher preparation in this State, along with the data listed in items (1) through (4) of this Section pertinent to each institution.
(Source: P.A. 96-1423, eff. 8-3-10.)

(105 ILCS 5/2-3.12) (from Ch. 122, par. 2-3.12)
Sec. 2-3.12. School building code.
(a) To prepare for school boards with the advice of the Department of Public Health, the Capital Development Board, and the State Fire Marshal a school building code that will conserve the health and safety and general welfare of the pupils and school personnel and others who use public school facilities.
(b) Within 2 years after September 23, 1983, and every 10 years thereafter, or at such other times as the State Board of Education deems necessary or the regional superintendent so orders, each school board subject to the provisions of this Section shall again survey its school buildings and effectuate any recommendations in accordance with the procedures set forth herein.
(1) An architect or engineer licensed in the State of

Illinois is required to conduct the surveys under the provisions of this Section and shall make a report of the findings of the survey titled "safety survey report" to the school board.

(2) The school board shall approve the safety survey

report, including any recommendations to effectuate compliance with the code, and submit it to the Regional Superintendent.

(3) The Regional Superintendent shall render a

decision regarding approval or denial and submit the safety survey report to the State Superintendent of Education.

(4) The State Superintendent of Education shall

approve or deny the report including recommendations to effectuate compliance with the code and, if approved, issue a certificate of approval.

(5) Upon receipt of the certificate of approval, the

Regional Superintendent shall issue an order to effect any approved recommendations included in the report. The report shall meet all of the following requirements:

(A) Items in the report shall be prioritized.
(B) Urgent items shall be considered as those

items related to life safety problems that present an immediate hazard to the safety of students.

(C) Required items shall be considered as those

items that are necessary for a safe environment but present less of an immediate hazard to the safety of students.

(D) Urgent and required items shall reference a

specific rule in the code authorized by this Section that is currently being violated or will be violated within the next 12 months if the violation is not remedied.

(6) The school board of each district so surveyed

and receiving a report of needed recommendations to be made to maintain standards of safety and health of the pupils enrolled shall effectuate the correction of urgent items as soon as achievable to ensure the safety of the students, but in no case more than one year after the date of the State Superintendent of Education's approval of the recommendation.

(7) Required items shall be corrected in a timely

manner, but in no case more than 5 years from the date of the State Superintendent of Education's approval of the recommendation.

(8) Once each year the school board shall submit a

report of progress on completion of any recommendations to effectuate compliance with the code.

(c) As soon as practicable, but not later than 2 years after January 1, 1993, the State Board of Education shall combine the document known as "Efficient and Adequate Standards for the Construction of Schools" with the document known as "Building Specifications for Health and Safety in Public Schools" together with any modifications or additions that may be deemed necessary. The combined document shall be known as the "Health/Life Safety Code for Public Schools" and shall be the governing code for all facilities that house public school students or are otherwise used for public school purposes, whether such facilities are permanent or temporary and whether they are owned, leased, rented, or otherwise used by the district. Facilities owned by a school district but that are not used to house public school students or are not used for public school purposes shall be governed by separate provisions within the code authorized by this Section.
(d) The 10 year survey cycle specified in this Section shall continue to apply based upon the standards contained in the "Health/Life Safety Code for Public Schools", which shall specify building standards for buildings that are constructed prior to January 1, 1993 and for buildings that are constructed after that date.
(e) The "Health/Life Safety Code for Public Schools" shall be the governing code for public schools; however, the provisions of this Section shall not preclude inspection of school premises and buildings pursuant to Section 9 of the Fire Investigation Act, provided that the provisions of the "Health/Life Safety Code for Public Schools", or such predecessor document authorized by this Section as may be applicable are used, and provided that those inspections are coordinated with the Regional Superintendent having jurisdiction over the public school facility.
(e-5) After the effective date of this amendatory Act of the 98th General Assembly, all new school building construction governed by the "Health/Life Safety Code for Public Schools" must include in its design and construction a storm shelter that meets the minimum requirements of the ICC/NSSA Standard for the Design and Construction of Storm Shelters (ICC-500), published jointly by the International Code Council and the National Storm Shelter Association. Nothing in this subsection (e-5) precludes the design engineers, architects, or school district from applying a higher life safety standard than the ICC-500 for storm shelters.
(f) Nothing in this Section shall be construed to prohibit the State Fire Marshal or a qualified fire official to whom the State Fire Marshal has delegated his or her authority from conducting a fire safety check in a public school.
(g) The Regional Superintendent shall address any violations that are not corrected in a timely manner pursuant to subsection (b) of Section 3-14.21 of this Code.
(h) Any agency having jurisdiction beyond the scope of the applicable document authorized by this Section may issue a lawful order to a school board to effectuate recommendations, and the school board receiving the order shall certify to the Regional Superintendent and the State Superintendent of Education when it has complied with the order.
(i) The State Board of Education is authorized to adopt any rules that are necessary relating to the administration and enforcement of the provisions of this Section.
(j) The code authorized by this Section shall apply only to those school districts having a population of less than 500,000 inhabitants.
(k) In this Section, a "qualified fire official" means an individual that meets the requirements of rules adopted by the State Fire Marshal in cooperation with the State Board of Education to administer this Section. These rules shall be based on recommendations made by the task force established under Section 2-3.137 (now repealed) of this Code.
(Source: P.A. 98-883, eff. 1-1-15; 99-30, eff. 7-10-15.)

(105 ILCS 5/2-3.12a)
Sec. 2-3.12a. (Repealed).
(Source: P.A. 91-89, eff. 7-9-99. Repealed internally, eff. 12-31-99.)

(105 ILCS 5/2-3.13)
Sec. 2-3.13. (Repealed).
(Source: P.A. 81-1508. Repealed by P.A. 96-734, eff. 8-25-09.)

(105 ILCS 5/2-3.13a) (from Ch. 122, par. 2-3.13a)
Sec. 2-3.13a. School records; transferring students.
(a) The State Board of Education shall establish and implement rules requiring all of the public schools and all private or nonpublic elementary and secondary schools located in this State, whenever any such school has a student who is transferring to any other public elementary or secondary school located in this or in any other state, to forward within 10 days of notice of the student's transfer an unofficial record of that student's grades to the school to which such student is transferring. Each public school at the same time also shall forward to the school to which the student is transferring the remainder of the student's school student records as required by the Illinois School Student Records Act. In addition, if a student is transferring from a public school, whether located in this or any other state, from which the student has been suspended or expelled for knowingly possessing in a school building or on school grounds a weapon as defined in the Gun Free Schools Act (20 U.S.C. 8921 et seq.), for knowingly possessing, selling, or delivering in a school building or on school grounds a controlled substance or cannabis, or for battering a staff member of the school, and if the period of suspension or expulsion has not expired at the time the student attempts to transfer into another public school in the same or any other school district: (i) any school student records required to be transferred shall include the date and duration of the period of suspension or expulsion; and (ii) with the exception of transfers into the Department of Juvenile Justice school district, the student shall not be permitted to attend class in the public school into which he or she is transferring until the student has served the entire period of the suspension or expulsion imposed by the school from which the student is transferring, provided that the school board may approve the placement of the student in an alternative school program established under Article 13A of this Code. A school district may adopt a policy providing that if a student is suspended or expelled for any reason from any public or private school in this or any other state, the student must complete the entire term of the suspension or expulsion before being admitted into the school district. This policy may allow placement of the student in an alternative school program established under Article 13A of this Code, if available, for the remainder of the suspension or expulsion. Each public school and each private or nonpublic elementary or secondary school in this State shall within 10 days after the student has paid all of his or her outstanding fines and fees and at its own expense forward an official transcript of the scholastic records of each student transferring from that school in strict accordance with the provisions of this Section and the rules established by the State Board of Education as herein provided.
(b) The State Board of Education shall develop a one-page standard form that Illinois school districts are required to provide to any student who is moving out of the school district and that contains the information about whether or not the student is "in good standing" and whether or not his or her medical records are up-to-date and complete. As used in this Section, "in good standing" means that the student is not being disciplined by a suspension or expulsion, but is entitled to attend classes. No school district is required to admit a new student who is transferring from another Illinois school district unless he or she can produce the standard form from the student's previous school district enrollment. No school district is required to admit a new student who is transferring from an out-of-state public school unless the parent or guardian of the student certifies in writing that the student is not currently serving a suspension or expulsion imposed by the school from which the student is transferring.
(c) The State Board of Education shall, by rule, establish a system to provide for the accurate tracking of transfer students. This system shall, at a minimum, require that a student be counted as a dropout in the calculation of a school's or school district's annual student dropout rate unless the school or school district to which the student transferred (known hereafter in this subsection (c) as the transferee school or school district) sends notification to the school or school district from which the student transferred (known hereafter in this subsection (c) as the transferor school or school district) documenting that the student has enrolled in the transferee school or school district. This notification must occur on or before July 31 following the school year during which the student withdraws from the transferor school or school district or the student shall be counted in the calculation of the transferor school's or school district's annual student dropout rate. A request by the transferee school or school district to the transferor school or school district seeking the student's academic transcripts or medical records shall be considered without limitation adequate documentation of enrollment. Each transferor school or school district shall keep documentation of such transfer students for the minimum period provided in the Illinois School Student Records Act. All records indicating the school or school district to which a student transferred are subject to the Illinois School Student Records Act.
(Source: P.A. 96-1423, eff. 8-3-10.)

(105 ILCS 5/2-3.14) (from Ch. 122, par. 2-3.14)
Sec. 2-3.14. Representative government.
To put into effect the provisions of Sections 27-3 and 27-4 relative to representative government.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/2-3.15) (from Ch. 122, par. 2-3.15)
Sec. 2-3.15. Designation of statistics. To designate the reports relating to public schools which school officers are required to submit to the county superintendent of schools. In Class I county school units, and in each school district which forms a part of a Class II county school unit but which is not subject to the jurisdiction of the trustees of schools of any township in which such school district is located, all financial reports shall be signed by the teacher, principal or superintendent of schools.
Any person who makes a false affidavit or knowingly swears or affirms falsely to any matter or thing required by the terms of this Act to be sworn or affirmed is guilty of perjury.
(Source: P.A. 86-1441; 87-473.)

(105 ILCS 5/2-3.16)
Sec. 2-3.16. (Repealed).
(Source: Laws 1961, p. 31. Repealed by P.A. 94-1105, eff. 6-1-07.)

(105 ILCS 5/2-3.17) (from Ch. 122, par. 2-3.17)
Sec. 2-3.17. Information furnished by regional superintendents. To require the regional superintendent of schools to furnish the State Board with such information as it may desire to include in its report to the General Assembly.
(Source: P.A. 81-1508.)

(105 ILCS 5/2-3.17a) (from Ch. 122, par. 2-3.17a)
Sec. 2-3.17a. Financial audits by Auditor General. The Auditor General shall annually cause an audit to be made, as of June 30th of each year, of the financial statements of all accounts, funds and other moneys in the care, custody or control of the regional superintendent of schools of each educational service region in the State and of each educational service center established under Section 2-3.62 of this Code other than an educational service center serving a school district in a city having a population exceeding 500,000. The audit shall be conducted in accordance with Generally Accepted Governmental Auditing Standards and shall include an examination of supporting books and records and a representative sample of vouchers for distributions and expenditures. On February 15 of each year, the Auditor General shall notify the Legislative Audit Commission in writing of the completion or of the reasons for the noncompletion of each audit required by this Section to be made as of the preceding June 30. An audit report shall be prepared for each audit made pursuant to this Section, and all such audit reports shall be kept on file in the office of the Auditor General. Within 60 days after each audit report required to be prepared under this Section is completed, the Auditor General: (i) shall furnish a copy of such audit report to each member of the General Assembly whose legislative or representative district includes any part of the educational service region served by the regional superintendent of schools with respect to whose financial statements that audit report was prepared or any part of the area served by the educational service center that is the subject of the audit; and (ii) shall publish in a newspaper published in that educational service region or area served by the educational service center that is the subject of the audit a notice that the audit report has been prepared and is available for inspection during regular business hours at the office of the regional superintendent of schools of that educational service region or at the administrative office of the educational service center. Each audit shall be made in such manner as to determine, and each audit report shall be prepared in such manner as to state:
(1) The balances on hand of all accounts, funds and

other moneys in the care, custody or control of the regional superintendent of schools or educational service center at the beginning of the fiscal year being audited;

(2) the amount of funds received during the fiscal

year by source;

(3) the amount of funds distributed or otherwise paid

by the regional superintendent of schools or educational service center to each school treasurer in his or her educational service region or area, including the purpose of such distribution or payment and the fund or account from which such distribution or payment is made;

(4) the amounts paid or otherwise disbursed by the

regional superintendent of schools or educational service center -- other than the amounts distributed or paid by the regional superintendent of schools or educational service center to school treasurers as described in paragraph (3) above -- for all other purposes and expenditures, including the fund or account from which such payments or disbursements are made and the purpose thereof; and

(5) the balances on hand of all accounts, funds and

other moneys in the care, custody or control of the regional superintendent of schools or educational service center at the end of the fiscal year being audited.

The Auditor General shall adopt rules and regulations relative to the time and manner by which the regional superintendent of schools or educational service center shall present for inspection or make available to the Auditor General, or to the agents designated by the Auditor General to make an audit and prepare an audit report pursuant to this Section, all financial statements, books, records, vouchers for distributions and expenditures, and records of accounts, funds and other moneys in the care, custody or control of the regional superintendent of schools or educational service center and required for purposes of making such audit and preparing an audit and preparing an audit report. All rules and regulations adopted by the State Board of Education under this Section before the effective date of this amendatory Act of the 92nd General Assembly shall continue in effect as the rules and regulations of the Auditor General, until they are modified or abolished by the Auditor General.
The Auditor General shall require the regional superintendent of schools of each educational service region or administrator of each educational service center to promptly implement all recommendations based on audit findings resulting from a violation of law made in audits prepared pursuant to this Section, unless the Auditor General, upon review, determines, with regard to any such finding, that implementation of the recommendation is not appropriate.
(Source: P.A. 92-544, eff. 6-12-02.)

(105 ILCS 5/2-3.17b)
Sec. 2-3.17b. School Funds; payment to school districts, other education agencies, and providers. To prepare and send vouchers to the State Comptroller for the payment of funds due school districts, other education agencies, and providers of services for programs administered by the State Board of Education from the State school funds.
(Source: P.A. 88-641, eff. 9-9-94.)

(105 ILCS 5/2-3.19) (from Ch. 122, par. 2-3.19)
Sec. 2-3.19. Reports by trustees.
To require the trustees of schools of each township to make, at any time, a report similar to that required of trustees of schools on or before July 15 next preceding each regular session of the General Assembly.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/2-3.20) (from Ch. 122, par. 2-3.20)
Sec. 2-3.20. Reports-Special charter districts.
To require annual reports from the authorities maintaining schools by authority of special charters.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/2-3.21)
Sec. 2-3.21. (Repealed).
(Source: Laws 1961, p. 31. Repealed by P.A. 95-793, eff. 1-1-09.)

(105 ILCS 5/2-3.22) (from Ch. 122, par. 2-3.22)
Sec. 2-3.22. Withholding school funds or compensation of regional superintendent of schools. To require the State Comptroller to withhold from the regional superintendent of schools the amount due the regional superintendent of schools for his compensation, until the reports, statements, books, vouchers and other records provided for in Sections 2-3.17, 2-3.17a and 3-15.8 have been furnished.
(Source: P.A. 88-641, eff. 9-9-94.)

(105 ILCS 5/2-3.23) (from Ch. 122, par. 2-3.23)
Sec. 2-3.23. (Repealed).
(Source: P.A. 90-372, eff. 7-1-98. Repealed internally, eff. 7-1-98.)

(105 ILCS 5/2-3.24) (from Ch. 122, par. 2-3.24)
Sec. 2-3.24. Withholding funds from school officer or teacher. To require the Comptroller, regional superintendent of schools, trustees, township treasurer, directors or other school officer to withhold from any township, district, officer or teacher any part of the common school, township or other school fund until such treasurer, officer or teacher has made all schedules, reports and returns required of him by this Act and until such officer has executed and filed all official bonds and accounted for all common school, township or other school funds which have come into his hands.
(Source: P.A. 88-641, eff. 9-9-94.)

(105 ILCS 5/2-3.25) (from Ch. 122, par. 2-3.25)
Sec. 2-3.25. Standards for schools.
(a) To determine for all types of schools conducted under this Act efficient and adequate standards for the physical plant, heating, lighting, ventilation, sanitation, safety, equipment and supplies, instruction and teaching, curriculum, library, operation, maintenance, administration and supervision, and to issue, refuse to issue or revoke certificates of recognition for schools or school districts pursuant to standards established hereunder; to determine and establish efficient and adequate standards for approval of credit for courses given and conducted by schools outside of the regular school term.
(b) Whenever it appears that a secondary or unit school district may be unable to offer courses enabling students in grades 9 through 12 to meet the minimum preparation and admission requirements for public colleges and universities adopted by the Board of Higher Education, the State Board of Education shall assist the district in reviewing and analyzing its existing curriculum with particular reference to the educational needs of all pupils of the district and the sufficiency of existing and future revenues and payments available to the district for development of a curriculum which will provide maximum educational opportunity to pupils of the district. The review and analysis may consider achievement of this goal not only through implementation of traditional classroom methods but also through development of and participation in joint educational programs with other school districts or institutions of higher education, or alternative programs employing modern technological methods including but not limited to the use of television, telephones, computers, radio and other electronic devices.
(Source: P.A. 87-559.)

(105 ILCS 5/2-3.25a) (from Ch. 122, par. 2-3.25a)
Sec. 2-3.25a. "School district" defined; additional standards.
(a) For the purposes of this Section and Sections 3.25b, 3.25c, 3.25d, 3.25e, and 3.25f of this Code, "school district" includes other public entities responsible for administering public schools, such as cooperatives, joint agreements, charter schools, special charter districts, regional offices of education, local agencies, and the Department of Human Services.
(b) In addition to the standards established pursuant to Section 2-3.25, the State Board of Education shall develop recognition standards for student performance and school improvement for all school districts and their individual schools, which must be an outcomes-based, balanced accountability measure. The State Board of Education is prohibited from having separate performance standards for students based on race or ethnicity.
Subject to the availability of federal, State, public, or private funds, the balanced accountability measure must be designed to focus on 2 components, student performance and professional practice. The student performance component shall count for 30% of the total balanced accountability measure, and the professional practice component shall count for 70% of the total balanced accountability measure. The student performance component shall focus on student outcomes and closing the achievement gaps within each school district and its individual schools using a Multiple Measure Index and Annual Measurable Objectives, as set forth in Section 2-3.25d of this Code. The professional practice component shall focus on the degree to which a school district, as well as its individual schools, is implementing evidence-based, best professional practices and exhibiting continued improvement. Beginning with the 2015-2016 school year, the balanced accountability measure shall consist of only the student performance component, which shall account for 100% of the total balanced accountability measure. From the 2017-2018 school year through the 2022-2023 school year, the State Board of Education and a Balanced Accountability Measure Committee shall identify a number of school districts per the designated school years to begin implementing the balanced accountability measure, which includes both the student performance and professional practice components. By the 2022-2023 school year, all school districts must be implementing the balanced accountability measure, which includes both components. The Balanced Accountability Measure Committee shall consist of the following individuals: a representative of a statewide association representing regional superintendents of schools, a representative of a statewide association representing principals, a representative of an association representing principals in a city having a population exceeding 500,000, a representative of a statewide association representing school administrators, a representative of a statewide professional teachers' organization, a representative of a different statewide professional teachers' organization, an additional representative from either statewide professional teachers' organization, a representative of a professional teachers' organization in a city having a population exceeding 500,000, a representative of a statewide association representing school boards, and a representative of a school district organized under Article 34 of this Code. The head of each association or entity listed in this paragraph shall appoint its respective representative. The State Superintendent of Education, in consultation with the Committee, may appoint no more than 2 additional individuals to the Committee, which individuals shall serve in an advisory role and must not have voting or other decision-making rights. The Committee is abolished on June 1, 2023.
Using a Multiple Measure Index consistent with subsection (a) of Section 2-3.25d of this Code, the student performance component shall consist of the following subcategories, each of which must be valued at 10%:
(1) achievement status;
(2) achievement growth; and
(3) Annual Measurable Objectives, as set forth in

subsection (b) of Section 2-3.25d of this Code.

Achievement status shall measure and assess college and career readiness, as well as the graduation rate. Achievement growth shall measure the school district's and its individual schools' student growth via this State's growth value tables. Annual Measurable Objectives shall measure the degree to which school districts, as well as their individual schools, are closing their achievement gaps among their student population and subgroups.
The professional practice component shall consist of the following subcategories:
(A) compliance;
(B) evidence-based best practices; and
(C) contextual improvement.
Compliance, which shall count for 10%, shall measure the degree to which a school district and its individual schools meet the current State compliance requirements. Evidence-based best practices, which shall count for 30%, shall measure the degree to which school districts and their individual schools are adhering to a set of evidence-based quality standards and best practice for effective schools that include (i) continuous improvement, (ii) culture and climate, (iii) shared leadership, (iv) governance, (v) education and employee quality, (vi) family and community connections, and (vii) student and learning development and are further developed in consultation with the State Board of Education and the Balanced Accountability Measure Committee set forth in this subsection (b). Contextual improvement, which shall count for 30%, shall provide school districts and their individual schools the opportunity to demonstrate improved outcomes through local data, including without limitation school climate, unique characteristics, and barriers that impact the educational environment and hinder the development and implementation of action plans to address areas of school district and individual school improvement. Each school district, in good faith cooperation with its teachers or, where applicable, the exclusive bargaining representatives of its teachers, shall develop 2 measurable objectives to demonstrate contextual improvement, each of which must be equally weighted. Each school district shall begin such good faith cooperative development of these objectives no later than 6 months prior to the beginning of the school year in which the school district is to implement the professional practice component of the balanced accountability measure. The professional practice component must be scored using trained peer review teams that observe and verify school district practices using an evidence-based framework.
The balanced accountability measure shall combine the student performance and professional practice components into one summative score based on 100 points at the school district and individual-school level. A school district shall be designated as "Exceeds Standards - Exemplar" if the overall score is 100 to 90, "Meets Standards - Proficient" if the overall score is 89 to 75, "Approaching Standards - Needs Improvement" if the overall score is 74 to 60, and "Below Standards - Unsatisfactory" if the overall score is 59 to 0. The balanced accountability measure shall also detail both incentives that reward school districts for continued improved performance, as provided in Section 2-3.25c of this Code, and consequences for school districts that fail to provide evidence of continued improved performance, which may include presentation of a barrier analysis, additional school board and administrator training, or additional State assistance. Based on its summative score, a school district may be exempt from the balanced accountability measure for one or more school years. The State Board of Education, in collaboration with the Balanced Accountability Measure Committee set forth in this subsection (b), shall adopt rules that further implementation in accordance with the requirements of this Section.
(Source: P.A. 99-84, eff. 1-1-16; 99-193, eff. 7-30-15; 99-642, eff. 7-28-16; 99-657, eff. 7-28-16.)

(105 ILCS 5/2-3.25b) (from Ch. 122, par. 2-3.25b)
Sec. 2-3.25b. Recognition levels. The State Board of Education shall, consistent with adopted recognition standards, provide for levels of recognition or nonrecognition. The State Board of Education shall promulgate rules governing the procedures whereby school districts may appeal a recognition level.
The State Board of Education shall have the authority to collect from schools and school districts the information, data, test results, student performance and school improvement indicators as may be necessary to implement and carry out the purposes of this Act. Schools and school districts that fail to submit accurate data within the State Board of Education's timeframes may have federal funds withheld.
(Source: P.A. 96-734, eff. 8-25-09.)

(105 ILCS 5/2-3.25c) (from Ch. 122, par. 2-3.25c)
Sec. 2-3.25c. Rewards. The State Board of Education shall implement a system of rewards for school districts, and the schools themselves, through a process that recognizes (i) high-poverty, high-performing schools that are closing achievement gaps and excelling in academic achievement; (ii) schools that have sustained high performance; (iii) schools that have substantial growth performance over the 3 years immediately preceding the year in which recognition is awarded; and (iv) schools that have demonstrated the most progress, in comparison to schools statewide, in closing the achievement gap among various subgroups of students in the 3 years immediately preceding the year in which recognition is awarded.
(Source: P.A. 99-193, eff. 7-30-15.)

(105 ILCS 5/2-3.25d) (from Ch. 122, par. 2-3.25d)
Sec. 2-3.25d. Multiple Measure Index and Annual Measurable Objectives.
(a) Consistent with subsection (b) of Section 2-3.25a of this Code, the State Board of Education shall establish a Multiple Measure Index and Annual Measurable Objectives for each public school in this State that address the school's overall performance in terms of both academic success and equity. At a minimum, "academic success" shall include measures of college and career readiness, growth, and the graduation rate. At a minimum, "equity" shall include both the academic growth and college and career readiness of each school's subgroups of students.
(b) Beginning in 2015, all schools shall receive Annual Measurable Objectives that will provide annual targets for progress of each school's Multiple Measure Index. Each element of the Multiple Measure Index shall have an Annual Measurable Objective.
(c) All federal requirements apply to schools and school districts utilizing federal funds under Title I, Part A of the federal Elementary and Secondary Education Act of 1965.
(Source: P.A. 98-1155, eff. 1-9-15; 99-193, eff. 7-30-15.)

(105 ILCS 5/2-3.25d-5)
Sec. 2-3.25d-5. Priority and focus districts.
(a) Beginning in 2015, school districts designated as priority districts shall be those that have one or more priority schools. "Priority school" is defined as:
(1) a school that is among the lowest performing 5%

of schools in this State based on a 3-year average, with respect to the performance of the "all students" group for the percentage of students deemed proficient in English/language arts and mathematics combined, and demonstrates a lack of progress as defined by the State Board of Education;

(2) a beginning secondary school that has an

average graduation rate of less than 60% over the last 3 school years; or

(3) a school receiving a school improvement grant

under Section 1003(g) of the federal Elementary and Secondary Education Act of 1965.

The State Board of Education shall work with a priority district to perform a district needs assessment to determine the district's core functions that are areas of strength and weakness, unless the district is already undergoing a national accreditation process. The results from the district needs assessment shall be used by the district to identify goals and objectives for the district's improvement. The district needs assessment shall include a study of district functions, such as district finance, governance, student engagement, instruction practices, climate, community involvement, and continuous improvement.
(b) Beginning in 2015, districts designated as focus districts shall be those that have one or more focus schools. "Focus school" means a school that is contributing to the achievement gaps in this State and is defined as:
(1) a school that has one or more subgroups in

which the average student performance is at or below the State average for the lowest 10% of student performance in that subgroup; or

(2) a school with an average graduation rate of

less than 60% and not identified for priority.

(Source: P.A. 99-193, eff. 7-30-15.)

(105 ILCS 5/2-3.25e)
Sec. 2-3.25e. (Repealed).
(Source: P.A. 93-470, eff. 8-8-03. Repealed by P.A. 94-875, eff. 7-1-06.)

(105 ILCS 5/2-3.25e-5)
Sec. 2-3.25e-5. Two years as priority school; full-year school plan.
(a) In this Section, "school" means any of the following named public schools or their successor name:
(1) Dirksen Middle School in Dolton School District

149.

(2) Diekman Elementary School in Dolton School

District 149.

(3) Caroline Sibley Elementary School in Dolton

School District 149.

(4) Berger-Vandenberg Elementary School in Dolton

School District 149.

(5) Carol Moseley Braun School in Dolton School

District 149.

(6) New Beginnings Learning Academy in Dolton School

District 149.

(7) McKinley Junior High School in South Holland

School District 150.

(8) Greenwood Elementary School in South Holland

School District 150.

(9) McKinley Elementary School in South Holland

School District 150.

(10) Eisenhower School in South Holland School

District 151.

(11) Madison School in South Holland School District

151.

(12) Taft School in South Holland School District 151.
(13) Wolcott School in Thornton School District 154.
(14) Memorial Junior High School in Lansing School

District 158.

(15) Oak Glen Elementary School in Lansing School

District 158.

(16) Lester Crawl Primary Center in Lansing School

District 158.

(17) Brookwood Junior High School in Brookwood School

District 167.

(18) Brookwood Middle School in Brookwood School

District 167.

(19) Hickory Bend Elementary School in Brookwood

School District 167.

(20) Medgar Evers Primary Academic Center in Ford

Heights School District 169.

(21) Nathan Hale Elementary School in Sunnybrook

School District 171.

(22) Ira F. Aldridge Elementary School in City of

Chicago School District 299.

(23) William E.B. DuBois Elementary School in City of

Chicago School District 299.

(b) If, after 2 years following its identification as a priority school under Section 2-3.25d-5 of this Code, a school remains a priority school, then, subject to federal appropriation money being available, the State Board of Education shall allow the school board to opt into the process of operating that school on a pilot, full-year school plan, approved by the State Board of Education, upon expiration of its teachers' current collective bargaining agreement until the expiration of the next collective bargaining agreement. A school board must notify the State Board of Education of its intent to opt into the process of operating a school on a pilot, full-year school plan.
(Source: P.A. 98-1155, eff. 1-9-15; 99-193, eff. 7-30-15.)

(105 ILCS 5/2-3.25f) (from Ch. 122, par. 2-3.25f)
Sec. 2-3.25f. State interventions.
(a) The State Board of Education shall provide technical assistance to assist with the development and implementation of School and District Improvement Plans.
Schools or school districts that fail to make reasonable efforts to implement an approved Improvement Plan may suffer loss of State funds by school district, attendance center, or program as the State Board of Education deems appropriate.
(a-5) (Blank).
(b) Beginning in 2017, if, after 3 years following its identification as a priority district under Section 2-3.25d-5 of this Code, a district does not make progress as measured by a reduction in achievement gaps commensurate with the targets in this State's approved accountability plan with the U.S. Department of Education, then the State Board of Education may (i) change the recognition status of the school district or school to nonrecognized or (ii) authorize the State Superintendent of Education to direct the reassignment of pupils or direct the reassignment or replacement of school district personnel. If a school district is nonrecognized in its entirety, it shall automatically be dissolved on July 1 following that nonrecognition and its territory realigned with another school district or districts by the regional board of school trustees in accordance with the procedures set forth in Section 7-11 of the School Code. The effective date of the nonrecognition of a school shall be July 1 following the nonrecognition.
(b-5) The State Board of Education shall also develop a system to provide assistance and resources to lower performing school districts. At a minimum, the State Board shall identify school districts to receive priority services, to be known as priority districts under Section 2-3.25d-5 of this Code. The school district shall provide the exclusive bargaining representative with a 5-day notice that the district has been identified as a priority district. In addition, the State Board may, by rule, develop other categories of low-performing schools and school districts to receive services.
Based on the results of the district needs assessment under Section 2-3.25d-5 of this Code, the State Board of Education shall work with the district to provide technical assistance and professional development, in partnership with the district, to implement a continuous improvement plan that would increase outcomes for students. The plan for continuous improvement shall be based on the results of the district needs assessment and shall be used to determine the types of services that are to be provided to each priority district. Potential services for a district may include monitoring adult and student practices, reviewing and reallocating district resources, developing a district leadership team, providing access to curricular content area specialists, and providing online resources and professional development.
The State Board of Education may require priority districts identified as having deficiencies in one or more core functions of the district needs assessment to undergo an accreditation process as provided in subsection (d) of Section 2-3.25f-5 of this Code.
(c) All federal requirements apply to schools and school districts utilizing federal funds under Title I, Part A of the federal Elementary and Secondary Education Act of 1965.
(Source: P.A. 98-1155, eff. 1-9-15; 99-193, eff. 7-30-15; 99-203, eff. 7-30-15; 99-642, eff. 7-28-16.)

(105 ILCS 5/2-3.25f-5)
Sec. 2-3.25f-5. Independent Authority.
(a) The General Assembly finds all of the following:
(1) A fundamental goal of the people of this State,

as expressed in Section 1 of Article X of the Illinois Constitution, is the educational development of all persons to the limits of their capacities. When a school board faces governance difficulties, continued operation of the public school system is threatened.

(2) Sound school board governance, academic

achievement, and sound financial structure are essential to the continued operation of any school system. It is vital to commercial, educational, and cultural interests that public schools remain in operation. To achieve that goal, public school systems must have effective leadership.

(3) To promote the sound operation of districts, as

defined in this Section, it may be necessary to provide for the creation of independent authorities with the powers necessary to promote sound governance, sound academic planning, and sound financial management and to ensure the continued operation of the public schools.

(4) It is the purpose of this Section to provide for

a sound basis for the continued operation of public schools. The intention of the General Assembly, in creating this Section, is to establish procedures, provide powers, and impose restrictions to ensure the educational integrity of public school districts.

(b) As used in this Section:
"Board" means a school board of a district.
"Chairperson" means the Chairperson of the Independent Authority.
"District" means any school district having a population of not more than 500,000.
"State Board" means the State Board of Education.
"State Superintendent" means the State Superintendent of Education.
(c) The State Board has the power to direct the State Superintendent to remove a board. Boards may be removed when the criteria provided for in subsection (d) of this Section are met. At no one time may the State Board remove more than 4 school boards and establish Independent Authorities pursuant to subsection (e) of this Section.
If the State Board proposes to direct the State Superintendent to remove a board from a district, board members shall receive individual written notice of the intended removal. Written notice must be provided at least 30 calendar days before a hearing is held by the State Board. This notice shall identify the basis for proposed removal.
Board members are entitled to a hearing, during which time each board member shall have the opportunity to respond individually, both orally and through written comments, to the basis laid out in the notice. Written comments must be submitted to the State Board on or before the hearing.
Board members are entitled to be represented by counsel at the hearing, but counsel must not be paid with district funds, unless the State Board decides that the board will not be removed and then the board members may be reimbursed for all reasonable attorney's fees by the district.
The State Board shall make a final decision on removal immediately following the hearing or at its next regularly scheduled or special meeting. In no event may the decision be made later than the next regularly scheduled meeting.
The State Board shall issue a final written decision. If the State Board directs the State Superintendent to remove the board, the State Superintendent shall do so within 30 days after the written decision. Following the removal of the board, the State Superintendent shall establish an Independent Authority pursuant to subsection (e) of this Section.
If there is a financial oversight panel operating in the district pursuant to Article 1B or 1H of this Code, the State Board may, at its discretion, abolish the panel.
(d) The State Board may require priority districts, as defined in subsection (b-5) of Section 2-3.25f of this Code, to seek accreditation through an independent accreditation organization chosen by the State Board and paid for by the State. The State Board may direct the State Superintendent to remove board members pursuant to subsection (c) of this Section in any district in which the district is unable to obtain accreditation in whole or in part due to reasons specifically related to school board governance. When determining if a district has failed to meet the standards for accreditation specifically related to school board governance, the accreditation entity shall take into account the overall academic, fiscal, and operational condition of the district and consider whether the board has failed to protect district assets, to direct sound administrative and academic policy, to abide by basic governance principles, including those set forth in district policies, and to conduct itself with professionalism and care and in a legally, ethically, and financially responsible manner. When considering if a board has failed in these areas, the accreditation entity shall consider some or all of the following factors:
(1) Failure to protect district assets by, without

limitation, incidents of fiscal fraud or misappropriation of district funds; acts of neglecting the district's building conditions; a failure to meet regularly scheduled, payroll-period obligations when due; a failure to abide by competitive bidding laws; a failure to prevent an audit finding of material internal control weaknesses; a failure to comply with required accounting principles; a failure to develop and implement a comprehensive, risk-management plan; a failure to provide financial information or cooperate with the State Superintendent; or a failure to file an annual financial report, an annual budget, a deficit reduction plan, or other financial information as required by law.

(2) Failure to direct sound administrative and

academic policy by, without limitation, hiring staff who do not meet minimal certification requirements for the positions being filled or who do not meet the customary qualifications held by those occupying similar positions in other school districts; a failure to avoid conflicts of interest as it relates to hiring or other contractual obligations; a failure to provide minimum graduation requirements and curricular requirements of the School Code and regulations; a failure to provide a minimum school term as required by law; or a failure to adopt and implement policies and practices that promote conditions that support student learning, effective instruction, and assessment that produce equitable and challenging learning experiences for all students.

(3) Failure to abide by basic governance principles

by, without limitation, a failure to comply with the mandated oath of office; a failure to adopt and abide by sound local governance policies; a failure to abide by the principle that official action by the board occurs only through a duly-called and legally conducted meeting of the board; a failure to abide by majority decisions of the board; a failure to protect the privacy of students; a failure to ensure that board decisions and actions are in accordance with defined roles and responsibilities; or a failure of the board to protect, support, and respect the autonomy of a system to accomplish goals for improvement in student learning and instruction and to manage day-to-day operations of the school system and its schools, including maintaining the distinction between the board's roles and responsibilities and those of administrative leadership.

(4) Failure to conduct itself in a legally,

ethically, and financially responsible manner by, without limitation, a failure to act in accordance with the Constitution of the United States of America and the Constitution of the State of Illinois and within the scope of State and federal laws; laws, including a failure to comply with provisions of the School Code, the Open Meetings Act, and the Freedom of Information Act and federal and State laws that protect the rights of protected categories of students; a failure to comply with all district policies and procedures and all State rules; or a failure to comply with the governmental entities provisions of the State Officials and Employees Ethics Act, including the gift ban and prohibited political activities provisions.

(e) Upon removal of the board, the State Superintendent shall establish an Independent Authority. Upon establishment of an Independent Authority, there is established a body both corporate and politic to be known as the "(Name of the School District) Independent Authority", which in this name shall exercise all of the authority vested in an Independent Authority by this Section and by the name may sue and be sued in all courts and places where judicial proceedings are had.
(f) Upon establishment of an Independent Authority under subsection (e) of this Section, the State Superintendent shall, within 30 working days thereafter and in consultation with State and locally elected officials, appoint 5 or 7 members to serve on an Independent Authority for the district. Members appointed to the Independent Authority shall serve at the pleasure of the State Superintendent. The State Superintendent shall designate one of the members of the Independent Authority to serve as its chairperson. In the event of vacancy or resignation, the State Superintendent shall, within 15 working days after receiving notice, appoint a successor to serve out that member's term. If the State Board has abolished a financial oversight panel pursuant to subsection (c) of this Section, the State Superintendent may appoint former members of the panel to the Independent Authority. These members may serve as part of the 5 or 7 members or may be appointed in addition to the 5 or 7 members, with the Independent Authority not to exceed 9 members in total.
Members of the Independent Authority must be selected primarily on the basis of their experience and knowledge in education policy and governance, with consideration given to persons knowledgeable in the operation of a school district. A member of the Independent Authority must be a registered voter as provided in the general election law, must not be a school trustee, and must not be a child sex offender as defined in Section 11-9.3 of the Criminal Code of 2012. A majority of the members of the Independent Authority must be residents of the district that the Independent Authority serves. A member of the Independent Authority may not be an employee of the district, nor may a member have a direct financial interest in the district.
Independent Authority members may be reimbursed by the district for travel if they live more than 25 miles away from the district's headquarters and other necessary expenses incurred in the performance of their official duties. The amount reimbursed members for their expenses must be charged to the school district.
With the exception of the Chairperson, the Independent Authority may elect such officers as it deems appropriate.
The first meeting of the Independent Authority must be held at the call of the Chairperson. The Independent Authority shall prescribe the times and places for its meetings and the manner in which regular and special meetings may be called and shall comply with the Open Meetings Act.
All Independent Authority members must complete the training required of school board members under Section 10-16a of this Code.
(g) The purpose of the Independent Authority is to operate the district. The Independent Authority shall have all of the powers and duties of a board and all other powers necessary to meet its responsibilities and to carry out its purpose and the purposes of this Section and that may be requisite or proper for the maintenance, operation, and development of any school or schools under the jurisdiction of the Independent Authority. This grant of powers does not release an Independent Authority from any duty imposed upon it by this Code or any other law.
The Independent Authority shall have no power to unilaterally cancel or modify any collective bargaining agreement in force upon the date of creation of the Independent Authority.
(h) The Independent Authority may prepare and file with the State Superintendent a proposal for emergency financial assistance for the school district and for the operations budget of the Independent Authority, in accordance with Section 1B-8 of this Code. A district may receive both a loan and a grant.
(i) An election for board members must not be held in a district upon the establishment of an Independent Authority and is suspended until the next regularly scheduled school board election that takes place no less than 2 years following the establishment of the Independent Authority. For this first election, 3 school board members must be elected to serve out terms of 4 years and until successors are elected and have qualified. Members of the Independent Authority are eligible to run for election in the district, provided that they meet all other eligibility requirements of Section 10-10 of this Code. Following this election, the school board shall consist of the newly elected members and any remaining members of the Independent Authority. The majority of this board must be residents of the district. The State Superintendent must appoint new members who are residents to the Independent Authority if necessary to maintain this majority. At the next school board election, 4 school board members must be elected to serve out terms of 4 years and until successors are elected and have qualified. For purposes of these first 2 elections, the school board members must be elected at-large. In districts where board members were previously elected using an alternative format pursuant to Article 9 of this Code, following these first 2 elections, the voting shall automatically revert back to the original form. Following the election, any remaining Independent Authority members shall serve in the district as an oversight panel until such time as the district meets the governance standards necessary to achieve accreditation. If some or all of the Independent Authority members have been elected to the board, the State Superintendent may, in his or her discretion, appoint new members to the Independent Authority pursuant to subsection (f) of this Section. The school board shall get approval of all actions by the Independent Authority during the time the Independent Authority serves as an oversight panel.
Board members who were removed pursuant to subsection (c) of this Section are ineligible to run for school board in the district for 10 years following the abolition of the Independent Authority pursuant to subsection (l) of this Section. However, board members who were removed pursuant to subsection (c) of this Section and were appointed to the Independent Authority by the State Superintendent are eligible to run for school board in the district.
(j) The Independent Authority, upon its members taking office and annually thereafter and upon request, shall prepare and submit to the State Superintendent a report on the state of the district, including without limitation the academic improvement and financial situation of the district. This report must be submitted annually on or before March 1 of each year. The State Superintendent shall provide copies of any and all reports to the regional office of education for the district and to the State Senator and Representative representing the area where the district is located.
(k) The district shall render such services to and permit the use of its facilities and resources by the Independent Authority at no charge as may be requested by the Independent Authority. Any State agency, unit of local government, or school district may, within its lawful powers and duties, render such services to the Independent Authority as may be requested by the Independent Authority.
(l) An Independent Authority must be abolished when the district, following the election of the full board, meets the governance standards necessary to achieve accreditation status by an independent accreditation agency chosen by the State Board. The abolition of the Independent Authority shall be done by the State Board and take place within 30 days after the determination of the accreditation agency.
Upon abolition of the Independent Authority, all powers and duties allowed by this Code to be exercised by a school board shall be transferred to the elected school board.
(m) The Independent Authority must be indemnified through insurance purchased by the district. The district shall purchase insurance through which the Independent Authority is to be indemnified.
The district retains the duty to represent and to indemnify Independent Authority members following the abolition of the Independent Authority for any cause of action or remedy available against the Independent Authority, its members, its employees, or its agents for any right or claim existing or any liability incurred prior to the abolition.
The insurance shall indemnify and protect districts, Independent Authority members, employees, volunteer personnel authorized in Sections 10-22.34, 10-22.34a, and 10-22.34b of this Code, mentors of certified or licensed staff as authorized in Article 21A and Sections 2-3.53a, 2-3.53b, and 34-18.33 of this Code, and student teachers against civil rights damage claims and suits, constitutional rights damage claims and suits, and death and bodily injury and property damage claims and suits, including defense thereof, when damages are sought for negligent or wrongful acts alleged to have been committed in the scope of employment, under the direction of the Independent Authority, or related to any mentoring services provided to certified or licensed staff of the district. Such indemnification and protection shall extend to persons who were members of an Independent Authority, employees of an Independent Authority, authorized volunteer personnel, mentors of certified or licensed staff, or student teachers at the time of the incident from which a claim arises. No agent may be afforded indemnification or protection unless he or she was a member of an Independent Authority, an employee of an Independent Authority, an authorized volunteer, a mentor of certified or licensed staff, or a student teacher at the time of the incident from which the claim arises.
(n) The State Board may adopt rules as may be necessary for the administration of this Section.
(Source: P.A. 98-1155, eff. 1-9-15.)

(105 ILCS 5/2-3.25g) (from Ch. 122, par. 2-3.25g)
Sec. 2-3.25g. Waiver or modification of mandates within the School Code and administrative rules and regulations.
(a) In this Section:
"Board" means a school board or the governing board

or administrative district, as the case may be, for a joint agreement.

"Eligible applicant" means a school district, joint

agreement made up of school districts, or regional superintendent of schools on behalf of schools and programs operated by the regional office of education.

"Implementation date" has the meaning set forth in

Section 24A-2.5 of this Code.

"State Board" means the State Board of Education.
(b) Notwithstanding any other provisions of this School Code or any other law of this State to the contrary, eligible applicants may petition the State Board of Education for the waiver or modification of the mandates of this School Code or of the administrative rules and regulations promulgated by the State Board of Education. Waivers or modifications of administrative rules and regulations and modifications of mandates of this School Code may be requested when an eligible applicant demonstrates that it can address the intent of the rule or mandate in a more effective, efficient, or economical manner or when necessary to stimulate innovation or improve student performance. Waivers of mandates of the School Code may be requested when the waivers are necessary to stimulate innovation or improve student performance or when the applicant demonstrates that it can address the intent of the mandate of the School Code in a more effective, efficient, or economical manner. Waivers may not be requested from laws, rules, and regulations pertaining to special education, teacher educator licensure, teacher tenure and seniority, or Section 5-2.1 of this Code or from compliance with the Every Student Succeeds Act (Public Law 114-95). Eligible applicants may not seek a waiver or seek a modification of a mandate regarding the requirements for (i) student performance data to be a significant factor in teacher or principal evaluations or (ii) teachers and principals to be rated using the 4 categories of "excellent", "proficient", "needs improvement", or "unsatisfactory". On September 1, 2014, any previously authorized waiver or modification from such requirements shall terminate.
(c) Eligible applicants, as a matter of inherent managerial policy, and any Independent Authority established under Section 2-3.25f-5 of this Code may submit an application for a waiver or modification authorized under this Section. Each application must include a written request by the eligible applicant or Independent Authority and must demonstrate that the intent of the mandate can be addressed in a more effective, efficient, or economical manner or be based upon a specific plan for improved student performance and school improvement. Any eligible applicant requesting a waiver or modification for the reason that intent of the mandate can be addressed in a more economical manner shall include in the application a fiscal analysis showing current expenditures on the mandate and projected savings resulting from the waiver or modification. Applications and plans developed by eligible applicants must be approved by the board or regional superintendent of schools applying on behalf of schools or programs operated by the regional office of education following a public hearing on the application and plan and the opportunity for the board or regional superintendent to hear testimony from staff directly involved in its implementation, parents, and students. The time period for such testimony shall be separate from the time period established by the eligible applicant for public comment on other matters.
(c-5) If the applicant is a school district, then the district shall post information that sets forth the time, date, place, and general subject matter of the public hearing on its Internet website at least 14 days prior to the hearing. If the district is requesting to increase the fee charged for driver education authorized pursuant to Section 27-24.2 of this Code, the website information shall include the proposed amount of the fee the district will request. All school districts must publish a notice of the public hearing at least 7 days prior to the hearing in a newspaper of general circulation within the school district that sets forth the time, date, place, and general subject matter of the hearing. Districts requesting to increase the fee charged for driver education shall include in the published notice the proposed amount of the fee the district will request. If the applicant is a joint agreement or regional superintendent, then the joint agreement or regional superintendent shall post information that sets forth the time, date, place, and general subject matter of the public hearing on its Internet website at least 14 days prior to the hearing. If the joint agreement or regional superintendent is requesting to increase the fee charged for driver education authorized pursuant to Section 27-24.2 of this Code, the website information shall include the proposed amount of the fee the applicant will request. All joint agreements and regional superintendents must publish a notice of the public hearing at least 7 days prior to the hearing in a newspaper of general circulation in each school district that is a member of the joint agreement or that is served by the educational service region that sets forth the time, date, place, and general subject matter of the hearing, provided that a notice appearing in a newspaper generally circulated in more than one school district shall be deemed to fulfill this requirement with respect to all of the affected districts. Joint agreements or regional superintendents requesting to increase the fee charged for driver education shall include in the published notice the proposed amount of the fee the applicant will request. The eligible applicant must notify in writing the affected exclusive collective bargaining agent and those State legislators representing the eligible applicant's territory of its intent to seek approval of a waiver or modification and of the hearing to be held to take testimony from staff. The affected exclusive collective bargaining agents shall be notified of such public hearing at least 7 days prior to the date of the hearing and shall be allowed to attend such public hearing. The eligible applicant shall attest to compliance with all of the notification and procedural requirements set forth in this Section.
(d) A request for a waiver or modification of administrative rules and regulations or for a modification of mandates contained in this School Code shall be submitted to the State Board of Education within 15 days after approval by the board or regional superintendent of schools. The application as submitted to the State Board of Education shall include a description of the public hearing. Following receipt of the waiver or modification request, the State Board shall have 45 days to review the application and request. If the State Board fails to disapprove the application within that 45 day period, the waiver or modification shall be deemed granted. The State Board may disapprove any request if it is not based upon sound educational practices, endangers the health or safety of students or staff, compromises equal opportunities for learning, or fails to demonstrate that the intent of the rule or mandate can be addressed in a more effective, efficient, or economical manner or have improved student performance as a primary goal. Any request disapproved by the State Board may be appealed to the General Assembly by the eligible applicant as outlined in this Section.
A request for a waiver from mandates contained in this School Code shall be submitted to the State Board within 15 days after approval by the board or regional superintendent of schools. The application as submitted to the State Board of Education shall include a description of the public hearing. The description shall include, but need not be limited to, the means of notice, the number of people in attendance, the number of people who spoke as proponents or opponents of the waiver, a brief description of their comments, and whether there were any written statements submitted. The State Board shall review the applications and requests for completeness and shall compile the requests in reports to be filed with the General Assembly. The State Board shall file reports outlining the waivers requested by eligible applicants and appeals by eligible applicants of requests disapproved by the State Board with the Senate and the House of Representatives before each March 1 and October 1.
The report shall be reviewed by a panel of 4 members consisting of:
(1) the Speaker of the House of Representatives;
(2) the Minority Leader of the House of

Representatives;

(3) the President of the Senate; and
(4) the Minority Leader of the Senate.
The State Board of Education may provide the panel recommendations on waiver requests. The members of the panel shall review the report submitted by the State Board of Education and submit to the State Board of Education any notice of further consideration to any waiver request within 14 days after the member receives the report. If 3 or more of the panel members submit a notice of further consideration to any waiver request contained within the report, the State Board of Education shall submit the waiver request to the General Assembly for consideration. If less than 3 panel members submit a notice of further consideration to a waiver request, the waiver may be approved, denied, or modified by the State Board. If the State Board does not act on a waiver request within 10 days, then the waiver request is approved. If the waiver request is denied by the State Board, it shall submit the waiver request to the General Assembly for consideration.
The General Assembly may disapprove any waiver request submitted to the General Assembly pursuant to this subsection (d) in whole or in part within 60 calendar days after each house of the General Assembly next convenes after the waiver request is submitted by adoption of a resolution by a record vote of the majority of members elected in each house. If the General Assembly fails to disapprove any waiver request or appealed request within such 60 day period, the waiver or modification shall be deemed granted. Any resolution adopted by the General Assembly disapproving a report of the State Board in whole or in part shall be binding on the State Board.
(e) An approved waiver or modification may remain in effect for a period not to exceed 5 school years and may be renewed upon application by the eligible applicant. However, such waiver or modification may be changed within that 5-year period by a board or regional superintendent of schools applying on behalf of schools or programs operated by the regional office of education following the procedure as set forth in this Section for the initial waiver or modification request. If neither the State Board of Education nor the General Assembly disapproves, the change is deemed granted.
(f) (Blank).
(Source: P.A. 99-78, eff. 7-20-15; 100-465, eff. 8-31-17.)

(105 ILCS 5/2-3.25h) (from Ch. 122, par. 2-3.25h)
Sec. 2-3.25h. Technical assistance; State support services. Schools, school districts, local school councils, school improvement panels, and any Independent Authority established under Section 2-3.25f-5 of this Code may receive technical assistance that the State Board of Education shall make available. Such technical assistance shall include without limitation assistance in the areas of curriculum evaluation, the instructional process, student performance, school environment, staff effectiveness, school and community relations, parental involvement, resource management, leadership, data analysis processes and tools, school improvement plan guidance and feedback, information regarding scientifically based research-proven curriculum and instruction, and professional development opportunities for teachers and administrators.
(Source: P.A. 98-1155, eff. 1-9-15.)

(105 ILCS 5/2-3.25i) (from Ch. 122, par. 2-3.25i)
Sec. 2-3.25i. Rules. The State Board of Education shall promulgate rules and regulations necessary to implement the provisions of Public Act 87-559 and this amendatory Act of the 93rd General Assembly. The State Board of Education may waive any of its rules or regulations which conflict with Public Act 87-559 or this amendatory Act of the 93rd General Assembly except those requirements for special education and teacher certification.
(Source: P.A. 93-470, eff. 8-8-03.)

(105 ILCS 5/2-3.25j) (from Ch. 122, par. 2-3.25j)
Sec. 2-3.25j. Implementation. Commencing with the 1992-93 school year and thereafter the provisions of this amendatory Act and any rules adopted hereunder shall be implemented on a schedule identified by the State Board of Education and incorporated as an integral part of the recognition process of the State Board of Education.
(Source: P.A. 93-470, eff. 8-8-03.)

(105 ILCS 5/2-3.25k)
Sec. 2-3.25k. (Repealed).
(Source: P.A. 89-398, eff. 8-20-95. Repealed by P.A. 93-470, eff. 8-8-03.)

(105 ILCS 5/2-3.25m)
Sec. 2-3.25m. (Repealed).
(Source: P.A. 93-470, eff. 8-8-03. Repealed by P.A. 99-193, eff. 7-30-15.)

(105 ILCS 5/2-3.25n)
Sec. 2-3.25n. No Child Left Behind Act; requirements and construction.
(a) The changes in the State accountability system made by this amendatory Act of the 93rd General Assembly are a direct result of the federal No Child Left Behind Act of 2001 (Public Law 107-110), which requires that each state develop and implement a single, statewide accountability system applicable to all schools and school districts.
(b) As provided in the federal No Child Left Behind Act of 2001 (Public Law 107-110), nothing in this amendatory Act of the 93rd General Assembly shall be construed to alter or otherwise affect the rights, remedies, and procedures afforded school district or school employees under federal, State, or local law (including applicable rules, regulations, or court orders) or under the terms of collective bargaining agreements, memoranda of understanding, or other agreements between such employees and their employers.
(Source: P.A. 93-470, eff. 8-8-03.)

(105 ILCS 5/2-3.25o)
Sec. 2-3.25o. Registration and recognition of non-public elementary and secondary schools.
(a) Findings. The General Assembly finds and declares (i) that the Constitution of the State of Illinois provides that a "fundamental goal of the People of the State is the educational development of all persons to the limits of their capacities" and (ii) that the educational development of every school student serves the public purposes of the State. In order to ensure that all Illinois students and teachers have the opportunity to enroll and work in State-approved educational institutions and programs, the State Board of Education shall provide for the voluntary registration and recognition of non-public elementary and secondary schools.
(b) Registration. All non-public elementary and secondary schools in the State of Illinois may voluntarily register with the State Board of Education on an annual basis. Registration shall be completed in conformance with procedures prescribed by the State Board of Education. Information required for registration shall include assurances of compliance (i) with federal and State laws regarding health examination and immunization, attendance, length of term, and nondiscrimination and (ii) with applicable fire and health safety requirements.
(c) Recognition. All non-public elementary and secondary schools in the State of Illinois may voluntarily seek the status of "Non-public School Recognition" from the State Board of Education. This status may be obtained by compliance with administrative guidelines and review procedures as prescribed by the State Board of Education. The guidelines and procedures must recognize that some of the aims and the financial bases of non-public schools are different from public schools and will not be identical to those for public schools, nor will they be more burdensome. The guidelines and procedures must also recognize the diversity of non-public schools and shall not impinge upon the noneducational relationships between those schools and their clientele.
(c-5) Prohibition against recognition. A non-public elementary or secondary school may not obtain "Non-public School Recognition" status unless the school requires all certified and non-certified applicants for employment with the school, after July 1, 2007, to authorize a fingerprint-based criminal history records check as a condition of employment to determine if such applicants have been convicted of any of the enumerated criminal or drug offenses set forth in Section 21B-80 of this Code or have been convicted, within 7 years of the application for employment, of any other felony under the laws of this State or of any offense committed or attempted in any other state or against the laws of the United States that, if committed or attempted in this State, would have been punishable as a felony under the laws of this State.
Authorization for the check shall be furnished by the applicant to the school, except that if the applicant is a substitute teacher seeking employment in more than one non-public school, a teacher seeking concurrent part-time employment positions with more than one non-public school (as a reading specialist, special education teacher, or otherwise), or an educational support personnel employee seeking employment positions with more than one non-public school, then only one of the non-public schools employing the individual shall request the authorization. Upon receipt of this authorization, the non-public school shall submit the applicant's name, sex, race, date of birth, social security number, fingerprint images, and other identifiers, as prescribed by the Department of State Police, to the Department of State Police.
The Department of State Police and Federal Bureau of Investigation shall furnish, pursuant to a fingerprint-based criminal history records check, records of convictions, forever and hereafter, until expunged, to the president or principal of the non-public school that requested the check. The Department of State Police shall charge that school a fee for conducting such check, which fee must be deposited into the State Police Services Fund and must not exceed the cost of the inquiry. Subject to appropriations for these purposes, the State Superintendent of Education shall reimburse non-public schools for fees paid to obtain criminal history records checks under this Section.
A non-public school may not obtain recognition status unless the school also performs a check of the Statewide Sex Offender Database, as authorized by the Sex Offender Community Notification Law, for each applicant for employment, after July 1, 2007, to determine whether the applicant has been adjudicated a sex offender.
Any information concerning the record of convictions obtained by a non-public school's president or principal under this Section is confidential and may be disseminated only to the governing body of the non-public school or any other person necessary to the decision of hiring the applicant for employment. A copy of the record of convictions obtained from the Department of State Police shall be provided to the applicant for employment. Upon a check of the Statewide Sex Offender Database, the non-public school shall notify the applicant as to whether or not the applicant has been identified in the Sex Offender Database as a sex offender. Any information concerning the records of conviction obtained by the non-public school's president or principal under this Section for a substitute teacher seeking employment in more than one non-public school, a teacher seeking concurrent part-time employment positions with more than one non-public school (as a reading specialist, special education teacher, or otherwise), or an educational support personnel employee seeking employment positions with more than one non-public school may be shared with another non-public school's principal or president to which the applicant seeks employment. Any unauthorized release of confidential information may be a violation of Section 7 of the Criminal Identification Act.
No non-public school may obtain recognition status that knowingly employs a person, hired after July 1, 2007, for whom a Department of State Police and Federal Bureau of Investigation fingerprint-based criminal history records check and a Statewide Sex Offender Database check has not been initiated or who has been convicted of any offense enumerated in Section 21B-80 of this Code or any offense committed or attempted in any other state or against the laws of the United States that, if committed or attempted in this State, would have been punishable as one or more of those offenses. No non-public school may obtain recognition status under this Section that knowingly employs a person who has been found to be the perpetrator of sexual or physical abuse of a minor under 18 years of age pursuant to proceedings under Article II of the Juvenile Court Act of 1987.
In order to obtain recognition status under this Section, a non-public school must require compliance with the provisions of this subsection (c-5) from all employees of persons or firms holding contracts with the school, including, but not limited to, food service workers, school bus drivers, and other transportation employees, who have direct, daily contact with pupils. Any information concerning the records of conviction or identification as a sex offender of any such employee obtained by the non-public school principal or president must be promptly reported to the school's governing body.
Prior to the commencement of any student teaching experience or required internship (which is referred to as student teaching in this Section) in any non-public elementary or secondary school that has obtained or seeks to obtain recognition status under this Section, a student teacher is required to authorize a fingerprint-based criminal history records check. Authorization for and payment of the costs of the check must be furnished by the student teacher to the chief administrative officer of the non-public school where the student teaching is to be completed. Upon receipt of this authorization and payment, the chief administrative officer of the non-public school shall submit the student teacher's name, sex, race, date of birth, social security number, fingerprint images, and other identifiers, as prescribed by the Department of State Police, to the Department of State Police. The Department of State Police and the Federal Bureau of Investigation shall furnish, pursuant to a fingerprint-based criminal history records check, records of convictions, forever and hereinafter, until expunged, to the chief administrative officer of the non-public school that requested the check. The Department of State Police shall charge the school a fee for conducting the check, which fee must be passed on to the student teacher, must not exceed the cost of the inquiry, and must be deposited into the State Police Services Fund. The school shall further perform a check of the Statewide Sex Offender Database, as authorized by the Sex Offender Community Notification Law, and of the Statewide Murderer and Violent Offender Against Youth Database, as authorized by the Murderer and Violent Offender Against Youth Registration Act, for each student teacher. No school that has obtained or seeks to obtain recognition status under this Section may knowingly allow a person to student teach for whom a criminal history records check, a Statewide Sex Offender Database check, and a Statewide Murderer and Violent Offender Against Youth Database check have not been completed and reviewed by the chief administrative officer of the non-public school.
A copy of the record of convictions obtained from the Department of State Police must be provided to the student teacher. Any information concerning the record of convictions obtained by the chief administrative officer of the non-public school is confidential and may be transmitted only to the chief administrative officer of the non-public school or his or her designee, the State Superintendent of Education, the State Educator Preparation and Licensure Board, or, for clarification purposes, the Department of State Police or the Statewide Sex Offender Database or Statewide Murderer and Violent Offender Against Youth Database. Any unauthorized release of confidential information may be a violation of Section 7 of the Criminal Identification Act.
No school that has obtained or seeks to obtain recognition status under this Section may knowingly allow a person to student teach who has been convicted of any offense that would subject him or her to license suspension or revocation pursuant to Section 21B-80 of this Code or who has been found to be the perpetrator of sexual or physical abuse of a minor under 18 years of age pursuant to proceedings under Article II of the Juvenile Court Act of 1987.
(d) Public purposes. The provisions of this Section are in the public interest, for the public benefit, and serve secular public purposes.
(e) Definition. For purposes of this Section, a non-public school means any non-profit, non-home-based, and non-public elementary or secondary school that is in compliance with Title VI of the Civil Rights Act of 1964 and attendance at which satisfies the requirements of Section 26-1 of this Code.
(Source: P.A. 99-21, eff. 1-1-16; 99-30, eff. 7-10-15.)

(105 ILCS 5/2-3.26) (from Ch. 122, par. 2-3.26)
Sec. 2-3.26. Federal funds. For the purpose of promoting and coordinating school programs for which federal allotments are available, to cooperate with the United States Department of Health, Education and Welfare in the establishment of such standards as may be deemed necessary by the State Board of Education, and to accept and expend federal funds made available for such purpose.
(Source: P.A. 81-1508.)

(105 ILCS 5/2-3.27) (from Ch. 122, par. 2-3.27)
Sec. 2-3.27. Budgets and accounting practices-Forms and procedures.
To formulate and approve forms, procedure and regulations for school district accounts and budgets required by this Act reflecting the gross amount of income and expenses, receipts and disbursements and extending a net surplus or deficit on operating items, to advise and assist the officers of any district in respect to budgets and accounting practices and in the formulation and use of such books, records and accounts or other forms as may be required to comply with the provisions of this Act; to publish and keep current pamphlets or manuals in looseleaf form relating to budgetary and accounting procedure or similar topics; to make all rules and regulations as may be necessary to carry into effect the provisions of this Act relating to budgetary procedure and accounting, such rules and regulations to include but not to be limited to the establishment of a decimal classification of accounts; to confer with various district, county and State officials or take such other action as may be reasonably required to carry out the provisions of this Act relating to budgets and accounting.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/2-3.28) (from Ch. 122, par. 2-3.28)
Sec. 2-3.28. Rules and regulations of budget and accounting systems. To prescribe rules and regulations defining what shall constitute a budget and accounting system required under this Act. The rules and regulations shall prescribe the minimum extent of verification, the type of audit, the extent of the audit report and shall require compliance with statutory requirements and standards and such requirements as the State Board of Education deems necessary for an adequate budget and accounting system.
(Source: P.A. 81-1508.)

(105 ILCS 5/2-3.30) (from Ch. 122, par. 2-3.30)
Sec. 2-3.30. Census for special education. To require on or before December 22 of each year reports as to the census of all children 3 years of age through 21 years of age inclusive of the types described in definitions under the rules authorized in Section 14-1.02 who were receiving special education and related services on December 1 of the current school year.
To require an annual report, on or before December 22 of each year, from the Department of Corrections containing a census of all children 3 years of age through 21 years of age inclusive of the types described in Section 14-1.02 who were receiving special education services on December 1 of the current school year within State facilities. Such report shall be submitted pursuant to rules and regulations issued by the State Board of Education.
(Source: P.A. 95-793, eff. 1-1-09.)

(105 ILCS 5/2-3.31) (from Ch. 122, par. 2-3.31)
Sec. 2-3.31. Data Division. To maintain a Data Division staffed with competent, full-time persons whose duty it shall be to secure, compile, catalog, publish and preserve information and data relative to the public school system of Illinois, making such comparison as will assist the General Assembly in determining the priorities of educational programs to be of value to the public school system of Illinois and of other states.
(Source: P.A. 96-734, eff. 8-25-09.)

(105 ILCS 5/2-3.32) (from Ch. 122, par. 2-3.32)
Sec. 2-3.32. Auditing department. To maintain a division of audits whose duty it shall be to establish a system to perform audits, on a sample basis, of claims for state moneys relative to the public school system of Illinois.
(Source: P.A. 98-739, eff. 7-16-14.)

(105 ILCS 5/2-3.33) (from Ch. 122, par. 2-3.33)
Sec. 2-3.33. Recomputation of claims. To recompute within 3 years from the final date for filing of a claim any claim for general State aid reimbursement to any school district and one year from the final date for filing of a claim for evidence-based funding if the claim has been found to be incorrect and to adjust subsequent claims accordingly, and to recompute and adjust any such claims within 6 years from the final date for filing when there has been an adverse court or administrative agency decision on the merits affecting the tax revenues of the school district. However, no such adjustment shall be made regarding equalized assessed valuation unless the district's equalized assessed valuation is changed by greater than $250,000 or 2%. Any adjustments for claims recomputed for the 2016-2017 school year and prior school years shall be applied to the apportionment of evidence-based funding in Section 18-8.15 of this Code beginning in the 2017-2018 school year and thereafter. However, the recomputation of a claim for evidence-based funding for a school district shall not require the recomputation of claims for all districts, and the State Board of Education shall only make recomputations of evidence-based funding for those districts where an adjustment is required.
Except in the case of an adverse court or administrative agency decision, no recomputation of a State aid claim shall be made pursuant to this Section as a result of a reduction in the assessed valuation of a school district from the assessed valuation of the district reported to the State Board of Education by the Department of Revenue under Section 18-8.05 or 18-8.15 of this Code unless the requirements of Section 16-15 of the Property Tax Code and Section 2-3.84 of this Code are complied with in all respects.
This paragraph applies to all requests for recomputation of a general State aid or evidence-based funding claim received after June 30, 2003. In recomputing a general State aid or evidence-based funding claim that was originally calculated using an extension limitation equalized assessed valuation under paragraph (3) of subsection (G) of Section 18-8.05 of this Code or Section 18-8.15 of this Code, a qualifying reduction in equalized assessed valuation shall be deducted from the extension limitation equalized assessed valuation that was used in calculating the original claim.
From the total amount of general State aid or evidence-based funding to be provided to districts, adjustments as a result of recomputation under this Section together with adjustments under Section 2-3.84 must not exceed $25 million, in the aggregate for all districts under both Sections combined, of the general State aid or evidence-based funding appropriation in any fiscal year; if necessary, amounts shall be prorated among districts. If it is necessary to prorate claims under this paragraph, then that portion of each prorated claim that is approved but not paid in the current fiscal year may be resubmitted as a valid claim in the following fiscal year.
(Source: P.A. 100-465, eff. 8-31-17.)

(105 ILCS 5/2-3.33a)
Sec. 2-3.33a. Audit adjustments prohibited; alternative education program. The State Board of Education shall not make audit adjustments to general State aid claims paid in fiscal years 1999, 2000, 2001, 2002, and 2003 based upon the claimant's failure to provide a minimum of 5 clock hours of daily instruction to students in an alternative education program or based upon the claimant's provision of service to non-resident students in an alternative education program without charging tuition, provided that the non-resident students were enrolled in the alternative education program on or before April 1, 2000.
(Source: P.A. 91-844, eff. 6-22-00; 92-42, eff. 1-1-02.)

(105 ILCS 5/2-3.34)
Sec. 2-3.34. (Repealed).
(Source: Laws 1961, p. 1959. Repealed by P.A. 94-108, eff. 7-1-05.)

(105 ILCS 5/2-3.35)
Sec. 2-3.35. (Repealed).
(Source: P.A. 92-651, eff. 7-11-02. Repealed by P.A. 94-1105, eff. 6-1-07.)

(105 ILCS 5/2-3.36) (from Ch. 122, par. 2-3.36)
Sec. 2-3.36. Gifts, grants, legacies. To accept and expend gifts, grants or legacies from any source when made for educational purposes if such purposes have been authorized in advance by resolution of the General Assembly.
(Source: P.A. 83-388.)

(105 ILCS 5/2-3.37)
Sec. 2-3.37. (Repealed).
(Source: P.A. 78-505. Repealed by P.A. 94-1105, eff. 6-1-07.)

(105 ILCS 5/2-3.38)
Sec. 2-3.38. (Repealed).
(Source: P.A. 80-1403. Repealed by P.A. 94-1105, eff. 6-1-07.)

(105 ILCS 5/2-3.39) (from Ch. 122, par. 2-3.39)
Sec. 2-3.39. Department of Transitional Bilingual Education. To establish a Department of Transitional Bilingual Education. In selecting staff for the Department of Transitional Bilingual Education the State Board of Education shall give preference to persons who are natives of foreign countries where languages to be used in transitional bilingual education programs are the predominant languages. The Department of Transitional Bilingual Education has the power and duty to:
(1) Administer and enforce the provisions of Article

14C of this Code including the power to promulgate any necessary rules and regulations.

(2) Study, review, and evaluate all available

resources and programs that, in whole or in part, are or could be directed towards meeting the language capability needs of child English learners and adult English learners residing in the State.

(3) Gather information about the theory and practice

of bilingual education in this State and elsewhere, and encourage experimentation and innovation in the field of bilingual education.

(4) Provide for the maximum practical involvement of

parents of bilingual children, transitional bilingual education teachers, representatives of community groups, educators, and laymen knowledgeable in the field of bilingual education in the formulation of policy and procedures relating to the administration of Article 14C of this Code.

(5) Consult with other public departments and

agencies, including but not limited to the Department of Community Affairs, the Department of Public Welfare, the Division of Employment Security, the Commission Against Discrimination, and the United States Department of Health, Education, and Welfare in connection with the administration of Article 14C of this Code.

(6) Make recommendations in the areas of preservice

and in-service training for transitional bilingual education teachers, curriculum development, testing and testing mechanisms, and the development of materials for transitional bilingual education programs.

(7) Undertake any further activities which may assist

in the full implementation of Article 14C of this Code and to make an annual report to the General Assembly to include an evaluation of the program, the need for continuing such a program, and recommendations for improvement.

The requirement for reporting to the General Assembly

shall be satisfied by filing copies of the report with the Speaker, the Minority Leader and the Clerk of the House of Representatives and the President, the Minority Leader and the Secretary of the Senate and the Legislative Research Unit, as required by Section 3.1 of "An Act to revise the law in relation to the General Assembly", approved February 25, 1874, as amended, and filing such additional copies with the State Government Report Distribution Center for the General Assembly as is required under paragraph (t) of Section 7 of the State Library Act.

(Source: P.A. 99-30, eff. 7-10-15.)

(105 ILCS 5/2-3.40)
Sec. 2-3.40. (Repealed).
(Source: P.A. 86-553. Repealed by P.A. 94-1105, eff. 6-1-07.)

(105 ILCS 5/2-3.41) (from Ch. 122, par. 2-3.41)
Sec. 2-3.41. Chronic truants and truancy prevention. The State Board of Education is empowered to enter into contracts with public or private agencies for the provision of educational services to chronic truants and for the prevention of truancy including training and developmental assistance provided an appropriation is made specifically for such purpose.
(Source: P.A. 84-1420.)

(105 ILCS 5/2-3.42) (from Ch. 122, par. 2-3.42)
Sec. 2-3.42. (Repealed).
(Source: P.A. 90-372, eff. 7-1-98. Repealed internally, eff. 7-1-98.)

(105 ILCS 5/2-3.43)
Sec. 2-3.43. (Repealed).
(Source: P.A. 83-287. Repealed by P.A. 94-1105, eff. 6-1-07.)

(105 ILCS 5/2-3.44.) (from Ch. 122, par. 2-3.44)
Sec. 2-3.44. Ethnic school program standards. To establish minimum standards for foreign language instruction in ethnic schools. Such standards shall seek to insure that the level of foreign language instruction in the ethnic school is at least as high as the level of foreign language instruction in public high schools. An ethnic school is a part time private school which teaches the foreign language of a particular ethnic group as well as the culture, geography, history and other aspects of a particular ethnic group.
(Source: P.A. 83-1362.)

(105 ILCS 5/2-3.45) (from Ch. 122, par. 2-3.45)
Sec. 2-3.45. Approval of ethnic schools instruction. To approve ethnic schools programs for the purpose of teaching a foreign language if such programs meet the minimum standards established for such programs by the State Board of Education. The Board shall consider for approval only those ethnic schools which voluntarily apply to the Board for approval.
(Source: P.A. 83-1362.)

(105 ILCS 5/2-3.47) (from Ch. 122, par. 2-3.47)
Sec. 2-3.47. The State Board of Education shall annually submit a budget recommendation to the Governor and General Assembly that contains recommendations for funding for pre-school through grade 12.
(Source: P.A. 98-739, eff. 7-16-14.)

(105 ILCS 5/2-3.47a)
Sec. 2-3.47a. Strategic plan.
(a) The State Board of Education shall develop and maintain a continuing 5-year comprehensive strategic plan for elementary and secondary education. The strategic plan shall include without limitation all of the following topic areas:
(1) Service and support to school districts to

improve student performance.

(2) Equity, adequacy, and predictability of

educational opportunities and resources for all schools.

(3) Program development and improvements, including

financial planning and support services.

(4) Efficient means of delivering services to

schools on a regional basis.

(5) Assistance to students at risk of academic

failure and the use of proven support programs and services to close the achievement gap.

(6) Educational research and development and access

and training in the use of a centralized student achievement data system.

(7) Recommendations for streamlining the School Code

to eliminate laws that interfere with local control, taking into account those foundational standards that have already been established.

(8) Streamlining certification of teachers and

administrators to provide quality personnel and ongoing professional development.

(9) Support services to enhance the capacity of

school districts to meet federal and State statutory standards.

(10) Enhanced technology for use in administration,

classroom, and nontraditional educational settings.

(11) Recognition of successful, exemplary schools.
(12) The unique needs of rural school districts.
(13) School reorganization issues.
(14) Attraction and retention of qualified teachers.
(15) Additional duties that should be assigned to

regional offices of education and regional administrative service centers to support local control of school districts and eliminate any duplication and inefficiency.

The State Board of Education shall consult with the educational community, hold public hearings, and receive input from all interested groups in drafting the strategic plan.
(b) To meet the requirements of this Section, the State Board of Education shall issue to the Governor and General Assembly a preliminary report within 6 months after the effective date of this amendatory Act of the 93rd General Assembly and a final 5-year strategic plan within one year after the effective date of this amendatory Act of the 93rd General Assembly. Thereafter, the strategic plan shall be updated and issued to the Governor and General Assembly on or before July 1 of each year.
(Source: P.A. 93-1036, eff. 9-14-04.)

(105 ILCS 5/2-3.48) (from Ch. 122, par. 2-3.48)
Sec. 2-3.48. Evaluation institutes. To conduct such inservice institutes on evaluation of certified personnel as are necessary to make such training available to all public school district administrators who evaluate other certified personnel. To report to the employing school board the absence of any administrator registered for such training but not in attendance.
(Source: P.A. 84-972.)

(105 ILCS 5/2-3.49) (from Ch. 122, par. 2-3.49)
Sec. 2-3.49. Review of evaluation plans. To review evaluation plans submitted by school districts and make public its comments thereon. To reject as unacceptable any plan in which evaluation is to be conducted by administrators who lack the training described in Section 24A-3.
(Source: P.A. 84-972.)

(105 ILCS 5/2-3.50) (from Ch. 122, par. 2-3.50)
Sec. 2-3.50. Conduct of evaluations. To supply a consulting teacher, as defined in subsection (g) of Section 24A-5, to a district requiring one under the mandates of that Section, and to conduct an evaluation of school district personnel when so required by Section 24A-6.
(Source: P.A. 84-972.)

(105 ILCS 5/2-3.51) (from Ch. 122, par. 2-3.51)
Sec. 2-3.51. Reading Improvement Block Grant Program. To improve the reading and study skills of children from kindergarten through sixth grade in school districts. The State Board of Education is authorized to administer a Reading Improvement Block Grant Program. As used in this Section:
"School district" includes those schools designated as "laboratory schools".
"Scientifically based reading research" means the application of rigorous, systematic, and objective procedures to obtain valid knowledge relevant to reading development, reading instruction, and reading difficulties. The term includes research that employs systematic, empirical methods that draw on observation or experiment, involves rigorous data analysis that is adequate to test the stated hypotheses and to justify the general conclusions drawn, relies on measurements or observational methods that provide valid data across evaluators and observers and across multiple measurements and observations, and has been accepted by peer-reviewed journal or approved by a panel of independent experts through a comparably rigorous, objective and scientific review.
(a) Funds for the Reading Improvement Block Grant Program shall be distributed to school districts on the following basis: 70% of monies shall be awarded on the prior year's best 3 months average daily attendance and 30% shall be distributed on the number of economically disadvantaged (E.C.I.A. Chapter I) pupils in the district, provided that the State Board may distribute an amount not to exceed 2% of the monies appropriated for the Reading Improvement Block Grant Program for the purpose of providing teacher training and re-training in the teaching of reading. Program funds shall be distributed to school districts in 2 semi-annual installments, one payment on or before October 30, and one payment prior to April 30, of each year. The State Board shall promulgate rules and regulations necessary for the implementation of this program. Programs provided with grant funds shall not replace quality classroom reading instruction, but shall instead supplement such instruction.
(a-5) Reading Improvement Block Grant Program funds shall be used by school districts in the following manner:
(1) to hire reading specialists, reading teachers,

and reading aides in order to provide early reading intervention in kindergarten through grade 2 and programs of continued reading support for students in grades 3 through 6;

(2) in kindergarten through grade 2, to establish

short-term tutorial early reading intervention programs for children who are at risk of failing to learn to read; these programs shall (i) focus on scientifically based research and best practices with proven long-term results, (ii) identify students in need of help no later than the middle of first grade, (iii) provide ongoing training for teachers in the program, (iv) focus instruction on strengthening a student's phonemic awareness, phonics, fluency, and comprehension skills, (v) provide a means to document and evaluate student growth, and (vi) provide properly trained staff;

(3) to continue direct reading instruction for grades

3 through 6;

(4) in grades 3 through 6, to establish programs of

support for students who demonstrate a need for continued assistance in learning to read and in maintaining reading achievement; these programs shall (i) focus on scientifically based research and best practices with proven long-term results, (ii) provide ongoing training for teachers and other staff members in the program, (iii) focus instruction on strengthening a student's phonics, fluency, and comprehension skills in grades 3 through 6, (iv) provide a means to evaluate and document student growth, and (v) provide properly trained staff;

(5) in grades K through 6, to provide classroom

reading materials for students; each district may allocate up to 25% of the funds for this purpose; and

(6) to provide a long-term professional development

program for classroom teachers, administrators, and other appropriate staff; the program shall (i) focus on scientifically based research and best practices with proven long-term results, (ii) provide a means to evaluate student progress in reading as a result of the training, (iii) and be provided by approved staff development providers.

(a-10) Reading Improvement Block Grant Program funds shall be made available to each eligible school district submitting an approved application developed by the State Board beginning with the 1998-99 school year. Applications shall include a proposed assessment method or methods for measuring the reading growth of students who receive direct instruction as a result of the funding and the impact of staff development activities on student growth in reading. Such methods may include the reading portion of the assessments required under Section 2-3.64a-5 of this Code. At the end of each school year the district shall report performance of progress results to the State Board. Districts not demonstrating performance progress using an approved assessment method shall not be eligible for funding in the third or subsequent years until such progress is established.
(a-15) The State Superintendent of Education, in cooperation with the school districts participating in the program, shall annually report to the leadership of the General Assembly on the results of the Reading Improvement Block Grant Program and the progress being made on improving the reading skills of students in kindergarten through the sixth grade.
(b) (Blank).
(c) (Blank).
(d) Grants under the Reading Improvement Program shall be awarded provided there is an appropriation for the program, and funding levels for each district shall be prorated according to the amount of the appropriation.
(e) (Blank).
(f) (Blank).
(Source: P.A. 98-972, eff. 8-15-14.)

(105 ILCS 5/2-3.51a)
Sec. 2-3.51a. Continued Reading Improvement Block Grant Program. To improve the reading and study skills of children from seventh through twelfth grade in school districts. The State Board of Education is authorized to administer a Continued Reading Improvement Block Grant Program. As used in this Section, "school district" includes those schools designated as laboratory schools.
(a) Funds for the Continued Reading Improvement Block Grant Program shall be distributed to school districts on the following basis: 70% of moneys shall be awarded on the prior year's best 3 months average daily attendance and 30% shall be distributed on the number of economically disadvantaged (E.C.I.A. Chapter I) pupils in the district, provided that the State Board may distribute an amount not to exceed 2% of the moneys appropriated for the Continued Reading Improvement Block Grant Program for the purpose of providing teacher training and re-training in the teaching of reading. Program funds shall be distributed to school districts in 2 semi-annual installments, one payment on or before October 30 and one payment prior to April 30 of each year. The State Board shall adopt any rules necessary for the implementation of this program.
(b) Continued Reading Improvement Block Grant Program funds shall be used by school districts in the following manner to support students in grades 7 through 12 who are reading significantly below grade level:
(1) to continue direct reading instruction for grades

7 through 12, focusing on the application of reading skills for understanding informational text;

(2) to focus on and to commit time and resources to

the reading of rich literature;

(3) to conduct intense vocabulary, spelling, and

related writing programs that promote better understanding of language and words;

(4) to provide professional development based on

scientifically based research and best practices and delivered by providers approved by the State Board of Education; and

(5) to increase the availability of reading

specialists and teacher aides trained in research-based reading intervention or improvement practices or both.

(c) Continued Reading Improvement Block Grant Program funds shall be made available to each eligible school district submitting an approved application developed by the State Board, beginning with the 2003-2004 school year. Applications shall include a proposed assessment method or methods for measuring student reading skills. Such methods may include the reading portion of State tests. At the end of each school year the district shall report assessment results to the State Board. Districts not demonstrating performance progress using an approved assessment method shall not be eligible for funding in the third or subsequent years until such progress is established.
(d) The State Superintendent of Education, in cooperation with the school districts participating in the program, shall annually report to the leadership of the General Assembly on the results of the Continued Reading Improvement Block Grant Program and the progress being made on improving the reading skills of students in grades 7 through 12.
(e) Grants under the Continued Reading Improvement Block Grant Program shall be awarded provided there is an appropriation for the program, and funding levels for each district shall be prorated according to the amount of the appropriation. Funding for the program established under Section 2-3.51 of this Code shall not be reduced in order to fund the Continued Reading Improvement Block Grant Program.
(Source: P.A. 93-53, eff. 7-1-03.)

(105 ILCS 5/2-3.51.5)
Sec. 2-3.51.5. School Safety and Educational Improvement Block Grant Program. To improve the level of education and safety of students from kindergarten through grade 12 in school districts and State-recognized, non-public schools. The State Board of Education is authorized to fund a School Safety and Educational Improvement Block Grant Program.
(1) For school districts, the program shall provide funding for school safety, textbooks and software, electronic textbooks and the technological equipment necessary to gain access to and use electronic textbooks, teacher training and curriculum development, school improvements, school report cards under Section 10-17a, and criminal history records checks under Sections 10-21.9 and 34-18.5. For State-recognized, non-public schools, the program shall provide funding for secular textbooks and software, criminal history records checks, and health and safety mandates to the extent that the funds are expended for purely secular purposes. A school district or laboratory school as defined in Section 18-8, 18-8.05, or 18-8.15 is not required to file an application in order to receive the categorical funding to which it is entitled under this Section. Funds for the School Safety and Educational Improvement Block Grant Program shall be distributed to school districts and laboratory schools based on the prior year's best 3 months average daily attendance. Funds for the School Safety and Educational Improvement Block Grant Program shall be distributed to State-recognized, non-public schools based on the average daily attendance figure for the previous school year provided to the State Board of Education. The State Board of Education shall develop an application that requires State-recognized, non-public schools to submit average daily attendance figures. A State-recognized, non-public school must submit the application and average daily attendance figure prior to receiving funds under this Section. The State Board of Education shall promulgate rules and regulations necessary for the implementation of this program.
(2) Distribution of moneys to school districts and State-recognized, non-public schools shall be made in 2 semi-annual installments, one payment on or before October 30, and one payment prior to April 30, of each fiscal year.
(3) Grants under the School Safety and Educational Improvement Block Grant Program shall be awarded provided there is an appropriation for the program, and funding levels for each district shall be prorated according to the amount of the appropriation.
(4) The provisions of this Section are in the public interest, are for the public benefit, and serve secular public purposes.
(Source: P.A. 100-465, eff. 8-31-17.)

(105 ILCS 5/2-3.52)
Sec. 2-3.52. (Repealed).
(Source: P.A. 84-126. Repealed by P.A. 94-1105, eff. 6-1-07.)

(105 ILCS 5/2-3.52A) (from Ch. 122, par. 2-3.52A)
Sec. 2-3.52A. Pilot programs. To improve the quality of teaching as a profession the State Board of Education may, pursuant to appropriations for such purposes, establish pilot programs for teachers relating to clinical schools, restructuring the teaching workplace, and providing special assistance and support to beginning teachers. Such programs shall be conducted in accordance with rules adopted by the State Board of Education. Such rules shall provide for, but not be limited to, advisory councils and annual reports on the progress of the pilot programs.
(Source: P.A. 85-322.)

(105 ILCS 5/2-3.53) (from Ch. 122, par. 2-3.53)
Sec. 2-3.53. Administrators' Academy. The State Board of Education shall cause to be established an Illinois Administrators' Academy. This Academy shall develop programs which provide for development of skills in the areas of instructional staff development, school improvement, school accountability, effective communication skills, public school relations, evaluation of personnel, including documentation of employee performance and remediation of unsatisfactory employee performance.
By January 1, 1986, the State Board of Education shall establish a schedule by which administrators throughout Illinois must receive training through the Academy.
(Source: P.A. 87-1076.)

(105 ILCS 5/2-3.53a)
Sec. 2-3.53a. New principal mentoring program.
(a) Beginning on July 1, 2007, and subject to an annual appropriation by the General Assembly, to establish a new principal mentoring program for new principals. Any individual who is first hired as a principal on or after July 1, 2007 shall participate in a new principal mentoring program for the duration of his or her first year as a principal and must complete the program in accordance with the requirements established by the State Board of Education by rule or, for a school district created by Article 34 of this Code, in accordance with the provisions of Section 34-18.27 of this Code. School districts created by Article 34 are not subject to the requirements of subsection (b), (c), (d), (e), (f), or (g) of this Section. Any individual who is first hired as a principal on or after July 1, 2008 may participate in a second year of mentoring if it is determined by the State Superintendent of Education that sufficient funding exists for such participation. The new principal mentoring program shall match an experienced principal who meets the requirements of subsection (b) of this Section with each new principal in order to assist the new principal in the development of his or her professional growth and to provide guidance.
(b) Any individual who has been a principal in Illinois for 3 or more years and who has demonstrated success as an instructional leader, as determined by the State Board by rule, is eligible to apply to be a mentor under a new principal mentoring program. Mentors shall complete mentoring training by entities approved by the State Board and meet any other requirements set forth by the State Board and by the school district employing the mentor.
(c) The State Board shall certify an entity or entities approved to provide training of mentors.
(d) A mentor shall be assigned to a new principal based on (i) similarity of grade level or type of school, (ii) learning needs of the new principal, and (iii) geographical proximity of the mentor to the new principal. The principal, in collaboration with the mentor, shall identify areas for improvement of the new principal's professional growth, including, but not limited to, each of the following:
(1) Analyzing data and applying it to practice.
(2) Aligning professional development and

instructional programs.

(3) Building a professional learning community.
(4) Observing classroom practices and providing

feedback.

(5) Facilitating effective meetings.
(6) Developing distributive leadership practices.
(7) Facilitating organizational change.
The mentor shall not be required to provide an evaluation of the new principal on the basis of the mentoring relationship.
(e) On or before July 1, 2008 and on or after July 1 of each year thereafter, the State Board shall facilitate a review and evaluate the mentoring training program in collaboration with the approved providers. Each new principal and his or her mentor must complete a verification form developed by the State Board in order to certify their completion of a new principal mentoring program.
(f) The requirements of this Section do not apply to any individual who has previously served as an assistant principal in Illinois acting under an administrative certificate for 5 or more years and who is hired, on or after July 1, 2007, as a principal by the school district in which the individual last served as an assistant principal, although such an individual may choose to participate in this program or shall be required to participate by the school district.
(g) The State Board may adopt any rules necessary for the implementation of this Section.
(h) On an annual basis, the State Superintendent of Education shall determine whether appropriations are likely to be sufficient to require operation of the mentoring program for the coming year. In doing so, the State Superintendent of Education shall first determine whether it is likely that funds will be sufficient to require operation of the mentoring program for individuals in their first year as principal and shall then determine whether it is likely that funds will be sufficient to require operation of the mentoring program for individuals in their second year as principal.
(Source: P.A. 96-373, eff. 8-13-09.)

(105 ILCS 5/2-3.53b)
Sec. 2-3.53b. New superintendent mentoring program.
(a) Beginning on July 1, 2009 and subject to an annual appropriation by the General Assembly, to establish a new superintendent mentoring program for new superintendents. Any individual who begins serving as a superintendent in this State on or after July 1, 2009 and has not previously served as a school district superintendent in this State shall participate in the new superintendent mentoring program for the duration of his or her first 2 school years as a superintendent and must complete the program in accordance with the requirements established by the State Board of Education by rule. The new superintendent mentoring program shall match an experienced superintendent who meets the requirements of subsection (b) of this Section with each new superintendent in his or her first 2 school years in that position in order to assist the new superintendent in the development of his or her professional growth and to provide guidance during the new superintendent's first 2 school years of service.
(b) Any individual who has actively served as a school district superintendent in this State for 3 or more years and who has demonstrated success as an instructional leader, as determined by the State Board of Education by rule, is eligible to apply to be a mentor under the new superintendent mentoring program. Mentors shall complete mentoring training through a provider selected by the State Board of Education and shall meet any other requirements set forth by the State Board and by the school district employing the mentor.
(c) Under the new superintendent mentoring program, a provider selected by the State Board of Education shall assign a mentor to a new superintendent based on (i) similarity of grade level or type of school district, (ii) learning needs of the new superintendent, and (iii) geographical proximity of the mentor to the new superintendent. The new superintendent, in collaboration with the mentor, shall identify areas for improvement of the new superintendent's professional growth, including, but not limited to, each of the following:
(1) Analyzing data and applying it to practice.
(2) Aligning professional development and

instructional programs.

(3) Building a professional learning community.
(4) Effective school board relations.
(5) Facilitating effective meetings.
(6) Developing distributive leadership practices.
(7) Facilitating organizational change.
The mentor must not be required to provide an evaluation of the new superintendent on the basis of the mentoring relationship.
(d) From January 1, 2010 until May 15, 2010 and from January 1 until May 15 each year thereafter, each mentor and each new superintendent shall complete a survey of progress of the new superintendent on a form developed by the school district. On or before September 1, 2010 and on or before September 1 of each year thereafter, the provider selected by the State Board of Education shall submit a detailed annual report to the State Board of how the appropriation for the new superintendent mentoring program was spent, details on each mentor-mentee relationship, and a qualitative evaluation of the outcomes. The provider shall develop a verification form that each new superintendent and his or her mentor must complete and submit to the provider to certify completion of each year of the new superintendent mentoring program by July 15 immediately following the school year just completed.
(e) The requirements of this Section do not apply to any individual who has previously served as an assistant superintendent in a school district in this State acting under an administrative certificate for 5 or more years and who, on or after July 1, 2009, begins serving as a superintendent in the school district where he or she had served as an assistant superintendent immediately prior to being named superintendent, although such an individual may choose to participate in the new superintendent mentoring program or may be required to participate by the school district. The requirements of this Section do not apply to any superintendent or chief executive officer of a school district organized under Article 34 of this Code.
(f) The State Board may adopt any rules that are necessary for the implementation of this Section.
(Source: P.A. 96-62, eff. 7-23-09.)

(105 ILCS 5/2-3.54)
Sec. 2-3.54. (Repealed).
(Source: P.A. 84-1308. Repealed by P.A. 94-1105, eff. 6-1-07.)

(105 ILCS 5/2-3.55)
Sec. 2-3.55. (Repealed).
(Source: P.A. 85-1046. Repealed by P.A. 94-1105, eff. 6-1-07.)

(105 ILCS 5/2-3.55A)
Sec. 2-3.55A. (Repealed).
(Source: P.A. 85-322. Repealed by P.A. 94-1105, eff. 6-1-07.)

(105 ILCS 5/2-3.56) (from Ch. 122, par. 2-3.56)
Sec. 2-3.56. Evaluation institutes. To conduct as a part of the Administrators' Academy such inservice institutes on evaluation of certified personnel as are necessary to make such training available to all public school district administrators who evaluate other certified personnel. To report to the employing school board the absence of any administrator registered for such training but not in attendance.
(Source: P.A. 84-126.)

(105 ILCS 5/2-3.57) (from Ch. 122, par. 2-3.57)
Sec. 2-3.57. Review of evaluation plans. To review evaluation plans submitted by school districts and make public its comments thereon. To reject as unacceptable any plan in which evaluation is to be conducted by administrators who lack the training described in Section 24A-3.
(Source: P.A. 84-126.)

(105 ILCS 5/2-3.58) (from Ch. 122, par. 2-3.58)
Sec. 2-3.58. Conduct of evaluations. To supply a consulting teacher, as defined in subsection (g) of Section 24A-5, to a district requiring one under the mandates of that Section, and to conduct an evaluation of school district personnel when so required by Section 24A-6.
(Source: P.A. 84-126.)

(105 ILCS 5/2-3.59) (from Ch. 122, par. 2-3.59)
Sec. 2-3.59. Staff development programs. School districts, cooperatives or joint agreements with a governing board or board of control, administrative agents for educational service centers, and regional superintendents acting on behalf of such entities shall conduct staff development programs and may contract with not-for-profit organizations to conduct summer staff development program institutes which specify outcome goals, including the improvement of specific instructional competencies, and which conform to locally developed plans.
(Source: P.A. 94-875, eff. 7-1-06.)

(105 ILCS 5/2-3.60)
Sec. 2-3.60. (Repealed).
(Source: P.A. 84-1283. Repealed by P.A. 99-30, eff. 7-10-15.)

(105 ILCS 5/2-3.61)
Sec. 2-3.61. (Repealed).
(Source: P.A. 93-21, eff. 7-1-03. Repealed by P.A. 95-793, eff. 1-1-09.)

(105 ILCS 5/2-3.61a)
Sec. 2-3.61a. 21st Century Community Learning Center Grant Program.
(a) The State Board of Education shall be the designated agency responsible for the administration of programs under Part I of Subchapter X of Chapter 70 of the federal Elementary and Secondary Education Act of 1965.
(b) The State Board of Education shall establish and implement a 21st Century Community Learning Center Grant Program, in accordance with federal guidelines, to provide grants to support academically focused after-school programs for students who attend high-poverty, low-performing schools. These grants shall be used to help those students who attend high-poverty, low-performing schools meet State and local performance standards in core academic subjects and to offer families of participating students opportunities for improved literacy and related educational development.
The State Board of Education shall award grants to applicants that are of sufficient size and scope to support high-quality, effective after-school programs, to ensure reasonable success of achieving the goals identified in the grant application, and to offer those activities that are necessary to achieve these goals.
(c) Using State funds, subject to appropriation, and any federal funds received for this purpose, the State Board of Education may establish any other grant programs that are necessary to establish high-quality, academically based, after-school programs that include family-centered education activities.
(d) The State Board of Education may adopt any rules necessary to implement this Section.
(Source: P.A. 93-374, eff. 7-24-03.)

(105 ILCS 5/2-3.62) (from Ch. 122, par. 2-3.62)
Sec. 2-3.62. Educational service centers.
(a) A regional network of educational service centers shall be established by the State Board of Education to coordinate and combine existing services in a manner which is practical and efficient and to provide new services to schools as provided in this Section. Services to be made available by such centers shall include the planning, implementation and evaluation of:
(1) (blank);
(2) computer technology education;
(3) mathematics, science and reading resources for

teachers including continuing education, inservice training and staff development.

The centers may provide training, technical assistance, coordination and planning in other program areas such as school improvement, school accountability, financial planning, consultation, and services, career guidance, early childhood education, alcohol/drug education and prevention, family life - sex education, electronic transmission of data from school districts to the State, alternative education and regional special education, and telecommunications systems that provide distance learning. Such telecommunications systems may be obtained through the Department of Central Management Services pursuant to Section 405-270 of the Department of Central Management Services Law (20 ILCS 405/405-270). The programs and services of educational service centers may be offered to private school teachers and private school students within each service center area provided public schools have already been afforded adequate access to such programs and services.
Upon the abolition of the office, removal from office, disqualification for office, resignation from office, or expiration of the current term of office of the regional superintendent of schools, whichever is earlier, the chief administrative officer of the centers serving that portion of a Class II county school unit outside of a city of 500,000 or more inhabitants shall have and exercise, in and with respect to each educational service region having a population of 2,000,000 or more inhabitants and in and with respect to each school district located in any such educational service region, all of the rights, powers, duties, and responsibilities theretofore vested by law in and exercised and performed by the regional superintendent of schools for that area under the provisions of this Code or any other laws of this State.
The State Board of Education shall promulgate rules and regulations necessary to implement this Section. The rules shall include detailed standards which delineate the scope and specific content of programs to be provided by each Educational Service Center, as well as the specific planning, implementation and evaluation services to be provided by each Center relative to its programs. The Board shall also provide the standards by which it will evaluate the programs provided by each Center.
(b) Centers serving Class 1 county school units shall be governed by an 11-member board, 3 members of which shall be public school teachers nominated by the local bargaining representatives to the appropriate regional superintendent for appointment and no more than 3 members of which shall be from each of the following categories, including but not limited to superintendents, regional superintendents, school board members and a representative of an institution of higher education. The members of the board shall be appointed by the regional superintendents whose school districts are served by the educational service center. The composition of the board will reflect the revisions of this amendatory Act of 1989 as the terms of office of current members expire.
(c) The centers shall be of sufficient size and number to assure delivery of services to all local school districts in the State.
(d) From monies appropriated for this program the State Board of Education shall provide grants paid from the Personal Property Tax Replacement Fund to qualifying Educational Service Centers applying for such grants in accordance with rules and regulations promulgated by the State Board of Education to implement this Section.
(e) The governing authority of each of the 18 regional educational service centers shall appoint a family life - sex education advisory board consisting of 2 parents, 2 teachers, 2 school administrators, 2 school board members, 2 health care professionals, one library system representative, and the director of the regional educational service center who shall serve as chairperson of the advisory board so appointed. Members of the family life - sex education advisory boards shall serve without compensation. Each of the advisory boards appointed pursuant to this subsection shall develop a plan for regional teacher-parent family life - sex education training sessions and shall file a written report of such plan with the governing board of their regional educational service center. The directors of each of the regional educational service centers shall thereupon meet, review each of the reports submitted by the advisory boards and combine those reports into a single written report which they shall file with the Citizens Council on School Problems prior to the end of the regular school term of the 1987-1988 school year.
(f) The 14 educational service centers serving Class I county school units shall be disbanded on the first Monday of August, 1995, and their statutory responsibilities and programs shall be assumed by the regional offices of education, subject to rules and regulations developed by the State Board of Education. The regional superintendents of schools elected by the voters residing in all Class I counties shall serve as the chief administrators for these programs and services.
(Source: P.A. 98-24, eff. 6-19-13; 98-647, eff. 6-13-14; 99-30, eff. 7-10-15.)

(105 ILCS 5/2-3.62a)
Sec. 2-3.62a. Regional services. The State Board of Education is granted the power to provide the following regional services, either through a regional administrative technology center or otherwise:
(1) Coordinate the delivery of educational resources

and support services statewide, including assistance in complying with State and federal law.

(2) Issue annual report cards, in conjunction with

school report cards under Section 10-17a of this Code and in cooperation with school districts, for regional offices of education, grading without limitation all of the following:

(A) The efficiency and effectiveness of school

districts served resulting from technical assistance and program support.

(B) The regional delivery of quality services.
(C) School district satisfaction.
(D) Delivery of support services that enhance

student performance.

(3) Direct services provided to assist schools

designated as not meeting Illinois learning and federal student performance standards.

(4) Support programs and services to close the

achievement gap.

(5) Assist school districts in pooling

administrative or other services and facilitate cooperation among school districts that may be able to achieve economies of scale through shared services. The State Board of Education may exercise this power in cooperation with regional superintendents of schools. The State Board shall not have the power to require a school district to enter into a shared service agreement.

(Source: P.A. 93-1036, eff. 9-14-04.)

(105 ILCS 5/2-3.63) (from Ch. 122, par. 2-3.63)
Sec. 2-3.63. Local learning objectives and assessment. Each school district may set student learning objectives which meet or exceed goals established by the State and to also establish local goals for excellence in education. If established, such objectives and goals shall be disseminated to the public along with information on the degree to which they are being achieved, and if not, what appropriate actions are being taken. As part of its local assessment system each district shall identify the grade levels used to document progress to parents, the community, and the State in all the fundamental learning areas described in Section 27-1.
(Source: P.A. 94-875, eff. 7-1-06.)

(105 ILCS 5/2-3.64)
Sec. 2-3.64. (Repealed).
(Source: P.A. 97-86, eff. 1-1-12. Repealed by P.A. 98-972, eff. 8-15-14.)

(105 ILCS 5/2-3.64a)
Sec. 2-3.64a. (Repealed).
(Source: P.A. 90-789, eff. 8-14-98. Repealed by P.A. 98-972, eff. 8-15-14.)

(105 ILCS 5/2-3.64a-5)
(Text of Section from P.A. 100-7)
Sec. 2-3.64a-5. State goals and assessment.
(a) For the assessment and accountability purposes of this Section, "students" includes those students enrolled in a public or State-operated elementary school, secondary school, or cooperative or joint agreement with a governing body or board of control, a charter school operating in compliance with the Charter Schools Law, a school operated by a regional office of education under Section 13A-3 of this Code, or a public school administered by a local public agency or the Department of Human Services.
(b) The State Board of Education shall establish the academic standards that are to be applicable to students who are subject to State assessments under this Section. The State Board of Education shall not establish any such standards in final form without first providing opportunities for public participation and local input in the development of the final academic standards. Those opportunities shall include a well-publicized period of public comment and opportunities to file written comments.
(c) Beginning no later than the 2014-2015 school year, the State Board of Education shall annually assess all students enrolled in grades 3 through 8 in English language arts and mathematics.
Beginning no later than the 2017-2018 school year, the State Board of Education shall annually assess all students in science at one grade in grades 3 through 5, at one grade in grades 6 through 8, and at one grade in grades 9 through 12.
The State Board of Education shall annually assess schools that operate a secondary education program, as defined in Section 22-22 of this Code, in English language arts and mathematics. The State Board of Education shall administer no more than 3 assessments, per student, of English language arts and mathematics for students in a secondary education program. One of these assessments shall include a college and career ready determination that shall be accepted by this State's public institutions of higher education, as defined in the Board of Higher Education Act, for the purpose of student application or admissions consideration. The assessment administered by the State Board of Education for the purpose of student application to or admissions consideration by institutions of higher education must be administered on a school day during regular student attendance hours.
Students who are not assessed for college and career ready determinations may not receive a regular high school diploma unless the student is exempted from taking State assessments under subsection (d) of this Section because (i) the student's individualized educational program developed under Article 14 of this Code identifies the State assessment as inappropriate for the student, (ii) the student is enrolled in a program of adult and continuing education, as defined in the Adult Education Act, (iii) the school district is not required to assess the individual student for purposes of accountability under federal No Child Left Behind Act of 2001 requirements, (iv) the student has been determined to be an English learner and has been enrolled in schools in the United States for less than 12 months, or (v) the student is otherwise identified by the State Board of Education, through rules, as being exempt from the assessment.
The State Board of Education shall not assess students under this Section in subjects not required by this Section.
Districts shall inform their students of the timelines and procedures applicable to their participation in every yearly administration of the State assessments. The State Board of Education shall establish periods of time in each school year during which State assessments shall occur to meet the objectives of this Section.
(d) Every individualized educational program as described in Article 14 shall identify if the State assessment or components thereof are appropriate for the student. The State Board of Education shall develop rules governing the administration of an alternate assessment that may be available to students for whom participation in this State's regular assessments is not appropriate, even with accommodations as allowed under this Section.
Students receiving special education services whose individualized educational programs identify them as eligible for the alternative State assessments nevertheless shall have the option of taking this State's regular assessment that includes a college and career ready determination, which shall be administered in accordance with the eligible accommodations appropriate for meeting these students' respective needs.
All students determined to be English learners shall participate in the State assessments, excepting those students who have been enrolled in schools in the United States for less than 12 months. Such students may be exempted from participation in one annual administration of the English language arts assessment. Any student determined to be an English learner shall receive appropriate assessment accommodations, including language supports, which shall be established by rule. Approved assessment accommodations must be provided until the student's English language skills develop to the extent that the student is no longer considered to be an English learner, as demonstrated through a State-identified English language proficiency assessment.
(e) The results or scores of each assessment taken under this Section shall be made available to the parents of each student.
In each school year, the scores attained by a student on the State assessment that includes a college and career ready determination must be placed in the student's permanent record and must be entered on the student's transcript pursuant to rules that the State Board of Education shall adopt for that purpose in accordance with Section 3 of the Illinois School Student Records Act. In each school year, the scores attained by a student on the State assessments administered in grades 3 through 8 must be placed in the student's temporary record.
(f) All schools shall administer an academic assessment of English language proficiency in oral language (listening and speaking) and reading and writing skills to all children determined to be English learners.
(g) All schools in this State that are part of the sample drawn by the National Center for Education Statistics, in collaboration with their school districts and the State Board of Education, shall administer the biennial academic assessments under the National Assessment of Educational Progress carried out under Section 411(b)(2) of the federal National Education Statistics Act of 1994 (20 U.S.C. 9010) if the U.S. Secretary of Education pays the costs of administering the assessments.
(h) Subject to available funds to this State for the purpose of student assessment, the State Board of Education shall provide additional assessments and assessment resources that may be used by school districts for local assessment purposes. The State Board of Education shall annually distribute a listing of these additional resources.
(i) For the purposes of this subsection (i), "academically based assessments" means assessments consisting of questions and answers that are measurable and quantifiable to measure the knowledge, skills, and ability of students in the subject matters covered by the assessments. All assessments administered pursuant to this Section must be academically based assessments. The scoring of academically based assessments shall be reliable, valid, and fair and shall meet the guidelines for assessment development and use prescribed by the American Psychological Association, the National Council on Measurement in Education, and the American Educational Research Association.
The State Board of Education shall review the use of all assessment item types in order to ensure that they are valid and reliable indicators of student performance aligned to the learning standards being assessed and that the development, administration, and scoring of these item types are justifiable in terms of cost.
(j) The State Superintendent of Education shall appoint a committee of no more than 21 members, consisting of parents, teachers, school administrators, school board members, assessment experts, regional superintendents of schools, and citizens, to review the State assessments administered by the State Board of Education. The Committee shall select one of its members as its chairperson. The Committee shall meet on an ongoing basis to review the content and design of the assessments (including whether the requirements of subsection (i) of this Section have been met), the time and money expended at the local and State levels to prepare for and administer the assessments, the collective results of the assessments as measured against the stated purpose of assessing student performance, and other issues involving the assessments identified by the Committee. The Committee shall make periodic recommendations to the State Superintendent of Education and the General Assembly concerning the assessments.
(k) The State Board of Education may adopt rules to implement this Section.
(Source: P.A. 99-30, eff. 7-10-15; 99-185, eff. 1-1-16; 99-642, eff. 7-28-16; 100-7, eff. 7-1-17.)

(Text of Section from P.A. 100-222)
Sec. 2-3.64a-5. State goals and assessment.
(a) For the assessment and accountability purposes of this Section, "students" includes those students enrolled in a public or State-operated elementary school, secondary school, or cooperative or joint agreement with a governing body or board of control, a charter school operating in compliance with the Charter Schools Law, a school operated by a regional office of education under Section 13A-3 of this Code, or a public school administered by a local public agency or the Department of Human Services.
(b) The State Board of Education shall establish the academic standards that are to be applicable to students who are subject to State assessments under this Section. The State Board of Education shall not establish any such standards in final form without first providing opportunities for public participation and local input in the development of the final academic standards. Those opportunities shall include a well-publicized period of public comment and opportunities to file written comments.
(c) Beginning no later than the 2014-2015 school year, the State Board of Education shall annually assess all students enrolled in grades 3 through 8 in English language arts and mathematics.
Beginning no later than the 2017-2018 school year, the State Board of Education shall annually assess all students in science at one grade in grades 3 through 5, at one grade in grades 6 through 8, and at one grade in grades 9 through 12.
The State Board of Education shall annually assess schools that operate a secondary education program, as defined in Section 22-22 of this Code, in English language arts and mathematics. The State Board of Education shall administer no more than 3 assessments, per student, of English language arts and mathematics for students in a secondary education program. One of these assessments shall include a college and career ready determination that shall be accepted by this State's public institutions of higher education, as defined in the Board of Higher Education Act, for the purpose of student application or admissions consideration.
Students who are not assessed for college and career ready determinations may not receive a regular high school diploma unless the student is exempted from taking State assessments under subsection (d) of this Section because (i) the student's individualized educational program developed under Article 14 of this Code identifies the State assessment as inappropriate for the student, (ii) the student is enrolled in a program of adult and continuing education, as defined in the Adult Education Act, (iii) the school district is not required to assess the individual student for purposes of accountability under federal No Child Left Behind Act of 2001 requirements, (iv) the student has been determined to be an English learner and has been enrolled in schools in the United States for less than 12 months, or (v) the student is otherwise identified by the State Board of Education, through rules, as being exempt from the assessment.
The State Board of Education shall not assess students under this Section in subjects not required by this Section.
Districts shall inform their students of the timelines and procedures applicable to their participation in every yearly administration of the State assessments. The State Board of Education shall establish periods of time in each school year during which State assessments shall occur to meet the objectives of this Section.
(d) Every individualized educational program as described in Article 14 shall identify if the State assessment or components thereof are appropriate for the student. The State Board of Education shall develop rules governing the administration of an alternate assessment that may be available to students for whom participation in this State's regular assessments is not appropriate, even with accommodations as allowed under this Section.
Students receiving special education services whose individualized educational programs identify them as eligible for the alternative State assessments nevertheless shall have the option of taking this State's regular assessment that includes a college and career ready determination, which shall be administered in accordance with the eligible accommodations appropriate for meeting these students' respective needs.
All students determined to be English learners shall participate in the State assessments, excepting those students who have been enrolled in schools in the United States for less than 12 months. Such students may be exempted from participation in one annual administration of the English language arts assessment. Any student determined to be an English learner shall receive appropriate assessment accommodations, including language supports, which shall be established by rule. Approved assessment accommodations must be provided until the student's English language skills develop to the extent that the student is no longer considered to be an English learner, as demonstrated through a State-identified English language proficiency assessment.
(e) The results or scores of each assessment taken under this Section shall be made available to the parents of each student.
In each school year, the scores attained by a student on the State assessment that includes a college and career ready determination must be placed in the student's permanent record pursuant to rules that the State Board of Education shall adopt for that purpose in accordance with Section 3 of the Illinois School Student Records Act. In each school year, the scores attained by a student on the State assessments administered in grades 3 through 8 must be placed in the student's temporary record.
(f) All schools shall administer an academic assessment of English language proficiency in oral language (listening and speaking) and reading and writing skills to all children determined to be English learners.
(g) All schools in this State that are part of the sample drawn by the National Center for Education Statistics, in collaboration with their school districts and the State Board of Education, shall administer the biennial academic assessments under the National Assessment of Educational Progress carried out under Section 411(b)(2) of the federal National Education Statistics Act of 1994 (20 U.S.C. 9010) if the U.S. Secretary of Education pays the costs of administering the assessments.
(h) Subject to available funds to this State for the purpose of student assessment, the State Board of Education shall provide additional assessments and assessment resources that may be used by school districts for local assessment purposes. The State Board of Education shall annually distribute a listing of these additional resources.
(i) For the purposes of this subsection (i), "academically based assessments" means assessments consisting of questions and answers that are measurable and quantifiable to measure the knowledge, skills, and ability of students in the subject matters covered by the assessments. All assessments administered pursuant to this Section must be academically based assessments. The scoring of academically based assessments shall be reliable, valid, and fair and shall meet the guidelines for assessment development and use prescribed by the American Psychological Association, the National Council on Measurement in Education, and the American Educational Research Association.
The State Board of Education shall review the use of all assessment item types in order to ensure that they are valid and reliable indicators of student performance aligned to the learning standards being assessed and that the development, administration, and scoring of these item types are justifiable in terms of cost.
(j) The State Superintendent of Education shall appoint a committee of no more than 21 members, consisting of parents, teachers, school administrators, school board members, assessment experts, regional superintendents of schools, and citizens, to review the State assessments administered by the State Board of Education. The Committee shall select one of its members as its chairperson. The Committee shall meet on an ongoing basis to review the content and design of the assessments (including whether the requirements of subsection (i) of this Section have been met), the time and money expended at the local and State levels to prepare for and administer the assessments, the collective results of the assessments as measured against the stated purpose of assessing student performance, and other issues involving the assessments identified by the Committee. The Committee shall make periodic recommendations to the State Superintendent of Education and the General Assembly concerning the assessments.
(k) The State Board of Education may adopt rules to implement this Section.
(Source: P.A. 99-30, eff. 7-10-15; 99-185, eff. 1-1-16; 99-642, eff. 7-28-16; 100-222, eff. 8-18-17.)

(105 ILCS 5/2-3.64b)
Sec. 2-3.64b. (Repealed).
(Source: P.A. 96-109, eff. 7-30-09. Repealed by P.A. 99-30, eff. 7-10-15.)

(105 ILCS 5/2-3.64c)
Sec. 2-3.64c. (Repealed).
(Source: P.A. 98-1075, eff. 8-26-14. Repealed internally, eff. 6-1-15.)

(105 ILCS 5/2-3.65)
Sec. 2-3.65. (Repealed).
(Source: P.A. 84-126. Repealed by P.A. 95-793, eff. 1-1-09.)

(105 ILCS 5/2-3.65a)
Sec. 2-3.65a. Arts and foreign language education grant program. There is created an arts and foreign language education grant program to fund arts education and foreign language education programs in the public schools, subject to appropriation to the State Board of Education. The grants shall be for the purpose of supporting arts and foreign language education in the schools, with an emphasis on ensuring that art and foreign language courses are available as part of a school's core curriculum. The State Board of Education shall enter into an agreement with the Illinois Arts Council to cooperate in administering and awarding grants under the program.
(Source: P.A. 94-835, eff. 6-6-06.)

(105 ILCS 5/2-3.66) (from Ch. 122, par. 2-3.66)
Sec. 2-3.66. Truants' alternative and optional education programs. To establish projects to offer modified instructional programs or other services designed to prevent students from dropping out of school, including programs pursuant to Section 2-3.41, and to serve as a part time or full time option in lieu of regular school attendance and to award grants to local school districts, educational service regions or community college districts from appropriated funds to assist districts in establishing such projects. The education agency may operate its own program or enter into a contract with another not-for-profit entity to implement the program. The projects shall allow dropouts, up to and including age 21, potential dropouts, including truants, uninvolved, unmotivated and disaffected students, as defined by State Board of Education rules and regulations, to enroll, as an alternative to regular school attendance, in an optional education program which may be established by school board policy and is in conformance with rules adopted by the State Board of Education. Truants' Alternative and Optional Education programs funded pursuant to this Section shall be planned by a student, the student's parents or legal guardians, unless the student is 18 years or older, and school officials and shall culminate in an individualized optional education plan. Such plan shall focus on academic or vocational skills, or both, and may include, but not be limited to, evening school, summer school, community college courses, adult education, preparation courses for high school equivalency testing, vocational training, work experience, programs to enhance self concept and parenting courses. School districts which are awarded grants pursuant to this Section shall be authorized to provide day care services to children of students who are eligible and desire to enroll in programs established and funded under this Section, but only if and to the extent that such day care is necessary to enable those eligible students to attend and participate in the programs and courses which are conducted pursuant to this Section. School districts and regional offices of education may claim general State aid under Section 18-8.05 or evidence-based funding under Section 18-8.15 for students enrolled in truants' alternative and optional education programs, provided that such students are receiving services that are supplemental to a program leading to a high school diploma and are otherwise eligible to be claimed for general State aid under Section 18-8.05 or evidence-based funding under Section 18-8.15, as applicable.
(Source: P.A. 100-465, eff. 8-31-17.)

(105 ILCS 5/2-3.66a) (from Ch. 122, par. 2-3.66a)
Sec. 2-3.66a. WECE program. The State Board of Education is authorized to develop and establish a work experience and career exploration program. Such program, if established as authorized by this Section shall be designed to provide career related classroom instruction and cooperative work experience for 14 and 15 year old potential dropouts who are full time students in the regular school program. Participation in any work experience and career exploration program established under this Section shall provide school credit for successful completion of the class and paid work experience. The purpose of the program shall be to help academically disadvantaged students with the following special services: (1) basic education development and enrichment leading to improved self-image; (2) career education coupled with work training experiences, not exceeding 23 hours per week, provided by the private sector; and (3) motivation leading to continuation in school after age 16.
The State Board of Education is authorized to fund school district work experience and career exploration programs, with priority being given to those school districts which have annual dropout rate data and unemployment rates greater than the Statewide average for the previous year.
Funds for a work experience and career exploration program established under this Section shall be distributed to eligible school districts based on relative ability to pay factors and upon the number of economically disadvantaged students (E.C.I.A. Chapter I pupils) in the districts. The State Board of Education shall promulgate rules and regulations necessary for implementation and continuation of any work experience and career exploration program established as authorized by this Section.
From funds distributed for purposes of this Section, the State Board of Education is authorized to approve applications from qualifying school districts to help meet each such district's costs of employing teacher coordinators, teacher coordinators' travel expenses, student transportation costs and added training costs to employers.
Each person employed as a teacher coordinator pursuant to this Section shall possess one year (2,000 hours) of employment in an occupation or occupations directly related to those career or employment areas with respect to which classroom instruction or cooperative work experience is to be provided under the program, and 6 semester hours of formal coursework in the area of organization and administration of work experience and career exploration education, including techniques of coordinating on-the-job experiences and individualized instructional methodology.
Each work experience and career exploration program shall be limited to a minimum of 12 students and a maximum of 25 students per full-time teacher coordinator. Student limitation is based on the need for individual instruction and supervision time equivalent to one-half hour or more per week per student. Also, each qualified teacher coordinator shall be required to provide a minimum of 200 minutes of instruction per week on general and specific topics related to careers and employment.
School district applications for participation in a work experience and career exploration program established under this Section shall be approved by the State Board of Education.
(Source: P.A. 86-1441.)

(105 ILCS 5/2-3.66b)
Sec. 2-3.66b. IHOPE Program.
(a) There is established the Illinois Hope and Opportunity Pathways through Education (IHOPE) Program. The State Board of Education shall implement and administer the IHOPE Program. The goal of the IHOPE Program is to develop a comprehensive system in this State to re-enroll significant numbers of high school dropouts in programs that will enable them to earn their high school diploma.
(b) The IHOPE Program shall award grants, subject to appropriation for this purpose, to educational service regions and a school district organized under Article 34 of this Code from appropriated funds to assist in establishing instructional programs and other services designed to re-enroll high school dropouts. From any funds appropriated for the IHOPE Program, the State Board of Education may use up to 5% for administrative costs, including the performance of a program evaluation and the hiring of staff to implement and administer the program.
The IHOPE Program shall provide incentive grant funds for regional offices of education and a school district organized under Article 34 of this Code to develop partnerships with school districts, public community colleges, and community groups to build comprehensive plans to re-enroll high school dropouts in their regions or districts.
Programs funded through the IHOPE Program shall allow high school dropouts, up to and including age 21 notwithstanding Section 26-2 of this Code, to re-enroll in an educational program in conformance with rules adopted by the State Board of Education. Programs may include without limitation comprehensive year-round programming, evening school, summer school, community college courses, adult education, vocational training, work experience, programs to enhance self-concept, and parenting courses. Any student in the IHOPE Program who wishes to earn a high school diploma must meet the prerequisites to receiving a high school diploma specified in Section 27-22 of this Code and any other graduation requirements of the student's district of residence. Any student who successfully completes the requirements for his or her graduation shall receive a diploma identifying the student as graduating from his or her district of residence.
(c) In order to be eligible for funding under the IHOPE Program, an interested regional office of education or a school district organized under Article 34 of this Code shall develop an IHOPE Plan to be approved by the State Board of Education. The State Board of Education shall develop rules for the IHOPE Program that shall set forth the requirements for the development of the IHOPE Plan. Each Plan shall involve school districts, public community colleges, and key community programs that work with high school dropouts located in an educational service region or the City of Chicago before the Plan is sent to the State Board for approval. No funds may be distributed to a regional office of education or a school district organized under Article 34 of this Code until the State Board has approved the Plan.
(d) A regional office of education or a school district organized under Article 34 of this Code may operate its own program funded by the IHOPE Program or enter into a contract with other not-for-profit entities, including school districts, public community colleges, and not-for-profit community-based organizations, to operate a program.
A regional office of education or a school district organized under Article 34 of this Code that receives an IHOPE grant from the State Board of Education may provide funds under a sub-grant, as specified in the IHOPE Plan, to other not-for-profit entities to provide services according to the IHOPE Plan that was developed. These other entities may include school districts, public community colleges, or not-for-profit community-based organizations or a cooperative partnership among these entities.
(e) In order to distribute funding based upon the need to ensure delivery of programs that will have the greatest impact, IHOPE Program funding must be distributed based upon the proportion of dropouts in the educational service region or school district, in the case of a school district organized under Article 34 of this Code, to the total number of dropouts in this State. This formula shall employ the dropout data provided by school districts to the State Board of Education.
A regional office of education or a school district organized under Article 34 of this Code may claim State aid under Section 18-8.05 or 18-8.15 of this Code for students enrolled in a program funded by the IHOPE Program, provided that the State Board of Education has approved the IHOPE Plan and that these students are receiving services that are meeting the requirements of Section 27-22 of this Code for receipt of a high school diploma and are otherwise eligible to be claimed for general State aid under Section 18-8.05 of this Code or evidence-based funding under Section 18-8.15 of this Code, including provisions related to the minimum number of days of pupil attendance pursuant to Section 10-19 of this Code and the minimum number of daily hours of school work and any exceptions thereto as defined by the State Board of Education in rules.
(f) IHOPE categories of programming may include the following:
(1) Full-time programs that are comprehensive,

year-round programs.

(2) Part-time programs combining work and study

scheduled at various times that are flexible to the needs of students.

(3) Online programs and courses in which students

take courses and complete on-site, supervised tests that measure the student's mastery of a specific course needed for graduation. Students may take courses online and earn credit or students may prepare to take supervised tests for specific courses for credit leading to receipt of a high school diploma.

(4) Dual enrollment in which students attend high

school classes in combination with community college classes or students attend community college classes while simultaneously earning high school credit and eventually a high school diploma.

(g) In order to have successful comprehensive programs re-enrolling and graduating low-skilled high school dropouts, programs funded through the IHOPE Program shall include all of the following components:
(1) Small programs (70 to 100 students) at a

separate school site with a distinct identity. Programs may be larger with specific need and justification, keeping in mind that it is crucial to keep programs small to be effective.

(2) Specific performance-based goals and outcomes

and measures of enrollment, attendance, skills, credits, graduation, and the transition to college, training, and employment.

(3) Strong, experienced leadership and teaching

staff who are provided with ongoing professional development.

(4) Voluntary enrollment.
(5) High standards for student learning, integrating

work experience, and education, including during the school year and after school, and summer school programs that link internships, work, and learning.

(6) Comprehensive programs providing extensive

support services.

(7) Small teams of students supported by full-time

paid mentors who work to retain and help those students graduate.

(8) A comprehensive technology learning center with

Internet access and broad-based curriculum focusing on academic and career subject areas.

(9) Learning opportunities that incorporate action

into study.

(h) Programs funded through the IHOPE Program must report data to the State Board of Education as requested. This information shall include, but is not limited to, student enrollment figures, attendance information, course completion data, graduation information, and post-graduation information, as available.
(i) Rules must be developed by the State Board of Education to set forth the fund distribution process to regional offices of education and a school district organized under Article 34 of this Code, the planning and the conditions upon which an IHOPE Plan would be approved by State Board, and other rules to develop the IHOPE Program.
(Source: P.A. 100-465, eff. 8-31-17.)

(105 ILCS 5/2-3.67)
Sec. 2-3.67. (Repealed).
(Source: P.A. 84-126. Repealed by P.A. 94-1105, eff. 6-1-07.)

(105 ILCS 5/2-3.68)
Sec. 2-3.68. (Repealed).
(Source: P.A. 85-1440. Repealed by P.A. 94-1105, eff. 6-1-07.)

(105 ILCS 5/2-3.69) (from Ch. 122, par. 2-3.69)
Sec. 2-3.69. Tutoring services. The State Board of Education shall adopt rules and regulations defining basic requirements which must be met by students of institutions of higher education who are selected by such institutions to furnish tutoring services under the Educational Partnership Act, as now or hereafter amended.
(Source: P.A. 84-1308.)

(105 ILCS 5/2-3.70)
Sec. 2-3.70. (Repealed).
(Source: P.A. 89-507, eff. 7-1-97. Repealed by P.A. 98-739, eff. 7-16-14.)

(105 ILCS 5/2-3.71) (from Ch. 122, par. 2-3.71)
Sec. 2-3.71. Grants for preschool educational programs.
(a) Preschool program.
(1) The State Board of Education shall implement and

administer a grant program under the provisions of this subsection which shall consist of grants to public school districts and other eligible entities, as defined by the State Board of Education, to conduct voluntary preschool educational programs for children ages 3 to 5 which include a parent education component. A public school district which receives grants under this subsection may subcontract with other entities that are eligible to conduct a preschool educational program. These grants must be used to supplement, not supplant, funds received from any other source.

(2) (Blank).
(3) Any teacher of preschool children in the program

authorized by this subsection shall hold an early childhood teaching certificate.

(4) (Blank).
(4.5) The State Board of Education shall provide the

primary source of funding through appropriations for the program. Such funds shall be distributed to achieve a goal of "Preschool for All Children" for the benefit of all children whose families choose to participate in the program. Based on available appropriations, newly funded programs shall be selected through a process giving first priority to qualified programs serving primarily at-risk children and second priority to qualified programs serving primarily children with a family income of less than 4 times the poverty guidelines updated periodically in the Federal Register by the U.S. Department of Health and Human Services under the authority of 42 U.S.C. 9902(2). For purposes of this paragraph (4.5), at-risk children are those who because of their home and community environment are subject to such language, cultural, economic and like disadvantages to cause them to have been determined as a result of screening procedures to be at risk of academic failure. Such screening procedures shall be based on criteria established by the State Board of Education.

Except as otherwise provided in this paragraph (4.5),

grantees under the program must enter into a memorandum of understanding with the appropriate local Head Start agency. This memorandum must be entered into no later than 3 months after the award of a grantee's grant under the program, except that, in the case of the 2009-2010 program year, the memorandum must be entered into no later than the deadline set by the State Board of Education for applications to participate in the program in fiscal year 2011, and must address collaboration between the grantee's program and the local Head Start agency on certain issues, which shall include without limitation the following:

(A) educational activities, curricular

objectives, and instruction;

(B) public information dissemination and access

to programs for families contacting programs;

(C) service areas;
(D) selection priorities for eligible children to

be served by programs;

(E) maximizing the impact of federal and State

funding to benefit young children;

(F) staff training, including opportunities for

joint staff training;

(G) technical assistance;
(H) communication and parent outreach for smooth

transitions to kindergarten;

(I) provision and use of facilities,

transportation, and other program elements;

(J) facilitating each program's fulfillment of

its statutory and regulatory requirements;

(K) improving local planning and collaboration;

and

(L) providing comprehensive services for the

neediest Illinois children and families.

If the appropriate local Head Start agency is unable or

unwilling to enter into a memorandum of understanding as required under this paragraph (4.5), the memorandum of understanding requirement shall not apply and the grantee under the program must notify the State Board of Education in writing of the Head Start agency's inability or unwillingness. The State Board of Education shall compile all such written notices and make them available to the public.

(5) The State Board of Education shall develop and

provide evaluation tools, including tests, that school districts and other eligible entities may use to evaluate children for school readiness prior to age 5. The State Board of Education shall require school districts and other eligible entities to obtain consent from the parents or guardians of children before any evaluations are conducted. The State Board of Education shall encourage local school districts and other eligible entities to evaluate the population of preschool children in their communities and provide preschool programs, pursuant to this subsection, where appropriate.

(6) The State Board of Education shall report to the

General Assembly by November 1, 2018 and every 2 years thereafter on the results and progress of students who were enrolled in preschool educational programs, including an assessment of which programs have been most successful in promoting academic excellence and alleviating academic failure. The State Board of Education shall assess the academic progress of all students who have been enrolled in preschool educational programs.

On or before November 1 of each fiscal year in which

the General Assembly provides funding for new programs under paragraph (4.5) of this Section, the State Board of Education shall report to the General Assembly on what percentage of new funding was provided to programs serving primarily at-risk children, what percentage of new funding was provided to programs serving primarily children with a family income of less than 4 times the federal poverty level, and what percentage of new funding was provided to other programs.

(7) Due to evidence that expulsion practices in the

preschool years are linked to poor child outcomes and are employed inconsistently across racial and gender groups, early childhood programs receiving State funds under this subsection (a) shall prohibit expulsions. Planned transitions to settings that are able to better meet a child's needs are not considered expulsion under this paragraph (7).

(A) When persistent and serious challenging

behaviors emerge, the early childhood program shall document steps taken to ensure that the child can participate safely in the program; including observations of initial and ongoing challenging behaviors, strategies for remediation and intervention plans to address the behaviors, and communication with the parent or legal guardian, including participation of the parent or legal guardian in planning and decision-making.

(B) The early childhood program shall, with

parental or legal guardian consent as required, utilize a range of community resources, if available and deemed necessary, including, but not limited to, developmental screenings, referrals to programs and services administered by a local educational agency or early intervention agency under Parts B and C of the federal Individual with Disabilities Education Act, and consultation with infant and early childhood mental health consultants and the child's health care provider. The program shall document attempts to engage these resources, including parent or legal guardian participation and consent attempted and obtained. Communication with the parent or legal guardian shall take place in a culturally and linguistically competent manner.

(C) If there is documented evidence that all

available interventions and supports recommended by a qualified professional have been exhausted and the program determines in its professional judgment that transitioning a child to another program is necessary for the well-being of the child or his or her peers and staff, with parent or legal guardian permission, both the current and pending programs shall create a transition plan designed to ensure continuity of services and the comprehensive development of the child. Communication with families shall occur in a culturally and linguistically competent manner.

(D) Nothing in this paragraph (7) shall preclude

a parent's or legal guardian's right to voluntarily withdraw his or her child from an early childhood program. Early childhood programs shall request and keep on file, when received, a written statement from the parent or legal guardian stating the reason for his or her decision to withdraw his or her child.

(E) In the case of the determination of a serious

safety threat to a child or others or in the case of behaviors listed in subsection (d) of Section 10-22.6 of this Code, the temporary removal of a child from attendance in group settings may be used. Temporary removal of a child from attendance in a group setting shall trigger the process detailed in subparagraphs (A), (B), and (C) of this paragraph (7), with the child placed back in a group setting as quickly as possible.

(F) Early childhood programs may utilize and the

State Board of Education, the Department of Human Services, and the Department of Children and Family Services shall recommend training, technical support, and professional development resources to improve the ability of teachers, administrators, program directors, and other staff to promote social-emotional development and behavioral health, to address challenging behaviors, and to understand trauma and trauma-informed care, cultural competence, family engagement with diverse populations, the impact of implicit bias on adult behavior, and the use of reflective practice techniques. Support shall include the availability of resources to contract with infant and early childhood mental health consultants.

(G) Beginning on July 1, 2018, early childhood

programs shall annually report to the State Board of Education, and, beginning in fiscal year 2020, the State Board of Education shall make available on a biennial basis, in an existing report, all of the following data for children from birth to age 5 who are served by the program:

(i) Total number served over the course of

the program year and the total number of children who left the program during the program year.

(ii) Number of planned transitions to another

program due to children's behavior, by children's race, gender, disability, language, class/group size, teacher-child ratio, and length of program day.

(iii) Number of temporary removals of a child

from attendance in group settings due to a serious safety threat under subparagraph (E) of this paragraph (7), by children's race, gender, disability, language, class/group size, teacher-child ratio, and length of program day.

(iv) Hours of infant and early childhood

mental health consultant contact with program leaders, staff, and families over the program year.

(H) Changes to services for children with an

individualized education program or individual family service plan shall be construed in a manner consistent with the federal Individuals with Disabilities Education Act.

The State Board of Education, in consultation with

the Governor's Office of Early Childhood Development and the Department of Children and Family Services, shall adopt rules to administer this paragraph (7).

(b) (Blank).
(Source: P.A. 100-105, eff. 1-1-18.)

(105 ILCS 5/2-3.71a) (from Ch. 122, par. 2-3.71a)
Sec. 2-3.71a. Grants for early childhood parental training programs. The State Board of Education shall implement and administer a grant program consisting of grants to public school districts and other eligible entities, as defined by the State Board of Education, to conduct early childhood parental training programs for the parents of children in the period of life from birth to kindergarten. A public school district that receives grants under this Section may contract with other eligible entities to conduct an early childhood parental training program. These grants must be used to supplement, not supplant, funds received from any other source. A school board or other eligible entity shall employ appropriately qualified personnel for its early childhood parental training program, including but not limited to certified teachers, counselors, psychiatrists, psychologists and social workers.
(a) As used in this Section, "parental training" means and includes instruction in the following:
(1) Child growth and development, including prenatal

development.

(2) Childbirth and child care.
(3) Family structure, function and management.
(4) Prenatal and postnatal care for mothers and

infants.

(5) Prevention of child abuse.
(6) The physical, mental, emotional, social, economic

and psychological aspects of interpersonal and family relationships.

(7) Parenting skill development.
The programs shall include activities that require substantial participation and interaction between parent and child.
(b) The Board shall annually award funds through a grant approval process established by the State Board of Education, providing that an annual appropriation is made for this purpose from State, federal or private funds. Nothing in this Section shall preclude school districts from applying for or accepting private funds to establish and implement programs.
(c) The State Board of Education shall assist those districts and other eligible entities offering early childhood parental training programs, upon request, in developing instructional materials, training teachers and staff, and establishing appropriate time allotments for each of the areas included in such instruction.
(d) School districts and other eligible entities may offer early childhood parental training courses during that period of the day which is not part of the regular school day. Residents of the community may enroll in such courses. The school board or other eligible entity may establish fees and collect such charges as may be necessary for attendance at such courses in an amount not to exceed the per capita cost of the operation thereof, except that the board or other eligible entity may waive all or part of such charges if it determines that the parent is indigent or that the educational needs of the parent require his or her attendance at such courses.
(e) Parents who participate in early childhood parental training programs under this Section may be eligible for reasonable reimbursement of any incidental transportation and child care expenses from the school district receiving funds pursuant to this Section.
(f) Districts and other eligible entities receiving grants pursuant to this Section shall coordinate programs created under this Section with other preschool educational programs, including "at-risk" preschool programs, special and vocational education, and related services provided by other governmental agencies and not-for-profit agencies.
(g) The State Board of Education shall report to the General Assembly by July 1, 1991, on the results of the programs funded pursuant to this Section and whether a need continues for such programs.
(h) After July 1, 2006, any parental training services funded pursuant to this Section on the effective date of this amendatory Act of the 94th General Assembly shall continue to be funded pursuant to this Section, subject to appropriation and the meeting of program standards. Any additional parental training services must be funded, subject to appropriation, through preschool education grants pursuant to subdivision (4) of subsection (a) of Section 2-3.71 of this Code for families with children ages 3 to 5 and through prevention initiative grants pursuant to subsection (b) of Section 2-3.89 of this Code for expecting families and those with children from birth to 3 years of age.
(i) Early childhood programs under this Section are subject to the requirements under paragraph (7) of subsection (a) of Section 2-3.71 of this Code.
(Source: P.A. 100-105, eff. 1-1-18.)

(105 ILCS 5/2-3.72)
Sec. 2-3.72. (Repealed).
(Source: P.A. 84-1308. Repealed by P.A. 94-1105, eff. 6-1-07.)

(105 ILCS 5/2-3.73) (from Ch. 122, par. 2-3.73)
Sec. 2-3.73. Missing child program. The State Board of Education shall administer and implement a missing child program in accordance with the provisions of this Section. Upon receipt of each periodic information bulletin from the Department of State Police pursuant to Section 6 of the Intergovernmental Missing Child Recovery Act of 1984, the State Board of Education shall promptly disseminate the information to each school district in this State and to the principal or chief administrative officer of every nonpublic elementary and secondary school in this State registered with the State Board of Education. Upon receipt of such information, each school board shall compare the names on the bulletin to the names of all students presently enrolled in the schools of the district. If a school board or its designee determines that a missing child is attending one of the schools within the school district, or if the principal or chief administrative officer of a nonpublic school is notified by school personnel that a missing child is attending that school, the school board or the principal or chief administrative officer of the nonpublic school shall immediately give notice of this fact to the Department of State Police and the law enforcement agency having jurisdiction in the area where the missing child resides or attends school.
(Source: P.A. 95-793, eff. 1-1-09; 96-734, eff. 8-25-09.)

(105 ILCS 5/2-3.74)
Sec. 2-3.74. (Repealed).
(Source: P.A. 84-1308. Repealed by P.A. 97-256, eff. 1-1-12.)

(105 ILCS 5/2-3.76) (from Ch. 122, par. 2-3.76)
Sec. 2-3.76. The State Board of Education shall be the State agency responsible for ensuring that educational services are provided to all eligible children in Illinois. This shall enhance the ability of the State Board to guarantee that an appropriate education is made available to each eligible child regardless of which agency places a child or is responsible for its care and custody. In order to fully implement this Section the State Board shall have the authority to ensure that the educational programs provided by the Department of Human Services and the Department of Corrections, the educational components of the residential schools operated by the Department of Human Services, and the educational placements paid for by the Department of Children and Family Services shall meet the standards of programs that shall be provided to all eligible children.
(Source: P.A. 89-507, eff. 7-1-97.)

(105 ILCS 5/2-3.77) (from Ch. 122, par. 2-3.77)
Sec. 2-3.77. Temporary relocation expenses.
(a) The State Board of Education may distribute loan or grant moneys appropriated for temporary relocation expenses incurred by school districts as a result of fires, earthquakes, tornados, mine subsidence, or other natural or man-made disasters which destroy school buildings, or as a result of the condemnation of a school building under Section 3-14.22. The State Board of Education shall by rule prescribe those expenses which qualify as temporary relocation expenses and the manner of determining and reporting the same, provided that such expenses shall be deemed to include amounts reasonably required to be expended for the lease, rental, and renovation of educational facilities and for additional transportation and other expenses directly associated with the temporary relocation and housing of the normal operations, activities, and affairs of a school district.
(b) Except as provided in subsection (c), no moneys appropriated to the State Board of Education for purposes of distribution in accordance with the provisions of this Section shall be distributed to any school district unless the school board of such district, as an express condition of any such distribution, agrees to levy the tax provided for by Section 17-2.2c at the maximum rate permitted thereunder and to pay to the State of Illinois for deposit in the Temporary Relocation Expenses Revolving Grant Fund (i) all proceeds of such tax attributable to the first year and succeeding years for which the tax is levied after moneys appropriated for purposes of this Section have been distributed to the school district, and (ii) all insurance proceeds which become payable to the district under those provisions of any contract or policy of insurance which provide reimbursement for or other coverage against loss with respect to any temporary relocation expenses of the school district; provided, that the aggregate of any tax and insurance proceeds paid by the school district to the State pursuant to this Section shall not exceed in amount the moneys distributed to the school district pursuant to this Section.
(c) The State Board of Education may, from appropriations made for this purpose from the Temporary Relocation Expenses Revolving Grant Fund, make grants that do not require repayment to school districts that qualify for temporary relocation assistance under this Section to the extent that the amount of temporary relocation expenses incurred by a district exceeds the amount that the district is able to repay to the State through insurance proceeds and the tax levy authorized in Section 17-2.2c.
(d) The Temporary Relocation Expenses Revolving Grant Fund is hereby established as a special fund within the State treasury. Appropriations and amounts that school districts repay to the State under subsection (b) of this Section shall be deposited into that Fund. If the balance in that Fund exceeds $3,000,000, the excess shall be transferred into the General Revenue Fund.
(e) The State Board of Education shall promulgate such rules and regulations, not inconsistent with the provisions of this Section, as are necessary to provide for the distribution of loan and grant moneys and for the repayment of loan moneys distributed pursuant to this Section.
(Source: P.A. 96-102, eff. 7-29-09.)

(105 ILCS 5/2-3.78) (from Ch. 122, par. 2-3.78)
Sec. 2-3.78. Rights of children with disabilities to free appropriate public education. The State Board of Education is encouraged to use free access radio and television to inform the public of the right of all children with disabilities to a free appropriate public education under this Code and the Education of the Handicapped Act, as amended.
(Source: P.A. 89-397, eff. 8-20-95.)

(105 ILCS 5/2-3.79) (from Ch. 122, par. 2-3.79)
Sec. 2-3.79. Pilot programs and special education services for preschool children with disabilities from birth to age 3. The State Board of Education may enter into contracts with public or not-for-profit private organizations or agencies to establish model pilot programs which provide services to children with disabilities from birth up to the age of 3 years. Annual grants shall be awarded on a competitive basis pursuant to established criteria provided that there is an annual appropriation for this purpose. Public or not-for-profit private organizations or agencies that are providing services to children with disabilities up to the age of 3 years prior to September 22, 1985 are eligible to receive grants awarded pursuant to this Section.
Each pilot program shall include, but not be limited to: a process for identification of infants with disabilities in the region; community awareness of the project and the services provided; an intervention system; methods to assess and diagnose infants with disabilities; written individual treatment programs that include parental involvement; an interdisciplinary treatment approach to include other agencies and not-for-profit organizations; and a written evaluation submitted to the State Board of Education at the end of the grant period.
An Interagency Coordination Council shall be established consisting of a representative of the State Superintendent of Education who shall serve as chairman, and one representative from the following departments appointed by the respective directors or secretary: Children and Family Services, Public Health, Human Services, Public Aid, and the Division of Specialized Care for Children of the University of Illinois. The council shall recommend criteria to the State Board of Education for the awarding of grants pursuant to this Section and shall assist in coordinating the services provided by agencies to the children with disabilities described in this Section.
A report containing recommendations concerning all of the pilot programs shall be submitted by the State Board of Education to the General Assembly by January of 1989. The report which shall analyze the results of the pilot programs funded under this Section and make recommendations concerning existing and proposed programs shall include, but not be limited to: recommendations for staff licensure and qualifications; the number of children and families eligible for services statewide; the cost of serving the children and their families; the types of services to be provided; and designs for the most effective delivery systems of these services.
(Source: P.A. 89-397, eff. 8-20-95; 89-507, eff. 7-1-97.)

(105 ILCS 5/2-3.80) (from Ch. 122, par. 2-3.80)
Sec. 2-3.80. (a) The General Assembly recognizes that agriculture is the most basic and singularly important industry in the State, that agriculture is of central importance to the welfare and economic stability of the State, and that the maintenance of this vital industry requires a continued source of trained and qualified individuals for employment in agriculture and agribusiness. The General Assembly hereby declares that it is in the best interests of the people of the State of Illinois that a comprehensive education program in agriculture be created and maintained by the State's public school system in order to ensure an adequate supply of trained and skilled individuals and to ensure appropriate representation of racial and ethnic groups in all phases of the industry. It is the intent of the General Assembly that a State program for agricultural education shall be a part of the curriculum of the public school system K through adult, and made readily available to all school districts which may, at their option, include programs in education in agriculture as a part of the curriculum of that district.
(b) The State Board of Education shall adopt such rules and regulations as are necessary to implement the provisions of this Section. The rules and regulations shall not create any new State mandates on school districts as a condition of receiving federal, State, and local funds by those entities. It is in the intent of the General Assembly that, although this Section does not create any new mandates, school districts are strongly advised to follow the guidelines set forth in this Section.
(c) The State Superintendent of Education shall assume responsibility for the administration of the State program adopted under this Section throughout the public school system as well as the articulation of the State program to the requirements and mandates of federally assisted education. There is currently within the State Board of Education an agricultural education unit to assist school districts in the establishment and maintenance of educational programs pursuant to the provisions of this Section. The staffing of the unit shall at all times be comprised of an appropriate number of full-time employees who shall serve as program consultants in agricultural education and shall be available to provide assistance to school districts. At least one consultant shall be responsible for the coordination of the State program, as Head Consultant. At least one consultant shall be responsible for the coordination of the activities of student and agricultural organizations and associations.
(d) A committee of 13 agriculturalists representative of the various and diverse areas of the agricultural industry in Illinois shall be established to at least develop a curriculum and overview the implementation of the Build Illinois through Quality Agricultural Education plans of the Illinois Leadership Council for Agricultural Education and to advise the State Board of Education on vocational agricultural education. The Committee shall be composed of the following: (6) agriculturalists representing the Illinois Leadership Council for Agricultural Education; (2) Secondary Agriculture Teachers; (1) "Ag In The Classroom" Teacher; (1) Community College Agriculture Teacher; (1) Adult Agriculture Education Teacher; (1) University Agriculture Teacher Educator; and (1) FFA Representative. All members of the Committee shall be appointed by the Governor by and with the advice and consent of the Senate. The terms of all members so appointed shall be for 3 years, except that of the members initially appointed, 5 shall be appointed to serve for terms of 1 year, 4 shall be appointed to serve for terms of 2 years and 4 shall be appointed to serve for terms of 3 years. All members of the Committee shall serve until their successors are appointed and qualified. Vacancies in terms shall be filled by appointment of the Governor with the advice and consent of the Senate for the extent of the unexpired term. The State Board of Education shall implement a Build Illinois through Quality Agricultural Education plan following receipt of these recommendations which shall be made available on or before March 31, 1987. Recommendations shall include, but not be limited to, the development of a curriculum and a strategy for the purpose of establishing a source of trained and qualified individuals in agriculture, a strategy for articulating the State program in agricultural education throughout the public school system, and a consumer education outreach strategy regarding the importance of agriculture in Illinois. The committee of agriculturalists shall serve without compensation.
(e) A school district that offers a secondary agricultural education program that is approved for State and federal funding must ensure that, at a minimum, all of the following are available to its secondary agricultural education students:
(1) An instructional sequence of courses approved by

the State Board of Education.

(2) A State and nationally affiliated FFA (Future

Farmers of America) chapter that is integral to instruction and is not treated solely as an extracurricular activity.

(3) A mechanism for ensuring the involvement of all

secondary agricultural education students in formal, supervised, agricultural-experience activities and programs.

(f) Nothing in this Section may prevent those secondary agricultural education programs that are in operation before the effective date of this amendatory Act of the 94th General Assembly and that do not have an active State and nationally affiliated FFA chapter from continuing to operate or from continuing to receive funding from the State Board of Education.
(Source: P.A. 94-855, eff. 1-1-07.)

(105 ILCS 5/2-3.80a)
Sec. 2-3.80a. Agricultural science teacher education.
(a) Subject to appropriation, the State Board of Education shall develop an agricultural science teacher education training continuum beginning at the secondary level and shall provide grants to the following:
(1) institutions of higher education that offer

State-approved agricultural science teacher preparation programs; and

(2) public community colleges in this State that

provide an articulated agricultural science teacher education course of study.

(b) The funds provided by the State Board of Education under subsection (a) of this Section may be used to support the following activities:
(1) Teacher education candidate recruitment and

retention incentives.

(2) Having Master teachers and practitioners assist

with various aspects of the recruitment of potential candidates and the preparation of those candidates as skilled and qualified teachers of agricultural education.

(3) Establishing, delivering, arranging for, or

providing financial support for professional development experiences for new agricultural science teachers during their first 5 years of teaching.

(4) Professional development for faculty in

universities' agricultural education teacher preparation programs and for community college agriculture faculty responsible for instruction in agricultural education teacher preparation transfer programs.

(Source: P.A. 95-153, eff. 1-1-08; 96-404, eff. 8-13-09.)

(105 ILCS 5/2-3.80b)
Sec. 2-3.80b. Agriculture education teacher grant program.
(a) As used in this Section:
"New agriculture education program" means an agriculture education program approved by the State Board of Education in a school district that has not had an agriculture education program for a period of 10 years or more prior to the date of application for a grant under this Section.
"Personal services cost" means the cost of a teacher providing 60 additional days, which shall mean 400 additional hours, outside the teacher's regularly scheduled teaching duties for the benefit of agriculture education. The 400 additional hours shall be any activity that is to the benefit of agriculture education, as defined by the State Board of Education by rule, regardless of the time of year the activity occurs.
(b) Subject to appropriation to the State Board of Education, there is created an agriculture education teacher grant program to fund personal services costs for agriculture education teachers in school districts. The grants shall be for the purpose of assisting school districts with paying for personal services costs of agriculture education teachers.
(c) A school district may apply for a grant to fund an amount not to exceed 50% of the personal services cost for an agriculture education teacher under this Section. However, a school district that is creating a new agriculture education program may apply for a grant to fund an amount not to exceed 100% of an agriculture teacher's personal services cost in the first and second year of the new agriculture education program and an amount not to exceed 80% of an agriculture teacher's personal services cost in the third and fourth years of the new agriculture education program. A school district may apply for a grant for more than one teacher under this Section.
(d) A school district that applies for a grant under this Section or offers any extended contract for agriculture education shall base its personal services costs on the reasonably expected personal services cost for the teacher based on the cost of the teacher's regularly scheduled teaching duties.
(e) The State Board of Education shall create a statewide system for an agriculture education teacher to track his or her additional hours completed pursuant to a grant under this Section.
(f) The State Board of Education shall adopt rules as necessary to implement this Section.
(Source: P.A. 99-826, eff. 1-1-17.)

(105 ILCS 5/2-3.80c)
(Section scheduled to be repealed on February 1, 2019)
Sec. 2-3.80c. Agriculture Education Shortage Task Force.
(a) The General Assembly recognizes that agriculture is the most basic and singularly important industry in the State, that agriculture is of central importance to the welfare and economic stability of the State, and that the maintenance of this vital industry requires a continued source of trained and qualified agriculture educators to train future generations of agriculturalists.
In 2016, to respond to the ongoing teacher shortage in agriculture education in Illinois, the General Assembly passed Public Act 99-826, which deemed agriculture education as an area of critical need in Illinois.
(b) There is created the Agriculture Education Shortage Task Force consisting of the following members:
(1) one member of the Senate appointed by the

President of the Senate;

(2) one member of the Senate appointed by the

Minority Leader of the Senate;

(3) one member of the House of Representatives

appointed by the Speaker of the House of Representatives;

(4) one member of the House of Representatives

appointed by the Minority Leader of the House of Representatives; and

(5) the following members, who shall be appointed by

the State Superintendent of Education within 30 days after the effective date of this amendatory Act of the 100th General Assembly:

(A) one representative of the State Board of

Education;

(B) one member representing a statewide

professional teachers' association appointed with the advice of the Committee established under subsection (d) of Section 2-3.80 of this Code;

(C) one member representing a different statewide

professional teachers' association appointed with the advice of the Committee established under subsection (d) of Section 2-3.80 of this Code;

(D) one member representing a different

professional teachers' association in a city having a population of over 500,000 appointed with the advice of the Committee established under subsection (d) of Section 2-3.80 of this Code;

(E) one member who is a community college

agriculture education teacher appointed with the advice of the Committee established under subsection (d) of Section 2-3.80 of this Code;

(F) one member who is a university agriculture

education teacher appointed with the advice of the Committee established under subsection (d) of Section 2-3.80 of this Code;

(G) one member representing a statewide

association representing superintendents;

(H) one member representing a statewide

association representing principals;

(I) one member representing a statewide

association representing school board members;

(J) one representative of a school district in a

city having a population exceeding 500,000;

(K) one member representing an education advocacy

group that works with parents; and

(L) one representative of an education public

policy organization.

(c) The Agriculture Education Shortage Task Force shall first meet at the call of the State Superintendent of Education within 60 days after the effective date of this amendatory Act of the 100th General Assembly, and following meetings shall be at the call of the Chairperson, who shall be elected by a majority of appointed members at the first meeting of the Task Force. The State Board of Education shall provide administrative support for the Task Force.
(d) Members of the Task Force shall serve without compensation, but may be reimbursed for travel and related expenses from funds appropriated for that purpose.
(e) The Task Force shall meet at least 3 times and shall review the following:
(1) the number of agriculture education teachers in

this State and the type of license held;

(2) the number of graduates who have graduated from

an approved agriculture education program of a public university in this State in each of the past 4 years;

(3) the number of agriculture education position

openings at secondary education programs in this State in each of the past 4 years; and

(4) licensure standards, including national licensure

standards, for the agricultural education endorsement on a professional educator license or an educator license with stipulations.

(f) The Task Force shall issue a report to the Governor and the General Assembly, which must be approved by a majority vote of appointed members and must include recommendations regarding:
(1) recruitment and retention of agriculture

education teachers, including recommendations on funding for existing incentive programs;

(2) participation in federal programs that may assist

in the recruitment and retention of agriculture teachers; and

(3) other subjects determined by the members of the

Task Force.

(g) The Task Force shall report its findings to the Governor and General Assembly on or before January 1, 2019, and, upon filing its report, the Task Force is dissolved.
(h) This Section is repealed on February 1, 2019.
(Source: P.A. 100-118, eff. 8-15-17.)

(105 ILCS 5/2-3.81) (from Ch. 122, par. 2-3.81)
Sec. 2-3.81. Alternative education diplomas. The State Board of Education shall award diplomas to students who successfully complete alternative education programs, including those programs which utilize student learning objectives and goals, when such programs are approved by the State Superintendent of Education and the organization providing the alternative program does not have the authority to award secondary education diplomas.
(Source: P.A. 84-1383; 84-1438.)

(105 ILCS 5/2-3.82)
Sec. 2-3.82. (Repealed).
(Source: P.A. 84-1438. Repealed by P.A. 94-1105, eff. 6-1-07.)

(105 ILCS 5/2-3.83) (from Ch. 122, par. 2-3.83)
Sec. 2-3.83. Individual transition plan model pilot program.
(a) The General Assembly finds that transition services for special education students in secondary schools are needed for the increasing numbers of students exiting school programs. Therefore, to ensure coordinated and timely delivery of services, the State shall establish a model pilot program to provide such services. Local school districts, using joint agreements and regional service delivery systems for special and vocational education selected by the Governor's Planning Council on Developmental Disabilities, shall have the primary responsibility to convene transition planning meetings for these students who will require post-school adult services.
(b) For purposes of this Section:
(1) "Post-secondary Service Provider" means a

provider of services for adults who have any developmental disability as defined in Section 1-106 of the Mental Health and Developmental Disabilities Code or who are persons with one or more disabilities as defined in the Rehabilitation of Persons with Disabilities Act.

(2) "Individual Education Plan" means a written

statement for an exceptional child that provides at least a statement of: the child's present levels of educational performance, annual goals and short-term instructional objectives; specific special education and related services; the extent of participation in the regular education program; the projected dates for initiation of services; anticipated duration of services; appropriate objective criteria and evaluation procedures; and a schedule for annual determination of short-term objectives.

(3) "Individual Transition Plan" (ITP) means a

multi-agency informal assessment of a student's needs for post-secondary adult services including but not limited to employment, post-secondary education or training and residential independent living.

(4) "Developmental Disability" means a disability

which is attributable to: (a) an intellectual disability, cerebral palsy, epilepsy or autism; or to (b) any other condition which results in impairment similar to that caused by an intellectual disability and which requires services similar to those required by persons with an intellectual disability. Such disability must originate before the age of 18 years, be expected to continue indefinitely, and constitute a substantial disability.

(5) "Exceptional Characteristic" means any disabling

or exceptional characteristic which interferes with a student's education including, but not limited to, a determination that the student has a severe or profound mental disability, has mental disability but is trainable, is deaf-blind, or has some other health impairment.

(c) The model pilot program required by this Section shall be established and administered by the Governor's Planning Council on Developmental Disabilities in conjunction with the case coordination pilot projects established by the Department of Human Services pursuant to Section 4.1 of the Community Services Act, as amended.
(d) The model pilot program shall include the following features:
(1) Written notice shall be sent to the student and,

when appropriate, his or her parent or guardian giving the opportunity to consent to having the student's name and relevant information shared with the local case coordination unit and other appropriate State or local agencies for purposes of inviting participants to the individual transition plan meeting.

(2) Meetings to develop and modify, as needed, an

Individual Transition Plan shall be conducted annually for all students with a developmental disability in the pilot program area who are age 16 or older and who are receiving special education services for 50% or more of their public school program. These meetings shall be convened by the local school district and conducted in conjunction with any other regularly scheduled meetings such as the student's annual individual educational plan meeting. The Governor's Planning Council on Developmental Disabilities shall cooperate with and may enter into any necessary written agreements with the Department of Human Services and the State Board of Education to identify the target group of students for transition planning and the appropriate case coordination unit to serve these individuals.

(3) The ITP meetings shall be co-chaired by the

individual education plan coordinator and the case coordinator. The ITP meeting shall include but not be limited to discussion of the following: the student's projected date of exit from the public schools; his projected post-school goals in the areas of employment, residential living arrangement and post-secondary education or training; specific school or post-school services needed during the following year to achieve the student's goals, including but not limited to vocational evaluation, vocational education, work experience or vocational training, placement assistance, independent living skills training, recreational or leisure training, income support, medical needs and transportation; and referrals and linkage to needed services, including a proposed time frame for services and the responsible agency or provider. The individual transition plan shall be signed by participants in the ITP discussion, including but not limited to the student's parents or guardian, the student (where appropriate), multi-disciplinary team representatives from the public schools, the case coordinator and any other individuals who have participated in the ITP meeting at the discretion of the individual education plan coordinator, the developmental disability case coordinator or the parents or guardian.

(4) At least 10 days prior to the ITP meeting, the

parents or guardian of the student shall be notified in writing of the time and place of the meeting by the local school district. The ITP discussion shall be documented by the assigned case coordinator, and an individual student file shall be maintained by each case coordination unit. One year following a student's exit from public school the case coordinator shall conduct a follow up interview with the student.

(5) Determinations with respect to individual

transition plans made under this Section shall not be subject to any due process requirements prescribed in Section 14-8.02 of this Code.

(e) (Blank).
(Source: P.A. 99-143, eff. 7-27-15.)

(105 ILCS 5/2-3.84) (from Ch. 122, par. 2-3.84)
Sec. 2-3.84. In calculating the amount of State aid to be apportioned to the various school districts in this State, the State Board of Education shall incorporate and deduct the total aggregate adjustments to assessments made by the State Property Tax Appeal Board or Cook County Board of Appeals, as reported pursuant to Section 16-15 of the Property Tax Code or Section 129.1 of the Revenue Act of 1939 by the Department of Revenue, from the equalized assessed valuation that is otherwise to be utilized in the initial calculation.
From the total amount of general State aid or evidence-based funding to be provided to districts, adjustments under this Section together with adjustments as a result of recomputation under Section 2-3.33 must not exceed $25 million, in the aggregate for all districts under both Sections combined, of the general State aid or evidence-based funding appropriation in any fiscal year; if necessary, amounts shall be prorated among districts. If it is necessary to prorate claims under this paragraph, then that portion of each prorated claim that is approved but not paid in the current fiscal year may be resubmitted as a valid claim in the following fiscal year.
(Source: P.A. 100-465, eff. 8-31-17.)

(105 ILCS 5/2-3.85)
Sec. 2-3.85. (Repealed).
(Source: P.A. 85-1209. Repealed by P.A. 94-1105, eff. 6-1-07.)

(105 ILCS 5/2-3.86) (from Ch. 122, par. 2-3.86)
Sec. 2-3.86. The State Board of Education may conduct on-site auditing at the classrooms of any school district for the purpose of verifying attendance records.
(Source: P.A. 85-1209.)

(105 ILCS 5/2-3.87)
Sec. 2-3.87. (Repealed).
(Source: P.A. 85-1209. Repealed by P.A. 97-256, eff. 1-1-12.)

(105 ILCS 5/2-3.88)
Sec. 2-3.88. (Repealed).
(Source: P.A. 85-1209. Repealed by P.A. 94-1105, eff. 6-1-07.)

(105 ILCS 5/2-3.89) (from Ch. 122, par. 2-3.89)
Sec. 2-3.89. Programs concerning services to at-risk children and their families.
(a) The State Board of Education may provide grants to eligible entities, as defined by the State Board of Education, to establish programs which offer coordinated services to at-risk infants and toddlers and their families. Each program shall include a parent education program relating to the development and nurturing of infants and toddlers and case management services to coordinate existing services available in the region served by the program. These services shall be provided through the implementation of an individual family service plan. Each program will have a community involvement component to provide coordination in the service system.
(b) The State Board of Education shall administer the programs through the grants to public school districts and other eligible entities. These grants must be used to supplement, not supplant, funds received from any other source. School districts and other eligible entities receiving grants pursuant to this Section shall conduct voluntary, intensive, research-based, and comprehensive prevention services, as defined by the State Board of Education, for expecting parents and families with children from birth to age 3 who are at-risk of academic failure. A public school district that receives a grant under this Section may subcontract with other eligible entities.
(c) The State Board of Education shall report to the General Assembly by July 1, 2006 and every 2 years thereafter, using the most current data available, on the status of programs funded under this Section, including without limitation characteristics of participants, services delivered, program models used, unmet needs, and results of the programs funded.
(Source: P.A. 96-734, eff. 8-25-09.)

(105 ILCS 5/2-3.90)
Sec. 2-3.90. (Repealed).
(Source: P.A. 86-1477. Repealed by P.A. 94-1105, eff. 6-1-07.)

(105 ILCS 5/2-3.91)
Sec. 2-3.91. (Repealed).
(Source: P.A. 86-1477. Repealed by P.A. 94-1105, eff. 6-1-07.)

(105 ILCS 5/2-3.92)
Sec. 2-3.92. (Repealed).
(Source: P.A. 94-793, eff. 5-19-06. Repealed by P.A. 95-793, eff. 1-1-09.)

(105 ILCS 5/2-3.93)
Sec. 2-3.93. (Repealed).
(Source: P.A. 89-507, eff. 7-1-97. Repealed by P.A. 95-793, eff. 1-1-09.)

(105 ILCS 5/2-3.94)
Sec. 2-3.94. (Repealed).
(Source: P.A. 89-397, eff. 8-20-95. Repealed by P.A. 95-793, eff. 1-1-09.)

(105 ILCS 5/2-3.95)
Sec. 2-3.95. (Repealed).
(Source: P.A. 86-822. Repealed by P.A. 95-793, eff. 1-1-09.)

(105 ILCS 5/2-3.96) (from Ch. 122, par. 2-3.96)
Sec. 2-3.96. Waiver of school fees. The State Board of Education shall promulgate regulations governing waiver of school fees authorized in Sections 10-20.13 and 34-21.6. Board regulations shall require that each school district adopt written policies for the administration of the waiver of school fees. Such policies shall include, but not be limited to: standards for determination of eligibility, procedures for notice to parents and procedures for resolving disputes regarding the administration of the waiver of school fees.
(Source: P.A. 86-195; 86-1028.)

(105 ILCS 5/2-3.97)
Sec. 2-3.97. (Repealed).
(Source: P.A. 86-1028. Repealed by P.A. 96-1423, eff. 8-3-10.)

(105 ILCS 5/2-3.98) (from Ch. 122, par. 2-3.98)
Sec. 2-3.98. Transition program for persons with developmental disabilities. The State Board of Education shall establish and implement, in conjunction with the Department of Human Services, a pilot program for the provision of transitional, educational services to persons with a developmental disability 18 years of age or older who have completed public school programs.
(Source: P.A. 99-143, eff. 7-27-15.)

(105 ILCS 5/2-3.99)
Sec. 2-3.99. (Repealed).
(Source: P.A. 86-1028. Repealed by P.A. 95-793, eff. 1-1-09.)

(105 ILCS 5/2-3.100)
Sec. 2-3.100. (Repealed).
(Source: P.A. 86-1028. Repealed by P.A. 94-1105, eff. 6-1-07.)

(105 ILCS 5/2-3.101)
Sec. 2-3.101. (Repealed).
(Source: P.A. 91-830, eff. 7-1-00. Repealed by P.A. 94-1105, eff. 6-1-07.)

(105 ILCS 5/2-3.102)
Sec. 2-3.102. (Repealed).
(Source: P.A. 87-895. Repealed by P.A. 95-793, eff. 1-1-09.)

(105 ILCS 5/2-3.103) (from Ch. 122, par. 2-3.103)
Sec. 2-3.103. Salary and benefit survey. For each school year commencing on or after January 1, 1992, the State Board of Education shall conduct, in each school district, a school district salary and benefits survey covering the district's certificated and educational support personnel. However, the collection of information covering educational support personnel must be limited to districts with 1,000 or more students enrolled.
A survey form shall be developed and furnished by the State Board of Education to each school district on or before October 1 of the school year covered by the survey, and each school district shall submit a completed survey to the State Board of Education on or before February 1 of the school year covered by the survey.
The State Board of Education shall compile, by April 30 of the school year covered by the survey, a statewide salary and benefit survey report based upon the surveys completed and submitted for that school year by the individual school districts as required by this Section, and shall make the survey report available to all school districts and to all "employee organizations" as defined in Section 2 of the Illinois Educational Labor Relations Act.
The data required to be reported by each school district on the salary and benefits survey developed and furnished under this Section for the school year covered by the survey shall include, but shall not be limited to, the following:
(1) the district's estimated fall enrollment;
(2) with respect to both its certificated and

educational support personnel employees:

(A) whether the district has a salary schedule,

salary policy but no salary schedule, or no salary policy and no salary schedule;

(B) when each such salary schedule or policy of

the district was or will be adopted;

(C) whether there is a negotiated agreement

between the school board and any teacher, educational support personnel or other employee organization and, if so, the affiliation of the local of such organization, together with the month and year of expiration of the negotiated agreement and whether it contains a fair share provision; and if there is no such negotiated agreement but the district does have a salary schedule or policy, a brief explanation of the manner in which each such salary schedule or policy was developed prior to its adoption by the school board, including a statement of whether any meetings between the school board and the superintendent leading up to adoption of the salary schedule or policy were based upon, or were conducted without any discussions between the superintendent and the affected teachers, educational support personnel or other employees;

(D) whether the district's salary program,

policies or provisions are based upon merit or performance evaluation of individual teachers, educational support personnel or other employees, and whether they include: severance pay provisions; early retirement incentives; sick leave bank provisions; sick leave accumulation provisions and, if so, to how many days; personal, business or emergency leave with pay and, if so, the number of days; or direct reimbursement in whole or in part for expenses, such as tuition and materials, incurred in acquiring additional college credit;

(E) whether school board paid or tax sheltered

retirement contributions are included in any existing salary schedule or policy of the school district; what percent (if any) of the salary of each different certified and educational support personnel employee classification (using the employee salary which reflects the highest regularly scheduled step in that classification on the salary schedule or policy of the district) is school board paid to an employee retirement system; the highest scheduled salary and the level of education or training required to reach the highest scheduled salary in each certified and educational support personnel employee classification; using annual salaries from the school board's salary schedule or policy for each certified and educational support personnel employee classification (and excluding from such salaries items of individual compensation resulting from extra-curricular duties, employment beyond the regular school year and longevity service pay, but including additional compensation such as grants and cost of living bonuses that are received by all employees in a classification or by all employees in a classification who are at the maximum experience level), the beginning, maximum and specified intermediate salaries reported to an employee retirement system (including school board paid or tax sheltered retirement contributions, but excluding fringe benefits) for each educational or training category within each certified and educational support personnel employee classification; and the completed years of experience required to reach such maximum regularly scheduled and highest scheduled salaries;

(F) whether the school district provides

longevity pay beyond the last annual regular salary increase available under the district's salary schedule or policy; and if so, the maximum earnings with longevity for each educational or training category specified by the State Board of Education in its survey form (based on salary reported to an employee's retirement system, including school board paid and tax sheltered retirement contributions, but excluding fringe benefits, and with maximum longevity step numbers and completed years of experience computed as provided in the survey form);

(G) for each dental, disability, hospitalization,

life, prescription or vision insurance plan, cafeteria plan or other fringe benefit plan sponsored by the school board: (i) a statement of whether such plan is available to full time teachers or other certificated personnel covered by a district salary schedule or policy, whether such plan is available to full time educational support personnel covered by a district salary schedule or policy, and whether all full time employees to whom coverage under such plan is available are entitled to receive the same benefits under that plan; and (ii) the total annual cost of coverage under that plan for a covered full time employee who is at the highest regularly scheduled step on the salary schedule or policy of the district applicable to such employee, the percent of that total annual cost paid by the school board, the total annual cost of coverage under that plan for the family of that employee, and the percent of that total annual cost for family coverage paid by the school board.

In addition, each school district shall provide to the State Board of Education, on or before February 1 of the school year covered by the survey, as required by this Section, a copy of each salary schedule, salary policy and negotiated agreement which is identified or otherwise referred to in the completed survey form.
(Source: P.A. 96-1423, eff. 8-3-10.)

(105 ILCS 5/2-3.104) (from Ch. 122, par. 2-3.104)
Sec. 2-3.104. State mandate reports. The State Board of Education shall prepare an annual report listing all State mandates applicable to the common schools during the school year covered by the report, excluding only those mandates that relate to school elections. The annual report shall set forth for each listed mandate the date or approximate date that the mandate became effective and the cost of implementing that mandate during the school year covered by the report; provided that if the mandate has not been in effect for the entire school year covered by the report, the estimated annual cost of implementing that mandate shall be set forth in that report, and provided that if the mandate exists because of a federal law, rule or regulation, the report shall note that fact. The State Board of Education shall highlight on each annual report each mandate listed thereon that first became effective and applicable to the common schools during the school year covered by the current annual report. Each annual report prepared by the State Board of Education shall be filed by the State Board of Education with the General Assembly on or before March 1 of the calendar year, beginning with calendar year 1992, and shall cover the school year ending during the calendar year immediately preceding the calendar year in which the annual report is required to be filed.
(Source: P.A. 87-632; 87-895.)

(105 ILCS 5/2-3.105) (from Ch. 122, par. 2-3.105)
Sec. 2-3.105. Services to educational service regions and school districts. Commencing July 1, 1994 and thereafter, the State Board of Education through the office of the State Superintendent of Education shall have and exercise, in and with respect to an educational service region located in a city of 500,000 or more inhabitants, and in and with respect to each school district located in any such educational service region, all rights, powers, duties and responsibilities theretofore vested in and exercised and performed by the regional superintendent of schools in that educational service region under the provisions of this Act or any other law of this State.
(Source: P.A. 96-893, eff. 7-1-10.)

(105 ILCS 5/2-3.105a)
Sec. 2-3.105a. (Repealed).
(Source: P.A. 89-397, eff. 8-20-95. Repealed by P.A. 91-46, eff. 6-30-99.)

(105 ILCS 5/2-3.106)
Sec. 2-3.106. (Repealed).
(Source: P.A. 91-357, eff. 7-29-99. Repealed by P.A. 94-1105, eff. 6-1-07.)

(105 ILCS 5/2-3.107)
Sec. 2-3.107. Test administration ethics. The State Board of Education shall develop a code of ethics for test administration and shall provide assistance to school districts upon request in the implementation of the code. The code of ethics shall at least include a procedure to be followed and safeguards to be observed in the administration of tests.
(Source: P.A. 87-1039; 88-45; 88-670, eff. 12-2-94.)

(105 ILCS 5/2-3.108)
Sec. 2-3.108. Volunteer service credit program. The State Board of Education shall offer guidance and assistance to any school district that chooses to establish a volunteer service credit program under Section 27-22.3.
(Source: P.A. 87-1082; 88-45.)

(105 ILCS 5/2-3.109)
Sec. 2-3.109. Service region as local education agency. The State Board shall define local education agency to include an otherwise qualified educational service region when determining eligibility for any grant, loan, program authorization or other assistance provided to local education agencies by the State Board.
(Source: P.A. 87-1124; 88-45.)

(105 ILCS 5/2-3.109a)
Sec. 2-3.109a. Laboratory schools grant eligibility. A laboratory school as defined in Section 18-8 or 18-8.15 may apply for and be eligible to receive, subject to the same restrictions applicable to school districts, any grant administered by the State Board of Education that is available for school districts.
(Source: P.A. 100-465, eff. 8-31-17.)

(105 ILCS 5/2-3.109b)
Sec. 2-3.109b. Vocational center grant eligibility. An area vocational center, as designated by the State Board of Education, may apply for and be eligible to receive any school maintenance grant, federal or State technology grant, or other competitive grant administered by the State Board of Education that is available for school districts, subject to the same restrictions applicable to school districts.
(Source: P.A. 92-56, eff. 7-12-01.)

(105 ILCS 5/2-3.110)
Sec. 2-3.110. (Repealed).
(Source: P.A. 88-118. Repealed by P.A. 94-1105, eff. 6-1-07.)

(105 ILCS 5/2-3.111)
Sec. 2-3.111. (Repealed).
(Source: P.A. 88-670, eff. 12-2-94. Repealed by P.A. 97-256, eff. 1-1-12.)

(105 ILCS 5/2-3.112)
Sec. 2-3.112. Service evaluation reports.
(a) The Service Evaluation Committee is hereby created to design and develop, under the direction of the Office of the Lieutenant Governor, a form to be used by school districts as provided in this Section to annually evaluate the nature and quality of the services furnished to those school districts by the State Board of Education and the regional offices of education. The Service Evaluation Committee shall be composed of 7 members, consisting of one member from each of the following entities, designated in each case by the governing board of the entity from which the member is designated:
(1) the Regional Superintendents Association;
(2) the staff employed by the State Board of

Education;

(3) the Illinois Parent Teacher Association;
(4) the Illinois Education Association;
(5) the Illinois Federation of Teachers;
(6) the Illinois Association of School Boards; and
(7) the Illinois Association of School Administrators.
Members of the Service Evaluation Committee shall serve at the pleasure of the governing board of the entity by which they are designated to serve as members of the Committee. Committee members shall serve without compensation but shall be reimbursed for the reasonable expenses which they necessarily incur in the performance of their responsibilities as members of the Committee.
(b) Under the direction of the Office of the Lieutenant Governor, the Committee, at periodic intervals not to exceed 3 years, shall review the form to be used for the evaluation and make any modifications in the form that it determines are necessary. The design, development, and any modifications that are to be made to the form shall be determined not later than August 1 of each year, beginning in 1998.
(c) The Office of the Lieutenant Governor shall cause the form of evaluation as last designed, developed, or modified under this Section to be printed and distributed to the board of education of each school district in the State not later than September 1 of each year, beginning in 1998.
(d) The president of the board of education is authorized to cause the evaluation form to be completed and may sign the form as president of the board of education and forward the completed form to the Office of the Lieutenant Governor not later than November 1 of each year, beginning in 1998. Before completing and signing the evaluation form, the president, acting through the board of education, shall request and receive comments, opinions, and other input from the district's administrators, teachers, and teacher organizations to assist the board of education in evaluating, rating, and reporting, on the form to be transmitted to the Office of the Lieutenant Governor, the nature and quality of the services furnished to the district by the State Board of Education and the regional office of education for the educational service region in which the school district is located.
(e) The Office of the Lieutenant Governor shall review and tally the results of all evaluation forms received from the several school districts of the State and submit a written report of the evaluation results to the Governor, the General Assembly, the members of the State Board of Education, and each of the several regional superintendents of schools not later than December 15 of each year, beginning in 1998. The Office of the Lieutenant Governor, in making the annual written report required by this subsection, shall not report, publish, or otherwise release the evaluation results separately for any regional offices of education but instead the evaluation results with respect to the regional offices of education shall be tallied and reported on an aggregate or composite basis, in such manner as to avoid reporting evaluation results on a regional office of education by regional office of education basis.
(f) This Section is subject to the provisions of Section 405-500 of the Department of Central Management Services Law (20 ILCS 405/405-500).
(Source: P.A. 90-96, eff. 1-1-98; 90-498, eff. 1-1-98; 90-609, eff. 6-30-98; 91-239, 1-1-00.)

(105 ILCS 5/2-3.113)
Sec. 2-3.113. (Repealed).
(Source: P.A. 89-626, eff. 8-9-96. Repealed by P.A. 94-1105, eff. 6-1-07.)

(105 ILCS 5/2-3.114)
Sec. 2-3.114. (Repealed).
(Source: P.A. 91-357, eff. 7-29-99. Repealed by P.A. 94-1105, eff. 6-1-07.)

(105 ILCS 5/2-3.115)
Sec. 2-3.115. Tech Prep Programs.
(a) Programs of academic credit. The State Superintendent of Education is encouraged to establish a program of academic credit for Tech Prep work based learning for secondary school students with an interest in pursuing such career training. The program may be instituted by any school district seeking to provide its secondary school students with an opportunity to participate in Tech Prep work based learning programs.
(b) Partnership for Careers grants. The State Board of Education may make grants, subject to appropriations for such purpose, to school districts to be used for Tech Prep Partnership for Careers programs. School districts must submit joint applications for the grants along with one or more companies who commit to (i) make off-campus, privately owned facilities available for the use of the program, (ii) provide significant financial contributions to the program in order to supplement State grants, and (iii) provide career opportunities for students who successfully complete the program training. The State Board of Education may use a portion of the funds appropriated for the program to promote its availability and successes with school districts, businesses, and communities.
(Source: P.A. 90-649, eff. 7-24-98.)

(105 ILCS 5/2-3.116)
Sec. 2-3.116. Electronic transfer of funds to school districts, regional offices of education, and other providers. The State Board of Education shall, in consultation with the regional superintendents of schools and with the advice and approval of the Comptroller, adopt and implement rules establishing a system for the electronic transfer of funds to school districts, regional offices of education, and other providers entitled to payment under programs administered by the State Board of Education. Beginning July 1, 2002, all payments for school districts, regional offices of education, and other providers entitled to payment under programs administered by the State Board of Education must be disbursed by the Comptroller through electronic funds transfer, except as the State Board of Education otherwise directs. If a school district entitled to payment wishes an electronic payment to be made to the district's regional office of education on the district's behalf, the school board, with the approval of the regional office of education, must provide a resolution to the State Board of Education directing that the electronic deposit be made into the account of the regional office of education.
(Source: P.A. 92-121, eff. 7-20-01.)

(105 ILCS 5/2-3.117)
Sec. 2-3.117. School Technology Program.
(a) The State Board of Education is authorized to provide technology-based learning resources to school districts to improve educational opportunities and student achievement throughout the State.
(b) The State Board of Education is authorized, to the extent funds are available, to establish a statewide support system for information, professional development, technical assistance, network design consultation, leadership, technology planning consultation, and information exchange; to expand school district connectivity; and to increase the quantity and quality of student and educator access to on-line resources, experts, and communications avenues from moneys appropriated for the purposes of this Section.
(b-5) The State Board of Education may enter into intergovernmental contracts or agreements with other State agencies, public community colleges, public libraries, public and private colleges and universities, museums on public land, and other public agencies in the areas of technology, telecommunications, and information access, under such terms as the parties may agree, provided that those contracts and agreements are in compliance with the Department of Central Management Services' mandate to provide telecommunications services to all State agencies.
(c) (Blank).
(d) (Blank).
(Source: P.A. 95-793, eff. 1-1-09.)

(105 ILCS 5/2-3.117a)
Sec. 2-3.117a. School Technology Revolving Loan Program.
(a) The State Board of Education is authorized to administer a School Technology Revolving Loan Program from funds appropriated from the School Technology Revolving Loan Fund for the purpose of making the financing of school technology hardware improvements affordable and making the integration of technology in the classroom possible. School technology loans shall be made available to public school districts, charter schools, area vocational centers, laboratory schools, and State-recognized, non-public schools to purchase technology hardware for eligible grade levels on a 2-year rotating basis: grades 9 through 12 in fiscal year 2004 and each second year thereafter and grades K through 8 in fiscal year 2005 and each second year thereafter. However, priority shall be given to public school districts, charter schools, area vocational centers, and laboratory schools that apply prior to October 1 of each year.
The State Board of Education shall determine the interest rate the loans shall bear which shall not be greater than 50% of the rate for the most recent date shown in the 20 G.O. Bonds Index of average municipal bond yields as published in the most recent edition of The Bond Buyer, published in New York, New York. The repayment period for School Technology Revolving Loans shall not exceed 3 years. Participants shall use at least 90% of the loan proceeds for technology hardware investments for students and staff (including computer hardware, technology networks, related wiring, and other items as defined in rules adopted by the State Board of Education) and up to 10% of the loan proceeds for computer furniture. No participant whose equalized assessed valuation per pupil in average daily attendance is at the 99th percentile and above for all districts of the same type shall be eligible to receive a School Technology Revolving Loan under the provisions of this Section for that year.
The State Board of Education shall have the authority to adopt all rules necessary for the implementation and administration of the School Technology Revolving Loan Program, including, but not limited to, rules defining application procedures, prescribing a maximum amount per pupil that may be requested annually, requiring appropriate local commitments for technology investments, prescribing a mechanism for disbursing loan funds in the event requests exceed available funds, specifying collateral, prescribing actions necessary to protect the State's interest in the event of default, foreclosure, or noncompliance with the terms and conditions of the loans, and prescribing a mechanism for reclaiming any items or equipment purchased with the loan funds in the case of the closure of a non-public school.
(b) There is created in the State treasury the School Technology Revolving Loan Fund. The State Board shall have the authority to make expenditures from the Fund pursuant to appropriations made for the purposes of this Section, including refunds. There shall be deposited into the Fund such amounts, including but not limited to:
(1) Transfers from the School Infrastructure Fund;
(2) All receipts, including principal and interest

payments, from any loan made from the Fund;

(3) All proceeds of assets of whatever nature

received by the State Board as a result of default or delinquency with respect to loans made from the Fund;

(4) Any appropriations, grants, or gifts made to the

Fund; and

(5) Any income received from interest on investments

of money in the Fund.

(Source: P.A. 96-734, eff. 8-25-09; 96-783, eff. 8-28-09; 96-1000, eff. 7-2-10.)

(105 ILCS 5/2-3.118)
Sec. 2-3.118. Technology utilization. The State Superintendent of Education shall, from funds appropriated for that purpose, provide assistance to public schools for the implementation or improved utilization of technology, such as support for the development of communication networks and infrastructure, efforts to promote the use of technology in the classroom, and the initiation of technology leadership and capacity-building activities. Assistance may include the provision of staff development resources, curriculum planning and implementation resources, the establishment of demonstration sites, and the integration of technology into school improvement activities.
(Source: P.A. 89-397, eff. 8-20-95.)

(105 ILCS 5/2-3.119)
Sec. 2-3.119. (Repealed).
(Source: P.A. 89-610, eff. 8-6-96. Repealed by P.A. 89-698, eff. 1-14-97.)

(105 ILCS 5/2-3.120)
Sec. 2-3.120. (Repealed).
(Source: P.A. 94-91, eff. 7-1-05. Repealed by P.A. 99-30, eff. 7-10-15.)

(105 ILCS 5/2-3.121)
Sec. 2-3.121. (Repealed).
(Source: P.A. 90-463, eff. 8-17-97. Repealed by P.A. 94-91, eff. 7-1-05.)

(105 ILCS 5/2-3.122)
Sec. 2-3.122. Dissection alternatives. The State Board of Education shall make available to school districts sources of information concerning alternatives to the dissection of animals. Such information may include, but need not be limited to, names, addresses, and contact personnel of organizations that offer free instructional and teaching materials as alternatives to dissection.
(Source: P.A. 90-566, eff. 1-2-98.)

(105 ILCS 5/2-3.123)
Sec. 2-3.123. Giant Steps Autism Center for Excellence pilot program. From appropriations made for purposes of this Section, the State Board of Education shall implement and administer a Giant Steps Autism Center for Excellence pilot program for the study and evaluation of autism and to provide related training for teachers, paraprofessionals, and respite workers, therapist training, and consultative services. The program shall be operated over a period of 3 school years, beginning with the 2005-2006 school year. The State Board of Education is authorized to make grants to school districts and other programs that apply to participate in the Giant Steps Autism Center for Excellence program as implemented and administered by the State Board of Education. The State Board of Education shall by rule provide the form of application and criteria to be used and applied in selecting participating school districts and other programs.
(Source: P.A. 94-196, eff. 7-12-05.)

(105 ILCS 5/2-3.124)
Sec. 2-3.124. (Repealed).
(Source: P.A. 90-548, eff. 1-1-98. Repealed by P.A. 95-793, eff. 1-1-09.)

(105 ILCS 5/2-3.125)
Sec. 2-3.125. Arts and humanities organizations and cultural institutions. The State Board of Education is authorized to reimburse not-for-profit arts and humanities organizations and cultural institutions of Illinois, including but not limited to, museums and theater or dance companies, for the costs of providing educational programs to public elementary and secondary school students.
(Source: P.A. 90-361, eff. 1-1-98; 90-655, eff. 7-30-98.)

(105 ILCS 5/2-3.126)
Sec. 2-3.126. (Repealed).
(Source: P.A. 92-16, eff. 6-28-01. Repealed internally, eff. 7-16-03.)

(105 ILCS 5/2-3.127)
Sec. 2-3.127. (Repealed).
(Source: P.A. 91-143, eff. 7-16-99. Repealed internally, eff. 7-16-03.)

(105 ILCS 5/2-3.127a)
Sec. 2-3.127a. The State Board of Education Special Purpose Trust Fund. The State Board of Education Special Purpose Trust Fund is created as a special fund in the State treasury. The State Board of Education shall deposit all indirect costs recovered from federal programs into the State Board of Education Special Purpose Trust Fund. These funds may be used by the State Board of Education for its ordinary and contingent expenses. Additionally and unless specifically directed to be deposited into other funds, all moneys received by the State Board of Education from gifts, grants, or donations from any source, public or private, shall be deposited into the State Board of Education Special Purpose Trust Fund. These funds shall be used, subject to appropriation by the General Assembly, by the State Board of Education for the purposes established by the gifts, grants, or donations.
(Source: P.A. 94-69, eff. 7-1-05; 95-707, eff. 1-11-08.)

(105 ILCS 5/2-3.128)
Sec. 2-3.128. Job training program; prohibition. The State Board of Education shall not require a school district or a student of any district to participate in any school-to-work or job training program.
(Source: P.A. 91-175, eff. 1-1-00; 92-16, eff. 6-28-01.)

(105 ILCS 5/2-3.129)
Sec. 2-3.129. (Repealed).
(Source: P.A. 92-16, eff. 6-28-01. Repealed by P.A. 94-600, eff. 8-16-05.)

(105 ILCS 5/2-3.130)
Sec. 2-3.130. Time out and physical restraint rules. The State Board of Education shall promulgate rules governing the use of time out and physical restraint in the public schools. The rules shall include provisions governing recordkeeping that is required when physical restraint or more restrictive forms of time out are used.
(Source: P.A. 91-600, eff. 8-14-99; 92-16, eff. 6-28-01.)

(105 ILCS 5/2-3.131)
Sec. 2-3.131. Transitional assistance payments.
(a) If the amount that the State Board of Education will pay to a school district from fiscal year 2004 appropriations, as estimated by the State Board of Education on April 1, 2004, is less than the amount that the State Board of Education paid to the school district from fiscal year 2003 appropriations, then, subject to appropriation, the State Board of Education shall make a fiscal year 2004 transitional assistance payment to the school district in an amount equal to the difference between the estimated amount to be paid from fiscal year 2004 appropriations and the amount paid from fiscal year 2003 appropriations.
(b) If the amount that the State Board of Education will pay to a school district from fiscal year 2005 appropriations, as estimated by the State Board of Education on April 1, 2005, is less than the amount that the State Board of Education paid to the school district from fiscal year 2004 appropriations, then the State Board of Education shall make a fiscal year 2005 transitional assistance payment to the school district in an amount equal to the difference between the estimated amount to be paid from fiscal year 2005 appropriations and the amount paid from fiscal year 2004 appropriations.
(c) If the amount that the State Board of Education will pay to a school district from fiscal year 2006 appropriations, as estimated by the State Board of Education on April 1, 2006, is less than the amount that the State Board of Education paid to the school district from fiscal year 2005 appropriations, then the State Board of Education shall make a fiscal year 2006 transitional assistance payment to the school district in an amount equal to the difference between the estimated amount to be paid from fiscal year 2006 appropriations and the amount paid from fiscal year 2005 appropriations.
(d) If the amount that the State Board of Education will pay to a school district from fiscal year 2007 appropriations, as estimated by the State Board of Education on April 1, 2007, is less than the amount that the State Board of Education paid to the school district from fiscal year 2006 appropriations, then the State Board of Education, subject to appropriation, shall make a fiscal year 2007 transitional assistance payment to the school district in an amount equal to the difference between the estimated amount to be paid from fiscal year 2007 appropriations and the amount paid from fiscal year 2006 appropriations.
(e) Subject to appropriation, beginning on July 1, 2007, the State Board of Education shall adjust prior year information for the transitional assistance calculations under this Section in the event of the creation or reorganization of any school district pursuant to Article 11E of this Code, the dissolution of an entire district and the annexation of all of its territory to one or more other districts pursuant to Article 7 of this Code, or a boundary change whereby the enrollment of the annexing district increases by 90% or more as a result of annexing territory detached from another district pursuant to Article 7 of this Code.
(f) If the amount that the State Board of Education will pay to a school district from fiscal year 2008 appropriations, as estimated by the State Board of Education on April 1, 2008, is less than the amount that the State Board of Education paid to the school district from fiscal year 2007 appropriations, then the State Board of Education, subject to appropriation, shall make a fiscal year 2008 transitional assistance payment to the school district in an amount equal to the difference between the estimated amount to be paid from fiscal year 2008 appropriations and the amount paid from fiscal year 2007 appropriations.
(g) If the amount that the State Board of Education will pay to a school district from fiscal year 2009 appropriations, as estimated by the State Board of Education on April 1, 2009, is less than the amount that the State Board of Education paid to the school district from fiscal year 2008 appropriations, then the State Board of Education, subject to appropriation, shall make a fiscal year 2009 transitional assistance payment to the school district in an amount equal to the difference between the estimated amount to be paid from fiscal year 2009 appropriations and the amount paid from fiscal year 2008 appropriations.
(Source: P.A. 94-69, eff. 7-1-05; 94-835, eff. 6-6-06; 95-331, eff. 8-21-07; 95-707, eff. 1-11-08; 95-744, eff. 7-18-08.)

(105 ILCS 5/2-3.132)
Sec. 2-3.132. Sharing information on school lunch applicants. The State Board of Education shall, whenever requested by the Department of Healthcare and Family Services (formerly Department of Public Aid), agree in writing with the Department of Healthcare and Family Services (as the State agency that administers the State Medical Assistance Program as provided in Title XIX of the federal Social Security Act and the State Children's Health Insurance Program as provided in Title XXI of the federal Social Security Act) to share with the Department of Healthcare and Family Services information on applicants for free or reduced-price lunches. This sharing of information shall be for the sole purpose of helping the Department of Healthcare and Family Services identify and enroll children in the State Medical Assistance Program or the State Children's Health Insurance Program or both as allowed under 42 U.S.C. Sec. 1758(b)(2)(C)(iii)(IV) and under the restrictions set forth in 42 U.S.C. Sec. 1758(b)(2)(C)(vi) and (vii). The State Board of Education may not adopt any rule that would prohibit a child from receiving any form of subsidy or benefit due to his or her parent or guardian withholding consent under Section 22-35 of this Code.
(Source: P.A. 95-331, eff. 8-21-07.)

(105 ILCS 5/2-3.133)
Sec. 2-3.133. Homework assistance information for parents. The State Board of Education shall provide information on its Internet web site regarding strategies that parents can use to assist their children in successfully completing homework assignments. The State Board of Education shall notify all school districts about this information's availability on the State Board of Education's Internet web site.
(Source: P.A. 95-331, eff. 8-21-07.)

(105 ILCS 5/2-3.134)
Sec. 2-3.134. Persistently dangerous schools. The State Board of Education shall maintain data and publish a list of persistently dangerous schools on an annual basis.
(Source: P.A. 95-331, eff. 8-21-07.)

(105 ILCS 5/2-3.135)
Sec. 2-3.135. (Repealed).
(Source: P.A. 95-949, eff. 8-29-08. Repealed internally, eff. 8-31-10.)

(105 ILCS 5/2-3.136)
Sec. 2-3.136. Class size reduction grant programs.
(a) A K-3 class size reduction grant program is created. The program shall be implemented and administered by the State Board of Education. From appropriations made for purposes of this Section, the State Board shall award grants to schools that meet the criteria established by this subsection (a) for the award of those grants.
Grants shall be awarded pursuant to application. The form and manner of applications and the criteria for the award of grants shall be prescribed by the State Board of Education. The grant criteria as so prescribed, however, shall provide that only those schools that are identified as priority schools under Section 2-3.25d-5 of this Code and that maintain grades kindergarten through 3 are grant eligible.
Grants awarded to eligible schools under this subsection (a) shall be used and applied by the schools to defray the costs and expenses of operating and maintaining classes in grades kindergarten through 3 with an average class size within a specific grade of no more than 20 pupils. If a school's facilities are inadequate to allow for this specified class size, then a school may use the grant funds for teacher aides instead.
(b) A K-3 pilot class size reduction grant program is created. The program shall be implemented and administered by the State Board of Education. From appropriations made for purposes of this subsection (b), the State Board shall award grants to schools that meet the criteria established by this Section for the award of those grants.
Grants shall be awarded pursuant to application. The form and manner of application and the criteria for the award of grants shall be prescribed by the State Board of Education.
Grants awarded to eligible schools under this subsection (b) shall be used and applied by the schools to defray the costs and expenses of operating and maintaining classes in grades kindergarten through 3 of no more than 15 pupils per teacher per class. A teacher aide may not be used to meet this requirement.
(c) If a school board determines that a school is using funds awarded under this Section for purposes not authorized by this Section, then the school board, rather than the school, shall determine how the funds are used.
(d) The State Board of Education shall adopt any rules, consistent with the requirements of this Section, that are necessary to implement and administer the class size reduction grant programs.
(Source: P.A. 99-193, eff. 7-30-15.)

(105 ILCS 5/2-3.137)
Sec. 2-3.137. (Repealed).
(Source: P.A. 96-734, eff. 8-25-09. Repealed by P.A. 99-30, eff. 7-10-15.)

(105 ILCS 5/2-3.138)
Sec. 2-3.138. School health recognition program. The State Board of Education shall establish a school health recognition program that:
(1) publicly identifies those schools that have

implemented programs to increase the level of physical activity of their students;

(2) publicly identifies those schools that have

adopted policies or implemented programs to promote healthy nutritional choices for their students; and

(3) allows recognized schools to share best practices

and model services with other schools throughout the State.

(Source: P.A. 94-190, eff. 7-12-05; 95-331, eff. 8-21-07.)

(105 ILCS 5/2-3.139)
Sec. 2-3.139. School wellness policies; taskforce.
(a) The State Board of Education shall establish a State goal that all school districts have a wellness policy that is consistent with recommendations of the Centers for Disease Control and Prevention (CDC), which recommendations include the following:
(1) nutrition guidelines for all foods sold on school

campus during the school day;

(2) setting school goals for nutrition education and

physical activity;

(3) establishing community participation in creating

local wellness policies; and

(4) creating a plan for measuring implementation of

these wellness policies.

The Department of Public Health, the Department of Human Services, and the State Board of Education shall form an interagency working group to publish model wellness policies and recommendations. Sample policies shall be based on CDC recommendations for nutrition and physical activity. The State Board of Education shall distribute the model wellness policies to all school districts before June 1, 2006.
(b) There is created the School Wellness Policy Taskforce, consisting of the following members:
(1) One member representing the State Board of

Education, appointed by the State Board of Education.

(2) One member representing the Department of Public

Health, appointed by the Director of Public Health.

(3) One member representing the Department of Human

Services, appointed by the Secretary of Human Services.

(4) One member of an organization representing the

interests of school nurses in this State, appointed by the interagency working group.

(5) One member of an organization representing the

interests of school administrators in this State, appointed by the interagency working group.

(6) One member of an organization representing the

interests of school boards in this State, appointed by the interagency working group.

(7) One member of an organization representing the

interests of regional superintendents of schools in this State, appointed by the interagency working group.

(8) One member of an organization representing the

interests of parent-teacher associations in this State, appointed by the interagency working group.

(9) One member of an organization representing the

interests of pediatricians in this State, appointed by the interagency working group.

(10) One member of an organization representing the

interests of dentists in this State, appointed by the interagency working group.

(11) One member of an organization representing the

interests of dieticians in this State, appointed by the interagency working group.

(12) One member of an organization that has an

interest and expertise in heart disease, appointed by the interagency working group.

(13) One member of an organization that has an

interest and expertise in cancer, appointed by the interagency working group.

(14) One member of an organization that has an

interest and expertise in childhood obesity, appointed by the interagency working group.

(15) One member of an organization that has an

interest and expertise in the importance of physical education and recreation in preventing disease, appointed by the interagency working group.

(16) One member of an organization that has an

interest and expertise in school food service, appointed by the interagency working group.

(17) One member of an organization that has an

interest and expertise in school health, appointed by the interagency working group.

(18) One member of an organization that campaigns

for programs and policies for healthier school environments, appointed by the interagency working group.

(19) One at-large member with a doctorate in

nutrition, appointed by the State Board of Education.

Members of the taskforce shall serve without compensation. The taskforce shall meet at the call of the State Board of Education. The taskforce shall report its identification of barriers to implementing school wellness policies and its recommendations to reduce those barriers to the General Assembly and the Governor on or before January 1, 2006. The taskforce shall report its recommendations on statewide school nutrition standards to the General Assembly and the Governor on or before January 1, 2007. The taskforce shall report its evaluation of the effectiveness of school wellness policies to the General Assembly and the Governor on or before January 1, 2008. The evaluation shall review a sample size of 5 to 10 school districts. Reports shall be made to the General Assembly by filing copies of each report as provided in Section 3.1 of the General Assembly Organization Act. Upon the filing of the last report, the taskforce is dissolved.
(c) The State Board of Education may adopt any rules necessary to implement this Section.
(d) Nothing in this Section may be construed as a curricular mandate on any school district.
(Source: P.A. 94-199, eff. 7-12-05; 95-331, eff. 8-21-07.)

(105 ILCS 5/2-3.140)
Sec. 2-3.140. Child abduction prevention instruction. The State Board of Education, in coordination with the Department of State Police, shall develop child abduction prevention instruction for inclusion in elementary and secondary school curricula throughout the State. The State Board of Education and the Department of State Police shall encourage the inclusion of the child abduction prevention instruction in private elementary and secondary school curricula throughout the State.
(Source: P.A. 93-310, eff. 7-23-03.)

(105 ILCS 5/2-3.141)
Sec. 2-3.141. (Repealed).
(Source: P.A. 95-331, eff. 8-21-07. Repealed internally, eff. 12-31-10.)

(105 ILCS 5/2-3.142)
Sec. 2-3.142. Grants to Illinois School Psychology Internship Consortium. Subject to appropriations for this purpose, the State Board of Education shall provide grants to the Illinois School Psychology Internship Consortium for aid in providing training programs and facilitating interns to improve the educational and mental health services of children in this State.
(Source: P.A. 95-102, eff. 1-1-08; 95-876, eff. 8-21-08.)

(105 ILCS 5/2-3.143)
Sec. 2-3.143. Lincoln's ChalleNGe Academy study. The State Board of Education shall conduct a study to consider the need for an expansion of enrollment at or the replication of services in other portions of this State for the Lincoln's ChalleNGe Academy as an alternative program for students who have dropped out of traditional school.
(Source: P.A. 95-707, eff. 1-11-08.)

(105 ILCS 5/2-3.144)
Sec. 2-3.144. Community college enrollments. The State Board of Education shall annually assemble all data reported to the State Board of Education under Section 10-21.4 or 34-8 of this Code by district superintendents, relating to the number of high school students in the educational service region who are enrolled in accredited courses at any community college, together with the name and number of the course or courses that each such student is taking, assembled both by individual school district and by educational service region totals.
(Source: P.A. 95-496, eff. 8-28-07; 95-876, eff. 8-21-08.)

(105 ILCS 5/2-3.145)
Sec. 2-3.145. Special education expenditure and receipt report. The State Board of Education shall issue an annual report to the General Assembly and Governor identifying each school district's special education expenditures; receipts received from State, federal, and local sources; and net special education expenditures over receipts received, if applicable. Expenditures and receipts shall be calculated in a manner specified by the State Board using data obtained from the Annual Financial Report, the Funding and Child Tracking System, and district enrollment information. This report must be issued on or before May 1, 2008 and on or before each May 1 thereafter.
(Source: P.A. 95-555, eff. 8-30-07; 95-876, eff. 8-21-08.)

(105 ILCS 5/2-3.146)
Sec. 2-3.146. Severely overcrowded schools grant program. There is created a grant program, subject to appropriation, for severely overcrowded schools. The State Board of Education shall administer the program. Grant funds may be used for purposes of relieving overcrowding. In order for a school district to be eligible for a grant under this Section, (i) the main administrative office of the district must be located in a city of 85,000 or more in population, according to the 2000 U.S. Census, (ii) the school district must have a district-wide percentage of low-income students of 70% or more, as identified by the 2005-2006 School Report Cards published by the State Board of Education, and (iii) the school district must not be eligible for a fast growth grant under Section 18-8.10 of this Code. The State Board of Education shall distribute the funds on a proportional basis with no single district receiving more than 75% of the funds in any given year. The State Board of Education may adopt rules as needed for the implementation and distribution of grants under this Section.
(Source: P.A. 95-707, eff. 1-11-08.)

(105 ILCS 5/2-3.147)
Sec. 2-3.147. (Repealed).
(Source: P.A. 96-1551, eff. 7-1-11. Repealed by P.A. 99-30, eff. 7-10-15.)

(105 ILCS 5/2-3.148)
Sec. 2-3.148. Disability history and awareness campaign. The State Board of Education shall promote an annual campaign about disability history and awareness in this State. The campaign shall be designed to increase public awareness and respect for people with disabilities who comprise a substantial percentage of this State's population, teach future generations that people with disabilities have a rich history and have made valuable contributions throughout this State and the United States, and teach future generations that disability is a natural part of life and that people with disabilities have a right to be treated with civil, legal, and human rights and as full human beings above all else.
(Source: P.A. 96-191, eff. 1-1-10; 96-1000, eff. 7-2-10.)

(105 ILCS 5/2-3.149)
Sec. 2-3.149. Food allergy guidelines.
(a) Not later than July 1, 2010, the State Board of Education, in conjunction with the Department of Public Health, shall develop and make available to each school board guidelines for the management of students with life-threatening food allergies. The State Board of Education and the Department of Public Health shall establish an ad hoc committee to develop the guidelines. The committee shall include experts in the field of food allergens, representatives on behalf of students with food allergies, representatives from the several public school management organizations, which shall include school administrators, principals, and school board members, and representatives from 2 statewide professional teachers' organizations. The guidelines shall include, but need not be limited to, the following:
(1) education and training for school personnel who

interact with students with life-threatening food allergies, such as school and school district administrators, teachers, school advisors and counselors, school health personnel, and school nurses, on the management of students with life-threatening food allergies, including training related to the administration of medication with an auto-injector;

(2) procedures for responding to life-threatening

allergic reactions to food;

(3) a process for the implementation of

individualized health care and food allergy action plans for every student with a life-threatening food allergy; and

(4) protocols to prevent exposure to food allergens.
(b) Not later than January 1, 2011, each school board shall implement a policy based on the guidelines developed pursuant to subsection (a) of this Section for the management of students with life-threatening food allergies enrolled in the schools under its jurisdiction. Nothing in this subsection (b) is intended to invalidate school district policies that were implemented before the development of guidelines pursuant to subsection (a) of this Section as long as such policies are consistent with the guidelines developed pursuant to subsection (a) of this Section.
(Source: P.A. 96-349, eff. 8-13-09; 96-1000, eff. 7-2-10.)

(105 ILCS 5/2-3.150)
Sec. 2-3.150. (Repealed).
(Source: P.A. 96-1000, eff. 7-2-10. Repealed internally, eff. 1-16-13.)

(105 ILCS 5/2-3.151)
Sec. 2-3.151. Green career and technical education programs.
(a) As used in this Section, "green industries" means industries that contribute directly to preserving or enhancing environmental quality by reducing waste and pollution or producing sustainable products using sustainable processes and materials and that provide opportunities for advancement along a career track of increasing skills and wages. Green industries include any of the following:
(1) Energy system retrofits to increase energy

efficiency and conservation.

(2) The production and distribution of biofuels and

vehicle retrofits for biofuels.

(3) Building design and construction that meet the

equivalent of the best available technology in energy and environmental design standards.

(4) Organic and community food production.
(5) The manufacture of products from non-toxic,

environmentally certified or recycled materials.

(6) The manufacture and production of sustainable

technologies, including, but not limited to, solar panels, wind turbines, and fuel cells.

(7) Solar technology installation and maintenance.
(8) Recycling, green composting, and large-scale

reuse of construction and demolition materials and debris.

(9) Water system retrofits to increase water

efficiency and conservation.

(10) Horticulture.
(b) It is the purpose and intent of this Section to establish a State grant program that develops secondary programs that introduce students to developing green industries.
(c) Subject to appropriation, the State Board of Education shall establish a State grant program that develops, through a competitive process, 2-year pilot programs to assist in the creation and promotion of green career and technical education programs in public secondary schools in this State. Preference must be given to proposals that include the integration of academic and career and technical education content, arranged in sequences of courses that lead to post-secondary completion.
(d) The State Board of Education may adopt any rules necessary for the implementation of this Section.
(e) The State Board of Education may use up to 5% of the funds appropriated for the purposes of this Section for administrative costs, including the hiring of positions for the implementation and administration of the grant program, provided that if no appropriation is made to the State Board for a given fiscal year for the purposes of the grant program, then the State Board is not required to make any expenditures in support of the program during that fiscal year.
(Source: P.A. 96-659, eff. 8-25-09; 96-1000, eff. 7-2-10.)

(105 ILCS 5/2-3.152)
Sec. 2-3.152. Community schools.
(a) This Section applies beginning with the 2009-2010 school year.
(b) The General Assembly finds all of the following:
(1) All children are capable of success.
(2) Schools are the centers of vibrant communities.
(3) Strong families build strong educational

communities.

(4) Children succeed when adults work together to

foster positive educational outcomes.

(5) Schools work best when families take active roles

in the education of children.

(6) Schools today are limited in their ability to

dedicate time and resources to provide a wide range of educational opportunities to students because of the focus on standardized test outcomes.

(7) By providing learning opportunities outside of

normal school hours, including programs on life skills and health, students are more successful academically, more engaged in their communities, safer, and better prepared to make a successful transition from school to adulthood.

(8) A community school is a traditional school that

actively partners with its community to leverage existing resources and identify new resources to support the transformation of the school to provide enrichment and additional life skill opportunities for students, parents, and community members at-large. Each community school is unique because its programming is designed by and for the school staff, in partnership with parents, community stakeholders, and students.

(9) Community schools currently exist in this State

in urban, rural, and suburban communities.

(10) Research shows that community schools have a

powerful positive impact on students, as demonstrated by increased academic success, a positive change in attitudes toward school and learning, and decreased behavioral problems.

(11) After-school and evening programs offered by

community schools provide academic enrichment consistent with the Illinois Learning Standards and general school curriculum; an opportunity for physical fitness activities for students, fine arts programs, structured learning "play" time, and other recreational opportunities; a safe haven for students; and work supports for working families.

(12) Community schools are cost-effective because

they leverage existing resources provided by local, State, federal, and private sources and bring programs to the schools, where the students are already congregated. Community schools have been shown to leverage between $5 to $8 in existing programming for every $1 spent on a community school.

(c) Subject to an appropriation or the availability of funding for such purposes, the State Board of Education shall make grants available to fund community schools and to enhance programs at community schools. A request-for-proposal process must be used in awarding grants under this subsection (c). Proposals may be submitted on behalf of a school, a school district, or a consortium of 2 or more schools or school districts. Proposals must be evaluated and scored on the basis of criteria consistent with this Section and other factors developed and adopted by the State Board of Education. Technical assistance in grant writing must be made available to schools, school districts, or consortia of school districts through the State Board of Education directly or through a resource and referral directory established and maintained by the State Board of Education.
(d) In order to qualify for a community school grant under this Section, a school must, at a minimum, have the following components:
(1) Before and after-school programming each school

day to meet the identified needs of students.

(2) Weekend programming.
(3) At least 4 weeks of summer programming.
(4) A local advisory group comprised of school

leadership, parents, and community stakeholders that establishes school-specific programming goals, assesses program needs, and oversees the process of implementing expanded programming.

(5) A program director or resource coordinator who is

responsible for establishing a local advisory group, assessing the needs of students and community members, identifying programs to meet those needs, developing the before and after-school, weekend, and summer programming and overseeing the implementation of programming to ensure high quality, efficiency, and robust participation.

(6) Programming that includes academic excellence

aligned with the Illinois Learning Standards, life skills, healthy minds and bodies, parental support, and community engagement and that promotes staying in school and non-violent behavior and non-violent conflict resolution.

(7) Maintenance of attendance records in all

programming components.

(8) Maintenance of measurable data showing annual

participation and the impact of programming on the participating children and adults.

(9) Documentation of true collaboration between the

school and community stakeholders, including local governmental units, civic organizations, families, businesses, and social service providers.

(10) A non-discrimination policy ensuring that the

community school does not condition participation upon race, ethnic origin, religion, sex, or disability.

(Source: P.A. 96-746, eff. 8-25-09; 96-1000, eff. 7-2-10.)

(105 ILCS 5/2-3.153)
Sec. 2-3.153. Survey of learning conditions.
(a) The State Board of Education shall select for statewide administration an instrument to provide feedback from, at a minimum, students in grades 6 through 12 and teachers on the instructional environment within a school after giving consideration to the recommendations of the Performance Evaluation Advisory Council made pursuant to subdivision (6) of subsection (a) of Section 24A-20 of this Code. Subject to appropriation to the State Board of Education for the State's cost of development and administration and, subject to subsections (b) and (c) of this Section, each school district shall administer, at least biennially, the instrument in every public school attendance center by a date specified by the State Superintendent of Education, and data resulting from the instrument's administration must be provided to the State Board of Education. The survey component that requires completion by the teachers must be administered during teacher meetings or professional development days or at other times that would not interfere with the teachers' regular classroom and direct instructional duties. The State Superintendent, following consultation with teachers, principals, and other appropriate stakeholders, shall publicly report on selected indicators of learning conditions resulting from administration of the instrument at the individual school, district, and State levels and shall identify whether the indicators result from an anonymous administration of the instrument. If in any year the appropriation to the State Board of Education is insufficient for the State's costs associated with statewide administration of the instrument, the State Board of Education shall give priority to districts with low-performing schools and a representative sample of other districts.
(b) A school district may elect to use, on a district-wide basis and at the school district's sole cost and expense, an alternate survey of learning conditions instrument pre-approved by the State Superintendent under subsection (c) of this Section in lieu of the statewide survey instrument selected under subsection (a) of this Section, provided that:
(1) the school district notifies the State Board of

Education, on a form provided by the State Superintendent, of its intent to administer an alternate instrument on or before a date established by the State Superintendent for the 2014-2015 school year and August 1 of each subsequent school year during which the instrument will be administered;

(2) the notification submitted to the State Board

under paragraph (1) of this subsection (b) must be accompanied by a certification signed by the president of the local teachers' exclusive bargaining representative and president of the school board indicating that the alternate survey has been agreed to by the teachers' exclusive bargaining representative and the school board;

(3) the school district's administration of the

alternate instrument, including providing to the State Board of Education data and reports suitable to be published on school report cards and the State School Report Card Internet website, is performed in accordance with the requirements of subsection (a) of this Section; and

(4) the alternate instrument is administered each

school year that the statewide survey instrument is administered; if the statewide survey is not administrated in a given school year, the school district is not required to provide the alternative instrument in that given school year.

(c) The State Superintendent, in consultation with teachers, principals, superintendents, and other appropriate stakeholders, shall administer an approval process through which at least 2, but not more than 3, alternate survey of learning conditions instruments will be approved by the State Superintendent following a determination by the State Superintendent that each approved instrument:
(1) meets all requirements of subsection (a) of this

Section;

(2) provides a summation of indicator results of the

alternative survey by a date established by the State Superintendent in a manner that allows the indicator results to be included on school report cards pursuant to Section 10-17a of this Code by October 31 of the school year following the instrument's administration;

(3) provides summary reports for each district and

attendance center intended for parents and community stakeholders;

(4) meets scale reliability requirements using

accepted testing measures;

(5) provides research-based evidence linking

instrument content to one or more improved student outcomes; and

(6) has undergone and documented testing to prove

validity.

The State Superintendent shall periodically review and update the list of approved alternate survey instruments, provided that at least 2, but no more than 3, alternate survey instruments shall be approved for use during any school year.
(d) Nothing contained in this amendatory Act of the 98th General Assembly repeals, supersedes, invalidates, or nullifies final decisions in lawsuits pending on the effective date of this amendatory Act of the 98th General Assembly in Illinois courts involving the interpretation of Public Act 97-8.
(Source: P.A. 97-8, eff. 6-13-11; 97-813, eff. 7-13-12; 98-648, eff. 7-1-14.)

(105 ILCS 5/2-3.154)
Sec. 2-3.154. Low Performing Schools Intervention Program. From any funds appropriated to the State Board of Education for the purposes of intervening in low performing schools, the State Superintendent may, in his or her discretion, select school districts and schools in which to directly or indirectly intervene; provided however that such school districts and schools are within the lowest 5% in terms of performance in the State as determined by the State Superintendent. Intervention may take the form of a needs assessment or additional, more intensive intervention, as determined by the State Superintendent. Expenditures from funds appropriated for this purpose may include, without limitation, contracts, grants and travel to support the intervention.
(Source: P.A. 97-72, eff. 7-1-11; 97-813, eff. 7-13-12.)

(105 ILCS 5/2-3.155)
Sec. 2-3.155. Textbook block grant program.
(a) The provisions of this Section are in the public interest, for the public benefit, and serve secular public purposes.
(b) As used in this Section, "textbook" means any book or book substitute that a pupil uses as a text or text substitute, including electronic textbooks. "Textbook" includes books, reusable workbooks, manuals, whether bound or in loose-leaf form, instructional computer software, and electronic textbooks and the technological equipment necessary to gain access to and use electronic textbooks intended as a principal source of study material for a given class or group of students. "Textbook" also includes science curriculum materials in a kit format that includes pre-packaged consumable materials if (i) it is shown that the materials serve as a textbook substitute, (ii) the materials are for use by the pupils as a principal learning source, (iii) each component of the materials is integrally necessary to teach the requirements of the intended course, (iv) the kit includes teacher guidance materials, and (v) the purchase of individual consumable materials is not allowed.
(c) Beginning July 1, 2011, subject to annual appropriation by the General Assembly, the State Board of Education is authorized to provide annual funding to public school districts and State-recognized, non-public schools serving students in grades kindergarten through 12 for the purchase of selected textbooks. The textbooks authorized to be purchased under this Section are limited without exception to textbooks that have been preapproved and designated by the State Board of Education for use in any public school and that are secular, non-religious, and non-sectarian. The State Board of Education shall annually publish a list of the textbooks authorized to be purchased under this Section. Each public school district and State-recognized, non-public school shall, subject to appropriations for that purpose, receive a per pupil grant for the purchase of secular textbooks. The per pupil grant amount must be calculated by the State Board of Education utilizing the total appropriation made for these purposes divided by the most current student enrollment data available.
(d) The State Board of Education may adopt rules as necessary for the implementation of this Section and to ensure the religious neutrality of the textbook block grant program, as well as provide for the monitoring of all textbooks authorized in this Section to be purchased directly by State-recognized, nonpublic schools serving students in grades kindergarten through 12.
(Source: P.A. 97-570, eff. 8-25-11; 97-813, eff. 7-13-12.)

(105 ILCS 5/2-3.156)
Sec. 2-3.156. Mathematics curriculum models.
(a) The State Board of Education shall, immediately following the effective date of this amendatory Act of the 97th General Assembly, coordinate the acquisition, adaptation, and development of middle and high school mathematics curriculum models to aid school districts and teachers in implementing standards for all students. The acquisition, adaptation, and development process shall include the input of representatives of statewide educational organizations and stakeholders, including without limitation all of the following:
(1) Representatives of a statewide mathematics

professional organization.

(2) Representatives of statewide teacher

organizations.

(3) Representatives of statewide school

administrator organizations.

(4) Experts in higher education mathematics

instruction.

(5) Experts in curriculum design.
(6) Experts in professional development design.
(7) State education policymakers and advisors.
(8) A representative from the Department of Commerce

and Economic Opportunity.

(9) Higher education faculty.
(10) Representatives of statewide school board

organizations.

(11) Representatives of statewide principal

organizations.

(b) The curriculum models under this Section shall include without limitation all of the following:
(1) Scope-and-sequence descriptions for middle and

high school mathematics progressions, building content and skill acquisition across the grades.

(2) Recommendations of curricula for the final year

of mathematics or math-equivalent instruction before graduation.

(3) Sample lesson plans to illustrate instructional

materials and methods for specific standards.

(4) Model high school course designs that

demonstrate effective student pathways to mathematics-standards attainment by graduation.

(5) Training programs for teachers and

administrators, to be made available in both traditional and electronic formats for regional and local delivery.

(c) The curriculum models under this Section must be completed no later than March 1, 2013.
(d) The curriculum models and training programs under this Section must be made available to all school districts, which may choose to adopt or adapt the models in lieu of developing their own mathematics curricula. The Illinois P-20 Council shall submit a report to the Governor and the General Assembly on the extent and effect of utilization of the curriculum models by school districts. Within 4 years after the effective date of this amendatory Act of the 97th General Assembly, State mathematics test results and higher education mathematics remediation data must be used to gauge the effectiveness of high school mathematics instruction and the extent of standards attainment and be used to guide the continuous improvement of the mathematics curriculum and instruction.
(Source: P.A. 97-704, eff. 1-1-13.)

(105 ILCS 5/2-3.157)
Sec. 2-3.157. (Repealed).
(Source: P.A. 98-756, eff. 7-16-14. Repealed internally, eff. 1-2-14.)

(105 ILCS 5/2-3.158)
Sec. 2-3.158. (Repealed).
(Source: P.A. 98-790, eff. 7-25-14. Repealed internally, eff. 12-31-15.)

(105 ILCS 5/2-3.159)
Sec. 2-3.159. State Seal of Biliteracy.
(a) In this Section, "foreign language" means any language other than English, including all modern languages, Latin, American Sign Language, Native American languages, and native languages.
(b) The State Seal of Biliteracy program is established to recognize public high school graduates who have attained a high level of proficiency in one or more languages in addition to English. The State Seal of Biliteracy shall be awarded beginning with the 2014-2015 school year. School district participation in this program is voluntary.
(c) The purposes of the State Seal of Biliteracy are as follows:
(1) To encourage pupils to study languages.
(2) To certify attainment of biliteracy.
(3) To provide employers with a method of

identifying people with language and biliteracy skills.

(4) To provide universities with an additional

method to recognize applicants seeking admission.

(5) To prepare pupils with 21st century skills.
(6) To recognize the value of foreign language and

native language instruction in public schools.

(7) To strengthen intergroup relationships, affirm

the value of diversity, and honor the multiple cultures and languages of a community.

(d) The State Seal of Biliteracy certifies attainment of a high level of proficiency, sufficient for meaningful use in college and a career, by a graduating public high school pupil in one or more languages in addition to English.
(e) The State Board of Education shall adopt such rules as may be necessary to establish the criteria that pupils must achieve to earn a State Seal of Biliteracy, which may include without limitation attainment of units of credit in English language arts and languages other than English and passage of such assessments of foreign language proficiency as may be approved by the State Board of Education for this purpose. These rules shall ensure that the criteria that pupils must achieve to earn a State Seal of Biliteracy meet the course credit criteria established under subsection (i) of this Section.
(f) The State Board of Education shall do both of the following:
(1) Prepare and deliver to participating school

districts an appropriate mechanism for designating the State Seal of Biliteracy on the diploma and transcript of the pupil indicating that the pupil has been awarded a State Seal of Biliteracy by the State Board of Education.

(2) Provide other information the State Board of

Education deems necessary for school districts to successfully participate in the program.

(g) A school district that participates in the program under this Section shall do both of the following:
(1) Maintain appropriate records in order to identify

pupils who have earned a State Seal of Biliteracy.

(2) Make the appropriate designation on the

diploma and transcript of each pupil who earns a State Seal of Biliteracy.

(h) No fee shall be charged to a pupil to receive the designation pursuant to this Section. Notwithstanding this prohibition, costs may be incurred by the pupil in demonstrating proficiency, including without limitation any assessments required under subsection (e) of this Section.
(i) For admissions purposes, each public university in this State shall accept the State Seal of Biliteracy as equivalent to 2 years of foreign language coursework taken during high school if a student's high school transcript indicates that he or she will be receiving or has received the State Seal of Biliteracy.
(j) Each public community college and public university in this State shall establish criteria to translate a State Seal of Biliteracy into course credit based on foreign language course equivalencies identified by the community college's or university's faculty and staff and, upon request from an enrolled student, the community college or university shall award foreign language course credit to a student who has received a State Seal of Biliteracy. Students enrolled in a public community college or public university who have received a State Seal of Biliteracy must request course credit for their seal within 3 academic years after graduating from high school.
(Source: P.A. 98-560, eff. 8-27-13; 98-756, eff. 7-16-14; 99-600, eff. 1-1-17.)

(105 ILCS 5/2-3.160)
Sec. 2-3.160. (Repealed).
(Source: P.A. 99-78, eff. 7-20-15. Repealed internally, eff. July 1, 2015. P.A. 99-65 contained an extension of the internal repealer, but did not take effect until July 16, 2015.)

(105 ILCS 5/2-3.161)
Sec. 2-3.161. Definition of dyslexia; reading instruction advisory group.
(a) The State Board of Education shall incorporate, in both general education and special education, the following definition of dyslexia:
Dyslexia is a specific learning disability that is

neurobiological in origin. Dyslexia is characterized by difficulties with accurate and/or fluent word recognition and by poor spelling and decoding abilities. These difficulties typically result from a deficit in the phonological component of language that is often unexpected in relation to other cognitive abilities and the provision of effective classroom instruction. Secondary consequences may include problems in reading comprehension and reduced reading experience that can impede growth of vocabulary and background knowledge.

(b) Subject to specific State appropriation or the availability of private donations, the State Board of Education shall establish an advisory group to develop a training module or training modules to provide education and professional development to teachers, school administrators, and other education professionals regarding multi-sensory, systematic, and sequential instruction in reading. This advisory group shall complete its work before December 15, 2015 and is abolished on December 15, 2015. The State Board of Education shall reestablish the advisory group abolished on December 15, 2015 to complete the abolished group's work. The reestablished advisory group shall complete its work before December 31, 2016 and is abolished on December 31, 2016. The provisions of this subsection (b), other than this sentence, are inoperative after December 31, 2016.
(Source: P.A. 99-65, eff. 7-16-15; 99-78, eff. 7-20-15; 99-602, eff. 7-22-16; 99-603, eff. 7-22-16; 100-201, eff. 8-18-17.)

(105 ILCS 5/2-3.162)
Sec. 2-3.162. Student discipline report; school discipline improvement plan.
(a) On or before October 31, 2015 and on or before October 31 of each subsequent year, the State Board of Education, through the State Superintendent of Education, shall prepare a report on student discipline in all school districts in this State, including State-authorized charter schools. This report shall include data from all public schools within school districts, including district-authorized charter schools. This report must be posted on the Internet website of the State Board of Education. The report shall include data on the issuance of out-of-school suspensions, expulsions, and removals to alternative settings in lieu of another disciplinary action, disaggregated by race and ethnicity, gender, age, grade level, whether a student is an English learner, incident type, and discipline duration.
(b) The State Board of Education shall analyze the data under subsection (a) of this Section on an annual basis and determine the top 20% of school districts for the following metrics:
(1) Total number of out-of-school suspensions divided

by the total district enrollment by the last school day in September for the year in which the data was collected, multiplied by 100.

(2) Total number of out-of-school expulsions divided

by the total district enrollment by the last school day in September for the year in which the data was collected, multiplied by 100.

(3) Racial disproportionality, defined as the

overrepresentation of students of color or white students in comparison to the total number of students of color or white students on October 1st of the school year in which data are collected, with respect to the use of out-of-school suspensions and expulsions, which must be calculated using the same method as the U.S. Department of Education's Office for Civil Rights uses.

The analysis must be based on data collected over 3 consecutive school years, beginning with the 2014-2015 school year.
Beginning with the 2017-2018 school year, the State Board of Education shall require each of the school districts that are identified in the top 20% of any of the metrics described in this subsection (b) for 3 consecutive years to submit a plan identifying the strategies the school district will implement to reduce the use of exclusionary disciplinary practices or racial disproportionality or both, if applicable. School districts that no longer meet the criteria described in any of the metrics described in this subsection (b) for 3 consecutive years shall no longer be required to submit a plan.
This plan may be combined with any other improvement plans required under federal or State law.
The calculation of the top 20% of any of the metrics described in this subsection (b) shall exclude all school districts, State-authorized charter schools, and special charter districts that issued fewer than a total of 10 out-of-school suspensions or expulsions, whichever is applicable, during the school year. The calculation of the top 20% of metric described in subdivision (3) of this subsection (b) shall exclude all school districts with an enrollment of fewer than 50 white students or fewer than 50 students of color.
The plan must be approved at a public school board meeting and posted on the school district's Internet website. Within one year after being identified, the school district shall submit to the State Board of Education and post on the district's Internet website a progress report describing the implementation of the plan and the results achieved.
(Source: P.A. 98-1102, eff. 8-26-14; 99-30, eff. 7-10-15; 99-78, eff. 7-20-15.)

(105 ILCS 5/2-3.163)
Sec. 2-3.163. Prioritization of Urgency of Need for Services database.
(a) The General Assembly makes all of the following findings:
(1) The Department of Human Services maintains a

statewide database known as the Prioritization of Urgency of Need for Services that records information about individuals with developmental disabilities who are potentially in need of services.

(2) The Department of Human Services uses the data on

Prioritization of Urgency of Need for Services to select individuals for services as funding becomes available, to develop proposals and materials for budgeting, and to plan for future needs.

(3) Prioritization of Urgency of Need for Services is

available for children and adults with a developmental disability who have an unmet service need anticipated in the next 5 years.

(4) Prioritization of Urgency of Need for Services is

the first step toward getting developmental disabilities services in this State. If individuals are not on the Prioritization of Urgency of Need for Services waiting list, they are not in queue for State developmental disabilities services.

(5) Prioritization of Urgency of Need for Services

may be underutilized by children and their parents or guardians due to lack of awareness or lack of information.

(b) The State Board of Education may work with school districts to inform all students with developmental disabilities and their parents or guardians about the Prioritization of Urgency of Need for Services database.
(c) Subject to appropriation, the Department of Human Services and State Board of Education shall develop and implement an online, computer-based training program for at least one designated employee in every public school in this State to educate him or her about the Prioritization of Urgency of Need for Services database and steps to be taken to ensure children and adolescents are enrolled. The training shall include instruction for at least one designated employee in every public school in contacting the appropriate developmental disabilities Independent Service Coordination agency to enroll children and adolescents in the database. At least one designated employee in every public school shall ensure the opportunity to enroll in the Prioritization of Urgency of Need for Services database is discussed during annual individualized education program (IEP) meetings for all children and adolescents believed to have a developmental disability.
(d) The State Board of Education, in consultation with the Department of Human Services, shall inform parents and guardians of students through school districts about the Prioritization of Urgency of Need for Services waiting list, including the consideration required in subsection (e) of this Section.
(e) The Department of Human Services shall consider the length of time spent on the Prioritization of Urgency of Need for Services waiting list, in addition to other factors considered, when selecting individuals on the list for services.
(Source: P.A. 99-144, eff. 1-1-16; 99-642, eff. 7-28-16; 99-716, eff. 1-1-17.)

(105 ILCS 5/2-3.164)
(Section scheduled to be repealed on December 16, 2020)
Sec. 2-3.164. Attendance Commission.
(a) The Attendance Commission is created within the State Board of Education to study the issue of chronic absenteeism in this State and make recommendations for strategies to prevent chronic absenteeism. The Commission shall consist of all of the following members:
(1) The Director of the Department of Children and

Family Services or his or her designee.

(2) The Chairperson of the State Board of Education

or his or her designee.

(3) The Chairperson of the Board of Higher Education

or his or her designee.

(4) The Secretary of the Department of Human Services

or his or her designee.

(5) The Director of the Department of Public Health

or his or her designee.

(6) The Chairperson of the Illinois Community College

Board or his or her designee.

(7) The Chairperson of the State Charter School

Commission or his or her designee.

(8) An individual that deals with children's

disabilities, impairments, and social emotional issues, appointed by the State Superintendent of Education.

(9) One member from each of the following

organizations, appointed by the State Superintendent of Education:

(A) A non-profit organization that advocates for

students in temporary living situations.

(B) An Illinois-focused, non-profit organization

that advocates for the well-being of all children and families in this State.

(C) An Illinois non-profit, anti-crime

organization of law enforcement that researches and recommends early learning and youth development strategies to reduce crime.

(D) An Illinois non-profit organization that

conducts community-organizing around family issues.

(E) A statewide professional teachers'

organization.

(F) A different statewide professional teachers'

organization.

(G) A professional teachers' organization in a

city having a population exceeding 500,000.

(H) An association representing school

administrators.

(I) An association representing school board

members.

(J) An association representing school principals.
(K) An association representing regional

superintendents of schools.

(L) An association representing parents.
(M) An association representing high school

districts.

(N) An association representing large unit

districts.

(O) An organization that advocates for healthier

school environments in Illinois.

(P) An organization that advocates for the health

and safety of Illinois youth and families by providing capacity building services.

(Q) A statewide association of local

philanthropic organizations that advocates for effective educational, health, and human service policies to improve this State's communities.

(R) A statewide organization that advocates for

partnerships among schools, families, and the community that provide access to support and remove barriers to learning and development, using schools as hubs.

(S) An organization representing statewide

programs actively involved in truancy intervention.

Attendance Commission members shall serve without compensation but shall be reimbursed for their travel expenses from appropriations to the State Board of Education available for that purpose and subject to the rules of the appropriate travel control board.
(b) The Attendance Commission shall meet initially at the call of the State Superintendent of Education. The members shall elect a chairperson at their initial meeting. Thereafter, the Attendance Commission shall meet at the call of the chairperson. The Attendance Commission shall hold hearings on a periodic basis to receive testimony from the public regarding attendance.
(c) The Attendance Commission shall identify strategies, mechanisms, and approaches to help parents, educators, principals, superintendents, and the State Board of Education address and prevent chronic absenteeism and shall recommend to the General Assembly and State Board of Education:
(1) a standard for attendance and chronic

absenteeism, defining attendance as a calculation of standard clock hours in a day that equal a full day based on instructional minutes for both a half day and a full day per learning environment;

(2) mechanisms to improve data systems to monitor and

track chronic absenteeism across this State in a way that identifies trends from prekindergarten through grade 12 and allows the identification of students who need individualized chronic absenteeism prevention plans;

(3) mechanisms for reporting and accountability for

schools and districts across this State, including creating multiple measure indexes for reporting;

(4) best practices for utilizing attendance and

chronic absenteeism data to create multi-tiered systems of support and prevention that will result in students being ready for college and career; and

(5) new initiatives and responses to ongoing

challenges presented by chronic absenteeism.

(d) The State Board of Education shall provide administrative support to the Commission. The Attendance Commission shall submit an initial report to the General Assembly and the State Board of Education no later than March 15, 2016. The Attendance Commission shall submit an annual report to the General Assembly and the State Board of Education no later than December 15, 2016 and each December 15 thereafter.
(e) The Attendance Commission is abolished and this Section is repealed on December 16, 2020.
(Source: P.A. 99-432, eff. 8-21-15; 99-601, eff. 7-22-16; 99-642, eff. 7-28-16.)

(105 ILCS 5/2-3.165)
Sec. 2-3.165. (Repealed).
(Source: P.A. 99-642, eff. 7-28-16. Repealed internally, eff. 6-1-16)

(105 ILCS 5/2-3.166)
Sec. 2-3.166. Youth suicide awareness and prevention.
(a) This Section may be referred to as Ann Marie's Law.
(b) The State Board of Education shall do both of the following:
(1) In consultation with a youth suicide prevention

organization operating in this State and organizations representing school boards and school personnel, develop a model youth suicide awareness and prevention policy that is consistent with subsection (c) of this Section.

(2) Compile, develop, and post on its publicly

accessible Internet website both of the following, which may include materials already publicly available:

(A) Recommended guidelines and educational

materials for training and professional development.

(B) Recommended resources and age-appropriate

educational materials on youth suicide awareness and prevention.

(c) The model policy developed by the State Board of Education under subsection (b) of this Section and any policy adopted by a school board under subsection (d) of this Section shall include all of the following:
(1) A statement on youth suicide awareness and

prevention.

(2) Protocols for administering youth suicide

awareness and prevention education to staff and students.

(3) Methods of prevention, including procedures for

early identification and referral of students at risk of suicide.

(4) Methods of intervention, including procedures

that address an emotional or mental health safety plan for students identified as being at increased risk of suicide.

(5) Methods of responding to a student or staff

suicide or suicide attempt.

(6) Reporting procedures.
(7) Recommended resources on youth suicide awareness

and prevention programs, including current contact information for such programs.

(d) Beginning with the 2015-2016 school year, each school board shall review and update its current suicide awareness and prevention policy to be consistent with subsection (c) of this Section or adopt an age-appropriate youth suicide awareness and prevention policy consistent with subsection (c) of this Section, inform each school district employee and the parent or legal guardian of each student enrolled in the school district of such policy, and post such policy on the school district's publicly accessible Internet website. The policy adopted by a school board under this subsection (d) may be based upon the model policy developed by the State Board of Education under subsection (b) of this Section.
(Source: P.A. 99-443, eff. 8-21-15; 99-642, eff. 7-28-16.)

(105 ILCS 5/2-3.167)
(Section scheduled to be repealed on July 1, 2018)
Sec. 2-3.167. Task Force on Computer Science Education.
(a) The State Board of Education shall establish a Task Force on Computer Science Education, to be comprised of all of the following members, with an emphasis on bipartisan legislative representation and diverse non-legislative stakeholder representation:
(1) One member appointed by the Speaker of the House

of Representatives.

(2) One member appointed by the President of the

Senate.

(3) One member appointed by the Minority Leader of

the House of Representatives.

(4) One member appointed by the Minority Leader of

the Senate.

(5) One member appointed by the head of a statewide

association representing teachers.

(6) One member appointed by the head of an

association representing teachers in a city of over 500,000 people.

(7) One member appointed by the head of an

association representing computer science teachers.

(8) One member appointed by the head of an

association representing school boards.

(9) One member appointed by the head of an

association representing the media.

(10) One member appointed by the head of an

association representing the non-profit sector that promotes computer science education as a core mission.

(11) One member appointed by the head of an

association representing the non-profit sector that promotes computer science education among the general public.

(12) One member appointed by the president of an

institution of higher education who teaches college or graduate-level government courses or facilitates a program dedicated to cultivating computer science education.

(13) One member appointed by the head of an

association representing principals or district superintendents.

(14) The chief executive officer of the school

district organized under Article 34 of this Code or his or her designee.

(b) The members of the Task Force shall serve without compensation but shall be reimbursed for their reasonable and necessary expenses from funds appropriated to the State Board of Education for that purpose. The members of the Task Force shall be reimbursed for their travel expenses from appropriations to the State Board of Education available for that purpose and subject to the rules of the appropriate travel control board.
(c) The members of the Task Force shall be considered members with voting rights. A quorum of the Task Force shall consist of a simple majority of the members of the Task Force. All actions and recommendations of the Task Force must be approved by a simple majority vote of the members.
(d) The Task Force shall meet initially at the call of the State Superintendent of Education, shall elect one member as chairperson at its initial meeting through a simple majority vote of the Task Force, and shall thereafter meet at the call of the chairperson.
(e) The State Board of Education shall provide administrative and other support to the Task Force.
(f) The Task Force is charged with all of the following tasks:
(1) To analyze the current state of computer science

education in this State.

(2) To analyze current computer science education

laws in other jurisdictions, both mandated and permissive.

(3) To identify best practices in computer science

education in other jurisdictions.

(4) To make recommendations to the General Assembly

focused on substantially increasing computer science education and the capacity of youth to obtain the requisite knowledge, skills, and practices to be educated in computer science.

(5) To make funding recommendations, if the Task

Force's recommendations to the General Assembly would require a fiscal commitment.

(g) No later than July 1, 2017, the Task Force shall summarize its findings and recommendations in a report to the General Assembly, filed as provided in Section 3.1 of the General Assembly Organization Act. Upon filing its report, the Task Force is dissolved.
(h) This Section is repealed on July 1, 2018.
(Source: P.A. 99-647, eff. 7-28-16; 100-201, eff. 8-18-17.)

(105 ILCS 5/2-3.168)
Sec. 2-3.168. Advisory Council on At-Risk Students.
(a) For purposes of this Section, "at-risk students" means students served by the Department of Human Services who receive services through Medicaid, the Supplemental Nutrition Assistance Program, the Children's Health Insurance Program, or Temporary Assistance for Needy Families, as well as students under the legal custody of the Department of Children and Family Services. Students may not be counted more than once for receiving multiple services from the Department of Human Services or if they receive those services and are under the legal custody of the Department of Children and Family Services.
(b) The Advisory Council on At-Risk Students is created within the State Board of Education. The Advisory Council shall consist of all of the following members:
(1) One member of the House of Representatives

appointed by the Speaker of the House of Representatives.

(2) One member of the House of Representatives

appointed by the Minority Leader of the House of Representatives.

(3) One member of the Senate appointed by the

President of the Senate.

(4) One member of the Senate appointed by the

Minority Leader of the Senate.

(5) The following members appointed by the State

Superintendent of Education:

(A) One member who is an educator representing a

statewide professional teachers' organization.

(B) One member who is an educator representing a

different statewide professional teachers' organization.

(C) One member who is an educator representing a

professional teachers' organization in a city having a population exceeding 500,000.

(D) One member from an organization that works

for economic, educational, and social progress for African Americans and promotes strong sustainable communities through advocacy, collaboration, and innovation.

(E) One member from an organization that

facilitates the involvement of Latino Americans at all levels of public decision-making.

(F) One member from an organization focused on

research-based education policy to support a school system that prepares all students for college, a career, and democratic citizenship.

(G) One member from an organization dedicated to

advocating for public policies to prevent homelessness.

(H) One member from the Illinois Student

Assistance Commission.

(I) One member from an organization that works to

ensure the health and safety of Illinois youth and families by providing capacity building services.

(J) One member from an organization that provides

public high school students with opportunities to explore and develop their talents, while gaining critical skills for work, college, and beyond.

(K) One member from an organization that promotes

the strengths and abilities of youth and families by providing community-based services that empower each to face life's challenges with confidence, competence, and dignity.

(L) One member from an organization that connects

former members of the foster care system with current children in the foster care system.

(M) One member who has experience with research

and statistics.

(N) Three members who are parents of at-risk

students.

(O) One member from an organization that

optimizes the positive growth of at-risk youth and individuals working with at-risk youth through support services.

(P) One member from a statewide organization

representing regional superintendents of schools.

(Q) One member from an association representing

school management.

(R) One member from an organization representing

principals in a city having a population exceeding 500,000.

Members of the Council shall, to the extent possible, be selected on the basis of experience with or knowledge of various programs for at-risk students. The Council shall, to the extent possible, include diverse membership from a variety of socio-economic, racial, and ethnic backgrounds.
(c) Initial members of the Council shall serve terms determined by lot as follows:
(1) Seven members shall serve for one year.
(2) Seven members shall serve for 2 years.
(3) The remaining members shall serve for 3 years.
However, upon the appointment of the additional members under this amendatory Act of the 99th General Assembly, terms for the initial members of the Council shall be redetermined, with the initial and additional members of the Council serving as follows:
(A) Members appointed under subdivisions (1) through

(4) of subsection (b) of this Section shall serve on the Council until their successors are appointed.

(B) Of the members appointed under subdivision (5)

of subsection (b) of this Section, 6 members shall serve for one year, 6 members shall serve for 2 years, and the remaining members shall serve for 3 years, as determined by lot.

(c-5) Successors to members appointed under subdivisions (1) through (4) of subsection (b) of this Section shall serve on the Council until their successors are appointed. Successors to members appointed under subdivision (5) of subsection (b) of this Section shall serve 3-year terms and must serve until their successors are appointed.
(d) Members of the Council shall serve without compensation but may be reimbursed for travel if funds are made available for that specific purpose.
(e) The Council shall initially meet at the call of the State Superintendent of Education. The members shall elect a chairperson from among their number at their initial meeting, with successor chairpersons being elected as determined by the Council. Thereafter, the Council shall meet at the call of the chairperson.
(f) The State Board of Education and City of Chicago School District 299 shall provide administrative support to the Council.
(g) The Council shall operate under the provisions of the Open Meetings Act and accept and consider public comments.
(h) By no later than December 15, 2017, the Council shall submit a report to the State Board of Education, the Governor, and the General Assembly addressing, at a minimum, the following with respect to school districts where racial minorities comprise a majority of the student population:
(1) What are the barriers to success present for

at-risk students?

(2) How much does socio-economic status impact

academic and career achievement?

(3) How do at-risk students perform academically?
(4) How do at-risk students perform academically

compared to students from higher socio-economic statuses?

(5) What programs are shown to help at-risk students

reach higher levels of academic and career achievement?

(6) What specific curriculums help the academic

success of at-risk students?

(7) Of curriculums that help at-risk students, which

of these need to be implemented within the Illinois Learning Standards?

(8) To what degree do school districts teach cultural

history, and how can this be improved?

(9) Specific policy recommendations to improve the

academic success of at-risk students.

(10) Any other information that the Council

determines will assist in the understanding of the barriers to success for or increase the academic performance of at-risk students.

The Council shall submit an annual report regarding barriers to academic success and the academic progress of at-risk students by no later than December 31 of each year beginning the year after the initial report is submitted.
(Source: P.A. 99-721, eff. 8-5-16; 99-929, eff. 1-20-17; 100-201, eff. 8-18-17.)

(105 ILCS 5/2-3.169)
Sec. 2-3.169. State Global Scholar Certification.
(a) The State Global Scholar Certification Program is established to recognized public high school graduates who have attained global competence. State Global Scholar Certification shall be awarded beginning with the 2017-2018 school year. School district participation in this certification is voluntary.
(b) The purposes of State Global Scholar Certification are as follows:
(1) To recognize the value of a global education.
(2) To certify attainment of global competence.
(3) To provide employers with a method of identifying

globally competent employees.

(4) To provide colleges and universities with an

additional method to recognize applicants seeking admission.

(5) To prepare students with 21st century skills.
(6) To encourage the development of a globally ready

workforce in the STEM (science, technology, engineering, and mathematics), manufacturing, agriculture, and service sectors.

(c) State Global Scholar Certification confirms attainment of global competence, sufficient for meaningful use in college and a career, by a graduating public high school student.
(d) The State Board of Education shall adopt such rules as may be necessary to establish the criteria that students must achieve to earn State Global Scholar Certification, which shall minimally include attainment of units of credit in globally focused courses, service learning experiences, global collaboration and dialogue, and passage of a capstone project demonstrating global competency, as approved by the participating school district for this purpose.
(e) The State Board of Education shall do both of the following:
(1) Prepare and deliver to participating school

districts an appropriate mechanism for designating State Global Scholar Certification on the diploma and transcript of a student indicating that the student has been awarded State Global Scholar Certification by the State Board of Education.

(2) Provide other information the State Board of

Education deems necessary for school districts to successfully participate in the certification.

(f) A school district that participates in certification under this Section shall do both of the following:
(1) Maintain appropriate records in order to identify

students who have earned State Global Scholar Certification.

(2) Make the appropriate designation on the diploma

and transcript of each student who earns State Global Scholar Certification.

(g) No fee may be charged to a student to receive the designation pursuant to the Section. Notwithstanding this prohibition, costs may be incurred by the student in demonstrating proficiency.
(Source: P.A. 99-780, eff. 8-12-16; 100-201, eff. 8-18-17.)

(105 ILCS 5/2-3.170)
(Text of Section from P.A. 100-174)
Sec. 2-3.170. Entrepreneurial skills teaching resources. The State Board of Education shall post resources regarding the teaching of entrepreneurial skills for use by school districts with secondary schools. The State Board of Education shall gather input from business groups and universities when developing the list of resources.
(Source: P.A. 100-174, eff. 1-1-18.)

(Text of Section from P.A. 100-175)
Sec. 2-3.170. High-skilled manufacturing teaching resources. The State Board of Education shall post resources regarding the teaching of high-skilled manufacturing, to be used in high schools and vocational education programs.
(Source: P.A. 100-175, eff. 1-1-18.)

(Text of Section from P.A. 100-465)
Sec. 2-3.170. Property tax relief pool grants.
(a) As used in this Section,
"Property tax multiplier" equals one minus the square of the school district's Local Capacity Percentage, as defined in Section 18-8.15 of this Code.
"State Board" means the State Board of Education.
"Unit equivalent tax rate" means the Adjusted Operating Tax Rate, as defined in Section 18-8.15 of this Code, multiplied by a factor of 1 for unit school districts, 13/9 for elementary school districts, and 13/4 for high school districts.
(b) Subject to appropriation, the State Board shall provide grants to eligible school districts that provide tax relief to the school district's residents, up to a limit of 1% of the school district's equalized assessed value, as provided in this Section.
(c) By August 1 of each year, the State Board shall publish an estimated threshold unit equivalent tax rate. School districts whose adjusted operating tax rate, as defined in this Section, is greater than the estimated threshold unit equivalent tax rate are eligible for relief under this Section. This estimated tax rate shall be based on the most recent available data provided by school districts pursuant to Section 18-8.15 of this Code. The State Board shall estimate this property tax rate based on the amount appropriated to the grant program and the assumption that a set of school districts, based on criteria established by the State Board, will apply for grants under this Section. The criteria shall be based on reasonable assumptions about when school districts will apply for the grant.
(d) School districts seeking grants under this Section shall apply to the State Board by October 1 of each year. All applications to the State Board for grants shall include the amount of the grant requested.
(e) By December 1 of each year, based on the most recent available data provided by school districts pursuant to Section 18-8.15 of this Code, the State Board shall calculate the unit equivalent tax rate, based on the applications received by the State Board, above which the appropriations are sufficient to provide relief and publish a list of the school districts eligible for relief.
(f) The State Board shall publish a final list of grant recipients and provide payment of the grants by January 15 of each year.
(g) If payment from the State Board is received by the school district on time, the school district shall reduce its property tax levy in an amount equal to the grant received under this Section.
(h) The total grant to a school district under this Section shall be calculated based on the total amount of reduction in the school district's aggregate extension, up to a limit of 1% of a district's equalized assessed value for a unit school district, 0.69% for an elementary school district, and 0.31% for a high school district, multiplied by the property tax multiplier or the amount that the unit equivalent tax rate is greater than the rate determined by the State Board, whichever is less.
(i) If the State Board does not expend all appropriations allocated pursuant to this Section, then any remaining funds shall be allocated pursuant to Section 18-8.15 of this Code.
(j) The State Board shall prioritize payments under Section 18-8.15 of this Code over payments under this Section, if necessary.
(k) Any grants received by a school district shall be included in future calculations of that school district's Base Funding Minimum under Section 18-8.15 of this Code.
(l) In the tax year following receipt of a Property Tax Pool Relief Grant, the aggregate levy of any school district receiving a grant under this Section, for purposes of the Property Tax Extension Limitation Law, shall include the tax relief the school district provided in the previous taxable year under this Section.
(Source: P.A. 100-465, eff. 8-31-17.)



Article 3 - Regional Superintendent of Schools

(105 ILCS 5/Art. 3 heading)

(105 ILCS 5/3-0.01) (from Ch. 122, par. 3-0.01)
Sec. 3-0.01. "County superintendent of schools" and "regional superintendent of schools" defined - Application of Article.
(a) Except as otherwise provided by subsection (b), after the effective date of this amendatory Act of 1975, the chief administrative officer of an educational service region shall be designated and referred to as the "regional superintendent of schools" or the "regional superintendent" and after the effective date of this amendatory Act of 1993 the office held by the chief administrative officer shall be designated and referred to as the "regional office of education". For purposes of the School Code and except as otherwise provided by subsection (b), any reference to "county superintendent of schools" or "county superintendent" means the regional superintendent of schools.
(b) Notwithstanding any other provisions of this Article, but subject to subsection (b-1), in educational service regions containing 2,000,000 or more inhabitants, the office of regional superintendent of schools is abolished. Subject to Section 2-3.105 of this Code, all rights, powers, duties and responsibilities theretofore vested by law in, and exercised and performed by the regional superintendent of schools and by any assistant regional superintendents or other assistants or employees in the office of the regional superintendent of schools being abolished shall be vested in, exercised and performed by the chief administrative officer of the educational service centers established pursuant to Section 2-3.62 of this Code for any educational service region containing 2,000,000 or more inhabitants. Beginning on the effective date of this amendatory Act of the 96th General Assembly, in an educational service region containing 2,000,000 or more inhabitants: (i) all books, records, maps, papers and other documents belonging to or subject to the control or disposition of the former regional superintendent of schools by virtue of his office shall be transferred and delivered to the State Board of Education; (ii) possession or control over all moneys, deposits and accounts in the possession or subject to the control or disposition of the former regional superintendent of schools by virtue of his office, including but not limited to undistributed or unexpended moneys drawn from, and all amounts on deposit in, the county, institute and supervisory expense funds, shall be transferred to and placed under the control and disposition of the State Board of Education, excepting only those moneys or accounts, if any, the source of which is the county treasury, for proper redistribution to the educational service centers; and (iii) all other equipment, furnishings, supplies and other personal property belonging to or subject to the control or disposition of the former regional superintendent of schools by virtue of his office, excepting only those items which were provided by the county board, shall be transferred and delivered to the State Board of Education. Any reference in this Code to "regional superintendent of schools" or "regional superintendent", or "county superintendent of schools" or "county superintendent" shall mean, with respect to any educational service region containing 2,000,000 or more inhabitants in which the office of regional superintendent of schools is abolished, the chief administrative officer of the educational service centers established pursuant to Section 2-3.62 of this Code for the educational service region. Upon and after the first Monday of August 1995, references in this Code and elsewhere to educational service regions of 2,000,000 or fewer inhabitants shall exclude any educational service region containing a city of 500,000 or more inhabitants and references in this Code and elsewhere to educational service regions of 2,000,000 or more inhabitants shall mean an educational service region containing a city of 500,000 or more inhabitants regardless of the actual population of the region.
(b-1) References to "regional superintendent" shall also include the chief administrative officer of the educational service centers established under Section 2-3.62 of this Code and serving that portion of a Class II county outside a city of 500,000 or more population.
(c) This Article applies to the regional superintendent of a multicounty educational service region formed under Article 3A as well as to a single county or partial county region, except that in case of conflict between the provisions of this Article and of Article 3A in the case of a multicounty region, the provisions of Article 3A shall apply. Any reference to "county" or to "educational service region" in this Article means a regional office of education.
(Source: P.A. 98-647, eff. 6-13-14.)

(105 ILCS 5/3-1) (from Ch. 122, par. 3-1)
Sec. 3-1. Election; eligibility. Quadrennially there shall be elected in every county, except those which have been consolidated into a multicounty educational service region under Article 3A and except those having a population of 2,000,000 or more inhabitants, a regional superintendent of schools, who shall enter upon the discharge of his duties on the first Monday of August next after his election; provided, however, that the term of office of each regional superintendent of schools in office on June 30, 2003 is terminated on July 1, 2003, except that an incumbent regional superintendent of schools shall continue to serve until his successor is elected and qualified, and each regional superintendent of schools elected at the general election in 2002 and every four years thereafter shall assume office on the first day of July next after his election. No one is eligible to file his petition at any primary election for the nomination as candidate for the office of regional superintendent of schools nor to enter upon the duties of such office either by election or appointment unless he possesses the following qualifications: (1) he is of good character, (2) he has a master's degree, (3) he has earned at least 20 semester hours of credit in professional education at the graduate level, (4) he holds a valid all grade supervisory license, a valid State limited supervisory license, a valid state life supervisory license, or a valid administrative license, (5) he has had at least 4 years experience in teaching, and (6) he was engaged for at least 2 years of the 4 previous years in full time teaching or supervising in the common public schools or serving as a county superintendent of schools or regional superintendent of schools for an educational service region in the State of Illinois.
No petition of any candidate for nomination for the office of regional superintendent of schools may be filed and no such candidate's name may be placed on a primary or general election ballot, unless such candidate files as part of his petition a certificate from the State Board of Education certifying that from the records of its office such candidate has the qualifications required by this Section; however, any incumbent filing his petition for nomination for a succeeding term of office shall not be required to attach such certificate to his petition of candidacy.
Nomination papers filed under this Section are not valid unless the candidate named therein files with the county clerk or State Board of Elections a statement of economic interests as required by the Illinois Governmental Ethics Act. Such receipt shall be so filed either previously during the calendar year in which his nomination papers were filed or within the period for the filing of nomination papers in accordance with the general election law.
The changes in qualifications made by Public Act 76-1563 do not affect the right of an incumbent to seek reelection.
On and after July 1, 1994, the provisions of this Section shall have no application in any educational service region having a population of 2,000,000 or more inhabitants; provided further that no election shall be held in November of 1994 or at any other time after July 1, 1992 for the office of regional superintendent of schools in any county or educational service region having a population of 2,000,000 or more inhabitants.
(Source: P.A. 99-30, eff. 7-10-15.)

(105 ILCS 5/3-1.1) (from Ch. 122, par. 3-1.1)
Sec. 3-1.1. Eligible voters. Whenever a unit school district is located in more than one educational service region, a qualified elector residing in that unit school district but outside of the educational service region administered by the regional superintendent of schools having supervision and control over that unit school district shall be eligible to vote in any election held to elect the regional superintendent of schools of the educational service region that is administered by the regional superintendent of schools who has supervision and control over that unit school district, but the elector shall not also be eligible to vote in the election held to elect the regional superintendent of schools of the educational service region in which the elector resides.
Not less than 100 days before each general primary election, the regional superintendent of schools shall certify to the State Board of Elections a list of each unit school district under his or her supervision and control and each county in which all or any part of each of those districts is located. The State Board of Elections shall certify each of those unit school districts and counties to the appropriate election authorities within 20 days after receiving the list certified by the regional superintendent of schools.
The election authority in a single county educational service region whose regional superintendent of schools exercises supervision and control over a unit school district that is located in that single county educational service region and in one or more other educational service regions shall certify to the election authority of each of those other educational service regions in which the unit school district is located the candidates for the office of the regional superintendent of schools exercising supervision and control over that unit school district.
(Source: P.A. 87-328; 88-535.)

(105 ILCS 5/3-2) (from Ch. 122, par. 3-2)
Sec. 3-2. Oath of office - Bond - Salary. Before entering upon his or her duties a regional superintendent of schools shall take and subscribe the oath prescribed by the Constitution and execute a bond payable to the People of the State of Illinois with 2 or more responsible persons having an interest in real estate as sureties (or, if the county is self-insured, the county through its self-insurance program may provide bonding), to be approved by the county board in a penalty of not less than $100,000, conditioned upon the faithful discharge of his or her duties and upon the delivery to his or her successor in office of all monies, books, papers and property in his or her custody as such regional superintendent of schools.
This bond shall be filed in the office of the county clerk, and action upon it may be maintained by any corporate body interested, for the benefit of any township or fund injured by any breach of its condition.
If any vacancy in the office of regional superintendent of schools occurs, such vacancy shall be filled in the manner provided by Section 3A-6.
Regional Superintendents of Schools shall receive the salary provided by Section 3-2.5.
On and after July 1, 1994, the provisions of this Section shall have no application in any educational service region having a population of 2,000,000 or more inhabitants.
(Source: P.A. 88-387; 89-233, eff. 1-1-96.)

(105 ILCS 5/3-2.5)
Sec. 3-2.5. Salaries.
(a) Except as otherwise provided in this Section, the regional superintendents of schools shall receive for their services an annual salary according to the population, as determined by the last preceding federal census, of the region they serve, as set out in the following schedule:

SALARIES OF REGIONAL SUPERINTENDENTS OF SCHOOLS

POPULATION OF REGION

ANNUAL SALARY

61,000 to 99,999

$78,000

100,000 to 999,999

$81,500

1,000,000 and over

$83,500

The changes made by Public Act 86-98 in the annual salary that the regional superintendents of schools shall receive for their services shall apply to the annual salary received by the regional superintendents of schools during each of their elected terms of office that commence after July 26, 1989 and before the first Monday of August, 1995.
The changes made by Public Act 89-225 in the annual salary that regional superintendents of schools shall receive for their services shall apply to the annual salary received by the regional superintendents of schools during their elected terms of office that commence after August 4, 1995 and end on August 1, 1999.
The changes made by this amendatory Act of the 91st General Assembly in the annual salary that the regional superintendents of schools shall receive for their services shall apply to the annual salary received by the regional superintendents of schools during each of their elected terms of office that commence on or after August 2, 1999.
Beginning July 1, 2000, the salary that the regional superintendent of schools receives for his or her services shall be adjusted annually to reflect the percentage increase, if any, in the most recent Consumer Price Index, as defined and officially reported by the United States Department of Labor, Bureau of Labor Statistics, except that no annual increment may exceed 2.9%. If the percentage of change in the Consumer Price Index is a percentage decrease, the salary that the regional superintendent of schools receives shall not be adjusted for that year.
When regional superintendents are authorized by the School Code to appoint assistant regional superintendents, the assistant regional superintendent shall receive an annual salary based on his or her qualifications and computed as a percentage of the salary of the regional superintendent to whom he or she is assistant, as set out in the following schedule:

SALARIES OF ASSISTANT REGIONAL SUPERINTENDENTS

QUALIFICATIONS OF

PERCENTAGE OF SALARY

ASSISTANT REGIONAL

OF REGIONAL

SUPERINTENDENT

SUPERINTENDENT

Bachelor's degree plus

State license valid

for supervising.

75%

Master's degree plus

State license valid

for supervising.

90%

However, in any region in which the appointment of more than one assistant regional superintendent is authorized, whether by Section 3-15.10 of this Code or otherwise, not more than one assistant may be compensated at the 90% rate and any other assistant shall be paid at not exceeding the 75% rate, in each case depending on the qualifications of the assistant.
The salaries provided in this Section plus an amount for other employment-related compensation or benefits for regional superintendents and assistant regional superintendents are payable monthly by the State Board of Education out of the Personal Property Tax Replacement Fund through a specific appropriation to that effect in the State Board of Education budget. The State Comptroller in making his or her warrant to any county for the amount due it from the Personal Property Tax Replacement Fund shall deduct from it the several amounts for which warrants have been issued to the regional superintendent, and any assistant regional superintendent, of the educational service region encompassing the county since the preceding apportionment from the Personal Property Tax Replacement Fund.
County boards may provide for additional compensation for the regional superintendent or the assistant regional superintendents, or for each of them, to be paid quarterly from the county treasury.
(b) (Blank).
(c) If the State pays all or any portion of the employee contributions required under Section 16-152 of the Illinois Pension Code for employees of the State Board of Education, it shall also, subject to appropriation in the State Board of Education budget for such payments to Regional Superintendents and Assistant Regional Superintendents, pay the employee contributions required of regional superintendents of schools and assistant regional superintendents of schools on the same basis, but excluding any contributions based on compensation that is paid by the county rather than the State.
This subsection (c) applies to contributions based on payments of salary earned after the effective date of this amendatory Act of the 91st General Assembly, except that in the case of an elected regional superintendent of schools, this subsection does not apply to contributions based on payments of salary earned during a term of office that commenced before the effective date of this amendatory Act.
(d) References to "regional superintendent" in this Section shall also include the chief administrative officer of the educational service centers established under Section 2-3.62 of this Code and serving that portion of a Class II county school unit outside of a city with a population of 500,000 or more inhabitants. References to "assistant regional superintendent" in this Section shall include one assistant appointed by the chief administrative officer of the educational service centers established under Section 2-3.62 of this Code and serving that portion of a Class II county school unit outside of a city with a population of 500,000 or more inhabitants. For the purposes of calculating regional superintendent and assistant regional superintendent salaries for educational service centers established under Section 2-3.62 of this Code, populations shall be established by subtracting from the total county population the population of a city with 500,000 or more inhabitants, divided by the number of educational service centers in the county.
(Source: P.A. 99-30, eff. 7-10-15; 100-294, eff. 1-1-18.)

(105 ILCS 5/3-3) (from Ch. 122, par. 3-3)
Sec. 3-3. Practice of other profession. It is unlawful for any county superintendent of schools to practice or to hold himself out as practicing any other profession. Violation of this section shall be a cause of forfeiture of office.
On and after July 1, 1994, the provisions of this Section shall have no application in any educational service region having a population of 2,000,000 or more inhabitants.
(Source: P.A. 87-654; 87-1251.)

(105 ILCS 5/3-5) (from Ch. 122, par. 3-5)
Sec. 3-5. Report of official acts. The county superintendent shall present under oath or affirmation to the county board at its meeting in September and as nearly quarterly thereafter as it may have regular or special meetings, a report of all his acts as county superintendent, including a list of all the schools visited with the dates of visitation.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/3-6) (from Ch. 122, par. 3-6)
Sec. 3-6. Financial report - Presentation of books and vouchers for inspection. The regional superintendent shall report, in writing, to the county board, on or before January 1 of each year, stating, (1) the balance on hand at the time of the last report, and all receipts since that date, with the sources from which they were derived; (2) the amount distributed to each of the school treasurers in his county; (3) any balance on hand. At the same time he shall present for inspection his books and vouchers for all expenditures, and submit in writing a statement of the condition of the institute fund and of any other funds in his care, custody or control.
(Source: P.A. 81-624.)

(105 ILCS 5/3-6.1) (from Ch. 122, par. 3-6.1)
Sec. 3-6.1. Presentation of records for financial audit. Each regional superintendent of schools, whether for a multicounty or for a single county educational service region, shall present for inspection or otherwise make available to the Auditor General, or to the agents designated by the Auditor General, all financial statements, books, vouchers and other records required to be so presented or made available pursuant to Section 2-3.17a and the rules and regulations of the Auditor General pursuant to that Section.
(Source: P.A. 92-544, eff. 6-12-02.)

(105 ILCS 5/3-7) (from Ch. 122, par. 3-7)
Sec. 3-7. Failure to prepare and forward information. If the trustees of schools of any township in Class II county school units, or any school district which forms a part of a Class II county school unit but which is not subject to the jurisdiction of the trustees of schools of any township in which such district is located, or any school district in any Class I county school units fail to prepare and forward or cause to be prepared and forwarded to the regional superintendent of schools, reports required by this Act, the regional superintendent of schools shall furnish such information or he shall employ a person or persons to furnish such information, as far as practicable. Such person shall have access to the books, records and papers of the school district to enable him or them to prepare such reports, and the school district shall permit such person or persons to examine such books, records and papers at such time and such place as such person or persons may desire for the purpose aforesaid. For such services the regional superintendent of schools shall bill the district an amount to cover the cost of preparation of such reports if he employs a person to prepare such reports.
Each school district shall, as of June 30 of each year, cause an audit of its accounts to be made by a person lawfully qualified to practice public accounting as regulated by the Illinois Public Accounting Act. Such audit shall include financial statements of the district applicable to the type of records required by other sections of this Act and in addition shall set forth the scope of audit and shall include the professional opinion signed by the auditor, or if such an opinion is denied by the auditor, shall set forth the reasons for such denial. Each school district shall on or before October 15 of each year, submit an original and one copy of such audit to the regional superintendent of schools in the educational service region having jurisdiction in which case the regional superintendent of schools shall be relieved of responsibility in regard to the accounts of the school district. If any school district fails to supply the regional superintendent of schools with a copy of such audit report on or before October 15, or within such time extended by the regional superintendent of schools from that date, not to exceed 60 days, then it shall be the responsibility of the regional superintendent of schools having jurisdiction to cause such audit to be made by employing an accountant licensed to practice in the State of Illinois to conduct such audit and shall bill the district for such services, or shall with the personnel of his office make such audit to his satisfaction and bill the district for such service. In the latter case, if the audit is made by personnel employed in the office of the regional superintendent of schools having jurisdiction, then the regional superintendent of schools shall not be relieved of the responsibility as to the accountability of the school district. The copy of the audit shall be forwarded by the regional superintendent to the State Board of Education on or before November 15 of each year and shall be filed by the State Board of Education.
Each school district that is the administrative district for several school districts operating under a joint agreement as authorized by this Act shall, as of June 30 each year, cause an audit of the accounts of the joint agreement to be made by a person lawfully qualified to practice public accounting as regulated by the Illinois Public Accounting Act. Such audit shall include financial statements of the operation of the joint agreement applicable to the type of records required by this Act and, in addition, shall set forth the scope of the audit and shall include the professional opinion signed by the auditor, or if such an opinion is denied, the auditor shall set forth the reason for such denial. Each administrative district of a joint agreement shall on or before October 15 each year, submit an original and one copy of such audit to the regional superintendent of schools in the educational service region having jurisdiction in which case the regional superintendent of schools shall be relieved of responsibility in regard to the accounts of the joint agreement. The copy of the audit shall be forwarded by the regional superintendent to the State Board of Education on or before November 15 of each year and shall be filed by the State Board of Education. The cost of such an audit shall be apportioned among and paid by the several districts who are parties to the joint agreement, in the same manner as other costs and expenses accruing to the districts jointly.
The State Board of Education shall determine the adequacy of the audits. All audits shall be kept on file in the office of the State Board of Education.
(Source: P.A. 86-1441; 87-473.)

(105 ILCS 5/3-8) (from Ch. 122, par. 3-8)
Sec. 3-8. School treasurer's bond - Duties of regional superintendent. Whenever the bond of any school treasurer, approved by the trustees of schools or school board as required by law, is filed with the regional superintendent of schools, he shall carefully examine it, and if it is found to be in all respects according to law, and the sureties sufficient, he shall endorse his approval thereon, and file it with the papers of his office; but if the bond is in any respect defective, or if the penalty is or sureties are insufficient, he shall return it for correction. When the bond has been received and filed, the superintendent shall, on demand, deliver to the school treasurer a written statement certifying that his bond has been approved and filed and that the school treasurer is entitled to the care and custody, on demand, of all moneys and securities belonging to the township or district for which he is treasurer and all books and papers pertaining to his office. The regional superintendent of schools shall file with the State Board of Education before September 1 in each year an affidavit showing which treasurers of school districts under his supervision and control are properly bonded.
(Source: P.A. 81-1508.)

(105 ILCS 5/3-9) (from Ch. 122, par. 3-9)
Sec. 3-9. School funds; apportionment and payment. Whenever the regional superintendent receives amounts due to local school districts, the regional superintendent shall apportion and distribute the moneys to the appropriate local school districts as directed. No part of the State or other school funding, however, shall be paid to any school treasurer or other persons authorized to receive it unless such treasurer has filed the required bond, or if reelected, has renewed the bond and filed it as required by law.
(Source: P.A. 95-496, eff. 8-28-07.)

(105 ILCS 5/3-9.1) (from Ch. 122, par. 3-9.1)
Sec. 3-9.1. Investment of funds. Funds of the educational service region are public funds within the meaning of the Public Funds Investment Act and may be invested by the educational service region as provided in that Act, except as otherwise provided in this Code.
Any educational service region, with the approval of its regional superintendent of schools, is authorized to enter into agreements of any definite or indefinite term regarding the deposit, redeposit, investment, reinvestment or withdrawal of educational service region funds, including, without limitation, agreements with other educational service regions, agreements with community college districts authorized by Section 3-47 of the Public Community College Act and agreements with township and school treasurers authorized by Section 8-7 of this Code.
Each educational service region is permitted to (i) combine moneys of the educational service region for the purpose of investing the moneys and (ii) join with other educational service regions, community college districts, and township and school treasurers in investing educational service region funds, community college funds and school funds. Those joint investments shall be made only in investments authorized by law for the investment of educational service region funds or, in the case of investments made jointly with community colleges and school and township treasurers, in investments authorized by law for the investment of educational service region funds, community college funds and school funds. When moneys of more than one fund of a single educational service region are combined for investment purposes or when moneys of an educational service region are combined with moneys of other educational service regions or moneys of community college districts and school districts, the moneys combined for that purpose shall be accounted for separately in all respects, and the earnings from that investment shall be separately and individually computed and recorded, and credited to the fund or educational service region, community college district or school district, as the case may be, for which the investment was acquired.
(Source: P.A. 87-968; 88-641, eff. 9-9-94.)

(105 ILCS 5/3-9.5)
Sec. 3-9.5. Interfund loans allowed. A regional office of education is allowed to make interfund loans. If a regional office of education makes an interfund loan, then it must repay the loan by the end of the fiscal year.
(Source: P.A. 92-169, eff. 1-1-02.)

(105 ILCS 5/3-10) (from Ch. 122, par. 3-10)
Sec. 3-10. Controversies - opinion and advice - Appeal. In all controversies arising under the school law, the opinion and advice of the regional superintendent shall first be sought, whence appeal may be taken upon a written statement of facts certified by the regional superintendent to the State Board of Education.
(Source: P.A. 81-1508.)

(105 ILCS 5/3-11) (from Ch. 122, par. 3-11)
Sec. 3-11. Institutes or inservice training workshops. In counties of less than 2,000,000 inhabitants, the regional superintendent may arrange for or conduct district, regional, or county institutes, or equivalent professional educational experiences, not more than 4 days annually. Of those 4 days, 2 days may be used as a teacher's and educational support personnel workshop, when approved by the regional superintendent, up to 2 days may be used for conducting parent-teacher conferences, or up to 2 days may be utilized as parental institute days as provided in Section 10-22.18d. Educational support personnel may be exempt from a workshop if the workshop is not relevant to the work they do. A school district may use one of its 4 institute days on the last day of the school term. "Institute" or "Professional educational experiences" means any educational gathering, demonstration of methods of instruction, visitation of schools or other institutions or facilities, sexual abuse and sexual assault awareness seminar, or training in First Aid (which may include cardiopulmonary resuscitation or defibrillator training) held or approved by the regional superintendent and declared by him to be an institute day, or parent-teacher conferences. With the concurrence of the State Superintendent of Education, he or she may employ such assistance as is necessary to conduct the institute. Two or more adjoining counties may jointly hold an institute. Institute instruction shall be free to holders of licenses good in the county or counties holding the institute and to those who have paid an examination fee and failed to receive a license.
In counties of 2,000,000 or more inhabitants, the regional superintendent may arrange for or conduct district, regional, or county inservice training workshops, or equivalent professional educational experiences, not more than 4 days annually. Of those 4 days, 2 days may be used as a teacher's and educational support personnel workshop, when approved by the regional superintendent, up to 2 days may be used for conducting parent-teacher conferences, or up to 2 days may be utilized as parental institute days as provided in Section 10-22.18d. Educational support personnel may be exempt from a workshop if the workshop is not relevant to the work they do. A school district may use one of those 4 days on the last day of the school term. "Inservice Training Workshops" or "Professional educational experiences" means any educational gathering, demonstration of methods of instruction, visitation of schools or other institutions or facilities, sexual abuse and sexual assault awareness seminar, or training in First Aid (which may include cardiopulmonary resuscitation or defibrillator training) held or approved by the regional superintendent and declared by him to be an inservice training workshop, or parent-teacher conferences. With the concurrence of the State Superintendent of Education, he may employ such assistance as is necessary to conduct the inservice training workshop. With the approval of the regional superintendent, 2 or more adjoining districts may jointly hold an inservice training workshop. In addition, with the approval of the regional superintendent, one district may conduct its own inservice training workshop with subject matter consultants requested from the county, State or any State institution of higher learning.
Such teachers institutes as referred to in this Section may be held on consecutive or separate days at the option of the regional superintendent having jurisdiction thereof.
Whenever reference is made in this Act to "teachers institute", it shall be construed to include the inservice training workshops or equivalent professional educational experiences provided for in this Section.
Any institute advisory committee existing on April 1, 1995, is dissolved and the duties and responsibilities of the institute advisory committee are assumed by the regional office of education advisory board.
Districts providing inservice training programs shall constitute inservice committees, 1/2 of which shall be teachers, 1/4 school service personnel and 1/4 administrators to establish program content and schedules.
The teachers institutes shall include teacher training committed to (i) peer counseling programs and other anti-violence and conflict resolution programs, including without limitation programs for preventing at risk students from committing violent acts, and (ii) educator ethics and teacher-student conduct. Beginning with the 2009-2010 school year, the teachers institutes shall include instruction on prevalent student chronic health conditions. Beginning with the 2016-2017 school year, the teachers institutes shall include, at least once every 2 years, instruction on the federal Americans with Disabilities Act as it pertains to the school environment.
(Source: P.A. 99-30, eff. 7-10-15; 99-616, eff. 7-22-16.)

(105 ILCS 5/3-11.5)
Sec. 3-11.5. (Repealed).
(Source: P.A. 97-607, eff. 8-26-11. Repealed by P.A. 99-30, eff. 7-10-15.)

(105 ILCS 5/3-12) (from Ch. 122, par. 3-12)
Sec. 3-12. Institute fund.
(a) All license registration fees and a portion of renewal and duplicate fees shall be kept by the regional superintendent as described in Section 21-16 or 21B-40 of this Code, together with a record of the names of the persons paying them. Such fees shall be deposited into the institute fund and shall be used by the regional superintendent to defray expenses associated with the work of the regional professional development review committees established pursuant to paragraph (2) of subsection (g) of Section 21-14 of this Code to advise the regional superintendent, upon his or her request, and to hear appeals relating to the renewal of teaching licenses, in accordance with Section 21-14 of this Code; to defray expenses connected with improving the technology necessary for the efficient processing of licenses; to defray all costs associated with the administration of teaching licenses; to defray expenses incidental to teachers' institutes, workshops or meetings of a professional nature that are designed to promote the professional growth of teachers or for the purpose of defraying the expense of any general or special meeting of teachers or school personnel of the region, which has been approved by the regional superintendent.
(b) In addition to the use of moneys in the institute fund to defray expenses under subsection (a) of this Section, the State Superintendent of Education, as authorized under Section 2-3.105 of this Code, shall use moneys in the institute fund to defray all costs associated with the administration of teaching licenses within a city having a population exceeding 500,000. Moneys in the institute fund may also be used by the State Superintendent of Education to support educator recruitment and retention programs within a city having a population exceeding 500,000, to support educator preparation programs within a city having a population exceeding 500,000 as those programs seek national accreditation, and to provide professional development aligned with the requirements set forth in Section 21B-45 of this Code within a city having a population exceeding 500,000. A majority of the moneys in the institute fund must be dedicated to the timely and efficient processing of applications and for the renewal of licenses.
(c) The regional superintendent shall on or before January 1 of each year publish in a newspaper of general circulation published in the region or shall post in each school building under his jurisdiction an accounting of (1) the balance on hand in the institute fund at the beginning of the previous year; (2) all receipts within the previous year deposited in the fund, with the sources from which they were derived; (3) the amount distributed from the fund and the purposes for which such distributions were made; and (4) the balance on hand in the fund.
(Source: P.A. 99-58, eff. 7-16-15.)

(105 ILCS 5/3-13) (from Ch. 122, par. 3-13)
Sec. 3-13. Truant officer - Duties. Each county superintendent of schools shall appoint a county truant officer. Such appointee shall receive such compensation as may be fixed by the county board, together with his necessary traveling expenses, to be paid out of the county treasury. He shall file his acceptance with the county clerk and shall take and subscribe an oath of office. He shall perform the duties of truant officer in all the school districts of the county; provided, that the school board in any school district may appoint one or more truant officers and fix his or their compensation, which shall be paid by the district.
The county superintendent of schools shall furnish the county truant officer, at the opening of the schools, with a list of the teachers and superintendents employed in his county other than in school districts that employ truant officers.
(Source: P.A. 88-50.)

(105 ILCS 5/3-13.5)
Sec. 3-13.5. (Repealed).
(Source: P.A. 96-798, eff. 10-28-09. Repealed internally, eff. 8-2-10.)

(105 ILCS 5/3-14) (from Ch. 122, par. 3-14)
Sec. 3-14. Duties of regional superintendent. The regional superintendent of schools shall perform the duties enumerated in the following Sections preceding Section 3-15.
(Source: P.A. 93-404, eff. 8-1-03.)

(105 ILCS 5/3-14.1) (from Ch. 122, par. 3-14.1)
Sec. 3-14.1. New bond. To execute, upon notice by the county board, a new bond, conditioned and approved as the first bond.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/3-14.2) (from Ch. 122, par. 3-14.2)
Sec. 3-14.2. Supervision and control of school districts. Except in regions established within that portion of a Class II county school unit outside of a city of 500,000 or more inhabitants, the county superintendent of schools shall exercise supervision and control over all school districts within the county. If a district is divided by a county line or lines the county superintendent in the county where the majority of the children attend school at the time the district is organized shall exercise supervision and control over all aspects of supervision, reports, and financial accounting of the district until it has been determined by the State Superintendent of Education that 60 per cent of the children attend school in another county or that a majority of the children have attended a school in another county for three consecutive years and the school board has adopted a resolution requesting the supervision and control be transferred to the county superintendent in the county in which the majority of children attend school. The county superintendent under whose direction a school district has been established shall retain supervision and control until July 1 following the date of the election establishing the district. Whenever a change in supervision and control shall result from a change in school district boundaries, population shifts, or other cause, such change in supervision and control shall not be effective until July 1 following the date of its determination. All references to the county superintendent of schools, in relation to school districts, in this Act shall be interpreted to mean the county superintendent of schools having supervision and control of the district or districts as defined in this Section.
(Source: P.A. 96-893, eff. 7-1-10.)

(105 ILCS 5/3-14.3) (from Ch. 122, par. 3-14.3)
Sec. 3-14.3. Township fund lands. To sell township fund lands, issue certificates of purchase, report to the county board and the Secretary of State in the manner provided in Article 15 of this Code, and perform all other duties pertaining thereto.
(Source: P.A. 95-496, eff. 8-28-07.)

(105 ILCS 5/3-14.4)
Sec. 3-14.4. (Repealed).
(Source: Laws 1961, p. 31. Repealed by P.A. 95-496, eff. 8-28-07.)

(105 ILCS 5/3-14.5)
Sec. 3-14.5. (Repealed).
(Source: Laws 1961, p. 31. Repealed by P.A. 95-496, eff. 8-28-07.)

(105 ILCS 5/3-14.6) (from Ch. 122, par. 3-14.6)
Sec. 3-14.6. Directions to teacher and school officers. To give teachers and school officers such directions in the science, art and methods of teaching, and in regard to courses of study, as he deems expedient.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/3-14.7) (from Ch. 122, par. 3-14.7)
Sec. 3-14.7. Official adviser and assistant of school officers and teachers. To act as the official adviser and assistant of the school officers and teachers in his region. In the performance of this duty he shall carry out the advice of the State Board of Education.
(Source: P.A. 81-1508.)

(105 ILCS 5/3-14.8) (from Ch. 122, par. 3-14.8)
Sec. 3-14.8. Teachers' institute and other meetings. To conduct a teachers' institute, to insure that instruction in the warning signs of suicidal behavior in adolescents and teens and intervention techniques are offered at such an institute, to aid and encourage the formation of other teachers' meetings, and to assist in their management.
(Source: P.A. 85-297.)

(105 ILCS 5/3-14.9) (from Ch. 122, par. 3-14.9)
Sec. 3-14.9. Elevation of standard of teaching - Improvement of schools. To labor in every practicable way to elevate the standard of teaching and improve the condition of the common schools of his county.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/3-14.11)
Sec. 3-14.11. (Repealed).
(Source: P.A. 87-473. Repealed by P.A. 95-496, eff. 8-28-07.)

(105 ILCS 5/3-14.12) (from Ch. 122, par. 3-14.12)
Sec. 3-14.12. Examine evidences of indebtedness. In Class II county school units with respect to townships wherein trustees of schools maintain jurisdiction and in which township funds have not heretofore been liquidated and distributed, to examine all notes, bonds, mortgages, and other evidences of indebtedness which the township or school treasurer holds officially with respect to such fund or funds, and if he or she finds that the papers are not in proper form or that the securities are insufficient, he or she shall so state, in writing, to the trustees of schools or school board.
(Source: P.A. 95-496, eff. 8-28-07.)

(105 ILCS 5/3-14.15) (from Ch. 122, par. 3-14.15)
Sec. 3-14.15. Returns, reports, statements. To file and keep all the returns of elections required to be returned to him and the reports and statements returned by school treasurers and trustees of schools.
(Source: P.A. 81-1490.)

(105 ILCS 5/3-14.16) (from Ch. 122, par. 3-14.16)
Sec. 3-14.16. Census. To take a special census of a school district when petitioned by 10% or 1,500 legal voters, whichever is less, to determine if such district has the proper type of school board, either of directors or a board of education, required by this Act. The expense of such census shall be a school district expense. If such census shows that the proper type of board does not exist, then such regional superintendent shall immediately notify the school district and certify to the proper election authorities that an election shall be held at the time next provided for the regular election of school district officers and in the manner provided by the general election law to select an entirely new board of the type legally required. The length of term of each of the members of the new board shall be determined in the manner provided for such type of board in this Act.
(Source: P.A. 81-1490.)

(105 ILCS 5/3-14.17) (from Ch. 122, par. 3-14.17)
Sec. 3-14.17. Notice of amount of money distributed. To notify the presidents of boards of trustees and the clerks and secretaries of school districts, on or before September 30, annually, of the amount of money distributed by him to the school treasurer, with the date of distribution.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/3-14.18) (from Ch. 122, par. 3-14.18)
Sec. 3-14.18. Map - Numbering of districts. To keep in his office a map of his county on a scale of not less than two inches to the mile and to indicate thereon the boundary lines and numbers of all school districts. Districts shall be numbered consecutively. If a new district composed of parts of two or more counties is formed, the county superintendents of such counties shall agree upon a number by which the district shall be designated, which number shall not be a duplicate of any number in either of such counties.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/3-14.19)
Sec. 3-14.19. (Repealed).
(Source: Laws 1961, p. 31. Repealed by P.A. 95-496, eff. 8-28-07.)

(105 ILCS 5/3-14.20) (from Ch. 122, par. 3-14.20)
Sec. 3-14.20. Building plans and specifications. To inspect the building plans and specifications, including but not limited to plans and specifications for the heating, ventilating, lighting, seating, water supply, toilets and safety against fire of public school rooms and buildings submitted to him by school boards, and to approve all those which comply substantially with the building code authorized in Section 2-3.12.
If a municipality or, in the case of an unincorporated area, a county or, if applicable, a fire protection district wishes to be notified of plans and specifications received by a regional office of education for any future construction or alteration of a public school facility located within that entity's jurisdiction, then the entity must register this wish with the regional superintendent of schools. Within 10 days after the regional superintendent of schools receives the plans and specifications from a school board and prior to the bidding process, he or she shall notify, in writing, the registered municipality and, if applicable, the registered fire protection district where the school that is being constructed or altered lies that plans and specifications have been received. In the case of an unincorporated area, the registered county shall be notified. If the municipality, fire protection district, or county requests a review of the plans and specifications, then the school board shall submit a copy of the plans and specifications. The municipality and, if applicable, the fire protection district or the county may comment in writing on the plans and specifications based on the building code authorized in Section 2-3.12, referencing the specific code where a discrepancy has been identified, and respond back to the regional superintendent of schools within 15 days after a copy of the plans and specifications have been received or, if needed for plan review, such additional time as agreed to by the regional superintendent of schools. This review must be at no cost to the school district.
If such plans and specifications are not approved or denied approval by the regional superintendent of schools within 3 months after the date on which they are submitted to him or her, the school board may submit such plans and specifications directly to the State Superintendent of Education for approval or denial.
(Source: P.A. 94-225, eff. 7-14-05.)

(105 ILCS 5/3-14.21) (from Ch. 122, par. 3-14.21)
Sec. 3-14.21. Inspection of schools.
(a) The regional superintendent shall inspect and survey all public schools under his or her supervision and notify the board of education, or the trustees of schools in a district with trustees, in writing before July 30, whether or not the several schools in their district have been kept as required by law, using forms provided by the State Board of Education which are based on the Health/Life Safety Code for Public Schools adopted under Section 2-3.12. The regional superintendent shall report his or her findings to the State Board of Education on forms provided by the State Board of Education.
(b) If the regional superintendent determines that a school board has failed in a timely manner to correct urgent items identified in a previous life-safety report completed under Section 2-3.12 or as otherwise previously ordered by the regional superintendent, the regional superintendent shall order the school board to adopt and submit to the regional superintendent a plan for the immediate correction of the building violations. This plan shall be adopted following a public hearing that is conducted by the school board on the violations and the plan and that is preceded by at least 7 days' prior notice of the hearing published in a newspaper of general circulation within the school district. If the regional superintendent determines in the next annual inspection that the plan has not been completed and that the violations have not been corrected, the regional superintendent shall submit a report to the State Board of Education with a recommendation that the State Board withhold from payments of general State aid or evidence-based funding due to the district an amount necessary to correct the outstanding violations. The State Board, upon notice to the school board and to the regional superintendent, shall consider the report at a meeting of the State Board, and may order that a sufficient amount of general State aid or evidence-based funding be withheld from payments due to the district to correct the violations. This amount shall be paid to the regional superintendent who shall contract on behalf of the school board for the correction of the outstanding violations.
(c) The Office of the State Fire Marshal or a qualified fire official, as defined in Section 2-3.12 of this Code, to whom the State Fire Marshal has delegated his or her authority shall conduct an annual fire safety inspection of each school building in this State. The State Fire Marshal or the fire official shall coordinate its inspections with the regional superintendent. The inspection shall be based on the fire safety code authorized in Section 2-3.12 of this Code. Any violations shall be reported in writing to the regional superintendent and shall reference the specific code sections where a discrepancy has been identified within 15 days after the inspection has been conducted. The regional superintendent shall address those violations that are not corrected in a timely manner pursuant to subsection (b) of this Section. The inspection must be at no cost to the school district.
(d) If a municipality or, in the case of an unincorporated area, a county or, if applicable, a fire protection district wishes to perform new construction inspections under the jurisdiction of a regional superintendent, then the entity must register this wish with the regional superintendent. These inspections must be based on the building code authorized in Section 2-3.12 of this Code. The inspections must be at no cost to the school district.
(Source: P.A. 100-465, eff. 8-31-17.)

(105 ILCS 5/3-14.22) (from Ch. 122, par. 3-14.22)
Sec. 3-14.22. Condemnation of school buildings. To request the Department of Public Health, the State Fire Marshal or the State Superintendent of Education to inspect public school buildings and temporary school facilities which appear to him to be unsafe, insanitary or unfit for occupancy. These officials shall inspect such buildings and temporary school facilities and if, in their opinion, such buildings or temporary facilities are unsafe, insanitary or unfit for occupancy, shall state in writing in what particular they are unsafe, insanitary or unfit for occupancy. Upon the receipt of such statement the regional superintendent shall condemn the building or temporary facility and notify the school board thereof in writing and the reasons for such condemnation. He shall also notify, in writing, the board of school trustees that the school or temporary facility so condemned is not kept as required by law.
The provisions of this Section shall not preclude inspection of school premises and buildings pursuant to Section 9 of the Fire Investigation Act, although not requested as hereinabove provided.
(Source: P.A. 87-984.)

(105 ILCS 5/3-14.23) (from Ch. 122, par. 3-14.23)
Sec. 3-14.23. School bus driver permits.
(a) To conduct courses of instruction for school bus drivers pursuant to the standards established by the Secretary of State under Section 6-106.1 of the Illinois Vehicle Code and to charge a fee based upon the cost of providing such courses of up to $6 per person for fiscal years 2010, 2011, and 2012; up to $8 per person for fiscal years 2013, 2014, and 2015; and up to $10 per person for fiscal year 2016 and each fiscal year thereafter for the initial classroom course in school bus driver safety and of up to $6 per person for fiscal years 2010, 2011, and 2012; up to $8 per person for fiscal years 2013, 2014, and 2015; and up to $10 per person for fiscal year 2016 and each fiscal year thereafter for the annual refresher course.
(b) To conduct such investigations as may be necessary to insure that all persons hired to operate school buses have valid school bus driver permits as required under Sections 6-104 and 6-106.1 of "The Illinois Vehicle Code". If a regional superintendent finds evidence of non-compliance with this requirement, he shall submit such evidence together with his recommendations in writing to the school board.
If the regional superintendent finds evidence of noncompliance with the requirement that all persons employed directly by the school board to operate school buses have valid school bus driver permits as required under Sections 6-104 and 6-106.1 of "The Illinois Vehicle Code", the regional superintendent shall schedule a hearing on a date not less than 5 days nor more than 10 days after notifying the district of his findings. If based on the evidence presented at the hearing the regional superintendent finds that persons employed directly by the school board to operate school buses do not have valid school bus driver permits as required under Sections 6-104 and 6-106.1 of "The Illinois Vehicle Code", the regional superintendent shall submit such evidence and his findings together with his recommendations to the State Superintendent of Education. The State Superintendent of Education may reduce the district's claim for reimbursement under Sections 29-5 and 14-13.01 for transportation by 1.136% for each day of noncompliance.
If a school board finds evidence of noncompliance with the requirement that all persons employed by a contractor to operate school buses have valid school bus driver permits as required under Sections 6-104 and 6-106.1 of "The Illinois Vehicle Code", the school board shall request a hearing before the regional superintendent. The regional superintendent shall schedule a hearing on a date not less than 5 days nor more than 10 days after receiving the request. If based on the evidence presented at the hearing the regional superintendent finds that persons employed by a contractor to operate school buses do not have valid school bus driver permits as required under Sections 6-104 and 6-106.1 of "The Illinois Vehicle Code", the school board's financial obligations under the contract shall be reduced by an amount equal to 1.136% for each day of noncompliance. The findings of the regional superintendent and the relief provided herein shall not impair the obligations of the contractor to continue to provide transportation services in accordance with the terms of the contract.
The provisions of the Administrative Review Law, and all amendments and modifications thereof and the rules adopted pursuant thereto shall apply to and govern all proceedings instituted for judicial review of final administrative decisions of the regional superintendent under this Section.
(Source: P.A. 96-616, eff. 1-1-10.)

(105 ILCS 5/3-14.25) (from Ch. 122, par. 3-14.25)
Sec. 3-14.25. Unfilled teaching positions list; subject shortage area certifications.
(a) To maintain, and make available to the public during regular business hours, a list of unfilled teaching positions within the region. The most current version of the list must be posted on or linked to the regional office of education's Internet web site. If the regional office of education does not have an Internet web site, the regional superintendent of schools must make the list available to the State Board of Education and the State Board of Education must post the list on the State Board of Education's Internet web site. The State Board of Education's Internet web site must provide a link to each regional office of education's list.
(b) To certify to the Teachers' Retirement System of the State of Illinois that a school district has submitted satisfactory evidence of compliance with the requirements of subsection (e) of Section 16-150.1 of the Illinois Pension Code, for the purpose of authorizing the employment of retired teachers in subject shortage areas under the program established in that Section.
(Source: P.A. 92-41, eff. 7-1-01; 93-320, eff. 7-23-03.)

(105 ILCS 5/3-14.26) (from Ch. 122, par. 3-14.26)
Sec. 3-14.26. To coordinate, aid and encourage the indemnification of members of regional boards of school trustees by county boards, as provided in Section 5-1102 of the Counties Code.
(Source: P.A. 86-1475.)

(105 ILCS 5/3-14.27)
Sec. 3-14.27. (Repealed).
(Source: P.A. 86-721. Repealed by P.A. 95-496, eff. 8-28-07.)

(105 ILCS 5/3-14.28)
Sec. 3-14.28. (Repealed).
(Source: P.A. 87-559. Repealed by P.A. 98-1155, eff. 1-9-15.)

(105 ILCS 5/3-14.29)
Sec. 3-14.29. Sharing information on school lunch applicants. Whenever requested by the Department of Healthcare and Family Services (formerly Department of Public Aid), to agree in writing with the Department of Healthcare and Family Services (as the State agency that administers the State Medical Assistance Program as provided in Title XIX of the federal Social Security Act and the State Children's Health Insurance Program as provided in Title XXI of the federal Social Security Act) to share with the Department of Healthcare and Family Services information on applicants for free or reduced-price lunches. This sharing of information shall be for the sole purpose of helping the Department of Healthcare and Family Services identify and enroll children in the State Medical Assistance Program or the State Children's Health Insurance Program or both as allowed under 42 U.S.C. Sec. 1758(b)(2)(C)(iii)(IV) and under the restrictions set forth in 42 U.S.C. Sec. 1758(b)(2)(C)(vi) and (vii).
(Source: P.A. 95-331, eff. 8-21-07.)

(105 ILCS 5/3-14.30)
Sec. 3-14.30. Grant applications. To assist and support school districts with the preparation and submission of grant applications.
(Source: P.A. 93-1036, eff. 9-14-04.)

(105 ILCS 5/3-14.31)
Sec. 3-14.31. School facility occupation tax proceeds.
(a) Within 30 days after receiving any proceeds of a school facility occupation tax under Section 5-1006.7 of the Counties Code, each regional superintendent must disburse those proceeds to each school district that is located in the county in which the tax was collected.
(b) The proceeds must be disbursed on an enrollment basis and allocated based upon the number of each school district's resident pupils that reside within the county collecting the tax divided by the total number of resident students within the county.
(Source: P.A. 95-675, eff. 10-11-07; 95-850, eff. 1-1-09.)

(105 ILCS 5/3-15) (from Ch. 122, par. 3-15)
Sec. 3-15. Powers of county superintendent. The county superintendent shall have the powers enumerated in the subsequent sections of this article.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/3-15.1) (from Ch. 122, par. 3-15.1)
Sec. 3-15.1. Reports. To require the appointed school treasurer in Class II counties, in each school district which forms a part of a Class II county school unit but which is not subject to the jurisdiction of the trustees of schools of any township in which such district is located, and in each school district of the Class I counties to prepare and forward to his office on or before October 15, annually, and at such other times as may be required by him or by the State Board of Education a statement exhibiting the financial condition of the school for the preceding year commencing on July 1 and ending June 30.
In Class I county school units, and in each school district which forms a part of a Class II county school unit but which is not subject to the jurisdiction of the trustees of schools of any township in which such school district is located, the statement shall in the case of districts on the accrual basis show the assets, liabilities and fund balance of the funds as of the end of the fiscal year. The statement shall show the operation of the funds for the fiscal year with a reconciliation and analysis of changes in the funds at the end of the period. For districts on a cash basis the statement shall show the receipts and disbursements by funds including the source of receipts and purpose for which the disbursements were made together with the balance at the end of the fiscal year. Each school district that is the administrator of a joint agreement shall cause an Annual Financial Statement to be submitted on forms prescribed by the State Board of Education exhibiting the financial condition of the program established pursuant to the joint agreement, for the fiscal year ending on the immediately preceding June 30.
The regional superintendent shall send all required reports to the State Board of Education on or before November 15, annually.
For all districts the statements shall show bonded debt, tax warrants, taxes received and receivable by funds and such other information as may be required by the State Board of Education. Any district from which such report is not so received when required shall have its portion of the distributive fund withheld for the next ensuing year until such report is filed.
If a district is divided by a county line or lines the foregoing required statement shall be forwarded to the regional superintendent of schools having supervision and control of the district.
(Source: P.A. 86-1441; 87-473.)

(105 ILCS 5/3-15.2) (from Ch. 122, par. 3-15.2)
Sec. 3-15.2. Recommending imposition or remission of penalty. To recommend to the State Board of Education the imposition or remission of the penalty provided in Section 2-3.24.
(Source: P.A. 88-641, eff. 9-9-94.)

(105 ILCS 5/3-15.3) (from Ch. 122, par. 3-15.3)
Sec. 3-15.3. School treasurer's accounts. To direct in what manner school treasurers shall keep their books and accounts.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/3-15.4) (from Ch. 122, par. 3-15.4)
Sec. 3-15.4. Suit against county collector. To bring suit against the county collector for failure to pay the amount due upon the auditor's warrant.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/3-15.5) (from Ch. 122, par. 3-15.5)
Sec. 3-15.5. Removal of school board members. To remove any member of a school board from office for wilful failure to perform his official duties.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/3-15.6) (from Ch. 122, par. 3-15.6)
Sec. 3-15.6. Additional employees. To employ, with the approval of the county board, such additional employees as are needed for the discharge of the duties of the office. The non-clerical employees shall be persons versed in the principles and methods of education, familiar with public school work, competent to visit schools, and licensed pursuant to this Code if their duties are comparable to those for which licensure is required by this Code.
On and after July 1, 1994, the provisions of this Section shall have no application in any educational service region having a population of 2,000,000 or more inhabitants.
(Source: P.A. 99-30, eff. 7-10-15.)

(105 ILCS 5/3-15.7) (from Ch. 122, par. 3-15.7)
Sec. 3-15.7. Maps and records of new districts. To demand of the trustees of schools or regional board of school trustees having custody of maps and records of school districts as organized certified copies of the same. In case of discrepancies or defects in defining the boundaries of school districts the county superintendent, or in case of a district lying in two or more counties, the county superintendents of such counties acting jointly, may define such boundaries in conformity with what appears to have been the intention of the trustees of schools when such boundaries were established.
(Source: P.A. 87-473.)

(105 ILCS 5/3-15.8) (from Ch. 122, par. 3-15.8)
Sec. 3-15.8. Report to State Board of Education. On or before November 15, annually, to present to the State Board of Education such information relating to schools in his region as the State Board of Education may require.
(Source: P.A. 82-143.)

(105 ILCS 5/3-15.9) (from Ch. 122, par. 3-15.9)
Sec. 3-15.9. Delivery of money, books, papers and property to successor. Upon his removal or resignation, or at the expiration of his term of office, or in case of his death his representatives to deliver to his successor in office, on demand, all moneys, books, papers and personal property belonging to his office or subject to his control or disposition.
On and after July 1, 1994, the provisions of this Section shall have no application in any educational service region having a population of 2,000,000 or more inhabitants.
(Source: P.A. 87-654; 87-1251.)

(105 ILCS 5/3-15.10) (from Ch. 122, par. 3-15.10)
Sec. 3-15.10. Assistant Regional Superintendent. To employ, in counties or regions of 2,000,000 inhabitants or less, in addition to any assistants authorized to be employed with the approval of the county board, an assistant regional superintendent of schools, who shall be a person of good attainment, versed in the principles and methods of education, and qualified to teach and supervise schools under Article 21B of this Code; to fix the term of such assistant; and to direct his work and define his duties. On the effective date of this amendatory Act of the 96th General Assembly, in regions established within that portion of a Class II county school unit outside of a city of 500,000 or more inhabitants, the employment of all persons serving as assistant county or regional superintendents of schools is terminated, the position of assistant regional superintendent of schools in each such region is abolished, and this Section shall, beginning on the effective date of this amendatory Act of the 96th General Assembly, have no further application in the educational service region. Assistant regional superintendents shall each be a person of good attainment, versed in the principles and methods of education, and qualified to teach and supervise schools under Article 21B of this Code. The work of such assistant regional superintendent shall be so arranged and directed that the county or regional superintendent and assistant superintendent, together, shall devote an amount of time during the school year, equal to at least the full time of one individual, to the supervision of schools and of teaching in the schools of the county.
A regional superintendent of schools shall not employ his or her spouse, child, stepchild, or relative as an assistant regional superintendent of schools. By September 1 each year, a regional superintendent shall certify to the State Board of Education that he or she has complied with this paragraph. If the State Board of Education becomes aware of the fact that a regional superintendent is employing his or her spouse, child, stepchild, or relative as an assistant regional superintendent, the State Board of Education shall report this information to the Governor and the Comptroller, and the State Board of Education shall not request for payment from the State Comptroller any warrants for the payment of the assistant regional superintendent's salary or other employment-related compensation or benefits. In this paragraph, "relative" means a grandparent, parent, aunt, uncle, sibling, first cousin, nephew, niece, grandchild, or spouse of one of these persons. This paragraph applies only to contracts for employment entered into on or after the effective date of this amendatory Act of the 91st General Assembly.
(Source: P.A. 99-30, eff. 7-10-15.)

(105 ILCS 5/3-15.11)
Sec. 3-15.11. (Repealed).
(Source: P.A. 89-397, eff. 8-20-95. Repealed by P.A. 95-496, eff. 8-28-07.)

(105 ILCS 5/3-15.12) (from Ch. 122, par. 3-15.12)
Sec. 3-15.12. High school equivalency. The regional superintendent of schools and the Illinois Community College Board shall make available for qualified individuals residing within the region a High School Equivalency Testing Program and alternative methods of credentialing, as identified under this Section. For that purpose the regional superintendent alone or with other regional superintendents may establish and supervise a testing center or centers to administer the secure forms for high school equivalency testing to qualified persons. Such centers shall be under the supervision of the regional superintendent in whose region such centers are located, subject to the approval of the Executive Director of the Illinois Community College Board. The Illinois Community College Board shall also establish criteria and make available alternative methods of credentialing throughout the State.
An individual is eligible to apply to the regional superintendent of schools for the region in which he or she resides if he or she is: (a) a person who is 17 years of age or older, has maintained residence in the State of Illinois, and is not a high school graduate; (b) a person who is successfully completing an alternative education program under Section 2-3.81, Article 13A, or Article 13B; or (c) a person who is enrolled in a youth education program sponsored by the Illinois National Guard. For purposes of this Section, residence is that abode which the applicant considers his or her home. Applicants may provide as sufficient proof of such residence and as an acceptable form of identification a driver's license, valid passport, military ID, or other form of government-issued national or foreign identification that shows the applicant's name, address, date of birth, signature, and photograph or other acceptable identification as may be allowed by law or as regulated by the Illinois Community College Board. Such regional superintendent shall determine if the applicant meets statutory and regulatory state standards.
If qualified the applicant shall at the time of such application pay a fee established by the Illinois Community College Board, which fee shall be paid into a special fund under the control and supervision of the regional superintendent. Such moneys received by the regional superintendent shall be used, first, for the expenses incurred in administering and scoring the examination, and next for other educational programs that are developed and designed by the regional superintendent of schools to assist those who successfully complete high school equivalency testing or meet the criteria for alternative methods of credentialing in furthering their academic development or their ability to secure and retain gainful employment, including programs for the competitive award based on test scores of college or adult education scholarship grants or similar educational incentives. Any excess moneys shall be paid into the institute fund.
Any applicant who has achieved the minimum passing standards as established by the Illinois Community College Board shall be notified in writing by the regional superintendent and shall be issued a high school equivalency certificate on the forms provided by the Illinois Community College Board. The regional superintendent shall then certify to the Illinois Community College Board the score of the applicant and such other and additional information that may be required by the Illinois Community College Board. The moneys received therefrom shall be used in the same manner as provided for in this Section.
The Illinois Community College Board shall establish alternative methods of credentialing for the issuance of high school equivalency certification. In addition to high school equivalency testing, the following alternative methods of receiving a high school equivalency credential shall be made available to qualified individuals on or after January 1, 2018:
(A) High School Equivalency based on High School

Credit. A qualified candidate may petition to have his or her high school transcripts evaluated to determine what the candidate needs to meet criteria as established by the Illinois Community College Board.

(B) High School Equivalency based on Post-Secondary

Credit. A qualified candidate may petition to have his or her post-secondary transcripts evaluated to determine what the candidate needs to meet criteria established by the Illinois Community College Board.

(C) High School Equivalency based on a Foreign

Diploma. A qualified candidate may petition to have his or her foreign high school or post-secondary transcripts evaluated to determine what the candidate needs to meet criteria established by the Illinois Community College Board.

(D) High School Equivalency based on Completion of a

Competency-Based Program as approved by the Illinois Community College Board. The Illinois Community College Board shall establish guidelines for competency-based high school equivalency programs.

Any applicant who has attained the age of 17 years and maintained residence in the State of Illinois and is not a high school graduate, any person who has enrolled in a youth education program sponsored by the Illinois National Guard, or any person who has successfully completed an alternative education program under Section 2-3.81, Article 13A, or Article 13B is eligible to apply for a high school equivalency certificate (if he or she meets the requirements prescribed by the Illinois Community College Board) upon showing evidence that he or she has completed, successfully, high school equivalency testing, administered by the United States Armed Forces Institute, official high school equivalency testing centers established in other states, Veterans' Administration Hospitals, or the office of the State Superintendent of Education for the Illinois State Penitentiary System and the Department of Corrections. Such applicant shall apply to the regional superintendent of the region wherein he or she has maintained residence, and, upon payment of a fee established by the Illinois Community College Board, the regional superintendent shall issue a high school equivalency certificate and immediately thereafter certify to the Illinois Community College Board the score of the applicant and such other and additional information as may be required by the Illinois Community College Board.
Notwithstanding the provisions of this Section, any applicant who has been out of school for at least one year may request the regional superintendent of schools to administer restricted high school equivalency testing upon written request of: the director of a program who certifies to the Chief Examiner of an official high school equivalency testing center that the applicant has completed a program of instruction provided by such agencies as the Job Corps, the Postal Service Academy, or an apprenticeship training program; an employer or program director for purposes of entry into apprenticeship programs; another state's department of education in order to meet regulations established by that department of education; or a post high school educational institution for purposes of admission, the Department of Financial and Professional Regulation for licensing purposes, or the Armed Forces for induction purposes. The regional superintendent shall administer such testing, and the applicant shall be notified in writing that he or she is eligible to receive a high school equivalency certificate upon reaching age 17, provided he or she meets the standards established by the Illinois Community College Board.
Any test administered under this Section to an applicant who does not speak and understand English may at the discretion of the administering agency be given and answered in any language in which the test is printed. The regional superintendent of schools may waive any fees required by this Section in case of hardship. The regional superintendent of schools and the Illinois Community College Board shall waive any fees required by this Section for an applicant who meets all of the following criteria:
(1) The applicant qualifies as a homeless person,

child, or youth as defined in the Education for Homeless Children Act.

(2) The applicant has not attained 25 years of age

as of the date of the scheduled test.

(3) The applicant can verify his or her status as a

homeless person, child, or youth. A homeless services provider that is qualified to verify an individual's housing status, as determined by the Illinois Community College Board, and that has knowledge of the applicant's housing status may verify the applicant's status for purposes of this subdivision (3).

(4) The applicant has completed a high school

equivalency preparation course through an Illinois Community College Board-approved provider.

(5) The applicant is taking the test at a testing

center operated by a regional superintendent of schools or the Cook County High School Equivalency Office.

In counties of over 3,000,000 population, a high school equivalency certificate shall contain the signatures of the Executive Director of the Illinois Community College Board and the superintendent, president, or other chief executive officer of the institution where high school equivalency testing instruction occurred and any other signatures authorized by the Illinois Community College Board.
The regional superintendent of schools shall furnish the Illinois Community College Board with any information that the Illinois Community College Board requests with regard to testing and certificates under this Section.
(Source: P.A. 99-78, eff. 7-20-15; 99-742, eff. 1-1-17; 100-130, eff. 1-1-18.)

(105 ILCS 5/3-15.12a)
Sec. 3-15.12a. Alternate route to high school diploma for adult learners.
(a) The purpose of this amendatory Act of the 100th General Assembly is to provide eligible applicants that have been or are unable to establish agreements with a secondary or unit school district in the area in which the applicant is located with a process for attaining the authority to award high school diplomas to adult learners.
(a-5) In this Section:
"Adult learner" means a person ineligible for reenrollment under subsection (b) of Section 26-2 of this Code and 34 CFR 300.102.
"Board" means the Illinois Community College Board.
"Eligible applicant" means a community college established and operating under the authority of the Public Community College Act; a non-profit entity in partnership with a regional superintendent of schools; the chief administrator of an intermediate service center that has the authority, under rules adopted by the State Board of Education, to issue a high school diploma; or a school district organized under Article 34 of this Code. In order to be an eligible applicant, an entity under this definition, other than a school district organized under Article 34 of this Code, must provide evidence or other documentation that it is or has been unable to establish an agreement with a secondary or unit school district in which the eligible applicant is located to provide a program in which students who successfully complete the program can receive a high school diploma from their school district of residence.
"Executive Director" means the Executive Director of the Illinois Community College Board.
"High school diploma program for adult learners" means a program approved to operate under this Section that provides a program of alterative study to adult learners leading to the issuance of a high school diploma.
(b) An eligible applicant is authorized to design a high school diploma program for adult learners, to be approved by the Board prior to implementation. A non-profit eligible applicant shall operate this program only within the jurisdictional authority of the regional superintendent of schools, the chief administrator of an intermediate service center, or a school district organized Article 34 of this Code with whom the non-profit eligible applicant has entered into a partnership. An approved program shall include, without limitation, all of the following:
(1) An administrative structure, program activities,

program staff, a budget, and a specific curriculum that is consistent with Illinois Learning Standards, as well as Illinois content standards for adults, but may be different from a regular school program in terms of location, length of school day, program sequence, multidisciplinary courses, pace, instructional activities, or any combination of these.

(2) Issuance of a high school diploma only if an

adult learner meets all minimum requirements under this Code and its implementing rules for receipt of a high school diploma.

(3) Specific academic, behavioral, and emotional

support services to be offered to adult learners enrolled in the program.

(4) Career and technical education courses that lead

to industry certifications in high growth and in-demand industry sectors or dual credit courses from a regionally accredited post-secondary educational institution consistent with the Dual Credit Quality Act. The program may include partnering with a community college district to provide career and technical education courses that lead to industry certifications.

(5) Specific program outcomes and goals and metrics

to be used by the program to determine success.

(6) The requirement that all instructional staff must

hold an educator license valid for the high school grades issued under Article 21B of this Code.

(7) Any other requirements adopted by rule by the

Board.

(c) Eligible applicants shall apply for approval of a high school diploma program for adult learners to the Board on forms prescribed by the Board.
(1) Initial approval shall be for a period not to

exceed 2 school years.

(2) Renewal of approval shall be for a period not to

exceed 4 school years and shall be contingent upon at least specific documented outcomes of student progression, graduation rates, and earning of industry-recognized credentials.

(3) Program approval may be given only if the

Executive Director determines that the eligible applicant has provided assurance through evidence of other documentation that it will meet the requirements of subsection (b) of this Section and any rules adopted by the Board. The Board shall make public any evaluation criteria it uses in making a determination of program approval or denial.

(4) Notwithstanding anything in this Code to the

contrary, a non-profit eligible applicant shall provide the following to the Board:

(A) documentation that the non-profit entity will

fulfill the requirements of subsection (b) of this Section;

(B) evidence that the non-profit entity has the

capacity to fulfill the requirements of this Section;

(C) a description of the coordination and

oversight that the eligible entity will provide in the administration of the program by the non-profit entity;

(D) evidence that the non-profit entity has a

history of providing services to adults 18 years of age or older whose educational and training opportunities have been limited by educational disadvantages, disabilities, and challenges.

(5) If an eligible applicant that has been approved

fails to meet any of the requirements of subsection (b) of this Section and any rules adopted by the Board, the Executive Director shall immediately initiate a process to revoke the eligible applicant's approval to provide the program, pursuant to rules adopted by the Board.

(d) The Board may adopt any rules necessary to implement this Section.
(Source: P.A. 100-514, eff. 9-22-17.)

(105 ILCS 5/3-15.14) (from Ch. 122, par. 3-15.14)
Sec. 3-15.14. Cooperative Educational and Operational Programs. To administer and direct a cooperative or joint educational or operational program or project when 2 or more districts request and authorize him or her to provide and administer these services. Each regional superintendent of schools is encouraged to offer school districts the opportunity to share in joint educational or operational programs and to urge school districts to participate in such programs when the school district determines that such participation is fiscally prudent. The regional superintendent of schools may provide and contract for the staff, space, necessary materials, supplies, books and apparatus for such agreements. The school boards of the respective districts shall pay to the regional superintendent the pro rata share of the expenses of the operation of such programs, and the regional superintendent shall use such funds in payment of such operational expenses. The regional superintendent shall collect and remit the required pension contributions from the participating districts if the board of control of the program participates in Article 7 of the Illinois Pension Code.
A board of control composed of one member from each cooperating district and one member from the office of the regional superintendent will set policy for the cooperative. The agreement establishing the cooperative may provide that the cooperative shall act as its own administrative district and shall be an entity separate and apart from the Educational Service Region.
Each regional superintendent that is the administrator of a joint agreement shall cause an annual financial statement to be submitted on forms prescribed by the State Board of Education exhibiting the financial condition of the program established pursuant to the joint agreement for the fiscal year ending on the immediately preceding June 30.
The regional superintendent may also administer, direct and account for educational programs of single or multi-county educational service region, or of multi-regional design which are sponsored and financed by State or federal educational agencies, or by both such agencies. In cases where funding for any such approved program is delayed, the regional superintendent may borrow the funds required to begin operation of the program in accordance with the terms of the grant; and the principal amount so borrowed, together with the interest due thereon, shall be paid from the grant moneys when received.
(Source: P.A. 97-357, eff. 1-1-12.)

(105 ILCS 5/3-15.14a)
Sec. 3-15.14a. Shared services. The regional superintendent of schools may, at the request of a school district, present to the school district possible services and functions that multiple schools may share or consolidate. Such services and functions may include, but are not limited to, bidding and purchasing, office functions such as payroll and accounting, information technology, professional development, grant writing, food service management, or administrative positions. Regional superintendents of schools may share best financial practices with school districts that are exploring new methods to become more financially efficient.
(Source: P.A. 97-357, eff. 1-1-12.)

(105 ILCS 5/3-15.15) (from Ch. 122, par. 3-15.15)
Sec. 3-15.15. Local education agency. To apply as a local education agency for any grant, loan, program authorization or other assistance provided to local education agencies by the State Board of Education.
(Source: P.A. 87-1124; 88-670, eff. 12-2-94.)

(105 ILCS 5/3-15.16)
Sec. 3-15.16. (Repealed).
(Source: P.A. 88-670, eff. 12-2-94. Repealed by P.A. 96-734, eff. 8-25-09.)

(105 ILCS 5/3-15.17)
Sec. 3-15.17. Civic education advancement.
(a) The General Assembly finds that civic education and participation are fundamental elements of a healthy democracy, and schools are in need of support to identify civic learning opportunities and to implement new strategies to prepare and sustain high quality citizenship among their student body.
(b) Subject to appropriation, funding for civic education professional development for high school teachers must be provided by line item appropriation made to the State Board of Education for that purpose. When appropriated, the State Board of Education must provide this funding to each regional superintendent of schools based on high school enrollment as reported on the State Board of Education's most recent fall enrollment and housing report, except that 20% of each annual appropriation must be reserved for a school district organized under Article 34 of this Code.
(c) In order to establish eligibility for one or more of its schools to receive funding under this Section, a school district shall submit to its regional superintendent of schools an application, accompanied by a completed civic audit, for each school. A regional superintendent shall award funds to a district based on the number of teachers identified by the district to receive professional development multiplied by $250. A district must not be awarded more than $3,000 in any year, unless additional funds remain available after all eligible applicants have received funding. A district may not use funds authorized under this Section in any school more than once every 2 years. Funds provided under this Section must be used exclusively for professional development provided by entities that are approved providers for purposes of license renewal under Section 21B-45 of this Code.
(d) The civic audit form and its content must be designed and updated as deemed necessary by the Illinois Civic Mission Coalition. Data from completed civic audits must be processed by the Illinois Civic Mission Coalition. The civic audit must be made available by the Illinois Civic Mission Coalition and must be designed to provide teachers and principals with a blueprint to better understand how current curriculum, service learning, and extracurricular activities are providing civic learning experiences for their students.
(Source: P.A. 99-30, eff. 7-10-15.)



Article 3A - Educational Service Regions

(105 ILCS 5/Art. 3A heading)

(105 ILCS 5/3A-1) (from Ch. 122, par. 3A-1)
Sec. 3A-1. County or portion of county as educational service region. Each county of the State shall, except as otherwise provided in this Article, be designated as an educational service region, referred to in this Article as a "region". Beginning the first Monday of August, 1995, that portion of a Class II county outside a city of at least 500,000 shall constitute a region. References in this Code to a county as a region shall also mean a portion of a county as a region when appropriate.
(Source: P.A. 88-89.)

(105 ILCS 5/3A-2) (from Ch. 122, par. 3A-2)
Sec. 3A-2. Regional superintendent-County superintendent of schools. The chief administrative officer of an educational service region shall be designated and referred to as "Regional Superintendent of Schools" or "regional superintendent."
Such person shall, in his region, have the powers and duties and perform the functions required of or exercisable by a county superintendent of schools, except as otherwise provided by law.
Any reference to "county superintendent of schools" in The School Code or any other Illinois statute means and refers to the regional superintendent of schools for an educational service region.
(Source: P.A. 79-1057.)

(105 ILCS 5/3A-3) (from Ch. 122, par. 3A-3)
Sec. 3A-3. Voluntary consolidation of educational service regions. Any 2 or more educational service regions may be consolidated into a single region in the manner provided in this Section. All of the territory of any educational service region shall be determined by county boundaries, but supervision and control over school districts that are divided by a county line shall be determined under Section 3-14.2 of this Act.
Each regional superintendent of a region that does not conform to the population requirements of Section 3A-4 and seeks voluntary consolidation under this Section shall appoint a nonpartisan citizens committee consisting of 5 members to consider the advisability of such a consolidation. Such regional superintendent shall serve as ex officio secretary to the citizens committee. This citizens committee may petition the regional board of school trustees serving each of the regions involved for consolidation of those regions into a single educational service region. When such a petition is filed, the regional board of school trustees shall conduct a hearing on the petition, after notice of the hearing has been published once, not more than 15 nor less than 10 days before the day of the hearing, in a newspaper having general circulation in the region. The secretary of the regional board of school trustees shall also notify the secretary of each school board affected by the proposed consolidation, the chairman of the county board of each county affected thereby and the State Board of Education that such petition has been filed. The notice shall state the date when the petition was filed, the prayer of the petition and the date, time and place of the hearing. Such hearing shall be held jointly by all of the regional boards of school trustees affected by such petition and the State Board of Education shall arrange for such joint hearing and pay the expenses thereof. Evidence admissible at the hearing shall include, but not be limited to, the school needs and conditions in the territory affected by the proposed consolidation, whether or not such area is compact and contiguous; and whether or not the proposed consolidation would be in the best interests of the schools of the area and the educational welfare of the pupils of such schools. At the hearing each resident of the region shall have the rights provided for residents under Section 7-6 and the final order of the regional board of school trustees shall be subject to review as provided in Sections 7-6 and 7-7.
Within 10 days after the conclusion of the joint hearing each regional board of school trustees shall meet and render a decision with regard to the hearing on the petition. A copy of the final order of each regional board of school trustees shall be filed with the State Board of Education within 30 days after the conclusion of the joint hearing. If the regional board of school trustees in each of those regions enters an order approving the consolidation, those regions shall be consolidated into a single educational service region, and the State Board of Education shall authorize the establishment of such single educational service region and to notify all interested parties, including the county clerks of the counties affected thereby and the State Board of Elections.
(Source: P.A. 88-89.)

(105 ILCS 5/3A-4) (from Ch. 122, par. 3A-4)
Sec. 3A-4. Mandatory consolidation of educational service regions.
(a) After July 1, 2015, each region must contain at least 61,000 inhabitants. Before June 30, 2013, regions may be consolidated voluntarily under Section 3A-3 or by joint resolution of the county boards of regions seeking to join a voluntary consolidation, effective July 1, 2015, to meet these population requirements. The boundaries of regions already meeting these population requirements on the effective date of Public Act 97-703 may not be changed except to consolidate with another region or a whole county portion of another region which does not meet these population requirements. If, before November 1, 2013, locally determined consolidation decisions result in more than 35 regions of population greater than 61,000 each, the State Board of Education shall, before November 23, 2013, direct further consolidation, beginning with the region of lowest population, until the number of 35 regions is achieved.
(b) (Blank).
(c) If, within 90 days after the most recent certified federal census, a region does not meet the population requirements of this Section, then regions may be consolidated voluntarily under Section 3A-3 of this Code or by joint resolution of the county boards of regions seeking to join a voluntary consolidation to meet these population requirements. If locally determined consolidation decisions result in a region not meeting the population requirements of this Section or result in more than 35 regions, then the State Board of Education shall have the authority to impose further consolidation by order of the State Superintendent of Education. Such an order shall be a final order and is subject to the Administrative Review Law.
(d) All population determinations shall be based on the most recent federal census.
(Source: P.A. 97-703, eff. 6-25-12; 98-594, eff. 11-15-13.)

(105 ILCS 5/3A-5) (from Ch. 122, par. 3A-5)
Sec. 3A-5. Effective date of consolidation. Any consolidation of regions, whether under Section 3A-3 or 3A-4, shall take effect at the expiration of the terms of office of the regional superintendents in office at the time the consolidation is approved under Section 3A-3 or directed under Section 3A-4. However, at the regular election immediately preceding the effective date of the consolidation at which regional superintendents are to be elected in accordance with the general election law, regional superintendents shall not be elected from each of the regions comprising the consolidated region, but one regional superintendent shall be elected to take office on the effective date of the consolidation.
(Source: P.A. 88-89.)

(105 ILCS 5/3A-6) (from Ch. 122, par. 3A-6)
Sec. 3A-6. Election of Superintendent for consolidated region - Bond - Vacancies in any educational service region.
(a) The regional superintendent to be elected under Section 3A-5 shall be elected at the time provided in the general election law and must possess the qualifications described in Section 3-1 of this Act.
(b) The bond required under Section 3-2 shall be filed in the office of the county clerk in the county where the regional office is situated, and a certified copy of that bond shall be filed in the office of the county clerk in each of the other counties in the region.
(c) When a vacancy occurs in the office of regional superintendent of schools of any educational service region which is not located in a county which is a home rule unit, such vacancy shall be filled within 60 days (i) by appointment of the chairman of the county board, with the advice and consent of the county board, when such vacancy occurs in a single county educational service region; or (ii) by appointment of a committee composed of the chairmen of the county boards of those counties comprising the affected educational service region when such vacancy occurs in a multicounty educational service region, each committeeman to be entitled to one vote for each vote that was received in the county represented by such committeeman on the committee by the regional superintendent of schools whose office is vacant at the last election at which a regional superintendent was elected to such office, and the person receiving the highest number of affirmative votes from the committeemen for such vacant office to be deemed the person appointed by such committee to fill the vacancy. The appointee shall be a member of the same political party as the regional superintendent of schools the appointee succeeds was at the time such regional superintendent of schools last was elected. The appointee shall serve for the remainder of the term. However, if more than 28 months remain in that term, the appointment shall be until the next general election, at which time the vacated office shall be filled by election for the remainder of the term. Nominations shall be made and any vacancy in nomination shall be filled as follows:
(1) If the vacancy in office occurs before the first

date provided in Section 7-12 of the Election Code for filing nomination papers for county offices for the primary in the next even-numbered year following commencement of the term of office in which the vacancy occurs, nominations for the election for filling the vacancy shall be made pursuant to Article 7 of the Election Code.

(2) If the vacancy in office occurs during the time

provided in Section 7-12 of the Election Code for filing nomination papers for county offices for the primary in the next even-numbered year following commencement of the term of office in which the vacancy occurs, the time for filing nomination papers for the primary shall not be more than 91 days nor less than 85 days prior to the date of the primary.

(3) If the vacancy in office occurs after the last

day provided in Section 7-12 of the Election Code for filing nomination papers for county offices for the primary in the next even-numbered year following commencement of the term of office in which the vacancy occurs, a vacancy in nomination shall be deemed to have occurred and the county central committee of each established political party (if the vacancy occurs in a single county educational service region) or the multi-county educational service region committee of each established political party (if the vacancy occurs in a multi-county educational service region) shall nominate, by resolution, a candidate to fill the vacancy in nomination for election to the office at the general election. In the nomination proceedings to fill the vacancy in nomination, each member of the county central committee or the multi-county educational service region committee, whichever applies, shall have the voting strength as set forth in Section 7-8 or 7-8.02 of the Election Code, respectively. The name of the candidate so nominated shall not appear on the ballot at the general primary election. The vacancy in nomination shall be filled prior to the date of certification of candidates for the general election.

(4) The resolution to fill the vacancy shall be duly

acknowledged before an officer qualified to take acknowledgments of deeds and shall include, upon its face, the following information: (A) the name of the original nominee and the office vacated; (B) the date on which the vacancy occurred; and (C) the name and address of the nominee selected to fill the vacancy and the date of selection. The resolution to fill the vacancy shall be accompanied by a statement of candidacy, as prescribed in Section 7-10 of the Election Code, completed by the selected nominee, a certificate from the State Board of Education, as prescribed in Section 3-1 of this Code, and a receipt indicating that the nominee has filed a statement of economic interests as required by the Illinois Governmental Ethics Act.

The provisions of Sections 10-8 through 10-10.1 of the Election Code relating to objections to nomination papers, hearings on objections, and judicial review shall also apply to and govern objections to nomination papers and resolutions for filling vacancies in nomination filed pursuant to this Section. Unless otherwise specified in this Section, the nomination and election provided for in this Section is governed by the general election law.
Except as otherwise provided by applicable county ordinance or by law, if a vacancy occurs in the office of regional superintendent of schools of an educational service region that is located in a county that is a home rule unit and that has a population of less than 2,000,000 inhabitants, that vacancy shall be filled by the county board of such home rule county.
Any person appointed to fill a vacancy in the office of regional superintendent of schools of any educational service region must possess the qualifications required to be elected to the position of regional superintendent of schools, and shall obtain a certificate of eligibility from the State Superintendent of Education and file same with the county clerk of the county in which the regional superintendent's office is located.
If the regional superintendent of schools is called into the active military service of the United States, his office shall not be deemed to be vacant, but a temporary appointment shall be made as in the case of a vacancy. The appointee shall perform all the duties of the regional superintendent of schools during the time the regional superintendent of schools is in the active military service of the United States, and shall be paid the same compensation apportioned as to the time of service, and such appointment and all authority thereunder shall cease upon the discharge of the regional superintendent of schools from such active military service. The appointee shall give the same bond as is required of a regularly elected regional superintendent of schools.
(Source: P.A. 96-893, eff. 7-1-10.)

(105 ILCS 5/3A-7) (from Ch. 122, par. 3A-7)
Sec. 3A-7. Expenses of regional office - Budget. When 2 or more regions have been consolidated into a single educational service region, the costs of secretarial service, office space and other expenses necessarily incurred in the operation of the office of the regional superintendent shall be allocated to and borne by the counties comprising the region in the proportion that the equalized and assessed value of the taxable property in the county bears to the total equalized and assessed value of all taxable property in the region. For the purposes of calculating equalized assessed valuation of taxable property under this Section for any tax year beginning January 1, 1981 or thereafter, the equalized assessed valuation for a county shall be determined by adding to the real property equalized assessed valuation for the county an amount computed by dividing the amount of money received by the county under the provisions of "An Act in relation to the abolition of ad valorem personal property tax and the replacement of revenues lost thereby, and amending and repealing certain Acts and parts of Acts in connection therewith", certified August 14, 1979, as amended, by the total tax rate for the county.
By October 1 annually, the regional superintendent shall prepare a budget, setting out the anticipated income for his educational service region and a statement of the costs of secretarial services, office space and other expenses to be incurred in the operation of his office, and shall submit that budget to the county board of each of the counties in his region for approval. No such costs or expenses may be incurred except pursuant to that budget as approved by each of the county boards concerned. The budget may be amended, modified or supplemented upon the vote of a 2/3 majority of each of those county boards.
(Source: P.A. 82-646.)

(105 ILCS 5/3A-8) (from Ch. 122, par. 3A-8)
Sec. 3A-8. The location of the office for a multi-county educational service region, which has been consolidated pursuant to the terms of this Article, shall be determined by a committee composed of the chairmen of the county boards of all counties in the region. In the event of a tie vote by such committee, the chairman of the regional board of school trustees shall cast the deciding vote.
(Source: P.A. 86-1028.)

(105 ILCS 5/3A-9) (from Ch. 122, par. 3A-9)
Sec. 3A-9. Disconnection. An educational service region, consisting of 2 or more counties, may be restructured by the disconnection of a county from the educational service region as provided in this Article. However, no educational service region involved in the disconnection may contain less than 33,000 inhabitants after the disconnection, unless it is a region which after the disconnection contains an area that was formed from the consolidation of 3 or more regions.
Disconnection may be initiated by a petition requesting an election on whether the county should be disconnected from the present educational service region and whether the county should be consolidated with a different specified educational service region. A petition shall be signed by 10% of the legal resident voters of the county to which the petition refers; the petitioners' addresses shall be included.
A petition shall be filed with the regional superintendent of the educational service region of which the county is a part not more than 99 nor less than 92 days prior to a regular scheduled election. The regional superintendent and the county clerk shall determine the sufficiency of the petition. If the petition is deemed sufficient by the regional superintendent and the county clerk, the regional superintendent shall call an election at the next regular scheduled election for the purpose of presenting a public measure, in accord with the petition, to the voters of the county to be disconnected as specified in the petition.
(Source: P.A. 81-1489.)

(105 ILCS 5/3A-10) (from Ch. 122, par. 3A-10)
Sec. 3A-10. Notice of Election. A notice of the election shall be given in accordance with the general election law. In addition to the requirements of the general election law the notice shall be in substantially the following form:

(105 ILCS 5/3A-12) (from Ch. 122, par. 3A-12)
Sec. 3A-12. Limitation on successive petitions. If a majority of those voting in a disconnection election do not favor disconnection, no petition for a disconnection election shall be submitted to the regional superintendent unless the resulting election would be held at a regular election in accordance with the general election law.
(Source: P.A. 82-458.)

(105 ILCS 5/3A-13) (from Ch. 122, par. 3A-13)
Sec. 3A-13. Petition for Consolidation. If a majority of those voting in the disconnection election favor disconnection and requesting consolidation with another educational service region, the regional superintendent shall notify, within 30 days of the declaration of official results, the regional board of school trustees for the educational service region approved by the voters in the election of the official results. When the official results are received, the regional board of school trustees shall conduct a hearing on the petition, after notice of hearing has been published once, not more than 15 nor less than 10 days before the day of the hearing, in one or more newspapers having general circulation in the region and in one or more newspapers having general circulation in the county which is petitioning for the consolidation. The secretary of the regional board of school trustees shall notify the secretary of each school board affected by the proposed consolidation, the chairman of the county board of each county affected thereby and the State Superintendent of Education that the petition has been filed. The notice shall state the prayer of the petition and the date, time and place of the hearing. The State Board of Education shall pay the expenses of the hearing. Evidence admissible at the hearing shall include, but not be limited to, the school needs and conditions in the territory affected by the proposed consolidation, whether or not the area is compact and contiguous; and whether or not the proposed consolidation would be in the best interests of the schools in the area and the educational welfare of the pupils of these schools. A record of the proceedings shall be kept and a competent reporter shall be employed to take stenographic or stenotype notes of all testimony. At the hearing each resident of the region or of the county petitioning for consolidation shall have the rights provided for residents under Section 7-6 and the final order of the regional board of school trustees shall be subject to review as provided in Sections 7-6 and 7-7.
Within 10 days of the hearing the regional board of school trustees shall meet and render a decision with regard to the hearing on the petition. A copy of the final decision of the regional board of school trustees shall be filed with the State Board of Education within 30 days after the conclusion of the hearing. If the regional board of school trustees renders a decision approving the consolidation, the region and the county shall be consolidated into a single educational service region and the State Board of Education shall notify all interested parties, including the county clerks of the counties affected thereby and the Secretary of State. The effective date of the consolidation shall be immediately after the time for appeal of the order of consolidation has passed or after the final disposition of any appeal taken from a consolidation order.
If the regional board of school trustees renders a decision denying the consolidation, a majority of the school boards located within the county disconnected, upon the adoption of appropriate resolutions, may petition another educational service region for consolidation. The proceedings on this petition shall be consistent with this Section.
(Source: P.A. 86-1028.)

(105 ILCS 5/3A-14) (from Ch. 122, par. 3A-14)
Sec. 3A-14. Interim Period. An educational service region shall continue to serve a county as herein provided until the time the consolidation is effective as provided for in Section 3A-13.
(Source: P.A. 80-951.)

(105 ILCS 5/3A-15) (from Ch. 122, par. 3A-15)
Sec. 3A-15. Legal representation. Except as otherwise provided in this Section, upon request the State's attorney of the county where the regional superintendent's office is located shall act as the legal representative of the regional superintendent of schools; however, where matters arise which are within the exclusive jurisdiction of another State's attorney, said State's attorney shall provide legal representation. If, in multicounty educational service regions, the county boards grant approval through an intergovernmental agreement, or if, in educational service regions serving only one county, the county board grants approval, then the regional superintendent of schools is authorized to hire private legal counsel to represent him or her in legal matters, and each county located within the region shall pay a per capita share of the legal fees incurred, based on the number of people in the county according to the most recent U.S. census.
(Source: P.A. 94-153, eff. 7-8-05.)

(105 ILCS 5/3A-16)
Sec. 3A-16. Regional office of education advisory board.
(a) Beginning October 1, 2009, a regional office of education advisory board shall be established within each region serving Class I counties or within each group of regions participating in an intergovernmental agreement for the provision of professional development to advise the regional superintendent of schools of the region or regions involved concerning the planning and delivery of professional development programs and services.
(b) The advisory board shall consist of at least 9 members. All members of the advisory board shall be certified pursuant to Article 21 of this Code and be currently employed in positions requiring certification by a school district, special education cooperative, joint agreement, or regional office of education program. A majority of members shall be nominated by statewide organizations representing teachers within the region or regions and selected by the regional superintendent of the region or regions involved. Administrators shall be nominated by statewide organizations representing administrators within the region or regions and selected by the regional superintendent of the region or regions involved.
(c) The regional office of education advisory board shall meet at least annually for the performance of its advisory duties.
(Source: P.A. 96-568, eff. 8-18-09.)

(105 ILCS 5/3A-17)
Sec. 3A-17. (Repealed).
(Source: P.A. 89-335, eff. 1-1-96. Repealed by P.A. 96-893, eff. 7-1-10.)

(105 ILCS 5/3A-18)
Sec. 3A-18. (Repealed).
(Source: P.A. 97-619, eff. 11-14-11. Repealed internally, eff. 8-2-12.)



Article 4 - Duties of County Board

(105 ILCS 5/Art. 4 heading)

(105 ILCS 5/4-1) (from Ch. 122, par. 4-1)
Sec. 4-1. Duties of county board. The county board of each county shall perform the duties prescribed in this article.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/4-2) (from Ch. 122, par. 4-2)
Sec. 4-2. Office and supplies. Provide for the county superintendent of schools a suitable office with necessary furniture and office supplies.
On and after July 1, 1994, the provisions of this Section shall have no application in any county having a population of 2,000,000 or more inhabitants.
(Source: P.A. 87-654; 87-1251.)

(105 ILCS 5/4-3) (from Ch. 122, par. 4-3)
Sec. 4-3. Report of county superintendent.
Examine and approve or reject the report of the county superintendent of schools made to it.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/4-4) (from Ch. 122, par. 4-4)
Sec. 4-4. Traveling expenses. Allow, when they deem it proper, reasonable traveling expenses for the office of county superintendent of schools.
On and after July 1, 1994, the provisions of this Section shall have no application in any county having a population of 2,000,000 or more inhabitants.
(Source: P.A. 87-654; 87-1251.)

(105 ILCS 5/4-5) (from Ch. 122, par. 4-5)
Sec. 4-5. Audit of bills.
Audit at the regular meeting in September, and as near quarterly thereafter as it may have regular or special meetings, the itemized bills of the county superintendent of schools for his office and traveling expenses.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/4-6) (from Ch. 122, par. 4-6)
Sec. 4-6. Employment of assistants. Authorize the county superintendent of schools to employ such assistants as he needs for the discharge of his duties and fix the compensation thereof, which compensation shall be paid out of the county treasury.
On and after July 1, 1994, the provisions of this Section shall have no application in any county having a population of 2,000,000 or more inhabitants.
(Source: P.A. 87-654; 87-1251.)

(105 ILCS 5/4-7) (from Ch. 122, par. 4-7)
Sec. 4-7. Examination of financial statements.
(a) Examine the financial statements of the county superintendent of schools required by Section 15-21 and compare them with vouchers.
(b) The county board, or so many thereof as are present at its meeting, shall be liable individually to the fund injured and to the sureties of the county superintendent, if judgment is recovered from the sureties, for all damages occasioned by neglect of the duties, or any of them, required of the board by this section; but nothing herein shall be construed to exempt the sureties and they shall remain liable to the fund injured the same as if the members of the county board were not liable to them for neglect of their duty. On and after July 1, 1994, the provisions of this subsection (b) shall have no application in any county having a population of 2,000,000 or more inhabitants.
(Source: P.A. 87-654; 87-1251.)

(105 ILCS 5/4-8) (from Ch. 122, par. 4-8)
Sec. 4-8. Bond -- approval -- increase. Approve the bond of the county superintendent of schools, and increase the penalty thereof if, in its judgment the penalty should be increased.
On and after July 1, 1994, the provisions of this Section shall have no application in any county having a population of 2,000,000 or more inhabitants.
(Source: P.A. 87-654; 87-1251.)

(105 ILCS 5/4-9) (from Ch. 122, par. 4-9)
Sec. 4-9. New bond. Require the county superintendent of schools, after notice given, to execute a new bond, conditioned and approved as the first bond, whenever it deems a new bond necessary, but the execution of such new bond shall not affect the old bond or the liability of the sureties thereon.
On and after July 1, 1994, the provisions of this Section shall have no application in any county having a population of 2,000,000 or more inhabitants.
(Source: P.A. 87-654; 87-1251.)

(105 ILCS 5/4-10) (from Ch. 122, par. 4-10)
Sec. 4-10. Reports -- Removal from office.
(a) Require the county superintendent of schools to make the reports to it provided for by law.
(b) Remove the county superintendent of schools from office in case of neglect or refusal so to do, or for any palpable violation of law or omission of duty. On and after July 1, 1994, the provisions of this subsection (b) shall have no application in any county having a population of 2,000,000 or more inhabitants.
(Source: P.A. 87-654; 87-1251.)

(105 ILCS 5/4-10.5)
Sec. 4-10.5. Expenses for life-skills programs. Allow, when the county board deems it proper, reasonable expenses of the regional superintendent of schools to administer life-skills programs related to the healthy social and emotional development of children.
(Source: P.A. 95-391, eff. 8-23-07.)

(105 ILCS 5/4-11) (from Ch. 122, par. 4-11)
Sec. 4-11. Depositories. The county board, when requested by the county superintendent of schools, shall designate one or more banks or savings and loan associations in which the funds and moneys received by him by virtue of his office may be deposited. When a bank or savings and loan association has been designated as a depository, it shall continue as such until 10 days have elapsed after a new depository is designated and qualified by furnishing the statement of resources and liabilities required by this Section. When a new depository is designated, the county board shall notify the sureties of the county superintendent of that fact, in writing, at least 5 days before the transfer of funds. The county superintendent of schools shall be discharged from responsibility for all funds and moneys deposited in the banks or savings and loan association so designated while such funds and moneys are so deposited.
No bank or savings and loan association shall receive public funds as permitted by this Section, unless it has complied with the requirements established pursuant to Section 6 of "An Act relating to certain investments of public funds by public agencies", approved July 23, 1943, as now or hereafter amended.
(Source: P.A. 83-541.)

(105 ILCS 5/4-12)
Sec. 4-12. Educational service center support. Notwithstanding Sections 4-2, 4-4, 4-6, 4-7, 4-8, 4-9, and 4-10 of this Code, a county having a population of 2,000,000 or more inhabitants may provide financial or in-kind support to the educational service centers serving that county.
(Source: P.A. 96-893, eff. 7-1-10.)



Article 5 - Trustees of Schools

(105 ILCS 5/Art. 5 heading)

(105 ILCS 5/5-1) (from Ch. 122, par. 5-1)
Sec. 5-1. County school units.
(a) The territory in each county, exclusive of any school district governed by any special act which requires the district to appoint its own school treasurer, shall constitute a county school unit. County school units of less than 2,000,000 inhabitants shall be known as Class I county school units and the office of township trustees, where existing on July 1, 1962, in such units shall be abolished on that date and all books and records of such former township trustees shall be forthwith thereafter transferred to the county board of school trustees. County school units of 2,000,000 or more inhabitants shall be known as Class II county school units and shall retain the office of township trustees unless otherwise provided in subsection (b) or (c).
(b) Notwithstanding subsections (a) and (c), the school board of any elementary school district having a fall, 1989 aggregate enrollment of at least 2,500 but less than 6,500 pupils and having boundaries that are coterminous with the boundaries of a high school district, and the school board of any high school district having a fall, 1989 aggregate enrollment of at least 2,500 but less than 6,500 pupils and having boundaries that are coterminous with the boundaries of an elementary school district, may, whenever the territory of such school district forms a part of a Class II county school unit, by proper resolution withdraw such school district from the jurisdiction and authority of the trustees of schools of the township in which such school district is located and from the jurisdiction and authority of the township treasurer in such Class II county school unit; provided that the school board of any such school district shall, upon the adoption and passage of such resolution, thereupon elect or appoint its own school treasurer as provided in Section 8-1. Upon the adoption and passage of such resolution and the election or appointment by the school board of its own school treasurer: (1) the trustees of schools in such township shall no longer have or exercise any powers and duties with respect to the school district governed by such school board or with respect to the school business, operations or assets of such school district; and (2) all books and records of the township trustees relating to the school business and affairs of such school district shall be transferred and delivered to the school board of such school district. Upon the effective date of this amendatory Act of 1993, the legal title to, and all right, title and interest formerly held by the township trustees in any school buildings and school sites used and occupied by the school board of such school district for school purposes, that legal title, right, title and interest thereafter having been transferred to and vested in the regional board of school trustees under P.A. 87-473 until the abolition of that regional board of school trustees by P.A. 87-969, shall be deemed transferred by operation of law to and shall vest in the school board of that school district.
Notwithstanding subsections (a) and (c), the school boards of Oak Park & River Forest District 200, Oak Park Elementary School District 97, and River Forest School District 90 may, by proper resolution, withdraw from the jurisdiction and authority of the trustees of schools of Proviso and Cicero Townships and the township treasurer, provided that the school board shall, upon the adoption and passage of the resolution, elect or appoint its own school treasurer as provided in Section 8-1 of this Code. Upon the adoption and passage of the resolution and the election or appointment by the school board of its own school treasurer: (1) the trustees of schools in the township or townships shall no longer have or exercise any powers or duties with respect to the school district or with respect to the school business, operations, or assets of the school district; (2) all books and records of the trustees of schools and all moneys, securities, loanable funds, and other assets relating to the school business and affairs of the school district shall be transferred and delivered to the school board; and (3) all legal title to and all right, title, and interest formerly held by the trustees of schools in any common school lands, school buildings, or school sites used and occupied by the school board and all rights of property and causes of action pertaining to or constituting a part of the common school lands, buildings, or sites shall be deemed transferred by operation of law to and shall vest in the school board.
Notwithstanding subsections (a) and (c), the respective school boards of Berwyn North School District 98, Berwyn South School District 100, Cicero School District 99, and J.S. Morton High School District 201 may, by proper resolution, withdraw from the jurisdiction and authority of the trustees of schools of Cicero Township and the township treasurer, provided that the school board shall, upon the adoption and passage of the resolution, elect or appoint its own school treasurer as provided in Section 8-1 of this Code. Upon the adoption and passage of the resolution and the election or appointment by the school board of its own school treasurer: (1) the trustees of schools in the township shall no longer have or exercise any powers or duties with respect to the school district or with respect to the school business, operations, or assets of the school district; (2) all books and records of the trustees of schools and all moneys, securities, loanable funds, and other assets relating to the school business and affairs of the school district shall be transferred and delivered to the school board; and (3) all legal title to and all right, title, and interest formerly held by the trustees of schools in any common school lands, school buildings, or school sites used and occupied by the school board and all rights of property and causes of action pertaining to or constituting a part of the common school lands, buildings, or sites shall be deemed transferred by operation of law to and shall vest in the school board.
(c) Notwithstanding the provisions of subsection (a), the offices of township treasurer and trustee of schools of any township located in a Class II county school unit shall be abolished as provided in this subsection if all of the following conditions are met:
(1) During the same 30 day period, each school board

of each elementary and unit school district that is subject to the jurisdiction and authority of the township treasurer and trustees of schools of the township in which those offices are sought to be abolished gives written notice by certified mail, return receipt requested to the township treasurer and trustees of schools of that township of the date of a meeting of the school board, to be held not more than 90 nor less than 60 days after the date when the notice is given, at which meeting the school board is to consider and vote upon the question of whether there shall be submitted to the electors of the school district a proposition to abolish the offices of township treasurer and trustee of schools of that township. None of the notices given under this paragraph to the township treasurer and trustees of schools of a township shall be deemed sufficient or in compliance with the requirements of this paragraph unless all of those notices are given within the same 30 day period.

(2) Each school board of each elementary and unit

school district that is subject to the jurisdiction and authority of the township treasurer and trustees of schools of the township in which those offices are sought to be abolished, by the affirmative vote of at least 5 members of the school board at a school board meeting of which notice is given as required by paragraph (1) of this subsection, adopts a resolution requiring the secretary of the school board to certify to the proper election authorities for submission to the electors of the school district at the next consolidated election in accordance with the general election law a proposition to abolish the offices of township treasurer and trustee of schools of that township. None of the resolutions adopted under this paragraph by any elementary or unit school districts that are subject to the jurisdiction and authority of the township treasurer and trustees of schools of the township in which those offices are sought to be abolished shall be deemed in compliance with the requirements of this paragraph or sufficient to authorize submission of the proposition to abolish those offices to a referendum of the electors in any such school district unless all of the school boards of all of the elementary and unit school districts that are subject to the jurisdiction and authority of the township treasurer and trustees of schools of that township adopt such a resolution in accordance with the provisions of this paragraph.

(3) The school boards of all of the elementary and

unit school districts that are subject to the jurisdiction and authority of the township treasurer and trustees of schools of the township in which those offices are sought to be abolished submit a proposition to abolish the offices of township treasurer and trustee of schools of that township to the electors of their respective school districts at the same consolidated election in accordance with the general election law, the ballot in each such district to be in substantially the following form:

----------------------------------------------------------

proposition to abolish the offices of township treasurer and trustee of schools of a township is submitted to the electors of each elementary and unit school district that is subject to the jurisdiction and authority of the township treasurer and trustee of schools of that township, a majority of the electors voting on the proposition in each such elementary and unit school district votes in favor of the proposition as submitted to them.

If in each elementary and unit school district that is subject to the jurisdiction and authority of the township treasurer and trustees of schools of the township in which those offices are sought to be abolished a majority of the electors in each such district voting at the consolidated election on the proposition to abolish the offices of township treasurer and trustee of schools of that township votes in favor of the proposition as submitted to them, the proposition shall be deemed to have passed; but if in any such elementary or unit school district a majority of the electors voting on that proposition in that district fails to vote in favor of the proposition as submitted to them, then notwithstanding the vote of the electors in any other such elementary or unit school district on that proposition the proposition shall not be deemed to have passed in any of those elementary or unit school districts, and the offices of township treasurer and trustee of schools of the township in which those offices were sought to be abolished shall not be abolished, unless in each of those elementary and unit school districts remaining subject to the jurisdiction and authority of the township treasurer and trustees of schools of that township proceedings are again initiated to abolish those offices and all of the proceedings and conditions prescribed in paragraphs (1) through (4) of this subsection are repeated and met in each of those elementary and unit school districts.
Notwithstanding the foregoing provisions of this Section or any other provision of the School Code, the offices of township treasurer and trustee of schools of a township that has a population of less than 200,000 and that contains a unit school district and is located in a Class II county school unit shall also be abolished as provided in this subsection if all of the conditions set forth in paragraphs (1), (2), and (3) of this subsection are met and if the following additional condition is met:
The electors in all of the school districts subject

to the jurisdiction and authority of the township treasurer and trustees of schools of the township in which those offices are sought to be abolished shall vote at the consolidated election on the proposition to abolish the offices of township treasurer and trustee of schools of that township. If a majority of the electors in all of the school districts combined voting on the proposition vote in favor of the proposition, then the proposition shall be deemed to have passed; but if a majority of the electors voting on the proposition in all of the school district fails to vote in favor of the proposition as submitted to them, then the proposition shall not be deemed to have passed and the offices of township treasurer and trustee of schools of the township in which those offices were sought to be abolished shall not be abolished, unless and until the proceedings detailed in paragraphs (1) through (3) of this subsection and the conditions set forth in this paragraph are met.

If the proposition to abolish the offices of township treasurer and trustee of schools of a township is deemed to have passed at the consolidated election as provided in this subsection, those offices shall be deemed abolished by operation of law effective on January 1 of the calendar year immediately following the calendar year in which that consolidated election is held, provided that if after the election, the trustees of schools by resolution elect to abolish the offices of township treasurer and trustee of schools effective on July 1 immediately following the election, then the offices shall be abolished on July 1 immediately following the election. On the date that the offices of township treasurer and trustee of schools of a township are deemed abolished by operation of law, the school board of each elementary and unit school district and the school board of each high school district that is subject to the jurisdiction and authority of the township treasurer and trustees of schools of that township at the time those offices are abolished: (i) shall appoint its own school treasurer as provided in Section 8-1; and (ii) unless the term of the contract of a township treasurer expires on the date that the office of township treasurer is abolished, shall pay to the former township treasurer its proportionate share of any aggregate compensation that, were the office of township treasurer not abolished at that time, would have been payable to the former township treasurer after that date over the remainder of the term of the contract of the former township treasurer that began prior to but ends after that date. In addition, on the date that the offices of township treasurer and trustee of schools of a township are deemed abolished as provided in this subsection, the school board of each elementary school, high school and unit school district that until that date is subject to the jurisdiction and authority of the township treasurer and trustees of schools of that township shall be deemed by operation of law to have agreed and assumed to pay and, when determined, shall pay to the Illinois Municipal Retirement Fund a proportionate share of the unfunded liability existing in that Fund at the time these offices are abolished in that calendar year for all annuities or other benefits then or thereafter to become payable from that Fund with respect to all periods of service performed prior to that date as a participating employee in that Fund by persons serving during those periods of service as a trustee of schools, township treasurer or regular employee in the office of the township treasurer of that township. That unfunded liability shall be actuarially determined by the board of trustees of the Illinois Municipal Retirement Fund, and the board of trustees shall thereupon notify each school board required to pay a proportionate share of that unfunded liability of the aggregate amount of the unfunded liability so determined. The amount so paid to the Illinois Municipal Retirement Fund by each of those school districts shall be credited to the account of the township in that Fund. For each elementary school, high school and unit school district under the jurisdiction and authority of a township treasurer and trustees of schools of a township in which those offices are abolished as provided in this subsection, each such district's proportionate share of the aggregate compensation payable to the former township treasurer as provided in this paragraph and each such district's proportionate share of the aggregate amount of the unfunded liability payable to the Illinois Municipal Retirement Fund as provided in this paragraph shall be computed in accordance with the ratio that the number of pupils in average daily attendance in each such district for the school year last ending prior to the date on which the offices of township treasurer and trustee of schools of that township are abolished bears to the aggregate number of pupils in average daily attendance in all of those districts as so reported for that school year.
Upon abolition of the offices of township treasurer and trustee of schools of a township as provided in this subsection: (i) the regional board of school trustees, in its corporate capacity, shall be deemed the successor in interest to the former trustees of schools of that township with respect to the common school lands and township loanable funds of the township; (ii) all right, title and interest existing or vested in the former trustees of schools of that township in the common school lands and township loanable funds of the township, and all records, moneys, securities and other assets, rights of property and causes of action pertaining to or constituting a part of those common school lands or township loanable funds, shall be transferred to and deemed vested by operation of law in the regional board of school trustees, which shall hold legal title to, manage and operate all common school lands and township loanable funds of the township, receive the rents, issues and profits therefrom, and have and exercise with respect thereto the same powers and duties as are provided by this Code to be exercised by regional boards of school trustees when acting as township land commissioners in counties having at least 220,000 but fewer than 2,000,000 inhabitants; (iii) the regional board of school trustees shall select to serve as its treasurer with respect to the common school lands and township loanable funds of the township a person from time to time also serving as the appointed school treasurer of any school district that was subject to the jurisdiction and authority of the township treasurer and trustees of schools of that township at the time those offices were abolished, and the person selected to also serve as treasurer of the regional board of school trustees shall have his compensation for services in that capacity fixed by the regional board of school trustees, to be paid from the township loanable funds, and shall make to the regional board of school trustees the reports required to be made by treasurers of township land commissioners, give bond as required by treasurers of township land commissioners, and perform the duties and exercise the powers of treasurers of township land commissioners; (iv) the regional board of school trustees shall designate in the manner provided by Section 8-7, insofar as applicable, a depositary for its treasurer, and the proceeds of all rents, issues and profits from the common school lands and township loanable funds of that township shall be deposited and held in the account maintained for those purposes with that depositary and shall be expended and distributed therefrom as provided in Section 15-24 and other applicable provisions of this Code; and (v) whenever there is vested in the trustees of schools of a township at the time that office is abolished under this subsection the legal title to any school buildings or school sites used or occupied for school purposes by any elementary school, high school or unit school district subject to the jurisdiction and authority of those trustees of school at the time that office is abolished, the legal title to those school buildings and school sites shall be deemed transferred by operation of law to and invested in the school board of that school district, in its corporate capacity under Section 10-22.35B of this Code, the same to be held, sold, exchanged leased or otherwise transferred in accordance with applicable provisions of this Code.
Notwithstanding Section 2-3.25g of this Code, a waiver of a mandate established under this Section may not be requested.
(Source: P.A. 100-374, eff. 8-25-17.)

(105 ILCS 5/5-1a) (from Ch. 122, par. 5-1a)
Sec. 5-1a. High school districts. Notwithstanding any other provision of this Article or the School Code, the school board of any high school district that is located in a Class II county school unit and that on or after the effective date of this amendatory Act of 1991 is subject to the jurisdiction and authority of a township treasurer and trustees of schools of a township in which all or any part of that school district is located may not withdraw from the jurisdiction and authority of that township treasurer and those trustees of schools and transfer or otherwise submit to the jurisdiction and authority of a township treasurer or trustees of school of another township, unless the school board of each underlying elementary school district whose territory includes all or any part of the territory included within that high school district, by resolution, consents to the proposed withdrawal by the school board of that high school district from the jurisdiction and authority of the township treasurer and trustees of schools of the township to which that high school district is subject and the transfer or other submission by the school board of that high school district to the jurisdiction and authority of a township treasurer or trustees of schools of another township.
A high school district that is subject to the jurisdiction and authority of the township treasurer and trustees of schools of a township in which those offices are abolished as provided in subsection (c) of Section 5-1 shall thereupon be required to appoint its own school treasurer as provided in paragraph (4) of subsection (c) of Section 5-1 and subsection (c) of Section 8-1, and shall be subject to and governed by the other changes made to the School Code by this amendatory Act of 1991, insofar as the same are applicable to a high school district.
(Source: P.A. 87-473.)

(105 ILCS 5/5-1b)
Sec. 5-1b. (Repealed).
(Source: P.A. 94-432, eff. 8-2-05. Repealed internally, eff. 1-1-10.)

(105 ILCS 5/5-2) (from Ch. 122, par. 5-2)
Sec. 5-2. Governing board.
The school business of all school townships having school trustees shall be transacted by three trustees, to be elected by the qualified voters of the township, as hereinafter provided. The trustees shall be a body politic and corporate, by the name of "trustees of schools of township No. ...., range No. ....," according to the number, or in case of school townships created from two or more congressional townships, such name shall be "trustees of .... township .... county, Illinois." Such corporation shall have perpetual existence, with power to sue and be sued, and to plead and be impleaded, in all courts and places where judicial proceedings are had.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/5-2.1) (from Ch. 122, par. 5-2.1)
Sec. 5-2.1. Eligible Voters: For the purposes of this Article persons who are qualified to vote in school elections shall be eligible to vote for the trustees of schools who have jurisdiction over the elementary school district or unit school district in which the person resides.
If the application of this Section results in an elector voting for trustees of a school township in which he does not reside because the elementary or unit school district crosses township boundaries and has been assigned to the jurisdiction of the trustees of an adjoining township, that elector shall also be eligible to vote for the trustees of the township within which he resides. Moreover, an elector who resides in a high school district that crosses township boundaries and has been assigned to the jurisdiction of the trustees of an adjoining township shall be eligible to vote for both the trustees of the township in which he or she resides and the trustees of the township having jurisdiction over the high school district in which he or she resides.
(Source: P.A. 94-432, eff. 8-2-05.)

(105 ILCS 5/5-2.2)
Sec. 5-2.2. Designation of trustees; Township 36 North, Range 13 East. After the April 5, 2011 consolidated election, the trustees of schools in Township 36 North, Range 13 East shall no longer be elected pursuant to the provisions of Sections 5-2, 5-2.1, 5-3, 5-4, 5-12, and 5-13 of this Code. Any such trustees elected before such date may complete the term to which that trustee was elected, but shall not be succeeded by election. Instead, the board of education or board of school directors of each of the elementary and high school districts that are subject to the jurisdiction of Township 36 North, Range 13 East shall appoint one of the members to serve as trustee of schools. The trustees of schools shall be appointed by each board of education or board of school directors within 60 days after the effective date of this amendatory Act of the 97th General Assembly and shall reorganize within 30 days after all the trustees of schools have been appointed or within 30 days after all the trustees of schools were due to have been appointed, whichever is sooner. Trustees of schools so appointed shall serve at the pleasure of the board of education or board of school directors appointing them, but in no event longer than 2 years unless reappointed.
A majority of members of the trustees of schools shall constitute a quorum for the transaction of business. The trustees shall organize by appointing one of their number president, who shall hold the office for 2 years. If the president is absent from any meeting, or refuses to perform any of the duties of the office, a president pro-tempore may be appointed. Trustees who serve on the board as a result of appointment or election at the time of the reorganization shall continue to serve as a member of the trustees of schools, with no greater or lesser authority than any other trustee, until such time as their elected term expires.
Each trustee of schools appointed by a board of education or board of school directors shall be entitled to indemnification and protection against claims and suits by the board that appointed that trustee of schools for acts or omissions as a trustee of schools in the same manner and to the same extent as the trustee of schools is entitled to indemnification and protection for acts or omissions as a member of the board of education or board of school directors under Section 10-20.20 of this Code.
(Source: P.A. 99-642, eff. 7-28-16.)

(105 ILCS 5/5-3) (from Ch. 122, par. 5-3)
Sec. 5-3. Eligibility of trustees. No person shall be eligible to the office of trustee of schools who is not a resident of the township and at least 18 years of age. If there are 3 or more school districts in a township which are subject to the jurisdiction of the trustees of schools of that township, no 2 trustees shall reside, when elected, in the same school district; except that in townships in which at least 90% of the electors reside in one school district which is subject to the jurisdiction of the trustees of schools of that township, this restriction shall not apply. No person shall be eligible to the office of trustee of schools and school director or school board member at the same time.
(Source: P.A. 86-1441.)

(105 ILCS 5/5-4) (from Ch. 122, par. 5-4)
Sec. 5-4. Election of trustees. The election of trustees of schools shall be held in odd-numbered years at the election specified in the general election law. In townships in which no election for school trustees has been held, or in townships in which from any cause there are no trustees of schools and the law requires that there be school trustees, the election of trustees of schools shall be held at the same time.
No person shall be nominated for the office of trustee of schools, in townships containing 20,000 inhabitants or over, except by petition signed by at least twenty-five voters of the school township in which he is seeking nomination and election filed with the township treasurer, or, in case of a first election, with the county clerk.
A candidate for election as a school trustee, who has petitioned for nomination to fill a full term and to fill a vacant term to be voted upon at the same election, must withdraw his or her petition for nomination from either the full term or the vacant term by written declaration, which shall be signed and acknowledged by an officer authorized to take such acknowledgments and which is filed with the township treasurer in the township in which he or she is a candidate within the time provided by the general election law.
(Source: P.A. 80-1469.)

(105 ILCS 5/5-12) (from Ch. 122, par. 5-12)
Sec. 5-12. Trustees' names and townships to regional superintendent. The returns of an election for trustees of schools shall be made to the county clerk. He shall furnish to the regional superintendent of schools, within 7 days after the returns have been made, the names of the trustees so returned to him, and shall specify the townships in which they have been elected.
(Source: P.A. 81-1490.)

(105 ILCS 5/5-13) (from Ch. 122, par. 5-13)
Sec. 5-13. Term of office of trustees. In townships already organized, the school trustee shall be elected in each odd numbered year for a term of 6 years to succeed the trustee whose term expires in such odd numbered year.
The first-elected trustees in a newly organized township shall at their first meeting cast lots for their respective terms of office, for 2, 4 and 6 years; and thereafter 1 trustee shall be elected in each odd-numbered year.
(Source: P.A. 81-1490.)

(105 ILCS 5/5-14) (from Ch. 122, par. 5-14)
Sec. 5-14. Term of office of successors - Vacancies. Successors to the trustees whose terms of office expire at the time prescribed in Section 5-13, and their successors, shall hold their offices for 6 years and until their respective successors are elected and qualified. Trustees of schools shall enter upon the duties of their office on the third Monday of the month following their election.
Whenever a vacancy occurs, the remaining trustees shall fill the vacancy until the next regular school election, at which election a successor shall be elected to serve the remainder of the unexpired term. However, if the vacancy occurs with less than 28 months remaining in the term, or if the vacancy occurs less than 88 days before the next regularly scheduled election for this office then the person so appointed shall serve the remainder of the unexpired term, and no election to fill the vacancy shall be held. The successor shall have the same residential qualifications as his predecessor. Should they fail so to act, within 30 days after the vacancy occurs, the regional superintendent of the region in which the township lies, or if the township is divided by a county line or lines, the regional superintendent of the region in which a majority of the children, who reside in districts subject to the jurisdiction of the trustees of schools of such township, attend school, shall within 15 days after the remaining trustees have failed to fill the vacancy, fill the vacancy as provided for herein. The successor shall have the same type of residential qualifications as his predecessor.
(Source: P.A. 93-847, eff. 7-30-04.)

(105 ILCS 5/5-15) (from Ch. 122, par. 5-15)
Sec. 5-15. Organization. Within 10 days following commencement of their terms, the trustees shall organize by appointing 1 of their number president, who shall hold his office for 2 years. The president shall preside at all meetings of the board and shall sign the proceedings thereof when recorded. If the president is absent from any meeting, or refuses to perform any of the duties of his office, a president pro tempore may be appointed. The president may be removed by the trustees of schools for sufficient cause.
(Source: P.A. 81-1490.)

(105 ILCS 5/5-16) (from Ch. 122, par. 5-16)
Sec. 5-16. Meetings - Quorum. The trustees of school shall hold regular meetings on the first Monday of each calendar quarter or if such Monday falls on a holiday, then on the following Monday. Special meetings may be called at any time by the president or by two members. Two members shall constitute a quorum for the transaction of business.
(Source: P.A. 81-338.)

(105 ILCS 5/5-17) (from Ch. 122, par. 5-17)
Sec. 5-17. Payment of claims - Apportionment and distribution of funds. At the regular meetings, the trustees shall appropriate and pay from the income of the permanent township fund, if it is sufficient, all valid claims for the following:
1. The compensation of the treasurer.
2. The cost of publishing the annual statement.
3. The cost of a record book, if any.
4. The cost of dividing school lands and making

plats.

If the income of the permanent township fund is not sufficient to meet such items the additional amount needed may be taken from the total of other funds subject to distribution, each district -- exclusive of any district which has withdrawn from the jurisdiction and authority of the trustees of schools of the township and which has elected or appointed its own school treasurer as provided in subsection (b) of Section 5-1 -- being charged as its share of such items the proportion which the amount of school funds of the district handled by the township treasurer bears to the total amount of all school funds handled by such treasurer.
In Class II county school units (excluding therefrom, however, any township therein in which the offices of township treasurer and trustee of schools have been abolished as provided in subsection (c) of Section 5-1) if any balance of the income from the permanent township fund in any township remains after paying such items, such balance shall be apportioned and distributed to the districts and parts of districts in the township -- including any district which has withdrawn from the jurisdiction and authority of the trustees of schools of the township and which has elected or appointed its own school treasurer as provided in subsection (b) of Section 5-1 -- in which schools have been kept as required by law during the preceding year ending June 30, according to the number of pupils in average daily attendance in grades one to eight inclusive. At the semi-annual meetings in all such townships all remaining funds subject to distribution shall be apportioned and distributed to the districts and parts of districts in the township in which schools have been kept as required by law during the preceding year ending June 30, in the manner and subject to the limitations prescribed in Sections 18-2 through 18-11 for the distribution of the common school fund among the counties, provided that -- except for any balance of the income from the permanent township fund remaining after payment of the items set forth in subparagraphs 1, 2, 3 and 4 of this Section -- no funds shall be apportioned or distributed to any school district which has withdrawn from the jurisdiction and authority of the trustees of schools and appointed its own school treasurer pursuant to Section 5-1; and the trustees shall direct the treasurer to make a regular monthly apportionment and distribution between semi-annual meetings, in the manner prescribed by those sections, of any available funds on hand from the common school fund. The funds distributed shall be credited to the respective districts and parts of districts.
In Class I county school units and in any township forming a part of a Class II county school unit in which township the offices of township treasurer and trustee of schools have been abolished as provided in subsection (c) of Section 5-1, if any balance of income from the permanent township fund in any township remains after paying such items, such balance or a part thereof equal to but not greater than the then current tax levy or tax levies for common school purposes by all the school districts or parts of school districts in said township on property in said township in process of collection in the county wherein the township having such fund is located, shall, upon an order drawn by the treasurer and signed by the president and secretary of the township land commissioners or regional board of school trustees, be paid annually on or before February 1 to the County Treasurer of the county in which such township is situated. It shall then be the duty of the County Treasurer to apply and credit the sum so received upon all tax bills for school purposes of the taxpayers in the township, said sum to be applied and credited proportionately upon the basis of the value of assessed property represented by each such tax bill. Any sum received by the County Treasurer in excess of the amount required to discharge in full the amount of all taxes for school purposes so extended against taxable property within the township shall be held by the County Treasurer and applied to taxes subsequently extended for such purposes: Provided, that if a petition, signed by at least 5% of the legal voters of the township, is presented to the regional superintendent of schools of the educational service region in which the township is located requesting a vote on the proposition that such balance of the income from the permanent township fund shall be apportioned and distributed to the districts and parts of districts in the township in which schools have been kept as required by law during the preceding year ending June 30, according to the number of pupils in average daily attendance in grades one to eight, inclusive, upon an order drawn by the treasurer and signed by the president and secretary of the township land commissioners or regional board of school trustees, to be paid annually on or before February 1, the regional superintendent of schools shall certify to the proper election authority the proposition for submission to the voters of the township in accordance with the general election law. The treasurer shall cause a copy of the order to be published in one or more newspapers published in the county school unit within 10 days after the order is drawn. If no newspaper is published in the county school unit, the order shall be published in a newspaper having general circulation within the county school unit. The publication of the order shall include a notice of (1) the specific number of voters required to sign a petition requesting that the proposition to apportion and distribute to the several school districts the excess of the income from the permanent township fund be submitted to the voters of the township; (2) the time within which the petition must be filed; and (3) the date of the prospective referendum. The treasurer shall provide a petition form to any individual requesting one. If the proposition receives a majority of the votes cast thereon, it shall supersede the preceding provisions for the distribution of such balance.
(Source: P.A. 94-1105, eff. 6-1-07.)

(105 ILCS 5/5-18) (from Ch. 122, par. 5-18)
Sec. 5-18. Statements of conditions of schools. Trustees of schools shall prepare, or cause to be prepared, by the township treasurer, the directors or board members of the several districts or other person, and forwarded to the regional superintendent of the region in which the township lies, on or before July 15 annually, and at such other times as may be required by the regional superintendent of schools or by the State Board of Education, a statement exhibiting the condition of the schools subject to the jurisdiction and authority of such trustees in the respective townships for the preceding year, commencing on July 1 and ending June 30 which statement shall be in the form, and shall contain the information required by the State Board of Education. Any township from which such report is not so received shall forfeit its portion of the distributive fund for the next ensuing year.
(Source: P.A. 86-1441.)

(105 ILCS 5/5-19) (from Ch. 122, par. 5-19)
Sec. 5-19. Township divided by county lines - Statistics and information. If a township is divided by a county line or lines, the trustees of schools shall make, or cause to be made, separate enumerations of all statistics and other information required by the State Board of Education, and report them separately to the several regional superintendents. All parts of such statistical information which cannot practically be reported separately shall be reported to the regional superintendent of the county in which the sixteenth section of such township is situated.
(Source: P.A. 81-1508.)

(105 ILCS 5/5-20) (from Ch. 122, par. 5-20)
Sec. 5-20. Examination of books, securities and effects - Accounts and vouchers. At each regular meeting, and at such other meetings as they may think proper, the trustees of schools shall examine all books, notes, mortgages, securities, papers, moneys and effects of the corporation, and the accounts and vouchers of the township treasurer or other township school officer, and shall make such order for their security, preservation, collection, correction of errors, if any, and for their proper disposition, as may be necessary.
(Source: P.A. 81-338.)

(105 ILCS 5/5-21) (from Ch. 122, par. 5-21)
Sec. 5-21. Gifts, grants, donations, legacies - Title to property. The trustees of schools in townships in which that office has not been abolished as provided in subsection (c) of Section 5-1 may receive any gift, grant, donation or legacy made for the use of any school or library or for any other school purpose within their jurisdiction. They are invested in their corporate capacity with the title of all school buildings and school sites, except as otherwise provided by clause (3) of subsection (b) of Section 5-1 with respect to school districts which have withdrawn from the jurisdiction and authority of the trustees of school. All conveyances of real estate made to the trustees of schools shall be made to them in their corporate name and to their successors in office. School districts may take and convey title to real estate to be improved by buildings or other structures for vocational or other educational training of pupils as provided in Section 10-23.3. If legal title to the real estate to be so improved for vocational or other educational training of pupils as provided in Section 10-23.3 is not held by the school board of the school district, the trustees of schools or other school officials having legal title to those school sites or other school property shall convey to the school district the title to any such school site or other school property or portion thereof held for such district, to be used as provided in Section 10-23.3, upon being presented with a resolution adopted by at least 2/3 of the members of such board requesting such conveyance.
If the trustees of schools for a township are no longer in existence, the school district shall take and convey title to all school buildings and school sites to be acquired within such township. If the trustees of schools had previously taken title to a school building or a school site and such trustees are no longer in existence, the school district shall by operation of law automatically be vested with title to all school buildings and school sites within such township and shall have authority to convey title thereto.
(Source: P.A. 87-473; 88-155.)

(105 ILCS 5/5-22) (from Ch. 122, par. 5-22)
Sec. 5-22. Sales of school sites, buildings or other real estate. When, in the opinion of the school board, a school site, or portion thereof, building, or site with building thereon or any other real estate of the district has become unnecessary, unsuitable, or inconvenient for a school or unnecessary for the uses of the district, the school board, by a resolution adopted by at least two-thirds of the board members, may sell or direct that the property be sold in the manner provided in the Local Government Property Transfer Act or in the manner herein provided or, in the case of residential property constructed or renovated by students as part of a curricular program, may engage the services of a licensed real estate broker to sell the property for a commission not to exceed 7%, contingent on the public listing of the property on a multiple listing service for a minimum of 14 calendar days and the sale of the property within 120 days.
Unless legal title to the land is held by the school board, the school board shall forthwith notify the trustees of schools or other school officials having legal title to such land of the terms upon which they desire the property to be sold. If the property is to be sold to another unit of local government or school district, the school board, trustees of schools, or other school officials having legal title to the land shall proceed in the manner provided in the Local Government Property Transfer Act. In all other cases, except if the property is to be sold to a tenant that has leased the property for 10 or more years and that tenant is a non-profit agency, the school board, trustees of schools, or other school officials having legal title to the land shall, within 60 days after adoption of the resolution (if the school board holds legal title to the land), or within 60 days after the trustees of school or other school officials having legal title receive the notice (if the school board does not hold legal title to the land), sell the property at public sale, by auction or sealed bids, after first giving notice of the time, place, and terms thereof by notice published once each week for 3 successive weeks prior to the date of the sale if sale is by auction, or prior to the final date of acceptance of bids if sale is by sealed bids, in a newspaper published in the district or, if no such newspaper is published in the district, then in a newspaper published in the county and having a general circulation in the district; however, if territory containing a school site, building, or site with building thereon, is detached from the school district of which it is a part after proceedings have been commenced under this Section for the sale of that school site, building, or site with building thereon, but before the sale is held, then the school board, trustees of schools, or other school officials having legal title shall not advertise or sell that school site, building, or site with building thereon, pursuant to those proceedings. The notices may be in the following form:

(105 ILCS 5/5-23) (from Ch. 122, par. 5-23)
Sec. 5-23. Exchange of properties.
Whenever the school board, by a two-thirds majority of its members shall find and declare the following propositions and shall cause to be recorded in the Recorder's Office a certificate embodying such findings and declarations duly signed by its president and attested by its secretary or clerk, then said school board may cause the exchange of a present school site or site with building thereon for a substitutional site without a referendum approving such exchange. The above findings and declarations shall establish the following: (1) That in the opinion of the school board a school site or site with building thereon has become unsuitable or inconvenient for a school; (2) that a substitutional school site has been offered in exchange for the present site which is a suitable, convenient and desirable site for a school and (3) that the value of the substitutional site is equal to or exceeds the value of the present site for which it is to be exchanged, the criterion of value to be that of a fair market value. When such certificate has been recorded as aforesaid, the school board shall transmit a copy of said certificate to the trustees of schools or other school officials having legal title to such land and shall request the execution of a deed of conveyance by the president and clerk, or secretary, as the case may be, to be delivered upon the receipt of a good and sufficient deed conveying to the trustees of schools or other school officials entitled under the statute to hold legal title to lands in the particular school district a good title to the substitutional site; and such president and clerk, or secretary, as the case may be, shall comply with such request. If the school board of a school district holds legal title to any lands to be exchanged under this Section, the certificate shall be recorded by the school board, and the deed of conveyance shall be executed by the president and by the secretary or clerk of the school board, as the case may be, and shall be delivered when a good and sufficient deed conveying the legal title of the substitutional site to the school board is delivered to the school board. The certificate provided for shall set forth an accurate legal description of the present school site and of the substitutional site offered as aforesaid.
(Source: P.A. 88-155.)

(105 ILCS 5/5-24) (from Ch. 122, par. 5-24)
Sec. 5-24. Sale to another school district or municipality. Whenever a petition is presented to the school board of a school district requesting the sale of school grounds and buildings to another school district or other municipality, which petition is signed by 10% of the voters of the district, the school board of the district shall adopt a resolution for the sale of such school grounds and buildings, and fix the price therefor, and shall thereupon order the secretary to certify to the proper election authorities the proposition for submission to the voters of the district in accordance with the general election law; and if a majority of the votes cast upon the proposition are in favor of the sale, then the school board, trustees of schools of the township in which the school district is located, or other school officials having legal title shall convey by its president and clerk or secretary, upon receipt of the purchase price, the property so to be sold; and the purchase price thereof shall be placed with the proper treasurer for the benefit of the school district so selling the property. The proposition shall be substantially in the following form:
--------------------------------------------------------------
Shall School District Number
...., of.... County, Illinois, YES
sell to School District
Number...., (or other municipality) -------------------------
of.... County, Illinois,
the following described property
(here describe the ground) NO
for the sum of.... Dollars?
--------------------------------------------------------------
(Source: P.A. 88-155.)

(105 ILCS 5/5-25) (from Ch. 122, par. 5-25)
Sec. 5-25. Moneys paid to treasurer.
The trustees of schools or township land commissioners shall cause all moneys for the use of the school districts to be paid to the proper treasurer thereof.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/5-26) (from Ch. 122, par. 5-26)
Sec. 5-26. Purchase of real estate in satisfaction of judgment. The trustees of schools or township land commissioners may purchase real estate in satisfaction of any judgment in any action wherein the trustees or township land commissioners or the county superintendent of schools are parties, if, in their opinion the interests of the township fund will be promoted thereby.
(Source: P.A. 79-1366.)

(105 ILCS 5/5-27) (from Ch. 122, par. 5-27)
Sec. 5-27. Compromise, settlements and cancellations.
The trustees of schools or township land commissioners may: make all settlements with persons indebted to them in their official capacity; receive deeds to real estate in compromise; and may cancel notes, bonds, mortgages, and judgments for the benefit of any school township or district.
(Source: P.A. 84-452.)

(105 ILCS 5/5-28) (from Ch. 122, par. 5-28)
Sec. 5-28. Lease or sale of lands. The trustees of schools or township land commissioners may lease or sell any lands that come into their possession in the manner described in Sections 5-26 or 5-27. When in their opinion it is to the best interest of the schools of the township or district interested in any such lands that they be sold, the trustees shall adopt a resolution to such effect and in such resolution shall specify the time, place and terms of sale. The sale shall be at public auction and the trustees shall give notice thereof by publishing notice once each week for three successive weeks prior to the date of the sale in a newspaper published in the township to which the real estate belongs, and if the lands to be sold lie outside of the township to which they belong then such notice is to be published as herein provided in a newspaper published in the township in which the land lies or, if no such newspaper is published either in the township where the real estate belongs or in the township where the land lies, then in a newspaper published in the county and having a general circulation in the township affected. The notices shall describe the property and state the time, place and terms of the sale. The trustees have the right to reject any and all bids. Upon the sale being made, deed of conveyance shall be executed by the president and clerk of the trustees and the proceeds shall be paid to the township treasurer for the benefit of the township or the district interested in the lands; provided, that the proceeds of any such sale on the island of Kaskaskia shall be paid to the State Treasurer for the use of such district and shall be disbursed by him in the same manner as income from the Kaskaskia Commons permanent school funds.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/5-29) (from Ch. 122, par. 5-29)
Sec. 5-29. Sale of school land for roads.
Whenever the State, county, city, village, incorporated town, township or road district authorities lay out a new road, street or highway, or alter, widen or relocate existing roads, streets or highways, and for such purposes require lands used for school sites, or land owned for school purposes, the trustees of schools or school officials having legal title to such lands have the power, with the consent of the school board of the district, to sell and convey to the State, county, city, village, incorporated town, township or road district the land required for such purposes, or may dedicate to public use for street and highway purposes as much of said school land as may be necessary to open, extend, alter, widen or relocate any street or highway which may be required by the municipal authorities to be opened, extended, altered, widened or relocated, if they are of the opinion that the benefit to accrue for the opening, extending, altering, widening or relocating of such street or highway will compensate for the strip so dedicated.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/5-30) (from Ch. 122, par. 5-30)
Sec. 5-30. Easements.
The trustees of schools or other school officials having legal title to school sites or land owned for school purposes shall have the power, with the consent of the school board of the district wherein the lands are located, to grant temporary or permanent easements for sewer, water drainage or utility purposes to municipalities, corporations or persons on such terms as the school board may determine.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/5-31) (from Ch. 122, par. 5-31)
Sec. 5-31. Division of township into districts - Territory taken from special charter district. The trustees of schools in newly organized townships shall divide the township into school districts to suit the wishes or convenience of a majority of the inhabitants of the township, and shall prepare or cause to be prepared a map of the township, on which the district or districts shall be designated by their respective numbers. The trustees of schools shall also cause any territory taken from a school district acting under a special charter to be formed and established into a school district to be governed under such general school laws of the State within thirty days from the time such territory is taken from the district acting under a special charter; and the trustees shall order an election for the purpose of electing directors for such district and shall certify such offices within ten days after the organization thereof. The first election shall be held at the next regular election for school district officers, and until the directors elected at that time take office, the Regional Superintendent may fill the office by appointment. If such territory has not sufficient inhabitants and children to establish and maintain a school, the trustees may annex it to an adjoining district or districts.
(Source: P.A. 81-1490.)

(105 ILCS 5/5-32) (from Ch. 122, par. 5-32)
Sec. 5-32. Failure to maintain schools - Transportation and tuition. If any school district other than a non-high school district shall for 1 year fail to maintain within the boundaries of the school district a recognized public school as required by law, such district shall become automatically dissolved and the property and territory of such district shall be disposed of in the manner provided for the disposal of territory and property in Section 7-11 of this Act. However, a school district shall not be dissolved where the State Board of Education and the regional superintendent of the region in which a district has legally authorized the building of a school and legally selected a school house site and has issued bonds for such building shall jointly find and certify that such building has been authorized, site selected and bonds issued.
If a district has its territory included within a petition to form a community unit district under Article 11E of this Code, that district may not be dissolved under this Section until the end of the school year in which all proceedings relating to formation of that community unit district are finally concluded, whether by disallowance of the petition, by referendum, by a final court decision or otherwise. Until such proceedings are finally concluded, the regional superintendent having jurisdiction of the district that is not maintaining a recognized school shall assign the pupils of that district to an adjoining school district, subject to the requirement that the district from which the pupils are so assigned shall pay tuition for such pupils to the district to which the pupils are assigned, in accordance with Section 10-20.12a of this Act or in such lesser amount as may be agreed to by the 2 districts.
However, until July 1, 1969 or one year after the entry of a final decision by a court of competent jurisdiction in the event of litigation with respect to any of the matters set forth in this Section, whichever is the later, notwithstanding the provisions of this Section, any protectorate high school district composed of contiguous and compact territory having not less than 2,000 inhabitants and which has an equalized assessed valuation of not less than $6,000,000, shall be and remain a protectorate high school district if a majority of the pupils attend a high school in a special charter district maintaining grades 1 through 12 and if during that period the voters of the district, by referendum to be ordered by the board, vote in favor of the proposition that such district maintain and operate a high school within such district, and also authorize the purchase of a school site, the building of a school building and the issuance of bonds for such purpose, which bonds are duly issued. The Board shall certify the proposition to the proper election authorities for submission, in accordance with the general election law.
The proposition to maintain and operate a high school within such district shall be in substantially the following form:
--------------------------------------------------------------
Shall ......................
High School District Number ......, YES
........... County, Illinois,
maintain and operate a high school -------------------------
within that High School
District and for the benefit NO
of the pupils residing therein?
--------------------------------------------------------------
and is approved if a majority of the voters voting on the proposition is in favor thereof. The proposition of purchasing a school site, the building of a school building and the issuance of bonds for such purpose shall be submitted to the voters and may be voted upon at the same election that the proposition of maintaining and operating a high school within the district is submitted or at any regularly scheduled election subsequent thereto as may be ordered by the board. Thereupon, that protectorate high school district shall thereafter exist as a community high school district and possess and enjoy all of the powers, duties and authorities of a community high school district under Article 12 of this Act.
Throughout its existence as a protectorate district and until the legal voters residing in the district have determined to maintain and operate a high school within the district and have been authorized to purchase a school site, build a school building and to issue bonds for such purpose and which bonds are duly issued, or until the dissolution of the district as required by this Section, such protectorate district may use its funds to pay for the tuition and transportation of the pupils in such district that attend a high school in a special charter district maintaining grades 1 through 12. A protectorate high school district is defined to be a district which does not own or operate its own school buildings.
(Source: P.A. 94-1019, eff. 7-10-06.)

(105 ILCS 5/5-34) (from Ch. 122, par. 5-34)
Sec. 5-34. Evidence of indebtedness not in proper form-Securities insufficient- Action taken.
When any county superintendent of schools notifies the trustees of schools of a township, in writing, that the notes, bonds, mortgages or other evidences of indebtedness which have been taken officially by the township treasurer are not in proper form, or that securities which he has taken are insufficient, the trustees shall at once take such action as may be necessary to protect the property or fund of the township and the district. For a failure or refusal to take such action within 20 days after such notice the trustees of schools, each in his individual capacity, shall be guilty of a petty offense and shall be liable to a fine of not less than twenty-five nor more than one hundred dollars, to be recovered before any circuit court, which when collected shall be paid to the county superintendent of the proper county for the use of the schools. The payment of this fine shall not relieve the trustees from any civil liability they may have incurred from such neglect of duty.
(Source: P.A. 77-2267.)

(105 ILCS 5/5-35) (from Ch. 122, par. 5-35)
Sec. 5-35. Liability of trustees for sufficiency of securities taken from township treasurer. Trustees of schools shall be liable, jointly and severally, for the sufficiency of securities taken from township treasurers; and in case of judgment against any treasurer and his sureties for or on account of any default of such treasurer, on which the money is not made for want of sufficient property whereon to levy for the enforcement of a judgment, a civil action may be maintained against the trustees, jointly and severally, and the amount not collected on the judgment shall be recovered with costs of the action from such trustees. If the trustees can show, satisfactorily, that the security taken from the treasurer, was, at the time it was taken, sufficient, they shall not be held liable.
(Source: P.A. 84-546.)

(105 ILCS 5/5-36) (from Ch. 122, par. 5-36)
Sec. 5-36. Failure to follow law as to distribution when new district formed.
If the trustees of schools fail to observe the provisions of this Act in reference to the distribution of funds and property when a new district is formed, they shall be individually and jointly liable to the district interested, in a civil action to the full amount of the damages sustained by the district aggrieved.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/5-37) (from Ch. 122, par. 5-37)
Sec. 5-37. Returns of children-Penalty for failure or false return.
Any trustee of schools who fails or refuses to make returns of children in his township according to the provisions of this Act, or who knowingly makes a false return thereof, is guilty of a petty offense and shall be liable to a fine of not less than $10.00 nor more than $100.00, to be recovered by an action before the circuit court of the county; which penalty, when collected, shall be added to the distributive fund of the township in which the trustee resides.
(Source: P.A. 77-2267.)



Article 6 - Regional Board of School Trustees

(105 ILCS 5/Art. 6 heading)

(105 ILCS 5/6-1) (from Ch. 122, par. 6-1)
Sec. 6-1. Fractional townships of less than 200 persons. Each congressional township is a township for school purposes. When a fractional congressional township contains fewer than 200 persons under 21 years of age and has not heretofore been united with any township for school purposes it is hereby attached for school purposes to the adjacent congressional township having the longest territorial line bordering on such fractional township and all the provisions of this Article shall apply to such united townships the same as though they were one township.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/6-2) (from Ch. 122, par. 6-2)
Sec. 6-2. Regional board; creation; membership; abolition and transfer of duties.
(a) There is created a regional board of school trustees for that territory in each educational service region exclusive of any school district organized under Article 34 and exclusive of any school district whose school board has been given the powers of school trustees; provided that on the effective date of this amendatory Act of 1992 the regional board of school trustees theretofore created and existing for any territory in an educational service region containing 2,000,000 or more inhabitants is abolished, the terms of office of all members of the regional board of school trustees so abolished are terminated on that effective date, and from and after that effective date all rights, powers, duties, and responsibilities that were vested in or required by law to be exercised and performed by the former regional board of school trustees shall be vested in and exercised and performed by the successors to the former regional board of school trustees as provided in subsection (b) of this Section 6-2. Any school district whose board of education acts as a board of school trustees shall have within its district the powers and duties of a regional board of school trustees.
Unless abolished as provided in this Section, the regional board of school trustees, in both single county and multi-county educational service regions, shall consist of 7 members. In single county regions not more than one trustee may be a resident of any one congressional township; however, in case there are fewer than 7 congressional townships in the region then not more than two of such trustees may be residents of the same congressional township. Notwithstanding the foregoing residency provision, in a single county region with a population of greater than 750,000 inhabitants, but less than 1,200,000 inhabitants, 2 trustees may be residents of the same congressional township if and only if such trustees were elected at the April 9, 2013 consolidated election. In 2 county regions at least 2 trustees shall be residents of each county. In 3 or more county regions at least one trustee shall be a resident of each county. If more than 7 counties constitute the educational service region, the regional board of school trustees shall consist of one resident of each county.
The regional board of school trustees shall be a body politic and corporate by the name of "Regional Board of School Trustees of.... County (or Counties), Illinois." Such corporation shall have perpetual existence with power to sue and be sued and to plead and be impleaded in all courts and places where judicial proceedings are had.
(b) Upon the abolition of the regional board of school trustees and the termination of the terms of office of the members of that former regional board of school trustees in an educational service region containing 2,000,000 or more inhabitants as provided in subsection (a), the trustees of schools of each township included within the territory of that educational service region that was served by the former regional board of school trustees, or if any such township is a township referred to in subsection (b) of Section 5-1 and there are no trustees of schools acting in that township then the school board of each school district located in that township, shall be the successors to the former regional board of school trustees. As successors to the former regional board of school trustees, the trustees of schools of each such township and the school board of each such school district, with respect to all territory included within the school township or school district served by the trustees of schools of the township or school board, shall be vested with and shall exercise and perform all rights, powers, duties, and responsibilities formerly held, exercised, and performed with respect to that territory by the regional board of school trustees abolished under subsection (a) of this Section.
Upon abolition of the regional board of school trustees in an educational service region having 2,000,000 or more inhabitants as provided in subsection (a) of this Section, all books, records, maps, papers, documents, equipment, supplies, accounts, deposits, and other personal property belonging to or subject to the control or disposition of the former regional board of school trustees (excepting only such items as may have been provided by the county board) shall be transferred and delivered to the trustees of schools of the townships and the school boards that are the successors to the former regional board of school trustees for the territory included within their respective school townships or school districts.
From and after the effective date of this amendatory Act of 1992, any reference in the School Code or any other law of this State to the regional board of school trustees or county board of school trustees shall mean, with respect to all territory within an educational service region containing 2,000,000 or more inhabitants that formerly was served by a regional board of school trustees abolished under subsection (a) of this Section, the trustees of schools of the township or the school board of the school district that is the successor to the former regional board of school trustees with respect to the territory included within that school township or school district.
(Source: P.A. 98-115, eff. 7-29-13.)

(105 ILCS 5/6-2.1) (from Ch. 122, par. 6-2.1)
Sec. 6-2.1. On and after the effective date of this amendatory Act, the provisions of Sections 6-3, 6-4, 6-5, 6-10, 6-11 (now repealed), 6-12, 6-17, 6-18, 6-19, 6-20, and 6-21 of this School Code shall have no application in any educational service region having a population of 2,000,000 or more inhabitants.
(Source: P.A. 95-496, eff. 8-28-07.)

(105 ILCS 5/6-3) (from Ch. 122, par. 6-3)
Sec. 6-3. Eligibility for trustee's office.
No person shall be eligible to the office of member of the regional board of school trustees who is not a voter of the educational service region and qualified to vote in the election for members of the regional board of school trustees, or who is a member of a school board, or who is a school board employee, or who holds any county office.
(Source: P.A. 78-514.)

(105 ILCS 5/6-4) (from Ch. 122, par. 6-4)
Sec. 6-4. Election date. Members of the regional board of school trustees shall be elected at the regular election specified in the general election law in each odd-numbered year.
(Source: P.A. 81-1490.)

(105 ILCS 5/6-5) (from Ch. 122, par. 6-5)
Sec. 6-5. Qualifications and eligibility of voters.
A person is qualified to vote at an election for members of the regional board of school trustees who is a registered voter as provided in the Election Code and has resided within the State and in the voting precinct for 28 days immediately preceding the election, and who is a citizen of the United States and has attained the age of 18 years.
Whenever a unit school district is located in more than one educational service region, a qualified elector residing in that unit school district but outside of the educational service region administered by the regional superintendent of schools having supervision and control over that unit school district shall be eligible to vote in any election held to elect members of the regional board of school trustees for the educational service that is administered by the regional superintendent of schools who has supervision and control over that unit school district, but the elector shall not also be eligible to vote in the election held to elect the members of the regional board of school trustees for the educational service region in which the elector resides.
Not less than 100 days before each nonpartisan election, the regional superintendent of schools shall certify to the State Board of Elections a list of each unit school district under his or her supervision and control and each county in which all or any part of each of those districts is located. The State Board of Elections shall certify each of those unit school districts and counties to the appropriate election authorities within 20 days after receiving the list certified by the regional superintendent of schools.
The election authority in a single county educational service region whose regional superintendent of schools exercises supervision and control over a unit school district that is located in that single county educational service region and in one or more other educational service regions shall certify to the election authority of each of those other educational service regions in which the unit school district is located the candidates for members of the regional board of school trustees for the educational service region that is administered by the regional superintendent of schools exercising supervision and control over that unit school district.
(Source: P.A. 88-535.)

(105 ILCS 5/6-10) (from Ch. 122, par. 6-10)
Sec. 6-10. Nominating petition. The nomination of candidates for members of the regional board of school trustees in single county or multi-county educational service regions shall be made by a petition filed with the county clerk, in the case of a single county region, and, in the case of multi-county regions with the State Board of Elections and signed by at least 50 voters qualified to vote at the election. In addition to the requirements of the general election law, the petition shall specify the county and township (or road district) of the candidate's residence.
Nomination papers filed under this Section are not valid unless the candidate named therein files with the county clerk or State Board of Elections a statement of economic interests as required by the Illinois Governmental Ethics Act. Such receipt shall be so filed either previously during the calendar year in which his nomination papers were filed or within the period for the filing of nomination papers in accordance with the general election law.
A candidate for membership on the regional board of school trustees, who has petitioned for nomination to fill a full term and to fill a vacant term to be voted upon at the same election, must withdraw his or her petition for nomination to the regional board of school trustees from either the full term or the vacant term by written declaration, within the time and in the manner provided by the general election law.
(Source: P.A. 81-1490.)

(105 ILCS 5/6-11)
Sec. 6-11. (Repealed).
(Source: P.A. 81-1490. Repealed by P.A. 95-496, eff. 8-28-07.)

(105 ILCS 5/6-12) (from Ch. 122, par. 6-12)
Sec. 6-12. Ballot form. The ballots for members of the regional board of school trustees shall be in substantially one of the following forms:

(105 ILCS 5/6-17) (from Ch. 122, par. 6-17)
Sec. 6-17. Election of president - Terms of members. Except as otherwise provided in Section 2A-54 of the Election Code, on the third Monday in May, following the first election, or if such day is a holiday then the next day, the regional superintendent of schools who shall be the ex-officio secretary of the board shall convene the newly elected regional board of school trustees for the purpose of organization. Except as provided in Section 2A-54 of the Election Code, at this meeting the members shall elect a president from among their number who shall serve as president for a term of 2 years and shall determine by lot the length of the term of each member so that 2 shall serve for a term of 2 years, 2 for 4 years and 3 for 6 years from the third Monday of the month following the date of their election. Except as provided in Section 2A-54 of the Election Code, thereafter members shall be elected to serve for a term of 6 years from the third Monday of the month following the date of their election or until their successors are elected and qualified.
All succeeding meetings for the purpose of organization shall be held on the third Monday in May following the election; however, in case the third Monday in May is a holiday the organization meeting shall be held on the next day.
If educational service regions are consolidated under Section 3A-3 or 3A-4 of this Act, however, the expiring terms of members of each regional board of school trustees in those regions being consolidated shall be extended so as to terminate on the first Monday of August of the year that consolidation takes effect, as defined in Section 3A-5 of this Act, and, on such day, the Regional Superintendent of the consolidated region shall convene all the members of each regional board of school trustees in the consolidated region, and shall by lot select from among such trustees an interim regional board of school trustees for the consolidated region in accord with the specifications as to membership and residency in Section 6-2. The interim board so selected shall serve until their successors are elected at the succeeding regular election of regional school trustees and have qualified. A single regional board of school trustees shall be elected at such succeeding regular election to take office on the third Monday of the month following such election. The board elected for the consolidated region shall be convened on such third Monday of the month following such election for organizational purposes, to elect a president and determine terms for its members by lot as provided in this Section. The respective regional boards of school trustees of educational service regions involved in consolidations under Section 3A-3 or 3A-4 shall cease to exist at the time the board elected for the consolidated region is so organized.
(Source: P.A. 93-847, eff. 7-30-04.)

(105 ILCS 5/6-18) (from Ch. 122, par. 6-18)
Sec. 6-18. Meeting dates - Place - Quorum. The regional board of school trustees shall hold a regular meeting in July, October, January and April. With appropriate public notice, the board may cancel its regular quarterly meeting if no issues for action have been presented to the board and it has no pending business.
All regular meetings of the board shall be held at the office of the regional superintendent.
Special meetings may be called by the president or by 4 members of the board by giving a 48-hour written notice of the meeting stating the time and place of the meeting and the purpose thereof. Public notice of meetings must also be given as prescribed in Sections 2.02 and 2.03 of the Open Meetings Act.
A majority of the members elected to the board shall constitute a quorum. Unless otherwise provided a majority vote of all the board shall be required to decide a measure.
(Source: P.A. 92-172, eff. 1-1-02.)

(105 ILCS 5/6-19) (from Ch. 122, par. 6-19)
Sec. 6-19. Vacancy on regional board. Subject to the residency provisions in Section 6-2 of this Code, any vacancy on the regional board of school trustees shall be filled from the same territory by the remaining members until the next regular election for members of the regional board of school trustees, when the vacancy shall be filled for the unexpired time. Removal of a member from the township from which such member was elected into a township which has its quota of members on the board shall constitute a vacancy.
(Source: P.A. 98-115, eff. 7-29-13.)

(105 ILCS 5/6-20) (from Ch. 122, par. 6-20)
Sec. 6-20. Expenses of members.
Members of the regional board of school trustees shall serve without remuneration; however, the necessary expenses including travel attendant upon any meeting of the board shall be paid from the fund from which all other expenses of the board are paid.
(Source: P.A. 78-514.)

(105 ILCS 5/6-21) (from Ch. 122, par. 6-21)
Sec. 6-21. Legal Representation. Upon request, the State's Attorney of the county, other than a county of over 3,000,000 inhabitants, where the regional superintendent's office is located shall act as the legal representative of the regional board of school trustees; however, where matters arise which are within the exclusive jurisdiction of another State's Attorney, that State's Attorney shall provide legal representation.
(Source: P.A. 82-236.)



Article 7 - Boundary Change

(105 ILCS 5/Art. 7 heading)

(105 ILCS 5/7-01)
Sec. 7-01. (Repealed).
(Source: P.A. 78-514. Repealed by P.A. 100-374, eff. 8-25-17.)

(105 ILCS 5/7-01a)
Sec. 7-01a. Purpose and applicability. The purpose of this Article is to permit greater flexibility and efficiency in the detachment and dissolution of school districts for the improvement of the administration and quality of educational services and for the best interests of pupils. This Article applies only to school districts with under 500,000 inhabitants, but includes special charter districts (except those districts organized under Article 34 of this Code) and non-high school districts.
(Source: P.A. 100-374, eff. 8-25-17.)

(105 ILCS 5/7-01b)
Sec. 7-01b. Definition. In this Article, "legal resident voter" means a person who is registered to vote at the time a circulated petition is filed and when the regional board of school trustees renders a decision, at the address shown opposite his or her signature on the petition, and resides in the detaching territory or dissolving school district.
(Source: P.A. 100-374, eff. 8-25-17.)

(105 ILCS 5/7-02) (from Ch. 122, par. 7-02)
Sec. 7-02. Limitations. The provisions of this Article providing for the change in school district boundaries by detachment, annexation, division or dissolution, or by any combination of those methods, are subject to the provisions of this Section. Whenever due to fire, explosion, tornado or any Act of God the school buildings or one or more of the principal school buildings comprising an attendance center within a school district are destroyed or substantially destroyed and rendered unfit for school purposes, the provisions of this Article shall not be available to permit a division of that district, or a dissolution, detachment or annexation of any part thereof, or any combination of such results during a period from the date of such destruction or substantial destruction until 30 days after the second regular election of board members following such destruction or substantial destruction. Nothing in this Section shall be deemed to prohibit the combining of the entire district with another entire district or with other entire districts during such period pursuant to the provisions of Article 11E.
(Source: P.A. 94-1019, eff. 7-10-06.)

(105 ILCS 5/7-03)
Sec. 7-03. (Repealed).
(Source: P.A. 85-1020. Repealed by P.A. 94-1105, eff. 6-1-07.)

(105 ILCS 5/7-04) (from Ch. 122, par. 7-04)
Sec. 7-04. Districts in educational service regions of 2,000,000 or more inhabitants.
(a) In all proceedings under this Article to change by detachment, annexation, division, dissolution, or any combination of those methods the boundaries of any school district (other than a school district organized under Article 34) located in an educational service region of 2,000,000 or more inhabitants in which the regional board of school trustees is abolished as provided in subsection (a) of Section 6-2, the trustees of schools of the township that has jurisdiction and authority over the detaching or dissolving school district, as the successor under subsection (b) of Section 6-2 to the former regional board of school trustees with respect to all territory located in that school township, shall have, exercise, and perform all powers, duties, and responsibilities required under this Article to be exercised and performed in those proceedings by a regional board of school trustees; provided that if any detaching or dissolving school district involved in those proceedings is not under the jurisdiction and authority of the trustees of schools of a township referred to in subsection (b) of Section 5-1, a hearing panel as established in this Section shall have, exercise, and perform all powers, duties, and responsibilities required under this Article to be exercised and performed in those proceedings with respect to the detaching or dissolving school district by a regional board of school trustees.
(a-5) As applicable, the hearing panel shall be made up of 3 persons who have a demonstrated interest and background in education. Each hearing panel member must reside within an educational service region of 2,000,000 or more inhabitants but not within the boundaries of a school district organized under Article 34 of this Code and may not be a current school board member of the detaching or dissolving or annexing school district or a current employee of the detaching or dissolving or annexing school district or hold any county office. None of the hearing panel members may reside within the same school district. All 3 persons must be selected by the chief administrative officer of the educational service center in which the chief administrative officer has supervision and control, as defined in Section 3-14.2 of this Code, of the detaching or dissolving school district. The members of a hearing panel as established in this Section shall serve without remuneration; however, the necessary expenses, including travel, attendant upon any meeting or hearing in relation to a proceeding under this Article must be paid.
(a-10) The petition must be filed with the trustees of schools of the township with jurisdiction and authority over the detaching or dissolving school district or with the chief administrative officer of the educational service center in which the chief administrative officer has supervision and control, as defined in Section 3-14.2 of this Code, of the detaching or dissolving school district, as applicable. The chief administrative officer of the educational service center or a person designated by the trustees of schools of the township, as applicable, shall have, exercise, and perform all powers, duties, and responsibilities required under this Article that are otherwise assigned to regional superintendents of schools.
(b) Except as otherwise provided in this Section, all other provisions of this Article shall apply to any proceedings under this Article to change the boundaries of any school district located in an educational service region having 2,000,000 or more inhabitants in the same manner that those provisions apply to any proceedings to change the boundaries of any school district located in any other educational service region; provided, that any reference in those other provisions to the regional board of school trustees shall mean, with respect to all territory within an educational service region containing 2,000,000 or more inhabitants that formerly was served by a regional board of school trustees abolished under subsection (a) of Section 6-2, the trustees of schools of the township that is the successor under subsection (b) of Section 6-2 to the former regional board of school trustees with respect to the territory included within that school township or school district or the hearing panel as established by this Section.
(Source: P.A. 100-374, eff. 8-25-17.)

(105 ILCS 5/7-1) (from Ch. 122, par. 7-1)
Sec. 7-1. Changing boundaries by detachment or dissolution.
(a) School district boundaries may be changed by detachment, annexation, division or dissolution or any combination thereof by the regional board of school trustees or by the State Superintendent of Education as provided in subsection (l) of Section 7-6.
The petition must be filed with and decided solely by the regional board of school trustees of the region in which the regional superintendent of schools has supervision and control, as defined in Section 3-14.2 of this Code, of the detaching or dissolving school district. The petition may be filed in any office operated by the regional superintendent with supervision and control, as defined in Section 3-14.2 of this Code, of the detaching or dissolving school district.
A petition for boundary change must be filed by the school board of the detaching or dissolving district, by a majority of the legal resident voters in the dissolving district, or by two-thirds of a combination of the legal resident voters and the owners of record of any real estate with no legal resident voters in any territory proposed to be detached. If any of the territory proposed to be detached contains real estate with no legal resident voters, petitioners shall deliver the petition by certified mail, return receipt requested, to all owners of record of any real estate with no legal resident voters. Proof of such delivery must be presented as evidence at the hearing required under Section 7-6 of this Code. Any owner of record of real estate with no legal resident voters in any territory proposed to be detached may either sign the petition in person and before the circulator as described in this Section or return the petition with his or her notarized signature to be included as a petitioner. No person may sign a petition in the capacity of both a legal resident voter and owner of record. If there are no legal resident voters within the territory proposed to be detached, then the petition must be signed by all of the owners of record of the real estate of the territory. Legal resident voters shall be determined by the official voter registration lists as of the date the petition is filed. No signatures shall be added or withdrawn after the date the petition is filed. The length of time for signatures to be valid, before filing of the petition, shall not exceed 6 months. Notwithstanding any provision to the contrary contained in the Election Code, the regional superintendent of schools shall make all determinations regarding the validity of the petition, including, without limitation, signatures on the petition. If the regional superintendent determines that the petition is not in proper order or not in compliance with any applicable petition requirements, the regional superintendent may not accept the petition for filing and may return the petition to the petitioners. Any party who is dissatisfied with the determination of the regional superintendent regarding the validity of the petition may appeal the regional superintendent's decision to the regional board of school trustees by motion, and the motion must be heard by the regional board of school trustees prior to any hearing on the merits of the petition.
Petitions for detachment and dissolution shall include the full prayer of the petition with a general description of the territory at the top of each page. Each signature contained therein shall match the official signature and address of the legal resident voters as recorded in the office of the county clerk or board of election commissioners, and each petitioner shall record the date of his or her signing. Except in instances of a notarized signature of an owner of record of real estate with no legal resident voters in any territory proposed to be detached, each page of the circulated petition shall be signed by a circulator stating that he or she has witnessed the signature of each petitioner on that page. Detachment petitions containing 10 or fewer signatures may be notarized in lieu of a circulator statement. Each petition shall include an accurate legal description and map of the territory proposed to be detached. If a petition proposes to dissolve an entire district, then the full name and number of the district and a map are sufficient. Each petition shall include the names of petitioners; the district to be dissolved or the district from which the territory is proposed to be detached; the district or districts to which the territory is proposed to be annexed; evidence that the detaching or dissolving territory is compact and contiguous with the annexing district or districts or otherwise meets the requirements set forth in Section 7-4 of this Code; the referendum date, if applicable; and facts that support favorable findings for the factors to be considered by the regional board of school trustees pursuant to Section 7-6 of this Code.
Where there is only one school building in an approved operating district, the building and building site may not be included in any detachment proceeding.
Notwithstanding any other provisions of this Code, if, pursuant to a petition filed under this subsection (a), all of the territory of a school district is to be annexed to another school district, then any action by the regional board of school trustees in granting or approving the petition and any change in school district boundaries pursuant to that action is subject to and the change in school district boundaries may not be made except upon approval, at a regular scheduled election, in the manner provided by Section 7-7.7 of this Code, of a proposition for the annexation of all of the territory of that school district to the other school district.
No petition may be filed under this Section to form a new school district under this Article; however, such a petition may be filed under this Section to form a new school district if the boundaries of such new school district lie entirely within the boundaries of a military base or installation operated and maintained by the government of the United States.
(b) Any elementary or high school district with 100 or more of its students residing upon territory located entirely within a military base or installation operated and maintained by the government of the United States, or any unit school district or any combination of the above mentioned districts with 300 or more of its students residing upon territory located entirely within a military base or installation operated and maintained by the government of the United States, shall, upon the filing with the regional board of school trustees of a petition adopted by resolution of the board of education or a petition signed by a majority of the registered voters residing upon such military base or installation, have all of the territory lying entirely within such military base or installation detached from such school district, and a new school district comprised of such territory shall be created. The petition shall be filed with and decided solely by the regional board of school trustees of the region in which the regional superintendent of schools has supervision and control, as defined by Section 3-14.2 of this Code, of the school district affected. The regional board of school trustees shall have no authority to deny the detachment and creation of a new school district requested in a proper petition filed under this subsection. This subsection shall apply only to those school districts having a population of not fewer than 1,000 and not more than 500,000 residents, as ascertained by any special or general census.
The new school district shall tuition its students to the same districts that its students were previously attending and the districts from which the new district was detached shall continue to educate the students from the new district, until the federal government provides other arrangements. The federal government shall pay for the education of such children as required by Section 6 of Public Law 81-874.
If a school district created under this subsection (b) has not elected a school board and has not become operational within 2 years after the date of detachment, then this district is automatically dissolved and the territory of this district reverts to the school district from which the territory was detached or any successor district thereto. Any school district created under this subsection (b) on or before September 1, 1996 that has not elected a school board and has not been operational since September 1, 1996 is automatically dissolved on the effective date of this amendatory Act of 1999, and on this date the territory of this district reverts to the school district from which the territory was detached. For the automatic dissolution of a school district created under this subsection (b), the regional superintendent of schools who has supervision and control, as defined by Section 3-14.2 of this Code, of the school district from which the territory was detached shall certify to the regional board of school trustees that the school district created under this subsection (b) has been automatically dissolved.
(Source: P.A. 100-374, eff. 8-25-17.)

(105 ILCS 5/7-2)
Sec. 7-2. (Repealed).
(Source: P.A. 90-459, eff. 8-17-97. Repealed by P.A. 100-374, eff. 8-25-17.)

(105 ILCS 5/7-2a) (from Ch. 122, par. 7-2a)
Sec. 7-2a. (a) (Blank).
(b) Any school district with a population of less than 5,000 residents or an enrollment of less than 750 students, as determined by the district's most recent fall enrollment counts as posted on the State Board of Education's website, shall be dissolved and its territory annexed as provided in Section 7-11 of this Code by the regional board of school trustees upon the filing of a petition adopted by resolution of the board of education or signed by a majority of the legal resident voters of the district seeking such dissolution. No petition shall be adopted or signed under this subsection until the board of education or the petitioners, as the case may be, shall have given at least 10 days' notice to be published once in a newspaper having general circulation in the district and shall have conducted a public informational meeting to inform the residents of the district of the proposed dissolution and to answer questions concerning the proposed dissolution. The petition shall be filed with and decided solely by the regional board of school trustees of the region in which the regional superintendent of schools has supervision and control, as defined by Section 3-14.2 of this Code, of the school district being dissolved.
The regional board of school trustees shall not act on a petition filed by a board of education if within 45 days after giving the first notice of the hearing required under Section 7-11 of this Code a petition in opposition to the petition of the board to dissolve, signed by a majority of the legal resident voters of the district, is filed with the regional board of school trustees. In such an event, the dissolution petition is dismissed on procedural grounds by operation of law and the regional board of school trustees shall have no further authority to consider the petition. A dissolution petition dismissed as the result of a valid opposition petition is not subject to the limitation on successive petitions as provided in Section 7-8 of this Code, and a new petition may be filed upon receipt of the regional board of school trustees' notice stating that the original petition was dismissed by operation of law.
For all petitions under this Section, the legal resident voters must be determined by the official voter registration lists as of the date the petition is filed. No signatures may be added or withdrawn after the date the petition is filed. The length of time for signatures to be valid, before filing of the petition, may not exceed 6 months. Notwithstanding any provision to the contrary contained in the Election Code, the regional superintendent of schools shall make all determinations regarding the validity of the petition, including, without limitation, signatures on the petition. Any party who is dissatisfied with the determination of the regional superintendent regarding the validity of the petition may appeal the regional superintendent's decision to the regional board of school trustees by motion, and the motion must be heard by the regional board of school trustees prior to any hearing on annexing the territory of a district being dissolved. If no opposition petition is timely filed, the regional board of school trustees shall have no authority to deny dissolution requested in a proper petition for dissolution filed under this Section, but shall exercise its discretion in accordance with Section 7-11 of this Code on the issue of annexing the territory of a district being dissolved, giving consideration to but not being bound by the wishes expressed by the residents of the various school districts that may be affected by such annexation.
(Source: P.A. 99-657, eff. 7-28-16; 100-374, eff. 8-25-17.)

(105 ILCS 5/7-2b) (from Ch. 122, par. 7-2b)
Sec. 7-2b. Annexation of non-coterminous territory from an elementary or high school district.
(a) Any contiguous portion of a high school district that constitutes 5% or less of the equalized assessed value of the district and 5% or less of the territory of the district shall upon petition of two-thirds of the registered voters of the territory proposed to be detached and annexed be so detached and annexed by the regional board of school trustees if granting such petition shall make the affected segment of the boundaries of the high school district the territory is proposed to be annexed to identical, for the entirety of such affected segment, to the boundaries of the elementary school district in which the territory is located.
Any contiguous portion of an elementary school district that constitutes 5% or less of the equalized assessed value of the district and 5% or less of the territory of the district shall upon petition of two-thirds of the registered voters of the territory proposed to be detached and annexed be so detached and annexed by the regional board of school trustees if granting such petition shall make the affected segment of the boundaries of the elementary school district the territory is proposed to be annexed to identical, for the entirety of such affected segment, to the boundaries of the high school district in which the territory is located.
The regional board of school trustees shall have no authority or discretion to hear any evidence or consider any issues except those that may be necessary to determine whether the limitations and conditions of this Section have been met.
No district may lose more than 5% of its equalized assessed value or more than 5% of its territory through petitions filed under this Section. If a petition seeks to detach territory that would result in a cumulative total of more than 5% of a district's equalized assessed value or more than 5% of the district's territory being detached under this Section, the petition shall be denied without prejudice to its being filed pursuant to Section 7-6 of this Code. Notwithstanding any other provision of this Section, this paragraph shall apply to any detachments effected pursuant to the provisions of this Section as they existed prior to the effective date of this amendatory Act of the 91st General Assembly.
(b) At any time prior to the granting of the petition calling for the detachment and annexation of non-coterminous territory under this Section, the Committee of Ten designated in the petition may amend the petition to withdraw the detachment and annexation proposal and substitute in its place a proposal to require the school district from which the territory would have been detached to pay the per capita tuition costs for each pupil residing in the non-coterminous territory to attend the school district to which the territory would have been annexed. If such amended petition is granted, the school district from which the territory would have been detached shall pay to the school district to which the territory would have been annexed the per capita tuition costs as determined under Section 10-20.12a for each pupil residing in the territory who chooses to attend the school district to which the territory would have been annexed. Notwithstanding the provisions of Section 10-22.5, the school district to which the territory would have been annexed shall admit any pupil that resides in the non-coterminous territory and provide such pupils with any services of the school. The payment and collection of tuition and any other such matters as may need to be resolved shall be established by an intergovernmental agreement developed between the two affected school districts. Section 7-6 of this Code shall apply to petitions filed under this Section except as otherwise provided in this Section.
The changes made by this amendatory Act of the 91st General Assembly shall not apply to petitions pending on the effective date of this amendatory Act of the 91st General Assembly.
(Source: P.A. 91-46, eff. 6-30-99.)

(105 ILCS 5/7-2c)
Sec. 7-2c. Change of school district boundaries following annexation of vacant and unincorporated territory to a contiguous municipality.
Notwithstanding any other provision of this Code, any contiguous portion of an elementary school district may be detached from that district and annexed to an adjoining elementary school district, and any contiguous portion of a high school district may be detached from that district and annexed to an adjoining high school district, upon a petition or petitions filed under this Section, when all of the following conditions are met with respect to each petition so filed:
(1) The portion of the district to be so detached and

annexed to an adjoining elementary or high school district consists of not more than 160 acres of vacant land that is located in an unincorporated area of a county of 2,000,000 or more inhabitants and, on the effective date of this amendatory Act of 1997, is contiguous to one municipality that is (i) wholly outside the elementary or high school district from which the vacant land is to be detached and (ii) located entirely within the territorial boundaries of the adjoining elementary or high school district to which the vacant land is to be annexed.

(2) The equalized assessed valuation of the taxable

property located in the portion of the district that is to be so detached and annexed to the adjoining elementary or high school district constitutes less than 1% of the equalized assessed valuation of the taxable property of the district from which it is to be detached.

(3) The portion of the district to be so detached and

annexed to the adjoining elementary or high school district is annexed to the contiguous municipality pursuant to a petition for annexation filed and pending with the annexing municipality upon the effective date of this amendatory Act.

A petition filed under this Section shall be filed with the State Superintendent of Education and shall be signed by all of the owners of record of the vacant land that comprises the portion of the district that is to be detached and annexed to the adjoining elementary or high school district under the provisions of this Section. The State Superintendent shall: (i) hold a hearing on the petition within 90 days after the date of filing; (ii) render a decision granting or denying the petition within 30 days after the hearing; and (iii) promptly serve a copy of the decision by certified mail, return receipt requested, upon the petitioners and upon the school boards of the school districts from which the territory described in the petition is sought to be detached and to which that territory is sought to be annexed.
The State Superintendent of Education has no authority or discretion to hear any evidence or consider any issues at the hearing except those that may be necessary to determine whether the limitations and conditions of this Section have been met.
The State Superintendent of Education: (i) shall give written notice of the time and place of the hearing, not less than 30 days prior to the date of the hearing, to the school board of the school district from which the territory described in the petition is to be detached and to the school board of the school district to which that territory is to be annexed; and (ii) shall publish notice of the hearing in a newspaper that is published in the county in which the territory described in the petition is located and that has circulation within the school districts whose school boards are entitled to written notice of the hearing.
In the event that the granting of a petition filed under this Section has become final, either through failure to seek administrative review or by the final decision of a court on review, the change in boundaries shall become effective forthwith and for all purposes, except that if the granting of the petition becomes final between September 1 and June 30 of any year, the administration of and attendance at the schools shall not be affected until the following July 1, when the change in boundaries shall become effective for all purposes. After the granting of a petition has become final, the date when the change shall become effective for purposes of administration and attendance may be accelerated or postponed by stipulation of the school boards of the school districts from which the territory described in the petition is detached and to which that territory is annexed.
The decision of the State Superintendent of Education shall be deemed an "administrative decision" as defined in Section 3-101 of the Administrative Review Law, and any petitioner or the school board of a school district affected by the detachment and annexation of the territory described in the petition may within 35 days after a copy of the decision sought to be reviewed was served by certified mail upon the party affected thereby, or upon the attorney of record for such party, apply for a review of such decision in accordance with the Administrative Review Law, and all amendments and modifications thereof and the rules adopted pursuant thereto.
The commencement of any action for review shall operate as a supersedeas, and no further proceedings shall be had until final disposition of such review. The circuit court of the county in which the petition is filed with the State Superintendent of Education shall have sole jurisdiction to entertain a complaint for such review.
This Section: (i) is not limited by and operates independently of all other provisions of this Article, and (ii) constitutes complete authority for the granting or denial by the State Superintendent of Education of a petition filed under this Section when the conditions prescribed by this Section for the filing of that petition are met.
(Source: P.A. 90-459, eff. 8-17-97.)

(105 ILCS 5/7-2.3) (from Ch. 122, par. 7-2.3)
Sec. 7-2.3. Annexation to special charter district.
(a) Notwithstanding any provision to the contrary contained in any special act or special charter of any school district, annexation of territory to any city or village under the Illinois Municipal Code after the effective date of this amendatory Act of 1967 does not constitute annexation of the territory to the special charter school district nor detachment from any school district adjacent to the special charter district. Except as otherwise provided in subsection (b) of this Section, the boundaries of a special charter district may be changed as provided in Sections 7-2.4 through 7-2.7.
(b) If all or any part of a special charter school district is located in a special charter city, then upon the filing with the governing body of the special charter school district of a petition to detach the territory described in the petition from the school district of which that territory forms a part and to annex that territory to the special charter school district, the territory described in the petition shall be deemed to be so detached and annexed to the special charter school district by operation of law, if all of the following conditions are met: (i) the petition is signed by at least 51% of the owners of record and 51% of the electors, if any, residing in the territory described in the petition; and (ii) the territory described in the petition is located in the special charter city, is contiguous to the special charter school district, and does not include any commercially zoned properties that are contiguous to each other and together constitute in excess of 100 acres of land and are not separated by a State highway and that are used solely for office/research and hotel purposes. A certified copy of the petition and the resolution or order of the governing body of the special charter school district evidencing the annexation of the territory described in the petition to the special charter school district by operation of law shall be mailed by that governing body to each school district affected and to the regional board or boards of school trustees for the educational service region or regions in which the affected school districts are located. A person who is a resident of any territory described in the petition at the time of its detachment from one school district and its annexation to a special charter school district under this subsection, and whose child or children are then attending school in the district from which that territory is being detached, may elect to have that child or those children and their siblings attend the schools of the district from which the territory is being detached. However, in that event the special charter school district shall pay tuition in the amount provided by law to the school district from which the territory is detached for each of those children and siblings who attend the schools of that district.
(Source: P.A. 89-494, eff. 6-21-96.)

(105 ILCS 5/7-2.4) (from Ch. 122, par. 7-2.4)
Sec. 7-2.4. A petition for detachment of territory from a special charter district with annexation to another school district, for detachment of territory from a school district with annexation to a special charter district, or for dissolution of a school district with annexation to a special charter district must be filed with the governing body of the special charter district, and a certified copy thereof must be sent to each other detaching, dissolving, or annexing school district and to the regional board of school trustees of the region in which the regional superintendent has supervision and control, as defined in Section 3-14.2 of this Code, of the detaching or dissolving district. A petition for such annexation or detachment of territory must be filed by the school board of the detaching or dissolving district, by a majority of the legal resident voters in the dissolving district, or by two-thirds of a combination of the legal resident voters and the owners of record of any real estate with no legal resident voters in any territory proposed to be detached. If any of the territory proposed to be detached contains real estate with no legal resident voters, petitioners shall deliver the petition by certified mail, return receipt requested, to all owners of record of any real estate with no legal resident voters. Proof of the delivery must be presented as evidence at any hearing required by Section 7-2.6 of this Code. Any owner of record of real estate with no legal resident voters in any territory proposed to be detached may either sign the petition in person and before the circulator as described in Section 7-1 of this Code or return the petition with his or her notarized signature to be included as a petitioner. No person may sign a petition in the capacity of both a legal resident voter and owner of record. If there are no legal resident voters within the territory proposed to be detached, then the petition must be signed by all of the owners of record of the real estate of the territory. Petitions must contain all of the elements set forth in subsection (a) of Section 7-1 of this Code.
Where there is only one school building in an approved operating school district, the building and building site may not be included in any detachment proceeding.
(Source: P.A. 100-374, eff. 8-25-17.)

(105 ILCS 5/7-2.5) (from Ch. 122, par. 7-2.5)
Sec. 7-2.5. If no objection to the dissolution or detachment of territory prayed for in a petition under Section 7-2.4 of this Code is filed with the special charter school district or with the regional board of school trustees within 30 days after the filing of such petition, the dissolution or detachment of territory takes effect, subject to Section 7-9 of this Code. However, if an objection to the proposed dissolution or detachment of territory is filed with either the special charter district or the regional board of school trustees, the regional board of school trustees, within 15 days after receiving the objection, shall appoint 2 legal resident voters from the district or districts under its jurisdiction and involved in the proposed dissolution or detachment of territory, subject to the approval of the boards of education of the districts involved in the proposed dissolution or detachment of territory, and the board or governing body of the special charter district shall appoint 2 legal resident voters from the special charter district. Those 4 appointees shall meet within 20 days of their appointment and by a majority vote select 3 persons who reside outside the jurisdiction of the districts involved in the proposed dissolution or detachment of territory and who have a demonstrated interest and background in education. If a majority of the original 4 appointees cannot agree on the selection of the 3 additional members within 20 days of their appointment, the State Board of Education shall select the 3 additional persons, subject to the same criteria as required when selection is by the 4 appointees. The 4 appointees and the 3 additional persons selected under this Section constitute the Hearing Board and 4 members shall constitute a quorum.
Within 10 days after the Hearing Board has been selected the regional superintendent of schools of the region in which the special charter district is located shall call an organization meeting of said Hearing Board.
(Source: P.A. 100-374, eff. 8-25-17.)

(105 ILCS 5/7-2.6) (from Ch. 122, par. 7-2.6)
Sec. 7-2.6. At its organization meeting, the Hearing Board shall choose from its membership a chairman and a secretary. The secretary shall cause a copy of such petition to be sent to the president of the school board of each detaching or dissolving and annexing school district and shall cause a notice thereof to be published once in a newspaper having general circulation within the area of the detaching or dissolving and annexing territory described in the petition. The petitioners shall pay the expenses of publishing the notice and any transcript taken at the hearing and mailing the final order. In case of an appeal from the decision of the Hearing Board, the appellants shall pay the cost of preparing the record for appeal. The notice must state when the petition was filed, the description of the detaching territory or name of the dissolving district, the name of the annexing district, the prayer of the petition, and the day and time on and location in which the hearing upon the petition will be held, which may not be more than 30 nor less than 15 calendar days after the publication of notice. Any additional expense not enumerated above shall be borne equally by the school districts involved.
The Hearing Board shall hear the petition and determine the sufficiency thereof and may adjourn the hearing from time to time or continue the matter for want of sufficient notice or for other good cause. The Hearing Board (a) shall hear evidence as to the school needs and conditions of the territory in the area within and adjacent thereto, and as to the ability of the districts affected to meet the standards of recognition as prescribed by the State Board of Education, (b) shall take into consideration the division of funds and assets which will result from any change of boundaries, and the will of the people of the area affected, and (c) shall determine whether it is to the best interests of the schools of the area and the educational welfare of the pupils should such change in boundaries be granted.
The Hearing Board may administer oaths, determine the admissibility of evidence, and issue subpoenas for the attendance of witnesses and subpoena duces tecum for the production of documents. At the hearing, any resident in any detaching, dissolving, or annexing school district or any representative of a detaching, dissolving, or annexing school district may appear in person or by attorney in support of the petition or to object to the granting of the petition and may present evidence in support of his or her position through either oral or written testimony. At the conclusion of the hearing, the Hearing Board shall, within 30 days, enter an order either granting or denying the petition. The Hearing Board shall deliver a certified copy of the order by certified mail, return receipt requested, to the petitioners; the president of the school board of each detaching or dissolving and annexing district; any person providing testimony in support of or opposition to the petition at the hearing; any attorney who appears for any person; and the regional superintendent of schools who has supervision and control, as defined in Section 3-14.2 of this Code, of each detaching or dissolving and annexing district. The Hearing Board is not required to send a copy of the Hearing Board's order to those attending the hearing but not participating. The final order shall be in writing and include findings of fact, conclusions of law, and the decision to grant or deny the petition.
Within 10 days after service of the certified copy of the order granting or denying the petition, any person so served may petition for rehearing. The petition for rehearing shall specify the reason for the request. The Hearing Board shall first determine whether there is sufficient cause for a rehearing. If so determined, then the Hearing Board shall allow the petition to be heard anew in its entirety in accordance with all procedures in this Section. The party requesting a rehearing shall pay the expenses of publishing the notice and of any transcript taken at the hearing. The filing of a petition for rehearing operates as a stay of enforcement until the Hearing Board enters its final order on that petition for rehearing.
(Source: P.A. 100-374, eff. 8-25-17.)

(105 ILCS 5/7-2.7) (from Ch. 122, par. 7-2.7)
Sec. 7-2.7. The decision of the Hearing Board under Section 7-2.6 is an "administrative decision" as defined in Section 3-101 of the Code of Civil Procedure, and any resident, petitioner, or board of education entitled to receive a certified copy of the Hearing Board's order may, within 35 days after a copy of the decision sought to be reviewed was served by certified mail, return receipt requested, upon the resident, petitioner, or board of education, thereby file a complaint for a judicial review of that decision in accordance with the Administrative Review Law and the rules adopted pursuant thereto. The commencement of any action for judicial review operates as a stay of enforcement, and further proceedings must not be had until final disposition of such review. Any change in boundaries resulting from the proceedings under Sections 7-2.4 through 7-2.7 takes effect on the date determined pursuant to Section 7-9 of this Code.
(Source: P.A. 100-374, eff. 8-25-17.)

(105 ILCS 5/7-3) (from Ch. 122, par. 7-3)
Sec. 7-3. Limitation on change of boundaries when bond election pending.
No petition affecting the boundaries of any school district may be filed under this Article after the district has published the required legal notice calling an election to authorize the issuance of bonds to be held on a date not later than 21 days after such publication until the first of the following events shall have occurred (1) the voters did not authorize the issuance of the bonds at the election, (2) the bonds have been issued, (3) the school board of the district has adopted a resolution abandoning its plan to issue such bonds, or (4) seventy-five days have elapsed since such election, provided that if proceedings are pending hereunder affecting the boundaries of such district at the time the notice of such election is published or if the district is a party to litigation affecting the legality of its existence or its boundaries at such time, the said seventy-five days shall not begin to run until the final determination of such proceedings or litigation and the expiration of the time for review, appeal or rehearing, and provided that the provisions of this section shall be applicable only to the first such election called to be held in any one calendar year.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/7-4) (from Ch. 122, par. 7-4)
Sec. 7-4. Requirements for granting petitions. No petition shall be granted under Section 7-1 of this Code:
(a) If there will be any non-high school territory

resulting from the granting of the petition.

(b) (Blank).
(c) Unless the territory within any district whose

boundaries are affected by the granting of a petition shall after the granting thereof be compact and contiguous, except as provided in Section 7-6 of this Code or as otherwise provided in this subdivision (c). The fact that a district is divided by territory lying within the corporate limits of the city of Chicago shall not render it non-compact or non-contiguous. If, pursuant to a petition filed under Section 7-1 of this Code, all of the territory of a district is to be annexed to another district, then the annexing district and the annexed district need not be contiguous if the following requirements are met and documented within 2 calendar years prior to the petition filing date:

(1) the distance between each district

administrative office is documented as no more than 30 miles;

(2) every district contiguous to the district

wishing to be annexed determines that it is not interested in participating in a petition filed under Section 7-1 of this Code, through a vote of its school board, and documents that non-interest in a letter to the regional board of school trustees containing approved minutes that record the school board vote; and

(3) documentation of meeting these requirements

are presented as evidence at the hearing required under Section 7-6 of this Code.

(d) (Blank).
(Source: P.A. 100-374, eff. 8-25-17.)

(105 ILCS 5/7-4.1) (from Ch. 122, par. 7-4.1)
Sec. 7-4.1. Copies of petition. Each petition submitted under the provisions of Section 7-1 of this Code shall include proof of notice to owners of record of real estate with no legal resident voters in any territory proposed to be detached, if applicable, and be accompanied by sufficient copies thereof for distribution to the president of the school board of each detaching or dissolving and annexing school district. The copies need not contain original signatures by the petitioners as is required of the original petition.
(Source: P.A. 100-374, eff. 8-25-17.)

(105 ILCS 5/7-5) (from Ch. 122, par. 7-5)
Sec. 7-5. Detachment set aside upon petition. If there is a recognized school district which as a result of detachment is without a school building, the detachment may be set aside by the regional board of school trustees of the region in which the regional superintendent of schools had supervision and control, as defined in Section 3-14.2 of this Code, prior to the detachment upon petition by two-thirds of the eligible voters in the school district after such detachment and the detached area. The regional board of school trustees shall conduct a hearing upon the petition as prescribed and in the manner provided in Section 7-6 of this Code.
(Source: P.A. 100-374, eff. 8-25-17.)

(105 ILCS 5/7-6) (from Ch. 122, par. 7-6)
Sec. 7-6. Petition filing; notice; hearing; decision.
(a) The secretary of the regional board of school trustees or his or her designee, the chief administrative officer of an educational service center under Section 7-04 of this Code or his or her designee, or the person designated by the trustees of schools of the township in accordance with subsection (a-10) of Section 7-04 of this Code, as appropriate, shall receive the filing of the petition, make the determination of validity in accordance with subsection (a) of Section 7-1 of this Section, publish the notice, conduct the hearing, and issue the final order. Upon the filing of a petition with the secretary of the regional board of school trustees under the provisions of Section 7-1 of this Code, the secretary shall cause a copy of such petition to be given to the president of the school board of each detaching or dissolving and annexing school district and shall cause a notice thereof to be published once in a newspaper having general circulation within the area of the detaching or dissolving and annexing territory described in the petition.
(b) (Blank).
(b-5) If a petition filed under Section 7-1 of this Code proposes to annex all the territory of a school district to another school district, the petition shall request the submission of a proposition at a regular scheduled election for the purpose of voting for or against the annexation of the territory described in the petition to the school district proposing to annex that territory. No petition filed or election held under this Article shall be null and void, invalidated, or deemed in noncompliance with the Election Code because of a failure to publish a notice with respect to the petition or referendum as required under subsection (g) of Section 28-2 of that Code for petitions that are not filed under this Article or Article 11E of this Code.
(c) When a petition contains more than 10 signatures the petition shall designate a committee of 10 of the petitioners as attorney in fact for all petitioners, any 7 of whom may make binding stipulations on behalf of all petitioners as to any question with respect to the petition or hearing, and the regional board of school trustees may accept such stipulation in lieu of evidence or proof of the matter stipulated. The committee of petitioners shall have the same power to stipulate to accountings or waiver thereof between school districts; however, the regional board of school trustees may refuse to accept such stipulation. Those designated as the committee of 10 shall serve in that capacity until such time as the regional superintendent of schools or the committee of 10 determines that, because of death, resignation, transfer of residency from the territory, or failure to qualify, the office of a particular member of the committee of 10 is vacant. Upon determination that a vacancy exists, the remaining members shall appoint a petitioner to fill the designated vacancy on the committee of 10. The appointment of any new members by the committee of 10 shall be made by a simple majority vote of the remaining designated members.
(d) The petition may be amended to withdraw not to exceed a total of 10% of the territory in the petition at any time prior to the hearing; provided that the petition shall after amendment comply with the requirements as to the number of signatures required on an original petition.
(e) The petitioners shall pay the expenses of publishing the notice and any transcript taken at the hearing and mailing the final order; and, in case of an appeal from the decision of the regional board of school trustees or State Superintendent of Education in cases determined under subsection (l) of this Section, the appellants shall pay the cost of preparing the record for appeal. The regional superintendent of schools with whom the petition is filed may request a deposit at the time of filing to cover expenses as provided in this subsection (e).
(f) The notice shall state when the petition was filed, the description of the detaching territory or name of the dissolving district, the name of the annexing district, the prayer of the petition, and the day and time on and location in which the hearing upon the petition will be held, which shall not be more than 30 nor less than 15 calendar days after the publication of notice.
(g) Prior to the hearing, the secretary of the regional board of school trustees shall submit to the regional board of school trustees maps showing the districts involved and a written report of the financial and educational conditions of the districts involved and the probable effect of the proposed changes. The reports and maps submitted must be made a part of the record of the proceedings of the regional board of school trustees. A copy of the report and maps submitted must be sent by the secretary of the regional board of school trustees to the president of the school board of each detaching or dissolving and annexing school district not less than 5 days prior to the day upon which the hearing is to be held.
(h) On the hearing day or on a day to which the regional board of school trustees shall continue the hearing, the regional board of school trustees shall hear the petition but may adjourn the hearing from time to time or may continue the matter for want of sufficient notice or other good cause.
(h-5) Except for motions and briefs challenging the validity of a petition or otherwise challenging the jurisdiction of the regional board of school trustees to conduct a hearing on a petition and except for motions and briefs related to the type of evidence the regional board of school trustees may consider under subsection (i) of this Section, no other motions, pleadings, briefs, discovery requests, or other like documents may be filed with the regional board of school trustees or served on other parties, and the regional board of school trustees shall have no authority to consider such documents, except that if a legal issue arises during a hearing, then the regional board of school trustees may, at its discretion, request briefs to be submitted to it on that issue.
(i) The regional board of school trustees shall hear evidence as to the school needs and conditions of the territory in the area within and adjacent thereto and the effect detachment will have on those needs and conditions and as to the ability of the detaching or dissolving and annexing school districts to meet the standards of recognition as prescribed by the State Board of Education, shall take into consideration the division of funds and assets that will result from the change of boundaries, and shall determine whether it is in the best interests of the schools of the area and the direct educational welfare of the pupils that such change in boundaries be granted. If non-high school territory is contained in the petition, the normal high school attendance pattern of the pupils must be taken into consideration. However, upon resolution by the regional board of school trustees, the secretary thereof shall conduct the hearing upon any boundary petition and present a transcript of such hearing to the trustees, who shall base their decision upon the transcript, maps, and information and any presentation of counsel. In the instance of a change of boundaries through detachment:
(1) When considering the effect the detachment will

have on the direct educational welfare of the pupils, the regional board of school trustees shall consider a comparison of the school report cards for the schools of the detaching and annexing districts and the school district report cards for the detaching and annexing districts only if there is no more than a 3% difference in the minority, low-income, and English learner student populations of the relevant schools of the districts.

(2) The community of interest of the petitioners and

their children and the effect detachment will have on the whole child may be considered only if the regional board of school trustees first determines that there would be a significant direct educational benefit to the petitioners' children if the change in boundaries were allowed.

(3) When petitioners cite an annexing district

attendance center or centers in the petition or during testimony, the regional board of school trustees may consider the difference in the distances from the detaching area to the current attendance centers and the cited annexing district attendance centers only if the difference is no less than 10 miles shorter to one of the cited annexing district attendance centers than it is to the corresponding current attendance center.

(4) The regional board of school trustees may not

grant a petition if doing so will increase the percentage of minority or low-income students or English learners by more than 3% at the attendance center where students in the detaching territory currently attend, provided that if the percentage of any one of those groups also decreases at that attendance center, the regional board may grant the petition upon consideration of other factors under this Section and this Article.

(5) The regional board of school trustees may not

consider whether changing the boundaries will increase the property values of the petitioners' property.

The factors in subdivisions (1) through (5) of this subsection (i) are applicable whether or not there are children residing in the petitioning area at the time the hearing is conducted.
If the regional board of school trustees grants a petition to change school district boundaries, then the annexing school district shall determine the attendance center or centers that children from the petitioning area shall attend.
(j) At the hearing, any resident in any detaching, dissolving, or annexing school district or any representative of a detaching, dissolving, or annexing school district may appear in person or by an attorney in support of the petition or to object to the granting of the petition and may present evidence in support of his or her position through either oral or written testimony.
(k) At the conclusion of the hearing, the regional superintendent of schools as secretary to the regional board of school trustees shall, within 30 days, enter an order either granting or denying the petition. The regional superintendent of schools shall deliver a certified copy of the order by certified mail, return receipt requested, to the petitioners or committee of petitioners, as applicable; the president of the school board of each detaching or dissolving and annexing district; any person providing testimony in support of or opposition to the petition at the hearing; and any attorney who appears for a person. The regional superintendent of schools shall also deliver a copy of the order to the regional superintendent of schools who has supervision and control, as defined in Section 3-14.2 of this Code, of the annexing district if different from the regional superintendent of schools with whom the petition was filed. The regional superintendent of schools is not required to send a copy of the regional board of school trustees' order to those attending the hearing but not participating. The final order shall be in writing and include findings of fact, conclusions of law, and the decision to grant or deny the petition.
(l) Notwithstanding the foregoing provisions of this Section, if within 12 months after a petition is submitted under the provisions of Section 7-1 of this Code the petition is not approved or denied by the regional board of school trustees and the order approving or denying that petition entered and a copy thereof served as provided in this Section, petitioners may submit a copy of the petition directly to the State Superintendent of Education for approval or denial. The copy of the petition as so submitted shall be accompanied by a record of all proceedings had with respect to the petition up to the time the copy of the petition is submitted to the State Superintendent of Education (including a copy of any notice given or published, any certificate or other proof of publication, copies of any maps or written report of the financial and educational conditions of the school districts affected if furnished by the secretary of the regional board of school trustees, copies of any amendments to the petition and stipulations made, accepted or refused, a transcript of any hearing or part of a hearing held, continued or adjourned on the petition, and any orders entered with respect to the petition or any hearing held thereon). The petitioners submitting the petition and record of proceedings to the State Superintendent of Education shall give written notice by certified mail, return receipt requested, to the regional board of school trustees and to the secretary of that board and to the detaching or dissolving and annexing school districts that the petition has been submitted to the State Superintendent of Education for approval or denial and shall furnish a copy of the notice so given to the State Superintendent of Education. The cost of assembling the record of proceedings for submission to the State Superintendent of Education shall be the responsibility of the petitioners that submit the petition and record of proceedings to the State Superintendent of Education. When a petition is submitted to the State Superintendent of Education in accordance with the provisions of this paragraph:
(1) The regional board of school trustees loses all

jurisdiction over the petition and shall have no further authority to hear, approve, deny or otherwise act with respect to the petition.

(2) All jurisdiction over the petition and the right

and duty to hear, approve, deny or otherwise act with respect to the petition is transferred to and shall be assumed and exercised by the State Superintendent of Education.

(3) The State Superintendent of Education shall not

be required to repeat any proceedings that were conducted in accordance with the provisions of this Section prior to the time jurisdiction over the petition is transferred to him, but the State Superintendent of Education shall be required to give and publish any notices and hold or complete any hearings that were not given, held or completed by the regional board of school trustees or its secretary as required by this Section prior to the time jurisdiction over the petition is transferred to the State Superintendent of Education.

(4) If so directed by the State Superintendent of

Education, the regional superintendent of schools shall submit to the State Superintendent of Education and to such school boards as the State Superintendent of Education shall prescribe accurate maps and a written report of the financial and educational conditions of the districts affected and the probable effect of the proposed boundary changes.

(5) The State Superintendent is authorized to conduct

further hearings, or appoint a hearing officer to conduct further hearings, on the petition even though a hearing thereon was held as provided in this Section prior to the time jurisdiction over the petition is transferred to the State Superintendent of Education.

(6) The State Superintendent of Education or the

hearing officer shall hear evidence and approve or deny the petition and shall enter an order to that effect and deliver and serve the same as required in other cases to be done by the regional board of school trustees and the regional superintendent of schools as secretary of that board.

(m) (Blank).
(n) Within 10 days after service of a copy of the order granting or denying the petition, any person so served may petition for a rehearing. The petition for rehearing shall specify the reason for the request. The regional board of school trustees shall first determine whether there is sufficient cause for a rehearing. If so determined, then the regional board of school trustees shall allow the petition to be heard anew in its entirety in accordance with all procedures in this Article. The party requesting a rehearing shall pay the expenses of publishing the notice and of any transcript taken at the hearing. The filing of a petition for rehearing shall operate as a stay of enforcement until the regional board of school trustees or State Superintendent of Education in cases determined under subsection (l) of this Section enters the final order on such petition for rehearing.
(o) If a petition is required under the provisions of subsection (b-5) of this Section to request submission of a proposition at a regular scheduled election for the purpose of voting for or against the annexation of the territory described in the petition to the school district proposing to annex that territory, and if the petition is granted or approved by the regional board of school trustees or by the State Superintendent of Education, the proposition shall be placed on the ballot at the next regular scheduled election.
(Source: P.A. 99-475, eff. 1-1-16; 100-374, eff. 8-25-17.)

(105 ILCS 5/7-7) (from Ch. 122, par. 7-7)
Sec. 7-7. Administrative Review Law. The decision of the regional board of school trustees or the decision of the State Superintendent of Education in cases determined pursuant to subsection (l) of Section 7-6 of this Code shall be deemed an "administrative decision" as defined in Section 3-101 of the Code of Civil Procedure; and any resident, petitioner, or board of education entitled to receive a certified copy of the regional board of school trustees' order may, within 35 days after a copy of the decision sought to be reviewed was served by certified mail, return receipt requested, upon the resident, petitioner, or board of education, thereby file a complaint for a judicial review of such decision in accordance with the Administrative Review Law and the rules adopted pursuant thereto. The commencement of any action for judicial review shall operate as a stay of enforcement, and no further proceedings shall be had until final disposition of such review. The circuit court of the county in which the dissolving district or detaching territory is located shall have sole jurisdiction to entertain a complaint for such review. In instances in which the dissolving district or detaching territory overlies more than one county, the circuit court of the county where a majority of the territory of the dissolving district or a majority of the territory of the detaching territory is located shall have sole jurisdiction to entertain a complaint for such review.
(Source: P.A. 100-374, eff. 8-25-17.)

(105 ILCS 5/7-7.5)
Sec. 7-7.5. Holding of elections.
(a) Elections provided by this Article shall be conducted in accordance with the general election law.
(b) The notice shall be in substantially the following form:

referendum will be held in part(s) of ...... County (Counties) for the purpose of voting for or against the proposition to annex all of the territory comprising ..... (name of each such school district) of ....... County, Illinois to ..... (name of annexing school district) of ...... County, Illinois.

The territory which now comprises all of the

territory of ..... (name of the school district or districts) of ...... County, Illinois, which territory is the same as the territory which is proposed to be annexed to ..... (name of annexing school district) of ....... County, Illinois, is described as follows: (Here describe such territory.)

The territory which now comprises ..... (name of

annexing school district) of ....... County, Illinois, which district it is proposed shall annex the territory above described in this Notice, is described as follows: (Here describe such territory.)

The election is called and will be held pursuant to

an order of the regional board of school trustees (or, State Superintendent of Education) dated on (insert date), which order states that the change of boundaries pursuant to the annexation granted or approved by the order shall be made if a majority of those voters in each of the affected school districts who vote on the proposition at the election vote in favor thereof.

Dated (insert date).
Regional Board of School Trustees (or State
Superintendent of Education)
By....................................
(Source: P.A. 90-459, eff. 8-17-97; 91-357, eff. 7-29-99.)

(105 ILCS 5/7-7.6)
Sec. 7-7.6. Ballots. The ballot shall be in substantially the following form:

(105 ILCS 5/7-7.7)
Sec. 7-7.7. Passage requirements. The proposition for the annexation of all of the territory of one or more school districts to another school district shall be submitted to the voters of the annexing district and the voters of each district all of the territory of which is to be annexed to the annexing district, and if a majority of the voters in each such district who vote on the proposition vote in favor of the proposition, the proposition shall be deemed to have passed.
(Source: P.A. 90-459, eff. 8-17-97.)

(105 ILCS 5/7-8) (from Ch. 122, par. 7-8)
Sec. 7-8. Limitation on successive petitions. No territory, nor any part thereof, which is involved in any proceeding to change the boundaries of a school district by detachment or dissolution from such school district of such territory, and which, after a hearing on the merits of the petition or referendum vote, is not so detached or dissolved, shall be again involved in proceedings to change the boundaries of such school district for at least 2 years after final determination of such first proceeding, unless during that 2-year period a petition filed is substantially different than any other previously filed petition during the previous 2 years or if a school district involved is identified as a priority district under Section 2-3.25d-5 of this Code, is placed on the financial watch list by the State Board of Education, or is certified as being in financial difficulty during that 2-year period or if such first proceeding involved a petition brought under Section 7-2b of this Article 7. The 2-year period is counted beginning from the date of a final administrative decision after all appeal timelines have run, upon final court order after all appeal timelines have run, or upon the certification of the election results in the event of a dissolution. The 2-year period is 2 calendar years.
(Source: P.A. 99-193, eff. 7-30-15; 100-374, eff. 8-25-17.)

(105 ILCS 5/7-9) (from Ch. 122, par. 7-9)
Sec. 7-9. Effective date of change. In the event that the granting of a petition has become final, through failure to seek administrative review, by the final decision of a court on review if no further appeal is taken, or upon certification of election results in the event of a dissolution, the change in boundaries shall become effective the following July 1. The school boards of the districts as they existed prior to the change shall exercise the same power and authority over such territory until such date, unless accelerated or postponed by stipulation of the school boards of each detaching or dissolving and annexing school district and approval by the regional board of school trustees with which the original petition is required to be filed.
(Source: P.A. 100-374, eff. 8-25-17.)

(105 ILCS 5/7-10) (from Ch. 122, par. 7-10)
Sec. 7-10. Map showing change; filed. Within 30 days after the boundaries of any school district have been changed, the regional superintendent of schools shall make and file with the county clerk or clerks a map of any detaching, dissolving, or annexing school districts, whereupon the county clerks shall extend taxes against the territory in accordance therewith; provided that if an action to review such decision under Section 7-7 of this Code is taken, the regional superintendent of schools shall not file the map with the county clerk until after he or she is served with a certified copy of the order of the final disposition of such review.
(Source: P.A. 100-374, eff. 8-25-17.)

(105 ILCS 5/7-10.5)
Sec. 7-10.5. Teacher transfer. When dissolution and annexation become effective for purposes of administration and attendance as determined pursuant to Section 7-9 or 7-11 of this Code, as applicable, the positions of teachers in contractual continued service in the district being dissolved are transferred to an annexing district or to annexing districts pursuant to the provisions of subsection (h) of Section 24-11 of this Code relative to teachers having contractual continued service status whose positions are transferred from one school board to the control of a different school board, and those said provisions of subsection (h) of Section 24-11 of this Code shall apply to the transferred teachers. In the event that the territory is added to 2 or more districts, the decision on which positions are to be transferred to which annexing districts must be made giving consideration to the proportionate percentage of pupils transferred and the annexing districts' staffing needs, and the transfer of specific individuals into such positions must be based upon the request of those teachers in order of seniority in the dissolving district. The contractual continued service status of any teacher thereby transferred to an annexing district is not lost and the different school board is subject to this Code with respect to the transferred teacher in the same manner as if the teacher was that district's employee and had been its employee during the time the teacher was actually employed by the school board of the dissolving district from which the position was transferred.
(Source: P.A. 100-374, eff. 8-25-17.)

(105 ILCS 5/7-11) (from Ch. 122, par. 7-11)
Sec. 7-11. Annexation of dissolved non-operating districts. If any school district has become dissolved as provided in Section 5-32 of this Code, or if a petition for dissolution is filed under Section 7-2a of this Code, the regional board of school trustees shall attach the territory of such dissolved district to one or more districts and, if the territory is added to 2 or more districts, shall divide the property of the dissolved district among the districts to which its territory is added, in the manner provided for the division of property in case of the organization of a new district from a part of another district. The regional board of school trustees of the region in which the regional superintendent has supervision and control, as defined in Section 3-14.2 of this Code, over the school district that is dissolved shall have all power necessary to annex the territory of the dissolved district as provided in this Section, including the power to attach the territory to a school district under the supervision and control of the regional superintendent of another educational service region and, in the case of Leepertown CCSD 175, the power to attach the territory to a non-contiguous school district if deemed in the best interests of the schools of the area and the educational welfare of the pupils involved. The annexation of the territory of a dissolved school district under this Section shall entitle the school districts involved in the annexation to payments from the State Board of Education in the same manner and to the same extent authorized in the case of other annexations under this Article. Other provisions of this Article 7 of this Code shall apply to and govern dissolutions and annexations under this Section and Section 7-2a of this Code, except that it is the intent of the General Assembly that in the case of conflict the provisions of this Section and Section 7-2a of this Code shall control over the other provisions of this Article.
The regional board of school trustees shall give notice of a hearing, to be held not less than 50 days nor more than 70 days after a school district is dissolved under Section 5-32 of this Code or a petition is filed under Section 7-2a of this Code, on the disposition of the territory of such school district by publishing a notice thereof at least once each week for 2 successive weeks in at least one newspaper having a general circulation within the area of the territory involved. At such hearing, the regional board of school trustees shall hear evidence as to the school needs and conditions of the territory and of the area within and adjacent thereto, and shall take into consideration the educational welfare of the pupils of the territory and the normal high school attendance pattern of the children. In the case of an elementary school district, except for Leepertown CCSD 175, if all the eighth grade graduates of such district customarily attend high school in the same high school district, the regional board of school trustees shall, unless it be impossible because of the restrictions of a special charter district, annex the territory of the district to a contiguous elementary school district whose eighth grade graduates customarily attend that high school, and that has an elementary school building nearest to the center of the territory to be annexed, but if such eighth grade graduates customarily attend more than one high school the regional board of school trustees shall determine the attendance pattern of such graduates and divide the territory of the district among the contiguous elementary districts whose graduates attend the same respective high schools.
At the conclusion of the hearing, the regional superintendent of schools, as secretary to the regional board of school trustees, shall, within 10 days, enter an order detailing the annexation of the dissolved district. The regional superintendent of schools shall deliver a certified copy of the order by certified mail, return receipt requested, to the petitioners or committee of petitioners, as applicable; the president of the school board of each dissolving and annexing district; any person providing testimony in support of or opposition to the petition at the hearing; and any attorney who appears for any person. The regional superintendent of schools shall also deliver a copy of the order to the regional superintendent of schools who has supervision and control, as defined in Section 3-14.2 of this Code, of the annexing district, if different from the regional superintendent of schools with whom the petition was filed. The regional superintendent of schools is not required to send a copy of the regional board of school trustees' order to those attending the hearing but not participating. The final order shall be in writing and include findings of fact, conclusions of law, and the annexation decision. The decision of the regional board of school trustees shall be deemed an "administrative decision" as defined in Section 3-101 of the Code of Civil Procedure, and any resident, petitioner, or school board entitled to receive a certified copy of the regional board of school trustees' order may, within 10 days after a copy of the decision sought to be reviewed was served by certified mail, return receipt requested, upon the resident, petitioner, or school board, thereby file a complaint for the judicial review of such decision in accordance with the Administrative Review Law and the rules adopted pursuant thereto. The commencement of any action for review shall operate as a stay of enforcement, and no further proceedings shall be had until final disposition of such review. The final decision of the regional board of school trustees or of any court upon judicial review shall become effective under Section 7-9 of this Code in the case of a petition for dissolution filed under Section 7-2a of this Code, and a final decision shall become effective immediately following the date no further appeal is allowable in the case of a district dissolved under Section 5-32 of this Code.
Notwithstanding the foregoing provisions of this Section or any other provision of law to the contrary, the school board of the Mt. Morris School District is authorized to donate to the City of Mount Morris, Illinois the school building and other real property used as a school site by the Mt. Morris School District at the time of its dissolution, by appropriate resolution adopted by the school board of the district prior to the dissolution of the district; and upon the adoption of a resolution by the school board donating the school building and school site to the City of Mount Morris, Illinois as authorized by this Section, the regional board of school trustees or other school officials holding legal title to the school building and school site so donated shall immediately convey the same to the City of Mt. Morris, Illinois.
(Source: P.A. 100-374, eff. 8-25-17.)

(105 ILCS 5/7-12) (from Ch. 122, par. 7-12)
Sec. 7-12. Termination of office. Upon the close of the then current school year during which any school district is annexed to another school district under any of the provisions of this Article, the terms of office of the school directors or board of education members of the annexed school district shall be terminated and the school board of the annexing district shall perform all the duties and have all the powers of the school board of the annexed district. The annexing district as it is constituted on and after the time of such annexation shall receive all the assets and assume all the obligations and liabilities including the bonded indebtedness of the original annexing district and of the district annexed. The tax rate for such assumed bonded indebtedness shall be determined in the manner provided in Article 19 of this Code.
(Source: P.A. 100-374, eff. 8-25-17.)

(105 ILCS 5/7-13)
Sec. 7-13. (Repealed).
(Source: P.A. 81-1490. Repealed by P.A. 100-374, eff. 8-25-17.)

(105 ILCS 5/7-14) (from Ch. 122, par. 7-14)
Sec. 7-14. Bonded indebtedness-Tax rate.
(a) Beginning on January 1, 2015, whenever the boundaries of any school district are changed by the attachment or detachment of territory, the territory that is detached shall remain liable for its proportionate share of the bonded indebtedness of the school district from which the territory is detached. The annexing district shall not, except pursuant to the approval of a resolution by the school board of the annexing district prior to the effective date of the change of boundaries, assume or be responsible for any of the bonded indebtedness of the district from which the territory is detached. If the annexing district does not assume the detaching territory's proportionate share of the bonded indebtedness of the district from which the territory is detaching, a tax rate for that bonded indebtedness shall be determined in the manner provided in Section 19-7 of this Code, and the county clerk or clerks shall annually extend taxes for each bond outstanding on the effective date of the change of boundaries against all of the taxable property situated within the territory that is detached and within the detaching district. After the effective date of the change of boundaries, all of the property situated within the annexing school district, including the detaching territory, shall be liable for the bonded indebtedness of that district as it exists on the effective date of the change of boundaries and any date thereafter.
(b) Whenever a school district with bonded indebtedness has become dissolved under this Article and its territory annexed to another district, the annexing district or districts shall not, except by action pursuant to resolution of the school board of the annexing district prior to the effective date of the annexation, assume the bonded indebtedness of the dissolved district; nor, except by action pursuant to resolution of the school board of the dissolving district, shall the territory of the dissolved district assume the bonded indebtedness of the annexing district or districts. If the annexing district or districts do not assume the bonded indebtedness of the dissolved district, a tax rate for the bonded indebtedness shall be determined in the manner provided in Section 19-7, and the county clerk or clerks shall annually extend taxes for each outstanding bond issue against all the taxable property that was situated within the boundaries of the district as the boundaries existed at the time of the issuance of each bond issue regardless of whether the property is still contained in that same district at the time of the extension of the taxes by the county clerk or clerks.
(c) Notwithstanding the provisions of Section 19-18 of this Code, upon resolution of the school board, the county clerk must extend taxes to pay the principal of and interest on any bonds issued exclusively to refund any bonded indebtedness of the annexing school district against all of the taxable property that was situated within the boundaries of the annexing district as the boundaries existed at the time of the issuance of the bonded indebtedness being refunded and not against any of the taxable property in the dissolved school district, provided that (i) the net interest rate on the refunding bonds may not exceed the net interest rate on the refunded bonds, (ii) the final maturity date of the refunding bonds may not extend beyond the final maturity date of the refunded bonds, and (iii) the tax levy to pay the refunding bonds in any levy year may not exceed the tax levy that would have been required to pay the refunded bonds for that levy year. The provisions of this subsection (c) are applicable to school districts that were dissolved and their territory annexed to another school district pursuant to a referendum held in April of 2003. The provisions of this subsection (c), other than this sentence, are inoperative 2 years after the effective date of this amendatory Act of the 95th General Assembly.
(Source: P.A. 99-475, eff. 1-1-16.)

(105 ILCS 5/7-14A) (from Ch. 122, par. 7-14A)
Sec. 7-14A. Annexation compensation. There shall be no accounting made after a mere change in boundaries when no new district is created, except that those districts whose enrollment increases by 90% or more as a result of annexing territory detached from another district pursuant to this Article are eligible for supplementary State aid payments in accordance with Section 11E-135 of this Code. Eligible annexing districts shall apply to the State Board of Education for supplementary State aid payments by submitting enrollment figures for the year immediately preceding and the year immediately following the effective date of the boundary change for both the district gaining territory and the district losing territory. Copies of any intergovernmental agreements between the district gaining territory and the district losing territory detailing any transfer of fund balances and staff must also be submitted. In all instances of changes in boundaries, the district losing territory shall not count the average daily attendance of pupils living in the territory during the year preceding the effective date of the boundary change in its claim for reimbursement under Section 18-8.05 or 18-8.15 of this Code for the school year following the effective date of the change in boundaries and the district receiving the territory shall count the average daily attendance of pupils living in the territory during the year preceding the effective date of the boundary change in its claim for reimbursement under Section 18-8.05 or 18-8.15 of this Code for the school year following the effective date of the change in boundaries. The changes to this Section made by this amendatory Act of the 95th General Assembly are intended to be retroactive and applicable to any annexation taking effect on or after July 1, 2004.
(Source: P.A. 99-657, eff. 7-28-16; 100-465, eff. 8-31-17.)

(105 ILCS 5/7-27)
Sec. 7-27. (Repealed).
(Source: Laws 1967, p. 470. Repealed by P.A. 100-374, eff. 8-25-17.)

(105 ILCS 5/7-28)
Sec. 7-28. (Repealed).
(Source: P.A. 88-155. Repealed by P.A. 100-374, eff. 8-25-17.)

(105 ILCS 5/7-29) (from Ch. 122, par. 7-29)
Sec. 7-29. Limitation on contesting boundary change. No action contesting the annexation of any territory to a school district shall commence unless brought within 2 calendar years after (i) the order annexing the territory shall have become final in the event of a detachment or (ii) the election results shall have been certified in the event of a dissolution. Where a limitation of a shorter period is prescribed by statute, such shorter limitation shall apply. The limitation set forth in this Section shall not apply to jurisdictional challenges.
(Source: P.A. 100-374, eff. 8-25-17.)

(105 ILCS 5/7-30)
Sec. 7-30. (Repealed).
(Source: Laws 1961, p. 31. Repealed by P.A. 100-374, eff. 8-25-17.)

(105 ILCS 5/7-31)
Sec. 7-31. Applicability of amendatory Act. For any petition filed with the regional superintendent of schools under this Article prior to the effective date of this amendatory Act of the 100th General Assembly, including a petition for a rehearing pursuant to subsection (n) of Section 7-6 of this Code, the proposed action described in the petition, including all notices, hearings, administrative decisions, ballots, elections, and passage requirements relating thereto, shall proceed and be in accordance with the law in effect prior to the effective date of this amendatory Act of the 100th General Assembly.
(Source: P.A. 100-374, eff. 8-25-17.)



Article 7A - Unit School District Conversion in Districts With Not More Than 250 Students In Grades 9 Through 12 (Repealed)

(105 ILCS 5/Art. 7A heading)



Article 7C - Transfer Of High School District Territory (Repealed)

(105 ILCS 5/Art. 7C heading)



Article 8 - Treasurers

(105 ILCS 5/Art. 8 heading)

(105 ILCS 5/8-1) (from Ch. 122, par. 8-1)
Sec. 8-1. Treasurers.
(a) Except as otherwise provided in subsections (b) and (c), in Class II county school units the trustees of schools shall appoint a treasurer who shall be ex-officio clerk of the board. The term of the township treasurer shall be for a 2 year period beginning and ending on the first of July. The treasurer shall be a resident of the township, but not a trustee, or school board member. He shall attend all meetings and keep a record of the official proceedings of the trustees of schools. Such record shall be open to public inspection. All proceedings, when recorded, shall be signed by the president and the clerk. If the clerk is absent, or refuses to perform any of his duties, a clerk pro tempore may be appointed. For sufficient cause the treasurer may be removed from office by the trustees of schools. In case of a vacancy the trustees of schools shall elect a treasurer for the unexpired term.
(b) In Class I county school units, and in each school district which forms a part of a Class II county school unit but which has withdrawn from the jurisdiction and authority of the trustees of schools of the township in which such school district is located and from the jurisdiction and authority of the township treasurer in such Class II county school unit as provided in subsection (b) of Section 5-1, each school board shall either elect one of its members to serve as treasurer without salary for a period of one year or appoint someone, not a member of the school board, as its treasurer, and, except as provided in this Section the board shall fix his compensation. An appointed treasurer shall serve at the pleasure of the board. An appointed treasurer shall be at least 21 years of age, of approved integrity, but not a member of the county board of school trustees. The records of the treasurer shall be open to public inspection. Two or more such districts may appoint the same treasurer. In case of a vacancy caused by the death, resignation or the removal from office of the school treasurer the school board shall appoint a treasurer. The school board may determine the temporary incapacity of its treasurer occasioned by illness, absence from the district or any other cause which prevents the prompt performance of his duties and appoint an acting treasurer to serve until the board determines such temporary incapacity no longer exists.
(c) The school board of each elementary school, high school and unit school district that forms a part of a Class II county school unit and that was under the jurisdiction and authority of the township treasurer and trustees of schools of a township at the time those offices were abolished in that township as provided in subsection (c) of Section 5-1 shall appoint a person to serve as treasurer of the school board. The term of each school treasurer appointed under this subsection shall be for a 2 year period beginning and ending on the first day of July. A person appointed under this subsection to serve as treasurer of a school board shall not be the superintendent of schools of the school district. A person appointed and serving under this subsection as treasurer of a school board may concurrently serve as the treasurer of the regional board of school trustees, if selected to serve in that capacity by the regional board of school trustees, as provided in subsection (c) of Section 5-1. The school board shall fix the compensation of its school treasurer, and for sufficient cause may remove the school treasurer from office. However, if a member of the school board is also school treasurer, he or she shall perform his or her duties as school treasurer without compensation. In the case of a vacancy, the school board shall appoint a school treasurer for the unexpired term. The school board may determine the temporary incapacity of its treasurer due to illness, absence from the district, or other cause that prevents the prompt performance of his duties and may appoint an acting treasurer to serve until the school board determines that the temporary incapacity of its treasurer no longer exists.
(d) After October 1, 1977, each treasurer in a Class I county school unit appointed under this Section for his first term shall have a financial background or related experience or 12 semester hours of credit of college level accounting.
(e) After August 14, 1989, any treasurer appointed under this Section for his first term in Class II county school units, including any person appointed by a school board to serve as its treasurer as provided in subsection (c) of this Section, shall be a certified public accountant or a certified chief school business official as defined in part (3) of Section 21-7.3 of this Act. Experience as a township treasurer in a Class II county school unit prior to July 1, 1989 shall be deemed the equivalent of certification.
(f) Concurrently with the election or appointment of its own school treasurer by the school board of a school district which forms a part of a Class II county school unit but which no longer is subject to the jurisdiction and authority of a township treasurer or trustees of schools of a township because the district has withdrawn from the jurisdiction and authority of the township treasurer and trustees of schools of the township or because those offices have been abolished as provided in subsection (b) or (c) of Section 5-1, all funds, accounts, moneys, notes, bonds, mortgages and effects then held by such township treasurer on behalf or for the use and benefit of, or then credited by such township treasurer to any fund or account of such school district shall thereupon be transferred and paid over by such township treasurer to the school treasurer elected or appointed by the school board of such school district. In addition the school treasurer of such school district shall have the right, at all reasonable times, to inspect all cash books, loan books, district account books and journals kept by such township treasurer as provided in Section 8-5 and to copy or otherwise reproduce such portions thereof as such school treasurer deems necessary for the performance of his duties.
(g) Upon the abolition of the offices of the township treasurer and trustee of schools of a township as provided in subsection (c) of Section 5-1, and subject to the limitation of subsection (b) of Section 8-5 with respect to certain records to be surrendered to the regional board of school trustees, and except as otherwise provided in subsection (c) of Section 5-1 with respect to the common school lands and township loanable funds of that township and with respect to the records, books and accounts relating to those common school lands and township loanable funds, all school funds and accounts, moneys, notes, bonds, securities, district account books and other documents, records and effects then held by the former township treasurer on behalf or for the use and benefit of, or then credited by the former township treasurer to any fund or account of any school district that was under the jurisdiction and authority of the township treasurer at the time the office of that township treasurer was abolished shall thereupon be transferred and paid over by the former township treasurer to the appropriate school treasurer appointed by the school board of each such district under subsection (c) of this Section 8-1.
(h) If the school district of a school treasurer elected or appointed under this Section is receiving emergency State financial assistance under Article 1B, that school treasurer is subject to the provisions of Article 1B.
(Source: P.A. 96-538, eff. 8-14-09.)

(105 ILCS 5/8-2) (from Ch. 122, par. 8-2)
Sec. 8-2. Bond of treasurer. Before entering upon his duties, each school treasurer shall execute a bond with 2 or more persons having an interest in real estate who are not trustees, or a surety company authorized to do business in this State, as sureties, payable to the township trustees of schools in Class II county school units and to the school board of each district for which he or she is treasurer or its successors in office in Class I county school units and conditioned upon the faithful discharge of his or her duties, except that the bond required of the school treasurer of a school district which is located in a Class II county school unit but which no longer is subject to the jurisdiction and authority of a township treasurer or trustees of schools of a township because the district has withdrawn from the jurisdiction and authority of the township treasurer and trustees of schools of the township or because those offices have been abolished as provided in subsection (b) or (c) of Section 5-1 shall be payable to the school board of each district for which he or she is treasurer or its successor in office and conditioned upon the faithful discharge of his or her duties. The penalty of the bond shall be 25% of the amount of all bonds, notes, mortgages, moneys and effects of which he is to have the custody, whether individuals act as sureties or whether the surety given is by a surety company authorized to do business in this State, and shall be increased or decreased from time to time, as the increase or decrease of the amount of notes, bonds, mortgages, moneys and effects may require, and whenever in the judgment of the regional superintendent of schools, or whenever in the judgment of the township trustees or the school board of the district by which the school treasurer was appointed or elected, the penalty of the bond should be increased or decreased; provided that the penalty of the bond shall not be increased to more than 25% of the amount of all bonds, notes, mortgages, moneys and effects of which the treasurer has custody at any time. The bond of the township treasurer shall be approved by at least a majority of the township trustees in Class II county school units; provided that in those school districts that are located in a Class II county school unit but are no longer subject to the jurisdiction and authority of a township treasurer and trustees of schools of a township (because the districts have withdrawn from the jurisdiction and authority of the township treasurer and trustees of schools of the township or because those offices have been abolished as provided in subsection (b) or (c) of Section 5-1) and in Class I county school units, the bond shall be approved by at least a majority of the members of the school board; and in all cases the bond shall be filed with the regional superintendent of schools who shall file with the State Board of Education before September 1 in each year an affidavit showing which treasurers of school districts under his supervision and control are properly bonded. The bond shall be in the following form:
STATE OF ILLINOIS
.......... COUNTY
We, AB, CD and EF, are obligated, jointly and severally, to the (School Board of District No. ...., or trustees of township .... range ....) in the above mentioned county or successors in office, in the penal sum of $...., for the payment of which we bind ourselves, our heirs, executors and administrators.
Dated (insert date).
The condition of this obligation is such that if AB, school treasurer in the above stated county, faithfully discharges the duties of his or her office, according to law, and delivers to his or her successor in office, after such successor has qualified by giving bond as provided by law, all moneys, books, papers, securities and control, which have come into his or her possession or control, as such school treasurer, from the date of his or her bond to the time that his or her successor has qualified as school treasurer, by giving such bond as required by law, then this obligation to be void; otherwise to remain in full force and effect.
Approved and accepted by:
A.... B.... (Signature)
C.... D.... (Signature)
E.... F.... (Signature)
G.... H.... (Signature)
I.... J.... (Signature)
K.... L.... (Signature)

(105 ILCS 5/8-3) (from Ch. 122, par. 8-3)
Sec. 8-3. Compensation. Each school treasurer shall receive in full, for his services, a compensation to be fixed, prior to his appointment, and such compensation shall not be decreased during his term of office.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/8-4) (from Ch. 122, par. 8-4)
Sec. 8-4. High school districts to pay share of compensation and expenses. Each elementary school district, community high school district and township high school district - excepting, however, any school district that no longer is subject to the jurisdiction and authority of a township treasurer or trustees of schools of a township because the district has withdrawn from the jurisdiction and authority of the township treasurer and trustees of schools of the township or because those offices have been abolished as provided in subsection (b) or (c) of Section 5-1 -- shall pay a proportionate share of the compensation of the township treasurer serving such district or districts and a proportionate share of the expenses of the township treasurer's office, which compensation and expenses shall be determined by dividing the total amount of all school funds handled by the township treasurer by such amount of the funds as belongs to each such elementary school district or high school district.
(Source: P.A. 86-1441; 87-473.)

(105 ILCS 5/8-5) (from Ch. 122, par. 8-5)
Sec. 8-5. Books and accounts.
(a) The township treasurer shall be provided by the trustees of schools with a cash book, a loan book, a district account book, and a journal. In the cash book he shall enter in separate accounts all moneys received and paid out, with the amount, date, from whom, to whom and on what account received or paid out; or, if loaned, the date, to whom, and the amount. Moneys received shall be charged to debit account, and moneys paid out shall be credited as follows: First, to the principal of the township fund; second, to the interest of the township fund; third, to the common school fund and other funds; fourth, to the taxes received from the county or town collector, and for what districts received; fifth, donations; sixth, moneys coming from all other sources; in all cases entering the date when received, and when paid out.
In the loan book he shall enter a record of all school funds loaned, with the amount to whom, date, time, when due, and the rate of interest, the interest paid, and a description of the securities.
In the district account book he shall post from the cash book all receipts and expenditures on account of any district, with the amount, date, from or to whom, and from what sources and for what purposes.
In the journal he shall record at length the acts and proceedings of the trustees of schools, their orders, by-laws and resolutions.
The township treasurer shall keep his accounts in the manner directed by the State Board of Education, the regional superintendent of schools or the trustees of schools; and they shall be subject at all times to the inspection of the trustees, the directors or school board members or other persons authorized by this Act or of any committee appointed by the voters of the township at the election of trustees to examine them.
(b) Concurrently with the abolition of the offices of township treasurer and trustee of schools of a township as provided in subsection (c) of Section 5-1, the former township treasurer whose office has been so abolished shall surrender to the school treasurer of each school district served by that township treasurer at the time that office is abolished the district account book theretofore maintained for that school district by the former township treasurer, and in addition shall surrender to the regional board of school trustees the cash books, loan books and journals referred to in subsection (a) of this Section 8-5; provided that the school board and school treasurer of each such school district, the State Board of Education, the regional superintendent and such other persons as may be authorized by law shall have the right, at all reasonable times, to inspect, and to copy or otherwise reproduce any portions of the cash books, loan books and journals surrendered by the former township treasurer to the regional board of school trustees as required by this subsection.
(Source: P.A. 87-473.)

(105 ILCS 5/8-6) (from Ch. 122, par. 8-6)
Sec. 8-6. Custody of school funds.
The school treasurer shall have custody of the school funds and shall keep in a cash book separate cash balances. In the cash book he shall enter in separate accounts the balance, total of all moneys received in each fund, and the total of the orders countersigned or checks signed with respect to each fund and extend the balances and the aggregate cash balance for all funds balance at least monthly. The treasurer shall reconcile such balances with the accounting or bookkeeping department of the district in conformity with a template provided by the State Board of Education monthly. School districts on the financial watch or warning list that are required to submit deficit reduction plans in accordance with Section 17-1 of this Code or that are certified in financial difficulty in accordance with Section 1-A8 of this Code must transmit the cash balances as required pursuant to this Section 8-6 of this Code to the State Board of Education quarterly from the treasurer.
(Source: P.A. 97-429, eff. 8-16-11.)

(105 ILCS 5/8-7) (from Ch. 122, par. 8-7)
Sec. 8-7. Only lawful custodian of funds - Depositaries. Except as otherwise provided in subsection (f) of Section 8-1, subsection (c) of Section 5-1, and subsection (b) of Section 8-5, the township treasurer in Class II county school units, the school treasurer in Class I county school units, and the school treasurer in any school district that forms a part of a Class II county school unit but which no longer is subject to the jurisdiction and authority of a township treasurer and trustees of schools of a township (because the district has withdrawn from the jurisdiction and authority of the township treasurer and trustees of school of the township or because those offices have been abolished as provided in subsection (b) or (c) of Section 5-1) shall be the only lawful custodian of all school funds and shall demand receipt for and safely keep, according to law, all bonds, mortgages, notes, moneys, effects, books and papers belonging to any school district or township, as the case may be, which he serves as treasurer. Trustees of schools in Class II county school units, school boards in Class I county school units, and those school boards in Class II county school units that have elected or appointed their own school treasurer pursuant to subsection (b) or (c) of Section 5-1 and subsection (b) or (c) of Section 8-1, shall designate one or more banks, savings and loan associations, situated in the State of Illinois, in which school funds and moneys in the custody of the township treasurer or of the school treasurer shall be kept. When a bank or savings and loan association has been designated as a depositary it shall continue as such until 10 days after a new depositary is designated and has qualified by furnishing statements of resources and liabilities as is required by this section. When a new depositary is designated, the trustees of schools in Class II county school units, school boards in Class I county school units, and those school boards in Class II county school units that have elected or appointed their own school treasurer pursuant to subsection (b) or (c) of Section 5-1 and subsection (b) or (c) of Section 8-1, shall notify the sureties of the township treasurer or of the school treasurer, as the case may be, of that fact, in writing at least 5 days before the transfer of funds. The township treasurer or the school treasurer shall be discharged from responsibility for such funds and moneys which he deposits in a depositary so designated while such funds and moneys are so deposited.
No bank or savings and loan association shall receive public funds as permitted by this Section, unless it has complied with the requirements established pursuant to Section 6 of the Public Funds Investment Act.
Township and school treasurers are authorized to enter into agreements of any definite or indefinite term regarding the deposit, redeposit, investment, reinvestment or withdrawal of school funds, including, without limitation, agreements with other township and school treasurers, agreements with community college districts authorized by Section 3-47 of the Public Community College Act and agreements with educational service regions authorized by Section 3-9.1.
Each township and school treasurer is permitted to (i) combine moneys from more than one fund of a single school district for the purpose of investing such funds, and (ii) join with township and school treasurers, community college districts and educational service regions in investing school funds, community college funds and educational service region funds. Such joint investments shall be made only in investments authorized by law for the investment of school funds or, in the case of investments made jointly with community college districts and educational service regions, in investments authorized by law for the investment of school funds, community college funds and educational service region funds. When moneys of more than one fund of a single school district are combined for investment purposes or when moneys of a school district are combined with moneys of other school districts, community college districts or educational service regions, the moneys combined for such purposes shall be accounted for separately in all respects, and the earnings from such investment shall be separately and individually computed and recorded, and credited to the fund or school district, community college district or educational service region, as the case may be, for which the investment was acquired.
(Source: P.A. 86-1051; 86-1441; 87-435; 87-473; 87-968.)

(105 ILCS 5/8-8) (from Ch. 122, par. 8-8)
Sec. 8-8. Township fund - Loans - Investments.
The township treasurer or township land commissioners, as the case may be, shall keep the principal of the township fund loaned at interest. The rate of interest, which shall not be less than four per cent per annum, payable annually, except in the case of investments in war bonds of the United States government, shall be determined by a majority of the trustees of schools at any regular or special meeting. No loan shall be made for less than one year nor more than 5 years but investments secured by mortgage, notes, or bonds, insured by the Federal Housing Administrator, or debentures issued by him, or in bonds or other obligations of National Mortgage Associations, may be for longer than 5 years. All loans shall be secured by mortgage on unencumbered realty situated in this State, worth at least 50% more than the amount loaned, with a condition that in case additional security shall be required at any time it shall be given to the satisfaction of the trustees of schools. In estimating the value of realty mortgaged to secure the payment of money loaned, the value of improvements liable to be destroyed may be included; but in such case the improvements shall be insured for their insurable value in a responsible insurance company or companies, and the policy or policies shall be transferred to the trustees of schools as additional security, and shall be kept so insured until the loan is paid. The township treasurer or township land commissioners, as the case may be, also may invest the principal of the township fund in:
1. Bonds issued by the State, the Sanitary District of Chicago, counties, townships and cities in this State, and by school directors pursuant to Section 19-2;
2. Bonds issued by any district in this State having authority to levy taxes upon all taxable property within the district;
3. Mortgage notes or bonds issued by the Federal Housing Administrator, or debentures issued by him;
4. Bonds or other obligations of National Mortgage Associations or the Home Owners' Loan Corporation;
5. United States Government, State of Illinois and municipal securities the payment of which is protected by the power to levy taxes (not including special assessments) therefor.
He or they may exchange mortgages in default for bonds of the Home Owners' Loan Corporation.
He or they may invest moneys in the operations and maintenance fund of any school district in war bonds of the United States government that are redeemable at the owner's option, in cases where building projects cannot, by reason of material shortages or wartime priority restrictions, currently be undertaken or completed. School funds held by the treasurer of a district created by any special act shall be invested according to the provisions of this Section.
(Source: P.A. 86-970.)

(105 ILCS 5/8-9) (from Ch. 122, par. 8-9)
Sec. 8-9. Mortgages - Form. Mortgages to secure the payment of money loaned under the provisions of this Act may be in the following form:
I, A B, of the county of ...., State of ...., do hereby grant, convey and transfer to the trustees of schools of township No. ...., Range No. ...., in the County of ...., and State of Illinois, for the use of the inhabitants of the township, the following described real estate: (here insert premises), which real estate I declare to be in mortgage for the payment of $...., loaned to me and for the payment of all interest that may accrue thereon, to be computed at the rate of .... per cent per year until paid. I agree to pay the above sum of money in .... years from the date hereof, and to pay the interest on the same annually, at the rate above stated. I further covenant that I have a good and valid title to the estate, and that the same is free from all incumbrance, and that I will pay all taxes and assessments which may be levied on the real estate, and that I will give any additional security that may at any time be required in writing by the board of trustees; and if the real estate is sold to pay the debt or any part thereof, or for any failure or refusal to comply with or perform the conditions or covenants herein contained, I will deliver immediate possession of the premises. It is further agreed by and between the parties that in the event a complaint is filed in any court to foreclose this mortgage for non-payment of either principal or interest, that the mortgagor will pay a reasonable attorney's fee, and the same shall be included in the judgment and be taxed as costs; and we, A B, and C, spouse of A B, hereby release all rights to the premises which we may have by virtue of any homestead laws of this State.
Dated (insert date). A .... B .................... C .... D ....................
The mortgage shall be acknowledged and recorded as is required by law for other conveyances of real estate, the mortgagor paying the expenses of acknowledgment and recording.
(Source: P.A. 91-357, eff. 7-29-99.)

(105 ILCS 5/8-10) (from Ch. 122, par. 8-10)
Sec. 8-10. Interest in default-Actions.
If default is made in the interest due upon money loaned by any township treasurer, or in the payment of the principal, interest at the rate of 12 per cent per annum shall be charged upon the principal and interest from the day of default, which interest shall be included in the assessment of damages, or in the judgment in the suit or action brought upon the obligation to enforce payment thereof, and interest at the rate of 12 per cent per annum may be recovered in an action brought to recover interest only. The township treasurer may bring appropriate actions in the name of the trustees for the recovery of the interest when due and unpaid, without suing for the principal, in whatever form secured.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/8-11) (from Ch. 122, par. 8-11)
Sec. 8-11. Suit when additional security not furnished.
If the trustees of schools require additional security for the payment of money loaned, and such security is not given, the township treasurer shall cause suit to be instituted for the recovery of the principal and accrued interest to the date of judgment. Proof shall be made of such requisitions.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/8-12) (from Ch. 122, par. 8-12)
Sec. 8-12. Name in which securities taken-Actions.
Bonds, mortgages, notes and other securities taken for money or other property due, or to become due, to the trustees of schools for the township, shall be made payable to them in their corporate name; and in such name, suits, actions and complaints, and every description of legal proceedings may be had for the recovery of money, breach of contracts and for every legal liability which may at any time arise or exist, or upon which a right of action shall accrue to the use of such corporation.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/8-13) (from Ch. 122, par. 8-13)
Sec. 8-13. Statement of condition of funds.
On or before June 30, annually, the township treasurer shall deliver to the county superintendent of schools a statement verified by his affidavit, showing the exact condition of the township funds. Such statement shall contain a description of all bonds, mortgages, notes and other securities, held as principal of the township fund, giving names, dates, amounts, rates of interest, when due, and other data necessary to a full understanding of the condition of the funds.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/8-14) (from Ch. 122, par. 8-14)
Sec. 8-14. Statements to trustees-Books, mortgages, etc., submitted for examination.
On the first Mondays in April and October of each year the township treasurer shall submit to the trustees of schools a statement showing the amounts of interest, rents, issues and profits on township lands and funds that have accrued since their last regular meeting, and also the amount of distributive funds on hand. He shall submit also to the trustees for their examination all books, mortgages, bonds, notes and other evidences of indebtedness held by him as treasurer of the township, and shall make such other statements as the trustees may require.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/8-15) (from Ch. 122, par. 8-15)
Sec. 8-15. Statement of district accounts. The school treasurer shall furnish to the school board of the district which he serves as treasurer a monthly reconciliation required by Section 8-6. The treasurer shall comply with any lawful demand the trustees or school board, as the case may be, may make as to the verification of any balance reported.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/8-16) (from Ch. 122, par. 8-16)
Sec. 8-16. School orders; Teacher's wages. The school treasurer shall pay out funds of the school district only upon an order of the school board signed by the president and clerk or secretary or by a majority of the board, except payment of the obligations for Social Security taxes as required by the Social Security Enabling Act and payment of recurring bills, such as utility bills, may be made upon a certification by the clerk or secretary of the board of the amount of the obligation only. When an order issued for the wages of a teacher is presented to the treasurer and is not paid for want of funds, the treasurer shall endorse it over his signature, "not paid for want of funds" with the date of presentation, and shall make and keep a record of the endorsement. The order shall thereafter bear interest at the rate, not exceeding the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, established by the school board of the district, until the treasurer shall notify the clerk or secretary in writing that he has funds to pay the order. Whenever the treasurer obtains sufficient funds to pay any such order he shall set them aside for such purpose and shall not use them to pay any other order until the order previously presented and not paid is paid or otherwise discharged. The treasurer shall make and keep a record of the notices and hold the funds necessary to pay such order until it is presented. The order shall draw no interest after notice is given to the clerk or secretary.
Nothing herein shall be construed to prevent the establishment of a voucher system of expenditures as provided in Section 10-23.5 of this Act.
With respect to instruments for the payment of money issued under this Section either before, on, or after June 6, 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 96-998, eff. 7-2-10.)

(105 ILCS 5/8-17) (from Ch. 122, par. 8-17)
Sec. 8-17. Duties of treasurer.
(a) It is also the duty of the township treasurer to:
1. Return to the county clerk, on or before the

first Tuesday in October in each year, the certificate of tax levy made by each school board in his township.

2. Pay all lawful orders issued by the school board

of any district in his township.

3. Collect from the township and county collectors

the full amount of taxes levied by the school boards in his township.

4. Examine the official records of each district in

the township on the first Mondays in April and October of each year.

5. Keep a record account between districts when

pupils are transferred from one district to another.

6. Give notice of the election of trustees, and in

case of the formation of a new school district, of the election of school directors or school board members.

7. Give notice of any regular district election when

the directors or school board members fail or refuse to do so.

8. Publish in some English language newspaper of his

county an annual statement of the finances of the township.

9. Be responsible for receipts, disbursements and

investments arising out of the operation of the school district under his supervision.

(b) The duties of the township treasurer set forth in subsection (a) shall not be deemed or construed to extend or apply with respect to any school district in his township which has withdrawn from the jurisdiction and authority of the township trustees and from the jurisdiction and authority of the township treasurer as provided in subsection (b) of Section 5-1, nor to the school business, tax levies, tax revenues, payment orders, records, elections, annual statements, receipts, disbursements, investments or other financial or business activities or affairs of any such school district or of the school board of any such district, other than the duty to account in accordance with law for any balance of the income from the permanent township fund required to be apportioned and distributed to any such district pursuant to Section 5-17 after payment of all valid claims as provided in that Section, and except as otherwise provided with respect to the distribution and apportionment of funds pursuant to Sections 15-31 and 19-28.
(Source: P.A. 86-1441.)

(105 ILCS 5/8-18) (from Ch. 122, par. 8-18)
Sec. 8-18. District in two or more townships-Taxes-Treasurer.
When a district is composed of parts of two or more townships, any treasurer not authorized to receive the taxes of the district shall notify the school board of the amount of funds held by him to the credit of the district, and the school board shall thereupon give the proper treasurer an order for the funds.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/8-19) (from Ch. 122, par. 8-19)
Sec. 8-19. Delivery of money, books, mortgages, etc. to successor.
At the expiration of his term of office, or upon his removal or resignation the school treasurer, or in case of his death, his representatives shall deliver to his successor, all moneys, books, mortgages, notes and securities, and all papers and documents in which the district has any lawful interest.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/8-20) (from Ch. 122, par. 8-20)
Sec. 8-20. Failure or refusal to perform duties.
The school treasurer who as such treasurer fails, neglects or refuses to perform the duties imposed upon him by this Act, within the time or in the manner prescribed, shall forfeit not less than ten dollars, nor more than twenty-five dollars, of his pay as treasurer, which forfeiture shall be enforced by the trustees or school board of the district as the case may be. For any failure or refusal to perform all the duties required of the treasurer by law, he shall be liable to the trustees of schools or school board or their successors in office as the case may be, upon his official bond, for all damages sustained, to be recovered by civil action by the trustees or school board or their successors in office as the case may be, for the use of the township or school district as the case may be, before any court having jurisdiction of the amount of damages claimed; but if the treasurer, in any failure or refusal, acted under and in conformity to a requisition or order of the trustees of schools or a school board as the case may be entered upon their minutes and subscribed by their president and secretary or clerk, then, and in that case, the trustees of schools or school board as the case may be or those voting for the requisition or order, and not the treasurer shall be liable, jointly and severally, to the inhabitants of the township or district as the case may be for such damages, to be recovered by a civil action in the official name of the county superintendent of schools, having supervision and control over the district for the use of the townships or districts as the case may be: provided that the school treasurer shall be liable for any part of the judgment obtained against the trustees of schools or school board or members thereof as the case may be which cannot be collected on account of their insolvency.
(Source: Laws 1961, p. 31.)



Article 9 - Elections

(105 ILCS 5/Art. 9 heading)

(105 ILCS 5/9-1) (from Ch. 122, par. 9-1)
Sec. 9-1. Scope of article. All school elections shall be governed by the general election law of the State.
(Source: P.A. 81-1490.)

(105 ILCS 5/9-1.1) (from Ch. 122, par. 9-1.1)
Sec. 9-1.1. Referenda. Whenever a proposition or public question is required to be submitted pursuant to this Act for approval or rejection by the electorate at an election, the time and manner of conducting such referendum shall be in accordance with the general election law of the State.
(Source: P.A. 81-1490.)

(105 ILCS 5/9-1.5)
Sec. 9-1.5. Advisory referenda. By a vote of the majority of the members of the school board, the board may authorize an advisory question of public policy to be placed on the ballot at the next regularly scheduled election in the school district. The school board shall certify the question to the proper election authority, which must submit the question at an election in accordance with the Election Code, provided, however, that no such question may be submitted at a consolidated primary election.
(Source: P.A. 97-81, eff. 7-5-11.)

(105 ILCS 5/9-2) (from Ch. 122, par. 9-2)
Sec. 9-2. Election Definitions. As used in this Act in connection with elections of school officials and referenda:
(a) "Voter" or "Legal voter" or "elector" means a person qualified to vote under the general election law.
(b) "Certify" and "certification", when used in connection with elections of officers or referenda, refers to the certification in accordance with the general election law of offices, candidates or propositions to county clerks and boards of election commissioners for inclusion on the ballot at an election.
(c) "Submit" and "submission" when used in connection with a referendum on a proposition or question refers to the submission to the voters in accordance with the general election law of the proposition or question by county clerks and boards of election commissioners.
(d) "Local election official" means the secretary of a board of education, the secretary or clerk of a board of school directors, the treasurer of a township board of school trustees, the secretary of township land commissioners and the regional superintendent of schools with respect to the various school officer elections and school referenda for which the regional superintendent is assigned election duties pursuant to this Code.
(Source: P.A. 84-1338.)

(105 ILCS 5/9-5) (from Ch. 122, par. 9-5)
Sec. 9-5. Election dates and terms of offices. The dates upon which school officer elections shall be held are as established in the general election law. Members of boards of education shall unless otherwise provided serve terms of 4 years.
If, at a regularly scheduled election, a proposition is submitted to the voters of a district, as provided by a resolution of the board, on the question of whether board members should serve for 6 year terms and the proposition receives the affirmative vote of those voting thereon, members of the board of education shall thereafter serve for terms of 6 years.
(Source: P.A. 82-1014.)

(105 ILCS 5/9-10) (from Ch. 122, par. 9-10)
Sec. 9-10. Candidates for office - nominating petitions. Candidates for the office of school director shall be nominated by petition signed by at least 25 voters or 5% of the voters, whichever is less, residing within the district and filed with the county clerk or the county board of election commissioners, as the case may be, of the county in which the principal office of the school district is located.
Nominations for members of boards of education, including non-high school boards of education shall be made by a petition signed by at least 50 voters or 10% of the voters, whichever is less, residing within the district and shall be filed with the county clerk or the county board of election commissioners, as the case may be, of the county in which the principal office of the school district is located. In addition to the requirements of the general election law, the form of such petitions shall be substantially as follows:

(105 ILCS 5/9-11) (from Ch. 122, par. 9-11)
Sec. 9-11. Tax rate increase - notice of election - ballot. In addition to the notice requirements of the general election law, whenever a proposition to increase a school tax rate is submitted to be voted upon by the voters of any district the notice of such election shall include an estimate of the approximate amount of taxes extendible under the maximum rate then in force and an estimate of the approximate amount of taxes extendible under the proposed increased rate, such amounts being computed upon the last known full, fair cash value; provided that any error, miscalculation or inaccuracy in computing such amounts shall not invalidate or affect the validity of any rate so increased. The board of directors shall make such estimate and the secretary shall certify such amount to the election authority as part of the certification of the proposition as required by the general election law. Such estimate shall appear on the ballot on which the proposition is printed, but shall not appear as a part of the proposition.
(Source: P.A. 83-448.)

(105 ILCS 5/9-11.1) (from Ch. 122, par. 9-11.1)
Sec. 9-11.1. The county clerk or the board of election commissioners, as the case may be, of the jurisdiction in which the principal office of the school district is located shall conduct a lottery to determine the ballot order of candidates for full terms in the event of any simultaneous petition filings. Such candidate lottery shall be conducted as follows:
All petitions filed by persons waiting in line as of 8:00 a.m. on the first day for filing, or as of the normal opening hour of the office involved on such day, shall be deemed simultaneously filed as of 8:00 a.m. or the normal opening hour, as the case may be. Petitions filed by mail and received after midnight of the first day for filing and in the first mail delivery or pickup of that day shall be deemed simultaneously filed as of 8:00 a.m. of that day or as of the normal opening hour of such day, as the case may be. All petitions received thereafter shall be deemed filed in the order of actual receipt. However, 2 or more petitions filed within the last hour of the filing deadline shall be deemed filed simultaneously.
Where 2 or more petitions are received simultaneously for the same office as of 8:00 a.m. on the first day for petition filing, or as of the normal opening hour of the office of the county clerk or the board of election commissioners, as the case may be, the county clerk or the board of election commissioners with whom such petitions are filed shall break ties and determine the order of filing by means of a lottery or other fair and impartial method of random selection. Such lottery shall be conducted within 9 days following the last day for petition filing and shall be open to the public. Seven days written notice of the time and place of conducting such random selection shall be given by the county clerk or the board of election commissioners to all candidates who filed their petitions simultaneously and to each organization of citizens within the election jurisdiction which was entitled, under the general election law, at the next preceding election, to have pollwatchers present on the day of election. The county clerk or the board of election commissioners shall post in a conspicuous, open and public place, at the entrance of his or her office, notice of the time and place of such lottery.
All candidates shall be certified in the order in which their petitions have been filed and in the manner prescribed by Section 10-15 of the general election law. Where candidates have filed simultaneously, they shall be certified in the order prescribed by this Section and prior to candidates who filed for the same office at a later time.
Where elections are conducted for unexpired terms, a second lottery to determine ballot order shall be conducted for candidates who simultaneously file petitions for such unexpired terms. Such lottery shall be conducted in the same manner as prescribed by this Section for full term candidates.
(Source: P.A. 98-691, eff. 7-1-14.)

(105 ILCS 5/9-11.2) (from Ch. 122, par. 9-11.2)
Sec. 9-11.2. For all school districts electing candidates to a board of education in a manner other than at large, candidates not elected at large who file nominating petitions for a full term shall be grouped together by area of residence as follows:
(1) by congressional townships, or
(2) according to incorporated or unincorporated areas.
For all school districts electing candidates to a board of education in a manner other than at large, candidates not elected at large who file nominating petitions for an unexpired term shall be grouped together by area of residence as follows:
(1) by congressional townships, or
(2) according to incorporated or unincorporated areas.
Candidate groupings by area of residence for unexpired terms shall precede the candidate groupings by area of residence for full terms on the ballot. In all instances, however, the ballot order of each candidate grouping shall be determined by the order of petition filing or lottery held pursuant to Section 9-11.1 in the following manner:
The area of residence of the candidate determined to be first by order of petition filing or by lottery shall be listed first among the candidate groupings on the ballot. All other candidates from the same area of residence will follow according to order of petition filing or the lottery. The area of residence of the candidate determined to be second by the order of petition filing or the lottery shall be listed second among the candidate groupings on the ballot. All other candidates from the same area of residence will follow according to the order of petition filing or the lottery. The ballot order of additional candidate groupings by area of residence shall be established in a like manner.
In any school district that elects its board members according to area of residence and that has one or more unexpired terms to be filled at an election, the winner or winners of the unexpired term or terms shall be determined first and independently of those running for full terms. The winners of the full terms shall then be determined taking into consideration the areas of residence of those elected to fill the unexpired term or terms.
"Area of Residence" means congressional township and incorporated and unincorporated territories.
"Affected school district" means either of the 2 entire elementary school districts that are formed into a combined school district.
(Source: P.A. 93-1079, eff. 1-21-05; 94-1019, eff. 7-10-06.)

(105 ILCS 5/9-12) (from Ch. 122, par. 9-12)
Sec. 9-12. Ballots for the election of school officers shall be in one of the following forms:

(FORMAT 1
Ballot position for candidates shall be determined by the order of petition filing or lottery held pursuant to Section 9-11.1.
This format is used by Boards of School Directors. School Directors are elected at large.)

(105 ILCS 5/9-12.1) (from Ch. 122, par. 9-12.1)
Sec. 9-12.1. (a) On the reverse side of each ballot contained in Section 9-12, except the ballot under Format 6, shall be printed the following:

(105 ILCS 5/9-13) (from Ch. 122, par. 9-13)
Sec. 9-13. Public measure - Ballot. More than one public measure may be submitted upon the same ballot. The proposition of purchasing one or more schoolhouse sites, building one or more new schoolhouses, and issuing bonds for the purpose of borrowing money to purchase one or more schoolhouse sites and to build one or more new schoolhouses or make additions and improvements to existing school buildings, may be combined into one or more propositions on the ballot. No proposition under this Section which is substantially the same shall be submitted more than once every 2 months, except where the proposition is submitted as a consequence of a disaster, calamity or other Act of God.
(Source: P.A. 81-1489.)

(105 ILCS 5/9-18)
Sec. 9-18. (Repealed).
(Source: P.A. 93-1079, eff. 1-21-05. Repealed by P.A. 95-141, eff. 8-13-07.)

(105 ILCS 5/9-22) (from Ch. 122, par. 9-22)
Sec. 9-22. School board districts; changing manner of election. A school board may by resolution or shall, upon the petition of the lesser of 2,500 or 5% of the district's registered voters, order submitted to the district's voters at a regular school election or at the general election, the proposition for the election of board members by school board district, and the proposition shall thereupon be certified by the board's secretary for submission. If the proposition is approved by a majority of those voting on the proposition, the board shall divide the school district into 7 school board districts, each of which must be compact and contiguous and substantially equal in population to each other district. The terms of office of the board members incumbent at the time the proposition is adopted expire on the day of the next regular school election, at which time one member shall be elected from each school board district. In districts which have 4 year terms, those members first elected after adoption of such a proposition shall, by lot, determine 3 to serve for 2 years and 4 for 4 years; their successors shall serve for a 4 year term. In districts which have 6 year terms, those members first elected after adoption of such a proposition shall, by lot, determine 3 to serve for 2 years, 2 for 4 years and 2 for 6 years; their successors shall serve for a 6 year term. Vacancies shall be filled as provided in Section 10-10.
In the year following each decennial census, the school board shall reapportion the board districts to reflect the results of such census; provided, that no decennial reapportionment shall be required in any school district which elects its board members by school board district rather than at large if: (i) on the effective date of this amendatory Act of 1990, such school district last elected its board members by school board district at the nonpartisan election in 1989; (ii) the terms of the board members so elected were determined by lot after that election and prior to January 1, 1990; and (iii) the population of each existing school board district in that school district at the time of the decennial census is within 5% of what would be the population in the corresponding school board district that would result were the school board districts in that school district to be reapportioned following that decennial census as otherwise required by this paragraph. If reapportionment is required by this paragraph, the school board districts shall be compact, contiguous and substantially equal in population, and such reapportionment plan shall be completed and formally approved by a majority of the members of the board not less than 90 days before the last date established by law for the submission of nominating petitions for the next school board election. At the same board meeting, the board shall, publicly by lot, divide the board districts as equally as possible into 2 groups. In school districts which have 4 year terms, board members or their successors from one group shall be elected for successive terms of 2 years, 4 years and 4 years; and members or their successors from the second group shall be elected for successive terms of 4 years, 4 years and 2 years. In school districts which have 6 year terms, board members or their successors from one group shall be elected for successive terms of 4 years and 6 years; and members or their successors from the second group shall be elected for successive terms of 6 years and 4 years.
In any school district in which the members of the school board are elected by school board district rather than at large, the school board may by resolution or shall, upon the petition of the lesser of 2,500 or 5% of the school district's registered voters, order submitted to the school district's voters at a regular school election or at the general election, the proposition for the election of board members at large rather than by school board district; and the proposition shall thereupon be certified by the board's secretary for submission. If a majority of those voting at the election in each school board district vote in favor of the proposition: (i) the proposition to elect board members at large shall be deemed to have passed, (ii) new members of the board shall be elected at large at the next regular school election, and (iii) the terms of office of the board members incumbent at the time the proposition is adopted shall expire when the new board members that are elected at large have organized in accordance with Section 10-16. In school districts that formerly elected their members by school board district to successive terms not exceeding 4 years, the members elected at large shall be elected for a term of 4 years, and in school districts that formerly elected their members by school board district to successive terms not exceeding 6 years, the members elected at large shall be elected for a term of 6 years; provided, that in each case the terms of the board members initially elected at large as provided in this paragraph shall be staggered and determined in accordance with the provisions of Sections 10-10 and 10-16.
(Source: P.A. 87-1139; 87-1210; 88-45.)



Article 10 - School Boards

(105 ILCS 5/Art. 10 heading)

(105 ILCS 5/10-1) (from Ch. 122, par. 10-1)
Sec. 10-1. Board of school directors.
(a) School districts having a population of fewer than 1000 inhabitants and not governed by any special act shall be governed by a board of school directors to consist of 3 members who shall be elected in the manner provided in Article 9 of this Act. In consolidated districts and in districts in which the membership of the board of school directors is increased as provided in subsection (b), 7 members shall be so elected.
(b) Upon presentment to the board of school directors of a school district having a population of fewer than 1,000 inhabitants of a petition signed by the lesser of 5% or 25 of the registered voters of the district to increase the membership of the district's board of school directors to 7 directors and to elect a new 7-member board of school directors to replace the district's existing board of 3 school directors, the clerk or secretary of the board of school directors shall certify the proposition to the proper election authorities for submission to the electors of the district at a regular scheduled election in accordance with the general election law. If the proposition is approved by a majority of those voting on the proposition, the members of the board of school directors of that district thereafter shall be elected in the manner provided by subsection (c) of Section 10-4.
(c) A board of school directors may appoint a student to the board to serve in an advisory capacity. The student member shall serve for a term as determined by the board. The board may not grant the student member any voting privileges, but shall consider the student member as an advisor. The student member may not participate in or attend any executive session of the board.
(Source: P.A. 94-231, eff. 7-14-05.)

(105 ILCS 5/10-2) (from Ch. 122, par. 10-2)
Sec. 10-2. Corporate powers.
The directors of each district shall be a body politic and corporate, by the name of "school directors of district No. ...., county of .... and State of Illinois," and by that name may sue and be sued in all courts and places where judicial proceedings are had.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/10-3) (from Ch. 122, par. 10-3)
Sec. 10-3. Eligibility of directors. Any person who, on the date of his or her election, is a citizen of the United States, of the age of 18 years or over, is a resident of the State and of the territory of the district for at least one year immediately preceding his or her election, is a registered voter as provided in the general election law, is not a school trustee or a school treasurer, and is not a child sex offender as defined in Section 11-9.3 of the Criminal Code of 2012 shall be eligible to the office of school director.
(Source: P.A. 97-1150, eff. 1-25-13.)

(105 ILCS 5/10-4) (from Ch. 122, par. 10-4)
Sec. 10-4. Election of directors.
(a) In all districts, directors shall be elected in each odd-numbered year, each for a term of 4 years.
(b) In consolidated districts where 5 directors are elected in 1981 pursuant to the extension of terms provided by law for transition to the consolidated election schedule under the general election law, those directors elected shall, by lot, determine 2 of their number to serve 2 years and 3 to serve 4 years; their successors shall serve for a 4 year term.
(c) If a proposition to increase the membership of a school district's board of school directors to 7 directors and to elect a new 7-member board of school directors to replace the district's existing board of 3 school directors is approved by the electors of the district at a regular scheduled election as provided in subsection (b) of Section 10-1, 7 members shall be elected at the next regular school election, in the manner provided by Article 9, to serve as the board of school directors of that district. The terms of office of the 3 members of the board of school directors serving at the time of the election of the initial 7-member board of school directors shall expire when the 7 newly elected members of the initial 7-member board of school directors assume office and are organized as provided in Section 10-5. At their organizational meeting, the initial members of the 7-member board of school directors shall by lot determine 4 of their number to serve 4 year terms and 3 of their number to serve 2 year terms. Their successors shall serve for a 4 year term.
(d) In all other districts, one school director shall be elected in each district every other odd-numbered year, and two school directors shall be elected in the intervening odd-numbered years.
(e) When a vacancy occurs in the membership of any board of school directors the remaining members shall, within 30 days, fill the vacancy by appointment until the next regular school election, or, upon their failure so to do, the regional superintendent shall make such appointment within the next 30 days to fill the vacancy as herein provided. Upon the regional superintendent's failure to fill the vacancy, the vacancy shall be filled at the next regularly scheduled election.
(Source: P.A. 90-757, eff. 8-14-98.)

(105 ILCS 5/10-5) (from Ch. 122, par. 10-5)
Sec. 10-5. Organization of board - Report to treasurer and regional superintendent of schools. Within 28 days after the regular election of directors, the directors shall meet and organize by appointing one of their number president and another as clerk, except that when directors are elected at the consolidated elections in April of 1999 and April of 2001, the directors shall meet and organize, in the manner provided by this Section, within 7 days after the first Tuesday after the first Monday of November in each of those 2 years. The clerk shall at once report to the treasurer and regional superintendent of schools the names of the president and clerk so appointed. Upon organizing itself as provided in this Section, the board of school directors shall enter upon the discharge of its duties. Terms of members are subject to Section 2A-54 of the Election Code, except as otherwise limited by subsection (c) of Section 10-4.
(Source: P.A. 93-847, eff. 7-30-04.)

(105 ILCS 5/10-6) (from Ch. 122, par. 10-6)
Sec. 10-6. Regular and special meetings. The directors shall hold regular meetings at such times as they may designate, and special meetings at the call of the president or of any 2 members. Public notice of meetings must be given as prescribed in Sections 2.02 and 2.03 of the Open Meetings Act. No official business shall be transacted by the directors except at a regular or a special meeting. In consolidated districts and in districts electing a 7-member board of school directors under subsection (c) of Section 10-4, 4 directors shall constitute a quorum for the transaction of business. In all other districts 2 directors shall constitute a quorum for the transaction of business. If the president or clerk is absent from any meeting or refuses to perform his duties, a president or clerk pro tempore shall be appointed. At each regular and special meeting which is open to the public, members of the public and employees of the district shall be afforded time, subject to reasonable constraints, to comment to or ask questions of the board. When the president or district superintendent of schools receives a written correspondence from a resident within the school district's territory, requesting the consideration of a matter before the board, the author of the correspondence shall receive a formal written statement from an appointed official of the board stating the board's position on their request, no later than 60 days from the receipt of the correspondence by the president or district superintendent of schools. The formal written response from the board shall establish a meeting before the board or list the reasons for denying the request.
(Source: P.A. 90-757, eff. 8-14-98.)

(105 ILCS 5/10-7) (from Ch. 122, par. 10-7)
Sec. 10-7. Secretary or clerk to record official acts - yeas and nays on expenditures. The secretary or clerk shall keep in a punctual, orderly and reliable manner a record of the official acts of the board which shall be signed by the president and the secretary or clerk, and submitted to the treasurer having custody of the funds of the district for his inspection and approval at such times as the treasurer may require. On all questions involving the expenditure of money, the yeas and nays shall be taken and entered on the records of the proceedings of the board. The secretary or clerk shall keep the minutes and, if the district is not required to employ a superintendent, keep or cause to be kept the financial records of the school district.
(Source: P.A. 96-998, eff. 7-2-10.)

(105 ILCS 5/10-8) (from Ch. 122, par. 10-8)
Sec. 10-8. Report by secretary or clerk to treasurer.
On or before July 7 annually, the secretary or clerk shall report to the treasurer having the custody of the funds of his district, such statistics and other information in relation to the schools of his district as the treasurer is required to include in his report to the regional superintendent of schools.
(Source: P.A. 80-279.)

(105 ILCS 5/10-9) (from Ch. 122, par. 10-9)
Sec. 10-9. Interest of board member in contracts.
(a) No school board member shall be interested, directly or indirectly, in his own name or in the name of any other person, association, trust or corporation, in any contract, work or business of the district or in the sale of any article, whenever the expense, price or consideration of the contract, work, business or sale is paid either from the treasury or by any assessment levied by any statute or ordinance. A school board member shall not be deemed interested if the board member is an employee of a business that is involved in the transaction of business with the school district, provided that the board member has no financial interests other than as an employee. No school board member shall be interested, directly or indirectly, in the purchase of any property which (1) belongs to the district, or (2) is sold for taxes or assessments, or (3) is sold by virtue of legal process at the suit of the district.
(b) However, any board member may provide materials, merchandise, property, services or labor, if:
A. the contract is with a person, firm, partnership,

association, corporation or cooperative association in which the board member has less than a 7 1/2% share in the ownership; and

B. such interested board member publicly discloses

the nature and extent of his interest prior to or during deliberations concerning the proposed award of the contract; and

C. such interested board member abstains from voting

on the award of the contract, though he shall be considered present for the purposes of establishing a quorum; and

D. such contract is approved by a majority vote of

those board members presently holding office; and

E. the contract is awarded after sealed bids to the

lowest responsible bidder if the amount of the contract exceeds $1500, or awarded without bidding if the amount of the contract is less than $1500; and

F. the award of the contract would not cause the

aggregate amount of all such contracts so awarded to the same person, firm, association, partnership, corporation or cooperative association in the same fiscal year to exceed $25,000.

(c) In addition to the above exemption, any board member may provide materials, merchandise, property, services or labor if:
A. the award of the contract is approved by a

majority vote of the board provided that any such interested member shall abstain from voting; and

B. the amount of the contract does not exceed $1,000;

and

C. the award of the contract would not cause the

aggregate amount of all such contracts so awarded to the same person, firm, association, partnership, corporation, or cooperative association in the same fiscal year to exceed $2,000, except with respect to a board member of a school district in which the materials, merchandise, property, services, or labor to be provided under the contract are not available from any other person, firm, association, partnership, corporation, or cooperative association in the district, in which event the award of the contract shall not cause the aggregate amount of all contracts so awarded to that same person, firm, association, partnership, or cooperative association in the same fiscal year to exceed $5,000; and

D. such interested member publicly discloses the

nature and extent of his interest prior to or during deliberations concerning the proposed award of the contract; and

E. such interested member abstains from voting on the

award of the contract, though he shall be considered present for the purposes of establishing a quorum.

(d) In addition to exemptions otherwise authorized by this Section, any board member may purchase for use as the board member's primary place of residence a house constructed by the district's vocational education students on the same basis that any other person would be entitled to purchase the property. The sale of the house by the district must comply with the requirements set forth in Section 5-22 of The School Code.
(e) A contract for the procurement of public utility services by a district with a public utility company is not barred by this Section by one or more members of the board being an officer or employee of the public utility company or holding an ownership interest of no more than 7 1/2% in the public utility company, or holding an ownership interest of any size if the school district has a population of less than 7,500 and the public utility's rates are approved by the Illinois Commerce Commission. An elected or appointed member of the board having such an interest shall be deemed not to have a prohibited interest under this Section.
(f) Nothing contained in this Section, including the restrictions set forth in subsections (b), (c), (d) and (e), shall preclude a contract of deposit of monies, loans or other financial services by a school district with a local bank or local savings and loan association, regardless of whether a member or members of the governing body of the school district are interested in such bank or savings and loan association as an officer or employee or as a holder of less than 7 1/2% of the total ownership interest. A member or members holding such an interest in such a contract shall not be deemed to be holding a prohibited interest for purposes of this Act. Such interested member or members of the governing body must publicly state the nature and extent of their interest during deliberations concerning the proposed award of such a contract, but shall not participate in any further deliberations concerning the proposed award. Such interested member or members shall not vote on such a proposed award. Any member or members abstaining from participation in deliberations and voting under this Section may be considered present for purposes of establishing a quorum. Award of such a contract shall require approval by a majority vote of those members presently holding office. Consideration and award of any such contract in which a member or members are interested may only be made at a regularly scheduled public meeting of the governing body of the school district.
(g) Any school board member who violates this Section is guilty of a Class 4 felony and in addition thereto any office held by such person so convicted shall become vacant and shall be so declared as part of the judgment of the court.
(Source: P.A. 96-998, eff. 7-2-10.)

(105 ILCS 5/10-10) (from Ch. 122, par. 10-10)
Sec. 10-10. Board of education; term; vacancy. All school districts having a population of not fewer than 1,000 and not more than 500,000 inhabitants, as ascertained by any special or general census, and not governed by special Acts, shall be governed by a board of education consisting of 7 members, serving without compensation except as herein provided. Each member shall be elected for a term of 4 years for the initial members of the board of education of a combined school district to which that subsection applies. If 5 members are elected in 1983 pursuant to the extension of terms provided by law for transition to the consolidated election schedule under the general election law, 2 of those members shall be elected to serve terms of 2 years and 3 shall be elected to serve terms of 4 years; their successors shall serve for a 4 year term. When the voters of a district have voted to elect members of the board of education for 6 year terms, as provided in Section 9-5, the terms of office of members of the board of education of that district expire when their successors assume office but not later than 7 days after such election. If at the regular school election held in the first odd-numbered year after the determination to elect members for 6 year terms 2 members are elected, they shall serve for a 6 year term; and of the members elected at the next regular school election 3 shall serve for a term of 6 years and 2 shall serve a term of 2 years. Thereafter members elected in such districts shall be elected to a 6 year term. If at the regular school election held in the first odd-numbered year after the determination to elect members for 6 year terms 3 members are elected, they shall serve for a 6 year term; and of the members elected at the next regular school election 2 shall serve for a term of 2 years and 2 shall serve for a term of 6 years. Thereafter members elected in such districts shall be elected to a 6 year term. If at the regular school election held in the first odd-numbered year after the determination to elect members for 6 year terms 4 members are elected, 3 shall serve for a term of 6 years and one shall serve for a term of 2 years; and of the members elected at the next regular school election 2 shall serve for terms of 6 years and 2 shall serve for terms of 2 years. Thereafter members elected in such districts shall be elected to a 6 year term. If at the regular school election held in the first odd-numbered year after the determination to elect members for a 6 year term 5 members are elected, 3 shall serve for a term of 6 years and 2 shall serve for a term of 2 years; and of the members elected at the next regular school election 2 shall serve for terms of 6 years and 2 shall serve for terms of 2 years. Thereafter members elected in such districts shall be elected to a 6 year term. An election for board members shall not be held in school districts which by consolidation, annexation or otherwise shall cease to exist as a school district within 6 months after the election date, and the term of all board members which would otherwise terminate shall be continued until such district shall cease to exist. Each member, on the date of his or her election, shall be a citizen of the United States of the age of 18 years or over, shall be a resident of the State and the territory of the district for at least one year immediately preceding his or her election, shall be a registered voter as provided in the general election law, shall not be a school trustee, must not have been removed from a school board pursuant to Section 2-3.25f-5 of this Code (unless subsequently appointed as a member of an Independent Authority or if it has been 10 years since the abolition of the Independent Authority in the district), and shall not be a child sex offender as defined in Section 11-9.3 of the Criminal Code of 2012. When the board of education is the successor of the school directors, all rights of property, and all rights regarding causes of action existing or vested in such directors, shall vest in it as fully as they were vested in the school directors. Terms of members are subject to Section 2A-54 of the Election Code.
Nomination papers filed under this Section are not valid unless the candidate named therein files with the county clerk or the county board of election commissioners, as the case may be, of the county in which the principal office of the school district is located a receipt from the county clerk showing that the candidate has filed a statement of economic interests as required by the Illinois Governmental Ethics Act. Such receipt shall be so filed either previously during the calendar year in which his nomination papers were filed or within the period for the filing of nomination papers in accordance with the general election law.
Whenever a vacancy occurs, the remaining members shall notify the regional superintendent of that vacancy within 5 days after its occurrence and shall proceed to fill the vacancy until the next regular school election, at which election a successor shall be elected to serve the remainder of the unexpired term. However, if the vacancy occurs with less than 868 days remaining in the term, or if the vacancy occurs less than 88 days before the next regularly scheduled election for this office then the person so appointed shall serve the remainder of the unexpired term, and no election to fill the vacancy shall be held. Should they fail so to act, within 45 days after the vacancy occurs, the regional superintendent of schools under whose supervision and control the district is operating, as defined in Section 3-14.2 of this Act, shall within 30 days after the remaining members have failed to fill the vacancy, fill the vacancy as provided for herein. Upon the regional superintendent's failure to fill the vacancy, the vacancy shall be filled at the next regularly scheduled election. Whether elected or appointed by the remaining members or regional superintendent, the successor shall be an inhabitant of the particular area from which his or her predecessor was elected if the residential requirements contained in Section 10-10.5 or 12-2 of this Code apply.
A board of education may appoint a student to the board to serve in an advisory capacity. The student member shall serve for a term as determined by the board. The board may not grant the student member any voting privileges, but shall consider the student member as an advisor. The student member may not participate in or attend any executive session of the board.
(Source: P.A. 97-1150, eff. 1-25-13; 98-115, eff. 7-29-13; 98-1155, eff. 1-9-15.)

(105 ILCS 5/10-10.5)
Sec. 10-10.5. Community unit school district or combined school district formation; school board election.
(a) Except as otherwise provided in subsection (b) of this Section, for community unit school districts formed before January 1, 1975 and for combined school districts formed before July 1, 1983, the following provisions apply:
(1) if the territory of the district is greater than

2 congressional townships or 72 square miles, then not more than 3 board members may be selected from any one congressional township, except that congressional townships of less than 100 inhabitants shall not be considered for the purpose of this mandatory board representation;

(2) if in the community unit school district or

combined school district at least 75% but not more than 90% of the population is in one congressional township, then 4 board members shall be selected from the congressional township and 3 board members shall be selected from the rest of the district, except that if in the community unit school district or combined school district more than 90% of the population is in one congressional township, then all board members may be selected from one or more congressional townships; and

(3) if the territory of any community unit school

district or combined school district consists of not more than 2 congressional townships or 72 square miles, but consists of more than one congressional township or 36 square miles, outside of the corporate limits of any city, village, or incorporated town within the school district, then not more than 5 board members may be selected from any city, village, or incorporated town in the school district.

(b)(1) The provisions of subsection (a) of this Section for mandatory board representation shall no longer apply to a community unit school district formed before January 1, 1975, to a combined school district formed before July 1, 1983, or to community consolidated school districts, and the members of the board of education shall be elected at large from within the school district and without restriction by area of residence within the district if both of the following conditions are met with respect to that district:
(A) A proposition for the election of board members

at large and without restriction by area of residence within the school district rather than in accordance with the provisions of subsection (a) of this Section for mandatory board representation is submitted to the school district's voters at a regular school election or at the general election as provided in this subsection (b).

(B) A majority of those voting at the election in

each congressional township comprising the territory of the school district, including any congressional township of less than 100 inhabitants, vote in favor of the proposition or two-thirds of all voters voting on the proposition vote in favor of the proposition.

(2) The school board may, by resolution, order

submitted or, upon the petition of the lesser of 2,500 or 5% of the school district's registered voters, shall order submitted to the school district's voters, at a regular school election or at the general election, the proposition for the election of board members at large and without restriction by area of residence within the district rather than in accordance with the provisions of subsection (a) of this Section for mandatory board representation; and the proposition shall thereupon be certified by the board's secretary for submission.

(3) If a majority of those voting at the election in

each congressional township comprising the territory of the school district, including any congressional township of less than 100 inhabitants, vote in favor of the proposition or if two-thirds of all voters voting on the proposition vote in favor of the proposition:

(A) the proposition to elect board members at

large and without restriction by area of residence within the district shall be deemed to have passed,

(B) new members of the board shall be elected at

large and without restriction by area of residence within the district at the next regular school election, and

(C) the terms of office of the board members

incumbent at the time the proposition is adopted shall expire when the new board members that are elected at large and without restriction by area of residence within the district have organized in accordance with Section 10-16.

(4) In a community unit school district, a combined

school district, or a community consolidated school district that formerly elected its members under subsection (a) of this Section to successive terms not exceeding 4 years, the members elected at large and without restriction by area of residence within the district shall be elected for a term of 4 years, and in a community unit school district or combined school district that formerly elected its members under subsection (a) of this Section to successive terms not exceeding 6 years, the members elected at large and without restriction by area of residence within the district shall be elected for a term of 6 years; provided that in each case the terms of the board members initially elected at large and without restriction by area of residence within the district as provided in this subsection (b) shall be staggered and determined in accordance with the provisions of Sections 10-10 and 10-16 of this Code.

(Source: P.A. 99-91, eff. 1-1-16.)

(105 ILCS 5/10-11) (from Ch. 122, par. 10-11)
Sec. 10-11. Vacancies. Elective offices become vacant within the meaning of the Act, unless the context indicates otherwise, on the happening of any of the following events, before the expiration of the term of such office:
1. The death of the incumbent.
2. His or her resignation in writing filed with the

Secretary or Clerk of the Board.

3. His or her becoming a person under legal

disability.

4. His or her ceasing to be an inhabitant of the

district for which he or she was elected.

5. His or her conviction of an infamous crime, of any

offense involving a violation of official oath, or of a violent crime against a child.

6. His or her removal from office.
7. The decision of a competent tribunal declaring his

or her election void.

8. His ceasing to be an inhabitant of a particular

area from which he was elected, if the residential requirements contained in Section 10-10.5, 11E-35, or 12-2 of this Code are violated.

No elective office except as herein otherwise provided becomes vacant until the successor of the incumbent of such office has been appointed or elected, as the case may be, and qualified. The successor shall have the same type of residential qualifications as his or her predecessor and, if the residential requirements contained in Section 10-10.5, 11E-35, or 12-2 of this Code apply, the successor, whether elected or appointed by the remaining members or a regional superintendent, shall be an inhabitant of the particular area from which his or her predecessor was elected.
(Source: P.A. 94-1019, eff. 7-10-06.)

(105 ILCS 5/10-12) (from Ch. 122, par. 10-12)
Sec. 10-12. Quorum.
A majority of the full membership of the board of education shall constitute a quorum. Unless otherwise provided, when a vote is taken upon any measure before the board, a quorum being present, a majority of the votes of the members voting on the measure shall determine the outcome thereof.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/10-13) (from Ch. 122, par. 10-13)
Sec. 10-13. President of board of education. The president of the board of education shall be elected by the members thereof from among their number and serve for 2 years, except that the board by resolution may establish a policy for the term of office to be one year.
He shall preside at all meetings and shall perform such duties as are imposed upon him by law or by action of the board of education. If he is absent from any meeting or refuses to perform his duties, a president pro tempore shall be appointed. The vice-president of the board, if the board elects such officer, shall be appointed the president pro tempore.
(Source: P.A. 84-497.)

(105 ILCS 5/10-13.1) (from Ch. 122, par. 10-13.1)
Sec. 10-13.1. Vice-President of the board of education. A vice-president of the board of education shall be elected by the members thereof from among their number and serve for 2 years, except that the board by resolution may establish a policy for the term of office to be one year.
The vice-president shall perform the duties of the president if there is a vacancy in the office of president or in case of the president's absence or inability to act, and other duties imposed upon him by the rules of the board.
(Source: P.A. 85-839.)

(105 ILCS 5/10-14) (from Ch. 122, par. 10-14)
Sec. 10-14. Secretary of board of education. The secretary of the board of education shall be elected by the board of education and may be a member thereof, who shall serve for 2 years, except that the board by resolution may establish a policy for the term of office to be one year. The secretary, if not a member of the board, may receive such compensation as shall be fixed by the board of education prior to the election of the secretary. If the secretary is a member of the board, he or she may receive such compensation not to exceed $500 per year as shall be fixed by the board and may vote on all questions coming before the board.
He shall perform the duties usually pertaining to his office, or to the clerk of a board of directors, and such as are imposed on him by law, or by action of the board of education. If he is absent from any meeting or refuses to perform his duties, a secretary pro tempore who may but need not be a member of the board shall be appointed.
(Source: P.A. 86-682.)

(105 ILCS 5/10-16) (from Ch. 122, par. 10-16)
Sec. 10-16. Organization of Board. Within 28 days after the consolidated election, other than the consolidated elections in 1999 and 2001, the board shall organize by electing its officers and fixing a time and place for the regular meetings. However, when school board members are elected at the consolidated elections held in April of 1999 and April of 2001, the board shall organize within 7 days after the first Tuesday after the first Monday of November in each such year by electing officers and setting the time and place of the regular meetings. Upon organizing itself as provided in this paragraph, the board shall enter upon the discharge of its duties.
The regional superintendent of schools having supervision and control, as provided in Section 3-14.2, of a new school district that is governed by the School Code and formed on or after the effective date of this amendatory Act of 1998 shall convene the newly elected board within 7 days after the election of the board of education of that district, whereupon the board shall proceed to organize by electing one of their number as president and electing a secretary, who may or may not be a member. At such meeting the length of term of each of the members shall be determined by lot so that 4 shall serve for 4 years, and 3 for 2 years from the commencement of their terms; provided, however, if such members were not elected at the consolidated election in an odd-numbered year, such initial terms shall be extended to the consolidated election for school board members immediately following the expiration of the initial 4 or 2 year terms. The provisions of this paragraph that relate to the determination of terms by lot shall not apply to the initial members of the board of education of a combined school district who are to be elected to unstaggered terms.
The terms of the officers of a board of education shall be for 2 years, except that the terms of the officers elected at the organization meeting in November, 2001 shall expire at the organization meeting in April, 2003; provided that the board by resolution may establish a policy for the terms of office to be one year, and provide for the election of officers.
Special meetings of the board of education may be called by the president or by any 3 members of the board by giving notice thereof in writing, stating the time, place and purpose of the meeting. Such notice may be served by mail 48 hours before such meeting or by personal service 24 hours before such meeting. Public notice of meetings must also be given as prescribed in Sections 2.02 and 2.03 of the Open Meetings Act, as now or hereafter amended.
At each regular and special meeting which is open to the public, members of the public and employees of the district shall be afforded time, subject to reasonable constraints, to comment to or ask questions of the board.
The president or district superintendent shall, at each regular board meeting, report any requests made of the district under provisions of the Freedom of Information Act and shall report the status of the district's response.
(Source: P.A. 93-847, eff. 7-30-04; 94-1019, eff. 7-10-06.)

(105 ILCS 5/10-16a)
Sec. 10-16a. School board member's leadership training.
(a) This Section applies to all school board members serving pursuant to Section 10-10 of this Code who have been elected after the effective date of this amendatory Act of the 97th General Assembly or appointed to fill a vacancy of at least one year's duration after the effective date of this amendatory Act of the 97th General Assembly.
(b) Every voting member of a school board of a school district elected or appointed for a term beginning after the effective date of this amendatory Act of the 97th General Assembly, within a year after the effective date of this amendatory Act of the 97th General Assembly or the first year of his or her first term, shall complete a minimum of 4 hours of professional development leadership training covering topics in education and labor law, financial oversight and accountability, and fiduciary responsibilities of a school board member. The school district shall maintain on its Internet website, if any, the names of all voting members of the school board who have successfully completed the training.
(c) The training on financial oversight, accountability, and fiduciary responsibilities may be provided by an association established under this Code for the purpose of training school board members or by other qualified providers approved by the State Board of Education, in consultation with an association so established.
(Source: P.A. 97-8, eff. 6-13-11.)

(105 ILCS 5/10-16.5)
Sec. 10-16.5. Oath of office. Each school board member, before taking his or her seat on the board, shall take an oath of office, administered as determined by the board, in substantially the following form:
I, (name of member or successful candidate), do

solemnly swear (or affirm) that I will faithfully discharge the duties of the office of member of the Board of Education (or Board of School Directors, as the case may be) of (name of school district), in accordance with the Constitution of the United States, the Constitution of the State of Illinois, and the laws of the State of Illinois, to the best of my ability.

I further swear (or affirm) that:
I shall respect taxpayer interests by serving as a

faithful protector of the school district's assets;

I shall encourage and respect the free expression of

opinion by my fellow board members and others who seek a hearing before the board, while respecting the privacy of students and employees;

I shall recognize that a board member has no legal

authority as an individual and that decisions can be made only by a majority vote at a public board meeting; and

I shall abide by majority decisions of the board,

while retaining the right to seek changes in such decisions through ethical and constructive channels.

(Source: P.A. 96-998, eff. 7-2-10.)

(105 ILCS 5/10-16.7)
Sec. 10-16.7. School board duties with respect to superintendent. In addition to all other powers and duties enumerated in this Article, the school board shall make all employment decisions pertaining to the superintendent. The school board shall direct, through policy, the superintendent in his or her charge of the administration of the school district, including without limitation considering the recommendations of the superintendent concerning the budget, building plans, the locations of sites, the selection, retention, and dismissal of employees, and the selection of textbooks, instructional material, and courses of study. The school board shall evaluate the superintendent in his or her administration of school board policies and his or her stewardship of the assets of the district.
(Source: P.A. 94-881, eff. 6-20-06.)

(105 ILCS 5/10-16.9)
Sec. 10-16.9. Bank reconciliation reports. School districts on the financial watch or warning list that are required to submit deficit reduction plans pursuant to Section 17-1 of this Code or that are certified in financial difficulty must transmit the bank reconciliation reports from the school treasurer as required pursuant to Section 8-6 of this Code to the State Board of Education quarterly. The State Board of Education shall establish the dates by which the reconciliation reports must be submitted and provide a template for those districts to utilize.
(Source: P.A. 97-429, eff. 8-16-11.)

(105 ILCS 5/10-16.11)
Sec. 10-16.11. Payment of outstanding obligations of a Financial Oversight Panel. The school board of a district subject to a Financial Oversight Panel pursuant to Article 1H of this Code that, except for the existence of outstanding financial obligations of the Financial Oversight Panel, would be able to seek abolition of the Panel pursuant to Section 1H-115 of this Code may: (1) spend surplus district funds in an amount sufficient to liquidate the outstanding obligations of the Financial Oversight Panel or (2) issue funding bonds for such purpose as authorized by Sections 19-8 and 19-9 of this Code.
(Source: P.A. 97-429, eff. 8-16-11.)

(105 ILCS 5/10-17) (from Ch. 122, par. 10-17)
Sec. 10-17. Statement of affairs.
(a) In Class I or Class II county school units the school board may use either a cash basis or accrual system of accounting; however, any board so electing to use the accrual system may not change to a cash basis without the permission of the State Board of Education.
School Boards using either a cash basis or accrual system of accounting shall maintain records showing the assets, liabilities and fund balances in such minimum forms as may be prescribed by the State Board of Education. Such boards shall make available to the public a statement of the affairs of the district prior to December 1 annually by submitting the statement of affairs in such form as may be prescribed by the State Board of Education for posting on the State Board of Education's Internet website, by having copies of the statement of affairs available in the main administrative office of the district, and by publishing in a newspaper of general circulation published in the school district an annual statement of affairs summary containing at a minimum all of the following information:
(1) A summary statement of operations for all funds

of the district, as excerpted from the statement of affairs filed with the State Board of Education. The summary statement must include a listing of all moneys received by the district, indicating the total amounts, in the aggregate, each fund of the district received, with a general statement concerning the source of receipts.

(2) Except as provided in subdivision (3) of this

subsection (a), a listing of all moneys paid out by the district where the total amount paid during the fiscal year exceeds $2,500 in the aggregate per person, giving the name of each person to whom moneys were paid and the total paid to each person.

(3) A listing of all personnel, by name, with an

annual fiscal year gross payment in the categories set forth in subdivisions 1 and 2 of subsection (c) of this Section.

In this Section, "newspaper of general circulation" means a newspaper of general circulation published in the school district, or, if no newspaper is published in the school district, a newspaper published in the county where the school district is located or, if no newspaper is published in the county, a newspaper published in the educational service region where the regional superintendent of schools has supervision and control of the school district. The submission to the State Board of Education shall include an assurance that the statement of affairs has been made available in the main administrative office of the school district and that the required notice has been published in accordance with this Section.
After December 15 annually, upon 10 days prior written notice to the school district, the State Board of Education may discontinue the processing of payments to the State Comptroller's office on behalf of any school district that is not in compliance with the requirements imposed by this Section. The State Board of Education shall resume the processing of payments to the State Comptroller's Office on behalf of the school district once the district is in compliance with the requirements imposed by this Section.
The State Board of Education must post, on or before January 15, all statements of affairs timely received from school districts.
(b) When any school district is the administrative district for several school districts operating under a joint agreement as authorized by this Code, no receipts or disbursements accruing, received or paid out by that school district as such an administrative district shall be included in the statement of affairs of the district required by this Section. However, that district shall have prepared and made available to the public, in accordance with subsection (a) of this Section, in the same manner and subject to the same requirements as are provided in this Section for the statement of affairs of that district, a statement showing the cash receipts and disbursements by funds (or the revenue, expenses and financial position, if the accrual system of accounting is used) of the district as such administrative district, in the form prescribed by the State Board of Education. The costs of publishing the notice and summary of this separate statement prepared by such an administrative district shall be apportioned among and paid by the participating districts in the same manner as other costs and expenses accruing to those districts jointly.
School districts on a cash basis shall have prepared and made available to the public, in accordance with subsection (a) of this Section, a statement showing the cash receipts and disbursements by funds in the form prescribed by the State Board of Education.
School districts using the accrual system of accounting shall have prepared and made available to the public, in accordance with subsection (a) of this Section, a statement of revenue and expenses and a statement of financial position in the form prescribed by the State Board of Education.
In Class II county school units such statement shall be prepared and made available to the public, in accordance with subsection (a) of this Section, by the township treasurer of the unit within which such districts are located, except with respect to the school board of any school district that no longer is subject to the jurisdiction and authority of a township treasurer or trustees of schools of a township because the district has withdrawn from the jurisdiction and authority of the township treasurer and trustees of schools of the township or because those offices have been abolished as provided in subsection (b) or (c) of Section 5-1, and as to each such school district the statement required by this Section shall be prepared and made available to the public, in accordance with subsection (a) of this Section, by the school board of such district in the same manner as required for school boards of school districts situated in Class I county school units.
(c) The statement of affairs required pursuant to this Section shall contain such information as may be required by the State Board of Education, including:
1. Annual fiscal year gross payment for certificated

personnel to be shown by name, listing each employee in one of the following categories:

(a) Under $25,000
(b) $25,000 to $39,999
(c) $40,000 to $59,999
(d) $60,000 to $89,999
(e) $90,000 and over
2. Annual fiscal year payment for non-certificated

personnel to be shown by name, listing each employee in one of the following categories:

(a) Under $25,000
(b) $25,000 to $39,999
(c) $40,000 to $59,999
(d) $60,000 and over
3. In addition to wages and salaries all other moneys

in the aggregate paid to recipients of $1,000 or more, giving the name of the person, firm or corporation and the total amount received by each.

4. Approximate size of school district in square

miles.

5. Number of school attendance centers.
6. Numbers of employees as follows:
(a) Full-time certificated employees;
(b) Part-time certificated employees;
(c) Full-time non-certificated employees;
(d) Part-time non-certificated employees.
7. Numbers of pupils as follows:
(a) Enrolled by grades;
(b) Total enrolled;
(c) Average daily attendance.
8. Assessed valuation as follows:
(a) Total of the district;
(b) Per pupil in average daily attendance.
9. Tax rate for each district fund.
10. District financial obligation at the close of the

fiscal year as follows:

(a) Teachers' orders outstanding;
(b) Anticipation warrants outstanding for each

fund.

11. Total bonded debt at the close of the fiscal

year.

12. Percent of bonding power obligated currently.
13. Value of capital assets of the district

including:

(a) Land;
(b) Buildings;
(c) Equipment.
14. Total amount of investments each fund.
15. Change in net cash position from the previous

report period for each district fund.

In addition to the above report, a report of expenditures in the aggregate paid on behalf of recipients of $500 or more, giving the name of the person, firm or corporation and the total amount received by each shall be available in the school district office for public inspection. This listing shall include all wages, salaries and expenditures over $500 expended from any revolving fund maintained by the district. Any resident of the school district may receive a copy of this report, upon request, by paying a reasonable charge to defray the costs of preparing such copy.
This Section does not apply to cities having a population exceeding 500,000.
(Source: P.A. 94-875, eff. 7-1-06.)

(105 ILCS 5/10-17a) (from Ch. 122, par. 10-17a)
(Text of Section from P.A. 100-227)
Sec. 10-17a. State, school district, and school report cards.
(1) By October 31, 2013 and October 31 of each subsequent school year, the State Board of Education, through the State Superintendent of Education, shall prepare a State report card, school district report cards, and school report cards, and shall by the most economic means provide to each school district in this State, including special charter districts and districts subject to the provisions of Article 34, the report cards for the school district and each of its schools.
(2) In addition to any information required by federal law, the State Superintendent shall determine the indicators and presentation of the school report card, which must include, at a minimum, the most current data possessed by the State Board of Education related to the following:
(A) school characteristics and student demographics,

including average class size, average teaching experience, student racial/ethnic breakdown, and the percentage of students classified as low-income; the percentage of students classified as English learners; the percentage of students who have individualized education plans or 504 plans that provide for special education services; the percentage of students who annually transferred in or out of the school district; the per-pupil operating expenditure of the school district; and the per-pupil State average operating expenditure for the district type (elementary, high school, or unit);

(B) curriculum information, including, where

applicable, Advanced Placement, International Baccalaureate or equivalent courses, dual enrollment courses, foreign language classes, school personnel resources (including Career Technical Education teachers), before and after school programs, extracurricular activities, subjects in which elective classes are offered, health and wellness initiatives (including the average number of days of Physical Education per week per student), approved programs of study, awards received, community partnerships, and special programs such as programming for the gifted and talented, students with disabilities, and work-study students;

(C) student outcomes, including, where applicable,

the percentage of students deemed proficient on assessments of State standards, the percentage of students in the eighth grade who pass Algebra, the percentage of students enrolled in post-secondary institutions (including colleges, universities, community colleges, trade/vocational schools, and training programs leading to career certification within 2 semesters of high school graduation), the percentage of students graduating from high school who are college and career ready, and the percentage of graduates enrolled in community colleges, colleges, and universities who are in one or more courses that the community college, college, or university identifies as a developmental course;

(D) student progress, including, where applicable,

the percentage of students in the ninth grade who have earned 5 credits or more without failing more than one core class, a measure of students entering kindergarten ready to learn, a measure of growth, and the percentage of students who enter high school on track for college and career readiness;

(E) the school environment, including, where

applicable, the percentage of students with less than 10 absences in a school year, the percentage of teachers with less than 10 absences in a school year for reasons other than professional development, leaves taken pursuant to the federal Family Medical Leave Act of 1993, long-term disability, or parental leaves, the 3-year average of the percentage of teachers returning to the school from the previous year, the number of different principals at the school in the last 6 years, 2 or more indicators from any school climate survey selected or approved by the State and administered pursuant to Section 2-3.153 of this Code, with the same or similar indicators included on school report cards for all surveys selected or approved by the State pursuant to Section 2-3.153 of this Code, and the combined percentage of teachers rated as proficient or excellent in their most recent evaluation;

(F) a school district's and its individual schools'

balanced accountability measure, in accordance with Section 2-3.25a of this Code;

(G) the total and per pupil normal cost amount the

State contributed to the Teachers' Retirement System of the State of Illinois in the prior fiscal year for the school's employees, which shall be reported to the State Board of Education by the Teachers' Retirement System of the State of Illinois; and

(H) for a school district organized under Article 34

of this Code only, State contributions to the Public School Teachers' Pension and Retirement Fund of Chicago and State contributions for health care for employees of that school district.

The school report card shall also provide information that allows for comparing the current outcome, progress, and environment data to the State average, to the school data from the past 5 years, and to the outcomes, progress, and environment of similar schools based on the type of school and enrollment of low-income students, special education students, and English learners.
(3) At the discretion of the State Superintendent, the school district report card shall include a subset of the information identified in paragraphs (A) through (E) of subsection (2) of this Section, as well as information relating to the operating expense per pupil and other finances of the school district, and the State report card shall include a subset of the information identified in paragraphs (A) through (E) of subsection (2) of this Section.
(4) Notwithstanding anything to the contrary in this Section, in consultation with key education stakeholders, the State Superintendent shall at any time have the discretion to amend or update any and all metrics on the school, district, or State report card.
(5) Annually, no more than 30 calendar days after receipt of the school district and school report cards from the State Superintendent of Education, each school district, including special charter districts and districts subject to the provisions of Article 34, shall present such report cards at a regular school board meeting subject to applicable notice requirements, post the report cards on the school district's Internet web site, if the district maintains an Internet web site, make the report cards available to a newspaper of general circulation serving the district, and, upon request, send the report cards home to a parent (unless the district does not maintain an Internet web site, in which case the report card shall be sent home to parents without request). If the district posts the report card on its Internet web site, the district shall send a written notice home to parents stating (i) that the report card is available on the web site, (ii) the address of the web site, (iii) that a printed copy of the report card will be sent to parents upon request, and (iv) the telephone number that parents may call to request a printed copy of the report card.
(6) Nothing contained in this amendatory Act of the 98th General Assembly repeals, supersedes, invalidates, or nullifies final decisions in lawsuits pending on the effective date of this amendatory Act of the 98th General Assembly in Illinois courts involving the interpretation of Public Act 97-8.
(Source: P.A. 99-30, eff. 7-10-15; 99-193, eff. 7-30-15; 99-642, eff. 7-28-16; 100-227, eff. 8-18-17.)

(Text of Section from P.A. 100-364)
Sec. 10-17a. State, school district, and school report cards.
(1) By October 31, 2013 and October 31 of each subsequent school year, the State Board of Education, through the State Superintendent of Education, shall prepare a State report card, school district report cards, and school report cards, and shall by the most economic means provide to each school district in this State, including special charter districts and districts subject to the provisions of Article 34, the report cards for the school district and each of its schools.
(2) In addition to any information required by federal law, the State Superintendent shall determine the indicators and presentation of the school report card, which must include, at a minimum, the most current data collected and maintained by the State Board of Education related to the following:
(A) school characteristics and student demographics,

including average class size, average teaching experience, student racial/ethnic breakdown, and the percentage of students classified as low-income; the percentage of students classified as English learners; the percentage of students who have individualized education plans or 504 plans that provide for special education services; the number and percentage of all students who have been assessed for placement in a gifted education or advanced academic program and, of those students: (i) the racial and ethnic breakdown, (ii) the percentage who are classified as low-income, and (iii) the number and percentage of students who received direct instruction from a teacher who holds a gifted education endorsement and, of those students, the percentage who are classified as low-income; the percentage of students scoring at the "exceeds expectations" level on the assessments required under Section 2-3.64a-5 of this Code; the percentage of students who annually transferred in or out of the school district; the per-pupil operating expenditure of the school district; and the per-pupil State average operating expenditure for the district type (elementary, high school, or unit);

(B) curriculum information, including, where

applicable, Advanced Placement, International Baccalaureate or equivalent courses, dual enrollment courses, foreign language classes, school personnel resources (including Career Technical Education teachers), before and after school programs, extracurricular activities, subjects in which elective classes are offered, health and wellness initiatives (including the average number of days of Physical Education per week per student), approved programs of study, awards received, community partnerships, and special programs such as programming for the gifted and talented, students with disabilities, and work-study students;

(C) student outcomes, including, where applicable,

the percentage of students deemed proficient on assessments of State standards, the percentage of students in the eighth grade who pass Algebra, the percentage of students enrolled in post-secondary institutions (including colleges, universities, community colleges, trade/vocational schools, and training programs leading to career certification within 2 semesters of high school graduation), the percentage of students graduating from high school who are college and career ready, and the percentage of graduates enrolled in community colleges, colleges, and universities who are in one or more courses that the community college, college, or university identifies as a developmental course;

(D) student progress, including, where applicable,

the percentage of students in the ninth grade who have earned 5 credits or more without failing more than one core class, a measure of students entering kindergarten ready to learn, a measure of growth, and the percentage of students who enter high school on track for college and career readiness;

(E) the school environment, including, where

applicable, the percentage of students with less than 10 absences in a school year, the percentage of teachers with less than 10 absences in a school year for reasons other than professional development, leaves taken pursuant to the federal Family Medical Leave Act of 1993, long-term disability, or parental leaves, the 3-year average of the percentage of teachers returning to the school from the previous year, the number of different principals at the school in the last 6 years, the number of teachers who hold a gifted education endorsement, the process and criteria used by the district to determine whether a student is eligible for participation in a gifted education program or advanced academic program and the manner in which parents and guardians are made aware of the process and criteria, 2 or more indicators from any school climate survey selected or approved by the State and administered pursuant to Section 2-3.153 of this Code, with the same or similar indicators included on school report cards for all surveys selected or approved by the State pursuant to Section 2-3.153 of this Code, and the combined percentage of teachers rated as proficient or excellent in their most recent evaluation; and

(F) a school district's and its individual schools'

balanced accountability measure, in accordance with Section 2-3.25a of this Code.

The school report card shall also provide information that allows for comparing the current outcome, progress, and environment data to the State average, to the school data from the past 5 years, and to the outcomes, progress, and environment of similar schools based on the type of school and enrollment of low-income students, special education students, and English learners.
As used in this paragraph (2):
"Advanced academic program" means a course of study to which students are assigned based on advanced cognitive ability or advanced academic achievement compared to local age peers and in which the curriculum is substantially differentiated from the general curriculum to provide appropriate challenge and pace.
"Gifted education" means educational services, including differentiated curricula and instructional methods, designed to meet the needs of gifted children as defined in Article 14A of this Code.
(3) At the discretion of the State Superintendent, the school district report card shall include a subset of the information identified in paragraphs (A) through (E) of subsection (2) of this Section, as well as information relating to the operating expense per pupil and other finances of the school district, and the State report card shall include a subset of the information identified in paragraphs (A) through (E) of subsection (2) of this Section.
(4) Notwithstanding anything to the contrary in this Section, in consultation with key education stakeholders, the State Superintendent shall at any time have the discretion to amend or update any and all metrics on the school, district, or State report card.
(5) Annually, no more than 30 calendar days after receipt of the school district and school report cards from the State Superintendent of Education, each school district, including special charter districts and districts subject to the provisions of Article 34, shall present such report cards at a regular school board meeting subject to applicable notice requirements, post the report cards on the school district's Internet web site, if the district maintains an Internet web site, make the report cards available to a newspaper of general circulation serving the district, and, upon request, send the report cards home to a parent (unless the district does not maintain an Internet web site, in which case the report card shall be sent home to parents without request). If the district posts the report card on its Internet web site, the district shall send a written notice home to parents stating (i) that the report card is available on the web site, (ii) the address of the web site, (iii) that a printed copy of the report card will be sent to parents upon request, and (iv) the telephone number that parents may call to request a printed copy of the report card.
(6) Nothing contained in this amendatory Act of the 98th General Assembly repeals, supersedes, invalidates, or nullifies final decisions in lawsuits pending on the effective date of this amendatory Act of the 98th General Assembly in Illinois courts involving the interpretation of Public Act 97-8.
(Source: P.A. 99-30, eff. 7-10-15; 99-193, eff. 7-30-15; 99-642, eff. 7-28-16; 100-364, eff. 1-1-18.)

(Text of Section from P.A. 100-448)
Sec. 10-17a. State, school district, and school report cards.
(1) By October 31, 2013 and October 31 of each subsequent school year, the State Board of Education, through the State Superintendent of Education, shall prepare a State report card, school district report cards, and school report cards, and shall by the most economic means provide to each school district in this State, including special charter districts and districts subject to the provisions of Article 34, the report cards for the school district and each of its schools.
(2) In addition to any information required by federal law, the State Superintendent shall determine the indicators and presentation of the school report card, which must include, at a minimum, the most current data possessed by the State Board of Education related to the following:
(A) school characteristics and student demographics,

including average class size, average teaching experience, student racial/ethnic breakdown, and the percentage of students classified as low-income; the percentage of students classified as English learners; the percentage of students who have individualized education plans or 504 plans that provide for special education services; the percentage of students who annually transferred in or out of the school district; average daily attendance; the per-pupil operating expenditure of the school district; and the per-pupil State average operating expenditure for the district type (elementary, high school, or unit);

(B) curriculum information, including, where

applicable, Advanced Placement, International Baccalaureate or equivalent courses, dual enrollment courses, foreign language classes, school personnel resources (including Career Technical Education teachers), before and after school programs, extracurricular activities, subjects in which elective classes are offered, health and wellness initiatives (including the average number of days of Physical Education per week per student), approved programs of study, awards received, community partnerships, and special programs such as programming for the gifted and talented, students with disabilities, and work-study students;

(C) student outcomes, including, where applicable,

the percentage of students deemed proficient on assessments of State standards, the percentage of students in the eighth grade who pass Algebra, the percentage of students enrolled in post-secondary institutions (including colleges, universities, community colleges, trade/vocational schools, and training programs leading to career certification within 2 semesters of high school graduation), the percentage of students graduating from high school who are college and career ready, and the percentage of graduates enrolled in community colleges, colleges, and universities who are in one or more courses that the community college, college, or university identifies as a developmental course;

(D) student progress, including, where applicable,

the percentage of students in the ninth grade who have earned 5 credits or more without failing more than one core class, a measure of students entering kindergarten ready to learn, a measure of growth, and the percentage of students who enter high school on track for college and career readiness;

(E) the school environment, including, where

applicable, the percentage of students with less than 10 absences in a school year, the percentage of teachers with less than 10 absences in a school year for reasons other than professional development, leaves taken pursuant to the federal Family Medical Leave Act of 1993, long-term disability, or parental leaves, the 3-year average of the percentage of teachers returning to the school from the previous year, the number of different principals at the school in the last 6 years, 2 or more indicators from any school climate survey selected or approved by the State and administered pursuant to Section 2-3.153 of this Code, with the same or similar indicators included on school report cards for all surveys selected or approved by the State pursuant to Section 2-3.153 of this Code, and the combined percentage of teachers rated as proficient or excellent in their most recent evaluation; and

(F) a school district's and its individual schools'

balanced accountability measure, in accordance with Section 2-3.25a of this Code.

The school report card shall also provide information that allows for comparing the current outcome, progress, and environment data to the State average, to the school data from the past 5 years, and to the outcomes, progress, and environment of similar schools based on the type of school and enrollment of low-income students, special education students, and English learners.
For the purposes of paragraph (A) of this subsection (2), "average daily attendance" means the average of the actual number of attendance days during the previous school year for any enrolled student who is subject to compulsory attendance by Section 26-1 of this Code at each school and charter school.
(3) At the discretion of the State Superintendent, the school district report card shall include a subset of the information identified in paragraphs (A) through (E) of subsection (2) of this Section, as well as information relating to the operating expense per pupil and other finances of the school district, and the State report card shall include a subset of the information identified in paragraphs (A) through (E) of subsection (2) of this Section. The school district report card shall include the average daily attendance, as that term is defined in subsection (2) of this Section, of students who have individualized education programs and students who have 504 plans that provide for special education services within the school district.
(4) Notwithstanding anything to the contrary in this Section, in consultation with key education stakeholders, the State Superintendent shall at any time have the discretion to amend or update any and all metrics on the school, district, or State report card.
(5) Annually, no more than 30 calendar days after receipt of the school district and school report cards from the State Superintendent of Education, each school district, including special charter districts and districts subject to the provisions of Article 34, shall present such report cards at a regular school board meeting subject to applicable notice requirements, post the report cards on the school district's Internet web site, if the district maintains an Internet web site, make the report cards available to a newspaper of general circulation serving the district, and, upon request, send the report cards home to a parent (unless the district does not maintain an Internet web site, in which case the report card shall be sent home to parents without request). If the district posts the report card on its Internet web site, the district shall send a written notice home to parents stating (i) that the report card is available on the web site, (ii) the address of the web site, (iii) that a printed copy of the report card will be sent to parents upon request, and (iv) the telephone number that parents may call to request a printed copy of the report card.
(6) Nothing contained in this amendatory Act of the 98th General Assembly repeals, supersedes, invalidates, or nullifies final decisions in lawsuits pending on the effective date of this amendatory Act of the 98th General Assembly in Illinois courts involving the interpretation of Public Act 97-8.
(Source: P.A. 99-30, eff. 7-10-15; 99-193, eff. 7-30-15; 99-642, eff. 7-28-16; 100-448, eff. 7-1-19.)

(Text of Section from P.A. 100-465)
Sec. 10-17a. State, school district, and school report cards.
(1) By October 31, 2013 and October 31 of each subsequent school year, the State Board of Education, through the State Superintendent of Education, shall prepare a State report card, school district report cards, and school report cards, and shall by the most economic means provide to each school district in this State, including special charter districts and districts subject to the provisions of Article 34, the report cards for the school district and each of its schools.
(2) In addition to any information required by federal law, the State Superintendent shall determine the indicators and presentation of the school report card, which must include, at a minimum, the most current data possessed by the State Board of Education related to the following:
(A) school characteristics and student demographics,

including average class size, average teaching experience, student racial/ethnic breakdown, and the percentage of students classified as low-income; the percentage of students classified as English learners; the percentage of students who have individualized education plans or 504 plans that provide for special education services; the percentage of students who annually transferred in or out of the school district; the per-pupil operating expenditure of the school district; and the per-pupil State average operating expenditure for the district type (elementary, high school, or unit);

(B) curriculum information, including, where

applicable, Advanced Placement, International Baccalaureate or equivalent courses, dual enrollment courses, foreign language classes, school personnel resources (including Career Technical Education teachers), before and after school programs, extracurricular activities, subjects in which elective classes are offered, health and wellness initiatives (including the average number of days of Physical Education per week per student), approved programs of study, awards received, community partnerships, and special programs such as programming for the gifted and talented, students with disabilities, and work-study students;

(C) student outcomes, including, where applicable,

the percentage of students deemed proficient on assessments of State standards, the percentage of students in the eighth grade who pass Algebra, the percentage of students enrolled in post-secondary institutions (including colleges, universities, community colleges, trade/vocational schools, and training programs leading to career certification within 2 semesters of high school graduation), the percentage of students graduating from high school who are college and career ready, and the percentage of graduates enrolled in community colleges, colleges, and universities who are in one or more courses that the community college, college, or university identifies as a developmental course;

(D) student progress, including, where applicable,

the percentage of students in the ninth grade who have earned 5 credits or more without failing more than one core class, a measure of students entering kindergarten ready to learn, a measure of growth, and the percentage of students who enter high school on track for college and career readiness;

(E) the school environment, including, where

applicable, the percentage of students with less than 10 absences in a school year, the percentage of teachers with less than 10 absences in a school year for reasons other than professional development, leaves taken pursuant to the federal Family Medical Leave Act of 1993, long-term disability, or parental leaves, the 3-year average of the percentage of teachers returning to the school from the previous year, the number of different principals at the school in the last 6 years, 2 or more indicators from any school climate survey selected or approved by the State and administered pursuant to Section 2-3.153 of this Code, with the same or similar indicators included on school report cards for all surveys selected or approved by the State pursuant to Section 2-3.153 of this Code, and the combined percentage of teachers rated as proficient or excellent in their most recent evaluation;

(F) a school district's and its individual schools'

balanced accountability measure, in accordance with Section 2-3.25a of this Code;

(G) a school district's Final Percent of Adequacy, as

defined in paragraph (4) of subsection (f) of Section 18-8.15 of this Code;

(H) a school district's Local Capacity Target, as

defined in paragraph (2) of subsection (c) of Section 18-8.15 of this Code, displayed as a percentage amount; and

(I) a school district's Real Receipts, as defined in

paragraph (1) of subsection (d) of Section 18-8.15 of this Code, divided by a school district's Adequacy Target, as defined in paragraph (1) of subsection (b) of Section 18-8.15 of this Code, displayed as a percentage amount.

The school report card shall also provide information that allows for comparing the current outcome, progress, and environment data to the State average, to the school data from the past 5 years, and to the outcomes, progress, and environment of similar schools based on the type of school and enrollment of low-income students, special education students, and English learners.
(3) At the discretion of the State Superintendent, the school district report card shall include a subset of the information identified in paragraphs (A) through (E) of subsection (2) of this Section, as well as information relating to the operating expense per pupil and other finances of the school district, and the State report card shall include a subset of the information identified in paragraphs (A) through (E) of subsection (2) of this Section.
(4) Notwithstanding anything to the contrary in this Section, in consultation with key education stakeholders, the State Superintendent shall at any time have the discretion to amend or update any and all metrics on the school, district, or State report card.
(5) Annually, no more than 30 calendar days after receipt of the school district and school report cards from the State Superintendent of Education, each school district, including special charter districts and districts subject to the provisions of Article 34, shall present such report cards at a regular school board meeting subject to applicable notice requirements, post the report cards on the school district's Internet web site, if the district maintains an Internet web site, make the report cards available to a newspaper of general circulation serving the district, and, upon request, send the report cards home to a parent (unless the district does not maintain an Internet web site, in which case the report card shall be sent home to parents without request). If the district posts the report card on its Internet web site, the district shall send a written notice home to parents stating (i) that the report card is available on the web site, (ii) the address of the web site, (iii) that a printed copy of the report card will be sent to parents upon request, and (iv) the telephone number that parents may call to request a printed copy of the report card.
(6) Nothing contained in this amendatory Act of the 98th General Assembly repeals, supersedes, invalidates, or nullifies final decisions in lawsuits pending on the effective date of this amendatory Act of the 98th General Assembly in Illinois courts involving the interpretation of Public Act 97-8.
(Source: P.A. 99-30, eff. 7-10-15; 99-193, eff. 7-30-15; 99-642, eff. 7-28-16; 100-465, eff. 8-31-17.)

(105 ILCS 5/10-18) (from Ch. 122, par. 10-18)
Sec. 10-18. Orders. Every order issued by the school board shall state for what purposes or on what account it is issued, and shall be in the following form:
$.... State of Illinois, (insert date)

(105 ILCS 5/10-19) (from Ch. 122, par. 10-19)
Sec. 10-19. Length of school term - experimental programs. Each school board shall annually prepare a calendar for the school term, specifying the opening and closing dates and providing a minimum term of at least 185 days to insure 176 days of actual pupil attendance, computable under Section 18-8.05 or 18-8.15, except that for the 1980-1981 school year only 175 days of actual pupil attendance shall be required because of the closing of schools pursuant to Section 24-2 on January 29, 1981 upon the appointment by the President of that day as a day of thanksgiving for the freedom of the Americans who had been held hostage in Iran. Any days allowed by law for teachers' institutes but not used as such or used as parental institutes as provided in Section 10-22.18d shall increase the minimum term by the school days not so used. Except as provided in Section 10-19.1, the board may not extend the school term beyond such closing date unless that extension of term is necessary to provide the minimum number of computable days. In case of such necessary extension school employees shall be paid for such additional time on the basis of their regular contracts. A school board may specify a closing date earlier than that set on the annual calendar when the schools of the district have provided the minimum number of computable days under this Section. Nothing in this Section prevents the board from employing superintendents of schools, principals and other nonteaching personnel for a period of 12 months, or in the case of superintendents for a period in accordance with Section 10-23.8, or prevents the board from employing other personnel before or after the regular school term with payment of salary proportionate to that received for comparable work during the school term.
A school board may make such changes in its calendar for the school term as may be required by any changes in the legal school holidays prescribed in Section 24-2. A school board may make changes in its calendar for the school term as may be necessary to reflect the utilization of teachers' institute days as parental institute days as provided in Section 10-22.18d.
The calendar for the school term and any changes must be submitted to and approved by the regional superintendent of schools before the calendar or changes may take effect.
With the prior approval of the State Board of Education and subject to review by the State Board of Education every 3 years, any school board may, by resolution of its board and in agreement with affected exclusive collective bargaining agents, establish experimental educational programs, including but not limited to programs for e-learning days as authorized under Section 10-20.56 of this Code, self-directed learning, or outside of formal class periods, which programs when so approved shall be considered to comply with the requirements of this Section as respects numbers of days of actual pupil attendance and with the other requirements of this Act as respects courses of instruction.
(Source: P.A. 99-194, eff. 7-30-15; 100-465, eff. 8-31-17.)

(105 ILCS 5/10-19.1) (from Ch. 122, par. 10-19.1)
Sec. 10-19.1. Full year school plan.
(a) Any school district may, by resolution of its board, operate one or more schools within the district on a full year school plan approved by the State Board of Education. Any board which operates under this subsection (a) shall devise a plan so that a student's required attendance in school shall be for a minimum term of 180 days of actual attendance, including not more than 4 institute days, during a 12 month period, but shall not exceed 185 days. Under such plan, no teacher shall be required to teach more than 185 days. A calendar of 180 days may be established with the approval of the State Board of Education.
(b) Any school board that operates one or more schools within the school district on a pilot full-year school plan under subsection (a-5) of Section 2-3.25f of this Code shall devise a plan so that a student's required attendance in school shall be for a minimum term of 215 days of actual attendance, including not more than 4 institute days, during a 12-month period. A calendar of 215 days may be established with the approval of the State Board of Education.
(Source: P.A. 97-370, eff. 1-1-12.)

(105 ILCS 5/10-19.2) (from Ch. 122, par. 10-19.2)
Sec. 10-19.2. Full year feasibility study - grant - transitional expenditure reimbursement. Any school district, including special charter districts, may, by resolution of its board, file an application with the State Board of Education and, if approved, receive funds for the purpose of conducting a study of the feasibility of operating one or more schools within the district on a full year school plan pursuant to Section 10-19.1. Such feasibility study shall include, but need not be limited to, the educational program, building and space needs, administrative and personnel costs, pupil distribution in the district, community attitudes and transportation costs. The Board of Education of any district which conducts a feasibility study pursuant to this Section shall submit a final report to the State Board of Education upon completion of the study or within one year after receipt of funds, whichever occurs first.
School districts seeking State financial support to conduct feasibility studies shall file applications with the State Board of Education on forms provided by the State Board. The State Board of Education may grant or deny applications, in whole or in part, and provide the funds necessary to implement approved applications, provided that the total amount of funds necessary to implement approved applications does not exceed the annual appropriation for that purpose.
If, based upon the results of a full year feasibility study, a school district determines that it will operate one or more schools within the district in accordance with Section 10-19.1, the State Board of Education may, pursuant to guidelines established by the State Board, reimburse such district for expenditures resulting from making such transition, provided that no expenditure shall be reimbursed which would have been incurred by a school district in the absence of a changeover to a full year school program.
In the event any funds appropriated for transition reimbursement during any fiscal year are insufficient for that purpose, payment shall be made in the proportion that the total amount of such expenditures bears to the total amount of money available for payment.
(Source: P.A. 81-1508.)

(105 ILCS 5/10-19.3) (from Ch. 122, par. 10-19.3)
Sec. 10-19.3. Advertisements for employees during strikes. No school board shall advertise seeking to hire employees to replace employees on strike without stating in such advertisement that a strike is in progress.
(Source: P.A. 84-468.)

(105 ILCS 5/10-20) (from Ch. 122, par. 10-20)
Sec. 10-20. Powers of school board. The school board has the powers enumerated in the Sections of this Article following this Section. This enumeration of powers is not exclusive, but the board may exercise all other powers not inconsistent with this Act that may be requisite or proper for the maintenance, operation, and development of any school or schools under the jurisdiction of the board. This grant of powers does not release a school board from any duty imposed upon it by this Act or any other law.
(Source: P.A. 88-670, eff. 12-2-94; 89-159, eff. 1-1-96.)

(105 ILCS 5/10-20.1) (from Ch. 122, par. 10-20.1)
Sec. 10-20.1. Records to be retained. To maintain records to substantiate all district claims for State aid in accordance with regulations prescribed by the State Board of Education and to retain such records for a period of three years.
(Source: P.A. 81-1508.)

(105 ILCS 5/10-20.2) (from Ch. 122, par. 10-20.2)
Sec. 10-20.2. Report of teachers employed.
To report to the county superintendent within ten days after their employment the names of all teachers employed, with the dates of the beginning and end of their contracts.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/10-20.2b)
Sec. 10-20.2b. (Repealed).
(Source: P.A. 85-611. Repealed by P.A. 94-1105, eff. 6-1-07.)

(105 ILCS 5/10-20.3) (from Ch. 122, par. 10-20.3)
Sec. 10-20.3. Revenue to be provided.
To provide for the revenue necessary to maintain schools in their districts.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/10-20.4) (from Ch. 122, par. 10-20.4)
Sec. 10-20.4. District in two or more townships - Treasurer to receive taxes.
To determine, in case of a district which is situated in a Class II county school unit and which is subject to the jurisdiction and authority of the trustees of schools of a township but composed of parts of two or more townships, which treasurer is to receive the taxes of the district, and to notify the collectors in writing accordingly.
(Source: P.A. 86-1441.)

(105 ILCS 5/10-20.5) (from Ch. 122, par. 10-20.5)
Sec. 10-20.5. Rules. To adopt and enforce all necessary rules for the management and government of the public schools of their district. Rules adopted by the school board shall be filed for public inspection in the administrative office of the district.
(Source: P.A. 81-1003.)

(105 ILCS 5/10-20.5a) (from Ch. 122, par. 10-20.5a)
Sec. 10-20.5a. Access to high school campus.
(a) For school districts maintaining grades 10 through 12, to provide, on an equal basis, access to a high school campus and student directory information to the official recruiting representatives of the armed forces of Illinois and the United States for the purpose of informing students of the educational and career opportunities available in the military if the board has provided such access to persons or groups whose purpose is to acquaint students with educational or occupational opportunities available to them. The board is not required to give greater notice regarding the right of access to recruiting representatives than is given to other persons and groups. In this Section, "directory information" means a high school student's name, address, and telephone number.
(b) If a student or his or her parent or guardian submits a signed, written request to the high school before the end of the student's sophomore year (or if the student is a transfer student, by another time set by the high school) that indicates that the student or his or her parent or guardian does not want the student's directory information to be provided to official recruiting representatives under subsection (a) of this Section, the high school may not provide access to the student's directory information to these recruiting representatives. The high school shall notify its students and their parents or guardians of the provisions of this subsection (b).
(c) A high school may require official recruiting representatives of the armed forces of Illinois and the United States to pay a fee for copying and mailing a student's directory information in an amount that is not more than the actual costs incurred by the high school.
(d) Information received by an official recruiting representative under this Section may be used only to provide information to students concerning educational and career opportunities available in the military and may not be released to a person who is not involved in recruiting students for the armed forces of Illinois or the United States.
(Source: P.A. 92-527, eff. 6-1-02.)

(105 ILCS 5/10-20.5b) (from Ch. 122, par. 10-20.5b)
Sec. 10-20.5b. Tobacco prohibition. Each school board shall prohibit the use of tobacco on school property by any school personnel, student, or other person when such property is being used for any school purposes. The school board may not authorize or permit any exception to or exemption from the prohibition at any place or at any time, including without limitation outside of school buildings or before or after the regular school day or on days when school is not in session. "School purposes" include but are not limited to all events or activities or other use of school property that the school board or school officials authorize or permit on school property, including without limitation all interscholastic or extracurricular athletic, academic, or other events sponsored by the school board or in which pupils of the district participate. For purposes of this Section "tobacco" shall mean cigarette, cigar, or tobacco in any other form, including smokeless tobacco which is any loose, cut, shredded, ground, powdered, compressed or leaf tobacco that is intended to be placed in the mouth without being smoked.
(Source: P.A. 89-181, eff. 7-19-95.)

(105 ILCS 5/10-20.6) (from Ch. 122, par. 10-20.6)
Sec. 10-20.6. Maintain schools. To maintain the public schools under their jurisdiction as the good of the schools may require and in conformance with the code authorized in Section 2-3.12.
(Source: P.A. 96-998, eff. 7-2-10.)

(105 ILCS 5/10-20.7) (from Ch. 122, par. 10-20.7)
Sec. 10-20.7. Appoint teachers and fix salaries. To appoint all teachers and fix the amount of their salaries, subject to limitations set forth in this Act. In fixing salaries of certificated employees, school boards shall make no discrimination on account of sex and there shall be no loss in salary because of jury duty or because such employee, pursuant to subpoena issued by the clerk of a court and served on such employee, attends as a witness upon trial or to have his or her deposition taken in any school related matter pending in court, except that the board may make a deduction equal to the amount received for such jury duty or for per diem fees which the employee is entitled to receive for complying with such subpoena. Certified employees may be paid full salary by the board when in the active service of this State, under orders of the Commander-in-Chief, as members of the Illinois National Guard or Illinois Naval Militia, provided that the board may deduct from such salary any amounts received for such State service. A school board may at any time after January 1 employ teachers for the school year beginning on the following July 1.
(Source: P.A. 86-1366.)

(105 ILCS 5/10-20.7a) (from Ch. 122, par. 10-20.7a)
Sec. 10-20.7a. Minority recruitment policy. To develop and implement, by 1991, a policy of recruitment and hiring of minority teachers, other certificated employees and non-certificated employees, including custodians, lunch room staff and teacher aides.
(Source: P.A. 86-227.)

(105 ILCS 5/10-20.7b) (from Ch. 122, par. 10-20.7b)
Sec. 10-20.7b. Active military service. Any certificated or non-certificated employee of a school board who is a member of any reserve component of the United States Armed Services, including the Illinois National Guard, and who is mobilized to active military duty on or after August 1, 1990, shall for each pay period beginning on or after August 1, 1990 continue to receive the same regular compensation that he receives or was receiving as an employee of the school board at the time he is or was so mobilized to active military duty, plus any health insurance and other benefits he is or was receiving or accruing at that time, minus the amount of his base pay for military service, for the duration of his active military service. Such active military duty shall not result in the loss or diminishment of any employment benefit, service credit, or status accrued at the time the duty commenced if the duty commenced on or after September 1, 2001.
In the event any provision of a collective bargaining agreement or any school board or district policy covering any employee so ordered to active duty is more generous than the provisions contained in this Section, the collective bargaining agreement or school board or district policy shall be controlling.
(Source: P.A. 92-660, eff. 7-16-02.)

(105 ILCS 5/10-20.8) (from Ch. 122, par. 10-20.8)
Sec. 10-20.8. Branches of study, textbooks and apparatus.
To direct what branches of study shall be taught and what apparatus shall be used. Subject to Article 28 of this Act, to direct what textbooks shall be used and to enforce uniformity of textbooks in the public schools; but not to maintain grades above the eighth unless such grades were maintained during the school year ended June 30, 1959. Notwithstanding any other provision of this Section or the School Code, no school board may purchase any textbook for use in the public schools from any textbook publisher that fails to furnish any computer diskettes as required under Section 28-21.
(Source: P.A. 87-1071.)

(105 ILCS 5/10-20.9)
Sec. 10-20.9. (Repealed).
(Source: Laws 1961, p. 31. Repealed by P.A. 94-1105, eff. 6-1-07.)

(105 ILCS 5/10-20.9a) (from Ch. 122, par. 10-20.9a)
Sec. 10-20.9a. Final grade; promotion.
(a) Teachers shall administer the approved marking system or other approved means of evaluating pupil progress. The teacher shall maintain the responsibility and right to determine grades and other evaluations of students within the grading policies of the district based upon his or her professional judgment of available criteria pertinent to any given subject area or activity for which he or she is responsible. District policy shall provide the procedure and reasons by and for which a grade may be changed; provided that no grade or evaluation shall be changed without notification to the teacher concerning the nature and reasons for such change. If such a change is made, the person making the change shall assume such responsibility for determining the grade or evaluation, and shall initial such change.
(b) School districts shall not promote students to the next higher grade level based upon age or any other social reasons not related to the academic performance of the students. On or before September 1, 1998, school boards shall adopt and enforce a policy on promotion as they deem necessary to ensure that students meet local goals and objectives and can perform at the expected grade level prior to promotion. Decisions to promote or retain students in any classes shall be based on successful completion of the curriculum, attendance, performance based on the assessments required under Section 2-3.64a-5 of this Code, the Iowa Test of Basic Skills, or other testing or any other criteria established by the school board. Students determined by the local district to not qualify for promotion to the next higher grade shall be provided remedial assistance, which may include, but shall not be limited to, a summer bridge program of no less than 90 hours, tutorial sessions, increased or concentrated instructional time, modifications to instructional materials, and retention in grade.
(Source: P.A. 98-972, eff. 8-15-14.)

(105 ILCS 5/10-20.12) (from Ch. 122, par. 10-20.12)
Sec. 10-20.12. School year - School age. To establish and keep in operation in each year during a school term of at least the minimum length required by Section 10-19, a sufficient number of free schools for the accommodation of all persons in the district who are 5 years of age or older but under 21 years of age, and to secure for all such persons the right and opportunity to an equal education in such schools; provided that (i) children who will attain the age of 5 years on or before September 1 of the year of the 1990-1991 school term and each school term thereafter may attend school upon the commencement of such term and (ii) based upon an assessment of the child's readiness, children who have attended a non-public preschool and continued their education at that school through kindergarten, were taught in kindergarten by an appropriately certified teacher, and will attain the age of 6 years on or before December 31 of the year of the 2009-2010 school term and each school term thereafter may attend first grade upon commencement of such term. However, Section 33 of the Educational Opportunity for Military Children Act shall apply to children of active duty military personnel. Based upon an assessment of a child's readiness to attend school, a school district may permit a child to attend school prior to the dates contained in this Section. In any school district operating on a full year school basis children who will attain age 5 within 30 days after the commencement of a term may attend school upon the commencement of such term and, based upon an assessment of the child's readiness, children who have attended a non-public preschool and continued their education at that school through kindergarten, were taught in kindergarten by an appropriately certified teacher, and will attain age 6 within 4 months after the commencement of a term may attend first grade upon the commencement of such term. The school district may, by resolution of its board, allow for a full year school plan.
(Source: P.A. 98-673, eff. 6-30-14.)

(105 ILCS 5/10-20.12a) (from Ch. 122, par. 10-20.12a)
Sec. 10-20.12a. Tuition for non-resident pupils.
(a) To charge non-resident pupils who attend the schools of the district tuition in an amount not exceeding 110% of the per capita cost of maintaining the schools of the district for the preceding school year.
Such per capita cost shall be computed by dividing the total cost of conducting and maintaining the schools of the district by the average daily attendance, including tuition pupils. Depreciation on the buildings and equipment of the schools of the district, and the amount of annual depreciation on such buildings and equipment shall be dependent upon the useful life of such property.
The tuition charged shall in no case exceed 110% of the per capita cost of conducting and maintaining the schools of the district attended, as determined with reference to the most recent audit prepared under Section 3-7 which is available at the commencement of the current school year. Non-resident pupils attending the schools of the district for less than the school term shall have their tuition apportioned, however pupils who become non-resident during a school term shall not be charged tuition for the remainder of the school term in which they became non-resident pupils.
(b) Unless otherwise agreed to by the parties involved and where the educational services are not otherwise provided for, educational services for an Illinois student under the age of 21 (and not eligible for services pursuant to Article 14 of this Code) in any residential program shall be provided by the district in which the facility is located and financed as follows. The cost of educational services shall be paid by the district in which the student resides in an amount equal to the cost of providing educational services in the residential facility. Payments shall be made by the district of the student's residence and shall be made to the district wherein the facility is located no less than once per month unless otherwise agreed to by the parties.
The funding provision of this subsection (b) applies to all Illinois students under the age of 21 (and not eligible for services pursuant to Article 14 of this Code) receiving educational services in residential facilities, irrespective of whether the student was placed therein pursuant to this Code or the Juvenile Court Act of 1987 or by an Illinois public agency or a court. The changes to this subsection (b) made by this amendatory Act of the 95th General Assembly apply to all placements in effect on July 1, 2007 and all placements thereafter. For purposes of this subsection (b), a student's district of residence shall be determined in accordance with subsection (a) of Section 10-20.12b of this Code. The placement of a student in a residential facility shall not affect the residency of the student. When a dispute arises over the determination of the district of residence under this subsection (b), any person or entity, including without limitation a school district or residential facility, may make a written request for a residency decision to the State Superintendent of Education, who, upon review of materials submitted and any other items or information he or she may request for submission, shall issue his or her decision in writing. The decision of the State Superintendent of Education is final.
(Source: P.A. 95-844, eff. 8-15-08; 95-938, eff. 8-29-08.)

(105 ILCS 5/10-20.12b)
Sec. 10-20.12b. Residency; payment of tuition; hearing; criminal penalty.
(a) For purposes of this Section:
(1) The residence of a person who has legal custody

of a pupil is deemed to be the residence of the pupil.

(2) "Legal custody" means one of the following:
(i) Custody exercised by a natural or adoptive

parent with whom the pupil resides.

(ii) Custody granted by order of a court of

competent jurisdiction to a person with whom the pupil resides for reasons other than to have access to the educational programs of the district.

(iii) Custody exercised under a statutory

short-term guardianship, provided that within 60 days of the pupil's enrollment a court order is entered that establishes a permanent guardianship and grants custody to a person with whom the pupil resides for reasons other than to have access to the educational programs of the district.

(iv) Custody exercised by an adult caretaker

relative who is receiving aid under the Illinois Public Aid Code for the pupil who resides with that adult caretaker relative for purposes other than to have access to the educational programs of the district.

(v) Custody exercised by an adult who

demonstrates that, in fact, he or she has assumed and exercises legal responsibility for the pupil and provides the pupil with a regular fixed night-time abode for purposes other than to have access to the educational programs of the district.

(a-5) If a pupil's change of residence is due to the military service obligation of a person who has legal custody of the pupil, then, upon the written request of the person having legal custody of the pupil, the residence of the pupil is deemed for all purposes relating to enrollment (including tuition, fees, and costs), for the duration of the custodian's military service obligation, to be the same as the residence of the pupil immediately before the change of residence caused by the military service obligation. A school district is not responsible for providing transportation to or from school for a pupil whose residence is determined under this subsection (a-5). School districts shall facilitate re-enrollment when necessary to comply with this subsection (a-5).
(b) Except as otherwise provided under Section 10-22.5a, only resident pupils of a school district may attend the schools of the district without payment of the tuition required to be charged under Section 10-20.12a. However, children for whom the Guardianship Administrator of the Department of Children and Family Services has been appointed temporary custodian or guardian of the person of a child shall not be charged tuition as a nonresident pupil if the child was placed by the Department of Children and Family Services with a foster parent or placed in another type of child care facility and the foster parent or child care facility is located in a school district other than the child's former school district and it is determined by the Department of Children and Family Services to be in the child's best interest to maintain attendance at his or her former school district.
(c) The provisions of this subsection do not apply in school districts having a population of 500,000 or more. If a school board in a school district with a population of less than 500,000 determines that a pupil who is attending school in the district on a tuition free basis is a nonresident of the district for whom tuition is required to be charged under Section 10-20.12a, the board shall notify the person who enrolled the pupil of the amount of the tuition charged under Section 10-20.12a that is due to the district for a nonresident pupil's attendance in the district's schools. The notice shall detail the specific reasons why the board believes that the pupil is a nonresident of the district and shall be given by certified mail, return receipt requested. Within 10 calendar days after receipt of the notice, the person who enrolled the pupil may request a hearing to review the determination of the school board. The request shall be sent by certified mail, return receipt requested, to the district superintendent. Within 10 calendar days after receipt of the request, the board shall notify, by certified mail, return receipt requested, the person requesting the hearing of the time and place of the hearing, which shall be held not less than 10 nor more than 20 calendar days after the notice of hearing is given. At least 3 calendar days prior to the hearing, each party shall disclose to the other party all written evidence and testimony that it may submit during the hearing and a list of witnesses that it may call to testify during the hearing. The hearing notice shall notify the person requesting the hearing that any written evidence and testimony or witnesses not disclosed to the other party at least 3 calendar days prior to the hearing are barred at the hearing without the consent of the other party. The board or a hearing officer designated by the board shall conduct the hearing. The board and the person who enrolled the pupil may be represented at the hearing by representatives of their choice. At the hearing, the person who enrolled the pupil shall have the burden of going forward with the evidence concerning the pupil's residency. If the hearing is conducted by a hearing officer, the hearing officer, within 5 calendar days after the conclusion of the hearing, shall send a written report of his or her findings by certified mail, return receipt requested, to the school board and to the person who enrolled the pupil. The person who enrolled the pupil may, within 5 calendar days after receiving the findings, file written objections to the findings with the school board by sending the objections by certified mail, return receipt requested, addressed to the district superintendent. Whether the hearing is conducted by the school board or a hearing officer, the school board shall, within 30 calendar days after the conclusion of the hearing, decide whether or not the pupil is a resident of the district and the amount of any tuition required to be charged under Section 10-20.12a as a result of the pupil's attendance in the schools of the district. The school board shall send a copy of its decision within 5 calendar days of its decision to the person who enrolled the pupil by certified mail, return receipt requested. This decision must inform the person who enrolled the pupil that he or she may, within 5 calendar days after receipt of the decision of the board, petition the regional superintendent of schools to review the decision. The decision must also include notification that, at the request of the person who enrolled the pupil, the pupil may continue attending the schools of the district pending the regional superintendent of schools' review of the board's decision but that tuition shall continue to be assessed under Section 10-20.12a of this Code during the review period and become due upon a final determination of the regional superintendent of schools that the student is a nonresident.
Within 5 calendar days after receipt of the decision of the board pursuant to this subsection (c) of this Section, the person who enrolled the pupil may petition the regional superintendent of schools who exercises supervision and control of the board to review the board's decision. The petition must include the basis for the request and be sent by certified mail, return receipt requested, to both the regional superintendent of schools and the district superintendent.
Within 5 calendar days after receipt of the petition, the board must deliver to the regional superintendent of schools the written decision of the board, any written evidence and testimony that was submitted by the parties during the hearing, a list of all witnesses that testified during the hearing, and any existing written minutes or transcript of the hearing or verbatim record of the hearing in the form of an audio or video recording documenting the hearing. The board may also provide the regional superintendent of schools and the petitioner with a written response to the petition. The regional superintendent of schools' review of the board's decision is limited to the documentation submitted to the regional superintendent of schools pursuant to this Section.
Within 10 calendar days after receipt of the documentation provided by the school district pursuant to this Section, the regional superintendent of schools shall issue a written decision as to whether or not there is clear and convincing evidence that the pupil is a resident of the district pursuant to this Section and eligible to attend the district's schools on a tuition-free basis. The decision shall be transmitted to the board and the person who enrolled the pupil and shall, with specificity, detail the rationale behind the decision.
(c-5) The provisions of this subsection apply only in school districts having a population of 500,000 or more. If the board of education of a school district with a population of 500,000 or more determines that a pupil who is attending school in the district on a tuition free basis is a nonresident of the district for whom tuition is required to be charged under Section 10-20.12a, the board shall notify the person who enrolled the pupil of the amount of the tuition charged under Section 10-20.12a that is due to the district for the nonresident pupil's attendance in the district's schools. The notice shall be given by certified mail, return receipt requested. Within 10 calendar days after receipt of the notice, the person who enrolled the pupil may request a hearing to review the determination of the school board. The request shall be sent by certified mail, return receipt requested, to the district superintendent. Within 30 calendar days after receipt of the request, the board shall notify, by certified mail, return receipt requested, the person requesting the hearing of the time and place of the hearing, which shall be held not less than 10 calendar nor more than 30 calendar days after the notice of hearing is given. The board or a hearing officer designated by the board shall conduct the hearing. The board and the person who enrolled the pupil may each be represented at the hearing by a representative of their choice. At the hearing, the person who enrolled the pupil shall have the burden of going forward with the evidence concerning the pupil's residency. If the hearing is conducted by a hearing officer, the hearing officer, within 20 calendar days after the conclusion of the hearing, shall serve a written report of his or her findings by personal service or by certified mail, return receipt requested, to the school board and to the person who enrolled the pupil. The person who enrolled the pupil may, within 10 calendar days after receiving the findings, file written objections to the findings with the board of education by sending the objections by certified mail, return receipt requested, addressed to the general superintendent of schools. If the hearing is conducted by the board of education, the board shall, within 45 calendar days after the conclusion of the hearing, decide whether or not the pupil is a resident of the district and the amount of any tuition required to be charged under Section 10-20.12a as a result of the pupil's attendance in the schools of the district. If the hearing is conducted by a hearing officer, the board of education shall, within 45 days after the receipt of the hearing officer's findings, decide whether or not the pupil is a resident of the district and the amount of any tuition required to be charged under Section 10-20.12a as a result of the pupil's attendance in the schools of the district. The board of education shall send, by certified mail, return receipt requested, a copy of its decision to the person who enrolled the pupil, and the decision of the board shall be final.
(d) If a hearing is requested under subsection (c) of this Section to review the determination of the school board or board of education that a nonresident pupil is attending the schools of the district without payment of the tuition required to be charged under Section 10-20.12a, the pupil may, at the request of the person who enrolled the pupil, continue attendance at the schools of the district pending the decision of the board or regional superintendent of schools, as applicable, and the school district's payments under Section 18-8.05 of this Code shall not be adjusted due to tuition collection under this Section. However, attendance of that pupil in the schools of the district as authorized by this subsection (d) shall not relieve any person who enrolled the pupil of the obligation to pay the tuition charged for that attendance under Section 10-20.12a if the final decision of the board or regional superintendent of schools is that the pupil is a nonresident of the district. If a pupil is determined to be a nonresident of the district for whom tuition is required to be charged pursuant to this Section, the board shall refuse to permit the pupil to continue attending the schools of the district unless the required tuition is paid for the pupil.
(d-5) If a hearing is requested under subsection (c-5) of this Section to review the determination of the board of education that a nonresident pupil is attending the schools of the district without payment of the tuition required to be charged under Section 10-20.12a of this Code, the pupil may, at the request of the person who enrolled the pupil, continue attendance at the schools of the district pending a final decision of the board following the hearing. However, attendance of that pupil in the schools of the district as authorized by this subsection (d-5) shall not relieve any person who enrolled the pupil of the obligation to pay the tuition charged for that attendance under Section 10-20.12a of this Code if the final decision of the board is that the pupil is a nonresident of the district. If a pupil is determined to be a nonresident of the district for whom tuition is required to be charged pursuant to this Section, the board shall refuse to permit the pupil to continue attending the schools of the district unless the required tuition is paid for the pupil.
(e) Except for a pupil referred to in subsection (b) of Section 10-22.5a, a pupil referred to in Section 10-20.12a, or a pupil referred to in subsection (b) of this Section, a person who knowingly enrolls or attempts to enroll in the schools of a school district on a tuition free basis a pupil known by that person to be a nonresident of the district shall be guilty of a Class C misdemeanor.
(f) A person who knowingly or wilfully presents to any school district any false information regarding the residency of a pupil for the purpose of enabling that pupil to attend any school in that district without the payment of a nonresident tuition charge shall be guilty of a Class C misdemeanor.
(g) The provisions of this Section are subject to the provisions of the Education for Homeless Children Act. Nothing in this Section shall be construed to apply to or require the payment of tuition by a parent or guardian of a "homeless child" (as that term is defined in Section 1-5 of the Education for Homeless Children Act) in connection with or as a result of the homeless child's continued education or enrollment in a school that is chosen in accordance with any of the options provided in Section 1-10 of that Act.
(Source: P.A. 99-670, eff. 1-1-17.)

(105 ILCS 5/10-20.13) (from Ch. 122, par. 10-20.13)
Sec. 10-20.13. Textbooks for children of parents unable to buy them and other fees.
(a) To purchase, at the expense of the district, a sufficient number of textbooks for children whose parents are unable to buy them, including but not limited to children living in households that meet the free lunch or breakfast eligibility guidelines established by the federal government pursuant to Section 1758 of the federal Richard B. Russell National School Lunch Act (42 U.S.C. 1758; 7 C.F.R. 245 et seq.), subject to verification as set forth in subsection (c) of this Section. Such textbooks shall be loaned only, and the directors shall require the teacher to see that they are properly cared for and returned at the end of each term of school.
(b) To waive all fees assessed by the district on children whose parents are unable to afford them, including but not limited to children living in households that meet the free lunch or breakfast eligibility guidelines established by the federal government pursuant to Section 1758 of the federal Richard B. Russell National School Lunch Act (42 U.S.C. 1758; 7 C.F.R. 245 et seq.), subject to verification as set forth in subsection (c) of this Section. The school board shall adopt written policies and procedures for such waiver of fees in accordance with regulations promulgated by the State Board of Education.
(c) Any school board that participates in a federally funded, school-based child nutrition program and uses a student's application for, eligibility for, or participation in the federally funded, school-based child nutrition program (42 U.S.C. 1758; 7 C.F.R. 245 et seq.) as the basis for waiving fees assessed by the school district must follow the verification requirements of the federally funded, school-based child nutrition program (42 U.S.C. 1758; 7 C.F.R. 245.6a).
A school board that establishes a process for the determination of eligibility for waiver of fees assessed by the school district that is completely independent of a student's application for, eligibility for, or participation in a federally funded, school-based child nutrition program may provide for fee waiver verification no more often than every 60 calendar days. Information obtained during the independent, fee waiver verification process indicating that the student does not meet free lunch or breakfast eligibility guidelines may be used to deny the waiver of the student's fees, provided that any information obtained through this independent process for determining or verifying eligibility for fee waivers shall not be used to determine or verify eligibility for any federally funded, school-based child nutrition program.
(Source: P.A. 96-360, eff. 9-1-09.)

(105 ILCS 5/10-20.14) (from Ch. 122, par. 10-20.14)
Sec. 10-20.14. Student discipline policies; parent-teacher advisory committee.
(a) To establish and maintain a parent-teacher advisory committee to develop with the school board or governing body of a charter school policy guidelines on pupil discipline, including school searches and bullying prevention as set forth in Section 27-23.7 of this Code. School authorities shall furnish a copy of the policy to the parents or guardian of each pupil within 15 days after the beginning of the school year, or within 15 days after starting classes for a pupil who transfers into the district during the school year, and the school board or governing body of a charter school shall require that a school inform its pupils of the contents of the policy. School boards and the governing bodies of charter schools, along with the parent-teacher advisory committee, must annually review their pupil discipline policies, the implementation of those policies, and any other factors related to the safety of their schools, pupils, and staff.
(a-5) On or before September 15, 2016, each elementary and secondary school and charter school shall, at a minimum, adopt pupil discipline policies that fulfill the requirements set forth in this Section, subsections (a) and (b) of Section 10-22.6 of this Code, Section 34-19 of this Code if applicable, and federal and State laws that provide special requirements for the discipline of students with disabilities.
(b) The parent-teacher advisory committee in cooperation with local law enforcement agencies shall develop, with the school board, policy guideline procedures to establish and maintain a reciprocal reporting system between the school district and local law enforcement agencies regarding criminal offenses committed by students. School districts are encouraged to create memoranda of understanding with local law enforcement agencies that clearly define law enforcement's role in schools, in accordance with Section 10-22.6 of this Code.
(c) The parent-teacher advisory committee, in cooperation with school bus personnel, shall develop, with the school board, policy guideline procedures to establish and maintain school bus safety procedures. These procedures shall be incorporated into the district's pupil discipline policy.
(d) The school board, in consultation with the parent-teacher advisory committee and other community-based organizations, must include provisions in the student discipline policy to address students who have demonstrated behaviors that put them at risk for aggressive behavior, including without limitation bullying, as defined in the policy. These provisions must include procedures for notifying parents or legal guardians and early intervention procedures based upon available community-based and district resources.
(Source: P.A. 99-456, eff. 9-15-16.)

(105 ILCS 5/10-20.14a) (from Ch. 122, par. 10-20.14a)
Sec. 10-20.14a. Meal breaks for noncertificated employees. To provide each noncertificated employee who works 7 1/2 continuous hours or longer with at least 30 minutes duty free for a meal break beginning no later than 5 hours after the start of the work period.
(Source: P.A. 84-1294.)

(105 ILCS 5/10-20.14b) (from Ch. 122, par. 10-20.14b)
Sec. 10-20.14b. Medications policy. To develop a policy for administration of medications in schools, to furnish a copy of the policy to the parents or guardians of each pupil within 15 days after the beginning of each school year, or within 15 days after starting classes for a pupil who transfers into the district, and to require that each school informs its pupils of the contents of its policy.
(Source: P.A. 90-789, eff. 8-14-98.)

(105 ILCS 5/10-20.15) (from Ch. 122, par. 10-20.15)
Sec. 10-20.15. Payment of teachers.
To pay no public money to any teacher unless the teacher at the time of his employment held a certificate of qualification obtained under the provisions of this Act, has kept and furnished schedules as required by this Act, and has satisfactorily accounted for books, apparatus and other property of the district that he may have taken in charge.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/10-20.15a) (from Ch. 122, par. 10-20.15a)
Sec. 10-20.15a. Federal Social Security or Medicare withholdings. To the extent that federal law allows such coverage, school districts shall make Social Security or Medicare withholdings, or both, for employees subject to Articles 16 and 17 of the "Illinois Pension Code" only upon the approval of a referendum under Section 21-105 of that Act applicable to such employees.
(Source: P.A. 84-1334.)

(105 ILCS 5/10-20.16)
Sec. 10-20.16. (Repealed).
(Source: Laws 1961, p. 31. Repealed by P.A. 94-1105, eff. 6-1-07.)

(105 ILCS 5/10-20.17) (from Ch. 122, par. 10-20.17)
Sec. 10-20.17. Water supply.
To provide for the schools in their districts an adequate, clear, palatable, and safe supply of water for drinking purposes and for general school use in accordance with Sections 2 and 8.1 of the Department of Public Health Act.
(Source: P.A. 87-984.)

(105 ILCS 5/10-20.17a) (from Ch. 122, par. 10-20.17a)
Sec. 10-20.17a. Hazardous materials training. To enhance the safety of pupils and staff by providing in-service training programs on the safe handling and use of hazardous or toxic materials for personnel in the district who work with such materials on a regular basis. Such programs shall be approved by the State Board of Education in consultation with the Illinois Department of Public Health.
(Source: P.A. 84-1294.)

(105 ILCS 5/10-20.18) (from Ch. 122, par. 10-20.18)
Sec. 10-20.18. (Repealed).
(Source: Laws 1961, p. 31. Repealed by P.A. 89-159, eff. 1-1-96.)

(105 ILCS 5/10-20.19) (from Ch. 122, par. 10-20.19)
Sec. 10-20.19. Payment of orders. Subject to the provisions of Article 1B in the case of a school district receiving emergency State financial assistance, the school board shall pay all orders in accordance with Section 10-18 of this Act, except as herein provided:
(1) It shall be lawful for the school board to submit

to the treasurer a certified copy of those portions of the board minutes, properly signed by the secretary and president, or a majority of the board, showing all bills approved for payment by the board and clearly showing to whom, and for what purpose each payment is to be made by the treasurer, and to what budgetary item each payment shall be debited, and such certified copy shall serve as full authority to the treasurer to make the payments as thus approved; this shall not preclude the use of a voucher system, or any other system of sound accounting and business procedure, provided that such system reflects the facts, and that the same is in accordance with the regulations prescribed by or approved by the Superintendent of Public Instruction.

(2) It shall be lawful for the school board by

resolution to establish revolving funds for school cafeterias, lunch rooms, athletics, petty cash or similar purposes, provided such funds are in the custody of an employee who shall be bonded as provided in Article 8 of this Act for bonding school treasurers and who shall be responsible to the board and to the treasurer, subject to regular annual audit by licensed public accountants and other such examinations as the school board shall deem advisable and kept in accordance with regulations prescribed by the Superintendent of Public Instruction. A monthly report and an annual summary of all receipts and expenditures of the fund shall be submitted to the school board and the treasurer. All funds advanced by the treasurer to operate such revolving funds shall be carried on the treasurer's books as cash obligations due to the district and all receipts of such revolving funds shall be deposited daily in a bank or savings and loan association to be approved by the treasurer, unless there is no bank or savings and loan association in the community, in which event receipts shall be deposited intact not less than once each week in the bank or savings and loan association approved by the treasurer. All reimbursements to any such revolving funds from the district funds shall be completely itemized as to whom paid, for what purpose, and against what budgetary item the expenditure is chargeable.

No bank or savings and loan association shall receive

public funds as permitted by this Section, unless it has complied with the requirements established pursuant to Section 6 of "An Act relating to certain investments of public funds by public agencies", approved July 23, 1943, as now or hereafter amended.

(3) The school board shall establish rules and

regulations governing conditions under which school classes, clubs, and associations may collect or acquire funds in the name of any school; and, under such regulations as the Superintendent of Public Instruction may prescribe, provide for the safeguarding of such funds for the educational, recreational, or cultural purposes they are designed to serve.

(4) It shall be lawful for the clerk or secretary of

the board to certify to the school treasurer the amount of the obligation for Social Security taxes as required by the Social Security Enabling Act and the amount of recurring bills, such as utility bills, showing the amount and to whom payment is to be made and what budgetary item or items the payment shall be debited from, and such certification shall serve as full authority to the treasurer to make such payment.

(Source: P.A. 96-998, eff. 7-2-10.)

(105 ILCS 5/10-20.19a) (from Ch. 122, par. 10-20.19a)
Sec. 10-20.19a. Kindergartens. After July 1, 1970, to establish and maintain kindergartens for the instruction of children in accordance with rules and regulations prescribed by the State Board of Education. Such kindergartens may provide for either a 1/2 day or a full day of attendance for pupils enrolled therein.
(Source: P.A. 84-18.)

(105 ILCS 5/10-20.19b) (from Ch. 122, par. 10-20.19b)
Sec. 10-20.19b. Purchases made pursuant to this Act shall be made in compliance with the "Local Government Prompt Payment Act", approved by the Eighty-fourth General Assembly.
(Source: P.A. 84-731.)

(105 ILCS 5/10-20.19c) (from Ch. 122, par. 10-20.19c)
Sec. 10-20.19c. Recycled paper and paper products and solid waste management.
(a) Definitions. As used in this Section, the following terms shall have the meanings indicated, unless the context otherwise requires:
"Deinked stock" means paper that has been processed to remove inks, clays, coatings, binders and other contaminants.
"High grade printing and writing papers" includes offset printing paper, duplicator paper, writing paper (stationery), tablet paper, office paper, note pads, xerographic paper, envelopes, form bond including computer paper and carbonless forms, book papers, bond papers, ledger paper, book stock and cotton fiber papers.
"Paper and paper products" means high grade printing and writing papers, tissue products, newsprint, unbleached packaging and recycled paperboard.
"Postconsumer material" means only those products generated by a business or consumer which have served their intended end uses, and which have been separated or diverted from solid waste; wastes generated during the production of an end product are excluded.
"Recovered paper material" means paper waste generated after the completion of the papermaking process, such as postconsumer materials, envelope cuttings, bindery trimmings, printing waste, cutting and other converting waste, butt rolls, and mill wrappers, obsolete inventories, and rejected unused stock. "Recovered paper material", however, does not include fibrous waste generated during the manufacturing process such as fibers recovered from waste water or trimmings of paper machine rolls (mill broke), or fibrous byproducts of harvesting, extraction or woodcutting processes, or forest residues such as bark.
"Recycled paperboard" includes paperboard products, folding cartons and pad backings.
"Tissue products" includes toilet tissue, paper towels, paper napkins, facial tissue, paper doilies, industrial wipers, paper bags and brown papers. These products shall also be unscented and shall not be colored.
"Unbleached packaging" includes corrugated and fiber storage boxes.
(a-5) Each school district shall periodically review its procurement procedures and specifications related to the purchase of products and supplies. Those procedures and specifications must be modified as necessary to require the school district to seek out products and supplies that contain recycled materials and to ensure that purchased products and supplies are reusable, durable, or made from recycled materials, if economically and practically feasible. In selecting products and supplies that contain recycled material, preference must be given to products and supplies that contain the highest amount of recycled material and that are consistent with the effective use of the product or supply, if economically and practically feasible.
(b) Wherever economically and practically feasible, as determined by the school board, the school board, all public schools and attendance centers within a school district, and their school supply stores shall procure recycled paper and paper products as follows:
(1) Beginning July 1, 2008, at least 10% of the total

dollar value of paper and paper products purchased by school boards, public schools and attendance centers, and their school supply stores shall be recycled paper and paper products.

(2) Beginning July 1, 2011, at least 25% of the total

dollar value of paper and paper products purchased by school boards, public schools and attendance centers, and their school supply stores shall be recycled paper and paper products.

(3) Beginning July 1, 2014, at least 50% of the total

dollar value of paper and paper products purchased by school boards, public schools and attendance centers, and their school supply stores shall be recycled paper and paper products.

(4) Beginning July 1, 2020, at least 75% of the total

dollar value of paper and paper products purchased by school boards, public schools and attendance centers, and their school supply stores shall be recycled paper and paper products.

(5) Beginning upon the effective date of this

amendatory Act of 1992, all paper purchased by the board of education, public schools and attendance centers for publication of student newspapers shall be recycled newsprint. The amount purchased shall not be included in calculating the amounts specified in paragraphs (1) through (4).

(c) Paper and paper products purchased from private sector vendors pursuant to printing contracts are not considered paper and paper products for the purposes of subsection (b), unless purchased under contract for the printing of student newspapers.
(d)(1) Wherever economically and practically feasible, the recycled paper and paper products referred to in subsection (b) shall contain postconsumer or recovered paper materials as specified by paper category in this subsection:
(i) Recycled high grade printing and writing paper

shall contain at least 50% recovered paper material. Such recovered paper material, until July 1, 2008, shall consist of at least 20% deinked stock or postconsumer material; and beginning July 1, 2008, shall consist of at least 25% deinked stock or postconsumer material; and beginning July 1, 2010, shall consist of at least 30% deinked stock or postconsumer material; and beginning July 1, 2012, shall consist of at least 40% deinked stock or postconsumer material; and beginning July 1, 2014, shall consist of at least 50% deinked stock or postconsumer material.

(ii) Recycled tissue products, until July 1, 1994,

shall contain at least 25% postconsumer material; and beginning July 1, 1994, shall contain at least 30% postconsumer material; and beginning July 1, 1996, shall contain at least 35% postconsumer material; and beginning July 1, 1998, shall contain at least 40% postconsumer material; and beginning July 1, 2000, shall contain at least 45% postconsumer material.

(iii) Recycled newsprint, until July 1, 1994, shall

contain at least 40% postconsumer material; and beginning July 1, 1994, shall contain at least 50% postconsumer material; and beginning July 1, 1996, shall contain at least 60% postconsumer material; and beginning July 1, 1998, shall contain at least 70% postconsumer material; and beginning July 1, 2000, shall contain at least 80% postconsumer material.

(iv) Recycled unbleached packaging, until July 1,

1994, shall contain at least 35% postconsumer material; and beginning July 1, 1994, shall contain at least 40% postconsumer material; and beginning July 1, 1996, shall contain at least 45% postconsumer material; and beginning July 1, 1998, shall contain at least 50% postconsumer material; and beginning July 1, 2000, shall contain at least 55% postconsumer material.

(v) Recycled paperboard, until July 1, 1994, shall

contain at least 80% postconsumer material; and beginning July 1, 1994, shall contain at least 85% postconsumer material; and beginning July 1, 1996, shall contain at least 90% postconsumer material; and beginning July 1, 1998, shall contain at least 95% postconsumer material.

(2) For the purposes of this Section, "postconsumer

material" includes:

(i) paper, paperboard, and fibrous waste from

retail stores, office buildings, homes and so forth, after the waste has passed through its end usage as a consumer item, including used corrugated boxes, old newspapers, mixed waste paper, tabulating cards, and used cordage; and

(ii) all paper, paperboard, and fibrous wastes

that are diverted or separated from the municipal waste stream.

(3) For the purposes of this Section, "recovered

paper material" includes:

(i) postconsumer material;
(ii) dry paper and paperboard waste generated

after completion of the papermaking process (that is, those manufacturing operations up to and including the cutting and trimming of the paper machine reel into smaller rolls or rough sheets), including envelope cuttings, bindery trimmings, and other paper and paperboard waste resulting from printing, cutting, forming and other converting operations, or from bag, box and carton manufacturing, and butt rolls, mill wrappers, and rejected unused stock; and

(iii) finished paper and paperboard from obsolete

inventories of paper and paperboard manufacturers, merchants, wholesalers, dealers, printers, converters or others.

(e) Nothing in this Section shall be deemed to apply to art materials, nor to any newspapers, magazines, text books, library books or other copyrighted publications which are purchased or used by any school board or any public school or attendance center within a school district, or which are sold in any school supply store operated by or within any such school or attendance center, other than newspapers written, edited or produced by students enrolled in the school district, public school or attendance center.
(e-5) Each school district shall periodically review its procedures on solid waste reduction regarding the management of solid waste generated by academic, administrative, and other institutional functions. Those waste reduction procedures must be designed to, when economically and practically feasible, recycle the school district's waste stream, including without limitation landscape waste, computer paper, and white office paper. School districts are encouraged to have procedures that provide for the investigation of potential markets for other recyclable materials that are present in the school district's waste stream. The waste reduction procedures must be designed to achieve, before July 1, 2020, at least a 50% reduction in the amount of solid waste that is generated by the school district.
(f) The State Board of Education, in coordination with the Departments of Central Management Services and Commerce and Economic Opportunity, may adopt such rules and regulations as it deems necessary to assist districts in carrying out the provisions of this Section.
(Source: P.A. 94-793, eff. 5-19-06; 95-741, eff. 7-18-08.)

(105 ILCS 5/10-20.20) (from Ch. 122, par. 10-20.20)
Sec. 10-20.20. Protection from suit. To indemnify and protect school districts, members of school boards, employees, volunteer personnel authorized in Sections 10-22.34, 10-22.34a and 10-22.34b of this Code, mentors of certified staff as authorized in Article 21A and Sections 2-3.53a, 2-3.53b, and 34-18.33 of this Code, and student teachers against civil rights damage claims and suits, constitutional rights damage claims and suits and death and bodily injury and property damage claims and suits, including defense thereof, when damages are sought for negligent or wrongful acts alleged to have been committed in the scope of employment or under the direction of the board or related to any mentoring services provided to certified staff of the school district. Such indemnification and protection shall extend to persons who were members of school boards, employees of school boards, authorized volunteer personnel, mentors of certified staff, or student teachers at the time of the incident from which a claim arises. No agent may be afforded indemnification or protection unless he was a member of a school board, an employee of a board, an authorized volunteer, a mentor of certified staff, or a student teacher at the time of the incident from which the claim arises.
(Source: P.A. 96-62, eff. 7-23-09.)

(105 ILCS 5/10-20.21)
Sec. 10-20.21. Contracts.
(a) To award all contracts for purchase of supplies and materials or work involving an expenditure in excess of $25,000 or a lower amount as required by board policy to the lowest responsible bidder, considering conformity with specifications, terms of delivery, quality and serviceability, after due advertisement, except the following: (i) contracts for the services of individuals possessing a high degree of professional skill where the ability or fitness of the individual plays an important part; (ii) contracts for the printing of finance committee reports and departmental reports; (iii) contracts for the printing or engraving of bonds, tax warrants and other evidences of indebtedness; (iv) contracts for the purchase of perishable foods and perishable beverages; (v) contracts for materials and work which have been awarded to the lowest responsible bidder after due advertisement, but due to unforeseen revisions, not the fault of the contractor for materials and work, must be revised causing expenditures not in excess of 10% of the contract price; (vi) contracts for the maintenance or servicing of, or provision of repair parts for, equipment which are made with the manufacturer or authorized service agent of that equipment where the provision of parts, maintenance, or servicing can best be performed by the manufacturer or authorized service agent; (vii) purchases and contracts for the use, purchase, delivery, movement, or installation of data processing equipment, software, or services and telecommunications and interconnect equipment, software, and services; (viii) contracts for duplicating machines and supplies; (ix) contracts for the purchase of natural gas when the cost is less than that offered by a public utility; (x) purchases of equipment previously owned by some entity other than the district itself; (xi) contracts for repair, maintenance, remodeling, renovation, or construction, or a single project involving an expenditure not to exceed $50,000 and not involving a change or increase in the size, type, or extent of an existing facility; (xii) contracts for goods or services procured from another governmental agency; (xiii) contracts for goods or services which are economically procurable from only one source, such as for the purchase of magazines, books, periodicals, pamphlets and reports, and for utility services such as water, light, heat, telephone or telegraph; (xiv) where funds are expended in an emergency and such emergency expenditure is approved by 3/4 of the members of the board; (xv) State master contracts authorized under Article 28A of this Code; and (xvi) contracts providing for the transportation of pupils, which contracts must be advertised in the same manner as competitive bids and awarded by first considering the bidder or bidders most able to provide safety and comfort for the pupils, stability of service, and any other factors set forth in the request for proposal regarding quality of service, and then price. However, at no time shall a cause of action lie against a school board for awarding a pupil transportation contract per the standards set forth in this subsection (a) unless the cause of action is based on fraudulent conduct.
All competitive bids for contracts involving an expenditure in excess of $25,000 or a lower amount as required by board policy must be sealed by the bidder and must be opened by a member or employee of the school board at a public bid opening at which the contents of the bids must be announced. Each bidder must receive at least 3 days' notice of the time and place of the bid opening. For purposes of this Section due advertisement includes, but is not limited to, at least one public notice at least 10 days before the bid date in a newspaper published in the district, or if no newspaper is published in the district, in a newspaper of general circulation in the area of the district. State master contracts and certified education purchasing contracts, as defined in Article 28A of this Code, are not subject to the requirements of this paragraph.
Under this Section, the acceptance of bids sealed by a bidder and the opening of these bids at a public bid opening may be permitted by an electronic process for communicating, accepting, and opening competitive bids. However, bids for construction purposes are prohibited from being communicated, accepted, or opened electronically. An electronic bidding process must provide for, but is not limited to, the following safeguards:
(1) On the date and time certain of a bid opening,

the primary person conducting the competitive, sealed, electronic bid process shall log onto a specified database using a unique username and password previously assigned to the bidder to allow access to the bidder's specific bid project number.

(2) The specified electronic database must be on a

network that (i) is in a secure environment behind a firewall; (ii) has specific encryption tools; (iii) maintains specific intrusion detection systems; (iv) has redundant systems architecture with data storage back-up, whether by compact disc or tape; and (v) maintains a disaster recovery plan.

It is the legislative intent of Public Act 96-841 to maintain the integrity of the sealed bidding process provided for in this Section, to further limit any possibility of bid-rigging, to reduce administrative costs to school districts, and to effect efficiencies in communications with bidders.
(b) To require, as a condition of any contract for goods and services, that persons bidding for and awarded a contract and all affiliates of the person collect and remit Illinois Use Tax on all sales of tangible personal property into the State of Illinois in accordance with the provisions of the Illinois Use Tax Act regardless of whether the person or affiliate is a "retailer maintaining a place of business within this State" as defined in Section 2 of the Use Tax Act. For purposes of this Section, the term "affiliate" means any entity that (1) directly, indirectly, or constructively controls another entity, (2) is directly, indirectly, or constructively controlled by another entity, or (3) is subject to the control of a common entity. For purposes of this subsection (b), an entity controls another entity if it owns, directly or individually, more than 10% of the voting securities of that entity. As used in this subsection (b), the term "voting security" means a security that (1) confers upon the holder the right to vote for the election of members of the board of directors or similar governing body of the business or (2) is convertible into, or entitles the holder to receive upon its exercise, a security that confers such a right to vote. A general partnership interest is a voting security.
To require that bids and contracts include a certification by the bidder or contractor that the bidder or contractor is not barred from bidding for or entering into a contract under this Section and that the bidder or contractor acknowledges that the school board may declare the contract void if the certification completed pursuant to this subsection (b) is false.
(b-5) To require all contracts and agreements that pertain to goods and services and that are intended to generate additional revenue and other remunerations for the school district in excess of $1,000, including without limitation vending machine contracts, sports and other attire, class rings, and photographic services, to be approved by the school board. The school board shall file as an attachment to its annual budget a report, in a form as determined by the State Board of Education, indicating for the prior year the name of the vendor, the product or service provided, and the actual net revenue and non-monetary remuneration from each of the contracts or agreements. In addition, the report shall indicate for what purpose the revenue was used and how and to whom the non-monetary remuneration was distributed.
(b-10) To prohibit any contract to purchase food with a bidder or offeror if the bidder's or offeror's contract terms prohibit the school from donating food to food banks, including, but not limited to, homeless shelters, food pantries, and soup kitchens.
(c) If the State education purchasing entity creates a master contract as defined in Article 28A of this Code, then the State education purchasing entity shall notify school districts of the existence of the master contract.
(d) In purchasing supplies, materials, equipment, or services that are not subject to subsection (c) of this Section, before a school district solicits bids or awards a contract, the district may review and consider as a bid under subsection (a) of this Section certified education purchasing contracts that are already available through the State education purchasing entity.
(Source: P.A. 99-552, eff. 7-15-16.)

(105 ILCS 5/10-20.21a)
Sec. 10-20.21a. Contracts for charter bus services. To award contracts for providing charter bus services for the sole purpose of transporting students regularly enrolled in grade 12 or below to or from interscholastic athletic or interscholastic or school sponsored activities.
All contracts for providing charter bus services for the sole purpose of transporting students regularly enrolled in grade 12 or below to or from interscholastic athletic or interscholastic or school sponsored activities must contain clause (A) as set forth below, except that a contract with an out-of-state company may contain clause (B), as set forth below, or clause (A). The clause must be set forth in the body of the contract in typeface of at least 12 points and all upper case letters:
(A) "ALL OF THE CHARTER BUS DRIVERS WHO WILL BE PROVIDING SERVICES UNDER THIS CONTRACT HAVE, OR WILL HAVE BEFORE ANY SERVICES ARE PROVIDED:
(1) SUBMITTED THEIR FINGERPRINTS TO THE DEPARTMENT OF

STATE POLICE IN THE FORM AND MANNER PRESCRIBED BY THE DEPARTMENT OF STATE POLICE. THESE FINGERPRINTS SHALL BE CHECKED AGAINST THE FINGERPRINT RECORDS NOW AND HEREAFTER FILED IN THE DEPARTMENT OF STATE POLICE AND FEDERAL BUREAU OF INVESTIGATION CRIMINAL HISTORY RECORDS DATABASES. THE FINGERPRINT CHECK HAS RESULTED IN A DETERMINATION THAT THEY HAVE NOT BEEN CONVICTED OF COMMITTING ANY OF THE OFFENSES SET FORTH IN SUBDIVISION (C-1)(4) OF SECTION 6-508 OF THE ILLINOIS VEHICLE CODE; AND

(2) DEMONSTRATED PHYSICAL FITNESS TO OPERATE SCHOOL

BUSES BY SUBMITTING THE RESULTS OF A MEDICAL EXAMINATION, INCLUDING TESTS FOR DRUG USE, TO A STATE REGULATORY AGENCY."

(B) "NOT ALL OF THE CHARTER BUS DRIVERS WHO WILL BE PROVIDING SERVICES UNDER THIS CONTRACT HAVE, OR WILL HAVE BEFORE ANY SERVICES ARE PROVIDED:
(1) SUBMITTED THEIR FINGERPRINTS TO THE DEPARTMENT OF

STATE POLICE IN THE FORM AND MANNER PRESCRIBED BY THE DEPARTMENT OF STATE POLICE. THESE FINGERPRINTS SHALL BE CHECKED AGAINST THE FINGERPRINT RECORDS NOW AND HEREAFTER FILED IN THE DEPARTMENT OF STATE POLICE AND FEDERAL BUREAU OF INVESTIGATION CRIMINAL HISTORY RECORDS DATABASES. THE FINGERPRINT CHECK HAS RESULTED IN A DETERMINATION THAT THEY HAVE NOT BEEN CONVICTED OF COMMITTING ANY OF THE OFFENSES SET FORTH IN SUBDIVISION (C-1)(4) OF SECTION 6-508 OF THE ILLINOIS VEHICLE CODE; AND

(2) DEMONSTRATED PHYSICAL FITNESS TO OPERATE SCHOOL

BUSES BY SUBMITTING THE RESULTS OF A MEDICAL EXAMINATION, INCLUDING TESTS FOR DRUG USE, TO A STATE REGULATORY AGENCY."

(Source: P.A. 95-331, eff. 8-21-07.)

(105 ILCS 5/10-20.22)
Sec. 10-20.22. (Repealed).
(Source: P.A. 77-530. Repealed by P.A. 94-600, eff. 8-16-05.)

(105 ILCS 5/10-20.23)
Sec. 10-20.23. (Repealed).
(Source: P.A. 77-533. Repealed by P.A. 94-600, eff. 8-16-05.)

(105 ILCS 5/10-20.24) (from Ch. 122, par. 10-20.24)
Sec. 10-20.24. Part-time Attendance. To accept in part-time attendance in the regular education program of the district pupils enrolled in nonpublic schools if there is sufficient space in the public school desired to be attended. Request for attendance in the following school year must be submitted by the nonpublic school principal to the public school before May 1. Request may be made only to those public schools located in the district where the child attending the nonpublic school resides.
To accept, pursuant to the provisions of Section 14-6.01, in part-time attendance resident pupils of the types described in Sections 14-1.02 through 14-1.07 who are enrolled in nonpublic schools.
(Source: P.A. 80-1509.)

(105 ILCS 5/10-20.25)
Sec. 10-20.25. (Repealed).
(Source: P.A. 81-1508. Repealed by P.A. 94-1105, eff. 6-1-07.)

(105 ILCS 5/10-20.25a) (from Ch. 122, par. 10-20.25a)
Sec. 10-20.25a. Report of student statistics. To report to the State Board of Education the annual student dropout rate and number of students who graduate from, transfer from or otherwise leave bilingual programs.
(Source: P.A. 84-662.)

(105 ILCS 5/10-20.26) (from Ch. 122, par. 10-20.26)
Sec. 10-20.26. Report of teacher dismissals. To send an annual report, on or before October 15, to the State Board of Education which discloses the number of probationary teachers and the number of teachers in contractual continued service who have been dismissed or removed as a result of the board's decision to decrease the number of teachers employed or to discontinue any type of teaching service. The report will also list the number in each teacher category which were subsequently reemployed by the board.
(Source: P.A. 96-734, eff. 8-25-09.)

(105 ILCS 5/10-20.27) (from Ch. 122, par. 10-20.27)
Sec. 10-20.27. To file with the regional superintendent a list of all unfilled teaching positions in the district by August 1 of each year, and to report to the regional superintendent no less frequently than by the first day of every month other than August, all teaching positions which, subsequent to the filing of such list, become vacant or are filled.
(Source: P.A. 83-503.)

(105 ILCS 5/10-20.28) (from Ch. 122, par. 10-20.28)
Sec. 10-20.28. Cellular radio telecommunication devices.
(a) The General Assembly finds and declares that the educational development of all persons to the limits of their capacities is a fundamental goal of the people of this State and that to achieve such goal it is essential to provide a safe and secure learning environment within the public schools. While recognizing that cellular radio telecommunication devices may be used for inappropriate activities during school hours and on school property and may, on occasion, cause disruption to the classroom environment, the General Assembly also recognizes that the use of cellular radio telecommunication devices can decrease the response time of officials to emergency situations. In addition, cellular radio telecommunication devices allow parents an additional and timely method of contacting their children should an emergency situation arise. Therefore, it is the purpose and intention of the General Assembly in enacting this legislation to (i) reduce the occurrence of inappropriate and disruptive activities during school hours and on school property occurring through the use of cellular radio telecommunication devices and (ii) increase the safety of students and school personnel during school hours and on school property.
(b) The school board may establish appropriate rules and disciplinary procedures governing the use or possession of cellular radio telecommunication devices by a student while in a school or on school property, during regular school hours, or at any other time.
(Source: P.A. 92-793, eff. 8-9-02.)

(105 ILCS 5/10-20.29)
Sec. 10-20.29. (Repealed).
(Source: P.A. 88-71. Repealed by P.A. 96-734, eff. 8-25-09.)

(105 ILCS 5/10-20.30)
Sec. 10-20.30. No pass-no play policy. Beginning with the 1998-99 school year, the school board of each school district that maintains any of grades 9 through 12 shall establish, implement, and enforce a uniform and consistent policy under which a student in any of those grades who fails to maintain a specified minimum grade point average or a specified minimum grade in each course in which the student is enrolled or both is suspended from further participation in any school-sponsored or school-supported athletic or extracurricular activities for a specified period or until a specified minimum grade point average or minimum grade or both are earned by the student. Each school board shall adopt a policy as required by this Section not later than one year after the effective date of this amendatory Act of 1997 and shall concurrently file a copy of that policy with the State Board of Education. After the policy has been in effect for one year, the school board shall file a report with the State Board of Education setting forth the number and length of suspensions imposed under the policy during the period covered by the report. If the school board already has a policy that is consistent with the requirements of this Section in effect on the effective date of this amendatory Act of 1997, it shall file a copy of that policy with the State Board of Education within 90 days after the effective date of this amendatory Act and shall file the annual report required under this Section 12 months thereafter.
(Source: P.A. 90-548, eff. 1-1-98.)

(105 ILCS 5/10-20.31)
Sec. 10-20.31. Occupational standards. A school board shall not require a student to meet occupational standards for grade level promotion or graduation unless that student is voluntarily enrolled in a job training program.
(Source: P.A. 91-175, eff. 1-1-00; 92-16, eff. 6-28-01.)

(105 ILCS 5/10-20.32)
Sec. 10-20.32. (Repealed).
(Source: P.A. 92-16, eff. 6-28-01. Repealed by P.A. 94-600, eff. 8-16-05.)

(105 ILCS 5/10-20.33)
Sec. 10-20.33. Time out and physical restraint. Until rules are adopted under Section 2-3.130 of this Code, the use of any of the following rooms or enclosures for time out purposes is prohibited:
(1) a locked room other than one with a locking

mechanism that engages only when a key or handle is being held by a person;

(2) a confining space such as a closet or box;
(3) a room where the student cannot be continually

observed; or

(4) any other room or enclosure or time out procedure

that is contrary to current guidelines of the State Board of Education.

The use of physical restraints is prohibited except when (i) the student poses a physical risk to himself, herself, or others, (ii) there is no medical contraindication to its use, and (iii) the staff applying the restraint have been trained in its safe application. For the purposes of this Section, "restraint" does not include momentary periods of physical restriction by direct person-to-person contact, without the aid of material or mechanical devices, accomplished with limited force and that are designed (i) to prevent a student from completing an act that would result in potential physical harm to himself, herself, or another or damage to property or (ii) to remove a disruptive student who is unwilling to voluntarily leave the area. The use of physical restraints that meet the requirements of this Section may be included in a student's individualized education plan where deemed appropriate by the student's individualized education plan team. Whenever physical restraints are used, school personnel shall fully document the incident, including the events leading up to the incident, the type of restraint used, the length of time the student is restrained, and the staff involved. The parents or guardian of a student shall be informed whenever physical restraints are used.
(Source: P.A. 91-600, eff. 8-14-99; 92-16, eff. 6-28-01.)

(105 ILCS 5/10-20.34)
Sec. 10-20.34. Medicaid-eligible children; health care resources. As authorized by federal law, a school district may access federally funded health care resources if the school district provides early periodic screening and diagnostic testing services, including screening and diagnostic services, health care and treatment, preventive health care, or any other measure, to correct or improve health impairments of Medicaid-eligible children.
(Source: P.A. 91-842, eff. 6-22-00.)

(105 ILCS 5/10-20.35)
Sec. 10-20.35. Medical information form for bus drivers and emergency medical technicians. School districts are encouraged to create and use an emergency medical information form for bus drivers and emergency medical technicians for those students with special needs or medical conditions. The form may include without limitation information to be provided by the student's parent or legal guardian concerning the student's relevant medical conditions, medications that the student is taking, the student's communication skills, and how a bus driver or an emergency medical technician is to respond to certain behaviors of the student. If the form is used, the school district is encouraged to notify parents and legal guardians of the availability of the form. The parent or legal guardian of the student may fill out the form and submit it to the school that the student is attending. The school district is encouraged to keep one copy of the form on file at the school and another copy on the student's school bus in a secure location.
(Source: P.A. 95-331, eff. 8-21-07.)

(105 ILCS 5/10-20.36)
Sec. 10-20.36. Psychotropic or psychostimulant medication; disciplinary action.
(a) In this Section:
"Psychostimulant medication" means medication that produces increased levels of mental and physical energy and alertness and an elevated mood by stimulating the central nervous system.
"Psychotropic medication" means psychotropic medication as defined in Section 1-121.1 of the Mental Health and Developmental Disabilities Code.
(b) Each school board must adopt and implement a policy that prohibits any disciplinary action that is based totally or in part on the refusal of a student's parent or guardian to administer or consent to the administration of psychotropic or psychostimulant medication to the student.
The policy must require that, at least once every 2 years, the in-service training of certified school personnel and administrators include training on current best practices regarding the identification and treatment of attention deficit disorder and attention deficit hyperactivity disorder, the application of non-aversive behavioral interventions in the school environment, and the use of psychotropic or psychostimulant medication for school-age children.
(c) This Section does not prohibit school medical staff, an individualized educational program team, or a professional worker (as defined in Section 14-1.10 of this Code) from recommending that a student be evaluated by an appropriate medical practitioner or prohibit school personnel from consulting with the practitioner with the consent of the student's parents or guardian.
(Source: P.A. 95-331, eff. 8-21-07.)

(105 ILCS 5/10-20.37)
Sec. 10-20.37. Summer kindergarten. A school board may establish, maintain, and operate, in connection with the kindergarten program of the school district, a summer kindergarten program that begins 2 months before the beginning of the regular school year and a summer kindergarten program for grade one readiness for those pupils making unsatisfactory progress during the regular kindergarten session that will continue for 2 months after the regular school year. The summer kindergarten program may be held within the school district or, pursuant to a contract that must be approved by the State Board of Education, may be operated by 2 or more adjacent school districts or by a public or private university or college. Transportation for students attending the summer kindergarten program shall be the responsibility of the school district. The expense of establishing, maintaining, and operating the summer kindergarten program may be paid from funds contributed or otherwise made available to the school district for that purpose by federal or State appropriation.
(Source: P.A. 95-331, eff. 8-21-07.)

(105 ILCS 5/10-20.38)
Sec. 10-20.38. Provision of student information prohibited. A school district, including its agents, employees, student or alumni associations, or any affiliates, may not provide a student's name, address, telephone number, social security number, e-mail address, or other personal identifying information to a business organization or financial institution that issues credit or debit cards.
(Source: P.A. 95-331, eff. 8-21-07; 96-261, eff. 1-1-10.)

(105 ILCS 5/10-20.39)
Sec. 10-20.39. Highly qualified teachers; No Child Left Behind Act funds. If a school district has an overall shortage of highly qualified teachers, as defined by the federal No Child Left Behind Act of 2001 (Public Law 107-110), or a shortage of highly qualified teachers in the subject area of mathematics, science, reading, or special education, then the school board must spend at least 40% of the money it receives from Title 2 grants under the Act on recruitment and retention initiatives to assist in recruiting and retaining highly qualified teachers (in a specific subject area if applicable) as specified in paragraphs (1)(B), (2)(A), (2)(B), (4)(A), (4)(B), and (4)(C) of subsection (a) of Section 2123 of the Act until there is no longer a shortage of highly qualified teachers (in a specific subject area if applicable). As the number of highly qualified teachers in the district increases, however, the school board may spend any surplus of the minimum 40% of funds dedicated to addressing the highly qualified teacher shortage in any manner the school board deems appropriate.
(Source: P.A. 93-997, eff. 8-23-04.)

(105 ILCS 5/10-20.40)
Sec. 10-20.40. Student biometric information.
(a) For the purposes of this Section, "biometric information" means any information that is collected through an identification process for individuals based on their unique behavioral or physiological characteristics, including fingerprint, hand geometry, voice, or facial recognition or iris or retinal scans.
(b) School districts that collect biometric information from students shall adopt policies that require, at a minimum, all of the following:
(1) Written permission from the individual who has

legal custody of the student, as defined in Section 10-20.12b of this Code, or from the student if he or she has reached the age of 18.

(2) The discontinuation of use of a student's

biometric information under either of the following conditions:

(A) upon the student's graduation or withdrawal

from the school district; or

(B) upon receipt in writing of a request for

discontinuation by the individual having legal custody of the student or by the student if he or she has reached the age of 18.

(3) The destruction of all of a student's biometric

information within 30 days after the use of the biometric information is discontinued in accordance with item (2) of this subsection (b).

(4) The use of biometric information solely for

identification or fraud prevention.

(5) A prohibition on the sale, lease, or other

disclosure of biometric information to another person or entity, unless:

(A) the individual who has legal custody of the

student or the student, if he or she has reached the age of 18, consents to the disclosure; or

(B) the disclosure is required by court order.
(6) The storage, transmittal, and protection of all

biometric information from disclosure.

(c) Failure to provide written consent under item (1) of subsection (b) of this Section by the individual who has legal custody of the student or by the student, if he or she has reached the age of 18, must not be the basis for refusal of any services otherwise available to the student.
(d) Student biometric information may be destroyed without notification to or the approval of a local records commission under the Local Records Act if destroyed within 30 days after the use of the biometric information is discontinued in accordance with item (2) of subsection (b) of this Section.
(Source: P.A. 95-232, eff. 8-16-07; 95-793, eff. 1-1-09; 95-876, eff. 8-21-08; 96-328, eff. 8-11-09.)

(105 ILCS 5/10-20.41)
Sec. 10-20.41. Use of facilities by community organizations. School boards are encouraged to allow community organizations to use school facilities during non-school hours. If a school board allows a community organization to use school facilities during non-school hours, the board must adopt a formal policy governing the use of school facilities by community organizations during non-school hours. The policy shall prohibit such use if it interferes with any school functions or the safety of students or school personnel or affects the property or liability of the school district.
(Source: P.A. 95-308, eff. 8-20-07; 95-876, eff. 8-21-08; 96-328, eff. 8-11-09.)

(105 ILCS 5/10-20.42)
Sec. 10-20.42. Wind and solar farms. A school district may own and operate a wind or solar generation turbine farm, either individually or jointly with a unit of local government, school district, or community college district that is authorized to own and operate a wind or solar generation turbine farm, that directly or indirectly reduces the energy or other operating costs of the school district. The school district may ask for the assistance of any State agency, including without limitation the State Board of Education, the Illinois Power Agency, or the Environmental Protection Agency, in obtaining financing options for a wind or solar generation turbine farm.
(Source: P.A. 95-390, eff. 8-23-07; 95-805, eff. 8-12-08; 95-876, eff. 8-21-08; 96-725, eff. 8-25-09.)

(105 ILCS 5/10-20.43)
Sec. 10-20.43. School facility occupation tax fund. All proceeds received by a school district from a distribution under Section 3-14.31 must be maintained in a special fund known as the school facility occupation tax fund. The district may use moneys in that fund only for school facility purposes, as that term is defined under Section 5-1006.7 of the Counties Code.
(Source: P.A. 97-813, eff. 7-13-12.)

(105 ILCS 5/10-20.44)
Sec. 10-20.44. Report on contracts.
(a) This Section applies to all school districts, including a school district organized under Article 34 of this Code.
(b) A school board must list on the district's Internet website, if any, all contracts over $25,000 and any contract that the school board enters into with an exclusive bargaining representative.
(c) Each year, in conjunction with the submission of the Statement of Affairs to the State Board of Education prior to December 1, provided for in Section 10-17, each school district shall submit to the State Board of Education an annual report on all contracts over $25,000 awarded by the school district during the previous fiscal year. The report shall include at least the following:
(1) the total number of all contracts awarded by the

school district;

(2) the total value of all contracts awarded;
(3) the number of contracts awarded to minority-owned

businesses, women-owned businesses, and businesses owned by persons with disabilities, as defined in the Business Enterprise for Minorities, Women, and Persons with Disabilities Act, and locally owned businesses; and

(4) the total value of contracts awarded to

minority-owned businesses, women-owned businesses, and businesses owned by persons with disabilities, as defined in the Business Enterprise for Minorities, Women, and Persons with Disabilities Act, and locally owned businesses.

The report shall be made available to the public, including publication on the school district's Internet website, if any.
(Source: P.A. 100-391, eff. 8-25-17.)

(105 ILCS 5/10-20.45)
Sec. 10-20.45. Pay for performance.
(a) Beginning with all newly-negotiated collective bargaining agreements entered into after the effective date of this amendatory Act of the 95th General Assembly, a school board and the exclusive bargaining representative, if any, may include a performance-based teacher compensation plan in the subject of its collective bargaining agreement. Nothing in this Section shall preclude the school board and the exclusive bargaining representative from agreeing to and implementing a new performance-based teacher compensation plan prior to the termination of the current collective bargaining agreement.
(b) The new teacher compensation plan bargained and agreed to by the school board and the exclusive bargaining representative under subsection (a) of this Section shall provide certificated personnel with base salaries and shall also provide that any increases in the compensation of individual teachers or groups of teachers beyond base salaries shall be pursuant, but not limited to, any of the following elements:
(1) Superior teacher evaluations based on multiple

evaluations of their classroom teaching.

(2) Evaluation of a teacher's student classroom-level

achievement growth as measured using a value-added model. "Value-added" means the improvement gains in student achievement that are made each year based on pre-test and post-test outcomes.

(3) Evaluation of school-level achievement growth as

measured using a value-added model. "Value-added" means the improvement gains in student achievement that are made each year based on pre-test and post-test outcomes.

(4) Demonstration of superior, outstanding

performance by an individual teacher or groups of teachers through the meeting of unique and specific teaching practice objectives defined and agreed to in advance in any given school year.

(5) Preparation for meeting and contribution to the

broader needs of the school organization (e.g., curriculum development, family liaison and community outreach, implementation of a professional development program for faculty, and participation in school management).

(c) A school board and exclusive bargaining representative that initiate their own performance-based teacher compensation program shall submit the new plan to the State Board of Education for review not later than 150 days before the plan is to become effective. If the plan does not conform to this Section, the State Board of Education shall return the plan to the school board and the exclusive bargaining representative for modification. The school board and the exclusive bargaining representative shall then have 30 days after the plan is returned to them to submit a modified plan.
(Source: P.A. 95-707, eff. 1-11-08; 96-328, eff. 8-11-09.)

(105 ILCS 5/10-20.46)
Sec. 10-20.46. Veterans' Day; moment of silence. If a school holds any type of event at the school on November 11, Veterans' Day, the school board shall require a moment of silence at that event to recognize Veterans' Day.
(Source: P.A. 96-84, eff. 7-27-09; 96-1000, eff. 7-2-10; 97-333, eff. 8-12-11.)

(105 ILCS 5/10-20.47)
Sec. 10-20.47. Administrator and teacher salary and benefits; report. Each school board shall report to the State Board of Education, on or before October 1 of each year, the base salary and benefits of the district superintendent and all administrators and teachers employed by the school district. For the purposes of this Section, "benefits" includes without limitation vacation days, sick days, bonuses, annuities, and retirement enhancements.
Prior to this annual reporting to the State Board of Education, the information must be presented at a regular school board meeting, subject to applicable notice requirements, and then posted on the Internet website of the school district, if any.
(Source: P.A. 96-266, eff. 1-1-10; 96-1000, eff. 7-2-10; 97-256, eff. 1-1-12.)

(105 ILCS 5/10-20.48)
Sec. 10-20.48. Radon testing.
(a) It is recommended that every occupied school building of a school district be tested every 5 years for radon pursuant to rules established by the Illinois Emergency Management Agency (IEMA).
(b) It is recommended that new schools of a school district be built using radon resistant new construction techniques, as shown in the United States Environmental Protection Agency document, Radon Prevention in the Design and Construction of Schools and Other Large Buildings.
(c) Each school district may maintain, make available for review, and notify parents and faculty of test results under this Section. The district shall report radon test results to the State Board of Education, which shall prepare a report every 2 years of the results from all schools that have performed tests, to be submitted to the General Assembly and the Governor.
(d) If IEMA exempts an individual from being required to be a licensed radon professional, the individual does not need to be a licensed radon professional in order to perform screening tests under this Section. A school district may elect to have one or more employees from the district attend an IEMA-approved, Internet-based training course on school testing in order to receive an exemption to conduct testing in that school district. These school district employees must perform the measurements in accordance with procedures approved by IEMA. If an exemption from IEMA is not received, the school district must use a licensed radon professional to conduct measurements.
(e) If the results of a radon screening test under this Section are found to be 4.0 pCi/L or above, the school district may hire a licensed radon professional to perform measurements before any mitigation decisions are made. If radon levels of 4.0 pCi/L or above are found, it is recommended that affected areas be mitigated by a licensed radon mitigation professional with respect to both design and installation. IEMA may provide the school district with a list of licensed radon mitigation professionals.
(f) A screening test under this Section may be done with a test kit found in a hardware store, department store, or home improvement store or with a kit ordered through the mail or over the Internet. However, the kit must be provided by a laboratory licensed in accordance with the Radon Industry Licensing Act.
(Source: P.A. 96-417, eff. 1-1-10; 96-1000, eff. 7-2-10.)

(105 ILCS 5/10-20.49)
Sec. 10-20.49. Compliance with Chemical Safety Acts. Each school district must adopt a procedure to comply with the requirements of the Lawn Care Products Application and Notice Act and the Structural Pest Control Act. The school district must designate a staff person who is responsible for compliance with the requirements of these Acts.
(Source: P.A. 96-424, eff. 8-13-09; 96-1000, eff. 7-2-10.)

(105 ILCS 5/10-20.50)
Sec. 10-20.50. (Repealed).
(Source: P.A. 96-1000, eff. 7-2-10. Repealed by P.A. 97-256, eff. 1-1-12.)

(105 ILCS 5/10-20.51)
Sec. 10-20.51. Press boxes; accessibility. A school board does not have to comply with the Illinois Accessibility Code (71 Ill. Adm. Code 400) with respect to accessibility to press boxes that are on school property if the press boxes are in bleachers that have points of entry at only one level, and the aggregate area of the press box is no more than 500 square feet.
(Source: P.A. 96-674, eff. 8-25-09; 96-1000, eff. 7-2-10; 97-355, eff. 1-1-12.)

(105 ILCS 5/10-20.52)
Sec. 10-20.52. American Sign Language courses. School boards are encouraged to implement American Sign Language courses into school foreign language curricula.
(Source: P.A. 96-843, eff. 6-1-10; 97-333, eff. 8-12-11.)

(105 ILCS 5/10-20.53)
Sec. 10-20.53. Minimum reading instruction. Each school board shall promote 60 minutes of minimum reading opportunities daily for students in kindergarten through 3rd grade whose reading level is one grade level or lower than their current grade level according to current learning standards and the school district.
(Source: P.A. 97-88, eff. 7-8-11; 97-813, eff. 7-13-12.)

(105 ILCS 5/10-20.54)
Sec. 10-20.54. (Repealed).
(Source: P.A. 97-813, eff. 7-13-12. Repealed by P.A. 99-245, eff. 8-3-15.)

(105 ILCS 5/10-20.55)
Sec. 10-20.55. Bring Your Parents to School Day. A school board may designate the first Monday in October of each year "Bring Your Parents to School Day" to promote parental involvement and student success. On this day, the school board may permit the parents or guardians of students to attend class with their children and meet with teachers and administrators during the school day.
(Source: P.A. 98-304, eff. 1-1-14.)

(105 ILCS 5/10-20.56)
Sec. 10-20.56. E-learning days.
(a) The State Board of Education shall establish and maintain, for implementation in selected school districts during the 2015-2016, 2016-2017, and 2017-2018 school years, a pilot program for use of electronic-learning (e-learning) days, as described in this Section. The State Superintendent of Education shall select up to 3 school districts for this program, at least one of which may be an elementary or unit school district. The use of e-learning days may not begin until the second semester of the 2015-2016 school year, and the pilot program shall conclude with the end of the 2017-2018 school year. On or before June 1, 2019, the State Board shall report its recommendation for expansion, revision, or discontinuation of the program to the Governor and General Assembly.
(b) The school board of a school district selected by the State Superintendent of Education under subsection (a) of this Section may, by resolution, adopt a research-based program or research-based programs for e-learning days district-wide that shall permit student instruction to be received electronically while students are not physically present in lieu of the district's scheduled emergency days as required by Section 10-19 of this Code. The research-based program or programs may not exceed the minimum number of emergency days in the approved school calendar and must be submitted to the State Superintendent for approval on or before September 1st annually to ensure access for all students. The State Superintendent shall approve programs that ensure that the specific needs of all students are met, including special education students and English learners, and that all mandates are still met using the proposed research-based program. The e-learning program may utilize the Internet, telephones, texts, chat rooms, or other similar means of electronic communication for instruction and interaction between teachers and students that meet the needs of all learners.
(c) Before its adoption by a school board, a school district's initial proposal for an e-learning program or for renewal of such a program must be approved by the State Board of Education and shall follow a public hearing, at a regular or special meeting of the school board, in which the terms of the proposal must be substantially presented and an opportunity for allowing public comments must be provided. Notice of such public hearing must be provided at least 10 days prior to the hearing by:
(1) publication in a newspaper of general circulation

in the school district;

(2) written or electronic notice designed to reach

the parents or guardians of all students enrolled in the school district; and

(3) written or electronic notice designed to reach

any exclusive collective bargaining representatives of school district employees and all those employees not in a collective bargaining unit.

(d) A proposal for an e-learning program must be timely approved by the State Board of Education if the requirements specified in this Section have been met and if, in the view of the State Board of Education, the proposal contains provisions designed to reasonably and practicably accomplish the following:
(1) to ensure and verify at least 5 clock hours of

instruction or school work for each student participating in an e-learning day;

(2) to ensure access from home or other appropriate

remote facility for all students participating, including computers, the Internet, and other forms of electronic communication that must be utilized in the proposed program;

(3) to ensure appropriate learning opportunities for

students with special needs;

(4) to monitor and verify each student's electronic

participation;

(5) to address the extent to which student

participation is within the student's control as to the time, pace, and means of learning;

(6) to provide effective notice to students and their

parents or guardians of the use of particular days for e-learning;

(7) to provide staff and students with adequate

training for e-learning days' participation;

(8) to ensure an opportunity for any collective

bargaining negotiations with representatives of the school district's employees that would be legally required; and

(9) to review and revise the program as implemented

to address difficulties confronted.

The State Board of Education's approval of a school district's initial e-learning program and renewal of the e-learning program shall be for a term of 3 years.
(e) The State Board of Education may adopt rules governing its supervision and review of e-learning programs consistent with the provision of this Section. However, in the absence of such rules, school districts may submit proposals for State Board of Education consideration under the authority of this Section.
(Source: P.A. 99-194, eff. 7-30-15; 99-642, eff. 7-28-16.)

(105 ILCS 5/10-20.57)
Sec. 10-20.57. Carbon monoxide alarm required.
(a) In this Section:
"Approved carbon monoxide alarm" and "alarm" have the meaning ascribed to those terms in the Carbon Monoxide Alarm Detector Act.
"Carbon monoxide detector" and "detector" mean a device having a sensor that responds to carbon monoxide gas and that is connected to an alarm control unit and approved in accordance with rules adopted by the State Fire Marshal.
(b) A school board shall require that each school under its authority be equipped with approved carbon monoxide alarms or carbon monoxide detectors. The alarms must be powered as follows:
(1) For a school designed before January 1, 2016 (the

effective date of Public Act 99-470), alarms powered by batteries are permitted. In accordance with Section 17-2.11 of this Code, alarms permanently powered by the building's electrical system and monitored by any required fire alarm system are also permitted. Fire prevention and safety tax levy proceeds or bond proceeds may be used for alarms.

(2) For a school designed on or after January 1, 2016

(the effective date of Public Act 99-470), alarms must be permanently powered by the building's electrical system or be an approved carbon monoxide detection system. An installation required in this subdivision (2) must be monitored by any required fire alarm system.

Alarms or detectors must be located within 20 feet of a carbon monoxide emitting device. Alarms or detectors must be in operating condition and be inspected annually. A school is exempt from the requirements of this Section if it does not have or is not close to any sources of carbon monoxide. A school must require plans, protocols, and procedures in response to the activation of a carbon monoxide alarm or carbon monoxide detection system.
(Source: P.A. 99-470, eff. 1-1-16; 99-642, eff. 7-28-16.)

(105 ILCS 5/10-20.58)
Sec. 10-20.58. Accelerate College pilot program. School districts may enter into Accelerate College educational partnership agreements as authorized under Section 3-42.4 of the Public Community College Act.
(Source: P.A. 99-611, eff. 7-22-16; 100-201, eff. 8-18-17.)

(105 ILCS 5/10-20.59)
Sec. 10-20.59. DCFS liaison.
(a) Each school board may appoint at least one employee to act as a liaison to facilitate the enrollment and transfer of records of students in the legal custody of the Department of Children and Family Services when enrolling in or changing schools. The school board may appoint any employee of the school district who is licensed under Article 21B of this Code to act as a liaison; however, employees who meet any of the following criteria must be prioritized for appointment:
(1) Employees who have worked with mobile student

populations or students in foster care.

(2) Employees who are familiar with enrollment,

record transfers, existing community services, and student support services.

(3) Employees who serve as a high-level administrator.
(4) Employees who are counselors or have experience

with student counseling.

(5) Employees who are knowledgeable on child welfare

policies.

(6) Employees who serve as a school social worker.
(b) Liaisons under this Section are encouraged to build capacity and infrastructure within their school district to support students in the legal custody of the Department of Children and Family Services. Liaison responsibilities may include the following:
(1) streamlining the enrollment processes for

students in foster care;

(2) implementing student data tracking and monitoring

mechanisms;

(3) ensuring that students in the legal custody of

the Department of Children and Family Services receive all school nutrition and meal programs available;

(4) coordinating student withdrawal from a school,

record transfers, and credit recovery;

(5) becoming experts on the foster care system and

State laws and policies in place that support children under the legal custody of the Department of Children and Family Services;

(6) coordinating with child welfare partners;
(7) providing foster care-related information and

training to the school district;

(8) working with the Department of Children and

Family Services to help students maintain their school placement, if appropriate;

(9) reviewing student schedules to ensure that

students are on track to graduate;

(10) encouraging a successful transition into

adulthood and post-secondary opportunities;

(11) encouraging involvement in extracurricular

activities; and

(12) knowing what support is available within the

school district and community for students in the legal custody of the Department of Children and Family Services.

(c) A school district is encouraged to designate a liaison by the beginning of the 2017-2018 school year.
(d) Individuals licensed under Article 21B of this Code acting as a liaison under this Section shall perform the duties of a liaison in addition to existing contractual obligations.
(Source: P.A. 99-781, eff. 8-12-16; 100-201, eff. 8-18-17.)

(105 ILCS 5/10-20.60)
(Text of Section from P.A. 100-14)
Sec. 10-20.60. Implicit bias training.
(a) The General Assembly makes the following findings:
(1) implicit racial bias influences evaluations of

and behavior toward those who are the subject of the bias;

(2) understanding implicit racial bias is needed in

order to reduce that bias;

(3) marginalized students would benefit from having

access to educators who have worked to reduce their biases; and

(4) training that helps educators overcome implicit

racial bias has implication for classroom interactions, student evaluation, and classroom engagement; it also affects student academic self-concept.

(b) Each school board shall require in-service training for school personnel to include training to develop cultural competency, including understanding and reducing implicit racial bias.
(c) As used in this Section, "implicit racial bias" means a preference, positive or negative, for a racial or ethnic group that operates outside of awareness. This bias has 3 different components: affective, behavioral, and cognitive.
(Source: P.A. 100-14, eff. 7-1-17.)

(Text of Section from P.A. 100-29)
Sec. 10-20.60. Breastfeeding accommodations for pupils.
(a) Each public school shall provide reasonable accommodations to a lactating pupil on a school campus to express breast milk, breastfeed an infant child, or address other needs related to breastfeeding. Reasonable accommodations under this Section include, but are not limited to, all of the following:
(1) Access to a private and secure room, other than a

restroom, to express breast milk or breastfeed an infant child.

(2) Permission to bring onto a school campus a breast

pump and any other equipment used to express breast milk.

(3) Access to a power source for a breast pump or any

other equipment used to express breast milk.

(4) Access to a place to store expressed breast milk

safely.

(b) A lactating pupil on a school campus must be provided a reasonable amount of time to accommodate her need to express breast milk or breastfeed an infant child.
(c) A public school shall provide the reasonable accommodations specified in subsections (a) and (b) of this Section only if there is at least one lactating pupil on the school campus.
(d) A public school may use an existing facility to meet the requirements specified in subsection (a) of this Section.
(e) A pupil may not incur an academic penalty as a result of her use, during the school day, of the reasonable accommodations specified in this Section and must be provided the opportunity to make up any work missed due to such use.
(f) In instances where a student files a complaint of noncompliance with the requirements of this Section, the public school shall implement the grievance procedure of 23 Ill. Adm. Code 200, including appeals procedures.
(Source: P.A. 100-29, eff. 1-1-18.)

(Text of Section from P.A. 100-133)
Sec. 10-20.60. Dual enrollment and dual credit notification. A school board shall require the school district's high schools, if any, to inform all 11th and 12th grade students of dual enrollment and dual credit opportunities at public community colleges for qualified students.
(Source: P.A. 100-133, eff. 1-1-18.)

(Text of Section from P.A. 100-163)
Sec. 10-20.60. Availability of feminine hygiene products.
(a) The General Assembly finds the following:
(1) Feminine hygiene products are a health care

necessity and not an item that can be foregone or substituted easily.

(2) Access to feminine hygiene products is a serious

and ongoing need in this State.

(3) When students do not have access to affordable

feminine hygiene products, they may miss multiple days of school every month.

(4) When students have access to quality feminine

hygiene products, they are able to continue with their daily lives with minimal interruption.

(b) In this Section:
"Feminine hygiene products" means tampons and sanitary napkins for use in connection with the menstrual cycle.
"School building" means any facility (i) that is owned or leased by a school district or over which the school board has care, custody, and control and (ii) in which there is a public school serving students in grades 6 through 12.
(c) A school district shall make feminine hygiene products available, at no cost to students, in the bathrooms of school buildings.
(Source: P.A. 100-163, eff. 1-1-18.)

(Text of Section from P.A. 100-204)
Sec. 10-20.60. Booking stations on school grounds.
(a) There shall be no student booking station established or maintained on the grounds of any school.
(b) This prohibition shall be applied to student booking stations only, as defined in this Section. The prohibition does not prohibit or affect the establishment or maintenance of any place operated by or under the control of law enforcement personnel, school resource officers, or other security personnel that does not also qualify as a student booking station as defined in paragraph (2) of subsection (d) of this Section. The prohibition does not affect or limit the powers afforded law enforcement officers to perform their duties within schools as otherwise prescribed by law.
(c) When the underlying suspected or alleged criminal act is an act of violence, and isolation of a student or students is deemed necessary to the interest of public safety, and no other location is adequate for secure isolation of the student or students, offices as described in paragraph (1) of subsection (d) of this Section may be employed to detain students for a period no longer than that required to alleviate that threat to public safety.
(d) As used in this Section, "student booking station" means a building, office, room, or any indefinitely established space or site, mobile or fixed, which operates concurrently as:
(1) predominantly or regularly a place of operation

for a municipal police department, county sheriff department, or other law enforcement agency, or under the primary control thereof; and

(2) a site at which students are detained in

connection with criminal charges or allegations against those students, taken into custody, or engaged with law enforcement personnel in any process that creates a law enforcement record of that contact with law enforcement personnel or processes.

(Source: P.A. 100-204, eff. 8-18-17.)

(Text of Section from P.A. 100-356)
Sec. 10-20.60. School social worker. A school board may employ school social workers who have graduated with a master's or higher degree in social work from an accredited graduate school of social work and have such additional qualifications as may be required by the State Board of Education and who hold a Professional Educator License with a school support personnel endorsement for school social work pursuant to Section 21B-25 of this Code. Only persons so licensed and endorsed may use the title "school social worker". A school social worker may provide individual and group services to the general student population and to students with disabilities pursuant to Article 14 of this Code and rules set forth in 23 Ill. Adm. Code 226, Special Education, adopted by the State Board of Education and may provide support and consultation to administrators, teachers, and other school personnel consistent with their professional qualifications and the provisions of this Code and other applicable laws. School districts may employ a sufficient number of school social workers to address the needs of their students and schools and may maintain the nationally recommended student-to-school social worker ratio of 250 to 1. A school social worker may not provide such services outside his or her employment to any student in the district or districts that employ the school social worker.
(Source: P.A. 100-356, eff. 8-25-17.)

(Text of Section from P.A. 100-505)
Sec. 10-20.60. School-grown produce. A school district may serve students produce grown and harvested by students in school-owned facilities utilizing hydroponics or aeroponics or in school-owned or community gardens if the soil and compost in which the produce is grown meets the standards adopted in 35 Ill. Adm. Code 830.503, if applicable, and the produce is served in accordance with the standards adopted in 77 Ill. Adm. Code 750.
(Source: P.A. 100-505, eff. 6-1-18.)

(105 ILCS 5/10-21) (from Ch. 122, par. 10-21)
Sec. 10-21. Additional duties of board. Boards of education in addition to the duties enumerated above shall have the additional duties enumerated in Sections 10-21.1 through 10-21.11.
(Source: P.A. 86-21; 86-890; 86-1028.)

(105 ILCS 5/10-21.1) (from Ch. 122, par. 10-21.1)
Sec. 10-21.1. Employment of teachers.
To examine teachers by examinations supplemental to any other examinations and to employ teachers and fix the amount of their salaries subject to limitations set forth in this Act. Provided, that in fixing salaries of certificated employees school boards shall make no discrimination on account of sex; provided, further, that sabbatical leaves, with full or partial salary, may be granted in accordance with the rules of the board.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/10-21.2) (from Ch. 122, par. 10-21.2)
Sec. 10-21.2. Schools of different grades.
To establish schools of different grades and to adopt regulations for the admission of pupils into them; however, in any district having less than 2,000 inhabitants no grades above the eighth shall be maintained unless they were maintained during the school year ended June 30, 1949.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/10-21.3) (from Ch. 122, par. 10-21.3)
Sec. 10-21.3. Attendance units.
To establish one or more attendance units within the district. As soon as practicable, and from time to time thereafter, the board shall change or revise existing units or create new units in a manner which will take into consideration the prevention of segregation and the elimination of separation of children in public schools because of color, race or nationality. All records pertaining to the creation, alteration or revision of attendance units shall be open to the public.
(Source: Laws 1963, p. 1107.)

(105 ILCS 5/10-21.3a)
Sec. 10-21.3a. Transfer of students.
(a) Each school board shall establish and implement a policy governing the transfer of a student from one attendance center to another within the school district upon the request of the student's parent or guardian. Any request by a parent or guardian to transfer his or her child from one attendance center to another within the school district pursuant to Section 1116 of the federal Elementary and Secondary Education Act of 1965 (20 U.S.C. Sec. 6316) must be made no later than 30 days after the parent or guardian receives notice of the right to transfer pursuant to that law. A student may not transfer to any of the following attendance centers, except by change in residence if the policy authorizes enrollment based on residence in an attendance area or unless approved by the board on an individual basis:
(1) An attendance center that exceeds or as a result

of the transfer would exceed its attendance capacity.

(2) An attendance center for which the board has

established academic criteria for enrollment if the student does not meet the criteria, provided that the transfer must be permitted if the attendance center is the only attendance center serving the student's grade that has not been identified for school improvement, corrective action, or restructuring under Section 1116 of the federal Elementary and Secondary Education Act of 1965 (20 U.S.C. Sec. 6316).

(3) Any attendance center if the transfer would

prevent the school district from meeting its obligations under a State or federal law, court order, or consent decree applicable to the school district.

(b) Each school board shall establish and implement a policy governing the transfer of students within a school district from a persistently dangerous school to another public school in that district that is not deemed to be persistently dangerous. In order to be considered a persistently dangerous school, the school must meet all of the following criteria for 2 consecutive years:
(1) Have greater than 3% of the students enrolled in

the school expelled for violence-related conduct.

(2) Have one or more students expelled for bringing a

firearm to school as defined in 18 U.S.C. 921.

(3) Have at least 3% of the students enrolled in the

school exercise the individual option to transfer schools pursuant to subsection (c) of this Section.

(c) A student may transfer from one public school to another public school in that district if the student is a victim of a violent crime as defined in Section 3 of the Rights of Crime Victims and Witnesses Act. The violent crime must have occurred on school grounds during regular school hours or during a school-sponsored event.
(d) Transfers made pursuant to subsections (b) and (c) of this Section shall be made in compliance with the federal No Child Left Behind Act of 2001 (Public Law 107-110).
(Source: P.A. 96-328, eff. 8-11-09.)

(105 ILCS 5/10-21.4) (from Ch. 122, par. 10-21.4)
Sec. 10-21.4. Superintendent - Duties. Except in districts in which there is only one school with fewer than 4 teachers, to employ a superintendent, who shall have charge of the administration of the schools under the direction of the board of education. However, in any school district that has boundaries that lie in 3 counties, one county of which has a population exceeding 1,000,000 inhabitants, that has an enrollment of more than 35,000 students, and that has on staff properly licensed assistant superintendents or directors in the areas of instruction, finance, special education, assessments, and career and technology education, the school board may instead, by a vote of a majority of its full membership, appoint a chief executive officer to serve as its superintendent, who shall be a person of recognized administrative ability and management experience, hold a master's degree, have been employed with the school district for a minimum of 5 years in an administrative capacity, be responsible for the management of the district, and have all other powers and duties of a superintendent as set forth in this Code, but who shall be exempt from the provisions and requirements of Section 21B-15 of this Code for a period of 5 years.
In addition to the administrative duties, the superintendent shall make recommendations to the board concerning the budget, building plans, the locations of sites, the selection, retention and dismissal of teachers and all other employees, the selection of textbooks, instructional material and courses of study. However, in districts under a Financial Oversight Panel pursuant to Section 1A-8 for violating a financial plan, the duties and responsibilities of the superintendent in relation to the financial and business operations of the district shall be approved by the Panel. In the event the Board refuses or fails to follow a directive or comply with an information request of the Panel, the performance of those duties shall be subject to the direction of the Panel. The superintendent shall also notify the State Board of Education, the board and the chief administrative official, other than the alleged perpetrator himself, in the school where the alleged perpetrator serves, that any person who is employed in a school or otherwise comes into frequent contact with children in the school has been named as a perpetrator in an indicated report filed pursuant to the Abused and Neglected Child Reporting Act, approved June 26, 1975, as amended. The superintendent shall keep or cause to be kept the records and accounts as directed and required by the board, aid in making reports required by the board, and perform such other duties as the board may delegate to him.
In addition, each year at a time designated by the State Superintendent of Education, each superintendent shall report to the State Board of Education the number of high school students in the district who are enrolled in accredited courses (for which high school credit will be awarded upon successful completion of the courses) at any community college, together with the name and number of the course or courses which each such student is taking.
The provisions of this Section shall also apply to board of director districts.
Notice of intent not to renew a contract must be given in writing stating the specific reason therefor by April 1 of the contract year unless the contract specifically provides otherwise. Failure to do so will automatically extend the contract for an additional year. Within 10 days after receipt of notice of intent not to renew a contract, the superintendent may request a closed session hearing on the dismissal. At the hearing the superintendent has the privilege of presenting evidence, witnesses and defenses on the grounds for dismissal. The provisions of this paragraph shall not apply to a district under a Financial Oversight Panel pursuant to Section 1A-8 for violating a financial plan.
(Source: P.A. 99-846, eff. 6-1-17.)

(105 ILCS 5/10-21.4a) (from Ch. 122, par. 10-21.4a)
Sec. 10-21.4a. Principals and assistant principals - Duties. To employ principals and assistant principals who hold valid supervisory or administrative certificates. The principal, with the assistance of any assistant principals, shall supervise the operation of attendance centers as the board shall determine necessary. In an attendance center having fewer than 4 teachers, a head teacher who does not qualify as a principal may be assigned in the place of a principal.
The principal, with the assistance of any assistant principals, shall assume administrative responsibilities and instructional leadership, under the supervision of the superintendent, and in accordance with reasonable rules and regulations of the board, for the planning, operation and evaluation of the educational program of the attendance area to which he or she is assigned. However, in districts under a Financial Oversight Panel pursuant to Section 1A-8 for violating a financial plan, the duties and responsibilities of principals and assistant principals in relation to the financial and business operations of the district shall be approved by the Panel. In the event the Board refuses or fails to follow a directive or comply with an information request of the Panel, the performance of those duties shall be subject to the direction of the Panel.
School boards shall specify in their formal job description for principals that his or her primary responsibility is in the improvement of instruction. A majority of the time spent by a principal shall be spent on curriculum and staff development through both formal and informal activities, establishing clear lines of communication regarding school goals, accomplishments, practices and policies with parents and teachers.
Unless residency within a school district is made an express condition of a person's employment or continued employment as a principal or assistant principal of that school district at the time of the person's initial employment as a principal or assistant principal of that district, residency within that school district may not at any time thereafter be made a condition of that person's employment or continued employment as a principal or assistant principal of the district, without regard to whether the person's initial employment as a principal or assistant principal of the district began before or begins on or after the effective date of this amendatory Act of 1996 and without regard to whether that person's residency within or outside of the district began or was changed before or begins or changes on or after that effective date. In no event shall residency within a school district be considered in determining the compensation of a principal or assistant principal or the assignment or transfer of a principal or assistant principal to an attendance center of the district.
School boards shall ensure that their principals and assistant principals are evaluated on their instructional leadership ability and their ability to maintain a positive education and learning climate.
It shall also be the responsibility of the principal to utilize resources of proper law enforcement agencies when the safety and welfare of students and teachers are threatened by illegal use of drugs and alcohol, by illegal use or possession of weapons, or by illegal gang activity.
The principal shall submit recommendations to the superintendent concerning the appointment, retention, promotion and assignment of all personnel assigned to the attendance center.
(Source: P.A. 97-217, eff. 7-28-11; 98-59, eff. 1-1-14.)

(105 ILCS 5/10-21.5) (from Ch. 122, par. 10-21.5)
Sec. 10-21.5. Establishment of high schools. The board of education of any community high school district, township high school district, consolidated high school district, or community unit district heretofore created shall within 4 years from the date of such creation establish within the district one or more high schools with a program of studies extending through the ninth to twelfth years, inclusive, and in such districts created hereafter the board of education shall within four years following the creation of the district establish such high schools.
Notwithstanding any other provision of this Act, any unit district that has a majority of its territory in the same county as a special charter district that, as authorized by Section 12-24, accepts tuition students in grades 9-12 from a neighboring unit district that does not maintain a high school may, by agreement between the school board of the unit district and the school board of the charter district, send its students in grades 9-12 to the charter district upon payment of such tuition and other terms as may be agreed by the boards.
Except as otherwise provided in Section 5-32, if the board of education fails to establish a high school as required by this section the district shall become automatically dissolved and the property and territory of such district shall be disposed of in the manner provided in this Act, provided that no community high school district shall be dissolved under this Act where an election has been held, a site selected, and bonds to construct a high school building have been sold prior to September 1, 1955.
(Source: P.A. 87-1022.)

(105 ILCS 5/10-21.6)
Sec. 10-21.6. (Repealed).
(Source: P.A. 83-795. Repealed by P.A. 97-256, eff. 1-1-12.)

(105 ILCS 5/10-21.7) (from Ch. 122, par. 10-21.7)
Sec. 10-21.7. Attacks on school personnel.
(a) In the Section, "school" means any public or private elementary or secondary school.
(b) Upon receipt of a written complaint from any school personnel, the superintendent, or other appropriate administrative officer for a private school, shall report all incidents of battery committed against teachers, teacher personnel, administrative personnel or educational support personnel to the local law enforcement authorities immediately after the occurrence of the attack and to the Department of State Police's Illinois Uniform Crime Reporting Program no later than 3 days after the occurrence of the attack. The State Board of Education shall receive monthly as well as annual statistical compilations of attacks on school personnel from the Department of State Police through the Illinois Uniform Crime Reporting Program. The State Board of Education shall compile this information by school district and make it available to the public.
(Source: P.A. 91-491, eff. 8-13-99.)

(105 ILCS 5/10-21.8) (from Ch. 122, par. 10-21.8)
Sec. 10-21.8. Correspondence and Reports. In the absence of any court order to the contrary to require that, upon the request of either parent of a pupil whose parents are divorced, copies of the following: reports or records which reflect the pupil's academic progress, reports of the pupil's emotional and physical health, notices of school-initiated parent-teacher conference, notices of major school-sponsored events, such as open houses, which involve pupil-parent interaction, and copies of the school calendar regarding the child which are furnished by the school district to one parent be furnished by mail to the other parent. Notwithstanding the foregoing provisions of this Section a school board shall not, under the authority of this Section, refuse to mail copies of reports, records, notices or other documents regarding a pupil to a parent of the pupil as provided by this Section, unless the school board first has been furnished with a certified copy of the court order prohibiting the release of such reports, records, notices or other documents to that parent. No such reports or records with respect to a pupil shall be provided to a parent who has been prohibited by an order of protection from inspecting or obtaining school records of that pupil pursuant to the Illinois Domestic Violence Act of 1986, as now or hereafter amended.
(Source: P.A. 86-966.)

(105 ILCS 5/10-21.9) (from Ch. 122, par. 10-21.9)
Sec. 10-21.9. Criminal history records checks and checks of the Statewide Sex Offender Database and Statewide Murderer and Violent Offender Against Youth Database.
(a) Certified and noncertified applicants for employment with a school district, except school bus driver applicants, are required as a condition of employment to authorize a fingerprint-based criminal history records check to determine if such applicants have been convicted of any of the enumerated criminal or drug offenses in subsection (c) of this Section or have been convicted, within 7 years of the application for employment with the school district, of any other felony under the laws of this State or of any offense committed or attempted in any other state or against the laws of the United States that, if committed or attempted in this State, would have been punishable as a felony under the laws of this State. Authorization for the check shall be furnished by the applicant to the school district, except that if the applicant is a substitute teacher seeking employment in more than one school district, a teacher seeking concurrent part-time employment positions with more than one school district (as a reading specialist, special education teacher or otherwise), or an educational support personnel employee seeking employment positions with more than one district, any such district may require the applicant to furnish authorization for the check to the regional superintendent of the educational service region in which are located the school districts in which the applicant is seeking employment as a substitute or concurrent part-time teacher or concurrent educational support personnel employee. Upon receipt of this authorization, the school district or the appropriate regional superintendent, as the case may be, shall submit the applicant's name, sex, race, date of birth, social security number, fingerprint images, and other identifiers, as prescribed by the Department of State Police, to the Department. The regional superintendent submitting the requisite information to the Department of State Police shall promptly notify the school districts in which the applicant is seeking employment as a substitute or concurrent part-time teacher or concurrent educational support personnel employee that the check of the applicant has been requested. The Department of State Police and the Federal Bureau of Investigation shall furnish, pursuant to a fingerprint-based criminal history records check, records of convictions, forever and hereinafter, until expunged, to the president of the school board for the school district that requested the check, or to the regional superintendent who requested the check. The Department shall charge the school district or the appropriate regional superintendent a fee for conducting such check, which fee shall be deposited in the State Police Services Fund and shall not exceed the cost of the inquiry; and the applicant shall not be charged a fee for such check by the school district or by the regional superintendent, except that those applicants seeking employment as a substitute teacher with a school district may be charged a fee not to exceed the cost of the inquiry. Subject to appropriations for these purposes, the State Superintendent of Education shall reimburse school districts and regional superintendents for fees paid to obtain criminal history records checks under this Section.
(a-5) The school district or regional superintendent shall further perform a check of the Statewide Sex Offender Database, as authorized by the Sex Offender Community Notification Law, for each applicant.
(a-6) The school district or regional superintendent shall further perform a check of the Statewide Murderer and Violent Offender Against Youth Database, as authorized by the Murderer and Violent Offender Against Youth Community Notification Law, for each applicant.
(b) Any information concerning the record of convictions obtained by the president of the school board or the regional superintendent shall be confidential and may only be transmitted to the superintendent of the school district or his designee, the appropriate regional superintendent if the check was requested by the school district, the presidents of the appropriate school boards if the check was requested from the Department of State Police by the regional superintendent, the State Superintendent of Education, the State Teacher Certification Board, any other person necessary to the decision of hiring the applicant for employment, or for clarification purposes the Department of State Police or Statewide Sex Offender Database, or both. A copy of the record of convictions obtained from the Department of State Police shall be provided to the applicant for employment. Upon the check of the Statewide Sex Offender Database, the school district or regional superintendent shall notify an applicant as to whether or not the applicant has been identified in the Database as a sex offender. If a check of an applicant for employment as a substitute or concurrent part-time teacher or concurrent educational support personnel employee in more than one school district was requested by the regional superintendent, and the Department of State Police upon a check ascertains that the applicant has not been convicted of any of the enumerated criminal or drug offenses in subsection (c) of this Section or has not been convicted, within 7 years of the application for employment with the school district, of any other felony under the laws of this State or of any offense committed or attempted in any other state or against the laws of the United States that, if committed or attempted in this State, would have been punishable as a felony under the laws of this State and so notifies the regional superintendent and if the regional superintendent upon a check ascertains that the applicant has not been identified in the Sex Offender Database as a sex offender, then the regional superintendent shall issue to the applicant a certificate evidencing that as of the date specified by the Department of State Police the applicant has not been convicted of any of the enumerated criminal or drug offenses in subsection (c) of this Section or has not been convicted, within 7 years of the application for employment with the school district, of any other felony under the laws of this State or of any offense committed or attempted in any other state or against the laws of the United States that, if committed or attempted in this State, would have been punishable as a felony under the laws of this State and evidencing that as of the date that the regional superintendent conducted a check of the Statewide Sex Offender Database, the applicant has not been identified in the Database as a sex offender. The school board of any school district may rely on the certificate issued by any regional superintendent to that substitute teacher, concurrent part-time teacher, or concurrent educational support personnel employee or may initiate its own criminal history records check of the applicant through the Department of State Police and its own check of the Statewide Sex Offender Database as provided in subsection (a). Any unauthorized release of confidential information may be a violation of Section 7 of the Criminal Identification Act.
(c) No school board shall knowingly employ a person who has been convicted of any offense that would subject him or her to license suspension or revocation pursuant to Section 21B-80 of this Code. Further, no school board shall knowingly employ a person who has been found to be the perpetrator of sexual or physical abuse of any minor under 18 years of age pursuant to proceedings under Article II of the Juvenile Court Act of 1987.
(d) No school board shall knowingly employ a person for whom a criminal history records check and a Statewide Sex Offender Database check has not been initiated.
(e) Upon receipt of the record of a conviction of or a finding of child abuse by a holder of any certificate issued pursuant to Article 21 or Section 34-8.1 or 34-83 of the School Code, the State Superintendent of Education may initiate certificate suspension and revocation proceedings as authorized by law.
(e-5) The superintendent of the employing school board shall, in writing, notify the State Superintendent of Education and the applicable regional superintendent of schools of any certificate holder whom he or she has reasonable cause to believe has committed an intentional act of abuse or neglect with the result of making a child an abused child or a neglected child, as defined in Section 3 of the Abused and Neglected Child Reporting Act, and that act resulted in the certificate holder's dismissal or resignation from the school district. This notification must be submitted within 30 days after the dismissal or resignation. The certificate holder must also be contemporaneously sent a copy of the notice by the superintendent. All correspondence, documentation, and other information so received by the regional superintendent of schools, the State Superintendent of Education, the State Board of Education, or the State Teacher Certification Board under this subsection (e-5) is confidential and must not be disclosed to third parties, except (i) as necessary for the State Superintendent of Education or his or her designee to investigate and prosecute pursuant to Article 21 of this Code, (ii) pursuant to a court order, (iii) for disclosure to the certificate holder or his or her representative, or (iv) as otherwise provided in this Article and provided that any such information admitted into evidence in a hearing is exempt from this confidentiality and non-disclosure requirement. Except for an act of willful or wanton misconduct, any superintendent who provides notification as required in this subsection (e-5) shall have immunity from any liability, whether civil or criminal or that otherwise might result by reason of such action.
(f) After January 1, 1990 the provisions of this Section shall apply to all employees of persons or firms holding contracts with any school district including, but not limited to, food service workers, school bus drivers and other transportation employees, who have direct, daily contact with the pupils of any school in such district. For purposes of criminal history records checks and checks of the Statewide Sex Offender Database on employees of persons or firms holding contracts with more than one school district and assigned to more than one school district, the regional superintendent of the educational service region in which the contracting school districts are located may, at the request of any such school district, be responsible for receiving the authorization for a criminal history records check prepared by each such employee and submitting the same to the Department of State Police and for conducting a check of the Statewide Sex Offender Database for each employee. Any information concerning the record of conviction and identification as a sex offender of any such employee obtained by the regional superintendent shall be promptly reported to the president of the appropriate school board or school boards.
(f-5) Upon request of a school or school district, any information obtained by a school district pursuant to subsection (f) of this Section within the last year must be made available to the requesting school or school district.
(g) Prior to the commencement of any student teaching experience or required internship (which is referred to as student teaching in this Section) in the public schools, a student teacher is required to authorize a fingerprint-based criminal history records check. Authorization for and payment of the costs of the check must be furnished by the student teacher to the school district where the student teaching is to be completed. Upon receipt of this authorization and payment, the school district shall submit the student teacher's name, sex, race, date of birth, social security number, fingerprint images, and other identifiers, as prescribed by the Department of State Police, to the Department of State Police. The Department of State Police and the Federal Bureau of Investigation shall furnish, pursuant to a fingerprint-based criminal history records check, records of convictions, forever and hereinafter, until expunged, to the president of the school board for the school district that requested the check. The Department shall charge the school district a fee for conducting the check, which fee must not exceed the cost of the inquiry and must be deposited into the State Police Services Fund. The school district shall further perform a check of the Statewide Sex Offender Database, as authorized by the Sex Offender Community Notification Law, and of the Statewide Murderer and Violent Offender Against Youth Database, as authorized by the Murderer and Violent Offender Against Youth Registration Act, for each student teacher. No school board may knowingly allow a person to student teach for whom a criminal history records check, a Statewide Sex Offender Database check, and a Statewide Murderer and Violent Offender Against Youth Database check have not been completed and reviewed by the district.
A copy of the record of convictions obtained from the Department of State Police must be provided to the student teacher. Any information concerning the record of convictions obtained by the president of the school board is confidential and may only be transmitted to the superintendent of the school district or his or her designee, the State Superintendent of Education, the State Educator Preparation and Licensure Board, or, for clarification purposes, the Department of State Police or the Statewide Sex Offender Database or Statewide Murderer and Violent Offender Against Youth Database. Any unauthorized release of confidential information may be a violation of Section 7 of the Criminal Identification Act.
No school board may knowingly allow a person to student teach who has been convicted of any offense that would subject him or her to license suspension or revocation pursuant to Section 21B-80 of this Code or who has been found to be the perpetrator of sexual or physical abuse of a minor under 18 years of age pursuant to proceedings under Article II of the Juvenile Court Act of 1987.
(h) (Blank).
(Source: P.A. 99-21, eff. 1-1-16; 99-667, eff. 7-29-16.)

(105 ILCS 5/10-21.10) (from Ch. 122, par. 10-21.10)
Sec. 10-21.10. Electronic paging devices on school property. (a) The General Assembly finds and declares that the educational development of all persons to the limits of their capacities is a fundamental goal of the people of this State, that to achieve such goal it is essential to provide a safe and secure learning environment within the public schools, and that the unrestricted and unregulated use by students of pocket pagers and similar electronic paging devices on school grounds or in school buildings which are owned, occupied or leased by a school board for school purposes and activities adversely affects the educational environment, welfare and safety of students enrolled in the public schools, in that pocket pagers and similar electronic paging devices are being regularly used for the conduct of unlawful activities during school hours and on school property, including activities directly related to the unlawful possession, sale, delivery or other trafficking in drugs or other substances which constitute a "controlled substance" as that term is defined in the Illinois Controlled Substances Act. It is the purpose and intention of the General Assembly, in enacting this legislation, to reduce or eliminate the occurrence of such unlawful activities during school hours and on school property by restricting and regulating student use or possession of pocket pagers and similar electronic paging devices as provided in this Section, and by providing for the imposition of appropriate discipline and sanctions for any violation of the provisions of this Section.
(b) No student shall use or have in his or her possession any pocket pager or similar electronic paging device while in any school building or on any school property, during regular school hours or at any other time, unless the use or possession of such device by such student has first been expressly authorized by the school board acting in accordance with standards developed as provided in subsection (c) for the granting of approved exceptions to the general prohibition of this Section against such use or possession.
(c) The school board shall develop and promulgate written standards under which the board:
(1) may authorize the use or possession of a pocket pager or similar electronic paging device by a student while in a school building or on school property as an approved exception to the general prohibition of this Section against such use or possession; and
(2) may impose appropriate discipline or other sanctions against any student who violates any provision of this Section.
(Source: P.A. 86-791.)

(105 ILCS 5/10-21.11) (from Ch. 122, par. 10-21.11)
Sec. 10-21.11. Infectious disease policies and rules. To develop policies and adopt rules relating to the appropriate manner of managing children with chronic infectious diseases, not inconsistent with guidelines published by the State Board of Education and the Illinois Department of Public Health. Such policies and rules must include evaluation of students with a chronic infectious disease on an individual case-by-case basis, and may include different provisions for different age groups, classes of instruction, types of educational institution, and other reasonable classifications, as the school board may find appropriate.
This requirement applies to all school districts and public schools of this State, including special charter districts, Department of Corrections school districts, laboratory schools operated by the governing board of a public university, and alternative schools operated by a regional superintendent of schools.
(Source: P.A. 86-890; 86-1028.)

(105 ILCS 5/10-21.12) (from Ch. 122, par. 10-21.12)
Sec. 10-21.12. Transfer of teachers. The employment of a teacher transferred from one board or administrative agent to the control of a new or different board or administrative agent shall be considered continuous employment if such transfer of employment occurred by reason of any of the following events:
(1) a boundary change or the creation or

reorganization of any school district pursuant to Article 7 or 11E; or

(2) the deactivation or reactivation of any high

school or elementary school pursuant to Section 10-22.22b; or

(3) the creation, expansion, reduction or dissolution

of a special education program pursuant to Section 10-22.31, or the creation, expansion, reduction or dissolution of a joint educational program established under Section 10-22.31a; or

(4) the creation, expansion, reduction, termination

or dissolution of any joint agreement program operated by a regional superintendent, governing board, or other administrative agent or any program operated pursuant to an Intergovernmental Joint Agreement. The changes made by this amendatory Act of 1990 are declaratory of existing law.

(Source: P.A. 94-213, eff. 7-14-05; 94-1019, eff. 7-10-06.)

(105 ILCS 5/10-22) (from Ch. 122, par. 10-22)
Sec. 10-22. (Repealed).
(Source: P.A. 76-2268. Repealed by P.A. 89-159, eff. 1-1-96.)

(105 ILCS 5/10-22.1) (from Ch. 122, par. 10-22.1)
Sec. 10-22.1. Book for records.
To purchase a suitable book for their records.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/10-22.2) (from Ch. 122, par. 10-22.2)
Sec. 10-22.2. Compensation of clerk or secretary.
To allow the clerk or secretary a reasonable compensation for services, payable out of money not otherwise appropriated.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/10-22.3) (from Ch. 122, par. 10-22.3)
Sec. 10-22.3. Liability insurance for school board members, school board employees and student teachers. To insure against any loss or liability of the school district, members of school boards, employees, volunteer personnel authorized in Sections 10-22.34, 10-22.34a and 10-22.34b of this Code and student teachers by reason of civil rights damage claims and suits, constitutional rights damage claims and suits and death and bodily injury and property damage claims and suits, including defense thereof, when damages are sought for negligent or wrongful acts allegedly committed during the scope of employment or under the direction of the school board. Such insurance shall be carried in a company licensed to write such coverage in this State.
(Source: P.A. 79-210.)

(105 ILCS 5/10-22.3a) (from Ch. 122, par. 10-22.3a)
Sec. 10-22.3a. To provide for or to participate in provisions for insurance protection and benefits for its employees and their dependents including but not limited to retirement annuities, medical, surgical and hospitalization benefits in such types and amounts, if any, as shall be determined by the board, for the purpose of aiding in securing and retaining the services of competent employees. Where employee participation in such provisions is involved, the board, with the consent of the employee, may withhold deductions from the employee's salary necessary to defray the employee's share of such insurance costs. Such insurance or benefits may be contracted for only with an insurance company authorized to do business in this State. Such insurance may include provisions for employees and their dependents who rely on treatment by prayer or spiritual means alone for healing, in accordance with the tenets and practice of a recognized religious denomination.
For purposes of this Section, the term "dependent" means an employee's spouse and any unmarried child (1) under the age of 19 years including (a) an adopted child and (b) a step-child or recognized child who lives with the employee in a regular parent-child relationship, or (2) under the age of 23 who is enrolled as a full-time student in any accredited school, college or university. Nothing contained in this Code may preclude an elected school board member from participating in a group health insurance program provided to an employee of the school district that the board member serves if the board member is a dependent of that employee.
(Source: P.A. 94-410, eff. 8-2-05.)

(105 ILCS 5/10-22.3b) (from Ch. 122, par. 10-22.3b)
Sec. 10-22.3b. Health insurance for retired teachers. To make health insurance premium payments to the Teachers' Retirement System of the State of Illinois for those costs of participating in the health benefit program established under Article 16 of the Illinois Pension Code that are not paid by the System under Section 16-153.4 of the Illinois Pension Code and for the cost of premiums charged for participation in the health benefit program established under Section 6.5 of the State Employees Group Insurance Act of 1971, for eligible participants who retired from the school district.
(Source: P.A. 89-25, eff. 6-21-95.)

(105 ILCS 5/10-22.3c) (from Ch. 122, par. 10-22.3c)
Sec. 10-22.3c. Orders of protection. To prohibit the disclosure by any school employee to any person against whom the school district has received a certified copy of an order of protection the location or address of the petitioner for the order of protection or the identity of the schools in the district in which the petitioner's child or children are enrolled. The school district shall maintain the copy of the order of protection in the records of the child or children enrolled in the district whose parent is the petitioner of an order of protection.
(Source: P.A. 87-437.)

(105 ILCS 5/10-22.3d)
Sec. 10-22.3d. Woman's health care provider. Insurance protection and benefits for employees are subject to the provisions of Section 356r of the Illinois Insurance Code.
(Source: P.A. 89-514, eff. 7-17-96; 90-14, eff. 7-1-97.)

(105 ILCS 5/10-22.3e)
Sec. 10-22.3e. Post-parturition care. Insurance protection and benefits for employees shall provide the post-parturition care benefits required to be covered by a policy of accident and health insurance under Section 356s of the Illinois Insurance Code.
(Source: P.A. 89-513, eff. 9-15-96; 90-14, eff. 7-1-97.)

(105 ILCS 5/10-22.3f)
Sec. 10-22.3f. Required health benefits. Insurance protection and benefits for employees shall provide the post-mastectomy care benefits required to be covered by a policy of accident and health insurance under Section 356t and the coverage required under Sections 356g, 356g.5, 356g.5-1, 356u, 356w, 356x, 356z.6, 356z.8, 356z.9, 356z.11, 356z.12, 356z.13, 356z.14, 356z.15, 356z.22, and 356z.25 of the Illinois Insurance Code. Insurance policies shall comply with Section 356z.19 of the Illinois Insurance Code. The coverage shall comply with Sections 155.22a and 355b of the Illinois Insurance Code.
Rulemaking authority to implement Public Act 95-1045, if any, is conditioned on the rules being adopted in accordance with all provisions of the Illinois Administrative Procedure Act and all rules and procedures of the Joint Committee on Administrative Rules; any purported rule not so adopted, for whatever reason, is unauthorized.
(Source: P.A. 100-24, eff. 7-18-17; 100-138, eff. 8-18-17.)

(105 ILCS 5/10-22.4) (from Ch. 122, par. 10-22.4)
Sec. 10-22.4. Dismissal of teachers. To dismiss a teacher for incompetency, cruelty, negligence, immorality or other sufficient cause, to dismiss any teacher on the basis of performance and to dismiss any teacher whenever, in its opinion, he is not qualified to teach, or whenever, in its opinion, the interests of the schools require it, subject, however, to the provisions of Sections 24-10 to 24-16.5, inclusive. Temporary mental or physical incapacity to perform teaching duties, as found by a medical examination, is not a cause for dismissal. Marriage is not a cause of removal.
(Source: P.A. 97-8, eff. 6-13-11.)

(105 ILCS 5/10-22.4a) (from Ch. 122, par. 10-22.4a)
Sec. 10-22.4a. Arbitration of disputes. The school board may enter into agreements with employees or representatives of employees to resolve disputes and grievances by binding arbitration before disinterested third parties.
(Source: P.A. 82-107.)

(105 ILCS 5/10-22.5) (from Ch. 122, par. 10-22.5)
Sec. 10-22.5. Assignment of pupils to schools - Non-resident pupils - Tuition - Race discrimination. To assign pupils to the several schools in the district; to admit non-resident pupils when it can be done without prejudice to the rights of resident pupils and provide them with any services of the school including transportation; to fix the rates of tuition in accordance with Section 10-20.12a, and to collect and pay the same to the treasurer for the use of the district; but no pupil shall be excluded from or segregated in any such school on account of his color, race, sex, or nationality. Nothing herein shall be construed to permit or empower the State Board of Education to order, mandate or require busing or other transportation of pupils for the purpose of achieving racial balance in any school.
(Source: P.A. 81-1508.)

(105 ILCS 5/10-22.5a) (from Ch. 122, par. 10-22.5a)
Sec. 10-22.5a. Attendance by dependents of United States military personnel, foreign exchange students, and certain nonresident pupils.
(a) To enter into written agreements with cultural exchange organizations, or with nationally recognized eleemosynary institutions that promote excellence in the arts, mathematics, or science. The written agreements may provide for tuition free attendance at the local district school by foreign exchange students, or by nonresident pupils of eleemosynary institutions. The local board of education, as part of the agreement, may require that the cultural exchange program or the eleemosynary institutions provide services to the district in exchange for the waiver of nonresident tuition.
To enter into written agreements with adjacent school districts to provide for tuition free attendance by a student of the adjacent district when requested for the student's health and safety by the student or parent and both districts determine that the student's health or safety will be served by such attendance. Districts shall not be required to enter into such agreements nor be required to alter existing transportation services due to the attendance of such non-resident pupils.
(a-5) If, at the time of enrollment, a dependent of United States military personnel is housed in temporary housing located outside of a school district, but will be living within the district within 60 days after the time of initial enrollment, the dependent must be allowed to enroll, subject to the requirements of this subsection (a-5), and must not be charged tuition. Any United States military personnel attempting to enroll a dependent under this subsection (a-5) shall provide proof that the dependent will be living within the district within 60 days after the time of initial enrollment. Proof of residency may include, but is not limited to, postmarked mail addressed to the military personnel and sent to an address located within the district, a lease agreement for occupancy of a residence located within the district, or proof of ownership of a residence located within the district.
(b) Nonresident pupils and foreign exchange students attending school on a tuition free basis under such agreements and nonresident dependents of United States military personnel attending school on a tuition free basis may be counted for the purposes of determining the apportionment of State aid provided under Section 18-8.05 or 18-8.15 of this Code. No organization or institution participating in agreements authorized under this Section may exclude any individual for participation in its program on account of the person's race, color, sex, religion or nationality.
(Source: P.A. 100-465, eff. 8-31-17.)

(105 ILCS 5/10-22.6) (from Ch. 122, par. 10-22.6)
Sec. 10-22.6. Suspension or expulsion of pupils; school searches.
(a) To expel pupils guilty of gross disobedience or misconduct, including gross disobedience or misconduct perpetuated by electronic means, pursuant to subsection (b-20) of this Section, and no action shall lie against them for such expulsion. Expulsion shall take place only after the parents have been requested to appear at a meeting of the board, or with a hearing officer appointed by it, to discuss their child's behavior. Such request shall be made by registered or certified mail and shall state the time, place and purpose of the meeting. The board, or a hearing officer appointed by it, at such meeting shall state the reasons for dismissal and the date on which the expulsion is to become effective. If a hearing officer is appointed by the board he shall report to the board a written summary of the evidence heard at the meeting and the board may take such action thereon as it finds appropriate. If the board acts to expel a pupil, the written expulsion decision shall detail the specific reasons why removing the pupil from the learning environment is in the best interest of the school. The expulsion decision shall also include a rationale as to the specific duration of the expulsion. An expelled pupil may be immediately transferred to an alternative program in the manner provided in Article 13A or 13B of this Code. A pupil must not be denied transfer because of the expulsion, except in cases in which such transfer is deemed to cause a threat to the safety of students or staff in the alternative program.
(b) To suspend or by policy to authorize the superintendent of the district or the principal, assistant principal, or dean of students of any school to suspend pupils guilty of gross disobedience or misconduct, or to suspend pupils guilty of gross disobedience or misconduct on the school bus from riding the school bus, pursuant to subsections (b-15) and (b-20) of this Section, and no action shall lie against them for such suspension. The board may by policy authorize the superintendent of the district or the principal, assistant principal, or dean of students of any school to suspend pupils guilty of such acts for a period not to exceed 10 school days. If a pupil is suspended due to gross disobedience or misconduct on a school bus, the board may suspend the pupil in excess of 10 school days for safety reasons.
Any suspension shall be reported immediately to the parents or guardian of a pupil along with a full statement of the reasons for such suspension and a notice of their right to a review. The school board must be given a summary of the notice, including the reason for the suspension and the suspension length. Upon request of the parents or guardian the school board or a hearing officer appointed by it shall review such action of the superintendent or principal, assistant principal, or dean of students. At such review the parents or guardian of the pupil may appear and discuss the suspension with the board or its hearing officer. If a hearing officer is appointed by the board he shall report to the board a written summary of the evidence heard at the meeting. After its hearing or upon receipt of the written report of its hearing officer, the board may take such action as it finds appropriate. If a student is suspended pursuant to this subsection (b), the board shall, in the written suspension decision, detail the specific act of gross disobedience or misconduct resulting in the decision to suspend. The suspension decision shall also include a rationale as to the specific duration of the suspension. A pupil who is suspended in excess of 20 school days may be immediately transferred to an alternative program in the manner provided in Article 13A or 13B of this Code. A pupil must not be denied transfer because of the suspension, except in cases in which such transfer is deemed to cause a threat to the safety of students or staff in the alternative program.
(b-5) Among the many possible disciplinary interventions and consequences available to school officials, school exclusions, such as out-of-school suspensions and expulsions, are the most serious. School officials shall limit the number and duration of expulsions and suspensions to the greatest extent practicable, and it is recommended that they use them only for legitimate educational purposes. To ensure that students are not excluded from school unnecessarily, it is recommended that school officials consider forms of non-exclusionary discipline prior to using out-of-school suspensions or expulsions.
(b-10) Unless otherwise required by federal law or this Code, school boards may not institute zero-tolerance policies by which school administrators are required to suspend or expel students for particular behaviors.
(b-15) Out-of-school suspensions of 3 days or less may be used only if the student's continuing presence in school would pose a threat to school safety or a disruption to other students' learning opportunities. For purposes of this subsection (b-15), "threat to school safety or a disruption to other students' learning opportunities" shall be determined on a case-by-case basis by the school board or its designee. School officials shall make all reasonable efforts to resolve such threats, address such disruptions, and minimize the length of suspensions to the greatest extent practicable.
(b-20) Unless otherwise required by this Code, out-of-school suspensions of longer than 3 days, expulsions, and disciplinary removals to alternative schools may be used only if other appropriate and available behavioral and disciplinary interventions have been exhausted and the student's continuing presence in school would either (i) pose a threat to the safety of other students, staff, or members of the school community or (ii) substantially disrupt, impede, or interfere with the operation of the school. For purposes of this subsection (b-20), "threat to the safety of other students, staff, or members of the school community" and "substantially disrupt, impede, or interfere with the operation of the school" shall be determined on a case-by-case basis by school officials. For purposes of this subsection (b-20), the determination of whether "appropriate and available behavioral and disciplinary interventions have been exhausted" shall be made by school officials. School officials shall make all reasonable efforts to resolve such threats, address such disruptions, and minimize the length of student exclusions to the greatest extent practicable. Within the suspension decision described in subsection (b) of this Section or the expulsion decision described in subsection (a) of this Section, it shall be documented whether other interventions were attempted or whether it was determined that there were no other appropriate and available interventions.
(b-25) Students who are suspended out-of-school for longer than 4 school days shall be provided appropriate and available support services during the period of their suspension. For purposes of this subsection (b-25), "appropriate and available support services" shall be determined by school authorities. Within the suspension decision described in subsection (b) of this Section, it shall be documented whether such services are to be provided or whether it was determined that there are no such appropriate and available services.
A school district may refer students who are expelled to appropriate and available support services.
A school district shall create a policy to facilitate the re-engagement of students who are suspended out-of-school, expelled, or returning from an alternative school setting.
(b-30) A school district shall create a policy by which suspended pupils, including those pupils suspended from the school bus who do not have alternate transportation to school, shall have the opportunity to make up work for equivalent academic credit. It shall be the responsibility of a pupil's parent or guardian to notify school officials that a pupil suspended from the school bus does not have alternate transportation to school.
(c) The Department of Human Services shall be invited to send a representative to consult with the board at such meeting whenever there is evidence that mental illness may be the cause for expulsion or suspension.
(c-5) School districts shall make reasonable efforts to provide ongoing professional development to teachers, administrators, school board members, school resource officers, and staff on the adverse consequences of school exclusion and justice-system involvement, effective classroom management strategies, culturally responsive discipline, and developmentally appropriate disciplinary methods that promote positive and healthy school climates.
(d) The board may expel a student for a definite period of time not to exceed 2 calendar years, as determined on a case by case basis. A student who is determined to have brought one of the following objects to school, any school-sponsored activity or event, or any activity or event that bears a reasonable relationship to school shall be expelled for a period of not less than one year:
(1) A firearm. For the purposes of this Section,

"firearm" means any gun, rifle, shotgun, weapon as defined by Section 921 of Title 18 of the United States Code, firearm as defined in Section 1.1 of the Firearm Owners Identification Card Act, or firearm as defined in Section 24-1 of the Criminal Code of 2012. The expulsion period under this subdivision (1) may be modified by the superintendent, and the superintendent's determination may be modified by the board on a case-by-case basis.

(2) A knife, brass knuckles or other knuckle weapon

regardless of its composition, a billy club, or any other object if used or attempted to be used to cause bodily harm, including "look alikes" of any firearm as defined in subdivision (1) of this subsection (d). The expulsion requirement under this subdivision (2) may be modified by the superintendent, and the superintendent's determination may be modified by the board on a case-by-case basis.

Expulsion or suspension shall be construed in a manner consistent with the Federal Individuals with Disabilities Education Act. A student who is subject to suspension or expulsion as provided in this Section may be eligible for a transfer to an alternative school program in accordance with Article 13A of the School Code.
(d-5) The board may suspend or by regulation authorize the superintendent of the district or the principal, assistant principal, or dean of students of any school to suspend a student for a period not to exceed 10 school days or may expel a student for a definite period of time not to exceed 2 calendar years, as determined on a case by case basis, if (i) that student has been determined to have made an explicit threat on an Internet website against a school employee, a student, or any school-related personnel, (ii) the Internet website through which the threat was made is a site that was accessible within the school at the time the threat was made or was available to third parties who worked or studied within the school grounds at the time the threat was made, and (iii) the threat could be reasonably interpreted as threatening to the safety and security of the threatened individual because of his or her duties or employment status or status as a student inside the school.
(e) To maintain order and security in the schools, school authorities may inspect and search places and areas such as lockers, desks, parking lots, and other school property and equipment owned or controlled by the school, as well as personal effects left in those places and areas by students, without notice to or the consent of the student, and without a search warrant. As a matter of public policy, the General Assembly finds that students have no reasonable expectation of privacy in these places and areas or in their personal effects left in these places and areas. School authorities may request the assistance of law enforcement officials for the purpose of conducting inspections and searches of lockers, desks, parking lots, and other school property and equipment owned or controlled by the school for illegal drugs, weapons, or other illegal or dangerous substances or materials, including searches conducted through the use of specially trained dogs. If a search conducted in accordance with this Section produces evidence that the student has violated or is violating either the law, local ordinance, or the school's policies or rules, such evidence may be seized by school authorities, and disciplinary action may be taken. School authorities may also turn over such evidence to law enforcement authorities.
(f) Suspension or expulsion may include suspension or expulsion from school and all school activities and a prohibition from being present on school grounds.
(g) A school district may adopt a policy providing that if a student is suspended or expelled for any reason from any public or private school in this or any other state, the student must complete the entire term of the suspension or expulsion in an alternative school program under Article 13A of this Code or an alternative learning opportunities program under Article 13B of this Code before being admitted into the school district if there is no threat to the safety of students or staff in the alternative program.
(h) School officials shall not advise or encourage students to drop out voluntarily due to behavioral or academic difficulties.
(i) A student may not be issued a monetary fine or fee as a disciplinary consequence, though this shall not preclude requiring a student to provide restitution for lost, stolen, or damaged property.
(j) Subsections (a) through (i) of this Section shall apply to elementary and secondary schools, charter schools, special charter districts, and school districts organized under Article 34 of this Code.
(k) The expulsion of children enrolled in programs funded under Section 1C-2 of this Code is subject to the requirements under paragraph (7) of subsection (a) of Section 2-3.71 of this Code.
(Source: P.A. 99-456, eff. 9-15-16; 100-105, eff. 1-1-18.)

(105 ILCS 5/10-22.6a) (from Ch. 122, par. 10-22.6a)
Sec. 10-22.6a. To provide by home instruction, correspondence courses or otherwise courses of instruction for pupils who are unable to attend school because of pregnancy. Such instruction shall be provided to the pupil (1) before the birth of the child when the pupil's physician, physician assistant, or advanced practice nurse has indicated to the district, in writing, that the pupil is medically unable to attend regular classroom instruction and (2) for up to 3 months following the birth of the child or a miscarriage. The instruction course shall be designed to offer educational experiences that are equivalent to those given to pupils at the same grade level in the district and that are designed to enable the pupil to return to the classroom.
(Source: P.A. 100-443, eff. 8-25-17.)

(105 ILCS 5/10-22.6b) (from Ch. 122, par. 10-22.6b)
Sec. 10-22.6b. Non-disclosure of information. Except as otherwise provided in the "Abused and Neglected Child Reporting Act" or other applicable State or federal law, to permit school officials to withhold, from any person, information on the whereabouts of any child removed from school premises when the child has been taken into protective custody as a victim of suspected child abuse. School officials shall direct such person to the Department of Children and Family Services, or to the local law enforcement agency if appropriate.
(Source: P.A. 85-238.)

(105 ILCS 5/10-22.7) (from Ch. 122, par. 10-22.7)
Sec. 10-22.7. Repairs and improvements. To repair and improve schoolhouses and furnish them with the necessary fixtures, furniture, apparatus, libraries, and fuel, to receive and review the reports of architects and professional engineers licensed in the State of Illinois prescribed in Section 2-3.12, to set priorities for the recommendations set forth in the report, and to ensure that those facilities used for student occupancy under their control will remain in compliance with the building code authorized in Section 2-3.12.
(Source: P.A. 87-984.)

(105 ILCS 5/10-22.8) (from Ch. 122, par. 10-22.8)
Sec. 10-22.8. Sale of personal property.
To sell at public or private sale any personal property belonging to the school district, and either not needed for school purposes or available through an arrangement under which such personal property may be leased by the district from the purchaser.
(Source: P.A. 90-789, eff. 8-14-98.)

(105 ILCS 5/10-22.9) (from Ch. 122, par. 10-22.9)
Sec. 10-22.9. (Repealed).
(Source: Laws 1961, p. 31. Repealed by P.A. 89-159, eff. 1-1-96.)

(105 ILCS 5/10-22.10) (from Ch. 122, par. 10-22.10)
Sec. 10-22.10. Control and supervision of school houses and school grounds.
To have the control and supervision of all public schoolhouses in their district, and to grant the temporary use of them, when not occupied by schools, for religious meetings and Sunday schools, for evening schools and literary societies, and for such other meetings as the board deems proper; to grant the use of assembly halls and class rooms when not otherwise needed, including light, heat and attendants, for public lectures, concerts, and other educational and social interests, under such provisions and control as they may see fit to impose; to grant the use of school grounds under such provisions and control as they may see fit to impose and to conduct, or provide for the conducting of recreational, social and civic activities in the school buildings or on the school grounds or both.
(Source: Laws 1967, p. 264.)

(105 ILCS 5/10-22.10a) (from Ch. 122, par. 10-22.10a)
Sec. 10-22.10a. Inspection for drugs. School boards are empowered to adopt a policy to authorize school officials to request the assistance of law enforcement officials for the purpose of conducting reasonable searches of school grounds and lockers for illegal drugs, including searches conducted through the use of specially trained dogs.
(Source: P.A. 86-850.)

(105 ILCS 5/10-22.11) (from Ch. 122, par. 10-22.11)
Sec. 10-22.11. Lease of school property.
(a) To lease school property to another school district, municipality or body politic and corporate for a term of not to exceed 25 years, except as otherwise provided in this Section, and upon such terms and conditions as may be agreed if in the opinion of the school board use of such property will not be needed by the district during the term of such lease; provided, the school board shall not make or renew any lease for a term longer than 10 years, nor alter the terms of any lease whose unexpired term may exceed 10 years without the vote of 2/3 of the full membership of the board.
(b) Whenever the school board considers such action advisable and in the best interests of the school district, to lease vacant school property for a period not exceeding 51 years to a private not for profit school organization for use in the care of persons with a mental disability who are trainable and educable in the district or in the education of the gifted children in the district. Before leasing such property to a private not for profit school organization, the school board must adopt a resolution for the leasing of such property, fixing the period and price therefor, and order submitted to referendum at an election to be held in the district as provided in the general election law, the question of whether the lease should be entered into. Thereupon, the secretary shall certify to the proper election authorities the proposition for submission in accordance with the general election law. If the majority of the voters voting upon the proposition vote in favor of the leasing, the school board may proceed with the leasing. The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall School District No. ..... of
..... County, Illinois lease to YES
..... (here name and identify the
lessee) the following described vacant ----------------------
school property (here describe the
property) for a term of ..... years NO
for the sum of ..... Dollars?
--------------------------------------------------------------
This paragraph (b) shall not be construed in such a manner as to relieve the responsibility of the Board of Education as set out in Article 14 of the School Code.
(c) To lease school buildings and land to suitable lessees for educational purposes or for any other purpose which serves the interests of the community, for a term not to exceed 25 years and upon such terms and conditions as may be agreed upon by the parties, when such buildings and land are declared by the board to be unnecessary or unsuitable or inconvenient for a school or the uses of the district during the term of the lease and when, in the opinion of the board, the best interests of the residents of the school district will be enhanced by entering into such a lease. Such leases shall include provisions for adequate insurance for both liability and property damage or loss, and reasonable charges for maintenance and depreciation of such buildings and land.
(Source: P.A. 99-143, eff. 7-27-15.)

(105 ILCS 5/10-22.12) (from Ch. 122, par. 10-22.12)
Sec. 10-22.12. Lease of property for school purposes. To lease, for a period not exceeding 99 years, any building, rooms, grounds and appurtenances to be used by the district for the use of schools or for school administration purposes; and to pay for the use of such leased property in accordance with the terms of the lease. The board shall not make or renew any lease for a term longer than 10 years, nor alter the terms of any lease whose unexpired term may exceed 10 years without the vote of 2/3 of the full membership of the board.
(Source: P.A. 80-1044.)

(105 ILCS 5/10-22.13) (from Ch. 122, par. 10-22.13)
Sec. 10-22.13. Necessity, suitability or convenience of site or building.
To decide when a site or building has become unnecessary, unsuitable or inconvenient for a school.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/10-22.13a)
Sec. 10-22.13a. Zoning changes, variations, and special uses for school district property; zoning compliance. To seek zoning changes, variations, or special uses for property held or controlled by the school district.
A school district is subject to and its school board must comply with any valid local government zoning ordinance or resolution that applies where the pertinent part of the building, structure, or site owned by the school district is located. The changes to this Section made by this amendatory Act of the 99th General Assembly are declarative of existing law and do not change the substantive operation of this Section.
(Source: P.A. 99-890, eff. 8-25-16.)

(105 ILCS 5/10-22.14) (from Ch. 122, par. 10-22.14)
Sec. 10-22.14. Borrowing money and issuing bonds. To borrow money, and issue bonds for the purposes and in the manner provided by this Act.
When bond proceeds from the sale of bonds include a premium, or when the proceeds of bonds issued for fire prevention, safety, energy conservation, and school security purposes as specified in Section 17-2.11 are invested as authorized by law, the board shall determine by resolution whether the interest earned on the investment of bond proceeds authorized under Section 17-2.11 or the premium realized in the sale of bonds, as the case may be, is to be used for the purposes for which the bonds were issued or, instead, for payment of the principal indebtedness and interest on those bonds.
When bonds, other than bonds issued for fire prevention, safety, energy conservation, and school security purposes as specified in Section 17-2.11 are issued by any school district, and the purposes for which the bonds have been issued are accomplished and paid for in full, and there remain funds on hand from the proceeds of the bonds so issued, the board by resolution may transfer those excess funds to the operations and maintenance fund.
When bonds are issued by any school district for fire prevention, safety, energy conservation, and school security purposes as specified in Section 17-2.11, and the purposes for which the bonds have been issued are accomplished and paid in full, and there remain funds on hand from the proceeds of the bonds issued, the board by resolution shall use those excess funds (1) for other authorized fire prevention, safety, energy conservation, and school security purposes as specified in Section 17-2.11 or (2) for transfer to the Bond and Interest Fund for payment of principal and interest on those bonds. If any transfer is made to the Bond and Interest Fund, the secretary of the school board shall within 30 days notify the county clerk of the amount of that transfer and direct the clerk to abate the taxes to be extended for the purposes of principal and interest payments on the respective bonds issued under Section 17-2.11 by an amount equal to such transfer.
(Source: P.A. 86-970; 87-984.)

(105 ILCS 5/10-22.15) (from Ch. 122, par. 10-22.15)
Sec. 10-22.15. Flag and flag staff.
To furnish each school with a flag and a staff as provided by law.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/10-22.16)
Sec. 10-22.16. (Repealed).
(Source: P.A. 83-1362. Repealed by P.A. 94-1105, eff. 6-1-07.)

(105 ILCS 5/10-22.17)
Sec. 10-22.17. (Repealed).
(Source: Laws 1961, p. 31. Repealed by P.A. 94-1105, eff. 6-1-07.)

(105 ILCS 5/10-22.18) (from Ch. 122, par. 10-22.18)
Sec. 10-22.18. Kindergartens. To establish kindergartens for the instruction of children between the ages of 4 and 6 years, if in their judgment the public interest requires it, and to pay the necessary expenses thereof out of the school funds of the district. Upon petition of at least 50 parents or guardians of children between the ages of 4 and 6, residing within any school district and within one mile of the public school where such kindergarten is proposed to be established, the board of directors shall, if funds are available, establish a kindergarten in connection with the public school designated in the petition and maintain it as long as the annual average daily attendance therein is not less than 15. The board may establish a kindergarten with half-day attendance or with full-day attendance. If the board establishes full-day kindergarten, it shall also establish half-day kindergarten. No one shall be employed to teach in a kindergarten who does not hold a certificate as provided by law.
(Source: P.A. 84-1308.)

(105 ILCS 5/10-22.18a) (from Ch. 122, par. 10-22.18a)
Sec. 10-22.18a. Child care and training centers - Charges - Public aid payments for certain children). To establish Child Care and Training Centers for children under the age of compulsory school attendance for the purpose of providing them (1) social and educational guidance and developmental aids supplemental to parental care and training designed to assist them in attaining their greatest potential during their school years and adult life and (2) care and services, in addition to the services specified in (1), required because of the absence from home for all or part of the day of their parents or other persons in charge of their care as a result of employment or other reason. The board may also make the facilities of the Centers available before and after as well as during regular school hours to school age and preschool age children who may benefit thereby, including children who require care and supervision pending the return of their parents or other persons in charge of their care from employment or other activity requiring absence from the home.
In establishing standards for the Centers, the board shall take into account standards established by the Department of Children and Family Services for like facilities. The board shall pay the necessary expenses out of school funds of the district, subject to State payment for certain children as hereinafter provided, and may charge for care and training of children for whom the State does not assume responsibility. The charge shall not exceed the per capita cost of the Center and, to the extent feasible, shall be fixed at a level which will permit utilization of the Center by employed parents of low or moderate income.
The Department of Human Services shall pay to the district the cost of care and training provided in the Centers for any child who is a recipient of financial aid under "The Illinois Public Aid Code", approved April 11, 1967, as amended. The Department shall submit to the board written notice designating each child for whom it assumes the cost of care and training. The board shall submit claims for payment at the end of each monthly period. If satisfied of their correctness, the Department shall approve the claims and provide for their payment out of funds appropriated to it for such purposes and from Federal funds available therefor.
The board may permit any other State or local governmental agency or private agency providing care for children to purchase care and training in the Centers for children under their charge.
After July 1, 1970 when the provisions of Section 10-20.20 become operative in the district, children in a Child Care and Training Center shall be transferred to the kindergarten established under that Section for such portion of the day as may be required for the kindergarten program, and only the pro-rated costs of care and training provided in the Center for the remaining period shall be charged to the Illinois Department or other persons or agencies paying for such care.
(Source: P.A. 89-507, eff. 7-1-97.)

(105 ILCS 5/10-22.18b) (from Ch. 122, par. 10-22.18b)
Sec. 10-22.18b. Before and after school programs. To develop and maintain before school and after school programs for students in kindergarten through the 6th grade. Such programs may include time for homework, physical exercise, afternoon nutritional snacks and educational offerings which are in addition to those offered during the regular school day. The chief administrator in each district shall be a certified teacher or a person who meets the requirements for supervising a day care center under the Child Care Act of 1969. Individual programs shall be coordinated by certified teachers or by persons who meet the requirements for supervising a day care center under the Child Care Act of 1969. Additional employees who are not so qualified may also be employed for such programs.
The schedule of these programs may follow the work calendar of the local community rather than the regular school calendar. Parents or guardians of the participating students shall be responsible for providing transportation for the students to and from the programs. The school board may charge parents of participating students a fee, not to exceed the actual cost of such before and after school programs.
(Source: P.A. 83-639.)

(105 ILCS 5/10-22.18c) (from Ch. 122, par. 10-22.18c)
Sec. 10-22.18c. Model day care services program. Local school districts may establish, in cooperation with the State Board of Education, a model program for the provision of day care services in a school. The program shall be administered by the local school district and shall be funded from monies available from private and public sources. Student parents shall not be charged a fee for the day care services; school personnel also may utilize the services, but shall be charged a fee. The program shall be supervised by a trained child care professional who is qualified to teach students parenting skills. As part of the program, the school shall offer a course in child behavior in which students shall receive course credits for helping to care for the children in the program while learning parenting skills. The State Board of Education shall evaluate the programs' effectiveness in reducing school absenteeism and dropouts among teenage parents and shall report to the General Assembly concerning its findings after the program has been in operation for 2 years.
(Source: P.A. 85-769.)

(105 ILCS 5/10-22.18d) (from Ch. 122, par. 10-22.18d)
Sec. 10-22.18d. Parental institutes. A school district may utilize up to two days allowed by law for teachers' institutes to conduct parental institutes for the parents and guardians of children attending the district. No district may utilize teachers' institute days as parental institute days without the consent of the district's inservice advisory committee created under Section 3-11. If a district does not have an inservice advisory committee, parental institute days must be approved by the district's teaching staff.
Parental institutes shall be designed by the school district upon consultation with the district's teaching staff, administrators, and parents' organizations. The district may provide appropriate personnel, including district staff, to conduct, attend, or participate in all or any portion of the institutes.
Parental institutes shall provide information on such topics as the district shall deem necessary to achieve the following purposes:
(1) Enhance parental involvement in the education of

the district's students;

(2) Improve parental communication and involvement

with the district;

(3) Enhance parental knowledge of child development,

district programs, school conditions, and societal problems threatening students; and

(4) Improve parental skill development.
Districts shall use every means available to inform parents and guardians about parental institutes and to encourage attendance at and active participation in such events.
Parental institutes may be held during that period of the day which is not part of the regular school day and may be held on Saturdays. Days scheduled for parental institutes may be scheduled separately for different grade levels and different attendance centers of the district.
Districts may establish reasonable fees, not to exceed the cost of holding parental institutes, for attendance and shall waive any fees so established for any parents or guardians who may be unable to afford such fees. Nothing shall preclude districts from applying for or accepting private funds to conduct parental institutes.
(Source: P.A. 86-1250.)

(105 ILCS 5/10-22.19) (from Ch. 122, par. 10-22.19)
Sec. 10-22.19. Sidewalks, bridges, culverts and other approaches.
To appropriate school funds for the construction of such sidewalks, bridges, culverts and other approaches leading to the schoolhouse or school grounds as are necessary for the convenience and safety of pupils attending such school, but such approaches shall not exceed one-half mile in length.
(Source: Laws 1961, p. 3420.)

(105 ILCS 5/10-22.19a)
Sec. 10-22.19a. (Repealed).
(Source: P.A. 91-830, eff. 7-1-00. Repealed by P.A. 94-1105, eff. 6-1-07.)

(105 ILCS 5/10-22.20) (from Ch. 122, par. 10-22.20)
Sec. 10-22.20. Classes for adults and youths whose schooling has been interrupted; conditions for State reimbursement; use of child care facilities.
(a) To establish special classes for the instruction (1) of persons of age 21 years or over and (2) of persons less than age 21 and not otherwise in attendance in public school, for the purpose of providing adults in the community and youths whose schooling has been interrupted with such additional basic education, vocational skill training, and other instruction as may be necessary to increase their qualifications for employment or other means of self-support and their ability to meet their responsibilities as citizens, including courses of instruction regularly accepted for graduation from elementary or high schools and for Americanization and high school equivalency testing review classes.
The board shall pay the necessary expenses of such classes out of school funds of the district, including costs of student transportation and such facilities or provision for child-care as may be necessary in the judgment of the board to permit maximum utilization of the courses by students with children, and other special needs of the students directly related to such instruction. The expenses thus incurred shall be subject to State reimbursement, as provided in this Section. The board may make a tuition charge for persons taking instruction who are not subject to State reimbursement, such tuition charge not to exceed the per capita cost of such classes.
The cost of such instruction, including the additional expenses herein authorized, incurred for recipients of financial aid under the Illinois Public Aid Code, or for persons for whom education and training aid has been authorized under Section 9-8 of that Code, shall be assumed in its entirety from funds appropriated by the State to the Illinois Community College Board.
(b) The Illinois Community College Board shall establish the standards for the courses of instruction reimbursed under this Section. The Illinois Community College Board shall supervise the administration of the programs. The Illinois Community College Board shall determine the cost of instruction in accordance with standards established by the Illinois Community College Board, including therein other incidental costs as herein authorized, which shall serve as the basis of State reimbursement in accordance with the provisions of this Section. In the approval of programs and the determination of the cost of instruction, the Illinois Community College Board shall provide for the maximum utilization of federal funds for such programs. The Illinois Community College Board shall also provide for:
(1) the development of an index of need for program

planning and for area funding allocations, as defined by the Illinois Community College Board;

(2) the method for calculating hours of instruction,

as defined by the Illinois Community College Board, claimable for reimbursement and a method to phase in the calculation and for adjusting the calculations in cases where the services of a program are interrupted due to circumstances beyond the control of the program provider;

(3) a plan for the reallocation of funds to increase

the amount allocated for grants based upon program performance as set forth in subsection (d) below; and

(4) the development of standards for determining

grants based upon performance as set forth in subsection (d) below and a plan for the phased-in implementation of those standards.

For instruction provided by school districts and community college districts beginning July 1, 1996 and thereafter, reimbursement provided by the Illinois Community College Board for classes authorized by this Section shall be provided from funds appropriated for the reimbursement criteria set forth in subsection (c) below.
(c) Upon the annual approval of the Illinois Community College Board, reimbursement shall be first provided for transportation, child care services, and other special needs of the students directly related to instruction and then from the funds remaining an amount equal to the product of the total credit hours or units of instruction approved by the Illinois Community College Board, multiplied by the following:
(1) For adult basic education, the maximum

reimbursement per credit hour or per unit of instruction shall be equal to (i) through fiscal year 2017, the general state aid per pupil foundation level established in subsection (B) of Section 18-8.05, divided by 60, or (ii) in fiscal year 2018 and thereafter, the prior fiscal year reimbursement level multiplied by the Consumer Price Index for All Urban Consumers for all items published by the United States Department of Labor;

(2) The maximum reimbursement per credit hour or per

unit of instruction in subparagraph (1) above shall be weighted for students enrolled in classes defined as vocational skills and approved by the Illinois Community College Board by 1.25;

(3) The maximum reimbursement per credit hour or per

unit of instruction in subparagraph (1) above shall be multiplied by .90 for students enrolled in classes defined as adult secondary education programs and approved by the Illinois Community College Board;

(4) (Blank); and
(5) Funding for program years after 1999-2000 shall

be determined by the Illinois Community College Board.

(d) Upon its annual approval, the Illinois Community College Board shall provide grants to eligible programs for supplemental activities to improve or expand services under the Adult Education Act. Eligible programs shall be determined based upon performance outcomes of students in the programs as set by the Illinois Community College Board.
(e) Reimbursement under this Section shall not exceed the actual costs of the approved program.
If the amount appropriated to the Illinois Community College Board for reimbursement under this Section is less than the amount required under this Act, the apportionment shall be proportionately reduced.
School districts and community college districts may assess students up to $3.00 per credit hour, for classes other than Adult Basic Education level programs, if needed to meet program costs.
(f) An education plan shall be established for each adult or youth whose schooling has been interrupted and who is participating in the instructional programs provided under this Section.
Each school board and community college shall keep an accurate and detailed account of the students assigned to and receiving instruction under this Section who are subject to State reimbursement and shall submit reports of services provided commencing with fiscal year 1997 as required by the Illinois Community College Board.
For classes authorized under this Section, a credit hour or unit of instruction is equal to 15 hours of direct instruction for students enrolled in approved adult education programs at midterm and making satisfactory progress, in accordance with standards established by the Illinois Community College Board.
(g) Upon proof submitted to the Illinois Department of Human Services of the payment of all claims submitted under this Section, that Department shall apply for federal funds made available therefor and any federal funds so received shall be paid into the General Revenue Fund in the State Treasury.
School districts or community colleges providing classes under this Section shall submit applications to the Illinois Community College Board for preapproval in accordance with the standards established by the Illinois Community College Board. Payments shall be made by the Illinois Community College Board based upon approved programs. Interim expenditure reports may be required by the Illinois Community College Board. Final claims for the school year shall be submitted to the regional superintendents for transmittal to the Illinois Community College Board. Final adjusted payments shall be made by September 30.
If a school district or community college district fails to provide, or is providing unsatisfactory or insufficient classes under this Section, the Illinois Community College Board may enter into agreements with public or private educational or other agencies other than the public schools for the establishment of such classes.
(h) If a school district or community college district establishes child-care facilities for the children of participants in classes established under this Section, it may extend the use of these facilities to students who have obtained employment and to other persons in the community whose children require care and supervision while the parent or other person in charge of the children is employed or otherwise absent from the home during all or part of the day. It may make the facilities available before and after as well as during regular school hours to school age and preschool age children who may benefit thereby, including children who require care and supervision pending the return of their parent or other person in charge of their care from employment or other activity requiring absence from the home.
The Illinois Community College Board shall pay to the board the cost of care in the facilities for any child who is a recipient of financial aid under the Illinois Public Aid Code.
The board may charge for care of children for whom it cannot make claim under the provisions of this Section. The charge shall not exceed per capita cost, and to the extent feasible, shall be fixed at a level which will permit utilization by employed parents of low or moderate income. It may also permit any other State or local governmental agency or private agency providing care for children to purchase care.
After July 1, 1970 when the provisions of Section 10-20.20 become operative in the district, children in a child-care facility shall be transferred to the kindergarten established under that Section for such portion of the day as may be required for the kindergarten program, and only the prorated costs of care and training provided in the Center for the remaining period shall be charged to the Illinois Department of Human Services or other persons or agencies paying for such care.
(i) The provisions of this Section shall also apply to school districts having a population exceeding 500,000.
(j) In addition to claiming reimbursement under this Section, a school district may claim general State aid under Section 18-8.05 or evidence-based funding under Section 18-8.15 for any student under age 21 who is enrolled in courses accepted for graduation from elementary or high school and who otherwise meets the requirements of Section 18-8.05 or 18-8.15, as applicable.
(Source: P.A. 100-465, eff. 8-31-17.)

(105 ILCS 5/10-22.20a) (from Ch. 122, par. 10-22.20a)
Sec. 10-22.20a. Advanced vocational training program, and career education. To enter into joint agreements with community college districts and other school districts for the purpose of providing career education or advanced vocational training of students in the 11th and higher grades who desire preparation for a trade. Transportation for students to any facility covered by a joint agreement as described in this Section shall be provided by the participating school district, or by the participating school district in conjunction with other school districts. Joint agreements entered into under this Section may include provisions for joint authority to acquire and improve sites, construct and equip facilities thereon and lease and equip facilities deemed necessary by the parties to the joint agreement, to maintain programs and to provide for financing of the foregoing jointly by the respective parties, all in accordance with the terms of the joint agreement.
Nothing herein contained shall be construed to restrict or prohibit the rights of community college districts or school districts to enter into joint agreements under the provisions of the Intergovernmental Cooperation Act, as now or hereinafter amended.
The duration of the career education or advanced vocational training program shall be such period as the school district may approve but it may not exceed 2 years for any school district pupil. Participation in the program is accorded the same credit toward a high school diploma as time spent in other courses.
The participating community college shall bill each participating student's school district for an amount equal to the per capita cost of operating the community college attended or a charge for participation may be made in accordance with the joint agreement between the community college district and the student's school district. Such agreement shall not provide for payments in excess of the actual cost of operating the course or courses in which the student is enrolled. Participating high schools may use State aid monies to pay the charges.
The community college instructors teaching in such programs need not be certified by the State Teacher Certification Board.
(Source: P.A. 79-76.)

(105 ILCS 5/10-22.20b) (from Ch. 122, par. 10-22.20b)
Sec. 10-22.20b. To appoint a person, who meets the standards of qualification and certification established by the Illinois Community College Board, as director of adult education to be responsible for the development and general supervision of the adult education program described in Section 10-22.20 and the Adult Education Act.
(Source: P.A. 91-830, eff. 7-1-01.)

(105 ILCS 5/10-22.20c) (from Ch. 122, par. 10-22.20c)
Sec. 10-22.20c. Tutorial programs. To establish and implement peer assistance, tutorial programs whereby qualified, able students assist less able students with their studies and course work, and to provide appropriate recognition for students furnishing such tutorial services. In addition, a school board is authorized to cooperate with institutions of higher education and may accept tutorial services provided by qualified students of such institutions under the Educational Partnership Act, as now or hereafter amended.
(Source: P.A. 84-712.)

(105 ILCS 5/10-22.21) (from Ch. 122, par. 10-22.21)
Sec. 10-22.21. (Repealed).
(Source: Laws 1961, p. 31. Repealed by P.A. 89-159, eff. 1-1-96.)

(105 ILCS 5/10-22.21a) (from Ch. 122, par. 10-22.21a)
Sec. 10-22.21a. (Repealed).
(Source: Laws 1967, p. 2186. Repealed by P.A. 89-159, eff. 1-1-96.)

(105 ILCS 5/10-22.21b) (from Ch. 122, par. 10-22.21b)
Sec. 10-22.21b. Administering medication. To provide for the administration of medication to students. It shall be the policy of the State of Illinois that the administration of medication to students during regular school hours and during school-related activities should be discouraged unless absolutely necessary for the critical health and well-being of the student. Under no circumstances shall teachers or other non-administrative school employees, except certified school nurses and non-certificated registered professional nurses, be required to administer medication to students. This Section shall not prohibit a school district from adopting guidelines for self-administration of medication by students. This Section shall not prohibit any school employee from providing emergency assistance to students.
(Source: P.A. 91-719, eff. 6-2-00.)

(105 ILCS 5/10-22.22) (from Ch. 122, par. 10-22.22)
Sec. 10-22.22. Transportation for pupils-Tuition.
To provide free transportation for pupils, and where in its judgment the interests of the district and of the pupils therein will be best subserved by so doing the school board may permit the pupils in the district or in any particular grade to attend the schools of other districts and may permit any pupil to attend an area secondary vocational school operated by a public school district or a public or non-public vocational school within the State of Illinois or adjacent states approved by the Board of Vocational Education, and may provide free transportation for such pupils and shall pay the tuition of such pupils in the schools attended; such tuition shall be based upon per capita cost computed in the following manner: The cost of conducting and maintaining any area secondary vocational school facility shall be first determined and shall include the following expenses applicable only to such educational facility under rules and regulations established by the Board of Vocational Education and Rehabilitation as follows:
a. Salaries of teachers, vocational counselors, and

supporting professional workers, necessary non-certified workers, clerks, custodial employees, and any district taxes specifically for their pension and retirement benefits.

b. Equipment and supplies necessary for program

operation.

c. Administrative costs.
d. Operation of physical plant, including heat,

light, water, repairs, and maintenance.

e. Auxiliary service, not including any

transportation cost.

From such total cost thus determined there shall be deducted the State reimbursement due on account of such educational facility for the same year, not including any State reimbursement for area secondary vocational school transportation. Such net cost shall be divided by the average number of pupils in average daily attendance in such area secondary vocational school facility for the school year in order to arrive at the net per capita tuition cost. Such costs shall be computed on pupils regularly enrolled in an area secondary vocational school on the basis of one-sixth day for every class hour attended pursuant to such enrollment. Provided, that the board subject to the approval of the county superintendent of schools may determine what schools outside of their district such pupils shall attend. This section does not require the board of directors or board of education of any district to admit pupils from another district.
(Source: P.A. 94-213, eff. 7-14-05.)

(105 ILCS 5/10-22.22a)
Sec. 10-22.22a. (Repealed).
(Source: P.A. 81-1508. Repealed by P.A. 95-793, eff. 1-1-09.)

(105 ILCS 5/10-22.22b) (from Ch. 122, par. 10-22.22b)
Sec. 10-22.22b. (a) The provisions of this subsection shall not apply to the deactivation of a high school facility under subsection (c). Where in its judgment the interests of the district and of the students therein will be best served, to deactivate any high school facility or elementary school facility in the district and send the students of such high school in grades 9 through 12 or such elementary school in grades kindergarten through 8, as applicable, to schools in other districts. Such action may be taken only with the approval of the voters in the district and the approval, by proper resolution, of the school board of the receiving district. The board of the district contemplating deactivation shall, by proper resolution, cause the proposition to deactivate the school facility to be submitted to the voters of the district at a regularly scheduled election. Notice shall be published at least 10 days prior to the date of the election at least once in one or more newspapers published in the district or, if no newspaper is published in the district, in one or more newspapers with a general circulation within the district. The notice shall be substantially in the following form:

continued service that were full time positions shall be transferred to the control of whichever of such boards such teachers shall request with the teachers making such requests proceeding in the order of those with the greatest length of continuing service with the board to those with the shortest length of continuing service with the board, provided that the number selecting one board over another board or other boards shall not exceed that proportion of the school students going to such board or boards; and

(2) positions of such teachers in contractual

continued service that were full time positions and as to which there is no selection left under subparagraph 1 hereof shall be transferred to the appropriate board.

The contractual continued service status of any teacher thereby transferred to another district is not lost and the receiving board is subject to the School Code with respect to such transferred teacher in the same manner as if such teacher was the district's employee during the time such teacher was actually employed by the board of the deactivating district from which the position was transferred.
When the deactivation of school facilities becomes effective pursuant to this Section, the provisions of subsection (b) of Section 10-23.5 of this Code relative to the transfer of educational support personnel employees shall apply, and the positions at the school facilities being deactivated that are held by educational support personnel employees at the time of the deactivation shall be transferred to the control of the board or boards that will be receiving the district's students on the following basis:
(A) positions of such educational support personnel

employees that were full-time positions shall be transferred to the control of whichever of the boards the employees request, with the educational support personnel employees making these requests proceeding in the order of those with the greatest length of continuing service with the board to those with the shortest length of continuing service with the board, provided that the number selecting one board over another board or other boards must not exceed that proportion of students going to such board or boards; and

(B) positions of such educational support personnel

employees that were full-time positions and as to which there is no selection left under subdivision (A) shall be transferred to the appropriate board.

The length of continuing service of any educational support personnel employee thereby transferred to another district is not lost and the receiving board is subject to this Code with respect to that transferred educational support personnel employee in the same manner as if the educational support personnel employee was the district's employee during the time the educational support personnel employee was actually employed by the board of the deactivating district from which the position was transferred.
(b) The provisions of this subsection shall not apply to the reactivation of a high school facility which is deactivated under subsection (c). The sending district may, with the approval of the voters in the district, reactivate the school facility which was deactivated. The board of the district seeking to reactivate the school facility shall, by proper resolution, cause the proposition to reactivate to be submitted to the voters of the district at a regularly scheduled election. Notice shall be published at least 10 days prior to the date of the election at least once in one or more newspapers published in the district or, if no newspaper is published in the district, in one or more newspapers with a general circulation within the district. The notice shall be substantially in the following form:

(105 ILCS 5/10-22.22c) (from Ch. 122, par. 10-22.22c)
Sec. 10-22.22c. (a) Subject to the following provisions of this Section two or more contiguous school districts each of which has an enrollment in grades 9 through 12 of less than 600 students may, when in their judgment the interest of the districts and of the students therein will be best served, jointly operate one or more cooperative high schools. Such action shall be taken for a minimum period of 20 school years, and may be taken only with the approval of the voters of each district. A district with 600 or more students enrolled in grades 9 through 12 may qualify for inclusion with one or more districts having less than 600 such students by receiving a size waiver from the State Board of Education based on a finding that such inclusion would significantly increase the educational opportunities of the district's students, and by meeting the other prerequisites of this Section. The board of each district contemplating such joint operation shall, by proper resolution, cause the proposition to enter into such joint operation to be submitted to the voters of the district at a regularly scheduled election. Notice shall be published at least 10 days prior to the date of the election at least once in one or more newspapers published in the district or, if no newspaper is published in the district, in one or more newspapers with a general circulation within the district. The notice shall be substantially in the following form:

governing board, if the governing board is then in existence, as to staffing needs for the cooperative high school;

(2) in consultation with any exclusive employee

representatives and the governing board, if the governing board is then in existence, establish a combined list of teachers in all participating districts, categorized by positions, showing the length of service and the contractual continued service status, if any, of each teacher in each participating district who is qualified to hold any such positions at the cooperative high school, and then distribute this list to the exclusive employee representatives on or before February 1 of the school year prior to the commencement of the operation of the cooperative high school or within 30 days after the date of the referendum election if the proposition receives a majority of those voting in each district, whichever occurs first. This list is in addition to and not a substitute for any list mandated by Section 24-12 of this Code; and

(3) transfer to the governing board of the

cooperative high school the employment and the position of so many of the full-time or part-time high school teachers employed by a participating district as are jointly determined by the school boards of the participating districts and the governing board, if the governing board is then in existence, to be needed at the cooperative high school, provided that these teacher transfers shall be done:

(A) by categories listed on the seniority list

mentioned in subdivision (2) of this subsection (g);

(B) in each category, by having teachers in

contractual continued service being transferred before any teachers who are not in contractual continued service; and

(C) in order from greatest seniority first

through lesser amounts of seniority.

A teacher who is not in contractual continued service shall not be transferred if there is a teacher in contractual continued service in the same category who is qualified to hold the position that is to be filled.
If there are more teachers who have entered upon contractual continued service than there are available positions at the cooperative high school or within other assignments in the district, a school board shall first remove or dismiss all teachers who have not entered upon contractual continued service before removing or dismissing any teacher who has entered upon contractual continued service and who is legally qualified (i) to hold a position at the cooperative high school planned to be held by a teacher who has not entered upon contractual continued service or (ii) to hold another position in the participating district. As between teachers who have entered upon contractual continued service, the teacher or teachers with the shorter length of continuing service in any of the participating districts shall be dismissed first. Any teacher dismissed as a result of such a decrease shall be paid all earned compensation on or before the third business day following the last day of pupil attendance in the regular school term. If the school board that has dismissed a teacher or the governing board has any vacancies for the following school term or within one calendar year from the beginning of the following school term, the positions thereby becoming available shall be tendered to the teachers so removed or dismissed so far as they are legally qualified to hold such positions. However, if the number of honorable dismissal notices in all participating districts exceeds 15% of full-time equivalent positions filled by certified employees (excluding principals and administrative personnel) during the preceding school year in all participating districts and if the school board that has dismissed a teacher or the governing board has any vacancies for the following school term or within 2 calendar years from the beginning of the following school term, the positions so becoming available shall be tendered to the teachers who were so notified, removed, or dismissed whenever these teachers are legally qualified to hold such positions.
The provisions of subsection (h) of Section 24-11 of this Code concerning teachers whose positions are transferred from one board to the control of a different board shall apply to the teachers who are transferred. The contractual continued service of any transferred teacher is not lost and the governing board is subject to this Code with respect to the teacher in the same manner as if the teacher had been the governing board's employee during the time the teacher was actually employed by the board of the district from which the position and the teacher's employment were transferred. The time spent in employment with a participating district by any teacher who has not yet entered upon contractual continued service and who is transferred to the governing board is not lost when computing the time necessary for the teacher to enter upon contractual continued service, and the governing board is subject to this Code with respect to the teacher in the same manner as if the teacher had been the governing board's employee during the time the teacher was actually employed by the school board from which the position and the teacher's employment were transferred.
If the cooperative high school is dissolved, any teacher who was transferred from a participating district shall be transferred back to the district and subsection (h) of Section 24-11 of this Code shall apply. In that case, a district is subject to this Code in the same manner as if the teacher transferred back had been continuously in the service of the receiving district.
(h) Upon formation of the cooperative high school, the school board of each participating district shall:
(1) confer and coordinate with each other and the

governing board, if the governing board is then in existence, as to needs for educational support personnel for the cooperative high school;

(2) in consultation with any exclusive employee

representative or bargaining agent and the governing board, if the governing board is then in existence, establish a combined list of educational support personnel in participating districts, categorized by positions, showing the length of continuing service of each full-time educational support personnel employee who is qualified to hold any such position at the cooperative high school, and then distribute this list to the exclusive employee representative or bargaining agent on or before February 1 of the school year prior to the commencement of the operation of the cooperative high school or within 30 days after the date of the referendum election if the proposition receives a majority of those voting in each district, whichever occurs first; and

(3) transfer to the governing board of the

cooperative high school the employment and the positions of so many of the full-time educational support personnel employees employed by a participating district as are jointly determined by the school boards of the participating districts and the governing board, if the governing board is then in existence, to be needed at the cooperative high school, provided that the full-time educational personnel employee transfers shall be done by categories on the seniority list mentioned in subdivision (2) of this subsection (h) and done in order from greatest seniority first through lesser amounts of seniority.

If there are more full-time educational support personnel employees than there are available positions at the cooperative high school or in the participating district, a school board shall first remove or dismiss those educational support personnel employees with the shorter length of continuing service in any of the participating districts, within the respective category of position. The governing board is subject to this Code with respect to the educational support personnel employee as if the educational support personnel employee had been the governing board's employee during the time the educational support personnel employee was actually employed by the school board of the district from which the employment and position were transferred. Any educational support personnel employee dismissed as a result of such a decrease shall be paid all earned compensation on or before the third business day following his or her last day of employment. If the school board that has dismissed the educational support personnel employee or the governing board has any vacancies for the following school term or within one calendar year from the beginning of the following school term, the positions thereby becoming available within a specific category of position shall be tendered to the employees so removed or dismissed from that category of position so far as they are legally qualified to hold such positions. If the cooperative high school is dissolved, any educational support personnel employee who was transferred from a participating district shall be transferred back to the district and Section 10-23.5 of this Code shall apply. In that case, a district is subject to this Code in the same manner as if the educational support personnel employee transferred back had been continuously in the service of the receiving district.
(i) Two or more school districts not contiguous to each other, each of which has an enrollment in grades 9 through 12 of less than 600 students, may jointly operate one or more cooperative high schools if the following requirements are met and documented within 2 calendar years prior to the proposition filing date, pursuant to subsection (a) of this Section:
(1) the distance between each district administrative

office is documented as no more than 30 miles;

(2) every district contiguous to the district wishing

to operate one or more cooperative high schools under the provisions of this Section determines that it is not interested in participating in such joint operation, through a vote of its school board, and documents that non-interest in a letter to the districts wishing to form the cooperative high school containing approved minutes that record the school board vote;

(3) documentation of meeting these requirements is

attached to the board resolution required under subsection (a) of this Section; and

(4) all other provisions of this Section are

followed.

(Source: P.A. 98-125, eff. 8-2-13; 99-657, eff. 7-28-16.)

(105 ILCS 5/10-22.22d)
Sec. 10-22.22d. Pilot cooperative elementary school and pilot cooperative high school.
(a) Subject to the provisions of this Section, 2 contiguous school districts that are (i) located all or in part in Vermilion County; (ii) have an enrollment in grades 6-8 of less than 150 during the 2008-2009 school year and in grades 9-12 of less than 400 during the 2008-2009 school year; and (iii) have a Junior High School serving grades 6, 7, and 8 in one of the districts may, when in their judgment the interest of the districts and of the students will be best served, jointly pilot a cooperative elementary school or cooperative high school, or both.
The board of each district contemplating a joint operation shall, by proper resolution, cause the proposition to enter into such joint operation for a period not to exceed 3 years.
The school boards of the participating districts may, if they agree on terms, execute a contract for such joint operation subject to the provisions of this Section.
(b) The agreement for joint operation of any such cooperative elementary school or cooperative high school, or both, shall include, but not be limited to, provisions for administration, staff, programs, financing, facilities, and transportation. Agreements may be modified, by approval of each of the participating districts, provided that a district may withdraw from the agreement only if the district is reorganizing with one or more districts under other provisions of this Code.
(c) A governing board, which shall govern the operation of any such cooperative elementary school or cooperative high school, or both, shall be apportioned to reflect the number of students in each respective district who attend the cooperative elementary school or cooperative high school, or both. The membership of the governing board shall be 5 members. The school board of each participating district shall select, from its membership, its representatives on the governing board. The governing board shall prepare and adopt a budget for the cooperative elementary school or cooperative high school, or both. The governing board shall administer the cooperative elementary school or cooperative high school, or both, in accordance with the agreement of the districts and shall have the power to hire, supervise, and terminate staff; to enter into contracts; to adopt policies for the school or schools; and to take all other actions necessary and proper for the operation of the school or schools. The governing board may not levy taxes or incur any indebtedness except within the annual budget approved by the participating districts.
(d) Each participating district shall pay its per capita cost of educating the students residing in its district and attending any cooperative elementary school or cooperative high school into the budget for the maintenance and operation of the cooperative elementary school or cooperative high school, or both.
The manner of determining per capita cost shall be set forth in the agreement. Each district shall pay the amount owed the governing board under the terms of the agreement from the fund that the district would have used if the district had incurred the costs directly and may levy taxes and issue bonds as otherwise authorized for these purposes in order to make payments to the governing board.
(e) Upon formation of the cooperative elementary school or cooperative high school, or both, the school board of each participating district shall:
(1) confer and coordinate with each other and the

governing board, if the governing board is then in existence, as to staffing needs for the cooperative elementary school or cooperative high school, or both;

(2) in consultation with any exclusive employee

representatives and the governing board, if the governing board is then in existence, establish a combined list of teachers in all participating districts, categorized by positions, showing the length of service and the contractual continued service status, if any, of each teacher in each participating district who is qualified to hold any positions at the cooperative elementary school or cooperative high school, or both, and then distribute this list to the exclusive employee representatives on or before February 1 of the school year prior to the commencement of the operation of the cooperative elementary school or cooperative high school, or both, or within 30 days after the date of the board resolutions, whichever occurs first; this list is in addition to and not a substitute for the list mandated by Section 24-12 of this Code; and

(3) transfer to the governing board of the

cooperative elementary school or cooperative high school, or both, the employment and the position of so many of the full-time or part-time school teachers employed by a participating district as are jointly determined by the school boards of the participating districts and the governing board, if the governing board is then in existence, to be needed at the cooperative school or schools, provided that these teacher transfers shall be done:

(A) by categories listed on the seniority list

mentioned in item (2) of this subsection (e);

(B) in each category, by having teachers in

contractual continued service being transferred before any teachers who are not in contractual continued service; and

(C) in order from greatest seniority first

through lesser amounts of seniority.

A teacher who is not in contractual continued service shall not be transferred if there is a teacher in contractual continued service in the same category who is qualified to hold the position that is to be filled.
If there are more teachers who have entered upon contractual continued service than there are available positions at the cooperative elementary school or cooperative high school, or both or within other assignments in the district, a school board shall first remove or dismiss all teachers who have not entered upon contractual continued service before removing or dismissing any teacher who has entered upon contractual continued service and who is legally qualified (i) to hold a position at the cooperative elementary school or cooperative high school, or both planned to be held by a teacher who has not entered upon contractual continued service or (ii) to hold another position in the participating district. As between teachers who have entered upon contractual continued service, the teacher or teachers with the shorter length of continuing service in any of the participating districts shall be dismissed first. Any teacher dismissed as a result of such a decrease shall be paid all earned compensation on or before the third business day following the last day of pupil attendance in the regular school term. If the school board that has dismissed a teacher or the governing board has any vacancies for the following school term or within one calendar year from the beginning of the following school term, then the positions thereby becoming available shall be tendered to the teachers so removed or dismissed so far as they are legally qualified to hold such positions. If the number of honorable dismissal notices in all participating districts exceeds 15% of full-time equivalent positions filled by certified employees (excluding principals and administrative personnel) during the preceding school year in all participating districts and if the school board that has dismissed a teacher or the governing board has any vacancies for the following school term or within 2 calendar years from the beginning of the following school term, the positions so becoming available shall be tendered to the teachers who were so notified, removed, or dismissed whenever these teachers are legally qualified to hold those positions.
The provisions of subsection (h) of Section 24-11 of this Code concerning teachers whose positions are transferred from one board to the control of a different board shall apply to the teachers who are transferred. The contractual continued service of any transferred teacher is not lost and the governing board is subject to this Code with respect to the teacher in the same manner as if the teacher had been the governing board's employee during the time the teacher was actually employed by the board of the district from which the position and the teacher's employment were transferred. The time spent in employment with a participating district by any teacher who has not yet entered upon contractual continued service and who is transferred to the governing board is not lost when computing the time necessary for the teacher to enter upon contractual continued service, and the governing board is subject to this Code with respect to the teacher in the same manner as if the teacher had been the governing board's employee during the time the teacher was actually employed by the school board from which the position and the teacher's employment were transferred.
At the conclusion of the pilot program, any teacher who was transferred from a participating district shall be transferred back to the district and subsection (h) of Section 24-11 of this Code shall apply. In that case, a district is subject to this Code in the same manner as if the teacher transferred back had been continuously in the service of the receiving district.
(f) Upon formation of the cooperative elementary school or cooperative high school, or both, the school board of each participating district shall:
(1) confer and coordinate with each other and the

governing board, if the governing board is then in existence, as to needs for educational support personnel for the cooperative elementary school or cooperative high school, or both;

(2) in consultation with any exclusive employee

representative or bargaining agent and the governing board, if the governing board is then in existence, establish a combined list of educational support personnel in participating districts, categorized by positions, showing the length of continuing service of each full-time educational support personnel employee who is qualified to hold any such position at the cooperative elementary school or cooperative high school, or both, and then distribute this list to the exclusive employee representative or bargaining agent on or before February 1 of the school year prior to the commencement of the operation of the cooperative elementary school or cooperative high school, or both or within 30 days after the date of the board resolutions, whichever occurs first; and

(3) transfer to the governing board of the

cooperative elementary school or cooperative high school, or both the employment and the positions of so many of the full-time educational support personnel employees employed by a participating district as are jointly determined by the school boards of the participating districts and the governing board, if the governing board is then in existence, to be needed at the cooperative elementary school or cooperative high school, or both, provided that the full-time educational personnel employee transfers shall be done by categories on the seniority list mentioned in item (2) of this subsection (f) and done in order from greatest seniority first through lesser amounts of seniority.

If there are more full-time educational support personnel employees than there are available positions at the cooperative elementary school or cooperative high school, or both or in the participating district, then a school board shall first remove or dismiss those educational support personnel employees with the shorter length of continuing service in any of the participating districts, within the respective category of position. The governing board is subject to this Code with respect to the educational support personnel employee as if the educational support personnel employee had been the governing board's employee during the time the educational support personnel employee was actually employed by the school board of the district from which the employment and position were transferred. Any educational support personnel employee dismissed as a result of such a decrease shall be paid all earned compensation on or before the third business day following his or her last day of employment. If the school board that has dismissed the educational support personnel employee or the governing board has any vacancies for the following school term or within one calendar year from the beginning of the following school term, then the positions thereby becoming available within a specific category of position shall be tendered to the employees so removed or dismissed from that category of position so far as they are legally qualified to hold such positions. At the conclusion of the pilot, any educational support personnel employee who was transferred from a participating district shall be transferred back to the district and Section 10-23.5 of this Code shall apply. In that case, a district is subject to this Code in the same manner as if the educational support personnel employee transferred back had been continuously in the service of the receiving district.
(g) This Section repeals 3 years after the beginning date of operation of a pilot cooperative elementary school or a pilot cooperative high school.
(Source: P.A. 99-657, eff. 7-28-16.)

(105 ILCS 5/10-22.22e)
Sec. 10-22.22e. Science and mathematics partnership school.
(a) Notwithstanding any other provision of law to the contrary and subject to the provisions of this Section, 2 or more contiguous school districts with all or a portion of their territory located within the geographic boundaries of the same municipality may, when in their judgment the interest of the districts and of the students therein will be best served, jointly operate, through an institution of higher education located in the municipality, a science and mathematics partnership school for serving some or all of grades kindergarten through 8. The partnership school may (i) restrict attendance to pupils who reside within the geographic boundaries of the areas served by the school districts and (ii) select students for enrollment based on admission criteria that focuses on academic proficiency in science and mathematics established by the partnership school and approved by the districts' school boards; however, in no case may the partnership school discriminate on the basis of disability, race, creed, color, gender, national origin, religion, ancestry, marital status, or need for special education services in the establishment of its attendance boundaries or in the selection of students for enrollment. The number of students enrolled from each school district shall be approximately equal in number. If there are more students eligible for enrollment in the partnership school from a school district than there are spaces available, eligible students must be selected by lottery.
(b) The school board of each school district shall, by proper resolution, enter into the joint operation of the partnership school. The school boards of the participating districts shall execute a partnership school contract with the institution of higher education for the joint operation, subject to the provisions of this Section. The agreement for joint operation of the partnership school shall include, but not be limited to, provisions for administration, staff, programs, financing, facilities, and transportation.
(c) Each participating school district shall pay its per capita cost of educating the students residing in the district and attending the partnership school for the maintenance and operation of the partnership school. The manner of determining per capita cost must be set forth in the agreement. Each district shall pay the amount owed under the terms of the agreement from the fund that the district would have used if the district had incurred the costs directly and may levy taxes and issue bonds as otherwise authorized for these purposes in order to make payments.
(d) The teachers and other non-administrative, certified employees who work in the partnership school must be selected according to criteria established by the partnership school and agreed to by the school districts' school boards. The number of such employees selected from each school district must be approximately equal in number. Their selection must be for a 2-year or 4-year period, upon the completion of which they must be assigned to a comparable position in the school from which they were selected. While working in the partnership school, these employees shall remain employees of and be paid by the school district from which they were selected, and their wages and benefits must be the same as if they were teaching or otherwise working in that district, provided that additional wages and benefits may be provided to these teachers and other staff if the participating school districts and the exclusive bargaining representatives of their teachers and other staff agree. The contractual continued service status of a teacher and the retirement benefits of those employees who accept work with the partnership school must not be affected. A school term worked in the partnership school must be considered a school term worked in the school district from which the employees were selected for contractual continued service attainment purposes. The time spent in employment with a participating district by any teacher who has not yet entered upon contractual continued service and accepts selection to work in the partnership school is not lost when computing the time necessary for the teacher to enter upon contractual continued service.
(Source: P.A. 97-97, eff. 1-1-12; 98-786, eff. 7-25-14.)

(105 ILCS 5/10-22.23) (from Ch. 122, par. 10-22.23)
Sec. 10-22.23. School Nurse. To employ a registered professional nurse and define the duties of the school nurse within the guidelines of rules and regulations promulgated by the State Board of Education. Any school nurse first employed on or after July 1, 1976, whose duties require teaching or the exercise of instructional judgment or educational evaluation of pupils, must be certificated under Section 21-25 of this Act. School districts may employ non-certificated registered professional nurses to perform professional nursing services.
(Source: P.A. 90-548, eff. 1-1-98.)

(105 ILCS 5/10-22.23a) (from Ch. 122, par. 10-22.23a)
Sec. 10-22.23a. Chief school business official. To employ a chief school business official and define the duties of the chief school business official. Any chief school business official first employed on or after July 1, 1977 shall be certificated under Section 21-7.1. For the purposes of this Section, experience as a school business official in an Illinois public school district prior to July 1, 1977 shall be deemed the equivalent of certification.
(Source: P.A. 82-387.)

(105 ILCS 5/10-22.24) (from Ch. 122, par. 10-22.24)
Sec. 10-22.24. (Repealed).
(Source: Laws 1961, p. 31. Repealed by P.A. 89-159, eff. 1-1-96.)

(105 ILCS 5/10-22.24a) (from Ch. 122, par. 10-22.24a)
Sec. 10-22.24a. School counselor. To employ school counselors. A school counselor is a qualified specialist who holds a School Service Personnel certificate endorsed in school counseling issued pursuant to Section 21-25 of this Code and who either (i) holds or is qualified for an elementary, secondary, special K-12, or special preschool-age 21 certificate issued pursuant to Section 21-2 or 21-4 of this Code or (ii) in lieu of holding or qualifying for a teaching certificate, has fulfilled such other requirements as the State Board of Education and the State Teacher Certification Board may by rule establish. An individual who has completed an approved program in another state may apply for a School Service Personnel certificate endorsed in school counseling and shall receive such a certificate if a review of his or her credentials indicates that he or she meets the additional requirements of this Section.
(Source: P.A. 93-125, eff. 7-10-03.)

(105 ILCS 5/10-22.24b)
Sec. 10-22.24b. School counseling services. School counseling services in public schools may be provided by school counselors as defined in Section 10-22.24a of this Code or by individuals who hold a Professional Educator License with a school support personnel endorsement in the area of school counseling under Section 21B-25 of this Code.
School counseling services may include, but are not limited to:
(1) designing and delivering a comprehensive school

counseling program that promotes student achievement and wellness;

(2) incorporating the common core language into the

school counselor's work and role;

(3) school counselors working as culturally skilled

professionals who act sensitively to promote social justice and equity in a pluralistic society;

(4) providing individual and group counseling;
(5) providing a core counseling curriculum that

serves all students and addresses the knowledge and skills appropriate to their developmental level through a collaborative model of delivery involving the school counselor, classroom teachers, and other appropriate education professionals, and including prevention and pre-referral activities;

(6) making referrals when necessary to appropriate

offices or outside agencies;

(7) providing college and career development

activities and counseling;

(8) developing individual career plans with students;
(9) assisting all students with a college or

post-secondary education plan;

(10) intentionally addressing the career and college

needs of first generation students;

(11) educating all students on scholarships,

financial aid, and preparation of the Federal Application for Federal Student Aid;

(12) collaborating with institutions of higher

education and local community colleges so that students understand post-secondary education options and are ready to transition successfully;

(13) providing crisis intervention and contributing

to the development of a specific crisis plan within the school setting in collaboration with multiple stakeholders;

(14) educating students, teachers, and parents on

anxiety, depression, cutting, and suicide issues and intervening with students who present with these issues;

(15) providing counseling and other resources to

students who are in crisis;

(16) providing resources for those students who do

not have access to mental health services;

(17) addressing bullying and conflict resolution with

all students;

(18) teaching communication skills and helping

students develop positive relationships;

(19) using culturally-sensitive skills in working

with all students to promote wellness;

(20) addressing the needs of undocumented students in

the school, as well as students who are legally in the United States, but whose parents are undocumented;

(21) contributing to a student's functional

behavioral assessment, as well as assisting in the development of non-aversive behavioral intervention strategies;

(22) (i) assisting students in need of special

education services by implementing the academic supports and social-emotional and college or career development counseling services or interventions per a student's individualized education program (IEP); (ii) participating in or contributing to a student's IEP and completing a social-developmental history; or (iii) providing services to a student with a disability under the student's IEP or federal Section 504 plan, as recommended by the student's IEP team or Section 504 plan team and in compliance with federal and State laws and rules governing the provision of educational and related services and school-based accommodations to students with disabilities and the qualifications of school personnel to provide such services and accommodations;

(23) assisting in the development of a personal

educational plan with each student;

(24) educating students on dual credit and learning

opportunities on the Internet;

(25) providing information for all students in the

selection of courses that will lead to post-secondary education opportunities toward a successful career;

(26) interpreting achievement test results and

guiding students in appropriate directions;

(27) counseling with students, families, and

teachers, in compliance with federal and State laws;

(28) providing families with opportunities for

education and counseling as appropriate in relation to the student's educational assessment;

(29) consulting and collaborating with teachers and

other school personnel regarding behavior management and intervention plans and inclusion in support of students;

(30) teaming and partnering with staff, parents,

businesses, and community organizations to support student achievement and social-emotional learning standards for all students;

(31) developing and implementing school-based

prevention programs, including, but not limited to, mediation and violence prevention, implementing social and emotional education programs and services, and establishing and implementing bullying prevention and intervention programs;

(32) developing culturally-sensitive assessment

instruments for measuring school counseling prevention and intervention effectiveness and collecting, analyzing, and interpreting data;

(33) participating on school and district committees

to advocate for student programs and resources, as well as establishing a school counseling advisory council that includes representatives of key stakeholders selected to review and advise on the implementation of the school counseling program;

(34) acting as a liaison between the public schools

and community resources and building relationships with important stakeholders, such as families, administrators, teachers, and board members;

(35) maintaining organized, clear, and useful records

in a confidential manner consistent with Section 5 of the Illinois School Student Records Act, the Family Educational Rights and Privacy Act, and the Health Insurance Portability and Accountability Act;

(36) presenting an annual agreement to the

administration, including a formal discussion of the alignment of school and school counseling program missions and goals and detailing specific school counselor responsibilities;

(37) identifying and implementing

culturally-sensitive measures of success for student competencies in each of the 3 domains of academic, social and emotional, and college and career learning based on planned and periodic assessment of the comprehensive developmental school counseling program;

(38) collaborating as a team member in Response to

Intervention (RtI) and other school initiatives;

(39) conducting observations and participating in

recommendations or interventions regarding the placement of children in educational programs or special education classes;

(40) analyzing data and results of school counseling

program assessments, including curriculum, small-group, and closing-the-gap results reports, and designing strategies to continue to improve program effectiveness;

(41) analyzing data and results of school counselor

competency assessments;

(42) following American School Counselor Association

Ethical Standards for School Counselors to demonstrate high standards of integrity, leadership, and professionalism;

(43) knowing and embracing common core standards by

using common core language;

(44) practicing as a culturally-skilled school

counselor by infusing the multicultural competencies within the role of the school counselor, including the practice of culturally-sensitive attitudes and beliefs, knowledge, and skills;

(45) infusing the Social-Emotional Standards, as

presented in the State Board of Education standards, across the curriculum and in the counselor's role in ways that empower and enable students to achieve academic success across all grade levels;

(46) providing services only in areas in which the

school counselor has appropriate training or expertise, as well as only providing counseling or consulting services within his or her employment to any student in the district or districts which employ such school counselor, in accordance with professional ethics;

(47) having adequate training in supervision

knowledge and skills in order to supervise school counseling interns enrolled in graduate school counselor preparation programs that meet the standards established by the State Board of Education;

(48) being involved with State and national

professional associations;

(49) participating, at least once every 2 years, in

an in-service training program for school counselors conducted by persons with expertise in domestic and sexual violence and the needs of expectant and parenting youth, which shall include training concerning (i) communicating with and listening to youth victims of domestic or sexual violence and expectant and parenting youth, (ii) connecting youth victims of domestic or sexual violence and expectant and parenting youth to appropriate in-school services and other agencies, programs, and services as needed, and (iii) implementing the school district's policies, procedures, and protocols with regard to such youth, including confidentiality; at a minimum, school personnel must be trained to understand, provide information and referrals, and address issues pertaining to youth who are parents, expectant parents, or victims of domestic or sexual violence;

(50) participating, at least every 2 years, in an

in-service training program for school counselors conducted by persons with expertise in anaphylactic reactions and management;

(51) participating, at least once every 2 years, in

an in-service training on educator ethics, teacher-student conduct, and school employee-student conduct for all personnel;

(52) participating, in addition to other topics at

in-service training programs, in training to identify the warning signs of mental illness and suicidal behavior in adolescents and teenagers and learning appropriate intervention and referral techniques;

(53) obtaining training to have a basic knowledge of

matters relating to acquired immunodeficiency syndrome (AIDS), including the nature of the disease, its causes and effects, the means of detecting it and preventing its transmission, and the availability of appropriate sources of counseling and referral and any other information that may be appropriate considering the age and grade level of the pupils; the school board shall supervise such training and the State Board of Education and the Department of Public Health shall jointly develop standards for such training; and

(54) participating in mandates from the State Board

of Education for bullying education and social-emotional literary.

School districts may employ a sufficient number of school counselors to maintain the national and State recommended student-counselor ratio of 250 to 1. School districts may have school counselors spend at least 80% of his or her work time in direct contact with students.
Nothing in this Section prohibits other qualified professionals, including other endorsed school support personnel, from providing the services listed in this Section.
(Source: P.A. 98-918, eff. 8-15-14; 99-276, eff. 8-5-15.)

(105 ILCS 5/10-22.25) (from Ch. 122, par. 10-22.25)
Sec. 10-22.25. Purchase and rent of textbooks.
To purchase textbooks and rent them to the pupils.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/10-22.25a) (from Ch. 122, par. 10-22.25a)
Sec. 10-22.25a. To obtain personal property, when authorized by an affirmative vote of 2/3 of the members of the board, by lease, with or without an option to purchase, for a period not to exceed 5 years or by purchase under an installment contract extending over a period of not more than 5 years, with interest at a rate not to exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract; provided that the term of guaranteed energy savings contracts as defined in Article 19b of the School Code may exceed 5 years. For the purpose of this Section, personal property shall include computer hardware and software and all equipment, fixtures, renovations, and improvements to existing facilities of the district necessary to accommodate computers.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 90-97, eff. 7-11-97.)

(105 ILCS 5/10-22.25b) (from Ch. 122, par. 10-22.25b)
Sec. 10-22.25b. School uniforms. The school board may adopt a school uniform or dress code policy that governs all or certain individual attendance centers and that is necessary to maintain the orderly process of a school function or prevent endangerment of student health or safety. A school uniform or dress code policy adopted by a school board: (i) shall not be applied in such manner as to discipline or deny attendance to a transfer student or any other student for noncompliance with that policy during such period of time as is reasonably necessary to enable the student to acquire a school uniform or otherwise comply with the dress code policy that is in effect at the attendance center or in the district into which the student's enrollment is transferred; and (ii) shall include criteria and procedures under which the school board will accommodate the needs of or otherwise provide appropriate resources to assist a student from an indigent family in complying with an applicable school uniform or dress code policy. A student whose parents or legal guardians object on religious grounds to the student's compliance with an applicable school uniform or dress code policy shall not be required to comply with that policy if the student's parents or legal guardians present to the school board a signed statement of objection detailing the grounds for the objection. This Section applies to school boards of all districts, including special charter districts and districts organized under Article 34.
(Source: P.A. 89-610, eff. 8-6-96.)

(105 ILCS 5/10-22.26) (from Ch. 122, par. 10-22.26)
Sec. 10-22.26. School Lunch Program - Purchase of Equipment. To maintain and operate a school lunch program in accordance with applicable regulations of the State Board of Education and agencies of the United States government. Equipment to be used in the school lunch program shall be paid for from the operations and maintenance fund of the district or from any surplus remaining in the school lunch account at the end of the school term.
(Source: P.A. 86-970.)

(105 ILCS 5/10-22.27) (from Ch. 122, par. 10-22.27)
Sec. 10-22.27. Schools outside district for exceptional children. To rent suitable facilities outside of the district and maintain classes therein for the instruction of children from any home for orphans, dependent, abandoned, or maladjusted children as provided in Section 18-3 of this Act; provided that written consent is secured from the school board of the district wherein such facilities and classes are located.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/10-22.28) (from Ch. 122, par. 10-22.28)
Sec. 10-22.28. School safety patrol.
To establish and maintain a school safety patrol and with the written consent of the parents of individual pupils to appoint such pupils to participate as members thereof for the purpose of influencing and encouraging the other pupils to refrain from crossing public streets and highways at points other than at regular crossings and for the purpose of directing pupils not to cross streets and highways at times when the presence of traffic would render such crossing unsafe.
The safety patrol shall function only under the direction and control of school authorities; however, upon request of the school board other agencies may cooperate to such extent as may be agreed upon.
No liability shall attach either to the school district or any individual, trustee, board member, superintendent, principal, teacher or other school employee by virtue of the organization, maintenance or operation of a school safety patrol organized, maintained and operated under authority of this section.
Nothing herein contained shall be construed to authorize or permit the use of any safety patrol member for the purpose of directing vehicular traffic.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/10-22.28a) (from Ch. 122, par. 10-22.28a)
Sec. 10-22.28a. To acquire, install, operate and maintain traffic signals relative to school crossing protection and school crossing stop signals and to employ persons for the purpose of directing traffic upon school grounds and on or along streets and highways or portions thereof within a radius of one mile from such school grounds, or to share the cost of employing such persons with or accept the employment of such persons by any unit of local government. The school board may determine whether the crossing guard employment costs shall be paid from its educational, transportation or operations and maintenance fund. The powers in this Section are subject to the following:
1. The power to acquire, install, operate and maintain traffic signals may not be exercised in any city, village or incorporated town;
2. Prior approval must be obtained from the Department of Transportation with respect to highways for which it has maintenance jurisdiction, and any public body or official having jurisdiction over any street or highway affected;
3. All signs and signals to be erected shall conform to the Department of Transportation's Manual and Specifications and shall be justified by traffic warrants stated in the Manual, and all pertinent provisions of The Illinois Vehicle Code, not inconsistent with the provisions of this Section, shall apply.
(Source: P.A. 86-970.)

(105 ILCS 5/10-22.29) (from Ch. 122, par. 10-22.29)
Sec. 10-22.29. Outdoor education. To offer, if deemed appropriate, outdoor education, and to use school funds for the expenses of the outdoor education program, within the State of Illinois, or adjacent States, whether within the school district or not, including the purchase or renting of facilities either individually or jointly with any other school district or districts.
(Source: Laws 1968, p. 414.)

(105 ILCS 5/10-22.29a) (from Ch. 122, par. 10-22.29a)
Sec. 10-22.29a. To authorize the establishment of an investment club, in any high school within the district, to be organized on a purely voluntary basis. The State Board of Education may, however, promulgate reasonable standards regarding the establishment, organization and operation of investment clubs formed pursuant to this Section which standards must be complied with by all those concerned. The superintendent of schools shall, when the board has authorized the establishment of an investment club, designate a teacher in the high school where the club is organized to serve as sponsor of the club and as the fiduciary for members of the club in making the purchases and sales of securities on behalf of the members and shall also designate an investment dealer registered with the Secretary of State of Illinois as an investment dealer; to provide investment counseling and brokerage services for the members of the club. That investment dealer shall (a) reflect all transactions entered into on behalf of the investment club in an account in the name of the teacher as fiduciary, (b) submit monthly to the fiduciary a statement of account reflecting all transactions entered into on behalf of the club during the previous month including the prices paid on purchases and the proceeds received on sales of securities and the costs and fees incurred in each transaction and listing the accumulated holdings of the investment club by type of security, number of shares of stock, name of the issuer and any other information necessary to identify the composition of the accumulated security holdings of the club, and (c) handle transactions on behalf of the club, through the designated fiduciary as a street account rather than through issuance of certificates in the name of the fiduciary or of individual club members. Any investment club formed under this Section must sell all securities purchased through the club and distribute the proceeds of sales to its members by May 20th each year. All investment clubs are subject to the provisions of the Illinois Securities Law of 1953.
(Source: P.A. 100-201, eff. 8-18-17.)

(105 ILCS 5/10-22.29b) (from Ch. 122, par. 10-22.29b)
Sec. 10-22.29b. Educational tours. As a supplement to a particular course of instruction, to conduct educational tours, within or without the district, the State of Illinois or the United States, for the pupils or employees, or both, of any school or schools within the district. Nothing in this Section authorizes the use of any school funds for any expenditures incurred on such a tour such as meals, lodging and transportation costs nor does this Section apply to any outdoor education class, field trip or travel to and from a school sponsored event as permitted under Sections 10-22.29, 29-3.1 and 34-18, subsection (11). Nothing in this Section prohibits payment of the salaries of necessary personnel while on a tour or field trip if the personnel are performing in the ordinary course of their employment.
(Source: P.A. 85-1389.)

(105 ILCS 5/10-22.30) (from Ch. 122, par. 10-22.30)
Sec. 10-22.30. Television and radio programs.
To enter into contracts, either alone or in cooperation with other school boards, for the purpose of participating in or the procuring of television or radio broadcasts or both, for use in the educational program of the schools; to provide television or radio studio facilities or both; to grant the use of such studio facilities to a licensed television or radio station located in the school district; to maintain and operate such school television or radio transmitting devices, or both, as are necessary to distribute adequate instructional television or radio programming with closed-circuit, fixed-circuit or standard broadcasting equipment; and to provide programs for educational purposes.
(Source: Laws 1965, p. 573.)

(105 ILCS 5/10-22.31) (from Ch. 122, par. 10-22.31)
Sec. 10-22.31. Special education.
(a) To enter into joint agreements with other school boards to provide the needed special educational facilities and to employ a director and other professional workers as defined in Section 14-1.10 and to establish facilities as defined in Section 14-1.08 for the types of children described in Sections 14-1.02 and 14-1.03a. The director (who may be employed under a contract as provided in subsection (c) of this Section) and other professional workers may be employed by one district, which shall be reimbursed on a mutually agreed basis by other districts that are parties to the joint agreement. Such agreements may provide that one district may supply professional workers for a joint program conducted in another district. Such agreement shall provide that any full-time professional worker who is employed by a joint agreement program and spends over 50% of his or her time in one school district shall not be required to work a different teaching schedule than the other professional worker in that district. Such agreement shall include, but not be limited to, provisions for administration, staff, programs, financing, housing, transportation, an advisory body, and the method or methods to be employed for disposing of property upon the withdrawal of a school district or dissolution of the joint agreement and shall specify procedures for the withdrawal of districts from the joint agreement as long as these procedures are consistent with this Section. Such agreement may be amended at any time as provided in the joint agreement or, if the joint agreement does not so provide, then such agreement may be amended at any time upon the adoption of concurring resolutions by the school boards of all member districts, provided that no later than 6 months after August 28, 2009 (the effective date of Public Act 96-783), all existing agreements shall be amended to be consistent with Public Act 96-783. Such an amendment may include the removal of a school district from or the addition of a school district to the joint agreement without a petition as otherwise required in this Section if all member districts adopt concurring resolutions to that effect. A fully executed copy of any such agreement or amendment entered into on or after January 1, 1989 shall be filed with the State Board of Education. Petitions for withdrawal shall be made to the regional board or boards of school trustees exercising oversight or governance over any of the districts in the joint agreement. Upon receipt of a petition for withdrawal, the regional board of school trustees shall publish notice of and conduct a hearing or, in instances in which more than one regional board of school trustees exercises oversight or governance over any of the districts in the joint agreement, a joint hearing, in accordance with rules adopted by the State Board of Education. In instances in which a single regional board of school trustees holds the hearing, approval of the petition must be by a two-thirds majority vote of the school trustees. In instances in which a joint hearing of 2 or more regional boards of school trustees is required, approval of the petition must be by a two-thirds majority of all those school trustees present and voting. Notwithstanding the provisions of Article 6 of this Code, in instances in which the competent regional board or boards of school trustees has been abolished, petitions for withdrawal shall be made to the school boards of those districts that fall under the oversight or governance of the abolished regional board of school trustees in accordance with rules adopted by the State Board of Education. If any petition is approved pursuant to this subsection (a), the withdrawal takes effect as provided in Section 7-9 of this Act. The changes to this Section made by Public Act 96-769 apply to all changes to special education joint agreement membership initiated after July 1, 2009.
(b) To either (1) designate an administrative district to act as fiscal and legal agent for the districts that are parties to the joint agreement, or (2) designate a governing board composed of one member of the school board of each cooperating district and designated by such boards to act in accordance with the joint agreement. No such governing board may levy taxes and no such governing board may incur any indebtedness except within an annual budget for the joint agreement approved by the governing board and by the boards of at least a majority of the cooperating school districts or a number of districts greater than a majority if required by the joint agreement. The governing board may appoint an executive board of at least 7 members to administer the joint agreement in accordance with its terms. However, if 7 or more school districts are parties to a joint agreement that does not have an administrative district: (i) at least a majority of the members appointed by the governing board to the executive board shall be members of the school boards of the cooperating districts; or (ii) if the governing board wishes to appoint members who are not school board members, they shall be superintendents from the cooperating districts.
(c) To employ a full-time director of special education of the joint agreement program under a one-year or multi-year contract. No such contract can be offered or accepted for less than one year. Such contract may be discontinued at any time by mutual agreement of the contracting parties, or may be extended for an additional one-year or multi-year period at the end of any year.
The contract year is July 1 through the following June 30th, unless the contract specifically provides otherwise. Notice of intent not to renew a contract when given by a controlling board or administrative district must be in writing stating the specific reason therefor. Notice of intent not to renew the contract must be given by the controlling board or the administrative district at least 90 days before the contract expires. Failure to do so will automatically extend the contract for one additional year.
By accepting the terms of the contract, the director of a special education joint agreement waives all rights granted under Sections 24-11 through 24-16 for the duration of his or her employment as a director of a special education joint agreement.
(d) To designate a district that is a party to the joint agreement as the issuer of bonds or notes for the purposes and in the manner provided in this Section. It is not necessary for such district to also be the administrative district for the joint agreement, nor is it necessary for the same district to be designated as the issuer of all series of bonds or notes issued hereunder. Any district so designated may, from time to time, borrow money and, in evidence of its obligation to repay the borrowing, issue its negotiable bonds or notes for the purpose of acquiring, constructing, altering, repairing, enlarging and equipping any building or portion thereof, together with any land or interest therein, necessary to provide special educational facilities and services as defined in Section 14-1.08. Title in and to any such facilities shall be held in accordance with the joint agreement.
Any such bonds or notes shall be authorized by a resolution of the board of education of the issuing district. The resolution may contain such covenants as may be deemed necessary or advisable by the district to assure the payment of the bonds or notes. The resolution shall be effective immediately upon its adoption.
Prior to the issuance of such bonds or notes, each school district that is a party to the joint agreement shall agree, whether by amendment to the joint agreement or by resolution of the board of education, to be jointly and severally liable for the payment of the bonds and notes. The bonds or notes shall be payable solely and only from the payments made pursuant to such agreement.
Neither the bonds or notes nor the obligation to pay the bonds or notes under any joint agreement shall constitute an indebtedness of any district, including the issuing district, within the meaning of any constitutional or statutory limitation.
As long as any bonds or notes are outstanding and unpaid, the agreement by a district to pay the bonds and notes shall be irrevocable notwithstanding the district's withdrawal from membership in the joint special education program.
(e) If a district whose employees are on strike was, prior to the strike, sending students with disabilities to special educational facilities and services in another district or cooperative, the district affected by the strike shall continue to send such students during the strike and shall be eligible to receive appropriate State reimbursement.
(f) With respect to those joint agreements that have a governing board composed of one member of the school board of each cooperating district and designated by those boards to act in accordance with the joint agreement, the governing board shall have, in addition to its other powers under this Section, the authority to issue bonds or notes for the purposes and in the manner provided in this subsection. The governing board of the joint agreement may from time to time borrow money and, in evidence of its obligation to repay the borrowing, issue its negotiable bonds or notes for the purpose of acquiring, constructing, altering, repairing, enlarging and equipping any building or portion thereof, together with any land or interest therein, necessary to provide special educational facilities and services as defined in Section 14-1.08 and including also facilities for activities of administration and educational support personnel employees. Title in and to any such facilities shall be held in accordance with the joint agreement.
Any such bonds or notes shall be authorized by a resolution of the governing board. The resolution may contain such covenants as may be deemed necessary or advisable by the governing board to assure the payment of the bonds or notes and interest accruing thereon. The resolution shall be effective immediately upon its adoption.
Each school district that is a party to the joint agreement shall be automatically liable, by virtue of its membership in the joint agreement, for its proportionate share of the principal amount of the bonds and notes plus interest accruing thereon, as provided in the resolution. Subject to the joint and several liability hereinafter provided for, the resolution may provide for different payment schedules for different districts except that the aggregate amount of scheduled payments for each district shall be equal to its proportionate share of the debt service in the bonds or notes based upon the fraction that its equalized assessed valuation bears to the total equalized assessed valuation of all the district members of the joint agreement as adjusted in the manner hereinafter provided. In computing that fraction the most recent available equalized assessed valuation at the time of the issuance of the bonds and notes shall be used, and the equalized assessed valuation of any district maintaining grades K to 12 shall be doubled in both the numerator and denominator of the fraction used for all of the districts that are members of the joint agreement. In case of default in payment by any member, each school district that is a party to the joint agreement shall automatically be jointly and severally liable for the amount of any deficiency. The bonds or notes and interest thereon shall be payable solely and only from the funds made available pursuant to the procedures set forth in this subsection. No project authorized under this subsection may require an annual contribution for bond payments from any member district in excess of 0.15% of the value of taxable property as equalized or assessed by the Department of Revenue in the case of districts maintaining grades K-8 or 9-12 and 0.30% of the value of taxable property as equalized or assessed by the Department of Revenue in the case of districts maintaining grades K-12. This limitation on taxing authority is expressly applicable to taxing authority provided under Section 17-9 and other applicable Sections of this Act. Nothing contained in this subsection shall be construed as an exception to the property tax limitations contained in Section 17-2, 17-2.2a, 17-5, or any other applicable Section of this Act.
Neither the bonds or notes nor the obligation to pay the bonds or notes under any joint agreement shall constitute an indebtedness of any district within the meaning of any constitutional or statutory limitation.
As long as any bonds or notes are outstanding and unpaid, the obligation of a district to pay its proportionate share of the principal of and interest on the bonds and notes as required in this Section shall be a general obligation of the district payable from any and all sources of revenue designated for that purpose by the board of education of the district and shall be irrevocable notwithstanding the district's withdrawal from membership in the joint special education program.
(g) A member district wishing to withdraw from a joint agreement may obtain from its school board a written resolution approving the withdrawal. The withdrawing district must then present a written petition for withdrawal from the joint agreement to the other member districts within such timelines designated by the joint agreement. Upon approval by school board written resolution of all of the remaining member districts, the petitioning member district shall be withdrawn from the joint agreement effective the following July 1 and shall notify the State Board of Education of the approved withdrawal in writing. If the petition for withdrawal is not approved and the petitioning member district is a part of a Class II county school unit outside of a city of 500,000 or more inhabitants, the petitioning member district may appeal the disapproval decision to the trustees of schools of the township that has jurisdiction and authority over the withdrawing district. If a withdrawing district is not under the jurisdiction and authority of the trustees of schools of a township, a hearing panel shall be established by the chief administrative officer of the intermediate service center having jurisdiction over the withdrawing district. The hearing panel shall be made up of 3 persons who have a demonstrated interest and background in education. Each hearing panel member must reside within an educational service region of 2,000,000 or more inhabitants but not within the withdrawing district and may not be a current school board member or employee of the withdrawing district or hold any county office. None of the hearing panel members may reside within the same school district. The hearing panel shall serve without remuneration; however, the necessary expenses, including travel, attendant upon any meeting or hearing in relation to these proceedings must be paid. If the trustees of schools of the township having jurisdiction and authority over the withdrawing district or the hearing panel established by the chief administrative officer of the intermediate service center having jurisdiction over the withdrawing district approves the petition for withdrawal, then the petitioning member district shall be withdrawn from the joint agreement effective the following July 1 and shall notify the State Board of Education of the approved withdrawal in writing.
(h) The changes to this Section made by Public Act 96-783 apply to withdrawals from or dissolutions of special education joint agreements initiated after August 28, 2009 (the effective date of Public Act 96-783).
(i) Notwithstanding subsections (a), (g), and (h) of this Section or any other provision of this Code to the contrary, an elementary school district that maintains grades up to and including grade 8, that had a 2014-2015 best 3 months' average daily attendance of 5,209.57, and that had a 2014 equalized assessed valuation of at least $451,500,000, but not more than $452,000,000, may withdraw from its special education joint agreement program consisting of 6 school districts upon submission and approval of the comprehensive plan, in compliance with the applicable requirements of Section 14-4.01 of this Code, in addition to the approval by the school board of the elementary school district and notification to and the filing of an intent to withdraw statement with the governing board of the joint agreement program. Such notification and statement shall specify the effective date of the withdrawal, which in no case shall be less than 60 days after the date of the filing of the notification and statement. Upon receipt of the notification and statement, the governing board of the joint agreement program shall distribute a copy to each member district of the joint agreement and shall initiate any appropriate allocation of assets and liabilities among the remaining member districts to take effect upon the date of the withdrawal. The withdrawal shall take effect upon the date specified in the notification and statement.
(Source: P.A. 99-729, eff. 8-5-16; 100-66, eff. 8-11-17.)

(105 ILCS 5/10-22.31a) (from Ch. 122, par. 10-22.31a)
Sec. 10-22.31a. Joint educational programs. To enter into joint agreements with other school boards or public institutions of higher education to establish any type of educational program which any district may establish individually, to provide the needed educational facilities and to employ a director and other professional workers for such program. The director and other professional workers may be employed by one district which shall be reimbursed on a mutually agreed basis by other districts that are parties to the joint agreement. Such agreements may provide that one district may supply professional workers for a joint program conducted in another district. Such agreement shall be executed on forms provided by the State Board of Education and shall include, but not be limited to, provisions for administration, staff, programs, financing, housing, transportation and advisory body and provide for the withdrawal of districts from the joint agreement by petition to the regional board of school trustees. Such petitions for withdrawal shall be made to the regional board of school trustees of the region having supervision and control over the administrative district and shall be acted upon in the manner provided in Article 7 for the detachment of territory from a school district.
To designate an administrative district to act as fiscal and legal agent for the districts that are parties to such a joint agreement.
(Source: P.A. 86-198; 86-1318.)

(105 ILCS 5/10-22.31b) (from Ch. 122, par. 10-22.31b)
Sec. 10-22.31b. Joint building programs. To enter into joint agreements either under this Act or under the Intergovernmental Cooperation Act with other school boards to acquire, build, establish and maintain sites and buildings including residential facilities, that may be needed for area vocational education buildings or the education of one or more of the types of children with disabilities defined in Sections 14-1.02 through 14-1.07 of this Act, who are residents of such joint agreement area, upon the review and recommendation of the Advisory Council on Education of Children with Disabilities and approval of the State Superintendent. Proposals shall be submitted on forms promulgated by the State Advisory Council. The State Advisory Council shall have 45 days to review the proposal and make a recommendation. The State Superintendent shall then approve or deny the proposal. Any establishment of residential facilities under this Section for the education of children with disabilities shall consider and utilize whenever possible the existing residential service delivery systems including state operated and privately operated facilities. Residential facilities shall be maintained in accordance with applicable health, licensing and life safety requirements, including the applicable provisions of the building code authorized under Section 2-3.12. Such sites may be acquired and buildings built at any place within the area embraced by such joint agreement or within 2 miles of the boundaries of any school district which is a party to the joint agreement. The title to any site or building so acquired shall be held in accordance with Section 16-2 of this Act.
Any funds obtained from the participating governmental entities as a result of a joint agreement entered into under this Act or the Intergovernmental Cooperation Act shall be accounted for in the same manner as provided for the majority of the participating governmental entities under the laws of this State.
(Source: P.A. 89-397, eff. 8-20-95.)

(105 ILCS 5/10-22.31c) (from Ch. 122, par. 10-22.31c)
Sec. 10-22.31c. Meetings; notice. The elected board members serving either as an administrative district or as a governing board under Section 10-22.31 or Section 10-22.31a shall fix a time and place for regular meetings. Special meetings may be called by any 2 such members by giving notice thereof in writing, stating the time, place and purpose of the meeting. Public notice of all meetings must be given as prescribed in Sections 2.02 and 2.03 of the Open Meetings Act, as now or hereafter amended.
At each regular and special meeting which is open to the public, members of the public and employees of any of the districts which are parties to the joint agreement shall be afforded reasonable time to comment to or ask questions of the board members.
(Source: P.A. 84-1334.)

(105 ILCS 5/10-22.31.1)
Sec. 10-22.31.1. (Repealed).
(Source: P.A. 91-241, eff. 7-22-99. Repealed by P.A. 96-783, eff. 8-28-09.)

(105 ILCS 5/10-22.32) (from Ch. 122, par. 10-22.32)
Sec. 10-22.32. To authorize the advancement to school board members the anticipated actual and necessary expenses incurred in attending the following meetings:
1. Meetings sponsored by the State Board of Education or by the regional superintendents of schools,
2. County or regional meetings and the annual meeting sponsored by any school board association complying with the provisions of Article 23 of this Act, and
3. Meetings sponsored by a national organization in the field of public school education.
The school board may advance to teachers and other certified employees the anticipated actual and necessary expenses incurred in attending meetings which are related to that employee's duties and will contribute to the professional development of that employee.
Such advanced actual and necessary expenses are those reasonably anticipated to be incurred on the days necessary for travel to and from and for attendance at such meetings.
After a meeting for which money was advanced to a school board member or teacher or other certified employee for actual and necessary expenses, such member or employee shall submit an itemized verified expense voucher showing the amount of his actual expenses. Receipts shall be attached where possible. If the actual and necessary expenses exceed the amount advanced, the member or employee shall be reimbursed for the amount not advanced. If the actual and necessary expenses are less than the amount advanced, the member or employee shall refund the excess amount.
For purposes of this Section only, a person elected at the consolidated election held in April of 1999 or April of 2001 to serve as a school board member for a term commencing upon the termination of his or her predecessor's term of office shall be deemed to be a school board member for whom moneys of the school district may be advanced and expended under this Section in order to provide, or to arrange for a school board association that complies with Article 23 to provide, to that person, after he or she has been elected and before his or her term of office as a school board member commences, training in matters relating to the powers, duties, and responsibilities of school board membership.
Notwithstanding any other provisions of this Section 10-22.32, no money for expenses shall be advanced nor shall any member or employee be reimbursed, for any expenses incurred on behalf of any person other than such member, employee, or person deemed to be a school board member for purposes of this Section.
(Source: P.A. 90-637, eff. 7-24-98.)

(105 ILCS 5/10-22.33) (from Ch. 122, par. 10-22.33)
Sec. 10-22.33. Interfund loans. To authorize the treasurer to make interfund loans from (1) the operations and maintenance fund to the educational fund or fire prevention and safety fund, or (2) from the educational fund to the operations and maintenance fund or fire prevention and safety fund, or (3) from the operations and maintenance or educational fund to the transportation fund, or (4) from the transportation fund to the operations and maintenance, educational, or fire prevention and safety fund and to make the necessary transfers on his books, but such loans shall be repaid and retransferred to the proper fund within 3 years. In case such repayment is not made within 3 years the regional superintendent shall withhold further payments on claims authorized by Article 18 of this Act until repayment is made.
(Source: P.A. 89-3, eff. 2-27-95.)

(105 ILCS 5/10-22.33A) (from Ch. 122, par. 10-22.33A)
Sec. 10-22.33A. Summer school. During that period of the calendar year not embraced within the regular school term to provide and conduct courses in subject matters normally embraced in the program of the schools during the regular school term, to fix and collect a charge for attendance at such courses in an amount not to exceed the per capita cost of the operation thereof, except that the board may waive all or part of such charges if it determines that the family of an individual pupil is indigent or that the educational needs of the pupil require his attendance at such courses, and to give regular school credit for satisfactory completion by the student of such courses as may be approved for credit by the State Board of Education.
(Source: P.A. 81-1508.)

(105 ILCS 5/10-22.33B)
Sec. 10-22.33B. Summer school; required attendance. To conduct a high quality summer school program for those resident students identified by the school district as being academically at risk in such critical subject areas as language arts (reading and writing) and mathematics who will be entering any of the school district's grades for the next school term and to require attendance at such program by such students who have not been identified as a person with a disability under Article 14, but who meet criteria established under this Section. Summer school programs established under this Section shall be designed to raise the level of achievement and improve opportunities for success in subsequent grade levels of those students required to attend. The parent or guardian of any student required to attend summer school shall be given written notice from the school district requiring attendance not later than the close of the school term which immediately precedes the required summer school program.
(Source: P.A. 99-143, eff. 7-27-15.)

(105 ILCS 5/10-22.34) (from Ch. 122, par. 10-22.34)
Sec. 10-22.34. Non-certificated personnel.
(a) School Boards may employ non-teaching personnel or utilize volunteer personnel for: (1) non-teaching duties not requiring instructional judgment or evaluation of pupils; and (2) supervising study halls, long distance teaching reception areas used incident to instructional programs transmitted by electronic media such as computers, video, and audio, and detention and discipline areas, and school-sponsored extracurricular activities.
(b) School boards may further utilize volunteer non-certificated personnel or employ non-certificated personnel to assist in the instruction of pupils under the immediate supervision of a teacher, holding a valid certificate, directly engaged in teaching subject matter or conducting activities. The teacher shall be continuously aware of the non-certificated persons' activities and shall be able to control or modify them. The State Board of Education, in consultation with the State Teacher Certification Board, shall determine qualifications of such personnel and shall prescribe rules for determining the duties and activities to be assigned to such personnel. In the determination of qualifications of such personnel, the State Board of Education shall accept coursework earned in a recognized institution or from an institution of higher learning accredited by the North Central Association or other comparable regional accrediting association and shall accept qualifications based on relevant life experiences as determined by the State Board of Education by rule.
(b-5) A school board may utilize volunteer personnel from a regional School Crisis Assistance Team (S.C.A.T.), created as part of the Safe to Learn Program established pursuant to Section 25 of the Illinois Violence Prevention Act of 1995, to provide assistance to schools in times of violence or other traumatic incidents within a school community by providing crisis intervention services to lessen the effects of emotional trauma on individuals and the community. The School Crisis Assistance Team Steering Committee shall determine the qualifications for volunteers.
(c) School boards may also employ students holding a bachelor's degree from a recognized institution of higher learning as teaching interns when such students are enrolled in a college or university internship program, which has prior approval by the State Board of Education, in consultation with the State Teacher Certification Board, leading to a masters degree.
Regional offices of education have the authority to initiate and collaborate with institutions of higher learning to establish internship programs referenced in this subsection (c). The State Board of Education has 90 days from receiving a written proposal to establish the internship program to seek the State Teacher Certification Board's consultation on the internship program. If the State Board of Education does not consult the State Teacher Certification Board within 90 days, the regional office of education may seek the State Teacher Certification Board's consultation without the State Board of Education's approval.
(d) Nothing in this Section shall require constant supervision of a student teacher enrolled in a student teaching course at a college or university, provided such activity has the prior approval of the representative of the higher education institution and teaching plans have previously been discussed with and approved by the supervising teacher and further provided that such teaching is within guidelines established by the State Board of Education in consultation with the State Teacher Certification Board.
(Source: P.A. 92-200, eff. 1-1-02; 92-724, eff. 7-25-02; 93-332, eff. 1-1-04.)

(105 ILCS 5/10-22.34a) (from Ch. 122, par. 10-22.34a)
Sec. 10-22.34a. Supervision of non-academic activities.
To designate non-certificated persons of good character to serve as supervisors, chaperones or sponsors, either on a voluntary or on a compensated basis, for school activities not connected with the academic program of the schools.
(Source: Laws 1967, p. 1029.)

(105 ILCS 5/10-22.34b) (from Ch. 122, par. 10-22.34b)
Sec. 10-22.34b. Utilization of noncertificated personnel. To utilize noncertificated persons, under the direction of a certificated teacher, for providing specialized instruction related to a course assigned to the certificated teacher on a regular basis, not otherwise readily available in the immediate school environment, in the fields for which they are particularly qualified by reason of their specialized knowledge or skills. The duration of the instruction shall be determined by the certificated teacher under whose direction the program is conducted in view of the educational need to be satisfied.
Before a noncertificated person may be utilized for such specialized instruction, the school board must secure the written approval of the regional superintendent of schools as to the qualifications of the particular noncertificated person, the particular instruction he is to provide, the specific functions to be served, the total number of hours he is to provide such instruction and any compensation to be paid that person. The State Board of Education shall prescribe, by rule, criteria for determining qualifications of such persons and the nature of specialized instruction for which, and the extent to which, such persons may be used.
Nothing in this Section shall prevent the utilization of a person with specialized knowledge or experiences as a guest lecturer or resource person in the classroom under the direct supervision of a certificated teacher assigned to the classroom on a regular basis, with prior approval of the school administration.
(Source: P.A. 81-1508.)

(105 ILCS 5/10-22.34c)
Sec. 10-22.34c. Third party non-instructional services.
(a) A board of education may enter into a contract with a third party for non-instructional services currently performed by any employee or bargaining unit member or lay off those educational support personnel employees upon 90 days written notice to the affected employees, provided that:
(1) a contract must not be entered into and become

effective during the term of a collective bargaining agreement, as that term is set forth in the agreement, covering any employees who perform the non-instructional services;

(2) a contract may only take effect upon the

expiration of an existing collective bargaining agreement;

(3) any third party that submits a bid to perform

the non-instructional services shall provide the following:

(A) evidence of liability insurance in scope and

amount equivalent to the liability insurance provided by the school board pursuant to Section 10-22.3 of this Code;

(B) a benefits package for the third party's

employees who will perform the non-instructional services comparable to the benefits package provided to school board employees who perform those services;

(C) a list of the number of employees who will

provide the non-instructional services, the job classifications of those employees, and the wages the third party will pay those employees;

(D) a minimum 3-year cost projection, using

generally accepted accounting principles and which the third party is prohibited from increasing if the bid is accepted by the school board, for each and every expenditure category and account for performing the non-instructional services;

(E) composite information about the criminal and

disciplinary records, including alcohol or other substance abuse, Department of Children and Family Services complaints and investigations, traffic violations, and license revocations or any other licensure problems, of any employees who may perform the non-instructional services, provided that the individual names and other identifying information of employees need not be provided with the submission of the bid, but must be made available upon request of the school board; and

(F) an affidavit, notarized by the president or

chief executive officer of the third party, that each of its employees has completed a criminal background check as required by Section 10-21.9 of this Code within 3 months prior to submission of the bid, provided that the results of such background checks need not be provided with the submission of the bid, but must be made available upon request of the school board;

(4) a contract must not be entered into unless the

school board provides a cost comparison, using generally accepted accounting principles, of each and every expenditure category and account that the school board projects it would incur over the term of the contract if it continued to perform the non-instructional services using its own employees with each and every expenditure category and account that is projected a third party would incur if a third party performed the non-instructional services;

(5) review and consideration of all bids by third

parties to perform the non-instructional services shall take place in open session of a regularly scheduled school board meeting, unless the exclusive bargaining representative of the employees who perform the non-instructional services, if any such exclusive bargaining representative exists, agrees in writing that such review and consideration can take place in open session at a specially scheduled school board meeting;

(6) a minimum of one public hearing, conducted by

the school board prior to a regularly scheduled school board meeting, to discuss the school board's proposal to contract with a third party to perform the non-instructional services must be held before the school board may enter into such a contract; the school board must provide notice to the public of the date, time, and location of the first public hearing on or before the initial date that bids to provide the non-instructional services are solicited or a minimum of 30 days prior to entering into such a contract, whichever provides a greater period of notice;

(7) a contract shall contain provisions requiring

the contractor to offer available employee positions pursuant to the contract to qualified school district employees whose employment is terminated because of the contract; and

(8) a contract shall contain provisions requiring

the contractor to comply with a policy of nondiscrimination and equal employment opportunity for all persons and to take affirmative steps to provide equal opportunity for all persons.

(b) Notwithstanding subsection (a) of this Section, a board of education may enter into a contract, of no longer than 3 months in duration, with a third party for non-instructional services currently performed by an employee or bargaining unit member for the purpose of augmenting the current workforce in an emergency situation that threatens the safety or health of the school district's students or staff, provided that the school board meets all of its obligations under the Illinois Educational Labor Relations Act.
(c) The changes to this Section made by this amendatory Act of the 95th General Assembly are not applicable to non-instructional services of a school district that on the effective date of this amendatory Act of the 95th General Assembly are performed for the school district by a third party.
(Source: P.A. 95-241, eff. 8-17-07; 96-328, eff. 8-11-09.)

(105 ILCS 5/10-22.35) (from Ch. 122, par. 10-22.35)
Sec. 10-22.35. Civil defense shelters. A school board shall make school buildings available for use as civil defense shelters for all persons; cooperate with the Illinois Emergency Management Agency, local organizations for civil defense, disaster relief organizations, including the American Red Cross, and federal agencies concerned with civil defense relative thereto, including, but not limited to, making space available for the stocking of shelters with food and other provisions; cooperate with such agencies and organizations in the use of other resources, equipment, and facilities; and cooperate with such agencies and organizations in the construction of new buildings to the end that the buildings be so designed that shelter facilities may be provided.
(Source: P.A. 96-57, eff. 7-23-09.)

(105 ILCS 5/10-22.35A) (from Ch. 122, par. 10-22.35A)
Sec. 10-22.35A. School sites and office facilities. To buy sites for buildings for school purposes with necessary ground, including sites purchased under Section 10-22.31b, or to buy sites and facilities for school offices. The purchase of such sites or office facilities may be by contract for deed when the board deems such contract advantageous to the district, but any such contract or any transaction arising out of such contract may not exceed 10 years in length, and interest on the unpaid balance of such contract may at no time exceed 6% per annum.
To take and purchase the site for a building for school purposes either with or without the owner's consent by condemnation or otherwise. To pay the amount of any award made by a jury in a condemnation proceeding. To select and purchase all such sites and office facilities desired without the submission of the question at any referendum, and to enter into an option to purchase with respect to any such site or sites and facilities for school offices.
(Source: P.A. 80-1044.)

(105 ILCS 5/10-22.35B)
Sec. 10-22.35B. Title to school sites and buildings.
(a) On January 1, 1994 (the effective date of Public Act 88-155): (i) the legal title to all school buildings and school sites used or occupied for school purposes by a school district located in a Class I county school unit or held for the use of any such school district by and in the name of the regional board of school trustees shall vest in the school board of the school district, and the legal title to those school buildings and school sites shall be deemed transferred by operation of law to the school board of the school district, to be used for school purposes and held, sold, leased, exchanged, or otherwise transferred in accordance with law; and (ii) the legal title to all school buildings and school sites used or occupied for school purposes by a school district that is located in a Class II county school unit and that has withdrawn from the jurisdiction and authority of the trustees of schools of a township and the township treasurer under subsection (b) of Section 5-1 of this Code or held for the use of any such school district by and in the name of the regional board of school trustees at the time that regional board of school trustees was abolished by Public Act 87-969 shall vest in the school board of the school district, and the legal title to those school buildings and school sites shall be deemed transferred by operation of law to the school district, to be used for school purposes and held, sold, leased, exchanged, or otherwise transferred in accordance with law.
(b) The school board of each school district to which subsection (a) of this Section is applicable may receive any gift, grant, donation, or legacy made for the use of any school or for any school purpose within its jurisdiction and shall succeed to any gift, grant, donation, or legacy heretofore received by the regional board of school trustees, either from the township school trustees within their jurisdiction or from any other source, for the use of any school of the district served by the school board or for any other school purpose of that school district. All conveyances of real estate made to the school board of a school district under this Section shall be made to the school board in its corporate name and to its successors in office.
(c) All school districts and high school districts may take and convey title to real estate to be improved by buildings or other structures for vocational or other educational training as provided in Section 10-23.3 of this Code.
(d) Nothing in this Section shall be deemed to apply to any common school lands or lands granted or exchanged therefor or to the manner in which such lands are managed and controlled for the use and benefit of the school township and the schools of the township by the township land commissioners, the regional board of school trustees (acting as the township land commissioners), or the trustees of schools of the township, which hold legal title to those lands; and they may continue to receive gifts, grants, donations, or legacies made for the use of the school township and for the schools of the township generally in the same manner as such gifts, grants, donations, or legacies were made prior to January 1, 1994.
(Source: P.A. 100-374, eff. 8-25-17.)

(105 ILCS 5/10-22.36) (from Ch. 122, par. 10-22.36)
Sec. 10-22.36. Buildings for school purposes. To build or purchase a building for school classroom or instructional purposes upon the approval of a majority of the voters upon the proposition at a referendum held for such purpose or in accordance with Section 17-2.11, 19-3.5, or 19-3.10. The board may initiate such referendum by resolution. The board shall certify the resolution and proposition to the proper election authority for submission in accordance with the general election law.
The questions of building one or more new buildings for school purposes or office facilities, and issuing bonds for the purpose of borrowing money to purchase one or more buildings or sites for such buildings or office sites, to build one or more new buildings for school purposes or office facilities or to make additions and improvements to existing school buildings, may be combined into one or more propositions on the ballot.
Before erecting, or purchasing or remodeling such a building the board shall submit the plans and specifications respecting heating, ventilating, lighting, seating, water supply, toilets and safety against fire to the regional superintendent of schools having supervision and control over the district, for approval in accordance with Section 2-3.12.
Notwithstanding any of the foregoing, no referendum shall be required if the purchase, construction, or building of any such building (1) occurs while the building is being leased by the school district or (2) is paid with (A) funds derived from the sale or disposition of other buildings, land, or structures of the school district or (B) funds received (i) as a grant under the School Construction Law or (ii) as gifts or donations, provided that no funds to purchase, construct, or build such building, other than lease payments, are derived from the district's bonded indebtedness or the tax levy of the district.
Notwithstanding any of the foregoing, no referendum shall be required if the purchase, construction, or building of any such building is paid with funds received from the County School Facility Occupation Tax Law under Section 5-1006.7 of the Counties Code or from the proceeds of bonds or other debt obligations secured by revenues obtained from that Law.
(Source: P.A. 96-517, eff. 8-14-09; 97-542, eff. 8-23-11.)

(105 ILCS 5/10-22.36A) (from Ch. 122, par. 10-22.36A)
Sec. 10-22.36A. Access Roads.
To lay out and construct any access road necessary to connect school grounds, on which a new school is being or is about to be constructed, with an improved road or highway. Such access road shall be considered a part of the general construction of the school and such construction shall be financed solely from funds derived from the sale of bonds.
(Source: P.A. 76-1499.)

(105 ILCS 5/10-22.37) (from Ch. 122, par. 10-22.37)
Sec. 10-22.37. Agreements with Teacher Training Institutions.
To enter into agreements with teacher training institutions to provide facilities for student teaching in the schools of the district.
(Source: P.A. 76-620.)

(105 ILCS 5/10-22.38) (from Ch. 122, par. 10-22.38)
Sec. 10-22.38. Preschool children with disabilities. Establish and maintain, or to cooperate with other educational, governmental, social and volunteer agencies in the establishment and carrying out of programs designed to identify and ameliorate mental, emotional, physical and social cultural disabilities in preschool age children below the age of 3 that would prevent such children from taking full advantage of regular school programs.
No school district is eligible for State reimbursement under Article 14 or Article 18 for programs provided to children with disabilities under this Section.
(Source: P.A. 89-397, eff. 8-20-95.)

(105 ILCS 5/10-22.38a)
Sec. 10-22.38a. (Repealed).
(Source: P.A. 81-1508. Repealed by P.A. 94-1105, eff. 6-1-07.)

(105 ILCS 5/10-22.39)
Sec. 10-22.39. In-service training programs.
(a) To conduct in-service training programs for teachers.
(b) In addition to other topics at in-service training programs, school guidance counselors, teachers, school social workers, and other school personnel who work with pupils in grades 7 through 12 shall be trained to identify the warning signs of mental illness and suicidal behavior in adolescents and teens and shall be taught appropriate intervention and referral techniques.
(c) School guidance counselors, nurses, teachers and other school personnel who work with pupils may be trained to have a basic knowledge of matters relating to acquired immunodeficiency syndrome (AIDS), including the nature of the disease, its causes and effects, the means of detecting it and preventing its transmission, and the availability of appropriate sources of counseling and referral, and any other information that may be appropriate considering the age and grade level of such pupils. The School Board shall supervise such training. The State Board of Education and the Department of Public Health shall jointly develop standards for such training.
(d) In this subsection (d):
"Domestic violence" means abuse by a family or household member, as "abuse" and "family or household members" are defined in Section 103 of the Illinois Domestic Violence Act of 1986.
"Sexual violence" means sexual assault, abuse, or stalking of an adult or minor child proscribed in the Criminal Code of 1961 or the Criminal Code of 2012 in Sections 11-1.20, 11-1.30, 11-1.40, 11-1.50, 11-1.60, 12-7.3, 12-7.4, 12-7.5, 12-12, 12-13, 12-14, 12-14.1, 12-15, and 12-16, including sexual violence committed by perpetrators who are strangers to the victim and sexual violence committed by perpetrators who are known or related by blood or marriage to the victim.
At least once every 2 years, an in-service training program for school personnel who work with pupils, including, but not limited to, school and school district administrators, teachers, school guidance counselors, school social workers, school counselors, school psychologists, and school nurses, must be conducted by persons with expertise in domestic and sexual violence and the needs of expectant and parenting youth and shall include training concerning (i) communicating with and listening to youth victims of domestic or sexual violence and expectant and parenting youth, (ii) connecting youth victims of domestic or sexual violence and expectant and parenting youth to appropriate in-school services and other agencies, programs, and services as needed, and (iii) implementing the school district's policies, procedures, and protocols with regard to such youth, including confidentiality. At a minimum, school personnel must be trained to understand, provide information and referrals, and address issues pertaining to youth who are parents, expectant parents, or victims of domestic or sexual violence.
(e) At least every 2 years, an in-service training program for school personnel who work with pupils must be conducted by persons with expertise in anaphylactic reactions and management.
(f) At least once every 2 years, a school board shall conduct in-service training on educator ethics, teacher-student conduct, and school employee-student conduct for all personnel.
(Source: P.A. 97-1150, eff. 1-25-13; 98-471, eff. 1-1-14.)

(105 ILCS 5/10-22.40) (from Ch. 122, par. 10-22.40)
Sec. 10-22.40. Membership dues. To pay State and national association membership dues to school associations which benefit students by participation or accreditation. Any association subject to Article 23 of this Act must be in current compliance with the reporting requirements of Section 23-6 in order to qualify as a recipient of membership dues under this Section. No dues may be paid to any association which has as one of its purposes providing for athletic and other competition among schools and students unless that association:
A. permits a post audit by the Auditor General under the Illinois State Auditing Act;
B. submits an annual report to the State Board of Education dealing with trends in female participation in athletic competition, including the numbers of female and male participants from each member school and details on programs by the association to increase female participation; and
C. is either subject to, or voluntarily complies with, the public access provisions set forth for State agencies in Sections 3 and 4 of The State Records Act.
(Source: P.A. 84-1308.)

(105 ILCS 5/10-22.40a) (from Ch. 122, par. 10-22.40a)
Sec. 10-22.40a. Where a collective bargaining agreement is entered into with an employee representative organization, the school board may include in the agreement a provision requiring employees covered by the agreement who are not members of the representative organization to pay their proportionate share of the cost of the collective bargaining process and contract administration, measured by the amount of dues uniformly required by members. In such case, proportionate share payments shall be deducted by the board from the earnings of the non-member employees and paid to the representative organization.
(Source: P.A. 82-107.)

(105 ILCS 5/10-22.41) (from Ch. 122, par. 10-22.41)
Sec. 10-22.41. Placement of eligible children into corrective curriculum. To place or by regulation to authorize the director of special education to place, pursuant to procedures required in Article 14 of this Act and rules and regulations promulgated by the State Board of Education, eligible children into special education programs designed to benefit the types of children defined in Sections 14-1.02 through 14-1.07; provided that children with disabilities who are recommended to be placed into regular education classrooms are provided with supplementary services to assist the children with disabilities to benefit from the regular education classroom instruction and are included on the teacher's regular education class register.
(Source: P.A. 89-397, eff. 8-20-95.)

(105 ILCS 5/10-22.42) (from Ch. 122, par. 10-22.42)
Sec. 10-22.42.
To contract with the corporate authorities of any municipality or the county board of any county, as the case may be, to provide for the regulation of traffic in parking areas of property used for school purposes in such manner as is provided by Section 11-209 of The Illinois Vehicle Code.
(Source: P.A. 77-1849.)

(105 ILCS 5/10-22.43) (from Ch. 122, par. 10-22.43)
Sec. 10-22.43. Credit for Proficiency in Foreign Language. To grant one year of high school foreign language credit to any student who has graduated from an accredited elementary school and who can demonstrate proficiency in a language other than English. For purposes of this Section, proficiency in American Sign Language shall be deemed proficiency in a foreign language for which one year of high school foreign language credit may be granted. Proficiency shall be determined by academic criteria acceptable to local school boards.
(Source: P.A. 86-623.)

(105 ILCS 5/10-22.43a) (from Ch. 122, par. 10-22.43a)
Sec. 10-22.43a. Foreign language credit. To award or provide for the awarding of high school credit to high school students who have studied a foreign language in an approved ethnic school program. The amount of credit awarded shall be roughly equivalent to the amount of credit the student would have received if he or she had reached the same level of foreign language proficiency at a public high school as he or she achieved at the ethnic school. The school board may require a student seeking foreign language credit under this Section to successfully complete a foreign language proficiency examination.
(Source: P.A. 83-794.)

(105 ILCS 5/10-22.44) (from Ch. 122, par. 10-22.44)
Sec. 10-22.44. To transfer the interest earned from any moneys of the district in the respective fund of the district that is most in need of such interest income, as determined by the board. This Section does not apply to any interest earned which has been earmarked or restricted by the board for a designated purpose. This Section does not apply to any interest earned on any funds for purposes of Illinois Municipal Retirement under the Pension Code, Tort Immunity under the Local Governmental and Governmental Employees Tort Immunity Act, Fire Prevention, Safety, Energy Conservation and School Security Purposes under Section 17-2.11, and Capital Improvements under Section 17-2.3. Interest earned on these exempted funds shall be used only for the purposes authorized for the respective exempted funds from which the interest earnings were derived.
Any high school district whose territory is in 2 counties and that is eligible for Section 8002 Federal Impact Aid may make a one-time declaration as to interest income (earnings on investments) not previously declared as such from 1998 through 2011 in the debt service fund, declaring said moneys as interest earnings on or before June 30, 2016. Any such earnings income so declared shall thereafter, for purposes of this Code, be considered interest earnings and shall be subject to all provisions of this Code related thereto.
(Source: P.A. 99-404, eff. 8-19-15.)

(105 ILCS 5/10-22.45) (from Ch. 122, par. 10-22.45)
Sec. 10-22.45. To establish an audit committee, and to appoint members of the board or other appropriate officers to the committee, to review audit reports and any other financial reports and documents, including management letters prepared by or on behalf of the board.
(Source: P.A. 82-644.)

(105 ILCS 5/10-23) (from Ch. 122, par. 10-23)
Sec. 10-23. Additional powers of board. Boards of education have the additional powers enumerated in Sections 10-23.1 through 10-23.12.
(Source: P.A. 84-1308.)

(105 ILCS 5/10-23.1) (from Ch. 122, par. 10-23.1)
Sec. 10-23.1. Residence for superintendent, principal or teachers. To purchase a site, with or without a building or buildings thereon, to build a house or houses on such site or to build a house or houses on the school site of the school district, for residential purposes of the superintendent, principal, or teachers of the school district, if authorized by a majority of all votes cast on the proposition or propositions at a regular scheduled election held for the purpose in pursuance of a petition signed by not fewer than 300 voters or by 1/5 of all the voters of the district, whichever is lesser. Such referendum shall be certified to the proper election authorities and submitted in accordance with the general election law. When any of such property is not needed for residential purposes by the superintendent, principal, or teachers, the board of education may rent it to some other person or persons.
(Source: P.A. 81-1489.)

(105 ILCS 5/10-23.2) (from Ch. 122, par. 10-23.2)
Sec. 10-23.2. Nursery schools.
In all districts maintaining grades 1 to 8 or 1 to 12, to establish nursery schools for the instruction of children between the ages of 2 and 6 years, if, in its judgment public interest requires them and sufficient funds obtained from local and federal sources other than local district taxes are available to pay the necessary expenses thereof; provided, that the school board shall at all times have complete jurisdiction and control over such schools, including the employment of teachers, attendants and any other employees, and shall have complete control of the expenditure of such funds in connection with the establishment and maintenance of such schools.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/10-23.3) (from Ch. 122, par. 10-23.3)
Sec. 10-23.3. Real estate for vocational and other training. After provision has been made for the payment of all school expenses, to appropriate from the educational fund school funds or to borrow funds for the purchase of real estate and for the improvement by construction of buildings or other structures, or improved real estate in a deteriorated or uninhabitable condition, for vocational and other educational training of pupils, and as incident thereto and when authorized or requested by resolution adopted by the affirmative vote of two-thirds of the members of the school board, to acquire title to the real estate in the name of the school district and sell and convey it; provided: that no such property shall be so bought or used as a schoolhouse or for permanent use as school property; that such property so purchased and improved shall be sold or otherwise disposed of within 5 years from the date of its acquisition; that not more than one piece of real estate to be improved and one piece of improved real state in a deteriorated or uninhabitable condition may be so purchased for each secondary school or area vocational center which offers vocational training within the school district for any such purpose in any one calendar year, unless additional properties are examined and approved by the Superintendent of the Educational Service Region in the county in which the district is located, for larger training programs necessitating more property to accommodate larger student enrollments; and that no such real estate may be acquired for any such purpose by means of eminent domain proceedings. If the school board does not hold legal title to the school site or other school property that is to be used for any purpose authorized by this Section, then upon the adoption of the resolution by 2/3 of the board members of the district requesting the conveyance of a school site or other school property or a portion thereof the trustees of schools or other school official having legal title to such property shall convey such property to such school district as provided in Section 5-21.
(Source: P.A. 88-155.)

(105 ILCS 5/10-23.3a) (from Ch. 122, par. 10-23.3a)
Sec. 10-23.3a. Conduct of business for vocational training.
To independently operate or cooperate with existing companies in the operation of a business or businesses for the sole purpose of providing training for students in vocational education programs. Any proceeds from said operation shall be applied towards the costs of establishing and maintaining these businesses. Regarding businesses with which the school board cooperates in operating for vocational training purposes, the school board shall receive a semi-annual account from each cooperating company of all costs and proceeds attributable to the student business-training program. Should the proceeds ever exceed the establishment and maintenance costs, then that excess shall only be directed toward expanding business-operation training in vocational education programs.
(Source: P.A. 77-664.)

(105 ILCS 5/10-23.4) (from Ch. 122, par. 10-23.4)
Sec. 10-23.4. Purchase of school bus.
To purchase, maintain, repair and operate school buses and by resolution of the board to enter into a contract for the purchase of buses to be paid for within three years of the date of the resolution or over such longer period of time as does not exceed the depreciable life of the vehicle.
(Source: P.A. 85-1389.)

(105 ILCS 5/10-23.4a) (from Ch. 122, par. 10-23.4a)
Sec. 10-23.4a. To enter into a lease for a period of not to exceed 5 years for such equipment and machinery as may be required for corporate purposes when authorized by the affirmative vote of two-thirds of the members of the board of education.
(Source: Laws 1961, p. 2890.)

(105 ILCS 5/10-23.5) (from Ch. 122, par. 10-23.5)
Sec. 10-23.5. Educational support personnel employees.
(a) To employ such educational support personnel employees as it deems advisable and to define their employment duties; provided that residency within any school district shall not be considered in determining the employment or the compensation of any such employee, or whether to retain, promote, assign or transfer such employee. If an educational support personnel employee is removed or dismissed or the hours he or she works are reduced as a result of a decision of the school board (i) to decrease the number of educational support personnel employees employed by the board or (ii) to discontinue some particular type of educational support service, written notice shall be mailed to the employee and also given to the employee either by certified mail, return receipt requested, or personal delivery with receipt, at least 30 days before the employee is removed or dismissed or the hours he or she works are reduced, together with a statement of honorable dismissal and the reason therefor if applicable. However, if a reduction in hours is due to an unforeseen reduction in the student population, then the written notice must be mailed and given to the employee at least 5 days before the hours are reduced. The employee with the shorter length of continuing service with the district, within the respective category of position, shall be dismissed first unless an alternative method of determining the sequence of dismissal is established in a collective bargaining agreement or contract between the board and any exclusive bargaining agent and except that this provision shall not impair the operation of any affirmative action program in the district, regardless of whether it exists by operation of law or is conducted on a voluntary basis by the board. If the board has any vacancies for the following school term or within one calendar year from the beginning of the following school term, the positions thereby becoming available within a specific category of position shall be tendered to the employees so removed or dismissed from that category or any other category of position, so far as they are qualified to hold such positions. Each board shall, in consultation with any exclusive employee representative or bargaining agent, each year establish a list, categorized by positions, showing the length of continuing service of each full time educational support personnel employee who is qualified to hold any such positions, unless an alternative method of determining a sequence of dismissal is established as provided for in this Section, in which case a list shall be made in accordance with the alternative method. Copies of the list shall be distributed to the exclusive employee representative or bargaining agent on or before February 1 of each year. Where an educational support personnel employee is dismissed by the board as a result of a decrease in the number of employees or the discontinuance of the employee's job, the employee shall be paid all earned compensation on or before the next regular pay date following his or her last day of employment.
The provisions of this amendatory Act of 1986 relating to residency within any school district shall not apply to cities having a population exceeding 500,000 inhabitants.
(b) In the case of a new school district or districts formed in accordance with Article 11E of this Code, a school district or districts that annex all of the territory of one or more entire other school districts in accordance with Article 7 of this Code, or a school district receiving students from a deactivated school facility in accordance with Section 10-22.22b of this Code, the employment of educational support personnel in the new, annexing, or receiving school district immediately following the reorganization shall be governed by this subsection (b). Lists of the educational support personnel employed in the individual districts for the school year immediately prior to the effective date of the new district or districts, annexation, or deactivation shall be combined for the districts forming the new district or districts, for the annexed and annexing districts, or for the deactivating and receiving districts, as the case may be. The combined list shall be categorized by positions, showing the length of continuing service of each full-time educational support personnel employee who is qualified to hold any such position. If there are more full-time educational support personnel employees on the combined list than there are available positions in the new, annexing, or receiving school district, then the employing school board shall first remove or dismiss those educational support personnel employees with the shorter length of continuing service within the respective category of position, following the procedures outlined in subsection (a) of this Section. The employment and position of each educational support personnel employee on the combined list not so removed or dismissed shall be transferred to the new, annexing, or receiving school board, and the new, annexing, or receiving school board is subject to this Code with respect to any educational support personnel employee so transferred as if the educational support personnel employee had been the new, annexing, or receiving board's employee during the time the educational support personnel employee was actually employed by the school board of the district from which the employment and position were transferred.
The changes made by Public Act 95-148 shall not apply to the formation of a new district or districts in accordance with Article 11E of this Code, the annexation of one or more entire districts in accordance with Article 7 of this Code, or the deactivation of a school facility in accordance with Section 10-22.22b of this Code effective on or before July 1, 2007.
(Source: P.A. 95-148, eff. 8-14-07; 95-396, eff. 8-23-07; 95-876, eff. 8-21-08; 96-998, eff. 7-2-10.)

(105 ILCS 5/10-23.6) (from Ch. 122, par. 10-23.6)
Sec. 10-23.6. Sites out of district.
A school district, including any special charter school district, having 100,000 or more inhabitants and maintaining grades 1 through 12 may acquire a school site in any other school district which does not maintain a recognized public high school, provided that such site lies within two miles of the boundaries of such school district, and may build, operate and maintain a school maintaining grades 9 through 12 upon any site so acquired, and for these purposes may borrow money and issue bonds as otherwise provided by law and charge and receive tuition for students attending said school from any other school district, to the same effect as if said school had been constructed within the boundaries of said school district.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/10-23.7) (from Ch. 122, par. 10-23.7)
Sec. 10-23.7. Special Charter district - Adoption of Article 10. This Article may be adopted by the electors of any special charter school district, in the following manner:
The board of such district may, and upon petition of 10% of the voters residing in such district, shall order submitted to the voters of such district the question whether Article 10 of the School Code shall be adopted at a regular scheduled election to be held in accordance with the general election law. The board shall certify the proposition to the proper election authorities for submission to the electors.
If the vote is favorable to the adoption of this Article, the transitional provisions of Section 10 of this Article shall apply as though the effective date of this Act were the day of such referendum.
If the adoption of this Article is rejected, the proposition shall not be resubmitted within 22 months.
(Source: P.A. 81-1489.)

(105 ILCS 5/10-23.8) (from Ch. 122, par. 10-23.8)
Sec. 10-23.8. Superintendent contracts. After the effective date of this amendatory Act of 1997 and the expiration of contracts in effect on the effective date of this amendatory Act, school districts may only employ a superintendent or, if authorized by law, a chief executive officer under either a contract for a period not exceeding one year or a performance-based contract for a period not exceeding 5 years.
Performance-based contracts shall be linked to student performance and academic improvement within the schools of the districts. No performance-based contract shall be extended or rolled-over prior to its scheduled expiration unless all the performance and improvement goals contained in the contract have been met. Each performance-based contract shall include the goals and indicators of student performance and academic improvement determined and used by the local school board to measure the performance and effectiveness of the superintendent and such other information as the local school board may determine.
By accepting the terms of a multi-year contract, the superintendent or chief executive officer waives all rights granted him or her under Sections 24-11 through 24-16 of this Act only for the term of the multi-year contract. Upon acceptance of a multi-year contract, the superintendent or chief executive officer shall not lose any previously acquired tenure credit with the district.
(Source: P.A. 99-846, eff. 6-1-17.)

(105 ILCS 5/10-23.8a) (from Ch. 122, par. 10-23.8a)
Sec. 10-23.8a. Principal, assistant principal, and other administrator contracts. After the effective date of this amendatory Act of 1997 and the expiration of contracts in effect on the effective date of this amendatory Act, school districts may only employ principals, assistant principals, and other school administrators under either a contract for a period not to exceed one year or a performance-based contract for a period not to exceed 5 years, unless the provisions of Section 10-23.8b of this Code or subsection (e) of Section 24A-15 of this Code otherwise apply.
Performance-based contracts shall be linked to student performance and academic improvement attributable to the responsibilities and duties of the principal, assistant principal, or administrator. No performance-based contract shall be extended or rolled-over prior to its scheduled expiration unless all the performance and improvement goals contained in the contract have been met. Each performance-based contract shall include the goals and indicators of student performance and academic improvement determined and used by the local school board to measure the performance and effectiveness of the principal, assistant principal, or other administrator and such other information as the local school board may determine.
By accepting the terms of a multi-year contract, the principal, assistant principal, or administrator waives all rights granted him or her under Sections 24-11 through 24-16 of this Act only for the term of the multi-year contract. Upon acceptance of a multi-year contract, the principal, assistant principal, or administrator shall not lose any previously acquired tenure credit with the district.
(Source: P.A. 97-217, eff. 7-28-11.)

(105 ILCS 5/10-23.8b) (from Ch. 122, par. 10-23.8b)
Sec. 10-23.8b. Reclassification of principals and assistant principals. Upon non-renewal of a principal's or assistant principal's administrative contract, the principal or assistant principal shall be reclassified pursuant to this Section. No principal or assistant principal may be reclassified by demotion or reduction in rank from one position within a school district to another for which a lower salary is paid without written notice from the board of the proposed reclassification by April 1 of the year in which the contract expires.
Within 10 days of the principal's or assistant principal's receipt of this notice, the school board shall provide the principal or assistant principal with a written statement of the facts regarding reclassification, and the principal or assistant principal may request and receive a private hearing with the board to discuss the reasons for the reclassification. If the principal or assistant principal is not satisfied with the results of the private hearing, he or she may, within 5 days thereafter, request and receive a public hearing on the reclassification. Any principal or assistant principal may be represented by counsel at a private or public hearing conducted under this Section.
If the board decides to proceed with the reclassification, it shall give the principal or assistant principal written notice of its decision within 15 days of the private hearing or within 15 days of the public hearing held under this Section whichever is later. The decision of the board thereupon becomes final.
Nothing in this Section prohibits a board from ordering lateral transfers of principals or assistant principals to positions of similar rank and equal salary.
The changes made by Public Act 94-201 are declaratory of existing law.
(Source: P.A. 97-217, eff. 7-28-11.)

(105 ILCS 5/10-23.9)
Sec. 10-23.9. (Repealed).
(Source: P.A. 81-1508. Repealed by P.A. 94-1105, eff. 6-1-07.)

(105 ILCS 5/10-23.10) (from Ch. 122, par. 10-23.10)
Sec. 10-23.10. (a) To sell or market any computer program developed by an employee of the school district, provided that such employee developed the computer program as a direct result of his or her duties with the school district or through the utilization of the school district resources or facilities. The employee who developed the computer program shall be entitled to share in the proceeds of such sale or marketing of the computer program. The distribution of such proceeds between the employee and the school district shall be as agreed upon by the employee and the school district, except that neither the employee nor the school district may receive more than 90% of such proceeds. The negotiation for an employee who is represented by an exclusive bargaining representative under Section 3-14.24 may be conducted by such bargaining representative at the employee's request.
(b) For the purposes of this Section:
(1) "Computer" means an internally programmed, general purpose digital device capable of automatically accepting data, processing data and supplying the results of the operation.
(2) "Computer program" means a series of coded instructions or statements in a form acceptable to a computer, which causes the computer to process data in order to achieve a certain result.
(3) "Proceeds" means profits derived from marketing or sale of a product after deducting the expenses of developing and marketing such product.
(Source: P.A. 83-797.)

(105 ILCS 5/10-23.11) (from Ch. 122, par. 10-23.11)
Sec. 10-23.11. To accept payment for student fees and expenses through the use of credit cards and to negotiate and execute such contracts as may be necessary to accept such credit card payments.
In this context, "credit card" means any instrument or device, whether known as a credit card, credit plate, charge plate or any other name, issued with or without fee by an issuer for the use of the cardholder in obtaining money, goods, services or anything else of value on credit or in consideration of an undertaking or guaranty by the issuer of the payment of a check drawn by the cardholder.
(Source: P.A. 84-388.)

(105 ILCS 5/10-23.12) (from Ch. 122, par. 10-23.12)
Sec. 10-23.12. Child abuse and neglect; detection, reporting, and prevention.
(a) To provide staff development for local school site personnel who work with pupils in grades kindergarten through 8 in the detection, reporting, and prevention of child abuse and neglect.
(b) The Department of Children and Family Services may, in cooperation with school officials, distribute appropriate materials in school buildings listing the toll-free telephone number established in Section 7.6 of the Abused and Neglected Child Reporting Act, including methods of making a report under Section 7 of the Abused and Neglected Child Reporting Act, to be displayed in a clearly visible location in each school building.
(Source: P.A. 100-413, eff. 1-1-18; 100-468, eff. 6-1-18.)

(105 ILCS 5/10-23.13)
Sec. 10-23.13. Policies addressing sexual abuse. To adopt and implement a policy addressing sexual abuse of children that may include age-appropriate curriculum for students in pre-K through 5th grade; training for school personnel on child sexual abuse; educational information to parents or guardians provided in the school handbook on the warning signs of a child being abused, along with any needed assistance, referral, or resource information; available counseling and resources for students affected by sexual abuse; and emotional and educational support for a child of abuse to continue to be successful in school.
Any policy adopted may address without limitation:
(1) methods for increasing teacher, student, and

parent awareness of issues regarding sexual abuse of children, including knowledge of likely warning signs indicating that a child may be a victim of sexual abuse;

(2) actions that a child who is a victim of sexual

abuse should take to obtain assistance and intervention; and

(3) available counseling options for students

affected by sexual abuse.

This Section may be referred to as Erin's Law.
(Source: P.A. 96-1524, eff. 2-14-11.)

(105 ILCS 5/10-27.1A)
Sec. 10-27.1A. Firearms in schools.
(a) All school officials, including teachers, guidance counselors, and support staff, shall immediately notify the office of the principal in the event that they observe any person in possession of a firearm on school grounds; provided that taking such immediate action to notify the office of the principal would not immediately endanger the health, safety, or welfare of students who are under the direct supervision of the school official or the school official. If the health, safety, or welfare of students under the direct supervision of the school official or of the school official is immediately endangered, the school official shall notify the office of the principal as soon as the students under his or her supervision and he or she are no longer under immediate danger. A report is not required by this Section when the school official knows that the person in possession of the firearm is a law enforcement official engaged in the conduct of his or her official duties. Any school official acting in good faith who makes such a report under this Section shall have immunity from any civil or criminal liability that might otherwise be incurred as a result of making the report. The identity of the school official making such report shall not be disclosed except as expressly and specifically authorized by law. Knowingly and willfully failing to comply with this Section is a petty offense. A second or subsequent offense is a Class C misdemeanor.
(b) Upon receiving a report from any school official pursuant to this Section, or from any other person, the principal or his or her designee shall immediately notify a local law enforcement agency. If the person found to be in possession of a firearm on school grounds is a student, the principal or his or her designee shall also immediately notify that student's parent or guardian. Any principal or his or her designee acting in good faith who makes such reports under this Section shall have immunity from any civil or criminal liability that might otherwise be incurred or imposed as a result of making the reports. Knowingly and willfully failing to comply with this Section is a petty offense. A second or subsequent offense is a Class C misdemeanor. If the person found to be in possession of the firearm on school grounds is a minor, the law enforcement agency shall detain that minor until such time as the agency makes a determination pursuant to clause (a) of subsection (1) of Section 5-401 of the Juvenile Court Act of 1987, as to whether the agency reasonably believes that the minor is delinquent. If the law enforcement agency determines that probable cause exists to believe that the minor committed a violation of item (4) of subsection (a) of Section 24-1 of the Criminal Code of 2012 while on school grounds, the agency shall detain the minor for processing pursuant to Section 5-407 of the Juvenile Court Act of 1987.
(c) On or after January 1, 1997, upon receipt of any written, electronic, or verbal report from any school personnel regarding a verified incident involving a firearm in a school or on school owned or leased property, including any conveyance owned, leased, or used by the school for the transport of students or school personnel, the superintendent or his or her designee shall report all such firearm-related incidents occurring in a school or on school property to the local law enforcement authorities immediately and to the Department of State Police in a form, manner, and frequency as prescribed by the Department of State Police.
The State Board of Education shall receive an annual statistical compilation and related data associated with incidents involving firearms in schools from the Department of State Police. The State Board of Education shall compile this information by school district and make it available to the public.
(d) As used in this Section, the term "firearm" shall have the meaning ascribed to it in Section 1.1 of the Firearm Owners Identification Card Act.
As used in this Section, the term "school" means any public or private elementary or secondary school.
As used in this Section, the term "school grounds" includes the real property comprising any school, any conveyance owned, leased, or contracted by a school to transport students to or from school or a school-related activity, or any public way within 1,000 feet of the real property comprising any school.
(Source: P.A. 97-1150, eff. 1-25-13.)

(105 ILCS 5/10-27.1B)
Sec. 10-27.1B. Reporting drug-related incidents in schools.
(a) In this Section:
"Drug" means "cannabis" as defined under subsection (a) of Section 3 of the Cannabis Control Act, "narcotic drug" as defined under subsection (aa) of Section 102 of the Illinois Controlled Substances Act, or "methamphetamine" as defined under Section 10 of the Methamphetamine Control and Community Protection Act.
"School" means any public or private elementary or secondary school.
(b) Upon receipt of any written, electronic, or verbal report from any school personnel regarding a verified incident involving drugs in a school or on school owned or leased property, including any conveyance owned, leased, or used by the school for the transport of students or school personnel, the superintendent or his or her designee, or other appropriate administrative officer for a private school, shall report all such drug-related incidents occurring in a school or on school property to the local law enforcement authorities immediately and to the Department of State Police in a form, manner, and frequency as prescribed by the Department of State Police.
(c) The State Board of Education shall receive an annual statistical compilation and related data associated with drug-related incidents in schools from the Department of State Police. The State Board of Education shall compile this information by school district and make it available to the public.
(Source: P.A. 94-556, eff. 9-11-05.)

(105 ILCS 5/10-28)
Sec. 10-28. Sharing information on school lunch applicants. A school board shall, whenever requested by the Department of Healthcare and Family Services (formerly Department of Public Aid), agree in writing with the Department of Healthcare and Family Services (as the State agency that administers the State Medical Assistance Program as provided in Title XIX of the federal Social Security Act and the State Children's Health Insurance Program as provided in Title XXI of the federal Social Security Act) to share with the Department of Healthcare and Family Services information on applicants for free or reduced-price lunches. A school board shall, whenever requested by the Department of Healthcare and Family Services (formerly Department of Public Aid), require each of its schools to agree in writing with the Department of Healthcare and Family Services to share with the Department of Healthcare and Family Services information on applicants for free or reduced-price lunches. This sharing of information shall be for the sole purpose of helping the Department of Healthcare and Family Services identify and enroll children in the State Medical Assistance Program or the State Children's Health Insurance Program or both as allowed under 42 U.S.C. Sec. 1758(b)(2)(C)(iii)(IV) and under the restrictions set forth in 42 U.S.C. Sec. 1758(b)(2)(C)(vi) and (vii).
(Source: P.A. 95-331, eff. 8-21-07.)

(105 ILCS 5/10-29)
Sec. 10-29. Remote educational programs.
(a) For purposes of this Section, "remote educational program" means an educational program delivered to students in the home or other location outside of a school building that meets all of the following criteria:
(1) A student may participate in the program only

after the school district, pursuant to adopted school board policy, and a person authorized to enroll the student under Section 10-20.12b of this Code determine that a remote educational program will best serve the student's individual learning needs. The adopted school board policy shall include, but not be limited to, all of the following:

(A) Criteria for determining that a remote

educational program will best serve a student's individual learning needs. The criteria must include consideration of, at a minimum, a student's prior attendance, disciplinary record, and academic history.

(B) Any limitations on the number of students or

grade levels that may participate in a remote educational program.

(C) A description of the process that the school

district will use to approve participation in the remote educational program. The process must include without limitation a requirement that, for any student who qualifies to receive services pursuant to the federal Individuals with Disabilities Education Improvement Act of 2004, the student's participation in a remote educational program receive prior approval from the student's individualized education program team.

(D) A description of the process the school

district will use to develop and approve a written remote educational plan that meets the requirements of subdivision (5) of this subsection (a).

(E) A description of the system the school

district will establish to calculate the number of clock hours a student is participating in instruction in accordance with the remote educational program.

(F) A description of the process for renewing a

remote educational program at the expiration of its term.

(G) Such other terms and provisions as the

school district deems necessary to provide for the establishment and delivery of a remote educational program.

(2) The school district has determined that the

remote educational program's curriculum is aligned to State learning standards and that the program offers instruction and educational experiences consistent with those given to students at the same grade level in the district.

(3) The remote educational program is delivered by

instructors that meet the following qualifications:

(A) they are certificated under Article 21 of

this Code;

(B) they meet applicable highly qualified

criteria under the federal No Child Left Behind Act of 2001; and

(C) they have responsibility for all of the

following elements of the program: planning instruction, diagnosing learning needs, prescribing content delivery through class activities, assessing learning, reporting outcomes to administrators and parents and guardians, and evaluating the effects of instruction.

(4) During the period of time from and including the

opening date to the closing date of the regular school term of the school district established pursuant to Section 10-19 of this Code, participation in a remote educational program may be claimed for general State aid purposes under Section 18-8.05 of this Code or evidence-based funding purposes under Section 18-8.15 of this Code on any calendar day, notwithstanding whether the day is a day of pupil attendance or institute day on the school district's calendar or any other provision of law restricting instruction on that day. If the district holds year-round classes in some buildings, the district shall classify each student's participation in a remote educational program as either on a year-round or a non-year-round schedule for purposes of claiming general State aid or evidence-based funding. Outside of the regular school term of the district, the remote educational program may be offered as part of any summer school program authorized by this Code.

(5) Each student participating in a remote

educational program must have a written remote educational plan that has been approved by the school district and a person authorized to enroll the student under Section 10-20.12b of this Code. The school district and a person authorized to enroll the student under Section 10-20.12b of this Code must approve any amendment to a remote educational plan. The remote educational plan must include, but is not limited to, all of the following:

(A) Specific achievement goals for the student

aligned to State learning standards.

(B) A description of all assessments that will be

used to measure student progress, which description shall indicate the assessments that will be administered at an attendance center within the school district.

(C) A description of the progress reports that

will be provided to the school district and the person or persons authorized to enroll the student under Section 10-20.12b of this Code.

(D) Expectations, processes, and schedules for

interaction between a teacher and student.

(E) A description of the specific

responsibilities of the student's family and the school district with respect to equipment, materials, phone and Internet service, and any other requirements applicable to the home or other location outside of a school building necessary for the delivery of the remote educational program.

(F) If applicable, a description of how the

remote educational program will be delivered in a manner consistent with the student's individualized education program required by Section 614(d) of the federal Individuals with Disabilities Education Improvement Act of 2004 or plan to ensure compliance with Section 504 of the federal Rehabilitation Act of 1973.

(G) A description of the procedures and

opportunities for participation in academic and extra-curricular activities and programs within the school district.

(H) The identification of a parent, guardian, or

other responsible adult who will provide direct supervision of the program. The plan must include an acknowledgment by the parent, guardian, or other responsible adult that he or she may engage only in non-teaching duties not requiring instructional judgment or the evaluation of a student. The plan shall designate the parent, guardian, or other responsible adult as non-teaching personnel or volunteer personnel under subsection (a) of Section 10-22.34 of this Code.

(I) The identification of a school district

administrator who will oversee the remote educational program on behalf of the school district and who may be contacted by the student's parents with respect to any issues or concerns with the program.

(J) The term of the student's participation in

the remote educational program, which may not extend for longer than 12 months, unless the term is renewed by the district in accordance with subdivision (7) of this subsection (a).

(K) A description of the specific location or

locations in which the program will be delivered. If the remote educational program is to be delivered to a student in any location other than the student's home, the plan must include a written determination by the school district that the location will provide a learning environment appropriate for the delivery of the program. The location or locations in which the program will be delivered shall be deemed a long distance teaching reception area under subsection (a) of Section 10-22.34 of this Code.

(L) Certification by the school district that the

plan meets all other requirements of this Section.

(6) Students participating in a remote educational

program must be enrolled in a school district attendance center pursuant to the school district's enrollment policy or policies. A student participating in a remote educational program must be tested as part of all assessments administered by the school district pursuant to Section 2-3.64a-5 of this Code at the attendance center in which the student is enrolled and in accordance with the attendance center's assessment policies and schedule. The student must be included within all accountability determinations for the school district and attendance center under State and federal law.

(7) The term of a student's participation in a

remote educational program may not extend for longer than 12 months, unless the term is renewed by the school district. The district may only renew a student's participation in a remote educational program following an evaluation of the student's progress in the program, a determination that the student's continuation in the program will best serve the student's individual learning needs, and an amendment to the student's written remote educational plan addressing any changes for the upcoming term of the program.

For purposes of this Section, a remote educational program does not include instruction delivered to students through an e-learning program approved under Section 10-20.56 of this Code.
(b) A school district may, by resolution of its school board, establish a remote educational program.
(c) Clock hours of instruction by students in a remote educational program meeting the requirements of this Section may be claimed by the school district and shall be counted as school work for general State aid purposes in accordance with and subject to the limitations of Section 18-8.05 of this Code or evidence-based funding purposes in accordance with and subject to the limitations of Section 18-8.15 of this Code.
(d) The impact of remote educational programs on wages, hours, and terms and conditions of employment of educational employees within the school district shall be subject to local collective bargaining agreements.
(e) The use of a home or other location outside of a school building for a remote educational program shall not cause the home or other location to be deemed a public school facility.
(f) A remote educational program may be used, but is not required, for instruction delivered to a student in the home or other location outside of a school building that is not claimed for general State aid purposes under Section 18-8.05 of this Code or evidence-based funding purposes under Section 18-8.15 of this Code.
(g) School districts that, pursuant to this Section, adopt a policy for a remote educational program must submit to the State Board of Education a copy of the policy and any amendments thereto, as well as data on student participation in a format specified by the State Board of Education. The State Board of Education may perform or contract with an outside entity to perform an evaluation of remote educational programs in this State.
(h) The State Board of Education may adopt any rules necessary to ensure compliance by remote educational programs with the requirements of this Section and other applicable legal requirements.
(Source: P.A. 99-193, eff. 7-30-15; 99-194, eff. 7-30-15; 99-642, eff. 7-28-16; 100-465, eff. 8-31-17.)



Article 11A - Unit School District Formation (Repealed)

(105 ILCS 5/Art. 11A heading)



Article 11B - School District Combination (Repealed)

(105 ILCS 5/Art. 11B heading)



Article 11C - Accounting Procedures

(105 ILCS 5/Art. 11C heading)

(105 ILCS 5/11C-1) (from Ch. 122, par. 11C-1)
Sec. 11C-1. Appraisers. The regional superintendent shall appoint one or more appraisers to appraise all the tangible school property in the district from which territory has been taken and the tangible school property in such territory transferred. An appraiser or appraisers may be appointed to appraise all such school property or one or more appraisers may be appointed to appraise the different kinds of property as the regional superintendent may direct. No appraiser shall be a resident of any district which is a party to the accounting. The costs of the appraisal shall be borne by the districts in the ratio in which they share in the assets appraised.
(Source: P.A. 83-686.)

(105 ILCS 5/11C-2) (from Ch. 122, par. 11C-2)
Sec. 11C-2. Appraisal guide. In making such appraisal land shall be appraised at its fair market value; other property shall be appraised at its reproduction or replacement cost less depreciation and an allowance for obsolescence, if any, but in no event shall any property be appraised at more than its value for school purposes in the district in which it lies after the change in boundaries or its resale value whichever is the higher.
(Source: P.A. 83-686.)

(105 ILCS 5/11C-3) (from Ch. 122, par. 11C-3)
Sec. 11C-3. Time for filing appraisals - Contest - Administrative review. Within 30 days after their appointment the appraisers shall file their appraisal or appraisals with the regional superintendent. Within 10 days thereafter the regional superintendent shall send copies of such appraisals by registered mail to the secretary or clerk of the board of each district which is a party to the accounting. If the board of any district desires to contest any appraisal it shall file a statement of its objections with the regional superintendent within 20 days after the receipt of a copy of such appraisal. The regional superintendent shall then fix a date for a hearing on such objections and give notice thereof to each district which is a party to the accounting. Each such district may offer evidence at the hearing and the appraisal shall be considered by the regional superintendent as evidence of the value of the property appraised. The regional superintendent shall then consider the evidence and enter an order determining the value of the property in question. Such order shall be deemed an "administrative decision" as defined in the "Administrative Review Law" and any board which is a party to the accounting may apply for a review of such decision in accordance with the "Administrative Review Law" and all amendments and modifications thereof and the rules adopted pursuant thereto.
(Source: P.A. 83-686.)

(105 ILCS 5/11C-4) (from Ch. 122, par. 11C-4)
Sec. 11C-4. Debited school property. Each district from which territory is taken shall be debited with the value of the school property remaining in such district as above determined and each district which is created so as to include a part of a district shall be debited with the value of the school property lying within such part of a district.
(Source: P.A. 83-686.)

(105 ILCS 5/11C-5) (from Ch. 122, par. 11C-5)
Sec. 11C-5. Debited school funds. Each district from which territory is taken shall be debited with all funds in the possession of its treasurer and of all other funds to which the district may be entitled, including taxes in process of collection.
(Source: P.A. 83-686.)

(105 ILCS 5/11C-6) (from Ch. 122, par. 11C-6)
Sec. 11C-6. Credited unfunded indebtedness. Each district from which territory is taken shall be credited with all unfunded indebtedness of such district and with the estimated cost of operating the schools of the district for the balance of the school year if the district from which territory is taken continues to administer the schools until the succeeding July 1.
(Source: P.A. 94-1019, eff. 7-10-06.)

(105 ILCS 5/11C-7) (from Ch. 122, par. 11C-7)
Sec. 11C-7. Credited appraised value of property and funds. Each district which is created so as to include a part of another district shall be credited with the appraised value of the property and of the funds described in Sections 11C-4 and 11C-5 of this Act, less the unfunded indebtedness described in Section 11C-6 of this Act, in the proportion which the number of children in average daily attendance for the last full school year preceding the filing of the petition from the part of the district so included bears to the total number of children in average daily attendance from such district for such period, and the balance shall be credited to the district from which territory is taken.
(Source: P.A. 83-686.)

(105 ILCS 5/11C-8) (from Ch. 122, par. 11C-8)
Sec. 11C-8. Reports. The regional superintendent is hereby given the power to require reports from the treasurer or any other officer of the district from which territory is taken to give it any information necessary for it to perform its functions hereunder and to require from time to time transfers of funds from one treasurer to another, or if the districts have a common treasurer from the funds held by such treasurer for one district to the funds held by such treasurer for the other district as may be necessary to give effect to the accounting herein provided for.
(Source: P.A. 83-686.)

(105 ILCS 5/11C-9) (from Ch. 122, par. 11C-9)
Sec. 11C-9. Accounting waived. If the stipulation is refused by the regional superintendent the boards of the districts affected by the change in boundaries in the creation of a new district may waive accounting or stipulate as to the valuation of any kind or parcel of property or as to a basis for apportionment by concurrent resolution filed with the regional superintendent prior to or within 30 days after the election of the school board for the newly created district. Such resolution shall be subject to the approval of the regional superintendent and if approved, the accounting shall be dispensed with or modified as the resolution may provide.
(Source: P.A. 94-1019, eff. 7-10-06.)



Article 11D - School District Conversion (Repealed)

(105 ILCS 5/Art. 11D heading)



Article 11E - Conversion and Formation of School Districts

(105 ILCS 5/Art. 11E heading)

(105 ILCS 5/11E-5)
Sec. 11E-5. Purpose and applicability. The purpose of this Article is to permit greater flexibility and efficiency in the reorganization and formation of school districts for the improvement of the administration and quality of educational services and for the best interests of pupils. This Article applies only to school districts with under 500,000 inhabitants.
(Source: P.A. 94-1019, eff. 7-10-06.)

(105 ILCS 5/11E-10)
Sec. 11E-10. Definitions. In this Article:
"Affected district" means any school district with territory included in a petition for reorganization under this Article that encompasses (i) 25% or more of the total land area of the district, (ii) more than 8% of the student enrollment of the district, or (iii) more than 8% of the equalized assessed valuation of the district.
"Combined high school - unit district" means a school district resulting from the combination of a high school district and a unit district.
"Combined school district" means any district resulting from the combination of 2 or more entire elementary districts, 2 or more entire high school districts, or 2 or more entire unit districts.
"Dual district" means a high school district and all of its feeder elementary districts collectively.
"Elementary district" means a school district organized and established for purposes of providing instruction up to and including grade 8. "Elementary district" includes common elementary school districts, consolidated elementary school districts, community consolidated school districts, combined elementary districts, and charter elementary districts.
"Elementary purposes" means the purposes of providing instruction up to and including grade 8.
"High school district" means a school district organized and established for purposes of providing instruction in grades 9 through 12. "High school district" includes charter high school districts, township high school districts, consolidated high school districts, community high school districts, and non-high school districts.
"High school purposes" means the purposes of providing instruction in grades nine through 12.
"High school - unit conversion" means a school district conversion authorized under subsection (a) of Section 11E-15 of this Code.
"K through 12 purposes" means the purposes of providing instruction up to and including grade 12.
"Multi-unit conversion" means the formation of a combined high school - unit district and one or more new elementary districts as authorized under subsection (b) of Section 11E-30 of this Code.
"Optional elementary unit district" means a unit district resulting from the combination of a high school district and the combination of any one or more elementary districts electing to organize as an optional elementary unit district.
"Partial elementary unit district" means either a combined high school - unit district or an optional elementary unit district.
"School board" means either a board of education or a board of school directors.
"School district conversion" means a high school - unit conversion or a unit to dual conversion.
"School needs" means the needs of the proposed school district and any districts in the area adjacent thereto in relation to, without limitation, providing a full range of high quality educational and extracurricular programs, maintaining a full complement of professional staff to deliver optimal educational services, meeting the program and staff needs of all students, including students with disabilities and students in career and technical education courses, maximizing community involvement in school governance, operating on an economically efficient basis, and maintaining a sufficient local tax base.
"Substantially coterminous" means that a high school district and one or more elementary districts share the same boundaries or share the same boundaries except for territory encompassing, for a particular district, (i) less than 25% of the land area of the district, (ii) less than 8% of the student enrollment of the district, and (iii) less than 8% of the equalized assessed valuation of the district.
"Unit district" means a school district organized and established for purposes of providing instruction up to and including grade 12. "Unit district" includes charter (K through 12) districts, community unit districts, community consolidated unit districts, other districts that, prior to the adoption of the community consolidated unit district and community unit district, authorizing legislation had expanded to provide instruction through the 12th grade (commonly referred to as "Old Type" unit districts), and partial elementary unit districts organized pursuant to the provisions of this Article.
"Unit to dual conversion" means a school district conversion authorized under subsection (b) of Section 11E-15 of this Code.
(Source: P.A. 94-1019, eff. 7-10-06.)

(105 ILCS 5/11E-15)
Sec. 11E-15. School district conversion.
(a) One or more unit districts and one or more high school districts, all of which are contiguous, may, under the provisions of this Article, be converted into a dual district through the dissolution of the unit district or districts and the high school district or districts if the following apply:
(1) each elementary district to be created includes

all of the territory within a unit district to be dissolved; and

(2) the high school district to be created includes

all of the territory within the unit districts and high school districts to be dissolved.

(b) Two or more contiguous unit districts may, under the provisions of this Article, dissolve and form a single new high school district and new elementary districts that are based upon the boundaries of the dissolved unit districts.
(Source: P.A. 94-1019, eff. 7-10-06.)

(105 ILCS 5/11E-20)
Sec. 11E-20. Combined school district formation.
(a)(1) The territory of 2 or more entire contiguous elementary districts may be organized into a combined elementary district under the provisions of this Article.
(2) Any 2 or more entire elementary districts that collectively are within or substantially coterminous with the boundaries of a high school district, regardless of whether the districts are compact and contiguous with each other, may be organized into a combined school district in accordance with this Article.
(3) Any 2 or more entire elementary districts that are not contiguous may be organized into a combined school district in accordance with this Article if the following requirements are met and documented within 2 calendar years prior to the petition filing date:
(A) the distance between each district administrative

office is documented as no more than 30 miles; and

(B) every district contiguous to a district wishing

to organize into a combined school district under the provisions of this paragraph (3) determines that it is not interested in participating in a petition for a combined school district filed in accordance with this Article, through a vote of its school board, and documents that non-interest in a letter to the regional superintendent of schools containing approved minutes that record the school board vote.

(b)(1) The territory of 2 or more entire contiguous high school districts may be organized into a combined high school district under the provisions of this Article.
(2) Any 2 or more entire high school districts that are not contiguous may be organized into a combined school district in accordance with this Article if the following requirements are met and documented within 2 calendar years prior to the petition filing date:
(A) the distance between each district administrative

office is documented as no more than 30 miles; and

(B) every district contiguous to a district wishing

to organize into a combined school district under the provisions of this paragraph (2) determines that it is not interested in participating in a petition for a combined school district filed in accordance with this Article, through a vote of its school board, and documents that non-interest in a letter to the regional superintendent of schools containing approved minutes that record the school board vote.

(c)(1) The territory of 2 or more entire contiguous unit districts may be organized into a combined unit district under the provisions of this Article.
(2) Any 2 or more entire unit districts that are not contiguous may be organized into a combined school district in accordance with this Article if the following requirements are met and documented within 2 calendar years prior to the petition filing date:
(A) the distance between each district administrative

office is documented as no more than 30 miles; and

(B) every district contiguous to the district wishing

to organize into a combined school district under the provisions of this paragraph (2) determines that it is not interested in participating in a petition for a combined school district filed in accordance with this Article, through a vote of its school board, and documents that non-interest in a letter to the regional superintendent of schools containing approved minutes that record the school board vote.

(Source: P.A. 98-125, eff. 8-2-13.)

(105 ILCS 5/11E-25)
Sec. 11E-25. Unit district formation.
(a) Any contiguous and compact territory, no part of which is included within any unit district, may be organized into a unit district as provided in this Article.
(b) The territory of one or more entire unit districts that are contiguous to each other, plus any contiguous and compact territory no part of which is included within any unit district, and the territory of which taken as a whole is compact may be organized into a unit district as provided in this Article.
(Source: P.A. 94-1019, eff. 7-10-06.)

(105 ILCS 5/11E-30)
Sec. 11E-30. Partial elementary unit district formation.
(a) One or more entire high school districts and one or more entire unit districts, all of which are contiguous, may be organized into a combined high school - unit district as provided in this Article. The combined high school - unit district shall serve all residents of the district for high school purposes and those residents residing in the portion of the territory included within the boundaries of the dissolved unit district or districts for elementary purposes.
(b) One or more contiguous unit districts may, as provided in this Article, dissolve and form a single new combined high school - unit district and one or more new elementary districts. The boundaries of the new elementary district or districts shall be based upon the boundaries of the dissolved unit district or districts electing to join the combined high school - unit district only for high school purposes. Territory included within the boundaries of the new elementary district or districts shall be served by the new combined high school - unit district only for high school purposes. All other territory within the combined high school - unit district shall be served by the combined high school - unit district for both high school and elementary purposes.
(c) A high school district and 2 or more elementary districts that collectively are substantially coterminous may seek to organize into an optional elementary unit district as provided in this Article, provided that territory comprising at least 51% of the equalized assessed valuation of the high school district is subject to a combined high school and elementary maximum annual authorized tax rate for educational purposes of 4.0% or less. The optional elementary unit district shall serve all residents of the district for high school purposes. The optional elementary unit district shall serve residents of only those elementary districts electing to join the optional elementary unit district, as determined in accordance with subsection (b) of Section 11E-65 of this Code, for elementary purposes. The corporate existence of any elementary district electing not to join the optional elementary unit district in accordance with subsection (b) of Section 11E-65 of this Code shall not be affected by the formation of an optional elementary unit district, and an elementary district electing not to join the optional elementary unit district shall continue to serve residents of the district for elementary purposes.
(d)(1) For 5 years following the formation of an optional elementary unit district, any elementary district that elected not to join an optional elementary unit district for elementary purposes may elect to dissolve and combine with the optional elementary unit district by filing a petition that requests the submission of the proposition at a regularly scheduled election for the purpose of voting for or against joining the optional elementary unit district and that complies with the other provisions of this Article.
(2) After an election in which an elementary district

votes to join an optional elementary unit district in accordance with paragraph (1) of this subsection (d), but prior to the dissolution of the elementary district, the elementary district must first issue funding bonds pursuant to Sections 19-8 and 19-9 of this Code to liquidate any operational deficit or debt incurred or accumulated since the date of the election in which the proposition to form the optional elementary unit district passed. The elementary district shall not be required to comply with the backdoor referenda provisions of Section 19-9 of this Code as a condition of issuing the funding bonds. If applicable, the tax levy to pay the debt service on the funding bonds shall not be included in the district's aggregate extension base under Section 18-210 of the Property Tax Code. Taxes levied to repay principal and interest on any long term debt incurred or accumulated between the date of the election in which the proposition to form the optional elementary unit district passed and the date of the elementary district's dissolution and joining the optional elementary unit district in accordance with paragraph (1) of this subsection (d) shall be levied and extended only against the territory of the elementary district as it existed prior to dissolution.

(3) If all eligible elementary districts elect to

join an optional elementary unit district in accordance with this subsection (d), the optional elementary unit district shall thereafter be deemed a unit district for all purposes of this Code.

(Source: P.A. 94-1019, eff. 7-10-06.)

(105 ILCS 5/11E-35)
Sec. 11E-35. Petition filing.
(a) A petition shall be filed with the regional superintendent of schools of the educational service region in which the territory described in the petition or that part of the territory with the greater percentage of equalized assessed valuation is situated. The petition must do the following:
(1) be signed by at least 50 legal resident voters or

10% of the legal resident voters, whichever is less, residing within each affected district; or

(2) be approved by the school board in each affected

district.

(b) The petition shall contain all of the following:
(1) A request to submit the proposition at a regular

scheduled election for the purpose of voting:

(A) for or against a high school - unit

conversion;

(B) for or against a unit to dual conversion;
(C) for or against the establishment of a

combined elementary district;

(D) for or against the establishment of a

combined high school district;

(E) for or against the establishment of a

combined unit district;

(F) for or against the establishment of a unit

district from dual district territory exclusively;

(G) for or against the establishment of a unit

district from both dual district and unit district territory;

(H) for or against the establishment of a

combined high school - unit district from a combination of one or more high school districts and one or more unit districts;

(I) for or against the establishment of a

combined high school - unit district and one or more new elementary districts through a multi-unit conversion;

(J) for or against the establishment of an

optional elementary unit district from a combination of a substantially coterminous dual district; or

(K) for or against dissolving and becoming part

of an optional elementary unit district.

(2) A description of the territory comprising the

districts proposed to be dissolved and those to be created, which, for an entire district, may be a general reference to all of the territory included within that district.

(3) A specification of the maximum tax rates for

various purposes the proposed district or districts shall be authorized to levy for various purposes and, if applicable, the specifications related to the Property Tax Extension Limitation Law, in accordance with Section 11E-80 of this Code.

(4) A description of how supplementary State deficit

difference payments made under subsection (c) of Section 11E-135 of this Code will be allocated among the new districts proposed to be formed.

(5) Where applicable, a division of assets and

liabilities to be allocated to the proposed new or annexing school district or districts in the manner provided in Section 11E-105 of this Code.

(6) If desired, a request that at that same election

as the reorganization proposition a school board or boards be elected on a separate ballot or ballots to serve as the school board or boards of the proposed new district or districts. Any election of board members at the same election at which the proposition to create the district or districts to be served by the board or boards is submitted to the voters shall proceed under the supervision of the regional superintendent of schools as provided in Section 11E-55 of this Code.

(7) If desired, a request that the referendum at

which the proposition is submitted for the purpose of voting for or against the establishment of a unit district (other than a partial elementary unit district) include as part of the proposition the election of board members by school board district rather than at large. Any petition requesting the election of board members by district shall divide the proposed school district into 7 school board districts, each of which must be compact and contiguous and substantially equal in population to each other school board district. Any election of board members by school board district shall proceed under the supervision of the regional superintendent of schools as provided in Section 11E-55 of this Code.

(8) If desired, a request that the referendum at

which the proposition is submitted for the purpose of voting for or against the establishment of a unit to dual conversion include as part of the proposition the election of board members for the new high school district (i) on an at large basis, (ii) with board members representing each of the forming elementary school districts, or (iii) a combination of both. The format for the election of the new high school board must be defined in the petition. When 4 or more unit school districts and a combination of board members representing each of the forming elementary school districts are involved and at large formats are used, one member must be elected from each of the forming elementary school districts. The remaining members may be elected on an at large basis, provided that none of the underlying elementary school districts have a majority on the resulting high school board. When 3 unit school districts and a combination of board members representing each of the forming elementary school districts are involved and at large formats are used, 2 members must be elected from each of the forming elementary school districts. The remaining member must be elected at large.

(9) If desired, a request that the referendum at

which the proposition shall be submitted include a proposition on a separate ballot authorizing the issuance of bonds by the district or districts when organized in accordance with this Article. However, if the petition is submitted for the purpose of voting for or against the establishment of an optional elementary unit district, the petition may request only that the referendum at which the proposition is submitted include a proposition on a separate ballot authorizing the issuance of bonds for high school purposes (and not elementary purposes) by the district when organized in accordance with this Article. The principal amount of the bonds and the purposes of issuance, including a specification of elementary or high school purposes if the proposed issuance is to be made by a combined high school - unit district, shall be stated in the petition and in all notices and propositions submitted thereunder. Only residents in the territory of the district proposing the bond issuance may vote on the bond issuance.

(10) A designation of a committee of ten of the

petitioners as attorney in fact for all petitioners, any 7 of whom may at any time, prior to the final decision of the regional superintendent of schools, amend the petition in all respects (except that, for a unit district formation, there may not be an increase or decrease of more than 25% of the territory to be included in the proposed district) and make binding stipulations on behalf of all petitioners as to any question with respect to the petition, including the power to stipulate to accountings or the waiver thereof between school districts.

(c) The regional superintendent of schools shall not accept for filing under the authority of this Section any petition that includes any territory already included as part of the territory described in another pending petition filed under the authority of this Section.
(d)(1) Those designated as the Committee of Ten shall serve in that capacity until such time as the regional superintendent of schools determines that, because of death, resignation, transfer of residency from the territory, failure to qualify, or any other reason, the office of a particular member of the Committee of Ten is vacant. Upon determination by the regional superintendent of schools that these vacancies exist, he or she shall declare the vacancies and shall notify the remaining members to appoint a petitioner or petitioners, as the case may be, to fill the vacancies in the Committee of Ten so designated. An appointment by the Committee of Ten to fill a vacancy shall be made by a simple majority vote of the designated remaining members.
(2) Failure of a person designated as a member of the Committee of Ten to sign the petition shall not disqualify that person as a member of the Committee of Ten, and that person may sign the petition at any time prior to final disposition of the petition and the conclusion of the proceedings to form a new school district or districts, including all litigation pertaining to the petition or proceedings.
(3) Except as stated in item (10) of subsection (b) of this Section, the Committee of Ten shall act by majority vote of the membership.
(4) The regional superintendent of schools may accept a stipulation made by the Committee of Ten instead of evidence or proof of the matter stipulated or may refuse to accept the stipulation, provided that the regional superintendent sets forth the basis for the refusal.
(5) The Committee of Ten may voluntarily dismiss its petition at any time before a final decision is issued by the State Superintendent of Education.
(Source: P.A. 94-1019, eff. 7-10-06; 95-903, eff. 8-25-08.)

(105 ILCS 5/11E-40)
Sec. 11E-40. Notice and petition amendments.
(a) Upon the filing of a petition with the regional superintendent of schools as provided in Section 11E-35 of this Code, the regional superintendent shall do all of the following:
(1) Cause a copy of the petition to be given to each

school board of the affected districts and the regional superintendent of schools of any other educational service region in which territory described in the petition is situated.

(2) Cause a notice thereof to be published at least

once each week for 3 successive weeks in at least one newspaper having general circulation within the area of all of the territory of the proposed district or districts. The expense of publishing the notice shall be borne by the petitioners and paid on behalf of the petitioners by the Committee of Ten.

(b) The notice shall state all of the following:
(1) When and to whom the petition was presented.
(2) The prayer of the petition.
(3) A description of the territory comprising the

districts proposed to be dissolved and those to be created, which, for an entire district, may be a general reference to all of the territory included within that district.

(4) If applicable, the proposition to elect, by

separate ballot, school board members at the same election, indicating whether the board members are to be elected at large or by school board district.

(5) If requested in the petition, the proposition to

issue bonds, indicating the amount and purpose thereof.

(6) The day, time, and location on which the hearing

on the action proposed in the petition shall be held.

(c) The requirements of subsection (g) of Section 28-2 of the Election Code do not apply to any petition filed under this Article. Notwithstanding any provision to the contrary contained in the Election Code, the regional superintendent of schools shall make all determinations regarding the validity of the petition, including without limitation signatures on the petition, subject to State Superintendent and administrative review in accordance with Section 11E-50 of this Code.
(d) Prior to the hearing described in Section 11E-45 of this Code, the regional superintendent of schools shall inform the Committee of Ten as to whether the petition, as amended or filed, is proper and in compliance with all applicable petition requirements set forth in the Election Code. If the regional superintendent determines that the petition is not in proper order or not in compliance with any applicable petition requirements set forth in the Election Code, the regional superintendent must identify the specific alleged defects in the petition and include specific recommendations to cure the alleged defects. The Committee of Ten may amend the petition to cure the alleged defects at any time prior to the receipt of the regional superintendent's written order made in accordance with subsection (a) of Section 11E-50 of this Code or may elect not to amend the petition, in which case the Committee of Ten may appeal a denial by the regional superintendent following the hearing in accordance with Section 11E-50 of this Code.
(Source: P.A. 94-1019, eff. 7-10-06; 95-903, eff. 8-25-08.)

(105 ILCS 5/11E-45)
Sec. 11E-45. Hearing.
(a) No more than 15 days after the last date on which the required notice under Section 11E-40 of this Code is published, the regional superintendent of schools with whom the petition is required to be filed shall hold a hearing on the petition. Prior to the hearing, the Committee of Ten shall submit to the regional superintendent maps showing the districts involved and any other information deemed pertinent by the Committee of Ten to the proposed action. The regional superintendent of schools may adjourn the hearing from time to time or may continue the matter for want of sufficient notice or other good cause.
(b) At the hearing, the regional superintendent of schools shall allow public testimony on the action proposed in the petition. The Committee of Ten shall present, or arrange for the presentation of all of the following:
(1) Evidence as to the school needs and conditions in

the territory described in the petition and the area adjacent thereto.

(2) Evidence with respect to the ability of the

proposed district or districts to meet standards of recognition as prescribed by the State Board of Education.

(3) A consideration of the division of funds and

assets that will occur if the petition is approved.

(4) A description of the maximum tax rates the

proposed district or districts is authorized to levy for various purposes and, if applicable, the specifications related to the Property Tax Extension Limitation Law, in accordance with Section 11E-80 of this Code.

(5) For a non-contiguous combined school district, as

specified in paragraph (3) of subsection (a), paragraph (2) of subsection (b), or paragraph (2) of subsection (c) of Section 11E-20 of this Code, evidence that the action proposed in the petition meets the requirements of the respective paragraph.

(c) Any regional superintendent of schools entitled under the provisions of this Article to be given a copy of the petition and any resident or representative of a school district in which any territory described in the petition is situated may appear in person or by an attorney at law to provide oral or written testimony or both in relation to the action proposed in the petition.
(d) The regional superintendent of schools shall arrange for a written transcript of the hearing. The expense of the written transcript shall be borne by the petitioners and paid on behalf of the petitioners by the Committee of Ten.
(Source: P.A. 98-125, eff. 8-2-13.)

(105 ILCS 5/11E-50)
Sec. 11E-50. Approval or denial of the petition; administrative review.
(a) Within 14 days after the conclusion of the hearing under Section 11E-45 of this Code, the regional superintendent of schools shall take into consideration the school needs and conditions of the affected districts and in the area adjacent thereto, the division of funds and assets that will result from the action described in the petition, the best interests of the schools of the area, and the best interests and the educational welfare of the pupils residing therein and, through a written order, either approve or deny the petition. If the regional superintendent fails to act upon a petition within 14 days after the conclusion of the hearing, the regional superintendent shall be deemed to have denied the petition.
(b) Upon approving or denying the petition, the regional superintendent of schools shall submit the petition and all evidence to the State Superintendent of Education. The State Superintendent shall review the petition, the record of the hearing, and the written order of the regional superintendent, if any. Within 21 days after the receipt of the regional superintendent's decision, the State Superintendent shall take into consideration the school needs and conditions of the affected districts and in the area adjacent thereto, the division of funds and assets that will result from the action described in the petition, the best interests of the schools of the area, and the best interests and the educational welfare of the pupils residing therein and, through a written order, either approve or deny the petition. If the State Superintendent denies the petition, the State Superintendent shall set forth in writing the specific basis for the denial. The decision of the State Superintendent shall be deemed an administrative decision as defined in Section 3-101 of the Code of Civil Procedure. The State Superintendent shall provide a copy of the decision by certified mail, return receipt requested, to the Committee of Ten, any person appearing in support or opposition of the petition at the hearing, each school board of a district in which territory described in the petition is situated, the regional superintendent with whom the petition was filed, and the regional superintendent of schools of any other educational service region in which territory described in the petition is situated.
(c) Any resident of any territory described in the petition who appears in support of or opposition to the petition at the hearing or any petitioner or school board of any district in which territory described in the petition is situated may, within 35 days after a copy of the decision sought to be reviewed was served by certified mail, return receipt requested, upon the party affected thereby or upon the attorney of record for the party, apply for a review of an administrative decision of the State Superintendent of Education in accordance with the Administrative Review Law and any rules adopted pursuant to the Administrative Review Law. The commencement of any action for review shall operate as a supersedeas, and no further proceedings shall be had until final disposition of the review. The circuit court of the county in which the petition is filed with the regional superintendent of schools shall have sole jurisdiction to entertain a complaint for the review.
(Source: P.A. 94-1019, eff. 7-10-06; 95-903, eff. 8-25-08.)

(105 ILCS 5/11E-55)
Sec. 11E-55. Holding of elections.
(a) Elections provided by this Article shall be conducted in accordance with the general election law. The regional superintendent of schools shall perform the election duties assigned by law to the secretary of a school board for the election and shall certify the officers and candidates therefore pursuant to the general election law.
(b) Nomination papers filed under this Article are not valid unless the candidate named therein files with the regional superintendent of schools a receipt from the county clerk showing that the candidate has filed a statement of economic interests as required by the Illinois Governmental Ethics Act. This receipt shall be so filed either previously during the calendar year in which his or her nomination papers were filed or within the period for the filing of nomination papers in accordance with the general election law.
(c)(1) If the petition requests the election of school board members of the school district proposed to be created at the same election at which the proposition to establish that district is to be submitted to voters or if the regional superintendent of schools finds it to be in the best interest of the districts involved to elect school board members of the school district proposed to be created at a consolidated election or general primary election, then that fact shall be included in the notice of referendum.
(2) If the members of the school board of the school district proposed to be created are not to be elected at the same election at which the proposition to establish that district is to be submitted to the voters, then the regional superintendent of schools shall order an election to be held on the next regularly scheduled election date for the purpose of electing a school board for that district.
(3) In either event, the school board elected for a new school district or districts created under this Article shall consist of 7 members who shall have the terms and the powers and duties of school boards as provided by statute.
(d) All notices regarding propositions for reorganization or creation of new school districts under this Article shall be given in accordance with the general election law in substantially the following form:
(1) Notice in high school - unit conversion or unit

to dual conversion:

referendum will be held in part(s) of ....... county (counties) for the purpose of voting for or against the proposition to dissolve (here identify the school districts to be dissolved by name and number) and to establish new school districts for the following described territory: A new (here specify elementary, high school, or unit) district shall be formed from (here describe the territory, which, for territory currently included in an entire school district, may be a general reference to all of the territory included within that particular school district). (Here repeat the territory information for each new school district.)

The election is called and will be held pursuant to

an order of the Regional Superintendent dated on (insert date), which order states that if a majority of the voters in each of the affected districts voting on the proposition at the referendum vote in favor thereof, the tax rates for various purposes of the new districts shall be as follows: For the new (here specify elementary, high school, or unit) district formed from the territory of (here describe territory, which, for territory currently included in an entire school district, may be a general reference to all of the territory included within that particular district), the tax rates for various purposes shall be (here specify the maximum tax rates for various purposes the proposed school district is authorized to levy and, if applicable, the specifications related to the Property Tax Extension Limitation Law, in accordance with Section 11E-80 of this Code). (Here repeat the tax rate information for each new school district.)

Dated (insert date).
Regional Superintendent of Schools ..................

(2) Notice for combined school district formation:

referendum will be held in part(s) of ....... county (counties) for the purpose of voting for or against the proposition to establish a combined (here insert elementary, high school, or unit) school district for the following described territory: (here describe the territory, which, for territory currently included in an entire school district, may be a general reference to all of the territory included within that particular school district). The election is called and will be held pursuant to an order of the Regional Superintendent dated on (insert date), which order states that if a majority of the voters in each of the affected school districts voting on the proposition at the referendum vote in favor thereof, the tax rates for various purposes of the proposed combined school district shall be (here specify the maximum tax rates for various purposes the proposed combined school district is authorized to levy and, if applicable, the specifications related to the Property Tax Extension Limitation Law, in accordance with Section 11E-80 of this Code).

Dated (insert date).
Regional Superintendent of Schools ..................

(3) Notice for unit district formation (other than a

partial elementary unit district):

referendum will be held in part(s) of ....... county (counties) for the purpose of voting for or against the proposition to establish a unit district for the following described territory: (here describe the territory, which, for territory currently included in an entire school district, may be a general reference to all of the territory included within that particular school district). The election is called and will be held pursuant to an order of the Regional Superintendent dated on (insert date), which order states that if a majority of the voters in each of the affected school districts voting on the proposition at the referendum vote in favor thereof, the tax rates for various purposes for the proposed unit district shall be (here specify the maximum tax rates for various purposes the proposed unit district shall be authorized to levy and, if applicable, the specifications related to the Property Tax Extension Limitation Law, in accordance with Section 11E-80 of this Code).

Dated (insert date).
Regional Superintendent of Schools ..................

(4) Notice for combined high school - unit district

formation:

referendum will be held in part(s) of ....... county (counties) for the purpose of voting for or against the proposition to establish a combined high school - unit district for the following described territory: (here describe the territory, which, for territory currently included in an entire school district, may be a general reference to all of the territory included within that particular school district). The following described territory shall be included in the combined high school - unit district for high school purposes only: (here describe the territory that will be included only for high school purposes, which, for territory currently included in an entire school district, may be a general reference to all of the territory included within that particular school district). The election is called and will be held pursuant to an order of the Regional Superintendent dated on (insert date), which order states that if a majority of the voters in each of the affected school districts voting on the proposition at the referendum vote in favor thereof, the tax rates for various purposes for the proposed combined high school - unit district shall be (here specify the maximum tax rates for various purposes the proposed combined high school - unit district shall be authorized to levy and, if applicable, the specifications related to the Property Tax Extension Limitation Law, in accordance with Sections 11E-80 and 11E-90 of this Code).

Dated (insert date).
Regional Superintendent of Schools ..................

(5) Notice for multi-unit conversion:

referendum will be held in part(s) of ....... county (counties) for the purpose of voting for or against the proposition to dissolve (here identify the districts to be dissolved by name and number) and to establish new school districts for the following described territory: A new (here specify elementary or combined high school - unit) district shall be formed from (here describe the territory, which, for territory currently included in an entire school district, may be a general reference to all of the territory included within that particular school district). (Here repeat the territory information for each new school district.) The following described territory shall be included in the proposed combined high school - unit district only for high school purposes: (here describe the territory that will only be included for high school purposes, which, for territory currently included in an entire school district, may be a general reference to all of the territory included within that particular school district).

The election is called and will be held pursuant to

an order of the Regional Superintendent dated on (insert date), which order states that if a majority of the voters in each of the affected districts voting on the proposition at the referendum vote in favor thereof, the tax rates for various purposes of the new districts shall be as follows: For the new elementary district formed from the territory of (here identify the unit district by name and number) the tax rates for various purposes shall be (here specify the maximum tax rates for various purposes the proposed elementary district is authorized to levy and, if applicable, the specifications related to the Property Tax Extension Limitation Law, in accordance with Section 11E-80 of this Code). (Here repeat the tax rate and Property Tax Extension Limitation Law information for each new elementary district.) For the new combined high school - unit district, the tax rates for various purposes shall be (here specify the maximum tax rates for various purposes the proposed combined high school - unit district shall be authorized to levy and, if applicable, the specifications related to the Property Tax Extension Limitation Law, in accordance with Sections 11E-80 and 11E-90 of this Code).

Dated (insert date).
Regional Superintendent of Schools ..................

(6) Notice for optional elementary unit district

formation:

referendum will be held in part(s) of ....... county (counties) for the purpose of voting for or against the proposition to establish an optional elementary unit district for the following described territory: (here describe the elementary and high school district territory by name and number). If a majority of the voters in one or more of the affected elementary districts and in the affected high school district voting on the proposition at the referendum vote in favor thereof, all of the territory included within the affected high school district shall be included in the optional elementary unit district for high school purposes. However, only the territory of elementary districts in which a majority of the voters voting in the proposition at the referendum vote in favor thereof shall be included in the optional elementary unit district for elementary purposes. The election is called and will be held pursuant to an order of the Regional Superintendent dated on (insert date), which order states that if a majority of the voters in one or more of the affected elementary districts and in the affected high school district voting on the proposition at the referendum vote in favor thereof, the tax rates for various purposes for the proposed optional elementary unit district shall be (here list the maximum tax rates for various purposes the proposed optional elementary unit district is authorized to levy and, if applicable, the specifications related to the Property Tax Extension Limitation Law, in accordance with Sections 11E-80 and 11E-95 of this Code).

Dated (insert date).
Regional Superintendent of Schools ..................

(7) Notice for an elementary district to opt into a

partial elementary unit district:

referendum will be held in part(s) of ....... county (counties) for the purpose of voting for or against the proposition to dissolve an elementary district and join an optional elementary unit district for kindergarten through 12 grade-level purposes for all of the territory included within (here identify the elementary district by name and number). The election is called and will be held pursuant to an order of the Regional Superintendent dated on (insert date), which order states that if a majority of the voters in the elementary school district voting on the proposition at the referendum vote in favor thereof, the tax rates for various purposes for the optional elementary unit district shall be (here list the maximum tax rates for various purposes the optional elementary unit district is authorized to levy and, if applicable, the specifications related to the Property Tax Extension Limitation Law, in accordance with Sections 11E-80 and 11E-95 of this Code) and the elementary district, prior to dissolution, shall issue funding bonds pursuant to Sections 19-8 and 19-9 of the School Code to liquidate any operational deficit or debt incurred or accumulated since the date of the election in which the proposition to form the optional elementary unit district passed.

Dated (insert date).
Regional Superintendent of Schools ....................
(Source: P.A. 94-1019, eff. 7-10-06.)

(105 ILCS 5/11E-60)
Sec. 11E-60. Ballots.
(a) Separate ballots shall be used for the election in each affected district. If the petition requests the submission of a proposition for the issuance of bonds, then that question shall be submitted to the voters at the referendum on a separate ballot.
(b) Ballots for all reorganization propositions submitted under the provisions of this Article must be in substantially the following form:
(1) Ballot for high school - unit conversion or unit

to dual conversion:

OFFICIAL BALLOT

Shall (here identify the districts to be dissolved by

name and number) be dissolved and new school districts be established as follows: a new (here specify elementary, high school, or unit) district formed from all of the territory included within (here identify the existing school district by name and number), with the authority to levy taxes for various purposes as follows: (here specify the maximum tax rates for various purposes the new school district is authorized to levy and, if applicable, the specifications related to the Property Tax Extension Limitation Law, in accordance with Section 11E-80 of this Code), each upon all of the taxable property of the school district at the value thereof, as equalized or assessed by the Department of Revenue, and a new (here repeat the information for each new school district)?

The election authority must record the votes "Yes" or

"No".

(2) Ballot for combined school district formation:

OFFICIAL BALLOT

Shall a combined (here insert elementary, high, or

unit) school district, with the authority to levy taxes at the rate of (here specify the maximum tax rates for various purposes the new unit district is authorized to levy and, if applicable, the specifications related to the Property Tax Extension Limitation Law, in accordance with Section 11E-80 of this Code), each upon all of the taxable property of the district at the value thereof, as equalized or assessed by the Department of Revenue, be established?

The election authority must record the votes "Yes" or

"No".

(3) Ballot for unit district formation (other than a

partial elementary unit district formation):

OFFICIAL BALLOT

Shall a unit district, with the authority to levy

taxes at the rate of (here specify the maximum tax rates for various purposes the new unit district is authorized to levy and, if applicable, the specifications related to the Property Tax Extension Limitation Law, in accordance with Section 11E-80 of this Code), each upon all of the taxable property of the district at the value thereof, as equalized or assessed by the Department of Revenue, be established?

The election authority must record the votes "Yes" or

"No".

(4) Ballot for a combined high school - unit district

formation:

OFFICIAL BALLOT

Shall a combined high school - unit district formed

from all of the territory included within (here identify existing school districts by name and number), serving the territory included within (here identify existing school district by name and number) only for high school purposes, with the authority to levy taxes for various purposes as follows: (here specify the maximum tax rates for various purposes the new combined high school - unit district is authorized to levy and, if applicable, the specifications related to the Property Tax Extension Limitation Law, in accordance with Sections 11E-80 and 11E-90 of this Code), each upon all of the taxable property of the district at the value thereof, as equalized or assessed by the Department of Revenue, be established?

The election authority must record the votes "Yes" or

"No".

(5) Ballot for an optional elementary unit district

formation:

OFFICIAL BALLOT

Shall an optional elementary unit district, with the

authority to levy taxes at the rate of (here specify the maximum tax rates for various purposes the new optional elementary unit district is authorized to levy and, if applicable, the specifications related to the Property Tax Extension Limitation Law, in accordance with Sections 11E-80 and 11E-95 of this Code), each upon all of the taxable property of the district at the value thereof, as equalized or assessed by the Department of Revenue, be established?

The election authority must record the votes "Yes" or

"No".

(6) Ballot for multi-unit conversion:

OFFICIAL BALLOT

Shall (here identify the districts to be dissolved by

name and number) be dissolved and new school districts established as follows: a new elementary district formed from all of the territory included within (here identify the existing school district by name and number), with the authority to levy taxes for various purposes as follows: (here specify the maximum tax rates for various purposes the new school district is authorized to levy and, if applicable, the specifications related to the Property Tax Extension Limitation Law, in accordance with Section 11E-80 of this Code), each upon all of the taxable property of the school district at the value thereof, as equalized or assessed by the Department of Revenue, (here repeat the information for each new elementary school district), and a new combined high school - unit district formed from all of the territory included within (here identify the existing school district by name and number), with the authority to levy taxes for various purposes as follows: (here specify the maximum tax rates for various purposes the new combined high school - unit district is authorized to levy and, if applicable, the specifications related to the Property Tax Extension Limitation Law, in accordance with Sections 11E-80 and 11E-90 of this Code), each upon all of the taxable property of the school district at the value thereof, as equalized or assessed by the Department of Revenue?

The election authority must record the votes "Yes" or

"No".

(7) Ballot for an elementary school district to

dissolve and join an optional elementary unit district:

OFFICIAL BALLOT

Shall (here identify the elementary district by name

and number) be dissolved and join (here identify the optional elementary unit district by name and number), with the authority to levy taxes at the rate of (here specify the maximum tax rates for various purposes the optional elementary unit district is authorized to levy and, if applicable, the specifications related to the Property Tax Extension Limitation Law, in accordance with Sections 11E-80 and 11E-95 of this Code), each upon all of the taxable property of the district at the value thereof, as equalized or assessed by the Department of Revenue and shall (here identify the elementary district by name and number), prior to dissolution, issue funding bonds pursuant to Sections 19-8 and 19-9 of the School Code to liquidate any operational deficit or debt incurred or accumulated since the date of the election in which the proposition to form (here identify the optional elementary unit district by name and number) passed?

The election authority must record the votes "Yes" or

"No".

(Source: P.A. 94-1019, eff. 7-10-06; 95-903, eff. 8-25-08.)

(105 ILCS 5/11E-65)
Sec. 11E-65. Passage requirements.
(a) Except as otherwise provided in subsections (b) and (c) of this Section, if a majority of the electors voting at the election in each affected district vote in favor of the proposition submitted to them, then the proposition shall be deemed to have passed.
(b) In the case of an optional elementary unit district to be created as provided in subsection (c) of Section 11E-30 of this Code, if a majority of the electors voting in the high school district and a majority of the voters voting in at least one affected elementary district vote in favor of the proposition submitted to them, then the proposition shall be deemed to have passed and an optional elementary unit district shall be created for all of the territory included in the petition for high school purposes, and for the territory included in the affected elementary districts voting in favor of the proposition for elementary purposes.
(c) In the case of an elementary district electing to join an optional elementary unit district in accordance with subsection (d) of Section 11E-30 of this Code, a majority of the electors voting in that elementary district only must vote in favor of the proposition at a regularly scheduled election.
(d)(1) If a majority of the voters in at least 2 unit districts have voted in favor of a proposition to create a new unit district, but the proposition was not approved under the standards set forth in subsection (a) of this Section, then the members of the Committee of Ten shall submit an amended petition for consolidation to the school boards of those districts, as long as the territory involved is compact and contiguous. The petition submitted to the school boards shall be identical in form and substance to the petition previously approved by the regional superintendent of schools, with the sole exception that the territory comprising the proposed district shall be amended to include the compact and contiguous territory of those unit districts in which a majority of the voters voted in favor of the proposal.
(2) Each school board to which the petition is submitted shall meet and vote to approve or not approve the amended petition no more than 30 days after it has been filed with the school board. The regional superintendent of schools shall make available to each school board with which a petition has been filed all transcripts and records of the previous petition hearing. The school boards shall, by appropriate resolution, approve or disapprove the amended petition. No school board may approve an amended petition unless it first finds that the territory described in the petition is compact and contiguous.
(3) If a majority of the members of each school board to whom a petition is submitted votes in favor of the amended petition, then the approved petition shall be transmitted by the secretary of each school board to the State Superintendent of Education, who shall, within 21 days after receipt, approve or deny the amended petition based on the criteria stated in subsection (b) of Section 11E-50 of this Code. If approved by the State Superintendent of Education, the petition shall be placed on the ballot at the next regularly scheduled election.
(Source: P.A. 94-1019, eff. 7-10-06; 95-903, eff. 8-25-08.)

(105 ILCS 5/11E-70)
Sec. 11E-70. Effective date of change.
(a) Except as provided in subsections (a-5) and (a-10) of this Section, if a petition is filed under the authority of this Article, the change is granted and approved at election, and no appeal is taken, then the change shall become effective after the time for appeal has run for the purpose of all elections; however, the change shall not affect the administration of the schools until July 1 following the date that the school board election is held for the new district or districts and the school boards of the districts as they existed prior to the change shall exercise the same power and authority over the territory until that date.
(a-5) If a petition is filed under the authority of this Article for the consolidation of Christopher Unit School District 99 and Zeigler-Royalton Community Unit School District 188, the change is granted and approved at election, and no appeal is taken, then the change shall become effective after one or both of the school districts have been awarded school construction grants under the School Construction Law.
(a-10) If (i) a petition is filed under the authority of this Article for the reorganization of 2 or more school districts that requires a new school building to effectively educate students, (ii) the change is granted and approved at an election, and (iii) no appeal is taken, then, with the approval of the regional superintendent of schools, the change may become effective after one or more of the school districts have been awarded school construction grants, in accordance with the School Construction Law. The intent to postpone the reorganization's effective date must be documented in the petition, and the petition is void if it does not take effect within 5 years after being filed. After the referendum approval and before the effective date of the reorganization, the petition becomes void if the following requirements are met:
(1) the board of each affected district, by proper

resolution, causes the proposition to void the petition to be submitted to the voters of each affected district at a regularly scheduled election; and

(2) a majority of the electors voting at the

election in each affected district votes in favor of voiding the petition.

(b) If any school district is dissolved in accordance with this Article, upon the close of the then current school year, the terms of office of the school board of the dissolved district shall terminate.
(c) New districts shall be permitted to organize and elect officers within the time prescribed by the general election law. Additionally, between the date of the organization and the election of officers and the date on which the new district takes effect for all purposes, the new district shall also be permitted, with the stipulation of the districts from which the new district is formed and the approval of the regional superintendent of schools, to take all action necessary or appropriate to do the following:
(1) Establish the tax levy for the new district, in

lieu of the levies by the districts from which the new district is formed, within the time generally provided by law and in accordance with this Article. The funds produced by the levy shall be transferred to the new district as generally provided by law at such time as they are received by the county collector.

(2) Enter into agreements with depositories and

direct the deposit and investment of any funds received from the county collector or any other source, all as generally provided by law.

(3) Conduct a search for the superintendent of the

new district and enter into a contract with the person selected to serve as the superintendent of the new district in accordance with the provisions of this Code generally applicable to the employment of a superintendent.

(4) Conduct a search for other administrators and

staff of the new district and enter into a contract with these persons in accordance with the provisions of this Code generally applicable to the employment of administrators and other staff.

(5) Engage the services of accountants, architects,

attorneys, and other consultants, including but not limited to consultants to assist in the search for the superintendent.

(6) Plan for the transition from the administration

of the schools by the districts from which the new district is formed.

(7) Bargain collectively, pursuant to the Illinois

Educational Labor Relations Act, with the certified exclusive bargaining representative or certified exclusive bargaining representatives of the new district's employees.

(8) Expend the funds received from the levy and any

funds received from the districts from which the new district is formed to meet payroll and other essential operating expenses or otherwise in the exercise of the foregoing powers until the new district takes effect for all purposes.

(9) Issue bonds authorized in the proposition to form

the new district or bonds pursuant to and in accordance with all of the requirements of Section 17-2.11 of this Code, levy taxes upon all of the taxable property within the new district to pay the principal of and interest on those bonds as provided by statute, expend the proceeds of the bonds and enter into any necessary contracts for the work financed therewith as authorized by statute, and avail itself of the provisions of other applicable law, including the Omnibus Bond Acts, in connection with the issuance of those bonds.

(d) After the granting of a petition has become final and approved at election, the date when the change becomes effective for purposes of administration and attendance may be accelerated or postponed by stipulation of the school board of each district affected and approval by the regional superintendent of schools with which the original petition is required to be filed.
(Source: P.A. 97-925, eff. 8-10-12; 98-125, eff. 8-2-13.)

(105 ILCS 5/11E-75)
Sec. 11E-75. Map showing change. Within 30 days after a new school district has been created or the boundaries of an existing district have been changed under the provisions of this Article, the regional superintendent of schools of any county involved shall make and file with the county clerk of his or her county a map of any districts changed by the action, whereupon the county clerk or county clerks, as the case may be, shall extend taxes against the territory in accordance therewith.
(Source: P.A. 94-1019, eff. 7-10-06.)

(105 ILCS 5/11E-80)
Sec. 11E-80. Specification of taxing purposes and rates. Whenever taxing purposes and rates are required to be specified or described under this Article for petition, hearing, notice, or ballot requirements, the purposes and rates shall be specified or described in accordance with this Section and, where applicable, shall also include a specification of the aggregate extension base and debt service extension base in accordance with the Property Tax Extension Limitation Law.
(1) For the formation of a district not subject to

the Property Tax Extension Limitation Law, other than a partial elementary unit district, all of the following must be done:

(A) List the maximum rate at which the district

will be authorized to levy a tax for educational purposes, operations and maintenance purposes, and pupil transportation purposes (such as .....% for educational purposes, .....% for operations and maintenance purposes, and .....% for pupil transportation purposes), subject to the rate limitations specified in Sections 17-2 and 17-3 of this Code.

(B) If it is desired to secure authority to levy

other taxes above the statutory permissive rate, then list the maximum rate at which the district will be authorized to levy a tax for each such purpose (such as .....% for special educational purposes, .....% for leasing educational facilities or computer technology purposes, .....% for capital improvement purposes, and .....% for fire prevention and safety purposes), subject to all applicable statutory rate limitations.

(2) For the formation of a district that is subject

to the Property Tax Extension Limitation Law, other than a partial elementary unit district, all of the following must be done:

(A) List the purpose for each and every tax that

the new district will be authorized to levy (such as educational purposes and operations and maintenance purposes).

(B) For each tax purpose listed, specify the

maximum rate at which the district will be authorized to levy each tax (such as .....% for educational purposes and .....% for operations and maintenance purposes), subject to all applicable statutory rate limitations.

(C) Specify the aggregate extension base the

district will seek to establish in conformity with the provisions of Section 18-210 of the Property Tax Code. Notwithstanding any provision to the contrary contained in the Property Tax Extension Limitation Law, no notice and referendum requirements other than those set forth in this Article shall be required to establish an aggregate extension base for a new district formed in accordance with this Article.

(D) If desired, specify the debt service

extension base the district will seek to establish in accordance with Section 18-212 of the Property Tax Code. Notwithstanding any provision to the contrary contained in the Property Tax Extension Limitation Law, no notice and referendum requirements other than those set forth in this Article shall be required to establish a debt service extension base for a new district formed in accordance with this Article.

(3) For the formation of a partial elementary unit

district not subject to the Property Tax Extension Limitation Law, the purposes and tax rate information required by subsection (b) of Section 11E-90 or subsection (b) of Section 11E-95 of this Code, as applicable, must be specified.

(4) For the formation of a partial elementary unit

district that is subject to the Property Tax Extension Limitation Law, all of the following must be done:

(A) List the purpose for each and every tax that

the new district will be authorized to levy, including an indication of whether the tax is for grade K through 8 or grade 9 through 12 purposes, to the extent required by Section 11E-90 or 11E-95 of this Code.

(B) For each tax purpose listed, list the maximum

rate at which the district will be authorized to levy each tax, subject to the rate limitations specified in subsection (b) of Section 11E-90 or subsection (b) of Section 11E-95 of this Code, as applicable, and elsewhere in statute.

(C) Specify the aggregate extension base the

district will seek to establish in conformity with the provisions of Section 18-210 of the Property Tax Code. Notwithstanding any provision to the contrary contained in the Property Tax Extension Limitation Law, no notice and referendum requirements other than those set forth in this Article shall be required to establish an aggregate extension base for a new district formed in accordance with this Article.

(D) If desired, specify the debt service

extension base the district will seek to establish in accordance with Section 18-212 of the Property Tax Code. Notwithstanding any provision to the contrary contained in the Property Tax Extension Limitation Law, no notice and referendum requirements other than those set forth in this Article shall be required to establish a debt service extension base for a new district formed in accordance with this Article.

(Source: P.A. 94-1019, eff. 7-10-06.)

(105 ILCS 5/11E-85)
Sec. 11E-85. Tax levy and borrowing authority, bonds, and working cash funds; districts other than partial elementary unit districts. The school board of any district involved in a school district conversion or the school board of any new district created under the provisions of this Article other than a partial elementary unit district may do any of the following:
(1) Levy for the purposes and at not exceeding the

rates specified in the petition with respect to each district, which rates thereafter may be increased or decreased in accordance with Sections 17-2 through 17-7 of this Code, and further levy taxes for other purposes as generally permitted by law.

(2) Borrow money and issue bonds as authorized in

Articles 10 and 19 of this Code and as otherwise permitted by law.

(3) Establish, maintain, or re-create a working cash

fund as authorized by Article 20 of this Code.

(Source: P.A. 94-1019, eff. 7-10-06.)

(105 ILCS 5/11E-90)
Sec. 11E-90. Classification of property, taxes, bonds, and funds for combined high school - unit districts.
(a) All real property included within the boundaries of a combined high school - unit district created in accordance with this Article shall be classified into either a high school only classification or elementary and high school classification as follows:
(1) Real property included within the high school

only classification shall include all of the real property included within both the boundaries of the combined high school - unit district and the boundaries of a separate school district organized and established for purposes of providing instruction up to and including grade 8.

(2) Real property included within the elementary and

high school classification shall include all of the real property of the combined high school - unit district not included in the high school only classification.

(b) The petition to establish a combined high school - unit district shall set forth the maximum annual authorized tax rates for the proposed district as follows:
(1) The petition to establish a combined high school

- unit district must include a maximum annual authorized tax rate for both grade K through 8 educational purposes and grade 9 through 12 educational purposes. The rate for grade K through 8 educational purposes shall not exceed 3.5%. The rate for grade 9 through 12 educational purposes shall not exceed 3.5%. The combined rate for both grade K through 8 and grade 9 through 12 educational purposes shall not exceed 4.0%.

(2) The petition to establish a combined high school

- unit district must include a maximum annual authorized tax rate for both grade K through 8 operations and maintenance purposes and grade 9 through 12 operations and maintenance purposes. The rate for grade K through 8 operations and maintenance purposes shall not exceed 0.55%. The rate for grade 9 through 12 operations and maintenance purposes shall not exceed 0.55%. The combined rate for both grade K through 8 and grade 9 through 12 operations and maintenance purposes shall not exceed 0.75%.

(3) The petition to establish a combined high school

- unit district must include a maximum annual authorized tax rate for both grade K through 8 special education purposes and grade 9 through 12 special education purposes. The rate for grade K through 8 special education purposes shall not exceed 0.40%. The rate for grade 9 through 12 special education purposes shall not exceed 0.40%.

(4) The petition to establish a combined high school

- unit district must include a maximum annual authorized tax rate for transportation purposes.

(5) If it is desired to secure authority to levy

other taxes above the permissive rate applicable to unit districts as specified elsewhere in statute, the petition must include the maximum annual authorized tax rate at which the district will be authorized to levy a tax for each such purpose, not to exceed the maximum rate applicable to unit districts as specified elsewhere in statute.

(c) The school board of any new combined high school - unit district created under the provisions of this Article may levy a tax annually upon all of the taxable property of the district at the value as equalized or assessed by the Department of Revenue, as follows:
(1) For all real property within the district, rates

not to exceed the maximum annual authorized grade 9 through 12 educational purposes rate established in accordance with subdivision (1) of subsection (b) of this Section, the maximum annual authorized grade 9 through 12 operation and maintenance purposes rate established in accordance with subdivision (2) of subsection (b) of this Section, the maximum annual authorized grade 9 through 12 special education purposes rate established in accordance with subdivision (3) of subsection (b) of this Section, the maximum annual authorized transportation purposes rate established in accordance with subdivision (4) of subsection (b) of this Section, and for all other purposes, the statutory permissive rate for unit districts or the maximum annual authorized rate for that purpose established in accordance with subdivision (5) of subsection (b) of this Section.

(2) For all real property in the district included

within the elementary and high school classification, in addition to the rates authorized by subdivision (1) of this subsection (c), rates not to exceed the maximum annual authorized grade K through 8 educational purposes rate established in accordance with subdivision (1) of subsection (b) of this Section, the maximum annual authorized grade K through 8 operation and maintenance purposes rate established in accordance with subdivision (2) of subsection (b) of this Section, and the maximum annual authorized grade K through 8 special education purposes rate established in accordance with subdivision (3) of subsection (b) of this Section.

(d) The school board may, subsequent to the formation of the district and in accordance with Sections 17-2 through 17-7 of this Code, seek to increase the maximum annual authorized tax rates for any statutorily authorized purpose up to the maximum rate set forth in subsection (b) of this Section or otherwise applicable to unit districts as specified elsewhere in statute, whichever is less, subject to the following approval requirements:
(1) The school board may increase the following

rates only after submitting a proper resolution to the voters of the district at any regular scheduled election and obtaining approval by both a majority of voters living in the portion of the territory included within the high school only classification voting on the proposition and a majority of voters living in the portion of the territory included within the elementary and high school classification voting on the proposition:

(A) The maximum annual authorized grade 9

through 12 educational purposes rate established in accordance with subdivision (1) of subsection (b) of this Section, as may be increased thereafter in accordance with this subsection (d).

(B) The maximum annual authorized grade 9

through 12 operation and maintenance purposes rate established in accordance with subdivision (2) of subsection (b) of this Section, as may be increased thereafter in accordance with this subsection (d).

(C) The maximum annual authorized grade 9

through 12 special education purposes rate established in accordance with subdivision (3) of subsection (b) of this Section, as may be increased thereafter in accordance with this Section.

(D) The maximum annual authorized transportation

purposes rate established in accordance with subdivision (4) of subsection (b) of this Section, as may be increased thereafter in accordance with this subsection (d).

(E) For all other statutorily authorized

purposes, any rate exceeding the statutory permissive rate for unit districts established in accordance with subdivision (5) of subsection (b) of this Section, as may be increased thereafter in accordance with this Section.

(2) The school board may increase the following rates

only after submitting a proper resolution to the voters of the district living in the portion of the territory included within the elementary and high school classification at any regular scheduled election and obtaining approval by a majority of voters living in the portion of the territory included within the elementary and high school classification voting on the proposition:

(A) The maximum annual authorized grade K

through 8 educational purposes rate established in accordance with subdivision (1) of subsection (b) of this Section, as may be increased thereafter in accordance with this subsection (d).

(B) The maximum annual authorized grade K

through 8 operation and maintenance purposes rate established in accordance with subdivision (2) of subsection (b) of this Section, as may be increased thereafter in accordance with this subsection (d).

(C) The maximum annual authorized grade K

through 8 special education purposes rate established in accordance with subdivision (3) of subsection (b) of this Section, as may be increased thereafter in accordance with this Section.

(e) The school board may, after submitting a proper resolution to the voters of the district at any regular scheduled election, seek to do either of the following:
(1) Increase or decrease the maximum authorized

annual tax rate for grade K through 8 educational purposes with an equal corresponding increase or decrease of the maximum authorized annual tax rate for grade 9 through 12 educational purposes, such that there is no change in the total combined maximum authorized annual tax rate for both purposes.

(2) Increase or decrease the maximum authorized

annual tax rate for grade K through 8 operations and maintenance purposes with an equal corresponding increase or decrease of the maximum authorized annual tax rate for grade 9 through 12 operations and maintenance purposes, such that there is no change in the total combined maximum authorized annual tax rate for both purposes.

Any modification to maximum authorized annual tax rates pursuant to this subsection (e) must be approved by both a majority of voters living in the portion of the territory included within the high school only classification voting on the proposition and a majority of voters living in the portion of the territory included within the elementary and high school classification voting on the proposition. No maximum tax rate secured hereunder may exceed the maximum tax rate for a particular purpose specified elsewhere in statute.
(f) The school board may seek to do either of the following:
(1) Increase the maximum authorized annual tax rate

for either grade K through 8 educational purposes or grade K through 8 operations and maintenance purposes with an equal corresponding decrease being effected to the maximum authorized tax rate for the other fund.

(2) Increase the maximum authorized annual tax rate

for either grade 9 through 12 educational purposes or grade 9 through 12 operations and maintenance purposes with an equal corresponding decrease being effected to the maximum authorized tax rate for the other fund.

A proper resolution to increase and concurrently decrease the maximum authorized annual tax rates for grade K through 8 purposes in accordance with this subsection (f) shall be submitted to the voters of the district residing in the elementary and high school classification at any regular scheduled election and must be approved by a majority of voters living in the portion of the territory included within the elementary and high school classification voting on the proposition. A proper resolution to increase and concurrently decrease the maximum authorized annual tax rates for grade 9 through 12 purposes in accordance with this subsection (f) shall be submitted to all of the voters of the district at any regular scheduled election and must be approved by a majority of voters voting on the proposition. No maximum tax rate secured hereunder may exceed the maximum tax rate for a particular purpose specified elsewhere in statute. The terms and provisions of this subsection (f) shall apply instead of the terms and provisions of Section 17-6.1 of this Code to any concurrent equal increase and decrease in the maximum authorized rates for educational and operations and maintenance purposes by a combined high school - unit district.
(g) The school board may borrow money and issue bonds for elementary or high school purposes (but not K through 12 purposes) as authorized by Articles 10 and 19 and Section 17-2.11 of this Code and as otherwise permitted by law. All notices, resolutions, and ballots related to borrowing money and issuing bonds in accordance with this subsection (g) shall indicate whether the proposed action is for elementary or high school purposes. Taxes to pay the principal of, interest on, and premium, if any, on bonds issued for high school purposes shall be extended against the entire district, and taxes to pay the principal of, interest on, and premium, if any, on bonds issued for elementary purposes shall be extended only against property within the elementary and high school classification. The proposition to issue bonds for high school purposes must be submitted to and approved by a majority of voters of the district voting on the proposition. The proposition to issue bonds for elementary purposes must only be submitted to and approved by a majority of voters living in the portion of the territory proposed to be included or included within the elementary and high school classification voting on the proposition. Notwithstanding the terms and provisions of Section 19-4 of this Code, the board of a combined high school - unit district may not seek to designate any bonds issued for high school purposes as bonds issued for elementary purposes or designate any bonds issued for elementary purposes as bonds issued for high school purposes. Any petition filed in accordance with Section 19-9 of this Code requesting that the proposition to issue bonds for the payment of orders or claims for elementary purposes be submitted to the voters must be signed by 10% or more of the registered voters of the elementary and high school classification. If required pursuant to Section 19-9 of this Code, the proposition to issue bonds for the payment of orders or claims for elementary purposes must only be submitted to and approved by a majority of voters living in the portion of the territory included within the elementary and high school classification voting on the proposition. Taxes to pay the principal of, interest on, and premium, if any, on any refunding bonds issued in accordance with Article 19 of this Code to refund bonds, coupons, or other evidences of indebtedness for bonds issued by the combined high school - unit district for high school purposes or issued by a district that dissolved to form the combined high school - unit district shall be extended against the entire district. Taxes to pay the principal of, interest on, and premium, if any, on any refunding bonds issued in accordance with Article 19 of this Code to refund bonds, coupons, or other evidences of indebtedness for bonds issued by the combined high school - unit district for elementary purposes shall only be extended against the property within the elementary and high school classification.
(h) The school board may establish, maintain, or re-create a working cash fund for elementary or high school purposes (but not K through 12 purposes) as authorized by Article 20 of this Code. All notices, resolutions, and ballots related to the establishment of a working cash fund shall indicate whether the working cash fund shall be for elementary or high school purposes. For purposes of Section 20-2 of this Code, taxes to pay the principal of, interest on, and premium, if any, on bonds issued to create a working cash fund for high school purposes shall be extended against the entire district, and taxes to pay the principal of, interest on, and premium, if any, on bonds issued to create a working cash fund for elementary purposes shall be extended only against property within the elementary and high school classification. Any petition filed in accordance with Section 20-7 of this Code requesting that the proposition to issue bonds to establish a working cash fund for elementary purposes be submitted to the voters must be signed by 10% or more of the registered voters of the elementary and high school classification. If required pursuant to Section 20-7 of this Code, the proposition to issue bonds for a working cash fund for elementary purposes must only be submitted to and approved by a majority of voters living in the portion of the territory included within the elementary and high school classification voting on the proposition. Upon the abolishment of the working cash fund for elementary purposes in accordance with Section 20-8 of this Code, the balance shall be transferred to the fund established for the receipt of proceeds from levies specified for grade K through 8 educational purposes. Upon the abolishment of the working cash fund for high school purposes in accordance with Section 20-8 of this Code, the balance shall be transferred to the fund established for the receipt of proceeds from levies specified for grade 9 through 12 educational purposes.
(i) The school board shall establish separate funds for the receipt of tax proceeds from levies specified for grade K through 8 purposes and grade 9 through 12 purposes in accordance with subdivisions (1) through (3) of subsection (b) of this Section and the receipt of tax and other proceeds from bond issuances for grade K through 8 purposes and grade 9 through 12 purposes in accordance with subsection (g) of this Section. Proceeds received from any levy or bond issuance specified for grade K through 8 purposes shall not be used to pay for any staff, equipment, materials, facilities, buildings, land, or services solely related to instruction in grades 9 through 12. Proceeds received from any levy or bond issuance specified for grade 9 through 12 purposes shall not be used to pay for any staff, equipment, materials, facilities, buildings, land, or services solely related to instruction in grades K through 8. Expenses related to staff, equipment, materials, facilities, buildings, land, or services related to instruction in both grades K through 8 and grades 9 through 12 may be paid from proceeds received from a levy or bond issuance specified for either grade K through 8 purposes or grade 9 through 12 purposes.
(j) The school board of a combined high school - unit district may abate or abolish any fund in accordance with this Code, provided that no funds may be transferred from an abated or abolished fund specified for grade K through 8 purposes to a fund specified for grade 9 through 12 purposes, and no funds may be transferred from an abated or abolished fund specified for grade 9 through 12 purposes to a fund specified for grade K through 8 purposes.
(k) To the extent the specific requirements for borrowing money, levying taxes, issuing bonds, establishing, maintaining, or re-creating a working cash fund, and transferring funds by a combined high school - unit district set forth in this Section conflicts with any general requirements for school districts set forth in Article 10, 17, 19, or 20 of this Code, the requirements set forth in this Section shall control over any such general requirements.
(Source: P.A. 94-1019, eff. 7-10-06.)

(105 ILCS 5/11E-95)
Sec. 11E-95. Classification of property, taxes, bonds, and funds for optional elementary unit districts.
(a) All real property included within the boundaries of an optional elementary unit district created in accordance with this Article shall be classified into either a high school only classification or an elementary and high school classification as follows:
(1) Real property included within the high school

only classification shall include all of the real property included within both the boundaries of the optional elementary unit district and the boundaries of a separate school district organized and established for purposes of providing instruction up to and including grade 8 that did not elect to join the optional elementary unit district in accordance with this Article.

(2) Real property included within the elementary and

high school classification shall include all real property of the optional elementary unit district not included in the high school only classification.

(b) The petition to establish an optional elementary unit district shall set forth the maximum annual authorized tax rates for the proposed district as follows:
(1) The petition must specify a maximum annual

authorized tax rate for both grade K through 8 educational purposes and grade 9 through 12 educational purposes. The rate for grade K through 8 educational purposes shall not exceed 3.5%. The rate for grade 9 through 12 educational purposes shall not exceed 3.5%. The combined rate for both grade K through 8 and grade 9 through 12 educational purposes shall not exceed 4.0%.

(2) The petition must specify a maximum annual

authorized tax rate for both grade K through 8 operations and maintenance purposes and grade 9 through 12 operations and maintenance purposes. The rate for grade K through 8 operations and maintenance purposes shall not exceed 0.55%. The rate for grade 9 through 12 operations and maintenance purposes shall not exceed 0.55%. The combined rate for both grade K through 8 and grade 9 through 12 operations and maintenance purposes shall not exceed 0.75%.

(3) The petition must specify a maximum annual

authorized tax rate for both grade K through 8 special education purposes and grade 9 through 12 special education purposes. The rate for grade K through 8 special education purposes shall not exceed 0.40%. The rate for grade 9 through 12 special education purposes shall not exceed 0.40%.

(4) The petition must specify a maximum annual

authorized tax rate for transportation purposes.

(5) If it is desired to secure authority to levy

other taxes above the permissive rate applicable to unit districts as specified elsewhere in statute, the petition must specify the maximum annual authorized tax rate at which the district will be authorized to levy a tax for each such purpose, not to exceed the maximum annual authorized tax rate applicable to unit districts as specified elsewhere in statute.

(6) The aggregate of all rates specified in

accordance with this subsection (b) shall not exceed the highest dual district rate, excluding rates for bond and interest levies, applicable to any territory within the high school district included in the petition in the year immediately preceding the creation of the new district.

(c) The school board of any new optional elementary unit district created under the provisions of this Article may levy a tax annually upon all of the taxable property of the district at the value as equalized or assessed by the Department of Revenue as follows:
(1) For all real property within the district, rates

not to exceed the maximum annual authorized grade 9 through 12 educational purposes rate established in accordance with subdivision (1) of subsection (b) of this Section, the maximum annual authorized grade 9 through 12 operation and maintenance purposes rate established in accordance with subdivision (2) of subsection (b) of this Section, the maximum annual authorized grade 9 through 12 special education purposes rate established in accordance with subdivision (3) of subsection (b) of this Section, the maximum annual authorized transportation purposes rate established in accordance with subdivision (4) of subsection (b) of this Section, and, for all other purposes, the statutory permissive rate for unit districts or the maximum annual authorized rate for that purpose established in accordance with subdivision (5) of subsection (b) of this Section.

(2) For all real property in the district included

within the elementary and high school classification, in addition to the rates authorized by subdivision (1) of this subsection (c), rates not to exceed the maximum annual authorized grade K through 8 educational purposes rate established in accordance with subdivision (1) of subsection (b) of this Section, the maximum annual authorized grade K through 8 operation and maintenance purposes rate established in accordance with subdivision (2) of subsection (b) of this Section, and the maximum annual authorized grade K through 8 special education purposes rate established in accordance with subdivision (3) of subsection (b) of this Section.

(d) The school board may, subsequent to the formation of the district and in accordance with Sections 17-2 through 17-7 of this Code, seek to increase the maximum annual authorized tax rates for any statutorily authorized purpose up to the maximum rate set forth in subsection (b) of this Section or otherwise applicable to unit school districts as specified elsewhere in statute, whichever is less, subject to the following approval requirements:
(1) The school board may increase the following

rates only after submitting a proper resolution to the voters of the district at any regular scheduled election and obtaining approval by both a majority of voters living in the portion of the territory included within the high school only classification voting on the proposition and a majority of voters living in the portion of the territory included within the elementary and high school classification voting on the proposition:

(A) The maximum annual authorized grade 9

through 12 educational purposes rate established in accordance with subdivision (1) of subsection (b) of this Section, as may be increased thereafter in accordance with this subsection (d).

(B) The maximum annual authorized grade 9

through 12 operation and maintenance purposes rate established in accordance with subdivision (2) of subsection (b) of this Section, as may be increased thereafter in accordance with this subsection (d).

(C) The maximum annual authorized grade 9

through 12 special education purposes rate established in accordance with subdivision (3) of subsection (b) of this Section, as may be increased thereafter in accordance with this subsection (d).

(D) The maximum annual authorized transportation

purposes rate established in accordance with subdivision (4) of subsection (b) of this Section, as may be increased thereafter in accordance with this subsection (d).

(E) For all other statutorily authorized

purposes, any rate exceeding the statutory permissive rate for unit districts established in accordance with subdivision (5) of subsection (b) of this Section, as may be increased thereafter in accordance with this subsection (d).

(2) The school board may increase the following

rates only after submitting a proper resolution to the voters of the district living in the portion of the territory included within the elementary and high school classification at any regular scheduled election and obtaining approval by a majority of voters living in the portion of the territory included within the elementary and high school classification voting on the proposition:

(A) The maximum annual authorized grade K

through 8 educational purposes rate established in accordance with subdivision (1) of subsection (b) of this Section, as may be increased thereafter in accordance with this subsection (d).

(B) The maximum annual authorized grade K through

8 operation and maintenance purposes rate established in accordance with subdivision (2) of subsection (b) of this Section, as may be increased thereafter in accordance with this subsection (d).

(C) The maximum annual authorized grade K

through 8 special education purposes rate established in accordance with subdivision (3) of subsection (b) of this Section, as may be increased thereafter in accordance with this subsection (d).

(e) The school board may, after submitting a proper resolution to the voters of the district at any regular scheduled election, seek to do either of the following:
(1) Increase or decrease the maximum authorized

annual tax rate for grade K through 8 educational purposes with an equal corresponding increase or decrease of the maximum authorized annual tax rate for grade 9 through 12 educational purposes, such that there is no change in the total combined maximum authorized annual tax rate for both purposes.

(2) Increase or decrease the maximum authorized

annual tax rate for grade K through 8 operations and maintenance purposes with an equal corresponding increase or decrease of the maximum authorized annual tax rate for grade 9 through 12 operations and maintenance purposes, such that there is no change in the total combined maximum authorized annual tax rate for both purposes.

Any modification to maximum authorized annual tax rates pursuant to this subsection (e) must be approved by both a majority of voters living in the portion of the territory included within the high school only classification voting on the proposition and a majority of voters living in the portion of the territory included within the elementary and high school classification voting on the proposition. No maximum tax rate secured hereunder may exceed the maximum tax rate for a particular purpose specified elsewhere in statute.
(f) The school board may seek to do either of the following:
(1) Increase the maximum authorized annual tax rate

for either grade K through 8 educational purposes or grade K through 8 operations and maintenance purposes with an equal corresponding decrease being effected to the maximum authorized tax rate for the other fund.

(2) Increase the maximum authorized annual tax rate

for either grade 9 through 12 educational purposes or grade 9 through 12 operations and maintenance purposes with an equal corresponding decrease being effected to the maximum authorized tax rate for the other fund.

A proper resolution to increase and concurrently decrease the maximum authorized annual tax rates for grade K through 8 purposes in accordance with this subsection (f) shall be submitted to the voters of the district residing in the elementary and high school classification at any regular scheduled election and must be approved by a majority of voters living in the portion of the territory included within the elementary and high school classification voting on the proposition. A proper resolution to increase and concurrently decrease the maximum authorized annual tax rates for grade 9 through 12 purposes in accordance with this subsection (f) shall be submitted to all of the voters of the district at any regular scheduled election and must be approved by a majority of voters voting on the proposition. No maximum tax rate secured hereunder may exceed the maximum tax rate for a particular purpose specified elsewhere in statute. The terms and provisions of this subsection (f) shall apply instead of the terms and provisions of Section 17-6.1 of this Code to any concurrent equal increase and decrease in the maximum authorized rates for educational and operations and maintenance purposes by an optional elementary unit district.
(g) The school board may borrow money and issue bonds for elementary or high school purposes (but not grade K through 12 purposes) as authorized by Articles 10 and 19 and Section 17-2.11 of this Code and as otherwise permitted by law. All notices, resolutions, and ballots related to borrowing money and issuing bonds in accordance with this subsection (g) shall indicate whether the proposed action is for elementary or high school purposes. Taxes to pay the principal of, interest on, and premium, if any, on bonds issued for high school purposes shall be extended against the entire district, and taxes to pay the principal of, interest on, and premium, if any, on bonds issued for elementary purposes shall be extended only against property within the elementary and high school classification. The proposition to issue bonds for high school purposes must be submitted to and approved by a majority of voters of the district voting on the proposition. The proposition to issue bonds for elementary purposes must only be submitted to and approved by a majority of voters living in the portion of the territory included within the elementary and high school classification voting on the proposition. Notwithstanding the terms and provisions of Section 19-4 of this Code, the board of an optional elementary unit district may not seek to designate any bonds issued for high school purposes as bonds issued for elementary purposes or designate any bonds issued for elementary purposes as bonds issued for high school purposes. Any petition filed in accordance with Section 19-9 of this Code requesting that the proposition to issue bonds for the payment of orders or claims for elementary purposes be submitted to the voters must be signed by 10% or more of the registered voters of the elementary and high school classification. If required pursuant to Section 19-9 of this Code, the proposition to issue bonds for the payment of orders or claims for elementary purposes must only be submitted to and approved by a majority of voters living in the portion of the territory included within the elementary and high school classification voting on the proposition. Taxes to pay the principal of, interest on, and premium, if any, on any refunding bonds issued in accordance with Article 19 of this Code to refund bonds, coupons, or other evidences of indebtedness for bonds issued by the optional elementary unit district for high school purposes or issued by a district that dissolved to form the optional elementary unit district shall be extended against the entire district. Taxes to pay the principal of, interest on, and premium, if any, on any refunding bonds issued in accordance with Article 19 of this Code to refund bonds, coupons, or other evidences of indebtedness for bonds issued by the optional elementary unit district for elementary purposes shall only be extended against the property within the elementary and high school classification.
(h) The school board may establish, maintain, or re-create a working cash fund for elementary or high school purposes (but not grade K through 12 purposes) as authorized by Article 20 of this Code. All notices, resolutions, and ballots related to the establishment of a working cash fund shall indicate whether the working cash fund shall be for elementary or high school purposes. For purposes of Section 20-2 of this Code, taxes to pay the principal of, interest on, and premium, if any, on bonds issued to create a working cash fund for high school purposes shall be extended against the entire district, and taxes to pay the principal of, interest on, and premium, if any, on bonds issued to create a working cash fund for elementary purposes shall be extended only against property within the elementary and high school classification. Any petition filed in accordance with Section 20-7 of this Code requesting that the proposition to issue bonds to establish a working cash fund for elementary purposes be submitted to the voters must be signed by 10% or more of the registered voters of the elementary and high school classification. If required pursuant to Section 20-7 of this Code, the proposition to issue bonds for a working cash fund for elementary purposes must only be submitted to and approved by a majority of voters living in the portion of the territory included within the elementary and high school classification voting on the proposition. Upon the abolishment of the working cash fund for elementary purposes in accordance with Section 20-8 of this Code, the balance shall be transferred to the fund established for the receipt of proceeds from levies specified for grade K through 8 educational purposes. Upon the abolishment of the working cash fund for high school purposes in accordance with Section 20-8 of this Code, the balance shall be transferred to the fund established for the receipt of proceeds from levies specified for grade 9 through 12 educational purposes.
(i) The school board shall establish separate funds for the receipt of tax proceeds from levies specified for grade K through 8 purposes and grade 9 through 12 purposes in accordance with subdivisions (1) through (3) of subsection (b) of this Section and the receipt of tax and other proceeds from bond issuances for grade K through 8 purposes and grade 9 through 12 purposes in accordance with subsection (g) of this Section. Proceeds received from any levy or bond issuance specified for grade K through 8 purposes shall not be used to pay for any staff, equipment, materials, facilities, buildings, land, or services solely related to instruction in grades 9 through 12. Proceeds received from any levy or bond issuance specified for grade 9 through 12 purposes shall not be used to pay for any staff, equipment, materials, facilities, buildings, land, or services solely related to instruction in grades K through 8. Expenses related to staff, equipment, materials, facilities, buildings, land, or services related to instruction in both grades K through 8 and grades 9 through 12 may be paid from proceeds received from a levy or bond issuance specified for either grade K through 8 purposes or grade 9 through 12 purposes.
(j) The school board of an optional elementary unit district may abate or abolish any fund in accordance with this Code, provided that no funds may be transferred from an abated or abolished fund specified for grade K through 8 purposes to a fund specified for grade 9 through 12 purposes, and no funds may be transferred from an abated or abolished fund specified for grade 9 through 12 purposes to a fund specified for grade K through 8 purposes.
(k) To the extent that the specific requirements for borrowing money, levying taxes, issuing bonds, establishing, maintaining, or re-creating a working cash fund, and transferring funds by an optional elementary unit district set forth in this Section conflicts with any general requirements for school districts set forth in Article 10, 17, 19, or 20 of this Code, the requirements set forth in this Section shall control over any such general requirements.
(Source: P.A. 94-1019, eff. 7-10-06.)

(105 ILCS 5/11E-100)
Sec. 11E-100. Timing of extension of tax levies.
(a) If the election of the school board of the new district occurs at a regular election and the board of education makes its initial levy or levies in that same year, the county clerk shall extend the levy or levies, notwithstanding any other law that requires the adoption of a budget before the clerk may extend the levy. In addition, the districts from which the new district is formed, by joint agreement and with the approval of the regional superintendent of schools, shall be permitted to amend outstanding levies in the same calendar year in which the creation of the new district is approved at the rates specified in the petition.
(b) If the election of the board of education of the new district does not occur in the same calendar year that the proposition to create the new district is approved, the districts from which the new district or districts are formed, by joint agreement and with the approval of the regional superintendent of schools, shall be permitted to levy in the same calendar year in which the creation of the new district is approved at the rates specified in the petition. The county clerks shall extend any such levy notwithstanding any law that requires adoption of a budget before extension of the levy.
(Source: P.A. 94-1019, eff. 7-10-06.)

(105 ILCS 5/11E-105)
Sec. 11E-105. Assets, liabilities and bonded indebtedness; tax rate.
(a) Subject to the terms and provisions of subsections (b) and (c) of this Section, whenever a new district is created under any of the provisions of this Article, the outstanding bonded indebtedness shall be treated as provided in this subsection (a) and in Section 19-29 of this Code. The tax rate for bonded indebtedness shall be determined in the manner provided in Section 19-7 of this Code, and, notwithstanding the creation of any such district, the county clerk or clerks shall annually extend taxes, for each outstanding bond issue against all of the taxable property that was situated within the boundaries of the district, as those boundaries existed at the time of the issuance of the bond issue, regardless of whether the property is still contained in that same district at the time of the extension of the taxes by the county clerk or clerks; provided that, notwithstanding the provisions of Section 19-18 of this Code, upon resolution of the school board, the county clerk must extend taxes to pay the principal of and interest on any general obligation bonds issued by the new district exclusively to refund any bonded indebtedness of a district organized into the new district against all of the taxable property that was situated within the boundaries of the previously existing district as the boundaries existed at the time of the issuance of the bonded indebtedness being refunded; however, (i) the net interest rate on the refunding bonds may not exceed the net interest rate on the refunded bonds, (ii) the final maturity date of the refunding bonds may not extend beyond the final maturity date of the refunded bonds, and (iii) the tax levy to pay the refunding bonds in any levy year may not exceed the tax levy that would have been required to pay the refunded bonds for that levy year. The terms of the proviso are applicable to districts that were created pursuant to a referendum held in November of 2008. The terms of the proviso, other than this sentence, are inoperative after June 30, 2016.
(b) For a unit district formation, whenever a part of a district is included within the boundaries of a newly created unit district, the regional superintendent of schools shall cause an accounting to be had between the districts affected by the change in boundaries as provided for in Article 11C of this Code. Whenever the entire territory of 2 or more school districts is organized into a unit district pursuant to a petition filed under this Article, the petition may provide that the entire territory of the new unit district shall assume the bonded indebtedness of the previously existing school districts. In that case, the tax rate for bonded indebtedness shall be determined in the manner provided in Section 19-7 of this Code, except that the county clerk shall annually extend taxes for each outstanding bond issue against all the taxable property situated in the new unit district as it exists after the organization.
(c)(1) For a high school-unit conversion, unit to dual conversion, or multi-unit conversion, upon the effective date of the change as provided in Section 11E-70 of this Code and subject to the provisions of paragraph (2) of this subsection (c), each newly created elementary district shall receive all of the assets and assume all of the liabilities and obligations of the dissolved unit district forming the boundary of the newly created elementary district.
(2) Notwithstanding the provisions of paragraph (1) of this subsection (c), upon the stipulation of the school board of the school district serving a newly created elementary district for high school purposes and either (i) the school board of the unit district prior to the effective date of its dissolution or (ii) thereafter the school board of the newly created elementary district and with the approval in either case of the regional superintendent of schools of the educational service region in which the territory described in the petition filed under this Article or the greater percentage of equalized assessed valuation of the territory is situated, the assets, liabilities, and obligations of the dissolved unit district may be divided and assumed between and by the newly created elementary district and the school district serving the newly created elementary district for high school purposes, in accordance with the terms and provisions of the stipulation and approval. In this event, the provisions of Section 19-29 shall be applied to determine the debt incurring power of the newly created elementary district and of the school district serving the newly created elementary district for high school purposes.
(3) Without regard to whether the receipt of assets and the assumption of liabilities and obligations of the dissolved unit district is determined pursuant to paragraph (1) or (2) of this subsection (c), the tax rate for bonded indebtedness shall be determined in the manner provided in Section 19-7, and, notwithstanding the creation of this new elementary district, the county clerk or clerks shall annually extend taxes for each outstanding bond issue against all of the taxable property that was situated within the boundaries of the dissolved unit district as those boundaries existed at the time of the issuance of the bond issue, regardless of whether the property was still contained in that unit district at the time of its dissolution and regardless of whether the property is contained in the newly created elementary district at the time of the extension of the taxes by the county clerk or clerks.
(Source: P.A. 98-1112, eff. 1-1-15.)

(105 ILCS 5/11E-110)
Sec. 11E-110. Teachers in contractual continued service; educational support personnel employees.
(a) When a school district conversion or multi-unit conversion becomes effective for purposes of administration and attendance, as determined pursuant to Section 11E-70 of this Code, the provisions of subsection (h) of Section 24-11 of this Code relative to the contractual continued service status of teachers having contractual continued service whose positions are transferred from one school board to the control of a new or different school board shall apply, and the positions held by teachers, as that term is defined in subsection (a) of Section 24-11 of this Code, having contractual continued service with the unit district at the time of its dissolution shall be transferred on the following basis:
(1) positions of teachers in contractual continued

service that, during the 5 school years immediately preceding the effective date of the change, as determined under Section 11E-70 of this Code, were full-time positions in which all of the time required of the position was spent in one or more of grades 9 through 12 shall be transferred to the control of the school board of the new high school district or combined high school - unit district, as the case may be;

(2) positions of teachers in contractual continued

service that, during the 5 school years immediately preceding the effective date of the change, as determined under Section 11E-70 of this Code, were full-time positions in which all of the time required of the position was spent in one or more of grades kindergarten through 8 shall be transferred to the control of the school board of the newly created successor elementary district; and

(3) positions of teachers in contractual continued

service that were full-time positions not required to be transferred to the control of the school board of the new high school district or combined high school - unit district, as the case may be, or the school board of the newly created successor elementary district under the provisions of subdivision (1) or (2) of this subsection (a) shall be transferred to the control of whichever of the boards the teacher shall request.

With respect to each position to be transferred under the provisions of this subsection (a), the amount of time required of each position to be spent in one or more of grades kindergarten through 8 and 9 through 12 shall be determined with reference to the applicable records of the unit district being dissolved pursuant to stipulation of the school board of the unit district prior to the effective date of its dissolution or thereafter of the school board of the newly created districts and with the approval in either case of the regional superintendent of schools of the educational service region in which the territory described in the petition filed under this Article or the greater percentage of equalized assessed evaluation of the territory is situated; however, if no such stipulation can be agreed upon, the regional superintendent of schools, after hearing any additional relevant and material evidence that any school board desires to submit, shall make the determination.
(a-5) When a school district conversion or multi-unit conversion becomes effective for purposes of administration and attendance, as determined pursuant to Section 11E-70 of this Code, the provisions of subsection (b) of Section 10-23.5 of this Code relative to the transfer of educational support personnel employees shall apply, and the positions held by educational support personnel employees shall be transferred on the following basis:
(1) positions of educational support personnel

employees that, during the 5 school years immediately preceding the effective date of the change, as determined under Section 11E-70 of this Code, were full-time positions in which all of the time required of the position was spent in one or more of grades 9 through 12 shall be transferred to the control of the school board of the new high school district or combined high school - unit district, as the case may be;

(2) positions of educational support personnel

employees that, during the 5 school years immediately preceding the effective date of the change, as determined under Section 11E-70 of this Code, were full-time positions in which all of the time required of the position was spent in one or more of grades kindergarten through 8 shall be transferred to the control of the school board of the newly created successor elementary district; and

(3) positions of educational support personnel

employees that were full-time positions not required to be transferred to the control of the school board of the new high school district or combined high school - unit district, as the case may be, or the school board of the newly created successor elementary district under subdivision (1) or (2) of this subsection (a-5) shall be transferred to the control of whichever of the boards the educational support personnel employee requests.

With respect to each position to be transferred under this subsection (a-5), the amount of time required of each position to be spent in one or more of grades kindergarten through 8 and 9 through 12 shall be determined with reference to the applicable records of the unit district being dissolved pursuant to stipulation of the school board of the unit district prior to the effective date of its dissolution or thereafter of the school board of the newly created districts and with the approval in either case of the regional superintendent of schools of the educational service region in which the territory described in the petition filed under this Article or the greater percentage of equalized assessed evaluation of the territory is situated; however, if no such stipulation can be agreed upon, the regional superintendent of schools, after hearing any additional relevant and material evidence that any school board desires to submit, shall make the determination.
(b) When the creation of a unit district or a combined school district becomes effective for purposes of administration and attendance, as determined pursuant to Section 11E-70 of this Code, the positions of teachers in contractual continued service in the districts involved in the creation of the new district are transferred to the newly created district pursuant to the provisions of subsection (h) of Section 24-11 of this Code relative to teachers having contractual continued service status whose positions are transferred from one board to the control of a different board, and those provisions of subsection (h) of Section 24-11 of this Code shall apply to these transferred teachers. The contractual continued service status of any teacher thereby transferred to the newly created district is not lost and the new school board is subject to this Code with respect to the transferred teacher in the same manner as if the teacher was that district's employee and had been its employee during the time the teacher was actually employed by the school board of the district from which the position was transferred.
(c) When the creation of a unit district or a combined school district becomes effective for purposes of administration and attendance, as determined pursuant to Section 11E-70 of this Code, the positions of educational support personnel employees in the districts involved in the creation of the new district shall be transferred to the newly created district pursuant to subsection (b) of Section 10-23.5 of this Code. The length of continuing service of any educational support personnel employee thereby transferred to the newly created district is not lost and the new school board is subject to this Code with respect to the transferred educational support personnel employee in the same manner as if the educational support personnel employee had been that district's employee during the time the educational support personnel employee was actually employed by the school board of the district from which the position was transferred.
(Source: P.A. 99-657, eff. 7-28-16.)

(105 ILCS 5/11E-115)
Sec. 11E-115. Limitations on contesting boundary change. Neither the People of the State of Illinois, any person or corporation, private or public, nor any association of persons shall commence an action contesting either directly or indirectly the dissolution, division, annexation, or creation of any new school district under the provisions of this Article, unless the action is commenced within one year after the date of the election provided for in this Article if no proceedings to contest the election are duly instituted within the time permitted by law, or within one year after the final disposition of any proceedings that may be so instituted to contest the election; however, where a limitation of a shorter period is prescribed by statute, the shorter limitation shall apply, and the limitation set forth in this Section shall not apply to any order where the judge, body, or officer entering the order being challenged did not at the time of the entry of the order have jurisdiction of the subject matter.
(Source: P.A. 94-1019, eff. 7-10-06.)

(105 ILCS 5/11E-120)
Sec. 11E-120. Limitation on successive petitions.
(a) No affected district shall be again involved in proceedings under this Article for at least 2 years after a final non-procedural determination of the first proceeding, unless during that 2-year period a petition filed is substantially different than any other previously filed petition during the previous 2 years or if an affected district is identified as a priority district under Section 2-3.25d-5 of this Code, is placed on the financial watch list by the State Board of Education, or is certified as being in financial difficulty during that 2-year period.
(b) Nothing contained in this Section shall be deemed to limit or restrict the ability of an elementary district to join an optional elementary unit district in accordance with the terms and provisions of subsection (d) of Section 11E-30 of this Code.
(Source: P.A. 99-193, eff. 7-30-15.)

(105 ILCS 5/11E-125)
Sec. 11E-125. Districts not penalized for nonrecognition. Any school district included in a petition for reorganization as authorized under this Article shall not suffer loss of State aid as a result of being placed on nonrecognition status if the district continues to operate and the petition is granted.
(Source: P.A. 94-1019, eff. 7-10-06.)

(105 ILCS 5/11E-130)
Sec. 11E-130. Unit district formation and joint agreement vocational education program.
(a) If a unit district is established under the provisions of this Article and more than 50% of the territory of the unit district is territory that immediately prior to its inclusion in the unit district was included in a high school district or districts that were signatories under the same joint agreement vocational education program, pursuant to the provisions of this Code, then the unit district shall upon its establishment be deemed to be a member and signatory to the joint agreement and shall also have the right to continue to extend taxes under any previous authority to levy a tax under Section 17-2.4 of this Code.
(b) In those instances, however, when more than 50% of the territory of any unit district was not, immediately prior to its establishment, included within the territory of a high school district that was a signatory to the same joint agreement vocational education program, then the unit district shall not be deemed upon its establishment to be a signatory to the joint agreement nor shall the unit district be deemed to have the special tax levy rights under Section 17-2.4 of this Code.
(c) Nothing in this Section shall be deemed to forbid the unit district from subsequently joining a joint agreement vocational education program and to thereafter levy a tax under Section 17-2.4 of this Code by following the provisions of Section 17-2.4. In the event that any such unit district should subsequently join any such joint agreement vocational education program, it shall be entitled to a fair credit, as computed by the State Board of Education, for any capital contributions previously made to the joint agreement vocational education program from taxes levied against the assessed valuation of property situated in any part of the territory included within the unit district.
(Source: P.A. 94-1019, eff. 7-10-06.)

(105 ILCS 5/11E-135)
Sec. 11E-135. Incentives. For districts reorganizing under this Article and for a district or districts that annex all of the territory of one or more entire other school districts in accordance with Article 7 of this Code, the following payments shall be made from appropriations made for these purposes:
(a)(1) For a combined school district, as defined in Section 11E-20 of this Code, or for a unit district, as defined in Section 11E-25 of this Code, for its first year of existence, the general State aid and supplemental general State aid calculated under Section 18-8.05 of this Code or the evidence-based funding calculated under Section 18-8.15 of this Code, as applicable, shall be computed for the new district and for the previously existing districts for which property is totally included within the new district. If the computation on the basis of the previously existing districts is greater, a supplementary payment equal to the difference shall be made for the first 4 years of existence of the new district.
(2) For a school district that annexes all of the territory of one or more entire other school districts as defined in Article 7 of this Code, for the first year during which the change of boundaries attributable to the annexation becomes effective for all purposes, as determined under Section 7-9 of this Code, the general State aid and supplemental general State aid calculated under Section 18-8.05 of this Code or the evidence-based funding calculated under Section 18-8.15 of this Code, as applicable, shall be computed for the annexing district as constituted after the annexation and for the annexing and each annexed district as constituted prior to the annexation; and if the computation on the basis of the annexing and annexed districts as constituted prior to the annexation is greater, then a supplementary payment equal to the difference shall be made for the first 4 years of existence of the annexing school district as constituted upon the annexation.
(3) For 2 or more school districts that annex all of the territory of one or more entire other school districts, as defined in Article 7 of this Code, for the first year during which the change of boundaries attributable to the annexation becomes effective for all purposes, as determined under Section 7-9 of this Code, the general State aid and supplemental general State aid calculated under Section 18-8.05 of this Code or the evidence-based funding calculated under Section 18-8.15 of this Code, as applicable, shall be computed for each annexing district as constituted after the annexation and for each annexing and annexed district as constituted prior to the annexation; and if the aggregate of the general State aid and supplemental general State aid or evidence-based funding, as applicable, as so computed for the annexing districts as constituted after the annexation is less than the aggregate of the general State aid and supplemental general State aid or evidence-based funding, as applicable, as so computed for the annexing and annexed districts, as constituted prior to the annexation, then a supplementary payment equal to the difference shall be made and allocated between or among the annexing districts, as constituted upon the annexation, for the first 4 years of their existence. The total difference payment shall be allocated between or among the annexing districts in the same ratio as the pupil enrollment from that portion of the annexed district or districts that is annexed to each annexing district bears to the total pupil enrollment from the entire annexed district or districts, as such pupil enrollment is determined for the school year last ending prior to the date when the change of boundaries attributable to the annexation becomes effective for all purposes. The amount of the total difference payment and the amount thereof to be allocated to the annexing districts shall be computed by the State Board of Education on the basis of pupil enrollment and other data that shall be certified to the State Board of Education, on forms that it shall provide for that purpose, by the regional superintendent of schools for each educational service region in which the annexing and annexed districts are located.
(4) For a school district conversion, as defined in Section 11E-15 of this Code, or a multi-unit conversion, as defined in subsection (b) of Section 11E-30 of this Code, if in their first year of existence the newly created elementary districts and the newly created high school district, from a school district conversion, or the newly created elementary district or districts and newly created combined high school - unit district, from a multi-unit conversion, qualify for less general State aid under Section 18-8.05 of this Code or evidence-based funding under Section 18-8.15 of this Code than would have been payable under Section 18-8.05 or 18-8.15, as applicable, for that same year to the previously existing districts, then a supplementary payment equal to that difference shall be made for the first 4 years of existence of the newly created districts. The aggregate amount of each supplementary payment shall be allocated among the newly created districts in the proportion that the deemed pupil enrollment in each district during its first year of existence bears to the actual aggregate pupil enrollment in all of the districts during their first year of existence. For purposes of each allocation:
(A) the deemed pupil enrollment of the newly created

high school district from a school district conversion shall be an amount equal to its actual pupil enrollment for its first year of existence multiplied by 1.25;

(B) the deemed pupil enrollment of each newly created

elementary district from a school district conversion shall be an amount equal to its actual pupil enrollment for its first year of existence reduced by an amount equal to the product obtained when the amount by which the newly created high school district's deemed pupil enrollment exceeds its actual pupil enrollment for its first year of existence is multiplied by a fraction, the numerator of which is the actual pupil enrollment of the newly created elementary district for its first year of existence and the denominator of which is the actual aggregate pupil enrollment of all of the newly created elementary districts for their first year of existence;

(C) the deemed high school pupil enrollment of the

newly created combined high school - unit district from a multi-unit conversion shall be an amount equal to its actual grades 9 through 12 pupil enrollment for its first year of existence multiplied by 1.25; and

(D) the deemed elementary pupil enrollment of each

newly created district from a multi-unit conversion shall be an amount equal to each district's actual grade K through 8 pupil enrollment for its first year of existence, reduced by an amount equal to the product obtained when the amount by which the newly created combined high school - unit district's deemed high school pupil enrollment exceeds its actual grade 9 through 12 pupil enrollment for its first year of existence is multiplied by a fraction, the numerator of which is the actual grade K through 8 pupil enrollment of each newly created district for its first year of existence and the denominator of which is the actual aggregate grade K through 8 pupil enrollment of all such newly created districts for their first year of existence.

The aggregate amount of each supplementary payment under this subdivision (4) and the amount thereof to be allocated to the newly created districts shall be computed by the State Board of Education on the basis of pupil enrollment and other data, which shall be certified to the State Board of Education, on forms that it shall provide for that purpose, by the regional superintendent of schools for each educational service region in which the newly created districts are located.
(5) For a partial elementary unit district, as defined in subsection (a) or (c) of Section 11E-30 of this Code, if, in the first year of existence, the newly created partial elementary unit district qualifies for less general State aid and supplemental general State aid under Section 18-8.05 of this Code or less evidence-based funding under Section 18-8.15 of this Code, as applicable, than would have been payable under those Sections for that same year to the previously existing districts that formed the partial elementary unit district, then a supplementary payment equal to that difference shall be made to the partial elementary unit district for the first 4 years of existence of that newly created district.
(6) For an elementary opt-in, as described in subsection (d) of Section 11E-30 of this Code, the general State aid or evidence-based funding difference shall be computed in accordance with paragraph (5) of this subsection (a) as if the elementary opt-in was included in an optional elementary unit district at the optional elementary unit district's original effective date. If the calculation in this paragraph (6) is less than that calculated in paragraph (5) of this subsection (a) at the optional elementary unit district's original effective date, then no adjustments may be made. If the calculation in this paragraph (6) is more than that calculated in paragraph (5) of this subsection (a) at the optional elementary unit district's original effective date, then the excess must be paid as follows:
(A) If the effective date for the elementary opt-in

is one year after the effective date for the optional elementary unit district, 100% of the calculated excess shall be paid to the optional elementary unit district in each of the first 4 years after the effective date of the elementary opt-in.

(B) If the effective date for the elementary opt-in

is 2 years after the effective date for the optional elementary unit district, 75% of the calculated excess shall be paid to the optional elementary unit district in each of the first 4 years after the effective date of the elementary opt-in.

(C) If the effective date for the elementary opt-in

is 3 years after the effective date for the optional elementary unit district, 50% of the calculated excess shall be paid to the optional elementary unit district in each of the first 4 years after the effective date of the elementary opt-in.

(D) If the effective date for the elementary opt-in

is 4 years after the effective date for the optional elementary unit district, 25% of the calculated excess shall be paid to the optional elementary unit district in each of the first 4 years after the effective date of the elementary opt-in.

(E) If the effective date for the elementary opt-in

is 5 years after the effective date for the optional elementary unit district, the optional elementary unit district is not eligible for any additional incentives due to the elementary opt-in.

(6.5) For a school district that annexes territory detached from another school district whereby the enrollment of the annexing district increases by 90% or more as a result of the annexation, for the first year during which the change of boundaries attributable to the annexation becomes effective for all purposes as determined under Section 7-9 of this Code, the general State aid and supplemental general State aid or evidence-based funding, as applicable, calculated under this Section shall be computed for the district gaining territory and the district losing territory as constituted after the annexation and for the same districts as constituted prior to the annexation; and if the aggregate of the general State aid and supplemental general State aid or evidence-based funding, as applicable, as so computed for the district gaining territory and the district losing territory as constituted after the annexation is less than the aggregate of the general State aid and supplemental general State aid or evidence-based funding, as applicable, as so computed for the district gaining territory and the district losing territory as constituted prior to the annexation, then a supplementary payment shall be made to the annexing district for the first 4 years of existence after the annexation, equal to the difference multiplied by the ratio of student enrollment in the territory detached to the total student enrollment in the district losing territory for the year prior to the effective date of the annexation. The amount of the total difference and the proportion paid to the annexing district shall be computed by the State Board of Education on the basis of pupil enrollment and other data that must be submitted to the State Board of Education in accordance with Section 7-14A of this Code. The changes to this Section made by Public Act 95-707 are intended to be retroactive and applicable to any annexation taking effect on or after July 1, 2004. For annexations that are eligible for payments under this paragraph (6.5) and that are effective on or after July 1, 2004, but before January 11, 2008 (the effective date of Public Act 95-707), the first required yearly payment under this paragraph (6.5) shall be paid in the fiscal year of January 11, 2008 (the effective date of Public Act 95-707). Subsequent required yearly payments shall be paid in subsequent fiscal years until the payment obligation under this paragraph (6.5) is complete.
(7) Claims for financial assistance under this subsection (a) may not be recomputed except as expressly provided under Section 18-8.05 or 18-8.15 of this Code.
(8) Any supplementary payment made under this subsection (a) must be treated as separate from all other payments made pursuant to Section 18-8.05 or 18-8.15 of this Code.
(b)(1) After the formation of a combined school district, as defined in Section 11E-20 of this Code, or a unit district, as defined in Section 11E-25 of this Code, a computation shall be made to determine the difference between the salaries effective in each of the previously existing districts on June 30, prior to the creation of the new district. For the first 4 years after the formation of the new district, a supplementary State aid reimbursement shall be paid to the new district equal to the difference between the sum of the salaries earned by each of the certificated members of the new district, while employed in one of the previously existing districts during the year immediately preceding the formation of the new district, and the sum of the salaries those certificated members would have been paid during the year immediately prior to the formation of the new district if placed on the salary schedule of the previously existing district with the highest salary schedule.
(2) After the territory of one or more school districts is annexed by one or more other school districts as defined in Article 7 of this Code, a computation shall be made to determine the difference between the salaries effective in each annexed district and in the annexing district or districts as they were each constituted on June 30 preceding the date when the change of boundaries attributable to the annexation became effective for all purposes, as determined under Section 7-9 of this Code. For the first 4 years after the annexation, a supplementary State aid reimbursement shall be paid to each annexing district as constituted after the annexation equal to the difference between the sum of the salaries earned by each of the certificated members of the annexing district as constituted after the annexation, while employed in an annexed or annexing district during the year immediately preceding the annexation, and the sum of the salaries those certificated members would have been paid during the immediately preceding year if placed on the salary schedule of whichever of the annexing or annexed districts had the highest salary schedule during the immediately preceding year.
(3) For each new high school district formed under a school district conversion, as defined in Section 11E-15 of this Code, the State shall make a supplementary payment for 4 years equal to the difference between the sum of the salaries earned by each certified member of the new high school district, while employed in one of the previously existing districts, and the sum of the salaries those certified members would have been paid if placed on the salary schedule of the previously existing district with the highest salary schedule.
(4) For each newly created partial elementary unit district, the State shall make a supplementary payment for 4 years equal to the difference between the sum of the salaries earned by each certified member of the newly created partial elementary unit district, while employed in one of the previously existing districts that formed the partial elementary unit district, and the sum of the salaries those certified members would have been paid if placed on the salary schedule of the previously existing district with the highest salary schedule. The salary schedules used in the calculation shall be those in effect in the previously existing districts for the school year prior to the creation of the new partial elementary unit district.
(5) For an elementary district opt-in, as described in subsection (d) of Section 11E-30 of this Code, the salary difference incentive shall be computed in accordance with paragraph (4) of this subsection (b) as if the opted-in elementary district was included in the optional elementary unit district at the optional elementary unit district's original effective date. If the calculation in this paragraph (5) is less than that calculated in paragraph (4) of this subsection (b) at the optional elementary unit district's original effective date, then no adjustments may be made. If the calculation in this paragraph (5) is more than that calculated in paragraph (4) of this subsection (b) at the optional elementary unit district's original effective date, then the excess must be paid as follows:
(A) If the effective date for the elementary opt-in

is one year after the effective date for the optional elementary unit district, 100% of the calculated excess shall be paid to the optional elementary unit district in each of the first 4 years after the effective date of the elementary opt-in.

(B) If the effective date for the elementary opt-in

is 2 years after the effective date for the optional elementary unit district, 75% of the calculated excess shall be paid to the optional elementary unit district in each of the first 4 years after the effective date of the elementary opt-in.

(C) If the effective date for the elementary opt-in

is 3 years after the effective date for the optional elementary unit district, 50% of the calculated excess shall be paid to the optional elementary unit district in each of the first 4 years after the effective date of the elementary opt-in.

(D) If the effective date for the elementary opt-in

is 4 years after the effective date for the partial elementary unit district, 25% of the calculated excess shall be paid to the optional elementary unit district in each of the first 4 years after the effective date of the elementary opt-in.

(E) If the effective date for the elementary opt-in

is 5 years after the effective date for the optional elementary unit district, the optional elementary unit district is not eligible for any additional incentives due to the elementary opt-in.

(5.5) After the formation of a cooperative high school by 2 or more school districts under Section 10-22.22c of this Code, a computation shall be made to determine the difference between the salaries effective in each of the previously existing high schools on June 30 prior to the formation of the cooperative high school. For the first 4 years after the formation of the cooperative high school, a supplementary State aid reimbursement shall be paid to the cooperative high school equal to the difference between the sum of the salaries earned by each of the certificated members of the cooperative high school while employed in one of the previously existing high schools during the year immediately preceding the formation of the cooperative high school and the sum of the salaries those certificated members would have been paid during the year immediately prior to the formation of the cooperative high school if placed on the salary schedule of the previously existing high school with the highest salary schedule.
(5.10) After the annexation of territory detached from another school district whereby the enrollment of the annexing district increases by 90% or more as a result of the annexation, a computation shall be made to determine the difference between the salaries effective in the district gaining territory and the district losing territory as they each were constituted on June 30 preceding the date when the change of boundaries attributable to the annexation became effective for all purposes as determined under Section 7-9 of this Code. For the first 4 years after the annexation, a supplementary State aid reimbursement shall be paid to the annexing district equal to the difference between the sum of the salaries earned by each of the certificated members of the annexing district as constituted after the annexation while employed in the district gaining territory or the district losing territory during the year immediately preceding the annexation and the sum of the salaries those certificated members would have been paid during such immediately preceding year if placed on the salary schedule of whichever of the district gaining territory or district losing territory had the highest salary schedule during the immediately preceding year. To be eligible for supplementary State aid reimbursement under this Section, the intergovernmental agreement to be submitted pursuant to Section 7-14A of this Code must show that staff members were transferred from the control of the district losing territory to the control of the district gaining territory in the annexation. The changes to this Section made by Public Act 95-707 are intended to be retroactive and applicable to any annexation taking effect on or after July 1, 2004. For annexations that are eligible for payments under this paragraph (5.10) and that are effective on or after July 1, 2004, but before January 11, 2008 (the effective date of Public Act 95-707), the first required yearly payment under this paragraph (5.10) shall be paid in the fiscal year of January 11, 2008 (the effective date of Public Act 95-707). Subsequent required yearly payments shall be paid in subsequent fiscal years until the payment obligation under this paragraph (5.10) is complete.
(5.15) After the deactivation of a school facility in accordance with Section 10-22.22b of this Code, a computation shall be made to determine the difference between the salaries effective in the sending school district and each receiving school district on June 30 prior to the deactivation of the school facility. For the lesser of the first 4 years after the deactivation of the school facility or the length of the deactivation agreement, including any renewals of the original deactivation agreement, a supplementary State aid reimbursement shall be paid to each receiving district equal to the difference between the sum of the salaries earned by each of the certificated members transferred to that receiving district as a result of the deactivation while employed in the sending district during the year immediately preceding the deactivation and the sum of the salaries those certificated members would have been paid during the year immediately preceding the deactivation if placed on the salary schedule of the sending or receiving district with the highest salary schedule.
(6) The supplementary State aid reimbursement under this subsection (b) shall be treated as separate from all other payments made pursuant to Section 18-8.05 of this Code. In the case of the formation of a new district or cooperative high school or a deactivation, reimbursement shall begin during the first year of operation of the new district or cooperative high school or the first year of the deactivation, and in the case of an annexation of the territory of one or more school districts by one or more other school districts or the annexation of territory detached from a school district whereby the enrollment of the annexing district increases by 90% or more as a result of the annexation, reimbursement shall begin during the first year when the change in boundaries attributable to the annexation becomes effective for all purposes as determined pursuant to Section 7-9 of this Code, except that for an annexation of territory detached from a school district that is effective on or after July 1, 2004, but before January 11, 2008 (the effective date of Public Act 95-707), whereby the enrollment of the annexing district increases by 90% or more as a result of the annexation, reimbursement shall begin during the fiscal year of January 11, 2008 (the effective date of Public Act 95-707). Each year that the new, annexing, or receiving district or cooperative high school, as the case may be, is entitled to receive reimbursement, the number of eligible certified members who are employed on October 1 in the district or cooperative high school shall be certified to the State Board of Education on prescribed forms by October 15 and payment shall be made on or before November 15 of that year.
(c)(1) For the first year after the formation of a combined school district, as defined in Section 11E-20 of this Code or a unit district, as defined in Section 11E-25 of this Code, a computation shall be made totaling each previously existing district's audited fund balances in the educational fund, working cash fund, operations and maintenance fund, and transportation fund for the year ending June 30 prior to the referendum for the creation of the new district. The new district shall be paid supplementary State aid equal to the sum of the differences between the deficit of the previously existing district with the smallest deficit and the deficits of each of the other previously existing districts.
(2) For the first year after the annexation of all of the territory of one or more entire school districts by another school district, as defined in Article 7 of this Code, computations shall be made, for the year ending June 30 prior to the date that the change of boundaries attributable to the annexation is allowed by the affirmative decision issued by the regional board of school trustees under Section 7-6 of this Code, notwithstanding any effort to seek administrative review of the decision, totaling the annexing district's and totaling each annexed district's audited fund balances in their respective educational, working cash, operations and maintenance, and transportation funds. The annexing district as constituted after the annexation shall be paid supplementary State aid equal to the sum of the differences between the deficit of whichever of the annexing or annexed districts as constituted prior to the annexation had the smallest deficit and the deficits of each of the other districts as constituted prior to the annexation.
(3) For the first year after the annexation of all of the territory of one or more entire school districts by 2 or more other school districts, as defined by Article 7 of this Code, computations shall be made, for the year ending June 30 prior to the date that the change of boundaries attributable to the annexation is allowed by the affirmative decision of the regional board of school trustees under Section 7-6 of this Code, notwithstanding any action for administrative review of the decision, totaling each annexing and annexed district's audited fund balances in their respective educational, working cash, operations and maintenance, and transportation funds. The annexing districts as constituted after the annexation shall be paid supplementary State aid, allocated as provided in this paragraph (3), in an aggregate amount equal to the sum of the differences between the deficit of whichever of the annexing or annexed districts as constituted prior to the annexation had the smallest deficit and the deficits of each of the other districts as constituted prior to the annexation. The aggregate amount of the supplementary State aid payable under this paragraph (3) shall be allocated between or among the annexing districts as follows:
(A) the regional superintendent of schools for each

educational service region in which an annexed district is located prior to the annexation shall certify to the State Board of Education, on forms that it shall provide for that purpose, the value of all taxable property in each annexed district, as last equalized or assessed by the Department of Revenue prior to the annexation, and the equalized assessed value of each part of the annexed district that was annexed to or included as a part of an annexing district;

(B) using equalized assessed values as certified by

the regional superintendent of schools under clause (A) of this paragraph (3), the combined audited fund balance deficit of each annexed district as determined under this Section shall be apportioned between or among the annexing districts in the same ratio as the equalized assessed value of that part of the annexed district that was annexed to or included as a part of an annexing district bears to the total equalized assessed value of the annexed district; and

(C) the aggregate supplementary State aid payment

under this paragraph (3) shall be allocated between or among, and shall be paid to, the annexing districts in the same ratio as the sum of the combined audited fund balance deficit of each annexing district as constituted prior to the annexation, plus all combined audited fund balance deficit amounts apportioned to that annexing district under clause (B) of this subsection, bears to the aggregate of the combined audited fund balance deficits of all of the annexing and annexed districts as constituted prior to the annexation.

(4) For the new elementary districts and new high school district formed through a school district conversion, as defined in Section 11E-15 of this Code or the new elementary district or districts and new combined high school - unit district formed through a multi-unit conversion, as defined in subsection (b) of Section 11E-30 of this Code, a computation shall be made totaling each previously existing district's audited fund balances in the educational fund, working cash fund, operations and maintenance fund, and transportation fund for the year ending June 30 prior to the referendum establishing the new districts. In the first year of the new districts, the State shall make a one-time supplementary payment equal to the sum of the differences between the deficit of the previously existing district with the smallest deficit and the deficits of each of the other previously existing districts. A district with a combined balance among the 4 funds that is positive shall be considered to have a deficit of zero. The supplementary payment shall be allocated among the newly formed high school and elementary districts in the manner provided by the petition for the formation of the districts, in the form in which the petition is approved by the regional superintendent of schools or State Superintendent of Education under Section 11E-50 of this Code.
(5) For each newly created partial elementary unit district, as defined in subsection (a) or (c) of Section 11E-30 of this Code, a computation shall be made totaling the audited fund balances of each previously existing district that formed the new partial elementary unit district in the educational fund, working cash fund, operations and maintenance fund, and transportation fund for the year ending June 30 prior to the referendum for the formation of the partial elementary unit district. In the first year of the new partial elementary unit district, the State shall make a one-time supplementary payment to the new district equal to the sum of the differences between the deficit of the previously existing district with the smallest deficit and the deficits of each of the other previously existing districts. A district with a combined balance among the 4 funds that is positive shall be considered to have a deficit of zero.
(6) For an elementary opt-in as defined in subsection (d) of Section 11E-30 of this Code, the deficit fund balance incentive shall be computed in accordance with paragraph (5) of this subsection (c) as if the opted-in elementary was included in the optional elementary unit district at the optional elementary unit district's original effective date. If the calculation in this paragraph (6) is less than that calculated in paragraph (5) of this subsection (c) at the optional elementary unit district's original effective date, then no adjustments may be made. If the calculation in this paragraph (6) is more than that calculated in paragraph (5) of this subsection (c) at the optional elementary unit district's original effective date, then the excess must be paid as follows:
(A) If the effective date for the elementary opt-in

is one year after the effective date for the optional elementary unit district, 100% of the calculated excess shall be paid to the optional elementary unit district in the first year after the effective date of the elementary opt-in.

(B) If the effective date for the elementary opt-in

is 2 years after the effective date for the optional elementary unit district, 75% of the calculated excess shall be paid to the optional elementary unit district in the first year after the effective date of the elementary opt-in.

(C) If the effective date for the elementary opt-in

is 3 years after the effective date for the optional elementary unit district, 50% of the calculated excess shall be paid to the optional elementary unit district in the first year after the effective date of the elementary opt-in.

(D) If the effective date for the elementary opt-in

is 4 years after the effective date for the optional elementary unit district, 25% of the calculated excess shall be paid to the optional elementary unit district in the first year after the effective date of the elementary opt-in.

(E) If the effective date for the elementary opt-in

is 5 years after the effective date for the optional elementary unit district, the optional elementary unit district is not eligible for any additional incentives due to the elementary opt-in.

(6.5) For the first year after the annexation of territory detached from another school district whereby the enrollment of the annexing district increases by 90% or more as a result of the annexation, a computation shall be made totaling the audited fund balances of the district gaining territory and the audited fund balances of the district losing territory in the educational fund, working cash fund, operations and maintenance fund, and transportation fund for the year ending June 30 prior to the date that the change of boundaries attributable to the annexation is allowed by the affirmative decision of the regional board of school trustees under Section 7-6 of this Code, notwithstanding any action for administrative review of the decision. The annexing district as constituted after the annexation shall be paid supplementary State aid equal to the difference between the deficit of whichever district included in this calculation as constituted prior to the annexation had the smallest deficit and the deficit of each other district included in this calculation as constituted prior to the annexation, multiplied by the ratio of equalized assessed value of the territory detached to the total equalized assessed value of the district losing territory. The regional superintendent of schools for the educational service region in which a district losing territory is located prior to the annexation shall certify to the State Board of Education the value of all taxable property in the district losing territory and the value of all taxable property in the territory being detached, as last equalized or assessed by the Department of Revenue prior to the annexation. To be eligible for supplementary State aid reimbursement under this Section, the intergovernmental agreement to be submitted pursuant to Section 7-14A of this Code must show that fund balances were transferred from the district losing territory to the district gaining territory in the annexation. The changes to this Section made by Public Act 95-707 are intended to be retroactive and applicable to any annexation taking effect on or after July 1, 2004. For annexations that are eligible for payments under this paragraph (6.5) and that are effective on or after July 1, 2004, but before January 11, 2008 (the effective date of Public Act 95-707), the required payment under this paragraph (6.5) shall be paid in the fiscal year of January 11, 2008 (the effective date of Public Act 95-707).
(7) For purposes of any calculation required under paragraph (1), (2), (3), (4), (5), (6), or (6.5) of this subsection (c), a district with a combined fund balance that is positive shall be considered to have a deficit of zero. For purposes of determining each district's audited fund balances in its educational fund, working cash fund, operations and maintenance fund, and transportation fund for the specified year ending June 30, as provided in paragraphs (1), (2), (3), (4), (5), (6), and (6.5) of this subsection (c), the balance of each fund shall be deemed decreased by an amount equal to the amount of the annual property tax theretofore levied in the fund by the district for collection and payment to the district during the calendar year in which the June 30 fell, but only to the extent that the tax so levied in the fund actually was received by the district on or before or comprised a part of the fund on such June 30. For purposes of determining each district's audited fund balances, a calculation shall be made for each fund to determine the average for the 3 years prior to the specified year ending June 30, as provided in paragraphs (1), (2), (3), (4), (5), (6), and (6.5) of this subsection (c), of the district's expenditures in the categories "purchased services", "supplies and materials", and "capital outlay", as those categories are defined in rules of the State Board of Education. If this 3-year average is less than the district's expenditures in these categories for the specified year ending June 30, as provided in paragraphs (1), (2), (3), (4), (5), (6), and (6.5) of this subsection (c), then the 3-year average shall be used in calculating the amounts payable under this Section in place of the amounts shown in these categories for the specified year ending June 30, as provided in paragraphs (1), (2), (3), (4), (5), (6), and (6.5) of this subsection (c). Any deficit because of State aid not yet received may not be considered in determining the June 30 deficits. The same basis of accounting shall be used by all previously existing districts and by all annexing or annexed districts, as constituted prior to the annexation, in making any computation required under paragraphs (1), (2), (3), (4), (5), (6), and (6.5) of this subsection (c).
(8) The supplementary State aid payments under this subsection (c) shall be treated as separate from all other payments made pursuant to Section 18-8.05 of this Code.
(d)(1) Following the formation of a combined school district, as defined in Section 11E-20 of this Code, a new unit district, as defined in Section 11E-25 of this Code, a new elementary district or districts and a new high school district formed through a school district conversion, as defined in Section 11E-15 of this Code, a new partial elementary unit district, as defined in Section 11E-30 of this Code, or a new elementary district or districts formed through a multi-unit conversion, as defined in subsection (b) of Section 11E-30 of this Code, or the annexation of all of the territory of one or more entire school districts by one or more other school districts, as defined in Article 7 of this Code, a supplementary State aid reimbursement shall be paid for the number of school years determined under the following table to each new or annexing district equal to the sum of $4,000 for each certified employee who is employed by the district on a full-time basis for the regular term of the school year:

Reorganized District's Rank

Reorganized District's Rank

by type of district (unit,

in Average Daily Attendance

high school, elementary)

By Quintile

in Equalized Assessed Value

Per Pupil by Quintile

3rd, 4th,

1st

2nd

or 5th

Quintile

Quintile

Quintile

1st Quintile

1 year

1 year

1 year

2nd Quintile

1 year

2 years

2 years

3rd Quintile

2 years

3 years

3 years

4th Quintile

2 years

3 years

3 years

5th Quintile

2 years

3 years

3 years

The State Board of Education shall make a one-time calculation of a reorganized district's quintile ranks. The average daily attendance used in this calculation shall be the best 3 months' average daily attendance for the district's first year. The equalized assessed value per pupil shall be the district's real property equalized assessed value used in calculating the district's first-year general State aid claim, under Section 18-8.05 of this Code, or first-year evidence-based funding claim, under Section 18-8.15 of this Code, as applicable, divided by the best 3 months' average daily attendance.
No annexing or resulting school district shall be entitled to supplementary State aid under this subsection (d) unless the district acquires at least 30% of the average daily attendance of the district from which the territory is being detached or divided.
If a district results from multiple reorganizations that would otherwise qualify the district for multiple payments under this subsection (d) in any year, then the district shall receive a single payment only for that year based solely on the most recent reorganization.
(2) For an elementary opt-in, as defined in subsection (d) of Section 11E-30 of this Code, the full-time certified staff incentive shall be computed in accordance with paragraph (1) of this subsection (d), equal to the sum of $4,000 for each certified employee of the elementary district that opts-in who is employed by the optional elementary unit district on a full-time basis for the regular term of the school year. The calculation from this paragraph (2) must be paid as follows:
(A) If the effective date for the elementary opt-in

is one year after the effective date for the optional elementary unit district, 100% of the amount calculated in this paragraph (2) shall be paid to the optional elementary unit district for the number of years calculated in paragraph (1) of this subsection (d) at the optional elementary unit district's original effective date, starting in the second year after the effective date of the elementary opt-in.

(B) If the effective date for the elementary opt-in

is 2 years after the effective date for the optional elementary unit district, 75% of the amount calculated in this paragraph (2) shall be paid to the optional elementary unit district for the number of years calculated in paragraph (1) of this subsection (d) at the optional elementary unit district's original effective date, starting in the second year after the effective date of the elementary opt-in.

(C) If the effective date for the elementary opt-in

is 3 years after the effective date for the optional elementary unit district, 50% of the amount calculated in this paragraph (2) shall be paid to the optional elementary unit district for the number of years calculated in paragraph (1) of this subsection (d) at the optional elementary unit district's original effective date, starting in the second year after the effective date of the elementary opt-in.

(D) If the effective date for the elementary opt-in

is 4 years after the effective date for the optional elementary unit district, 25% of the amount calculated in this paragraph (2) shall be paid to the optional elementary unit district for the number of years calculated in paragraph (1) of this subsection (d) at the optional elementary unit district's original effective date, starting in the second year after the effective date of the elementary opt-in.

(E) If the effective date for the elementary opt-in

is 5 years after the effective date for the optional elementary unit district, the optional elementary unit district is not eligible for any additional incentives due to the elementary opt-in.

(2.5) Following the formation of a cooperative high school by 2 or more school districts under Section 10-22.22c of this Code, a supplementary State aid reimbursement shall be paid for 3 school years to the cooperative high school equal to the sum of $4,000 for each certified employee who is employed by the cooperative high school on a full-time basis for the regular term of any such school year. If a cooperative high school results from multiple agreements that would otherwise qualify the cooperative high school for multiple payments under this Section in any year, the cooperative high school shall receive a single payment for that year based solely on the most recent agreement.
(2.10) Following the annexation of territory detached from another school district whereby the enrollment of the annexing district increases 90% or more as a result of the annexation, a supplementary State aid reimbursement shall be paid to the annexing district equal to the sum of $4,000 for each certified employee who is employed by the annexing district on a full-time basis and shall be calculated in accordance with subsection (a) of this Section. To be eligible for supplementary State aid reimbursement under this Section, the intergovernmental agreement to be submitted pursuant to Section 7-14A of this Code must show that certified staff members were transferred from the control of the district losing territory to the control of the district gaining territory in the annexation. The changes to this Section made by Public Act 95-707 are intended to be retroactive and applicable to any annexation taking effect on or after July 1, 2004. For annexations that are eligible for payments under this paragraph (2.10) and that are effective on or after July 1, 2004, but before January 11, 2008 (the effective date of Public Act 95-707), the first required yearly payment under this paragraph (2.10) shall be paid in the second fiscal year after January 11, 2008 (the effective date of Public Act 95-707). Any subsequent required yearly payments shall be paid in subsequent fiscal years until the payment obligation under this paragraph (2.10) is complete.
(2.15) Following the deactivation of a school facility in accordance with Section 10-22.22b of this Code, a supplementary State aid reimbursement shall be paid for the lesser of 3 school years or the length of the deactivation agreement, including any renewals of the original deactivation agreement, to each receiving school district equal to the sum of $4,000 for each certified employee who is employed by that receiving district on a full-time basis for the regular term of any such school year who was originally transferred to the control of that receiving district as a result of the deactivation. Receiving districts are eligible for payments under this paragraph (2.15) based on the certified employees transferred to that receiving district as a result of the deactivation and are not required to receive at least 30% of the deactivating district's average daily attendance as required under paragraph (1) of this subsection (d) to be eligible for payments.
(3) The supplementary State aid reimbursement payable under this subsection (d) shall be separate from and in addition to all other payments made to the district pursuant to any other Section of this Article.
(4) During May of each school year for which a supplementary State aid reimbursement is to be paid to a new, annexing, or receiving school district or cooperative high school pursuant to this subsection (d), the school board or governing board shall certify to the State Board of Education, on forms furnished to the school board or governing board by the State Board of Education for purposes of this subsection (d), the number of certified employees for which the district or cooperative high school is entitled to reimbursement under this Section, together with the names, certificate numbers, and positions held by the certified employees.
(5) Upon certification by the State Board of Education to the State Comptroller of the amount of the supplementary State aid reimbursement to which a school district or cooperative high school is entitled under this subsection (d), the State Comptroller shall draw his or her warrant upon the State Treasurer for the payment thereof to the school district or cooperative high school and shall promptly transmit the payment to the school district or cooperative high school through the appropriate school treasurer.
(Source: P.A. 100-465, eff. 8-31-17.)

(105 ILCS 5/11E-190)
Sec. 11E-190. (Repealed).
(Source: P.A. 97-503, eff. 8-23-11. Repealed internally, eff. 1-31-13.)



Article 12 - High School Districts--Nonhigh School Districts--Community High School Districts

(105 ILCS 5/Art. 12 heading)

(105 ILCS 5/12-1) (from Ch. 122, par. 12-1)
Sec. 12-1. (Repealed).
(Source: Laws 1965, p. 225. Repealed by P.A. 89-159, eff. 1-1-96.)

(105 ILCS 5/12-2) (from Ch. 122, par. 12-2)
Sec. 12-2. (Repealed).
(Source: P.A. 81-1490. Repealed by 89-159, eff. 1-1-96.)

(105 ILCS 5/12-6) (from Ch. 122, par. 12-6)
Sec. 12-6. (Repealed).
(Source: P.A. 79-1366. Repealed by 89-159, eff. 1-1-96.)

(105 ILCS 5/12-7) (from Ch. 122, par. 12-7)
Sec. 12-7. (Repealed).
(Source: P.A. 84-545. Repealed by 89-159, eff. 1-1-96.)

(105 ILCS 5/12-8) (from Ch. 122, par. 12-8)
Sec. 12-8. (Repealed).
(Source: Laws 1965, p. 3739. Repealed by P.A. 89-159, eff. 1-1-96.)

(105 ILCS 5/12-9) (from Ch. 122, par. 12-9)
Sec. 12-9. Application of laws of community high school district to other districts. All high school districts shall be governed by the provisions of this Act for the operation of a community high school district.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/prec. Sec. 12-10 heading)

(105 ILCS 5/12-10) (from Ch. 122, par. 12-10)
Sec. 12-10. Territory constituting - Board of education. All the territory of each county not included in a district maintaining a recognized four year high school is a non-high school district for the purpose of levying a tax to pay the tuition of all eighth grade graduates residing therein, including pupils attending a recognized two or three year high school conducted by a school district. The board of education for each non-high school district shall consist of the county superintendent of schools who shall be an ex-officio member of the board and secretary thereof but who shall have no vote, and 3 members each of whom shall serve for 4 years from the first Monday of the month following his election. At the first such election those elected shall, by lot, determine one to serve for 2 years and 2 for 4 years; thereafter all terms shall be for 4 years. When a vacancy occurs on the board, the remaining members shall, within 30 days, fill the vacancy by appointment until the next regular election for members of the board. Within 10 days after the commencement of their terms the members of the board shall meet and organize by electing one of their number president.
Notwithstanding any provision of Article 7 the non-high school board shall remain in existence after the elimination of all the non-high school territory of the county for which it was elected until it prepares for and delivers to the county clerk a final statement showing the amount of debts or obligations, other than bonded indebtedness, of the district, the date upon which such debts or obligations were incurred and to whom the obligations run, together with a map showing the extent of the territory on such dates.
This section does not prevent the organization of any territory of non-high school districts into community high school districts.
(Source: P.A. 80-1469.)

(105 ILCS 5/12-11) (from Ch. 122, par. 12-11)
Sec. 12-11. Duties of board of education. The board of education of a non-high school district shall perform the duties prescribed in sections 12-11.1 through 12-11.5.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/12-11.1) (from Ch. 122, par. 12-11.1)
Sec. 12-11.1. Tax levy. Levy a tax annually upon all the taxable property of the district not to exceed 1% of value as equalized or assessed by the Department of Revenue, for the purpose of paying the tuition of all eighth-grade graduates residing within the district attending any recognized high school. The board of education of such nonhigh school district may by proper resolution cause a proposition to increase the annual tax rate for such purpose to be submitted to the voters of such district at any regular scheduled election. The rate shall not be increased at any single referendum more than 0.21% upon the value as equalized or assessed by the Department of Revenue for such purpose, and the maximum rate for such purpose shall not exceed 1.60%. Such amount shall be certified and returned to the county clerk on or before the last Tuesday in September of each year. The certificate shall be signed by the president and the secretary of the board and may be in the following form:

(105 ILCS 5/12-11.2) (from Ch. 122, par. 12-11.2)
Sec. 12-11.2. Orders for payment of tuition.
Issue orders on the county treasurer for the payment of the tuition of eighth-grade graduates residing within the non-high school district attending a recognized high school, provided such attendance is certified to the board by the board of education of the high school attended. Such orders shall be payable out of any funds belonging to the district.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/12-11.3) (from Ch. 122, par. 12-11.3)
Sec. 12-11.3. Reports. Make such reports as may be required by the State Board of Education and by the regional superintendent of schools.
(Source: P.A. 81-1508.)

(105 ILCS 5/12-11.5) (from Ch. 122, par. 12-11.5)
Sec. 12-11.5. Transportation of pupils.
If in the discretion of the board of education sufficient moneys of the district are available after payment of the other expenses of the district, including tuition, may provide free transportation for the pupils of their district not living within one and one-half miles of a high school which they may lawfully attend to the most convenient high school which such pupils may lawfully attend under the provisions of this Act, or reimburse pupils living in a portion of such district which cannot be reached by bus or train for the reasonable cost of their transportation, or for the amount necessarily expended by them for transportation in attending a high school approved by such board.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/12-12) (from Ch. 122, par. 12-12)
Sec. 12-12. Anticipation warrants. When there is no money in the treasury of any non-high school district to defray the necessary expenses of the district, including amounts necessary to pay maturing principal and interest of bonds, the board of education may issue warrants or may provide a fund to meet the expenses by issuing and disposing of warrants drawn against and in anticipation of any taxes levied for the payment of such expenses, either for educational or building purposes or for the payment of maturing principal and interest of bonds, to the extent of 85% of the total amount of the tax so levied. The warrants shall show upon their faces that they are payable, in the numerical order of their issuance, solely from such taxes when collected, and shall be received by any collector of taxes in payment of the taxes against which they are issued, and such taxes shall be set apart and held for their payment.
Every warrant shall bear interest payable only out of the taxes against which it is drawn, at the rate of not more than the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, for warrants issued before January 1, 1972 and not more than the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, for warrants issued after January 1, 1972, from the date of its issuance until paid or until notice is given by publication in a newspaper or otherwise that the money for its payment is available and that it will be paid on presentation, unless a lower rate of interest shall be specified therein, in which case the interest shall be computed and paid at the lower rate.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-4.)

(105 ILCS 5/12-13) (from Ch. 122, par. 12-13)
Sec. 12-13. Bond issue - Resolution - Election. If there has been a delay in the extension and collection of taxes levied by the governing body of any nonhigh school district caused by a reassessment of real property therein, the district may issue bonds for the purpose of paying unpaid tuition claims or other claims against it.
Before any nonhigh school district issues any such bonds the board of education shall examine and consider the claims proposed to be paid, and if it appears that they were authorized and allowed for proper nonhigh school purposes, it shall adopt a resolution so declaring and set forth and describe in detail such claims. The adoption of the resolution shall establish the validity thereof. The resolution shall also declare the intention of the nonhigh school district to issue bonds for the purpose of paying such claims and direct that notice of such intention be published at least once in a newspaper published and having a general circulation in the district, if there be one, but if there is no newspaper published in such district then by publishing such notice in a newspaper having a general circulation in the district or if no newspaper is published in the district in one or more newspapers with a general circulation in the district. The notice shall include a statement of (1) the specific number of voters required to sign a petition requesting that the question of the adoption of the resolution be submitted to the electors of the district; (2) the time in which the petition must be filed; and (3) the date of the prospective referendum. The recording officer of the district shall provide a petition form to any individual requesting one. If within 30 days after the publication a petition is filed with the recording officer of the district, signed by voters of the district equal to 10% or more of the registered voters of the district, requesting that the proposition to issue the bonds be submitted to the voters thereof, then such district shall not be authorized to issue them until either the petition has been determined to be invalid or insufficient or the proposition has been submitted to and approved by a majority of the voters voting on the proposition at a regular scheduled election. The board shall certify the proposition to the proper election authorities for submission in accordance with the general election law. If no such petition is filed, or if any and all petitions filed are invalid, such district may issue the bonds. In addition to the requirements of the general election law the notice of the election shall set forth the intention of the district to issue bonds under the provisions of this Section. The ballot to be used at the election shall be in substantially the following form:

(105 ILCS 5/12-14) (from Ch. 122, par. 12-14)
Sec. 12-14. Resolution authorizing issue - Interest - Maturity - Taxes - Sale or exchange. Any non-high school district which has complied with the provisions of Section 12-13 and which is authorized to issue bonds thereunder shall adopt a resolution authorizing the issue of bonds. The resolution shall set forth the date, denomination, rate of interest and maturities of the bonds, fix all the details with respect to the issue and execution thereof, and provide for the levy of a separate tax sufficient to pay both principal and interest of the bonds as they mature. The bonds shall bear interest at a rate not to exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, for bonds issued before January 1, 1972 and not to exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, for bonds issued after January 1, 1972, payable annually or semi-annually as the board of education may determine, and mature in not more than 20 years from the date thereof.
A certified copy of the resolution shall be filed with the county clerk of the county in which the non-high school district is situated. The county clerk shall annually extend taxes against all of the taxable property contained in the non-high school district in amounts sufficient to pay maturing principal and interest of the bonds without limitation as to rate and amount, and in addition to and in excess of any taxes authorized to be levied by the district.
The bonds may be exchanged par for par for unpaid tuition claims or other unpaid claims or both or may be sold and the proceeds used to pay such claims.
Purchasers of bonds shall not be obligated to inquire into the validity of the claims funded thereby but the determination of the board of education by resolution to issue such bonds for such purpose shall be conclusive evidence to such purchaser or owner as to the validity of the claims thereby funded.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-4.)

(105 ILCS 5/12-15) (from Ch. 122, par. 12-15)
Sec. 12-15. Bonds to pay tuition or judgments - Resolution - Election. Any nonhigh school district may issue bonds for the purpose of paying unpaid tuition claims or judgments which have been obtained by any school district against the nonhigh school district on unpaid tuition claims, or for the purpose of paying other claims against the nonhigh school district.
Before any such district issues any such bonds the board of education thereof shall examine and consider the claims for unpaid tuition and other claims proposed to be paid including any judgments obtained against the district on unpaid tuition claims and if it appears that such claims and judgments were authorized and allowed for proper nonhigh school purposes, it shall adopt a resolution so declaring and set forth and describe in detail such claims and judgments and the adoption of the resolution shall establish the validity thereof. The intention of the district to issue bonds for the purpose of paying such claims and judgments shall be declared in the resolution and it shall be directed therein that notice of such intention be published in accordance with the general election law. The proposition to issue bonds shall be certified to the proper election authorities for submission to the voters of the district at a regular scheduled election, in accordance with the general election law and if approved by a majority of such voters voting thereon the district may issue the bonds. In addition to the requirements in the general election law notice of the election shall set forth the intention of the district to issue bonds under the provisions of this Section. The proposition shall be in substantially the following form:

(105 ILCS 5/12-16) (from Ch. 122, par. 12-16)
Sec. 12-16. Resolution authorizing issue - interest - maturity - taxes - sale or exchange. Any non-high school district which has complied with Section 12-15 and which is authorized to issue bonds thereunder shall adopt a resolution authorizing their issuance. The resolution shall set forth the date, denomination, rate of interest and maturities of the bonds, fix all details with respect to the issue and execution thereof, and provide for the levy of a separate tax sufficient to pay both principal and interest of the bonds as they mature. The bonds shall bear interest at a rate not to exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, payable annually or semi-annually as the board of education may determine, and mature in not more than 20 years from the date thereof.
A certified copy of the resolution authorizing the issue of the bonds shall be filed with the county clerk of the county in which the non-high school district is situated and the county clerk shall annually extend taxes against all of the taxable property in the non-high school district in amounts sufficient to pay maturing principal and interest of the bonds without limitation as to rate and amount, and in addition to and in excess of any taxes authorized to be levied by the district.
The bonds may be exchanged par for par for unpaid tuition claims or such judgment or judgments or other unpaid claims or both, or may be sold and the proceeds used to pay such claims or judgments.
Purchasers of bonds shall not be obligated to inquire into the validity of the claims funded thereby but the determination of the board of education by resolution to issue them shall be conclusive evidence of the validity of the claims thereby funded.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-4.)

(105 ILCS 5/12-17) (from Ch. 122, par. 12-17)
Sec. 12-17. Clerk to extend taxes.
The County Clerk shall extend taxes to pay principal and interest of any outstanding bonds of a non-high school district issued to fund and pay unpaid tuition claims or judgments obtained by any school district against a non-high school district on unpaid tuition claims, as provided by each bond resolution on file in his office, against all the taxable property included within the said non-high school district as of the date of the said bonds, and the County Clerk shall extend taxes to pay principal and interest of any outstanding refunding bonds, as provided by each bond resolution on file in his office, against all of the taxable property included within said non-high school district as of the date of the bonds which were refunded thereby, and the County Clerk shall extend taxes for the payment of principal and interest of any refunding bonds hereafter issued, according to each such bond resolution on file in his office, against all the taxable property included within any non-high school district as of the date of the bonds of said District refunded thereby.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/12-18) (from Ch. 122, par. 12-18)
Sec. 12-18. Winding up of affairs of Non-High School District.
Upon the elimination of any non-high school district, as provided by Section 12-24 of this Article, the Regional Superintendent of Schools, the County Treasurer and the County Clerk shall constitute a Board of Education, ex-officio, for the purpose of winding up the affairs of the non-high school district and paying all outstanding obligations. The County Treasurer shall be Treasurer, ex-officio, of that Board to receive and collect all delinquent taxes and taxes in process of collection of the district at the time of its elimination, and the Board shall apply the taxes so collected to the payment of any outstanding obligations of the eliminated non-high school district. Such Board of Education shall meet annually by the second Tuesday in September of each year and ascertain the amount of outstanding bonds of the non-high school district, the amount of funds on hand from the tax levies for the payment of either principal or interest, or both, of such bond issues, and to ascertain the deficiencies in the collection of the taxes for the purpose of paying such principal and interest of such bonds, and to provide for and levy taxes annually in an amount sufficient to make up the deficiency in the levy and collection of such taxes for the purpose of paying in full the principal and interest of any outstanding bonds of such non-high school district. Such Board of Education shall file with the County Clerk by the second Monday of October in each year a certificate of the amounts necessary to be levied to make up any deficiency in the collection of taxes for payment of principal and interest of any outstanding bonds of the non-high school district over the signature of the Regional Superintendent of Schools and the County Treasurer, and the County Clerk shall extend the tax for the deficiency as so ascertained against all the taxable property of the non-high school district as it existed as of the date of the bonds for which the tax levy is made, and in accordance with the provisions of Section 12-17 of this Article.
After payment of all outstanding bonds or after provision has been made for the payment of such bonds, any funds remaining in the bond principal and interest account shall be paid by the Board to high school districts organized since January 1, 1955 solely from the territory of an eliminated non-high school district. Payment to each high school district shall be made in the same ratio as the assessed valuation of each high school district bears to the total valuation of all high school districts to which payment is being made. In the event payment is made in more than one installment, second and succeeding installments shall be computed on the basis of the same percentages as were used for the first payment.
(Source: P.A. 86-1028.)

(105 ILCS 5/12-19) (from Ch. 122, par. 12-19)
Sec. 12-19. Treasurer.
The county treasurer shall be the treasurer of the non-high school district of the county. He shall: (1) receive and hold all moneys belonging to the district and disburse them upon lawful orders issued by the board of education of the district; (2) report to the secretary of the board of education of the district on or before June 30, annually, the receipts and expenditures of funds belonging to the district and the balance on hand; (3) make annually a complete report to the county superintendent of schools, including therein whatever statistics may be required by the county superintendent; (4) perform such other duties in connection with the non-high school district as are performed by the township treasurers for school districts.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/12-20) (from Ch. 122, par. 12-20)
Sec. 12-20. Attendance in other districts.
If a recognized two or three year high school is conducted in a non-high school district, any eighth grade graduate residing in the district, upon the approval of the county superintendent of schools, may attend a recognized high school more convenient in some district other than the district in which he resides and his tuition shall be paid by the board of education of the non-high school district. If no recognized two or three year high school is conducted in a non-high school district, any eighth grade graduate residing in the district may attend any recognized two, three or four year high school, and his tuition shall be paid by the board of education of the non-high school district.
When non-high school territory is eliminated from the non-high school district the pupils residing in the former non-high school territory who have been attending a recognized public high school in another district as tuition pupils may continue to attend such school until their high school education is finished and the annexing board shall pay the tuition after the annexation of the former non-high school territory.
"Eighth grade graduate" in this section means any person of school age who gives satisfactory evidence of having completed the first eight grades of school work by presenting a certificate of promotion issued by the school board of the school attended by him, or by passing an examination given by the county superintendent of schools or by passing an examination given by the school attended.
"Recognized high school" in this section means any public high school providing a course of two or more years of work approved by the Superintendent of Public Instruction.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/12-21) (from Ch. 122, par. 12-21)
Sec. 12-21. Attendance in adjoining state. Upon a determination by the State Board of Education and of the regional superintendent of schools of the region in which a high school student or an eighth grade graduate resides that no high school of this State is readily accessible to the pupil or graduate, but that a high school in an adjoining state providing a course of two or more years of work approved by the State Board of Education of this State is readily accessible to him, the pupil or graduate may attend such high school in an adjoining state and the board of education of the high school district or of the non-high school district in which he resides shall pay his tuition.
(Source: P.A. 81-1508.)

(105 ILCS 5/12-22) (from Ch. 122, par. 12-22)
Sec. 12-22. Computation of tuition - audit of claims.
The tuition paid shall in no case exceed the per capita cost of maintaining the high school attended, which tuition shall be computed by dividing the total cost of conducting and maintaining the high school by the average number of pupils enrolled, including tuition pupils. Depreciation on the building and equipment of the high school attended shall be included as part of the cost of maintaining the high school attended, and the amount of annual depreciation on such building and equipment shall be dependent upon the useful life of such property. The board of education of any non-high school district may audit the claims of any school submitting a claim for tuition, and shall, after making request of the school board and the school treasurer, have access to the school records and financial records of the district for the purpose of making the audit.
The school board of the high school that the tuition pupils attend shall certify not later than August 1, of each year, to the non-high school board, the estimated amount of the tuition charges for the succeeding school year.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/12-23) (from Ch. 122, par. 12-23)
Sec. 12-23. Detachment of territory from non-high school district.
When all of the territory of the non-high school district is annexed to one or more districts, the funds remaining to the credit of the non-high school district and property of such district shall within 60 days be apportioned and paid by the county board of school trustees to the respective school districts to which non-high school territory has been annexed since May 1, 1945, on the basis of the assessed valuation of the non-high school territory annexed at the date of the annexation to the respective school districts.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/12-24) (from Ch. 122, par. 12-24)
Sec. 12-24. Elimination of non-high school district. The territory of the non-high school district or unit district not maintaining a high school in existence on January 1, 1950 of any county having a population of 500,000 or less shall be automatically eliminated from the non-high school district or unit district, unless (1) the non-high school territory is adjacent to a district created by a special Act whose boundaries are required by such Act to be coterminous with some city or village or to a district maintaining grades 1 through 12 and (2) has children in such territory who customarily attend the high school of such district and (3) has no school district operating grades 9 through 12 to which such territory could be annexed without impairing the educational opportunities of the children of such territory and in such case the territory shall remain non-high school territory.
Any such non-high school district including any unit district not maintaining a high school pursuant to the provisions of this Section shall pay tuition for high school students at a rate to be mutually agreed by the boards of education of each district affected.
When territory is eliminated from a non-high school district or unit district not maintaining a high school it shall be annexed by the county board of school trustees as provided in Section 7-27 of this Code (now repealed).
Any non-high school district affected by such elimination and annexation may continue to exercise all previously conferred and existing powers pending final administrative or judicial affirmance thereof.
(Source: P.A. 100-374, eff. 8-25-17.)

(105 ILCS 5/12-25) (from Ch. 122, par. 12-25)
Sec. 12-25. Non-high territory surrounded by water or possessing an ancient grant.
Notwithstanding any of the provisions of this Article for the elimination of non-high school territory and in addition to the exemptions provided in this Article for the elimination of non-high school territory, any non-high school territory that has no direct land connection with any school district to which it could be annexed or any school district whose inhabitants were entitled to the use and benefit of certain lands by virtue of an ancient grant prior to the admission of Illinois to the Union and which grant was recognized and confirmed by the government of the United States, may be permitted to remain non-high school territory, in whole or in part, or may be eliminated, in whole or in part, from the non-high school district of the county as part of an attachment, assignment, annexation, detachment, division, or dissolution action of the regional board of school trustees. In the event an elementary district is non-recognized by the State Board of Education, the elementary district and that portion of any non-high school district with coterminous boundaries with such elementary district shall be assigned, annexed, and attached to a unit district or to an elementary district and a high school district by the regional board of school trustees under the guidelines of Section 7-11.
(Source: P.A. 86-139.)

(105 ILCS 5/12-26) (from Ch. 122, par. 12-26)
Sec. 12-26. Transferred territory liable for indebtedness-Levy of tax.
If any non-high school district or protectorate high school district has outstanding debts and obligations other than bonded indebtedness the territory constituting the district at the time the indebtedness is incurred shall remain liable for the indebtedness even though the district is dissolved or a part of the territory is detached from or ceases to be a part of such district.
The board of education of the non-high school district or protectorate high school district at the time of making its annual tax levy or prior to the time it ceases to exist shall prepare and file with the county clerk a map of the district showing the territory embraced therein prior to any dissolution or change in the boundary thereof and shall also file with the county clerk a statement certified by the county superintendent of schools showing the amount of outstanding debts or obligations other than bonded indebtedness of the district remaining unpaid, the time when the indebtedness was created, the changes in the boundary of the district and the date of such changes.
The board of education shall determine and certify to the county clerk the amount of tax required for the purpose of paying the outstanding debts or obligations other than bonded indebtedness and the county clerk shall extend each year upon all the territory so liable a rate of tax necessary to raise the amount thereof at the maximum rate permissible at the time the territory ceased to be non-high school territory or protectorate high school territory until such outstanding debts or obligations other than bonded indebtedness have been paid.
When collected the tax shall be paid to the county superintendent of schools who shall pay the debts and obligations other than bonded indebtedness in the order that they were incurred.
(Source: P.A. 76-124.)



Article 13 - Schools For Designated Purposes

(105 ILCS 5/Art. 13 heading)

(105 ILCS 5/prec. Sec. 13-1 heading)

(105 ILCS 5/13-1)
Sec. 13-1. (Repealed).
(Source: Laws 1961, p. 31. Repealed by P.A. 94-1105, eff. 6-1-07.)

(105 ILCS 5/13-2)
Sec. 13-2. (Repealed).
(Source: Laws 1961, p. 31. Repealed by P.A. 94-1105, eff. 6-1-07.)

(105 ILCS 5/13-3)
Sec. 13-3. (Repealed).
(Source: Laws 1961, p. 31. Repealed by P.A. 94-1105, eff. 6-1-07.)

(105 ILCS 5/13-4)
Sec. 13-4. (Repealed).
(Source: Laws 1965, p. 3745. Repealed by P.A. 94-1105, eff. 6-1-07.)

(105 ILCS 5/13-5)
Sec. 13-5. (Repealed).
(Source: Laws 1965, p. 3745. Repealed by P.A. 94-1105, eff. 6-1-07.)

(105 ILCS 5/13-6)
Sec. 13-6. (Repealed).
(Source: P.A. 77-2267. Repealed by P.A. 94-1105, eff. 6-1-07.)

(105 ILCS 5/13-7)
Sec. 13-7. (Repealed).
(Source: P.A. 77-2267. Repealed by P.A. 94-1105, eff. 6-1-07.)

(105 ILCS 5/13-8)
Sec. 13-8. (Repealed).
(Source: Laws 1961, p. 31. Repealed by P.A. 94-1105, eff. 6-1-07.)

(105 ILCS 5/13-9)
Sec. 13-9. (Repealed).
(Source: Laws 1961, p. 31. Repealed by P.A. 94-1105, eff. 6-1-07.)

(105 ILCS 5/prec. Sec. 13-10 heading)

(105 ILCS 5/13-10)
Sec. 13-10. (Repealed).
(Source: P.A. 81-1489. Repealed by P.A. 94-1105, eff. 6-1-07.)

(105 ILCS 5/prec. Sec. 13-11 heading)

(105 ILCS 5/13-11)
Sec. 13-11. (Repealed).
(Source: Laws 1961, p. 31. Repealed by P.A. 94-1105, eff. 6-1-07.)

(105 ILCS 5/prec. Sec. 13-12 heading)

(105 ILCS 5/13-12) (from Ch. 122, par. 13-12)
Sec. 13-12. (Repealed).
(Source: Laws 1965, p. 1606. Repealed by P.A. 89-159, eff. 1-1-96.)

(105 ILCS 5/13-16) (from Ch. 122, par. 13-16)
Sec. 13-16. (Repealed).
(Source: Laws 1965, p. 1606. Repealed by P.A. 89-159, eff. 1-1-96.)

(105 ILCS 5/13-17) (from Ch. 122, par. 13-17)
Sec. 13-17. (Repealed).
(Source: P.A. 81-1489. Repealed by 89-159, eff. 1-1-96.)

(105 ILCS 5/13-17.1) (from Ch. 122, par. 13-17.1)
Sec. 13-17.1. (Repealed).
(Source: P.A. 87-767. Repealed by 89-159, eff. 1-1-96.)

(105 ILCS 5/13-18) (from Ch. 122, par. 13-18)
Sec. 13-18. (Repealed).
(Source: Laws 1961, p. 31. Repealed by P.A. 89-159, eff. 1-1-96.)

(105 ILCS 5/13-19) (from Ch. 122, par. 13-19)
Sec. 13-19. (Repealed).
(Source: P.A. 78-592. Repealed by P.A. 89-159, eff. 1-1-96.)

(105 ILCS 5/13-19.1) (from Ch. 122, par. 13-19.1)
Sec. 13-19.1. (Repealed).
(Source: Laws 1963, p. 3053. Repealed by P.A. 89-159, eff. 1-1-96.)

(105 ILCS 5/prec. Sec. 13-36 heading)

(105 ILCS 5/13-36)
Sec. 13-36. (Repealed).
(Source: P.A. 79-1366. Repealed by P.A. 94-1105, eff. 6-1-07.)

(105 ILCS 5/prec. Sec. 13-40 heading)

(105 ILCS 5/13-40) (from Ch. 122, par. 13-40)
Sec. 13-40. To increase the effectiveness of the Department of Juvenile Justice and thereby to better serve the interests of the people of Illinois the following bill is presented.
Its purpose is to enhance the quality and scope of education for inmates and wards within the Department of Juvenile Justice so that they will be better motivated and better equipped to restore themselves to constructive and law abiding lives in the community. The specific measure sought is the creation of a school district within the Department so that its educational programs can meet the needs of persons committed and so the resources of public education at the state and federal levels are best used, all of the same being contemplated within the provisions of the Illinois State Constitution of 1970 which provides that "A fundamental goal of the People of the State is the educational development of all persons to the limits of their capacities." Therefore, on July 1, 2006, the Department of Corrections school district shall be transferred to the Department of Juvenile Justice. It shall be responsible for the education of youth within the Department of Juvenile Justice and inmates age 21 or under within the Department of Corrections who have not yet earned a high school diploma or a high school equivalency certificate, and the district may establish primary, secondary, vocational, adult, special, and advanced educational schools as provided in this Act. The Department of Corrections retains authority as provided for in subsection (d) of Section 3-6-2 of the Unified Code of Corrections. The Board of Education for this district shall with the aid and advice of professional educational personnel of the Department of Juvenile Justice and the State Board of Education determine the needs and type of schools and the curriculum for each school within the school district and may proceed to establish the same through existing means within present and future appropriations, federal and state school funds, vocational rehabilitation grants and funds and all other funds, gifts and grants, private or public, including federal funds, but not exclusive to the said sources but inclusive of all funds which might be available for school purposes.
(Source: P.A. 98-718, eff. 1-1-15.)

(105 ILCS 5/13-41) (from Ch. 122, par. 13-41)
Sec. 13-41. The Board of Education for this school district shall be composed of the Director of the Department of Juvenile Justice, 2 members appointed by the Director of the Department of Juvenile Justice and 4 members appointed by the State Board of Education, at least one of whom shall have knowledge of, or experience in, vocational education and one of whom shall have knowledge of, or experience in, higher and continuing education. All members of the Board shall hold office for a period of 3 years, except that members shall continue to serve until their replacements are appointed. Vacancies shall be filled in like manner for the unexpired balance of the term. The members appointed shall be selected so far as is practicable on the basis of their knowledge of, or experience in, problems of education in correctional, vocational and general educational institutions. Members shall serve without compensation, but shall be reimbursed for reasonable expenses incurred in the performance of their duties.
(Source: P.A. 94-696, eff. 6-1-06.)

(105 ILCS 5/13-42) (from Ch. 122, par. 13-42)
Sec. 13-42. The Director of the Department of Juvenile Justice shall be the President of the Board of Education and the Secretary of said Board of Education shall be designated at the first regular meeting of said Board of Education. The Board shall hold regular meetings upon the call of the Chairman or any 3 members at such times as they may designate so long as they meet at least 6 times a year. Public notice of meetings must be given as prescribed in Sections 2.02 and 2.03 of "An Act in relation to meetings", approved July 11, 1957, as heretofore or hereafter amended. No official business shall be transacted by the Board except at a regular or special meeting. A majority of said Board shall constitute a quorum.
The Board shall keep a record of the official acts of the Board and shall make reports as required by the State Board of Education and any reports required which shall be applicable to this type of school district and specifically shall maintain records to substantiate all district claims for State aid in accordance with regulations prescribed by the State Board of Education and to retain such records for a period of three years.
The Board shall be supplied such clerical employee or employees as are necessary for the efficient operation by the Department of Juvenile Justice.
(Source: P.A. 94-696, eff. 6-1-06.)

(105 ILCS 5/13-43) (from Ch. 122, par. 13-43)
Sec. 13-43. The Board of Education shall have the duties set out in Sections 13-43.1 through 13-43.20.
(Source: P.A. 86-1028.)

(105 ILCS 5/13-43.1) (from Ch. 122, par. 13-43.1)
Sec. 13-43.1.
To report to the County Superintendent within ten days after their employment the names of all teachers employed, with the dates of the beginning of their term of service.
(Source: P.A. 77-1779.)

(105 ILCS 5/13-43.2) (from Ch. 122, par. 13-43.2)
Sec. 13-43.2.
To adopt and enforce all necessary rules and for the management and government of the public schools of their district.
(Source: P.A. 77-1779.)

(105 ILCS 5/13-43.3) (from Ch. 122, par. 13-43.3)
Sec. 13-43.3.
To visit and inspect the public schools as the good of the schools may require.
(Source: P.A. 77-1779.)

(105 ILCS 5/13-43.4) (from Ch. 122, par. 13-43.4)
Sec. 13-43.4.
To close the schools during the holding of Teachers Institute.
(Source: P.A. 77-1779.)

(105 ILCS 5/13-43.5) (from Ch. 122, par. 13-43.5)
Sec. 13-43.5.
To establish schools of different grades and levels and types as enumerated in Section 13-40 of this Act, and to adopt regulations for the admission of pupils into them.
(Source: P.A. 77-1779.)

(105 ILCS 5/13-43.6) (from Ch. 122, par. 13-43.6)
Sec. 13-43.6.
To employ a superintendent who shall have charge of the administration of the schools under the direction of the Board of Education. In addition to the administrative duties, the superintendent shall make recommendations to the Board concerning the budget, building plans, the location of sites, the selection of textbooks, instructional material and courses of study. The superintendent shall keep or cause to be kept the records and accounts as directed and required of the Board, aid in making reports required by the Board, and perform such other duties as the Board may delegate to him.
(Source: P.A. 77-1779.)

(105 ILCS 5/13-43.7) (from Ch. 122, par. 13-43.7)
Sec. 13-43.7.
To employ supervisory personnel who hold valid supervisory or administrative certificates who shall supervise the operation of attendance centers as the Board shall determine necessary. Such supervisory personnel shall assume administrative responsibilities and instructional leadership, under the supervision of the superintendent, and in accordance with reasonable rules and regulations of the Board, for the planning, operation and evaluation of the educational program of the attendance area to which he is assigned. Such supervisory personnel shall submit recommendations to the superintendent concerning the appointment, retention, promotion and assignment of all personnel assigned to the attendance center.
(Source: P.A. 77-1779.)

(105 ILCS 5/13-43.8) (from Ch. 122, par. 13-43.8)
Sec. 13-43.8. To enter agreements with school districts, private junior colleges and public community colleges, and public and private colleges and universities for the purpose of providing advanced vocational training of students who desire preparation for a trade. Such program would utilize private junior college and public community college facilities with transportation to and from those facilities provided by the participating school district, or by the participating school district in conjunction with other school districts. The duration of the advanced vocational training program shall be such period as the school district may approve, but it may not exceed 2 years. Participation in the program is accorded the same credit toward a high school diploma as time spent in other courses. If a student of this school district, because of his educational needs, attends a class or school in another school district or educational facility, the Department of Juvenile Justice School District where he resides shall be granted the proper permit, provide any necessary transportation, and pay to the school district or educational facility maintaining the educational facility the proportional per capita cost of educating such student.
(Source: P.A. 94-696, eff. 6-1-06.)

(105 ILCS 5/13-43.9) (from Ch. 122, par. 13-43.9)
Sec. 13-43.9.
To grant special holidays, but no deduction shall be made from the time or compensation of a teacher on account of such days.
(Source: P.A. 77-1779.)

(105 ILCS 5/13-43.10) (from Ch. 122, par. 13-43.10)
Sec. 13-43.10.
To have control and supervision of all schoolhouses in their district.
(Source: P.A. 77-1779.)

(105 ILCS 5/13-43.11) (from Ch. 122, par. 13-43.11)
Sec. 13-43.11. Subject to the rules and regulations of the Department of Juvenile Justice and the laws and statutes applicable, the Board shall have the power and the authority to assign to schools within the district and to expel or suspend pupils for disciplinary purposes or to assign or reassign them as the needs of the district or the pupil shall be determined best. Once a student commences a course of training he shall attend all sessions unless restricted by illness, a reasonable excuse or by direction of the Department of Juvenile Justice or the facility at which he is located. Conferences shall be held at regular periodic intervals with the ward or the inmate and the school district authorities and facility officials shall determine the extent the ward or inmate is benefiting from the particular program, and shall further determine whether the said ward or inmate shall continue in the program to which he is assigned or be dropped from the same or be transferred to another program more suited to his needs or the school district's needs.
(Source: P.A. 94-696, eff. 6-1-06.)

(105 ILCS 5/13-43.12) (from Ch. 122, par. 13-43.12)
Sec. 13-43.12. To make the necessary rules and regulations as to enrollment, attendance and all other matters regarding said school district and to determine the educability of each inmate. Rules shall be promulgated to prevent any discrimination as to race, creed, color, sex or nationality throughout the entire system.
(Source: P.A. 80-1155.)

(105 ILCS 5/13-43.13) (from Ch. 122, par. 13-43.13)
Sec. 13-43.13.
The length of the school year shall be determined by the Board of Education, but must comply with minimum requirements as established by law.
(Source: P.A. 77-1779.)

(105 ILCS 5/13-43.14) (from Ch. 122, par. 13-43.14)
Sec. 13-43.14.
The Board shall determine the branches and courses of study and the type of schools for each facility as well as to establish special schools at various facilities or facility within said district and to establish district wide schools at one or more locations for special purposes, and is empowered to enter into agreements with local school districts for the purpose of using their facilities or coordinating facilities for a more efficient use of funds, personnel, physical plants and other combined available resources. The Board shall also determine the type of textbooks and apparatus for said schools.
(Source: P.A. 77-1779.)

(105 ILCS 5/13-43.15) (from Ch. 122, par. 13-43.15)
Sec. 13-43.15.
To name the various individual schools but said names need not be associated or identified with the institution or facility within which they are situated, the same may be named for distinguished American educators.
(Source: P.A. 77-1779.)

(105 ILCS 5/13-43.16) (from Ch. 122, par. 13-43.16)
Sec. 13-43.16.
The Board of Education shall comply with and require all facilities within the school district to comply with the rules, regulations, statutes, both state and federal which are applicable to the individual unit. This includes primary, secondary, vocational, adult educational, special educational and advanced educational schools.
(Source: P.A. 77-1779.)

(105 ILCS 5/13-43.17) (from Ch. 122, par. 13-43.17)
Sec. 13-43.17.
To employ teacher personnel in accordance with the Personnel Code, of the State of Illinois, including Provisional Appointments, and such teacher personnel will be subject to Article 16 of the "Illinois Pension Code" and shall not be subject to Article 14 of that Code; and shall be subject to the "Personnel Code." The Board may also utilize personnel as set forth in Section 10-22.34 of this Act as well as vocational and occupational instructors.
(Source: P.A. 77-1779.)

(105 ILCS 5/13-43.18) (from Ch. 122, par. 13-43.18)
Sec. 13-43.18. To develop through consultation with the staff of the Department of Juvenile Justice and the staff of the State Board of Education educational goals and objectives for the correctional education programs planned for or conducted by the district, along with the methods for evaluating the extent to which the goals and objectives are or have been achieved and to develop by July 1, 1973, a complete financial control system for all educational funds and programs operated by the school district.
(Source: P.A. 94-696, eff. 6-1-06.)

(105 ILCS 5/13-43.19) (from Ch. 122, par. 13-43.19)
Sec. 13-43.19. To develop and annually revise an educational plan for achieving the goals and objectives called for in Section 13-43.18 for the Department of Juvenile Justice with specific recommendations for inmate educational assessment, curriculum, staffing and other necessary considerations.
(Source: P.A. 94-696, eff. 6-1-06.)

(105 ILCS 5/13-43.20) (from Ch. 122, par. 13-43.20)
Sec. 13-43.20. To develop a method or methods for allocating state funds to the Board for expenditure within the various divisions and/or for programs conducted by the Board, and to annually determine the average per capita cost of students in the Department of Juvenile Justice and the average per capita cost of students in the Department of Corrections for education classes and/or programs required to accomplish the educational goals and objectives and programs specified in Sections 13-43.18 and 13-43.19 and recommend to the State Board of Education by July 15 of each year the per capita amount necessary to operate the Department of Juvenile Justice School District's educational program for the following fiscal year.
(Source: P.A. 94-696, eff. 6-1-06.)

(105 ILCS 5/13-44) (from Ch. 122, par. 13-44)
Sec. 13-44. Other provisions, duties and conditions of the Department of Juvenile Justice School District are set out in Sections 13-44.1 through 13-44.5.
(Source: P.A. 94-696, eff. 6-1-06.)

(105 ILCS 5/13-44.1) (from Ch. 122, par. 13-44.1)
Sec. 13-44.1.
All acts of school personnel, including the Board of Education, shall be acts in a governmental capacity, this includes personnel as set forth in Section 10-22.34 of this Act whose services the Board may utilize.
(Source: P.A. 77-1779.)

(105 ILCS 5/13-44.2) (from Ch. 122, par. 13-44.2)
Sec. 13-44.2. There shall be no restriction as to the age of students in this program, and regardless of the age of its students, the district shall have all the benefits, financial and otherwise, that are accorded to other school districts, including State and Federal grants and aid, Common School Funds, and Vocational Rehabilitation Funds. In calculating such benefits, those inmates or wards who have not completed grade or high school and those taking vocational courses and advanced courses shall be included.
(Source: P.A. 86-1028.)

(105 ILCS 5/13-44.3) (from Ch. 122, par. 13-44.3)
Sec. 13-44.3. In order to fully carry out the purpose of this Act, the School District through its Board or designated supervisory personnel, with the approval of the Director of the Department of Juvenile Justice, may authorize field trips outside of the particular institution or facility where a school is established and may remove students therefrom or may with the approval of the Director of the Department of Juvenile Justice transfer inmates and wards to other schools and other facilities where particular subject matter or facilities are more suited to or are needed to complete the inmates' or wards' education. The Director of the Department of Juvenile Justice may authorize an educational furlough for an inmate or ward to attend institutions of higher education, other schools, vocational or technical schools or enroll and attend classes in subjects not available within the School District, to be financed by the inmate or ward or any grant or scholarship which may be available, including school aid funds of any kind when approved by the Board and the Director of the Department.
The Department of Juvenile Justice may extend the limits of the place of confinement of an inmate or ward under the above conditions and for the above purposes, to leave for the aforesaid reasons, the confines of such place, accompanied or unaccompanied, in the discretion of the Director of such Department by a custodial agent or educational personnel.
The willful failure of an inmate or ward to remain within the extended limits of his or her confinement or to return within the time prescribed to the place of confinement designated by the Department of Corrections or the Department of Juvenile Justice in granting such extension or when ordered to return by the custodial personnel or the educational personnel or other departmental order shall be deemed an escape from the custody of such Department and punishable as provided in the Unified Code of Corrections as to the Department of Corrections inmates, and the applicable provision of the Juvenile Court Act of 1987 shall apply to wards of the Department of Juvenile Justice who might abscond.
(Source: P.A. 94-696, eff. 6-1-06.)

(105 ILCS 5/13-44.4) (from Ch. 122, par. 13-44.4)
Sec. 13-44.4. Department of Corrections Reimbursement and Education Fund; budget. All moneys received from the Common School Fund, federal aid and grants, vocational and educational funds and grants, and gifts and grants by individuals, foundations and corporations for educational purposes shall be deposited into the Department of Corrections Reimbursement and Education Fund in the State Treasury. Moneys in the Department of Corrections Reimbursement and Education Fund may be used, subject to appropriation, to pay the expense of the schools and school district of the Department of Corrections together with and supplemental to regular appropriations to the Department for educational purposes, including, but not limited to, the cost of teacher salaries, supplies and materials, building upkeep and costs, transportation, scholarships, non-academic salaries, equipment and other school costs.
Beginning in 1972, the Board of Education shall, by November 15, adopt an annual budget for the use of education moneys for the next school year which it deems necessary to defray all necessary expenses and liabilities of the district, and in such annual budget shall specify the objects and purposes of each item and the amount needed for each object or purpose. The budget shall contain a statement of cash on hand at the beginning of the fiscal year, an estimate of the cash expected to be received during such fiscal year from all sources, an estimate of the expenditure contemplated for such fiscal year, and a statement of the estimated cash expected to be on hand at the end of such year. Prior to the adoption of the annual educational budget, this budget shall be submitted to the Department of Corrections and the State Board of Education for incorporation.
(Source: P.A. 90-9, eff. 7-1-97; 90-587, eff. 7-1-98.)

(105 ILCS 5/13-44.5) (from Ch. 122, par. 13-44.5)
Sec. 13-44.5. In all cases where an inmate or ward is to leave the institution or facility where he or she is confined for educational furloughs, vocational training, for field trips or for any other reason herein stated, authority must first be granted by the Department of Juvenile Justice and the said authority shall be discretionary with the Department of Juvenile Justice. The question of whether or not the said inmate or ward or group of inmates or wards shall be accompanied or not accompanied by security personnel, custodial agent or agents or only educational personnel shall be in the discretion of the Department of Juvenile Justice. All transfers must be approved by the Department of Juvenile Justice.
(Source: P.A. 94-696, eff. 6-1-06.)

(105 ILCS 5/13-45) (from Ch. 122, par. 13-45)
Sec. 13-45. Other provisions of this Code shall not apply to the Department of Juvenile Justice School District being all of the following Articles and Sections: Articles 3, 3A, 4, 5, 6, 7, 8, and 9, those Sections of Article 10 in conflict with any provisions of Sections 13-40 through 13-45, and Articles 11, 12, 15, 17, 18, 19, 19A, 20, 22, 24, 24A, 26, 31, 32, 33, and 34. Also Article 28 shall not apply except that this School District may use any funds available from State, Federal and other funds for the purchase of textbooks, apparatus and equipment.
(Source: P.A. 98-689, eff. 1-1-15.)

(105 ILCS 5/13-50)
Sec. 13-50. Contract cancellation; Macon-Piatt Regional Office of Education. All contracts between the Illinois Department of Corrections or the Illinois Department of Juvenile Justice and the Macon-Piatt Regional Office of Education to provide educational services for the Department of Corrections or the Department of Juvenile Justice shall be canceled in accordance with the terms of those contracts. Upon cancellation, each employee of the Macon-Piatt Regional Office of Education who had been providing educational services for the Department of Corrections or the Department of Juvenile Justice shall be offered certified employment status under the Personnel Code with the State of Illinois. To the extent that it is reasonably practicable, unless otherwise agreed to by the Department of Central Management Services and the collective bargaining representative, the position offered to each of these persons shall be at the same facility and shall consist of the same duties and hours as previously existed under the canceled contract or contracts.
(Source: P.A. 95-1021, eff. 6-1-09.)



Article 13A - Alternative Public Schools

(105 ILCS 5/Art. 13A heading)

(105 ILCS 5/13A-0.5)
Sec. 13A-0.5. This Article may be cited as the Safe Schools Law.
(Source: P.A. 89-383, eff. 8-18-95.)

(105 ILCS 5/13A-1)
Sec. 13A-1. Legislative Declaration. The General Assembly finds and declares as follows:
(a) The children of this State constitute its most important resource, and in order to enable those children to reach their full potential, the State must provide them the quality public education that the Constitution of the State of Illinois mandates.
(b) The State cannot provide its children with the education they deserve and require unless the environment of the public schools is conducive to learning.
(c) That environment cannot be achieved unless an atmosphere of safety prevails, assuring that the person of each student, teacher, and staff member is respected, and that none of those people are subjected to violence, threats, harassment, intimidation, or otherwise confrontational or inappropriate behaviors that disrupt the educational atmosphere.
(d) In most schools, although the disruptive students who are the primary cause of inappropriate educational environments comprise a small percentage of the total student body, they nevertheless consume a substantial amount of the time and resources of teachers and school administrators who are required to address and contain that disruptive behavior.
(e) Disruptive students typically derive little benefit from traditional school programs and may benefit substantially by being transferred from their current school into an alternative public school program, where their particular needs may be more appropriately and individually addressed and where they may benefit from the opportunity for a fresh start in a new educational environment. At those alternative school programs, innovative academic and school-to-work programs, including but not limited to the techniques of work based learning and technology delivered learning, can be utilized to best help the students enrolled in those schools to become productive citizens.
(f) Students need an appropriate, constructive classroom atmosphere in order to benefit from the teacher's presentations. Students cannot afford the classroom disruptions and often become frustrated and angry at the inability of their teachers and schools to control disruptive students. As a result, they drop out of school too often. Furthermore, even if these students stay in school and graduate, they have been deprived by their disruptive classmates of the attention to their educational needs that their teachers would otherwise have provided, thereby diminishing their receiving the education and skills necessary to secure good jobs and become productive members of an increasingly competitive economic environment.
(g) Parents of school children statewide have expressed their rising anger and concern at the failure of their local public schools to provide a safe and appropriate educational environment for their children and to deal appropriately with disruptive students, and the General Assembly deems their concerns to be understandable and justified.
(h) Every school district in the State shall do all it can to ensure a safe and appropriate educational environment for all of its students, and the first, but not the only, step school districts must take to achieve that goal is to administratively transfer disruptive students from the schools they currently attend to the alternative school programs created by this Article. Those administrative transfers will also provide optional educational programs to best fit the needs of the transferred students.
(i) Administrative transfers may prove more productive for dealing with disruptive students than out-of-school suspensions or expulsions, which have been the subject of much criticism.
(j) Because of the urgency of the problems described in this Section, as well as their statewide impact, the State of Illinois bears the responsibility to establish and fully fund alternative schools as soon as possible, thereby providing school districts with an option for dealing with disruptive students that they do not now possess.
(k) While school districts shall comply with all applicable federal laws and regulations, they should do so consistent with the goals and policies stated in this Article. Further, this Article is intended to be consistent with all applicable federal laws and regulations.
(l) An alternative school program established under this Article is subject to the other provisions of this Code that apply generally in the public schools of this State and to the rules and regulations promulgated thereunder, except as otherwise provided in this Article.
(m) The provisions of the Illinois Educational Labor Relations Act apply to those alternative school programs that are created on or after the effective date of this amendatory Act of 1995.
(Source: P.A. 89-383, eff. 8-18-95; 89-629, eff. 8-9-96.)

(105 ILCS 5/13A-2)
Sec. 13A-2. Definitions. In this Article words and phrases have the meanings set forth in the following Sections.
(Source: P.A. 89-383, eff. 8-18-95.)

(105 ILCS 5/13A-2.5)
Sec. 13A-2.5. Disruptive student. "Disruptive student" includes suspension or expulsion eligible students in any of grades 6 through 12. Suspension or expulsion eligible students are those students that have been found to be eligible for suspension or expulsion through the discipline process established by a school district.
(Source: P.A. 89-383, eff. 8-18-95.)

(105 ILCS 5/13A-2.10)
Sec. 13A-2.10. Regional superintendent. "Regional superintendent" has the meaning ascribed to it in Section 3A-2 of this Code.
(Source: P.A. 89-383, eff. 8-18-95.)

(105 ILCS 5/13A-2.15)
Sec. 13A-2.15. (Repealed).
(Source: P.A. 89-383, eff. 8-18-95. Repealed by P.A. 89-629, eff. 8-9-96.)

(105 ILCS 5/13A-2.20)
Sec. 13A-2.20. Educational service region. "Educational service region" has the meaning ascribed to it in Article 3A of this Code.
(Source: P.A. 89-383, eff. 8-18-95.)

(105 ILCS 5/13A-2.25)
Sec. 13A-2.25. State board. "State board" means the State Board of Education, as defined in Section 1A-1 of this Code.
(Source: P.A. 89-383, eff. 8-18-95.)

(105 ILCS 5/13A-2.30)
Sec. 13A-2.30. District superintendent. "District superintendent" has the meaning ascribed to it in Section 10-21.4 of this Code.
(Source: P.A. 89-383, eff. 8-18-95.)

(105 ILCS 5/13A-3)
Sec. 13A-3. Alternative schools.
(a) Except with respect to the Chicago public school system as provided in Section 13A-11, beginning with the 1996-97 school year, there is hereby created in this State a system of alternative school education programs. At least one alternative school program may be located within each educational service region or established jointly by more than one regional office of education to serve more than one educational service region.
(b) Each regional superintendent shall hold a public hearing, by December 1 of the school year following the effective date of this amendatory Act of 1995, to determine the need for an alternative school. The hearing shall be held before the regional board. The regional superintendent, after consulting with the district superintendent of each school district located within the regional superintendent's educational service region and the regional board, shall determine the location and the need of the alternative school within that region. In making this determination, the regional superintendent shall consider the following:
(1) the possible utilization of existing buildings,

including but not limited to governmental buildings, that are, or could reasonably be made, usable as an alternative school;

(2) which available option would be least costly; and
(3) distances that administratively transferred

students would need to travel and the costs of that travel.

(c) Upon determination of the need for establishment of an alternative school program, each school district located within the region shall provide the regional superintendent with a copy of the district's discipline policy and procedure for effecting the suspension or expulsion of the students of that district. Thereafter, the regional superintendent in cooperation with a representative from each school district in the region shall establish and each school district in the region shall adopt policies and procedures that shall guide each district in the identification and placement of students in the alternative school program.
(d) The regional superintendent shall locate the alternative school program so that it is as far away from any other school buildings or school grounds in that educational service region as circumstances permit.
(e) With the approval of the State board, additional alternative school programs may be established in an educational service region. If the regional superintendent determines that an additional alternative school is required in the regional superintendent's educational service region, he or she may petition the State board to authorize one or more additional alternative school programs in that region.
(f) In determining whether an additional alternative school program is necessary and appropriate for an educational service region requesting it, the State board shall consider, among other factors, the following:
(1) the geographic size of the educational service

region and distances that students within that region must travel in order to attend the existing alternative school program;

(2) the student population of schools comprising the

educational service region and the likely student population of all alternative school programs within that region if the petition is granted;

(3) any other logistical considerations; and
(4) the costs necessitated by establishing an

additional alternative school in that educational service region.

(g) In the event the State board grants a petition for an additional alternative school program, then the State board, after consulting the regional superintendent, shall decide where the additional alternative school program shall be located within that region.
(Source: P.A. 89-383, eff. 8-18-95; 89-629, eff. 8-9-96.)

(105 ILCS 5/13A-4)
Sec. 13A-4. Administrative transfers. A student who is determined to be subject to suspension or expulsion in the manner provided by Section 10-22.6 (or, in the case of a student enrolled in the public schools of a school district organized under Article 34, in accordance with the uniform system of discipline established under Section 34-19) may be immediately transferred to the alternative program. At the earliest time following that transfer appropriate personnel from the sending school district and appropriate personnel of the alternative program shall meet to develop an alternative education plan for the student. The student's parent or guardian shall be invited to this meeting. The student may be invited. The alternative educational plan shall include, but not be limited to all of the following:
(1) The duration of the plan, including a date after

which the student may be returned to the regular educational program in the public schools of the transferring district. If the parent or guardian of a student who is scheduled to be returned to the regular education program in the public schools of the district files a written objection to the return with the principal of the alternative school, the matter shall be referred by the principal to the regional superintendent of the educational service region in which the alternative school program is located for a hearing. Notice of the hearing shall be given by the regional superintendent to the student's parent or guardian. After the hearing, the regional superintendent may take such action as he or she finds appropriate and in the best interests of the student. The determination of the regional superintendent shall be final.

(2) The specific academic and behavioral components

of the plan.

(3) A method and time frame for reviewing the

student's progress.

Notwithstanding any other provision of this Article, if a student for whom an individualized educational program has been developed under Article 14 is transferred to an alternative school program under this Article 13A, that individualized educational program shall continue to apply to that student following the transfer unless modified in accordance with the provisions of Article 14.
(Source: P.A. 89-383, eff. 8-18-95; 89-629, eff. 8-9-96.)

(105 ILCS 5/13A-5)
Sec. 13A-5. Alternative school program curriculum.
(a) The regional superintendent shall implement, or contract with one or more school districts to implement, a multi-disciplinary curriculum, which may include work-based learning and community service work approved by the regional superintendent of schools in consultation with the State Board of Education for which academic credit is earned, for the alternative school program designed to address the individualized needs of the students of that program, with special emphasis toward making the educational experience of each student meaningful and worthwhile. In the design and implementation of that curriculum, the regional superintendent or school district shall give due consideration to the rules and regulations adopted by the State Board of Education for alternative schools and optional education programs. The regional superintendent or school district (i) may contract with third parties for any services otherwise performed by employees and (ii) may apply for waivers or modifications of mandates of this Code or of administrative rules as provided in Section 2-3.25g of this Code and as are necessary for the alternative school program.
(b) An administratively transferred student who successfully completes the requirements for his or her high school graduation shall receive a diploma identifying the student as graduating from the transferring high school. In the event the student is administratively transferred before enrolling in a high school, then that student shall receive a diploma from the high school the student would have attended if the student had not attended an alternative school program.
(Source: P.A. 90-283, eff. 7-31-97; 91-318, eff. 7-29-99.)

(105 ILCS 5/13A-6)
Sec. 13A-6. Administration; contracts; waivers.
(a) The regional superintendent shall administer, or contract with one or more school districts to administer, alternative school programs located within the educational service region. The regional superintendent or school district (i) may contract with third parties for any services otherwise performed by employees and (ii) may apply for waivers or modifications of mandates of this Code or of administrative rules as provided in Section 2-3.25g of this Code and as are necessary for the alternative school program.
(b) The regional superintendent is responsible for the administrative and fiscal structure for the program.
(Source: P.A. 91-318, eff. 7-29-99.)

(105 ILCS 5/13A-7)
Sec. 13A-7. Employees. In all school districts, including special charter districts and districts located in cities having a population exceeding 500,000, the local school board shall grant, for a period of up to 5 years, a leave of absence to those of its employees who accept employment with an alternative school, provided that the employee shall satisfy any leave of absence provisions that may exist under a collective bargaining agreement or, if such an agreement does not exist, a school board policy. At the end of the authorized leave of absence, the employee must return to the school district in a comparable position or resign. The contractual continued service status and retirement benefits of an employee of the district who is granted a leave of absence to accept employment with an alternative school shall not be affected by that leave of absence.
(Source: P.A. 89-383, eff. 8-18-95.)

(105 ILCS 5/13A-8)
Sec. 13A-8. Funding.
(a) The State of Illinois shall provide funding for the alternative school programs within each educational service region and within the Chicago public school system by line item appropriation made to the State Board of Education for that purpose. This money, when appropriated, shall be provided to the regional superintendent and to the Chicago Board of Education, who shall establish a budget, including salaries, for their alternative school programs. Each program shall receive funding in the amount of $30,000 plus an amount based on the ratio of the region's or Chicago's best 3 months' average daily attendance in grades pre-kindergarten through 12 to the statewide totals of these amounts. For purposes of this calculation, the best 3 months' average daily attendance for each region or Chicago shall be calculated by adding to the best 3 months' average daily attendance the number of low-income students identified in the most recently available federal census multiplied by one-half times the percentage of the region's or Chicago's low-income students to the State's total low-income students. The State Board of Education shall retain up to 1.1% of the appropriation to be used to provide technical assistance, professional development, and evaluations for the programs.
(a-5) Notwithstanding any other provisions of this Section, for the 1998-1999 fiscal year, the total amount distributed under subsection (a) for an alternative school program shall be not less than the total amount that was distributed under that subsection for that alternative school program for the 1997-1998 fiscal year. If an alternative school program is to receive a total distribution under subsection (a) for the 1998-1999 fiscal year that is less than the total distribution that the program received under that subsection for the 1997-1998 fiscal year, that alternative school program shall also receive, from a separate appropriation made for purposes of this subsection (a-5), a supplementary payment equal to the amount by which its total distribution under subsection (a) for the 1997-1998 fiscal year exceeds the amount of the total distribution that the alternative school program receives under that subsection for the 1998-1999 fiscal year. If the amount appropriated for supplementary payments to alternative school programs under this subsection (a-5) is insufficient for that purpose, those supplementary payments shall be prorated among the alternative school programs entitled to receive those supplementary payments according to the aggregate amount of the appropriation made for purposes of this subsection (a-5).
(b) An alternative school program shall be entitled to receive general State aid as calculated in subsection (K) of Section 18-8.05 or evidence-based funding as calculated in subsection (g) of Section 18-8.15 upon filing a claim as provided therein. Any time that a student who is enrolled in an alternative school program spends in work-based learning, community service, or a similar alternative educational setting shall be included in determining the student's minimum number of clock hours of daily school work that constitute a day of attendance for purposes of calculating general State aid or evidence-based funding.
(c) An alternative school program may receive additional funding from its school districts in such amount as may be agreed upon by the parties and necessary to support the program. In addition, an alternative school program is authorized to accept and expend gifts, legacies, and grants, including but not limited to federal grants, from any source for purposes directly related to the conduct and operation of the program.
(Source: P.A. 100-465, eff. 8-31-17.)

(105 ILCS 5/13A-9)
Sec. 13A-9. Transportation. Subject to the requirements of Article 29 and except as otherwise agreed by the parents, school and regional superintendent, the school from which a student is administratively transferred shall provide for any transportation that the transfer necessitates, if transportation is required pursuant to Section 29-3. The regional superintendent shall coordinate all transportation arrangements with transferring school districts. The regional superintendent may also arrange for cooperation between school districts in the regional superintendent's educational service region regarding the transportation needs of transferred students in order to reduce the costs of that transportation and to provide greater convenience for the students involved.
(Source: P.A. 89-383, eff. 8-18-95; 89-629, eff. 8-9-96; 89-636, eff. 8-9-96; 90-14, eff. 7-1-97.)

(105 ILCS 5/13A-10)
Sec. 13A-10. Alternative School Programs in Class II Counties. The executive director of educational service centers located in Class II counties outside a city of 500,000 or more inhabitants shall, for the educational service center area, perform the duties assigned by this Article to regional superintendents.
(Source: P.A. 89-383, eff. 8-18-95; 89-629, eff. 8-9-96.)

(105 ILCS 5/13A-11)
Sec. 13A-11. Chicago public schools.
(a) The Chicago Board of Education may establish alternative schools within Chicago and may contract with third parties for services otherwise performed by employees, including those in a bargaining unit, in accordance with Sections 34-8.1, 34-18, and 34-49.
(b) Alternative schools operated by third parties within Chicago shall be exempt from all provisions of this Code, except provisions concerning:
(1) student civil rights;
(2) staff civil rights;
(3) health and safety;
(4) performance and financial audits;
(5) the assessments required under Section 2-3.64a-5

of this Code;

(6) Chicago learning outcomes;
(7) Sections 2-3.25a through 2-3.25j of this Code;
(8) the Inspector General; and
(9) Section 34-2.4b of this Code.
(Source: P.A. 98-972, eff. 8-15-14.)



Article 13B - Alternative Learning Opportunities

(105 ILCS 5/Art. 13B heading)

(105 ILCS 5/13B-1)
Sec. 13B-1. Short title. This Article may be cited as the Alternative Learning Opportunities Law.
(Source: P.A. 92-42, eff. 1-1-02.)

(105 ILCS 5/13B-5)
Sec. 13B-5. Legislative findings and declarations. The General Assembly finds and declares the following:
(1) It is the responsibility of each school district

to provide educational support for every student to meet Illinois Learning Standards.

(2) School districts need flexibility and financial

support to assist local schools in their efforts to provide students with educational and other services needed for students to successfully master the curriculum.

(3) Alternative education in this State has

traditionally provided student-centered curriculum, social services, and other support needed to help students succeed.

(4) Standards-based reform requires a comprehensive

approach to alternative education to ensure that every student has the opportunity to meet the State's rigorous learning standards.

(5) While school districts operating alternative

learning opportunities programs must comply with all applicable State and federal laws and rules, these districts should do so in a manner consistent with the goals and policies stated in this Article.

(Source: P.A. 92-42, eff. 1-1-02.)

(105 ILCS 5/13B-10)
Sec. 13B-10. Purpose. The purpose of this Article is to specify the requirements for the operation of alternative learning opportunities programs, which are intended to provide students at risk of academic failure with the education and support services needed to meet Illinois Learning Standards and to complete their education in an orderly, safe, and secure learning environment. Services provided under this Article should be provided in a manner that addresses individual learning styles, career development, and social needs to enable students to successfully complete their education.
(Source: P.A. 92-42, eff. 1-1-02.)

(105 ILCS 5/13B-15)
Sec. 13B-15. Definitions. In this Article, words and phrases have the meanings set forth in the following Sections preceding Section 13B-20 of this Code.
(Source: P.A. 92-42, eff. 1-1-02.)

(105 ILCS 5/13B-15.5)
Sec. 13B-15.5. State Board. "State Board" means the State Board of Education.
(Source: P.A. 92-42, eff. 1-1-02.)

(105 ILCS 5/13B-15.10)
Sec. 13B-15.10. Student at risk of academic failure. "Student at risk of academic failure" means a student at risk of not meeting the Illinois Learning Standards or not graduating from elementary or high school and who demonstrates a need for educational support or social services beyond that provided by the regular school program. Such students are eligible for services up to the age of 21.
(Source: P.A. 92-42, eff. 1-1-02.)

(105 ILCS 5/13B-15.15)
Sec. 13B-15.15. Student Success Plan. "Student Success Plan" means a plan based on an assessment of a student's educational and social functioning and skills and that establishes goals and objectives for satisfactory performance in an alternative learning opportunities program. The Plan must (i) specify the curriculum and instructional methods to be used in improving the student's educational performance, (ii) outline the support services needed to remove barriers to learning, (iii) specify, when appropriate, the career development experiences the student will receive to enhance his or her career awareness, (iv) set objectives to ensure a successful transition back to the regular school program or to post-secondary educational options, and (v) outline the student's responsibilities under the Plan.
(Source: P.A. 92-42, eff. 1-1-02.)

(105 ILCS 5/13B-15.20)
Sec. 13B-15.20. Support services. "Support services" include alcohol and drug rehabilitation; individual, group, and family counseling; mentoring; tutoring; school physicals; health and nutrition education; classroom aides; career counseling; child care; and any other social, health, or supplemental service approved as part of the Student Success Plan that is required by students for their academic success.
(Source: P.A. 92-42, eff. 1-1-02.)

(105 ILCS 5/13B-20)
Sec. 13B-20. Alternative learning opportunities program. An alternative learning opportunities program shall provide a flexible standards-based learning environment, innovative and varied instructional strategies, a student-centered curriculum, social programs, and supplemental social, health, and support services to improve the educational achievement of students at risk of academic failure.
(Source: P.A. 92-42, eff. 1-1-02.)

(105 ILCS 5/13B-20.5)
Sec. 13B-20.5. Eligible activities and services. Alternative learning opportunities programs may include without limitation evening high school, in-school tutoring and mentoring programs, in-school suspension programs, high school completion programs to assist high school dropouts in completing their education, support services, parental involvement programs, and programs to develop, enhance, or extend the transition for students transferring back to the regular school program, an adult education program, or a post-secondary education program.
(Source: P.A. 92-42, eff. 1-1-02.)

(105 ILCS 5/13B-20.10)
Sec. 13B-20.10. Who may establish and operate programs. School districts may establish alternative learning opportunities programs or may contract with regional offices of education, intermediate service centers, public community colleges, non-profit or for-profit education providers, youth service agencies, community-based organizations, or other appropriate entities to establish alternative learning opportunities programs within the public school system and provide a range of alternative learning opportunities for those students in the State who do not meet Illinois Learning Standards. Districts may individually operate alternative learning opportunities programs or may collaborate with 2 or more districts or one or more regional offices of education or both or with intermediate service centers to create and operate alternative learning opportunities programs.
(Source: P.A. 92-42, eff. 1-1-02.)

(105 ILCS 5/13B-20.15)
Sec. 13B-20.15. Other eligible providers of alternative learning opportunities. School districts may contract with health, mental health, or human service organizations, workforce development boards or agencies, juvenile court services, juvenile justice agencies, juvenile detention programs, programs operated by the Department of Juvenile Justice, or other appropriate agencies or organizations to serve students whose needs are not being met in the regular school program by providing alternative learning opportunities.
(Source: P.A. 94-696, eff. 6-1-06.)

(105 ILCS 5/13B-20.20)
Sec. 13B-20.20. Enrollment in other programs. High school equivalency testing preparation programs are not eligible for funding under this Article. A student may enroll in a program approved under Section 18-8.05 or 18-8.15 of this Code, as appropriate, or attend both the alternative learning opportunities program and the regular school program to enhance student performance and facilitate on-time graduation.
(Source: P.A. 100-465, eff. 8-31-17.)

(105 ILCS 5/13B-20.25)
Sec. 13B-20.25. Eligible students. Students in grades 4 through 12 who meet enrollment criteria established by the school district and who meet the definition of "student at risk of academic failure" are eligible to participate in an alternative learning opportunities program funded under this Article. Notwithstanding any other provision of law to the contrary, enrollment in a charter alternative learning opportunities program shall be open to any pupil who has been expelled or suspended for more than 20 days under Section 10-22.6 or 34-19 of this Code. All rights granted under this Article to a student's parent or guardian become exclusively those of the student upon the student's 18th birthday.
(Source: P.A. 97-495, eff. 1-1-12.)

(105 ILCS 5/13B-20.30)
Sec. 13B-20.30. Location of program. A school district must consider offering an alternative learning opportunities program on-site in the regular school. An alternative learning opportunities program may be provided at facilities separate from the regular school or in classrooms elsewhere on school premises.
(Source: P.A. 92-42, eff. 1-1-02.)

(105 ILCS 5/13B-20.35)
Sec. 13B-20.35. Transportation of students. School districts that are required to provide transportation pursuant to Section 29-3 of this Code shall provide transportation for students enrolled in alternative learning opportunities programs. Other school districts shall provide transportation to the same extent that they provide transportation to other students. A school district may collaborate with the regional superintendent of schools to establish a cooperative transportation agreement among school districts in the region to reduce the costs of transportation and to provide for greater accessibility for students attending alternative learning opportunities programs.
(Source: P.A. 92-42, eff. 1-1-02.)

(105 ILCS 5/13B-25)
Sec. 13B-25. Eligibility for funding. The criteria set forth in the following Sections preceding Section 13B-30 of this Code shall determine the eligibility of an alternative learning opportunities program for funding.
(Source: P.A. 92-42, eff. 1-1-02.)

(105 ILCS 5/13B-25.5)
Sec. 13B-25.5. General standards for eligibility for funding. To be eligible for funding, an alternative learning opportunities program must provide evidence of an administrative structure, program activities, program staff, a budget, and a specific curriculum that is consistent with Illinois Learning Standards but may be different from the regular school program in terms of location, length of school day, program sequence, pace, instructional activities, or any combination of these.
(Source: P.A. 92-42, eff. 1-1-02.)

(105 ILCS 5/13B-25.10)
Sec. 13B-25.10. District policies, guidelines, and procedures; notification. Before receiving State funds for an alternative learning opportunities program, a school district must adopt policies and guidelines for the admission and transfer of students to the program and for transitioning students as appropriate back to the regular school program in a manner consistent with guidelines provided by the State Board. A school district must adopt policies and procedures for the establishment of a new alternative learning opportunities program or for securing State approval for an existing program. Any district that plans to establish an alternative learning opportunities program must notify the State Superintendent of Education before enrolling students in the program.
(Source: P.A. 92-42, eff. 1-1-02.)

(105 ILCS 5/13B-25.15)
Sec. 13B-25.15. Planning process and district plan. To apply for funding to establish or maintain an alternative learning opportunities program, a school district must initiate a planning process to specify the type of program needed by the district. Before submission of the district plan, the school district or consortium may apply for a one-year planning grant. The planning process may involve key education and community stakeholders, such as teachers, administrators, parents, interested members of the community, and other agencies or organizations as appropriate.
(Source: P.A. 92-42, eff. 1-1-02.)

(105 ILCS 5/13B-25.20)
Sec. 13B-25.20. Requirements for the district plan. The district plan must be consistent with the school district's overall mission and goals and aligned with the local school improvement plans of each participating school. The district plan must include all of the following:
(1) A description of the program, including the

students at risk of academic failure to be served, evidence of need, program goals, objectives, and measurable outcomes.

(2) A staffing plan, including the experiences,

competency, and qualifications of certified and non-certificated staff and emphasizing their individual and collective abilities to work with students at risk of academic failure.

(3) A description and schedule of support services

that will be available to students as part of their instructional program, including procedures for accessing services required for students on an as-needed basis.

(4) How the district will use grant funds to improve

the educational achievement of students at risk of academic failure.

(5) A detailed program budget that includes sources

of funding to be used in conjunction with alternative learning opportunities grant funds and a plan for allocating costs to those funds.

(6) A plan that outlines how funding for alternative

learning opportunities will be coordinated with other State and federal funds to ensure the efficient and effective delivery of the program.

(7) A description of other sources of revenue the

district will allocate to the program.

(8) An estimate of the total cost per student for the

program and an estimate of any gap between existing revenue available for the program and the total cost of the program.

(9) A description of how parents and community

members will be involved in the program.

(10) Policies and procedures used by the district to

grant credit for student work satisfactorily completed in the program.

(11) How the district will assess students enrolled

in the program, including how statewide testing for students in alternative learning opportunities settings will be addressed.

(12) How students will be admitted to the program and

how students will make an effective transition back to the regular school program, as appropriate.

(13) All cooperative and intergovernmental agreements

and subcontracts with eligible entities.

(Source: P.A. 92-42, eff. 1-1-02.)

(105 ILCS 5/13B-25.25)
Sec. 13B-25.25. Testing and assessment. A district plan for an alternative learning opportunities program operated through a cooperative or intergovernmental agreement must provide procedures for ensuring that students are included in the administration of statewide testing programs. Students enrolled in an alternative learning opportunities program shall participate in State assessments under Section 2-3.64a-5 of this Code.
(Source: P.A. 98-972, eff. 8-15-14.)

(105 ILCS 5/13B-25.30)
Sec. 13B-25.30. Annual update and submission of district plan. A district plan must be updated annually and submitted to the State Board.
(Source: P.A. 92-42, eff. 1-1-02.)

(105 ILCS 5/13B-25.35)
Sec. 13B-25.35. Regional plan. Based on district plans to provide alternative learning opportunities, the regional office of education must submit an annual plan summarizing the number, needs, and demographics of students at risk of academic failure expected to be served in its region. This plan must be updated annually and submitted to the State Board.
(Source: P.A. 92-42, eff. 1-1-02.)

(105 ILCS 5/13B-30)
Sec. 13B-30. Responsibilities of the State Board; rules. The State Board has the responsibilities set forth in the following Sections preceding Section 13B-35 of this Code. The State Board may adopt rules as necessary to implement this Article.
(Source: P.A. 92-42, eff. 1-1-02.)

(105 ILCS 5/13B-30.5)
Sec. 13B-30.5. Program assistance, evaluation, and monitoring. Subject to the availability of State funds, the State Board is authorized to assist school districts in developing and implementing alternative learning opportunities programs to meet the educational needs of students at risk of academic failure. The State Board shall develop research-based guidelines for alternative learning opportunities programs, provide technical assistance to ensure the establishment of quality programs aligned with Illinois Learning Standards, and contract for services to conduct an annual statewide evaluation. The State Board shall conduct compliance visits of and monitor programs, as appropriate. The State Board may conduct other program-related research and planning projects, as appropriate, to enhance student outcomes.
(Source: P.A. 92-42, eff. 1-1-02.)

(105 ILCS 5/13B-30.10)
Sec. 13B-30.10. Compliance. The State Board is responsible for ensuring that all alternative learning opportunities programs are in compliance with all applicable federal and State laws, unless otherwise specified in this Article.
(Source: P.A. 92-42, eff. 1-1-02.)

(105 ILCS 5/13B-30.15)
Sec. 13B-30.15. Statewide program evaluation of student outcomes. Alternative learning opportunities programs must be evaluated annually on a statewide basis. Indicators used to measure student outcomes for this evaluation may include program completion, elementary school graduation, high school graduation or passage of high school equivalency testing, attendance, the number of students involved in work-based learning activities, the number of students making an effective transition to the regular school program, further education or work, and improvement in the percentage of students enrolled in the sending school district or districts that meet State standards.
(Source: P.A. 98-718, eff. 1-1-15.)

(105 ILCS 5/13B-30.20)
Sec. 13B-30.20. Suspension or revocation of program approval. The State Board may suspend or revoke approval of an alternative learning opportunities program under any one of the following conditions:
(1) A failure to meet educational outcomes as

enumerated in Section 13B-30.15 of this Code and as specified in the alternative learning opportunities grant agreement for a period of 2 or more consecutive years.

(2) A failure to comply with all applicable laws as

specified in this Code.

(3) A failure to comply with the terms and conditions

of the alternative learning opportunities grant.

(4) A failure to maintain financial records according

to generally accepted accounting procedures as specified by the State Board.

(Source: P.A. 92-42, eff. 1-1-02.)

(105 ILCS 5/13B-30.25)
Sec. 13B-30.25. Corrective action plan. For school districts whose alternative learning opportunities programs are not making progress in specified program outcomes, the State Board may require a school district to submit a corrective action plan.
(Source: P.A. 92-42, eff. 1-1-02.)

(105 ILCS 5/13B-30.30)
Sec. 13B-30.30. Technical assistance before suspension or revocation of funding. Funding of an alternative learning opportunities program may not be suspended or revoked unless the program has been provided with technical assistance and has had an opportunity to implement a corrective action plan.
(Source: P.A. 92-42, eff. 1-1-02.)

(105 ILCS 5/13B-30.35)
Sec. 13B-30.35. Recovery of grant funds. The State may recover grant funds from school districts that consistently fail to improve student performance or have failed to implement corrective actions to improve their alternative learning opportunities programs.
(Source: P.A. 92-42, eff. 1-1-02.)

(105 ILCS 5/13B-30.40)
Sec. 13B-30.40. Application for funding after suspension or revocation of program approval. Once approval to operate an alternative learning opportunities program is suspended or revoked, the school district or consortium must reapply for funding.
(Source: P.A. 92-42, eff. 1-1-02.)

(105 ILCS 5/13B-30.45)
Sec. 13B-30.45. Administrative support. The State Board shall use 1.5% of the State appropriation for the purposes of this Article to conduct activities related to the provision of technical assistance, professional development, evaluations, and compliance monitoring.
(Source: P.A. 92-42, eff. 1-1-02.)

(105 ILCS 5/13B-35)
Sec. 13B-35. Application to cooperative agreements. The provisions set forth in the following Sections preceding Section 13B-40 of this Code apply to cooperative agreements among alternative learning opportunities program providers.
(Source: P.A. 92-42, eff. 1-1-02.)

(105 ILCS 5/13B-35.5)
Sec. 13B-35.5. Local governance; cooperative agreements. For an alternative learning opportunities program operated jointly or offered under contract, the local governance of the program shall be established by each local school board through a cooperative or intergovernmental agreement with other school districts. Cooperative agreements may be established among regional offices of education, public community colleges, community-based organizations, health and human service agencies, youth service agencies, juvenile court services, the Department of Juvenile Justice, and other non-profit or for-profit education or support service providers as appropriate. Nothing contained in this Section shall prevent a school district, regional office of education, or intermediate service center from forming a cooperative for the purpose of delivering an alternative learning opportunities program.
(Source: P.A. 94-696, eff. 6-1-06.)

(105 ILCS 5/13B-35.10)
Sec. 13B-35.10. Committee of Cooperative Services. The State Superintendent of Education shall convene a State-level Committee of Cooperative Services. The Committee shall include representatives of the following agencies and organizations, selected by their respective heads: the Office of the Governor, the State Board of Education, the Illinois Association of Regional Superintendents of Schools, the Chicago Public Schools, the Intermediate Service Centers, the State Teacher Certification Board, the Illinois Community College Board, the Department of Human Services, the Department of Children and Family Services, the Illinois Principals Association, the Illinois Education Association, the Illinois Federation of Teachers, the Illinois Juvenile Justice Commission, the Office of the Attorney General, the Illinois Association of School Administrators, the Administrative Office of the Illinois Courts, the Department of Juvenile Justice, special education advocacy organizations, and non-profit and community-based organizations, as well as parent representatives and child advocates designated by the State Superintendent of Education.
(Source: P.A. 94-696, eff. 6-1-06.)

(105 ILCS 5/13B-35.15)
Sec. 13B-35.15. Role of Committee of Cooperative Services. The Committee of Cooperative Services shall advise the State Superintendent of Education on the statewide development, implementation, and coordination of alternative learning opportunities programs. The Committee shall make recommendations to the heads of the various State entities represented on the Committee to improve the educational outcomes of students at risk of academic failure through the coordinated provision of education, health, mental health, and human services.
(Source: P.A. 92-42, eff. 1-1-02.)

(105 ILCS 5/13B-35.20)
Sec. 13B-35.20. Operation of Committee of Cooperative Services. The Committee of Cooperative Services shall establish its by-laws and procedures, subject to approval of the State Superintendent of Education.
(Source: P.A. 92-42, eff. 1-1-02.)

(105 ILCS 5/13B-40)
Sec. 13B-40. Funding. The provisions set forth in the following Sections preceding Section 13B-45 of this Code apply to the funding of alternative learning opportunities programs under this Article.
(Source: P.A. 92-42, eff. 1-1-02.)

(105 ILCS 5/13B-40.5)
Sec. 13B-40.5. (Repealed).
(Source: P.A. 92-42, eff. 1-1-02. Repealed by P.A. 95-793, eff. 1-1-09.)

(105 ILCS 5/13B-40.10)
Sec. 13B-40.10. (Repealed).
(Source: P.A. 92-42, eff. 1-1-02. Repealed by P.A. 95-793, eff. 1-1-09.)

(105 ILCS 5/13B-40.15)
Sec. 13B-40.15. (Repealed).
(Source: P.A. 92-42, eff. 1-1-02. Repealed by P.A. 95-793, eff. 1-1-09.)

(105 ILCS 5/13B-40.20)
Sec. 13B-40.20. (Repealed).
(Source: P.A. 92-42, eff. 1-1-02. Repealed by P.A. 95-793, eff. 1-1-09.)

(105 ILCS 5/13B-40.25)
Sec. 13B-40.25. (Repealed).
(Source: P.A. 92-42, eff. 1-1-02. Repealed by P.A. 95-793, eff. 1-1-09.)

(105 ILCS 5/13B-40.30)
Sec. 13B-40.30. (Repealed).
(Source: P.A. 92-42, eff. 1-1-02. Repealed by P.A. 95-793, eff. 1-1-09.)

(105 ILCS 5/13B-40.35)
Sec. 13B-40.35. Supplanting prohibited. Alternative learning opportunities grants may not be used to supplant existing funds that the student would otherwise generate if in attendance in the regular school program.
(Source: P.A. 92-42, eff. 1-1-02.)

(105 ILCS 5/13B-40.40)
Sec. 13B-40.40. Cooperative and intergovernmental agreements funding. Alternative learning opportunities programs operating under a cooperative or intergovernmental agreement shall receive the total of funding that each individual program would be entitled to receive separately.
(Source: P.A. 92-42, eff. 1-1-02.)

(105 ILCS 5/13B-40.45)
Sec. 13B-40.45. Deobligated funds. Within any given grant year, deobligated funds shall be redistributed to existing alternative learning opportunities programs.
(Source: P.A. 92-42, eff. 1-1-02.)

(105 ILCS 5/13B-40.50)
Sec. 13B-40.50. Supplemental funding. An alternative learning opportunities program may receive federal, State, and local grants, gifts, and foundation grants to support the program.
(Source: P.A. 92-42, eff. 1-1-02.)

(105 ILCS 5/13B-45)
Sec. 13B-45. Days and hours of attendance. An alternative learning opportunities program shall provide students with at least the minimum number of days of pupil attendance required under Section 10-19 of this Code and the minimum number of daily hours of school work required under Section 18-8.05 or 18-8.15 of this Code, provided that the State Board may approve exceptions to these requirements if the program meets all of the following conditions:
(1) The district plan submitted under Section

13B-25.15 of this Code establishes that a program providing the required minimum number of days of attendance or daily hours of school work would not serve the needs of the program's students.

(2) Each day of attendance shall provide no fewer

than 3 clock hours of school work, as defined under paragraph (1) of subsection (F) of Section 18-8.05 of this Code.

(3) Each day of attendance that provides fewer than 5

clock hours of school work shall also provide supplementary services, including without limitation work-based learning, student assistance programs, counseling, case management, health and fitness programs, or life-skills or conflict resolution training, in order to provide a total daily program to the student of 5 clock hours. A program may claim general State aid or evidence-based funding for up to 2 hours of the time each day that a student is receiving supplementary services.

(4) Each program shall provide no fewer than 174 days

of actual pupil attendance during the school term; however, approved evening programs that meet the requirements of Section 13B-45 of this Code may offer less than 174 days of actual pupil attendance during the school term.

(Source: P.A. 100-465, eff. 8-31-17.)

(105 ILCS 5/13B-50)
Sec. 13B-50. Eligibility to receive general State aid or evidence-based funding. In order to receive general State aid or evidence-based funding, alternative learning opportunities programs must meet the requirements for claiming general State aid as specified in Section 18-8.05 of this Code or evidence-based funding as specified in Section 18-8.15 of this Code, as applicable, with the exception of the length of the instructional day, which may be less than 5 hours of school work if the program meets the criteria set forth under Sections 13B-50.5 and 13B-50.10 of this Code and if the program is approved by the State Board.
(Source: P.A. 100-465, eff. 8-31-17.)

(105 ILCS 5/13B-50.5)
Sec. 13B-50.5. Conditions of funding. If an alternative learning opportunities program provides less than 5 clock hours of school work daily, the program must meet guidelines established by the State Board and must provide supplementary services, including without limitation work-based learning, student assistance programs, counseling, case management, health and fitness programs, life skills, conflict resolution, or service learning, that are equal to the required attendance.
(Source: P.A. 92-42, eff. 1-1-02.)

(105 ILCS 5/13B-50.10)
Sec. 13B-50.10. Additional criteria for general State aid or evidence-based funding. In order to claim general State aid or evidence-based funding, an alternative learning opportunities program must meet the following criteria:
(1) Teacher professional development plans should

include education in the instruction of at-risk students.

(2) Facilities must meet the health, life, and safety

requirements in this Code.

(3) The program must comply with all other State and

federal laws applicable to education providers.

(Source: P.A. 100-465, eff. 8-31-17.)

(105 ILCS 5/13B-50.15)
Sec. 13B-50.15. Level of funding. Approved alternative learning opportunities programs are entitled to claim general State aid or evidence-based funding, subject to Sections 13B-50, 13B-50.5, and 13B-50.10 of this Code. Approved programs operated by regional offices of education are entitled to receive general State aid at the foundation level of support. A school district or consortium must ensure that an approved program receives supplemental general State aid, transportation reimbursements, and special education resources, if appropriate, for students enrolled in the program.
(Source: P.A. 100-465, eff. 8-31-17.)

(105 ILCS 5/13B-55)
Sec. 13B-55. Non-resident students. If one school district can more efficiently serve students from multiple school districts, an approved alternative learning opportunities program may admit non-resident students pursuant to the terms of an intergovernmental agreement negotiated among participating districts. The tuition charge must not be less than 100% nor greater than 110% of the per capita tuition rate for the resident district.
(Source: P.A. 92-42, eff. 1-1-02.)

(105 ILCS 5/13B-60)
Sec. 13B-60. Enrollment in program. The provisions set forth in the following Sections preceding Section 13B-65 of this Code govern enrollment in an alternative learning opportunities program.
(Source: P.A. 92-42, eff. 1-1-02.)

(105 ILCS 5/13B-60.5)
Sec. 13B-60.5. Request for enrollment. A school district that operates an alternative learning opportunities program shall ensure that parents and guardians are aware of the program and the services that the program offers. A student may be enrolled in the program only upon the request of the student or the student's parent or guardian and only after a conference under Section 13B-60.10 of this Code has been held.
(Source: P.A. 92-42, eff. 1-1-02.)

(105 ILCS 5/13B-60.10)
Sec. 13B-60.10. Parent conference. Before being enrolled in an alternative learning opportunities program, the student and each of his or her parents or guardians shall receive written notice to attend a conference to determine if the student would benefit from attending an alternative learning opportunities program. The conference must provide all of the information necessary for the student and parent or guardian to make an informed decision regarding enrollment in an alternative learning opportunities program. The conference shall include a discussion of the extent to which the student, if enrolled in the program, may participate in school activities. No student shall be enrolled in an alternative learning opportunities program without the consent of the student's parent or guardian.
(Source: P.A. 92-42, eff. 1-1-02.)

(105 ILCS 5/13B-60.15)
Sec. 13B-60.15. Review of student progress. A school district must regularly review the progress of students enrolled in an alternative learning opportunities program to ensure that students may return to the regular school program as soon as appropriate. Upon request of the student's parent or guardian, the school district shall review the student's progress using procedures established by the district. A student shall remain in the program only with the consent of the student's parent or guardian and shall be promptly returned to the regular school program upon the request of the student's parent or guardian.
(Source: P.A. 92-42, eff. 1-1-02.)

(105 ILCS 5/13B-60.20)
Sec. 13B-60.20. Enrollment of special education students. Any enrollment of a special education student in an alternative learning opportunities program must be done only if included in the student's individualized education plan. The student's individualized education plan must be implemented in the program by appropriately certified personnel.
(Source: P.A. 92-42, eff. 1-1-02.)

(105 ILCS 5/13B-60.25)
Sec. 13B-60.25. Student Success Plan. A Student Success Plan must be developed for each student enrolled in an alternative learning opportunities program. The student and his or her parent or guardian must be afforded an opportunity to participate in the development of this Plan.
(Source: P.A. 92-42, eff. 1-1-02.)

(105 ILCS 5/13B-65)
Sec. 13B-65. Teacher certification. Teachers with a valid and active elementary, secondary, or special PK-12 Illinois teaching certificate may teach in an alternative learning opportunities program.
(Source: P.A. 92-42, eff. 1-1-02.)

(105 ILCS 5/13B-65.5)
Sec. 13B-65.5. Alternative learning credentials for teachers. Certificated teachers may receive an endorsement or approval in the area of alternative learning. The State Board shall establish teaching standards in alternative learning that lead to such an endorsement or approval.
(Source: P.A. 92-42, eff. 1-1-02.)

(105 ILCS 5/13B-65.10)
Sec. 13B-65.10. Continuing professional development for teachers. Teachers may receive continuing professional development units, subject to the provisions of Section 13B-65.5 of this Code, for professional development related to alternative learning.
(Source: P.A. 95-793, eff. 1-1-09.)

(105 ILCS 5/13B-70)
Sec. 13B-70. Truancy and attendance problems. If a student is a chronic or habitual truant as defined in Section 26-2a of this Code or if a child has been ordered to attend school, the school district may consider the student for placement in an alternative learning opportunities program specifically designed to prevent truancy, supplement instruction for students with attendance problems, intervene to decrease chronic truancy, and provide alternatives to high school completion. A program operating pursuant to the truants' alternative and optional education program may contract with a school district or consortium to provide these services.
(Source: P.A. 92-42, eff. 1-1-02.)

(105 ILCS 5/13B-75)
Sec. 13B-75. Subcontracting. A school district, regional office of education, or public community college may contract with a non-profit or for-profit educational entity for the delivery of services under this Article. All educational entities providing instructional services for eligible students must be recognized by the State Board.
(Source: P.A. 92-42, eff. 1-1-02.)

(105 ILCS 5/13B-80)
Sec. 13B-80. Student credit. A school district must grant academic credit to a student in an alternative learning opportunities program for work completed at an education provider that is accredited by a regional accrediting body or recognized by the State Board if the student's performance meets district standards.
(Source: P.A. 92-42, eff. 1-1-02.)

(105 ILCS 5/13B-85)
Sec. 13B-85. High school equivalency testing. A student 16 years of age or over who satisfactorily completes an alternative learning opportunities program in accordance with school district guidelines and the Student Success Plan may take a high school equivalency test.
(Source: P.A. 98-718, eff. 1-1-15.)



Article 14 - Children with Disabilities

(105 ILCS 5/Art. 14 heading)

(105 ILCS 5/14-1.01) (from Ch. 122, par. 14-1.01)
Sec. 14-1.01. Meaning of terms. Unless the context indicates otherwise, the terms used in this Article have the meanings ascribed to them in Sections 14-1.02 to 14-1.10, each inclusive.
(Source: Laws 1965, p. 1948.)

(105 ILCS 5/14-1.02) (from Ch. 122, par. 14-1.02)
Sec. 14-1.02. Children with disabilities. "Children with disabilities" means children between the ages of 3 and 21 for whom it is determined, through definitions and procedures described in the Illinois Rules and Regulations to Govern the Organization and Administration of Special Education, that special education services are needed. An eligible student who requires continued public school educational experience to facilitate his or her successful transition and integration into adult life is eligible for such services through age 21, inclusive, which, for purposes of this Article, means the day before the student's 22nd birthday. An individualized education program must be written and agreed upon by appropriate school personnel and parents or their representatives for any child receiving special education.
(Source: P.A. 95-14, eff. 7-16-07.)

(105 ILCS 5/14-1.03a) (from Ch. 122, par. 14-1.03a)
Sec. 14-1.03a. Children with Specific Learning Disabilities. "Children with Specific Learning Disabilities" means children between the ages of 3 and 21 years who have a disorder in one or more of the basic psychological processes involved in understanding or in using language, spoken or written, which disorder may manifest itself in imperfect ability to listen, think, speak, read, write, spell or do mathematical calculations. Such disorders include such conditions as perceptual disabilities, brain injury, minimal brain dysfunction, dyslexia, and developmental aphasia. Such term does not include children who have learning problems which are primarily the result of visual, hearing or motor disabilities, of an intellectual disability, emotional disturbance or environmental disadvantage.
(Source: P.A. 97-227, eff. 1-1-12.)

(105 ILCS 5/14-1.08) (from Ch. 122, par. 14-1.08)
Sec. 14-1.08. Special educational facilities and services. "Special educational facilities and services" includes special schools, special classes, special housing, including residential facilities, special instruction, special reader service, braillists and typists for children with visual disabilities, sign language interpreters, transportation, maintenance, instructional material, therapy, professional consultant services, medical services only for diagnostic and evaluation purposes provided by a physician licensed to practice medicine in all its branches to determine a child's need for special education and related services, psychological services, school social worker services, special administrative services, salaries of all required special personnel, and other special educational services, including special equipment for use in the classroom, required by the child because of his disability if such services or special equipment are approved by the State Superintendent of Education and the child is eligible therefor under this Article and the regulations of the State Board of Education.
(Source: P.A. 89-397, eff. 8-20-95.)

(105 ILCS 5/14-1.09) (from Ch. 122, par. 14-1.09)
Sec. 14-1.09. School psychologist. "School psychologist" means a psychologist who meets the following qualifications:
(1) The psychologist:
(A) has graduated with a master's or higher

degree in psychology or educational psychology from an institution of higher learning that maintains equipment, courses of study, and standards of scholarship approved by the State Board of Education, has had at least one school year of full-time supervised experience in the delivery of school psychological services of a character approved by the State Superintendent of Education, and has such additional qualifications as may be required by the State Board of Education; or

(B) holds a valid Nationally Certified School

Psychologist (NCSP) certificate and has such additional qualifications as may be required by the State Board of Education.

(2) The psychologist holds a Professional Educator

License with a school psychologist endorsement issued pursuant to Section 21B-25 of this Code. Persons so licensed may use the title "school psychologist" and may offer school psychological services which are limited to those services set forth in 23 Ill. Adm. Code 226, Special Education, pertaining to children between the ages of 3 to 21, promulgated by the State Board of Education.

School psychologists may make evaluations, recommendations or interventions regarding the placement of children in educational programs or special education classes. However, a school psychologist shall not provide such services outside his or her employment to any student in the district or districts which employ such school psychologist.
(Source: P.A. 98-947, eff. 8-15-14.)

(105 ILCS 5/14-1.09a) (from Ch. 122, par. 14-1.09a)
Sec. 14-1.09a. School social worker. "School social worker" means a social worker who has graduated with a master's or higher degree in social work from an accredited graduate school of social work and has such additional qualifications as may be required by the State Board of Education and who holds a Professional Educator License with a school support personnel endorsement for school social work pursuant to Section 21B-25 of this Code. Only persons so licensed and endorsed may use the title "school social worker". A social worker may offer school social work services as provided in this Code and other applicable laws and as set forth in 23 Ill. Adm. Code 226, Special Education, promulgated by the State Board of Education, governing the provision of special education and related services to children with disabilities and requirements for the treatment of children with disabilities between the ages of 3 and 21. School social workers may make evaluations, recommendations or interventions regarding the placement of children in educational programs or special education classes. However, a school social worker shall not provide such services outside his or her employment to any student in the district or districts which employ such school social worker.
(Source: P.A. 100-356, eff. 8-25-17.)

(105 ILCS 5/14-1.09b)
Sec. 14-1.09b. Speech-language pathologist.
(a) For purposes of supervision of a speech-language pathology assistant, "speech-language pathologist" means a person who has received a license pursuant to the Illinois Speech-Language Pathology and Audiology Practice Act to engage in the practice of speech-language pathology.
(b) The School Service Personnel Certificate with a speech-language endorsement shall be issued under Section 21-25 of this Code to a speech-language pathologist who meets all of the following requirements:
(1) (A) Holds a regular license as a speech-language

pathologist pursuant to the Illinois Speech-Language Pathology and Audiology Practice Act, (B) holds a current Certificate of Clinical Competence in speech-language pathology from the American Speech-Language-Hearing Association and a regular license in speech-language pathology from another state or territory or the District of Columbia and has applied for a regular license as a speech-language pathologist pursuant to the Illinois Speech-Language Pathology and Audiology Practice Act, or (C) holds or has applied for a temporary license pursuant to Section 8.1 of the Illinois Speech-Language Pathology and Audiology Practice Act.

(2) Holds a master's or doctoral degree with a major

emphasis in speech-language pathology from an institution whose course of study was approved or program was accredited by the Council on Academic Accreditation in Audiology and Speech-Language Pathology of the American Speech-Language-Hearing Association or its predecessor.

(3) Either (i) has completed a program of study that

meets the content area standards for speech-language pathologists approved by the State Board of Education, in consultation with the State Teachers Certification Board, (ii) has completed a program in another state, territory, or possession of the United States that is comparable to an approved program of study described in item (i), or (iii) holds a certificate issued by another state, territory, or possession of the United States that is comparable to the school service personnel certificate with a speech-language endorsement. If the requirements described in items (i), (ii), or (iii) of this paragraph (3) have not been met, a person must provide evidence that he or she has completed at least 150 clock hours of supervised experience in speech-language pathology with students with disabilities in a school setting, including experience required by federal law or federal court order; however, a person who lacks such experience may obtain interim certification as established by the Illinois State Board of Education, in consultation with the State Teacher Certification Board, and shall participate in school-based professional experience of at least 150 clock hours to meet this requirement.

(4) Has successfully completed the required Illinois

certification tests.

(5) Has paid the application fee required for

certification.

The provisions of this subsection (b) do not preclude the issuance of a teaching certificate to a speech-language pathologist who qualifies for such a certificate.
(Source: P.A. 92-510, eff. 6-1-02; 93-112, eff. 1-1-04; 93-1060, eff. 12-23-04.)

(105 ILCS 5/14-1.09c)
Sec. 14-1.09c. Speech-language pathology assistant. "Speech-language pathology assistant" means a person who has received a license to assist a speech-language pathologist pursuant to the Illinois Speech-Language Pathology and Audiology Practice Act.
(Source: P.A. 92-510, eff. 6-1-02.)

(105 ILCS 5/14-1.09.1)
Sec. 14-1.09.1. School psychological services. In the public schools, school psychological services provided by qualified specialists who hold Type 73 School Service Personnel Certificates endorsed for school psychology issued by the State Teacher Certification Board may include, but are not limited to: (i) administration and interpretation of psychological and educational evaluations; (ii) developing school-based prevention programs, including violence prevention programs; (iii) counseling with students, parents, and teachers on educational and mental health issues; (iv) acting as liaisons between public schools and community agencies; (v) evaluating program effectiveness; (vi) providing crisis intervention within the school setting; (vii) helping teachers, parents, and others involved in the educational process to provide optimum teaching and learning conditions for all students; (viii) supervising school psychologist interns enrolled in school psychology programs that meet the standards established by the State Board of Education; and (ix) screening of school enrollments to identify children who should be referred for individual study. Nothing in this Section prohibits other qualified professionals from providing those services listed for which they are appropriately trained.
(Source: P.A. 89-339, eff. 8-17-95.)

(105 ILCS 5/14-1.09.2)
Sec. 14-1.09.2. School Social Work Services. In the public schools, social work services may be provided by qualified specialists who hold Type 73 School Service Personnel Certificates endorsed for school social work issued by the State Teacher Certification Board or who hold a Professional Educator License with a school support personnel endorsement in the area of school social worker under Section 21B-25 of this Code.
School social work services may include, but are not limited to:
(1) Identifying students in need of special education

services by conducting a social-developmental study in a case study evaluation;

(2) Developing and implementing comprehensive

interventions with students, parents, and teachers that will enhance student adjustment to, and performance in, the school setting;

(3) Consulting and collaborating with teachers and

other school personnel regarding behavior management and intervention plans and inclusion in support of special education students in regular classroom settings;

(4) Counseling with students, parents, and teachers

in accordance with the rules and regulations governing provision of related services, provided that parent permission must be obtained in writing before a student participates in a group counseling session;

(5) Acting as a liaison between the public schools

and community resources;

(6) Developing and implementing school-based

prevention programs, including mediation and violence prevention, implementing social and emotional education programs and services, and establishing and implementing bullying prevention and intervention programs;

(7) Providing crisis intervention within the school

setting;

(8) Supervising school social work interns enrolled

in school social work programs that meet the standards established by the State Board of Education;

(9) Providing parent education and counseling as

appropriate in relation to the child's educational assessment;

(10) Assisting in completing a functional behavioral

assessment, as well as assisting in the development of nonaversive behavioral intervention strategies; and

(11) Evaluating program effectiveness.
Nothing in this Section prohibits other certified professionals from providing any of the services listed in this Section for which they are appropriately trained.
(Source: P.A. 98-338, eff. 8-13-13.)

(105 ILCS 5/14-1.09d)
Sec. 14-1.09d. Behavior analyst. "Behavior analyst" means a person who is certified by the Behavior Analyst Certification Board.
(Source: P.A. 94-948, eff. 1-1-07.)

(105 ILCS 5/14-1.10) (from Ch. 122, par. 14-1.10)
Sec. 14-1.10. Qualified worker. "Qualified worker" means a trained specialist and includes a behavior analyst, certificated school nurse, professional consultant, registered therapist, school nurse intern, school counselor, school counselor intern, school psychologist, school psychologist intern, school social worker, school social worker intern, special administrator or supervisor giving full time to special education, speech language pathologist, speech language pathologist intern, and teacher of students with IEPs who meets the requirements of this Article, who has the required special training in the understandings, techniques, and special instructional strategies for children with disabilities and who delivers services to students with IEPs, and any other trained specialist set forth by the State Board of Education in rules.
(Source: P.A. 95-363, eff. 8-23-07; 96-257, eff. 8-11-09.)

(105 ILCS 5/14-1.11) (from Ch. 122, par. 14-1.11)
Sec. 14-1.11. Resident district; parent; legal guardian. The resident district is the school district in which the parent or guardian, or both parent and guardian, of the student reside when:
(1) the parent has legal guardianship of the student

and resides within Illinois; or

(2) an individual guardian has been appointed by the

courts and resides within Illinois; or

(3) an Illinois public agency has legal guardianship

and the student resides either in the home of the parent or within the same district as the parent; or

(4) an Illinois court orders a residential placement

but the parents retain any legal rights or guardianship and have not been subject to a termination of parental rights order.

In cases of divorced or separated parents, when only one parent has legal guardianship or custody, the district in which the parent having legal guardianship or custody resides is the resident district. When both parents retain legal guardianship or custody, the resident district is the district in which either parent who provides the student's primary regular fixed night-time abode resides; provided, that the election of resident district may be made only one time per school year.
When the parent has legal guardianship and lives outside of the State of Illinois, or when the individual legal guardian other than the natural parent lives outside the State of Illinois, the parent, legal guardian, or other placing agent is responsible for making arrangements to pay the Illinois school district serving the child for the educational services provided. Those service costs shall be determined in accordance with Section 14-7.01.
(Source: P.A. 95-844, eff. 8-15-08.)

(105 ILCS 5/14-1.11a) (from Ch. 122, par. 14-1.11a)
Sec. 14-1.11a. Resident district; student. The resident district is the school district in which the student resides when:
(1) the parent has legal guardianship but the

location of the parent is unknown; or

(2) an individual guardian has been appointed but the

location of the guardian is unknown; or

(3) the student is 18 years of age or older and no

legal guardian has been appointed; or

(4) the student is legally an emancipated minor; or
(5) an Illinois public agency has legal guardianship

and such agency or any court in this State has placed the student residentially outside of the school district in which the parent lives.

In cases where an Illinois public agency has legal guardianship and has placed the student residentially outside of Illinois, the last school district that provided at least 45 days of educational service to the student shall continue to be the district of residence until the student is no longer under guardianship of an Illinois public agency or until the student is returned to Illinois.
The resident district of a homeless student is the Illinois district in which the student enrolls for educational services. Homeless students include individuals as defined in the Stewart B. McKinney Homeless Assistance Act.
(Source: P.A. 95-844, eff. 8-15-08.)

(105 ILCS 5/14-1.11b) (from Ch. 122, par. 14-1.11b)
Sec. 14-1.11b. Resident district; applicability. The provisions of Sections 14-1.11 and 14-1.11a shall be used to determine the resident district in all cases where special education services and facilities are provided pursuant to Article 14.
(Source: P.A. 87-1117.)

(105 ILCS 5/14-2)
Sec. 14-2. Definition of general education classroom for special education students receiving services in the general education classroom.
(a) With respect to any State statute or administrative rule that defines a general education classroom to be composed of a certain percentage of students with individualized education programs (IEPs), students with individualized education programs shall exclude students receiving only speech services outside of the general education classroom, provided that the instruction the students receive in the general education classroom does not require modification.
(b) In every instance, a school district must ensure that composition of the general education classroom does not interfere with the provision of a free and appropriate public education to any student.
(Source: P.A. 97-284, eff. 8-9-11.)

(105 ILCS 5/14-3.01) (from Ch. 122, par. 14-3.01)
Sec. 14-3.01. Advisory Council. This amendatory Act of 1998, in compliance with the reauthorization of IDEA in 1997, makes changes in the membership and responsibilities of the Advisory Council on the Education of Children with Disabilities. The Council shall provide advice and policy guidance to the Governor, General Assembly, and the State Board of Education with respect to special education and related services for children with disabilities. The State Board of Education shall seek the advice of the Advisory Council regarding all rules and regulations related to the education of children with disabilities that are to be promulgated by the State Board of Education. The State Board of Education shall seek the advice of the Advisory Council on modifications or additions to comprehensive plans submitted under Section 14-4.01. The Council shall consider any rule or regulation or plan submitted to it by the State Board of Education within 60 days after its receipt by the chairperson of the Council.
Additionally, the Advisory Council shall: (1) advise the General Assembly, the Governor, and the State Board of Education on unmet needs in the education of children with disabilities; (2) assist the State Board of Education in developing evaluations and reporting on data to the United States Secretary of Education; (3) advise the State Board of Education relative to qualifications for hearing officers and the rules and procedures for hearings conducted under Section 14-8.02 or 14-8.02a; (4) comment publicly on any rules or regulations proposed by the State regarding the education of children with disabilities and the procedures for distribution of funds under this Act; (5) advise the State Board of Education in developing corrective action plans to address findings identified in federal monitoring reports pursuant to the Individuals with Disabilities Education Act; (6) advise State and local education agencies regarding educational programs and materials that may be provided to children with disabilities to enable them to fully exercise their constitutional and legal rights and entitlements as citizens, including those afforded under the Federal Rehabilitation Act of 1973, as amended, and the Illinois Human Rights Act; and (7) advise the State Board of Education in developing and implementing policies relating to the coordination of services for children with disabilities.
The Council shall be composed of 27 members, including 23 voting members appointed by the Governor and 4 ex-officio voting members. Members shall be broadly representative of the State's population in regard to developmental, physical, and mental disabilities, race, ethnic background, gender, and geographic location. Nine members shall be parents of children with disabilities between the ages of 3 and 21 years currently receiving special education services at public expense. Five members shall be individuals with disabilities, including one student or former student who is at least 18 years of age and no older than 21 years of age at the time of his or her appointment to the Council and who is receiving special education services at public expense or received those services at the time his or her high school program terminated. Within 30 days after the effective date of this amendatory Act of 1998, the Governor or his designee shall invite statewide organizations, being as inclusive as possible and based upon a reasonable inquiry, and Parent Training and Information Centers representing parents of children with disabilities, individuals with disabilities or both, to convene for the purpose of recommending to the Governor twice the number of individuals required to be appointed as members from each of the categories described in this paragraph, from which the Governor may appoint the 14 members of the Council who are parents of children with disabilities and individuals with disabilities. The 9 members who are parents of children with disabilities between the ages of 3 and 21 years receiving special education services at public expense and the 5 members who are individuals with disabilities shall not be current full or part-time employees of school districts, special education cooperatives, regional service areas or centers, or any agency under the jurisdiction of any elected State official.
In addition, the Governor shall appoint one regional superintendent of schools, one representative of an institution of higher education that prepares special education and related services personnel, one teacher of students with disabilities, one superintendent of a public school district, one director of a special education cooperative or special education administrator from a school district of less than 500,000 population, one representative of a public charter school, one representative of a private school serving children with disabilities, one representative of a vocational, community, or business organization that provides transition services to children with disabilities, and one at-large member from the general public. In addition, the Secretary of Human Services or his or her designee, the Director of Children and Family Services or his or her designee, the Director of Corrections or his or her designee, and the Director of Special Education for the City of Chicago School District #299 or his or her designee shall serve as ex-officio voting members of the Council.
All Council members shall be legal residents of the State of Illinois and shall be selected, as far as practicable, on the basis of their knowledge of, or experience in, the education of children with disabilities.
The initial members to be appointed to the Council by the Governor under the provisions of this amendatory Act of 1998 shall be appointed within 60 days after the effective date of that amendatory Act; provided that those persons who are serving as Council members on that effective date and who, as determined by the Governor after consultation with the State Board of Education, meet the requirements established by this amendatory Act for appointment to membership on the Council shall continue to serve as Council members until the completion of the remainder of their current terms. The initial members of the Council who are not Council members on the effective date of this amendatory Act of 1998 and who are appointed by the Governor under this amendatory Act of 1998 shall by lot determine one-third of their number to serve for a term of 2 years (provided that person appointed as the student or former student member shall be included among those members who are to serve a term of 2 years), one-third of their number to serve for a term of 3 years, and one-third of their number to serve for a term of 4 years; provided, that if the total number of initial members so appointed by the Governor is not divisible into 3 whole numbers, all of the initial members so appointed shall by lot be assigned to 3 groups as follows: (i) the members assigned to the first group, who shall include the student or former student member and who shall be equal in number to the number of members who are assigned to the second group, shall serve for a term of 2 years; (ii) the members assigned to the second group, who shall be equal in number to the number of members who are assigned to the first group, shall serve for a term of 3 years; and (iii) the members assigned to the third group, who shall comprise the remainder of the initial members so appointed by the Governor and whose number shall be either one more or one less than the number of members assigned to either the first group or second group, shall serve for a term of 4 years. Upon expiration of the term of office of a member of the Council who is not an ex-officio member, his or her successor shall be appointed by the Governor to serve for a term of 4 years, except that a successor appointed as the student or former student member shall be appointed to serve for a term of 2 years. Each member of the Council who is not an ex-officio member and whose term of office expires shall nevertheless continue to serve as a Council member until his or her successor is appointed. Each of the 4 ex-officio members of the Council shall continue to serve as a Council member during the period in which he or she continues to hold the office by reason of which he or she became an ex-officio member of the Council. The initial members of the Council who are not ex-officio members shall not, upon completion of their respective initial terms, be appointed to serve more than one additional consecutive term of 4 years, nor shall any successor member of the Council be appointed to serve more than 2 full consecutive 4-year terms; provided, that a person appointed as the student or former student member shall serve only one two-year term and shall not be reappointed to serve for an additional term. Vacancies in Council memberships held by parents of children with disabilities or individuals with disabilities may be filled from the original list of such parents and individuals recommended to the Governor. The Governor shall reconvene the group of organizations that provided the original list of parents of children with disabilities and individuals with disabilities when additional recommendations for those Council memberships are needed, but at a minimum the group shall be convened every 2 years for the purpose of updating the list of recommended parents or individuals. A vacancy in an appointed membership on the Council shall be filled for the unexpired balance of the term of that membership in the same manner that the original appointment for that membership was made.
The terms of all persons serving as Advisory Council members on the effective date of this amendatory Act of 1998 who are not determined by the Governor, after consultation with the State Board of Education, to meet the requirements established by this amendatory Act for appointment to initial membership on the Council shall terminate on the date that the Governor completes his appointments of the initial members of the Council under this amendatory Act, and the members of the Council as constituted under this amendatory Act shall take office and assume their powers and duties on that date.
The Council as constituted under this amendatory Act of 1998 shall organize with a chairperson selected by the Council members and shall meet at the call of the chairperson upon 10 days written notice but not less than 4 times a year. The Council shall establish such committees and procedures as it deems appropriate to carry out its responsibilities under this Act and the federal Individuals with Disabilities Education Act.
The State Board of Education shall designate an employee to act as executive secretary of the Council and shall furnish all professional and clerical assistance necessary for the performance of its duties.
Members of the Council shall serve without compensation but shall be reimbursed for the necessary expenses incurred in the performance of their duties in accordance with the State Board of Education's Travel Control Policy.
(Source: P.A. 89-397, eff. 8-20-95; 89-507, eff. 7-1-97; 90-644, eff. 7-24-98.)

(105 ILCS 5/14-3.02)
Sec. 14-3.02. (Repealed).
(Source: P.A. 89-397, eff. 8-20-95. Repealed by P.A. 94-1105, eff. 6-1-07.)

(105 ILCS 5/14-3.03)
Sec. 14-3.03. (Repealed).
(Source: P.A. 89-397, eff. 8-20-95. Repealed by P.A. 94-1105, eff. 6-1-07.)

(105 ILCS 5/14-4.01) (from Ch. 122, par. 14-4.01)
Sec. 14-4.01. Special educational facilities for children with disabilities.
(a) School boards of any school districts that maintain a recognized school, whether operating under the general law or under a special charter, subject to any limitations hereinafter specified, shall establish and maintain such special educational facilities as may be needed for children with disabilities as defined in Section 14-1.02 of this Article who are residents of their school district, and such children, residents of other school districts as may be authorized by this Article.
All such school boards shall place or by regulation may authorize the director of special education to place, pursuant to procedures required by this Act and rules and regulations promulgated by the State Board of Education, eligible children into special education programs designed to benefit children with disabilities defined in Sections 14-1.02 through 14-1.07 of this Act.
(b) All school districts, administrative districts or governing boards responsible for providing special education services shall submit to the appropriate regional superintendent comprehensive plans or modifications thereto for the provision of special education services in accordance with rules promulgated by the State Board of Education. Copies of comprehensive plans or modifications thereto shall be forwarded by the regional superintendent to the State Board of Education. Regional superintendents who provide special education services shall submit comprehensive plans or modifications thereto directly to the State Board of Education. Comprehensive plans or modifications thereto shall be made available by regional superintendents for public inspection during regular business hours.
The State Board of Education shall provide for the submission of comprehensive plans not more frequently than once every 3 years but may require the submission of such modifications as it deems necessary to achieve the purposes of this Act and applicable federal law.
(c) Special education cooperatives established by school districts are eligible for school maintenance project grants under Section 5-100 of the School Construction Law.
(Source: P.A. 98-710, eff. 7-16-14.)

(105 ILCS 5/14-5.01) (from Ch. 122, par. 14-5.01)
Sec. 14-5.01. Application of Article. This Article applies to school boards of all types and sizes of school districts, including but not limited to special charter districts, community consolidated school districts, community unit school districts, consolidated school districts, high school districts, non-high school districts, community high school districts, and districts exceeding 500,000 inhabitants.
(Source: Laws 1965, p. 1948.)

(105 ILCS 5/14-6.01) (from Ch. 122, par. 14-6.01)
Sec. 14-6.01. Powers and duties of school boards. School boards of one or more school districts establishing and maintaining any of the educational facilities described in this Article shall, in connection therewith, exercise similar powers and duties as are prescribed by law for the establishment, maintenance and management of other recognized educational facilities. Such school boards shall include only eligible children in the program and shall comply with all the requirements of this Article and all rules and regulations established by the State Board of Education. Such school boards shall accept in part-time attendance children with disabilities of the types described in Sections 14-1.02 through 14-1.07 who are enrolled in nonpublic schools. A request for part-time attendance must be submitted by a parent or guardian of the child with a disability and may be made only to those public schools located in the district where the child attending the nonpublic school resides; however, nothing in this Section shall be construed as prohibiting an agreement between the district where the child resides and another public school district to provide special educational services if such an arrangement is deemed more convenient and economical. Special education and related services must be provided in accordance with the student's IEP no later than 10 school attendance days after notice is provided to the parents pursuant to Section 300.503 of Title 34 of the Code of Federal Regulations and implementing rules adopted by the State Board of Education. Transportation for students in part time attendance shall be provided only if required in the child's individualized educational program on the basis of the child's disabling condition or as the special education program location may require.
A school board shall publish a public notice in its newsletter of general circulation or in the newsletter of another governmental entity of general circulation in the district or if neither is available in the district, then in a newspaper of general circulation in the district, the right of all children with disabilities to a free appropriate public education as provided under this Code. Such notice shall identify the location and phone number of the office or agent of the school district to whom inquiries should be directed regarding the identification, assessment and placement of such children.
School boards shall immediately provide upon request by any person written materials and other information that indicates the specific policies, procedures, rules and regulations regarding the identification, evaluation or educational placement of children with disabilities under Section 14-8.02 of the School Code. Such information shall include information regarding all rights and entitlements of such children under this Code, and of the opportunity to present complaints with respect to any matter relating to educational placement of the student, or the provision of a free appropriate public education and to have an impartial due process hearing on the complaint. The notice shall inform the parents or guardian in the parents' or guardian's native language, unless it is clearly not feasible to do so, of their rights and all procedures available pursuant to this Act and federal Public Law 94-142; it shall be the responsibility of the State Superintendent to develop uniform notices setting forth the procedures available under this Act and federal Public Law 94-142, as amended, to be used by all school boards. The notice shall also inform the parents or guardian of the availability upon request of a list of free or low-cost legal and other relevant services available locally to assist parents or guardians in exercising rights or entitlements under this Code.
Any parent or guardian who is deaf, or does not normally communicate using spoken English, who participates in a meeting with a representative of a local educational agency for the purposes of developing an individualized educational program shall be entitled to the services of an interpreter.
No student with a disability or, in a school district organized under Article 34 of this Code, child with a learning disability may be denied promotion, graduation or a general diploma on the basis of failing a minimal competency test when such failure can be directly related to the disabling condition of the student. For the purpose of this Act, "minimal competency testing" is defined as tests which are constructed to measure the acquisition of skills to or beyond a certain defined standard.
Effective July 1, 1966, high school districts are financially responsible for the education of pupils with disabilities who are residents in their districts when such pupils have reached age 15 but may admit children with disabilities into special educational facilities without regard to graduation from the eighth grade after such pupils have reached the age of 14 1/2 years. Upon a pupil with a disability attaining the age of 14 1/2 years, it shall be the duty of the elementary school district in which the pupil resides to notify the high school district in which the pupil resides of the pupil's current eligibility for special education services, of the pupil's current program, and of all evaluation data upon which the current program is based. After an examination of that information the high school district may accept the current placement and all subsequent timelines shall be governed by the current individualized educational program; or the high school district may elect to conduct its own evaluation and multidisciplinary staff conference and formulate its own individualized educational program, in which case the procedures and timelines contained in Section 14-8.02 shall apply.
(Source: P.A. 99-143, eff. 7-27-15; 99-592, eff. 7-22-16; 100-201, eff. 8-18-17.)

(105 ILCS 5/14-6.02) (from Ch. 122, par. 14-6.02)
Sec. 14-6.02. Service animals. Service animals such as guide dogs, signal dogs or any other animal individually trained to perform tasks for the benefit of a student with a disability shall be permitted to accompany that student at all school functions, whether in or outside the classroom. For the purposes of this Section, "service animal" has the same meaning as in Section 48-8 of the Criminal Code of 2012.
(Source: P.A. 97-956, eff. 8-14-12; 97-1150, eff. 1-25-13.)

(105 ILCS 5/14-6.03)
Sec. 14-6.03. Speech-language pathology assistants.
(a) Except as otherwise provided in this subsection, on or after January 1, 2002, no person shall perform the duties of a speech-language pathology assistant without first applying for and receiving a license for that purpose from the Department of Professional Regulation. A person employed as a speech-language pathology assistant in any class, service, or program authorized by this Article may perform only those duties authorized by this Section under the supervision of a speech-language pathologist as provided in this Section. This Section does not apply to speech-language pathology paraprofessionals approved by the State Board of Education.
(b) A speech-language pathology assistant may not be assigned his or her own student caseload. The student caseload limit of a speech-language pathologist who supervises any speech-language pathology assistants shall be determined by the severity of the needs of the students served by the speech-language pathologist. A full-time speech-language pathologist's caseload limit may not exceed 80 students (60 students on or after September 1, 2003) at any time. The caseload limit of a part-time speech-language pathologist shall be determined by multiplying the caseload limit of a full-time speech-language pathologist by a percentage that equals the number of hours worked by the part-time speech-language pathologist divided by the number of hours worked by a full-time speech-language pathologist in that school district. Employment of a speech-language pathology assistant may not increase or decrease the caseload of the supervising speech-language pathologist.
(c) A school district that intends to utilize the services of a speech-language pathology assistant must provide written notification to the parent or guardian of each student who will be served by a speech-language pathology assistant.
(d) The scope of responsibility of a speech-language pathology assistant shall be limited to supplementing the role of the speech-language pathologist in implementing the treatment program established by a speech-language pathologist. The functions and duties of a speech-language pathology assistant shall be limited to the following:
(1) Conducting speech-language screening, without

interpretation, and using screening protocols selected by the supervising speech-language pathologist.

(2) Providing direct treatment assistance to students

under the supervision of a speech-language pathologist.

(3) Following and implementing documented treatment

plans or protocols developed by a supervising speech-language pathologist.

(4) Documenting student progress toward meeting

established objectives, and reporting the information to a supervising speech-language pathologist.

(5) Assisting a speech-language pathologist during

assessments, including, but not limited to, assisting with formal documentation, preparing materials, and performing clerical duties for a supervising speech-language pathologist.

(6) Acting as an interpreter for non-English speaking

students and their family members when competent to do so.

(7) Scheduling activities and preparing charts,

records, graphs, and data.

(8) Performing checks and maintenance of equipment,

including, but not limited to, augmentative communication devices.

(9) Assisting with speech-language pathology research

projects, in-service training, and family or community education.

(e) A speech-language pathology assistant may not:
(1) perform standardized or nonstandardized

diagnostic tests or formal or informal evaluations or interpret test results;

(2) screen or diagnose students for feeding or

swallowing disorders;

(3) participate in parent conferences, case

conferences, or any interdisciplinary team without the presence of the supervising speech-language pathologist;

(4) provide student or family counseling;
(5) write, develop, or modify a student's

individualized treatment plan;

(6) assist with students without following the

individualized treatment plan prepared by the supervising speech-language pathologist;

(7) sign any formal documents, such as treatment

plans, reimbursement forms, or reports;

(8) select students for services;
(9) discharge a student from services;
(10) disclose clinical or confidential information,

either orally or in writing, to anyone other than the supervising speech-language pathologist;

(11) make referrals for additional services;
(12) counsel or consult with the student, family, or

others regarding the student's status or service;

(13) represent himself or herself to be a

speech-language pathologist or a speech therapist;

(14) use a checklist or tabulate results of feeding

or swallowing evaluations; or

(15) demonstrate swallowing strategies or precautions

to students, family, or staff.

(f) A speech-language pathology assistant shall practice only under the supervision of a speech-language pathologist who has at least 2 years experience in addition to the supervised professional experience required under subsection (f) of Section 8 of the Illinois Speech-Language Pathology and Audiology Practice Act. A speech-language pathologist who supervises a speech-language pathology assistant must have completed at least 10 clock hours of training in the supervision of speech-language pathology assistants. The State Board of Education shall promulgate rules describing the supervision training requirements. The rules may allow a speech-language pathologist to apply to the State Board of Education for an exemption from this training requirement based upon prior supervisory experience.
(g) A speech-language pathology assistant must be under the direct supervision of a speech-language pathologist at least 30% of the speech-language pathology assistant's actual student contact time per student for the first 90 days of initial employment as a speech-language pathology assistant. Thereafter, the speech-language pathology assistant must be under the direct supervision of a speech-language pathologist at least 20% of the speech-language pathology assistant's actual student contact time per student. Supervision of a speech-language pathology assistant beyond the minimum requirements of this subsection may be imposed at the discretion of the supervising speech-language pathologist. A supervising speech-language pathologist must be available to communicate with a speech-language pathology assistant whenever the assistant is in contact with a student.
(h) A speech-language pathologist that supervises a speech-language pathology assistant must document direct supervision activities. At a minimum, supervision documentation must provide (i) information regarding the quality of the speech-language pathology assistant's performance of assigned duties and (ii) verification that clinical activity is limited to duties specified in this Section.
(i) A full-time speech-language pathologist may supervise no more than 2 speech-language pathology assistants. A speech-language pathologist that does not work full-time may supervise no more than one speech-language pathology assistant.
(Source: P.A. 92-510, eff. 6-1-02.)

(105 ILCS 5/14-6.04)
Sec. 14-6.04. Contracting for speech-language pathology services.
(a) For purposes of this Section:
"Reasonable efforts" means performing all of the following:
(1) placing at least 3 employment advertisements for

a speech-language pathologist published in the newspaper of widest distribution within the school district or cooperative;

(2) placing one employment listing in the placement

bulletin of a college or university that has a speech-language pathology curriculum that is located in the geographic area of the school district or cooperative, if any; and

(3) posting the position for speech-language

pathologist on the Illinois Association of School Administrators' job placement service for at least 30 days.

"Speech-language pathologist" means a person who:
(1) holds a master's or doctoral degree with a major

emphasis in speech-language pathology from an institution whose course of study was approved or program was accredited by the Council on Academic Accreditation in Audiology and Speech-Language Pathology of the American Speech-Language-Hearing Association or its predecessor; and

(2) either (i) has completed a program of study that

meets the content-area standards for speech-language pathologists approved by the State Board of Education, in consultation with the State Teacher Certification Board, (ii) has completed a program in another state, territory, or possession of the United States that is comparable to an approved program of study described in item (i), or (iii) holds a certificate issued by another state, territory, or possession of the United States that is comparable to the school service personnel certificate with a speech-language endorsement. If the requirements described in items (i), (ii), or (iii) of this paragraph (2) have not been met, a person must provide evidence that he or she has completed at least 150 clock hours of supervised experience in speech-language pathology with students with disabilities in a school setting, including experience required by federal law or federal court order; however, a person who lacks such experience may obtain interim certification as established by the Illinois State Board of Education, in consultation with the State Teacher Certification Board, and shall participate in school-based professional experience of at least 150 clock hours to meet this requirement.

"Speech-language pathology services" means the application of methods and procedures for identifying, measuring, testing, appraising, predicting, and modifying communication development and disorders or disabilities of speech, language, voice, swallowing, and other speech, language, and voice-related disorders for the purpose of counseling, consulting, and rendering services or participating in the planning, directing, or conducting of programs that are designed to modify communicative disorders and conditions in individuals or groups of individuals involving speech, language, voice, and swallowing functions.
(b) A school district or a cooperative must make reasonable efforts to employ a speech-language pathologist. While making those reasonable efforts or after unsuccessful reasonable efforts have been made, or both, a school district or cooperative may contract for speech-language pathology services with a speech-language pathologist or an entity that employs speech-language pathologists. A speech-language pathologist who provides speech-language pathology services pursuant to a contract must:
(1) hold a speech-language pathology license under

the Illinois Speech-Language Pathology and Audiology Practice Act or hold or have applied for a temporary license issued under Section 8.1 of that Act; and

(2) hold a certificate under this Code with an

endorsement in speech-language pathology.

(Source: P.A. 93-110, eff. 7-8-03; 93-1060, eff. 12-23-04.)

(105 ILCS 5/14-6.10)
Sec. 14-6.10. Transfer of parental rights at the age of majority.
(a) When a student who is eligible for special education under this Article reaches the majority age of 18 years, all rights accorded to the student's parents under this Article transfer to the student, except as provided in this Section. This transfer of rights also applies to students who are incarcerated in an adult or juvenile State or local correctional institution. Nothing in this Section shall be construed to deny a student with a disability who has reached majority age the right to have an adult of his or her choice, including, but not limited to, the student's parent, assist the student in making decisions regarding the student's individualized education program.
(b) The school district must notify the student and the student's parents of the transfer of rights in writing at a meeting convened to review the student's individualized education program during the school year in which the student turns 17 years of age. At that time, the school district must provide the student with a copy of the Delegation of Rights form described in this Section. The school district must mail the notice and a copy of the Delegation of Rights form to the student and to the student's parents, addressed to their last known address, if they do not attend the meeting.
(c) Rights shall not transfer from the parents to the student under this Section if either of the following apply:
(1) The student with a disability who has reached

the age of majority has been adjudged incompetent under State law.

(2) The student has not been adjudged incompetent

under State law, but the student has executed a Delegation of Rights to make educational decisions pursuant to this Section for the purpose of appointing the student's parent or other adult to represent the educational interests of the student.

A student may terminate the Delegation of Rights at any time and assume the right to make decisions regarding his or her education. The Delegation of Rights shall meet all of the following requirements:
(A) It shall remain in effect for one year after the

date of execution, but may be renewed annually with the written or other formal authorization of the student and the person the student delegates to represent the educational interests of the student.

(B) It shall be signed by the student or verified by

other means, such as audio or video or other alternative format compatible with the student's disability showing that the student has agreed to the terms of the delegation.

(C) It shall be signed or otherwise manifest

verification that the designee accepts the delegation.

(D) It shall include declarations that the student

(i) is 18 years of age or older, (ii) intends to delegate his or her educational rights under federal and State law to a specified individual who is at least 18 years of age, (iii) has not been adjudged incompetent under State law, (iv) is entitled to be present during the development of the student's individualized education program and to raise issues or concerns about the student's individualized education program, (v) will be permitted to terminate the Delegation of Rights at any time, and (vi) will notify the school district immediately if the student terminates the Delegation of Rights.

(E) It shall be identical or substantially the same

as the following form:

(105 ILCS 5/14-7.01) (from Ch. 122, par. 14-7.01)
Sec. 14-7.01. Children attending classes in another district.) If a child, resident of one school district, because of his disability, attends a class or school for any of such types of children in another school district, the school district in which he resides shall grant the proper permit, provide any necessary transportation, and pay to the school district maintaining the special educational facilities the per capita cost of educating such children.
Such per capita cost shall be computed in the following manner. The cost of conducting and maintaining any special educational facility shall be first determined and shall include the following expenses applicable only to such educational facility under rules and regulations established by the State Board of Education as follows:
(a) Salaries of teachers, professional workers, necessary non-certified workers, clerks, librarians, custodial employees, readers, and any district taxes specifically for their pension and retirement benefits.
(b) Educational supplies and equipment including textbooks.
(c) Administrative costs and communication.
(d) Operation of physical plant including heat, light, water, repairs, and maintenance.
(e) Auxiliary service, including up to 20% of transportation cost.
(f) Depreciation of physical facilities at a rate of $200 per pupil, or the actual rental paid for the physical facilities calculated on a per pupil basis. From such total cost thus determined there shall be deducted the State reimbursement due on account of such educational program for the same year, not including any State reimbursement for special education transportation and offsetting federal revenue for the program, except federally funded health care reimbursement need not be deducted. Such net cost shall be divided by the average number of pupils in average daily enrollment in such special education facility for the school year in order to arrive at the net per capita tuition cost.
If the child, resident of any school district, because of his disability, attends a class or school for any of such types of children maintained in a teacher training center supported by public funds or State institution of higher learning, the resident district shall provide any necessary transportation and shall be eligible to the transportation reimbursement provided in Section 14-13.01.
A resident district may, upon request, provide transportation for residents of the district who meet the requirements, other than the specified age, of children with disabilities as defined in Section 14-1.02, who attend classes in another district, and shall make a charge for any such transportation in an amount equal to the cost thereof, including a reasonable allowance for depreciation of the vehicles used.
(Source: P.A. 89-397, eff. 8-20-95.)

(105 ILCS 5/14-7.02) (from Ch. 122, par. 14-7.02)
Sec. 14-7.02. Children attending private schools, public out-of-state schools, public school residential facilities or private special education facilities. The General Assembly recognizes that non-public schools or special education facilities provide an important service in the educational system in Illinois.
If because of his or her disability the special education program of a district is unable to meet the needs of a child and the child attends a non-public school or special education facility, a public out-of-state school or a special education facility owned and operated by a county government unit that provides special educational services required by the child and is in compliance with the appropriate rules and regulations of the State Superintendent of Education, the school district in which the child is a resident shall pay the actual cost of tuition for special education and related services provided during the regular school term and during the summer school term if the child's educational needs so require, excluding room, board and transportation costs charged the child by that non-public school or special education facility, public out-of-state school or county special education facility, or $4,500 per year, whichever is less, and shall provide him any necessary transportation. "Nonpublic special education facility" shall include a residential facility, within or without the State of Illinois, which provides special education and related services to meet the needs of the child by utilizing private schools or public schools, whether located on the site or off the site of the residential facility.
The State Board of Education shall promulgate rules and regulations for determining when placement in a private special education facility is appropriate. Such rules and regulations shall take into account the various types of services needed by a child and the availability of such services to the particular child in the public school. In developing these rules and regulations the State Board of Education shall consult with the Advisory Council on Education of Children with Disabilities and hold public hearings to secure recommendations from parents, school personnel, and others concerned about this matter.
The State Board of Education shall also promulgate rules and regulations for transportation to and from a residential school. Transportation to and from home to a residential school more than once each school term shall be subject to prior approval by the State Superintendent in accordance with the rules and regulations of the State Board.
A school district making tuition payments pursuant to this Section is eligible for reimbursement from the State for the amount of such payments actually made in excess of the district per capita tuition charge for students not receiving special education services. Such reimbursement shall be approved in accordance with Section 14-12.01 and each district shall file its claims, computed in accordance with rules prescribed by the State Board of Education, on forms prescribed by the State Superintendent of Education. Data used as a basis of reimbursement claims shall be for the preceding regular school term and summer school term. Each school district shall transmit its claims to the State Board of Education on or before August 15. The State Board of Education, before approving any such claims, shall determine their accuracy and whether they are based upon services and facilities provided under approved programs. Upon approval the State Board shall cause vouchers to be prepared showing the amount due for payment of reimbursement claims to school districts, for transmittal to the State Comptroller on the 30th day of September, December, and March, respectively, and the final voucher, no later than June 20. If the money appropriated by the General Assembly for such purpose for any year is insufficient, it shall be apportioned on the basis of the claims approved.
No child shall be placed in a special education program pursuant to this Section if the tuition cost for special education and related services increases more than 10 percent over the tuition cost for the previous school year or exceeds $4,500 per year unless such costs have been approved by the Illinois Purchased Care Review Board. The Illinois Purchased Care Review Board shall consist of the following persons, or their designees: the Directors of Children and Family Services, Public Health, Public Aid, and the Governor's Office of Management and Budget; the Secretary of Human Services; the State Superintendent of Education; and such other persons as the Governor may designate. The Review Board shall also consist of one non-voting member who is an administrator of a private, nonpublic, special education school. The Review Board shall establish rules and regulations for its determination of allowable costs and payments made by local school districts for special education, room and board, and other related services provided by non-public schools or special education facilities and shall establish uniform standards and criteria which it shall follow. The Review Board shall approve the usual and customary rate or rates of a special education program that (i) is offered by an out-of-state, non-public provider of integrated autism specific educational and autism specific residential services, (ii) offers 2 or more levels of residential care, including at least one locked facility, and (iii) serves 12 or fewer Illinois students.
The Review Board shall establish uniform definitions and criteria for accounting separately by special education, room and board and other related services costs. The Board shall also establish guidelines for the coordination of services and financial assistance provided by all State agencies to assure that no otherwise qualified child with a disability receiving services under Article 14 shall be excluded from participation in, be denied the benefits of or be subjected to discrimination under any program or activity provided by any State agency.
The Review Board shall review the costs for special education and related services provided by non-public schools or special education facilities and shall approve or disapprove such facilities in accordance with the rules and regulations established by it with respect to allowable costs.
The State Board of Education shall provide administrative and staff support for the Review Board as deemed reasonable by the State Superintendent of Education. This support shall not include travel expenses or other compensation for any Review Board member other than the State Superintendent of Education.
The Review Board shall seek the advice of the Advisory Council on Education of Children with Disabilities on the rules and regulations to be promulgated by it relative to providing special education services.
If a child has been placed in a program in which the actual per pupil costs of tuition for special education and related services based on program enrollment, excluding room, board and transportation costs, exceed $4,500 and such costs have been approved by the Review Board, the district shall pay such total costs which exceed $4,500. A district making such tuition payments in excess of $4,500 pursuant to this Section shall be responsible for an amount in excess of $4,500 equal to the district per capita tuition charge and shall be eligible for reimbursement from the State for the amount of such payments actually made in excess of the districts per capita tuition charge for students not receiving special education services.
If a child has been placed in an approved individual program and the tuition costs including room and board costs have been approved by the Review Board, then such room and board costs shall be paid by the appropriate State agency subject to the provisions of Section 14-8.01 of this Act. Room and board costs not provided by a State agency other than the State Board of Education shall be provided by the State Board of Education on a current basis. In no event, however, shall the State's liability for funding of these tuition costs begin until after the legal obligations of third party payors have been subtracted from such costs. If the money appropriated by the General Assembly for such purpose for any year is insufficient, it shall be apportioned on the basis of the claims approved. Each district shall submit estimated claims to the State Superintendent of Education. Upon approval of such claims, the State Superintendent of Education shall direct the State Comptroller to make payments on a monthly basis. The frequency for submitting estimated claims and the method of determining payment shall be prescribed in rules and regulations adopted by the State Board of Education. Such current state reimbursement shall be reduced by an amount equal to the proceeds which the child or child's parents are eligible to receive under any public or private insurance or assistance program. Nothing in this Section shall be construed as relieving an insurer or similar third party from an otherwise valid obligation to provide or to pay for services provided to a child with a disability.
If it otherwise qualifies, a school district is eligible for the transportation reimbursement under Section 14-13.01 and for the reimbursement of tuition payments under this Section whether the non-public school or special education facility, public out-of-state school or county special education facility, attended by a child who resides in that district and requires special educational services, is within or outside of the State of Illinois. However, a district is not eligible to claim transportation reimbursement under this Section unless the district certifies to the State Superintendent of Education that the district is unable to provide special educational services required by the child for the current school year.
Nothing in this Section authorizes the reimbursement of a school district for the amount paid for tuition of a child attending a non-public school or special education facility, public out-of-state school or county special education facility unless the school district certifies to the State Superintendent of Education that the special education program of that district is unable to meet the needs of that child because of his disability and the State Superintendent of Education finds that the school district is in substantial compliance with Section 14-4.01. However, if a child is unilaterally placed by a State agency or any court in a non-public school or special education facility, public out-of-state school, or county special education facility, a school district shall not be required to certify to the State Superintendent of Education, for the purpose of tuition reimbursement, that the special education program of that district is unable to meet the needs of a child because of his or her disability.
Any educational or related services provided, pursuant to this Section in a non-public school or special education facility or a special education facility owned and operated by a county government unit shall be at no cost to the parent or guardian of the child. However, current law and practices relative to contributions by parents or guardians for costs other than educational or related services are not affected by this amendatory Act of 1978.
Reimbursement for children attending public school residential facilities shall be made in accordance with the provisions of this Section.
Notwithstanding any other provision of law, any school district receiving a payment under this Section or under Section 14-7.02b, 14-13.01, or 29-5 of this Code may classify all or a portion of the funds that it receives in a particular fiscal year or from general State aid pursuant to Section 18-8.05 of this Code as funds received in connection with any funding program for which it is entitled to receive funds from the State in that fiscal year (including, without limitation, any funding program referenced in this Section), regardless of the source or timing of the receipt. The district may not classify more funds as funds received in connection with the funding program than the district is entitled to receive in that fiscal year for that program. Any classification by a district must be made by a resolution of its board of education. The resolution must identify the amount of any payments or general State aid to be classified under this paragraph and must specify the funding program to which the funds are to be treated as received in connection therewith. This resolution is controlling as to the classification of funds referenced therein. A certified copy of the resolution must be sent to the State Superintendent of Education. The resolution shall still take effect even though a copy of the resolution has not been sent to the State Superintendent of Education in a timely manner. No classification under this paragraph by a district shall affect the total amount or timing of money the district is entitled to receive under this Code. No classification under this paragraph by a district shall in any way relieve the district from or affect any requirements that otherwise would apply with respect to that funding program, including any accounting of funds by source, reporting expenditures by original source and purpose, reporting requirements, or requirements of providing services.
(Source: P.A. 98-636, eff. 6-6-14; 98-1008, eff. 1-1-15; 99-78, eff. 7-20-15; 99-143, eff. 7-27-15.)

(105 ILCS 5/14-7.02a) (from Ch. 122, par. 14-7.02a)
Sec. 14-7.02a. (Repealed).
(Source: P.A. 92-568, eff. 6-26-02. Repealed by P.A. 93-1022, eff. 8-24-04.)

(105 ILCS 5/14-7.02b)
Sec. 14-7.02b. Funding for children requiring special education services. Payments to school districts for children requiring special education services documented in their individualized education program regardless of the program from which these services are received, excluding children claimed under Sections 14-7.02 and 14-7.03 of this Code, shall be made in accordance with this Section. Funds received under this Section may be used only for the provision of special educational facilities and services as defined in Section 14-1.08 of this Code.
The appropriation for fiscal year 2005 through fiscal year 2017 shall be based upon the IDEA child count of all students in the State, excluding students claimed under Sections 14-7.02 and 14-7.03 of this Code, on December 1 of the fiscal year 2 years preceding, multiplied by 17.5% of the general State aid foundation level of support established for that fiscal year under Section 18-8.05 of this Code.
Beginning with fiscal year 2005 and through fiscal year 2007, individual school districts shall not receive payments under this Section totaling less than they received under the funding authorized under Section 14-7.02a of this Code during fiscal year 2004, pursuant to the provisions of Section 14-7.02a as they were in effect before the effective date of this amendatory Act of the 93rd General Assembly. This base level funding shall be computed first.
Beginning with fiscal year 2008 through fiscal year 2017, individual school districts must not receive payments under this Section totaling less than they received in fiscal year 2007. This funding shall be computed last and shall be a separate calculation from any other calculation set forth in this Section. This amount is exempt from the requirements of Section 1D-1 of this Code.
Through fiscal year 2017, an amount equal to 85% of the funds remaining in the appropriation shall be allocated to school districts based upon the district's average daily attendance reported for purposes of Section 18-8.05 of this Code for the preceding school year. Fifteen percent of the funds remaining in the appropriation shall be allocated to school districts based upon the district's low income eligible pupil count used in the calculation of general State aid under Section 18-8.05 of this Code for the same fiscal year. One hundred percent of the funds computed and allocated to districts under this Section shall be distributed and paid to school districts.
For individual students with disabilities whose program costs exceed 4 times the district's per capita tuition rate as calculated under Section 10-20.12a of this Code, the costs in excess of 4 times the district's per capita tuition rate shall be paid by the State Board of Education from unexpended IDEA discretionary funds originally designated for room and board reimbursement pursuant to Section 14-8.01 of this Code. The amount of tuition for these children shall be determined by the actual cost of maintaining classes for these children, using the per capita cost formula set forth in Section 14-7.01 of this Code, with the program and cost being pre-approved by the State Superintendent of Education. Reimbursement for individual students with disabilities whose program costs exceed 4 times the district's per capita tuition rate shall be claimed beginning with costs encumbered for the 2004-2005 school year and thereafter.
The State Board of Education shall prepare vouchers equal to one-fourth the amount allocated to districts, for transmittal to the State Comptroller on the 30th day of September, December, and March, respectively, and the final voucher, no later than June 20. The Comptroller shall make payments pursuant to this Section to school districts as soon as possible after receipt of vouchers. If the money appropriated from the General Assembly for such purposes for any year is insufficient, it shall be apportioned on the basis of the payments due to school districts.
Nothing in this Section shall be construed to decrease or increase the percentage of all special education funds that are allocated annually under Article 1D of this Code or to alter the requirement that a school district provide special education services.
Nothing in this amendatory Act of the 93rd General Assembly shall eliminate any reimbursement obligation owed as of the effective date of this amendatory Act of the 93rd General Assembly to a school district with in excess of 500,000 inhabitants.
Except for reimbursement for individual students with disabilities whose program costs exceed 4 times the district's per capita tuition rate, no funding shall be provided to school districts under this Section after fiscal year 2017.
In fiscal year 2018 and each fiscal year thereafter, all funding received by a school district from the State pursuant to Section 188.15 of this Code that is attributable to students requiring special education services must be used for special education services authorized under this Code.
(Source: P.A. 100-465, eff. 8-31-17.)

(105 ILCS 5/14-7.03) (from Ch. 122, par. 14-7.03)
Sec. 14-7.03. Special Education Classes for Children from Orphanages, Foster Family Homes, Children's Homes, or in State Housing Units. If a school district maintains special education classes on the site of orphanages and children's homes, or if children from the orphanages, children's homes, foster family homes, other State agencies, or State residential units for children attend classes for children with disabilities in which the school district is a participating member of a joint agreement, or if the children from the orphanages, children's homes, foster family homes, other State agencies, or State residential units attend classes for the children with disabilities maintained by the school district, then reimbursement shall be paid to eligible districts in accordance with the provisions of this Section by the Comptroller as directed by the State Superintendent of Education.
The amount of tuition for such children shall be determined by the actual cost of maintaining such classes, using the per capita cost formula set forth in Section 14-7.01, such program and cost to be pre-approved by the State Superintendent of Education.
If a school district makes a claim for reimbursement under Section 18-3 or 18-4 of this Act it shall not include in any claim filed under this Section a claim for such children. Payments authorized by law, including State or federal grants for education of children included in this Section, shall be deducted in determining the tuition amount.
Nothing in this Act shall be construed so as to prohibit reimbursement for the tuition of children placed in for profit facilities. Private facilities shall provide adequate space at the facility for special education classes provided by a school district or joint agreement for children with disabilities who are residents of the facility at no cost to the school district or joint agreement upon request of the school district or joint agreement. If such a private facility provides space at no cost to the district or joint agreement for special education classes provided to children with disabilities who are residents of the facility, the district or joint agreement shall not include any costs for the use of those facilities in its claim for reimbursement.
Reimbursement for tuition may include the cost of providing summer school programs for children with severe and profound disabilities served under this Section. Claims for that reimbursement shall be filed by November 1 and shall be paid on or before December 15 from appropriations made for the purposes of this Section.
The State Board of Education shall establish such rules and regulations as may be necessary to implement the provisions of this Section.
Claims filed on behalf of programs operated under this Section housed in a jail, detention center, or county-owned shelter care facility shall be on an individual student basis only for eligible students with disabilities. These claims shall be in accordance with applicable rules.
Each district claiming reimbursement for a program operated as a group program shall have an approved budget on file with the State Board of Education prior to the initiation of the program's operation. On September 30, December 31, and March 31, the State Board of Education shall voucher payments to group programs based upon the approved budget during the year of operation. Final claims for group payments shall be filed on or before July 15. Final claims for group programs received at the State Board of Education on or before June 15 shall be vouchered by June 30. Final claims received at the State Board of Education between June 16 and July 15 shall be vouchered by August 30. Claims for group programs received after July 15 shall not be honored.
Each district claiming reimbursement for individual students shall have the eligibility of those students verified by the State Board of Education. On September 30, December 31, and March 31, the State Board of Education shall voucher payments for individual students based upon an estimated cost calculated from the prior year's claim. Final claims for individual students for the regular school term must be received at the State Board of Education by July 15. Claims for individual students received after July 15 shall not be honored. Final claims for individual students shall be vouchered by August 30.
Reimbursement shall be made based upon approved group programs or individual students. The State Superintendent of Education shall direct the Comptroller to pay a specified amount to the district by the 30th day of September, December, March, June, or August, respectively. However, notwithstanding any other provisions of this Section or the School Code, beginning with fiscal year 1994 and each fiscal year thereafter, if the amount appropriated for any fiscal year is less than the amount required for purposes of this Section, the amount required to eliminate any insufficient reimbursement for each district claim under this Section shall be reimbursed on August 30 of the next fiscal year. Payments required to eliminate any insufficiency for prior fiscal year claims shall be made before any claims are paid for the current fiscal year.
The claim of a school district otherwise eligible to be reimbursed in accordance with Section 14-12.01 for the 1976-77 school year but for this amendatory Act of 1977 shall not be paid unless the district ceases to maintain such classes for one entire school year.
If a school district's current reimbursement payment for the 1977-78 school year only is less than the prior year's reimbursement payment owed, the district shall be paid the amount of the difference between the payments in addition to the current reimbursement payment, and the amount so paid shall be subtracted from the amount of prior year's reimbursement payment owed to the district.
Regional superintendents may operate special education classes for children from orphanages, foster family homes, children's homes or State housing units located within the educational services region upon consent of the school board otherwise so obligated. In electing to assume the powers and duties of a school district in providing and maintaining such a special education program, the regional superintendent may enter into joint agreements with other districts and may contract with public or private schools or the orphanage, foster family home, children's home or State housing unit for provision of the special education program. The regional superintendent exercising the powers granted under this Section shall claim the reimbursement authorized by this Section directly from the State Board of Education.
Any child who is not a resident of Illinois who is placed in a child welfare institution, private facility, foster family home, State operated program, orphanage or children's home shall have the payment for his educational tuition and any related services assured by the placing agent.
For each student with a disability who is placed in a residential facility by an Illinois public agency or by any court in this State, the costs for educating the student are eligible for reimbursement under this Section.
The district of residence of the student with a disability as defined in Section 14-1.11a is responsible for the actual costs of the student's special education program and is eligible for reimbursement under this Section when placement is made by a State agency or the courts.
When a dispute arises over the determination of the district of residence under this Section, the district or districts may appeal the decision in writing to the State Superintendent of Education, who, upon review of materials submitted and any other items or information he or she may request for submission, shall issue a written decision on the matter. The decision of the State Superintendent of Education shall be final.
In the event a district does not make a tuition payment to another district that is providing the special education program and services, the State Board of Education shall immediately withhold 125% of the then remaining annual tuition cost from the State aid or categorical aid payment due to the school district that is determined to be the resident school district. All funds withheld by the State Board of Education shall immediately be forwarded to the school district where the student is being served.
When a child eligible for services under this Section 14-7.03 must be placed in a nonpublic facility, that facility shall meet the programmatic requirements of Section 14-7.02 and its regulations, and the educational services shall be funded only in accordance with this Section 14-7.03.
(Source: P.A. 98-739, eff. 7-16-14; 99-143, eff. 7-27-15.)

(105 ILCS 5/14-7.03a) (from Ch. 122, par. 14-7.03a)
Sec. 14-7.03a. (Repealed).
(Source: P.A. 80-1481. Repealed by P.A. 90-644, eff. 7-24-98.)

(105 ILCS 5/14-7.04) (from Ch. 122, par. 14-7.04)
Sec. 14-7.04. Health care reimbursement.
(a) Local educational agencies may utilize federally funded health care programs to share in the costs of services which are provided to children requiring special education and related services and which are either listed on an individualized education program established pursuant to the federal Education for All Handicapped Children Act of 1975, Public Law No. 94-142 or are provided under an individualized family service plan established pursuant to the federal Education of the Handicapped Act Amendments of 1986, Public Law No. 99-457. Those federally funded health care programs shall also share in the cost of all screenings and diagnostic evaluations for children suspected of having or known to have a disability. However, all such services shall continue to be initially funded by the local educational agency and shall be provided regardless of subsequent cost sharing with other funding sources. Federally funded health care reimbursement funds are supplemental and shall not be used to reduce any other Federal payments, private payments or State Board of Education funds for special education as provided in Article 14 of the School Code for which the local education agency is eligible.
Local educational agencies providing early periodic screening and diagnostic testing services on or after August 1, 1991, including screening and diagnostic services, health care and treatment, preventive health care, and any other measure to correct or improve health impairments of Medicaid-eligible children, may also access federally funded health care resources.
The State Board of Education and the Department of Healthcare and Family Services may enter into an intergovernmental agreement whereby school districts or their agents may claim medicaid matching funds for medicaid eligible special education children as authorized by Section 1903 of the Social Security Act. Under that intergovernmental agreement, school districts or their agents may also claim federal funds for the services provided to special education students enrolled in the Children's Health Insurance Program.
(b) No employee or officer of a school district, special education joint agreement, office of a regional superintendent of schools or the State Board of Education may have a direct or indirect financial interest in any agreement between the entity of which the person is an employee or officer and any corporation, organization or other entity that collects or participates in the collection of payments from private health care benefit plans or federally funded health care programs authorized under this Section.
(Source: P.A. 95-331, eff. 8-21-07.)

(105 ILCS 5/14-7.05)
Sec. 14-7.05. Placement in residential facility; payment of educational costs. For any student with a disability in a residential facility placement made or paid for by an Illinois public State agency or made by any court in this State, the school district of residence as determined pursuant to this Article is responsible for the costs of educating the child and shall be reimbursed for those costs in accordance with this Code. Subject to this Section and relevant State appropriation, the resident district's financial responsibility and reimbursement must be calculated in accordance with the provisions of Section 14-7.02 of this Code. In those instances in which a district receives a block grant pursuant to Article 1D of this Code, the district's financial responsibility is limited to the actual educational costs of the placement, which must be paid by the district from its block grant appropriation. Resident district financial responsibility and reimbursement applies for both residential facilities that are approved by the State Board of Education and non-approved facilities, subject to the requirements of this Section. The Illinois placing agency or court remains responsible for funding the residential portion of the placement and for notifying the resident district prior to the placement, except in emergency situations. The residential facility in which the student is placed shall notify the resident district of the student's enrollment as soon as practicable after the placement. Failure of the placing agency or court to notify the resident district prior to the placement does not absolve the resident district of financial responsibility for the educational costs of the placement; however, the resident district shall not become financially responsible unless and until it receives written notice of the placement by either the placing agency, court, or residential facility. The placing agency or parent shall request an individualized education program (IEP) meeting from the resident district if the placement would entail additional educational services beyond the student's current IEP. The district of residence shall retain control of the IEP process, and any changes to the IEP must be done in compliance with the federal Individuals with Disabilities Education Act.
Payments shall be made by the resident district to the entity providing the educational services, whether the entity is the residential facility or the school district wherein the facility is located, no less than once per quarter unless otherwise agreed to in writing by the parties.
A residential facility providing educational services within the facility, but not approved by the State Board of Education, is required to demonstrate proof to the State Board of (i) appropriate certification of teachers for the student population, (ii) age-appropriate curriculum, (iii) enrollment and attendance data, and (iv) the ability to implement the child's IEP. A school district is under no obligation to pay such a residential facility unless and until such proof is provided to the State Board's satisfaction.
When a dispute arises over the determination of the district of residence under this Section, any person or entity, including without limitation a school district or residential facility, may make a written request for a residency decision to the State Superintendent of Education, who, upon review of materials submitted and any other items of information he or she may request for submission, shall issue his or her decision in writing. The decision of the State Superintendent of Education is final.
(Source: P.A. 95-844, eff. 8-15-08; 95-938, eff. 8-29-08.)

(105 ILCS 5/14-8.01) (from Ch. 122, par. 14-8.01)
Sec. 14-8.01. Supervision of special education buildings and facilities. All special educational facilities, building programs, housing, and all educational programs for the types of children with disabilities defined in Section 14-1.02 shall be under the supervision of and subject to the approval of the State Board of Education.
All special education facilities, building programs, and housing shall comply with the building code authorized by Section 2-3.12.
All educational programs for children with disabilities as defined in Section 14-1.02 administered by any State agency shall be under the general supervision of the State Board of Education. Such supervision shall be limited to insuring that such educational programs meet standards jointly developed and agreed to by both the State Board of Education and the operating State agency, including standards for educational personnel.
Any State agency providing special educational programs for children with disabilities as defined in Section 14-1.02 shall promulgate rules and regulations, in consultation with the State Board of Education and pursuant to the Illinois Administrative Procedure Act as now or hereafter amended, to insure that all such programs comply with this Section and Section 14-8.02.
No otherwise qualified child with a disability receiving special education and related services under Article 14 shall solely by reason of his or her disability be excluded from the participation in or be denied the benefits of or be subjected to discrimination under any program or activity provided by a State agency.
State agencies providing special education and related services, including room and board, either directly or through grants or purchases of services shall continue to provide these services according to current law and practice. Room and board costs not provided by a State agency other than the State Board of Education shall be provided by the State Board of Education to the extent of available funds. An amount equal to one-half of the State education agency's share of IDEA PART B federal monies, or so much thereof as may actually be needed, shall annually be appropriated to pay for the additional costs of providing for room and board for those children placed pursuant to Section 14-7.02 of this Code and, after all such room and board costs are paid, for similar expenditures for children served pursuant to Section 14-7.02 or 14-7.02b of this Code. Any such excess room and board funds must first be directed to those school districts with students costing in excess of 4 times the district's per capita tuition charge and then to community based programs that serve as alternatives to residential placements.
Beginning with Fiscal Year 1997 and continuing through Fiscal Year 2000, 100% of the former Chapter I, Section 89-313 federal funds shall be allocated by the State Board of Education in the same manner as IDEA, PART B "flow through" funding to local school districts, joint agreements, and special education cooperatives for the maintenance of instructional and related support services to students with disabilities. However, beginning with Fiscal Year 1998, the total IDEA Part B discretionary funds available to the State Board of Education shall not exceed the maximum permissible under federal law or 20% of the total federal funds available to the State, whichever is less. After all room and board payments and similar expenditures are made by the State Board of Education as required by this Section, the State Board of Education may use the remaining funds for administration and for providing discretionary activities. However, the State Board of Education may use no more than 25% of its available IDEA Part B discretionary funds for administrative services.
Special education and related services included in the child's individualized educational program which are not provided by another State agency shall be included in the special education and related services provided by the State Board of Education and the local school district.
The State Board of Education with the advice of the Advisory Council shall prescribe the standards and make the necessary rules and regulations for special education programs administered by local school boards, including but not limited to establishment of classes, training requirements of teachers and other professional personnel, eligibility and admission of pupils, the curriculum, class size limitation, building programs, housing, transportation, special equipment and instructional supplies, and the applications for claims for reimbursement. The State Board of Education shall promulgate rules and regulations for annual evaluations of the effectiveness of all special education programs and annual evaluation by the local school district of the individualized educational program for each child for whom it provides special education services.
A school district is responsible for the provision of educational services for all school age children residing within its boundaries excluding any student placed under the provisions of Section 14-7.02 or any student with a disability whose parent or guardian lives outside of the State of Illinois as described in Section 14-1.11.
(Source: P.A. 99-143, eff. 7-27-15.)

(105 ILCS 5/14-8.02) (from Ch. 122, par. 14-8.02)
Sec. 14-8.02. Identification, evaluation and placement of children.
(a) The State Board of Education shall make rules under which local school boards shall determine the eligibility of children to receive special education. Such rules shall ensure that a free appropriate public education be available to all children with disabilities as defined in Section 14-1.02. The State Board of Education shall require local school districts to administer non-discriminatory procedures or tests to English learners coming from homes in which a language other than English is used to determine their eligibility to receive special education. The placement of low English proficiency students in special education programs and facilities shall be made in accordance with the test results reflecting the student's linguistic, cultural and special education needs. For purposes of determining the eligibility of children the State Board of Education shall include in the rules definitions of "case study", "staff conference", "individualized educational program", and "qualified specialist" appropriate to each category of children with disabilities as defined in this Article. For purposes of determining the eligibility of children from homes in which a language other than English is used, the State Board of Education shall include in the rules definitions for "qualified bilingual specialists" and "linguistically and culturally appropriate individualized educational programs". For purposes of this Section, as well as Sections 14-8.02a, 14-8.02b, and 14-8.02c of this Code, "parent" means a parent as defined in the federal Individuals with Disabilities Education Act (20 U.S.C. 1401(23)).
(b) No child shall be eligible for special education facilities except with a carefully completed case study fully reviewed by professional personnel in a multidisciplinary staff conference and only upon the recommendation of qualified specialists or a qualified bilingual specialist, if available. At the conclusion of the multidisciplinary staff conference, the parent of the child shall be given a copy of the multidisciplinary conference summary report and recommendations, which includes options considered, and be informed of their right to obtain an independent educational evaluation if they disagree with the evaluation findings conducted or obtained by the school district. If the school district's evaluation is shown to be inappropriate, the school district shall reimburse the parent for the cost of the independent evaluation. The State Board of Education shall, with advice from the State Advisory Council on Education of Children with Disabilities on the inclusion of specific independent educational evaluators, prepare a list of suggested independent educational evaluators. The State Board of Education shall include on the list clinical psychologists licensed pursuant to the Clinical Psychologist Licensing Act. Such psychologists shall not be paid fees in excess of the amount that would be received by a school psychologist for performing the same services. The State Board of Education shall supply school districts with such list and make the list available to parents at their request. School districts shall make the list available to parents at the time they are informed of their right to obtain an independent educational evaluation. However, the school district may initiate an impartial due process hearing under this Section within 5 days of any written parent request for an independent educational evaluation to show that its evaluation is appropriate. If the final decision is that the evaluation is appropriate, the parent still has a right to an independent educational evaluation, but not at public expense. An independent educational evaluation at public expense must be completed within 30 days of a parent written request unless the school district initiates an impartial due process hearing or the parent or school district offers reasonable grounds to show that such 30 day time period should be extended. If the due process hearing decision indicates that the parent is entitled to an independent educational evaluation, it must be completed within 30 days of the decision unless the parent or the school district offers reasonable grounds to show that such 30 day period should be extended. If a parent disagrees with the summary report or recommendations of the multidisciplinary conference or the findings of any educational evaluation which results therefrom, the school district shall not proceed with a placement based upon such evaluation and the child shall remain in his or her regular classroom setting. No child shall be eligible for admission to a special class for children with a mental disability who are educable or for children with a mental disability who are trainable except with a psychological evaluation and recommendation by a school psychologist. Consent shall be obtained from the parent of a child before any evaluation is conducted. If consent is not given by the parent or if the parent disagrees with the findings of the evaluation, then the school district may initiate an impartial due process hearing under this Section. The school district may evaluate the child if that is the decision resulting from the impartial due process hearing and the decision is not appealed or if the decision is affirmed on appeal. The determination of eligibility shall be made and the IEP meeting shall be completed within 60 school days from the date of written parental consent. In those instances when written parental consent is obtained with fewer than 60 pupil attendance days left in the school year, the eligibility determination shall be made and the IEP meeting shall be completed prior to the first day of the following school year. Special education and related services must be provided in accordance with the student's IEP no later than 10 school attendance days after notice is provided to the parents pursuant to Section 300.503 of Title 34 of the Code of Federal Regulations and implementing rules adopted by the State Board of Education. The appropriate program pursuant to the individualized educational program of students whose native tongue is a language other than English shall reflect the special education, cultural and linguistic needs. No later than September 1, 1993, the State Board of Education shall establish standards for the development, implementation and monitoring of appropriate bilingual special individualized educational programs. The State Board of Education shall further incorporate appropriate monitoring procedures to verify implementation of these standards. The district shall indicate to the parent and the State Board of Education the nature of the services the child will receive for the regular school term while waiting placement in the appropriate special education class.
If the child is deaf, hard of hearing, blind, or visually impaired and he or she might be eligible to receive services from the Illinois School for the Deaf or the Illinois School for the Visually Impaired, the school district shall notify the parents, in writing, of the existence of these schools and the services they provide and shall make a reasonable effort to inform the parents of the existence of other, local schools that provide similar services and the services that these other schools provide. This notification shall include without limitation information on school services, school admissions criteria, and school contact information.
In the development of the individualized education program for a student who has a disability on the autism spectrum (which includes autistic disorder, Asperger's disorder, pervasive developmental disorder not otherwise specified, childhood disintegrative disorder, and Rett Syndrome, as defined in the Diagnostic and Statistical Manual of Mental Disorders, fourth edition (DSM-IV, 2000)), the IEP team shall consider all of the following factors:
(1) The verbal and nonverbal communication needs of

the child.

(2) The need to develop social interaction skills

and proficiencies.

(3) The needs resulting from the child's unusual

responses to sensory experiences.

(4) The needs resulting from resistance to

environmental change or change in daily routines.

(5) The needs resulting from engagement in

repetitive activities and stereotyped movements.

(6) The need for any positive behavioral

interventions, strategies, and supports to address any behavioral difficulties resulting from autism spectrum disorder.

(7) Other needs resulting from the child's

disability that impact progress in the general curriculum, including social and emotional development.

Public Act 95-257 does not create any new entitlement to a service, program, or benefit, but must not affect any entitlement to a service, program, or benefit created by any other law.
If the student may be eligible to participate in the Home-Based Support Services Program for Adults with Mental Disabilities authorized under the Developmental Disability and Mental Disability Services Act upon becoming an adult, the student's individualized education program shall include plans for (i) determining the student's eligibility for those home-based services, (ii) enrolling the student in the program of home-based services, and (iii) developing a plan for the student's most effective use of the home-based services after the student becomes an adult and no longer receives special educational services under this Article. The plans developed under this paragraph shall include specific actions to be taken by specified individuals, agencies, or officials.
(c) In the development of the individualized education program for a student who is functionally blind, it shall be presumed that proficiency in Braille reading and writing is essential for the student's satisfactory educational progress. For purposes of this subsection, the State Board of Education shall determine the criteria for a student to be classified as functionally blind. Students who are not currently identified as functionally blind who are also entitled to Braille instruction include: (i) those whose vision loss is so severe that they are unable to read and write at a level comparable to their peers solely through the use of vision, and (ii) those who show evidence of progressive vision loss that may result in functional blindness. Each student who is functionally blind shall be entitled to Braille reading and writing instruction that is sufficient to enable the student to communicate with the same level of proficiency as other students of comparable ability. Instruction should be provided to the extent that the student is physically and cognitively able to use Braille. Braille instruction may be used in combination with other special education services appropriate to the student's educational needs. The assessment of each student who is functionally blind for the purpose of developing the student's individualized education program shall include documentation of the student's strengths and weaknesses in Braille skills. Each person assisting in the development of the individualized education program for a student who is functionally blind shall receive information describing the benefits of Braille instruction. The individualized education program for each student who is functionally blind shall specify the appropriate learning medium or media based on the assessment report.
(d) To the maximum extent appropriate, the placement shall provide the child with the opportunity to be educated with children who do not have a disability; provided that children with disabilities who are recommended to be placed into regular education classrooms are provided with supplementary services to assist the children with disabilities to benefit from the regular classroom instruction and are included on the teacher's regular education class register. Subject to the limitation of the preceding sentence, placement in special classes, separate schools or other removal of the child with a disability from the regular educational environment shall occur only when the nature of the severity of the disability is such that education in the regular classes with the use of supplementary aids and services cannot be achieved satisfactorily. The placement of English learners with disabilities shall be in non-restrictive environments which provide for integration with peers who do not have disabilities in bilingual classrooms. Annually, each January, school districts shall report data on students from non-English speaking backgrounds receiving special education and related services in public and private facilities as prescribed in Section 2-3.30. If there is a disagreement between parties involved regarding the special education placement of any child, either in-state or out-of-state, the placement is subject to impartial due process procedures described in Article 10 of the Rules and Regulations to Govern the Administration and Operation of Special Education.
(e) No child who comes from a home in which a language other than English is the principal language used may be assigned to any class or program under this Article until he has been given, in the principal language used by the child and used in his home, tests reasonably related to his cultural environment. All testing and evaluation materials and procedures utilized for evaluation and placement shall not be linguistically, racially or culturally discriminatory.
(f) Nothing in this Article shall be construed to require any child to undergo any physical examination or medical treatment whose parents object thereto on the grounds that such examination or treatment conflicts with his religious beliefs.
(g) School boards or their designee shall provide to the parents of a child prior written notice of any decision (a) proposing to initiate or change, or (b) refusing to initiate or change, the identification, evaluation, or educational placement of the child or the provision of a free appropriate public education to their child, and the reasons therefor. Such written notification shall also inform the parent of the opportunity to present complaints with respect to any matter relating to the educational placement of the student, or the provision of a free appropriate public education and to have an impartial due process hearing on the complaint. The notice shall inform the parents in the parents' native language, unless it is clearly not feasible to do so, of their rights and all procedures available pursuant to this Act and the federal Individuals with Disabilities Education Improvement Act of 2004 (Public Law 108-446); it shall be the responsibility of the State Superintendent to develop uniform notices setting forth the procedures available under this Act and the federal Individuals with Disabilities Education Improvement Act of 2004 (Public Law 108-446) to be used by all school boards. The notice shall also inform the parents of the availability upon request of a list of free or low-cost legal and other relevant services available locally to assist parents in initiating an impartial due process hearing. The State Superintendent shall revise the uniform notices required by this subsection (g) to reflect current law and procedures at least once every 2 years. Any parent who is deaf, or does not normally communicate using spoken English, who participates in a meeting with a representative of a local educational agency for the purposes of developing an individualized educational program shall be entitled to the services of an interpreter.
(g-5) For purposes of this subsection (g-5), "qualified professional" means an individual who holds credentials to evaluate the child in the domain or domains for which an evaluation is sought or an intern working under the direct supervision of a qualified professional, including a master's or doctoral degree candidate.
To ensure that a parent can participate fully and effectively with school personnel in the development of appropriate educational and related services for his or her child, the parent, an independent educational evaluator, or a qualified professional retained by or on behalf of a parent or child must be afforded reasonable access to educational facilities, personnel, classrooms, and buildings and to the child as provided in this subsection (g-5). The requirements of this subsection (g-5) apply to any public school facility, building, or program and to any facility, building, or program supported in whole or in part by public funds. Prior to visiting a school, school building, or school facility, the parent, independent educational evaluator, or qualified professional may be required by the school district to inform the building principal or supervisor in writing of the proposed visit, the purpose of the visit, and the approximate duration of the visit. The visitor and the school district shall arrange the visit or visits at times that are mutually agreeable. Visitors shall comply with school safety, security, and visitation policies at all times. School district visitation policies must not conflict with this subsection (g-5). Visitors shall be required to comply with the requirements of applicable privacy laws, including those laws protecting the confidentiality of education records such as the federal Family Educational Rights and Privacy Act and the Illinois School Student Records Act. The visitor shall not disrupt the educational process.
(1) A parent must be afforded reasonable access of

sufficient duration and scope for the purpose of observing his or her child in the child's current educational placement, services, or program or for the purpose of visiting an educational placement or program proposed for the child.

(2) An independent educational evaluator or a

qualified professional retained by or on behalf of a parent or child must be afforded reasonable access of sufficient duration and scope for the purpose of conducting an evaluation of the child, the child's performance, the child's current educational program, placement, services, or environment, or any educational program, placement, services, or environment proposed for the child, including interviews of educational personnel, child observations, assessments, tests or assessments of the child's educational program, services, or placement or of any proposed educational program, services, or placement. If one or more interviews of school personnel are part of the evaluation, the interviews must be conducted at a mutually agreed upon time, date, and place that do not interfere with the school employee's school duties. The school district may limit interviews to personnel having information relevant to the child's current educational services, program, or placement or to a proposed educational service, program, or placement.

(h) (Blank).
(i) (Blank).
(j) (Blank).
(k) (Blank).
(l) (Blank).
(m) (Blank).
(n) (Blank).
(o) (Blank).
(Source: P.A. 99-30, eff. 7-10-15; 99-143, eff. 7-27-15; 99-642, eff. 7-28-16; 100-122, eff. 8-18-17.)

(105 ILCS 5/14-8.02a)
(Text of Section from P.A. 100-122)
Sec. 14-8.02a. Impartial due process hearing; civil action.
(a) This Section shall apply to all impartial due process hearings requested on or after July 1, 2005. Impartial due process hearings requested before July 1, 2005 shall be governed by the rules described in Public Act 89-652.
(a-5) For purposes of this Section and Section 14-8.02b of this Code, days shall be computed in accordance with Section 1.11 of the Statute on Statutes.
(b) The State Board of Education shall establish an impartial due process hearing system in accordance with this Section and may, with the advice and approval of the Advisory Council on Education of Children with Disabilities, promulgate rules and regulations consistent with this Section to establish the rules and procedures for due process hearings.
(c) (Blank).
(d) (Blank).
(e) (Blank).
(f) An impartial due process hearing shall be convened upon the request of a parent, student if at least 18 years of age or emancipated, or a school district. A school district shall make a request in writing to the State Board of Education and promptly mail a copy of the request to the parents or student (if at least 18 years of age or emancipated) at the parent's or student's last known address. A request made by the parent or student shall be made in writing to the superintendent of the school district where the student resides. The superintendent shall forward the request to the State Board of Education within 5 days after receipt of the request. The request shall be filed no more than 2 years following the date the person or school district knew or should have known of the event or events forming the basis for the request. The request shall, at a minimum, contain all of the following:
(1) The name of the student, the address of the

student's residence, and the name of the school the student is attending.

(2) In the case of homeless children (as defined

under the federal McKinney-Vento Homeless Assistance Act (42 U.S.C. 11434a(2)), available contact information for the student and the name of the school the student is attending.

(3) A description of the nature of the problem

relating to the actual or proposed placement, identification, services, or evaluation of the student, including facts relating to the problem.

(4) A proposed resolution of the problem to the

extent known and available to the party at the time.

(f-5) Within 3 days after receipt of the hearing request, the State Board of Education shall appoint a due process hearing officer using a rotating appointment system and shall notify the hearing officer of his or her appointment.
For a school district other than a school district located in a municipality having a population exceeding 500,000, a hearing officer who is a current resident of the school district, special education cooperative, or other public entity involved in the hearing shall recuse himself or herself. A hearing officer who is a former employee of the school district, special education cooperative, or other public entity involved in the hearing shall immediately disclose the former employment to the parties and shall recuse himself or herself, unless the parties otherwise agree in writing. A hearing officer having a personal or professional interest that may conflict with his or her objectivity in the hearing shall disclose the conflict to the parties and shall recuse himself or herself unless the parties otherwise agree in writing. For purposes of this subsection an assigned hearing officer shall be considered to have a conflict of interest if, at any time prior to the issuance of his or her written decision, he or she knows or should know that he or she may receive remuneration from a party to the hearing within 3 years following the conclusion of the due process hearing.
A party to a due process hearing shall be permitted one substitution of hearing officer as a matter of right, in accordance with procedures established by the rules adopted by the State Board of Education under this Section. The State Board of Education shall randomly select and appoint another hearing officer within 3 days after receiving notice that the appointed hearing officer is ineligible to serve or upon receiving a proper request for substitution of hearing officer. If a party withdraws its request for a due process hearing after a hearing officer has been appointed, that hearing officer shall retain jurisdiction over a subsequent hearing that involves the same parties and is requested within one year from the date of withdrawal of the previous request, unless that hearing officer is unavailable.
Any party may raise facts that constitute a conflict of interest for the hearing officer at any time before or during the hearing and may move for recusal.
(g) Impartial due process hearings shall be conducted pursuant to this Section and any rules and regulations promulgated by the State Board of Education consistent with this Section and other governing laws and regulations. The hearing shall address only those issues properly raised in the hearing request under subsection (f) of this Section or, if applicable, in the amended hearing request under subsection (g-15) of this Section. The hearing shall be closed to the public unless the parents request that the hearing be open to the public. The parents involved in the hearing shall have the right to have the student who is the subject of the hearing present. The hearing shall be held at a time and place which are reasonably convenient to the parties involved. Upon the request of a party, the hearing officer shall hold the hearing at a location neutral to the parties if the hearing officer determines that there is no cost for securing the use of the neutral location. Once appointed, the impartial due process hearing officer shall not communicate with the State Board of Education or its employees concerning the hearing, except that, where circumstances require, communications for administrative purposes that do not deal with substantive or procedural matters or issues on the merits are authorized, provided that the hearing officer promptly notifies all parties of the substance of the communication as a matter of record.
(g-5) Unless the school district has previously provided prior written notice to the parent or student (if at least 18 years of age or emancipated) regarding the subject matter of the hearing request, the school district shall, within 10 days after receiving a hearing request initiated by a parent or student (if at least 18 years of age or emancipated), provide a written response to the request that shall include all of the following:
(1) An explanation of why the school district

proposed or refused to take the action or actions described in the hearing request.

(2) A description of other options the IEP team

considered and the reasons why those options were rejected.

(3) A description of each evaluation procedure,

assessment, record, report, or other evidence the school district used as the basis for the proposed or refused action or actions.

(4) A description of the factors that are or were

relevant to the school district's proposed or refused action or actions.

(g-10) When the hearing request has been initiated by a school district, within 10 days after receiving the request, the parent or student (if at least 18 years of age or emancipated) shall provide the school district with a response that specifically addresses the issues raised in the school district's hearing request. The parent's or student's response shall be provided in writing, unless he or she is illiterate or has a disability that prevents him or her from providing a written response. The parent's or student's response may be provided in his or her native language, if other than English. In the event that illiteracy or another disabling condition prevents the parent or student from providing a written response, the school district shall assist the parent or student in providing the written response.
(g-15) Within 15 days after receiving notice of the hearing request, the non-requesting party may challenge the sufficiency of the request by submitting its challenge in writing to the hearing officer. Within 5 days after receiving the challenge to the sufficiency of the request, the hearing officer shall issue a determination of the challenge in writing to the parties. In the event that the hearing officer upholds the challenge, the party who requested the hearing may, with the consent of the non-requesting party or hearing officer, file an amended request. Amendments are permissible for the purpose of raising issues beyond those in the initial hearing request. In addition, the party who requested the hearing may amend the request once as a matter of right by filing the amended request within 5 days after filing the initial request. An amended request, other than an amended request as a matter of right, shall be filed by the date determined by the hearing officer, but in no event any later than 5 days prior to the date of the hearing. If an amended request, other than an amended request as a matter of right, raises issues that were not part of the initial request, the applicable timeline for a hearing, including the timeline under subsection (g-20) of this Section, shall recommence.
(g-20) Within 15 days after receiving a request for a hearing from a parent or student (if at least 18 years of age or emancipated) or, in the event that the school district requests a hearing, within 15 days after initiating the request, the school district shall convene a resolution meeting with the parent and relevant members of the IEP team who have specific knowledge of the facts contained in the request for the purpose of resolving the problem that resulted in the request. The resolution meeting shall include a representative of the school district who has decision-making authority on behalf of the school district. Unless the parent is accompanied by an attorney at the resolution meeting, the school district may not include an attorney representing the school district.
The resolution meeting may not be waived unless agreed to in writing by the school district and the parent or student (if at least 18 years of age or emancipated) or the parent or student (if at least 18 years of age or emancipated) and the school district agree in writing to utilize mediation in place of the resolution meeting. If either party fails to cooperate in the scheduling or convening of the resolution meeting, the hearing officer may order an extension of the timeline for completion of the resolution meeting or, upon the motion of a party and at least 7 days after ordering the non-cooperating party to cooperate, order the dismissal of the hearing request or the granting of all relief set forth in the request, as appropriate.
In the event that the school district and the parent or student (if at least 18 years of age or emancipated) agree to a resolution of the problem that resulted in the hearing request, the terms of the resolution shall be committed to writing and signed by the parent or student (if at least 18 years of age or emancipated) and the representative of the school district with decision-making authority. The agreement shall be legally binding and shall be enforceable in any State or federal court of competent jurisdiction. In the event that the parties utilize the resolution meeting process, the process shall continue until no later than the 30th day following the receipt of the hearing request by the non-requesting party (or as properly extended by order of the hearing officer) to resolve the issues underlying the request, at which time the timeline for completion of the impartial due process hearing shall commence. The State Board of Education may, by rule, establish additional procedures for the conduct of resolution meetings.
(g-25) If mutually agreed to in writing, the parties to a hearing request may request State-sponsored mediation as a substitute for the resolution process described in subsection (g-20) of this Section or may utilize mediation at the close of the resolution process if all issues underlying the hearing request have not been resolved through the resolution process.
(g-30) If mutually agreed to in writing, the parties to a hearing request may waive the resolution process described in subsection (g-20) of this Section. Upon signing a written agreement to waive the resolution process, the parties shall be required to forward the written waiver to the hearing officer appointed to the case within 2 business days following the signing of the waiver by the parties. The timeline for the impartial due process hearing shall commence on the date of the signing of the waiver by the parties.
(g-35) The timeline for completing the impartial due process hearing, as set forth in subsection (h) of this Section, shall be initiated upon the occurrence of any one of the following events:
(1) The unsuccessful completion of the resolution

process as described in subsection (g-20) of this Section.

(2) The mutual agreement of the parties to waive the

resolution process as described in subsection (g-25) or (g-30) of this Section.

(g-40) The hearing officer shall convene a prehearing conference no later than 14 days before the scheduled date for the due process hearing for the general purpose of aiding in the fair, orderly, and expeditious conduct of the hearing. The hearing officer shall provide the parties with written notice of the prehearing conference at least 7 days in advance of the conference. The written notice shall require the parties to notify the hearing officer by a date certain whether they intend to participate in the prehearing conference. The hearing officer may conduct the prehearing conference in person or by telephone. Each party shall at the prehearing conference (1) disclose whether it is represented by legal counsel or intends to retain legal counsel; (2) clarify matters it believes to be in dispute in the case and the specific relief being sought; (3) disclose whether there are any additional evaluations for the student that it intends to introduce into the hearing record that have not been previously disclosed to the other parties; (4) disclose a list of all documents it intends to introduce into the hearing record, including the date and a brief description of each document; and (5) disclose the names of all witnesses it intends to call to testify at the hearing. The hearing officer shall specify the order of presentation to be used at the hearing. If the prehearing conference is held by telephone, the parties shall transmit the information required in this paragraph in such a manner that it is available to all parties at the time of the prehearing conference. The State Board of Education may, by rule, establish additional procedures for the conduct of prehearing conferences.
(g-45) The impartial due process hearing officer shall not initiate or participate in any ex parte communications with the parties, except to arrange the date, time, and location of the prehearing conference, due process hearing, or other status conferences convened at the discretion of the hearing officer and to receive confirmation of whether a party intends to participate in the prehearing conference.
(g-50) The parties shall disclose and provide to each other any evidence which they intend to submit into the hearing record no later than 5 days before the hearing. Any party to a hearing has the right to prohibit the introduction of any evidence at the hearing that has not been disclosed to that party at least 5 days before the hearing. The party requesting a hearing shall not be permitted at the hearing to raise issues that were not raised in the party's initial or amended request, unless otherwise permitted in this Section.
(g-55) All reasonable efforts must be made by the parties to present their respective cases at the hearing within a cumulative period of 7 days. When scheduling hearing dates, the hearing officer shall schedule the final day of the hearing no more than 30 calendar days after the first day of the hearing unless good cause is shown. This subsection (g-55) shall not be applied in a manner that (i) denies any party to the hearing a fair and reasonable allocation of time and opportunity to present its case in its entirety or (ii) deprives any party to the hearing of the safeguards accorded under the federal Individuals with Disabilities Education Improvement Act of 2004 (Public Law 108-446), regulations promulgated under the Individuals with Disabilities Education Improvement Act of 2004, or any other applicable law. The school district shall present evidence that the special education needs of the child have been appropriately identified and that the special education program and related services proposed to meet the needs of the child are adequate, appropriate, and available. Any party to the hearing shall have the right to (1) be represented by counsel and be accompanied and advised by individuals with special knowledge or training with respect to the problems of children with disabilities, at the party's own expense; (2) present evidence and confront and cross-examine witnesses; (3) move for the exclusion of witnesses from the hearing until they are called to testify, provided, however, that this provision may not be invoked to exclude the individual designated by a party to assist that party or its representative in the presentation of the case; (4) obtain a written or electronic verbatim record of the proceedings within 30 days of receipt of a written request from the parents by the school district; and (5) obtain a written decision, including findings of fact and conclusions of law, within 10 days after the conclusion of the hearing. If at issue, the school district shall present evidence that it has properly identified and evaluated the nature and severity of the student's suspected or identified disability and that, if the student has been or should have been determined eligible for special education and related services, that it is providing or has offered a free appropriate public education to the student in the least restrictive environment, consistent with procedural safeguards and in accordance with an individualized educational program. At any time prior to the conclusion of the hearing, the impartial due process hearing officer shall have the authority to require additional information and order independent evaluations for the student at the expense of the school district. The State Board of Education and the school district shall share equally the costs of providing a written or electronic verbatim record of the proceedings. Any party may request that the due process hearing officer issue a subpoena to compel the testimony of witnesses or the production of documents relevant to the resolution of the hearing. Whenever a person refuses to comply with any subpoena issued under this Section, the circuit court of the county in which that hearing is pending, on application of the impartial hearing officer or the party requesting the issuance of the subpoena, may compel compliance through the contempt powers of the court in the same manner as if the requirements of a subpoena issued by the court had been disobeyed.
(h) The impartial hearing officer shall issue a written decision, including findings of fact and conclusions of law, within 10 days after the conclusion of the hearing and send by certified mail a copy of the decision to the parents or student (if the student requests the hearing), the school district, the director of special education, legal representatives of the parties, and the State Board of Education. Unless the hearing officer has granted specific extensions of time at the request of a party, a final decision, including the clarification of a decision requested under this subsection, shall be reached and mailed to the parties named above not later than 45 days after the initiation of the timeline for conducting the hearing, as described in subsection (g-35) of this Section. The decision shall specify the educational and related services that shall be provided to the student in accordance with the student's needs and the timeline for which the school district shall submit evidence to the State Board of Education to demonstrate compliance with the hearing officer's decision in the event that the decision orders the school district to undertake corrective action. The hearing officer shall retain jurisdiction for the sole purpose of considering a request for clarification of the final decision submitted in writing by a party to the impartial hearing officer within 5 days after receipt of the decision. A copy of the request for clarification shall specify the portions of the decision for which clarification is sought and shall be mailed to all parties of record and to the State Board of Education. The request shall operate to stay implementation of those portions of the decision for which clarification is sought, pending action on the request by the hearing officer, unless the parties otherwise agree. The hearing officer shall issue a clarification of the specified portion of the decision or issue a partial or full denial of the request in writing within 10 days of receipt of the request and mail copies to all parties to whom the decision was mailed. This subsection does not permit a party to request, or authorize a hearing officer to entertain, reconsideration of the decision itself. The statute of limitations for seeking review of the decision shall be tolled from the date the request is submitted until the date the hearing officer acts upon the request. The hearing officer's decision shall be binding upon the school district and the parents unless a civil action is commenced.
(i) Any party to an impartial due process hearing aggrieved by the final written decision of the impartial due process hearing officer shall have the right to commence a civil action with respect to the issues presented in the impartial due process hearing. That civil action shall be brought in any court of competent jurisdiction within 120 days after a copy of the decision of the impartial due process hearing officer is mailed to the party as provided in subsection (h). The civil action authorized by this subsection shall not be exclusive of any rights or causes of action otherwise available. The commencement of a civil action under this subsection shall operate as a supersedeas. In any action brought under this subsection the Court shall receive the records of the impartial due process hearing, shall hear additional evidence at the request of a party, and, basing its decision on the preponderance of the evidence, shall grant such relief as the court determines is appropriate. In any instance where a school district willfully disregards applicable regulations or statutes regarding a child covered by this Article, and which disregard has been detrimental to the child, the school district shall be liable for any reasonable attorney's fees incurred by the parent in connection with proceedings under this Section.
(j) During the pendency of any administrative or judicial proceeding conducted pursuant to this Section, including mediation (if the school district or other public entity voluntarily agrees to participate in mediation), unless the school district and the parents or student (if at least 18 years of age or emancipated) otherwise agree, the student shall remain in his or her present educational placement and continue in his or her present eligibility status and special education and related services, if any. If mediation fails to resolve the dispute between the parties, or if the parties do not agree to use mediation, the parent (or student if 18 years of age or older or emancipated) shall have 10 days after the mediation concludes, or after a party declines to use mediation, to file a request for a due process hearing in order to continue to invoke the "stay-put" provisions of this subsection (j). If applying for initial admission to the school district, the student shall, with the consent of the parents (if the student is not at least 18 years of age or emancipated), be placed in the school district program until all such proceedings have been completed. The costs for any special education and related services or placement incurred following 60 school days after the initial request for evaluation shall be borne by the school district if the services or placement is in accordance with the final determination as to the special education and related services or placement that must be provided to the child, provided that during that 60 day period there have been no delays caused by the child's parent. The requirements and procedures of this subsection (j) shall be included in the uniform notices developed by the State Superintendent under subsection (g) of Section 14-8.02 of this Code.
(k) Whenever the parents of a child of the type described in Section 14-1.02 are not known, are unavailable, or the child is a ward of the State, a person shall be assigned to serve as surrogate parent for the child in matters relating to the identification, evaluation, and educational placement of the child and the provision of a free appropriate public education to the child. Persons shall be assigned as surrogate parents by the State Superintendent of Education. The State Board of Education shall promulgate rules and regulations establishing qualifications of those persons and their responsibilities and the procedures to be followed in making assignments of persons as surrogate parents. Surrogate parents shall not be employees of the school district, an agency created by joint agreement under Section 10-22.31, an agency involved in the education or care of the student, or the State Board of Education. Services of any person assigned as surrogate parent shall terminate if the parent becomes available unless otherwise requested by the parents. The assignment of a person as surrogate parent at no time supersedes, terminates, or suspends the parents' legal authority relative to the child. Any person participating in good faith as surrogate parent on behalf of the child before school officials or a hearing officer shall have immunity from civil or criminal liability that otherwise might result by reason of that participation, except in cases of willful and wanton misconduct.
(l) At all stages of the hearing the hearing officer shall require that interpreters be made available by the school district for persons who are deaf or for persons whose normally spoken language is other than English.
(m) If any provision of this Section or its application to any person or circumstance is held invalid, the invalidity of that provision or application does not affect other provisions or applications of the Section that can be given effect without the invalid application or provision, and to this end the provisions of this Section are severable, unless otherwise provided by this Section.
(Source: P.A. 100-122, eff. 8-18-17.)

(Text of Section from P.A. 100-159)
Sec. 14-8.02a. Impartial due process hearing; civil action.
(a) This Section shall apply to all impartial due process hearings requested on or after July 1, 2005. Impartial due process hearings requested before July 1, 2005 shall be governed by the rules described in Public Act 89-652.
(a-5) For purposes of this Section and Section 14-8.02b of this Code, days shall be computed in accordance with Section 1.11 of the Statute on Statutes.
(b) The State Board of Education shall establish an impartial due process hearing system in accordance with this Section and may, with the advice and approval of the Advisory Council on Education of Children with Disabilities, promulgate rules and regulations consistent with this Section to establish the rules and procedures for due process hearings.
(c) (Blank).
(d) (Blank).
(e) (Blank).
(f) An impartial due process hearing shall be convened upon the request of a parent, student if at least 18 years of age or emancipated, or a school district. A school district shall make a request in writing to the State Board of Education and promptly mail a copy of the request to the parents or student (if at least 18 years of age or emancipated) at the parent's or student's last known address. A request made by the parent or student shall be made in writing to the superintendent of the school district where the student resides. The superintendent shall forward the request to the State Board of Education within 5 days after receipt of the request. The request shall be filed no more than 2 years following the date the person or school district knew or should have known of the event or events forming the basis for the request. The request shall, at a minimum, contain all of the following:
(1) The name of the student, the address of the

student's residence, and the name of the school the student is attending.

(2) In the case of homeless children (as defined

under the federal McKinney-Vento Homeless Assistance Act (42 U.S.C. 11434a(2)), available contact information for the student and the name of the school the student is attending.

(3) A description of the nature of the problem

relating to the actual or proposed placement, identification, services, or evaluation of the student, including facts relating to the problem.

(4) A proposed resolution of the problem to the

extent known and available to the party at the time.

(f-5) Within 3 days after receipt of the hearing request, the State Board of Education shall appoint a due process hearing officer using a rotating appointment system and shall notify the hearing officer of his or her appointment.
For a school district other than a school district located in a municipality having a population exceeding 500,000, a hearing officer who is a current resident of the school district, special education cooperative, or other public entity involved in the hearing shall recuse himself or herself. A hearing officer who is a former employee of the school district, special education cooperative, or other public entity involved in the hearing shall immediately disclose the former employment to the parties and shall recuse himself or herself, unless the parties otherwise agree in writing. A hearing officer having a personal or professional interest that may conflict with his or her objectivity in the hearing shall disclose the conflict to the parties and shall recuse himself or herself unless the parties otherwise agree in writing. For purposes of this subsection an assigned hearing officer shall be considered to have a conflict of interest if, at any time prior to the issuance of his or her written decision, he or she knows or should know that he or she may receive remuneration from a party to the hearing within 3 years following the conclusion of the due process hearing.
A party to a due process hearing shall be permitted one substitution of hearing officer as a matter of right, in accordance with procedures established by the rules adopted by the State Board of Education under this Section. The State Board of Education shall randomly select and appoint another hearing officer within 3 days after receiving notice that the appointed hearing officer is ineligible to serve or upon receiving a proper request for substitution of hearing officer. If a party withdraws its request for a due process hearing after a hearing officer has been appointed, that hearing officer shall retain jurisdiction over a subsequent hearing that involves the same parties and is requested within one year from the date of withdrawal of the previous request, unless that hearing officer is unavailable.
Any party may raise facts that constitute a conflict of interest for the hearing officer at any time before or during the hearing and may move for recusal.
(g) Impartial due process hearings shall be conducted pursuant to this Section and any rules and regulations promulgated by the State Board of Education consistent with this Section and other governing laws and regulations. The hearing shall address only those issues properly raised in the hearing request under subsection (f) of this Section or, if applicable, in the amended hearing request under subsection (g-15) of this Section. The hearing shall be closed to the public unless the parents request that the hearing be open to the public. The parents involved in the hearing shall have the right to have the student who is the subject of the hearing present. The hearing shall be held at a time and place which are reasonably convenient to the parties involved. Upon the request of a party, the hearing officer shall hold the hearing at a location neutral to the parties if the hearing officer determines that there is no cost for securing the use of the neutral location. Once appointed, the impartial due process hearing officer shall not communicate with the State Board of Education or its employees concerning the hearing, except that, where circumstances require, communications for administrative purposes that do not deal with substantive or procedural matters or issues on the merits are authorized, provided that the hearing officer promptly notifies all parties of the substance of the communication as a matter of record.
(g-5) Unless the school district has previously provided prior written notice to the parent or student (if at least 18 years of age or emancipated) regarding the subject matter of the hearing request, the school district shall, within 10 days after receiving a hearing request initiated by a parent or student (if at least 18 years of age or emancipated), provide a written response to the request that shall include all of the following:
(1) An explanation of why the school district

proposed or refused to take the action or actions described in the hearing request.

(2) A description of other options the IEP team

considered and the reasons why those options were rejected.

(3) A description of each evaluation procedure,

assessment, record, report, or other evidence the school district used as the basis for the proposed or refused action or actions.

(4) A description of the factors that are or were

relevant to the school district's proposed or refused action or actions.

(g-10) When the hearing request has been initiated by a school district, within 10 days after receiving the request, the parent or student (if at least 18 years of age or emancipated) shall provide the school district with a response that specifically addresses the issues raised in the school district's hearing request. The parent's or student's response shall be provided in writing, unless he or she is illiterate or has a disability that prevents him or her from providing a written response. The parent's or student's response may be provided in his or her native language, if other than English. In the event that illiteracy or another disabling condition prevents the parent or student from providing a written response, the school district shall assist the parent or student in providing the written response.
(g-15) Within 15 days after receiving notice of the hearing request, the non-requesting party may challenge the sufficiency of the request by submitting its challenge in writing to the hearing officer. Within 5 days after receiving the challenge to the sufficiency of the request, the hearing officer shall issue a determination of the challenge in writing to the parties. In the event that the hearing officer upholds the challenge, the party who requested the hearing may, with the consent of the non-requesting party or hearing officer, file an amended request. Amendments are permissible for the purpose of raising issues beyond those in the initial hearing request. In addition, the party who requested the hearing may amend the request once as a matter of right by filing the amended request within 5 days after filing the initial request. An amended request, other than an amended request as a matter of right, shall be filed by the date determined by the hearing officer, but in no event any later than 5 days prior to the date of the hearing. If an amended request, other than an amended request as a matter of right, raises issues that were not part of the initial request, the applicable timeline for a hearing, including the timeline under subsection (g-20) of this Section, shall recommence.
(g-20) Within 15 days after receiving a request for a hearing from a parent or student (if at least 18 years of age or emancipated) or, in the event that the school district requests a hearing, within 15 days after initiating the request, the school district shall convene a resolution meeting with the parent and relevant members of the IEP team who have specific knowledge of the facts contained in the request for the purpose of resolving the problem that resulted in the request. The resolution meeting shall include a representative of the school district who has decision-making authority on behalf of the school district. Unless the parent is accompanied by an attorney at the resolution meeting, the school district may not include an attorney representing the school district.
The resolution meeting may not be waived unless agreed to in writing by the school district and the parent or student (if at least 18 years of age or emancipated) or the parent or student (if at least 18 years of age or emancipated) and the school district agree in writing to utilize mediation in place of the resolution meeting. If either party fails to cooperate in the scheduling or convening of the resolution meeting, the hearing officer may order an extension of the timeline for completion of the resolution meeting or, upon the motion of a party and at least 7 days after ordering the non-cooperating party to cooperate, order the dismissal of the hearing request or the granting of all relief set forth in the request, as appropriate.
In the event that the school district and the parent or student (if at least 18 years of age or emancipated) agree to a resolution of the problem that resulted in the hearing request, the terms of the resolution shall be committed to writing and signed by the parent or student (if at least 18 years of age or emancipated) and the representative of the school district with decision-making authority. The agreement shall be legally binding and shall be enforceable in any State or federal court of competent jurisdiction. In the event that the parties utilize the resolution meeting process, the process shall continue until no later than the 30th day following the receipt of the hearing request by the non-requesting party (or as properly extended by order of the hearing officer) to resolve the issues underlying the request, at which time the timeline for completion of the impartial due process hearing shall commence. The State Board of Education may, by rule, establish additional procedures for the conduct of resolution meetings.
(g-25) If mutually agreed to in writing, the parties to a hearing request may request State-sponsored mediation as a substitute for the resolution process described in subsection (g-20) of this Section or may utilize mediation at the close of the resolution process if all issues underlying the hearing request have not been resolved through the resolution process.
(g-30) If mutually agreed to in writing, the parties to a hearing request may waive the resolution process described in subsection (g-20) of this Section. Upon signing a written agreement to waive the resolution process, the parties shall be required to forward the written waiver to the hearing officer appointed to the case within 2 business days following the signing of the waiver by the parties. The timeline for the impartial due process hearing shall commence on the date of the signing of the waiver by the parties.
(g-35) The timeline for completing the impartial due process hearing, as set forth in subsection (h) of this Section, shall be initiated upon the occurrence of any one of the following events:
(1) The unsuccessful completion of the resolution

process as described in subsection (g-20) of this Section.

(2) The mutual agreement of the parties to waive the

resolution process as described in subsection (g-25) or (g-30) of this Section.

(g-40) The hearing officer shall convene a prehearing conference no later than 14 days before the scheduled date for the due process hearing for the general purpose of aiding in the fair, orderly, and expeditious conduct of the hearing. The hearing officer shall provide the parties with written notice of the prehearing conference at least 7 days in advance of the conference. The written notice shall require the parties to notify the hearing officer by a date certain whether they intend to participate in the prehearing conference. The hearing officer may conduct the prehearing conference in person or by telephone. Each party shall at the prehearing conference (1) disclose whether it is represented by legal counsel or intends to retain legal counsel; (2) clarify matters it believes to be in dispute in the case and the specific relief being sought; (3) disclose whether there are any additional evaluations for the student that it intends to introduce into the hearing record that have not been previously disclosed to the other parties; (4) disclose a list of all documents it intends to introduce into the hearing record, including the date and a brief description of each document; and (5) disclose the names of all witnesses it intends to call to testify at the hearing. The hearing officer shall specify the order of presentation to be used at the hearing. If the prehearing conference is held by telephone, the parties shall transmit the information required in this paragraph in such a manner that it is available to all parties at the time of the prehearing conference. The State Board of Education may, by rule, establish additional procedures for the conduct of prehearing conferences.
(g-45) The impartial due process hearing officer shall not initiate or participate in any ex parte communications with the parties, except to arrange the date, time, and location of the prehearing conference, due process hearing, or other status conferences convened at the discretion of the hearing officer and to receive confirmation of whether a party intends to participate in the prehearing conference.
(g-50) The parties shall disclose and provide to each other any evidence which they intend to submit into the hearing record no later than 5 days before the hearing. Any party to a hearing has the right to prohibit the introduction of any evidence at the hearing that has not been disclosed to that party at least 5 days before the hearing. The party requesting a hearing shall not be permitted at the hearing to raise issues that were not raised in the party's initial or amended request, unless otherwise permitted in this Section.
(g-55) All reasonable efforts must be made by the parties to present their respective cases at the hearing within a cumulative period of 7 days. When scheduling hearing dates, the hearing officer shall schedule the final day of the hearing no more than 30 calendar days after the first day of the hearing unless good cause is shown. This subsection (g-55) shall not be applied in a manner that (i) denies any party to the hearing a fair and reasonable allocation of time and opportunity to present its case in its entirety or (ii) deprives any party to the hearing of the safeguards accorded under the federal Individuals with Disabilities Education Improvement Act of 2004 (Public Law 108-446), regulations promulgated under the Individuals with Disabilities Education Improvement Act of 2004, or any other applicable law. The school district shall present evidence that the special education needs of the child have been appropriately identified and that the special education program and related services proposed to meet the needs of the child are adequate, appropriate, and available. Any party to the hearing shall have the right to (1) be represented by counsel and be accompanied and advised by individuals with special knowledge or training with respect to the problems of children with disabilities, at the party's own expense; (2) present evidence and confront and cross-examine witnesses; (3) move for the exclusion of witnesses from the hearing until they are called to testify, provided, however, that this provision may not be invoked to exclude the individual designated by a party to assist that party or its representative in the presentation of the case; (4) obtain a written or electronic verbatim record of the proceedings within 30 days of receipt of a written request from the parents by the school district; and (5) obtain a written decision, including findings of fact and conclusions of law, within 10 days after the conclusion of the hearing. If at issue, the school district shall present evidence that it has properly identified and evaluated the nature and severity of the student's suspected or identified disability and that, if the student has been or should have been determined eligible for special education and related services, that it is providing or has offered a free appropriate public education to the student in the least restrictive environment, consistent with procedural safeguards and in accordance with an individualized educational program. At any time prior to the conclusion of the hearing, the impartial due process hearing officer shall have the authority to require additional information and order independent evaluations for the student at the expense of the school district. The State Board of Education and the school district shall share equally the costs of providing a written or electronic verbatim record of the proceedings. Any party may request that the due process hearing officer issue a subpoena to compel the testimony of witnesses or the production of documents relevant to the resolution of the hearing. Whenever a person refuses to comply with any subpoena issued under this Section, the circuit court of the county in which that hearing is pending, on application of the impartial hearing officer or the party requesting the issuance of the subpoena, may compel compliance through the contempt powers of the court in the same manner as if the requirements of a subpoena issued by the court had been disobeyed.
(h) The impartial hearing officer shall issue a written decision, including findings of fact and conclusions of law, within 10 days after the conclusion of the hearing and send by certified mail a copy of the decision to the parents or student (if the student requests the hearing), the school district, the director of special education, legal representatives of the parties, and the State Board of Education. Unless the hearing officer has granted specific extensions of time at the request of a party, a final decision, including the clarification of a decision requested under this subsection, shall be reached and mailed to the parties named above not later than 45 days after the initiation of the timeline for conducting the hearing, as described in subsection (g-35) of this Section. The decision shall specify the educational and related services that shall be provided to the student in accordance with the student's needs and the timeline for which the school district shall submit evidence to the State Board of Education to demonstrate compliance with the hearing officer's decision in the event that the decision orders the school district to undertake corrective action. The hearing officer shall retain jurisdiction for the sole purpose of considering a request for clarification of the final decision submitted in writing by a party to the impartial hearing officer within 5 days after receipt of the decision. A copy of the request for clarification shall specify the portions of the decision for which clarification is sought and shall be mailed to all parties of record and to the State Board of Education. The request shall operate to stay implementation of those portions of the decision for which clarification is sought, pending action on the request by the hearing officer, unless the parties otherwise agree. The hearing officer shall issue a clarification of the specified portion of the decision or issue a partial or full denial of the request in writing within 10 days of receipt of the request and mail copies to all parties to whom the decision was mailed. This subsection does not permit a party to request, or authorize a hearing officer to entertain, reconsideration of the decision itself. The statute of limitations for seeking review of the decision shall be tolled from the date the request is submitted until the date the hearing officer acts upon the request. The hearing officer's decision shall be binding upon the school district and the parents unless a civil action is commenced.
(i) Any party to an impartial due process hearing aggrieved by the final written decision of the impartial due process hearing officer shall have the right to commence a civil action with respect to the issues presented in the impartial due process hearing. That civil action shall be brought in any court of competent jurisdiction within 120 days after a copy of the decision of the impartial due process hearing officer is mailed to the party as provided in subsection (h). The civil action authorized by this subsection shall not be exclusive of any rights or causes of action otherwise available. The commencement of a civil action under this subsection shall operate as a supersedeas. In any action brought under this subsection the Court shall receive the records of the impartial due process hearing, shall hear additional evidence at the request of a party, and, basing its decision on the preponderance of the evidence, shall grant such relief as the court determines is appropriate. In any instance where a school district willfully disregards applicable regulations or statutes regarding a child covered by this Article, and which disregard has been detrimental to the child, the school district shall be liable for any reasonable attorney's fees incurred by the parent in connection with proceedings under this Section.
(j) During the pendency of any administrative or judicial proceeding conducted pursuant to this Section, including mediation (if the school district or other public entity voluntarily agrees to participate in mediation), unless the school district and the parents or student (if at least 18 years of age or emancipated) otherwise agree, the student shall remain in his or her present educational placement and continue in his or her present eligibility status and special education and related services, if any. If mediation fails to resolve the dispute between the parties, the parent (or student if 18 years of age or older or emancipated) shall have 10 days after the mediation concludes to file a request for a due process hearing in order to continue to invoke the "stay-put" provisions of this subsection (j). If applying for initial admission to the school district, the student shall, with the consent of the parents (if the student is not at least 18 years of age or emancipated), be placed in the school district program until all such proceedings have been completed. The costs for any special education and related services or placement incurred following 60 school days after the initial request for evaluation shall be borne by the school district if the services or placement is in accordance with the final determination as to the special education and related services or placement that must be provided to the child, provided that during that 60 day period there have been no delays caused by the child's parent.
(k) Whenever the parents of a child of the type described in Section 14-1.02 are not known, are unavailable, or the child is a youth in care as defined in Section 4d of the Children and Family Services Act, a person shall be assigned to serve as surrogate parent for the child in matters relating to the identification, evaluation, and educational placement of the child and the provision of a free appropriate public education to the child. Persons shall be assigned as surrogate parents by the State Superintendent of Education. The State Board of Education shall promulgate rules and regulations establishing qualifications of those persons and their responsibilities and the procedures to be followed in making assignments of persons as surrogate parents. Surrogate parents shall not be employees of the school district, an agency created by joint agreement under Section 10-22.31, an agency involved in the education or care of the student, or the State Board of Education. Services of any person assigned as surrogate parent shall terminate if the parent becomes available unless otherwise requested by the parents. The assignment of a person as surrogate parent at no time supersedes, terminates, or suspends the parents' legal authority relative to the child. Any person participating in good faith as surrogate parent on behalf of the child before school officials or a hearing officer shall have immunity from civil or criminal liability that otherwise might result by reason of that participation, except in cases of willful and wanton misconduct.
(l) At all stages of the hearing the hearing officer shall require that interpreters be made available by the school district for persons who are deaf or for persons whose normally spoken language is other than English.
(m) If any provision of this Section or its application to any person or circumstance is held invalid, the invalidity of that provision or application does not affect other provisions or applications of the Section that can be given effect without the invalid application or provision, and to this end the provisions of this Section are severable, unless otherwise provided by this Section.
(Source: P.A. 100-159, eff. 8-18-17.)

(105 ILCS 5/14-8.02b)
Sec. 14-8.02b. Expedited Hearings.
(a) The changes made to this Section by this amendatory Act of the 94th General Assembly shall apply to all expedited hearings requested on or after the effective date of this amendatory Act of the 94th General Assembly.
(b) Unless otherwise provided by this Section, the provisions of Section 14-8.02a are applicable to this Section. The State Board of Education shall provide for the conduct of expedited hearings in accordance with the Individuals with Disabilities Education Act, Public Law 108-446, 20 USC Sections 1400 et seq. (hereafter IDEA).
(c) An expedited hearing may be requested by:
(i) a parent or student if the student is at least 18

years of age or emancipated, if there is a disagreement with regard to a determination that the student's behavior was not a manifestation of the student's disability, or if there is a disagreement regarding the district's decision to move the student to an interim alternative educational setting for behavior at school, on school premises, or at a school function involving a weapon or drug or for behavior at school, on school premises, or at a school function involving the infliction of serious bodily injury by the student, as defined by IDEA pursuant to Section 615(k)(1)(G); and

(ii) a school district, if school personnel believe

that maintaining the current placement of the student is substantially likely to result in injury to the student or others pursuant to Section 615(k)(3)(A) of IDEA.

(d) A school district shall make a request in writing to the State Board of Education and promptly mail a copy of the request to the parents or student (if at least 18 years of age or emancipated) at the parents' or student's last known address. A request made by the parent or student (if at least 18 years of age or emancipated) shall be made in writing to the superintendent of the school district in which the student resides, who shall forward the request to the State Board of Education within one business day of receipt of the request. Upon receipt of the request, the State Board of Education shall appoint a due process hearing officer using a rotating appointment system and shall notify the hearing officer of his or her appointment.
(e) A request for an expedited hearing initiated by a district for the sole purpose of moving a student from his or her current placement to an interim alternative educational setting because of dangerous misconduct must be accompanied by all documentation that substantiates the district's position that maintaining the student in his or her current placement is substantially likely to result in injury to the student or to others. Also, the documentation shall include written statements of (1) whether the district is represented by legal counsel or intends to retain legal counsel; (2) the matters the district believes to be in dispute in the case and the specific relief being sought; and (3) the names of all witnesses the district intends to call to testify at the hearing.
(f) An expedited hearing requested by the parent or student (if at least 18 years of age or emancipated) to challenge the removal of the student from his or her current placement to an interim alternative educational setting or a manifestation determination made by the district as described in IDEA shall include a written statement as to the reason the parent believes that the action taken by the district is not supported by substantial evidence and all relevant documentation in the parent's possession. Also, the documentation shall include written statements of (1) whether the parent is represented by legal counsel or intends to retain legal counsel; (2) the matters the parent believes to be in dispute in the case and the specific relief being sought; and (3) the names of all witnesses the parent intends to call to testify at the hearing.
(g) Except as otherwise described in this subsection (g), the school district shall be required to convene the resolution meeting described in subsection (g-20) of Section 14-8.02a of this Code unless the parties choose to utilize mediation in place of the resolution meeting or waive the resolution meeting in accordance with procedures described in subsection (g-30) of Section 14-8.02a of this Code. The resolution meeting shall be convened within 7 days after the date that the expedited hearing request is received by the district.
(h) The hearing officer shall not initiate or participate in any ex parte communications with the parties, except to arrange the date, time, and location of the expedited hearing. The hearing officer shall contact the parties within 5 days after appointment and set a hearing date which shall be no earlier than 15 calendar days following the school district's receipt of the expedited hearing request or upon completion of the resolution meeting, if earlier, and no later than 20 school days after receipt of the expedited hearing request. The hearing officer shall set a date no less than 2 business days prior to the date of the expedited hearing for the parties to exchange documentation and a list of witnesses. The non-requesting party shall not be required to submit a written response to the expedited hearing request. The parties may request mediation. The mediation shall not delay the timeline set by the hearing officer for conducting the expedited hearing. The length of the hearing shall not exceed 2 days unless good cause is shown. Good cause shall be determined by the hearing officer in his or her sole discretion and may include the unavailability of a party or witness to attend the scheduled hearing.
(i) Any party to the hearing shall have the right to (1) be represented by counsel and be accompanied and advised by individuals with special knowledge or training with respect to the problems of children with disabilities, at the party's own expense; (2) present evidence and confront and cross-examine witnesses; (3) move for the exclusion of witnesses from the hearing until they are called to testify, provided, however, that this provision may not be invoked to exclude the individual designated by a party to assist that party or its representative in the presentation of the case; (4) in accord with the provisions of subsection (g-55) of Section 14-8.02a, obtain a written or electronic verbatim record of the proceedings; and (5) obtain a written decision, including findings of fact and conclusions of law, within 10 school days after the conclusion of the hearing.
(j) The State Board of Education and the school district shall share equally the costs of providing a written or electronic verbatim record of the proceedings. Any party may request that the hearing officer issue a subpoena to compel the testimony of witnesses or the production of documents relevant to the resolution of the hearing. Whenever a person refuses to comply with any subpoena issued under this Section, the circuit court of the county in which that hearing is pending, on application of the impartial hearing officer or the party requesting the issuance of the subpoena, may compel compliance through the contempt powers of the court in the same manner as if the requirements of a subpoena issued by the court had been disobeyed.
(k) The impartial hearing officer shall issue a final written decision, including findings of fact and conclusions of law, within 10 school days after the conclusion of the hearing and mail a copy of the decision to the parents or student (if the student requests the hearing), the school district, the director of special education, legal representatives of the parties, and the State Board of Education.
(l) The hearing officer presiding over the expedited hearing shall hear only that issue or issues identified by IDEA as proper for expedited hearings, leaving all other issues to be heard under a separate request to be initiated and processed in accordance with the hearing procedures provided for in this Article and in accordance with the implementing regulations.
(Source: P.A. 94-1100, eff. 2-2-07.)

(105 ILCS 5/14-8.02c)
Sec. 14-8.02c. Due process hearing officers.
(a) The State Board of Education shall establish a corps of hearing officers in accordance with this Section and may, with the advice and approval of the Advisory Council on Education of Children with Disabilities, adopt rules consistent with this Section to establish the qualifications of and application process for hearing officers.
(b) Hearing officers must, at a minimum, (i) possess a master's or doctor's degree in education or another field related to disability issues or a juris doctor degree; (ii) have knowledge of and the ability to understand the requirements of the federal Individuals with Disabilities Education Act, Article 14 of this Code, the implementation of rules or regulations of these federal and State statutes, and the legal interpretation of the statutes, rules, and regulations by federal and State courts; (iii) have the knowledge and ability to conduct hearings in accordance with appropriate, standard, legal practice; and (iv) have the knowledge and ability to render and write decisions in accordance with appropriate, standard, legal practice. Current employees of the State Board of Education, school districts, special education cooperatives, regional service areas or centers, regional educational cooperatives, State-operated elementary and secondary schools, or private providers of special education facilities or programs may not serve as hearing officers.
(c) If, at any time, the State Board of Education determines that additional hearing officers are needed, the State Board of Education shall recruit hearing officer candidates who meet the criteria set forth in subsection (b) of this Section.
(d) Candidates shall be screened by a 7-member Screening Committee consisting of the following: the Attorney General or his or her designee; the State Superintendent of Education or his or her designee; 3 members appointed by the State Superintendent of Education, one of whom shall be a parent of an individual who is or at one time was eligible to receive special education and related services in an Illinois school district, another of whom shall be a director of special education for an Illinois school district or special education joint agreement, and the other of whom shall be an adult with a disability; and 2 members appointed by the Attorney General, one of whom shall be a parent of an individual who is or at one time was eligible to receive special education and related services in an Illinois school district and the other of whom shall be an experienced special education hearing officer who is not a candidate for appointment under this Section. The chairperson of the Advisory Council on Education of Children with Disabilities or his or her designee shall serve on the Screening Committee as an ex-officio, non-voting member. Appointments and reappointments to the Screening Committee shall be for terms of 3 years. In the event that a member vacates a seat on the Screening Committee prior to the expiration of his or her term, a new member shall be appointed, shall serve the balance of the vacating member's term, and shall be eligible for subsequent reappointment. The Screening Committee shall elect a chairperson from among its voting members. Members of the Screening Committee shall serve without compensation but shall be reimbursed by the State Board of Education for their reasonable expenses. The Screening Committee shall review hearing officer applications and supporting information, interview candidates, and recommend candidates to the Advisory Council on Education of Children with Disabilities based upon objective criteria the Screening Committee develops and makes available to the public. All discussions and deliberations of the Screening Committee and Advisory Council referenced anywhere in this Section pertaining to the review of applications of hearing officer candidates, the interviewing of hearing officer candidates, the recommendation of hearing officer candidates for appointment, and the recommendation of hearing officers for reappointment are excepted from the requirements of the Open Meetings Act, pursuant to item (15) of subsection (c) of Section 2 of the Open Meetings Act.
(e) All hearing officer candidates recommended to the Advisory Council on Education of Children with Disabilities shall successfully complete initial training, as established by the contract between the State Board of Education and the training entity, as described in subsection (f), in order to be eligible to serve as an impartial due process hearing officer. The training shall include, at a minimum, instruction in federal and State law, rules, and regulations, federal regulatory interpretations and State and federal court decisions regarding special education and relevant general educational issues, diagnostic procedures, information about disabilities, instruction on conducting effective and impartial hearings in accordance with appropriate, standard, legal practice (including without limitation the handling of amended requests), and instruction in rendering and writing hearing decisions in accordance with appropriate, standard, legal practice. The training must be conducted in an unbiased manner by educational and legal experts, including qualified individuals from outside the public educational system. Upon the completion of the initial training, the Advisory Council on Education of Children with Disabilities, applying objective selection criteria it has developed and made available to the public, shall go into executive session and select the number of hearing officers deemed necessary by the State Board of Education from those candidates who have successfully completed the initial training. Upon selecting the candidates, the Advisory Council shall forward its recommendations to the State Superintendent of Education for final selection. The hearing officers appointed by the State Superintendent of Education shall serve an initial term of one year, subject to any earlier permissible termination by the State Board of Education.
(f) The State Board of Education shall, through a competitive application process, enter into a contract with an outside entity to establish and conduct mandatory training programs for hearing officers. The State Board of Education shall also, through a competitive application process, enter into a contract with an outside entity, other than the entity providing mandatory training, to conduct an annual evaluation of each hearing officer and to investigate complaints against hearing officers, in accordance with procedures established by the State Board of Education in consultation with the Screening Committee. The invitation for applications shall set forth minimum qualifications for eligible applicants. Each contract under this subsection (f) may be renewed on an annual basis, subject to appropriation. The State Board of Education shall conduct a new competitive application process at least once every 3 years after the initial contract is granted. The Screening Committee shall review the training proposals and evaluation and investigation proposals and forward them, with recommendations in rank order, to the State Board of Education.
(g) The evaluation and investigation entity described in subsection (f) of this Section shall conduct an annual written evaluation of each hearing officer and provide the evaluation to the Screening Committee for its consideration in the reappointment process. The evaluation shall include a review of written decisions and any communications regarding a hearing officer's conduct and performance by participants in impartial due process hearings and their representatives. Each hearing officer shall be provided with a copy of his or her written evaluation report and shall have an opportunity, within 30 days after receipt, to review the evaluation with the evaluation and investigation entity and submit written comments. The annual evaluation of each hearing officer, along with the hearing officer's written comments, if any, shall be submitted to the Screening Committee for consideration no later than April 1 of each calendar year. The Screening Committee, based on objective criteria and any evaluation reports prepared by the training entity, shall, on an annual basis, recommend whether the hearing officer should be reappointed for a one-year term and shall forward its recommendations to the Advisory Council on Education of Children with Disabilities. The Advisory Council shall go into executive session and shall review the recommendations of the Screening Committee for the purpose of either ratifying or rejecting the recommendations of the Screening Committee. The Advisory Council shall then forward its list of ratified and rejected appointees to the State Superintendent of Education, who shall determine the final selection of hearing officers for reappointment. Each reappointed hearing officer shall serve a term of one year, subject to any earlier permissible termination by the State Board of Education.
(h) Hearing officers shall receive a base annual stipend and per diem allowance for each hearing at a rate established by the State Board of Education. The State Board of Education shall provide hearing officers with access to relevant court decisions, impartial hearing officer decisions with child-specific identifying information deleted, statutory and regulatory changes, and federal regulatory interpretations. The State Board of Education shall index and maintain a reporting system of impartial due process hearing decisions and shall make these decisions available for review by the public after deleting child-specific identifying information.
(i) A hearing officer may be terminated by the State Board of Education for just cause if, after written notice is provided to the hearing officer, appropriate timely corrective action is not taken. For purposes of this subsection (i), just cause shall be (1) the failure or refusal to accept assigned cases without good cause; (2) the failure or refusal to fulfill his or her duties as a hearing officer in a timely manner; (3) consistent disregard for applicable laws and rules in the conduct of hearings; (4) consistent failure to conduct himself or herself in a patient, dignified, and courteous manner to parties, witnesses, counsel, and other participants in hearings; (5) the failure to accord parties or their representatives a full and fair opportunity to be heard in matters coming before him or her; (6) violating applicable laws regarding privacy and confidentiality of records or information; (7) manifesting, by words or conduct, bias or prejudice based upon race, sex, religion, disability, or national origin; (8) failure to recuse himself or herself from a hearing in which he or she has a personal, professional, or financial conflict of interest that he or she knew or should have known existed at any time prior to or during the hearing; (9) conviction in any jurisdiction of any felony or of a misdemeanor involving moral turpitude; or (10) falsification of a material fact on his or her application to serve as a hearing officer. In addition, a hearing officer who, as a result of events occurring after appointment, no longer meets the minimum requirements set forth in this Section, shall be disqualified to complete the balance of his or her term.
(Source: P.A. 94-1100, eff. 2-2-07.)

(105 ILCS 5/14-8.02d)
Sec. 14-8.02d. Evaluation of due process hearing system. The State Board of Education shall monitor, review, and evaluate the impartial due process hearing system on a regular basis by a process that includes a review of written decisions and evaluations by participants in impartial due process hearings and their representatives. In conjunction with the Annual State Report on Special Education Performance, the State Board of Education shall submit data on the performance of the due process hearing system, including data on timeliness of hearings and an analysis of the issues and disability categories underlying hearing requests during the period covered by the Annual State Report. The data provided for the Annual State Report must be submitted to the members of the State Board of Education, the State Superintendent of Education, the Advisory Council on Education of Children with Disabilities, and the Screening Committee established under Section 14-8.02c of this Code and must be made available to the public.
(Source: P.A. 94-1100, eff. 2-2-07.)

(105 ILCS 5/14-8.02e)
Sec. 14-8.02e. State complaint procedures. The State Board of Education shall adopt State complaint procedures, consistent with Sections 300.151, 300.152, and 300.153 of Title 34 of the Code of Federal Regulations. The State Board of Education, by rule, shall establish State complaint procedures consistent with this Section. A school district or other public entity shall be required to submit a written response to a complaint within the time prescribed by the State Board of Education following receipt of the complaint. A copy of the response and all documentation submitted by the respondent to the State Board of Education must be simultaneously provided by the respondent to the complainant or to the attorney for the complainant. If the complaint was filed by an individual other than a parent of a child who is the subject of the complaint (or the child if the child has reached majority or is emancipated and has assumed responsibility for his or her own educational decisions) and the complaint is about a specific identifiable child or children, then appropriate written signed releases must be obtained prior to the release of any documentation or information to the complainant or the attorney representing the complainant.
(Source: P.A. 98-383, eff. 8-16-13.)

(105 ILCS 5/14-8.03) (from Ch. 122, par. 14-8.03)
Sec. 14-8.03. Transition services.
(a) For purposes of this Section, "transition services" means a coordinated set of activities for a child with a disability that (i) is designed to be within a results-oriented process that is focused on improving the academic and functional achievement of the child with a disability to facilitate the child's movement from school to post-school activities, including post-secondary education, vocational education, integrated employment (including supported employment), continuing and adult education, adult services, independent living, or community participation; (ii) is based on the individual child's needs, taking into account the child's strengths, preferences, and interests; and (iii) includes instruction, related services, community experiences, the development of employment and other post-school adult living objectives, and, if appropriate, acquisition of daily living skills, benefits planning, work incentives education, and the provision of a functional vocational evaluation. Transition services for a child with a disability may be special education, if provided as specially designed instruction, or a related service if required to assist a child with a disability to benefit from special education.
(a-5) Beginning no later than the first individualized education plan (IEP) in effect when the student turns age 14 1/2 (or younger if determined appropriate by the IEP Team) and updated annually thereafter, the IEP must include (i) measurable post-secondary goals based upon age-appropriate transition assessments and other information available regarding the student that are related to training, education, employment, and independent living skills and (ii) the transition services needed to assist the student in reaching those goals, including courses of study.
(b) Transition planning must be conducted as part of the IEP process and must be governed by the procedures applicable to the development, review, and revision of the IEP, including notices to the parents and student, parent and student participation, and annual review. To appropriately assess and develop IEP transition goals and transition services for a child with a disability, additional participants may be necessary and may be invited by the school district, parent, or student to participate in the transition planning process. Additional participants may include without limitation a representative from the Department of Human Services or another State agency, a case coordinator, or persons representing other public or community agencies or services, such as adult service providers or public community colleges. The IEP shall identify each person responsible for coordinating and delivering transition services. If the IEP team determines that the student requires transition services from a public or private entity outside of the school district, the IEP team shall identify potential outside resources, assign one or more IEP team members to contact the appropriate outside entities, make the necessary referrals, provide any information and documents necessary to complete the referral, follow up with the entity to ensure that the student has been successfully linked to the entity, and monitor the student's progress to determine if the student's IEP transition goals and benchmarks are being met. The student's IEP shall indicate one or more specific time periods during the school year when the IEP team shall review the services provided by the outside entity and the student's progress in such activities. The public school's responsibility for delivering educational services does not extend beyond the time the student leaves school or when the student's eligibility ends due to age under this Article.
(c) A school district shall submit annually a summary of each eligible student's IEP transition goals and transition services resulting from the IEP Team meeting to the appropriate local Transition Planning Committee. If students with disabilities who are ineligible for special education services request transition services, local public school districts shall assist those students by identifying post-secondary school goals, delivering appropriate education services, and coordinating with other agencies and services for assistance.
(Source: P.A. 98-517, eff. 8-22-13.)

(105 ILCS 5/14-8.04) (from Ch. 122, par. 14-8.04)
Sec. 14-8.04. Supported employment. The school board that is the governing body of any secondary school in this State that provides special education services and facilities for children with disabilities shall include, as part of preparing the transition planning for children with disabilities who are 16 years of age or more, consideration of a supported employment component with experiences in integrated community settings for those eligible children with disabilities who have been determined at an IEP meeting to be in need of participation in the supported employment services offered pursuant to this Section.
Supported employment services made available as part of transition planning under this Section shall be designed and developed for school boards by the State Board of Education, in consultation with programs such as Project CHOICES (Children Have Opportunities In Integrated Community Environments), parents and advocates of children with disabilities, and the Departments of Central Management Services and Human Services.
(Source: P.A. 98-44, eff. 6-28-13; 99-143, eff. 7-27-15.)

(105 ILCS 5/14-8.05) (from Ch. 122, par. 14-8.05)
Sec. 14-8.05. Behavioral intervention.
(a) The General Assembly finds and declares that principals and teachers of students with disabilities require training and guidance that provide ways for working successfully with children who have difficulties conforming to acceptable behavioral patterns in order to provide an environment in which learning can occur. It is the intent of the General Assembly:
(1) That when behavioral interventions are used, they

be used in consideration of the pupil's physical freedom and social interaction, and be administered in a manner that respects human dignity and personal privacy and that ensures a pupil's right to placement in the least restrictive educational environment.

(2) That behavioral management plans be developed and

used, to the extent possible, in a consistent manner when a local educational agency has placed the pupil in a day or residential setting for education purposes.

(3) That a statewide study be conducted of the use of

behavioral interventions with students with disabilities receiving special education and related services.

(4) That training programs be developed and

implemented in institutions of higher education that train teachers, and that in-service training programs be made available as necessary in school districts, in educational service centers, and by regional superintendents of schools to assure that adequately trained staff are available to work effectively with the behavioral intervention needs of students with disabilities.

(b) On or before September 30, 1993, the State Superintendent of Education shall conduct a statewide study of the use of behavioral interventions with students with disabilities receiving special education and related services. The study shall include, but not necessarily be limited to identification of the frequency in the use of behavioral interventions; the number of districts with policies in place for working with children exhibiting continuous serious behavioral problems; how policies, rules, or regulations within districts differ between emergency and routine behavioral interventions commonly practiced; the nature and extent of costs for training provided to personnel for implementing a program of nonaversive behavioral interventions; and the nature and extent of costs for training provided to parents of students with disabilities who would be receiving behavioral interventions. The scope of the study shall be developed by the State Board of Education, in consultation with individuals and groups representing parents, teachers, administrators, and advocates. On or before June 30, 1994, the State Board of Education shall issue guidelines based on the study's findings. The guidelines shall address, but not be limited to, the following: (i) appropriate behavioral interventions, and (ii) how to properly document the need for and use of behavioral interventions in the process of developing individualized education plans for students with disabilities. The guidelines shall be used as a reference to assist school boards in developing local policies and procedures in accordance with this Section. The State Board of Education, with the advice of parents of students with disabilities and other parents, teachers, administrators, advocates for persons with disabilities, and individuals with knowledge or expertise in the development and implementation of behavioral interventions for persons with disabilities, shall review its behavioral intervention guidelines at least once every 3 years to determine their continuing appropriateness and effectiveness and shall make such modifications in the guidelines as it deems necessary.
(c) Each school board must establish and maintain a committee to develop policies and procedures on the use of behavioral interventions for students with disabilities who require behavioral intervention. The policies and procedures shall be adopted and implemented by school boards by January 1, 1996, shall be amended as necessary to comply with the rules established by the State Board of Education under Section 2-3.130 of this Code not later than one month after commencement of the school year after the State Board of Education's rules are adopted, and shall: (i) be developed with the advice of parents with students with disabilities and other parents, teachers, administrators, advocates for persons with disabilities, and individuals with knowledge or expertise in the development and implementation of behavioral interventions for persons with disabilities; (ii) emphasize positive interventions that are designed to develop and strengthen desirable behaviors; (iii) incorporate procedures and methods consistent with generally accepted practice in the field of behavioral intervention; (iv) include criteria for determining when a student with disabilities may require a behavioral intervention plan; (v) reflect that the guidelines of the State Board of Education have been reviewed and considered and provide the address of the State Board of Education so that copies of the State Board of Education behavioral guidelines may be requested; and (vi) include procedures for monitoring the use of restrictive behavioral interventions. Each school board shall (i) furnish a copy of its local policies and procedures to parents and guardians of all students with individualized education plans within 15 days after the policies and procedures have been adopted by the school board, or within 15 days after the school board has amended its policies and procedures, or at the time an individualized education plan is first implemented for the student, and (ii) require that each school inform its students of the existence of the policies and procedures annually. Provided, at the annual individualized education plan review, the school board shall (1) explain the local policies and procedures, (2) furnish a copy of the local policies to parents and guardians, and (3) make available, upon request of any parents and guardians, a copy of local procedures.
(d) The State Superintendent of Education shall consult with representatives of institutions of higher education and the State Teacher Certification Board in regard to the current training requirements for teachers to ensure that sufficient training is available in appropriate behavioral interventions consistent with professionally accepted practices and standards for people entering the field of education.
(Source: P.A. 91-600, eff. 8-14-99; 92-16, eff. 6-28-01.)

(105 ILCS 5/14-9.01) (from Ch. 122, par. 14-9.01)
Sec. 14-9.01. Qualifications of teachers, other professional personnel and necessary workers. No person shall be employed to teach any class or program authorized by this Article who does not hold a valid teacher's license as provided by law and unless he has had such special training as the State Board of Education may require. No special license or endorsement to a special license issued under Section 21B-30 of this Code shall be valid for teaching students with visual disabilities unless the person to whom the license or endorsement is issued has attained satisfactory performance on an examination that is designed to assess competency in Braille reading and writing skills according to standards that the State Board of Education may adopt. Evidence of successfully completing the examination of Braille reading and writing skills must be submitted to the State Board of Education prior to an applicant's taking of the content area test required under Section 21B-30 of this Code. In addition to other requirements, a candidate for a teaching license in the area of the deaf and hard of hearing granted by the Illinois State Board of Education for teaching deaf and hard of hearing students in grades pre-school through grade 12 must demonstrate a minimum proficiency in sign language as determined by the Illinois State Board of Education. All other professional personnel employed in any class, service, or program authorized by this Article shall hold such licenses and shall have had such special training as the State Board of Education may require; provided that in a school district organized under Article 34, the school district may employ speech and language pathologists who are licensed under the Illinois Speech-Language Pathology and Audiology Practice Act but who do not hold a license issued under this Code if the district certifies that a chronic shortage of certified personnel exists. Nothing contained in this Act prohibits the school board from employing necessary workers to assist the teacher with the special educational facilities, except that all such necessary workers must have had such training as the State Board of Education may require.
No later than January 1, 1993, the State Board of Education shall develop, in consultation with the Advisory Council on the Education of Children with Disabilities and the Advisory Council on Bilingual Education, rules governing the qualifications for certification of teachers and school service personnel providing services to English learners receiving special education and related services.
The employment of any teacher in a special education program provided for in Sections 14-1.01 to 14-14.01, inclusive, shall be subject to the provisions of Sections 24-11 to 24-16, inclusive. Any teacher employed in a special education program, prior to the effective date of this amendatory Act of 1987, in which 2 or more districts participate shall enter upon contractual continued service in each of the participating districts subject to the provisions of Sections 24-11 to 24-16, inclusive.
(Source: P.A. 99-30, eff. 7-10-15.)

(105 ILCS 5/14-10.01) (from Ch. 122, par. 14-10.01)
Sec. 14-10.01. (Repealed).
(Source: Repealed by P.A. 88-228, eff. 7-1-94.)

(105 ILCS 5/14-11.01) (from Ch. 122, par. 14-11.01)
Sec. 14-11.01. Educational materials coordinating unit. The State Board of Education shall maintain or contract for an educational materials coordinating unit for children with disabilities to provide:
(1) Staff and resources for the coordination,

cataloging, standardizing, production, procurement, storage, and distribution of educational materials needed by children with visual disabilities and adults with disabilities.

(2) Staff and resources of an instructional materials

center to include library, audio-visual, programmed, and other types of instructional materials peculiarly adapted to the instruction of pupils with disabilities.

The educational materials coordinating unit shall have as its major purpose the improvement of instructional programs for children with disabilities and the in-service training of all professional personnel associated with programs of special education and to these ends is authorized to operate under rules and regulations of the State Board of Education with the advice of the Advisory Council.
(Source: P.A. 99-143, eff. 7-27-15.)

(105 ILCS 5/14-11.02) (from Ch. 122, par. 14-11.02)
Sec. 14-11.02. Notwithstanding any other Sections of this Article, the State Board of Education shall develop and operate or contract for the operation of a service center for persons who are deaf-blind. For the purpose of this Section, persons with deaf-blindness are persons who have both auditory and visual impairments, the combination of which causes such severe communication and other developmental, educational, vocational and rehabilitation problems that such persons cannot be properly accommodated in special education or vocational rehabilitation programs solely for persons with both hearing and visual disabilities.
To be eligible for deaf-blind services, a person must have (i) a visual impairment and an auditory impairment, or (ii) a condition in which there is a progressive loss of hearing or vision or both that results in concomitant vision and hearing impairments and that adversely affects educational performance as determined by the multidisciplinary conference. For purposes of this paragraph and Section:
(A) A visual impairment is defined to mean one or

more of the following: (i) corrected visual acuity poorer than 20/70 in the better eye; (ii) restricted visual field of 20 degrees or less in the better eye; (iii) cortical blindness; (iv) does not appear to respond to visual stimulation, which adversely affects educational performance as determined by the multidisciplinary conference.

(B) An auditory impairment is defined to mean one or

more of the following: (i) a sensorineural or ongoing or chronic conductive hearing loss with aided sensitivity of 30dB HL or poorer; (ii) functional auditory behavior that is significantly discrepant from the person's present cognitive and/or developmental levels, which adversely affects educational performance as determined by the multidisciplinary conference.

The State Board of Education is empowered to establish, maintain and operate or contract for the operation of a permanent state-wide service center known as the Philip J. Rock Center and School. The School serves eligible children between the ages of 3 and 21; the Center serves eligible persons of all ages. Services provided by the Center include, but are not limited to:
(1) Identifying and case management of persons who

are auditorily and visually impaired;

(2) Providing families with appropriate counseling;
(3) Referring persons who are deaf-blind to

appropriate agencies for medical and diagnostic services;

(4) Referring persons who are deaf-blind to

appropriate agencies for educational, training and care services;

(5) Developing and expanding services throughout the

State to persons who are deaf-blind. This will include ancillary services, such as transportation so that the individuals can take advantage of the expanded services;

(6) Maintaining a residential-educational training

facility in the Chicago metropolitan area located in an area accessible to public transportation;

(7) Receiving, dispensing, and monitoring State and

Federal funds to the School and Center designated for services to persons who are deaf-blind;

(8) Coordinating services to persons who are

deaf-blind through all appropriate agencies, including the Department of Children and Family Services and the Department of Human Services;

(9) Entering into contracts with other agencies to

provide services to persons who are deaf-blind;

(10) Operating on a no-reject basis. Any individual

referred to the Center for service and diagnosed as deaf-blind, as defined in this Act, shall qualify for available services;

(11) Serving as the referral clearinghouse for all

persons who are deaf-blind, age 21 and older; and

(12) Providing transition services for students of

Philip J. Rock School who are deaf-blind and between the ages of 14 1/2 and 21.

The Advisory Board for Services for Persons who are Deaf-Blind shall provide advice to the State Superintendent of Education, the Governor, and the General Assembly on all matters pertaining to policy concerning persons who are deaf-blind, including the implementation of legislation enacted on their behalf.
Regarding the maintenance, operation and education functions of the Philip J. Rock Center and School, the Advisory Board shall also make recommendations pertaining to but not limited to the following matters:
(1) Existing and proposed programs of all State

agencies that provide services for persons who are deaf-blind;

(2) The State program and financial plan for

deaf-blind services and the system of priorities to be developed by the State Board of Education;

(3) Standards for services in facilities serving

persons who are deaf-blind;

(4) Standards and rates for State payments for any

services purchased for persons who are deaf-blind;

(5) Services and research activities in the field of

deaf-blindness, including evaluation of services; and

(6) Planning for personnel/preparation, both

preservice and inservice.

The Advisory Board shall consist of 3 persons appointed by the Governor; 2 persons appointed by the State Superintendent of Education; 4 persons appointed by the Secretary of Human Services; and 2 persons appointed by the Director of Children and Family Services. The 3 appointments of the Governor shall consist of a senior citizen 60 years of age or older, a consumer who is deaf-blind, and a parent of a person who is deaf-blind; provided that if any gubernatorial appointee serving on the Advisory Board on the effective date of this amendatory Act of 1991 is not either a senior citizen 60 years of age or older or a consumer who is deaf-blind or a parent of a person who is deaf-blind, then whenever that appointee's term of office expires or a vacancy in that appointee's office sooner occurs, the Governor shall make the appointment to fill that office or vacancy in a manner that will result, at the earliest possible time, in the Governor's appointments to the Advisory Board being comprised of one senior citizen 60 years of age or older, one consumer who is deaf-blind, and one parent of a person who is deaf-blind. One person designated by each agency other than the Department of Human Services may be an employee of that agency. Two persons appointed by the Secretary of Human Services may be employees of the Department of Human Services. The appointments of each appointing authority other than the Governor shall include at least one parent of an individual who is deaf-blind or a person who is deaf-blind.
Vacancies in terms shall be filled by the original appointing authority. After the original terms, all terms shall be for 3 years.
Except for those members of the Advisory Board who are compensated for State service on a full-time basis, members shall be reimbursed for all actual expenses incurred in the performance of their duties. Each member who is not compensated for State service on a full-time basis shall be compensated at a rate of $50 per day which he spends on Advisory Board duties. The Advisory Board shall meet at least 4 times per year and not more than 12 times per year.
The Advisory Board shall provide for its own organization.
Six members of the Advisory Board shall constitute a quorum. The affirmative vote of a majority of all members of the Advisory Board shall be necessary for any action taken by the Advisory Board.
(Source: P.A. 88-670, eff. 12-2-94; 89-397, eff. 8-20-95; 89-507, eff. 7-1-97.)

(105 ILCS 5/14-11.03) (from Ch. 122, par. 14-11.03)
Sec. 14-11.03. Illinois Service Resource Center. The State Board of Education shall maintain, subject to appropriations for such purpose, the Service Resource Center for children and adolescents through the age of 21 who are deaf or hard-of-hearing and have an emotional or behavioral disorder. For the purpose of this Section, "children and adolescents who are deaf or hard-of-hearing and have an emotional or behavioral disorder" have an auditory impairment that is serious enough to warrant an array of special services and special education programs in order to assist both educationally and socially and the behavior is seriously disruptive and unacceptable to peers, educational staff, and persons in the community, or presents a danger to self or others.
The State Board shall operate or contract for the operation of the Illinois Service Resource Center for children and adolescents through the age of 21 who are deaf or hard-of-hearing and have an emotional or behavioral disorder. The Illinois Service Resource Center shall function as the initial point of contact for students, parents, and professionals. All existing and future services shall be coordinated through the Center.
The Illinois Service Resource Center shall:
(a) Develop and maintain a directory of public and private resources, including crisis intervention.
(b) Establish and maintain a Statewide identification and tracking system.
(c) Develop, obtain, and assure the consistency of screening instruments.
(d) Perform case coordination, referral, and consultation services.
(e) Provide technical assistance and training for existing programs and providers.
(f) Track the allocation and expenditure of State and federal funds.
(g) Monitor, evaluate, and assess Statewide resources, identification of services gaps, and the development and delivery of services.
(h) Identify by geographical areas the need for establishing evaluation and crisis intervention services and establish a pilot in downstate Illinois. The Service Resource Center shall provide for the coordination of services for children who are deaf or hard-of-hearing and have an emotional or behavioral disorder throughout the State and shall pilot a service delivery model to identify the capacity and need for comprehensive evaluation, crisis management, stabilization, referral, transition, family intervention, and follow-up services.
(i) Integrate the recommendations of the Interagency Board for Children who are Deaf or Hard-of-Hearing and have an Emotional or Behavioral Disorder regarding policies affecting children who are deaf or hard-of-hearing and have an emotional or behavioral disorder.
(j) Provide limited direct services as required.
The Center, if established, shall operate on a no-reject basis. Any child or adolescent diagnosed as deaf or hard-of-hearing and having an emotional or behavioral disorder under this Act who is referred to the Center for services shall qualify for services of the Center. The requirement of the no-reject basis shall be paramount in negotiating contracts and in supporting other agency services.
(Source: P.A. 88-663, eff. 9-16-94; 89-680, eff. 1-1-97.)

(105 ILCS 5/14-12.01) (from Ch. 122, par. 14-12.01)
Sec. 14-12.01. Account of expenditures - Cost report - Reimbursement. Each school board shall keep an accurate, detailed and separate account of all monies paid out by it for the maintenance of each of the types of facilities, classes and schools authorized by this Article for the instruction and care of pupils attending them and for the cost of their transportation, and shall annually report thereon indicating the cost of each such elementary or high school pupil for the school year ending June 30.
Applications for preapproval for reimbursement for costs of special education must be first submitted through the office of the regional superintendent of schools to the State Superintendent of Education on or before 30 days after a special class or service is started. Applications shall set forth a plan for special education established and maintained in accordance with this Article. Such applications shall be limited to the cost of construction and maintenance of special education facilities designed and utilized to house instructional programs, diagnostic services, other special education services for children with disabilities and reimbursement as provided in Section 14-13.01. Such application shall not include the cost of construction or maintenance of any administrative facility separated from special education facilities designed and utilized to house instructional programs, diagnostic services, and other special education services for children with disabilities. Reimbursement claims for special education shall be made as follows:
Each district shall file its claim computed in accordance with rules prescribed by the State Board of Education for approval on forms prescribed by the State Superintendent of Education. Data used as a basis of reimbursement claims shall be for the school year ended on June 30 preceding. Each school district shall transmit to the State Superintendent of Education its claims on or before August 15. The State Superintendent of Education before approving any such claims shall determine their accuracy and whether they are based upon services and facilities provided under approved programs. Upon approval, vouchers for the amounts due the respective districts shall be prepared and submitted during each fiscal year as follows: the first 3 vouchers shall be prepared by the State Superintendent of Education and transmitted to the Comptroller on the 30th day of September, December and March, respectively, and the final voucher, no later than June 20. If, after preparation and transmittal of the September 30 vouchers, any claim has been redetermined by the State Superintendent of Education, subsequent vouchers shall be adjusted in amount to compensate for any overpayment or underpayment previously made. If the money appropriated by the General Assembly for such purpose for any year is insufficient, it shall be apportioned on the basis of the claims approved.
Claims received at the State Board of Education after August 15 shall not be honored.
(Source: P.A. 94-1100, eff. 2-2-07.)

(105 ILCS 5/14-12.02)
Sec. 14-12.02. (Repealed).
(Source: P.A. 85-1150. Repealed by P.A. 94-1105, eff. 6-1-07.)

(105 ILCS 5/14-13.01) (from Ch. 122, par. 14-13.01)
(Text of Section from P.A. 100-443)
Sec. 14-13.01. Reimbursement payable by State; amounts for personnel and transportation.
(a) For staff working on behalf of children who have not been identified as eligible for special education and for eligible children with physical disabilities, including all eligible children whose placement has been determined under Section 14-8.02 in hospital or home instruction, 1/2 of the teacher's salary but not more than $1,000 annually per child or $9,000 per teacher, whichever is less. A child qualifies for home or hospital instruction if it is anticipated that, due to a medical condition, the child will be unable to attend school, and instead must be instructed at home or in the hospital, for a period of 2 or more consecutive weeks or on an ongoing intermittent basis. For purposes of this Section, "ongoing intermittent basis" means that the child's medical condition is of such a nature or severity that it is anticipated that the child will be absent from school due to the medical condition for periods of at least 2 days at a time multiple times during the school year totaling at least 10 days or more of absences. There shall be no requirement that a child be absent from school a minimum number of days before the child qualifies for home or hospital instruction. In order to establish eligibility for home or hospital services, a student's parent or guardian must submit to the child's school district of residence a written statement from a physician licensed to practice medicine in all of its branches, a licensed physician assistant, or a licensed advanced practice nurse stating the existence of such medical condition, the impact on the child's ability to participate in education, and the anticipated duration or nature of the child's absence from school. Home or hospital instruction may commence upon receipt of a written physician's, physician assistant's, or advanced practice nurse's statement in accordance with this Section, but instruction shall commence not later than 5 school days after the school district receives the physician's, physician assistant's, or advanced practice nurse's statement. Special education and related services required by the child's IEP or services and accommodations required by the child's federal Section 504 plan must be implemented as part of the child's home or hospital instruction, unless the IEP team or federal Section 504 plan team determines that modifications are necessary during the home or hospital instruction due to the child's condition. Eligible children to be included in any reimbursement under this paragraph must regularly receive a minimum of one hour of instruction each school day, or in lieu thereof of a minimum of 5 hours of instruction in each school week in order to qualify for full reimbursement under this Section. If the attending physician, physician assistant, or advanced practice nurse for such a child has certified that the child should not receive as many as 5 hours of instruction in a school week, however, reimbursement under this paragraph on account of that child shall be computed proportionate to the actual hours of instruction per week for that child divided by 5. The State Board of Education shall establish rules governing the required qualifications of staff providing home or hospital instruction.
(b) For children described in Section 14-1.02, 80% of the cost of transportation approved as a related service in the Individualized Education Program for each student in order to take advantage of special educational facilities. Transportation costs shall be determined in the same fashion as provided in Section 29-5. For purposes of this subsection (b), the dates for processing claims specified in Section 29-5 shall apply.
(c) For each qualified worker, the annual sum of $9,000.
(d) For one full time qualified director of the special education program of each school district which maintains a fully approved program of special education the annual sum of $9,000. Districts participating in a joint agreement special education program shall not receive such reimbursement if reimbursement is made for a director of the joint agreement program.
(e) (Blank).
(f) (Blank).
(g) For readers, working with blind or partially seeing children 1/2 of their salary but not more than $400 annually per child. Readers may be employed to assist such children and shall not be required to be certified but prior to employment shall meet standards set up by the State Board of Education.
(h) For non-certified employees, as defined by rules promulgated by the State Board of Education, who deliver services to students with IEPs, 1/2 of the salary paid or $3,500 per employee, whichever is less.
The State Board of Education shall set standards and prescribe rules for determining the allocation of reimbursement under this section on less than a full time basis and for less than a school year.
When any school district eligible for reimbursement under this Section operates a school or program approved by the State Superintendent of Education for a number of days in excess of the adopted school calendar but not to exceed 235 school days, such reimbursement shall be increased by 1/180 of the amount or rate paid hereunder for each day such school is operated in excess of 180 days per calendar year.
Notwithstanding any other provision of law, any school district receiving a payment under this Section or under Section 14-7.02, 14-7.02b, or 29-5 of this Code may classify all or a portion of the funds that it receives in a particular fiscal year or from general State aid pursuant to Section 18-8.05 of this Code as funds received in connection with any funding program for which it is entitled to receive funds from the State in that fiscal year (including, without limitation, any funding program referenced in this Section), regardless of the source or timing of the receipt. The district may not classify more funds as funds received in connection with the funding program than the district is entitled to receive in that fiscal year for that program. Any classification by a district must be made by a resolution of its board of education. The resolution must identify the amount of any payments or general State aid to be classified under this paragraph and must specify the funding program to which the funds are to be treated as received in connection therewith. This resolution is controlling as to the classification of funds referenced therein. A certified copy of the resolution must be sent to the State Superintendent of Education. The resolution shall still take effect even though a copy of the resolution has not been sent to the State Superintendent of Education in a timely manner. No classification under this paragraph by a district shall affect the total amount or timing of money the district is entitled to receive under this Code. No classification under this paragraph by a district shall in any way relieve the district from or affect any requirements that otherwise would apply with respect to that funding program, including any accounting of funds by source, reporting expenditures by original source and purpose, reporting requirements, or requirements of providing services.
(Source: P.A. 100-443, eff. 8-25-17.)

(Text of Section from P.A. 100-465)
Sec. 14-13.01. Reimbursement payable by State; amounts for personnel and transportation.
(a) Through fiscal year 2017, for staff working on behalf of children who have not been identified as eligible for special education and for eligible children with physical disabilities, including all eligible children whose placement has been determined under Section 14-8.02 in hospital or home instruction, 1/2 of the teacher's salary but not more than $1,000 annually per child or $9,000 per teacher, whichever is less.
(a-5) A child qualifies for home or hospital instruction if it is anticipated that, due to a medical condition, the child will be unable to attend school, and instead must be instructed at home or in the hospital, for a period of 2 or more consecutive weeks or on an ongoing intermittent basis. For purposes of this Section, "ongoing intermittent basis" means that the child's medical condition is of such a nature or severity that it is anticipated that the child will be absent from school due to the medical condition for periods of at least 2 days at a time multiple times during the school year totaling at least 10 days or more of absences. There shall be no requirement that a child be absent from school a minimum number of days before the child qualifies for home or hospital instruction. In order to establish eligibility for home or hospital services, a student's parent or guardian must submit to the child's school district of residence a written statement from a physician licensed to practice medicine in all of its branches stating the existence of such medical condition, the impact on the child's ability to participate in education, and the anticipated duration or nature of the child's absence from school. Home or hospital instruction may commence upon receipt of a written physician's statement in accordance with this Section, but instruction shall commence not later than 5 school days after the school district receives the physician's statement. Special education and related services required by the child's IEP or services and accommodations required by the child's federal Section 504 plan must be implemented as part of the child's home or hospital instruction, unless the IEP team or federal Section 504 plan team determines that modifications are necessary during the home or hospital instruction due to the child's condition.
(a-10) Through fiscal year 2017, eligible children to be included in any reimbursement under this paragraph must regularly receive a minimum of one hour of instruction each school day, or in lieu thereof of a minimum of 5 hours of instruction in each school week in order to qualify for full reimbursement under this Section. If the attending physician for such a child has certified that the child should not receive as many as 5 hours of instruction in a school week, however, reimbursement under this paragraph on account of that child shall be computed proportionate to the actual hours of instruction per week for that child divided by 5.
(a-15) The State Board of Education shall establish rules governing the required qualifications of staff providing home or hospital instruction.
(b) For children described in Section 14-1.02, 80% of the cost of transportation approved as a related service in the Individualized Education Program for each student in order to take advantage of special educational facilities. Transportation costs shall be determined in the same fashion as provided in Section 29-5 of this Code. For purposes of this subsection (b), the dates for processing claims specified in Section 29-5 shall apply.
(c) Through fiscal year 2017, for each qualified worker, the annual sum of $9,000.
(d) Through fiscal year 2017, for one full time qualified director of the special education program of each school district which maintains a fully approved program of special education the annual sum of $9,000. Districts participating in a joint agreement special education program shall not receive such reimbursement if reimbursement is made for a director of the joint agreement program.
(e) (Blank).
(f) (Blank).
(g) Through fiscal year 2017, for readers, working with blind or partially seeing children 1/2 of their salary but not more than $400 annually per child. Readers may be employed to assist such children and shall not be required to be certified but prior to employment shall meet standards set up by the State Board of Education.
(h) Through fiscal year 2017, for non-certified employees, as defined by rules promulgated by the State Board of Education, who deliver services to students with IEPs, 1/2 of the salary paid or $3,500 per employee, whichever is less.
(i) The State Board of Education shall set standards and prescribe rules for determining the allocation of reimbursement under this section on less than a full time basis and for less than a school year.
When any school district eligible for reimbursement under this Section operates a school or program approved by the State Superintendent of Education for a number of days in excess of the adopted school calendar but not to exceed 235 school days, such reimbursement shall be increased by 1/180 of the amount or rate paid hereunder for each day such school is operated in excess of 180 days per calendar year.
Notwithstanding any other provision of law, any school district receiving a payment under this Section or under Section 14-7.02, 14-7.02b, or 29-5 of this Code may classify all or a portion of the funds that it receives in a particular fiscal year or from evidence-based funding pursuant to Section 18-8.15 of this Code as funds received in connection with any funding program for which it is entitled to receive funds from the State in that fiscal year (including, without limitation, any funding program referenced in this Section), regardless of the source or timing of the receipt. The district may not classify more funds as funds received in connection with the funding program than the district is entitled to receive in that fiscal year for that program. Any classification by a district must be made by a resolution of its board of education. The resolution must identify the amount of any payments or evidence-based funding to be classified under this paragraph and must specify the funding program to which the funds are to be treated as received in connection therewith. This resolution is controlling as to the classification of funds referenced therein. A certified copy of the resolution must be sent to the State Superintendent of Education. The resolution shall still take effect even though a copy of the resolution has not been sent to the State Superintendent of Education in a timely manner. No classification under this paragraph by a district shall affect the total amount or timing of money the district is entitled to receive under this Code. No classification under this paragraph by a district shall in any way relieve the district from or affect any requirements that otherwise would apply with respect to that funding program, including any accounting of funds by source, reporting expenditures by original source and purpose, reporting requirements, or requirements of providing services.
No funding shall be provided to school districts under this Section after fiscal year 2017. In fiscal year 2018 and each fiscal year thereafter, all funding received by a school district from the State pursuant to Section 18-8.15 of this Code that is attributable to personnel reimbursements for special education pupils must be used for special education services authorized under this Code.
(Source: P.A. 100-465, eff. 8-31-17.)

(105 ILCS 5/14-14.01) (from Ch. 122, par. 14-14.01)
Sec. 14-14.01. Warrants for reimbursement. The State Comptroller shall draw his warrants on the State Treasurer on or before September 30 of each year for the respective sums for reimbursement for special education reported to him on presentation of vouchers approved by the State Superintendent of Education.
(Source: P.A. 83-729.)

(105 ILCS 5/14-15.01) (from Ch. 122, par. 14-15.01)
Sec. 14-15.01. Community and Residential Services Authority.
(a) (1) The Community and Residential Services Authority is hereby created and shall consist of the following members:
A representative of the State Board of Education;
Four representatives of the Department of Human Services appointed by the Secretary of Human Services, with one member from the Division of Community Health and Prevention, one member from the Division of Developmental Disabilities, one member from the Division of Mental Health, and one member from the Division of Rehabilitation Services;
A representative of the Department of Children and Family Services;
A representative of the Department of Juvenile Justice;
A representative of the Department of Healthcare and Family Services;
A representative of the Attorney General's Disability Rights Advocacy Division;
The Chairperson and Minority Spokesperson of the House and Senate Committees on Elementary and Secondary Education or their designees; and
Six persons appointed by the Governor. Five of such appointees shall be experienced or knowledgeable relative to provision of services for individuals with a behavior disorder or a severe emotional disturbance and shall include representatives of both the private and public sectors, except that no more than 2 of those 5 appointees may be from the public sector and at least 2 must be or have been directly involved in provision of services to such individuals. The remaining member appointed by the Governor shall be or shall have been a parent of an individual with a behavior disorder or a severe emotional disturbance, and that appointee may be from either the private or the public sector.
(2) Members appointed by the Governor shall be appointed for terms of 4 years and shall continue to serve until their respective successors are appointed; provided that the terms of the original appointees shall expire on August 1, 1990. Any vacancy in the office of a member appointed by the Governor shall be filled by appointment of the Governor for the remainder of the term.
A vacancy in the office of a member appointed by the Governor exists when one or more of the following events occur:
(i) An appointee dies;
(ii) An appointee files a written resignation with

the Governor;

(iii) An appointee ceases to be a legal resident of

the State of Illinois; or

(iv) An appointee fails to attend a majority of

regularly scheduled Authority meetings in a fiscal year.

Members who are representatives of an agency shall serve at the will of the agency head. Membership on the Authority shall cease immediately upon cessation of their affiliation with the agency. If such a vacancy occurs, the appropriate agency head shall appoint another person to represent the agency.
If a legislative member of the Authority ceases to be Chairperson or Minority Spokesperson of the designated Committees, they shall automatically be replaced on the Authority by the person who assumes the position of Chairperson or Minority Spokesperson.
(b) The Community and Residential Services Authority shall have the following powers and duties:
(1) To conduct surveys to determine the extent of

need, the degree to which documented need is currently being met and feasible alternatives for matching need with resources.

(2) To develop policy statements for interagency

cooperation to cover all aspects of service delivery, including laws, regulations and procedures, and clear guidelines for determining responsibility at all times.

(3) To recommend policy statements and provide

information regarding effective programs for delivery of services to all individuals under 22 years of age with a behavior disorder or a severe emotional disturbance in public or private situations.

(4) To review the criteria for service eligibility,

provision and availability established by the governmental agencies represented on this Authority, and to recommend changes, additions or deletions to such criteria.

(5) To develop and submit to the Governor, the

General Assembly, the Directors of the agencies represented on the Authority, and the State Board of Education a master plan for individuals under 22 years of age with a behavior disorder or a severe emotional disturbance, including detailed plans of service ranging from the least to the most restrictive options; and to assist local communities, upon request, in developing or strengthening collaborative interagency networks.

(6) To develop a process for making determinations in

situations where there is a dispute relative to a plan of service for individuals or funding for a plan of service.

(7) To provide technical assistance to parents,

service consumers, providers, and member agency personnel regarding statutory responsibilities of human service and educational agencies, and to provide such assistance as deemed necessary to appropriately access needed services.

(c) (1) The members of the Authority shall receive no compensation for their services but shall be entitled to reimbursement of reasonable expenses incurred while performing their duties.
(2) The Authority may appoint special study groups to operate under the direction of the Authority and persons appointed to such groups shall receive only reimbursement of reasonable expenses incurred in the performance of their duties.
(3) The Authority shall elect from its membership a chairperson, vice-chairperson and secretary.
(4) The Authority may employ and fix the compensation of such employees and technical assistants as it deems necessary to carry out its powers and duties under this Act. Staff assistance for the Authority shall be provided by the State Board of Education.
(5) Funds for the ordinary and contingent expenses of the Authority shall be appropriated to the State Board of Education in a separate line item.
(d) (1) The Authority shall have power to promulgate rules and regulations to carry out its powers and duties under this Act.
(2) The Authority may accept monetary gifts or grants from the federal government or any agency thereof, from any charitable foundation or professional association or from any other reputable source for implementation of any program necessary or desirable to the carrying out of the general purposes of the Authority. Such gifts and grants may be held in trust by the Authority and expended in the exercise of its powers and performance of its duties as prescribed by law.
(3) The Authority shall submit an annual report of its activities and expenditures to the Governor, the General Assembly, the directors of agencies represented on the Authority, and the State Superintendent of Education.
(Source: P.A. 95-331, eff. 8-21-07; 95-793, eff. 1-1-09.)

(105 ILCS 5/14-16)
Sec. 14-16. Participation in graduation ceremony.
(a) This Section may be referred to as Brittany's Law. The General Assembly finds the following:
(1) Each year, school districts across this State

celebrate their students' accomplishments through graduation ceremonies at which high school diplomas are bestowed upon students who have completed their high school requirements.

(2) There are children with disabilities in this

State who have finished 4 years of high school, but whose individualized education programs prescribe the continuation of special education, transition planning, transition services, or related services beyond the completion of 4 years of high school.

(3) It is well-established that the awarding of a

high school diploma to and the high school graduation of a child with a disability is tantamount to the termination of eligibility for special education and related services for the student under applicable federal law.

(4) Many children with disabilities who will

continue their public education in accordance with their individualized education programs after finishing 4 years of high school wish to celebrate their accomplishments by participating in a graduation ceremony with their classmates.

(5) The opportunity for classmates with disabilities

and those without disabilities to celebrate their accomplishments together only occurs once, and the opportunity to celebrate the receipt of a diploma several years after one's classmates have graduated diminishes the experience for students whose age peers have left high school several years earlier.

(b) Beginning March 1, 2005, each school district that operates a high school must have a policy and procedures that allow a child with a disability who will have completed 4 years of high school at the end of a school year to participate in the graduation ceremony of the student's high school graduating class and receive a certificate of completion if the student's individualized education program prescribes special education, transition planning, transition services, or related services beyond the student's 4 years of high school. The policy and procedures must require timely and meaningful written notice to children with disabilities and their parents or guardians about the school district's policy and procedures adopted in accordance with this Section.
(c) The State Board of Education shall monitor and enforce compliance with the provisions of this Section and is authorized to adopt rules for that purpose.
(Source: P.A. 93-1079, eff. 1-21-05.)



Article 14A - Gifted and Talented Children

(105 ILCS 5/Art. 14A heading)
(Text of Section before amendment by P.A. 100-421)

(105 ILCS 5/14A-5)
Sec. 14A-5. Applicability. This Article applies beginning with the 2006-2007 school year.
(Source: P.A. 94-151, eff. 7-8-05; 94-410, eff. 8-2-05.)

(105 ILCS 5/14A-10)
Sec. 14A-10. Legislative findings. The General Assembly finds the following:
(1) that gifted and talented children (i) exhibit

high performance capabilities in intellectual, creative, and artistic areas, (ii) possess an exceptional leadership potential, (iii) excel in specific academic fields, and (iv) have the potential to be influential in business, government, health care, the arts, and other critical sectors of our economic and cultural environment;

(2) that gifted and talented children require

services and activities that are not ordinarily provided by schools; and

(3) that outstanding talents are present in children

and youth from all cultural groups, across all economic strata, and in all areas of human endeavor.

(Source: P.A. 94-151, eff. 7-8-05; 94-410, eff. 8-2-05.)

(105 ILCS 5/14A-15)
(Text of Section before amendment by P.A. 100-421)
Sec. 14A-15. Purpose. The purpose of this Article is to provide encouragement, assistance, and guidance to school districts in the development and improvement of educational programs for gifted and talented children as defined in Section 14A-20 of this Code. School districts shall continue to have the authority and flexibility to design education programs for gifted and talented children in response to community needs, but these programs must comply with the requirements established in Section 14A-30 of this Code by no later than September 1, 2006 in order to merit approval by the State Board of Education in order to qualify for State funding for the education of gifted and talented children, should such funding become available.
(Source: P.A. 94-151, eff. 7-8-05; 94-410, eff. 8-2-05.)

(Text of Section after amendment by P.A. 100-421)
Sec. 14A-15. Purpose. The purpose of this Article is to provide encouragement, assistance, and guidance to school districts in the development and improvement of educational programs for gifted and talented children and children eligible for accelerated placement as defined in Sections 14A-20 and 14A-17 of this Code. School districts shall continue to have the authority and flexibility to design education programs for gifted and talented children in response to community needs, but these programs must comply with the requirements established in Section 14A-30 of this Code by no later than September 1, 2006 in order to merit approval by the State Board of Education in order to qualify for State funding for the education of gifted and talented children, should such funding become available.
(Source: P.A. 100-421, eff. 7-1-18.)

(105 ILCS 5/14A-17)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 14A-17. Accelerated placement. For purposes of this Article, "accelerated placement" means the placement of a child in an educational setting with curriculum that is usually reserved for children who are older or in higher grades than the child. "Accelerated placement" under this Article or other school district-adopted policies shall include, but need not be limited to, the following types of acceleration: early entrance to kindergarten or first grade, accelerating a child in a single subject, and grade acceleration.
(Source: P.A. 100-421, eff. 7-1-18.)

(105 ILCS 5/14A-20)
Sec. 14A-20. Gifted and talented children. For purposes of this Article, "gifted and talented children" means children and youth with outstanding talent who perform or show the potential for performing at remarkably high levels of accomplishment when compared with other children and youth of their age, experience, and environment. A child shall be considered gifted and talented in any area of aptitude, and, specifically, in language arts and mathematics, by scoring in the top 5% locally in that area of aptitude.
(Source: P.A. 94-151, eff. 7-8-05; 94-410, eff. 8-2-05.)

(105 ILCS 5/14A-25)
(Text of Section before amendment by P.A. 100-421)
Sec. 14A-25. Non-discrimination. Eligibility for participation in programs established pursuant to this Article shall be determined solely through identification of a child as gifted or talented. No program shall condition participation upon race, religion, sex, disability, or any factor other than the identification of the child as gifted or talented.
(Source: P.A. 94-151, eff. 7-8-05; 94-410, eff. 8-2-05.)

(Text of Section after amendment by P.A. 100-421)
Sec. 14A-25. Non-discrimination. Eligibility for participation in programs established pursuant to this Article shall be determined solely through identification of a child as gifted, talented, or eligible for accelerated placement. No program or placement shall condition participation upon race, religion, sex, disability, or any factor other than the identification of the child as gifted, talented, or eligible for placement.
(Source: P.A. 100-421, eff. 7-1-18.)

(105 ILCS 5/14A-30)
Sec. 14A-30. Funding of local gifted education programs. A local program for the education of gifted and talented children may be approved for funding by the State Board of Education, pursuant to a request for proposals process, if funds for that purpose are available and, beginning with the beginning of the 2010-2011 academic year, if the local program submits an application for funds that includes a comprehensive plan (i) showing that the applicant is capable of meeting a portion of the following requirements, (ii) showing the program elements currently in place and a timeline for implementation of other elements, and (iii) demonstrating to the satisfaction of the State Board of Education that the applicant is capable of implementing a program of gifted education consistent with this Article:
(1) The use of assessment instruments, such as

nonverbal ability tests and tests in students' native languages, and a selection process that is equitable to and inclusive of underrepresented groups, including low-income students, minority students, students with disabilities, twice-exceptional students, and English learners.

(2) A priority emphasis on language arts and

mathematics.

(3) The use of multiple valid assessments that assess

both demonstrated achievement and potential for achievement, including cognitive ability tests and general or subject specific achievement tests, applied universally to all students, and appropriate for the content focus of the gifted services that will be provided. School districts and schools may add other local, valid assessments, such as portfolios. Assessments and selection processes must ensure multiple pathways into the program.

(4) The use of score ranges on assessments that are

appropriate for the school or district population, including the use of local norms for achievement to identify high potential students.

(5) A process of identification of gifted and

talented children that is of equal rigor in each area of aptitude addressed by the program.

(6) The use of identification procedures that

appropriately correspond with the planned programs, curricula, and services.

(7) A fair and equitable decision-making process.
(8) The availability of a fair and impartial appeal

process within the school, school district, or cooperative of school districts operating a program for parents or guardians whose children are aggrieved by a decision of the school, school district, or cooperative of school districts regarding eligibility for participation in a program.

(9) Procedures for annually informing the community

at-large, including parents, about the program and the methods used for the identification of gifted and talented children.

(10) Procedures for notifying parents or guardians of

a child of a decision affecting that child's participation in a program.

(11) A description of how gifted and talented

children will be grouped and instructed in order to maximize the educational benefits the children derive from participation in the program, including curriculum modifications and options that accelerate and add depth and complexity to the curriculum content.

(12) An explanation of how the program emphasizes

higher-level skills attainment, including problem-solving, critical thinking, creative thinking, and research skills, as embedded within relevant content areas.

(13) A methodology for measuring academic growth for

gifted and talented children and a procedure for communicating a child's progress to his or her parents or guardian, including, but not limited to, a report card.

(14) The collection of data on growth in learning for

children in a program for gifted and talented children and the reporting of the data to the State Board of Education.

(15) The designation of a supervisor responsible for

overseeing the educational program for gifted and talented children.

(16) A showing that the certified teachers who are

assigned to teach gifted and talented children understand the characteristics and educational needs of children and are able to differentiate the curriculum and apply instructional methods to meet the needs of the children.

(17) Plans for the continuation of professional

development for staff assigned to the program serving gifted and talented children.

(Source: P.A. 99-706, eff. 7-29-16.)

(105 ILCS 5/14A-32)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 14A-32. Accelerated placement; school district responsibilities.
(a) Each school district shall have a policy that allows for accelerated placement that includes or incorporates by reference the following components:
(1) a provision that provides that participation in

accelerated placement is not limited to those children who have been identified as gifted and talented, but rather is open to all children who demonstrate high ability and who may benefit from accelerated placement;

(2) a fair and equitable decision-making process that

involves multiple persons and includes a student's parents or guardians;

(3) procedures for notifying parents or guardians of

a child of a decision affecting that child's participation in an accelerated placement program; and

(4) an assessment process that includes multiple

valid, reliable indicators.

(b) Further, a school district's accelerated placement policy may include or incorporate by reference, but need not be limited to, the following components:
(1) procedures for annually informing the community

at-large, including parents or guardians, about the accelerated placement program and the methods used for the identification of children eligible for accelerated placement;

(2) a process for referral that allows for multiple

referrers, including a child's parents or guardians; other referrers may include licensed education professionals, the child, with the written consent of a parent or guardian, a peer, through a licensed education professional who has knowledge of the referred child's abilities, or, in case of possible early entrance, a preschool educator, pediatrician, or psychologist who knows the child; and

(3) a provision that provides that children

participating in an accelerated placement program and their parents or guardians will be provided a written plan detailing the type of acceleration the child will receive and strategies to support the child.

(c) The State Board of Education shall adopt rules to determine data to be collected regarding accelerated placement and a method of making the information available to the public.
(Source: P.A. 100-421, eff. 7-1-18.)

(105 ILCS 5/14A-35)
(Text of Section before amendment by P.A. 100-421)
Sec. 14A-35. Administrative functions of the State Board of Education.
(a) The State Board of Education must designate a staff person who shall be in charge of educational programs for gifted and talented children. This staff person shall, at a minimum, (i) be responsible for developing an approval process for educational programs for gifted and talented children by no later than September 1, 2006, (ii) receive and maintain the written descriptions of all programs for gifted and talented children in the State, (iii) collect and maintain the annual growth in learning data submitted by a school, school district, or cooperative of school districts, (iv) identify potential funding sources for the education of gifted and talented children, and (v) serve as the main contact person at the State Board of Education for program supervisors and other school officials, parents, and other stakeholders regarding the education of gifted and talented children.
(b) Subject to the availability of funds for these purposes, the State Board of Education may perform a variety of additional administrative functions with respect to the education of gifted and talented children, including, but not limited to, supervision, quality assurance, compliance monitoring, and oversight of local programs, analysis of performance outcome data submitted by local educational agencies, the establishment of personnel standards, and a program of personnel development for teachers and administrative personnel in the education of gifted and talented children.
(Source: P.A. 94-151, eff. 7-8-05; 94-410, eff. 8-2-05.)

(Text of Section after amendment by P.A. 100-421)
Sec. 14A-35. Administrative functions of the State Board of Education for gifted and talented children programs.
(a) The State Board of Education must designate a staff person who shall be in charge of educational programs for gifted and talented children. This staff person shall, at a minimum, (i) be responsible for developing an approval process for educational programs for gifted and talented children by no later than September 1, 2006, (ii) receive and maintain the written descriptions of all programs for gifted and talented children in the State, (iii) collect and maintain the annual growth in learning data submitted by a school, school district, or cooperative of school districts, (iv) identify potential funding sources for the education of gifted and talented children, and (v) serve as the main contact person at the State Board of Education for program supervisors and other school officials, parents, and other stakeholders regarding the education of gifted and talented children.
(b) Subject to the availability of funds for these purposes, the State Board of Education may perform a variety of additional administrative functions with respect to the education of gifted and talented children, including, but not limited to, supervision, quality assurance, compliance monitoring, and oversight of local programs, analysis of performance outcome data submitted by local educational agencies, the establishment of personnel standards, and a program of personnel development for teachers and administrative personnel in the education of gifted and talented children.
(Source: P.A. 100-421, eff. 7-1-18.)

(105 ILCS 5/14A-40)
Sec. 14A-40. Advisory Council. There is hereby created an Advisory Council on the Education of Gifted and Talented Children to consist of 7 members appointed by the State Superintendent of Education. Upon initial appointment, 4 members of the Advisory Council shall serve terms through January 1, 2007 and 3 members shall serve terms through January 1, 2009. Thereafter, members shall serve 4-year terms. Upon the expiration of the term of a member, that member shall continue to serve until a replacement is appointed. The Council shall meet at least 3 times each year. The Council shall organize with a chairperson selected by the State Superintendent of Education. Members of the Council shall serve without compensation, but shall be reimbursed for their travel to and from meetings and other reasonable expenses in connection with meetings if approved by the State Board of Education.
The State Board of Education shall consider recommendations for membership on the Council from organizations of educators and parents of gifted and talented children and other groups with an interest in the education of gifted and talented children. The members appointed shall be residents of the State and be selected on the basis of their knowledge of, or experience in, programs and problems of the education of gifted and talented children.
The State Superintendent of Education shall seek the advice of the Council regarding all rules and policies to be adopted by the State Board relating to the education of gifted and talented children. The staff person designated pursuant to subsection (a) of Section 14A-35 of this Code shall serve as the State Board of Education's liaison to the Council. The State Board of Education shall provide necessary clerical support and assistance in order to facilitate meetings of the Council.
(Source: P.A. 94-151, eff. 7-8-05; 94-410, eff. 8-2-05.)

(105 ILCS 5/14A-45)
Sec. 14A-45. Grants for services and materials. Subject to the availability of categorical grant funding or other funding appropriated for such purposes, the State Board of Education shall make grants available to fund educational programs for gifted and talented children. A request-for-proposal process shall be used in awarding grants for services and materials, with carry over to the next fiscal year, under this Section. A proposal may be submitted to the State Board of Education by a school district, 2 or more cooperating school districts, a county, 2 or more cooperating counties, an established professional organization in gifted education, or a regional office of education. The proposals shall include a statement of the qualifications and duties of the personnel required in the field of diagnostic, counseling, and consultative services and the educational materials necessary. Upon receipt, the State Board of Education shall evaluate the proposals in accordance with criteria developed by the State Board of Education that is consistent with this Article and shall award grants to the extent funding is available. Educational programs for gifted and talented children may be offered during the regular school term and may include optional summer programs. As a condition for State funding, a grantee must comply with the requirements of this Article.
(Source: P.A. 96-1152, eff. 7-21-10.)

(105 ILCS 5/14A-50)
Sec. 14A-50. Contracts for experimental projects and institutes. Subject to the availability of funds, the State Board of Education shall have the authority to enter into and monitor contracts with school districts, regional offices of education, colleges, universities, and professional organizations for the conduct of experimental projects and institutes, including summer institutes, in the field of education of gifted and talented children as defined in Section 14A-20 of this Code. These projects and institutes shall be established in accordance with rules adopted by the State Board of Education. Prior to entering into a contract, the State Board of Education shall evaluate the proposal as to the soundness of the design of the project or institute, the probability of obtaining productive outcomes, the adequacy of resources to conduct the proposed project or institute, and the relationship of the project or institute to other projects and institutes already completed or in progress. The contents of these projects and institutes must be designed based on standards adopted by professional organizations for gifted and talented children.
(Source: P.A. 94-151, eff. 7-8-05; 94-410, eff. 8-2-05.)

(105 ILCS 5/14A-55)
Sec. 14A-55. Rulemaking. The State Board of Education shall have the authority to adopt all rules necessary to implement and regulate the provisions of this Article.
(Source: P.A. 94-151, eff. 7-8-05; 94-410, eff. 8-2-05; 95-331, eff. 8-21-07.)



Article 14B - Educationally Disadvantaged Children (Repealed)

(105 ILCS 5/Art. 14B heading)



Article 14C - Transitional Bilingual Education

(105 ILCS 5/Art. 14C heading)

(105 ILCS 5/14C-1) (from Ch. 122, par. 14C-1)
Sec. 14C-1. The General Assembly finds that there are large numbers of children in this State who come from environments where the primary language is other than English. Experience has shown that public school classes in which instruction is given only in English are often inadequate for the education of children whose native tongue is another language. The General Assembly believes that a program of transitional bilingual education can meet the needs of these children and facilitate their integration into the regular public school curriculum. Therefore, pursuant to the policy of this State to ensure equal educational opportunity to every child, and in recognition of the educational needs of English learners, it is the purpose of this Act to provide for the establishment of transitional bilingual education programs in the public schools, to provide supplemental financial assistance through fiscal year 2017 to help local school districts meet the extra costs of such programs, and to allow this State through the State Board of Education to directly or indirectly provide technical assistance and professional development to support transitional bilingual education or a transitional program of instruction statewide through contractual services by a not-for-profit entity for technical assistance, professional development, and other support to school districts and educators for services for English learner pupils. In no case may aggregate funding for contractual services by a not-for-profit entity for support to school districts and educators for services for English learner pupils be less than the aggregate amount expended for such purposes in Fiscal Year 2017. Not-for-profit entities providing support to school districts and educators for services for English learner pupils must have experience providing those services in a school district having a population exceeding 500,000; one or more school districts in any of the counties of Lake, McHenry, DuPage, Kane, and Will; and one or more school districts elsewhere in this State. Funding for not-for-profit entities providing support to school districts and educators for services for English learner pupils may be increased subject to an agreement with the State Board of Education. Funding for not-for-profit entities providing support to school districts and educators for services for English learner pupils shall come from funds allocated pursuant to Section 18-8.15 of this Code.
(Source: P.A. 99-30, eff. 7-10-15; 100-465, eff. 8-31-17.)

(105 ILCS 5/14C-2) (from Ch. 122, par. 14C-2)
Sec. 14C-2. Definitions. Unless the context indicates otherwise, the terms used in this Article have the following meanings:
(a) "State Board" means the State Board of Education.
(b) "Certification Board" means the State Teacher Certification Board.
(c) "School District" means any school district established under this Code.
(d) "English learners" means (1) all children in grades pre-K through 12 who were not born in the United States, whose native tongue is a language other than English, and who are incapable of performing ordinary classwork in English; and (2) all children in grades pre-K through 12 who were born in the United States of parents possessing no or limited English-speaking ability and who are incapable of performing ordinary classwork in English.
(e) "Teacher of transitional bilingual education" means a teacher with a speaking and reading ability in a language other than English in which transitional bilingual education is offered and with communicative skills in English.
(f) "Program in transitional bilingual education" means a full-time program of instruction (1) in all those courses or subjects which a child is required by law to receive and which are required by the child's school district, which shall be given in the native language of English learners who are enrolled in the program and also in English, (2) in the reading and writing of the native language of English learners who are enrolled in the program and in the oral language (listening and speaking), reading, and writing of English, and (3) in the history and culture of the country, territory, or geographic area which is the native land of the parents of English learners who are enrolled in the program and in the history and culture of the United States; or a part-time program of instruction based on the educational needs of those English learners who do not need a full-time program of instruction.
(Source: P.A. 98-972, eff. 8-15-14; 99-30, eff. 7-10-15.)

(105 ILCS 5/14C-2.1)
Sec. 14C-2.1. (Repealed).
(Source: P.A. 78-727. Repealed by P.A. 94-1105, eff. 6-1-07.)

(105 ILCS 5/14C-3) (from Ch. 122, par. 14C-3)
Sec. 14C-3. Language classification of children; establishment of program; period of participation; examination. Each school district shall ascertain, not later than the first day of March, under regulations prescribed by the State Board, the number of English learners within the school district, and shall classify them according to the language of which they possess a primary speaking ability, and their grade level, age or achievement level.
When, at the beginning of any school year, there is within an attendance center of a school district, not including children who are enrolled in existing private school systems, 20 or more English learners in any such language classification, the school district shall establish, for each classification, a program in transitional bilingual education for the children therein. A school district may establish a program in transitional bilingual education with respect to any classification with less than 20 children therein, but should a school district decide not to establish such a program, the school district shall provide a locally determined transitional program of instruction which, based upon an individual student language assessment, provides content area instruction in a language other than English to the extent necessary to ensure that each student can benefit from educational instruction and achieve an early and effective transition into the regular school curriculum.
Every school-age English learner not enrolled in existing private school systems shall be enrolled and participate in the program in transitional bilingual education established for the classification to which he belongs by the school district in which he resides for a period of 3 years or until such time as he achieves a level of English language skills which will enable him to perform successfully in classes in which instruction is given only in English, whichever shall first occur.
An English learner enrolled in a program in transitional bilingual education may, in the discretion of the school district and subject to the approval of the child's parent or legal guardian, continue in that program for a period longer than 3 years.
An examination in the oral language (listening and speaking), reading, and writing of English, as prescribed by the State Board, shall be administered annually to all English learners enrolled and participating in a program in transitional bilingual education. No school district shall transfer an English learner out of a program in transitional bilingual education prior to his third year of enrollment therein unless the parents of the child approve the transfer in writing, and unless the child has received a score on said examination which, in the determination of the State Board, reflects a level of English language skills appropriate to his or her grade level.
If later evidence suggests that a child so transferred is still disabled by an inadequate command of English, he may be re-enrolled in the program for a length of time equal to that which remained at the time he was transferred.
(Source: P.A. 98-972, eff. 8-15-14; 99-30, eff. 7-10-15.)

(105 ILCS 5/14C-4) (from Ch. 122, par. 14C-4)
Sec. 14C-4. Notice of enrollment; content; rights of parents.
No later than 30 days after the beginning of the school year or 14 days after the enrollment of any child in a program in transitional bilingual education during the middle of a school year, the school district in which the child resides shall notify by mail the parents or legal guardian of the child of the fact that their child has been enrolled in a program in transitional bilingual education. The notice shall contain all of the following information in simple, nontechnical language:
(1) The reasons why the child has been placed in and

needs the services of the program.

(2) The child's level of English proficiency, how

this level was assessed, and the child's current level of academic achievement.

(3) The method of instruction used in the program and

in other available offerings of the district, including how the program differs from those other offerings in content, instructional goals, and the use of English and native language instruction.

(4) How the program will meet the educational

strengths and needs of the child.

(5) How the program will specifically help the child

to learn English and to meet academic achievement standards for grade promotion and graduation.

(6) The specific exit requirements for the program,

the expected rate of transition from the program into the regular curriculum, and the expected graduation rate for children in the program if the program is offered at the secondary level.

(7) How the program meets the objectives of the

child's individual educational program (IEP), if applicable.

(8) The right of the parents to decline to enroll the

child in the program or to choose another program or method of instruction, if available.

(9) The right of the parents to have the child

immediately removed from the program upon request.

(10) The right of the parents to visit transitional

bilingual education classes in which their child is enrolled and to come to the school for a conference to explain the nature of transitional bilingual education.

The notice shall be in writing in English and in the language of which the child of the parents so notified possesses a primary speaking ability.
Any parent whose child has been enrolled in a program in transitional bilingual education shall have the absolute right to immediately withdraw his child from said program by providing written notice of such desire to the school authorities of the school in which his child is enrolled or to the school district in which his child resides.
(Source: P.A. 92-604, eff. 7-1-02.)

(105 ILCS 5/14C-5) (from Ch. 122, par. 14C-5)
Sec. 14C-5. Nonresident children; enrollment and tuition; joint programs. A school district may allow a nonresident English learner to enroll in or attend its program in transitional bilingual education, and the tuition for such a child shall be paid by the district in which he resides.
Any school district may join with any other school district or districts to provide the programs in transitional bilingual education required or permitted by this Article.
(Source: P.A. 99-30, eff. 7-10-15.)

(105 ILCS 5/14C-6) (from Ch. 122, par. 14C-6)
Sec. 14C-6. Placement of children. Children enrolled in a program of transitional bilingual education whenever possible shall be placed in classes with children of approximately the same age and level of educational attainment. If children of different age groups or educational levels are combined, the school district so combining shall ensure that the instruction given each child is appropriate to his or her level of educational attainment and the school districts shall keep adequate records of the educational level and progress of each child enrolled in a program. The maximum student-teacher ratio shall be set by the State Board and shall reflect the special educational needs of children enrolled in programs in transitional bilingual education. Programs in transitional bilingual education shall, whenever feasible, be located in the regular public schools of the district rather than separate facilities.
(Source: P.A. 81-1508.)

(105 ILCS 5/14C-7) (from Ch. 122, par. 14C-7)
Sec. 14C-7. Participation in extracurricular activities of public schools. Instruction in courses of subjects included in a program of transitional bilingual education which are not mandatory may be given in a language other than English. In those courses or subjects in which verbalization is not essential to an understanding of the subject matter, including but not necessarily limited to art, music and physical education, English learners shall participate fully with their English-speaking contemporaries in the regular public school classes provided for said subjects. Each school district shall ensure to children enrolled in a program in transitional bilingual education practical and meaningful opportunity to participate fully in the extracurricular activities of the regular public schools in the district.
(Source: P.A. 99-30, eff. 7-10-15.)

(105 ILCS 5/14C-8) (from Ch. 122, par. 14C-8)
Sec. 14C-8. (Repealed).
(Source: P.A. 97-607, eff. 8-26-11. Repealed internally, eff. 6-30-13.)

(105 ILCS 5/14C-9) (from Ch. 122, par. 14C-9)
Sec. 14C-9. Tenure; minimum salaries. Any person employed as a teacher of transitional bilingual education whose teaching certificate was issued pursuant to Section 14C-8 (now repealed) of this Code shall have such employment credited to him or her for the purposes of determining under the provisions of this Code eligibility to enter upon contractual continued service; provided that such employment immediately precedes and is consecutive with the year in which such person becomes certified under Article 21 of this Code or licensed under Article 21B of this Code.
For the purposes of determining the minimum salaries payable to persons certified under Section 14C-8 (now repealed) of this Code, such persons shall be deemed to have been trained at a recognized institution of higher learning.
(Source: P.A. 99-30, eff. 7-10-15.)

(105 ILCS 5/14C-10) (from Ch. 122, par. 14C-10)
Sec. 14C-10. Parent and community participation. School districts shall provide for the maximum practical involvement of parents of children in transitional bilingual education programs. Each school district shall, accordingly, establish a parent advisory committee which affords parents the opportunity effectively to express their views and which ensures that such programs are planned, operated, and evaluated with the involvement of, and in consultation with, parents of children served by the programs. Such committees shall be composed of parents of children enrolled in transitional bilingual education programs, transitional bilingual education teachers, counselors, and representatives from community groups; provided, however, that a majority of each committee shall be parents of children enrolled in the transitional bilingual education program. Once established, these committees shall autonomously carry out their affairs, including the election of officers and the establishment of internal rules, guidelines, and procedures.
(Source: P.A. 97-915, eff. 1-1-13.)

(105 ILCS 5/14C-11) (from Ch. 122, par. 14C-11)
Sec. 14C-11. Preschool or summer school programs. A school district may establish, on a full or part-time basis, preschool or summer school programs in transitional bilingual education for English learners or join with the other school districts in establishing such preschool or summer programs. Preschool or summer programs in transitional bilingual education shall not substitute for programs in transitional bilingual education required to be provided during the regular school year.
(Source: P.A. 99-30, eff. 7-10-15.)

(105 ILCS 5/14C-12) (from Ch. 122, par. 14C-12)
Sec. 14C-12. Account of expenditures; Cost report; Reimbursement. Each school district with at least one English learner shall keep an accurate, detailed and separate account of all monies paid out by it for the programs in transitional bilingual education required or permitted by this Article, including transportation costs, and shall annually report thereon for the school year ending June 30 indicating the average per pupil expenditure. Through fiscal year 2017, each school district shall be reimbursed for the amount by which such costs exceed the average per pupil expenditure by such school district for the education of children of comparable age who are not in any special education program. No funding shall be provided to school districts under this Section after fiscal year 2017. In fiscal year 2018 and each fiscal year thereafter, all funding received by a school district from the State pursuant to Section 18-8.15 of this Code that is attributable to instructions, supports, and interventions for English learner pupils must be used for programs and services authorized under this Article. At least 60% of transitional bilingual education funding received from the State must be used for the instructional costs of programs and services authorized under this Article.
Applications for preapproval for costs of transitional bilingual education programs must be submitted to the State Superintendent of Education at least 60 days before a transitional bilingual education program is started, unless a justifiable exception is granted by the State Superintendent of Education. Applications shall set forth a plan for transitional bilingual education established and maintained in accordance with this Article.
Through fiscal year 2017, reimbursement claims for transitional bilingual education programs shall be made as follows:
Each school district shall claim reimbursement on a current basis for the first 3 quarters of the fiscal year and file a final adjusted claim for the school year ended June 30 preceding computed in accordance with rules prescribed by the State Superintendent's Office. The State Superintendent of Education before approving any such claims shall determine their accuracy and whether they are based upon services and facilities provided under approved programs. Upon approval he shall transmit to the Comptroller the vouchers showing the amounts due for school district reimbursement claims. Upon receipt of the final adjusted claims the State Superintendent of Education shall make a final determination of the accuracy of such claims. If the money appropriated by the General Assembly for such purpose for any year is insufficient, it shall be apportioned on the basis of the claims approved.
Failure on the part of the school district to prepare and certify the final adjusted claims due under this Section may constitute a forfeiture by the school district of its right to be reimbursed by the State under this Section.
(Source: P.A. 100-465, eff. 8-31-17.)

(105 ILCS 5/14C-13) (from Ch. 122, par. 14C-13)
Sec. 14C-13. Advisory Council.
(a) There is created an Advisory Council on Bilingual Education, consisting of 17 members appointed by the State Superintendent of Education and selected, as nearly as possible, on the basis of experience in or knowledge of the various programs of bilingual education. The Council shall advise the State Superintendent on policy and rules pertaining to bilingual education. The Council shall establish such sub-committees as it deems appropriate to review bilingual education issues including but not limited to certification, finance and special education.
Initial appointees shall serve terms determined by lot as follows: 6 for one year, 6 for 2 years and 5 for 3 years. Successors shall serve 3-year terms. Members annually shall select a chairman from among their number. Members shall receive no compensation but may be reimbursed for necessary expenses incurred in the performance of their duties.
By no later than December 1, 2011, the Council shall submit a report to the State Superintendent of Education, the Governor, and the General Assembly addressing, at a minimum, the following questions:
(1) whether and how the 20 child per attendance

center minimum in Section 14C-3 of this Code should be modified;

(2) whether and how educator certification

requirements in this Article 14C and applicable State Board of Education rules should be modified;

(3) whether and how bilingual education requirements

in this Article 14C and applicable State Board of Education rules should be modified to address differences between elementary and secondary schools; and

(4) whether and how to allow school districts to

administer alternative bilingual education programs instead of transitional bilingual education programs.

By no later than January 1, 2013, the Council shall submit a report to the State Superintendent of Education, the Governor, and the General Assembly addressing, at a minimum, the following questions:
(i) whether and how bilingual education programs

should be modified to be more flexible and achieve a higher success rate among Hispanic students in the classroom and on State assessments;

(ii) whether and how bilingual education programs

should be modified to increase parental involvement including the use of parent academies;

(iii) whether and how bilingual education programs

should be modified to increase cultural competency through a cultural competency program among bilingual teaching staff; and

(iv) whether and how the bilingual parent advisory

committees within school districts can be supported in order to increase the opportunities for parents to effectively express their views concerning the planning, operation, and evaluation of bilingual education programs.

(b) For the purpose of this Section:
"Parent academies" means a series of parent development opportunities delivered throughout the school year to increase parents' ability to successfully navigate the education system and monitor their children's education. Parent academies are specifically designed for parents of students who are enrolled in any of the English Language Learner programs and are to be provided after work hours in the parents' native language. At a minimum, parent academies shall allow participants to do the following:
(1) understand and use their children's standardized

tests to effectively advocate for their children's academic success;

(2) learn home strategies to increase their

children's reading proficiency;

(3) promote homework completion as a successful daily

routine;

(4) establish a positive and productive connection

with their children's schools and teachers; and

(5) build the character traits that lead to academic

success, such as responsibility, persistence, a hard-work ethic, and the ability to delay gratification.

"Cultural competency program" means a staff development opportunity to increase the school staffs' ability to meet the social, emotional, and academic needs of culturally and linguistically diverse students and, at a minimum, allows participants to do the following:
(i) discuss the impact that our constantly changing,

highly technological and globalist society is having on Illinois' public education system;

(ii) analyze international, national, State, county,

district, and local students' performance data and the achievement gaps that persistently exist between groups;

(iii) realize the benefits and challenges of reaching

proficiency in cultural competency;

(iv) engage in conversations that lead to

self-awareness and greater insight regarding diversity; and

(v) learn strategies for building student-teacher

relationships and making instruction more comprehensible and relevant for all students.

(Source: P.A. 97-305, eff. 1-1-12; 97-915, eff. 1-1-13.)



Article 15 - Common School Lands

(105 ILCS 5/Art. 15 heading)

(105 ILCS 5/15-1) (from Ch. 122, par. 15-1)
Sec. 15-1. Lands constituting.
Section 16 in every township, the sections and parts of sections granted in lieu of all or part of such section, shall be held as common school lands.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/15-2) (from Ch. 122, par. 15-2)
Sec. 15-2. Place of transacting business. All the business of a township relating to common school lands shall be transacted in the county which contains all or the greater portion of such lands.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/15-3) (from Ch. 122, par. 15-3)
Sec. 15-3. Leases-Pooling agreements-Railroad rights of way and depot grounds.
The township land commissioners or trustees of schools in townships in which Section 16, or lands granted in lieu thereof, remain unsold, or which have title to any other school lands or real estate, may lease them for an annual cash rent or for an annual grain rent or a combination of cash and grain rent, or may lease them for drilling for oil and gas upon a royalty basis. The lease shall be made by the president and the clerk, under the direction of the township land commissioners or trustees of schools, with the lessee or lessees, shall be in writing, shall be filed with the records of the board, and a copy shall be transmitted to the county superintendent. In case of default in the payment of rent the township land commissioners or trustees shall at once proceed to collect it as may be provided by law for the collection of rents by landlords. No lease under the provisions of this Act shall be for a longer period than 5 years except when lands are leased for the purpose of having permanent improvements made thereon, as in cities and villages, and except when leased for oil and gas development and drilling. The township land commissioners or trustees of schools which have title to any school real estate or lands, whether the lands or real estate are being used by any school district for school purposes or not, may lease such real estate or lands, or any part thereof, for drilling for oil and gas upon such terms as may be agreed upon. Where such a lease is made for drilling for oil and gas, the township land commissioners or trustees of schools may also enter into pooling agreements with the owners of adjacent lands so that the township land commissioners or trustees of schools will participate in royalties in proportion to their acreage ownership as to all oil produced from any of the lands in the pooling agreements. This section does not apply to cities having a population of over one hundred thousand inhabitants.
The township land commissioners or trustees of schools of any township may sell and convey to any railroad company a right of way across any school lands of the township, and necessary depot grounds.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/15-4) (from Ch. 122, par. 15-4)
Sec. 15-4. (Repealed).
(Source: Laws 1965, p. 3739. Repealed by P.A. 89-159, eff. 1-1-96.)

(105 ILCS 5/15-5) (from Ch. 122, par. 15-5)
Sec. 15-5. Penalty for trespass.
Every trespasser upon common school lands is guilty of a petty offense and shall be fined 3 times the amount of the injury occasioned by the trespass.
(Source: P.A. 77-2267.)

(105 ILCS 5/15-6) (from Ch. 122, par. 15-6)
Sec. 15-6. Disposition of penalties and fines. All penalties and fines collected under the provisions of Sections 15-4 and 15-5 shall be paid to the school treasurer and added to the principal of the township fund.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/15-7) (from Ch. 122, par. 15-7)
Sec. 15-7. Sale of common school lands - Petition - Referendum. When the inhabitants of any township desire the sale of the common school lands thereof they shall present to the county superintendent of the county in which the school lands of the township, or the greater part thereof lie, a petition for their sale. The petition shall be signed by at least two-thirds of the voters of the township in the presence of at least 2 adult citizens of the township, after the meaning and purpose thereof have been explained, and an affidavit must be affixed thereto by the citizens witnessing the signing, which affidavit shall state the number of inhabitants of the township 18 years of age and over, and the petition so verified shall be delivered to the regional superintendent for his action thereon. In townships having a population of more than 10,000 inhabitants, the petition shall be signed by at least 1/10 of the voters thereof and be delivered to the regional superintendent. Upon the filing of any such petition with the regional superintendent he shall treat the petition in the manner provided by the general election law, and shall certify the proposition to the proper election authorities for submission to the voters of the township at a regular scheduled election the proposition to sell common school lands of the township. In addition to the requirements of the general election law the notice may be in the following form:

(105 ILCS 5/15-8) (from Ch. 122, par. 15-8)
Sec. 15-8. Fractional townships united to adjacent township.
Any fractional township not having the requisite number of inhabitants to petition for the sale of school lands, which has not heretofore been united with any township for school purposes, and which does not contain a sufficient number of inhabitants to maintain a free school, is hereby attached for school purposes to the adjacent congressional township having the longest territorial line bordering on such fractional township, and all the provisions of this Article shall apply to such united townships the same as though they were 1 township.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/15-9) (from Ch. 122, par. 15-9)
Sec. 15-9. Notice to trustees-Subdivision of land-Plat, roads, streets and alleys.
When the petition and affidavits are delivered to the county superintendent, and the requisite number of votes are in favor of a sale, he shall notify the trustees of the township or township land commissioners, who shall immediately divide the land into tracts or lots of such form and quantity as will produce the largest sum of money, and cause a plat thereof to be made with each lot numbered and defined so that its boundaries may be forever ascertained.
In subdividing common school lands, no lot shall contain more than 80 acres and the division may be into town or village lots, with roads, streets or alleys between and through them. All such divisions are hereby declared legal and all such roads, streets and alleys are declared to be public highways.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/15-10) (from Ch. 122, par. 15-10)
Sec. 15-10. Value fixed-Certification of plat-Plat and certificate to govern.
After the school lands have been subdivided and platted, the trustees of schools or township land commissioners shall fix the value of each lot and certify to the correctness of the plat, stating in the certificate the value of each lot and describing it so that it may be identified. The plat and certificate shall be delivered to the county superintendent and shall govern him in advertising and selling such lands.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/15-11) (from Ch. 122, par. 15-11)
Sec. 15-11. Notice of sale.
Upon receipt of the plat and certificate of valuation the county superintendent shall advertise the sale of such land in lots, as divided and platted, by publishing notice thereof once each week for 3 successive weeks prior to the date of the sale in a newspaper published in the county describing the land and stating the time, place and terms of the sale, and shall be in the following form:

(105 ILCS 5/15-12) (from Ch. 122, par. 15-12)
Sec. 15-12. Conduct of sale.
Upon the day of sale, the county superintendent shall make sales by beginning at the lowest numbered lot and proceeding regularly to the highest numbered until they are all sold or offered. No lot shall be sold for less than its valuation. The sale may continue from day to day. Each lot shall be sold separately and offered long enough to enable any person present to bid who so desires.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/15-13) (from Ch. 122, par. 15-13)
Sec. 15-13. Payment of purchase price.
At the close of each day's sale the purchasers shall pay or secure the payment of the purchase money. In case of a failure to do so by 10 a. m. the succeeding day, the lot purchased shall again be offered at public sale, on the terms as before. Regardless of whether or not the sale is made the former purchaser shall be required to pay the difference between his bid and the valuation of the lot, and if he fails to make such payment, the county superintendent may forthwith institute a civil action in his name, as superintendent, for the use of the inhabitants of the township where the land lies, for the required sum; and upon making proof, shall be entitled to judgment, with costs of suit which, when collected, shall be added to the principal of the township fund.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/15-14) (from Ch. 122, par. 15-14)
Sec. 15-14. Unsold lands subject to sale thereafter. All lands not sold at public sale, as herein provided for, shall be subject to sale at any time hereafter, at the valuation as provided in Section 15-10, and the county superintendents shall, if possible, sell all such lands at private sale, upon the terms at which they were offered at public sale.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/15-15) (from Ch. 122, par. 15-15)
Sec. 15-15. Valuation of unsold land. Where common school lands have been valued under Section 15-10 and have remained unsold for 2 years after having been offered for sale in conformity to this Article, the trustees of schools or township land commissioners where the lands are situated may, without any petition having been filed, vacate the valuation thereof by an order entered in Book A of the county superintendent, and make a new valuation. They shall make a new valuation in the same manner as the former, and shall deliver to the county superintendent a plat of the land at such new valuation with the order of vacation, whereupon the county superintendent shall offer the land for sale as if no former valuation has been made.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/15-16) (from Ch. 122, par. 15-16)
Sec. 15-16. Certificate of purchase.
Upon the completion of every sale the county superintendent shall deliver to the purchaser a certificate of purchase including the name and residence of the purchaser and the price and description of the land.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/15-17) (from Ch. 122, par. 15-17)
Sec. 15-17. Patents.
Every purchaser of common school lands shall be entitled to a patent from the State, conveying and assuring the title. Patents shall be issued by the Secretary of State from returns made to him by the county superintendent, township land commissioners or county board of school trustees as the case may be. They shall contain a description of the land granted and shall be in the name of and signed by the Governor, with the great seal of State affixed thereto by the Secretary of State, and shall operate to vest in the purchaser a title in fee simple. When patents are so executed the Secretary of State shall note on the list of sales the date of each patent in such manner as to perpetuate the evidence of its date and delivery and thereupon transmit it to the county superintendent of the proper county, to be by him delivered to the patentee, his heirs, or assigns, upon the return of the original certificate of purchase, which certificate, when returned, shall be filed and preserved by the county superintendent. All such patents for school lands, or certified copies thereof from any record legally made, shall, after 10 years from the date of the patent, and such sale having been acquiesced in for 10 years by the inhabitants of the township in which the land so conveyed is situated, be conclusive evidence as to the legality of the sale, and that the title to such land was, at the date of patent, legally vested in the patentee.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/15-18) (from Ch. 122, par. 15-18)
Sec. 15-18. Copies of lost certificates or patents.
Purchasers of common school lands, and their heirs or assigns, may obtain certified copies or certificates of purchase and patents upon filing an affidavit with the county superintendent in respect to certificates and with the Secretary of State in respect to patents, proving the loss or destruction of the originals, which copies shall have the effect of originals.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/15-19) (from Ch. 122, par. 15-19)
Sec. 15-19. Dedication of streets and highways.
The trustees of schools or township land commissioners may dedicate to public use for street and highway purposes as much of the unimproved common school lands as may be necessary to open or extend any street or highway which may be ordered by the municipal authorities to be opened or extended, if they are of the opinion that the benefit to accrue from the opening or extending of such street or highway will compensate for the strip so dedicated. It is unlawful for any street or other railroad company to lay tracks on any strip of the common school lands so dedicated, or use them or any part thereof for railroad or street railroad purposes, except upon the purchase or lease thereof from the proper authorities or upon payment to the school fund of the township of the value of such use or land the same as if no street or highway had been laid out thereon, to be determined by condemnation proceedings. This section does not affect existing leases or contracts for the lease or purchase of common school lands.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/15-20) (from Ch. 122, par. 15-20)
Sec. 15-20. Books to be kept.
The county superintendent shall keep 3 books, to be known and designated by the letters A, B, and C. In book A he shall record at length all petitions presented to him for the sale of common school lands, the plats and certificates of valuation made by or under the direction of the trustees of schools, or the township land commissioners, and the affidavits in relation to the same. In book B he shall keep an account of all sales of common school lands, including the date of sale, name of purchaser, description of land sold and the selling price. In book C he shall keep a regular account of all moneys received or paid out; from whom received, on what account, showing whether it is principal or interest, the rate of interest, and a description of the real estate taken as security; if paid out, to whom, when, and on what account, the amount of the sales and the account of each township fund to be kept separate.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/15-21) (from Ch. 122, par. 15-21)
Sec. 15-21. Statements to be presented.
At the regular meeting of the county board in each year the county superintendent shall present, first, a statement showing the sales of school lands made subsequent to the first regular term of the previous year, which shall be a copy of the sale book (book B); second, a statement of the amount of money received, paid, and in hand, belonging to each township or fund under his control, the statement of each fund to be separate; third, a statement copied from his loan book (book C), showing all the facts in regard to loans which are required to be stated in the loan book.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/15-22) (from Ch. 122, par. 15-22)
Sec. 15-22. Record of report and statement.
The county clerk shall record and preserve the report of the county superintendent made to the county board at its first regular meeting in each year relating to the sale of school lands, the amount of money received, paid, loaned out and on hand, belonging to each township fund in his control, and the statement copied from the loan book of such county superintendent, showing all the facts in regard to loans which are required to be stated in the loan book.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/15-23) (from Ch. 122, par. 15-23)
Sec. 15-23. Common school lands. The provisions of Sections 15-1 through 15-19, of this Article shall have no application to the sale of any of the common school lands of any township to a school district located within the township for use as a schoolhouse site, and the trustees of schools or township land commissioners in any township in which Section 16 or land granted in lieu thereof remains unsold may sell to the governing body of any such school district any tract of said common school lands where such tract has been legally selected as a schoolhouse site for said district.
Where any tract of the common school lands of the township has been legally selected as a schoolhouse site by the voters of any school district within the township, the governing body of such school district may adopt a resolution reciting the fact that the voters have legally selected such tract as a schoolhouse site, describing it, setting forth the date of the election and the fact that a majority of the voters voting at the election selected the said tract as a schoolhouse site, and requesting the trustees of schools, or township land commissioners upon payment to them of not to exceed the sum authorized by the voters to be paid for any such tract, to execute an instrument indicating that said trustees of schools or township land commissioners of the township hold title to said tract for the use and benefit of such school district. A certified copy of such resolution shall be filed with the Clerk of the trustees of schools or township land commissioners, and it shall be the duty of said trustees of schools or township land commissioners of such township upon the filing of a certified copy of such resolution with the Clerk of the trustees of schools, or township land commissioners to execute an instrument of conveyance or an instrument of declaration, indicating that they hold title to such property for the use and benefit of said school district, which shall be filed of record in the office of the recorder. Notwithstanding the foregoing provisions of this Section, if the school district is a school district located in a Class I county school unit, or if the school district is a school district that has withdrawn from the jurisdiction and authority of the trustees of schools of a township and the township treasurer under subsection (b) of Section 5-1, the resolution of the school board shall request the trustees of schools, township land commissioners, regional board of school trustees, or other school officials having title to the property, upon payment to them of not to exceed the sum authorized by the voters, to deliver to the school board a deed, executed by their president and their clerk or secretary, conveying good legal title to the property selected as a schoolhouse site to the school board of the school district.
(Source: P.A. 88-155.)

(105 ILCS 5/15-24) (from Ch. 122, par. 15-24)
Sec. 15-24. Management of permanent funds. The common school lands and township loanable funds in Class I counties shall be managed and operated by township land commissioners who shall receive no salary. In counties of fewer than 220,000 inhabitants, there shall be 3 land commissioners, who shall be elected in the same manner as provided for the election of school directors, who shall serve the same terms as school directors and shall be organized in the same manner as school directors. In counties having 220,000 inhabitants or more but fewer than 2,000,000 inhabitants, the members of the regional board of school trustees shall be the township land commissioners, except that township land commissioners elected in any such county prior to the effective date of this amendatory Act of 1963 shall continue to serve until the end of the term for which they were elected. The township land commissioners shall hold title to, manage and operate all common school lands and township loanable funds of such township and receive the rents, issues and profits therefrom. Elections shall be conducted in accordance with the general election law. The land commissioners shall appoint a treasurer for a term of 2 years and fix his salary which shall not be changed during such term. The proceeds of the rents, issues and profits from such land and fund shall be promptly deposited with him upon its receipt by the land commissioners. After the payment of the necessary expenses incidental to the operation of such land and fund by orders drawn on the treasurer and signed by the president and secretary of the land commissioners, including actual expenses of the land commissioners, the net income from such land and fund including accumulated income undistributed at the effective date of this Act shall, upon an order drawn by such treasurer and signed by the president and secretary of such township land commissioners be distributed annually on or before February 1 as provided in this Act.
(Source: P.A. 86-225.)

(105 ILCS 5/15-25) (from Ch. 122, par. 15-25)
Sec. 15-25. Reports of treasurer.
The treasurer of the township land commissioners shall with respect to the common school lands and township loanable fund held by them make the reports to them required to be made by township treasurers to township school trustees, give bond as required of township treasurers, and perform the duties and exercise the powers of township treasurers.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/15-26) (from Ch. 122, par. 15-26)
Sec. 15-26. Liquidation of permanent fund. Upon a petition signed by at least one hundred voters of any school township filed with the regional superintendent of schools asking that the permanent funds of such township be liquidated and distributed to the schools of said township, said regional superintendent of schools shall certify the proposition to the proper election authorities for submission to the electorate at a regular scheduled election in said township the proposition to liquidate such permanent funds and distribute the proceeds thereof to the schools of the said school township. Such funds may be deposited by the district either in the educational or operations and maintenance fund, or in both in such proportion as the school board shall determine. If the said proposition receives a majority of the votes cast upon such proposition the township land commissioners shall proceed to sell the lands included in the assets of the permanent fund and liquidate the permanent funds of said school township and distribute same in the manner provided in this Article; if the average income from the permanent funds of any school township for a period of three years amounts to less than $2500 the regional board of school trustees or the township land commissioners shall proceed forthwith to liquidate such funds and sell the lands included in the assets of the permanent fund without any petition or election.
The expenses of liquidation shall be paid out of the moneys obtained from the liquidation. Upon completion of every sale of lands the township land commissioners or the regional board of school trustees, as the case may be, shall deliver to the purchaser a certificate of purchase including the name and residence of the purchaser and the price and description of the land.
(Source: P.A. 86-970.)

(105 ILCS 5/15-27) (from Ch. 122, par. 15-27)
Sec. 15-27. Audit. In the month of July of each year and at such other times as they may think necessary the township land commissioners shall cause an audit to be made by a public accountant of all funds under their jurisdiction. A certified copy of such annual audit shall be filed with the regional superintendent of schools and the State Board of Education by October 15 each year.
(Source: P.A. 81-1508.)

(105 ILCS 5/15-28) (from Ch. 122, par. 15-28)
Sec. 15-28. Township land commissioners successors to trustees of schools. The township land commissioners elected under the provisions of this Article shall be the successors to the trustees of schools elected under "An Act in relation to the establishment, operation and maintenance of public schools, providing for the transportation of and scholarships in institutions of higher learning for students of all schools, and to repeal certain acts herein named", approved March 18, 1961, as amended with respect to the common school lands and township loanable fund of the township. All rights of property of the common school lands and causes of action existing or vested in the trustees of schools elected under such Act as amended shall vest in the township land commissioners as successors in as complete a manner as they were vested in the trustees of schools elected under such Act as amended. All records, moneys, securities and other assets of the common school lands of the several school townships in the county and any obligations owing to such school townships shall be transferred by the several boards of township trustees to the township land commissioners. Such township land commissioners are empowered to receive such records and assets. All assets so received shall be credited to the respective school township from which they were received.
The township land commissioners shall designate a depositary for their treasurer in the manner provided in Section 8-7 of this Act insofar as applicable.
(Source: Laws 1967, p. 509.)

(105 ILCS 5/15-29) (from Ch. 122, par. 15-29)
Sec. 15-29. Bond.
It shall be the duty of the township land commissioners to examine the bond of its treasurer and if found to be in proper form in the proper amount with good and sufficient securities to approve same. If at any time the said township land commissioners deem it necessary it shall require its treasurer to execute a new bond but the execution of such new bond shall not affect the old bond or the liabilities of the sureties thereon.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/15-30) (from Ch. 122, par. 15-30)
Sec. 15-30. Liability of township land commissioners.
If the township land commissioners fail to observe the provisions of this Act in reference to the distribution of funds and property, they shall be individually and jointly liable to the district interested in a civil action to the full amount of the damages sustained by the district aggrieved.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/15-31) (from Ch. 122, par. 15-31)
Sec. 15-31. Disposition of funds upon liquidation of permanent funds. Any funds received as the result of the liquidation of the permanent funds belonging to any school township shall after the payment of the necessary expenses connected therewith be apportioned and distributed to the school districts or parts of districts of such township -- including, in the case of the liquidation of the permanent funds belonging to any school township in a Class II county school unit, any school district located in such township which theretofore withdrew from the jurisdiction and authority of the trustees of schools of that township and from the jurisdiction and authority of the township treasurer as provided in subsection (b) of Section 5-1 -- in which schools have been kept as required by law during the preceding year ending June 30 according to the number of pupils in average daily attendance in grades one to eight, each inclusive, and upon the completion of such liquidation and distribution and the submission of all reports required by law the office of township land commissioners and their treasurer in such township shall terminate.
(Source: P.A. 94-1105, eff. 6-1-07.)



Article 16 - Gifts--Use Of Sites--Playgrounds

(105 ILCS 5/Art. 16 heading)

(105 ILCS 5/16-1) (from Ch. 122, par. 16-1)
Sec. 16-1. Gifts - Vested in school board. Whenever any grant, gift, donation or legacy of real or personal property has been or shall be, directly or indirectly, made to or for the use of any public school district or attendance center and the deed, will or other instrument by which such grant, gift, donation, or legacy is made declares in terms or in substance that such property shall be held, managed, improved and invested or otherwise disposed of for the use and benefit of the public schools in such district or an individual attendance center, the title to such property shall be vested in the school board of such district for use in whatever manner the board shall choose and shall be held, managed, improved, invested or disposed of by such board in such manner as the board, in its discretion, sees fit; provided, however, when the person making such a grant, gift, donation, or legacy expresses in the instrument by which it was made an intention that it shall be used for a certain purpose, the school board shall promote and carry into effect such intention until the board determines in its discretion that it is no longer possible, practical or prudent to do so.
This Section does not apply in any case where the deed, will or other instrument effectively vests the title and control of such property in a trustee or grantee named in such instrument unless the trustee or grantee is incapable of taking or administering the trust, or refuses or fails to accept the trust, in which case the title and control thereof shall vest as provided in the preceding paragraph.
This Section does not validate any legacy which but for this enactment would have been invalid.
(Source: P.A. 86-171.)

(105 ILCS 5/16-2) (from Ch. 122, par. 16-2)
Sec. 16-2. Joint use of site and building. Whenever the school boards of two or more school districts have agreed upon the joint use of any school site and compensation to be paid therefor, and any such site has been selected in the manner required by law, it is lawful for such districts to use the same school site and after payment of the compensation, the trustees of schools of the township or regional board of school trustees, as the case may be, by proper instrument in writing shall declare that title to such site is held for the joint use of such districts according to the terms of such agreement, and such districts shall be further authorized to construct, maintain and use a building jointly for the benefit of the inhabitants thereof. Notwithstanding any other provisions of this Section:
(1) If legal title to the selected site is held in the name of the school board of a school district that has agreed to the joint use of the site with any other school districts, and if those other school districts are also districts whose school boards, under subsection (a) of Section 10-22.35B of this Code, are to hold legal title to school buildings and school sites of the district, then upon the execution of the agreement and payment of the compensation in accordance with the terms of the agreement the school boards of the districts shall be deemed to hold legal title to the site as tenants in common, and the required deed or deeds of conveyance shall be executed and delivered by the president and secretary or clerk of the school boards to reflect that legal title to the selected site is held in that manner.
(2) If one more but not all of the school boards that are party to the agreement are school boards that, under subsection (a) of Section 10-22.35B of this Code, are to hold legal title to the school buildings and school sites of the district, the interest in the selected site of each school board that is to hold legal title to the school buildings and school sites of the district shall be that of a tenant in common; and the required deed or deeds of conveyance shall be executed and delivered by the president and secretary or clerk of the trustees of schools of the township, regional board of school trustees, township land commissioners, or school boards, as the case may be, to reflect that tenancy in common interest of the appropriate school board or school boards with the trustees of schools of the township, regional board of school trustees or township land commissioners, as the case may be, in the legal title to the selected site.
(Source: P.A. 100-374, eff. 8-25-17.)

(105 ILCS 5/16-3) (from Ch. 122, par. 16-3)
Sec. 16-3. Transfer of site to purchasing district. Whenever the school board of any school district determines that any schoolhouse site with or without a building thereon is of no further use to the district and agrees with the school board of any other school district, within or adjacent to the boundaries of which the site is situated, upon the sale thereof to such district and the price to be paid therefor, and such sites are selected by the purchasing district in the manner prescribed by law, after the payment of the compensation the trustees of schools of the township, regional board of school trustees, township land commissioners, or school board having legal title to the site shall, by proper deed of conveyance or instrument in writing, convey legal title to, or transfer the use of the site to, the purchasing district in accordance with applicable provisions of this Code.
(Source: P.A. 88-155.)

(105 ILCS 5/16-4) (from Ch. 122, par. 16-4)
Sec. 16-4. Building jointly used - Sale of interest - Additions and enlargements. Whenever two school districts situated adjacent to one another or comprising the same or partly the same territory have a school site with buildings thereon, owned by one of the districts but used under agreement by both, the district owning the site and buildings may sell to the other, and the other district has the right to purchase, an equal or any other interest in the site and buildings under an agreement between the two; and upon the execution of the agreement and the acquiring the title to the interest by the purchasing district, the two districts shall be deemed to hold title to the premises as tenants in common; and thereafter the school districts, or either of them, may, under appropriate terms in the first agreement, or under a new agreement entered into by them, add to and enlarge any parts of the buildings, if deemed necessary for the uses of the districts or either of them, and by such sole or mutual expenditure of funds as may be nominated by the terms of the agreement between the districts, and the expenditures shall in no way change the individual interests of the districts in the premises unless otherwise expressly so provided by the terms of the agreement.
(Source: P.A. 81-1541.)

(105 ILCS 5/16-5) (from Ch. 122, par. 16-5)
Sec. 16-5. Agreement for joint use of property.
Prior to the third Saturday of August of any year the school board of any district which does not by itself maintain a high school may enter into an agreement with any township high school board of education or the school board of any other high school district, by which agreement grade school or high school property, real or personal, owned by or held for the use of either district within territory included in both districts may be used jointly for school purposes by both such districts in the manner provided in the agreement. If such school district has a population of 1000 or more, and if legal title to any real property affected by the agreement is not held by the school board of a school district that is party to the agreement, the agreement shall be invalid unless prior to such third Saturday of August the written consent of the trustees of schools of the township or townships, regional board of school trustees, or township land commissioners holding legal title to the property affected by the agreement is first obtained.
(Source: P.A. 88-155.)

(105 ILCS 5/16-6) (from Ch. 122, par. 16-6)
Sec. 16-6. Compensation determined under eminent domain.
Whenever any lot or parcel of land is needed by any university, college, township high school or other educational institution established and supported by this State or by a township therein, or by a school district, as a site for a building or for any educational purpose, including sites purchased under authority of Section 10-22.31b, and compensation for the lot or parcel of land cannot be agreed upon between the owners thereof and the trustees, board of education, or other corporate authority of the educational institution, or school district, the corporate authority of the educational institution or school district may have the compensation determined in the manner provided by law for the exercise of the right of eminent domain. In Class I counties and in any school district which is situated in a Class II county school unit but which no longer is subject to the jurisdiction and authority of a township treasurer or trustees of schools of a township because the district has withdrawn from the jurisdiction and authority of the township treasurer and trustees of schools of the township or because those offices have been abolished as provided in subsection (b) or (c) of Section 5-1, the school board shall engage counsel, pay all expenses and institute suit without any authorization by the regional board of school trustees; and the proceedings shall be in the name of the school board for the use of the school district. But no tract of land outside the limits of any incorporated city or village and within 40 rods of the dwelling of the owner of the land shall be taken by the board of directors created in Section 10-1 of this Act without the owner's consent: provided, however, that a tract of land outside the limits of any incorporated city or village lying not less than 200 feet from the dwelling of the owner of the land which adjoins and is adjacent to a school site being used for school purposes may be taken by the board in the manner provided by law for the exercise of the right of eminent domain for the purpose of enlarging such school site for educational and recreational purposes.
(Source: P.A. 87-473; 88-155.)

(105 ILCS 5/16-7) (from Ch. 122, par. 16-7)
Sec. 16-7. Playgrounds, recreation grounds and athletic fields. Any school district organized and existing under the general law or by special charter having a population of not more than 500,000 inhabitants may acquire real estate by gift, donation, legacy, purchase or otherwise and hold it for the purpose of establishing playgrounds, recreation grounds and athletic fields, and may equip, operate and maintain such playgrounds, recreation grounds and athletic fields, the cost of such acquiring and equipping to be paid either from the proceeds of bonds issued for that purpose or out of the operations and maintenance fund, and the cost of such maintaining and operating to be paid from the educational fund, of the district. Such real estate need not be contiguous to any other school property or real estate owned by the school district.
(Source: P.A. 86-970.)

(105 ILCS 5/16-8) (from Ch. 122, par. 16-8)
Sec. 16-8. Supervision - Personnel - Police control. The school board of any such school district acquiring real estate and equipping, operating and maintaining it for the purposes provided in Section 16-7 shall have supervision over such playgrounds, recreation grounds or athletic fields, may employ play leaders, playground directors, supervisors, recreation superintendents or athletic directors therefor, and may take such steps to provide for the protection, sanitation, care and management thereof as it deems appropriate.
If real estate and improvements thereon, including buildings, parking lots, other improvements and equipment so acquired lies partly or wholly outside and within 1 mile of the corporate limits of any city, village or incorporated town situated in such district, such city, village or incorporated town may exercise police control and protection over such real estate and improvements thereon, including buildings, parking lots, other improvements and equipment in the same manner and to the same extent that such city, village or incorporated town would exercise police control and protection thereover if such real estate and improvements thereon, including buildings, parking lots, other improvements and equipment were situated within the corporate limits thereof.
(Source: P.A. 86-1304.)

(105 ILCS 5/16-9) (from Ch. 122, par. 16-9)
Sec. 16-9. Transfers to municipal corporations.
School districts and boards of education may also transfer real estate in accordance with the provisions of "An Act in relation to the transfer of real estate owned by municipalities", approved July 2, 1925, as amended, title approved May 8, 1947.
(Source: Laws 1967, p. 506.)

(105 ILCS 5/16-10) (from Ch. 122, par. 16-10)
Sec. 16-10. Fire protection.
If the location of any public school building is not within any municipality or fire protection district, fire protection service for such building shall be provided by that municipality or fire protection district which maintains the facility for fire fighting equipment which lies closest to such building. The school district shall pay to the municipality or fire protection district, as the case may be, the reasonable cost of such service. If the respective corporate authorities of the school district and of the municipality or fire protection district are unable to agree on the cost of such service, the cost shall be determined by a civil action in the circuit court of the circuit in which the school building is located.
(Source: P.A. 76-1790.)



Article 17 - Budgets--Tax Rates--Tax Warrants

(105 ILCS 5/Art. 17 heading)

(105 ILCS 5/17-1) (from Ch. 122, par. 17-1)
Sec. 17-1. Annual budget. The board of education of each school district under 500,000 inhabitants shall, within or before the first quarter of each fiscal year, adopt and file with the State Board of Education an annual balanced budget which it deems necessary to defray all necessary expenses and liabilities of the district, and in such annual budget shall specify the objects and purposes of each item and amount needed for each object or purpose.
The budget shall be entered upon a School District Budget form prepared and provided by the State Board of Education and therein shall contain a statement of the cash on hand at the beginning of the fiscal year, an estimate of the cash expected to be received during such fiscal year from all sources, an estimate of the expenditures contemplated for such fiscal year, and a statement of the estimated cash expected to be on hand at the end of such year. The estimate of taxes to be received may be based upon the amount of actual cash receipts that may reasonably be expected by the district during such fiscal year, estimated from the experience of the district in prior years and with due regard for other circumstances that may substantially affect such receipts. Nothing in this Section shall be construed as requiring any district to change or preventing any district from changing from a cash basis of financing to a surplus or deficit basis of financing; or as requiring any district to change or preventing any district from changing its system of accounting. The budget shall conform to the requirements adopted by the State Board of Education pursuant to Section 2-3.28 of this Code.
To the extent that a school district's budget is not balanced, the district shall also adopt and file with the State Board of Education a deficit reduction plan to balance the district's budget within 3 years. The deficit reduction plan must be filed at the same time as the budget, but the State Superintendent of Education may extend this deadline if the situation warrants.
If, as the result of an audit performed in compliance with Section 3-7 of this Code, the resulting Annual Financial Report required to be submitted pursuant to Section 3-15.1 of this Code reflects a deficit as defined for purposes of the preceding paragraph, then the district shall, within 30 days after acceptance of such audit report, submit a deficit reduction plan.
The board of education of each district shall fix a fiscal year therefor. If the beginning of the fiscal year of a district is subsequent to the time that the tax levy due to be made in such fiscal year shall be made, then such annual budget shall be adopted prior to the time such tax levy shall be made. The failure by a board of education of any district to adopt an annual budget, or to comply in any respect with the provisions of this Section, shall not affect the validity of any tax levy of the district otherwise in conformity with the law. With respect to taxes levied either before, on, or after the effective date of this amendatory Act of the 91st General Assembly, (i) a tax levy is made for the fiscal year in which the levy is due to be made regardless of which fiscal year the proceeds of the levy are expended or are intended to be expended, and (ii) except as otherwise provided by law, a board of education's adoption of an annual budget in conformity with this Section is not a prerequisite to the adoption of a valid tax levy and is not a limit on the amount of the levy.
Such budget shall be prepared in tentative form by some person or persons designated by the board, and in such tentative form shall be made conveniently available to public inspection for at least 30 days prior to final action thereon. At least 1 public hearing shall be held as to such budget prior to final action thereon. Notice of availability for public inspection and of such public hearing shall be given by publication in a newspaper published in such district, at least 30 days prior to the time of such hearing. If there is no newspaper published in such district, notice of such public hearing shall be given by posting notices thereof in 5 of the most public places in such district. It shall be the duty of the secretary of such board to make such tentative budget available to public inspection, and to arrange for such public hearing. The board may from time to time make transfers between the various items in any fund not exceeding in the aggregate 10% of the total of such fund as set forth in the budget. The board may from time to time amend such budget by the same procedure as is herein provided for its original adoption.
Beginning July 1, 1976, the board of education, or regional superintendent, or governing board responsible for the administration of a joint agreement shall, by September 1 of each fiscal year thereafter, adopt an annual budget for the joint agreement in the same manner and subject to the same requirements as are provided in this Section.
The State Board of Education shall exercise powers and duties relating to budgets as provided in Section 2-3.27 of this Code and shall require school districts to submit their annual budgets, deficit reduction plans, and other financial information, including revenue and expenditure reports and borrowing and interfund transfer plans, in such form and within the timelines designated by the State Board of Education.
By fiscal year 1982 all school districts shall use the Program Budget Accounting System.
In the case of a school district receiving emergency State financial assistance under Article 1B, the school board shall also be subject to the requirements established under Article 1B with respect to the annual budget.
(Source: P.A. 100-465, eff. 8-31-17.)

(105 ILCS 5/17-1.1)
Sec. 17-1.1. Shared service reporting and fiscal efficiency.
(a) Annually, each school district shall complete a report developed by the State Board of Education, to accompany the annual financial report and to be published on the State Board of Education's Internet website, that summarizes district attempts to improve fiscal efficiency through shared services or outsourcing in the prior fiscal year. The report must be primarily in checklist form and approximately one page in length. It shall include, but shall not be limited to, the incidence of the following shared service options: insurance; employee benefits; transportation; personnel recruitment; shared personnel; technology services; energy purchasing; supply and equipment purchasing; food services; legal services; investment pools; special education cooperatives, vocational cooperatives, and other shared educational programs; curriculum planning; professional development; custodial services; maintenance services; grounds maintenance services; food services; grant writing; and science, technology, engineering, and mathematics (STEM) program offerings. The report shall also include a list of potential shared services or outsourcing the district may consider or investigate for the next fiscal year and any anticipated barriers to implementation. This report must be approved by the school board and published on the Internet website of the school district, if any.
(b) Based on data supplied by school districts through the annual financial report, regional superintendents of schools shall publish annually a regional report summarizing district attempts to improve fiscal efficiency through shared services or outsourcing within the educational service region. This report shall include a list of all joint purchasing initiatives, joint agreements between districts, attempts to reduce or eliminate duplication of services and duplicative expenditures, and identification of any overlapping regional service delivery systems.
(c) For school districts required to develop and submit to the State Board of Education a deficit reduction plan under Section 17-1 of this Code, the regional superintendent of schools and the school district shall jointly prepare a shared services and outsourcing plan that considers actions that may improve the district's fiscal efficiency and how future savings associated with shared services or outsourcing are to be utilized.
(Source: P.A. 97-357, eff. 1-1-12.)

(105 ILCS 5/17-1.2)
Sec. 17-1.2. Post annual budget on web site. If a school district has an Internet web site, the school district shall post its current annual budget, itemized by receipts and expenditures, on the district's Internet web site. The budget shall include information conforming to the rules adopted by the State Board of Education pursuant to Section 2-3.28 of this Code. The school district shall notify the parents or guardians of its students that the budget has been posted on the district's web site and what the web site's address is.
(Source: P.A. 100-465, eff. 8-31-17.)

(105 ILCS 5/17-1.5)
Sec. 17-1.5. Limitation of administrative costs.
(a) It is the purpose of this Section to establish limitations on the growth of administrative expenditures in order to maximize the proportion of school district resources available for the instructional program, building maintenance, and safety services for the students of each district.
(b) Definitions. For the purposes of this Section:
"Administrative expenditures" mean the annual expenditures of school districts properly attributable to expenditure functions defined by the rules of the State Board of Education as: 2320 (Executive Administration Services); 2330 (Special Area Administration Services); 2490 (Other Support Services - School Administration); 2510 (Direction of Business Support Services); 2570 (Internal Services); and 2610 (Direction of Central Support Services); provided, however, that "administrative expenditures" shall not include early retirement or other pension system obligations required by State law.
"School district" means all school districts having a population of less than 500,000.
(c) For the 1998-99 school year and each school year thereafter, each school district shall undertake budgetary and expenditure control actions so that the increase in administrative expenditures for that school year over the prior school year does not exceed 5%. School districts with administrative expenditures per pupil in the 25th percentile and below for all districts of the same type, as defined by the State Board of Education, may waive the limitation imposed under this Section for any year following a public hearing and with the affirmative vote of at least two-thirds of the members of the school board of the district. Any district waiving the limitation shall notify the State Board within 45 days of such action.
(d) School districts shall file with the State Board of Education by November 15, 1998 and by each November 15th thereafter a one-page report that lists (i) the actual administrative expenditures for the prior year from the district's audited Annual Financial Report, and (ii) the projected administrative expenditures for the current year from the budget adopted by the school board pursuant to Section 17-1 of this Code.
If a school district that is ineligible to waive the limitation imposed by subsection (c) of this Section by board action exceeds the limitation solely because of circumstances beyond the control of the district and the district has exhausted all available and reasonable remedies to comply with the limitation, the district may request a waiver pursuant to Section 2-3.25g. The waiver application shall specify the amount, nature, and reason for the relief requested, as well as all remedies the district has exhausted to comply with the limitation. Any emergency relief so requested shall apply only to the specific school year for which the request is made. The State Board of Education shall analyze all such waivers submitted and shall recommend that the General Assembly disapprove any such waiver requested that is not due solely to circumstances beyond the control of the district and for which the district has not exhausted all available and reasonable remedies to comply with the limitation. The State Superintendent shall have no authority to impose any sanctions pursuant to this Section for any expenditures for which a waiver has been requested until such waiver has been reviewed by the General Assembly.
If the report and information required under this subsection (d) are not provided by the school district in a timely manner, or are subsequently determined by the State Superintendent of Education to be incomplete or inaccurate, the State Superintendent shall notify the district in writing of reporting deficiencies. The school district shall, within 60 days of the notice, address the reporting deficiencies identified.
(e) If the State Superintendent determines that a school district has failed to comply with the administrative expenditure limitation imposed in subsection (c) of this Section, the State Superintendent shall notify the district of the violation and direct the district to undertake corrective action to bring the district's budget into compliance with the administrative expenditure limitation. The district shall, within 60 days of the notice, provide adequate assurance to the State Superintendent that appropriate corrective actions have been or will be taken. If the district fails to provide adequate assurance or fails to undertake the necessary corrective actions, the State Superintendent may impose progressive sanctions against the district that may culminate in withholding all subsequent payments of general State aid due the district under Section 18-8.05 of this Code or evidence-based funding due the district under Section 18-8.15 of this Code until the assurance is provided or the corrective actions taken.
(f) The State Superintendent shall publish a list each year of the school districts that violate the limitation imposed by subsection (c) of this Section and a list of the districts that waive the limitation by board action as provided in subsection (c) of this Section.
(Source: P.A. 100-465, eff. 8-31-17.)

(105 ILCS 5/17-2) (from Ch. 122, par. 17-2)
Sec. 17-2. Tax levies; purposes; rates. Except as otherwise provided in Articles 12 and 13 of this Act, and except as provided in Section 17-2.2e of this Act, the following maximum rates shall apply to all taxes levied after August 10, 1965, in districts having a population of less than 500,000 inhabitants, including those districts organized under Article 11 of the School Code. The school board of any district having a population of less than 500,000 inhabitants may levy a tax annually, at not to exceed the maximum rates and for the specified purposes, upon all the taxable property of the district at the value, as equalized or assessed by the Department of Revenue as follows:
(1) districts maintaining only grades 1 through 8,

.92% for educational purposes and .25% for operations and maintenance purposes;

(2) districts maintaining only grades 9 through 12,

.92% for educational purposes and .25% for operations and maintenance purposes;

(3) districts maintaining grades 1 through 12, 1.63%

for the 1985-86 school year, 1.68% for the 1986-87 school year, 1.75% for the 1987-88 school year and 1.84% for the 1988-89 school year and thereafter for educational purposes and .405% for the 1989-90 school year, .435% for the 1990-91 school year, .465% for the 1991-92 school year, and .50% for the 1992-93 school year and thereafter for operations and maintenance purposes;

(4) all districts, 0.75% for capital improvement

purposes (which is in addition to the levy for operations and maintenance purposes), which tax is to be levied, accumulated for not more than 6 years, and spent for capital improvement purposes (including but not limited to the construction of a new school building or buildings or the purchase of school grounds on which any new school building is to be constructed or located, or both) only in accordance with Section 17-2.3 of this Act;

(5) districts maintaining only grades 1 through 8,

.12% for transportation purposes, provided that districts maintaining only grades kindergarten through 8 which have an enrollment of at least 2600 students may levy, subject to Section 17-2.2, at not to exceed a maximum rate of .20% for transportation purposes for any school year in which the number of students requiring transportation in the district exceeds by at least 2% the number of students requiring transportation in the district during the preceding school year, as verified in the district's claim for pupil transportation and reimbursement and as certified by the State Board of Education to the county clerk of the county in which such district is located not later than November 15 following the submission of such claim; districts maintaining only grades 9 through 12, .12% for transportation purposes; and districts maintaining grades 1 through 12, .14% for the 1985-86 school year, .16% for the 1986-87 school year, .18% for the 1987-88 school year and .20% for the 1988-89 school year and thereafter, for transportation purposes;

(6) districts providing summer classes, .15% for

educational purposes, subject to Section 17-2.1 of this Act.

Whenever any special charter school district operating grades 1 through 12, has organized or shall organize under the general school law, the district so organized may continue to levy taxes at not to exceed the rate at which taxes were last actually extended by the special charter district, except that if such rate at which taxes were last actually extended by such special charter district was less than the maximum rate for districts maintaining grades 1 through 12 authorized under this Section, such special charter district nevertheless may levy taxes at a rate not to exceed the maximum rate for districts maintaining grades 1 through 12 authorized under this Section, and except that if any such district maintains only grades 1 through 8, the board may levy, for educational purposes, at a rate not to exceed the maximum rate for elementary districts authorized under this Section.
Maximum rates before or after established in excess of those prescribed shall not be affected by the amendatory Act of 1965.
(Source: P.A. 99-908, eff. 12-16-16.)

(105 ILCS 5/17-2.1) (from Ch. 122, par. 17-2.1)
Sec. 17-2.1. Tax for summer school purposes. The school board in any district having a population of less than 500,000 inhabitants may, by proper resolution, cause a proposition to authorize an annual tax, as prescribed in Section 17-2, for summer school educational purposes to be submitted to the voters of such district at a regular scheduled election.
If a majority of the votes cast on the proposition is in favor thereof, the school board may thereafter levy the tax as authorized.
(Source: P.A. 81-1489.)

(105 ILCS 5/17-2.2) (from Ch. 122, par. 17-2.2)
Sec. 17-2.2. Back door referendum. Whenever any school district first levies a tax at a rate within the limit prescribed by paragraph (3) of Section 17-2 but in excess of the maximum permissible on July 9, 1957, or within the limit prescribed by paragraph (1) or (2) of Section 17-2 but in excess of the maximum permissible on June 30, 1965, or whenever after August 3, 1989 any school district maintaining only grades kindergarten through 8 first levies a tax for transportation purposes for any school year which is within the limit prescribed for that school year by paragraph (5) of Section 17-2 but in excess of the maximum authorized to be levied for such purposes for the 1988-89 school year, or whenever after August 3, 1989 any school district first levies a tax for operations and maintenance purposes for any school year which is within the limit prescribed for that school year by paragraph (3) of Section 17-2 but in excess of the maximum authorized to be levied for such purposes for the immediately preceding school year, the district shall cause to be published such resolution in at least one or more newspapers published in the district, within 10 days after such levy is made. The publication of the resolution shall include a notice of (1) the specific number of voters required to sign a petition requesting that the question of the adoption of the tax levy be submitted to the voters of the district; (2) the time in which the petition must be filed; and (3) the date of the prospective referendum. The district Secretary shall provide a petition form to any individual requesting one. Any taxpayer in such district may, within 30 days after such levy is made, file with the Secretary of the board of education a petition signed by the voters of the district equal to 10% or more of the registered voters of the district requesting the submission to a referendum of the following proposition:
"Shall school district No..... be authorized to levy a tax for (state purposes) in excess of.... but not to exceed.... as authorized in Section 17-2 of the School Code?" The secretary of the board of education shall certify the proposition to the proper election authorities for submission to the electorate at a regular scheduled election in accordance with the general election law.
If a majority of the voters voting on the proposition vote in favor thereof, such increased tax shall thereafter be authorized; if a majority of the vote is against such proposition, the previous maximum rate authorized shall remain in effect until changed by law.
(Source: P.A. 86-128; 86-134; 86-1028; 86-1334; 87-767.)

(105 ILCS 5/17-2.2a) (from Ch. 122, par. 17-2.2a)
Sec. 17-2.2a. Tax for special education programs.
(a) The school board of any district having a population of less than 500,000 inhabitants may, by proper resolution, levy an annual tax upon the value as equalized or assessed by the Department of Revenue, for special education purposes, including the purposes authorized by Section 10-22.31b as follows:
(1) districts maintaining only grades kindergarten

through 8, and prior to July 1, 1970, districts maintaining only grades 1 through 8, .02%;

(2) districts maintaining only grades 9 through 12,

.02%;

(3) districts maintaining only grades kindergarten

through 12, and prior to July 1, 1970, districts maintaining only grades 1 through 12, .04%.

The revenue raised by such tax shall be used only for special education purposes, including the construction and maintenance of special education facilities.
Upon proper resolution of the school board, the school district may accumulate such funds for special education building purposes for a period of 8 years.
Buildings constructed under the provisions of this Section shall comply with the building code authorized under Section 2-3.12.
If it is no longer feasible or economical to utilize classroom facilities constructed with revenues raised and accumulated by the tax for special education building purposes, the district, or cooperative district by unanimous consent, may with the approval of the regional superintendent of schools and the State Superintendent of Education use such facilities for regular school purposes. The district or cooperative of districts shall make comparable facilities available for special education purposes at another attendance center which is in a more practical location due to the proximity of the students served.
(b) If the school board of any district that has levied the tax authorized by this Section determines that the accumulated funds from such tax and from the $1,000 State reimbursement per professional worker received under Section 14-13.02 are no longer required for special education building purposes, the board may by proper resolution transfer such funds to any other fund to be used for any special education purposes authorized by Article 14. Such transfer shall not be made until after the regional superintendent has certified to the State Superintendent of Education that adequate housing provisions have been made for all children with disabilities residing in the school district.
(c) The tax rate limits specified in this Section may be increased to .40% by districts maintaining only grades kindergarten through 8 or only grades 9 through 12, and to .80% by districts maintaining grades kindergarten through 12, upon the approval of a proposition to effect such increase by a majority of the electors voting on such proposition at a regular scheduled election. The proposition may be initiated by resolution of the school board and shall be certified by the secretary to the proper election authorities for submission in accordance with the general election law. If at such election a majority of the votes cast on the proposition is in favor thereof, the school board may thereafter until such authority is revoked in like manner levy annually the tax so authorized.
(d) The tax rate limits specified in this Section may also be increased as provided in Section 17-2.2e.
(Source: P.A. 99-908, eff. 12-16-16.)

(105 ILCS 5/17-2.2b)
Sec. 17-2.2b. (Repealed).
(Source: P.A. 87-767. Repealed by P.A. 94-1105, eff. 6-1-07.)

(105 ILCS 5/17-2.2c) (from Ch. 122, par. 17-2.2c)
Sec. 17-2.2c. Tax for leasing educational facilities or computer technology or both, and for temporary relocation expense purposes. The school board of any district, by proper resolution, may levy an annual tax, in addition to any other taxes and not subject to the limitations specified elsewhere in this Article, not to exceed .05% upon the value of the taxable property as equalized or assessed by the Department of Revenue, for the purpose of leasing educational facilities or computer technology or both, and, in order to repay the State all moneys distributed to it for temporary relocation expenses of the district, may levy an annual tax not to exceed .05% upon the value of the taxable property as equalized or assessed by the Department of Revenue for a period not to exceed 7 years for the purpose of providing for the repayment of moneys distributed for temporary relocation expenses of the school district pursuant to Section 2-3.77.
The tax rate limit specified by this Section with respect to an annual tax levied for the purpose of leasing educational facilities or computer technology or both may be increased to .10% upon the approval of a proposition to effect such increase by a majority of the electors voting on that proposition at a regular scheduled election. Such proposition may be initiated by resolution of the school board and shall be certified by the secretary to the proper election authorities for submission in accordance with the general election law.
The tax rate limit specified in this Section may also be increased as provided in Section 17-2.2e.
The district is authorized to pledge any tax levied pursuant to this Section for the purpose of leasing educational facilities or computer technology or both to secure the payment of any lease, lease-purchase agreement, or installment purchase agreement entered into by the district for such purpose.
For the purposes of this Section, "leasing of educational facilities or computer technology or both" includes any payment with respect to a lease, lease-purchase agreement, or installment purchase agreement to acquire or use buildings, rooms, grounds, and appurtenances to be used by the district for the use of schools or for school administration purposes and all equipment, fixtures, renovations, and improvements to existing facilities of the district necessary to accommodate computers, as well as computer hardware and software.
Any school district may abolish or abate its fund for leasing educational facilities or computer technology or both and for temporary relocation expense purposes upon the adoption of a resolution so providing and upon a determination by the school board that the moneys in the fund are no longer needed for leasing educational facilities or computer technology or both or for temporary relocation expense purposes. The resolution shall direct the transfer of any balance in the fund to another school district fund or funds immediately upon the resolution taking effect. Thereafter, any outstanding taxes of the school district levied pursuant to this Section shall be collected and paid into the fund or funds as directed by the school board. Nothing in this Section shall prevent a school district that has abolished or abated the fund from again creating a fund for leasing educational facilities and for temporary relocation expense purposes in the manner provided in this Section.
(Source: P.A. 99-908, eff. 12-16-16.)

(105 ILCS 5/17-2.2d)
Sec. 17-2.2d. Special taxing and bonding for temporary relocation expense and emergency replacement purposes.
(a) In addition to any other taxes and notwithstanding any limitation imposed by the Property Tax Extension Limitation Law or any other limitations specified in this Code or any other law, the school board of any district subject to this Code that meets the criteria specified in subsection (c) of this Section, may, by proper resolution, levy an annual tax not to exceed 0.05% upon the value of the taxable property as equalized or assessed by the Department of Revenue for a period not to exceed 7 years for the purpose of providing for the repayment of moneys paid to the district for temporary relocation expenses of the district pursuant to Section 2-3.77 of this Code.
(b) The school board of any district that meets the criteria specified in subsection (c) of this Section may repair, reconstruct, or replace a condemned building without seeking referendum approval for the repair, reconstruction, or replacement.
(c) In order for this Section to apply, the school district must (i) be located in a county subject to the Property Tax Extension Limitation Law and (ii) have had a school building condemned within 10 years after the building's initial occupancy.
(d) Notwithstanding any limitation imposed by the Property Tax Extension Limitation Law or any other limitations specified in this Code or any other law, the school board of any district that meets the criteria specified in subsection (c) of this Section, may, by proper resolution, issue bonds, without referendum, in an amount sufficient to finance the total cost of repair, reconstruction, or replacement of the condemned building, including the costs of providing for the payment of any obligations heretofore or hereafter entered into for such purposes. Any premium and all interest earnings on the proceeds of the bonds so issued shall be used for the purposes for which the bonds were issued. The proceeds of any bonds issued under this Section shall be deposited and accounted for separately within the district's site and construction/capital improvements fund. The recording officer of the board shall file in the office of the county clerk of each county in which a portion of the district is situated a certified copy of the resolution providing for the issuance of the bonds and levy of a tax without limit as to rate or amount to pay the bonds. Bonds issued under this Section and any bonds issued to refund those bonds are not subject to any debt limitation imposed by this Code or any other law.
(e) The school board, as an express condition to receiving a temporary relocation loan under Section 2-3.77 of this Code, must agree to levy the tax provided in this Section at the maximum rate permitted and to pay to the State of Illinois for deposit into the Temporary Relocation Expenses Revolving Grant Fund (i) all proceeds of the tax attributable to the first year and succeeding years for which the tax is levied after moneys appropriated for purposes of Section 2-3.77 have been distributed to the school district and (ii) all insurance proceeds that become payable to the district under those provisions of any contract or policy of insurance that provide reimbursement for or other coverage against loss with respect to any temporary relocation expenses of the district or proceeds of any legal judgment or settlement regarding the temporary relocation expenses incurred by the district, provided that the aggregate of any tax and insurance or other proceeds paid by the district to the State pursuant to this subsection (e) shall not exceed in amount the moneys distributed to the district pursuant to Section 2-3.77 as a loan or grant.
(f) If bonds under this Section have been issued by the school district and the purposes for which the bonds have been issued are accomplished and paid for in full and there remain funds on hand from the proceeds of the bonds or interest earnings or premiums, then the school board, by resolution, shall transfer those excess funds to the district's bond and interest fund for the purpose of abating taxes to pay debt service on the bonds or for defeasance of the debt or both.
(g) If the school district receives a construction grant under the School Construction Law or any other law and the purposes for which the grant was issued are accomplished and paid for in full and there remains funds on hand from the grant or interest earnings thereon, then the excess funds shall be paid to the State of Illinois for deposit into the School Construction Fund or other State fund from which the construction grant was paid.
(h) All insurance proceeds that become payable to the school district under those provisions of a contract or policy of insurance that provide reimbursement for or other coverage against losses other than with respect to any temporary relocation expenses of the district or proceeds of any legal judgment or settlement regarding the repair, reconstruction, or replacement of the condemned building shall be applied to the repair, reconstruction, or replacement. If the project is completed and, therefore, all costs have been paid for in full and there remain funds on hand, including any interest earnings thereon, from the insurance coverage, legal judgment, or settlement, then a portion of those excess funds equal to the State's share of the construction cost of the project shall be paid to the State of Illinois for deposit into the School Construction Fund or other State fund from which the construction grant was paid, and the remainder of the excess funds shall be transferred to the district's bond and interest fund for the purpose of abating taxes to pay debt service on the bonds or for defeasance of the debt or both. If no debt service remains to be paid, then the excess may be transferred to whichever fund that, as determined by the school board, is most in need of the funds.
(Source: P.A. 93-690, eff. 7-1-04; 94-690, eff. 11-2-05.)

(105 ILCS 5/17-2.2e)
Sec. 17-2.2e. Maximum tax rates. Notwithstanding any other provision of law, beginning in levy year 2016, a school district that contains a federal military installation and is eligible to receive impact aid under Section 8003(b) of the federal Elementary and Secondary Education Act or any successor program may, subject to the restrictions set forth in this Section, levy taxes for any of the following purposes at a rate that exceeds the maximum rate set forth in Section 17-2, Section 17-2.2a, or Section 17-2.2c, as applicable:
(1) for educational purposes;
(2) for operations and maintenance purposes;
(3) for special education programs;
(4) for leasing educational facilities or computer

technology or both; or

(5) for transportation purposes.
If the school district levies a tax for any of the purposes set forth in items (1) through (5) that exceeds the maximum rate set forth for that purpose, it shall first adopt an ordinance setting forth the preliminary tax rates for all purposes for the taxable year and submit those extensions and rates to the county clerk. The tax rates for items (1) through (5), as provided in that ordinance, may not exceed the maximum rates for those purposes set forth in Section 17-2, Section 17-2.2a, or Section 17-2.2c. Upon receiving the tax levy confirmation with the extensions and rates from the county clerk, the district may, at a public hearing, adopt an ordinance adjusting those preliminary tax rates. Notice of the public hearing shall be provided in the form and manner set forth in Sections 18-75 and 18-80 of the Property Tax Code not more than 14 days nor less than 7 days prior to the date of the public hearing. The adjusted tax rates for items (1) through (5) may exceed the maximum rates, provided that the adjusted aggregate tax rate for all purposes may not exceed the aggregate tax rate for all purposes set forth in the ordinance setting forth the preliminary tax rates.
(Source: P.A. 99-908, eff. 12-16-16.)

(105 ILCS 5/17-2.3) (from Ch. 122, par. 17-2.3)
Sec. 17-2.3. Capital improvement purposes; referendum. The school board of any district desiring to levy and accumulate for not more than 6 years the capital improvements purposes tax provided for in paragraph (4) of Section 17-2 of this Act shall pass a resolution for the levy of said tax, and in such resolution shall describe the capital improvements for which the tax is to be levied and the funds derived therefrom are to be spent. As used in this Section and in paragraph (4) of Section 17-2, capital improvements include but are not limited to the construction of a new school building or buildings or the purchase of school grounds on which any new school building is to be constructed or located, or both. The resolution shall cause the proposition for the levy of the tax provided for in paragraph (4) of Section 17-2 of this Act to be certified to the proper election authorities for submission to the electors of the district at a regular scheduled election in accordance with the general election law. The proposition shall generally describe the capital improvements for which the tax is to be levied and the funds derived therefrom are to be spent.
If the proposition is approved by a majority of the electors voting thereon, the school district may thereafter levy such capital improvement purposes tax and accumulate funds for not more than 6 years for the capital improvements described in the resolution and on the ballot. Such school district shall also invest such accumulated funds until spent for the capital improvements described in the resolution and on the ballot in accordance with the provisions of the Public Funds Investment Act.
Any proceeds derived from a capital improvements tax or the accumulation of monies for capital improvements described in the resolution and on the ballot shall be accounted for separately within the Site and Construction/Capital Improvement Fund.
(Source: P.A. 87-984; 87-1023; 88-45.)

(105 ILCS 5/17-2.4) (from Ch. 122, par. 17-2.4)
Sec. 17-2.4. Tax for area vocational education building programs. The school board of any district having a population of less than 500,000 inhabitants may, by proper resolution, levy an annual tax of not more than .05% upon the value as equalized or assessed by the Department of Revenue for such purpose, and may accumulate such tax for not more than 5 years, for area vocational education building purposes, including the purposes authorized by Section 10-22.31b of this Act, upon condition that there are not sufficient funds available in the operations and maintenance fund of the district to pay the cost thereof. Such tax shall not be levied without prior approval of the State Superintendent of Education and prior approval by a majority of the electors voting upon the proposition at an election, the proposition having been certified by the secretary of the school board to the proper election authorities for submission to the electorate in accordance with the general election law.
When the school boards of two or more districts enter into a joint agreement for an area vocational education building program under Section 10-22.31b their agreement may provide, or may be amended to provide, that the question of the levy of the tax authorized by this Section shall be certified to the proper election authorities, for submission to the voters of all of the participating districts in accordance with the general election law, in the same election and that the approval of that levy by a majority of the electors voting upon the proposition in the area comprised of the participating districts, considered as a whole, shall be deemed to authorize that levy in each participating district without regard to the passage or failure of the proposition in any district considered separately. However, the school board of any district may withdraw from the joint agreement by reason of the failure of the electors of that district to approve the proposed levy.
(Source: P.A. 86-970.)

(105 ILCS 5/17-2.5) (from Ch. 122, par. 17-2.5)
Sec. 17-2.5. Tax for tort immunity. The school board of any district may by proper resolution levy an annual tax upon the value of the taxable property within its territory as equalized or assessed by the Department of Revenue at a rate that will produce a sum sufficient (i) to pay the cost of settlements or judgments under Section 9-102 of the Local Governmental and Governmental Employees Tort Immunity Act, (ii) to pay the cost of settlements or judgments under the federal Comprehensive Environmental Response, Compensation, and Liability Act of 1980 and the Environmental Protection Act, but only until December 31, 2010, (iii) to pay the costs of protecting itself or its employees against liability, property damage or loss, including all costs and reserves of being a member of an insurance pool, under Section 9-103 of the Local Governmental and Governmental Employees Tort Immunity Act, (iv) to pay the costs of and principal and interest on bonds issued under Section 9-105 of the Local Governmental and Governmental Employees Tort Immunity Act, (v) to pay tort judgments or settlements under Section 9-104 of the Local Governmental and Governmental Employees Tort Immunity Act to the extent necessary to discharge such obligations, and (vi) to pay the cost of risk care management programs in accordance with Section 9-107 of the Local Governmental and Governmental Employees Tort Immunity Act.
(Source: P.A. 95-244, eff. 8-17-07.)

(105 ILCS 5/17-2.6)
Sec. 17-2.6. (Repealed).
(Source: P.A. 86-668. Repealed by P.A. 94-1105, eff. 6-1-07.)

(105 ILCS 5/17-2.11) (from Ch. 122, par. 17-2.11)
Sec. 17-2.11. School board power to levy a tax or to borrow money and issue bonds for fire prevention, safety, energy conservation, accessibility, school security, and specified repair purposes.
(a) Whenever, as a result of any lawful order of any agency, other than a school board, having authority to enforce any school building code applicable to any facility that houses students, or any law or regulation for the protection and safety of the environment, pursuant to the Environmental Protection Act, any school district having a population of less than 500,000 inhabitants is required to alter or reconstruct any school building or permanent, fixed equipment; the district may, by proper resolution, levy a tax for the purpose of making such alteration or reconstruction, based on a survey report by an architect or engineer licensed in this State, upon all of the taxable property of the district at the value as assessed by the Department of Revenue and at a rate not to exceed 0.05% per year for a period sufficient to finance such alteration or reconstruction, upon the following conditions:
(1) When there are not sufficient funds available in

the operations and maintenance fund of the school district, the school facility occupation tax fund of the district, or the fire prevention and safety fund of the district, as determined by the district on the basis of rules adopted by the State Board of Education, to make such alteration or reconstruction or to purchase and install such permanent, fixed equipment so ordered or determined as necessary. Appropriate school district records must be made available to the State Superintendent of Education, upon request, to confirm this insufficiency.

(2) When a certified estimate of an architect or

engineer licensed in this State stating the estimated amount necessary to make the alteration or reconstruction or to purchase and install the equipment so ordered has been secured by the school district, and the estimate has been approved by the regional superintendent of schools having jurisdiction over the district and the State Superintendent of Education. Approval must not be granted for any work that has already started without the prior express authorization of the State Superintendent of Education. If the estimate is not approved or is denied approval by the regional superintendent of schools within 3 months after the date on which it is submitted to him or her, the school board of the district may submit the estimate directly to the State Superintendent of Education for approval or denial.

In the case of an emergency situation, where the estimated cost to effectuate emergency repairs is less than the amount specified in Section 10-20.21 of this Code, the school district may proceed with such repairs prior to approval by the State Superintendent of Education, but shall comply with the provisions of subdivision (2) of this subsection (a) as soon thereafter as may be as well as Section 10-20.21 of this Code. If the estimated cost to effectuate emergency repairs is greater than the amount specified in Section 10-20.21 of this Code, then the school district shall proceed in conformity with Section 10-20.21 of this Code and with rules established by the State Board of Education to address such situations. The rules adopted by the State Board of Education to deal with these situations shall stipulate that emergency situations must be expedited and given priority consideration. For purposes of this paragraph, an emergency is a situation that presents an imminent and continuing threat to the health and safety of students or other occupants of a facility, requires complete or partial evacuation of a building or part of a building, or consumes one or more of the 5 emergency days built into the adopted calendar of the school or schools or would otherwise be expected to cause such school or schools to fall short of the minimum school calendar requirements.
(b) Whenever any such district determines that it is necessary for energy conservation purposes that any school building or permanent, fixed equipment should be altered or reconstructed and that such alterations or reconstruction will be made with funds not necessary for the completion of approved and recommended projects contained in any safety survey report or amendments thereto authorized by Section 2-3.12 of this Act; the district may levy a tax or issue bonds as provided in subsection (a) of this Section.
(c) Whenever any such district determines that it is necessary for accessibility purposes and to comply with the school building code that any school building or equipment should be altered or reconstructed and that such alterations or reconstruction will be made with funds not necessary for the completion of approved and recommended projects contained in any safety survey report or amendments thereto authorized under Section 2-3.12 of this Act, the district may levy a tax or issue bonds as provided in subsection (a) of this Section.
(d) Whenever any such district determines that it is necessary for school security purposes and the related protection and safety of pupils and school personnel that any school building or property should be altered or reconstructed or that security systems and equipment (including but not limited to intercom, early detection and warning, access control and television monitoring systems) should be purchased and installed, and that such alterations, reconstruction or purchase and installation of equipment will be made with funds not necessary for the completion of approved and recommended projects contained in any safety survey report or amendment thereto authorized by Section 2-3.12 of this Act and will deter and prevent unauthorized entry or activities upon school property by unknown or dangerous persons, assure early detection and advance warning of any such actual or attempted unauthorized entry or activities and help assure the continued safety of pupils and school staff if any such unauthorized entry or activity is attempted or occurs; the district may levy a tax or issue bonds as provided in subsection (a) of this Section.
(e) If a school district does not need funds for other fire prevention and safety projects, including the completion of approved and recommended projects contained in any safety survey report or amendments thereto authorized by Section 2-3.12 of this Act, and it is determined after a public hearing (which is preceded by at least one published notice (i) occurring at least 7 days prior to the hearing in a newspaper of general circulation within the school district and (ii) setting forth the time, date, place, and general subject matter of the hearing) that there is a substantial, immediate, and otherwise unavoidable threat to the health, safety, or welfare of pupils due to disrepair of school sidewalks, playgrounds, parking lots, or school bus turnarounds and repairs must be made; then the district may levy a tax or issue bonds as provided in subsection (a) of this Section.
(f) For purposes of this Section a school district may replace a school building or build additions to replace portions of a building when it is determined that the effectuation of the recommendations for the existing building will cost more than the replacement costs. Such determination shall be based on a comparison of estimated costs made by an architect or engineer licensed in the State of Illinois. The new building or addition shall be equivalent in area (square feet) and comparable in purpose and grades served and may be on the same site or another site. Such replacement may only be done upon order of the regional superintendent of schools and the approval of the State Superintendent of Education.
(g) The filing of a certified copy of the resolution levying the tax when accompanied by the certificates of the regional superintendent of schools and State Superintendent of Education shall be the authority of the county clerk to extend such tax.
(h) The county clerk of the county in which any school district levying a tax under the authority of this Section is located, in reducing raised levies, shall not consider any such tax as a part of the general levy for school purposes and shall not include the same in the limitation of any other tax rate which may be extended.
Such tax shall be levied and collected in like manner as all other taxes of school districts, subject to the provisions contained in this Section.
(i) The tax rate limit specified in this Section may be increased to .10% upon the approval of a proposition to effect such increase by a majority of the electors voting on that proposition at a regular scheduled election. Such proposition may be initiated by resolution of the school board and shall be certified by the secretary to the proper election authorities for submission in accordance with the general election law.
(j) When taxes are levied by any school district for fire prevention, safety, energy conservation, and school security purposes as specified in this Section, and the purposes for which the taxes have been levied are accomplished and paid in full, and there remain funds on hand in the Fire Prevention and Safety Fund from the proceeds of the taxes levied, including interest earnings thereon, the school board by resolution shall use such excess and other board restricted funds, excluding bond proceeds and earnings from such proceeds, as follows:
(1) for other authorized fire prevention, safety,

energy conservation, required safety inspections, school security purposes, sampling for lead in drinking water in schools, and for repair and mitigation due to lead levels in the drinking water supply; or

(2) for transfer to the Operations and Maintenance

Fund for the purpose of abating an equal amount of operations and maintenance purposes taxes.

Notwithstanding subdivision (2) of this subsection (j) and subsection (k) of this Section, through June 30, 2020, the school board may, by proper resolution following a public hearing set by the school board or the president of the school board (that is preceded (i) by at least one published notice over the name of the clerk or secretary of the board, occurring at least 7 days and not more than 30 days prior to the hearing, in a newspaper of general circulation within the school district and (ii) by posted notice over the name of the clerk or secretary of the board, at least 48 hours before the hearing, at the principal office of the school board or at the building where the hearing is to be held if a principal office does not exist, with both notices setting forth the time, date, place, and subject matter of the hearing), transfer surplus life safety taxes and interest earnings thereon to the Operations and Maintenance Fund for building repair work.
(k) If any transfer is made to the Operation and Maintenance Fund, the secretary of the school board shall within 30 days notify the county clerk of the amount of that transfer and direct the clerk to abate the taxes to be extended for the purposes of operations and maintenance authorized under Section 17-2 of this Act by an amount equal to such transfer.
(l) If the proceeds from the tax levy authorized by this Section are insufficient to complete the work approved under this Section, the school board is authorized to sell bonds without referendum under the provisions of this Section in an amount that, when added to the proceeds of the tax levy authorized by this Section, will allow completion of the approved work.
(m) Any bonds issued pursuant to this Section shall bear interest at a rate not to exceed the maximum rate authorized by law at the time of the making of the contract, shall mature within 20 years from date, and shall be signed by the president of the school board and the treasurer of the school district.
(n) In order to authorize and issue such bonds, the school board shall adopt a resolution fixing the amount of bonds, the date thereof, the maturities thereof, rates of interest thereof, place of payment and denomination, which shall be in denominations of not less than $100 and not more than $5,000, and provide for the levy and collection of a direct annual tax upon all the taxable property in the school district sufficient to pay the principal and interest on such bonds to maturity. Upon the filing in the office of the county clerk of the county in which the school district is located of a certified copy of the resolution, it is the duty of the county clerk to extend the tax therefor in addition to and in excess of all other taxes heretofore or hereafter authorized to be levied by such school district.
(o) After the time such bonds are issued as provided for by this Section, if additional alterations or reconstructions are required to be made because of surveys conducted by an architect or engineer licensed in the State of Illinois, the district may levy a tax at a rate not to exceed .05% per year upon all the taxable property of the district or issue additional bonds, whichever action shall be the most feasible.
(p) This Section is cumulative and constitutes complete authority for the issuance of bonds as provided in this Section notwithstanding any other statute or law to the contrary.
(q) With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of Public Act 86-004 (June 6, 1989), it is, and always has been, the intention of the General Assembly (i) that the Omnibus Bond Acts are, and always have been, supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(r) When the purposes for which the bonds are issued have been accomplished and paid for in full and there remain funds on hand from the proceeds of the bond sale and interest earnings therefrom, the board shall, by resolution, use such excess funds in accordance with the provisions of Section 10-22.14 of this Act.
(s) Whenever any tax is levied or bonds issued for fire prevention, safety, energy conservation, and school security purposes, such proceeds shall be deposited and accounted for separately within the Fire Prevention and Safety Fund.
(Source: P.A. 99-143, eff. 7-27-15; 99-713, eff. 8-5-16; 99-922, eff. 1-17-17; 100-465, eff. 8-31-17.)

(105 ILCS 5/17-2.11b)
Sec. 17-2.11b. (Repealed).
(Source: P.A. 90-566, eff. 1-2-98. Repealed by P.A. 94-1105, eff. 6-1-07.)

(105 ILCS 5/17-2.11c)
Sec. 17-2.11c. Validation; St. Joseph Ogden Community High School District 305. If, prior to the effective date of this amendatory Act of the 96th General Assembly, St. Joseph Ogden Community High School District 305 has levied and the county clerk has extended taxes for the purposes described in Section 17-2.11 of this Code without the certificates of the regional superintendent of schools and the State Superintendent of Education required by Section 17-2.11, then the tax levies and extensions and the expenditures by the school district of the extended amounts are hereby validated for all purposes to the same extent as if the district had received and filed the necessary certifications prior to the tax levies and extensions and had expended the funds in full compliance with Section 17-2.11.
(Source: P.A. 96-258, eff. 8-11-09.)

(105 ILCS 5/17-2A) (from Ch. 122, par. 17-2A)
(Text of Section from P.A. 100-32)
Sec. 17-2A. Interfund transfers.
(a) The school board of any district having a population of less than 500,000 inhabitants may, by proper resolution following a public hearing set by the school board or the president of the school board (that is preceded (i) by at least one published notice over the name of the clerk or secretary of the board, occurring at least 7 days and not more than 30 days prior to the hearing, in a newspaper of general circulation within the school district and (ii) by posted notice over the name of the clerk or secretary of the board, at least 48 hours before the hearing, at the principal office of the school board or at the building where the hearing is to be held if a principal office does not exist, with both notices setting forth the time, date, place, and subject matter of the hearing), transfer money from (1) the Educational Fund to the Operations and Maintenance Fund or the Transportation Fund, (2) the Operations and Maintenance Fund to the Educational Fund or the Transportation Fund, (3) the Transportation Fund to the Educational Fund or the Operations and Maintenance Fund, or (4) the Tort Immunity Fund to the Operations and Maintenance Fund of said district, provided that, except during the period from July 1, 2003 through June 30, 2019, such transfer is made solely for the purpose of meeting one-time, non-recurring expenses. Except during the period from July 1, 2003 through June 30, 2019 and except as otherwise provided in subsection (b) of this Section, any other permanent interfund transfers authorized by any provision or judicial interpretation of this Code for which the transferee fund is not precisely and specifically set forth in the provision of this Code authorizing such transfer shall be made to the fund of the school district most in need of the funds being transferred, as determined by resolution of the school board.
(b) (Blank).
(c) Notwithstanding subsection (a) of this Section or any other provision of this Code to the contrary, the school board of any school district (i) that is subject to the Property Tax Extension Limitation Law, (ii) that is an elementary district servicing students in grades K through 8, (iii) whose territory is in one county, (iv) that is eligible for Section 7002 Federal Impact Aid, and (v) that has no more than $81,000 in funds remaining from refinancing bonds that were refinanced a minimum of 5 years prior to January 20, 2017 (the effective date of Public Act 99-926) may make a one-time transfer of the funds remaining from the refinancing bonds to the Operations and Maintenance Fund of the district by proper resolution following a public hearing set by the school board or the president of the school board, with notice as provided in subsection (a) of this Section, so long as the district meets the qualifications set forth in this subsection (c) on January 20, 2017 (the effective date of Public Act 99-926).
(d) Notwithstanding subsection (a) of this Section or any other provision of this Code to the contrary, the school board of any school district (i) that is subject to the Property Tax Extension Limitation Law, (ii) that is a community unit school district servicing students in grades K through 12, (iii) whose territory is in one county, (iv) that owns property designated by the United States as a Superfund site pursuant to the federal Comprehensive Environmental Response, Compensation and Liability Act of 1980 (42 U.S.C. 9601 et seq.), and (v) has an excess accumulation of funds in its bond fund, including funds accumulated prior to July 1, 2000, may make a one-time transfer of those excess funds accumulated prior to July 1, 2000 to the Operations and Maintenance Fund of the district by proper resolution following a public hearing set by the school board or the president of the school board, with notice as provided in subsection (a) of this Section, so long as the district meets the qualifications set forth in this subsection (d) on the effective date of this amendatory Act of the 100th General Assembly.
(Source: P.A. 99-713, eff. 8-5-16; 99-922, eff. 1-17-17; 99-926, eff. 1-20-17; 100-32, eff. 8-4-17.)

(Text of Section from P.A. 100-465)
Sec. 17-2A. Interfund transfers.
(a) The school board of any district having a population of less than 500,000 inhabitants may, by proper resolution following a public hearing set by the school board or the president of the school board (that is preceded (i) by at least one published notice over the name of the clerk or secretary of the board, occurring at least 7 days and not more than 30 days prior to the hearing, in a newspaper of general circulation within the school district and (ii) by posted notice over the name of the clerk or secretary of the board, at least 48 hours before the hearing, at the principal office of the school board or at the building where the hearing is to be held if a principal office does not exist, with both notices setting forth the time, date, place, and subject matter of the hearing), transfer money from (1) the Educational Fund to the Operations and Maintenance Fund or the Transportation Fund, (2) the Operations and Maintenance Fund to the Educational Fund or the Transportation Fund, (3) the Transportation Fund to the Educational Fund or the Operations and Maintenance Fund, or (4) the Tort Immunity Fund to the Operations and Maintenance Fund of said district, provided that, except during the period from July 1, 2003 through June 30, 2020, such transfer is made solely for the purpose of meeting one-time, non-recurring expenses. Except during the period from July 1, 2003 through June 30, 2020 and except as otherwise provided in subsection (b) of this Section, any other permanent interfund transfers authorized by any provision or judicial interpretation of this Code for which the transferee fund is not precisely and specifically set forth in the provision of this Code authorizing such transfer shall be made to the fund of the school district most in need of the funds being transferred, as determined by resolution of the school board.
(b) (Blank).
(c) Notwithstanding subsection (a) of this Section or any other provision of this Code to the contrary, the school board of any school district (i) that is subject to the Property Tax Extension Limitation Law, (ii) that is an elementary district servicing students in grades K through 8, (iii) whose territory is in one county, (iv) that is eligible for Section 7002 Federal Impact Aid, and (v) that has no more than $81,000 in funds remaining from refinancing bonds that were refinanced a minimum of 5 years prior to January 20, 2017 (the effective date of Public Act 99-926) may make a one-time transfer of the funds remaining from the refinancing bonds to the Operations and Maintenance Fund of the district by proper resolution following a public hearing set by the school board or the president of the school board, with notice as provided in subsection (a) of this Section, so long as the district meets the qualifications set forth in this subsection (c) on January 20, 2017 (the effective date of Public Act 99-926).
(Source: P.A. 99-713, eff. 8-5-16; 99-922, eff. 1-17-17; 99-926, eff. 1-20-17; 100-465, eff. 8-31-17.)

(105 ILCS 5/17-2B) (from Ch. 122, par. 17-2B)
Sec. 17-2B. Transfer from operations and maintenance fund to educational fund. In counties having a population in excess of 600,000 and less than 2,000,000 inhabitants, the school board of an elementary school district maintaining only grades kindergarten through 8 and having an enrollment of less than 800 students may, by proper resolution, cause a proposition to transfer moneys accumulated in its operations and maintenance fund to its educational fund to be submitted to the voters of the school district at a regular scheduled election held in accordance with Article 9 and the general election law of the State; provided, however, that no such resolution, referendum or transfer shall be adopted, held or approved pursuant to this Section unless at the time such resolution is adopted by the school board: (i) the school district has no bonded indebtedness outstanding, has in excess of $1,000,000 accumulated in its operations and maintenance fund and has in each of the 16 years preceding adoption of the resolution levied taxes for both educational purposes and for operations and maintenance purposes at the maximum rates from time to time permitted by law to be levied by such district; and (ii) the voters of the district have not at any time previously by referendum approved or refused to approve the transfer of any moneys from the operations and maintenance fund to the educational purposes fund.
If a majority of the votes cast on the proposition at a referendum authorized by this Section is in favor of the proposition, the school board may thereafter transfer the moneys from the operations and maintenance fund to the educational fund as approved by the voters of the school district.
(Source: P.A. 86-225; 86-970; 86-1028; 86-1334.)

(105 ILCS 5/17-2C)
Sec. 17-2C. (Repealed).
(Source: P.A. 91-357, eff. 7-29-99. Repealed by P.A. 94-234, eff. 7-1-06.)

(105 ILCS 5/17-3) (from Ch. 122, par. 17-3)
Sec. 17-3. Additional levies-Submission to voters.
(a) The school board in any district having a population of less than 500,000 inhabitants may, by proper resolution, cause a proposition to increase, for a limited period of not less than 3 nor more than 10 years or for an unlimited period, the annual tax rate for educational purposes to be submitted to the voters of such district at a regular scheduled election as follows:
(1) in districts maintaining grades 1 through 8, or

grades 9 through 12, the maximum rate for educational purposes shall not exceed 3.5% of the value as equalized or assessed by the Department of Revenue;

(2) in districts maintaining grades 1 through 12 the

maximum rate for educational purposes shall not exceed 4.00% of the value as equalized or assessed by the Department of Revenue except that if a single elementary district and a secondary district having boundaries that are coterminous form a community unit district on or after the effective date of this amendatory Act of the 94th General Assembly and the actual combined rate of the elementary district and secondary district prior to the formation of the community unit district is greater than 4.00%, then the maximum rate for educational purposes for such district shall be the following:

(A) For 2 years following the formation of the

community unit district, the maximum rate shall equal the actual combined rate of the previous elementary district and secondary district.

(B) In each subsequent year, the maximum rate

shall be reduced by 0.10% or reduced to 4.00%, whichever reduction is less. The school board may, by proper resolution, cause a proposition to increase the reduced rate, not to exceed the maximum rate in clause (A), to be submitted to the voters of the district at a regular scheduled election as provided under this Section. Nothing in this Section shall require that the maximum rate for educational purpose for a district maintaining grades one through 12 be reduced below 4.00%.

If the resolution of the school board seeks to increase the annual tax rate for educational purposes for a limited period of not less than 3 nor more than 10 years, the proposition shall so state and shall identify the years for which the tax increase is sought.
If a majority of the votes cast on the proposition is in favor thereof at an election for which the election authorities have given notice either (i) in accordance with Section 12-5 of the Election Code or (ii) by publication of a true and legible copy of the specimen ballot label containing the proposition in the form in which it appeared or will appear on the official ballot label on the day of the election at least 5 days before the day of the election in at least one newspaper published in and having a general circulation in the district, the school board may thereafter, until such authority is revoked in like manner, levy annually the tax so authorized; provided that if the proposition as approved limits the increase in the annual tax rate of the district for educational purposes to a period of not less than 3 nor more than 10 years, the district may, unless such authority is sooner revoked in like manner, levy annually the tax so authorized for the limited number of years approved by a majority of the votes cast on the proposition. Upon expiration of that limited period, the rate at which the district may annually levy its tax for educational purposes shall be the rate provided under Section 17-2, or the rate at which the district last levied its tax for educational purposes prior to approval of the proposition authorizing the levy of that tax at an increased rate, whichever is greater.
The school board shall certify the proposition to the proper election authorities in accordance with the general election law.
The provisions of this Section concerning notice of the tax rate increase referendum apply only to consolidated primary elections held prior to January 1, 2002 at which not less than 55% of the voters voting on the tax rate increase proposition voted in favor of the tax rate increase proposition.
(b) Beginning on the effective date of this amendatory Act of the 97th General Assembly, if a unit district is being established from an elementary district or districts and a high school district, pursuant to Article 11E of this Code, and the combined rate of the elementary district or districts and the high school district prior to the formation of the unit district is greater than 4.00% for educational purposes, then the maximum rate for educational purposes for the unit district shall be the following:
(1) For the first year following the formation of the

new unit district, the maximum rate shall equal the lesser of the actual combined rate of the previous highest elementary district rate and the high school district rate or 6.40%.

(2) For the second year after the formation of the

new unit district, the maximum rate shall equal the lesser of the actual combined rate of the previous highest elementary district rate and the high school district rate or 5.80%.

(3) For the third year after the formation of the new

unit district, the maximum rate shall equal the lesser of the actual combined rate of the previous highest elementary district rate and the high school district rate or 5.20%.

(4) For the fourth year after the formation of the

new unit district, the maximum rate shall equal the lesser of the actual combined rate of the previous highest elementary district rate and the high school district rate or 4.60%.

(5) For the fifth year after the formation of the new

unit district and thereafter, the maximum rate shall be no greater than 4.00%.

(Source: P.A. 97-1022, eff. 1-1-13.)

(105 ILCS 5/17-3.1)
Sec. 17-3.1. (Repealed).
(Source: P.A. 81-1489. Repealed by P.A. 94-1105, eff. 6-1-07.)

(105 ILCS 5/17-3.2) (from Ch. 122, par. 17-3.2)
Sec. 17-3.2. Additional or supplemental budget. Whenever the voters of a school district have voted in favor of an increase in the annual tax rate for educational or operations and maintenance purposes or both at an election held after the adoption of the annual school budget for any fiscal year, the board may adopt or pass during that fiscal year an additional or supplemental budget under the sole authority of this Section by a vote of a majority of the full membership of the board, any other provision of this Article to the contrary notwithstanding, in and by which such additional or supplemental budget the board shall appropriate such additional sums of money as it may find necessary to defray expenses and liabilities of that district to be incurred for educational or operations and maintenance purposes or both of the district during that fiscal year, but not in excess of the additional funds estimated to be available by virtue of such voted increase in the annual tax rate for educational or operations and maintenance purposes or both. Such additional or supplemental budget shall be regarded as an amendment of the annual school budget for the fiscal year in which it is adopted, and the board may levy the additional tax for educational or operations and maintenance purposes or both to equal the amount of the additional sums of money appropriated in that additional or supplemental budget, immediately.
(Source: P.A. 86-1334.)

(105 ILCS 5/17-3.3)
Sec. 17-3.3. (Repealed).
(Source: P.A. 77-504. Repealed by P.A. 94-1105, eff. 6-1-07.)

(105 ILCS 5/17-3.4) (from Ch. 122, par. 17-3.4)
Sec. 17-3.4. Form of ballot and notice. Except as otherwise provided under subsection (d) of Section 17-6.1, whenever any proposition to authorize or to levy an annual tax, or to increase the annual rate of tax levied by any school district, for any school purpose is submitted to the voters of such district at any election, each required notice or other publication of the election or referendum and the form of ballot shall contain, in addition to any other matters required by law:
(a) the geographic or other common name of the school district by which that district is commonly known and referred to, as well as the number of the district;
(b) the maximum rate at which such tax may be levied if the proposition is approved;
(c) the total dollar amount of the most recently approved annual budget of the school district, what the total dollar amount of that annual budget would be if increased by the amount of additional tax which may be levied if the proposition is approved, and what would be the percentage of increase in the total dollar amount of the most recently approved annual budget of the school district if such total dollar amount were increased by the amount of additional tax which may be levied if the proposition is approved; and
(d) if the proposition is to increase the annual rate of an existing tax levied by the school district, then in addition to the matters set forth in (a), (b) and (c) above, the annual rate at which such existing tax currently is levied and the percentage of increase between the maximum rate at which such tax may be levied if the proposition is approved and the annual rate at which such tax currently is levied.
(Source: P.A. 86-579; 86-1318.)

(105 ILCS 5/17-3.5)
Sec. 17-3.5. Maximum-authorized district educational purposes tax rate. If, at any election held prior to March 19, 2004, the voters of a school district having a population of less than 500,000 inhabitants approved the proposition to increase the educational purposes tax rate of the district and the proposition to increase the rate set forth as the existing maximum-authorized educational purposes tax rate of the district the tax rate most recently extended for educational purposes, then, for the purposes of this Code and the Property Tax Code, the maximum-authorized educational purposes tax rate of the district shall be calculated as follows:
(1) for the first tax year affected by the results of

the referendum, the district's tax rates shall be calculated based upon the rates set forth in the proposition; and

(2) for each tax year thereafter, the district's

maximum-authorized educational purposes tax rate approved at the referendum shall be equal to the sum of the district's maximum-authorized educational purposes tax rate immediately preceding the referendum plus the difference between the rates set forth in the proposition submitted to the voters of the district at the referendum.

Within 10 days after the effective date of this amendatory Act of the 93rd General Assembly, the school board of any school district affected by this subsection (a) may, notwithstanding the requirements of any other law to the contrary, amend its certificate of tax levy for any year for which its equalized assessed valuation has not yet been certified by the county clerk. The amended certificate of tax levy shall be filed with the county clerk within the 10-day period after the effective date of this amendatory Act of the 93rd General Assembly.
(Source: P.A. 93-1059, eff. 12-8-04.)

(105 ILCS 5/17-3.6)
Sec. 17-3.6. Educational purposes tax rate for school districts subject to Property Tax Extension Limitation Law. Notwithstanding the provisions, requirements, or limitations of this Code or any other law, any tax levied for educational purposes by a school district subject to the Property Tax Extension Limitation Law for the 2016 levy year or any subsequent levy year may be extended at a rate exceeding the rate established for educational purposes by referendum or this Code, provided that the rate does not cause the school district to exceed the limiting rate applicable to the school district under the Property Tax Extension Limitation Law for that levy year.
(Source: P.A. 100-465, eff. 8-31-17.)

(105 ILCS 5/17-3A)
Sec. 17-3A. Apportionment; tax objections; court decisions; adjustments of levies and refunds to tax objectors. Notwithstanding any other provision of this Code, if a court, in any tax objection based on the apportionment of an overlapping taxing district under Section 18-155 of the Property Tax Code, for any year prior to the year of the effective date of this amendatory Act of the 92nd General Assembly, enters a final judgment that there was an over extension or under extension of taxes for an overlapping taxing district based on the apportionment under Section 18-155 of the Property Tax Code for the year for which the objection was filed, the county clerks of each county in which there was an under extension of a levy of a school district shall proportionately increase the levy of that school district by an amount specified in the court order in that county in the subsequent year or in any subsequent year following the final judgment of the court. The increase in the levy of the school district, when extended, shall be set forth as a separate item on the tax bills of affected taxpayers. Notwithstanding any other provision of law, the increase in the levy and the extension thereof shall not be subject to any limitations on levies or extensions imposed by this Code or the Property Tax Code. The funds collected pursuant to a levy increase authorized by this Section and Section 18-155 of the Property Tax Code shall be delivered to the county collector of each county in which there was an over extension for distribution to the tax objectors in accordance with the court order.
(Source: P.A. 92-377, eff. 8-16-01.)

(105 ILCS 5/17-4) (from Ch. 122, par. 17-4)
Sec. 17-4. Increase tax rate for transportation. The school board of any district having a population of less than 500,000 inhabitants may, by proper resolution, cause a proposition to increase the annual tax rate for transportation purposes to be submitted to the voters of such district at a regular scheduled election. The board shall certify the proposition to the proper election authority for submission in accordance with the general election law. If at such election a majority of the votes cast on the proposition is in favor thereof the school board may thereafter until such authority is revoked in like manner levy annually the tax so authorized.
(Source: P.A. 82-461.)

(105 ILCS 5/17-5) (from Ch. 122, par. 17-5)
Sec. 17-5. Increase tax rates for operations and maintenance purposes-Maximum.
(a) The school board in any district having a population of less than 500,000 inhabitants may, by proper resolution, cause a proposition to increase the annual tax rate for operations and maintenance purposes to be submitted to the voters of the district at a regular scheduled election. The board shall certify the proposition to the proper election authority for submission to the elector in accordance with the general election law. In districts maintaining grades 1 through 8, or grades 9 through 12, the maximum rate for operations and maintenance purposes shall not exceed .55%; and in districts maintaining grades 1 through 12, the maximum rates for operations and maintenance purposes shall not exceed .75%, except that if a single elementary district and a secondary district having boundaries that are coterminous on the effective date of this amendatory Act form a community unit district as authorized under Section 11-6, the maximum rate for operation and maintenance purposes for such district shall not exceed 1.10% of the value as equalized or assessed by the Department of Revenue; and in such district maintaining grades 1 through 12, funds may, subject to the provisions of Section 17-5.1 accumulate to not more than 5% of the equalized assessed valuation of the district. No such accumulation shall ever be transferred or used for any other purpose. If a majority of the votes cast on the proposition is in favor thereof, the school board may thereafter, until such authority is revoked in like manner, levy annually a tax as authorized.
(b) Beginning on the effective date of this amendatory Act of the 97th General Assembly, if a unit district is being established from an elementary district or districts and a high school district, pursuant to Article 11E of this Code, and the combined rate of the elementary district or districts and the high school district prior to the formation of the unit district is greater than 0.75% for operations and maintenance purposes, then the maximum rate for operations and maintenance purposes for the unit district shall be the following:
(1) For the first year following formation of the new

unit district, the maximum rate shall equal the lesser of the actual combined rate of the previous highest elementary district rate and the high school district rate or 1.03%.

(2) For the second year after formation of the new

unit district, the maximum rate shall equal the lesser of the actual combined rate of the previous highest elementary district rate and the high school district rate or 0.96%.

(3) For the third year after the formation of the new

unit district, the maximum rate shall equal the lesser of the actual combined rate of the previous highest elementary district rate and the high school district rate or 0.89%.

(4) For the fourth year after the formation of the

new unit district, the maximum rate shall equal the lesser of the actual combined rate of the previous highest elementary district rate and the high school district rate or 0.82%.

(5) For the fifth year after the formation of the new

unit district and thereafter, the maximum rate shall be no greater than 0.75%.

(Source: P.A. 97-1022, eff. 1-1-13.)

(105 ILCS 5/17-5.1) (from Ch. 122, par. 17-5.1)
Sec. 17-5.1. Referendum for accumulation of operations and maintenance funds. No tax for operations and maintenance purposes and the purchase of school grounds as provided in Section 11-9 and no tax for operations and maintenance purposes as provided in Section 17-5 shall be levied at a rate sufficient to accumulate funds nor shall funds for such purposes be accumulated as authorized in said sections until the board of education or school board has by resolution ordered the submission of the proposition of accumulating funds for such purpose to the electors of the district at a regular scheduled election and the proposition has been approved by a majority of the electors voting thereon. The board shall certify the proposition to the proper election authorities for submission in accordance with the general election law.
If a majority of the electors voting upon the proposition vote in favor thereof, the board of education or school board may accumulate funds for operations and maintenance purposes and the purchase of school grounds or for operations and maintenance purposes and may annually levy a tax for such purposes in excess of current requirements but subject to the tax rate limitations for such purposes provided by law.
(Source: P.A. 86-970; 86-1334.)

(105 ILCS 5/17-6.1) (from Ch. 122, par. 17-6.1)
Sec. 17-6.1. Educational purposes and operations, building and maintenance purposes concurrent equal increase and decrease in maximum authorized tax rate.
(a) The school board of any school district having a population of less than 500,000 inhabitants may, by proper resolution, cause to be submitted to the voters of the school district at a regular scheduled election the proposition of whether the maximum authorized annual tax rate for either educational purposes or operations, building and maintenance purposes may be increased with an equal corresponding tax rate decrease being effected in the maximum authorized tax rate for the other fund.
(b) The proposition shall be in substantially the following form:
Shall the maximum authorized annual tax rate for

....... purposes of School District Number ...., ........ County, Illinois (commonly known as .......) be increased from ....% to ....% and the maximum authorized annual tax rate for ....... purposes be decreased concurrently from ....% to ....%?

(c) The rate amount of the proposed tax rate decrease must be the same as the rate amount of the proposed tax rate increase. No maximum tax rate secured hereunder may exceed the maximum rate specified for the particular fund in Section 17-3 and 17-5.
(d) The requirements of Section 17-3.4 shall not apply to the proposition provided for in this Section.
(e) If at the election a majority of the votes cast on the proposition is in favor thereof, the school board may thereafter annually levy the taxes as authorized.
(Source: P.A. 86-1318.)

(105 ILCS 5/17-7) (from Ch. 122, par. 17-7)
Sec. 17-7. Payments from tax levied. Any sum expended or obligations incurred for the improvement, maintenance, repair or benefit of school buildings and property, including the cost of interior decorating and the installation, improvement, repair, replacement and maintenance of building fixtures, for the rental of buildings and property for school purposes, or for the payment of all premiums for insurance upon school buildings and school building fixtures or for the purchase or equipment to be used in the school lunch program shall be paid from the tax levied for operations and maintenance purposes and the purchase of school grounds. The board may provide by resolution that the payment of all salaries of janitors, engineers or other custodial employees and all costs of fuel, lights, gas, water, telephone service, and custodial supplies and equipment or the cost of a professional survey of the conditions of school buildings as provided in Section 2-3.12, or any one or more of the preceding items shall be paid from the tax levied for operations and maintenance purposes and the purchase of school grounds in which event such salaries or specified costs, or both, shall be so paid until the next fiscal year after the repeal of such resolution. Expenditures for all purposes not specified in Sections 17-7 or 17-8 or other provisions of this Act shall be made from the educational fund.
(Source: P.A. 86-1334; 87-984.)

(105 ILCS 5/17-8) (from Ch. 122, par. 17-8)
Sec. 17-8. Transportation costs paid from transportation fund. Any transportation operating costs incurred for transporting pupils to and from school and school sponsored activities and the costs of acquiring equipment shall be paid from a transportation fund to consist of moneys received from any tax levy for such purpose, state reimbursement for transportation, except as provided in Section 29-5, all funds received from other districts for transporting pupils and any charges for transportation services rendered to individuals or auxiliary enterprises of the school.
For the purpose of this Act "transportation operating cost" shall include all costs of transportation except interest and rental of building facilities.
(Source: P.A. 85-581.)

(105 ILCS 5/17-8.01)
Sec. 17-8.01. (Repealed).
(Source: P.A. 82-622. Repealed by P.A. 94-1105, eff. 6-1-07.)

(105 ILCS 5/17-9) (from Ch. 122, par. 17-9)
Sec. 17-9. Extension of taxes by county clerk-Separate tax for payment of bonds.
When the county clerk determines the amount of taxes to be extended upon all the taxable property in any school district having a population of less than 500,000 inhabitants, he shall determine from the certified copies of bond resolutions filed in his office the amount necessary to pay the maturing principal of and interest on any bonds of the district and shall extend a separate tax sufficient to pay all principal and interest thereon which matures prior to the first delinquent date of taxes to be realized from the next succeeding tax extension or all interest and sinking fund requirements for the payment of principal which must be extended prior to said date. The separate tax shall be extended without limitation as to rate or amount. No deduction shall be made in the rate which may be extended for educational or operations, building and maintenance purposes by reason of any rate extended for payment of principal or interest of bonds, except as provided in this section, nor by reason of any tax required to be extended pursuant to the exercise of the power conferred in Section 10-22.12.
(Source: P.A. 77-2744.)

(105 ILCS 5/17-9.01)
Sec. 17-9.01. (Repealed).
(Source: P.A. 86-1334. Repealed by P.A. 94-1105, eff. 6-1-07.)

(105 ILCS 5/17-9.02)
Sec. 17-9.02. Supplemental tax levy for Ford Heights School District 169.
(a) Notwithstanding any other provisions of this Article and in addition to the methods provided by other Sections of this Article for increasing the rate of tax levied for any school purpose, Ford Heights School District 169 may levy a supplemental tax for the 2006, 2007, and 2008 taxable years.
(b) The supplemental tax authorized by this Section is levied upon all the taxable property of the school district at its value as equalized or assessed by the Department of Revenue for each of the years in which the levy is made. The supplemental tax is in addition to all other taxes that the district may levy for any school purpose for the years in which the levy is made.
(c) For each year that it is levied, the supplemental tax must be levied at a rate not exceeding that which, when applied to the equalized assessed value of all taxable property in the district for that year in which the levy is made, is sufficient to yield that amount of tax revenue that is equal to $1,067,000 for a total of $3,201,000 for all taxable years that the tax is levied.
(d) The supplemental tax authorized by this Section must be levied by proper resolution of the school board and without referendum. A certified copy of the resolution levying the supplemental tax, signed by the president and clerk or secretary of the school board, must be filed in the office of the county clerk, and it is, then, the duty of the county clerk to extend the supplemental tax. The supplemental tax must be extended and collected in like manner as all other taxes of the school district, but the supplemental tax must be separately identified by the collectors.
(e) Ford Heights School District 169 may use the proceeds from the supplemental tax for any purpose for which the district is authorized to make expenditures.
(Source: P.A. 94-1078, eff. 1-9-07.)

(105 ILCS 5/17-10) (from Ch. 122, par. 17-10)
Sec. 17-10. Certificate of last ascertained equalized value-Tax books-Notice to school treasurers.
The county clerk shall furnish the school board of any school district, upon request, a certificate showing the last ascertained full, fair cash value of the taxable property of the district.
When a school district lies partly in two or more counties, the county clerk of each county in which any part of such district lies shall furnish, upon request, to the school board of the district, a certificate showing the last ascertained full, fair cash value of the taxable property in that part of the district lying in such county.
When making out the tax books for the collector, the county clerk shall compute each taxable person's tax in each school district upon the total amount of taxable property for that year, located in such district, whether belonging to residents or non-residents, upon the valuation produced by the equalization and assessment of property by the county board of review, and all property originally assessed by the Department of Revenue. Such computation shall be made so as to realize the amount of money required to be raised in such district, as shown in the certificate of tax levy, made out by the governing body of such district, and filed with the county clerk as required by this Act. The county clerk shall cause each person's tax, so computed, to be set upon the tax book to be delivered to the collector for that year, in a separate column against each taxpayer's name, or parcel of taxable property, as it appears in the collector's books, to be collected in the same manner, and at the same time, and by the same person, as State and county taxes are collected. He shall number the school districts on the maps in his office to correspond with the numbers of districts as returned to him by the county superintendent of schools, and in making up the tax books to be delivered to the collector of taxes, the county clerk shall copy therein the number of the school districts set opposite each person's assessment of personal property by the assessor making the assessment of such person, and shall extend the school tax on each person's assessment of personal property. The computation of each person's tax and the extension made by the clerk shall be final and conclusive. The rate shall be uniform, and shall not exceed that required by the amount certified by the school board. The county clerk, before delivering the tax book to the collector, shall make and send by mail to each school treasurer of the county a certificate of the amount due his district or districts from the tax so extended and placed on the tax books.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/17-11) (from Ch. 122, par. 17-11)
Sec. 17-11. Certificate of tax levy.
(a) The school board of each district, other than a school district subject to the authority of a Financial Oversight Panel pursuant to Article 1H of this Code, shall ascertain, as near as practicable, annually, how much money must be raised by special tax for transportation purposes if any and for educational and for operations and maintenance purposes for the next ensuing year. In school districts with a population of less than 500,000, these amounts shall be certified and returned to each county clerk on or before the last Tuesday in December, annually. The certificate shall be signed by the president and clerk or secretary, and may be in the following form:

(105 ILCS 5/17-11.1) (from Ch. 122, par. 17-11.1)
Sec. 17-11.1. Amended Tax Certificate. When a school board has authority to levy taxes at the maximum permissive tax rate allowed by law or the maximum tax rate allowed by voter approved referendum and, after the certificate of tax levy has been filed, a change in the assessed valuation resulting from the application of the equalization multiplier by the Department of Revenue causes the school district's tax extensions to be less than the maximum permissive tax rate allowed by law or the maximum tax rate allowed by voter approved referendum, the school board may, within 20 days of such change, amend the certificate of tax levy to provide for the maximum amount of tax extensions provided by the permissive tax rate or by the voter approved referendum, as limited by the Property Tax Extension Limitation Law.
(Source: P.A. 91-850, eff. 6-22-00.)

(105 ILCS 5/17-11.2)
Sec. 17-11.2. Notwithstanding any other law to the contrary, any levy adopted by a School Finance Authority created under Article 1F of this Code is valid and shall be extended by the county clerk if it is certified to the county clerk by the Authority in sufficient time to allow the county clerk to include the levy in the extension for the taxable year.
(Source: P.A. 92-855, eff. 12-6-02.)

(105 ILCS 5/17-12) (from Ch. 122, par. 17-12)
Sec. 17-12. Districts in two or more counties. When a district lies partly in two or more counties the school board shall ascertain, as near as practicable, the amount to be raised by special tax for educational and operations and maintenance purposes and shall prepare a certificate for each county in which the district lies and shall deliver one of such certificates to each of the county clerks of the counties in which a part of the district is situated. On the first Monday following the delivery of the certificate, or as soon thereafter as may be practicable, each county clerk shall ascertain the total equalized valuation of all the taxable property in that part of the district as lies in his county, and certify the amount thereof to the county clerk of each of the other counties in which any part of the district lies. From the aggregate of such equalized valuation and from the certificate of the amount so required to be levied, such clerk shall ascertain the rate per cent required to produce in the district the amount of such levy, and at that rate shall extend the special tax to be levied for educational and operations and maintenance purposes in that part of the district lying in his respective county.
(Source: P.A. 86-1334.)

(105 ILCS 5/17-13)
Sec. 17-13. (Repealed).
(Source: Laws 1961, p. 31. Repealed by P.A. 94-1105, eff. 6-1-07.)

(105 ILCS 5/17-14) (from Ch. 122, par. 17-14)
Sec. 17-14. Payments by collector to treasurer-Statement of uncollected taxes.
Within 30 days after the delinquent date for the payment of any tax or installment thereof and after the delivery of the tax books containing the computation and levy of the taxes, or as soon thereafter as the school treasurer shall present the certificate of the amount of the tax and make a demand therefor, the collector shall pay to the treasurer the full amount of the tax certified by the county clerk, or if any part remains uncollected, the collector shall, in addition to the amount collected, deliver to the treasurer a statement of the amount of uncollected taxes for his district or districts, taking his receipt therefor, which receipt shall be evidence in favor of the collector as against the treasurer.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/17-15) (from Ch. 122, par. 17-15)
Sec. 17-15. Failure of collector to pay.
If any collector fails to pay the taxes or any part thereof, the school treasurer or other authorized person may proceed against him and his sureties in a civil action upon his official bond in any court of competent jurisdiction. The collector so in default shall pay 12% of the amount due to be assessed as damages, which shall be included in the judgment rendered against him. If he can show that any part of the taxes could not be collected by law, he shall not be liable for such taxes until he has collected, or may be able to collect them.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/17-16) (from Ch. 122, par. 17-16)
Sec. 17-16. Tax anticipation warrants. When there is no money in the treasury of any school district having a population of 500,000 or less inhabitants, whether governed by either or both the general school laws or any special charter, to defray the necessary expenses of the district, including amounts necessary to pay maturing principal and interest of bonds, the school board may issue warrants, or may provide a fund to meet the expenses by issuing and disposing of warrants, drawn against and in anticipation of any taxes levied for the payment of the necessary expenses of the district, either for transportation, educational or for all operations and maintenance purposes, or for payments to the Illinois Municipal Retirement Fund, or for the payment of maturing principal and interest of bonds, or for fire prevention, safety, energy conservation and school security purposes, as the case may be, to the extent of 85% of the total amount of the tax so levied. The warrants shall show upon their face that they are payable in the numerical order of their issuance solely from such taxes when collected, and shall be received by any collector of taxes in payment of the taxes against which they are issued, and such taxes shall be set apart and held for their payment.
Every warrant shall bear interest, payable only out of the taxes against which it is drawn, at a rate not exceeding the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, if issued before July 1, 1971 and if issued thereafter at the rate of not to exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, from the date of its issuance until paid or until notice shall be given by publication in a newspaper or otherwise that the money for its payment is available and that it will be paid on presentation, unless a lower rate of interest is specified therein, in which case the interest shall be computed and paid at the lower rate.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-4; 86-1334; 87-984.)

(105 ILCS 5/17-17)
Sec. 17-17. School board establishment of lines of credit.
(a) In lieu of issuing tax anticipation warrants in accordance with Section 17-16 of this Code, the school board of a school district having a population of 500,000 or less inhabitants may issue notes, bonds, or other obligations (and in connection with that issuance, establish a line of credit with a bank or other financial institution) in an amount not to exceed 85% of the amount of property taxes most recently levied for educational, operations and maintenance, transportation, or other tax levy purposes or any combination thereof. Moneys thus borrowed shall be applied to the purposes for which the tax or any combination of the taxes may be levied and no other purpose. All moneys so borrowed shall be repaid exclusively from property tax revenues within 60 days after the property tax revenues have been received by the board.
(a-5) In lieu of issuing notes or certificates in accordance with the provisions of the Revenue Anticipation Act or Section 18-18 of this Code, the school board of a school district having a population of 500,000 or less inhabitants may anticipate revenues due in the current fiscal year or expected to be due in the next subsequent fiscal year and issue notes, bonds, or other obligations (and in connection with that issuance, establish a line of credit with a bank or other financial institution) in an amount not to exceed the following:
(1) if anticipating revenues due in the current

fiscal year, 85% of the amount or amounts of the revenues due in the current fiscal year as certified by the State Superintendent of Education or other official in a position to provide assurances as to the amounts; and

(2) if anticipating revenues expected to be due in

the next subsequent fiscal year, 50% of the amount or amounts of the revenues due in the current fiscal year as certified by the State Superintendent of Education or other official in a position to provide assurances as to the amounts.

All moneys so borrowed shall be repaid exclusively from the anticipated revenues within 60 days after the revenues have been received.
(b) Borrowing authorized under subsections (a) and (a-5) of this Section shall bear interest at a rate not to exceed the maximum rate authorized by the Bond Authorization Act, from the date of issuance until paid.
(c) Prior to borrowing or establishing a line of credit under this Section, the board shall authorize, by resolution, the borrowing or line of credit. The resolution shall set forth facts demonstrating the need for the borrowing or line of credit, state the amount to be borrowed, establish a maximum interest rate limit not to exceed that set forth in subsection (b) of this Section, and provide a date by which the borrowed funds shall be repaid. The resolution shall direct the relevant officials to make arrangements to set apart and hold the taxes or other revenue, as received, that will be used to repay the borrowing. In addition, the resolution may authorize the relevant officials to make partial repayments of the borrowing as the taxes or other revenues become available and may contain any other terms, restrictions, or limitations not inconsistent with the provisions of this Section.
(Source: P.A. 96-19, eff. 6-26-09.)

(105 ILCS 5/17-18)
Sec. 17-18. Establishment of lines of credit by other educational entities.
(a) In lieu of borrowing in accordance with the provisions of Section 18-20 of this Code, an entity, such as a special education cooperative or other such joint agreement or an intergovernmental agreement, may anticipate revenues due in the current fiscal year or expected to be due in the next subsequent fiscal year and issue notes or other obligations (and in connection with that issuance, establish a line of credit with a bank or other financial institution) in an amount not to exceed the following:
(1) if anticipating revenues due in the current

fiscal year, 85% of the amount or amounts of State categorical or grant payments due in the current fiscal year as certified by the State Superintendent of Education or other official in a position to provide assurances as to the amounts; and

(2) if anticipating revenues expected to be due in

the next subsequent fiscal year, 50% of the amount or amounts of State categorical or grant payments due in the current fiscal year as certified by the State Superintendent of Education or other official in a position to provide assurances as to the amounts.

All moneys so borrowed shall be repaid exclusively from such anticipated revenues within 60 days after the revenues have been received.
(b) Borrowing authorized under subsection (a) of this Section shall bear interest at a rate not to exceed the maximum rate authorized by the Bond Authorization Act, from the date of issuance until paid.
(c) Prior to borrowing or establishing a line of credit under this Section, the regional superintendent of schools or governing board, as the case may be, shall authorize, by executive order or resolution, the borrowing or line of credit. The executive order or resolution shall set forth facts demonstrating the need for the borrowing or line of credit, state the amount to be borrowed, establish a maximum interest rate limit not to exceed that set forth in subsection (b) of this Section, and provide a date by which the borrowed funds shall be repaid. The executive order or resolution shall direct the relevant officials to make arrangements to set apart and hold the revenue, as received, that will be used to repay the borrowing. In addition, the executive order or resolution may authorize the relevant officials to make partial repayments of the borrowing as the revenues become available and may contain any other terms, restrictions, or limitations not inconsistent with the provisions of this Section.
(Source: P.A. 96-19, eff. 6-26-09.)

(105 ILCS 5/17-19)
Sec. 17-19. Establishment of lines of credit by regional superintendents.
(a) In lieu of borrowing in accordance with the provisions of Section 18-20 of this Code, a regional superintendent of schools, in his or her official capacity as regional superintendent of schools, may anticipate revenues due in the current fiscal year or expected to be due in the next subsequent fiscal year and issue notes or other obligations (and in connection with that issuance, establish a line of credit with a bank or other financial institution) in an amount not to exceed the following:
(1) if anticipating revenues due in the current

fiscal year, 85% of the amount or amounts of State categorical or grant payments due in the current fiscal year as certified by the State Superintendent of Education or other official in a position to provide assurances as to the amounts; and

(2) if anticipating revenues expected to be due in

the next subsequent fiscal year, 50% of the amount or amounts of State categorical or grant payments due in the current fiscal year as certified by the State Superintendent of Education or other official in a position to provide assurances as to the amounts.

All moneys so borrowed shall be repaid exclusively from such anticipated revenues within 60 days after the revenues have been received.
(b) Borrowing authorized under subsection (a) of this Section shall bear interest at a rate not to exceed the maximum rate authorized by the Bond Authorization Act, from the date of issuance until paid.
(c) Prior to borrowing or establishing a line of credit under this Section, the regional superintendent of schools, in his or her official capacity as regional superintendent of schools, shall authorize, by executive order or resolution, the borrowing or line of credit. The executive order or resolution shall set forth facts demonstrating the need for the borrowing or line of credit, state the amount to be borrowed, establish a maximum interest rate limit not to exceed that set forth in subsection (b) of this Section, and provide a date by which the borrowed funds shall be repaid. The executive order or resolution shall direct the relevant officials to make arrangements to set apart and hold the revenue, as received, that will be used to repay the borrowing. In addition, the executive order or resolution may authorize the relevant officials to make partial repayments of the borrowing as the revenues become available and may contain any other terms, restrictions, or limitations not inconsistent with the provisions of this Section.
(Source: P.A. 96-19, eff. 6-26-09.)



Article 18 - Common School Fund

(105 ILCS 5/Art. 18 heading)

(105 ILCS 5/18-1) (from Ch. 122, par. 18-1)
Sec. 18-1. Moneys constituting fund. The common school fund of the state shall consist of any sums accredited thereto in pursuance of law, of the interest on the school fund proper, which fund is 3% upon the proceeds of the sales of public lands in the State, 1/6 part excepted; and the interest on the surplus revenue distributed by Act of Congress and made part of the common school fund by Act of the legislature, March 4, 1837. The interest on the school fund proper and the surplus revenue shall be paid by the State annually at the rate of 6%, and shall be distributed as provided by law.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/18-3) (from Ch. 122, par. 18-3)
Sec. 18-3. Tuition of children from orphanages and children's homes. When the children from any home for orphans, dependent, abandoned or maladjusted children maintained by any organization or association admitting to such home children from the State in general or when children residing in a school district wherein the State of Illinois maintains and operates any welfare or penal institution on property owned by the State of Illinois, which contains houses, housing units or housing accommodations within a school district, attend grades kindergarten through 12 of the public schools maintained by that school district, the State Superintendent of Education shall direct the State Comptroller to pay a specified amount sufficient to pay the annual tuition cost of such children who attended such public schools during the regular school year ending on June 30. The Comptroller shall pay the amount after receipt of a voucher submitted by the State Superintendent of Education.
The amount of the tuition for such children attending the public schools of the district shall be determined by the State Superintendent of Education by multiplying the number of such children in average daily attendance in such schools by 1.2 times the total annual per capita cost of administering the schools of the district. Such total annual per capita cost shall be determined by totaling all expenses of the school district in the educational, operations and maintenance, bond and interest, transportation, Illinois municipal retirement, and rent funds for the school year preceding the filing of such tuition claims less expenditures not applicable to the regular K-12 program, less offsetting revenues from State sources except those from the common school fund, less offsetting revenues from federal sources except those from federal impaction aid, less student and community service revenues, plus a depreciation allowance; and dividing such total by the average daily attendance for the year.
Annually on or before July 15 the superintendent of the district shall certify to the State Superintendent of Education the following:
1. The name of the home and of the organization or

association maintaining it; or the legal description of the real estate upon which the house, housing units, or housing accommodations are located and that no taxes or service charges or other payments authorized by law to be made in lieu of taxes were collected therefrom or on account thereof during either of the calendar years included in the school year for which claim is being made;

2. The number of children from the home or living in

such houses, housing units or housing accommodations and attending the schools of the district;

3. The total number of children attending the schools

of the district;

4. The per capita tuition charge of the district; and
5. The computed amount of the tuition payment claimed

as due.

Whenever the persons in charge of such home for orphans, dependent, abandoned or maladjusted children have received from the parent or guardian of any such child or by virtue of an order of court a specific allowance for educating such child, such persons shall pay to the school board in the district where the child attends school such amount of the allowance as is necessary to pay the tuition required by such district for the education of the child. If the allowance is insufficient to pay the tuition in full the State Superintendent of Education shall direct the Comptroller to pay to the district the difference between the total tuition charged and the amount of the allowance.
Whenever the facilities of a school district in which such house, housing units or housing accommodations are located, are limited, pupils may be assigned by that district to the schools of any adjacent district to the limit of the facilities of the adjacent district to properly educate such pupils as shall be determined by the school board of the adjacent district, and the State Superintendent of Education shall direct the Comptroller to pay a specified amount sufficient to pay the annual tuition of the children so assigned to and attending public schools in the adjacent districts and the Comptroller shall draw his warrant upon the State Treasurer for the payment of such amount for the benefit of the adjacent school districts in the same manner as for districts in which the houses, housing units or housing accommodations are located.
The school district shall certify to the State Superintendent of Education the report of claims due for such tuition payments on or before July 15. The State Superintendent of Education shall direct the Comptroller to pay to the district, on or before August 15, the amount due the district for the school year in accordance with the calculation of the claim as set forth in this Section.
Summer session costs shall be reimbursed based on the actual expenditures for providing these services. On or before November 1 of each year, the superintendent of each eligible school district shall certify to the State Superintendent of Education the claim of the district for the summer session following the regular school year just ended. The State Superintendent of Education shall transmit to the Comptroller no later than December 15th of each year vouchers for payment of amounts due to school districts for summer session.
Claims for tuition for children from any home for orphans or dependent, abandoned, or maladjusted children beginning with the 1993-1994 school year shall be paid on a current year basis. On September 30, December 31, and March 31, the State Board of Education shall voucher payments for districts with those students based on an estimated cost calculated from the prior year's claim. Final claims for those students for the regular school term must be received at the State Board of Education by July 15 following the end of the regular school year. Final claims for those students shall be vouchered by August 30. During fiscal year 1994 both the 1992-1993 school year and the 1993-1994 school year shall be paid in order to change the cycle of payment from a reimbursement basis to a current year funding basis of payment. However, notwithstanding any other provisions of this Section or the School Code, beginning with fiscal year 1994 and each fiscal year thereafter, if the amount appropriated for any fiscal year is less than the amount required for purposes of this Section, the amount required to eliminate any insufficient reimbursement for each district claim under this Section shall be reimbursed on August 30 of the next fiscal year. Payments required to eliminate any insufficiency for prior fiscal year claims shall be made before any claims are paid for the current fiscal year.
If a school district makes a claim for reimbursement under Section 14-7.03 it shall not include in any claim filed under this Section children residing on the property of State institutions included in its claim under Section 14-7.03.
Any child who is not a resident of Illinois who is placed in a child welfare institution, private facility, State operated program, orphanage or children's home shall have the payment for his educational tuition and any related services assured by the placing agent.
In order to provide services appropriate to allow a student under the legal guardianship or custodianship of the State to participate in local school district educational programs, costs may be incurred in appropriate cases by the district that are in excess of 1.2 times the district per capita tuition charge allowed under the provisions of this Section. In the event such excess costs are incurred, they must be documented in accordance with cost rules established under the authority of this Section and may then be claimed for reimbursement under this Section.
Planned services for students eligible for this funding must be a collaborative effort between the appropriate State agency or the student's group home or institution and the local school district.
(Source: P.A. 96-734, eff. 8-25-09; 97-256, eff. 1-1-12.)

(105 ILCS 5/18-4.2) (from Ch. 122, par. 18-4.2)
Sec. 18-4.2. (Repealed).
(Source: P.A. 88-641, eff. 9-9-94. Repealed by P.A. 91-96, eff. 7-9-99.)

(105 ILCS 5/18-4.3) (from Ch. 122, par. 18-4.3)
Sec. 18-4.3. Summer school grants. Through fiscal year 2017, grants shall be determined for pupil attendance in summer schools conducted under Sections 10-22.33A and 34-18 and approved under Section 2-3.25 in the following manner.
The amount of grant for each accredited summer school attendance pupil shall be obtained by dividing the total amount of apportionments determined under Section 18-8.05 by the actual number of pupils in average daily attendance used for such apportionments. The number of credited summer school attendance pupils shall be determined (a) by counting clock hours of class instruction by pupils enrolled in grades 1 through 12 in approved courses conducted at least 60 clock hours in summer sessions; (b) by dividing such total of clock hours of class instruction by 4 to produce days of credited pupil attendance; (c) by dividing such days of credited pupil attendance by the actual number of days in the regular term as used in computation in the general apportionment in Section 18-8.05; and (d) by multiplying by 1.25.
The amount of the grant for a summer school program approved by the State Superintendent of Education for children with disabilities, as defined in Sections 14-1.02 through 14-1.07, shall be determined in the manner contained above except that average daily membership shall be utilized in lieu of average daily attendance.
In the case of an apportionment based on summer school attendance or membership pupils, the claim therefor shall be presented as a separate claim for the particular school year in which such summer school session ends. On or before November 1 of each year the superintendent of each eligible school district shall certify to the State Superintendent of Education the claim of the district for the summer session just ended. Failure on the part of the school board to so certify shall constitute a forfeiture of its right to such payment. The State Superintendent of Education shall transmit to the Comptroller no later than December 15th of each year vouchers for payment of amounts due school districts for summer school. The State Superintendent of Education shall direct the Comptroller to draw his warrants for payments thereof by the 30th day of December. If the money appropriated by the General Assembly for such purpose for any year is insufficient, it shall be apportioned on the basis of claims approved.
However, notwithstanding the foregoing provisions, for each fiscal year the money appropriated by the General Assembly for the purposes of this Section shall only be used for grants for approved summer school programs for those children with disabilities served pursuant to Section 14-7.02 or 14-7.02b of this Code.
No funding shall be provided to school districts under this Section after fiscal year 2017. In fiscal year 2018 and each fiscal year thereafter, all funding received by a school district from the State pursuant to Section 18-8.15 of this Code that is attributable to summer school for special education pupils must be used for special education services authorized under this Code.
(Source: P.A. 100-465, eff. 8-31-17.)

(105 ILCS 5/18-4.4) (from Ch. 122, par. 18-4.4)
Sec. 18-4.4. Tax Equivalent Grants. When any State institution is located in a school district in which the State owns 45% or more of the total land area of the district, the State Superintendent of Education shall annually direct the State Comptroller to pay the amount of the tax-equivalent grants provided in this Section, and the State Comptroller shall draw his warrant upon the State Treasurer for the payment of the grants. For fiscal year 1995 and each fiscal year thereafter, the grant shall equal 0.5% of the equalized assessed valuation of the land owned by the State (computing that equalized assessed valuation by multiplying the average value per taxable acre of the school district by the total number of acres of land owned by the State). Annually on or before September 15, 1994 and July 1, thereafter, the district superintendent shall certify to the State Board of Education the following matters:
1. The name of the State institution.
2. The total land area of the district in acres.
3. The total ownership of the land of the State in

acres.

4. The total equalized assessed value of all the land

in the district.

5. The rate of school tax payable in the year.
6. The computed amount of the tax-equivalent grant

claimed.

Failure of any district superintendent to certify the claim for the tax-equivalent grant on or before September 15, 1994 or July 1 of a subsequent year shall constitute a forfeiture by the district of its right to such grant for the school year.
(Source: P.A. 91-723, eff. 6-2-00.)

(105 ILCS 5/18-4.5)
Sec. 18-4.5. Home Hospital Grants. Except for those children qualifying under Article 14, school districts shall be eligible to receive reimbursement for all children requiring home or hospital instruction at not more than $1,000 annually per child or $9,000 per teacher, whichever is less.
(Source: P.A. 98-739, eff. 7-16-14.)

(105 ILCS 5/18-5) (from Ch. 122, par. 18-5)
Sec. 18-5. Compensation of regional superintendents and assistants. The State Board of Education shall request an appropriation payable from the Personal Property Tax Replacement Fund for compensation for regional superintendents of schools and the assistant regional superintendents of schools authorized by Section 3-15.10 of this Act, and as provided in "An Act concerning fees and salaries and to classify the several counties of this State with reference thereto", approved March 29, 1872 as amended, and shall present vouchers to the Comptroller monthly for the payment to the several regional superintendents and such assistant regional superintendents of their compensation as fixed by law. Such payments shall be made either (1) monthly, at the close of the month, or (2) semimonthly on or around the 15th of the month and at the close of the month, at the option of the regional superintendent or assistant regional superintendent.
(Source: P.A. 97-619, eff. 11-14-11; 97-732, eff. 6-30-12; 98-24, eff. 6-19-13.)

(105 ILCS 5/18-6) (from Ch. 122, par. 18-6)
Sec. 18-6. Supervisory expenses. The State Board of Education shall annually request an appropriation for regional office of education expenses, aggregating $1,000 per county per year for each educational service region. The State Board of Education shall present vouchers to the Comptroller as soon as may be after the first day of August each year for each regional office of education. Each regional office of education may draw upon these funds for the expenses necessarily incurred in providing for supervisory services in the region.
(Source: P.A. 98-739, eff. 7-16-14.)

(105 ILCS 5/18-7) (from Ch. 122, par. 18-7)
Sec. 18-7. Payments for benefit of teacher retirement systems.
(a) In each fiscal year through fiscal year 1998, the State Board of Education shall distribute to the Public School Teachers' Pension and Retirement Fund of Chicago the sum, if any, appropriated for that fiscal year from the Common School Fund for the benefit of the Retirement Fund, in the manner provided in this Section, the Illinois Pension Code, the State Finance Act, and other applicable provisions of law. In making this distribution, the State Board of Education shall present vouchers to the State Comptroller on the 10th and 20th days of each month beginning in August. Each payment shall equal 1/24 of the annual amount appropriated in the months of August through May and 1/12 of the annual amount appropriated in June.
Beginning in fiscal year 1999, the State contributions to the Public School Teachers' Pension and Retirement Fund of Chicago shall be appropriated directly to the Fund and paid in vouchers submitted by the board of trustees of the Fund. Vouchers submitted under this subsection shall be paid by the State Comptroller and Treasurer by warrants drawn on funds appropriated to the Public School Teachers' Pension and Retirement Fund of Chicago.
(b) The State Board of Education shall, in State fiscal year 1995, pay to the Teachers' Retirement System of the State of Illinois the amount appropriated for the required State contribution to the System for that fiscal year. The State Board of Education shall present vouchers to the State Comptroller for this purpose on the 10th and 20th days of each month of the fiscal year, other than the month of July. Each payment in the months of August through May shall equal 1/24 of the amount appropriated for that fiscal year; each payment in the month of June shall equal 1/12 of the amount appropriated for that fiscal year.
Vouchers submitted under this subsection shall be paid by the State Comptroller and Treasurer by warrants drawn on funds appropriated to the State Board of Education for that purpose.
(c) Beginning in State fiscal year 1996, the required State contributions to the Teachers' Retirement System of the State of Illinois shall be appropriated directly to the System and paid on vouchers submitted by the board of trustees of the retirement system, as provided in Section 16-158 of the Illinois Pension Code. These vouchers shall be paid by the State Comptroller and Treasurer by warrants drawn on funds appropriated to the retirement system for that purpose.
(Source: P.A. 90-548, eff. 12-4-97.)

(105 ILCS 5/18-8) (from Ch. 122, par. 18-8)
Sec. 18-8. (Repealed).
(Source: P.A. 90-655, eff. 7-30-98. Repealed internally, eff. 7-1-98.)

(105 ILCS 5/18-8.05)
(Text of Section from P.A. 100-23)
Sec. 18-8.05. Basis for apportionment of general State financial aid and supplemental general State aid to the common schools for the 1998-1999 and subsequent school years.

(A) General Provisions.
(1) The provisions of this Section apply to the 1998-1999 and subsequent school years. The system of general State financial aid provided for in this Section is designed to assure that, through a combination of State financial aid and required local resources, the financial support provided each pupil in Average Daily Attendance equals or exceeds a prescribed per pupil Foundation Level. This formula approach imputes a level of per pupil Available Local Resources and provides for the basis to calculate a per pupil level of general State financial aid that, when added to Available Local Resources, equals or exceeds the Foundation Level. The amount of per pupil general State financial aid for school districts, in general, varies in inverse relation to Available Local Resources. Per pupil amounts are based upon each school district's Average Daily Attendance as that term is defined in this Section.
(2) In addition to general State financial aid, school districts with specified levels or concentrations of pupils from low income households are eligible to receive supplemental general State financial aid grants as provided pursuant to subsection (H). The supplemental State aid grants provided for school districts under subsection (H) shall be appropriated for distribution to school districts as part of the same line item in which the general State financial aid of school districts is appropriated under this Section.
(3) To receive financial assistance under this Section, school districts are required to file claims with the State Board of Education, subject to the following requirements:
(a) Any school district which fails for any given

school year to maintain school as required by law, or to maintain a recognized school is not eligible to file for such school year any claim upon the Common School Fund. In case of nonrecognition of one or more attendance centers in a school district otherwise operating recognized schools, the claim of the district shall be reduced in the proportion which the Average Daily Attendance in the attendance center or centers bear to the Average Daily Attendance in the school district. A "recognized school" means any public school which meets the standards as established for recognition by the State Board of Education. A school district or attendance center not having recognition status at the end of a school term is entitled to receive State aid payments due upon a legal claim which was filed while it was recognized.

(b) School district claims filed under this Section

are subject to Sections 18-9 and 18-12, except as otherwise provided in this Section.

(c) If a school district operates a full year school

under Section 10-19.1, the general State aid to the school district shall be determined by the State Board of Education in accordance with this Section as near as may be applicable.

(d) (Blank).
(4) Except as provided in subsections (H) and (L), the board of any district receiving any of the grants provided for in this Section may apply those funds to any fund so received for which that board is authorized to make expenditures by law.
School districts are not required to exert a minimum Operating Tax Rate in order to qualify for assistance under this Section.
(5) As used in this Section the following terms, when capitalized, shall have the meaning ascribed herein:
(a) "Average Daily Attendance": A count of pupil

attendance in school, averaged as provided for in subsection (C) and utilized in deriving per pupil financial support levels.

(b) "Available Local Resources": A computation of

local financial support, calculated on the basis of Average Daily Attendance and derived as provided pursuant to subsection (D).

(c) "Corporate Personal Property Replacement Taxes":

Funds paid to local school districts pursuant to "An Act in relation to the abolition of ad valorem personal property tax and the replacement of revenues lost thereby, and amending and repealing certain Acts and parts of Acts in connection therewith", certified August 14, 1979, as amended (Public Act 81-1st S.S.-1).

(d) "Foundation Level": A prescribed level of per

pupil financial support as provided for in subsection (B).

(e) "Operating Tax Rate": All school district

property taxes extended for all purposes, except Bond and Interest, Summer School, Rent, Capital Improvement, and Vocational Education Building purposes.

(B) Foundation Level.
(1) The Foundation Level is a figure established by the State representing the minimum level of per pupil financial support that should be available to provide for the basic education of each pupil in Average Daily Attendance. As set forth in this Section, each school district is assumed to exert a sufficient local taxing effort such that, in combination with the aggregate of general State financial aid provided the district, an aggregate of State and local resources are available to meet the basic education needs of pupils in the district.
(2) For the 1998-1999 school year, the Foundation Level of support is $4,225. For the 1999-2000 school year, the Foundation Level of support is $4,325. For the 2000-2001 school year, the Foundation Level of support is $4,425. For the 2001-2002 school year and 2002-2003 school year, the Foundation Level of support is $4,560. For the 2003-2004 school year, the Foundation Level of support is $4,810. For the 2004-2005 school year, the Foundation Level of support is $4,964. For the 2005-2006 school year, the Foundation Level of support is $5,164. For the 2006-2007 school year, the Foundation Level of support is $5,334. For the 2007-2008 school year, the Foundation Level of support is $5,734. For the 2008-2009 school year, the Foundation Level of support is $5,959.
(3) For the 2009-2010 school year and each school year thereafter, the Foundation Level of support is $6,119 or such greater amount as may be established by law by the General Assembly.

(C) Average Daily Attendance.
(1) For purposes of calculating general State aid pursuant to subsection (E), an Average Daily Attendance figure shall be utilized. The Average Daily Attendance figure for formula calculation purposes shall be the monthly average of the actual number of pupils in attendance of each school district, as further averaged for the best 3 months of pupil attendance for each school district. In compiling the figures for the number of pupils in attendance, school districts and the State Board of Education shall, for purposes of general State aid funding, conform attendance figures to the requirements of subsection (F).
(2) The Average Daily Attendance figures utilized in subsection (E) shall be the requisite attendance data for the school year immediately preceding the school year for which general State aid is being calculated or the average of the attendance data for the 3 preceding school years, whichever is greater. The Average Daily Attendance figures utilized in subsection (H) shall be the requisite attendance data for the school year immediately preceding the school year for which general State aid is being calculated.

(D) Available Local Resources.
(1) For purposes of calculating general State aid pursuant to subsection (E), a representation of Available Local Resources per pupil, as that term is defined and determined in this subsection, shall be utilized. Available Local Resources per pupil shall include a calculated dollar amount representing local school district revenues from local property taxes and from Corporate Personal Property Replacement Taxes, expressed on the basis of pupils in Average Daily Attendance. Calculation of Available Local Resources shall exclude any tax amnesty funds received as a result of Public Act 93-26.
(2) In determining a school district's revenue from local property taxes, the State Board of Education shall utilize the equalized assessed valuation of all taxable property of each school district as of September 30 of the previous year. The equalized assessed valuation utilized shall be obtained and determined as provided in subsection (G).
(3) For school districts maintaining grades kindergarten through 12, local property tax revenues per pupil shall be calculated as the product of the applicable equalized assessed valuation for the district multiplied by 3.00%, and divided by the district's Average Daily Attendance figure. For school districts maintaining grades kindergarten through 8, local property tax revenues per pupil shall be calculated as the product of the applicable equalized assessed valuation for the district multiplied by 2.30%, and divided by the district's Average Daily Attendance figure. For school districts maintaining grades 9 through 12, local property tax revenues per pupil shall be the applicable equalized assessed valuation of the district multiplied by 1.05%, and divided by the district's Average Daily Attendance figure.
For partial elementary unit districts created pursuant to Article 11E of this Code, local property tax revenues per pupil shall be calculated as the product of the equalized assessed valuation for property within the partial elementary unit district for elementary purposes, as defined in Article 11E of this Code, multiplied by 2.06% and divided by the district's Average Daily Attendance figure, plus the product of the equalized assessed valuation for property within the partial elementary unit district for high school purposes, as defined in Article 11E of this Code, multiplied by 0.94% and divided by the district's Average Daily Attendance figure.
(4) The Corporate Personal Property Replacement Taxes paid to each school district during the calendar year one year before the calendar year in which a school year begins, divided by the Average Daily Attendance figure for that district, shall be added to the local property tax revenues per pupil as derived by the application of the immediately preceding paragraph (3). The sum of these per pupil figures for each school district shall constitute Available Local Resources as that term is utilized in subsection (E) in the calculation of general State aid.

(E) Computation of General State Aid.
(1) For each school year, the amount of general State aid allotted to a school district shall be computed by the State Board of Education as provided in this subsection.
(2) For any school district for which Available Local Resources per pupil is less than the product of 0.93 times the Foundation Level, general State aid for that district shall be calculated as an amount equal to the Foundation Level minus Available Local Resources, multiplied by the Average Daily Attendance of the school district.
(3) For any school district for which Available Local Resources per pupil is equal to or greater than the product of 0.93 times the Foundation Level and less than the product of 1.75 times the Foundation Level, the general State aid per pupil shall be a decimal proportion of the Foundation Level derived using a linear algorithm. Under this linear algorithm, the calculated general State aid per pupil shall decline in direct linear fashion from 0.07 times the Foundation Level for a school district with Available Local Resources equal to the product of 0.93 times the Foundation Level, to 0.05 times the Foundation Level for a school district with Available Local Resources equal to the product of 1.75 times the Foundation Level. The allocation of general State aid for school districts subject to this paragraph 3 shall be the calculated general State aid per pupil figure multiplied by the Average Daily Attendance of the school district.
(4) For any school district for which Available Local Resources per pupil equals or exceeds the product of 1.75 times the Foundation Level, the general State aid for the school district shall be calculated as the product of $218 multiplied by the Average Daily Attendance of the school district.
(5) The amount of general State aid allocated to a school district for the 1999-2000 school year meeting the requirements set forth in paragraph (4) of subsection (G) shall be increased by an amount equal to the general State aid that would have been received by the district for the 1998-1999 school year by utilizing the Extension Limitation Equalized Assessed Valuation as calculated in paragraph (4) of subsection (G) less the general State aid allotted for the 1998-1999 school year. This amount shall be deemed a one time increase, and shall not affect any future general State aid allocations.

(F) Compilation of Average Daily Attendance.
(1) Each school district shall, by July 1 of each year, submit to the State Board of Education, on forms prescribed by the State Board of Education, attendance figures for the school year that began in the preceding calendar year. The attendance information so transmitted shall identify the average daily attendance figures for each month of the school year. Beginning with the general State aid claim form for the 2002-2003 school year, districts shall calculate Average Daily Attendance as provided in subdivisions (a), (b), and (c) of this paragraph (1).
(a) In districts that do not hold year-round classes,

days of attendance in August shall be added to the month of September and any days of attendance in June shall be added to the month of May.

(b) In districts in which all buildings hold

year-round classes, days of attendance in July and August shall be added to the month of September and any days of attendance in June shall be added to the month of May.

(c) In districts in which some buildings, but not

all, hold year-round classes, for the non-year-round buildings, days of attendance in August shall be added to the month of September and any days of attendance in June shall be added to the month of May. The average daily attendance for the year-round buildings shall be computed as provided in subdivision (b) of this paragraph (1). To calculate the Average Daily Attendance for the district, the average daily attendance for the year-round buildings shall be multiplied by the days in session for the non-year-round buildings for each month and added to the monthly attendance of the non-year-round buildings.

Except as otherwise provided in this Section, days of attendance by pupils shall be counted only for sessions of not less than 5 clock hours of school work per day under direct supervision of: (i) teachers, or (ii) non-teaching personnel or volunteer personnel when engaging in non-teaching duties and supervising in those instances specified in subsection (a) of Section 10-22.34 and paragraph 10 of Section 34-18, with pupils of legal school age and in kindergarten and grades 1 through 12. Days of attendance by pupils through verified participation in an e-learning program approved by the State Board of Education under Section 10-20.56 of the Code shall be considered as full days of attendance for purposes of this Section.
Days of attendance by tuition pupils shall be accredited only to the districts that pay the tuition to a recognized school.
(2) Days of attendance by pupils of less than 5 clock hours of school shall be subject to the following provisions in the compilation of Average Daily Attendance.
(a) Pupils regularly enrolled in a public school for

only a part of the school day may be counted on the basis of 1/6 day for every class hour of instruction of 40 minutes or more attended pursuant to such enrollment, unless a pupil is enrolled in a block-schedule format of 80 minutes or more of instruction, in which case the pupil may be counted on the basis of the proportion of minutes of school work completed each day to the minimum number of minutes that school work is required to be held that day.

(b) (Blank).
(c) A session of 4 or more clock hours may be counted

as a day of attendance upon certification by the regional superintendent, and approved by the State Superintendent of Education to the extent that the district has been forced to use daily multiple sessions.

(d) A session of 3 or more clock hours may be counted

as a day of attendance (1) when the remainder of the school day or at least 2 hours in the evening of that day is utilized for an in-service training program for teachers, up to a maximum of 5 days per school year, provided a district conducts an in-service training program for teachers in accordance with Section 10-22.39 of this Code; or, in lieu of 4 such days, 2 full days may be used, in which event each such day may be counted as a day required for a legal school calendar pursuant to Section 10-19 of this Code; (1.5) when, of the 5 days allowed under item (1), a maximum of 4 days are used for parent-teacher conferences, or, in lieu of 4 such days, 2 full days are used, in which case each such day may be counted as a calendar day required under Section 10-19 of this Code, provided that the full-day, parent-teacher conference consists of (i) a minimum of 5 clock hours of parent-teacher conferences, (ii) both a minimum of 2 clock hours of parent-teacher conferences held in the evening following a full day of student attendance, as specified in subsection (F)(1)(c), and a minimum of 3 clock hours of parent-teacher conferences held on the day immediately following evening parent-teacher conferences, or (iii) multiple parent-teacher conferences held in the evenings following full days of student attendance, as specified in subsection (F)(1)(c), in which the time used for the parent-teacher conferences is equivalent to a minimum of 5 clock hours; and (2) when days in addition to those provided in items (1) and (1.5) are scheduled by a school pursuant to its school improvement plan adopted under Article 34 or its revised or amended school improvement plan adopted under Article 2, provided that (i) such sessions of 3 or more clock hours are scheduled to occur at regular intervals, (ii) the remainder of the school days in which such sessions occur are utilized for in-service training programs or other staff development activities for teachers, and (iii) a sufficient number of minutes of school work under the direct supervision of teachers are added to the school days between such regularly scheduled sessions to accumulate not less than the number of minutes by which such sessions of 3 or more clock hours fall short of 5 clock hours. Any full days used for the purposes of this paragraph shall not be considered for computing average daily attendance. Days scheduled for in-service training programs, staff development activities, or parent-teacher conferences may be scheduled separately for different grade levels and different attendance centers of the district.

(e) A session of not less than one clock hour of

teaching hospitalized or homebound pupils on-site or by telephone to the classroom may be counted as 1/2 day of attendance, however these pupils must receive 4 or more clock hours of instruction to be counted for a full day of attendance.

(f) A session of at least 4 clock hours may be

counted as a day of attendance for first grade pupils, and pupils in full day kindergartens, and a session of 2 or more hours may be counted as 1/2 day of attendance by pupils in kindergartens which provide only 1/2 day of attendance.

(g) For children with disabilities who are below the

age of 6 years and who cannot attend 2 or more clock hours because of their disability or immaturity, a session of not less than one clock hour may be counted as 1/2 day of attendance; however for such children whose educational needs so require a session of 4 or more clock hours may be counted as a full day of attendance.

(h) A recognized kindergarten which provides for only

1/2 day of attendance by each pupil shall not have more than 1/2 day of attendance counted in any one day. However, kindergartens may count 2 1/2 days of attendance in any 5 consecutive school days. When a pupil attends such a kindergarten for 2 half days on any one school day, the pupil shall have the following day as a day absent from school, unless the school district obtains permission in writing from the State Superintendent of Education. Attendance at kindergartens which provide for a full day of attendance by each pupil shall be counted the same as attendance by first grade pupils. Only the first year of attendance in one kindergarten shall be counted, except in case of children who entered the kindergarten in their fifth year whose educational development requires a second year of kindergarten as determined under the rules and regulations of the State Board of Education.

(i) On the days when the assessment that includes a

college and career ready determination is administered under subsection (c) of Section 2-3.64a-5 of this Code, the day of attendance for a pupil whose school day must be shortened to accommodate required testing procedures may be less than 5 clock hours and shall be counted towards the 176 days of actual pupil attendance required under Section 10-19 of this Code, provided that a sufficient number of minutes of school work in excess of 5 clock hours are first completed on other school days to compensate for the loss of school work on the examination days.

(j) Pupils enrolled in a remote educational program

established under Section 10-29 of this Code may be counted on the basis of one-fifth day of attendance for every clock hour of instruction attended in the remote educational program, provided that, in any month, the school district may not claim for a student enrolled in a remote educational program more days of attendance than the maximum number of days of attendance the district can claim (i) for students enrolled in a building holding year-round classes if the student is classified as participating in the remote educational program on a year-round schedule or (ii) for students enrolled in a building not holding year-round classes if the student is not classified as participating in the remote educational program on a year-round schedule.

(G) Equalized Assessed Valuation Data.
(1) For purposes of the calculation of Available Local Resources required pursuant to subsection (D), the State Board of Education shall secure from the Department of Revenue the value as equalized or assessed by the Department of Revenue of all taxable property of every school district, together with (i) the applicable tax rate used in extending taxes for the funds of the district as of September 30 of the previous year and (ii) the limiting rate for all school districts subject to property tax extension limitations as imposed under the Property Tax Extension Limitation Law.
The Department of Revenue shall add to the equalized assessed value of all taxable property of each school district situated entirely or partially within a county that is or was subject to the provisions of Section 15-176 or 15-177 of the Property Tax Code (a) an amount equal to the total amount by which the homestead exemption allowed under Section 15-176 or 15-177 of the Property Tax Code for real property situated in that school district exceeds the total amount that would have been allowed in that school district if the maximum reduction under Section 15-176 was (i) $4,500 in Cook County or $3,500 in all other counties in tax year 2003 or (ii) $5,000 in all counties in tax year 2004 and thereafter and (b) an amount equal to the aggregate amount for the taxable year of all additional exemptions under Section 15-175 of the Property Tax Code for owners with a household income of $30,000 or less. The county clerk of any county that is or was subject to the provisions of Section 15-176 or 15-177 of the Property Tax Code shall annually calculate and certify to the Department of Revenue for each school district all homestead exemption amounts under Section 15-176 or 15-177 of the Property Tax Code and all amounts of additional exemptions under Section 15-175 of the Property Tax Code for owners with a household income of $30,000 or less. It is the intent of this paragraph that if the general homestead exemption for a parcel of property is determined under Section 15-176 or 15-177 of the Property Tax Code rather than Section 15-175, then the calculation of Available Local Resources shall not be affected by the difference, if any, between the amount of the general homestead exemption allowed for that parcel of property under Section 15-176 or 15-177 of the Property Tax Code and the amount that would have been allowed had the general homestead exemption for that parcel of property been determined under Section 15-175 of the Property Tax Code. It is further the intent of this paragraph that if additional exemptions are allowed under Section 15-175 of the Property Tax Code for owners with a household income of less than $30,000, then the calculation of Available Local Resources shall not be affected by the difference, if any, because of those additional exemptions.
This equalized assessed valuation, as adjusted further by the requirements of this subsection, shall be utilized in the calculation of Available Local Resources.
(2) The equalized assessed valuation in paragraph (1) shall be adjusted, as applicable, in the following manner:
(a) For the purposes of calculating State aid under

this Section, with respect to any part of a school district within a redevelopment project area in respect to which a municipality has adopted tax increment allocation financing pursuant to the Tax Increment Allocation Redevelopment Act, Sections 11-74.4-1 through 11-74.4-11 of the Illinois Municipal Code or the Industrial Jobs Recovery Law, Sections 11-74.6-1 through 11-74.6-50 of the Illinois Municipal Code, no part of the current equalized assessed valuation of real property located in any such project area which is attributable to an increase above the total initial equalized assessed valuation of such property shall be used as part of the equalized assessed valuation of the district, until such time as all redevelopment project costs have been paid, as provided in Section 11-74.4-8 of the Tax Increment Allocation Redevelopment Act or in Section 11-74.6-35 of the Industrial Jobs Recovery Law. For the purpose of the equalized assessed valuation of the district, the total initial equalized assessed valuation or the current equalized assessed valuation, whichever is lower, shall be used until such time as all redevelopment project costs have been paid.

(b) The real property equalized assessed valuation

for a school district shall be adjusted by subtracting from the real property value as equalized or assessed by the Department of Revenue for the district an amount computed by dividing the amount of any abatement of taxes under Section 18-170 of the Property Tax Code by 3.00% for a district maintaining grades kindergarten through 12, by 2.30% for a district maintaining grades kindergarten through 8, or by 1.05% for a district maintaining grades 9 through 12 and adjusted by an amount computed by dividing the amount of any abatement of taxes under subsection (a) of Section 18-165 of the Property Tax Code by the same percentage rates for district type as specified in this subparagraph (b).

(3) For the 1999-2000 school year and each school year thereafter, if a school district meets all of the criteria of this subsection (G)(3), the school district's Available Local Resources shall be calculated under subsection (D) using the district's Extension Limitation Equalized Assessed Valuation as calculated under this subsection (G)(3).
For purposes of this subsection (G)(3) the following terms shall have the following meanings:
"Budget Year": The school year for which general

State aid is calculated and awarded under subsection (E).

"Base Tax Year": The property tax levy year used to

calculate the Budget Year allocation of general State aid.

"Preceding Tax Year": The property tax levy year

immediately preceding the Base Tax Year.

"Base Tax Year's Tax Extension": The product of the

equalized assessed valuation utilized by the County Clerk in the Base Tax Year multiplied by the limiting rate as calculated by the County Clerk and defined in the Property Tax Extension Limitation Law.

"Preceding Tax Year's Tax Extension": The product of

the equalized assessed valuation utilized by the County Clerk in the Preceding Tax Year multiplied by the Operating Tax Rate as defined in subsection (A).

"Extension Limitation Ratio": A numerical ratio,

certified by the County Clerk, in which the numerator is the Base Tax Year's Tax Extension and the denominator is the Preceding Tax Year's Tax Extension.

"Operating Tax Rate": The operating tax rate as

defined in subsection (A).

If a school district is subject to property tax extension limitations as imposed under the Property Tax Extension Limitation Law, the State Board of Education shall calculate the Extension Limitation Equalized Assessed Valuation of that district. For the 1999-2000 school year, the Extension Limitation Equalized Assessed Valuation of a school district as calculated by the State Board of Education shall be equal to the product of the district's 1996 Equalized Assessed Valuation and the district's Extension Limitation Ratio. Except as otherwise provided in this paragraph for a school district that has approved or does approve an increase in its limiting rate, for the 2000-2001 school year and each school year thereafter, the Extension Limitation Equalized Assessed Valuation of a school district as calculated by the State Board of Education shall be equal to the product of the Equalized Assessed Valuation last used in the calculation of general State aid and the district's Extension Limitation Ratio. If the Extension Limitation Equalized Assessed Valuation of a school district as calculated under this subsection (G)(3) is less than the district's equalized assessed valuation as calculated pursuant to subsections (G)(1) and (G)(2), then for purposes of calculating the district's general State aid for the Budget Year pursuant to subsection (E), that Extension Limitation Equalized Assessed Valuation shall be utilized to calculate the district's Available Local Resources under subsection (D). For the 2009-2010 school year and each school year thereafter, if a school district has approved or does approve an increase in its limiting rate, pursuant to Section 18-190 of the Property Tax Code, affecting the Base Tax Year, the Extension Limitation Equalized Assessed Valuation of the school district, as calculated by the State Board of Education, shall be equal to the product of the Equalized Assessed Valuation last used in the calculation of general State aid times an amount equal to one plus the percentage increase, if any, in the Consumer Price Index for all Urban Consumers for all items published by the United States Department of Labor for the 12-month calendar year preceding the Base Tax Year, plus the Equalized Assessed Valuation of new property, annexed property, and recovered tax increment value and minus the Equalized Assessed Valuation of disconnected property. New property and recovered tax increment value shall have the meanings set forth in the Property Tax Extension Limitation Law.
Partial elementary unit districts created in accordance with Article 11E of this Code shall not be eligible for the adjustment in this subsection (G)(3) until the fifth year following the effective date of the reorganization.
(3.5) For the 2010-2011 school year and each school year thereafter, if a school district's boundaries span multiple counties, then the Department of Revenue shall send to the State Board of Education, for the purpose of calculating general State aid, the limiting rate and individual rates by purpose for the county that contains the majority of the school district's Equalized Assessed Valuation.
(4) For the purposes of calculating general State aid for the 1999-2000 school year only, if a school district experienced a triennial reassessment on the equalized assessed valuation used in calculating its general State financial aid apportionment for the 1998-1999 school year, the State Board of Education shall calculate the Extension Limitation Equalized Assessed Valuation that would have been used to calculate the district's 1998-1999 general State aid. This amount shall equal the product of the equalized assessed valuation used to calculate general State aid for the 1997-1998 school year and the district's Extension Limitation Ratio. If the Extension Limitation Equalized Assessed Valuation of the school district as calculated under this paragraph (4) is less than the district's equalized assessed valuation utilized in calculating the district's 1998-1999 general State aid allocation, then for purposes of calculating the district's general State aid pursuant to paragraph (5) of subsection (E), that Extension Limitation Equalized Assessed Valuation shall be utilized to calculate the district's Available Local Resources.
(5) For school districts having a majority of their equalized assessed valuation in any county except Cook, DuPage, Kane, Lake, McHenry, or Will, if the amount of general State aid allocated to the school district for the 1999-2000 school year under the provisions of subsection (E), (H), and (J) of this Section is less than the amount of general State aid allocated to the district for the 1998-1999 school year under these subsections, then the general State aid of the district for the 1999-2000 school year only shall be increased by the difference between these amounts. The total payments made under this paragraph (5) shall not exceed $14,000,000. Claims shall be prorated if they exceed $14,000,000.

(H) Supplemental General State Aid.
(1) In addition to the general State aid a school district is allotted pursuant to subsection (E), qualifying school districts shall receive a grant, paid in conjunction with a district's payments of general State aid, for supplemental general State aid based upon the concentration level of children from low-income households within the school district. Supplemental State aid grants provided for school districts under this subsection shall be appropriated for distribution to school districts as part of the same line item in which the general State financial aid of school districts is appropriated under this Section.
(1.5) This paragraph (1.5) applies only to those school years preceding the 2003-2004 school year. For purposes of this subsection (H), the term "Low-Income Concentration Level" shall be the low-income eligible pupil count from the most recently available federal census divided by the Average Daily Attendance of the school district. If, however, (i) the percentage decrease from the 2 most recent federal censuses in the low-income eligible pupil count of a high school district with fewer than 400 students exceeds by 75% or more the percentage change in the total low-income eligible pupil count of contiguous elementary school districts, whose boundaries are coterminous with the high school district, or (ii) a high school district within 2 counties and serving 5 elementary school districts, whose boundaries are coterminous with the high school district, has a percentage decrease from the 2 most recent federal censuses in the low-income eligible pupil count and there is a percentage increase in the total low-income eligible pupil count of a majority of the elementary school districts in excess of 50% from the 2 most recent federal censuses, then the high school district's low-income eligible pupil count from the earlier federal census shall be the number used as the low-income eligible pupil count for the high school district, for purposes of this subsection (H). The changes made to this paragraph (1) by Public Act 92-28 shall apply to supplemental general State aid grants for school years preceding the 2003-2004 school year that are paid in fiscal year 1999 or thereafter and to any State aid payments made in fiscal year 1994 through fiscal year 1998 pursuant to subsection 1(n) of Section 18-8 of this Code (which was repealed on July 1, 1998), and any high school district that is affected by Public Act 92-28 is entitled to a recomputation of its supplemental general State aid grant or State aid paid in any of those fiscal years. This recomputation shall not be affected by any other funding.
(1.10) This paragraph (1.10) applies to the 2003-2004 school year and each school year thereafter. For purposes of this subsection (H), the term "Low-Income Concentration Level" shall, for each fiscal year, be the low-income eligible pupil count as of July 1 of the immediately preceding fiscal year (as determined by the Department of Human Services based on the number of pupils who are eligible for at least one of the following low income programs: Medicaid, the Children's Health Insurance Program, TANF, or Food Stamps, excluding pupils who are eligible for services provided by the Department of Children and Family Services, averaged over the 2 immediately preceding fiscal years for fiscal year 2004 and over the 3 immediately preceding fiscal years for each fiscal year thereafter) divided by the Average Daily Attendance of the school district.
(2) Supplemental general State aid pursuant to this subsection (H) shall be provided as follows for the 1998-1999, 1999-2000, and 2000-2001 school years only:
(a) For any school district with a Low Income

Concentration Level of at least 20% and less than 35%, the grant for any school year shall be $800 multiplied by the low income eligible pupil count.

(b) For any school district with a Low Income

Concentration Level of at least 35% and less than 50%, the grant for the 1998-1999 school year shall be $1,100 multiplied by the low income eligible pupil count.

(c) For any school district with a Low Income

Concentration Level of at least 50% and less than 60%, the grant for the 1998-99 school year shall be $1,500 multiplied by the low income eligible pupil count.

(d) For any school district with a Low Income

Concentration Level of 60% or more, the grant for the 1998-99 school year shall be $1,900 multiplied by the low income eligible pupil count.

(e) For the 1999-2000 school year, the per pupil

amount specified in subparagraphs (b), (c), and (d) immediately above shall be increased to $1,243, $1,600, and $2,000, respectively.

(f) For the 2000-2001 school year, the per pupil

amounts specified in subparagraphs (b), (c), and (d) immediately above shall be $1,273, $1,640, and $2,050, respectively.

(2.5) Supplemental general State aid pursuant to this subsection (H) shall be provided as follows for the 2002-2003 school year:
(a) For any school district with a Low Income

Concentration Level of less than 10%, the grant for each school year shall be $355 multiplied by the low income eligible pupil count.

(b) For any school district with a Low Income

Concentration Level of at least 10% and less than 20%, the grant for each school year shall be $675 multiplied by the low income eligible pupil count.

(c) For any school district with a Low Income

Concentration Level of at least 20% and less than 35%, the grant for each school year shall be $1,330 multiplied by the low income eligible pupil count.

(d) For any school district with a Low Income

Concentration Level of at least 35% and less than 50%, the grant for each school year shall be $1,362 multiplied by the low income eligible pupil count.

(e) For any school district with a Low Income

Concentration Level of at least 50% and less than 60%, the grant for each school year shall be $1,680 multiplied by the low income eligible pupil count.

(f) For any school district with a Low Income

Concentration Level of 60% or more, the grant for each school year shall be $2,080 multiplied by the low income eligible pupil count.

(2.10) Except as otherwise provided, supplemental general State aid pursuant to this subsection (H) shall be provided as follows for the 2003-2004 school year and each school year thereafter:
(a) For any school district with a Low Income

Concentration Level of 15% or less, the grant for each school year shall be $355 multiplied by the low income eligible pupil count.

(b) For any school district with a Low Income

Concentration Level greater than 15%, the grant for each school year shall be $294.25 added to the product of $2,700 and the square of the Low Income Concentration Level, all multiplied by the low income eligible pupil count.

For the 2003-2004 school year and each school year thereafter through the 2008-2009 school year only, the grant shall be no less than the grant for the 2002-2003 school year. For the 2009-2010 school year only, the grant shall be no less than the grant for the 2002-2003 school year multiplied by 0.66. For the 2010-2011 school year only, the grant shall be no less than the grant for the 2002-2003 school year multiplied by 0.33. Notwithstanding the provisions of this paragraph to the contrary, if for any school year supplemental general State aid grants are prorated as provided in paragraph (1) of this subsection (H), then the grants under this paragraph shall be prorated.
For the 2003-2004 school year only, the grant shall be no greater than the grant received during the 2002-2003 school year added to the product of 0.25 multiplied by the difference between the grant amount calculated under subsection (a) or (b) of this paragraph (2.10), whichever is applicable, and the grant received during the 2002-2003 school year. For the 2004-2005 school year only, the grant shall be no greater than the grant received during the 2002-2003 school year added to the product of 0.50 multiplied by the difference between the grant amount calculated under subsection (a) or (b) of this paragraph (2.10), whichever is applicable, and the grant received during the 2002-2003 school year. For the 2005-2006 school year only, the grant shall be no greater than the grant received during the 2002-2003 school year added to the product of 0.75 multiplied by the difference between the grant amount calculated under subsection (a) or (b) of this paragraph (2.10), whichever is applicable, and the grant received during the 2002-2003 school year.
(3) School districts with an Average Daily Attendance of more than 1,000 and less than 50,000 that qualify for supplemental general State aid pursuant to this subsection shall submit a plan to the State Board of Education prior to October 30 of each year for the use of the funds resulting from this grant of supplemental general State aid for the improvement of instruction in which priority is given to meeting the education needs of disadvantaged children. Such plan shall be submitted in accordance with rules and regulations promulgated by the State Board of Education.
(4) School districts with an Average Daily Attendance of 50,000 or more that qualify for supplemental general State aid pursuant to this subsection shall be required to distribute from funds available pursuant to this Section, no less than $261,000,000 in accordance with the following requirements:
(a) The required amounts shall be distributed to the

attendance centers within the district in proportion to the number of pupils enrolled at each attendance center who are eligible to receive free or reduced-price lunches or breakfasts under the federal Child Nutrition Act of 1966 and under the National School Lunch Act during the immediately preceding school year.

(b) The distribution of these portions of

supplemental and general State aid among attendance centers according to these requirements shall not be compensated for or contravened by adjustments of the total of other funds appropriated to any attendance centers, and the Board of Education shall utilize funding from one or several sources in order to fully implement this provision annually prior to the opening of school.

(c) Each attendance center shall be provided by the

school district a distribution of noncategorical funds and other categorical funds to which an attendance center is entitled under law in order that the general State aid and supplemental general State aid provided by application of this subsection supplements rather than supplants the noncategorical funds and other categorical funds provided by the school district to the attendance centers.

(d) Any funds made available under this subsection

that by reason of the provisions of this subsection are not required to be allocated and provided to attendance centers may be used and appropriated by the board of the district for any lawful school purpose.

(e) Funds received by an attendance center pursuant

to this subsection shall be used by the attendance center at the discretion of the principal and local school council for programs to improve educational opportunities at qualifying schools through the following programs and services: early childhood education, reduced class size or improved adult to student classroom ratio, enrichment programs, remedial assistance, attendance improvement, and other educationally beneficial expenditures which supplement the regular and basic programs as determined by the State Board of Education. Funds provided shall not be expended for any political or lobbying purposes as defined by board rule.

(f) Each district subject to the provisions of this

subdivision (H)(4) shall submit an acceptable plan to meet the educational needs of disadvantaged children, in compliance with the requirements of this paragraph, to the State Board of Education prior to July 15 of each year. This plan shall be consistent with the decisions of local school councils concerning the school expenditure plans developed in accordance with part 4 of Section 34-2.3. The State Board shall approve or reject the plan within 60 days after its submission. If the plan is rejected, the district shall give written notice of intent to modify the plan within 15 days of the notification of rejection and then submit a modified plan within 30 days after the date of the written notice of intent to modify. Districts may amend approved plans pursuant to rules promulgated by the State Board of Education.

Upon notification by the State Board of Education

that the district has not submitted a plan prior to July 15 or a modified plan within the time period specified herein, the State aid funds affected by that plan or modified plan shall be withheld by the State Board of Education until a plan or modified plan is submitted.

If the district fails to distribute State aid to

attendance centers in accordance with an approved plan, the plan for the following year shall allocate funds, in addition to the funds otherwise required by this subsection, to those attendance centers which were underfunded during the previous year in amounts equal to such underfunding.

For purposes of determining compliance with this

subsection in relation to the requirements of attendance center funding, each district subject to the provisions of this subsection shall submit as a separate document by December 1 of each year a report of expenditure data for the prior year in addition to any modification of its current plan. If it is determined that there has been a failure to comply with the expenditure provisions of this subsection regarding contravention or supplanting, the State Superintendent of Education shall, within 60 days of receipt of the report, notify the district and any affected local school council. The district shall within 45 days of receipt of that notification inform the State Superintendent of Education of the remedial or corrective action to be taken, whether by amendment of the current plan, if feasible, or by adjustment in the plan for the following year. Failure to provide the expenditure report or the notification of remedial or corrective action in a timely manner shall result in a withholding of the affected funds.

The State Board of Education shall promulgate rules

and regulations to implement the provisions of this subsection. No funds shall be released under this subdivision (H)(4) to any district that has not submitted a plan that has been approved by the State Board of Education.

(I) (Blank).

(J) (Blank).

(K) Grants to Laboratory and Alternative Schools.
In calculating the amount to be paid to the governing board of a public university that operates a laboratory school under this Section or to any alternative school that is operated by a regional superintendent of schools, the State Board of Education shall require by rule such reporting requirements as it deems necessary.
As used in this Section, "laboratory school" means a public school which is created and operated by a public university and approved by the State Board of Education. The governing board of a public university which receives funds from the State Board under this subsection (K) may not increase the number of students enrolled in its laboratory school from a single district, if that district is already sending 50 or more students, except under a mutual agreement between the school board of a student's district of residence and the university which operates the laboratory school. A laboratory school may not have more than 1,000 students, excluding students with disabilities in a special education program.
As used in this Section, "alternative school" means a public school which is created and operated by a Regional Superintendent of Schools and approved by the State Board of Education. Such alternative schools may offer courses of instruction for which credit is given in regular school programs, courses to prepare students for the high school equivalency testing program or vocational and occupational training. A regional superintendent of schools may contract with a school district or a public community college district to operate an alternative school. An alternative school serving more than one educational service region may be established by the regional superintendents of schools of the affected educational service regions. An alternative school serving more than one educational service region may be operated under such terms as the regional superintendents of schools of those educational service regions may agree.
Each laboratory and alternative school shall file, on forms provided by the State Superintendent of Education, an annual State aid claim which states the Average Daily Attendance of the school's students by month. The best 3 months' Average Daily Attendance shall be computed for each school. The general State aid entitlement shall be computed by multiplying the applicable Average Daily Attendance by the Foundation Level as determined under this Section.

(L) Payments, Additional Grants in Aid and Other Requirements.
(1) For a school district operating under the financial supervision of an Authority created under Article 34A, the general State aid otherwise payable to that district under this Section, but not the supplemental general State aid, shall be reduced by an amount equal to the budget for the operations of the Authority as certified by the Authority to the State Board of Education, and an amount equal to such reduction shall be paid to the Authority created for such district for its operating expenses in the manner provided in Section 18-11. The remainder of general State school aid for any such district shall be paid in accordance with Article 34A when that Article provides for a disposition other than that provided by this Article.
(2) (Blank).
(3) Summer school. Summer school payments shall be made as provided in Section 18-4.3.

(M) Education Funding Advisory Board.
The Education Funding Advisory Board, hereinafter in this subsection (M) referred to as the "Board", is hereby created. The Board shall consist of 5 members who are appointed by the Governor, by and with the advice and consent of the Senate. The members appointed shall include representatives of education, business, and the general public. One of the members so appointed shall be designated by the Governor at the time the appointment is made as the chairperson of the Board. The initial members of the Board may be appointed any time after the effective date of this amendatory Act of 1997. The regular term of each member of the Board shall be for 4 years from the third Monday of January of the year in which the term of the member's appointment is to commence, except that of the 5 initial members appointed to serve on the Board, the member who is appointed as the chairperson shall serve for a term that commences on the date of his or her appointment and expires on the third Monday of January, 2002, and the remaining 4 members, by lots drawn at the first meeting of the Board that is held after all 5 members are appointed, shall determine 2 of their number to serve for terms that commence on the date of their respective appointments and expire on the third Monday of January, 2001, and 2 of their number to serve for terms that commence on the date of their respective appointments and expire on the third Monday of January, 2000. All members appointed to serve on the Board shall serve until their respective successors are appointed and confirmed. Vacancies shall be filled in the same manner as original appointments. If a vacancy in membership occurs at a time when the Senate is not in session, the Governor shall make a temporary appointment until the next meeting of the Senate, when he or she shall appoint, by and with the advice and consent of the Senate, a person to fill that membership for the unexpired term. If the Senate is not in session when the initial appointments are made, those appointments shall be made as in the case of vacancies.
The Education Funding Advisory Board shall be deemed established, and the initial members appointed by the Governor to serve as members of the Board shall take office, on the date that the Governor makes his or her appointment of the fifth initial member of the Board, whether those initial members are then serving pursuant to appointment and confirmation or pursuant to temporary appointments that are made by the Governor as in the case of vacancies.
The State Board of Education shall provide such staff assistance to the Education Funding Advisory Board as is reasonably required for the proper performance by the Board of its responsibilities.
For school years after the 2000-2001 school year, the Education Funding Advisory Board, in consultation with the State Board of Education, shall make recommendations as provided in this subsection (M) to the General Assembly for the foundation level under subdivision (B)(3) of this Section and for the supplemental general State aid grant level under subsection (H) of this Section for districts with high concentrations of children from poverty. The recommended foundation level shall be determined based on a methodology which incorporates the basic education expenditures of low-spending schools exhibiting high academic performance. The Education Funding Advisory Board shall make such recommendations to the General Assembly on January 1 of odd numbered years, beginning January 1, 2001.

(N) (Blank).

(O) References.
(1) References in other laws to the various subdivisions of Section 18-8 as that Section existed before its repeal and replacement by this Section 18-8.05 shall be deemed to refer to the corresponding provisions of this Section 18-8.05, to the extent that those references remain applicable.
(2) References in other laws to State Chapter 1 funds shall be deemed to refer to the supplemental general State aid provided under subsection (H) of this Section.

(P) Public Act 93-838 and Public Act 93-808 make inconsistent changes to this Section. Under Section 6 of the Statute on Statutes there is an irreconcilable conflict between Public Act 93-808 and Public Act 93-838. Public Act 93-838, being the last acted upon, is controlling. The text of Public Act 93-838 is the law regardless of the text of Public Act 93-808.

(Q) State Fiscal Year 2015 Payments.
For payments made for State fiscal year 2015, the State Board of Education shall, for each school district, calculate that district's pro-rata share of a minimum sum of $13,600,000 or additional amounts as needed from the total net General State Aid funding as calculated under this Section that shall be deemed attributable to the provision of special educational facilities and services, as defined in Section 14-1.08 of this Code, in a manner that ensures compliance with maintenance of State financial support requirements under the federal Individuals with Disabilities Education Act. Each school district must use such funds only for the provision of special educational facilities and services, as defined in Section 14-1.08 of this Code, and must comply with any expenditure verification procedures adopted by the State Board of Education.

(R) State Fiscal Year 2016 Payments.
For payments made for State fiscal year 2016, the State Board of Education shall, for each school district, calculate that district's pro rata share of a minimum sum of $1 or additional amounts as needed from the total net General State Aid funding as calculated under this Section that shall be deemed attributable to the provision of special educational facilities and services, as defined in Section 14-1.08 of this Code, in a manner that ensures compliance with maintenance of State financial support requirements under the federal Individuals with Disabilities Education Act. Each school district must use such funds only for the provision of special educational facilities and services, as defined in Section 14-1.08 of this Code, and must comply with any expenditure verification procedures adopted by the State Board of Education.

(S) State Fiscal Year 2017 Payments.
For payments made for State fiscal year 2017, the State Board of Education shall, for each school district, calculate that district's pro rata share of a minimum sum of $1 or additional amounts as needed from the total net General State Aid funding as calculated under this Section that shall be deemed attributable to the provision of special educational facilities and services, as defined in Section 14-1.08 of this Code, in a manner that ensures compliance with maintenance of State financial support requirements under the federal Individuals with Disabilities Education Act. Each school district must use such funds only for the provision of special educational facilities and services, as defined in Section 14-1.08 of this Code, and must comply with any expenditure verification procedures adopted by the State Board of Education.

(T) State Fiscal Year 2018 Payments.
For payments made for State fiscal year 2018, the State Board of Education shall, for each school district, calculate that district's pro rata share of a minimum sum of $1 or additional amounts as needed from the total net evidence-based funding as calculated under Section 18-8.15 of this Code that shall be deemed attributable to the provision of special educational facilities and services, as defined in Section 14-1.08 of this Code, in a manner that ensures compliance with maintenance of State financial support requirements under the federal Individuals with Disabilities Education Act. Each school district must use such funds only for the provision of special educational facilities and services, as defined in Section 14-1.08 of this Code, and must comply with any expenditure verification procedures adopted by the State Board of Education.
(Source: P.A. 99-2, eff. 3-26-15; 99-194, eff. 7-30-15; 99-523, eff. 6-30-16; 100-23, eff. 7-6-17.)

(Text of Section from P.A. 100-147)
Sec. 18-8.05. Basis for apportionment of general State financial aid and supplemental general State aid to the common schools for the 1998-1999 and subsequent school years.

(A) General Provisions.
(1) The provisions of this Section apply to the 1998-1999 and subsequent school years. The system of general State financial aid provided for in this Section is designed to assure that, through a combination of State financial aid and required local resources, the financial support provided each pupil in Average Daily Attendance equals or exceeds a prescribed per pupil Foundation Level. This formula approach imputes a level of per pupil Available Local Resources and provides for the basis to calculate a per pupil level of general State financial aid that, when added to Available Local Resources, equals or exceeds the Foundation Level. The amount of per pupil general State financial aid for school districts, in general, varies in inverse relation to Available Local Resources. Per pupil amounts are based upon each school district's Average Daily Attendance as that term is defined in this Section.
(2) In addition to general State financial aid, school districts with specified levels or concentrations of pupils from low income households are eligible to receive supplemental general State financial aid grants as provided pursuant to subsection (H). The supplemental State aid grants provided for school districts under subsection (H) shall be appropriated for distribution to school districts as part of the same line item in which the general State financial aid of school districts is appropriated under this Section.
(3) To receive financial assistance under this Section, school districts are required to file claims with the State Board of Education, subject to the following requirements:
(a) Any school district which fails for any given

school year to maintain school as required by law, or to maintain a recognized school is not eligible to file for such school year any claim upon the Common School Fund. In case of nonrecognition of one or more attendance centers in a school district otherwise operating recognized schools, the claim of the district shall be reduced in the proportion which the Average Daily Attendance in the attendance center or centers bear to the Average Daily Attendance in the school district. A "recognized school" means any public school which meets the standards as established for recognition by the State Board of Education. A school district or attendance center not having recognition status at the end of a school term is entitled to receive State aid payments due upon a legal claim which was filed while it was recognized.

(b) School district claims filed under this Section

are subject to Sections 18-9 and 18-12, except as otherwise provided in this Section.

(c) If a school district operates a full year school

under Section 10-19.1, the general State aid to the school district shall be determined by the State Board of Education in accordance with this Section as near as may be applicable.

(d) (Blank).
(4) Except as provided in subsections (H) and (L), the board of any district receiving any of the grants provided for in this Section may apply those funds to any fund so received for which that board is authorized to make expenditures by law.
School districts are not required to exert a minimum Operating Tax Rate in order to qualify for assistance under this Section.
(5) As used in this Section the following terms, when capitalized, shall have the meaning ascribed herein:
(a) "Average Daily Attendance": A count of pupil

attendance in school, averaged as provided for in subsection (C) and utilized in deriving per pupil financial support levels.

(b) "Available Local Resources": A computation of

local financial support, calculated on the basis of Average Daily Attendance and derived as provided pursuant to subsection (D).

(c) "Corporate Personal Property Replacement Taxes":

Funds paid to local school districts pursuant to "An Act in relation to the abolition of ad valorem personal property tax and the replacement of revenues lost thereby, and amending and repealing certain Acts and parts of Acts in connection therewith", certified August 14, 1979, as amended (Public Act 81-1st S.S.-1).

(d) "Foundation Level": A prescribed level of per

pupil financial support as provided for in subsection (B).

(e) "Operating Tax Rate": All school district

property taxes extended for all purposes, except Bond and Interest, Summer School, Rent, Capital Improvement, and Vocational Education Building purposes.

(B) Foundation Level.
(1) The Foundation Level is a figure established by the State representing the minimum level of per pupil financial support that should be available to provide for the basic education of each pupil in Average Daily Attendance. As set forth in this Section, each school district is assumed to exert a sufficient local taxing effort such that, in combination with the aggregate of general State financial aid provided the district, an aggregate of State and local resources are available to meet the basic education needs of pupils in the district.
(2) For the 1998-1999 school year, the Foundation Level of support is $4,225. For the 1999-2000 school year, the Foundation Level of support is $4,325. For the 2000-2001 school year, the Foundation Level of support is $4,425. For the 2001-2002 school year and 2002-2003 school year, the Foundation Level of support is $4,560. For the 2003-2004 school year, the Foundation Level of support is $4,810. For the 2004-2005 school year, the Foundation Level of support is $4,964. For the 2005-2006 school year, the Foundation Level of support is $5,164. For the 2006-2007 school year, the Foundation Level of support is $5,334. For the 2007-2008 school year, the Foundation Level of support is $5,734. For the 2008-2009 school year, the Foundation Level of support is $5,959.
(3) For the 2009-2010 school year and each school year thereafter, the Foundation Level of support is $6,119 or such greater amount as may be established by law by the General Assembly.

(C) Average Daily Attendance.
(1) For purposes of calculating general State aid pursuant to subsection (E), an Average Daily Attendance figure shall be utilized. The Average Daily Attendance figure for formula calculation purposes shall be the monthly average of the actual number of pupils in attendance of each school district, as further averaged for the best 3 months of pupil attendance for each school district. In compiling the figures for the number of pupils in attendance, school districts and the State Board of Education shall, for purposes of general State aid funding, conform attendance figures to the requirements of subsection (F).
(2) The Average Daily Attendance figures utilized in subsection (E) shall be the requisite attendance data for the school year immediately preceding the school year for which general State aid is being calculated or the average of the attendance data for the 3 preceding school years, whichever is greater. The Average Daily Attendance figures utilized in subsection (H) shall be the requisite attendance data for the school year immediately preceding the school year for which general State aid is being calculated.

(D) Available Local Resources.
(1) For purposes of calculating general State aid pursuant to subsection (E), a representation of Available Local Resources per pupil, as that term is defined and determined in this subsection, shall be utilized. Available Local Resources per pupil shall include a calculated dollar amount representing local school district revenues from local property taxes and from Corporate Personal Property Replacement Taxes, expressed on the basis of pupils in Average Daily Attendance. Calculation of Available Local Resources shall exclude any tax amnesty funds received as a result of Public Act 93-26.
(2) In determining a school district's revenue from local property taxes, the State Board of Education shall utilize the equalized assessed valuation of all taxable property of each school district as of September 30 of the previous year. The equalized assessed valuation utilized shall be obtained and determined as provided in subsection (G).
(3) For school districts maintaining grades kindergarten through 12, local property tax revenues per pupil shall be calculated as the product of the applicable equalized assessed valuation for the district multiplied by 3.00%, and divided by the district's Average Daily Attendance figure. For school districts maintaining grades kindergarten through 8, local property tax revenues per pupil shall be calculated as the product of the applicable equalized assessed valuation for the district multiplied by 2.30%, and divided by the district's Average Daily Attendance figure. For school districts maintaining grades 9 through 12, local property tax revenues per pupil shall be the applicable equalized assessed valuation of the district multiplied by 1.05%, and divided by the district's Average Daily Attendance figure.
For partial elementary unit districts created pursuant to Article 11E of this Code, local property tax revenues per pupil shall be calculated as the product of the equalized assessed valuation for property within the partial elementary unit district for elementary purposes, as defined in Article 11E of this Code, multiplied by 2.06% and divided by the district's Average Daily Attendance figure, plus the product of the equalized assessed valuation for property within the partial elementary unit district for high school purposes, as defined in Article 11E of this Code, multiplied by 0.94% and divided by the district's Average Daily Attendance figure.
(4) The Corporate Personal Property Replacement Taxes paid to each school district during the calendar year one year before the calendar year in which a school year begins, divided by the Average Daily Attendance figure for that district, shall be added to the local property tax revenues per pupil as derived by the application of the immediately preceding paragraph (3). The sum of these per pupil figures for each school district shall constitute Available Local Resources as that term is utilized in subsection (E) in the calculation of general State aid.

(E) Computation of General State Aid.
(1) For each school year, the amount of general State aid allotted to a school district shall be computed by the State Board of Education as provided in this subsection.
(2) For any school district for which Available Local Resources per pupil is less than the product of 0.93 times the Foundation Level, general State aid for that district shall be calculated as an amount equal to the Foundation Level minus Available Local Resources, multiplied by the Average Daily Attendance of the school district.
(3) For any school district for which Available Local Resources per pupil is equal to or greater than the product of 0.93 times the Foundation Level and less than the product of 1.75 times the Foundation Level, the general State aid per pupil shall be a decimal proportion of the Foundation Level derived using a linear algorithm. Under this linear algorithm, the calculated general State aid per pupil shall decline in direct linear fashion from 0.07 times the Foundation Level for a school district with Available Local Resources equal to the product of 0.93 times the Foundation Level, to 0.05 times the Foundation Level for a school district with Available Local Resources equal to the product of 1.75 times the Foundation Level. The allocation of general State aid for school districts subject to this paragraph 3 shall be the calculated general State aid per pupil figure multiplied by the Average Daily Attendance of the school district.
(4) For any school district for which Available Local Resources per pupil equals or exceeds the product of 1.75 times the Foundation Level, the general State aid for the school district shall be calculated as the product of $218 multiplied by the Average Daily Attendance of the school district.
(5) The amount of general State aid allocated to a school district for the 1999-2000 school year meeting the requirements set forth in paragraph (4) of subsection (G) shall be increased by an amount equal to the general State aid that would have been received by the district for the 1998-1999 school year by utilizing the Extension Limitation Equalized Assessed Valuation as calculated in paragraph (4) of subsection (G) less the general State aid allotted for the 1998-1999 school year. This amount shall be deemed a one time increase, and shall not affect any future general State aid allocations.

(F) Compilation of Average Daily Attendance.
(1) Each school district shall, by July 1 of each year, submit to the State Board of Education, on forms prescribed by the State Board of Education, attendance figures for the school year that began in the preceding calendar year. The attendance information so transmitted shall identify the average daily attendance figures for each month of the school year for each grade level served. Beginning with the general State aid claim form for the 2002-2003 school year, districts shall calculate Average Daily Attendance as provided in subdivisions (a), (b), and (c) of this paragraph (1).
(a) In districts that do not hold year-round classes,

days of attendance in August shall be added to the month of September and any days of attendance in June shall be added to the month of May.

(b) In districts in which all buildings hold

year-round classes, days of attendance in July and August shall be added to the month of September and any days of attendance in June shall be added to the month of May.

(c) In districts in which some buildings, but not

all, hold year-round classes, for the non-year-round buildings, days of attendance in August shall be added to the month of September and any days of attendance in June shall be added to the month of May. The average daily attendance for the year-round buildings shall be computed as provided in subdivision (b) of this paragraph (1). To calculate the Average Daily Attendance for the district, the average daily attendance for the year-round buildings shall be multiplied by the days in session for the non-year-round buildings for each month and added to the monthly attendance of the non-year-round buildings.

Except as otherwise provided in this Section, days of attendance by pupils shall be counted only for sessions of not less than 5 clock hours of school work per day under direct supervision of: (i) teachers, or (ii) non-teaching personnel or volunteer personnel when engaging in non-teaching duties and supervising in those instances specified in subsection (a) of Section 10-22.34 and paragraph 10 of Section 34-18, with pupils of legal school age and in kindergarten and grades 1 through 12. Days of attendance by pupils through verified participation in an e-learning program approved by the State Board of Education under Section 10-20.56 of the Code shall be considered as full days of attendance for purposes of this Section.
Days of attendance by tuition pupils shall be accredited only to the districts that pay the tuition to a recognized school.
(2) Days of attendance by pupils of less than 5 clock hours of school shall be subject to the following provisions in the compilation of Average Daily Attendance.
(a) Pupils regularly enrolled in a public school for

only a part of the school day may be counted on the basis of 1/6 day for every class hour of instruction of 40 minutes or more attended pursuant to such enrollment, unless a pupil is enrolled in a block-schedule format of 80 minutes or more of instruction, in which case the pupil may be counted on the basis of the proportion of minutes of school work completed each day to the minimum number of minutes that school work is required to be held that day.

(b) (Blank).
(c) A session of 4 or more clock hours may be counted

as a day of attendance upon certification by the regional superintendent, and approved by the State Superintendent of Education to the extent that the district has been forced to use daily multiple sessions.

(d) A session of 3 or more clock hours may be counted

as a day of attendance (1) when the remainder of the school day or at least 2 hours in the evening of that day is utilized for an in-service training program for teachers, up to a maximum of 5 days per school year, provided a district conducts an in-service training program for teachers in accordance with Section 10-22.39 of this Code; or, in lieu of 4 such days, 2 full days may be used, in which event each such day may be counted as a day required for a legal school calendar pursuant to Section 10-19 of this Code; (1.5) when, of the 5 days allowed under item (1), a maximum of 4 days are used for parent-teacher conferences, or, in lieu of 4 such days, 2 full days are used, in which case each such day may be counted as a calendar day required under Section 10-19 of this Code, provided that the full-day, parent-teacher conference consists of (i) a minimum of 5 clock hours of parent-teacher conferences, (ii) both a minimum of 2 clock hours of parent-teacher conferences held in the evening following a full day of student attendance, as specified in subsection (F)(1)(c), and a minimum of 3 clock hours of parent-teacher conferences held on the day immediately following evening parent-teacher conferences, or (iii) multiple parent-teacher conferences held in the evenings following full days of student attendance, as specified in subsection (F)(1)(c), in which the time used for the parent-teacher conferences is equivalent to a minimum of 5 clock hours; and (2) when days in addition to those provided in items (1) and (1.5) are scheduled by a school pursuant to its school improvement plan adopted under Article 34 or its revised or amended school improvement plan adopted under Article 2, provided that (i) such sessions of 3 or more clock hours are scheduled to occur at regular intervals, (ii) the remainder of the school days in which such sessions occur are utilized for in-service training programs or other staff development activities for teachers, and (iii) a sufficient number of minutes of school work under the direct supervision of teachers are added to the school days between such regularly scheduled sessions to accumulate not less than the number of minutes by which such sessions of 3 or more clock hours fall short of 5 clock hours. Any full days used for the purposes of this paragraph shall not be considered for computing average daily attendance. Days scheduled for in-service training programs, staff development activities, or parent-teacher conferences may be scheduled separately for different grade levels and different attendance centers of the district.

(e) A session of not less than one clock hour of

teaching hospitalized or homebound pupils on-site or by telephone to the classroom may be counted as 1/2 day of attendance, however these pupils must receive 4 or more clock hours of instruction to be counted for a full day of attendance.

(f) A session of at least 4 clock hours may be

counted as a day of attendance for first grade pupils, and pupils in full day kindergartens, and a session of 2 or more hours may be counted as 1/2 day of attendance by pupils in kindergartens which provide only 1/2 day of attendance.

(g) For children with disabilities who are below the

age of 6 years and who cannot attend 2 or more clock hours because of their disability or immaturity, a session of not less than one clock hour may be counted as 1/2 day of attendance; however for such children whose educational needs so require a session of 4 or more clock hours may be counted as a full day of attendance.

(h) A recognized kindergarten which provides for only

1/2 day of attendance by each pupil shall not have more than 1/2 day of attendance counted in any one day. However, kindergartens may count 2 1/2 days of attendance in any 5 consecutive school days. When a pupil attends such a kindergarten for 2 half days on any one school day, the pupil shall have the following day as a day absent from school, unless the school district obtains permission in writing from the State Superintendent of Education. Attendance at kindergartens which provide for a full day of attendance by each pupil shall be counted the same as attendance by first grade pupils. Only the first year of attendance in one kindergarten shall be counted, except in case of children who entered the kindergarten in their fifth year whose educational development requires a second year of kindergarten as determined under the rules and regulations of the State Board of Education.

(i) On the days when the assessment that includes a

college and career ready determination is administered under subsection (c) of Section 2-3.64a-5 of this Code, the day of attendance for a pupil whose school day must be shortened to accommodate required testing procedures may be less than 5 clock hours and shall be counted towards the 176 days of actual pupil attendance required under Section 10-19 of this Code, provided that a sufficient number of minutes of school work in excess of 5 clock hours are first completed on other school days to compensate for the loss of school work on the examination days.

(j) Pupils enrolled in a remote educational program

established under Section 10-29 of this Code may be counted on the basis of one-fifth day of attendance for every clock hour of instruction attended in the remote educational program, provided that, in any month, the school district may not claim for a student enrolled in a remote educational program more days of attendance than the maximum number of days of attendance the district can claim (i) for students enrolled in a building holding year-round classes if the student is classified as participating in the remote educational program on a year-round schedule or (ii) for students enrolled in a building not holding year-round classes if the student is not classified as participating in the remote educational program on a year-round schedule.

(G) Equalized Assessed Valuation Data.
(1) For purposes of the calculation of Available Local Resources required pursuant to subsection (D), the State Board of Education shall secure from the Department of Revenue the value as equalized or assessed by the Department of Revenue of all taxable property of every school district, together with (i) the applicable tax rate used in extending taxes for the funds of the district as of September 30 of the previous year and (ii) the limiting rate for all school districts subject to property tax extension limitations as imposed under the Property Tax Extension Limitation Law.
The Department of Revenue shall add to the equalized assessed value of all taxable property of each school district situated entirely or partially within a county that is or was subject to the provisions of Section 15-176 or 15-177 of the Property Tax Code (a) an amount equal to the total amount by which the homestead exemption allowed under Section 15-176 or 15-177 of the Property Tax Code for real property situated in that school district exceeds the total amount that would have been allowed in that school district if the maximum reduction under Section 15-176 was (i) $4,500 in Cook County or $3,500 in all other counties in tax year 2003 or (ii) $5,000 in all counties in tax year 2004 and thereafter and (b) an amount equal to the aggregate amount for the taxable year of all additional exemptions under Section 15-175 of the Property Tax Code for owners with a household income of $30,000 or less. The county clerk of any county that is or was subject to the provisions of Section 15-176 or 15-177 of the Property Tax Code shall annually calculate and certify to the Department of Revenue for each school district all homestead exemption amounts under Section 15-176 or 15-177 of the Property Tax Code and all amounts of additional exemptions under Section 15-175 of the Property Tax Code for owners with a household income of $30,000 or less. It is the intent of this paragraph that if the general homestead exemption for a parcel of property is determined under Section 15-176 or 15-177 of the Property Tax Code rather than Section 15-175, then the calculation of Available Local Resources shall not be affected by the difference, if any, between the amount of the general homestead exemption allowed for that parcel of property under Section 15-176 or 15-177 of the Property Tax Code and the amount that would have been allowed had the general homestead exemption for that parcel of property been determined under Section 15-175 of the Property Tax Code. It is further the intent of this paragraph that if additional exemptions are allowed under Section 15-175 of the Property Tax Code for owners with a household income of less than $30,000, then the calculation of Available Local Resources shall not be affected by the difference, if any, because of those additional exemptions.
This equalized assessed valuation, as adjusted further by the requirements of this subsection, shall be utilized in the calculation of Available Local Resources.
(2) The equalized assessed valuation in paragraph (1) shall be adjusted, as applicable, in the following manner:
(a) For the purposes of calculating State aid under

this Section, with respect to any part of a school district within a redevelopment project area in respect to which a municipality has adopted tax increment allocation financing pursuant to the Tax Increment Allocation Redevelopment Act, Sections 11-74.4-1 through 11-74.4-11 of the Illinois Municipal Code or the Industrial Jobs Recovery Law, Sections 11-74.6-1 through 11-74.6-50 of the Illinois Municipal Code, no part of the current equalized assessed valuation of real property located in any such project area which is attributable to an increase above the total initial equalized assessed valuation of such property shall be used as part of the equalized assessed valuation of the district, until such time as all redevelopment project costs have been paid, as provided in Section 11-74.4-8 of the Tax Increment Allocation Redevelopment Act or in Section 11-74.6-35 of the Industrial Jobs Recovery Law. For the purpose of the equalized assessed valuation of the district, the total initial equalized assessed valuation or the current equalized assessed valuation, whichever is lower, shall be used until such time as all redevelopment project costs have been paid.

(b) The real property equalized assessed valuation

for a school district shall be adjusted by subtracting from the real property value as equalized or assessed by the Department of Revenue for the district an amount computed by dividing the amount of any abatement of taxes under Section 18-170 of the Property Tax Code by 3.00% for a district maintaining grades kindergarten through 12, by 2.30% for a district maintaining grades kindergarten through 8, or by 1.05% for a district maintaining grades 9 through 12 and adjusted by an amount computed by dividing the amount of any abatement of taxes under subsection (a) of Section 18-165 of the Property Tax Code by the same percentage rates for district type as specified in this subparagraph (b).

(3) For the 1999-2000 school year and each school year thereafter, if a school district meets all of the criteria of this subsection (G)(3), the school district's Available Local Resources shall be calculated under subsection (D) using the district's Extension Limitation Equalized Assessed Valuation as calculated under this subsection (G)(3).
For purposes of this subsection (G)(3) the following terms shall have the following meanings:
"Budget Year": The school year for which general

State aid is calculated and awarded under subsection (E).

"Base Tax Year": The property tax levy year used to

calculate the Budget Year allocation of general State aid.

"Preceding Tax Year": The property tax levy year

immediately preceding the Base Tax Year.

"Base Tax Year's Tax Extension": The product of the

equalized assessed valuation utilized by the County Clerk in the Base Tax Year multiplied by the limiting rate as calculated by the County Clerk and defined in the Property Tax Extension Limitation Law.

"Preceding Tax Year's Tax Extension": The product of

the equalized assessed valuation utilized by the County Clerk in the Preceding Tax Year multiplied by the Operating Tax Rate as defined in subsection (A).

"Extension Limitation Ratio": A numerical ratio,

certified by the County Clerk, in which the numerator is the Base Tax Year's Tax Extension and the denominator is the Preceding Tax Year's Tax Extension.

"Operating Tax Rate": The operating tax rate as

defined in subsection (A).

If a school district is subject to property tax extension limitations as imposed under the Property Tax Extension Limitation Law, the State Board of Education shall calculate the Extension Limitation Equalized Assessed Valuation of that district. For the 1999-2000 school year, the Extension Limitation Equalized Assessed Valuation of a school district as calculated by the State Board of Education shall be equal to the product of the district's 1996 Equalized Assessed Valuation and the district's Extension Limitation Ratio. Except as otherwise provided in this paragraph for a school district that has approved or does approve an increase in its limiting rate, for the 2000-2001 school year and each school year thereafter, the Extension Limitation Equalized Assessed Valuation of a school district as calculated by the State Board of Education shall be equal to the product of the Equalized Assessed Valuation last used in the calculation of general State aid and the district's Extension Limitation Ratio. If the Extension Limitation Equalized Assessed Valuation of a school district as calculated under this subsection (G)(3) is less than the district's equalized assessed valuation as calculated pursuant to subsections (G)(1) and (G)(2), then for purposes of calculating the district's general State aid for the Budget Year pursuant to subsection (E), that Extension Limitation Equalized Assessed Valuation shall be utilized to calculate the district's Available Local Resources under subsection (D). For the 2009-2010 school year and each school year thereafter, if a school district has approved or does approve an increase in its limiting rate, pursuant to Section 18-190 of the Property Tax Code, affecting the Base Tax Year, the Extension Limitation Equalized Assessed Valuation of the school district, as calculated by the State Board of Education, shall be equal to the product of the Equalized Assessed Valuation last used in the calculation of general State aid times an amount equal to one plus the percentage increase, if any, in the Consumer Price Index for all Urban Consumers for all items published by the United States Department of Labor for the 12-month calendar year preceding the Base Tax Year, plus the Equalized Assessed Valuation of new property, annexed property, and recovered tax increment value and minus the Equalized Assessed Valuation of disconnected property. New property and recovered tax increment value shall have the meanings set forth in the Property Tax Extension Limitation Law.
Partial elementary unit districts created in accordance with Article 11E of this Code shall not be eligible for the adjustment in this subsection (G)(3) until the fifth year following the effective date of the reorganization.
(3.5) For the 2010-2011 school year and each school year thereafter, if a school district's boundaries span multiple counties, then the Department of Revenue shall send to the State Board of Education, for the purpose of calculating general State aid, the limiting rate and individual rates by purpose for the county that contains the majority of the school district's Equalized Assessed Valuation.
(4) For the purposes of calculating general State aid for the 1999-2000 school year only, if a school district experienced a triennial reassessment on the equalized assessed valuation used in calculating its general State financial aid apportionment for the 1998-1999 school year, the State Board of Education shall calculate the Extension Limitation Equalized Assessed Valuation that would have been used to calculate the district's 1998-1999 general State aid. This amount shall equal the product of the equalized assessed valuation used to calculate general State aid for the 1997-1998 school year and the district's Extension Limitation Ratio. If the Extension Limitation Equalized Assessed Valuation of the school district as calculated under this paragraph (4) is less than the district's equalized assessed valuation utilized in calculating the district's 1998-1999 general State aid allocation, then for purposes of calculating the district's general State aid pursuant to paragraph (5) of subsection (E), that Extension Limitation Equalized Assessed Valuation shall be utilized to calculate the district's Available Local Resources.
(5) For school districts having a majority of their equalized assessed valuation in any county except Cook, DuPage, Kane, Lake, McHenry, or Will, if the amount of general State aid allocated to the school district for the 1999-2000 school year under the provisions of subsection (E), (H), and (J) of this Section is less than the amount of general State aid allocated to the district for the 1998-1999 school year under these subsections, then the general State aid of the district for the 1999-2000 school year only shall be increased by the difference between these amounts. The total payments made under this paragraph (5) shall not exceed $14,000,000. Claims shall be prorated if they exceed $14,000,000.

(H) Supplemental General State Aid.
(1) In addition to the general State aid a school district is allotted pursuant to subsection (E), qualifying school districts shall receive a grant, paid in conjunction with a district's payments of general State aid, for supplemental general State aid based upon the concentration level of children from low-income households within the school district. Supplemental State aid grants provided for school districts under this subsection shall be appropriated for distribution to school districts as part of the same line item in which the general State financial aid of school districts is appropriated under this Section.
(1.5) This paragraph (1.5) applies only to those school years preceding the 2003-2004 school year. For purposes of this subsection (H), the term "Low-Income Concentration Level" shall be the low-income eligible pupil count from the most recently available federal census divided by the Average Daily Attendance of the school district. If, however, (i) the percentage decrease from the 2 most recent federal censuses in the low-income eligible pupil count of a high school district with fewer than 400 students exceeds by 75% or more the percentage change in the total low-income eligible pupil count of contiguous elementary school districts, whose boundaries are coterminous with the high school district, or (ii) a high school district within 2 counties and serving 5 elementary school districts, whose boundaries are coterminous with the high school district, has a percentage decrease from the 2 most recent federal censuses in the low-income eligible pupil count and there is a percentage increase in the total low-income eligible pupil count of a majority of the elementary school districts in excess of 50% from the 2 most recent federal censuses, then the high school district's low-income eligible pupil count from the earlier federal census shall be the number used as the low-income eligible pupil count for the high school district, for purposes of this subsection (H). The changes made to this paragraph (1) by Public Act 92-28 shall apply to supplemental general State aid grants for school years preceding the 2003-2004 school year that are paid in fiscal year 1999 or thereafter and to any State aid payments made in fiscal year 1994 through fiscal year 1998 pursuant to subsection 1(n) of Section 18-8 of this Code (which was repealed on July 1, 1998), and any high school district that is affected by Public Act 92-28 is entitled to a recomputation of its supplemental general State aid grant or State aid paid in any of those fiscal years. This recomputation shall not be affected by any other funding.
(1.10) This paragraph (1.10) applies to the 2003-2004 school year and each school year thereafter. For purposes of this subsection (H), the term "Low-Income Concentration Level" shall, for each fiscal year, be the low-income eligible pupil count as of July 1 of the immediately preceding fiscal year (as determined by the Department of Human Services based on the number of pupils who are eligible for at least one of the following low income programs: Medicaid, the Children's Health Insurance Program, TANF, or Food Stamps, excluding pupils who are eligible for services provided by the Department of Children and Family Services, averaged over the 2 immediately preceding fiscal years for fiscal year 2004 and over the 3 immediately preceding fiscal years for each fiscal year thereafter) divided by the Average Daily Attendance of the school district.
(2) Supplemental general State aid pursuant to this subsection (H) shall be provided as follows for the 1998-1999, 1999-2000, and 2000-2001 school years only:
(a) For any school district with a Low Income

Concentration Level of at least 20% and less than 35%, the grant for any school year shall be $800 multiplied by the low income eligible pupil count.

(b) For any school district with a Low Income

Concentration Level of at least 35% and less than 50%, the grant for the 1998-1999 school year shall be $1,100 multiplied by the low income eligible pupil count.

(c) For any school district with a Low Income

Concentration Level of at least 50% and less than 60%, the grant for the 1998-99 school year shall be $1,500 multiplied by the low income eligible pupil count.

(d) For any school district with a Low Income

Concentration Level of 60% or more, the grant for the 1998-99 school year shall be $1,900 multiplied by the low income eligible pupil count.

(e) For the 1999-2000 school year, the per pupil

amount specified in subparagraphs (b), (c), and (d) immediately above shall be increased to $1,243, $1,600, and $2,000, respectively.

(f) For the 2000-2001 school year, the per pupil

amounts specified in subparagraphs (b), (c), and (d) immediately above shall be $1,273, $1,640, and $2,050, respectively.

(2.5) Supplemental general State aid pursuant to this subsection (H) shall be provided as follows for the 2002-2003 school year:
(a) For any school district with a Low Income

Concentration Level of less than 10%, the grant for each school year shall be $355 multiplied by the low income eligible pupil count.

(b) For any school district with a Low Income

Concentration Level of at least 10% and less than 20%, the grant for each school year shall be $675 multiplied by the low income eligible pupil count.

(c) For any school district with a Low Income

Concentration Level of at least 20% and less than 35%, the grant for each school year shall be $1,330 multiplied by the low income eligible pupil count.

(d) For any school district with a Low Income

Concentration Level of at least 35% and less than 50%, the grant for each school year shall be $1,362 multiplied by the low income eligible pupil count.

(e) For any school district with a Low Income

Concentration Level of at least 50% and less than 60%, the grant for each school year shall be $1,680 multiplied by the low income eligible pupil count.

(f) For any school district with a Low Income

Concentration Level of 60% or more, the grant for each school year shall be $2,080 multiplied by the low income eligible pupil count.

(2.10) Except as otherwise provided, supplemental general State aid pursuant to this subsection (H) shall be provided as follows for the 2003-2004 school year and each school year thereafter:
(a) For any school district with a Low Income

Concentration Level of 15% or less, the grant for each school year shall be $355 multiplied by the low income eligible pupil count.

(b) For any school district with a Low Income

Concentration Level greater than 15%, the grant for each school year shall be $294.25 added to the product of $2,700 and the square of the Low Income Concentration Level, all multiplied by the low income eligible pupil count.

For the 2003-2004 school year and each school year thereafter through the 2008-2009 school year only, the grant shall be no less than the grant for the 2002-2003 school year. For the 2009-2010 school year only, the grant shall be no less than the grant for the 2002-2003 school year multiplied by 0.66. For the 2010-2011 school year only, the grant shall be no less than the grant for the 2002-2003 school year multiplied by 0.33. Notwithstanding the provisions of this paragraph to the contrary, if for any school year supplemental general State aid grants are prorated as provided in paragraph (1) of this subsection (H), then the grants under this paragraph shall be prorated.
For the 2003-2004 school year only, the grant shall be no greater than the grant received during the 2002-2003 school year added to the product of 0.25 multiplied by the difference between the grant amount calculated under subsection (a) or (b) of this paragraph (2.10), whichever is applicable, and the grant received during the 2002-2003 school year. For the 2004-2005 school year only, the grant shall be no greater than the grant received during the 2002-2003 school year added to the product of 0.50 multiplied by the difference between the grant amount calculated under subsection (a) or (b) of this paragraph (2.10), whichever is applicable, and the grant received during the 2002-2003 school year. For the 2005-2006 school year only, the grant shall be no greater than the grant received during the 2002-2003 school year added to the product of 0.75 multiplied by the difference between the grant amount calculated under subsection (a) or (b) of this paragraph (2.10), whichever is applicable, and the grant received during the 2002-2003 school year.
(3) School districts with an Average Daily Attendance of more than 1,000 and less than 50,000 that qualify for supplemental general State aid pursuant to this subsection shall submit a plan to the State Board of Education prior to October 30 of each year for the use of the funds resulting from this grant of supplemental general State aid for the improvement of instruction in which priority is given to meeting the education needs of disadvantaged children. Such plan shall be submitted in accordance with rules and regulations promulgated by the State Board of Education.
(4) School districts with an Average Daily Attendance of 50,000 or more that qualify for supplemental general State aid pursuant to this subsection shall be required to distribute from funds available pursuant to this Section, no less than $261,000,000 in accordance with the following requirements:
(a) The required amounts shall be distributed to the

attendance centers within the district in proportion to the number of pupils enrolled at each attendance center who are eligible to receive free or reduced-price lunches or breakfasts under the federal Child Nutrition Act of 1966 and under the National School Lunch Act during the immediately preceding school year.

(b) The distribution of these portions of

supplemental and general State aid among attendance centers according to these requirements shall not be compensated for or contravened by adjustments of the total of other funds appropriated to any attendance centers, and the Board of Education shall utilize funding from one or several sources in order to fully implement this provision annually prior to the opening of school.

(c) Each attendance center shall be provided by the

school district a distribution of noncategorical funds and other categorical funds to which an attendance center is entitled under law in order that the general State aid and supplemental general State aid provided by application of this subsection supplements rather than supplants the noncategorical funds and other categorical funds provided by the school district to the attendance centers.

(d) Any funds made available under this subsection

that by reason of the provisions of this subsection are not required to be allocated and provided to attendance centers may be used and appropriated by the board of the district for any lawful school purpose.

(e) Funds received by an attendance center pursuant

to this subsection shall be used by the attendance center at the discretion of the principal and local school council for programs to improve educational opportunities at qualifying schools through the following programs and services: early childhood education, reduced class size or improved adult to student classroom ratio, enrichment programs, remedial assistance, attendance improvement, and other educationally beneficial expenditures which supplement the regular and basic programs as determined by the State Board of Education. Funds provided shall not be expended for any political or lobbying purposes as defined by board rule.

(f) Each district subject to the provisions of this

subdivision (H)(4) shall submit an acceptable plan to meet the educational needs of disadvantaged children, in compliance with the requirements of this paragraph, to the State Board of Education prior to July 15 of each year. This plan shall be consistent with the decisions of local school councils concerning the school expenditure plans developed in accordance with part 4 of Section 34-2.3. The State Board shall approve or reject the plan within 60 days after its submission. If the plan is rejected, the district shall give written notice of intent to modify the plan within 15 days of the notification of rejection and then submit a modified plan within 30 days after the date of the written notice of intent to modify. Districts may amend approved plans pursuant to rules promulgated by the State Board of Education.

Upon notification by the State Board of Education

that the district has not submitted a plan prior to July 15 or a modified plan within the time period specified herein, the State aid funds affected by that plan or modified plan shall be withheld by the State Board of Education until a plan or modified plan is submitted.

If the district fails to distribute State aid to

attendance centers in accordance with an approved plan, the plan for the following year shall allocate funds, in addition to the funds otherwise required by this subsection, to those attendance centers which were underfunded during the previous year in amounts equal to such underfunding.

For purposes of determining compliance with this

subsection in relation to the requirements of attendance center funding, each district subject to the provisions of this subsection shall submit as a separate document by December 1 of each year a report of expenditure data for the prior year in addition to any modification of its current plan. If it is determined that there has been a failure to comply with the expenditure provisions of this subsection regarding contravention or supplanting, the State Superintendent of Education shall, within 60 days of receipt of the report, notify the district and any affected local school council. The district shall within 45 days of receipt of that notification inform the State Superintendent of Education of the remedial or corrective action to be taken, whether by amendment of the current plan, if feasible, or by adjustment in the plan for the following year. Failure to provide the expenditure report or the notification of remedial or corrective action in a timely manner shall result in a withholding of the affected funds.

The State Board of Education shall promulgate rules

and regulations to implement the provisions of this subsection. No funds shall be released under this subdivision (H)(4) to any district that has not submitted a plan that has been approved by the State Board of Education.

(I) (Blank).

(J) (Blank).

(K) Grants to Laboratory and Alternative Schools.
In calculating the amount to be paid to the governing board of a public university that operates a laboratory school under this Section or to any alternative school that is operated by a regional superintendent of schools, the State Board of Education shall require by rule such reporting requirements as it deems necessary.
As used in this Section, "laboratory school" means a public school which is created and operated by a public university and approved by the State Board of Education. The governing board of a public university which receives funds from the State Board under this subsection (K) may not increase the number of students enrolled in its laboratory school from a single district, if that district is already sending 50 or more students, except under a mutual agreement between the school board of a student's district of residence and the university which operates the laboratory school. A laboratory school may not have more than 1,000 students, excluding students with disabilities in a special education program.
As used in this Section, "alternative school" means a public school which is created and operated by a Regional Superintendent of Schools and approved by the State Board of Education. Such alternative schools may offer courses of instruction for which credit is given in regular school programs, courses to prepare students for the high school equivalency testing program or vocational and occupational training. A regional superintendent of schools may contract with a school district or a public community college district to operate an alternative school. An alternative school serving more than one educational service region may be established by the regional superintendents of schools of the affected educational service regions. An alternative school serving more than one educational service region may be operated under such terms as the regional superintendents of schools of those educational service regions may agree.
Each laboratory and alternative school shall file, on forms provided by the State Superintendent of Education, an annual State aid claim which states the Average Daily Attendance of the school's students by month. The best 3 months' Average Daily Attendance shall be computed for each school. The general State aid entitlement shall be computed by multiplying the applicable Average Daily Attendance by the Foundation Level as determined under this Section.

(L) Payments, Additional Grants in Aid and Other Requirements.
(1) For a school district operating under the financial supervision of an Authority created under Article 34A, the general State aid otherwise payable to that district under this Section, but not the supplemental general State aid, shall be reduced by an amount equal to the budget for the operations of the Authority as certified by the Authority to the State Board of Education, and an amount equal to such reduction shall be paid to the Authority created for such district for its operating expenses in the manner provided in Section 18-11. The remainder of general State school aid for any such district shall be paid in accordance with Article 34A when that Article provides for a disposition other than that provided by this Article.
(2) (Blank).
(3) Summer school. Summer school payments shall be made as provided in Section 18-4.3.

(M) Education Funding Advisory Board.
The Education Funding Advisory Board, hereinafter in this subsection (M) referred to as the "Board", is hereby created. The Board shall consist of 5 members who are appointed by the Governor, by and with the advice and consent of the Senate. The members appointed shall include representatives of education, business, and the general public. One of the members so appointed shall be designated by the Governor at the time the appointment is made as the chairperson of the Board. The initial members of the Board may be appointed any time after the effective date of this amendatory Act of 1997. The regular term of each member of the Board shall be for 4 years from the third Monday of January of the year in which the term of the member's appointment is to commence, except that of the 5 initial members appointed to serve on the Board, the member who is appointed as the chairperson shall serve for a term that commences on the date of his or her appointment and expires on the third Monday of January, 2002, and the remaining 4 members, by lots drawn at the first meeting of the Board that is held after all 5 members are appointed, shall determine 2 of their number to serve for terms that commence on the date of their respective appointments and expire on the third Monday of January, 2001, and 2 of their number to serve for terms that commence on the date of their respective appointments and expire on the third Monday of January, 2000. All members appointed to serve on the Board shall serve until their respective successors are appointed and confirmed. Vacancies shall be filled in the same manner as original appointments. If a vacancy in membership occurs at a time when the Senate is not in session, the Governor shall make a temporary appointment until the next meeting of the Senate, when he or she shall appoint, by and with the advice and consent of the Senate, a person to fill that membership for the unexpired term. If the Senate is not in session when the initial appointments are made, those appointments shall be made as in the case of vacancies.
The Education Funding Advisory Board shall be deemed established, and the initial members appointed by the Governor to serve as members of the Board shall take office, on the date that the Governor makes his or her appointment of the fifth initial member of the Board, whether those initial members are then serving pursuant to appointment and confirmation or pursuant to temporary appointments that are made by the Governor as in the case of vacancies.
The State Board of Education shall provide such staff assistance to the Education Funding Advisory Board as is reasonably required for the proper performance by the Board of its responsibilities.
For school years after the 2000-2001 school year, the Education Funding Advisory Board, in consultation with the State Board of Education, shall make recommendations as provided in this subsection (M) to the General Assembly for the foundation level under subdivision (B)(3) of this Section and for the supplemental general State aid grant level under subsection (H) of this Section for districts with high concentrations of children from poverty. The recommended foundation level shall be determined based on a methodology which incorporates the basic education expenditures of low-spending schools exhibiting high academic performance. The Education Funding Advisory Board shall make such recommendations to the General Assembly on January 1 of odd numbered years, beginning January 1, 2001.

(N) (Blank).

(O) References.
(1) References in other laws to the various subdivisions of Section 18-8 as that Section existed before its repeal and replacement by this Section 18-8.05 shall be deemed to refer to the corresponding provisions of this Section 18-8.05, to the extent that those references remain applicable.
(2) References in other laws to State Chapter 1 funds shall be deemed to refer to the supplemental general State aid provided under subsection (H) of this Section.

(P) Public Act 93-838 and Public Act 93-808 make inconsistent changes to this Section. Under Section 6 of the Statute on Statutes there is an irreconcilable conflict between Public Act 93-808 and Public Act 93-838. Public Act 93-838, being the last acted upon, is controlling. The text of Public Act 93-838 is the law regardless of the text of Public Act 93-808.

(Q) State Fiscal Year 2015 Payments.
For payments made for State fiscal year 2015, the State Board of Education shall, for each school district, calculate that district's pro-rata share of a minimum sum of $13,600,000 or additional amounts as needed from the total net General State Aid funding as calculated under this Section that shall be deemed attributable to the provision of special educational facilities and services, as defined in Section 14-1.08 of this Code, in a manner that ensures compliance with maintenance of State financial support requirements under the federal Individuals with Disabilities Education Act. Each school district must use such funds only for the provision of special educational facilities and services, as defined in Section 14-1.08 of this Code, and must comply with any expenditure verification procedures adopted by the State Board of Education.

(R) State Fiscal Year 2016 Payments.
For payments made for State fiscal year 2016, the State Board of Education shall, for each school district, calculate that district's pro rata share of a minimum sum of $1 or additional amounts as needed from the total net General State Aid funding as calculated under this Section that shall be deemed attributable to the provision of special educational facilities and services, as defined in Section 14-1.08 of this Code, in a manner that ensures compliance with maintenance of State financial support requirements under the federal Individuals with Disabilities Education Act. Each school district must use such funds only for the provision of special educational facilities and services, as defined in Section 14-1.08 of this Code, and must comply with any expenditure verification procedures adopted by the State Board of Education.
(Source: P.A. 99-2, eff. 3-26-15; 99-194, eff. 7-30-15; 99-523, eff. 6-30-16; 100-147, eff. 1-1-18.)

(Text of Section from P.A. 100-465)
Sec. 18-8.05. Basis for apportionment of general State financial aid and supplemental general State aid to the common schools for the 1998-1999 through the 2016-2017 school years.

(A) General Provisions.
(1) The provisions of this Section relating to the calculation and apportionment of general State financial aid and supplemental general State aid apply to the 1998-1999 through the 2016-2017 school years. The system of general State financial aid provided for in this Section is designed to assure that, through a combination of State financial aid and required local resources, the financial support provided each pupil in Average Daily Attendance equals or exceeds a prescribed per pupil Foundation Level. This formula approach imputes a level of per pupil Available Local Resources and provides for the basis to calculate a per pupil level of general State financial aid that, when added to Available Local Resources, equals or exceeds the Foundation Level. The amount of per pupil general State financial aid for school districts, in general, varies in inverse relation to Available Local Resources. Per pupil amounts are based upon each school district's Average Daily Attendance as that term is defined in this Section.
(2) In addition to general State financial aid, school districts with specified levels or concentrations of pupils from low income households are eligible to receive supplemental general State financial aid grants as provided pursuant to subsection (H). The supplemental State aid grants provided for school districts under subsection (H) shall be appropriated for distribution to school districts as part of the same line item in which the general State financial aid of school districts is appropriated under this Section.
(3) To receive financial assistance under this Section, school districts are required to file claims with the State Board of Education, subject to the following requirements:
(a) Any school district which fails for any given

school year to maintain school as required by law, or to maintain a recognized school is not eligible to file for such school year any claim upon the Common School Fund. In case of nonrecognition of one or more attendance centers in a school district otherwise operating recognized schools, the claim of the district shall be reduced in the proportion which the Average Daily Attendance in the attendance center or centers bear to the Average Daily Attendance in the school district. A "recognized school" means any public school which meets the standards as established for recognition by the State Board of Education. A school district or attendance center not having recognition status at the end of a school term is entitled to receive State aid payments due upon a legal claim which was filed while it was recognized.

(b) School district claims filed under this Section

are subject to Sections 18-9 and 18-12, except as otherwise provided in this Section.

(c) If a school district operates a full year school

under Section 10-19.1, the general State aid to the school district shall be determined by the State Board of Education in accordance with this Section as near as may be applicable.

(d) (Blank).
(4) Except as provided in subsections (H) and (L), the board of any district receiving any of the grants provided for in this Section may apply those funds to any fund so received for which that board is authorized to make expenditures by law.
School districts are not required to exert a minimum Operating Tax Rate in order to qualify for assistance under this Section.
(5) As used in this Section the following terms, when capitalized, shall have the meaning ascribed herein:
(a) "Average Daily Attendance": A count of pupil

attendance in school, averaged as provided for in subsection (C) and utilized in deriving per pupil financial support levels.

(b) "Available Local Resources": A computation of

local financial support, calculated on the basis of Average Daily Attendance and derived as provided pursuant to subsection (D).

(c) "Corporate Personal Property Replacement Taxes":

Funds paid to local school districts pursuant to "An Act in relation to the abolition of ad valorem personal property tax and the replacement of revenues lost thereby, and amending and repealing certain Acts and parts of Acts in connection therewith", certified August 14, 1979, as amended (Public Act 81-1st S.S.-1).

(d) "Foundation Level": A prescribed level of per

pupil financial support as provided for in subsection (B).

(e) "Operating Tax Rate": All school district

property taxes extended for all purposes, except Bond and Interest, Summer School, Rent, Capital Improvement, and Vocational Education Building purposes.

(B) Foundation Level.
(1) The Foundation Level is a figure established by the State representing the minimum level of per pupil financial support that should be available to provide for the basic education of each pupil in Average Daily Attendance. As set forth in this Section, each school district is assumed to exert a sufficient local taxing effort such that, in combination with the aggregate of general State financial aid provided the district, an aggregate of State and local resources are available to meet the basic education needs of pupils in the district.
(2) For the 1998-1999 school year, the Foundation Level of support is $4,225. For the 1999-2000 school year, the Foundation Level of support is $4,325. For the 2000-2001 school year, the Foundation Level of support is $4,425. For the 2001-2002 school year and 2002-2003 school year, the Foundation Level of support is $4,560. For the 2003-2004 school year, the Foundation Level of support is $4,810. For the 2004-2005 school year, the Foundation Level of support is $4,964. For the 2005-2006 school year, the Foundation Level of support is $5,164. For the 2006-2007 school year, the Foundation Level of support is $5,334. For the 2007-2008 school year, the Foundation Level of support is $5,734. For the 2008-2009 school year, the Foundation Level of support is $5,959.
(3) For the 2009-2010 school year and each school year thereafter, the Foundation Level of support is $6,119 or such greater amount as may be established by law by the General Assembly.

(C) Average Daily Attendance.
(1) For purposes of calculating general State aid pursuant to subsection (E), an Average Daily Attendance figure shall be utilized. The Average Daily Attendance figure for formula calculation purposes shall be the monthly average of the actual number of pupils in attendance of each school district, as further averaged for the best 3 months of pupil attendance for each school district. In compiling the figures for the number of pupils in attendance, school districts and the State Board of Education shall, for purposes of general State aid funding, conform attendance figures to the requirements of subsection (F).
(2) The Average Daily Attendance figures utilized in subsection (E) shall be the requisite attendance data for the school year immediately preceding the school year for which general State aid is being calculated or the average of the attendance data for the 3 preceding school years, whichever is greater. The Average Daily Attendance figures utilized in subsection (H) shall be the requisite attendance data for the school year immediately preceding the school year for which general State aid is being calculated.

(D) Available Local Resources.
(1) For purposes of calculating general State aid pursuant to subsection (E), a representation of Available Local Resources per pupil, as that term is defined and determined in this subsection, shall be utilized. Available Local Resources per pupil shall include a calculated dollar amount representing local school district revenues from local property taxes and from Corporate Personal Property Replacement Taxes, expressed on the basis of pupils in Average Daily Attendance. Calculation of Available Local Resources shall exclude any tax amnesty funds received as a result of Public Act 93-26.
(2) In determining a school district's revenue from local property taxes, the State Board of Education shall utilize the equalized assessed valuation of all taxable property of each school district as of September 30 of the previous year. The equalized assessed valuation utilized shall be obtained and determined as provided in subsection (G).
(3) For school districts maintaining grades kindergarten through 12, local property tax revenues per pupil shall be calculated as the product of the applicable equalized assessed valuation for the district multiplied by 3.00%, and divided by the district's Average Daily Attendance figure. For school districts maintaining grades kindergarten through 8, local property tax revenues per pupil shall be calculated as the product of the applicable equalized assessed valuation for the district multiplied by 2.30%, and divided by the district's Average Daily Attendance figure. For school districts maintaining grades 9 through 12, local property tax revenues per pupil shall be the applicable equalized assessed valuation of the district multiplied by 1.05%, and divided by the district's Average Daily Attendance figure.
For partial elementary unit districts created pursuant to Article 11E of this Code, local property tax revenues per pupil shall be calculated as the product of the equalized assessed valuation for property within the partial elementary unit district for elementary purposes, as defined in Article 11E of this Code, multiplied by 2.06% and divided by the district's Average Daily Attendance figure, plus the product of the equalized assessed valuation for property within the partial elementary unit district for high school purposes, as defined in Article 11E of this Code, multiplied by 0.94% and divided by the district's Average Daily Attendance figure.
(4) The Corporate Personal Property Replacement Taxes paid to each school district during the calendar year one year before the calendar year in which a school year begins, divided by the Average Daily Attendance figure for that district, shall be added to the local property tax revenues per pupil as derived by the application of the immediately preceding paragraph (3). The sum of these per pupil figures for each school district shall constitute Available Local Resources as that term is utilized in subsection (E) in the calculation of general State aid.

(E) Computation of General State Aid.
(1) For each school year, the amount of general State aid allotted to a school district shall be computed by the State Board of Education as provided in this subsection.
(2) For any school district for which Available Local Resources per pupil is less than the product of 0.93 times the Foundation Level, general State aid for that district shall be calculated as an amount equal to the Foundation Level minus Available Local Resources, multiplied by the Average Daily Attendance of the school district.
(3) For any school district for which Available Local Resources per pupil is equal to or greater than the product of 0.93 times the Foundation Level and less than the product of 1.75 times the Foundation Level, the general State aid per pupil shall be a decimal proportion of the Foundation Level derived using a linear algorithm. Under this linear algorithm, the calculated general State aid per pupil shall decline in direct linear fashion from 0.07 times the Foundation Level for a school district with Available Local Resources equal to the product of 0.93 times the Foundation Level, to 0.05 times the Foundation Level for a school district with Available Local Resources equal to the product of 1.75 times the Foundation Level. The allocation of general State aid for school districts subject to this paragraph 3 shall be the calculated general State aid per pupil figure multiplied by the Average Daily Attendance of the school district.
(4) For any school district for which Available Local Resources per pupil equals or exceeds the product of 1.75 times the Foundation Level, the general State aid for the school district shall be calculated as the product of $218 multiplied by the Average Daily Attendance of the school district.
(5) The amount of general State aid allocated to a school district for the 1999-2000 school year meeting the requirements set forth in paragraph (4) of subsection (G) shall be increased by an amount equal to the general State aid that would have been received by the district for the 1998-1999 school year by utilizing the Extension Limitation Equalized Assessed Valuation as calculated in paragraph (4) of subsection (G) less the general State aid allotted for the 1998-1999 school year. This amount shall be deemed a one time increase, and shall not affect any future general State aid allocations.

(F) Compilation of Average Daily Attendance.
(1) Each school district shall, by July 1 of each year, submit to the State Board of Education, on forms prescribed by the State Board of Education, attendance figures for the school year that began in the preceding calendar year. The attendance information so transmitted shall identify the average daily attendance figures for each month of the school year. Beginning with the general State aid claim form for the 2002-2003 school year, districts shall calculate Average Daily Attendance as provided in subdivisions (a), (b), and (c) of this paragraph (1).
(a) In districts that do not hold year-round classes,

days of attendance in August shall be added to the month of September and any days of attendance in June shall be added to the month of May.

(b) In districts in which all buildings hold

year-round classes, days of attendance in July and August shall be added to the month of September and any days of attendance in June shall be added to the month of May.

(c) In districts in which some buildings, but not

all, hold year-round classes, for the non-year-round buildings, days of attendance in August shall be added to the month of September and any days of attendance in June shall be added to the month of May. The average daily attendance for the year-round buildings shall be computed as provided in subdivision (b) of this paragraph (1). To calculate the Average Daily Attendance for the district, the average daily attendance for the year-round buildings shall be multiplied by the days in session for the non-year-round buildings for each month and added to the monthly attendance of the non-year-round buildings.

Except as otherwise provided in this Section, days of attendance by pupils shall be counted only for sessions of not less than 5 clock hours of school work per day under direct supervision of: (i) teachers, or (ii) non-teaching personnel or volunteer personnel when engaging in non-teaching duties and supervising in those instances specified in subsection (a) of Section 10-22.34 and paragraph 10 of Section 34-18, with pupils of legal school age and in kindergarten and grades 1 through 12. Days of attendance by pupils through verified participation in an e-learning program approved by the State Board of Education under Section 10-20.56 of the Code shall be considered as full days of attendance for purposes of this Section.
Days of attendance by tuition pupils shall be accredited only to the districts that pay the tuition to a recognized school.
(2) Days of attendance by pupils of less than 5 clock hours of school shall be subject to the following provisions in the compilation of Average Daily Attendance.
(a) Pupils regularly enrolled in a public school for

only a part of the school day may be counted on the basis of 1/6 day for every class hour of instruction of 40 minutes or more attended pursuant to such enrollment, unless a pupil is enrolled in a block-schedule format of 80 minutes or more of instruction, in which case the pupil may be counted on the basis of the proportion of minutes of school work completed each day to the minimum number of minutes that school work is required to be held that day.

(b) (Blank).
(c) A session of 4 or more clock hours may be counted

as a day of attendance upon certification by the regional superintendent, and approved by the State Superintendent of Education to the extent that the district has been forced to use daily multiple sessions.

(d) A session of 3 or more clock hours may be counted

as a day of attendance (1) when the remainder of the school day or at least 2 hours in the evening of that day is utilized for an in-service training program for teachers, up to a maximum of 5 days per school year, provided a district conducts an in-service training program for teachers in accordance with Section 10-22.39 of this Code; or, in lieu of 4 such days, 2 full days may be used, in which event each such day may be counted as a day required for a legal school calendar pursuant to Section 10-19 of this Code; (1.5) when, of the 5 days allowed under item (1), a maximum of 4 days are used for parent-teacher conferences, or, in lieu of 4 such days, 2 full days are used, in which case each such day may be counted as a calendar day required under Section 10-19 of this Code, provided that the full-day, parent-teacher conference consists of (i) a minimum of 5 clock hours of parent-teacher conferences, (ii) both a minimum of 2 clock hours of parent-teacher conferences held in the evening following a full day of student attendance, as specified in subsection (F)(1)(c), and a minimum of 3 clock hours of parent-teacher conferences held on the day immediately following evening parent-teacher conferences, or (iii) multiple parent-teacher conferences held in the evenings following full days of student attendance, as specified in subsection (F)(1)(c), in which the time used for the parent-teacher conferences is equivalent to a minimum of 5 clock hours; and (2) when days in addition to those provided in items (1) and (1.5) are scheduled by a school pursuant to its school improvement plan adopted under Article 34 or its revised or amended school improvement plan adopted under Article 2, provided that (i) such sessions of 3 or more clock hours are scheduled to occur at regular intervals, (ii) the remainder of the school days in which such sessions occur are utilized for in-service training programs or other staff development activities for teachers, and (iii) a sufficient number of minutes of school work under the direct supervision of teachers are added to the school days between such regularly scheduled sessions to accumulate not less than the number of minutes by which such sessions of 3 or more clock hours fall short of 5 clock hours. Any full days used for the purposes of this paragraph shall not be considered for computing average daily attendance. Days scheduled for in-service training programs, staff development activities, or parent-teacher conferences may be scheduled separately for different grade levels and different attendance centers of the district.

(e) A session of not less than one clock hour of

teaching hospitalized or homebound pupils on-site or by telephone to the classroom may be counted as 1/2 day of attendance, however these pupils must receive 4 or more clock hours of instruction to be counted for a full day of attendance.

(f) A session of at least 4 clock hours may be

counted as a day of attendance for first grade pupils, and pupils in full day kindergartens, and a session of 2 or more hours may be counted as 1/2 day of attendance by pupils in kindergartens which provide only 1/2 day of attendance.

(g) For children with disabilities who are below the

age of 6 years and who cannot attend 2 or more clock hours because of their disability or immaturity, a session of not less than one clock hour may be counted as 1/2 day of attendance; however for such children whose educational needs so require a session of 4 or more clock hours may be counted as a full day of attendance.

(h) A recognized kindergarten which provides for only

1/2 day of attendance by each pupil shall not have more than 1/2 day of attendance counted in any one day. However, kindergartens may count 2 1/2 days of attendance in any 5 consecutive school days. When a pupil attends such a kindergarten for 2 half days on any one school day, the pupil shall have the following day as a day absent from school, unless the school district obtains permission in writing from the State Superintendent of Education. Attendance at kindergartens which provide for a full day of attendance by each pupil shall be counted the same as attendance by first grade pupils. Only the first year of attendance in one kindergarten shall be counted, except in case of children who entered the kindergarten in their fifth year whose educational development requires a second year of kindergarten as determined under the rules and regulations of the State Board of Education.

(i) On the days when the assessment that includes a

college and career ready determination is administered under subsection (c) of Section 2-3.64a-5 of this Code, the day of attendance for a pupil whose school day must be shortened to accommodate required testing procedures may be less than 5 clock hours and shall be counted towards the 176 days of actual pupil attendance required under Section 10-19 of this Code, provided that a sufficient number of minutes of school work in excess of 5 clock hours are first completed on other school days to compensate for the loss of school work on the examination days.

(j) Pupils enrolled in a remote educational program

established under Section 10-29 of this Code may be counted on the basis of one-fifth day of attendance for every clock hour of instruction attended in the remote educational program, provided that, in any month, the school district may not claim for a student enrolled in a remote educational program more days of attendance than the maximum number of days of attendance the district can claim (i) for students enrolled in a building holding year-round classes if the student is classified as participating in the remote educational program on a year-round schedule or (ii) for students enrolled in a building not holding year-round classes if the student is not classified as participating in the remote educational program on a year-round schedule.

(G) Equalized Assessed Valuation Data.
(1) For purposes of the calculation of Available Local Resources required pursuant to subsection (D), the State Board of Education shall secure from the Department of Revenue the value as equalized or assessed by the Department of Revenue of all taxable property of every school district, together with (i) the applicable tax rate used in extending taxes for the funds of the district as of September 30 of the previous year and (ii) the limiting rate for all school districts subject to property tax extension limitations as imposed under the Property Tax Extension Limitation Law.
The Department of Revenue shall add to the equalized assessed value of all taxable property of each school district situated entirely or partially within a county that is or was subject to the provisions of Section 15-176 or 15-177 of the Property Tax Code (a) an amount equal to the total amount by which the homestead exemption allowed under Section 15-176 or 15-177 of the Property Tax Code for real property situated in that school district exceeds the total amount that would have been allowed in that school district if the maximum reduction under Section 15-176 was (i) $4,500 in Cook County or $3,500 in all other counties in tax year 2003 or (ii) $5,000 in all counties in tax year 2004 and thereafter and (b) an amount equal to the aggregate amount for the taxable year of all additional exemptions under Section 15-175 of the Property Tax Code for owners with a household income of $30,000 or less. The county clerk of any county that is or was subject to the provisions of Section 15-176 or 15-177 of the Property Tax Code shall annually calculate and certify to the Department of Revenue for each school district all homestead exemption amounts under Section 15-176 or 15-177 of the Property Tax Code and all amounts of additional exemptions under Section 15-175 of the Property Tax Code for owners with a household income of $30,000 or less. It is the intent of this paragraph that if the general homestead exemption for a parcel of property is determined under Section 15-176 or 15-177 of the Property Tax Code rather than Section 15-175, then the calculation of Available Local Resources shall not be affected by the difference, if any, between the amount of the general homestead exemption allowed for that parcel of property under Section 15-176 or 15-177 of the Property Tax Code and the amount that would have been allowed had the general homestead exemption for that parcel of property been determined under Section 15-175 of the Property Tax Code. It is further the intent of this paragraph that if additional exemptions are allowed under Section 15-175 of the Property Tax Code for owners with a household income of less than $30,000, then the calculation of Available Local Resources shall not be affected by the difference, if any, because of those additional exemptions.
This equalized assessed valuation, as adjusted further by the requirements of this subsection, shall be utilized in the calculation of Available Local Resources.
(2) The equalized assessed valuation in paragraph (1) shall be adjusted, as applicable, in the following manner:
(a) For the purposes of calculating State aid under

this Section, with respect to any part of a school district within a redevelopment project area in respect to which a municipality has adopted tax increment allocation financing pursuant to the Tax Increment Allocation Redevelopment Act, Sections 11-74.4-1 through 11-74.4-11 of the Illinois Municipal Code or the Industrial Jobs Recovery Law, Sections 11-74.6-1 through 11-74.6-50 of the Illinois Municipal Code, no part of the current equalized assessed valuation of real property located in any such project area which is attributable to an increase above the total initial equalized assessed valuation of such property shall be used as part of the equalized assessed valuation of the district, until such time as all redevelopment project costs have been paid, as provided in Section 11-74.4-8 of the Tax Increment Allocation Redevelopment Act or in Section 11-74.6-35 of the Industrial Jobs Recovery Law. For the purpose of the equalized assessed valuation of the district, the total initial equalized assessed valuation or the current equalized assessed valuation, whichever is lower, shall be used until such time as all redevelopment project costs have been paid.

(b) The real property equalized assessed valuation

for a school district shall be adjusted by subtracting from the real property value as equalized or assessed by the Department of Revenue for the district an amount computed by dividing the amount of any abatement of taxes under Section 18-170 of the Property Tax Code by 3.00% for a district maintaining grades kindergarten through 12, by 2.30% for a district maintaining grades kindergarten through 8, or by 1.05% for a district maintaining grades 9 through 12 and adjusted by an amount computed by dividing the amount of any abatement of taxes under subsection (a) of Section 18-165 of the Property Tax Code by the same percentage rates for district type as specified in this subparagraph (b).

(3) For the 1999-2000 school year and each school year thereafter, if a school district meets all of the criteria of this subsection (G)(3), the school district's Available Local Resources shall be calculated under subsection (D) using the district's Extension Limitation Equalized Assessed Valuation as calculated under this subsection (G)(3).
For purposes of this subsection (G)(3) the following terms shall have the following meanings:
"Budget Year": The school year for which general

State aid is calculated and awarded under subsection (E).

"Base Tax Year": The property tax levy year used to

calculate the Budget Year allocation of general State aid.

"Preceding Tax Year": The property tax levy year

immediately preceding the Base Tax Year.

"Base Tax Year's Tax Extension": The product of the

equalized assessed valuation utilized by the County Clerk in the Base Tax Year multiplied by the limiting rate as calculated by the County Clerk and defined in the Property Tax Extension Limitation Law.

"Preceding Tax Year's Tax Extension": The product of

the equalized assessed valuation utilized by the County Clerk in the Preceding Tax Year multiplied by the Operating Tax Rate as defined in subsection (A).

"Extension Limitation Ratio": A numerical ratio,

certified by the County Clerk, in which the numerator is the Base Tax Year's Tax Extension and the denominator is the Preceding Tax Year's Tax Extension.

"Operating Tax Rate": The operating tax rate as

defined in subsection (A).

If a school district is subject to property tax extension limitations as imposed under the Property Tax Extension Limitation Law, the State Board of Education shall calculate the Extension Limitation Equalized Assessed Valuation of that district. For the 1999-2000 school year, the Extension Limitation Equalized Assessed Valuation of a school district as calculated by the State Board of Education shall be equal to the product of the district's 1996 Equalized Assessed Valuation and the district's Extension Limitation Ratio. Except as otherwise provided in this paragraph for a school district that has approved or does approve an increase in its limiting rate, for the 2000-2001 school year and each school year thereafter, the Extension Limitation Equalized Assessed Valuation of a school district as calculated by the State Board of Education shall be equal to the product of the Equalized Assessed Valuation last used in the calculation of general State aid and the district's Extension Limitation Ratio. If the Extension Limitation Equalized Assessed Valuation of a school district as calculated under this subsection (G)(3) is less than the district's equalized assessed valuation as calculated pursuant to subsections (G)(1) and (G)(2), then for purposes of calculating the district's general State aid for the Budget Year pursuant to subsection (E), that Extension Limitation Equalized Assessed Valuation shall be utilized to calculate the district's Available Local Resources under subsection (D). For the 2009-2010 school year and each school year thereafter, if a school district has approved or does approve an increase in its limiting rate, pursuant to Section 18-190 of the Property Tax Code, affecting the Base Tax Year, the Extension Limitation Equalized Assessed Valuation of the school district, as calculated by the State Board of Education, shall be equal to the product of the Equalized Assessed Valuation last used in the calculation of general State aid times an amount equal to one plus the percentage increase, if any, in the Consumer Price Index for all Urban Consumers for all items published by the United States Department of Labor for the 12-month calendar year preceding the Base Tax Year, plus the Equalized Assessed Valuation of new property, annexed property, and recovered tax increment value and minus the Equalized Assessed Valuation of disconnected property. New property and recovered tax increment value shall have the meanings set forth in the Property Tax Extension Limitation Law.
Partial elementary unit districts created in accordance with Article 11E of this Code shall not be eligible for the adjustment in this subsection (G)(3) until the fifth year following the effective date of the reorganization.
(3.5) For the 2010-2011 school year and each school year thereafter, if a school district's boundaries span multiple counties, then the Department of Revenue shall send to the State Board of Education, for the purpose of calculating general State aid, the limiting rate and individual rates by purpose for the county that contains the majority of the school district's Equalized Assessed Valuation.
(4) For the purposes of calculating general State aid for the 1999-2000 school year only, if a school district experienced a triennial reassessment on the equalized assessed valuation used in calculating its general State financial aid apportionment for the 1998-1999 school year, the State Board of Education shall calculate the Extension Limitation Equalized Assessed Valuation that would have been used to calculate the district's 1998-1999 general State aid. This amount shall equal the product of the equalized assessed valuation used to calculate general State aid for the 1997-1998 school year and the district's Extension Limitation Ratio. If the Extension Limitation Equalized Assessed Valuation of the school district as calculated under this paragraph (4) is less than the district's equalized assessed valuation utilized in calculating the district's 1998-1999 general State aid allocation, then for purposes of calculating the district's general State aid pursuant to paragraph (5) of subsection (E), that Extension Limitation Equalized Assessed Valuation shall be utilized to calculate the district's Available Local Resources.
(5) For school districts having a majority of their equalized assessed valuation in any county except Cook, DuPage, Kane, Lake, McHenry, or Will, if the amount of general State aid allocated to the school district for the 1999-2000 school year under the provisions of subsection (E), (H), and (J) of this Section is less than the amount of general State aid allocated to the district for the 1998-1999 school year under these subsections, then the general State aid of the district for the 1999-2000 school year only shall be increased by the difference between these amounts. The total payments made under this paragraph (5) shall not exceed $14,000,000. Claims shall be prorated if they exceed $14,000,000.

(H) Supplemental General State Aid.
(1) In addition to the general State aid a school district is allotted pursuant to subsection (E), qualifying school districts shall receive a grant, paid in conjunction with a district's payments of general State aid, for supplemental general State aid based upon the concentration level of children from low-income households within the school district. Supplemental State aid grants provided for school districts under this subsection shall be appropriated for distribution to school districts as part of the same line item in which the general State financial aid of school districts is appropriated under this Section.
(1.5) This paragraph (1.5) applies only to those school years preceding the 2003-2004 school year. For purposes of this subsection (H), the term "Low-Income Concentration Level" shall be the low-income eligible pupil count from the most recently available federal census divided by the Average Daily Attendance of the school district. If, however, (i) the percentage decrease from the 2 most recent federal censuses in the low-income eligible pupil count of a high school district with fewer than 400 students exceeds by 75% or more the percentage change in the total low-income eligible pupil count of contiguous elementary school districts, whose boundaries are coterminous with the high school district, or (ii) a high school district within 2 counties and serving 5 elementary school districts, whose boundaries are coterminous with the high school district, has a percentage decrease from the 2 most recent federal censuses in the low-income eligible pupil count and there is a percentage increase in the total low-income eligible pupil count of a majority of the elementary school districts in excess of 50% from the 2 most recent federal censuses, then the high school district's low-income eligible pupil count from the earlier federal census shall be the number used as the low-income eligible pupil count for the high school district, for purposes of this subsection (H). The changes made to this paragraph (1) by Public Act 92-28 shall apply to supplemental general State aid grants for school years preceding the 2003-2004 school year that are paid in fiscal year 1999 or thereafter and to any State aid payments made in fiscal year 1994 through fiscal year 1998 pursuant to subsection 1(n) of Section 18-8 of this Code (which was repealed on July 1, 1998), and any high school district that is affected by Public Act 92-28 is entitled to a recomputation of its supplemental general State aid grant or State aid paid in any of those fiscal years. This recomputation shall not be affected by any other funding.
(1.10) This paragraph (1.10) applies to the 2003-2004 school year and each school year thereafter through the 2016-2017 school year. For purposes of this subsection (H), the term "Low-Income Concentration Level" shall, for each fiscal year, be the low-income eligible pupil count as of July 1 of the immediately preceding fiscal year (as determined by the Department of Human Services based on the number of pupils who are eligible for at least one of the following low income programs: Medicaid, the Children's Health Insurance Program, TANF, or Food Stamps, excluding pupils who are eligible for services provided by the Department of Children and Family Services, averaged over the 2 immediately preceding fiscal years for fiscal year 2004 and over the 3 immediately preceding fiscal years for each fiscal year thereafter) divided by the Average Daily Attendance of the school district.
(2) Supplemental general State aid pursuant to this subsection (H) shall be provided as follows for the 1998-1999, 1999-2000, and 2000-2001 school years only:
(a) For any school district with a Low Income

Concentration Level of at least 20% and less than 35%, the grant for any school year shall be $800 multiplied by the low income eligible pupil count.

(b) For any school district with a Low Income

Concentration Level of at least 35% and less than 50%, the grant for the 1998-1999 school year shall be $1,100 multiplied by the low income eligible pupil count.

(c) For any school district with a Low Income

Concentration Level of at least 50% and less than 60%, the grant for the 1998-99 school year shall be $1,500 multiplied by the low income eligible pupil count.

(d) For any school district with a Low Income

Concentration Level of 60% or more, the grant for the 1998-99 school year shall be $1,900 multiplied by the low income eligible pupil count.

(e) For the 1999-2000 school year, the per pupil

amount specified in subparagraphs (b), (c), and (d) immediately above shall be increased to $1,243, $1,600, and $2,000, respectively.

(f) For the 2000-2001 school year, the per pupil

amounts specified in subparagraphs (b), (c), and (d) immediately above shall be $1,273, $1,640, and $2,050, respectively.

(2.5) Supplemental general State aid pursuant to this subsection (H) shall be provided as follows for the 2002-2003 school year:
(a) For any school district with a Low Income

Concentration Level of less than 10%, the grant for each school year shall be $355 multiplied by the low income eligible pupil count.

(b) For any school district with a Low Income

Concentration Level of at least 10% and less than 20%, the grant for each school year shall be $675 multiplied by the low income eligible pupil count.

(c) For any school district with a Low Income

Concentration Level of at least 20% and less than 35%, the grant for each school year shall be $1,330 multiplied by the low income eligible pupil count.

(d) For any school district with a Low Income

Concentration Level of at least 35% and less than 50%, the grant for each school year shall be $1,362 multiplied by the low income eligible pupil count.

(e) For any school district with a Low Income

Concentration Level of at least 50% and less than 60%, the grant for each school year shall be $1,680 multiplied by the low income eligible pupil count.

(f) For any school district with a Low Income

Concentration Level of 60% or more, the grant for each school year shall be $2,080 multiplied by the low income eligible pupil count.

(2.10) Except as otherwise provided, supplemental general State aid pursuant to this subsection (H) shall be provided as follows for the 2003-2004 school year and each school year thereafter:
(a) For any school district with a Low Income

Concentration Level of 15% or less, the grant for each school year shall be $355 multiplied by the low income eligible pupil count.

(b) For any school district with a Low Income

Concentration Level greater than 15%, the grant for each school year shall be $294.25 added to the product of $2,700 and the square of the Low Income Concentration Level, all multiplied by the low income eligible pupil count.

For the 2003-2004 school year and each school year thereafter through the 2008-2009 school year only, the grant shall be no less than the grant for the 2002-2003 school year. For the 2009-2010 school year only, the grant shall be no less than the grant for the 2002-2003 school year multiplied by 0.66. For the 2010-2011 school year only, the grant shall be no less than the grant for the 2002-2003 school year multiplied by 0.33. Notwithstanding the provisions of this paragraph to the contrary, if for any school year supplemental general State aid grants are prorated as provided in paragraph (1) of this subsection (H), then the grants under this paragraph shall be prorated.
For the 2003-2004 school year only, the grant shall be no greater than the grant received during the 2002-2003 school year added to the product of 0.25 multiplied by the difference between the grant amount calculated under subsection (a) or (b) of this paragraph (2.10), whichever is applicable, and the grant received during the 2002-2003 school year. For the 2004-2005 school year only, the grant shall be no greater than the grant received during the 2002-2003 school year added to the product of 0.50 multiplied by the difference between the grant amount calculated under subsection (a) or (b) of this paragraph (2.10), whichever is applicable, and the grant received during the 2002-2003 school year. For the 2005-2006 school year only, the grant shall be no greater than the grant received during the 2002-2003 school year added to the product of 0.75 multiplied by the difference between the grant amount calculated under subsection (a) or (b) of this paragraph (2.10), whichever is applicable, and the grant received during the 2002-2003 school year.
(3) School districts with an Average Daily Attendance of more than 1,000 and less than 50,000 that qualify for supplemental general State aid pursuant to this subsection shall submit a plan to the State Board of Education prior to October 30 of each year for the use of the funds resulting from this grant of supplemental general State aid for the improvement of instruction in which priority is given to meeting the education needs of disadvantaged children. Such plan shall be submitted in accordance with rules and regulations promulgated by the State Board of Education.
(4) School districts with an Average Daily Attendance of 50,000 or more that qualify for supplemental general State aid pursuant to this subsection shall be required to distribute from funds available pursuant to this Section, no less than $261,000,000 in accordance with the following requirements:
(a) The required amounts shall be distributed to the

attendance centers within the district in proportion to the number of pupils enrolled at each attendance center who are eligible to receive free or reduced-price lunches or breakfasts under the federal Child Nutrition Act of 1966 and under the National School Lunch Act during the immediately preceding school year.

(b) The distribution of these portions of

supplemental and general State aid among attendance centers according to these requirements shall not be compensated for or contravened by adjustments of the total of other funds appropriated to any attendance centers, and the Board of Education shall utilize funding from one or several sources in order to fully implement this provision annually prior to the opening of school.

(c) Each attendance center shall be provided by the

school district a distribution of noncategorical funds and other categorical funds to which an attendance center is entitled under law in order that the general State aid and supplemental general State aid provided by application of this subsection supplements rather than supplants the noncategorical funds and other categorical funds provided by the school district to the attendance centers.

(d) Any funds made available under this subsection

that by reason of the provisions of this subsection are not required to be allocated and provided to attendance centers may be used and appropriated by the board of the district for any lawful school purpose.

(e) Funds received by an attendance center pursuant

to this subsection shall be used by the attendance center at the discretion of the principal and local school council for programs to improve educational opportunities at qualifying schools through the following programs and services: early childhood education, reduced class size or improved adult to student classroom ratio, enrichment programs, remedial assistance, attendance improvement, and other educationally beneficial expenditures which supplement the regular and basic programs as determined by the State Board of Education. Funds provided shall not be expended for any political or lobbying purposes as defined by board rule.

(f) Each district subject to the provisions of this

subdivision (H)(4) shall submit an acceptable plan to meet the educational needs of disadvantaged children, in compliance with the requirements of this paragraph, to the State Board of Education prior to July 15 of each year. This plan shall be consistent with the decisions of local school councils concerning the school expenditure plans developed in accordance with part 4 of Section 34-2.3. The State Board shall approve or reject the plan within 60 days after its submission. If the plan is rejected, the district shall give written notice of intent to modify the plan within 15 days of the notification of rejection and then submit a modified plan within 30 days after the date of the written notice of intent to modify. Districts may amend approved plans pursuant to rules promulgated by the State Board of Education.

Upon notification by the State Board of Education

that the district has not submitted a plan prior to July 15 or a modified plan within the time period specified herein, the State aid funds affected by that plan or modified plan shall be withheld by the State Board of Education until a plan or modified plan is submitted.

If the district fails to distribute State aid to

attendance centers in accordance with an approved plan, the plan for the following year shall allocate funds, in addition to the funds otherwise required by this subsection, to those attendance centers which were underfunded during the previous year in amounts equal to such underfunding.

For purposes of determining compliance with this

subsection in relation to the requirements of attendance center funding, each district subject to the provisions of this subsection shall submit as a separate document by December 1 of each year a report of expenditure data for the prior year in addition to any modification of its current plan. If it is determined that there has been a failure to comply with the expenditure provisions of this subsection regarding contravention or supplanting, the State Superintendent of Education shall, within 60 days of receipt of the report, notify the district and any affected local school council. The district shall within 45 days of receipt of that notification inform the State Superintendent of Education of the remedial or corrective action to be taken, whether by amendment of the current plan, if feasible, or by adjustment in the plan for the following year. Failure to provide the expenditure report or the notification of remedial or corrective action in a timely manner shall result in a withholding of the affected funds.

The State Board of Education shall promulgate rules

and regulations to implement the provisions of this subsection. No funds shall be released under this subdivision (H)(4) to any district that has not submitted a plan that has been approved by the State Board of Education.

(I) (Blank).

(J) (Blank).

(K) Grants to Laboratory and Alternative Schools.
In calculating the amount to be paid to the governing board of a public university that operates a laboratory school under this Section or to any alternative school that is operated by a regional superintendent of schools, the State Board of Education shall require by rule such reporting requirements as it deems necessary.
As used in this Section, "laboratory school" means a public school which is created and operated by a public university and approved by the State Board of Education. The governing board of a public university which receives funds from the State Board under this subsection (K) or subsection (g) of Section 18-8.15 of this Code may not increase the number of students enrolled in its laboratory school from a single district, if that district is already sending 50 or more students, except under a mutual agreement between the school board of a student's district of residence and the university which operates the laboratory school. A laboratory school may not have more than 1,000 students, excluding students with disabilities in a special education program.
As used in this Section, "alternative school" means a public school which is created and operated by a Regional Superintendent of Schools and approved by the State Board of Education. Such alternative schools may offer courses of instruction for which credit is given in regular school programs, courses to prepare students for the high school equivalency testing program or vocational and occupational training. A regional superintendent of schools may contract with a school district or a public community college district to operate an alternative school. An alternative school serving more than one educational service region may be established by the regional superintendents of schools of the affected educational service regions. An alternative school serving more than one educational service region may be operated under such terms as the regional superintendents of schools of those educational service regions may agree.
Each laboratory and alternative school shall file, on forms provided by the State Superintendent of Education, an annual State aid claim which states the Average Daily Attendance of the school's students by month. The best 3 months' Average Daily Attendance shall be computed for each school. The general State aid entitlement shall be computed by multiplying the applicable Average Daily Attendance by the Foundation Level as determined under this Section.

(L) Payments, Additional Grants in Aid and Other Requirements.
(1) For a school district operating under the financial supervision of an Authority created under Article 34A, the general State aid otherwise payable to that district under this Section, but not the supplemental general State aid, shall be reduced by an amount equal to the budget for the operations of the Authority as certified by the Authority to the State Board of Education, and an amount equal to such reduction shall be paid to the Authority created for such district for its operating expenses in the manner provided in Section 18-11. The remainder of general State school aid for any such district shall be paid in accordance with Article 34A when that Article provides for a disposition other than that provided by this Article.
(2) (Blank).
(3) Summer school. Summer school payments shall be made as provided in Section 18-4.3.

(M) (Blank).

(N) (Blank).

(O) References.
(1) References in other laws to the various subdivisions of Section 18-8 as that Section existed before its repeal and replacement by this Section 18-8.05 shall be deemed to refer to the corresponding provisions of this Section 18-8.05, to the extent that those references remain applicable.
(2) References in other laws to State Chapter 1 funds shall be deemed to refer to the supplemental general State aid provided under subsection (H) of this Section.

(P) Public Act 93-838 and Public Act 93-808 make inconsistent changes to this Section. Under Section 6 of the Statute on Statutes there is an irreconcilable conflict between Public Act 93-808 and Public Act 93-838. Public Act 93-838, being the last acted upon, is controlling. The text of Public Act 93-838 is the law regardless of the text of Public Act 93-808.

(Q) State Fiscal Year 2015 Payments.
For payments made for State fiscal year 2015, the State Board of Education shall, for each school district, calculate that district's pro-rata share of a minimum sum of $13,600,000 or additional amounts as needed from the total net General State Aid funding as calculated under this Section that shall be deemed attributable to the provision of special educational facilities and services, as defined in Section 14-1.08 of this Code, in a manner that ensures compliance with maintenance of State financial support requirements under the federal Individuals with Disabilities Education Act. Each school district must use such funds only for the provision of special educational facilities and services, as defined in Section 14-1.08 of this Code, and must comply with any expenditure verification procedures adopted by the State Board of Education.

(R) State Fiscal Year 2016 Payments.
For payments made for State fiscal year 2016, the State Board of Education shall, for each school district, calculate that district's pro rata share of a minimum sum of $1 or additional amounts as needed from the total net General State Aid funding as calculated under this Section that shall be deemed attributable to the provision of special educational facilities and services, as defined in Section 14-1.08 of this Code, in a manner that ensures compliance with maintenance of State financial support requirements under the federal Individuals with Disabilities Education Act. Each school district must use such funds only for the provision of special educational facilities and services, as defined in Section 14-1.08 of this Code, and must comply with any expenditure verification procedures adopted by the State Board of Education.
(Source: P.A. 99-2, eff. 3-26-15; 99-194, eff. 7-30-15; 99-523, eff. 6-30-16; 100-465, eff. 8-31-17.)

(105 ILCS 5/18-8.1)
Sec. 18-8.1. (Repealed).
(Source: Laws 1961, p. 3759. Repealed by P.A. 98-739, eff. 7-16-14.)

(105 ILCS 5/18-8.2) (from Ch. 122, par. 18-8.2)
Sec. 18-8.2. (Repealed).
(Source: P.A. 94-902, eff. 7-1-06. Repealed by P.A. 94-1019, eff. 7-10-06.)

(105 ILCS 5/18-8.3)
Sec. 18-8.3. (Repealed).
(Source: P.A. 88-555, eff. 7-27-94. Repealed by P.A. 94-1019, eff. 7-10-06.)

(105 ILCS 5/18-8.4)
Sec. 18-8.4. (Repealed).
(Source: P.A. 84-1243. Repealed by P.A. 95-793, eff. 1-1-09.)

(105 ILCS 5/18-8.5) (from Ch. 122, par. 18-8.5)
Sec. 18-8.5. (Repealed).
(Source: P.A. 94-902, eff. 7-1-06. Repealed by P.A. 94-1019, eff. 7-10-06.)

(105 ILCS 5/18-8.7)
Sec. 18-8.7. (Repealed).
(Source: P.A. 88-647, eff. 9-16-94. Repealed by P.A. 94-1105, eff. 6-1-07.)

(105 ILCS 5/18-8.10)
Sec. 18-8.10. Fast growth grants.
(a) If there has been an increase in a school district's student population over the most recent 2 school years of (i) over 1.5% in a district with over 10,000 pupils in average daily attendance (as defined in Section 18-8.05 or 18-8.15 of this Code) or (ii) over 7.5% in any other district, then the district is eligible for a grant under this Section, subject to appropriation.
(b) The State Board of Education shall determine a per pupil grant amount for each school district. The total grant amount for a district for any given school year shall equal the per pupil grant amount multiplied by the difference between the number of pupils in average daily attendance for the 2 most recent school years.
(c) Funds for grants under this Section must be appropriated to the State Board of Education in a separate line item for this purpose. If the amount appropriated in any fiscal year is insufficient to pay all grants for a school year, then the amount appropriated shall be prorated among eligible districts. As soon as possible after funds have been appropriated to the State Board of Education, the State Board of Education shall distribute the grants to eligible districts.
(d) If a school district intentionally reports incorrect average daily attendance numbers to receive a grant under this Section, then the district shall be denied State aid in the same manner as State aid is denied for intentional incorrect reporting of average daily attendance numbers under Section 18-8.05 or 18-8.15 of this Code.
(Source: P.A. 100-465, eff. 8-31-17.)

(105 ILCS 5/18-8.15)
Sec. 18-8.15. Evidence-based funding for student success for the 2017-2018 and subsequent school years.
(a) General provisions.
(1) The purpose of this Section is to ensure that,

by June 30, 2027 and beyond, this State has a kindergarten through grade 12 public education system with the capacity to ensure the educational development of all persons to the limits of their capacities in accordance with Section 1 of Article X of the Constitution of the State of Illinois. To accomplish that objective, this Section creates a method of funding public education that is evidence-based; is sufficient to ensure every student receives a meaningful opportunity to learn irrespective of race, ethnicity, sexual orientation, gender, or community-income level; and is sustainable and predictable. When fully funded under this Section, every school shall have the resources, based on what the evidence indicates is needed, to:

(A) provide all students with a high quality

education that offers the academic, enrichment, social and emotional support, technical, and career-focused programs that will allow them to become competitive workers, responsible parents, productive citizens of this State, and active members of our national democracy;

(B) ensure all students receive the education

they need to graduate from high school with the skills required to pursue post-secondary education and training for a rewarding career;

(C) reduce, with a goal of eliminating, the

achievement gap between at-risk and non-at-risk students by raising the performance of at-risk students and not by reducing standards; and

(D) ensure this State satisfies its obligation to

assume the primary responsibility to fund public education and simultaneously relieve the disproportionate burden placed on local property taxes to fund schools.

(2) The evidence-based funding formula under this

Section shall be applied to all Organizational Units in this State. The evidence-based funding formula outlined in this Act is based on the formula outlined in Senate Bill 1 of the 100th General Assembly, as passed by both legislative chambers. As further defined and described in this Section, there are 4 major components of the evidence-based funding model:

(A) First, the model calculates a unique adequacy

target for each Organizational Unit in this State that considers the costs to implement research-based activities, the unit's student demographics, and regional wage difference.

(B) Second, the model calculates each

Organizational Unit's local capacity, or the amount each Organizational Unit is assumed to contribute towards its adequacy target from local resources.

(C) Third, the model calculates how much funding

the State currently contributes to the Organizational Unit, and adds that to the unit's local capacity to determine the unit's overall current adequacy of funding.

(D) Finally, the model's distribution method

allocates new State funding to those Organizational Units that are least well-funded, considering both local capacity and State funding, in relation to their adequacy target.

(3) An Organizational Unit receiving any funding

under this Section may apply those funds to any fund so received for which that Organizational Unit is authorized to make expenditures by law.

(4) As used in this Section, the following terms

shall have the meanings ascribed in this paragraph (4):

"Adequacy Target" is defined in paragraph (1) of

subsection (b) of this Section.

"Adjusted EAV" is defined in paragraph (4) of

subsection (d) of this Section.

"Adjusted Local Capacity Target" is defined in

paragraph (3) of subsection (c) of this Section.

"Adjusted Operating Tax Rate" means a tax rate for

all Organizational Units, for which the State Superintendent shall calculate and subtract for the Operating Tax Rate a transportation rate based on total expenses for transportation services under this Code, as reported on the most recent Annual Financial Report in Pupil Transportation Services, function 2550 in both the Education and Transportation funds and functions 4110 and 4120 in the Transportation fund, less any corresponding fiscal year State of Illinois scheduled payments excluding net adjustments for prior years for regular, vocational, or special education transportation reimbursement pursuant to Section 29-5 or subsection (b) of Section 14-13.01 of this Code divided by the Adjusted EAV. If an Organizational Unit's corresponding fiscal year State of Illinois scheduled payments excluding net adjustments for prior years for regular, vocational, or special education transportation reimbursement pursuant to Section 29-5 or subsection (b) of Section 14-13.01 of this Code exceed the total transportation expenses, as defined in this paragraph, no transportation rate shall be subtracted from the Operating Tax Rate.

"Allocation Rate" is defined in paragraph (3) of

subsection (g) of this Section.

"Alternative School" means a public school that is

created and operated by a regional superintendent of schools and approved by the State Board.

"Applicable Tax Rate" is defined in paragraph (1) of

subsection (d) of this Section.

"Assessment" means any of those benchmark, progress

monitoring, formative, diagnostic, and other assessments, in addition to the State accountability assessment, that assist teachers' needs in understanding the skills and meeting the needs of the students they serve.

"Assistant principal" means a school administrator

duly endorsed to be employed as an assistant principal in this State.

"At-risk student" means a student who is at risk of

not meeting the Illinois Learning Standards or not graduating from elementary or high school and who demonstrates a need for vocational support or social services beyond that provided by the regular school program. All students included in an Organizational Unit's Low-Income Count, as well as all English learner and disabled students attending the Organizational Unit, shall be considered at-risk students under this Section.

"Average Student Enrollment" or "ASE" means, for an

Organizational Unit in a given school year, the greater of the average number of students (grades K through 12) reported to the State Board as enrolled in the Organizational Unit on October 1 and March 1, plus the special education pre-kindergarten students with services of at least more than 2 hours a day as reported to the State Board on December 1, in the immediately preceding school year or the average number of students (grades K through 12) reported to the State Board as enrolled in the Organizational Unit on October 1 and March 1, plus the special education pre-kindergarten students with services of at least more than 2 hours a day as reported to the State Board on December 1, for each of the immediately preceding 3 school years. For the purposes of this definition, "enrolled in the Organizational Unit" means the number of students reported to the State Board who are enrolled in schools within the Organizational Unit that the student attends or would attend if not placed or transferred to another school or program to receive needed services. For the purposes of calculating "ASE", all students, grades K through 12, excluding those attending kindergarten for a half day, shall be counted as 1.0. All students attending kindergarten for a half day shall be counted as 0.5, unless in 2017 by June 15 or by March 1 in subsequent years, the school district reports to the State Board of Education the intent to implement full-day kindergarten district-wide for all students, then all students attending kindergarten shall be counted as 1.0. Special education pre-kindergarten students shall be counted as 0.5 each. If the State Board does not collect or has not collected both an October 1 and March 1 enrollment count by grade or a December 1 collection of special education pre-kindergarten students as of the effective date of this amendatory Act of the 100th General Assembly, it shall establish such collection for all future years. For any year where a count by grade level was collected only once, that count shall be used as the single count available for computing a 3-year average ASE. School districts shall submit the data for the ASE calculation to the State Board within 45 days of the dates required in this Section for submission of enrollment data in order for it to be included in the ASE calculation.

"Base Funding Guarantee" is defined in paragraph (10)

of subsection (g) of this Section.

"Base Funding Minimum" is defined in subsection (e)

of this Section.

"Base Tax Year" means the property tax levy year used

to calculate the Budget Year allocation of primary State aid.

"Base Tax Year's Extension" means the product of the

equalized assessed valuation utilized by the county clerk in the Base Tax Year multiplied by the limiting rate as calculated by the county clerk and defined in PTELL.

"Bilingual Education Allocation" means the amount of

an Organizational Unit's final Adequacy Target attributable to bilingual education divided by the Organizational Unit's final Adequacy Target, the product of which shall be multiplied by the amount of new funding received pursuant to this Section. An Organizational Unit's final Adequacy Target attributable to bilingual education shall include all additional investments in English learner students' adequacy elements.

"Budget Year" means the school year for which primary

State aid is calculated and awarded under this Section.

"Central office" means individual administrators and

support service personnel charged with managing the instructional programs, business and operations, and security of the Organizational Unit.

"Comparable Wage Index" or "CWI" means a regional

cost differentiation metric that measures systemic, regional variations in the salaries of college graduates who are not educators. The CWI utilized for this Section shall, for the first 3 years of Evidence-Based Funding implementation, be the CWI initially developed by the National Center for Education Statistics, as most recently updated by Texas A & M University. In the fourth and subsequent years of Evidence-Based Funding implementation, the State Superintendent shall re-determine the CWI using a similar methodology to that identified in the Texas A & M University study, with adjustments made no less frequently than once every 5 years.

"Computer technology and equipment" means computers

servers, notebooks, network equipment, copiers, printers, instructional software, security software, curriculum management courseware, and other similar materials and equipment.

"Core subject" means mathematics; science; reading,

English, writing, and language arts; history and social studies; world languages; and subjects taught as Advanced Placement in high schools.

"Core teacher" means a regular classroom teacher in

elementary schools and teachers of a core subject in middle and high schools.

"Core Intervention teacher (tutor)" means a licensed

teacher providing one-on-one or small group tutoring to students struggling to meet proficiency in core subjects.

"CPPRT" means corporate personal property replacement

tax funds paid to an Organizational Unit during the calendar year one year before the calendar year in which a school year begins, pursuant to "An Act in relation to the abolition of ad valorem personal property tax and the replacement of revenues lost thereby, and amending and repealing certain Acts and parts of Acts in connection therewith", certified August 14, 1979, as amended (Public Act 81-1st S.S.-1).

"EAV" means equalized assessed valuation as defined

in paragraph (2) of subsection (d) of this Section and calculated in accordance with paragraph (3) of subsection (d) of this Section.

"ECI" means the Bureau of Labor Statistics' national

employment cost index for civilian workers in educational services in elementary and secondary schools on a cumulative basis for the 12-month calendar year preceding the fiscal year of the Evidence-Based Funding calculation.

"EIS Data" means the employment information system

data maintained by the State Board on educators within Organizational Units.

"Employee benefits" means health, dental, and vision

insurance offered to employees of an Organizational Unit, the costs associated with statutorily required payment of the normal cost of the Organizational Unit's teacher pensions, Social Security employer contributions, and Illinois Municipal Retirement Fund employer contributions.

"English learner" or "EL" means a child included in

the definition of "English learners" under Section 14C-2 of this Code participating in a program of transitional bilingual education or a transitional program of instruction meeting the requirements and program application procedures of Article 14C of this Code. For the purposes of collecting the number of EL students enrolled, the same collection and calculation methodology as defined above for "ASE" shall apply to English learners.

"Essential Elements" means those elements, resources,

and educational programs that have been identified through academic research as necessary to improve student success, improve academic performance, close achievement gaps, and provide for other per student costs related to the delivery and leadership of the Organizational Unit, as well as the maintenance and operations of the unit, and which are specified in paragraph (2) of subsection (b) of this Section.

"Evidence-Based Funding" means State funding provided

to an Organizational Unit pursuant to this Section.

"Extended day" means academic and enrichment programs

provided to students outside the regular school day before and after school or during non-instructional times during the school day.

"Extension Limitation Ratio" means a numerical ratio

in which the numerator is the Base Tax Year's Extension and the denominator is the Preceding Tax Year's Extension.

"Final Percent of Adequacy" is defined in paragraph

(4) of subsection (f) of this Section.

"Final Resources" is defined in paragraph (3) of

subsection (f) of this Section.

"Full-time equivalent" or "FTE" means the full-time

equivalency compensation for staffing the relevant position at an Organizational Unit.

"Funding Gap" is defined in paragraph (1) of

subsection (g).

"Guidance counselor" means a licensed guidance

counselor who provides guidance and counseling support for students within an Organizational Unit.

"Hybrid District" means a partial elementary unit

district created pursuant to Article 11E of this Code.

"Instructional assistant" means a core or special

education, non-licensed employee who assists a teacher in the classroom and provides academic support to students.

"Instructional facilitator" means a qualified teacher

or licensed teacher leader who facilitates and coaches continuous improvement in classroom instruction; provides instructional support to teachers in the elements of research-based instruction or demonstrates the alignment of instruction with curriculum standards and assessment tools; develops or coordinates instructional programs or strategies; develops and implements training; chooses standards-based instructional materials; provides teachers with an understanding of current research; serves as a mentor, site coach, curriculum specialist, or lead teacher; or otherwise works with fellow teachers, in collaboration, to use data to improve instructional practice or develop model lessons.

"Instructional materials" means relevant

instructional materials for student instruction, including, but not limited to, textbooks, consumable workbooks, laboratory equipment, library books, and other similar materials.

"Laboratory School" means a public school that is

created and operated by a public university and approved by the State Board.

"Librarian" means a teacher with an endorsement as a

library information specialist or another individual whose primary responsibility is overseeing library resources within an Organizational Unit.

"Local Capacity" is defined in paragraph (1) of

subsection (c) of this Section.

"Local Capacity Percentage" is defined in

subparagraph (A) of paragraph (2) of subsection (c) of this Section.

"Local Capacity Ratio" is defined in subparagraph (B)

of paragraph (2) of subsection (c) of this Section.

"Local Capacity Target" is defined in paragraph (2)

of subsection (c) of this Section.

"Low-Income Count" means, for an Organizational Unit

in a fiscal year, the higher of the average number of students for the prior school year or the immediately preceding 3 school years who, as of July 1 of the immediately preceding fiscal year (as determined by the Department of Human Services), are eligible for at least one of the following low income programs: Medicaid, the Children's Health Insurance Program, TANF, or the Supplemental Nutrition Assistance Program, excluding pupils who are eligible for services provided by the Department of Children and Family Services. Until such time that grade level low-income populations become available, grade level low-income populations shall be determined by applying the low-income percentage to total student enrollments by grade level. The low-income percentage is determined by dividing the Low-Income Count by the Average Student Enrollment.

"Maintenance and operations" means custodial

services, facility and ground maintenance, facility operations, facility security, routine facility repairs, and other similar services and functions.

"Minimum Funding Level" is defined in paragraph (9)

of subsection (g) of this Section.

"New Property Tax Relief Pool Funds" means, for any

given fiscal year, all State funds appropriated under Section 2-3.170 of the School Code.

"New State Funds" means, for a given school year, all

State funds appropriated for Evidence-Based Funding in excess of the amount needed to fund the Base Funding Minimum for all Organizational Units in that school year.

"Net State Contribution Target" means, for a given

school year, the amount of State funds that would be necessary to fully meet the Adequacy Target of an Operational Unit minus the Preliminary Resources available to each unit.

"Nurse" means an individual licensed as a certified

school nurse, in accordance with the rules established for nursing services by the State Board, who is an employee of and is available to provide health care-related services for students of an Organizational Unit.

"Operating Tax Rate" means the rate utilized in the

previous year to extend property taxes for all purposes, except, Bond and Interest, Summer School, Rent, Capital Improvement, and Vocational Education Building purposes. For Hybrid Districts, the Operating Tax Rate shall be the combined elementary and high school rates utilized in the previous year to extend property taxes for all purposes, except, Bond and Interest, Summer School, Rent, Capital Improvement, and Vocational Education Building purposes.

"Organizational Unit" means a Laboratory School, an

Alternative School, or any public school district that is recognized as such by the State Board and that contains elementary schools typically serving kindergarten through 5th grades, middle schools typically serving 6th through 8th grades, or high schools typically serving 9th through 12th grades. The General Assembly acknowledges that the actual grade levels served by a particular Organizational Unit may vary slightly from what is typical.

"Organizational Unit CWI" is determined by

calculating the CWI in the region and original county in which an Organizational Unit's primary administrative office is located as set forth in this paragraph, provided that if the Organizational Unit CWI as calculated in accordance with this paragraph is less than 0.9, the Organizational Unit CWI shall be increased to 0.9. Each county's current CWI value shall be adjusted based on the CWI value of that county's neighboring Illinois counties, to create a "weighted adjusted index value". This shall be calculated by summing the CWI values of all of a county's adjacent Illinois counties and dividing by the number of adjacent Illinois counties, then taking the weighted value of the original county's CWI value and the adjacent Illinois county average. To calculate this weighted value, if the number of adjacent Illinois counties is greater than 2, the original county's CWI value will be weighted at 0.25 and the adjacent Illinois county average will be weighted at 0.75. If the number of adjacent Illinois counties is 2, the original county's CWI value will be weighted at 0.33 and the adjacent Illinois county average will be weighted at 0.66. The greater of the county's current CWI value and its weighted adjusted index value shall be used as the Organizational Unit CWI.

"Preceding Tax Year" means the property tax levy year

immediately preceding the Base Tax Year.

"Preceding Tax Year's Extension" means the product of

the equalized assessed valuation utilized by the county clerk in the Preceding Tax Year multiplied by the Operating Tax Rate.

"Preliminary Percent of Adequacy" is defined in

paragraph (2) of subsection (f) of this Section.

"Preliminary Resources" is defined in paragraph (2)

of subsection (f) of this Section.

"Principal" means a school administrator duly

endorsed to be employed as a principal in this State.

"Professional development" means training programs

for licensed staff in schools, including, but not limited to, programs that assist in implementing new curriculum programs, provide data focused or academic assessment data training to help staff identify a student's weaknesses and strengths, target interventions, improve instruction, encompass instructional strategies for English learner, gifted, or at-risk students, address inclusivity, cultural sensitivity, or implicit bias, or otherwise provide professional support for licensed staff.

"Prototypical" means 450 special education

pre-kindergarten and kindergarten through grade 5 students for an elementary school, 450 grade 6 through 8 students for a middle school, and 600 grade 9 through 12 students for a high school.

"PTELL" means the Property Tax Extension Limitation

Law.

"PTELL EAV" is defined in paragraph (4) of subsection

(d) of this Section.

"Pupil support staff" means a nurse, psychologist,

social worker, family liaison personnel, or other staff member who provides support to at-risk or struggling students.

"Real Receipts" is defined in paragraph (1) of

subsection (d) of this Section.

"Regionalization Factor" means, for a particular

Organizational Unit, the figure derived by dividing the Organizational Unit CWI by the Statewide Weighted CWI.

"School site staff" means the primary school

secretary and any additional clerical personnel assigned to a school.

"Special education" means special educational

facilities and services, as defined in Section 14-1.08 of this Code.

"Special Education Allocation" means the amount of an

Organizational Unit's final Adequacy Target attributable to special education divided by the Organizational Unit's final Adequacy Target, the product of which shall be multiplied by the amount of new funding received pursuant to this Section. An Organizational Unit's final Adequacy Target attributable to special education shall include all special education investment adequacy elements.

"Specialist teacher" means a teacher who provides

instruction in subject areas not included in core subjects, including, but not limited to, art, music, physical education, health, driver education, career-technical education, and such other subject areas as may be mandated by State law or provided by an Organizational Unit.

"Specially Funded Unit" means an Alternative School,

safe school, Department of Juvenile Justice school, special education cooperative or entity recognized by the State Board as a special education cooperative, State-approved charter school, or alternative learning opportunities program that received direct funding from the State Board during the 2016-2017 school year through any of the funding sources included within the calculation of the Base Funding Minimum or Glenwood Academy.

"Supplemental Grant Funding" means supplemental

general State aid funding received by an Organization Unit during the 2016-2017 school year pursuant to subsection (H) of Section 18-8.05 of this Code.

"State Adequacy Level" is the sum of the Adequacy

Targets of all Organizational Units.

"State Board" means the State Board of Education.
"State Superintendent" means the State Superintendent

of Education.

"Statewide Weighted CWI" means a figure determined by

multiplying each Organizational Unit CWI times the ASE for that Organizational Unit creating a weighted value, summing all Organizational Unit's weighted values, and dividing by the total ASE of all Organizational Units, thereby creating an average weighted index.

"Student activities" means non-credit producing

after-school programs, including, but not limited to, clubs, bands, sports, and other activities authorized by the school board of the Organizational Unit.

"Substitute teacher" means an individual teacher or

teaching assistant who is employed by an Organizational Unit and is temporarily serving the Organizational Unit on a per diem or per period-assignment basis replacing another staff member.

"Summer school" means academic and enrichment

programs provided to students during the summer months outside of the regular school year.

"Supervisory aide" means a non-licensed staff member

who helps in supervising students of an Organizational Unit, but does so outside of the classroom, in situations such as, but not limited to, monitoring hallways and playgrounds, supervising lunchrooms, or supervising students when being transported in buses serving the Organizational Unit.

"Target Ratio" is defined in paragraph (4) of

subsection (g).

"Tier 1", "Tier 2", "Tier 3", and "Tier 4" are

defined in paragraph (3) of subsection (g).

"Tier 1 Aggregate Funding", "Tier 2 Aggregate

Funding", "Tier 3 Aggregate Funding", and "Tier 4 Aggregate Funding" are defined in paragraph (1) of subsection (g).

(b) Adequacy Target calculation.
(1) Each Organizational Unit's Adequacy Target is

the sum of the Organizational Unit's cost of providing Essential Elements, as calculated in accordance with this subsection (b), with the salary amounts in the Essential Elements multiplied by a Regionalization Factor calculated pursuant to paragraph (3) of this subsection (b).

(2) The Essential Elements are attributable on a pro

rata basis related to defined subgroups of the ASE of each Organizational Unit as specified in this paragraph (2), with investments and FTE positions pro rata funded based on ASE counts in excess or less than the thresholds set forth in this paragraph (2). The method for calculating attributable pro rata costs and the defined subgroups thereto are as follows:

(A) Core class size investments. Each

Organizational Unit shall receive the funding required to support that number of FTE core teacher positions as is needed to keep the respective class sizes of the Organizational Unit to the following maximum numbers:

(i) For grades kindergarten through 3, the

Organizational Unit shall receive funding required to support one FTE core teacher position for every 15 Low-Income Count students in those grades and one FTE core teacher position for every 20 non-Low-Income Count students in those grades.

(ii) For grades 4 through 12, the

Organizational Unit shall receive funding required to support one FTE core teacher position for every 20 Low-Income Count students in those grades and one FTE core teacher position for every 25 non-Low-Income Count students in those grades.

The number of non-Low-Income Count students in a

grade shall be determined by subtracting the Low-Income students in that grade from the ASE of the Organizational Unit for that grade.

(B) Specialist teacher investments. Each

Organizational Unit shall receive the funding needed to cover that number of FTE specialist teacher positions that correspond to the following percentages:

(i) if the Organizational Unit operates an

elementary or middle school, then 20.00% of the number of the Organizational Unit's core teachers, as determined under subparagraph (A) of this paragraph (2); and

(ii) if such Organizational Unit operates a

high school, then 33.33% of the number of the Organizational Unit's core teachers.

(C) Instructional facilitator investments. Each

Organizational Unit shall receive the funding needed to cover one FTE instructional facilitator position for every 200 combined ASE of pre-kindergarten children with disabilities and all kindergarten through grade 12 students of the Organizational Unit.

(D) Core intervention teacher (tutor)

investments. Each Organizational Unit shall receive the funding needed to cover one FTE teacher position for each prototypical elementary, middle, and high school.

(E) Substitute teacher investments. Each

Organizational Unit shall receive the funding needed to cover substitute teacher costs that is equal to 5.70% of the minimum pupil attendance days required under Section 10-19 of this Code for all full-time equivalent core, specialist, and intervention teachers, school nurses, special education teachers and instructional assistants, instructional facilitators, and summer school and extended-day teacher positions, as determined under this paragraph (2), at a salary rate of 33.33% of the average salary for grade K through 12 teachers and 33.33% of the average salary of each instructional assistant position.

(F) Core guidance counselor investments. Each

Organizational Unit shall receive the funding needed to cover one FTE guidance counselor for each 450 combined ASE of pre-kindergarten children with disabilities and all kindergarten through grade 5 students, plus one FTE guidance counselor for each 250 grades 6 through 8 ASE middle school students, plus one FTE guidance counselor for each 250 grades 9 through 12 ASE high school students.

(G) Nurse investments. Each Organizational Unit

shall receive the funding needed to cover one FTE nurse for each 750 combined ASE of pre-kindergarten children with disabilities and all kindergarten through grade 12 students across all grade levels it serves.

(H) Supervisory aide investments. Each

Organizational Unit shall receive the funding needed to cover one FTE for each 225 combined ASE of pre-kindergarten children with disabilities and all kindergarten through grade 5 students, plus one FTE for each 225 ASE middle school students, plus one FTE for each 200 ASE high school students.

(I) Librarian investments. Each Organizational

Unit shall receive the funding needed to cover one FTE librarian for each prototypical elementary school, middle school, and high school and one FTE aide or media technician for every 300 combined ASE of pre-kindergarten children with disabilities and all kindergarten through grade 12 students.

(J) Principal investments. Each Organizational

Unit shall receive the funding needed to cover one FTE principal position for each prototypical elementary school, plus one FTE principal position for each prototypical middle school, plus one FTE principal position for each prototypical high school.

(K) Assistant principal investments. Each

Organizational Unit shall receive the funding needed to cover one FTE assistant principal position for each prototypical elementary school, plus one FTE assistant principal position for each prototypical middle school, plus one FTE assistant principal position for each prototypical high school.

(L) School site staff investments. Each

Organizational Unit shall receive the funding needed for one FTE position for each 225 ASE of pre-kindergarten children with disabilities and all kindergarten through grade 5 students, plus one FTE position for each 225 ASE middle school students, plus one FTE position for each 200 ASE high school students.

(M) Gifted investments. Each Organizational Unit

shall receive $40 per kindergarten through grade 12 ASE.

(N) Professional development investments. Each

Organizational Unit shall receive $125 per student of the combined ASE of pre-kindergarten children with disabilities and all kindergarten through grade 12 students for trainers and other professional development-related expenses for supplies and materials.

(O) Instructional material investments. Each

Organizational Unit shall receive $190 per student of the combined ASE of pre-kindergarten children with disabilities and all kindergarten through grade 12 students to cover instructional material costs.

(P) Assessment investments. Each Organizational

Unit shall receive $25 per student of the combined ASE of pre-kindergarten children with disabilities and all kindergarten through grade 12 students student to cover assessment costs.

(Q) Computer technology and equipment

investments. Each Organizational Unit shall receive $285.50 per student of the combined ASE of pre-kindergarten children with disabilities and all kindergarten through grade 12 students to cover computer technology and equipment costs. For the 2018-2019 school year and subsequent school years, Tier 1 and Tier 2 Organizational Units selected by the State Board through a request for proposals process shall, upon the State Board's approval of an Organizational Unit's one-to-one computing technology plan, receive an additional $285.50 per student of the combined ASE of pre-kindergarten children with disabilities and all kindergarten through grade 12 students to cover computer technology and equipment costs. The State Board may establish additional requirements for Organizational Unit expenditures of funds received pursuant to this subparagraph (Q). It is the intent of this amendatory Act of the 100th General Assembly that all Tier 1 and Tier 2 districts that apply for the technology grant receive the addition to their Adequacy Target, subject to compliance with the requirements of the State Board.

(R) Student activities investments. Each

Organizational Unit shall receive the following funding amounts to cover student activities: $100 per kindergarten through grade 5 ASE student in elementary school, plus $200 per ASE student in middle school, plus $675 per ASE student in high school.

(S) Maintenance and operations investments. Each

Organizational Unit shall receive $1,038 per student of the combined ASE of pre-kindergarten children with disabilities and all kindergarten through grade 12 for day-to-day maintenance and operations expenditures, including salary, supplies, and materials, as well as purchased services, but excluding employee benefits. The proportion of salary for the application of a Regionalization Factor and the calculation of benefits is equal to $352.92.

(T) Central office investments. Each

Organizational Unit shall receive $742 per student of the combined ASE of pre-kindergarten children with disabilities and all kindergarten through grade 12 students to cover central office operations, including administrators and classified personnel charged with managing the instructional programs, business and operations of the school district, and security personnel. The proportion of salary for the application of a Regionalization Factor and the calculation of benefits is equal to $368.48.

(U) Employee benefit investments. Each

Organizational Unit shall receive 30% of the total of all salary-calculated elements of the Adequacy Target, excluding substitute teachers and student activities investments, to cover benefit costs. For central office and maintenance and operations investments, the benefit calculation shall be based upon the salary proportion of each investment. If at any time the responsibility for funding the employer normal cost of teacher pensions is assigned to school districts, then that amount certified by the Teachers' Retirement System of the State of Illinois to be paid by the Organizational Unit for the preceding school year shall be added to the benefit investment. For any fiscal year in which a school district organized under Article 34 of this Code is responsible for paying the employer normal cost of teacher pensions, then that amount of its employer normal cost plus the amount for retiree health insurance as certified by the Public School Teachers' Pension and Retirement Fund of Chicago to be paid by the school district for the preceding school year that is statutorily required to cover employer normal costs and the amount for retiree health insurance shall be added to the 30% specified in this subparagraph (U). The Public School Teachers' Pension and Retirement Fund of Chicago shall submit such information as the State Superintendent may require for the calculations set forth in this subparagraph (U).

(V) Additional investments in low-income

students. In addition to and not in lieu of all other funding under this paragraph (2), each Organizational Unit shall receive funding based on the average teacher salary for grades K through 12 to cover the costs of:

(i) one FTE intervention teacher (tutor)

position for every 125 Low-Income Count students;

(ii) one FTE pupil support staff position for

every 125 Low-Income Count students;

(iii) one FTE extended day teacher position

for every 120 Low-Income Count students; and

(iv) one FTE summer school teacher position

for every 120 Low-Income Count students.

(W) Additional investments in English learner

students. In addition to and not in lieu of all other funding under this paragraph (2), each Organizational Unit shall receive funding based on the average teacher salary for grades K through 12 to cover the costs of:

(i) one FTE intervention teacher (tutor)

position for every 125 English learner students;

(ii) one FTE pupil support staff position for

every 125 English learner students;

(iii) one FTE extended day teacher position

for every 120 English learner students;

(iv) one FTE summer school teacher position

for every 120 English learner students; and

(v) one FTE core teacher position for every

100 English learner students.

(X) Special education investments. Each

Organizational Unit shall receive funding based on the average teacher salary for grades K through 12 to cover special education as follows:

(i) one FTE teacher position for every 141

combined ASE of pre-kindergarten children with disabilities and all kindergarten through grade 12 students;

(ii) one FTE instructional assistant for

every 141 combined ASE of pre-kindergarten children with disabilities and all kindergarten through grade 12 students; and

(iii) one FTE psychologist position for every

1,000 combined ASE of pre-kindergarten children with disabilities and all kindergarten through grade 12 students.

(3) For calculating the salaries included within the

Essential Elements, the State Superintendent shall annually calculate average salaries to the nearest dollar using the employment information system data maintained by the State Board, limited to public schools only and excluding special education and vocational cooperatives, schools operated by the Department of Juvenile Justice, and charter schools, for the following positions:

(A) Teacher for grades K through 8.
(B) Teacher for grades 9 through 12.
(C) Teacher for grades K through 12.
(D) Guidance counselor for grades K through 8.
(E) Guidance counselor for grades 9 through 12.
(F) Guidance counselor for grades K through 12.
(G) Social worker.
(H) Psychologist.
(I) Librarian.
(J) Nurse.
(K) Principal.
(L) Assistant principal.
For the purposes of this paragraph (3), "teacher"

includes core teachers, specialist and elective teachers, instructional facilitators, tutors, special education teachers, pupil support staff teachers, English learner teachers, extended-day teachers, and summer school teachers. Where specific grade data is not required for the Essential Elements, the average salary for corresponding positions shall apply. For substitute teachers, the average teacher salary for grades K through 12 shall apply.

For calculating the salaries included within the

Essential Elements for positions not included within EIS Data, the following salaries shall be used in the first year of implementation of Evidence-Based Funding:

(i) school site staff, $30,000; and
(ii) non-instructional assistant, instructional

assistant, library aide, library media tech, or supervisory aide: $25,000.

In the second and subsequent years of implementation

of Evidence-Based Funding, the amounts in items (i) and (ii) of this paragraph (3) shall annually increase by the ECI.

The salary amounts for the Essential Elements

determined pursuant to subparagraphs (A) through (L), (S) and (T), and (V) through (X) of paragraph (2) of subsection (b) of this Section shall be multiplied by a Regionalization Factor.

(c) Local capacity calculation.
(1) Each Organizational Unit's Local Capacity

represents an amount of funding it is assumed to contribute toward its Adequacy Target for purposes of the Evidence-Based Funding formula calculation. "Local Capacity" means either (i) the Organizational Unit's Local Capacity Target as calculated in accordance with paragraph (2) of this subsection (c) if its Real Receipts are equal to or less than its Local Capacity Target or (ii) the Organizational Unit's Adjusted Local Capacity, as calculated in accordance with paragraph (3) of this subsection (c) if Real Receipts are more than its Local Capacity Target.

(2) "Local Capacity Target" means, for an

Organizational Unit, that dollar amount that is obtained by multiplying its Adequacy Target by its Local Capacity Ratio.

(A) An Organizational Unit's Local Capacity

Percentage is the conversion of the Organizational Unit's Local Capacity Ratio, as such ratio is determined in accordance with subparagraph (B) of this paragraph (2), into a normal curve equivalent score to determine each Organizational Unit's relative position to all other Organizational Units in this State. The calculation of Local Capacity Percentage is described in subparagraph (C) of this paragraph (2).

(B) An Organizational Unit's Local Capacity Ratio

in a given year is the percentage obtained by dividing its Adjusted EAV or PTELL EAV, whichever is less, by its Adequacy Target, with the resulting ratio further adjusted as follows:

(i) for Organizational Units serving grades

kindergarten through 12 and Hybrid Districts, no further adjustments shall be made;

(ii) for Organizational Units serving grades

kindergarten through 8, the ratio shall be multiplied by 9/13;

(iii) for Organizational Units serving grades

9 through 12, the Local Capacity Ratio shall be multiplied by 4/13; and

(iv) for an Organizational Unit with a

different grade configuration than those specified in items (i) through (iii) of this subparagraph (B), the State Superintendent shall determine a comparable adjustment based on the grades served.

(C) Local Capacity Percentage converts each

Organizational Unit's Local Capacity Ratio to a normal curve equivalent score to determine each Organizational Unit's relative position to all other Organizational Units in this State. The Local Capacity Percentage normal curve equivalent score for each Organizational Unit shall be calculated using the standard normal distribution of the score in relation to the weighted mean and weighted standard deviation and Local Capacity Ratios of all Organizational Units. If the value assigned to any Organizational Unit is in excess of 90%, the value shall be adjusted to 90%. For Laboratory Schools, the Local Capacity Percentage shall be set at 10% in recognition of the absence of EAV and resources from the public university that are allocated to the Laboratory School. The weighted mean for the Local Capacity Percentage shall be determined by multiplying each Organizational Unit's Local Capacity Ratio times the ASE for the unit creating a weighted value, summing the weighted values of all Organizational Units, and dividing by the total ASE of all Organizational Units. The weighted standard deviation shall be determined by taking the square root of the weighted variance of all Organizational Units' Local Capacity Ratio, where the variance is calculated by squaring the difference between each unit's Local Capacity Ratio and the weighted mean, then multiplying the variance for each unit times the ASE for the unit to create a weighted variance for each unit, then summing all units' weighted variance and dividing by the total ASE of all units.

(D) For any Organizational Unit, the

Organizational Unit's Adjusted Local Capacity Target shall be reduced by either (i) the school board's remaining contribution pursuant to paragraph (ii) of subsection (b-4) of Section 16-158 of the Illinois Pension Code in a given year, or (ii) the board of education's remaining contribution pursuant to paragraph (iv) of subsection (b) of Section 17-129 of the Illinois Pension Code absent the employer normal cost portion of the required contribution and amount allowed pursuant to subdivision (3) of Section 17-142.1 of the Illinois Pension Code in a given year. In the preceding sentence, item (i) shall be certified to the State Board of Education by the Teachers' Retirement System of the State of Illinois and item (ii) shall be certified to the State Board of Education by the Public School Teachers' Pension and Retirement Fund of the City of Chicago.

(3) If an Organizational Unit's Real Receipts are

more than its Local Capacity Target, then its Local Capacity shall equal an Adjusted Local Capacity Target as calculated in accordance with this paragraph (3). The Adjusted Local Capacity Target is calculated as the sum of the Organizational Unit's Local Capacity Target and its Real Receipts Adjustment. The Real Receipts Adjustment equals the Organizational Unit's Real Receipts less its Local Capacity Target, with the resulting figure multiplied by the Local Capacity Percentage.

As used in this paragraph (3), "Real Percent of

Adequacy" means the sum of an Organizational Unit's Real Receipts, CPPRT, and Base Funding Minimum, with the resulting figure divided by the Organizational Unit's Adequacy Target.

(d) Calculation of Real Receipts, EAV, and Adjusted EAV for purposes of the Local Capacity calculation.
(1) An Organizational Unit's Real Receipts are the

product of its Applicable Tax Rate and its Adjusted EAV. An Organizational Unit's Applicable Tax Rate is its Adjusted Operating Tax Rate for property within the Organizational Unit.

(2) The State Superintendent shall calculate the

Equalized Assessed Valuation, or EAV, of all taxable property of each Organizational Unit as of September 30 of the previous year in accordance with paragraph (3) of this subsection (d). The State Superintendent shall then determine the Adjusted EAV of each Organizational Unit in accordance with paragraph (4) of this subsection (d), which Adjusted EAV figure shall be used for the purposes of calculating Local Capacity.

(3) To calculate Real Receipts and EAV, the

Department of Revenue shall supply to the State Superintendent the value as equalized or assessed by the Department of Revenue of all taxable property of every Organizational Unit, together with (i) the applicable tax rate used in extending taxes for the funds of the Organizational Unit as of September 30 of the previous year and (ii) the limiting rate for all Organizational Units subject to property tax extension limitations as imposed under PTELL.

(A) The Department of Revenue shall add to the

equalized assessed value of all taxable property of each Organizational Unit situated entirely or partially within a county that is or was subject to the provisions of Section 15-176 or 15-177 of the Property Tax Code (i) an amount equal to the total amount by which the homestead exemption allowed under Section 15-176 or 15-177 of the Property Tax Code for real property situated in that Organizational Unit exceeds the total amount that would have been allowed in that Organizational Unit if the maximum reduction under Section 15-176 was (I) $4,500 in Cook County or $3,500 in all other counties in tax year 2003 or (II) $5,000 in all counties in tax year 2004 and thereafter and (ii) an amount equal to the aggregate amount for the taxable year of all additional exemptions under Section 15-175 of the Property Tax Code for owners with a household income of $30,000 or less. The county clerk of any county that is or was subject to the provisions of Section 15-176 or 15-177 of the Property Tax Code shall annually calculate and certify to the Department of Revenue for each Organizational Unit all homestead exemption amounts under Section 15-176 or 15-177 of the Property Tax Code and all amounts of additional exemptions under Section 15-175 of the Property Tax Code for owners with a household income of $30,000 or less. It is the intent of this subparagraph (A) that if the general homestead exemption for a parcel of property is determined under Section 15-176 or 15-177 of the Property Tax Code rather than Section 15-175, then the calculation of EAV shall not be affected by the difference, if any, between the amount of the general homestead exemption allowed for that parcel of property under Section 15-176 or 15-177 of the Property Tax Code and the amount that would have been allowed had the general homestead exemption for that parcel of property been determined under Section 15-175 of the Property Tax Code. It is further the intent of this subparagraph (A) that if additional exemptions are allowed under Section 15-175 of the Property Tax Code for owners with a household income of less than $30,000, then the calculation of EAV shall not be affected by the difference, if any, because of those additional exemptions.

(B) With respect to any part of an Organizational

Unit within a redevelopment project area in respect to which a municipality has adopted tax increment allocation financing pursuant to the Tax Increment Allocation Redevelopment Act, Division 74.4 of the Illinois Municipal Code, or the Industrial Jobs Recovery Law, Division 74.6 of the Illinois Municipal Code, no part of the current EAV of real property located in any such project area which is attributable to an increase above the total initial EAV of such property shall be used as part of the EAV of the Organizational Unit, until such time as all redevelopment project costs have been paid, as provided in Section 11-74.4-8 of the Tax Increment Allocation Redevelopment Act or in Section 11-74.6-35 of the Industrial Jobs Recovery Law. For the purpose of the EAV of the Organizational Unit, the total initial EAV or the current EAV, whichever is lower, shall be used until such time as all redevelopment project costs have been paid.

(B-5) The real property equalized assessed

valuation for a school district shall be adjusted by subtracting from the real property value, as equalized or assessed by the Department of Revenue, for the district an amount computed by dividing the amount of any abatement of taxes under Section 18-170 of the Property Tax Code by 3.00% for a district maintaining grades kindergarten through 12, by 2.30% for a district maintaining grades kindergarten through 8, or by 1.05% for a district maintaining grades 9 through 12 and adjusted by an amount computed by dividing the amount of any abatement of taxes under subsection (a) of Section 18-165 of the Property Tax Code by the same percentage rates for district type as specified in this subparagraph (B-5).

(C) For Organizational Units that are Hybrid

Districts, the State Superintendent shall use the lesser of the equalized assessed valuation for property within the partial elementary unit district for elementary purposes, as defined in Article 11E of this Code, or the equalized assessed valuation for property within the partial elementary unit district for high school purposes, as defined in Article 11E of this Code.

(4) An Organizational Unit's Adjusted EAV shall be

the average of its EAV over the immediately preceding 3 years or its EAV in the immediately preceding year if the EAV in the immediately preceding year has declined by 10% or more compared to the 3-year average. In the event of Organizational Unit reorganization, consolidation, or annexation, the Organizational Unit's Adjusted EAV for the first 3 years after such change shall be as follows: the most current EAV shall be used in the first year, the average of a 2-year EAV or its EAV in the immediately preceding year if the EAV declines by 10% or more compared to the 2-year average for the second year, and a 3-year average EAV or its EAV in the immediately preceding year if the adjusted EAV declines by 10% or more compared to the 3-year average for the third year.

"PTELL EAV" means a figure calculated by the State

Board for Organizational Units subject to PTELL as described in this paragraph (4) for the purposes of calculating an Organizational Unit's Local Capacity Ratio. Except as otherwise provided in this paragraph (4), the PTELL EAV of an Organizational Unit shall be equal to the product of the equalized assessed valuation last used in the calculation of general State aid under Section 18-8.05 of this Code or Evidence-Based Funding under this Section and the Organizational Unit's Extension Limitation Ratio. If an Organizational Unit has approved or does approve an increase in its limiting rate, pursuant to Section 18-190 of the Property Tax Code, affecting the Base Tax Year, the PTELL EAV shall be equal to the product of the equalized assessed valuation last used in the calculation of general State aid under Section 18-8.05 of this Code or Evidence-Based Funding under this Section multiplied by an amount equal to one plus the percentage increase, if any, in the Consumer Price Index for All Urban Consumers for all items published by the United States Department of Labor for the 12-month calendar year preceding the Base Tax Year, plus the equalized assessed valuation of new property, annexed property, and recovered tax increment value and minus the equalized assessed valuation of disconnected property.

As used in this paragraph (4), "new property" and

"recovered tax increment value" shall have the meanings set forth in the Property Tax Extension Limitation Law.

(e) Base Funding Minimum calculation.
(1) For the 2017-2018 school year, the Base Funding

Minimum of an Organizational Unit, other than a Specially Funded Unit, shall be the amount of State funds distributed to the Organizational Unit during the 2016-2017 school year prior to any adjustments and specified appropriation amounts described in this paragraph (1) from the following Sections, as calculated by the State Superintendent: Section 18-8.05 of this Code (general State aid); Section 5 of Article 224 of Public Act 99-524 (equity grants); Section 14-7.02b of this Code (funding for children requiring special education services); Section 14-13.01 of this Code (special education facilities and staffing), except for reimbursement of the cost of transportation pursuant to Section 14-13.01; Section 14C-12 of this Code (English learners); and Section 18-4.3 of this Code (summer school), based on an appropriation level of $13,121,600. For a school district organized under Article 34 of this Code, the Base Funding Minimum also includes (i) the funds allocated to the school district pursuant to Section 1D-1 of this Code attributable to funding programs authorized by the Sections of this Code listed in the preceding sentence; and (ii) the difference between (I) the funds allocated to the school district pursuant to Section 1D-1 of this Code attributable to the funding programs authorized by Section 14-7.02 (non-public special education reimbursement), subsection (b) of Section 14-13.01 (special education transportation), Section 29-5 (transportation), Section 2-3.80 (agricultural education), Section 2-3.66 (truants' alternative education), Section 2-3.62 (educational service centers), and Section 14-7.03 (special education - orphanage) of this Code and Section 15 of the Childhood Hunger Relief Act (free breakfast program) and (II) the school district's actual expenditures for its non-public special education, special education transportation, transportation programs, agricultural education, truants' alternative education, services that would otherwise be performed by a regional office of education, special education orphanage expenditures, and free breakfast, as most recently calculated and reported pursuant to subsection (f) of Section 1D-1 of this Code. For Specially Funded Units, the Base Funding Minimum shall be the total amount of State funds allotted to the Specially Funded Unit during the 2016-2017 school year. The Base Funding Minimum for Glenwood Academy shall be $625,500.

(2) For the 2018-2019 and subsequent school years,

the Base Funding Minimum of Organizational Units and Specially Funded Units shall be the sum of (i) the amount of Evidence-Based Funding for the prior school year and (ii) the Base Funding Minimum for the prior school year.

(f) Percent of Adequacy and Final Resources calculation.
(1) The Evidence-Based Funding formula establishes a

Percent of Adequacy for each Organizational Unit in order to place such units into tiers for the purposes of the funding distribution system described in subsection (g) of this Section. Initially, an Organizational Unit's Preliminary Resources and Preliminary Percent of Adequacy are calculated pursuant to paragraph (2) of this subsection (f). Then, an Organizational Unit's Final Resources and Final Percent of Adequacy are calculated to account for the Organizational Unit's poverty concentration levels pursuant to paragraphs (3) and (4) of this subsection (f).

(2) An Organizational Unit's Preliminary Resources

are equal to the sum of its Local Capacity Target, CPPRT, and Base Funding Minimum. An Organizational Unit's Preliminary Percent of Adequacy is the lesser of (i) its Preliminary Resources divided by its Adequacy Target or (ii) 100%.

(3) Except for Specially Funded Units, an

Organizational Unit's Final Resources are equal the sum of its Local Capacity, CPPRT, and Adjusted Base Funding Minimum. The Base Funding Minimum of each Specially Funded Unit shall serve as its Final Resources, except that the Base Funding Minimum for State-approved charter schools shall not include any portion of general State aid allocated in the prior year based on the per capita tuition charge times the charter school enrollment.

(4) An Organizational Unit's Final Percent of

Adequacy is its Final Resources divided by its Adequacy Target. An Organizational Unit's Adjusted Base Funding Minimum is equal to its Base Funding Minimum less its Supplemental Grant Funding, with the resulting figure added to the product of its Supplemental Grant Funding and Preliminary Percent of Adequacy.

(g) Evidence-Based Funding formula distribution system.
(1) In each school year under the Evidence-Based

Funding formula, each Organizational Unit receives funding equal to the sum of its Base Funding Minimum and the unit's allocation of New State Funds determined pursuant to this subsection (g). To allocate New State Funds, the Evidence-Based Funding formula distribution system first places all Organizational Units into one of 4 tiers in accordance with paragraph (3) of this subsection (g), based on the Organizational Unit's Final Percent of Adequacy. New State Funds are allocated to each of the 4 tiers as follows: Tier 1 Aggregate Funding equals 50% of all New State Funds, Tier 2 Aggregate Funding equals 49% of all New State Funds, Tier 3 Aggregate Funding equals 0.9% of all New State Funds, and Tier 4 Aggregate Funding equals 0.1% of all New State Funds. Each Organizational Unit within Tier 1 or Tier 2 receives an allocation of New State Funds equal to its tier Funding Gap, as defined in the following sentence, multiplied by the tier's Allocation Rate determined pursuant to paragraph (4) of this subsection (g). For Tier 1, an Organizational Unit's Funding Gap equals the tier's Target Ratio, as specified in paragraph (5) of this subsection (g), multiplied by the Organizational Unit's Adequacy Target, with the resulting amount reduced by the Organizational Unit's Final Resources. For Tier 2, an Organizational Unit's Funding Gap equals the tier's Target Ratio, as described in paragraph (5) of this subsection (g), multiplied by the Organizational Unit's Adequacy Target, with the resulting amount reduced by the Organizational Unit's Final Resources and its Tier 1 funding allocation. To determine the Organizational Unit's Funding Gap, the resulting amount is then multiplied by a factor equal to one minus the Organizational Unit's Local Capacity Target percentage. Each Organizational Unit within Tier 3 or Tier 4 receives an allocation of New State Funds equal to the product of its Adequacy Target and the tier's Allocation Rate, as specified in paragraph (4) of this subsection (g).

(2) To ensure equitable distribution of dollars for

all Tier 2 Organizational Units, no Tier 2 Organizational Unit shall receive fewer dollars per ASE than any Tier 3 Organizational Unit. Each Tier 2 and Tier 3 Organizational Unit shall have its funding allocation divided by its ASE. Any Tier 2 Organizational Unit with a funding allocation per ASE below the greatest Tier 3 allocation per ASE shall get a funding allocation equal to the greatest Tier 3 funding allocation per ASE multiplied by the Organizational Unit's ASE. Each Tier 2 Organizational Unit's Tier 2 funding allocation shall be multiplied by the percentage calculated by dividing the original Tier 2 Aggregate Funding by the sum of all Tier 2 Organizational Unit's Tier 2 funding allocation after adjusting districts' funding below Tier 3 levels.

(3) Organizational Units are placed into one of 4

tiers as follows:

(A) Tier 1 consists of all Organizational Units,

except for Specially Funded Units, with a Percent of Adequacy less than the Tier 1 Target Ratio. The Tier 1 Target Ratio is the ratio level that allows for Tier 1 Aggregate Funding to be distributed, with the Tier 1 Allocation Rate determined pursuant to paragraph (4) of this subsection (g).

(B) Tier 2 consists of all Tier 1 Units and all

other Organizational Units, except for Specially Funded Units, with a Percent of Adequacy of less than 0.90.

(C) Tier 3 consists of all Organizational Units,

except for Specially Funded Units, with a Percent of Adequacy of at least 0.90 and less than 1.0.

(D) Tier 4 consists of all Organizational Units

with a Percent of Adequacy of at least 1.0 and Specially Funded Units, excluding Glenwood Academy.

(4) The Allocation Rates for Tiers 1 through 4 is

determined as follows:

(A) The Tier 1 Allocation Rate is 30%.
(B) The Tier 2 Allocation Rate is the result of

the following equation: Tier 2 Aggregate Funding, divided by the sum of the Funding Gaps for all Tier 2 Organizational Units, unless the result of such equation is higher than 1.0. If the result of such equation is higher than 1.0, then the Tier 2 Allocation Rate is 1.0.

(C) The Tier 3 Allocation Rate is the result of

the following equation: Tier 3 Aggregate Funding, divided by the sum of the Adequacy Targets of all Tier 3 Organizational Units.

(D) The Tier 4 Allocation Rate is the result of

the following equation: Tier 4 Aggregate Funding, divided by the sum of the Adequacy Targets of all Tier 4 Organizational Units.

(5) A tier's Target Ratio is determined as follows:
(A) The Tier 1 Target Ratio is the ratio level

that allows for Tier 1 Aggregate Funding to be distributed with the Tier 1 Allocation Rate.

(B) The Tier 2 Target Ratio is 0.90.
(C) The Tier 3 Target Ratio is 1.0.
(6) If, at any point, the Tier 1 Target Ratio is

greater than 90%, than all Tier 1 funding shall be allocated to Tier 2 and no Tier 1 Organizational Unit's funding may be identified.

(7) In the event that all Tier 2 Organizational Units

receive funding at the Tier 2 Target Ratio level, any remaining New State Funds shall be allocated to Tier 3 and Tier 4 Organizational Units.

(8) If any Specially Funded Units, excluding Glenwood

Academy, recognized by the State Board do not qualify for direct funding following the implementation of this amendatory Act of the 100th General Assembly from any of the funding sources included within the definition of Base Funding Minimum, the unqualified portion of the Base Funding Minimum shall be transferred to one or more appropriate Organizational Units as determined by the State Superintendent based on the prior year ASE of the Organizational Units.

(9) The Minimum Funding Level is intended to

establish a target for State funding that will keep pace with inflation and continue to advance equity through the Evidence-Based Funding formula. The target for State funding of New Property Tax Relief Pool Funds is $50,000,000 for State fiscal year 2019 and subsequent State fiscal years. The Minimum Funding Level is equal to $350,000,000. In addition to any New State Funds, no more than $50,000,000 New Property Tax Relief Pool Funds may be counted towards the Minimum Funding Level. If the sum of New State Funds and applicable New Property Tax Relief Pool Funds are less than the Minimum Funding Level, than funding for tiers shall be reduced in the following manner:

(A) First, Tier 4 funding shall be reduced by an

amount equal to the difference between the Minimum Funding Level and New State Funds until such time as Tier 4 funding is exhausted.

(B) Next, Tier 3 funding shall be reduced by an

amount equal to the difference between the Minimum Funding Level and New State Funds and the reduction in Tier 4 funding until such time as Tier 3 funding is exhausted.

(C) Next, Tier 2 funding shall be reduced by an

amount equal to the difference between the Minimum Funding level and new State Funds and the reduction Tier 4 and Tier 3.

(D) Finally, Tier 1 funding shall be reduced by

an amount equal to the difference between the Minimum Funding level and New State Funds and the reduction in Tier 2, 3, and 4 funding. In addition, the Allocation Rate for Tier 1 shall be reduced to a percentage equal to 50%, multiplied by the result of New State Funds divided by the Minimum Funding Level.

(9.5) For State fiscal year 2019 and subsequent State

fiscal years, if New State Funds exceed $300,000,000, then any amount in excess of $300,000,000 shall be dedicated for purposes of Section 2-3.170 of this Code up to a maximum of $50,000,000.

(10) In the event of a decrease in the amount of the

appropriation for this Section in any fiscal year after implementation of this Section, the Organizational Units receiving Tier 1 and Tier 2 funding, as determined under paragraph (3) of this subsection (g), shall be held harmless by establishing a Base Funding Guarantee equal to the per pupil kindergarten through grade 12 funding received in accordance with this Section in the prior fiscal year. Reductions shall be made to the Base Funding Minimum of Organizational Units in Tier 3 and Tier 4 on a per pupil basis equivalent to the total number of the ASE in Tier 3-funded and Tier 4-funded Organizational Units divided by the total reduction in State funding. The Base Funding Minimum as reduced shall continue to be applied to Tier 3 and Tier 4 Organizational Units and adjusted by the relative formula when increases in appropriations for this Section resume. In no event may State funding reductions to Organizational Units in Tier 3 or Tier 4 exceed an amount that would be less than the Base Funding Minimum established in the first year of implementation of this Section. If additional reductions are required, all school districts shall receive a reduction by a per pupil amount equal to the aggregate additional appropriation reduction divided by the total ASE of all Organizational Units.

(11) The State Superintendent shall make minor

adjustments to the distribution formula set forth in this subsection (g) to account for the rounding of percentages to the nearest tenth of a percentage and dollar amounts to the nearest whole dollar.

(h) State Superintendent administration of funding and district submission requirements.
(1) The State Superintendent shall, in accordance

with appropriations made by the General Assembly, meet the funding obligations created under this Section.

(2) The State Superintendent shall calculate the

Adequacy Target for each Organizational Unit and Net State Contribution Target for each Organizational Unit under this Section. The State Superintendent shall also certify the actual amounts of the New State Funds payable for each eligible Organizational Unit based on the equitable distribution calculation to the unit's treasurer, as soon as possible after such amounts are calculated, including any applicable adjusted charge-off increase. No Evidence-Based Funding shall be distributed within an Organizational Unit without the approval of the unit's school board.

(3) Annually, the State Superintendent shall

calculate and report to each Organizational Unit the unit's aggregate financial adequacy amount, which shall be the sum of the Adequacy Target for each Organizational Unit. The State Superintendent shall calculate and report separately for each Organizational Unit the unit's total State funds allocated for its students with disabilities. The State Superintendent shall calculate and report separately for each Organizational Unit the amount of funding and applicable FTE calculated for each Essential Element of the unit's Adequacy Target.

(4) Annually, the State Superintendent shall

calculate and report to each Organizational Unit the amount the unit must expend on special education and bilingual education pursuant to the unit's Base Funding Minimum, Special Education Allocation, and Bilingual Education Allocation.

(5) Moneys distributed under this Section shall be

calculated on a school year basis, but paid on a fiscal year basis, with payments beginning in August and extending through June. Unless otherwise provided, the moneys appropriated for each fiscal year shall be distributed in 22 equal payments at least 2 times monthly to each Organizational Unit. The State Board shall publish a yearly distribution schedule at its meeting in June. If moneys appropriated for any fiscal year are distributed other than monthly, the distribution shall be on the same basis for each Organizational Unit.

(6) Any school district that fails, for any given

school year, to maintain school as required by law or to maintain a recognized school is not eligible to receive Evidence-Based Funding. In case of non-recognition of one or more attendance centers in a school district otherwise operating recognized schools, the claim of the district shall be reduced in the proportion that the enrollment in the attendance center or centers bears to the enrollment of the school district. "Recognized school" means any public school that meets the standards for recognition by the State Board. A school district or attendance center not having recognition status at the end of a school term is entitled to receive State aid payments due upon a legal claim that was filed while it was recognized.

(7) School district claims filed under this Section

are subject to Sections 18-9 and 18-12 of this Code, except as otherwise provided in this Section.

(8) Each fiscal year, the State Superintendent shall

calculate for each Organizational Unit an amount of its Base Funding Minimum and Evidence-Based Funding that shall be deemed attributable to the provision of special educational facilities and services, as defined in Section 14-1.08 of this Code, in a manner that ensures compliance with maintenance of State financial support requirements under the federal Individuals with Disabilities Education Act. An Organizational Unit must use such funds only for the provision of special educational facilities and services, as defined in Section 14-1.08 of this Code, and must comply with any expenditure verification procedures adopted by the State Board.

(9) All Organizational Units in this State must

submit annual spending plans by the end of September of each year to the State Board as part of the annual budget process, which shall describe how each Organizational Unit will utilize the Base Minimum Funding and Evidence-Based funding it receives from this State under this Section with specific identification of the intended utilization of Low-Income, English learner, and special education resources. Additionally, the annual spending plans of each Organizational Unit shall describe how the Organizational Unit expects to achieve student growth and how the Organizational Unit will achieve State education goals, as defined by the State Board. The State Superintendent may, from time to time, identify additional requisites for Organizational Units to satisfy when compiling the annual spending plans required under this subsection (h). The format and scope of annual spending plans shall be developed by the State Superintendent in conjunction with the Professional Review Panel.

(10) No later than January 1, 2018, the State

Superintendent shall develop a 5-year strategic plan for all Organizational Units to help in planning for adequacy funding under this Section. The State Superintendent shall submit the plan to the Governor and the General Assembly, as provided in Section 3.1 of the General Assembly Organization Act. The plan shall include recommendations for:

(A) a framework for collaborative, professional,

innovative, and 21st century learning environments using the Evidence-Based Funding model;

(B) ways to prepare and support this State's

educators for successful instructional careers;

(C) application and enhancement of the current

financial accountability measures, the approved State plan to comply with the federal Every Student Succeeds Act, and the Illinois Balanced Accountability Measures in relation to student growth and elements of the Evidence-Based Funding model; and

(D) implementation of an effective school

adequacy funding system based on projected and recommended funding levels from the General Assembly.

(i) Professional Review Panel.
(1) A Professional Review Panel is created to study

and review the implementation and effect of the Evidence-Based Funding model under this Section and to recommend continual recalibration and future study topics and modifications to the Evidence-Based Funding model. The Panel shall elect a chairperson and vice chairperson by a majority vote of the Panel and shall advance recommendations based on a majority vote of the Panel. A minority opinion may also accompany any recommendation of the majority of the Panel. The Panel shall be appointed by the State Superintendent, except as otherwise provided in paragraph (2) of this subsection (i) and include the following members:

(A) Two appointees that represent district

superintendents, recommended by a statewide organization that represents district superintendents.

(B) Two appointees that represent school boards,

recommended by a statewide organization that represents school boards.

(C) Two appointees from districts that represent

school business officials, recommended by a statewide organization that represents school business officials.

(D) Two appointees that represent school

principals, recommended by a statewide organization that represents school principals.

(E) Two appointees that represent teachers,

recommended by a statewide organization that represents teachers.

(F) Two appointees that represent teachers,

recommended by another statewide organization that represents teachers.

(G) Two appointees that represent regional

superintendents of schools, recommended by organizations that represent regional superintendents.

(H) Two independent experts selected solely by

the State Superintendent.

(I) Two independent experts recommended by public

universities in this State.

(J) One member recommended by a statewide

organization that represents parents.

(K) Two representatives recommended by collective

impact organizations that represent major metropolitan areas or geographic areas in Illinois.

(L) One member from a statewide organization

focused on research-based education policy to support a school system that prepares all students for college, a career, and democratic citizenship.

(M) One representative from a school district

organized under Article 34 of this Code.

The State Superintendent shall ensure that the

membership of the Panel includes representatives from school districts and communities reflecting the geographic, socio-economic, racial, and ethnic diversity of this State. The State Superintendent shall additionally ensure that the membership of the Panel includes representatives with expertise in bilingual education and special education. Staff from the State Board shall staff the Panel.

(2) In addition to those Panel members appointed by

the State Superintendent, 4 members of the General Assembly shall be appointed as follows: one member of the House of Representatives appointed by the Speaker of the House of Representatives, one member of the Senate appointed by the President of the Senate, one member of the House of Representatives appointed by the Minority Leader of the House of Representatives, and one member of the Senate appointed by the Minority Leader of the Senate. There shall be one additional member appointed by the Governor. All members appointed by legislative leaders or the Governor shall be non-voting, ex officio members.

(3) On an annual basis, the State Superintendent

shall recalibrate the following per pupil elements of the Adequacy Target and applied to the formulas, based on the Panel's study of average expenses as reported in the most recent annual financial report:

(A) gifted under subparagraph (M) of paragraph

(2) of subsection (b) of this Section;

(B) instructional materials under subparagraph

(O) of paragraph (2) of subsection (b) of this Section;

(C) assessment under subparagraph (P) of

paragraph (2) of subsection (b) of this Section;

(D) student activities under subparagraph (R) of

paragraph (2) of subsection (b) of this Section;

(E) maintenance and operations under subparagraph

(S) of paragraph (2) of subsection (b) of this Section; and

(F) central office under subparagraph (T) of

paragraph (2) of subsection (b) of this Section.

(4) On a periodic basis, the Panel shall study all

the following elements and make recommendations to the State Board, the General Assembly, and the Governor for modification of this Section:

(A) The format and scope of annual spending plans

referenced in paragraph (9) of subsection (h) of this Section.

(B) The Comparable Wage Index under this Section,

to be studied by the Panel and reestablished by the State Superintendent every 5 years.

(C) Maintenance and operations. Within 5 years

after the implementation of this Section, the Panel shall make recommendations for the further study of maintenance and operations costs, including capital maintenance costs, and recommend any additional reporting data required from Organizational Units.

(D) "At-risk student" definition. Within 5 years

after the implementation of this Section, the Panel shall make recommendations for the further study and determination of an "at-risk student" definition. Within 5 years after the implementation of this Section, the Panel shall evaluate and make recommendations regarding adequate funding for poverty concentration under the Evidence-Based Funding model.

(E) Benefits. Within 5 years after the

implementation of this Section, the Panel shall make recommendations for further study of benefit costs.

(F) Technology. The per pupil target for

technology shall be reviewed every 3 years to determine whether current allocations are sufficient to develop 21st century learning in all classrooms in this State and supporting a one-to-one technological device program in each school. Recommendations shall be made no later than 3 years after the implementation of this Section.

(G) Local Capacity Target. Within 3 years after

the implementation of this Section, the Panel shall make recommendations for any additional data desired to analyze possible modifications to the Local Capacity Target, to be based on measures in addition to solely EAV and to be completed within 5 years after implementation of this Section.

(H) Funding for Alternative Schools, Laboratory

Schools, safe schools, and alternative learning opportunities programs. By the beginning of the 2021-2022 school year, the Panel shall study and make recommendations regarding the funding levels for Alternative Schools, Laboratory Schools, safe schools, and alternative learning opportunities programs in this State.

(I) Funding for college and career acceleration

strategies. By the beginning of the 2021-2022 school year, the Panel shall study and make recommendations regarding funding levels to support college and career acceleration strategies in high school that have been demonstrated to result in improved secondary and postsecondary outcomes, including Advanced Placement, dual-credit opportunities, and college and career pathway systems.

(J) Special education investments. By the

beginning of the 2021-2022 school year, the Panel shall study and make recommendations on whether and how to account for disability types within the special education funding category.

(K) Early childhood investments. In collaboration

with the Illinois Early Learning Council, the Panel shall include an analysis of what level of Preschool for All Children funding would be necessary to serve all children ages 0 through 5 years in the highest-priority service tier, as specified in paragraph (4.5) of subsection (a) of Section 2-3.71 of this Code, and an analysis of the potential cost savings that that level of Preschool for All Children investment would have on the kindergarten through grade 12 system.

(5) Within 5 years after the implementation of this

Section, the Panel shall complete an evaluative study of the entire Evidence-Based Funding model, including an assessment of whether or not the formula is achieving State goals. The Panel shall report to the State Board, the General Assembly, and the Governor on the findings of the study.

(6) Within 3 years after the implementation of this

Section, the Panel shall evaluate and provide recommendations to the Governor and the General Assembly on the hold-harmless provisions of this Section found in the Base Funding Minimum.

(j) References. Beginning July 1, 2017, references in other laws to general State aid funds or calculations under Section 18-8.05 of this Code shall be deemed to be references to evidence-based model formula funds or calculations under this Section.
(Source: P.A. 100-465, eff. 8-31-17; 100-578, eff. 1-31-18.)

(105 ILCS 5/18-9) (from Ch. 122, par. 18-9)
Sec. 18-9. Requirement for special equalization and supplementary State aid. If property comprising an aggregate assessed valuation equal to 6% or more of the total assessed valuation of all taxable property in a school district is owned by a person or corporation that is the subject of bankruptcy proceedings or that has been adjudged bankrupt and, as a result thereof, has not paid taxes on the property, then the district may amend its general State aid or evidence-based funding claim (i) back to the inception of the bankruptcy, not to exceed 6 years, in which time those taxes were not paid and (ii) for each succeeding year that those taxes remain unpaid, by adding to the claim an amount determined by multiplying the assessed valuation of the property on which taxes have not been paid due to the bankruptcy by the lesser of the total tax rate for the district for the tax year for which the taxes are unpaid or the applicable rate used in calculating the district's general State aid under paragraph (3) of subsection (D) of Section 18-8.05 of this Code or evidence-based funding under Section 18-8.15 of this Code, as applicable. If at any time a district that receives additional State aid under this Section receives tax revenue from the property for the years that taxes were not paid, the district's next claim for State aid shall be reduced in an amount equal to the taxes paid on the property, not to exceed the additional State aid received under this Section. Claims under this Section shall be filed on forms prescribed by the State Superintendent of Education, and the State Superintendent of Education, upon receipt of a claim, shall adjust the claim in accordance with the provisions of this Section. Supplementary State aid for each succeeding year under this Section shall be paid beginning with the first general State aid or evidence-based funding claim paid after the district has filed a completed claim in accordance with this Section.
(Source: P.A. 100-465, eff. 8-31-17.)

(105 ILCS 5/18-10)
Sec. 18-10. (Repealed).
(Source: P.A. 83-1362. Repealed by P.A. 94-1105, eff. 6-1-07.)

(105 ILCS 5/18-11) (from Ch. 122, par. 18-11)
Sec. 18-11. Payment of claims.
(a) With respect to payments for each fiscal year before fiscal year 2009, except payments for the period of June 1982 through July 1983 and payments for fiscal year 1994, as soon as may be after the 10th and 20th days of each of the months of August through the following July, if moneys are available in the common school fund in the State treasury for payments under Sections 18-8.05 through 18-9, the State Comptroller shall draw his warrants upon the State Treasurer as directed by the State Board of Education pursuant to Section 2-3.17b and in accordance with the transfers from the General Revenue Fund to the Common School Fund as specified in Section 8a of the State Finance Act.
Each such semimonthly warrant shall be in an amount equal to 1/24 of the total amount to be distributed to school districts for the fiscal year. The amount of payments made in July of each year shall be considered as payments for claims covering the school year that commenced during the immediately preceding calendar year. If the payments provided for under Sections 18-8.05 through 18-9 have been assigned as security for State aid anticipation certificates pursuant to Section 18-18, the State Board of Education shall pay the appropriate amount of the payment, as specified in the notification required by Section 18-18, directly to the assignee.
(a-5) With respect to payments made under Sections 18-8.05 through 18-10 of this Code for fiscal year 2009 and each fiscal year thereafter, as soon as may be after the 10th and 20th days of each of the months of August through the following June, if moneys are available in the Common School Fund in the State treasury for payments under Sections 18-8.05 through 18-10 of this Code, the State Comptroller shall draw his or her warrants upon the State Treasurer as directed by the State Board of Education pursuant to Section 2-3.17b of this Code and in accordance with the transfers from the General Revenue Fund to the Common School Fund as specified in Section 8a of the State Finance Act.
Each such semimonthly warrant shall be in an amount equal to 1/22 of the total amount to be distributed to school districts for the fiscal year. If the payments provided for under Sections 18-8.05 through 18-10 of this Code have been assigned as security for State aid anticipation certificates pursuant to Section 18-18 of this Code, then the State Board of Education shall pay the appropriate amount of the payment, as specified in the notification required by Section 18-18 of this Code, directly to the assignee.
(b) (Blank).
(c) (Blank).
(Source: P.A. 94-1105, eff. 6-1-07; 95-496, eff. 8-28-07; 95-835, eff. 8-15-08.)

(105 ILCS 5/18-12) (from Ch. 122, par. 18-12)
(Text of Section from P.A. 100-28)
Sec. 18-12. Dates for filing State aid claims. The school board of each school district, a regional office of education, a laboratory school, or a State-authorized charter school shall require teachers, principals, or superintendents to furnish from records kept by them such data as it needs in preparing and certifying to the State Superintendent of Education its report of claims provided in Section 18-8.05 of this Code. The claim shall be based on the latest available equalized assessed valuation and tax rates, as provided in Section 18-8.05, shall use the average daily attendance as determined by the method outlined in Section 18-8.05, and shall be certified and filed with the State Superintendent of Education by June 21 for districts and State-authorized charter schools with an official school calendar end date before June 15 or within 2 weeks following the official school calendar end date for districts, regional offices of education, laboratory schools, or State-authorized charter schools with a school year end date of June 15 or later. Failure to so file by these deadlines constitutes a forfeiture of the right to receive payment by the State until such claim is filed. The State Superintendent of Education shall voucher for payment those claims to the State Comptroller as provided in Section 18-11.
Except as otherwise provided in this Section, if any school district fails to provide the minimum school term specified in Section 10-19, the State aid claim for that year shall be reduced by the State Superintendent of Education in an amount equivalent to 1/176 or .56818% for each day less than the number of days required by this Code.
If the State Superintendent of Education determines that the failure to provide the minimum school term was occasioned by an act or acts of God, or was occasioned by conditions beyond the control of the school district which posed a hazardous threat to the health and safety of pupils, the State aid claim need not be reduced.
If a school district is precluded from providing the minimum hours of instruction required for a full day of attendance due to (A) an adverse weather condition, (B) a condition beyond the control of the school district that poses a hazardous threat to the health and safety of students, or (C) beginning with the 2016-2017 school year, the utilization of the school district's facilities for not more than 2 school days per school year by local or county authorities for the purpose of holding a memorial or funeral services in remembrance of a community member, then the partial day of attendance may be counted if (i) the school district has provided at least one hour of instruction prior to the closure of the school district, (ii) a school building has provided at least one hour of instruction prior to the closure of the school building, or (iii) the normal start time of the school district is delayed.
If, prior to providing any instruction, a school district must close one or more but not all school buildings after consultation with a local emergency response agency or due to a condition beyond the control of the school district, then the school district may claim attendance for up to 2 school days based on the average attendance of the 3 school days immediately preceding the closure of the affected school building or, if approved by the State Board of Education, utilize the provisions of an e-learning program for the affected school building as prescribed in Section 10-20.56 of this Code. The partial or no day of attendance described in this Section and the reasons therefore shall be certified within a month of the closing or delayed start by the school district superintendent to the regional superintendent of schools for forwarding to the State Superintendent of Education for approval.
Other than the utilization of any e-learning days as prescribed in Section 10-20.56 of this Code, no exception to the requirement of providing a minimum school term may be approved by the State Superintendent of Education pursuant to this Section unless a school district has first used all emergency days provided for in its regular calendar.
If the State Superintendent of Education declares that an energy shortage exists during any part of the school year for the State or a designated portion of the State, a district may operate the school attendance centers within the district 4 days of the week during the time of the shortage by extending each existing school day by one clock hour of school work, and the State aid claim shall not be reduced, nor shall the employees of that district suffer any reduction in salary or benefits as a result thereof. A district may operate all attendance centers on this revised schedule, or may apply the schedule to selected attendance centers, taking into consideration such factors as pupil transportation schedules and patterns and sources of energy for individual attendance centers.
Electronically submitted State aid claims shall be submitted by duly authorized district individuals over a secure network that is password protected. The electronic submission of a State aid claim must be accompanied with an affirmation that all of the provisions of Sections 18-8.05, 10-22.5, and 24-4 of this Code are met in all respects.
(Source: P.A. 99-194, eff. 7-30-15; 99-657, eff. 7-28-16; 100-28, eff. 8-4-17.)

(Text of Section from P.A. 100-465)
Sec. 18-12. Dates for filing State aid claims. The school board of each school district, a regional office of education, a laboratory school, or a State-authorized charter school shall require teachers, principals, or superintendents to furnish from records kept by them such data as it needs in preparing and certifying to the State Superintendent of Education its report of claims provided in Section 18-8.05 of this Code. The claim shall be based on the latest available equalized assessed valuation and tax rates, as provided in Section 18-8.05 or 18-8.15, shall use the average daily attendance as determined by the method outlined in Section 18-8.05 or 18-8.15, and shall be certified and filed with the State Superintendent of Education by June 21 for districts and State-authorized charter schools with an official school calendar end date before June 15 or within 2 weeks following the official school calendar end date for districts, regional offices of education, laboratory schools, or State-authorized charter schools with a school year end date of June 15 or later. Failure to so file by these deadlines constitutes a forfeiture of the right to receive payment by the State until such claim is filed. The State Superintendent of Education shall voucher for payment those claims to the State Comptroller as provided in Section 18-11.
Except as otherwise provided in this Section, if any school district fails to provide the minimum school term specified in Section 10-19, the State aid claim for that year shall be reduced by the State Superintendent of Education in an amount equivalent to 1/176 or .56818% for each day less than the number of days required by this Code.
If the State Superintendent of Education determines that the failure to provide the minimum school term was occasioned by an act or acts of God, or was occasioned by conditions beyond the control of the school district which posed a hazardous threat to the health and safety of pupils, the State aid claim need not be reduced.
If a school district is precluded from providing the minimum hours of instruction required for a full day of attendance due to an adverse weather condition or a condition beyond the control of the school district that poses a hazardous threat to the health and safety of students, then the partial day of attendance may be counted if (i) the school district has provided at least one hour of instruction prior to the closure of the school district, (ii) a school building has provided at least one hour of instruction prior to the closure of the school building, or (iii) the normal start time of the school district is delayed.
If, prior to providing any instruction, a school district must close one or more but not all school buildings after consultation with a local emergency response agency or due to a condition beyond the control of the school district, then the school district may claim attendance for up to 2 school days based on the average attendance of the 3 school days immediately preceding the closure of the affected school building or, if approved by the State Board of Education, utilize the provisions of an e-learning program for the affected school building as prescribed in Section 10-20.56 of this Code. The partial or no day of attendance described in this Section and the reasons therefore shall be certified within a month of the closing or delayed start by the school district superintendent to the regional superintendent of schools for forwarding to the State Superintendent of Education for approval.
Other than the utilization of any e-learning days as prescribed in Section 10-20.56 of this Code, no exception to the requirement of providing a minimum school term may be approved by the State Superintendent of Education pursuant to this Section unless a school district has first used all emergency days provided for in its regular calendar.
If the State Superintendent of Education declares that an energy shortage exists during any part of the school year for the State or a designated portion of the State, a district may operate the school attendance centers within the district 4 days of the week during the time of the shortage by extending each existing school day by one clock hour of school work, and the State aid claim shall not be reduced, nor shall the employees of that district suffer any reduction in salary or benefits as a result thereof. A district may operate all attendance centers on this revised schedule, or may apply the schedule to selected attendance centers, taking into consideration such factors as pupil transportation schedules and patterns and sources of energy for individual attendance centers.
Electronically submitted State aid claims shall be submitted by duly authorized district individuals over a secure network that is password protected. The electronic submission of a State aid claim must be accompanied with an affirmation that all of the provisions of Sections 18-8.05, 10-22.5, and 24-4 of this Code are met in all respects.
(Source: P.A. 99-194, eff. 7-30-15; 99-657, eff. 7-28-16; 100-465, eff. 8-31-17.)

(105 ILCS 5/18-12.5)
Sec. 18-12.5. State aid claims during health emergencies. After consultation with a local health department, if a school district closes one or more recognized school buildings, but not all buildings, during a public health emergency, as determined by the State Board of Education in consultation with the Illinois Department of Public Health, the district may claim a full day of attendance for those days based on the average of the 3 school days of attendance immediately preceding the closure of the school building. Attendance for those days may be claimed only if the school building was scheduled to be in operation on those days. The partial or no day of attendance and the reasons thereof shall be certified, as prescribed by the State Board of Education, within a month after the closing by the school district superintendent to the regional superintendent of schools for forwarding to the State Superintendent of Education for approval.
This Section is applicable beginning April 1, 2009 and only if a school district closes a building or buildings, but not the entire district, which must be done in accordance with Section 18-12 of this Code.
(Source: P.A. 96-689, eff. 8-25-09.)

(105 ILCS 5/18-13) (from Ch. 122, par. 18-13)
Sec. 18-13. Notice to school officers of amount in treasurer's hands.
On or before September 30 of each year the county collectors, county superintendents of schools, township collectors, and all other persons paying money into the hands of school treasurers for school purposes, shall notify in writing the presidents of school trustees and clerks or secretaries of school boards of the amount paid into the treasurer's hands and the date of payment.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/18-14) (from Ch. 122, par. 18-14)
Sec. 18-14. Apportionment of county fund. The regional superintendent of schools shall apportion and distribute under rules prescribed by the State Board of Education, the principal of the county fund to the townships and parts of townships in his region in the manner prescribed for distribution of the State school fund among the counties by Sections 18-8 to 18-9. The principal of the county fund so distributed shall be added to the principal of the township fund of the townships and parts of townships in his region. The interest, rents, issues and profits arising and accruing from the principal of the county fund shall be distributed to the townships and parts of townships in his region as required by the provisions of this Act.
(Source: P.A. 81-1508.)

(105 ILCS 5/18-15) (from Ch. 122, par. 18-15)
Sec. 18-15. Township loanable fund-Distribution of income.
All bonds, notes, mortgages, moneys and effects which have accrued or may accrue from the sale of Section 16 of the common school lands of any township, or from the sale of any real estate or other property taken on any judgment or for any debt due to the principal of any township fund, and all other funds which have been or may be carried to and made part of the principal of any township fund, shall constitute the principal of the township fund; and no part thereof shall be distributed or expended for any purpose, except upon liquidation of the fund but shall be loaned and held to use, rent or profit, as provided by law. The interest, rents, issues and profits arising and accruing from the principal of any township fund shall be used in the manner and at the times provided by this Act.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/18-17)
Sec. 18-17. (Repealed).
(Source: P.A. 96-1403, eff. 7-29-10. Repealed by P.A. 97-570, eff. 8-25-11.)

(105 ILCS 5/18-18) (from Ch. 122, par. 18-18)
Sec. 18-18. The board of education of any school district may borrow money by contracting or entering into loan agreements and may evidence such borrowings by the issuance of State aid anticipation certificates. Such certificates may be issued without submission to the electors of the school district or city for approval of the question of the issuance of such certificates. Such certificates shall bear interest or discount to maturity at a rate not to exceed the rate permissible for such board's full faith and credit general obligation notes and shall mature in such a manner so that no such certificates shall be outstanding for more than 13 months. State aid anticipation certificates shall be payable solely from payments to be made at any time, whether made before or after August 1, of any year, pursuant to this Article 18 and may be secured by assignment of such payments with the assignee receiving such payments directly from the State Superintendent of Education. Prior to the issuance of any such certificates the State Superintendent of Education shall certify the appropriated amount of State aid to be paid the district in the current fiscal year. The amount of certificates to be issued shall not exceed 75% of the amounts of State aid certified by the State Superintendent of Education after subtracting the amount of funds available for transfer from the district's working cash fund in anticipation of State aid to be paid such district pursuant to this Article 18. The amount of State aid anticipation certificates shall not be counted as indebtedness of the district for purposes of any debt limits nor are such certificates full faith and credit general obligation notes or tax anticipation warrants; provided, however, that the total amount of State aid anticipation certificates, general obligation notes and tax anticipation warrants outstanding for any fiscal year may not exceed 85% of the taxes levied by the district for that year.
Any school district may borrow up to 100% of the amount of State aid to be received in July, as certified by the State Superintendent of Education. Such anticipation certificates shall be repaid not later than August 1 from State aid payments received in July.
Whenever the board of a district desires to issue such State aid anticipation certificates as herein authorized, it shall adopt a resolution designating the purposes for which the proceeds of the certificates are to be expended and fixing the amount of the certificates proposed to be issued, the maturity thereof, and optional provisions, if any, and the rate of interest or discount to maturity thereon. Such resolution may provide for the appointment of a trustee, which may be any trust company or bank having the power of a trust company within the State, and for the establishment of such funds or accounts to be maintained by such trustee as the school district shall deem necessary to provide for the security and payment of the certificates. If such resolution provides for the appointment of a trustee, such trustee shall be considered the assignee of any payments assigned by the school district pursuant to such resolution and this Section. Any amounts paid by the State Superintendent of Education to such trustee as assignee pursuant to Section 18-11 shall be deposited in the funds or accounts established pursuant to such resolution, and shall be held by such trustee in trust for the benefit of the holders of the certificates, and such holders shall have a lien on and a security interest in such funds or accounts so long as the certificates remain outstanding and unpaid. Except as provided otherwise in this Section, such amounts shall be used solely for the payment of certificates at maturity and shall not be used for any other purpose so long as the certificates remain outstanding and unpaid. Pending such application such amounts shall be invested by such trustee in investments of the kind specified in the Public Funds Investment Act. Upon payment in full of the certificates, any amounts held by such trustee, including earnings on investments not used for payment of the certificates, shall be paid to such district.
Said certificates shall be issued in the corporate name of the school district. They shall be signed by the president and secretary of said board. They shall be sold by the board upon such terms as may be approved by the board, and the proceeds thereof shall be received by the treasurer and expended by the board for the purposes provided in the resolution authorizing any such certificates.
Upon the issuance of said certificates, the board shall give written notification to the appropriate regional superintendent and the State Superintendent of Education of the issuance of the certificates and the terms thereof, including, but not limited to, any assignment of State aid payments made pursuant to this Section, the name and address of each assignee, the amounts and dates of the payments to be made by the State Superintendent of Education directly to each assignee under Section 18-11, the amount of the certificates held by each assignee and the maturity date of the certificates.
(Source: P.A. 87-839; 87-1215; 88-641, eff. 9-9-94.)

(105 ILCS 5/18-19) (from Ch. 122, par. 18-19)
Sec. 18-19. The State Board of Education may make distributions of monies from the Education Assistance Fund, pursuant to appropriation, in addition to such sums as may have been otherwise appropriated for the same purpose, for any of the purposes set forth in this Article, subject to the same terms and conditions that apply to distributions under the several sections of this Article, respectively.
(Source: P.A. 86-18.)

(105 ILCS 5/18-20) (from Ch. 122, par. 18-20)
Sec. 18-20. Borrowing authority. When an educational program is operated by a regional superintendent or an entity such as an educational service center, special education cooperative, joint agreement, or intergovernmental agreement, and the program receives State categorical or grant payments from the State Comptroller and a financial hardship exists, then the entity may borrow an amount up to 50% of the State payments that are due and payable, as certified by the State Superintendent, provided the terms of the loan shall not include interest in excess of that provided for by the Bond Authorization Act and further provided that the principal and interest of a loan shall be repaid from the categorical or grant payments immediately upon receipt of those payments.
(Source: P.A. 86-1487; 87-1168.)



Article 19 - Debt Limitation - Bonds - Territory Liable - Refunding Bonds

(105 ILCS 5/Art. 19 heading)

(105 ILCS 5/prec. Sec. 19-1 heading)

(105 ILCS 5/19-1)
(Text of Section from P.A. 100-503)
Sec. 19-1. Debt limitations of school districts.
(a) School districts shall not be subject to the provisions limiting their indebtedness prescribed in the Local Government Debt Limitation Act.
No school districts maintaining grades K through 8 or 9 through 12 shall become indebted in any manner or for any purpose to an amount, including existing indebtedness, in the aggregate exceeding 6.9% on the value of the taxable property therein to be ascertained by the last assessment for State and county taxes or, until January 1, 1983, if greater, the sum that is produced by multiplying the school district's 1978 equalized assessed valuation by the debt limitation percentage in effect on January 1, 1979, previous to the incurring of such indebtedness.
No school districts maintaining grades K through 12 shall become indebted in any manner or for any purpose to an amount, including existing indebtedness, in the aggregate exceeding 13.8% on the value of the taxable property therein to be ascertained by the last assessment for State and county taxes or, until January 1, 1983, if greater, the sum that is produced by multiplying the school district's 1978 equalized assessed valuation by the debt limitation percentage in effect on January 1, 1979, previous to the incurring of such indebtedness.
No partial elementary unit district, as defined in Article 11E of this Code, shall become indebted in any manner or for any purpose in an amount, including existing indebtedness, in the aggregate exceeding 6.9% of the value of the taxable property of the entire district, to be ascertained by the last assessment for State and county taxes, plus an amount, including existing indebtedness, in the aggregate exceeding 6.9% of the value of the taxable property of that portion of the district included in the elementary and high school classification, to be ascertained by the last assessment for State and county taxes. Moreover, no partial elementary unit district, as defined in Article 11E of this Code, shall become indebted on account of bonds issued by the district for high school purposes in the aggregate exceeding 6.9% of the value of the taxable property of the entire district, to be ascertained by the last assessment for State and county taxes, nor shall the district become indebted on account of bonds issued by the district for elementary purposes in the aggregate exceeding 6.9% of the value of the taxable property for that portion of the district included in the elementary and high school classification, to be ascertained by the last assessment for State and county taxes.
Notwithstanding the provisions of any other law to the contrary, in any case in which the voters of a school district have approved a proposition for the issuance of bonds of such school district at an election held prior to January 1, 1979, and all of the bonds approved at such election have not been issued, the debt limitation applicable to such school district during the calendar year 1979 shall be computed by multiplying the value of taxable property therein, including personal property, as ascertained by the last assessment for State and county taxes, previous to the incurring of such indebtedness, by the percentage limitation applicable to such school district under the provisions of this subsection (a).
(a-5) After January 1, 2018, no school district may issue bonds under Sections 19-2 through 19-7 of this Code and rely on an exception to the debt limitations in this Section unless it has complied with the requirements of Section 21 of the Bond Issue Notification Act and the bonds have been approved by referendum.
(b) Notwithstanding the debt limitation prescribed in subsection (a) of this Section, additional indebtedness may be incurred in an amount not to exceed the estimated cost of acquiring or improving school sites or constructing and equipping additional building facilities under the following conditions:
(1) Whenever the enrollment of students for the next

school year is estimated by the board of education to increase over the actual present enrollment by not less than 35% or by not less than 200 students or the actual present enrollment of students has increased over the previous school year by not less than 35% or by not less than 200 students and the board of education determines that additional school sites or building facilities are required as a result of such increase in enrollment; and

(2) When the Regional Superintendent of Schools

having jurisdiction over the school district and the State Superintendent of Education concur in such enrollment projection or increase and approve the need for such additional school sites or building facilities and the estimated cost thereof; and

(3) When the voters in the school district approve a

proposition for the issuance of bonds for the purpose of acquiring or improving such needed school sites or constructing and equipping such needed additional building facilities at an election called and held for that purpose. Notice of such an election shall state that the amount of indebtedness proposed to be incurred would exceed the debt limitation otherwise applicable to the school district. The ballot for such proposition shall state what percentage of the equalized assessed valuation will be outstanding in bonds if the proposed issuance of bonds is approved by the voters; or

(4) Notwithstanding the provisions of paragraphs (1)

through (3) of this subsection (b), if the school board determines that additional facilities are needed to provide a quality educational program and not less than 2/3 of those voting in an election called by the school board on the question approve the issuance of bonds for the construction of such facilities, the school district may issue bonds for this purpose; or

(5) Notwithstanding the provisions of paragraphs (1)

through (3) of this subsection (b), if (i) the school district has previously availed itself of the provisions of paragraph (4) of this subsection (b) to enable it to issue bonds, (ii) the voters of the school district have not defeated a proposition for the issuance of bonds since the referendum described in paragraph (4) of this subsection (b) was held, (iii) the school board determines that additional facilities are needed to provide a quality educational program, and (iv) a majority of those voting in an election called by the school board on the question approve the issuance of bonds for the construction of such facilities, the school district may issue bonds for this purpose.

In no event shall the indebtedness incurred pursuant to this subsection (b) and the existing indebtedness of the school district exceed 15% of the value of the taxable property therein to be ascertained by the last assessment for State and county taxes, previous to the incurring of such indebtedness or, until January 1, 1983, if greater, the sum that is produced by multiplying the school district's 1978 equalized assessed valuation by the debt limitation percentage in effect on January 1, 1979.
The indebtedness provided for by this subsection (b) shall be in addition to and in excess of any other debt limitation.
(c) Notwithstanding the debt limitation prescribed in subsection (a) of this Section, in any case in which a public question for the issuance of bonds of a proposed school district maintaining grades kindergarten through 12 received at least 60% of the valid ballots cast on the question at an election held on or prior to November 8, 1994, and in which the bonds approved at such election have not been issued, the school district pursuant to the requirements of Section 11A-10 (now repealed) may issue the total amount of bonds approved at such election for the purpose stated in the question.
(d) Notwithstanding the debt limitation prescribed in subsection (a) of this Section, a school district that meets all the criteria set forth in paragraphs (1) and (2) of this subsection (d) may incur an additional indebtedness in an amount not to exceed $4,500,000, even though the amount of the additional indebtedness authorized by this subsection (d), when incurred and added to the aggregate amount of indebtedness of the district existing immediately prior to the district incurring the additional indebtedness authorized by this subsection (d), causes the aggregate indebtedness of the district to exceed the debt limitation otherwise applicable to that district under subsection (a):
(1) The additional indebtedness authorized by this

subsection (d) is incurred by the school district through the issuance of bonds under and in accordance with Section 17-2.11a for the purpose of replacing a school building which, because of mine subsidence damage, has been closed as provided in paragraph (2) of this subsection (d) or through the issuance of bonds under and in accordance with Section 19-3 for the purpose of increasing the size of, or providing for additional functions in, such replacement school buildings, or both such purposes.

(2) The bonds issued by the school district as

provided in paragraph (1) above are issued for the purposes of construction by the school district of a new school building pursuant to Section 17-2.11, to replace an existing school building that, because of mine subsidence damage, is closed as of the end of the 1992-93 school year pursuant to action of the regional superintendent of schools of the educational service region in which the district is located under Section 3-14.22 or are issued for the purpose of increasing the size of, or providing for additional functions in, the new school building being constructed to replace a school building closed as the result of mine subsidence damage, or both such purposes.

(e) (Blank).
(f) Notwithstanding the provisions of subsection (a) of this Section or of any other law, bonds in not to exceed the aggregate amount of $5,500,000 and issued by a school district meeting the following criteria shall not be considered indebtedness for purposes of any statutory limitation and may be issued in an amount or amounts, including existing indebtedness, in excess of any heretofore or hereafter imposed statutory limitation as to indebtedness:
(1) At the time of the sale of such bonds, the board

of education of the district shall have determined by resolution that the enrollment of students in the district is projected to increase by not less than 7% during each of the next succeeding 2 school years.

(2) The board of education shall also determine by

resolution that the improvements to be financed with the proceeds of the bonds are needed because of the projected enrollment increases.

(3) The board of education shall also determine by

resolution that the projected increases in enrollment are the result of improvements made or expected to be made to passenger rail facilities located in the school district.

Notwithstanding the provisions of subsection (a) of this Section or of any other law, a school district that has availed itself of the provisions of this subsection (f) prior to July 22, 2004 (the effective date of Public Act 93-799) may also issue bonds approved by referendum up to an amount, including existing indebtedness, not exceeding 25% of the equalized assessed value of the taxable property in the district if all of the conditions set forth in items (1), (2), and (3) of this subsection (f) are met.
(g) Notwithstanding the provisions of subsection (a) of this Section or any other law, bonds in not to exceed an aggregate amount of 25% of the equalized assessed value of the taxable property of a school district and issued by a school district meeting the criteria in paragraphs (i) through (iv) of this subsection shall not be considered indebtedness for purposes of any statutory limitation and may be issued pursuant to resolution of the school board in an amount or amounts, including existing indebtedness, in excess of any statutory limitation of indebtedness heretofore or hereafter imposed:
(i) The bonds are issued for the purpose of

constructing a new high school building to replace two adjacent existing buildings which together house a single high school, each of which is more than 65 years old, and which together are located on more than 10 acres and less than 11 acres of property.

(ii) At the time the resolution authorizing the

issuance of the bonds is adopted, the cost of constructing a new school building to replace the existing school building is less than 60% of the cost of repairing the existing school building.

(iii) The sale of the bonds occurs before July 1,

1997.

(iv) The school district issuing the bonds is a unit

school district located in a county of less than 70,000 and more than 50,000 inhabitants, which has an average daily attendance of less than 1,500 and an equalized assessed valuation of less than $29,000,000.

(h) Notwithstanding any other provisions of this Section or the provisions of any other law, until January 1, 1998, a community unit school district maintaining grades K through 12 may issue bonds up to an amount, including existing indebtedness, not exceeding 27.6% of the equalized assessed value of the taxable property in the district, if all of the following conditions are met:
(i) The school district has an equalized assessed

valuation for calendar year 1995 of less than $24,000,000;

(ii) The bonds are issued for the capital

improvement, renovation, rehabilitation, or replacement of existing school buildings of the district, all of which buildings were originally constructed not less than 40 years ago;

(iii) The voters of the district approve a

proposition for the issuance of the bonds at a referendum held after March 19, 1996; and

(iv) The bonds are issued pursuant to Sections 19-2

through 19-7 of this Code.

(i) Notwithstanding any other provisions of this Section or the provisions of any other law, until January 1, 1998, a community unit school district maintaining grades K through 12 may issue bonds up to an amount, including existing indebtedness, not exceeding 27% of the equalized assessed value of the taxable property in the district, if all of the following conditions are met:
(i) The school district has an equalized assessed

valuation for calendar year 1995 of less than $44,600,000;

(ii) The bonds are issued for the capital

improvement, renovation, rehabilitation, or replacement of existing school buildings of the district, all of which existing buildings were originally constructed not less than 80 years ago;

(iii) The voters of the district approve a

proposition for the issuance of the bonds at a referendum held after December 31, 1996; and

(iv) The bonds are issued pursuant to Sections 19-2

through 19-7 of this Code.

(j) Notwithstanding any other provisions of this Section or the provisions of any other law, until January 1, 1999, a community unit school district maintaining grades K through 12 may issue bonds up to an amount, including existing indebtedness, not exceeding 27% of the equalized assessed value of the taxable property in the district if all of the following conditions are met:
(i) The school district has an equalized assessed

valuation for calendar year 1995 of less than $140,000,000 and a best 3 months average daily attendance for the 1995-96 school year of at least 2,800;

(ii) The bonds are issued to purchase a site and

build and equip a new high school, and the school district's existing high school was originally constructed not less than 35 years prior to the sale of the bonds;

(iii) At the time of the sale of the bonds, the board

of education determines by resolution that a new high school is needed because of projected enrollment increases;

(iv) At least 60% of those voting in an election held

after December 31, 1996 approve a proposition for the issuance of the bonds; and

(v) The bonds are issued pursuant to Sections 19-2

through 19-7 of this Code.

(k) Notwithstanding the debt limitation prescribed in subsection (a) of this Section, a school district that meets all the criteria set forth in paragraphs (1) through (4) of this subsection (k) may issue bonds to incur an additional indebtedness in an amount not to exceed $4,000,000 even though the amount of the additional indebtedness authorized by this subsection (k), when incurred and added to the aggregate amount of indebtedness of the school district existing immediately prior to the school district incurring such additional indebtedness, causes the aggregate indebtedness of the school district to exceed or increases the amount by which the aggregate indebtedness of the district already exceeds the debt limitation otherwise applicable to that school district under subsection (a):
(1) the school district is located in 2 counties, and

a referendum to authorize the additional indebtedness was approved by a majority of the voters of the school district voting on the proposition to authorize that indebtedness;

(2) the additional indebtedness is for the purpose of

financing a multi-purpose room addition to the existing high school;

(3) the additional indebtedness, together with the

existing indebtedness of the school district, shall not exceed 17.4% of the value of the taxable property in the school district, to be ascertained by the last assessment for State and county taxes; and

(4) the bonds evidencing the additional indebtedness

are issued, if at all, within 120 days of August 14, 1998 (the effective date of Public Act 90-757).

(l) Notwithstanding any other provisions of this Section or the provisions of any other law, until January 1, 2000, a school district maintaining grades kindergarten through 8 may issue bonds up to an amount, including existing indebtedness, not exceeding 15% of the equalized assessed value of the taxable property in the district if all of the following conditions are met:
(i) the district has an equalized assessed valuation

for calendar year 1996 of less than $10,000,000;

(ii) the bonds are issued for capital improvement,

renovation, rehabilitation, or replacement of one or more school buildings of the district, which buildings were originally constructed not less than 70 years ago;

(iii) the voters of the district approve a

proposition for the issuance of the bonds at a referendum held on or after March 17, 1998; and

(iv) the bonds are issued pursuant to Sections 19-2

through 19-7 of this Code.

(m) Notwithstanding any other provisions of this Section or the provisions of any other law, until January 1, 1999, an elementary school district maintaining grades K through 8 may issue bonds up to an amount, excluding existing indebtedness, not exceeding 18% of the equalized assessed value of the taxable property in the district, if all of the following conditions are met:
(i) The school district has an equalized assessed

valuation for calendar year 1995 or less than $7,700,000;

(ii) The school district operates 2 elementary

attendance centers that until 1976 were operated as the attendance centers of 2 separate and distinct school districts;

(iii) The bonds are issued for the construction of a

new elementary school building to replace an existing multi-level elementary school building of the school district that is not accessible at all levels and parts of which were constructed more than 75 years ago;

(iv) The voters of the school district approve a

proposition for the issuance of the bonds at a referendum held after July 1, 1998; and

(v) The bonds are issued pursuant to Sections 19-2

through 19-7 of this Code.

(n) Notwithstanding the debt limitation prescribed in subsection (a) of this Section or any other provisions of this Section or of any other law, a school district that meets all of the criteria set forth in paragraphs (i) through (vi) of this subsection (n) may incur additional indebtedness by the issuance of bonds in an amount not exceeding the amount certified by the Capital Development Board to the school district as provided in paragraph (iii) of this subsection (n), even though the amount of the additional indebtedness so authorized, when incurred and added to the aggregate amount of indebtedness of the district existing immediately prior to the district incurring the additional indebtedness authorized by this subsection (n), causes the aggregate indebtedness of the district to exceed the debt limitation otherwise applicable by law to that district:
(i) The school district applies to the State Board of

Education for a school construction project grant and submits a district facilities plan in support of its application pursuant to Section 5-20 of the School Construction Law.

(ii) The school district's application and facilities

plan are approved by, and the district receives a grant entitlement for a school construction project issued by, the State Board of Education under the School Construction Law.

(iii) The school district has exhausted its bonding

capacity or the unused bonding capacity of the district is less than the amount certified by the Capital Development Board to the district under Section 5-15 of the School Construction Law as the dollar amount of the school construction project's cost that the district will be required to finance with non-grant funds in order to receive a school construction project grant under the School Construction Law.

(iv) The bonds are issued for a "school construction

project", as that term is defined in Section 5-5 of the School Construction Law, in an amount that does not exceed the dollar amount certified, as provided in paragraph (iii) of this subsection (n), by the Capital Development Board to the school district under Section 5-15 of the School Construction Law.

(v) The voters of the district approve a proposition

for the issuance of the bonds at a referendum held after the criteria specified in paragraphs (i) and (iii) of this subsection (n) are met.

(vi) The bonds are issued pursuant to Sections 19-2

through 19-7 of the School Code.

(o) Notwithstanding any other provisions of this Section or the provisions of any other law, until November 1, 2007, a community unit school district maintaining grades K through 12 may issue bonds up to an amount, including existing indebtedness, not exceeding 20% of the equalized assessed value of the taxable property in the district if all of the following conditions are met:
(i) the school district has an equalized assessed

valuation for calendar year 2001 of at least $737,000,000 and an enrollment for the 2002-2003 school year of at least 8,500;

(ii) the bonds are issued to purchase school sites,

build and equip a new high school, build and equip a new junior high school, build and equip 5 new elementary schools, and make technology and other improvements and additions to existing schools;

(iii) at the time of the sale of the bonds, the board

of education determines by resolution that the sites and new or improved facilities are needed because of projected enrollment increases;

(iv) at least 57% of those voting in a general

election held prior to January 1, 2003 approved a proposition for the issuance of the bonds; and

(v) the bonds are issued pursuant to Sections 19-2

through 19-7 of this Code.

(p) Notwithstanding any other provisions of this Section or the provisions of any other law, a community unit school district maintaining grades K through 12 may issue bonds up to an amount, including indebtedness, not exceeding 27% of the equalized assessed value of the taxable property in the district if all of the following conditions are met:
(i) The school district has an equalized assessed

valuation for calendar year 2001 of at least $295,741,187 and a best 3 months' average daily attendance for the 2002-2003 school year of at least 2,394.

(ii) The bonds are issued to build and equip 3

elementary school buildings; build and equip one middle school building; and alter, repair, improve, and equip all existing school buildings in the district.

(iii) At the time of the sale of the bonds, the

board of education determines by resolution that the project is needed because of expanding growth in the school district and a projected enrollment increase.

(iv) The bonds are issued pursuant to Sections 19-2

through 19-7 of this Code.

(p-5) Notwithstanding any other provisions of this Section or the provisions of any other law, bonds issued by a community unit school district maintaining grades K through 12 shall not be considered indebtedness for purposes of any statutory limitation and may be issued in an amount or amounts, including existing indebtedness, in excess of any heretofore or hereafter imposed statutory limitation as to indebtedness, if all of the following conditions are met:
(i) For each of the 4 most recent years, residential

property comprises more than 80% of the equalized assessed valuation of the district.

(ii) At least 2 school buildings that were

constructed 40 or more years prior to the issuance of the bonds will be demolished and will be replaced by new buildings or additions to one or more existing buildings.

(iii) Voters of the district approve a proposition

for the issuance of the bonds at a regularly scheduled election.

(iv) At the time of the sale of the bonds, the

school board determines by resolution that the new buildings or building additions are needed because of an increase in enrollment projected by the school board.

(v) The principal amount of the bonds, including

existing indebtedness, does not exceed 25% of the equalized assessed value of the taxable property in the district.

(vi) The bonds are issued prior to January 1, 2007,

pursuant to Sections 19-2 through 19-7 of this Code.

(p-10) Notwithstanding any other provisions of this Section or the provisions of any other law, bonds issued by a community consolidated school district maintaining grades K through 8 shall not be considered indebtedness for purposes of any statutory limitation and may be issued in an amount or amounts, including existing indebtedness, in excess of any heretofore or hereafter imposed statutory limitation as to indebtedness, if all of the following conditions are met:
(i) For each of the 4 most recent years, residential

and farm property comprises more than 80% of the equalized assessed valuation of the district.

(ii) The bond proceeds are to be used to acquire and

improve school sites and build and equip a school building.

(iii) Voters of the district approve a proposition

for the issuance of the bonds at a regularly scheduled election.

(iv) At the time of the sale of the bonds, the

school board determines by resolution that the school sites and building additions are needed because of an increase in enrollment projected by the school board.

(v) The principal amount of the bonds, including

existing indebtedness, does not exceed 20% of the equalized assessed value of the taxable property in the district.

(vi) The bonds are issued prior to January 1, 2007,

pursuant to Sections 19-2 through 19-7 of this Code.

(p-15) In addition to all other authority to issue bonds, the Oswego Community Unit School District Number 308 may issue bonds with an aggregate principal amount not to exceed $450,000,000, but only if all of the following conditions are met:
(i) The voters of the district have approved a

proposition for the bond issue at the general election held on November 7, 2006.

(ii) At the time of the sale of the bonds, the school

board determines, by resolution, that: (A) the building and equipping of the new high school building, new junior high school buildings, new elementary school buildings, early childhood building, maintenance building, transportation facility, and additions to existing school buildings, the altering, repairing, equipping, and provision of technology improvements to existing school buildings, and the acquisition and improvement of school sites, as the case may be, are required as a result of a projected increase in the enrollment of students in the district; and (B) the sale of bonds for these purposes is authorized by legislation that exempts the debt incurred on the bonds from the district's statutory debt limitation.

(iii) The bonds are issued, in one or more bond

issues, on or before November 7, 2011, but the aggregate principal amount issued in all such bond issues combined must not exceed $450,000,000.

(iv) The bonds are issued in accordance with this

Article 19.

(v) The proceeds of the bonds are used only to

accomplish those projects approved by the voters at the general election held on November 7, 2006.

The debt incurred on any bonds issued under this subsection (p-15) shall not be considered indebtedness for purposes of any statutory debt limitation.
(p-20) In addition to all other authority to issue bonds, the Lincoln-Way Community High School District Number 210 may issue bonds with an aggregate principal amount not to exceed $225,000,000, but only if all of the following conditions are met:
(i) The voters of the district have approved a

proposition for the bond issue at the general primary election held on March 21, 2006.

(ii) At the time of the sale of the bonds, the school

board determines, by resolution, that: (A) the building and equipping of the new high school buildings, the altering, repairing, and equipping of existing school buildings, and the improvement of school sites, as the case may be, are required as a result of a projected increase in the enrollment of students in the district; and (B) the sale of bonds for these purposes is authorized by legislation that exempts the debt incurred on the bonds from the district's statutory debt limitation.

(iii) The bonds are issued, in one or more bond

issues, on or before March 21, 2011, but the aggregate principal amount issued in all such bond issues combined must not exceed $225,000,000.

(iv) The bonds are issued in accordance with this

Article 19.

(v) The proceeds of the bonds are used only to

accomplish those projects approved by the voters at the primary election held on March 21, 2006.

The debt incurred on any bonds issued under this subsection (p-20) shall not be considered indebtedness for purposes of any statutory debt limitation.
(p-25) In addition to all other authority to issue bonds, Rochester Community Unit School District 3A may issue bonds with an aggregate principal amount not to exceed $18,500,000, but only if all of the following conditions are met:
(i) The voters of the district approve a proposition

for the bond issuance at the general primary election held in 2008.

(ii) At the time of the sale of the bonds, the school

board determines, by resolution, that: (A) the building and equipping of a new high school building; the addition of classrooms and support facilities at the high school, middle school, and elementary school; the altering, repairing, and equipping of existing school buildings; and the improvement of school sites, as the case may be, are required as a result of a projected increase in the enrollment of students in the district; and (B) the sale of bonds for these purposes is authorized by a law that exempts the debt incurred on the bonds from the district's statutory debt limitation.

(iii) The bonds are issued, in one or more bond

issues, on or before December 31, 2012, but the aggregate principal amount issued in all such bond issues combined must not exceed $18,500,000.

(iv) The bonds are issued in accordance with this

Article 19.

(v) The proceeds of the bonds are used to accomplish

only those projects approved by the voters at the primary election held in 2008.

The debt incurred on any bonds issued under this subsection (p-25) shall not be considered indebtedness for purposes of any statutory debt limitation.
(p-30) In addition to all other authority to issue bonds, Prairie Grove Consolidated School District 46 may issue bonds with an aggregate principal amount not to exceed $30,000,000, but only if all of the following conditions are met:
(i) The voters of the district approve a proposition

for the bond issuance at an election held in 2008.

(ii) At the time of the sale of the bonds, the school

board determines, by resolution, that (A) the building and equipping of a new school building and additions to existing school buildings are required as a result of a projected increase in the enrollment of students in the district and (B) the altering, repairing, and equipping of existing school buildings are required because of the age of the existing school buildings.

(iii) The bonds are issued, in one or more bond

issuances, on or before December 31, 2012; however, the aggregate principal amount issued in all such bond issuances combined must not exceed $30,000,000.

(iv) The bonds are issued in accordance with this

Article.

(v) The proceeds of the bonds are used to accomplish

only those projects approved by the voters at an election held in 2008.

The debt incurred on any bonds issued under this subsection (p-30) shall not be considered indebtedness for purposes of any statutory debt limitation.
(p-35) In addition to all other authority to issue bonds, Prairie Hill Community Consolidated School District 133 may issue bonds with an aggregate principal amount not to exceed $13,900,000, but only if all of the following conditions are met:
(i) The voters of the district approved a proposition

for the bond issuance at an election held on April 17, 2007.

(ii) At the time of the sale of the bonds, the school

board determines, by resolution, that (A) the improvement of the site of and the building and equipping of a school building are required as a result of a projected increase in the enrollment of students in the district and (B) the repairing and equipping of the Prairie Hill Elementary School building is required because of the age of that school building.

(iii) The bonds are issued, in one or more bond

issuances, on or before December 31, 2011, but the aggregate principal amount issued in all such bond issuances combined must not exceed $13,900,000.

(iv) The bonds are issued in accordance with this

Article.

(v) The proceeds of the bonds are used to accomplish

only those projects approved by the voters at an election held on April 17, 2007.

The debt incurred on any bonds issued under this subsection (p-35) shall not be considered indebtedness for purposes of any statutory debt limitation.
(p-40) In addition to all other authority to issue bonds, Mascoutah Community Unit District 19 may issue bonds with an aggregate principal amount not to exceed $55,000,000, but only if all of the following conditions are met:
(1) The voters of the district approve a proposition

for the bond issuance at a regular election held on or after November 4, 2008.

(2) At the time of the sale of the bonds, the school

board determines, by resolution, that (i) the building and equipping of a new high school building is required as a result of a projected increase in the enrollment of students in the district and the age and condition of the existing high school building, (ii) the existing high school building will be demolished, and (iii) the sale of bonds is authorized by statute that exempts the debt incurred on the bonds from the district's statutory debt limitation.

(3) The bonds are issued, in one or more bond

issuances, on or before December 31, 2011, but the aggregate principal amount issued in all such bond issuances combined must not exceed $55,000,000.

(4) The bonds are issued in accordance with this

Article.

(5) The proceeds of the bonds are used to accomplish

only those projects approved by the voters at a regular election held on or after November 4, 2008.

The debt incurred on any bonds issued under this subsection (p-40) shall not be considered indebtedness for purposes of any statutory debt limitation.
(p-45) Notwithstanding the provisions of subsection (a) of this Section or of any other law, bonds issued pursuant to Section 19-3.5 of this Code shall not be considered indebtedness for purposes of any statutory limitation if the bonds are issued in an amount or amounts, including existing indebtedness of the school district, not in excess of 18.5% of the value of the taxable property in the district to be ascertained by the last assessment for State and county taxes.
(p-50) Notwithstanding the provisions of subsection (a) of this Section or of any other law, bonds issued pursuant to Section 19-3.10 of this Code shall not be considered indebtedness for purposes of any statutory limitation if the bonds are issued in an amount or amounts, including existing indebtedness of the school district, not in excess of 43% of the value of the taxable property in the district to be ascertained by the last assessment for State and county taxes.
(p-55) In addition to all other authority to issue bonds, Belle Valley School District 119 may issue bonds with an aggregate principal amount not to exceed $47,500,000, but only if all of the following conditions are met:
(1) The voters of the district approve a proposition

for the bond issuance at an election held on or after April 7, 2009.

(2) Prior to the issuance of the bonds, the school

board determines, by resolution, that (i) the building and equipping of a new school building is required as a result of mine subsidence in an existing school building and because of the age and condition of another existing school building and (ii) the issuance of bonds is authorized by statute that exempts the debt incurred on the bonds from the district's statutory debt limitation.

(3) The bonds are issued, in one or more bond

issuances, on or before March 31, 2014, but the aggregate principal amount issued in all such bond issuances combined must not exceed $47,500,000.

(4) The bonds are issued in accordance with this

Article.

(5) The proceeds of the bonds are used to accomplish

only those projects approved by the voters at an election held on or after April 7, 2009.

The debt incurred on any bonds issued under this subsection (p-55) shall not be considered indebtedness for purposes of any statutory debt limitation. Bonds issued under this subsection (p-55) must mature within not to exceed 30 years from their date, notwithstanding any other law to the contrary.
(p-60) In addition to all other authority to issue bonds, Wilmington Community Unit School District Number 209-U may issue bonds with an aggregate principal amount not to exceed $2,285,000, but only if all of the following conditions are met:
(1) The proceeds of the bonds are used to accomplish

only those projects approved by the voters at the general primary election held on March 21, 2006.

(2) Prior to the issuance of the bonds, the school

board determines, by resolution, that (i) the projects approved by the voters were and are required because of the age and condition of the school district's prior and existing school buildings and (ii) the issuance of the bonds is authorized by legislation that exempts the debt incurred on the bonds from the district's statutory debt limitation.

(3) The bonds are issued in one or more bond

issuances on or before March 1, 2011, but the aggregate principal amount issued in all those bond issuances combined must not exceed $2,285,000.

(4) The bonds are issued in accordance with this

Article.

The debt incurred on any bonds issued under this subsection (p-60) shall not be considered indebtedness for purposes of any statutory debt limitation.
(p-65) In addition to all other authority to issue bonds, West Washington County Community Unit School District 10 may issue bonds with an aggregate principal amount not to exceed $32,200,000 and maturing over a period not exceeding 25 years, but only if all of the following conditions are met:
(1) The voters of the district approve a proposition

for the bond issuance at an election held on or after February 2, 2010.

(2) Prior to the issuance of the bonds, the school

board determines, by resolution, that (A) all or a portion of the existing Okawville Junior/Senior High School Building will be demolished; (B) the building and equipping of a new school building to be attached to and the alteration, repair, and equipping of the remaining portion of the Okawville Junior/Senior High School Building is required because of the age and current condition of that school building; and (C) the issuance of bonds is authorized by a statute that exempts the debt incurred on the bonds from the district's statutory debt limitation.

(3) The bonds are issued, in one or more bond

issuances, on or before March 31, 2014, but the aggregate principal amount issued in all such bond issuances combined must not exceed $32,200,000.

(4) The bonds are issued in accordance with this

Article.

(5) The proceeds of the bonds are used to accomplish

only those projects approved by the voters at an election held on or after February 2, 2010.

The debt incurred on any bonds issued under this subsection (p-65) shall not be considered indebtedness for purposes of any statutory debt limitation.
(p-70) In addition to all other authority to issue bonds, Cahokia Community Unit School District 187 may issue bonds with an aggregate principal amount not to exceed $50,000,000, but only if all the following conditions are met:
(1) The voters of the district approve a proposition

for the bond issuance at an election held on or after November 2, 2010.

(2) Prior to the issuance of the bonds, the school

board determines, by resolution, that (i) the building and equipping of a new school building is required as a result of the age and condition of an existing school building and (ii) the issuance of bonds is authorized by a statute that exempts the debt incurred on the bonds from the district's statutory debt limitation.

(3) The bonds are issued, in one or more issuances,

on or before July 1, 2016, but the aggregate principal amount issued in all such bond issuances combined must not exceed $50,000,000.

(4) The bonds are issued in accordance with this

Article.

(5) The proceeds of the bonds are used to accomplish

only those projects approved by the voters at an election held on or after November 2, 2010.

The debt incurred on any bonds issued under this subsection (p-70) shall not be considered indebtedness for purposes of any statutory debt limitation. Bonds issued under this subsection (p-70) must mature within not to exceed 25 years from their date, notwithstanding any other law, including Section 19-3 of this Code, to the contrary.
(p-75) Notwithstanding the debt limitation prescribed in subsection (a) of this Section or any other provisions of this Section or of any other law, the execution of leases on or after January 1, 2007 and before July 1, 2011 by the Board of Education of Peoria School District 150 with a public building commission for leases entered into pursuant to the Public Building Commission Act shall not be considered indebtedness for purposes of any statutory debt limitation.
This subsection (p-75) applies only if the State Board of Education or the Capital Development Board makes one or more grants to Peoria School District 150 pursuant to the School Construction Law. The amount exempted from the debt limitation as prescribed in this subsection (p-75) shall be no greater than the amount of one or more grants awarded to Peoria School District 150 by the State Board of Education or the Capital Development Board.
(p-80) In addition to all other authority to issue bonds, Ridgeland School District 122 may issue bonds with an aggregate principal amount not to exceed $50,000,000 for the purpose of refunding or continuing to refund bonds originally issued pursuant to voter approval at the general election held on November 7, 2000, and the debt incurred on any bonds issued under this subsection (p-80) shall not be considered indebtedness for purposes of any statutory debt limitation. Bonds issued under this subsection (p-80) may be issued in one or more issuances and must mature within not to exceed 25 years from their date, notwithstanding any other law, including Section 19-3 of this Code, to the contrary.
(p-85) In addition to all other authority to issue bonds, Hall High School District 502 may issue bonds with an aggregate principal amount not to exceed $32,000,000, but only if all the following conditions are met:
(1) The voters of the district approve a proposition

for the bond issuance at an election held on or after April 9, 2013.

(2) Prior to the issuance of the bonds, the school

board determines, by resolution, that (i) the building and equipping of a new school building is required as a result of the age and condition of an existing school building, (ii) the existing school building should be demolished in its entirety or the existing school building should be demolished except for the 1914 west wing of the building, and (iii) the issuance of bonds is authorized by a statute that exempts the debt incurred on the bonds from the district's statutory debt limitation.

(3) The bonds are issued, in one or more issuances,

not later than 5 years after the date of the referendum approving the issuance of the bonds, but the aggregate principal amount issued in all such bond issuances combined must not exceed $32,000,000.

(4) The bonds are issued in accordance with this

Article.

(5) The proceeds of the bonds are used to accomplish

only those projects approved by the voters at an election held on or after April 9, 2013.

The debt incurred on any bonds issued under this subsection (p-85) shall not be considered indebtedness for purposes of any statutory debt limitation. Bonds issued under this subsection (p-85) must mature within not to exceed 30 years from their date, notwithstanding any other law, including Section 19-3 of this Code, to the contrary.
(p-90) In addition to all other authority to issue bonds, Lebanon Community Unit School District 9 may issue bonds with an aggregate principal amount not to exceed $7,500,000, but only if all of the following conditions are met:
(1) The voters of the district approved a proposition

for the bond issuance at the general primary election on February 2, 2010.

(2) At or prior to the time of the sale of the bonds,

the school board determines, by resolution, that (i) the building and equipping of a new elementary school building is required as a result of a projected increase in the enrollment of students in the district and the age and condition of the existing Lebanon Elementary School building, (ii) a portion of the existing Lebanon Elementary School building will be demolished and the remaining portion will be altered, repaired, and equipped, and (iii) the sale of bonds is authorized by a statute that exempts the debt incurred on the bonds from the district's statutory debt limitation.

(3) The bonds are issued, in one or more bond

issuances, on or before April 1, 2014, but the aggregate principal amount issued in all such bond issuances combined must not exceed $7,500,000.

(4) The bonds are issued in accordance with this

Article.

(5) The proceeds of the bonds are used to accomplish

only those projects approved by the voters at the general primary election held on February 2, 2010.

The debt incurred on any bonds issued under this subsection (p-90) shall not be considered indebtedness for purposes of any statutory debt limitation.
(p-95) In addition to all other authority to issue bonds, Monticello Community Unit School District 25 may issue bonds with an aggregate principal amount not to exceed $35,000,000, but only if all of the following conditions are met:
(1) The voters of the district approve a proposition

for the bond issuance at an election held on or after November 4, 2014.

(2) Prior to the issuance of the bonds, the school

board determines, by resolution, that (i) the building and equipping of a new school building is required as a result of the age and condition of an existing school building and (ii) the issuance of bonds is authorized by a statute that exempts the debt incurred on the bonds from the district's statutory debt limitation.

(3) The bonds are issued, in one or more issuances,

on or before July 1, 2020, but the aggregate principal amount issued in all such bond issuances combined must not exceed $35,000,000.

(4) The bonds are issued in accordance with this

Article.

(5) The proceeds of the bonds are used to accomplish

only those projects approved by the voters at an election held on or after November 4, 2014.

The debt incurred on any bonds issued under this subsection (p-95) shall not be considered indebtedness for purposes of any statutory debt limitation. Bonds issued under this subsection (p-95) must mature within not to exceed 25 years from their date, notwithstanding any other law, including Section 19-3 of this Code, to the contrary.
(p-100) In addition to all other authority to issue bonds, the community unit school district created in the territory comprising Milford Community Consolidated School District 280 and Milford Township High School District 233, as approved at the general primary election held on March 18, 2014, may issue bonds with an aggregate principal amount not to exceed $17,500,000, but only if all the following conditions are met:
(1) The voters of the district approve a proposition

for the bond issuance at an election held on or after November 4, 2014.

(2) Prior to the issuance of the bonds, the school

board determines, by resolution, that (i) the building and equipping of a new school building is required as a result of the age and condition of an existing school building and (ii) the issuance of bonds is authorized by a statute that exempts the debt incurred on the bonds from the district's statutory debt limitation.

(3) The bonds are issued, in one or more issuances,

on or before July 1, 2020, but the aggregate principal amount issued in all such bond issuances combined must not exceed $17,500,000.

(4) The bonds are issued in accordance with this

Article.

(5) The proceeds of the bonds are used to accomplish

only those projects approved by the voters at an election held on or after November 4, 2014.

The debt incurred on any bonds issued under this subsection (p-100) shall not be considered indebtedness for purposes of any statutory debt limitation. Bonds issued under this subsection (p-100) must mature within not to exceed 25 years from their date, notwithstanding any other law, including Section 19-3 of this Code, to the contrary.
(p-105) In addition to all other authority to issue bonds, North Shore School District 112 may issue bonds with an aggregate principal amount not to exceed $150,000,000, but only if all of the following conditions are met:
(1) The voters of the district approve a proposition

for the bond issuance at an election held on or after March 15, 2016.

(2) Prior to the issuance of the bonds, the school

board determines, by resolution, that (i) the building and equipping of new buildings and improving the sites thereof and the building and equipping of additions to, altering, repairing, equipping, and renovating existing buildings and improving the sites thereof are required as a result of the age and condition of the district's existing buildings and (ii) the issuance of bonds is authorized by a statute that exempts the debt incurred on the bonds from the district's statutory debt limitation.

(3) The bonds are issued, in one or more issuances,

not later than 5 years after the date of the referendum approving the issuance of the bonds, but the aggregate principal amount issued in all such bond issuances combined must not exceed $150,000,000.

(4) The bonds are issued in accordance with this

Article.

(5) The proceeds of the bonds are used to accomplish

only those projects approved by the voters at an election held on or after March 15, 2016.

The debt incurred on any bonds issued under this subsection (p-105) and on any bonds issued to refund or continue to refund such bonds shall not be considered indebtedness for purposes of any statutory debt limitation. Bonds issued under this subsection (p-105) and any bonds issued to refund or continue to refund such bonds must mature within not to exceed 30 years from their date, notwithstanding any other law, including Section 19-3 of this Code, to the contrary.
(p-110) In addition to all other authority to issue bonds, Sandoval Community Unit School District 501 may issue bonds with an aggregate principal amount not to exceed $2,000,000, but only if all of the following conditions are met:
(1) The voters of the district approved a

proposition for the bond issuance at an election held on March 20, 2012.

(2) Prior to the issuance of the bonds, the school

board determines, by resolution, that (i) the building and equipping of a new school building is required because of the age and current condition of the Sandoval Elementary School building and (ii) the issuance of bonds is authorized by a statute that exempts the debt incurred on the bonds from the district's statutory debt limitation.

(3) The bonds are issued, in one or more bond

issuances, on or before March 19, 2022, but the aggregate principal amount issued in all such bond issuances combined must not exceed $2,000,000.

(4) The bonds are issued in accordance with this

Article.

(5) The proceeds of the bonds are used to

accomplish only those projects approved by the voters at the election held on March 20, 2012.

The debt incurred on any bonds issued under this subsection (p-110) and on any bonds issued to refund or continue to refund the bonds shall not be considered indebtedness for purposes of any statutory debt limitation.
(p-115) In addition to all other authority to issue bonds, Bureau Valley Community Unit School District 340 may issue bonds with an aggregate principal amount not to exceed $25,000,000, but only if all of the following conditions are met:
(1) The voters of the district approve a proposition

for the bond issuance at an election held on or after March 15, 2016.

(2) Prior to the issuances of the bonds, the school

board determines, by resolution, that (i) the renovating and equipping of some existing school buildings, the building and equipping of new school buildings, and the demolishing of some existing school buildings are required as a result of the age and condition of existing school buildings and (ii) the issuance of bonds is authorized by a statute that exempts the debt incurred on the bonds from the district's statutory debt limitation.

(3) The bonds are issued, in one or more issuances,

on or before July 1, 2021, but the aggregate principal amount issued in all such bond issuances combined must not exceed $25,000,000.

(4) The bonds are issued in accordance with this

Article.

(5) The proceeds of the bonds are used to accomplish

only those projects approved by the voters at an election held on or after March 15, 2016.

The debt incurred on any bonds issued under this subsection (p-115) shall not be considered indebtedness for purposes of any statutory debt limitation. Bonds issued under this subsection (p-115) must mature within not to exceed 30 years from their date, notwithstanding any other law, including Section 19-3 of this Code, to the contrary.
(p-120) In addition to all other authority to issue bonds, Paxton-Buckley-Loda Community Unit School District 10 may issue bonds with an aggregate principal amount not to exceed $28,500,000, but only if all the following conditions are met:
(1) The voters of the district approve a proposition

for the bond issuance at an election held on or after November 8, 2016.

(2) Prior to the issuance of the bonds, the school

board determines, by resolution, that (i) the projects as described in said proposition, relating to the building and equipping of one or more school buildings or additions to existing school buildings, are required as a result of the age and condition of the District's existing buildings and (ii) the issuance of bonds is authorized by a statute that exempts the debt incurred on the bonds from the district's statutory debt limitation.

(3) The bonds are issued, in one or more issuances,

not later than 5 years after the date of the referendum approving the issuance of the bonds, but the aggregate principal amount issued in all such bond issuances combined must not exceed $28,500,000.

(4) The bonds are issued in accordance with this

Article.

(5) The proceeds of the bonds are used to accomplish

only those projects approved by the voters at an election held on or after November 8, 2016.

The debt incurred on any bonds issued under this subsection (p-120) and on any bonds issued to refund or continue to refund such bonds shall not be considered indebtedness for purposes of any statutory debt limitation. Bonds issued under this subsection (p-120) and any bonds issued to refund or continue to refund such bonds must mature within not to exceed 25 years from their date, notwithstanding any other law, including Section 19-3 of this Code, to the contrary.
(p-125) In addition to all other authority to issue bonds, Hillsboro Community Unit School District 3 may issue bonds with an aggregate principal amount not to exceed $34,500,000, but only if all the following conditions are met:
(1) The voters of the district approve a proposition

for the bond issuance at an election held on or after March 15, 2016.

(2) Prior to the issuance of the bonds, the school

board determines, by resolution, that (i) altering, repairing, and equipping the high school agricultural/vocational building, demolishing the high school main, cafeteria, and gym buildings, building and equipping a school building, and improving sites are required as a result of the age and condition of the district's existing buildings and (ii) the issuance of bonds is authorized by a statute that exempts the debt incurred on the bonds from the district's statutory debt limitation.

(3) The bonds are issued, in one or more issuances,

not later than 5 years after the date of the referendum approving the issuance of the bonds, but the aggregate principal amount issued in all such bond issuances combined must not exceed $34,500,000.

(4) The bonds are issued in accordance with this

Article.

(5) The proceeds of the bonds are used to accomplish

only those projects approved by the voters at an election held on or after March 15, 2016.

The debt incurred on any bonds issued under this subsection (p-125) and on any bonds issued to refund or continue to refund such bonds shall not be considered indebtedness for purposes of any statutory debt limitation. Bonds issued under this subsection (p-125) and any bonds issued to refund or continue to refund such bonds must mature within not to exceed 25 years from their date, notwithstanding any other law, including Section 19-3 of this Code, to the contrary.
(p-130) Notwithstanding the provisions of subsection (a) of this Section or of any other law, bonds heretofore or hereafter issued by East Prairie School District 73 with an aggregate principal amount not to exceed $47,353,147 and approved by the voters of the district at the general election held on November 8, 2016, and any bonds issued to refund or continue to refund the bonds, shall not be considered indebtedness for the purposes of any statutory debt limitation and may mature within not to exceed 25 years from their date, notwithstanding any other law, including Section 19-3 of this Code, to the contrary.
(p-135) In addition to all other authority to issue bonds, Brookfield LaGrange Park School District Number 95 may issue bonds with an aggregate principal amount not to exceed $20,000,000, but only if all the following conditions are met:
(1) The voters of the district approve a proposition

for the bond issuance at an election held on or after April 4, 2017.

(2) Prior to the issuance of the bonds, the school

board determines, by resolution, that (i) the additions and renovations to the Brook Park Elementary and S. E. Gross Middle School buildings are required to accommodate enrollment growth, replace outdated facilities, and create spaces consistent with 21st century learning and (ii) the issuance of the bonds is authorized by a statute that exempts the debt incurred on the bonds from the district's statutory debt limitation.

(3) The bonds are issued, in one or more issuances,

not later than 5 years after the date of the referendum approving the issuance of the bonds, but the aggregate principal amount issued in all such bond issuances combined must not exceed $20,000,000.

(4) The bonds are issued in accordance with this

Article.

(5) The proceeds of the bonds are used to accomplish

only those projects approved by the voters at an election held on or after April 4, 2017.

The debt incurred on any bonds issued under this

subsection (p-135) and on any bonds issued to refund or continue to refund such bonds shall not be considered indebtedness for purposes of any statutory debt limitation.

(q) A school district must notify the State Board of Education prior to issuing any form of long-term or short-term debt that will result in outstanding debt that exceeds 75% of the debt limit specified in this Section or any other provision of law.
(Source: P.A. 99-78, eff. 7-20-15; 99-143, eff. 7-27-15; 99-390, eff. 8-18-15; 99-642, eff. 7-28-16; 99-735, eff. 8-5-16; 99-926, eff. 1-20-17; 100-503, eff. 6-1-18.)

(Text of Section from P.A. 100-531)
Sec. 19-1. Debt limitations of school districts.
(a) School districts shall not be subject to the provisions limiting their indebtedness prescribed in the Local Government Debt Limitation Act.
No school districts maintaining grades K through 8 or 9 through 12 shall become indebted in any manner or for any purpose to an amount, including existing indebtedness, in the aggregate exceeding 6.9% on the value of the taxable property therein to be ascertained by the last assessment for State and county taxes or, until January 1, 1983, if greater, the sum that is produced by multiplying the school district's 1978 equalized assessed valuation by the debt limitation percentage in effect on January 1, 1979, previous to the incurring of such indebtedness.
No school districts maintaining grades K through 12 shall become indebted in any manner or for any purpose to an amount, including existing indebtedness, in the aggregate exceeding 13.8% on the value of the taxable property therein to be ascertained by the last assessment for State and county taxes or, until January 1, 1983, if greater, the sum that is produced by multiplying the school district's 1978 equalized assessed valuation by the debt limitation percentage in effect on January 1, 1979, previous to the incurring of such indebtedness.
No partial elementary unit district, as defined in Article 11E of this Code, shall become indebted in any manner or for any purpose in an amount, including existing indebtedness, in the aggregate exceeding 6.9% of the value of the taxable property of the entire district, to be ascertained by the last assessment for State and county taxes, plus an amount, including existing indebtedness, in the aggregate exceeding 6.9% of the value of the taxable property of that portion of the district included in the elementary and high school classification, to be ascertained by the last assessment for State and county taxes. Moreover, no partial elementary unit district, as defined in Article 11E of this Code, shall become indebted on account of bonds issued by the district for high school purposes in the aggregate exceeding 6.9% of the value of the taxable property of the entire district, to be ascertained by the last assessment for State and county taxes, nor shall the district become indebted on account of bonds issued by the district for elementary purposes in the aggregate exceeding 6.9% of the value of the taxable property for that portion of the district included in the elementary and high school classification, to be ascertained by the last assessment for State and county taxes.
Notwithstanding the provisions of any other law to the contrary, in any case in which the voters of a school district have approved a proposition for the issuance of bonds of such school district at an election held prior to January 1, 1979, and all of the bonds approved at such election have not been issued, the debt limitation applicable to such school district during the calendar year 1979 shall be computed by multiplying the value of taxable property therein, including personal property, as ascertained by the last assessment for State and county taxes, previous to the incurring of such indebtedness, by the percentage limitation applicable to such school district under the provisions of this subsection (a).
(b) Notwithstanding the debt limitation prescribed in subsection (a) of this Section, additional indebtedness may be incurred in an amount not to exceed the estimated cost of acquiring or improving school sites or constructing and equipping additional building facilities under the following conditions:
(1) Whenever the enrollment of students for the next

school year is estimated by the board of education to increase over the actual present enrollment by not less than 35% or by not less than 200 students or the actual present enrollment of students has increased over the previous school year by not less than 35% or by not less than 200 students and the board of education determines that additional school sites or building facilities are required as a result of such increase in enrollment; and

(2) When the Regional Superintendent of Schools

having jurisdiction over the school district and the State Superintendent of Education concur in such enrollment projection or increase and approve the need for such additional school sites or building facilities and the estimated cost thereof; and

(3) When the voters in the school district approve a

proposition for the issuance of bonds for the purpose of acquiring or improving such needed school sites or constructing and equipping such needed additional building facilities at an election called and held for that purpose. Notice of such an election shall state that the amount of indebtedness proposed to be incurred would exceed the debt limitation otherwise applicable to the school district. The ballot for such proposition shall state what percentage of the equalized assessed valuation will be outstanding in bonds if the proposed issuance of bonds is approved by the voters; or

(4) Notwithstanding the provisions of paragraphs (1)

through (3) of this subsection (b), if the school board determines that additional facilities are needed to provide a quality educational program and not less than 2/3 of those voting in an election called by the school board on the question approve the issuance of bonds for the construction of such facilities, the school district may issue bonds for this purpose; or

(5) Notwithstanding the provisions of paragraphs (1)

through (3) of this subsection (b), if (i) the school district has previously availed itself of the provisions of paragraph (4) of this subsection (b) to enable it to issue bonds, (ii) the voters of the school district have not defeated a proposition for the issuance of bonds since the referendum described in paragraph (4) of this subsection (b) was held, (iii) the school board determines that additional facilities are needed to provide a quality educational program, and (iv) a majority of those voting in an election called by the school board on the question approve the issuance of bonds for the construction of such facilities, the school district may issue bonds for this purpose.

In no event shall the indebtedness incurred pursuant to this subsection (b) and the existing indebtedness of the school district exceed 15% of the value of the taxable property therein to be ascertained by the last assessment for State and county taxes, previous to the incurring of such indebtedness or, until January 1, 1983, if greater, the sum that is produced by multiplying the school district's 1978 equalized assessed valuation by the debt limitation percentage in effect on January 1, 1979.
The indebtedness provided for by this subsection (b) shall be in addition to and in excess of any other debt limitation.
(c) Notwithstanding the debt limitation prescribed in subsection (a) of this Section, in any case in which a public question for the issuance of bonds of a proposed school district maintaining grades kindergarten through 12 received at least 60% of the valid ballots cast on the question at an election held on or prior to November 8, 1994, and in which the bonds approved at such election have not been issued, the school district pursuant to the requirements of Section 11A-10 (now repealed) may issue the total amount of bonds approved at such election for the purpose stated in the question.
(d) Notwithstanding the debt limitation prescribed in subsection (a) of this Section, a school district that meets all the criteria set forth in paragraphs (1) and (2) of this subsection (d) may incur an additional indebtedness in an amount not to exceed $4,500,000, even though the amount of the additional indebtedness authorized by this subsection (d), when incurred and added to the aggregate amount of indebtedness of the district existing immediately prior to the district incurring the additional indebtedness authorized by this subsection (d), causes the aggregate indebtedness of the district to exceed the debt limitation otherwise applicable to that district under subsection (a):
(1) The additional indebtedness authorized by this

subsection (d) is incurred by the school district through the issuance of bonds under and in accordance with Section 17-2.11a for the purpose of replacing a school building which, because of mine subsidence damage, has been closed as provided in paragraph (2) of this subsection (d) or through the issuance of bonds under and in accordance with Section 19-3 for the purpose of increasing the size of, or providing for additional functions in, such replacement school buildings, or both such purposes.

(2) The bonds issued by the school district as

provided in paragraph (1) above are issued for the purposes of construction by the school district of a new school building pursuant to Section 17-2.11, to replace an existing school building that, because of mine subsidence damage, is closed as of the end of the 1992-93 school year pursuant to action of the regional superintendent of schools of the educational service region in which the district is located under Section 3-14.22 or are issued for the purpose of increasing the size of, or providing for additional functions in, the new school building being constructed to replace a school building closed as the result of mine subsidence damage, or both such purposes.

(e) (Blank).
(f) Notwithstanding the provisions of subsection (a) of this Section or of any other law, bonds in not to exceed the aggregate amount of $5,500,000 and issued by a school district meeting the following criteria shall not be considered indebtedness for purposes of any statutory limitation and may be issued in an amount or amounts, including existing indebtedness, in excess of any heretofore or hereafter imposed statutory limitation as to indebtedness:
(1) At the time of the sale of such bonds, the board

of education of the district shall have determined by resolution that the enrollment of students in the district is projected to increase by not less than 7% during each of the next succeeding 2 school years.

(2) The board of education shall also determine by

resolution that the improvements to be financed with the proceeds of the bonds are needed because of the projected enrollment increases.

(3) The board of education shall also determine by

resolution that the projected increases in enrollment are the result of improvements made or expected to be made to passenger rail facilities located in the school district.

Notwithstanding the provisions of subsection (a) of this Section or of any other law, a school district that has availed itself of the provisions of this subsection (f) prior to July 22, 2004 (the effective date of Public Act 93-799) may also issue bonds approved by referendum up to an amount, including existing indebtedness, not exceeding 25% of the equalized assessed value of the taxable property in the district if all of the conditions set forth in items (1), (2), and (3) of this subsection (f) are met.
(g) Notwithstanding the provisions of subsection (a) of this Section or any other law, bonds in not to exceed an aggregate amount of 25% of the equalized assessed value of the taxable property of a school district and issued by a school district meeting the criteria in paragraphs (i) through (iv) of this subsection shall not be considered indebtedness for purposes of any statutory limitation and may be issued pursuant to resolution of the school board in an amount or amounts, including existing indebtedness, in excess of any statutory limitation of indebtedness heretofore or hereafter imposed:
(i) The bonds are issued for the purpose of

constructing a new high school building to replace two adjacent existing buildings which together house a single high school, each of which is more than 65 years old, and which together are located on more than 10 acres and less than 11 acres of property.

(ii) At the time the resolution authorizing the

issuance of the bonds is adopted, the cost of constructing a new school building to replace the existing school building is less than 60% of the cost of repairing the existing school building.

(iii) The sale of the bonds occurs before July 1,

1997.

(iv) The school district issuing the bonds is a unit

school district located in a county of less than 70,000 and more than 50,000 inhabitants, which has an average daily attendance of less than 1,500 and an equalized assessed valuation of less than $29,000,000.

(h) Notwithstanding any other provisions of this Section or the provisions of any other law, until January 1, 1998, a community unit school district maintaining grades K through 12 may issue bonds up to an amount, including existing indebtedness, not exceeding 27.6% of the equalized assessed value of the taxable property in the district, if all of the following conditions are met:
(i) The school district has an equalized assessed

valuation for calendar year 1995 of less than $24,000,000;

(ii) The bonds are issued for the capital

improvement, renovation, rehabilitation, or replacement of existing school buildings of the district, all of which buildings were originally constructed not less than 40 years ago;

(iii) The voters of the district approve a

proposition for the issuance of the bonds at a referendum held after March 19, 1996; and

(iv) The bonds are issued pursuant to Sections 19-2

through 19-7 of this Code.

(i) Notwithstanding any other provisions of this Section or the provisions of any other law, until January 1, 1998, a community unit school district maintaining grades K through 12 may issue bonds up to an amount, including existing indebtedness, not exceeding 27% of the equalized assessed value of the taxable property in the district, if all of the following conditions are met:
(i) The school district has an equalized assessed

valuation for calendar year 1995 of less than $44,600,000;

(ii) The bonds are issued for the capital

improvement, renovation, rehabilitation, or replacement of existing school buildings of the district, all of which existing buildings were originally constructed not less than 80 years ago;

(iii) The voters of the district approve a

proposition for the issuance of the bonds at a referendum held after December 31, 1996; and

(iv) The bonds are issued pursuant to Sections 19-2

through 19-7 of this Code.

(j) Notwithstanding any other provisions of this Section or the provisions of any other law, until January 1, 1999, a community unit school district maintaining grades K through 12 may issue bonds up to an amount, including existing indebtedness, not exceeding 27% of the equalized assessed value of the taxable property in the district if all of the following conditions are met:
(i) The school district has an equalized assessed

valuation for calendar year 1995 of less than $140,000,000 and a best 3 months average daily attendance for the 1995-96 school year of at least 2,800;

(ii) The bonds are issued to purchase a site and

build and equip a new high school, and the school district's existing high school was originally constructed not less than 35 years prior to the sale of the bonds;

(iii) At the time of the sale of the bonds, the board

of education determines by resolution that a new high school is needed because of projected enrollment increases;

(iv) At least 60% of those voting in an election held

after December 31, 1996 approve a proposition for the issuance of the bonds; and

(v) The bonds are issued pursuant to Sections 19-2

through 19-7 of this Code.

(k) Notwithstanding the debt limitation prescribed in subsection (a) of this Section, a school district that meets all the criteria set forth in paragraphs (1) through (4) of this subsection (k) may issue bonds to incur an additional indebtedness in an amount not to exceed $4,000,000 even though the amount of the additional indebtedness authorized by this subsection (k), when incurred and added to the aggregate amount of indebtedness of the school district existing immediately prior to the school district incurring such additional indebtedness, causes the aggregate indebtedness of the school district to exceed or increases the amount by which the aggregate indebtedness of the district already exceeds the debt limitation otherwise applicable to that school district under subsection (a):
(1) the school district is located in 2 counties, and

a referendum to authorize the additional indebtedness was approved by a majority of the voters of the school district voting on the proposition to authorize that indebtedness;

(2) the additional indebtedness is for the purpose of

financing a multi-purpose room addition to the existing high school;

(3) the additional indebtedness, together with the

existing indebtedness of the school district, shall not exceed 17.4% of the value of the taxable property in the school district, to be ascertained by the last assessment for State and county taxes; and

(4) the bonds evidencing the additional indebtedness

are issued, if at all, within 120 days of August 14, 1998 (the effective date of Public Act 90-757).

(l) Notwithstanding any other provisions of this Section or the provisions of any other law, until January 1, 2000, a school district maintaining grades kindergarten through 8 may issue bonds up to an amount, including existing indebtedness, not exceeding 15% of the equalized assessed value of the taxable property in the district if all of the following conditions are met:
(i) the district has an equalized assessed valuation

for calendar year 1996 of less than $10,000,000;

(ii) the bonds are issued for capital improvement,

renovation, rehabilitation, or replacement of one or more school buildings of the district, which buildings were originally constructed not less than 70 years ago;

(iii) the voters of the district approve a

proposition for the issuance of the bonds at a referendum held on or after March 17, 1998; and

(iv) the bonds are issued pursuant to Sections 19-2

through 19-7 of this Code.

(m) Notwithstanding any other provisions of this Section or the provisions of any other law, until January 1, 1999, an elementary school district maintaining grades K through 8 may issue bonds up to an amount, excluding existing indebtedness, not exceeding 18% of the equalized assessed value of the taxable property in the district, if all of the following conditions are met:
(i) The school district has an equalized assessed

valuation for calendar year 1995 or less than $7,700,000;

(ii) The school district operates 2 elementary

attendance centers that until 1976 were operated as the attendance centers of 2 separate and distinct school districts;

(iii) The bonds are issued for the construction of a

new elementary school building to replace an existing multi-level elementary school building of the school district that is not accessible at all levels and parts of which were constructed more than 75 years ago;

(iv) The voters of the school district approve a

proposition for the issuance of the bonds at a referendum held after July 1, 1998; and

(v) The bonds are issued pursuant to Sections 19-2

through 19-7 of this Code.

(n) Notwithstanding the debt limitation prescribed in subsection (a) of this Section or any other provisions of this Section or of any other law, a school district that meets all of the criteria set forth in paragraphs (i) through (vi) of this subsection (n) may incur additional indebtedness by the issuance of bonds in an amount not exceeding the amount certified by the Capital Development Board to the school district as provided in paragraph (iii) of this subsection (n), even though the amount of the additional indebtedness so authorized, when incurred and added to the aggregate amount of indebtedness of the district existing immediately prior to the district incurring the additional indebtedness authorized by this subsection (n), causes the aggregate indebtedness of the district to exceed the debt limitation otherwise applicable by law to that district:
(i) The school district applies to the State Board of

Education for a school construction project grant and submits a district facilities plan in support of its application pursuant to Section 5-20 of the School Construction Law.

(ii) The school district's application and facilities

plan are approved by, and the district receives a grant entitlement for a school construction project issued by, the State Board of Education under the School Construction Law.

(iii) The school district has exhausted its bonding

capacity or the unused bonding capacity of the district is less than the amount certified by the Capital Development Board to the district under Section 5-15 of the School Construction Law as the dollar amount of the school construction project's cost that the district will be required to finance with non-grant funds in order to receive a school construction project grant under the School Construction Law.

(iv) The bonds are issued for a "school construction

project", as that term is defined in Section 5-5 of the School Construction Law, in an amount that does not exceed the dollar amount certified, as provided in paragraph (iii) of this subsection (n), by the Capital Development Board to the school district under Section 5-15 of the School Construction Law.

(v) The voters of the district approve a proposition

for the issuance of the bonds at a referendum held after the criteria specified in paragraphs (i) and (iii) of this subsection (n) are met.

(vi) The bonds are issued pursuant to Sections 19-2

through 19-7 of the School Code.

(o) Notwithstanding any other provisions of this Section or the provisions of any other law, until November 1, 2007, a community unit school district maintaining grades K through 12 may issue bonds up to an amount, including existing indebtedness, not exceeding 20% of the equalized assessed value of the taxable property in the district if all of the following conditions are met:
(i) the school district has an equalized assessed

valuation for calendar year 2001 of at least $737,000,000 and an enrollment for the 2002-2003 school year of at least 8,500;

(ii) the bonds are issued to purchase school sites,

build and equip a new high school, build and equip a new junior high school, build and equip 5 new elementary schools, and make technology and other improvements and additions to existing schools;

(iii) at the time of the sale of the bonds, the board

of education determines by resolution that the sites and new or improved facilities are needed because of projected enrollment increases;

(iv) at least 57% of those voting in a general

election held prior to January 1, 2003 approved a proposition for the issuance of the bonds; and

(v) the bonds are issued pursuant to Sections 19-2

through 19-7 of this Code.

(p) Notwithstanding any other provisions of this Section or the provisions of any other law, a community unit school district maintaining grades K through 12 may issue bonds up to an amount, including indebtedness, not exceeding 27% of the equalized assessed value of the taxable property in the district if all of the following conditions are met:
(i) The school district has an equalized assessed

valuation for calendar year 2001 of at least $295,741,187 and a best 3 months' average daily attendance for the 2002-2003 school year of at least 2,394.

(ii) The bonds are issued to build and equip 3

elementary school buildings; build and equip one middle school building; and alter, repair, improve, and equip all existing school buildings in the district.

(iii) At the time of the sale of the bonds, the

board of education determines by resolution that the project is needed because of expanding growth in the school district and a projected enrollment increase.

(iv) The bonds are issued pursuant to Sections 19-2

through 19-7 of this Code.

(p-5) Notwithstanding any other provisions of this Section or the provisions of any other law, bonds issued by a community unit school district maintaining grades K through 12 shall not be considered indebtedness for purposes of any statutory limitation and may be issued in an amount or amounts, including existing indebtedness, in excess of any heretofore or hereafter imposed statutory limitation as to indebtedness, if all of the following conditions are met:
(i) For each of the 4 most recent years, residential

property comprises more than 80% of the equalized assessed valuation of the district.

(ii) At least 2 school buildings that were

constructed 40 or more years prior to the issuance of the bonds will be demolished and will be replaced by new buildings or additions to one or more existing buildings.

(iii) Voters of the district approve a proposition

for the issuance of the bonds at a regularly scheduled election.

(iv) At the time of the sale of the bonds, the

school board determines by resolution that the new buildings or building additions are needed because of an increase in enrollment projected by the school board.

(v) The principal amount of the bonds, including

existing indebtedness, does not exceed 25% of the equalized assessed value of the taxable property in the district.

(vi) The bonds are issued prior to January 1, 2007,

pursuant to Sections 19-2 through 19-7 of this Code.

(p-10) Notwithstanding any other provisions of this Section or the provisions of any other law, bonds issued by a community consolidated school district maintaining grades K through 8 shall not be considered indebtedness for purposes of any statutory limitation and may be issued in an amount or amounts, including existing indebtedness, in excess of any heretofore or hereafter imposed statutory limitation as to indebtedness, if all of the following conditions are met:
(i) For each of the 4 most recent years, residential

and farm property comprises more than 80% of the equalized assessed valuation of the district.

(ii) The bond proceeds are to be used to acquire and

improve school sites and build and equip a school building.

(iii) Voters of the district approve a proposition

for the issuance of the bonds at a regularly scheduled election.

(iv) At the time of the sale of the bonds, the

school board determines by resolution that the school sites and building additions are needed because of an increase in enrollment projected by the school board.

(v) The principal amount of the bonds, including

existing indebtedness, does not exceed 20% of the equalized assessed value of the taxable property in the district.

(vi) The bonds are issued prior to January 1, 2007,

pursuant to Sections 19-2 through 19-7 of this Code.

(p-15) In addition to all other authority to issue bonds, the Oswego Community Unit School District Number 308 may issue bonds with an aggregate principal amount not to exceed $450,000,000, but only if all of the following conditions are met:
(i) The voters of the district have approved a

proposition for the bond issue at the general election held on November 7, 2006.

(ii) At the time of the sale of the bonds, the school

board determines, by resolution, that: (A) the building and equipping of the new high school building, new junior high school buildings, new elementary school buildings, early childhood building, maintenance building, transportation facility, and additions to existing school buildings, the altering, repairing, equipping, and provision of technology improvements to existing school buildings, and the acquisition and improvement of school sites, as the case may be, are required as a result of a projected increase in the enrollment of students in the district; and (B) the sale of bonds for these purposes is authorized by legislation that exempts the debt incurred on the bonds from the district's statutory debt limitation.

(iii) The bonds are issued, in one or more bond

issues, on or before November 7, 2011, but the aggregate principal amount issued in all such bond issues combined must not exceed $450,000,000.

(iv) The bonds are issued in accordance with this

Article 19.

(v) The proceeds of the bonds are used only to

accomplish those projects approved by the voters at the general election held on November 7, 2006.

The debt incurred on any bonds issued under this subsection (p-15) shall not be considered indebtedness for purposes of any statutory debt limitation.
(p-20) In addition to all other authority to issue bonds, the Lincoln-Way Community High School District Number 210 may issue bonds with an aggregate principal amount not to exceed $225,000,000, but only if all of the following conditions are met:
(i) The voters of the district have approved a

proposition for the bond issue at the general primary election held on March 21, 2006.

(ii) At the time of the sale of the bonds, the school

board determines, by resolution, that: (A) the building and equipping of the new high school buildings, the altering, repairing, and equipping of existing school buildings, and the improvement of school sites, as the case may be, are required as a result of a projected increase in the enrollment of students in the district; and (B) the sale of bonds for these purposes is authorized by legislation that exempts the debt incurred on the bonds from the district's statutory debt limitation.

(iii) The bonds are issued, in one or more bond

issues, on or before March 21, 2011, but the aggregate principal amount issued in all such bond issues combined must not exceed $225,000,000.

(iv) The bonds are issued in accordance with this

Article 19.

(v) The proceeds of the bonds are used only to

accomplish those projects approved by the voters at the primary election held on March 21, 2006.

The debt incurred on any bonds issued under this subsection (p-20) shall not be considered indebtedness for purposes of any statutory debt limitation.
(p-25) In addition to all other authority to issue bonds, Rochester Community Unit School District 3A may issue bonds with an aggregate principal amount not to exceed $18,500,000, but only if all of the following conditions are met:
(i) The voters of the district approve a proposition

for the bond issuance at the general primary election held in 2008.

(ii) At the time of the sale of the bonds, the school

board determines, by resolution, that: (A) the building and equipping of a new high school building; the addition of classrooms and support facilities at the high school, middle school, and elementary school; the altering, repairing, and equipping of existing school buildings; and the improvement of school sites, as the case may be, are required as a result of a projected increase in the enrollment of students in the district; and (B) the sale of bonds for these purposes is authorized by a law that exempts the debt incurred on the bonds from the district's statutory debt limitation.

(iii) The bonds are issued, in one or more bond

issues, on or before December 31, 2012, but the aggregate principal amount issued in all such bond issues combined must not exceed $18,500,000.

(iv) The bonds are issued in accordance with this

Article 19.

(v) The proceeds of the bonds are used to accomplish

only those projects approved by the voters at the primary election held in 2008.

The debt incurred on any bonds issued under this subsection (p-25) shall not be considered indebtedness for purposes of any statutory debt limitation.
(p-30) In addition to all other authority to issue bonds, Prairie Grove Consolidated School District 46 may issue bonds with an aggregate principal amount not to exceed $30,000,000, but only if all of the following conditions are met:
(i) The voters of the district approve a proposition

for the bond issuance at an election held in 2008.

(ii) At the time of the sale of the bonds, the school

board determines, by resolution, that (A) the building and equipping of a new school building and additions to existing school buildings are required as a result of a projected increase in the enrollment of students in the district and (B) the altering, repairing, and equipping of existing school buildings are required because of the age of the existing school buildings.

(iii) The bonds are issued, in one or more bond

issuances, on or before December 31, 2012; however, the aggregate principal amount issued in all such bond issuances combined must not exceed $30,000,000.

(iv) The bonds are issued in accordance with this

Article.

(v) The proceeds of the bonds are used to accomplish

only those projects approved by the voters at an election held in 2008.

The debt incurred on any bonds issued under this subsection (p-30) shall not be considered indebtedness for purposes of any statutory debt limitation.
(p-35) In addition to all other authority to issue bonds, Prairie Hill Community Consolidated School District 133 may issue bonds with an aggregate principal amount not to exceed $13,900,000, but only if all of the following conditions are met:
(i) The voters of the district approved a proposition

for the bond issuance at an election held on April 17, 2007.

(ii) At the time of the sale of the bonds, the school

board determines, by resolution, that (A) the improvement of the site of and the building and equipping of a school building are required as a result of a projected increase in the enrollment of students in the district and (B) the repairing and equipping of the Prairie Hill Elementary School building is required because of the age of that school building.

(iii) The bonds are issued, in one or more bond

issuances, on or before December 31, 2011, but the aggregate principal amount issued in all such bond issuances combined must not exceed $13,900,000.

(iv) The bonds are issued in accordance with this

Article.

(v) The proceeds of the bonds are used to accomplish

only those projects approved by the voters at an election held on April 17, 2007.

The debt incurred on any bonds issued under this subsection (p-35) shall not be considered indebtedness for purposes of any statutory debt limitation.
(p-40) In addition to all other authority to issue bonds, Mascoutah Community Unit District 19 may issue bonds with an aggregate principal amount not to exceed $55,000,000, but only if all of the following conditions are met:
(1) The voters of the district approve a proposition

for the bond issuance at a regular election held on or after November 4, 2008.

(2) At the time of the sale of the bonds, the school

board determines, by resolution, that (i) the building and equipping of a new high school building is required as a result of a projected increase in the enrollment of students in the district and the age and condition of the existing high school building, (ii) the existing high school building will be demolished, and (iii) the sale of bonds is authorized by statute that exempts the debt incurred on the bonds from the district's statutory debt limitation.

(3) The bonds are issued, in one or more bond

issuances, on or before December 31, 2011, but the aggregate principal amount issued in all such bond issuances combined must not exceed $55,000,000.

(4) The bonds are issued in accordance with this

Article.

(5) The proceeds of the bonds are used to accomplish

only those projects approved by the voters at a regular election held on or after November 4, 2008.

The debt incurred on any bonds issued under this subsection (p-40) shall not be considered indebtedness for purposes of any statutory debt limitation.
(p-45) Notwithstanding the provisions of subsection (a) of this Section or of any other law, bonds issued pursuant to Section 19-3.5 of this Code shall not be considered indebtedness for purposes of any statutory limitation if the bonds are issued in an amount or amounts, including existing indebtedness of the school district, not in excess of 18.5% of the value of the taxable property in the district to be ascertained by the last assessment for State and county taxes.
(p-50) Notwithstanding the provisions of subsection (a) of this Section or of any other law, bonds issued pursuant to Section 19-3.10 of this Code shall not be considered indebtedness for purposes of any statutory limitation if the bonds are issued in an amount or amounts, including existing indebtedness of the school district, not in excess of 43% of the value of the taxable property in the district to be ascertained by the last assessment for State and county taxes.
(p-55) In addition to all other authority to issue bonds, Belle Valley School District 119 may issue bonds with an aggregate principal amount not to exceed $47,500,000, but only if all of the following conditions are met:
(1) The voters of the district approve a proposition

for the bond issuance at an election held on or after April 7, 2009.

(2) Prior to the issuance of the bonds, the school

board determines, by resolution, that (i) the building and equipping of a new school building is required as a result of mine subsidence in an existing school building and because of the age and condition of another existing school building and (ii) the issuance of bonds is authorized by statute that exempts the debt incurred on the bonds from the district's statutory debt limitation.

(3) The bonds are issued, in one or more bond

issuances, on or before March 31, 2014, but the aggregate principal amount issued in all such bond issuances combined must not exceed $47,500,000.

(4) The bonds are issued in accordance with this

Article.

(5) The proceeds of the bonds are used to accomplish

only those projects approved by the voters at an election held on or after April 7, 2009.

The debt incurred on any bonds issued under this subsection (p-55) shall not be considered indebtedness for purposes of any statutory debt limitation. Bonds issued under this subsection (p-55) must mature within not to exceed 30 years from their date, notwithstanding any other law to the contrary.
(p-60) In addition to all other authority to issue bonds, Wilmington Community Unit School District Number 209-U may issue bonds with an aggregate principal amount not to exceed $2,285,000, but only if all of the following conditions are met:
(1) The proceeds of the bonds are used to accomplish

only those projects approved by the voters at the general primary election held on March 21, 2006.

(2) Prior to the issuance of the bonds, the school

board determines, by resolution, that (i) the projects approved by the voters were and are required because of the age and condition of the school district's prior and existing school buildings and (ii) the issuance of the bonds is authorized by legislation that exempts the debt incurred on the bonds from the district's statutory debt limitation.

(3) The bonds are issued in one or more bond

issuances on or before March 1, 2011, but the aggregate principal amount issued in all those bond issuances combined must not exceed $2,285,000.

(4) The bonds are issued in accordance with this

Article.

The debt incurred on any bonds issued under this subsection (p-60) shall not be considered indebtedness for purposes of any statutory debt limitation.
(p-65) In addition to all other authority to issue bonds, West Washington County Community Unit School District 10 may issue bonds with an aggregate principal amount not to exceed $32,200,000 and maturing over a period not exceeding 25 years, but only if all of the following conditions are met:
(1) The voters of the district approve a proposition

for the bond issuance at an election held on or after February 2, 2010.

(2) Prior to the issuance of the bonds, the school

board determines, by resolution, that (A) all or a portion of the existing Okawville Junior/Senior High School Building will be demolished; (B) the building and equipping of a new school building to be attached to and the alteration, repair, and equipping of the remaining portion of the Okawville Junior/Senior High School Building is required because of the age and current condition of that school building; and (C) the issuance of bonds is authorized by a statute that exempts the debt incurred on the bonds from the district's statutory debt limitation.

(3) The bonds are issued, in one or more bond

issuances, on or before March 31, 2014, but the aggregate principal amount issued in all such bond issuances combined must not exceed $32,200,000.

(4) The bonds are issued in accordance with this

Article.

(5) The proceeds of the bonds are used to accomplish

only those projects approved by the voters at an election held on or after February 2, 2010.

The debt incurred on any bonds issued under this subsection (p-65) shall not be considered indebtedness for purposes of any statutory debt limitation.
(p-70) In addition to all other authority to issue bonds, Cahokia Community Unit School District 187 may issue bonds with an aggregate principal amount not to exceed $50,000,000, but only if all the following conditions are met:
(1) The voters of the district approve a proposition

for the bond issuance at an election held on or after November 2, 2010.

(2) Prior to the issuance of the bonds, the school

board determines, by resolution, that (i) the building and equipping of a new school building is required as a result of the age and condition of an existing school building and (ii) the issuance of bonds is authorized by a statute that exempts the debt incurred on the bonds from the district's statutory debt limitation.

(3) The bonds are issued, in one or more issuances,

on or before July 1, 2016, but the aggregate principal amount issued in all such bond issuances combined must not exceed $50,000,000.

(4) The bonds are issued in accordance with this

Article.

(5) The proceeds of the bonds are used to accomplish

only those projects approved by the voters at an election held on or after November 2, 2010.

The debt incurred on any bonds issued under this subsection (p-70) shall not be considered indebtedness for purposes of any statutory debt limitation. Bonds issued under this subsection (p-70) must mature within not to exceed 25 years from their date, notwithstanding any other law, including Section 19-3 of this Code, to the contrary.
(p-75) Notwithstanding the debt limitation prescribed in subsection (a) of this Section or any other provisions of this Section or of any other law, the execution of leases on or after January 1, 2007 and before July 1, 2011 by the Board of Education of Peoria School District 150 with a public building commission for leases entered into pursuant to the Public Building Commission Act shall not be considered indebtedness for purposes of any statutory debt limitation.
This subsection (p-75) applies only if the State Board of Education or the Capital Development Board makes one or more grants to Peoria School District 150 pursuant to the School Construction Law. The amount exempted from the debt limitation as prescribed in this subsection (p-75) shall be no greater than the amount of one or more grants awarded to Peoria School District 150 by the State Board of Education or the Capital Development Board.
(p-80) In addition to all other authority to issue bonds, Ridgeland School District 122 may issue bonds with an aggregate principal amount not to exceed $50,000,000 for the purpose of refunding or continuing to refund bonds originally issued pursuant to voter approval at the general election held on November 7, 2000, and the debt incurred on any bonds issued under this subsection (p-80) shall not be considered indebtedness for purposes of any statutory debt limitation. Bonds issued under this subsection (p-80) may be issued in one or more issuances and must mature within not to exceed 25 years from their date, notwithstanding any other law, including Section 19-3 of this Code, to the contrary.
(p-85) In addition to all other authority to issue bonds, Hall High School District 502 may issue bonds with an aggregate principal amount not to exceed $32,000,000, but only if all the following conditions are met:
(1) The voters of the district approve a proposition

for the bond issuance at an election held on or after April 9, 2013.

(2) Prior to the issuance of the bonds, the school

board determines, by resolution, that (i) the building and equipping of a new school building is required as a result of the age and condition of an existing school building, (ii) the existing school building should be demolished in its entirety or the existing school building should be demolished except for the 1914 west wing of the building, and (iii) the issuance of bonds is authorized by a statute that exempts the debt incurred on the bonds from the district's statutory debt limitation.

(3) The bonds are issued, in one or more issuances,

not later than 5 years after the date of the referendum approving the issuance of the bonds, but the aggregate principal amount issued in all such bond issuances combined must not exceed $32,000,000.

(4) The bonds are issued in accordance with this

Article.

(5) The proceeds of the bonds are used to accomplish

only those projects approved by the voters at an election held on or after April 9, 2013.

The debt incurred on any bonds issued under this subsection (p-85) shall not be considered indebtedness for purposes of any statutory debt limitation. Bonds issued under this subsection (p-85) must mature within not to exceed 30 years from their date, notwithstanding any other law, including Section 19-3 of this Code, to the contrary.
(p-90) In addition to all other authority to issue bonds, Lebanon Community Unit School District 9 may issue bonds with an aggregate principal amount not to exceed $7,500,000, but only if all of the following conditions are met:
(1) The voters of the district approved a proposition

for the bond issuance at the general primary election on February 2, 2010.

(2) At or prior to the time of the sale of the bonds,

the school board determines, by resolution, that (i) the building and equipping of a new elementary school building is required as a result of a projected increase in the enrollment of students in the district and the age and condition of the existing Lebanon Elementary School building, (ii) a portion of the existing Lebanon Elementary School building will be demolished and the remaining portion will be altered, repaired, and equipped, and (iii) the sale of bonds is authorized by a statute that exempts the debt incurred on the bonds from the district's statutory debt limitation.

(3) The bonds are issued, in one or more bond

issuances, on or before April 1, 2014, but the aggregate principal amount issued in all such bond issuances combined must not exceed $7,500,000.

(4) The bonds are issued in accordance with this

Article.

(5) The proceeds of the bonds are used to accomplish

only those projects approved by the voters at the general primary election held on February 2, 2010.

The debt incurred on any bonds issued under this subsection (p-90) shall not be considered indebtedness for purposes of any statutory debt limitation.
(p-95) In addition to all other authority to issue bonds, Monticello Community Unit School District 25 may issue bonds with an aggregate principal amount not to exceed $35,000,000, but only if all of the following conditions are met:
(1) The voters of the district approve a proposition

for the bond issuance at an election held on or after November 4, 2014.

(2) Prior to the issuance of the bonds, the school

board determines, by resolution, that (i) the building and equipping of a new school building is required as a result of the age and condition of an existing school building and (ii) the issuance of bonds is authorized by a statute that exempts the debt incurred on the bonds from the district's statutory debt limitation.

(3) The bonds are issued, in one or more issuances,

on or before July 1, 2020, but the aggregate principal amount issued in all such bond issuances combined must not exceed $35,000,000.

(4) The bonds are issued in accordance with this

Article.

(5) The proceeds of the bonds are used to accomplish

only those projects approved by the voters at an election held on or after November 4, 2014.

The debt incurred on any bonds issued under this subsection (p-95) shall not be considered indebtedness for purposes of any statutory debt limitation. Bonds issued under this subsection (p-95) must mature within not to exceed 25 years from their date, notwithstanding any other law, including Section 19-3 of this Code, to the contrary.
(p-100) In addition to all other authority to issue bonds, the community unit school district created in the territory comprising Milford Community Consolidated School District 280 and Milford Township High School District 233, as approved at the general primary election held on March 18, 2014, may issue bonds with an aggregate principal amount not to exceed $17,500,000, but only if all the following conditions are met:
(1) The voters of the district approve a proposition

for the bond issuance at an election held on or after November 4, 2014.

(2) Prior to the issuance of the bonds, the school

board determines, by resolution, that (i) the building and equipping of a new school building is required as a result of the age and condition of an existing school building and (ii) the issuance of bonds is authorized by a statute that exempts the debt incurred on the bonds from the district's statutory debt limitation.

(3) The bonds are issued, in one or more issuances,

on or before July 1, 2020, but the aggregate principal amount issued in all such bond issuances combined must not exceed $17,500,000.

(4) The bonds are issued in accordance with this

Article.

(5) The proceeds of the bonds are used to accomplish

only those projects approved by the voters at an election held on or after November 4, 2014.

The debt incurred on any bonds issued under this subsection (p-100) shall not be considered indebtedness for purposes of any statutory debt limitation. Bonds issued under this subsection (p-100) must mature within not to exceed 25 years from their date, notwithstanding any other law, including Section 19-3 of this Code, to the contrary.
(p-105) In addition to all other authority to issue bonds, North Shore School District 112 may issue bonds with an aggregate principal amount not to exceed $150,000,000, but only if all of the following conditions are met:
(1) The voters of the district approve a proposition

for the bond issuance at an election held on or after March 15, 2016.

(2) Prior to the issuance of the bonds, the school

board determines, by resolution, that (i) the building and equipping of new buildings and improving the sites thereof and the building and equipping of additions to, altering, repairing, equipping, and renovating existing buildings and improving the sites thereof are required as a result of the age and condition of the district's existing buildings and (ii) the issuance of bonds is authorized by a statute that exempts the debt incurred on the bonds from the district's statutory debt limitation.

(3) The bonds are issued, in one or more issuances,

not later than 5 years after the date of the referendum approving the issuance of the bonds, but the aggregate principal amount issued in all such bond issuances combined must not exceed $150,000,000.

(4) The bonds are issued in accordance with this

Article.

(5) The proceeds of the bonds are used to accomplish

only those projects approved by the voters at an election held on or after March 15, 2016.

The debt incurred on any bonds issued under this subsection (p-105) and on any bonds issued to refund or continue to refund such bonds shall not be considered indebtedness for purposes of any statutory debt limitation. Bonds issued under this subsection (p-105) and any bonds issued to refund or continue to refund such bonds must mature within not to exceed 30 years from their date, notwithstanding any other law, including Section 19-3 of this Code, to the contrary.
(p-110) In addition to all other authority to issue bonds, Sandoval Community Unit School District 501 may issue bonds with an aggregate principal amount not to exceed $2,000,000, but only if all of the following conditions are met:
(1) The voters of the district approved a

proposition for the bond issuance at an election held on March 20, 2012.

(2) Prior to the issuance of the bonds, the school

board determines, by resolution, that (i) the building and equipping of a new school building is required because of the age and current condition of the Sandoval Elementary School building and (ii) the issuance of bonds is authorized by a statute that exempts the debt incurred on the bonds from the district's statutory debt limitation.

(3) The bonds are issued, in one or more bond

issuances, on or before March 19, 2022, but the aggregate principal amount issued in all such bond issuances combined must not exceed $2,000,000.

(4) The bonds are issued in accordance with this

Article.

(5) The proceeds of the bonds are used to

accomplish only those projects approved by the voters at the election held on March 20, 2012.

The debt incurred on any bonds issued under this subsection (p-110) and on any bonds issued to refund or continue to refund the bonds shall not be considered indebtedness for purposes of any statutory debt limitation.
(p-115) In addition to all other authority to issue bonds, Bureau Valley Community Unit School District 340 may issue bonds with an aggregate principal amount not to exceed $25,000,000, but only if all of the following conditions are met:
(1) The voters of the district approve a proposition

for the bond issuance at an election held on or after March 15, 2016.

(2) Prior to the issuances of the bonds, the school

board determines, by resolution, that (i) the renovating and equipping of some existing school buildings, the building and equipping of new school buildings, and the demolishing of some existing school buildings are required as a result of the age and condition of existing school buildings and (ii) the issuance of bonds is authorized by a statute that exempts the debt incurred on the bonds from the district's statutory debt limitation.

(3) The bonds are issued, in one or more issuances,

on or before July 1, 2021, but the aggregate principal amount issued in all such bond issuances combined must not exceed $25,000,000.

(4) The bonds are issued in accordance with this

Article.

(5) The proceeds of the bonds are used to accomplish

only those projects approved by the voters at an election held on or after March 15, 2016.

The debt incurred on any bonds issued under this subsection (p-115) shall not be considered indebtedness for purposes of any statutory debt limitation. Bonds issued under this subsection (p-115) must mature within not to exceed 30 years from their date, notwithstanding any other law, including Section 19-3 of this Code, to the contrary.
(p-120) In addition to all other authority to issue bonds, Paxton-Buckley-Loda Community Unit School District 10 may issue bonds with an aggregate principal amount not to exceed $28,500,000, but only if all the following conditions are met:
(1) The voters of the district approve a proposition

for the bond issuance at an election held on or after November 8, 2016.

(2) Prior to the issuance of the bonds, the school

board determines, by resolution, that (i) the projects as described in said proposition, relating to the building and equipping of one or more school buildings or additions to existing school buildings, are required as a result of the age and condition of the District's existing buildings and (ii) the issuance of bonds is authorized by a statute that exempts the debt incurred on the bonds from the district's statutory debt limitation.

(3) The bonds are issued, in one or more issuances,

not later than 5 years after the date of the referendum approving the issuance of the bonds, but the aggregate principal amount issued in all such bond issuances combined must not exceed $28,500,000.

(4) The bonds are issued in accordance with this

Article.

(5) The proceeds of the bonds are used to accomplish

only those projects approved by the voters at an election held on or after November 8, 2016.

The debt incurred on any bonds issued under this subsection (p-120) and on any bonds issued to refund or continue to refund such bonds shall not be considered indebtedness for purposes of any statutory debt limitation. Bonds issued under this subsection (p-120) and any bonds issued to refund or continue to refund such bonds must mature within not to exceed 25 years from their date, notwithstanding any other law, including Section 19-3 of this Code, to the contrary.
(p-125) In addition to all other authority to issue bonds, Hillsboro Community Unit School District 3 may issue bonds with an aggregate principal amount not to exceed $34,500,000, but only if all the following conditions are met:
(1) The voters of the district approve a proposition

for the bond issuance at an election held on or after March 15, 2016.

(2) Prior to the issuance of the bonds, the school

board determines, by resolution, that (i) altering, repairing, and equipping the high school agricultural/vocational building, demolishing the high school main, cafeteria, and gym buildings, building and equipping a school building, and improving sites are required as a result of the age and condition of the district's existing buildings and (ii) the issuance of bonds is authorized by a statute that exempts the debt incurred on the bonds from the district's statutory debt limitation.

(3) The bonds are issued, in one or more issuances,

not later than 5 years after the date of the referendum approving the issuance of the bonds, but the aggregate principal amount issued in all such bond issuances combined must not exceed $34,500,000.

(4) The bonds are issued in accordance with this

Article.

(5) The proceeds of the bonds are used to accomplish

only those projects approved by the voters at an election held on or after March 15, 2016.

The debt incurred on any bonds issued under this subsection (p-125) and on any bonds issued to refund or continue to refund such bonds shall not be considered indebtedness for purposes of any statutory debt limitation. Bonds issued under this subsection (p-125) and any bonds issued to refund or continue to refund such bonds must mature within not to exceed 25 years from their date, notwithstanding any other law, including Section 19-3 of this Code, to the contrary.
(p-130) In addition to all other authority to issue bonds, Waltham Community Consolidated School District 185 may incur indebtedness in an aggregate principal amount not to exceed $9,500,000 to build and equip a new school building and improve the site thereof, but only if all the following conditions are met:
(1) A majority of the voters of the district voting

on an advisory question voted in favor of the question regarding the use of funding sources to build a new school building without increasing property tax rates at the general election held on November 8, 2016.

(2) Prior to incurring the debt, the school board

enters into intergovernmental agreements with the City of LaSalle to pledge moneys in a special tax allocation fund associated with tax increment financing districts LaSalle I and LaSalle III and with the Village of Utica to pledge moneys in a special tax allocation fund associated with tax increment financing district Utica I for the purposes of repaying the debt issued pursuant to this subsection (p-130). Notwithstanding any other provision of law to the contrary, the intergovernmental agreement may extend these tax increment financing districts as necessary to ensure repayment of the debt.

(3) Prior to incurring the debt, the school board

determines, by resolution, that (i) the building and equipping of a new school building is required as a result of the age and condition of the district's existing buildings and (ii) the debt is authorized by a statute that exempts the debt from the district's statutory debt limitation.

(4) The debt is incurred, in one or more issuances,

not later than January 1, 2021, and the aggregate principal amount of debt issued in all such issuances combined must not exceed $9,500,000.

The debt incurred under this subsection (p-130) and on any bonds issued to pay, refund, or continue to refund such debt shall not be considered indebtedness for purposes of any statutory debt limitation. Debt issued under this subsection (p-130) and any bonds issued to pay, refund, or continue to refund such debt must mature within not to exceed 25 years from their date, notwithstanding any other law, including Section 19-11 of this Code and subsection (b) of Section 17 of the Local Government Debt Reform Act, to the contrary.
(q) A school district must notify the State Board of Education prior to issuing any form of long-term or short-term debt that will result in outstanding debt that exceeds 75% of the debt limit specified in this Section or any other provision of law.
(Source: P.A. 99-78, eff. 7-20-15; 99-143, eff. 7-27-15; 99-390, eff. 8-18-15; 99-642, eff. 7-28-16; 99-735, eff. 8-5-16; 99-926, eff. 1-20-17; 100-531, eff. 9-22-17.)

(105 ILCS 5/19-1.5)
Sec. 19-1.5. (Repealed).
(Source: P.A. 88-641, eff. 9-9-94. Repealed by P.A. 94-234, eff. 7-1-06.)

(105 ILCS 5/prec. Sec. 19-2 heading)

(105 ILCS 5/19-2) (from Ch. 122, par. 19-2)
Sec. 19-2. School directors - Power to borrow money and issue bonds. For the purpose of building or repairing schoolhouses or purchasing or improving school sites, the directors of any school district, when authorized by a majority of the votes cast on such proposition conducted in accordance with the general election law, may borrow money; and, as evidence of such indebtedness, may issue bonds signed by the president and clerk of the board, in denominations of not less than $100, and bearing interest at a rate not exceeding the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
The proceeds of any bonds issued under authorization of this Section shall be deposited and accounted for separately within the Site and Construction/Capital Improvements Fund.
(Source: P.A. 86-4; 87-984.)

(105 ILCS 5/19-3) (from Ch. 122, par. 19-3)
Sec. 19-3. Boards of education. Any school district governed by a board of education and having a population of not more than 500,000 inhabitants, and not governed by a special Act may borrow money for the purpose of building, equipping, altering or repairing school buildings or purchasing or improving school sites, or acquiring and equipping playgrounds, recreation grounds, athletic fields, and other buildings or land used or useful for school purposes or for the purpose of purchasing a site, with or without a building or buildings thereon, or for the building of a house or houses on such site, or for the building of a house or houses on the school site of the school district, for residential purposes of the superintendent, principal, or teachers of the school district, and issue its negotiable coupon bonds therefor signed by the president and secretary of the board, in denominations of not less than $100 nor more than $5,000, payable at such place and at such time or times, not exceeding 20 years, with the exception of Lockport High School and bonds issued by any school district as qualified school construction bonds in accordance with applicable federal tax law not exceeding 25 years, from date of issuance, as the board of education may prescribe, and bearing interest at a rate not to exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, payable annually, semiannually or quarterly, but no such bonds shall be issued unless the proposition to issue them is submitted to the voters of the district at a referendum held at a regularly scheduled election after the board has certified the proposition to the proper election authorities in accordance with the general election law, a majority of all the votes cast on the proposition is in favor of the proposition, and notice of such bond referendum has been given either (i) in accordance with the second paragraph of Section 12-1 of the Election Code irrespective of whether such notice included any reference to the public question as it appeared on the ballot, or (ii) for an election held on or after November 1, 1998, in accordance with Section 12-5 of the Election Code, or (iii) by publication of a true and legible copy of the specimen ballot label containing the proposition in the form in which it appeared or will appear on the official ballot label on the day of the election at least 5 days before the day of the election in at least one newspaper published in and having a general circulation in the district, irrespective of any other requirements of Article 12 or Section 24A-18 of the Election Code, nor shall any residential site be acquired unless such proposition to acquire a site is submitted to the voters of the district at a referendum held at a regularly scheduled election after the board has certified the proposition to the proper election authorities in accordance with the general election law and a majority of all the votes cast on the proposition is in favor of the proposition. Nothing in this Act or in any other law shall be construed to require the notice of the bond referendum to be published over the name or title of the election authority or the listing of maturity dates of any bonds either in the notice of bond election or ballot used in the bond election. The provisions of this Section concerning notice of the bond referendum apply only to (i) consolidated primary elections held prior to January 1, 2002 and the consolidated election held on April 17, 2007 at which not less than 60% of the voters voting on the bond proposition voted in favor of the bond proposition, and (ii) other elections held before July 1, 1999; otherwise, notices required in connection with the submission of public questions shall be as set forth in Section 12-5 of the Election Code. Such proposition may be initiated by resolution of the school board.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
The proceeds of any bonds issued under authority of this Section shall be deposited and accounted for separately within the Site and Construction/Capital Improvements Fund.
(Source: P.A. 99-735, eff. 8-5-16.)

(105 ILCS 5/19-3.5)
Sec. 19-3.5. Flood-damaged building. Martinsville Community Unit School District 3C is authorized to issue bonds in not to exceed the amount of $4,000,000 for the purpose of paying the cost of acquiring and improving a school site and building and equipping a new school building on the site to replace all or a portion of a school building closed by the regional superintendent of schools pursuant to Section 3-14.22 of this Code because of flood damage. The replacement building may be larger than the size of and offer more functions than the school building being replaced. Bonds issued pursuant to this Section may be issued without referendum and shall mature not more than 25 years from the date of issuance.
(Source: P.A. 96-517, eff. 8-14-09.)

(105 ILCS 5/19-3.10)
Sec. 19-3.10. Mine subsidence damaged building. Gillespie Community Unit School District 7 is authorized to issue bonds in not to exceed the amount of $22,000,000 for the purpose of paying the cost of acquiring and improving a school site and building and equipping a new school building on the site to replace all or a portion of a school building closed by the regional superintendent of schools pursuant to Section 3-14.22 of this Code because of mine subsidence damage. The replacement building may be larger than the size of and offer more functions than the school building being replaced. Bonds issued pursuant to this Section may be issued without referendum and shall mature not more than 25 years from the date of issuance.
(Source: P.A. 96-517, eff. 8-14-09.)

(105 ILCS 5/19-3.15)
Sec. 19-3.15. School additions; Chaney-Monge School District 88. Notwithstanding the requirements of any other applicable law and without further referendum approval, Chaney-Monge School District 88 is authorized to issue bonds in not to exceed the amount of $3,000,000 to provide for the improvement, alteration, and repair of schoolhouses and to fund the local share as required for a Capital Development Board school construction grant to fund school additions and associated construction and equipment with respect to which a referendum was passed on March 18, 2014.
(Source: P.A. 98-1060, eff. 8-26-14.)

(105 ILCS 5/19-4) (from Ch. 122, par. 19-4)
Sec. 19-4. Bonds issued - Boundaries changed. Where bonds are issued by any school district under the provisions of Section 19-2 through Section 19-6, and before any contract is let for the construction of buildings or improvements in accordance therewith the district boundaries are changed by the formation of a new district including all or a part of said district, or by the annexation of a district in its entirety to another district, then upon the adoption of a resolution by the board of education of the new district or the district to which the territory has been annexed, that the building or improvements are no longer feasible, the board shall by resolution order submitted to the electors the proposition of authorizing the board to use the proceeds of said bonds or the portion thereof allotted to the new district or district to which said territory is annexed for a specific new building or improvement in some locality of the district other than the one specified at the previous election, or for a different improvement, or for a part of the original improvements. In case a new district has been formed, no such referendum shall be held unless the new district embraces territory having as much or more assessed valuation as the territory embraced in the district at the first election. The board shall certify the resolution and the proposition to the proper election authorities for submission in accordance with the general election law.
Where bonds are issued by any school district under the provisions of Section 19-2 through Section 19-6, and it is determined by the board of education by resolution that it is in the interests of the school district that part or all of the proceeds of said bonds be used for different purposes than authorized but for purposes for which bonds may be issued under the provisions of Section 19-2 through Section 19-6, the board shall by resolution order submitted to the electors the proposition of authorizing the board to use the proceeds of said bonds or a part thereof for the purposes set forth in said resolution and if a majority of all the votes cast on said proposition is in favor thereof the board shall have such authority. The board shall certify the resolution and the proposition to the proper election authorities for submission in accordance with the general election law.
(Source: P.A. 84-1334.)

(105 ILCS 5/19-5) (from Ch. 122, par. 19-5)
Sec. 19-5. Registration, numbering and countersigning. All bonds issued under this Act, except bonds issued by school districts having a population of more than 500,000 inhabitants, before being issued, negotiated and sold, shall be registered, numbered and countersigned by the treasurer who receives the taxes of the district. The registration shall be made in a book in which shall be entered the record of the election authorizing the directors or the board of education to borrow money and a description of the bonds issued, including the number, date, to whom issued, amount, rate of interest and when due.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/19-6) (from Ch. 122, par. 19-6)
Sec. 19-6. Bond money to school treasurer - Delivery of bonds - Record - Payment. All moneys borrowed under the authority of this Act, except money borrowed by school districts having a population of more than 500,000 inhabitants, shall be paid to the school treasurer of the district. The treasurer shall, before receiving any of the money, execute a bond with two or more persons having an interest in real estate, who shall not be trustees, or a surety company authorized to do business in this State, as surety, payable to the school board of the district in Class I county school units or township trustees in Class II county school units and conditioned upon the faithful discharge of his duties, except that the bond required of the school treasurer of a school district which is located in a Class II county school unit but which no longer is subject to the jurisdiction and authority of a township treasurer or trustees of schools of a township because the district has withdrawn from the jurisdiction and authority of the township treasurer and trustees of schools of the township or because those offices have been abolished as provided in subsection (b) or (c) of Section 5-1 shall be payable to the school board of such district and conditioned upon the faithful discharge of his duties. The bond shall be submitted for approval or rejection to the school board of the district or to the township trustees to which such bond is payable. The penalty of the bond or bonds shall be 25% of the amount of such bond issue, whether individuals act as surety or whether the surety is given by a surety company authorized to transact business in this State. The bond shall be in substantially the same form as that required by Section 8-2 of this Act and when so given shall fully describe the bond issue which it specifically covers and shall remain in force until the funds of the bond issue are fully disbursed in accordance with the law. Upon receiving such moneys the treasurer shall deliver the bonds issued therefor to the persons entitled to receive them, and shall credit the funds received to the district issuing the bonds. The treasurer shall record the amount received for each bond issued. When any bonds are paid the treasurer shall cancel them and shall enter, against the record of the bonds, the words, "paid and cancelled the .... day of ...., 1 ....," filling the blanks with the day, month, and year corresponding to the date of payment.
(Source: P.A. 89-212, eff. 8-4-95.)

(105 ILCS 5/19-7) (from Ch. 122, par. 19-7)
Sec. 19-7. Certified copy of resolution filed with county clerk-Registry of bonds-Extension of tax. Whenever any school district having a population of less than 500,000 inhabitants is authorized to issue bonds, the recording officer thereof shall file in the office of the county clerk of each county in which any portion of the district is situated a certified copy of the resolution providing for their issuance and levying a tax to pay them. The county clerk shall prepare and keep in his office a registry of all such bonds which shall show the name of the issuing body and the date, amount, purpose, rate of interest and maturity of the bonds to be issued, and the county clerk, subject to the provisions of Section 7-14 of this Act, annually shall extend taxes against all the taxable property situated in the county and contained in the district in amounts sufficient to pay maturing principal and interest, and such taxes shall be computed, extended and collected in the same manner as is now or may hereafter be provided for the computation, extension and collection of taxes for general corporate purposes for the issuing district. If no such certified copy of resolution has been filed with reference to any bonds heretofore authorized one shall promptly be filed.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/19-8) (from Ch. 122, par. 19-8)
Sec. 19-8. Bonds to pay claims. Any school district or non-high district operating under general law or special charter having a population of 500,000 or less is authorized to issue bonds for the purpose of paying orders issued for the wages of teachers, for the payment of claims against any such district, or for providing funds to effect liquidation or defeasance of the obligations of a Financial Oversight Panel pursuant to the provisions of Section 1H-115 of this Code.
Such bonds may be issued in an amount, including existing indebtedness, in excess of any statutory limitation as to debt.
(Source: P.A. 97-429, eff. 8-16-11.)

(105 ILCS 5/19-9) (from Ch. 122, par. 19-9)
Sec. 19-9. Resolution to issue bonds - Submission to voters. Before any district as described in Section 19-8 shall avail itself of the provisions of that section the governing body thereof shall examine and consider the several teachers' orders or claims or liabilities of a Financial Oversight Panel established pursuant to Article 1H of this Code, or any or all of these, proposed to be paid and if it appears that they were authorized and allowed for proper school purposes it shall adopt a resolution so declaring and set forth and describe in detail such teachers' orders and claims and liabilities of a Financial Oversight Panel established pursuant to Article 1H of this Code and the adoption of the resolution shall establish the validity thereof, notwithstanding the amount of such orders and claims and liabilities of a Financial Oversight Panel established pursuant to Article 1H of this Code may exceed in whole or in part any applicable statutory debt limit in force at the time the indebtedness evidenced by such orders and claims and liabilities of a Financial Oversight Panel established pursuant to Article 1H of this Code was incurred. The resolution shall also declare the intention of the district to issue bonds for the purpose of paying such teachers' orders or claims or liabilities of a Financial Oversight Panel established pursuant to Article 1H of this Code, and direct that notice of such intention be published at least once in a newspaper published within the district and if there be no newspaper published within the district then notice shall be published in a newspaper having general circulation within the district. The notice shall set forth (1) the time within which a petition may be filed requesting the submission of the proposition to issue the bonds as hereinafter in this Section provided; (2) the specific number of voters required to sign the petition; and the date of the prospective referendum. The recording officer of the district shall provide a petition form to any individual requesting one. If within 30 days after such publication of such notice a petition is filed with the recording officer of the district, signed by the voters of the district equal to 10% or more of the registered voters of the district requesting that the proposition to issue bonds as authorized by Section 19-8 be submitted to the voters thereof, then the district shall not be authorized to issue bonds as provided by Section 19-8 until the proposition has been submitted to and approved by a majority of the voters voting on the proposition at a regular scheduled election. The board shall certify the proposition to the proper election authorities for submission in accordance with the general election law. If no such petition with the requisite number of signatures is filed within said 30 days, or if any and all petitions filed are invalid, then the district shall thereafter be authorized to issue bonds for the purposes and as provided in Section 19-8.
(Source: P.A. 97-429, eff. 8-16-11.)

(105 ILCS 5/19-10) (from Ch. 122, par. 19-10)
Sec. 19-10. Payment of liabilities resulting from division of assets.
Any school district having a population of 500,000 or less is authorized to issue bonds for the purpose of the payment of any liabilities or obligations imposed on such district resulting from the division of assets as provided by Article 7 of this Act or Article 5 of this Act as it existed prior to July 1, 1952.
Within 90 days after the final order of the county board of school trustees dividing assets as a result of creating a new district the school board of such newly created district or the school board of a district a portion of whose territory is included within the newly created district shall pay any amounts due.
The school board of a district obligated or liable under the provisions of this Section shall issue bonds to the extent necessary to enable the district to discharge its obligations unless funds can otherwise be made available for such purpose, and such bonds may be issued in an amount, including existing indebtedness, in excess of any statutory limitation as to debt but subject to the 5% constitutional limit.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/19-11) (from Ch. 122, par. 19-11)
Sec. 19-11. Amount of indebtedness - Interest and maturity. Any district which has complied with Section 19-9 and which is authorized to issue bonds under Sections 19-8, 19-9 and 19-10 shall adopt a resolution specifying the amount of indebtedness to be funded, whether for the purpose of paying claims, or for paying teachers' orders, or for paying liabilities or obligations imposed on any district resulting from the division of assets as provided by Article 7 of this Act or Article 5 of this Act as it existed prior to July 1, 1952. The resolution shall set forth the date, denomination, rate of interest and maturities of the bonds, fix all details with respect to the issue and execution thereof, and provide for the levy of a tax sufficient to pay both principal and interest of the bonds as they mature. The bonds shall bear interest at a rate not to exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, payable annually or semi-annually, as the governing body may determine, and mature in not more than 20 years from the date thereof or as otherwise authorized by law.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 100-531, eff. 9-22-17.)

(105 ILCS 5/19-12) (from Ch. 122, par. 19-12)
Sec. 19-12. Filing copy of resolution-Extension of taxes. A certified copy of the resolution authorizing the issue of bonds under Sections 19-8 through 19-11 shall be filed with the county clerk of each county in which any portion of any such district is situated and the county clerk shall annually extend taxes against all of the taxable property situated in the county and contained in such district in amounts sufficient to pay maturing principal and interest of such bonds without limitation as to rate or amount and in addition to and in excess of any taxes that may now or hereafter be authorized to be levied by Sections 12-11 and 12-11.1 or 17-2 through 17-9.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/19-13) (from Ch. 122, par. 19-13)
Sec. 19-13. Sale or exchange of bonds. Any bonds issued under Sections 19-8 to 19-11, inclusive, may be exchanged par for par for claims or unpaid orders for wages of teachers, or both, or may be sold and the proceeds received used to pay such claims or orders.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/19-14) (from Ch. 122, par. 19-14)
Sec. 19-14. Validity of indebtedness-Validity of bonds. Purchasers of such bonds shall not be obligated to inquire into the validity of the indebtedness funded, and bonds issued under sections 19-8 through 19-11 shall be the valid and binding obligations of the school district, notwithstanding the fact that the bonds, together with existing indebtedness, either in whole or in part, exceed any statutory debt limitation in force at the time the bonds are issued.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/prec. Sec. 19-15 heading)

(105 ILCS 5/19-15) (from Ch. 122, par. 19-15)
Sec. 19-15. Authority to refund bonds. When a school district has issued bonds or other evidence of indebtedness for any purposes which are binding and subsisting legal obligations and remaining outstanding, the school board of the district may, upon the surrender of the bonds or other evidences of indebtedness, issue in lieu thereof to the holders or owners thereof or to other persons for money with which to pay them, new bonds or other evidences of indebtedness, according to the subsequent provisions of this Article.
For the purposes of Sections 19-15 through 19-26 "school district" includes any non-high school district.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/19-16) (from Ch. 122, par. 19-16)
Sec. 19-16. Resolution for issuance. The corporate authorities of any school district, without submitting the question to the electors thereof for approval, may authorize by resolution the issuance of refunding bonds (1) to refund its bonds prior to their maturity; (2) to refund its unpaid matured bonds; (3) to refund matured coupons evidencing interest upon its unpaid bonds; (4) to refund interest at the coupon rate upon its unpaid matured bonds that has accrued since the maturity of those bonds; (5) to refund its bonds which by their terms are subject to redemption before maturity; and (6) to refund other valid and subsisting evidences of indebtedness that are due and payable. The refunding bonds and the procedure for issuing them shall comply with Sections 19-5 through 19-7.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/19-17) (from Ch. 122, par. 19-17)
Sec. 19-17. Registrability - Interest - Time and place of payment. The refunding bonds may be made registerable as to principal and may bear interest at a rate not to exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, if issued before January 1, 1972 and not to exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, if issued after January 1, 1972, payable at such time and place as may be provided in the bond resolution. They shall remain valid even though one or more of the officers executing the bonds ceases to hold his or their offices before the bonds are delivered.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-4.)

(105 ILCS 5/19-18) (from Ch. 122, par. 19-18)
Sec. 19-18. Details prescribed-Levy and collection of tax.
The resolution authorizing refunding bonds shall prescribe all details thereof and shall provide for the levy and collection of a direct annual tax upon all the taxable property within the school district sufficient to pay the principal thereof and interest thereon as it matures. The tax shall be levied and collected in like manner as the general taxes for the school district and shall not be included within any limitation of rate for general purposes as now or hereafter provided by law but shall be excluded therefrom and be in addition thereto and in excess thereof.
A certified copy of the bond resolution shall be filed with the county clerk of the county in which the school district or any portion thereof is situated, and shall constitute the authority for the extension and collection of refunding bond and interest taxes as required by the constitution.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/19-19) (from Ch. 122, par. 19-19)
Sec. 19-19. Sale or exchange-Use of proceeds-Cancellation.
The refunding bonds may be exchanged for the bonds to be refunded on the basis of dollar for dollar for the par value of the bonds, interest coupons, and interest not represented by coupons, if any, or they may be sold at not less than their par value and accrued interest. The proceeds received from their sale shall be used to pay the bonds, interest coupons, and interest not represented by coupons, if any, without any prior appropriation therefor under any budget law.
Bonds and interest coupons which have been received in exchange or paid shall be cancelled and the obligation for interest, not represented by coupons, which has been discharged, shall be evidenced by a written acknowledgment of the exchange or payment thereof.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/19-20) (from Ch. 122, par. 19-20)
Sec. 19-20. Execution-Maturity-Callable. The refunding bonds shall be of such form and denomination, payable at such place, bear such date, and be executed by such officials as may be provided by the corporate authorities of the school district in the bond resolution. They shall mature within not to exceed 20 years from their date, and may be made callable on any interest payment date at par and accrued interest after notice has been given at the time and in the manner provided in the bond resolution; however, the limitation shall be 25 years for bonds issued by Valley View Community Unit School District 365U that refund (i) bonds authorized under Section 19-3 of this Code or (ii) bonds refunding or continuing to refund bonds authorized under Section 19-3 of this Code.
(Source: P.A. 96-1546, eff. 3-10-11.)

(105 ILCS 5/19-21) (from Ch. 122, par. 19-21)
Sec. 19-21. Redemption of bonds.
If there is no default in payment of the principal of or interest upon the refunding bonds, and a sum of money equal to the amount of interest that will accrue on the refunding bonds and a sum of money equal to the amount of principal that will become due thereon within the next 6 months period has been set aside, the treasurer of the school district shall use the money available from the proceeds of taxes levied for the payment of the refunding bonds in calling them for payment, if, by their terms, they are subject to redemption. However, a school district may provide in the bond resolution that whenever the school district is not in default in payment of the principal of or interest upon the refunding bonds and has set aside the sums of money provided in this section for interest accruing and principal maturing within the next 6 months period, the money available from the proceeds of taxes levied for the payment of refunding bonds shall be used, first, in the purchase of the refunding bonds at the lowest price obtainable, but not to exceed their par value and accrued interest, after sealed tenders for their purchase have been advertised for as may be directed by the corporate authorities thereof.
Refunding bonds called for payment and paid or purchased under this section shall be marked paid and cancelled.
(Source: Laws 1963, p. 3062.)

(105 ILCS 5/19-22) (from Ch. 122, par. 19-22)
Sec. 19-22. Reduction of tax levy-Bonds purchased and cancelled. Whenever refunding bonds are purchased and cancelled as provided in Section 19-21, the taxes thereafter to be extended for payment of the principal of and the interest on the remainder of the issue shall be reduced in an amount equal to the principal of and the interest that would have thereafter accrued upon the refunding bonds so cancelled. A resolution shall be adopted by the corporate authorities of the school district finding these facts. A certified copy of this resolution shall be filed with the county clerk specified in Section 19-18, whereupon he shall reduce and extend such tax levies in accordance therewith.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/19-23) (from Ch. 122, par. 19-23)
Sec. 19-23. Reduction of tax for payment of bonds refunded-Use of tax receipts. Whenever refunding bonds are issued, proper reduction of taxes theretofore levied for the payment of the bonds refunded and next to be extended for collection shall be made by the county clerk upon receipt of a certificate signed by the treasurer of the school district, or by the president and clerk or other corresponding officers of the school district, showing the bonds refunded and the tax to be abated.
Money which becomes available from taxes that were levied for prior years for payment of bonds or interest coupons that were paid or refunded before those taxes were collected, after payment of all warrants that may have been issued in anticipation of these taxes, shall be placed in the sinking fund account provided in Section 19-24. It shall be used to purchase, call for payment, or to pay at maturity refunding bonds and interest thereon as herein provided.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/19-24) (from Ch. 122, par. 19-24)
Sec. 19-24. Proceeds of taxes-Special fund-Use-Investment. Money received from the proceeds of taxes levied for payment of the principal of and interest upon refunding bonds shall be deposited in a special fund of the school district, designated as the "Refunding Bond and Interest Sinking Fund Account of ....". This fund shall be applied to the purchase or payment of refunding bonds and the interest thereon as provided in Sections 19-16 through 19-26.
If the money in this fund is not immediately necessary for the payment of refunding bonds or if refunding bonds can not be purchased before maturity, then, under the direction of the corporate authorities of the school district, the money may be invested by the treasurer of the school district in bonds or other interest bearing obligations of the United States or in bonds of the State of Illinois.
The maturity date of the securities in which this money is invested shall be prior to the due date of any issue of refunding bonds of the investing school district. The corporate authorities may sell these securities whenever necessary to obtain cash to meet bond and interest payments.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/19-25) (from Ch. 122, par. 19-25)
Sec. 19-25. Information to owners of bonds-Refunding agreements.
The corporate authorities of a school district may take any action that may be necessary to inform the owners of unpaid bonds regarding the financial condition of the school district, the necessity of refunding its unpaid bonds and readjusting the maturities thereof in order that sufficient taxes may be collected to take care of these bonds, and thus re-establish the credit of the school district. The corporate authorities may enter into any agreement required to prepare and carry out any refunding plan and, without any previous appropriation therefor under any budget law, may incur and pay expenditures that may be necessary in order to accomplish the refunding of the bonds of the school district.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/19-26) (from Ch. 122, par. 19-26)
Sec. 19-26. Construction and application of provisions. Sections 19-16 through 19-25 apply to any school district, regardless of the population of said school district and of the law under which it is organized and operating, and constitute complete authority for issuing refunding bonds as therein provided without reference to other laws. Those sections shall be construed as conferring powers in addition to, but not as limiting powers granted under, other laws or other provisions of this Act.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/prec. Sec. 19-27 heading)

(105 ILCS 5/19-27) (from Ch. 122, par. 19-27)
Sec. 19-27. Payment to treasurer.
Whenever all the bonds of any school district have been paid and cancelled upon the records of the school treasurer and there remains in the hands of the county collector or any ex-county collector, the county treasurer, or ex-county treasurer, any balance to the credit of the bond fund of the school township, the county collector or ex-county collector, county treasurer or ex-county treasurer shall pay to the school treasurer the balance of such funds in his hands and the school treasurer shall give his receipt therefor.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/19-28) (from Ch. 122, par. 19-28)
Sec. 19-28. Distribution and apportionment. At the first regular semi-annual meeting of the trustees of the township after the receipt of the funds mentioned in Section 19-27, they shall distribute and apportion the funds among the districts or fractions of districts of the township whose treasurer is the township treasurer, and among the school boards or board of incorporated cities, towns or school districts in such township having a treasurer other than the township treasurer, in proportion to the number of children under 21 years of age in each. The funds thus apportioned shall be placed on the books of the treasurer to the credit of the respective districts and the same shall be paid out by the treasurer on the legal orders of the school boards of the proper districts, except such part of the fund as may be payable to the boards of education of incorporated cities, towns or school districts having a treasurer other than the township treasurer, which portion of the fund shall be paid by the township treasurer to the treasurer of the board of education.
(Source: P.A. 86-1441.)

(105 ILCS 5/19-29) (from Ch. 122, par. 19-29)
Sec. 19-29. Computation of debt incurring power. In computing the debt incurring power of any school district where there has been included in any such school district only a part of any former school district which at the time of such inclusion has outstanding bonded indebtedness, a proportionate amount of such bonded indebtedness shall be chargeable to such school district based upon the ratio that the assessed valuation of taxable property as equalized and determined by the Department of Revenue in that part of the territory of such former school district that has been included in any such school district bears to the total assessed valuation of the former school district as equalized and determined by the Department of Revenue for the year in which the change occurred, and the proportionate amount of such bonded indebtedness shall be chargeable against such school district in determining its debt incurring power.
(Source: P.A. 81-1509.)

(105 ILCS 5/19-30) (from Ch. 122, par. 19-30)
Sec. 19-30. Any school district which, pursuant to Section 10-22.31b of this Act, has entered into a joint agreement with one or more school districts to acquire, build, establish and maintain sites and buildings for area vocational purposes may by proper resolution borrow money for the purpose of acquiring sites and buildings and building, equipping, improving and remodeling buildings and sites for vocational education purposes and as evidence of such indebtedness issue bonds without referendum, provided that the project which is the subject of such joint agreement has been designated by the State Board of Vocational Education and Rehabilitation as an Area Secondary Vocational Center, and further provided (a) that such district has been authorized by referendum to impose the tax under Section 17-2.4 of this Act, or (b) that such district, not having been so authorized by such referendum, by resolution has authorized the payment of its proportionate share of the cost of the area vocational center under such agreement from funds raised by building tax levies. The proceeds of the sale of such bonds may, in the discretion of the school board of the district issuing such bonds, be transferred to the Capital Development Board, any other school district which is a party to such joint agreement or the State or any of its agencies provided, however, that such board first determines that such transfer is necessary in order to accomplish the purposes for which such bonds are issued. The amount of the bonds issued by any such participating school district shall not exceed the district's estimated proportionate share of the cost of the area vocational center as budgeted under such agreement and as certified by the State Board of Vocational Education and Rehabilitation, and provided that (a) any such participating district which has been authorized by referendum to impose the tax under Section 17-2.4 of this Act, shall thereafter reduce the maximum statutory amount which may be raised by such levy under Section 17-2.4 to the extent of the total amount to be yielded by the imposition of the tax authorized by this Section, and (b) any such participating district, not having been so authorized by such referendum, but having by resolution authorized the payment of its proportionate share of the cost of the area vocational center under such joint agreement from funds raised by building tax levies, shall thereafter, annually reduce the maximum statutory amount which may be raised by such building tax levies to the extent of the amount to be yielded annually by the imposition of the tax authorized by this Section. Such bonds shall bear interest at a rate of not to exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, and shall mature within 20 years from date.
The failure on the part of a school district to abate or reduce such taxes as described in (a) and (b) shall not constitute a forfeiture by the district of its right to levy the direct annual tax authorized by this Section.
In order to authorize and issue such bonds, the school board shall adopt a resolution fixing the amount of the bonds, the date thereof, maturities thereof, rates of interest thereof, place of payment and denomination, which shall be in denominations of not less than $100 and not more than $5,000 and provide for the levy and collection of a direct annual tax upon all the taxable property in the school district sufficient to pay the principal of and interest on such bonds to maturity. Upon the filing in the office of the County Clerk or Clerks of the County or Counties in which the school district is located of a certified copy of such resolution it shall be the duty of such County Clerk or Clerks to extend the tax therefor, in addition to and in excess of all other taxes heretofore or hereafter authorized to be levied by such school district.
This Section shall be cumulative and it shall constitute complete authority for site acquisitions and building programs and for the issuance of bonds as provided for hereunder, notwithstanding any other statute or law to the contrary.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-4.)

(105 ILCS 5/19-31) (from Ch. 122, par. 19-31)
Sec. 19-31. Any school district which, pursuant to Section 10-22.31b of this Act, or under the provisions of the "Intergovernmental Cooperation Act", has entered into a joint agreement or contract with one or more school districts to acquire, build, establish and maintain sites and buildings for the education of one or more of the types of children with disabilities as defined in Sections 14-1.02 through 14-1.07 of this Act, may by proper resolution of the board borrow money for the purpose of acquiring sites and buildings and building, equipping, improving and remodeling buildings and sites for such special education purposes, and as evidence of such indebtedness issue bonds, provided that the project which is the subject of such joint agreement has been approved by the State Board of Education. The proceeds of the sale of such bonds may, in the discretion of the school board of the district issuing such bonds, be transferred to the Capital Development Board, any other school district which is a party to such joint agreement, or the State or any of its agencies provided, however, that such board first determines that such transfer is necessary in order to accomplish the purposes for which such bonds are issued. The amount of the bonds issued by any such participating school district shall not exceed the district's estimated proportionate share of the cost of such special education purposes as budgeted under such joint agreement or contract, and shall be amortized over a period not exceeding the number of years of levy remaining available to such participating school district under Section 17-2.2a of this Act, and provided further that any such participating district shall thereafter reduce the maximum statutory amount which may be raised by the tax levy authorized under Section 17-2.2a of this Act to the extent of the total amount to be yielded by the imposition of the tax authorized by this Section. The failure on the part of a school district to abate or reduce such taxes shall not however constitute a forfeiture by the district of its right to levy the direct annual tax authorized by this Section.
Such bonds shall bear interest at a rate of not to exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, and shall mature within 8 years from the date of issuance. In order to authorize and issue such bonds, the school board shall adopt a resolution fixing the amount of the bonds, the date thereof, maturities thereof, rates of interest thereof, place of payment and denomination, which shall be in denominations of not less than $100 and not more than $5,000 and provide for the levy and collection of a direct annual tax upon all the taxable property in the school district sufficient to pay the principal of and interest on such bonds to maturity, but not to exceed the levy authorized under Section 17-2.2a. Upon the filing in the office of the County Clerk or Clerks of the County or Counties in which the school district is located of a certified copy of such resolution it shall be the duty of such County Clerk or Clerks to extend the tax therefor, in addition to and in excess of all other taxes heretofore or hereafter authorized to be levied by such school district.
This Section shall be cumulative and it shall constitute complete authority for site acquisitions and building programs and for the issuance of bonds as provided for hereunder, notwithstanding any other statute or law to the contrary.
Notwithstanding the other provisions of this Section, any school district qualifying for a special education construction grant pursuant to the Capital Development Board Act may finance the construction project by levying the tax authorized by Section 17-2.2a and issuing bonds in the manner provided for in this Section at a rate not to exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, with a maturity date not more than 20 years from the date of issuance.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 89-397, eff. 8-20-95.)



Article 19a - Revenue Bonds For Exhibition Facilities

(105 ILCS 5/Art. 19a heading)

(105 ILCS 5/19a-1) (from Ch. 122, par. 19a-1)
Sec. 19a-1. In this Article, "exhibition facility" means a building or stadium constructed to be used primarily for athletic spectator sports and not facilities built primarily for physical education instruction.
(Source: Laws 1967, p. 2778.)

(105 ILCS 5/19a-2) (from Ch. 122, par. 19a-2)
Sec. 19a-2. Revenue bonds for exhibition facilities. Any school board is authorized to:
a. Acquire by purchase, construct, enlarge, improve, equip, complete, operate, control and manage an exhibition facility.
b. Charge for the use of such a facility.
c. Hold in its treasury all funds derived from the operation of the facility and apply them toward the retirement of any revenue bonds issued in connection with the facility.
d. Enter into contracts touching in any manner any matter within the objects and purposes of this Article.
e. Pledge the revenues raised from such a facility for the payment of any bonds issued to pay for the facility as provided in this Article.
f. Borrow money and issue and sell bonds at such price as the school board may determine to finance and to refund or refinance any and all bonds issued and sold by the board pursuant to this Article. No bonds issued under this Article, however, may bear interest in excess of the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, computed to the maturity of the bonds.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-4.)

(105 ILCS 5/19a-3) (from Ch. 122, par. 19a-3)
Sec. 19a-3. Whenever bonds are issued pursuant to this Article, the school board must establish charges or fees for the use of the exhibition facility to pay the principal and interest on the bonds.
(Source: Laws 1967, p. 2778.)

(105 ILCS 5/19a-4) (from Ch. 122, par. 19a-4)
Sec. 19a-4. If the school board determines subsequent to the original issue of bonds under this Article that the income from the facility is insufficient to pay the principal and interest on those bonds, the board, after submitting the question to referendum in accordance with the general election law, may pay the deficit by issuing general obligation bonds in the manner prescribed by Article 19 of this Act.
(Source: P.A. 81-1489.)

(105 ILCS 5/19a-5) (from Ch. 122, par. 19a-5)
Sec. 19a-5. Members of a school board issuing bonds pursuant to this Article incur no personal liability thereby.
(Source: Laws 1967, p. 2778.)



Article 19b - School Energy Conservation And Saving Measures

(105 ILCS 5/Art. 19b heading)

(105 ILCS 5/19b-1) (from Ch. 122, par. 19b-1)
Sec. 19b-1. Definitions. In this Article words and phrases have the meanings set forth in the following Sections preceding Section 19b-2.
(Source: P.A. 87-1106.)

(105 ILCS 5/19b-1.05)
Sec. 19b-1.05. Area vocational center. "Area vocational center" means an area vocational center created by joint agreement between school districts.
(Source: P.A. 92-767, eff. 8-6-02.)

(105 ILCS 5/19b-1.1) (from Ch. 122, par. 19b-1.1)
Sec. 19b-1.1. Energy conservation measure. "Energy conservation measure" means any improvement, repair, alteration, or betterment of any building or facility owned or operated by a school district or area vocational center or any equipment, fixture, or furnishing to be added to or used in any such building or facility, subject to the building code authorized in Section 2-3.12 of this Code, that is designed to reduce energy consumption or operating costs, and may include, without limitation, one or more of the following:
(1) Insulation of the building structure or systems

within the building.

(2) Storm windows or doors, caulking or

weatherstripping, multiglazed windows or doors, heat absorbing or heat reflective glazed and coated window or door systems, additional glazing, reductions in glass area, or other window and door system modifications that reduce energy consumption.

(3) Automated or computerized energy control systems.
(4) Heating, ventilating, or air conditioning system

modifications or replacements.

(5) Replacement or modification of lighting fixtures

to increase the energy efficiency of the lighting system without increasing the overall illumination of a facility, unless an increase in illumination is necessary to conform to the applicable State or local building code for the lighting system after the proposed modifications are made.

(6) Energy recovery systems.
(7) Energy conservation measures that provide

long-term operating cost reductions.

(Source: P.A. 95-612, eff. 9-11-07.)

(105 ILCS 5/19b-1.2) (from Ch. 122, par. 19b-1.2)
Sec. 19b-1.2. Guaranteed energy savings contract. "Guaranteed energy savings contract" means a contract for: (i) the implementation of an energy audit, data collection, and other related analyses preliminary to the undertaking of energy conservation measures; (ii) the evaluation and recommendation of energy conservation measures; (iii) the implementation of one or more energy conservation measures; and (iv) the implementation of project monitoring and data collection to verify post-installation energy consumption and energy-related operating costs. The contract shall provide that all payments, except obligations on termination of the contract before its expiration, are to be made over time and that the savings are guaranteed to the extent necessary to pay the costs of the energy conservation measures. Energy saving may include energy reduction and offsetting sources of renewable energy funds including renewable energy credits and carbon credits.
(Source: P.A. 96-1197, eff. 7-22-10.)

(105 ILCS 5/19b-1.3) (from Ch. 122, par. 19b-1.3)
Sec. 19b-1.3. Qualified provider. "Qualified provider" means a person or business whose employees are experienced and trained in the design, implementation, or installation of energy conservation measures. The minimum training required for any person or employee under this Section shall be the satisfactory completion of at least 40 hours of course instruction dealing with energy conservation measures. A qualified provider to whom the contract is awarded shall give a sufficient bond to the school district or area vocational center for its faithful performance.
(Source: P.A. 92-767, eff. 8-6-02.)

(105 ILCS 5/19b-1.4) (from Ch. 122, par. 19b-1.4)
Sec. 19b-1.4. Request for proposals. "Request for proposals" means a competitive selection achieved by negotiated procurement. The request for proposals shall be submitted to the administrators of the Capital Development Board Procurement Bulletin for publication and through at least one public notice, at least 30 days before the request date in a newspaper published in the district or vocational center area, or if no newspaper is published in the district or vocational center area, in a newspaper of general circulation in the area of the district or vocational center, from a school district or area vocational center that will administer the program, requesting innovative solutions and proposals for energy conservation measures. Proposals submitted shall be sealed. The request for proposals shall include all of the following:
(1) The name and address of the school district or

area vocation center.

(2) The name, address, title, and phone number of a

contact person.

(3) Notice indicating that the school district or

area vocational center is requesting qualified providers to propose energy conservation measures through a guaranteed energy savings contract.

(4) The date, time, and place where proposals must be

received.

(5) The evaluation criteria for assessing the

proposals.

(6) Any other stipulations and clarifications the

school district or area vocational center may require.

(Source: P.A. 95-612, eff. 9-11-07; 96-1197, eff. 7-22-10.)

(105 ILCS 5/19b-2) (from Ch. 122, par. 19b-2)
Sec. 19b-2. Evaluation of proposal. Before entering into a guaranteed energy savings contract under Section 19b-3, a school district or area vocational center shall submit a request for proposals. The school district or area vocational center shall evaluate any sealed proposal from a qualified provider. The evaluation shall analyze the estimates of all costs of installations, modifications or remodeling, including, without limitation, costs of a pre-installation energy audit or analysis, design, engineering, installation, maintenance, repairs, debt service, conversions to a different energy or fuel source, or post-installation project monitoring, data collection, and reporting. The evaluation shall include a detailed analysis of whether either the energy consumed or the operating costs, or both, will be reduced. If technical assistance is not available by a licensed architect or registered professional engineer on the school district or area vocational center staff, then the evaluation of the proposal shall be done by a registered professional engineer or architect, who is retained by the school district or area vocational center. A licensed architect or registered professional engineer evaluating a proposal under this Section must not have any financial or contractual relationship with a qualified provider or other source that would constitute a conflict of interest. The school district or area vocational center may pay a reasonable fee for evaluation of the proposal or include the fee as part of the payments made under Section 19b-4.
(Source: P.A. 95-612, eff. 9-11-07.)

(105 ILCS 5/19b-3) (from Ch. 122, par. 19b-3)
Sec. 19b-3. Award of guaranteed energy savings contract. Sealed proposals must be opened by a member or employee of the school board or governing board of the area vocational center, whichever is applicable, at a public opening at which the contents of the proposals must be announced. Each person or entity submitting a sealed proposal must receive at least 13 days notice of the time and place of the opening. The school district or area vocational center shall select the qualified provider that best meets the needs of the district or area vocational center. The school district or area vocational center shall provide public notice of the meeting at which it proposes to award a guaranteed energy savings contract of the names of the parties to the proposed contract and of the purpose of the contract. The public notice shall be made at least 10 days prior to the meeting. After evaluating the proposals under Section 19b-2, a school district or area vocational center may enter into a guaranteed energy savings contract with a qualified provider if it finds that the amount it would spend on the energy conservation measures recommended in the proposal would not exceed the amount to be saved in either energy or operational costs, or both, within a 20-year period from the date of installation, if the recommendations in the proposal are followed. Contracts let or awarded must be submitted to the administrators of the Capital Development Board Procurement Bulletin for publication.
(Source: P.A. 95-612, eff. 9-11-07; 96-1197, eff. 7-22-10.)

(105 ILCS 5/19b-4) (from Ch. 122, par. 19b-4)
Sec. 19b-4. Guarantee. The guaranteed energy savings contract shall include a written guarantee of the qualified provider that either the energy or operational cost savings, or both, will meet or exceed within 20 years the costs of the energy conservation measures. The qualified provider shall reimburse the school district or area vocational center for any shortfall of guaranteed energy savings projected in the contract. A qualified provider shall provide a sufficient bond to the school district or area vocational center for the installation and the faithful performance of all the measures included in the contract. The guaranteed energy savings contract may provide for payments over a period of time, not to exceed 20 years from the date of final installation of the measures.
(Source: P.A. 92-767, eff. 8-6-02.)

(105 ILCS 5/19b-5) (from Ch. 122, par. 19b-5)
Sec. 19b-5. Installment payment contract; lease purchase agreement. A school district or school districts in combination or an area vocational center may enter into an installment payment contract or lease purchase agreement with a qualified provider or with a third party, as authorized by law, for the funding or financing of the purchase and installation of energy conservation measures by a qualified provider. Every school district or area vocational center may issue certificates evidencing the indebtedness incurred pursuant to the contracts or agreements. Any such contract or agreement shall be valid whether or not an appropriation with respect thereto is first included in any annual or supplemental budget adopted by the school district or area vocational center. Each contract or agreement entered into by a school district or area vocational center pursuant to this Section shall be authorized by official action of the school board or governing board of the area vocational center, whichever is applicable. The authority granted in this Section is in addition to any other authority granted by law.
If an energy audit is performed by an energy services contractor for a school district within the 3 years immediately preceding the solicitation, then the school district must publish as a reference document in the solicitation for energy conservation measures the following:
(1) an executive summary of the energy audit provided

that the school district may exclude any proprietary or trademarked information or practices; or

(2) the energy audit provided that the school

district may redact any proprietary or trademarked information or practices.

A school district may not withhold the disclosure of information related to (i) the school district's consumption of energy, (ii) the physical condition of the school district's facilities, and (iii) any limitations prescribed by the school district.
The solicitation must include a written disclosure that identifies any energy services contractor that participated in the preparation of the specifications issued by the school district. If no energy services contractor participated in the preparation of the specifications issued by the school district, then the solicitation must include a written disclosure that no energy services contractor participated in the preparation of the specifications for the school district. The written disclosure shall be published in the Capital Development Board Procurement Bulletin with the Request for Proposal.
(Source: P.A. 96-1197, eff. 7-22-10; 97-333, eff. 8-12-11.)

(105 ILCS 5/19b-6) (from Ch. 122, par. 19b-6)
Sec. 19b-6. Term; budget and appropriations. Guaranteed energy savings contracts may extend beyond the fiscal year in which they become effective. The school district or area vocational center shall include in its annual budget and appropriations measures for each subsequent fiscal year any amounts payable under guaranteed energy savings contracts during that fiscal year. Sections 2-3.12, 3-14.20, and 10-22.36 of the School Code shall apply to this Article 19b.
(Source: P.A. 92-767, eff. 8-6-02.)

(105 ILCS 5/19b-7) (from Ch. 122, par. 19b-7)
Sec. 19b-7. Operational and energy cost savings. The school district or area vocational center shall document the operational and energy cost savings specified in the guaranteed energy savings contract and designate and appropriate that amount for an annual payment of the contract. If the annual energy savings are less than projected under the guaranteed energy savings contract the qualified provider shall pay the difference as provided in Section 19b-4.
(Source: P.A. 92-767, eff. 8-6-02.)

(105 ILCS 5/19b-8) (from Ch. 122, par. 19b-8)
Sec. 19b-8. Available funds. A school district or area vocational center may use funds designated for operating or capital expenditures for any guaranteed energy savings contract including purchases using installment payment contracts or lease purchase agreements. A school district or area vocational center that enters into such a contract or agreement may covenant in such contract or agreement that payments made thereunder shall be payable from the first funds legally available in each fiscal year.
(Source: P.A. 92-767, eff. 8-6-02.)

(105 ILCS 5/19b-9) (from Ch. 122, par. 19b-9)
Sec. 19b-9. Funding. State aid and other amounts appropriated for distribution to or reimbursement of a school district or area vocational center shall not be reduced as a result of energy savings realized from a guaranteed energy savings contract or a lease purchase agreement for the purchase and installation of energy conservation measures.
(Source: P.A. 92-767, eff. 8-6-02.)

(105 ILCS 5/19b-10)
Sec. 19b-10. (Repealed).
(Source: P.A. 89-397, eff. 8-20-95. Repealed by P.A. 92-767, eff. 8-6-02.)

(105 ILCS 5/19b-15)
Sec. 19b-15. Applicable laws. Other State laws and related administrative requirements apply to this Article, including, but not limited to, the following laws and related administrative requirements: the Illinois Human Rights Act, the Prevailing Wage Act, the Public Construction Bond Act, the Public Works Preference Act (repealed on June 16, 2010 by Public Act 96-929), the Employment of Illinois Workers on Public Works Act, the Freedom of Information Act, the Open Meetings Act, the Illinois Architecture Practice Act of 1989, the Professional Engineering Practice Act of 1989, the Structural Engineering Practice Act of 1989, the Local Government Professional Services Selection Act, and the Contractor Unified License and Permit Bond Act.
(Source: P.A. 97-333, eff. 8-12-11.)

(105 ILCS 5/19b-20)
Sec. 19b-20. Historic preservation. In order to protect the integrity of historic buildings, no provision of this Article shall be interpreted to require the implementation of energy conservation measures that conflict with respect to any property eligible for, nominated to, or entered on the National Register of Historic Places, pursuant to the National Historic Preservation Act of 1966, or the Illinois Register of Historic Places, pursuant to the Illinois Historic Preservation Act.
(Source: P.A. 95-612, eff. 9-11-07.)



Article 20 - Working Cash Fund

(105 ILCS 5/Art. 20 heading)

(105 ILCS 5/20-1) (from Ch. 122, par. 20-1)
Sec. 20-1. Authority to create working cash fund. In each school district, whether organized under general law or special charter, having a population of less than 500,000 inhabitants, a fund to be known as a "Working Cash Fund" may be created and maintained consistent with the limitations of this Article, for the purpose of enabling the district to have in its treasury at all times sufficient money to meet demands thereon for expenditures for corporate purposes.
(Source: P.A. 98-756, eff. 7-16-14.)

(105 ILCS 5/20-2) (from Ch. 122, par. 20-2)
Sec. 20-2. Indebtedness and bonds. For the purpose of creating, re-creating, or increasing a working cash fund, the school board of any such district may incur an indebtedness and issue bonds as evidence thereof in an amount or amounts not exceeding in the aggregate 85% of the taxes permitted to be levied for educational purposes for the then current year to be determined by multiplying the maximum educational tax rate or rates applicable to such school district by the last assessed valuation or assessed valuations as determined at the time of the issue of said bonds plus 85% of the last known entitlement of such district to taxes as by law now or hereafter enacted or amended, imposed by the General Assembly of the State of Illinois to replace revenue lost by units of local government and school districts as a result of the abolition of ad valorem personal property taxes, pursuant to Article IX, Section 5, paragraph (c) of the Constitution of the State of Illinois. The bonds shall bear interest at not more than the maximum rate authorized by law and shall mature within 20 years from the date thereof. Subject to the foregoing limitations as to amount, the bonds may be issued in an amount including existing indebtedness which will not exceed the constitutional limitation as to debt, notwithstanding any statutory debt limitation to the contrary. The school board shall before or at the time of issuing the bonds provide for the collection of a direct annual tax upon all the taxable property within the district sufficient to pay the principal thereof at maturity and to pay the interest thereon as it falls due, which tax shall be in addition to the maximum amount of all other taxes, either educational; transportation; operations and maintenance; or fire prevention and safety fund taxes, now or hereafter authorized and in addition to any limitations upon the levy of taxes as provided by Sections 17-2 through 17-9.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 96-1277, eff. 7-26-10.)

(105 ILCS 5/20-3) (from Ch. 122, par. 20-3)
Sec. 20-3. Tax levy. For the purpose of providing moneys for a working cash fund, the school board of any such school district may also levy annually upon all the taxable property of their district a tax, known as the "working cash fund tax," not to exceed 0.05% of value, as equalized or assessed by the Department of Revenue; provided that no such tax shall be levied if bonds are issued in amount or amounts equal in the aggregate to the limitation set forth in Section 20-2 for the creation, re-creation, or increase of a working cash fund. The collection of the tax shall not be anticipated by the issuance of any warrants drawn against it. The tax shall be levied and collected, except as otherwise provided in this Section, in like manner as the general taxes of the district, and shall be in addition to the maximum of all other taxes, either educational; transportation; operations and maintenance; or fire prevention and safety fund taxes, now or hereafter to be levied for school purposes. It may be levied by separate resolution by the last Tuesday in December in each year or it may be included in the certificate of tax levy filed under Section 17-11.
(Source: P.A. 96-1277, eff. 7-26-10.)

(105 ILCS 5/20-4) (from Ch. 122, par. 20-4)
Sec. 20-4. Use and reimbursement of fund. This Section shall not apply in any school district which does not operate a working cash fund.
Moneys derived from the issuance of bonds as authorized by Section 20-2, or from any tax levied pursuant to Section 20-3, shall be used only for the purposes and in the manner provided in this Article. Moneys in the fund shall not be regarded as current assets available for school purposes. The school board may appropriate moneys to the working cash fund up to the maximum amount allowable in the fund, and the working cash fund may receive such appropriations and any other contributions. Moneys in the fund may be used by the school board for any and all school purposes and may be transferred in whole or in part to the general funds or both of the school district and disbursed therefrom in anticipation of the collection of taxes lawfully levied for any or all purposes, or in anticipation of such taxes as by law now or hereafter enacted or amended are imposed by the General Assembly of the State of Illinois to replace revenue lost by units of local government and school districts as a result of the abolition of ad valorem personal property taxes, pursuant to Article IX, Section 5(c) of the Constitution of the State of Illinois. Moneys so transferred to any other fund shall be deemed to be transferred in anticipation of the collection of that part of the taxes so levied or to be received which is in excess of the amount thereof required to pay any warrants or notes and the interest thereon theretofore and thereafter issued in anticipation of the collection thereof and such taxes when collected shall be applied to the payment of any such warrants and the interest thereon, the amount estimated to be required to satisfy debt service and pension or retirement obligations, as set forth in Section 12 of the State Revenue Sharing Act and then to the reimbursement of such working cash fund as hereinafter provided.
Upon receipt by the school district of any taxes in anticipation of the collection whereof moneys of the working cash fund have been so transferred for disbursement, the fund shall immediately be reimbursed therefrom until the full amount so transferred has been retransferred to the fund. Unless the taxes so received and applied to the reimbursement of the working cash fund prior to the first day of the eighth month following the month in which due and unpaid real property taxes begin to bear interest are sufficient to effect a complete reimbursement of such fund for any moneys transferred therefrom in anticipation of the collection of such taxes, the working cash fund shall be reimbursed for the amount of the deficiency therein from any other revenues accruing to the educational fund, and the school board shall make provisions for the immediate reimbursement of the amount of any such deficiency in its next annual tax levy.
(Source: P.A. 96-1277, eff. 7-26-10.)

(105 ILCS 5/20-5) (from Ch. 122, par. 20-5)
Sec. 20-5. Transfer to other fund. This Section shall not apply in any school district which does not operate a working cash fund.
Moneys in the working cash fund shall be transferred from the working cash fund to another fund of the district only upon the authority of the school board which shall from time to time by separate resolution direct the school treasurer to make transfers of such sums as may be required for the purposes herein authorized.
The resolution shall set forth (a) the taxes in anticipation of which such transfer is to be made and from which the working cash fund is to be reimbursed; (b) the entire amount of taxes extended, or which the school board estimates will be extended or received, for any year in anticipation of the collection of all or part of which such transfer is to be made; (c) the aggregate amount of warrants or notes theretofore issued in anticipation of the collection of such taxes together with the amount of interest accrued and which the school board estimates will accrue thereon; (d) the aggregate amount of receipts from taxes imposed to replace revenue lost by units of local government and school districts as a result of the abolition of ad valorem personal property taxes, pursuant to Article IX, Section 5(c) of the Constitution of the State of Illinois, which the corporate authorities estimate will be set aside for the payment of the proportionate amount of debt service and pension or retirement obligations, as required by Section 12 of the State Revenue Sharing Act; and (e) the aggregate amount of money theretofore transferred from the working cash fund to the other fund in anticipation of the collection of such taxes. The amount which any such resolution shall direct the treasurer so to transfer, in anticipation of the collection of taxes levied or to be received for any year, together with the aggregate amount of such anticipation tax warrants or notes theretofore drawn against such taxes and the amount of interest accrued and estimated to accrue thereon and the aggregate amount of such transfers to be made in anticipation of the collection of such taxes and the amount estimated to be required to satisfy debt service and pension or retirement obligations, as set forth in Section 12 of the State Revenue Sharing Act, shall not exceed 85% of the actual or estimated amount of such taxes extended or to be extended or to be received as set forth in such resolution. At any time moneys are available in the working cash fund they shall be transferred to such other funds of the district and used for any and all school purposes so as to avoid, whenever possible, the issuance of anticipation tax warrants or notes.
Moneys earned as interest from the investment of the working cash fund, or any portion thereof, may be transferred from the working cash fund to another fund of the district that is most in need of the interest without any requirement of repayment to the working cash fund, upon the authority of the school board by separate resolution directing the school treasurer to make such transfer and stating the purpose in accordance with subsection (c) of Section 9 of the Local Government Debt Reform Act.
(Source: P.A. 96-1277, eff. 7-26-10.)

(105 ILCS 5/20-6) (from Ch. 122, par. 20-6)
Sec. 20-6. Willful violation of law. Any member of the school board of any school district to which this Article is applicable, or any other person holding any office, trust, or employment under such school district who wilfully violates any of the provisions of this Article shall be guilty of a business offense and fined not exceeding $10,000, and shall forfeit his right to his office, trust or employment and shall be removed therefrom. Any such member or other person shall be liable for any sum that may be unlawfully diverted from the working cash fund or otherwise used, to be recovered by such school district or by any taxpayer in the name and for the benefit of such school district in an appropriate civil action; provided that the taxpayer shall file a bond for all costs and be liable for all costs taxed against the school district in such suit, and judgment shall be rendered accordingly. Nothing herein shall bar any other remedies.
(Source: P.A. 79-1366.)

(105 ILCS 5/20-7) (from Ch. 122, par. 20-7)
Sec. 20-7. Resolution for issuance of bonds - Submission to voters - Ballot. No school district may issue bonds under this Article unless it adopts a resolution declaring its intention to issue bonds for the purpose therein provided and directs that notice of such intention be published at least once in a newspaper published and having a general circulation in the district, if there be one, but if there is no newspaper published in such district then by publishing such notice in a newspaper having a general circulation in the district. The notice shall set forth (1) the intention of the district to issue bonds in accordance with this Article; (2) the time within which a petition may be filed requesting the submission of the proposition to issue the bonds; (3) the specific number of voters required to sign the petition; and (4) the date of the prospective referendum. At the time of publication of the notice and for 30 days thereafter, the recording officer of the district shall provide a petition form to any individual requesting one. If within 30 days after the publication a petition is filed with the recording officer of the district, signed by the voters of the district equal to 10% or more of the registered voters of the district requesting that the proposition to issue bonds as authorized by this Article be submitted to the voters thereof, then the district shall not be authorized to issue such bonds until the proposition has been certified to the proper election authorities and has been submitted to and approved by a majority of the voters voting on the proposition at a regular scheduled election in accordance with the general election law. If no such petition is so filed, or if any and all petitions filed are invalid, the district may issue the bonds. In addition to the requirements of the general election law the notice of the election shall set forth the intention of the district to issue bonds under this Article. The proposition shall be in substantially the following form:

(105 ILCS 5/20-8) (from Ch. 122, par. 20-8)
Sec. 20-8. Abolishment of working cash fund. Any school district may abolish its working cash fund, upon the adoption of a resolution so providing, and direct the transfer of any balance in such fund to the educational fund at the close of the then current school year. Any outstanding loans to other funds of the district shall be paid or become payable to the educational fund at the close of the then current school year. Thereafter, all outstanding taxes of such school district levied pursuant to Section 20-3 shall be collected and paid into the educational fund.
Any balance in any working cash fund that is created in any school district on or after the effective date of this amendatory Act of 1991 (including all outstanding loans from any such working cash fund to other funds of the district and all outstanding taxes levied by the district under Section 20-3 to provide moneys for any such working cash fund) may, when such working cash fund is abolished, be used and applied for the purpose of reducing, by the balance in that working cash fund at the close of the school year in which the fund so created is abolished, the amount of the taxes that the school board of the school district otherwise would be authorized or required to levy for educational purposes for the immediately succeeding school year.
Any obligation incurred by any school district pursuant to Section 20-2 shall be discharged as therein provided.
(Source: P.A. 96-1277, eff. 7-26-10.)

(105 ILCS 5/20-9) (from Ch. 122, par. 20-9)
Sec. 20-9. A school district which has abolished or abated its working cash fund has the authority to again create a working cash fund at any time in the manner provided in this Article.
(Source: P.A. 96-1277, eff. 7-26-10.)

(105 ILCS 5/20-10)
Sec. 20-10. Abatement of working cash fund. Any school district may abate its working cash fund at any time, upon the adoption of a resolution so providing, and direct the transfer at any time of moneys in that fund to any fund or funds of the district most in need of the money, provided that the district maintains an amount to the credit of the working cash fund, including taxes levied pursuant to Section 20-3 and not yet collected and amounts transferred pursuant to Section 20-4 and to be reimbursed to the working cash fund, at least equal to 0.05% of the then current value, as equalized or assessed by the Department of Revenue, of the taxable property in the district. If necessary to effectuate the abatement, any outstanding loans to other funds of the district may be paid or become payable to the fund or funds to which the abatement is made. Any abatement of a school district's working cash fund prior to the effective date of this amendatory Act of the 96th General Assembly that would have complied with the provisions of this Section is hereby validated.
(Source: P.A. 96-1277, eff. 7-26-10.)



Article 21 - Certification Of Teachers

(105 ILCS 5/Art. 21 heading)

(105 ILCS 5/21-0.01)
Sec. 21-0.01. (Repealed).
(Source: P.A. 91-102, eff. 7-12-99. Repealed by P.A. 97-607, eff. 8-26-11.)

(105 ILCS 5/21-1)
Sec. 21-1. (Repealed).
(Source: P.A. 96-431, eff. 8-13-09. Repealed by P.A. 97-607, eff. 8-26-11.)

(105 ILCS 5/21-1a) (from Ch. 122, par. 21-1a)
Sec. 21-1a. (Repealed).
(Source: P.A. 97-607, eff. 8-26-11. Repealed internally, eff. 6-30-12.)

(105 ILCS 5/21-1b) (from Ch. 122, par. 21-1b)
Sec. 21-1b. (Repealed).
(Source: P.A. 97-813, eff. 7-13-12. Repealed internally, eff. 6-30-13.)

(105 ILCS 5/21-1c)
Sec. 21-1c. (Repealed).
(Source: P.A. 93-1036, eff. 9-14-04. Repealed by P.A. 97-607, eff. 8-26-11.)

(105 ILCS 5/21-2) (from Ch. 122, par. 21-2)
Sec. 21-2. (Repealed).
(Source: P.A. 97-607, eff. 8-26-11. Repealed internally, eff. 6-30-13.)

(105 ILCS 5/21-2.1) (from Ch. 122, par. 21-2.1)
Sec. 21-2.1. (Repealed).
(Source: P.A. 97-607, eff. 8-26-11. Repealed internally, eff. 6-30-13.)

(105 ILCS 5/21-2a) (from Ch. 122, par. 21-2a)
Sec. 21-2a. (Repealed).
(Source: P.A. 97-607, eff. 8-26-11. Repealed internally, eff. 6-30-13. )

(105 ILCS 5/21-2b)
Sec. 21-2b. (Repealed).
(Source: P.A. 84-126. Repealed by P.A. 97-607, eff. 8-26-11.)

(105 ILCS 5/21-3) (from Ch. 122, par. 21-3)
Sec. 21-3. (Repealed).
(Source: P.A. 97-607, eff. 8-26-11. Repealed internally, eff. 6-30-13.)

(105 ILCS 5/21-4) (from Ch. 122, par. 21-4)
Sec. 21-4. (Repealed).
(Source: P.A. 97-607, eff. 8-26-11. Repealed internally, eff. 6-30-13.)

(105 ILCS 5/21-5) (from Ch. 122, par. 21-5)
Sec. 21-5. (Repealed).
(Source: P.A. 97-607, eff. 8-26-11. Repealed internally, eff. 6-30-13.)

(105 ILCS 5/21-5a)
Sec. 21-5a. (Repealed).
(Source: P.A. 96-862, eff. 1-15-10. Repealed by P.A. 97-607, eff. 8-26-11.)

(105 ILCS 5/21-5b)
Sec. 21-5b. (Repealed).
(Source: P.A. 98-603, eff. 6-1-14. Repealed internally, eff. 1-1-17.)

(105 ILCS 5/21-5c)
Sec. 21-5c. (Repealed).
(Source: P.A. 98-688, eff. 6-30-14. Repealed internally, eff. 1-1-17.)

(105 ILCS 5/21-5d)
Sec. 21-5d. (Repealed).
(Source: P.A. 97-607, eff. 8-26-11. Repealed internally, eff. 9-1-13.)

(105 ILCS 5/21-5e)
Sec. 21-5e. Alternative Route to Administrative Certification for National Board Certified Teachers.
(a) It shall be the policy of the State of Illinois to improve the recruitment and preparation of instructional leaders.
(b) On or before July 1, 2007, the State Board of Education, in consultation with the State Teacher Certification Board, may establish and implement one or more alternative route to administrative certification for teacher leaders, to be known as the Alternative Route to an Administrative Certificate for National Board Certified Teachers. "Teacher leader" means a certified teacher who has already received National Board certification through the National Board for Professional Teaching Standards and who has a teacher leader endorsement under Section 21-7.5 of this Code. Persons who meet the requirements of and successfully complete a program established by this Section shall be issued a standard administrative certificate for serving in schools in this State. The State Board may approve a course of study that persons must successfully complete in order to satisfy one criterion for issuance of the administrative certificate under this Section. The Alternative Route to an Administrative Certificate for National Board Certified Teachers must include content and skills contained in the Illinois Professional School Leader Standards for State certification, with the exception of content and skills that a candidate has already demonstrated meeting through National Board certification or through a teacher leadership master's degree program.
(c) The Alternative Route to an Administrative Certificate for National Board Certified Teachers shall be comprised of the following 4 phases:
(1) National Board certification and an endorsement

in teacher leadership in accordance with Section 21-7.5 of this Code;

(2) a master's degree in a teacher leader program;
(3) 15 hours of coursework in which the candidate

must show evidence of meeting competencies for organizational management and development, finance, supervision and evaluation, policy and legal issues, and leadership, as stated in the Illinois Professional School Leader Standards for principals; and

(4) a passing score on the Illinois Administrator

Assessment.

(d) Successful completion of the Alternative Route to an Administrative Certificate for National Board Certified Teachers shall be deemed to satisfy all requirements to receive an administrative certificate established by law. The State Board shall adopt rules that are consistent with this Section and that the State Board deems necessary for the establishment and implementation of the program.
(Source: P.A. 96-862, eff. 1-15-10.)

(105 ILCS 5/21-7.1) (from Ch. 122, par. 21-7.1)
Sec. 21-7.1. (Repealed).
(Source: P.A. 97-813, eff. 7-13-12. Repealed internally, 6-30-13.)

(105 ILCS 5/21-7.5)
Sec. 21-7.5. (Repealed).
(Source: P.A. 97-607, eff. 8-26-11. Repealed internally, eff. 1-1-13.)

(105 ILCS 5/21-7.6)
Sec. 21-7.6. (Repealed).
(Source: P.A. 96-903, eff. 7-1-10; 97-607, eff. 8-26-11.)

(105 ILCS 5/21-7.10)
Sec. 21-7.10. (Repealed).
(Source: P.A. 96-373, eff. 8-13-09. Repealed by P.A. 97-607, eff. 8-26-11.)

(105 ILCS 5/21-7.15)
Sec. 21-7.15. (Repealed).
(Source: P.A. 94-1039, eff. 7-20-06. Repealed internally, eff. 7-2-07.)

(105 ILCS 5/21-9) (from Ch. 122, par. 21-9)
Sec. 21-9. (Repealed).
(Source: P.A. 97-607, eff. 8-26-11. Repealed internally, eff. 6-30-13.)

(105 ILCS 5/21-10) (from Ch. 122, par. 21-10)
Sec. 21-10. (Repealed).
(Source: P.A. 97-607, eff. 8-26-11. Repealed internally, eff. 6-30-13.)

(105 ILCS 5/21-11) (from Ch. 122, par. 21-11)
Sec. 21-11. (Repealed).
(Source: P.A. 81-1508. Repealed by P.A. 91-102, eff. 7-12-99.)

(105 ILCS 5/21-11.1) (from Ch. 122, par. 21-11.1)
Sec. 21-11.1. (Repealed).
(Source: P.A. 97-607, eff. 8-26-11. Repealed internally, eff. 6-30-13.)

(105 ILCS 5/21-11.2) (from Ch. 122, par. 21-11.2)
Sec. 21-11.2. (Repealed).
(Source: P.A. 97-607, eff. 8-26-11. Repealed internally, eff. 6-30-13.)

(105 ILCS 5/21-11.3) (from Ch. 122, par. 21-11.3)
Sec. 21-11.3. (Repealed).
(Source: P.A. 97-607, eff. 8-26-11. Repealed internally, eff. 6-30-13.)

(105 ILCS 5/21-11.4)
Sec. 21-11.4. (Repealed).
(Source: P.A. 97-607, eff. 8-26-11. Repealed internally, eff. 9-1-13.)

(105 ILCS 5/21-12) (from Ch. 122, par. 21-12)
Sec. 21-12. (Repealed).
(Source: P.A. 97-607, eff. 8-26-11. Repealed internally, eff. 6-30-13.)

(105 ILCS 5/21-13)
Sec. 21-13. (Repealed).
(Source: P.A. 87-694. Repealed by P.A. 97-607, eff. 8-26-11.)

(105 ILCS 5/21-14)
Sec. 21-14. (Repealed).
(Source: P.A. 98-144, eff. 8-2-13. Repealed by P.A. 98-610, eff. 12-27-13.)

(105 ILCS 5/21-15)
Sec. 21-15. (Repealed).
(Source: Laws 1961, p. 31. Repealed by P.A. 97-607, eff. 8-26-11.)

(105 ILCS 5/21-16) (from Ch. 122, par. 21-16)
Sec. 21-16. (Repealed).
(Source: P.A. 97-607, eff. 8-26-11. Repealed internally, eff. 6-30-13.)

(105 ILCS 5/21-17)
Sec. 21-17. (Repealed).
(Source: P.A. 93-679, eff. 6-30-04. Repealed by P.A. 97-607, eff. 8-26-11.)

(105 ILCS 5/21-18)
Sec. 21-18. (Repealed).
(Source: P.A. 93-679, eff. 6-30-04. Repealed by P.A. 95-793, eff. 1-1-09.)

(105 ILCS 5/21-19)
Sec. 21-19. (Repealed).
(Source: P.A. 81-1508. Repealed by P.A. 95-496, eff. 8-28-07.)

(105 ILCS 5/21-21)
Sec. 21-21. (Repealed).
(Source: P.A. 91-102, eff. 7-12-99. Repealed by P.A. 97-607, eff. 8-26-11.)

(105 ILCS 5/21-21.1)
Sec. 21-21.1. (Repealed).
(Source: P.A. 89-397, eff. 8-20-95. Repealed by P.A. 97-607, eff. 8-26-11.)

(105 ILCS 5/21-22) (from Ch. 122, par. 21-22)
Sec. 21-22. (Repealed).
(Source: P.A. 97-607, eff. 8-26-11. Repealed internally, eff. 6-30-13.)

(105 ILCS 5/21-23)
Sec. 21-23. (Repealed).
(Source: P.A. 97-8, eff. 6-13-11. Repealed by P.A. 97-607, eff. 8-26-11.)

(105 ILCS 5/21-23a)
Sec. 21-23a. (Repealed).
(Source: P.A. 96-1551, eff. 7-1-11. Repealed by P.A. 97-607, eff. 8-26-11.)

(105 ILCS 5/21-23b)
Sec. 21-23b. (Repealed).
(Source: P.A. 87-1001. Repealed by P.A. 97-607, eff. 8-26-11.)

(105 ILCS 5/21-24)
Sec. 21-24. (Repealed).
(Source: P.A. 84-551. Repealed by P.A. 97-607, eff. 8-26-11.)

(105 ILCS 5/21-25) (from Ch. 122, par. 21-25)
Sec. 21-25. (Repealed).
(Source: P.A. 98-413, eff. 8-16-13. Repealed internally, eff. 6-30-13.)

(105 ILCS 5/21-26)
Sec. 21-26. (Repealed).
(Source: P.A. 84-126. Repealed by P.A. 95-793, eff. 1-1-09.)

(105 ILCS 5/21-27)
Sec. 21-27. (Repealed).
(Source: P.A. 97-607, eff. 8-26-11. Repealed internally, eff. 6-30-13.)

(105 ILCS 5/21-28)
Sec. 21-28. Special education teachers; certification.
(a) In order to create a special education workforce with the broad-based knowledge necessary to educate students with a variety of disabilities, the State Board of Education and State Teacher Certification Board shall certify a special education teacher under one of the following:
(1) Learning behavior specialist I.
(2) Learning behavior specialist II.
(3) Teacher of students who are blind or visually

impaired.

(4) Teacher of students who are deaf or hard of

hearing.

(5) Speech-language pathologist.
(6) Early childhood special education teacher.
(b) The State Board of Education is authorized to provide for the assignment of individuals to special education positions by short-term, emergency certification. Short-term, emergency certification shall not be renewed.
(c) The State Board of Education is authorized to use peremptory rulemaking, in accordance with Section 5-50 of the Illinois Administrative Procedure Act, to place into the Illinois Administrative Code the certification policies and standards related to special education, as authorized under this Section, that the State Board has been required to implement pursuant to federal court orders dated February 27, 2001, August 15, 2001, and September 11, 2002 in the matter of Corey H., et al. v. Board of Education of the City of Chicago, et al.
(Source: P.A. 97-227, eff. 1-1-12; 97-461, eff. 8-19-11; 97-813, eff. 7-13-12.)

(105 ILCS 5/21-29)
Sec. 21-29. (Repealed).
(Source: P.A. 95-938, eff. 8-29-08. Repealed by P.A. 97-607, eff. 8-26-11.)



Article 21A - New Teacher Induction and Mentoring

(105 ILCS 5/Art. 21A heading)

(105 ILCS 5/21A-5)
Sec. 21A-5. Definitions. In this Article:
"New teacher" means the holder of an Initial Teaching Certificate, as set forth in Section 21-2 of this Code, who is employed by a public school and who has not previously participated in a new teacher induction and mentoring program required by this Article, except as provided in Section 21A-25 of this Code.
"Public school" means any school operating pursuant to the authority of this Code, including without limitation a school district, a charter school, a cooperative or joint agreement with a governing body or board of control, and a school operated by a regional office of education or State agency.
(Source: P.A. 93-355, eff. 1-1-04.)

(105 ILCS 5/21A-10)
Sec. 21A-10. Development of program required. During the 2003-2004 school year, each public school or 2 or more public schools acting jointly shall develop, in conjunction with its exclusive representative or their exclusive representatives, if any, a new teacher induction and mentoring program that meets the requirements set forth in Section 21A-20 of this Code to assist new teachers in developing the skills and strategies necessary for instructional excellence, provided that funding is made available by the State Board of Education from an appropriation made for this purpose. A public school that has an existing induction and mentoring program that does not meet the requirements set forth in Section 21A-20 of this Code may have school years 2003-2004 and 2004-2005 to develop a program that does meet those requirements and may receive funding as described in Section 21A-25 of this Code, provided that the funding is made available by the State Board of Education from an appropriation made for this purpose. A public school with such an existing induction and mentoring program may receive funding for the 2005-2006 school year for each new teacher in the second year of a 2-year program that does not meet the requirements set forth in Section 21A-20, as long as the public school has established the required new program by the beginning of that school year as described in Section 21A-15 and provided that funding is made available by the State Board of Education from an appropriation made for this purpose as described in Section 21A-25.
(Source: P.A. 93-355, eff. 1-1-04.)

(105 ILCS 5/21A-15)
Sec. 21A-15. When program is to be established and implemented. Notwithstanding any other provisions of this Code, by the beginning of the 2004-2005 school year (or by the beginning of the 2005-2006 school year for a public school that has been given an extension of time to develop a program under Section 21A-10 of this Code), each public school or 2 or more public schools acting jointly shall establish and implement, in conjunction with its exclusive representative or their exclusive representatives, if any, the new teacher induction and mentoring program required to be developed under Section 21A-10 of this Code, provided that funding is made available by the State Board of Education, from an appropriation made for this purpose, as described in Section 21A-25 of this Code. A public school may contract with an institution of higher education or other independent party to assist in implementing the program.
(Source: P.A. 93-355, eff. 1-1-04.)

(105 ILCS 5/21A-20)
Sec. 21A-20. Program requirements. Each new teacher induction and mentoring program must be based on a plan that at least does all of the following:
(1) Assigns a mentor teacher to each new teacher for

a period of at least 2 school years.

(2) Aligns with the Illinois Professional Teaching

Standards, content area standards, and applicable local school improvement and professional development plans, if any.

(3) Addresses all of the following elements and how

they will be provided:

(A) Mentoring and support of the new teacher.
(B) Professional development specifically

designed to ensure the growth of the new teacher's knowledge and skills.

(C) Formative assessment designed to ensure

feedback and reflection, which must not be used in any evaluation of the new teacher.

(4) Describes the role of mentor teachers, the

criteria and process for their selection, and how they will be trained, provided that each mentor teacher shall demonstrate the best practices in teaching his or her respective field of practice. A mentor teacher may not directly or indirectly participate in the evaluation of a new teacher pursuant to Article 24A of this Code or the evaluation procedure of the public school.

(Source: P.A. 93-355, eff. 1-1-04.)

(105 ILCS 5/21A-25)
Sec. 21A-25. Funding. From a separate appropriation made for the purposes of this Article, for each new teacher participating in a new teacher induction and mentoring program that meets the requirements set forth in Section 21A-20 of this Code or in an existing program that is in the process of transition to a program that meets those requirements, the State Board of Education shall pay the public school $1,200 annually for each of 2 school years for the purpose of providing one or more of the following:
(1) Mentor teacher compensation.
(2) Mentor teacher training or new teacher training

or both.

(3) Release time.
However, if a new teacher, after participating in the new teacher induction and mentoring program for one school year, becomes employed by another public school, the State Board of Education shall pay the teacher's new school $1,200 for the second school year and the teacher shall continue to be a new teacher as defined in this Article. Each public school shall determine, in conjunction with its exclusive representative, if any, how the $1,200 per school year for each new teacher shall be used, provided that if a mentor teacher receives additional release time to support a new teacher, the total workload of other teachers regularly employed by the public school shall not increase in any substantial manner. If the appropriation is insufficient to cover the $1,200 per school year for each new teacher, public schools are not required to develop or implement the program established by this Article. In the event of an insufficient appropriation, a public school or 2 or more schools acting jointly may submit an application for a grant administered by the State Board of Education and awarded on a competitive basis to establish a new teacher induction and mentoring program that meets the criteria set forth in Section 21A-20 of this Code. The State Board of Education may retain up to $1,000,000 of the appropriation for new teacher induction and mentoring programs to train mentor teachers, administrators, and other personnel, to provide best practices information, and to conduct an evaluation of these programs' impact and effectiveness.
(Source: P.A. 93-355, eff. 1-1-04.)

(105 ILCS 5/21A-30)
Sec. 21A-30. Evaluation of programs. The State Board of Education and the State Teacher Certification Board shall jointly contract with an independent party to conduct a comprehensive evaluation of new teacher induction and mentoring programs established pursuant to this Article. The first report of this evaluation shall be presented to the General Assembly on or before January 1, 2009. Subsequent evaluations shall be conducted and reports presented to the General Assembly on or before January 1 of every third year thereafter.
(Source: P.A. 93-355, eff. 1-1-04.)

(105 ILCS 5/21A-35)
Sec. 21A-35. Rules. The State Board of Education, in consultation with the State Teacher Certification Board, shall adopt rules for the implementation of this Article.
(Source: P.A. 93-355, eff. 1-1-04.)



Article 21B - Educator Licensure

(105 ILCS 5/Art. 21B heading)

(105 ILCS 5/21B-5)
Sec. 21B-5. Licensure powers of the State Board of Education.
(a) Recognizing that the education of our citizens is the single most important influence on the prosperity and success of this State and recognizing that new developments in education require a flexible approach to our educational system, the State Board of Education, in consultation with the State Educator Preparation and Licensure Board, shall have the power and authority to do all of the following:
(1) Set standards for teaching, supervising, or

otherwise holding licensed employment in the public schools of this State and administer the licensure process as provided in this Article.

(2) Approve, evaluate, and sanction educator

preparation programs.

(3) Enter into agreements with other states relative

to reciprocal approval of educator preparation programs.

(4) Establish standards for the issuance of new types

of educator licenses.

(5) Establish a code of ethics for all educators.
(6) Maintain a system of licensure examination

aligned with standards determined by the State Board of Education.

(7) Take such other action relating to the

improvement of instruction in the public schools as is appropriate and consistent with applicable laws.

(b) Only the State Superintendent of Education, acting in accordance with the applicable provisions of this Article and rules, shall have the authority to issue or endorse any license required for teaching, supervising, or otherwise holding licensed employment in the public schools; and no other State agency shall have any power or authority (i) to establish or prescribe any qualifications or other requirements applicable to the issuance or endorsement of any such license or (ii) to establish or prescribe any licensure or equivalent requirement that must be satisfied in order to teach, supervise, or hold licensed employment in the public schools.
(Source: P.A. 97-607, eff. 8-26-11.)

(105 ILCS 5/21B-10)
Sec. 21B-10. State Educator Preparation and Licensure Board.
(a) The State Teacher Certification Board, which had been established under Section 21-13 of the School Code prior to this amendatory Act of the 97th General Assembly, shall be renamed the State Educator Preparation and Licensure Board. References in law to the State Teacher Certification Board shall mean the State Educator Preparation and Licensure Board. The State Educator Preparation and Licensure Board shall consist of the State Superintendent of Education or a representative appointed by him or her, who shall be ex-officio chairperson, 5 administrative or faculty members of public or private colleges or universities located in this State, 3 administrators and 10 classroom teachers employed in the public schools (5 of whom must be members of and nominated by a statewide professional teachers' organization and 5 of whom must be members of and nominated by a different statewide professional teachers' organization), and one regional superintendent of schools, all of whom shall be appointed by the State Board of Education; provided that at least one of the administrators and at least 3 of the classroom teachers so appointed must be employees of a school district that is subject to the provisions of Article 34 of this Code. A statewide professional teachers' organization and a different statewide professional teachers' organization shall submit to the State Board of Education for consideration at least 3 names of accomplished teachers for every one vacancy or expiring term in a classroom teacher position. The nominations submitted to the State Board of Education under this Section to fill a vacancy or an expiring term shall be advisory. Nomination for State Educator Preparation and Licensure Board members must be submitted to the State Board of Education within 30 days after the vacancy or vacancies occur. Nominations to fill an expiring term must be submitted to the State Board of Education at least 30 days before the expiration of that term. Notwithstanding any other provisions of this Section, if a sufficient number of nominations are not received by the State Board of Education for a vacancy or expiring term within the 30-day period, then the State Board of Education may appoint any qualified person, in the same manner as the original appointment, to fill the vacancy or expiring term. The regular term of each member is 3 years, and an individual may be appointed for no more than 2 consecutive terms. The term of an appointed member of the State Educator Preparation and Licensure Board shall expire on June 30 of his or her final year.
(b) The State Board of Education shall appoint a secretary of the State Educator Preparation and Licensure Board.
(c) The State Educator Preparation and Licensure Board shall hold regular meetings at least quarterly and such other special meetings as may be necessary.
(d) The necessary expenses of the State Educator Preparation and Licensure Board shall be provided through the State Board of Education. The State Board of Education, in consultation with the State Educator Preparation and Licensure Board, may adopt such rules as may be necessary for the administration of this Article.
(e) Individuals serving on the State Teacher Certification Board on June 30, 2011 under Section 21-13 of this Code shall continue to serve on the State Educator Preparation and Licensure Board until the scheduled expiration of their respective terms.
(Source: P.A. 97-607, eff. 8-26-11.)

(105 ILCS 5/21B-15)
Sec. 21B-15. Qualifications of educators.
(a) No one may be licensed to teach or supervise or be otherwise employed in the public schools of this State who is not of good character and at least 19 years of age.
In determining good character under this Section, the State Superintendent of Education shall take into consideration the disciplinary actions of other states or national entities against certificates or licenses issued by those states and held by individuals from those states. In addition, any felony conviction of the applicant may be taken into consideration; however, no one may be licensed to teach or supervise in the public schools of this State who has been convicted of (i) an offense set forth in subsection (b) of Section 21B-80 of this Code until 7 years following the end of the sentence for the criminal offense or (ii) an offense set forth in subsection (c) of Section 21B-80 of this Code. Unless the conviction is for an offense set forth in Section 21B-80 of this Code, an applicant must be permitted to submit character references or other written material before such a conviction or other information regarding the applicant's character may be used by the State Superintendent of Education as a basis for denying the application.
(b) No person otherwise qualified shall be denied the right to be licensed or to receive training for the purpose of becoming an educator because of a physical disability, including, but not limited to, visual and hearing disabilities; nor shall any school district refuse to employ a teacher on such grounds, provided that the person is able to carry out the duties of the position for which he or she applies.
(c) No person may be granted or continue to hold an educator license who has knowingly altered or misrepresented his or her qualifications, in this State or any other state, in order to acquire or renew the license. Any other license issued under this Article held by the person may be suspended or revoked by the State Educator Preparation and Licensure Board, depending upon the severity of the alteration or misrepresentation.
(d) No one may teach or supervise in the public schools nor receive for teaching or supervising any part of any public school fund who does not hold an educator license granted by the State Superintendent of Education as provided in this Article. However, the provisions of this Article do not apply to a member of the armed forces who is employed as a teacher of subjects in the Reserve Officers' Training Corps of any school, nor to an individual teaching a dual credit course as provided for in the Dual Credit Quality Act.
(e) Notwithstanding any other provision of this Code, the school board of a school district may grant to a teacher of the district a leave of absence with full pay for a period of not more than one year to permit the teacher to teach in a foreign state under the provisions of the Exchange Teacher Program established under Public Law 584, 79th Congress, and Public Law 402, 80th Congress, as amended. The school board granting the leave of absence may employ, with or without pay, a national of the foreign state wherein the teacher on the leave of absence is to teach if the national is qualified to teach in that foreign state and if that national is to teach in a grade level similar to the one that was taught in the foreign state. The State Board of Education, in consultation with the State Educator Preparation and Licensure Board, may adopt rules as may be necessary to implement this subsection (e).
(Source: P.A. 99-667, eff. 7-29-16; 100-13, eff. 7-1-17.)

(105 ILCS 5/21B-20)
(Text of Section from P.A. 100-8)
Sec. 21B-20. Types of licenses. Before July 1, 2013, the State Board of Education shall implement a system of educator licensure, whereby individuals employed in school districts who are required to be licensed must have one of the following licenses: (i) a professional educator license; (ii) a professional educator license with stipulations; or (iii) a substitute teaching license. References in law regarding individuals certified or certificated or required to be certified or certificated under Article 21 of this Code shall also include individuals licensed or required to be licensed under this Article. The first year of all licenses ends on June 30 following one full year of the license being issued.
The State Board of Education, in consultation with the State Educator Preparation and Licensure Board, may adopt such rules as may be necessary to govern the requirements for licenses and endorsements under this Section.
(1) Professional Educator License. Persons who (i)

have successfully completed an approved educator preparation program and are recommended for licensure by the Illinois institution offering the educator preparation program, (ii) have successfully completed the required testing under Section 21B-30 of this Code, (iii) have successfully completed coursework on the psychology of, the identification of, and the methods of instruction for the exceptional child, including without limitation children with learning disabilities, (iv) have successfully completed coursework in methods of reading and reading in the content area, and (v) have met all other criteria established by rule of the State Board of Education shall be issued a Professional Educator License. All Professional Educator Licenses are valid until June 30 immediately following 5 years of the license being issued. The Professional Educator License shall be endorsed with specific areas and grade levels in which the individual is eligible to practice.

Individuals can receive subsequent endorsements on

the Professional Educator License. Subsequent endorsements shall require a minimum of 24 semester hours of coursework in the endorsement area, unless otherwise specified by rule, and passage of the applicable content area test.

(2) Educator License with Stipulations. An Educator

License with Stipulations shall be issued an endorsement that limits the license holder to one particular position or does not require completion of an approved educator program or both.

An individual with an Educator License with

Stipulations must not be employed by a school district or any other entity to replace any presently employed teacher who otherwise would not be replaced for any reason.

An Educator License with Stipulations may be issued

with the following endorsements:

(A) Provisional educator. A provisional

educator endorsement in a specific content area or areas on an Educator License with Stipulations may be issued to an applicant who holds an educator license from another state, U.S. territory, or foreign country and who, at the time of applying for an Illinois license, does not meet the minimum requirements under Section 21B-35 of this Code, but does, at a minimum, meet the following requirements:

(i) Holds the equivalent of a minimum of a

bachelor's degree, unless a master's degree is required for the endorsement, from a regionally accredited college or university or, for individuals educated in a country other than the United States, the equivalent of a minimum of a bachelor's degree issued in the United States, unless a master's degree is required for the endorsement.

(ii) Has passed or passes a test of basic

skills and content area test prior to or within one year after issuance of the provisional educator endorsement on the Educator License with Stipulations. If an individual who holds an Educator License with Stipulations endorsed for provisional educator has not passed a test of basic skills and applicable content area test or tests within one year after issuance of the endorsement, the endorsement shall expire on June 30 following one full year of the endorsement being issued. If such an individual has passed the test of basic skills and applicable content area test or tests either prior to issuance of the endorsement or within one year after issuance of the endorsement, the endorsement is valid until June 30 immediately following 2 years of the license being issued, during which time any and all coursework deficiencies must be met and any and all additional testing deficiencies must be met.

In addition, a provisional educator endorsement

for principals or superintendents may be issued if the individual meets the requirements set forth in subdivisions (1) and (3) of subsection (b-5) of Section 21B-35 of this Code. Applicants who have not been entitled by an Illinois-approved educator preparation program at an Illinois institution of higher education shall not receive a provisional educator endorsement if the person completed an alternative licensure program in another state, unless the program has been determined to be equivalent to Illinois program requirements.

Notwithstanding any other requirements of this

Section, a service member or spouse of a service member may obtain a Professional Educator License with Stipulations, and a provisional educator endorsement in a specific content area or areas, if he or she holds a valid teaching certificate or license in good standing from another state, meets the qualifications of educators outlined in Section 21B-15 of this Code, and has not engaged in any misconduct that would prohibit an individual from obtaining a license pursuant to Illinois law, including without limitation any administrative rules of the State Board of Education.

In this Section, "service member" means any

person who, at the time of application under this Section, is an active duty member of the United States Armed Forces or any reserve component of the United States Armed Forces or the National Guard of any state, commonwealth, or territory of the United States or the District of Columbia.

A provisional educator endorsement is valid until

June 30 immediately following 2 years of the license being issued, provided that any remaining testing and coursework deficiencies are met as set forth in this Section. Failure to satisfy all stated deficiencies shall mean the individual, including any service member or spouse who has obtained a Professional Educator License with Stipulations and a provisional educator endorsement in a specific content area or areas, is ineligible to receive a Professional Educator License at that time. An Educator License with Stipulations endorsed for provisional educator shall not be renewed for individuals who hold an Educator License with Stipulations and who have held a position in a public school or non-public school recognized by the State Board of Education.

(B) Alternative provisional educator. An

alternative provisional educator endorsement on an Educator License with Stipulations may be issued to an applicant who, at the time of applying for the endorsement, has done all of the following:

(i) Graduated from a regionally accredited

college or university with a minimum of a bachelor's degree.

(ii) Successfully completed the first phase

of the Alternative Educator Licensure Program for Teachers, as described in Section 21B-50 of this Code.

(iii) Passed a test of basic skills and

content area test, as required under Section 21B-30 of this Code.

The alternative provisional educator endorsement

is valid for 2 years of teaching and may be renewed for a third year by an individual meeting the requirements set forth in Section 21B-50 of this Code.

(C) Alternative provisional superintendent. An

alternative provisional superintendent endorsement on an Educator License with Stipulations entitles the holder to serve only as a superintendent or assistant superintendent in a school district's central office. This endorsement may only be issued to an applicant who, at the time of applying for the endorsement, has done all of the following:

(i) Graduated from a regionally accredited

college or university with a minimum of a master's degree in a management field other than education.

(ii) Been employed for a period of at least

5 years in a management level position in a field other than education.

(iii) Successfully completed the first phase

of an alternative route to superintendent endorsement program, as provided in Section 21B-55 of this Code.

(iv) Passed a test of basic skills and

content area tests required under Section 21B-30 of this Code.

The endorsement may be registered for 2 fiscal

years in order to complete one full year of serving as a superintendent or assistant superintendent.

(D) Resident teacher endorsement. A resident

teacher endorsement on an Educator License with Stipulations may be issued to an applicant who, at the time of applying for the endorsement, has done all of the following:

(i) Graduated from a regionally accredited

institution of higher education with a minimum of a bachelor's degree.

(ii) Enrolled in an approved Illinois

educator preparation program.

(iii) Passed a test of basic skills and

content area test, as required under Section 21B-30 of this Code.

The resident teacher endorsement on an Educator

License with Stipulations is valid for 4 years of teaching and shall not be renewed.

A resident teacher may teach only under the

direction of a licensed teacher, who shall act as the resident mentor teacher, and may not teach in place of a licensed teacher. A resident teacher endorsement on an Educator License with Stipulations shall no longer be valid after June 30, 2017.

(E) Career and technical educator. A career and

technical educator endorsement on an Educator License with Stipulations may be issued to an applicant who has a minimum of 60 semester hours of coursework from a regionally accredited institution of higher education or an accredited trade and technical institution and has a minimum of 2,000 hours of experience outside of education in each area to be taught.

The career and technical educator endorsement on

an Educator License with Stipulations is valid until June 30 immediately following 5 years of the endorsement being issued and may be renewed. For individuals who were issued the career and technical educator endorsement on an Educator License with Stipulations on or after January 1, 2015, the license may be renewed if the individual passes a test of basic skills or test of work proficiency, as required under Section 21B-30 of this Code.

(F) Part-time provisional career and technical

educator or provisional career and technical educator. A part-time provisional career and technical educator endorsement or a provisional career and technical educator endorsement on an Educator License with Stipulations may be issued to an applicant who has a minimum of 8,000 hours of work experience in the skill for which the applicant is seeking the endorsement. It is the responsibility of each employing school board and regional office of education to provide verification, in writing, to the State Superintendent of Education at the time the application is submitted that no qualified teacher holding a Professional Educator License or an Educator License with Stipulations with a career and technical educator endorsement is available and that actual circumstances require such issuance.

The provisional career and technical educator

endorsement on an Educator License with Stipulations is valid until June 30 immediately following 5 years of the endorsement being issued and may be renewed for 5 years. For individuals who were issued the provisional career and technical educator endorsement on an Educator License with Stipulations on or after January 1, 2015, the license may be renewed if the individual passes a test of basic skills or test of work proficiency, as required under Section 21B-30 of this Code.

A part-time provisional career and technical

educator endorsement on an Educator License with Stipulations may be issued for teaching no more than 2 courses of study for grades 6 through 12. The part-time provisional career and technical educator endorsement on an Educator License with Stipulations is valid until June 30 immediately following 5 years of the endorsement being issued and may be renewed for 5 years if the individual makes application for renewal.

(G) Transitional bilingual educator. A

transitional bilingual educator endorsement on an Educator License with Stipulations may be issued for the purpose of providing instruction in accordance with Article 14C of this Code to an applicant who provides satisfactory evidence that he or she meets all of the following requirements:

(i) Possesses adequate speaking, reading, and

writing ability in the language other than English in which transitional bilingual education is offered.

(ii) Has the ability to successfully

communicate in English.

(iii) Either possessed, within 5 years

previous to his or her applying for a transitional bilingual educator endorsement, a valid and comparable teaching certificate or comparable authorization issued by a foreign country or holds a degree from an institution of higher learning in a foreign country that the State Educator Preparation and Licensure Board determines to be the equivalent of a bachelor's degree from a regionally accredited institution of higher learning in the United States.

A transitional bilingual educator endorsement

shall be valid for prekindergarten through grade 12, is valid until June 30 immediately following 5 years of the endorsement being issued, and shall not be renewed.

Persons holding a transitional bilingual educator

endorsement shall not be employed to replace any presently employed teacher who otherwise would not be replaced for any reason.

(H) Language endorsement. In an effort to

alleviate the shortage of teachers speaking a language other than English in the public schools, an individual who holds an Educator License with Stipulations may also apply for a language endorsement, provided that the applicant provides satisfactory evidence that he or she meets all of the following requirements:

(i) Holds a transitional bilingual

endorsement.

(ii) Has demonstrated proficiency in the

language for which the endorsement is to be issued by passing the applicable language content test required by the State Board of Education.

(iii) Holds a bachelor's degree or higher

from a regionally accredited institution of higher education or, for individuals educated in a country other than the United States, holds a degree from an institution of higher learning in a foreign country that the State Educator Preparation and Licensure Board determines to be the equivalent of a bachelor's degree from a regionally accredited institution of higher learning in the United States.

(iv) Has passed a test of basic skills, as

required under Section 21B-30 of this Code.

A language endorsement on an Educator License

with Stipulations is valid for prekindergarten through grade 12 for the same validity period as the individual's transitional bilingual educator endorsement on the Educator License with Stipulations and shall not be renewed.

(I) Visiting international educator. A visiting

international educator endorsement on an Educator License with Stipulations may be issued to an individual who is being recruited by a particular school district that conducts formal recruitment programs outside of the United States to secure the services of qualified teachers and who meets all of the following requirements:

(i) Holds the equivalent of a minimum of a

bachelor's degree issued in the United States.

(ii) Has been prepared as a teacher at the

grade level for which he or she will be employed.

(iii) Has adequate content knowledge in the

subject to be taught.

(iv) Has an adequate command of the English

language.

A holder of a visiting international educator

endorsement on an Educator License with Stipulations shall be permitted to teach in bilingual education programs in the language that was the medium of instruction in his or her teacher preparation program, provided that he or she passes the English Language Proficiency Examination or another test of writing skills in English identified by the State Board of Education, in consultation with the State Educator Preparation and Licensure Board.

A visiting international educator endorsement on

an Educator License with Stipulations is valid for 3 years and shall not be renewed.

(J) Paraprofessional educator. A

paraprofessional educator endorsement on an Educator License with Stipulations may be issued to an applicant who holds a high school diploma or its recognized equivalent and either holds an associate's degree or a minimum of 60 semester hours of credit from a regionally accredited institution of higher education or has passed a test of basic skills required under Section 21B-30 of this Code. The paraprofessional educator endorsement is valid until June 30 immediately following 5 years of the endorsement being issued and may be renewed through application and payment of the appropriate fee, as required under Section 21B-40 of this Code. An individual who holds only a paraprofessional educator endorsement is not subject to additional requirements in order to renew the endorsement.

(K) Chief school business official. A chief

school business official endorsement on an Educator License with Stipulations may be issued to an applicant who qualifies by having a master's degree or higher, 2 years of full-time administrative experience in school business management or 2 years of university-approved practical experience, and a minimum of 24 semester hours of graduate credit in a program approved by the State Board of Education for the preparation of school business administrators and by passage of the applicable State tests, including a test of basic skills and applicable content area test.

The chief school business official endorsement

may also be affixed to the Educator License with Stipulations of any holder who qualifies by having a master's degree in business administration, finance, or accounting and who completes an additional 6 semester hours of internship in school business management from a regionally accredited institution of higher education and passes the applicable State tests, including a test of basic skills and applicable content area test. This endorsement shall be required for any individual employed as a chief school business official.

The chief school business official endorsement on

an Educator License with Stipulations is valid until June 30 immediately following 5 years of the endorsement being issued and may be renewed if the license holder completes renewal requirements as required for individuals who hold a Professional Educator License endorsed for chief school business official under Section 21B-45 of this Code and such rules as may be adopted by the State Board of Education.

(L) Provisional in-state educator. A provisional

in-state educator endorsement on an Educator License with Stipulations may be issued to a candidate who has completed an Illinois-approved educator preparation program at an Illinois institution of higher education and who has not successfully completed an evidence-based assessment of teacher effectiveness but who meets all of the following requirements:

(i) Holds at least a bachelor's degree.
(ii) Has completed an approved educator

preparation program at an Illinois institution.

(iii) Has passed a test of basic skills and

applicable content area test, as required by Section 21B-30 of this Code.

(iv) Has attempted an evidence-based

assessment of teacher effectiveness and received a minimum score on that assessment, as established by the State Board of Education in consultation with the State Educator Preparation and Licensure Board.

A provisional in-state educator endorsement on an

Educator License with Stipulations is valid for one full fiscal year after the date of issuance and may not be renewed.

(3) Substitute Teaching License. A Substitute

Teaching License may be issued to qualified applicants for substitute teaching in all grades of the public schools, prekindergarten through grade 12. Substitute Teaching Licenses are not eligible for endorsements. Applicants for a Substitute Teaching License must hold a bachelor's degree or higher from a regionally accredited institution of higher education.

Substitute Teaching Licenses are valid for 5 years.
Substitute Teaching Licenses are valid for substitute

teaching in every county of this State. If an individual has had his or her Professional Educator License or Educator License with Stipulations suspended or revoked or has not met the renewal requirements for licensure, then that individual is not eligible to obtain a Substitute Teaching License.

A substitute teacher may only teach in the place of a

licensed teacher who is under contract with the employing board. If, however, there is no licensed teacher under contract because of an emergency situation, then a district may employ a substitute teacher for no longer than 30 calendar days per each vacant position in the district if the district notifies the appropriate regional office of education within 5 business days after the employment of the substitute teacher in the emergency situation. An emergency situation is one in which an unforeseen vacancy has occurred and (i) a teacher is unable to fulfill his or her contractual duties or (ii) teacher capacity needs of the district exceed previous indications, and the district is actively engaged in advertising to hire a fully licensed teacher for the vacant position.

There is no limit on the number of days that a

substitute teacher may teach in a single school district, provided that no substitute teacher may teach for longer than 90 school days for any one licensed teacher under contract in the same school year. A substitute teacher who holds a Professional Educator License or Educator License with Stipulations shall not teach for more than 120 school days for any one licensed teacher under contract in the same school year. The limitations in this paragraph (3) on the number of days a substitute teacher may be employed do not apply to any school district operating under Article 34 of this Code.

(Source: P.A. 99-35, eff. 1-1-16; 99-58, eff. 7-16-15; 99-143, eff. 7-27-15; 99-642, eff. 7-28-16; 99-920, eff. 1-6-17; 100-8, eff. 7-1-17.)

(Text of Section from P.A. 100-13)
Sec. 21B-20. Types of licenses. Before July 1, 2013, the State Board of Education shall implement a system of educator licensure, whereby individuals employed in school districts who are required to be licensed must have one of the following licenses: (i) a professional educator license; (ii) a professional educator license with stipulations; or (iii) a substitute teaching license. References in law regarding individuals certified or certificated or required to be certified or certificated under Article 21 of this Code shall also include individuals licensed or required to be licensed under this Article. The first year of all licenses ends on June 30 following one full year of the license being issued.
The State Board of Education, in consultation with the State Educator Preparation and Licensure Board, may adopt such rules as may be necessary to govern the requirements for licenses and endorsements under this Section.
(1) Professional Educator License. Persons who (i)

have successfully completed an approved educator preparation program and are recommended for licensure by the Illinois institution offering the educator preparation program, (ii) have successfully completed the required testing under Section 21B-30 of this Code, (iii) have successfully completed coursework on the psychology of, the identification of, and the methods of instruction for the exceptional child, including without limitation children with learning disabilities, (iv) have successfully completed coursework in methods of reading and reading in the content area, and (v) have met all other criteria established by rule of the State Board of Education shall be issued a Professional Educator License. All Professional Educator Licenses are valid until June 30 immediately following 5 years of the license being issued. The Professional Educator License shall be endorsed with specific areas and grade levels in which the individual is eligible to practice.

Individuals can receive subsequent endorsements on

the Professional Educator License. Subsequent endorsements shall require a minimum of 24 semester hours of coursework in the endorsement area, unless otherwise specified by rule, and passage of the applicable content area test.

(2) Educator License with Stipulations. An Educator

License with Stipulations shall be issued an endorsement that limits the license holder to one particular position or does not require completion of an approved educator program or both.

An individual with an Educator License with

Stipulations must not be employed by a school district or any other entity to replace any presently employed teacher who otherwise would not be replaced for any reason.

An Educator License with Stipulations may be issued

with the following endorsements:

(A) Provisional educator. A provisional

educator endorsement in a specific content area or areas on an Educator License with Stipulations may be issued to an applicant who holds an educator license from another state, U.S. territory, or foreign country and who, at the time of applying for an Illinois license, does not meet the minimum requirements under Section 21B-35 of this Code, but does, at a minimum, meet the following requirements:

(i) Holds the equivalent of a minimum of a

bachelor's degree, unless a master's degree is required for the endorsement, from a regionally accredited college or university or, for individuals educated in a country other than the United States, the equivalent of a minimum of a bachelor's degree issued in the United States, unless a master's degree is required for the endorsement.

(ii) Has passed or passes a test of basic

skills and content area test prior to or within one year after issuance of the provisional educator endorsement on the Educator License with Stipulations. If an individual who holds an Educator License with Stipulations endorsed for provisional educator has not passed a test of basic skills and applicable content area test or tests within one year after issuance of the endorsement, the endorsement shall expire on June 30 following one full year of the endorsement being issued. If such an individual has passed the test of basic skills and applicable content area test or tests either prior to issuance of the endorsement or within one year after issuance of the endorsement, the endorsement is valid until June 30 immediately following 2 years of the license being issued, during which time any and all coursework deficiencies must be met and any and all additional testing deficiencies must be met.

In addition, a provisional educator endorsement

for principals or superintendents may be issued if the individual meets the requirements set forth in subdivisions (1) and (3) of subsection (b-5) of Section 21B-35 of this Code. Applicants who have not been entitled by an Illinois-approved educator preparation program at an Illinois institution of higher education shall not receive a provisional educator endorsement if the person completed an alternative licensure program in another state, unless the program has been determined to be equivalent to Illinois program requirements.

Notwithstanding any other requirements of this

Section, a service member or spouse of a service member may obtain a Professional Educator License with Stipulations, and a provisional educator endorsement in a specific content area or areas, if he or she holds a valid teaching certificate or license in good standing from another state, meets the qualifications of educators outlined in Section 21B-15 of this Code, and has not engaged in any misconduct that would prohibit an individual from obtaining a license pursuant to Illinois law, including without limitation any administrative rules of the State Board of Education.

In this Section, "service member" means any

person who, at the time of application under this Section, is an active duty member of the United States Armed Forces or any reserve component of the United States Armed Forces or the National Guard of any state, commonwealth, or territory of the United States or the District of Columbia.

A provisional educator endorsement is valid until

June 30 immediately following 2 years of the license being issued, provided that any remaining testing and coursework deficiencies are met as set forth in this Section. Failure to satisfy all stated deficiencies shall mean the individual, including any service member or spouse who has obtained a Professional Educator License with Stipulations and a provisional educator endorsement in a specific content area or areas, is ineligible to receive a Professional Educator License at that time. An Educator License with Stipulations endorsed for provisional educator shall not be renewed for individuals who hold an Educator License with Stipulations and who have held a position in a public school or non-public school recognized by the State Board of Education.

(B) Alternative provisional educator. An

alternative provisional educator endorsement on an Educator License with Stipulations may be issued to an applicant who, at the time of applying for the endorsement, has done all of the following:

(i) Graduated from a regionally accredited

college or university with a minimum of a bachelor's degree.

(ii) Successfully completed the first phase

of the Alternative Educator Licensure Program for Teachers, as described in Section 21B-50 of this Code.

(iii) Passed a test of basic skills and

content area test, as required under Section 21B-30 of this Code.

The alternative provisional educator endorsement

is valid for 2 years of teaching and may be renewed for a third year by an individual meeting the requirements set forth in Section 21B-50 of this Code.

(C) Alternative provisional superintendent. An

alternative provisional superintendent endorsement on an Educator License with Stipulations entitles the holder to serve only as a superintendent or assistant superintendent in a school district's central office. This endorsement may only be issued to an applicant who, at the time of applying for the endorsement, has done all of the following:

(i) Graduated from a regionally accredited

college or university with a minimum of a master's degree in a management field other than education.

(ii) Been employed for a period of at least

5 years in a management level position in a field other than education.

(iii) Successfully completed the first phase

of an alternative route to superintendent endorsement program, as provided in Section 21B-55 of this Code.

(iv) Passed a test of basic skills and

content area tests required under Section 21B-30 of this Code.

The endorsement may be registered for 2 fiscal

years in order to complete one full year of serving as a superintendent or assistant superintendent.

(D) Resident teacher endorsement. A resident

teacher endorsement on an Educator License with Stipulations may be issued to an applicant who, at the time of applying for the endorsement, has done all of the following:

(i) Graduated from a regionally accredited

institution of higher education with a minimum of a bachelor's degree.

(ii) Enrolled in an approved Illinois

educator preparation program.

(iii) Passed a test of basic skills and

content area test, as required under Section 21B-30 of this Code.

The resident teacher endorsement on an Educator

License with Stipulations is valid for 4 years of teaching and shall not be renewed.

A resident teacher may teach only under the

direction of a licensed teacher, who shall act as the resident mentor teacher, and may not teach in place of a licensed teacher. A resident teacher endorsement on an Educator License with Stipulations shall no longer be valid after June 30, 2017.

(E) Career and technical educator. A career and

technical educator endorsement on an Educator License with Stipulations may be issued to an applicant who has a minimum of 60 semester hours of coursework from a regionally accredited institution of higher education and has a minimum of 2,000 hours of experience outside of education in each area to be taught.

The career and technical educator endorsement on

an Educator License with Stipulations is valid until June 30 immediately following 5 years of the endorsement being issued and may be renewed. For individuals who were issued the career and technical educator endorsement on an Educator License with Stipulations on or after January 1, 2015, the license may be renewed if the individual passes a test of basic skills or test of work proficiency, as required under Section 21B-30 of this Code.

An individual who holds a valid career and

technical educator endorsement on an Educator License with Stipulations but does not hold a bachelor's degree may substitute teach in career and technical education classrooms.

(F) Part-time provisional career and technical

educator or provisional career and technical educator. A part-time provisional career and technical educator endorsement or a provisional career and technical educator endorsement on an Educator License with Stipulations may be issued to an applicant who has a minimum of 8,000 hours of work experience in the skill for which the applicant is seeking the endorsement. It is the responsibility of each employing school board and regional office of education to provide verification, in writing, to the State Superintendent of Education at the time the application is submitted that no qualified teacher holding a Professional Educator License or an Educator License with Stipulations with a career and technical educator endorsement is available and that actual circumstances require such issuance.

The provisional career and technical educator

endorsement on an Educator License with Stipulations is valid until June 30 immediately following 5 years of the endorsement being issued and may be renewed only one time for 5 years. For individuals who were issued the provisional career and technical educator endorsement on an Educator License with Stipulations on or after January 1, 2015, the license may be renewed one time if the individual passes a test of basic skills or test of work proficiency, as required under Section 21B-30 of this Code.

A part-time provisional career and technical

educator endorsement on an Educator License with Stipulations may be issued for teaching no more than 2 courses of study for grades 6 through 12. The part-time provisional career and technical educator endorsement on an Educator License with Stipulations is valid until June 30 immediately following 5 years of the endorsement being issued and may be renewed for 5 years if the individual makes application for renewal.

An individual who holds a provisional or

part-time provisional career and technical educator endorsement on an Educator License with Stipulations but does not hold a bachelor's degree may substitute teach in career and technical education classrooms.

(G) Transitional bilingual educator. A

transitional bilingual educator endorsement on an Educator License with Stipulations may be issued for the purpose of providing instruction in accordance with Article 14C of this Code to an applicant who provides satisfactory evidence that he or she meets all of the following requirements:

(i) Possesses adequate speaking, reading, and

writing ability in the language other than English in which transitional bilingual education is offered.

(ii) Has the ability to successfully

communicate in English.

(iii) Either possessed, within 5 years

previous to his or her applying for a transitional bilingual educator endorsement, a valid and comparable teaching certificate or comparable authorization issued by a foreign country or holds a degree from an institution of higher learning in a foreign country that the State Educator Preparation and Licensure Board determines to be the equivalent of a bachelor's degree from a regionally accredited institution of higher learning in the United States.

A transitional bilingual educator endorsement

shall be valid for prekindergarten through grade 12, is valid until June 30 immediately following 5 years of the endorsement being issued, and shall not be renewed.

Persons holding a transitional bilingual educator

endorsement shall not be employed to replace any presently employed teacher who otherwise would not be replaced for any reason.

(H) Language endorsement. In an effort to

alleviate the shortage of teachers speaking a language other than English in the public schools, an individual who holds an Educator License with Stipulations may also apply for a language endorsement, provided that the applicant provides satisfactory evidence that he or she meets all of the following requirements:

(i) Holds a transitional bilingual

endorsement.

(ii) Has demonstrated proficiency in the

language for which the endorsement is to be issued by passing the applicable language content test required by the State Board of Education.

(iii) Holds a bachelor's degree or higher

from a regionally accredited institution of higher education or, for individuals educated in a country other than the United States, holds a degree from an institution of higher learning in a foreign country that the State Educator Preparation and Licensure Board determines to be the equivalent of a bachelor's degree from a regionally accredited institution of higher learning in the United States.

(iv) Has passed a test of basic skills, as

required under Section 21B-30 of this Code.

A language endorsement on an Educator License

with Stipulations is valid for prekindergarten through grade 12 for the same validity period as the individual's transitional bilingual educator endorsement on the Educator License with Stipulations and shall not be renewed.

(I) Visiting international educator. A visiting

international educator endorsement on an Educator License with Stipulations may be issued to an individual who is being recruited by a particular school district that conducts formal recruitment programs outside of the United States to secure the services of qualified teachers and who meets all of the following requirements:

(i) Holds the equivalent of a minimum of a

bachelor's degree issued in the United States.

(ii) Has been prepared as a teacher at the

grade level for which he or she will be employed.

(iii) Has adequate content knowledge in the

subject to be taught.

(iv) Has an adequate command of the English

language.

A holder of a visiting international educator

endorsement on an Educator License with Stipulations shall be permitted to teach in bilingual education programs in the language that was the medium of instruction in his or her teacher preparation program, provided that he or she passes the English Language Proficiency Examination or another test of writing skills in English identified by the State Board of Education, in consultation with the State Educator Preparation and Licensure Board.

A visiting international educator endorsement on

an Educator License with Stipulations is valid for 3 years and shall not be renewed.

(J) Paraprofessional educator. A

paraprofessional educator endorsement on an Educator License with Stipulations may be issued to an applicant who holds a high school diploma or its recognized equivalent and either holds an associate's degree or a minimum of 60 semester hours of credit from a regionally accredited institution of higher education or has passed a test of basic skills required under Section 21B-30 of this Code. The paraprofessional educator endorsement is valid until June 30 immediately following 5 years of the endorsement being issued and may be renewed through application and payment of the appropriate fee, as required under Section 21B-40 of this Code. An individual who holds only a paraprofessional educator endorsement is not subject to additional requirements in order to renew the endorsement.

(K) Chief school business official. A chief

school business official endorsement on an Educator License with Stipulations may be issued to an applicant who qualifies by having a master's degree or higher, 2 years of full-time administrative experience in school business management or 2 years of university-approved practical experience, and a minimum of 24 semester hours of graduate credit in a program approved by the State Board of Education for the preparation of school business administrators and by passage of the applicable State tests, including a test of basic skills and applicable content area test.

The chief school business official endorsement

may also be affixed to the Educator License with Stipulations of any holder who qualifies by having a master's degree in business administration, finance, or accounting and who completes an additional 6 semester hours of internship in school business management from a regionally accredited institution of higher education and passes the applicable State tests, including a test of basic skills and applicable content area test. This endorsement shall be required for any individual employed as a chief school business official.

The chief school business official endorsement on

an Educator License with Stipulations is valid until June 30 immediately following 5 years of the endorsement being issued and may be renewed if the license holder completes renewal requirements as required for individuals who hold a Professional Educator License endorsed for chief school business official under Section 21B-45 of this Code and such rules as may be adopted by the State Board of Education.

(L) Provisional in-state educator. A provisional

in-state educator endorsement on an Educator License with Stipulations may be issued to a candidate who has completed an Illinois-approved educator preparation program at an Illinois institution of higher education and who has not successfully completed an evidence-based assessment of teacher effectiveness but who meets all of the following requirements:

(i) Holds at least a bachelor's degree.
(ii) Has completed an approved educator

preparation program at an Illinois institution.

(iii) Has passed a test of basic skills and

applicable content area test, as required by Section 21B-30 of this Code.

(iv) Has attempted an evidence-based

assessment of teacher effectiveness and received a minimum score on that assessment, as established by the State Board of Education in consultation with the State Educator Preparation and Licensure Board.

A provisional in-state educator endorsement on an

Educator License with Stipulations is valid for one full fiscal year after the date of issuance and may not be renewed.

(3) Substitute Teaching License. A Substitute

Teaching License may be issued to qualified applicants for substitute teaching in all grades of the public schools, prekindergarten through grade 12. Substitute Teaching Licenses are not eligible for endorsements. Applicants for a Substitute Teaching License must hold a bachelor's degree or higher from a regionally accredited institution of higher education.

Substitute Teaching Licenses are valid for 5 years.
Substitute Teaching Licenses are valid for substitute

teaching in every county of this State. If an individual has had his or her Professional Educator License or Educator License with Stipulations suspended or revoked or has not met the renewal requirements for licensure, then that individual is not eligible to obtain a Substitute Teaching License.

A substitute teacher may only teach in the place of a

licensed teacher who is under contract with the employing board. If, however, there is no licensed teacher under contract because of an emergency situation, then a district may employ a substitute teacher for no longer than 30 calendar days per each vacant position in the district if the district notifies the appropriate regional office of education within 5 business days after the employment of the substitute teacher in the emergency situation. An emergency situation is one in which an unforeseen vacancy has occurred and (i) a teacher is unable to fulfill his or her contractual duties or (ii) teacher capacity needs of the district exceed previous indications, and the district is actively engaged in advertising to hire a fully licensed teacher for the vacant position.

There is no limit on the number of days that a

substitute teacher may teach in a single school district, provided that no substitute teacher may teach for longer than 90 school days for any one licensed teacher under contract in the same school year. A substitute teacher who holds a Professional Educator License or Educator License with Stipulations shall not teach for more than 120 school days for any one licensed teacher under contract in the same school year. The limitations in this paragraph (3) on the number of days a substitute teacher may be employed do not apply to any school district operating under Article 34 of this Code.

(Source: P.A. 99-35, eff. 1-1-16; 99-58, eff. 7-16-15; 99-143, eff. 7-27-15; 99-642, eff. 7-28-16; 99-920, eff. 1-6-17; 100-13, eff. 7-1-17.)

(Text of Section from P.A. 100-288)
Sec. 21B-20. Types of licenses. Before July 1, 2013, the State Board of Education shall implement a system of educator licensure, whereby individuals employed in school districts who are required to be licensed must have one of the following licenses: (i) a professional educator license; (ii) a professional educator license with stipulations; or (iii) a substitute teaching license. References in law regarding individuals certified or certificated or required to be certified or certificated under Article 21 of this Code shall also include individuals licensed or required to be licensed under this Article. The first year of all licenses ends on June 30 following one full year of the license being issued.
The State Board of Education, in consultation with the State Educator Preparation and Licensure Board, may adopt such rules as may be necessary to govern the requirements for licenses and endorsements under this Section.
(1) Professional Educator License. Persons who (i)

have successfully completed an approved educator preparation program and are recommended for licensure by the Illinois institution offering the educator preparation program, (ii) have successfully completed the required testing under Section 21B-30 of this Code, (iii) have successfully completed coursework on the psychology of, the identification of, and the methods of instruction for the exceptional child, including without limitation children with learning disabilities, (iv) have successfully completed coursework in methods of reading and reading in the content area, and (v) have met all other criteria established by rule of the State Board of Education shall be issued a Professional Educator License. All Professional Educator Licenses are valid until June 30 immediately following 5 years of the license being issued. The Professional Educator License shall be endorsed with specific areas and grade levels in which the individual is eligible to practice.

Individuals can receive subsequent endorsements on

the Professional Educator License. Subsequent endorsements shall require a minimum of 24 semester hours of coursework in the endorsement area, unless otherwise specified by rule, and passage of the applicable content area test.

(2) Educator License with Stipulations. An Educator

License with Stipulations shall be issued an endorsement that limits the license holder to one particular position or does not require completion of an approved educator program or both.

An individual with an Educator License with

Stipulations must not be employed by a school district or any other entity to replace any presently employed teacher who otherwise would not be replaced for any reason.

An Educator License with Stipulations may be issued

with the following endorsements:

(A) Provisional educator. A provisional

educator endorsement in a specific content area or areas on an Educator License with Stipulations may be issued to an applicant who holds an educator license with a minimum of 15 semester hours in content coursework from another state, U.S. territory, or foreign country and who, at the time of applying for an Illinois license, does not meet the minimum requirements under Section 21B-35 of this Code, but does, at a minimum, meet the following requirements:

(i) Holds the equivalent of a minimum of a

bachelor's degree, unless a master's degree is required for the endorsement, from a regionally accredited college or university or, for individuals educated in a country other than the United States, the equivalent of a minimum of a bachelor's degree issued in the United States, unless a master's degree is required for the endorsement.

(ii) Has passed or passes a test of basic

skills and content area test, as required by Section 21B-30 of this Code, prior to or within one year after issuance of the provisional educator endorsement on the Educator License with Stipulations. If an individual who holds an Educator License with Stipulations endorsed for provisional educator has not passed a test of basic skills and applicable content area test or tests within one year after issuance of the endorsement, the endorsement shall expire on June 30 following one full year of the endorsement being issued. If such an individual has passed the test of basic skills and applicable content area test or tests either prior to issuance of the endorsement or within one year after issuance of the endorsement, the endorsement is valid until June 30 immediately following 2 years of the license being issued, during which time any and all coursework deficiencies must be met and any and all additional testing deficiencies must be met.

In addition, a provisional educator endorsement for

principals or superintendents may be issued if the individual meets the requirements set forth in subdivisions (1) and (3) of subsection (b-5) of Section 21B-35 of this Code. Applicants who have not been entitled by an Illinois-approved educator preparation program at an Illinois institution of higher education shall not receive a provisional educator endorsement if the person completed an alternative licensure program in another state, unless the program has been determined to be equivalent to Illinois program requirements.

Notwithstanding any other requirements of this

Section, a service member or spouse of a service member may obtain a Professional Educator License with Stipulations, and a provisional educator endorsement in a specific content area or areas, if he or she holds a valid teaching certificate or license in good standing from another state, meets the qualifications of educators outlined in Section 21B-15 of this Code, and has not engaged in any misconduct that would prohibit an individual from obtaining a license pursuant to Illinois law, including without limitation any administrative rules of the State Board of Education.

In this Section, "service member" means any

person who, at the time of application under this Section, is an active duty member of the United States Armed Forces or any reserve component of the United States Armed Forces or the National Guard of any state, commonwealth, or territory of the United States or the District of Columbia.

A provisional educator endorsement is valid until

June 30 immediately following 2 years of the license being issued, provided that any remaining testing and coursework deficiencies are met as set forth in this Section. Failure to satisfy all stated deficiencies shall mean the individual, including any service member or spouse who has obtained a Professional Educator License with Stipulations and a provisional educator endorsement in a specific content area or areas, is ineligible to receive a Professional Educator License at that time. An Educator License with Stipulations endorsed for provisional educator shall not be renewed for individuals who hold an Educator License with Stipulations and who have held a position in a public school or non-public school recognized by the State Board of Education.

(B) Alternative provisional educator. An

alternative provisional educator endorsement on an Educator License with Stipulations may be issued to an applicant who, at the time of applying for the endorsement, has done all of the following:

(i) Graduated from a regionally accredited

college or university with a minimum of a bachelor's degree.

(ii) Successfully completed the first phase

of the Alternative Educator Licensure Program for Teachers, as described in Section 21B-50 of this Code.

(iii) Passed a test of basic skills and

content area test, as required under Section 21B-30 of this Code.

The alternative provisional educator endorsement

is valid for 2 years of teaching and may be renewed for a third year by an individual meeting the requirements set forth in Section 21B-50 of this Code.

(C) Alternative provisional superintendent. An

alternative provisional superintendent endorsement on an Educator License with Stipulations entitles the holder to serve only as a superintendent or assistant superintendent in a school district's central office. This endorsement may only be issued to an applicant who, at the time of applying for the endorsement, has done all of the following:

(i) Graduated from a regionally accredited

college or university with a minimum of a master's degree in a management field other than education.

(ii) Been employed for a period of at least

5 years in a management level position in a field other than education.

(iii) Successfully completed the first phase

of an alternative route to superintendent endorsement program, as provided in Section 21B-55 of this Code.

(iv) Passed a test of basic skills and

content area tests required under Section 21B-30 of this Code.

The endorsement may be registered for 2 fiscal

years in order to complete one full year of serving as a superintendent or assistant superintendent.

(D) Resident teacher endorsement. A resident

teacher endorsement on an Educator License with Stipulations may be issued to an applicant who, at the time of applying for the endorsement, has done all of the following:

(i) Graduated from a regionally accredited

institution of higher education with a minimum of a bachelor's degree.

(ii) Enrolled in an approved Illinois

educator preparation program.

(iii) Passed a test of basic skills and

content area test, as required under Section 21B-30 of this Code.

The resident teacher endorsement on an Educator

License with Stipulations is valid for 4 years of teaching and shall not be renewed.

A resident teacher may teach only under the

direction of a licensed teacher, who shall act as the resident mentor teacher, and may not teach in place of a licensed teacher. A resident teacher endorsement on an Educator License with Stipulations shall no longer be valid after June 30, 2017.

(E) Career and technical educator. A career and

technical educator endorsement on an Educator License with Stipulations may be issued to an applicant who has a minimum of 60 semester hours of coursework from a regionally accredited institution of higher education and has a minimum of 2,000 hours of experience outside of education in each area to be taught.

The career and technical educator endorsement on

an Educator License with Stipulations is valid until June 30 immediately following 5 years of the endorsement being issued and may be renewed. For individuals who were issued the career and technical educator endorsement on an Educator License with Stipulations on or after January 1, 2015, the license may be renewed if the individual passes a test of basic skills, as required under Section 21B-30 of this Code.

(F) Part-time provisional career and technical

educator or provisional career and technical educator. A part-time provisional career and technical educator endorsement or a provisional career and technical educator endorsement on an Educator License with Stipulations may be issued to an applicant who has a minimum of 8,000 hours of work experience in the skill for which the applicant is seeking the endorsement. It is the responsibility of each employing school board and regional office of education to provide verification, in writing, to the State Superintendent of Education at the time the application is submitted that no qualified teacher holding a Professional Educator License or an Educator License with Stipulations with a career and technical educator endorsement is available and that actual circumstances require such issuance.

The provisional career and technical educator

endorsement on an Educator License with Stipulations is valid until June 30 immediately following 5 years of the endorsement being issued and may be renewed only one time for 5 years. For individuals who were issued the provisional career and technical educator endorsement on an Educator License with Stipulations on or after January 1, 2015, the license may be renewed one time if the individual passes a test of basic skills, as required under Section 21B-30 of this Code, and has completed a minimum of 20 semester hours from a regionally accredited institution.

A part-time provisional career and technical

educator endorsement on an Educator License with Stipulations may be issued for teaching no more than 2 courses of study for grades 6 through 12. The part-time provisional career and technical educator endorsement on an Educator License with Stipulations is valid until June 30 immediately following 5 years of the endorsement being issued and may be renewed for 5 years if the individual makes application for renewal.

(G) Transitional bilingual educator. A

transitional bilingual educator endorsement on an Educator License with Stipulations may be issued for the purpose of providing instruction in accordance with Article 14C of this Code to an applicant who provides satisfactory evidence that he or she meets all of the following requirements:

(i) Possesses adequate speaking, reading, and

writing ability in the language other than English in which transitional bilingual education is offered.

(ii) Has the ability to successfully

communicate in English.

(iii) Either possessed, within 5 years

previous to his or her applying for a transitional bilingual educator endorsement, a valid and comparable teaching certificate or comparable authorization issued by a foreign country or holds a degree from an institution of higher learning in a foreign country that the State Educator Preparation and Licensure Board determines to be the equivalent of a bachelor's degree from a regionally accredited institution of higher learning in the United States.

A transitional bilingual educator endorsement

shall be valid for prekindergarten through grade 12, is valid until June 30 immediately following 5 years of the endorsement being issued, and shall not be renewed.

Persons holding a transitional bilingual educator

endorsement shall not be employed to replace any presently employed teacher who otherwise would not be replaced for any reason.

(H) Language endorsement. In an effort to

alleviate the shortage of teachers speaking a language other than English in the public schools, an individual who holds an Educator License with Stipulations may also apply for a language endorsement, provided that the applicant provides satisfactory evidence that he or she meets all of the following requirements:

(i) Holds a transitional bilingual

endorsement.

(ii) Has demonstrated proficiency in the

language for which the endorsement is to be issued by passing the applicable language content test required by the State Board of Education.

(iii) Holds a bachelor's degree or higher

from a regionally accredited institution of higher education or, for individuals educated in a country other than the United States, holds a degree from an institution of higher learning in a foreign country that the State Educator Preparation and Licensure Board determines to be the equivalent of a bachelor's degree from a regionally accredited institution of higher learning in the United States.

(iv) Has passed a test of basic skills, as

required under Section 21B-30 of this Code.

A language endorsement on an Educator License

with Stipulations is valid for prekindergarten through grade 12 for the same validity period as the individual's transitional bilingual educator endorsement on the Educator License with Stipulations and shall not be renewed.

(I) Visiting international educator. A visiting

international educator endorsement on an Educator License with Stipulations may be issued to an individual who is being recruited by a particular school district that conducts formal recruitment programs outside of the United States to secure the services of qualified teachers and who meets all of the following requirements:

(i) Holds the equivalent of a minimum of a

bachelor's degree issued in the United States.

(ii) Has been prepared as a teacher at the

grade level for which he or she will be employed.

(iii) Has adequate content knowledge in the

subject to be taught.

(iv) Has an adequate command of the English

language.

A holder of a visiting international educator

endorsement on an Educator License with Stipulations shall be permitted to teach in bilingual education programs in the language that was the medium of instruction in his or her teacher preparation program, provided that he or she passes the English Language Proficiency Examination or another test of writing skills in English identified by the State Board of Education, in consultation with the State Educator Preparation and Licensure Board.

A visiting international educator endorsement on

an Educator License with Stipulations is valid for 3 years and shall not be renewed.

(J) Paraprofessional educator. A

paraprofessional educator endorsement on an Educator License with Stipulations may be issued to an applicant who holds a high school diploma or its recognized equivalent and either holds an associate's degree or a minimum of 60 semester hours of credit from a regionally accredited institution of higher education or has passed a test of basic skills required under Section 21B-30 of this Code. The paraprofessional educator endorsement is valid until June 30 immediately following 5 years of the endorsement being issued and may be renewed through application and payment of the appropriate fee, as required under Section 21B-40 of this Code. An individual who holds only a paraprofessional educator endorsement is not subject to additional requirements in order to renew the endorsement.

(K) Chief school business official. A chief

school business official endorsement on an Educator License with Stipulations may be issued to an applicant who qualifies by having a master's degree or higher, 2 years of full-time administrative experience in school business management or 2 years of university-approved practical experience, and a minimum of 24 semester hours of graduate credit in a program approved by the State Board of Education for the preparation of school business administrators and by passage of the applicable State tests, including a test of basic skills and applicable content area test.

The chief school business official endorsement

may also be affixed to the Educator License with Stipulations of any holder who qualifies by having a master's degree in business administration, finance, accounting, or public administration and who completes an additional 6 semester hours of internship in school business management from a regionally accredited institution of higher education and passes the applicable State tests, including a test of basic skills and applicable content area test. This endorsement shall be required for any individual employed as a chief school business official.

The chief school business official endorsement on

an Educator License with Stipulations is valid until June 30 immediately following 5 years of the endorsement being issued and may be renewed if the license holder completes renewal requirements as required for individuals who hold a Professional Educator License endorsed for chief school business official under Section 21B-45 of this Code and such rules as may be adopted by the State Board of Education.

The State Board of Education shall adopt any

rules necessary to implement this amendatory Act of the 100th General Assembly.

(3) Substitute Teaching License. A Substitute

Teaching License may be issued to qualified applicants for substitute teaching in all grades of the public schools, prekindergarten through grade 12. Substitute Teaching Licenses are not eligible for endorsements. Applicants for a Substitute Teaching License must hold a bachelor's degree or higher from a regionally accredited institution of higher education.

Substitute Teaching Licenses are valid for 5 years

and may be renewed if the individual has passed a test of basic skills, as authorized under Section 21B-30 of this Code. An individual who has passed a test of basic skills for the first licensure renewal is not required to retake the test again for further renewals.

Substitute Teaching Licenses are valid for substitute

teaching in every county of this State. If an individual has had his or her Professional Educator License or Educator License with Stipulations suspended or revoked or has not met the renewal requirements for licensure, then that individual is not eligible to obtain a Substitute Teaching License.

A substitute teacher may only teach in the place of a

licensed teacher who is under contract with the employing board. If, however, there is no licensed teacher under contract because of an emergency situation, then a district may employ a substitute teacher for no longer than 30 calendar days per each vacant position in the district if the district notifies the appropriate regional office of education within 5 business days after the employment of the substitute teacher in the emergency situation. An emergency situation is one in which an unforeseen vacancy has occurred and (i) a teacher is unable to fulfill his or her contractual duties or (ii) teacher capacity needs of the district exceed previous indications, and the district is actively engaged in advertising to hire a fully licensed teacher for the vacant position.

There is no limit on the number of days that a

substitute teacher may teach in a single school district, provided that no substitute teacher may teach for longer than 90 school days for any one licensed teacher under contract in the same school year. A substitute teacher who holds a Professional Educator License or Educator License with Stipulations shall not teach for more than 120 school days for any one licensed teacher under contract in the same school year. The limitations in this paragraph (3) on the number of days a substitute teacher may be employed do not apply to any school district operating under Article 34 of this Code.

(Source: P.A. 99-35, eff. 1-1-16; 99-58, eff. 7-16-15; 99-143, eff. 7-27-15; 99-642, eff. 7-28-16; 100-288, eff. 8-24-17.)

(105 ILCS 5/21B-25)
(Text of Section from P.A. 100-13)
Sec. 21B-25. Endorsement on licenses. All licenses issued under paragraph (1) of Section 21B-20 of this Code shall be specifically endorsed by the State Board of Education for each content area, school support area, and administrative area for which the holder of the license is qualified. Recognized institutions approved to offer educator preparation programs shall be trained to add endorsements to licenses issued to applicants who meet all of the requirements for the endorsement or endorsements, including passing any required tests. The State Superintendent of Education shall randomly audit institutions to ensure that all rules and standards are being followed for entitlement or when endorsements are being recommended.
(1) The State Board of Education, in consultation

with the State Educator Preparation and Licensure Board, shall establish, by rule, the grade level and subject area endorsements to be added to the Professional Educator License. These rules shall outline the requirements for obtaining each endorsement.

(2) In addition to any and all grade level and

content area endorsements developed by rule, the State Board of Education, in consultation with the State Educator Preparation and Licensure Board, shall develop the requirements for the following endorsements:

(A) General administrative endorsement. A

general administrative endorsement shall be added to a Professional Educator License, provided that an approved program has been completed. An individual holding a general administrative endorsement may work only as a principal or assistant principal or in a related or similar position, as determined by the State Superintendent of Education, in consultation with the State Educator Preparation and Licensure Board.

Beginning on September 1, 2014, the general

administrative endorsement shall no longer be issued except to individuals who completed all coursework requirements for the receipt of the general administrative endorsement by September 1, 2014, who have completed all testing requirements by June 30, 2016, and who apply for the endorsement on or before June 30, 2016. Individuals who hold a valid and registered administrative certificate with a general administrative endorsement issued under Section 21-7.1 of this Code or a Professional Educator License with a general administrative endorsement issued prior to September 1, 2014 and who have served for at least one full year during the 5 years prior in a position requiring a general administrative endorsement shall, upon request to the State Board of Education and through July 1, 2015, have their respective general administrative endorsement converted to a principal endorsement on the Professional Educator License. Candidates shall not be admitted to an approved general administrative preparation program after September 1, 2012.

All other individuals holding a valid and

registered administrative certificate with a general administrative endorsement issued pursuant to Section 21-7.1 of this Code or a general administrative endorsement on a Professional Educator License issued prior to September 1, 2014 shall have the general administrative endorsement converted to a principal endorsement on a Professional Educator License upon request to the State Board of Education and by completing one of the following pathways:

(i) Passage of the State principal assessment

developed by the State Board of Education.

(ii) Through July 1, 2019, completion of an

Illinois Educators' Academy course designated by the State Superintendent of Education.

(iii) Completion of a principal preparation

program established and approved pursuant to Section 21B-60 of this Code and applicable rules.

Individuals who do not choose to convert the

general administrative endorsement on the administrative certificate issued pursuant to Section 21-7.1 of this Code or on the Professional Educator License shall continue to be able to serve in any position previously allowed under paragraph (2) of subsection (e) of Section 21-7.1 of this Code.

The general administrative endorsement on the

Professional Educator License is available only to individuals who, prior to September 1, 2014, had such an endorsement on the administrative certificate issued pursuant to Section 21-7.1 of this Code or who already have a Professional Educator License and have completed a general administrative program and who do not choose to convert the general administrative endorsement to a principal endorsement pursuant to the options in this Section.

(B) Principal endorsement. A principal

endorsement shall be affixed to a Professional Educator License of any holder who qualifies by having all of the following:

(i) Successful completion of a principal

preparation program approved in accordance with Section 21B-60 of this Code and any applicable rules.

(ii) At least 4 total years of teaching or,

until June 30, 2021, 4 total years of working in the capacity of school support personnel in an Illinois public school or nonpublic school recognized by the State Board of Education or in an out-of-state public school or out-of-state nonpublic school meeting out-of-state recognition standards comparable to those approved by the State Superintendent of Education; however, the State Board of Education, in consultation with the State Educator Preparation and Licensure Board, shall allow, by rules, for fewer than 4 years of experience based on meeting standards set forth in such rules, including without limitation a review of performance evaluations or other evidence of demonstrated qualifications.

(iii) A master's degree or higher from a

regionally accredited college or university.

(C) Chief school business official endorsement.

A chief school business official endorsement shall be affixed to the Professional Educator License of any holder who qualifies by having a master's degree or higher, 2 years of full-time administrative experience in school business management or 2 years of university-approved practical experience, and a minimum of 24 semester hours of graduate credit in a program approved by the State Board of Education for the preparation of school business administrators and by passage of the applicable State tests. The chief school business official endorsement may also be affixed to the Professional Educator License of any holder who qualifies by having a master's degree in business administration, finance, or accounting and who completes an additional 6 semester hours of internship in school business management from a regionally accredited institution of higher education and passes the applicable State tests. This endorsement shall be required for any individual employed as a chief school business official.

(D) Superintendent endorsement. A superintendent

endorsement shall be affixed to the Professional Educator License of any holder who has completed a program approved by the State Board of Education for the preparation of superintendents of schools, has had at least 2 years of experience employed full-time in a general administrative position or as a full-time principal, director of special education, or chief school business official in the public schools or in a State-recognized nonpublic school in which the chief administrator is required to have the licensure necessary to be a principal in a public school in this State and where a majority of the teachers are required to have the licensure necessary to be instructors in a public school in this State, and has passed the required State tests; or of any holder who has completed a program that is not an Illinois-approved educator preparation program at an Illinois institution of higher education and that has recognition standards comparable to those approved by the State Superintendent of Education and holds the general administrative, principal, or chief school business official endorsement and who has had 2 years of experience as a principal, director of special education, or chief school business official while holding a valid educator license or certificate comparable in validity and educational and experience requirements and has passed the appropriate State tests, as provided in Section 21B-30 of this Code. The superintendent endorsement shall allow individuals to serve only as a superintendent or assistant superintendent.

(E) Teacher leader endorsement. It shall be the

policy of this State to improve the quality of instructional leaders by providing a career pathway for teachers interested in serving in leadership roles, but not as principals. The State Board of Education, in consultation with the State Educator Preparation and Licensure Board, may issue a teacher leader endorsement under this subdivision (E). Persons who meet and successfully complete the requirements of the endorsement shall be issued a teacher leader endorsement on the Professional Educator License for serving in schools in this State. Teacher leaders may qualify to serve in such positions as department chairs, coaches, mentors, curriculum and instruction leaders, or other leadership positions as defined by the district. The endorsement shall be available to those teachers who (i) hold a Professional Educator License, (ii) hold a master's degree or higher from a regionally accredited institution, (iii) have completed a program of study that has been approved by the State Board of Education, in consultation with the State Educator Preparation and Licensure Board, and (iv) have successfully demonstrated competencies as defined by rule.

A teacher who meets the requirements set forth in

this Section and holds a teacher leader endorsement may evaluate teachers pursuant to Section 24A-5 of this Code, provided that the individual has completed the evaluation component required by Section 24A-3 of this Code and a teacher leader is allowed to evaluate personnel under the respective school district's collective bargaining agreement.

The State Board of Education, in consultation

with the State Educator Preparation and Licensure Board, may adopt such rules as may be necessary to establish and implement the teacher leader endorsement program and to specify the positions for which this endorsement shall be required.

(F) Special education endorsement. A special

education endorsement in one or more areas shall be affixed to a Professional Educator License for any individual that meets those requirements established by the State Board of Education in rules. Special education endorsement areas shall include without limitation the following:

(i) Learning Behavior Specialist I;
(ii) Learning Behavior Specialist II;
(iii) Speech Language Pathologist;
(iv) Blind or Visually Impaired;
(v) Deaf-Hard of Hearing;
(vi) Early Childhood Special Education; and
(vii) Director of Special Education.
Notwithstanding anything in this Code to the

contrary, the State Board of Education, in consultation with the State Educator Preparation and Licensure Board, may add additional areas of special education by rule.

(G) School support personnel endorsement. School

support personnel endorsement areas shall include, but are not limited to, school counselor, marriage and family therapist, school psychologist, school speech and language pathologist, school nurse, and school social worker. This endorsement is for individuals who are not teachers or administrators, but still require licensure to work in an instructional support position in a public or State-operated elementary school, secondary school, or cooperative or joint agreement with a governing body or board of control or a charter school operating in compliance with the Charter Schools Law. The school support personnel endorsement shall be affixed to the Professional Educator License and shall meet all of the requirements established in any rules adopted to implement this subdivision (G). The holder of such an endorsement is entitled to all of the rights and privileges granted holders of any other Professional Educator License, including teacher benefits, compensation, and working conditions.

Beginning on January 1, 2014 and ending on April

30, 2014, a person holding a Professional Educator License with a school speech and language pathologist (teaching) endorsement may exchange his or her school speech and language pathologist (teaching) endorsement for a school speech and language pathologist (non-teaching) endorsement through application to the State Board of Education. There shall be no cost for this exchange.

(Source: P.A. 99-58, eff. 7-16-15; 99-623, eff. 7-22-16; 99-920, eff. 1-6-17; 100-13, eff. 7-1-17.)

(Text of Section from P.A. 100-267)
Sec. 21B-25. Endorsement on licenses. All licenses issued under paragraph (1) of Section 21B-20 of this Code shall be specifically endorsed by the State Board of Education for each content area, school support area, and administrative area for which the holder of the license is qualified. Recognized institutions approved to offer educator preparation programs shall be trained to add endorsements to licenses issued to applicants who meet all of the requirements for the endorsement or endorsements, including passing any required tests. The State Superintendent of Education shall randomly audit institutions to ensure that all rules and standards are being followed for entitlement or when endorsements are being recommended.
(1) The State Board of Education, in consultation

with the State Educator Preparation and Licensure Board, shall establish, by rule, the grade level and subject area endorsements to be added to the Professional Educator License. These rules shall outline the requirements for obtaining each endorsement.

(2) In addition to any and all grade level and

content area endorsements developed by rule, the State Board of Education, in consultation with the State Educator Preparation and Licensure Board, shall develop the requirements for the following endorsements:

(A) General administrative endorsement. A

general administrative endorsement shall be added to a Professional Educator License, provided that an approved program has been completed. An individual holding a general administrative endorsement may work only as a principal or assistant principal or in a related or similar position, as determined by the State Superintendent of Education, in consultation with the State Educator Preparation and Licensure Board.

Beginning on September 1, 2014, the general

administrative endorsement shall no longer be issued except to individuals who completed all coursework requirements for the receipt of the general administrative endorsement by September 1, 2014, who have completed all testing requirements by June 30, 2016, and who apply for the endorsement on or before June 30, 2016. Individuals who hold a valid and registered administrative certificate with a general administrative endorsement issued under Section 21-7.1 of this Code or a Professional Educator License with a general administrative endorsement issued prior to September 1, 2014 and who have served for at least one full year during the 5 years prior in a position requiring a general administrative endorsement shall, upon request to the State Board of Education and through July 1, 2015, have their respective general administrative endorsement converted to a principal endorsement on the Professional Educator License. Candidates shall not be admitted to an approved general administrative preparation program after September 1, 2012.

All other individuals holding a valid and

registered administrative certificate with a general administrative endorsement issued pursuant to Section 21-7.1 of this Code or a general administrative endorsement on a Professional Educator License issued prior to September 1, 2014 shall have the general administrative endorsement converted to a principal endorsement on a Professional Educator License upon request to the State Board of Education and by completing one of the following pathways:

(i) Passage of the State principal assessment

developed by the State Board of Education.

(ii) Through July 1, 2019, completion of an

Illinois Educators' Academy course designated by the State Superintendent of Education.

(iii) Completion of a principal preparation

program established and approved pursuant to Section 21B-60 of this Code and applicable rules.

Individuals who do not choose to convert the

general administrative endorsement on the administrative certificate issued pursuant to Section 21-7.1 of this Code or on the Professional Educator License shall continue to be able to serve in any position previously allowed under paragraph (2) of subsection (e) of Section 21-7.1 of this Code.

The general administrative endorsement on the

Professional Educator License is available only to individuals who, prior to September 1, 2014, had such an endorsement on the administrative certificate issued pursuant to Section 21-7.1 of this Code or who already have a Professional Educator License and have completed a general administrative program and who do not choose to convert the general administrative endorsement to a principal endorsement pursuant to the options in this Section.

(B) Principal endorsement. A principal

endorsement shall be affixed to a Professional Educator License of any holder who qualifies by having all of the following:

(i) Successful completion of a principal

preparation program approved in accordance with Section 21B-60 of this Code and any applicable rules.

(ii) At least 4 total years of teaching or 4

total years of working in the capacity of school support personnel in an Illinois public school or nonpublic school recognized by the State Board of Education or in an out-of-state public school or out-of-state nonpublic school meeting out-of-state recognition standards comparable to those approved by the State Superintendent of Education; however, the State Board of Education, in consultation with the State Educator Preparation and Licensure Board, shall allow, by rules, for fewer than 4 years of experience based on meeting standards set forth in such rules, including without limitation a review of performance evaluations or other evidence of demonstrated qualifications.

(iii) A master's degree or higher from a

regionally accredited college or university.

(C) Chief school business official endorsement.

A chief school business official endorsement shall be affixed to the Professional Educator License of any holder who qualifies by having a master's degree or higher, 2 years of full-time administrative experience in school business management or 2 years of university-approved practical experience, and a minimum of 24 semester hours of graduate credit in a program approved by the State Board of Education for the preparation of school business administrators and by passage of the applicable State tests. The chief school business official endorsement may also be affixed to the Professional Educator License of any holder who qualifies by having a master's degree in business administration, finance, or accounting and who completes an additional 6 semester hours of internship in school business management from a regionally accredited institution of higher education and passes the applicable State tests. This endorsement shall be required for any individual employed as a chief school business official.

(D) Superintendent endorsement. A superintendent

endorsement shall be affixed to the Professional Educator License of any holder who has completed a program approved by the State Board of Education for the preparation of superintendents of schools, has had at least 2 years of experience employed full-time in a general administrative position or as a full-time principal, director of special education, or chief school business official in the public schools or in a State-recognized nonpublic school in which the chief administrator is required to have the licensure necessary to be a principal in a public school in this State and where a majority of the teachers are required to have the licensure necessary to be instructors in a public school in this State, and has passed the required State tests; or of any holder who has completed a program that is not an Illinois-approved educator preparation program at an Illinois institution of higher education and that has recognition standards comparable to those approved by the State Superintendent of Education and holds the general administrative, principal, or chief school business official endorsement and who has had 2 years of experience as a principal, director of special education, or chief school business official while holding a valid educator license or certificate comparable in validity and educational and experience requirements and has passed the appropriate State tests, as provided in Section 21B-30 of this Code. The superintendent endorsement shall allow individuals to serve only as a superintendent or assistant superintendent.

(E) Teacher leader endorsement. It shall be the

policy of this State to improve the quality of instructional leaders by providing a career pathway for teachers interested in serving in leadership roles, but not as principals. The State Board of Education, in consultation with the State Educator Preparation and Licensure Board, may issue a teacher leader endorsement under this subdivision (E). Persons who meet and successfully complete the requirements of the endorsement shall be issued a teacher leader endorsement on the Professional Educator License for serving in schools in this State. Teacher leaders may qualify to serve in such positions as department chairs, coaches, mentors, curriculum and instruction leaders, or other leadership positions as defined by the district. The endorsement shall be available to those teachers who (i) hold a Professional Educator License, (ii) hold a master's degree or higher from a regionally accredited institution, (iii) have completed a program of study that has been approved by the State Board of Education, in consultation with the State Educator Preparation and Licensure Board, and (iv) have taken coursework in all of the following areas:

(I) Leadership.
(II) Designing professional development to

meet teaching and learning needs.

(III) Building school culture that focuses

on student learning.

(IV) Using assessments to improve student

learning and foster school improvement.

(V) Building collaboration with teachers and

stakeholders.

A teacher who meets the requirements set forth in

this Section and holds a teacher leader endorsement may evaluate teachers pursuant to Section 24A-5 of this Code, provided that the individual has completed the evaluation component required by Section 24A-3 of this Code and a teacher leader is allowed to evaluate personnel under the respective school district's collective bargaining agreement.

The State Board of Education, in consultation

with the State Educator Preparation and Licensure Board, may adopt such rules as may be necessary to establish and implement the teacher leader endorsement program and to specify the positions for which this endorsement shall be required.

(F) Special education endorsement. A special

education endorsement in one or more areas shall be affixed to a Professional Educator License for any individual that meets those requirements established by the State Board of Education in rules. Special education endorsement areas shall include without limitation the following:

(i) Learning Behavior Specialist I;
(ii) Learning Behavior Specialist II;
(iii) Speech Language Pathologist;
(iv) Blind or Visually Impaired;
(v) Deaf-Hard of Hearing; and
(vi) Early Childhood Special Education.
Notwithstanding anything in this Code to the

contrary, the State Board of Education, in consultation with the State Educator Preparation and Licensure Board, may add additional areas of special education by rule.

(G) School support personnel endorsement. School

support personnel endorsement areas shall include, but are not limited to, school counselor, marriage and family therapist, school psychologist, school speech and language pathologist, school nurse, and school social worker. This endorsement is for individuals who are not teachers or administrators, but still require licensure to work in an instructional support position in a public or State-operated elementary school, secondary school, or cooperative or joint agreement with a governing body or board of control or a charter school operating in compliance with the Charter Schools Law. The school support personnel endorsement shall be affixed to the Professional Educator License and shall meet all of the requirements established in any rules adopted to implement this subdivision (G). The holder of such an endorsement is entitled to all of the rights and privileges granted holders of any other Professional Educator License, including teacher benefits, compensation, and working conditions.

Beginning on January 1, 2014 and ending on April

30, 2014, a person holding a Professional Educator License with a school speech and language pathologist (teaching) endorsement may exchange his or her school speech and language pathologist (teaching) endorsement for a school speech and language pathologist (non-teaching) endorsement through application to the State Board of Education. There shall be no cost for this exchange.

(Source: P.A. 99-58, eff. 7-16-15; 99-623, eff. 7-22-16; 100-267, eff. 8-22-17.)

(Text of Section from P.A. 100-288)
Sec. 21B-25. Endorsement on licenses. All licenses issued under paragraph (1) of Section 21B-20 of this Code shall be specifically endorsed by the State Board of Education for each content area, school support area, and administrative area for which the holder of the license is qualified. Recognized institutions approved to offer educator preparation programs shall be trained to add endorsements to licenses issued to applicants who meet all of the requirements for the endorsement or endorsements, including passing any required tests. The State Superintendent of Education shall randomly audit institutions to ensure that all rules and standards are being followed for entitlement or when endorsements are being recommended.
(1) The State Board of Education, in consultation

with the State Educator Preparation and Licensure Board, shall establish, by rule, the grade level and subject area endorsements to be added to the Professional Educator License. These rules shall outline the requirements for obtaining each endorsement.

(2) In addition to any and all grade level and

content area endorsements developed by rule, the State Board of Education, in consultation with the State Educator Preparation and Licensure Board, shall develop the requirements for the following endorsements:

(A) General administrative endorsement. A

general administrative endorsement shall be added to a Professional Educator License, provided that an approved program has been completed. An individual holding a general administrative endorsement may work only as a principal or assistant principal or in a related or similar position, as determined by the State Superintendent of Education, in consultation with the State Educator Preparation and Licensure Board.

Beginning on September 1, 2014, the general

administrative endorsement shall no longer be issued except to individuals who completed all coursework requirements for the receipt of the general administrative endorsement by September 1, 2014, who have completed all testing requirements by June 30, 2016, and who apply for the endorsement on or before June 30, 2016. Individuals who hold a valid and registered administrative certificate with a general administrative endorsement issued under Section 21-7.1 of this Code or a Professional Educator License with a general administrative endorsement issued prior to September 1, 2014 and who have served for at least one full year during the 5 years prior in a position requiring a general administrative endorsement shall, upon request to the State Board of Education and through July 1, 2015, have their respective general administrative endorsement converted to a principal endorsement on the Professional Educator License. Candidates shall not be admitted to an approved general administrative preparation program after September 1, 2012.

All other individuals holding a valid and

registered administrative certificate with a general administrative endorsement issued pursuant to Section 21-7.1 of this Code or a general administrative endorsement on a Professional Educator License issued prior to September 1, 2014 shall have the general administrative endorsement converted to a principal endorsement on a Professional Educator License upon request to the State Board of Education and by completing one of the following pathways:

(i) Passage of the State principal assessment

developed by the State Board of Education.

(ii) Through July 1, 2019, completion of an

Illinois Educators' Academy course designated by the State Superintendent of Education.

(iii) Completion of a principal preparation

program established and approved pursuant to Section 21B-60 of this Code and applicable rules.

Individuals who do not choose to convert the

general administrative endorsement on the administrative certificate issued pursuant to Section 21-7.1 of this Code or on the Professional Educator License shall continue to be able to serve in any position previously allowed under paragraph (2) of subsection (e) of Section 21-7.1 of this Code.

The general administrative endorsement on the

Professional Educator License is available only to individuals who, prior to September 1, 2014, had such an endorsement on the administrative certificate issued pursuant to Section 21-7.1 of this Code or who already have a Professional Educator License and have completed a general administrative program and who do not choose to convert the general administrative endorsement to a principal endorsement pursuant to the options in this Section.

(B) Principal endorsement. A principal

endorsement shall be affixed to a Professional Educator License of any holder who qualifies by having all of the following:

(i) Successful completion of a principal

preparation program approved in accordance with Section 21B-60 of this Code and any applicable rules.

(ii) At least 4 total years of teaching or,

until June 30, 2021, 4 total years of working in the capacity of school support personnel in an Illinois public school or nonpublic school recognized by the State Board of Education or in an out-of-state public school or out-of-state nonpublic school meeting out-of-state recognition standards comparable to those approved by the State Superintendent of Education; however, the State Board of Education, in consultation with the State Educator Preparation and Licensure Board, shall allow, by rules, for fewer than 4 years of experience based on meeting standards set forth in such rules, including without limitation a review of performance evaluations or other evidence of demonstrated qualifications.

(iii) A master's degree or higher from a

regionally accredited college or university.

(C) Chief school business official endorsement.

A chief school business official endorsement shall be affixed to the Professional Educator License of any holder who qualifies by having a master's degree or higher, 2 years of full-time administrative experience in school business management or 2 years of university-approved practical experience, and a minimum of 24 semester hours of graduate credit in a program approved by the State Board of Education for the preparation of school business administrators and by passage of the applicable State tests. The chief school business official endorsement may also be affixed to the Professional Educator License of any holder who qualifies by having a master's degree in business administration, finance, accounting, or public administration and who completes an additional 6 semester hours of internship in school business management from a regionally accredited institution of higher education and passes the applicable State tests. This endorsement shall be required for any individual employed as a chief school business official.

(D) Superintendent endorsement. A superintendent

endorsement shall be affixed to the Professional Educator License of any holder who has completed a program approved by the State Board of Education for the preparation of superintendents of schools, has had at least 2 years of experience employed full-time in a general administrative position or as a full-time principal, director of special education, or chief school business official in the public schools or in a State-recognized nonpublic school in which the chief administrator is required to have the licensure necessary to be a principal in a public school in this State and where a majority of the teachers are required to have the licensure necessary to be instructors in a public school in this State, and has passed the required State tests; or of any holder who has completed a program that is not an Illinois-approved educator preparation program at an Illinois institution of higher education and that has recognition standards comparable to those approved by the State Superintendent of Education and holds the general administrative, principal, or chief school business official endorsement and who has had 2 years of experience as a principal, director of special education, or chief school business official while holding a valid educator license or certificate comparable in validity and educational and experience requirements and has passed the appropriate State tests, as provided in Section 21B-30 of this Code. The superintendent endorsement shall allow individuals to serve only as a superintendent or assistant superintendent.

(E) Teacher leader endorsement. It shall be the

policy of this State to improve the quality of instructional leaders by providing a career pathway for teachers interested in serving in leadership roles, but not as principals. The State Board of Education, in consultation with the State Educator Preparation and Licensure Board, may issue a teacher leader endorsement under this subdivision (E). Persons who meet and successfully complete the requirements of the endorsement shall be issued a teacher leader endorsement on the Professional Educator License for serving in schools in this State. Teacher leaders may qualify to serve in such positions as department chairs, coaches, mentors, curriculum and instruction leaders, or other leadership positions as defined by the district. The endorsement shall be available to those teachers who (i) hold a Professional Educator License, (ii) hold a master's degree or higher from a regionally accredited institution, (iii) have completed a program of study that has been approved by the State Board of Education, in consultation with the State Educator Preparation and Licensure Board, and (iv) have successfully demonstrated competencies as defined by rule.

A teacher who meets the requirements set forth in

this Section and holds a teacher leader endorsement may evaluate teachers pursuant to Section 24A-5 of this Code, provided that the individual has completed the evaluation component required by Section 24A-3 of this Code and a teacher leader is allowed to evaluate personnel under the respective school district's collective bargaining agreement.

The State Board of Education, in consultation

with the State Educator Preparation and Licensure Board, may adopt such rules as may be necessary to establish and implement the teacher leader endorsement program and to specify the positions for which this endorsement shall be required.

(F) Special education endorsement. A special

education endorsement in one or more areas shall be affixed to a Professional Educator License for any individual that meets those requirements established by the State Board of Education in rules. Special education endorsement areas shall include without limitation the following:

(i) Learning Behavior Specialist I;
(ii) Learning Behavior Specialist II;
(iii) Speech Language Pathologist;
(iv) Blind or Visually Impaired;
(v) Deaf-Hard of Hearing; and
(vi) Early Childhood Special Education.
Notwithstanding anything in this Code to the

contrary, the State Board of Education, in consultation with the State Educator Preparation and Licensure Board, may add additional areas of special education by rule.

(G) School support personnel endorsement. School

support personnel endorsement areas shall include, but are not limited to, school counselor, marriage and family therapist, school psychologist, school speech and language pathologist, school nurse, and school social worker. This endorsement is for individuals who are not teachers or administrators, but still require licensure to work in an instructional support position in a public or State-operated elementary school, secondary school, or cooperative or joint agreement with a governing body or board of control or a charter school operating in compliance with the Charter Schools Law. The school support personnel endorsement shall be affixed to the Professional Educator License and shall meet all of the requirements established in any rules adopted to implement this subdivision (G). The holder of such an endorsement is entitled to all of the rights and privileges granted holders of any other Professional Educator License, including teacher benefits, compensation, and working conditions.

Beginning on January 1, 2014 and ending on April

30, 2014, a person holding a Professional Educator License with a school speech and language pathologist (teaching) endorsement may exchange his or her school speech and language pathologist (teaching) endorsement for a school speech and language pathologist (non-teaching) endorsement through application to the State Board of Education. There shall be no cost for this exchange.

(Source: P.A. 99-58, eff. 7-16-15; 99-623, eff. 7-22-16; 99-920, eff. 1-6-17; 100-288, eff. 8-24-17.)

(105 ILCS 5/21B-30)
(Text of Section from P.A. 99-657)
Sec. 21B-30. Educator testing.
(a) This Section applies beginning on July 1, 2012.
(b) The State Board of Education, in consultation with the State Educator Preparation and Licensure Board, shall design and implement a system of examinations, which shall be required prior to the issuance of educator licenses. These examinations and indicators must be based on national and State professional teaching standards, as determined by the State Board of Education, in consultation with the State Educator Preparation and Licensure Board. The State Board of Education may adopt such rules as may be necessary to implement and administer this Section. No score on a test required under this Section, other than a test of basic skills, shall be more than 10 years old at the time that an individual makes application for an educator license or endorsement.
(c) Applicants seeking a Professional Educator License or an Educator License with Stipulations shall be required to pass a test of basic skills before the license is issued, unless the endorsement the individual is seeking does not require passage of the test. All applicants completing Illinois-approved, teacher education or school service personnel preparation programs shall be required to pass the State Board of Education's recognized test of basic skills prior to starting their student teaching or starting the final semester of their internship, unless required earlier at the discretion of the recognized, Illinois institution in which they are completing their approved program. An individual who passes a test of basic skills does not need to do so again for subsequent endorsements or other educator licenses.
(d) All applicants seeking a State license shall be required to pass a test of content area knowledge for each area of endorsement for which there is an applicable test. There shall be no exception to this requirement. No candidate shall be allowed to student teach or serve as the teacher of record until he or she has passed the applicable content area test.
(e) All applicants seeking a State license endorsed in a teaching field and completing their student teaching experience no later than August 31, 2015 shall pass the assessment of professional teaching (APT). Prior to September 1, 2015, passage of the APT is required for completion of an approved Illinois educator preparation program. The APT shall be available through August 31, 2020.
(f) Beginning on September 1, 2015, all candidates completing teacher preparation programs in this State and all candidates subject to Section 21B-35 of this Code are required to pass an evidence-based assessment of teacher effectiveness approved by the State Board of Education, in consultation with the State Educator Preparation and Licensure Board. All recognized institutions offering approved teacher preparation programs must begin phasing in the approved teacher performance assessment no later than July 1, 2013.
(g) Tests of basic skills and content area knowledge and the assessment of professional teaching shall be the tests that from time to time are designated by the State Board of Education, in consultation with the State Educator Preparation and Licensure Board, and may be tests prepared by an educational testing organization or tests designed by the State Board of Education, in consultation with the State Educator Preparation and Licensure Board. The areas to be covered by a test of basic skills shall include reading, language arts, and mathematics. The test of content area knowledge shall assess content knowledge in a specific subject field. The tests must be designed to be racially neutral to ensure that no person taking the tests is discriminated against on the basis of race, color, national origin, or other factors unrelated to the person's ability to perform as a licensed employee. The score required to pass the tests shall be fixed by the State Board of Education, in consultation with the State Educator Preparation and Licensure Board. The tests shall be administered not fewer than 3 times a year at such time and place as may be designated by the State Board of Education, in consultation with the State Educator Preparation and Licensure Board.
The State Board shall implement a test or tests to assess the speaking, reading, writing, and grammar skills of applicants for an endorsement or a license issued under subdivision (G) of paragraph (2) of Section 21B-20 of this Code in the English language and in the language of the transitional bilingual education program requested by the applicant.
(h) Except as provided in Section 34-6 of this Code, the provisions of this Section shall apply equally in any school district subject to Article 34 of this Code.
(i) The rules developed to implement and enforce the testing requirements under this Section shall include without limitation provisions governing test selection, test validation and determination of a passing score, administration of the tests, frequency of administration, applicant fees, frequency of applicants taking the tests, the years for which a score is valid, and appropriate special accommodations. The State Board of Education shall develop such rules as may be needed to ensure uniformity from year to year in the level of difficulty for each form of an assessment.
(Source: P.A. 98-361, eff. 1-1-14; 98-581, eff. 8-27-13; 98-756, eff. 7-16-14; 99-58, eff. 7-16-15; 99-657, eff. 7-28-16.)

(Text of Section from P.A. 99-920)
Sec. 21B-30. Educator testing.
(a) This Section applies beginning on July 1, 2012.
(b) The State Board of Education, in consultation with the State Educator Preparation and Licensure Board, shall design and implement a system of examinations, which shall be required prior to the issuance of educator licenses. These examinations and indicators must be based on national and State professional teaching standards, as determined by the State Board of Education, in consultation with the State Educator Preparation and Licensure Board. The State Board of Education may adopt such rules as may be necessary to implement and administer this Section.
(c) Applicants seeking a Professional Educator License or an Educator License with Stipulations shall be required to pass a test of basic skills before the license is issued, unless the endorsement the individual is seeking does not require passage of the test. All applicants completing Illinois-approved, teacher education or school service personnel preparation programs shall be required to pass the State Board of Education's recognized test of basic skills prior to starting their student teaching or starting the final semester of their internship, unless required earlier at the discretion of the recognized, Illinois institution in which they are completing their approved program. An individual who passes a test of basic skills does not need to do so again for subsequent endorsements or other educator licenses.
(d) All applicants seeking a State license shall be required to pass a test of content area knowledge for each area of endorsement for which there is an applicable test. There shall be no exception to this requirement. No candidate shall be allowed to student teach or serve as the teacher of record until he or she has passed the applicable content area test.
(e) (Blank).
(f) Except as otherwise provided in this Article, beginning on September 1, 2015, all candidates completing teacher preparation programs in this State and all candidates subject to Section 21B-35 of this Code are required to pass an evidence-based assessment of teacher effectiveness approved by the State Board of Education, in consultation with the State Educator Preparation and Licensure Board. All recognized institutions offering approved teacher preparation programs must begin phasing in the approved teacher performance assessment no later than July 1, 2013.
(g) Tests of basic skills and content area knowledge and the assessment of professional teaching shall be the tests that from time to time are designated by the State Board of Education, in consultation with the State Educator Preparation and Licensure Board, and may be tests prepared by an educational testing organization or tests designed by the State Board of Education, in consultation with the State Educator Preparation and Licensure Board. The areas to be covered by a test of basic skills shall include reading, language arts, and mathematics. The test of content area knowledge shall assess content knowledge in a specific subject field. The tests must be designed to be racially neutral to ensure that no person taking the tests is discriminated against on the basis of race, color, national origin, or other factors unrelated to the person's ability to perform as a licensed employee. The score required to pass the tests shall be fixed by the State Board of Education, in consultation with the State Educator Preparation and Licensure Board. The tests shall be administered not fewer than 3 times a year at such time and place as may be designated by the State Board of Education, in consultation with the State Educator Preparation and Licensure Board.
The State Board shall implement a test or tests to assess the speaking, reading, writing, and grammar skills of applicants for an endorsement or a license issued under subdivision (G) of paragraph (2) of Section 21B-20 of this Code in the English language and in the language of the transitional bilingual education program requested by the applicant.
(h) Except as provided in Section 34-6 of this Code, the provisions of this Section shall apply equally in any school district subject to Article 34 of this Code.
(i) The rules developed to implement and enforce the testing requirements under this Section shall include without limitation provisions governing test selection, test validation and determination of a passing score, administration of the tests, frequency of administration, applicant fees, frequency of applicants taking the tests, the years for which a score is valid, and appropriate special accommodations. The State Board of Education shall develop such rules as may be needed to ensure uniformity from year to year in the level of difficulty for each form of an assessment.
(Source: P.A. 98-361, eff. 1-1-14; 98-581, eff. 8-27-13; 98-756, eff. 7-16-14; 99-58, eff. 7-16-15; 99-920, eff. 1-6-17.)

(105 ILCS 5/21B-35)
Sec. 21B-35. Minimum requirements for educators trained in other states or countries.
(a) All applicants who have not been entitled by an Illinois-approved educator preparation program at an Illinois institution of higher education applying for a Professional Educator License endorsed in a teaching field or school support personnel area must meet all of the following requirements:
(1) Hold a comparable and valid educator license or

certificate with similar grade level and subject matter credentials from another state. The State Board of Education shall have the authority to determine what constitutes similar grade level and subject matter credentials from another state. A comparable educator license or certificate is one that demonstrates that the license or certificate holder meets similar requirements as candidates entitled by an Illinois-approved educator preparation program in teaching or school support personnel areas concerning coursework aligned to standards concerning methods of instruction of the exceptional child, methods of reading and reading in the content area, and instructional strategies for English learners. An applicant who holds a comparable and valid educator license or certificate from another state must submit verification to the State Board of Education that the applicant has completed coursework concerning methods of instruction of the exceptional child, methods of reading and reading in the content area, and instructional strategies for English learners.

(2) Have a degree from a regionally accredited

institution of higher education.

(3) (Blank).
(4) (Blank).
(5) (Blank).
(6) Have successfully met all Illinois examination

requirements. Applicants who have successfully completed a test of basic skills, as defined by rules, at the time of initial licensure in another state shall not be required to complete a test of basic skills. Applicants who have successfully completed a test of content, as defined by rules, at the time of initial licensure in another state shall not be required to complete a test of content. Applicants for a teaching endorsement who have successfully completed an evidence-based assessment of teacher effectiveness, as defined by rules, at the time of initial licensure in another state shall not be required to complete an evidence-based assessment of teacher effectiveness.

(7) For applicants for a teaching endorsement, have

completed student teaching or an equivalent experience or, for applicants for a school service personnel endorsement, have completed an internship or an equivalent experience.

If one or more of the criteria in this subsection (a) are not met, then applicants who have not been entitled by an Illinois-approved educator preparation program at an Illinois institution of higher education who hold a valid, comparable certificate from another state may qualify for a provisional educator endorsement on an Educator License with Stipulations, in accordance with Section 21B-20 of this Code.
(b) In order to receive a Professional Educator License endorsed in a teaching field, applicants trained in another country must meet all of the following requirements:
(1) Have completed a comparable education program in

another country.

(2) Have had transcripts evaluated by an evaluation

service approved by the State Superintendent of Education.

(3) Have a degree comparable to a degree from a

regionally accredited institution of higher education.

(4) Have completed coursework aligned to standards

concerning methods of instruction of the exceptional child, methods of reading and reading in the content area, and instructional strategies for English learners.

(5) (Blank).
(6) (Blank).
(7) Have successfully met all State licensure

examination requirements. Applicants who have successfully completed a test of basic skills, as defined by rules, at the time of initial licensure in another country shall not be required to complete a test of basic skills. Applicants who have successfully completed a test of content, as defined by rules, at the time of initial licensure in another country shall not be required to complete a test of content. Applicants for a teaching endorsement who have successfully completed an evidence-based assessment of teacher effectiveness, as defined by rules, at the time of initial licensure in another country shall not be required to complete an evidence-based assessment of teacher effectiveness.

(8) Have completed student teaching or an equivalent

experience.

(b-5) All applicants who have not been entitled by an Illinois-approved educator preparation program at an Illinois institution of higher education and applicants trained in another country applying for a Professional Educator License endorsed for principal or superintendent must meet all of the following requirements:
(1) Have completed an educator preparation program

approved by another state or comparable educator program in another country leading to the receipt of a license or certificate for the Illinois endorsement sought.

(2) Have successfully met all State licensure

examination requirements, as required by Section 21B-30 of this Code. Applicants who have successfully completed a test of basic skills, as defined by rules, at the time of initial licensure in another state or country shall not be required to complete a test of basic skills. Applicants who have successfully completed a test of content, as defined by rules, at the time of initial licensure in another state or country shall not be required to complete a test of content.

(3) (Blank).
(4) Have completed coursework aligned to standards

concerning methods of instruction of the exceptional child, methods of reading and reading in the content area, and instructional strategies for English learners.

(5) Have completed a master's degree.
(6) Have successfully completed teaching, school

support, or administrative experience as defined by rule.

A provisional educator endorsement to serve as a superintendent or principal may be affixed to an Educator License with Stipulations in accordance with Section 21B-20 of this Code.
(b-7) All applicants who have not been entitled by an Illinois-approved educator preparation program at an Illinois institution of higher education applying for a Professional Educator License endorsed for Director of Special Education must meet all of the following requirements:
(1) Have completed a master's degree.
(2) Have 2 years of full-time experience

providing special education services.

(3) Have successfully completed all examination

requirements, as required by Section 21B-30 of this Code. Applicants who have successfully completed a test of content, as identified by rules, at the time of initial licensure in another state or country shall not be required to complete a test of content.

(4) Have completed coursework aligned to

standards concerning methods of instruction of the exceptional child, methods of reading and reading in the content area, and instructional strategies for English learners.

A provisional educator endorsement to serve as Director of Special Education may be affixed to an Educator License with Stipulations in accordance with Section 21B-20 of this Code.
(b-10) All applicants who have not been entitled by an Illinois-approved educator preparation program at an Illinois institution of higher education applying for a Professional Educator License endorsed for chief school business official must meet all of the following requirements:
(1) Have completed a master's degree in school

business management, finance, or accounting.

(2) Have successfully completed an internship in

school business management or have 2 years of experience as a school business administrator.

(3) Have successfully met all State examination

requirements, as required by Section 21B-30 of this Code. Applicants who have successfully completed a test of content, as identified by rules, at the time of initial licensure in another state or country shall not be required to complete a test of content.

(4) Have completed modules aligned to standards

concerning methods of instruction of the exceptional child, methods of reading and reading in the content area, and instructional strategies for English learners.

A provisional educator endorsement to serve as a chief school business official may be affixed to an Educator License with Stipulations.
(c) The State Board of Education, in consultation with the State Educator Preparation and Licensure Board, may adopt such rules as may be necessary to implement this Section.
(Source: P.A. 99-58, eff. 7-16-15; 99-920, eff. 1-6-17; 100-13, eff. 7-1-17.)

(105 ILCS 5/21B-40)
Sec. 21B-40. Fees.
(a) Beginning with the start of the new licensure system established pursuant to this Article, the following fees shall be charged to applicants:
(1) A $75 application fee for a Professional

Educator License or an Educator License with Stipulations. However, beginning on January 1, 2015, the application fee for a Professional Educator License and Educator License with Stipulations shall be $100.

(1.5) A $50 application fee for a Substitute Teaching

License. If the application for a Substitute Teaching License is made and granted after July 1, 2017, the licensee may apply for a refund of the application fee within 18 months of issuance of the new license and shall be issued that refund by the State Board of Education if the licensee provides evidence to the State Board of Education that the licensee has taught pursuant to the Substitute Teaching License at least 10 full school days within one year of issuance.

(2) A $150 application fee for individuals who have

not been entitled by an Illinois-approved educator preparation program at an Illinois institution of higher education and are seeking any of the licenses set forth in subdivision (1) of this subsection (a).

(3) A $50 application fee for each endorsement or

approval an individual holding a license wishes to add to that license.

(4) A $10 per year registration fee for the course

of the validity cycle to register the license, which shall be paid to the regional office of education having supervision and control over the school in which the individual holding the license is to be employed. If the individual holding the license is not yet employed, then the license may be registered in any county in this State. The registration fee must be paid in its entirety the first time the individual registers the license for a particular validity period in a single region. No additional fee may be charged for that validity period should the individual subsequently register the license in additional regions. An individual must register the license (i) immediately after initial issuance of the license and (ii) at the beginning of each renewal cycle if the individual has satisfied the renewal requirements required under this Code.

Beginning on July 1, 2017, at the beginning of each

renewal cycle, individuals who hold a Substitute Teaching License may apply for a reimbursement of the registration fee within 18 months of renewal and shall be issued that reimbursement by the State Board of Education from funds appropriated for that purpose if the licensee provides evidence to the State Board of Education that the licensee has taught pursuant to the Substitute Teaching License at least 10 full school days within one year of renewal.

(b) All application fees paid pursuant to subdivisions (1) through (3) of subsection (a) of this Section shall be deposited into the Teacher Certificate Fee Revolving Fund and shall be used, subject to appropriation, by the State Board of Education to provide the technology and human resources necessary for the timely and efficient processing of applications and for the renewal of licenses. Funds available from the Teacher Certificate Fee Revolving Fund may also be used by the State Board of Education to support the recruitment and retention of educators, to support educator preparation programs as they seek national accreditation, and to provide professional development aligned with the requirements set forth in Section 21B-45 of this Code. A majority of the funds in the Teacher Certificate Fee Revolving Fund must be dedicated to the timely and efficient processing of applications and for the renewal of licenses. The Teacher Certificate Fee Revolving Fund is not subject to administrative charge transfers, authorized under Section 8h of the State Finance Act, from the Teacher Certificate Fee Revolving Fund into any other fund of this State, and moneys in the Teacher Certificate Fee Revolving Fund shall not revert back to the General Revenue Fund at any time.
The regional superintendent of schools shall deposit the registration fees paid pursuant to subdivision (4) of subsection (a) of this Section into the institute fund established pursuant to Section 3-11 of this Code.
(c) The State Board of Education and each regional office of education are authorized to charge a service or convenience fee for the use of credit cards for the payment of license fees. This service or convenience fee shall not exceed the amount required by the credit card processing company or vendor that has entered into a contract with the State Board or regional office of education for this purpose, and the fee must be paid to that company or vendor.
(d) If, at the time a certificate issued under Article 21 of this Code is exchanged for a license issued under this Article, a person has paid registration fees for any years of the validity period of the certificate and these years have not expired when the certificate is exchanged, then those fees must be applied to the registration of the new license.
(Source: P.A. 99-58, eff. 7-16-15; 99-920, eff. 1-6-17; 100-550, eff. 11-8-17.)

(105 ILCS 5/21B-45)
(Text of Section from P.A. 100-13)
Sec. 21B-45. Professional Educator License renewal.
(a) Individuals holding a Professional Educator License are required to complete the licensure renewal requirements as specified in this Section, unless otherwise provided in this Code.
Individuals holding a Professional Educator License shall meet the renewal requirements set forth in this Section, unless otherwise provided in this Code. If an individual holds a license endorsed in more than one area that has different renewal requirements, that individual shall follow the renewal requirements for the position for which he or she spends the majority of his or her time working.
(b) All Professional Educator Licenses not renewed as provided in this Section shall lapse on September 1 of that year. Lapsed licenses may be immediately reinstated upon (i) payment by the applicant of a $500 penalty to the State Board of Education or (ii) the demonstration of proficiency by completing 9 semester hours of coursework from a regionally accredited institution of higher education in the content area that most aligns with one or more of the educator's endorsement areas. Any and all back fees, including without limitation registration fees owed from the time of expiration of the license until the date of reinstatement, shall be paid and kept in accordance with the provisions in Article 3 of this Code concerning an institute fund and the provisions in Article 21B of this Code concerning fees and requirements for registration. Licenses not registered in accordance with Section 21B-40 of this Code shall lapse after a period of 6 months from the expiration of the last year of registration or on January 1 of the fiscal year following initial issuance of the license. An unregistered license is invalid after September 1 for employment and performance of services in an Illinois public or State-operated school or cooperative and in a charter school. Any license or endorsement may be voluntarily surrendered by the license holder. A voluntarily surrendered license, except a substitute teaching license issued under Section 21B-20 of this Code, shall be treated as a revoked license. An Educator License with Stipulations with only a paraprofessional endorsement does not lapse.
(c) From July 1, 2013 through June 30, 2014, in order to satisfy the requirements for licensure renewal provided for in this Section, each professional educator licensee with an administrative endorsement who is working in a position requiring such endorsement shall complete one Illinois Administrators' Academy course, as described in Article 2 of this Code, per fiscal year.
(d) Beginning July 1, 2014, in order to satisfy the requirements for licensure renewal provided for in this Section, each professional educator licensee may create a professional development plan each year. The plan shall address one or more of the endorsements that are required of his or her educator position if the licensee is employed and performing services in an Illinois public or State-operated school or cooperative. If the licensee is employed in a charter school, the plan shall address that endorsement or those endorsements most closely related to his or her educator position. Licensees employed and performing services in any other Illinois schools may participate in the renewal requirements by adhering to the same process.
Except as otherwise provided in this Section, the licensee's professional development activities shall align with one or more of the following criteria:
(1) activities are of a type that engage participants

over a sustained period of time allowing for analysis, discovery, and application as they relate to student learning, social or emotional achievement, or well-being;

(2) professional development aligns to the licensee's

performance;

(3) outcomes for the activities must relate to

student growth or district improvement;

(4) activities align to State-approved standards; and
(5) higher education coursework.
(e) For each renewal cycle, each professional educator licensee shall engage in professional development activities. Prior to renewal, the licensee shall enter electronically into the Educator Licensure Information System (ELIS) the name, date, and location of the activity, the number of professional development hours, and the provider's name. The following provisions shall apply concerning professional development activities:
(1) Each licensee shall complete a total of 120 hours

of professional development per 5-year renewal cycle in order to renew the license, except as otherwise provided in this Section.

(2) Beginning with his or her first full 5-year

cycle, any licensee with an administrative endorsement who is not working in a position requiring such endorsement is not required to complete Illinois Administrators' Academy courses, as described in Article 2 of this Code. Such licensees must complete one Illinois Administrators' Academy course within one year after returning to a position that requires the administrative endorsement.

(3) Any licensee with an administrative endorsement

who is working in a position requiring such endorsement or an individual with a Teacher Leader endorsement serving in an administrative capacity at least 50% of the day shall complete one Illinois Administrators' Academy course, as described in Article 2 of this Code, each fiscal year in addition to 100 hours of professional development per 5-year renewal cycle in accordance with this Code.

(4) Any licensee holding a current National Board for

Professional Teaching Standards (NBPTS) master teacher designation shall complete a total of 60 hours of professional development per 5-year renewal cycle in order to renew the license.

(5) Licensees working in a position that does not

require educator licensure or working in a position for less than 50% for any particular year are considered to be exempt and shall be required to pay only the registration fee in order to renew and maintain the validity of the license.

(6) Licensees who are retired and qualify for

benefits from a State retirement system shall notify the State Board of Education using ELIS, and the license shall be maintained in retired status. For any renewal cycle in which a licensee retires during the renewal cycle, the licensee must complete professional development activities on a prorated basis depending on the number of years during the renewal cycle the educator held an active license. If a licensee retires during a renewal cycle, the licensee must notify the State Board of Education using ELIS that the licensee wishes to maintain the license in retired status and must show proof of completion of professional development activities on a prorated basis for all years of that renewal cycle for which the license was active. An individual with a license in retired status shall not be required to complete professional development activities or pay registration fees until returning to a position that requires educator licensure. Upon returning to work in a position that requires the Professional Educator License, the licensee shall immediately pay a registration fee and complete renewal requirements for that year. A license in retired status cannot lapse. Beginning on January 6, 2017 (the effective date of Public Act 99-920) through December 31, 2017, any licensee who has retired and whose license has lapsed for failure to renew as provided in this Section may reinstate that license and maintain it in retired status upon providing proof to the State Board of Education using ELIS that the licensee is retired and is not working in a position that requires a Professional Educator License.

(7) For any renewal cycle in which professional

development hours were required, but not fulfilled, the licensee shall complete any missed hours to total the minimum professional development hours required in this Section prior to September 1 of that year. For any fiscal year or renewal cycle in which an Illinois Administrators' Academy course was required but not completed, the licensee shall complete any missed Illinois Administrators' Academy courses prior to September 1 of that year. The licensee may complete all deficient hours and Illinois Administrators' Academy courses while continuing to work in a position that requires that license until September 1 of that year.

(8) Any licensee who has not fulfilled the

professional development renewal requirements set forth in this Section at the end of any 5-year renewal cycle is ineligible to register his or her license and may submit an appeal to the State Superintendent of Education for reinstatement of the license.

(9) If professional development opportunities were

unavailable to a licensee, proof that opportunities were unavailable and request for an extension of time beyond August 31 to complete the renewal requirements may be submitted from April 1 through June 30 of that year to the State Educator Preparation and Licensure Board. If an extension is approved, the license shall remain valid during the extension period.

(10) Individuals who hold exempt licenses prior to

December 27, 2013 (the effective date of Public Act 98-610) shall commence the annual renewal process with the first scheduled registration due after December 27, 2013 (the effective date of Public Act 98-610).

(11) Notwithstanding any other provision of this

subsection (e), if a licensee earns more than the required number of professional development hours during a renewal cycle, then the licensee may carry over any hours earned from April 1 through June 30 of the last year of the renewal cycle. Any hours carried over in this manner must be applied to the next renewal cycle. Illinois Administrators' Academy courses or hours earned in those courses may not be carried over.

(f) At the time of renewal, each licensee shall respond to the required questions under penalty of perjury.
(g) The following entities shall be designated as approved to provide professional development activities for the renewal of Professional Educator Licenses:
(1) The State Board of Education.
(2) Regional offices of education and intermediate

service centers.

(3) Illinois professional associations representing

the following groups that are approved by the State Superintendent of Education:

(A) school administrators;
(B) principals;
(C) school business officials;
(D) teachers, including special education

teachers;

(E) school boards;
(F) school districts;
(G) parents; and
(H) school service personnel.
(4) Regionally accredited institutions of higher

education that offer Illinois-approved educator preparation programs and public community colleges subject to the Public Community College Act.

(5) Illinois public school districts, charter schools

authorized under Article 27A of this Code, and joint educational programs authorized under Article 10 of this Code for the purposes of providing career and technical education or special education services.

(6) A not-for-profit organization that, as of

December 31, 2014 (the effective date of Public Act 98-1147), has had or has a grant from or a contract with the State Board of Education to provide professional development services in the area of English Learning to Illinois school districts, teachers, or administrators.

(7) State agencies, State boards, and State

commissions.

(8) Museums as defined in Section 10 of the Museum

Disposition of Property Act.

(h) Approved providers under subsection (g) of this Section shall make available professional development opportunities that satisfy at least one of the following:
(1) increase the knowledge and skills of school and

district leaders who guide continuous professional development;

(2) improve the learning of students;
(3) organize adults into learning communities whose

goals are aligned with those of the school and district;

(4) deepen educator's content knowledge;
(5) provide educators with research-based

instructional strategies to assist students in meeting rigorous academic standards;

(6) prepare educators to appropriately use various

types of classroom assessments;

(7) use learning strategies appropriate to the

intended goals;

(8) provide educators with the knowledge and skills

to collaborate; or

(9) prepare educators to apply research to

decision-making.

(i) Approved providers under subsection (g) of this Section shall do the following:
(1) align professional development activities to the

State-approved national standards for professional learning;

(2) meet the professional development criteria for

Illinois licensure renewal;

(3) produce a rationale for the activity that

explains how it aligns to State standards and identify the assessment for determining the expected impact on student learning or school improvement;

(4) maintain original documentation for completion of

activities; and

(5) provide license holders with evidence of

completion of activities.

(j) The State Board of Education shall conduct annual audits of a subset of approved providers, except for school districts, which shall be audited by regional offices of education and intermediate service centers. Each approved provider, except for school districts, that is audited by a regional office of education or intermediate service center must be audited at least once every 5 years. The State Board of Education shall complete random audits of licensees.
(1) Approved providers shall annually submit to the

State Board of Education a list of subcontractors used for delivery of professional development activities for which renewal credit was issued and other information as defined by rule.

(2) Approved providers shall annually submit data to

the State Board of Education demonstrating how the professional development activities impacted one or more of the following:

(A) educator and student growth in regards to

content knowledge or skills, or both;

(B) educator and student social and emotional

growth; or

(C) alignment to district or school improvement

plans.

(3) The State Superintendent of Education shall

review the annual data collected by the State Board of Education, regional offices of education, and intermediate service centers in audits to determine if the approved provider has met the criteria and should continue to be an approved provider or if further action should be taken as provided in rules.

(k) Registration fees shall be paid for the next renewal cycle between April 1 and June 30 in the last year of each 5-year renewal cycle using ELIS. If all required professional development hours for the renewal cycle have been completed and entered by the licensee, the licensee shall pay the registration fees for the next cycle using a form of credit or debit card.
(l) Any professional educator licensee endorsed for school support personnel who is employed and performing services in Illinois public schools and who holds an active and current professional license issued by the Department of Financial and Professional Regulation or a national certification board, as approved by the State Board of Education, related to the endorsement areas on the Professional Educator License shall be deemed to have satisfied the continuing professional development requirements provided for in this Section. Such individuals shall be required to pay only registration fees to renew the Professional Educator License. An individual who does not hold a license issued by the Department of Financial and Professional Regulation shall complete professional development requirements for the renewal of a Professional Educator License provided for in this Section.
(m) Appeals to the State Educator Preparation and Licensure Board must be made within 30 days after receipt of notice from the State Superintendent of Education that a license will not be renewed based upon failure to complete the requirements of this Section. A licensee may appeal that decision to the State Educator Preparation and Licensure Board in a manner prescribed by rule.
(1) Each appeal shall state the reasons why the State

Superintendent's decision should be reversed and shall be sent by certified mail, return receipt requested, to the State Board of Education.

(2) The State Educator Preparation and Licensure

Board shall review each appeal regarding renewal of a license within 90 days after receiving the appeal in order to determine whether the licensee has met the requirements of this Section. The State Educator Preparation and Licensure Board may hold an appeal hearing or may make its determination based upon the record of review, which shall consist of the following:

(A) the regional superintendent of education's

rationale for recommending nonrenewal of the license, if applicable;

(B) any evidence submitted to the State

Superintendent along with the individual's electronic statement of assurance for renewal; and

(C) the State Superintendent's rationale for

nonrenewal of the license.

(3) The State Educator Preparation and Licensure

Board shall notify the licensee of its decision regarding license renewal by certified mail, return receipt requested, no later than 30 days after reaching a decision. Upon receipt of notification of renewal, the licensee, using ELIS, shall pay the applicable registration fee for the next cycle using a form of credit or debit card.

(n) The State Board of Education may adopt rules as may be necessary to implement this Section.
(Source: P.A. 99-58, eff. 7-16-15; 99-130, eff. 7-24-15; 99-591, eff. 1-1-17; 99-642, eff. 7-28-16; 99-920, eff. 1-6-17; 100-13, eff. 7-1-17.)

(Text of Section from P.A. 100-339)
Sec. 21B-45. Professional Educator License renewal.
(a) Individuals holding a Professional Educator License are required to complete the licensure renewal requirements as specified in this Section, unless otherwise provided in this Code.
Individuals holding a Professional Educator License shall meet the renewal requirements set forth in this Section, unless otherwise provided in this Code. If an individual holds a license endorsed in more than one area that has different renewal requirements, that individual shall follow the renewal requirements for the position for which he or she spends the majority of his or her time working.
(b) All Professional Educator Licenses not renewed as provided in this Section shall lapse on September 1 of that year. Notwithstanding any other provisions of this Section, if a license holder's electronic mail address is available, the State Board of Education shall send him or her notification electronically that his or her license will lapse if not renewed, to be sent no more than 6 months prior to the license lapsing. Lapsed licenses may be immediately reinstated upon (i) payment by the applicant of a $500 penalty to the State Board of Education or (ii) the demonstration of proficiency by completing 9 semester hours of coursework from a regionally accredited institution of higher education in the content area that most aligns with one or more of the educator's endorsement areas. Any and all back fees, including without limitation registration fees owed from the time of expiration of the license until the date of reinstatement, shall be paid and kept in accordance with the provisions in Article 3 of this Code concerning an institute fund and the provisions in Article 21B of this Code concerning fees and requirements for registration. Licenses not registered in accordance with Section 21B-40 of this Code shall lapse after a period of 6 months from the expiration of the last year of registration. An unregistered license is invalid after September 1 for employment and performance of services in an Illinois public or State-operated school or cooperative and in a charter school. Any license or endorsement may be voluntarily surrendered by the license holder. A voluntarily surrendered license, except a substitute teaching license issued under Section 21B-20 of this Code, shall be treated as a revoked license. An Educator License with Stipulations with only a paraprofessional endorsement does not lapse.
(c) From July 1, 2013 through June 30, 2014, in order to satisfy the requirements for licensure renewal provided for in this Section, each professional educator licensee with an administrative endorsement who is working in a position requiring such endorsement shall complete one Illinois Administrators' Academy course, as described in Article 2 of this Code, per fiscal year.
(d) Beginning July 1, 2014, in order to satisfy the requirements for licensure renewal provided for in this Section, each professional educator licensee may create a professional development plan each year. The plan shall address one or more of the endorsements that are required of his or her educator position if the licensee is employed and performing services in an Illinois public or State-operated school or cooperative. If the licensee is employed in a charter school, the plan shall address that endorsement or those endorsements most closely related to his or her educator position. Licensees employed and performing services in any other Illinois schools may participate in the renewal requirements by adhering to the same process.
Except as otherwise provided in this Section, the licensee's professional development activities shall align with one or more of the following criteria:
(1) activities are of a type that engage participants

over a sustained period of time allowing for analysis, discovery, and application as they relate to student learning, social or emotional achievement, or well-being;

(2) professional development aligns to the licensee's

performance;

(3) outcomes for the activities must relate to

student growth or district improvement;

(4) activities align to State-approved standards; and
(5) higher education coursework.
(e) For each renewal cycle, each professional educator licensee shall engage in professional development activities. Prior to renewal, the licensee shall enter electronically into the Educator Licensure Information System (ELIS) the name, date, and location of the activity, the number of professional development hours, and the provider's name. The following provisions shall apply concerning professional development activities:
(1) Each licensee shall complete a total of 120 hours

of professional development per 5-year renewal cycle in order to renew the license, except as otherwise provided in this Section.

(2) Beginning with his or her first full 5-year

cycle, any licensee with an administrative endorsement who is not working in a position requiring such endorsement shall complete one Illinois Administrators' Academy course, as described in Article 2 of this Code, in each 5-year renewal cycle in which the administrative endorsement was held for at least one year. The Illinois Administrators' Academy course may count toward the total of 120 hours per 5-year cycle.

(3) Any licensee with an administrative endorsement

who is working in a position requiring such endorsement or an individual with a Teacher Leader endorsement serving in an administrative capacity at least 50% of the day shall complete one Illinois Administrators' Academy course, as described in Article 2 of this Code, each fiscal year in addition to 100 hours of professional development per 5-year renewal cycle in accordance with this Code.

(4) Any licensee holding a current National Board for

Professional Teaching Standards (NBPTS) master teacher designation shall complete a total of 60 hours of professional development per 5-year renewal cycle in order to renew the license.

(5) Licensees working in a position that does not

require educator licensure or working in a position for less than 50% for any particular year are considered to be exempt and shall be required to pay only the registration fee in order to renew and maintain the validity of the license.

(6) Licensees who are retired and qualify for

benefits from a State retirement system shall notify the State Board of Education using ELIS, and the license shall be maintained in retired status. An individual with a license in retired status shall not be required to complete professional development activities or pay registration fees until returning to a position that requires educator licensure. Upon returning to work in a position that requires the Professional Educator License, the licensee shall immediately pay a registration fee and complete renewal requirements for that year. A license in retired status cannot lapse.

(7) For any renewal cycle in which professional

development hours were required, but not fulfilled, the licensee shall complete any missed hours to total the minimum professional development hours required in this Section prior to September 1 of that year. For any fiscal year or renewal cycle in which an Illinois Administrators' Academy course was required but not completed, the licensee shall complete any missed Illinois Administrators' Academy courses prior to September 1 of that year. The licensee may complete all deficient hours and Illinois Administrators' Academy courses while continuing to work in a position that requires that license until September 1 of that year.

(8) Any licensee who has not fulfilled the

professional development renewal requirements set forth in this Section at the end of any 5-year renewal cycle is ineligible to register his or her license and may submit an appeal to the State Superintendent of Education for reinstatement of the license.

(9) If professional development opportunities were

unavailable to a licensee, proof that opportunities were unavailable and request for an extension of time beyond August 31 to complete the renewal requirements may be submitted from April 1 through June 30 of that year to the State Educator Preparation and Licensure Board. If an extension is approved, the license shall remain valid during the extension period.

(10) Individuals who hold exempt licenses prior to

December 27, 2013 (the effective date of Public Act 98-610) shall commence the annual renewal process with the first scheduled registration due after December 27, 2013 (the effective date of Public Act 98-610).

(11) Notwithstanding any other provision of this

subsection (e), if a licensee earns more than the required number of professional development hours during a renewal cycle, then the licensee may carry over any hours earned from April 1 through June 30 of the last year of the renewal cycle. Any hours carried over in this manner must be applied to the next renewal cycle. Illinois Administrators' Academy courses or hours earned in those courses may not be carried over.

(f) At the time of renewal, each licensee shall respond to the required questions under penalty of perjury.
(g) The following entities shall be designated as approved to provide professional development activities for the renewal of Professional Educator Licenses:
(1) The State Board of Education.
(2) Regional offices of education and intermediate

service centers.

(3) Illinois professional associations representing

the following groups that are approved by the State Superintendent of Education:

(A) school administrators;
(B) principals;
(C) school business officials;
(D) teachers, including special education

teachers;

(E) school boards;
(F) school districts;
(G) parents; and
(H) school service personnel.
(4) Regionally accredited institutions of higher

education that offer Illinois-approved educator preparation programs and public community colleges subject to the Public Community College Act.

(5) Illinois public school districts, charter schools

authorized under Article 27A of this Code, and joint educational programs authorized under Article 10 of this Code for the purposes of providing career and technical education or special education services.

(6) A not-for-profit organization that, as of

December 31, 2014 (the effective date of Public Act 98-1147), has had or has a grant from or a contract with the State Board of Education to provide professional development services in the area of English Learning to Illinois school districts, teachers, or administrators.

(7) State agencies, State boards, and State

commissions.

(8) Museums as defined in Section 10 of the Museum

Disposition of Property Act.

(h) Approved providers under subsection (g) of this Section shall make available professional development opportunities that satisfy at least one of the following:
(1) increase the knowledge and skills of school and

district leaders who guide continuous professional development;

(2) improve the learning of students;
(3) organize adults into learning communities whose

goals are aligned with those of the school and district;

(4) deepen educator's content knowledge;
(5) provide educators with research-based

instructional strategies to assist students in meeting rigorous academic standards;

(6) prepare educators to appropriately use various

types of classroom assessments;

(7) use learning strategies appropriate to the

intended goals;

(8) provide educators with the knowledge and skills

to collaborate; or

(9) prepare educators to apply research to

decision-making.

(i) Approved providers under subsection (g) of this Section shall do the following:
(1) align professional development activities to the

State-approved national standards for professional learning;

(2) meet the professional development criteria for

Illinois licensure renewal;

(3) produce a rationale for the activity that

explains how it aligns to State standards and identify the assessment for determining the expected impact on student learning or school improvement;

(4) maintain original documentation for completion of

activities; and

(5) provide license holders with evidence of

completion of activities.

(j) The State Board of Education shall conduct annual audits of approved providers, except for school districts, which shall be audited by regional offices of education and intermediate service centers. The State Board of Education shall complete random audits of licensees.
(1) Approved providers shall annually submit to the

State Board of Education a list of subcontractors used for delivery of professional development activities for which renewal credit was issued and other information as defined by rule.

(2) Approved providers shall annually submit data to

the State Board of Education demonstrating how the professional development activities impacted one or more of the following:

(A) educator and student growth in regards to

content knowledge or skills, or both;

(B) educator and student social and emotional

growth; or

(C) alignment to district or school improvement

plans.

(3) The State Superintendent of Education shall

review the annual data collected by the State Board of Education, regional offices of education, and intermediate service centers in audits to determine if the approved provider has met the criteria and should continue to be an approved provider or if further action should be taken as provided in rules.

(k) Registration fees shall be paid for the next renewal cycle between April 1 and June 30 in the last year of each 5-year renewal cycle using ELIS. If all required professional development hours for the renewal cycle have been completed and entered by the licensee, the licensee shall pay the registration fees for the next cycle using a form of credit or debit card.
(l) Beginning July 1, 2014, any professional educator licensee endorsed for school support personnel who is employed and performing services in Illinois public schools and who holds an active and current professional license issued by the Department of Financial and Professional Regulation related to the endorsement areas on the Professional Educator License shall be deemed to have satisfied the continuing professional development requirements provided for in this Section. Such individuals shall be required to pay only registration fees to renew the Professional Educator License. An individual who does not hold a license issued by the Department of Financial and Professional Regulation shall complete professional development requirements for the renewal of a Professional Educator License provided for in this Section.
(m) Appeals to the State Educator Preparation and Licensure Board must be made within 30 days after receipt of notice from the State Superintendent of Education that a license will not be renewed based upon failure to complete the requirements of this Section. A licensee may appeal that decision to the State Educator Preparation and Licensure Board in a manner prescribed by rule.
(1) Each appeal shall state the reasons why the State

Superintendent's decision should be reversed and shall be sent by certified mail, return receipt requested, to the State Board of Education.

(2) The State Educator Preparation and Licensure

Board shall review each appeal regarding renewal of a license within 90 days after receiving the appeal in order to determine whether the licensee has met the requirements of this Section. The State Educator Preparation and Licensure Board may hold an appeal hearing or may make its determination based upon the record of review, which shall consist of the following:

(A) the regional superintendent of education's

rationale for recommending nonrenewal of the license, if applicable;

(B) any evidence submitted to the State

Superintendent along with the individual's electronic statement of assurance for renewal; and

(C) the State Superintendent's rationale for

nonrenewal of the license.

(3) The State Educator Preparation and Licensure

Board shall notify the licensee of its decision regarding license renewal by certified mail, return receipt requested, no later than 30 days after reaching a decision. Upon receipt of notification of renewal, the licensee, using ELIS, shall pay the applicable registration fee for the next cycle using a form of credit or debit card.

(n) The State Board of Education may adopt rules as may be necessary to implement this Section.
(Source: P.A. 99-58, eff. 7-16-15; 99-130, eff. 7-24-15; 99-591, eff. 1-1-17; 99-642, eff. 7-28-16; 100-339, eff. 8-25-17.)

(105 ILCS 5/21B-50)
Sec. 21B-50. Alternative educator licensure program.
(a) There is established an alternative educator licensure program, to be known as the Alternative Educator Licensure Program for Teachers.
(b) Beginning on January 1, 2013, the Alternative Educator Licensure Program for Teachers may be offered by a recognized institution approved to offer educator preparation programs by the State Board of Education, in consultation with the State Educator Preparation and Licensure Board.
The program shall be comprised of 4 phases:
(1) A course of study that at a minimum includes

instructional planning; instructional strategies, including special education, reading, and English language learning; classroom management; and the assessment of students and use of data to drive instruction.

(2) A year of residency, which is a candidate's

assignment to a full-time teaching position or as a co-teacher for one full school year. An individual must hold an Educator License with Stipulations with an alternative provisional educator endorsement in order to enter the residency and must complete additional program requirements that address required State and national standards, pass the assessment of professional teaching before entering the second residency year, as required under phase (3) of this subsection (b), and be recommended by the principal and program coordinator to continue with the second year of the residency.

(3) A second year of residency, which shall include

the candidate's assignment to a full-time teaching position for one school year. The candidate must be assigned an experienced teacher to act as a mentor and coach the candidate through the second year of residency.

(4) A comprehensive assessment of the candidate's

teaching effectiveness, as evaluated by the principal and the program coordinator, at the end of the second year of residency. If there is disagreement between the 2 evaluators about the candidate's teaching effectiveness, the candidate may complete one additional year of residency teaching under a professional development plan developed by the principal and preparation program. At the completion of the third year, a candidate must have positive evaluations and a recommendation for full licensure from both the principal and the program coordinator or no Professional Educator License shall be issued.

Successful completion of the program shall be deemed to satisfy any other practice or student teaching and content matter requirements established by law.
(c) An alternative provisional educator endorsement on an Educator License with Stipulations is valid for 2 years of teaching in the public schools, including without limitation a charter school, or in a State-recognized nonpublic school in which the chief administrator is required to have the licensure necessary to be a principal in a public school in this State and in which a majority of the teachers are required to have the licensure necessary to be instructors in a public school in this State, but may be renewed for a third year if needed to complete the Alternative Educator Licensure Program for Teachers. The endorsement shall be issued only once to an individual who meets all of the following requirements:
(1) Has graduated from a regionally accredited

college or university with a bachelor's degree or higher.

(2) Has a cumulative grade point average of 3.0 or

greater on a 4.0 scale or its equivalent on another scale.

(3) Has completed a major in the content area if

seeking a middle or secondary level endorsement or, if seeking an early childhood, elementary, or special education endorsement, has completed a major in the content area of reading, English/language arts, mathematics, or one of the sciences. If the individual does not have a major in a content area for any level of teaching, he or she must submit transcripts to the State Superintendent of Education to be reviewed for equivalency.

(4) Has successfully completed phase (1) of

subsection (b) of this Section.

(5) Has passed a test of basic skills and content

area test required for the specific endorsement for admission into the program, as required under Section 21B-30 of this Code.

A candidate possessing the alternative provisional educator endorsement may receive a salary, benefits, and any other terms of employment offered to teachers in the school who are members of an exclusive bargaining representative, if any, but a school is not required to provide these benefits during the years of residency if the candidate is serving only as a co-teacher. If the candidate is serving as the teacher of record, the candidate must receive a salary, benefits, and any other terms of employment. Residency experiences must not be counted towards tenure.
(d) The recognized institution offering the Alternative Educator Licensure Program for Teachers must partner with a school district, including without limitation a charter school, or a State-recognized, nonpublic school in this State in which the chief administrator is required to have the licensure necessary to be a principal in a public school in this State and in which a majority of the teachers are required to have the licensure necessary to be instructors in a public school in this State. The program presented for approval by the State Board of Education must demonstrate the supports that are to be provided to assist the provisional teacher during the 2-year residency period. These supports must provide additional contact hours with mentors during the first year of residency.
(e) Upon completion of the 4 phases outlined in subsection (b) of this Section and all assessments required under Section 21B-30 of this Code, an individual shall receive a Professional Educator License.
(f) The State Board of Education, in consultation with the State Educator Preparation and Licensure Board, may adopt such rules as may be necessary to establish and implement the Alternative Educator Licensure Program for Teachers.
(Source: P.A. 99-58, eff. 7-16-15.)

(105 ILCS 5/21B-55)
Sec. 21B-55. Alternative route to superintendent endorsement.
(a) The State Board of Education, in consultation with the State Educator Preparation and Licensure Board, may approve programs designed to provide an alternative route to superintendent endorsement on a Professional Educator License.
(b) Entities offering an alternative route to superintendent endorsement program must have the program approved by the State Board of Education, in consultation with the State Educator Preparation and Licensure Board.
(c) All programs approved under this Section shall be comprised of the following 3 phases:
(1) A course of study offered on an intensive basis

in education management, governance, organization, and instructional and district planning.

(2) The person's assignment to a full-time position

for one school year as a superintendent.

(3) A comprehensive assessment of the person's

performance by school officials and a recommendation to the State Superintendent of Education that the person be issued a superintendent endorsement on a Professional Educator License.

(d) In order to be admitted to an alternative route to superintendent endorsement program, a candidate shall pass a test of basic skills, as required under Section 21B-30 of this Code. In order to serve as a superintendent under phase (2) of subsection (c) of this Section, an individual must be issued an alternative provisional superintendent endorsement on an Educator License with Stipulations, to be valid for only one year of serving as a superintendent. In order to receive the provisional alternative superintendent endorsement under this Section, an individual must meet all of the following requirements:
(1) Have graduated from a regionally accredited

college or university with a minimum of a master's degree in a management field other than education.

(2) Have been employed for a period of at least 5

years in a management level position other than education.

(3) Have successfully completed phase (1) of

subsection (c) of this Section.

(4) Have passed examinations required by Section

21B-30 of this Code.

(e) Successful completion of an alternative route to superintendent endorsement program shall be deemed to satisfy any other supervisory, administrative, or management experience requirements established by law, and, once completed, an individual shall be eligible for a superintendent endorsement on a Professional Educator License.
(f) The State Board of Education, in consultation with the State Educator Preparation and Licensure Board, may adopt such rules as may be needed to establish and implement these alternative route to superintendent endorsement programs.
(Source: P.A. 97-607, eff. 8-26-11.)

(105 ILCS 5/21B-60)
Sec. 21B-60. Principal preparation programs.
(a) It is the policy of this State that an essential element of improving student learning is supporting and employing highly effective school principals in leadership roles who improve teaching and learning and increase academic achievement and the development of all students.
(b) No later than September 1, 2014, recognized institutions approved by the State Board of Education, in consultation with the State Educator Preparation and Licensure Board, to offer principal preparation programs must do all of the following:
(1) Meet the standards and requirements for such

programs in accordance with this Section and any rules adopted by the State Board of Education, in consultation with the State Educator Preparation and Licensure Board.

(2) Prepare candidates to meet required standards for

principal skills, knowledge, and responsibilities, which shall include a focus on instruction and student learning and which must be used for principal professional development, mentoring, and evaluation.

(3) Include specific requirements for (i) the

selection and assessment of candidates, (ii) training in the evaluation of staff, (iii) an internship, and (iv) a partnership with one or more school districts or State-recognized, nonpublic schools in which the chief administrator is required to have the licensure necessary to be a principal in a public school in this State and in which a majority of the teachers are required to have the licensure necessary to be instructors in a public school in this State.

(c) Candidates successfully completing a principal preparation program established pursuant to this Section shall obtain a principal endorsement on a Professional Educator License and are eligible to work as a principal or an assistant principal or in related or similar positions, as determined by the State Superintendent of Education, in consultation with the State Educator Preparation and Licensure Board.
(d) The State Board of Education, in consultation with the State Educator Preparation and Licensure Board, may adopt such rules as may be necessary to implement and administer principal preparation programs under this Section.
(Source: P.A. 99-58, eff. 7-16-15.)

(105 ILCS 5/21B-65)
Sec. 21B-65. National Board for Professional Teaching Standards. Individuals holding certification issued by the National Board for Professional Teaching Standards shall be issued a National Board for Professional Teaching Standards designation on an existing Professional Educator License. The designation shall be issued automatically and added to an individual's Professional Educator License, and individuals need not submit an application.
The National Board for Professional Teaching Standards designation must be issued only for the same validity period as the National Board for Professional Teaching Standards certification, and the designation must be removed from the Professional Educator License when the educator no longer holds the certification from the National Board for Professional Teaching Standards.
Beginning on July 1, 2013, individuals holding an Illinois National Board for Professional Teaching Standards endorsement issued pursuant to the requirements of Section 21-2 of this Code must have a current certificate issued by the National Board for Professional Teaching Standards in order to maintain the Illinois National Board for Professional Teaching Standards endorsement.
Any individual who, on or after July 1, 2012, has been issued a Master Certificate pursuant to Section 21-2 of this Code or a National Board for Professional Teaching Standards designation on a Professional Educator License pursuant to this Section may work as a teacher only in an area for which he or she holds the required Illinois endorsement. Any individual who, prior to June 30, 2012, has been issued an endorsement for a particular area on a Master Certificate may work as a teacher in that area even without having been issued the required Illinois endorsement.
(Source: P.A. 97-607, eff. 8-26-11.)

(105 ILCS 5/21B-70)
Sec. 21B-70. Illinois Teaching Excellence Program.
(a) As used in this Section:
"Poverty or low-performing school" means a school identified as a priority school under Section 2-3.25d-5 of this Code or a school in which 50% or more of its students are eligible for free or reduced-price school lunches.
"Qualified educator" means a teacher or school counselor currently employed in a school district who is in the process of obtaining certification through the National Board for Professional Teaching Standards or who has completed certification and holds a current Professional Educator License with a National Board for Professional Teaching Standards designation or a retired teacher or school counselor who holds a Professional Educator License with a National Board for Professional Teaching Standards designation.
(b) Beginning on July 1, 2011, any funds appropriated for the Illinois Teaching Excellence Program must be used to provide monetary assistance and incentives for qualified educators who are employed by school districts and who have or are in the process of obtaining licensure through the National Board for Professional Teaching Standards. The goal of the program is to improve instruction and student performance.
The State Board of Education shall allocate an amount as annually appropriated by the General Assembly for the Illinois Teaching Excellence Program for (i) application fees for each qualified educator seeking to complete certification through the National Board for Professional Teaching Standards, to be paid directly to the National Board for Professional Teaching Standards, and (ii) incentives for each qualified educator to be distributed to the respective school district. The school district shall distribute this payment to each eligible teacher or school counselor as a single payment.
The State Board of Education's annual budget must set out by separate line item the appropriation for the program. Unless otherwise provided by appropriation, qualified educators are eligible for monetary assistance and incentives outlined in subsection (c) of this Section.
(c) When there are adequate funds available, monetary assistance and incentives shall include the following:
(1) A maximum of $2,000 towards the application fee

for up to 750 teachers or school counselors in a poverty or low-performing school who apply on a first-come, first-serve basis for National Board certification.

(2) A maximum of $2,000 towards the application fee

for up to 250 teachers or school counselors in a school other than a poverty or low-performing school who apply on a first-come, first-serve basis for National Board certification. However, if there were fewer than 750 individuals supported in item (1) of this subsection (c), then the number supported in this item (2) may be increased as such that the combination of item (1) of this subsection (c) and this item (2) shall equal 1,000 applicants.

(3) A maximum of $1,000 towards the National Board

for Professional Teaching Standards' renewal application fee.

(4) (Blank).
(5) An annual incentive equal to $1,500, which shall

be paid to each qualified educator currently employed in a school district who holds both a National Board for Professional Teaching Standards designation and a current corresponding certificate issued by the National Board for Professional Teaching Standards and who agrees, in writing, to provide at least 30 hours of mentoring or National Board for Professional Teaching Standards professional development or both during the school year to classroom teachers or school counselors, as applicable. Funds must be disbursed on a first-come, first-serve basis, with priority given to poverty or low-performing schools. Mentoring shall include, either singly or in combination, the following:

(A) National Board for Professional Teaching

Standards certification candidates.

(B) National Board for Professional Teaching

Standards re-take candidates.

(C) National Board for Professional Teaching

Standards renewal candidates.

(D) (Blank).
Funds may also be used for instructional leadership training for qualified educators interested in supporting implementation of the Illinois Learning Standards or teaching and learning priorities of the State Board of Education or both.
(Source: P.A. 99-193, eff. 7-30-15; 100-201, eff. 8-18-17.)

(105 ILCS 5/21B-75)
Sec. 21B-75. Suspension or revocation of license.
(a) As used in this Section, "teacher" means any school district employee regularly required to be licensed, as provided in this Article, in order to teach or supervise in the public schools.
(b) The State Superintendent of Education has the exclusive authority, in accordance with this Section and any rules adopted by the State Board of Education, in consultation with the State Educator Preparation and Licensure Board, to initiate the suspension of up to 5 calendar years or revocation of any license issued pursuant to this Article for abuse or neglect of a child, immorality, a condition of health detrimental to the welfare of pupils, incompetency, unprofessional conduct (which includes the failure to disclose on an employment application any previous conviction for a sex offense, as defined in Section 21B-80 of this Code, or any other offense committed in any other state or against the laws of the United States that, if committed in this State, would be punishable as a sex offense, as defined in Section 21B-80 of this Code), the neglect of any professional duty, willful failure to report an instance of suspected child abuse or neglect as required by the Abused and Neglected Child Reporting Act, failure to establish satisfactory repayment on an educational loan guaranteed by the Illinois Student Assistance Commission, or other just cause. Unprofessional conduct shall include the refusal to attend or participate in institutes, teachers' meetings, or professional readings or to meet other reasonable requirements of the regional superintendent of schools or State Superintendent of Education. Unprofessional conduct also includes conduct that violates the standards, ethics, or rules applicable to the security, administration, monitoring, or scoring of or the reporting of scores from any assessment test or examination administered under Section 2-3.64a-5 of this Code or that is known or intended to produce or report manipulated or artificial, rather than actual, assessment or achievement results or gains from the administration of those tests or examinations. Unprofessional conduct shall also include neglect or unnecessary delay in the making of statistical and other reports required by school officers. Incompetency shall include, without limitation, 2 or more school terms of service for which the license holder has received an unsatisfactory rating on a performance evaluation conducted pursuant to Article 24A of this Code within a period of 7 school terms of service. In determining whether to initiate action against one or more licenses based on incompetency and the recommended sanction for such action, the State Superintendent shall consider factors that include without limitation all of the following:
(1) Whether the unsatisfactory evaluation ratings

occurred prior to June 13, 2011 (the effective date of Public Act 97-8).

(2) Whether the unsatisfactory evaluation ratings

occurred prior to or after the implementation date, as defined in Section 24A-2.5 of this Code, of an evaluation system for teachers in a school district.

(3) Whether the evaluator or evaluators who performed

an unsatisfactory evaluation met the pre-licensure and training requirements set forth in Section 24A-3 of this Code.

(4) The time between the unsatisfactory evaluation

ratings.

(5) The quality of the remediation plans associated

with the unsatisfactory evaluation ratings and whether the license holder successfully completed the remediation plans.

(6) Whether the unsatisfactory evaluation ratings

were related to the same or different assignments performed by the license holder.

(7) Whether one or more of the unsatisfactory

evaluation ratings occurred in the first year of a teaching or administrative assignment.

When initiating an action against one or more licenses, the State Superintendent may seek required professional development as a sanction in lieu of or in addition to suspension or revocation. Any such required professional development must be at the expense of the license holder, who may use, if available and applicable to the requirements established by administrative or court order, training, coursework, or other professional development funds in accordance with the terms of an applicable collective bargaining agreement entered into after June 13, 2011 (the effective date of Public Act 97-8), unless that agreement specifically precludes use of funds for such purpose.
(c) The State Superintendent of Education shall, upon receipt of evidence of abuse or neglect of a child, immorality, a condition of health detrimental to the welfare of pupils, incompetency (subject to subsection (b) of this Section), unprofessional conduct, the neglect of any professional duty, or other just cause, further investigate and, if and as appropriate, serve written notice to the individual and afford the individual opportunity for a hearing prior to suspension, revocation, or other sanction; provided that the State Superintendent is under no obligation to initiate such an investigation if the Department of Children and Family Services is investigating the same or substantially similar allegations and its child protective service unit has not made its determination, as required under Section 7.12 of the Abused and Neglected Child Reporting Act. If the State Superintendent of Education does not receive from an individual a request for a hearing within 10 days after the individual receives notice, the suspension, revocation, or other sanction shall immediately take effect in accordance with the notice. If a hearing is requested within 10 days after notice of an opportunity for hearing, it shall act as a stay of proceedings until the State Educator Preparation and Licensure Board issues a decision. Any hearing shall take place in the educational service region where the educator is or was last employed and in accordance with rules adopted by the State Board of Education, in consultation with the State Educator Preparation and Licensure Board, and such rules shall include without limitation provisions for discovery and the sharing of information between parties prior to the hearing. The standard of proof for any administrative hearing held pursuant to this Section shall be by the preponderance of the evidence. The decision of the State Educator Preparation and Licensure Board is a final administrative decision and is subject to judicial review by appeal of either party.
The State Board of Education may refuse to issue or may suspend the license of any person who fails to file a return or to pay the tax, penalty, or interest shown in a filed return or to pay any final assessment of tax, penalty, or interest, as required by any tax Act administered by the Department of Revenue, until such time as the requirements of any such tax Act are satisfied.
The exclusive authority of the State Superintendent of Education to initiate suspension or revocation of a license pursuant to this Section does not preclude a regional superintendent of schools from cooperating with the State Superintendent or a State's Attorney with respect to an investigation of alleged misconduct.
(d) The State Superintendent of Education or his or her designee may initiate and conduct such investigations as may be reasonably necessary to establish the existence of any alleged misconduct. At any stage of the investigation, the State Superintendent may issue a subpoena requiring the attendance and testimony of a witness, including the license holder, and the production of any evidence, including files, records, correspondence, or documents, relating to any matter in question in the investigation. The subpoena shall require a witness to appear at the State Board of Education at a specified date and time and shall specify any evidence to be produced. The license holder is not entitled to be present, but the State Superintendent shall provide the license holder with a copy of any recorded testimony prior to a hearing under this Section. Such recorded testimony must not be used as evidence at a hearing, unless the license holder has adequate notice of the testimony and the opportunity to cross-examine the witness. Failure of a license holder to comply with a duly issued, investigatory subpoena may be grounds for revocation, suspension, or denial of a license.
(e) All correspondence, documentation, and other information so received by the regional superintendent of schools, the State Superintendent of Education, the State Board of Education, or the State Educator Preparation and Licensure Board under this Section is confidential and must not be disclosed to third parties, except (i) as necessary for the State Superintendent of Education or his or her designee to investigate and prosecute pursuant to this Article, (ii) pursuant to a court order, (iii) for disclosure to the license holder or his or her representative, or (iv) as otherwise required in this Article and provided that any such information admitted into evidence in a hearing is exempt from this confidentiality and non-disclosure requirement.
(f) The State Superintendent of Education or a person designated by him or her shall have the power to administer oaths to witnesses at any hearing conducted before the State Educator Preparation and Licensure Board pursuant to this Section. The State Superintendent of Education or a person designated by him or her is authorized to subpoena and bring before the State Educator Preparation and Licensure Board any person in this State and to take testimony either orally or by deposition or by exhibit, with the same fees and mileage and in the same manner as prescribed by law in judicial proceedings in civil cases in circuit courts of this State.
(g) Any circuit court, upon the application of the State Superintendent of Education or the license holder, may, by order duly entered, require the attendance of witnesses and the production of relevant books and papers as part of any investigation or at any hearing the State Educator Preparation and Licensure Board is authorized to conduct pursuant to this Section, and the court may compel obedience to its orders by proceedings for contempt.
(h) The State Board of Education shall receive an annual line item appropriation to cover fees associated with the investigation and prosecution of alleged educator misconduct and hearings related thereto.
(Source: P.A. 97-607, eff. 8-26-11; incorporates 97-8, eff. 6-13-11; 97-813, eff. 7-13-12; 98-972, eff. 8-15-14.)

(105 ILCS 5/21B-80)
Sec. 21B-80. Conviction of certain offenses as grounds for disqualification for licensure or suspension or revocation of a license.
(a) As used in this Section:
"Drug offense" means any one or more of the following offenses:
(1) Any offense defined in the Cannabis Control Act,

except those defined in subdivisions (a), (b), and (c) of Section 4 and subdivisions (a) and (b) of Section 5 of the Cannabis Control Act and any offense for which the holder of a license is placed on probation under the provisions of Section 10 of the Cannabis Control Act, provided that if the terms and conditions of probation required by the court are not fulfilled, the offense is not eligible for this exception.

(2) Any offense defined in the Illinois Controlled

Substances Act, except any offense for which the holder of a license is placed on probation under the provisions of Section 410 of the Illinois Controlled Substances Act, provided that if the terms and conditions of probation required by the court are not fulfilled, the offense is not eligible for this exception.

(3) Any offense defined in the Methamphetamine

Control and Community Protection Act, except any offense for which the holder of a license is placed on probation under the provision of Section 70 of that Act, provided that if the terms and conditions of probation required by the court are not fulfilled, the offense is not eligible for this exception.

(4) Any attempt to commit any of the offenses listed

in items (1) through (3) of this definition.

(5) Any offense committed or attempted in any other

state or against the laws of the United States that, if committed or attempted in this State, would have been punishable as one or more of the offenses listed in items (1) through (4) of this definition.

The changes made by Public Act 96-431 to this definition are declaratory of existing law.
"Sentence" includes any period of supervision or probation that was imposed either alone or in combination with a period of incarceration.
"Sex offense" means any one or more of the following offenses:
(A) Any offense defined in Sections 11-6, 11-9

through 11-9.5, inclusive, and 11-30 (if punished as a Class 4 felony) of the Criminal Code of 1961 or the Criminal Code of 2012; Sections 11-14.1 through 11-21, inclusive, of the Criminal Code of 1961 or the Criminal Code of 2012; Sections 11-23 (if punished as a Class 3 felony), 11-24, 11-25, and 11-26 of the Criminal Code of 1961 or the Criminal Code of 2012; and Sections 11-1.20, 11-1.30, 11-1.40, 11-1.50, 11-1.60, 12-4.9, 12-13, 12-14, 12-14.1, 12-15, 12-16, 12-32, 12-33, 12C-45, and 26-4 (if punished pursuant to subdivision (4) or (5) of subsection (d) of Section 26-4) of the Criminal Code of 1961 or the Criminal Code of 2012.

(B) Any attempt to commit any of the offenses listed

in item (A) of this definition.

(C) Any offense committed or attempted in any other

state that, if committed or attempted in this State, would have been punishable as one or more of the offenses listed in items (A) and (B) of this definition.

(b) Whenever the holder of any license issued pursuant to this Article or applicant for a license to be issued pursuant to this Article has been convicted of any drug offense, other than as provided in subsection (c) of this Section, the State Superintendent of Education shall forthwith suspend the license or deny the application, whichever is applicable, until 7 years following the end of the sentence for the criminal offense. If the conviction is reversed and the holder is acquitted of the offense in a new trial or the charges against him or her are dismissed, the State Superintendent of Education shall forthwith terminate the suspension of the license.
(c) Whenever the holder of a license issued pursuant to this Article or applicant for a license to be issued pursuant to this Article has been convicted of attempting to commit, conspiring to commit, soliciting, or committing any sex offense, first degree murder, or a Class X felony or any offense committed or attempted in any other state or against the laws of the United States that, if committed or attempted in this State, would have been punishable as one or more of the foregoing offenses, the State Superintendent of Education shall forthwith suspend the license or deny the application, whichever is applicable. If the conviction is reversed and the holder is acquitted of that offense in a new trial or the charges that he or she committed that offense are dismissed, the State Superintendent of Education shall forthwith terminate the suspension of the license. When the conviction becomes final, the State Superintendent of Education shall forthwith revoke the license.
(Source: P.A. 99-58, eff. 7-16-15; 99-667, eff. 7-29-16.)

(105 ILCS 5/21B-85)
Sec. 21B-85. Conviction of felony.
(a) Whenever the holder of any license issued under this Article is employed by the school board of a school district, including a special charter district or a school district organized under Article 34 of this Code, and is convicted, either after a bench trial, trial by jury, or plea of guilty, of any offense for which a sentence to death or a term of imprisonment in a penitentiary for one year or more is provided, the school board shall promptly notify the State Superintendent of Education, in writing, of the name of the license holder, the fact of the conviction, and the name and location of the court in which the conviction occurred.
(b) Whenever the State Superintendent of Education receives notice of a conviction under subsection (a) of this Section or otherwise learns that any person who is a teacher, as that term is defined in Section 16-106 of the Illinois Pension Code, has been convicted, either after a bench trial, trial by jury, or plea of guilty, of any offense for which a sentence to death or a term of imprisonment in a penitentiary for one year or more is provided, the State Superintendent of Education shall promptly notify, in writing, the board of trustees of the Teachers' Retirement System of the State of Illinois and the board of trustees of the Public School Teachers' Pension and Retirement Fund of the City of Chicago of the name of the license holder, the fact of the conviction, the name and location of the court in which the conviction occurred, and the number assigned in that court to the case in which the conviction occurred.
(Source: P.A. 97-607, eff. 8-26-11.)

(105 ILCS 5/21B-90)
Sec. 21B-90. Administrative Review Law. In this Section, "administrative decision" has the meaning ascribed to that term in Section 3-101 of the Code of Civil Procedure.
The provisions of the Administrative Review Law and the rules adopted pursuant to the Administrative Review Law shall apply to and govern all proceedings instituted for the judicial review of final administrative decisions of the State Board of Education, the State Educator Preparation and Licensure Board, and the regional superintendent of schools under this Article. The commencement of any action for review shall operate as a stay of enforcement, and no action based on any decision of the State Board of Education, the State Educator Preparation and Licensure Board, or the regional superintendent of schools shall be taken pending final disposition of the review.
(Source: P.A. 97-607, eff. 8-26-11.)

(105 ILCS 5/21B-95)
Sec. 21B-95. Denial of recommendation for licensure. Each college or university providing an educator preparation program approved and recognized pursuant to the provisions of this Article shall establish procedures and standards to ensure that no student is denied the opportunity to receive an institutional recommendation for licensure or entitlement for reasons that are not directly related to the candidate's anticipated performance as a licensed educator. These standards and procedures shall include the specific criteria used by the institution for admission, retention, and recommendation or entitlement for licensure; periodic evaluations of the candidate's progress towards an institutional recommendation; counseling and other supportive services to correct any deficiencies that are considered remedial; and provisions to ensure that no person is discriminated against on the basis of race, color, national origin, or a disability unrelated to the person's ability to perform as a licensed educator. Each institution shall also establish a grievance procedure for those candidates who are denied the institutional recommendation or entitlement for licensure. Within 10 days after notification of such a denial, the college or university shall notify the candidate, in writing, of the reasons for the denial of recommendation for licensure. Within 30 days after notification of the denial, the candidate may request the college or university to review the denial.
(Source: P.A. 97-607, eff. 8-26-11.)

(105 ILCS 5/21B-100)
Sec. 21B-100. Licensure officers at higher education institutions. Licensure officers at higher education institutions shall adhere to this Code and any administrative rules adopted to implement this Code when entitling candidates for licensure or when adding endorsements. Violations of this Code or implementing rules regarding the entitlement of candidates by a licensure officer shall place the employing institution's educator preparation program in jeopardy, specifically regarding the institution's right to offer programs and recommend or entitle candidates for licensure.
Licensure officers are required to attend training conducted by the State Superintendent of Education and review new legislation and administrative rules as such become available. The State Superintendent of Education shall communicate any policy changes to licensure officers when such changes occur.
(Source: P.A. 97-607, eff. 8-26-11.)

(105 ILCS 5/21B-105)
Sec. 21B-105. Granting of recognition; regional accreditation; definitions.
(a) "Recognized", as used in this Article in connection with the word "school" or "institution", means such college, university, or not-for-profit entity that meets requirements set by the State Board of Education, in consultation with the State Educator Preparation and Licensure Board. Application for recognition of the school or institution as an educator preparation institution must be made to the State Board of Education. The State Board of Education, in consultation with the State Educator Preparation and Licensure Board, shall set the criteria by which the school or institution is to be judged and, through the secretary of the State Board, arrange for an official inspection and shall grant recognition of such school or institution as may meet the required standards. If the standards include requirements with regard to education in acquiring skills in working with culturally distinctive students, as defined by the State Board of Education, then the rules of the State Board of Education shall include the criteria used to evaluate compliance with this requirement. No school or institution may make assignments of student teachers or teachers for practice teaching so as to promote segregation on the basis of race, creed, color, religion, sex, or national origin.
Any not-for-profit entity must also be approved by the Board of Higher Education.
All recommendations or entitlements for educator licensure shall be made by a recognized institution operating a program of preparation for the license that is approved by the State Superintendent of Education, in consultation with the State Educator Preparation and Licensure Board. The State Board of Education, in consultation with the State Educator Preparation and Licensure Board, shall have the power to define a major or minor when used as a basis for recognition and licensure purposes.
(b) "Regionally accredited", or "accredited", as used in this Article in connection with a university or institution, means an institution of higher education accredited by the North Central Association or other comparable regional accrediting association.
(Source: P.A. 97-607, eff. 8-26-11.)

(105 ILCS 5/21B-200)
Sec. 21B-200. Highly qualified teachers; physical and health education. A teacher who teaches physical education or health education in the public schools may meet the requirements for highly qualified status that apply to teachers who teach in core academic subjects pursuant to the federal No Child Left Behind Act of 2001.
(Source: P.A. 98-860, eff. 1-1-15.)



Article 22 - General Provisions--Penalties--Liabilities

(105 ILCS 5/Art. 22 heading)

(105 ILCS 5/22-1) (from Ch. 122, par. 22-1)
Sec. 22-1. Trustees and similar officers-No pecuniary compensation.
Trustees of schools, school directors or other school officers performing like duties shall receive no pecuniary compensation.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/22-2) (from Ch. 122, par. 22-2)
Sec. 22-2. Cost of official bonds.
Every school district shall be subject to the provisions of "An Act relating to the payment of the cost of corporate suretyship and indemnity upon official bonds", approved June 7, 1897, as amended.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/22-3) (from Ch. 122, par. 22-3)
Sec. 22-3. Enforcement of judgments - Service of process - Costs. If judgment is obtained against any county board of school trustees, trustees of schools or school board, the party entitled to the benefit of the judgment may have enforcement thereof as follows: the court in which the judgment is entered or to which it may be removed by transcript from the circuit court shall enter an order commanding the directors, trustees and school treasurer to cause the amount thereof with interest and costs to be paid to the party entitled to the benefit of the judgment, out of any moneys of the township or district unappropriated, or if there are no such moneys, out of the first moneys applicable to the payment of the kind of services or indebtedness for which the judgment is entered which shall be received for the use of the township or district. The court may enforce obedience to such order by body attachment or by mandamus, requiring such board to levy a tax for the payment of the judgment. All judicial processes to enforce payment, shall be served either on the president or the clerk of the board.
No official shall charge any costs in any action in which any school officer, school corporation or any agent of any school fund, suing for the recovery thereof, or any interest due thereon, is plaintiff, and is unsuccessful in the action; nor in case the costs cannot be recovered from the defendant by reason of his or her insolvency.
(Source: P.A. 83-346.)

(105 ILCS 5/22-4)
Sec. 22-4. (Repealed).
(Source: Laws 1961, p. 31. Repealed by P.A. 94-1105, eff. 6-1-07.)

(105 ILCS 5/22-5) (from Ch. 122, par. 22-5)
Sec. 22-5. Interest of officers or teachers in books, apparatus or furniture. No State, county, township, or district school officer or teacher shall be interested in the sale, proceeds or profits of any book, apparatus or furniture used or to be used in any school with which such officer or teacher may be connected, except when the interest of the teacher is based upon authorship or development of instructional materials listed with the State Board of Education in compliance with the provisions of Article 28 of this Act and adopted for use by a school board subject to Section 10-20.8 of this Act. Each teacher having an interest in instructional materials shall file an annual statement so certifying with the secretary of the board of the school district which employs him. Any such officer or teacher who violates the provisions of this Section shall be guilty of a Class A misdemeanor.
(Source: P.A. 81-1508.)

(105 ILCS 5/22-6) (from Ch. 122, par. 22-6)
Sec. 22-6. Conversion of funds by officers. If any county superintendent, trustee of schools, township treasurer, director or other person entrusted with the care, control, management or disposition of any school, college, seminary or township fund for the use of any county, township, district or school converts such funds, or any part thereof, to his own use he shall be guilty of a Class A misdemeanor.
(Source: P.A. 77-2267.)

(105 ILCS 5/22-6.5)
Sec. 22-6.5. False statement or material omission; Class A misdemeanor. Any person who applies for employment as a teacher, principal, superintendent, or other certificated employee of a school board of any school district, including a special charter district and a district organized under Article 34 of the School Code, who willfully makes a false statement on his or her application for employment, material to his or her qualifications for employment, which he or she does not believe to be true, shall be guilty of a Class A misdemeanor.
If a person's employment history or current or prior employers are required to be furnished on an application for employment, a person who makes a statement which he or she does not believe to be true or who knowingly omits or fails to include any employment history or employer required to be furnished on the application which is material to his or her qualifications for employment shall be deemed to have made a false statement on his or her application within the meaning of this Section.
Each application for employment for a certificated position used by a school district shall state that failure to provide requested employment or employer history which is material to the applicant's qualifications for employment or the provision of statements which the applicant does not believe to be true may be a Class A misdemeanor.
(Source: P.A. 88-102.)

(105 ILCS 5/22-7) (from Ch. 122, par. 22-7)
Sec. 22-7. Liability for loss of funds. County superintendents, trustees of schools, township treasurers and directors, or either of them, or any other officer having charge of school funds or property, shall be pecuniarily responsible for all losses sustained by any county or township fund by reason of any failure on his or their part to perform the duties required of him or them by this Act or by any rule authorized to be made by this Act, and each of such officers shall be liable for any such loss sustained, the amount of which may be recovered in a civil action brought in the circuit court, at the suit of the State of Illinois, for the use of the county, township or fund injured. The amount of the judgment obtained in such suit shall, when collected, be paid to the proper officer for the benefit of the county, township or fund injured.
(Source: P.A. 79-1366.)

(105 ILCS 5/22-8) (from Ch. 122, par. 22-8)
Sec. 22-8. Failure of officers to discharge duties.
If any county superintendent, trustee, director, or other officer negligently or wilfully fails or refuses to make, furnish or communicate statistics and information, or fails to discharge any other duties enjoined upon him, at the time and in the manner required by this Act, he shall be guilty of a petty offense and shall be liable to a fine of not less than $25, to be recovered before any circuit court at the suit of any person on complaint in the name of the People of the State of Illinois, and when collected the fine shall be paid to the county superintendent of schools.
(Source: P.A. 77-2267.)

(105 ILCS 5/22-9)
Sec. 22-9. (Repealed).
(Source: P.A. 77-2267. Repealed by P.A. 94-1105, eff. 6-1-07.)

(105 ILCS 5/22-10) (from Ch. 122, par. 22-10)
Sec. 22-10. Payments and grants in aid of church or sectarian purpose.
No county, city, town, township, school district or other public corporation shall make any appropriation, or pay from any school fund anything in aid of any church or sectarian purpose or to support or sustain any school, academy, seminary, college, university or other literary or scientific institution controlled by any church or sectarian denomination; nor shall any grant or donation of money or other personal property be made by any such corporation to any church or for any sectarian purpose. Any officer or other person having under his charge or direction school funds or property who perverts the same in the manner forbidden in this section shall be guilty of a Class A misdemeanor.
(Source: P.A. 77-2267.)

(105 ILCS 5/22-11) (from Ch. 122, par. 22-11)
Sec. 22-11. Exclusion of children on account of color.
Any school officer or other person who excludes or aids in excluding from the public schools, on account of color, any child who is entitled to the benefits of such school shall be guilty of a petty offense and shall be fined not less than $5 nor more than $100.
(Source: P.A. 77-2267.)

(105 ILCS 5/22-12) (from Ch. 122, par. 22-12)
Sec. 22-12. Preventing or interfering with a child's attendance at school. Whoever by threat, menace, or intimidation prevents any child entitled to attend a public or nonpublic school in this State from attending such school or interferes with any such child's attendance at that school shall be guilty of a Class A misdemeanor.
(Source: P.A. 92-96, eff. 1-1-02.)

(105 ILCS 5/22-13) (from Ch. 122, par. 22-13)
Sec. 22-13. Use of Illinois mined coal.
School boards shall comply with the provisions of "An Act concerning the use of Illinois mined coal in certain plants and institutions", filed July 13, 1937, as amended.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/22-14) (from Ch. 122, par. 22-14)
Sec. 22-14. Scholastic records of discontinued districts.
If any school district is discontinued under this Act and is not made a distinct part of another school district that makes arrangements to safely keep all scholastic records of the former pupils of the discontinued district, the last governing authorities of the discontinued district shall turn over all scholastic records of its former pupils to the county superintendent of schools of the county in which the school building of the district is located; and such county superintendent of schools shall take possession of and arrange for the safekeeping of such records for the purpose of reference by said former pupils.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/22-15) (from Ch. 122, par. 22-15)
Sec. 22-15. Insurance on athletes.
(a) In this Section, "IHSA" means the Illinois High School Association.
(b) A public school district maintaining grades 9 through 12 shall provide catastrophic accident insurance coverage, with aggregate benefit limits of $3 million or 5 years, whichever occurs first, for eligible students in grades 9 through 12 who sustain an accidental injury while participating in school-sponsored or school-supervised interscholastic athletic events sanctioned by the IHSA (including direct and uninterrupted travel to and from the athletic event as well as during a temporary stay at the location of an athletic event held away from the student's school) that results in medical expenses in excess of $50,000. These benefit limits are to be in excess of any and all other insurance, coverage or benefit, in whatever form or designation. Any public school that requires students participating in school-sponsored or school-supervised interscholastic athletic events sanctioned by the IHSA (including direct and uninterrupted travel to and from the athletic event as well as during a temporary stay at the location of an athletic event held away from the student's school) to be covered under an individual or group policy of accident and health insurance is exempt from the requirements of this Section.
Non-public schools maintaining grades 9 through 12 shall provide catastrophic accident insurance coverage, with aggregate benefit limits of $3 million or 5 years, whichever occurs first, for eligible students in grades 9 through 12 who sustain an accidental injury while participating in school-sponsored or school-supervised interscholastic athletic tournaments sanctioned by the IHSA (including direct and uninterrupted travel to and from the athletic tournament as well as during a temporary stay at the location of an athletic tournament held away from the student's school) that results in medical expenses in excess of $50,000. These benefit limits are to be in excess of any and all other insurance, coverage or benefit, in whatever form or designation. Any non-public school that requires students participating in school-sponsored or school-supervised interscholastic athletic events sanctioned by the IHSA (including direct and uninterrupted travel to and from the athletic event as well as during a temporary stay at the location of an athletic event held away from the student's school) to be covered under an individual or group policy of accident and health insurance is exempt from the requirements of this Section.
(c) The IHSA has the exclusive authority to promulgate a plan of coverage necessary to ensure compliance with this Section. The IHSA shall provide a group policy providing the coverage necessary to comply with this Section. Public school districts and non-public schools may purchase the coverage necessary to comply with this Section by participating in the group policy.
Alternatively, public school districts or non-public schools that do not participate in the group policy may obtain the coverage necessary to comply with this Section from other coverage providers, but must submit to the IHSA, 60 days before the coverage inception, a certificate of insurance from the coverage provider stating that the insurance provided by the coverage provider is in compliance with the plan of coverage approved by the IHSA. A public school district that manages schools located within a city of over 500,000 inhabitants may provide the catastrophic accident insurance coverage required by this Section through a program of self-insurance, and the public school district must submit to the IHSA, 60 days before coverage inception, proof that the program is in compliance with the plan of coverage.
(d) A public school district maintaining grades kindergarten through 8 may provide medical or hospital service, or both, through accident and health insurance on a group or individual basis, or through non-profit hospital service corporations or medical service plan corporations or both, for pupils of the district in grades kindergarten through 8 injured while participating in any athletic activity under the jurisdiction of or sponsored or controlled by the district or the authorities of any school thereof. The cost of such insurance or of subscriptions to such non-profit corporations, when paid from the funds of the district, shall, to the extent such moneys are sufficient, be paid from moneys derived from athletic activities. To the extent that moneys derived from athletic activities are insufficient, such cost may be paid from the educational fund of the district. Such insurance may be purchased from or such subscriptions may be taken in only such companies or corporations as are authorized to do business in Illinois.
(Source: P.A. 98-166, eff. 8-5-13.)

(105 ILCS 5/22-16) (from Ch. 122, par. 22-16)
Sec. 22-16. Acquisition of land outside school district. Whenever, in the opinion of the corporate authority of any school district, a lot or parcel of land situated not more than 2 miles outside of said school district or in the case of a building project under authority of Section 10-22.31b of this Act, within the boundaries of the joint agreement area or within 2 miles of the boundaries of any school district which is a party to the joint agreement, may be required for such school purposes, title to such lot or parcel of land may be acquired by such school district by purchase or in the manner provided by law for the exercise of the right of eminent domain.
(Source: P.A. 80-270.)

(105 ILCS 5/22-17) (from Ch. 122, par. 22-17)
Sec. 22-17. Leasing property from building commission.
In addition to other powers and authority now possessed by it, the corporate authority of any school district, including any special charter district, shall have power:
(1) To lease from any public building commission created pursuant to the provisions of the Public Building Commission Act, approved July 5, 1955, and as amended from time to time, any real or personal property for the purpose of securing office or other space for its administrative or educational functions for a period of time not exceeding 40 years;
(2) To pay for the use of this leased property in accordance with the terms of the lease; and
(3) To enter into such lease without making a previous appropriation or provision in the budget for the expense thereby incurred.
(Source: P.A. 77-1351.)

(105 ILCS 5/22-18) (from Ch. 122, par. 22-18)
Sec. 22-18. Apportionment of assets in district without property.
Whenever there is no property within a school district subject to taxation for ordinary operating purposes, the county clerk shall so notify the trustees of the township or townships or county board of school trustees wherein the school district is located who shall apportion the assets of such district among the remaining school districts of such township or townships in proportion to the last preceding apportionment from the common school fund to such townships and shall notify the school treasurer to note such apportionment in the proper account of each district.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/22-19) (from Ch. 122, par. 22-19)
Sec. 22-19. Upon the filing of a complaint with the State Board of Education, executed in duplicate and subscribed with the names and addresses of at least 50 residents of a school district or 10% of the residents, whichever is less, alleging that any pupil has been excluded from or segregated in any school on account of his or her color, race, nationality, sex, religion or religious affiliation, or that any employee of or applicant for employment or assignment with any such school district has been questioned concerning his or her color, race, nationality, sex, religion or religious affiliation or subjected to discrimination by reason thereof, by or on behalf of the school board of such district, the State Board of Education shall promptly mail a copy of such complaint to the secretary or clerk of such school board.
The State Board of Education shall fix a date, not less than 20 nor more than 30 days from the date of the filing of such complaint, for a hearing upon the allegations therein. The State Board of Education may also fix a date for a hearing whenever it has reason to believe that such discrimination may exist in any school district. Reasonable notice of the time and place of such hearing shall be mailed to the secretary or clerk of the school board and to the first signatory to such complaint.
The State Board of Education may designate an assistant to conduct such hearing and receive testimony concerning the situation complained of. The complainants may be represented at such hearing by one of their number or by counsel. Each party shall have the privilege of cross examining witnesses. The State Board of Education or the hearing officer appointed by it shall have the power to subpoena witnesses, compel their attendance, and require the production of evidence relating to any relevant matter under this Act. Any circuit court of this State, upon the application of the State Board of Education or the hearing officer appointed by it, may, in its or his or her discretion, compel the attendance of witnesses, the production of books, papers, records or memoranda and the giving of testimony before the State Board of Education or the hearing officer appointed by it conducting an investigation or holding a hearing authorized by this Act, by an attachment for contempt, or otherwise, in the same manner as production of evidence may be compelled before the court. The State Board of Education or the hearing officer appointed by it may cause the depositions of witnesses within the State to be taken in the manner prescribed by law for like depositions in civil actions in courts of this State, and to that end compel the attendance of witnesses and the production of books, papers, records or memoranda. All testimony shall be taken under oath administered by the hearing officer, but the formal rules pertaining to evidence in judicial proceedings shall not apply. The State Board of Education shall provide a competent reporter to record all testimony. Either party desiring a transcript of the hearing shall pay for the cost of such transcript. A continuance may be granted provided both parties agree. The hearing officer shall report a summary of the testimony within 60 days after the hearing commences, unless a continuance is granted, to the State Board of Education who shall determine whether the allegations of the complaint are substantially correct. If a continuance is granted, the summary of testimony shall be reported to the State Board of Education within 60 days after the hearing recommences. The State Board of Education shall notify both parties of its decision within 30 days after it receives a summary of the testimony from the hearing officer. If the State Board of Education determines that a violation exists, it shall request the Attorney General to apply to the appropriate circuit court for such injunctive or other relief as may be necessary to rectify the practice complained of.
The provisions of the Administrative Review Law, and all amendments and modifications thereof and the rules adopted pursuant thereto shall apply to and govern all proceedings for the judicial review of any final decision rendered by the State Board of Education pursuant to this Section.
(Source: P.A. 84-126.)

(105 ILCS 5/22-20) (from Ch. 122, par. 22-20)
Sec. 22-20. All courts and law enforcement agencies of the State of Illinois and its political subdivisions shall report to the principal of any public school in this State whenever a child enrolled therein is detained for proceedings under the Juvenile Court Act of 1987, as heretofore and hereafter amended, or for any criminal offense, including illegal gang activity, or any violation of a municipal or county ordinance. The report shall include the basis for detaining the child, circumstances surrounding the events which led to the child's detention, and status of proceedings. The report shall be updated as appropriate to notify the principal of developments and the disposition of the matter.
The information derived thereby shall be kept separate from and shall not become a part of the official school record of such child and shall not be a public record. Such information shall be used solely by the appropriate school official or officials whom the school has determined to have a legitimate educational or safety interest to aid in the proper rehabilitation of the child and to protect the safety of students and employees in the school.
(Source: P.A. 97-1104, eff. 1-1-13; 98-59, eff. 1-1-14.)

(105 ILCS 5/22-21) (from Ch. 122, par. 22-21)
Sec. 22-21. Elections-Use of school buildings.
(a) Every school board shall offer to the appropriate officer or board having responsibility for providing polling places for elections the use of any and all buildings under its jurisdiction for any and all elections to be held, if so requested by such appropriate officer or board.
(b) Election officers shall place 2 or more cones, small United States national flags, or some other marker a distance of 100 horizontal feet from each entrance to the room used by voters to engage in voting, which shall be known as the polling room. If the polling room is located within a building that is a public or private school and the distance of 100 horizontal feet ends within the interior of the building, then the markers shall be placed outside of the building at each entrance used by voters to enter that building on the grounds adjacent to the thoroughfare or walkway. If the polling room is located within a public or private school building with 2 or more floors and the polling room is located on the ground floor, then the markers shall be placed 100 horizontal feet from each entrance to the polling room used by voters to engage in voting. If the polling room is located in a public or private school building with 2 or more floors and the polling room is located on a floor above or below the ground floor, then the markers shall be placed a distance of 100 feet from the nearest elevator or staircase used by voters on the ground floor to access the floor where the polling room is located. The area within where the markers are placed shall be known as a campaign free zone, and electioneering is prohibited pursuant to this subsection.
Notwithstanding any other provision of this Code, the area on polling place property beyond the campaign free zone, whether publicly or privately owned, is a public forum for the time that the polls are open on an election day. At the request of election officers any publicly owned building must be made available for use as a polling place. A person shall have the right to congregate and engage in electioneering on any polling place property while the polls are open beyond the campaign free zone, including but not limited to, the placement of temporary signs. This subsection shall be construed liberally in favor of persons engaging in electioneering on all polling place property beyond the campaign free zone for the time that the polls are open on an election day.
(Source: P.A. 93-574, eff. 8-21-03.)

(105 ILCS 5/22-22) (from Ch. 122, par. 22-22)
Sec. 22-22. Secondary Education. The term "secondary education" means the curriculum offered by a school district or an attendance center or centers serving grades 9 through 12 or grades 10 through 12.
(Source: P.A. 84-814.)

(105 ILCS 5/22-23) (from Ch. 122, par. 22-23)
Sec. 22-23. Sprinkler systems.
(a) The provisions of this Section apply to the school board, board of education, board of school directors, board of school inspectors or other governing body of each school district in this State, including special charter districts and districts organized under Article 34.
(b) As used in this Section, the term "school construction" means (1) the construction of a new school building, or addition to an existing building, within any period of 30 months, having 7,200 or more square feet, and (2) any alteration, as defined in 71 Illinois Administrative Code, Section 400.210, within any period of 30 months, affecting one or more areas of a school building which cumulatively are equal to 50% or more of the square footage of the school building.
(c) New areas or uses of buildings not required to be sprinklered under this Section shall be protected with the installation of an automatic fire detection system.
(d) Notwithstanding any other provisions of this Act, no school construction shall be commenced in any school district on or after the effective date of this amendatory Act of 1991 unless sprinkler systems are required by, and are installed in accordance with approved plans and specifications in the school building, addition or project areas which constitute school construction as defined in subsection (b). Plans and specifications shall comply with rules and regulations established by the State Board of Education, and such rules and regulations shall be consistent so far as practicable with nationally recognized standards such as those established by the National Fire Protection Association.
(Source: P.A. 90-566, eff. 1-2-98.)

(105 ILCS 5/22-24) (from Ch. 122, par. 22-24)
Sec. 22-24. IHSA Liaison. To facilitate communication and coordination between the General Assembly and the Illinois High School Association on matters relative to the continuing development of interscholastic athletic and activity participation among secondary school students in Illinois, the Governor shall appoint, from the membership of the General Assembly, liaison representatives to meet with the Board of Directors of the Illinois High School Association at regular meetings of that Board. The Governor shall appoint one member from each chamber of the General Assembly to serve as a liaison representative and one member from each chamber to serve as the liaison representative's alternate. The 2 liaison representatives shall not be members of the same political party, nor shall a liaison representative's alternate be a member of the same political party as the liaison representative for whom he or she is an alternate. The terms of the liaison representatives and alternate liaison representatives appointed by the Governor shall be 2 years, commencing on the second Wednesday of January in odd numbered years, except that the terms of the liaison representatives and alternate liaison representatives initially appointed by the Governor under this Section shall commence on the date of their appointment and expire on the second Wednesday of January, 1993. Vacancies shall be filled by appointment of the Governor for the unexpired term, and the person appointed to fill a vacancy shall be a member of the same chamber of the General Assembly and the same political party as his or her predecessor in office. The liaison representatives, or their alternates who meet with the Board of Directors of the Illinois High School Association at any meetings of that Board which the liaison representatives are unable to attend, shall communicate to the members of the General Assembly information of importance to the cooperative relationship between the Illinois High School Association and the General Assembly. It shall be the responsibility of the Illinois High School Association to timely supply to both liaison representatives and both alternates all agenda materials and information that are customarily supplied by that Association to the members of its Board of Directors for use in connection with the meetings of that Board.
(Source: P.A. 87-239; 87-895.)

(105 ILCS 5/22-25)
Sec. 22-25. High School Quality Guarantees. The school board of any district that maintains grades 9-12, including special charter districts and any district organized under Article 34, may enter into agreements that guarantee the academic skills and performance of graduates of their high schools in the workforce or in higher education. Any quality guarantee agreements established shall be subject to such qualifications and restrictions as the school board may determine.
(Source: P.A. 89-610, eff. 8-6-96.)

(105 ILCS 5/22-26)
Sec. 22-26. (Repealed).
(Source: P.A. 91-491, eff. 8-13-99. Repealed internally, eff. 1-2-00; repealed by P.A. 94-1105, eff. 6-1-07.)

(105 ILCS 5/22-27)
Sec. 22-27. World War II, Korean Conflict, and Vietnam Conflict veterans; diplomas.
(a) Upon request, the school board of any district that maintains grades 10 through 12 may award a diploma to any honorably discharged veteran who:
(1) served in the armed forces of the United States

during World War II, the Korean Conflict, or the Vietnam Conflict;

(2) resided within an area currently within the

district;

(3) left high school before graduating in order to

serve in the armed forces of the United States; and

(4) has not received a high school diploma.
(b) The State Board of Education and the Department of Veterans' Affairs may issue rules consistent with the provisions of this Section that are necessary to implement this Section.
(Source: P.A. 96-88, eff. 7-27-09.)

(105 ILCS 5/22-30)
Sec. 22-30. Self-administration and self-carry of asthma medication and epinephrine auto-injectors; administration of undesignated epinephrine auto-injectors; administration of an opioid antagonist; asthma episode emergency response protocol.
(a) For the purpose of this Section only, the following terms shall have the meanings set forth below:
"Asthma action plan" means a written plan developed with a pupil's medical provider to help control the pupil's asthma. The goal of an asthma action plan is to reduce or prevent flare-ups and emergency department visits through day-to-day management and to serve as a student-specific document to be referenced in the event of an asthma episode.
"Asthma episode emergency response protocol" means a procedure to provide assistance to a pupil experiencing symptoms of wheezing, coughing, shortness of breath, chest tightness, or breathing difficulty.
"Asthma inhaler" means a quick reliever asthma inhaler.
"Epinephrine auto-injector" means a single-use device used for the automatic injection of a pre-measured dose of epinephrine into the human body.
"Asthma medication" means a medicine, prescribed by (i) a physician licensed to practice medicine in all its branches, (ii) a licensed physician assistant with prescriptive authority, or (iii) a licensed advanced practice registered nurse with prescriptive authority for a pupil that pertains to the pupil's asthma and that has an individual prescription label.
"Opioid antagonist" means a drug that binds to opioid receptors and blocks or inhibits the effect of opioids acting on those receptors, including, but not limited to, naloxone hydrochloride or any other similarly acting drug approved by the U.S. Food and Drug Administration.
"School nurse" means a registered nurse working in a school with or without licensure endorsed in school nursing.
"Self-administration" means a pupil's discretionary use of his or her prescribed asthma medication or epinephrine auto-injector.
"Self-carry" means a pupil's ability to carry his or her prescribed asthma medication or epinephrine auto-injector.
"Standing protocol" may be issued by (i) a physician licensed to practice medicine in all its branches, (ii) a licensed physician assistant with prescriptive authority, or (iii) a licensed advanced practice registered nurse with prescriptive authority.
"Trained personnel" means any school employee or volunteer personnel authorized in Sections 10-22.34, 10-22.34a, and 10-22.34b of this Code who has completed training under subsection (g) of this Section to recognize and respond to anaphylaxis.
"Undesignated epinephrine auto-injector" means an epinephrine auto-injector prescribed in the name of a school district, public school, or nonpublic school.
(b) A school, whether public or nonpublic, must permit the self-administration and self-carry of asthma medication by a pupil with asthma or the self-administration and self-carry of an epinephrine auto-injector by a pupil, provided that:
(1) the parents or guardians of the pupil provide to

the school (i) written authorization from the parents or guardians for (A) the self-administration and self-carry of asthma medication or (B) the self-carry of asthma medication or (ii) for (A) the self-administration and self-carry of an epinephrine auto-injector or (B) the self-carry of an epinephrine auto-injector, written authorization from the pupil's physician, physician assistant, or advanced practice registered nurse; and

(2) the parents or guardians of the pupil provide to

the school (i) the prescription label, which must contain the name of the asthma medication, the prescribed dosage, and the time at which or circumstances under which the asthma medication is to be administered, or (ii) for the self-administration or self-carry of an epinephrine auto-injector, a written statement from the pupil's physician, physician assistant, or advanced practice registered nurse containing the following information:

(A) the name and purpose of the epinephrine

auto-injector;

(B) the prescribed dosage; and
(C) the time or times at which or the special

circumstances under which the epinephrine auto-injector is to be administered.

The information provided shall be kept on file in the office of the school nurse or, in the absence of a school nurse, the school's administrator.
(b-5) A school district, public school, or nonpublic school may authorize the provision of a student-specific or undesignated epinephrine auto-injector to a student or any personnel authorized under a student's Individual Health Care Action Plan, Illinois Food Allergy Emergency Action Plan and Treatment Authorization Form, or plan pursuant to Section 504 of the federal Rehabilitation Act of 1973 to administer an epinephrine auto-injector to the student, that meets the student's prescription on file.
(b-10) The school district, public school, or nonpublic school may authorize a school nurse or trained personnel to do the following: (i) provide an undesignated epinephrine auto-injector to a student for self-administration only or any personnel authorized under a student's Individual Health Care Action Plan, Illinois Food Allergy Emergency Action Plan and Treatment Authorization Form, or plan pursuant to Section 504 of the federal Rehabilitation Act of 1973 to administer to the student, that meets the student's prescription on file; (ii) administer an undesignated epinephrine auto-injector that meets the prescription on file to any student who has an Individual Health Care Action Plan, Illinois Food Allergy Emergency Action Plan and Treatment Authorization Form, or plan pursuant to Section 504 of the federal Rehabilitation Act of 1973 that authorizes the use of an epinephrine auto-injector; (iii) administer an undesignated epinephrine auto-injector to any person that the school nurse or trained personnel in good faith believes is having an anaphylactic reaction; and (iv) administer an opioid antagonist to any person that the school nurse or trained personnel in good faith believes is having an opioid overdose.
(c) The school district, public school, or nonpublic school must inform the parents or guardians of the pupil, in writing, that the school district, public school, or nonpublic school and its employees and agents, including a physician, physician assistant, or advanced practice registered nurse providing standing protocol or prescription for school epinephrine auto-injectors, are to incur no liability or professional discipline, except for willful and wanton conduct, as a result of any injury arising from the administration of asthma medication, an epinephrine auto-injector, or an opioid antagonist regardless of whether authorization was given by the pupil's parents or guardians or by the pupil's physician, physician assistant, or advanced practice registered nurse. The parents or guardians of the pupil must sign a statement acknowledging that the school district, public school, or nonpublic school and its employees and agents are to incur no liability, except for willful and wanton conduct, as a result of any injury arising from the administration of asthma medication, an epinephrine auto-injector, or an opioid antagonist regardless of whether authorization was given by the pupil's parents or guardians or by the pupil's physician, physician assistant, or advanced practice registered nurse and that the parents or guardians must indemnify and hold harmless the school district, public school, or nonpublic school and its employees and agents against any claims, except a claim based on willful and wanton conduct, arising out of the administration of asthma medication, an epinephrine auto-injector, or an opioid antagonist regardless of whether authorization was given by the pupil's parents or guardians or by the pupil's physician, physician assistant, or advanced practice registered nurse.
(c-5) When a school nurse or trained personnel administers an undesignated epinephrine auto-injector to a person whom the school nurse or trained personnel in good faith believes is having an anaphylactic reaction or administers an opioid antagonist to a person whom the school nurse or trained personnel in good faith believes is having an opioid overdose, notwithstanding the lack of notice to the parents or guardians of the pupil or the absence of the parents or guardians signed statement acknowledging no liability, except for willful and wanton conduct, the school district, public school, or nonpublic school and its employees and agents, and a physician, a physician assistant, or an advanced practice registered nurse providing standing protocol or prescription for undesignated epinephrine auto-injectors, are to incur no liability or professional discipline, except for willful and wanton conduct, as a result of any injury arising from the use of an undesignated epinephrine auto-injector or the use of an opioid antagonist regardless of whether authorization was given by the pupil's parents or guardians or by the pupil's physician, physician assistant, or advanced practice registered nurse.
(d) The permission for self-administration and self-carry of asthma medication or the self-administration and self-carry of an epinephrine auto-injector is effective for the school year for which it is granted and shall be renewed each subsequent school year upon fulfillment of the requirements of this Section.
(e) Provided that the requirements of this Section are fulfilled, a pupil with asthma may self-administer and self-carry his or her asthma medication or a pupil may self-administer and self-carry an epinephrine auto-injector (i) while in school, (ii) while at a school-sponsored activity, (iii) while under the supervision of school personnel, or (iv) before or after normal school activities, such as while in before-school or after-school care on school-operated property or while being transported on a school bus.
(e-5) Provided that the requirements of this Section are fulfilled, a school nurse or trained personnel may administer an undesignated epinephrine auto-injector to any person whom the school nurse or trained personnel in good faith believes to be having an anaphylactic reaction (i) while in school, (ii) while at a school-sponsored activity, (iii) while under the supervision of school personnel, or (iv) before or after normal school activities, such as while in before-school or after-school care on school-operated property or while being transported on a school bus. A school nurse or trained personnel may carry undesignated epinephrine auto-injectors on his or her person while in school or at a school-sponsored activity.
(e-10) Provided that the requirements of this Section are fulfilled, a school nurse or trained personnel may administer an opioid antagonist to any person whom the school nurse or trained personnel in good faith believes to be having an opioid overdose (i) while in school, (ii) while at a school-sponsored activity, (iii) while under the supervision of school personnel, or (iv) before or after normal school activities, such as while in before-school or after-school care on school-operated property. A school nurse or trained personnel may carry an opioid antagonist on their person while in school or at a school-sponsored activity.
(f) The school district, public school, or nonpublic school may maintain a supply of undesignated epinephrine auto-injectors in any secure location that is accessible before, during, and after school where an allergic person is most at risk, including, but not limited to, classrooms and lunchrooms. A physician, a physician assistant who has been delegated prescriptive authority in accordance with Section 7.5 of the Physician Assistant Practice Act of 1987, or an advanced practice registered nurse who has been delegated prescriptive authority in accordance with Section 65-40 of the Nurse Practice Act may prescribe undesignated epinephrine auto-injectors in the name of the school district, public school, or nonpublic school to be maintained for use when necessary. Any supply of epinephrine auto-injectors shall be maintained in accordance with the manufacturer's instructions.
The school district, public school, or nonpublic school may maintain a supply of an opioid antagonist in any secure location where an individual may have an opioid overdose. A health care professional who has been delegated prescriptive authority for opioid antagonists in accordance with Section 5-23 of the Alcoholism and Other Drug Abuse and Dependency Act may prescribe opioid antagonists in the name of the school district, public school, or nonpublic school, to be maintained for use when necessary. Any supply of opioid antagonists shall be maintained in accordance with the manufacturer's instructions.
(f-3) Whichever entity initiates the process of obtaining undesignated epinephrine auto-injectors and providing training to personnel for carrying and administering undesignated epinephrine auto-injectors shall pay for the costs of the undesignated epinephrine auto-injectors.
(f-5) Upon any administration of an epinephrine auto-injector, a school district, public school, or nonpublic school must immediately activate the EMS system and notify the student's parent, guardian, or emergency contact, if known.
Upon any administration of an opioid antagonist, a school district, public school, or nonpublic school must immediately activate the EMS system and notify the student's parent, guardian, or emergency contact, if known.
(f-10) Within 24 hours of the administration of an undesignated epinephrine auto-injector, a school district, public school, or nonpublic school must notify the physician, physician assistant, or advanced practice registered nurse who provided the standing protocol or prescription for the undesignated epinephrine auto-injector of its use.
Within 24 hours after the administration of an opioid antagonist, a school district, public school, or nonpublic school must notify the health care professional who provided the prescription for the opioid antagonist of its use.
(g) Prior to the administration of an undesignated epinephrine auto-injector, trained personnel must submit to their school's administration proof of completion of a training curriculum to recognize and respond to anaphylaxis that meets the requirements of subsection (h) of this Section. Training must be completed annually. The school district, public school, or nonpublic school must maintain records related to the training curriculum and trained personnel.
Prior to the administration of an opioid antagonist, trained personnel must submit to their school's administration proof of completion of a training curriculum to recognize and respond to an opioid overdose, which curriculum must meet the requirements of subsection (h-5) of this Section. Training must be completed annually. Trained personnel must also submit to the school's administration proof of cardiopulmonary resuscitation and automated external defibrillator certification. The school district, public school, or nonpublic school must maintain records relating to the training curriculum and the trained personnel.
(h) A training curriculum to recognize and respond to anaphylaxis, including the administration of an undesignated epinephrine auto-injector, may be conducted online or in person.
Training shall include, but is not limited to:
(1) how to recognize signs and symptoms of an

allergic reaction, including anaphylaxis;

(2) how to administer an epinephrine auto-injector;

and

(3) a test demonstrating competency of the knowledge

required to recognize anaphylaxis and administer an epinephrine auto-injector.

Training may also include, but is not limited to:
(A) a review of high-risk areas within a school and

its related facilities;

(B) steps to take to prevent exposure to allergens;
(C) emergency follow-up procedures;
(D) how to respond to a student with a known

allergy, as well as a student with a previously unknown allergy; and

(E) other criteria as determined in rules adopted

pursuant to this Section.

In consultation with statewide professional organizations representing physicians licensed to practice medicine in all of its branches, registered nurses, and school nurses, the State Board of Education shall make available resource materials consistent with criteria in this subsection (h) for educating trained personnel to recognize and respond to anaphylaxis. The State Board may take into consideration the curriculum on this subject developed by other states, as well as any other curricular materials suggested by medical experts and other groups that work on life-threatening allergy issues. The State Board is not required to create new resource materials. The State Board shall make these resource materials available on its Internet website.
(h-5) A training curriculum to recognize and respond to an opioid overdose, including the administration of an opioid antagonist, may be conducted online or in person. The training must comply with any training requirements under Section 5-23 of the Alcoholism and Other Drug Abuse and Dependency Act and the corresponding rules. It must include, but is not limited to:
(1) how to recognize symptoms of an opioid overdose;
(2) information on drug overdose prevention and

recognition;

(3) how to perform rescue breathing and resuscitation;
(4) how to respond to an emergency involving an

opioid overdose;

(5) opioid antagonist dosage and administration;
(6) the importance of calling 911;
(7) care for the overdose victim after administration

of the overdose antagonist;

(8) a test demonstrating competency of the knowledge

required to recognize an opioid overdose and administer a dose of an opioid antagonist; and

(9) other criteria as determined in rules adopted

pursuant to this Section.

(i) Within 3 days after the administration of an undesignated epinephrine auto-injector by a school nurse, trained personnel, or a student at a school or school-sponsored activity, the school must report to the State Board of Education in a form and manner prescribed by the State Board the following information:
(1) age and type of person receiving epinephrine

(student, staff, visitor);

(2) any previously known diagnosis of a severe

allergy;

(3) trigger that precipitated allergic episode;
(4) location where symptoms developed;
(5) number of doses administered;
(6) type of person administering epinephrine (school

nurse, trained personnel, student); and

(7) any other information required by the State

Board.

If a school district, public school, or nonpublic school maintains or has an independent contractor providing transportation to students who maintains a supply of undesignated epinephrine auto-injectors, then the school district, public school, or nonpublic school must report that information to the State Board of Education upon adoption or change of the policy of the school district, public school, nonpublic school, or independent contractor, in a manner as prescribed by the State Board. The report must include the number of undesignated epinephrine auto-injectors in supply.
(i-5) Within 3 days after the administration of an opioid antagonist by a school nurse or trained personnel, the school must report to the State Board of Education, in a form and manner prescribed by the State Board, the following information:
(1) the age and type of person receiving the opioid

antagonist (student, staff, or visitor);

(2) the location where symptoms developed;
(3) the type of person administering the opioid

antagonist (school nurse or trained personnel); and

(4) any other information required by the State

Board.

(j) By October 1, 2015 and every year thereafter, the State Board of Education shall submit a report to the General Assembly identifying the frequency and circumstances of epinephrine administration during the preceding academic year. Beginning with the 2017 report, the report shall also contain information on which school districts, public schools, and nonpublic schools maintain or have independent contractors providing transportation to students who maintain a supply of undesignated epinephrine auto-injectors. This report shall be published on the State Board's Internet website on the date the report is delivered to the General Assembly.
(j-5) Annually, each school district, public school, charter school, or nonpublic school shall request an asthma action plan from the parents or guardians of a pupil with asthma. If provided, the asthma action plan must be kept on file in the office of the school nurse or, in the absence of a school nurse, the school administrator. Copies of the asthma action plan may be distributed to appropriate school staff who interact with the pupil on a regular basis, and, if applicable, may be attached to the pupil's federal Section 504 plan or individualized education program plan.
(j-10) To assist schools with emergency response procedures for asthma, the State Board of Education, in consultation with statewide professional organizations with expertise in asthma management and a statewide organization representing school administrators, shall develop a model asthma episode emergency response protocol before September 1, 2016. Each school district, charter school, and nonpublic school shall adopt an asthma episode emergency response protocol before January 1, 2017 that includes all of the components of the State Board's model protocol.
(j-15) Every 2 years, school personnel who work with pupils shall complete an in-person or online training program on the management of asthma, the prevention of asthma symptoms, and emergency response in the school setting. In consultation with statewide professional organizations with expertise in asthma management, the State Board of Education shall make available resource materials for educating school personnel about asthma and emergency response in the school setting.
(j-20) On or before October 1, 2016 and every year thereafter, the State Board of Education shall submit a report to the General Assembly and the Department of Public Health identifying the frequency and circumstances of opioid antagonist administration during the preceding academic year. This report shall be published on the State Board's Internet website on the date the report is delivered to the General Assembly.
(k) The State Board of Education may adopt rules necessary to implement this Section.
(l) Nothing in this Section shall limit the amount of epinephrine auto-injectors that any type of school or student may carry or maintain a supply of.
(Source: P.A. 99-173, eff. 7-29-15; 99-480, eff. 9-9-15; 99-642, eff. 7-28-16; 99-711, eff. 1-1-17; 99-843, eff. 8-19-16; 100-201, eff. 8-18-17; 100-513, eff. 1-1-18.)

(105 ILCS 5/22-35)
Sec. 22-35. Sharing information on school lunch applicants; consent. Before an entity shares with the Department of Healthcare and Family Services information on an applicant for free or reduced-price lunches under Section 2-3.131, 3-14.29, 10-28, or 34-18.26 of this Code or Section 10 of the School Breakfast and Lunch Program Act, that entity must obtain, in writing, the consent of the applicant's parent or legal guardian. The Department of Healthcare and Family Services may not seek any punitive action against or withhold any benefit or subsidy from an applicant for a free or reduced-price lunch due to the applicant's parent or legal guardian withholding consent.
(Source: P.A. 95-331, eff. 8-21-07.)

(105 ILCS 5/22-40)
Sec. 22-40. Eminent domain. Notwithstanding any other provision of this Code, any power granted under this Code to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(105 ILCS 5/22-45)
Sec. 22-45. Illinois P-20 Council.
(a) The General Assembly finds that preparing Illinoisans for success in school and the workplace requires a continuum of quality education from preschool through graduate school. This State needs a framework to guide education policy and integrate education at every level. A statewide coordinating council to study and make recommendations concerning education at all levels can avoid fragmentation of policies, promote improved teaching and learning, and continue to cultivate and demonstrate strong accountability and efficiency. Establishing an Illinois P-20 Council will develop a statewide agenda that will move the State towards the common goals of improving academic achievement, increasing college access and success, improving use of existing data and measurements, developing improved accountability, fostering innovative approaches to education, promoting lifelong learning, easing the transition to college, and reducing remediation. A pre-kindergarten through grade 20 agenda will strengthen this State's economic competitiveness by producing a highly-skilled workforce. In addition, lifelong learning plans will enhance this State's ability to leverage funding.
(b) There is created the Illinois P-20 Council. The Illinois P-20 Council shall include all of the following members:
(1) The Governor or his or her designee, to serve as

chairperson.

(2) Four members of the General Assembly, one

appointed by the Speaker of the House of Representatives, one appointed by the Minority Leader of the House of Representatives, one appointed by the President of the Senate, and one appointed by the Minority Leader of the Senate.

(3) Six at-large members appointed by the Governor as

follows, with 2 members being from the City of Chicago, 2 members being from Lake County, McHenry County, Kane County, DuPage County, Will County, or that part of Cook County outside of the City of Chicago, and 2 members being from the remainder of the State:

(A) one representative of civic leaders;
(B) one representative of local government;
(C) one representative of trade unions;
(D) one representative of nonprofit organizations

or foundations;

(E) one representative of parents' organizations;

and

(F) one education research expert.
(4) Five members appointed by statewide business

organizations and business trade associations.

(5) Six members appointed by statewide professional

organizations and associations representing pre-kindergarten through grade 20 teachers, community college faculty, and public university faculty.

(6) Two members appointed by associations

representing local school administrators and school board members. One of these members must be a special education administrator.

(7) One member representing community colleges,

appointed by the Illinois Council of Community College Presidents.

(8) One member representing 4-year independent

colleges and universities, appointed by a statewide organization representing private institutions of higher learning.

(9) One member representing public 4-year

universities, appointed jointly by the university presidents and chancellors.

(10) Ex-officio members as follows:
(A) The State Superintendent of Education or his

or her designee.

(B) The Executive Director of the Board of Higher

Education or his or her designee.

(C) The Executive Director of the Illinois

Community College Board or his or her designee.

(D) The Executive Director of the Illinois

Student Assistance Commission or his or her designee.

(E) The Co-chairpersons of the Illinois

Workforce Investment Board or their designee.

(F) The Director of Commerce and Economic

Opportunity or his or her designee.

(G) The Chairperson of the Illinois Early

Learning Council or his or her designee.

(H) The President of the Illinois Mathematics and

Science Academy or his or her designee.

(I) The president of an association representing

educators of adult learners or his or her designee.

Ex-officio members shall have no vote on the Illinois P-20 Council.
Appointed members shall serve for staggered terms expiring on July 1 of the first, second, or third calendar year following their appointments or until their successors are appointed and have qualified. Staggered terms shall be determined by lot at the organizing meeting of the Illinois P-20 Council.
Vacancies shall be filled in the same manner as original appointments, and any member so appointed shall serve during the remainder of the term for which the vacancy occurred.
(c) The Illinois P-20 Council shall be funded through State appropriations to support staff activities, research, data-collection, and dissemination. The Illinois P-20 Council shall be staffed by the Office of the Governor, in coordination with relevant State agencies, boards, and commissions. The Illinois Education Research Council shall provide research and coordinate research collection activities for the Illinois P-20 Council.
(d) The Illinois P-20 Council shall have all of the following duties:
(1) To make recommendations to do all of the

following:

(A) Coordinate pre-kindergarten through grade 20

(graduate school) education in this State through working at the intersections of educational systems to promote collaborative infrastructure.

(B) Coordinate and leverage strategies, actions,

legislation, policies, and resources of all stakeholders to support fundamental and lasting improvement in this State's public schools, community colleges, and universities.

(C) Better align the high school curriculum with

postsecondary expectations.

(D) Better align assessments across all levels of

education.

(E) Reduce the need for students entering

institutions of higher education to take remedial courses.

(F) Smooth the transition from high school to

college.

(G) Improve high school and college graduation

rates.

(H) Improve the rigor and relevance of academic

standards for college and workforce readiness.

(I) Better align college and university teaching

programs with the needs of Illinois schools.

(2) To advise the Governor, the General Assembly,

the State's education and higher education agencies, and the State's workforce and economic development boards and agencies on policies related to lifelong learning for Illinois students and families.

(3) To articulate a framework for systemic

educational improvement and innovation that will enable every student to meet or exceed Illinois learning standards and be well-prepared to succeed in the workforce and community.

(4) To provide an estimated fiscal impact for

implementation of all Council recommendations.

(e) The chairperson of the Illinois P-20 Council may authorize the creation of working groups focusing on areas of interest to Illinois educational and workforce development, including without limitation the following areas:
(1) Preparation, recruitment, and certification of

highly qualified teachers.

(2) Mentoring and induction of highly qualified

teachers.

(3) The diversity of highly qualified teachers.
(4) Funding for highly qualified teachers, including

developing a strategic and collaborative plan to seek federal and private grants to support initiatives targeting teacher preparation and its impact on student achievement.

(5) Highly effective administrators.
(6) Illinois birth through age 3 education,

pre-kindergarten, and early childhood education.

(7) The assessment, alignment, outreach, and network

of college and workforce readiness efforts.

(8) Alternative routes to college access.
(9) Research data and accountability.
(10) Community schools, community participation, and

other innovative approaches to education that foster community partnerships.

(11) Tuition, financial aid, and other issues related

to keeping postsecondary education affordable for Illinois residents.

The chairperson of the Illinois P-20 Council may designate Council members to serve as working group chairpersons. Working groups may invite organizations and individuals representing pre-kindergarten through grade 20 interests to participate in discussions, data collection, and dissemination.
(Source: P.A. 98-463, eff. 8-16-13; 98-719, eff. 1-1-15; 99-643, eff. 1-1-17.)

(105 ILCS 5/22-50)
Sec. 22-50. Twice-exceptional children; recommendations. The State Advisory Council on the Education of Children with Disabilities and the Advisory Council on the Education of Gifted and Talented Children shall research and discuss best practices for addressing the needs of "twice-exceptional" children, those who are gifted and talented and have a disability. The Councils shall then jointly make recommendations to the State Board of Education with respect to the State Board of Education providing guidance and technical assistance to school districts in furthering improved educational outcomes for gifted and twice-exceptional children. Recommendations shall include strategies to (i) educate teachers and other providers about the unique needs of this population, (ii) train teachers in target, research-based, identification and pedagogical methods, and (iii) establish guidelines for unique programming for twice-exceptional students.
(Source: P.A. 96-382, eff. 8-13-09; 96-1000, eff. 7-2-10.)

(105 ILCS 5/22-55)
Sec. 22-55. (Repealed).
(Source: P.A. 96-1000, eff. 7-2-10. Repealed by P.A. 97-355, eff. 1-1-12.)

(105 ILCS 5/22-60)
Sec. 22-60. Unfunded mandates prohibited.
(a) No public school district or private school is obligated to comply with the following types of mandates unless a separate appropriation has been enacted into law providing full funding for the mandate for the school year during which the mandate is required:
(1) Any mandate in this Code enacted after the

effective date of this amendatory Act of the 96th General Assembly.

(2) Any regulatory mandate promulgated by the State

Board of Education and adopted by rule after the effective date of this amendatory Act of the 96th General Assembly other than those promulgated with respect to this Section or statutes already enacted on or before the effective date of this amendatory Act of the 96th General Assembly.

(b) If the amount appropriated to fund a mandate described in subsection (a) of this Section does not fully fund the mandated activity, then the school district or private school may choose to discontinue or modify the mandated activity to ensure that the costs of compliance do not exceed the funding received.
Before discontinuing or modifying the mandate, the school district shall petition its regional superintendent of schools on or before February 15 of each year to request to be exempt from implementing the mandate in a school or schools in the next school year. The petition shall include all legitimate costs associated with implementing and operating the mandate, the estimated reimbursement from State and federal sources, and any unique circumstances the school district can verify that exist that would cause the implementation and operation of such a mandate to be cost prohibitive.
The regional superintendent of schools shall review the petition. In accordance with the Open Meetings Act, he or she shall convene a public hearing to hear testimony from the school district and interested community members. The regional superintendent shall, on or before March 15 of each year, inform the school district of his or her decision, along with the reasons why the exemption was granted or denied, in writing. The regional superintendent must also send notification to the State Board of Education detailing which school districts requested an exemption and the results.
If the regional superintendent grants an exemption to the school district, then the school district is relieved from the requirement to establish and implement the mandate in the school or schools granted an exemption for the next school year. If the regional superintendent of schools does not grant an exemption, then the school district shall implement the mandate in accordance with the applicable law or rule by the first student attendance day of the next school year. However, the school district or a resident of the school district may on or before April 15 appeal the decision of the regional superintendent to the State Superintendent of Education. The State Superintendent shall hear appeals on the decisions of regional superintendents of schools no later than May 15 of each year. The State Superintendent shall make a final decision at the conclusion of the hearing on the school district's request for an exemption from the mandate. If the State Superintendent grants an exemption, then the school district is relieved from the requirement to implement a mandate in the school or schools granted an exemption for the next school year. If the State Superintendent does not grant an exemption, then the school district shall implement the mandate in accordance with the applicable law or rule by the first student attendance day of the next school year.
If a school district or private school discontinues or modifies a mandated activity due to lack of full funding from the State, then the school district or private school shall annually maintain and update a list of discontinued or modified mandated activities. The list shall be provided to the State Board of Education upon request.
(c) This Section does not apply to (i) any new statutory or regulatory mandates related to revised learning standards developed through the Common Core State Standards Initiative and assessments developed to align with those standards or actions specified in this State's Phase 2 Race to the Top Grant application if the application is approved by the United States Department of Education or (ii) new statutory or regulatory mandates from the Race to the Top Grant through the federal American Recovery and Reinvestment Act of 2009 imposed on school districts designated as being in the lowest performing 5% of schools within the Race to the Top Grant application.
(d) In any instances in which this Section conflicts with the State Mandates Act, the State Mandates Act shall prevail.
(Source: P.A. 96-1441, eff. 8-20-10.)

(105 ILCS 5/22-65)
Sec. 22-65. (Repealed).
(Source: P.A. 97-813, eff. 7-13-12. Repealed by P.A. 99-30, eff. 7-10-15.)

(105 ILCS 5/22-70)
Sec. 22-70. Enrollment information; children of military personnel. At the time of annual enrollment or at any time during the school year, a school district or a recognized non-public school, except for sectarian non-public schools, serving any of grades kindergarten through 12 shall provide, either on its standard enrollment form or on a separate form, the opportunity for the individual enrolling the student to voluntarily state whether the student has a parent or guardian who is a member of a branch of the armed forces of the United States and who is either deployed to active duty or expects to be deployed to active duty during the school year. Each school district and recognized non-public school shall report this enrollment information as aggregate data to the State Board of Education.
(Source: P.A. 97-505, eff. 8-23-11; 97-813, eff. 7-13-12.)

(105 ILCS 5/22-75)
Sec. 22-75. (Repealed).
(Source: P.A. 98-463, eff. 8-16-13. Repealed by P.A. 99-30, eff. 7-10-15.)

(105 ILCS 5/22-76)
Sec. 22-76. (Repealed).
(Source: P.A. 98-463, eff. 8-16-13. Repealed internally, eff. 9-1-2013.)

(105 ILCS 5/22-77)
Sec. 22-77. (Repealed).
(Source: P.A. 98-861, eff. 8-5-14. Repealed internally, eff. 7-1-14.)

(105 ILCS 5/22-80)
(Text of Section from P.A. 100-309)
Sec. 22-80. Student athletes; concussions and head injuries.
(a) The General Assembly recognizes all of the following:
(1) Concussions are one of the most commonly reported

injuries in children and adolescents who participate in sports and recreational activities. The Centers for Disease Control and Prevention estimates that as many as 3,900,000 sports-related and recreation-related concussions occur in the United States each year. A concussion is caused by a blow or motion to the head or body that causes the brain to move rapidly inside the skull. The risk of catastrophic injuries or death are significant when a concussion or head injury is not properly evaluated and managed.

(2) Concussions are a type of brain injury that can

range from mild to severe and can disrupt the way the brain normally works. Concussions can occur in any organized or unorganized sport or recreational activity and can result from a fall or from players colliding with each other, the ground, or with obstacles. Concussions occur with or without loss of consciousness, but the vast majority of concussions occur without loss of consciousness.

(3) Continuing to play with a concussion or symptoms

of a head injury leaves a young athlete especially vulnerable to greater injury and even death. The General Assembly recognizes that, despite having generally recognized return-to-play standards for concussions and head injuries, some affected youth athletes are prematurely returned to play, resulting in actual or potential physical injury or death to youth athletes in this State.

(4) Student athletes who have sustained a concussion

may need informal or formal accommodations, modifications of curriculum, and monitoring by medical or academic staff until the student is fully recovered. To that end, all schools are encouraged to establish a return-to-learn protocol that is based on peer-reviewed scientific evidence consistent with Centers for Disease Control and Prevention guidelines and conduct baseline testing for student athletes.

(b) In this Section:
"Athletic trainer" means an athletic trainer licensed under the Illinois Athletic Trainers Practice Act who is working under the supervision of a physician.
"Coach" means any volunteer or employee of a school who is responsible for organizing and supervising students to teach them or train them in the fundamental skills of an interscholastic athletic activity. "Coach" refers to both head coaches and assistant coaches.
"Concussion" means a complex pathophysiological process affecting the brain caused by a traumatic physical force or impact to the head or body, which may include temporary or prolonged altered brain function resulting in physical, cognitive, or emotional symptoms or altered sleep patterns and which may or may not involve a loss of consciousness.
"Department" means the Department of Financial and Professional Regulation.
"Game official" means a person who officiates at an interscholastic athletic activity, such as a referee or umpire, including, but not limited to, persons enrolled as game officials by the Illinois High School Association or Illinois Elementary School Association.
"Interscholastic athletic activity" means any organized school-sponsored or school-sanctioned activity for students, generally outside of school instructional hours, under the direction of a coach, athletic director, or band leader, including, but not limited to, baseball, basketball, cheerleading, cross country track, fencing, field hockey, football, golf, gymnastics, ice hockey, lacrosse, marching band, rugby, soccer, skating, softball, swimming and diving, tennis, track (indoor and outdoor), ultimate Frisbee, volleyball, water polo, and wrestling. All interscholastic athletics are deemed to be interscholastic activities.
"Licensed healthcare professional" means a person who has experience with concussion management and who is a nurse, a psychologist who holds a license under the Clinical Psychologist Licensing Act and specializes in the practice of neuropsychology, a physical therapist licensed under the Illinois Physical Therapy Act, an occupational therapist licensed under the Illinois Occupational Therapy Practice Act, a physician assistant, or an athletic trainer.
"Nurse" means a person who is employed by or volunteers at a school and is licensed under the Nurse Practice Act as a registered nurse, practical nurse, or advanced practice nurse.
"Physician" means a physician licensed to practice medicine in all of its branches under the Medical Practice Act of 1987.
"Physician assistant" means a physician assistant licensed under the Physician Assistant Practice Act of 1987.
"School" means any public or private elementary or secondary school, including a charter school.
"Student" means an adolescent or child enrolled in a school.
(c) This Section applies to any interscholastic athletic activity, including practice and competition, sponsored or sanctioned by a school, the Illinois Elementary School Association, or the Illinois High School Association. This Section applies beginning with the 2016-2017 school year.
(d) The governing body of each public or charter school and the appropriate administrative officer of a private school with students enrolled who participate in an interscholastic athletic activity shall appoint or approve a concussion oversight team. Each concussion oversight team shall establish a return-to-play protocol, based on peer-reviewed scientific evidence consistent with Centers for Disease Control and Prevention guidelines, for a student's return to interscholastic athletics practice or competition following a force or impact believed to have caused a concussion. Each concussion oversight team shall also establish a return-to-learn protocol, based on peer-reviewed scientific evidence consistent with Centers for Disease Control and Prevention guidelines, for a student's return to the classroom after that student is believed to have experienced a concussion, whether or not the concussion took place while the student was participating in an interscholastic athletic activity.
Each concussion oversight team must include to the extent practicable at least one physician. If a school employs an athletic trainer, the athletic trainer must be a member of the school concussion oversight team to the extent practicable. If a school employs a nurse, the nurse must be a member of the school concussion oversight team to the extent practicable. At a minimum, a school shall appoint a person who is responsible for implementing and complying with the return-to-play and return-to-learn protocols adopted by the concussion oversight team. At a minimum, a concussion oversight team may be composed of only one person and this person need not be a licensed healthcare professional, but it may not be a coach. A school may appoint other licensed healthcare professionals to serve on the concussion oversight team.
(e) A student may not participate in an interscholastic athletic activity for a school year until the student and the student's parent or guardian or another person with legal authority to make medical decisions for the student have signed a form for that school year that acknowledges receiving and reading written information that explains concussion prevention, symptoms, treatment, and oversight and that includes guidelines for safely resuming participation in an athletic activity following a concussion. The form must be approved by the Illinois High School Association.
(f) A student must be removed from an interscholastic athletics practice or competition immediately if one of the following persons believes the student might have sustained a concussion during the practice or competition:
(1) a coach;
(2) a physician;
(3) a game official;
(4) an athletic trainer;
(5) the student's parent or guardian or another

person with legal authority to make medical decisions for the student;

(6) the student; or
(7) any other person deemed appropriate under the

school's return-to-play protocol.

(g) A student removed from an interscholastic athletics practice or competition under this Section may not be permitted to practice or compete again following the force or impact believed to have caused the concussion until:
(1) the student has been evaluated, using established

medical protocols based on peer-reviewed scientific evidence consistent with Centers for Disease Control and Prevention guidelines, by a treating physician (chosen by the student or the student's parent or guardian or another person with legal authority to make medical decisions for the student), an athletic trainer, an advanced practice nurse, or a physician assistant;

(2) the student has successfully completed each

requirement of the return-to-play protocol established under this Section necessary for the student to return to play;

(3) the student has successfully completed each

requirement of the return-to-learn protocol established under this Section necessary for the student to return to learn;

(4) the treating physician, the athletic trainer, or

the physician assistant has provided a written statement indicating that, in the physician's professional judgment, it is safe for the student to return to play and return to learn or the treating advanced practice nurse has provided a written statement indicating that it is safe for the student to return to play and return to learn; and

(5) the student and the student's parent or guardian

or another person with legal authority to make medical decisions for the student:

(A) have acknowledged that the student has

completed the requirements of the return-to-play and return-to-learn protocols necessary for the student to return to play;

(B) have provided the treating physician's,

athletic trainer's, advanced practice nurse's, or physician assistant's written statement under subdivision (4) of this subsection (g) to the person responsible for compliance with the return-to-play and return-to-learn protocols under this subsection (g) and the person who has supervisory responsibilities under this subsection (g); and

(C) have signed a consent form indicating that

the person signing:

(i) has been informed concerning and consents

to the student participating in returning to play in accordance with the return-to-play and return-to-learn protocols;

(ii) understands the risks associated with

the student returning to play and returning to learn and will comply with any ongoing requirements in the return-to-play and return-to-learn protocols; and

(iii) consents to the disclosure to

appropriate persons, consistent with the federal Health Insurance Portability and Accountability Act of 1996 (Public Law 104-191), of the treating physician's, athletic trainer's, physician assistant's, or advanced practice nurse's written statement under subdivision (4) of this subsection (g) and, if any, the return-to-play and return-to-learn recommendations of the treating physician, the athletic trainer, the physician assistant, or the advanced practice nurse, as the case may be.

A coach of an interscholastic athletics team may not authorize a student's return to play or return to learn.
The district superintendent or the superintendent's designee in the case of a public elementary or secondary school, the chief school administrator or that person's designee in the case of a charter school, or the appropriate administrative officer or that person's designee in the case of a private school shall supervise an athletic trainer or other person responsible for compliance with the return-to-play protocol and shall supervise the person responsible for compliance with the return-to-learn protocol. The person who has supervisory responsibilities under this paragraph may not be a coach of an interscholastic athletics team.
(h)(1) The Illinois High School Association shall approve, for coaches, game officials, and non-licensed healthcare professionals, training courses that provide for not less than 2 hours of training in the subject matter of concussions, including evaluation, prevention, symptoms, risks, and long-term effects. The Association shall maintain an updated list of individuals and organizations authorized by the Association to provide the training.
(2) The following persons must take a training course in accordance with paragraph (4) of this subsection (h) from an authorized training provider at least once every 2 years:
(A) a coach of an interscholastic athletic activity;
(B) a nurse, licensed healthcare professional, or

non-licensed healthcare professional who serves as a member of a concussion oversight team either on a volunteer basis or in his or her capacity as an employee, representative, or agent of a school; and

(C) a game official of an interscholastic athletic

activity.

(3) A physician who serves as a member of a concussion oversight team shall, to the greatest extent practicable, periodically take an appropriate continuing medical education course in the subject matter of concussions.
(4) For purposes of paragraph (2) of this subsection (h):
(A) a coach, game official, or non-licensed

healthcare professional, as the case may be, must take a course described in paragraph (1) of this subsection (h);

(B) an athletic trainer must take a

concussion-related continuing education course from an athletic trainer continuing education sponsor approved by the Department;

(C) a nurse must take a concussion-related continuing

education course from a nurse continuing education sponsor approved by the Department;

(D) a physical therapist must take a

concussion-related continuing education course from a physical therapist continuing education sponsor approved by the Department;

(E) a psychologist must take a concussion-related

continuing education course from a psychologist continuing education sponsor approved by the Department;

(F) an occupational therapist must take a

concussion-related continuing education course from an occupational therapist continuing education sponsor approved by the Department; and

(G) a physician assistant must take a

concussion-related continuing education course from a physician assistant continuing education sponsor approved by the Department.

(5) Each person described in paragraph (2) of this subsection (h) must submit proof of timely completion of an approved course in compliance with paragraph (4) of this subsection (h) to the district superintendent or the superintendent's designee in the case of a public elementary or secondary school, the chief school administrator or that person's designee in the case of a charter school, or the appropriate administrative officer or that person's designee in the case of a private school.
(6) A physician, licensed healthcare professional, or non-licensed healthcare professional who is not in compliance with the training requirements under this subsection (h) may not serve on a concussion oversight team in any capacity.
(7) A person required under this subsection (h) to take a training course in the subject of concussions must complete the training prior to serving on a concussion oversight team in any capacity.
(i) The governing body of each public or charter school and the appropriate administrative officer of a private school with students enrolled who participate in an interscholastic athletic activity shall develop a school-specific emergency action plan for interscholastic athletic activities to address the serious injuries and acute medical conditions in which the condition of the student may deteriorate rapidly. The plan shall include a delineation of roles, methods of communication, available emergency equipment, and access to and a plan for emergency transport. This emergency action plan must be:
(1) in writing;
(2) reviewed by the concussion oversight team;
(3) approved by the district superintendent or the

superintendent's designee in the case of a public elementary or secondary school, the chief school administrator or that person's designee in the case of a charter school, or the appropriate administrative officer or that person's designee in the case of a private school;

(4) distributed to all appropriate personnel;
(5) posted conspicuously at all venues utilized by

the school; and

(6) reviewed annually by all athletic trainers, first

responders, coaches, school nurses, athletic directors, and volunteers for interscholastic athletic activities.

(j) The State Board of Education may adopt rules as necessary to administer this Section.
(Source: P.A. 99-245, eff. 8-3-15; 99-486, eff. 11-20-15; 99-642, eff. 7-28-16; 100-309, eff. 9-1-17.)

(Text of Section from P.A. 100-513)
Sec. 22-80. Student athletes; concussions and head injuries.
(a) The General Assembly recognizes all of the following:
(1) Concussions are one of the most commonly reported

injuries in children and adolescents who participate in sports and recreational activities. The Centers for Disease Control and Prevention estimates that as many as 3,900,000 sports-related and recreation-related concussions occur in the United States each year. A concussion is caused by a blow or motion to the head or body that causes the brain to move rapidly inside the skull. The risk of catastrophic injuries or death are significant when a concussion or head injury is not properly evaluated and managed.

(2) Concussions are a type of brain injury that can

range from mild to severe and can disrupt the way the brain normally works. Concussions can occur in any organized or unorganized sport or recreational activity and can result from a fall or from players colliding with each other, the ground, or with obstacles. Concussions occur with or without loss of consciousness, but the vast majority of concussions occur without loss of consciousness.

(3) Continuing to play with a concussion or symptoms

of a head injury leaves a young athlete especially vulnerable to greater injury and even death. The General Assembly recognizes that, despite having generally recognized return-to-play standards for concussions and head injuries, some affected youth athletes are prematurely returned to play, resulting in actual or potential physical injury or death to youth athletes in this State.

(4) Student athletes who have sustained a concussion

may need informal or formal accommodations, modifications of curriculum, and monitoring by medical or academic staff until the student is fully recovered. To that end, all schools are encouraged to establish a return-to-learn protocol that is based on peer-reviewed scientific evidence consistent with Centers for Disease Control and Prevention guidelines and conduct baseline testing for student athletes.

(b) In this Section:
"Athletic trainer" means an athletic trainer licensed under the Illinois Athletic Trainers Practice Act.
"Coach" means any volunteer or employee of a school who is responsible for organizing and supervising students to teach them or train them in the fundamental skills of an interscholastic athletic activity. "Coach" refers to both head coaches and assistant coaches.
"Concussion" means a complex pathophysiological process affecting the brain caused by a traumatic physical force or impact to the head or body, which may include temporary or prolonged altered brain function resulting in physical, cognitive, or emotional symptoms or altered sleep patterns and which may or may not involve a loss of consciousness.
"Department" means the Department of Financial and Professional Regulation.
"Game official" means a person who officiates at an interscholastic athletic activity, such as a referee or umpire, including, but not limited to, persons enrolled as game officials by the Illinois High School Association or Illinois Elementary School Association.
"Interscholastic athletic activity" means any organized school-sponsored or school-sanctioned activity for students, generally outside of school instructional hours, under the direction of a coach, athletic director, or band leader, including, but not limited to, baseball, basketball, cheerleading, cross country track, fencing, field hockey, football, golf, gymnastics, ice hockey, lacrosse, marching band, rugby, soccer, skating, softball, swimming and diving, tennis, track (indoor and outdoor), ultimate Frisbee, volleyball, water polo, and wrestling. All interscholastic athletics are deemed to be interscholastic activities.
"Licensed healthcare professional" means a person who has experience with concussion management and who is a nurse, a psychologist who holds a license under the Clinical Psychologist Licensing Act and specializes in the practice of neuropsychology, a physical therapist licensed under the Illinois Physical Therapy Act, an occupational therapist licensed under the Illinois Occupational Therapy Practice Act.
"Nurse" means a person who is employed by or volunteers at a school and is licensed under the Nurse Practice Act as a registered nurse, practical nurse, or advanced practice registered nurse.
"Physician" means a physician licensed to practice medicine in all of its branches under the Medical Practice Act of 1987.
"School" means any public or private elementary or secondary school, including a charter school.
"Student" means an adolescent or child enrolled in a school.
(c) This Section applies to any interscholastic athletic activity, including practice and competition, sponsored or sanctioned by a school, the Illinois Elementary School Association, or the Illinois High School Association. This Section applies beginning with the 2016-2017 school year.
(d) The governing body of each public or charter school and the appropriate administrative officer of a private school with students enrolled who participate in an interscholastic athletic activity shall appoint or approve a concussion oversight team. Each concussion oversight team shall establish a return-to-play protocol, based on peer-reviewed scientific evidence consistent with Centers for Disease Control and Prevention guidelines, for a student's return to interscholastic athletics practice or competition following a force or impact believed to have caused a concussion. Each concussion oversight team shall also establish a return-to-learn protocol, based on peer-reviewed scientific evidence consistent with Centers for Disease Control and Prevention guidelines, for a student's return to the classroom after that student is believed to have experienced a concussion, whether or not the concussion took place while the student was participating in an interscholastic athletic activity.
Each concussion oversight team must include to the extent practicable at least one physician. If a school employs an athletic trainer, the athletic trainer must be a member of the school concussion oversight team to the extent practicable. If a school employs a nurse, the nurse must be a member of the school concussion oversight team to the extent practicable. At a minimum, a school shall appoint a person who is responsible for implementing and complying with the return-to-play and return-to-learn protocols adopted by the concussion oversight team. A school may appoint other licensed healthcare professionals to serve on the concussion oversight team.
(e) A student may not participate in an interscholastic athletic activity for a school year until the student and the student's parent or guardian or another person with legal authority to make medical decisions for the student have signed a form for that school year that acknowledges receiving and reading written information that explains concussion prevention, symptoms, treatment, and oversight and that includes guidelines for safely resuming participation in an athletic activity following a concussion. The form must be approved by the Illinois High School Association.
(f) A student must be removed from an interscholastic athletics practice or competition immediately if one of the following persons believes the student might have sustained a concussion during the practice or competition:
(1) a coach;
(2) a physician;
(3) a game official;
(4) an athletic trainer;
(5) the student's parent or guardian or another

person with legal authority to make medical decisions for the student;

(6) the student; or
(7) any other person deemed appropriate under the

school's return-to-play protocol.

(g) A student removed from an interscholastic athletics practice or competition under this Section may not be permitted to practice or compete again following the force or impact believed to have caused the concussion until:
(1) the student has been evaluated, using established

medical protocols based on peer-reviewed scientific evidence consistent with Centers for Disease Control and Prevention guidelines, by a treating physician (chosen by the student or the student's parent or guardian or another person with legal authority to make medical decisions for the student) or an athletic trainer working under the supervision of a physician;

(2) the student has successfully completed each

requirement of the return-to-play protocol established under this Section necessary for the student to return to play;

(3) the student has successfully completed each

requirement of the return-to-learn protocol established under this Section necessary for the student to return to learn;

(4) the treating physician or athletic trainer

working under the supervision of a physician has provided a written statement indicating that, in the physician's professional judgment, it is safe for the student to return to play and return to learn; and

(5) the student and the student's parent or guardian

or another person with legal authority to make medical decisions for the student:

(A) have acknowledged that the student has

completed the requirements of the return-to-play and return-to-learn protocols necessary for the student to return to play;

(B) have provided the treating physician's or

athletic trainer's written statement under subdivision (4) of this subsection (g) to the person responsible for compliance with the return-to-play and return-to-learn protocols under this subsection (g) and the person who has supervisory responsibilities under this subsection (g); and

(C) have signed a consent form indicating that

the person signing:

(i) has been informed concerning and consents

to the student participating in returning to play in accordance with the return-to-play and return-to-learn protocols;

(ii) understands the risks associated with

the student returning to play and returning to learn and will comply with any ongoing requirements in the return-to-play and return-to-learn protocols; and

(iii) consents to the disclosure to

appropriate persons, consistent with the federal Health Insurance Portability and Accountability Act of 1996 (Public Law 104-191), of the treating physician's or athletic trainer's written statement under subdivision (4) of this subsection (g) and, if any, the return-to-play and return-to-learn recommendations of the treating physician or the athletic trainer, as the case may be.

A coach of an interscholastic athletics team may not authorize a student's return to play or return to learn.
The district superintendent or the superintendent's designee in the case of a public elementary or secondary school, the chief school administrator or that person's designee in the case of a charter school, or the appropriate administrative officer or that person's designee in the case of a private school shall supervise an athletic trainer or other person responsible for compliance with the return-to-play protocol and shall supervise the person responsible for compliance with the return-to-learn protocol. The person who has supervisory responsibilities under this paragraph may not be a coach of an interscholastic athletics team.
(h)(1) The Illinois High School Association shall approve, for coaches and game officials of interscholastic athletic activities, training courses that provide for not less than 2 hours of training in the subject matter of concussions, including evaluation, prevention, symptoms, risks, and long-term effects. The Association shall maintain an updated list of individuals and organizations authorized by the Association to provide the training.
(2) The following persons must take a training course in accordance with paragraph (4) of this subsection (h) from an authorized training provider at least once every 2 years:
(A) a coach of an interscholastic athletic activity;
(B) a nurse who serves as a member of a concussion

oversight team and is an employee, representative, or agent of a school;

(C) a game official of an interscholastic athletic

activity; and

(D) a nurse who serves on a volunteer basis as a

member of a concussion oversight team for a school.

(3) A physician who serves as a member of a concussion oversight team shall, to the greatest extent practicable, periodically take an appropriate continuing medical education course in the subject matter of concussions.
(4) For purposes of paragraph (2) of this subsection (h):
(A) a coach or game officials, as the case may be,

must take a course described in paragraph (1) of this subsection (h).

(B) an athletic trainer must take a

concussion-related continuing education course from an athletic trainer continuing education sponsor approved by the Department; and

(C) a nurse must take a course concerning the subject

matter of concussions that has been approved for continuing education credit by the Department.

(5) Each person described in paragraph (2) of this subsection (h) must submit proof of timely completion of an approved course in compliance with paragraph (4) of this subsection (h) to the district superintendent or the superintendent's designee in the case of a public elementary or secondary school, the chief school administrator or that person's designee in the case of a charter school, or the appropriate administrative officer or that person's designee in the case of a private school.
(6) A physician, athletic trainer, or nurse who is not in compliance with the training requirements under this subsection (h) may not serve on a concussion oversight team in any capacity.
(7) A person required under this subsection (h) to take a training course in the subject of concussions must initially complete the training not later than September 1, 2016.
(i) The governing body of each public or charter school and the appropriate administrative officer of a private school with students enrolled who participate in an interscholastic athletic activity shall develop a school-specific emergency action plan for interscholastic athletic activities to address the serious injuries and acute medical conditions in which the condition of the student may deteriorate rapidly. The plan shall include a delineation of roles, methods of communication, available emergency equipment, and access to and a plan for emergency transport. This emergency action plan must be:
(1) in writing;
(2) reviewed by the concussion oversight team;
(3) approved by the district superintendent or the

superintendent's designee in the case of a public elementary or secondary school, the chief school administrator or that person's designee in the case of a charter school, or the appropriate administrative officer or that person's designee in the case of a private school;

(4) distributed to all appropriate personnel;
(5) posted conspicuously at all venues utilized by

the school; and

(6) reviewed annually by all athletic trainers, first

responders, coaches, school nurses, athletic directors, and volunteers for interscholastic athletic activities.

(j) The State Board of Education may adopt rules as necessary to administer this Section.
(Source: P.A. 99-245, eff. 8-3-15; 99-486, eff. 11-20-15; 99-642, eff. 7-28-16; 100-513, eff. 1-1-18.)

(105 ILCS 5/22-81)
Sec. 22-81. Heroin and opioid prevention pilot program. By January 1, 2017, the State Board of Education and the Department of Human Services shall develop and establish a 3-year heroin and opioid drug prevention pilot program that offers educational materials and instruction on heroin and opioid abuse to all school districts in the State for use at their respective public elementary and secondary schools. A school district's participation in the pilot program shall be voluntary. Subject to appropriation, the Department of Human Services shall reimburse a school district that decides to participate in the pilot program for any costs it incurs in connection with its participation in the pilot program. Each school district that participates in the pilot program shall have the discretion to determine which grade levels the school district will instruct under the program.
The pilot program must use effective, research-proven, interactive teaching methods and technologies, and must provide students, parents, and school staff with scientific, social, and emotional learning content to help them understand the risk of drug use. Such learning content must specifically target the dangers of prescription pain medication and heroin abuse. The Department may contract with a health education organization to fulfill the requirements of the pilot program.
The State Board of Education, the Department of Human Services, and any contracted organization shall submit an annual report to the General Assembly that includes: (i) a list of school districts participating in the pilot program; (ii) the grade levels each school district instructs under the pilot program; and (iii) any findings regarding the effectiveness of the pilot program.
(Source: P.A. 99-480, eff. 9-9-15; 99-642, eff. 7-28-16.)

(105 ILCS 5/22-82)
Sec. 22-82. Assessment reporting.
(a) Before the 30th day of each school year, beginning with the 2016-2017 school year, every school district shall report, for each of its schools, all of the following to the State Board of Education, using a form developed by the State Board of Education:
(1) Every reliable assessment that measures a certain

group or subset of students in the same manner with the same potential assessment items; is scored by a non-district entity; is administered either statewide or beyond Illinois, such as assessments available from the Northwest Evaluation Association, Scantron Performance Series assessments, Renaissance Learning's STAR Reading Enterprise assessments, the College Board's SAT, Advanced Placement or International Baccalaureate examinations, or ACT's Educational Planning and Assessment System tests; and will be administered by each school that school year.

(2) The administration window for each of these

assessments.

(3) Which entity is requiring the assessment (State,

school district, network, or principal).

(4) Which grade levels will be taking the assessment.
(5) Which subsets of students, such as English

Learners and special education students, will be taking the assessment.

(6) An estimate of the average time it will take a

student to complete the assessment.

(7) If the results of the assessment are to be used

for purposes other than for guiding instruction, what the results of the assessment will be used for, such as for promotion, course placement, graduation, teacher evaluation, or school performance ratings.

(b) The State Board of Education shall compile the information reported under subsection (a) of this Section for each school year and make that information available to the public. Each school shall also make that information publicly available to the parents and guardians of its students through the school district's Internet website or distribution in paper form.
(c) The State Board of Education may adopt any rules necessary to carry out its responsibilities under this Section.
(Source: P.A. 99-590, eff. 7-22-16.)

(105 ILCS 5/22-83)
Sec. 22-83. Police training academy job training program.
(a) In a county of 175,000 or more inhabitants, any school district with a high school may establish one or more partnerships with a local police department, county sheriff, or police training academy to establish a jobs training program for high school students. The school district shall establish its partnership or partnerships on behalf of all of the high schools in the district; no high school shall establish a partnership for this purpose separate from the school district's partnership under this Section. The jobs training program shall be open to all students, regardless of prior academic history. However, to encourage and maintain successful program participation and partnerships, the school districts and their partner agencies may impose specific program requirements.
(b) The State Board of Education shall track participation and the success of students participating in the jobs training program established under this Section and annually publish a report on its website examining the program and its success.
(Source: P.A. 100-331, eff. 1-1-18.)



Article 23 - School Board Associations

(105 ILCS 5/Art. 23 heading)

(105 ILCS 5/23-1) (from Ch. 122, par. 23-1)
Sec. 23-1. Purpose of article.
This Article has for its purpose the education of school board members as to their duties and responsibilities so as to improve the management of the public schools, through associations of school boards. The activities of any association which complies with this Article are hereby declared to constitute a public purpose.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/23-2) (from Ch. 122, par. 23-2)
Sec. 23-2. Boards may form or join associations.
School boards are authorized to form, join and provide for the expenses of associations of Illinois school boards formed for the purpose of conducting county or regional school board institutes and otherwise disseminating and interchanging information regarding school board problems, duties and responsibilities, provided such associations comply with the requirements of this Article.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/23-3) (from Ch. 122, par. 23-3)
Sec. 23-3. Filing copy of constitution, by-laws and amendments.
Within 30 days after the adoption by any such association of its constitution or by-laws or any amendment thereto, it shall file a copy thereof, certified by its president and executive director, with the Governor, the Superintendent of Public Instruction and the county superintendent of schools of each county in which it has any membership.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/23-4) (from Ch. 122, par. 23-4)
Sec. 23-4. Election of officers and governing body.
The constitution or by-laws of any such association shall provide for the election of its officers and governing body at an annual meeting of the association, or in some other manner which will insure that all member boards have an equal opportunity to participate in the election.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/23-5) (from Ch. 122, par. 23-5)
Sec. 23-5. Membership.
Any such association shall admit to its membership any school board whose district lies wholly or in part within the area covered by the association.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/23-6) (from Ch. 122, par. 23-6)
Sec. 23-6. Annual report. Each association shall make an annual report within 60 days after the close of its fiscal year to the Governor, the State Board of Education and the regional superintendent of schools of each region in which it has members, setting forth the activities of the association for the preceding fiscal year, the institutes held, the subjects discussed, and the attendance, and shall furnish the Governor, the State Board of Education and such regional superintendents with copies of all publications sent to its members.
(Source: P.A. 81-1508.)

(105 ILCS 5/23-7) (from Ch. 122, par. 23-7)
Sec. 23-7. Compensation and expenses.
No school board member shall receive any compensation for service rendered to any such association, whether as an officer or otherwise, but shall be entitled to reimbursement for expenses actually incurred in the work of such association.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/23-8) (from Ch. 122, par. 23-8)
Sec. 23-8. Powers and duties.
Each association shall perform such duties and exercise such powers as if it were a state institution for the purposes of Article 16 of the "Illinois Pension Code", approved March 18, 1963, as amended.
(Source: Laws 1965, p. 3746.)



Article 24 - Employment of Teachers--Tenure--Duties of Teachers

(105 ILCS 5/Art. 24 heading)

(105 ILCS 5/24-1) (from Ch. 122, par. 24-1)
Sec. 24-1. Appointment-Salaries-Payment-School month-School term.) School boards shall appoint all teachers, determine qualifications of employment and fix the amount of their salaries subject to limitation set forth in this Act. They shall pay the wages of teachers monthly, subject, however, to the provisions of Section 24-21. The school month shall be the same as the calendar month but by resolution the school board may adopt for its use a month of 20 days, including holidays. The school term shall consist of at least the minimum number of pupil attendance days required by Section 10-19, any additional legal school holidays, days of teachers' institutes, or equivalent professional educational experiences, and one or two days at the beginning of the school term when used as a teachers' workshop.
(Source: P.A. 80-249.)

(105 ILCS 5/24-1.1) (from Ch. 122, par. 24-1.1)
Sec. 24-1.1. Employment of public school employees by nonpublic schools. Employees of public schools may be employed on a part-time or temporary basis by private or parochial schools, providing that such employment is in no way connected with or subsidized by their public school employment, and provided further that such private or parochial employment does not conflict or interfere with an employee's public school duties.
(Source: P.A. 80-287.)

(105 ILCS 5/24-1.5)
Sec. 24-1.5. New or vacant teaching positions. A school district's selection of a candidate for a new or vacant teaching position not otherwise required to be filled pursuant to Section 24-12 of this Code must be based upon the consideration of factors that include without limitation certifications, qualifications, merit and ability (including performance evaluations, if available), and relevant experience, provided that the length of continuing service with the school district must not be considered as a factor, unless all other factors are determined by the school district to be equal. A school district's decision to select a particular candidate to fill a new or vacant position is not subject to review under grievance resolution procedures adopted pursuant to subsection (c) of Section 10 of the Illinois Educational Labor Relations Act, provided that, in making such a decision, the district does not fail to adhere to procedural requirements in a collective bargaining agreement relating to the filling of new or vacant teaching positions. Provisions regarding the filling of new and vacant positions in a collective bargaining agreement between a school district and the exclusive bargaining representative of its teachers in existence on the effective date of this amendatory Act of the 97th General Assembly shall remain in full force and effect for the term of the agreement, unless terminated by mutual agreement.
Nothing in this amendatory Act of the 97th General Assembly (i) limits or otherwise impacts school districts' management right to hire new employees, (ii) affects what currently is or may be a mandatory subject of bargaining under the Illinois Educational Labor Relations Act, or (iii) creates a statutory cause of action for a candidate or a candidate's representative to challenge a school district's selection decision based on the school district's failure to adhere to the requirements of this Section.
(Source: P.A. 97-8, eff. 6-13-11.)

(105 ILCS 5/24-2) (from Ch. 122, par. 24-2)
Sec. 24-2. Holidays.
(a) Teachers shall not be required to teach on Saturdays, nor, except as provided in subsection (b) of this Section, shall teachers or other school employees, other than noncertificated school employees whose presence is necessary because of an emergency or for the continued operation and maintenance of school facilities or property, be required to work on legal school holidays, which are January 1, New Year's Day; the third Monday in January, the Birthday of Dr. Martin Luther King, Jr.; February 12, the Birthday of President Abraham Lincoln; the first Monday in March (to be known as Casimir Pulaski's birthday); Good Friday; the day designated as Memorial Day by federal law; July 4, Independence Day; the first Monday in September, Labor Day; the second Monday in October, Columbus Day; November 11, Veterans' Day; the Thursday in November commonly called Thanksgiving Day; and December 25, Christmas Day. School boards may grant special holidays whenever in their judgment such action is advisable. No deduction shall be made from the time or compensation of a school employee on account of any legal or special holiday.
(b) A school board or other entity eligible to apply for waivers and modifications under Section 2-3.25g of this Code is authorized to hold school or schedule teachers' institutes, parent-teacher conferences, or staff development on the third Monday in January (the Birthday of Dr. Martin Luther King, Jr.); February 12 (the Birthday of President Abraham Lincoln); the first Monday in March (known as Casimir Pulaski's birthday); the second Monday in October (Columbus Day); and November 11 (Veterans' Day), provided that:
(1) the person or persons honored by the holiday are

recognized through instructional activities conducted on that day or, if the day is not used for student attendance, on the first school day preceding or following that day; and

(2) the entity that chooses to exercise this

authority first holds a public hearing about the proposal. The entity shall provide notice preceding the public hearing to both educators and parents. The notice shall set forth the time, date, and place of the hearing, describe the proposal, and indicate that the entity will take testimony from educators and parents about the proposal.

(c) Commemorative holidays, which recognize specified patriotic, civic, cultural or historical persons, activities, or events, are regular school days. Commemorative holidays are: January 28 (to be known as Christa McAuliffe Day and observed as a commemoration of space exploration), February 15 (the birthday of Susan B. Anthony), March 29 (Viet Nam War Veterans' Day), September 11 (September 11th Day of Remembrance), the school day immediately preceding Veterans' Day (Korean War Veterans' Day), October 1 (Recycling Day), October 7 (Iraq and Afghanistan Veterans Remembrance Day), December 7 (Pearl Harbor Veterans' Day), and any day so appointed by the President or Governor. School boards may establish commemorative holidays whenever in their judgment such action is advisable. School boards shall include instruction relative to commemorated persons, activities, or events on the commemorative holiday or at any other time during the school year and at any point in the curriculum when such instruction may be deemed appropriate. The State Board of Education shall prepare and make available to school boards instructional materials relative to commemorated persons, activities, or events which may be used by school boards in conjunction with any instruction provided pursuant to this paragraph.
(d) City of Chicago School District 299 shall observe March 4 of each year as a commemorative holiday. This holiday shall be known as Mayors' Day which shall be a day to commemorate and be reminded of the past Chief Executive Officers of the City of Chicago, and in particular the late Mayor Richard J. Daley and the late Mayor Harold Washington. If March 4 falls on a Saturday or Sunday, Mayors' Day shall be observed on the following Monday.
(Source: P.A. 98-156, eff. 8-2-13.)

(105 ILCS 5/24-3) (from Ch. 122, par. 24-3)
Sec. 24-3. Attendance at teachers' institute. The days in any school year spent by a teacher or educational support personnel during the term time spent in attendance upon a teachers' institute or equivalent professional educational experiences held under the direction of the county superintendent of schools shall be considered time expended in the service of the district and no deduction of wages shall be made for such attendance. The board may make a pro-rata deduction from the salary of any teacher or educational support personnel who fail or refuse to attend such institute, unless, in the case of educational support personnel, they are exempt from attending. The boards shall close the schools for county institute.
(Source: P.A. 97-525, eff. 1-1-12.)

(105 ILCS 5/24-4) (from Ch. 122, par. 24-4)
Sec. 24-4. The color, race, sex, nationality, religion or religious affiliation of any applicant seeking employment either as a superintendent, principal, teacher or otherwise in the public elementary or high schools, shall not be considered either a qualification or disqualification for any such employment. Nor shall color, race, sex, nationality, religion or religious affiliation be considered in assigning any person to an office or position or to any school in the school system. If any member of a school board, superintendent, principal or other school officer violates the foregoing provision or directly or indirectly requires, asks or seeks information concerning the color, race, sex, nationality, religion or religious affiliation of any person in connection with his employment or assignment, or if any person, agency, bureau, corporation or association employed or maintained to obtain or aid in obtaining employment of the kind described, directly or indirectly requires, asks, seeks, indicates or transmits orally or in writing information concerning the color, race, sex, nationality, religion or religious affiliation of an applicant for such employment, with the intent to influence such appointment, he shall be liable to a penalty of not less than $100 nor more than $500, to be recovered by the person aggrieved thereby in any court of competent jurisdiction, and he shall be guilty of a Class B misdemeanor.
(Source: P.A. 81-1509.)

(105 ILCS 5/24-4.1) (from Ch. 122, par. 24-4.1)
Sec. 24-4.1. Residence requirements.) Residency within any school district shall not be considered in determining the employment or the compensation of a teacher or whether to retain, promote, assign or transfer that teacher.
(Source: P.A. 82-381.)

(105 ILCS 5/24-5) (from Ch. 122, par. 24-5)
Sec. 24-5. Physical fitness and professional growth.
(a) In this Section, "employee" means any employee of a school district, a student teacher, an employee of a contractor that provides services to students or in schools, or any other individual subject to the requirements of Section 10-21.9 or 34-18.5 of this Code.
(b) School boards shall require of new employees evidence of physical fitness to perform duties assigned and freedom from communicable disease. Such evidence shall consist of a physical examination by a physician licensed in Illinois or any other state to practice medicine and surgery in all its branches, a licensed advanced practice registered nurse, or a licensed physician assistant not more than 90 days preceding time of presentation to the board, and the cost of such examination shall rest with the employee. A new or existing employee may be subject to additional health examinations, including screening for tuberculosis, as required by rules adopted by the Department of Public Health or by order of a local public health official. The board may from time to time require an examination of any employee by a physician licensed in Illinois to practice medicine and surgery in all its branches, a licensed advanced practice registered nurse, or a licensed physician assistant and shall pay the expenses thereof from school funds.
(c) School boards may require teachers in their employ to furnish from time to time evidence of continued professional growth.
(Source: P.A. 99-173, eff. 7-29-15; 100-513, eff. 1-1-18.)

(105 ILCS 5/24-6)
Sec. 24-6. Sick leave. The school boards of all school districts, including special charter districts, but not including school districts in municipalities of 500,000 or more, shall grant their full-time teachers, and also shall grant such of their other employees as are eligible to participate in the Illinois Municipal Retirement Fund under the "600-Hour Standard" established, or under such other eligibility participation standard as may from time to time be established, by rules and regulations now or hereafter promulgated by the Board of that Fund under Section 7-198 of the Illinois Pension Code, as now or hereafter amended, sick leave provisions not less in amount than 10 days at full pay in each school year. If any such teacher or employee does not use the full amount of annual leave thus allowed, the unused amount shall be allowed to accumulate to a minimum available leave of 180 days at full pay, including the leave of the current year. Sick leave shall be interpreted to mean personal illness, quarantine at home, serious illness or death in the immediate family or household, or birth, adoption, or placement for adoption. The school board may require a certificate from a physician licensed in Illinois to practice medicine and surgery in all its branches, a chiropractic physician licensed under the Medical Practice Act of 1987, a licensed advanced practice registered nurse, a licensed physician assistant, or, if the treatment is by prayer or spiritual means, a spiritual adviser or practitioner of the teacher's or employee's faith as a basis for pay during leave after an absence of 3 days for personal illness or 30 days for birth or as the school board may deem necessary in other cases. If the school board does require a certificate as a basis for pay during leave of less than 3 days for personal illness, the school board shall pay, from school funds, the expenses incurred by the teachers or other employees in obtaining the certificate. For paid leave for adoption or placement for adoption, the school board may require that the teacher or other employee provide evidence that the formal adoption process is underway, and such leave is limited to 30 days unless a longer leave has been negotiated with the exclusive bargaining representative.
If, by reason of any change in the boundaries of school districts, or by reason of the creation of a new school district, the employment of a teacher is transferred to a new or different board, the accumulated sick leave of such teacher is not thereby lost, but is transferred to such new or different district.
For purposes of this Section, "immediate family" shall include parents, spouse, brothers, sisters, children, grandparents, grandchildren, parents-in-law, brothers-in-law, sisters-in-law, and legal guardians.
(Source: P.A. 99-173, eff. 7-29-15; 100-513, eff. 1-1-18.)

(105 ILCS 5/24-6.1) (from Ch. 122, par. 24-6.1)
Sec. 24-6.1. Sabbatical leave. Every school board may grant a sabbatical leave of absence to a teacher, principal or superintendent performing contractual continued service, for a period of at least 4 school months but not in excess of one school term, for resident study, research, travel or other purposes designed to improve the school system. The grant of a sabbatical leave by a school board shall constitute a finding that the leave is deemed to benefit the school system by improving the quality and level of experience of the teaching force.
This leave may be granted after completion of at least 6 years of satisfactory service as a full time teacher, principal or superintendent and may again be granted after completion of a subsequent period of 6 years of such service. However, 2 sabbatical leaves, each consisting of at least 4 months but totaling no more than the equivalent of one school year, may be granted within a 6 year period. A leave granted for a period of one school year or less shall bar a further sabbatical leave until completion of 6 years additional satisfactory service, except that 2 leaves which total no more than the equivalent of one school year shall bar a further sabbatical leave only until the completion of 6 years additional satisfactory service following the completion of the first such leave. The leave shall be conditional upon a plan for resident study, research, travel or other activities proposed by the applicant and deemed by the board to benefit the school system, which plan shall be approved by the board and not thereafter modified without the approval of the board.
Before a leave is granted pursuant to this Section, the applicant shall agree in writing that if at the expiration of such leave he does not return to and perform contractual continued service in the district for at least one school year after his return, all sums of money received from the board during his sabbatical leave will be refunded to the board unless such return and performance is prevented by illness or incapacity.
During absence pursuant to such leave, such teacher, principal or superintendent shall receive the same basic salary as if in actual service, except that there may be deducted therefrom an amount equivalent to the amount payable for substitute service. However, such salary after deduction for substitute service shall in no case be less than the minimum provided by Section 24-8 of this Act or 1/2 of the basic salary, whichever is greater. The person on leave shall not engage in any activity for which salary or compensation is paid unless the activity is directly related to the purpose for which the leave is granted and is approved by the board. A sabbatical leave may be granted to enable the applicant, if otherwise eligible, to accept scholarships for study or research. Unless justified by illness or incapacity, failure of any person granted a leave under this Section to devote the entire period to the purposes for which the leave was granted shall constitute a cause for removal from teaching service.
Upon expiration of a leave granted pursuant to this Section, and upon presentation of evidence satisfactory to the board showing compliance with the conditions of the leave, the teacher, principal or superintendent shall be returned to a position equivalent to that formerly occupied. The contractual continued service status of the person on sabbatical leave shall not be affected.
Absence during a leave granted pursuant to this Section shall not be construed as a discontinuance of service for any purpose, including progression on the salary schedule if one is in effect in the district. The board shall pay the contribution to the Teachers' Retirement System required of the person on leave computed on the annual full-time salary rate under which the member last received earnings immediately prior to the leave or a proportionate part of such rate for a partial year of sabbatical leave credit.
This Section in no way limits the power of the board to grant leaves for other purposes.
(Source: P.A. 83-186.)

(105 ILCS 5/24-6.2) (from Ch. 122, par. 24-6.2)
Sec. 24-6.2. Association president leave. Each school board shall grant paid leaves of absence to the local association president of a state teacher association that is an exclusive bargaining agent in the district, or his or her teacher designee, for the purpose of attending meetings, workshops or seminars designated by the State Board of Education, the regional superintendent of schools, the general superintendent of schools in a school district subject to the provisions of Article 34, or the superintendent of schools in any school district having a population of less than 500,000 inhabitants to deal with issues arising from the education reform legislation of the 84th General Assembly.
(Source: P.A. 84-1401.)

(105 ILCS 5/24-6.3) (from Ch. 122, par. 24-6.3)
Sec. 24-6.3. Retirement trustee leave.
(a) Each school board employing a teacher who is an elected trustee of the Teachers' Retirement System of the State of Illinois shall make available to the elected trustee at least 20 days of paid leave of absence per year for the purpose of attending meetings of the System's Board of Trustees, committee meetings of such Board, and seminars regarding issues for which such Board is responsible. The Teachers' Retirement System of the State of Illinois shall reimburse affected school districts for the actual cost of hiring a substitute teacher during such leaves of absence.
(b) Each school board employing an employee who is an elected trustee of the Illinois Municipal Retirement Fund shall make available to the elected trustee at least 20 days of paid leave of absence per year for the purpose of attending meetings of the Fund's Board of Trustees, committee meetings of the Board of Trustees, and seminars regarding issues for which the Board of Trustees is responsible. The Illinois Municipal Retirement Fund may reimburse affected school districts for the actual cost of hiring a substitute employee during such leaves of absence.
(Source: P.A. 96-357, eff. 8-13-09.)

(105 ILCS 5/24-7) (from Ch. 122, par. 24-7)
Sec. 24-7. Discrimination on account of sex.
In fixing salaries of certificated employees school boards shall make no discrimination on account of sex.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/24-8) (from Ch. 122, par. 24-8)
Sec. 24-8. Minimum salary. In fixing the salaries of teachers, school boards shall pay those who serve on a full-time basis not less than a rate for the school year that is based upon training completed in a recognized institution of higher learning, as follows: for the school year beginning July 1, 1980 and thereafter, less than a bachelor's degree, $9,000; 120 semester hours or more and a bachelor's degree, $10,000; 150 semester hours or more and a master's degree, $11,000.
Based upon previous public school experience in this State or any other State, territory, dependency or possession of the United States, or in schools operated by or under the auspices of the United States, teachers who serve on a full-time basis shall have their salaries increased to at least the following amounts above the starting salary for a teacher in such district in the same classification: with less than a bachelor's degree, $750 after 5 years; with 120 semester hours or more and a bachelor's degree, $1,000 after 5 years and $1,600 after 8 years; with 150 semester hours or more and a master's degree, $1,250 after 5 years, $2,000 after 8 years and $2,750 after 13 years.
For the purpose of this Section a teacher's salary shall include any amount paid by the school district on behalf of the teacher, as teacher contributions, to the Teachers' Retirement System of the State of Illinois.
If a school board establishes a schedule for teachers' salaries based on education and experience, not inconsistent with this Section, all certificated nurses employed by that board shall be paid in accordance with the provisions of such schedule.
For purposes of this Section, a teacher who submits a certificate of completion to the school office prior to the first day of the school term shall be considered to have the degree stated in such certificate.
(Source: P.A. 83-913.)

(105 ILCS 5/24-9) (from Ch. 122, par. 24-9)
Sec. 24-9. Teachers duty free lunch period.
Every teacher in any school house where 2 or more teachers are employed whose duties require attendance at the school for 4 or more clock hours in any school day shall be entitled to and be allowed a duty free lunch period equal to the regular local school lunch period but not less than 30 minutes in each school day.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/24-11) (from Ch. 122, par. 24-11)
Sec. 24-11. Boards of Education - Boards of School Inspectors - Contractual continued service.
(a) As used in this and the succeeding Sections of this Article:
"Teacher" means any or all school district employees regularly required to be certified under laws relating to the certification of teachers.
"Board" means board of directors, board of education, or board of school inspectors, as the case may be.
"School term" means that portion of the school year, July 1 to the following June 30, when school is in actual session.
"Program" means a program of a special education joint agreement.
"Program of a special education joint agreement" means instructional, consultative, supervisory, administrative, diagnostic, and related services that are managed by a special educational joint agreement designed to service 2 or more school districts that are members of the joint agreement.
"PERA implementation date" means the implementation date of an evaluation system for teachers as specified by Section 24A-2.5 of this Code for all schools within a school district or all programs of a special education joint agreement.
(b) This Section and Sections 24-12 through 24-16 of this Article apply only to school districts having less than 500,000 inhabitants.
(c) Any teacher who is first employed as a full-time teacher in a school district or program prior to the PERA implementation date and who is employed in that district or program for a probationary period of 4 consecutive school terms shall enter upon contractual continued service in the district or in all of the programs that the teacher is legally qualified to hold, unless the teacher is given written notice of dismissal by certified mail, return receipt requested, by the employing board at least 45 days before the end of any school term within such period.
(d) For any teacher who is first employed as a full-time teacher in a school district or program on or after the PERA implementation date, the probationary period shall be one of the following periods, based upon the teacher's school terms of service and performance, before the teacher shall enter upon contractual continued service in the district or in all of the programs that the teacher is legally qualified to hold, unless the teacher is given written notice of dismissal by certified mail, return receipt requested, by the employing board at least 45 days before the end of any school term within such period:
(1) 4 consecutive school terms of service in which

the teacher receives overall annual evaluation ratings of at least "Proficient" in the last school term and at least "Proficient" in either the second or third school term;

(2) 3 consecutive school terms of service in which

the teacher receives 3 overall annual evaluations of "Excellent"; or

(3) 2 consecutive school terms of service in which

the teacher receives 2 overall annual evaluations of "Excellent" service, but only if the teacher (i) previously attained contractual continued service in a different school district or program in this State, (ii) voluntarily departed or was honorably dismissed from that school district or program in the school term immediately prior to the teacher's first school term of service applicable to the attainment of contractual continued service under this subdivision (3), and (iii) received, in his or her 2 most recent overall annual or biennial evaluations from the prior school district or program, ratings of at least "Proficient", with both such ratings occurring after the school district's or program's PERA implementation date. For a teacher to attain contractual continued service under this subdivision (3), the teacher shall provide official copies of his or her 2 most recent overall annual or biennial evaluations from the prior school district or program to the new school district or program within 60 days from the teacher's first day of service with the new school district or program. The prior school district or program must provide the teacher with official copies of his or her 2 most recent overall annual or biennial evaluations within 14 days after the teacher's request. If a teacher has requested such official copies prior to 45 days after the teacher's first day of service with the new school district or program and the teacher's prior school district or program fails to provide the teacher with the official copies required under this subdivision (3), then the time period for the teacher to submit the official copies to his or her new school district or program must be extended until 14 days after receipt of such copies from the prior school district or program. If the prior school district or program fails to provide the teacher with the official copies required under this subdivision (3) within 90 days from the teacher's first day of service with the new school district or program, then the new school district or program shall rely upon the teacher's own copies of his or her evaluations for purposes of this subdivision (3).

If the teacher does not receive overall annual evaluations of "Excellent" in the school terms necessary for eligibility to achieve accelerated contractual continued service in subdivisions (2) and (3) of this subsection (d), the teacher shall be eligible for contractual continued service pursuant to subdivision (1) of this subsection (d). If, at the conclusion of 4 consecutive school terms of service that count toward attainment of contractual continued service, the teacher's performance does not qualify the teacher for contractual continued service under subdivision (1) of this subsection (d), then the teacher shall not enter upon contractual continued service and shall be dismissed. If a performance evaluation is not conducted for any school term when such evaluation is required to be conducted under Section 24A-5 of this Code, then the teacher's performance evaluation rating for such school term for purposes of determining the attainment of contractual continued service shall be deemed "Proficient".
(e) For the purposes of determining contractual continued service, a school term shall be counted only toward attainment of contractual continued service if the teacher actually teaches or is otherwise present and participating in the district's or program's educational program for 120 days or more, provided that the days of leave under the federal Family Medical Leave Act that the teacher is required to take until the end of the school term shall be considered days of teaching or participation in the district's or program's educational program. A school term that is not counted toward attainment of contractual continued service shall not be considered a break in service for purposes of determining whether a teacher has been employed for 4 consecutive school terms, provided that the teacher actually teaches or is otherwise present and participating in the district's or program's educational program in the following school term.
(f) If the employing board determines to dismiss the teacher in the last year of the probationary period as provided in subsection (c) of this Section or subdivision (1) or (2) of subsection (d) of this Section, but not subdivision (3) of subsection (d) of this Section, the written notice of dismissal provided by the employing board must contain specific reasons for dismissal. Any full-time teacher who does not receive written notice from the employing board at least 45 days before the end of any school term as provided in this Section and whose performance does not require dismissal after the fourth probationary year pursuant to subsection (d) of this Section shall be re-employed for the following school term.
(g) Contractual continued service shall continue in effect the terms and provisions of the contract with the teacher during the last school term of the probationary period, subject to this Act and the lawful regulations of the employing board. This Section and succeeding Sections do not modify any existing power of the board except with respect to the procedure of the discharge of a teacher and reductions in salary as hereinafter provided. Contractual continued service status shall not restrict the power of the board to transfer a teacher to a position which the teacher is qualified to fill or to make such salary adjustments as it deems desirable, but unless reductions in salary are uniform or based upon some reasonable classification, any teacher whose salary is reduced shall be entitled to a notice and a hearing as hereinafter provided in the case of certain dismissals or removals.
(h) If, by reason of any change in the boundaries of school districts or by reason of the creation of a new school district, the position held by any teacher having a contractual continued service status is transferred from one board to the control of a new or different board, then the contractual continued service status of the teacher is not thereby lost, and such new or different board is subject to this Code with respect to the teacher in the same manner as if the teacher were its employee and had been its employee during the time the teacher was actually employed by the board from whose control the position was transferred.
(i) The employment of any teacher in a program of a special education joint agreement established under Section 3-15.14, 10-22.31 or 10-22.31a shall be governed by this and succeeding Sections of this Article. For purposes of attaining and maintaining contractual continued service and computing length of continuing service as referred to in this Section and Section 24-12, employment in a special educational joint program shall be deemed a continuation of all previous certificated employment of such teacher for such joint agreement whether the employer of the teacher was the joint agreement, the regional superintendent, or one of the participating districts in the joint agreement.
(j) For any teacher employed after July 1, 1987 as a full-time teacher in a program of a special education joint agreement, whether the program is operated by the joint agreement or a member district on behalf of the joint agreement, in the event of a reduction in the number of programs or positions in the joint agreement in which the notice of dismissal is provided on or before the end of the 2010-2011 school term, the teacher in contractual continued service is eligible for employment in the joint agreement programs for which the teacher is legally qualified in order of greater length of continuing service in the joint agreement, unless an alternative method of determining the sequence of dismissal is established in a collective bargaining agreement. For any teacher employed after July 1, 1987 as a full-time teacher in a program of a special education joint agreement, whether the program is operated by the joint agreement or a member district on behalf of the joint agreement, in the event of a reduction in the number of programs or positions in the joint agreement in which the notice of dismissal is provided during the 2011-2012 school term or a subsequent school term, the teacher shall be included on the honorable dismissal lists of all joint agreement programs for positions for which the teacher is qualified and is eligible for employment in such programs in accordance with subsections (b) and (c) of Section 24-12 of this Code and the applicable honorable dismissal policies of the joint agreement.
(k) For any teacher employed after July 1, 1987 as a full-time teacher in a program of a special education joint agreement, whether the program is operated by the joint agreement or a member district on behalf of the joint agreement, in the event of the dissolution of a joint agreement, in which the notice to teachers of the dissolution is provided during the 2010-2011 school term, the teacher in contractual continued service who is legally qualified shall be assigned to any comparable position in a member district currently held by a teacher who has not entered upon contractual continued service or held by a teacher who has entered upon contractual continued service with a shorter length of contractual continued service. Any teacher employed after July 1, 1987 as a full-time teacher in a program of a special education joint agreement, whether the program is operated by the joint agreement or a member district on behalf of the joint agreement, in the event of the dissolution of a joint agreement in which the notice to teachers of the dissolution is provided during the 2011-2012 school term or a subsequent school term, the teacher who is qualified shall be included on the order of honorable dismissal lists of each member district and shall be assigned to any comparable position in any such district in accordance with subsections (b) and (c) of Section 24-12 of this Code and the applicable honorable dismissal policies of each member district.
(l) The governing board of the joint agreement, or the administrative district, if so authorized by the articles of agreement of the joint agreement, rather than the board of education of a school district, may carry out employment and termination actions including dismissals under this Section and Section 24-12.
(m) The employment of any teacher in a special education program authorized by Section 14-1.01 through 14-14.01, or a joint educational program established under Section 10-22.31a, shall be under this and the succeeding Sections of this Article, and such employment shall be deemed a continuation of the previous employment of such teacher in any of the participating districts, regardless of the participation of other districts in the program.
(n) Any teacher employed as a full-time teacher in a special education program prior to September 23, 1987 in which 2 or more school districts participate for a probationary period of 2 consecutive years shall enter upon contractual continued service in each of the participating districts, subject to this and the succeeding Sections of this Article, and, notwithstanding Section 24-1.5 of this Code, in the event of the termination of the program shall be eligible for any vacant position in any of such districts for which such teacher is qualified.
(Source: P.A. 97-8, eff. 6-13-11; 98-513, eff. 1-1-14.)

(105 ILCS 5/24-12) (from Ch. 122, par. 24-12)
Sec. 24-12. Removal or dismissal of teachers in contractual continued service.
(a) This subsection (a) applies only to honorable dismissals and recalls in which the notice of dismissal is provided on or before the end of the 2010-2011 school term. If a teacher in contractual continued service is removed or dismissed as a result of a decision of the board to decrease the number of teachers employed by the board or to discontinue some particular type of teaching service, written notice shall be mailed to the teacher and also given the teacher either by certified mail, return receipt requested or personal delivery with receipt at least 60 days before the end of the school term, together with a statement of honorable dismissal and the reason therefor, and in all such cases the board shall first remove or dismiss all teachers who have not entered upon contractual continued service before removing or dismissing any teacher who has entered upon contractual continued service and who is legally qualified to hold a position currently held by a teacher who has not entered upon contractual continued service.
As between teachers who have entered upon contractual continued service, the teacher or teachers with the shorter length of continuing service with the district shall be dismissed first unless an alternative method of determining the sequence of dismissal is established in a collective bargaining agreement or contract between the board and a professional faculty members' organization and except that this provision shall not impair the operation of any affirmative action program in the district, regardless of whether it exists by operation of law or is conducted on a voluntary basis by the board. Any teacher dismissed as a result of such decrease or discontinuance shall be paid all earned compensation on or before the third business day following the last day of pupil attendance in the regular school term.
If the board has any vacancies for the following school term or within one calendar year from the beginning of the following school term, the positions thereby becoming available shall be tendered to the teachers so removed or dismissed so far as they are legally qualified to hold such positions; provided, however, that if the number of honorable dismissal notices based on economic necessity exceeds 15% of the number of full time equivalent positions filled by certified employees (excluding principals and administrative personnel) during the preceding school year, then if the board has any vacancies for the following school term or within 2 calendar years from the beginning of the following school term, the positions so becoming available shall be tendered to the teachers who were so notified and removed or dismissed whenever they are legally qualified to hold such positions. Each board shall, in consultation with any exclusive employee representatives, each year establish a list, categorized by positions, showing the length of continuing service of each teacher who is qualified to hold any such positions, unless an alternative method of determining a sequence of dismissal is established as provided for in this Section, in which case a list shall be made in accordance with the alternative method. Copies of the list shall be distributed to the exclusive employee representative on or before February 1 of each year. Whenever the number of honorable dismissal notices based upon economic necessity exceeds 5, or 150% of the average number of teachers honorably dismissed in the preceding 3 years, whichever is more, then the board also shall hold a public hearing on the question of the dismissals. Following the hearing and board review the action to approve any such reduction shall require a majority vote of the board members.
(b) This subsection (b) applies only to honorable dismissals and recalls in which the notice of dismissal is provided during the 2011-2012 school term or a subsequent school term. If any teacher, whether or not in contractual continued service, is removed or dismissed as a result of a decision of a school board to decrease the number of teachers employed by the board, a decision of a school board to discontinue some particular type of teaching service, or a reduction in the number of programs or positions in a special education joint agreement, then written notice must be mailed to the teacher and also given to the teacher either by certified mail, return receipt requested, or personal delivery with receipt at least 45 days before the end of the school term, together with a statement of honorable dismissal and the reason therefor, and in all such cases the sequence of dismissal shall occur in accordance with this subsection (b); except that this subsection (b) shall not impair the operation of any affirmative action program in the school district, regardless of whether it exists by operation of law or is conducted on a voluntary basis by the board.
Each teacher must be categorized into one or more positions for which the teacher is qualified to hold, based upon legal qualifications and any other qualifications established in a district or joint agreement job description, on or before the May 10 prior to the school year during which the sequence of dismissal is determined. Within each position and subject to agreements made by the joint committee on honorable dismissals that are authorized by subsection (c) of this Section, the school district or joint agreement must establish 4 groupings of teachers qualified to hold the position as follows:
(1) Grouping one shall consist of each teacher who is

not in contractual continued service and who (i) has not received a performance evaluation rating, (ii) is employed for one school term or less to replace a teacher on leave, or (iii) is employed on a part-time basis. "Part-time basis" for the purposes of this subsection (b) means a teacher who is employed to teach less than a full-day, teacher workload or less than 5 days of the normal student attendance week, unless otherwise provided for in a collective bargaining agreement between the district and the exclusive representative of the district's teachers. For the purposes of this Section, a teacher (A) who is employed as a full-time teacher but who actually teaches or is otherwise present and participating in the district's educational program for less than a school term or (B) who, in the immediately previous school term, was employed on a full-time basis and actually taught or was otherwise present and participated in the district's educational program for 120 days or more is not considered employed on a part-time basis.

(2) Grouping 2 shall consist of each teacher with a

Needs Improvement or Unsatisfactory performance evaluation rating on either of the teacher's last 2 performance evaluation ratings.

(3) Grouping 3 shall consist of each teacher with a

performance evaluation rating of at least Satisfactory or Proficient on both of the teacher's last 2 performance evaluation ratings, if 2 ratings are available, or on the teacher's last performance evaluation rating, if only one rating is available, unless the teacher qualifies for placement into grouping 4.

(4) Grouping 4 shall consist of each teacher whose

last 2 performance evaluation ratings are Excellent and each teacher with 2 Excellent performance evaluation ratings out of the teacher's last 3 performance evaluation ratings with a third rating of Satisfactory or Proficient.

Among teachers qualified to hold a position, teachers must be dismissed in the order of their groupings, with teachers in grouping one dismissed first and teachers in grouping 4 dismissed last.
Within grouping one, the sequence of dismissal must be at the discretion of the school district or joint agreement. Within grouping 2, the sequence of dismissal must be based upon average performance evaluation ratings, with the teacher or teachers with the lowest average performance evaluation rating dismissed first. A teacher's average performance evaluation rating must be calculated using the average of the teacher's last 2 performance evaluation ratings, if 2 ratings are available, or the teacher's last performance evaluation rating, if only one rating is available, using the following numerical values: 4 for Excellent; 3 for Proficient or Satisfactory; 2 for Needs Improvement; and 1 for Unsatisfactory. As between or among teachers in grouping 2 with the same average performance evaluation rating and within each of groupings 3 and 4, the teacher or teachers with the shorter length of continuing service with the school district or joint agreement must be dismissed first unless an alternative method of determining the sequence of dismissal is established in a collective bargaining agreement or contract between the board and a professional faculty members' organization.
Each board, including the governing board of a joint agreement, shall, in consultation with any exclusive employee representatives, each year establish a sequence of honorable dismissal list categorized by positions and the groupings defined in this subsection (b). Copies of the list showing each teacher by name and categorized by positions and the groupings defined in this subsection (b) must be distributed to the exclusive bargaining representative at least 75 days before the end of the school term, provided that the school district or joint agreement may, with notice to any exclusive employee representatives, move teachers from grouping one into another grouping during the period of time from 75 days until 45 days before the end of the school term. Each year, each board shall also establish, in consultation with any exclusive employee representatives, a list showing the length of continuing service of each teacher who is qualified to hold any such positions, unless an alternative method of determining a sequence of dismissal is established as provided for in this Section, in which case a list must be made in accordance with the alternative method. Copies of the list must be distributed to the exclusive employee representative at least 75 days before the end of the school term.
Any teacher dismissed as a result of such decrease or discontinuance must be paid all earned compensation on or before the third business day following the last day of pupil attendance in the regular school term.
If the board or joint agreement has any vacancies for the following school term or within one calendar year from the beginning of the following school term, the positions thereby becoming available must be tendered to the teachers so removed or dismissed who were in groupings 3 or 4 of the sequence of dismissal and are qualified to hold the positions, based upon legal qualifications and any other qualifications established in a district or joint agreement job description, on or before the May 10 prior to the date of the positions becoming available, provided that if the number of honorable dismissal notices based on economic necessity exceeds 15% of the number of full-time equivalent positions filled by certified employees (excluding principals and administrative personnel) during the preceding school year, then the recall period is for the following school term or within 2 calendar years from the beginning of the following school term. If the board or joint agreement has any vacancies within the period from the beginning of the following school term through February 1 of the following school term (unless a date later than February 1, but no later than 6 months from the beginning of the following school term, is established in a collective bargaining agreement), the positions thereby becoming available must be tendered to the teachers so removed or dismissed who were in grouping 2 of the sequence of dismissal due to one "needs improvement" rating on either of the teacher's last 2 performance evaluation ratings, provided that, if 2 ratings are available, the other performance evaluation rating used for grouping purposes is "satisfactory", "proficient", or "excellent", and are qualified to hold the positions, based upon legal qualifications and any other qualifications established in a district or joint agreement job description, on or before the May 10 prior to the date of the positions becoming available. On and after the effective date of this amendatory Act of the 98th General Assembly, the preceding sentence shall apply to teachers removed or dismissed by honorable dismissal, even if notice of honorable dismissal occurred during the 2013-2014 school year. Among teachers eligible for recall pursuant to the preceding sentence, the order of recall must be in inverse order of dismissal, unless an alternative order of recall is established in a collective bargaining agreement or contract between the board and a professional faculty members' organization. Whenever the number of honorable dismissal notices based upon economic necessity exceeds 5 notices or 150% of the average number of teachers honorably dismissed in the preceding 3 years, whichever is more, then the school board or governing board of a joint agreement, as applicable, shall also hold a public hearing on the question of the dismissals. Following the hearing and board review, the action to approve any such reduction shall require a majority vote of the board members.
For purposes of this subsection (b), subject to agreement on an alternative definition reached by the joint committee described in subsection (c) of this Section, a teacher's performance evaluation rating means the overall performance evaluation rating resulting from an annual or biennial performance evaluation conducted pursuant to Article 24A of this Code by the school district or joint agreement determining the sequence of dismissal, not including any performance evaluation conducted during or at the end of a remediation period. No more than one evaluation rating each school term shall be one of the evaluation ratings used for the purpose of determining the sequence of dismissal. Except as otherwise provided in this subsection for any performance evaluations conducted during or at the end of a remediation period, if multiple performance evaluations are conducted in a school term, only the rating from the last evaluation conducted prior to establishing the sequence of honorable dismissal list in such school term shall be the one evaluation rating from that school term used for the purpose of determining the sequence of dismissal. Averaging ratings from multiple evaluations is not permitted unless otherwise agreed to in a collective bargaining agreement or contract between the board and a professional faculty members' organization. The preceding 3 sentences are not a legislative declaration that existing law does or does not already require that only one performance evaluation each school term shall be used for the purpose of determining the sequence of dismissal. For performance evaluation ratings determined prior to September 1, 2012, any school district or joint agreement with a performance evaluation rating system that does not use either of the rating category systems specified in subsection (d) of Section 24A-5 of this Code for all teachers must establish a basis for assigning each teacher a rating that complies with subsection (d) of Section 24A-5 of this Code for all of the performance evaluation ratings that are to be used to determine the sequence of dismissal. A teacher's grouping and ranking on a sequence of honorable dismissal shall be deemed a part of the teacher's performance evaluation, and that information shall be disclosed to the exclusive bargaining representative as part of a sequence of honorable dismissal list, notwithstanding any laws prohibiting disclosure of such information. A performance evaluation rating may be used to determine the sequence of dismissal, notwithstanding the pendency of any grievance resolution or arbitration procedures relating to the performance evaluation. If a teacher has received at least one performance evaluation rating conducted by the school district or joint agreement determining the sequence of dismissal and a subsequent performance evaluation is not conducted in any school year in which such evaluation is required to be conducted under Section 24A-5 of this Code, the teacher's performance evaluation rating for that school year for purposes of determining the sequence of dismissal is deemed Proficient. If a performance evaluation rating is nullified as the result of an arbitration, administrative agency, or court determination, then the school district or joint agreement is deemed to have conducted a performance evaluation for that school year, but the performance evaluation rating may not be used in determining the sequence of dismissal.
Nothing in this subsection (b) shall be construed as limiting the right of a school board or governing board of a joint agreement to dismiss a teacher not in contractual continued service in accordance with Section 24-11 of this Code.
Any provisions regarding the sequence of honorable dismissals and recall of honorably dismissed teachers in a collective bargaining agreement entered into on or before January 1, 2011 and in effect on the effective date of this amendatory Act of the 97th General Assembly that may conflict with this amendatory Act of the 97th General Assembly shall remain in effect through the expiration of such agreement or June 30, 2013, whichever is earlier.
(c) Each school district and special education joint agreement must use a joint committee composed of equal representation selected by the school board and its teachers or, if applicable, the exclusive bargaining representative of its teachers, to address the matters described in paragraphs (1) through (5) of this subsection (c) pertaining to honorable dismissals under subsection (b) of this Section.
(1) The joint committee must consider and may agree

to criteria for excluding from grouping 2 and placing into grouping 3 a teacher whose last 2 performance evaluations include a Needs Improvement and either a Proficient or Excellent.

(2) The joint committee must consider and may agree

to an alternative definition for grouping 4, which definition must take into account prior performance evaluation ratings and may take into account other factors that relate to the school district's or program's educational objectives. An alternative definition for grouping 4 may not permit the inclusion of a teacher in the grouping with a Needs Improvement or Unsatisfactory performance evaluation rating on either of the teacher's last 2 performance evaluation ratings.

(3) The joint committee may agree to including within

the definition of a performance evaluation rating a performance evaluation rating administered by a school district or joint agreement other than the school district or joint agreement determining the sequence of dismissal.

(4) For each school district or joint agreement that

administers performance evaluation ratings that are inconsistent with either of the rating category systems specified in subsection (d) of Section 24A-5 of this Code, the school district or joint agreement must consult with the joint committee on the basis for assigning a rating that complies with subsection (d) of Section 24A-5 of this Code to each performance evaluation rating that will be used in a sequence of dismissal.

(5) Upon request by a joint committee member

submitted to the employing board by no later than 10 days after the distribution of the sequence of honorable dismissal list, a representative of the employing board shall, within 5 days after the request, provide to members of the joint committee a list showing the most recent and prior performance evaluation ratings of each teacher identified only by length of continuing service in the district or joint agreement and not by name. If, after review of this list, a member of the joint committee has a good faith belief that a disproportionate number of teachers with greater length of continuing service with the district or joint agreement have received a recent performance evaluation rating lower than the prior rating, the member may request that the joint committee review the list to assess whether such a trend may exist. Following the joint committee's review, but by no later than the end of the applicable school term, the joint committee or any member or members of the joint committee may submit a report of the review to the employing board and exclusive bargaining representative, if any. Nothing in this paragraph (5) shall impact the order of honorable dismissal or a school district's or joint agreement's authority to carry out a dismissal in accordance with subsection (b) of this Section.

Agreement by the joint committee as to a matter requires the majority vote of all committee members, and if the joint committee does not reach agreement on a matter, then the otherwise applicable requirements of subsection (b) of this Section shall apply. Except as explicitly set forth in this subsection (c), a joint committee has no authority to agree to any further modifications to the requirements for honorable dismissals set forth in subsection (b) of this Section. The joint committee must be established, and the first meeting of the joint committee each school year must occur on or before December 1.
The joint committee must reach agreement on a matter on or before February 1 of a school year in order for the agreement of the joint committee to apply to the sequence of dismissal determined during that school year. Subject to the February 1 deadline for agreements, the agreement of a joint committee on a matter shall apply to the sequence of dismissal until the agreement is amended or terminated by the joint committee.
(d) Notwithstanding anything to the contrary in this subsection (d), the requirements and dismissal procedures of Section 24-16.5 of this Code shall apply to any dismissal sought under Section 24-16.5 of this Code.
(1) If a dismissal of a teacher in contractual

continued service is sought for any reason or cause other than an honorable dismissal under subsections (a) or (b) of this Section or a dismissal sought under Section 24-16.5 of this Code, including those under Section 10-22.4, the board must first approve a motion containing specific charges by a majority vote of all its members. Written notice of such charges, including a bill of particulars and the teacher's right to request a hearing, must be mailed to the teacher and also given to the teacher either by certified mail, return receipt requested, or personal delivery with receipt within 5 days of the adoption of the motion. Any written notice sent on or after July 1, 2012 shall inform the teacher of the right to request a hearing before a mutually selected hearing officer, with the cost of the hearing officer split equally between the teacher and the board, or a hearing before a board-selected hearing officer, with the cost of the hearing officer paid by the board.

Before setting a hearing on charges stemming from

causes that are considered remediable, a board must give the teacher reasonable warning in writing, stating specifically the causes that, if not removed, may result in charges; however, no such written warning is required if the causes have been the subject of a remediation plan pursuant to Article 24A of this Code.

If, in the opinion of the board, the interests of the

school require it, the board may suspend the teacher without pay, pending the hearing, but if the board's dismissal or removal is not sustained, the teacher shall not suffer the loss of any salary or benefits by reason of the suspension.

(2) No hearing upon the charges is required unless

the teacher within 17 days after receiving notice requests in writing of the board that a hearing be scheduled before a mutually selected hearing officer or a hearing officer selected by the board. The secretary of the school board shall forward a copy of the notice to the State Board of Education.

(3) Within 5 business days after receiving a notice

of hearing in which either notice to the teacher was sent before July 1, 2012 or, if the notice was sent on or after July 1, 2012, the teacher has requested a hearing before a mutually selected hearing officer, the State Board of Education shall provide a list of 5 prospective, impartial hearing officers from the master list of qualified, impartial hearing officers maintained by the State Board of Education. Each person on the master list must (i) be accredited by a national arbitration organization and have had a minimum of 5 years of experience directly related to labor and employment relations matters between employers and employees or their exclusive bargaining representatives and (ii) beginning September 1, 2012, have participated in training provided or approved by the State Board of Education for teacher dismissal hearing officers so that he or she is familiar with issues generally involved in evaluative and non-evaluative dismissals.

If notice to the teacher was sent before July 1, 2012

or, if the notice was sent on or after July 1, 2012, the teacher has requested a hearing before a mutually selected hearing officer, the board and the teacher or their legal representatives within 3 business days shall alternately strike one name from the list provided by the State Board of Education until only one name remains. Unless waived by the teacher, the teacher shall have the right to proceed first with the striking. Within 3 business days of receipt of the list provided by the State Board of Education, the board and the teacher or their legal representatives shall each have the right to reject all prospective hearing officers named on the list and notify the State Board of Education of such rejection. Within 3 business days after receiving this notification, the State Board of Education shall appoint a qualified person from the master list who did not appear on the list sent to the parties to serve as the hearing officer, unless the parties notify it that they have chosen to alternatively select a hearing officer under paragraph (4) of this subsection (d).

If the teacher has requested a hearing before a

hearing officer selected by the board, the board shall select one name from the master list of qualified impartial hearing officers maintained by the State Board of Education within 3 business days after receipt and shall notify the State Board of Education of its selection.

A hearing officer mutually selected by the parties,

selected by the board, or selected through an alternative selection process under paragraph (4) of this subsection (d) (A) must not be a resident of the school district, (B) must be available to commence the hearing within 75 days and conclude the hearing within 120 days after being selected as the hearing officer, and (C) must issue a decision as to whether the teacher must be dismissed and give a copy of that decision to both the teacher and the board within 30 days from the conclusion of the hearing or closure of the record, whichever is later.

(4) In the alternative to selecting a hearing

officer from the list received from the State Board of Education or accepting the appointment of a hearing officer by the State Board of Education or if the State Board of Education cannot provide a list or appoint a hearing officer that meets the foregoing requirements, the board and the teacher or their legal representatives may mutually agree to select an impartial hearing officer who is not on the master list either by direct appointment by the parties or by using procedures for the appointment of an arbitrator established by the Federal Mediation and Conciliation Service or the American Arbitration Association. The parties shall notify the State Board of Education of their intent to select a hearing officer using an alternative procedure within 3 business days of receipt of a list of prospective hearing officers provided by the State Board of Education, notice of appointment of a hearing officer by the State Board of Education, or receipt of notice from the State Board of Education that it cannot provide a list that meets the foregoing requirements, whichever is later.

(5) If the notice of dismissal was sent to the

teacher before July 1, 2012, the fees and costs for the hearing officer must be paid by the State Board of Education. If the notice of dismissal was sent to the teacher on or after July 1, 2012, the hearing officer's fees and costs must be paid as follows in this paragraph (5). The fees and permissible costs for the hearing officer must be determined by the State Board of Education. If the board and the teacher or their legal representatives mutually agree to select an impartial hearing officer who is not on a list received from the State Board of Education, they may agree to supplement the fees determined by the State Board to the hearing officer, at a rate consistent with the hearing officer's published professional fees. If the hearing officer is mutually selected by the parties, then the board and the teacher or their legal representatives shall each pay 50% of the fees and costs and any supplemental allowance to which they agree. If the hearing officer is selected by the board, then the board shall pay 100% of the hearing officer's fees and costs. The fees and costs must be paid to the hearing officer within 14 days after the board and the teacher or their legal representatives receive the hearing officer's decision set forth in paragraph (7) of this subsection (d).

(6) The teacher is required to answer the bill of

particulars and aver affirmative matters in his or her defense, and the time for initially doing so and the time for updating such answer and defenses after pre-hearing discovery must be set by the hearing officer. The State Board of Education shall promulgate rules so that each party has a fair opportunity to present its case and to ensure that the dismissal process proceeds in a fair and expeditious manner. These rules shall address, without limitation, discovery and hearing scheduling conferences; the teacher's initial answer and affirmative defenses to the bill of particulars and the updating of that information after pre-hearing discovery; provision for written interrogatories and requests for production of documents; the requirement that each party initially disclose to the other party and then update the disclosure no later than 10 calendar days prior to the commencement of the hearing, the names and addresses of persons who may be called as witnesses at the hearing, a summary of the facts or opinions each witness will testify to, and all other documents and materials, including information maintained electronically, relevant to its own as well as the other party's case (the hearing officer may exclude witnesses and exhibits not identified and shared, except those offered in rebuttal for which the party could not reasonably have anticipated prior to the hearing); pre-hearing discovery and preparation, including provision for written interrogatories and requests for production of documents, provided that discovery depositions are prohibited; the conduct of the hearing; the right of each party to be represented by counsel, the offer of evidence and witnesses and the cross-examination of witnesses; the authority of the hearing officer to issue subpoenas and subpoenas duces tecum, provided that the hearing officer may limit the number of witnesses to be subpoenaed on behalf of each party to no more than 7; the length of post-hearing briefs; and the form, length, and content of hearing officers' decisions. The hearing officer shall hold a hearing and render a final decision for dismissal pursuant to Article 24A of this Code or shall report to the school board findings of fact and a recommendation as to whether or not the teacher must be dismissed for conduct. The hearing officer shall commence the hearing within 75 days and conclude the hearing within 120 days after being selected as the hearing officer, provided that the hearing officer may modify these timelines upon the showing of good cause or mutual agreement of the parties. Good cause for the purpose of this subsection (d) shall mean the illness or otherwise unavoidable emergency of the teacher, district representative, their legal representatives, the hearing officer, or an essential witness as indicated in each party's pre-hearing submission. In a dismissal hearing pursuant to Article 24A of this Code, the hearing officer shall consider and give weight to all of the teacher's evaluations written pursuant to Article 24A that are relevant to the issues in the hearing.

Each party shall have no more than 3 days to present

its case, unless extended by the hearing officer to enable a party to present adequate evidence and testimony, including due to the other party's cross-examination of the party's witnesses, for good cause or by mutual agreement of the parties. The State Board of Education shall define in rules the meaning of "day" for such purposes. All testimony at the hearing shall be taken under oath administered by the hearing officer. The hearing officer shall cause a record of the proceedings to be kept and shall employ a competent reporter to take stenographic or stenotype notes of all the testimony. The costs of the reporter's attendance and services at the hearing shall be paid by the party or parties who are responsible for paying the fees and costs of the hearing officer. Either party desiring a transcript of the hearing shall pay for the cost thereof. Any post-hearing briefs must be submitted by the parties by no later than 21 days after a party's receipt of the transcript of the hearing, unless extended by the hearing officer for good cause or by mutual agreement of the parties.

(7) The hearing officer shall, within 30 days from

the conclusion of the hearing or closure of the record, whichever is later, make a decision as to whether or not the teacher shall be dismissed pursuant to Article 24A of this Code or report to the school board findings of fact and a recommendation as to whether or not the teacher shall be dismissed for cause and shall give a copy of the decision or findings of fact and recommendation to both the teacher and the school board. If a hearing officer fails without good cause, specifically provided in writing to both parties and the State Board of Education, to render a decision or findings of fact and recommendation within 30 days after the hearing is concluded or the record is closed, whichever is later, the parties may mutually agree to select a hearing officer pursuant to the alternative procedure, as provided in this Section, to rehear the charges heard by the hearing officer who failed to render a decision or findings of fact and recommendation or to review the record and render a decision. If any hearing officer fails without good cause, specifically provided in writing to both parties and the State Board of Education, to render a decision or findings of fact and recommendation within 30 days after the hearing is concluded or the record is closed, whichever is later, the hearing officer shall be removed from the master list of hearing officers maintained by the State Board of Education for not more than 24 months. The parties and the State Board of Education may also take such other actions as it deems appropriate, including recovering, reducing, or withholding any fees paid or to be paid to the hearing officer. If any hearing officer repeats such failure, he or she must be permanently removed from the master list maintained by the State Board of Education and may not be selected by parties through the alternative selection process under this paragraph (7) or paragraph (4) of this subsection (d). The board shall not lose jurisdiction to discharge a teacher if the hearing officer fails to render a decision or findings of fact and recommendation within the time specified in this Section. If the decision of the hearing officer for dismissal pursuant to Article 24A of this Code or of the school board for dismissal for cause is in favor of the teacher, then the hearing officer or school board shall order reinstatement to the same or substantially equivalent position and shall determine the amount for which the school board is liable, including, but not limited to, loss of income and benefits.

(8) The school board, within 45 days after receipt

of the hearing officer's findings of fact and recommendation as to whether (i) the conduct at issue occurred, (ii) the conduct that did occur was remediable, and (iii) the proposed dismissal should be sustained, shall issue a written order as to whether the teacher must be retained or dismissed for cause from its employ. The school board's written order shall incorporate the hearing officer's findings of fact, except that the school board may modify or supplement the findings of fact if, in its opinion, the findings of fact are against the manifest weight of the evidence.

If the school board dismisses the teacher

notwithstanding the hearing officer's findings of fact and recommendation, the school board shall make a conclusion in its written order, giving its reasons therefor, and such conclusion and reasons must be included in its written order. The failure of the school board to strictly adhere to the timelines contained in this Section shall not render it without jurisdiction to dismiss the teacher. The school board shall not lose jurisdiction to discharge the teacher for cause if the hearing officer fails to render a recommendation within the time specified in this Section. The decision of the school board is final, unless reviewed as provided in paragraph (9) of this subsection (d).

If the school board retains the teacher, the school

board shall enter a written order stating the amount of back pay and lost benefits, less mitigation, to be paid to the teacher, within 45 days after its retention order. Should the teacher object to the amount of the back pay and lost benefits or amount mitigated, the teacher shall give written objections to the amount within 21 days. If the parties fail to reach resolution within 7 days, the dispute shall be referred to the hearing officer, who shall consider the school board's written order and teacher's written objection and determine the amount to which the school board is liable. The costs of the hearing officer's review and determination must be paid by the board.

(9) The decision of the hearing officer pursuant to

Article 24A of this Code or of the school board's decision to dismiss for cause is final unless reviewed as provided in Section 24-16 of this Act. If the school board's decision to dismiss for cause is contrary to the hearing officer's recommendation, the court on review shall give consideration to the school board's decision and its supplemental findings of fact, if applicable, and the hearing officer's findings of fact and recommendation in making its decision. In the event such review is instituted, the school board shall be responsible for preparing and filing the record of proceedings, and such costs associated therewith must be divided equally between the parties.

(10) If a decision of the hearing officer for

dismissal pursuant to Article 24A of this Code or of the school board for dismissal for cause is adjudicated upon review or appeal in favor of the teacher, then the trial court shall order reinstatement and shall remand the matter to the school board with direction for entry of an order setting the amount of back pay, lost benefits, and costs, less mitigation. The teacher may challenge the school board's order setting the amount of back pay, lost benefits, and costs, less mitigation, through an expedited arbitration procedure, with the costs of the arbitrator borne by the school board.

Any teacher who is reinstated by any hearing or

adjudication brought under this Section shall be assigned by the board to a position substantially similar to the one which that teacher held prior to that teacher's suspension or dismissal.

(11) Subject to any later effective date referenced

in this Section for a specific aspect of the dismissal process, the changes made by Public Act 97-8 shall apply to dismissals instituted on or after September 1, 2011. Any dismissal instituted prior to September 1, 2011 must be carried out in accordance with the requirements of this Section prior to amendment by Public Act 97-8.

(e) Nothing contained in this amendatory Act of the 98th General Assembly repeals, supersedes, invalidates, or nullifies final decisions in lawsuits pending on the effective date of this amendatory Act of the 98th General Assembly in Illinois courts involving the interpretation of Public Act 97-8.
(Source: P.A. 98-513, eff. 1-1-14; 98-648, eff. 7-1-14; 99-78, eff. 7-20-15.)

(105 ILCS 5/24-12.1) (from Ch. 122, par. 24-12.1)
Sec. 24-12.1. Rights of recalled teachers. Any teacher on contractual continued service who is removed or dismissed as a result of a decision of the board to decrease the number of teachers employed by the board or to discontinue some particular type of teaching service and who accepts the tender of a vacancy within one calendar year from the beginning of the following school term pursuant to Section 24-12 shall lose no rights which accrued while in contractual continued service.
(Source: P.A. 82-997.)

(105 ILCS 5/24-13) (from Ch. 122, par. 24-13)
Sec. 24-13. Age or absences not affecting contractual continued service - Teachers replacing teachers in military service or in the General Assembly. The contractual continued service status of a teacher is not affected by his attained age, promotion, absence caused by temporary illness or temporary incapacity as defined by regulations of the employing board, leave of absence mutually agreed upon between the teacher and the board, or because of absence while in the military service of the United States. If a teacher is elected to serve in the General Assembly, the board shall grant him a leave of absence if he so requests. A teacher employed to replace one in the military service of the United States or one serving in the General Assembly does not acquire contractual continued service under this Article. If a teacher is elected to serve as an officer of a state or national teacher organization that represents teachers in collective bargaining negotiations, the board shall grant the teacher, upon written request, a leave (or leaves) of absence of up to 6 years or the period of time the teacher serves as an officer, whichever is longer.
(Source: P.A. 93-377, eff. 1-1-04.)

(105 ILCS 5/24-13.1) (from Ch. 122, par. 24-13.1)
Sec. 24-13.1. Contractual continued service of teachers employed in Department of Defense overseas dependents' schools.
By mutual agreement of a teacher and the employing board, the board may, but is not required to, grant the teacher a leave of absence to accept employment in a Department of Defense overseas dependents' school. If such a leave of absence is granted, the teacher may elect, for a period not exceeding the lesser of the period for which he is so employed or 5 years, (a) to preserve his contractual continued service status under this Act, and (b) to continue receipt, on the same basis as if he were teaching in the school system subject to the employing board, of service credit earned for requirements of promotion, incremental increases in salary, leaves of absence and other privileges based on an established period of service or employment. In addition, a teacher whose armed forces reserve unit is activated during the school year and who as a result is required to enter into active military service duty shall continue to have his or her full salary as a teacher paid by the school board for the first 2 weeks of the period during which he or she is required to remain on active military service duty; provided, however, that if the teacher is required to remain on active military service duty for any additional period, his or her contractual continued service under this Act shall be preserved, and he or she shall continue to receive throughout the entire period that he or she is required to remain on active military service duty, on the same basis as if he or she were teaching in the school system governed by the employing board, service credit earned for requirements of promotion, incremental increases in salary, leaves of absence and other privileges based on an established period of service or employment; provided further that a teacher who receives payment of his or her full salary as a teacher for the first 2 weeks of the period his or her armed forces reserve unit is required to remain on active military service duty shall return to the school board such portion of his or her teaching salary so paid as is equal to the payment he or she received for such 2 week period from his or her armed forces reserve unit, excluding, however, all payments received by the teacher from the armed forces reserve unit which are allocable to nonschool days or which constitute a travel, meal or housing allowance.
A person employed to replace a teacher making the election provided for in this Section does not acquire contractual continued service status as a teacher under this Article.
(Source: P.A. 84-1401.)

(105 ILCS 5/24-14) (from Ch. 122, par. 24-14)
Sec. 24-14. Termination of contractual continued service by teacher. A teacher who has entered into contractual continued service may resign at any time by obtaining concurrence of the board or by serving at least 30 days' written notice upon the secretary of the board. However, no teacher may resign during the school term, without the concurrence of the board, in order to accept another teaching assignment. Any teacher terminating said service not in accordance with this Section is guilty of unprofessional conduct and liable to suspension of licensure for a period not to exceed 1 year, as provided in Section 21B-75 of this Code.
(Source: P.A. 97-607, eff. 8-26-11.)

(105 ILCS 5/24-15) (from Ch. 122, par. 24-15)
Sec. 24-15. Right to amend or repeal-Partial invalidity. Nothing herein limits the right of the General Assembly to amend or repeal any part of Sections 24-11 to 24-15, inclusive, or any contract resulting therefrom.
If any section, paragraph, sentence or clause of this Article is held invalid or unconstitutional, such decision shall not affect the remaining portion of this Article or this Act, or any section or part thereof.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/24-16) (from Ch. 122, par. 24-16)
Sec. 24-16. Judicial review of administrative decision. The provisions of the Administrative Review Law, and all amendments and modifications thereof and the rules adopted pursuant thereto, shall apply to and govern all proceedings instituted for the judicial review of final administrative decisions of the hearing officer for dismissals pursuant to Article 24A of this Code or of a school board for dismissal for cause under Section 24-12 of this Article. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 97-8, eff. 6-13-11.)

(105 ILCS 5/24-16.5)
Sec. 24-16.5. Optional alternative evaluative dismissal process for PERA evaluations.
(a) As used in this Section:
"Applicable hearing requirements" means (i) for any school district having less than 500,000 inhabitants or a program of a special education joint agreement, those procedures and requirements relating to a teacher's request for a hearing, selection of a hearing officer, pre-hearing and hearing procedures, and post-hearing briefs set forth in paragraphs (1) through (6) of subsection (d) of Section 24-12 of this Code or (ii) for a school district having 500,000 inhabitants or more, those procedures and requirements relating to a teacher's request for a hearing, selection of a hearing officer, pre-hearing and hearing procedures, and post-hearing briefs set forth in paragraphs (1) through (5) of subsection (a) of Section 34-85 of this Code.
"Board" means, for a school district having less than 500,000 inhabitants or a program of a special education joint agreement, the board of directors, board of education, or board of school inspectors, as the case may be. For a school district having 500,000 inhabitants or more, "board" means the Chicago Board of Education.
"Evaluator" means an evaluator, as defined in Section 24A-2.5 of this Code, who has successfully completed the pre-qualification program described in subsection (b) of Section 24A-3 of this Code.
"PERA-trained board member" means a member of a board that has completed a training program on PERA evaluations either administered or approved by the State Board of Education.
"PERA evaluation" means a performance evaluation of a teacher after the implementation date of an evaluation system for teachers, as specified by Section 24A-2.5 of this Code, using a performance evaluation instrument and process that meets the minimum requirements for teacher evaluation instruments and processes set forth in rules adopted by the State Board of Education to implement Public Act 96-861.
"Remediation" means the remediation plan, mid-point and final evaluations, and related processes and requirements set forth in subdivisions (i), (j), and (k) of Section 24A-5 of this Code.
"School district" means a school district or a program of a special education joint agreement.
"Second evaluator" means an evaluator who either conducts the mid-point and final remediation evaluation or conducts an independent assessment of whether the teacher completed the remediation plan with a rating equal to or better than a "Proficient" rating, all in accordance with subdivision (c) of this Section.
"Student growth components" means the components of a performance evaluation plan described in subdivision (c) of Section 24A-5 of this Code, as may be supplemented by administrative rules adopted by the State Board of Education.
"Teacher practice components" means the components of a performance evaluation plan described in subdivisions (a) and (b) of Section 24A-5 of this Code, as may be supplemented by administrative rules adopted by the State Board of Education.
"Teacher representatives" means the exclusive bargaining representative of a school district's teachers or, if no exclusive bargaining representatives exists, a representative committee selected by teachers.
(b) This Section applies to all school districts, including those having 500,000 or more inhabitants. The optional dismissal process set forth in this Section is an alternative to those set forth in Sections 24-12 and 34-85 of this Code. Nothing in this Section is intended to change the existing practices or precedents under Section 24-12 or 34-85 of this Code, nor shall this Section be interpreted as implying standards and procedures that should or must be used as part of a remediation that precedes a dismissal sought under Section 24-12 or 34-85 of this Code.
A board may dismiss a teacher who has entered upon contractual continued service under this Section if the following are met:
(1) the cause of dismissal is that the teacher has

failed to complete a remediation plan with a rating equal to or better than a "Proficient" rating;

(2) the "Unsatisfactory" performance evaluation

rating that preceded remediation resulted from a PERA evaluation; and

(3) the school district has complied with subsection

(c) of this Section.

A school district may not, through agreement with a teacher or its teacher representatives, waive its right to dismiss a teacher under this Section.
(c) Each school district electing to use the dismissal process set forth in this Section must comply with the pre-remediation and remediation activities and requirements set forth in this subsection (c).
(1) Before a school district's first remediation

relating to a dismissal under this Section, the school district must create and establish a list of at least 2 evaluators who will be available to serve as second evaluators under this Section. The school district shall provide its teacher representatives with an opportunity to submit additional names of teacher evaluators who will be available to serve as second evaluators and who will be added to the list created and established by the school district, provided that, unless otherwise agreed to by the school district, the teacher representatives may not submit more teacher evaluators for inclusion on the list than the number of evaluators submitted by the school district. Each teacher evaluator must either have (i) National Board of Professional Teaching Standards certification, with no "Unsatisfactory" or "Needs Improvement" performance evaluating ratings in his or her 2 most recent performance evaluation ratings; or (ii) "Excellent" performance evaluation ratings in 2 of his or her 3 most recent performance evaluations, with no "Needs Improvement" or "Unsatisfactory" performance evaluation ratings in his or her last 3 ratings. If the teacher representatives do not submit a list of teacher evaluators within 21 days after the school district's request, the school district may proceed with a remediation using a list that includes only the school district's selections. Either the school district or the teacher representatives may revise or add to their selections for the list at any time with notice to the other party, subject to the limitations set forth in this paragraph (1).

(2) Before a school district's first remediation

relating to a dismissal under this Section, the school district shall, in good faith cooperation with its teacher representatives, establish a process for the selection of a second evaluator from the list created pursuant to paragraph (1) of this subsection (c). Such process may be amended at any time in good faith cooperation with the teacher representatives. If the teacher representatives are given an opportunity to cooperate with the school district and elect not to do so, the school district may, at its discretion, establish or amend the process for selection. Before the hearing officer and as part of any judicial review of a dismissal under this Section, a teacher may not challenge a remediation or dismissal on the grounds that the process used by the school district to select a second evaluator was not established in good faith cooperation with its teacher representatives.

(3) For each remediation preceding a dismissal under

this Section, the school district shall select a second evaluator from the list of second evaluators created pursuant to paragraph (1) of this subsection (c), using the selection process established pursuant to paragraph (2) of this subsection (c). The selected second evaluator may not be the same individual who determined the teacher's "Unsatisfactory" performance evaluation rating preceding remediation, and, if the second evaluator is an administrator, may not be a direct report to the individual who determined the teacher's "Unsatisfactory" performance evaluation rating preceding remediation. The school district's authority to select a second evaluator from the list of second evaluators must not be delegated or limited through any agreement with the teacher representatives, provided that nothing shall prohibit a school district and its teacher representatives from agreeing to a formal peer evaluation process as permitted under Article 24A of this Code that could be used to meet the requirements for the selection of second evaluators under this subsection (c).

(4) The second evaluator selected pursuant to

paragraph (3) of this subsection (c) must either (i) conduct the mid-point and final evaluation during remediation or (ii) conduct an independent assessment of whether the teacher completed the remediation plan with a rating equal to or better than a "Proficient" rating, which independent assessment shall include, but is not limited to, personal or video-recorded observations of the teacher that relate to the teacher practice components of the remediation plan. Nothing in this subsection (c) shall be construed to limit or preclude the participation of the evaluator who rated a teacher as "Unsatisfactory" in remediation.

(d) To institute a dismissal proceeding under this Section, the board must first provide written notice to the teacher within 30 days after the completion of the final remediation evaluation. The notice shall comply with the applicable hearing requirements and, in addition, must specify that dismissal is sought under this Section and include a copy of each performance evaluation relating to the scope of the hearing as described in this subsection (d).
The applicable hearing requirements shall apply to the teacher's request for a hearing, the selection and qualifications of the hearing officer, and pre-hearing and hearing procedures, except that all of the following must be met:
(1) The hearing officer must, in addition to meeting

the qualifications set forth in the applicable hearing requirements, have successfully completed the pre-qualification program described in subsection (b) of Section 24A-3 of this Code, unless the State Board of Education waives this requirement to provide an adequate pool of hearing officers for consideration.

(2) The scope of the hearing must be limited as

follows:

(A) The school district must demonstrate the

following:

(i) that the "Unsatisfactory" performance

evaluation rating that preceded remediation applied the teacher practice components and student growth components and determined an overall evaluation rating of "Unsatisfactory" in accordance with the standards and requirements of the school district's evaluation plan;

(ii) that the remediation plan complied with

the requirements of Section 24A-5 of this Code;

(iii) that the teacher failed to complete the

remediation plan with a performance evaluation rating equal to or better than a "Proficient" rating, based upon a final remediation evaluation meeting the applicable standards and requirements of the school district's evaluation plan; and

(iv) that if the second evaluator selected

pursuant to paragraph (3) of subsection (c) of this Section does not conduct the mid-point and final evaluation and makes an independent assessment that the teacher completed the remediation plan with a rating equal to or better than a "Proficient" rating, the school district must demonstrate that the final remediation evaluation is a more valid assessment of the teacher's performance than the assessment made by the second evaluator.

(B) The teacher may only challenge the

substantive and procedural aspects of (i) the "Unsatisfactory" performance evaluation rating that led to the remediation, (ii) the remediation plan, and (iii) the final remediation evaluation. To the extent the teacher challenges procedural aspects, including any in applicable collective bargaining agreement provisions, of a relevant performance evaluation rating or the remediation plan, the teacher must demonstrate how an alleged procedural defect materially affected the teacher's ability to demonstrate a level of performance necessary to avoid remediation or dismissal or successfully complete the remediation plan. Without any such material effect, a procedural defect shall not impact the assessment by the hearing officer, board, or reviewing court of the validity of a performance evaluation or a remediation plan.

(C) The hearing officer shall only consider and

give weight to performance evaluations relevant to the scope of the hearing as described in clauses (A) and (B) of this subdivision (2).

(3) Each party shall be given only 2 days to present

evidence and testimony relating to the scope of the hearing, unless a longer period is mutually agreed to by the parties or deemed necessary by the hearing officer to enable a party to present adequate evidence and testimony to address the scope of the hearing, including due to the other party's cross-examination of the party's witnesses.

(e) The provisions of Sections 24-12 and 34-85 pertaining to the decision or recommendation of the hearing officer do not apply to dismissal proceedings under this Section. For any dismissal proceedings under this Section, the hearing officer shall not issue a decision, and shall issue only findings of fact and a recommendation, including the reasons therefor, to the board to either retain or dismiss the teacher and shall give a copy of the report to both the teacher and the superintendent of the school district. The hearing officer's findings of fact and recommendation must be issued within 30 days from the close of the record of the hearing.
The State Board of Education shall adopt rules regarding the length of the hearing officer's findings of fact and recommendation. If a hearing officer fails without good cause, specifically provided in writing to both parties and the State Board of Education, to render a recommendation within 30 days after the hearing is concluded or the record is closed, whichever is later, the parties may mutually agree to select a hearing officer pursuant to the alternative procedure, as provided in Section 24-12 or 34-85, to rehear the charges heard by the hearing officer who failed to render a recommendation or to review the record and render a recommendation. If any hearing officer fails without good cause, specifically provided in writing to both parties and the State Board of Education, to render a recommendation within 30 days after the hearing is concluded or the record is closed, whichever is later, the hearing officer shall be removed from the master list of hearing officers maintained by the State Board of Education for not more than 24 months. The parties and the State Board of Education may also take such other actions as it deems appropriate, including recovering, reducing, or withholding any fees paid or to be paid to the hearing officer. If any hearing officer repeats such failure, he or she shall be permanently removed from the master list of hearing officers maintained by the State Board of Education.
(f) The board, within 45 days after receipt of the hearing officer's findings of fact and recommendation, shall decide, through adoption of a written order, whether the teacher must be dismissed from its employ or retained, provided that only PERA-trained board members may participate in the vote with respect to the decision.
If the board dismisses the teacher notwithstanding the hearing officer's recommendation of retention, the board shall make a conclusion, giving its reasons therefor, and such conclusion and reasons must be included in its written order. The failure of the board to strictly adhere to the timelines contained in this Section does not render it without jurisdiction to dismiss the teacher. The board shall not lose jurisdiction to discharge the teacher if the hearing officer fails to render a recommendation within the time specified in this Section. The decision of the board is final, unless reviewed as provided in subsection (g) of this Section.
If the board retains the teacher, the board shall enter a written order stating the amount of back pay and lost benefits, less mitigation, to be paid to the teacher, within 45 days of its retention order.
(g) A teacher dismissed under this Section may apply for and obtain judicial review of a decision of the board in accordance with the provisions of the Administrative Review Law, except as follows:
(1) for a teacher dismissed by a school district

having 500,000 inhabitants or more, such judicial review must be taken directly to the appellate court of the judicial district in which the board maintains its primary administrative office, and any direct appeal to the appellate court must be filed within 35 days from the date that a copy of the decision sought to be reviewed was served upon the teacher;

(2) for a teacher dismissed by a school district

having less than 500,000 inhabitants after the hearing officer recommended dismissal, such judicial review must be taken directly to the appellate court of the judicial district in which the board maintains its primary administrative office, and any direct appeal to the appellate court must be filed within 35 days from the date that a copy of the decision sought to be reviewed was served upon the teacher; and

(3) for all school districts, if the hearing officer

recommended dismissal, the decision of the board may be reversed only if it is found to be arbitrary, capricious, an abuse of discretion, or not in accordance with law.

In the event judicial review is instituted by a teacher, any costs of preparing and filing the record of proceedings must be paid by the teacher. If a decision of the board is adjudicated upon judicial review in favor of the teacher, then the court shall remand the matter to the board with direction for entry of an order setting the amount of back pay, lost benefits, and costs, less mitigation. The teacher may challenge the board's order setting the amount of back pay, lost benefits, and costs, less mitigation, through an expedited arbitration procedure with the costs of the arbitrator borne by the board.
(Source: P.A. 97-8, eff. 6-13-11; 98-513, eff. 1-1-14.)

(105 ILCS 5/24-17) (from Ch. 122, par. 24-17)
Sec. 24-17. Care of property.
Every teacher shall see that the property of the district under his care and control is not unnecessarily damaged or destroyed. No teacher shall be paid any part of the school funds unless he has furnished schedules, when required by law, and has satisfactorily accounted for all books, apparatus and other property belonging to the district.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/24-18) (from Ch. 122, par. 24-18)
Sec. 24-18. Daily registers. Teachers shall keep daily registers showing the name, age and attendance of each pupil, the day of the week, month and year. Registers shall be in the form prescribed by the State Board of Education.
Such registers shall be furnished by the school directors, and each teacher shall, at the end of his term of school, return his register to the clerk or secretary of the school board. No teacher shall be paid any part of the school funds unless he has accurately kept and returned such a register.
(Source: P.A. 81-1508.)

(105 ILCS 5/24-19)
Sec. 24-19. (Repealed).
(Source: Laws 1961, p. 31. Repealed by P.A. 94-1105, eff. 6-1-07.)

(105 ILCS 5/24-20)
Sec. 24-20. (Repealed).
(Source: Laws 1961, p. 31. Repealed by P.A. 94-1105, eff. 6-1-07.)

(105 ILCS 5/24-21) (from Ch. 122, par. 24-21)
Sec. 24-21. Payment of teachers' wages. The directors shall pay the wages of teachers in a manner agreed upon by the board, but at least 1 payment shall be made during each school month. The directors shall issue and deliver to the teacher an order on the school treasurer for the amount of salary due. The order shall state the rate and time for which the teacher is paid. It is unlawful for the directors: (1) to issue an order before they have certified to any schedule then required to be made; (2) after the date for filing schedules as fixed by law, to certify any schedule not delivered to them before that date when such schedule is for time taught before the first of July preceding; (3) to give an order in payment of a teacher's wages for the time covered by such delinquent schedule. Teachers not covered by a negotiated collective bargaining agreement may elect to receive payment of wages over either a 10 or 12 month period annually.
(Source: P.A. 82-396.)

(105 ILCS 5/24-21.1) (from Ch. 122, par. 24-21.1)
Sec. 24-21.1. Organization dues, payments and contributions. The board shall, upon the written request of an employee, withhold from the compensation of that employee any dues, payments or contributions payable by such employee to any employee labor organization as defined in the Illinois Educational Labor Relations Act. Under such arrangement, an amount shall be withheld from each regular payroll period which is equal to the pro rata share of the annual dues plus any payments or contributions and the board shall transmit such withholdings to the specified labor organization within 10 working days from the time of the withholding.
(Source: P.A. 83-1014.)

(105 ILCS 5/24-22)
Sec. 24-22. (Repealed).
(Source: P.A. 81-1508. Repealed by P.A. 94-1105, eff. 6-1-07.)

(105 ILCS 5/24-23) (from Ch. 122, par. 24-23)
Sec. 24-23. Teacher transcript of credits. Each teacher shall file with the superintendent of the school in which he is teaching or, if there is no such superintendent, with the Regional Superintendent of Schools a complete transcript of credits earned in recognized institutions of higher learning attended by him. On or before September 1 of each year thereafter, unless otherwise provided in a collective bargaining agreement, every teacher shall file a transcript of any credits that have been earned since the date the last transcript was filed.
Such record of credits shall be used as the base for determining the minimum salary for such teachers as provided by Section 24-8 of this Act.
(Source: P.A. 96-998, eff. 7-2-10.)

(105 ILCS 5/24-24) (from Ch. 122, par. 24-24)
Sec. 24-24. Maintenance of discipline. Subject to the limitations of all policies established or adopted under Section 14-8.05, teachers, other certificated educational employees, and any other person, whether or not a certificated employee, providing a related service for or with respect to a student shall maintain discipline in the schools, including school grounds which are owned or leased by the board and used for school purposes and activities. In all matters relating to the discipline in and conduct of the schools and the school children, they stand in the relation of parents and guardians to the pupils. This relationship shall extend to all activities connected with the school program, including all athletic and extracurricular programs, and may be exercised at any time for the safety and supervision of the pupils in the absence of their parents or guardians.
Nothing in this Section affects the power of the board to establish rules with respect to discipline; except that each board shall establish a policy on discipline, and the policy so established shall provide, subject to the limitations of all policies established or adopted under Section 14-8.05, that a teacher, other certificated employee, and any other person, whether or not a certificated employee, providing a related service for or with respect to a student may use reasonable force as needed to maintain safety for the other students, school personnel or persons or for the purpose of self defense or the defense of property, shall provide that a teacher may remove a student from the classroom for disruptive behavior, and shall include provisions which provide due process to students. The policy shall not include slapping, paddling or prolonged maintenance of students in physically painful positions nor shall it include the intentional infliction of bodily harm.
The board may make and enforce reasonable rules of conduct and sportsmanship for athletic and extracurricular school events. Any person who violates such rules may be denied admission to school events for not more than one year, provided that written 10 days notice of the violation is given such person and a hearing had thereon by the board pursuant to its rules and regulations. The administration of any school may sign complaints as agents of the school against persons committing any offense at school events.
(Source: P.A. 88-346; 88-670, eff. 12-2-94; 89-184, eff. 7-19-95.)

(105 ILCS 5/24-25) (from Ch. 122, par. 24-25)
Sec. 24-25. Teachers and other employees may request any person entering a public school building or the grounds which are owned or leased by the board and used for school purposes and activities to identify himself and the purpose of his entry. A person who refuses to provide such information is guilty of a Class A misdemeanor.
Authorized agents of an exclusive bargaining representative, upon notifying the school office, may meet with school employees in the school building during duty free times of such employees.
(Source: P.A. 86-202.)

(105 ILCS 5/24-26) (from Ch. 122, par. 24-26)
Sec. 24-26. Intervening to help students or their family members who may have alcohol or other drug problems. Teachers and other employees of school districts may intervene to help students or their family members who appear to have problems with alcohol and other drugs by encouraging them to seek an assessment and treatment. School personnel who intervene shall have immunity from civil liability in accordance with the Alcoholism and Drug Addiction Intervenor and Reporter Immunity Law. School personnel shall not be subject to disciplinary action by the school because of an intervention and may not be prohibited by school policy from intervening.
(Source: P.A. 87-213.)



Article 24A - Evaluation of Certified Employees

(105 ILCS 5/Art. 24A heading)

(105 ILCS 5/24A-1) (from Ch. 122, par. 24A-1)
Sec. 24A-1. Purpose. The purpose of this Article is to improve the educational services of the elementary and secondary public schools of Illinois by requiring that all certified school district employees be evaluated on a periodic basis and that the evaluations result in remedial action being taken when deemed necessary.
(Source: P.A. 84-972.)

(105 ILCS 5/24A-2) (from Ch. 122, par. 24A-2)
Sec. 24A-2. Application. The provisions of this Article shall apply to all public school districts organized and operating pursuant to the provisions of this Code, including special charter districts and those school districts operating in accordance with Article 34, except that this Section does not apply to teachers assigned to schools identified in an agreement entered into between the board of a school district operating under Article 34 and the exclusive representative of the district's teachers in accordance with Section 34-85c of this Code.
(Source: P.A. 95-510, eff. 8-28-07.)

(105 ILCS 5/24A-2.5)
Sec. 24A-2.5. Definitions. In this Article:
"Evaluator" means:
(1) an administrator qualified under Section 24A-3;

or

(2) other individuals qualified under Section 24A-3,

provided that, if such other individuals are in the bargaining unit of a district's teachers, the district and the exclusive bargaining representative of that unit must agree to those individuals evaluating other bargaining unit members.

Notwithstanding anything to the contrary in item (2) of this definition, a school district operating under Article 34 of this Code may require department chairs qualified under Section 24A-3 to evaluate teachers in their department or departments, provided that the school district shall bargain with the bargaining representative of its teachers over the impact and effects on department chairs of such a requirement.
"Implementation date" means, unless otherwise specified and provided that the requirements set forth in subsection (d) of Section 24A-20 have been met:
(1) For school districts having 500,000 or more

inhabitants, in at least 300 schools by September 1, 2012 and in the remaining schools by September 1, 2013.

(2) For school districts having less than 500,000

inhabitants and receiving a Race to the Top Grant or School Improvement Grant after the effective date of this amendatory Act of the 96th General Assembly, the date specified in those grants for implementing an evaluation system for teachers and principals incorporating student growth as a significant factor.

(3) For the lowest performing 20% percent of

remaining school districts having less than 500,000 inhabitants (with the measure of and school year or years used for school district performance to be determined by the State Superintendent of Education at a time determined by the State Superintendent), September 1, 2015.

(4) For all other school districts having less than

500,000 inhabitants, September 1, 2016.

Notwithstanding items (3) and (4) of this definition, a school district and the exclusive bargaining representative of its teachers may jointly agree in writing to an earlier implementation date, provided that such date must not be earlier than September 1, 2013. The written agreement of the district and the exclusive bargaining representative must be transmitted to the State Board of Education.
"Race to the Top Grant" means a grant made by the Secretary of the U.S. Department of Education for the program first funded pursuant to paragraph (2) of Section 14006(a) of the American Recovery and Reinvestment Act of 2009.
"School Improvement Grant" means a grant made by the Secretary of the U.S. Department of Education pursuant to Section 1003(g) of the Elementary and Secondary Education Act.
(Source: P.A. 96-861, eff. 1-15-10; 97-8, eff. 6-13-11.)

(105 ILCS 5/24A-3) (from Ch. 122, par. 24A-3)
Sec. 24A-3. Evaluation training and pre-qualification.
(a) School boards shall require evaluators to participate in an inservice training on the evaluation of certified personnel provided or approved by the State Board of Education prior to undertaking any evaluation and at least once during each certificate renewal cycle. Training provided or approved by the State Board of Education shall include the evaluator training program developed pursuant to Section 24A-20 of this Code.
(b) Any evaluator undertaking an evaluation after September 1, 2012 must first successfully complete a pre-qualification program provided or approved by the State Board of Education. The program must involve rigorous training and an independent observer's determination that the evaluator's ratings properly align to the requirements established by the State Board pursuant to this Article.
(Source: P.A. 96-861, eff. 1-15-10.)

(105 ILCS 5/24A-4) (from Ch. 122, par. 24A-4)
Sec. 24A-4. Development of evaluation plan.
(a) As used in this and the succeeding Sections, "teacher" means any and all school district employees regularly required to be certified under laws relating to the certification of teachers. Each school district shall develop, in cooperation with its teachers or, where applicable, the exclusive bargaining representatives of its teachers, an evaluation plan for all teachers.
(b) By no later than the applicable implementation date, each school district shall, in good faith cooperation with its teachers or, where applicable, the exclusive bargaining representatives of its teachers, incorporate the use of data and indicators on student growth as a significant factor in rating teaching performance, into its evaluation plan for all teachers, both those teachers in contractual continued service and those teachers not in contractual continued service. The plan shall at least meet the standards and requirements for student growth and teacher evaluation established under Section 24A-7, and specifically describe how student growth data and indicators will be used as part of the evaluation process, how this information will relate to evaluation standards, the assessments or other indicators of student performance that will be used in measuring student growth and the weight that each will have, the methodology that will be used to measure student growth, and the criteria other than student growth that will be used in evaluating the teacher and the weight that each will have.
To incorporate the use of data and indicators of student growth as a significant factor in rating teacher performance into the evaluation plan, the district shall use a joint committee composed of equal representation selected by the district and its teachers or, where applicable, the exclusive bargaining representative of its teachers. If, within 180 calendar days of the committee's first meeting, the committee does not reach agreement on the plan, then the district shall implement the model evaluation plan established under Section 24A-7 with respect to the use of data and indicators on student growth as a significant factor in rating teacher performance.
Nothing in this subsection (b) shall make decisions on the use of data and indicators on student growth as a significant factor in rating teaching performance mandatory subjects of bargaining under the Illinois Educational Labor Relations Act that are not currently mandatory subjects of bargaining under the Act.
(c) Notwithstanding anything to the contrary in subsection (b) of this Section, if the joint committee referred to in that subsection does not reach agreement on the plan within 90 calendar days after the committee's first meeting, a school district having 500,000 or more inhabitants shall not be required to implement any aspect of the model evaluation plan and may implement its last best proposal.
(Source: P.A. 95-510, eff. 8-28-07; 96-861, eff. 1-15-10; 96-1423, eff. 8-3-10.)

(105 ILCS 5/24A-5) (from Ch. 122, par. 24A-5)
Sec. 24A-5. Content of evaluation plans. This Section does not apply to teachers assigned to schools identified in an agreement entered into between the board of a school district operating under Article 34 of this Code and the exclusive representative of the district's teachers in accordance with Section 34-85c of this Code.
Each school district to which this Article applies shall establish a teacher evaluation plan which ensures that each teacher in contractual continued service is evaluated at least once in the course of every 2 school years.
By no later than September 1, 2012, each school district shall establish a teacher evaluation plan that ensures that:
(1) each teacher not in contractual continued service

is evaluated at least once every school year; and

(2) each teacher in contractual continued service is

evaluated at least once in the course of every 2 school years. However, any teacher in contractual continued service whose performance is rated as either "needs improvement" or "unsatisfactory" must be evaluated at least once in the school year following the receipt of such rating.

Notwithstanding anything to the contrary in this Section or any other Section of the School Code, a principal shall not be prohibited from evaluating any teachers within a school during his or her first year as principal of such school. If a first-year principal exercises this option in a school district where the evaluation plan provides for a teacher in contractual continued service to be evaluated once in the course of every 2 school years, then a new 2-year evaluation plan must be established.
The evaluation plan shall comply with the requirements of this Section and of any rules adopted by the State Board of Education pursuant to this Section.
The plan shall include a description of each teacher's duties and responsibilities and of the standards to which that teacher is expected to conform, and shall include at least the following components:
(a) personal observation of the teacher in the

classroom by the evaluator, unless the teacher has no classroom duties.

(b) consideration of the teacher's attendance,

planning, instructional methods, classroom management, where relevant, and competency in the subject matter taught.

(c) by no later than the applicable implementation

date, consideration of student growth as a significant factor in the rating of the teacher's performance.

(d) prior to September 1, 2012, rating of the

performance of teachers in contractual continued service as either:

(i) "excellent", "satisfactory" or

"unsatisfactory"; or

(ii) "excellent", "proficient", "needs

improvement" or "unsatisfactory".

(e) on and after September 1, 2012, rating of the

performance of all teachers as "excellent", "proficient", "needs improvement" or "unsatisfactory".

(f) specification as to the teacher's strengths and

weaknesses, with supporting reasons for the comments made.

(g) inclusion of a copy of the evaluation in the

teacher's personnel file and provision of a copy to the teacher.

(h) within 30 school days after the completion of an

evaluation rating a teacher in contractual continued service as "needs improvement", development by the evaluator, in consultation with the teacher, and taking into account the teacher's on-going professional responsibilities including his or her regular teaching assignments, of a professional development plan directed to the areas that need improvement and any supports that the district will provide to address the areas identified as needing improvement.

(i) within 30 school days after completion of an

evaluation rating a teacher in contractual continued service as "unsatisfactory", development and commencement by the district of a remediation plan designed to correct deficiencies cited, provided the deficiencies are deemed remediable. In all school districts the remediation plan for unsatisfactory, tenured teachers shall provide for 90 school days of remediation within the classroom, unless an applicable collective bargaining agreement provides for a shorter duration. In all school districts evaluations issued pursuant to this Section shall be issued within 10 days after the conclusion of the respective remediation plan. However, the school board or other governing authority of the district shall not lose jurisdiction to discharge a teacher in the event the evaluation is not issued within 10 days after the conclusion of the respective remediation plan.

(j) participation in the remediation plan by the

teacher in contractual continued service rated "unsatisfactory", an evaluator and a consulting teacher selected by the evaluator of the teacher who was rated "unsatisfactory", which consulting teacher is an educational employee as defined in the Educational Labor Relations Act, has at least 5 years' teaching experience, and a reasonable familiarity with the assignment of the teacher being evaluated, and who received an "excellent" rating on his or her most recent evaluation. Where no teachers who meet these criteria are available within the district, the district shall request and the applicable regional office of education shall supply, to participate in the remediation process, an individual who meets these criteria.

In a district having a population of less than

500,000 with an exclusive bargaining agent, the bargaining agent may, if it so chooses, supply a roster of qualified teachers from whom the consulting teacher is to be selected. That roster shall, however, contain the names of at least 5 teachers, each of whom meets the criteria for consulting teacher with regard to the teacher being evaluated, or the names of all teachers so qualified if that number is less than 5. In the event of a dispute as to qualification, the State Board shall determine qualification.

(k) a mid-point and final evaluation by an evaluator

during and at the end of the remediation period, immediately following receipt of a remediation plan provided for under subsections (i) and (j) of this Section. Each evaluation shall assess the teacher's performance during the time period since the prior evaluation; provided that the last evaluation shall also include an overall evaluation of the teacher's performance during the remediation period. A written copy of the evaluations and ratings, in which any deficiencies in performance and recommendations for correction are identified, shall be provided to and discussed with the teacher within 10 school days after the date of the evaluation, unless an applicable collective bargaining agreement provides to the contrary. These subsequent evaluations shall be conducted by an evaluator. The consulting teacher shall provide advice to the teacher rated "unsatisfactory" on how to improve teaching skills and to successfully complete the remediation plan. The consulting teacher shall participate in developing the remediation plan, but the final decision as to the evaluation shall be done solely by the evaluator, unless an applicable collective bargaining agreement provides to the contrary. Evaluations at the conclusion of the remediation process shall be separate and distinct from the required annual evaluations of teachers and shall not be subject to the guidelines and procedures relating to those annual evaluations. The evaluator may but is not required to use the forms provided for the annual evaluation of teachers in the district's evaluation plan.

(l) reinstatement to the evaluation schedule set

forth in the district's evaluation plan for any teacher in contractual continued service who achieves a rating equal to or better than "satisfactory" or "proficient" in the school year following a rating of "needs improvement" or "unsatisfactory".

(m) dismissal in accordance with subsection (d) of

Section 24-12 or Section 24-16.5 or 34-85 of this Code of any teacher who fails to complete any applicable remediation plan with a rating equal to or better than a "satisfactory" or "proficient" rating. Districts and teachers subject to dismissal hearings are precluded from compelling the testimony of consulting teachers at such hearings under subsection (d) of Section 24-12 or Section 24-16.5 or 34-85 of this Code, either as to the rating process or for opinions of performances by teachers under remediation.

(n) After the implementation date of an evaluation

system for teachers in a district as specified in Section 24A-2.5 of this Code, if a teacher in contractual continued service successfully completes a remediation plan following a rating of "unsatisfactory" in an annual or biennial overall performance evaluation received after the foregoing implementation date and receives a subsequent rating of "unsatisfactory" in any of the teacher's annual or biennial overall performance evaluation ratings received during the 36-month period following the teacher's completion of the remediation plan, then the school district may forego remediation and seek dismissal in accordance with subsection (d) of Section 24-12 or Section 34-85 of this Code.

Nothing in this Section or Section 24A-4 shall be construed as preventing immediate dismissal of a teacher for deficiencies which are deemed irremediable or for actions which are injurious to or endanger the health or person of students in the classroom or school, or preventing the dismissal or non-renewal of teachers not in contractual continued service for any reason not prohibited by applicable employment, labor, and civil rights laws. Failure to strictly comply with the time requirements contained in Section 24A-5 shall not invalidate the results of the remediation plan.
Nothing contained in this amendatory Act of the 98th General Assembly repeals, supersedes, invalidates, or nullifies final decisions in lawsuits pending on the effective date of this amendatory Act of the 98th General Assembly in Illinois courts involving the interpretation of Public Act 97-8.
(Source: P.A. 97-8, eff. 6-13-11; 98-470, eff. 8-16-13; 98-648, eff. 7-1-14.)

(105 ILCS 5/24A-6)
Sec. 24A-6. (Repealed).
(Source: P.A. 86-201. Repealed by P.A. 96-861, eff. 1-15-10.)

(105 ILCS 5/24A-7) (from Ch. 122, par. 24A-7)
Sec. 24A-7. Rules. The State Board of Education is authorized to adopt such rules as are deemed necessary to implement and accomplish the purposes and provisions of this Article, including, but not limited to, rules (i) relating to the methods for measuring student growth (including, but not limited to, limitations on the age of useable data; the amount of data needed to reliably and validly measure growth for the purpose of teacher and principal evaluations; and whether and at what time annual State assessments may be used as one of multiple measures of student growth), (ii) defining the term "significant factor" for purposes of including consideration of student growth in performance ratings, (iii) controlling for such factors as student characteristics (including, but not limited to, students receiving special education and English Language Learner services), student attendance, and student mobility so as to best measure the impact that a teacher, principal, school and school district has on students' academic achievement, (iv) establishing minimum requirements for district teacher and principal evaluation instruments and procedures, and (v) establishing a model evaluation plan for use by school districts in which student growth shall comprise 50% of the performance rating. Notwithstanding any provision in this Section, such rules shall not preclude a school district having 500,000 or more inhabitants from using an annual State assessment as the sole measure of student growth for purposes of teacher or principal evaluations.
The State Superintendent of Education shall convene a Performance Evaluation Advisory Council, which shall be staffed by the State Board of Education. Members of the Council shall be selected by the State Superintendent and include, without limitation, representatives of teacher unions and school district management, persons with expertise in performance evaluation processes and systems, as well as other stakeholders. The Council shall meet at least quarterly, and may also meet at the call of the chairperson of the Council, following the effective date of this amendatory Act of the 100th General Assembly until June 30, 2021. The Council shall advise the State Board of Education on the ongoing implementation of performance evaluations in this State, which may include gathering public feedback, sharing best practices, consulting with the State Board on any proposed rule changes regarding evaluations, and other subjects as determined by the chairperson of the Council.
Prior to the applicable implementation date, these rules shall not apply to teachers assigned to schools identified in an agreement entered into between the board of a school district operating under Article 34 of this Code and the exclusive representative of the district's teachers in accordance with Section 34-85c of this Code.
(Source: P.A. 100-211, eff. 8-18-17.)

(105 ILCS 5/24A-7.1)
Sec. 24A-7.1. Teacher, principal, and superintendent performance evaluations. Except as otherwise provided under this Act, disclosure of public school teacher, principal, and superintendent performance evaluations is prohibited.
(Source: P.A. 96-861, eff. 1-15-10.)

(105 ILCS 5/24A-8) (from Ch. 122, par. 24A-8)
Sec. 24A-8. Evaluation of teachers not in contractual continued service. Each teacher not in contractual continued service shall be evaluated at least once each school year.
(Source: P.A. 96-861, eff. 1-15-10.)

(105 ILCS 5/24A-15)
Sec. 24A-15. Development of evaluation plan for principals and assistant principals.
(a) Each school district, except for a school district organized under Article 34 of this Code, shall establish a principal and assistant principal evaluation plan in accordance with this Section. The plan must ensure that each principal and assistant principal is evaluated as follows:
(1) For a principal or assistant principal on a

single-year contract, the evaluation must take place by March 1 of each year.

(2) For a principal or assistant principal on a

multi-year contract under Section 10-23.8a of this Code, the evaluation must take place by March 1 of the final year of the contract.

On and after September 1, 2012, the plan must:
(i) rate the principal's or assistant principal's

performance as "excellent", "proficient", "needs improvement" or "unsatisfactory"; and

(ii) ensure that each principal and assistant

principal is evaluated at least once every school year.

Nothing in this Section prohibits a school district from conducting additional evaluations of principals and assistant principals.
(b) The evaluation shall include a description of the principal's or assistant principal's duties and responsibilities and the standards to which the principal or assistant principal is expected to conform.
(c) The evaluation for a principal must be performed by the district superintendent, the superintendent's designee, or, in the absence of the superintendent or his or her designee, an individual appointed by the school board who holds a registered Type 75 State administrative certificate.
Prior to September 1, 2012, the evaluation must be in writing and must at least do all of the following:
(1) Consider the principal's specific duties,

responsibilities, management, and competence as a principal.

(2) Specify the principal's strengths and weaknesses,

with supporting reasons.

(3) Align with research-based standards established

by administrative rule.

On and after September 1, 2012, the evaluation must, in addition to the requirements in items (1), (2), and (3) of this subsection (c), provide for the use of data and indicators on student growth as a significant factor in rating performance.
(c-5) The evaluation of an assistant principal must be performed by the principal, the district superintendent, the superintendent's designee, or, in the absence of the superintendent or his or her designee, an individual appointed by the school board who holds a registered Type 75 State administrative certificate. The evaluation must be in writing and must at least do all of the following:
(1) Consider the assistant principal's specific

duties, responsibilities, management, and competence as an assistant principal.

(2) Specify the assistant principal's strengths and

weaknesses with supporting reasons.

(3) Align with the Illinois Professional Standards

for School Leaders or research-based district standards.

On and after September 1, 2012, the evaluation must, in addition to the requirements in items (1), (2), and (3) of this subsection (c-5), provide for the use of data and indicators on student growth as a significant factor in rating performance.
(d) One copy of the evaluation must be included in the principal's or assistant principal's personnel file and one copy of the evaluation must be provided to the principal or assistant principal.
(e) Failure by a district to evaluate a principal or assistant principal and to provide the principal or assistant principal with a copy of the evaluation at least once during the term of the principal's or assistant principal's contract, in accordance with this Section, is evidence that the principal or assistant principal is performing duties and responsibilities in at least a satisfactory manner and shall serve to automatically extend the principal's or assistant principal's contract for a period of one year after the contract would otherwise expire, under the same terms and conditions as the prior year's contract. The requirements in this Section are in addition to the right of a school board to reclassify a principal or assistant principal pursuant to Section 10-23.8b of this Code.
(f) Nothing in this Section prohibits a school board from ordering lateral transfers of principals or assistant principals to positions of similar rank and salary.
(Source: P.A. 96-861, eff. 1-15-10; 97-217, eff. 7-28-11.)

(105 ILCS 5/24A-20)
Sec. 24A-20. State Board of Education data collection and evaluation assessment and support systems.
(a) On or before the date established in subsection (b) of this Section, the State Board of Education shall, through a process involving collaboration with the Performance Evaluation Advisory Council, develop or contract for the development of and implement all of the following data collection and evaluation assessment and support systems:
(1) A system to annually collect and publish data by

district and school on teacher and administrator performance evaluation outcomes. The system must ensure that no teacher or administrator can be personally identified by publicly reported data.

(2) Both a teacher and principal model evaluation

template. The model templates must incorporate the requirements of this Article and any other requirements established by the State Board by administrative rule, but allow customization by districts in a manner that does not conflict with such requirements.

(3) An evaluator pre-qualification program based on

the model teacher evaluation template.

(4) An evaluator training program based on the model

teacher evaluation template. The training program shall provide multiple training options that account for the prior training and experience of the evaluator.

(5) A superintendent training program based on the

model principal evaluation template.

(6) One or more instruments to provide feedback to

principals on the instructional environment within a school.

(7) A State Board-provided or approved technical

assistance system that supports districts with the development and implementation of teacher and principal evaluation systems.

(8) Web-based systems and tools supporting

implementation of the model templates and the evaluator pre-qualification and training programs.

(9) A process for measuring and reporting

correlations between local principal and teacher evaluations and (A) student growth in tested grades and subjects and (B) retention rates of teachers.

(10) A process for assessing whether school district

evaluation systems developed pursuant to this Act and that consider student growth as a significant factor in the rating of a teacher's and principal's performance are valid and reliable, contribute to the development of staff, and improve student achievement outcomes. By no later than September 1, 2014, a research-based study shall be issued assessing such systems for validity and reliability, contribution to the development of staff, and improvement of student performance and recommending, based on the results of this study, changes, if any, that need to be incorporated into teacher and principal evaluation systems that consider student growth as a significant factor in the rating performance for remaining school districts to be required to implement such systems.

(b) If the State of Illinois receives a Race to the Top Grant, the data collection and support systems described in subsection (a) must be developed on or before September 30, 2011. If the State of Illinois does not receive a Race to the Top Grant, the data collection and support systems described in subsection (a) must be developed on or before September 30, 2012; provided, however, that the data collection and support systems set forth in items (3) and (4) of subsection (a) of this Section must be developed by September 30, 2011 regardless of whether the State of Illinois receives a Race to the Top Grant. By no later than September 1, 2011, if the State of Illinois receives a Race to the Top Grant, or September 1, 2012, if the State of Illinois does not receive a Race to the Top Grant, the State Board of Education must execute or contract for the execution of the assessment referenced in item (10) of subsection (a) of this Section to determine whether the school district evaluation systems developed pursuant to this Act have been valid and reliable, contributed to the development of staff, and improved student performance.
(c) Districts shall submit data and information to the State Board on teacher and principal performance evaluations and evaluation plans in accordance with procedures and requirements for submissions established by the State Board. Such data shall include, without limitation, (i) data on the performance rating given to all teachers in contractual continued service, (ii) data on district recommendations to renew or not renew teachers not in contractual continued service, and (iii) data on the performance rating given to all principals.
(d) If the State Board of Education does not timely fulfill any of the requirements set forth in Sections 24A-7 and 24A-20, and adequate and sustainable federal, State, or other funds are not provided to the State Board of Education and school districts to meet their responsibilities under this Article, the applicable implementation date shall be postponed by the number of calendar days equal to those needed by the State Board of Education to fulfill such requirements and for the adequate and sustainable funds to be provided to the State Board of Education and school districts. The determination as to whether the State Board of Education has fulfilled any or all requirements set forth in Sections 24A-7 and 24A-20 and whether adequate and sustainable funds have been provided to the State Board of Education and school districts shall be made by the State Board of Education in consultation with the P-20 Council.
(Source: P.A. 96-861, eff. 1-15-10.)



Article 26 - Pupils--Compulsory Attendance

(105 ILCS 5/Art. 26 heading)

(105 ILCS 5/26-1) (from Ch. 122, par. 26-1)
(Text of Section from P.A. 100-185)
Sec. 26-1. Compulsory school age-Exemptions. Whoever has custody or control of any child (i) between the ages of 7 and 17 years (unless the child has already graduated from high school) for school years before the 2014-2015 school year or (ii) between the ages of 6 (on or before September 1) and 17 years (unless the child has already graduated from high school) beginning with the 2014-2015 school year shall cause such child to attend some public school in the district wherein the child resides the entire time it is in session during the regular school term, except as provided in Section 10-19.1, and during a required summer school program established under Section 10-22.33B; provided, that the following children shall not be required to attend the public schools:
1. Any child attending a private or a parochial

school where children are taught the branches of education taught to children of corresponding age and grade in the public schools, and where the instruction of the child in the branches of education is in the English language;

2. Any child who is physically or mentally unable to

attend school, such disability being certified to the county or district truant officer by a competent physician licensed in Illinois to practice medicine and surgery in all its branches, a chiropractic physician licensed under the Medical Practice Act of 1987, a licensed advanced practice nurse, a licensed physician assistant, or a Christian Science practitioner residing in this State and listed in the Christian Science Journal; or who is excused for temporary absence for cause by the principal or teacher of the school which the child attends; the exemptions in this paragraph (2) do not apply to any female who is pregnant or the mother of one or more children, except where a female is unable to attend school due to a complication arising from her pregnancy and the existence of such complication is certified to the county or district truant officer by a competent physician;

3. Any child necessarily and lawfully employed

according to the provisions of the law regulating child labor may be excused from attendance at school by the county superintendent of schools or the superintendent of the public school which the child should be attending, on certification of the facts by and the recommendation of the school board of the public school district in which the child resides. In districts having part time continuation schools, children so excused shall attend such schools at least 8 hours each week;

4. Any child over 12 and under 14 years of age while

in attendance at confirmation classes;

5. Any child absent from a public school on a

particular day or days or at a particular time of day for the reason that he is unable to attend classes or to participate in any examination, study or work requirements on a particular day or days or at a particular time of day, because the tenets of his religion forbid secular activity on a particular day or days or at a particular time of day. Each school board shall prescribe rules and regulations relative to absences for religious holidays including, but not limited to, a list of religious holidays on which it shall be mandatory to excuse a child; but nothing in this paragraph 5 shall be construed to limit the right of any school board, at its discretion, to excuse an absence on any other day by reason of the observance of a religious holiday. A school board may require the parent or guardian of a child who is to be excused from attending school due to the observance of a religious holiday to give notice, not exceeding 5 days, of the child's absence to the school principal or other school personnel. Any child excused from attending school under this paragraph 5 shall not be required to submit a written excuse for such absence after returning to school;

6. Any child 16 years of age or older who (i)

submits to a school district evidence of necessary and lawful employment pursuant to paragraph 3 of this Section and (ii) is enrolled in a graduation incentives program pursuant to Section 26-16 of this Code or an alternative learning opportunities program established pursuant to Article 13B of this Code;

7. A child in any of grades 6 through 12 absent from

a public school on a particular day or days or at a particular time of day for the purpose of sounding "Taps" at a military honors funeral held in this State for a deceased veteran. In order to be excused under this paragraph 7, the student shall notify the school's administration at least 2 days prior to the date of the absence and shall provide the school's administration with the date, time, and location of the military honors funeral. The school's administration may waive this 2-day notification requirement if the student did not receive at least 2 days advance notice, but the student shall notify the school's administration as soon as possible of the absence. A student whose absence is excused under this paragraph 7 shall be counted as if the student attended school for purposes of calculating the average daily attendance of students in the school district. A student whose absence is excused under this paragraph 7 must be allowed a reasonable time to make up school work missed during the absence. If the student satisfactorily completes the school work, the day of absence shall be counted as a day of compulsory attendance and he or she may not be penalized for that absence; and

8. Any child absent from a public school on a

particular day or days or at a particular time of day for the reason that his or her parent or legal guardian is an active duty member of the uniformed services and has been called to duty for, is on leave from, or has immediately returned from deployment to a combat zone or combat-support postings. Such a student shall be granted 5 days of excused absences in any school year and, at the discretion of the school board, additional excused absences to visit the student's parent or legal guardian relative to such leave or deployment of the parent or legal guardian. In the case of excused absences pursuant to this paragraph 8, the student and parent or legal guardian shall be responsible for obtaining assignments from the student's teacher prior to any period of excused absence and for ensuring that such assignments are completed by the student prior to his or her return to school from such period of excused absence.

(Source: P.A. 99-173, eff. 7-29-15; 99-804, eff. 1-1-17; 100-185, eff. 8-18-17.)

(Text of Section from P.A. 100-513)
Sec. 26-1. Compulsory school age-Exemptions. Whoever has custody or control of any child (i) between the ages of 7 and 17 years (unless the child has already graduated from high school) for school years before the 2014-2015 school year or (ii) between the ages of 6 (on or before September 1) and 17 years (unless the child has already graduated from high school) beginning with the 2014-2015 school year shall cause such child to attend some public school in the district wherein the child resides the entire time it is in session during the regular school term, except as provided in Section 10-19.1, and during a required summer school program established under Section 10-22.33B; provided, that the following children shall not be required to attend the public schools:
1. Any child attending a private or a parochial

school where children are taught the branches of education taught to children of corresponding age and grade in the public schools, and where the instruction of the child in the branches of education is in the English language;

2. Any child who is physically or mentally unable to

attend school, such disability being certified to the county or district truant officer by a competent physician licensed in Illinois to practice medicine and surgery in all its branches, a chiropractic physician licensed under the Medical Practice Act of 1987, a licensed advanced practice registered nurse, a licensed physician assistant, or a Christian Science practitioner residing in this State and listed in the Christian Science Journal; or who is excused for temporary absence for cause by the principal or teacher of the school which the child attends; the exemptions in this paragraph (2) do not apply to any female who is pregnant or the mother of one or more children, except where a female is unable to attend school due to a complication arising from her pregnancy and the existence of such complication is certified to the county or district truant officer by a competent physician;

3. Any child necessarily and lawfully employed

according to the provisions of the law regulating child labor may be excused from attendance at school by the county superintendent of schools or the superintendent of the public school which the child should be attending, on certification of the facts by and the recommendation of the school board of the public school district in which the child resides. In districts having part time continuation schools, children so excused shall attend such schools at least 8 hours each week;

4. Any child over 12 and under 14 years of age while

in attendance at confirmation classes;

5. Any child absent from a public school on a

particular day or days or at a particular time of day for the reason that he is unable to attend classes or to participate in any examination, study or work requirements on a particular day or days or at a particular time of day, because the tenets of his religion forbid secular activity on a particular day or days or at a particular time of day. Each school board shall prescribe rules and regulations relative to absences for religious holidays including, but not limited to, a list of religious holidays on which it shall be mandatory to excuse a child; but nothing in this paragraph 5 shall be construed to limit the right of any school board, at its discretion, to excuse an absence on any other day by reason of the observance of a religious holiday. A school board may require the parent or guardian of a child who is to be excused from attending school due to the observance of a religious holiday to give notice, not exceeding 5 days, of the child's absence to the school principal or other school personnel. Any child excused from attending school under this paragraph 5 shall not be required to submit a written excuse for such absence after returning to school;

6. Any child 16 years of age or older who (i)

submits to a school district evidence of necessary and lawful employment pursuant to paragraph 3 of this Section and (ii) is enrolled in a graduation incentives program pursuant to Section 26-16 of this Code or an alternative learning opportunities program established pursuant to Article 13B of this Code; and

7. A child in any of grades 6 through 12 absent from

a public school on a particular day or days or at a particular time of day for the purpose of sounding "Taps" at a military honors funeral held in this State for a deceased veteran. In order to be excused under this paragraph 7, the student shall notify the school's administration at least 2 days prior to the date of the absence and shall provide the school's administration with the date, time, and location of the military honors funeral. The school's administration may waive this 2-day notification requirement if the student did not receive at least 2 days advance notice, but the student shall notify the school's administration as soon as possible of the absence. A student whose absence is excused under this paragraph 7 shall be counted as if the student attended school for purposes of calculating the average daily attendance of students in the school district. A student whose absence is excused under this paragraph 7 must be allowed a reasonable time to make up school work missed during the absence. If the student satisfactorily completes the school work, the day of absence shall be counted as a day of compulsory attendance and he or she may not be penalized for that absence.

(Source: P.A. 99-173, eff. 7-29-15; 99-804, eff. 1-1-17; 100-513, eff. 1-1-18.)

(105 ILCS 5/26-2) (from Ch. 122, par. 26-2)
Sec. 26-2. Enrolled pupils not of compulsory school age.
(a) For school years before the 2014-2015 school year, any person having custody or control of a child who is below the age of 7 years or is 17 years of age or above and who is enrolled in any of grades kindergarten through 12 in the public school shall cause him to attend the public school in the district wherein he resides when it is in session during the regular school term, unless he is excused under paragraph 2, 3, 4, 5, or 6 of Section 26-1. Beginning with the 2014-2015 school year, any person having custody or control of a child who is below the age of 6 years or is 17 years of age or above and who is enrolled in any of grades kindergarten through 12 in the public school shall cause the child to attend the public school in the district wherein he or she resides when it is in session during the regular school term, unless the child is excused under paragraph 2, 3, 4, 5, or 6 of Section 26-1 of this Code.
(b) A school district shall deny reenrollment in its secondary schools to any child 19 years of age or above who has dropped out of school and who could not, because of age and lack of credits, attend classes during the normal school year and graduate before his or her twenty-first birthday. A district may, however, enroll the child in a graduation incentives program under Section 26-16 of this Code or an alternative learning opportunities program established under Article 13B. No child shall be denied reenrollment for the above reasons unless the school district first offers the child due process as required in cases of expulsion under Section 10-22.6. If a child is denied reenrollment after being provided with due process, the school district must provide counseling to that child and must direct that child to alternative educational programs, including adult education programs, that lead to graduation or receipt of a high school equivalency certificate.
(c) A school or school district may deny enrollment to a student 17 years of age or older for one semester for failure to meet minimum academic standards if all of the following conditions are met:
(1) The student achieved a grade point average of

less than "D" (or its equivalent) in the semester immediately prior to the current semester.

(2) The student and the student's parent or guardian

are given written notice warning that the student is failing academically and is subject to denial from enrollment for one semester unless a "D" average (or its equivalent) or better is attained in the current semester.

(3) The parent or guardian is provided with the right

to appeal the notice, as determined by the State Board of Education in accordance with due process.

(4) The student is provided with an academic

improvement plan and academic remediation services.

(5) The student fails to achieve a "D" average (or

its equivalent) or better in the current semester.

A school or school district may deny enrollment to a student 17 years of age or older for one semester for failure to meet minimum attendance standards if all of the following conditions are met:
(1) The student was absent without valid cause for

20% or more of the attendance days in the semester immediately prior to the current semester.

(2) The student and the student's parent or guardian

are given written notice warning that the student is subject to denial from enrollment for one semester unless the student is absent without valid cause less than 20% of the attendance days in the current semester.

(3) The student's parent or guardian is provided with

the right to appeal the notice, as determined by the State Board of Education in accordance with due process.

(4) The student is provided with attendance

remediation services, including without limitation assessment, counseling, and support services.

(5) The student is absent without valid cause for 20%

or more of the attendance days in the current semester.

A school or school district may not deny enrollment to a student (or reenrollment to a dropout) who is at least 17 years of age or older but below 19 years for more than one consecutive semester for failure to meet academic or attendance standards.
(d) No child may be denied enrollment or reenrollment under this Section in violation of the Individuals with Disabilities Education Act or the Americans with Disabilities Act.
(e) In this subsection (e), "reenrolled student" means a dropout who has reenrolled full-time in a public school. Each school district shall identify, track, and report on the educational progress and outcomes of reenrolled students as a subset of the district's required reporting on all enrollments. A reenrolled student who again drops out must not be counted again against a district's dropout rate performance measure. The State Board of Education shall set performance standards for programs serving reenrolled students.
(f) The State Board of Education shall adopt any rules necessary to implement the changes to this Section made by Public Act 93-803.
(Source: P.A. 98-544, eff. 7-1-14; 98-718, eff. 1-1-15.)

(105 ILCS 5/26-2a) (from Ch. 122, par. 26-2a)
Sec. 26-2a. A "truant" is defined as a child subject to compulsory school attendance and who is absent without valid cause from such attendance for a school day or portion thereof.
"Valid cause" for absence shall be illness, observance of a religious holiday, death in the immediate family, family emergency, and shall include such other situations beyond the control of the student as determined by the board of education in each district, or such other circumstances which cause reasonable concern to the parent for the safety or health of the student.
"Chronic or habitual truant" shall be defined as a child who is subject to compulsory school attendance and who is absent without valid cause from such attendance for 5% or more of the previous 180 regular attendance days.
"Truant minor" is defined as a chronic truant to whom supportive services, including prevention, diagnostic, intervention and remedial services, alternative programs and other school and community resources have been provided and have failed to result in the cessation of chronic truancy, or have been offered and refused.
A "dropout" is defined as any child enrolled in grades 9 through 12 whose name has been removed from the district enrollment roster for any reason other than the student's death, extended illness, removal for medical non-compliance, expulsion, aging out, graduation, or completion of a program of studies and who has not transferred to another public or private school and is not known to be home-schooled by his or her parents or guardians or continuing school in another country.
"Religion" for the purposes of this Article, includes all aspects of religious observance and practice, as well as belief.
(Source: P.A. 96-1423, eff. 8-3-10; 97-218, eff. 7-28-11.)

(105 ILCS 5/26-2b) (from Ch. 122, par. 26-2b)
Sec. 26-2b. Any child enrolled in a public school who is unable, because of the observance of a religious holiday, to attend classes on a particular day or days or at a particular time of day shall be excused from any examination or any study or work assignments on such particular day or days or at such particular time of day. It shall be the responsibility of the teachers and of the administrative officials of each public school to make available to each child who is absent from school because of the observance of a religious holiday an equivalent opportunity to make up any examination, study or work requirements which he has missed because of such absence on any particular day or days or at any particular time of day. No special fees of any kind shall be charged to the child for making available to such child such equivalent opportunity. No adverse or prejudicial effects shall result to any child because of his availing himself of the provisions of this Section.
The provisions of this Section shall apply only if the rules and regulations of the school board promulgated pursuant to paragraph 5 of Section 26-1 have been complied with.
(Source: P.A. 84-212.)

(105 ILCS 5/26-3) (from Ch. 122, par. 26-3)
Sec. 26-3. Teachers furnished list-Report of non-attendance-Report of persons not on list.
The clerk or secretary of the school board of all school districts except those employing district truant officers shall furnish the superintendent of schools at the beginning of the school year a list of the names and addresses of the children living in the district who come under the provisions of this Article and of persons having custody or control of such children. The superintendent shall at the opening of school and at other times when required by the regional superintendent of schools compare the list with the enrollment of the school or schools and report to the regional superintendent of schools the names of persons having custody or control of children included under the provisions of this Article who are truant or who are chronic or habitual truants for whom supportive services and other school resources have failed to correct the truant behavior and who are not in regular attendance at the public school, and the names of such children and their ages, stating in each case, if known, the cause of such absence. The report shall also contain the names of any other persons who were not enumerated in the list at the beginning of school and who have the custody or control of children not attending school. The regional superintendent shall, without delay, place such information at the disposal of the regional truant officer.
(Source: P.A. 80-908.)

(105 ILCS 5/26-3a) (from Ch. 122, par. 26-3a)
Sec. 26-3a. Report of pupils no longer enrolled in school.
The clerk or secretary of the school board of all school districts shall furnish quarterly on the first school day of October, January, April and July to the regional superintendent and to the Secretary of State a list of pupils, excluding transferees, who have been expelled or have withdrawn or who have left school and have been removed from the regular attendance rolls during the period of time school was in regular session from the time of the previous quarterly report. Such list shall include the names and addresses of pupils formerly in attendance, the names and addresses of persons having custody or control of such pupils, the reason, if known, such pupils are no longer in attendance and the date of removal from the attendance rolls. The list shall also include the names of: pupils whose withdrawal is due to extraordinary circumstances, including but not limited to economic or medical necessity or family hardship, as determined by the criteria established by the school district; pupils who have re-enrolled in school since their names were removed from the attendance rolls; any pupil certified to be a chronic or habitual truant, as defined in Section 26-2a; and pupils previously certified as chronic or habitual truants who have resumed regular school attendance. The regional superintendent shall inform the county or district truant officer who shall investigate to see that such pupils are in compliance with the requirements of this Article.
Each local school district shall establish, in writing, a set of criteria for use by the local superintendent of schools in determining whether a pupil's failure to attend school is the result of extraordinary circumstances, including but not limited to economic or medical necessity or family hardship.
If a pupil re-enrolls in school after his or her name was removed from the attendance rolls or resumes regular attendance after being certified a chronic or habitual truant, the pupil must obtain and forward to the Secretary of State, on a form designated by the Secretary of State, verification of his or her re-enrollment. The verification may be in the form of a signature or seal or in any other form determined by the school board.
The State Board of Education shall, if possible, make available to any person, upon request, a comparison of drop out rates before and after the effective date of this amendatory Act of the 94th General Assembly.
(Source: P.A. 94-916, eff. 7-1-07; 95-496, eff. 8-28-07.)

(105 ILCS 5/26-3b) (from Ch. 122, par. 26-3b)
Sec. 26-3b. Beginning July 1, 1986, if any child enrolled in a public school in grades Kindergarten through 8 is absent from school, and there is no record that such absence is for a valid cause, as defined under Article 26 of this Code, nor notification that the absence has been authorized by the parent, legal guardian or other person having legal custody of such child, an employee or other agent, whether a volunteer or otherwise, designated by the public school in which the child is enrolled shall, within 2 hours after the first class in which the child is enrolled, make a reasonable effort to promptly telephone and notify the parent, legal guardian, or other person having legal custody of the child, of the child's absence from school. Such notification shall not be given for an absence authorized by the parent, legal guardian or other person having legal custody of such child. Prior to any enrollment of a child in a public school, the school district shall notify parents, legal guardians, or other persons having legal custody of a child, of their responsibility to authorize any absence and to notify the school in advance or at the time of any such absence, and that the school requires at least one and not more than 2 telephone numbers be given for purposes of this Section. The school district shall require that such telephone numbers be given at the time of enrollment of the child in school, which said numbers may be changed from time to time upon notification to the school.
The requirements of this Section shall have been met by the school if notification of an absence has been attempted by telephoning the 1 or 2 numbers given the school by the parent, legal guardian or other person having legal custody of a child, whether or not there is any answer at such telephone number or numbers. Further, the requirements of this Section shall have been met if the said notification is given to a member of the household of the child's parent, legal guardian or other person having legal custody of the child, which said member of the household must be 10 years of age or older.
An employee or other agent designated by the public school who in good faith makes a reasonable effort to notify the parent, legal guardian or other person having legal custody of a child of the child's absence from school, when required by this Section, shall not, as a result of his acts or omissions, except wilful or wanton misconduct on the part of such employee or agent in attempting to comply with the notification requirements of this Section, be liable for civil damages.
(Source: P.A. 84-178; 84-682.)

(105 ILCS 5/26-3d) (from Ch. 122, par. 26-3d)
Sec. 26-3d. All regional superintendents, district superintendents, and special education joint agreement directors shall collect data concerning truants, chronic truants, and truant minor pupils as designated by the State Board of Education. On or before August 15 of each year, this data must be submitted to the State Board of Education.
(Source: P.A. 96-734, eff. 8-25-09.)

(105 ILCS 5/26-4)
Sec. 26-4. (Repealed).
(Source: Repealed by P.A. 88-50.)

(105 ILCS 5/26-5) (from Ch. 122, par. 26-5)
Sec. 26-5. Duties of truant officers.
The truant officer of the school district, whenever notified by the Superintendent, teacher, or other person of violations of this Article, or the county truant officer, when notified by the County Superintendent, shall investigate all cases of truancy or non-attendance at school in their respective jurisdictions, and if the children complained of are not exempt under the provisions of this Article, the truant officer shall proceed as is provided in this Article. The county truant officer, within the county and the district truant officers, within their respective districts, shall in the exercise of their duties be conservators of the peace and shall keep the same, suppress riots, routs, affray, fighting, breaches of the peace, and prevent crime; and may arrest offenders on view and cause them to be brought before proper officials for trial or examination.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/26-6) (from Ch. 122, par. 26-6)
Sec. 26-6. List and reports in districts employing truant officers.
In school districts which employ truant officers the clerk or secretary of the school board shall at the beginning of each school year furnish a copy of the last school census to the superintendent of schools (or principal teacher) in the district, together with the names and addresses of the truant officers in the district, and the superintendent, (or principal teacher) shall compare the census list with the enrollment of the school or schools and, from time to time, report to the proper truant officers the names and addresses of persons having custody or control of children included under the provisions of this Article who are truant or who are chronic or habitual truants for whom supportive services and other school resources have failed to correct the truant behavior and who are not in regular attendance at public schools and also the names of persons having custody or control of children who are not in regular attendance at school and whose names are not included in the census list.
(Source: P.A. 80-908.)

(105 ILCS 5/26-7) (from Ch. 122, par. 26-7)
Sec. 26-7. Notice to custodian-Notice of non-compliance. If any person fails to send any child under his custody or control to some lawful school, the truant officer or, in a school district that does not have a truant officer, the regional superintendent of schools or his or her designee shall, as soon as practicable after he is notified thereof, give notice in person or by mail to such person that such child shall be present at the proper public school on the day following the receipt of such notice. The notice shall state the date that attendance at school must begin and that such attendance must be continuous and consecutive in the district during the remainder of the school year. The truant officer or, in a school district that does not have a truant officer, the regional superintendent of schools or his or her designee shall at the same time that such notice is given notify the teacher or superintendent of the proper public school thereof and the teacher or superintendent shall notify the truant officer or regional superintendent of schools of any non-compliance therewith.
(Source: P.A. 93-858, eff. 1-1-05.)

(105 ILCS 5/26-8) (from Ch. 122, par. 26-8)
Sec. 26-8. Determination as to compliance - Complaint in circuit court. A truant officer or, in a school district that does not have a truant officer, the regional superintendent of schools or his or her designee, after giving the notice provided in Section 26-7, shall determine whether the notice has been complied with. If 3 notices have been given and the notices have not been complied with, and if the persons having custody or control have knowingly and wilfully permitted the truant behavior to continue, the regional superintendent of schools, or his or her designee, of the school district where the child resides shall conduct a truancy hearing. If the regional superintendent determines as a result of the hearing that the child is truant, the regional superintendent shall, if age appropriate at the discretion of the regional superintendent, require the student to complete 20 to 40 hours of community service over a period of 90 days. If the truancy persists, the regional superintendent shall (i) make complaint against the persons having custody or control to the state's attorney or in the circuit court in the county where such person resides for failure to comply with the provisions of this Article or (ii) conduct truancy mediation and encourage the student to enroll in a graduation incentives program under Section 26-16 of this Code. If, however, after giving the notice provided in Section 26-7 the truant behavior has continued, and the child is beyond the control of the parents, guardians or custodians, a truancy petition shall be filed under the provisions of Article III of the Juvenile Court Act of 1987.
(Source: P.A. 93-858, eff. 1-1-05; 93-1079, eff. 1-21-05.)

(105 ILCS 5/26-8a) (from Ch. 122, par. 26-8a)
Sec. 26-8a. The petition for court action shall include the name of the truant minor, the names and addresses of persons having custody or control of the student, the dates of the truant behavior, the dates and nature of contacts or conferences with the student and the persons having custody or control of the student, and the nature of the supportive services, alternative programs and other school resources the school district provided to that child in an effort to correct that child's truant behavior.
(Source: P.A. 80-908.)

(105 ILCS 5/26-8b) (from Ch. 122, par. 26-8b)
Sec. 26-8b. When a petition is filed, it shall be set for an adjudicatory hearing within 10 days and acted upon within 30 days, subject to the provisions of the Juvenile Court Act or the Juvenile Court Act of 1987 if filed thereunder.
(Source: P.A. 85-1209.)

(105 ILCS 5/26-9) (from Ch. 122, par. 26-9)
Sec. 26-9. School officers and teachers to assist truant officers.
School officers, superintendents, teachers or other persons shall render such assistance and furnish such information as they have to aid truant officers in the performance of their duties.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/26-10) (from Ch. 122, par. 26-10)
Sec. 26-10. Fine for noncompliance.) Any person having custody or control of a child subject to the provisions of this Article to whom notice has been given of the child's truancy and who knowingly and wilfully permits such a child to persist in his truancy within that school year, upon conviction thereof shall be guilty of a Class C misdemeanor and shall be subject to not more than 30 days imprisonment and/or a fine of up to $500.
(Source: P.A. 80-908.)

(105 ILCS 5/26-11) (from Ch. 122, par. 26-11)
Sec. 26-11. Punishment for certain offenses.
Any person who induces or attempts to induce any child to be absent from school unlawfully, or who knowingly employs or harbors, while school is in session, any child absent unlawfully from school for 3 consecutive school days, is guilty of a Class C misdemeanor.
(Source: P.A. 77-2267.)

(105 ILCS 5/26-12) (from Ch. 122, par. 26-12)
Sec. 26-12. Punitive action. No punitive action including out of school suspensions, expulsions or court action, shall be taken against chronic truants for such truancy unless available supportive services and other school resources have been provided to the student.
(Source: P.A. 85-234.)

(105 ILCS 5/26-13) (from Ch. 122, par. 26-13)
Sec. 26-13. Absenteeism and truancy policies. School districts shall adopt policies, consistent with rules adopted by the State Board of Education, which identify the appropriate supportive services and available resources which are provided for truants and chronic truants.
(Source: P.A. 84-1420.)

(105 ILCS 5/26-14) (from Ch. 122, par. 26-14)
Sec. 26-14. Truancy programs for dropouts. Any dropout, as defined in Section 26-2a, who is 17 years of age may apply to a school district for status as a truant, and the school district shall permit such person to participate in the district's various programs and resources for truants. At the time of the person's application, the district may request documentation of his dropout status for the previous 6 months.
(Source: P.A. 93-858, eff. 1-1-05.)

(105 ILCS 5/26-15) (from Ch. 122, par. 26-15)
Sec. 26-15. Truant minors. When a regional superintendent has reason to believe that a pupil is a truant minor as defined in Section 26-2a, the regional superintendent may report such pupil under the provisions of the Juvenile Court Act.
(Source: P.A. 85-1209.)

(105 ILCS 5/26-16)
Sec. 26-16. Graduation incentives program.
(a) The General Assembly finds that it is critical to provide options for children to succeed in school. The purpose of this Section is to provide incentives for and encourage all Illinois students who have experienced or are experiencing difficulty in the traditional education system to enroll in alternative programs.
(b) Any student who is below the age of 20 years is eligible to enroll in a graduation incentives program if he or she:
(1) is considered a dropout pursuant to Section

26-2a of this Code;

(2) has been suspended or expelled pursuant to

Section 10-22.6 or 34-19 of this Code;

(3) is pregnant or is a parent;
(4) has been assessed as chemically dependent; or
(5) is enrolled in a bilingual education or LEP

program.

(c) The following programs qualify as graduation incentives programs for students meeting the criteria established in this Section:
(1) Any public elementary or secondary education

graduation incentives program established by a school district or by a regional office of education.

(2) Any alternative learning opportunities program

established pursuant to Article 13B of this Code.

(3) Vocational or job training courses approved by

the State Superintendent of Education that are available through the Illinois public community college system. Students may apply for reimbursement of 50% of tuition costs for one course per semester or a maximum of 3 courses per school year. Subject to available funds, students may apply for reimbursement of up to 100% of tuition costs upon a showing of employment within 6 months after completion of a vocational or job training program. The qualifications for reimbursement shall be established by the State Superintendent of Education by rule.

(4) Job and career programs approved by the State

Superintendent of Education that are available through Illinois-accredited private business and vocational schools. Subject to available funds, pupils may apply for reimbursement of up to 100% of tuition costs upon a showing of employment within 6 months after completion of a job or career program. The State Superintendent of Education shall establish, by rule, the qualifications for reimbursement, criteria for determining reimbursement amounts, and limits on reimbursement.

(5) Adult education courses that offer preparation

for high school equivalency testing.

(d) Graduation incentives programs established by school districts are entitled to claim general State aid and evidence-based funding, subject to Sections 13B-50, 13B-50.5, and 13B-50.10 of this Code. Graduation incentives programs operated by regional offices of education are entitled to receive general State aid and evidence-based funding at the foundation level of support per pupil enrolled. A school district must ensure that its graduation incentives program receives supplemental general State aid, transportation reimbursements, and special education resources, if appropriate, for students enrolled in the program.
(Source: P.A. 100-465, eff. 8-31-17.)

(105 ILCS 5/26-17)
Sec. 26-17. (Repealed).
(Source: P.A. 97-911, eff. 8-8-12. Repealed internally, eff. 11-2-12.)

(105 ILCS 5/26-18)
Sec. 26-18. Chronic absenteeism report and support.
(a) As used in this Section:
"Chronic absence" means absences that total 10% or more of school days of the most recent academic school year, including absences with and without valid cause, as defined in Section 26-2a of this Code, and out-of-school suspensions for an enrolled student.
"Student" means any enrolled student that is subject to compulsory attendance under Section 26-1 of this Code but does not mean a student for whom a documented homebound or hospital record is on file during the student's absence from school.
(b) The General Assembly finds that:
(1) The early years are a critical period in

children's learning and development. Every child should be counted present every day. Every day of school matters.

(2) Being absent too many days from school can make

it difficult for students to stay on-track academically and maintain the momentum to graduate from high school in order to be college-or career-ready.

(3) Every day of school attendance matters for all

students and their families. It is crucial, therefore, that the implications of chronic absence be understood and reviewed regularly.

(c) Beginning July 1, 2018, every school district, charter school, or alternative school or any school receiving public funds shall collect and review its chronic absence data and determine what systems of support and resources are needed to engage chronically absent students and their families to encourage the habit of daily attendance and promote success. The review shall include an analysis of chronic absence data from each attendance center or campus of the school district, charter school, or alternative school or other school receiving public funds.
(d) School districts, charter schools, or alternative schools or any school receiving public funds are encouraged to provide a system of support to students who are at risk of reaching or exceeding chronic absence levels with strategies such as those available through the Illinois Multi-tiered Systems of Support Network. Schools additionally are encouraged to make resources available to families such as those available through the State Board of Education's Family Engagement Framework to support and engage students and their families to encourage heightened school engagement and improved daily school attendance.
(Source: P.A. 100-156, eff. 1-1-18.)



Article 27 - Courses of Study--Special Instruction

(105 ILCS 5/Art. 27 heading)

(105 ILCS 5/27-1) (from Ch. 122, par. 27-1)
Sec. 27-1. Areas of education taught - discrimination on account of sex. The State of Illinois, having the responsibility of defining requirements for elementary and secondary education, establishes that the primary purpose of schooling is the transmission of knowledge and culture through which children learn in areas necessary to their continuing development and entry into the world of work. Such areas include the language arts, mathematics, the biological, physical and social sciences, the fine arts and physical development and health.
Each school district shall give priority in the allocation of resources, including funds, time allocation, personnel, and facilities, to fulfilling the primary purpose of schooling.
The State Board of Education shall establish goals and learning standards consistent with the above purposes and define the knowledge and skills which the State expects students to master and apply as a consequence of their education.
Each school district shall establish learning objectives consistent with the State Board of Education's goals and learning standards for the areas referred to in this Section, shall develop appropriate testing and assessment systems for determining the degree to which students are achieving the objectives, and shall develop reporting systems to apprise the community and State of the assessment results.
Each school district shall make available to all students academic and vocational courses for the attainment of learning objectives.
No student shall be refused admission into or be excluded from any course of instruction offered in the common schools by reason of that person's sex. No student shall, solely by reason of that person's sex, be denied equal access to physical education and interscholastic athletic programs or comparable programs supported from school district funds. This Section is violated when a high school subject to this Act participates in the post-season basketball tournament of any organization or association that does not conduct post-season high school basketball tournaments for both boys and girls, which tournaments are identically structured. Conducting identically structured tournaments includes having the same number of girls' teams as boys' teams playing, in their respective tournaments, at any common location chosen for the final series of games in a tournament; provided, that nothing in this paragraph shall be deemed to prohibit the selection for the final series of games in the girls' tournaments of a common location that is different than the common location selected for the final series of games in the boys' tournaments. Except as specifically stated in this Section, equal access to programs supported by school district funds and comparable programs will be defined in rules promulgated by the State Board of Education in consultation with the Illinois High School Association.
(Source: P.A. 94-875, eff. 7-1-06.)

(105 ILCS 5/27-1.5)
Sec. 27-1.5. (Repealed).
(Source: P.A. 96-1374, eff. 7-29-10. Repealed internally, eff. 7-1-12.)

(105 ILCS 5/27-2) (from Ch. 122, par. 27-2)
Sec. 27-2. Instruction in English language. Instruction in all public elementary and secondary schools of the State shall be in the English language except in second language programs and except in conjunction with programs which the school board may provide, with the approval of the State Board of Education pursuant to Article 14C, in a language other than English for children whose first language is other than English.
(Source: P.A. 85-1389.)

(105 ILCS 5/27-3) (from Ch. 122, par. 27-3)
Sec. 27-3. Patriotism and principles of representative government - Proper use of flag - Method of voting - Pledge of Allegiance. American patriotism and the principles of representative government, as enunciated in the American Declaration of Independence, the Constitution of the United States of America and the Constitution of the State of Illinois, and the proper use and display of the American flag, shall be taught in all public schools and other educational institutions supported or maintained in whole or in part by public funds. No student shall receive a certificate of graduation without passing a satisfactory examination upon such subjects.
Instruction shall be given in all such schools and institutions in the method of voting at elections by means of the Australian Ballot system and the method of the counting of votes for candidates.
The Pledge of Allegiance shall be recited each school day by pupils in elementary and secondary educational institutions supported or maintained in whole or in part by public funds.
(Source: P.A. 92-612, eff. 7-3-02.)

(105 ILCS 5/27-3.5)
Sec. 27-3.5. Congressional Medal of Honor film. Each school district shall require that all students in grade 7 and all high school students enrolled in a course concerning history of the United States or a combination of history of the United States and American government view a Congressional Medal of Honor film made by the Congressional Medal of Honor Foundation. This requirement does not apply if the Congressional Medal of Honor Foundation charges the school district a fee for a film.
(Source: P.A. 96-99, eff. 7-27-09.)

(105 ILCS 5/27-4) (from Ch. 122, par. 27-4)
Sec. 27-4. Time devoted to subjects mentioned in Section 27-3. Not less than one hour of each school week shall be devoted to the study of the subject mentioned in Section 27-3 in the seventh and eighth grades or their equivalent, and not less than one hour of each school week to the advanced study thereof in all high school grades, in the public schools and other institutions mentioned in such Section.
This Section does not prevent the study of such subjects in any of the lower grades in such schools or institutions.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/27-5) (from Ch. 122, par. 27-5)
Sec. 27-5. Physical education and training. School boards of public schools and the Board of Governors of State Colleges and Universities shall provide for the physical education and training of pupils of the schools and laboratory schools under their respective control, and shall include physical education and training in the courses of study regularly taught therein. The physical education and training course offered in grades 5 through 10 may include the health education course required in the Critical Health Problems and Comprehensive Health Education Act.
(Source: P.A. 89-618, eff. 8-9-96.)

(105 ILCS 5/27-6) (from Ch. 122, par. 27-6)
Sec. 27-6. Courses in physical education required; special activities.
(a) Pupils enrolled in the public schools and State universities engaged in preparing teachers shall be required to engage during the school day, except on block scheduled days for those public schools engaged in block scheduling, in courses of physical education for such periods as are compatible with the optimum growth and developmental needs of individuals at the various age levels except when appropriate excuses are submitted to the school by a pupil's parent or guardian or by a person licensed under the Medical Practice Act of 1987 and except as provided in subsection (b) of this Section. A school board may determine the schedule or frequency of physical education courses, provided that a pupil engages in a course of physical education for a minimum of 3 days per 5-day week.
Special activities in physical education shall be provided for pupils whose physical or emotional condition, as determined by a person licensed under the Medical Practice Act of 1987, prevents their participation in the courses provided for normal children.
(b) A school board is authorized to excuse pupils enrolled in grades 11 and 12 from engaging in physical education courses if those pupils request to be excused for any of the following reasons: (1) for ongoing participation in an interscholastic athletic program; (2) to enroll in academic classes which are required for admission to an institution of higher learning, provided that failure to take such classes will result in the pupil being denied admission to the institution of his or her choice; or (3) to enroll in academic classes which are required for graduation from high school, provided that failure to take such classes will result in the pupil being unable to graduate. A school board may also excuse pupils in grades 9 through 12 enrolled in a marching band program for credit from engaging in physical education courses if those pupils request to be excused for ongoing participation in such marching band program. A school board may also, on a case-by-case basis, excuse pupils in grades 7 through 12 who participate in an interscholastic or extracurricular athletic program from engaging in physical education courses. In addition, a pupil in any of grades 3 through 12 who is eligible for special education may be excused if the pupil's parent or guardian agrees that the pupil must utilize the time set aside for physical education to receive special education support and services or, if there is no agreement, the individualized education program team for the pupil determines that the pupil must utilize the time set aside for physical education to receive special education support and services, which agreement or determination must be made a part of the individualized education program. However, a pupil requiring adapted physical education must receive that service in accordance with the individualized education program developed for the pupil. If requested, a school board is authorized to excuse a pupil from engaging in a physical education course if the pupil has an individualized educational program under Article 14 of this Code, is participating in an adaptive athletic program outside of the school setting, and documents such participation as determined by the school board. A school board may also excuse pupils in grades 9 through 12 enrolled in a Reserve Officer's Training Corps (ROTC) program sponsored by the school district from engaging in physical education courses. School boards which choose to exercise this authority shall establish a policy to excuse pupils on an individual basis.
(c) The provisions of this Section are subject to the provisions of Section 27-22.05.
(Source: P.A. 100-465, eff. 8-31-17.)

(105 ILCS 5/27-6.5)
Sec. 27-6.5. Physical fitness assessments in schools.
(a) As used in this Section, "physical fitness assessment" means a series of assessments to measure aerobic capacity, body composition, muscular strength, muscular endurance, and flexibility.
(b) To measure the effectiveness of State Goal 20 of the Illinois Learning Standards for Physical Development and Health, beginning with the 2016-2017 school year and every school year thereafter, the State Board of Education shall require all public schools to use a scientifically-based, health-related physical fitness assessment for grades 3 through 12 and periodically report fitness information to the State Board of Education, as set forth in subsections (c) and (e) of this Section, to assess student fitness indicators.
Public schools shall integrate health-related fitness testing into the curriculum as an instructional tool, except in grades before the 3rd grade. Fitness tests must be appropriate to students' developmental levels and physical abilities. The testing must be used to teach students how to assess their fitness levels, set goals for improvement, and monitor progress in reaching their goals. Fitness scores shall not be used for grading students or evaluating teachers.
(c) On or before October 1, 2014, the State Superintendent of Education shall appoint a 15-member stakeholder and expert task force, including members representing organizations that represent physical education teachers, school officials, principals, health promotion and disease prevention advocates and experts, school health advocates and experts, and other experts with operational and academic expertise in the measurement of fitness. The task force shall make recommendations to the State Board of Education on the following:
(1) methods for ensuring the validity and uniformity

of reported physical fitness assessment scores, including assessment administration protocols and professional development approaches for physical education teachers;

(2) how often physical fitness assessment scores

should be reported to the State Board of Education;

(3) the grade levels within elementary, middle, and

high school categories for which physical fitness assessment scores should be reported to the State Board of Education;

(4) the minimum fitness indicators that should be

reported to the State Board of Education, including, but not limited to, a score for aerobic capacity (for grades 4 through 12); muscular strength; endurance; and flexibility;

(5) the demographic information that should accompany

the scores, including, but not limited to, grade and gender;

(6) the development of protocols regarding the

protection of students' confidentiality and individual information and identifiers; and

(7) how physical fitness assessment data should be

reported by the State Board of Education to the public, including potential correlations with student academic achievement, attendance, and discipline data and other recommended uses of the reported data.

The State Board of Education shall provide administrative and other support to the task force.
The task force shall submit its recommendations on physical fitness assessments on or before April 1, 2015. The task force may also recommend methods for assessing student progress on State Goals 19 and 21 through 24 of the Illinois Learning Standards for Physical Development and Health. The task force is dissolved on April 30, 2015.
The provisions of this subsection (c), other than this sentence, are inoperative after March 31, 2016.
(d) On or before December 31, 2015, the State Board of Education shall use the recommendations of the task force under subsection (c) of this Section to adopt rules for the implementation of physical fitness assessments by each public school for the 2016-2017 school year and every school year thereafter.
(e) On or before September 1, 2016, the State Board of Education shall adopt rules for data submission by school districts and develop a system for collecting and reporting the aggregated fitness information from the physical fitness assessments. This system shall also support the collection of data from school districts that use a fitness testing software program.
(f) School districts may report the aggregate findings of physical fitness assessments by grade level and school to parents and members of the community through typical communication channels, such as Internet websites, school newsletters, school board reports, and presentations. Districts may also provide individual fitness assessment reports to students' parents.
(g) Nothing in this Section precludes schools from implementing a physical fitness assessment before the 2016-2017 school year or from implementing more robust forms of a physical fitness assessment.
(Source: P.A. 98-859, eff. 8-4-14.)

(105 ILCS 5/27-7) (from Ch. 122, par. 27-7)
Sec. 27-7. Physical education course of study. A physical education course of study shall include a developmentally planned and sequential curriculum that fosters the development of movement skills, enhances health-related fitness, increases students' knowledge, offers direct opportunities to learn how to work cooperatively in a group setting, and encourages healthy habits and attitudes for a healthy lifestyle. A physical education course of study shall provide students with an opportunity for an appropriate amount of physical activity. A physical education course of study must be part of the regular school curriculum and not extra-curricular in nature or organization.
The State Board of Education shall prepare and make available guidelines for the various grades and types of schools in order to make effective the purposes set forth in this Section and the requirements provided in Section 27-6, and shall see that the general provisions and intent of Sections 27-5 to 27-9, inclusive, are enforced.
(Source: P.A. 100-465, eff. 8-31-17.)

(105 ILCS 5/27-8.1) (from Ch. 122, par. 27-8.1)
(Text of Section from P.A. 100-238)
Sec. 27-8.1. Health examinations and immunizations.
(1) In compliance with rules and regulations which the Department of Public Health shall promulgate, and except as hereinafter provided, all children in Illinois shall have a health examination as follows: within one year prior to entering kindergarten or the first grade of any public, private, or parochial elementary school; upon entering the sixth and ninth grades of any public, private, or parochial school; prior to entrance into any public, private, or parochial nursery school; and, irrespective of grade, immediately prior to or upon entrance into any public, private, or parochial school or nursery school, each child shall present proof of having been examined in accordance with this Section and the rules and regulations promulgated hereunder. Any child who received a health examination within one year prior to entering the fifth grade for the 2007-2008 school year is not required to receive an additional health examination in order to comply with the provisions of Public Act 95-422 when he or she attends school for the 2008-2009 school year, unless the child is attending school for the first time as provided in this paragraph.
A tuberculosis skin test screening shall be included as a required part of each health examination included under this Section if the child resides in an area designated by the Department of Public Health as having a high incidence of tuberculosis. Additional health examinations of pupils, including eye examinations, may be required when deemed necessary by school authorities. Parents are encouraged to have their children undergo eye examinations at the same points in time required for health examinations.
(1.5) In compliance with rules adopted by the Department of Public Health and except as otherwise provided in this Section, all children in kindergarten and the second and sixth grades of any public, private, or parochial school shall have a dental examination. Each of these children shall present proof of having been examined by a dentist in accordance with this Section and rules adopted under this Section before May 15th of the school year. If a child in the second or sixth grade fails to present proof by May 15th, the school may hold the child's report card until one of the following occurs: (i) the child presents proof of a completed dental examination or (ii) the child presents proof that a dental examination will take place within 60 days after May 15th. The Department of Public Health shall establish, by rule, a waiver for children who show an undue burden or a lack of access to a dentist. Each public, private, and parochial school must give notice of this dental examination requirement to the parents and guardians of students at least 60 days before May 15th of each school year.
(1.10) Except as otherwise provided in this Section, all children enrolling in kindergarten in a public, private, or parochial school on or after the effective date of this amendatory Act of the 95th General Assembly and any student enrolling for the first time in a public, private, or parochial school on or after the effective date of this amendatory Act of the 95th General Assembly shall have an eye examination. Each of these children shall present proof of having been examined by a physician licensed to practice medicine in all of its branches or a licensed optometrist within the previous year, in accordance with this Section and rules adopted under this Section, before October 15th of the school year. If the child fails to present proof by October 15th, the school may hold the child's report card until one of the following occurs: (i) the child presents proof of a completed eye examination or (ii) the child presents proof that an eye examination will take place within 60 days after October 15th. The Department of Public Health shall establish, by rule, a waiver for children who show an undue burden or a lack of access to a physician licensed to practice medicine in all of its branches who provides eye examinations or to a licensed optometrist. Each public, private, and parochial school must give notice of this eye examination requirement to the parents and guardians of students in compliance with rules of the Department of Public Health. Nothing in this Section shall be construed to allow a school to exclude a child from attending because of a parent's or guardian's failure to obtain an eye examination for the child.
(2) The Department of Public Health shall promulgate rules and regulations specifying the examinations and procedures that constitute a health examination, which shall include an age-appropriate developmental screening, an age-appropriate social and emotional screening, and the collection of data relating to asthma and obesity (including at a minimum, date of birth, gender, height, weight, blood pressure, and date of exam), and a dental examination and may recommend by rule that certain additional examinations be performed. The rules and regulations of the Department of Public Health shall specify that a tuberculosis skin test screening shall be included as a required part of each health examination included under this Section if the child resides in an area designated by the Department of Public Health as having a high incidence of tuberculosis. With respect to the developmental screening and the social and emotional screening, the Department of Public Health must develop rules and appropriate revisions to the Child Health Examination form in conjunction with a statewide organization representing school boards; a statewide organization representing pediatricians; statewide organizations representing individuals holding Illinois educator licenses with school support personnel endorsements, including school social workers, school psychologists, and school nurses; a statewide organization representing children's mental health experts; a statewide organization representing school principals; the Director of Healthcare and Family Services or his or her designee, the State Superintendent of Education or his or her designee; and representatives of other appropriate State agencies and, at a minimum, must recommend the use of validated screening tools appropriate to the child's age or grade, and, with regard to the social and emotional screening, require recording only whether or not the screening was completed. The rules shall take into consideration the screening recommendations of the American Academy of Pediatrics and must be consistent with the State Board of Education's social and emotional learning standards. The Department of Public Health shall specify that a diabetes screening as defined by rule shall be included as a required part of each health examination. Diabetes testing is not required.
Physicians licensed to practice medicine in all of its branches, licensed advanced practice nurses, or licensed physician assistants shall be responsible for the performance of the health examinations, other than dental examinations, eye examinations, and vision and hearing screening, and shall sign all report forms required by subsection (4) of this Section that pertain to those portions of the health examination for which the physician, advanced practice nurse, or physician assistant is responsible. If a registered nurse performs any part of a health examination, then a physician licensed to practice medicine in all of its branches must review and sign all required report forms. Licensed dentists shall perform all dental examinations and shall sign all report forms required by subsection (4) of this Section that pertain to the dental examinations. Physicians licensed to practice medicine in all its branches or licensed optometrists shall perform all eye examinations required by this Section and shall sign all report forms required by subsection (4) of this Section that pertain to the eye examination. For purposes of this Section, an eye examination shall at a minimum include history, visual acuity, subjective refraction to best visual acuity near and far, internal and external examination, and a glaucoma evaluation, as well as any other tests or observations that in the professional judgment of the doctor are necessary. Vision and hearing screening tests, which shall not be considered examinations as that term is used in this Section, shall be conducted in accordance with rules and regulations of the Department of Public Health, and by individuals whom the Department of Public Health has certified. In these rules and regulations, the Department of Public Health shall require that individuals conducting vision screening tests give a child's parent or guardian written notification, before the vision screening is conducted, that states, "Vision screening is not a substitute for a complete eye and vision evaluation by an eye doctor. Your child is not required to undergo this vision screening if an optometrist or ophthalmologist has completed and signed a report form indicating that an examination has been administered within the previous 12 months."
(2.5) With respect to the developmental screening and the social and emotional screening portion of the health examination, each child may present proof of having been screened in accordance with this Section and the rules adopted under this Section before October 15th of the school year. With regard to the social and emotional screening only, the examining health care provider shall only record whether or not the screening was completed. If the child fails to present proof of the developmental screening or the social and emotional screening portions of the health examination by October 15th of the school year, qualified school support personnel may, with a parent's or guardian's consent, offer the developmental screening or the social and emotional screening to the child. Each public, private, and parochial school must give notice of the developmental screening and social and emotional screening requirements to the parents and guardians of students in compliance with the rules of the Department of Public Health. Nothing in this Section shall be construed to allow a school to exclude a child from attending because of a parent's or guardian's failure to obtain a developmental screening or a social and emotional screening for the child. Once a developmental screening or a social and emotional screening is completed and proof has been presented to the school, the school may, with a parent's or guardian's consent, make available appropriate school personnel to work with the parent or guardian, the child, and the provider who signed the screening form to obtain any appropriate evaluations and services as indicated on the form and in other information and documentation provided by the parents, guardians, or provider.
(3) Every child shall, at or about the same time as he or she receives a health examination required by subsection (1) of this Section, present to the local school proof of having received such immunizations against preventable communicable diseases as the Department of Public Health shall require by rules and regulations promulgated pursuant to this Section and the Communicable Disease Prevention Act.
(4) The individuals conducting the health examination, dental examination, or eye examination shall record the fact of having conducted the examination, and such additional information as required, including for a health examination data relating to asthma and obesity (including at a minimum, date of birth, gender, height, weight, blood pressure, and date of exam), on uniform forms which the Department of Public Health and the State Board of Education shall prescribe for statewide use. The examiner shall summarize on the report form any condition that he or she suspects indicates a need for special services, including for a health examination factors relating to asthma or obesity. The duty to summarize on the report form does not apply to social and emotional screenings. The confidentiality of the information and records relating to the developmental screening and the social and emotional screening shall be determined by the statutes, rules, and professional ethics governing the type of provider conducting the screening. The individuals confirming the administration of required immunizations shall record as indicated on the form that the immunizations were administered.
(5) If a child does not submit proof of having had either the health examination or the immunization as required, then the child shall be examined or receive the immunization, as the case may be, and present proof by October 15 of the current school year, or by an earlier date of the current school year established by a school district. To establish a date before October 15 of the current school year for the health examination or immunization as required, a school district must give notice of the requirements of this Section 60 days prior to the earlier established date. If for medical reasons one or more of the required immunizations must be given after October 15 of the current school year, or after an earlier established date of the current school year, then the child shall present, by October 15, or by the earlier established date, a schedule for the administration of the immunizations and a statement of the medical reasons causing the delay, both the schedule and the statement being issued by the physician, advanced practice nurse, physician assistant, registered nurse, or local health department that will be responsible for administration of the remaining required immunizations. If a child does not comply by October 15, or by the earlier established date of the current school year, with the requirements of this subsection, then the local school authority shall exclude that child from school until such time as the child presents proof of having had the health examination as required and presents proof of having received those required immunizations which are medically possible to receive immediately. During a child's exclusion from school for noncompliance with this subsection, the child's parents or legal guardian shall be considered in violation of Section 26-1 and subject to any penalty imposed by Section 26-10. This subsection (5) does not apply to dental examinations, eye examinations, and the developmental screening and the social and emotional screening portions of the health examination. If the student is an out-of-state transfer student and does not have the proof required under this subsection (5) before October 15 of the current year or whatever date is set by the school district, then he or she may only attend classes (i) if he or she has proof that an appointment for the required vaccinations has been scheduled with a party authorized to submit proof of the required vaccinations. If the proof of vaccination required under this subsection (5) is not submitted within 30 days after the student is permitted to attend classes, then the student is not to be permitted to attend classes until proof of the vaccinations has been properly submitted. No school district or employee of a school district shall be held liable for any injury or illness to another person that results from admitting an out-of-state transfer student to class that has an appointment scheduled pursuant to this subsection (5).
(6) Every school shall report to the State Board of Education by November 15, in the manner which that agency shall require, the number of children who have received the necessary immunizations and the health examination (other than a dental examination or eye examination) as required, indicating, of those who have not received the immunizations and examination as required, the number of children who are exempt from health examination and immunization requirements on religious or medical grounds as provided in subsection (8). On or before December 1 of each year, every public school district and registered nonpublic school shall make publicly available the immunization data they are required to submit to the State Board of Education by November 15. The immunization data made publicly available must be identical to the data the school district or school has reported to the State Board of Education.
Every school shall report to the State Board of Education by June 30, in the manner that the State Board requires, the number of children who have received the required dental examination, indicating, of those who have not received the required dental examination, the number of children who are exempt from the dental examination on religious grounds as provided in subsection (8) of this Section and the number of children who have received a waiver under subsection (1.5) of this Section.
Every school shall report to the State Board of Education by June 30, in the manner that the State Board requires, the number of children who have received the required eye examination, indicating, of those who have not received the required eye examination, the number of children who are exempt from the eye examination as provided in subsection (8) of this Section, the number of children who have received a waiver under subsection (1.10) of this Section, and the total number of children in noncompliance with the eye examination requirement.
The reported information under this subsection (6) shall be provided to the Department of Public Health by the State Board of Education.
(7) Upon determining that the number of pupils who are required to be in compliance with subsection (5) of this Section is below 90% of the number of pupils enrolled in the school district, 10% of each State aid payment made pursuant to Section 18-8.05 to the school district for such year may be withheld by the State Board of Education until the number of students in compliance with subsection (5) is the applicable specified percentage or higher.
(8) Children of parents or legal guardians who object to health, dental, or eye examinations or any part thereof, to immunizations, or to vision and hearing screening tests on religious grounds shall not be required to undergo the examinations, tests, or immunizations to which they so object if such parents or legal guardians present to the appropriate local school authority a signed Certificate of Religious Exemption detailing the grounds for objection and the specific immunizations, tests, or examinations to which they object. The grounds for objection must set forth the specific religious belief that conflicts with the examination, test, immunization, or other medical intervention. The signed certificate shall also reflect the parent's or legal guardian's understanding of the school's exclusion policies in the case of a vaccine-preventable disease outbreak or exposure. The certificate must also be signed by the authorized examining health care provider responsible for the performance of the child's health examination confirming that the provider provided education to the parent or legal guardian on the benefits of immunization and the health risks to the student and to the community of the communicable diseases for which immunization is required in this State. However, the health care provider's signature on the certificate reflects only that education was provided and does not allow a health care provider grounds to determine a religious exemption. Those receiving immunizations required under this Code shall be provided with the relevant vaccine information statements that are required to be disseminated by the federal National Childhood Vaccine Injury Act of 1986, which may contain information on circumstances when a vaccine should not be administered, prior to administering a vaccine. A healthcare provider may consider including without limitation the nationally accepted recommendations from federal agencies such as the Advisory Committee on Immunization Practices, the information outlined in the relevant vaccine information statement, and vaccine package inserts, along with the healthcare provider's clinical judgment, to determine whether any child may be more susceptible to experiencing an adverse vaccine reaction than the general population, and, if so, the healthcare provider may exempt the child from an immunization or adopt an individualized immunization schedule. The Certificate of Religious Exemption shall be created by the Department of Public Health and shall be made available and used by parents and legal guardians by the beginning of the 2015-2016 school year. Parents or legal guardians must submit the Certificate of Religious Exemption to their local school authority prior to entering kindergarten, sixth grade, and ninth grade for each child for which they are requesting an exemption. The religious objection stated need not be directed by the tenets of an established religious organization. However, general philosophical or moral reluctance to allow physical examinations, eye examinations, immunizations, vision and hearing screenings, or dental examinations does not provide a sufficient basis for an exception to statutory requirements. The local school authority is responsible for determining if the content of the Certificate of Religious Exemption constitutes a valid religious objection. The local school authority shall inform the parent or legal guardian of exclusion procedures, in accordance with the Department's rules under Part 690 of Title 77 of the Illinois Administrative Code, at the time the objection is presented.
If the physical condition of the child is such that any one or more of the immunizing agents should not be administered, the examining physician, advanced practice nurse, or physician assistant responsible for the performance of the health examination shall endorse that fact upon the health examination form.
Exempting a child from the health, dental, or eye examination does not exempt the child from participation in the program of physical education training provided in Sections 27-5 through 27-7 of this Code.
(9) For the purposes of this Section, "nursery schools" means those nursery schools operated by elementary school systems or secondary level school units or institutions of higher learning.
(Source: P.A. 99-173, eff. 7-29-15; 99-249, eff. 8-3-15; 99-642, eff. 7-28-16; 99-927, eff. 6-1-17; 100-238, eff. 1-1-18.)

(Text of Section from P.A. 100-465)
Sec. 27-8.1. Health examinations and immunizations.
(1) In compliance with rules and regulations which the Department of Public Health shall promulgate, and except as hereinafter provided, all children in Illinois shall have a health examination as follows: within one year prior to entering kindergarten or the first grade of any public, private, or parochial elementary school; upon entering the sixth and ninth grades of any public, private, or parochial school; prior to entrance into any public, private, or parochial nursery school; and, irrespective of grade, immediately prior to or upon entrance into any public, private, or parochial school or nursery school, each child shall present proof of having been examined in accordance with this Section and the rules and regulations promulgated hereunder. Any child who received a health examination within one year prior to entering the fifth grade for the 2007-2008 school year is not required to receive an additional health examination in order to comply with the provisions of Public Act 95-422 when he or she attends school for the 2008-2009 school year, unless the child is attending school for the first time as provided in this paragraph.
A tuberculosis skin test screening shall be included as a required part of each health examination included under this Section if the child resides in an area designated by the Department of Public Health as having a high incidence of tuberculosis. Additional health examinations of pupils, including eye examinations, may be required when deemed necessary by school authorities. Parents are encouraged to have their children undergo eye examinations at the same points in time required for health examinations.
(1.5) In compliance with rules adopted by the Department of Public Health and except as otherwise provided in this Section, all children in kindergarten and the second and sixth grades of any public, private, or parochial school shall have a dental examination. Each of these children shall present proof of having been examined by a dentist in accordance with this Section and rules adopted under this Section before May 15th of the school year. If a child in the second or sixth grade fails to present proof by May 15th, the school may hold the child's report card until one of the following occurs: (i) the child presents proof of a completed dental examination or (ii) the child presents proof that a dental examination will take place within 60 days after May 15th. The Department of Public Health shall establish, by rule, a waiver for children who show an undue burden or a lack of access to a dentist. Each public, private, and parochial school must give notice of this dental examination requirement to the parents and guardians of students at least 60 days before May 15th of each school year.
(1.10) Except as otherwise provided in this Section, all children enrolling in kindergarten in a public, private, or parochial school on or after the effective date of this amendatory Act of the 95th General Assembly and any student enrolling for the first time in a public, private, or parochial school on or after the effective date of this amendatory Act of the 95th General Assembly shall have an eye examination. Each of these children shall present proof of having been examined by a physician licensed to practice medicine in all of its branches or a licensed optometrist within the previous year, in accordance with this Section and rules adopted under this Section, before October 15th of the school year. If the child fails to present proof by October 15th, the school may hold the child's report card until one of the following occurs: (i) the child presents proof of a completed eye examination or (ii) the child presents proof that an eye examination will take place within 60 days after October 15th. The Department of Public Health shall establish, by rule, a waiver for children who show an undue burden or a lack of access to a physician licensed to practice medicine in all of its branches who provides eye examinations or to a licensed optometrist. Each public, private, and parochial school must give notice of this eye examination requirement to the parents and guardians of students in compliance with rules of the Department of Public Health. Nothing in this Section shall be construed to allow a school to exclude a child from attending because of a parent's or guardian's failure to obtain an eye examination for the child.
(2) The Department of Public Health shall promulgate rules and regulations specifying the examinations and procedures that constitute a health examination, which shall include an age-appropriate developmental screening, an age-appropriate social and emotional screening, and the collection of data relating to obesity (including at a minimum, date of birth, gender, height, weight, blood pressure, and date of exam), and a dental examination and may recommend by rule that certain additional examinations be performed. The rules and regulations of the Department of Public Health shall specify that a tuberculosis skin test screening shall be included as a required part of each health examination included under this Section if the child resides in an area designated by the Department of Public Health as having a high incidence of tuberculosis. With respect to the developmental screening and the social and emotional screening, the Department of Public Health must develop rules and appropriate revisions to the Child Health Examination form in conjunction with a statewide organization representing school boards; a statewide organization representing pediatricians; statewide organizations representing individuals holding Illinois educator licenses with school support personnel endorsements, including school social workers, school psychologists, and school nurses; a statewide organization representing children's mental health experts; a statewide organization representing school principals; the Director of Healthcare and Family Services or his or her designee, the State Superintendent of Education or his or her designee; and representatives of other appropriate State agencies and, at a minimum, must recommend the use of validated screening tools appropriate to the child's age or grade, and, with regard to the social and emotional screening, require recording only whether or not the screening was completed. The rules shall take into consideration the screening recommendations of the American Academy of Pediatrics and must be consistent with the State Board of Education's social and emotional learning standards. The Department of Public Health shall specify that a diabetes screening as defined by rule shall be included as a required part of each health examination. Diabetes testing is not required.
Physicians licensed to practice medicine in all of its branches, licensed advanced practice nurses, or licensed physician assistants shall be responsible for the performance of the health examinations, other than dental examinations, eye examinations, and vision and hearing screening, and shall sign all report forms required by subsection (4) of this Section that pertain to those portions of the health examination for which the physician, advanced practice nurse, or physician assistant is responsible. If a registered nurse performs any part of a health examination, then a physician licensed to practice medicine in all of its branches must review and sign all required report forms. Licensed dentists shall perform all dental examinations and shall sign all report forms required by subsection (4) of this Section that pertain to the dental examinations. Physicians licensed to practice medicine in all its branches or licensed optometrists shall perform all eye examinations required by this Section and shall sign all report forms required by subsection (4) of this Section that pertain to the eye examination. For purposes of this Section, an eye examination shall at a minimum include history, visual acuity, subjective refraction to best visual acuity near and far, internal and external examination, and a glaucoma evaluation, as well as any other tests or observations that in the professional judgment of the doctor are necessary. Vision and hearing screening tests, which shall not be considered examinations as that term is used in this Section, shall be conducted in accordance with rules and regulations of the Department of Public Health, and by individuals whom the Department of Public Health has certified. In these rules and regulations, the Department of Public Health shall require that individuals conducting vision screening tests give a child's parent or guardian written notification, before the vision screening is conducted, that states, "Vision screening is not a substitute for a complete eye and vision evaluation by an eye doctor. Your child is not required to undergo this vision screening if an optometrist or ophthalmologist has completed and signed a report form indicating that an examination has been administered within the previous 12 months."
(2.5) With respect to the developmental screening and the social and emotional screening portion of the health examination, each child may present proof of having been screened in accordance with this Section and the rules adopted under this Section before October 15th of the school year. With regard to the social and emotional screening only, the examining health care provider shall only record whether or not the screening was completed. If the child fails to present proof of the developmental screening or the social and emotional screening portions of the health examination by October 15th of the school year, qualified school support personnel may, with a parent's or guardian's consent, offer the developmental screening or the social and emotional screening to the child. Each public, private, and parochial school must give notice of the developmental screening and social and emotional screening requirements to the parents and guardians of students in compliance with the rules of the Department of Public Health. Nothing in this Section shall be construed to allow a school to exclude a child from attending because of a parent's or guardian's failure to obtain a developmental screening or a social and emotional screening for the child. Once a developmental screening or a social and emotional screening is completed and proof has been presented to the school, the school may, with a parent's or guardian's consent, make available appropriate school personnel to work with the parent or guardian, the child, and the provider who signed the screening form to obtain any appropriate evaluations and services as indicated on the form and in other information and documentation provided by the parents, guardians, or provider.
(3) Every child shall, at or about the same time as he or she receives a health examination required by subsection (1) of this Section, present to the local school proof of having received such immunizations against preventable communicable diseases as the Department of Public Health shall require by rules and regulations promulgated pursuant to this Section and the Communicable Disease Prevention Act.
(4) The individuals conducting the health examination, dental examination, or eye examination shall record the fact of having conducted the examination, and such additional information as required, including for a health examination data relating to obesity (including at a minimum, date of birth, gender, height, weight, blood pressure, and date of exam), on uniform forms which the Department of Public Health and the State Board of Education shall prescribe for statewide use. The examiner shall summarize on the report form any condition that he or she suspects indicates a need for special services, including for a health examination factors relating to obesity. The duty to summarize on the report form does not apply to social and emotional screenings. The confidentiality of the information and records relating to the developmental screening and the social and emotional screening shall be determined by the statutes, rules, and professional ethics governing the type of provider conducting the screening. The individuals confirming the administration of required immunizations shall record as indicated on the form that the immunizations were administered.
(5) If a child does not submit proof of having had either the health examination or the immunization as required, then the child shall be examined or receive the immunization, as the case may be, and present proof by October 15 of the current school year, or by an earlier date of the current school year established by a school district. To establish a date before October 15 of the current school year for the health examination or immunization as required, a school district must give notice of the requirements of this Section 60 days prior to the earlier established date. If for medical reasons one or more of the required immunizations must be given after October 15 of the current school year, or after an earlier established date of the current school year, then the child shall present, by October 15, or by the earlier established date, a schedule for the administration of the immunizations and a statement of the medical reasons causing the delay, both the schedule and the statement being issued by the physician, advanced practice nurse, physician assistant, registered nurse, or local health department that will be responsible for administration of the remaining required immunizations. If a child does not comply by October 15, or by the earlier established date of the current school year, with the requirements of this subsection, then the local school authority shall exclude that child from school until such time as the child presents proof of having had the health examination as required and presents proof of having received those required immunizations which are medically possible to receive immediately. During a child's exclusion from school for noncompliance with this subsection, the child's parents or legal guardian shall be considered in violation of Section 26-1 and subject to any penalty imposed by Section 26-10. This subsection (5) does not apply to dental examinations, eye examinations, and the developmental screening and the social and emotional screening portions of the health examination. If the student is an out-of-state transfer student and does not have the proof required under this subsection (5) before October 15 of the current year or whatever date is set by the school district, then he or she may only attend classes (i) if he or she has proof that an appointment for the required vaccinations has been scheduled with a party authorized to submit proof of the required vaccinations. If the proof of vaccination required under this subsection (5) is not submitted within 30 days after the student is permitted to attend classes, then the student is not to be permitted to attend classes until proof of the vaccinations has been properly submitted. No school district or employee of a school district shall be held liable for any injury or illness to another person that results from admitting an out-of-state transfer student to class that has an appointment scheduled pursuant to this subsection (5).
(6) Every school shall report to the State Board of Education by November 15, in the manner which that agency shall require, the number of children who have received the necessary immunizations and the health examination (other than a dental examination or eye examination) as required, indicating, of those who have not received the immunizations and examination as required, the number of children who are exempt from health examination and immunization requirements on religious or medical grounds as provided in subsection (8). On or before December 1 of each year, every public school district and registered nonpublic school shall make publicly available the immunization data they are required to submit to the State Board of Education by November 15. The immunization data made publicly available must be identical to the data the school district or school has reported to the State Board of Education.
Every school shall report to the State Board of Education by June 30, in the manner that the State Board requires, the number of children who have received the required dental examination, indicating, of those who have not received the required dental examination, the number of children who are exempt from the dental examination on religious grounds as provided in subsection (8) of this Section and the number of children who have received a waiver under subsection (1.5) of this Section.
Every school shall report to the State Board of Education by June 30, in the manner that the State Board requires, the number of children who have received the required eye examination, indicating, of those who have not received the required eye examination, the number of children who are exempt from the eye examination as provided in subsection (8) of this Section, the number of children who have received a waiver under subsection (1.10) of this Section, and the total number of children in noncompliance with the eye examination requirement.
The reported information under this subsection (6) shall be provided to the Department of Public Health by the State Board of Education.
(7) Upon determining that the number of pupils who are required to be in compliance with subsection (5) of this Section is below 90% of the number of pupils enrolled in the school district, 10% of each State aid payment made pursuant to Section 18-8.05 or 18-8.15 to the school district for such year may be withheld by the State Board of Education until the number of students in compliance with subsection (5) is the applicable specified percentage or higher.
(8) Children of parents or legal guardians who object to health, dental, or eye examinations or any part thereof, to immunizations, or to vision and hearing screening tests on religious grounds shall not be required to undergo the examinations, tests, or immunizations to which they so object if such parents or legal guardians present to the appropriate local school authority a signed Certificate of Religious Exemption detailing the grounds for objection and the specific immunizations, tests, or examinations to which they object. The grounds for objection must set forth the specific religious belief that conflicts with the examination, test, immunization, or other medical intervention. The signed certificate shall also reflect the parent's or legal guardian's understanding of the school's exclusion policies in the case of a vaccine-preventable disease outbreak or exposure. The certificate must also be signed by the authorized examining health care provider responsible for the performance of the child's health examination confirming that the provider provided education to the parent or legal guardian on the benefits of immunization and the health risks to the student and to the community of the communicable diseases for which immunization is required in this State. However, the health care provider's signature on the certificate reflects only that education was provided and does not allow a health care provider grounds to determine a religious exemption. Those receiving immunizations required under this Code shall be provided with the relevant vaccine information statements that are required to be disseminated by the federal National Childhood Vaccine Injury Act of 1986, which may contain information on circumstances when a vaccine should not be administered, prior to administering a vaccine. A healthcare provider may consider including without limitation the nationally accepted recommendations from federal agencies such as the Advisory Committee on Immunization Practices, the information outlined in the relevant vaccine information statement, and vaccine package inserts, along with the healthcare provider's clinical judgment, to determine whether any child may be more susceptible to experiencing an adverse vaccine reaction than the general population, and, if so, the healthcare provider may exempt the child from an immunization or adopt an individualized immunization schedule. The Certificate of Religious Exemption shall be created by the Department of Public Health and shall be made available and used by parents and legal guardians by the beginning of the 2015-2016 school year. Parents or legal guardians must submit the Certificate of Religious Exemption to their local school authority prior to entering kindergarten, sixth grade, and ninth grade for each child for which they are requesting an exemption. The religious objection stated need not be directed by the tenets of an established religious organization. However, general philosophical or moral reluctance to allow physical examinations, eye examinations, immunizations, vision and hearing screenings, or dental examinations does not provide a sufficient basis for an exception to statutory requirements. The local school authority is responsible for determining if the content of the Certificate of Religious Exemption constitutes a valid religious objection. The local school authority shall inform the parent or legal guardian of exclusion procedures, in accordance with the Department's rules under Part 690 of Title 77 of the Illinois Administrative Code, at the time the objection is presented.
If the physical condition of the child is such that any one or more of the immunizing agents should not be administered, the examining physician, advanced practice nurse, or physician assistant responsible for the performance of the health examination shall endorse that fact upon the health examination form.
Exempting a child from the health, dental, or eye examination does not exempt the child from participation in the program of physical education training provided in Sections 27-5 through 27-7 of this Code.
(9) For the purposes of this Section, "nursery schools" means those nursery schools operated by elementary school systems or secondary level school units or institutions of higher learning.
(Source: P.A. 99-173, eff. 7-29-15; 99-249, eff. 8-3-15; 99-642, eff. 7-28-16; 99-927, eff. 6-1-17; 100-465, eff. 8-31-17.)

(Text of Section from P.A. 100-513)
Sec. 27-8.1. Health examinations and immunizations.
(1) In compliance with rules and regulations which the Department of Public Health shall promulgate, and except as hereinafter provided, all children in Illinois shall have a health examination as follows: within one year prior to entering kindergarten or the first grade of any public, private, or parochial elementary school; upon entering the sixth and ninth grades of any public, private, or parochial school; prior to entrance into any public, private, or parochial nursery school; and, irrespective of grade, immediately prior to or upon entrance into any public, private, or parochial school or nursery school, each child shall present proof of having been examined in accordance with this Section and the rules and regulations promulgated hereunder. Any child who received a health examination within one year prior to entering the fifth grade for the 2007-2008 school year is not required to receive an additional health examination in order to comply with the provisions of Public Act 95-422 when he or she attends school for the 2008-2009 school year, unless the child is attending school for the first time as provided in this paragraph.
A tuberculosis skin test screening shall be included as a required part of each health examination included under this Section if the child resides in an area designated by the Department of Public Health as having a high incidence of tuberculosis. Additional health examinations of pupils, including eye examinations, may be required when deemed necessary by school authorities. Parents are encouraged to have their children undergo eye examinations at the same points in time required for health examinations.
(1.5) In compliance with rules adopted by the Department of Public Health and except as otherwise provided in this Section, all children in kindergarten and the second and sixth grades of any public, private, or parochial school shall have a dental examination. Each of these children shall present proof of having been examined by a dentist in accordance with this Section and rules adopted under this Section before May 15th of the school year. If a child in the second or sixth grade fails to present proof by May 15th, the school may hold the child's report card until one of the following occurs: (i) the child presents proof of a completed dental examination or (ii) the child presents proof that a dental examination will take place within 60 days after May 15th. The Department of Public Health shall establish, by rule, a waiver for children who show an undue burden or a lack of access to a dentist. Each public, private, and parochial school must give notice of this dental examination requirement to the parents and guardians of students at least 60 days before May 15th of each school year.
(1.10) Except as otherwise provided in this Section, all children enrolling in kindergarten in a public, private, or parochial school on or after the effective date of this amendatory Act of the 95th General Assembly and any student enrolling for the first time in a public, private, or parochial school on or after the effective date of this amendatory Act of the 95th General Assembly shall have an eye examination. Each of these children shall present proof of having been examined by a physician licensed to practice medicine in all of its branches or a licensed optometrist within the previous year, in accordance with this Section and rules adopted under this Section, before October 15th of the school year. If the child fails to present proof by October 15th, the school may hold the child's report card until one of the following occurs: (i) the child presents proof of a completed eye examination or (ii) the child presents proof that an eye examination will take place within 60 days after October 15th. The Department of Public Health shall establish, by rule, a waiver for children who show an undue burden or a lack of access to a physician licensed to practice medicine in all of its branches who provides eye examinations or to a licensed optometrist. Each public, private, and parochial school must give notice of this eye examination requirement to the parents and guardians of students in compliance with rules of the Department of Public Health. Nothing in this Section shall be construed to allow a school to exclude a child from attending because of a parent's or guardian's failure to obtain an eye examination for the child.
(2) The Department of Public Health shall promulgate rules and regulations specifying the examinations and procedures that constitute a health examination, which shall include an age-appropriate developmental screening, an age-appropriate social and emotional screening, and the collection of data relating to obesity (including at a minimum, date of birth, gender, height, weight, blood pressure, and date of exam), and a dental examination and may recommend by rule that certain additional examinations be performed. The rules and regulations of the Department of Public Health shall specify that a tuberculosis skin test screening shall be included as a required part of each health examination included under this Section if the child resides in an area designated by the Department of Public Health as having a high incidence of tuberculosis. With respect to the developmental screening and the social and emotional screening, the Department of Public Health must develop rules and appropriate revisions to the Child Health Examination form in conjunction with a statewide organization representing school boards; a statewide organization representing pediatricians; statewide organizations representing individuals holding Illinois educator licenses with school support personnel endorsements, including school social workers, school psychologists, and school nurses; a statewide organization representing children's mental health experts; a statewide organization representing school principals; the Director of Healthcare and Family Services or his or her designee, the State Superintendent of Education or his or her designee; and representatives of other appropriate State agencies and, at a minimum, must recommend the use of validated screening tools appropriate to the child's age or grade, and, with regard to the social and emotional screening, require recording only whether or not the screening was completed. The rules shall take into consideration the screening recommendations of the American Academy of Pediatrics and must be consistent with the State Board of Education's social and emotional learning standards. The Department of Public Health shall specify that a diabetes screening as defined by rule shall be included as a required part of each health examination. Diabetes testing is not required.
Physicians licensed to practice medicine in all of its branches, licensed advanced practice registered nurses, or licensed physician assistants shall be responsible for the performance of the health examinations, other than dental examinations, eye examinations, and vision and hearing screening, and shall sign all report forms required by subsection (4) of this Section that pertain to those portions of the health examination for which the physician, advanced practice registered nurse, or physician assistant is responsible. If a registered nurse performs any part of a health examination, then a physician licensed to practice medicine in all of its branches must review and sign all required report forms. Licensed dentists shall perform all dental examinations and shall sign all report forms required by subsection (4) of this Section that pertain to the dental examinations. Physicians licensed to practice medicine in all its branches or licensed optometrists shall perform all eye examinations required by this Section and shall sign all report forms required by subsection (4) of this Section that pertain to the eye examination. For purposes of this Section, an eye examination shall at a minimum include history, visual acuity, subjective refraction to best visual acuity near and far, internal and external examination, and a glaucoma evaluation, as well as any other tests or observations that in the professional judgment of the doctor are necessary. Vision and hearing screening tests, which shall not be considered examinations as that term is used in this Section, shall be conducted in accordance with rules and regulations of the Department of Public Health, and by individuals whom the Department of Public Health has certified. In these rules and regulations, the Department of Public Health shall require that individuals conducting vision screening tests give a child's parent or guardian written notification, before the vision screening is conducted, that states, "Vision screening is not a substitute for a complete eye and vision evaluation by an eye doctor. Your child is not required to undergo this vision screening if an optometrist or ophthalmologist has completed and signed a report form indicating that an examination has been administered within the previous 12 months."
(2.5) With respect to the developmental screening and the social and emotional screening portion of the health examination, each child may present proof of having been screened in accordance with this Section and the rules adopted under this Section before October 15th of the school year. With regard to the social and emotional screening only, the examining health care provider shall only record whether or not the screening was completed. If the child fails to present proof of the developmental screening or the social and emotional screening portions of the health examination by October 15th of the school year, qualified school support personnel may, with a parent's or guardian's consent, offer the developmental screening or the social and emotional screening to the child. Each public, private, and parochial school must give notice of the developmental screening and social and emotional screening requirements to the parents and guardians of students in compliance with the rules of the Department of Public Health. Nothing in this Section shall be construed to allow a school to exclude a child from attending because of a parent's or guardian's failure to obtain a developmental screening or a social and emotional screening for the child. Once a developmental screening or a social and emotional screening is completed and proof has been presented to the school, the school may, with a parent's or guardian's consent, make available appropriate school personnel to work with the parent or guardian, the child, and the provider who signed the screening form to obtain any appropriate evaluations and services as indicated on the form and in other information and documentation provided by the parents, guardians, or provider.
(3) Every child shall, at or about the same time as he or she receives a health examination required by subsection (1) of this Section, present to the local school proof of having received such immunizations against preventable communicable diseases as the Department of Public Health shall require by rules and regulations promulgated pursuant to this Section and the Communicable Disease Prevention Act.
(4) The individuals conducting the health examination, dental examination, or eye examination shall record the fact of having conducted the examination, and such additional information as required, including for a health examination data relating to obesity (including at a minimum, date of birth, gender, height, weight, blood pressure, and date of exam), on uniform forms which the Department of Public Health and the State Board of Education shall prescribe for statewide use. The examiner shall summarize on the report form any condition that he or she suspects indicates a need for special services, including for a health examination factors relating to obesity. The duty to summarize on the report form does not apply to social and emotional screenings. The confidentiality of the information and records relating to the developmental screening and the social and emotional screening shall be determined by the statutes, rules, and professional ethics governing the type of provider conducting the screening. The individuals confirming the administration of required immunizations shall record as indicated on the form that the immunizations were administered.
(5) If a child does not submit proof of having had either the health examination or the immunization as required, then the child shall be examined or receive the immunization, as the case may be, and present proof by October 15 of the current school year, or by an earlier date of the current school year established by a school district. To establish a date before October 15 of the current school year for the health examination or immunization as required, a school district must give notice of the requirements of this Section 60 days prior to the earlier established date. If for medical reasons one or more of the required immunizations must be given after October 15 of the current school year, or after an earlier established date of the current school year, then the child shall present, by October 15, or by the earlier established date, a schedule for the administration of the immunizations and a statement of the medical reasons causing the delay, both the schedule and the statement being issued by the physician, advanced practice registered nurse, physician assistant, registered nurse, or local health department that will be responsible for administration of the remaining required immunizations. If a child does not comply by October 15, or by the earlier established date of the current school year, with the requirements of this subsection, then the local school authority shall exclude that child from school until such time as the child presents proof of having had the health examination as required and presents proof of having received those required immunizations which are medically possible to receive immediately. During a child's exclusion from school for noncompliance with this subsection, the child's parents or legal guardian shall be considered in violation of Section 26-1 and subject to any penalty imposed by Section 26-10. This subsection (5) does not apply to dental examinations, eye examinations, and the developmental screening and the social and emotional screening portions of the health examination. If the student is an out-of-state transfer student and does not have the proof required under this subsection (5) before October 15 of the current year or whatever date is set by the school district, then he or she may only attend classes (i) if he or she has proof that an appointment for the required vaccinations has been scheduled with a party authorized to submit proof of the required vaccinations. If the proof of vaccination required under this subsection (5) is not submitted within 30 days after the student is permitted to attend classes, then the student is not to be permitted to attend classes until proof of the vaccinations has been properly submitted. No school district or employee of a school district shall be held liable for any injury or illness to another person that results from admitting an out-of-state transfer student to class that has an appointment scheduled pursuant to this subsection (5).
(6) Every school shall report to the State Board of Education by November 15, in the manner which that agency shall require, the number of children who have received the necessary immunizations and the health examination (other than a dental examination or eye examination) as required, indicating, of those who have not received the immunizations and examination as required, the number of children who are exempt from health examination and immunization requirements on religious or medical grounds as provided in subsection (8). On or before December 1 of each year, every public school district and registered nonpublic school shall make publicly available the immunization data they are required to submit to the State Board of Education by November 15. The immunization data made publicly available must be identical to the data the school district or school has reported to the State Board of Education.
Every school shall report to the State Board of Education by June 30, in the manner that the State Board requires, the number of children who have received the required dental examination, indicating, of those who have not received the required dental examination, the number of children who are exempt from the dental examination on religious grounds as provided in subsection (8) of this Section and the number of children who have received a waiver under subsection (1.5) of this Section.
Every school shall report to the State Board of Education by June 30, in the manner that the State Board requires, the number of children who have received the required eye examination, indicating, of those who have not received the required eye examination, the number of children who are exempt from the eye examination as provided in subsection (8) of this Section, the number of children who have received a waiver under subsection (1.10) of this Section, and the total number of children in noncompliance with the eye examination requirement.
The reported information under this subsection (6) shall be provided to the Department of Public Health by the State Board of Education.
(7) Upon determining that the number of pupils who are required to be in compliance with subsection (5) of this Section is below 90% of the number of pupils enrolled in the school district, 10% of each State aid payment made pursuant to Section 18-8.05 to the school district for such year may be withheld by the State Board of Education until the number of students in compliance with subsection (5) is the applicable specified percentage or higher.
(8) Children of parents or legal guardians who object to health, dental, or eye examinations or any part thereof, to immunizations, or to vision and hearing screening tests on religious grounds shall not be required to undergo the examinations, tests, or immunizations to which they so object if such parents or legal guardians present to the appropriate local school authority a signed Certificate of Religious Exemption detailing the grounds for objection and the specific immunizations, tests, or examinations to which they object. The grounds for objection must set forth the specific religious belief that conflicts with the examination, test, immunization, or other medical intervention. The signed certificate shall also reflect the parent's or legal guardian's understanding of the school's exclusion policies in the case of a vaccine-preventable disease outbreak or exposure. The certificate must also be signed by the authorized examining health care provider responsible for the performance of the child's health examination confirming that the provider provided education to the parent or legal guardian on the benefits of immunization and the health risks to the student and to the community of the communicable diseases for which immunization is required in this State. However, the health care provider's signature on the certificate reflects only that education was provided and does not allow a health care provider grounds to determine a religious exemption. Those receiving immunizations required under this Code shall be provided with the relevant vaccine information statements that are required to be disseminated by the federal National Childhood Vaccine Injury Act of 1986, which may contain information on circumstances when a vaccine should not be administered, prior to administering a vaccine. A healthcare provider may consider including without limitation the nationally accepted recommendations from federal agencies such as the Advisory Committee on Immunization Practices, the information outlined in the relevant vaccine information statement, and vaccine package inserts, along with the healthcare provider's clinical judgment, to determine whether any child may be more susceptible to experiencing an adverse vaccine reaction than the general population, and, if so, the healthcare provider may exempt the child from an immunization or adopt an individualized immunization schedule. The Certificate of Religious Exemption shall be created by the Department of Public Health and shall be made available and used by parents and legal guardians by the beginning of the 2015-2016 school year. Parents or legal guardians must submit the Certificate of Religious Exemption to their local school authority prior to entering kindergarten, sixth grade, and ninth grade for each child for which they are requesting an exemption. The religious objection stated need not be directed by the tenets of an established religious organization. However, general philosophical or moral reluctance to allow physical examinations, eye examinations, immunizations, vision and hearing screenings, or dental examinations does not provide a sufficient basis for an exception to statutory requirements. The local school authority is responsible for determining if the content of the Certificate of Religious Exemption constitutes a valid religious objection. The local school authority shall inform the parent or legal guardian of exclusion procedures, in accordance with the Department's rules under Part 690 of Title 77 of the Illinois Administrative Code, at the time the objection is presented.
If the physical condition of the child is such that any one or more of the immunizing agents should not be administered, the examining physician, advanced practice registered nurse, or physician assistant responsible for the performance of the health examination shall endorse that fact upon the health examination form.
Exempting a child from the health, dental, or eye examination does not exempt the child from participation in the program of physical education training provided in Sections 27-5 through 27-7 of this Code.
(9) For the purposes of this Section, "nursery schools" means those nursery schools operated by elementary school systems or secondary level school units or institutions of higher learning.
(Source: P.A. 99-173, eff. 7-29-15; 99-249, eff. 8-3-15; 99-642, eff. 7-28-16; 99-927, eff. 6-1-17; 100-513, eff. 1-1-18.)

(105 ILCS 5/27-9) (from Ch. 122, par. 27-9)
Sec. 27-9. Training teachers to teach physical education. The curriculum in all elementary educator preparation programs approved by the State Educator Preparation and Licensure Board shall contain instruction in methods and materials of physical education and training for teachers. No teacher candidate shall be graduated from such an educator preparation program who has not successfully completed instruction in methods and materials in the teaching of physical education and training, whether by way of a specific course or as incorporated in existing courses taught in the educator preparation program.
(Source: P.A. 99-58, eff. 7-16-15.)

(105 ILCS 5/27-9.1) (from Ch. 122, par. 27-9.1)
Sec. 27-9.1. Sex Education.
(a) In this Section:
"Adapt" means to modify an evidence-based program model for use with a particular demographic, ethnic, linguistic, or cultural group.
"Age appropriate" means suitable to particular ages or age groups of children and adolescents, based on the developing cognitive, emotional, and behavioral capacity typical for the age or age group.
"Evidence-based program" means a program for which systematic, empirical research or evaluation has provided evidence of effectiveness.
"Medically accurate" means verified or supported by the weight of research conducted in compliance with accepted scientific methods and published in peer-reviewed journals, if applicable, or comprising information recognized as accurate, objective, and complete.
(a-5) No pupil shall be required to take or participate in any class or course in comprehensive sex education if his parent or guardian submits written objection thereto, and refusal to take or participate in such course or program shall not be reason for suspension or expulsion of such pupil. Each class or course in comprehensive sex education offered in any of grades 6 through 12 shall include instruction on both abstinence and contraception for the prevention of pregnancy and sexually transmitted diseases, including HIV/AIDS. Nothing in this Section prohibits instruction in sanitation, hygiene or traditional courses in biology.
(b) All public school classes that teach sex education and discuss sexual intercourse in grades 6 through 12 shall emphasize that abstinence from sexual intercourse is a responsible and positive decision and is the only protection that is 100% effective against unwanted teenage pregnancy, sexually transmitted diseases, and acquired immune deficiency syndrome (AIDS) when transmitted sexually.
(c) All classes that teach sex education and discuss sexual intercourse in grades 6 through 12 shall satisfy the following criteria:
(1) Course material and instruction shall be

developmentally and age appropriate, medically accurate, and complete.

(1.5) Course material and instruction shall replicate

evidence-based programs or substantially incorporate elements of evidence-based programs.

(2) Course material and instruction shall teach honor

and respect for monogamous heterosexual marriage.

(3) Course material and instruction shall place

substantial emphasis on both abstinence, including abstinence until marriage, and contraception for the prevention of pregnancy and sexually transmitted diseases among youth and shall stress that abstinence is the ensured method of avoiding unintended pregnancy, sexually transmitted diseases, and HIV/AIDS.

(4) Course material and instruction shall include a

discussion of the possible emotional and psychological consequences of preadolescent and adolescent sexual intercourse and the consequences of unwanted adolescent pregnancy.

(5) Course material and instruction shall stress that

sexually transmitted diseases are serious possible hazards of sexual intercourse. Pupils shall be provided with statistics based on the latest medical information citing the failure and success rates of condoms in preventing AIDS and other sexually transmitted diseases.

(6) Course material and instruction shall advise

pupils of the laws pertaining to their financial responsibility to children born in and out of wedlock.

(7) Course material and instruction shall advise

pupils of the circumstances under which it is unlawful for males to have sexual relations with females under the age of 18 to whom they are not married pursuant to Article 11 of the Criminal Code of 2012.

(8) Course material and instruction shall teach

pupils to not make unwanted physical and verbal sexual advances and how to say no to unwanted sexual advances. Pupils shall be taught that it is wrong to take advantage of or to exploit another person. The material and instruction shall also encourage youth to resist negative peer pressure.

(9) (Blank).
(10) Course material and instruction shall teach

pupils about the dangers associated with drug and alcohol consumption during pregnancy.

(d) An opportunity shall be afforded to individuals, including parents or guardians, to examine the instructional materials to be used in such class or course.
(e) The State Board of Education shall make available resource materials, with the cooperation and input of the agency that administers grant programs consistent with criteria (1) and (1.5) of subsection (c) of this Section, for educating children regarding sex education and may take into consideration the curriculum on this subject developed by other states, as well as any other curricular materials suggested by education experts and other groups that work on sex education issues. Materials may include without limitation model sex education curriculums and sexual health education programs. The State Board of Education shall make these resource materials available on its Internet website. School districts that do not currently provide sex education are not required to teach sex education. If a sex education class or course is offered in any of grades 6 through 12, the school district may choose and adapt the developmentally and age-appropriate, medically accurate, evidence-based, and complete sex education curriculum that meets the specific needs of its community.
(Source: P.A. 97-1150, eff. 1-25-13; 98-441, eff. 1-1-14.)

(105 ILCS 5/27-9.2) (from Ch. 122, par. 27-9.2)
Sec. 27-9.2. Family Life. If any school district provides courses of instruction designed to promote wholesome and comprehensive understanding of the emotional, psychological, physiological, hygienic and social responsibility aspects of family life, then such courses of instruction shall include the teaching of the alternatives to abortion, appropriate to the various grade levels; and whenever such courses of instruction are provided in any of grades 6 through 12, then such courses also shall include instruction on the prevention, transmission and spread of AIDS. However, no pupil shall be required to take or participate in any family life class or course on AIDS instruction if his parent or guardian submits written objection thereto, and refusal to take or participate in such course or program shall not be reason for suspension or expulsion of such pupil.
The State Superintendent of Education shall prepare and make available to local school districts courses of instruction designed to satisfy the requirements of this Section.
The State Superintendent of Education shall develop a procedure for evaluating and measuring the effectiveness of the family life courses of instruction in each local school district, including the setting of reasonable goals for reduced sexual activity, sexually transmitted diseases and premarital pregnancy. The goals shall be set by the beginning of the 1991-92 school year. The State Superintendent shall distribute a copy of the procedure to each local school district. Each local school district may develop additional procedures or methods for measuring the effectiveness of the family life courses of instruction within the district. Before the beginning of the 1993-94 school year, the State Superintendent shall collect and evaluate all relevant data to determine whether the goals are being achieved.
(Source: P.A. 86-941.)

(105 ILCS 5/27-11) (from Ch. 122, par. 27-11)
Sec. 27-11. Instruction on diseases.
No pupil shall be required to take or participate in instruction on diseases if a parent or guardian files written objection thereto on constitutional grounds, and refusal to take or participate in such instruction on such grounds shall not be reason for suspension or expulsion of such pupil. Nothing in this act shall prohibit instruction in sanitation and hygiene.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/27-12) (from Ch. 122, par. 27-12)
Sec. 27-12. Character education. Every public school teacher shall teach character education, which includes the teaching of respect, responsibility, fairness, caring, trustworthiness, and citizenship, in order to raise pupils' honesty, kindness, justice, discipline, respect for others, and moral courage for the purpose of lessening crime and raising the standard of good character.
(Source: P.A. 94-187, eff. 7-12-05.)

(105 ILCS 5/27-12.1) (from Ch. 122, par. 27-12.1)
Sec. 27-12.1. Consumer education.
(a) Pupils in the public schools in grades 9 through 12 shall be taught and be required to study courses which include instruction in the area of consumer education, including but not necessarily limited to (i) understanding the basic concepts of financial literacy, including consumer debt and installment purchasing (including credit scoring, managing credit debt, and completing a loan application), budgeting, savings and investing, banking (including balancing a checkbook, opening a deposit account, and the use of interest rates), understanding simple contracts, State and federal income taxes, personal insurance policies, the comparison of prices, higher education student loans, identity-theft security, and homeownership (including the basic process of obtaining a mortgage and the concepts of fixed and adjustable rate mortgages, subprime loans, and predatory lending), and (ii) understanding the roles of consumers interacting with agriculture, business, labor unions and government in formulating and achieving the goals of the mixed free enterprise system. The State Board of Education shall devise or approve the consumer education curriculum for grades 9 through 12 and specify the minimum amount of instruction to be devoted thereto.
(b) (Blank).
(c) The Financial Literacy Fund is created as a special fund in the State treasury. State funds and private contributions for the promotion of financial literacy shall be deposited into the Financial Literacy Fund. All money in the Financial Literacy Fund shall be used, subject to appropriation, by the State Board of Education to award grants to school districts for the following:
(1) Defraying the costs of financial literacy

training for teachers.

(2) Rewarding a school or teacher who wins or

achieves results at a certain level of success in a financial literacy competition.

(3) Rewarding a student who wins or achieves

results at a certain level of success in a financial literacy competition.

(4) Funding activities, including books, games,

field trips, computers, and other activities, related to financial literacy education.

In awarding grants, every effort must be made to ensure that all geographic areas of the State are represented.
(d) A school board may establish a special fund in which to receive public funds and private contributions for the promotion of financial literacy. Money in the fund shall be used for the following:
(1) Defraying the costs of financial literacy

training for teachers.

(2) Rewarding a school or teacher who wins or

achieves results at a certain level of success in a financial literacy competition.

(3) Rewarding a student who wins or achieves

results at a certain level of success in a financial literacy competition.

(4) Funding activities, including books, games,

field trips, computers, and other activities, related to financial literacy education.

(e) The State Board of Education, upon the next comprehensive review of the Illinois Learning Standards, is urged to include the basic principles of personal insurance policies and understanding simple contracts.
(Source: P.A. 99-284, eff. 8-5-15.)

(105 ILCS 5/27-13.1) (from Ch. 122, par. 27-13.1)
Sec. 27-13.1. In every public school there shall be instruction, study and discussion of current problems and needs in the conservation of natural resources, including but not limited to air pollution, water pollution, waste reduction and recycling, the effects of excessive use of pesticides, preservation of wilderness areas, forest management, protection of wildlife and humane care of domestic animals.
(Source: P.A. 86-229.)

(105 ILCS 5/27-13.2) (from Ch. 122, par. 27-13.2)
Sec. 27-13.2. Required instruction. In every public school there shall be instruction, study and discussion of effective methods by which pupils may recognize the danger of and avoid abduction, and in every public school maintaining any of grades kindergarten through 8 there shall be, for such grades, instruction, study, and discussion of effective methods for the prevention and avoidance of drug and substance abuse. School boards may include such required instruction, study and discussion in the courses of study regularly taught in the public schools of their respective districts; provided, however, that such instruction shall be given each year to all pupils in grades kindergarten through 8. The State Superintendent of Education may prepare and make available to all public and non-public schools instructional materials which may be used by such schools as guidelines for development of a program of instruction under this Section; provided, however, that each school board shall itself determine the minimum amount of instruction time which shall qualify as a program of instruction which will satisfy the requirements of this Section.
The State Superintendent of Education, in cooperation with the Department of Children and Family Services, shall prepare and disseminate to all public schools and non-public schools, information on instructional materials and programs about child sexual abuse which may be used by such schools for their own or community programs. Such information may also be disseminated by such schools to parents.
Notwithstanding the foregoing provisions of this Section, no pupil in any of grades kindergarten through 8 shall be required to take or participate in any class or course providing instruction in recognizing and avoiding sexual abuse if the parent or guardian of the pupil submits written objection thereto; and refusal to take or participate in such class or course after such written objection is made shall not be reason for failing, suspending or expelling such pupil. Each school board intending to offer any such class or course to pupils in any of grades kindergarten through 8 shall give not less than 5 days written notice to the parents or guardians of such pupils before commencing the class or course.
(Source: P.A. 86-788.)

(105 ILCS 5/27-13.3)
Sec. 27-13.3. Internet safety education curriculum.
(a) The purpose of this Section is to inform and protect students from inappropriate or illegal communications and solicitation and to encourage school districts to provide education about Internet threats and risks, including without limitation child predators, fraud, and other dangers.
(b) The General Assembly finds and declares the following:
(1) it is the policy of this State to protect

consumers and Illinois residents from deceptive and unsafe communications that result in harassment, exploitation, or physical harm;

(2) children have easy access to the Internet at

home, school, and public places;

(3) the Internet is used by sexual predators and

other criminals to make initial contact with children and other vulnerable residents in Illinois; and

(4) education is an effective method for preventing

children from falling prey to online predators, identity theft, and other dangers.

(c) Each school may adopt an age-appropriate curriculum for Internet safety instruction of students in grades kindergarten through 12. However, beginning with the 2009-2010 school year, a school district must incorporate into the school curriculum a component on Internet safety to be taught at least once each school year to students in grades 3 through 12. The school board shall determine the scope and duration of this unit of instruction. The age-appropriate unit of instruction may be incorporated into the current courses of study regularly taught in the district's schools, as determined by the school board, and it is recommended that the unit of instruction include the following topics:
(1) Safe and responsible use of social networking

websites, chat rooms, electronic mail, bulletin boards, instant messaging, and other means of communication on the Internet.

(2) Recognizing, avoiding, and reporting online

solicitations of students, their classmates, and their friends by sexual predators.

(3) Risks of transmitting personal information on the

Internet.

(4) Recognizing and avoiding unsolicited or deceptive

communications received online.

(5) Recognizing and reporting online harassment and

cyber-bullying.

(6) Reporting illegal activities and communications

on the Internet.

(7) Copyright laws on written materials, photographs,

music, and video.

(d) Curricula devised in accordance with subsection (c) of this Section may be submitted for review to the Office of the Illinois Attorney General.
(e) The State Board of Education shall make available resource materials for educating children regarding child online safety and may take into consideration the curriculum on this subject developed by other states, as well as any other curricular materials suggested by education experts, child psychologists, or technology companies that work on child online safety issues. Materials may include without limitation safe online communications, privacy protection, cyber-bullying, viewing inappropriate material, file sharing, and the importance of open communication with responsible adults. The State Board of Education shall make these resource materials available on its Internet website.
(Source: P.A. 95-509, eff. 8-28-07; 95-869, eff. 1-1-09; 96-734, eff. 8-25-09.)

(105 ILCS 5/27-14) (from Ch. 122, par. 27-14)
Sec. 27-14. Experiments upon animals.
No experiment upon any living animal for the purpose of demonstration in any study shall be made in any public school. No animal provided by, or killed in the presence of any pupil of a public school shall be used for dissection in such school, and in no case shall dogs or cats be killed for such purposes. Dissection of dead animals, or parts thereof, shall be confined to the classroom and shall not be practiced in the presence of any pupil not engaged in the study to be illustrated thereby.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/27-15) (from Ch. 122, par. 27-15)
Sec. 27-15. Moral and humane education - In institute programs. The superintendent of each region and city shall include once each year moral and humane education in the program of the teachers' institute which is held under his supervision.
(Source: P.A. 79-597.)

(105 ILCS 5/27-16)
Sec. 27-16. (Repealed).
(Source: Laws 1961, p. 31. Repealed by P.A. 94-1105, eff. 6-1-07.)

(105 ILCS 5/27-17) (from Ch. 122, par. 27-17)
Sec. 27-17. Safety education. School boards of public schools and all boards in charge of educational institutions supported wholly or partially by the State may provide instruction in safety education in all grades and include such instruction in the courses of study regularly taught therein.
In this section "safety education" means and includes instruction in the following:
1. automobile safety, including traffic regulations,

highway safety, and the consequences of alcohol consumption and the operation of a motor vehicle;

2. safety in the home;
3. safety in connection with recreational activities;
4. safety in and around school buildings;
5. safety in connection with vocational work or

training;

6. cardio-pulmonary resuscitation for students

enrolled in grades 9 through 11; and

7. for students enrolled in grades 6 through 8,

cardio-pulmonary resuscitation and how to use an automated external defibrillator by watching a training video on those subjects.

Such boards may make suitable provisions in the schools and institutions under their jurisdiction for instruction in safety education for not less than 16 hours during each school year.
The curriculum in all educator preparation programs approved by the State Educator Preparation and Licensure Board shall contain instruction in safety education for teachers that is appropriate to the grade level of the educator license. This instruction may be by specific courses in safety education or may be incorporated in existing subjects taught in the educator preparation program.
(Source: P.A. 99-58, eff. 7-16-15.)

(105 ILCS 5/27-18) (from Ch. 122, par. 27-18)
Sec. 27-18. Arbor and bird day. The last Friday in April is designated as "Arbor and Bird Day," to be observed throughout the State as a day for planting trees, shrubs and vines about public grounds, and as a day on which to hold appropriate exercises in the public schools and elsewhere tending to show the value of trees and birds and the necessity for their protection.
(Source: P.A. 92-85, eff. 7-12-01.)

(105 ILCS 5/27-19) (from Ch. 122, par. 27-19)
Sec. 27-19. Leif Erickson day.
October 9, if a school day, otherwise the school day nearest such date, is designated as Leif Erikson Day. On such day one-half hour may be devoted in the schools to instruction and appropriate exercises relative to and in commemoration of the life and history of Leif Erickson and the principles and ideals he fostered.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/27-20) (from Ch. 122, par. 27-20)
Sec. 27-20. American Indian day.
The fourth Friday of September is designated "American Indian Day," to be observed throughout the State as a day on which to hold appropriate exercises in commemoration of the American Indians.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/27-20.1) (from Ch. 122, par. 27-20.1)
Sec. 27-20.1. Illinois Law Week. The first full school week in May is designated "Illinois Law Week". During that week, the public schools may devote appropriate time, instruction, study, and exercises in the procedures of the legislature and the enactment of laws, the courts and the administration of justice, the police and the enforcement of law, citizen responsibilities, and other principles and ideals to promote the importance of government under law in the State.
(Source: P.A. 92-85, eff. 7-12-01.)

(105 ILCS 5/27-20.2) (from Ch. 122, par. 27-20.2)
Sec. 27-20.2. "Just Say No" Day. May 15, 1987, and in each calendar year thereafter, a school day in May designated by official proclamation of the Governor, shall be known as "Just Say No" Day, to be observed throughout the State as a day on which children and teenagers declare and reaffirm their commitment to living a life free of drugs and alcohol abuse, and as a day on which to hold and participate in appropriate special programs, ceremonies and exercises, in the public schools and elsewhere, tending to encourage children to lead a healthy lifestyle, aware and free of the dangers of using drugs and alcohol abuse.
(Source: P.A. 85-386.)

(105 ILCS 5/27-20.3) (from Ch. 122, par. 27-20.3)
Sec. 27-20.3. Holocaust and Genocide Study. Every public elementary school and high school shall include in its curriculum a unit of instruction studying the events of the Nazi atrocities of 1933 to 1945. This period in world history is known as the Holocaust, during which 6,000,000 Jews and millions of non-Jews were exterminated. One of the universal lessons of the Holocaust is that national, ethnic, racial, or religious hatred can overtake any nation or society, leading to calamitous consequences. To reinforce that lesson, such curriculum shall include an additional unit of instruction studying other acts of genocide across the globe. This unit shall include, but not be limited to, the Armenian Genocide, the Famine-Genocide in Ukraine, and more recent atrocities in Cambodia, Bosnia, Rwanda, and Sudan. The studying of this material is a reaffirmation of the commitment of free peoples from all nations to never again permit the occurrence of another Holocaust and a recognition that crimes of genocide continue to be perpetrated across the globe as they have been in the past and to deter indifference to crimes against humanity and human suffering wherever they may occur.
The State Superintendent of Education may prepare and make available to all school boards instructional materials which may be used as guidelines for development of a unit of instruction under this Section; provided, however, that each school board shall itself determine the minimum amount of instruction time which shall qualify as a unit of instruction satisfying the requirements of this Section.
(Source: P.A. 94-478, eff. 8-5-05.)

(105 ILCS 5/27-20.4) (from Ch. 122, par. 27-20.4)
Sec. 27-20.4. Black History Study. Every public elementary school and high school shall include in its curriculum a unit of instruction studying the events of Black History, including the history of the African slave trade, slavery in America, and the vestiges of slavery in this country. These events shall include not only the contributions made by individual African-Americans in government and in the arts, humanities and sciences to the economic, cultural and political development of the United States and Africa, but also the socio-economic struggle which African-Americans experienced collectively in striving to achieve fair and equal treatment under the laws of this nation. The studying of this material shall constitute an affirmation by students of their commitment to respect the dignity of all races and peoples and to forever eschew every form of discrimination in their lives and careers.
The State Superintendent of Education may prepare and make available to all school boards instructional materials, including those established by the Amistad Commission, which may be used as guidelines for development of a unit of instruction under this Section; provided, however, that each school board shall itself determine the minimum amount of instruction time which shall qualify as a unit of instruction satisfying the requirements of this Section.
(Source: P.A. 94-285, eff. 7-21-05.)

(105 ILCS 5/27-20.5) (from Ch. 122, par. 27-20.5)
Sec. 27-20.5. Study of the History of Women. Every public elementary school and high school shall include in its curriculum a unit of instruction studying the events of the history of women in America. These events shall include not only the contributions made by individual women in government, the arts, sciences, education, and in the economic, cultural, and political development of Illinois and of the United States, but shall also include a study of women's struggles to gain the right to vote and to be treated equally as they strive to earn and occupy positions of merit in our society.
The State Superintendent of Education may prepare and make available to all school boards instructional materials that may be used as guidelines for development of a unit of instruction under this Section. Each school board shall determine the minimum amount of instructional time that shall qualify as a unit of instruction satisfying the requirements of this Section.
(Source: P.A. 86-1256.)

(105 ILCS 5/27-20.6)
Sec. 27-20.6. "Irish Famine" study. Every public elementary school and high school may include in its curriculum a unit of instruction studying the causes and effects of mass starvation in mid-19th century Ireland. This period in world history is known as the "Irish Famine", in which millions of Irish died or emigrated. The study of this material is a reaffirmation of the commitment of free people of all nations to eradicate the causes of famine that exist in the modern world.
The State Superintendent of Education may prepare and make available to all school boards instructional materials that may be used as guidelines for development of a unit of instruction under this Section; provided, however, that each school board shall itself determine the minimum amount of instruction time that shall qualify as a unit of instruction satisfying the requirements of this Section.
(Source: P.A. 95-331, eff. 8-21-07.)

(105 ILCS 5/27-20.7)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 27-20.7. Cursive writing. Beginning with the 2018-2019 school year, public elementary schools shall offer at least one unit of instruction in cursive writing. School districts shall, by policy, determine at what grade level or levels students are to be offered cursive writing, provided that such instruction must be offered before students complete grade 5.
(Source: P.A. 100-548, eff. 7-1-18.)

(105 ILCS 5/27-21) (from Ch. 122, par. 27-21)
Sec. 27-21. History of United States. History of the United States shall be taught in all public schools and in all other educational institutions in this State supported or maintained, in whole or in part, by public funds. The teaching of history shall have as one of its objectives the imparting to pupils of a comprehensive idea of our democratic form of government and the principles for which our government stands as regards other nations, including the studying of the place of our government in world-wide movements and the leaders thereof, with particular stress upon the basic principles and ideals of our representative form of government. The teaching of history shall include a study of the role and contributions of African Americans and other ethnic groups including but not restricted to Polish, Lithuanian, German, Hungarian, Irish, Bohemian, Russian, Albanian, Italian, Czech, Slovak, French, Scots, Hispanics, Asian Americans, etc., in the history of this country and this State. To reinforce the study of the role and contributions of Hispanics, such curriculum shall include the study of the events related to the forceful removal and illegal deportation of Mexican-American U.S. citizens during the Great Depression. The teaching of history also shall include a study of the role of labor unions and their interaction with government in achieving the goals of a mixed free enterprise system. No pupils shall be graduated from the eighth grade of any public school unless he has received such instruction in the history of the United States and gives evidence of having a comprehensive knowledge thereof.
(Source: P.A. 96-629, eff. 1-1-10.)

(105 ILCS 5/27-22) (from Ch. 122, par. 27-22)
Sec. 27-22. Required high school courses.
(a) (Blank).
(b) (Blank).
(c) (Blank).
(d) (Blank).
(e) As a prerequisite to receiving a high school diploma, each pupil entering the 9th grade in the 2008-2009 school year or a subsequent school year must, in addition to other course requirements, successfully complete all of the following courses:
(1) Four years of language arts.
(2) Two years of writing intensive courses, one of

which must be English and the other of which may be English or any other subject. When applicable, writing-intensive courses may be counted towards the fulfillment of other graduation requirements.

(3) Three years of mathematics, one of which must be

Algebra I, one of which must include geometry content, and one of which may be an Advanced Placement computer science course if the pupil successfully completes Algebra II or an integrated mathematics course with Algebra II content.

(4) Two years of science.
(5) Two years of social studies, of which at least

one year must be history of the United States or a combination of history of the United States and American government and, beginning with pupils entering the 9th grade in the 2016-2017 school year and each school year thereafter, at least one semester must be civics, which shall help young people acquire and learn to use the skills, knowledge, and attitudes that will prepare them to be competent and responsible citizens throughout their lives. Civics course content shall focus on government institutions, the discussion of current and controversial issues, service learning, and simulations of the democratic process. School districts may utilize private funding available for the purposes of offering civics education.

(6) One year chosen from (A) music, (B) art, (C)

foreign language, which shall be deemed to include American Sign Language, or (D) vocational education.

(f) The State Board of Education shall develop and inform school districts of standards for writing-intensive coursework.
(f-5) If a school district offers an Advanced Placement computer science course to high school students, then the school board must designate that course as equivalent to a high school mathematics course and must denote on the student's transcript that the Advanced Placement computer science course qualifies as a mathematics-based, quantitative course for students in accordance with subdivision (3) of subsection (e) of this Section.
(g) This amendatory Act of 1983 does not apply to pupils entering the 9th grade in 1983-1984 school year and prior school years or to students with disabilities whose course of study is determined by an individualized education program.
This amendatory Act of the 94th General Assembly does not apply to pupils entering the 9th grade in the 2004-2005 school year or a prior school year or to students with disabilities whose course of study is determined by an individualized education program.
(h) The provisions of this Section are subject to the provisions of Section 27-22.05 of this Code and the Postsecondary and Workforce Readiness Act.
(Source: P.A. 99-434, eff. 7-1-16 (see P.A. 99-485 for the effective date of changes made by P.A. 99-434); 99-485, eff. 11-20-15; 99-674, eff. 7-29-16; 100-443, eff. 8-25-17.)

(105 ILCS 5/27-22.1) (from Ch. 122, par. 27-22.1)
Sec. 27-22.1. Summer school - required instructional time. Each course offered for high school graduation credit during summer school or any period of the calendar year not embraced within the regular school year, whether or not such course must be successfully completed as a prerequisite to receiving a high school diploma and whether or not such course if successfully completed would be included in the minimum units of credit required by regulation of the State Board of Education for high school graduation, shall provide no fewer than 60 hours of classroom instruction for the equivalent of one semester of high school course credit.
(Source: P.A. 85-839.)

(105 ILCS 5/27-22.2) (from Ch. 122, par. 27-22.2)
Sec. 27-22.2. Vocational education elective. Whenever the school board of any school district which maintains grades 9 through 12 establishes a list of courses from which secondary school students each must elect at least one course, to be completed along with other course requirements as a pre-requisite to receiving a high school diploma, that school board must include on the list of such elective courses at least one course in vocational education.
(Source: P.A. 84-1334; 84-1438.)

(105 ILCS 5/27-22.3) (from Ch. 122, par. 27-22.3)
Sec. 27-22.3. Volunteer service credit program.
(a) A school district may establish a volunteer service credit program that enables secondary school students to earn credit towards graduation through performance of community service. This community service may include participation in the organization of a high school or community blood drive or other blood donor recruitment campaign. Any program so established shall begin with students entering grade 9 in the 1993-1994 school year or later. The amount of credit given for program participation shall not exceed that given for completion of one semester of language arts, math, science or social studies.
(b) Any community service performed as part of a course for which credit is given towards graduation shall not qualify under a volunteer service credit program. Any service for which a student is paid shall not qualify under a volunteer service credit program. Any community work assigned as a disciplinary measure shall not qualify under a volunteer service credit program.
(c) School districts that establish volunteer service credit programs shall establish any necessary rules, regulations and procedures.
(Source: P.A. 93-547, eff. 8-19-03.)

(105 ILCS 5/27-22.05)
Sec. 27-22.05. Required course substitute. Notwithstanding any other provision of this Article or this Code, a school board that maintains any of grades 9 through 12 is authorized to adopt a policy under which a student who is enrolled in any of those grades may satisfy one or more high school course or graduation requirements, including but not limited to any requirements under Sections 27-6 and 27-22, by substituting for and successfully completing in place of the high school course or graduation requirement a related vocational or technical education course. A vocational or technical education course shall not qualify as a related vocational or technical education course within the meaning of this Section unless it contains at least 50% of the content of the required course or graduation requirement for which it is substituted, as determined by the State Board of Education in accordance with standards that it shall adopt and uniformly apply for purposes of this Section. No vocational or technical education course may be substituted for a required course or graduation requirement under any policy adopted by a school board as authorized in this Section unless the pupil's parent or guardian first requests the substitution and approves it in writing on forms that the school district makes available for purposes of this Section.
(Source: P.A. 88-269.)

(105 ILCS 5/27-22.10)
Sec. 27-22.10. Course credit for high school diploma.
(a) Notwithstanding any other provision of this Code, the school board of a school district that maintains any of grades 9 through 12 is authorized to adopt a policy under which a student enrolled in grade 7 or 8 who is enrolled in the unit school district or would be enrolled in the high school district upon completion of elementary school, whichever is applicable, may enroll in a course required under Section 27-22 of this Code, provided that the course is offered by the high school that the student would attend, and (i) the student participates in the course at the location of the high school, and the elementary student's enrollment in the course would not prevent a high school student from being able to enroll, or (ii) the student participates in the course where the student attends school as long as the course is taught by a teacher who holds a professional educator license issued under Article 21B of this Code and endorsed for the grade level and content area of the course.
(b) A school board that adopts a policy pursuant to subsection (a) of this Section must grant academic credit to an elementary school student who successfully completes the high school course, and that credit shall satisfy the requirements of Section 27-22 of this Code for that course.
(c) A school board must award high school course credit to a student transferring to its school district for any course that the student successfully completed pursuant to subsection (a) of this Section, unless evidence about the course's rigor and content shows that it does not address the relevant Illinois Learning Standard at the level appropriate for the high school grade during which the course is usually taken, and that credit shall satisfy the requirements of Section 27-22 of this Code for that course.
(d) A student's grade in any course successfully completed under this Section must be included in his or her grade point average in accordance with the school board's policy for making that calculation.
(Source: P.A. 99-189, eff. 7-30-15.)

(105 ILCS 5/27-23)
Sec. 27-23. (Repealed).
(Source: P.A. 95-793, eff. 1-1-09. Repealed by P.A. 96-734, eff. 8-25-09.)

(105 ILCS 5/27-23.1) (from Ch. 122, par. 27-23.1)
Sec. 27-23.1. Parenting education. School districts may provide instruction in parenting education for grades 6 through 12 and include such instruction in the courses of study regularly taught therein. School districts may give regular school credit for satisfactory completion by the student of such courses.
As used in this section, "parenting education" means and includes instruction in the following:
(1) Child growth and development, including prenatal development.
(2) Childbirth and child care.
(3) Family structure, function and management.
(4) Prenatal and postnatal care for mothers and infants.
(5) Prevention of child abuse.
(6) The physical, mental, emotional, social, economic and psychological aspects of interpersonal and family relationships.
(7) Parenting skill development.
The State Board of Education shall assist those districts offering parenting education instruction, upon request, in developing instructional materials, training teachers, and establishing appropriate time allotments for each of the areas included in such instruction.
School districts may offer parenting education courses during that period of the day which is not part of the regular school day. Residents of the school district may enroll in such courses. The school board may establish fees and collect such charges as may be necessary for attendance at such courses in an amount not to exceed the per capita cost of the operation thereof, except that the board may waive all or part of such charges if it determines that the individual is indigent or that the educational needs of the individual requires his or her attendance at such courses.
(Source: P.A. 84-534.)

(105 ILCS 5/27-23.2)
Sec. 27-23.2. (Repealed).
(Source: P.A. 86-650. Repealed by P.A. 95-793, eff. 1-1-09.)

(105 ILCS 5/27-23.3) (from Ch. 122, par. 27-23.3)
Sec. 27-23.3. Education in steroid abuse prevention. School districts shall provide instruction in relation to the prevention of abuse of anabolic steroids in grades 7 through 12 and shall include such instruction in science, health, drug abuse, physical education or other appropriate courses of study. School districts shall also provide this instruction to students who participate in interscholastic athletic programs. The instruction shall emphasize that the use of anabolic steroids presents a serious health hazard to persons who use steroids to enhance athletic performance or physical development. The State Board of Education may assist in the development of instructional materials and teacher training in relation to steroid abuse prevention.
(Source: P.A. 94-14, eff. 1-1-06.)

(105 ILCS 5/27-23.4)
Sec. 27-23.4. Violence prevention and conflict resolution education. School districts shall provide instruction in violence prevention and conflict resolution education for grades kindergarten through 12 and may include such instruction in the courses of study regularly taught therein. School districts may give regular school credit for satisfactory completion by the student of such courses.
As used in this Section, "violence prevention and conflict resolution education" means and includes instruction in the following:
(1) The consequences of violent behavior.
(2) The causes of violent reactions to conflict.
(3) Nonviolent conflict resolution techniques.
(4) The relationship between drugs, alcohol and

violence.

The State Board of Education shall prepare and make available to all school boards instructional materials that may be used as guidelines for development of a violence prevention program under this Section, provided that each school board shall determine the appropriate curriculum for satisfying the requirements of this Section. The State Board of Education shall assist in training teachers to provide effective instruction in the violence prevention curriculum.
The State Board of Education and local school boards shall not be required to implement the provisions of this Section unless grants of funds are made available and are received after July 1, 1993 from private sources or from the federal government in amounts sufficient to enable the State Board and local school boards to meet the requirements of this Section. Any funds received by the State or a local educational agency pursuant to the federal Safe and Drug-Free Schools and Communities Act of 1994 shall first be applied or appropriated to meet the requirements and implement the provisions of this Section.
(Source: P.A. 97-87, eff. 7-8-11.)

(105 ILCS 5/27-23.5)
Sec. 27-23.5. Organ/tissue and blood donor and transplantation programs. Each school district that maintains grades 9 and 10 may include in its curriculum and teach to the students of either such grade one unit of instruction on organ/tissue and blood donor and transplantation programs. No student shall be required to take or participate in instruction on organ/tissue and blood donor and transplantation programs if a parent or guardian files written objection thereto on constitutional grounds, and refusal to take or participate in such instruction on those grounds shall not be reason for suspension or expulsion of a student or result in any academic penalty.
The regional superintendent of schools in which a school district that maintains grades 9 and 10 is located shall obtain and distribute to each school that maintains grades 9 and 10 in his or her district information and data, including instructional materials provided at no cost by America's Blood Centers, the American Red Cross, and Gift of Hope, that may be used by the school in developing a unit of instruction under this Section. However, each school board shall determine the minimum amount of instructional time that shall qualify as a unit of instruction satisfying the requirements of this Section.
(Source: P.A. 95-331, eff. 8-21-07.)

(105 ILCS 5/27-23.6)
Sec. 27-23.6. Anti-bias education.
(a) The General Assembly finds that there is a significant increase in violence in the schools and that much of that violence is the result of intergroup tensions. The General Assembly further finds that anti-bias education and intergroup conflict resolution are effective methods for preventing violence and lessening tensions in the schools and that these methods are most effective when they are respectful of individuals and their divergent viewpoints and religious beliefs, which are protected by the First Amendment to the Constitution of the United States.
(b) Beginning with the 2002-2003 school year, public elementary and secondary schools may incorporate activities to address intergroup conflict, with the objectives of improving intergroup relations on and beyond the school campus, defusing intergroup tensions, and promoting peaceful resolution of conflict. The activities must be respectful of individuals and their divergent viewpoints and religious beliefs, which are protected by the First Amendment to the Constitution of the United States. Such activities may include, but not be limited to, instruction and teacher training programs.
(c) A school board that adopts a policy to incorporate activities to address intergroup conflict as authorized under subsection (b) of this Section shall make information available to the public that describes the manner in which the board has implemented the authority granted to it in this Section. The means for disseminating this information (i) shall include posting the information on the school district's Internet web site, if any, and making the information available, upon request, in district offices, and (ii) may include without limitation incorporating the information in a student handbook and including the information in a district newsletter.
(Source: P.A. 92-763, eff. 8-6-02.)

(105 ILCS 5/27-23.7)
Sec. 27-23.7. Bullying prevention.
(a) The General Assembly finds that a safe and civil school environment is necessary for students to learn and achieve and that bullying causes physical, psychological, and emotional harm to students and interferes with students' ability to learn and participate in school activities. The General Assembly further finds that bullying has been linked to other forms of antisocial behavior, such as vandalism, shoplifting, skipping and dropping out of school, fighting, using drugs and alcohol, sexual harassment, and sexual violence. Because of the negative outcomes associated with bullying in schools, the General Assembly finds that school districts, charter schools, and non-public, non-sectarian elementary and secondary schools should educate students, parents, and school district, charter school, or non-public, non-sectarian elementary or secondary school personnel about what behaviors constitute prohibited bullying.
Bullying on the basis of actual or perceived race, color, religion, sex, national origin, ancestry, age, marital status, physical or mental disability, military status, sexual orientation, gender-related identity or expression, unfavorable discharge from military service, association with a person or group with one or more of the aforementioned actual or perceived characteristics, or any other distinguishing characteristic is prohibited in all school districts, charter schools, and non-public, non-sectarian elementary and secondary schools. No student shall be subjected to bullying:
(1) during any school-sponsored education program or

activity;

(2) while in school, on school property, on school

buses or other school vehicles, at designated school bus stops waiting for the school bus, or at school-sponsored or school-sanctioned events or activities;

(3) through the transmission of information from a

school computer, a school computer network, or other similar electronic school equipment; or

(4) through the transmission of information from a

computer that is accessed at a nonschool-related location, activity, function, or program or from the use of technology or an electronic device that is not owned, leased, or used by a school district or school if the bullying causes a substantial disruption to the educational process or orderly operation of a school. This item (4) applies only in cases in which a school administrator or teacher receives a report that bullying through this means has occurred and does not require a district or school to staff or monitor any nonschool-related activity, function, or program.

(a-5) Nothing in this Section is intended to infringe upon any right to exercise free expression or the free exercise of religion or religiously based views protected under the First Amendment to the United States Constitution or under Section 3 of Article I of the Illinois Constitution.
(b) In this Section:
"Bullying" includes "cyber-bullying" and means any severe or pervasive physical or verbal act or conduct, including communications made in writing or electronically, directed toward a student or students that has or can be reasonably predicted to have the effect of one or more of the following:
(1) placing the student or students in reasonable

fear of harm to the student's or students' person or property;

(2) causing a substantially detrimental effect on the

student's or students' physical or mental health;

(3) substantially interfering with the student's or

students' academic performance; or

(4) substantially interfering with the student's or

students' ability to participate in or benefit from the services, activities, or privileges provided by a school.

Bullying, as defined in this subsection (b), may take various forms, including without limitation one or more of the following: harassment, threats, intimidation, stalking, physical violence, sexual harassment, sexual violence, theft, public humiliation, destruction of property, or retaliation for asserting or alleging an act of bullying. This list is meant to be illustrative and non-exhaustive.
"Cyber-bullying" means bullying through the use of technology or any electronic communication, including without limitation any transfer of signs, signals, writing, images, sounds, data, or intelligence of any nature transmitted in whole or in part by a wire, radio, electromagnetic system, photoelectronic system, or photooptical system, including without limitation electronic mail, Internet communications, instant messages, or facsimile communications. "Cyber-bullying" includes the creation of a webpage or weblog in which the creator assumes the identity of another person or the knowing impersonation of another person as the author of posted content or messages if the creation or impersonation creates any of the effects enumerated in the definition of bullying in this Section. "Cyber-bullying" also includes the distribution by electronic means of a communication to more than one person or the posting of material on an electronic medium that may be accessed by one or more persons if the distribution or posting creates any of the effects enumerated in the definition of bullying in this Section.
"Policy on bullying" means a bullying prevention policy that meets the following criteria:
(1) Includes the bullying definition provided in this

Section.

(2) Includes a statement that bullying is contrary to

State law and the policy of the school district, charter school, or non-public, non-sectarian elementary or secondary school and is consistent with subsection (a-5) of this Section.

(3) Includes procedures for promptly reporting

bullying, including, but not limited to, identifying and providing the school e-mail address (if applicable) and school telephone number for the staff person or persons responsible for receiving such reports and a procedure for anonymous reporting; however, this shall not be construed to permit formal disciplinary action solely on the basis of an anonymous report.

(4) Consistent with federal and State laws and rules

governing student privacy rights, includes procedures for promptly informing parents or guardians of all students involved in the alleged incident of bullying and discussing, as appropriate, the availability of social work services, counseling, school psychological services, other interventions, and restorative measures.

(5) Contains procedures for promptly investigating

and addressing reports of bullying, including the following:

(A) Making all reasonable efforts to complete the

investigation within 10 school days after the date the report of the incident of bullying was received and taking into consideration additional relevant information received during the course of the investigation about the reported incident of bullying.

(B) Involving appropriate school support

personnel and other staff persons with knowledge, experience, and training on bullying prevention, as deemed appropriate, in the investigation process.

(C) Notifying the principal or school

administrator or his or her designee of the report of the incident of bullying as soon as possible after the report is received.

(D) Consistent with federal and State laws and

rules governing student privacy rights, providing parents and guardians of the students who are parties to the investigation information about the investigation and an opportunity to meet with the principal or school administrator or his or her designee to discuss the investigation, the findings of the investigation, and the actions taken to address the reported incident of bullying.

(6) Includes the interventions that can be taken to

address bullying, which may include, but are not limited to, school social work services, restorative measures, social-emotional skill building, counseling, school psychological services, and community-based services.

(7) Includes a statement prohibiting reprisal or

retaliation against any person who reports an act of bullying and the consequences and appropriate remedial actions for a person who engages in reprisal or retaliation.

(8) Includes consequences and appropriate remedial

actions for a person found to have falsely accused another of bullying as a means of retaliation or as a means of bullying.

(9) Is based on the engagement of a range of school

stakeholders, including students and parents or guardians.

(10) Is posted on the school district's, charter

school's, or non-public, non-sectarian elementary or secondary school's existing Internet website, is included in the student handbook, and, where applicable, posted where other policies, rules, and standards of conduct are currently posted in the school and provided periodically throughout the school year to students and faculty, and is distributed annually to parents, guardians, students, and school personnel, including new employees when hired.

(11) As part of the process of reviewing and

re-evaluating the policy under subsection (d) of this Section, contains a policy evaluation process to assess the outcomes and effectiveness of the policy that includes, but is not limited to, factors such as the frequency of victimization; student, staff, and family observations of safety at a school; identification of areas of a school where bullying occurs; the types of bullying utilized; and bystander intervention or participation. The school district, charter school, or non-public, non-sectarian elementary or secondary school may use relevant data and information it already collects for other purposes in the policy evaluation. The information developed as a result of the policy evaluation must be made available on the Internet website of the school district, charter school, or non-public, non-sectarian elementary or secondary school. If an Internet website is not available, the information must be provided to school administrators, school board members, school personnel, parents, guardians, and students.

(12) Is consistent with the policies of the school

board, charter school, or non-public, non-sectarian elementary or secondary school.

"Restorative measures" means a continuum of school-based alternatives to exclusionary discipline, such as suspensions and expulsions, that: (i) are adapted to the particular needs of the school and community, (ii) contribute to maintaining school safety, (iii) protect the integrity of a positive and productive learning climate, (iv) teach students the personal and interpersonal skills they will need to be successful in school and society, (v) serve to build and restore relationships among students, families, schools, and communities, and (vi) reduce the likelihood of future disruption by balancing accountability with an understanding of students' behavioral health needs in order to keep students in school.
"School personnel" means persons employed by, on contract with, or who volunteer in a school district, charter school, or non-public, non-sectarian elementary or secondary school, including without limitation school and school district administrators, teachers, school guidance counselors, school social workers, school counselors, school psychologists, school nurses, cafeteria workers, custodians, bus drivers, school resource officers, and security guards.
(c) (Blank).
(d) Each school district, charter school, and non-public, non-sectarian elementary or secondary school shall create, maintain, and implement a policy on bullying, which policy must be filed with the State Board of Education. The policy or implementing procedure shall include a process to investigate whether a reported act of bullying is within the permissible scope of the district's or school's jurisdiction and shall require that the district or school provide the victim with information regarding services that are available within the district and community, such as counseling, support services, and other programs. School personnel available for help with a bully or to make a report about bullying shall be made known to parents or legal guardians, students, and school personnel. Every 2 years, each school district, charter school, and non-public, non-sectarian elementary or secondary school shall conduct a review and re-evaluation of its policy and make any necessary and appropriate revisions. The policy must be filed with the State Board of Education after being updated. The State Board of Education shall monitor and provide technical support for the implementation of policies created under this subsection (d).
(e) This Section shall not be interpreted to prevent a victim from seeking redress under any other available civil or criminal law.
(Source: P.A. 99-78, eff. 7-20-15; 100-137, eff. 8-18-17.)

(105 ILCS 5/27-23.8)
Sec. 27-23.8. Disability history and awareness.
(a) A school district shall provide instruction on disability history, people with disabilities, and the disability rights movement. Instruction may be included in those courses that the school district chooses. This instruction must be founded on the principle that all students, including students with disabilities, have the right to exercise self-determination. When possible, individuals with disabilities should be incorporated into the development and delivery of this instruction. This instruction may be supplemented by knowledgeable guest speakers from the disability community. A school board may collaborate with community-based organizations, such as centers for independent living, parent training and information centers, and other consumer-driven groups, and disability membership organizations in creating this instruction.
(b) The State Board of Education may prepare and make available to all school boards resource materials that may be used as guidelines for the development of instruction for disability history and awareness under this Section.
(c) Each school board shall determine the minimum amount of instructional time required under this Section.
(d) The regional superintendent of schools shall monitor a school district's compliance with this Section's curricular requirement during his or her annual compliance visit.
(Source: P.A. 96-191, eff. 1-1-10.)

(105 ILCS 5/27-23.9)
Sec. 27-23.9. (Repealed).
(Source: P.A. 96-952, eff. 6-28-10. Repealed internally, eff. 3-2-11.)

(105 ILCS 5/27-23.10)
Sec. 27-23.10. Gang resistance education and training.
(a) The General Assembly finds that the instance of youth delinquent gangs continues to rise on a statewide basis. Given the higher rates of criminal offending among gang members, as well as the availability of increasingly lethal weapons, the level of criminal activity by gang members has taken on new importance for law enforcement agencies, schools, the community, and prevention efforts.
(b) As used in this Section:
"Gang resistance education and training" means and includes instruction in, without limitation, each of the following subject matters when accompanied by a stated objective of reducing gang activity and educating children in grades K through 12 about the consequences of gang involvement:
(1) conflict resolution;
(2) cultural sensitivity;
(3) personal goal setting; and
(4) resisting peer pressure.
(c) Each school district and non-public, non-sectarian elementary or secondary school in this State may make suitable provisions for instruction in gang resistance education and training in all grades and include that instruction in the courses of study regularly taught in those grades. For the purposes of gang resistance education and training, a school board or the governing body of a non-public, non-sectarian elementary or secondary school must collaborate with State and local law enforcement agencies. The State Board of Education may assist in the development of instructional materials and teacher training in relation to gang resistance education and training.
(Source: P.A. 96-952, eff. 6-28-10.)

(105 ILCS 5/27-24) (from Ch. 122, par. 27-24)
Sec. 27-24. Short title. Sections 27-24 through 27-24.10 of this Article are known and may be cited as the Driver Education Act.
(Source: P.A. 98-756, eff. 7-16-14.)

(105 ILCS 5/27-24.1) (from Ch. 122, par. 27-24.1)
Sec. 27-24.1. Definitions. As used in the Driver Education Act unless the context otherwise requires:
"State Board" means the State Board of Education;
"Driver education course" and "course" means a course of instruction in the use and operation of cars, including instruction in the safe operation of cars and rules of the road and the laws of this State relating to motor vehicles, which meets the minimum requirements of this Act and the rules and regulations issued thereunder by the State Board and has been approved by the State Board as meeting such requirements;
"Car" means a motor vehicle of the first Division as defined in The Illinois Vehicle Code;
"Motorcycle" or "motor driven cycle" means such a vehicle as defined in The Illinois Vehicle Code;
"Driver's license" means any license or permit issued by the Secretary of State under Chapter 6 of The Illinois Vehicle Code.
With reference to persons, the singular number includes the plural and vice versa, and the masculine gender includes the feminine.
(Source: P.A. 81-1508.)

(105 ILCS 5/27-24.2) (from Ch. 122, par. 27-24.2)
Sec. 27-24.2. Safety education; driver education course. Instruction shall be given in safety education in each of grades one through 8, equivalent to one class period each week, and any school district which maintains grades 9 through 12 shall offer a driver education course in any such school which it operates. Its curriculum shall include content dealing with Chapters 11, 12, 13, 15, and 16 of the Illinois Vehicle Code, the rules adopted pursuant to those Chapters insofar as they pertain to the operation of motor vehicles, and the portions of the Litter Control Act relating to the operation of motor vehicles. The course of instruction given in grades 10 through 12 shall include an emphasis on the development of knowledge, attitudes, habits, and skills necessary for the safe operation of motor vehicles, including motorcycles insofar as they can be taught in the classroom, and instruction on distracted driving as a major traffic safety issue. In addition, the course shall include instruction on special hazards existing at and required safety and driving precautions that must be observed at emergency situations, highway construction and maintenance zones, and railroad crossings and the approaches thereto. Beginning with the 2017-2018 school year, the course shall also include instruction concerning law enforcement procedures for traffic stops, including a demonstration of the proper actions to be taken during a traffic stop and appropriate interactions with law enforcement. The course of instruction required of each eligible student at the high school level shall consist of a minimum of 30 clock hours of classroom instruction and a minimum of 6 clock hours of individual behind-the-wheel instruction in a dual control car on public roadways taught by a driver education instructor endorsed by the State Board of Education. Both the classroom instruction part and the practice driving part of such driver education course shall be open to a resident or non-resident student attending a non-public school in the district wherein the course is offered. Each student attending any public or non-public high school in the district must receive a passing grade in at least 8 courses during the previous 2 semesters prior to enrolling in a driver education course, or the student shall not be permitted to enroll in the course; provided that the local superintendent of schools (with respect to a student attending a public high school in the district) or chief school administrator (with respect to a student attending a non-public high school in the district) may waive the requirement if the superintendent or chief school administrator, as the case may be, deems it to be in the best interest of the student. A student may be allowed to commence the classroom instruction part of such driver education course prior to reaching age 15 if such student then will be eligible to complete the entire course within 12 months after being allowed to commence such classroom instruction.
A school district may offer a driver education course in a school by contracting with a commercial driver training school to provide both the classroom instruction part and the practice driving part or either one without having to request a modification or waiver of administrative rules of the State Board of Education if the school district approves the action during a public hearing on whether to enter into a contract with a commercial driver training school. The public hearing shall be held at a regular or special school board meeting prior to entering into such a contract. If a school district chooses to approve a contract with a commercial driver training school, then the district must provide evidence to the State Board of Education that the commercial driver training school with which it will contract holds a license issued by the Secretary of State under Article IV of Chapter 6 of the Illinois Vehicle Code and that each instructor employed by the commercial driver training school to provide instruction to students served by the school district holds a valid teaching license issued under the requirements of this Code and rules of the State Board of Education. Such evidence must include, but need not be limited to, a list of each instructor assigned to teach students served by the school district, which list shall include the instructor's name, personal identification number as required by the State Board of Education, birth date, and driver's license number. Once the contract is entered into, the school district shall notify the State Board of Education of any changes in the personnel providing instruction either (i) within 15 calendar days after an instructor leaves the program or (ii) before a new instructor is hired. Such notification shall include the instructor's name, personal identification number as required by the State Board of Education, birth date, and driver's license number. If the school district maintains an Internet website, then the district shall post a copy of the final contract between the district and the commercial driver training school on the district's Internet website. If no Internet website exists, then the school district shall make available the contract upon request. A record of all materials in relation to the contract must be maintained by the school district and made available to parents and guardians upon request. The instructor's date of birth and driver's license number and any other personally identifying information as deemed by the federal Driver's Privacy Protection Act of 1994 must be redacted from any public materials.
Such a course may be commenced immediately after the completion of a prior course. Teachers of such courses shall meet the licensure requirements of this Code and regulations of the State Board as to qualifications.
Subject to rules of the State Board of Education, the school district may charge a reasonable fee, not to exceed $50, to students who participate in the course, unless a student is unable to pay for such a course, in which event the fee for such a student must be waived. However, the district may increase this fee to an amount not to exceed $250 by school board resolution following a public hearing on the increase, which increased fee must be waived for students who participate in the course and are unable to pay for the course. The total amount from driver education fees and reimbursement from the State for driver education must not exceed the total cost of the driver education program in any year and must be deposited into the school district's driver education fund as a separate line item budget entry. All moneys deposited into the school district's driver education fund must be used solely for the funding of a high school driver education program approved by the State Board of Education that uses driver education instructors endorsed by the State Board of Education.
(Source: P.A. 99-642, eff. 7-28-16; 99-720, eff. 1-1-17; 100-465, eff. 8-31-17.)

(105 ILCS 5/27-24.2a)
Sec. 27-24.2a. Non-public school driver education course. Beginning with the 2017-2018 school year, any non-public school's driver education course shall include instruction concerning law enforcement procedures for traffic stops, including a demonstration of the proper actions to be taken during a traffic stop and appropriate interactions with law enforcement.
(Source: P.A. 99-720, eff. 1-1-17.)

(105 ILCS 5/27-24.3) (from Ch. 122, par. 27-24.3)
Sec. 27-24.3. Reimbursement. In order for the school district to receive reimbursement from the State as hereinafter provided, the driver education course offered in its schools shall consist of at least 30 clock hours of classroom instruction and, subject to modification as hereinafter allowed, at least 6 clock hours of practice driving in a car having dual operating controls under direct individual instruction.
(Source: P.A. 95-310, eff. 7-1-08.)

(105 ILCS 5/27-24.4) (from Ch. 122, par. 27-24.4)
Sec. 27-24.4. Reimbursement amount.
(a) Each school district shall be entitled to reimbursement for each student who finishes either the classroom instruction part or the practice driving part of a driver education course that meets the minimum requirements of this Act. Reimbursement under this Act is payable from the Drivers Education Fund in the State treasury.
Each year all funds appropriated from the Drivers Education Fund to the State Board of Education, with the exception of those funds necessary for administrative purposes of the State Board of Education, shall be distributed in the manner provided in this paragraph to school districts by the State Board of Education for reimbursement of claims from the previous school year. As soon as may be after each quarter of the year, if moneys are available in the Drivers Education Fund in the State treasury for payments under this Section, the State Comptroller shall draw his or her warrants upon the State Treasurer as directed by the State Board of Education. The warrant for each quarter shall be in an amount equal to one-fourth of the total amount to be distributed to school districts for the year. Payments shall be made to school districts as soon as may be after receipt of the warrants.
The base reimbursement amount shall be calculated by the State Board by dividing the total amount appropriated for distribution by the total of: (a) the number of students who have completed the classroom instruction part for whom valid claims have been made times 0.2; plus (b) the number of students who have completed the practice driving instruction part for whom valid claims have been made times 0.8.
The amount of reimbursement to be distributed on each claim shall be 0.2 times the base reimbursement amount for each validly claimed student who has completed the classroom instruction part, plus 0.8 times the base reimbursement amount for each validly claimed student who has completed the practice driving instruction part.
(b) The school district which is the residence of a student who attends a nonpublic school in another district that has furnished the driver education course shall reimburse the district offering the course, the difference between the actual per capita cost of giving the course the previous school year and the amount reimbursed by the State, which, for purposes of this subsection (b), shall be referred to as "course cost". If the course cost offered by the student's resident district is less than the course cost of the course in the district where the nonpublic school is located, then the student is responsible for paying the district that furnished the course the difference between the 2 amounts. If a nonpublic school student chooses to attend a driver's education course in a school district besides the district where the nonpublic school is located, then the student is wholly responsible for the course cost; however, the nonpublic school student may take the course in his or her resident district on the same basis as public school students who are enrolled in that district.
By April 1 the nonpublic school shall notify the district offering the course of the names and district numbers of the nonresident students desiring to take such course the next school year. The district offering such course shall notify the district of residence of those students affected by April 15. The school district furnishing the course may claim the nonresident student for the purpose of making a claim for State reimbursement under this Act.
(Source: P.A. 96-734, eff. 8-25-09; 97-1025, eff. 1-1-13.)

(105 ILCS 5/27-24.5) (from Ch. 122, par. 27-24.5)
Sec. 27-24.5. Submission of claims. The district shall report on forms prescribed by the State Board, on an ongoing basis, a list of students by name, birth date and sex, with the date the behind-the-wheel instruction or the classroom instruction or both were completed and with the status of the course completion.
The State shall not reimburse any district for any student who has repeated any part of the course more than once or who did not meet the age requirements of this Act during the period that the student was instructed in any part of the drivers education course.
(Source: P.A. 96-734, eff. 8-25-09.)

(105 ILCS 5/27-24.6) (from Ch. 122, par. 27-24.6)
Sec. 27-24.6. Attendance records. The school board shall require the teachers of drivers education courses to keep daily attendance records for students attending such courses in the same manner as is prescribed in Section 24-18 of this Act and such records shall be used to prepare and certify claims made under the Driver Education Act. Claims for reimbursement shall be made under oath or affirmation of the chief school administrator for the district employed by the school board or authorized driver education personnel employed by the school board.
Whoever submits a false claim under the Driver Education Act or makes a false record upon which a claim is based shall be fined in an amount equal to the sum falsely claimed.
(Source: P.A. 96-734, eff. 8-25-09.)

(105 ILCS 5/27-24.7) (from Ch. 122, par. 27-24.7)
Sec. 27-24.7. School code to apply.
The provisions of this Act not inconsistent with the provisions of the Driver Education Act shall apply to the conduct of instruction offered by a school district under the provisions of the Driver Education Act.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/27-24.8) (from Ch. 122, par. 27-24.8)
Sec. 27-24.8. Rules and regulations. The State Board may promulgate rules and regulations not inconsistent with the provisions of the Driver Education Act for the administration of the Driver Education Act.
(Source: P.A. 81-1508.)

(105 ILCS 5/27-24.9)
Sec. 27-24.9. Driver education standards. The State Board of Education, in consultation with the Secretary of State, shall adopt course content standards for driver education for those persons under the age of 18 years, which shall include the operation and equipment of motor vehicles.
(Source: P.A. 97-1025, eff. 1-1-13.)

(105 ILCS 5/27-24.10)
Sec. 27-24.10. Cost report. The State Board of Education shall annually prepare a report to be posted on the State Board's Internet website that indicates the approximate per capita driver education cost for each school district required to provide driver education. This report, compiled each spring from data reported the previous school year, shall be computed from expenditure data for driver education submitted by school districts on the annual financial statements required pursuant to Section 3-15.1 of this Code and the number of students provided driver education for that school year, as required to be reported under Section 27-24.5 of this Code.
(Source: P.A. 97-1025, eff. 1-1-13.)

(105 ILCS 5/prec. Sec. 27-25 heading)

(105 ILCS 5/27-25)
Sec. 27-25. (Repealed).
(Source: P.A. 76-1835. Repealed by P.A. 95-793, eff. 1-1-09.)

(105 ILCS 5/27-25.1)
Sec. 27-25.1. (Repealed).
(Source: P.A. 81-1508. Repealed by P.A. 95-793, eff. 1-1-09.)

(105 ILCS 5/27-25.2)
Sec. 27-25.2. (Repealed).
(Source: P.A. 81-1508. Repealed by P.A. 95-793, eff. 1-1-09.)

(105 ILCS 5/27-25.3)
Sec. 27-25.3. (Repealed).
(Source: P.A. 81-1508. Repealed by P.A. 95-793, eff. 1-1-09.)

(105 ILCS 5/27-25.4)
Sec. 27-25.4. (Repealed).
(Source: P.A. 81-1508. Repealed by P.A. 95-793, eff. 1-1-09.)

(105 ILCS 5/27-26)
Sec. 27-26. (Repealed).
(Source: P.A. 78-1245. Repealed by P.A. 94-600, eff. 8-16-05.)

(105 ILCS 5/27-27) (from Ch. 122, par. 27-27)
Sec. 27-27. When school districts use a system of categorizing classes of instruction by degree of difficulty and issues grades in accordance therewith, identification of said system shall be reflected in the affected students' class ranking and permanent records.
(Source: P.A. 81-707.)



Article 27A - Charter Schools

(105 ILCS 5/Art. 27A heading)

(105 ILCS 5/27A-1)
Sec. 27A-1. Short title and application. This Article may be cited as the Charter Schools Law. This Article applies in all school districts, including special charter districts and school districts located in cities having a population of more than 500,000.
(Source: P.A. 89-450, eff. 4-10-96.)

(105 ILCS 5/27A-2)
Sec. 27A-2. Legislative declaration.
(a) The General Assembly finds and declares as follows:
(1) Encouraging educational excellence is in the best

interests of the people of this State.

(2) There are educators, community members, and

parents in Illinois who can offer flexible and innovative educational techniques and programs, but who lack an avenue through which to provide them within the public school system.

(3) The enactment of legislation authorizing charter

schools to operate in Illinois will promote new options within the public school system and will provide pupils, educators, community members, and parents with the stimulus to strive for educational excellence.

(b) The General Assembly further finds and declares that this Article is enacted for the following purposes:
(1) To improve pupil learning by creating schools

with high, rigorous standards for pupil performance.

(2) To increase learning opportunities for all

pupils, with special emphasis on expanded learning experiences for at-risk pupils, consistent, however, with an equal commitment to increase learning opportunities for all other groups of pupils in a manner that does not discriminate on the basis of disability, race, creed, color, gender, national origin, religion, ancestry, marital status, or need for special education services.

(3) To encourage the use of teaching methods that may

be different in some respects than others regularly used in the public school system.

(4) To allow the development of new, different, or

alternative forms of measuring pupil learning and achievement.

(5) To create new professional opportunities for

teachers, including the opportunity to be responsible for the learning program at the school site.

(6) To provide parents and pupils with expanded

choices within the public school system.

(7) To encourage parental and community involvement

with public schools.

(8) To hold charter schools accountable for meeting

rigorous school content standards and to provide those schools with the opportunity to improve accountability.

(c) In authorizing charter schools, it is the intent of the General Assembly to create a legitimate avenue for parents, teachers, and community members to take responsible risks and create new, innovative, and more flexible ways of educating children within the public school system. The General Assembly seeks to create opportunities within the public school system of Illinois for development of innovative and accountable teaching techniques. The provisions of this Article should be interpreted liberally to support the findings and goals of this Section and to advance a renewed commitment by the State of Illinois to the mission, goals, and diversity of public education.
(Source: P.A. 89-450, eff. 4-10-96; 90-548, eff. 1-1-98.)

(105 ILCS 5/27A-3)
Sec. 27A-3. Definitions. For purposes of this Article:
"At-risk pupil" means a pupil who, because of physical, emotional, socioeconomic, or cultural factors, is less likely to succeed in a conventional educational environment.
"Authorizer" means an entity authorized under this Article to review applications, decide whether to approve or reject applications, enter into charter contracts with applicants, oversee charter schools, and decide whether to renew, not renew, or revoke a charter.
"Commission" means the State Charter School Commission established under Section 27A-7.5 of this Code.
"Local school board" means the duly elected or appointed school board or board of education of a public school district, including special charter districts and school districts located in cities having a population of more than 500,000, organized under the laws of this State.
"State Board" means the State Board of Education.
(Source: P.A. 97-152, eff. 7-20-11.)

(105 ILCS 5/27A-4)
Sec. 27A-4. General provisions.
(a) The General Assembly does not intend to alter or amend the provisions of any court-ordered desegregation plan in effect for any school district. A charter school shall be subject to all federal and State laws and constitutional provisions prohibiting discrimination on the basis of disability, race, creed, color, gender, national origin, religion, ancestry, marital status, or need for special education services.
(b) The total number of charter schools operating under this Article at any one time shall not exceed 120. Not more than 70 charter schools shall operate at any one time in any city having a population exceeding 500,000, with at least 5 charter schools devoted exclusively to students from low-performing or overcrowded schools operating at any one time in that city; and not more than 45 charter schools shall operate at any one time in the remainder of the State, with not more than one charter school that has been initiated by a board of education, or by an intergovernmental agreement between or among boards of education, operating at any one time in the school district where the charter school is located. In addition to these charter schools, up to but no more than 5 charter schools devoted exclusively to re-enrolled high school dropouts and/or students 16 or 15 years old at risk of dropping out may operate at any one time in any city having a population exceeding 500,000. Notwithstanding any provision to the contrary in subsection (b) of Section 27A-5 of this Code, each such dropout charter may operate up to 15 campuses within the city. Any of these dropout charters may have a maximum of 1,875 enrollment seats, any one of the campuses of the dropout charter may have a maximum of 165 enrollment seats, and each campus of the dropout charter must be operated, through a contract or payroll, by the same legal entity as that for which the charter is approved and certified.
For purposes of implementing this Section, the State Board shall assign a number to each charter submission it receives under Section 27A-6 for its review and certification, based on the chronological order in which the submission is received by it. The State Board shall promptly notify local school boards when the maximum numbers of certified charter schools authorized to operate have been reached.
(c) No charter shall be granted under this Article that would convert any existing private, parochial, or non-public school to a charter school.
(d) Enrollment in a charter school shall be open to any pupil who resides within the geographic boundaries of the area served by the local school board, provided that the board of education in a city having a population exceeding 500,000 may designate attendance boundaries for no more than one-third of the charter schools permitted in the city if the board of education determines that attendance boundaries are needed to relieve overcrowding or to better serve low-income and at-risk students. Students residing within an attendance boundary may be given priority for enrollment, but must not be required to attend the charter school.
(e) Nothing in this Article shall prevent 2 or more local school boards from jointly issuing a charter to a single shared charter school, provided that all of the provisions of this Article are met as to those local school boards.
(f) No local school board shall require any employee of the school district to be employed in a charter school.
(g) No local school board shall require any pupil residing within the geographic boundary of its district to enroll in a charter school.
(h) If there are more eligible applicants for enrollment in a charter school than there are spaces available, successful applicants shall be selected by lottery. However, priority shall be given to siblings of pupils enrolled in the charter school and to pupils who were enrolled in the charter school the previous school year, unless expelled for cause, and priority may be given to pupils residing within the charter school's attendance boundary, if a boundary has been designated by the board of education in a city having a population exceeding 500,000.
Beginning with student enrollment for the 2015-2016 school year, any lottery required under this subsection (h) must be administered and videotaped by the charter school. The authorizer or its designee must be allowed to be present or view the lottery in real time. The charter school must maintain a videotaped record of the lottery, including a time/date stamp. The charter school shall transmit copies of the videotape and all records relating to the lottery to the authorizer on or before September 1 of each year.
Subject to the requirements for priority applicant groups set forth in paragraph (1) of this subsection (h), any lottery required under this subsection (h) must be administered in a way that provides each student an equal chance at admission. If an authorizer makes a determination that a charter school's lottery is in violation of this subsection (h), it may administer the lottery directly. After a lottery, each student randomly selected for admission to the charter school must be notified. Charter schools may not create an admissions process subsequent to a lottery that may operate as a barrier to registration or enrollment.
Charter schools may undertake additional intake activities, including without limitation student essays, school-parent compacts, or open houses, but in no event may a charter school require participation in these activities as a condition of enrollment. A charter school must submit an updated waitlist to the authorizer on a quarterly basis. A waitlist must be submitted to the authorizer at the same time as quarterly financial statements, if quarterly financial statements are required by the authorizer.
Dual enrollment at both a charter school and a public school or non-public school shall not be allowed. A pupil who is suspended or expelled from a charter school shall be deemed to be suspended or expelled from the public schools of the school district in which the pupil resides. Notwithstanding anything to the contrary in this subsection (h):
(1) any charter school with a mission exclusive to

educating high school dropouts may grant priority admission to students who are high school dropouts and/or students 16 or 15 years old at risk of dropping out and any charter school with a mission exclusive to educating students from low-performing or overcrowded schools may restrict admission to students who are from low-performing or overcrowded schools; "priority admission" for charter schools exclusively devoted to re-enrolled dropouts or students at risk of dropping out means a minimum of 90% of students enrolled shall be high school dropouts; and

(2) any charter school located in a school district

that contains all or part of a federal military base may set aside up to 33% of its current charter enrollment to students with parents assigned to the federal military base, with the remaining 67% subject to the general enrollment and lottery requirements of subsection (d) of this Section and this subsection (h); if a student with a parent assigned to the federal military base withdraws from the charter school during the course of a school year for reasons other than grade promotion, those students with parents assigned to the federal military base shall have preference in filling the vacancy.

(i) (Blank).
(j) Notwithstanding any other provision of law to the contrary, a school district in a city having a population exceeding 500,000 shall not have a duty to collectively bargain with an exclusive representative of its employees over decisions to grant or deny a charter school proposal under Section 27A-8 of this Code, decisions to renew or revoke a charter under Section 27A-9 of this Code, and the impact of these decisions, provided that nothing in this Section shall have the effect of negating, abrogating, replacing, reducing, diminishing, or limiting in any way employee rights, guarantees, or privileges granted in Sections 2, 3, 7, 8, 10, 14, and 15 of the Illinois Educational Labor Relations Act.
(k) In this Section:
"Low-performing school" means a public school in a school district organized under Article 34 of this Code that enrolls students in any of grades kindergarten through 8 and that is ranked within the lowest 10% of schools in that district in terms of the percentage of students meeting or exceeding standards on the assessments required under Section 2-3.64a-5 of this Code.
"Overcrowded school" means a public school in a school district organized under Article 34 of this Code that (i) enrolls students in any of grades kindergarten through 8, (ii) has a percentage of low-income students of 70% or more, as identified in the most recently available School Report Card published by the State Board of Education, and (iii) is determined by the Chicago Board of Education to be in the most severely overcrowded 5% of schools in the district. On or before November 1 of each year, the Chicago Board of Education shall file a report with the State Board of Education on which schools in the district meet the definition of "overcrowded school". "Students at risk of dropping out" means students 16 or 15 years old in a public school in a district organized under Article 34 of this Code that enrolls students in any grades 9-12 who have been absent at least 90 school attendance days of the previous 180 school attendance days.
(l) For advertisements created after January 1, 2015 (the effective date of Public Act 98-783), any advertisement, including a radio, television, print, Internet, social media, or billboard advertisement, purchased by a school district or public school, including a charter school, with public funds must include a disclaimer stating that the advertisement was paid for using public funds.
This disclaimer requirement does not extend to materials created by the charter school, including, but not limited to, a school website, informational pamphlets or leaflets, or clothing with affixed school logos.
(Source: P.A. 98-474, eff. 8-16-13; 98-783, eff. 1-1-15; 98-972, eff. 8-15-14; 99-78, eff. 7-20-15.)

(105 ILCS 5/27A-5)
(Text of Section from P.A. 100-29)
Sec. 27A-5. Charter school; legal entity; requirements.
(a) A charter school shall be a public, nonsectarian, nonreligious, non-home based, and non-profit school. A charter school shall be organized and operated as a nonprofit corporation or other discrete, legal, nonprofit entity authorized under the laws of the State of Illinois.
(b) A charter school may be established under this Article by creating a new school or by converting an existing public school or attendance center to charter school status. Beginning on April 16, 2003 (the effective date of Public Act 93-3), in all new applications to establish a charter school in a city having a population exceeding 500,000, operation of the charter school shall be limited to one campus. The changes made to this Section by Public Act 93-3 do not apply to charter schools existing or approved on or before April 16, 2003 (the effective date of Public Act 93-3).
(b-5) In this subsection (b-5), "virtual-schooling" means a cyber school where students engage in online curriculum and instruction via the Internet and electronic communication with their teachers at remote locations and with students participating at different times.
From April 1, 2013 through December 31, 2016, there is a moratorium on the establishment of charter schools with virtual-schooling components in school districts other than a school district organized under Article 34 of this Code. This moratorium does not apply to a charter school with virtual-schooling components existing or approved prior to April 1, 2013 or to the renewal of the charter of a charter school with virtual-schooling components already approved prior to April 1, 2013.
On or before March 1, 2014, the Commission shall submit to the General Assembly a report on the effect of virtual-schooling, including without limitation the effect on student performance, the costs associated with virtual-schooling, and issues with oversight. The report shall include policy recommendations for virtual-schooling.
(c) A charter school shall be administered and governed by its board of directors or other governing body in the manner provided in its charter. The governing body of a charter school shall be subject to the Freedom of Information Act and the Open Meetings Act.
(d) For purposes of this subsection (d), "non-curricular health and safety requirement" means any health and safety requirement created by statute or rule to provide, maintain, preserve, or safeguard safe or healthful conditions for students and school personnel or to eliminate, reduce, or prevent threats to the health and safety of students and school personnel. "Non-curricular health and safety requirement" does not include any course of study or specialized instructional requirement for which the State Board has established goals and learning standards or which is designed primarily to impart knowledge and skills for students to master and apply as an outcome of their education.
A charter school shall comply with all non-curricular health and safety requirements applicable to public schools under the laws of the State of Illinois. On or before September 1, 2015, the State Board shall promulgate and post on its Internet website a list of non-curricular health and safety requirements that a charter school must meet. The list shall be updated annually no later than September 1. Any charter contract between a charter school and its authorizer must contain a provision that requires the charter school to follow the list of all non-curricular health and safety requirements promulgated by the State Board and any non-curricular health and safety requirements added by the State Board to such list during the term of the charter. Nothing in this subsection (d) precludes an authorizer from including non-curricular health and safety requirements in a charter school contract that are not contained in the list promulgated by the State Board, including non-curricular health and safety requirements of the authorizing local school board.
(e) Except as otherwise provided in the School Code, a charter school shall not charge tuition; provided that a charter school may charge reasonable fees for textbooks, instructional materials, and student activities.
(f) A charter school shall be responsible for the management and operation of its fiscal affairs including, but not limited to, the preparation of its budget. An audit of each charter school's finances shall be conducted annually by an outside, independent contractor retained by the charter school. To ensure financial accountability for the use of public funds, on or before December 1 of every year of operation, each charter school shall submit to its authorizer and the State Board a copy of its audit and a copy of the Form 990 the charter school filed that year with the federal Internal Revenue Service. In addition, if deemed necessary for proper financial oversight of the charter school, an authorizer may require quarterly financial statements from each charter school.
(g) A charter school shall comply with all provisions of this Article, the Illinois Educational Labor Relations Act, all federal and State laws and rules applicable to public schools that pertain to special education and the instruction of English learners, and its charter. A charter school is exempt from all other State laws and regulations in this Code governing public schools and local school board policies; however, a charter school is not exempt from the following:
(1) Sections 10-21.9 and 34-18.5 of this Code

regarding criminal history records checks and checks of the Statewide Sex Offender Database and Statewide Murderer and Violent Offender Against Youth Database of applicants for employment;

(2) Sections 10-20.14, 10-22.6, 24-24, 34-19, and

34-84a of this Code regarding discipline of students;

(3) the Local Governmental and Governmental Employees

Tort Immunity Act;

(4) Section 108.75 of the General Not For Profit

Corporation Act of 1986 regarding indemnification of officers, directors, employees, and agents;

(5) the Abused and Neglected Child Reporting Act;
(6) the Illinois School Student Records Act;
(7) Section 10-17a of this Code regarding school

report cards;

(8) the P-20 Longitudinal Education Data System Act;
(9) Section 27-23.7 of this Code regarding bullying

prevention;

(10) Section 2-3.162 of this Code regarding student

discipline reporting;

(11) Sections 22-80 and 27-8.1 of this Code; and
(12) Sections 10-20.60 and 34-18.53 of this Code.
The change made by Public Act 96-104 to this subsection (g) is declaratory of existing law.
(h) A charter school may negotiate and contract with a school district, the governing body of a State college or university or public community college, or any other public or for-profit or nonprofit private entity for: (i) the use of a school building and grounds or any other real property or facilities that the charter school desires to use or convert for use as a charter school site, (ii) the operation and maintenance thereof, and (iii) the provision of any service, activity, or undertaking that the charter school is required to perform in order to carry out the terms of its charter. However, a charter school that is established on or after April 16, 2003 (the effective date of Public Act 93-3) and that operates in a city having a population exceeding 500,000 may not contract with a for-profit entity to manage or operate the school during the period that commences on April 16, 2003 (the effective date of Public Act 93-3) and concludes at the end of the 2004-2005 school year. Except as provided in subsection (i) of this Section, a school district may charge a charter school reasonable rent for the use of the district's buildings, grounds, and facilities. Any services for which a charter school contracts with a school district shall be provided by the district at cost. Any services for which a charter school contracts with a local school board or with the governing body of a State college or university or public community college shall be provided by the public entity at cost.
(i) In no event shall a charter school that is established by converting an existing school or attendance center to charter school status be required to pay rent for space that is deemed available, as negotiated and provided in the charter agreement, in school district facilities. However, all other costs for the operation and maintenance of school district facilities that are used by the charter school shall be subject to negotiation between the charter school and the local school board and shall be set forth in the charter.
(j) A charter school may limit student enrollment by age or grade level.
(k) If the charter school is approved by the Commission, then the Commission charter school is its own local education agency.
(Source: P.A. 99-30, eff. 7-10-15; 99-78, eff. 7-20-15; 99-245, eff. 8-3-15; 99-325, eff. 8-10-15; 99-456, eff. 9-15-16; 99-642, eff. 7-28-16; 99-927, eff. 6-1-17; 100-29, eff. 1-1-18.)

(Text of Section from P.A. 100-156)
Sec. 27A-5. Charter school; legal entity; requirements.
(a) A charter school shall be a public, nonsectarian, nonreligious, non-home based, and non-profit school. A charter school shall be organized and operated as a nonprofit corporation or other discrete, legal, nonprofit entity authorized under the laws of the State of Illinois.
(b) A charter school may be established under this Article by creating a new school or by converting an existing public school or attendance center to charter school status. Beginning on April 16, 2003 (the effective date of Public Act 93-3), in all new applications to establish a charter school in a city having a population exceeding 500,000, operation of the charter school shall be limited to one campus. The changes made to this Section by Public Act 93-3 do not apply to charter schools existing or approved on or before April 16, 2003 (the effective date of Public Act 93-3).
(b-5) In this subsection (b-5), "virtual-schooling" means a cyber school where students engage in online curriculum and instruction via the Internet and electronic communication with their teachers at remote locations and with students participating at different times.
From April 1, 2013 through December 31, 2016, there is a moratorium on the establishment of charter schools with virtual-schooling components in school districts other than a school district organized under Article 34 of this Code. This moratorium does not apply to a charter school with virtual-schooling components existing or approved prior to April 1, 2013 or to the renewal of the charter of a charter school with virtual-schooling components already approved prior to April 1, 2013.
On or before March 1, 2014, the Commission shall submit to the General Assembly a report on the effect of virtual-schooling, including without limitation the effect on student performance, the costs associated with virtual-schooling, and issues with oversight. The report shall include policy recommendations for virtual-schooling.
(c) A charter school shall be administered and governed by its board of directors or other governing body in the manner provided in its charter. The governing body of a charter school shall be subject to the Freedom of Information Act and the Open Meetings Act.
(d) For purposes of this subsection (d), "non-curricular health and safety requirement" means any health and safety requirement created by statute or rule to provide, maintain, preserve, or safeguard safe or healthful conditions for students and school personnel or to eliminate, reduce, or prevent threats to the health and safety of students and school personnel. "Non-curricular health and safety requirement" does not include any course of study or specialized instructional requirement for which the State Board has established goals and learning standards or which is designed primarily to impart knowledge and skills for students to master and apply as an outcome of their education.
A charter school shall comply with all non-curricular health and safety requirements applicable to public schools under the laws of the State of Illinois. On or before September 1, 2015, the State Board shall promulgate and post on its Internet website a list of non-curricular health and safety requirements that a charter school must meet. The list shall be updated annually no later than September 1. Any charter contract between a charter school and its authorizer must contain a provision that requires the charter school to follow the list of all non-curricular health and safety requirements promulgated by the State Board and any non-curricular health and safety requirements added by the State Board to such list during the term of the charter. Nothing in this subsection (d) precludes an authorizer from including non-curricular health and safety requirements in a charter school contract that are not contained in the list promulgated by the State Board, including non-curricular health and safety requirements of the authorizing local school board.
(e) Except as otherwise provided in the School Code, a charter school shall not charge tuition; provided that a charter school may charge reasonable fees for textbooks, instructional materials, and student activities.
(f) A charter school shall be responsible for the management and operation of its fiscal affairs including, but not limited to, the preparation of its budget. An audit of each charter school's finances shall be conducted annually by an outside, independent contractor retained by the charter school. To ensure financial accountability for the use of public funds, on or before December 1 of every year of operation, each charter school shall submit to its authorizer and the State Board a copy of its audit and a copy of the Form 990 the charter school filed that year with the federal Internal Revenue Service. In addition, if deemed necessary for proper financial oversight of the charter school, an authorizer may require quarterly financial statements from each charter school.
(g) A charter school shall comply with all provisions of this Article, the Illinois Educational Labor Relations Act, all federal and State laws and rules applicable to public schools that pertain to special education and the instruction of English learners, and its charter. A charter school is exempt from all other State laws and regulations in this Code governing public schools and local school board policies; however, a charter school is not exempt from the following:
(1) Sections 10-21.9 and 34-18.5 of this Code

regarding criminal history records checks and checks of the Statewide Sex Offender Database and Statewide Murderer and Violent Offender Against Youth Database of applicants for employment;

(2) Sections 10-20.14, 10-22.6, 24-24, 34-19, and

34-84a of this Code regarding discipline of students;

(3) the Local Governmental and Governmental Employees

Tort Immunity Act;

(4) Section 108.75 of the General Not For Profit

Corporation Act of 1986 regarding indemnification of officers, directors, employees, and agents;

(5) the Abused and Neglected Child Reporting Act;
(6) the Illinois School Student Records Act;
(7) Section 10-17a of this Code regarding school

report cards;

(8) the P-20 Longitudinal Education Data System Act;
(9) Section 27-23.7 of this Code regarding bullying

prevention;

(10) Section 2-3.162 of this Code regarding student

discipline reporting;

(11) Sections 22-80 and 27-8.1 of this Code; and
(12) Section 26-18 of this Code.
The change made by Public Act 96-104 to this subsection (g) is declaratory of existing law.
(h) A charter school may negotiate and contract with a school district, the governing body of a State college or university or public community college, or any other public or for-profit or nonprofit private entity for: (i) the use of a school building and grounds or any other real property or facilities that the charter school desires to use or convert for use as a charter school site, (ii) the operation and maintenance thereof, and (iii) the provision of any service, activity, or undertaking that the charter school is required to perform in order to carry out the terms of its charter. However, a charter school that is established on or after April 16, 2003 (the effective date of Public Act 93-3) and that operates in a city having a population exceeding 500,000 may not contract with a for-profit entity to manage or operate the school during the period that commences on April 16, 2003 (the effective date of Public Act 93-3) and concludes at the end of the 2004-2005 school year. Except as provided in subsection (i) of this Section, a school district may charge a charter school reasonable rent for the use of the district's buildings, grounds, and facilities. Any services for which a charter school contracts with a school district shall be provided by the district at cost. Any services for which a charter school contracts with a local school board or with the governing body of a State college or university or public community college shall be provided by the public entity at cost.
(i) In no event shall a charter school that is established by converting an existing school or attendance center to charter school status be required to pay rent for space that is deemed available, as negotiated and provided in the charter agreement, in school district facilities. However, all other costs for the operation and maintenance of school district facilities that are used by the charter school shall be subject to negotiation between the charter school and the local school board and shall be set forth in the charter.
(j) A charter school may limit student enrollment by age or grade level.
(k) If the charter school is approved by the Commission, then the Commission charter school is its own local education agency.
(Source: P.A. 99-30, eff. 7-10-15; 99-78, eff. 7-20-15; 99-245, eff. 8-3-15; 99-325, eff. 8-10-15; 99-456, eff. 9-15-16; 99-642, eff. 7-28-16; 99-927, eff. 6-1-17; 100-156, eff. 1-1-18.)

(Text of Section from P.A. 100-163)
Sec. 27A-5. Charter school; legal entity; requirements.
(a) A charter school shall be a public, nonsectarian, nonreligious, non-home based, and non-profit school. A charter school shall be organized and operated as a nonprofit corporation or other discrete, legal, nonprofit entity authorized under the laws of the State of Illinois.
(b) A charter school may be established under this Article by creating a new school or by converting an existing public school or attendance center to charter school status. Beginning on April 16, 2003 (the effective date of Public Act 93-3), in all new applications to establish a charter school in a city having a population exceeding 500,000, operation of the charter school shall be limited to one campus. The changes made to this Section by Public Act 93-3 do not apply to charter schools existing or approved on or before April 16, 2003 (the effective date of Public Act 93-3).
(b-5) In this subsection (b-5), "virtual-schooling" means a cyber school where students engage in online curriculum and instruction via the Internet and electronic communication with their teachers at remote locations and with students participating at different times.
From April 1, 2013 through December 31, 2016, there is a moratorium on the establishment of charter schools with virtual-schooling components in school districts other than a school district organized under Article 34 of this Code. This moratorium does not apply to a charter school with virtual-schooling components existing or approved prior to April 1, 2013 or to the renewal of the charter of a charter school with virtual-schooling components already approved prior to April 1, 2013.
On or before March 1, 2014, the Commission shall submit to the General Assembly a report on the effect of virtual-schooling, including without limitation the effect on student performance, the costs associated with virtual-schooling, and issues with oversight. The report shall include policy recommendations for virtual-schooling.
(c) A charter school shall be administered and governed by its board of directors or other governing body in the manner provided in its charter. The governing body of a charter school shall be subject to the Freedom of Information Act and the Open Meetings Act.
(d) For purposes of this subsection (d), "non-curricular health and safety requirement" means any health and safety requirement created by statute or rule to provide, maintain, preserve, or safeguard safe or healthful conditions for students and school personnel or to eliminate, reduce, or prevent threats to the health and safety of students and school personnel. "Non-curricular health and safety requirement" does not include any course of study or specialized instructional requirement for which the State Board has established goals and learning standards or which is designed primarily to impart knowledge and skills for students to master and apply as an outcome of their education.
A charter school shall comply with all non-curricular health and safety requirements applicable to public schools under the laws of the State of Illinois. On or before September 1, 2015, the State Board shall promulgate and post on its Internet website a list of non-curricular health and safety requirements that a charter school must meet. The list shall be updated annually no later than September 1. Any charter contract between a charter school and its authorizer must contain a provision that requires the charter school to follow the list of all non-curricular health and safety requirements promulgated by the State Board and any non-curricular health and safety requirements added by the State Board to such list during the term of the charter. Nothing in this subsection (d) precludes an authorizer from including non-curricular health and safety requirements in a charter school contract that are not contained in the list promulgated by the State Board, including non-curricular health and safety requirements of the authorizing local school board.
(e) Except as otherwise provided in the School Code, a charter school shall not charge tuition; provided that a charter school may charge reasonable fees for textbooks, instructional materials, and student activities.
(f) A charter school shall be responsible for the management and operation of its fiscal affairs including, but not limited to, the preparation of its budget. An audit of each charter school's finances shall be conducted annually by an outside, independent contractor retained by the charter school. To ensure financial accountability for the use of public funds, on or before December 1 of every year of operation, each charter school shall submit to its authorizer and the State Board a copy of its audit and a copy of the Form 990 the charter school filed that year with the federal Internal Revenue Service. In addition, if deemed necessary for proper financial oversight of the charter school, an authorizer may require quarterly financial statements from each charter school.
(g) A charter school shall comply with all provisions of this Article, the Illinois Educational Labor Relations Act, all federal and State laws and rules applicable to public schools that pertain to special education and the instruction of English learners, and its charter. A charter school is exempt from all other State laws and regulations in this Code governing public schools and local school board policies; however, a charter school is not exempt from the following:
(1) Sections 10-21.9 and 34-18.5 of this Code

regarding criminal history records checks and checks of the Statewide Sex Offender Database and Statewide Murderer and Violent Offender Against Youth Database of applicants for employment;

(2) Sections 10-20.14, 10-22.6, 24-24, 34-19, and

34-84a of this Code regarding discipline of students;

(3) the Local Governmental and Governmental Employees

Tort Immunity Act;

(4) Section 108.75 of the General Not For Profit

Corporation Act of 1986 regarding indemnification of officers, directors, employees, and agents;

(5) the Abused and Neglected Child Reporting Act;
(6) the Illinois School Student Records Act;
(7) Section 10-17a of this Code regarding school

report cards;

(8) the P-20 Longitudinal Education Data System Act;
(9) Section 27-23.7 of this Code regarding bullying

prevention;

(10) Section 2-3.162 of this Code regarding student

discipline reporting;

(11) Sections 22-80 and 27-8.1 of this Code; and
(12) Sections 10-20.60 and 34-18.53 of this Code.
The change made by Public Act 96-104 to this subsection (g) is declaratory of existing law.
(h) A charter school may negotiate and contract with a school district, the governing body of a State college or university or public community college, or any other public or for-profit or nonprofit private entity for: (i) the use of a school building and grounds or any other real property or facilities that the charter school desires to use or convert for use as a charter school site, (ii) the operation and maintenance thereof, and (iii) the provision of any service, activity, or undertaking that the charter school is required to perform in order to carry out the terms of its charter. However, a charter school that is established on or after April 16, 2003 (the effective date of Public Act 93-3) and that operates in a city having a population exceeding 500,000 may not contract with a for-profit entity to manage or operate the school during the period that commences on April 16, 2003 (the effective date of Public Act 93-3) and concludes at the end of the 2004-2005 school year. Except as provided in subsection (i) of this Section, a school district may charge a charter school reasonable rent for the use of the district's buildings, grounds, and facilities. Any services for which a charter school contracts with a school district shall be provided by the district at cost. Any services for which a charter school contracts with a local school board or with the governing body of a State college or university or public community college shall be provided by the public entity at cost.
(i) In no event shall a charter school that is established by converting an existing school or attendance center to charter school status be required to pay rent for space that is deemed available, as negotiated and provided in the charter agreement, in school district facilities. However, all other costs for the operation and maintenance of school district facilities that are used by the charter school shall be subject to negotiation between the charter school and the local school board and shall be set forth in the charter.
(j) A charter school may limit student enrollment by age or grade level.
(k) If the charter school is approved by the Commission, then the Commission charter school is its own local education agency.
(Source: P.A. 99-30, eff. 7-10-15; 99-78, eff. 7-20-15; 99-245, eff. 8-3-15; 99-325, eff. 8-10-15; 99-456, eff. 9-15-16; 99-642, eff. 7-28-16; 99-927, eff. 6-1-17; 100-163, eff. 1-1-18.)

(Text of Section from P.A. 100-413)
Sec. 27A-5. Charter school; legal entity; requirements.
(a) A charter school shall be a public, nonsectarian, nonreligious, non-home based, and non-profit school. A charter school shall be organized and operated as a nonprofit corporation or other discrete, legal, nonprofit entity authorized under the laws of the State of Illinois.
(b) A charter school may be established under this Article by creating a new school or by converting an existing public school or attendance center to charter school status. Beginning on April 16, 2003 (the effective date of Public Act 93-3), in all new applications to establish a charter school in a city having a population exceeding 500,000, operation of the charter school shall be limited to one campus. The changes made to this Section by Public Act 93-3 do not apply to charter schools existing or approved on or before April 16, 2003 (the effective date of Public Act 93-3).
(b-5) In this subsection (b-5), "virtual-schooling" means a cyber school where students engage in online curriculum and instruction via the Internet and electronic communication with their teachers at remote locations and with students participating at different times.
From April 1, 2013 through December 31, 2016, there is a moratorium on the establishment of charter schools with virtual-schooling components in school districts other than a school district organized under Article 34 of this Code. This moratorium does not apply to a charter school with virtual-schooling components existing or approved prior to April 1, 2013 or to the renewal of the charter of a charter school with virtual-schooling components already approved prior to April 1, 2013.
On or before March 1, 2014, the Commission shall submit to the General Assembly a report on the effect of virtual-schooling, including without limitation the effect on student performance, the costs associated with virtual-schooling, and issues with oversight. The report shall include policy recommendations for virtual-schooling.
(c) A charter school shall be administered and governed by its board of directors or other governing body in the manner provided in its charter. The governing body of a charter school shall be subject to the Freedom of Information Act and the Open Meetings Act.
(d) For purposes of this subsection (d), "non-curricular health and safety requirement" means any health and safety requirement created by statute or rule to provide, maintain, preserve, or safeguard safe or healthful conditions for students and school personnel or to eliminate, reduce, or prevent threats to the health and safety of students and school personnel. "Non-curricular health and safety requirement" does not include any course of study or specialized instructional requirement for which the State Board has established goals and learning standards or which is designed primarily to impart knowledge and skills for students to master and apply as an outcome of their education.
A charter school shall comply with all non-curricular health and safety requirements applicable to public schools under the laws of the State of Illinois. On or before September 1, 2015, the State Board shall promulgate and post on its Internet website a list of non-curricular health and safety requirements that a charter school must meet. The list shall be updated annually no later than September 1. Any charter contract between a charter school and its authorizer must contain a provision that requires the charter school to follow the list of all non-curricular health and safety requirements promulgated by the State Board and any non-curricular health and safety requirements added by the State Board to such list during the term of the charter. Nothing in this subsection (d) precludes an authorizer from including non-curricular health and safety requirements in a charter school contract that are not contained in the list promulgated by the State Board, including non-curricular health and safety requirements of the authorizing local school board.
(e) Except as otherwise provided in the School Code, a charter school shall not charge tuition; provided that a charter school may charge reasonable fees for textbooks, instructional materials, and student activities.
(f) A charter school shall be responsible for the management and operation of its fiscal affairs including, but not limited to, the preparation of its budget. An audit of each charter school's finances shall be conducted annually by an outside, independent contractor retained by the charter school. To ensure financial accountability for the use of public funds, on or before December 1 of every year of operation, each charter school shall submit to its authorizer and the State Board a copy of its audit and a copy of the Form 990 the charter school filed that year with the federal Internal Revenue Service. In addition, if deemed necessary for proper financial oversight of the charter school, an authorizer may require quarterly financial statements from each charter school.
(g) A charter school shall comply with all provisions of this Article, the Illinois Educational Labor Relations Act, all federal and State laws and rules applicable to public schools that pertain to special education and the instruction of English learners, and its charter. A charter school is exempt from all other State laws and regulations in this Code governing public schools and local school board policies; however, a charter school is not exempt from the following:
(1) Sections 10-21.9 and 34-18.5 of this Code

regarding criminal history records checks and checks of the Statewide Sex Offender Database and Statewide Murderer and Violent Offender Against Youth Database of applicants for employment;

(2) Sections 10-20.14, 10-22.6, 24-24, 34-19, and

34-84a of this Code regarding discipline of students;

(3) the Local Governmental and Governmental Employees

Tort Immunity Act;

(4) Section 108.75 of the General Not For Profit

Corporation Act of 1986 regarding indemnification of officers, directors, employees, and agents;

(5) the Abused and Neglected Child Reporting Act;
(5.5) subsection (b) of Section 10-23.12 and

subsection (b) of Section 34-18.6 of this Code;

(6) the Illinois School Student Records Act;
(7) Section 10-17a of this Code regarding school

report cards;

(8) the P-20 Longitudinal Education Data System Act;
(9) Section 27-23.7 of this Code regarding bullying

prevention;

(10) Section 2-3.162 of this Code regarding student

discipline reporting; and

(11) Sections 22-80 and 27-8.1 of this Code.
The change made by Public Act 96-104 to this subsection (g) is declaratory of existing law.
(h) A charter school may negotiate and contract with a school district, the governing body of a State college or university or public community college, or any other public or for-profit or nonprofit private entity for: (i) the use of a school building and grounds or any other real property or facilities that the charter school desires to use or convert for use as a charter school site, (ii) the operation and maintenance thereof, and (iii) the provision of any service, activity, or undertaking that the charter school is required to perform in order to carry out the terms of its charter. However, a charter school that is established on or after April 16, 2003 (the effective date of Public Act 93-3) and that operates in a city having a population exceeding 500,000 may not contract with a for-profit entity to manage or operate the school during the period that commences on April 16, 2003 (the effective date of Public Act 93-3) and concludes at the end of the 2004-2005 school year. Except as provided in subsection (i) of this Section, a school district may charge a charter school reasonable rent for the use of the district's buildings, grounds, and facilities. Any services for which a charter school contracts with a school district shall be provided by the district at cost. Any services for which a charter school contracts with a local school board or with the governing body of a State college or university or public community college shall be provided by the public entity at cost.
(i) In no event shall a charter school that is established by converting an existing school or attendance center to charter school status be required to pay rent for space that is deemed available, as negotiated and provided in the charter agreement, in school district facilities. However, all other costs for the operation and maintenance of school district facilities that are used by the charter school shall be subject to negotiation between the charter school and the local school board and shall be set forth in the charter.
(j) A charter school may limit student enrollment by age or grade level.
(k) If the charter school is approved by the Commission, then the Commission charter school is its own local education agency.
(Source: P.A. 99-30, eff. 7-10-15; 99-78, eff. 7-20-15; 99-245, eff. 8-3-15; 99-325, eff. 8-10-15; 99-456, eff. 9-15-16; 99-642, eff. 7-28-16; 99-927, eff. 6-1-17; 100-413, eff. 1-1-18.)

(Text of Section from P.A. 100-468)
Sec. 27A-5. Charter school; legal entity; requirements.
(a) A charter school shall be a public, nonsectarian, nonreligious, non-home based, and non-profit school. A charter school shall be organized and operated as a nonprofit corporation or other discrete, legal, nonprofit entity authorized under the laws of the State of Illinois.
(b) A charter school may be established under this Article by creating a new school or by converting an existing public school or attendance center to charter school status. Beginning on April 16, 2003 (the effective date of Public Act 93-3), in all new applications to establish a charter school in a city having a population exceeding 500,000, operation of the charter school shall be limited to one campus. The changes made to this Section by Public Act 93-3 do not apply to charter schools existing or approved on or before April 16, 2003 (the effective date of Public Act 93-3).
(b-5) In this subsection (b-5), "virtual-schooling" means a cyber school where students engage in online curriculum and instruction via the Internet and electronic communication with their teachers at remote locations and with students participating at different times.
From April 1, 2013 through December 31, 2016, there is a moratorium on the establishment of charter schools with virtual-schooling components in school districts other than a school district organized under Article 34 of this Code. This moratorium does not apply to a charter school with virtual-schooling components existing or approved prior to April 1, 2013 or to the renewal of the charter of a charter school with virtual-schooling components already approved prior to April 1, 2013.
On or before March 1, 2014, the Commission shall submit to the General Assembly a report on the effect of virtual-schooling, including without limitation the effect on student performance, the costs associated with virtual-schooling, and issues with oversight. The report shall include policy recommendations for virtual-schooling.
(c) A charter school shall be administered and governed by its board of directors or other governing body in the manner provided in its charter. The governing body of a charter school shall be subject to the Freedom of Information Act and the Open Meetings Act.
(d) For purposes of this subsection (d), "non-curricular health and safety requirement" means any health and safety requirement created by statute or rule to provide, maintain, preserve, or safeguard safe or healthful conditions for students and school personnel or to eliminate, reduce, or prevent threats to the health and safety of students and school personnel. "Non-curricular health and safety requirement" does not include any course of study or specialized instructional requirement for which the State Board has established goals and learning standards or which is designed primarily to impart knowledge and skills for students to master and apply as an outcome of their education.
A charter school shall comply with all non-curricular health and safety requirements applicable to public schools under the laws of the State of Illinois. On or before September 1, 2015, the State Board shall promulgate and post on its Internet website a list of non-curricular health and safety requirements that a charter school must meet. The list shall be updated annually no later than September 1. Any charter contract between a charter school and its authorizer must contain a provision that requires the charter school to follow the list of all non-curricular health and safety requirements promulgated by the State Board and any non-curricular health and safety requirements added by the State Board to such list during the term of the charter. Nothing in this subsection (d) precludes an authorizer from including non-curricular health and safety requirements in a charter school contract that are not contained in the list promulgated by the State Board, including non-curricular health and safety requirements of the authorizing local school board.
(e) Except as otherwise provided in the School Code, a charter school shall not charge tuition; provided that a charter school may charge reasonable fees for textbooks, instructional materials, and student activities.
(f) A charter school shall be responsible for the management and operation of its fiscal affairs including, but not limited to, the preparation of its budget. An audit of each charter school's finances shall be conducted annually by an outside, independent contractor retained by the charter school. To ensure financial accountability for the use of public funds, on or before December 1 of every year of operation, each charter school shall submit to its authorizer and the State Board a copy of its audit and a copy of the Form 990 the charter school filed that year with the federal Internal Revenue Service. In addition, if deemed necessary for proper financial oversight of the charter school, an authorizer may require quarterly financial statements from each charter school.
(g) A charter school shall comply with all provisions of this Article, the Illinois Educational Labor Relations Act, all federal and State laws and rules applicable to public schools that pertain to special education and the instruction of English learners, and its charter. A charter school is exempt from all other State laws and regulations in this Code governing public schools and local school board policies; however, a charter school is not exempt from the following:
(1) Sections 10-21.9 and 34-18.5 of this Code

regarding criminal history records checks and checks of the Statewide Sex Offender Database and Statewide Murderer and Violent Offender Against Youth Database of applicants for employment;

(2) Sections 10-20.14, 10-22.6, 24-24, 34-19, and

34-84a of this Code regarding discipline of students;

(3) the Local Governmental and Governmental Employees

Tort Immunity Act;

(4) Section 108.75 of the General Not For Profit

Corporation Act of 1986 regarding indemnification of officers, directors, employees, and agents;

(5) the Abused and Neglected Child Reporting Act;
(5.5) subsection (b) of Section 10-23.12 and

subsection (b) of Section 34-18.6 of this Code;

(6) the Illinois School Student Records Act;
(7) Section 10-17a of this Code regarding school

report cards;

(8) the P-20 Longitudinal Education Data System Act;
(9) Section 27-23.7 of this Code regarding bullying

prevention;

(10) Section 2-3.162 of this Code regarding student

discipline reporting; and

(11) Sections 22-80 and 27-8.1 of this Code.
The change made by Public Act 96-104 to this subsection (g) is declaratory of existing law.
(h) A charter school may negotiate and contract with a school district, the governing body of a State college or university or public community college, or any other public or for-profit or nonprofit private entity for: (i) the use of a school building and grounds or any other real property or facilities that the charter school desires to use or convert for use as a charter school site, (ii) the operation and maintenance thereof, and (iii) the provision of any service, activity, or undertaking that the charter school is required to perform in order to carry out the terms of its charter. However, a charter school that is established on or after April 16, 2003 (the effective date of Public Act 93-3) and that operates in a city having a population exceeding 500,000 may not contract with a for-profit entity to manage or operate the school during the period that commences on April 16, 2003 (the effective date of Public Act 93-3) and concludes at the end of the 2004-2005 school year. Except as provided in subsection (i) of this Section, a school district may charge a charter school reasonable rent for the use of the district's buildings, grounds, and facilities. Any services for which a charter school contracts with a school district shall be provided by the district at cost. Any services for which a charter school contracts with a local school board or with the governing body of a State college or university or public community college shall be provided by the public entity at cost.
(i) In no event shall a charter school that is established by converting an existing school or attendance center to charter school status be required to pay rent for space that is deemed available, as negotiated and provided in the charter agreement, in school district facilities. However, all other costs for the operation and maintenance of school district facilities that are used by the charter school shall be subject to negotiation between the charter school and the local school board and shall be set forth in the charter.
(j) A charter school may limit student enrollment by age or grade level.
(k) If the charter school is approved by the Commission, then the Commission charter school is its own local education agency.
(Source: P.A. 99-30, eff. 7-10-15; 99-78, eff. 7-20-15; 99-245, eff. 8-3-15; 99-325, eff. 8-10-15; 99-456, eff. 9-15-16; 99-642, eff. 7-28-16; 99-927, eff. 6-1-17; 100-468, eff. 6-1-18.)

(105 ILCS 5/27A-5.5)
Sec. 27A-5.5. Charter school truancy.
(a) A charter school shall comply with all applicable absenteeism and truancy policies and requirements applicable to public schools under the laws of the State of Illinois.
(b) A charter school shall define a truant as a child who is subject to compulsory school attendance and who is absent without valid cause from such attendance for a school day or portion thereof.
(c) A charter school shall define a chronic or habitual truant as a child who is subject to compulsory school attendance and who is absent without valid cause from such attendance for 5% or more of the previous 180 regular attendance days.
(d) A charter school shall define a truant minor as a chronic truant to whom supportive services, including prevention, diagnostic, intervention, and remedial services, alternative programs, and other school and community resources have been provided and have failed to result in the cessation of chronic truancy or have been offered and refused.
(e) A charter school shall define a dropout as any child enrolled in grades 9 through 12 whose name has been removed from the charter school enrollment roster for any reason other than the student's death, extended illness, removal for medical non-compliance, expulsion, aging out, graduation, or completion of a program of studies and who has not transferred to another public or private school and is not known to be home-schooled by his or her parents or guardians or continuing school in another country.
(Source: P.A. 99-596, eff. 6-22-16.)

(105 ILCS 5/27A-6)
Sec. 27A-6. Contract contents; applicability of laws and regulations.
(a) A certified charter shall constitute a binding contract and agreement between the charter school and a local school board under the terms of which the local school board authorizes the governing body of the charter school to operate the charter school on the terms specified in the contract.
(b) Notwithstanding any other provision of this Article, the certified charter may not waive or release the charter school from the State goals, standards, and assessments established pursuant to Section 2-3.64a-5 of this Code. Beginning with the 2003-2004 school year, the certified charter for a charter school operating in a city having a population exceeding 500,000 shall require the charter school to administer any other nationally recognized standardized tests to its students that the chartering entity administers to other students, and the results on such tests shall be included in the chartering entity's assessment reports.
(c) Subject to the provisions of subsection (e), a material revision to a previously certified contract or a renewal shall be made with the approval of both the local school board and the governing body of the charter school.
(c-5) The proposed contract shall include a provision on how both parties will address minor violations of the contract.
(d) The proposed contract between the governing body of a proposed charter school and the local school board as described in Section 27A-7 must be submitted to and certified by the State Board before it can take effect. If the State Board recommends that the proposed contract be modified for consistency with this Article before it can be certified, the modifications must be consented to by both the governing body of the charter school and the local school board, and resubmitted to the State Board for its certification. If the proposed contract is resubmitted in a form that is not consistent with this Article, the State Board may refuse to certify the charter.
The State Board shall assign a number to each submission or resubmission in chronological order of receipt, and shall determine whether the proposed contract is consistent with the provisions of this Article. If the proposed contract complies, the State Board shall so certify.
(e) No renewal of a previously certified contract is effective unless and until the State Board certifies that the renewal is consistent with the provisions of this Article. A material revision to a previously certified contract may go into effect immediately upon approval of both the local school board and the governing body of the charter school, unless either party requests in writing that the State Board certify that the material revision is consistent with the provisions of this Article. If such a request is made, the proposed material revision is not effective unless and until the State Board so certifies.
(Source: P.A. 98-972, eff. 8-15-14; 98-1048, eff. 8-25-14; 99-78, eff. 7-20-15.)

(105 ILCS 5/27A-6.5)
Sec. 27A-6.5. Charter school referendum.
(a) No charter shall go into effect under this Section that would convert any existing private, parochial, or non-public school to a charter school or whose proposal has not been certified by the State Board.
(b) A local school board shall, whenever petitioned to do so by 5% or more of the voters of a school district or districts identified in a charter school proposal, order submitted to the voters thereof at a regularly scheduled election the question of whether a new charter school shall be established, which proposal has been found by the Commission to be in compliance with the provisions of this Article, and the secretary shall certify the proposition to the proper election authorities for submission in accordance with the general election law. The proposition shall be in substantially the following form:
"FOR the establishment of (name of proposed charter

school) under charter school proposal (charter school proposal number).

AGAINST the establishment of (name of proposed

charter school) under charter school proposal (charter school proposal number)".

(c) Before circulating a petition to submit the question of whether to establish a charter school to the voters under subsection (b) of this Section, the governing body of a proposed charter school that desires to establish a new charter school by referendum shall submit the charter school proposal to the Commission in the form of a proposed contract to be entered into between the Commission and the governing body of the proposed charter school, together with written notice of the intent to have a new charter school established by referendum. The contract shall comply with the provisions of this Article.
If the Commission finds that the proposed contract complies with the provisions of this Article, it shall immediately direct the local school board to notify the proper election authorities that the question of whether to establish a new charter school shall be submitted for referendum.
(d) If the Commission finds that the proposal fails to comply with the provisions of this Article, it shall provide written explanation, detailing its reasons for refusal, to the local school board and to the individuals or organizations submitting the proposal. The Commission shall also notify the local school board and the individuals or organizations submitting the proposal that the proposal may be amended and resubmitted under the same provisions required for an original submission.
(e) If a majority of the votes cast upon the proposition in each school district designated in the charter school proposal is in favor of establishing a charter school, the local school board shall notify the State Board and the Commission of the passage of the proposition in favor of establishing a charter school and the Commission shall approve the charter within 7 days after the State Board of Elections has certified that a majority of the votes cast upon the proposition is in favor of establishing a charter school. The Commission shall be the chartering entity for charter schools established by referendum under this Section.
(f) The State Board shall determine whether the charter proposal approved by the Commission is consistent with the provisions of this Article and, if the approved proposal complies, certify the proposal pursuant to this Article.
(Source: P.A. 98-739, eff. 7-16-14.)

(105 ILCS 5/27A-7)
Sec. 27A-7. Charter submission.
(a) A proposal to establish a charter school shall be submitted to the local school board and the State Board for certification under Section 27A-6 of this Code in the form of a proposed contract entered into between the local school board and the governing body of a proposed charter school. The charter school proposal shall include:
(1) The name of the proposed charter school, which

must include the words "Charter School".

(2) The age or grade range, areas of focus, minimum

and maximum numbers of pupils to be enrolled in the charter school, and any other admission criteria that would be legal if used by a school district.

(3) A description of and address for the physical

plant in which the charter school will be located; provided that nothing in the Article shall be deemed to justify delaying or withholding favorable action on or approval of a charter school proposal because the building or buildings in which the charter school is to be located have not been acquired or rented at the time a charter school proposal is submitted or approved or a charter school contract is entered into or submitted for certification or certified, so long as the proposal or submission identifies and names at least 2 sites that are potentially available as a charter school facility by the time the charter school is to open.

(4) The mission statement of the charter school,

which must be consistent with the General Assembly's declared purposes; provided that nothing in this Article shall be construed to require that, in order to receive favorable consideration and approval, a charter school proposal demonstrate unequivocally that the charter school will be able to meet each of those declared purposes, it being the intention of the Charter Schools Law that those purposes be recognized as goals that charter schools must aspire to attain.

(5) The goals, objectives, and pupil performance

standards to be achieved by the charter school.

(6) In the case of a proposal to establish a charter

school by converting an existing public school or attendance center to charter school status, evidence that the proposed formation of the charter school has received the approval of certified teachers, parents and guardians, and, if applicable, a local school council as provided in subsection (b) of Section 27A-8.

(7) A description of the charter school's educational

program, pupil performance standards, curriculum, school year, school days, and hours of operation.

(8) A description of the charter school's plan for

evaluating pupil performance, the types of assessments that will be used to measure pupil progress towards achievement of the school's pupil performance standards, the timeline for achievement of those standards, and the procedures for taking corrective action in the event that pupil performance at the charter school falls below those standards.

(9) Evidence that the terms of the charter as

proposed are economically sound for both the charter school and the school district, a proposed budget for the term of the charter, a description of the manner in which an annual audit of the financial and administrative operations of the charter school, including any services provided by the school district, are to be conducted, and a plan for the displacement of pupils, teachers, and other employees who will not attend or be employed in the charter school.

(10) A description of the governance and operation of

the charter school, including the nature and extent of parental, professional educator, and community involvement in the governance and operation of the charter school.

(11) An explanation of the relationship that will

exist between the charter school and its employees, including evidence that the terms and conditions of employment have been addressed with affected employees and their recognized representative, if any. However, a bargaining unit of charter school employees shall be separate and distinct from any bargaining units formed from employees of a school district in which the charter school is located.

(12) An agreement between the parties regarding their

respective legal liability and applicable insurance coverage.

(13) A description of how the charter school plans to

meet the transportation needs of its pupils, and a plan for addressing the transportation needs of low-income and at-risk pupils.

(14) The proposed effective date and term of the

charter; provided that the first day of the first academic year shall be no earlier than August 15 and no later than September 15 of a calendar year, and the first day of the fiscal year shall be July 1.

(14.5) Disclosure of any known active civil or

criminal investigation by a local, state, or federal law enforcement agency into an organization submitting the charter school proposal or a criminal investigation by a local, state, or federal law enforcement agency into any member of the governing body of that organization. For the purposes of this subdivision (14.5), a known investigation means a request for an interview by a law enforcement agency, a subpoena, an arrest, or an indictment. Such disclosure is required for a period from the initial application submission through 10 business days prior to the authorizer's scheduled decision date.

(15) Any other information reasonably required by the

State Board of Education.

(b) A proposal to establish a charter school may be initiated by individuals or organizations that will have majority representation on the board of directors or other governing body of the corporation or other discrete legal entity that is to be established to operate the proposed charter school, by a board of education or an intergovernmental agreement between or among boards of education, or by the board of directors or other governing body of a discrete legal entity already existing or established to operate the proposed charter school. The individuals or organizations referred to in this subsection may be school teachers, school administrators, local school councils, colleges or universities or their faculty members, public community colleges or their instructors or other representatives, corporations, or other entities or their representatives. The proposal shall be submitted to the local school board for consideration and, if appropriate, for development of a proposed contract to be submitted to the State Board for certification under Section 27A-6.
(c) The local school board may not without the consent of the governing body of the charter school condition its approval of a charter school proposal on acceptance of an agreement to operate under State laws and regulations and local school board policies from which the charter school is otherwise exempted under this Article.
(Source: P.A. 98-739, eff. 7-16-14; 98-1048, eff. 8-25-14; 99-78, eff. 7-20-15; 99-334, eff. 8-10-15.)

(105 ILCS 5/27A-7.5)
Sec. 27A-7.5. State Charter School Commission.
(a) A State Charter School Commission is established as an independent commission with statewide chartering jurisdiction and authority. The Commission shall be under the State Board for administrative purposes only.
(a-5) The State Board shall provide administrative support to the Commission as needed.
(b) The Commission is responsible for authorizing high-quality charter schools throughout this State, particularly schools designed to expand opportunities for at-risk students, consistent with the purposes of this Article.
(c) The Commission shall consist of 9 members, appointed by the State Board. The State Board shall make these appointments from a slate of candidates proposed by the Governor, within 60 days after the effective date of this amendatory Act of the 97th General Assembly with respect to the initial Commission members. In making the appointments, the State Board shall ensure statewide geographic diversity among Commission members. The Governor shall propose a slate of candidates to the State Board within 60 days after the effective date of this amendatory Act of the 97th General Assembly and 60 days prior to the expiration of the term of a member thereafter. If the Governor fails to timely propose a slate of candidates according to the provisions of this subsection (c), then the State Board may appoint the member or members of the Commission.
(d) Members appointed to the Commission shall collectively possess strong experience and expertise in public and nonprofit governance, management and finance, public school leadership, higher education, assessments, curriculum and instruction, and public education law. All members of the Commission shall have demonstrated understanding of and a commitment to public education, including without limitation charter schooling. At least 3 members must have past experience with urban charter schools.
(e) To establish staggered terms of office, the initial term of office for 3 Commission members shall be 4 years and thereafter shall be 4 years; the initial term of office for another 3 members shall be 3 years and thereafter shall be 4 years; and the initial term of office for the remaining 3 members shall be 2 years and thereafter shall be 4 years. The initial appointments must be made no later than October 1, 2011.
(f) Whenever a vacancy on the Commission exists, the State Board shall appoint a member for the remaining portion of the term.
(g) Subject to the State Officials and Employees Ethics Act, the Commission is authorized to receive and expend gifts, grants, and donations of any kind from any public or private entity to carry out the purposes of this Article, subject to the terms and conditions under which they are given, provided that all such terms and conditions are permissible under law. Funds received under this subsection (g) must be deposited into the State Charter School Commission Fund.
The State Charter School Commission Fund is created as a special fund in the State treasury. All money in the Fund shall be used, subject to appropriation, by the State Board, acting on behalf and with the consent of the Commission, for operational and administrative costs of the Commission.
Subject to appropriation, any funds appropriated for use by the State Board, acting on behalf and with the consent of the Commission, may be used for the following purposes, without limitation: personal services, contractual services, and other operational and administrative costs. The State Board is further authorized to make expenditures with respect to any other amounts deposited in accordance with law into the State Charter School Commission Fund.
(g-5) Funds or spending authority for the operation and administrative costs of the Commission shall be appropriated to the State Board in a separate line item. The State Superintendent of Education may not reduce or modify the budget of the Commission or use funds appropriated to the Commission without the approval of the Commission.
(h) The Commission shall operate with dedicated resources and staff qualified to execute the day-to-day responsibilities of charter school authorizing in accordance with this Article. The Commission may employ and fix the compensation of such employees and technical assistants as it deems necessary to carry out its powers and duties under this Article, without regard to the requirements of any civil service or personnel statute; and may establish and administer standards of classification of all such persons with respect to their compensation, duties, performance, and tenure and enter into contracts of employment with such persons for such periods and on such terms as the Commission deems desirable.
(i) Every 2 years, the Commission shall provide to the State Board and local school boards a report on best practices in charter school authorizing, including without limitation evaluating applications, oversight of charters, and renewal of charter schools.
(j) The Commission may charge a charter school that it authorizes a fee, not to exceed 3% of the revenue provided to the school, to cover the cost of undertaking the ongoing administrative responsibilities of the eligible chartering authority with respect to the school. This fee must be deposited into the State Charter School Commission Fund.
(k) Any charter school authorized by the State Board prior to this amendatory Act of the 97th General Assembly shall have its authorization transferred to the Commission upon a vote of the State Board, which shall then become the school's authorizer for all purposes under this Article. However, in no case shall such transfer take place later than July 1, 2012. At this time, all of the powers, duties, assets, liabilities, contracts, property, records, and pending business of the State Board as the school's authorizer must be transferred to the Commission. Any charter school authorized by a local school board or boards may seek transfer of authorization to the Commission during its current term only with the approval of the local school board or boards. At the end of its charter term, a charter school authorized by a local school board or boards must reapply to the board or boards before it may apply for authorization to the Commission under the terms of this amendatory Act of the 97th General Assembly.
On the effective date of this amendatory Act of the 97th General Assembly, all rules of the State Board applicable to matters falling within the responsibility of the Commission shall be applicable to the actions of the Commission. The Commission shall thereafter have the authority to propose to the State Board modifications to all rules applicable to matters falling within the responsibility of the Commission. The State Board shall retain rulemaking authority for the Commission, but shall work jointly with the Commission on any proposed modifications. Upon recommendation of proposed rule modifications by the Commission and pursuant to the Illinois Administrative Procedure Act, the State Board shall consider such changes within the intent of this amendatory Act of the 97th General Assembly and grant any and all changes consistent with that intent.
(l) The Commission shall have the responsibility to consider appeals under this Article immediately upon appointment of the initial members of the Commission under subsection (c) of this Section. Appeals pending at the time of initial appointment shall be determined by the Commission; the Commission may extend the time for review as necessary for thorough review, but in no case shall the extension exceed the time that would have been available had the appeal been submitted to the Commission on the date of appointment of its initial members. In any appeal filed with the Commission under this Article, both the applicant and the school district in which the charter school plans to locate shall have the right to request a hearing before the Commission. If more than one entity requests a hearing, then the Commission may hold only one hearing, wherein the applicant and the school district shall have an equal opportunity to present their respective positions.
(Source: P.A. 97-152, eff. 7-20-11; 97-641, eff. 12-19-11; 97-1156, eff. 1-25-13.)

(105 ILCS 5/27A-7.10)
Sec. 27A-7.10. Authorizer powers and duties; immunity; principles and standards.
(a) Authorizers are responsible for executing, in accordance with this Article, all of the following powers and duties:
(1) Soliciting and evaluating charter applications.
(2) Approving quality charter applications that meet

identified educational needs and promote a diversity of educational choices.

(3) Declining to approve weak or inadequate charter

applications.

(4) Negotiating and executing sound charter contracts

with each approved charter school.

(5) Monitoring, in accordance with charter contract

terms, the performance and legal compliance of charter schools.

(6) Determining whether each charter contract merits

renewal, nonrenewal, or revocation.

(b) An authorizing entity may delegate its duties to officers, employees, and contractors.
(c) Regulation by authorizers is limited to the powers and duties set forth in subsection (a) of this Section and must be consistent with the spirit and intent of this Article.
(d) An authorizing entity, members of the local school board, or the Commission, in their official capacity, and employees of an authorizer are immune from civil and criminal liability with respect to all activities related to a charter school that they authorize, except for willful or wanton misconduct.
(e) The Commission and all local school boards that have a charter school operating are required to develop and maintain chartering policies and practices consistent with recognized principles and standards for quality charter authorizing in all major areas of authorizing responsibility, including all of the following:
(1) Organizational capacity and infrastructure.
(2) Soliciting and evaluating charter applications.
(3) Performance contracting.
(4) Ongoing charter school oversight and evaluation.
(5) Charter renewal decision-making.
Authorizers shall carry out all their duties under this Article in a manner consistent with nationally recognized principles and standards and with the spirit and intent of this Article.
(Source: P.A. 97-152, eff. 7-20-11.)

(105 ILCS 5/27A-8)
Sec. 27A-8. Evaluation of charter proposals.
(a) This Section does not apply to a charter school established by referendum under Section 27A-6.5. In evaluating any charter school proposal submitted to it, the local school board and the Commission shall give preference to proposals that:
(1) demonstrate a high level of local pupil,

parental, community, business, and school personnel support;

(2) set rigorous levels of expected pupil achievement

and demonstrate feasible plans for attaining those levels of achievement; and

(3) are designed to enroll and serve a substantial

proportion of at-risk children; provided that nothing in the Charter Schools Law shall be construed as intended to limit the establishment of charter schools to those that serve a substantial portion of at-risk children or to in any manner restrict, limit, or discourage the establishment of charter schools that enroll and serve other pupil populations under a nonexclusive, nondiscriminatory admissions policy.

(b) In the case of a proposal to establish a charter school by converting an existing public school or attendance center to charter school status, evidence that the proposed formation of the charter school has received majority support from certified teachers and from parents and guardians in the school or attendance center affected by the proposed charter, and, if applicable, from a local school council, shall be demonstrated by a petition in support of the charter school signed by certified teachers and a petition in support of the charter school signed by parents and guardians and, if applicable, by a vote of the local school council held at a public meeting. In the case of all other proposals to establish a charter school, evidence of sufficient support to fill the number of pupil seats set forth in the proposal may be demonstrated by a petition in support of the charter school signed by parents and guardians of students eligible to attend the charter school. In all cases, the individuals, organizations, or entities who initiate the proposal to establish a charter school may elect, in lieu of including any petition referred to in this subsection as a part of the proposal submitted to the local school board, to demonstrate that the charter school has received the support referred to in this subsection by other evidence and information presented at the public meeting that the local school board is required to convene under this Section.
(c) Within 45 days of receipt of a charter school proposal, the local school board shall convene a public meeting to obtain information to assist the board in its decision to grant or deny the charter school proposal. A local school board may develop its own process for receiving charter school proposals on an annual basis that follows the same timeframes as set forth in this Article. Only after the local school board process is followed may a charter school applicant appeal to the Commission.
(d) Notice of the public meeting required by this Section shall be published in a community newspaper published in the school district in which the proposed charter is located and, if there is no such newspaper, then in a newspaper published in the county and having circulation in the school district. The notices shall be published not more than 10 days nor less than 5 days before the meeting and shall state that information regarding a charter school proposal will be heard at the meeting. Copies of the notice shall also be posted at appropriate locations in the school or attendance center proposed to be established as a charter school, the public schools in the school district, and the local school board office. If 45 days pass without the local school board holding a public meeting, then the charter applicant may submit the proposal to the Commission, where it must be addressed in accordance with the provisions set forth in subsection (g) of this Section.
(e) Within 30 days of the public meeting, the local school board shall vote, in a public meeting, to either grant or deny the charter school proposal. If the local school board has not voted in a public meeting within 30 days after the public meeting, then the charter applicant may submit the proposal to the Commission, where it must be addressed in accordance with the provisions set forth in subsection (g) of this Section.
(f) Within 7 days of the public meeting required under subsection (e) of this Section, the local school board shall file a report with the State Board granting or denying the proposal. If the local school board has approved the proposal, within 30 days of receipt of the local school board's report, the State Board shall determine whether the approved charter proposal is consistent with the provisions of this Article and, if the approved proposal complies, certify the proposal pursuant to Section 27A-6.
(g) If the local school board votes to deny the proposal, then the charter school applicant has 30 days from the date of that vote to submit an appeal to the Commission. In such instances or in those instances referenced in subsections (d) and (e) of this Section, the Commission shall follow the same process and be subject to the same timelines for review as the local school board.
(h) The Commission may reverse a local school board's decision to deny a charter school proposal if the Commission finds that the proposal (i) is in compliance with this Article and (ii) is in the best interests of the students the charter school is designed to serve. Final decisions of the Commission are subject to judicial review under the Administrative Review Law.
(i) In the case of a charter school proposed to be jointly authorized by 2 or more school districts, the local school boards may unanimously deny the charter school proposal with a statement that the local school boards are not opposed to the charter school, but that they yield to the Commission in light of the complexities of joint administration.
(Source: P.A. 96-105, eff. 7-30-09; 96-734, eff. 8-25-09; 96-1000, eff. 7-2-10; 97-152, eff. 7-20-11.)

(105 ILCS 5/27A-9)
Sec. 27A-9. Term of charter; renewal.
(a) For charters granted before January 1, 2017 (the effective date of Public Act 99-840), a charter may be granted for a period not less than 5 and not more than 10 school years. For charters granted on or after January 1, 2017 (the effective date of Public Act 99-840), a charter shall be granted for a period of 5 school years. For charters renewed before January 1, 2017 (the effective date of Public Act 99-840), a charter may be renewed in incremental periods not to exceed 5 school years. For charters renewed on or after January 1, 2017 (the effective date of Public Act 99-840), a charter may be renewed in incremental periods not to exceed 10 school years; however, the Commission may renew a charter only in incremental periods not to exceed 5 years. Authorizers shall ensure that every charter granted on or after January 1, 2017 (the effective date of Public Act 99-840) includes standards and goals for academic, organizational, and financial performance. A charter must meet all standards and goals for academic, organizational, and financial performance set forth by the authorizer in order to be renewed for a term in excess of 5 years but not more than 10 years. If an authorizer fails to establish standards and goals, a charter shall not be renewed for a term in excess of 5 years. Nothing contained in this Section shall require an authorizer to grant a full 10-year renewal term to any particular charter school, but an authorizer may award a full 10-year renewal term to charter schools that have a demonstrated track record of improving student performance.
(b) A charter school renewal proposal submitted to the local school board or the Commission, as the chartering entity, shall contain:
(1) A report on the progress of the charter school in

achieving the goals, objectives, pupil performance standards, content standards, and other terms of the initial approved charter proposal; and

(2) A financial statement that discloses the costs of

administration, instruction, and other spending categories for the charter school that is understandable to the general public and that will allow comparison of those costs to other schools or other comparable organizations, in a format required by the State Board.

(c) A charter may be revoked or not renewed if the local school board or the Commission, as the chartering entity, clearly demonstrates that the charter school did any of the following, or otherwise failed to comply with the requirements of this law:
(1) Committed a material violation of any of the

conditions, standards, or procedures set forth in the charter.

(2) Failed to meet or make reasonable progress toward

achievement of the content standards or pupil performance standards identified in the charter.

(3) Failed to meet generally accepted standards of

fiscal management.

(4) Violated any provision of law from which the

charter school was not exempted.

In the case of revocation, the local school board or the Commission, as the chartering entity, shall notify the charter school in writing of the reason why the charter is subject to revocation. The charter school shall submit a written plan to the local school board or the Commission, whichever is applicable, to rectify the problem. The plan shall include a timeline for implementation, which shall not exceed 2 years or the date of the charter's expiration, whichever is earlier. If the local school board or the Commission, as the chartering entity, finds that the charter school has failed to implement the plan of remediation and adhere to the timeline, then the chartering entity shall revoke the charter. Except in situations of an emergency where the health, safety, or education of the charter school's students is at risk, the revocation shall take place at the end of a school year. Nothing in Public Act 96-105 shall be construed to prohibit an implementation timetable that is less than 2 years in duration.
(d) (Blank).
(e) Notice of a local school board's decision to deny, revoke, or not renew a charter shall be provided to the Commission and the State Board. The Commission may reverse a local board's decision if the Commission finds that the charter school or charter school proposal (i) is in compliance with this Article, and (ii) is in the best interests of the students it is designed to serve. The Commission may condition the granting of an appeal on the acceptance by the charter school of funding in an amount less than that requested in the proposal submitted to the local school board. Final decisions of the Commission shall be subject to judicial review under the Administrative Review Law.
(f) Notwithstanding other provisions of this Article, if the Commission on appeal reverses a local board's decision or if a charter school is approved by referendum, the Commission shall act as the authorized chartering entity for the charter school. The Commission shall approve the charter and shall perform all functions under this Article otherwise performed by the local school board. The State Board shall determine whether the charter proposal approved by the Commission is consistent with the provisions of this Article and, if the approved proposal complies, certify the proposal pursuant to this Article. The State Board shall report the aggregate number of charter school pupils resident in a school district to that district and shall notify the district of the amount of funding to be paid by the State Board to the charter school enrolling such students. The Commission shall require the charter school to maintain accurate records of daily attendance that shall be deemed sufficient to file claims under Section 18-8.05 or 18-8.15 notwithstanding any other requirements of that Section regarding hours of instruction and teacher certification. The State Board shall withhold from funds otherwise due the district the funds authorized by this Article to be paid to the charter school and shall pay such amounts to the charter school.
(g) For charter schools authorized by the Commission, the Commission shall quarterly certify to the State Board the student enrollment for each of its charter schools.
(h) For charter schools authorized by the Commission, the State Board shall pay directly to a charter school any federal or State aid attributable to a student with a disability attending the school.
(Source: P.A. 99-840, eff. 1-1-17; 100-201, eff. 8-18-17; 100-465, eff. 8-31-17.)

(105 ILCS 5/27A-10)
Sec. 27A-10. Employees.
(a) A person shall be deemed to be employed by a charter school unless a collective bargaining agreement or the charter school contract otherwise provides.
(b) In all school districts, including special charter districts and districts located in cities having a population exceeding 500,000, the local school board shall determine by policy or by negotiated agreement, if one exists, the employment status of any school district employees who are employed by a charter school and who seek to return to employment in the public schools of the district. Each local school board shall grant, for a period of up to 5 years, a leave of absence to those of its teachers who accept employment with a charter school. At the end of the authorized leave of absence, the teacher must return to the school district or resign; provided, however, that if the teacher chooses to return to the school district, the teacher must be assigned to a position which requires the teacher's certification and legal qualifications. The contractual continued service status and retirement benefits of a teacher of the district who is granted a leave of absence to accept employment with a charter school shall not be affected by that leave of absence.
(c) Charter schools shall employ in instructional positions, as defined in the charter, individuals who are certificated under Article 21 of this Code or who possess the following qualifications:
(i) graduated with a bachelor's degree from an

accredited institution of higher learning;

(ii) been employed for a period of at least 5 years

in an area requiring application of the individual's education;

(iii) passed the tests of basic skills and subject

matter knowledge required by Section 21-1a of the School Code; and

(iv) demonstrate continuing evidence of professional

growth which shall include, but not be limited to, successful teaching experience, attendance at professional meetings, membership in professional organizations, additional credits earned at institutions of higher learning, travel specifically for educational purposes, and reading of professional books and periodicals.

(c-5) Charter schools employing individuals without certification in instructional positions shall provide such mentoring, training, and staff development for those individuals as the charter schools determine necessary for satisfactory performance in the classroom.
At least 50% of the individuals employed in instructional positions by a charter school that is operating in a city having a population exceeding 500,000 and that is established on or after April 16, 2003 shall hold teaching certificates issued under Article 21 of this Code.
At least 75% of the individuals employed in instructional positions by a charter school that is operating in a city having a population exceeding 500,000 and that was established before April 16, 2003 shall hold teaching certificates issued under Article 21 of this Code.
(c-10) Notwithstanding any provision in subsection (c-5) to the contrary, in any charter school established before the effective date of this amendatory Act of the 96th General Assembly, at least 75% of the individuals employed in instructional positions by the charter school shall hold teaching certificates issued under Article 21 of this Code beginning with the 2012-2013 school year. In any charter school established after the effective date of this amendatory Act of the 96th General Assembly, at least 75% of the individuals employed in instructional positions by a charter school shall hold teaching certificates issued under Article 21 of this Code by the beginning of the fourth school year during which a student is enrolled in the charter school. Charter schools may employ non-certificated staff in all other positions.
(c-15) Charter schools are exempt from any annual cap on new participants in an alternative certification program. The second and third phases of the alternative certification program may be conducted and completed at the charter school, and the alternative teaching certificate is valid for 4 years or the length of the charter (or any extension of the charter), whichever is longer.
(d) A teacher at a charter school may resign his or her position only if the teacher gives notice of resignation to the charter school's governing body at least 60 days before the end of the school term, and the resignation must take effect immediately upon the end of the school term.
(Source: P.A. 96-105, eff. 7-30-09.)

(105 ILCS 5/27A-10.5)
Sec. 27A-10.5. Educational or charter management organization.
(a) In this Section:
"CMO" means a charter management organization.
"EMO" means an educational management organization.
(b) All authorizers shall ensure that any charter school established on or after the effective date of this amendatory Act of the 98th General Assembly has a governing body that is separate and distinct from the governing body of any CMO or EMO. In reviewing charter applications and charter renewal applications, authorizers shall review the governance model proposed by the applicant to ensure that there are no conflicts of interest.
(c) No charter school may employ a staff person who is simultaneously employed by an EMO or CMO.
(Source: P.A. 98-783, eff. 1-1-15.)

(105 ILCS 5/27A-10.10)
Sec. 27A-10.10. Closure of charter school; unspent public funds; procedures for the disposition of property and assets.
(a) Upon the closing of a charter school authorized by one or more local school boards, the governing body of the charter school or its designee shall refund to the chartering entity or entities all unspent public funds. The charter school's other property and assets shall be disposed of under the provisions of the charter application and contract. If the application and contract are silent or ambiguous as to the disposition of any of the school's property or assets, any property or assets of the charter school purchased with public funds shall be returned to the school district or districts from which the charter school draws enrollment, at no cost to the receiving district or districts, subject to each district's acceptance of the property or asset. Any unspent public funds or other property or assets received by the charter school directly from any State or federal agency shall be refunded to or revert back to that State or federal agency, respectively.
(b) Upon the closing of a charter school authorized by the Commission, the governing body of the charter school or its designee shall refund all unspent public funds to the State Board of Education. The charter school's other property and assets shall be disposed of under the provisions of the charter application and contract. If the application and contract are silent or ambiguous as to the disposition of any of the school's property or assets, any property or assets of the charter school purchased with public funds shall be returned to the school district or districts from which the charter school draws its enrollment, at no cost to the receiving district or districts, subject to each district's acceptance of the property or asset. Any unspent public funds or other property or assets provided by a State agency other than the State Board of Education or by a federal agency shall be refunded to or revert back to that State or federal agency, respectively.
(c) If a determination is made to close a charter school located within the boundaries of a school district organized under Article 34 of this Code for at least one school year, the charter school shall give at least 60 days' notice of the closure to all affected students and parents or legal guardians.
(Source: P.A. 100-179, eff. 8-18-17.)

(105 ILCS 5/27A-11)
Sec. 27A-11. Local financing.
(a) For purposes of the School Code, pupils enrolled in a charter school shall be included in the pupil enrollment of the school district within which the pupil resides. Each charter school (i) shall determine the school district in which each pupil who is enrolled in the charter school resides, (ii) shall report the aggregate number of pupils resident of a school district who are enrolled in the charter school to the school district in which those pupils reside, and (iii) shall maintain accurate records of daily attendance that shall be deemed sufficient to file claims under Section 18-8 or 18-8.15 notwithstanding any other requirements of that Section regarding hours of instruction and teacher certification.
(b) Except for a charter school established by referendum under Section 27A-6.5, as part of a charter school contract, the charter school and the local school board shall agree on funding and any services to be provided by the school district to the charter school. Agreed funding that a charter school is to receive from the local school board for a school year shall be paid in equal quarterly installments with the payment of the installment for the first quarter being made not later than July 1, unless the charter establishes a different payment schedule. However, if a charter school dismisses a pupil from the charter school after receiving a quarterly payment, the charter school shall return to the school district, on a quarterly basis, the prorated portion of public funding provided for the education of that pupil for the time the student is not enrolled at the charter school. Likewise, if a pupil transfers to a charter school between quarterly payments, the school district shall provide, on a quarterly basis, a prorated portion of the public funding to the charter school to provide for the education of that pupil.
All services centrally or otherwise provided by the school district including, but not limited to, rent, food services, custodial services, maintenance, curriculum, media services, libraries, transportation, and warehousing shall be subject to negotiation between a charter school and the local school board and paid for out of the revenues negotiated pursuant to this subsection (b); provided that the local school board shall not attempt, by negotiation or otherwise, to obligate a charter school to provide pupil transportation for pupils for whom a district is not required to provide transportation under the criteria set forth in subsection (a)(13) of Section 27A-7.
In no event shall the funding be less than 97% or more than 103% of the school district's per capita student tuition multiplied by the number of students residing in the district who are enrolled in the charter school.
It is the intent of the General Assembly that funding and service agreements under this subsection (b) shall be neither a financial incentive nor a financial disincentive to the establishment of a charter school.
The charter school may set and collect reasonable fees. Fees collected from students enrolled at a charter school shall be retained by the charter school.
(c) Notwithstanding subsection (b) of this Section, the proportionate share of State and federal resources generated by students with disabilities or staff serving them shall be directed to charter schools enrolling those students by their school districts or administrative units. The proportionate share of moneys generated under other federal or State categorical aid programs shall be directed to charter schools serving students eligible for that aid.
(d) The governing body of a charter school is authorized to accept gifts, donations, or grants of any kind made to the charter school and to expend or use gifts, donations, or grants in accordance with the conditions prescribed by the donor; however, a gift, donation, or grant may not be accepted by the governing body if it is subject to any condition contrary to applicable law or contrary to the terms of the contract between the charter school and the local school board. Charter schools shall be encouraged to solicit and utilize community volunteer speakers and other instructional resources when providing instruction on the Holocaust and other historical events.
(e) (Blank).
(f) The Commission shall provide technical assistance to persons and groups preparing or revising charter applications.
(g) At the non-renewal or revocation of its charter, each charter school shall refund to the local board of education all unspent funds.
(h) A charter school is authorized to incur temporary, short term debt to pay operating expenses in anticipation of receipt of funds from the local school board.
(Source: P.A. 99-78, eff. 7-20-15; 100-465, eff. 8-31-17.)

(105 ILCS 5/27A-11.5)
Sec. 27A-11.5. State financing. The State Board of Education shall make the following funds available to school districts and charter schools:
(1) From a separate appropriation made to the State

Board for purposes of this subdivision (1), the State Board shall make transition impact aid available to school districts that approve a new charter school or that have funds withheld by the State Board to fund a new charter school that is chartered by the Commission. The amount of the aid shall equal 90% of the per capita funding paid to the charter school during the first year of its initial charter term, 65% of the per capita funding paid to the charter school during the second year of its initial term, and 35% of the per capita funding paid to the charter school during the third year of its initial term. This transition impact aid shall be paid to the local school board in equal quarterly installments, with the payment of the installment for the first quarter being made by August 1st immediately preceding the first, second, and third years of the initial term. The district shall file an application for this aid with the State Board in a format designated by the State Board. If the appropriation is insufficient in any year to pay all approved claims, the impact aid shall be prorated. However, for fiscal year 2004, the State Board of Education shall pay approved claims only for charter schools with a valid charter granted prior to June 1, 2003. If any funds remain after these claims have been paid, then the State Board of Education may pay all other approved claims on a pro rata basis. Transition impact aid shall be paid beginning in the 1999-2000 school year for charter schools that are in the first, second, or third year of their initial term. Transition impact aid shall not be paid for any charter school that is proposed and created by one or more boards of education, as authorized under the provisions of Public Act 91-405.

(2) From a separate appropriation made for the

purpose of this subdivision (2), the State Board shall make grants to charter schools to pay their start-up costs of acquiring educational materials and supplies, textbooks, electronic textbooks and the technological equipment necessary to gain access to and use electronic textbooks, furniture, and other equipment or materials needed during their initial term. The State Board shall annually establish the time and manner of application for these grants, which shall not exceed $250 per student enrolled in the charter school.

(3) The Charter Schools Revolving Loan Fund is

created as a special fund in the State treasury. Federal funds, such other funds as may be made available for costs associated with the establishment of charter schools in Illinois, and amounts repaid by charter schools that have received a loan from the Charter Schools Revolving Loan Fund shall be deposited into the Charter Schools Revolving Loan Fund, and the moneys in the Charter Schools Revolving Loan Fund shall be appropriated to the State Board and used to provide interest-free loans to charter schools. These funds shall be used to pay start-up costs of acquiring educational materials and supplies, textbooks, electronic textbooks and the technological equipment necessary to gain access to and use electronic textbooks, furniture, and other equipment or materials needed in the initial term of the charter school and for acquiring and remodeling a suitable physical plant, within the initial term of the charter school. Loans shall be limited to one loan per charter school and shall not exceed $750 per student enrolled in the charter school. A loan shall be repaid by the end of the initial term of the charter school. The State Board may deduct amounts necessary to repay the loan from funds due to the charter school or may require that the local school board that authorized the charter school deduct such amounts from funds due the charter school and remit these amounts to the State Board, provided that the local school board shall not be responsible for repayment of the loan. The State Board may use up to 3% of the appropriation to contract with a non-profit entity to administer the loan program.

(4) A charter school may apply for and receive,

subject to the same restrictions applicable to school districts, any grant administered by the State Board that is available for school districts.

(Source: P.A. 98-739, eff. 7-16-14; 99-840, eff. 1-1-17.)

(105 ILCS 5/27A-12)
Sec. 27A-12. Evaluation; report. On or before September 30 of every odd-numbered year, all local school boards with at least one charter school, as well as the Commission, shall submit to the State Board any information required by the State Board pursuant to applicable rule. On or before the second Wednesday in January of every even-numbered year, the State Board shall issue a report to the General Assembly and the Governor on its findings for the previous 2 school years. The State Board's report shall summarize all of the following:
(1) The authorizer's strategic vision for chartering

and progress toward achieving that vision.

(2) The academic and financial performance of all

operating charter schools overseen by the authorizer, according to the performance expectations for charter schools set forth in this Article.

(3) The status of the authorizer's charter school

portfolio, identifying all charter schools in each of the following categories: approved (but not yet open), operating, renewed, transferred, revoked, not renewed, voluntarily closed, or never opened.

(4) The authorizing functions provided by the

authorizer to the charter schools under its purview, including the authorizer's operating costs and expenses detailed in annual audited financial statements, which must conform with generally accepted accounting principles.

Further, in the report required by this Section, the State Board (i) shall compare the performance of charter school pupils with the performance of ethnically and economically comparable groups of pupils in other public schools who are enrolled in academically comparable courses, (ii) shall review information regarding the regulations and policies from which charter schools were released to determine if the exemptions assisted or impeded the charter schools in meeting their stated goals and objectives, and (iii) shall include suggested changes in State law necessary to strengthen charter schools.
In addition, the State Board shall undertake and report on periodic evaluations of charter schools that include evaluations of student academic achievement, the extent to which charter schools are accomplishing their missions and goals, the sufficiency of funding for charter schools, and the need for changes in the approval process for charter schools.
Based on the information that the State Board receives from authorizers and the State Board's ongoing monitoring of both charter schools and authorizers, the State Board has the power to remove the power to authorize from any authorizer in this State if the authorizer does not demonstrate a commitment to high-quality authorization practices and, if necessary, revoke the chronically low-performing charters authorized by the authorizer at the time of the removal. The State Board shall adopt rules as needed to carry out this power, including provisions to determine the status of schools authorized by an authorizer whose authorizing power is revoked.
(Source: P.A. 96-105, eff. 7-30-09; 97-152, eff. 7-20-11.)

(105 ILCS 5/27A-13)
Sec. 27A-13. Rules. The State Board of Education is authorized to adopt any rules not inconsistent with this Article that it deems necessary to implement and accomplish the purposes and provisions of this Article.
(Source: P.A. 89-450, eff. 4-10-96.)

(105 ILCS 5/27A-14)
Sec. 27A-14. (Repealed).
(Source: P.A. 96-105, eff. 7-30-09. Repealed internally, eff. 1-10-10.)



Article 28 - Instructional Materials

(105 ILCS 5/Art. 28 heading)

(105 ILCS 5/28-1) (from Ch. 122, par. 28-1)
Sec. 28-1. Copies and prices filed - Bond. No person shall offer any school instructional materials for adoption, sale or exchange in the State until he has complied with the following conditions:
1. He shall file with the State Board of Education, annually, by July 15, a sworn statement of the usual list price, the lowest net wholesale price, and the lowest net exchange price at which the material is sold or exchanged for old material on the same subject of like grade and kind but of a different series taken in part payment thereof.
2. He shall file with the State Board of Education a bond payable to the People of the State of Illinois with a surety company authorized to do business in the State of Illinois as surety thereon, in a penal sum to be determined by the State Board of Education, not less than $2000 nor more than $10,000 conditioned as follows:
(a) That he will furnish annually any of the materials listed in any annual statement filed by him to any school district and any school corporation in this State at the lowest net prices contained in the statements and that he will maintain said prices uniformly throughout the State.
(b) That he will reduce such net prices in Illinois whenever they are reduced elsewhere in the United States, and that he will file with the State Board of Education a sworn statement of reductions made elsewhere, so that at no time shall any instructional material so filed and listed by him be sold in this State at a higher net price than is received for such material elsewhere in the United States.
(c) He shall not enter into any understanding, agreement or combination to control the prices or to restrict competition in the sale of instructional materials.
(Source: P.A. 81-1508.)

(105 ILCS 5/28-2) (from Ch. 122, par. 28-2)
Sec. 28-2. Approval of bond-Duration. The bond required by Section 28-1 shall be approved by the Attorney General and shall continue in force for 5 years after its filing, at or before the expiration of which period a new bond shall be given or the right to continue business within the State shall be forfeited.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/28-3)
Sec. 28-3. (Repealed).
(Source: P.A. 81-1508. Repealed by P.A. 94-1105, eff. 6-1-07.)

(105 ILCS 5/28-4) (from Ch. 122, par. 28-4)
Sec. 28-4. Notice of violations - Proceedings for forfeiture of bond. The school board of each district wherein the instructional materials listed under the provisions of this Article have been adopted shall notify the State Board of Education of any violation of any of the conditions contained in said bond. The State Board of Education shall thereupon notify the person guilty of the violation and if such person disregards the notification and fails to comply with the requirements of the contract the State Board of Education shall institute legal proceedings for the forfeiture of the bond.
(Source: P.A. 81-1508.)

(105 ILCS 5/28-5) (from Ch. 122, par. 28-5)
Sec. 28-5. Inducement to teacher or officer forbidden.
No person shall secure or attempt to secure the sale of any school instructional materials in any school district by rewarding or promising to reward any teacher or by securing for him any position in any other school. No person shall offer to give any emolument, money or other valuable thing, promise of work or any other inducement to any teacher or school officer for any vote or promise of vote or for the use of his influence for any school instructional materials to be used in this State.
This section does not prevent any person from submitting, or any school officer or teacher from receiving, a reasonable number of copies of printed instructional materials for examination with a view to obtaining information as to the book or series of books for which such officer shall give his vote.
(Source: P.A. 77-2180.)

(105 ILCS 5/28-6)
Sec. 28-6. (Repealed).
(Source: P.A. 96-1403, eff. 7-29-10. Repealed by P.A. 97-570, eff. 8-25-11.)

(105 ILCS 5/28-7) (from Ch. 122, par. 28-7)
Sec. 28-7. Retail prices of books. It is unlawful for any retail dealer in textbooks to sell any books listed with the State Board of Education at a price to exceed a 15% advance on the net prices as so listed.
(Source: P.A. 81-1508.)

(105 ILCS 5/28-8) (from Ch. 122, par. 28-8)
Sec. 28-8. Purchase by districts for resale at cost. School districts may purchase textbooks and electronic textbooks and the technological equipment necessary to gain access to and use electronic textbooks from the publishers and manufacturers at the prices listed with the State Board of Education and sell them to the pupils at the listed prices or at such prices as will include the cost of transportation and handling.
(Source: P.A. 96-1403, eff. 7-29-10.)

(105 ILCS 5/28-9) (from Ch. 122, par. 28-9)
Sec. 28-9. Purchase by districts - Designation of agent for sale. School districts may purchase out of contingent funds school textbooks or electronic textbooks, instructional materials, and the technological equipment necessary to gain access to and use electronic textbooks from the publishers and manufacturers at the prices listed with the State Board of Education and may designate a retail dealer or dealers to act as the agent of the district in selling them to pupils. Such dealers shall at stated times make settlement with the district for books sold. Such dealers shall not sell textbooks at prices which exceed a 10% advance on the net prices as listed with the State Board of Education.
(Source: P.A. 96-1403, eff. 7-29-10.)

(105 ILCS 5/28-10)
Sec. 28-10. (Repealed).
(Source: Laws 1961, p. 31. Repealed by P.A. 97-570, eff. 8-25-11.)

(105 ILCS 5/28-11) (from Ch. 122, par. 28-11)
Sec. 28-11. Penalties.
Any dealer who violates the provisions of Sections 28--7 or 28--9 shall be guilty of a petty offense and shall be fined not less than $25 nor more than $100.
Whoever violates any of the provisions of the foregoing sections of this Article, except those of Sections 28--7 and 28--9, shall be guilty of a Class B misdemeanor.
(Source: P.A. 77-2267.)

(105 ILCS 5/28-12)
Sec. 28-12. (Repealed).
(Source: Laws 1961, p. 31. Repealed by P.A. 97-570, eff. 8-25-11.)

(105 ILCS 5/28-13) (from Ch. 122, par. 28-13)
Sec. 28-13. Districts adopting provisions for free textbooks.
The foregoing sections of this Article do not apply to school boards and school districts that have adopted the subsequent provisions of this Article.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/28-14) (from Ch. 122, par. 28-14)
Sec. 28-14. Free textbooks - Referendum - Ballot. Any school board may, and whenever petitioned so to do by 5% or more of the voters of such district shall order submitted to the voters thereof at a regular scheduled election the question of furnishing free school textbooks or electronic textbooks for the use of pupils attending the public schools of the district, and the secretary shall certify the proposition to the proper election authorities for submission in accordance with the general election law. The proposition shall be in substantially the following form:
--------------------------------------------------------------
FOR furnishing free textbooks or electronic textbooks in
the public schools.
--------------------------------------------------------------
AGAINST furnishing free textbooks or electronic textbooks
in the public schools.
--------------------------------------------------------------
If a majority of the votes cast upon the proposition is in favor of furnishing free textbooks or electronic textbooks, the governing body shall provide, furnish and sell them as provided in Section 28-15, but no such books shall be sold until at least 1 year after the election. The furnishing of free textbooks or electronic textbooks when so adopted shall not be discontinued within 4 years, and thereafter only by a vote of the voters of the district upon the same conditions and in substantially the same manner as the vote for the adoption of free textbooks or electronic textbooks. No textbook or electronic textbook furnished under the provisions of this Article shall contain any denominational or sectarian matter.
(Source: P.A. 96-1403, eff. 7-29-10.)

(105 ILCS 5/28-15) (from Ch. 122, par. 28-15)
Sec. 28-15. Textbooks provided and loaned to pupils-Sale to pupils. The governing body of every school district having voted in favor of furnishing free textbooks or electronic textbooks under the provisions of Sections 28-14 through 28-19 shall provide, at the expense of the district, textbooks or electronic textbooks for use in the public schools and loan them free to the pupils. Textbooks so furnished shall remain the property of the school district. The governing body shall also provide for the sale of such textbooks or electronic textbooks at cost to pupils of the schools in the district wishing to purchase them for their own use.
(Source: P.A. 96-1403, eff. 7-29-10.)

(105 ILCS 5/28-16)
Sec. 28-16. (Repealed).
(Source: Laws 1961, p. 31. Repealed by P.A. 97-570, eff. 8-25-11.)

(105 ILCS 5/28-17)
Sec. 28-17. (Repealed).
(Source: P.A. 96-1403, eff. 7-29-10. Repealed by P.A. 97-570, eff. 8-25-11.)

(105 ILCS 5/28-18) (from Ch. 122, par. 28-18)
Sec. 28-18. Boards may jointly carry out law. School boards of two or more districts may jointly carry out the provisions of Sections 28-14 through 28-19.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/28-19) (from Ch. 122, par. 28-19)
Sec. 28-19. Penalty for demanding or receiving money, promise or thing of value. Whoever directly or indirectly, demands or receives any money, promise or thing of value from any pupil, parent, guardian or caretaker of a pupil for any book provided in this Article, except as provided in Section 28-15 shall be guilty of a Class B misdemeanor.
(Source: P.A. 77-2267.)

(105 ILCS 5/28-19.1) (from Ch. 122, par. 28-19.1)
Sec. 28-19.1. Any member of the public may inspect all text and instructional material used in the public schools.
(Source: P.A. 81-625.)

(105 ILCS 5/28-19.2) (from Ch. 122, par. 28-19.2)
Sec. 28-19.2. (a) No discrimination or punishment of any kind, including the lowering of grades or exclusion from classes, may be exercised against a student whose parents or guardians are unable to purchase required textbooks or instructional materials or to pay required fees.
(b) Any person who violates this Section is guilty of a petty offense.
(Source: P.A. 83-573.)

(105 ILCS 5/28-19.5)
Sec. 28-19.5. Funding for electronic format of textbooks. Notwithstanding any other provision of law, a school district may use funding received pursuant to this Code to purchase textbooks or instructional materials in an electronic format or hard-bound format and the technological equipment necessary to gain access to and use electronic textbooks or instructional materials if both of the following conditions are met:
(1) It can ensure that each pupil will be provided

with a copy of the instructional materials to use at school and at home.

(2) It will assist the pupil in comprehending the

material.

Providing access to the materials at school and at home does not require the school district to purchase 2 sets of materials.
(Source: P.A. 96-1403, eff. 7-29-10.)

(105 ILCS 5/28-20) (from Ch. 122, par. 28-20)
Sec. 28-20. Definitions.
(a) For purposes of this Act the term instructional materials shall mean both print and non-print materials, including electronic textbooks, that are used in the educational process.
(b) For purposes of this Article, "textbook" includes electronic or digital textbooks that are used for educational purposes.
(Source: P.A. 96-1403, eff. 7-29-10.)

(105 ILCS 5/28-21) (from Ch. 122, par. 28-21)
Sec. 28-21. The State Board of Education shall require each publisher of any printed textbook or electronic textbook that is listed for use by the State Board of Education under this Article or that is furnished at public expense under Sections 28-14 through 28-19 and is first published after July 19, 2006 to furnish, as provided in this Section, an accessible electronic file set of contracted print material to the National Instructional Materials Access Center, which shall then be available to the State Board of Education or its authorized user for the purpose of conversion to an accessible format for use by a child with a print disability and for distribution to local education agencies. An "accessible electronic file" means a file that conforms to specifications of the national file format adopted by the United States Department of Education. Other terms used in this Section shall be construed in compliance with the federal Individuals with Disabilities Education Act and related regulations.
(Source: P.A. 95-415, eff. 8-24-07; 96-1403, eff. 7-29-10.)



Article 28A - Education Purchasing Program

(105 ILCS 5/Art. 28A heading)

(105 ILCS 5/28A-5)
Sec. 28A-5. Definitions. In this Article:
"State Board" means the State Board of Education.
"Education purchasing contract" means a contract negotiated by the State Board, a local, State, or federal governmental entity, or a not-for-profit, for-profit, or cooperative entity that is certified under Section 28A-15 of this Code and made available to school districts.
"Master contract" means a contract designated as a statewide education master contract under Section 28A-15 of this Code.
"Program" means the education purchasing program created under this Article.
(Source: P.A. 93-1036, eff. 9-14-04.)

(105 ILCS 5/28A-10)
Sec. 28A-10. Program created. The State Board shall create an education purchasing program. Under the program, the State Board shall designate itself or another entity to act as a State education purchasing entity to form and designate statewide education master contracts and to certify education purchasing contracts for key categories identified and defined by the State Board. The State education purchasing entity shall provide master contract and education purchasing contract information and pricing to school districts.
(Source: P.A. 93-1036, eff. 9-14-04.)

(105 ILCS 5/28A-15)
Sec. 28A-15. Powers of State education purchasing entity. The State education purchasing entity shall have all of the following powers:
(1) To select vendors and form contracts in

accordance with the State's purchasing laws.

(2) To designate a contract as a statewide education

master contract for purposes of subsection (c) of Section 10-20.21 of this Code.

(3) To certify an education purchasing contract,

provided that the contract was entered into according to procedures and conditions that conform to applicable State purchasing laws, for purposes of subsection (d) of Section 10-20.21 of this Code.

(4) To facilitate the inter-district sale or

transfer of excess inventory or equipment.

(5) To select and subsidize e-procurement tools to

be implemented within school districts.

(Source: P.A. 93-1036, eff. 9-14-04.)

(105 ILCS 5/28A-20)
Sec. 28A-20. Rules. The State Board or other State agency designated by the State Board may adopt rules to implement the program.
(Source: P.A. 93-1036, eff. 9-14-04.)



Article 29 - Transportation

(105 ILCS 5/Art. 29 heading)

(105 ILCS 5/29-1) (from Ch. 122, par. 29-1)
Sec. 29-1. Free transportation of pupils. School boards may provide free transportation for pupils, as prescribed in Section 10-22.22.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/29-2) (from Ch. 122, par. 29-2)
Sec. 29-2. Transportation of pupils less than one and one-half miles from school. School boards may provide transportation for pupils living less than one and one-half miles as measured by the customary route of travel from the school attended and may make a charge for such transportation in an amount of not to exceed the cost thereof, which shall include a reasonable allowance for depreciation of the vehicles so used.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/29-3) (from Ch. 122, par. 29-3)
Sec. 29-3. Transportation in school districts. School boards of community consolidated districts, community unit districts, consolidated districts, consolidated high school districts, optional elementary unit districts, combined high school - unit districts, combined school districts if the combined district includes any district which was previously required to provide transportation, and any newly created elementary or high school districts resulting from a high school - unit conversion, a unit to dual conversion, or a multi-unit conversion if the newly created district includes any area that was previously required to provide transportation shall provide free transportation for pupils residing at a distance of one and one-half miles or more from any school to which they are assigned for attendance maintained within the district, except for those pupils for whom the school board shall certify to the State Board of Education that adequate transportation for the public is available.
For the purpose of this Act 1 1/2 miles distance shall be from the exit of the property where the pupil resides to the point where pupils are normally unloaded at the school attended; such distance shall be measured by determining the shortest distance on normally traveled roads or streets.
Such school board may comply with the provisions of this Section by providing free transportation for pupils to and from an assigned school and a pick-up point located not more than one and one-half miles from the home of each pupil assigned to such point.
For the purposes of this Act "adequate transportation for the public" shall be assumed to exist for such pupils as can reach school by walking, one way, along normally traveled roads or streets less than 1 1/2 miles irrespective of the distance the pupil is transported by public transportation.
In addition to the other requirements of this Section, each school board may provide free transportation for any pupil residing within 1 1/2 miles from the school attended where conditions are such that walking, either to or from the school to which a pupil is assigned for attendance or to or from a pick-up point or bus stop, constitutes a serious hazard to the safety of the pupil due to vehicular traffic or rail crossings. Such transportation shall not be provided if adequate transportation for the public is available.
The determination as to what constitutes a serious safety hazard shall be made by the school board, in accordance with guidelines promulgated by the Illinois Department of Transportation, in consultation with the State Superintendent of Education. A school board, on written petition of the parent or guardian of a pupil for whom adequate transportation for the public is alleged not to exist because the pupil is required to walk along normally traveled roads or streets where walking is alleged to constitute a serious safety hazard due to vehicular traffic or rail crossings, or who is required to walk between the pupil's home and assigned school or between the pupil's home or assigned school and a pick-up point or bus stop along roads or streets where walking is alleged to constitute a serious safety hazard due to vehicular traffic or rail crossings, shall conduct a study and make findings, which the Department of Transportation shall review and approve or disapprove as provided in this Section, to determine whether a serious safety hazard exists as alleged in the petition. The Department of Transportation shall review the findings of the school board and shall approve or disapprove the school board's determination that a serious safety hazard exists within 30 days after the school board submits its findings to the Department. The school board shall annually review the conditions and determine whether or not the hazardous conditions remain unchanged. The State Superintendent of Education may request that the Illinois Department of Transportation verify that the conditions have not changed. No action shall lie against the school board, the State Superintendent of Education or the Illinois Department of Transportation for decisions made in accordance with this Section. The provisions of the Administrative Review Law and all amendments and modifications thereof and the rules adopted pursuant thereto shall apply to and govern all proceedings instituted for the judicial review of final administrative decisions of the Department of Transportation under this Section.
(Source: P.A. 94-439, eff. 8-4-05; 95-903, eff. 8-25-08.)

(105 ILCS 5/29-3.1) (from Ch. 122, par. 29-3.1)
Sec. 29-3.1. Transportation to and from school sponsored activities.
The school board of any school district that provides transportation for pupils to and from the school attended may provide transportation for pupils to and from any school sponsored activities in which pupils of the district participate, whether during the school year or not, and may make a charge for such transportation in an amount not to exceed the cost thereof, which may include a reasonable allowance for depreciation of the vehicles so used. The school board may provide transportation for pupils on bona fide field trips in Illinois or adjacent states.
(Source: P.A. 85-1148; 85-1389; 85-1440.)

(105 ILCS 5/29-3.2) (from Ch. 122, par. 29-3.2)
Sec. 29-3.2. Transportation to and from activities of private schools.
The school board of any school district that provides transportation for pupils to and from the public schools may, by agreement with the officials of a non-public school, provide transportation, at times when the buses or other conveyances are not needed for public school student transportation, for students attending the non-public school to and from activities sponsored by that school. Such a school board providing transportation under this Section shall make a charge for furnishing that transportation in an amount not less than the cost thereof, including a reasonable allowance for the depreciation of each vehicle used in that transportation.
(Source: Laws 1967, p. 1228.)

(105 ILCS 5/29-3.2a) (from Ch. 122, par. 29-3.2a)
Sec. 29-3.2a. Transportation to and from summer school sessions.) The school board of any school district that provides transportation for pupils to and from the school attended may provide transportation for pupils to and from school during that period of the calendar year not embraced with the regular school term in which courses are taught for any pupils of the district who might participate, and may make a charge for such transportation in an amount not to exceed the cost thereof, which may include a reasonable allowance for depreciation of the vehicles so used; provided no charge shall be made for transportation of the types of children defined in Sections 14-1.02 through 14-1.07 of this Act and school boards providing such transportation shall be reimbursed pursuant to Section 14-13.01 of this Act.
(Source: P.A. 79-203.)

(105 ILCS 5/29-3.3) (from Ch. 122, par. 29-3.3)
Sec. 29-3.3. Transportation for pupils of other districts.
The school board of any school district that provides transportation for pupils to and from the public schools may, pursuant to agreement with the school board of any other school district, provide transportation for pupils of that district to and from activities sponsored by any public school in that district, at times when buses or other conveyances used in such transportation are not needed for transporting pupils of the school district so providing that transportation. In providing such transportation for pupils of another district, the school board shall charge an amount not less than the cost of furnishing that transportation, including a reasonable allowance for depreciation on each vehicle so used.
(Source: Laws 1967, p. 3480.)

(105 ILCS 5/29-3.4) (from Ch. 122, par. 29-3.4)
Sec. 29-3.4. The school board of any school district may provide transportation services to children participating in or adults who are attending organized recreational, cultural, educational, and public service programs. The school board shall make a charge for such transportation in an amount equal to the cost thereof, which shall include a reasonable allowance for insurance premiums and depreciation of the vehicles so used. This Section shall not apply if such transportation services are offered by any public or private mass transit system engaged in the business of transporting people within the county or counties in which the school district is located in whole or in part and if such transit system has received or will receive funds provided by the "Mass Transportation Emergency Operating Assistance Act of 1973", adopted by the 78th General Assembly, or which receives or will receive funds from any other enactment of the General Assembly or from any unit of local government.
(Source: P.A. 79-506.)

(105 ILCS 5/29-3.5) (from Ch. 122, par. 29-3.5)
Sec. 29-3.5. Other use of school buses. The school board of any school district may provide transportation services to any non-profit organization for recreational, cultural, educational, and public service programs operated by the organization for the benefit of its members. Transportation shall be provided to non-profit organizations during times when the vehicles used are not needed for the transportation of students between school and their homes. The school board shall make a charge for such transportation in an amount equal to the cost thereof, which shall include a reasonable allowance for depreciation of the vehicles used. The school board is authorized to enter into contracts, leases, or agreements covering the use of transportation by non-profit organizations. The school board shall add to the charges made for the use of transportation a reasonable amount to cover any increase in insurance premiums incident to the use of transportation by the organization. Nothing in this Section shall be construed to terminate, either permanently or temporarily, the status of the vehicles used by the organization as school buses.
Nothing in this Section shall be construed to permit any school district to provide transportation services in competition with any mass transit carrier.
(Source: P.A. 79-656.)

(105 ILCS 5/29-4) (from Ch. 122, par. 29-4)
Sec. 29-4. Pupils attending a charter school or nonpublic school. The school board of any school district that provides any school bus or conveyance for transporting pupils to and from the public schools shall afford transportation, without cost, for children who attend a charter school or any school other than a public school, who reside at least 1 1/2 miles from the school attended, and who reside on or along the highway constituting the regular route of such public school bus or conveyance, such transportation to extend from some point on the regular route nearest or most easily accessible to their homes to and from the school attended, or to or from a point on such regular route which is nearest or most easily accessible to the school attended by such children. Nothing herein shall be construed to prevent high school districts from transporting public or non-public elementary school pupils on a regular route where deemed appropriate. The elementary district in which such pupils reside shall enter into a contractual agreement with the high school district providing the service, make payments accordingly, and make claims to the State in the amount of such contractual payments. The person in charge of any charter school or school other than a public school shall certify on a form to be provided by the State Superintendent of Education, the names and addresses of pupils transported and when such pupils were in attendance at the school. If any such children reside within 1 1/2 miles from the school attended, the school board shall afford such transportation to such children on the same basis as it provides transportation for its own pupils residing within that distance from the school attended.
Nothing herein shall be construed to preclude a school district from operating separate regular bus routes, subject to the limitations of this Section, for the benefit of children who attend a charter school or any school other than a public school where the operation of such routes is safer, more economical and more efficient than if such school district were precluded from operating separate regular bus routes.
If a school district is required by this Section to afford transportation without cost for any child who is not a resident of the district, the school district providing such transportation is entitled to reimbursement from the school district in which the child resides for the cost of furnishing that transportation, including a reasonable allowance for depreciation on each vehicle so used. The school district where the child resides shall reimburse the district providing the transportation for such costs, by the 10th of each month or on such less frequent schedule as may be agreed to by the 2 school districts.
(Source: P.A. 91-407, eff. 8-3-99.)

(105 ILCS 5/29-5) (from Ch. 122, par. 29-5)
(Text of Section from P.A. 100-332)
Sec. 29-5. Reimbursement by State for transportation. Any school district, maintaining a school, transporting resident pupils to another school district's vocational program, offered through a joint agreement approved by the State Board of Education, as provided in Section 10-22.22 or transporting its resident pupils to a school which meets the standards for recognition as established by the State Board of Education which provides transportation meeting the standards of safety, comfort, convenience, efficiency and operation prescribed by the State Board of Education for resident pupils in kindergarten or any of grades 1 through 12 who: (a) reside at least 1 1/2 miles as measured by the customary route of travel, from the school attended; or (b) reside in areas where conditions are such that walking constitutes a hazard to the safety of the child when determined under Section 29-3; and (c) are transported to the school attended from pick-up points at the beginning of the school day and back again at the close of the school day or transported to and from their assigned attendance centers during the school day, shall be reimbursed by the State as hereinafter provided in this Section.
The State will pay the cost of transporting eligible pupils less the assessed valuation in a dual school district maintaining secondary grades 9 to 12 inclusive times a qualifying rate of .05%; in elementary school districts maintaining grades K to 8 times a qualifying rate of .06%; and in unit districts maintaining grades K to 12, including optional elementary unit districts and combined high school - unit districts, times a qualifying rate of .07%; provided that for optional elementary unit districts and combined high school - unit districts, assessed valuation for high school purposes, as defined in Article 11E of this Code, must be used. To be eligible to receive reimbursement in excess of 4/5 of the cost to transport eligible pupils, a school district shall have a Transportation Fund tax rate of at least .12%. If a school district does not have a .12% Transportation Fund tax rate, the amount of its claim in excess of 4/5 of the cost of transporting pupils shall be reduced by the sum arrived at by subtracting the Transportation Fund tax rate from .12% and multiplying that amount by the districts equalized or assessed valuation, provided, that in no case shall said reduction result in reimbursement of less than 4/5 of the cost to transport eligible pupils.
The minimum amount to be received by a district is $16 times the number of eligible pupils transported.
When calculating the reimbursement for transportation costs, the State Board of Education may not deduct the number of pupils enrolled in early education programs from the number of pupils eligible for reimbursement if the pupils enrolled in the early education programs are transported at the same time as other eligible pupils.
Any such district transporting resident pupils during the school day to an area vocational school or another school district's vocational program more than 1 1/2 miles from the school attended, as provided in Sections 10-22.20a and 10-22.22, shall be reimbursed by the State for 4/5 of the cost of transporting eligible pupils.
School day means that period of time which the pupil is required to be in attendance for instructional purposes.
If a pupil is at a location within the school district other than his residence for child care purposes at the time for transportation to school, that location may be considered for purposes of determining the 1 1/2 miles from the school attended.
Claims for reimbursement that include children who attend any school other than a public school shall show the number of such children transported.
Claims for reimbursement under this Section shall not be paid for the transportation of pupils for whom transportation costs are claimed for payment under other Sections of this Act.
The allowable direct cost of transporting pupils for regular, vocational, and special education pupil transportation shall be limited to the sum of the cost of physical examinations required for employment as a school bus driver; the salaries of full or part-time drivers and school bus maintenance personnel; employee benefits excluding Illinois municipal retirement payments, social security payments, unemployment insurance payments and workers' compensation insurance premiums; expenditures to independent carriers who operate school buses; payments to other school districts for pupil transportation services; pre-approved contractual expenditures for computerized bus scheduling; expenditures for housing assistance and homeless prevention under Sections 1-17 and 1-18 of the Education for Homeless Children Act that are not in excess of the school district's actual costs for providing transportation services and are not otherwise claimed in another State or Federal grant that permits those costs to a parent, a legal guardian, any other person who enrolled a pupil, or a homeless assistance agency that is part of the Federal McKinney-Vento Homeless Assistance Act's continuum of care for the area in which the district is located; the cost of gasoline, oil, tires, and other supplies necessary for the operation of school buses; the cost of converting buses' gasoline engines to more fuel efficient engines or to engines which use alternative energy sources; the cost of travel to meetings and workshops conducted by the regional superintendent or the State Superintendent of Education pursuant to the standards established by the Secretary of State under Section 6-106 of the Illinois Vehicle Code to improve the driving skills of school bus drivers; the cost of maintenance of school buses including parts and materials used; expenditures for leasing transportation vehicles, except interest and service charges; the cost of insurance and licenses for transportation vehicles; expenditures for the rental of transportation equipment; plus a depreciation allowance of 20% for 5 years for school buses and vehicles approved for transporting pupils to and from school and a depreciation allowance of 10% for 10 years for other transportation equipment so used. Each school year, if a school district has made expenditures to the Regional Transportation Authority or any of its service boards, a mass transit district, or an urban transportation district under an intergovernmental agreement with the district to provide for the transportation of pupils and if the public transit carrier received direct payment for services or passes from a school district within its service area during the 2000-2001 school year, then the allowable direct cost of transporting pupils for regular, vocational, and special education pupil transportation shall also include the expenditures that the district has made to the public transit carrier. In addition to the above allowable costs school districts shall also claim all transportation supervisory salary costs, including Illinois municipal retirement payments, and all transportation related building and building maintenance costs without limitation.
Special education allowable costs shall also include expenditures for the salaries of attendants or aides for that portion of the time they assist special education pupils while in transit and expenditures for parents and public carriers for transporting special education pupils when pre-approved by the State Superintendent of Education.
Indirect costs shall be included in the reimbursement claim for districts which own and operate their own school buses. Such indirect costs shall include administrative costs, or any costs attributable to transporting pupils from their attendance centers to another school building for instructional purposes. No school district which owns and operates its own school buses may claim reimbursement for indirect costs which exceed 5% of the total allowable direct costs for pupil transportation.
The State Board of Education shall prescribe uniform regulations for determining the above standards and shall prescribe forms of cost accounting and standards of determining reasonable depreciation. Such depreciation shall include the cost of equipping school buses with the safety features required by law or by the rules, regulations and standards promulgated by the State Board of Education, and the Department of Transportation for the safety and construction of school buses provided, however, any equipment cost reimbursed by the Department of Transportation for equipping school buses with such safety equipment shall be deducted from the allowable cost in the computation of reimbursement under this Section in the same percentage as the cost of the equipment is depreciated.
On or before August 15, annually, the chief school administrator for the district shall certify to the State Superintendent of Education the district's claim for reimbursement for the school year ending on June 30 next preceding. The State Superintendent of Education shall check and approve the claims and prepare the vouchers showing the amounts due for district reimbursement claims. Each fiscal year, the State Superintendent of Education shall prepare and transmit the first 3 vouchers to the Comptroller on the 30th day of September, December and March, respectively, and the final voucher, no later than June 20.
If the amount appropriated for transportation reimbursement is insufficient to fund total claims for any fiscal year, the State Board of Education shall reduce each school district's allowable costs and flat grant amount proportionately to make total adjusted claims equal the total amount appropriated.
For purposes of calculating claims for reimbursement under this Section for any school year beginning July 1, 1998, or thereafter, the equalized assessed valuation for a school district used to compute reimbursement shall be computed in the same manner as it is computed under paragraph (2) of subsection (G) of Section 18-8.05.
All reimbursements received from the State shall be deposited into the district's transportation fund or into the fund from which the allowable expenditures were made.
Notwithstanding any other provision of law, any school district receiving a payment under this Section or under Section 14-7.02, 14-7.02b, or 14-13.01 of this Code may classify all or a portion of the funds that it receives in a particular fiscal year or from general State aid pursuant to Section 18-8.05 of this Code as funds received in connection with any funding program for which it is entitled to receive funds from the State in that fiscal year (including, without limitation, any funding program referenced in this Section), regardless of the source or timing of the receipt. The district may not classify more funds as funds received in connection with the funding program than the district is entitled to receive in that fiscal year for that program. Any classification by a district must be made by a resolution of its board of education. The resolution must identify the amount of any payments or general State aid to be classified under this paragraph and must specify the funding program to which the funds are to be treated as received in connection therewith. This resolution is controlling as to the classification of funds referenced therein. A certified copy of the resolution must be sent to the State Superintendent of Education. The resolution shall still take effect even though a copy of the resolution has not been sent to the State Superintendent of Education in a timely manner. No classification under this paragraph by a district shall affect the total amount or timing of money the district is entitled to receive under this Code. No classification under this paragraph by a district shall in any way relieve the district from or affect any requirements that otherwise would apply with respect to that funding program, including any accounting of funds by source, reporting expenditures by original source and purpose, reporting requirements, or requirements of providing services.
Any school district with a population of not more than 500,000 must deposit all funds received under this Article into the transportation fund and use those funds for the provision of transportation services.
(Source: P.A. 100-332, eff. 8-25-17.)

(Text of Section from P.A. 100-465)
Sec. 29-5. Reimbursement by State for transportation. Any school district, maintaining a school, transporting resident pupils to another school district's vocational program, offered through a joint agreement approved by the State Board of Education, as provided in Section 10-22.22 or transporting its resident pupils to a school which meets the standards for recognition as established by the State Board of Education which provides transportation meeting the standards of safety, comfort, convenience, efficiency and operation prescribed by the State Board of Education for resident pupils in kindergarten or any of grades 1 through 12 who: (a) reside at least 1 1/2 miles as measured by the customary route of travel, from the school attended; or (b) reside in areas where conditions are such that walking constitutes a hazard to the safety of the child when determined under Section 29-3; and (c) are transported to the school attended from pick-up points at the beginning of the school day and back again at the close of the school day or transported to and from their assigned attendance centers during the school day, shall be reimbursed by the State as hereinafter provided in this Section.
The State will pay the cost of transporting eligible pupils less the prior year assessed valuation in a dual school district maintaining secondary grades 9 to 12 inclusive times a qualifying rate of .05%; in elementary school districts maintaining grades K to 8 times a qualifying rate of .06%; and in unit districts maintaining grades K to 12, including optional elementary unit districts and combined high school - unit districts, times a qualifying rate of .07%; provided that for optional elementary unit districts and combined high school - unit districts, prior year assessed valuation for high school purposes, as defined in Article 11E of this Code, must be used. To be eligible to receive reimbursement in excess of 4/5 of the cost to transport eligible pupils, a school district shall have a Transportation Fund tax rate of at least .12%. If a school district does not have a .12% Transportation Fund tax rate, the amount of its claim in excess of 4/5 of the cost of transporting pupils shall be reduced by the sum arrived at by subtracting the Transportation Fund tax rate from .12% and multiplying that amount by the district's prior year equalized or assessed valuation, provided, that in no case shall said reduction result in reimbursement of less than 4/5 of the cost to transport eligible pupils.
The minimum amount to be received by a district is $16 times the number of eligible pupils transported.
When calculating the reimbursement for transportation costs, the State Board of Education may not deduct the number of pupils enrolled in early education programs from the number of pupils eligible for reimbursement if the pupils enrolled in the early education programs are transported at the same time as other eligible pupils.
Any such district transporting resident pupils during the school day to an area vocational school or another school district's vocational program more than 1 1/2 miles from the school attended, as provided in Sections 10-22.20a and 10-22.22, shall be reimbursed by the State for 4/5 of the cost of transporting eligible pupils.
School day means that period of time which the pupil is required to be in attendance for instructional purposes.
If a pupil is at a location within the school district other than his residence for child care purposes at the time for transportation to school, that location may be considered for purposes of determining the 1 1/2 miles from the school attended.
Claims for reimbursement that include children who attend any school other than a public school shall show the number of such children transported.
Claims for reimbursement under this Section shall not be paid for the transportation of pupils for whom transportation costs are claimed for payment under other Sections of this Act.
The allowable direct cost of transporting pupils for regular, vocational, and special education pupil transportation shall be limited to the sum of the cost of physical examinations required for employment as a school bus driver; the salaries of full or part-time drivers and school bus maintenance personnel; employee benefits excluding Illinois municipal retirement payments, social security payments, unemployment insurance payments and workers' compensation insurance premiums; expenditures to independent carriers who operate school buses; payments to other school districts for pupil transportation services; pre-approved contractual expenditures for computerized bus scheduling; the cost of gasoline, oil, tires, and other supplies necessary for the operation of school buses; the cost of converting buses' gasoline engines to more fuel efficient engines or to engines which use alternative energy sources; the cost of travel to meetings and workshops conducted by the regional superintendent or the State Superintendent of Education pursuant to the standards established by the Secretary of State under Section 6-106 of the Illinois Vehicle Code to improve the driving skills of school bus drivers; the cost of maintenance of school buses including parts and materials used; expenditures for leasing transportation vehicles, except interest and service charges; the cost of insurance and licenses for transportation vehicles; expenditures for the rental of transportation equipment; plus a depreciation allowance of 20% for 5 years for school buses and vehicles approved for transporting pupils to and from school and a depreciation allowance of 10% for 10 years for other transportation equipment so used. Each school year, if a school district has made expenditures to the Regional Transportation Authority or any of its service boards, a mass transit district, or an urban transportation district under an intergovernmental agreement with the district to provide for the transportation of pupils and if the public transit carrier received direct payment for services or passes from a school district within its service area during the 2000-2001 school year, then the allowable direct cost of transporting pupils for regular, vocational, and special education pupil transportation shall also include the expenditures that the district has made to the public transit carrier. In addition to the above allowable costs school districts shall also claim all transportation supervisory salary costs, including Illinois municipal retirement payments, and all transportation related building and building maintenance costs without limitation.
Special education allowable costs shall also include expenditures for the salaries of attendants or aides for that portion of the time they assist special education pupils while in transit and expenditures for parents and public carriers for transporting special education pupils when pre-approved by the State Superintendent of Education.
Indirect costs shall be included in the reimbursement claim for districts which own and operate their own school buses. Such indirect costs shall include administrative costs, or any costs attributable to transporting pupils from their attendance centers to another school building for instructional purposes. No school district which owns and operates its own school buses may claim reimbursement for indirect costs which exceed 5% of the total allowable direct costs for pupil transportation.
The State Board of Education shall prescribe uniform regulations for determining the above standards and shall prescribe forms of cost accounting and standards of determining reasonable depreciation. Such depreciation shall include the cost of equipping school buses with the safety features required by law or by the rules, regulations and standards promulgated by the State Board of Education, and the Department of Transportation for the safety and construction of school buses provided, however, any equipment cost reimbursed by the Department of Transportation for equipping school buses with such safety equipment shall be deducted from the allowable cost in the computation of reimbursement under this Section in the same percentage as the cost of the equipment is depreciated.
On or before August 15, annually, the chief school administrator for the district shall certify to the State Superintendent of Education the district's claim for reimbursement for the school year ending on June 30 next preceding. The State Superintendent of Education shall check and approve the claims and prepare the vouchers showing the amounts due for district reimbursement claims. Each fiscal year, the State Superintendent of Education shall prepare and transmit the first 3 vouchers to the Comptroller on the 30th day of September, December and March, respectively, and the final voucher, no later than June 20.
If the amount appropriated for transportation reimbursement is insufficient to fund total claims for any fiscal year, the State Board of Education shall reduce each school district's allowable costs and flat grant amount proportionately to make total adjusted claims equal the total amount appropriated.
For purposes of calculating claims for reimbursement under this Section for any school year beginning July 1, 1998, or thereafter, the equalized assessed valuation for a school district used to compute reimbursement shall be computed in the same manner as it is computed under paragraph (2) of subsection (G) of Section 18-8.05.
All reimbursements received from the State shall be deposited into the district's transportation fund or into the fund from which the allowable expenditures were made.
Notwithstanding any other provision of law, any school district receiving a payment under this Section or under Section 14-7.02, 14-7.02b, or 14-13.01 of this Code may classify all or a portion of the funds that it receives in a particular fiscal year or from general State aid pursuant to Section 18-8.05 of this Code as funds received in connection with any funding program for which it is entitled to receive funds from the State in that fiscal year (including, without limitation, any funding program referenced in this Section), regardless of the source or timing of the receipt. The district may not classify more funds as funds received in connection with the funding program than the district is entitled to receive in that fiscal year for that program. Any classification by a district must be made by a resolution of its board of education. The resolution must identify the amount of any payments or general State aid to be classified under this paragraph and must specify the funding program to which the funds are to be treated as received in connection therewith. This resolution is controlling as to the classification of funds referenced therein. A certified copy of the resolution must be sent to the State Superintendent of Education. The resolution shall still take effect even though a copy of the resolution has not been sent to the State Superintendent of Education in a timely manner. No classification under this paragraph by a district shall affect the total amount or timing of money the district is entitled to receive under this Code. No classification under this paragraph by a district shall in any way relieve the district from or affect any requirements that otherwise would apply with respect to that funding program, including any accounting of funds by source, reporting expenditures by original source and purpose, reporting requirements, or requirements of providing services.
Any school district with a population of not more than 500,000 must deposit all funds received under this Article into the transportation fund and use those funds for the provision of transportation services.
(Source: P.A. 100-465, eff. 8-31-17.)

(105 ILCS 5/29-5.2) (from Ch. 122, par. 29-5.2)
Sec. 29-5.2. Reimbursement of transportation.
(a) Reimbursement. A custodian of a qualifying pupil shall be entitled to reimbursement in accordance with procedures established by the State Board of Education for qualified transportation expenses paid by such custodian during the school year.
(b) Definitions. As used in this Section:
(1) "Qualifying pupil" means an individual referred

to in subsection (c), as well as an individual who:

(A) is a resident of the State of Illinois; and
(B) is under the age of 21 at the close of the

school year for which reimbursement is sought; and

(C) during the school year for which

reimbursement is sought was a full-time pupil enrolled in a kindergarten through 12th grade educational program at a school which was a distance of 1 1/2 miles or more from the residence of such pupil; and

(D) did not live within 1 1/2 miles from the

school in which the pupil was enrolled or have access to transportation provided entirely at public expense to and from that school and a point within 1 1/2 miles of the pupil's residence, measured in a manner consistent with Section 29-3.

(2) "Qualified transportation expenses" means costs

reasonably incurred by the custodian to transport, for the purposes of attending regularly scheduled day-time classes, a qualifying pupil between such qualifying pupil's residence and the school at which such qualifying pupil is enrolled, as limited in subsection (e) of this Section, and shall include automobile expenses at the standard mileage rate allowed by the United States Internal Revenue Service as reimbursement for business transportation expense, as well as payments to mass transit carriers, private carriers, and contractual fees for transportation.

(3) "School" means a public or nonpublic elementary

or secondary school in Illinois, attendance at which satisfies the requirements of Section 26-1.

(4) One and one-half miles distance. For the purposes

of this Section, 1 1/2 miles distance shall be measured in a manner consistent with Section 29-3.

(5) Custodian. The term "custodian" shall mean, with

respect to a qualifying pupil, an Illinois resident who is the parent, or parents, or legal guardian of such qualifying pupil.

(c) An individual, resident of the State of Illinois, who is under the age of 21 at the close of the school year for which reimbursement is sought and who, during that school year, was a full time pupil enrolled in a kindergarten through 12th grade educational program at a school which was within 1 1/2 miles of the pupil's residence, measured in a manner consistent with Section 29-3, is a "qualifying pupil" within the meaning of this Section if (i) such pupil attends public school in a school district organized under Article 34 of this Code and must walk or otherwise travel along a safe passage route, as designated by the school board, to reach school or return home or (ii) such pupil did not have access to transportation provided entirely at public expense to and from that school and the pupil's residence and conditions were such that walking would have constituted a serious hazard to the safety of the pupil due to vehicular traffic. The determination of what constitutes a serious safety hazard within the meaning of this subsection shall in each case be made by the Department of Transportation in accordance with guidelines which the Department, in consultation with the State Superintendent of Education, shall promulgate. Each custodian intending to file an application for reimbursement under subsection (d) for expenditures incurred or to be incurred with respect to a pupil asserted to be a qualified pupil as an individual referred to in this subsection shall first file with the appropriate regional superintendent, on forms provided by the State Board of Education, a request for a determination that a serious safety hazard within the meaning of this subsection (c) exists with respect to such pupil. Custodians shall file such forms with the appropriate regional superintendents not later than February 1 of the school year for which reimbursement will be sought for transmittal by the regional superintendents to the Department of Transportation not later than February 15; except that any custodian who previously received a determination that a serious safety hazard exists need not resubmit such a request for 4 years but instead may certify on their application for reimbursement to the State Board of Education referred to in subsection (d), that the conditions found to be hazardous, as previously determined by the Department, remain unchanged. The Department shall make its determination on all requests so transmitted to it within 30 days, and shall thereupon forward notice of each determination which it has made to the appropriate regional superintendent for immediate transmittal to the custodian affected thereby. The determination of the Department relative to what constitutes a serious safety hazard within the meaning of subsection (c) with respect to any pupil shall be deemed an "administrative decision" as defined in Section 3-101 of the Administrative Review Law; and the Administrative Review Law and all amendments and modifications thereof and rules adopted pursuant thereto shall apply to and govern all proceedings instituted for the judicial review of final administrative decisions of the Department of Transportation under this subsection.
(d) Request for reimbursement. A custodian, including a custodian for a pupil asserted to be a qualified pupil as an individual referred to in subsection (c), who applies in accordance with procedures established by the State Board of Education shall be reimbursed in accordance with the dollar limits set out in this Section. Such procedures shall require application no later than June 30 of each year, documentation as to eligibility, and adequate evidence of expenditures; except that for reimbursement sought pursuant to subsection (c) for the 1985-1986 school year, such procedures shall require application within 21 days after the determination of the Department of Transportation with respect to that school year is transmitted by the regional superintendent to the affected custodian. In the absence of contemporaneous records, an affidavit by the custodian may be accepted as evidence of an expenditure. If the amount appropriated for such reimbursement for any year is less than the amount due each custodian, it shall be apportioned on the basis of the requests approved. Regional Superintendents shall be reimbursed for such costs of administering the program, including costs incurred in administering the provisions of subsection (c), as the State Board of Education determines are reasonable and necessary.
(e) Dollar limit on amount of reimbursement. Reimbursement to custodians for transportation expenses incurred during the 1985-1986 school year, payable in fiscal year 1987, shall be equal to the lesser of (1) the actual qualified transportation expenses, or (2) $50 per pupil. Reimbursement to custodians for transportation expenses incurred during the 1986-1987 school year, payable in fiscal year 1988, shall be equal to the lesser of (1) the actual qualified transportation expenses, or (2) $100 per pupil. For reimbursements of qualified transportation expenses incurred in 1987-1988 and thereafter, the amount of reimbursement shall not exceed the prior year's State reimbursement per pupil for transporting pupils as required by Section 29-3 and other provisions of this Article.
(f) Rules and regulations. The State Board of Education shall adopt rules to implement this Section.
(g) The provisions of this amendatory Act of 1986 shall apply according to their terms to the entire 1985-1986 school year, including any portion of that school year which elapses prior to the effective date of this amendatory Act, and to each subsequent school year.
(h) The chief administrative officer of each school shall notify custodians of qualifying pupils that reimbursements are available. Notification shall occur by the first Monday in November of the school year for which reimbursement is available.
(Source: P.A. 98-1057, eff. 1-1-15.)

(105 ILCS 5/29-6) (from Ch. 122, par. 29-6)
Sec. 29-6. Inter-district contracts for transportation.
Any school district, including any non-high school district, may contract at actual cost with 1 or more school districts for the transportation of pupils to and from the school attended.
(Source: P.A. 78-1245.)

(105 ILCS 5/29-6.1) (from Ch. 122, par. 29-6.1)
Sec. 29-6.1. Contracts for transportation. Subject to Section 6-106.11 of the Illinois Vehicle Code, school boards may enter into contracts for up to 3 years for transportation of pupils to and from school. Such contracts may be extended for up to 2 additional years by mutual agreement of the parties, and thereafter may be extended on a year-to-year basis by mutual agreement of the parties, however no such contract may be extended on a year-to-year basis if a school board receives a timely request from another interested contractor that a contract be let by bid.
(Source: P.A. 84-768.)

(105 ILCS 5/29-6.3)
Sec. 29-6.3. Transportation to and from specified interscholastic or school-sponsored activities.
(a) Any school district transporting students in grade 12 or below for an interscholastic, interscholastic athletic, or school-sponsored, noncurriculum-related activity that (i) does not require student participation as part of the educational services of the district and (ii) is not associated with the students' regular class-for-credit schedule or required 5 clock hours of instruction shall transport the students only in a school bus, a vehicle manufactured to transport not more than 10 persons, including the driver, or a multifunction school-activity bus manufactured to transport not more than 15 persons, including the driver.
(a-5) A student in any of grades 9 through 12 may be transported in a multi-function school activity bus (MFSAB) as defined in Section 1-148.3a-5 of the Illinois Vehicle Code for any curriculum-related activity except for transportation on regular bus routes from home to school or from school to home, subject to the following conditions:
(i) A MFSAB may not be used to transport students

under this Section unless the driver holds a valid school bus driver permit.

(ii) The use of a MFSAB under this Section is subject

to the requirements of Sections 6-106.11, 6-106.12, 12-707.01, 13-101, and 13-109 of the Illinois Vehicle Code.

(b) Any school district furnishing transportation for students under the authority of this Section shall insure against any loss or liability of the district resulting from the maintenance, operation, or use of the vehicle.
(c) Vehicles used to transport students under this Section may claim a depreciation allowance of 20% over 5 years as provided in Section 29-5 of this Code.
(Source: P.A. 96-410, eff. 7-1-10; 97-896, eff. 8-3-12.)

(105 ILCS 5/29-6.4)
Sec. 29-6.4. Non-contract transportation; bids; reimbursement. A school board of a school district that provides transportation of its pupils to and from school on buses that are owned by the district that are operated by drivers who are employed by the district shall, if it receives a timely request from an interested private school bus contractor that the district provide that transportation under contract, solicit sealed bids for that purpose. A district or special education cooperative is not required to respond to such a request more than once every 2 years. A request shall not be considered timely if it is made more than 24 months or less than 3 months before the expiration of the collective bargaining or other agreement that is in effect at the time the request is made and that governs the terms and conditions of employment of the school bus drivers employed by the district. All requests shall be made in writing by certified mail, return receipt requested, addressed to the school board of the district at the administrative offices or any school of the district. At the conclusion of the bidding process, the school board shall publicly announce the district's fully allocated costs of providing transportation of its pupils to and from school under its present system and thereupon may (i) elect to enter into a contract as provided in Section 29-6.1 with the lowest responsible bidder for transportation of the district's pupils to and from school or (ii) elect to continue providing transportation of its pupils to and from school under its present system. In the event the school board elects to continue providing transportation of the district's pupils to and from school under its present system even though the district's fully allocated costs of doing so exceed the amount of the lowest responsible bid received by the school board for transportation of the district's pupils to and from school, the school board shall publicly announce at a regularly scheduled meeting of the board held within 30 days after making its election to continue providing pupil transportation under its present system (i) the fully allocated costs of providing transportation of the district's pupils to and from school under its present system, and (ii) the amount of each of the sealed bids submitted to the school board, identifying which of the sealed bid amounts was the lowest responsible bid.
As used in this Section the term "fully allocated costs" includes both the fixed and variable direct costs of the labor, capital, and material resources that are used by the school district exclusively for purposes of providing transportation of the district's pupils to and from school plus that portion of the district's shared costs as is fairly allocable to the products, services, and facilities necessary to provide transportation of the district's pupils to and from school. Direct costs of labor, capital, and material resources used exclusively to provide pupil transportation include the wages, payroll costs, and associated fringe benefits of school bus drivers, mechanics, and any supervisory or administrative personnel whose services relate exclusively to pupil transportation personnel or services, fuel, lubricants, tires, tubes, related material costs incurred in providing pupil transportation, depreciation costs associated with school buses and other vehicles, including spare vehicles, used to provide pupil transportation, and costs of facilities and equipment maintained exclusively to service, garage, or park vehicles used for pupil transportation purposes. "Shared costs" means the aggregate cost of the labor, capital, and material resources that are used in common by the district for a multiplicity of purposes, including the purpose of providing transportation of the district's pupils to and from school. The costs of the management, administration, and underlying infrastructure that support a multiplicity of services provided by the school district (including pupil transportation services) constitute shared costs within the meaning of this Section, and to the extent they are fairly allocable to pupil transportation services they are included within the term fully allocated costs as used in this Section. The State Board of Education shall promulgate rules setting forth the manner in which a district's fully allocated costs of providing transportation of its pupils to and from school under a non-contractual system shall be determined and computed for purposes of this Section. However, those rules shall be consistent with the provisions of this paragraph and shall follow recognized principles of fully allocated costing analysis in the transit industry, including generally accepted methods of identifying and estimating the principal cost elements of maintaining and operating a pupil transportation system.
(Source: P.A. 93-953, eff. 1-1-05.)

(105 ILCS 5/29-9) (from Ch. 122, par. 29-9)
Sec. 29-9. Liability insurance.
Any school district, including any non-high school district, which provides transportation for pupils shall insure against any loss or liability of such district, its agents or employees, resulting from or incident to the ownership, maintenance or use of any school bus. Such insurance shall be carried only in companies duly licensed and authorized to write such coverage in this State and in compliance with the provisions of Section 12-707 of "The Illinois Vehicle Code", approved September 29, 1969, as now or hereafter amended.
(Source: P.A. 78-310.)

(105 ILCS 5/29-15) (from Ch. 122, par. 29-15)
Sec. 29-15.
Subject to the provisions of Section 10-22.8 of this Act, school districts, which own buses or other vehicular equipment for the transportation of pupils to or from school within such district, may sell or lease such buses or equipment to a Mass Transit District organized under the Local Mass Transit District Act or to an Urban Transportation District organized under the Urban Transportation District Act. Such districts may contract with a Mass Transit District or an Urban Transportation District for the transportation of pupils to and from the schools of such districts at a consideration to be determined by negotiation between the parties. Such contracts shall otherwise be subject to the provisions of this Article.
(Source: P.A. 77-1492.)

(105 ILCS 5/29-16) (from Ch. 122, par. 29-16)
Sec. 29-16.
The school board of any school district which owns buses or other vehicular equipment for the transportation of pupils may rent such buses or equipment to the county board of any county in which it is situated to provide public transportation services pursuant to the "Downstate Public Transportation Act". The school board may rent such buses and equipment to the county board only for use during times when such buses or equipment are not needed for transporting pupils of the school district. A school board renting school buses or other vehicular equipment under this Section shall make a charge for furnishing such buses or other vehicular equipment in an amount not less than the cost thereof, including a reasonable allowance for the depreciation of each vehicle used.
This amendatory Act is not a limitation upon the contractual and associational powers granted by Section 10 of Article VII of the Constitution.
(Source: P.A. 78-1109.)

(105 ILCS 5/29-17)
Sec. 29-17. (Repealed).
(Source: P.A. 85-1010. Repealed by P.A. 94-1105, eff. 6-1-07; 95-496, eff. 8-28-07.)

(105 ILCS 5/29-18)
Sec. 29-18. (Repealed).
(Source: P.A. 90-756, eff. 8-14-98. Repealed by P.A. 94-1105, eff. 6-1-07.)

(105 ILCS 5/29-20)
Sec. 29-20. (Repealed).
(Source: P.A. 98-907, eff. 8-15-14. Repealed internally, eff. 1-1-16.)



Article 30 - Scholarships

(105 ILCS 5/Art. 30 heading)

(105 ILCS 5/30-1) (from Ch. 122, par. 30-1)
Sec. 30-1. (Repealed).
(Source: Repealed by P.A. 88-228, eff. 7-1-94.)

(105 ILCS 5/30-2) (from Ch. 122, par. 30-2)
Sec. 30-2. (Repealed).
(Source: Repealed by P.A. 88-228, eff. 7-1-94.)

(105 ILCS 5/30-3) (from Ch. 122, par. 30-3)
Sec. 30-3. (Repealed).
(Source: Repealed by P.A. 88-228, eff. 7-1-94.)

(105 ILCS 5/30-4a) (from Ch. 122, par. 30-4a)
Sec. 30-4a. (Repealed).
(Source: Repealed by P.A. 88-228, eff. 7-1-94.)

(105 ILCS 5/30-4b) (from Ch. 122, par. 30-4b)
Sec. 30-4b. (Repealed).
(Source: Repealed by P.A. 88-228, eff. 7-1-94.)

(105 ILCS 5/30-4c) (from Ch. 122, par. 30-4c)
Sec. 30-4c. (Repealed).
(Source: Repealed by P.A. 88-228, eff. 7-1-94.)

(105 ILCS 5/30-4d) (from Ch. 122, par. 30-4d)
Sec. 30-4d. (Repealed).
(Source: Repealed by P.A. 88-228, eff. 7-1-94.)

(105 ILCS 5/30-4e) (from Ch. 122, par. 30-4e)
Sec. 30-4e. (Repealed).
(Source: Repealed by P.A. 88-228, eff. 7-1-94.)

(105 ILCS 5/30-6)
Sec. 30-6. (Repealed).
(Source: P.A. 77-1311. Repealed by P.A. 94-1105, eff. 6-1-07.)

(105 ILCS 5/30-9) (from Ch. 122, par. 30-9)
Sec. 30-9. General Assembly scholarship; conditions of admission; award by competitive examination.
(Source: P.A. 97-772, eff. 7-11-12.)

(105 ILCS 5/30-10) (from Ch. 122, par. 30-10)
Sec. 30-10. Filing nominations-Failure to accept or pass-Second nomination.
(Source: P.A. 97-772, eff. 7-11-12.)

(105 ILCS 5/30-11) (from Ch. 122, par. 30-11)
Sec. 30-11. Failure to use scholarship - Further nominations.
(Source: P.A. 97-772, eff. 7-11-12.)

(105 ILCS 5/30-12) (from Ch. 122, par. 30-12)
Sec. 30-12. Failure to begin or discontinuance of course because of military service.
(Source: P.A. 97-772, eff. 7-11-12.)

(105 ILCS 5/30-12.5)
Sec. 30-12.5. Waiver of confidentiality.
(Source: P.A. 97-772, eff. 7-11-12.)

(105 ILCS 5/30-13) (from Ch. 122, par. 30-13)
Sec. 30-13. Use of scholarship at public university.
(Source: P.A. 97-772, eff. 7-11-12.)

(105 ILCS 5/30-13.5)
Sec. 30-13.5. General Assembly scholarship program abolished. Before September 1, 2012, each member of the General Assembly may nominate persons to receive a scholarship or certificate of scholarship under Sections 30-9, 30-10, 30-11, 30-12, 30-12.5, and 30-13 of this Code as they existed before the effective date of this amendatory Act of the 97th General Assembly. A person nominated to receive or awarded such a scholarship or certificate before September 1, 2012 is entitled to the scholarship under the terms of Sections 30-9, 30-10, 30-11, 30-12, 30-12.5, and 30-13 of this Code as they existed before the effective date of this amendatory Act of the 97th General Assembly and Section 30-14 of this Code.
(Source: P.A. 97-772, eff. 7-11-12.)

(105 ILCS 5/30-14) (from Ch. 122, par. 30-14)
Sec. 30-14. Leaves of absence to holders of scholarships.
Any student enrolled in a university to which he is holding a scholarship issued under this Article who satisfies the president of the university or someone designated by him, that he requires leave of absence for the purpose of earning funds to defray his expenses while in attendance or on account of illness or military service may be granted such leave and allowed a period of not to exceed 6 years in which to complete his course at the university. The university shall notify the county superintendent of the county from which the scholarship was issued of the granting of the leave. Time spent in the armed forces shall not be part of the 6 years.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/30-14.1)
Sec. 30-14.1. (Repealed).
(Source: P.A. 77-1311. Repealed by P.A. 94-1105, eff. 6-1-07.)

(105 ILCS 5/30-14.2) (from Ch. 122, par. 30-14.2)
Sec. 30-14.2. MIA/POW scholarships.
(a) Any spouse, natural child, legally adopted child, or step-child of an eligible veteran or serviceperson who possesses all necessary entrance requirements shall, upon application and proper proof, be awarded a MIA/POW Scholarship consisting of the equivalent of 4 calendar years of full-time enrollment including summer terms, to the state supported Illinois institution of higher learning of his choice, subject to the restrictions listed below.
"Eligible veteran or serviceperson" means any veteran or serviceperson, including an Illinois National Guard member who is on active duty or is active on a training assignment, who has been declared by the U.S. Department of Defense or the U.S. Department of Veterans Affairs to be a prisoner of war, be missing in action, have died as the result of a service-connected disability or have become a person with a permanent disability from service-connected causes with 100% disability and who (i) at the time of entering service was an Illinois resident, (ii) was an Illinois resident within 6 months after entering such service, or (iii) until July 1, 2014, became an Illinois resident within 6 months after leaving the service and can establish at least 30 years of continuous residency in the State of Illinois.
Full-time enrollment means 12 or more semester hours of courses per semester, or 12 or more quarter hours of courses per quarter, or the equivalent thereof per term. Scholarships utilized by dependents enrolled in less than full-time study shall be computed in the proportion which the number of hours so carried bears to full-time enrollment.
Scholarships awarded under this Section may be used by a spouse or child without regard to his or her age. The holder of a Scholarship awarded under this Section shall be subject to all examinations and academic standards, including the maintenance of minimum grade levels, that are applicable generally to other enrolled students at the Illinois institution of higher learning where the Scholarship is being used. If the surviving spouse remarries or if there is a divorce between the veteran or serviceperson and his or her spouse while the dependent is pursuing his or her course of study, Scholarship benefits will be terminated at the end of the term for which he or she is presently enrolled. Such dependents shall also be entitled, upon proper proof and application, to enroll in any extension course offered by a State supported Illinois institution of higher learning without payment of tuition and approved fees.
The holder of a MIA/POW Scholarship authorized under this Section shall not be required to pay any matriculation or application fees, tuition, activities fees, graduation fees or other fees, except multipurpose building fees or similar fees for supplies and materials.
Any dependent who has been or shall be awarded a MIA/POW Scholarship shall be reimbursed by the appropriate institution of higher learning for any fees which he or she has paid and for which exemption is granted under this Section if application for reimbursement is made within 2 months following the end of the school term for which the fees were paid.
(b) In lieu of the benefit provided in subsection (a), any spouse, natural child, legally adopted child, or step-child of an eligible veteran or serviceperson, which spouse or child has a physical, mental or developmental disability, shall be entitled to receive, upon application and proper proof, a benefit to be used for the purpose of defraying the cost of the attendance or treatment of such spouse or child at one or more appropriate therapeutic, rehabilitative or educational facilities. The application and proof may be made by the parent or legal guardian of the spouse or child on his or her behalf.
The total benefit provided to any beneficiary under this subsection shall not exceed the cost equivalent of 4 calendar years of full-time enrollment, including summer terms, at the University of Illinois. Whenever practicable in the opinion of the Department of Veterans' Affairs, payment of benefits under this subsection shall be made directly to the facility, the cost of attendance or treatment at which is being defrayed, as such costs accrue.
(c) The benefits of this Section shall be administered by and paid for out of funds made available to the Illinois Department of Veterans' Affairs. The amounts that become due to any state supported Illinois institution of higher learning shall be payable by the Comptroller to such institution on vouchers approved by the Illinois Department of Veterans' Affairs. The amounts that become due under subsection (b) of this Section shall be payable by warrant upon vouchers issued by the Illinois Department of Veterans' Affairs and approved by the Comptroller. The Illinois Department of Veterans' Affairs shall determine the eligibility of the persons who make application for the benefits provided for in this Section.
(Source: P.A. 99-78, eff. 7-20-15; 99-143, eff. 7-27-15; 100-201, eff. 8-18-17.)

(105 ILCS 5/30-14.3) (from Ch. 122, par. 30-14.3)
Sec. 30-14.3. (Repealed).
(Source: Repealed by P.A. 88-228, eff. 7-1-94.)

(105 ILCS 5/30-14.5) (from Ch. 122, par. 30-14.5)
Sec. 30-14.5. (Repealed).
(Source: Repealed by P.A. 88-228, eff. 7-1-94.)

(105 ILCS 5/30-14.6) (from Ch. 122, par. 30-14.6)
Sec. 30-14.6. (Repealed).
(Source: Repealed by P.A. 88-228, eff. 7-1-94.)

(105 ILCS 5/30-14.7) (from Ch. 122, par. 30-14.7)
Sec. 30-14.7. (Repealed).
(Source: Repealed by P.A. 88-228, eff. 7-1-94.)

(105 ILCS 5/30-14.8)
Sec. 30-14.8. Christa McAuliffe Fellowship Program.
(a) The General Assembly finds that the Christa McAuliffe federal fellowship is an award expressly and exclusively for the benefit of one or more elementary or secondary teachers, provides funding for a sabbatical for the recipient of the fellowship, has no express relationship to post-secondary educational benefits under State and federal grant and loan programs administered by the Illinois Student Assistance Commission (hereinafter in this Section sometimes referred to as the "Commission"), and therefore is a program that from and after the effective date of this amendatory Act of 1995 should be administered in this State by the State Board of Education.
(b) There is hereby transferred to the State Board of Education from the Illinois Student Assistance Commission all authority and responsibility exercised by the Commission before the effective date of this amendatory Act of 1995 with respect to the administration within this State of the Christa McAuliffe federal fellowship program. From and after the effective date of this amendatory Act, the State Board of Education shall administer on behalf of the State of Illinois and in accordance with all applicable rules and regulations the conduct and operation of the Christa McAuliffe federal fellowship program within this State.
(c) The Illinois Student Assistance Commission shall transfer to the State Board of Education, as successor to the Commission for all purposes of administering the Christa McAuliffe federal fellowship program, all books, accounts, records, papers, documents, contracts, agreements, and pending business in the possession or under the control of the Commission and relating to its administration of the Christa McAuliffe fellowship program in this State. All pending applications made before the effective date of this amendatory Act of 1995 for scholarship awards under the Christa McAuliffe fellowship program and all scholarships awarded under that program before the effective date of this amendatory Act of 1995 shall be unaffected by the transfer to the State Board of Education of all responsibilities and authority formerly exercised by the Commission with respect to that program. The Commission shall furnish to the State Board of Education such other information as the State Board of Education may request to assist it in administering this Section.
(Source: P.A. 89-106, eff. 7-7-95.)

(105 ILCS 5/prec. Sec. 30-15 heading)

(105 ILCS 5/30-15.25) (from Ch. 122, par. 30-15.25)
Sec. 30-15.25. (a) As used in this Section, the term "public institution of higher education" includes: the University of Illinois; Southern Illinois University; Chicago State University; Eastern Illinois University; Governors State University; Illinois State University; Northeastern Illinois University; Northern Illinois University; Western Illinois University; the public community colleges of the State; and any other public universities, colleges and community colleges now or hereafter established or authorized by the General Assembly. The term "nonpublic institution of higher education" includes any educational organization in this State, other than a public institution of higher education, which provides a minimum of an organized 2 year program at the private junior college level or higher and which operates not-for-profit and in conformity with standards substantially equivalent to those of public institutions of higher education.
(b) Each public institution of higher education shall disclose the terms, restrictions and requirements attached to or made a part of any endowment, gift, grant, contract award or property of any kind or value in excess of $100,000 made to such institution, or to any school, college, division, branch or other organizational entity within or forming a part of such institution, by a foreign government or an individual who is neither a citizen nor a resident of the United States, in any calendar or fiscal year. If the foreign government or individual donates more than one gift in any calendar or fiscal year, and the total value of those gifts exceeds $100,000, such institution shall report all the gifts received. This subsection shall not apply to funds that public institutions of higher education receive from grants and contracts through either the federal government or the State of Illinois.
(c) The provisions of this subsection apply to each nonpublic institution of higher education: (i) which receives any grant or award under the Illinois Financial Assistance Act for Nonpublic Institutions of Higher Learning or under the Higher Education Cooperation Act, or (ii) which is a participant in a program of interinstitutional cooperation administered by a not-for-profit organization that is organized to administer such program under the Higher Education Cooperation Act and that receives any grant under and in furtherance of the purposes of that Act, or (iii) which receives any grant or distribution of grant moneys appropriated from the State Treasury or any fund therein to such institution or to the Board of Higher Education for distribution to nonpublic institutions of higher education for purposes of Section 4 of the Build Illinois Bond Act or for any other purpose authorized by law. Each nonpublic institution of higher education to which the provisions of this subsection apply shall disclose the terms, restrictions and requirements attached to or made a part of any endowment, gift, grant, contract award or property of any kind or value in excess of $250,000 made to such institution, or to any school, college, division, branch or other organizational entity within or forming a part of such institution, by a foreign government or an individual who is neither a citizen nor a resident of the United States, in any calendar or fiscal year. If the foreign government or individual donates more than one gift in any calendar or fiscal year, and the total value of those gifts exceeds $250,000, such institution shall report all the gifts received.
(d) Such information shall be forwarded to the Attorney General no later than 30 days after the final day of each calendar or fiscal year of such institution, whichever type of year is used by the institution in accounting for the gifts received for the purposes of this Section. The information shall include:
(1) the name of the foreign government in the case of

a gift by a government, or the name of the foreign country of which an individual donor is a citizen, in the case of a gift by an individual;

(2) the amount and the date of the contribution or

contributions;

(3) when the gift is conditional, matching or

designated for a particular purpose, full details of the conditions, matching provisions or designation; and

(4) the purpose or purposes for which the

contribution will be used.

Such information shall be a matter of public record.
(Source: P.A. 89-4, eff. 1-1-96.)

(105 ILCS 5/30-16.1) (from Ch. 122, par. 30-16.1)
Sec. 30-16.1. Purpose. The General Assembly has found and hereby declares that it is essential for the national defense and for the defense of the State of Illinois that among those residents of this State receiving higher education, provisions should be made for Reserve Officer's Training Corps training, in order to provide officers for the several Armed Forces of the United States of America and to that end, that scholarships should be furnished to eligible residents, in order to encourage their participation in the Reserve Officer's Training Corps programs.
(Source: P.A. 79-768.)

(105 ILCS 5/30-16.2) (from Ch. 122, par. 30-16.2)
Sec. 30-16.2. Eligible recipients. Those residents of the State of Illinois whose scholastic standing will enable them to enroll in the Reserve Officer's Training Corps programs of the several Armed Forces available at universities supported by the State of Illinois, are considered as eligible recipients for scholarships set forth in Section 30-16.3.
(Source: P.A. 79-768.)

(105 ILCS 5/30-16.3) (from Ch. 122, par. 30-16.3)
Sec. 30-16.3. Availability of Scholarships. Scholarships shall be awarded on the following basis:
(a) One scholastic scholarship to an eligible recipient from each private junior college and public community college which has a total enrollment of less than 500 students.
(b) Two scholarships to eligible recipients from each private junior college and public community college which has an enrollment of 500 or more, but less than 1,000, students.
(c) Three scholarships to eligible recipients from private junior colleges and public community colleges having an enrollment of 1,000, or more, students.
(d) The equivalent of 10 scholarships per class, per branch of service, each academic year, to eligible recipients.
(Source: P.A. 91-503, eff. 8-13-99.)

(105 ILCS 5/30-16.4) (from Ch. 122, par. 30-16.4)
Sec. 30-16.4. Privileges Conferred. The scholarships issued under Sections 30-16.1 through 30-16.6, inclusive, of this Article, may be used at those State supported universities where there are provided Reserve Officer's Training Corps programs of the several Armed Services over a period during which the eligible recipient is eligible for enrollment in the program. The scholarships exempt the holder from the payment of tuition, or any matriculation, graduation, activity, term or incidental fee, except any portion of a multi-purpose fee which is used for a purpose for which exemption is not granted under this Section. Exemption may not be granted for any other fees including book rental, service, laboratory, supply, Union Building, hospital and medical insurance fees and any fees established for the operation and maintenance of buildings, the income of which is pledged to the payment of interest and principal, or bonds issued by the governing board of the universities.
Any student who has been or is awarded a scholarship shall be reimbursed by the appropriate university for any fees which he has paid and for which exemption is granted under this Section, if application for such reimbursement is made within 2 months following the school term for which the fees were paid.
The holder of a scholarship is subject to all examinations, rules and requirements of the university in which he is enrolled, except as herein directed.
The provisions of Sections 30-16.1 through 30-16.6 of this Act do not prohibit the Board of Trustees of the University of Illinois, the Board of Trustees of Southern Illinois University, the Board of Trustees of Chicago State University, the Board of Trustees of Eastern Illinois University, the Board of Trustees of Governors State University, the Board of Trustees of Illinois State University, the Board of Trustees of Northeastern Illinois University, the Board of Trustees of Northern Illinois University, and the Board of Trustees of Western Illinois University from granting other scholarships.
(Source: P.A. 89-4, eff. 1-1-96.)

(105 ILCS 5/30-16.5) (from Ch. 122, par. 30-16.5)
Sec. 30-16.5. Leaves of absence to holders of scholarships. Any student enrolled in a university to which he is requesting a scholarship issued under the provisions of Section 30-16.3 of this Act who satisfies the President of the University, or someone designated by him, that he requires leave of absence while in attendance, or on account of illness, or military service, may be granted such leave and allowed a period of not to exceed 6 years, in which to complete his course at the university. Time spent in the armed services is not a part of the 6 years.
(Source: P.A. 79-768.)

(105 ILCS 5/30-16.6) (from Ch. 122, par. 30-16.6)
Sec. 30-16.6. Registration of eligible recipients; examination. The president or chairman of the board of each private junior college or public community college, and the President of each University in which a Reserve Officer's Training Corps program is available, or some individual or committee designated by such person, shall receive and register the names of all eligible recipients applying for the scholarships set forth in Section 30-16.3. Applicants shall take an examination each year according to the rules prescribed jointly by the President of the University of Illinois, the President of Southern Illinois University, the President of Chicago State University, the President of Eastern Illinois University, the President of Governors State University, the President of Illinois State University, the President of Northeastern Illinois University, the President of Northern Illinois University, and the President of Western Illinois University. The scholarships shall be awarded on a merit basis to those eligible recipients receiving the highest grades with evidence of leadership ability, and the number of scholarships to be awarded in any institution shall be as set forth in Section 30-16.3.
(Source: P.A. 89-4, eff. 1-1-96.)

(105 ILCS 5/30-17) (from Ch. 122, par. 30-17)
Sec. 30-17. Revocation of Scholarship Because of Misconduct. If the holder of any scholarship funded in whole or in part by this State, whether granted by the State Scholarship Commission, granted pursuant to any of Sections 30-1 through 30-16.6 or otherwise granted by any State supported college or university and whether used at a State-supported institution of higher learning or at a private institution, participates in any disorderly disturbance or course of conduct directed against the administration or policies of such an institution using means which are not protected by the constitution of this State or of the United States, his scholarship is thereupon revoked and no further payments under that scholarship may be made to him or on his behalf, notwithstanding any other provision to the contrary.
The initial determination as to whether the means employed in a course of conduct are not protected by the Constitution of this State or of the United States shall be made by the chief executive officer of the institution at which the scholarship recipient is enrolled. No revocation shall take place until the recipient of the scholarship to be revoked is afforded the opportunity to present evidence against revocation to the chief executive officer or his representatives, either in person, in writing, or by counsel of his choice.
(Source: P.A. 76-1580.)

(105 ILCS 5/30-17.1) (from Ch. 122, par. 30-17.1)
Sec. 30-17.1. Scholarships-Draft Registration. Each applicant for any student financial aid funded in whole or in part by this State, whether granted by the Illinois Student Assistance Commission, granted pursuant to any of Sections 30-1 through 30-16.6 or otherwise granted by any State supported college or university, and whether to be used at a State supported institution of higher learning or at a private institution, shall submit to the institution he or she is attending Selective Service registration compliance documentation as required by Part 668 of Title 34 of the Code of Federal Regulations. If an applicant for or holder of any such student financial aid fails to submit documentation in the manner and within the time allowed, any pending application of such person for the award, grant, or renewal of any such student financial aid shall be denied, and any such student financial aid currently held by such person shall be revoked to the extent that no further payments under that student financial aid may be made. Procedures for notification and administrative review shall be consistent with Part 668 of Title 34 of the Code of Federal Regulations.
(Source: P.A. 86-169.)



Article 31 - Fraternities--Sororities

(105 ILCS 5/Art. 31 heading)

(105 ILCS 5/31-1) (from Ch. 122, par. 31-1)
Sec. 31-1. Definition.
A public school fraternity, sorority or secret society, in this Article means any organization, composed wholly or in part of public school pupils, which seeks to perpetuate itself by taking in additional members from the pupils enrolled in such school on the basis of the decision of its membership rather than upon the free choice of any pupil in the school who is qualified by the rules of the school to fill the special aims of the organization.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/31-2) (from Ch. 122, par. 31-2)
Sec. 31-2. Inimical to public good.
Any public school fraternity, sorority or secret society is inimical to the public good.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/31-3) (from Ch. 122, par. 31-3)
Sec. 31-3. Suspension or expulsion of members, pledges and solicitors.
The governing body of any public school shall suspend or expel any pupil who is a member of or joins or promises to join, or who becomes pledged to become a member of, or who solicits any other person to join, promise to join or be pledged to become a member of any public school fraternity, sorority or secret society.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/31-4) (from Ch. 122, par. 31-4)
Sec. 31-4. Solicitation unlawful-Penalty.
It is unlawful for any person not enrolled in any public school of this State to solicit any pupil enrolled therein to join or pledge himself or herself to become a member of any public school fraternity, sorority or secret society or to solicit any such pupil to attend a meeting thereof or any meeting where the joining of any such fraternity, sorority or secret society is encouraged. Whoever violates this section shall be guilty of a petty offense and fined not less than $25 nor more than $100.
(Source: P.A. 77-2267.)

(105 ILCS 5/31-5) (from Ch. 122, par. 31-5)
Sec. 31-5. Not applicable to universities.
The provisions of this Article do not apply to fraternities, sororities or secret societies in any State University nor to students thereof in their relations to such organizations in these institutions.
(Source: Laws 1961, p. 31.)



Article 32 - Special Charter Districts

(105 ILCS 5/Art. 32 heading)

(105 ILCS 5/32-1) (from Ch. 122, par. 32-1)
Sec. 32-1. May vote to organize under general law.
(a) Any special charter district may, by vote of its electors, cease to control its school under the Act under which it was organized, and become part of the school township or townships in which it is situated. Upon petition of 50 voters of the district, presented to the board having the control and management of the schools, the board shall order submitted to the voters at an election to be held in the district, in accordance with the general election law, the question of "organizing under the general school law". The secretary of the board shall make certification to the proper election authority in accordance with the general election law. If, however, a majority of the votes cast at any such election in any school district subject to Sections 32-3 through 32-4.11 is against organizing the district under the general school law, the question may not again be submitted in the district for 22 months thereafter, and then only upon petition signed by at least 2% of the voters of the school district. Notice shall be given in accordance with the general election law, which notice shall be in the following form:

(105 ILCS 5/32-1.1) (from Ch. 122, par. 32-1.1)
Sec. 32-1.1. Election and powers of board - No provision in special act. In all special charter districts maintaining schools under any general school laws, where there is no provision in the special Acts creating such districts for the election of boards of education as otherwise provided, there shall be elected, in lieu of the school directors as now provided, a board of education, to consist of 7 members to be elected at the time and in the manner as provided by the general election law for the election and qualification of boards of education in other cases. In any district having a population of more than 100,000 but less than 2,000,000 such board may be increased in size to 11 members upon adoption by a majority of electors residing in the district and voting on the question in a referendum as provided in this Section. Such question shall be submitted to the electors at an election upon a resolution adopted by the Board. Members shall be elected biennially in the school district, whose term of office shall be 4 years, and there shall also be elected in each odd-numbered year a president of the board. Following the first such election, those members elected, other than the president, shall, by lot, determine 3 to serve 2 years and 3 to serve 4 years; thereafter, all terms shall be 4 years. In other cases, however, if 4 members, other than the president, are elected in 1983, then those elected shall, by lot, determine one to serve for 2 years and 3 to serve 4 years; thereafter all terms shall be 4 years. In neither case shall such determinations affect the biennial selection of the president. At the first regular school election after the adoption by the district electors of a question as provided in this Section increasing the size of the board in those districts entitled to exercise an option for and elect an 11 member board, 4 additional members shall be elected and shall determine by lot 2 to serve for 2 years and 2 for 4 years. Their successors shall serve for a 4 year term. In case of an 11 member board already in existence, if 7 members, other than the president, are elected in 1983 then those members elected shall, by lot determine one to serve 2 years and 6 to serve 4 years. Terms thereafter shall be 4 years. The board of education shall have all the powers and duties of trustees of schools in school townships and the powers and duties of boards of education in districts having a population of not fewer than 1,000 and not more than 500,000 as provided by this Act.
The day upon which the election provided for in this section is to be held is subject to the provisions of the general election law.
(Source: P.A. 86-225.)

(105 ILCS 5/32-1.2) (from Ch. 122, par. 32-1.2)
Sec. 32-1.2. Powers of election boards.
A school board of any special charter district that is elected by the voters shall have the powers and duties of school trustees.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/32-1.3) (from Ch. 122, par. 32-1.3)
Sec. 32-1.3. Determination to elect-Election-Powers. Any special charter district having a population of not less than 1,000 and not over 20,000, may, by vote of its electors, determine to elect, instead of the directors or other governing or managing board now provided for by the special Act under which it was organized, a board of education which shall be elected at the time and in the manner and have the powers conferred upon boards of education of districts under this Act.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/32-1.4) (from Ch. 122, par. 32-1.4)
Sec. 32-1.4. Petition - referendum - election of board. Upon petition of 50 voters of any district as defined in Section 32-1.3 presented to the board having the control and management of schools, the board shall, at the next regularly scheduled election held in such district cause to be submitted to the voters thereof, in accordance with the general election law, the proposition of "electing a board of education having the powers conferred upon such boards in districts organized under The School Code". The board shall publish notice of such election, in the manner provided by the general election law, which notice may be in the following form:
Public notice is hereby given that on (insert date), a referendum will be held at ...., between the hours of ... ..m. and ... ..m. of said day for the purpose of deciding the question of "electing a board of education having the powers conferred upon such boards in districts organized under the School Code".
If a majority of the votes cast is in favor of the proposition, then at the time of the next regular election for boards of education, there shall be elected a board of education for the district.
(Source: P.A. 91-357, eff. 7-29-99.)

(105 ILCS 5/32-1.5) (from Ch. 122, par. 32-1.5)
Sec. 32-1.5. Election of board of education. Any special charter district may, by vote of its electors, determine to elect, instead of the managing board provided for by its special charter, a board of education which shall be elected at the time and in the manner as boards of education under Article 10 of this Act; but such determination shall not affect any other powers or duties conferred or imposed by the special charter.
Upon petition of 10% or 200 of the voters, whichever is less, of any such district requesting a referendum therefor, presented to the managing board thereof, the board shall, or upon its own initiative if no such petition has been presented the board may order submitted to the voters at the next regular election, in accordance with the general election law, a proposition to elect a board of education of 3 or 5 or 7 members, as the case may be. The proposition shall be substantially as follows:
--------------------------------------------------------------
Shall school district.... be governed
by a board of education of.... members YES
to be elected at the time and in the manner ----------------
as boards of education under Article 10 NO
of the School Code?
--------------------------------------------------------------
If more than one proposition is properly presented to the board, the one first presented shall be submitted to the electors.
If such proposition receives a majority of all valid votes cast thereon, the change in membership shall be effectuated at the next succeeding regular school election. In the conduct of such election, the managing board shall take such measures as may be necessary to arrange for the election of a board of 3, 5, or 7 members, as the case may be. The new board shall be organized as provided in Article 10 of this Act, except that, if only 5 members are to be elected, 2 (instead of 3) shall be selected by lot for a 2 year term, and if only 3 members are to be elected, then one shall be selected by lot for a 2 year term. In case of a 5 member board already established, if 4 are elected in 1983, then those elected shall by lot determine 2 to serve 2 years and 2 to serve 4 years. All successors, except to fill vacancies, shall be elected for terms of 4 years. In the case of a 5 member board already established, on which the members serve 5 year terms, the member elected in 1981 shall serve a 6 year term. The 2 members elected in 1983 shall serve 6 year terms. The 2 members elected in 1985 shall also serve 6 year terms. All successors, except to fill vacancies, shall be elected for terms of 6 years. As soon as the first new board is organized, the terms of all members of the predecessor board shall terminate.
In any such school district which determines to elect a new board of education as hereinabove authorized, the number of members on the board may thereafter be changed by following the procedure hereinabove set forth.
At least 22 months must elapse after the date of an election under this section before any of the above propositions may be again submitted to the electors.
(Source: P.A. 81-1490.)

(105 ILCS 5/32-1.6) (from Ch. 122, par. 32-1.6)
Sec. 32-1.6. School board districts.
Section 9-22 applies to all special charter districts as well as those organized under the general school law.
(Source: P.A. 78-536.)

(105 ILCS 5/32-2.1) (from Ch. 122, par. 32-2.1)
Sec. 32-2.1. Boards to which preceding section applicable. The provisions of Section 32-2 shall apply to the board of school inspectors of the City of Peoria and to all other boards of directors, boards of education, and boards of school inspectors existing under any special school charter heretofore granted by the State.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/32-2.5) (from Ch. 122, par. 32-2.5)
Sec. 32-2.5. Election of board of education in lieu of appointive board. In all special charter districts having a population of over 35,000 by the last federal census, where the board of directors or board of education is elected or appointed by the city council of the city, of which school district such city may form the whole or a part, and where there are no provisions in the special charter creating such school district for the election of a board of directors or board of education, there shall be elected in lieu of the present governing body a board of education to consist of 7 members. Nomination of a candidate for member of the board of education shall be made by petitions signed in the aggregate by not less than 200 qualified voters residing in the school district, and also by filing with the petitions a statement of candidacy as provided in the general election law, which petitions and statements of candidacy shall be filed in the office of the board of education in accordance with the general election law.
Nomination papers filed under this Section are not valid unless the candidate named therein files with the county clerk or the county board of election commissioners, as the case may be, of the county in which the principal office of the school district is located a receipt from the county clerk showing that the candidate has filed a statement of economic interests as required by the Illinois Governmental Ethics Act. Such receipt shall be so filed either previously during the calendar year in which his nomination papers were filed or within the period for the filing of nomination papers in accordance with the general election law.
The county clerk or the county board of election commissioners shall make certification to the proper election authority in accordance with the general election law.
(Source: P.A. 98-115, eff. 7-29-13.)

(105 ILCS 5/32-2.6) (from Ch. 122, par. 32-2.6)
Sec. 32-2.6. Election - vacancies - names on ballots. All elections in school districts described in Section 32-2.5 shall be conducted in accordance with the provisions of the general election law. If any member of the board of education is disqualified to hold office, the board of education may, by resolution, declare the office vacant, and provide for an appointment to fill the vacancy until the next election for members of the board of education. The nomination and election of a candidate thereupon to fill the vacancy shall be made in the same manner as the nomination of a candidate for a regular term, as hereinbefore provided, except that there shall be printed on the ballot that the election is for a certain number of persons for a certain number of years to fill a vacancy. The names of all candidates for member of such board of education shall be printed on the ballot in alphabetical order according to their surnames.
(Source: P.A. 80-1469.)

(105 ILCS 5/32-2.10) (from Ch. 122, par. 32-2.10)
Sec. 32-2.10. Application of law. In all special charter districts of this State having a population of not more than 50,000 lying wholly or in part within any city, village, or incorporated town, the school directors or members of the board of education, as provided in the special charter, shall be elected at elections held as provided by the general election law, and all propositions pertaining to said school districts required to be submitted to the voters thereof shall be voted upon at elections held as provided in the general election law.
(Source: P.A. 81-1490.)

(105 ILCS 5/32-2.11) (from Ch. 122, par. 32-2.11)
Sec. 32-2.11. Election of board members. In every city whose schools have been operating under special Acts and are governed by a board of school inspectors where such city, together with territory added thereto for school purposes, includes 2 districts for the purpose of electing 6 inspectors (3 in each district) and 1 district for all other school purposes, there shall continue to be elected a board of school inspectors, consisting of 6 members (3 in each district) and 1 inspector at large who shall be chosen for a term of 4 years. If 4 inspectors, excluding the inspector at large, are elected in 1983, those selected shall by lot determine one inspector to serve for 2 years and 3 for 4 years. Thereafter all terms shall be for 4 years.
(Source: P.A. 81-1490.)

(105 ILCS 5/32-2.12) (from Ch. 122, par. 32-2.12)
Sec. 32-2.12. Time for election of board members. In all special charter districts, the regular election of members of such boards shall hereafter be held on the date set for school elections as provided in the general election law in odd numbered years.
(Source: P.A. 81-1490.)

(105 ILCS 5/32-2.13) (from Ch. 122, par. 32-2.13)
Sec. 32-2.13. No annexation accomplished pursuant to Section 7-2.1 shall affect the method of selection of the board of the special charter district as otherwise provided by law excepting in those instances where the special charter has an appointive school board appointed solely within the boundaries of a municipality within such special charter school district; in those instances where there are voters living within the school district, but outside the municipality, the county superintendent of schools having supervision over the greatest portion of the territory of the special charter district shall appoint one additional member to the board of education of the special charter district effective with the date and for the term for which other appointments to the special charter board are effective; provided, further, that during any period the number of voters living within such school district but outside the municipality exceeds a quotient determined by dividing the total number of voters living in the municipality by the number of school board members appointed within said municipality, the county superintendent shall appoint one additional school board member for each time such quotient is equaled.
(Source: P.A. 82-783.)

(105 ILCS 5/32-3) (from Ch. 122, par. 32-3)
Sec. 32-3. Law governing appointment. Where, by the provisions of any general or special law, the members of the city council of any city have been made ex-officio school directors or members of the board of education for the school district of which the city constitutes the whole or a part, the school directors or members of the board of education shall be appointed as provided in Section 32-3.1.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/32-3.1) (from Ch. 122, par. 32-3.1)
Sec. 32-3.1. Nomination by mayor-President of board. The mayor of any city described in Section 32-3, at the first regular meeting of the city council, after each annual municipal election and after his installation into office, shall nominate and place before the council for confirmation as school directors or members of the board of education, as the case may be, 1 person from each ward of the city to serve for 2 years and 1 person from the city at large to serve for 1 year. If the persons so appointed are confirmed by a majority vote of the city council, to be entered of record, such persons shall constitute the board of education or school directors for the district. The person appointed from the city at large for 1 year shall be president of the board of education or school directors but shall have no vote except in case of a tie.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/32-3.2) (from Ch. 122, par. 32-3.2)
Sec. 32-3.2. City of 45,000-Number of members-Nomination-Vacancy. In any city, however, having a population of 45,000 or more, constituting a school district to which Sections 32-3 to 32-4.11, inclusive, are applicable, the board of education shall consist of 11 persons who shall be nominated by the mayor from the city at large and confirmed by a majority vote of the city council, 1 of which persons shall be designated by the mayor as the president of the board of education. The president shall have no vote except in case of a tie. 5 Members of the board of education and such person as may be designated as the president thereof shall be nominated by the mayor and placed before the city council for confirmation at the first regular meeting of the city council after the mayor's installation into office, and upon confirmation by the council shall hold their offices for 2 years and until their successor shall be chosen as herein provided. The remaining 5 members of the board of education shall be nominated by the mayor and placed before the city council for confirmation at the first regular meeting of the city council next after 1 year from the date of the mayor's installation into office, and upon confirmation by the council shall hold their offices for 2 years and until their successors shall be chosen as herein provided. If a vacancy occurs in the board of education, the mayor shall nominate and place before the city council for confirmation at a regular meeting thereof some person to fill the vacancy, and upon confirmation by the city council, the person so nominated shall hold the office during the remainder of the term for which his predecessor was appointed.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/32-3.3) (from Ch. 122, par. 32-3.3)
Sec. 32-3.3. Organization and powers of board. The board members appointed under Section 32-3.1 to 32-3.2 shall, as soon as practicable after their appointment, organize by electing 1 of their number secretary, who shall hold his office for 1 year.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/32-3.5)
Sec. 32-3.5. Student board member. The governing board of a special charter district may appoint a student to the board to serve in an advisory capacity. The student member shall serve for a term as determined by the board. The board may not grant the student member any voting privileges, but shall consider the student member as an advisor. The student member may not participate in or attend any executive session of the board.
(Source: P.A. 94-231, eff. 7-14-05.)

(105 ILCS 5/32-4) (from Ch. 122, par. 32-4)
Sec. 32-4. Powers of board.
The board of inspectors referred to in Section 32-2.11 may, in addition to the powers conferred upon it by special law and the applicable provisions of this Act, employ teachers, janitors and such other employees as it deems necessary and fix the amount of their compensation; buy or lease sites for schoolhouses, with the necessary grounds; build, erect, lease or purchase buildings suitable for school purposes; repair and improve buildings and furnish them with the necessary supplies, fixtures, apparatus, libraries and fuel; and may lease school property, when not needed for school purposes, for a term of not longer than 99 years from the date of the granting of the lease. All such leases shall provide for revaluation privileges at least once in every 20 years.
In case the school board and the lessee cannot agree on revaluation and a new rent, the same shall be determined in the following manner: 3 arbitrators shall be appointed, 1 by the school board, 1 by the lessee, and 1 by the arbitrators appointed by the school board and the lessee. The 3 arbitrators, or a majority of them, shall fix and determine the revaluation and the new rent and their decision or a decision of a majority of them shall be final.
When, in the opinion of the school board, a school site, building, or site with building thereon, or any other real estate of the district, has become unnecessary or unsuitable or inconvenient for a school, or unnecessary for the uses of the district and the school board decides to sell the same, unless the property is to be sold to a tenant that has leased the property for 10 or more years and that tenant is a non-profit agency, the school board shall give notice of the sale stating the time and place the sale is to be held, the terms of the sale and a description of the property to be sold. The notice shall be published in a newspaper of general circulation published in the district, or if none, in the county in which the district is situated, such notice to be published once each week for 3 successive weeks, and the first publication to be at least 30 days prior to the day the sale is to be held. Unless the school board holds legal title to the property, the school board shall notify the trustees of schools of the terms upon which the school board desires the property to be conveyed. The school board or trustees of schools holding legal title to the property shall convey the property in accordance with the terms fixed by the school board. The deed of conveyance shall be executed by the president and secretary or clerk of the school board or trustees of the school holding legal title to the property and the proceeds if any shall be paid to the school treasurer for the benefit of the district.
In the case of a sale of property to a tenant that has leased the property for 10 or more years and that is a non-profit agency, an appraisal is required prior to the sale. If the non-profit agency purchases the property for less than the appraised value and subsequently sells the property, the agency may retain only a percentage of the profits that is proportional to the percentage of the appraisal, plus any improvements made by the agency while the agency was the owner, that the agency paid in the initial sale. The remaining portion of the profits made by the non-profit agency shall revert to the school district.
(Source: P.A. 92-365, eff. 8-15-01.)

(105 ILCS 5/32-4.1) (from Ch. 122, par. 32-4.1)
Sec. 32-4.1. Annual tax levy - Township treasurer custodian.
The board of school inspectors of districts described in Section 32-2.11 may levy a tax, annually, upon all of the taxable property of the district, in the manner provided by Sections 17-2 through 17-9, and in accordance with the powers conferred by Section 32-4. All moneys raised by taxation for school purposes, or received from the common school fund or any other source, or held or collected for school purposes, shall be paid to and held by the school treasurer as a special fund for school purposes, subject to the order of the board of school inspectors upon warrants signed by the president and secretary thereof or a majority of the board.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/32-4.2) (from Ch. 122, par. 32-4.2)
Sec. 32-4.2. Leasehold revenue bonds. The board of inspectors of districts described in Section 32-2.11 in addition to all other powers conferred upon it by special law and the applicable provisions of this Act, may borrow money for the purpose of building schoolhouses, or repairing, altering or building additions to any schoolhouses already erected, or purchasing schoolhouse sites, or purchasing land outside the school district pursuant to the provisions of Section 22-16 and as evidence of the indebtedness may issue revenue bonds in denominations of not less than $100 nor more than $1,000 payable solely from rentals or other revenue to be derived from any lease of school property made by said board of inspectors in accordance with the power conferred by Section 32-4. Said bonds shall be negotiable instruments and shall bear interest at a rate not exceeding the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, payable semi-annually, and shall mature at or prior to the expiration of the term of said lease, provided that in any event all such bonds shall mature within 40 years from the date of said bonds. Said bonds shall not constitute a general obligation of the school district and may be issued in addition to all other bonds which the school district is now or hereafter may be authorized to issue. Said bonds shall not constitute an indebtedness of the school district within the meaning of any constitutional or statutory limitation.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-4.)

(105 ILCS 5/32-4.3) (from Ch. 122, par. 32-4.3)
Sec. 32-4.3. Resolution.
Said bonds shall be sold in such manner and upon such terms not inconsistent with the provisions hereof as the board of inspectors shall determine by resolution authorizing the issuance of said bonds. The resolution may contain such covenants and restrictions upon the issuance of additional revenue bonds thereafter as may be deemed necessary or advisable for the assurance of the payment of all revenue bonds previously issued and secured by the rentals and other revenue from any lease upon the same school property. The resolution shall pledge the rentals and other revenue from said school property for the purpose of paying the cost of operation and maintenance of said school property, providing an adequate depreciation fund, and paying the principal of and interest on bonds issued pursuant thereto and shall provide for the deposit of all rentals and other revenue, as received, in a special fund to be used only for the purpose of paying the cost of operating and maintaining said school property, providing an adequate depreciation fund, and paying the principal of and interest on said bonds.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/32-4.4) (from Ch. 122, par. 32-4.4)
Sec. 32-4.4. Publication - Referendum on petition. Within 10 days after this resolution has been adopted by the board of inspectors it shall be published at least once in 1 or more newspapers published in the school district, or if no newspaper is published in such school district, then in 1 or more newspapers with a general circulation therein. The publication of the resolution shall include a notice of (1) the specific number of voters required to sign a petition requesting that the question of the adoption of the resolution be submitted to the electors of the school district; (2) the time in which such petition must be filed; and (3) the date of the prospective referendum. The secretary of the Board of inspectors shall provide a petition form to any individual requesting one. If no petition is filed with the secretary of the board of inspectors as hereinafter provided in this Section within 30 days after the publication of the resolution, or if any and all petition filed are invalid, the resolution shall be in effect immediately upon the expiration of that 30 day period. But if within that 30 day period a petition is filed with the secretary, signed by voters residing within the school district equal to 10% or more of the number of registered voters in the district, asking that the question of issuing revenue bonds as provided in said resolution be submitted to the voters of the school district, the board of inspectors of the school district shall certify the proposition of issuing revenue bonds as described in said resolution to the proper election authorities for submission to the electors in accordance with the general election law. If a majority of the voters voting upon the question voted in favor of the issuance of said revenue bonds, then the resolution shall be in effect, but if a majority of the voters voting upon the question are not in favor thereof, the resolution shall not take effect.
(Source: P.A. 87-767.)

(105 ILCS 5/32-4.5) (from Ch. 122, par. 32-4.5)
Sec. 32-4.5. Signing, attestation, numbering and registration.
All bonds issued pursuant to the authority of sections 32-4.2 to 32-4.5, inclusive, shall be signed, attested, countersigned, numbered, and registered and disposition thereof made pursuant to the provisions of section 32-5.9.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/32-4.6) (from Ch. 122, par. 32-4.6)
Sec. 32-4.6. Title, care and custody of property; supervision and control. The title, care and custody of all schoolhouses and school sites belonging to districts that are described in Section 32-2.11 and that are not districts whose school boards under subsection (a) of Section 10-22.35B of this Code are to hold legal title to school buildings and school sites of the district shall be vested in the trustees of schools of the townships in which the districts are situated, but the supervision and control of such schoolhouses and sites shall be vested in the board of inspectors of the districts. In all other cases, the legal title, care, custody and control of school houses and school sites belonging to districts that are described in Section 32-2.11, together with the supervision and control of those school houses and sites, shall be vested in the board of inspectors of the districts.
(Source: P.A. 100-374, eff. 8-25-17.)

(105 ILCS 5/32-4.7) (from Ch. 122, par. 32-4.7)
Sec. 32-4.7. Change of boundaries. The trustees of schools of townships in which districts described in Section 32-2.11 are situated may change the boundaries of such school districts when petitioned as provided by this Act.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/32-4.8) (from Ch. 122, par. 32-4.8)
Sec. 32-4.8. Powers of boards - Bond of treasurer.
The board of education of a school district described in Section 32-2.5 shall have all the powers of trustees of schools in school townships and all the powers of boards of directors, and boards of education elected by virtue of this Act, and shall also have power to elect and appoint a secretary for such board, who shall attend all its meetings and keep an accurate record of all proceedings of the board and shall also have power to appoint a treasurer for the district whose term of office, duties and obligations shall be the same as a treasurer appointed by the trustees of schools, except that the treasurer appointed under this section shall not be obliged to keep a record of the proceedings of the board. The treasurer shall, before entering upon his duties, execute a bond in such amount and with such sureties to be approved by the board of education, and containing such provisions, as provided in Section 8-2 for the bonds of treasurers appointed by trustees of schools; provided, however, the board of education of a school district described in Section 32-2.5 shall not be required to submit to the voters the propositions of selecting school sites, purchasing school sites and building school buildings, as provided by any other section of this Act, but shall have power in its discretion to select and purchase school sites and build, repair, alter and build additions to any school buildings which is deemed necessary and in the interests of the district, and the power to issue bonds and the procedure to be followed in the issuance of bonds shall be governed by the provisions of Sections 32-5.6 to 32-5.9 inclusive.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/32-4.9) (from Ch. 122, par. 32-4.9)
Sec. 32-4.9. Powers and duties of board members.
All rights, powers and duties heretofore exercised by and devolved upon the members of the city council, as ex-officio member of the board of education, or school directors, shall devolve upon and be exercised by the members of the board of education and school directors appointed under the provisions of this Article.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/32-4.10) (from Ch. 122, par. 32-4.10)
Sec. 32-4.10. Amount to be raised-Tax levy. In all school districts to which Sections 32-3 to 32-4.11, inclusive, apply the school boards shall annually, before August 1, certify to the city council under the signatures of the president and secretary of the board, the amount of money required to be raised by taxation for school purposes in the district for the ensuing year, and the city council shall thereupon cause the amount to be levied and collected in the manner now provided by law for the levy and collection of taxes for school purposes in the district, but the amount to be so levied and collected shall not exceed the amount now allowed to be collected for school purposes by this Act. When such taxes have been collected and paid over to the treasurer of the city or school district, as may be provided by the terms of the Act under which the district has been organized, such funds shall be paid out only on the order of the board of education or school directors, signed by the president and secretary.
(Source: P.A. 84-550.)

(105 ILCS 5/32-4.10a)
Sec. 32-4.10a. (Repealed).
(Source: P.A. 77-4. Repealed by P.A. 94-1105, eff. 6-1-07.)

(105 ILCS 5/32-4.11) (from Ch. 122, par. 32-4.11)
Sec. 32-4.11. Tax anticipation warrants. Whenever there is no money in the hands of the treasurer of any school district to which Sections 32-2 to 32-4.11, inclusive, shall apply, to defray the necessary expenses of such district, including amounts necessary to pay maturing principal and interest of bonds, it is lawful for the school board of the district to draw and issue warrants against and in anticipation of any taxes already levied for the payment of the necessary expenses of the district, either for transportation, educational or for all operations, building and maintenance purposes, or for payments to the Illinois Municipal Retirement Fund, or for the payment of maturing principal and interest of bonds, as the case may be, to the extent of 85% of the total amount of any such taxes levied. The warrants shall show upon their face that they are payable solely from said taxes when collected, and shall be received by any collector of taxes in payment of the taxes against which they are issued. The taxes against which the warrants are drawn shall be set apart and held for their payment. Every warrant shall bear interest, payable only out of the taxes against which it shall be drawn, at a rate not to exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, if issued before January 1, 1972 and not to exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, if issued after January 1, 1972, from the date of its issuance until paid, or until notice is given by publication in a newspaper or otherwise that the money for its payment is available and that it will be paid upon presentation.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-4.)

(105 ILCS 5/32-4.12) (from Ch. 122, par. 32-4.12)
Sec. 32-4.12. Sale of real estate-Use of proceeds.
The board of education of any special charter district may sell and dispose of any real estate conveyed to it by any city for school purposes and use the proceeds derived from the sale thereof for school building purposes or for the purchase of other real estate for such purposes.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/32-4.13) (from Ch. 122, par. 32-4.13)
Sec. 32-4.13. Eminent domain.
Whenever any school district existing by virtue of any special charter and governed by any or all such special charter or special school laws of this State, and having a population of fewer than 500,000 inhabitants, requires any lot or parcel of land situated within the district for a site for a school building or for an addition to any school building already erected and used for school purposes, or requires any lot or parcel of land situated within such school district for the purpose of a playground for school children, and the compensation for such lot or parcel of land cannot be agreed upon between the owner or owners of such lot or parcel of land and the corporate authority managing and controlling the public schools of such district it is lawful for the corporate authority of the district to acquire such lot or parcel of land and have the compensation to be paid therefor determined in the manner provided by law for the exercise of the right of eminent domain.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/32-4.14) (from Ch. 122, par. 32-4.14)
Sec. 32-4.14. Issuance of orders.
The corporate authorities of any special charter district having a population of less than 500,000 may issue and deliver at least once each month to the teachers and employees of the district orders on the treasurer of the district in payment of their salaries. Such orders shall state the rate of compensation and time for which the teacher or employee is paid and an order so issued, properly endorsed and paid in full shall be sufficient receipt for the purpose of this and the succeeding section. The corporate authorities shall issue no order except an order for the payment of wages of teachers and employees unless at the time of its issuance there are sufficient funds in the hands of the treasurer to pay it.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/32-4.15) (from Ch. 122, par. 32-4.15)
Sec. 32-4.15. Form of orders.
Every order issued by the corporate authorities of a district as described in Section 32-4.14 shall state for what purpose and on what account it is issued, and shall be in the following form:

(105 ILCS 5/32-4.16) (from Ch. 122, par. 32-4.16)
Sec. 32-4.16. Cities, villages and towns-Levy made by board of education. Where a school district was organized as a special charter district of a city, village, or town, and where such district has an elective board of education of either 5 or 7 members, and of which board the mayor of the city, village or town is not ex officio a member, it is not necessary for such board of education to present an annual financial report to the city, village or town council, or board of trustees, nor a statement as to the amount of money necessary to be raised by taxation for school purposes for the ensuing school year and the council or board of trustees, as the case may be, shall not make the levy for school purposes but the board of education shall make the levy for school purposes for such district.
The certificate of such levy shall be made at the time and, as near as may be, in the form and manner provided in Section 17-11.
(Source: P.A. 77-490.)

(105 ILCS 5/32-5) (from Ch. 122, par. 32-5)
Sec. 32-5. Bond issues - district boundaries coextensive with city. For the purpose of building or repairing schoolhouses or purchasing or improving school sites, including the purchase of school sites outside the boundaries of the school district and building school buildings thereon as provided by Section 10-20.10 of this Act, any special charter district governed by a special charter, and special or general school laws, whose boundaries are coextensive with or greater than the boundaries of any incorporated city, town or village, where authorized by a majority of all the votes cast on the proposition may borrow money and as evidence of the indebtedness, may issue bonds in denominations of not less than $100 nor more than $1,000, for a term not to exceed 20 years bearing interest at a rate not to exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, payable annually, semi-annually, or quarterly, signed by the president and secretary of the school board of the district; provided, that the amount borrowed shall not exceed, including existing indebtedness, 5% of the taxable property of such school district, as ascertained by the last assessment for State and county taxes previous to incurring such indebtedness.
With respect to instruments for the payment of money issued under this Section either before, on, or after June 6, 1989 (the effective date of Public Act 86-4), it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 99-642, eff. 7-28-16.)

(105 ILCS 5/32-5.1) (from Ch. 122, par. 32-5.1)
Sec. 32-5.1. Registration, numbering and countersigning. All bonds authorized by Section 32-5, before being issued, negotiated and sold, shall be registered, numbered and countersigned by the treasurer of the school district. The registration shall be made in a book in which shall be entered the record of the election authorizing the school district to issue bonds, and a description of the bonds issued, including the number, date, amount, rate of interest and when payable.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/32-5.2) (from Ch. 122, par. 32-5.2)
Sec. 32-5.2. Moneys paid into treasury - Delivery of bonds - Records. All moneys borrowed by virtue of Section 32-5 shall be paid into the treasury of the school district. Upon receiving the moneys, the treasurer shall deliver the bonds issued therefor to the persons entitled to receive them, and shall credit the amount received to the district. The treasurer shall record the amount received for each bond issued, and when any bond is paid the treasurer shall cancel it and enter in the register opposite the record of the bond the words "paid and cancelled" and the date of the payment.
(Source: P.A. 91-357, eff. 7-29-99.)

(105 ILCS 5/32-5.3) (from Ch. 122, par. 32-5.3)
Sec. 32-5.3. Election - Notice - Judges. Whenever it is desired to hold a referendum for the purpose of borrowing money as provided by Section 32-5, the school board of the district in which the proposition is to be held shall adopt a resolution ordering the referendum and shall certify the proposition to the proper election authorities who shall submit the proposition at a regular scheduled election in accordance with the general election law.
(Source: P.A. 81-1489.)

(105 ILCS 5/32-5.5) (from Ch. 122, par. 32-5.5)
Sec. 32-5.5. Issue of new bonds. When any school district described in Section 32-5 has heretofore issued bonds or other evidences of indebtedness, on account of any public school building, or for any other purpose, which are now binding and subsisting obligations against such school district and remaining outstanding, such school district may, upon the surrender of any such bonds or any part thereof, or other evidences of indebtedness, issue in lieu thereof, to the holders of the bonds, or to any persons, for money with which to take them up, new bonds in accordance with the provisions of Sections 32-5 to 32-5.4, inclusive; provided, such bonds shall not be issued so as to increase the aggregate indebtedness of such school district to exceed, including existing indebtedness, 5% of the taxable property of such school district, to be ascertained by the last assessment for State and county taxes previous to incurring such indebtedness.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/32-5.6) (from Ch. 122, par. 32-5.6)
Sec. 32-5.6. Special charter districts with population less than 500,000 - Authority to borrow money and issue bonds. The corporate authorities of any special charter district having a population of less than 500,000 governed by a special charter, or special charter and general law, may borrow money for the purpose of building schoolhouses, or repairing, altering and building additions to any schoolhouse already erected, or purchasing schoolhouse sites or purchasing grounds adjoining any schoolhouse site, or separated therefrom only by a public street or way, and shall also include the purchase of school sites outside the boundaries of the school district and building school buildings thereon as provided by Sections 10-22.35 and 10-22.36 of this Act, and may issue its negotiable coupon bonds therefor in such form and such denominations, payable at such place and at such time or times (not exceeding 20 years from date of issuance) and bearing interest at such rate as the corporate authorities may by resolution prescribe. The bonds shall be in denominations of not less than $100 nor more than $5,000, and shall bear interest at a rate not to exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, if issued before January 1, 1972 and not to exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, if issued after January 1, 1972, payable semi-annually. No money may be borrowed or bonds issued, however, unless the proposition to borrow money and issue bonds for the purpose or purposes and in the amount prescribed in the resolution is certified to the proper election authorities and submitted to the voters of the school district at a regular scheduled election in accordance with the general election law, and the majority of all the votes cast on the proposition is in favor thereof. The corporate authorities may not incur any indebtedness under this Section, which together with all other outstanding indebtedness, exceeds in the aggregate the indebtedness limitation under Section 19-1 of this Act that would be applicable if the district were not a special charter district.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-4.)

(105 ILCS 5/32-5.7) (from Ch. 122, par. 32-5.7)
Sec. 32-5.7. Submission to voters - Notice of election. Whenever it is desired to submit to the voters of any school district to which Section 32-5.6 applies the proposition to borrow money and issue bonds for any or all of the purposes specified in Section 32-5.6, the school board of such school district shall adopt a resolution directing that such proposition be submitted to referendum and the secretary of the board shall certify the proposition to the proper election authorities for submission to the electors in accordance with the general election law.
(Source: P.A. 81-1489.)

(105 ILCS 5/32-5.8) (from Ch. 122, par. 32-5.8)
Sec. 32-5.8. Ballots. The proposition submitted to the voters of any school district to which Sections 32-5.6 to 32-5.9, inclusive, apply shall specify the total amount of the bonds sought to be issued, and the specific purpose or purposes for which the bonds shall be issued, and shall be substantially in the following form:
--------------------------------------------------------------
Shall bonds or obligations for
the purpose of (state specific YES
purpose) in the sum of $.... be
issued by (state whether to be ----------------------
issued by the board of education
or board of school inspectors) NO
of....?
--------------------------------------------------------------
(Source: P.A. 81-1489.)

(105 ILCS 5/32-5.9) (from Ch. 122, par. 32-5.9)
Sec. 32-5.9. Signature and attestation - Numbering and registration - Delivery of bonds.
All bonds authorized to be issued under Sections 32-5.6 to 32-5.9, inclusive, before being issued, negotiated and sold shall be signed by the president of the school board and attested by the secretary and countersigned by the treasurer of the school board or of the school district. All of the bonds shall be numbered by such treasurer and registered in a book. All moneys borrowed under Section 32-5.6 to 32-5.9, inclusive, shall be paid into the treasury of the school board, or of the school district, and thereupon the treasurer thereof shall deliver the bonds therefor to the persons entitled to receive them. The treasurer shall record the amount for which each bond is issued, negotiated and sold, and when any bond is paid, he shall cancel it and enter in the register opposite the record of the bond the date, month and year when it was paid.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/32-5.10) (from Ch. 122, par. 32-5.10)
Sec. 32-5.10. Assumption of indebtedness of city for school purposes.
Whenever any city is by special law made a school district, or whenever any school district created by special law is coterminous with any city, the directors of the district may, at the request of the city council, assume and provide for, by borrowing and taxation, any indebtedness created by the authorities of the city for school purposes.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/32-6.1) (from Ch. 122, par. 32-6.1)
Sec. 32-6.1. Territory disconnected from city or village.
Whenever the territorial limits of any special charter district governed by any or all of the provisions of the special charter coincide with the territorial limits of (1) any township which is wholly surrounded by any school district, and (2) any city, town, or village from which any land has been heretofore or is hereafter disconnected under the provisions of Section 7-3-6 of the Illinois Municipal Code, as heretofore and hereafter amended, as the territorial limits of such city, town or village existed immediately prior to such disconnection, the land disconnected from such city, town or village shall also be deemed to be disconnected from such school district and annexed to a school district in the township it adjoins.
(Source: Laws 1963, p. 923.)

(105 ILCS 5/32-6.2) (from Ch. 122, par. 32-6.2)
Sec. 32-6.2. Bonded indebtedness. The disconnection of any land under Section 32-6.1 shall not exempt it from taxation for the purpose of paying any bonded indebtedness contracted prior to the disconnection, but such land shall be assessed and taxed for this purpose until such indebtedness is completely paid, the same as though not disconnected. After the disconnection the county clerk of the county in which such land is situated shall not include such land within the limits of such school district for any purpose, except as stated herein, but shall include it within the adjoining district.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/32-7) (from Ch. 122, par. 32-7)
Sec. 32-7. Form of bond. The form of bond to be given by any treasurer who has the custody of funds belonging to any special charter district shall be substantially in the following form:
We, (AB), principal, and (CD and EF), sureties, all of the County of .... and State of Illinois, are obligated to the People of the State of Illinois, for the use of the .... (name of school district) in the penal sum of $...., for the payment of which to be made, we obligate ourselves, and each of us, our heirs, executors, administrators, successors, and assigns.
Dated (insert date).
The condition of the above bond is that if the above obligated (AB) shall perform all the duties which are, or may be required by law to be performed by him as treasurer of the school district in the time and manner prescribed, or to be prescribed by law, and when he shall be succeeded in office and surrender and deliver over to his successor in office all books, papers, moneys, and other things belonging to the school district and pertaining to his office, then the above bond to be void; otherwise, to remain in full force.
It is expressly understood and intended that the obligation of the above named sureties shall not extend to any loss sustained by the insolvency, failure, or closing of any bank or savings and loan association organized and operating either under the laws of the State of Illinois or the United States wherein such treasurer has placed the funds in his custody or control, or any part thereof, provided, such depository has been approved by the (board of education, board of school inspectors or other governing body of the particular district) of the .... (name of district).

(105 ILCS 5/32-7.1) (from Ch. 122, par. 32-7.1)
Sec. 32-7.1. Amount of bond. The amount of the bond prescribed by Section 32-7 shall be fixed by the governing body of the district but shall not be less than 1/10 of the maximum amount of all moneys which came into the hands or control of such treasurer or his predecessors during any fiscal year in the preceding 5 years nor less than 1 1/2 times the largest amount estimated by such governing body will be in his hands or control at any one time if individuals act as sureties nor less than the largest amount estimated by such governing body will be in his hands or control at any one time if the surety is a surety company authorized to do business in this State.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/32-7.2) (from Ch. 122, par. 32-7.2)
Sec. 32-7.2. Teachers' orders. The school treasurer of any special charter district having a population of less than 500,000 shall pay out no funds of the district except on an order of the corporate authorities thereof, signed by the president and clerk, or by a majority of the board. When an order issued for the wages of any teacher or employee of such district is presented to the treasurer and is not paid for want of funds, the treasurer shall endorse it over his signature "not paid for want of funds", with the date of presentation, and shall make and keep a record of such endorsement. The order shall thereafter bear interest at the rate established by the school board of the district, payable annually, not exceeding the rate authorized from time to time under the Bond Authorization Act until the treasurer of such district notifies the clerk in writing that he has funds to pay it, and the treasurer shall keep a record of such notices and hold the funds necessary to pay such order until it is presented. The order shall draw no interest after notice is given to the clerk. Orders presented within 10 days after the notice is mailed to the clerk shall be payable in the numerical order of their issuance.
(Source: P.A. 86-715; 86-1161.)

(105 ILCS 5/32-7.3) (from Ch. 122, par. 32-7.3)
Sec. 32-7.3. Depositaries. The governing body of any special charter district, when requested by the treasurer or custodian of the funds of the district, shall designate one or more banks or savings and loan associations in which the funds in the custody of the treasurer or custodian may be kept. A bank or savings and loan association designated as a depositary shall continue as such until 10 days have elapsed after a new depositary is designated and has qualified by furnishing the statements of resources and liabilities as is required by this Section. When a new depositary is designated, the board of education or other governing body shall notify the sureties of the treasurer or custodian of that fact, in writing, at least 5 days before the transfer of funds. The treasurer or custodian shall be discharged from responsibility for all funds which he deposits in a depositary so designated while such funds are so deposited.
No bank or savings and loan association shall receive public funds as permitted by this Section, unless it has complied with the requirements established pursuant to Section 6 of "An Act relating to certain investments of public funds by public agencies", approved July 23, 1943, as now or hereafter amended.
(Source: P.A. 83-541.)



Article 33 - Districts From 100,000 To Not More Than 500,000 Inhabitants

(105 ILCS 5/Art. 33 heading)

(105 ILCS 5/33-1) (from Ch. 122, par. 33-1)
Sec. 33-1. Board of Education - Election - Terms. In all school districts, including special charter districts having a population of 100,000 and not more than 500,000, which adopt this Article, as hereinafter provided, there shall be maintained a system of free schools in charge of a board of education, which shall be a body politic and corporate by the name of "Board of Education of the City of....". The board shall consist of 7 members elected by the voters of the district. Except as provided in Section 33-1b of this Act, the regular election for members of the board shall be held at the consolidated election in odd numbered years and at the general primary election in even numbered years. The law governing the registration of voters for the primary election shall apply to the regular election. At the first regular election 7 persons shall be elected as members of the board. The person who receives the greatest number of votes shall be elected for a term of 5 years. The 2 persons who receive the second and third greatest number of votes shall be elected for a term of 4 years. The person who receives the fourth greatest number of votes shall be elected for a term of 3 years. The 2 persons who receive the fifth and sixth greatest number of votes shall be elected for a term of 2 years. The person who receives the seventh greatest number of votes shall be elected for a term of 1 year. Thereafter, at each regular election for members of the board, the successors of the members whose terms expire in the year of election shall be elected for a term of 5 years. All terms shall commence on July 1 next succeeding the elections. Any vacancy occurring in the membership of the board shall be filled by appointment until the next regular election for members of the board.
In any school district which has adopted this Article, a proposition for the election of board members by school board district rather than at large may be submitted to the voters of the district at the regular school election of any year in the manner provided in Section 9-22. If the proposition is approved by a majority of those voting on the propositions, the board shall divide the school district into 7 school board districts as provided in Section 9-22. At the regular school election in the year following the adoption of such proposition, one member shall be elected from each school board district, and the 7 members so elected shall, by lot, determine one to serve for one year, 2 for 2 years, one for 3 years, 2 for 4 years, and one for 5 years. Thereafter their respective successors shall be elected for terms of 5 years. The terms of all incumbent members expire July 1 of the year following the adoption of such a proposition.
Any school district which has adopted this Article may, by referendum in accordance with Section 33-1a, adopt the method of electing members of the board of education provided in that Section.
Reapportionment of the voting districts provided for in this Article or created pursuant to a court order, shall be completed pursuant to Section 33-1c.
A board of education may appoint a student to the board to serve in an advisory capacity. The student member shall serve for a term as determined by the board. The board may not grant the student member any voting privileges, but shall consider the student member as an advisor. The student member may not participate in or attend any executive session of the board.
(Source: P.A. 94-231, eff. 7-14-05; 95-6, eff. 6-20-07.)

(105 ILCS 5/33-1a) (from Ch. 122, par. 33-1a)
Sec. 33-1a. Board of Education-Alternative Method of Election-Terms. The board of education may, on its own motion, or shall upon the petition of the lesser of 2,500 or 5% of the voters registered in the district, submit to the voters of the district at a regular school election held in an even-numbered year a proposition for the election of 4 board members from school board districts and 3 board members at large. If the proposition is approved by a majority of those voting on the proposition, the board shall divide the school district into 4 school board districts, each of which must be compact and contiguous and substantially equal in population to each other district. At the school election in the following year, one member shall be elected from each school board district and 3 members shall be elected at large. They shall commence their terms on July 1, at which time the terms of the incumbent board members expire. Those members first elected under this Section shall determine by lot which member at large and which 2 district members shall serve for 2 years; the other 2 members at large and the other 2 district members shall serve for a 4 year term. Their respective successors shall be elected for terms of 4 years.
The regular election for members of the board of education shall be held on the same day as the regular township or municipal election. Terms shall commence on July 1 following the election. Any vacancy occurring in the membership of the board shall be filled by appointment of the board until the next regular election for members of such board at which election the office shall be filled.
(Source: P.A. 80-1469.)

(105 ILCS 5/33-1b) (from Ch. 122, par. 33-1b)
Sec. 33-1b. Whenever the date designated in Section 33-1 for the election of members of boards of education conflicts with the celebration of Passover, that election shall be postponed to the first Tuesday following the last day of Passover.
(Source: P.A. 82-1014.)

(105 ILCS 5/33-1c) (from Ch. 122, par. 33-1c)
Sec. 33-1c. Reapportionment of board voting districts. In the year following each decennial census, the Board of Education shall reapportion the board voting districts to reflect the results of such census. The board voting districts shall be compact, contiguous and have substantially the same ratio of population to the total population of the school district as the ratio of the board members elected from that board voting district has to the total number of members of the Board of Education. The reapportionment plan shall be completed and formally approved by a majority of the members of the board not less than 90 days before the last date established by law for the filing of nominating petitions for the second school board election after the decennial census year. If by reapportionment a board member no longer resides within the board voting district from which the member was elected, the member shall continue to serve in office until the expiration of the member's regular term. All new members shall be elected from the board voting districts as reapportioned.
(Source: P.A. 86-1331.)

(105 ILCS 5/33-2) (from Ch. 122, par. 33-2)
Sec. 33-2. Eligibility. To be eligible for election to the board, a person shall be a citizen of the United States, shall have been a resident of the district for at least one year immediately preceding his or her election, and shall not be a child sex offender as defined in Section 11-9.3 of the Criminal Code of 2012. Permanent removal from the district by any member constitutes a resignation from and creates a vacancy in the board. Board members shall serve without compensation.
Notwithstanding any provisions to the contrary in any special charter, petitions nominating candidates for the board of education shall be signed by at least 200 voters of the district; and the polls, whether they be located within a city lying in the district or outside of a city, shall remain open during the hours specified in the Election Code.
(Source: P.A. 97-1150, eff. 1-25-13.)

(105 ILCS 5/33-3) (from Ch. 122, par. 33-3)
Sec. 33-3. President, secretary and treasurer.
At the first regular meeting of the board in July of each year, or as soon thereafter as may be, the board shall choose 1 of its number as president, and shall appoint a secretary and a treasurer, who need not be members of the board. The president, secretary and treasurer shall hold their offices for 1 year and until their successors are appointed and qualified. They shall be subject to removal by a majority of all the members and in case of removal or where a vacancy otherwise occurs in either of the offices the board shall appoint a successor to fill the vacancy.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/33-4) (from Ch. 122, par. 33-4)
Sec. 33-4. Rights, powers and duties of board.
The board of education shall succeed to all rights, powers and duties of the former governing body of the district.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/33-5) (from Ch. 122, par. 33-5)
Sec. 33-5. Interest in contracts or transactions.
No member or employee of the board shall be directly or indirectly interested in any contract, work, or business of the district, or in the sale of any article, the expense, price or consideration of which is paid by the district; nor in the purchase of any real estate or property belonging to the district, or which shall be sold by virtue of legal process at the suit of the district. Whoever violates any provision of this Section shall be guilty of a Class A misdemeanor.
(Source: P.A. 77-2267.)

(105 ILCS 5/33-6) (from Ch. 122, par. 33-6)
Sec. 33-6. Adoption of article by voters. The electors of any such school district may adopt this Article in the following manner: whenever 1000 of the voters of the district voting at the last preceding election petition the Chief Judge of the Circuit Court or any Judge of that Circuit designated by the Chief Judge of the county in which the district is located to submit to a vote of the electors of the district the proposition as to whether the district shall adopt this Article, the circuit court shall, upon entering an order to that effect, submit the proposition at the next regular scheduled election. The court shall certify the proposition to the proper election authorities for submission to the electors in accordance with the general election law.
(Source: P.A. 81-1489.)

(105 ILCS 5/33-7) (from Ch. 122, par. 33-7)
Sec. 33-7. Notice of election - Law applicable - Statement of proposition. The Chief Judge of the Circuit Court or any Judge of that Circuit designated by the Chief Judge shall give notice of the election at which such proposition is to be submitted by publishing the notice in accordance with the general election law. If a majority of the votes cast upon the proposition is in favor thereof this Article shall thereby be adopted by the school district, and the circuit court shall thereupon enter an order declaring this Article in force therein.
(Source: P.A. 81-1490.)



Article 34 - Cities Of Over 500,000 Inhabitants - Board Of Education

(105 ILCS 5/Art. 34 heading)

(105 ILCS 5/34-1) (from Ch. 122, par. 34-1)
Sec. 34-1. Application of article; Definitions. This Article applies only to cities having a population exceeding 500,000.
"Trustees", when used in this Article, means the Chicago School Reform Board of Trustees created by this amendatory Act of 1995 and serving as the governing board of the school district organized under this Article beginning with its appointment on or after the effective date of this amendatory Act of 1995 and continuing until June 30, 1999 or the appointment of a new Chicago Board of Education as provided in Section 34-3, whichever is later.
"Board", or "board of education" when used in this Article, means: (i) the Chicago School Reform Board of Trustees for the period that begins with the appointment of the Trustees and that ends on the later of June 30, 1999 or the appointment of a new Chicago Board of Education as provided in Section 34-3; and (ii) the new Chicago Board of Education from and after June 30, 1999 or from and after its appointment as provided in Section 34-3, whichever is later.
Except during the period that begins with the appointment of the Chicago School Reform Board of Trustees on or after the effective date of this amendatory Act of 1995 and that ends on the later of June 30, 1999 or the appointment of a new Chicago Board of Education as provided in Section 34-3: (i) the school district organized under this Article may be subject to further limitations imposed under Article 34A; and (ii) the provisions of Article 34A prevail over the other provisions of this Act, including the provisions of this Article, to the extent of any conflict.
(Source: P.A. 89-15, eff. 5-30-95.)

(105 ILCS 5/34-1.01) (from Ch. 122, par. 34-1.01)
Sec. 34-1.01. Intent. The General Assembly has previously established that the primary purpose of schooling is the transmission of knowledge and culture through which children learn in areas necessary to their continuing development, and the General Assembly has defined these areas as including language arts, mathematics, biological, physical and social sciences, the fine arts, and physical development and health. The General Assembly declares its intent to achieve the primary purpose of schooling in elementary and secondary schools subject to this Article, as now or hereafter amended, in cities of over 500,000 inhabitants, through the provisions of this amendatory Act of 1991.
A. Goals. In the furtherance of this intent, the General Assembly is committed to the belief that, while such urban schools should foster improvement and student growth in a number of areas, first priority should be given to achieving the following goals:
1. assuring that students show significant progress

toward meeting and exceeding State performance standards in State mandated learning areas, including the mastery of higher order thinking skills in these and other learning areas;

2. assuring that students attend school regularly and

graduate from high school at rates that equal or surpass national norms;

3. assuring that students are adequately prepared for

further education and aiding students in making a successful transition to further education;

4. assuring that students are adequately prepared for

successful entry into employment and aiding students in making a successful transition to employment;

5. assuring that students are, to the maximum extent

possible, provided with a common learning experience that is of high academic quality and that reflects high expectations for all students' capacities to learn;

6. assuring that students are better prepared to

compete in the international market place by having foreign language proficiency and stronger international studies;

7. assuring that students are encouraged in exploring

potential interests in fields such as journalism, drama, art and music;

8. assuring that individual teachers are granted the

professional authority to make decisions about instruction and the method of teaching;

9. assuring that students are provided the means to

express themselves creatively and to respond to the artistic expression of others through the visual arts, music, drama and dance; and

10. assuring that students are provided adequate

athletic programs that encourage pride and positive identification with the attendance center and that reduce the number of dropouts and teenage delinquents.

B. Achieving goals. To achieve these priority goals, the General Assembly intends to make the individual local school the essential unit for educational governance and improvement and to establish a process for placing the primary responsibility for school governance and improvement in furtherance of such goals in the hands of parents, community residents, teachers, and the school principal at the school level.
Further, to achieve these priority goals, the General Assembly intends to lodge with the board of education key powers in limited areas related to district-wide policy, so that the board of education supports school-level governance and improvement and carries out functions that can be performed more efficiently through centralized action.
The General Assembly does not intend to alter or amend the provisions of the desegregation obligations of the board of education, including but not limited to the Consent Decree or the Desegregation Plan in United States v. Chicago Board of Education, 80 C 5124, U.S. District Court for the Northern District of Illinois. Accordingly, the implementation of this amendatory Act of 1991, to the extent practicable, shall be consistent with and, in all cases, shall be subject to the desegregation obligations pursuant to such Consent Decree and Desegregation Plan.
(Source: P.A. 87-455; 88-686, eff. 1-24-95.)

(105 ILCS 5/34-1.02) (from Ch. 122, par. 34-1.02)
Sec. 34-1.02. Educational reform. The General Assembly hereby finds and declares that educational reform in school districts organized under this Article shall be implemented in such manner that:
1. the percentage of entering freshmen who 4 years later graduate from 12th grade from each high school attendance center within the district in each of the 1989-90, 1990-91, 1991-92, 1992-93 and 1993-94 school years exceeds by at least 5% the percentage of similar students graduating from that high school attendance center in the immediately preceding school year;
2. the average daily student attendance rate within the district in each of the 1989-90, 1990-91, 1991-92, 1992-93 and 1993-94 school years exceeds by at least 1% the average daily student attendance rate within the district for the immediately preceding school year;
3. by the conclusion of the 1993-1994 school year, the percentage of students within the district failing and not advancing to the next higher grade or graduating is at least 10% less than the percentage of students within the district failing and not advancing to the next higher grade or graduating at the conclusion of the 1987-88 school year;
4. on an annual basis, each attendance center within the district makes significant progress toward meeting and exceeding State performance standards in reading, writing, mathematics, and other State mandated learning areas, including the mastery of higher order thinking skills in these learning areas. Significant annual progress toward meeting and exceeding State performance standards shall occur for all students regardless of race, ethnicity, gender, or income status, based on the expectation that these subgroups shall meet and exceed State performance standards. Annual objectives for significant progress and timeframes during which the students' performance overall and as measured within subgroups will meet and exceed State performance standards shall be specified in the school improvement plan required in Section 34-2.4; and
5. appropriate improvement and progress are realized each school year in each attendance center within the district, when compared to the performance of such attendance center during the immediately preceding school year, in advancing toward and achieving the objectives established by paragraphs 1 through 4 of this Section.
(Source: P.A. 88-686, eff. 1-24-95.)

(105 ILCS 5/34-1.05)
Sec. 34-1.05. (Repealed).
(Source: P.A. 98-1053, eff. 1-1-15. Repealed internally, eff. 5-31-16.)

(105 ILCS 5/34-1.1) (from Ch. 122, par. 34-1.1)
Sec. 34-1.1. Definitions. As used in this Article:
"Academic Accountability Council" means the Chicago Schools Academic Accountability Council created under Section 34-3.4.
"Local School Council" means a local school council established under Section 34-2.1.
"School" and "attendance center" are used interchangeably to mean any attendance center operated pursuant to this Article and under the direction of one principal.
"Secondary Attendance Center" means a school which has students enrolled in grades 9 through 12 (although it may also have students enrolled in grades below grade 9).
"Local Attendance Area School" means a school which has a local attendance area established by the board.
"Multi-area school" means a school other than a local attendance area school.
"Contract school" means an attendance center managed and operated by a for-profit or not-for-profit private entity retained by the board to provide instructional and other services to a majority of the pupils enrolled in the attendance center.
"Contract turnaround school" means an experimental contract school created by the board to implement alternative governance in an attendance center subject to restructuring or similar intervention under federal law that has not made adequate yearly progress for 5 consecutive years or a time period set forth in federal law.
"Parent" means a parent or legal guardian of an enrolled student of an attendance center.
"Community resident" means a person, 18 years of age or older, residing within an attendance area served by a school, excluding any person who is a parent of a student enrolled in that school; provided that with respect to any multi-area school, community resident means any person, 18 years of age or older, residing within the voting district established for that school pursuant to Section 34-2.1c, excluding any person who is a parent of a student enrolled in that school.
"School staff" means all certificated and uncertificated school personnel, including all teaching and administrative staff (other than the principal) and including all custodial, food service and other civil service employees, who are employed at and assigned to perform the majority of their employment duties at one attendance center served by the same local school council.
"Regular meetings" means the meeting dates established by the local school council at its annual organizational meeting.
(Source: P.A. 96-105, eff. 7-30-09.)

(105 ILCS 5/34-2) (from Ch. 122, par. 34-2)
Sec. 34-2. City to constitute district-Corporate status of board.
Each city having a population exceeding 500,000 shall constitute one school district which shall maintain a system of free schools under the charge of a board of education. The district shall be a body politic and corporate by the name of "Board of Education of the City of ...." and by that name may sue and be sued in all courts and places where judicial proceedings are had.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/34-2.1) (from Ch. 122, par. 34-2.1)
Sec. 34-2.1. Local School Councils - Composition - Voter-Eligibility - Elections - Terms.
(a) A local school council shall be established for each attendance center within the school district. Each local school council shall consist of the following 12 voting members: the principal of the attendance center, 2 teachers employed and assigned to perform the majority of their employment duties at the attendance center, 6 parents of students currently enrolled at the attendance center, one employee of the school district employed and assigned to perform the majority of his or her employment duties at the attendance center who is not a teacher, and 2 community residents. Neither the parents nor the community residents who serve as members of the local school council shall be employees of the Board of Education. In each secondary attendance center, the local school council shall consist of 13 voting members -- the 12 voting members described above and one full-time student member, appointed as provided in subsection (m) below. In the event that the chief executive officer of the Chicago School Reform Board of Trustees determines that a local school council is not carrying out its financial duties effectively, the chief executive officer is authorized to appoint a representative of the business community with experience in finance and management to serve as an advisor to the local school council for the purpose of providing advice and assistance to the local school council on fiscal matters. The advisor shall have access to relevant financial records of the local school council. The advisor may attend executive sessions. The chief executive officer shall issue a written policy defining the circumstances under which a local school council is not carrying out its financial duties effectively.
(b) Within 7 days of January 11, 1991, the Mayor shall appoint the members and officers (a Chairperson who shall be a parent member and a Secretary) of each local school council who shall hold their offices until their successors shall be elected and qualified. Members so appointed shall have all the powers and duties of local school councils as set forth in this amendatory Act of 1991. The Mayor's appointments shall not require approval by the City Council.
The membership of each local school council shall be encouraged to be reflective of the racial and ethnic composition of the student population of the attendance center served by the local school council.
(c) Beginning with the 1995-1996 school year and in every even-numbered year thereafter, the Board shall set second semester Parent Report Card Pick-up Day for Local School Council elections and may schedule elections at year-round schools for the same dates as the remainder of the school system. Elections shall be conducted as provided herein by the Board of Education in consultation with the local school council at each attendance center.
(d) Beginning with the 1995-96 school year, the following procedures shall apply to the election of local school council members at each attendance center:
(i) The elected members of each local school council

shall consist of the 6 parent members and the 2 community resident members.

(ii) Each elected member shall be elected by the

eligible voters of that attendance center to serve for a two-year term commencing on July 1 immediately following the election described in subsection (c). Eligible voters for each attendance center shall consist of the parents and community residents for that attendance center.

(iii) Each eligible voter shall be entitled to cast

one vote for up to a total of 5 candidates, irrespective of whether such candidates are parent or community resident candidates.

(iv) Each parent voter shall be entitled to vote in

the local school council election at each attendance center in which he or she has a child currently enrolled. Each community resident voter shall be entitled to vote in the local school council election at each attendance center for which he or she resides in the applicable attendance area or voting district, as the case may be.

(v) Each eligible voter shall be entitled to vote

once, but not more than once, in the local school council election at each attendance center at which the voter is eligible to vote.

(vi) The 2 teacher members and the non-teacher

employee member of each local school council shall be appointed as provided in subsection (l) below each to serve for a two-year term coinciding with that of the elected parent and community resident members.

(vii) At secondary attendance centers, the voting

student member shall be appointed as provided in subsection (m) below to serve for a one-year term coinciding with the beginning of the terms of the elected parent and community members of the local school council.

(e) The Council shall publicize the date and place of the election by posting notices at the attendance center, in public places within the attendance boundaries of the attendance center and by distributing notices to the pupils at the attendance center, and shall utilize such other means as it deems necessary to maximize the involvement of all eligible voters.
(f) Nomination. The Council shall publicize the opening of nominations by posting notices at the attendance center, in public places within the attendance boundaries of the attendance center and by distributing notices to the pupils at the attendance center, and shall utilize such other means as it deems necessary to maximize the involvement of all eligible voters. Not less than 2 weeks before the election date, persons eligible to run for the Council shall submit their name, date of birth, social security number, if available, and some evidence of eligibility to the Council. The Council shall encourage nomination of candidates reflecting the racial/ethnic population of the students at the attendance center. Each person nominated who runs as a candidate shall disclose, in a manner determined by the Board, any economic interest held by such person, by such person's spouse or children, or by each business entity in which such person has an ownership interest, in any contract with the Board, any local school council or any public school in the school district. Each person nominated who runs as a candidate shall also disclose, in a manner determined by the Board, if he or she ever has been convicted of any of the offenses specified in subsection (c) of Section 34-18.5; provided that neither this provision nor any other provision of this Section shall be deemed to require the disclosure of any information that is contained in any law enforcement record or juvenile court record that is confidential or whose accessibility or disclosure is restricted or prohibited under Section 5-901 or 5-905 of the Juvenile Court Act of 1987. Failure to make such disclosure shall render a person ineligible for election or to serve on the local school council. The same disclosure shall be required of persons under consideration for appointment to the Council pursuant to subsections (l) and (m) of this Section.
(f-5) Notwithstanding disclosure, a person who has been convicted of any of the following offenses at any time shall be ineligible for election or appointment to a local school council and ineligible for appointment to a local school council pursuant to subsections (l) and (m) of this Section: (i) those defined in Section 11-1.20, 11-1.30, 11-1.40, 11-1.50, 11-1.60, 11-6, 11-9.1, 11-14.4, 11-16, 11-17.1, 11-19, 11-19.1, 11-19.2, 11-20.1, 11-20.1B, 11-20.3, 12-13, 12-14, 12-14.1, 12-15, or 12-16, or subdivision (a)(2) of Section 11-14.3, of the Criminal Code of 1961 or the Criminal Code of 2012, or (ii) any offense committed or attempted in any other state or against the laws of the United States, which, if committed or attempted in this State, would have been punishable as one or more of the foregoing offenses. Notwithstanding disclosure, a person who has been convicted of any of the following offenses within the 10 years previous to the date of nomination or appointment shall be ineligible for election or appointment to a local school council: (i) those defined in Section 401.1, 405.1, or 405.2 of the Illinois Controlled Substances Act or (ii) any offense committed or attempted in any other state or against the laws of the United States, which, if committed or attempted in this State, would have been punishable as one or more of the foregoing offenses.
Immediately upon election or appointment, incoming local school council members shall be required to undergo a criminal background investigation, to be completed prior to the member taking office, in order to identify any criminal convictions under the offenses enumerated in Section 34-18.5. The investigation shall be conducted by the Department of State Police in the same manner as provided for in Section 34-18.5. However, notwithstanding Section 34-18.5, the social security number shall be provided only if available. If it is determined at any time that a local school council member or member-elect has been convicted of any of the offenses enumerated in this Section or failed to disclose a conviction of any of the offenses enumerated in Section 34-18.5, the general superintendent shall notify the local school council member or member-elect of such determination and the local school council member or member-elect shall be removed from the local school council by the Board, subject to a hearing, convened pursuant to Board rule, prior to removal.
(g) At least one week before the election date, the Council shall publicize, in the manner provided in subsection (e), the names of persons nominated for election.
(h) Voting shall be in person by secret ballot at the attendance center between the hours of 6:00 a.m. and 7:00 p.m.
(i) Candidates receiving the highest number of votes shall be declared elected by the Council. In cases of a tie, the Council shall determine the winner by lot.
(j) The Council shall certify the results of the election and shall publish the results in the minutes of the Council.
(k) The general superintendent shall resolve any disputes concerning election procedure or results and shall ensure that, except as provided in subsections (e) and (g), no resources of any attendance center shall be used to endorse or promote any candidate.
(l) Beginning with the 1995-1996 school year and in every even numbered year thereafter, the Board shall appoint 2 teacher members to each local school council. These appointments shall be made in the following manner:
(i) The Board shall appoint 2 teachers who are

employed and assigned to perform the majority of their employment duties at the attendance center to serve on the local school council of the attendance center for a two-year term coinciding with the terms of the elected parent and community members of that local school council. These appointments shall be made from among those teachers who are nominated in accordance with subsection (f).

(ii) A non-binding, advisory poll to ascertain the

preferences of the school staff regarding appointments of teachers to the local school council for that attendance center shall be conducted in accordance with the procedures used to elect parent and community Council representatives. At such poll, each member of the school staff shall be entitled to indicate his or her preference for up to 2 candidates from among those who submitted statements of candidacy as described above. These preferences shall be advisory only and the Board shall maintain absolute discretion to appoint teacher members to local school councils, irrespective of the preferences expressed in any such poll.

(iii) In the event that a teacher representative is

unable to perform his or her employment duties at the school due to illness, disability, leave of absence, disciplinary action, or any other reason, the Board shall declare a temporary vacancy and appoint a replacement teacher representative to serve on the local school council until such time as the teacher member originally appointed pursuant to this subsection (l) resumes service at the attendance center or for the remainder of the term. The replacement teacher representative shall be appointed in the same manner and by the same procedures as teacher representatives are appointed in subdivisions (i) and (ii) of this subsection (l).

(m) Beginning with the 1995-1996 school year, and in every year thereafter, the Board shall appoint one student member to each secondary attendance center. These appointments shall be made in the following manner:
(i) Appointments shall be made from among those

students who submit statements of candidacy to the principal of the attendance center, such statements to be submitted commencing on the first day of the twentieth week of school and continuing for 2 weeks thereafter. The form and manner of such candidacy statements shall be determined by the Board.

(ii) During the twenty-second week of school in every

year, the principal of each attendance center shall conduct a non-binding, advisory poll to ascertain the preferences of the school students regarding the appointment of a student to the local school council for that attendance center. At such poll, each student shall be entitled to indicate his or her preference for up to one candidate from among those who submitted statements of candidacy as described above. The Board shall promulgate rules to ensure that these non-binding, advisory polls are conducted in a fair and equitable manner and maximize the involvement of all school students. The preferences expressed in these non-binding, advisory polls shall be transmitted by the principal to the Board. However, these preferences shall be advisory only and the Board shall maintain absolute discretion to appoint student members to local school councils, irrespective of the preferences expressed in any such poll.

(iii) For the 1995-96 school year only, appointments

shall be made from among those students who submitted statements of candidacy to the principal of the attendance center during the first 2 weeks of the school year. The principal shall communicate the results of any nonbinding, advisory poll to the Board. These results shall be advisory only, and the Board shall maintain absolute discretion to appoint student members to local school councils, irrespective of the preferences expressed in any such poll.

(n) The Board may promulgate such other rules and regulations for election procedures as may be deemed necessary to ensure fair elections.
(o) In the event that a vacancy occurs during a member's term, the Council shall appoint a person eligible to serve on the Council, to fill the unexpired term created by the vacancy, except that any teacher vacancy shall be filled by the Board after considering the preferences of the school staff as ascertained through a non-binding advisory poll of school staff.
(p) If less than the specified number of persons is elected within each candidate category, the newly elected local school council shall appoint eligible persons to serve as members of the Council for two-year terms.
(q) The Board shall promulgate rules regarding conflicts of interest and disclosure of economic interests which shall apply to local school council members and which shall require reports or statements to be filed by Council members at regular intervals with the Secretary of the Board. Failure to comply with such rules or intentionally falsifying such reports shall be grounds for disqualification from local school council membership. A vacancy on the Council for disqualification may be so declared by the Secretary of the Board. Rules regarding conflicts of interest and disclosure of economic interests promulgated by the Board shall apply to local school council members. No less than 45 days prior to the deadline, the general superintendent shall provide notice, by mail, to each local school council member of all requirements and forms for compliance with economic interest statements.
(r) (1) If a parent member of a local school council ceases to have any child enrolled in the attendance center governed by the Local School Council due to the graduation or voluntary transfer of a child or children from the attendance center, the parent's membership on the Local School Council and all voting rights are terminated immediately as of the date of the child's graduation or voluntary transfer. If the child of a parent member of a local school council dies during the member's term in office, the member may continue to serve on the local school council for the balance of his or her term. Further, a local school council member may be removed from the Council by a majority vote of the Council as provided in subsection (c) of Section 34-2.2 if the Council member has missed 3 consecutive regular meetings, not including committee meetings, or 5 regular meetings in a 12 month period, not including committee meetings. If a parent member of a local school council ceases to be eligible to serve on the Council for any other reason, he or she shall be removed by the Board subject to a hearing, convened pursuant to Board rule, prior to removal. A vote to remove a Council member by the local school council shall only be valid if the Council member has been notified personally or by certified mail, mailed to the person's last known address, of the Council's intent to vote on the Council member's removal at least 7 days prior to the vote. The Council member in question shall have the right to explain his or her actions and shall be eligible to vote on the question of his or her removal from the Council. The provisions of this subsection shall be contained within the petitions used to nominate Council candidates.
(2) A person may continue to serve as a community resident member of a local school council as long as he or she resides in the attendance area served by the school and is not employed by the Board nor is a parent of a student enrolled at the school. If a community resident member ceases to be eligible to serve on the Council, he or she shall be removed by the Board subject to a hearing, convened pursuant to Board rule, prior to removal.
(3) A person may continue to serve as a teacher member of a local school council as long as he or she is employed and assigned to perform a majority of his or her duties at the school, provided that if the teacher representative resigns from employment with the Board or voluntarily transfers to another school, the teacher's membership on the local school council and all voting rights are terminated immediately as of the date of the teacher's resignation or upon the date of the teacher's voluntary transfer to another school. If a teacher member of a local school council ceases to be eligible to serve on a local school council for any other reason, that member shall be removed by the Board subject to a hearing, convened pursuant to Board rule, prior to removal.
(s) As used in this Section only, "community resident" means a person, 17 years of age or older, residing within an attendance area served by a school, excluding any person who is a parent of a student enrolled in that school; provided that with respect to any multi-area school, community resident means any person, 17 years of age or older, residing within the voting district established for that school pursuant to Section 34-2.1c, excluding any person who is a parent of a student enrolled in that school. This definition does not apply to any provisions concerning school boards.
(Source: P.A. 99-597, eff. 1-1-17.)

(105 ILCS 5/34-2.1b) (from Ch. 122, par. 34-2.1b)
Sec. 34-2.1b. (Repealed).
(Source: Repealed by P.A. 89-15, eff. 5-30-95.)

(105 ILCS 5/34-2.1c) (from Ch. 122, par. 34-2.1c)
Sec. 34-2.1c. Multi-Area Schools - Establishment of Voting Districts.
(a) On or before September 1, 1991, the Board shall establish a voting district for each multi-area school. The Board shall take into account the following criteria in establishing such voting districts:
(i) in cases where the multi-area school was

previously a school with a local attendance area established by the Board, the boundaries of such local attendance area;

(ii) the location of physical characteristics in the

surrounding geographic area, including but not limited to, expressways, rapid transit and railroad rights-of-way, rivers and viaducts;

(iii) the location of established neighborhood and

community area boundaries and of boundaries established for other elected offices within the city and the State;

(iv) size of student population; and
(v) compactness and contiguity of voting districts.
Prior to establishing voting districts for multi-area schools, the Board shall hold at least one public hearing thereon. The Board shall establish procedures to ensure the maximum participation of all interested persons in such hearing or hearings.
(b) The Board shall publicize the location and description of these voting districts by posting notices at each multi-area school and in public places within each voting district, by distributing notices to students at the multi-area school and by placing notices both in daily newspapers of general circulation published in the city and in local and community newspapers published within each voting district. The Board shall utilize other means to ensure adequate dissemination of the description and location of the voting districts.
(c) The Board may adjust or alter the voting districts of any multi-area school once every tenth year. The Board shall utilize the same criteria and procedures described above in connection with any adjustment or alteration of any voting district.
(d) With respect to any school designated as a multi-area school subsequent to the establishment of voting districts, as described in subsection (a), or subsequent to the adjustment of these districts, as described in subsection (c), the Board shall establish a voting district for that school prior to the commencement of its operation as a multi-area school. The Board shall utilize the same criteria and procedures described in subsection (a) in connection with the establishment of such a voting district.
(Source: P.A. 87-454.)

(105 ILCS 5/34-2.2) (from Ch. 122, par. 34-2.2)
Sec. 34-2.2. Local school councils - Manner of operation.
(a) The annual organizational meeting of each local school council shall be held at the attendance center. At the annual organization meeting, which shall be held no sooner than July 1 and no later than July 14, a parent member of the local school council shall be selected by the members of such council as its chairperson, and a secretary shall be selected by the members of such council from among their number, each to serve a term of one year. Whenever a vacancy in the office of chairperson or secretary of a local school council shall occur, a new chairperson (who shall be a parent member) or secretary, as the case may be, shall be elected by the members of the local school council from among their number to serve as such chairperson or secretary for the unexpired term of office in which the vacancy occurs. At each annual organizational meeting, the time and place of any regular meetings of the local school council shall be fixed. Special meetings of the local school council may be called by the chairperson or by any 4 members by giving notice thereof in writing, specifying the time, place and purpose of the meeting. Public notice of meetings shall also be given in accordance with the Open Meetings Act.
(b) Members and officers of the local school council shall serve without compensation and without reimbursement of any expenses incurred in the performance of their duties, except that the board of education may by rule establish a procedure and thereunder provide for reimbursement of members and officers of local school councils for such of their reasonable and necessary expenses (excluding any lodging or meal expenses) incurred in the performance of their duties as the board may deem appropriate.
(c) A majority of the full membership of the local school council shall constitute a quorum, and whenever a vote is taken on any measure before the local school council, a quorum being present, the affirmative vote of a majority of the votes of the full membership then serving of the local school council shall determine the outcome thereof; provided that whenever the measure before the local school council is (i) the evaluation of the principal, or (ii) the renewal of his or her performance contract or the inclusion of any provision or modification of the contract, or (iii) the direct selection by the local school council of a new principal (including a new principal to fill a vacancy) to serve under a 4 year performance contract, or (iv) the determination of the names of candidates to be submitted to the general superintendent for the position of principal, the principal and student member of a high school council shall not be counted for purposes of determining whether a quorum is present to act on the measure and shall have no vote thereon; and provided further that 7 affirmative votes of the local school council shall be required for the direct selection by the local school council of a new principal to serve under a 4 year performance contract but not for the renewal of a principal's performance contract.
(d) Student members of high school councils shall not be eligible to vote on personnel matters, including but not limited to principal evaluations and contracts and the allocation of teaching and staff resources.
(e) The local school council of an attendance center which provides bilingual education shall be encouraged to provide translators at each council meeting to maximize participation of parents and the community.
(f) Each local school council of an attendance center which provides bilingual education shall create a Bilingual Advisory Committee or recognize an existing Bilingual Advisory Committee as a standing committee. The Chair and a majority of the members of the advisory committee shall be parents of students in the bilingual education program. The parents on the advisory committee shall be selected by parents of students in the bilingual education program, and the committee shall select a Chair. The advisory committee for each secondary attendance center shall include at least one full-time bilingual education student. The Bilingual Advisory Committee shall serve only in an advisory capacity to the local school council.
(g) Local school councils may utilize the services of an arbitration board to resolve intra-council disputes.
(Source: P.A. 91-622, eff. 8-19-99.)

(105 ILCS 5/34-2.3) (from Ch. 122, par. 34-2.3)
Sec. 34-2.3. Local school councils - Powers and duties. Each local school council shall have and exercise, consistent with the provisions of this Article and the powers and duties of the board of education, the following powers and duties:
1. (A) To annually evaluate the performance of the principal of the attendance center using a Board approved principal evaluation form, which shall include the evaluation of (i) student academic improvement, as defined by the school improvement plan, (ii) student absenteeism rates at the school, (iii) instructional leadership, (iv) the effective implementation of programs, policies, or strategies to improve student academic achievement, (v) school management, and (vi) any other factors deemed relevant by the local school council, including, without limitation, the principal's communication skills and ability to create and maintain a student-centered learning environment, to develop opportunities for professional development, and to encourage parental involvement and community partnerships to achieve school improvement;
(B) to determine in the manner provided by subsection (c) of Section 34-2.2 and subdivision 1.5 of this Section whether the performance contract of the principal shall be renewed; and
(C) to directly select, in the manner provided by subsection (c) of Section 34-2.2, a new principal (including a new principal to fill a vacancy) -- without submitting any list of candidates for that position to the general superintendent as provided in paragraph 2 of this Section -- to serve under a 4 year performance contract; provided that (i) the determination of whether the principal's performance contract is to be renewed, based upon the evaluation required by subdivision 1.5 of this Section, shall be made no later than 150 days prior to the expiration of the current performance-based contract of the principal, (ii) in cases where such performance contract is not renewed -- a direct selection of a new principal -- to serve under a 4 year performance contract shall be made by the local school council no later than 45 days prior to the expiration of the current performance contract of the principal, and (iii) a selection by the local school council of a new principal to fill a vacancy under a 4 year performance contract shall be made within 90 days after the date such vacancy occurs. A Council shall be required, if requested by the principal, to provide in writing the reasons for the council's not renewing the principal's contract.
1.5. The local school council's determination of whether to renew the principal's contract shall be based on an evaluation to assess the educational and administrative progress made at the school during the principal's current performance-based contract. The local school council shall base its evaluation on (i) student academic improvement, as defined by the school improvement plan, (ii) student absenteeism rates at the school, (iii) instructional leadership, (iv) the effective implementation of programs, policies, or strategies to improve student academic achievement, (v) school management, and (vi) any other factors deemed relevant by the local school council, including, without limitation, the principal's communication skills and ability to create and maintain a student-centered learning environment, to develop opportunities for professional development, and to encourage parental involvement and community partnerships to achieve school improvement. If a local school council fails to renew the performance contract of a principal rated by the general superintendent, or his or her designee, in the previous years' evaluations as meeting or exceeding expectations, the principal, within 15 days after the local school council's decision not to renew the contract, may request a review of the local school council's principal non-retention decision by a hearing officer appointed by the American Arbitration Association. A local school council member or members or the general superintendent may support the principal's request for review. During the period of the hearing officer's review of the local school council's decision on whether or not to retain the principal, the local school council shall maintain all authority to search for and contract with a person to serve as interim or acting principal, or as the principal of the attendance center under a 4-year performance contract, provided that any performance contract entered into by the local school council shall be voidable or modified in accordance with the decision of the hearing officer. The principal may request review only once while at that attendance center. If a local school council renews the contract of a principal who failed to obtain a rating of "meets" or "exceeds expectations" in the general superintendent's evaluation for the previous year, the general superintendent, within 15 days after the local school council's decision to renew the contract, may request a review of the local school council's principal retention decision by a hearing officer appointed by the American Arbitration Association. The general superintendent may request a review only once for that principal at that attendance center. All requests to review the retention or non-retention of a principal shall be submitted to the general superintendent, who shall, in turn, forward such requests, within 14 days of receipt, to the American Arbitration Association. The general superintendent shall send a contemporaneous copy of the request that was forwarded to the American Arbitration Association to the principal and to each local school council member and shall inform the local school council of its rights and responsibilities under the arbitration process, including the local school council's right to representation and the manner and process by which the Board shall pay the costs of the council's representation. If the local school council retains the principal and the general superintendent requests a review of the retention decision, the local school council and the general superintendent shall be considered parties to the arbitration, a hearing officer shall be chosen between those 2 parties pursuant to procedures promulgated by the State Board of Education, and the principal may retain counsel and participate in the arbitration. If the local school council does not retain the principal and the principal requests a review of the retention decision, the local school council and the principal shall be considered parties to the arbitration and a hearing officer shall be chosen between those 2 parties pursuant to procedures promulgated by the State Board of Education. The hearing shall begin (i) within 45 days after the initial request for review is submitted by the principal to the general superintendent or (ii) if the initial request for review is made by the general superintendent, within 45 days after that request is mailed to the American Arbitration Association. The hearing officer shall render a decision within 45 days after the hearing begins and within 90 days after the initial request for review. The Board shall contract with the American Arbitration Association for all of the hearing officer's reasonable and necessary costs. In addition, the Board shall pay any reasonable costs incurred by a local school council for representation before a hearing officer.
1.10. The hearing officer shall conduct a hearing, which shall include (i) a review of the principal's performance, evaluations, and other evidence of the principal's service at the school, (ii) reasons provided by the local school council for its decision, and (iii) documentation evidencing views of interested persons, including, without limitation, students, parents, local school council members, school faculty and staff, the principal, the general superintendent or his or her designee, and members of the community. The burden of proof in establishing that the local school council's decision was arbitrary and capricious shall be on the party requesting the arbitration, and this party shall sustain the burden by a preponderance of the evidence. The hearing officer shall set the local school council decision aside if that decision, in light of the record developed at the hearing, is arbitrary and capricious. The decision of the hearing officer may not be appealed to the Board or the State Board of Education. If the hearing officer decides that the principal shall be retained, the retention period shall not exceed 2 years.
2. In the event (i) the local school council does not renew the performance contract of the principal, or the principal fails to receive a satisfactory rating as provided in subsection (h) of Section 34-8.3, or the principal is removed for cause during the term of his or her performance contract in the manner provided by Section 34-85, or a vacancy in the position of principal otherwise occurs prior to the expiration of the term of a principal's performance contract, and (ii) the local school council fails to directly select a new principal to serve under a 4 year performance contract, the local school council in such event shall submit to the general superintendent a list of 3 candidates -- listed in the local school council's order of preference -- for the position of principal, one of which shall be selected by the general superintendent to serve as principal of the attendance center. If the general superintendent fails or refuses to select one of the candidates on the list to serve as principal within 30 days after being furnished with the candidate list, the general superintendent shall select and place a principal on an interim basis (i) for a period not to exceed one year or (ii) until the local school council selects a new principal with 7 affirmative votes as provided in subsection (c) of Section 34-2.2, whichever occurs first. If the local school council fails or refuses to select and appoint a new principal, as specified by subsection (c) of Section 34-2.2, the general superintendent may select and appoint a new principal on an interim basis for an additional year or until a new contract principal is selected by the local school council. There shall be no discrimination on the basis of race, sex, creed, color or disability unrelated to ability to perform in connection with the submission of candidates for, and the selection of a candidate to serve as principal of an attendance center. No person shall be directly selected, listed as a candidate for, or selected to serve as principal of an attendance center (i) if such person has been removed for cause from employment by the Board or (ii) if such person does not hold a valid administrative certificate issued or exchanged under Article 21 and endorsed as required by that Article for the position of principal. A principal whose performance contract is not renewed as provided under subsection (c) of Section 34-2.2 may nevertheless, if otherwise qualified and certified as herein provided and if he or she has received a satisfactory rating as provided in subsection (h) of Section 34-8.3, be included by a local school council as one of the 3 candidates listed in order of preference on any candidate list from which one person is to be selected to serve as principal of the attendance center under a new performance contract. The initial candidate list required to be submitted by a local school council to the general superintendent in cases where the local school council does not renew the performance contract of its principal and does not directly select a new principal to serve under a 4 year performance contract shall be submitted not later than 30 days prior to the expiration of the current performance contract. In cases where the local school council fails or refuses to submit the candidate list to the general superintendent no later than 30 days prior to the expiration of the incumbent principal's contract, the general superintendent may appoint a principal on an interim basis for a period not to exceed one year, during which time the local school council shall be able to select a new principal with 7 affirmative votes as provided in subsection (c) of Section 34-2.2. In cases where a principal is removed for cause or a vacancy otherwise occurs in the position of principal and the vacancy is not filled by direct selection by the local school council, the candidate list shall be submitted by the local school council to the general superintendent within 90 days after the date such removal or vacancy occurs. In cases where the local school council fails or refuses to submit the candidate list to the general superintendent within 90 days after the date of the vacancy, the general superintendent may appoint a principal on an interim basis for a period of one year, during which time the local school council shall be able to select a new principal with 7 affirmative votes as provided in subsection (c) of Section 34-2.2.
2.5. Whenever a vacancy in the office of a principal occurs for any reason, the vacancy shall be filled in the manner provided by this Section by the selection of a new principal to serve under a 4 year performance contract.
3. To establish additional criteria to be included as part of the performance contract of its principal, provided that such additional criteria shall not discriminate on the basis of race, sex, creed, color or disability unrelated to ability to perform, and shall not be inconsistent with the uniform 4 year performance contract for principals developed by the board as provided in Section 34-8.1 of the School Code or with other provisions of this Article governing the authority and responsibility of principals.
4. To approve the expenditure plan prepared by the principal with respect to all funds allocated and distributed to the attendance center by the Board. The expenditure plan shall be administered by the principal. Notwithstanding any other provision of this Act or any other law, any expenditure plan approved and administered under this Section 34-2.3 shall be consistent with and subject to the terms of any contract for services with a third party entered into by the Chicago School Reform Board of Trustees or the board under this Act.
Via a supermajority vote of 7 members of the local school council or 8 members of a high school local school council, the Council may transfer allocations pursuant to Section 34-2.3 within funds; provided that such a transfer is consistent with applicable law and collective bargaining agreements.
Beginning in fiscal year 1991 and in each fiscal year thereafter, the Board may reserve up to 1% of its total fiscal year budget for distribution on a prioritized basis to schools throughout the school system in order to assure adequate programs to meet the needs of special student populations as determined by the Board. This distribution shall take into account the needs catalogued in the Systemwide Plan and the various local school improvement plans of the local school councils. Information about these centrally funded programs shall be distributed to the local school councils so that their subsequent planning and programming will account for these provisions.
Beginning in fiscal year 1991 and in each fiscal year thereafter, from other amounts available in the applicable fiscal year budget, the board shall allocate a lump sum amount to each local school based upon such formula as the board shall determine taking into account the special needs of the student body. The local school principal shall develop an expenditure plan in consultation with the local school council, the professional personnel leadership committee and with all other school personnel, which reflects the priorities and activities as described in the school's local school improvement plan and is consistent with applicable law and collective bargaining agreements and with board policies and standards; however, the local school council shall have the right to request waivers of board policy from the board of education and waivers of employee collective bargaining agreements pursuant to Section 34-8.1a.
The expenditure plan developed by the principal with respect to amounts available from the fund for prioritized special needs programs and the allocated lump sum amount must be approved by the local school council.
The lump sum allocation shall take into account the following principles:
a. Teachers: Each school shall be allocated funds

equal to the amount appropriated in the previous school year for compensation for teachers (regular grades kindergarten through 12th grade) plus whatever increases in compensation have been negotiated contractually or through longevity as provided in the negotiated agreement. Adjustments shall be made due to layoff or reduction in force, lack of funds or work, change in subject requirements, enrollment changes, or contracts with third parties for the performance of services or to rectify any inconsistencies with system-wide allocation formulas or for other legitimate reasons.

b. Other personnel: Funds for other teacher

certificated and uncertificated personnel paid through non-categorical funds shall be provided according to system-wide formulas based on student enrollment and the special needs of the school as determined by the Board.

c. Non-compensation items: Appropriations for all

non-compensation items shall be based on system-wide formulas based on student enrollment and on the special needs of the school or factors related to the physical plant, including but not limited to textbooks, electronic textbooks and the technological equipment necessary to gain access to and use electronic textbooks, supplies, electricity, equipment, and routine maintenance.

d. Funds for categorical programs: Schools shall

receive personnel and funds based on, and shall use such personnel and funds in accordance with State and Federal requirements applicable to each categorical program provided to meet the special needs of the student body (including but not limited to, Federal Chapter I, Bilingual, and Special Education).

d.1. Funds for State Title I: Each school shall

receive funds based on State and Board requirements applicable to each State Title I pupil provided to meet the special needs of the student body. Each school shall receive the proportion of funds as provided in Section 18-8 or 18-8.15 to which they are entitled. These funds shall be spent only with the budgetary approval of the Local School Council as provided in Section 34-2.3.

e. The Local School Council shall have the right to

request the principal to close positions and open new ones consistent with the provisions of the local school improvement plan provided that these decisions are consistent with applicable law and collective bargaining agreements. If a position is closed, pursuant to this paragraph, the local school shall have for its use the system-wide average compensation for the closed position.

f. Operating within existing laws and collective

bargaining agreements, the local school council shall have the right to direct the principal to shift expenditures within funds.

g. (Blank).
Any funds unexpended at the end of the fiscal year shall be available to the board of education for use as part of its budget for the following fiscal year.
5. To make recommendations to the principal concerning textbook selection and concerning curriculum developed pursuant to the school improvement plan which is consistent with systemwide curriculum objectives in accordance with Sections 34-8 and 34-18 of the School Code and in conformity with the collective bargaining agreement.
6. To advise the principal concerning the attendance and disciplinary policies for the attendance center, subject to the provisions of this Article and Article 26, and consistent with the uniform system of discipline established by the board pursuant to Section 34-19.
7. To approve a school improvement plan developed as provided in Section 34-2.4. The process and schedule for plan development shall be publicized to the entire school community, and the community shall be afforded the opportunity to make recommendations concerning the plan. At least twice a year the principal and local school council shall report publicly on progress and problems with respect to plan implementation.
8. To evaluate the allocation of teaching resources and other certificated and uncertificated staff to the attendance center to determine whether such allocation is consistent with and in furtherance of instructional objectives and school programs reflective of the school improvement plan adopted for the attendance center; and to make recommendations to the board, the general superintendent and the principal concerning any reallocation of teaching resources or other staff whenever the council determines that any such reallocation is appropriate because the qualifications of any existing staff at the attendance center do not adequately match or support instructional objectives or school programs which reflect the school improvement plan.
9. To make recommendations to the principal and the general superintendent concerning their respective appointments, after August 31, 1989, and in the manner provided by Section 34-8 and Section 34-8.1, of persons to fill any vacant, additional or newly created positions for teachers at the attendance center or at attendance centers which include the attendance center served by the local school council.
10. To request of the Board the manner in which training and assistance shall be provided to the local school council. Pursuant to Board guidelines a local school council is authorized to direct the Board of Education to contract with personnel or not-for-profit organizations not associated with the school district to train or assist council members. If training or assistance is provided by contract with personnel or organizations not associated with the school district, the period of training or assistance shall not exceed 30 hours during a given school year; person shall not be employed on a continuous basis longer than said period and shall not have been employed by the Chicago Board of Education within the preceding six months. Council members shall receive training in at least the following areas:
1. school budgets;
2. educational theory pertinent to the attendance

center's particular needs, including the development of the school improvement plan and the principal's performance contract; and

3. personnel selection.
Council members shall, to the greatest extent possible, complete such training within 90 days of election.
11. In accordance with systemwide guidelines contained in the System-Wide Educational Reform Goals and Objectives Plan, criteria for evaluation of performance shall be established for local school councils and local school council members. If a local school council persists in noncompliance with systemwide requirements, the Board may impose sanctions and take necessary corrective action, consistent with Section 34-8.3.
12. Each local school council shall comply with the Open Meetings Act and the Freedom of Information Act. Each local school council shall issue and transmit to its school community a detailed annual report accounting for its activities programmatically and financially. Each local school council shall convene at least 2 well-publicized meetings annually with its entire school community. These meetings shall include presentation of the proposed local school improvement plan, of the proposed school expenditure plan, and the annual report, and shall provide an opportunity for public comment.
13. Each local school council is encouraged to involve additional non-voting members of the school community in facilitating the council's exercise of its responsibilities.
14. The local school council may adopt a school uniform or dress code policy that governs the attendance center and that is necessary to maintain the orderly process of a school function or prevent endangerment of student health or safety, consistent with the policies and rules of the Board of Education. A school uniform or dress code policy adopted by a local school council: (i) shall not be applied in such manner as to discipline or deny attendance to a transfer student or any other student for noncompliance with that policy during such period of time as is reasonably necessary to enable the student to acquire a school uniform or otherwise comply with the dress code policy that is in effect at the attendance center into which the student's enrollment is transferred; and (ii) shall include criteria and procedures under which the local school council will accommodate the needs of or otherwise provide appropriate resources to assist a student from an indigent family in complying with an applicable school uniform or dress code policy. A student whose parents or legal guardians object on religious grounds to the student's compliance with an applicable school uniform or dress code policy shall not be required to comply with that policy if the student's parents or legal guardians present to the local school council a signed statement of objection detailing the grounds for the objection.
15. All decisions made and actions taken by the local school council in the exercise of its powers and duties shall comply with State and federal laws, all applicable collective bargaining agreements, court orders and rules properly promulgated by the Board.
15a. To grant, in accordance with board rules and policies, the use of assembly halls and classrooms when not otherwise needed, including lighting, heat, and attendants, for public lectures, concerts, and other educational and social activities.
15b. To approve, in accordance with board rules and policies, receipts and expenditures for all internal accounts of the attendance center, and to approve all fund-raising activities by nonschool organizations that use the school building.
16. (Blank).
17. Names and addresses of local school council members shall be a matter of public record.
(Source: P.A. 100-465, eff. 8-31-17.)

(105 ILCS 5/34-2.3a) (from Ch. 122, par. 34-2.3a)
Sec. 34-2.3a. Recommendations of the Principal. The principal of each attendance center shall be encouraged to make recommendations to the appropriate local school council concerning all educational aspects of the attendance center.
(Source: P.A. 85-1418; 86-1477.)

(105 ILCS 5/34-2.3b)
Sec. 34-2.3b. Local School Council Training. The board shall collaborate with universities and other interested entities and individuals to offer training to local school council members on topics relevant to school operations and their responsibilities as local school council members, including but not limited to legal requirements, role differentiation, responsibilities, and authorities, and improving student achievement. Training of local school council members shall be provided at the direction of the board in consultation with the Council of Chicago-area Deans of Education. Incoming local school council members shall be required to complete a 3-day training program provided under this Section within 6 months of taking office. The board shall monitor the compliance of incoming local school council members with the 3-day training program requirement established by this Section. The board shall declare vacant the office of a local school council member who fails to complete the 3-day training program provided under this Section within the 6 month period allowed. Any such vacancy shall be filled as provided in subsection (o) of Section 34-2.1 by appointment of another person qualified to hold the office. In addition to requiring local school council members to complete the 3-day training program under this Section, the board may encourage local school council members to complete additional training during their term of office and shall provide recognition for individuals completing that additional training. The board is authorized to collaborate with universities, non-profits, and other interested organizations and individuals to offer additional training to local school council members on a regular basis during their term in office. The board shall not be required to bear the cost of the required 3-day training program or any additional training provided to local school council members under this Section.
The board shall also offer training to aid local school councils in developing principal evaluation procedures and criteria. The board shall send out requests for proposals concerning this training and is authorized to contract with universities, non-profits, and other interested organizations and individuals to provide this training. The board is authorized to use funds from private organizations, non-profits, or any other outside source as well as its own funds for this purpose.
(Source: P.A. 90-100, eff. 7-11-97; 91-622, eff. 8-19-99.)

(105 ILCS 5/34-2.4) (from Ch. 122, par. 34-2.4)
Sec. 34-2.4. School improvement plan. A 3-year local school improvement plan shall be developed and implemented at each attendance center. This plan shall reflect the overriding purpose of the attendance center to improve educational quality. The local school principal shall develop a school improvement plan in consultation with the local school council, all categories of school staff, parents and community residents. Once the plan is developed, reviewed by the professional personnel leadership committee, and approved by the local school council, the principal shall be responsible for directing implementation of the plan, and the local school council shall monitor its implementation. After the termination of the initial 3-year plan, a new 3-year plan shall be developed and modified as appropriate on an annual basis.
The school improvement plan shall be designed to achieve priority goals including but not limited to:
(a) assuring that students show significant progress

toward meeting and exceeding State performance standards in State mandated learning areas, including the mastery of higher order thinking skills in these areas;

(b) assuring that students attend school regularly

and graduate from school at such rates that the district average equals or surpasses national norms;

(c) assuring that students are adequately prepared

for and aided in making a successful transition to further education and life experience;

(d) assuring that students are adequately prepared

for and aided in making a successful transition to employment; and

(e) assuring that students are, to the maximum extent

possible, provided with a common learning experience that is of high academic quality and that reflects high expectations for all students' capacities to learn.

With respect to these priority goals, the school improvement plan shall include but not be limited to the following:
(a) an analysis of data collected in the attendance

center and community indicating the specific strengths and weaknesses of the attendance center in light of the goals specified above, including data and analysis specified by the State Board of Education pertaining to specific measurable outcomes for student performance, the attendance centers, and their instructional programs;

(b) a description of specific annual objectives the

attendance center will pursue in achieving the goals specified above;

(c) a description of the specific activities the

attendance center will undertake to achieve its objectives;

(d) an analysis of the attendance center's staffing

pattern and material resources, and an explanation of how the attendance center's planned staffing pattern, the deployment of staff, and the use of material resources furthers the objectives of the plan;

(e) a description of the key assumptions and

directions of the school's curriculum and the academic and non-academic programs of the attendance center, and an explanation of how this curriculum and these programs further the goals and objectives of the plan;

(f) a description of the steps that will be taken to

enhance educational opportunities for all students, regardless of gender, including English learners, students with disabilities, low-income students, and minority students;

(g) a description of any steps which may be taken by

the attendance center to educate parents as to how they can assist children at home in preparing their children to learn effectively;

(h) a description of the steps the attendance center

will take to coordinate its efforts with, and to gain the participation and support of, community residents, business organizations, and other local institutions and individuals;

(i) a description of any staff development program

for all school staff and volunteers tied to the priority goals, objectives, and activities specified in the plan;

(j) a description of the steps the local school

council will undertake to monitor implementation of the plan on an ongoing basis;

(k) a description of the steps the attendance center

will take to ensure that teachers have working conditions that provide a professional environment conducive to fulfilling their responsibilities;

(l) a description of the steps the attendance center

will take to ensure teachers the time and opportunity to incorporate new ideas and techniques, both in subject matter and teaching skills, into their own work;

(m) a description of the steps the attendance center

will take to encourage pride and positive identification with the attendance center through various athletic activities; and

(n) a description of the student need for and

provision of services to special populations, beyond the standard school programs provided for students in grades K through 12 and those enumerated in the categorical programs cited in item d of part 4 of Section 34-2.3, including financial costs of providing same and a timeline for implementing the necessary services, including but not limited, when applicable, to ensuring the provisions of educational services to all eligible children aged 4 years for the 1990-91 school year and thereafter, reducing class size to State averages in grades K-3 for the 1991-92 school year and thereafter and in all grades for the 1993-94 school year and thereafter, and providing sufficient staff and facility resources for students not served in the regular classroom setting.

Based on the analysis of data collected indicating specific strengths and weaknesses of the attendance center, the school improvement plan may place greater emphasis from year to year on particular priority goals, objectives, and activities.
(Source: P.A. 99-30, eff. 7-10-15; 99-143, eff. 7-27-15; 99-642, eff. 7-28-16.)

(105 ILCS 5/34-2.4a) (from Ch. 122, par. 34-2.4a)
Sec. 34-2.4a. Professional personnel leadership committee.
(a) At each attendance center operated pursuant to this Article, a professional personnel leadership committee consisting of (i) up to 7 members elected each school year who are certified classroom teachers or other certificated personnel, who are employed at the attendance center, and who desire to be members of the committee and (ii) the 2 teacher members of the local school council. The teacher members of the local school council shall serve as co-chairs of the committee, or one teacher member of the local school council chosen by the committee shall serve as chair of the committee. The size of the committee shall be determined by the certified classroom teachers and other certificated personnel at the attendance center, including the principal.
(b) The purpose of the committee is to develop and formally present recommendations to the principal and the local school council on all matters of educational program, including but not limited to curriculum, school improvement plan development and implementation, and school budgeting.
(c) For the elected committee members, the principal shall convene a publicized meeting of all certified classroom teachers and other certificated personnel, at which meeting those certified classroom teachers and other certificated personnel present, excluding the principal, shall elect members to serve on the committee. A staff member eligible to vote may vote for the same number of candidates in the election as the number of members to be elected, but votes shall not be cumulated. Ties shall be determined by lot. Vacancies shall be filled in like manner.
(d) All committee meetings shall be held before or after school with no loss of instructional time. Committee members shall receive no compensation for their activities as committee members.
(e) In furtherance of its purpose, the committee shall have the authority to gather information from school staff through interviews, on noninstructional time, without the prior approval of the principal, the local school council, the board, the board's chief executive officer, or the chief executive officer's administrative staff.
The committee shall meet once a month with the principal to make recommendations to the principal regarding the specific methods and contents of the school's curriculum and to make other educational improvement recommendations approved by the committee. A report from the committee regarding these matters may be an agenda item at each regular meeting of the local school council.
The principal shall provide the committee with the opportunity to review and make recommendations regarding the school improvement plan and school budget. The teacher members of the local school council may bring motions concerning the recommendations approved by the committee, which motions shall formally be considered at meetings of the local school council.
(Source: P.A. 93-48, eff. 7-1-03.)

(105 ILCS 5/34-2.4b) (from Ch. 122, par. 34-2.4b)
Sec. 34-2.4b. Limitation upon applicability. The provisions of Sections 34-2.1, 34-2.2, 34-2.3, 34-2.3a, 34-2.4 and 34-8.3, and those provisions of paragraph 1 of Section 34-18 and paragraph (c) of Section 34A-201a relating to the allocation or application -- by formula or otherwise -- of lump sum amounts and other funds to attendance centers, shall not apply to attendance centers that have applied for and been designated as a "Small School" by the Board, the Cook County Juvenile Detention Center and Cook County Jail schools, nor to the district's alternative schools for pregnant girls, nor to alternative schools established under Article 13A, nor to a contract school, nor to the Michael R. Durso School, the Jackson Adult Center, the Hillard Adult Center, the Alternative Transitional School, or any other attendance center designated by the Board as an alternative school, provided that the designation is not applied to an attendance center that has in place a legally constituted local school council, except for contract turnaround schools. The board of education shall have and exercise with respect to those schools and with respect to the conduct, operation, affairs and budgets of those schools, and with respect to the principals, teachers and other school staff there employed, the same powers which are exercisable by local school councils with respect to the other attendance centers, principals, teachers and school staff within the district, together with all powers and duties generally exercisable by the board of education with respect to all attendance centers within the district. The board of education shall develop appropriate alternative methods for involving parents, community members and school staff to the maximum extent possible in all of the activities of those schools, and may delegate to the parents, community members and school staff so involved the same powers which are exercisable by local school councils with respect to other attendance centers.
(Source: P.A. 96-105, eff. 7-30-09.)

(105 ILCS 5/34-2.4c)
Sec. 34-2.4c. Whistle Blower Protection.
(a) In any case involving the disclosure of information by an employee of the board of education or a local school council member, which the employee or member reasonably believes evidences (1) a violation of any law, rule, regulation, or policy, or (2) waste, fraud, mismanagement, abuse of authority, or a danger to the health or safety of students or the public, the identity of the employee or members may not be disclosed without the written consent of the employee or member during any investigation of the information or related matters.
(b) No disciplinary action may be taken against any employee or local school council member for the disclosure of information by that employee or local school council member that evidences (1) a violation of any law, rule, regulation, or policy, or (2) waste, fraud, mismanagement, abuse of authority, or a danger to the health or safety of a student or the public. For the purposes of this Section, disciplinary action means any retaliatory action taken against an employee or local school council member by the board of education, employees of the board of education, local school councils, or exclusive bargaining representatives of employees, including, but not limited to, reprimand, suspension, discharge, demotion, involuntary transfer, harassment, or denial of promotion or voluntary transfer.
(c) A violation of this Section shall be a Class A misdemeanor.
(Source: P.A. 89-15, eff. 5-30-95.)

(105 ILCS 5/34-2.5) (from Ch. 122, par. 34-2.5)
Sec. 34-2.5. (Repealed).
(Source: Repealed by P.A. 89-15, eff. 5-30-95.)

(105 ILCS 5/34-3) (from Ch. 122, par. 34-3)
Sec. 34-3. Chicago School Reform Board of Trustees; new Chicago Board of Education; members; term; vacancies.
(a) Within 30 days after the effective date of this amendatory Act of 1995, the terms of all members of the Chicago Board of Education holding office on that date are abolished and the Mayor shall appoint, without the consent or approval of the City Council, a 5 member Chicago School Reform Board of Trustees which shall take office upon the appointment of the fifth member. The Chicago School Reform Board of Trustees and its members shall serve until, and the terms of all members of the Chicago School Reform Board of Trustees shall expire on, June 30, 1999 or upon the appointment of a new Chicago Board of Education as provided in subsection (b), whichever is later. Any vacancy in the membership of the Trustees shall be filled through appointment by the Mayor, without the consent or approval of the City Council, for the unexpired term. One of the members appointed by the Mayor to the Trustees shall be designated by the Mayor to serve as President of the Trustees. The Mayor shall appoint a full-time, compensated chief executive officer, and his or her compensation as such chief executive officer shall be determined by the Mayor. The Mayor, at his or her discretion, may appoint the President to serve simultaneously as the chief executive officer.
(b) Within 30 days before the expiration of the terms of the members of the Chicago Reform Board of Trustees as provided in subsection (a), a new Chicago Board of Education consisting of 7 members shall be appointed by the Mayor to take office on the later of July 1, 1999 or the appointment of the seventh member. Three of the members initially so appointed under this subsection shall serve for terms ending June 30, 2002, 4 of the members initially so appointed under this subsection shall serve for terms ending June 30, 2003, and each member initially so appointed shall continue to hold office until his or her successor is appointed and qualified. Thereafter at the expiration of the term of any member a successor shall be appointed by the Mayor and shall hold office for a term of 4 years, from July 1 of the year in which the term commences and until a successor is appointed and qualified. Any vacancy in the membership of the Chicago Board of Education shall be filled through appointment by the Mayor for the unexpired term. No appointment to membership on the Chicago Board of Education that is made by the Mayor under this subsection shall require the approval of the City Council, whether the appointment is made for a full term or to fill a vacancy for an unexpired term on the Board. The board shall elect annually from its number a president and vice-president, in such manner and at such time as the board determines by its rules. The officers so elected shall each perform the duties imposed upon their respective office by the rules of the board, provided that (i) the president shall preside at meetings of the board and vote as any other member but have no power of veto, and (ii) the vice president shall perform the duties of the president if that office is vacant or the president is absent or unable to act. The secretary of the Board shall be selected by the Board and shall be an employee of the Board rather than a member of the Board, notwithstanding subsection (d) of Section 34-3.3. The duties of the secretary shall be imposed by the rules of the Board.
(c) The board may appoint a student to the board to serve in an advisory capacity. The student member shall serve for a term as determined by the board. The board may not grant the student member any voting privileges, but shall consider the student member as an advisor. The student member may not participate in or attend any executive session of the board.
(Source: P.A. 94-231, eff. 7-14-05.)

(105 ILCS 5/34-3.1) (from Ch. 122, par. 34-3.1)
Sec. 34-3.1. (Repealed).
(Source: Repealed by P.A. 89-15, eff. 5-30-95.)

(105 ILCS 5/34-3.2) (from Ch. 122, par. 34-3.2)
Sec. 34-3.2. Board training. After January 1, 1990 all board members shall participate in training provided by board employees or not-for-profit organizations, including without limitation the following:
1. budget and revenue review;
2. education theory and governance;
3. governmental relations;
4. school-based management; and
5. State and federal education law and regulations.
(Source: P.A. 85-1418; 86-1477.)

(105 ILCS 5/34-3.3)
Sec. 34-3.3. Chicago School Reform Board of Trustees; powers and duties; chief operating, fiscal, educational, and purchasing officers. The General Assembly finds that an education crisis exists in the Chicago Public Schools and that a 5-member Chicago School Reform Board of Trustees shall be established for a 4 year period to bring educational and financial stability to the system. The Trustees and their chief executive officer are empowered and directed to: (i) increase the quality of educational services in the Chicago Public Schools; (ii) reduce the cost of non-educational services and implement cost-saving measures including the privatization of services where deemed appropriate; (iii) develop a long-term financial plan that to the maximum extent possible reflects a balanced budget for each year; (iv) streamline and strengthen the management of the system, including a responsible school-based budgeting process, in order to refocus resources on student achievement; (v) ensure ongoing academic improvement in schools through the establishment of an Academic Accountability Council and a strong school improvement and recognition process; (vi) enact policies and procedures that ensure the system runs in an ethical as well as efficient manner; (vii) establish within 60 days after the effective date of this amendatory Act of 1995, develop, and implement a process for the selection of a local school council advisory board for the Trustees in which those individuals active on Local School Councils serve an advisory role to the Trustees; (viii) establish any organizational structures, including regional offices, that it deems necessary to ensure the efficient and effective operation of the system; and (ix) provide for such other local school council advisory bodies as the Trustees deem appropriate to function in an advisory capacity to any other organizations or offices established by the Trustees under clause (viii) of this Section.
(a) Unless otherwise provided in this Article, the Trustees shall have all powers and duties exercised and performed by the Chicago Board of Education at the time the terms of its members are abolished as provided in subsection (a) of Section 34-3.
(b) The Mayor shall appoint a chief executive officer who shall be a person of recognized administrative ability and management experience, who shall be responsible for the management of the system, and who shall have all other powers and duties of the general superintendent as set forth in this Article 34. The chief executive officer shall make recommendations to the Trustees with respect to contracts, policies, and procedures.
(c) The chief executive officer shall appoint, with the approval of the Trustees, a chief operating officer, a chief fiscal officer, a chief educational officer, and a chief purchasing officer to serve until June 30, 1999. These officers shall be assigned duties and responsibilities by the chief executive officer. The chief operating officer, the chief fiscal officer, the chief educational officer, and the chief purchasing officer may be granted authority to hire a specific number of employees to assist in meeting immediate responsibilities. The chief executive officer may remove any officer, subject to the approval of the Trustees. Conditions of employment for such personnel shall not be subject to the provisions of Section 34-85.
(d) Upon the expiration on June 30, 1999 of the terms of office of the chief executive, operating, fiscal, educational, and purchasing officers appointed under this Section and the appointment of a new Chicago Board of Education under subsection (b) of Section 34-3, the board may retain, reorganize, or abolish any or all of those offices and appoint qualified successors to fill any of those offices that it does not abolish.
(e) The Trustees shall report to the State Superintendent of Education with respect to its performance, the nature of the reforms which it has instituted, the effect those reforms have had in the operation of the central administrative office and in the performance of pupils, staff, and members of the local school councils at the several attendance centers within the district, and such other matters as the Trustees deem necessary to help assure continuing improvement in the public school system of the district. The reports shall be public documents and shall be made annually, beginning with the school year that commences in 1995 and concluding in the school year beginning in 1999.
(Source: P.A. 89-15, eff. 5-30-95.)

(105 ILCS 5/34-3.4)
Sec. 34-3.4. (Repealed).
(Source: P.A. 91-622, eff. 8-19-99. Repealed internally, eff. 6-30-04.)

(105 ILCS 5/34-3.5)
Sec. 34-3.5. Partnership agreement on advancing student achievement; No Child Left Behind Act of 2001.
(a) The General Assembly finds that the Chicago Teachers Union, the Chicago Board of Education, and the district's chief executive officer have a common responsibility beyond their statutory collective bargaining relationship to institute purposeful education reforms in the Chicago Public Schools that maximize the number of students in the Chicago Public Schools who reach or exceed proficiency with regard to State academic standards and assessments. The General Assembly further finds that education reform in the Chicago Public Schools must be premised on a commitment by all stakeholders to redefine relationships, develop, implement, and evaluate programs, seek new and additional resources, improve the value of educational programs to students, accelerate the quality of teacher training, improve instructional excellence, and develop and implement strategies to comply with the federal No Child Left Behind Act of 2001 (Public Law 107-110).
The Chicago Board of Education and the district's chief executive officer shall enter into a partnership agreement with the Chicago Teachers Union to allow the parties to work together to advance the Chicago Public Schools to the next level of education reform. This agreement must be entered into and take effect within 90 days after the effective date of this amendatory Act of the 93rd General Assembly. As part of this agreement, the Chicago Teachers Union, the Chicago Board of Education, and the district's chief executive officer shall jointly file a report with the General Assembly at the end of each school year with respect to the nature of the reforms that the parties have instituted, the effect of these reforms on student achievement, and any other matters that the parties deem relevant to evaluating the effectiveness of the agreement.
(b) Decisions concerning matters of inherent managerial policy necessary to comply with the federal No Child Left Behind Act of 2001 (Public Law 107-110), including such areas of discretion or policy as the functions of the employer, the standards and delivery of educational services and programs, the district's overall budget, the district's organizational structure, student assignment, school choice, and the selection of new employees and direction of employees, and the impact of these decisions on individual employees or the bargaining unit shall be permissive subjects of bargaining between the educational employer and the exclusive bargaining representative and are within the sole discretion of the educational employer to decide to bargain. This subsection (b) is exclusive of the parties' obligations and responsibilities under Section 4.5 of the Illinois Educational Labor Relations Act (provided that any dispute or impasse that may arise under this subsection (b) shall be resolved exclusively as set forth in subsection (b) of Section 12 of the Illinois Educational Labor Relations Act in lieu of a strike under Section 13 of the Illinois Educational Labor Relations Act).
(Source: P.A. 93-3, eff. 4-16-03.)

(105 ILCS 5/34-4) (from Ch. 122, par. 34-4)
Sec. 34-4. Eligibility. To be eligible for appointment to the board, a person shall be a citizen of the United States, shall be a registered voter as provided in the Election Code, shall have been a resident of the city for at least 3 years immediately preceding his or her appointment, and shall not be a child sex offender as defined in Section 11-9.3 of the Criminal Code of 2012. Permanent removal from the city by any member of the board during his term of office constitutes a resignation therefrom and creates a vacancy in the board. Except for the President of the Chicago School Reform Board of Trustees who may be paid compensation for his or her services as chief executive officer as determined by the Mayor as provided in subsection (a) of Section 34-3, board members shall serve without any compensation; provided, that board members shall be reimbursed for expenses incurred while in the performance of their duties upon submission of proper receipts or upon submission of a signed voucher in the case of an expense allowance evidencing the amount of such reimbursement or allowance to the president of the board for verification and approval. The board of education may continue to provide health care insurance coverage, employer pension contributions, employee pension contributions, and life insurance premium payments for an employee required to resign from an administrative, teaching, or career service position in order to qualify as a member of the board of education. They shall not hold other public office under the Federal, State or any local government other than that of Director of the Regional Transportation Authority, member of the economic development commission of a city having a population exceeding 500,000, notary public or member of the National Guard, and by accepting any such office while members of the board, or by not resigning any such office held at the time of being appointed to the board within 30 days after such appointment, shall be deemed to have vacated their membership in the board.
(Source: P.A. 97-1150, eff. 1-25-13.)

(105 ILCS 5/34-4.5)
Sec. 34-4.5. Chronic truants.
(a) Office of Chronic Truant Adjudication. The board shall establish and implement an Office of Chronic Truant Adjudication, which shall be responsible for administratively adjudicating cases of chronic truancy and imposing appropriate sanctions. The board shall appoint or employ hearing officers to perform the adjudicatory functions of that Office. Principals and other appropriate personnel may refer pupils suspected of being chronic truants, as defined in Section 26-2a of this Code, to the Office of Chronic Truant Adjudication.
(b) Notices. Before any hearing may be held under subsection (c), the principal of the school attended by the pupil or the principal's designee shall notify the pupil's parent or guardian by personal visit, letter, or telephone of each unexcused absence of the pupil. After giving the parent or guardian notice of the tenth unexcused absence of the pupil, the principal or the principal's designee shall send the pupil's parent or guardian a letter, by certified mail, return receipt requested, notifying the parent or guardian that he or she is subjecting himself or herself to a hearing procedure as provided under subsection (c) and clearly describing any and all possible penalties that may be imposed as provided for in subsections (d) and (e) of this Section.
(c) Hearing. Once a pupil has been referred to the Office of Chronic Truant Adjudication, a hearing shall be scheduled before an appointed hearing officer, and the pupil and the pupil's parents or guardian shall be notified by certified mail, return receipt requested stating the time, place, and purpose of the hearing. The hearing officer shall hold a hearing and render a written decision within 14 days determining whether the pupil is a chronic truant as defined in Section 26-2a of this Code and whether the parent or guardian took reasonable steps to assure the pupil's attendance at school. The hearing shall be private unless a public hearing is requested by the pupil's parent or guardian, and the pupil may be present at the hearing with a representative in addition to the pupil's parent or guardian. The board shall present evidence of the pupil's truancy, and the pupil and the parent or guardian or representative of the pupil may cross examine witnesses, present witnesses and evidence, and present defenses to the charges. All testimony at the hearing shall be taken under oath administered by the hearing officer. The decision of the hearing officer shall constitute an "administrative decision" for purposes of judicial review under the Administrative Review Law.
(d) Penalties. The hearing officer may require the pupil or the pupil's parent or guardian or both the pupil and the pupil's parent or guardian to do any or all of the following: perform reasonable school or community services for a period not to exceed 30 days; complete a parenting education program; obtain counseling or other supportive services; and comply with an individualized educational plan or service plan as provided by appropriate school officials. If the parent or guardian of the chronic truant shows that he or she took reasonable steps to insure attendance of the pupil at school, he or she shall not be required to perform services.
(e) Non-compliance with sanctions. If a pupil determined by a hearing officer to be a chronic truant or the parent or guardian of the pupil fails to comply with the sanctions ordered by the hearing officer under subsection (c) of this Section, the Office of Chronic Truant Adjudication may refer the matter to the State's Attorney for prosecution under Section 3-33.5 of the Juvenile Court Act of 1987.
(f) Limitation on applicability. Nothing in this Section shall be construed to apply to a parent or guardian of a pupil not required to attend a public school pursuant to Section 26-1.
(Source: P.A. 94-1011, eff. 7-7-06.)

(105 ILCS 5/34-5) (from Ch. 122, par. 34-5)
Sec. 34-5. (Repealed).
(Source: Repealed by P.A. 89-15, eff. 5-30-95.)

(105 ILCS 5/34-6) (from Ch. 122, par. 34-6)
Sec. 34-6. Superintendent of schools. After June 30, 1999, the board may, by a vote of a majority of its full membership, appoint a general superintendent of schools to serve pursuant to a performance-based contract for a term ending on June 30th of the third calendar year after his or her appointment. He shall be the chief administrative officer of the board and shall have charge and control, subject to the approval of the board and to other provisions of this Article, of all departments and the employees therein of public schools, except the law department. He shall negotiate contracts with all labor organizations which are exclusive representatives of educational employees employed under the Illinois Educational Labor Relations Act. All contracts shall be subject to approval of the Board of Education. The board may conduct a national search for a general superintendent. An incumbent general superintendent may not be precluded from being included in such national search. Persons appointed pursuant to this Section shall be exempt from the provisions and requirements of Sections 21-1a, 21-7.1, and 21B-15 of this Code.
(Source: P.A. 97-607, eff. 8-26-11.)

(105 ILCS 5/34-6.1) (from Ch. 122, par. 34-6.1)
Sec. 34-6.1. The president or general superintendent shall report any requests made of the district under provisions of The Freedom of Information Act and shall report the status of the district's response.
(Source: P.A. 85-942.)

(105 ILCS 5/34-7) (from Ch. 122, par. 34-7)
Sec. 34-7. Establishment of departments.
The board of education shall establish such general departments as it may deem necessary or appropriate and determine the duties and functions of each. The heads of such departments shall be appointed by the general superintendent of schools subject to the approval of a majority of the full membership of the board. Nothing contained in this Section shall apply to the law department.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/34-8) (from Ch. 122, par. 34-8)
Sec. 34-8. Powers and duties of general superintendent. The general superintendent of schools shall prescribe and control, subject to the approval of the board and to other provisions of this Article, the courses of study mandated by State law, textbooks, educational apparatus and equipment, discipline in and conduct of the schools, and shall perform such other duties as the board may by rule prescribe. The superintendent shall also notify the State Board of Education, the board and the chief administrative official, other than the alleged perpetrator himself, in the school where the alleged perpetrator serves, that any person who is employed in a school or otherwise comes into frequent contact with children in the school has been named as a perpetrator in an indicated report filed pursuant to the Abused and Neglected Child Reporting Act, approved June 26, 1975, as amended.
The general superintendent may be granted the authority by the board to hire a specific number of employees to assist in meeting immediate responsibilities. Conditions of employment for such personnel shall not be subject to the provisions of Section 34-85.
The general superintendent may, pursuant to a delegation of authority by the board and Section 34-18, approve contracts and expenditures.
Pursuant to other provisions of this Article, sites shall be selected, schoolhouses located thereon and plans therefor approved, and textbooks and educational apparatus and equipment shall be adopted and purchased by the board only upon the recommendation of the general superintendent of schools or by a majority vote of the full membership of the board and, in the case of textbooks, subject to Article 28 of this Act. The board may furnish free textbooks to pupils and may publish its own textbooks and manufacture its own apparatus, equipment and supplies.
In addition, in January of each year, the general superintendent of schools shall report to the State Board of Education the number of high school students in the district who are enrolled in accredited courses (for which high school credit will be awarded upon successful completion of the courses) at any community college, together with the name and number of the course or courses which each such student is taking.
The general superintendent shall also have the authority to monitor the performance of attendance centers, to identify and place an attendance center on remediation and probation, and to recommend to the board that the attendance center be placed on intervention and be reconstituted, subject to the provisions of Sections 34-8.3 and 8.4.
The general superintendent, or his or her designee, shall conduct an annual evaluation of each principal in the district pursuant to guidelines promulgated by the Board and the Board approved principal evaluation form. The evaluation shall be based on factors, including the following: (i) student academic improvement, as defined by the school improvement plan; (ii) student absenteeism rates at the school; (iii) instructional leadership; (iv) effective implementation of programs, policies, or strategies to improve student academic achievement; (v) school management; and (vi) other factors, including, without limitation, the principal's communication skills and ability to create and maintain a student-centered learning environment, to develop opportunities for professional development, and to encourage parental involvement and community partnerships to achieve school improvement.
Effective no later than September 1, 2012, the general superintendent or his or her designee shall develop a written principal evaluation plan. The evaluation plan must be in writing and shall supersede the evaluation requirements set forth in this Section. The evaluation plan must do at least all of the following:
(1) Provide for annual evaluation of all principals

employed under a performance contract by the general superintendent or his or her designee, no later than July 1st of each year.

(2) Consider the principal's specific duties,

responsibilities, management, and competence as a principal.

(3) Specify the principal's strengths and weaknesses,

with supporting reasons.

(4) Align with research-based standards.
(5) Use data and indicators on student growth as a

significant factor in rating principal performance.

(Source: P.A. 95-496, eff. 8-28-07; 96-861, eff. 1-15-10.)

(105 ILCS 5/34-8.05)
Sec. 34-8.05. Reporting firearms in schools. On or after January 1, 1997, upon receipt of any written, electronic, or verbal report from any school personnel regarding a verified incident involving a firearm in a school or on school owned or leased property, including any conveyance owned, leased, or used by the school for the transport of students or school personnel, the general superintendent or his or her designee shall report all such firearm-related incidents occurring in a school or on school property to the local law enforcement authorities no later than 24 hours after the occurrence of the incident and to the Department of State Police in a form, manner, and frequency as prescribed by the Department of State Police.
The State Board of Education shall receive an annual statistical compilation and related data associated with incidents involving firearms in schools from the Department of State Police. As used in this Section, the term "firearm" shall have the meaning ascribed to it in Section 1.1 of the Firearm Owners Identification Card Act.
(Source: P.A. 89-498, eff. 6-27-96.)

(105 ILCS 5/34-8.1) (from Ch. 122, par. 34-8.1)
Sec. 34-8.1. Principals. Principals shall be employed to supervise the operation of each attendance center. Their powers and duties shall include but not be limited to the authority (i) to direct, supervise, evaluate, and suspend with or without pay or otherwise discipline all teachers, assistant principals, and other employees assigned to the attendance center in accordance with board rules and policies and (ii) to direct all other persons assigned to the attendance center pursuant to a contract with a third party to provide services to the school system. The right to employ, discharge, and layoff shall be vested solely with the board, provided that decisions to discharge or suspend non-certified employees, including disciplinary layoffs, and the termination of certified employees from employment pursuant to a layoff or reassignment policy are subject to review under the grievance resolution procedure adopted pursuant to subsection (c) of Section 10 of the Illinois Educational Labor Relations Act. The grievance resolution procedure adopted by the board shall provide for final and binding arbitration, and, notwithstanding any other provision of law to the contrary, the arbitrator's decision may include all make-whole relief, including without limitation reinstatement. The principal shall fill positions by appointment as provided in this Section and may make recommendations to the board regarding the employment, discharge, or layoff of any individual. The authority of the principal shall include the authority to direct the hours during which the attendance center shall be open and available for use provided the use complies with board rules and policies, to determine when and what operations shall be conducted within those hours, and to schedule staff within those hours. Under the direction of, and subject to the authority of the principal, the Engineer In Charge shall be accountable for the safe, economical operation of the plant and grounds and shall also be responsible for orientation, training, and supervising the work of Engineers, Trainees, school maintenance assistants, custodial workers and other plant operation employees under his or her direction.
There shall be established by the board a system of semi-annual evaluations conducted by the principal as to performance of the engineer in charge. Nothing in this Section shall prevent the principal from conducting additional evaluations. An overall numerical rating shall be given by the principal based on the evaluation conducted by the principal. An unsatisfactory numerical rating shall result in disciplinary action, which may include, without limitation and in the judgment of the principal, loss of promotion or bidding procedure, reprimand, suspension with or without pay, or recommended dismissal. The board shall establish procedures for conducting the evaluation and reporting the results to the engineer in charge.
Under the direction of, and subject to the authority of, the principal, the Food Service Manager is responsible at all times for the proper operation and maintenance of the lunch room to which he is assigned and shall also be responsible for the orientation, training, and supervising the work of cooks, bakers, porters, and lunchroom attendants under his or her direction.
There shall be established by the Board a system of semi-annual evaluations conducted by the principal as to the performance of the food service manager. Nothing in this Section shall prevent the principal from conducting additional evaluations. An overall numerical rating shall be given by the principal based on the evaluation conducted by the principal. An unsatisfactory numerical rating shall result in disciplinary action which may include, without limitation and in the judgment of the principal, loss of promotion or bidding procedure, reprimand, suspension with or without pay, or recommended dismissal. The board shall establish rules for conducting the evaluation and reporting the results to the food service manager.
Nothing in this Section shall be interpreted to require the employment or assignment of an Engineer-In-Charge or a Food Service Manager for each attendance center.
Principals shall be employed to supervise the educational operation of each attendance center. If a principal is absent due to extended illness or leave of absence, an assistant principal may be assigned as acting principal for a period not to exceed 100 school days. Each principal shall assume administrative responsibility and instructional leadership, in accordance with reasonable rules and regulations of the board, for the planning, operation and evaluation of the educational program of the attendance center to which he is assigned. The principal shall submit recommendations to the general superintendent concerning the appointment, dismissal, retention, promotion, and assignment of all personnel assigned to the attendance center; provided, that from and after September 1, 1989: (i) if any vacancy occurs in a position at the attendance center or if an additional or new position is created at the attendance center, that position shall be filled by appointment made by the principal in accordance with procedures established and provided by the Board whenever the majority of the duties included in that position are to be performed at the attendance center which is under the principal's supervision, and each such appointment so made by the principal shall be made and based upon merit and ability to perform in that position without regard to seniority or length of service, provided, that such appointments shall be subject to the Board's desegregation obligations, including but not limited to the Consent Decree and Desegregation Plan in U.S. v. Chicago Board of Education; (ii) the principal shall submit recommendations based upon merit and ability to perform in the particular position, without regard to seniority or length of service, to the general superintendent concerning the appointment of any teacher, teacher aide, counselor, clerk, hall guard, security guard and any other personnel which is to be made by the general superintendent whenever less than a majority of the duties of that teacher, teacher aide, counselor, clerk, hall guard, and security guard and any other personnel are to be performed at the attendance center which is under the principal's supervision; and (iii) subject to law and the applicable collective bargaining agreements, the authority and responsibilities of a principal with respect to the evaluation of all teachers and other personnel assigned to an attendance center shall commence immediately upon his or her appointment as principal of the attendance center, without regard to the length of time that he or she has been the principal of that attendance center.
Notwithstanding the existence of any other law of this State, nothing in this Act shall prevent the board from entering into a contract with a third party for services currently performed by any employee or bargaining unit member.
Notwithstanding any other provision of this Article, each principal may approve contracts, binding on the board, in the amount of no more than $10,000, if the contract is endorsed by the Local School Council.
Unless otherwise prohibited by law or by rule of the board, the principal shall provide to local school council members copies of all internal audits and any other pertinent information generated by any audits or reviews of the programs and operation of the attendance center.
Each principal shall hold a valid administrative certificate issued or exchanged in accordance with Article 21 and endorsed as required by that Article for the position of principal. The board may establish or impose academic, educational, examination, and experience requirements and criteria that are in addition to those established and required by Article 21 for issuance of a valid certificate endorsed for the position of principal as a condition of the nomination, selection, appointment, employment, or continued employment of a person as principal of any attendance center, or as a condition of the renewal of any principal's performance contract.
The board shall specify in its formal job description for principals, and from and after July 1, 1990 shall specify in the 4 year performance contracts for use with respect to all principals, that his or her primary responsibility is in the improvement of instruction. A majority of the time spent by a principal shall be spent on curriculum and staff development through both formal and informal activities, establishing clear lines of communication regarding school goals, accomplishments, practices and policies with parents and teachers. The principal, with the assistance of the local school council, shall develop a school improvement plan as provided in Section 34-2.4 and, upon approval of the plan by the local school council, shall be responsible for directing implementation of the plan. The principal, with the assistance of the professional personnel leadership committee, shall develop the specific methods and contents of the school's curriculum within the board's system-wide curriculum standards and objectives and the requirements of the school improvement plan. The board shall ensure that all principals are evaluated on their instructional leadership ability and their ability to maintain a positive education and learning climate. It shall also be the responsibility of the principal to utilize resources of proper law enforcement agencies when the safety and welfare of students and teachers are threatened by illegal use of drugs and alcohol, by illegal use or possession of weapons, or by illegal gang activity.
Nothing in this Section shall prohibit the board and the exclusive representative of the district's teachers from entering into an agreement under Section 34-85c of this Code to establish alternative procedures for teacher evaluation, remediation, and removal for cause after remediation, including an alternative system for peer evaluation and recommendations, for teachers assigned to schools identified in that agreement.
On or before October 1, 1989, the Board of Education, in consultation with any professional organization representing principals in the district, shall promulgate rules and implement a lottery for the purpose of determining whether a principal's existing performance contract (including the performance contract applicable to any principal's position in which a vacancy then exists) expires on June 30, 1990 or on June 30, 1991, and whether the ensuing 4 year performance contract begins on July 1, 1990 or July 1, 1991. The Board of Education shall establish and conduct the lottery in such manner that of all the performance contracts of principals (including the performance contracts applicable to all principal positions in which a vacancy then exists), 50% of such contracts shall expire on June 30, 1990, and 50% shall expire on June 30, 1991. All persons serving as principal on May 1, 1989, and all persons appointed as principal after May 1, 1989 and prior to July 1, 1990 or July 1, 1991, in a manner other than as provided by Section 34-2.3, shall be deemed by operation of law to be serving under a performance contract which expires on June 30, 1990 or June 30, 1991; and unless such performance contract of any such principal is renewed (or such person is again appointed to serve as principal) in the manner provided by Section 34-2.2 or 34-2.3, the employment of such person as principal shall terminate on June 30, 1990 or June 30, 1991.
Commencing on July 1, 1990, or on July 1, 1991, and thereafter, the principal of each attendance center shall be the person selected in the manner provided by Section 34-2.3 to serve as principal of that attendance center under a 4 year performance contract. All performance contracts of principals expiring after July 1, 1990, or July 1, 1991, shall commence on the date specified in the contract, and the renewal of their performance contracts and the appointment of principals when their performance contracts are not renewed shall be governed by Sections 34-2.2 and 34-2.3. Whenever a vacancy in the office of a principal occurs for any reason, the vacancy shall be filled by the selection of a new principal to serve under a 4 year performance contract in the manner provided by Section 34-2.3.
The board of education shall develop and prepare, in consultation with the organization representing principals, a performance contract for use at all attendance centers, and shall furnish the same to each local school council. The term of the performance contract shall be 4 years, unless the principal is retained by the decision of a hearing officer pursuant to subdivision 1.5 of Section 34-2.3, in which case the contract shall be extended for 2 years. The performance contract of each principal shall consist of the uniform performance contract, as developed or from time to time modified by the board, and such additional criteria as are established by a local school council pursuant to Section 34-2.3 for the performance contract of its principal.
During the term of his or her performance contract, a principal may be removed only as provided for in the performance contract except for cause. He or she shall also be obliged to follow the rules of the board of education concerning conduct and efficiency.
In the event the performance contract of a principal is not renewed or a principal is not reappointed as principal under a new performance contract, or in the event a principal is appointed to any position of superintendent or higher position, or voluntarily resigns his position of principal, his or her employment as a principal shall terminate and such former principal shall not be reinstated to the position from which he or she was promoted to principal, except that he or she, if otherwise qualified and certified in accordance with Article 21, shall be placed by the board on appropriate eligibility lists which it prepares for use in the filling of vacant or additional or newly created positions for teachers. The principal's total years of service to the board as both a teacher and a principal, or in other professional capacities, shall be used in calculating years of experience for purposes of being selected as a teacher into new, additional or vacant positions.
In the event the performance contract of a principal is not renewed or a principal is not reappointed as principal under a new performance contract, such principal shall be eligible to continue to receive his or her previously provided level of health insurance benefits for a period of 90 days following the non-renewal of the contract at no expense to the principal, provided that such principal has not retired.
(Source: P.A. 99-642, eff. 7-28-16.)

(105 ILCS 5/34-8.1a)
Sec. 34-8.1a. Waiver of collective bargaining agreement provisions. Notwithstanding the provisions of any law or collective bargaining agreement to the contrary, the principal, with the concurrence of at least 63.5% through August 31, 1995, and 51% thereafter of an attendance center's personnel in the teachers' bargaining unit, whether certificated or uncertificated non-academic, shall have the right to declare waived and superseded a provision of the teachers' collective bargaining agreement as it applies in or at the attendance center to the bargaining unit's employees. Any collective bargaining agreement entered into after the effective date of this amendatory Act of 1995 with a bargaining unit other than the teachers' bargaining unit shall contain a waiver procedure that meets the requirements of this Section.
Any waiver approved as provided in this Section shall be final upon concurrence of the required percentage of personnel and shall not be subject to approval or rejection by a bargaining unit or a committee of the bargaining unit.
(Source: P.A. 88-511; 89-15, eff. 5-30-95.)

(105 ILCS 5/34-8.1b)
Sec. 34-8.1b. Exemption from bargaining unit membership. Notwithstanding the provisions of any other law, any employee of the Chicago public schools system whose job description or actual performance of duties requires an Illinois Type 75 General Administrative Certificate or its equivalent shall not be a member of the teachers collective bargaining unit.
(Source: P.A. 89-15, eff. 5-30-95.)

(105 ILCS 5/34-8.3) (from Ch. 122, par. 34-8.3)
Sec. 34-8.3. Remediation and probation of attendance centers.
(a) The general superintendent shall monitor the performance of the attendance centers within the district and shall identify attendance centers, pursuant to criteria that the board shall establish, in which:
(1) there is a failure to develop, implement, or

comply with a school improvement plan;

(2) there is a pervasive breakdown in the educational

program as indicated by factors, including, but not limited to, the absence of improvement in student reading and math achievement scores, an increased drop-out rate, a decreased graduation rate, and a decrease in rate of student attendance;

(3) (blank); or
(4) there is a failure or refusal to comply with the

provisions of this Act, other applicable laws, collective bargaining agreements, court orders, or with Board rules which the Board is authorized to promulgate.

(b) If the general superintendent identifies a nonperforming school as described herein, he or she shall place the attendance center on remediation by developing a remediation plan for the center. The purpose of the remediation plan shall be to correct the deficiencies in the performance of the attendance center by one or more of the following methods:
(1) drafting a new school improvement plan;
(2) applying to the board for additional funding for

training for the local school council;

(3) directing implementation of a school improvement

plan;

(4) mediating disputes or other obstacles to reform

or improvement at the attendance center.

If, however, the general superintendent determines that the problems are not able to be remediated by these methods, the general superintendent shall place the attendance center on probation. The board shall establish guidelines that determine the factors for placing an attendance center on probation.
(c) Each school placed on probation shall have a school improvement plan and school budget for correcting deficiencies identified by the board. The plan shall include specific steps that the local school council and school staff must take to correct identified deficiencies and specific objective criteria by which the school's subsequent progress will be determined. The school budget shall include specific expenditures directly calculated to correct educational and operational deficiencies identified at the school by the probation team.
(d) Schools placed on probation that, after a maximum of one year, fail to make adequate progress in correcting deficiencies are subject to the following actions by the general superintendent with the approval of the board, after opportunity for a hearing:
(1) Ordering new local school council elections.
(2) Removing and replacing the principal.
(3) Replacement of faculty members, subject to the

provisions of Section 24A-5.

(4) Reconstitution of the attendance center and

replacement and reassignment by the general superintendent of all employees of the attendance center.

(5) Intervention under Section 34-8.4.
(5.5) Operating an attendance center as a contract

turnaround school.

(6) Closing of the school.
(e) Schools placed on probation shall remain on probation from year to year until deficiencies are corrected, even if such schools make acceptable annual progress. The board shall establish, in writing, criteria for determining whether or not a school shall remain on probation. If academic achievement tests are used as the factor for placing a school on probation, the general superintendent shall consider objective criteria, not just an increase in test scores, in deciding whether or not a school shall remain on probation. These criteria shall include attendance, test scores, student mobility rates, poverty rates, bilingual education eligibility, special education, and English language proficiency programs, with progress made in these areas being taken into consideration in deciding whether or not a school shall remain on probation.
(f) Where the board has reason to believe that violations of civil rights, or of civil or criminal law have occurred, or when the general superintendent deems that the school is in educational crisis it may take immediate corrective action, including the actions specified in this Section, without first placing the school on remediation or probation. Nothing described herein shall limit the authority of the board as provided by any law of this State. The board shall develop criteria governing the determination regarding when a school is in educational crisis.
(g) All persons serving as subdistrict superintendent on May 1, 1995 shall be deemed by operation of law to be serving under a performance contract which expires on June 30, 1995, and the employment of each such person as subdistrict superintendent shall terminate on June 30, 1995. The board shall have no obligation to compensate any such person as a subdistrict superintendent after June 30, 1995.
(h) The general superintendent shall, in consultation with local school councils, conduct an annual evaluation of each principal in the district pursuant to guidelines promulgated by the Board of Education.
(Source: P.A. 96-105, eff. 7-30-09.)

(105 ILCS 5/34-8.3a)
Sec. 34-8.3a. Financial supervision of attendance centers.
(a) A fiscal advisor that has been appointed pursuant to subsection (a) of Section 34-2.1 of this Code shall, not later than 90 days after his or her appointment, report to the general superintendent, the board of education, the local school council, and the principal of the school on the progress made in addressing any of the financial deficiencies. If the fiscal advisor determines that the attendance center has rectified all identified deficiencies or has made satisfactory progress in addressing identified deficiencies such that the deficiencies shall be corrected subsequent to the 90-day period, no further action shall be taken by the Board. If, however, the local school council and the principal have not rectified or made satisfactory progress in correcting identified deficiencies, the general superintendent may appoint a financial supervision team, consisting of the fiscal advisor, the general superintendent or his or her designee, and a representative of an outside, independent auditor. Financial supervision teams may develop and implement school budgets to correct the financial irregularities identified in the fiscal advisor's report. The budget shall identify specifically those expenditures that directly correct the irregularities identified in the fiscal advisor's report. Financial supervision teams shall institute systems and procedures necessary to achieve appropriate fiscal management at the school.
(b) Financial supervision teams may modify an existing school improvement plan only to the extent necessary to implement the school budget it develops. Modifications to a school improvement plan shall include specific steps that the local school council and school staff must take to correct each specific financial irregularity identified by the fiscal advisor's report. The modifications to a school improvement plan shall further specify objective criteria by which the deficiencies identified in the fiscal advisor's report are to be corrected. The local school council and school staff shall be consulted on the school budget and modifications to the school improvement plan to be implemented by the financial supervision team but will have no authority to modify either.
(c) Upon implementation of the budget developed by the financial supervision team, and accompanying modifications to a school improvement plan, the financial supervision team's authority to conduct fiscal or related educational management of a school shall cease.
(Source: P.A. 91-622, eff. 8-19-99.)

(105 ILCS 5/34-8.4)
Sec. 34-8.4. Intervention. The Chicago Schools Academic Accountability Council may recommend to the Chicago School Reform Board of Trustees that any school placed on remediation or probation under Section 34-8.3 or schools that for the 3 consecutive school years of 1992-1993, 1993-1994, and 1994-1995 have met the State Board of Education's category of "does not meet expectations" be made subject to intervention under this Section 34-8.4. In addition to any powers created under this Section, the Trustees shall have all powers created under Section 34-8.3 with respect to schools subjected to intervention.
Prior to subjecting a school to intervention, the Trustees shall conduct a public hearing and make findings of facts concerning the recommendation of the Chicago Schools Academic Accountability Council and the factors causing the failure of the school to adequately perform. The Trustees shall afford an opportunity at the hearing for interested persons to comment about the intervention recommendation. After the hearing has been held and completion of findings of fact, the Trustees shall make a determination whether to subject the school to intervention.
If the Trustees determine that a school shall be subject to intervention under this Section, the Trustees shall develop an intervention implementation plan and shall cause a performance evaluation to be made of each employee at the school. Upon consideration of such evaluations, and consistent with the intervention implementation plan, the Trustees may reassign, layoff, or dismiss any employees at the attendance center, notwithstanding the provisions of Sections 24A-5 and 34-85.
The chief educational officer shall appoint a principal for the school and shall set the terms and conditions of the principal's contract, which in no case may be longer than 2 years. The principal shall select all teachers and non-certified personnel for the school as may be necessary. Any provision of Section 34-8.1 that conflicts with this Section shall not apply to a school subjected to intervention under this Section.
If pursuant to this Section, the general superintendent, with the approval of the board, orders new local school council elections, the general superintendent shall carry out the responsibilities of the local school council for a school subject to intervention until the new local school council members are elected and trained.
Each school year, 5% of the supplemental general State aid funds distributed to a school subject to intervention during that school year under subsection 5(i)(1)(a) of part A of Section 18-8 or subsection (H) of Section 18-8.05 shall be used for employee performance incentives. The Trustees shall prepare a report evaluating the results of any interventions undertaken pursuant to this Section and shall make recommendations concerning implementation of special programs for dealing with underperforming schools on an ongoing basis. This report shall be submitted to the State Superintendent of Education and Mayor of the City of Chicago by January 1, 1999.
(Source: P.A. 89-15, eff. 5-30-95; 89-698, eff. 1-14-97; 90-548, eff. 1-1-98.)

(105 ILCS 5/34-8.5)
Sec. 34-8.5. (Repealed).
(Source: Repealed by P.A. 89-3, eff. 2-27-95.)

(105 ILCS 5/34-8.6)
Sec. 34-8.6. Short title. Sections 34-8.6 through 34-8.19 of this Act may be cited as the Chicago Learning Zone Implementation Law.
(Source: P.A. 89-3, eff. 2-27-95.)

(105 ILCS 5/34-8.7)
Sec. 34-8.7. Findings. The General Assembly observes that the Chicago Learning Zone Advisory Committee has issued its report and recommendations. The General Assembly finds, after due consideration of the Committee's report and recommendations, that establishment of a Chicago Learning Zone designation, as the educational version of enterprise zones, will create an opportunity to accelerate the process of Chicago school reform. The General Assembly further finds that the Chicago Learning Zone will offer a fundamental change in operations from a mode of following regulations to an outcome mode, that this change will be one which concentrates on improving academic achievement in ways that can be utilized to reform the system, and that this change will be predicated on the overriding philosophy that attendance centers should be empowered to develop models most appropriate to their situations.
The General Assembly further observes that the value of a learning experience is determined by the outcomes achieved, not by the time or place of attendance; and, it finds that Learning Zone schools should have the ability to operate without State laws and regulations, board rules, and policies, and the ability to operate with contractual waivable conditions by a vote of the school staff governed by the contracts. Accordingly, the General Assembly finds that the educational needs of the schoolchildren of Chicago will be served by establishing a Chicago Learning Zone.
(Source: P.A. 89-3, eff. 2-27-95; 89-15, eff. 5-30-95.)

(105 ILCS 5/34-8.8)
Sec. 34-8.8. (Repealed).
(Source: Repealed by P.A. 89-15, eff. 5-30-95.)

(105 ILCS 5/34-8.9)
Sec. 34-8.9. (Repealed).
(Source: Repealed by P.A. 89-15, eff. 5-30-95.)

(105 ILCS 5/34-8.10)
Sec. 34-8.10. Applications for Learning Zone designation. The board shall evaluate applications from attendance centers within Chicago. Applications shall be in the form prescribed by the board. The board shall, upon majority vote, grant Learning Zone designations that, in its judgment, satisfy the goals and requirements of this Law. The board shall establish policies and procedures necessary to implement this Law.
(Source: P.A. 89-3, eff. 2-27-95; 89-15, eff. 5-30-95.)

(105 ILCS 5/34-8.11)
Sec. 34-8.11. Evaluation criteria. In determining whether to grant Learning Zone designation, the board shall consider the following factors:
(1) The extent to which the application demonstrates that improved student learning will be the paramount priority and outcome;
(2) Proposed adoption of high, rigorous standards of achievement and outcome for all students and staff;
(3) Proposed use of shared, collegial decision-making;
(4) Creative, flexible, and innovative proposed restructuring of the applicant attendance centers to create student-centered learning environments;
(5) Parental and community integration and involvement;
(6) Development of collaborative relationships with health and human services agencies;
(7) Ability to function on a localized, decentralized basis within the Chicago public school system;
(8) Appropriateness of budget and resource allocations, including those functions to be assumed and those to remain centralized;
(9) Impact of the statutes, regulations, rules, and policies for which waivers are sought; and
(10) Such other factors, not confined to the foregoing, that are fiscally sound and reasonably determinative of successful student outcome.
(Source: P.A. 89-3, eff. 2-27-95; 89-15, eff. 5-30-95.)

(105 ILCS 5/34-8.12)
Sec. 34-8.12. Attendance center support. Applications for Learning Zone designation must include evidence that the application is supported by the principal of the attendance center and by a majority vote of the Local School Council and attendance center staff. Applications shall include that evidence for each participating attendance center.
(Source: P.A. 89-3, eff. 2-27-95.)

(105 ILCS 5/34-8.13)
Sec. 34-8.13. Learning Zone designation principles. In performing its duties under this Law, the board shall be guided by the following additional principles:
(1) Learning Zone designations should be effective for an initial period of no less than 3 and no more than 6 years;
(2) Learning Zone designations should encompass clusters of attendance centers through joint application from secondary and feeder elementary schools or in other reasonably related clusters;
(3) Learning Zone designations should encompass, in the aggregate, approximately 10% of the students enrolled in attendance centers within Chicago;
(4) Learning Zone designations should, in the aggregate, be reflective of the racial and ethnic diversity and demography of students enrolled in attendance centers within Chicago;
(5) Learning Zone designations should be fully operational commencing with the 1996-97 school year; and
(6) Learning Zone designation renewals, revisions, and applications for additional waivers of statutes, regulations, rules, and policies should be evaluated in light of the goals of this Law.
(Source: P.A. 89-3, eff. 2-27-95; 89-15, eff. 5-30-95.)

(105 ILCS 5/34-8.14)
Sec. 34-8.14. Non-waivable provisions. Notwithstanding anything in this Code to the contrary, statutes, regulations, rules, and policy provisions concerning the following shall not be waivable:
(1) student civil rights;
(2) staff civil rights;
(3) health and safety;
(4) performance and financial audits;
(5) Local School Council provisions, including

required statements of economic disclosure;

(6) the Open Meetings Act;
(7) the Freedom of Information Act;
(8) the assessments required under Section 2-3.64a-5

of this Code;

(9) Chicago learning outcomes;
(10) Sections 2-3.25a through 2-3.25j of this Code;

and

(11) collective bargaining agreements.
(Source: P.A. 98-972, eff. 8-15-14.)

(105 ILCS 5/34-8.15)
Sec. 34-8.15. Reports. The board shall file reports describing statutory waivers encompassed in the Learning Zone designations it grants under Section 34-8.10 with the House of Representatives, the Senate, and the Secretary of State before October 1, 1995 and thereafter before each May 1 and October 1. The provisions in the report or as amended by the General Assembly shall take effect as provided by law.
(Source: P.A. 89-3, eff. 2-27-95; 89-15, eff. 5-30-95.)

(105 ILCS 5/34-8.16)
Sec. 34-8.16. Disapproval or amendment of reports. The General Assembly may disapprove the report of the board in whole, or amend it within 30 calendar days after each house of the legislature next convenes after the report is filed, by adoption of a resolution by a record vote of the majority of the members elected in each house directed to the board. The resolution shall be binding upon the board. Reports shall become effective if the General Assembly fails to disapprove or amend the report within the 30 day period.
For the initial report that the board is required to file before October 1, 1995, the General Assembly may, by January 1, 1996, disapprove the report of the board in whole or amend it, after the report is filed, by the adoption of a resolution by a record vote of the majority of the members. The initial report shall become effective if the General Assembly fails to disapprove or amend the report by January 1, 1996.
(Source: P.A. 89-3, eff. 2-27-95; 89-15, eff. 5-30-95.)

(105 ILCS 5/34-8.17)
Sec. 34-8.17. Lump-sum allocation; key centralized functions. Final designation as a Learning Zone under this Law shall entitle the participating attendance centers to receive funds in lump-sum allocations, to budget and spend those funds, and to operate in accordance with the designation and this Law. Lump-sum allocations shall be based on the number of enrolled regular and special needs students and shall include all operating funds for compensation, supplies, equipment, repairs, energy, maintenance, transportation, and professional services, and all special funds that follow special populations, including desegregation, special education, bilingual, federal, and State Chapter 1 funds. A sum equal to 3.2% of operating funds shall be deducted by the board to provide key centralized functions, unless a designated Learning Zone obtains one or more of those functions elsewhere, in which case the sum shall be appropriately adjusted. As used in this Law, key centralized functions shall mean:
(1) Equity assurance staff to ensure that services

are maintained for students with disabilities, English learners, low-income students, and any other special need students as required by federal law;

(2) Payroll services and background and credential

checks;

(3) Budget and treasury services to levy and collect

taxes and distribute lump-sum funding;

(4) Central computer systems providing information

distribution and networking;

(5) On-line data collection and analysis centers for

student and school data;

(6) Emergency pool funding; and
(7) Legal and labor departmental services for

system-wide litigation and collective bargaining negotiations.

(Source: P.A. 99-30, eff. 7-10-15.)

(105 ILCS 5/34-8.18)
Sec. 34-8.18. The board shall revoke Learning Zone designation and the attendance center or centers involved shall return to their prior status upon a finding of:
(1) A material violation of conditions, standards, or

procedures established in the designation or this Law;

(2) Failure to meet or make reasonable progress

toward achievement of goals;

(3) Failure to meet generally accepted standards of

fiscal management; or

(4) Conditions jeopardizing the health or safety of

students.

Technical assistance designed to resolve items (1) through (4) may, in the discretion of the board, be provided to attendance centers prior to or in lieu of revocation of Learning Zone designations.
(Source: P.A. 89-3, eff. 2-27-95; 89-15, eff. 5-30-95.)

(105 ILCS 5/34-8.19)
Sec. 34-8.19. (Repealed).
(Source: Repealed by P.A. 89-15, eff. 5-30-95.)

(105 ILCS 5/34-9) (from Ch. 122, par. 34-9)
Sec. 34-9. Report and estimates. On or before December 1, 1972, on or before December 1, 1973, on or before August 1, 1974 and on or before August 1 of each fiscal year thereafter, the general superintendent of schools shall submit to the board a report containing:
1. A separate balance sheet for each fund under the

control of the board, showing, by classes, the estimated current assets and liabilities thereof as of the beginning of the next fiscal year and the amounts of such assets available for appropriation in such year, either for expenditures or charges to be made or incurred during such year or for liabilities unpaid at the beginning thereof. Estimates of taxes to be received from prior levies shall be net, after deducting amounts sufficient to cover the loss and cost of collecting taxes and also deferred collections thereof and abatements in the amount of taxes extended or to be extended upon the collectors' books. Estimates of the liabilities of the respective funds shall include (a) all final judgments, and accrued interest thereon, entered against the board and unpaid at the beginning of such next fiscal year, (b) the principal of all general obligation notes or anticipation tax warrants and all temporary loans and all accrued interest thereon unpaid at the beginning of such next fiscal year, (c) any amount for which the board is required to reimburse the working cash fund from the educational purposes fund pursuant to the provisions of Sections 34-30 to 34-36 inclusive, and (d) estimates of all accounts payable including estimates of audited vouchers, participation certificates, interfund loans and purchase orders payable.

2. Detailed estimates, by funds, of all taxes to be

levied for the next fiscal year and of all other current revenues to be derived from other sources, which will be applicable to expenditures or charges to be made or incurred during such year. In estimating taxes to be levied for any purpose, except for the payment of bonded indebtedness or interest thereon and except for pension fund or working cash fund purposes, the general superintendent of schools shall be governed by the limitations in Sections 34-43 to 34-52, inclusive.

3. Estimates, by funds, of the amounts necessary for

the board to appropriate for expenditures or charges to be made or incurred during the next succeeding fiscal year, including estimates of the interest to accrue during such year upon general obligation notes or anticipation tax warrants and temporary loans. Such estimates shall be so classified as to show the different objects and purposes for which expenditures or charges are to be made or incurred and the amount required for each object or purpose.

4. Such other information concerning the financial

affairs of the board as the board may prescribe.

(Source: P.A. 77-2734.)

(105 ILCS 5/34-10) (from Ch. 122, par. 34-10)
Sec. 34-10. Revised report-Amendments-Excessive appropriations. Within the first 15 days of each fiscal year the general superintendent of schools may submit to the board a revised report on all matters specified in Section 34-9, upon the basis of information then available, and may submit amendments to such report at any time prior to the passage of the annual school budget. He shall also submit to the board, whenever requested by it, any additional or supplemental information he may have concerning matters upon which he is required to report. He shall, within 10 days after the first regular meeting of the board occurring not less than 7 days after the adoption of the school budget, report to the board the extent to which and in what respects, if any, the appropriations contained in such budget in his judgment exceed the appropriations which the board is by law authorized to make.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/34-11) (from Ch. 122, par. 34-11)
Sec. 34-11. Duties of general counsel; assistants. The board by a majority vote of its full membership shall appoint a general counsel who shall have charge and control, subject to the approval of the board, of the law department and of all litigation, legal questions and such other legal matters as may be referred to the department by the board or by the general superintendent of schools. Appointments, promotions and discharge of assistant attorneys shall be made by a majority of the board upon recommendation of the attorney or by a majority vote of the full membership of the board. The general counsel shall hold this office for an indefinite term subject to removal by a majority vote of the full membership of the board. In this Article, "attorney" means general counsel.
(Source: P.A. 91-622, eff. 8-19-99.)

(105 ILCS 5/34-12) (from Ch. 122, par. 34-12)
Sec. 34-12. Participation in meetings by superintendent and attorney. The general superintendent of schools and the general counsel may be present at all meetings of the board and shall have a right to take part in its discussions and deliberations, but shall have no vote.
(Source: P.A. 91-622, eff. 8-19-99.)

(105 ILCS 5/34-13) (from Ch. 122, par. 34-13)
Sec. 34-13. Appointment, removal or suspension of attorney and assistants. The appointment and removal of the general superintendent of schools, heads of general departments now in existence or hereafter established, the general counsel, and all assistant attorneys shall not be subject to the civil service law. The heads of general departments now in existence or hereafter established may be removed by a majority vote of the full membership of the board upon the recommendation of the general superintendent of schools or by a majority vote of the full membership of the board.
(Source: P.A. 91-622, eff. 8-19-99.)

(105 ILCS 5/34-13.1)
Sec. 34-13.1. Inspector General.
(a) The Inspector General and his office in existence on the effective date of this amendatory Act of 1995 shall be transferred to the jurisdiction of the board upon appointment of the Chicago School Reform Board of Trustees. The Inspector General shall have the authority to conduct investigations into allegations of or incidents of waste, fraud, and financial mismanagement in public education within the jurisdiction of the board by a local school council member or an employee, contractor, or member of the board or involving school projects managed or handled by the Public Building Commission. The Inspector General shall make recommendations to the board about the investigations. The Inspector General in office on the effective date of this amendatory Act of 1996 shall serve for a term expiring on June 30, 1998. His or her successors in office shall each be appointed by the Mayor, without the consent or approval of the City Council, for 4 year terms expiring on June 30th of an even numbered year. If the Inspector General leaves office or if a vacancy in that office otherwise occurs, the Mayor shall appoint, without the consent or approval of the City Council, a successor to serve under this Section for the remainder of the unexpired term. The Inspector General shall be independent of the operations of the board and the School Finance Authority, and shall perform other duties requested by the board.
(b) The Inspector General shall have access to all information and personnel necessary to perform the duties of the office. If the Inspector General determines that a possible criminal act has been committed or that special expertise is required in the investigation, he or she shall immediately notify the Chicago Police Department and the Cook County State's Attorney. All investigations conducted by the Inspector General shall be conducted in a manner that ensures the preservation of evidence for use in criminal prosecutions.
(c) At all times the Inspector General shall be granted access to any building or facility that is owned, operated, or leased by the board, the Public Building Commission, or the city in trust and for the use and benefit of the schools of the district.
(d) The Inspector General shall have the power to subpoena witnesses and compel the production of books and papers pertinent to an investigation authorized by this Code. Any person who (1) fails to appear in response to a subpoena; (2) fails to answer any question; (3) fails to produce any books or papers pertinent to an investigation under this Code; or (4) knowingly gives false testimony during an investigation under this Code, is guilty of a Class A misdemeanor.
(e) The Inspector General shall provide to the board and the Illinois General Assembly a summary of reports and investigations made under this Section for the previous fiscal year no later than January 1 of each year, except that the Inspector General shall provide the summary of reports and investigations made under this Section for the period commencing July 1, 1998 and ending April 30, 1999 no later than May 1, 1999. The summaries shall detail the final disposition of those recommendations. The summaries shall not contain any confidential or identifying information concerning the subjects of the reports and investigations. The summaries shall also include detailed recommended administrative actions and matters for consideration by the General Assembly.
(f) (Blank).
(g) (Blank).
(Source: P.A. 89-15, eff. 5-30-95; 89-698, eff. 1-14-97.)

(105 ILCS 5/34-14) (from Ch. 122, par. 34-14)
Sec. 34-14. Section 34-15 Not limited by Sections 34-6 To 34-13.
Nothing contained in Sections 34-6, 34-7, 34-8, 34-9, 34-10, 34-11, 34-12, or 34-13 of this Act shall in any wise be construed to limit the scope, effect and applicability of Section 34-15 of this Act.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/34-15) (from Ch. 122, par. 34-15)
Sec. 34-15. Other officers and employees. The board may appoint, or provide for the appointment of, such other officers and employees as it deems necessary.
(Source: P.A. 89-15, eff. 5-30-95.)

(105 ILCS 5/34-15a) (from Ch. 122, par. 34-15a)
Sec. 34-15a. Active military service. Any certificated or non-certificated employee of the Board of Education who is a member of any reserve component of the United States Armed Services, including the Illinois National Guard, and who is mobilized to active military duty on or after August 1, 1990, shall for each pay period beginning on or after August 1, 1990 continue to receive the same regular compensation that he receives or was receiving as an employee of the Board of Education at the time he is or was so mobilized to active military duty, plus any health insurance and other benefits he is or was receiving or accruing at that time, minus the amount of his base pay for military service, for the duration of his active military service. Such active military duty shall not result in the loss or diminishment of any employment benefit, service credit, or status accrued at the time the duty commenced if the duty commenced on or after September 1, 2001.
In the event any provision of a collective bargaining agreement or any board of education or district policy covering any employee so ordered to active duty is more generous than the provisions contained in this Section, the collective bargaining agreement or board of education or district policy shall be controlling.
(Source: P.A. 92-660, eff. 7-16-02.)

(105 ILCS 5/34-16) (from Ch. 122, par. 34-16)
Sec. 34-16. Powers of board respecting officers and employees.
The board shall, subject to the limitations in this Article, prescribe the duties, compensation and terms of office of its officers and the duties, compensation and terms of employment of its employees and determine which of its officers and employees shall give bond, on what conditions, and in what amount.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/34-17) (from Ch. 122, par. 34-17)
Sec. 34-17. Powers not exercised by city council.
No power vested in the board or in any of its officers, agents or employees shall be exercised by the city council.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/34-18) (from Ch. 122, par. 34-18)
Sec. 34-18. Powers of the board. The board shall exercise general supervision and jurisdiction over the public education and the public school system of the city, and, except as otherwise provided by this Article, shall have power:
1. To make suitable provision for the establishment

and maintenance throughout the year or for such portion thereof as it may direct, not less than 9 months, of schools of all grades and kinds, including normal schools, high schools, night schools, schools for defectives and delinquents, parental and truant schools, schools for the blind, the deaf and persons with physical disabilities, schools or classes in manual training, constructural and vocational teaching, domestic arts and physical culture, vocation and extension schools and lecture courses, and all other educational courses and facilities, including establishing, equipping, maintaining and operating playgrounds and recreational programs, when such programs are conducted in, adjacent to, or connected with any public school under the general supervision and jurisdiction of the board; provided that the calendar for the school term and any changes must be submitted to and approved by the State Board of Education before the calendar or changes may take effect, and provided that in allocating funds from year to year for the operation of all attendance centers within the district, the board shall ensure that supplemental general State aid or supplemental grant funds are allocated and applied in accordance with Section 18-8, 18-8.05, or 18-8.15. To admit to such schools without charge foreign exchange students who are participants in an organized exchange student program which is authorized by the board. The board shall permit all students to enroll in apprenticeship programs in trade schools operated by the board, whether those programs are union-sponsored or not. No student shall be refused admission into or be excluded from any course of instruction offered in the common schools by reason of that student's sex. No student shall be denied equal access to physical education and interscholastic athletic programs supported from school district funds or denied participation in comparable physical education and athletic programs solely by reason of the student's sex. Equal access to programs supported from school district funds and comparable programs will be defined in rules promulgated by the State Board of Education in consultation with the Illinois High School Association. Notwithstanding any other provision of this Article, neither the board of education nor any local school council or other school official shall recommend that children with disabilities be placed into regular education classrooms unless those children with disabilities are provided with supplementary services to assist them so that they benefit from the regular classroom instruction and are included on the teacher's regular education class register;

2. To furnish lunches to pupils, to make a reasonable

charge therefor, and to use school funds for the payment of such expenses as the board may determine are necessary in conducting the school lunch program;

3. To co-operate with the circuit court;
4. To make arrangements with the public or

quasi-public libraries and museums for the use of their facilities by teachers and pupils of the public schools;

5. To employ dentists and prescribe their duties for

the purpose of treating the pupils in the schools, but accepting such treatment shall be optional with parents or guardians;

6. To grant the use of assembly halls and classrooms

when not otherwise needed, including light, heat, and attendants, for free public lectures, concerts, and other educational and social interests, free of charge, under such provisions and control as the principal of the affected attendance center may prescribe;

7. To apportion the pupils to the several schools;

provided that no pupil shall be excluded from or segregated in any such school on account of his color, race, sex, or nationality. The board shall take into consideration the prevention of segregation and the elimination of separation of children in public schools because of color, race, sex, or nationality. Except that children may be committed to or attend parental and social adjustment schools established and maintained either for boys or girls only. All records pertaining to the creation, alteration or revision of attendance areas shall be open to the public. Nothing herein shall limit the board's authority to establish multi-area attendance centers or other student assignment systems for desegregation purposes or otherwise, and to apportion the pupils to the several schools. Furthermore, beginning in school year 1994-95, pursuant to a board plan adopted by October 1, 1993, the board shall offer, commencing on a phased-in basis, the opportunity for families within the school district to apply for enrollment of their children in any attendance center within the school district which does not have selective admission requirements approved by the board. The appropriate geographical area in which such open enrollment may be exercised shall be determined by the board of education. Such children may be admitted to any such attendance center on a space available basis after all children residing within such attendance center's area have been accommodated. If the number of applicants from outside the attendance area exceed the space available, then successful applicants shall be selected by lottery. The board of education's open enrollment plan must include provisions that allow low income students to have access to transportation needed to exercise school choice. Open enrollment shall be in compliance with the provisions of the Consent Decree and Desegregation Plan cited in Section 34-1.01;

8. To approve programs and policies for providing

transportation services to students. Nothing herein shall be construed to permit or empower the State Board of Education to order, mandate, or require busing or other transportation of pupils for the purpose of achieving racial balance in any school;

9. Subject to the limitations in this Article, to

establish and approve system-wide curriculum objectives and standards, including graduation standards, which reflect the multi-cultural diversity in the city and are consistent with State law, provided that for all purposes of this Article courses or proficiency in American Sign Language shall be deemed to constitute courses or proficiency in a foreign language; and to employ principals and teachers, appointed as provided in this Article, and fix their compensation. The board shall prepare such reports related to minimal competency testing as may be requested by the State Board of Education, and in addition shall monitor and approve special education and bilingual education programs and policies within the district to assure that appropriate services are provided in accordance with applicable State and federal laws to children requiring services and education in those areas;

10. To employ non-teaching personnel or utilize

volunteer personnel for: (i) non-teaching duties not requiring instructional judgment or evaluation of pupils, including library duties; and (ii) supervising study halls, long distance teaching reception areas used incident to instructional programs transmitted by electronic media such as computers, video, and audio, detention and discipline areas, and school-sponsored extracurricular activities. The board may further utilize volunteer non-certificated personnel or employ non-certificated personnel to assist in the instruction of pupils under the immediate supervision of a teacher holding a valid certificate, directly engaged in teaching subject matter or conducting activities; provided that the teacher shall be continuously aware of the non-certificated persons' activities and shall be able to control or modify them. The general superintendent shall determine qualifications of such personnel and shall prescribe rules for determining the duties and activities to be assigned to such personnel;

10.5. To utilize volunteer personnel from a regional

School Crisis Assistance Team (S.C.A.T.), created as part of the Safe to Learn Program established pursuant to Section 25 of the Illinois Violence Prevention Act of 1995, to provide assistance to schools in times of violence or other traumatic incidents within a school community by providing crisis intervention services to lessen the effects of emotional trauma on individuals and the community; the School Crisis Assistance Team Steering Committee shall determine the qualifications for volunteers;

11. To provide television studio facilities in not to

exceed one school building and to provide programs for educational purposes, provided, however, that the board shall not construct, acquire, operate, or maintain a television transmitter; to grant the use of its studio facilities to a licensed television station located in the school district; and to maintain and operate not to exceed one school radio transmitting station and provide programs for educational purposes;

12. To offer, if deemed appropriate, outdoor

education courses, including field trips within the State of Illinois, or adjacent states, and to use school educational funds for the expense of the said outdoor educational programs, whether within the school district or not;

13. During that period of the calendar year not

embraced within the regular school term, to provide and conduct courses in subject matters normally embraced in the program of the schools during the regular school term and to give regular school credit for satisfactory completion by the student of such courses as may be approved for credit by the State Board of Education;

14. To insure against any loss or liability of the

board, the former School Board Nominating Commission, Local School Councils, the Chicago Schools Academic Accountability Council, or the former Subdistrict Councils or of any member, officer, agent or employee thereof, resulting from alleged violations of civil rights arising from incidents occurring on or after September 5, 1967 or from the wrongful or negligent act or omission of any such person whether occurring within or without the school premises, provided the officer, agent or employee was, at the time of the alleged violation of civil rights or wrongful act or omission, acting within the scope of his employment or under direction of the board, the former School Board Nominating Commission, the Chicago Schools Academic Accountability Council, Local School Councils, or the former Subdistrict Councils; and to provide for or participate in insurance plans for its officers and employees, including but not limited to retirement annuities, medical, surgical and hospitalization benefits in such types and amounts as may be determined by the board; provided, however, that the board shall contract for such insurance only with an insurance company authorized to do business in this State. Such insurance may include provision for employees who rely on treatment by prayer or spiritual means alone for healing, in accordance with the tenets and practice of a recognized religious denomination;

15. To contract with the corporate authorities of any

municipality or the county board of any county, as the case may be, to provide for the regulation of traffic in parking areas of property used for school purposes, in such manner as is provided by Section 11-209 of The Illinois Vehicle Code, approved September 29, 1969, as amended;

16. (a) To provide, on an equal basis, access to a

high school campus and student directory information to the official recruiting representatives of the armed forces of Illinois and the United States for the purposes of informing students of the educational and career opportunities available in the military if the board has provided such access to persons or groups whose purpose is to acquaint students with educational or occupational opportunities available to them. The board is not required to give greater notice regarding the right of access to recruiting representatives than is given to other persons and groups. In this paragraph 16, "directory information" means a high school student's name, address, and telephone number.

(b) If a student or his or her parent or guardian

submits a signed, written request to the high school before the end of the student's sophomore year (or if the student is a transfer student, by another time set by the high school) that indicates that the student or his or her parent or guardian does not want the student's directory information to be provided to official recruiting representatives under subsection (a) of this Section, the high school may not provide access to the student's directory information to these recruiting representatives. The high school shall notify its students and their parents or guardians of the provisions of this subsection (b).

(c) A high school may require official recruiting

representatives of the armed forces of Illinois and the United States to pay a fee for copying and mailing a student's directory information in an amount that is not more than the actual costs incurred by the high school.

(d) Information received by an official recruiting

representative under this Section may be used only to provide information to students concerning educational and career opportunities available in the military and may not be released to a person who is not involved in recruiting students for the armed forces of Illinois or the United States;

17. (a) To sell or market any computer program

developed by an employee of the school district, provided that such employee developed the computer program as a direct result of his or her duties with the school district or through the utilization of the school district resources or facilities. The employee who developed the computer program shall be entitled to share in the proceeds of such sale or marketing of the computer program. The distribution of such proceeds between the employee and the school district shall be as agreed upon by the employee and the school district, except that neither the employee nor the school district may receive more than 90% of such proceeds. The negotiation for an employee who is represented by an exclusive bargaining representative may be conducted by such bargaining representative at the employee's request.

(b) For the purpose of this paragraph 17:
(1) "Computer" means an internally programmed,

general purpose digital device capable of automatically accepting data, processing data and supplying the results of the operation.

(2) "Computer program" means a series of coded

instructions or statements in a form acceptable to a computer, which causes the computer to process data in order to achieve a certain result.

(3) "Proceeds" means profits derived from

marketing or sale of a product after deducting the expenses of developing and marketing such product;

18. To delegate to the general superintendent of

schools, by resolution, the authority to approve contracts and expenditures in amounts of $10,000 or less;

19. Upon the written request of an employee, to

withhold from the compensation of that employee any dues, payments or contributions payable by such employee to any labor organization as defined in the Illinois Educational Labor Relations Act. Under such arrangement, an amount shall be withheld from each regular payroll period which is equal to the pro rata share of the annual dues plus any payments or contributions, and the board shall transmit such withholdings to the specified labor organization within 10 working days from the time of the withholding;

19a. Upon receipt of notice from the comptroller of a

municipality with a population of 500,000 or more, a county with a population of 3,000,000 or more, the Cook County Forest Preserve District, the Chicago Park District, the Metropolitan Water Reclamation District, the Chicago Transit Authority, or a housing authority of a municipality with a population of 500,000 or more that a debt is due and owing the municipality, the county, the Cook County Forest Preserve District, the Chicago Park District, the Metropolitan Water Reclamation District, the Chicago Transit Authority, or the housing authority by an employee of the Chicago Board of Education, to withhold, from the compensation of that employee, the amount of the debt that is due and owing and pay the amount withheld to the municipality, the county, the Cook County Forest Preserve District, the Chicago Park District, the Metropolitan Water Reclamation District, the Chicago Transit Authority, or the housing authority; provided, however, that the amount deducted from any one salary or wage payment shall not exceed 25% of the net amount of the payment. Before the Board deducts any amount from any salary or wage of an employee under this paragraph, the municipality, the county, the Cook County Forest Preserve District, the Chicago Park District, the Metropolitan Water Reclamation District, the Chicago Transit Authority, or the housing authority shall certify that (i) the employee has been afforded an opportunity for a hearing to dispute the debt that is due and owing the municipality, the county, the Cook County Forest Preserve District, the Chicago Park District, the Metropolitan Water Reclamation District, the Chicago Transit Authority, or the housing authority and (ii) the employee has received notice of a wage deduction order and has been afforded an opportunity for a hearing to object to the order. For purposes of this paragraph, "net amount" means that part of the salary or wage payment remaining after the deduction of any amounts required by law to be deducted and "debt due and owing" means (i) a specified sum of money owed to the municipality, the county, the Cook County Forest Preserve District, the Chicago Park District, the Metropolitan Water Reclamation District, the Chicago Transit Authority, or the housing authority for services, work, or goods, after the period granted for payment has expired, or (ii) a specified sum of money owed to the municipality, the county, the Cook County Forest Preserve District, the Chicago Park District, the Metropolitan Water Reclamation District, the Chicago Transit Authority, or the housing authority pursuant to a court order or order of an administrative hearing officer after the exhaustion of, or the failure to exhaust, judicial review;

20. The board is encouraged to employ a sufficient

number of certified school counselors to maintain a student/counselor ratio of 250 to 1 by July 1, 1990. Each counselor shall spend at least 75% of his work time in direct contact with students and shall maintain a record of such time;

21. To make available to students vocational and

career counseling and to establish 5 special career counseling days for students and parents. On these days representatives of local businesses and industries shall be invited to the school campus and shall inform students of career opportunities available to them in the various businesses and industries. Special consideration shall be given to counseling minority students as to career opportunities available to them in various fields. For the purposes of this paragraph, minority student means a person who is any of the following:

(a) American Indian or Alaska Native (a person having

origins in any of the original peoples of North and South America, including Central America, and who maintains tribal affiliation or community attachment).

(b) Asian (a person having origins in any of the

original peoples of the Far East, Southeast Asia, or the Indian subcontinent, including, but not limited to, Cambodia, China, India, Japan, Korea, Malaysia, Pakistan, the Philippine Islands, Thailand, and Vietnam).

(c) Black or African American (a person having

origins in any of the black racial groups of Africa). Terms such as "Haitian" or "Negro" can be used in addition to "Black or African American".

(d) Hispanic or Latino (a person of Cuban, Mexican,

Puerto Rican, South or Central American, or other Spanish culture or origin, regardless of race).

(e) Native Hawaiian or Other Pacific Islander (a

person having origins in any of the original peoples of Hawaii, Guam, Samoa, or other Pacific Islands).

Counseling days shall not be in lieu of regular

school days;

22. To report to the State Board of Education the

annual student dropout rate and number of students who graduate from, transfer from or otherwise leave bilingual programs;

23. Except as otherwise provided in the Abused and

Neglected Child Reporting Act or other applicable State or federal law, to permit school officials to withhold, from any person, information on the whereabouts of any child removed from school premises when the child has been taken into protective custody as a victim of suspected child abuse. School officials shall direct such person to the Department of Children and Family Services, or to the local law enforcement agency if appropriate;

24. To develop a policy, based on the current state

of existing school facilities, projected enrollment and efficient utilization of available resources, for capital improvement of schools and school buildings within the district, addressing in that policy both the relative priority for major repairs, renovations and additions to school facilities, and the advisability or necessity of building new school facilities or closing existing schools to meet current or projected demographic patterns within the district;

25. To make available to the students in every high

school attendance center the ability to take all courses necessary to comply with the Board of Higher Education's college entrance criteria effective in 1993;

26. To encourage mid-career changes into the teaching

profession, whereby qualified professionals become certified teachers, by allowing credit for professional employment in related fields when determining point of entry on teacher pay scale;

27. To provide or contract out training programs for

administrative personnel and principals with revised or expanded duties pursuant to this Act in order to assure they have the knowledge and skills to perform their duties;

28. To establish a fund for the prioritized special

needs programs, and to allocate such funds and other lump sum amounts to each attendance center in a manner consistent with the provisions of part 4 of Section 34-2.3. Nothing in this paragraph shall be construed to require any additional appropriations of State funds for this purpose;

29. (Blank);
30. Notwithstanding any other provision of this Act

or any other law to the contrary, to contract with third parties for services otherwise performed by employees, including those in a bargaining unit, and to layoff those employees upon 14 days written notice to the affected employees. Those contracts may be for a period not to exceed 5 years and may be awarded on a system-wide basis. The board may not operate more than 30 contract schools, provided that the board may operate an additional 5 contract turnaround schools pursuant to item (5.5) of subsection (d) of Section 34-8.3 of this Code;

31. To promulgate rules establishing procedures

governing the layoff or reduction in force of employees and the recall of such employees, including, but not limited to, criteria for such layoffs, reductions in force or recall rights of such employees and the weight to be given to any particular criterion. Such criteria shall take into account factors including, but not be limited to, qualifications, certifications, experience, performance ratings or evaluations, and any other factors relating to an employee's job performance;

32. To develop a policy to prevent nepotism in the

hiring of personnel or the selection of contractors;

33. To enter into a partnership agreement, as

required by Section 34-3.5 of this Code, and, notwithstanding any other provision of law to the contrary, to promulgate policies, enter into contracts, and take any other action necessary to accomplish the objectives and implement the requirements of that agreement; and

34. To establish a Labor Management Council to the

board comprised of representatives of the board, the chief executive officer, and those labor organizations that are the exclusive representatives of employees of the board and to promulgate policies and procedures for the operation of the Council.

The specifications of the powers herein granted are not to be construed as exclusive but the board shall also exercise all other powers that they may be requisite or proper for the maintenance and the development of a public school system, not inconsistent with the other provisions of this Article or provisions of this Code which apply to all school districts.
In addition to the powers herein granted and authorized to be exercised by the board, it shall be the duty of the board to review or to direct independent reviews of special education expenditures and services. The board shall file a report of such review with the General Assembly on or before May 1, 1990.
(Source: P.A. 99-143, eff. 7-27-15; 100-465, eff. 8-31-17.)

(105 ILCS 5/34-18.1) (from Ch. 122, par. 34-18.1)
Sec. 34-18.1. Protection from suit. The board shall insure or indemnify and protect the board, Chicago Schools Academic Accountability Council, former School Board Nominating Commission, Local School Councils, or former Subdistrict Councils, any member of the board, Chicago Schools Accountability Council, former School Board Nominating Commission, Local School Council, or former Subdistrict Council, or any agent, employee, teacher, student teacher, officer, or member of the supervisory staff of the school district against financial loss and expense, including reasonable legal fees and costs arising out of any claim, demand, suit, or judgment by reason of alleged negligence, alleged violation of civil rights occurring on or after September 5, 1967, or alleged wrongful act resulting in death or bodily injury to any person or accidental damage to or destruction of property, within or without the school premises, provided such board member, agent, employee, teacher, student teacher, officer or member of the supervisory staff, at the time of the occurrence was acting under the direction of the board within the course or scope of his duties.
(Source: P.A. 89-15, eff. 5-30-95.)

(105 ILCS 5/34-18.2) (from Ch. 122, par. 34-18.2)
Sec. 34-18.2. Bilingual programs. The Board of Education may provide programs in a language other than English for those children whose first language is other than English. Such programs are subject to the approval of the State Board of Education pursuant to Article 14C of The School Code. Upon approval of the program the Board shall be entitled to payment from the State of Illinois for the services and materials required.
(Source: P.A. 81-1508.)

(105 ILCS 5/34-18.3) (from Ch. 122, par. 34-18.3)
Sec. 34-18.3. The Board of Education is authorized to establish and implement peer assistance, tutorial programs whereby qualified, able students assist less able students with their studies and course work. As a part of such program the Board shall award appropriate recognition to students furnishing such tutorial services. In addition, the Board is authorized to cooperate with institutions of higher education and may accept tutorial services provided by qualified students of such institutions under the Educational Partnership Act, as now or hereafter amended.
(Source: P.A. 84-712.)

(105 ILCS 5/34-18.4) (from Ch. 122, par. 34-18.4)
Sec. 34-18.4. Before and after school programs. The Board of Education may develop and maintain before school and after school programs for students in kindergarten through the 6th grade. Such programs may include time for homework, physical exercise, afternoon nutritional snacks and educational offerings which are in addition to those offered during the regular school day. The chief administrator in each district shall be a certified teacher or a person who meets the requirements for supervising a day care center under the Child Care Act of 1969. Individual programs shall be coordinated by certified teachers or by persons who meet the requirements for supervising a day care center under the Child Care Act of 1969. Additional employees who are not so qualified may also be employed for such programs.
The schedule of these programs may follow the work calendar of the local community rather than the regular school calendar. Parents or guardians of the participating students shall be responsible for providing transportation for the students to and from the programs. The school board may charge parents of participating students a fee, not to exceed the actual cost of such before and after school programs.
(Source: P.A. 83-639.)

(105 ILCS 5/34-18.5) (from Ch. 122, par. 34-18.5)
Sec. 34-18.5. Criminal history records checks and checks of the Statewide Sex Offender Database and Statewide Murderer and Violent Offender Against Youth Database.
(a) Certified and noncertified applicants for employment with the school district are required as a condition of employment to authorize a fingerprint-based criminal history records check to determine if such applicants have been convicted of any of the enumerated criminal or drug offenses in subsection (c) of this Section or have been convicted, within 7 years of the application for employment with the school district, of any other felony under the laws of this State or of any offense committed or attempted in any other state or against the laws of the United States that, if committed or attempted in this State, would have been punishable as a felony under the laws of this State. Authorization for the check shall be furnished by the applicant to the school district, except that if the applicant is a substitute teacher seeking employment in more than one school district, or a teacher seeking concurrent part-time employment positions with more than one school district (as a reading specialist, special education teacher or otherwise), or an educational support personnel employee seeking employment positions with more than one district, any such district may require the applicant to furnish authorization for the check to the regional superintendent of the educational service region in which are located the school districts in which the applicant is seeking employment as a substitute or concurrent part-time teacher or concurrent educational support personnel employee. Upon receipt of this authorization, the school district or the appropriate regional superintendent, as the case may be, shall submit the applicant's name, sex, race, date of birth, social security number, fingerprint images, and other identifiers, as prescribed by the Department of State Police, to the Department. The regional superintendent submitting the requisite information to the Department of State Police shall promptly notify the school districts in which the applicant is seeking employment as a substitute or concurrent part-time teacher or concurrent educational support personnel employee that the check of the applicant has been requested. The Department of State Police and the Federal Bureau of Investigation shall furnish, pursuant to a fingerprint-based criminal history records check, records of convictions, forever and hereinafter, until expunged, to the president of the school board for the school district that requested the check, or to the regional superintendent who requested the check. The Department shall charge the school district or the appropriate regional superintendent a fee for conducting such check, which fee shall be deposited in the State Police Services Fund and shall not exceed the cost of the inquiry; and the applicant shall not be charged a fee for such check by the school district or by the regional superintendent. Subject to appropriations for these purposes, the State Superintendent of Education shall reimburse the school district and regional superintendent for fees paid to obtain criminal history records checks under this Section.
(a-5) The school district or regional superintendent shall further perform a check of the Statewide Sex Offender Database, as authorized by the Sex Offender Community Notification Law, for each applicant.
(a-6) The school district or regional superintendent shall further perform a check of the Statewide Murderer and Violent Offender Against Youth Database, as authorized by the Murderer and Violent Offender Against Youth Community Notification Law, for each applicant.
(b) Any information concerning the record of convictions obtained by the president of the board of education or the regional superintendent shall be confidential and may only be transmitted to the general superintendent of the school district or his designee, the appropriate regional superintendent if the check was requested by the board of education for the school district, the presidents of the appropriate board of education or school boards if the check was requested from the Department of State Police by the regional superintendent, the State Superintendent of Education, the State Teacher Certification Board or any other person necessary to the decision of hiring the applicant for employment. A copy of the record of convictions obtained from the Department of State Police shall be provided to the applicant for employment. Upon the check of the Statewide Sex Offender Database, the school district or regional superintendent shall notify an applicant as to whether or not the applicant has been identified in the Database as a sex offender. If a check of an applicant for employment as a substitute or concurrent part-time teacher or concurrent educational support personnel employee in more than one school district was requested by the regional superintendent, and the Department of State Police upon a check ascertains that the applicant has not been convicted of any of the enumerated criminal or drug offenses in subsection (c) of this Section or has not been convicted, within 7 years of the application for employment with the school district, of any other felony under the laws of this State or of any offense committed or attempted in any other state or against the laws of the United States that, if committed or attempted in this State, would have been punishable as a felony under the laws of this State and so notifies the regional superintendent and if the regional superintendent upon a check ascertains that the applicant has not been identified in the Sex Offender Database as a sex offender, then the regional superintendent shall issue to the applicant a certificate evidencing that as of the date specified by the Department of State Police the applicant has not been convicted of any of the enumerated criminal or drug offenses in subsection (c) of this Section or has not been convicted, within 7 years of the application for employment with the school district, of any other felony under the laws of this State or of any offense committed or attempted in any other state or against the laws of the United States that, if committed or attempted in this State, would have been punishable as a felony under the laws of this State and evidencing that as of the date that the regional superintendent conducted a check of the Statewide Sex Offender Database, the applicant has not been identified in the Database as a sex offender. The school board of any school district may rely on the certificate issued by any regional superintendent to that substitute teacher, concurrent part-time teacher, or concurrent educational support personnel employee or may initiate its own criminal history records check of the applicant through the Department of State Police and its own check of the Statewide Sex Offender Database as provided in subsection (a). Any unauthorized release of confidential information may be a violation of Section 7 of the Criminal Identification Act.
(c) The board of education shall not knowingly employ a person who has been convicted of any offense that would subject him or her to license suspension or revocation pursuant to Section 21B-80 of this Code. Further, the board of education shall not knowingly employ a person who has been found to be the perpetrator of sexual or physical abuse of any minor under 18 years of age pursuant to proceedings under Article II of the Juvenile Court Act of 1987.
(d) The board of education shall not knowingly employ a person for whom a criminal history records check and a Statewide Sex Offender Database check has not been initiated.
(e) Upon receipt of the record of a conviction of or a finding of child abuse by a holder of any certificate issued pursuant to Article 21 or Section 34-8.1 or 34-83 of the School Code, the State Superintendent of Education may initiate certificate suspension and revocation proceedings as authorized by law.
(e-5) The general superintendent of schools shall, in writing, notify the State Superintendent of Education of any certificate holder whom he or she has reasonable cause to believe has committed an intentional act of abuse or neglect with the result of making a child an abused child or a neglected child, as defined in Section 3 of the Abused and Neglected Child Reporting Act, and that act resulted in the certificate holder's dismissal or resignation from the school district. This notification must be submitted within 30 days after the dismissal or resignation. The certificate holder must also be contemporaneously sent a copy of the notice by the superintendent. All correspondence, documentation, and other information so received by the State Superintendent of Education, the State Board of Education, or the State Teacher Certification Board under this subsection (e-5) is confidential and must not be disclosed to third parties, except (i) as necessary for the State Superintendent of Education or his or her designee to investigate and prosecute pursuant to Article 21 of this Code, (ii) pursuant to a court order, (iii) for disclosure to the certificate holder or his or her representative, or (iv) as otherwise provided in this Article and provided that any such information admitted into evidence in a hearing is exempt from this confidentiality and non-disclosure requirement. Except for an act of willful or wanton misconduct, any superintendent who provides notification as required in this subsection (e-5) shall have immunity from any liability, whether civil or criminal or that otherwise might result by reason of such action.
(f) After March 19, 1990, the provisions of this Section shall apply to all employees of persons or firms holding contracts with any school district including, but not limited to, food service workers, school bus drivers and other transportation employees, who have direct, daily contact with the pupils of any school in such district. For purposes of criminal history records checks and checks of the Statewide Sex Offender Database on employees of persons or firms holding contracts with more than one school district and assigned to more than one school district, the regional superintendent of the educational service region in which the contracting school districts are located may, at the request of any such school district, be responsible for receiving the authorization for a criminal history records check prepared by each such employee and submitting the same to the Department of State Police and for conducting a check of the Statewide Sex Offender Database for each employee. Any information concerning the record of conviction and identification as a sex offender of any such employee obtained by the regional superintendent shall be promptly reported to the president of the appropriate school board or school boards.
(f-5) Upon request of a school or school district, any information obtained by the school district pursuant to subsection (f) of this Section within the last year must be made available to the requesting school or school district.
(g) Prior to the commencement of any student teaching experience or required internship (which is referred to as student teaching in this Section) in the public schools, a student teacher is required to authorize a fingerprint-based criminal history records check. Authorization for and payment of the costs of the check must be furnished by the student teacher to the school district. Upon receipt of this authorization and payment, the school district shall submit the student teacher's name, sex, race, date of birth, social security number, fingerprint images, and other identifiers, as prescribed by the Department of State Police, to the Department of State Police. The Department of State Police and the Federal Bureau of Investigation shall furnish, pursuant to a fingerprint-based criminal history records check, records of convictions, forever and hereinafter, until expunged, to the president of the board. The Department shall charge the school district a fee for conducting the check, which fee must not exceed the cost of the inquiry and must be deposited into the State Police Services Fund. The school district shall further perform a check of the Statewide Sex Offender Database, as authorized by the Sex Offender Community Notification Law, and of the Statewide Murderer and Violent Offender Against Youth Database, as authorized by the Murderer and Violent Offender Against Youth Registration Act, for each student teacher. The board may not knowingly allow a person to student teach for whom a criminal history records check, a Statewide Sex Offender Database check, and a Statewide Murderer and Violent Offender Against Youth Database check have not been completed and reviewed by the district.
A copy of the record of convictions obtained from the Department of State Police must be provided to the student teacher. Any information concerning the record of convictions obtained by the president of the board is confidential and may only be transmitted to the general superintendent of schools or his or her designee, the State Superintendent of Education, the State Educator Preparation and Licensure Board, or, for clarification purposes, the Department of State Police or the Statewide Sex Offender Database or Statewide Murderer and Violent Offender Against Youth Database. Any unauthorized release of confidential information may be a violation of Section 7 of the Criminal Identification Act.
The board may not knowingly allow a person to student teach who has been convicted of any offense that would subject him or her to license suspension or revocation pursuant to Section 21B-80 of this Code or who has been found to be the perpetrator of sexual or physical abuse of a minor under 18 years of age pursuant to proceedings under Article II of the Juvenile Court Act of 1987.
(h) (Blank).
(Source: P.A. 99-21, eff. 1-1-16; 99-667, eff. 7-29-16.)

(105 ILCS 5/34-18.6) (from Ch. 122, par. 34-18.6)
Sec. 34-18.6. Child abuse and neglect; detection, reporting, and prevention.
(a) The Board of Education may provide staff development for local school site personnel who work with pupils in grades kindergarten through 8 in the detection, reporting, and prevention of child abuse and neglect.
(b) The Department of Children and Family Services may, in cooperation with school officials, distribute appropriate materials in school buildings listing the toll-free telephone number established in Section 7.6 of the Abused and Neglected Child Reporting Act, including methods of making a report under Section 7 of the Abused and Neglected Child Reporting Act, to be displayed in a clearly visible location in each school building.
(Source: P.A. 100-413, eff. 1-1-18; 100-468, eff. 6-1-18.)

(105 ILCS 5/34-18.6a) (from Ch. 122, par. 34-18.6a)
Sec. 34-18.6a. Orders of protection. The board of education may prohibit the disclosure by any school employee to any person against whom the school district has received a certified copy of an order of protection the location or address of the petitioner for the order of protection or the identity of the schools in the district in which the petitioner's child or children are enrolled. The school district shall maintain the copy of the order of protection in the records of the child or children enrolled in the district whose parent is the petitioner of an order of protection.
(Source: P.A. 87-437.)

(105 ILCS 5/34-18.7) (from Ch. 122, par. 34-18.7)
Sec. 34-18.7. Adolescent and teen mental illness and suicide detection and intervention. School guidance counselors, teachers, school social workers, and other school personnel who work with pupils in grades 7 through 12 shall be trained to identify the warning signs of mental illness and suicidal behavior in adolescents and teens and shall be taught various intervention techniques. Such training shall be provided within the framework of existing in-service training programs offered by the Board or as part of the professional development activities required under Section 21-14 of this Code.
(Source: P.A. 98-471, eff. 1-1-14.)

(105 ILCS 5/34-18.8) (from Ch. 122, par. 34-18.8)
Sec. 34-18.8. AIDS training. School guidance counselors, nurses, teachers and other school personnel who work with pupils may be trained to have a basic knowledge of matters relating to acquired immunodeficiency syndrome (AIDS), including the nature of the disease, its causes and effects, the means of detecting it and preventing its transmission, the availability of appropriate sources of counseling and referral, and any other information that may be appropriate considering the age and grade level of such pupils. The Board of Education shall supervise such training. The State Board of Education and the Department of Public Health shall jointly develop standards for such training.
(Source: P.A. 86-900.)

(105 ILCS 5/34-18.9) (from Ch. 122, par. 34-18.9)
Sec. 34-18.9. Electronic paging devices on school property. (a) The General Assembly finds and declares that the educational development of all persons to the limits of their capacities is a fundamental goal of the people of this State, that to achieve such goal it is essential to provide a safe and secure learning environment within the public schools, and that the unrestricted and unregulated use by students of pocket pagers and similar electronic paging devices on school grounds or in school buildings which are owned, occupied or leased by the board of education for school purposes and activities adversely affects the educational environment, welfare and safety of students enrolled in the public schools, in that pocket pagers and similar electronic paging devices are being regularly used for the conduct of unlawful activities during school hours and on school property, including activities directly related to the unlawful possession, sale, delivery or other trafficking in drugs or other substances which constitute a "controlled substance" as that term is defined in the Illinois Controlled Substances Act. It is the purpose and intention of the General Assembly, in enacting this legislation, to reduce or eliminate the occurrence of such unlawful activities during school hours and on school property by restricting and regulating student use or possession of pocket pagers and similar electronic paging devices as provided in this Section, and by providing for the imposition of appropriate discipline and sanctions for any violation of the provisions of this Section.
(b) No student shall use or have in his or her possession any pocket pager or similar electronic paging device while in any school building or on any school property, during regular school hours or at any other time, unless the use or possession of such device by such student has first been expressly authorized by the principal acting in accordance with standards developed as provided in subsection (c) for the granting of approved exceptions to the general prohibition of this Section against such use or possession.
(c) The board of education shall develop and promulgate written standards, which shall be furnished by the board of education to each principal, under which a principal:
(1) may authorize the use or possession of a pocket pager or similar electronic paging device by a student while in a school building or on school property as an approved exception to the general prohibition of this Section against such use or possession; and
(2) may impose appropriate discipline or other sanctions against any student who violates any provision of this Section.
(Source: P.A. 86-791.)

(105 ILCS 5/34-18.10) (from Ch. 122, par. 34-18.10)
Sec. 34-18.10. Minority recruitment policy. The board of education shall, by 1991, develop and implement a policy of recruitment and hiring of minority teachers, other certificated employees and non-certificated employees, including custodians, lunch room staff and teacher aides.
(Source: P.A. 86-227; 86-1028.)

(105 ILCS 5/34-18.10a) (from Ch. 122, par. 34-18.10a)
Sec. 34-18.10a. Transfer of employees. The employment of an employee of the Illinois Chapter I 89-313 special education program transferred from the DuPage County Superintendent of Education to the Chicago Board of Education shall be considered continuous employment.
(Source: P.A. 87-1107.)

(105 ILCS 5/34-18.11) (from Ch. 122, par. 34-18.11)
Sec. 34-18.11. Tobacco prohibition. The Board of Education shall prohibit the use of tobacco on school property when such property is being used for any school purposes. Neither the board nor the local school council may authorize or permit any exception to or exemption from the prohibition at any place or at any time, including without limitation outside of school buildings or before or after the regular school day or on days when school is not in session. "School purposes" include but are not limited to all events or activities or other use of school property that the school board or school officials authorize or permit on school property, including without limitation all interscholastic or extracurricular athletic, academic or other events sponsored by the school board or in which pupils of the district participate. For purposes of this Section "tobacco" shall mean cigarette, cigar, or tobacco in any other form, including smokeless tobacco which is any loose, cut, shredded, ground, powdered, compressed or leaf tobacco that is intended to be placed in the mouth without being smoked.
(Source: P.A. 89-181, eff. 7-19-95.)

(105 ILCS 5/34-18.12) (from Ch. 122, par. 34-18.12)
Sec. 34-18.12. Inspection for drugs. The Board of Education is empowered to authorize school officials to request the assistance of law enforcement officials for the purpose of conducting reasonable searches of school grounds and lockers for illegal drugs, including searches conducted through the use of specially trained dogs.
(Source: P.A. 86-850; 86-1028.)

(105 ILCS 5/34-18.13) (from Ch. 122, par. 34-18.13)
Sec. 34-18.13. Infectious disease policies and rules. The Board of Education shall develop policies and adopt rules relating to the appropriate manner of managing children with chronic infectious diseases, not inconsistent with guidelines published by the State Board of Education and the Illinois Department of Public Health. Such policies and rules must include evaluation of students with a chronic infectious disease on an individual case-by-case basis, and may include different provisions for different age groups, classes of instruction, types of educational institution, and other reasonable classifications, as the Board may find appropriate.
(Source: P.A. 86-890; 86-1028.)

(105 ILCS 5/34-18.14) (from Ch. 122, par. 34-18.14)
Sec. 34-18.14. Cellular radio telecommunication devices.
(a) The General Assembly finds and declares that the educational development of all persons to the limits of their capacities is a fundamental goal of the people of this State and that to achieve such goal it is essential to provide a safe and secure learning environment within the public schools. While recognizing that cellular radio telecommunication devices may be used for inappropriate activities during school hours and on school property and may, on occasion, cause disruption to the classroom environment, the General Assembly also recognizes that the use of cellular radio telecommunication devices can decrease the response time of officials to emergency situations. In addition, cellular radio telecommunication devices allow parents an additional and timely method of contacting their children should an emergency situation arise. Therefore, it is the purpose and intention of the General Assembly in enacting this legislation to (i) reduce the occurrence of inappropriate and disruptive activities during school hours and on school property occurring through the use of cellular radio telecommunication devices and (ii) increase the safety of students and school personnel during school hours and on school property.
(b) The board may establish appropriate rules and disciplinary procedures governing the use or possession of cellular radio telecommunication devices by a student while in a school or on school property, during regular school hours, or at any other time.
(Source: P.A. 92-793, eff. 8-9-02.)

(105 ILCS 5/34-18.15) (from Ch. 122, par. 34-18.15)
Sec. 34-18.15. Recycled paper and paper products and solid waste management.
(a) Definitions. As used in this Section, the following terms shall have the meanings indicated, unless the context otherwise requires:
"Deinked stock" means paper that has been processed to remove inks, clays, coatings, binders and other contaminants.
"High grade printing and writing papers" includes offset printing paper, duplicator paper, writing paper (stationery), tablet paper, office paper, note pads, xerographic paper, envelopes, form bond including computer paper and carbonless forms, book papers, bond papers, ledger paper, book stock and cotton fiber papers.
"Paper and paper products" means high grade printing and writing papers, tissue products, newsprint, unbleached packaging and recycled paperboard.
"Postconsumer material" means only those products generated by a business or consumer which have served their intended end uses, and which have been separated or diverted from solid waste; wastes generated during the production of an end product are excluded.
"Recovered paper material" means paper waste generated after the completion of the papermaking process, such as postconsumer materials, envelope cuttings, bindery trimmings, printing waste, cutting and other converting waste, butt rolls, and mill wrappers, obsolete inventories, and rejected unused stock. "Recovered paper material", however, does not include fibrous waste generated during the manufacturing process as fibers recovered from waste water or trimmings of paper machine rolls (mill broke), or fibrous byproducts of harvesting, extraction or woodcutting processes, or forest residues such as bark.
"Recycled paperboard" includes paperboard products, folding cartons and pad backings.
"Tissue products" includes toilet tissue, paper towels, paper napkins, facial tissue, paper doilies, industrial wipers, paper bags and brown papers. These products shall also be unscented and shall not be colored.
"Unbleached packaging" includes corrugated and fiber storage boxes.
(a-5) The school district shall periodically review its procurement procedures and specifications related to the purchase of products and supplies. Those procedures and specifications must be modified as necessary to require the school district to seek out products and supplies that contain recycled materials and to ensure that purchased products and supplies are reusable, durable, or made from recycled materials, if economically and practically feasible. In selecting products and supplies that contain recycled material, preference must be given to products and supplies that contain the highest amount of recycled material and that are consistent with the effective use of the product or supply, if economically and practically feasible.
(b) Wherever economically and practically feasible, as determined by the board of education, the board of education, all public schools and attendance centers within the school district, and their school supply stores shall procure recycled paper and paper products as follows:
(1) Beginning July 1, 2008, at least 10% of the total

dollar value of paper and paper products purchased by the board of education, public schools and attendance centers, and their school supply stores shall be recycled paper and paper products.

(2) Beginning July 1, 2011, at least 25% of the total

dollar value of paper and paper products purchased by the board of education, public schools and attendance centers, and their school supply stores shall be recycled paper and paper products.

(3) Beginning July 1, 2014, at least 50% of the total

dollar value of paper and paper products purchased by the board of education, public schools and attendance centers, and their school supply stores shall be recycled paper and paper products.

(4) Beginning July 1, 2020, at least 75% of the total

dollar value of paper and paper products purchased by the board of education, public schools and attendance centers, and their school supply stores shall be recycled paper and paper products.

(5) Beginning upon the effective date of this

amendatory Act of 1992, all paper purchased by the board of education, public schools and attendance centers for publication of student newspapers shall be recycled newsprint. The amount purchased shall not be included in calculating the amounts specified in paragraphs (1) through (4).

(c) Paper and paper products purchased from private sector vendors pursuant to printing contracts are not considered paper and paper products for the purposes of subsection (b), unless purchased under contract for the printing of student newspapers.
(d)(1) Wherever economically and practically feasible, the recycled paper and paper products referred to in subsection (b) shall contain postconsumer or recovered paper materials as specified by paper category in this subsection:
(i) Recycled high grade printing and writing paper

shall contain at least 50% recovered paper material. Such recovered paper material, until July 1, 2008, shall consist of at least 20% deinked stock or postconsumer material; and beginning July 1, 2008, shall consist of at least 25% deinked stock or postconsumer material; and beginning July 1, 2010, shall consist of at least 30% deinked stock or postconsumer material; and beginning July 1, 2012, shall consist of at least 40% deinked stock or postconsumer material; and beginning July 1, 2014, shall consist of at least 50% deinked stock or postconsumer material.

(ii) Recycled tissue products, until July 1, 1994,

shall contain at least 25% postconsumer material; and beginning July 1, 1994, shall contain at least 30% postconsumer material; and beginning July 1, 1996, shall contain at least 35% postconsumer material; and beginning July 1, 1998, shall contain at least 40% postconsumer material; and beginning July 1, 2000, shall contain at least 45% postconsumer material.

(iii) Recycled newsprint, until July 1, 1994, shall

contain at least 40% postconsumer material; and beginning July 1, 1994, shall contain at least 50% postconsumer material; and beginning July 1, 1996, shall contain at least 60% postconsumer material; and beginning July 1, 1998, shall contain at least 70% postconsumer material; and beginning July 1, 2000, shall contain at least 80% postconsumer material.

(iv) Recycled unbleached packaging, until July 1,

1994, shall contain at least 35% postconsumer material; and beginning July 1, 1994, shall contain at least 40% postconsumer material; and beginning July 1, 1996, shall contain at least 45% postconsumer material; and beginning July 1, 1998, shall contain at least 50% postconsumer material; and beginning July 1, 2000, shall contain at least 55% postconsumer material.

(v) Recycled paperboard, until July 1, 1994, shall

contain at least 80% postconsumer material; and beginning July 1, 1994, shall contain at least 85% postconsumer material; and beginning July 1, 1996, shall contain at least 90% postconsumer material; and beginning July 1, 1998, shall contain at least 95% postconsumer material.

(2) For the purposes of this Section, "postconsumer

material" includes:

(i) paper, paperboard, and fibrous waste from

retail stores, office buildings, homes and so forth, after the waste has passed through its end usage as a consumer item, including used corrugated boxes, old newspapers, mixed waste paper, tabulating cards, and used cordage; and

(ii) all paper, paperboard, and fibrous wastes

that are diverted or separated from the municipal waste stream.

(3) For the purpose of this Section, "recovered paper

material" includes:

(i) postconsumer material;
(ii) dry paper and paperboard waste generated

after completion of the papermaking process (that is, those manufacturing operations up to and including the cutting and trimming of the paper machine reel into smaller rolls or rough sheets), including envelope cuttings, bindery trimmings, and other paper and paperboard waste resulting from printing, cutting, forming and other converting operations, or from bag, box and carton manufacturing, and butt rolls, mill wrappers, and rejected unused stock; and

(iii) finished paper and paperboard from obsolete

inventories of paper and paperboard manufacturers, merchants, wholesalers, dealers, printers, converters or others.

(e) Nothing in this Section shall be deemed to apply to art materials, nor to any newspapers, magazines, text books, library books or other copyrighted publications which are purchased or used by the board of education or any public school or attendance center within the school district, or which are sold in any school supply store operated by or within any such school or attendance center, other than newspapers written, edited or produced by students enrolled in the school district, public school or attendance center.
(e-5) The school district shall periodically review its procedures on solid waste reduction regarding the management of solid waste generated by academic, administrative, and other institutional functions. Those waste reduction procedures must be designed to, when economically and practically feasible, recycle the school district's waste stream, including without limitation landscape waste, computer paper, and white office paper. The school district is encouraged to have procedures that provide for the investigation of potential markets for other recyclable materials that are present in the school district's waste stream. The waste reduction procedures must be designed to achieve, before July 1, 2020, at least a 50% reduction in the amount of solid waste that is generated by the school district.
(f) The State Board of Education, in coordination with the Departments of Central Management Services and Commerce and Economic Opportunity, may adopt such rules and regulations as it deems necessary to assist districts in carrying out the provisions of this Section.
(Source: P.A. 94-793, eff. 5-19-06; 95-741, eff. 7-18-08.)

(105 ILCS 5/34-18.16) (from Ch. 122, par. 34-18.16)
Sec. 34-18.16. (Repealed).
(Source: Repealed by P.A. 89-15, eff. 5-30-95.)

(105 ILCS 5/34-18.17)
Sec. 34-18.17. No pass-no play policy. Beginning with the 1998-99 school year, the board of education shall establish, implement, and enforce a uniform and consistent policy under which a student in any of grades 9 through 12 who fails to maintain a specified minimum grade point average or a specified minimum grade in each course in which the student is enrolled or both is suspended from further participation in any school-sponsored or school-supported athletic or extracurricular activities for a specified period or until a specified minimum grade point average or minimum grade or both are earned by the student. The board of education shall adopt a policy as required by this Section not later than one year after the effective date of this amendatory Act of 1997 and shall concurrently file a copy of that policy with the State Board of Education. After the policy has been in effect for one year, the board of education shall file a report with the State Board of Education setting forth the number and length of suspensions imposed under the policy during the period covered by the report. If the board of education already has a policy that is consistent with the requirements of this Section in effect on the effective date of this amendatory Act of 1997, it shall file a copy of that policy with the State Board of Education within 90 days after the effective date of this amendatory Act and shall file the annual report required under this Section 12 months thereafter.
(Source: P.A. 90-548, eff. 1-1-98.)

(105 ILCS 5/34-18.18)
Sec. 34-18.18. Occupational standards. The Board shall not require a student to meet occupational standards for grade level promotion or graduation unless that student is voluntarily enrolled in a job training program.
(Source: P.A. 91-175, eff. 1-1-00; 92-16, eff. 6-28-01.)

(105 ILCS 5/34-18.19)
Sec. 34-18.19. (Repealed).
(Source: P.A. 92-16, eff. 6-28-01. Repealed by P.A. 94-600, eff. 8-16-05.)

(105 ILCS 5/34-18.20)
Sec. 34-18.20. Time out and physical restraint. Until rules are adopted under Section 2-3.130 of this Code, the use of any of the following rooms or enclosures for time out purposes is prohibited:
(1) a locked room other than one with a locking

mechanism that engages only when a key or handle is being held by a person;

(2) a confining space such as a closet or box;
(3) a room where the student cannot be continually

observed; or

(4) any other room or enclosure or time out procedure

that is contrary to current guidelines of the State Board of Education.

The use of physical restraints is prohibited except when (i) the student poses a physical risk to himself, herself, or others, (ii) there is no medical contraindication to its use, and (iii) the staff applying the restraint have been trained in its safe application. For the purposes of this Section, "restraint" does not include momentary periods of physical restriction by direct person-to-person contact, without the aid of material or mechanical devices, accomplished with limited force and that are designed (i) to prevent a student from completing an act that would result in potential physical harm to himself, herself, or another or damage to property or (ii) to remove a disruptive student who is unwilling to voluntarily leave the area. The use of physical restraints that meet the requirements of this Section may be included in a student's individualized education plan where deemed appropriate by the student's individualized education plan team. Whenever physical restraints are used, school personnel shall fully document the incident, including the events leading up to the incident, the type of restraint used, the length of time the student is restrained, and the staff involved. The parents or guardian of a student shall be informed whenever physical restraints are used.
(Source: P.A. 91-600, eff. 8-14-99; 92-16, eff. 6-28-01.)

(105 ILCS 5/34-18.21)
Sec. 34-18.21. Medicaid-eligible children; health care resources. As authorized by federal law, the school district may access federally funded health care resources if the school district provides early periodic screening and diagnostic testing services, including screening and diagnostic services, health care and treatment, preventive health care, or any other measure, to correct or improve health impairments of Medicaid-eligible children.
(Source: P.A. 91-842, eff. 6-22-00.)

(105 ILCS 5/34-18.22)
Sec. 34-18.22. Unfilled teaching positions list. The school district must post a current list of all unfilled teaching positions in the district on its Internet web site. The State Board of Education's Internet web site must provide a link to this list.
(Source: P.A. 92-41, eff. 7-1-01.)

(105 ILCS 5/34-18.23)
Sec. 34-18.23. Medical information form for bus drivers and emergency medical technicians. The school district is encouraged to create and use an emergency medical information form for bus drivers and emergency medical technicians for those students with special needs or medical conditions. The form may include without limitation information to be provided by the student's parent or legal guardian concerning the student's relevant medical conditions, medications that the student is taking, the student's communication skills, and how a bus driver or an emergency medical technician is to respond to certain behaviors of the student. If the form is used, the school district is encouraged to notify parents and legal guardians of the availability of the form. The parent or legal guardian of the student may fill out the form and submit it to the school that the student is attending. The school district is encouraged to keep one copy of the form on file at the school and another copy on the student's school bus in a secure location.
(Source: P.A. 95-331, eff. 8-21-07.)

(105 ILCS 5/34-18.24)
Sec. 34-18.24. Transfer of students.
(a) The board shall establish and implement a policy governing the transfer of a student from one attendance center to another within the school district upon the request of the student's parent or guardian. Any request by a parent or guardian to transfer his or her child from one attendance center to another within the school district pursuant to Section 1116 of the federal Elementary and Secondary Education Act of 1965 (20 U.S.C. Sec. 6317) must be made no later than 30 days after the parent or guardian receives notice of the right to transfer pursuant to that law. A student may not transfer to any of the following attendance centers, except by change in residence if the policy authorizes enrollment based on residence in an attendance area or unless approved by the board on an individual basis:
(1) An attendance center that exceeds or as a result

of the transfer would exceed its attendance capacity.

(2) An attendance center for which the board has

established academic criteria for enrollment if the student does not meet the criteria, provided that the transfer must be permitted if the attendance center is the only attendance center serving the student's grade that has not been identified for school improvement, corrective action, or restructuring under Section 1116 of the federal Elementary and Secondary Education Act of 1965 (20 U.S.C. Sec. 6317).

(3) Any attendance center if the transfer would

prevent the school district from meeting its obligations under a State or federal law, court order, or consent decree applicable to the school district.

(b) The board shall establish and implement a policy governing the transfer of students within the school district from a persistently dangerous attendance center to another attendance center in that district that is not deemed to be persistently dangerous. In order to be considered a persistently dangerous attendance center, the attendance center must meet all of the following criteria for 2 consecutive years:
(1) Have greater than 3% of the students enrolled in

the attendance center expelled for violence-related conduct.

(2) Have one or more students expelled for bringing a

firearm to school as defined in 18 U.S.C. 921.

(3) Have at least 3% of the students enrolled in the

attendance center exercise the individual option to transfer attendance centers pursuant to subsection (c) of this Section.

(c) A student may transfer from one attendance center to another attendance center within the district if the student is a victim of a violent crime as defined in Section 3 of the Rights of Crime Victims and Witnesses Act. The violent crime must have occurred on school grounds during regular school hours or during a school-sponsored event.
(d) Transfers made pursuant to subsections (b) and (c) of this Section shall be made in compliance with the federal No Child Left Behind Act of 2001 (Public Law 107-110).
(Source: P.A. 92-604, eff. 7-1-02; 93-633, eff. 12-23-03.)

(105 ILCS 5/34-18.25)
Sec. 34-18.25. Psychotropic or psychostimulant medication; disciplinary action.
(a) In this Section:
"Psychostimulant medication" means medication that produces increased levels of mental and physical energy and alertness and an elevated mood by stimulating the central nervous system.
"Psychotropic medication" means psychotropic medication as defined in Section 1-121.1 of the Mental Health and Developmental Disabilities Code.
(b) The board must adopt and implement a policy that prohibits any disciplinary action that is based totally or in part on the refusal of a student's parent or guardian to administer or consent to the administration of psychotropic or psychostimulant medication to the student.
The policy must require that, at least once every 2 years, the in-service training of certified school personnel and administrators include training on current best practices regarding the identification and treatment of attention deficit disorder and attention deficit hyperactivity disorder, the application of non-aversive behavioral interventions in the school environment, and the use of psychotropic or psychostimulant medication for school-age children.
(c) This Section does not prohibit school medical staff, an individualized educational program team, or a professional worker (as defined in Section 14-1.10 of this Code) from recommending that a student be evaluated by an appropriate medical practitioner or prohibit school personnel from consulting with the practitioner with the consent of the student's parents or guardian.
(Source: P.A. 95-331, eff. 8-21-07.)

(105 ILCS 5/34-18.26)
Sec. 34-18.26. Sharing information on school lunch applicants. The board shall, whenever requested by the Department of Healthcare and Family Services (formerly Department of Public Aid), agree in writing with the Department of Healthcare and Family Services (as the State agency that administers the State Medical Assistance Program as provided in Title XIX of the federal Social Security Act and the State Children's Health Insurance Program as provided in Title XXI of the federal Social Security Act) to share with the Department of Healthcare and Family Services information on applicants for free or reduced-price lunches. The board shall, whenever requested by the Department of Healthcare and Family Services (formerly Department of Public Aid), require each of its schools to agree in writing with the Department of Healthcare and Family Services to share with the Department of Healthcare and Family Services information on applicants for free or reduced-price lunches. This sharing of information shall be for the sole purpose of helping the Department of Healthcare and Family Services identify and enroll children in the State Medical Assistance Program or the State Children's Health Insurance Program or both as allowed under 42 U.S.C. Sec. 1758(b)(2)(C)(iii)(IV) and under the restrictions set forth in 42 U.S.C. Sec. 1758(b)(2)(C)(vi) and (vii).
(Source: P.A. 95-331, eff. 8-21-07.)

(105 ILCS 5/34-18.27)
Sec. 34-18.27. Summer kindergarten. The board may establish, maintain, and operate, in connection with the kindergarten program of the school district, a summer kindergarten program that begins 2 months before the beginning of the regular school year and a summer kindergarten program for grade one readiness for those pupils making unsatisfactory progress during the regular kindergarten session that will continue for 2 months after the regular school year. The summer kindergarten program may be held within the school district or, pursuant to a contract that must be approved by the State Board of Education, may be operated by 2 or more adjacent school districts or by a public or private university or college. Transportation for students attending the summer kindergarten program shall be the responsibility of the school district. The expense of establishing, maintaining, and operating the summer kindergarten program may be paid from funds contributed or otherwise made available to the school district for that purpose by federal or State appropriation.
(Source: P.A. 95-331, eff. 8-21-07.)

(105 ILCS 5/34-18.28)
Sec. 34-18.28. Prison tour pilot program. The board shall establish a pilot program to prevent crime by developing guidelines to identify students at risk of committing crimes. "Students at risk of committing crimes" shall be limited to those students who have engaged in serious acts of misconduct in violation of the board's policy on discipline. This program, in cooperation with the Department of Corrections, shall include a guided tour of a prison for each student so identified in order to discourage criminal behavior. The touring of a prison under this Section shall be subject to approval, in writing, of a student's parent or guardian.
(Source: P.A. 95-331, eff. 8-21-07.)

(105 ILCS 5/34-18.29)
Sec. 34-18.29. Provision of student information prohibited. The school district, including its agents, employees, student or alumni associations, or any affiliates, may not provide a student's name, address, telephone number, social security number, e-mail address, or other personal identifying information to a business organization or financial institution that issues credit or debit cards.
(Source: P.A. 95-331, eff. 8-21-07; 96-261, eff. 1-1-10.)

(105 ILCS 5/34-18.30)
Sec. 34-18.30. Dependents of military personnel; no tuition charge. If, at the time of enrollment, a dependent of United States military personnel is housed in temporary housing located outside of the school district, but will be living within the district within 60 days after the time of initial enrollment, the dependent must be allowed to enroll, subject to the requirements of this Section, and must not be charged tuition. Any United States military personnel attempting to enroll a dependent under this Section shall provide proof that the dependent will be living within the district within 60 days after the time of initial enrollment. Proof of residency may include, but is not limited to, postmarked mail addressed to the military personnel and sent to an address located within the district, a lease agreement for occupancy of a residence located within the district, or proof of ownership of a residence located within the district. Non-resident dependents of United States military personnel attending school on a tuition-free basis may be counted for the purposes of determining the apportionment of State aid provided under Section 18-8.05 or 18-8.15 of this Code.
(Source: P.A. 100-465, eff. 8-31-17.)

(105 ILCS 5/34-18.31)
Sec. 34-18.31. Highly qualified teachers; No Child Left Behind Act funds. If the school district has an overall shortage of highly qualified teachers, as defined by the federal No Child Left Behind Act of 2001 (Public Law 107-110), or a shortage of highly qualified teachers in the subject area of mathematics, science, reading, or special education, then the school board must spend at least 40% of the money it receives from Title 2 grants under the Act on recruitment and retention initiatives to assist in recruiting and retaining highly qualified teachers (in a specific subject area is applicable) as specified in paragraphs (1)(B), (2)(A), (2)(B), (4)(A), (4)(B), and (4)(C) of subsection (a) of Section 2123 of the Act until there is no longer a shortage of highly qualified teachers (in a specific subject area if applicable). As the number of highly qualified teachers in the district increases, however, the school board may spend any surplus of the minimum 40% of funds dedicated to addressing the highly qualified teacher shortage in any manner the school board deems appropriate.
(Source: P.A. 95-331, eff. 8-21-07.)

(105 ILCS 5/34-18.32)
Sec. 34-18.32. Healthy Kids - Healthy Minds Expanded Vision Program. Because 80% of a child's learning is felt to be through the visual system, the board shall establish a program to identify students who are in need of basic vision care, yet are not covered by insurance or public assistance or do not have the financial ability to pay for services and therefore are not receiving appropriate vision care, to be known as the Healthy Kids - Healthy Minds Expanded Vision Program. Through this program, subject to appropriation, the district, in cooperation with health care providers, shall serve students at a minimum or no cost to the students. The program may provide, but is not limited to, vision examinations and glasses. Eligibility for services must be determined by prioritization of students based on both physical and financial need.
(Source: P.A. 94-137, eff. 1-1-06.)

(105 ILCS 5/34-18.33)
Sec. 34-18.33. Principal mentoring program. Beginning on July 1, 2007, and subject to an annual appropriation by the General Assembly, the school district shall develop a principal mentoring program. The school district shall submit a copy of its principal mentoring program to the State Board of Education for its review and public comment. Whenever a substantive change has been made by the school district to its principal mentoring program, these changes must be submitted to the State Board of Education for review and comment.
(Source: P.A. 94-1039, eff. 7-20-06.)

(105 ILCS 5/34-18.34)
Sec. 34-18.34. Student biometric information.
(a) For the purposes of this Section, "biometric information" means any information that is collected through an identification process for individuals based on their unique behavioral or physiological characteristics, including fingerprint, hand geometry, voice, or facial recognition or iris or retinal scans.
(b) If the school district collects biometric information from students, the district shall adopt a policy that requires, at a minimum, all of the following:
(1) Written permission from the individual who has

legal custody of the student, as defined in Section 10-20.12b of this Code, or from the student if he or she has reached the age of 18.

(2) The discontinuation of use of a student's

biometric information under either of the following conditions:

(A) upon the student's graduation or withdrawal

from the school district; or

(B) upon receipt in writing of a request for

discontinuation by the individual having legal custody of the student or by the student if he or she has reached the age of 18.

(3) The destruction of all of a student's biometric

information within 30 days after the use of the biometric information is discontinued in accordance with item (2) of this subsection (b).

(4) The use of biometric information solely for

identification or fraud prevention.

(5) A prohibition on the sale, lease, or other

disclosure of biometric information to another person or entity, unless:

(A) the individual who has legal custody of the

student or the student, if he or she has reached the age of 18, consents to the disclosure; or

(B) the disclosure is required by court order.
(6) The storage, transmittal, and protection of all

biometric information from disclosure.

(c) Failure to provide written consent under item (1) of subsection (b) of this Section by the individual who has legal custody of the student or by the student, if he or she has reached the age of 18, must not be the basis for refusal of any services otherwise available to the student.
(d) Student biometric information may be destroyed without notification to or the approval of a local records commission under the Local Records Act if destroyed within 30 days after the use of the biometric information is discontinued in accordance with item (2) of subsection (b) of this Section.
(Source: P.A. 95-232, eff. 8-16-07; 95-793, eff. 1-1-09; 95-876, eff. 8-21-08.)

(105 ILCS 5/34-18.35)
Sec. 34-18.35. Use of facilities by community organizations. The board is encouraged to allow community organizations to use school facilities during non-school hours. If the board allows a community organization to use school facilities during non-school hours, the board must adopt a formal policy governing the use of school facilities by community organizations during non-school hours. The policy shall prohibit such use if it interferes with any school functions or the safety of students or school personnel or affects the property or liability of the school district.
(Source: P.A. 95-308, eff. 8-20-07; 95-876, eff. 8-21-08.)

(105 ILCS 5/34-18.36)
Sec. 34-18.36. Wind and solar farms. The school district may own and operate a wind or solar generation turbine farm, either individually or jointly with a unit of local government, school district, or community college district that is authorized to own and operate a wind or solar generation turbine farm, that directly or indirectly reduces the energy or other operating costs of the school district. The school district may ask for the assistance of any State agency, including without limitation the State Board of Education, the Illinois Power Agency, or the Environmental Protection Agency, in obtaining financing options for a wind or solar generation turbine farm.
(Source: P.A. 95-390, eff. 8-23-07; 95-805, eff. 8-12-08; 95-876, eff. 8-21-08; 96-725, eff. 8-25-09.)

(105 ILCS 5/34-18.37)
Sec. 34-18.37. Veterans' Day; moment of silence. If a school holds any type of event at the school on November 11, Veterans' Day, the board shall require a moment of silence at that event to recognize Veterans' Day.
(Source: P.A. 96-84, eff. 7-27-09; 96-1000, eff. 7-2-10; 97-333, eff. 8-12-11.)

(105 ILCS 5/34-18.38)
Sec. 34-18.38. Administrator and teacher salary and benefits; report. The board shall report to the State Board of Education, on or before October 1 of each year, the base salary and benefits of the general superintendent of schools or chief executive officer and all administrators and teachers employed by the school district. For the purposes of this Section, "benefits" includes without limitation vacation days, sick days, bonuses, annuities, and retirement enhancements.
Prior to this annual reporting to the State Board of Education, the information must be presented at a regular board meeting, subject to applicable notice requirements, and then posted on the Internet website of the school district, if any.
(Source: P.A. 96-266, eff. 1-1-10; 96-1000, eff. 7-2-10; 97-256, eff. 1-1-12.)

(105 ILCS 5/34-18.39)
Sec. 34-18.39. Radon testing.
(a) It is recommended that every occupied school building of the school district be tested every 5 years for radon pursuant to rules established by the Illinois Emergency Management Agency (IEMA).
(b) It is recommended that new schools of the school district be built using radon resistant new construction techniques, as shown in the United States Environmental Protection Agency document, Radon Prevention in the Design and Construction of Schools and Other Large Buildings.
(c) The school district may maintain, make available for review, and notify parents and faculty of test results under this Section. The district shall report radon test results to the State Board of Education, which shall prepare a report every 2 years of the results from all schools that have performed tests, to be submitted to the General Assembly and the Governor.
(d) If IEMA exempts an individual from being required to be a licensed radon professional, the individual does not need to be a licensed radon professional in order to perform screening tests under this Section. The school district may elect to have one or more employees from the district attend an IEMA-approved, Internet-based training course on school testing in order to receive an exemption to conduct testing in the school district. These school district employees must perform the measurements in accordance with procedures approved by IEMA. If an exemption from IEMA is not received, the school district must use a licensed radon professional to conduct measurements.
(e) If the results of a radon screening test under this Section are found to be 4.0 pCi/L or above, the school district may hire a licensed radon professional to perform measurements before any mitigation decisions are made. If radon levels of 4.0 pCi/L or above are found, it is recommended that affected areas be mitigated by a licensed radon mitigation professional with respect to both design and installation. IEMA may provide the school district with a list of licensed radon mitigation professionals.
(f) A screening test under this Section may be done with a test kit found in a hardware store, department store, or home improvement store or with a kit ordered through the mail or over the Internet. However, the kit must be provided by a laboratory licensed in accordance with the Radon Industry Licensing Act.
(Source: P.A. 96-417, eff. 1-1-10; 96-1000, eff. 7-2-10.)

(105 ILCS 5/34-18.40)
Sec. 34-18.40. Compliance with Chemical Safety Acts. The Board of Education must adopt a procedure to comply with the requirements of the Lawn Care Products Application and Notice Act and the Structural Pest Control Act. The superintendent must designate a staff person who is responsible for compliance with the requirements of these Acts.
(Source: P.A. 96-424, eff. 8-13-09; 96-1000, eff. 7-2-10.)

(105 ILCS 5/34-18.41)
Sec. 34-18.41. (Repealed).
(Source: P.A. 96-1000, eff. 7-2-10. Repealed by P.A. 97-256, eff. 1-1-12.)

(105 ILCS 5/34-18.42)
Sec. 34-18.42. Press boxes; accessibility. The board does not have to comply with the Illinois Accessibility Code (71 Ill. Adm. Code 400) with respect to accessibility to press boxes that are on school property if the press boxes were constructed before the effective date of this amendatory Act of the 96th General Assembly.
(Source: P.A. 96-674, eff. 8-25-09; 96-1000, eff. 7-2-10.)

(105 ILCS 5/34-18.43)
Sec. 34-18.43. Establishing an equitable and effective school facility development process.
(a) The General Assembly finds all of the following:
(1) The Illinois Constitution recognizes that a

"fundamental goal of the People of the State is the educational development of all persons to the limits of their capacities".

(2) Quality educational facilities are essential for

fostering the maximum educational development of all persons through their educational experience from pre-kindergarten through high school.

(3) The public school is a major institution in our

communities. Public schools offer resources and opportunities for the children of this State who seek and deserve quality education, but also benefit the entire community that seeks improvement through access to education.

(4) The equitable and efficient use of available

facilities-related resources among different schools and among racial, ethnic, income, and disability groups is essential to maximize the development of quality public educational facilities for all children, youth, and adults. The factors that impact the equitable and efficient use of facility-related resources vary according to the needs of each school community. Therefore, decisions that impact school facilities should include the input of the school community to the greatest extent possible.

(5) School openings, school closings, school

consolidations, school turnarounds, school phase-outs, school construction, school repairs, school modernizations, school boundary changes, and other related school facility decisions often have a profound impact on education in a community. In order to minimize the negative impact of school facility decisions on the community, these decisions should be implemented according to a clear system-wide criteria and with the significant involvement of local school councils, parents, educators, and the community in decision-making.

(6) The General Assembly has previously stated that

it intended to make the individual school in the City of Chicago the essential unit for educational governance and improvement and to place the primary responsibility for school governance and improvement in the hands of parents, teachers, and community residents at each school. A school facility policy must be consistent with these principles.

(b) In order to ensure that school facility-related decisions are made with the input of the community and reflect educationally sound and fiscally responsible criteria, a Chicago Educational Facilities Task Force shall be established within 15 days after the effective date of this amendatory Act of the 96th General Assembly.
(c) The Chicago Educational Facilities Task Force shall consist of all of the following members:
(1) Two members of the House of Representatives

appointed by the Speaker of the House, at least one of whom shall be a member of the Elementary & Secondary Education Committee.

(2) Two members of the House of Representatives

appointed by the Minority Leader of the House, at least one of whom shall be a member of the Elementary & Secondary Education Committee.

(3) Two members of the Senate appointed by the

President of the Senate, at least one of whom shall be a member of the Education Committee.

(4) Two members of the Senate appointed by the

Minority Leader of the Senate, at least one of whom shall be a member of the Education Committee.

(5) Two representatives of school community

organizations with past involvement in school facility issues appointed by the Speaker of the House.

(6) Two representatives of school community

organizations with past involvement in school facility issues appointed by the President of the Senate.

(7) The chief executive officer of the school

district or his or her designee.

(8) The president of the union representing teachers

in the schools of the district or his or her designee.

(9) The president of the association representing

principals in the schools of the district or his or her designee.

(d) The Speaker of the House shall appoint one of the appointed House members as a co-chairperson of the Chicago Educational Facilities Task Force. The President of the Senate shall appoint one of the appointed Senate members as a co-chairperson of the Chicago Educational Facilities Task Force. Members appointed by the legislative leaders shall be appointed for the duration of the Chicago Educational Facilities Task Force; in the event of a vacancy, the appointment to fill the vacancy shall be made by the legislative leader of the same chamber and party as the leader who made the original appointment.
(e) The Chicago Educational Facilities Task Force shall call on independent experts, as needed, to gather and analyze pertinent information on a pro bono basis, provided that these experts have no previous or on-going financial interest in school facility issues related to the school district. The Chicago Educational Facilities Task Force shall secure pro bono expert assistance within 15 days after the establishment of the Chicago Educational Facilities Task Force.
(f) The Chicago Educational Facilities Task Force shall be empowered to gather further evidence in the form of testimony or documents or other materials.
(g) The Chicago Educational Facilities Task Force, with the help of the independent experts, shall analyze past Chicago experiences and data with respect to school openings, school closings, school consolidations, school turnarounds, school phase-outs, school construction, school repairs, school modernizations, school boundary changes, and other related school facility decisions on students. The Chicago Educational Facilities Task Force shall consult widely with stakeholders, including public officials, about these facility issues and their related costs and shall examine relevant best practices from other school systems for dealing with these issues systematically and equitably. These initial investigations shall include opportunities for input from local stakeholders through hearings, focus groups, and interviews.
(h) The Chicago Educational Facilities Task Force shall prepare recommendations describing how the issues set forth in subsection (g) of this Section can be addressed effectively based upon educationally sound and fiscally responsible practices.
(i) The Chicago Educational Facilities Task Force shall hold hearings in separate areas of the school district at times that shall maximize school community participation to obtain comments on draft recommendations. The final hearing shall take place no later than 15 days prior to the completion of the final recommendations.
(j) The Chicago Educational Facilities Task Force shall prepare final proposed policy and legislative recommendations for the General Assembly, the Governor, and the school district. The recommendations may address issues, standards, and procedures set forth in this Section. The final recommendations shall be made available to the public through posting on the school district's Internet website and other forms of publication and distribution in the school district at least 7 days before the recommendations are submitted to the General Assembly, the Governor, and the school district.
(k) The recommendations may address issues of system-wide criteria for ensuring clear priorities, equity, and efficiency.
Without limitation, the final recommendations may propose significant decision-making roles for key stakeholders, including the individual school and community; recommend clear criteria or processes for establishing criteria for making school facility decisions; and include clear criteria for setting priorities with respect to school openings, school closings, school consolidations, school turnarounds, school phase-outs, school construction, school repairs, school modernizations, school boundary changes, and other related school facility decisions, including the encouragement of multiple community uses for school space.
Without limitation, the recommendations may propose criteria for student mobility; the transferring of students to lower performing schools; teacher mobility; insufficient notice to and the lack of inclusion in decision-making of local school councils, parents, and community members about school facility decisions; and costly facilities-related expenditures due to poor educational and facilities planning.
(l) The State Board of Education and the school district shall provide administrative support to the Chicago Educational Facilities Task Force.
(m) After recommendations have been issued, the Chicago Educational Facilities Task Force shall meet at least once annually, upon the call of the chairs, for the purpose of reviewing Chicago public schools' compliance with the provisions of Sections 34-200 through 34-235 of this Code concerning school action and facility master planning. The Task Force shall prepare a report to the General Assembly, the Governor's Office, the Mayor of the City of Chicago, and the Chicago Board of Education indicating how the district has met the requirements of the provisions of Sections 34-200 through 34-235 of this Code concerning school action and facility master planning.
(Source: P.A. 96-803, eff. 10-30-09; 97-333, eff. 8-12-11; 97-473, eff. 1-1-12; 97-474, eff. 8-22-11.)

(105 ILCS 5/34-18.44)
Sec. 34-18.44. American Sign Language courses. The school board is encouraged to implement American Sign Language courses into school foreign language curricula.
(Source: P.A. 96-843, eff. 6-1-10; 97-333, eff. 8-12-11.)

(105 ILCS 5/34-18.45)
Sec. 34-18.45. Minimum reading instruction. The board shall promote 60 minutes of minimum reading opportunities daily for students in kindergarten through 3rd grade whose reading level is one grade level or lower than their current grade level according to current learning standards and the school district.
(Source: P.A. 97-88, eff. 7-8-11; 97-813, eff. 7-13-12; 98-463, eff. 8-16-13.)

(105 ILCS 5/34-18.46)
Sec. 34-18.46. (Repealed).
(Source: P.A. 97-813, eff. 7-13-12. Repealed by P.A. 99-245, eff. 8-3-15.)

(105 ILCS 5/34-18.47)
Sec. 34-18.47. Youth program. The board may develop a plan for implementing a program that seeks to establish common bonds between youth of various backgrounds and ethnicities, which may be similar to that of the Challenge Day organization.
(Source: P.A. 97-909, eff. 1-1-13; 98-463, eff. 8-16-13.)

(105 ILCS 5/34-18.48)
Sec. 34-18.48. Bring Your Parents to School Day. The board may designate the first Monday in October of each year "Bring Your Parents to School Day" to promote parental involvement and student success. On this day, the board may permit the parents or guardians of students to attend class with their children and meet with teachers and administrators during the school day.
(Source: P.A. 98-304, eff. 1-1-14.)

(105 ILCS 5/34-18.49)
Sec. 34-18.49. Carbon monoxide alarm required.
(a) In this Section:
"Approved carbon monoxide alarm" and "alarm" have the meaning ascribed to those terms in the Carbon Monoxide Alarm Detector Act.
"Carbon monoxide detector" and "detector" mean a device having a sensor that responds to carbon monoxide gas and that is connected to an alarm control unit and approved in accordance with rules adopted by the State Fire Marshal.
(b) The board shall require that each school under its authority be equipped with approved carbon monoxide alarms or carbon monoxide detectors. The alarms must be powered as follows:
(1) For a school designed before January 1, 2016 (the

effective date of Public Act 99-470), alarms powered by batteries are permitted. Alarms permanently powered by the building's electrical system and monitored by any required fire alarm system are also permitted.

(2) For a school designed on or after January 1, 2016

(the effective date of Public Act 99-470), alarms must be permanently powered by the building's electrical system or be an approved carbon monoxide detection system. An installation required in this subdivision (2) must be monitored by any required fire alarm system.

Alarms or detectors must be located within 20 feet of a carbon monoxide emitting device. Alarms or detectors must be in operating condition and be inspected annually. A school is exempt from the requirements of this Section if it does not have or is not close to any sources of carbon monoxide. A school must require plans, protocols, and procedures in response to the activation of a carbon monoxide alarm or carbon monoxide detection system.
(Source: P.A. 99-470, eff. 1-1-16; 100-201, eff. 8-18-17.)

(105 ILCS 5/34-18.50)
Sec. 34-18.50. Accelerate College pilot program. The district may enter into an Accelerate College educational partnership agreement as authorized under Section 3-42.4 of the Public Community College Act.
(Source: P.A. 99-611, eff. 7-22-16; 100-201, eff. 8-18-17.)

(105 ILCS 5/34-18.51)
Sec. 34-18.51. Committee on the retention of students.
(a) The board may create a committee on the retention of students. The committee shall consist of the general superintendent of schools or his or her designee, a district administrator who directs student instruction and curriculum, a principal from a school of the district, and a teacher from a school of the district.
(b) Prior to retention in a grade, a school may submit, by a date as set by the committee on the retention of students, the names of all students determined by the school to not qualify for promotion to the next higher grade and the reason for that determination. The committee shall review the school's decision to retain with respect to each student and shall make a final decision regarding whether or not to retain a particular student. The committee shall take into consideration the relevant data and evidence gathered during the Response to Intervention process. The committee may vote to overturn a retention decision if the committee determines that the student should be promoted after examining the student's access to remedial assistance, performance, attendance, and participation and the resources and facilities provided by the school district or due to the student having an undiagnosed learning disability.
(Source: P.A. 99-592, eff. 7-22-16; 100-201, eff. 8-18-17.)

(105 ILCS 5/34-18.52)
Sec. 34-18.52. DCFS liaison.
(a) The board may appoint at least one employee to act as a liaison to facilitate the enrollment and transfer of records of students in the legal custody of the Department of Children and Family Services when enrolling in or changing schools. The board may appoint any employee of the school district who is licensed under Article 21B of this Code to act as a liaison; however, employees who meet any of the following criteria must be prioritized for appointment:
(1) Employees who have worked with mobile student

populations or students in foster care.

(2) Employees who are familiar with enrollment,

record transfers, existing community services, and student support services.

(3) Employees who serve as a high-level administrator.
(4) Employees who are counselors or have experience

with student counseling.

(5) Employees who are knowledgeable on child welfare

policies.

(6) Employees who serve as a school social worker.
(b) Liaisons under this Section are encouraged to build capacity and infrastructure within the school district to support students in the legal custody of the Department of Children and Family Services. Liaison responsibilities may include the following:
(1) streamlining the enrollment processes for

students in foster care;

(2) implementing student data tracking and monitoring

mechanisms;

(3) ensuring that students in the legal custody of

the Department of Children and Family Services receive all school nutrition and meal programs available;

(4) coordinating student withdrawal from a school,

record transfers, and credit recovery;

(5) becoming experts on the foster care system and

State laws and policies in place that support children under the legal custody of the Department of Children and Family Services;

(6) coordinating with child welfare partners;
(7) providing foster care-related information and

training to the school district;

(8) working with the Department of Children and

Family Services to help students maintain their school placement, if appropriate;

(9) reviewing student schedules to ensure that

students are on track to graduate;

(10) encouraging a successful transition into

adulthood and post-secondary opportunities;

(11) encouraging involvement in extracurricular

activities; and

(12) knowing what support is available within the

school district and community for students in the legal custody of the Department of Children and Family Services.

(c) The school district is encouraged to designate a liaison by the beginning of the 2017-2018 school year.
(d) Individuals licensed under Article 21B of this Code acting as a liaison under this Section shall perform the duties of a liaison in addition to existing contractual obligations.
(Source: P.A. 99-781, eff. 8-12-16; 100-201, eff. 8-18-17.)

(105 ILCS 5/34-18.53)
(Text of Section from P.A. 100-14)
Sec. 34-18.53. Implicit bias training.
(a) The General Assembly makes the following findings:
(1) implicit racial bias influences evaluations of

and behavior toward those who are the subject of the bias;

(2) understanding implicit racial bias is needed in

order to reduce that bias;

(3) marginalized students would benefit from having

access to educators who have worked to reduce their biases; and

(4) training that helps educators overcome implicit

racial bias has implication for classroom interactions, student evaluation, and classroom engagement; it also affects student academic self-concept.

(b) The board shall require in-service training for school personnel to include training to develop cultural competency, including understanding and reducing implicit racial bias.
(c) As used in this Section, "implicit racial bias" means a preference, positive or negative, for a racial or ethnic group that operates outside of awareness. This bias has 3 different components: affective, behavioral, and cognitive.
(Source: P.A. 100-14, eff. 7-1-17.)

(Text of Section from P.A. 100-29)
Sec. 34-18.53. Breastfeeding accommodations for pupils.
(a) Each public school shall provide reasonable accommodations to a lactating pupil on a school campus to express breast milk, breastfeed an infant child, or address other needs related to breastfeeding. Reasonable accommodations under this Section include, but are not limited to, all of the following:
(1) Access to a private and secure room, other than a

restroom, to express breast milk or breastfeed an infant child.

(2) Permission to bring onto a school campus a breast

pump and any other equipment used to express breast milk.

(3) Access to a power source for a breast pump or any

other equipment used to express breast milk.

(4) Access to a place to store expressed breast milk

safely.

(b) A lactating pupil on a school campus must be provided a reasonable amount of time to accommodate her need to express breast milk or breastfeed an infant child.
(c) A public school shall provide the reasonable accommodations specified in subsections (a) and (b) of this Section only if there is at least one lactating pupil on the school campus.
(d) A public school may use an existing facility to meet the requirements specified in subsection (a) of this Section.
(e) A pupil may not incur an academic penalty as a result of her use, during the school day, of the reasonable accommodations specified in this Section and must be provided the opportunity to make up any work missed due to such use.
(f) In instances where a student files a complaint of noncompliance with the requirements of this Section, the public school shall implement the grievance procedure of 23 Ill. Adm. Code 200, including appeals procedures.
(Source: P.A. 100-29, eff. 1-1-18.)

(Text of Section from P.A. 100-133)
Sec. 34-18.53. Dual enrollment and dual credit notification. The board shall require the district's high schools to inform all 11th and 12th grade students of dual enrollment and dual credit opportunities at public community colleges for qualified students.
(Source: P.A. 100-133, eff. 1-1-18.)

(Text of Section from P.A. 100-163)
Sec. 34-18.53. Availability of feminine hygiene products.
(a) The General Assembly finds the following:
(1) Feminine hygiene products are a health care

necessity and not an item that can be foregone or substituted easily.

(2) Access to feminine hygiene products is a serious

and ongoing need in this State.

(3) When students do not have access to affordable

feminine hygiene products, they may miss multiple days of school every month.

(4) When students have access to quality feminine

hygiene products, they are able to continue with their daily lives with minimal interruption.

(b) In this Section:
"Feminine hygiene products" means tampons and sanitary napkins for use in connection with the menstrual cycle.
"School building" means any facility (i) that is owned or leased by the school district or over which the board has care, custody, and control and (ii) in which there is a public school serving students in grades 6 through 12.
(c) The school district shall make feminine hygiene products available, at no cost to students, in the bathrooms of school buildings.
(Source: P.A. 100-163, eff. 1-1-18.)

(Text of Section from P.A. 100-204)
Sec. 34-18.53. Booking stations on school grounds.
(a) There shall be no student booking station established or maintained on the grounds of any school.
(b) This prohibition shall be applied to student booking stations only, as defined in this Section. The prohibition does not prohibit or affect the establishment or maintenance of any place operated by or under the control of law enforcement personnel, school resource officers, or other security personnel that does not also qualify as a student booking station as defined in paragraph (2) of subsection (d) of this Section. The prohibition does not affect or limit the powers afforded law enforcement officers to perform their duties within schools as otherwise prescribed by law.
(c) When the underlying suspected or alleged criminal act is an act of violence, and isolation of a student or students is deemed necessary to the interest of public safety, and no other location is adequate for secure isolation of the student or students, offices as described in paragraph (1) of subsection (d) of this Section may be employed to detain students for a period no longer than that required to alleviate that threat to public safety.
(d) As used in this Section, "student booking station" means a building, office, room, or any indefinitely established space or site, mobile or fixed, which operates concurrently as:
(1) predominantly or regularly a place of operation

for a municipal police department, county sheriff department, or other law enforcement agency, or under the primary control thereof; and

(2) a site at which students are detained in

connection with criminal charges or allegations against those students, taken into custody, or engaged with law enforcement personnel in any process that creates a law enforcement record of that contact with law enforcement personnel or processes.

(Source: P.A. 100-204, eff. 8-18-17.)

(Text of Section from P.A. 100-356)
Sec. 34-18.53. School social worker. The board may employ school social workers who have graduated with a master's or higher degree in social work from an accredited graduate school of social work and have such additional qualifications as may be required by the State Board of Education and who hold a Professional Educator License with a school support personnel endorsement for school social work pursuant to Section 21B-25 of this Code. Only persons so licensed and endorsed may use the title "school social worker". A school social worker may provide individual and group services to the general student population and to students with disabilities pursuant to Article 14 of this Code and rules set forth in 23 Ill. Adm. Code 226, Special Education, adopted by the State Board of Education and may provide support and consultation to administrators, teachers, and other school personnel consistent with their professional qualifications and the provisions of this Code and other applicable laws. The school district may employ a sufficient number of school social workers to address the needs of their students and schools and may maintain the nationally recommended student-to-school social worker ratio of 250 to 1. A school social worker may not provide such services outside his or her employment to any student in the district or districts that employ the school social worker.
(Source: P.A. 100-356, eff. 8-25-17.)

(Text of Section from P.A. 100-505)
Sec. 34-18.53. School-grown produce. The school district may serve students produce grown and harvested by students in school-owned facilities utilizing hydroponics or aeroponics or in school-owned or community gardens if the soil and compost in which the produce is grown meets the standards adopted in 35 Ill. Adm. Code 830.503, if applicable, and the produce is served in accordance with the standards adopted in 77 Ill. Adm. Code 750.
(Source: P.A. 100-505, eff. 6-1-18.)

(105 ILCS 5/34-19) (from Ch. 122, par. 34-19)
Sec. 34-19. By-laws, rules and regulations; business transacted at regular meetings; voting; records. The board shall, subject to the limitations in this Article, establish by-laws, rules and regulations, which shall have the force of ordinances, for the proper maintenance of a uniform system of discipline for both employees and pupils, and for the entire management of the schools, and may fix the school age of pupils, the minimum of which in kindergartens shall not be under 4 years, except that, based upon an assessment of the child's readiness, children who have attended a non-public preschool and continued their education at that school through kindergarten, were taught in kindergarten by an appropriately certified teacher, and will attain the age of 6 years on or before December 31 of the year of the 2009-2010 school term and each school term thereafter may attend first grade upon commencement of such term, and in grade schools shall not be under 6 years. It may expel, suspend or, subject to the limitations of all policies established or adopted under Section 10-22.6 or 14-8.05, otherwise discipline any pupil found guilty of gross disobedience, misconduct, or other violation of the by-laws, rules, and regulations, including gross disobedience or misconduct perpetuated by electronic means. An expelled pupil may be immediately transferred to an alternative program in the manner provided in Article 13A or 13B of this Code. A pupil must not be denied transfer because of the expulsion, except in cases in which such transfer is deemed to cause a threat to the safety of students or staff in the alternative program. A pupil who is suspended in excess of 20 school days may be immediately transferred to an alternative program in the manner provided in Article 13A or 13B of this Code. A pupil must not be denied transfer because of the suspension, except in cases in which such transfer is deemed to cause a threat to the safety of students or staff in the alternative program. The bylaws, rules and regulations of the board shall be enacted, money shall be appropriated or expended, salaries shall be fixed or changed, and textbooks, electronic textbooks, and courses of instruction shall be adopted or changed only at the regular meetings of the board and by a vote of a majority of the full membership of the board; provided that notwithstanding any other provision of this Article or the School Code, neither the board or any local school council may purchase any textbook for use in any public school of the district from any textbook publisher that fails to furnish any computer diskettes as required under Section 28-21. Funds appropriated for textbook purchases must be available for electronic textbook purchases and the technological equipment necessary to gain access to and use electronic textbooks at the local school council's discretion. The board shall be further encouraged to provide opportunities for public hearing and testimony before the adoption of bylaws, rules and regulations. Upon all propositions requiring for their adoption at least a majority of all the members of the board the yeas and nays shall be taken and reported. The by-laws, rules and regulations of the board shall not be repealed, amended or added to, except by a vote of 2/3 of the full membership of the board. The board shall keep a record of all its proceedings. Such records and all by-laws, rules and regulations, or parts thereof, may be proved by a copy thereof certified to be such by the secretary of the board, but if they are printed in book or pamphlet form which are purported to be published by authority of the board they need not be otherwise published and the book or pamphlet shall be received as evidence, without further proof, of the records, by-laws, rules and regulations, or any part thereof, as of the dates thereof as shown in such book or pamphlet, in all courts and places where judicial proceedings are had.
Notwithstanding any other provision in this Article or in the School Code, the board may delegate to the general superintendent or to the attorney the authorities granted to the board in the School Code, provided such delegation and appropriate oversight procedures are made pursuant to board by-laws, rules and regulations, adopted as herein provided, except that the board may not delegate its authorities and responsibilities regarding (1) budget approval obligations; (2) rule-making functions; (3) desegregation obligations; (4) real estate acquisition, sale or lease in excess of 10 years as provided in Section 34-21; (5) the levy of taxes; or (6) any mandates imposed upon the board by "An Act in relation to school reform in cities over 500,000, amending Acts herein named", approved December 12, 1988 (P.A. 85-1418).
(Source: P.A. 99-456, eff. 9-15-16.)

(105 ILCS 5/34-19.1) (from Ch. 122, par. 34-19.1)
Sec. 34-19.1. Comment at meetings. At each regular and special meeting which is open to the public, members of the public and employees of the district shall be afforded time, subject to reasonable constraints, to comment to or ask questions of the board.
(Source: P.A. 84-1308.)

(105 ILCS 5/34-19.2) (from Ch. 122, par. 34-19.2)
Sec. 34-19.2. Mailing list. To establish and maintain a mailing list of the names and addresses of persons who each year request inclusion thereon, and to mail to those persons copies of board agenda, school budgets, audits, and within 10 days of each board meeting, a copy of the approved meeting minutes. Annual subscription fees approximating the costs of reproducing and mailing the materials may be charged to the subscribers at the beginning of the subscription period.
(Source: P.A. 83-1362.)

(105 ILCS 5/34-20) (from Ch. 122, par. 34-20)
Sec. 34-20. Acquisition of real estate-Condemnation proceedings-Title-Conveyances.
The board may acquire by purchase, condemnation or otherwise, real estate for any school purposes. Condemnation proceedings shall be conducted in the name of the city, in trust for the use of schools. The title to all real estate held for the use and benefit of the schools shall be held in the name of the city, in trust for the use of schools. All conveyances of real estate shall be made to the city in trust for the use of schools.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/34-20.1) (from Ch. 122, par. 34-20.1)
Sec. 34-20.1. Limitation on use for school purposes. Notwithstanding any other provisions of this Article or this Act, no building or other structure owned by the Board of Education, or by the City as trustee for the use and benefit of the schools, which the Chicago Park District has occupied, and which at any time prior to such occupancy by the Chicago Park District was used as a public school house or other public school building of any attendance center within the school district, shall at any time be again used by the Board as a public school house or other public school building. However, the Board of Education shall have the authority to make and enter into a lease or other agreement with the Chicago Park District providing for their joint use of a public school house or other public school building of any attendance center if such facility contains more than 10 classrooms. For purposes of this Section, "joint use" shall include but not be limited to shared use by the Board and the Chicago Park District during daytime hours.
(Source: P.A. 85-1146.)

(105 ILCS 5/34-21) (from Ch. 122, par. 34-21)
Sec. 34-21. Rentals and leases - Sale of real estate - Engagement of real estate broker - Indirect and participating ownership interest - Conveyance, payment and disclosure.
(a) The board may:
(1) enter into leases as lessee of buildings, rooms

and grounds for the use of schools or for the purpose of school administration; or

(2) enter into leases as lessor of property held by a

city in trust for the use and benefit of schools for a term of not longer than 99 years from the date of the granting of the lease, but it shall not make or renew any lease for a term longer than 10 years nor alter the provisions of any lease whose unexpired term may exceed 10 years without the vote of 2/3 of the full membership of the board. The board may, in the case of such a lease, receive consideration in whole or in part in the form of an ownership interest in the entity leasing the property from the board, or in its assignee, or a participating interest in the revenues, profits or gains from the development, use, sublease or assignment of such property or interest therein; provided, however, that the board shall not make any further contribution to the capital of such entity. Furthermore, there shall be no diminution thereafter in the value of the board's interest in the entity or participating interest as a result of any subsequent capital contributions by any entity or other capital changes.

(b) The board may sell real estate, or interest therein, held by a city in trust for the use and benefit of the schools subject to the provisions of this Section and approval by the board ordered by a vote of not less than 2/3 of its full membership, if the board determines (i) that such real estate has become unnecessary, unsuitable or inconvenient for the use of schools or for the purpose of school administration, (ii) that such real estate has become inappropriate or unprofitable for the purpose of deriving revenue to support the board's authorized purposes, or (iii) that, in the reasonable judgment of the board, a sale would constitute the best available use or disposition of such real estate for the purpose of deriving revenue to support the board's authorized purposes.
(1) Any sale of such real estate having a fair market

value of $25,000 or more shall be made in accordance with the following procedures:

(A) Notice of intended sale shall be published

once each week for 3 consecutive weeks in a daily or weekly newspaper published in the city.

(B) The first such notice shall be published not

less than 30 days before the day provided for the opening of bids with respect to the intended sale.

(C) The notice shall contain pertinent

information on the real estate available for sale, including the location of the real estate, a description of the property, the purpose for which it is used, any other terms for the sale of the real estate as determined by the board, and the dates on which bids will be opened, and on which bids will be considered, and the notice shall advertise for bids for such real estate. The notice may contain a minimum sale price.

(D) The board may:
(i) accept the highest responsible bid

determined to be in the best interest of the board; or

(ii) reject any and all bids; or
(iii) if there is more than one responsible

bid, negotiate separately with the 2 highest and best among such responsible bids and, upon tentative agreement with one or both bidders, one or both of such bids may be submitted to the board for acceptance of one or rejection of both. Such negotiations may not result in a diminution of the terms of the sale of the real estate and must result in an agreement which is, in the reasonable judgment of the board, equal to or higher in value than the highest responsible bid.

The board may receive consideration for the sale of

such real estate, in whole or in part, in the form of an ownership interest in the entity acquiring title to the property by such sale, or in its assignee, or a participating interest in the revenues, profits or gains from the development, use, sale, lease or assignment of such property or interest therein; provided, however, that the board shall not make any further contribution to the capital of such entity. The present value of the ownership or participating interest to be received by the board shall, in the reasonable judgement of the board, be at least as great as the value of the highest responsible cash bid for such property or the agreed cash price and terms of sale negotiated pursuant to this subsection, if any, whichever is higher. Furthermore, there shall be no diminution thereafter in the value of the board's interest in the entity or its participating interest in the property as a result of any subsequent capital contributions by any entity or other capital changes.

(2) Any sale of such real estate having a fair market

value of less than $25,000 may be negotiated and shall not require notice or competitive bids.

(3) Any sale of such real estate having a fair market

value of more than $25,000 which has been continuously leased by the same entity and used as a school attendance center for at least 10 years may be negotiated and shall not require notice or competitive bids.

(c) The board may engage the services of a licensed real estate broker at a fair and reasonable commission in any case involving the sale or lease of real estate when by resolution the board determines such services to be in the best interest of the board; provided, however, that the commission to be paid may not exceed in the case of sale 7% of the sale price, and in the case of lease 7% of the first year's rent and 2% of the base rent of each lease year thereafter not to exceed 4 years. The above stated maximum ceilings on commissions may be raised by not less than a 3/4 vote of the board's full membership. Payment of the commission shall be contingent upon conveyance in accordance with the provisions of this Section and within a reasonable period of time thereafter as determined by the board at the time of the engagement of the real estate broker.
(d) (1) Conveyance of real estate held in trust by the city for the use and benefit of schools shall be by action of the city council in its capacity as trustee upon notice by the board pursuant to resolution that a sale of real estate, or interest therein, has been made in accordance with the provisions of this Section.
(2) Payment in consideration of a transfer of real estate, or interest therein, may be accepted by the board in cash, a combination of cash and securities or in another form described in subsections (a) or (b) of this Section. In any case where an instrument is accepted as part payment, the debt shall be adequately secured by mortgage, trust deed, or if by contract by retention of title, on the property transferred and any such security interest shall not be released until the debt is fully paid. Payments made after the date of sale shall include interest on the outstanding balance computed from the date of sale to the date of payment at rates to be determined by the board.
(3) The board may not consummate any transaction involving the transfer of real estate, or interest therein, provided for in this Section in which there may be an undisclosed principal. Any conveyance of title or other interest in real estate in violation hereof shall be void and any consideration received by the board prior to the discovery of such violation shall be retained as liquidated damages.
(Source: P.A. 87-1168.)

(105 ILCS 5/34-21.1) (from Ch. 122, par. 34-21.1)
Sec. 34-21.1. Additional powers. In addition to other powers and authority now possessed by it, the board shall have power:
(1) To lease from any public building commission

created pursuant to the provisions of the Public Building Commission Act, approved July 5, 1955, as heretofore or hereafter amended or from any individuals, partnerships or corporations, any real or personal property for the purpose of securing space for its school purposes or office or other space for its administrative functions for a period of time not exceeding 40 years.

(2) To pay for the use of this leased property in

accordance with the terms of the lease and with the provisions of the Public Building Commission Act, approved July 5, 1955, as heretofore or hereafter amended.

(3) Such lease may be entered into without making a

previous appropriation for the expense thereby incurred; provided, however, that if the board undertakes to pay all or any part of the costs of operating and maintaining the property of a public building commission as authorized in subparagraph (4) of this Section, such expenses of operation and maintenance shall be included in the annual budget of such board annually during the term of such undertaking.

(4) In addition, the board may undertake, either in

the lease with a public building commission or by separate agreement or contract with a public building commission, to pay all or any part of the costs of maintaining and operating the property of a public building commission for any period of time not exceeding 40 years.

(5) To enter into agreements, including lease and

lease purchase agreements having a term not longer than 40 years from the date on which such agreements are entered into, with private sector individuals, partnerships, or corporations for the construction of school buildings, school administrative offices, site development, and school support facilities. The board shall maintain exclusive possession of all schools, school administrative offices, and school facilities which it is occupying or acquiring pursuant to any such lease or lease purchase agreement, and in addition shall have and exercise complete control over the education program conducted at such schools, offices and facilities. The board's contribution under any such agreement shall be limited to the use of the real estate and existing improvements on a rental basis which shall be exempt from any form of leasehold tax or assessment, but the interests of the board may be subordinated to the interests of a mortgage holder or holders acquired as security for additional improvements made on the property.

(6) To make payments on a lease or lease purchase

agreement entered into pursuant to subparagraph (5) of this Section with an individual, partnership, or a corporation for school buildings, school administrative offices, and school support facilities constructed by such individual, partnership, or corporation.

(7) To purchase the interests of an individual,

partnership, or corporation pursuant to any lease or lease purchase agreement entered into by the board pursuant to subparagraph (5) of this Section, and to assume or retire any outstanding debt or obligation relating to such lease or lease purchase agreement for any school building, school administrative office, or school support facility.

(8) Subject to the provisions of subparagraph (9) of

this Section, to enter into agreements, including lease and lease purchase agreements, having a term not longer than 40 years from the date on which such agreements are entered into for the provision of school buildings and related property and facilities for an agricultural science school. The enrollment in such school shall be limited to 720 students, and no less than 50% of the total number of enrollment positions in each incoming class must be reserved for students who live within proximity to the school. "Proximity to the school" means all areas within the existing city limits of Chicago located south of 87th Street (8700 South) and west of Wood Street (1800 West). In addition to the other authorizations in this paragraph (8), a maximum of 80 additional students may be enrolled in the agricultural science school's significantly modified curriculum for diverse learners, commonly known as the special education cluster program. Under such agreements the board shall have exclusive possession of all such school buildings and related property and facilities which it is occupying or acquiring pursuant to any such agreements, and in addition shall have and exercise complete control over the educational program conducted at such school. Under such agreements the board also may lease to another party to such agreement real estate and existing improvements which are appropriate and available for use as part of the necessary school buildings and related property and facilities for an agricultural science school. Any interest created by such a lease shall be exempt from any form of leasehold tax or assessment, and the interests of the board as owner or lessor of property covered by such a lease may be subordinated to the interests of a mortgage holder or holders acquired as security for additional improvements made on the property. In addition, but subject to the provisions of subparagraph (9) of this Section, the board is authorized: (i) to pay for the use of school buildings and related property and facilities for an agricultural science school as provided for in an agreement entered into pursuant to this subparagraph (8) and to enter into any such agreement without making a previous appropriation for the expense thereby incurred; and (ii) to enter into agreements to purchase any ownership interests in any school buildings and related property and facilities subject to any agreement entered into by the board pursuant to this subparagraph (8) and to assume or retire any outstanding debt or obligation relating to such school buildings and related property and facilities.

(9) Notwithstanding the provisions of subparagraph

(8) of this Section or any other law, the board shall not at any time on or after the effective date of this amendatory Act of 1991 enter into any new lease or lease purchase agreement, or amend or modify any existing lease, lease purchase or other agreement entered into pursuant to subparagraph (8), covering all or any part of the property or facilities, consisting of 78.85 acres more or less, heretofore purchased or otherwise acquired by the board for an agricultural science school; nor shall the board enter into any agreement on or after the effective date of this amendatory Act of 1991 to sell, lease, transfer or otherwise convey all or any part of the property so purchased or acquired, nor any of the school buildings or related facilities thereon, but the same shall be held, used, occupied and maintained by the board solely for the purpose of conducting and operating an agricultural science school. The board shall not, on or after the effective date of this amendatory Act of 1991, enter into any contracts or agreements for the construction, alteration or modification of any new or existing school buildings or related facilities or structural improvements on any part of the 78.85 acres purchased or otherwise acquired by the board for agricultural science school purposes, excepting only those contracts or agreements that are entered into by the board for the construction, alteration or modification of such school buildings, related facilities or structural improvements that on the effective date of this amendatory Act of 1991 are either located upon, under construction upon or scheduled under existing plans and specifications to be constructed upon a parcel of land, consisting of 17.45 acres more or less and measuring approximately 880 feet along its northerly and southerly boundaries and 864 feet along its easterly and westerly boundaries, located in the northeast part of the 78.85 acres. Nothing in this subparagraph (9) shall be deemed or construed to alter, modify, impair or otherwise affect the terms and provisions of, nor the rights and obligations of the parties under any agreement or contract made and entered into by the board prior to the effective date of this amendatory Act (i) for the acquisition, lease or lease purchase of, or for the construction, alteration or modification of any school buildings, related facilities or structural improvements upon all or any part of the 78.85 acres purchased or acquired by the board for agricultural science school purposes, or (ii) for the lease by the board of an irregularly shaped parcel, consisting of 23.19 acres more or less, of that 78.85 acres for park board purposes.

(Source: P.A. 100-399, eff. 1-1-18.)

(105 ILCS 5/34-21.2) (from Ch. 122, par. 34-21.2)
Sec. 34-21.2. Playgrounds.
The board shall take control and management of all public playgrounds owned or acquired by the city which are adjacent to or connected with any public school in the city and may equip, maintain and operate them for the moral, intellectual and physical welfare of the children and persons using them. The title to all lands occupied as such playgrounds shall vest in and be held by such city in trust for the use of schools. Nothing herein shall prevent the city from owning and operating parks, bathing beaches, municipal piers and athletic fields as provided by law.
(Source: P.A. 89-15, eff. 5-30-95.)

(105 ILCS 5/34-21.3) (from Ch. 122, par. 34-21.3)
Sec. 34-21.3. Contracts. The board shall by record vote let all contracts (other than those excepted by Section 10-20.21 of The School Code) for supplies, materials, work, and contracts with private carriers for transportation of pupils, involving an expenditure in excess of $25,000 or a lower amount as required by board policy by competitive bidding as provided in Section 10-20.21 of The School Code.
The board may delegate to the general superintendent of schools, by resolution, the authority to approve contracts in amounts of $25,000 or less.
For a period of one year from and after the expiration or other termination of his or her term of office as a member of the board: (i) the former board member shall not be eligible for employment nor be employed by the board, a local school council, an attendance center, or any other subdivision or agent of the board or the school district governed by the board, and (ii) neither the board nor the chief purchasing officer shall let or delegate authority to let any contract for services, employment, or other work to the former board member or to any corporation, partnership, association, sole proprietorship, or other entity other than publicly traded companies from which the former board member receives an annual income, dividends, or other compensation in excess of $1,500. Any contract that is entered into by or under a delegation of authority from the board or the chief purchasing officer shall contain a provision stating that the contract is not legally binding on the board if entered into in violation of the provisions of this paragraph.
In addition, the State Board of Education, in consultation with the board, shall (i) review existing conflict of interest and disclosure laws or regulations that are applicable to the executive officers and governing boards of school districts organized under this Article and school districts generally, (ii) determine what additional disclosure and conflict of interest provisions would enhance the reputation and fiscal integrity of the board and the procedure under which contracts for goods and services are let, and (iii) develop appropriate reporting forms and procedures applicable to the executive officers, governing board, and other officials of the school district.
(Source: P.A. 95-990, eff. 10-3-08.)

(105 ILCS 5/34-21.4) (from Ch. 122, par. 34-21.4)
Sec. 34-21.4. Full year feasibility study - grant - transitional expenditure reimbursement. The Board of Education may file an application with the State Board of Education and, if approved, receive funds for the purpose of conducting a study of the feasibility of operating one or more schools within the district on a full year school plan pursuant to Section 10-19.1. Such feasibility study shall include, but need not be limited to, the educational program, building and space needs, administrative and personnel costs, pupil distribution in the district, community attitudes, and transportation costs. The Board of Education which conducts a feasibility study pursuant to this Section shall submit a final report to the State Board of Education upon completion of the study or within one year after receipt of funds, whichever occurs first.
The Board of Education seeking State financial support to conduct feasibility studies shall file applications with the State Board of Education on forms provided by the State Board. The State Board of Education may grant or deny applications, in whole or in part, and provide the funds necessary to implement approved applications, provided that the total amount of funds necessary to implement approved applications does not exceed the annual appropriation for that purpose.
If, based upon the results of a full year feasibility study, the Board determines that it will operate one or more schools within the district in accordance with Section 10-19.1, the State Board of Education may, pursuant to guidelines established by the State Board, reimburse the Board for expenditures resulting from making such transition, provided that no expenditures shall be reimbursed which would have been incurred by the Board in the absence of a changeover to a full year school program.
In the event any funds appropriated for transition reimbursement during any fiscal year are insufficient for that purpose, payment shall be made in the proportion that the total amount of such expenditures bears to the total amount of money available for payment.
(Source: P.A. 81-1508.)

(105 ILCS 5/34-21.5)
Sec. 34-21.5. (Repealed).
(Source: P.A. 81-1221. Repealed by P.A. 94-1105, eff. 6-1-07.)

(105 ILCS 5/34-21.6) (from Ch. 122, par. 34-21.6)
Sec. 34-21.6. Waiver of fees.
(a) The board shall waive all fees assessed by the district on children whose parents are unable to afford them, including but not limited to children living in households that meet the free lunch or breakfast eligibility guidelines established by the federal government pursuant to Section 1758 of the federal Richard B. Russell National School Lunch Act (42 U.S.C. 1758; 7 C.F.R. 245 et seq.), subject to verification as set forth in subsection (b) of this Section. The board shall develop written policies and procedures implementing this Section in accordance with regulations promulgated by the State Board of Education.
(b) If the board participates in a federally funded, school-based child nutrition program and uses a student's application for, eligibility for, or participation in the federally funded, school-based child nutrition program (42 U.S.C. 1758; 7 C.F.R. 245 et seq.) as the basis for waiving fees assessed by the district, then the board must follow the verification requirements of the federally funded, school-based child nutrition program (42 U.S.C. 1758; 7 C.F.R. 245.6a).
If the board establishes a process for the determination of eligibility for waiver of fees assessed by the district that is completely independent of a student's application for, eligibility for, or participation in a federally funded, school-based child nutrition program, the board may provide for fee waiver verification no more often than every 60 calendar days. Information obtained during the independent, fee waiver verification process indicating that the student does not meet free lunch or breakfast eligibility guidelines may be used to deny the waiver of the student's fees, provided that any information obtained through this independent process for determining or verifying eligibility for fee waivers shall not be used to determine or verify eligibility for any federally funded, school-based child nutrition program.
(Source: P.A. 96-360, eff. 9-1-09.)

(105 ILCS 5/34-21.7)
Sec. 34-21.7. Racial reports. Beginning July 1, 1994, all forms used by school boards and school districts to collect information within racial categories and all reports used to present information within racial categories shall include a "Multiracial" category, if such information is collected and reported for State or local purposes only.
(Source: P.A. 88-71; 88-670, eff. 12-2-94.)

(105 ILCS 5/34-21.8)
Sec. 34-21.8. Chicago public schools violence prevention hotline.
(a) In consultation with the Chicago Police Department, the Board must establish a hotline for the purpose of receiving anonymous phone calls for information that may prevent violence.
(b) Calls that are placed to the hotline must be answered by the Chicago Police Department.
(c) Each call placed to the hotline must be recorded and investigated by the Chicago Police Department.
(d) Prior to receiving any information, notice must be provided to the caller that the call is being recorded for investigation by the Chicago Police Department. The notice may be provided by a pre-recorded message or otherwise.
(e) The hotline shall be known as the "CPS Violence Prevention Hotline" and its number and anonymous nature must be posted in all Chicago Public Schools.
(Source: P.A. 96-1425, eff. 1-1-11.)

(105 ILCS 5/prec. Sec. 34-22 heading)

(105 ILCS 5/34-22) (from Ch. 122, par. 34-22)
Sec. 34-22. Buildings. The board may erect, purchase or otherwise acquire buildings suitable for school houses, for school administration, and for deriving revenues from school lands, erect temporary school structures, erect additions to, repair, rehabilitate and replace existing school buildings and temporary school structures and may furnish and equip school buildings and temporary school structures and may purchase or otherwise acquire and improve sites therefor, the furnishing and equipping to include but not be limited to furniture, libraries, apparatus, building and architectural supplies, fixtures generally used in school buildings, including but not limited to heating and ventilating systems, mechanical equipment, seats and desks, blackboards, window shades and curtains, gymnasium and recreation apparatus and equipment, auditorium and lunchroom equipment, and all items incidental thereto. The board may use the proceeds of the sale of common school lands or any income from investments of such proceeds in its treasury for any authorized purpose and may deposit the proceeds into any district fund.
In erecting, purchasing or otherwise acquiring buildings for school purposes, the board shall not do so in such a manner as to promote segregation and separation of children in public schools because of color, race or nationality.
(Source: P.A. 88-670, eff. 12-2-94.)

(105 ILCS 5/34-22.1) (from Ch. 122, par. 34-22.1)
Sec. 34-22.1. Issuance of bonds. For the purpose of erecting, purchasing, or otherwise acquiring buildings suitable for school houses, erecting temporary school structures, erecting additions to, repairing, rehabilitating and replacing existing school buildings and temporary school structures, and furnishing and equipping school buildings and temporary school structures, and purchasing or otherwise acquiring and improving sites for such purposes, the board, with the consent of the city council expressed by ordinance, may incur an indebtedness and issue bonds therefor in an amount or amounts not to exceed in the aggregate $50,000,000. Provided, however, that not more than 25% of the aggregate amount of said bonds shall be issued in any calendar year. The bonds shall bear interest at the rate of not more than the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, and shall mature within not to exceed 20 years from their date, and may be made callable on any interest payment date at par and accrued interest, after notice has been given, at the time and in the manner provided in the bond resolution.
These bonds shall not be issued until the question of authorizing such bonds has been submitted to the electors of the city constituting said school district at a regular scheduled election in accordance with the general election law and approved by a majority of the electors voting upon that question.
The board shall adopt a resolution providing for submitting said question at such an election and certify the resolution and the proposition to the proper election authorities. In addition to the requirements of the general election law the notice of the referendum shall contain the amount of the bond issue, maximum rate of interest and purpose for which issued.
This notice shall be published in accordance with the general election law.
The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall bonds in the amount of
$..... be issued by the board of
education of the City of.... for
the purpose of erecting, purchasing,
or otherwise acquiring buildings YES
suitable for school houses, erecting
temporary school structures,
erecting additions to, repairing,
rehabilitating and replacing existing --------------------
school buildings and temporary
school structures, and furnishing and
equipping school buildings and
temporary school structures, and NO
purchasing or otherwise acquiring and
improving sites for such purposes,
bearing interest at the rate of not
to exceed the maximum rate authorized
by the Bond Authorization Act, as amended
at the time of the making of the contract?
--------------------------------------------------------------
Whenever the board desires to issue bonds as herein authorized, it shall adopt a resolution designating the purpose for which the proceeds of the bonds are to be expended and fixing the amount of the bonds proposed to be issued, the maturity thereof, and optional provisions, if any, the rate of interest thereon, and the amount of taxes to be levied annually for the purpose of paying the interest upon and the principal of such bonds.
Said bonds shall be issued in the corporate name of the school district. They shall be signed by the president and secretary of said board and countersigned by the mayor and the comptroller (or city clerk if there be no comptroller) of the city. They shall be sold upon such terms as may be approved by the board by the city comptroller (or city clerk if there be no comptroller) after advertisement for bids as ordered by and under the direction of the board, and the proceeds thereof shall be received by the city treasurer, as school treasurer, and expended by the board for the purposes provided in the bond resolution.
Before or at the time of issuing any bonds herein authorized, the city council of such city, upon the demand and under the direction of the board shall, by ordinance, provide for the levy and collection of a direct annual tax upon all the taxable property of such school district sufficient to pay and discharge the principal thereof at maturity and to pay the interest thereon as it falls due. Such tax shall be levied and collected in like manner with the other taxes of such school district and shall be in addition to and exclusive of the maximum of all other taxes which such board or such city council is now, or may hereafter be, authorized by law to levy for any and all school purposes. Upon the filing in the office of the county clerk of the county wherein such school district is located of a duly certified copy of any such ordinance, it shall be the duty of such county clerk to extend the tax therein provided for, including an amount to cover loss and cost of collecting said taxes and also deferred collections thereof and abatements in the amounts of such taxes as extended upon the collector's books.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-4.)

(105 ILCS 5/34-22.2) (from Ch. 122, par. 34-22.2)
Sec. 34-22.2. Issuance of bonds. For the purpose of erecting, purchasing, or otherwise acquiring buildings suitable for school houses, erecting temporary school structures, erecting additions to, repairing, rehabilitating and replacing existing school buildings and temporary school structures, and furnishing and equipping school buildings and temporary school structures, and purchasing or otherwise acquiring and improving sites for such purposes, the board, with the consent of the city council expressed by ordinance, may incur an indebtedness and issue bonds therefor in an amount or amounts not to exceed in the aggregate $50,000,000 in addition to the bonds authorized under Section 34-22.1. The bonds shall bear interest at the rate of not more than the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, and shall mature within not to exceed 20 years from their date, and may be made callable on any interest payment date at par and accrued interest, after notice has been given, at the time and in the manner provided in the bond resolution.
These bonds shall not be issued until the question of authorizing such bonds has been submitted to the electors of the city constituting said school district at a regular scheduled election and approved by a majority of the electors voting upon that question. The board shall adopt a resolution providing for submitting said proposition at such an election and certify the resolution and proposition to the proper election authorities for submission to the electors in accordance with the general election law. In addition to the requirements of the general election law the notice of the referendum shall contain the amount of the bond issue, maximum rate of interest and purpose for which issued.
The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall bonds in the amount of
$..... be issued by the board of
education of the City of.... for the
purpose of erecting, purchasing,
or otherwise acquiring buildings YES
suitable for school houses, erecting
temporary school structures,
erecting additions to, repairing,
rehabilitating and replacing existing ------------------
school buildings and temporary
school structures, and furnishing and
equipping school buildings and
temporary school structures, and NO
purchasing or otherwise acquiring and
improving sites for such purposes,
bearing interest at the rate of not
to exceed the maximum rate authorized
by the Bond Authorization Act, as amended
at the time of the making of the contract?
--------------------------------------------------------------
Whenever the board desires to issue bonds as herein authorized, it shall adopt a resolution designating the purpose for which the proceeds of the bonds are to be expended and fixing the amount of the bonds proposed to be issued, the maturity thereof, and optional provisions, if any, the rate of interest thereon, and the amount of taxes to be levied annually for the purpose of paying the interest upon and the principal of such bonds.
Said bonds shall be issued in the corporate name of the school district. They shall be signed by the president and secretary of said board and countersigned by the mayor and the comptroller (or city clerk if there be no comptroller) of the city. They shall be sold by the city comptroller (or city clerk if there be no comptroller) upon such terms as may be approved by the board after advertisement for bids as ordered by and under the direction of the board, and the proceeds thereof shall be received by the city treasurer, as school treasurer, and expended by the board for the purposes provided in the bond resolution.
Before or at the time of issuing any bonds herein authorized, the city council of such city, upon the demand and under the direction of the board shall, by ordinance, provide for the levy and collection of a direct annual tax upon all the taxable property of such school district sufficient to pay and discharge the principal thereof at maturity and to pay the interest thereon as it falls due. Such tax shall be levied and collected in like manner with the other taxes of such school district and shall be in addition to an exclusive of the maximum of all other taxes which such board or such city council is now, or may hereafter be, authorized by law to levy for any and all school purposes. Upon the filing in the office of the county clerk of the county wherein such school district is located of a duly certified copy of any such ordinance, it shall be the duty of such county clerk to extend the tax therein provided for, including an amount to cover loss and cost of collecting said taxes and also deferred collections thereof and abatements in the amounts of such taxes as extended upon the collector's books.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-4.)

(105 ILCS 5/34-22.3) (from Ch. 122, par. 34-22.3)
Sec. 34-22.3. Issuance of bonds. For the purpose of erecting, purchasing, or otherwise acquiring buildings suitable for school houses, erecting temporary school structures, erecting additions to, repairing, rehabilitating and replacing existing school buildings and temporary school structures, and furnishing and equipping school buildings and temporary school structures, and purchasing or otherwise acquiring and improving sites for such purposes, the board, with the consent of the city council expressed by ordinance, may incur an indebtedness and issue bonds therefor in an amount or amounts not to exceed in the aggregate $50,000,000 in addition to the bonds authorized under Sections 34-22.1 and 34-22.2. The bonds shall bear interest at the rate of not more than the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, and shall mature within not to exceed 20 years from their date, and may be made callable on any interest payment date at par and accrued interest, after notice has been given, at the time and in the manner provided in the bond resolution.
These bonds shall not be issued until the question of authorizing such bonds has been submitted to the electors of the city constituting said school district at a regular scheduled election and approved by a majority of the electors voting upon that question.
The board shall adopt a resolution providing for submitting said question at such an election and shall certify the resolution and the proposition to the proper election authorities for submission to the electors in accordance with the general election law. In addition to the requirements of the general election law the notice of the referendum shall contain the amount of the bond issue, maximum rate of interest and purpose for which issued.
The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall bonds in the amount of
$...... be issued by the board of
education of the City of.... for
the purpose of erecting, purchasing,
or otherwise acquiring buildings YES
suitable for school houses, erecting
temporary school structures,
erecting additions to, repairing,
rehabilitating and replacing existing --------------------
school buildings and temporary
school structures, and furnishing and
equipping school buildings and
temporary school structures, and NO
purchasing or otherwise acquiring and
improving sites for such purposes,
bearing interest at the rate of not
to exceed the maximum rate authorized
by the Bond Authorization Act, as amended
at the time of the making of the contract?
--------------------------------------------------------------
Whenever the board desires to issue bonds as herein authorized, it shall adopt a resolution designating the purpose for which the proceeds of the bonds are to be expended and fixing the amount of the bonds proposed to be issued, the maturity thereof, and optional provisions, if any, the rate of interest thereon, and the amount of taxes to be levied annually for the purpose of paying the interest upon and the principal of such bonds.
Said bonds shall be issued in the corporate name of the school district. They shall be signed by the president and secretary of said board and countersigned by the mayor and the comptroller (or city clerk if there be no comptroller) of the city. They shall be sold by the city comptroller (or city clerk if there be no comptroller) upon such terms as may be approved by the board after advertisement for bids as ordered by and under the direction of the board, and the proceeds thereof shall be received by the city treasurer, as school treasurer, and expended by the board for the purposes provided in the bond resolution.
Before or at the time of issuing any bonds herein authorized, the city council of such city, upon the demand and under the direction of the board shall, by ordinance, provide for the levy and collection of a direct annual tax upon all the taxable property of such school district sufficient to pay and discharge the principal thereof at maturity and to pay the interest thereon as it falls due. Such tax shall be levied and collected in like manner with the other taxes of such school district and shall be in addition to and exclusive of the maximum of all other taxes which such board or such city council is now, or may hereafter be, authorized by law to levy for any and all school purposes. Upon the filing in the office of the county clerk of the county wherein such school district is located of a duly certified copy of any such ordinance, it shall be the duty of such county clerk to extend the tax therein provided for, including an amount to cover loss and cost of collecting said taxes and also deferred collections thereof and abatements in the amounts of such taxes as extended upon the collector's books.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-4.)

(105 ILCS 5/34-22.4) (from Ch. 122, par. 34-22.4)
Sec. 34-22.4. Issuance of bonds. For the purpose of erecting, purchasing, or otherwise acquiring buildings suitable for school houses, erecting temporary school structures, erecting additions to, repairing, rehabilitating, modernizing and replacing existing school buildings and temporary school structures, and furnishing and equipping school buildings and temporary school structures, and purchasing or otherwise acquiring and improving sites for such purposes, the board, with the consent of the city council expressed by ordinance, may incur an indebtedness and issue bonds therefor in an amount or amounts not to exceed in the aggregate $50,000,000 in addition to the bonds authorized under Sections 34-22.1, 34-22.2, and 34-22.3. The bonds shall bear interest at the rate of not more than the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, and shall mature within not to exceed 20 years from their date, and may be made callable on any interest payment date at par and accrued interest, after notice has been given, at the time and in the manner provided in the bond resolution.
These bonds shall not be issued until the question of authorizing such bonds has been submitted to the electors of the city constituting said school district at a regular scheduled election and approved by a majority of the electors voting upon that question.
The board shall adopt a resolution providing for submitting said question at such an election and shall certify the resolution and the proposition to the proper election authorities for submission in accordance with the general election law. In addition to the requirements of the general election law the notice of the referendum shall contain the amount of the bond issue, maximum rate of interest and purpose for which issued.
The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall bonds in the amount of
$...... be issued by the board of
education of the City of .... for
the purpose of erecting, purchasing,
or otherwise acquiring buildings YES
suitable for school houses, erecting
temporary school structures,
erecting additions to, repairing,
rehabilitating, modernizing and -------------------
replacing existing school buildings
and temporary school structures,
and furnishing and equipping school
buildings and temporary school NO
structures, and purchasing or otherwise
acquiring and improving sites for
such purposes, bearing interest at the
rate of not to exceed the maximum rate
authorized by the Bond Authorization Act,
as amended at the time of the making of
the contract?
--------------------------------------------------------------
Whenever the board desires to issue bonds as herein authorized, it shall adopt a resolution designating the purpose for which the proceeds of the bonds are to be expended and fixing the amount of the bonds proposed to be issued, the maturity thereof, and optional provisions, if any, the rate of interest thereon, and the amount of taxes to be levied annually for the purpose of paying the interest upon and the principal of such bonds.
Said bonds shall be issued in the corporate name of the school district. They shall be signed by the president and secretary of said board and countersigned by the mayor and the comptroller (or city clerk if there be no comptroller) of the city. They shall be sold by the city comptroller (or city clerk if there be no comptroller) upon such terms as may be approved by the board after advertisement for bids as ordered by and under the direction of the board, and the proceeds thereof shall be received by the city treasurer, as school treasurer, and expended by the board for the purposes provided in the bond resolution.
Before or at the time of issuing any bonds herein authorized, the city council of such city, upon the demand and under the direction of the board shall, by ordinance, provide for the levy and collection of a direct annual tax upon all the taxable property of such school district sufficient to pay and discharge the principal thereof at maturity and to pay the interest thereon as it falls due. Such tax shall be levied and collected in like manner with the other taxes of such school district and shall be in addition to and exclusive of the maximum of all other taxes which such board of such city council is now, or may hereafter be, authorized by law to levy for any and all school purposes. Upon the filing in the office of the county clerk of the county wherein such school district is located of a duly certified copy of any such ordinance, it shall be the duty of such county clerk to extend the tax therein provided for, including an amount to cover loss and cost of collecting said taxes and also deferred collections thereof and abatements in the amounts of such taxes as extended upon the collector's books. The ordinance shall be in force upon its passage.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-4.)

(105 ILCS 5/34-22.5) (from Ch. 122, par. 34-22.5)
Sec. 34-22.5. Issuance of bonds. For the purpose of erecting, purchasing, or otherwise acquiring buildings suitable for school houses, erecting temporary school structures, erecting additions to, repairing, rehabilitating, modernizing and replacing existing school buildings and temporary school structures, and furnishing and equipping school buildings and temporary school structures, and purchasing or otherwise acquiring and improving sites for such purposes, the board, with the consent of the city council expressed by ordinance, may incur an indebtedness and issue bonds therefor in an amount or amounts not to exceed in the aggregate Twenty-five Million Dollars ($25,000,000) in addition to the bonds authorized under Sections 34-22.1, 34-22.2, 34-22.3, and 34-22.4. The bonds shall bear interest at the rate of not more than the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, and shall mature within not to exceed twenty years from their date, and may be made callable on any interest payment date at par and accrued interest, after notice has been given, at the time and in the manner provided in the bond resolution.
These bonds shall not be issued until the question of authorizing such bonds has been submitted to the electors of the city constituting said school district at a regular scheduled election and approved by a majority of the electors voting upon that question.
The board shall adopt a resolution providing for submitting said proposition at such an election and certify the resolution and the proposition to the proper election authorities for submission in accordance with the general election law. In addition to the requirements of the general election law the notice of the referendum shall contain the amount of the bond issue, maximum rate of interest and purpose for which issued.
The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall bonds in the amount of
$...... be issued by the board of
education of the City of.... for
the purpose of erecting, purchasing,
or otherwise acquiring buildings YES
suitable for school houses, erecting
temporary school structures,
erecting additions to, repairing,
rehabilitating, modernizing and ------------------
replacing existing school buildings
and temporary school structures,
and furnishing and equipping school
buildings and temporary school NO
structures, and purchasing or otherwise
acquiring and improving sites for such
purposes, bearing interest at the
rate of not to exceed the maximum rate
authorized by the Bond Authorization Act,
as amended at the time of the making of
the contract?
--------------------------------------------------------------
Whenever the board desires to issue bonds as herein authorized, it shall adopt a resolution designating the purpose for which the proceeds of the bonds are to be expended and fixing the amount of the bonds proposed to be issued, the maturity thereof, and optional provisions, if any, the rate of interest thereon, and the amount of taxes to be levied annually for the purpose of paying the interest upon and the principal of such bonds.
Said bonds shall be issued in the corporate name of the school district. They shall be signed by the president and secretary of said board and countersigned by the mayor and the comptroller (or city clerk if there be no comptroller) of the city. They shall be sold by the city comptroller (or city clerk if there be no comptroller) upon such terms as may be approved by the board after advertisement for bids as ordered by and under the direction of the board, and the proceeds thereof shall be received by the city treasurer, as school treasurer, and expended by the board for the purposes provided in the bond resolution.
Before or at the time of issuing any bonds herein authorized, the city council of such city, upon the demand and under the direction of the board shall, by ordinance, provide for the levy and collection of a direct annual tax upon all the taxable property of such school district sufficient to pay and discharge the principal thereof at maturity and to pay the interest thereon as it falls due. Such tax shall be levied and collected in like manner with the other taxes of such school district and shall be in addition to and exclusive of the maximum of all other taxes which such board or such city council is now, or may hereafter be, authorized by law to levy for any and all school purposes. Upon the filing in the office of the county clerk of the county wherein such school district is located of a duly certified copy of any such ordinance, it shall be the duty of such county clerk to extend the tax therein provided for, including an amount to cover loss and cost of collecting said taxes and also deferred collections thereof and abatements in the amounts of such taxes as extended upon the collector's books. The ordinance shall be in force upon its passage.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-4.)

(105 ILCS 5/34-22.6) (from Ch. 122, par. 34-22.6)
Sec. 34-22.6. Issuance of bonds. For the purpose of erecting, purchasing, or otherwise acquiring buildings suitable for school houses, erecting temporary school structures, erecting additions to, repairing, rehabilitating, modernizing and replacing existing school buildings and temporary school structures, and furnishing and equipping school buildings and temporary school structures, and purchasing or otherwise acquiring and improving sites for such purposes, the board may incur an indebtedness and issue bonds therefor in an amount or amounts not to exceed in the aggregate $150,000,000 in addition to the bonds authorized under Sections 34-22.1, 34-22.2, 34-22.3, 34-22.4, 34-22.5 and 34-22.7. Bonds authorized under this Section may also be issued for the purposes of paying interest on such bonds, establishing reserves to secure such bonds and paying the costs of issuance of such bonds. In connection with the issuance of its bonds, the board may enter into arrangements to provide additional security and liquidity for the bonds. These may include, without limitation, municipal bond insurance, letters of credit, lines of credit by which the board may borrow funds to pay or redeem its bonds and purchase or remarketing arrangements for assuring the ability of owners of the board's bonds to sell or to have redeemed their bonds. The board may enter into contracts and may agree to pay fees to persons providing such arrangements, including from bond proceeds but only under circumstances in which the total interest paid or to be paid on the bonds, together with the fees for the arrangements (being treated as if interest), would not, taken together, cause the bonds to bear interest, calculated to their absolute maturity, at a rate in excess of the maximum rate allowed by law.
The resolution of the board authorizing the issuance of its bonds may provide that interest rates may vary from time to time depending upon criteria established by the board, which may include, without limitation, a variation in interest rates as may be necessary to cause bonds to be remarketable from time to time at a price equal to their principal amount, and may provide for appointment of a national banking association, bank, trust company, investment banker or other financial institution to serve as a remarketing agent in that connection. The resolution of the board authorizing the issuance of its bonds may provide that alternative interest rates or provisions will apply during such times as the bonds are held by a person providing a letter of credit or other credit enhancement arrangement for those bonds. The Board may use proceeds of the sale of bonds authorized under this Section to pay the cost of obtaining such municipal bond insurance, letter of credit or other credit facilities. Bonds may also be issued under this Section to pay the cost of refunding any bonds issued under this Section, including prior to their maturity. The bonds shall bear interest at a rate or rates not to exceed the maximum annual rate provided for in Section 2 of "An Act to authorize public corporations to issue bonds, other evidences of indebtedness and tax anticipation warrants subject to interest rate limitations set forth therein", approved May 26, 1970, as now or hereafter amended, and if issued at such maximum annual rate shall be sold for not less than par and accrued interest. If any of the bonds are issued to bear interest at a rate of less than such maximum annual rate the minimum price at which they may be sold shall be such that the interest cost to the board on the proceeds of the bonds shall not exceed such maximum annual rate computed to stated maturity according to standard tables of bond values.
Whenever the board desires to issue bonds as authorized in this Section, it shall adopt a resolution designating the purpose for which the proceeds of the bonds are to be expended and fixing the amount of the bonds proposed to be issued, the maturity or maturities thereof, and optional provisions, if any, the rate of interest thereon, and the amount of taxes to be levied annually for the purpose of paying the interest upon and the principal, whether due at maturity or upon sinking fund installment dates, of such bonds.
Said bonds shall be issued in the corporate name of the school district. They shall be signed by the president and secretary of said board and countersigned by the mayor and the comptroller (or city clerk if there be no comptroller) of the city. They shall be sold by the city comptroller (or city clerk if there be no comptroller) upon such terms as may be approved by the board after advertisement for bids as ordered by and under the direction of the board, and the proceeds thereof shall be received by the city treasurer, as school treasurer, and expended by the board for the purposes provided in the bond resolution.
Before or at the time of issuing any bonds authorized in this Section, the board shall provide for the levy and collection of a direct annual tax upon all the taxable property of such school district sufficient to pay and discharge the principal thereof at maturity, or upon sinking fund installment dates, and to pay the interest thereon as it falls due. Such tax shall be levied and collected in like manner with the other taxes of such school district and shall be in addition to and exclusive of the maximum of all other taxes which such board is now, or may hereafter be, authorized by law to levy for any and all school purposes. Upon the filing in the office of the county clerk of the county wherein such school district is located of a duly certified copy of any such ordinance, it shall be the duty of such county clerk to extend the tax therein provided for, including an amount to cover loss and cost of collecting said taxes and also deferred collections thereof and abatements in the amounts of such taxes as extended upon the collector's books. The ordinance shall be in force upon its passage.
(Source: P.A. 85-1418; 86-1477.)

(105 ILCS 5/34-22.7) (from Ch. 122, par. 34-22.7)
Sec. 34-22.7. For the sole purpose of rehabilitating and accomplishing the deferred maintenance of present school buildings the board, with the consent of the city council expressed by ordinance, may incur an indebtedness and issue bonds therefor without referendum in an amount or amounts not to exceed in the aggregate $330,000,000. The bonds shall bear interest at a rate of not more than the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, and shall mature within not to exceed 20 years from their date, and may be made callable on any interest payment date at par and accrued interest, after notice has been given, at the time and in the manner provided in the bond resolution.
Whenever the board desires to issue bonds as authorized in this Section, it shall adopt a resolution designating the purpose for which the proceeds of the bonds are to be expended and fixing the amount of the bonds proposed to be issued, the maturity thereof, and optional provisions, if any, the rate of interest thereon, and the amount of taxes to be levied annually for the purpose of paying the interest upon and the principal of such bonds.
Said bonds shall be issued in the corporate name of the school district. They shall be signed by the president and secretary of said board and countersigned by the mayor and comptroller (or city clerk if there be no comptroller) of the city. They shall be sold by the city comptroller (or city clerk if there be no comptroller) upon such terms as may be approved by the board after advertisement for bids as ordered by and under the direction of the board, and the proceeds thereof shall be received by the city treasurer, as school treasurer, and expended by the board for the purpose provided in the bond resolution.
Before or at the time of issuing any bonds herein authorized, the board shall provide for the levy and collection of a direct annual tax upon all the taxable property of such school district sufficient to pay and discharge the principal thereof at maturity and to pay the interest thereon as it falls due. Such tax shall be levied and collected in like manner with the other taxes of such school district and shall be in addition to and exclusive of the maximum of all other taxes which such board is now, or may hereafter be, authorized by law to levy for any and all school purposes. Upon the filing in the office of the county clerk of the county wherein such school district is located of a duly certified copy of any such ordinance, it shall be the duty of such county clerk to extend the tax therein provided for, including an amount to cover loss and cost of collecting said taxes and also deferred collections thereof and abatements in the amounts of such taxes as extended upon the collector's books. The ordinance shall be in force upon its passage.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-4; 86-1477.)

(105 ILCS 5/34-22.8)
Sec. 34-22.8. (Repealed).
(Source: P.A. 78-200. Repealed by P.A. 94-1105, eff. 6-1-07.)

(105 ILCS 5/34-22.9) (from Ch. 122, par. 34-22.9)
Sec. 34-22.9. Termination of authority to issue bonds for rehabilitation and deferred maintenance of school buildings. Effective July 1, 1984, the board shall not subsequently issue any bonds therefor as provided by and authorized under Section 34-22.7; provided, however, that nothing contained herein shall effect the validity of any obligations of the board lawfully incurred, pursuant to authorization granted by that Section, and existing on or prior to July 1, 1984. All such obligations shall be discharged as provided pursuant to that authorization and the extension for collection of taxes of the board, pursuant to levies made in accordance with that authorization, shall in no way be impaired or restricted.
(Source: P.A. 83-1270.)

(105 ILCS 5/34-22.10) (from Ch. 122, par. 34-22.10)
Sec. 34-22.10. Issuance of bonds. For the sole purpose of purchasing or otherwise acquiring school buildings and related property and facilities for an agricultural science school pursuant to an agreement entered into pursuant to subparagraph (7) of Section 34-21.1, the board may incur an indebtedness and issue bonds therefor in an amount or amounts not to exceed in the aggregate $20,000,000 in addition to the bonds authorized under Sections 34-22.1, 34-22.2, 34-22.3, 34-22.4, 34-22.5, 34-22.6 and 34-22.7. Bonds authorized under this Section may also be issued for the purposes of paying interest on such bonds, establishing reserves to secure such bonds and paying the costs of issuance of such bonds.
In connection with the issuance of its bonds, the board may enter into arrangements to provide additional security and liquidity for the bonds. These may include, without limitation, municipal bond insurance, letters of credit, lines of credit by which the board may borrow funds to pay or redeem its bonds and purchase or remarketing arrangements for assuring the ability of owners of the board's bonds to sell or to have redeemed their bonds. The board may enter into contracts and may agree to pay fees to persons providing such arrangements, including from bond proceeds but only under circumstances in which the total interest paid or to be paid on the bonds, together with the fees for the arrangements (being treated as if interest), would not, taken together, cause the bonds to bear interest, calculated to their absolute maturity, at a rate in excess of the maximum rate allowed by law.
The Board may use proceeds of the sale of bonds authorized under this Section to pay the cost of obtaining such municipal bond insurance, letter of credit or other credit facilities. Bonds may also be issued under this Section to pay the cost of refunding any bonds issued under this Section, including prior to their maturity. The bonds shall bear interest at a rate or rates not to exceed the maximum annual rate provided for in Section 2 of "An Act to authorize public corporations to issue bonds, other evidences of indebtedness and tax anticipation warrants subject to interest rate limitations set forth therein", approved May 26, 1970, as now or hereafter amended, and if issued at such maximum annual rate shall be sold for not less than par and accrued interest. If any of the bonds are issued to bear interest at a rate of less than such maximum annual rate the minimum price at which they may be sold shall be such that the interest cost to the board on the proceeds of the bonds shall not exceed such maximum annual rate computed to stated maturity according to standard tables of bond values. The resolution of the board authorizing the issuance of its bonds may provide that interest rates may vary from time to time depending upon criteria established by the board, which may include, without limitation, a variation in interest rates as may be necessary to cause bonds to be remarketable from time to time at a price equal to their principal amount, and may provide for appointment of a national banking association, bank, trust company, investment banker or other financial institution to serve as a remarketing agent in that connection. The resolution of the board authorizing the issuance of its bonds may provide that alternative interest rates or provisions will apply during such times as the bonds are held by a person providing a letter of credit or other credit enhancement arrangement for those bonds.
Whenever the board desires to issue bonds as authorized in this Section, it shall adopt a resolution designating the purpose for which the proceeds of the bonds are to be expended and fixing the amount of the bonds proposed to be issued, the maturity or maturities thereof, and optional provisions, if any, the rate of interest thereon, and the amount of taxes to be levied annually for the purpose of paying the interest upon and the principal, whether due at maturity or upon sinking fund installment dates, of such bonds.
Said bonds shall be issued in the corporate name of the school district. They shall be signed by the president and secretary of said board. They shall be sold upon such terms as may be approved by the board after advertisement for bids as ordered by and under the direction of the board, and the proceeds thereof shall be received by the city treasurer, as school treasurer, and expended by the board for the purposes provided in the bond resolution.
Before or at the time of issuing any bonds authorized in this Section, the board shall, by resolution, provide for the levy and collection of a direct annual tax upon all the taxable property of such school district sufficient to pay and discharge the principal thereof at maturity, or upon sinking fund installment dates, and to pay the interest thereon as it falls due. Such tax shall be levied and collected in like manner with the other taxes of such school district and shall be in addition to and exclusive of the maximum of all other taxes which such board is now, or may hereafter be, authorized by law to levy for any and all school purposes. Upon the filing in the office of the county clerk of the county wherein such school district is located of a duly certified copy of any such resolution, it shall be the duty of such county clerk to extend the tax therein provided for, including an amount to cover loss and cost of collecting said taxes and also deferred collections thereof and abatements in the amounts of such taxes as extended upon the collector's books. The resolution shall be in force upon its passage.
(Source: P.A. 86-930.)

(105 ILCS 5/34-23) (from Ch. 122, par. 34-23)
Sec. 34-23. Tax anticipation warrants. When there is not sufficient money in the treasury to meet the ordinary and necessary expenses for educational and for building purposes, and for the purpose of paying the principal of and interest on bonds to order issued warrants against and in anticipation of any taxes levied for the payment of the expenditures for educational and for building purposes, and for the purpose of paying the principal of and interest on bonds, to the extent of 85% of the total amount of the taxes levied for such purpose; provided, that whenever a working cash fund has been created pursuant to Sections 34-30 through 34-36 warrants shall at no time be drawn against any such taxes levied for educational purposes for such an amount that the aggregate of (a) the amount of such warrants, with the interest to accrue thereon, (b) the aggregate amount of warrants theretofore drawn against such taxes and the interest accrued and to accrue thereon, and (c) the aggregate amount of money theretofore transferred from the working cash fund to the educational purposes fund exceeds 90% of the actual or estimated amount of such taxes extended or to be extended by the county clerk upon the books of the collector or collectors of State and county taxes within the school districts. Warrants may, however, be issued against and in anticipation of any taxes levied for the expenditures for building purposes to the extent of 90% of the total amount of taxes levied for such purposes whenever and only if the board in connection with a grant of money from the federal government or a pledge to any agency, instrumentality, corporation, administration or bureau of the United States of America in connection with such grant, sells or pledges to the federal government or to any agency, instrumentality, corporation, administration or bureau of the United States of America, warrants issued in excess of 75% but not exceeding 90% of the total amount of taxes levied for the payment of the expenditures for building purposes.
(Source: P.A. 86-930.)

(105 ILCS 5/34-23.5)
Sec. 34-23.5. Issuance of notes, bonds, or other obligations in lieu of tax anticipation warrants.
(a) In lieu of issuing tax anticipation warrants in accordance with Section 34-23 of this Code, the board may issue notes, bonds, or other obligations (and in connection with that issuance, establish a line of credit with a bank) in an amount not to exceed 85% of the amount of property taxes most recently levied for educational and building purposes. Moneys thus borrowed shall be applied to the purposes for which they were obtained and no other purpose. All moneys so borrowed shall be repaid exclusively from property tax revenues within 60 days after the property tax revenues have been received by the board.
(b) Borrowing authorized under subsection (a) of this Section shall bear interest at a rate not to exceed the maximum rate authorized by the Bond Authorization Act, from the date of issuance until paid.
(c) Prior to the board borrowing or establishing a line of credit under this Section, the board shall authorize, by resolution, the borrowing or line of credit. The resolution shall set forth facts demonstrating the need for the borrowing or line of credit, state the amount to be borrowed, establish a maximum interest rate limit not to exceed that set forth in subsection (b) of this Section, and provide a date by which the borrowed funds shall be repaid. The resolution shall direct the relevant officials to make arrangements to set apart and hold the taxes, as received, that will be used to repay the borrowing. In addition, the resolution may authorize the relevant officials to make partial repayments of the borrowing as the taxes become available and may contain any other terms, restrictions, or limitations not inconsistent with the provisions of this Section.
(Source: P.A. 92-620, eff. 7-11-02.)

(105 ILCS 5/34-24) (from Ch. 122, par. 34-24)
Sec. 34-24. Numbering of warrants - Setting apart taxes - Interest. Warrants drawn and issued under Section 34-23 shall be numbered consecutively in the order of their issuance and shall show upon their face that they are payable solely from said taxes when collected, and not otherwise, and that payment thereof will be made in the order of their issuance, beginning with the warrant having the lowest number, and shall be received by any collector of taxes in payment of taxes against which they are issued. Such taxes against which the warrants are drawn shall be set apart and held for their payment, as herein provided. Such warrants shall bear interest, payable out of the taxes against which they are drawn, at the rate of not to exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, if issued before July 1, 1971 and if issued thereafter at the rate of not to exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, from the date of their issuance until paid, or until notice is given by publication in a newspaper or otherwise that the money for their payment is available and that they will be paid on presentation.
Reissued warrants shall bear the index numerical designation of the original warrant, shall be subnumbered consecutively in the order of reissuance, and shall be paid in the direct order of reissuance, beginning with the earliest subnumber. All warrants so reissued shall be paid prior to the payment of any warrant, or any reissuance thereof, issued subsequently to the date of issuance of such original warrant and in anticipation of the collection of the same tax.
Any such outstanding warrants may be paid in the order of their issuance, beginning with the warrants having the lowest number.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-4.)

(105 ILCS 5/34-25) (from Ch. 122, par. 34-25)
Sec. 34-25. Use of special funds to purchase tax anticipation warrants - Payment. Any board holding in its treasury any fund set aside for use for some particular purpose that is not immediately necessary for such purpose may by resolution adopted by a vote of a majority of the full membership of the board use the money in such fund, or in the aggregate of such funds if there may be more than one, in the purchase of tax anticipation warrants of the board ordered issued by the city council of such city at the request of said board of education. Such warrants shall bear interest not to exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract. All interest on such warrants and all moneys paid in redemption or received from the resale thereof shall at once be credited to and placed in such fund so held by the board. No board, however, so using any of its own funds for the purchase of tax anticipation warrants shall apply to the payment thereof while so held by it any taxes against and in anticipation of which such warrants have been issued, unless and until all warrants and the interest thereon, issued by the board against and in anticipation of the same taxes and sold to other purchasers at public or private sale, and all bonds, together with interest thereon, issued pursuant to the provisions of this Act, have been first paid or moneys sufficient for the payment thereof have been deposited with the treasurer of the board as a special fund to be held and used solely for the purpose of paying such warrants and bonds with interest thereon when presented. This section does not prevent the resale or reissue of any warrants as provided in Section 34-26.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-4.)

(105 ILCS 5/34-26) (from Ch. 122, par. 34-26)
Sec. 34-26. Resale of tax anticipation warrants-Sale of new warrants. If it is deemed necessary or expedient to convert into money any tax anticipation warrants issued and purchased by public funds pursuant to Section 34-25 before the receipt of taxes in anticipation of which the warrants were issued, the board by resolution adopted by a vote of a majority of its entire membership may authorize a resale of such warrants and adjust the interest rate thereon, or as permitted by statute may authorize the issuance and sale of a like principal amount of new warrants for the same purpose and in anticipation of the same taxes as the original warrants were issued and bearing any date subsequent to the date of the original tax anticipation warrants, the new tax anticipation warrants to be of the denomination and bear such interest not to exceed the statutory rate, all as may be authorized by such resolution. Upon the delivery of the new tax anticipation warrants, a like principal amount of such original warrants that were issued against the same tax that is anticipated by the new warrants shall be paid and cancelled and the proceeds of the sale of the new tax anticipation warrants shall be used first to restore to the funds so invested in the original tax anticipation warrants money equivalent to the par value and accrued interest of the original tax anticipation warrants and the balance, if any, shall revert to the fund for the creation of which the tax so anticipated was levied. Warrants so resold or reissued shall have the same incidence of priority with respect to payment and shall be paid in the same manner as other warrants issued in anticipation of the same tax and sold in the first instance to any purchaser other than the issuing board of education.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/34-27) (from Ch. 122, par. 34-27)
Sec. 34-27. Use of special funds to purchase outstanding bonds.
If the board has in its treasury any fund set aside for some particular purpose that is not immediately necessary for such purpose, it may by resolution adopted by a majority of its full membership use the money in such fund in the purchase of bonds issued by the board representing an obligation and pledging the credit of the board, and all interest upon such bonds and all moneys paid in redemption of the bonds or realized from the sale thereof shall at once be credited to and placed in such fund.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/34-28) (from Ch. 122, par. 34-28)
Sec. 34-28. Investment of school funds. Investments of school funds shall be made by the board of education only in Federal Government, State or municipal securities the payment of which is protected by the power to levy taxes therefor or in certificates of deposit constituting direct obligations of any savings and loan association, or any bank as defined by the Illinois Banking Act, as heretofore and hereafter amended, provided, however, that such investments in certificates of deposit may be made only in those banks which are insured by the Federal Deposit Insurance Corporation or in withdrawable capital accounts or deposits of State or Federal chartered savings and loan associations which are insured by the Federal Savings and Loan Insurance Corporation.
No bank or savings and loan association shall receive public funds as permitted by this Section, unless it has complied with the requirements established pursuant to Section 6 of "An Act relating to certain investments of public funds by public agencies", approved July 23, 1943, as now or hereafter amended.
(Source: P.A. 86-1028.)

(105 ILCS 5/34-29) (from Ch. 122, par. 34-29)
Sec. 34-29. Audit of accounts. The board shall for each fiscal year and may as often as necessary, appoint certified public accountants to examine the business methods and audit the accounts of the board as of December 31, 1972, as of December 31, 1973, as of August 31, 1974, as of August 31 of each year thereafter through August 31, 1996, as of June 30, 1997, and as of June 30 of each year thereafter, and a report thereof, together with any recommendations of such accountants as to changes in business methods of the board or any of its departments, officers or employees shall be made to the mayor, the city council, and the board and be filed in the records of the board. The board shall prepare and publish an annual report including in detail all receipts and expenditures, specifying the source of the receipts and the objects of the expenditures, and shall transmit it to the mayor and the city council. The board shall account for the expenses of each fiscal year but shall not be required to make any apportionment of such expenses between the two separate levies made during each calendar year.
(Source: P.A. 89-15, eff. 5-30-95.)

(105 ILCS 5/34-29.1) (from Ch. 122, par. 34-29.1)
Sec. 34-29.1. General obligation notes - Limitations - Issuance - Tax levy - Tax rate - Reimbursement to working cash fund. The board may incur an indebtedness by the issuance of full faith and credit general obligation notes in an amount not to exceed 85% of the taxes levied for educational purposes, building purposes and the purchase of school grounds, free textbook purposes and for school playground and recreation purposes respectively, in the fiscal year in which said notes are issued, without the submission to the electors of the school district or city for approval of the question of the issuance of such notes, provided, however, no notes shall be issued when there are outstanding tax anticipation warrants issued or to be issued against such taxes, nor shall such full faith and credit general obligation notes, tax anticipation warrants, or amounts transferred from the working cash fund, in the aggregate, exceed 90% of the taxes levied for the aforesaid purposes. Such notes shall bear interest at a rate of not to exceed the greater of (i) the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, or (ii)8% per annum, and shall mature within 2 years from date.
Whenever the board desires to issue such notes as herein authorized, it shall adopt a resolution designating the purposes for which the proceeds of the notes are to be expended and fixing the amount of the note proposed to be issued, the maturity thereof, and optional provisions, if any, the rate of interest thereon, and the amount of taxes to be levied annually for the purpose of paying the interest upon and the principal of said notes.
Said notes shall be issued in the corporate name of the school district. They shall be signed by the president and secretary of said board. They shall be sold by the board upon such terms as may be approved by the board, and the proceeds thereof shall be received by the city treasurer, as school treasurer, and expended by the board for the purposes provided in the resolution authorizing any such notes.
Before or at the time of issuing any notes herein authorized, the board shall, by resolution, provide for the levy and collection of a direct annual tax upon all the taxable property of such school district sufficient to pay and discharge the principal thereof at maturity and to pay the interest thereon as it falls due. Such tax shall be levied and collected in like manner with the other taxes of such school district and shall be in addition to and exclusive of the maximum of all other taxes which such board is now, or may hereafter be, authorized by law to levy for any and all school purposes. Upon the filing in the office of the county clerk of the county wherein such school district is located of a duly certified copy of any such resolution, it shall be the duty of such county clerk to extend the tax therein provided for, including an amount to cover loss and cost of collecting said taxes and also deferred collections thereof and abatements in the amounts of such taxes as extended upon the collector's books. The resolution shall be in force upon its passage.
After any such notes have been issued and while such notes are outstanding, it shall be the duty of the county clerk wherein such school district is located in computing the several tax rates for the several purposes respectively for which the notes have been issued respectively to reduce said tax rates respectively levied for such purposes respectively by the amount levied to pay the principal of and interest on such notes respectively to maturity, provided the tax rate for educational purposes shall not be reduced beyond the amount necessary to reimburse any money borrowed from the working cash fund, and it shall be the duty of the secretary of the board annually, not less than thirty (30) days prior to the tax extension date, to certify to the county clerk of the county wherein such school district is located the amount of money borrowed from the working cash fund to be reimbursed from the educational purposes tax.
No reimbursement shall be made to the working cash fund until there has been accumulated from the tax levy provided for the notes issued for educational purposes an amount sufficient to pay the principal of and interest on such notes as the same become due.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of Public Act 86-4 (June 6, 1989), it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-4; 86-930; 86-1028.)

(105 ILCS 5/34-29.2) (from Ch. 122, par. 34-29.2)
Sec. 34-29.2. Debt service funds for obligations.
(a) The board shall establish debt service funds, each to be maintained by a corporate trustee (which may be any trust company or bank having the power of a trust company within the State) separate and segregated from all other funds and accounts of the board, for those issues of obligations of the board for the payment of which a separate tax has been or is to be levied, including, without limitation, a debt service fund for the general obligation bonds of the board, a debt service fund for the general obligation notes of the board and a debt service fund for the lease rentals payable by the board to the Public Building Commission of Chicago. Such funds shall be established for each such outstanding obligation of the board and also for each such obligation as shall be issued by the board after the effective date of this amendatory Act of 1981. The trustee maintaining each such debt service fund shall account separately on its books and records for each such issue of such obligations.
(b) The city treasurer, as ex officio treasurer of the board, shall, with respect to each collection of taxes levied on behalf of the board, allocate the amounts collected among the issues of such obligations and deliver a report of such allocation to the county collector of each county wherein the board is located. On the basis of such allocation, the county collector shall pay the proceeds of each separate tax levied for the payment of any issue of such obligations upon receipt directly to the corporate trustee maintaining the debt service fund for such obligations for deposit in such debt service fund. In addition, the board shall pay the amount of personal property tax replacement tax revenues applicable to each issue of such obligations upon receipt directly to the corporate trustee maintaining the debt service fund for such obligations for deposit in such debt service fund. Each such deposit shall be held in trust for the benefit of the party or parties to whom payment of such obligations is payable. All such proceeds of such taxes and revenues shall be applied solely for the payment of the related obligations and shall not be used for any other purpose until such obligations are paid in full. Each levy of such taxes shall be for the sole benefit of the party or parties to whom payment of such obligations is payable and such party or parties shall have a security interest in and lien upon all rights, claims and interest of the board arising pursuant to any such levy and all present and future proceeds of such levy until such obligations are paid in full. Such party or parties shall further have a security interest in and lien upon all personal property tax replacement tax revenues upon deposit in the appropriate debt service fund as above provided.
(c) Any lien or security interest for the benefit of the party or parties to whom any such obligations are payable, made pursuant to this Act, shall be valid and binding from the effective date of the amendatory Act of 1980, and with respect to any obligations issued after the effective date of this amendatory Act of 1981, shall be valid and binding from the date of issue of such obligations, in each case without any physical delivery or further act, and shall be valid and binding as against, and prior to any claims of, all other parties having claims of any kind in tort, contract or otherwise, against the board, irrespective of whether such parties have notice thereof.
(d) Any monies on deposit in any such debt service fund and not necessary for immediate use may be invested or reinvested in Investment Obligations, as defined in Section 34A-103 of this Act. The board may from time to time withdraw from any such debt service fund, to the extent not prohibited by the resolution of the board authorizing issuance of such obligations, the amount of interest or other investment earnings in such funds but only to the extent that the total amounts in such fund after such withdrawal shall not be less than the requirements for that fund. Any amounts deposited in any such debt service fund not required for payment of principal of or interest on any obligation because that payment has been made or provided for may be withdrawn by the board from the fund at any time, but only to the extent that the total amount in the fund after the withdrawal is not less than the requirements for the fund. The board is not required to make any tax abatement with respect to any such amounts withdrawn or on account of any provision for payment of principal of or interest on obligations. Any amounts so withdrawn by the board may be used for any lawful purpose of the board.
(Source: P.A. 88-511.)

(105 ILCS 5/34-29.3) (from Ch. 122, par. 34-29.3)
Sec. 34-29.3. Transfer of excess funds. When bonds are issued under Sections 34-22 through 34-22.7, and the purposes for which the bonds have been issued are accomplished and paid for in full and there remain funds on hand from the bonds so issued, the board by resolution may transfer such excess funds to the working cash fund.
(Source: P.A. 84-1334.)

(105 ILCS 5/prec. Sec. 34-30 heading)

(105 ILCS 5/34-30) (from Ch. 122, par. 34-30)
Sec. 34-30. Establishment of fund authorized-Purpose.
The board may, by resolution, establish a fund to be known as a "working cash fund" which shall be maintained and administered for the purpose of enabling the board to have in its treasury at all times sufficient money to meet demands thereon for ordinary and necessary expenditures for educational purposes.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/34-31) (from Ch. 122, par. 34-31)
Sec. 34-31. Bond issue to increase fund. (a). Where the board has created and is maintaining such a working cash fund for the purposes above mentioned, it may, with the consent of the city council expressed by ordinance, incur an indebtedness for the purpose of increasing such fund and issue bonds therefor from time to time, in an amount or amounts not exceeding in the aggregate $75,000,000, exclusive of all bonded indebtedness authorized for that purpose prior to May 16, 1967, without the submission thereof to the electors of the school district or city for approval.
(b). The board may incur an additional indebtedness for the purpose of further increasing such fund and issue additional bonds therefor, from time to time, in an amount or amounts not exceeding in the aggregate $20,000,000, exclusive of all bonded indebtedness authorized for that purpose prior to the effective date of this amendatory Act of 1971, without the submission thereof to the electors of the school district or city for approval.
(c). The board may incur an additional indebtedness for the purpose of further increasing such fund and issue additional bonds therefor, from time to time, in an amount or amounts not exceeding in the aggregate $25,000,000, exclusive of all bonded indebtedness authorized for that purpose prior to the effective date of this amendatory Act of 1973, without the submission thereof to the electors of the school district or city for approval.
(d). The board may incur an additional indebtedness for the purpose of further increasing such fund and issue additional bonds therefor, from time to time, in an amount or amounts not exceeding in the aggregate $31,000,000, exclusive of all bonded indebtedness authorized for that purpose prior to the effective date of this amendatory Act of 1977, without the submission thereof to the electors of the school district or city for approval.
(e). Any bonds issued under paragraphs (a), (b), (c) or (d) of this Section shall bear interest at a rate of not more than the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, and shall mature within 20 years from date of issue. The authority herein granted in paragraphs (a), (b), (c) and (d) shall be considered exclusive of each other and as cumulative authority for the issuance of such bonds.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-4.)

(105 ILCS 5/34-32) (from Ch. 122, par. 34-32)
Sec. 34-32. Resolution for bond issue-Signature-Sale.
Before issuing any bonds under Section 34-31, as amended, the board shall adopt a resolution designating the purpose and fixing the amount of the bonds proposed to be issued, the maturity thereof, the rate of interest thereon and the amount of taxes to be levied annually for the purpose of paying the principal and interest.
The bonds shall be issued in the corporate name of the school district. They shall be signed by the president and secretary of the board, and countersigned by the mayor and the comptroller (or city clerk if there be no comptroller) of the city. They shall be sold by the city comptroller (or city clerk if there be no comptroller) at not less than par upon such terms as may be approved by the board after advertisement for bids as ordered by and under the direction of the board and the proceeds thereof shall be received by the city treasurer, as school treasurer, for the uses herein provided.
(Source: Laws 1961, p. 3226.)

(105 ILCS 5/34-33) (from Ch. 122, par. 34-33)
Sec. 34-33. Tax for payment of bonds. Before or at the time of issuing bonds under Sections 34-31 and 34-32, as amended, the city council, upon the demand and under the direction of the board, shall, by ordinance, provide for the collection of a direct annual tax upon all the taxable property of the school district sufficient to pay and discharge the principal thereof at maturity and to pay the interest thereon as it falls due. Upon the filing in the office of the county clerk of the county wherein the school district is located of a certified copy of any such ordinance the county clerk shall extend the tax therein provided for. The ordinance shall be in force upon its passage.
(Source: Laws 1961, p. 3226.)

(105 ILCS 5/34-34) (from Ch. 122, par. 34-34)
Sec. 34-34. Bond moneys set apart-Use and reimbursement of fund. All moneys derived from the issuance of bonds under Sections 34-31 and 34-32, or from any tax levied pursuant to Section 34-57 when received by the city treasurer, as school treasurer, shall be set apart in the working cash fund. The moneys in such fund shall not be regarded as current assets available for appropriation and shall not be appropriated by the board in the annual school budget, but in order to provide moneys with which to meet ordinary and necessary disbursements for salaries and other educational purposes may be transferred, in whole or in part, to the educational purposes fund of the board and so disbursed therefrom (a) in anticipation of the collection of any taxes lawfully levied for educational purposes, (b) in anticipation of the receipt of moneys to be derived from the common school fund of the State and from State appropriations, or (c) in anticipation of such taxes, as by law now or hereafter enacted or amended, imposed by the General Assembly of the State of Illinois to replace revenue lost by units of local government and school districts as a result of the abolition of ad valorem personal property taxes, pursuant to Article IX, Section 5(c) of the Constitution of the State of Illinois. Moneys transferred to the educational purposes fund in anticipation of the collection of taxes shall be deemed to have been transferred in anticipation of the collection of that part of the taxes so levied or to be received which is in excess of the amount or amounts thereof required to pay any warrants, and the interest thereon, theretofore or thereafter issued under Sections 34-22 through 34-24, the amount estimated to be required to satisfy debt service and pension or retirement obligations as set forth in Section 12 of "An Act in relation to State revenue sharing with local government entities", approved July 31, 1969, as amended. Such taxes levied for educational purposes when collected shall be applied first to the payment of any such warrants or notes and the interest thereon and the amount estimated to be required to satisfy debt service and pension or retirement obligations, as set forth in Section 12 of "An Act in relation to State revenue sharing with local government entities", approved July 31, 1969, as amended, and then to the reimbursement of the working cash fund as hereinafter provided. Upon the receipt by the city treasurer, as school treasurer, of any taxes or other moneys, in anticipation of the collection or receipt whereof moneys of the working cash fund have been so transferred for disbursement, such fund shall immediately be reimbursed therefrom until the full amount so transferred has been re-transferred to said fund. If taxes in anticipation of the collection of which such transfers are made are not collected in sufficient amounts to effect a complete reimbursement of the working cash fund of the amounts transferred from the working cash fund to the educational purposes fund the deficiencies between the amounts thus transferred and the amounts repaid from collections shall be general obligations of the educational purposes fund until repaid either from taxes in anticipation of which transfers were made or from appropriations which may be made in annual school budgets of sums of money to apply on such general obligations or until repaid from both the taxes in anticipation of which such transfers were made and from appropriations which may be made in annual school budgets of sums of money to apply on such general obligations.
(Source: P.A. 81-1506.)

(105 ILCS 5/34-35) (from Ch. 122, par. 34-35)
Sec. 34-35. Resolution for transfer from fund-Amount transferred. Moneys shall be transferred from the working cash fund to the educational purposes fund only upon the authority of the board, which shall by resolution direct the school treasurer to make such transfers. The resolution shall set forth (a) the taxes or other funds in anticipation of the collection or receipt of which the working cash fund is to be reimbursed, (b) the entire amount of taxes extended, or which the board shall estimate will be extended or received, for any year in anticipation of the collection of all or part of which such transfer is to be made, (c) the aggregate amount of warrants or notes theretofore issued in anticipation of the collection of such taxes under the provisions of Sections 34-22 through 34-24 together with the amount of interest accrued and which the board of education estimates will accrue thereon, (d) the amount of moneys which the board of education estimates will be derived for any year from the common school fund of the State and from State appropriations in anticipation of the receipt of all or part of which such transfer is to be made, (e) the aggregate amount of receipts from taxes imposed to replace revenue lost by units of local government and school districts as a result of the abolition of ad valorem personal property taxes, pursuant to Article IX, Section 5(c) of the Constitution of the State of Illinois, which the corporate authorities estimate will be set aside for the payment of the proportionate amount of debt service and pension or retirement obligations, as required by Section 12 of "An Act in relation to State Revenue Sharing with local government entities", approved July 31, 1969, as amended, and (f) the aggregate amount of moneys theretofore transferred from the working cash fund to the educational purposes fund in anticipation of the collection of such taxes or of the receipt of such other moneys from the State. The amount which the resolution shall direct the school treasurer so to transfer in anticipation of the collection of taxes levied or to be received for any year, together with the aggregate amount of such anticipation tax warrants or notes theretofore drawn against such taxes and the amount of the interest accrued and estimated to accrue thereon, the amount estimated to be required to satisfy debt service and pension or retirement obligations, as set forth in Section 12 of "An Act in relation to State revenue sharing with local government entities", approved July 31, 1969, as amended, and the aggregate amount of such transfers theretofore made in anticipation of the collection of such taxes shall not exceed 90% of the actual or estimated amount of such taxes extended or to be extended or to be received as set forth in the resolution. The amount which the resolution shall direct the school treasurer so to transfer in anticipation of the receipt of moneys to be derived for any year from the common school fund of the State or from any State appropriation, together with the aggregate amount theretofore transferred in anticipation of the receipt of any such moneys, shall not exceed the total amount which it is so estimated will be received from such source. When moneys are available in the working cash fund they shall be transferred to the educational purposes fund and disbursed for the payment of salaries and other educational expenses so as to avoid, whenever possible, the issuance of tax anticipation warrants or notes.
(Source: P.A. 81-1506.)

(105 ILCS 5/34-36) (from Ch. 122, par. 34-36)
Sec. 34-36. Violations of provisions-Liability. Any member of the board or any officer thereof or of the city, or any other person holding any other trust or employment under the board or city, who is guilty of the wilful violation of any of the provisions of Sections 34-30 through 34-35, shall be guilty of a business offense and may be fined not exceeding $10,000 and shall forfeit his right to his office, trust or employment and shall be removed therefrom. Any such member, officer or person shall be liable for any sum that may be unlawfully diverted from the working cash fund or otherwise used, to be recovered by the board or by any taxpayer in the name and for the benefit of the board in an appropriate civil action. A taxpayer so suing shall file a bond for and shall be liable for all costs taxed against the board in such suit. Nothing herein shall bar any other remedies.
(Source: P.A. 79-1366.)

(105 ILCS 5/34-37) (from Ch. 122, par. 34-37)
Sec. 34-37. Abolishment of working cash funds. The board may abolish its working cash fund, upon the adoption of a resolution so providing, and directing the transfer of any balance in such fund to the educational purposes fund, effective upon the adoption of such resolution. Thereafter, all outstanding taxes of such board levied pursuant to Section 34-57 of this Article shall be collected and paid into the educational fund. Any obligation incurred by such board pursuant to Section 34-31 of this Article shall be discharged as therein provided. Nothing contained herein shall affect the validity of any existing obligations of the board.
(Source: P.A. 81-1221.)

(105 ILCS 5/34-38) (from Ch. 122, par. 34-38)
Sec. 34-38. Re-creation of working cash fund. Nothing in this Article prevents a board which has abolished its working cash fund from again creating a working cash fund in the manner provided in Section 34-30 of this Article; provided, however that should the working cash fund be so recreated, the board shall not thereby be authorized to issue working cash fund bonds in an amount greater than the amount authorized at the time of abolition of such fund, and no tax shall be levied for the recreated working cash fund pursuant to Section 34-57 of this Article.
(Source: P.A. 81-1221.)

(105 ILCS 5/prec. Sec. 34-42 heading)

(105 ILCS 5/34-42) (from Ch. 122, par. 34-42)
Sec. 34-42. Fiscal year. The period commencing January 1, 1974 and ending August 31, 1974 shall be a fiscal year. Beginning September 1, 1974, each fiscal year of the board through fiscal year 1996 shall commence on September 1 of each year and end on August 31 of the following year. The period commencing September 1, 1996 and ending June 30, 1997 shall be a fiscal year. Beginning July 1, 1997 and thereafter, the fiscal year of the board shall commence on July 1 of each year and end on June 30 of the following year.
(Source: P.A. 89-15, eff. 5-30-95.)

(105 ILCS 5/34-42.1)
Sec. 34-42.1. (Repealed).
(Source: P.A. 77-2734. Repealed by P.A. 94-1105, eff. 6-1-07.)

(105 ILCS 5/34-42.2)
Sec. 34-42.2. (Repealed).
(Source: P.A. 78-497. Repealed by P.A. 94-1105, eff. 6-1-07.)

(105 ILCS 5/34-43) (from Ch. 122, par. 34-43)
Sec. 34-43. Adoption of budget and resolution. The board shall, within the first 60 days of each fiscal year, adopt a budget and pass a resolution to be termed the "annual school budget", hereinafter called the "budget", in and by which the board, subject to the limitations hereinafter contained, shall appropriate such sums of money as may be required to defray all of its estimated expenses and liabilities to be paid or incurred during the fiscal year.
The budget shall be balanced in each year within standards established by the board, consistent with the provisions of this Article.
The budget may provide for the accumulation of funds for educational purposes as the board may direct for capital improvements or in order to achieve a balanced budget in a future year within the 4-year period of the board's financial plan to begin in that budget year. The budget may also provide for a reserve in the educational fund to ensure uninterrupted services in the event of unfavorable budget variances.
The changes made to this Section by this amendatory Act of 1996 apply to budgets and amended and supplemental budgets for fiscal years beginning in 1995 and subsequent years.
(Source: P.A. 89-636, eff. 8-9-96.)

(105 ILCS 5/34-43a)
Sec. 34-43a. Post annual budget on web site. The school district shall post its current annual school budget, itemized by receipts and expenditures, on the district's Internet web site. The school district shall notify the parents or guardians of its students that the budget has been posted on the district's web site and what the web site's address is.
(Source: P.A. 92-438, eff. 1-1-02.)

(105 ILCS 5/34-43.1) (from Ch. 122, par. 34-43.1)
Sec. 34-43.1. (A) Limitation of noninstructional costs. It is the purpose of this Section to establish for the Board of Education and the general superintendent of schools requirements and standards which maximize the proportion of school district resources in direct support of educational, program, and building maintenance and safety services for the pupils of the district, and which correspondingly minimize the amount and proportion of such resources associated with centralized administration, administrative support services, and other noninstructional services.
For the 1989-90 school year and for all subsequent school years, the Board of Education shall undertake budgetary and expenditure control actions which limit the administrative expenditures of the Board of Education to levels, as provided for in this Section, which represent an average of the administrative expenses of all school districts in this State not subject to Article 34.
(B) Certification of expenses by the State Superintendent of Education. The State Superintendent of Education shall annually certify, on or before May 1, to the Board of Education and the School Finance Authority, for the applicable school year, the following information:
(1) the annual expenditures of all school districts

of the State not subject to Article 34 properly attributable to expenditure functions defined by the rules and regulations of the State Board of Education as: 2210 (Improvement of Instructional Services); 2300 (Support Services - General Administration) excluding, however, 2320 (Executive Administrative Services); 2490 (Other Support Services - School Administration); 2500 (Support Services - Business); 2600 (Support Services - Central);

(2) the total annual expenditures of all school

districts not subject to Article 34 attributable to the Education Fund, the Operations, Building and Maintenance Fund, the Transportation Fund and the Illinois Municipal Retirement Fund of the several districts, as defined by the rules and regulations of the State Board of Education; and

(3) a ratio, to be called the statewide average of

administrative expenditures, derived by dividing the expenditures certified pursuant to paragraph (B)(1) by the expenditures certified pursuant to paragraph (B)(2).

For purposes of the annual certification of expenditures and ratios required by this Section, the "applicable year" of certification shall initially be the 1986-87 school year and, in sequent years, each succeeding school year.
The State Superintendent of Education shall consult with the Board of Education to ascertain whether particular expenditure items allocable to the administrative functions enumerated in paragraph (B)(1) are appropriately or necessarily higher in the applicable school district than in the rest of the State due to noncomparable factors. The State Superintendent shall also review the relevant cost proportions in other large urban school districts. The State Superintendent shall also review the expenditure categories in paragraph (B)(1) to ascertain whether they contain school-level expenses. If he or she finds that adjustments to the formula are appropriate or necessary to establish a more fair and comparable standard for administrative cost for the Board of Education or to exclude school-level expenses, the State Superintendent shall recommend to the School Finance Authority rules and regulations adjusting particular subcategories in this subsection (B) or adjusting certain costs in determining the budget and expenditure items properly attributable to the functions or otherwise adjust the formula.
(C) Administrative expenditure limitations. The annual budget of the Board of Education, as adopted and implemented, and the related annual expenditures for the school year, shall reflect a limitation on administrative outlays as required by the following provisions, taking into account any adjustments established by the State Superintendent of Education: (1) the budget and expenditures of the Board of Education for the 1989-90 school year shall reflect a ratio of administrative expenditures to total expenditures equal to or less than the statewide average of administrative expenditures for the 1986-87 school year as certified by the State Superintendent of Education pursuant to paragraph (B)(3); (2) for the 1990-91 school year and for all subsequent school years, the budget and expenditures of the Board of Education shall reflect a ratio of administrative expenditures to total expenditures equal to or less than the statewide average of administrative expenditures certified by the State Superintendent of Education for the applicable year pursuant to paragraph (B)(3); (3) if for any school year the budget of the Board of Education reflects a ratio of administrative expenditures to total expenditures which exceeds the applicable statewide average, the Board of Education shall reduce expenditure items allocable to the administrative functions enumerated in paragraph (B)(1) such that the Board of Education's ratio of administrative expenditures to total expenditures is equal to or less than the applicable statewide average ratio.
For purposes of this Section, the ratio of administrative expenditures to the total expenditures of the Board of Education, as applied to the budget of the Board of Education, shall mean: the budgeted expenditure items of the Board of Education properly attributable to the expenditure functions identified in paragraph (B)(1) divided by the total budgeted expenditures of the Board of Education properly attributable to the Board of Education funds corresponding to those funds identified in paragraph (B)(2), exclusive of any monies budgeted for payment to the Public School Teachers' Pension and Retirement System, attributable to payments due from the General Funds of the State of Illinois.
The annual expenditure of the Board of Education for 2320 (Executive Administrative Services) for the 1989-90 school year shall be no greater than the 2320 expenditure for the 1988-89 school year. The annual expenditure of the Board of Education for 2320 for the 1990-91 school year and each subsequent school year shall be no greater than the 2320 expenditure for the immediately preceding school year or the 1988-89 school year, whichever is less. This annual expenditure limitation may be adjusted in each year in an amount not to exceed any change effective during the applicable school year in salary to be paid under the collective bargaining agreement with instructional personnel to which the Board is a party and in benefit costs either required by law or such collective bargaining agreement.
(D) Cost control measures. In undertaking actions to control or reduce expenditure items necessitated by the administrative expenditure limitations of this Section, the Board of Education shall give priority consideration to reductions or cost controls with the least effect upon direct services to students or instructional services for pupils, and upon the safety and well-being of pupils, and, as applicable, with the particular costs or functions to which the Board of Education is higher than the statewide average.
For purposes of assuring that the cost control priorities of this subsection (D) are met, the State Superintendent of Education shall, with the assistance of the Board of Education, review the cost allocation practices of the Board of Education, and the State Superintendent of Education shall thereafter recommend to the School Finance Authority rules and regulations which define administrative areas which most impact upon the direct and instructional needs of students and upon the safety and well-being of the pupils of the district. No position closed shall be reopened using State or federal categorical funds.
(E) Report of Audited Information. For the 1988-89 school year and for all subsequent school years, the Board of Education shall file with the State Board of Education the Annual Financial Report and its audit, as required by the rules of the State Board of Education. Such reports shall be filed no later than February 15 following the end of the school year of the Board of Education, beginning with the report to be filed no later than February 15, 1990 for the 1988-89 school year.
As part of the required Annual Financial Report, the Board of Education shall provide a detailed accounting of the central level, district, bureau and department costs and personnel included within expenditure functions included in paragraph (B)(1). The nature and detail of the reporting required for these functions shall be prescribed by the State Board of Education in rules and regulations. A copy of this detailed accounting shall also be provided annually to the School Finance Authority and the public. This report shall contain a reconciliation to the board of education's adopted budget for that fiscal year, specifically delineating administrative functions.
If the information required under this Section is not provided by the Board of Education in a timely manner, or is initially or subsequently determined by the State Superintendent of Education to be incomplete or inaccurate, the State Superintendent shall, in writing, notify the Board of Education of reporting deficiencies. The Board of Education shall, within 60 days of such notice, address the reporting deficiencies identified. If the State Superintendent of Education does not receive satisfactory response to these reporting deficiencies within 60 days, the next payment of general State aid or evidence-based funding due the Board of Education under Section 18-8 or Section 18-8.15, as applicable, and all subsequent payments, shall be withheld by the State Superintendent of Education until the enumerated deficiencies have been addressed.
Utilizing the Annual Financial Report, the State Superintendent of Education shall certify on or before May 1 to the School Finance Authority the Board of Education's ratio of administrative expenditures to total expenditures for the 1988-89 school year and for each succeeding school year. Such certification shall indicate the extent to which the administrative expenditure ratio of the Board of Education conformed to the limitations required in subsection (C) of this Section, taking into account any adjustments of the limitations which may have been recommended by the State Superintendent of Education to the School Finance Authority. In deriving the administrative expenditure ratio of the Chicago Board of Education, the State Superintendent of Education shall utilize the definition of this ratio prescribed in subsection (C) of this Section, except that the actual expenditures of the Board of Education shall be substituted for budgeted expenditure items.
(F) Approval and adjustments to administrative expenditure limitations. The School Finance Authority organized under Article 34A shall monitor the Board of Education's adherence to the requirements of this Section. As part of its responsibility the School Finance Authority shall determine whether the Board of Education's budget for the next school year, and the expenditures for a prior school year, comply with the limitation of administrative expenditures required by this Section. The Board of Education and the State Board of Education shall provide such information as is required by the School Finance Authority in order for the Authority to determine compliance with the provisions of this Section. If the Authority determines that the budget proposed by the Board of Education does not meet the cost control requirements of this Section, the Board of Education shall undertake budgetary reductions, consistent with the requirements of this Section, to bring the proposed budget into compliance with such cost control limitations.
If, in formulating cost control and cost reduction alternatives, the Board of Education believes that meeting the cost control requirements of this Section related to the budget for the ensuing year would impair the education, safety, or well-being of the pupils of the school district, the Board of Education may request that the School Finance Authority make adjustments to the limitations required by this Section. The Board of Education shall specify the amount, nature, and reasons for the relief required and shall also identify cost reductions which can be made in expenditure functions not enumerated in paragraph (B)(1), which would serve the purposes of this Section.
The School Finance Authority shall consult with the State Superintendent of Education concerning the reasonableness from an educational administration perspective of the adjustments sought by the Board of Education. The School Finance Authority shall provide an opportunity for the public to comment upon the reasonableness of the Board's request. If, after such consultation, the School Finance Authority determines that all or a portion of the adjustments sought by the Board of Education are reasonably appropriate or necessary, the Authority may grant such relief from the provisions of this Section which the Authority deems appropriate. Adjustments so granted apply only to the specific school year for which the request was made.
In the event that the School Finance Authority determines that the Board of Education has failed to achieve the required administrative expenditure limitations for a prior school year, or if the Authority determines that the Board of Education has not met the requirements of subsection (F), the Authority shall make recommendations to the Board of Education concerning appropriate corrective actions. If the Board of Education fails to provide adequate assurance to the Authority that appropriate corrective actions have been or will be taken, the Authority may, within 60 days thereafter, require the board to adjust its current budget to correct for the prior year's shortage or may recommend to the members of the General Assembly and the Governor such sanctions or remedial actions as will serve to deter any further such failures on the part of the Board of Education.
To assist the Authority in its monitoring responsibilities, the Board of Education shall provide such reports and information as are from time to time required by the Authority.
(G) Independent reviews of administrative expenditures. The School Finance Authority may direct independent reviews of the administrative and administrative support expenditures and services and other non-instructional expenditure functions of the Board of Education. The Board of Education shall afford full cooperation to the School Finance Authority in such review activity. The purpose of such reviews shall be to verify specific targets for improved operating efficiencies of the Board of Education, to identify other areas of potential efficiencies, and to assure full and proper compliance by the Board of Education with all requirements of this Section.
In the conduct of reviews under this subsection, the Authority may request the assistance and consultation of the State Superintendent of Education with regard to questions of efficiency and effectiveness in educational administration.
(H) Reports to Governor and General Assembly. On or before May 1, 1991 and no less frequently than yearly thereafter, the School Finance Authority shall provide to the Governor, the State Board of Education, and the members of the General Assembly an annual report, as outlined in Section 34A-606, which includes the following information: (1) documenting the compliance or non-compliance of the Board of Education with the requirements of this Section; (2) summarizing the costs, findings, and recommendations of any reviews directed by the School Finance Authority, and the response to such recommendations made by the Board of Education; and (3) recommending sanctions or legislation necessary to fulfill the intent of this Section.
(Source: P.A. 100-465, eff. 8-31-17.)

(105 ILCS 5/34-44) (from Ch. 122, par. 34-44)
Sec. 34-44. Budget estimates. The budget shall set forth estimates, by classes, of all current assets and liabilities of each fund of the board as of the beginning of the fiscal year, and the amounts of such assets estimated to be available for appropriation in such year, either for expenditures or charges to be made or incurred during such year or for liabilities unpaid at the beginning thereof. Estimates of taxes to be received from prior levies shall be net, after deducting amounts estimated to be sufficient to cover the loss and cost of collecting such taxes and also deferred collections thereof and abatements in the amount of such taxes extended or to be extended upon the collectors' books.
Estimates of the liabilities of the respective funds shall include:
1. All final judgments, including accrued interest thereon, entered against the board and unpaid at the beginning of such fiscal year;
2. The principal of all general obligation notes or anticipation tax warrants and all temporary loans and all accrued interest thereon unpaid at the beginning of such fiscal year;
3. Any amount for which the board is required to reimburse the working cash fund from the educational purposes fund pursuant to the provisions of Section 34-30 through 34-36 and
4. The amount of all accounts payable including estimates of audited vouchers, participation certificates, inter fund loans and purchase orders payable.
The budget shall also set forth detailed estimates of all accrued tax revenues recognized for such year and of all current revenues to be derived from sources other than taxes, including State contributions, rents, fees, perquisites and all other types of revenue, which will be applicable to expenditures or charges to be made or incurred during such year.
All such estimates shall be so segregated and classified as to funds, and in such other manner as to give effect to the requirements of law relating to the respective purposes to which the assets and taxes and other current revenues are applicable, so that no expenditure shall be authorized or made for any purpose in excess of the money lawfully available therefor.
The several estimates of assets, liabilities and expenditure requirements required or authorized to be made by this and the next succeeding section shall be made on the basis of information known to the board at the close of the preceding fiscal year and shall not be invalidated or otherwise subject to attack merely because after that time additional information is known to or could be discovered by the board that would require a different estimate, or because the board might have amended such estimates under any of the provisions of Section 34-47.
(Source: P.A. 84-1238.)

(105 ILCS 5/34-44.1) (from Ch. 122, par. 34-44.1)
Sec. 34-44.1. Supplemental budget estimate. When the value of the taxable property in the school district is increased either by the establishment of a new multiplier by the Department of Revenue or the availability of a later assessment by virtue of additions to the tax rolls or increases in assessments made by the county assessor after the annual school budget has been adopted, the board of education may adopt, by a 2/3 vote of the full membership of the board, a supplemental budget to provide for the use of the added potential revenues in an amount that shall not exceed a sum equivalent to the product of the amount of the increase in the value of taxable property in the district multiplied by the maximum per cent or rate of tax which the board and the corporate authorities of the city are authorized by law to levy for the current fiscal year for educational, building, free textbook, agricultural science school, supervised playground outside school hours purposes (or supervised playground outside school hours and stadia, social center and summer swimming pool open to the public purposes, as the case may be) or special education purposes. With respect to any supplemental budget based upon an increase in the value of the taxable property in the school district, such supplemental budget shall be adopted within 60 days of the date of the final certification of the equalization rate by the Department of Revenue to the county clerk as provided in the Property Tax Code, regardless of whether the adoption occurs within or after the close of the fiscal year to which the increase applies, but shall not become effective unless approved in accordance with Article 34A of "The School Code".
(Source: P.A. 88-670, eff. 12-2-94.)

(105 ILCS 5/34-45) (from Ch. 122, par. 34-45)
Sec. 34-45. Budget appropriations. The budget shall specify:
1. the several organization units, purposes, and

objects for which appropriations are made;

2. the amount appropriated for each organization

unit, purpose or object; and

3. the fund from or to which each amount

appropriated is to be paid or charged.

The budget shall include appropriations for:
1. all estimated current expenditures or charges to

be made or incurred during such fiscal year, including interest to accrue on anticipation tax warrants and temporary loans;

2. all final judgments, including accrued interest

thereon, entered against the board and unpaid at the beginning of such fiscal year;

3. any amount for which the board is required to

reimburse the working cash fund from the educational purposes fund pursuant to Sections 34-30 through 34-36; and

4. all other estimated liabilities, including the

principal of all tax anticipation warrants and all temporary loans and all accrued interest thereon, incurred during prior years and unpaid at the beginning of such fiscal year.

(Source: P.A. 84-1238.)

(105 ILCS 5/34-45.1) (from Ch. 122, par. 34-45.1)
Sec. 34-45.1. The amount appropriated in any annual, additional or supplemental school budget adopted pursuant to this Article and specified in such budget to be for workers' compensation, workers' occupational diseases compensation and unemployment compensation purposes shall include a sum estimated to be sufficient to cover the anticipated costs of operating and administering the workers' compensation, workers' occupational diseases compensation and unemployment compensation program for the purpose of which such amount was appropriated, including employee wages, salaries and the cost of legal services furnished in connection with the operation and administration of such program. Liabilities incurred for such operating and administrative costs, including employee wages and salaries and the cost of legal services, shall upon being vouchered, audited and approved by the board as provided in Section 34-51 be charged to and paid from the fund of moneys appropriated for such purpose.
(Source: P.A. 83-718.)

(105 ILCS 5/34-46) (from Ch. 122, par. 34-46)
Sec. 34-46. Public participation. The budget shall be prepared in tentative form by the board and in such form shall be made available to public inspection for at least 15 days prior to final action thereon, by having at least 5 copies thereof on file in the office of the secretary of the board. Not less than 5 days after such copies are so placed on file and prior to final action thereon, the board shall hold at least 2 public hearings thereon, of which notice shall be given at least once by publication in a newspaper having general circulation in the city at least 5 days prior to the time of the hearing. The board shall arrange for and hold such public hearing or hearings, provided that the final public hearing shall occur not less than 5 days prior to the Board's final action on the budget. The board shall cause its budget to be published in its proceedings within 30 days after its adoption.
(Source: P.A. 82-764.)

(105 ILCS 5/34-47) (from Ch. 122, par. 34-47)
Sec. 34-47. Revision of items - Amendment - Publication. Subsequent to the public hearing provided for in Section 34-46 and before final action on the budget, the board may revise, alter, increase, or decrease the items contained therein, but the aggregate amount finally appropriated by the budget, including any subsequent amendment thereof, from any fund or for any purpose, including amounts appropriated for judgments and all other unpaid liabilities and all other purposes for which such authorities are herein or otherwise by law required to appropriate, shall not exceed the aggregate amount available in such fund or for such purpose, as shown by the estimates of the available assets thereof at the beginning of such fiscal year and of taxes and other current revenues set forth in the budget. If the appropriations from any fund as set forth in the budget as finally adopted exceed in the aggregate the maximum amount which the board is authorized to appropriate therefrom, all appropriations made from such fund by the budget shall be void and the several amounts appropriated in the budget of the last preceding fiscal year, so far as they relate to operation and maintenance expenses, shall be deemed to be appropriated for the current fiscal year for objects and purposes, respectively, as specified in said last budget and the several amounts so appropriated shall constitute lawful appropriations for the current fiscal year, but not in excess of amounts which will enable the Board to comply with the requirements of Section 34A-402.
The board of education may amend the budget from time to time by the same procedure as is herein provided for the original adoption of the budget.
(Source: P.A. 82-1020.)

(105 ILCS 5/34-48) (from Ch. 122, par. 34-48)
Sec. 34-48. Supplemental budgets - Emergencies. After the effectiveness of the budget (other than an interim budget), the board shall not make any other appropriations prior to the adoption or passage of the next succeeding budget. The board may not, either directly or indirectly, make any contract or do any act which shall add to its expenditures or liabilities, in any fiscal year, any thing or sum above the amount provided for in the budget for that fiscal year except that the board may, at any time after the adoption of the annual school budget, by a 2/3 vote of the full membership of the board, pass an additional or supplemental budget, thereby adding appropriations to those made in the annual school budget and such supplemental or additional school budget shall be regarded as an amendment of the annual school budget for that year; provided that any such additional or supplemental appropriations so made shall not exceed the amount of additional moneys which the board of education will have available for appropriation in that year from any source, including any fund balances not previously appropriated, over and above the amount of moneys which the board, at the time of the adoption of its annual budget for that year, estimated would be available for appropriation from such sources, or provided that the board, by a concurring vote of 2/3 of all the members thereof (said votes to be taken by yeas and nays and entered in the proceedings of the board) may make any expenditures and incur any liability rendered necessary to meet emergencies such as epidemics, fires, unforeseen damages or other catastrophes happening after the annual school budget has been passed or adopted. This section does not prevent the board from providing for and causing to be paid from its funds any charge imposed by law without the action of the board.
(Source: P.A. 82-765.)

(105 ILCS 5/34-49) (from Ch. 122, par. 34-49)
Sec. 34-49. Contracts, expense and liabilities without appropriation. No contract shall be made or expense or liability incurred by the board, or any member or committee thereof, or by any person for or in its behalf, notwithstanding the expenditure may have been ordered by the board, unless an appropriation therefor has been previously made. Neither the board, nor any member or committee, officer, head of any department or bureau, or employee thereof shall during a fiscal year expend or contract to be expended any money, or incur any liability, or enter into any contract which by its terms involves the expenditure of money for any of the purposes for which provision is made in the budget, in excess of the amounts appropriated in the budget. Any contract, verbal or written, made in violation of this Section is void as to the board, and no moneys belonging thereto shall be paid thereon. Provided, however, that the board may lease from any Public Building Commission created pursuant to the provisions of the Public Building Commission Act, approved July 5, 1955, as heretofore or hereafter amended, or from any individuals, partnerships or corporations, any real or personal property for the purpose of securing space for its school purposes or office or other space for its administrative functions for any period of time not exceeding 40 years, and such lease may be made and the obligation or expense thereunder incurred without making a previous appropriation therefor, except as otherwise provided in Section 34-21.1 of this Act. Provided that the board may enter into agreements, including lease and lease purchase agreements having a term not longer than 40 years from the date on which such agreements are entered into, with individuals, partnerships, or corporations for the construction of school buildings, school administrative offices, site development, and school support facilities. The board shall maintain exclusive possession of all such schools, school administrative offices, and school facilities which it is occupying or acquiring pursuant to any such lease or lease purchase agreement, and in addition shall have and exercise complete control over the education program conducted at such schools, offices and facilities. The board's contribution under any such lease or lease purchase agreement shall be limited to the use of the real estate and existing improvements on a rental basis which shall be exempt from any form of leasehold tax or assessment, but the interests of the board may be subordinated to the interests of a mortgage holder or holders acquired as security for additional improvements made on the property. Provided that the board may enter into agreements, including lease and lease purchase agreements, having a term not longer than 40 years from the date on which such agreements are entered into for the provision of school buildings and related property and facilities for an agricultural science school pursuant to subparagraphs (8) through (10) of Section 34-21.1; and such agreements may be made and the obligations thereunder incurred without making a previous appropriation therefor. This Section does not prevent the making of lawful contracts for the construction of buildings, the purchase of insurance, the leasing of equipment, the purchase of personal property by a conditional sales agreement, or the leasing of personal property under an agreement that upon compliance with the terms of which the board shall become or has the option to become the owner of the property for no additional consideration or for a nominal consideration, the term of which may be for periods of more than 1 year, but, in no case, shall such conditional sales agreements or leases of personal property by which the board may or will become the owner of the personal property, provide for the consideration to be paid during a period of time in excess of 10 years nor shall such contracts provide for the payment of interest in excess of the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, on the unpaid balance owing; nor shall this Section prevent the making of lawful contracts for the purchase of fuel and the removal of ashes for a period from July 1 of any year to June 30 of the year following, or the making of lawful contracts for the transportation of pupils to and from school, or the entering into of employment contracts with individuals or groups of employees for any period not to exceed 4 years, or the entering into contracts with third parties for services otherwise performed by employees for any period not to exceed 5 years provided that the contracts with third parties for services provided at attendance centers shall specify that the principal of an attendance center shall have authority, to the maximum extent possible, to direct persons assigned to the attendance center pursuant to that contract, or the making of requirement contracts for not to exceed one year the terms of which may extend into the succeeding fiscal year provided, however, that such contracts contain a limitation on the amount to be expended and that such contracts shall impose no obligation on the board except pursuant to written purchase order.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 89-15, eff. 5-30-95.)

(105 ILCS 5/34-50) (from Ch. 122, par. 34-50)
Sec. 34-50. Transfers between appropriations - Delay. The board may, at any time by a two-thirds vote of all the members authorize the making of transfers within any fund under its jurisdiction, of sums of money appropriated for one object or purpose to another object or purpose, which action shall be entered in its proceedings; provided that during the first half of each fiscal year such transfers shall not exceed 10% of any such fund, but no appropriation for any purpose shall be reduced below an amount sufficient to cover all obligations incurred or to be incurred against the appropriation for such purpose.
(Source: P.A. 81-1221.)

(105 ILCS 5/34-51) (from Ch. 122, par. 34-51)
Sec. 34-51. Appropriation not to be construed as approval of board of liabilities.
The appropriation resolution or budget, including the amounts for the payment of contract liabilities or to defray the expense of any project or purpose, shall not be construed as an approval by the board of any such liabilities or of any project or purpose mentioned, but shall be regarded only as the provisions for a fund or funds for the payment thereof when such liabilities have been found to be valid and legal obligations against the board, and when properly vouchered, audited and approved by the board, or when any project or purpose is approved and authorized by the board, as the case may be.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/34-52) (from Ch. 122, par. 34-52)
Sec. 34-52. Wilful violation of budget provisions. Any member of the board, or any officer thereof or of the city or any other person holding any trust or employment under the board or city who wilfully violates any of the provisions of Sections 34-43 through 34-51 shall be guilty of a business offense and may be fined not exceeding $10,000, and shall forfeit his right to his office, trust or employment and shall be removed therefrom. Any such member, officer or person shall be liable for the amount of any loss or damage suffered by the board resulting from any act of his in violation of the terms of any of those sections, to be recovered by the board or by any taxpayer in the name and for the benefit of the board, in an appropriate civil action. Any taxpayer bringing any such action must file a bond for all costs, and shall be liable for all costs taxed against the board in such suit, and judgment shall be rendered accordingly. This Section does not bar any other remedies.
(Source: P.A. 79-1366.)

(105 ILCS 5/34-52.1) (from Ch. 122, par. 34-52.1)
Sec. 34-52.1. Form of ballot and notice. Whenever any proposition to authorize or to levy an annual tax, or to increase the annual rate of tax levied by any school district, for any school purpose is submitted to the voters of such district at any election, each required notice or other publication of the election or referendum and the form of ballot shall contain, in addition to any other matters required by law:
(a) the geographic or other common name of the school district by which that district is commonly known and referred to, as well as the number of the district;
(b) the maximum rate at which such tax may be levied if the proposition is approved; and
(c) if the proposition is to increase the annual rate of an existing tax levied by the school district, then in addition to the matters set forth in (a) and (b) above, the annual rate at which such existing tax currently is levied and the percentage of increase between the maximum rate at which such tax may be levied if the proposition is approved and the annual rate at which such tax currently is levied.
(Source: P.A. 85-374.)

(105 ILCS 5/34-53) (from Ch. 122, par. 34-53)
Sec. 34-53. Tax levies; purpose; rates. For the purpose of establishing and supporting free schools for not fewer than 9 months in each year and defraying their expenses the board may levy annually, upon all taxable property of such district for educational purposes a tax for the fiscal years 1996 and each succeeding fiscal year at a rate of not to exceed the sum of (i) 3.07% (or such other rate as may be set by law independent of the rate difference described in (ii) below) and (ii) the difference between .50% and the rate per cent of taxes extended for a School Finance Authority organized under Article 34A of the School Code, for the calendar year in which the applicable fiscal year of the board begins as determined by the county clerk and certified to the board pursuant to Section 18-110 of the Property Tax Code, of the value as equalized or assessed by the Department of Revenue for the year in which such levy is made.
Beginning on the effective date of this amendatory Act of the 99th General Assembly, for the purpose of making an employer contribution to the Public School Teachers' Pension and Retirement Fund of Chicago, the board may levy annually for taxable years prior to 2017, upon all taxable property located within the district, a tax at a rate not to exceed 0.383%. Beginning with the 2017 taxable year, for the purpose of making an employer contribution to the Public School Teachers' Pension and Retirement Fund of Chicago, the board may levy annually, upon all taxable property within the district, a tax at a rate not to exceed 0.567%. The proceeds from this additional tax shall be paid, as soon as possible after collection, directly to Public School Teachers' Pension and Retirement Fund of Chicago and not to the Board of Education. The rate under this paragraph is not a new rate for the purposes of the Property Tax Extension Limitation Law. Notwithstanding any other provision of law, for the 2016 tax year only, the board shall certify the rate to the county clerk on the effective date of this amendatory Act of the 99th General Assembly, and the county clerk shall extend that rate against all taxable property located within the district as soon after receiving the certification as possible.
Nothing in this amendatory Act of 1995 shall in any way impair or restrict the levy or extension of taxes pursuant to any tax levies for any purposes of the board lawfully made prior to the adoption of this amendatory Act of 1995.
Notwithstanding any other provision of this Code and in addition to any other methods provided for increasing the tax rate the board may, by proper resolution, cause a proposition to increase the annual tax rate for educational purposes to be submitted to the voters of such district at any general or special election. The maximum rate for educational purposes shall not exceed 4.00%. The election called for such purpose shall be governed by Article 9 of this Act. If at such election a majority of the votes cast on the proposition is in favor thereof, the Board of Education may thereafter until such authority is revoked in a like manner, levy annually the tax so authorized.
For purposes of this Article, educational purposes for fiscal years beginning in 1995 and each subsequent year shall also include, but not be limited to, in addition to those purposes authorized before this amendatory Act of 1995, constructing, acquiring, leasing (other than from the Public Building Commission of Chicago), operating, maintaining, improving, repairing, and renovating land, buildings, furnishings, and equipment for school houses and buildings, and related incidental expenses, and provision of special education, furnishing free textbooks and instructional aids and school supplies, establishing, equipping, maintaining, and operating supervised playgrounds under the control of the board, school extracurricular activities, and stadia, social center, and summer swimming pool programs open to the public in connection with any public school; making an employer contribution to the Public School Teachers' Pension and Retirement Fund as required by Section 17-129 of the Illinois Pension Code; and providing an agricultural science school, including site development and improvements, maintenance repairs, and supplies. Educational purposes also includes student transportation expenses.
All collections of all taxes levied for fiscal years ending before 1996 under this Section or under Sections 34-53.2, 34-53.3, 34-58, 34-60, or 34-62 of this Article as in effect prior to this amendatory Act of 1995 may be used for any educational purposes as defined by this amendatory Act of 1995 and need not be used for the particular purposes for which they were levied. The levy and extension of taxes pursuant to this Section as amended by this amendatory Act of 1995 shall not constitute a new or increased tax rate within the meaning of the Property Tax Extension Limitation Law or the One-year Property Tax Extension Limitation Law.
The rate at which taxes may be levied for the fiscal year beginning September 1, 1996, for educational purposes shall be the full rate authorized by this Section for such taxes for fiscal years ending after 1995.
(Source: P.A. 99-521, eff. 6-1-17; 100-465, eff. 8-31-17.)

(105 ILCS 5/34-53.1) (from Ch. 122, par. 34-53.1)
Sec. 34-53.1. Supplemental tax levy. When a supplemental budget has been adopted by the board of education under Section 34-44.1 the board of education may levy supplemental taxes which shall not exceed the amount of the increase in revenues projected in the supplemental budget nor exceed the maximum rates of taxes which the board is authorized by law to levy for the fiscal year to which the increase applies for the respective purposes. With respect to any supplemental levy based on an increase in the value of taxable property in the school district, such supplemental levy shall be adopted within 60 days of the date of the final certification of the equalization rate by the Department of Revenue to the county clerk as provided in the Property Tax Code, irrespective of whether the adoption occurs within or after the close of the fiscal year to which the increase applies. The board is authorized to levy supplemental taxes pursuant to this Section.
(Source: P.A. 88-670, eff. 12-2-94.)

(105 ILCS 5/34-53.2) (from Ch. 122, par. 34-53.2)
Sec. 34-53.2. (Repealed).
(Source: Repealed by P.A. 89-15, eff. 5-30-95.)

(105 ILCS 5/34-53.3) (from Ch. 122, par. 34-53.3)
Sec. 34-53.3. (Repealed).
(Source: Repealed by P.A. 89-15, eff. 5-30-95.)

(105 ILCS 5/34-53.5)
Sec. 34-53.5. Capital improvement tax levy; purpose; maximum amount.
(a) For the purpose of providing a reliable source of revenue for capital improvement purposes, including without limitation (i) the construction and equipping of a new school building or buildings or an addition or additions to an existing school building or buildings, (ii) the purchase of school grounds on which any new school building or an addition to an existing school building is to be constructed or located, (iii) both items (i) and (ii) of this subsection (a), or (iv) the rehabilitation, renovation, and equipping of an existing school building or buildings, the board may levy, upon all taxable property of the school district, in calendar year 2003, a capital improvement tax to produce, when extended, an amount not to exceed the product attained by multiplying (1) the percentage increase, if any, in the Consumer Price Index for All Urban Consumers for all items published by the United States Department of Labor for the 12 months ending 2 months prior to the month in which the levy is adopted by (2) $142,500,000. For example, if the percentage increase in the Consumer Price Index is 2.5%, then the computation would be $142,500,000 x 0.025 = $3,562,500.
(b) In each calendar year from 2004 through 2030, the board may levy a capital improvement tax to produce, when extended, an amount not to exceed the sum of (1) the maximum amount that could have been levied by the board in the preceding calendar year pursuant to this Section and (2) the product obtained by multiplying (A) the sum of (i) the maximum amount that could have been levied by the board in the preceding calendar year pursuant to this Section and (ii) $142,500,000 by (B) the percentage increase, if any, in the Consumer Price Index for All Urban Consumers for all items published by the United States Department of Labor for the 12 months ending 2 months prior to the month in which the levy is adopted.
(c) In calendar year 2031, the board may levy a capital improvement tax to produce, when extended, an amount not to exceed the sum of (1) the maximum amount that could have been levied by the board in calendar year 2030 pursuant to this Section, (2) $142,500,000, and (3) the product obtained by multiplying (A) the sum of (i) the maximum amount that could have been levied by the board in calendar year 2030 pursuant to this Section and (ii) $142,500,000 by (B) the percentage increase, if any, in the Consumer Price Index for All Urban Consumers for all items published by the United States Department of Labor for the 12 months ending 2 months prior to the month in which the levy is adopted.
(d) In calendar year 2032 and each calendar year thereafter, the board may levy a capital improvement tax to produce, when extended, an amount not to exceed the sum of (1) the maximum amount that could have been levied by the board in the preceding calendar year pursuant to this Section and (2) the product obtained by multiplying (A) the maximum amount that could have been levied by the board in the preceding calendar year pursuant to this Section by (B) the percentage increase, if any, in the Consumer Price Index for All Urban Consumers for all items published by the United States Department of Labor for the 12 months ending 2 months prior to the month in which the levy is adopted.
(e) An initial tax levy made by the board under this Section must have the approval of the Chicago City Council, by resolution, before the levy may be extended. The board shall communicate its adoption of the initial tax levy by delivering a certified copy of the levy resolution to the Clerk of the City of Chicago. The Chicago City Council shall have 60 days after receipt, by the Clerk of the City of Chicago, of the certified resolution to approve or disapprove the levy. The failure of the Chicago City Council to take action to approve or disapprove the initial tax levy within the 60-day period shall be deemed disapproval of the initial tax levy. Upon the adoption of each subsequent levy by the board under this Section, the board must notify the Chicago City Council that the board has adopted the levy.
(f) The board may issue bonds, in accordance with the Local Government Debt Reform Act, including Section 15 of that Act, against any revenues to be collected from the capital improvement tax in any year or years and may pledge, pursuant to Section 13 of the Local Government Debt Reform Act, those revenues as security for the payment of any such bonds.
(Source: P.A. 92-547, eff. 6-13-02.)

(105 ILCS 5/34-53A)
Sec. 34-53A. (Repealed).
(Source: P.A. 89-15, eff. 5-30-95. Repealed by P.A. 89-698, eff. 1-14-97.)

(105 ILCS 5/34-54)
Sec. 34-54. (Repealed).
(Source: P.A. 86-1477. Repealed by P.A. 94-1105, eff. 6-1-07.)

(105 ILCS 5/34-54.1) (from Ch. 122, par. 34-54.1)
Sec. 34-54.1. Tax levies and extensions. The annual tax rates and the several tax levies authorized to be made shall be: (i) for each fiscal year through and including the 1995-96 fiscal year, for a fiscal year commencing September 1 and ending August 31; (ii) for the 1996-97 fiscal year, for a fiscal year commencing September 1 and ending June 30; and (iii) for each subsequent fiscal year, for a fiscal year commencing July 1 and ending June 30.
Notwithstanding any provision in this Article 34 to the contrary, by the last Tuesday in December of each calendar year, the board of education may levy upon all the taxable property of the district or city, the annual taxes required to provide the necessary revenue to defray expenditures, charges and liabilities incurred by the board for the fiscal year beginning in that calendar year. The levy may be based upon the estimated equalized assessed valuation provided the county clerk shall extend for collection only so much thereof as is permitted by law. The total amount of the levy shall be certified to the county clerk who shall extend for collection only so much thereof as is required to provide the necessary revenue to defray expenditures, charges and liabilities incurred by the board as certified by the controller of the board to the county clerk upon the value, as equalized or assessed by the Department of Revenue for the calendar year in which the levy was made. The county clerk shall thereafter in the succeeding calendar year extend such remaining amount of the levy as is certified by the controller of the board to the county clerk upon the value, as equalized or assessed by the Department of Revenue for such calendar year. In each year the county clerk shall extend taxes at a rate sufficient to produce the full amount of the 2 partial levies attributable to that tax year. Provided, however, and notwithstanding the provisions of any other law to the contrary: (a) the extension of taxes levied for fiscal years ending before 1996 for building purposes and school supervised playground outside school hours and stadia, social center and summer swimming pool purposes which the county clerk shall make against the value of all taxable property of the district or city, as equalized or assessed by the Department of Revenue, shall be at the respective maximum rates at which the board was authorized to levy taxes for such purposes for the fiscal year which ends in 1995; and (b) notwithstanding any other provision of this Code, in each calendar year the taxes for educational purposes shall be extended at a rate certified by the controller as referred to in this Section, which rate shall not be in excess of the maximum rate for the levy of taxes for educational purposes, occurring in the fiscal year which begins in the calendar year of the extension, (whether or not actually levied at that rate) except for calendar year 1995 in which the rate shall not be in excess of the maximum rate which would be provided for the levy of taxes for educational purposes for the fiscal year which begins in 1995 without regard to this amendatory Act of 1995. In calendar year 1995, the county clerk shall extend any special education purposes tax which was levied as provided in Section 34-53.2 in full in the calendar year following the year in which the levy of such a tax was made.
(Source: P.A. 88-511; 89-15, eff. 5-30-95.)

(105 ILCS 5/34-54.2) (from Ch. 122, par. 34-54.2)
Sec. 34-54.2. Taxes levied in 1989 and 1990.
(a) All real property taxes levied by the board in 1989 and 1990 are confirmed and validated, and are declared to be and are valid, in all respects as if they had been timely and properly levied by the city council upon the demand and direction of the Board. It shall not be a valid ground for any person in any way to object to, protest, bring any proceeding with regard to or defend against the collection of any such taxes, that the taxes were levied by the board.
(b) The board may levy taxes against all taxable property located within the city in an amount equal to all taxes purported to be levied by the board in 1989 and in 1990, for each purpose for which taxes were purported so to be levied, to the extent those taxes shall not yet have been extended for collection at the time of the levy authorized by this paragraph (b). The taxes authorized to be levied by this paragraph (b) shall be levied by a resolution of the board selected pursuant to Public Act 86-1477. The resolution shall be adopted upon concurrence of a majority of the members of the board. The taxes levied pursuant to this paragraph (b) shall be extended for collection in 1991 and subsequent years and in amounts so that they do not exceed the maximum rates at which taxes may be extended for the various school purposes, all as shall be set forth in a certificate of the controller of the board as provided in Section 34-54.1 of this Code. Taxes levied pursuant to this paragraph (b) shall be in addition to all other taxes which have been or may be levied by or for the board, except that the extension of taxes levied pursuant to this paragraph (b), to the extent valid and legal in all respects, shall be an abatement of the same amount of taxes previously purported to be levied by the board which were to have been extended in the same year for the same purpose, it being the intention of the General Assembly that there not be extended duplicate taxes for the same year and purpose. It shall not be necessary that the board give any notice or conduct any hearings for any purpose whatsoever or to have adopted any proceedings with respect to any budget, in connection with the levy and extension of taxes pursuant to this paragraph (b). The board shall cause a certified copy of its resolution levying taxes pursuant to this paragraph (b) to be filed with the county clerk of each county in which any taxable property in the city is located within 30 days after the adoption of the resolution.
(Source: P.A. 100-201, eff. 8-18-17.)

(105 ILCS 5/34-55) (from Ch. 122, par. 34-55)
Sec. 34-55. Expenditures in excess of receipts. The board shall not add to the expenditures for school purposes anything above the amount received from the State common school fund, the rental of school lands or property, funds otherwise received, and the amount of school taxes levied and to be levied for educational and for building purposes. If the board does so add to such expenditures the city shall not be liable therefor. The board is authorized to levy all taxes as provided for in this Article.
(Source: P.A. 85-1418; 86-1477.)

(105 ILCS 5/34-56) (from Ch. 122, par. 34-56)
Sec. 34-56. Amount to cover loss and cost of collecting tax not added. In ascertaining the rate per cent that will produce the amount of any tax levied pursuant to the authority granted by Section 34-53, the county clerk shall not add any amount to cover the loss and cost of collecting the tax.
(Source: P.A. 94-1105, eff. 6-1-07.)

(105 ILCS 5/34-57) (from Ch. 122, par. 34-57)
Sec. 34-57. (Repealed).
(Source: Repealed by P.A. 89-15, eff. 5-30-95.)

(105 ILCS 5/34-58) (from Ch. 122, par. 34-58)
Sec. 34-58. (Repealed).
(Source: Repealed by P.A. 89-15, eff. 5-30-95.)

(105 ILCS 5/34-59) (from Ch. 122, par. 34-59)
Sec. 34-59. (Repealed).
(Source: Repealed by P.A. 89-15, eff. 5-30-95.)

(105 ILCS 5/34-60) (from Ch. 122, par. 34-60)
Sec. 34-60. (Repealed).
(Source: Repealed by P.A. 89-15, eff. 5-30-95.)

(105 ILCS 5/34-61) (from Ch. 122, par. 34-61)
Sec. 34-61. (Repealed).
(Source: Repealed by P.A. 89-15, eff. 5-30-95.)

(105 ILCS 5/34-62) (from Ch. 122, par. 34-62)
Sec. 34-62. (Repealed).
(Source: Repealed by P.A. 89-15, eff. 5-30-95.)

(105 ILCS 5/34-63) (from Ch. 122, par. 34-63)
Sec. 34-63. (Repealed).
(Source: Repealed by P.A. 89-15, eff. 5-30-95.)

(105 ILCS 5/34-64) (from Ch. 122, par. 34-64)
Sec. 34-64. Numbering warrants-Contents-Interest. Warrants issued under Sections 34-24, 34-59, and 34-63 shall be numbered consecutively in the order of their issuance and shall show upon their face that they are payable solely from the respective taxes when collected and that payment thereof will be made in the order of their issuance, beginning with the warrant having the lowest number, and shall be received by any collector of taxes in payment of taxes against which they are issued and such taxes against which the warrants are drawn shall be set apart for their payment. The warrants shall bear interest, payable out of the taxes against which they are drawn, at a rate of not to exceed 7% per annum if issued before July 1, 1971 and if issued thereafter at the rate of not to exceed 6% per annum, from the date of their issuance until paid or until notice is given by publication in a newspaper or otherwise that the money for their payment is available and that they will be paid on presentation.
(Source: P.A. 76-1966.)

(105 ILCS 5/34-65) (from Ch. 122, par. 34-65)
Sec. 34-65. Refunding bonds authorized - Interest. Whenever any school district described in this Article has outstanding bonds which are binding and subsisting legal obligations, and the proceeds of taxes levied for the payment of the principal of and interest on such bonds have not been collected and are not available for such payments when due, the board may issue refunding bonds for an amount sufficient to pay and discharge any of the outstanding bonds with accrued interest. The refunding bonds shall bear interest at a rate of not more than the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, if issued before January 1, 1972 and not more than the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, if issued after January 1, 1972 and shall mature within 20 years from the date thereof.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of Public Act 86-4 (June 6, 1989), it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-4; 86-930; 86-1028.)

(105 ILCS 5/34-66) (from Ch. 122, par. 34-66)
Sec. 34-66. Resolution for refunding bonds - Name in which issued - Signatures. Whenever the board desires to issue refunding bonds under Section 34-65, it shall adopt a resolution designating the purpose and fixing the amount of the bonds proposed to be issued, the maturity thereof, the rate of interest thereon, and the amount of taxes to be levied annually for the purpose of paying the interest on and the principal of the bonds.
Refunding bonds shall be issued in the corporate name of the school district. They shall be signed by the president and the secretary of the board.
(Source: P.A. 86-930.)

(105 ILCS 5/34-67) (from Ch. 122, par. 34-67)
Sec. 34-67. Sale or exchange of bonds - Use of proceeds. Refunding bonds issued under Section 34-65 may be exchanged on the basis of par for par for the bonds being refunded and described in the authorizing resolution, or may be sold at not less than par under the direction of the board, and the proceeds thereof shall be received by the city treasurer, as school treasurer, and shall be kept in a separate fund to be used solely for the purpose of paying the principal and interest on the bonds so refunded. All bonds refunded shall be cancelled.
(Source: P.A. 86-930.)

(105 ILCS 5/34-68) (from Ch. 122, par. 34-68)
Sec. 34-68. Issuance without submission to voters. The board may provide that the resolutions authorizing issuance of refunding bonds issued under Section 34-65 shall be effective without the submission thereof to the voters of the school district or city for approval.
The validity of each refunding bond so executed shall remain unimpaired, although one or more of the signing officers have ceased to be such officer or officers before the delivery of the bond to the purchaser.
(Source: P.A. 85-1418; 86-1477.)

(105 ILCS 5/34-69) (from Ch. 122, par. 34-69)
Sec. 34-69. Tax for payment of refunding bonds. Before or at the time of issuing refunding bonds authorized by Section 34-65 the board shall provide for the collection of a direct annual tax upon all the taxable property of the school district, sufficient to pay and discharge the principal thereof at maturity and to pay the interest thereon as it falls due. Upon the filing in the office of the county clerk of the county wherein such school district is located of a duly certified copy of any such ordinance it shall be the duty of such county clerk to extend the tax therein provided for.
(Source: P.A. 85-1418; 86-1477.)

(105 ILCS 5/34-70) (from Ch. 122, par. 34-70)
Sec. 34-70. Tax for payment of refunded bonds-Reduction of levy. If the proceeds of the refunding bonds authorized by Section 34-65 have been used for the payment of any outstanding bonds of the board, or the refunding bonds have been exchanged for outstanding bonds, and thereafter any portion of the respective taxes levied for the purpose of paying the principal of and interest on the outstanding bonds so paid or exchanged is collected, the money so received shall be placed in the bond and interest sinking fund of the board and used for the purpose of paying the principal of and interest on the refunding bonds issued under Section 34-65 and the taxes thereafter to be extended to pay the refunding bonds shall be reduced by that amount by the county clerk upon receipt of a certified copy of a resolution which must be adopted by the board directing such reduction. A certified copy of the resolution shall be filed with the county clerk of the county, and it shall thereupon be the duty of such official to reduce and extend the tax levy in accordance with the terms of the resolution.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/34-71) (from Ch. 122, par. 34-71)
Sec. 34-71. Authority cumulative. The authority granted in Sections 34-65 through 34-70, is cumulative authority for the issuance of bonds and shall not be held to repeal any laws with respect thereto.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/34-72)
Sec. 34-72. (Repealed).
(Source: P.A. 86-1477. Repealed by P.A. 94-1105, eff. 6-1-07.)

(105 ILCS 5/34-73) (from Ch. 122, par. 34-73)
Sec. 34-73. Certain taxes additional to maximum otherwise authorized - not reducible. Each of the taxes authorized to be levied by Sections 34-33, 34-39, 34-53.2, 34-53.3, 34-54.1, 34-57, 34-58, 34-60, 34-62, and 34-69 of this Code, and by Section 17-128 of the "Illinois Pension Code" shall be in addition to and exclusive of the maximum of all other taxes which the school district is authorized by law to levy upon the aggregate valuation of all taxable property within the school district or city and the county clerk in reducing taxes under the provisions of the Property Tax Code shall not consider any of such taxes therein authorized as a part of the tax levy of the school district or city required to be included in the aggregate of all taxes to be reduced and no reduction of any tax levy made under the Property Tax Code shall diminish any amount appropriated or levied for any such tax.
(Source: P.A. 94-1105, eff. 6-1-07.)

(105 ILCS 5/34-74) (from Ch. 122, par. 34-74)
Sec. 34-74. Custody of school moneys. Except as provided in Article 34A and Section 34-29.2 of this Code, all moneys raised by taxation for school purposes, or received from the state common school fund, or from any other source for school purposes, shall be held by the city treasurer, ex-officio, as school treasurer, in separate funds for school purposes, subject to the order of the board upon (i) its warrants signed by its president and secretary and countersigned by the mayor and city comptroller or (ii) its checks, as defined in Section 3-104 of the Uniform Commercial Code, signed by its president, secretary, and comptroller and countersigned by the mayor and city comptroller.
(Source: P.A. 94-1105, eff. 6-1-07.)

(105 ILCS 5/34-75) (from Ch. 122, par. 34-75)
Sec. 34-75. Duties of city treasurer as to school moneys. The city treasurer shall, as school treasurer, secure and safely keep all school moneys and shall maintain a separate bank account for capital project funds and process only transactions related to capital projects through those accounts, subject to the control and direction of the board, provided that the amount of interest or other investment earnings in such accounts may be from time to time withdrawn by the board and any amounts so withdrawn by the board may be used for any lawful purpose. He shall, subject to the limitations in this Article, keep his books and accounts concerning such moneys in the manner prescribed by the board. His books and accounts shall always be subject to the inspection of the board, or any member thereof. He shall at the end of each month, and oftener if required, render under oath an account to the board showing the state of the school treasury at the date of the account and the balance of money in the treasury. He shall accompany such accounts with a statement of all moneys received into the school treasury, and on what account, together with all warrants redeemed and paid by him; which warrants and all vouchers held by him shall be delivered to the business manager of the board and filed with his account in the business manager's office upon every day of such settlement. He shall return all warrants paid by him stamped or marked "Paid". He shall keep a register of all warrants redeemed and paid, which shall describe such warrants and show the date, amount, number, the fund from which paid, the name of the person to whom and when paid.
(Source: P.A. 82-156.)

(105 ILCS 5/34-76) (from Ch. 122, par. 34-76)
Sec. 34-76. Unpaid warrants for wages.
When a warrant issued for the wages of a teacher or other employee is presented to the school treasurer and is not paid for want of funds, the school treasurer shall endorse it over his signature, "not paid for want of funds," with the date of presentation, and shall make and keep a record of such endorsement. The warrant shall thereafter bear interest at the rate of 7% per annum if issued before January 1, 1972 or at the rate of 6% per annum if issued after January 1, 1972, until the school treasurer notifies the president of the board in writing that he has funds to pay it. The school treasurer shall make and keep a record of such notices and hold the funds necessary to pay the warrant until it is presented. The warrant shall draw no interest after notice is given to the president of the board.
(Source: P.A. 76-2012.)

(105 ILCS 5/34-77) (from Ch. 122, par. 34-77)
Sec. 34-77. Depositories. The school treasurer may be required to keep all moneys in his hands belonging to the board in such places of deposit as may be ordered by the city council but he shall not be required to deposit such moneys elsewhere than in a savings and loan association or a regularly organized bank.
No bank or savings and loan association shall receive public funds as permitted by this Section, unless it has complied with the requirements established pursuant to Section 6 of "An Act relating to certain investments of public funds by public agencies", approved July 23, 1943, as now or hereafter amended.
(Source: P.A. 83-541.)

(105 ILCS 5/34-78) (from Ch. 122, par. 34-78)
Sec. 34-78. Money kept separate-Unlawful use.
The school treasurer shall keep all moneys in his hands belonging to the board separate from his own moneys, and shall not use, either directly or indirectly, the school moneys or warrants in his custody and keeping for his own use and benefit or that of any other person. If the school treasurer violates this section, the city council may immediately remove him from office and declare his office vacant.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/34-79) (from Ch. 122, par. 34-79)
Sec. 34-79. Annual account of treasurer.
The school treasurer shall annually, between the first and tenth of March 1973, between the first and tenth of March 1974, between the first and tenth of November 1974 and between the first and tenth of November of each year thereafter, file with the controller of the board a detailed account of all receipts and expenditures and of all his transactions during the preceding fiscal year. The account shall show the state of the school treasury at the close of the fiscal year. The account shall immediately be published in the proceedings of the board.
(Source: P.A. 77-2734.)

(105 ILCS 5/34-80) (from Ch. 122, par. 34-80)
Sec. 34-80. Liability on treasurer's bond. The school treasurer shall be liable on his official bond as city treasurer for the proper performance of his duties and the conservation of all moneys held by him under this article. It is hereby made the duty of the city council in fixing the amount, the penalty and conditions of said official bond to do so in such manner as will save the board from any loss. This Section does not prevent the city council from designating a bank or savings and loan association as a depository of school moneys in the manner prescribed in the "Revised Cities and Villages Act", as amended and Section 34-77.
(Source: P.A. 83-541.)

(105 ILCS 5/34-81) (from Ch. 122, par. 34-81)
Sec. 34-81. Interest on fund.
Neither the treasurer nor any other officer having the custody of public school funds is entitled to retain any interest accruing thereon, but such interest shall accrue and inure to the benefit of such funds respectively, become a part thereof and be paid into the city treasury, subject to the purposes of this Act.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/34-82) (from Ch. 122, par. 34-82)
Sec. 34-82. Designation of person to sign for president.
The president of the board, with the approval of the board, may designate one or more persons who shall have authority, when directed to do so by the president, to affix the signature of the president to any bond, warrant, certificate, contract or any other written instrument, which by law is required to be signed by the president of the board. When the signature of the president of the board is so affixed to a written instrument, it shall be as binding upon the board as if signed by the president thereof. Whenever the president of the board desires to designate a person to affix the signature of the president to any bond, warrant, certificate, contract or any other written instrument, he shall send a written notice to the board containing the name of the person he has selected and a designation of the instrument or instruments such person shall have authority to sign. Attached to the notice shall be the written signature of the president of the board, executed by the person so designated, with the signature of the person so designated underneath. The notice shall be filed with the secretary and presented at the next meeting of the board for its approval and shall be printed in its proceedings.
(Source: Laws 1961, p. 31.)

(105 ILCS 5/prec. Sec. 34-83 heading)

(105 ILCS 5/34-83) (from Ch. 122, par. 34-83)
Sec. 34-83. Board of examiners - Certificates - Examinations. A board of 3 examiners shall examine all applicants required to hold certificates to teach and the board of education shall issue gratuitously to those who pass a required test of character, scholarship and general fitness, such certificates to teach as they are found entitled to receive. No person may be granted or continue to hold a teaching certificate who has knowingly altered or misrepresented his or her teaching qualifications in order to acquire the certificate. Any other certificate held by such person may be suspended or revoked by the board of examiners, depending upon the severity of the alteration or misrepresentation. The board of examiners shall consist of the general superintendent of schools and 2 persons approved and appointed by the board of education upon the nomination of the general superintendent of schools. The board of examiners shall hold such examinations as the board of education may prescribe, upon the recommendation of the general superintendent of schools and shall prepare all necessary eligible lists, which shall be kept in the office of the general superintendent of schools and be open to public inspection. Members of the board of examiners shall hold office for a term of 2 years.
The board of examiners created herein is abolished effective July 1, 1988. Commencing July 1, 1988, all new teachers employed by the board shall hold teaching certificates issued by the State Teacher Certification Board under Article 21. The State Board of Education in consultation with the board of examiners and the State Teacher Certification Board shall develop procedures whereby teachers currently holding valid certificates issued by the board of examiners, and all teachers employed by the board after August 1, 1985 and prior to July 1, 1988, shall no later than July 1, 1988 exchange certificates issued by the board of examiners for comparable certificates issued by the State Teacher Certification Board. On the exchange of a certificate on or before July 1, 1988, the State Teacher Certification Board shall not require any additional qualifications for the issuance of the comparable certificate. If prior to July 1, 1988 the board of examiners has issued types of teaching certificates which are not comparable to the types of certificates issued by the State Teacher Certification Board, such certificates shall continue to be valid for and shall be renewable by the holders thereof, and no additional qualifications shall be required by the State Teacher Certification Board for any such renewal; however, no individual who received a letter of continuing eligibility shall be issued an Initial or Standard Teaching Certificate, as provided in Section 21-2 of this Code, unless that individual also holds such a valid and renewable certificate.
The State Board of Education shall report by July 1, 1986, to the Illinois General Assembly on the procedures for exchange it has developed in consultation with the board of examiners and the State Teacher Certification Board as required in this Section.
(Source: P.A. 91-102, eff. 7-12-99.)

(105 ILCS 5/34-83.1) (from Ch. 122, par. 34-83.1)
Sec. 34-83.1. Residence Requirements. Residency within any school district governed by this Article, if not required at the time of employment as a qualification of employment, shall not be considered in determining the compensation of a teacher or whether to retain, promote, assign or transfer that teacher.
(Source: P.A. 82-381.)

(105 ILCS 5/34-84) (from Ch. 122, par. 34-84)
Sec. 34-84. Appointments and promotions of teachers. Appointments and promotions of teachers shall be made for merit only, and after satisfactory service for a probationary period of 3 years with respect to probationary employees employed as full-time teachers in the public school system of the district before January 1, 1998 and 4 years with respect to probationary employees who are first employed as full-time teachers in the public school system of the district on or after January 1, 1998, during which period the board may dismiss or discharge any such probationary employee upon the recommendation, accompanied by the written reasons therefor, of the general superintendent of schools and after which period appointments of teachers shall become permanent, subject to removal for cause in the manner provided by Section 34-85.
For a probationary-appointed teacher in full-time service who is appointed on or after July 1, 2013 and who receives ratings of "excellent" during his or her first 3 school terms of full-time service, the probationary period shall be 3 school terms of full-time service. For a probationary-appointed teacher in full-time service who is appointed on or after July 1, 2013 and who had previously entered into contractual continued service in another school district in this State or a program of a special education joint agreement in this State, as defined in Section 24-11 of this Code, the probationary period shall be 2 school terms of full-time service, provided that (i) the teacher voluntarily resigned or was honorably dismissed from the prior district or program within the 3-month period preceding his or her appointment date, (ii) the teacher's last 2 ratings in the prior district or program were at least "proficient" and were issued after the prior district's or program's PERA implementation date, as defined in Section 24-11 of this Code, and (iii) the teacher receives ratings of "excellent" during his or her first 2 school terms of full-time service.
For a probationary-appointed teacher in full-time service who is appointed on or after July 1, 2013 and who has not entered into contractual continued service after 2 or 3 school terms of full-time service as provided in this Section, the probationary period shall be 4 school terms of full-time service, provided that the teacher receives a rating of at least "proficient" in the last school term and a rating of at least "proficient" in either the second or third school term.
As used in this Section, "school term" means the school term established by the board pursuant to Section 10-19 of this Code, and "full-time service" means the teacher has actually worked at least 150 days during the school term. As used in this Article, "teachers" means and includes all members of the teaching force excluding the general superintendent and principals.
There shall be no reduction in teachers because of a decrease in student membership or a change in subject requirements within the attendance center organization after the 20th day following the first day of the school year, except that: (1) this provision shall not apply to desegregation positions, special education positions, or any other positions funded by State or federal categorical funds, and (2) at attendance centers maintaining any of grades 9 through 12, there may be a second reduction in teachers on the first day of the second semester of the regular school term because of a decrease in student membership or a change in subject requirements within the attendance center organization.
The school principal shall make the decision in selecting teachers to fill new and vacant positions consistent with Section 34-8.1.
(Source: P.A. 97-8, eff. 6-13-11.)

(105 ILCS 5/34-84a) (from Ch. 122, par. 34-84a)
Sec. 34-84a. Maintenance of discipline. Subject to the limitations of all policies established or adopted under Section 14-8.05, teachers, other certificated educational employees, and any other person, whether or not a certificated employee, providing a related service for or with respect to a student shall maintain discipline in the schools, including school grounds which are owned or leased by the board and used for school purposes and activities. In all matters relating to the discipline in and conduct of the schools and the school children, they stand in the relation of parents and guardians to the pupils. This relationship shall extend to all activities connected with the school program, including all athletic and extracurricular programs, and may be exercised at any time for the safety and supervision of the pupils in the absence of their parents or guardians.
Nothing in this Section affects the power of the board to establish rules with respect to discipline, except that the rules of the board must provide, subject to the limitations of all policies established or adopted under Section 14-8.05, that a teacher, other certificated employee, and any other person, whether or not a certificated employee, providing a related service for or with respect to a student may use reasonable force as needed to maintain safety for the other students, shall provide that a teacher may remove a student from the classroom for disruptive behavior, and must include provisions which provide due process to students.
(Source: P.A. 89-184, eff. 7-19-95.)

(105 ILCS 5/34-84a.1) (from Ch. 122, par. 34-84a.1)
Sec. 34-84a.1. Principals shall report incidents of intimidation. The principal of each attendance center shall promptly notify and report to the local law enforcement authorities for inclusion in the Department of State Police's Illinois Uniform Crime Reporting Program each incident of intimidation of which he or she has knowledge and each alleged incident of intimidation which is reported to him or her, either orally or in writing, by any pupil or by any teacher or other certificated or non-certificated personnel employed at the attendance center. "Intimidation" shall have the meaning ascribed to it by Section 12-6 of the Criminal Code of 2012.
(Source: P.A. 97-1150, eff. 1-25-13.)

(105 ILCS 5/34-84b) (from Ch. 122, par. 34-84b)
Sec. 34-84b. Conviction of sex or narcotics offense, first degree murder, attempted first degree murder, or Class X felony as grounds for revocation of certificate.
(a) Whenever the holder of any certificate issued by the board of education has been convicted of any sex offense or narcotics offense as defined in this Section, the board of education shall forthwith suspend the certificate. If the conviction is reversed and the holder is acquitted of the offense in a new trial or the charges against him are dismissed, the board shall forthwith terminate the suspension of the certificate. When the conviction becomes final, the board shall forthwith revoke the certificate. "Sex offense" as used in this Section means any one or more of the following offenses: (1) any offense defined in Sections 11-6, 11-9, and 11-30, Sections 11-14 through 11-21, inclusive, and Sections 11-1.20, 11-1.30, 11-1.40, 11-1.50, 11-1.60, 12-13, 12-14, 12-14.1, 12-15 and 12-16 of the Criminal Code of 1961 or the Criminal Code of 2012; (2) any attempt to commit any of the foregoing offenses, and (3) any offense committed or attempted in any other state which, if committed or attempted in this State, would have been punishable as one or more of the foregoing offenses. "Narcotics offense" as used in this Section means any one or more of the following offenses: (1) any offense defined in the Cannabis Control Act except those defined in Sections 4(a), 4(b) and 5(a) of that Act and any offense for which the holder of any certificate is placed on probation under the provisions of Section 10 of that Act and fulfills the terms and conditions of probation as may be required by the court; (2) any offense defined in the Illinois Controlled Substances Act except any offense for which the holder of any certificate is placed on probation under the provisions of Section 410 of that Act and fulfills the terms and conditions of probation as may be required by the court; (3) any offense defined in the Methamphetamine Control and Community Protection Act except any offense for which the holder of any certificate is placed on probation under the provision of Section 70 of that Act and fulfills the terms and conditions of probation as may be required by the court; (4) any attempt to commit any of the foregoing offenses; and (5) any offense committed or attempted in any other state or against the laws of the United States which, if committed or attempted in this State, would have been punishable as one or more of the foregoing offenses.
(b) Whenever the holder of any certificate issued by the board of education or pursuant to Article 21 or any other provisions of the School Code has been convicted of first degree murder, attempted first degree murder, or a Class X felony, the board of education or the State Superintendent of Education shall forthwith suspend the certificate. If the conviction is reversed and the holder is acquitted of that offense in a new trial or the charges that he or she committed that offense are dismissed, the suspending authority shall forthwith terminate the suspension of the certificate. When the conviction becomes final, the State Superintendent of Education shall forthwith revoke the certificate. The stated offenses of "first degree murder", "attempted first degree murder", and "Class X felony" referred to in this Section include any offense committed in another state that, if committed in this State, would have been punishable as any one of the stated offenses.
(Source: P.A. 96-1551, eff. 7-1-11; 97-1150, eff. 1-25-13.)

(105 ILCS 5/34-84.1) (from Ch. 122, par. 34-84.1)
Sec. 34-84.1.
Teachers employed in Department of Defense overseas dependents' schools. By mutual agreement of a teacher and the board of education, the board may, but is not required to, grant the teacher a leave of absence to accept employment in a Department of Defense overseas dependents' school. If such a leave of absence is granted, the teacher may elect, for a period not exceeding the lesser of the period for which he is so employed or 5 years, (a) to preserve his permanent status under this Act, and (b) to continue receipt, on the same basis as if he were teaching in the school system subject to the board of education, of service credit earned for requirements of promotion, incremental increases in salary, leaves of absence and other privileges based on an established period of service or employment.
A person employed to replace a teacher making the election provided for in this Section does not acquire permanent status as a teacher under this Article.
(Source: Laws 1967, p. 1999.)

(105 ILCS 5/34-85) (from Ch. 122, par. 34-85)
Sec. 34-85. Removal for cause; notice and hearing; suspension.
(a) No teacher employed by the board of education shall (after serving the probationary period specified in Section 34-84) be removed except for cause. Teachers (who have completed the probationary period specified in Section 34-84 of this Code) shall be removed for cause in accordance with the procedures set forth in this Section or, at the board's option, the procedures set forth in Section 24-16.5 of this Code or such other procedures established in an agreement entered into between the board and the exclusive representative of the district's teachers under Section 34-85c of this Code for teachers (who have completed the probationary period specified in Section 34-84 of this Code) assigned to schools identified in that agreement. No principal employed by the board of education shall be removed during the term of his or her performance contract except for cause, which may include but is not limited to the principal's repeated failure to implement the school improvement plan or to comply with the provisions of the Uniform Performance Contract, including additional criteria established by the Council for inclusion in the performance contract pursuant to Section 34-2.3.
Before service of notice of charges on account of causes that may be deemed to be remediable, the teacher or principal must be given reasonable warning in writing, stating specifically the causes that, if not removed, may result in charges; however, no such written warning is required if the causes have been the subject of a remediation plan pursuant to Article 24A of this Code or if the board and the exclusive representative of the district's teachers have entered into an agreement pursuant to Section 34-85c of this Code, pursuant to an alternative system of remediation. No written warning shall be required for conduct on the part of a teacher or principal that is cruel, immoral, negligent, or criminal or that in any way causes psychological or physical harm or injury to a student, as that conduct is deemed to be irremediable. No written warning shall be required for a material breach of the uniform principal performance contract, as that conduct is deemed to be irremediable; provided that not less than 30 days before the vote of the local school council to seek the dismissal of a principal for a material breach of a uniform principal performance contract, the local school council shall specify the nature of the alleged breach in writing and provide a copy of it to the principal.
(1) To initiate dismissal proceedings against a

teacher or principal, the general superintendent must first approve written charges and specifications against the teacher or principal. A local school council may direct the general superintendent to approve written charges against its principal on behalf of the Council upon the vote of 7 members of the Council. The general superintendent must approve those charges within 45 calendar days or provide a written reason for not approving those charges. A written notice of those charges, including specifications, shall be served upon the teacher or principal within 10 business days of the approval of the charges. Any written notice sent on or after July 1, 2012 shall also inform the teacher or principal of the right to request a hearing before a mutually selected hearing officer, with the cost of the hearing officer split equally between the teacher or principal and the board, or a hearing before a qualified hearing officer chosen by the general superintendent, with the cost of the hearing officer paid by the board. If the teacher or principal cannot be found upon diligent inquiry, such charges may be served upon him by mailing a copy thereof in a sealed envelope by prepaid certified mail, return receipt requested, to the teacher's or principal's last known address. A return receipt showing delivery to such address within 20 calendar days after the date of the approval of the charges shall constitute proof of service.

(2) No hearing upon the charges is required unless

the teacher or principal within 17 calendar days after receiving notice requests in writing of the general superintendent that a hearing be scheduled. Pending the hearing of the charges, the general superintendent or his or her designee may suspend the teacher or principal charged without pay in accordance with rules prescribed by the board, provided that if the teacher or principal charged is not dismissed based on the charges, he or she must be made whole for lost earnings, less setoffs for mitigation.

(3) The board shall maintain a list of at least 9

qualified hearing officers who will conduct hearings on charges and specifications. The list must be developed in good faith consultation with the exclusive representative of the board's teachers and professional associations that represent the board's principals. The list may be revised on July 1st of each year or earlier as needed. To be a qualified hearing officer, the person must (i) be accredited by a national arbitration organization and have had a minimum of 5 years of experience as an arbitrator in cases involving labor and employment relations matters between employers and employees or their exclusive bargaining representatives and (ii) beginning September 1, 2012, have participated in training provided or approved by the State Board of Education for teacher dismissal hearing officers so that he or she is familiar with issues generally involved in evaluative and non-evaluative dismissals.

Within 5 business days after receiving the notice of

request for a hearing, the general superintendent and the teacher or principal or their legal representatives shall alternately strike one name from the list until only one name remains. Unless waived by the teacher, the teacher or principal shall have the right to proceed first with the striking. If the teacher or principal fails to participate in the striking process, the general superintendent shall either select the hearing officer from the list developed pursuant to this paragraph (3) or select another qualified hearing officer from the master list maintained by the State Board of Education pursuant to subsection (c) of Section 24-12 of this Code.

(4) If the notice of dismissal was sent to the

teacher or principal before July 1, 2012, the fees and costs for the hearing officer shall be paid by the State Board of Education. If the notice of dismissal was sent to the teacher or principal on or after July 1, 2012, the hearing officer's fees and costs must be paid as follows in this paragraph (4). The fees and permissible costs for the hearing officer shall be determined by the State Board of Education. If the hearing officer is mutually selected by the parties through alternate striking in accordance with paragraph (3) of this subsection (a), then the board and the teacher or their legal representative shall each pay 50% of the fees and costs and any supplemental allowance to which they agree. If the hearing officer is selected by the general superintendent without the participation of the teacher or principal, then the board shall pay 100% of the hearing officer fees and costs. The hearing officer shall submit for payment a billing statement to the parties that itemizes the charges and expenses and divides them in accordance with this Section.

(5) The teacher or the principal charged is required

to answer the charges and specifications and aver affirmative matters in his or her defense, and the time for doing so must be set by the hearing officer. The State Board of Education shall adopt rules so that each party has a fair opportunity to present its case and to ensure that the dismissal proceeding is concluded in an expeditious manner. The rules shall address, without limitation, the teacher or principal's answer and affirmative defenses to the charges and specifications; a requirement that each party make mandatory disclosures without request to the other party and then update the disclosure no later than 10 calendar days prior to the commencement of the hearing, including a list of the names and addresses of persons who may be called as witnesses at the hearing, a summary of the facts or opinions each witness will testify to, and all other documents and materials, including information maintained electronically, relevant to its own as well as the other party's case (the hearing officer may exclude witnesses and exhibits not identified and shared, except those offered in rebuttal for which the party could not reasonably have anticipated prior to the hearing); pre-hearing discovery and preparation, including provision for written interrogatories and requests for production of documents, provided that discovery depositions are prohibited; the conduct of the hearing; the right of each party to be represented by counsel, the offer of evidence and witnesses and the cross-examination of witnesses; the authority of the hearing officer to issue subpoenas and subpoenas duces tecum, provided that the hearing officer may limit the number of witnesses to be subpoenaed in behalf of each party to no more than 7; the length of post-hearing briefs; and the form, length, and content of hearing officers' reports and recommendations to the general superintendent.

The hearing officer shall commence the hearing within

75 calendar days and conclude the hearing within 120 calendar days after being selected by the parties as the hearing officer, provided that these timelines may be modified upon the showing of good cause or mutual agreement of the parties. Good cause for the purposes of this paragraph (5) shall mean the illness or otherwise unavoidable emergency of the teacher, district representative, their legal representatives, the hearing officer, or an essential witness as indicated in each party's pre-hearing submission. In a dismissal hearing, the hearing officer shall consider and give weight to all of the teacher's evaluations written pursuant to Article 24A that are relevant to the issues in the hearing. The teacher or principal has the privilege of being present at the hearing with counsel and of cross-examining witnesses and may offer evidence and witnesses and present defenses to the charges. Each party shall have no more than 3 days to present its case, unless extended by the hearing officer to enable a party to present adequate evidence and testimony, including due to the other party's cross-examination of the party's witnesses, for good cause or by mutual agreement of the parties. The State Board of Education shall define in rules the meaning of "day" for such purposes. All testimony at the hearing shall be taken under oath administered by the hearing officer. The hearing officer shall cause a record of the proceedings to be kept and shall employ a competent reporter to take stenographic or stenotype notes of all the testimony. The costs of the reporter's attendance and services at the hearing shall be paid by the party or parties who are paying the fees and costs of the hearing officer. Either party desiring a transcript of the hearing shall pay for the cost thereof. At the close of the hearing, the hearing officer shall direct the parties to submit post-hearing briefs no later than 21 calendar days after receipt of the transcript. Either or both parties may waive submission of briefs.

(6) The hearing officer shall within 30 calendar days

from the conclusion of the hearing report to the general superintendent findings of fact and a recommendation as to whether or not the teacher or principal shall be dismissed and shall give a copy of the report to both the teacher or principal and the general superintendent. The State Board of Education shall provide by rule the form of the hearing officer's report and recommendation.

(7) The board, within 45 days of receipt of the

hearing officer's findings of fact and recommendation, shall make a decision as to whether the teacher or principal shall be dismissed from its employ. The failure of the board to strictly adhere to the timeliness contained herein shall not render it without jurisdiction to dismiss the teacher or principal. In the event that the board declines to dismiss the teacher or principal after review of a hearing officer's recommendation, the board shall set the amount of back pay and benefits to award the teacher or principal, which shall include offsets for interim earnings and failure to mitigate losses. The board shall establish procedures for the teacher's or principal's submission of evidence to it regarding lost earnings, lost benefits, mitigation, and offsets. The decision of the board is final unless reviewed in accordance with paragraph (8) of this subsection (a).

(8) The teacher may seek judicial review of the

board's decision in accordance with the Administrative Review Law, which is specifically incorporated in this Section, except that the review must be initiated in the Illinois Appellate Court for the First District. In the event judicial review is instituted, any costs of preparing and filing the record of proceedings shall be paid by the party instituting the review. In the event the appellate court reverses a board decision to dismiss a teacher or principal and directs the board to pay the teacher or the principal back pay and benefits, the appellate court shall remand the matter to the board to issue an administrative decision as to the amount of back pay and benefits, which shall include a calculation of the lost earnings, lost benefits, mitigation, and offsets based on evidence submitted to the board in accordance with procedures established by the board.

(b) Nothing in this Section affects the validity of removal for cause hearings commenced prior to June 13, 2011 (the effective date of Public Act 97-8).
The changes made by Public Act 97-8 shall apply to dismissals instituted on or after September 1, 2011 or the effective date of Public Act 97-8, whichever is later. Any dismissal instituted prior to the effective date of these changes must be carried out in accordance with the requirements of this Section prior to amendment by Public Act 97-8.
(Source: P.A. 99-78, eff. 7-20-15.)

(105 ILCS 5/34-85b)
Sec. 34-85b. (Repealed).
(Source: P.A. 95-510, eff. 8-28-07. Repealed by P.A. 97-8, eff. 6-13-11.)

(105 ILCS 5/34-85c)
Sec. 34-85c. Alternative procedures for teacher evaluation, remediation, and removal for cause after remediation.
(a) Notwithstanding any law to the contrary, the board and the exclusive representative of the district's teachers are hereby authorized to enter into an agreement to establish alternative procedures for teacher evaluation, remediation, and removal for cause after remediation, including an alternative system for peer evaluation and recommendations; provided, however, that no later than September 1, 2012: (i) any alternative procedures must include provisions whereby student performance data is a significant factor in teacher evaluation and (ii) teachers are rated as "excellent", "proficient", "needs improvement" or "unsatisfactory". Pursuant exclusively to that agreement, teachers assigned to schools identified in that agreement shall be subject to an alternative performance evaluation plan and remediation procedures in lieu of the plan and procedures set forth in Article 24A of this Code and alternative removal for cause standards and procedures in lieu of the removal standards and procedures set forth in Section 34-85 of this Code. To the extent that the agreement provides a teacher with an opportunity for a hearing on removal for cause before an independent hearing officer in accordance with Section 34-85 or otherwise, the hearing officer shall be governed by the alternative performance evaluation plan, remediation procedures, and removal standards and procedures set forth in the agreement in making findings of fact and a recommendation.
(b) The board and the exclusive representative of the district's teachers shall submit a certified copy of an agreement as provided under subsection (a) of this Section to the State Board of Education.
(Source: P.A. 96-861, eff. 1-15-10; 97-8, eff. 6-13-11.)

(105 ILCS 5/34-87)
Sec. 34-87. (Repealed).
(Source: Laws 1961, p. 31. Repealed by P.A. 94-1105, eff. 6-1-07.)

(105 ILCS 5/34-88) (from Ch. 122, par. 34-88)
Sec. 34-88. District and school report cards. The board shall, in accordance with Section 10-17a of the School Code, annually present and disseminate the school district and school report cards prepared by the State Superintendent of Education.
(Source: P.A. 97-671, eff. 1-24-12.)

(105 ILCS 5/34-128) (from Ch. 122, par. 34-128)
Sec. 34-128. The Board shall provide free bus transportation for every child who is a child with a mental disability who is trainable, as defined in Article 14, who resides at a distance of one mile or more from any school to which he is assigned for attendance and who the State Board of Education determines in advance requires special transportation service in order to take advantage of special educational facilities.
The board may levy, without regard to any other legally authorized tax and in addition to such taxes, an annual tax upon all the taxable property in the school district at a rate not to exceed .005% of the value, as equalized or assessed by the Department of Revenue, that will produce an amount not to exceed the annual cost of transportation provided in accordance with this Section. The board shall deduct from the cost of such transportation any amount reimbursed by the State under Article 14. Such levy is authorized in the year following the school year in which the transportation costs were incurred by the district.
(Source: P.A. 99-143, eff. 7-27-15.)

(105 ILCS 5/prec. Sec. 34-200 heading)

(105 ILCS 5/34-200)
Sec. 34-200. Definitions. For the purposes of Sections 34-200 through 34-235 of this Article:
"Capital improvement plan" means a plan that identifies capital projects to be started or finished within the designated period, excluding projects funded by locally raised capital not exceeding $10,000.
"Community area" means a geographic area of the City of Chicago defined by the chief executive officer as part of the development of the educational facilities master plan.
"Space utilization" means the percentage achieved by dividing the school's actual enrollment by its design capacity.
"School closing" or "school closure" means the closing of a school, the effect of which is the assignment and transfer of all students enrolled at that school to one or more designated receiving schools.
"School consolidation" means the consolidation of 2 or more schools by closing one or more schools and reassigning the students to another school.
"Phase-out" means the gradual cessation of enrollment in certain grades each school year until a school closes or is consolidated with another school.
"School action" means any school closing; school consolidation; co-location; boundary change that requires reassignment of students, unless the reassignment is to a new school with an attendance area boundary and is made to relieve overcrowding; or phase-out.
(Source: P.A. 97-473, eff. 1-1-12; 97-474, eff. 8-22-11; 97-813, eff. 7-13-12.)

(105 ILCS 5/34-205)
Sec. 34-205. Educational facility standards.
(a) By January 1, 2012, the district shall publish space utilization standards on the district's website. The standards shall include the following:
(1) the method by which design capacity is

calculated, including consideration of the requirements of elementary and secondary programs, shared campuses, after school programming, the facility needs, grade and age ranges of the attending students, and use of school buildings by governmental agencies and community organizations;

(2) the method to determine efficient use of a school

building based upon educational program design capacity;

(3) the rate of utilization; and
(4) the standards for overcrowding and

underutilization.

(b) The chief executive officer or his or her designee shall publish a space utilization report for each school building operated by the district on the district's website by December 31 of each year.
(c) The facility performance standards provisions are as follows:
(1) On or before January 1, 2012, the chief executive

officer shall propose minimum and optimal facility performance standards for thermal comfort, daylight, acoustics, indoor air quality, furniture ergonomics for students and staff, technology, life safety, ADA accessibility, plumbing and washroom access, environmental hazards, and walkability.

(2) The chief executive officer shall conduct at

least one public hearing and submit the proposed educational facilities standards to each local school council and to the Chicago Public Building Commission for review and comment prior to adoption.

(3) After the chief executive officer has

incorporated the input and recommendations of the public and the Chicago Public Building Commission, the chief executive officer shall issue final facility performance standards.

(4) The chief executive officer is authorized to

amend the facility performance standards following the procedures in this Section.

(5) The final educational facility space utilization

and performance standards shall be published on the district's Internet website.

(Source: P.A. 97-473, eff. 1-1-12; 97-474, eff. 8-22-11; 97-813, eff. 7-13-12.)

(105 ILCS 5/34-210)
Sec. 34-210. The Educational Facility Master Plan.
(a) In accordance with the schedule set forth in this Article, the chief executive officer or his or her designee shall prepare a 10-year educational facility master plan every 5 years, with updates 2 1/2 years after the approval of the initial 10-year plan, with the first such educational facility master plan to be approved on or before October 1, 2013.
(b) The educational facility master plan shall provide community area level plans and individual school master plans with options for addressing the facility and space needs for each facility operated by the district over a 10-year period.
(c) The data, information, and analysis that shall inform the educational facility master plan shall be published on the district's Internet website and shall include the following:
(1) a description of the district's guiding

educational goals and standards;

(2) a brief description of the types of

instructional programs and services delivered in each school;

(3) a description of the process, procedure, and

timeline for community participation in the development of the plan;

(4) the enrollment capacity of each school and its

rate of utilization;

(5) a report on the assessment of individual building

and site conditions;

(6) a data table with historical and projected

enrollment data by school by grade;

(7) community analysis, including a study of current

and projected demographics, land usage, transportation plans, residential housing and commercial development, private schools, plans for water and sewage service expansion or redevelopment, and institutions of higher education;

(8) an analysis of the facility needs and

requirements of the district; and

(9) identification of potential sources of funding

for the implementation of the Educational Facility Master Plan.

(d) On or before May 1, 2013, the chief executive officer or his or her designee shall prepare and distribute for comment a preliminary draft of the Educational Facility Master Plan. The draft plan shall be distributed to the City of Chicago, the County of Cook, the Chicago Park District, the Chicago Housing Authority, the Chicago Transit Authority, attendance centers operated by the district, and charter schools operating within the district. Each attendance center shall make the draft plan available to the local school council or alternative advisory body and to the parents, guardians, and staff of the school. The draft plan also shall be distributed to each State Senator and State Representative with a district in the City of Chicago, to the Mayor of the City of Chicago, and to each alderman of the City.
(e) The chief executive or his or her designee shall publish a procedure for conducting public hearings and submitting public comments on the draft plan.
(f) After consideration of public input on the draft plan, the chief executive officer or his or her designee shall prepare and publish a report describing the process used to incorporate public input in the development of the final plan to be recommended to the Board.
(g) The chief executive officer shall present the final plan and report to the Board for final consideration and approval.
(h) The final approved Educational Facility Master Plan shall be published on the district's website.
(i) No later than July 1, 2016, and every 5 years thereafter, the chief executive officer or his or her designee shall prepare and submit for public comment a draft revised Educational Facility Master Plan following the procedures required for development of the original plan.
(j) This proposed revised plan shall reflect the progress achieved during the first 2 1/2 years of the Educational Facility Master Plan.
(Source: P.A. 99-531, eff. 7-8-16.)

(105 ILCS 5/34-215)
(Text of Section from P.A. 97-473)
Sec. 34-215. Capital improvement plans.
(a) The district shall develop a capital needs review process and one-year and 5-year capital improvement plans.
(b) By January 1, 2012, the chief executive officer or his or her designee shall establish a capital needs review process that includes a comprehensive bi-annual assessment of the capital needs at each facility owned, leased, or operated by the district. The review process shall include development of an assessment form to be used by attendance centers to provide a school-based capital, maintenance, utility, and repair needs assessment report and recommendations aligned with the educational program and goals of the attendance center.
(c) Beginning with fiscal year 2013 and for each year thereafter, the chief executive officer shall publish a proposed one-year capital improvement plan at least 60 days prior to the end of the prior fiscal year. The proposed one-year capital improvement plan shall be posted on the district's Internet website and shall be subject to public review and comment and at least 3 public hearings. The one-year capital improvement plan shall include the following information for all capital projects for which funds are to be appropriated:
(1) description of the scope of the project;
(2) justification for the project;
(3) status of the project, including, if appropriate,

percentage funded, percentage complete, and approved start and end dates;

(4) original approved cost and current approved cost

for each project;

(5) the impact of the project on the district's

operating budget;

(6) the name of each school and facility affected by

a project;

(7) all funding sources for the project;
(8) any relationship of the project to the needs

assessment submitted by the attendance center; and

(9) any relationship to the district's 10-year

Educational Facilities Master Plan.

(d) The chief executive officer shall present a final proposed one-year capital improvement plan to the Board for consideration.
(e) The Board shall adopt a final one-year capital improvement plan no more than 45 days after adopting the annual budget.
(f) Beginning with fiscal year 2013, the chief executive officer shall publish a proposed 5-year capital improvement plan with the proposed one-year capital improvement plan. The 5-year capital improvement plan shall include proposed capital improvements for the next 4 years and, to the extent practicable, the same information for each proposed project that is required for the one-year capital improvement plan.
(g) The 5-year capital improvement plan shall be assessed annually. An annual report shall be published explaining the differences between projected capital projects in the 5-year capital improvement plan and the capital projects authorized in the proposed one-year capital improvement plan for the following fiscal year. The 5-year plan shall be published on the district's Internet website and distributed to all principals.
(Source: P.A. 97-473, eff. 1-1-12.)

(Text of Section from P.A. 97-474)
Sec. 34-215. Capital improvement plans.
(a) The district shall develop a capital needs review process and one-year and 5-year capital improvement plans.
(b) By January 1, 2012, the chief executive officer or his or her designee shall establish a capital needs review process that includes a comprehensive bi-annual assessment of the capital needs at each facility owned, leased, or operated by the district. The review process shall include development of an assessment form to be used by attendance centers to provide a school-based capital, maintenance, utility, and repair needs assessment report and recommendations aligned with the educational program and goals of the attendance center.
(c) Beginning with fiscal year 2013 and for each year thereafter, the chief executive officer shall publish a proposed one-year capital improvement plan at least 60 days prior to the end of the prior fiscal year. The proposed one-year capital improvement plan shall be posted on the district's Internet website and shall be subject to public review and comment and at least 3 public hearings. The one-year capital improvement plan shall include the following information for all capital projects for which funds are to be appropriated:
(1) description of the scope of the project;
(2) justification for the project;
(3) status of the project, including, if appropriate,

percentage funded, percentage complete, and approved start and end dates;

(4) original approved cost and current approved cost

for each project;

(5) the impact of the project on the district's

operating budget;

(6) the name of each school and facility affected by

a project;

(7) all funding sources for the project;
(8) any relationship of the project to the needs

assessment submitted by the attendance center; and

(9) any relationship to the district's 10-year

Educational Facilities Master Plan.

(d) The chief executive officer shall present a final proposed one-year capital improvement plan to the Board for consideration.
(e) The Board shall adopt a final one-year capital improvement plan no more than 45 days after adopting the annual budget.
(f) Beginning with fiscal year 2013, the chief executive officer shall publish a proposed 5-year capital improvement plan with the proposed one-year capital improvement plan. The 5-year capital improvement plan shall include proposed capital improvements for the next 4 years and, to the extent practicable, the same information for each proposed project that is required for the one-year capital improvement plan.
(g) The 5-year capital improvement plan shall be assessed annually. An annual report shall be published explaining the differences between projected capital projects in the 5-year capital improvement plan and the capital projects authorized in the proposed one-year capital improvement plan for the following fiscal year. The 5-year plan shall be published on the district's Internet website and distributed to all principals.
(Source: P.A. 97-474, eff. 8-22-11.)

(105 ILCS 5/34-220)
Sec. 34-220. Financial transparency.
(a) For fiscal year 2012, the chief executive officer shall provide the Board with an annual capital expenditure report within 90 days after the end of the fiscal year. The report shall be published on the district's Internet website.
(b) For fiscal year 2013 and thereafter, the chief executive officer shall provide the Board with an annual capital expenditure report within 90 days after the end of the fiscal year. The report shall be published on the district's Internet website. The annual capital expenditure report shall include the following:
(1) expenditures on all facilities in which students

enrolled in the district receive instruction for all capital projects on which funds were expended in that fiscal year, even if the project was not initiated or completed in the fiscal year;

(2) identification of capital projects that aligned

with the school-based facility needs assessment and recommendations of school principals or were the result of other public input;

(3) the levels of appropriation actually provided to

the district for capital projects in the fiscal year by the city, the State, and the federal government, with a comparison of the level of such funding against funding levels for the prior 5 years; and

(4) a summary comparison of annual capital expenses

and the corresponding one-year capital improvement plan.

(c) A list of all property owned by or leased to the Board shall be published on the district's Internet website by January 1, 2012, and shall be updated annually. For each property listed, the most recent facility standards review and any capital improvement projects that are pending or planned or have been completed in the 2-year period prior to publication shall be outlined.
(d) All lease agreements in which the Board is a lessor or lessee shall be published on the district's Internet website for the duration of the lease. Temporary facility use, right of entry, and other temporary license agreements not exceeding one year in duration are not subject to this requirement.
(e) The district shall publish on the district's Internet website a summary of the lease agreements in which the Board is a lessor or lessee, including the following:
(1) a description of the leasehold;
(2) the full legal name of the parties to the

agreement;

(3) the term of the agreement;
(4) the rent amount; and
(5) the party responsible for maintenance, capital

improvements, utilities, and other expenses.

(Source: P.A. 97-473, eff. 1-1-12; 97-474, eff. 8-22-11.)

(105 ILCS 5/34-225)
Sec. 34-225. School transition plans.
(a) If the Board approves a school action, the chief executive officer or his or her designee shall work collaboratively with local school educators and families of students attending a school that is the subject of a school action to ensure successful integration of affected students into new learning environments.
(b) The chief executive officer or his or her designee shall prepare and implement a school transition plan to support students attending a school that is the subject of a school action that accomplishes the goals of this Section. The chief executive must identify and commit specific resources for implementation of the school transition plan for a minimum of the full first academic year after the board approves a school action.
(c) The school transition plan shall include the following:
(1) services to support the academic, social, and

emotional needs of students; supports for students with disabilities, homeless students, and English language learners; and support to address security and safety issues;

(2) options to enroll in higher performing schools;
(3) informational briefings regarding the choice of

schools that include all pertinent information to enable the parent or guardian and child to make an informed choice, including the option to visit the schools of choice prior to making a decision; and

(4) the provision of appropriate transportation where

practicable.

(d) When implementing a school action, the Board must make reasonable and demonstrated efforts to ensure that:
(1) affected students receive a comparable level of

social support services provided by Chicago Public Schools that were available at the previous school, provided that the need for such social support services continue to exist; and

(2) class sizes of any receiving school do not exceed

those established under the Chicago Public Schools policy regarding class size, subject to principal discretion.

(Source: P.A. 97-473, eff. 1-1-12; 97-474, eff. 8-22-11; 97-813, eff. 7-13-12; 97-1133, eff. 11-30-12.)

(105 ILCS 5/34-230)
Sec. 34-230. School action public meetings and hearings.
(a) By October 1 of each year, the chief executive officer shall prepare and publish guidelines for school actions. The guidelines shall outline the academic and non-academic criteria for a school action. These guidelines shall be created with the involvement of local school councils, parents, educators, and community organizations. These guidelines, and each subsequent revision, shall be subject to a public comment period of at least 21 days before their approval.
(b) The chief executive officer shall announce all proposed school actions to be taken at the close of the current academic year consistent with the guidelines by December 1 of each year.
(c) On or before December 1 of each year, the chief executive officer shall publish notice of the proposed school actions.
(1) Notice of the proposal for a school action shall

include a written statement of the basis for the school action, an explanation of how the school action meets the criteria set forth in the guidelines, and a draft School Transition Plan identifying the items required in Section 34-225 of this Code for all schools affected by the school action. The notice shall state the date, time, and place of the hearing or meeting.

(2) The chief executive officer or his or her

designee shall provide notice to the principal, staff, local school council, and parents or guardians of any school that is subject to the proposed school action.

(3) The chief executive officer shall provide written

notice of any proposed school action to the State Senator, State Representative, and alderman for the school or schools that are subject to the proposed school action.

(4) The chief executive officer shall publish notice

of proposed school actions on the district's Internet website.

(5) The chief executive officer shall provide notice

of proposed school actions at least 30 calendar days in advance of a public hearing or meeting. The notice shall state the date, time, and place of the hearing or meeting. No Board decision regarding a proposed school action may take place less than 60 days after the announcement of the proposed school action.

(d) The chief executive officer shall publish a brief summary of the proposed school actions and the date, time, and place of the hearings or meetings in a newspaper of general circulation.
(e) The chief executive officer shall designate at least 3 opportunities to elicit public comment at a hearing or meeting on a proposed school action and shall do the following:
(1) Convene at least one public hearing at the

centrally located office of the Board.

(2) Convene at least 2 additional public hearings or

meetings at a location convenient to the school community subject to the proposed school action.

(f) Public hearings shall be conducted by a qualified independent hearing officer chosen from a list of independent hearing officers. The general counsel shall compile and publish a list of independent hearing officers by November 1 of each school year. The independent hearing officer shall have the following qualifications:
(1) he or she must be a licensed attorney eligible to

practice law in Illinois;

(2) he or she must not be an employee of the Board;

and

(3) he or she must not have represented the Board,

its employees or any labor organization representing its employees, any local school council, or any charter or contract school in any capacity within the last year.

The independent hearing officer shall issue a written report that summarizes the hearing and determines whether the chief executive officer complied with the requirements of this Section and the guidelines.
The chief executive officer shall publish the report on the district's Internet website within 5 calendar days after receiving the report and at least 15 days prior to any Board action being taken.
(g) Public meetings shall be conducted by a representative of the chief executive officer. A summary of the public meeting shall be published on the district's Internet website within 5 calendar days after the meeting.
(h) If the chief executive officer proposes a school action without following the mandates set forth in this Section, the proposed school action shall not be approved by the Board during the school year in which the school action was proposed.
(Source: P.A. 97-473, eff. 1-1-12; 97-474, eff. 8-22-11; 97-813, eff. 7-13-12; 97-1133, eff. 11-30-12.)

(105 ILCS 5/34-232)
Sec. 34-232. Proposed school action announcement and notice; 2012-2013 school year. The following apply for school actions proposed during the 2012-2013 school year:
(1) On or before March 31, 2013, the chief executive

officer shall announce all proposed school actions to be taken at the close of the current academic year consistent with the guidelines published under Section 34-230 of this Code.

(2) On or before March 31, 2013, the chief executive

officer shall publish notice of the proposed school actions.

(3) The chief executive officer shall provide notice

of proposed school actions at least 15 calendar days in advance of a public hearing or meeting.

All other provisions of Section 34-230 of this Code that do not conflict with this Section must be followed when proposing school actions.
(Source: P.A. 97-1133, eff. 11-30-12.)

(105 ILCS 5/34-235)
(Text of Section from P.A. 97-473)
Sec. 34-235. Emergencies. Nothing in Sections 34-200 through 34-235 of this Code prevents the district from taking emergency action to protect the health and safety of students and staff in an attendance center. In the event of an emergency that requires the district to close all or part of a school facility, including compliance with a directive of a duly authorized public safety agency, the chief executive officer or his or her designees are authorized to take all steps necessary to protect the safety of students and staff, including relocation of the attendance center to another location or closing the attendance center. In such cases, the chief executive officer shall provide written notice of the basis for the emergency action within 3 days after declaring the emergency and shall publish the steps that have been taken or will be taken to address the emergency within 10 days after declaring the emergency. The notice shall be posted on the district's website and provided to the principal, the local school council, and the State Senator, the State Representative, and the Alderman of the school that is the subject of the emergency action. The notice shall explain why the district could not comply with the provisions in Sections 34-200 through 34-235 of this Code.
(Source: P.A. 97-473, eff. 1-1-12.)

(Text of Section from P.A. 97-474)
Sec. 34-235. Emergencies. Nothing in Sections 34-200 through 34-235 of this Code prevents the district from taking emergency action to protect the health and safety of students and staff in an attendance center. In the event of an emergency that requires the district to close all or part of a school facility, including compliance with a directive of a duly authorized public safety agency, the chief executive officer or his or her designees are authorized to take all steps necessary to protect the safety of students and staff, including relocation of the attendance center to another location or closing the attendance center. In such cases, the chief executive officer shall provide written notice of the basis for the emergency action within 3 days after declaring the emergency and shall publish the steps that have been taken or will be taken to address the emergency within 10 days after declaring the emergency. The notice shall be posted on the district's website and provided to the principal, the local school council, and the State Senator, the State Representative, and the alderman of the school that is the subject of the emergency action. The notice shall explain why the district could not comply with the provisions in Sections 34-200 through 34-235 of this Code.
(Source: P.A. 97-474, eff. 8-22-11.)



Article 34A - School Finance Authority

(105 ILCS 5/Art. 34A heading)

(105 ILCS 5/34A-101) (from Ch. 122, par. 34A-101)
Sec. 34A-101. Short title. This Article shall be known and may be cited as the "School Finance Authority Act."
(Source: P.A. 81-1221.)

(105 ILCS 5/34A-102) (from Ch. 122, par. 34A-102)
Sec. 34A-102. Findings and purpose.
(a) The General Assembly finds:
(i) A fundamental goal of the people of the State, as

expressed in Section 1 of Article X of the Illinois Constitution, is the educational development of all persons to the limits of their capacities. When a board of education faces financial difficulties, continued operation of the public school system is threatened.

(ii) A sound financial structure is essential to the

continued operation of any school system. It is vital to commercial, educational and cultural interests that the public schools remain in operation. To achieve that goal, public school systems must have effective access to the private market to borrow short and long term funds.

(iii) To promote the financial integrity of boards of

education of cities having a population exceeding 500,000, it is necessary to provide for the creation of school finance authorities with the powers necessary to promote sound financial management and to assure the continued operation of the public schools.

(b) It is the purpose of this Article to provide a secure financial basis for the continued operation of the public schools. In addition, it is the further purpose of this Article to facilitate implementation of school reform in the continued operation of the public schools in accordance with the provisions of this amendatory Act of 1991. The intention of the General Assembly, in enacting this legislation, is to establish procedures, provide powers and impose restrictions to assure the financial and educational integrity of the public schools while leaving principal responsibility for the educational policies of the public schools to the boards of education within the State, consistent with the requirements for satisfying the public policy and purpose herein set forth.
(Source: P.A. 85-1418; 86-1477.)

(105 ILCS 5/34A-103) (from Ch. 122, par. 34A-103)
Sec. 34A-103. Definitions. As used in this Article:
(a) "Authority" means the "(Name of City) School Finance Authority";
(b) "Board" means any board of education to which this Article is applicable;
(c) "Budget" means the budget of the Board as defined in Section 34-43 of this Act, as from time to time in effect;
(d) "Chairman" means the chairman of the Authority appointed pursuant to paragraph (c) of Section 34A-301 of this Article;
(e) "City" means the city wherein the school district of such Board is located;
(f) "Financial Plan" means the financial plan of the Board to be developed pursuant to Section 34A-403 of this Article, as from time to time in effect;
(g) "Fiscal Year" means the fiscal year of the Board;
(h) "Governor" means the Governor of the State of Illinois;
(i) "School year" means the school year of the Board;
(j) "Approved System-Wide Educational Reform Goals and Objectives Plan" means the system-wide educational reform goals and objectives plan that has been accepted and approved by the Authority;
(k) "Investment Obligations" means any of the following which at the time of investment are legal investments under the laws of the State for the money proposed to be invested therein:
(i) Direct obligations of, or obligations the

principal of and interest on which are unconditionally guaranteed by, the United States of America;

(ii) Bonds, debentures or notes or other evidence of

indebtedness issued or guaranteed by any of the following agencies: Bank for Cooperatives; Federal Intermediate Credit Banks; Federal Land Banks; Federal Home Loan Banks; the Federal National Mortgage Association; the United States Postal Service; the Government National Mortgage Association; the Federal Financing National Mortgage Association; the Federal Financing Bank; or any other agency or instrumentality of the United States of America now existing or hereafter created;

(iii) New Housing Authority Bonds issued by public

agencies or municipalities and fully secured as to the payment of both principal and interest by a pledge of annual contributions under an Annual Contributions Contract or Contracts with the United States of America, or Project Notes issued by public agencies or municipalities and fully secured as to the payment of both principal and interest by a requisition or payment agreement with the United States of America;

(iv) Direct and general obligations of, or

obligations guaranteed by, the State, to the payment of the principal of and interest on which the full faith and credit of the State is pledged;

(v) Negotiable or non-negotiable time deposits

evidenced by certificates of deposit issued by banks, trust companies or national banking associations (which may include the trustee) which are members of the Federal Deposit Insurance Corporation and savings and loan associations which are members of the Federal Savings and Loan Insurance Corporation, provided that such time deposits in any such bank, trust company, national banking association or savings and loan association are continuously secured by obligations described in clauses (i), (ii), (iii), or (iv) of this definition, provided further that such obligations at all times have a market value at least equal to the maturity value of the deposits so secured, including accrued interest; and

(vi) Repurchase agreements with banks (which may

include the trustee) described in clause (v) of this definition and government bond dealers reporting to, trading with, and recognized as primary dealers by a Federal Reserve Bank, the underlying securities of which are obligations described in clauses (i) or (ii) of this definition, provided that the underlying securities are required to be continuously maintained at a market value not less than the amount so invested;

(l) "Mayor" means the Mayor of the City;
(m) "Obligations" means bonds and notes of the Authority;
(n) "State" means the State of Illinois.
(Source: P.A. 85-1418; 86-1477.)

(105 ILCS 5/34A-104) (from Ch. 122, par. 34A-104)
Sec. 34A-104. Establishment of Authority. For each school district organized under Article 34 there is established a body both corporate and politic and a unit of local government to be known as the "(Name of City) School Finance Authority" which, in such name, shall exercise all authority vested in such Authority by this Article.
(Source: P.A. 81-1221.)

(105 ILCS 5/34A-201) (from Ch. 122, par. 34A-201)
Sec. 34A-201. General powers. The purposes of the Authority shall be to exercise financial control over the Board, and to furnish financial assistance so that the Board can provide public education within the Board's jurisdiction while permitting the Board to meet its obligations to its creditors and the holders of its notes and bonds. Except as expressly limited by this Article, the Authority shall have all powers necessary to meet its responsibilities and to carry out its purposes and the purposes of this Article, including, but not limited to, the following powers:
(a) to sue and be sued;
(b) to provide for its organization and internal management and, subject to agreements with or for the benefit of holders of its Obligations, to make rules and regulations governing the use of its property and facilities;
(c) to make and execute contracts, leases, subleases and all other instruments or agreements necessary or convenient for the exercise of the powers and functions granted by this Article;
(d) to purchase real or personal property necessary or convenient for its purposes; to execute and deliver deeds for real property held in its own name; to mortgage, pledge or otherwise grant security interests in such properties; and to sell, lease, or otherwise dispose of such of its property as, in the judgment of the Authority, is no longer necessary for its purposes;
(e) to appoint officers, agents, and employees of the Authority, define their duties and qualifications and fix their compensation and employee benefits;
(f) to lend or otherwise transfer to the Board such sums of money as are not required for other purposes;
(g) to borrow money and to issue Obligations pursuant to this Article, to fund, refund or advance refund the same, to provide for the rights of the holders of its Obligations, and to repay any advances;
(h) subject to the provisions of any contract with or for the benefit of the holders of its Obligations, to purchase or redeem its Obligations or to purchase the notes, bonds or obligations of the Board or the notes, bonds or obligations of the City;
(i) to procure insurance against any loss in such amounts and from such insurers as it deems desirable;
(j) to engage the services of consultants for rendering professional and technical assistance and advice on matters within the Authority's power;
(k) to contract for and to accept any gifts, grants or loans of funds or property or financial or other aid in any form from the federal government, state government, unit of local government, school district or any agency or instrumentality thereof, or from any other private or public source, and to comply with the terms and conditions thereof;
(l) as security for the payment of the principal of and interest on its Obligations and for the performance of any agreements made in connection therewith, to grant a security interest or lien upon all or any part of its property or revenues;
(m) to pay the expenses of its operations; and
(n) to do any and all things necessary or convenient to carry out its purposes and exercise the powers given to the Authority by this Article.
(Source: P.A. 81-1221.)

(105 ILCS 5/34A-201.1)
Sec. 34A-201.1. (Repealed).
(Source: P.A. 89-15, eff. 5-30-95. Repealed by P.A. 89-698, eff. 1-14-97.)

(105 ILCS 5/34A-201a) (from Ch. 122, par. 34A-201a)
Sec. 34A-201a. (Repealed).
(Source: Repealed by P.A. 88-511.)

(105 ILCS 5/34A-202) (from Ch. 122, par. 34A-202)
Sec. 34A-202. Deposits and Investments. (a) The Authority shall have the power to establish checking and whatever other banking or savings and loan association accounts it may deem appropriate for conducting its affairs.
(b) Subject to the provisions of any contract with or for the benefit of the holders of its Obligations, the Authority may invest any funds not required for immediate use or disbursement, whether pursuant to Section 34A-201 of this Article or otherwise, only in Investment Obligations.
No bank or savings and loan association shall receive public funds as permitted by this Section, unless it has complied with the requirements established pursuant to Section 6 of "An Act relating to certain investments of public funds by public agencies", approved July 23, 1943, as now or hereafter amended.
(Source: P.A. 83-541.)

(105 ILCS 5/34A-301) (from Ch. 122, par. 34A-301)
Sec. 34A-301. Board of Directors. The governing body of the Authority shall be a board consisting of 5 Directors appointed as follows:
(a) Two Directors appointed by the Governor, with the approval of the Mayor.
(b) Two Directors appointed by the Mayor, with the approval of the Governor.
(c) One Director appointed jointly by the Governor and the Mayor, who shall serve as Chairman.
(d) The Governor and the Mayor shall certify their respective appointments and approvals to the Secretary of State.
(Source: P.A. 81-1221.)

(105 ILCS 5/34A-302) (from Ch. 122, par. 34A-302)
Sec. 34A-302. Terms, vacancies and removal. Of the initial Directors appointed by the Governor, with the approval of the Mayor, one each shall be selected for terms expiring on January 31, 1981 and January 31, 1982. Of the initial Directors appointed by the Mayor with the approval of the Governor, one each shall be selected for terms expiring on January 31, 1981 and January 31, 1982. The initial Chairman shall be selected for a term expiring January 31, 1983. Thereafter, each Director shall hold office for a term of 3 years, and until his successor has been appointed as provided in Section 34A-301. Any vacancy which shall arise, shall be filled as provided in Section 34A-301. Any Director appointed to fill a vacancy shall serve until the expiration of his predecessor's term, and until his successor has been appointed as provided in Section 34A-301. A vacancy shall occur upon resignation, death, conviction of a felony, or removal from office of a Director. Directors shall be eligible for reappointment. Any Director may be removed for incompetence, malfeasance or neglect of duty, at the instance of the occupant of the office entitled to appoint that Director, or in the case of the Chairman at the instance of the occupant of each office so entitled.
(Source: P.A. 81-1221.)

(105 ILCS 5/34A-303) (from Ch. 122, par. 34A-303)
Sec. 34A-303. Chairman and other officers. The Chairman shall preside at meetings of the Directors. The Directors may establish such offices and appoint such officers for the Authority as they may deem appropriate.
(Source: P.A. 81-1221.)

(105 ILCS 5/34A-304) (from Ch. 122, par. 34A-304)
Sec. 34A-304. Assistance by state agencies, units of local government or school districts. The Board shall render such services to, and permit the use of its facilities and resources by, the Authority at no charge as may be requested by the Authority. Any state agency, unit of local government, or school district may, within its respective function, render such services to the Authority as may be requested by the Authority. Upon request of the Authority any such agency, unit of local government or school district is hereby authorized and empowered to transfer to the Authority such officers and employees as the Authority may deem necessary in carrying out its functions and duties. Officers and employees so transferred shall not lose or forfeit their employment status or rights.
(Source: P.A. 85-1418; 86-1477.)

(105 ILCS 5/34A-305) (from Ch. 122, par. 34A-305)
Sec. 34A-305. Compensation. The Directors shall serve without compensation, but each Director shall be entitled to reimbursement for actual and necessary expenses incurred in the performance of official duties as a Director.
(Source: P.A. 81-1221.)

(105 ILCS 5/34A-306) (from Ch. 122, par. 34A-306)
Sec. 34A-306. Meetings and records.
(a) The Governor shall call the first meeting of the Authority. Thereafter, the Directors shall prescribe the times and places for their meetings and the manner in which regular and special meetings may be called. The Directors shall comply in all respects with "An Act in relation to meetings", approved July 11, 1957, as now or hereafter amended. The Authority shall be an Agency to which the Local Records Act, as amended, applies.
(b) A majority of the Directors holding office shall constitute a quorum for the conduct of business. The affirmative votes of at least 3 Directors shall be necessary for adopting any rule or regulation, and for any other action required by this Article to be taken by resolution, directive or ordinance.
(c) The Authority and the State Superintendent of Education shall cooperate with each other in the exercise of their respective powers under The School Code. There shall be at least one annual meeting between the Authority and the State Superintendent of Education in order to facilitate cooperation and communication.
(Source: P.A. 85-1418; 86-1477.)

(105 ILCS 5/34A-401) (from Ch. 122, par. 34A-401)
Sec. 34A-401. Approval of Financial Plan and Budget. In carrying out the purposes of this Article and pursuant to Sections 34A-402 through 34A-411, as hereinafter provided, the Authority shall have the power to approve or to reject the Financial Plans, Budgets and contracts of the Board; provided, however, that the Authority shall have no power to impair any existing contract or obligation of the Board; and provided further, that with respect to any multi-year employment contract or collective bargaining agreement authorized or entered into pursuant to Section 34-49 or the Illinois Educational Labor Relations Act, as now or hereafter amended, the Authority's power to approve or reject the same shall be limited to the first year of such contract or agreement as provided in Section 34A-405. Except as provided in Section 34A-403 with regard to revenue estimates, the Authority shall have no power to amend or reject in part any Financial Plan, Budget or contract presented to the Authority for its approval.
(Source: P.A. 84-1057.)

(105 ILCS 5/34A-401.1) (from Ch. 122, par. 34A-401.1)
Sec. 34A-401.1. Limitation. Notwithstanding the provisions of any other law to the contrary, the Authority shall have no power to reject the Financial Plans, Budgets and Contracts of the Board for the failure of the Board to keep reserves in excess of $5,000,000.
(Source: P.A. 83-1130.)

(105 ILCS 5/34A-402) (from Ch. 122, par. 34A-402)
Sec. 34A-402. Balanced budget. The Board's budget for its fiscal year ending in 1982 and for each subsequent fiscal year shall be balanced in accordance with an accounting system and procedure to be prescribed by the Authority, with substantial progress toward balancing the budget to be achieved in each of the preceding fiscal years; provided, however, that (1) for the fiscal year of the Board ending in 1992, the aggregate amount of the reserved fund balances required to be maintained by the Board under its budget for that fiscal year as last balanced by the Board and approved by the Authority prior to the effective date of this amendatory Act of 1992 in accordance with the accounting system and procedure prescribed by the Authority is hereby reduced by $13,266,200, (2) the $13,266,200 released from reserved fund balance requirements in fiscal year 1992 by this amendatory Act of 1992 shall be available to the Board for appropriation by it for any lawful school purpose during its fiscal year ending in 1992, and (3) the Authority shall not require the $13,266,200 released from reserved fund balance requirements in fiscal year 1992 by this amendatory Act of 1992 to be restored by the Board under any regular, supplemental or amended budget adopted for any fiscal year ending in 1992 or thereafter.
For the fiscal year of the Board ending in 1994, the aggregate amount of the reserved fund balances required to be maintained by the Board under its budget for that fiscal year in accordance with the accounting system and procedure prescribed by the Authority as of the effective date of this amendatory Act of 1993 is hereby reduced by $22,000,000. The $22,000,000 released from reserved fund balance requirements in fiscal year 1994 by this amendatory Act of 1993 shall be available to the Board for appropriation by it for any lawful school purpose during its fiscal year ending in 1994. The Authority shall not require the $22,000,000 released from reserved fund balance requirements in fiscal year 1994 by this amendatory Act of 1993 to be restored by the Board under any regular, supplemental or amended budget adopted for any fiscal year ending in 1994 or thereafter. This reduction in the required reserved fund balance is in addition to the reduction made by Public Act 87-838.
For the fiscal year of the Board ending in 1994, the aggregate amount of the reserved fund balances required to be maintained by the Board under its budget for that fiscal year in accordance with the accounting system and procedure prescribed by the Authority as of the effective date of this amendatory Act of 1993 is hereby reduced to $100,000,000. The reserved fund balances required to be maintained in each subsequent fiscal year shall not exceed $100,000,000.
(Source: P.A. 87-838; 88-89; 88-511.)

(105 ILCS 5/34A-403) (from Ch. 122, par. 34A-403)
Sec. 34A-403. Financial Plans. The Board shall develop, adopt and submit to the Authority on or before March 1, 1980, for approval by the Authority, an initial Financial Plan with respect to the remaining portion of the Fiscal Year ending in 1980 and for the two succeeding Fiscal Years. The Board shall develop and adopt subsequent Financial Plans in accordance with this Section. Beginning with the Fiscal Year beginning in 1993, and every second year thereafter, the Board shall adopt a Financial Plan covering a period of 2 fiscal years. After adoption by the Board, the Board shall submit each plan to the Authority for its approval not later than 30 days prior to the commencement of the first Fiscal Year to which the Financial Plan relates, except that the Financial Plan to be developed for the Fiscal Years beginning in 1993 and 1994 shall be submitted to the Authority within 90 days of the effective date of this amendatory Act of 1993. The Authority shall approve or reject the Financial Plan within 15 days of its receipt of the Financial Plan from the Board. No Financial Plan shall have force or effect without approval of the Authority. Each Financial Plan shall be developed, submitted, approved and monitored in accordance with the following procedures:
(a) The Board shall determine and submit to the Authority, at a time and in a manner prescribed by the Authority, estimates of revenues available to the Board during the period for which the Financial Plan is to be in effect. The Authority shall approve, reject or amend the revenue estimates. In the event the Board fails, for any reason, to submit to the Authority estimates of revenue as required by this paragraph, the Authority may prepare such estimates. The Financial Plan submitted by the Board shall be based upon revenue estimates approved or prepared by the Authority. As soon as practicable following the establishment of the Authority, the President of the Board shall, at the request of the Chairman of the Authority, make available to the Chairman of the Authority copies of the audited financial statements and of the books and records of account of the Board for the preceding 5 fiscal years of the Board.
(b) Each Financial Plan for each Fiscal Year or part thereof to which it relates, shall contain (i) a description of revenues and expenditures, provision for debt service, cash resources and uses, and capital improvements, each in such manner and detail as the Authority shall prescribe, (ii) a description of the means by which the Budget will be brought into balance in accordance with Section 34A-402 of this Article, and (iii) such other matters that the Authority, in its discretion, requires. The initial Financial Plan shall also include a description of the means by which any outstanding short-term indebtedness shall be paid or refunded by the Board. The Authority may prescribe any reasonable time, standards, procedures or forms consistent with this Section for preparation and submission of the Financial Plan.
(c) The Authority shall approve the initial and each subsequent Financial Plan if, in its judgment, the plan is complete, is reasonably capable of being achieved, and meets the requirement set forth in Section 34A-402 of this Article. Otherwise, the Authority shall reject the Financial Plan. In the event of rejection, the Authority may prescribe a procedure and standards for revision of the Financial Plan by the Board.
(d) The Board shall report to the Authority, at such times and in such manner as the Authority may direct, concerning the Board's compliance with each Financial Plan. The Authority may review the Board's operations, obtain budgetary data and financial statements, require the Board to produce reports, and have access to any other information in the possession of the Board that it deems relevant. The Authority may issue recommendations or directives within its powers to the Board to assure compliance with the Financial Plan. The Board shall produce such budgetary data, financial statements, reports and other information and comply with such directives.
(e) After approval of each Financial Plan, the Board shall regularly reexamine the revenue and expenditure estimates on which it was based and revise them as necessary. The Board shall promptly notify the Authority of any material change in the revenue or expenditure estimates in the Financial Plan. The Board may submit to the Authority, or the Authority may require the Board to submit, modified Financial Plans based upon revised revenue or expenditure estimates or for any other good reason. The Authority shall approve or reject each modified Financial Plan pursuant to paragraph (c) of this Section.
(Source: P.A. 88-511.)

(105 ILCS 5/34A-403.1)
Sec. 34A-403.1. Fiscal year 1994 contracts. Notwithstanding any provision of this Article to the contrary, the failure of a Board to have a Financial Plan approved by the School Finance Authority within 90 days after the effective date of this amendatory Act of 1993 shall not impair the Board's power to enter into any contract or other obligation or the Authority's powers and responsibilities under Sections 34A-404, 34A-405, and 34A-405.2 or in any other way affect the operations of the Board.
(Source: P.A. 92-651, eff. 7-11-02.)

(105 ILCS 5/34A-404) (from Ch. 122, par. 34A-404)
Sec. 34A-404. Budgets. The Board shall develop and adopt and submit to the Authority on or before February 1, 1980, for approval by the Authority, a revised Budget for the remaining portion of the Fiscal Year ending in 1980 and, thereafter, an annual Budget for each Fiscal Year. After adoption by the Board, the Board shall submit each Budget to the Authority for its approval not later than 30 days prior to the commencement of the Fiscal Year to which the Budget relates. The Authority shall approve or reject the Budget within 15 days of its receipt from the Board. No Budget shall have force or effect without approval of the Authority. Each Budget shall be developed, submitted, approved and monitored in accordance with the following procedures:
(a) Each Budget submitted by the Board shall be based

upon revenue estimates approved or prepared by the Authority, as provided in paragraph (a) of Section 34A-403 of this Article.

(b) Each Budget shall contain such information and

detail as may be prescribed by the Authority. The Authority may also prescribe any reasonable time, standards, procedures or forms for preparation and submission of the Budget. Any deficit for the Fiscal Year ending in 1981 and for any Fiscal Year thereafter shall be included as a current expense item for the succeeding Fiscal Year.

(c)(1) The Authority shall approve each Budget if, in

its judgment, the Budget is complete, is reasonably capable of being achieved, will meet the requirement set forth in Section 34A-402 of this Article, and will be consistent with the Financial Plan in effect. Otherwise, the Authority shall reject the Budget. In the event of rejection, the Authority may prescribe a procedure and standards for revision of the Budget by the Board.

(2) For any Fiscal Year, the Authority may approve a

provisional budget that, in its judgment, will satisfy the standards of subdivision (c)(1) of this Section if, notwithstanding the provisions of the Illinois Educational Labor Relations Act or any other law to the contrary, the amount appropriated therein for all spending for operations shall not at any time, on an annualized basis, exceed an Expenditure Limitation established by the Authority. The Authority may establish and enforce, including by exercise of its powers under Section 34A-409(b), such monitoring and control measures as it deems necessary to assure that the commitments, obligations, expenditures, and cash disbursements of the Board continue to conform on an ongoing basis with any Expenditure Limitation. No commitment, contract, or other obligation of the Board in excess of the Expenditure Limitation shall be legally binding, and any member of the Board or any local school council, or officer, employee or agent thereof, who violates the provisions of this Section shall be subject to the provisions of Sections 34-52 and 34A-608. An Expenditure Limitation established by the Authority shall remain in effect for that Fiscal Year or until revoked by the Authority.

(d) The Board shall report to the Authority at such

times and in such manner as the Authority may direct, concerning the Board's compliance with each Budget. The Authority may review the Board's operations, obtain budgetary data and financial statements, require the Board to produce reports, and have access to any other information in the possession of the Board that the Authority deems relevant. The Authority may issue recommendations or directives within its powers to the Board to assure compliance with the Budget. The Board shall produce such budgetary data, financial statements, reports and other information and comply with such directives.

(e) After approval of each Budget, the Board shall

promptly notify the Authority of any material change in the revenue or expenditure estimates in the Budget. The Board may submit to the Authority, or the Authority may require the Board to submit, a supplemental Budget. The Authority shall approve or reject each supplemental Budget pursuant to paragraph (c) of this Section.

(Source: P.A. 100-201, eff. 8-18-17.)

(105 ILCS 5/34A-405) (from Ch. 122, par. 34A-405)
Sec. 34A-405. Contracts. (a) No contract or other obligation shall be entered into by the Board unless it is consistent with the Financial Plan and Budget in effect. No multi-year employment contract or collective bargaining agreement authorized or entered into pursuant to Section 34-49 or the Illinois Educational Labor Relations Act, as now or hereafter amended, shall, with respect to any terms and provisions thereof which are operative after expiration of the first year of any such contract or agreement, be deemed inconsistent with any Financial Plan and Budget at any time in effect; provided, however, that any terms and provisions of a contract or agreement which would increase expenditures for salaries, benefits or other forms of compensation after the expiration of the first year of such contract or agreement shall be contingent upon the attainment of sufficient available revenues, considering all necessary expenditures, to support such increases.
(b) The Authority may adopt, and from time to time amend, regulations identifying categories and types of contracts and other obligations that shall be subject to approval by the Authority and the procedure for submitting contracts for approval. Each contract or other obligation that is entered into by the Board and requires approval by the Authority shall contain a provision stating that it shall not become legally binding on the Board unless and until it has received the approval of the Authority. No contract or other obligation that requires the approval of the Authority shall be legally binding on the Board unless and until it has received such approval. The Authority shall not, either by regulation or in practice, withhold approval of any multi-year employment contract or collective bargaining agreement authorized or entered into pursuant to Section 34-49 or the Illinois Educational Labor Relations Act, as now or hereafter amended, if, in the judgment of the Authority, the terms and provisions operative during the first year of such contract or agreement are consistent with the Budget and Financial Plan in effect for that period; provided, however, that any terms and provisions of a contract or agreement which would increase expenditures for salaries, benefits or other forms of compensation after the expiration of the first year of such contract or agreement shall be contingent upon the attainment of sufficient available revenues, considering all necessary expenditures, to support such increases.
(c) The Board shall submit to the Authority a copy of any contract or other obligation for which the approval of the Authority is required, along with a cost analysis and such other information as the Authority may require. The Authority may prescribe any reasonable time, standards, procedures or forms for submission of the contract or other obligation.
(d) The Authority shall approve the contract or obligation if, in its judgment, the information required to be submitted is complete and the contract or other obligation is consistent with the Budget and Financial Plan in effect. Otherwise, the Authority shall reject the contract or other obligation; provided, however, that any multi-year employment contract or collective bargaining agreement authorized or entered into pursuant to Section 34-49 or the Illinois Educational Labor Relations Act, as now or hereafter amended, shall be approved by the Authority if in its judgment the terms and provisions operative during the first year of such contract or agreement are consistent with the Budget and Financial Plan in effect for that period; provided, however, that any terms and provisions of a contract or agreement which would increase expenditures for salaries, benefits or other forms of compensation after the expiration of the first year of such contract or agreement shall be contingent upon the attainment of sufficient available revenues, considering all necessary expenditures, to support such increases. Contracts or other obligations not rejected within 30 days after submission to the Authority shall be considered approved, provided, however, that the Authority shall have an additional 30 days to approve or reject the contract or other obligation if it so advises the Board within the initial 30 day period.
(Source: P.A. 84-1057.)

(105 ILCS 5/34A-405.1)
Sec. 34A-405.1. Interim operations. Notwithstanding any other provision of law to the contrary, for the period September 1 through September 12, 1993, the following provisions apply:
(1) The Board of Education shall not be subject to

the provisions of Section 34A-406.

(2) Neither the Board, the general superintendent,

nor any other officer or employee of the Board, nor any local school council, may hire any person as an employee or officer of the Board in any position.

(3) The Board of Education shall not be subject to

the provisions of Section 14 of the Illinois Educational Labor Relations Act for any actions taken under item (2) of this Section.

(4) The Board shall adopt an interim appropriation

authorizing the expenditure of funds consistent with the provisions of this Section.

(Source: P.A. 88-473.)

(105 ILCS 5/34A-405.2)
Sec. 34A-405.2. Staffing levels.
(a) No hiring or appointment of any person in any position by the Board, the general superintendent, any other officer or employee of the Board, or any local school council shall be made or entered into unless it is consistent with the Financial Plan and Budget in effect and the staffing plan approved by the Authority under this Section. The hiring or appointment of any person shall not be binding on the Board unless and until it is in compliance with this Section.
(b) The Board shall submit to the Authority for approval by the Authority a staffing plan for the upcoming school year at the same time as the submission of the Budget, except that the staffing plan for the fiscal year ending in 1994 shall be submitted to the Authority within 90 days after the effective date of this amendatory Act of 1993. The staffing plan shall be accompanied by a cost analysis and such other information as the Authority may require. The Authority may adopt, and from time to time amend, regulations to implement this Section and may prescribe standards, procedures, and forms for submission of the staffing plan.
(c) The Authority shall approve the staffing plan if, in its judgment, the information required to be submitted is complete and the staffing plan is consistent with the Budget and Financial Plan in effect. Otherwise, the Authority shall reject the staffing plan; in the event of rejection, the Authority shall prescribe a procedure and standards for revision of the staffing plan. The Authority shall act on the staffing plan at the same time as the approval of the Budget, except that the staffing plan for the fiscal year ending in 1994 shall be acted upon at the same time as approval of the Financial Plan for that fiscal year.
(d) The Board shall report to the Authority, at such times and in such manner as the Authority may direct, concerning the Board's compliance with each staffing plan. The Authority may review the Board's operations, obtaining budgetary data and financial statements, may require the Board to produce reports, and shall have access to any other information in the possession of the Board that it deems relevant. The Authority may issue recommendations or directives within its powers to the Board to assure compliance with the staffing plan. The Board shall produce such budgetary data, financial statements, reports, and other information and shall comply with such directives.
(e) After approval of each staffing plan, the Board shall regularly reexamine the estimates on which it was based and revise them as necessary. The Board shall promptly notify the Authority of any material change in the estimates in the staffing plan. The Board may submit to the Authority, or the Authority may require the Board to submit, modifications to the staffing plan based upon revised revenue or expenditure estimates or for any other good reason. The Authority shall approve or reject each modified staffing plan pursuant to subsection (c) of this Section.
(Source: P.A. 88-511.)

(105 ILCS 5/34A-406) (from Ch. 122, par. 34A-406)
Sec. 34A-406. Expenditures. The Board shall meet its debt service obligations as they become due. No other expenditure shall be made by the Board unless it is consistent with the Financial Plan and Budget or a provisional budget provided for in Section 34A-404(c)(2), in each case as in effect.
(Source: P.A. 88-511.)

(105 ILCS 5/34A-406.1) (from Ch. 122, par. 34A-406.1)
Sec. 34A-406.1. During the 1984-85 school year only, the number of education fund positions for both teacher-certificated and career service personnel employed by the Chicago Board of Education shall not exceed the previous year's budgeted positions, as certified by the Chicago School Finance Authority.
(Source: P.A. 83-1131.)

(105 ILCS 5/34A-406.2)
Sec. 34A-406.2. Interim Operations for Fiscal Year 1994 Pending Budget Adoption and Approval. Notwithstanding any other provision of law to the contrary, for the fiscal year of the Board ending in 1994 only, during the period of 30 days after the effective date of this amendatory Act of 1993, the Board of Education is not subject to Sec. 34A-406 and shall adopt an interim appropriation authorizing the expenditure of funds consistent with the provisions of this Section and of this amendatory Act of 1993. If the Board fails to timely meet and satisfy items (1) through (3) of this Section, no funds may be spent or disbursed and no obligations, commitments, or liabilities incurred for any part of the 30-day period after the failure occurs.
(1) Notwithstanding any provision of Section 34-46 to

the contrary, within 10 days after the effective date of this amendatory Act of 1993, the Board shall prepare in tentative form a Budget for the fiscal year ending in 1994 and shall make at least 5 copies available for public inspection in the office of the Secretary of the Board and file 5 copies with the Authority.

(2) Notwithstanding any provision of Section 34-46 to

the contrary, not less than 2 days before its final action on the Budget, the Board shall have a public hearing on the filed tentative Fiscal Year 1994 Budget. Public notice of the hearing shall be given once at least 2 days before the hearing by publication in a newspaper having general circulation in the City.

(3) Notwithstanding any provision of Section 34-43,

34-46, or 34A-404 to the contrary, within 15 days after the effective date of this amendatory Act of 1993, the Board shall adopt and submit to the Authority for approval or rejection the Budget for the fiscal year of the Board ending in 1994. The Authority shall approve or reject that Budget in accordance with Section 34A-404 within 15 days of its receipt from the Board but not more than 30 days after the effective date of this amendatory Act of 1993. This item (3) does not apply to any revision, amendment, or supplement to the Budget for the fiscal year of the Board ending in 1994 if the revision, amendment, or supplement is adopted by the Board more than 30 days after, or is received by the Authority more than 20 days after, the effective date of this amendatory Act of 1993.

(Source: P.A. 88-511.)

(105 ILCS 5/34A-407) (from Ch. 122, par. 34A-407)
Sec. 34A-407. Approval of chief financial officer. The Board shall appoint a chief financial officer subject to the approval of the Authority. Either the Authority or the Board shall have the power to remove the chief financial officer. The chief financial officer shall have the responsibility for preparing and supervising the Budget and Financial Plan of the Board and overseeing expenditures of the Board. The chief financial officer shall report to the Board. The chief financial officer may be granted the authority by the Board to hire a specific number of employees to assist in meeting immediate responsibilities. Conditions of employment for such personnel shall not be subject to the provisions of Section 34-85.
(Source: P.A. 82-485.)

(105 ILCS 5/34A-408) (from Ch. 122, par. 34A-408)
Sec. 34A-408. Financial and managerial audits.
(a) The Authority may examine the business records and audit the accounts of the Board or require that the Board examine its business records and audit its accounts at such time and in such manner as the Authority may prescribe. The Board shall appoint a certified public accountant annually, approved by the Authority, to audit its financial statements.
(b) The Authority shall initiate and direct financial and managerial assessments and similar analyses of the operations of the Chicago Board of Education, as may be required by this Section or as may, in the judgment of the Authority, assure sound and efficient financial management of the Board.
(c) On or before April 1, 1994, the Authority shall assure completion of assessments and analyses that:
(1) Provide for a review of the managerial and

financial efficiencies and improvements that can be achieved in the operation of the special education programs of the Board.

(2) Analyze the potential cost savings and

efficiencies that the Board can achieve through the consolidation of attendance centers and the operations of buildings.

Upon the completion of these required assessments, the Authority shall make recommendations to the Board regarding improvements and changes that derive from these assessments, which the Board should implement.
In conjunction with its budgetary submission to the Authority for the fiscal year that ends in 1995, the Board shall demonstrate to the satisfaction of the Authority that the recommendations requested by the Authority have been implemented in whole or in part or, in the alternative, are not capable of being implemented. In consideration of whether to approve or reject the budget for the fiscal year that ends in 1995, the Authority shall adjudge whether the Board has fully considered and responsibly proposed implementation of the Authority's recommendations.
(d) On or before April 1, 1995, the Authority shall adopt and submit a report to the General Assembly, the Governor, and the Chicago Board of Education that reflects a comprehensive assessment of the financial status of the Chicago Board of Education. The report shall include an expenditure analysis of all special education programs provided by the Board, which shall include the number of programs available and student participation, the dollar amount spent on each program, the program location, the availability of transportation for students participating in the programs, and related expenditure recommendations. In addition, the report shall also include a review of all attendance centers for efficiency purposes, which shall include the total number of attendance centers in use, their capacities, and the number of students currently enrolled in the attendance centers, and the attendance center long range capital needs (repair and maintenance) based upon current and estimated future enrollments. A study shall also be included on teacher/student ratios.
(e) The Authority shall initiate and direct a management audit of the Board at least once every 2 years. The audit shall review the personnel, organization, contracts, leases, and physical properties of the Board to determine whether the Board is managing and utilizing its resources in an economical and efficient manner. The audit shall determine the causes of any inefficiencies or uneconomical practices, including inadequacies in internal and administrative procedures, organizational structure, uses of resources, utilization of real property, allocation of personnel, purchasing policies, and equipment.
(Source: P.A. 88-511.)

(105 ILCS 5/34A-409) (from Ch. 122, par. 34A-409)
Sec. 34A-409. Cash accounts and bank accounts. (a) The Authority shall require the Board or any officer of the Board, including the Board's treasurer or any person acting as the Board's official or ex officio treasurer, to establish and maintain separate cash accounts and separate bank accounts in accordance with such rules, standards and procedures as the Authority may prescribe.
(b) The Authority shall have the power to assume exclusive administration of the cash accounts and bank accounts of the Board, to establish and maintain whatever new cash accounts and bank accounts it may deem appropriate, and to withdraw funds from such accounts for the lawful expenditures of the Board.
(Source: P.A. 81-1221.)

(105 ILCS 5/34A-410) (from Ch. 122, par. 34A-410)
Sec. 34A-410. Financial, management and budgetary structure. Upon direction of the Authority, the Board shall reorganize the financial accounts, management and Budgetary systems of the Board in whatever manner the Authority deems appropriate to achieve greater financial responsibility and to reduce financial inefficiency. Except as provided in Sections 34A-501 through 34A-512 of this Act, the Authority shall not have the power to affect the taxing authority or to consolidate or reduce the restricted debt service funds of the Board.
(Source: P.A. 81-1221.)

(105 ILCS 5/34A-411) (from Ch. 122, par. 34A-411)
Sec. 34A-411. Termination and reinstatement of Authority's power under this Article.
(a) The powers and responsibilities granted to or imposed upon the Authority and the Board under Sections 34A-401 through 34A-410 of this Article shall not be exercised after the Authority has certified to the Governor and the Mayor that the Board has completed 6 successive Fiscal Years of balanced Budgets pursuant to the accounting and other principles prescribed by the Authority. Notwithstanding the foregoing sentence, Sections 34A-402, 34A-404, 34A-405, and 34A-408 shall continue in full force and effect after such certification of the completion of 6 successive Fiscal Years of balanced Budgets.
(b) Upon determination by the Authority and certification of the Authority to the Governor and the Mayor that the Board has failed to adopt a balanced Budget by August 15th immediately preceding the commencement of each Fiscal Year or failed to achieve a balanced Budget for two successive Fiscal Years, subsequent to a time in which the powers and responsibilities of the Authority and the Board are not exercised pursuant to paragraph (a) of this Section, the Authority and Board shall resume the exercise of their respective powers and responsibilities pursuant to each Section of this Article.
(c) Notwithstanding the provisions of subsections (a) and (b) of this Section or any other provision of law to the contrary, the powers and responsibilities granted to or imposed upon the Authority and the Board under Sections 34A-401 through 34A-410 and Section 34A-606 are suspended until December 31, 2010.
(Source: P.A. 93-488, eff. 8-8-03.)

(105 ILCS 5/34A-412) (from Ch. 122, par. 34A-412)
Sec. 34A-412. (Repealed).
(Source: Repealed by P.A. 88-511.)

(105 ILCS 5/34A-413) (from Ch. 122, par. 34A-413)
Sec. 34A-413. (Repealed).
(Source: Repealed by P.A. 88-511.)

(105 ILCS 5/34A-414) (from Ch. 122, par. 34A-414)
Sec. 34A-414. (Repealed).
(Source: Repealed by P.A. 88-511.)

(105 ILCS 5/34A-415) (from Ch. 122, par. 34A-415)
Sec. 34A-415. (Repealed).
(Source: Repealed by P.A. 88-511.)

(105 ILCS 5/34A-501) (from Ch. 122, par. 34A-501)
Sec. 34A-501. Power to issue Bonds.
(a) The Authority may incur indebtedness by the issuance of its negotiable full faith and credit general obligation bonds (the "Bonds") in an amount not to exceed at any time the sum of $695,000,000 (excluding Bonds to be issued to refund outstanding Bonds) for the purpose of providing the Board with moneys for ordinary and necessary expenditures for educational purposes, maintenance of school facilities, and other operational needs of the Board; payment of outstanding debt obligations of the Board and of the City, the proceeds of which were used to provide financing for the Board; providing or increasing a working cash fund as provided by paragraph (d) of this Section 34A-501; providing the Board with moneys for school construction and rehabilitation purposes as provided by paragraph (e) of this Section; payment of fees for arrangements as provided by paragraph (c) of Section 34A-502; payment of interest on Bonds; establishment of reserves to secure Bonds; the payment of costs of issuance of Bonds; payment of principal of or interest or redemption premium on any Bonds or notes of the Authority; and all other expenditures of the Authority incidental to and necessary or convenient for carrying out its corporate purposes and powers, and in an additional amount not to exceed at any time the sum of $427,000,000 (excluding Bonds to be issued to refund outstanding Bonds) for the purpose of providing the Board with moneys for ordinary and necessary expenditures for educational purposes, maintenance of school facilities, and other operational needs of the Board; payment of fees for arrangements as provided by paragraph (c) of Section 34A-502; payment in connection with agreements or contracts entered into as provided for in Section 7 of the Bond Authorization Act; payment of interest on Bonds; establishment of reserves to secure Bonds; the payment of costs of issuance of Bonds; payment of principal of or interest or redemption premium on any Bonds or notes of the Authority; and all other expenditures of the Authority incidental to and necessary or convenient for carrying out its corporate purposes and powers. No more than $40,000,000 of proceeds of Bonds of the Authority shall be deposited in a working cash fund as provided by paragraph (d) of this Section 34A-501. No more than $95,000,000 of proceeds of Bonds of the Authority shall be provided to the Board for school construction and rehabilitation purposes; provided that not less than $32,000,000 nor more than $37,000,000 of such proceeds shall be used by the Board for constructing new school buildings or providing additions to school buildings.
(b) The Authority may from time to time (i) issue Bonds to refund any outstanding Bonds or notes of the Authority whether the Bonds or notes to be refunded have or have not matured or become redeemable and (ii) issue Bonds partly to refund Bonds or notes then outstanding and partly for any other purpose hereinabove set forth.
(c) Bonds issued in accordance with paragraph (a) of this Section may be issued in excess of any statutory limitation as to debt, and may be issued without referendum.
(d) The Authority may create a working cash fund to provide working cash for the Board. Amounts in the working cash fund shall be used by the Authority to make loans from time to time to the Board to enable the Board to cover anticipated cash flow deficiencies which it may experience within the fiscal year of the Board in which the loan is made, all as and to the extent determined by the Authority. The loans shall be made in such amounts and upon such terms as the Board and the Authority shall agree. The Authority shall not under any circumstance be obligated to make any such loan. No interest need be charged on any such loan. The Board may pledge and assign to the repayment of such loans and may apply to that repayment any particular receipts of the Board which have not been pledged to the payment of any of the Board's bonds, notes, tax anticipation warrants or state aid anticipation certificates. Each loan shall be required to be repaid in full by the Board within the fiscal year of the Board in which the loan was made and, in any event, within 11 months from the date on which it was made. Interest and other investment earnings on the working cash fund shall be deposited in and shall be part of that fund. Whenever the Authority shall determine that all or part of the working cash fund is no longer needed for making loans to the Board as provided in this paragraph, the Authority shall reduce the amount of the fund so that the amount in the fund does not exceed the amount which the Authority determines is necessary for use for making future loans to the Board as provided in this paragraph. Upon any such reduction in the amount of the working cash fund and upon its abolition, all amounts in excess of the amounts to remain in the fund shall be deposited in the debt service fund established by the Authority for the Bonds for use for paying principal of Bonds at their maturity or on earlier redemption dates, redemption premium and any interest accruing on those Bonds, all as the Authority shall determine and direct.
(e) For purposes of this Section, "school construction and rehabilitation purposes" means constructing new school buildings and rehabilitating and accomplishing the deferred maintenance existing as of August 31, 1984, of school buildings, including, without limitation, repairing, modernizing, providing additions to and facilities in, altering and reconstructing school buildings and equipment.
Any interest or other investment earnings on proceeds of Bonds issued for the purpose of providing the Board with moneys for school construction and rehabilitation purposes shall be applied as provided in the resolution authorizing such Bonds, which resolution shall require those earnings to be used for the same purpose as the proceeds of those Bonds or for the payment of principal of or interest or redemption premium on any Bonds, either at maturity or an earlier redemption date. Application by the Authority of any proceeds of Bonds issued for the purpose of providing the Board with moneys for school construction and rehabilitation purposes, or interest or other investment earnings thereon, shall be in the sole judgment and discretion of the Authority, but no such moneys shall be so provided unless the Authority shall have found and determined, in its sole judgment and discretion, that such moneys are to be used for those purposes and not for providing the Board with moneys for its ordinary and necessary expenditures for educational purposes, maintenance of school facilities or other operational needs. The Authority may, in making its findings and determinations, rely upon information provided by or on behalf of the Board. The Authority may from time to time make and amend regulations and issue directives with respect to the use and application of such moneys.
The Authority may, at any time, in its sole judgment and discretion, deposit unexpended proceeds of Bonds issued for the purpose of providing the Board with moneys for school construction and rehabilitation purposes or interest or other investment earnings thereon solely in a debt service fund for any Bonds and shall apply such moneys to the payment of principal of or interest or redemption premium on Bonds, at maturity or an earlier redemption date. In the resolution authorizing Bonds, the Authority may make commitments or covenants to holders of Bonds with respect to such use of such unexpended proceeds and interest or other investment earnings.
(Source: P.A. 88-511.)

(105 ILCS 5/34A-501.1)
Sec. 34A-501.1. Additional bond authority. Subject to the limitation in additional amount authorized by this amendatory Act of 1993 in Section 34A-501, the Authority shall incur indebtedness by the issuance of its Bonds on or after July 1, 1993 in principal amounts sufficient to provide the Board from the proceeds of the Bonds the sum of $175,000,000 during the Fiscal Year beginning in 1993, and the sum of $203,000,000 during the Fiscal Year beginning in 1994, in each year for ordinary and necessary expenditures for educational purposes, maintenance of school facilities, and other operational needs of the Board. All sums provided to the Board from proceeds of Bonds issued on or after July 1, 1993 shall be treated as revenues of the Board in that fiscal year for all purposes.
(Source: P.A. 88-511.)

(105 ILCS 5/34A-502) (from Ch. 122, par. 34A-502)
Sec. 34A-502. Terms of Bonds.
(a) Whenever the Authority desires or is required to issue Bonds as provided in this Article, it shall adopt a resolution designating the amount of the Bonds to be issued, the purposes for which the proceeds of the Bonds are to be used and the manner in which such proceeds shall be held pending the application thereof. The Bonds shall be issued in the corporate name of the Authority, shall bear such date or dates, and shall mature at such time or times not exceeding 30 years from their date as such resolution may provide; provided, however, that Bonds issued on or after July 1, 1993 shall mature on or before June 1, 2009. The Bonds may be issued as serial bonds payable in installments or as term bonds with sinking fund installments or as a combination thereof as the Authority may determine in such resolution. The Bonds shall be in such denominations of $1,000 or integral multiples thereof. The Bonds shall be in such form, either coupon or registered, carry such registration privileges, be executed in such manner, be payable at such place or places and be subject to such terms of redemption at such redemption prices, including premium, as such resolution may provide. The Bonds shall be sold by the Authority at public sale. The Bonds shall be sold to the highest and best bidders upon sealed bids. The Authority shall, from time to time as Bonds are to be sold, advertise in at least 2 daily newspapers, one of which is published in the City of Springfield and one in the City of Chicago, for proposals to purchase Bonds. Each of such advertisements for proposals shall be published at least ten days prior to the date of the opening of the bids. The Authority may reserve the right to reject any and all bids.
(b) Bonds issued prior to December 31, 1980 shall bear interest at such rate or rates and at such price or prices as the Authority may approve in the resolution authorizing the issuance of Bonds. Bonds issued after December 31, 1980 shall bear interest at a rate or rates not to exceed the maximum annual rate provided for in Section 2 of "An Act to authorize public corporations to issue bonds, other evidences of indebtedness and tax anticipation warrants subject to interest rate limitations set forth therein", approved May 26, 1970, as amended, and if issued at such maximum annual rate shall be sold for not less than par and accrued interest. If any of the Bonds are issued to bear interest at a rate of less than such maximum annual rate the minimum price at which they may be sold shall be such that the interest cost to the Authority on the proceeds of the Bonds shall not exceed such maximum annual rate computed to stated maturity according to standard tables of bond values.
(c) In connection with the issuance of its Bonds, the Authority may enter into arrangements to provide additional security and liquidity for the Bonds. These may include, without limitation, municipal bond insurance, letters of credit, lines of credit by which the Authority may borrow funds to pay or redeem its Bonds and purchase or remarketing arrangements for assuring the ability of owners of the Authority's Bonds to sell or to have redeemed their Bonds. The Authority may enter into contracts and may agree to pay fees to persons providing such arrangements, including from Bond proceeds but only under circumstances in which the total interest paid or to be paid on the Bonds, together with the fees for the arrangements (being treated as if interest), would not, taken together, cause the Bonds to bear interest, calculated to their absolute maturity, at a rate in excess of the maximum rate allowed by law.
The resolution of the Authority authorizing the issuance of its Bonds may provide that interest rates may vary from time to time depending upon criteria established by the Authority, which may include, without limitation, a variation in interest rates as may be necessary to cause Bonds to be remarketable from time to time at a price equal to their principal amount, and may provide for appointment of a national banking association, bank, trust company, investment banker or other financial institution to serve as a remarketing agent in that connection. The resolution of the Authority authorizing the issuance of its Bonds may provide that alternative interest rates or provisions will apply during such times as the Bonds are held by a person providing a letter of credit or other credit enhancement arrangement for those Bonds.
(Source: P.A. 88-511.)

(105 ILCS 5/34A-503) (from Ch. 122, par. 34A-503)
Sec. 34A-503. Tax levy.
(a) Before or at the time of issuing any Bonds, the Authority shall provide by resolution for the levy and collection of a direct annual tax upon all the taxable property located within the school district without limit as to rate or amount sufficient to pay and discharge the principal thereof at maturity or on sinking fund installment dates and to pay the interest thereon as it falls due. The taxes as levied shall also include such additional amounts to the extent that the collections in the prior years were insufficient to pay and discharge such principal thereof at maturity, such sinking fund installments, if any, and interest thereon as it fell due and the amount so collected shall be placed in the debt service reserve fund. Such tax shall be in addition to and exclusive of the maximum of all taxes which the Authority, the Board or the City Council of the City is now, or may hereafter be, authorized by law to levy for any and all school purposes. Any such resolution shall be in force upon its adoption.
(b) Such levy shall be for the sole benefit of the holders of the Bonds and the holders of the Bonds shall have a security interest in, and lien upon, all rights, claims and interests of the Authority arising pursuant to such levy and all present and future proceeds of such levy until principal of and sinking fund installments and interest on the Bonds are paid in full. All proceeds from such levy shall be deposited by each county collector directly in the debt service funds established pursuant to Section 34A-504 hereof and shall be applied solely for the payment of principal of and sinking fund installments and interest on the Bonds and shall not be used for any other purpose.
A levy with respect to Bonds issued prior to July 1, 1993 (or to refund or continue the refunding of Bonds issued prior to July 1, 1993) shall be for the sole benefit of holders of Bonds issued prior to July 1, 1993 (or to refund or continue the refunding of Bonds issued prior to July 1, 1993). A levy with respect to Bonds issued on or after July 1, 1993 (other than to refund or to continue the refunding of Bonds issued prior to July 1, 1993) shall be for the sole benefit of owners of Bonds issued on or after July 1, 1993 (other than to refund or to continue the refunding of Bonds issued prior to July 1, 1993). Proceeds of taxes levied under this Section shall be deposited in the debt service fund relating to the Bonds with respect to which the taxes were levied.
(c) Upon the filing in the office of the county clerk of each county wherein the Board is located of a duly certified copy of any such ordinance, it shall be the duty of each such county clerk to extend the tax therein provided for, including an amount determined by the Authority to cover loss and cost of collection and also deferred collections thereof and abatements in the amount of such taxes as extended on the collectors' books. The tax shall be separate and apart from all other taxes of the Authority, the Board and the City and shall be separately identified by the collectors.
(Source: P.A. 88-511.)

(105 ILCS 5/34A-504) (from Ch. 122, par. 34A-504)
Sec. 34A-504. Debt service fund.
(a) The Authority shall establish a debt service fund for the Bonds to be maintained by a corporate trustee (which may be any trust company or bank having the power of a trust company within the State) separate and segregated from all other funds and accounts of the Authority and the Board. All moneys on deposit in the debt service fund shall be held in trust in such debt service fund for the benefit of holders of the Bonds, shall be applied solely for the payment of principal of and sinking fund installment, redemption premium, if any, and interest on the Bonds and shall not be used for any other purpose. The holders of the Bonds shall have a security interest in and lien upon all such moneys.
(b) The Authority shall, by its resolution authorizing Bonds to be issued on or after July 1, 1993 (other than to refund or to continue the refunding of Bonds issued prior to July 1, 1993), establish a debt service fund which shall be separate from any such fund for Bonds issued prior to July 1, 1993 (including Bonds issued to refund or to continue the refunding of those prior Bonds). Such a separate debt service fund shall secure only Bonds issued on or after July 1, 1993 (other than Bonds to refund or to continue the refunding of Bonds issued prior to July 1, 1993). The debt service fund established with respect to Bonds issued prior to July 1, 1993 (or to refund or to continue the refunding of Bonds issued prior to July 1, 1993) shall not secure Bonds issued on or after July 1, 1993 (other than Bonds issued to refund or to continue the refunding of Bonds issued prior to July 1, 1993).
(Source: P.A. 88-511.)

(105 ILCS 5/34A-505) (from Ch. 122, par. 34A-505)
Sec. 34A-505. Debt service reserve fund.
(a) The Authority may create and establish a debt service reserve fund to be maintained by a corporate trustee (which may be any trust company or bank having the power of a trust company within the State) separate and segregated from all other funds and accounts of the Authority. The Authority may pay into such debt service reserve fund:
(i) any proceeds from the sale of Bonds to the extent

provided in the resolution authorizing the issuance thereof; and

(ii) any other moneys which may be available to the

Authority for the purpose of the fund.

(b) The amount to be accumulated in the debt service reserve fund shall be determined by the Authority but shall not exceed the maximum amount of interest, principal and sinking fund installments due in any succeeding calendar year.
(c) All moneys on deposit in such debt service reserve fund shall be held in trust for the benefit of holders of the Bonds, shall be applied solely for the payment of principal of and sinking fund installments and interest on the Bonds to the extent not paid from the debt service fund and shall not be used for any other purpose.
(d) Any moneys in the debt service reserve fund in excess of the amount determined by the Authority pursuant to a resolution authorizing the issuance of Bonds may be withdrawn by the Authority and used for any of its lawful purposes.
(e) In computing the amount of the debt service reserve fund, investments shall be valued as the Authority shall provide in the resolution authorizing the issuance of the Bonds.
(f) The Authority may by its resolution authorizing Bonds to be issued on or after July 1, 1993 (other than to refund or to continue the refunding of Bonds issued prior to July 1, 1993) create and establish such a debt service reserve fund, which shall be separate from any such fund for Bonds issued prior to July 1, 1993 (including Bonds issued to refund or to continue the refunding of those prior Bonds). Such a separate debt service reserve fund shall secure only Bonds issued on or after July 1, 1993 (other than to refund or to continue the refunding of Bonds issued prior to July 1, 1993). The debt service reserve fund established with respect to Bonds issued prior to July 1, 1993 (or to refund or to continue the refunding of Bonds issued prior to July 1, 1993) shall not secure Bonds issued on or after July 1, 1993 (other than Bonds issued to refund or to continue the refunding of Bonds issued prior to July 1, 1993).
(Source: P.A. 88-511.)

(105 ILCS 5/34A-506) (from Ch. 122, par. 34A-506)
Sec. 34A-506. Bond Anticipation Notes. (a) After the issuance of Bonds shall have been authorized, the Authority shall have power to issue from time to time, pursuant to a resolution or resolutions of the Authority, its negotiable Bond Anticipation Notes in anticipation of the issuance of Bonds.
(b) Bond Anticipation Notes shall mature not later than 2 years after the date of issuance, may be made redeemable prior to their maturity and may be sold in such manner, in such denominations, at such price or prices, and shall bear interest at such rate or rates not to exceed the maximum annual rate in accordance with the provisions of paragraph (b)of Section 34A-502 hereof, as a resolution authorizing the issuance of the Bond Anticipation Notes may provide.
(c) The Bond Anticipation Notes may be made payable as to both principal and interest from the proceeds of Bonds. The Authority may provide for payment of interest on the Bond Anticipation Notes from direct annual taxes upon all the taxable property located within the school district which are hereby authorized to be levied annually for such purpose without limit as to rate or amount sufficient to pay such interest as it falls due, in the manner, subject to the security interest and lien and with the effect provided in Section 34A-503 hereof.
(d) The Authority is authorized to issue renewal notes in the event it is unable to issue Bonds to pay outstanding Bond Anticipation Notes on terms the Authority deems reasonable.
(e) A debt service fund shall be established in the manner provided in Section 34A-504 by the Authority for such Bond Anticipation Notes and the proceeds of any tax levy made pursuant to this Section shall be deposited therein upon receipt.
(Source: P.A. 81-1221.)

(105 ILCS 5/34A-507) (from Ch. 122, par. 34A-507)
Sec. 34A-507. Resolution vesting powers in trustee. The resolution authorizing issuance of the Bonds shall vest in a trustee such rights, powers and duties in trust as the Authority may determine and may contain such provisions for protecting and enforcing the rights and remedies of the holders of the Bonds and limiting such rights and remedies, as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the Authority in relation to the exercise of its corporate powers and the custody, safeguarding and application of all moneys. Such resolution shall provide for the manner in which moneys in the various funds and accounts of the Authority may be invested in Investment Obligations and the disposition of the earnings on such investments.
(Source: P.A. 81-1221.)

(105 ILCS 5/34A-508) (from Ch. 122, par. 34A-508)
Sec. 34A-508. Property of Authority exempt from taxation. The property of the Authority shall be exempt from taxation.
(Source: P.A. 81-1221.)

(105 ILCS 5/34A-509) (from Ch. 122, par. 34A-509)
Sec. 34A-509. Discharge of Bonds. (a) If the Authority shall pay or cause to be paid to the holders of all Bonds and coupons, if any, then outstanding, the principal of, redemption price, if any, and interest to become due thereon, at the times and in the manner stipulated therein and in the resolution authorizing the issuance of Bonds, then the covenants, agreements and other obligations of the Authority to the Bondholders shall be discharged and satisfied.
(b) Bonds or coupons or interest installments for the payment or redemption of which moneys shall have been set aside and shall be held in trust by the trustee provided for in Section 34A-507 hereof or any paying agent for the Bonds (through deposit by the Authority of funds for such payment or redemption or otherwise) at the maturity or redemption date thereof shall be deemed to have been paid within the meaning and, with the effect expressed in paragraph (a) above. All outstanding Bonds of any series and all coupons, if any, appertaining to such Bonds shall, prior to the maturity or redemption date thereof, be deemed to have been paid within the meaning and with the effect expressed in such paragraph (a) above if (i) there shall have been deposited with such trustee or paying agent either moneys in an amount which shall be sufficient, or direct obligations of the United States of America the principal of and the interest on which, when due, will provide moneys which, together with the moneys, if any, deposited with such trustee or paying agent at the same time, shall be sufficient to pay, when due, the principal of, sinking fund installment or redemption price, if applicable, and interest due and to become due on said Bonds on and prior to the redemption date, sinking fund installment date, or maturity date thereof, as the case may be, and (ii) the Authority shall have given such trustee or paying agent in form satisfactory to it irrevocable instructions to publish a notice to the effect and in accordance with the procedures provided in the resolution authorizing the issuance of the Bonds. Neither direct obligations of the United States of America nor moneys deposited with such trustee or paying agent nor principal or interest payments on any such securities shall be withdrawn or used for any purpose other than, and shall be held in trust for, the payment of the principal or redemption price, if applicable, and interest on said Bonds.
(Source: P.A. 81-1221.)

(105 ILCS 5/34A-510) (from Ch. 122, par. 34A-510)
Sec. 34A-510. Pledge of the State. The State of Illinois pledges to and agrees with the holders of Bonds that the State will not limit or alter the rights and powers vested in the Authority by this Act with respect to Sections 34A-501 through 34A-512 hereof so as to impair the terms of any contract made by the Authority with such holders or in any way impair the rights and remedies of such holders until the Bonds, together with interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceedings by or on behalf of such holders, are fully met and discharged or provisions made for their payment. The Authority is authorized to include such pledge and agreement of the State in any resolution or contract with the holders of Bonds.
(Source: P.A. 81-1221.)

(105 ILCS 5/34A-511) (from Ch. 122, par. 34A-511)
Sec. 34A-511. Statutory lien. Any pledge, assignment, lien or security interest for the benefit of the holders of Bonds or Bond Anticipation Notes, if any, created pursuant to this Act shall be valid and binding from the time the Bonds are issued, without any physical delivery or further act, and shall be valid and binding as against, and prior to any claims of, all other parties having claims of any kind in tort, contract or otherwise against the State, the Authority, the Board or the City, or any other person, irrespective of whether such other parties have notice thereof.
(Source: P.A. 81-1221.)

(105 ILCS 5/34A-512) (from Ch. 122, par. 34A-512)
Sec. 34A-512. Complete authority. This Act, without reference to any other statute, shall be deemed full and complete authority for the issuance of the Bonds and the Bond Anticipation Notes as hereinabove provided.
(Source: P.A. 81-1221.)

(105 ILCS 5/34A-601) (from Ch. 122, par. 34A-601)
Sec. 34A-601. Hearings. To the extent feasible, the Authority shall provide for and encourage participation by the public in the development and review of financial and educational policy. The Authority shall hold public hearings as it may deem appropriate to the performance of any of its functions. The Authority may designate one or more of its Directors or may appoint one or more hearing officers to preside over any hearing. The Authority shall hold public hearings as it may deem appropriate to the performance of any of its functions. The Authority shall have the power in connection with any such hearing to issue subpoenas to require attendance of witnesses and the production of documents, and may apply to any circuit court in the State to require compliance with such subpoenas. Upon the request of the Authority, the Board shall provide the facilities for and pay the expense of any hearing conducted by the Authority.
(Source: P.A. 85-1418; 86-1477.)

(105 ILCS 5/34A-602) (from Ch. 122, par. 34A-602)
Sec. 34A-602. Limitations of actions after abolition; indemnification. (a) Abolition of the Authority pursuant to Section 34A-605 shall bar any remedy available against the Authority, its Directors, employees, or agents, for any right or claim existing, or any liability incurred, prior to such abolition unless the action or other proceeding thereon is commenced prior to the expiration of 2 years after the date of such abolition.
(b) The Authority may indemnify any Director, officer, employee, or agent who was or is a party, or is threatened to be made a party to any threatened, pending or completed action, suit or proceeding, whether civil, criminal, administrative or investigative by reason of the fact that he was a Director, officer, employee or agent of the Authority, against expenses (including attorneys' fees), judgments, fines and amounts paid in settlement actually and reasonably incurred by him in connection with such action, suit or proceeding, if he acted in good faith and in a manner he reasonably believed to be in, or not opposed to the best interests of the Authority and, with respect to any criminal action or proceeding, had no reasonable cause to believe his conduct was unlawful. The termination of any action, suit or proceeding by judgment, order, settlement, conviction, or upon a plea of nolo contendere or its equivalent, shall not, of itself, create a presumption that the person did not act in good faith in a manner which he reasonably believed to be in or not opposed to the best interest of the Authority, and, with respect to any criminal action or proceeding, had reasonable cause to believe that his conduct was unlawful.
To the extent that a Director, officer, employee or agent of the Authority has been successful, on the merits or otherwise, in the defense of any such action, suit or proceeding referred to in this subsection or in defense of any claim, issue or matter therein, he shall be indemnified against expenses (including attorney's fees) actually and reasonably incurred by him in connection therewith. Any such indemnification shall be made by the Authority only as authorized in the specific case, upon a determination that indemnification of the Director, officer, employee or agent is proper in the circumstances because he has met the applicable standard of conduct. Such determination shall be made: (1) by the Board of Directors by a majority vote of a quorum consisting of Directors who are not parties to such action, suit or proceeding, or (2) if such a quorum is not obtainable, or, even if obtainable, a quorum of disinterested Directors so directs, by independent legal counsel in a written opinion.
Reasonable expenses incurred in defending an action, suit or proceeding shall be paid by the Authority in advance of the final disposition of such action, suit or proceeding, as authorized by the Board of Directors in the specific case, upon receipt of an undertaking by or on behalf of the Director, officer, employee or agent to repay such amount, unless it shall ultimately be determined that he is entitled to be indemnified by the Authority as authorized in this Section.
Any Director, officer, employee or agent against whom any action, suit or proceeding is brought may employ his or her own attorney to appear on his or her behalf.
The right to indemnification accorded by this Section shall not limit any other right to indemnification to which the Director, officer, employee or agent may be entitled. Any rights hereunder shall inure to the benefit of the heirs, executors and administrators of any Director, officer, employee or agent of the Authority.
The Authority may purchase and maintain insurance on behalf of any person who is or was a Director, officer, employee or agent of the Authority against any liability asserted against him and incurred by him in any such capacity, or arising out of his status as such, whether or not the Authority would have the power to indemnify him against such liability under the provisions of this Section.
(Source: P.A. 82-97.)

(105 ILCS 5/34A-603) (from Ch. 122, par. 34A-603)
Sec. 34A-603. State, City or Board not liable on Obligations. Obligations issued under the provisions of this Article shall not be deemed to constitute a debt or liability of the State, the City or the Board or of any political subdivision thereof other than the Authority or a pledge of the full faith and credit of the State, the City or the Board or of any such political subdivision other than the Authority, but shall be payable solely from the funds and revenues herein provided therefor. The issuance of Obligations under the provisions of this Article shall not directly or indirectly or contingently obligate the State, the City or the Board or any political subdivision thereof other than the Authority to levy any form of taxation therefor or to make any appropriation for their payment. Nothing in this Section contained shall prevent or be construed to prevent the Authority from pledging its full faith and credit to the payment of obligations authorized pursuant to this Article. Nothing in this Article shall be construed to authorize the Authority to create a debt of the State, the City or the Board within the meaning of the Constitution or Statutes of Illinois and all Obligations issued by the Authority pursuant to the provisions of this Article are payable and shall state that they are payable solely from the funds and revenues pledged for their payment in accordance with the resolution authorizing their issuance or in any trust indenture or mortgage or deed of trust executed as security therefor. The State, the City or the Board shall not in any event be liable for the payment of the principal of or interest on any Obligations of the Authority or for the performance of any pledge, mortgage, obligation or agreement of any kind whatsoever which may be undertaken by the Authority. No breach of any such pledge, mortgage, obligation or agreement may impose any liability upon the State, the City or the Board or any charge upon their general credit or against their taxing power.
(Source: P.A. 81-1221.)

(105 ILCS 5/34A-604) (from Ch. 122, par. 34A-604)
Sec. 34A-604. Abolition of Authority. The Authority shall be abolished one year after all its Obligations have been fully paid and discharged or otherwise provided for. Upon the abolition of the Authority, all of its rights and property shall pass to and be vested in the Board.
(Source: P.A. 96-705, eff. 1-1-10.)

(105 ILCS 5/34A-605) (from Ch. 122, par. 34A-605)
Sec. 34A-605. Obligations as legal investments. The Obligations are hereby made securities in which all public officers and bodies of this State and all political subdivisions of the State and other persons carrying on an insurance business, all banks, bankers, trust companies, saving banks and savings associations, including savings and loan associations, building and loan associations, investment companies and other persons carrying on a banking business, all credit unions, pension funds, administrators, and guardians who are now or may hereafter be authorized to invest in bonds or in other obligations of the State, may properly and legally invest funds, including capital, in their control or belonging to them. The Obligations are also hereby made securities which may be deposited with and may be received by all public officers and bodies of the State and all political subdivisions of the State and public corporations for any purpose for which the deposit of bonds or other obligations of the State is now or may hereafter be authorized.
(Source: P.A. 81-1221.)

(105 ILCS 5/34A-606) (from Ch. 122, par. 34A-606)
Sec. 34A-606. Reports.
(a) The Directors, upon taking office and annually thereafter, shall prepare and submit to the Governor, Mayor, General Assembly, and City Council a report which shall include the audited financial statement for the preceding Fiscal Year of the Board, an approved Financial Plan or a statement of reasons for the failure to adopt such a Financial Plan, a statement of the major steps necessary to accomplish the objectives of the Financial Plan, and a request for any legislation necessary to achieve the objectives of the Financial Plan.
(b) Annual reports shall be submitted on or before May 1 of each year.
(c) The requirement for reporting to the General Assembly shall be satisfied by filing copies of the report with the Board, the Governor, the Mayor and also the Speaker, the Minority Leader and the Clerk of the House of Representatives and the President, the Minority Leader and the Secretary of the Senate and the Legislative Research Unit, as required by Section 3.1 of "An Act to revise the law in relation to the General Assembly", approved February 25, 1874, as amended, and filing such additional copies with the State Government Report Distribution Center for the General Assembly as is required under paragraph (t) of Section 7 of the State Library Act.
(d) Each annual report required to be submitted through May 1, 1995, shall also include: (i) a description of the activities of the Authority; (ii) an analysis of the educational performance of the Board for the preceding school year; (iii) an Approved System-Wide Educational Reform Goals and Objectives Plan or a statement of reasons for the failure to adopt such an Approved System-Wide Educational Reform Goals and Objectives Plan; (iv) a statement of the major steps necessary to accomplish the goals of the Approved System-Wide Educational Reform Goals and Objectives Plan; (v) a commentary with respect to those Board policies and rules and those provisions of The School Code and collective bargaining agreements between the Board and its employees which, in the opinion of the Authority, are obstacles and a hindrance to fulfillment of any Approved System-Wide Educational Reform Goals and Objectives Plan; and (vi) a request for any legislative action necessary to achieve the goals of the Approved System-Wide Educational Reform Goals and Objectives Plan.
(Source: P.A. 85-1418; 86-1477.)

(105 ILCS 5/34A-607) (from Ch. 122, par. 34A-607)
Sec. 34A-607. Audit of Authority. The Authority shall be subject to audit in the manner now or hereafter provided for the audit of State funds and accounts. A copy of the audit report shall be submitted to the Auditor General, the Governor, the Speaker and Minority Leader of the House of Representatives and the President and Minority Leader of the Senate.
(Source: P.A. 81-1221.)

(105 ILCS 5/34A-608) (from Ch. 122, par. 34A-608)
Sec. 34A-608. Sanctions.
(a) No member, officer, employee, or agent of the Board shall commit the Board to any contract or other obligation or incur any liability on behalf of the Board for any purpose if the amount of such contract, obligation or liability is in excess of the amount authorized for that purpose then available under the Financial Plan and Budget then in effect.
(b) No member, officer, employee, or agent of the Board shall commit the Board to any contract or other obligation on behalf of the Board for the payment of money for any purpose required to be approved by the Authority unless such contract or other obligation has been approved by the Authority.
(c) No member, officer, employee, or agent of the Board shall take any action in violation of any valid order of the Authority or shall fail or refuse to take any action required by any such order or shall prepare, present, or certify any information (including any projections or estimates) or report for the Authority or any of its agents that is false or misleading, or, upon learning that any such information is false or misleading, shall fail promptly to advise the Authority or its agents.
(d) In addition to any penalty or liability under any other law, any member, officer, employee, or agent of the Board who shall violate subsections (a), (b), or (c) of this Section shall be subject to appropriate administrative discipline, including, if warranted, suspension from duty without pay, removal from office, or termination of employment.
(Source: P.A. 85-1418; 86-1477.)



Article 34B - Bridge Note Statute (Repealed)

(105 ILCS 5/Art. 34B heading)



Article 35 - Buildings--School Building Commission (Repealed)

(105 ILCS 5/Art. 35 heading)



Article 36 - Repeal - Saving

(105 ILCS 5/Art. 36 heading)

(105 ILCS 5/36-1) (from Ch. 122, par. 36-1)
Sec. 36-1. Repeal - Saving Clause.
The following acts are repealed:
"An Act providing for a system of free schools and for transportation of all school children, and further providing for the establishment of junior colleges with or without tuition charges," approved May 1, 1945, as amended;
"An Act authorizing school districts to levy a tax to pay rental for use and occupancy of school buildings owned by the State of Illinois," approved July 6, 1957;
"An Act to provide for the acquisition, construction, rental and disposition of buildings used for school purposes," approved June 21, 1957;
"An Act to provide scholarships in institutions of higher learning for qualified residents of the State, to create the State Scholarship Commission and define its powers and duties, to provide for the administration of a State scholarship program, and to make appropriations for such purposes," approved June 21, 1957;
"An Act in relation to driver education courses in the public schools and to make appropriations in connection therewith," approved July 9, 1957.
Such repeal shall not affect or impair any of the following: suits pending or rights existing at the time this act takes effect; any grant or conveyance made or right acquired or cause of action now existing under any such act; the validity of any bonds or other obligations issued or sold and constituting valid obligations of the issuing authority at the time this act takes effect; the validity of any contract; the validity of any tax levied under any law in effect prior to the effective date of this Act; any offense committed, act done, penalty, punishment or forfeiture incurred, or any claim, right, power or remedy accrued under any law in effect prior to the effective date of this Act; nor shall the repeal herein of any curative or validating act affect the corporate existence or powers of any school district lawfully validated thereby.
(Source: Laws 1961, p. 31.)






105 ILCS 10/ - Illinois School Student Records Act.

(105 ILCS 10/1) (from Ch. 122, par. 50-1)
Sec. 1. This Act shall be known and may be cited as the Illinois School Student Records Act.
(Source: P.A. 79-1108.)

(105 ILCS 10/2) (from Ch. 122, par. 50-2)
Sec. 2. As used in this Act,
(a) "Student" means any person enrolled or previously enrolled in a school.
(b) "School" means any public preschool, day care center, kindergarten, nursery, elementary or secondary educational institution, vocational school, special educational facility or any other elementary or secondary educational agency or institution and any person, agency or institution which maintains school student records from more than one school, but does not include a private or non-public school.
(c) "State Board" means the State Board of Education.
(d) "School Student Record" means any writing or other recorded information concerning a student and by which a student may be individually identified, maintained by a school or at its direction or by an employee of a school, regardless of how or where the information is stored. The following shall not be deemed school student records under this Act: writings or other recorded information maintained by an employee of a school or other person at the direction of a school for his or her exclusive use; provided that all such writings and other recorded information are destroyed not later than the student's graduation or permanent withdrawal from the school; and provided further that no such records or recorded information may be released or disclosed to any person except a person designated by the school as a substitute unless they are first incorporated in a school student record and made subject to all of the provisions of this Act. School student records shall not include information maintained by law enforcement professionals working in the school.
(e) "Student Permanent Record" means the minimum personal information necessary to a school in the education of the student and contained in a school student record. Such information may include the student's name, birth date, address, grades and grade level, parents' names and addresses, attendance records, and such other entries as the State Board may require or authorize.
(f) "Student Temporary Record" means all information contained in a school student record but not contained in the student permanent record. Such information may include family background information, intelligence test scores, aptitude test scores, psychological and personality test results, teacher evaluations, and other information of clear relevance to the education of the student, all subject to regulations of the State Board. The information shall include information provided under Section 8.6 of the Abused and Neglected Child Reporting Act. In addition, the student temporary record shall include information regarding serious disciplinary infractions that resulted in expulsion, suspension, or the imposition of punishment or sanction. For purposes of this provision, serious disciplinary infractions means: infractions involving drugs, weapons, or bodily harm to another.
(g) "Parent" means a person who is the natural parent of the student or other person who has the primary responsibility for the care and upbringing of the student. All rights and privileges accorded to a parent under this Act shall become exclusively those of the student upon his 18th birthday, graduation from secondary school, marriage or entry into military service, whichever occurs first. Such rights and privileges may also be exercised by the student at any time with respect to the student's permanent school record.
(Source: P.A. 92-295, eff. 1-1-02.)

(105 ILCS 10/3) (from Ch. 122, par. 50-3)
Sec. 3. (a) The State Board shall issue regulations to govern the contents of school student records, to implement and assure compliance with the provisions of this Act and to prescribe appropriate procedures and forms for all administrative proceedings, notices and consents required or permitted under this Act. All such regulations and any rules and regulations adopted by any school relating to the maintenance of, access to, dissemination of or challenge to school student records shall be available to the general public.
(b) The State Board, each local school board or other governing body and each school shall take reasonable measures to assure that all persons accorded rights or obligations under this Act are informed of such rights and obligations.
(c) The principal of each school or the person with like responsibilities or his or her designate shall take all action necessary to assure that school personnel are informed of the provisions of this Act.
(Source: P.A. 79-1108.)

(105 ILCS 10/4) (from Ch. 122, par. 50-4)
Sec. 4. (a) Each school shall designate an official records custodian who is responsible for the maintenance, care and security of all school student records, whether or not such records are in his personal custody or control.
(b) The official records custodian shall take all reasonable measures to prevent unauthorized access to or dissemination of school student records.
(c) Information contained in or added to a school student record shall be limited to information which is of clear relevance to the education of the student.
(d) Information added to a student temporary record after the effective date of this Act shall include the name, signature and position of the person who has added such information and the date of its entry into the record.
(e) Each school shall maintain student permanent records and the information contained therein for not less than 60 years after the student has transferred, graduated or otherwise permanently withdrawn from the school.
(f) Each school shall maintain student temporary records and the information contained in those records for not less than 5 years after the student has transferred, graduated, or otherwise withdrawn from the school. However, student temporary records shall not be disclosed except as provided in Section 5 or 6 or by court order. A school may maintain indefinitely anonymous information from student temporary records for authorized research, statistical reporting or planning purposes, provided that no student or parent can be individually identified from the information maintained.
(g) The principal of each school or the person with like responsibilities or his or her designate shall periodically review each student temporary record for verification of entries and elimination or correction of all inaccurate, misleading, unnecessary or irrelevant information. The State Board shall issue regulations to govern the periodic review of the student temporary records and length of time for maintenance of entries to such records.
(h) Before any school student record is destroyed or information deleted therefrom, the parent shall be given reasonable prior notice at his or her last known address in accordance with regulations adopted by the State Board and an opportunity to copy the record and information proposed to be destroyed or deleted.
(i) No school shall be required to separate permanent and temporary school student records of a student not enrolled in such school on or after the effective date of this Act or to destroy any such records, or comply with the provisions of paragraph (g) of this Section with respect to such records, except (1) in accordance with the request of the parent that any or all of such actions be taken in compliance with the provisions of this Act or (2) in accordance with regulations adopted by the State Board.
(Source: P.A. 90-590, eff. 1-1-00; 90-811, eff. 1-26-99.)

(105 ILCS 10/5) (from Ch. 122, par. 50-5)
Sec. 5. (a) A parent or any person specifically designated as a representative by a parent shall have the right to inspect and copy all school student permanent and temporary records of that parent's child. A student shall have the right to inspect and copy his or her school student permanent record. No person who is prohibited by an order of protection from inspecting or obtaining school records of a student pursuant to the Illinois Domestic Violence Act of 1986, as now or hereafter amended, shall have any right of access to, or inspection of, the school records of that student. If a school's principal or person with like responsibilities or his designee has knowledge of such order of protection, the school shall prohibit access or inspection of the student's school records by such person.
(b) Whenever access to any person is granted pursuant to paragraph (a) of this Section, at the option of either the parent or the school a qualified professional, who may be a psychologist, counsellor or other advisor, and who may be an employee of the school or employed by the parent, may be present to interpret the information contained in the student temporary record. If the school requires that a professional be present, the school shall secure and bear any cost of the presence of the professional. If the parent so requests, the school shall secure and bear any cost of the presence of a professional employed by the school.
(c) A parent's or student's request to inspect and copy records, or to allow a specifically designated representative to inspect and copy records, must be granted within a reasonable time, and in no case later than 10 business days after the date of receipt of such request by the official records custodian.
(c-5) The time for response under this Section may be extended by the school district by not more than 5 business days from the original due date for any of the following reasons:
(1) the requested records are stored in whole or in

part at other locations than the office having charge of the requested records;

(2) the request requires the collection of a

substantial number of specified records;

(3) the request is couched in categorical terms and

requires an extensive search for the records responsive to it;

(4) the requested records have not been located in

the course of routine search and additional efforts are being made to locate them;

(5) the request for records cannot be complied with

by the school district within the time limits prescribed by subsection (c) of this Section without unduly burdening or interfering with the operations of the school district; or

(6) there is a need for consultation, which shall be

conducted with all practicable speed, with another public body or school district or among 2 or more components of a public body or school district having a substantial interest in the determination or in the subject matter of the request.

The person making a request and the school district may agree in writing to extend the time for compliance for a period to be determined by the parties. If the requester and the school district agree to extend the period for compliance, a failure by the school district to comply with any previous deadlines shall not be treated as a denial of the request for the records.
(d) The school may charge its reasonable costs for the copying of school student records, not to exceed the amounts fixed in schedules adopted by the State Board, to any person permitted to copy such records, except that no parent or student shall be denied a copy of school student records as permitted under this Section 5 for inability to bear the cost of such copying.
(e) Nothing contained in this Section 5 shall make available to a parent or student confidential letters and statements of recommendation furnished in connection with applications for employment to a post-secondary educational institution or the receipt of an honor or honorary recognition, provided such letters and statements are not used for purposes other than those for which they were specifically intended, and
(1) were placed in a school student record prior to

January 1, 1975; or

(2) the student has waived access thereto after being

advised of his right to obtain upon request the names of all such persons making such confidential recommendations.

(f) Nothing contained in this Act shall be construed to impair or limit the confidentiality of:
(1) Communications otherwise protected by law as

privileged or confidential, including but not limited to, information communicated in confidence to a physician, psychologist or other psychotherapist, school social worker, school counselor, school psychologist, or school social worker, school counselor, or school psychologist intern who works under the direct supervision of a school social worker, school counselor, or school psychologist; or

(2) Information which is communicated by a student or

parent in confidence to school personnel; or

(3) Information which is communicated by a student,

parent, or guardian to a law enforcement professional working in the school, except as provided by court order.

(g) No school employee shall be subjected to adverse employment action, the threat of adverse employment action, or any manner of discrimination because the employee is acting or has acted to protect communications as privileged or confidential pursuant to applicable provisions of State or federal law or rule or regulation.
(Source: P.A. 100-532, eff. 9-22-17.)

(105 ILCS 10/6) (from Ch. 122, par. 50-6)
Sec. 6. (a) No school student records or information contained therein may be released, transferred, disclosed or otherwise disseminated, except as follows:
(1) to a parent or student or person specifically

designated as a representative by a parent, as provided in paragraph (a) of Section 5;

(2) to an employee or official of the school or

school district or State Board with current demonstrable educational or administrative interest in the student, in furtherance of such interest;

(3) to the official records custodian of another

school within Illinois or an official with similar responsibilities of a school outside Illinois, in which the student has enrolled, or intends to enroll, upon the request of such official or student;

(4) to any person for the purpose of research,

statistical reporting, or planning, provided that such research, statistical reporting, or planning is permissible under and undertaken in accordance with the federal Family Educational Rights and Privacy Act (20 U.S.C. 1232g);

(5) pursuant to a court order, provided that the

parent shall be given prompt written notice upon receipt of such order of the terms of the order, the nature and substance of the information proposed to be released in compliance with such order and an opportunity to inspect and copy the school student records and to challenge their contents pursuant to Section 7;

(6) to any person as specifically required by State

or federal law;

(6.5) to juvenile authorities when necessary for the

discharge of their official duties who request information prior to adjudication of the student and who certify in writing that the information will not be disclosed to any other party except as provided under law or order of court. For purposes of this Section "juvenile authorities" means: (i) a judge of the circuit court and members of the staff of the court designated by the judge; (ii) parties to the proceedings under the Juvenile Court Act of 1987 and their attorneys; (iii) probation officers and court appointed advocates for the juvenile authorized by the judge hearing the case; (iv) any individual, public or private agency having custody of the child pursuant to court order; (v) any individual, public or private agency providing education, medical or mental health service to the child when the requested information is needed to determine the appropriate service or treatment for the minor; (vi) any potential placement provider when such release is authorized by the court for the limited purpose of determining the appropriateness of the potential placement; (vii) law enforcement officers and prosecutors; (viii) adult and juvenile prisoner review boards; (ix) authorized military personnel; (x) individuals authorized by court;

(7) subject to regulations of the State Board, in

connection with an emergency, to appropriate persons if the knowledge of such information is necessary to protect the health or safety of the student or other persons;

(8) to any person, with the prior specific dated

written consent of the parent designating the person to whom the records may be released, provided that at the time any such consent is requested or obtained, the parent shall be advised in writing that he has the right to inspect and copy such records in accordance with Section 5, to challenge their contents in accordance with Section 7 and to limit any such consent to designated records or designated portions of the information contained therein;

(9) to a governmental agency, or social service

agency contracted by a governmental agency, in furtherance of an investigation of a student's school attendance pursuant to the compulsory student attendance laws of this State, provided that the records are released to the employee or agent designated by the agency;

(10) to those SHOCAP committee members who fall

within the meaning of "state and local officials and authorities", as those terms are used within the meaning of the federal Family Educational Rights and Privacy Act, for the purposes of identifying serious habitual juvenile offenders and matching those offenders with community resources pursuant to Section 5-145 of the Juvenile Court Act of 1987, but only to the extent that the release, transfer, disclosure, or dissemination is consistent with the Family Educational Rights and Privacy Act;

(11) to the Department of Healthcare and Family

Services in furtherance of the requirements of Section 2-3.131, 3-14.29, 10-28, or 34-18.26 of the School Code or Section 10 of the School Breakfast and Lunch Program Act; or

(12) to the State Board or another State government

agency or between or among State government agencies in order to evaluate or audit federal and State programs or perform research and planning, but only to the extent that the release, transfer, disclosure, or dissemination is consistent with the federal Family Educational Rights and Privacy Act (20 U.S.C. 1232g).

(b) No information may be released pursuant to subparagraph (3) or (6) of paragraph (a) of this Section 6 unless the parent receives prior written notice of the nature and substance of the information proposed to be released, and an opportunity to inspect and copy such records in accordance with Section 5 and to challenge their contents in accordance with Section 7. Provided, however, that such notice shall be sufficient if published in a local newspaper of general circulation or other publication directed generally to the parents involved where the proposed release of information is pursuant to subparagraph (6) of paragraph (a) of this Section 6 and relates to more than 25 students.
(c) A record of any release of information pursuant to this Section must be made and kept as a part of the school student record and subject to the access granted by Section 5. Such record of release shall be maintained for the life of the school student records and shall be available only to the parent and the official records custodian. Each record of release shall also include:
(1) the nature and substance of the information

released;

(2) the name and signature of the official records

custodian releasing such information;

(3) the name of the person requesting such

information, the capacity in which such a request has been made, and the purpose of such request;

(4) the date of the release; and
(5) a copy of any consent to such release.
(d) Except for the student and his parents, no person to whom information is released pursuant to this Section and no person specifically designated as a representative by a parent may permit any other person to have access to such information without a prior consent of the parent obtained in accordance with the requirements of subparagraph (8) of paragraph (a) of this Section.
(e) Nothing contained in this Act shall prohibit the publication of student directories which list student names, addresses and other identifying information and similar publications which comply with regulations issued by the State Board.
(Source: P.A. 99-78, eff. 7-20-15.)

(105 ILCS 10/7) (from Ch. 122, par. 50-7)
Sec. 7. (a) Parents shall have the right to challenge the accuracy, relevance or propriety of any entry in the school student records, exclusive of (i) academic grades of their child and (ii) references to expulsions or out-of-school suspensions, if the challenge is made at the time the student's school student records are forwarded to another school to which the student is transferring.
(b) The State Board shall prescribe by regulation procedures to govern challenges to school student records under this Act. Such challenge procedures shall provide for a hearing at which each party shall have:
(1) The right to present evidence and to call

witnesses;

(2) The right to cross-examine witnesses;
(3) The right to counsel;
(4) The right to a written statement of any decision

and the reasons therefor;

(5) The right to appeal an adverse decision to an

administrative tribunal or official to be established or designated by the State Board.

(c) A final decision under the procedures established pursuant to this Section may be appealed to the Circuit Court of the County in which the school is located.
(d) Parents shall also have the right to insert in their child's school student record a statement of reasonable length setting forth their position on any disputed information contained in that record. The school shall include a copy of such statement in any subsequent dissemination of the information in dispute.
(Source: P.A. 89-261, eff. 8-10-95.)

(105 ILCS 10/8) (from Ch. 122, par. 50-8)
Sec. 8. No person may condition the granting or withholding of any right, privilege or benefit or make as a condition of employment, credit or insurance the securing by any individual of any information from a student's temporary record which such individual may obtain through the exercise of any right secured under this Act.
(Source: P.A. 79-1108.)

(105 ILCS 10/8.1) (from Ch. 122, par. 50-8.1)
Sec. 8.1. (a) No school may refuse to admit or enroll a student because of that student's failure to present his student permanent or temporary record from a school previously attended.
(b) When a new student applies for admission to a school and does not present his school student record, such school may notify the school or school district last attended by such student, requesting that the student's school student record be copied and sent to it; such request shall be honored within 10 days after it is received. Within 10 days after receiving a request from the Department of Children and Family Services, the school district last attended by the student shall send the student's school student record to the receiving school district.
(c) In the case of a transfer between school districts of a student who is eligible for special education and related services, when the parent or guardian of the student presents a copy of the student's then current individualized education program (IEP) to the new school, the student shall be placed in a special education program in accordance with that described in the student's IEP.
(d) Out-of-state transfer students may use unofficial transcripts for admission to a school until official transcripts are obtained from his or her last school district, including children of military personnel that transfer into this State, subject to Section 32 of the Educational Opportunity for Military Children Act.
(Source: P.A. 97-216, eff. 1-1-12; 98-673, eff. 6-30-14.)

(105 ILCS 10/9) (from Ch. 122, par. 50-9)
Sec. 9. (a) Any person aggrieved by any violation of this Act may institute an action for injunctive relief in the Circuit Court of the County in which the violation has occurred or the Circuit Court of the County in which the school is located.
(b) Any person injured by a wilful or negligent violation of this Act may institute an action for damages in the Circuit Court of the County in which the violation has occurred or the Circuit Court of the County in which the school is located.
(c) In the case of any successful action under paragraph (a) or (b) of this Section, any person or school found to have wilfully or negligently violated any provision of this Act is liable to the plaintiff for the plaintiff's damages, the costs of the action and reasonable attorneys' fees, as determined by the Court.
(d) Actions for injunctive relief to secure compliance with this Act may be brought by the State Board, by the State's Attorney of the County in which the alleged violation has occurred or the State's Attorney of the County in which the school is located, in each case in the Circuit Court of such County.
(e) Wilful failure to comply with any Section of this Act is a petty offense; except that any person who wilfully and maliciously falsifies any school student record, student permanent record or student temporary record shall be guilty of a Class A misdemeanor.
(f) Absent proof of malice, no cause of action or claim for relief, civil or criminal, may be maintained against any school, or employee or official of a school or person acting at the direction of a school for any statement made or judgment expressed in any entry to a school student record of a type which does not violate this Act or the regulations issued by the State Board pursuant to this Act; provided that this paragraph (f) does not limit or deny any defense available under existing law.
(Source: P.A. 84-712.)

(105 ILCS 10/10) (from Ch. 122, par. 50-10)
Sec. 10. If any provision of this Act or the application thereof to any person or circumstance is held invalid, such invalidity does not affect other provisions or applications of the Act which can be given effect without the invalid provision or application, and to this end the provisions of this Act are declared to be severable.
(Source: P.A. 79-1108.)



105 ILCS 13/ - P-20 Longitudinal Education Data System Act.

(105 ILCS 13/1)
Sec. 1. Short title. This Act may be cited as the P-20 Longitudinal Education Data System Act.
(Source: P.A. 96-107, eff. 7-30-09.)

(105 ILCS 13/5)
Sec. 5. Findings; declarations. The General Assembly finds and declares all of the following:
(1) Sound data collection, reporting, and analysis

are critical to building a State education system capable of ensuring all Illinois students are adequately prepared for college and the global workforce. School districts and institutions of higher learning can improve instructional and educational decision-making using data that is collected and made available by this State.

(2) Reliable and sufficient education data is

necessary to ensure that this State bases education policy decisions on valid, objective measures of student outcomes. Publicly accessible data on State, school district, and school performance allows the citizens of this State to assess local and statewide investments in education.

(3) A national collaborative effort among State

education officials, national education organizations, and state and federal policymakers has defined the essential elements a State longitudinal data system should contain. Public Law 110-69, the America COMPETES Act, requires state longitudinal data systems to include all 10 elements identified by this national, collaborative effort for states to qualify for federal funding opportunities. The federal American Recovery and Reinvestment Act of 2009 requires states to establish longitudinal data systems with all 10 elements to qualify for federal funding for education, public safety, and other government services.

(4) Public Law 110-134 requires the Illinois Early

Learning Council to develop recommendations regarding the establishment of a unified data collection system for public early childhood education and development programs and services throughout this State, and those efforts should be coordinated with the development of this State's longitudinal data system.

(5) State education policymaking benefits from

partnerships between State education agencies and entities with expertise in education research, including school districts, institutions of higher learning, and research organizations. This State should establish systems and processes to permit qualified researchers to assist with State evaluation and research functions in a manner consistent with privacy protection laws.

(6) State education systems and national policymaking

benefit from multi-state collaborations that are informed by high quality data collection systems.

(7) This State is committed to establishing and

maintaining a longitudinal student unit record data system that educators and policymakers can use to analyze and assess student progress from early learning programs through postsecondary education and into employment. The State Board of Education, the Illinois Community College Board, and the Board of Higher Education have designed, built, and deployed some of the fundamental components of a longitudinal data system and have engaged in extensive efforts to effectively link and use available education data. However, the various education data components maintained by this State must be integrated and managed in a cooperative manner to establish a data-driven, decision-making environment for this State's education system.

(8) The longitudinal data system established by this

Act is intended, among other purposes, to link student test scores, length of enrollment, and graduation records over time, as permitted by Section 1111(b)(3)(B) of the federal Elementary and Secondary Education Act (20 U.S.C. 6311(b)(3)(B)).

(9) Students will achieve improved learning outcomes

as a result of the longitudinal data system established by this Act through instruction and educational programs informed by valid and reliable data.

(10) State use and management of education data must

be in accordance with all legal requirements protecting student privacy and must protect personal information from intentional or accidental release to unauthorized persons and from intentional or accidental use for unauthorized purposes.

(Source: P.A. 96-107, eff. 7-30-09.)

(105 ILCS 13/10)
Sec. 10. Definitions. In this Act:
"Community College Board" means the Illinois Community College Board.
"Community colleges" has the meaning ascribed to that term in Section 1-2 of the Public Community College Act.
"Early learning" means any publicly funded education and care program supporting young children not yet enrolled in kindergarten.
"Elementary" means kindergarten through eighth grade.
"Institution of higher learning" has the meaning ascribed to that term in Section 10 of the Higher Education Student Assistance Act.
"Longitudinal data system" means a student unit record data system that links student records from early learning through the postsecondary level, which may consist of separate student unit record systems integrated through agreement and data transfer mechanisms.
"Privacy protection laws" means the federal Family Educational Rights and Privacy Act of 1974 (20 U.S.C. 1232g), the Illinois School Student Records Act, the Personal Information Protection Act, and any other State or federal law relating to the confidentiality and protection of personally identifiable information.
"Research organization" means a governmental entity, institution of higher learning, public policy or advocacy organization, or other person or entity conducting educational research that (i) is qualified to perform educational research and protect the privacy of student data, (ii) is seeking to perform research for a non-commercial purpose authorized by privacy protection laws, and (iii) agrees to perform the research pursuant to a written agreement meeting the requirements of privacy protection laws and this Act.
"School" means any elementary or secondary educational institution, charter school, vocational school, special education facility, or any other elementary or secondary educational agency or institution, but does not include a non-public school.
"Secondary" means ninth through twelfth grade.
"State Board" means the State Board of Education.
"State Education Authorities" means the State Board, Community College Board, and Board of Higher Education.
(Source: P.A. 96-107, eff. 7-30-09.)

(105 ILCS 13/15)
Sec. 15. Establishment of the longitudinal data system and data warehouse.
(a) The State Education Authorities shall jointly establish and maintain a longitudinal data system by entering into one or more agreements that link early learning, elementary, and secondary school student unit records with institution of higher learning student unit records. To the extent authorized by this Section and Section 20 of this Act:
(1) the State Board is responsible for collecting

and maintaining authoritative enrollment, completion, and student characteristic information on early learning, public school (kindergarten through grade 12), and non-public school (kindergarten through grade 12) students;

(2) the Community College Board is responsible for

collecting and maintaining authoritative enrollment, completion, and student characteristic information on community college students; and

(3) the Board of Higher Education is responsible for

collecting and maintaining authoritative enrollment, completion, and student characteristic information on students enrolled in institutions of higher learning, other than community colleges.

(b) On or before June 30, 2013, subject to the availability of funding through appropriations made specifically for the purposes of this Act, the State Education Authorities shall improve and expand the longitudinal data system to enable the State Education Authorities to perform or cause to be performed all of the following activities and functions:
(1) Reduce, to the maximum extent possible, the data

collection burden on school districts and institutions of higher learning by using data submitted to the system for multiple reporting and analysis functions.

(2) Provide authorized officials of early learning

programs, schools, school districts, and institutions of higher learning with access to their own student-level data, summary reports, and data that can be integrated with additional data maintained outside of the system to inform education decision-making.

(3) Link data to instructional management tools that

support instruction and assist collaboration among teachers and postsecondary instructors.

(4) Enhance and expand existing high

school-to-postsecondary reporting systems to inform school and school district officials, education policymakers, and members of the public about public school students' performance in postsecondary education.

(5) Provide data reporting, analysis, and planning

tools that assist with financial oversight, human resource management, and other education support functions.

(6) Improve student access to educational

opportunities by linking data to student college and career planning portals, facilitating the submission of electronic transcripts and scholarship and financial aid applications, and enabling the transfer of student records to officials of a school or institution of higher learning where a student enrolls or seeks or intends to enroll.

(7) Establish a public Internet web interface that

provides non-confidential data reports and permits queries so that parents, the media, and other members of the public can more easily access information pertaining to statewide, district, and school performance.

(8) Provide research and reports to the General

Assembly that assist with evaluating the effectiveness of specific programs and that enable legislators to analyze educational performance within their legislative districts.

(9) Allow the State Education Authorities to

efficiently meet federal and State reporting requirements by drawing data for required reports from multiple State systems.

(10) Establish a system to evaluate teacher and

administrator preparation programs using student academic growth as one component of evaluation.

(11) In accordance with a data sharing agreement

entered into between the State Education Authorities and the Illinois Student Assistance Commission, establish procedures and systems to evaluate the relationship between need-based financial aid and student enrollment and success in institutions of higher learning.

(12) In accordance with data sharing agreements

entered into between the State Education Authorities and health and human service agencies, establish procedures and systems to evaluate the relationship between education and other student and family support systems.

(13) In accordance with data sharing agreements

entered into between the State Education Authorities and employment and workforce development agencies, establish procedures and systems to evaluate the relationship between education programs and outcomes and employment fields, employment locations, and employment outcomes.

(c) On or before June 30, 2013, subject to the availability of funding through appropriations made specifically for the purposes of this Act, the State Board shall establish a data warehouse that integrates data from multiple student unit record systems and supports all of the uses and functions of the longitudinal data system set forth in this Act. The data warehouse must be developed in cooperation with the Community College Board and the Board of Higher Education and must have the ability to integrate longitudinal data from early learning through the postsecondary level in accordance with one or more data sharing agreements entered into among the State Education Authorities. The data warehouse, as integrated with the longitudinal data system, must include, but is not limited to, all of the following elements:
(1) A unique statewide student identifier that

connects student data across key databases across years. The unique statewide student identifier must not be derived from a student's social security number and must be provided to institutions of higher learning to assist with linkages between early learning through secondary and postsecondary data.

(2) Student-level enrollment, demographic, and

program participation information, including information on participation in dual credit programs.

(3) The ability to match individual students'

elementary and secondary test records from year to year to measure academic growth.

(4) Information on untested students in the

elementary and secondary levels, and the reasons they were not tested.

(5) A teacher and administrator identifier system

with the ability to match students to early learning, elementary, and secondary teachers and elementary and secondary administrators. Information able to be obtained only as a result of the linkage of teacher and student data through the longitudinal data system may not be used by a school district for decisions involving teacher pay or teacher benefits unless the district and the exclusive bargaining representative of the district's teachers, if any, have agreed to this use. Information able to be obtained only as a result of the linkage of teacher and student data through the longitudinal data system may not be used by a school district as part of an evaluation under Article 24A of the School Code unless, in good faith cooperation with the school district's teachers or, where applicable, the exclusive bargaining representative of the school district's teachers, the school district has developed an evaluation plan or substantive change to an evaluation plan that specifically describes the school district's rationale for using this information for evaluations, how this information will be used as part of the evaluation process, and how this information will relate to evaluation standards. However, nothing in this subdivision (5) or elsewhere in this Act limits or restricts (i) a district's use of any local or State data that has been obtained independently from the linkage of teacher and student data through the longitudinal data system or (ii) a charter school's use of any local or State data in connection with teacher pay, benefits, or evaluations.

(6) Student-level transcript information, including

information on courses completed and grades earned, from middle and high schools. The State Board shall establish a statewide course classification system based upon the federal School Codes for Exchange of Data or a similar course classification system. Each school district and charter school shall map its course descriptions to the statewide course classification system for the purpose of State reporting. School districts and charter schools are not required to change or modify the locally adopted course descriptions used for all other purposes. The State Board shall establish or contract for the establishment of a technical support and training system to assist schools and districts with the implementation of this item (6) and shall, to the extent possible, collect transcript data using a system that permits automated reporting from district student information systems.

(7) Student-level college readiness test scores.
(8) Student-level graduation and dropout data.
(9) The ability to match early learning through

secondary student unit records with institution of higher learning student unit record systems.

(10) A State data audit system assessing data

quality, validity, and reliability.

(d) Using data provided to and maintained by the longitudinal data system, the State Education Authorities may, in addition to functions and activities specified elsewhere in this Section, perform and undertake the following:
(1) research for or on behalf of early learning

programs, schools, school districts, or institutions of higher learning, which may be performed by one or more State Education Authorities or through agreements with research organizations meeting all of the requirements of this Act and privacy protection laws; and

(2) audits or evaluations of federal or

State-supported education programs and activities to enforce federal or State legal requirements with respect to those programs. Each State Education Authority may assist another State Education Authority with audit, evaluation, or enforcement activities and may disclose education records with each other for those activities relating to any early learning through postsecondary program. The State Education Authorities may disclose student information to authorized officials of a student's former early learning program, school, or school district to assist with the evaluation of federal or State-supported education programs.

(e) In establishing, operating, and expanding the longitudinal data system, the State Education Authorities shall convene stakeholders and create opportunities for input and advice in the areas of data ownership, data use, research priorities, data management, confidentiality, data access, and reporting from the system. Such stakeholders include, but are not limited to, public and non-public institutions of higher learning, school districts, charter schools, non-public elementary and secondary schools, early learning programs, teachers, professors, parents, principals and administrators, school research consortiums, education policy and advocacy organizations, news media, the Illinois Student Assistance Commission, the Illinois Education Research Council, the Department of Commerce and Economic Opportunity, the Illinois Early Learning Council, and the Legislative Research Unit.
(f) Representatives of the State Education Authorities shall report to and advise the Illinois P-20 Council on the implementation, operation, and expansion of the longitudinal data system.
(g) Appropriations made to the State Education Authorities for the purposes of this Act shall be used exclusively for expenses for the development and operation of the longitudinal data system. Authorized expenses of the State Education Authorities may relate to contracts with outside vendors for the development and operation of the system, agreements with other governmental entities or research organizations for authorized uses and functions of the system, technical support and training for entities submitting data to the system, or regular or contractual employees necessary for the system's development or operation.
(Source: P.A. 96-107, eff. 7-30-09.)

(105 ILCS 13/20)
Sec. 20. Collection and maintenance of data.
(a) The State Board is authorized to collect and maintain data from school districts, schools, and early learning programs and disclose this data to the longitudinal data system for the purposes set forth in this Act. The State Board shall collect data from charter schools with more than one campus in a manner that can be disaggregated by campus site. The State Board may also disclose data to the longitudinal data system that the State Board is otherwise authorized by law to collect and maintain.
On or before July 1, 2010, the State Board shall establish procedures through which State-recognized, non-public schools may elect to participate in the longitudinal data system by disclosing data to the State Board for one or more of the purposes set forth in this Act.
Subject to the availability of funding through appropriations made specifically for the purposes of this Act, the State Board shall establish or contract for the establishment of a technical support and training system to assist school districts, schools, and early learning programs with data submission, use, and analysis.
(b) The Community College Board is authorized to collect and maintain data from community college districts and disclose this data to the longitudinal data system for the purposes set forth in this Act. The Community College Board may also disclose data to the longitudinal data system that the Community College Board is otherwise authorized by law to collect and maintain.
Subject to the availability of funding through appropriations made specifically for the purposes of this Act, the Community College Board shall establish or contract for the establishment of a technical support and training system to assist community colleges with data submission, use, and analysis.
(c) The Board of Higher Education is authorized to collect and maintain data from any public institution of higher learning, other than community colleges, and disclose this data to the longitudinal data system for the purposes set forth in this Act. The Board of Higher Education may also disclose data to the longitudinal data system that the Board of Higher Education is otherwise authorized by law to collect and maintain.
Beginning on July 1, 2012, the Board of Higher Education is authorized to collect and maintain data from any non-public institution of higher learning enrolling one or more students receiving Monetary Award Program grants and any non-public institution of higher learning that confers graduate and professional degrees, pursuant to Section 35 of the Higher Education Student Assistance Act, and disclose this data to the longitudinal data system for the purposes set forth in this Act. Prior to July 1, 2012, any non-public institution of higher learning may elect to participate in the longitudinal data system by disclosing data for one or more of the purposes set forth in this Act to the Board of Higher Education or to a consortium that has contracted with the Board of Higher Education pursuant to this subsection (c).
The Board of Higher Education may contract with one or more voluntary consortiums of non-public institutions of higher learning established for the purpose of data sharing, research, and analysis. The contract may allow the consortium to collect data from participating institutions on behalf of the Board of Higher Education. The contract may provide for consultation with a representative committee of participating institutions and a representative of one or more organizations representing the participating institutions prior to the use of data from the consortium for a data sharing arrangement entered into with any party other than a State Education Authority pursuant to Section 25 of this Act. The contract may further provide that individual institutions of higher learning shall have the right to opt out of specific uses of their data or portions thereof for reasons specified in the contract. Student-level data submitted by each institution of higher learning participating in a consortium that has contracted with the Board of Higher Education pursuant to this paragraph shall remain the property of that institution. Upon notice to the consortium and the Board of Higher Education, any non-public institution of higher learning shall have the right to remove its data from the consortium if the institution has reasonable cause to believe that there is a threat to the security of its data or its data is used in a manner that violates the terms of the contract between the consortium and the Board of Higher Education. In the event data is removed from a consortium pursuant to the preceding sentence, the data must be returned by the institution to the consortium after the basis for removal has been corrected. The data submitted from the consortium to the Board of Higher Education must be used only for agreed-upon purposes, as stated in the terms of the contract between the consortium and the Board of Higher Education. Non-public institutions of higher learning submitting student-level data to a consortium that has contracted with the Board of Higher Education pursuant to this paragraph shall not be required to submit student-level data to the Board of Higher Education.
Subject to the availability of funding through appropriations made specifically for the purposes of this Act, the Board of Higher Education shall establish or contract for the establishment of a technical support and training system to assist institutions of higher learning, other than community colleges, with data submission, use, and analysis. The Board of Higher Education shall seek and may make available grant funding to a consortium including non-public institutions of higher learning to provide assistance in the development of a data collection system. The Board of Higher Education shall engage in a cooperative planning process with public and non-public institutions of higher learning and statewide higher education associations in connection with all of the activities authorized by this subsection (c).
(d) The State Education Authorities shall establish procedures and requirements relating to the submission of data authorized to be collected pursuant to this Section, including requirements for data specifications, quality, security, and timeliness. All early learning programs, schools, school districts, and institutions of higher learning subject to the data collection authority of a State Education Authority pursuant to this Section shall comply with the State Education Authority's procedures and requirements for data submissions. A State Education Authority may require that staff responsible for collecting, validating, and submitting data participate in training and technical assistance offered by this State if data is not submitted in accordance with applicable procedures and requirements.
(Source: P.A. 96-107, eff. 7-30-09; 96-1249, eff. 7-23-10.)

(105 ILCS 13/25)
Sec. 25. Data sharing.
(a) The State Education Authorities may disclose data from the longitudinal data system collected pursuant to Section 20 of this Act only in connection with a data sharing arrangement meeting the requirements of this Section.
(b) Any State agency, board, authority, or commission may enter into a data sharing arrangement with one or more of the State Education Authorities to share data to support the research and evaluation activities authorized by this Act. State Education Authorities may also enter into data sharing arrangements with other governmental entities, institutions of higher learning, and research organizations that support the research and evaluation activities authorized by this Act.
(c) Any data sharing arrangement entered into pursuant to this Section must:
(1) be permissible under and undertaken in accordance

with privacy protection laws;

(2) be approved by the following persons:
(A) the State Superintendent of Education or his

or her designee for the use of early learning, public school, and non-public school student data;

(B) the chief executive officer of the Community

College Board or his or her designee for the use of community college student data; and

(C) the executive director of the Board of Higher

Education or his or her designee for the use of student data from an institution of higher learning, other than a community college;

(3) not permit the personal identification of any

person by individuals other than authorized representatives of the recipient entity that have legitimate interests in the information;

(4) ensure the destruction or return of the data when

no longer needed for the authorized purposes under the data sharing arrangement; and

(5) be performed pursuant to a written agreement with

the recipient entity that does the following:

(A) specifies the purpose, scope, and duration

of the data sharing arrangement;

(B) requires the recipient of the data to use

personally identifiable information from education records to meet only the purpose or purposes of the data sharing arrangement stated in the written agreement;

(C) describes specific data access, use, and

security restrictions that the recipient will undertake; and

(D) includes such other terms and provisions as

the State Education Authorities deem necessary to carry out the intent and purposes of this Act.

(d) Data that has been submitted to the Board by a consortium of non-public colleges and universities is prohibited from being included in any interstate data-sharing agreements with other states unless consortium participants agree to allow interstate data sharing.
Any non-public college may prohibit its data from being shared with any other state.
Any non-public college may prohibit its data from being included in any interstate data-sharing agreement.
(Source: P.A. 96-107, eff. 7-30-09; 96-1249, eff. 7-23-10.)

(105 ILCS 13/30)
Sec. 30. Subject to privacy protection laws. The collection, use, maintenance, disclosure, and sharing of data authorized by this Act must be conducted in accordance with privacy protection laws. The State Education Authorities shall each develop security measures and procedures that protect personal information from intentional or accidental release to unauthorized persons and from intentional or accidental use for unauthorized purposes.
(Source: P.A. 96-107, eff. 7-30-09.)

(105 ILCS 13/35)
Sec. 35. No impact on existing authority. This Act does not modify or diminish any responsibilities or authority that a State Education Authority or the State Education Authorities collectively may otherwise have under law with respect to the collection, use, maintenance, disclosure, and sharing of data.
(Source: P.A. 96-107, eff. 7-30-09.)

(105 ILCS 13/40)
Sec. 40. Evaluation. Subject to the availability of funding through appropriations made specifically for the purposes of this Act, the State Education Authorities shall contract with an independent outside evaluator for oversight of the development and operation of the longitudinal data system. The independent outside evaluator shall annually submit a report to the State Education Authorities, the Illinois P-20 Council, the Speaker and Minority Leader of the House of Representatives, and the President and Minority Leader of the Senate. The report shall include without limitation (i) an evaluation of the extent to which the system is being developed and operated to achieve the purposes, objectives, and requirements of this Act; (ii) an evaluation of the oversight and governance of the system by the State Education Authorities and any recommendations to improve the oversight and governance of the system; and (iii) an evaluation of the security measures and procedures developed by the State Education Authorities to protect personally identifiable information and any recommendations to further ensure the privacy of personally identifiable information.
(Source: P.A. 96-107, eff. 7-30-09.)

(105 ILCS 13/500)
Sec. 500. (Amendatory provisions; text omitted).
(Source: P.A. 96-107, eff. 7-30-09; text omitted.)

(105 ILCS 13/505)
Sec. 505. (Amendatory provisions; text omitted).
(Source: P.A. 96-107, eff. 7-30-09; text omitted.)

(105 ILCS 13/999)
Sec. 999. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 96-107, eff. 7-30-09.)



105 ILCS 15/ - Surplus Federal Property for Schools Act.

(105 ILCS 15/0.01) (from Ch. 122, par. 737.9)
Sec. 0.01. Short title. This Act may be cited as the Surplus Federal Property for Schools Act.
(Source: P.A. 86-1324.)

(105 ILCS 15/1) (from Ch. 122, par. 738)
Sec. 1. Title to any equipment and supplies acquired by the State of Illinois under the provisions of Public Law 124, 79th Congress, 1st Session, approved July 3, 1945, shall be vested in the school board of the district that has possession and use of such property and supplies on July 1, 1953.
(Source: Laws 1953, p. 1663.)



105 ILCS 20/ - Silent Reflection and Student Prayer Act.

(105 ILCS 20/0.01) (from Ch. 122, par. 770)
Sec. 0.01. Short title. This Act may be cited as the Silent Reflection and Student Prayer Act.
(Source: P.A. 92-832, eff. 1-1-03.)

(105 ILCS 20/1) (from Ch. 122, par. 771)
Sec. 1. In each public school classroom the teacher in charge shall observe a brief period of silence with the participation of all the pupils therein assembled at the opening of every school day. This period shall not be conducted as a religious exercise but shall be an opportunity for silent prayer or for silent reflection on the anticipated activities of the day.
(Source: P.A. 95-680, eff. 10-11-07.)

(105 ILCS 20/5)
Sec. 5. Student prayer. For purpose of this Section, "noninstructional time" means time set aside by a school before actual classroom instruction begins or after actual classroom instruction ends. In order that the right of every student to the free exercise of religion is guaranteed within the public schools and that each student has the freedom to not be subject to pressure from the State either to engage in or to refrain from religious observation on public school grounds, students in the public schools may, during the school day, during noninstructional time, voluntarily engage in individually or collectively initiated, non-disruptive prayer or religious-based meetings, including without limitation prayer groups, B I B L E (Basic Instruction Before Leaving Earth) clubs, or "meet at the flagpole for prayer" days, that, consistent with the Free Exercise and Establishment Clauses of the United States and Illinois Constitutions, are not sponsored, promoted, or endorsed in any manner by the school or any school employee.
(Source: P.A. 99-410, eff. 8-20-15.)



105 ILCS 25/ - Interscholastic Athletic Organization Act.

(105 ILCS 25/0.01) (from Ch. 122, par. 1820)
Sec. 0.01. Short title. This Act may be cited as the Interscholastic Athletic Organization Act.
(Source: P.A. 86-1324.)

(105 ILCS 25/1) (from Ch. 122, par. 1821)
Sec. 1. No membership or other dues or fees shall be paid by the governing body of any public elementary or public secondary school in this State to any association or other entity which has as one of its purposes promoting, sponsoring, regulating or in any manner providing for interscholastic athletics or any form of athletic competition among schools and students within this State if such association or other entity adopts or maintains in effect any bylaw, rule, regulation or policy which designates or requires a member to designate its school principal or any other school administrator as the representative of the member who alone is entitled to cast the vote of the member on any matter coming before such association or entity which is to be determined by a vote of its general membership; provided, that the provisions of this Section shall not apply if the bylaws, rules, regulations or policies of such association or entity, as adopted and applied: (i) authorize the governing board of each secondary school which is a member of the association or entity to appoint, as the allotted representative of such secondary school entitled to cast its vote on any matter coming before the association or entity which is to be determined by a vote of its general membership, any coach, athletic director, teacher, principal or other school administrator employed at the secondary school which the governing body chooses to appoint as such representative, and (ii) provide that if no representative of a member is so appointed by its governing body, that the school principal of the member shall be its representative authorized to cast its vote unless and until the governing body shall otherwise appoint.
(Source: P.A. 85-656.)

(105 ILCS 25/1.5)
Sec. 1.5. Cancer screening. An association or other entity that has as one of its purposes promoting, sponsoring, regulating, or in any manner providing for interscholastic athletics or any form of athletic competition among schools and students within this State shall include a question asking whether a student has a family history of cancer on any pre-participation examination form given to students participating or seeking to participate in interscholastic athletics. The association or entity may require that a testicular examination be conducted as a part of any physical required for a male student's participation in interscholastic athletics.
(Source: P.A. 96-128, eff. 1-1-10; 96-1000, eff. 7-2-10.)

(105 ILCS 25/1.10)
Sec. 1.10. CPR training video.
(a) The Illinois High School Association shall post a training video on hands-only cardiopulmonary resuscitation and automated external defibrillators on the association's Internet website, but only if it is provided to the association free of charge and is no more than 15 minutes in length.
(b) School districts shall notify parents and staff in newsletters, bulletins, calendars, or other correspondence currently published by the school district of the video posted under subsection (a) of this Section and encourage parents and staff to view it.
(Source: P.A. 98-305, eff. 8-12-13.)

(105 ILCS 25/1.15)
Sec. 1.15. Mandatory online concussion certification.
(a) An association or other entity that has, as one of its purposes, promoting, sponsoring, regulating, or in any manner providing for interscholastic athletics or any form of athletic competition among schools and students within this State shall develop an online certification for high school coaching personnel and athletic directors in concussion awareness and reduction of repetitive sub-concussive hits and concussions. The certification program shall be offered free of charge to member high schools. The program may be offered to non-member schools or athletic organizations for a fee determined by the association.
(b) On and after the effective date of this amendatory Act of the 98th General Assembly, online concussion certification is mandatory for all high school coaching personnel, including the head and assistant coaches, and the athletic directors. Coaching personnel and athletic directors hired before the effective date of this amendatory Act of the 98th General Assembly shall be certified within one year after the effective date of this amendatory Act of the 98th General Assembly. Coaching personnel and athletic directors hired on and after the effective date of this amendatory Act of the 98th General Assembly must be certified under this Section before the starting date of their position.
(c) The mandatory online certification program content shall be updated annually, include a video, and focus on, but not be limited to, the following topics:
(1) concussion awareness training that includes

general comments about the subject of concussions, concussion recognition, best practices for avoiding concussions, an athlete's removal from a game, and an athlete's return to play; and

(2) repetitive sub-concussive head trauma awareness

training that includes the potential long-term effects of sub-concussive head trauma and techniques to reduce its occurrence during practice and competitions.

(d) To pass the concussion certification required under this Section, coaching personnel and athletic directors shall review the association's online material and demonstrate proficiency on the test developed by the association. The certification shall be renewed every 2 years.
(e) High school coaching personnel and athletic directors shall annually require their student athletes to watch the video in the online concussion certification program under subsection (c) of this Section to increase athlete awareness of the risk of concussions and sub-concussive hits to the head.
(f) High school coaching personnel and athletic directors shall encourage coaches of youth sports organizations to consider this certification.
(Source: P.A. 98-1011, eff. 8-19-14.)

(105 ILCS 25/1.20)
Sec. 1.20. Concussion reporting.
(a) Beginning with the 2016-2017 school year, an association or other entity that has, as one of its purposes, promoting, sponsoring, regulating, or in any manner providing for interscholastic athletics or any form of athletic competition among high schools and high school students within this State shall require all member schools that have certified athletic trainers to complete a monthly report on student-athletes at the member school who have sustained a concussion during a school-sponsored activity overseen by the athletic trainer or when the athletic director is made aware of a concussion sustained by a student during a school-sponsored event. All reporting must be anonymous as it relates to student names.
(b) Beginning with the 2017-2018 school year, the association or entity to which this Section applies shall compile the data reported under subsection (a) of this Section during the previous school year into an annual report and submit copies of this report to the General Assembly, as provided in Section 3.1 of the General Assembly Organization Act.
(c) With respect to reporting under this Section, an association or entity to which this Section applies and any member school shall have immunity from any liability, whether civil or criminal or that otherwise might result by reason of such action, except for willful or wanton misconduct. The association or entity has the authority to take action against a member school if the member school fails to complete the required reporting.
(Source: P.A. 99-831, eff. 8-19-16.)

(105 ILCS 25/2)
Sec. 2. (Repealed).
(Source: P.A. 96-1000, eff. 7-2-10. Repealed internally, eff. 7-1-11.)



105 ILCS 30/ - Illinois Peace Corps Fellowship Program Law.

(105 ILCS 30/2-1) (from Ch. 122, par. 2001)
Sec. 2-1. Short title. This Article may be cited as the Illinois Peace Corps Fellowship Program Law.
(Source: P.A. 86-1467.)

(105 ILCS 30/2-2) (from Ch. 122, par. 2002)
Sec. 2-2. Purpose. In the spirit of improving educational standards and providing alternative routes into teaching at public elementary and secondary schools, and in an effort to enhance and reform troubled public school systems, including but not limited to the public school systems within the City of Chicago and the City of East St. Louis, there is hereby created the Illinois Peace Corps Fellowship Program. The purpose of this program shall be: (i) to help reduce the shortage of qualified teachers at both inner-city and rural public schools by placing qualified United States Peace Corps veterans into salaried teacher aide and certificated teaching positions in underserved school districts, while at the same time providing fellowships to those former Peace Corps volunteers under cooperative agreements established between or among school districts, Illinois' public universities and colleges, the United States Peace Corps and the private sector; and (ii) to facilitate the collaboration required among such entities to effectively implement the provisions of this Article.
(Source: P.A. 86-1467.)

(105 ILCS 30/2-3) (from Ch. 122, par. 2003)
Sec. 2-3. Program description. The University of Illinois, Southern Illinois University, the several universities and colleges under the governance of the Board of Governors of State Colleges and Universities, and the several Regency Universities under the jurisdiction of the Board of Regents are hereby authorized to become participants in the Illinois Peace Corps Fellowship Program. Any such participating public institution of higher education may conduct and administer this program to augment the number of Illinois public school teachers by bringing the teaching skills of recently returned United States Peace Corps volunteers to those school districts, including the school districts situated within the City of Chicago and the City of East St. Louis or any other school district designated by the State Board of Education, which enter into cooperative agreements required for implementation of the program. In designating such school districts, the State Board of Education may consider districts that have a high proportion of drop-out students, a high percentage of minority students, a high proportion of low income families and high truancy rates. The program shall utilize former United States Peace Corps volunteers with two years of Peace Corps experience by placing them in the designated cooperating school districts as full time teachers or teacher aides. In return for making a two-year commitment to teaching and being placed in a full-time salaried teacher aide or certificated teaching position at a public school located in a designated cooperating school district, the former Peace Corps volunteer may be awarded a fellowship to the participating public institution of higher education to complete (in the case of teacher aides who are not yet certificated) the courses required for issuance of a teaching certificate under Article 21 of The School Code, or to pursue a master's degree program in education. The fellowships may consist of tuition waivers applicable toward enrollment at the participating public institution of higher education to complete required courses for teacher certification and to pursue a master's degree program in education; and the award of such tuition waivers may be supported by funds and grants made available to the participating university or universities through private or public sources. A participating university may also consider an authorization under which all fellowship recipients are allowed to pay in-state tuition rates while enrolled for credit in a master's degree program.
An annual salary for the fellowship recipient to teach in a designated school district for a period of two years may be provided by the designated cooperating school district at which the fellowship recipient shall teach, and may be set at an amount equal to that paid to other teacher aides and certificated teachers in a comparable position.
(Source: P.A. 95-331, eff. 8-21-07.)

(105 ILCS 30/2-4) (from Ch. 122, par. 2004)
Sec. 2-4. Eligibility. To be eligible to receive a Peace Corps Fellowship an applicant shall:
(a) have been a United States Peace Corps volunteer for two years with an outstanding record of service in the Peace Corps;
(b) have been awarded a baccalaureate degree from a recognized institution of higher learning;
(c) have a genuine commitment to teaching students in underserved areas; and
(d) be admitted to the participating public institution of higher education on the same conditions as to educational qualifications as are applicable to other candidates for admission to a master's degree program in education at that institution.
(Source: P.A. 86-1467.)



105 ILCS 35/ - Children and Family Community Protection Act.

(105 ILCS 35/1) (from Ch. 122, par. 2051)
Sec. 1. Short title. This Act may be cited as the Children and Family Community Protection Act.
(Source: P.A. 87-355.)

(105 ILCS 35/5) (from Ch. 122, par. 2055)
Sec. 5. Notice of proposed school.
(a) To protect the safety and welfare of children in a community and the rights of their families, in any municipality with a population greater than 1,000,000, the board of education of the school district constituted by that municipality shall give written notice of any proposed construction of a building to be used as a school or any conversion of an existing building to new use as a school. The notice shall be sent by certified mail, return receipt requested, to each owner of residential property the lot line of which is contiguous with or within 250 feet of the lot line of the site on which the school is proposed to be constructed or the site of the building that is proposed to be converted to use as a school.
(b) The notice shall identify the site described in subsection (a) and shall state the date, time, and place of a public hearing to be held on the proposed construction or conversion.
(Source: P.A. 87-355.)

(105 ILCS 35/10) (from Ch. 122, par. 2060)
Sec. 10. Public hearing. The board of education shall conduct a public hearing at which interested persons may ask questions of the board concerning the proposed construction or conversion and may offer comments (written, verbal, or both) on the proposal.
(Source: P.A. 87-355.)

(105 ILCS 35/15) (from Ch. 122, par. 2065)
Sec. 15. Enforcement. Any property owner to whom notice is required to be sent under this Act may seek enforcement of the provisions of this Act by commencing a civil action in the circuit court.
(Source: P.A. 87-355.)



105 ILCS 40/ - Illinois Distance Learning Foundation Act.

(105 ILCS 40/1)
Sec. 1. Short title. This Act may be cited as the Illinois Distance Learning Foundation Act.
(Source: P.A. 88-146.)

(105 ILCS 40/5)
Sec. 5. Creation of Foundation. The General Assembly authorizes the Lieutenant Governor, in accordance with Section 10 of the State Agency Entity Creation Act, to create the Illinois Distance Learning Foundation. Pursuant to this authority, the Lieutenant Governor shall create the Illinois Distance Learning Foundation as a not-for-profit foundation. The Lieutenant Governor shall file articles of incorporation as required under the General Not For Profit Corporation Act of 1986 to create the Foundation. The Foundation's Board of Directors shall be appointed by the Lieutenant Governor from time to time. The Lieutenant Governor shall serve as Chairman of the Board of Directors of the Foundation. The Director of the Governor's Rural Affairs Council shall serve as the initial Director of the Foundation. No member of the Board of Directors may receive compensation for his or her services to the Foundation.
Until January 11, 1999, while the office of Lieutenant Governor is vacant, the powers and duties of the Lieutenant Governor and the Office of the Lieutenant Governor under this Act shall be carried out as provided in Section 67.35 of the Civil Administrative Code of Illinois (renumbered; now Section 405-500 of the Department of Central Management Services Law, 20 ILCS 405/405-500).
(Source: P.A. 90-609, eff. 6-30-98; 91-239, eff. 1-1-00.)

(105 ILCS 40/10)
Sec. 10. Foundation purposes. The purposes of the Foundation are: to promote increased use of communication and information technology in rural school districts in the State of Illinois in order to improve curriculum, access to skilled faculty, parental participation, and adult education opportunities; to make grants and gifts in aid and support of that goal, and to engage generally in other lawful endeavors consistent with the foregoing purposes. The Foundation shall operate within the provisions of the General Not For Profit Corporation Act of 1986.
(Source: P.A. 88-146.)

(105 ILCS 40/15)
Sec. 15. Organization, powers, and duties of Foundation. As soon as practicable after the Foundation is created, the Board of Directors shall meet, organize, and designate, by majority vote, a treasurer, secretary, and any additional officers as may be needed to carry out the activities of the Foundation, and shall adopt bylaws of the Foundation. The Lieutenant Governor may adopt other rules and regulations deemed necessary to govern Foundation procedures.
The Foundation may accept gifts or grants from the federal government, its agencies or officers, or from any person, firm, or corporation, and may expend receipts on activities that it considers suitable to the performance of its duties under this Act. Funds collected by the Foundation shall be considered private funds and shall be held in an appropriate account outside of the State Treasury. The treasurer of the Foundation shall be custodian of all Foundation funds. The Foundation's accounts and books shall be set up and maintained in a manner approved by the Auditor General and the Foundation and its officers shall be responsible for the approval of recording of receipts, approval of payments, and the proper filing of required reports. The Foundation may be assisted in carrying out its functions by personnel of the Office of the Lieutenant Governor with respect to matters falling within their scope and function. The Foundation shall cooperate fully with the boards, commissions, agencies, departments and institutions of the State. The funds held and made available by the Illinois Distance Learning Foundation shall be subject to financial and compliance audits by the Auditor General in compliance with the Illinois State Auditing Act.
(Source: P.A. 88-146.)

(105 ILCS 40/900)
Sec. 900. (Amendatory provisions; text omitted).
(Source: P.A. 88-146.)

(105 ILCS 40/99)
Sec. 999. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 88-146.)



105 ILCS 45/ - Education for Homeless Children Act.

Article 1

(105 ILCS 45/Art. 1 heading)

(105 ILCS 45/1-1)
Sec. 1-1. Short title. This Act may be cited as the Education for Homeless Children Act.
(Source: P.A. 88-634, eff. 1-1-95.)

(105 ILCS 45/1-5)
Sec. 1-5. Definitions. As used in this Act:
"School of origin" means the school that the child attended when permanently housed or the school in which the child was last enrolled.
"Parent" means the parent or guardian having legal or physical custody of a child.
"Homeless person, child, or youth" includes, but is not limited to, any of the following:
(1) An individual who lacks a fixed, regular, and

adequate nighttime place of abode.

(2) An individual who has a primary nighttime place

of abode that is:

(A) a supervised publicly or privately operated

shelter designed to provide temporary living accommodations (including welfare hotels, congregate shelters, and transitional housing);

(B) an institution that provides a temporary

residence for individuals intended to be institutionalized; or

(C) a public or private place not designed for or

ordinarily used as a regular sleeping accommodation for human beings.

(Source: P.A. 88-634, eff. 1-1-95; 88-686, eff. 1-24-95.)

(105 ILCS 45/1-10)
Sec. 1-10. Choice of schools. (a) When a child loses permanent housing and becomes a homeless person within the meaning of Section 1-5, or when a homeless child changes his or her temporary living arrangements, the parents or guardians of the homeless child shall have the option of either:
(1) continuing the child's education in the school of

origin for as long as the child remains homeless or, if the child becomes permanently housed, until the end of the academic year during which the housing is acquired; or

(2) enrolling the child in any school that

nonhomeless students who live in the attendance area in which the child or youth is actually living are eligible to attend.

(Source: P.A. 100-201, eff. 8-18-17.)

(105 ILCS 45/1-15)
Sec. 1-15. Transportation to school of origin. Subject to the provisions of Article 29 of the School Code, if a child becomes a homeless child or if a homeless child changes his or her temporary living arrangements, and if the homeless child's parents or guardians decide to continue the child's education in the school of origin, the parents or guardians shall make a good faith effort to provide or arrange for transportation to and from the school of origin, including authorizing relatives, friends, or a program for homeless persons to provide the child with transportation to and from the school of origin. If transportation to and from the school of origin is not provided in that manner, it shall be provided in the following manner:
(1) if the homeless child continues to live in the

school district in which the school of origin is located, the child's transportation to and from the school of origin shall be provided or arranged by the school district in which the school of origin is located consistent with the requirements of Article 29 of the School Code; and

(2) if the homeless child's living arrangements in

the school district of origin terminate and the child, though continuing his or her education in the school of origin, begins living in another school district, the school district of origin and the school district in which the homeless child is living shall meet to apportion the responsibility and costs for providing the child with transportation to and from the school of origin. If the school districts are unable to agree, the responsibility and costs for transportation shall be shared equally.

If a parent or guardian chooses to have the child attend the school of origin, that parent or guardian, a teacher of the child, and the principal or his or her designee from the school of origin may meet at the option of the parent or the school to evaluate whether that travel is in the best interest of the child's development and education as compared to the development and education available in attending the school nearest the child's abode. The meeting shall also include consideration of the best interests of the homeless family at its current abode. A parent may bring a representative of his or her choice to the meeting. The meeting shall be convened if travel time is longer than one hour each way.
(Source: P.A. 88-634, eff. 1-1-95; 88-686, eff. 1-24-95.)

(105 ILCS 45/1-17)
Sec. 1-17. Homeless prevention.
(a) If a child is homeless or is at risk of becoming homeless, the school district may:
(1) provide rental or mortgage assistance in such

amount as will allow the child and his or her parent, his or her guardian, or the person who enrolled the child to remain permanently in their current living situation or obtain a new living situation;

(2) provide financial assistance with respect to

unpaid bills, loans, or other financial debts that results in housing being considered inadequate pursuant to Section 1-5 of this Act and the Federal McKinney-Vento Homeless Assistance Act; or

(3) provide assistance under both items (1) and (2)

of this subsection (a).

(b) In order to provide homeless prevention assistance under subsection (a) of this Section, a school district shall first make an attempt to provide such assistance through a homeless assistance agency that is part of the Federal McKinney-Vento Homeless Assistance Act's continuum of care for the area in which the school district is located. If the attempts to secure assistance through the applicable continuum of care are unsuccessful, subject to the limitations specified in Section 29-5 of the School Code, transportation funds under Section 29-5 of the School Code may be used for those purposes.
(c) Prior to providing homeless prevention assistance pursuant to subsection (a) of this Section, a housing plan must first be approved in writing by the school district and the parent, guardian, or person who enrolled the child.
(d) For purposes of this Section:
"At risk of becoming homeless" means that documented evidence has been provided by the parent, guardian, or person who enrolled the child that shows that a living situation will, within 8 weeks, cease to become fixed, regular, and adequate and will result in the child becoming homeless within the definition of Section 1-5 of this Act and the Federal McKinney-Vento Homeless Assistance Act. The documented evidence shall include, but need not be limited to: foreclosure notices, eviction notices, notices indicating that utilities will be shut off or discontinued, or written statements from the parent, guardian, or person who enrolled the child, supplemented by financial documentation, that indicate a loss of income that will prevent the maintenance of a permanent living situation.
"Person who enrolled the child" also means an unaccompanied youth.
(Source: P.A. 100-332, eff. 8-25-17.)

(105 ILCS 45/1-18)
Sec. 1-18. Legislative intent. It is not the intent of this amendatory Act of the 100th General Assembly to require school districts, parents, guardians, or persons who enroll children to enter into housing assistance or homeless prevention plans. It is the intent of this amendatory Act of the 100th General Assembly to permit school districts, parents, guardians, or persons who enroll children to voluntarily enter into housing assistance or homeless prevention plans when both parties agree that those arrangements will be in the best of interest of the child and district.
(Source: P.A. 100-332, eff. 8-25-17.)

(105 ILCS 45/1-20)
Sec. 1-20. Enrollment. If the parents or guardians of a homeless child or youth choose to enroll the child in a school other than the school of origin, that school immediately shall enroll the homeless child or youth even if the child or youth is unable to produce records normally required for enrollment, such as previous academic records, medical records, proof of residency, or other documentation. Nothing in this subsection shall prohibit school districts from requiring parents or guardians of a homeless child to submit an address or such other contact information as the district may require from parents or guardians of nonhomeless children. It shall be the duty of the enrolling school to immediately contact the school last attended by the child or youth to obtain relevant academic and other records. If the child or youth must obtain immunizations, it shall be the duty of the enrolling school to promptly refer the child or youth for those immunizations.
(Source: P.A. 88-634, eff. 1-1-95; 88-686, eff. 1-24-95.)

(105 ILCS 45/1-25)
Sec. 1-25. Ombudspersons; dispute resolution; civil actions.
(a) Each regional superintendent of schools shall appoint an ombudsperson who is fair and impartial and familiar with the educational rights and needs of homeless children to provide resource information and resolve disputes at schools within his or her jurisdiction relating to the rights of homeless children under this Act. If a school denies a homeless child enrollment or transportation, it shall immediately refer the child or his or her parent or guardian to the ombudsperson and provide the child or his or her parent or guardian with a written statement of the basis for the denial. The child shall be admitted and transported to the school chosen by the parent or guardian until final resolution of the dispute. The ombudsperson shall convene a meeting of all parties and attempt to resolve the dispute within 5 school days after receiving notice of the dispute, if possible.
(a-5) Whenever a child and his or her parent or guardian who initially share the housing of another person due to loss of housing, economic hardship, or a similar hardship continue to share the housing, a school district may, after the passage of 18 months and annually thereafter, conduct a review as to whether such hardship continues to exist. The district may, at the time of review, request information from the parent or guardian to reasonably establish the hardship, and sworn affidavits or declarations may be sought and provided. If, upon review, the district determines that the family no longer suffers such hardship, it may notify the family in writing and begin the process of dispute resolution as set forth in this Act. Any change required as a result of this review and determination shall be effective solely at the close of the school year. Any person who knowingly or willfully presents false information regarding the hardship of a child in any review under this subsection (a-5) shall be guilty of a Class C misdemeanor.
(b) Any party to a dispute under this Act may file a civil action in a court of competent jurisdiction to seek appropriate relief. In any civil action, a party whose rights under this Act are found to have been violated shall be entitled to recover reasonable attorney's fees and costs.
(c) If a dispute arises, the school district shall inform parents and guardians of homeless children of the availability of the ombudsperson, sources of low cost or free legal assistance, and other advocacy services in the community.
(Source: P.A. 94-235, eff. 7-14-05.)

(105 ILCS 45/1-30)
Sec. 1-30. McKinney-Vento Education for Homeless Children Act implementation and technical assistance. The Homeless Children Committee is abolished on the effective date of this amendatory Act of the 94th General Assembly. The Office of the Coordinator for the Education of Homeless Children and Youth, established pursuant to the federal McKinney-Vento Homeless Assistance Act, shall convene meetings throughout the State for the purpose of providing technical assistance, education, training, and problem-solving regarding the implementation of this Act and the federal McKinney-Vento Homeless Assistance Act. These meetings shall include lead liaisons, local educational agency liaisons, educators, shelter, housing, and service providers, homeless or formerly homeless persons, advocates working with homeless families, and other persons or agencies deemed appropriate by the Coordinator.
(Source: P.A. 94-235, eff. 7-14-05.)

(105 ILCS 45/1-35)
Sec. 1-35. Application of Act. The provisions of this Act apply to all school districts organized under the School Code, except that provisions that relate to transportation with respect to school districts organized under Article 34 of the School Code shall be phased in during the 2-year period after the effective date of this Act. However, during that 2-year period, school districts organized under Article 34 shall continue transportation programs serving homeless children.
(Source: P.A. 88-634, eff. 1-1-95.)

(105 ILCS 45/1-40)
Sec. 1-40. Federal obligations unaffected. Nothing in this Act shall limit the obligations of school districts under the federal Stewart B. McKinney Homeless Assistance Act.
(Source: P.A. 88-634, eff. 1-1-95.)

(105 ILCS 45/1-45)
Sec. 1-45. Penalties. No person shall, under the provisions of this Act, enroll or attempt to enroll in a school other than the school of origin a child who he or she knows is not a homeless person as defined in this Act. No person shall knowingly or willfully present to any school district false information regarding the homelessness of any child or family for the purpose of enabling that child to attend a school other than the school of origin. Any person who violates this Section shall be guilty of a Class C misdemeanor.
(Source: P.A. 88-686, eff. 1-24-95.)

(105 ILCS 45/1-50)
Sec. 1-50. Education of Homeless Children and Youth State Grant Program.
(a) It is the purpose and intent of this Section to establish a State grant program that parallels and supplements, but operates independently of, the federal grant program allocating funds for assistance under Subtitle B of Title VII of the federal McKinney-Vento Homeless Assistance Act (42 U.S.C. 11431 et seq.) and to establish a State grant program to support school districts throughout this State in facilitating the enrollment, attendance, and success of homeless children and youth.
(b) Subject to appropriation, the State Board of Education shall award competitive grants under an Education of Homeless Children and Youth State Grant Program to applicant school districts in accordance with this Section. Services provided by school districts through the use of grant funds may not replace the regular academic program and must be designed to expand upon or improve services provided for homeless students as part of the school's regular academic program.
(c) A school district that desires to receive a grant under this Section shall submit an application to the State Board of Education at such time, in such manner, and containing or accompanied by such information as the State Board of Education may reasonably require.
(d) Grants must be awarded on the basis of the need of the school district for assistance under this Section and the quality of the applications submitted.
(1) In determining need under this subsection (d),

the State Board of Education may consider the number of homeless children and youths enrolled in preschool, elementary school, and secondary school within the school district and shall consider the needs of such children and youths and the ability of the district to meet such needs. The State Board of Education may also consider the following:

(A) The extent to which the proposed use of funds

will facilitate the enrollment, retention, and educational success of homeless children and youths.

(B) The extent to which the application (i)

reflects coordination with other local and State agencies that serve homeless children and youths and (ii) describes how the applicant will meet the requirements of this Act and the federal McKinney-Vento Homeless Education Assistance Improvements Act of 2001.

(C) The extent to which the applicant exhibits

in the application and in current practice a commitment to education for all homeless children and youths.

(D) Such other criteria as the State Board

determines is appropriate.

(2) In determining the quality of applications under

this subsection (d), the State Board of Education shall consider the following:

(A) The applicant's assessment of needs and the

likelihood that the services presented in the application will meet such needs.

(B) The types, intensity, and coordination of the

services to be provided.

(C) The involvement of parents or guardians of

homeless children or youths in the education of these children.

(D) The extent to which homeless children and

youths are effectively integrated within the regular education program.

(E) The quality of the applicant's evaluation

plan for the services.

(F) The extent to which services provided will be

coordinated with other services available to homeless children and youths and their families.

(G) Such other measures as the State Board

considers indicative of high-quality services, such as the extent to which the school district will provide case management or related services to unaccompanied youths.

(e) Grants awarded under this Section shall be for terms not to exceed 3 years, but are subject to annual appropriation for the Education of Homeless Children and Youth State Grant Program. School districts shall use funds awarded under this Section only for those activities set forth in Section 723(d) of Subtitle B of Title VII of the McKinney-Vento Homeless Assistance Act of 1987 (42 U.S.C. 11433(d)).
(f) The State Board of Education may use up to 5% of the funds appropriated for the purposes of this Section for administrative costs, including the hiring of positions for the implementation and administration of the grant program, provided that if no appropriation is made to the State Board of Education for a given fiscal year for the purposes of the grant program, then the State Board of Education is not required to make any expenditures in support of the program during that fiscal year.
(Source: P.A. 96-1229, eff. 1-1-11.)



Article 2

(105 ILCS 45/Art. 2 heading)

(105 ILCS 45/2-5)
Sec. 2-5. (Amendatory provisions; text omitted).
(Source: P.A. 88-634, eff. 9-9-94; text omitted.)

(105 ILCS 45/2-10)
Sec. 2-10. (Amendatory provisions; text omitted).
(Source: P.A. 88-634, eff. 9-9-94; text omitted.)



Article 3

(105 ILCS 45/Art. 3 heading)

(105 ILCS 45/3-5)
Sec. 3-5. Article 2 of this Act takes effect upon becoming law.
(Source: P.A. 88-634, eff. 9-9-94.)






105 ILCS 50/ - Voting by Minors Act.

(105 ILCS 50/1)
Sec. 1. Short title. This Act may be cited as the Voting by Minors Act.
(Source: P.A. 93-230, eff. 7-22-03.)

(105 ILCS 50/5)
Sec. 5. Development of program.
(a) The State Board of Elections and the State Board of Education shall develop a pilot program under which elementary and secondary school students in kindergarten through grade 12 in participating school districts and counties may participate in a simulated election held on the date of the general election in 2004.
(b) The program shall be designed for implementation only in those counties in which the election authority elects to participate in the program. Each school district located in those counties may elect to participate in the program.
(c) In each county and school district electing to participate in the program, the program shall be implemented in accordance with standards jointly developed for that purpose by the State Board of Elections and State Board of Education.
(Source: P.A. 93-230, eff. 7-22-03.)

(105 ILCS 50/10)
Sec. 10. Funding.
(a) Implementation of the program is contingent upon receipt of the necessary funding from private sources.
(b) The program as developed by the State Board of Elections and State Board of Education: (i) shall require the formation of a nonprofit, volunteer administrative board in each participating county and a coordinating statewide board that is also nonprofit and volunteer; (ii) shall prescribe the manner in which those boards shall be formed; (iii) shall prescribe the responsibilities of those boards, including securing the necessary private funding and volunteer assistance required to implement the program; and (iv) shall prescribe measures designed to assure fiscal integrity in the use of donated funds and equitable distribution of those funds for program purposes in the participating counties and school districts.
(Source: P.A. 93-230, eff. 7-22-03.)

(105 ILCS 50/15)
Sec. 15. Volunteer assistance. State funds shall not be used for implementation of the program. The program shall be conducted and operated with volunteer assistance and private funds. The State Board of Elections and State Board of Education, however, shall develop the program as required by this Act and may make their personnel available on a reasonable basis for consulting purposes.
(Source: P.A. 93-230, eff. 7-22-03.)

(105 ILCS 50/20)
Sec. 20. Educational curriculum. A component of the program as developed by the State Board of Education and State Board of Elections shall include a reasonable amount of classroom instruction, as part of existing courses offered by a participating school district, concerning voting history and laws, voting procedures, election campaigns, media influence, and the importance of voter participation. The suggested curriculum shall be developed by the State Board of Education and State Board of Elections by January 1, 2004 and shall be made available to school districts that may later elect to participate in the program. The suggested curriculum shall be based upon 6 to 12 hours of classroom instruction and shall include homework assignments that necessitate dialogue between children and their parents or guardians concerning the voting process and specifically the candidates and propositions to be voted upon at the general election.
(Source: P.A. 93-230, eff. 7-22-03.)

(105 ILCS 50/25)
Sec. 25. Basic program requirements. The program standards jointly developed under subsection (c) of Section 5 shall require: (i) that children register to vote in the simulated election; (ii) that on the day of the 2004 general election the children accompany their parents to the polls and vote on separate ballots in voting booths adjacent to the adult booths; (iii) that the children vote on the same races and propositions as the adult voters, except that the number of races or propositions on which the younger children vote may be reduced as necessary based on their grade level; (iv) that the ballots be designed, using pictures and symbols as necessary, so that all children may vote their choice even though they are unable to read; (v) that simulated election judges participate at the polls as part of the simulated election; (vi) that the results of the simulated election be tabulated beginning after the closing of the polls and the results announced on the following day; and (vii) other standards that the State Board of Elections and State Board of Education determine will contribute to the voting experience of the children.
(Source: P.A. 93-230, eff. 7-22-03.)

(105 ILCS 50/30)
Sec. 30. Report. The State Board of Elections and State Board of Education shall develop the voting by minors pilot program and distribute it to all county election authorities and school districts in January of 2004. In addition, before January 1, 2004, the State Board of Elections and State Board of Education shall jointly file with the Governor and the General Assembly a copy of the program together with a written report recommending any additional legislation necessary before actual implementation of the program at the 2004 general election.
(Source: P.A. 93-230, eff. 7-22-03.)

(105 ILCS 50/35)
Sec. 35. Timetable. The State Board of Elections and State Board of Education shall adopt rules under which (i) counties and school districts that chose to participate in the voting by minors program are determined beginning no later than March 1, 2004, (ii) the county and statewide boards described in subsection (b) of Section 10 are established no later than July 1, 2004, and (iii) the availability of sufficient private funding is determined by August 1, 2004, along with those counties and school districts that will be actual program participants.
(Source: P.A. 93-230, eff. 7-22-03.)

(105 ILCS 50/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 93-230, eff. 7-22-03.)



105 ILCS 55/ - School Employee Benefit Act. (Repealed by P.A. 98-44)

(105 ILCS 55/7)
Sec. 7. State healthcare purchasing. On and after the date 6 months after the effective date of this amendatory Act of the 98th General Assembly, as provided in the Executive Order 1 (2012) Implementation Act, all of the powers, duties, rights, and responsibilities related to State healthcare purchasing under this Act that were transferred from the Department to the Department of Healthcare and Family Services by Executive Order 3 (2005) are transferred back to the Department.
(Source: P.A. 98-488, eff. 8-16-13.)



105 ILCS 60/ - Community Service Education Act.

(105 ILCS 60/1)
Sec. 1. Short title. This Act may be cited as the Community Service Education Act.
(Source: P.A. 94-904, eff. 6-22-06.)

(105 ILCS 60/5)
Sec. 5. Policy. Community service education programs educate students about the value of civic involvement through actual school-sponsored involvement in their communities. Students, citizens, civic groups, businesses, and community organizations benefit from community service education programs by developing strong partnerships that enhance the value of schools and quality of life in communities. Community service education programs build stronger schools, stronger communities, and a positive environment.
In many communities, the school district is the economic engine that provides jobs, economic stability, and prosperity. Community service education programs enable more school districts and communities to prosper economically while promoting good citizenship. School districts that offer community service education programs enjoy a significant return on their investment. Hence, the policy of the State of Illinois is to support such programs by providing incentives to encourage school districts to offer community service education programs.
(Source: P.A. 94-904, eff. 6-22-06.)

(105 ILCS 60/10)
Sec. 10. Community Service Education Program. There is created the Community Service Education Program, administered by the State Board of Education, in cooperation with school districts. Participation in this program is voluntary. The following items may serve as best practices to be considered by school districts opting to implement the program under Section 25 of this Act:
(1) The program contains provisions and standards

conducive to the establishment of community, business, and education partnerships that give use to lasting relationships between school districts and partners that are mutually beneficial.

(2) The program provides greater community access to

school facilities and programs to promote increased achievement by children.

(3) The program makes school facilities available for

citizen use.

(4) The program organizes local residents to assess

local conditions, set priorities, identify program needs, and participate in program planning and development.

(5) The program identifies and utilizes resources

within the community or those that impact on the community.

(6) The program assists in the initiation of new and

improved programs in an effort to improve opportunities for all residents of the community.

(7) The program provides effective youth training

programs and employment counseling in schools, as well as paid work experience linking the schools with the private sector.

(8) The program provides student involvement in

community service learning activities, organizations, and intergenerational programs.

(9) The program provides volunteer programs to bring

parents, business personnel, community agency representatives, retirees, and other students into the classroom as participants in the teaching of students.

(10) The program provides supplemental or additional

programs for junior high school and high school age youth that may consist of enrichment, individual, and supplemental activities, as well as recreational, cultural, and vocational programs.

(11) The program provides programs to meet the

individual needs of all people who reside in the school district being served.

Nothing set forth in items (7) through (11) shall be constituted as either requiring or permitting the Community Service Education Program to have any program or programs serving the same purpose or purposes as those elsewhere specifically provided for in the School Code.
The Community Service Education Program shall avoid duplication of existing programs operated by other entities in whole or in part within a school district. The Community Service Education Program shall provide for the involvement of the residents of a school district in ascertaining the identity of local problems and in ascertaining the community resources available for dealing with these problems.
(Source: P.A. 94-904, eff. 6-22-06.)

(105 ILCS 60/25)
Sec. 25. Establishment of community service education program by school district. A school district may establish and operate a community service education program that qualifies for a grant under Section 92 of this Act by complying with the provisions of this Act and any rules adopted by the State Board of Education under Section 500 of this Act.
(Source: P.A. 94-904, eff. 6-22-06.)

(105 ILCS 60/60)
Sec. 60. Local input. Each school board that establishes a community service education program under Section 25 of this Act shall establish a process to obtain input into the development and operation of its community service education program by members who represent various service organizations, churches, public schools, units of local government, businesses and professions, public and private agencies serving youth, families, or senior citizens, municipal governments, townships, libraries, park, recreation, or forest preserve districts located in whole or in part within the school district, and any other group or groups participating in the school district's community service education program.
(Source: P.A. 94-904, eff. 6-22-06.)

(105 ILCS 60/65)
Sec. 65. Director of Community Service Education. Each school district maintaining a community service education program established under Section 25 of this Act shall employ or appoint a Director of Community Service Education. The Director shall be responsible for all aspects of the school district's community service education program. An individual employed solely as a Director of Community Service Education need not hold a teaching or administrative certificate from the State of Illinois.
(Source: P.A. 94-904, eff. 6-22-06.)

(105 ILCS 60/75)
Sec. 75. Non-duplication of programs. A school district that establishes a community service education program under Section 25 of this Act must strive to ensure that its community service education program does not duplicate services offered by other entities or school programs.
(Source: P.A. 94-904, eff. 6-22-06.)

(105 ILCS 60/80)
Sec. 80. Community service education consortiums. Any school district that opts to conduct a community service education program pursuant to the provisions of this Act may enter into an agreement with other school districts to form a consortium for the purpose of offering a consolidated community service education program.
(Source: P.A. 94-904, eff. 6-22-06.)

(105 ILCS 60/85)
Sec. 85. Partnership agreements. A school district community service education program established under Section 25 of this Act shall have the power to enter into agreements with any other public or private entity or entities for the furnishing of any component of its community service education program. These agreements may provide for payments from the school district's community service education fund to other entities as contributions to the expenses of the program or programs covered by these agreements.
(Source: P.A. 94-904, eff. 6-22-06.)

(105 ILCS 60/90)
Sec. 90. Funding. A school district maintaining a community service education program established under Section 25 of this Act is authorized to receive money from the State, as grants that are subject to appropriation, and other public and private sources for the support of its program or any component thereof and to expend this money pursuant to the provisions of this Act, subject to the terms and conditions under which the money is received. A not-for-profit organization may be established in support of the program, in accordance with the General Not For Profit Corporation Act of 1986, and may seek tax exemption for the organization from the Internal Revenue Service and the Department of Revenue. Subject to guidelines approved by the school board, the school district is also authorized to charge and collect fees from persons voluntarily participating in a specific community service education program. The school board shall also have the authority to designate funds to be used for community service education purposes.
(Source: P.A. 94-904, eff. 6-22-06.)

(105 ILCS 60/92)
Sec. 92. Grants. Subject to the availability of funds for the specific purpose of making grants for community service education, the State Board of Education is authorized to make grants to school districts operating community service education programs that meet the standards set forth in this Act and any rules adopted by the State Board of Education.
(Source: P.A. 94-904, eff. 6-22-06.)

(105 ILCS 60/500)
Sec. 500. Rules. The State Board of Education may adopt any rules that are necessary to implement and administer this Act.
(Source: P.A. 94-904, eff. 6-22-06.)

(105 ILCS 60/999)
Sec. 999. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 94-904, eff. 6-22-06.)



105 ILCS 70/ - Educational Opportunity for Military Children Act.

(105 ILCS 70/1)
Sec. 1. Short title. This Act may be cited as the Educational Opportunity for Military Children Act.
(Source: P.A. 96-953, eff. 6-28-10.)

(105 ILCS 70/5)
Sec. 5. Purpose. It is the purpose of this Act to remove barriers to educational success imposed on children of active duty military personnel because of frequent moves and deployment of their parents by:
(1) facilitating the timely enrollment of children of

active duty military personnel and ensuring that they are not placed at a disadvantage due to difficulty in the transfer of educational records from the previous school district;

(2) facilitating the student placement process

through which children of active duty military personnel are not disadvantaged by variations in attendance requirements, scheduling, sequencing, or assessment;

(3) facilitating the qualification and eligibility

for enrollment and educational programs of children of active duty military personnel;

(4) facilitating the on-time graduation of children

of active duty military personnel; and

(5) promoting flexibility and cooperation between the

educational system, parents, and the student in order to achieve educational success for the student.

(Source: P.A. 98-673, eff. 6-30-14.)

(105 ILCS 70/10)
Sec. 10. Findings; authority to enter into compact. The General Assembly finds and declares that this State recognizes that there is created an Interstate Commission on Educational Opportunity for Military Children through the Council of State Governments, in cooperation with the U.S. Department of Defense Office of Personnel and Readiness, for addressing the needs of students in transition. The Interstate Commission on Educational Opportunity for Military Children is a group of member states who have joined to create laws easing the transition of children of active duty military personnel. The Governor of this State is authorized and directed to enter into a compact governed by this Act on behalf of this State with any of the United States legally joining therein.
(Source: P.A. 98-673, eff. 6-30-14.)

(105 ILCS 70/15)
Sec. 15. Applicability. This Act applies only if the member states of the Interstate Commission on Educational Opportunity for Military Children approve this State as a member state with this Act governing.
(Source: P.A. 96-953, eff. 6-28-10.)

(105 ILCS 70/20)
Sec. 20. Definitions. For purposes of this Act:
"Active duty military personnel" means active duty members of the uniformed military services, including any of the following:
(1) Members of the National Guard and Reserve that

are on active duty pursuant to 10 U.S.C. 1209 and 10 U.S.C. 1211.

(2) Members or veterans of the uniformed services who

are severely injured and medically discharged or retired for a period of one year after medical discharge or retirement.

(3) Members of the uniformed services who die on

active duty for a period of one year after death.

"Non-custodial parent" means a person who has temporary custody of the child of any active duty military personnel and who is responsible for making decisions for that child.
"State Council" means the Illinois P-20 Council and additional representatives appointed by the Illinois P-20 Council as provided under Section 40 of this Act.
(Source: P.A. 98-673, eff. 6-30-14.)

(105 ILCS 70/25)
Sec. 25. Tuition for children of active duty military personnel who are transfer students. If a student who is a child of active duty military personnel is (i) placed with a non-custodial parent and (ii) as a result of placement, must attend a non-resident school district, then the student must not be charged the tuition of the school that the student attends as a result of placement with the non-custodial parent and the student must be counted in the calculation of average daily attendance under Section 18-8.05 or 18-8.15 of the School Code.
(Source: P.A. 100-465, eff. 8-31-17.)

(105 ILCS 70/30)
Sec. 30. Power of attorney for children of active duty military personnel. A student who has a parent who is active duty military personnel who must place the student with a non-custodial parent may submit a special power of attorney to the school district that authorizes the student (i) to enroll in the district of the non-custodial parent and (ii) have decisions made by the non-custodial parent. If a special power of attorney created pursuant to this Section is filed with the school district, then the school district must follow the direction of the special power of attorney.
(Source: P.A. 96-953, eff. 6-28-10.)

(105 ILCS 70/32)
Sec. 32. Educational records for children of active duty military personnel.
(a) In the event that official educational records cannot be released to parents for the purpose of transfer, the custodian of the records in the sending state shall prepare and furnish to the parent a complete set of unofficial educational records to the extent feasible. Upon receipt of the unofficial educational records by a school in the receiving state, the school shall enroll and appropriately place the student based on the information provided in the unofficial records, pending validation by the official records as quickly as possible. This subsection (a) does not preclude the school in the receiving state from performing subsequent evaluations to ensure appropriate placement and continued enrollment of the student in a course or courses.
(b) Simultaneous with the enrollment and conditional placement of a student, the school in the receiving state shall request the student's official educational record from the school in the sending state. Upon receipt of this request, the school in the sending state shall process and furnish the official educational records to the receiving state within 15 days.
(Source: P.A. 98-673, eff. 6-30-14.)

(105 ILCS 70/33)
Sec. 33. Enrollment and entrance age for children of active duty military personnel. Students must be allowed to continue their enrollment at grade level in the receiving state commensurate with their grade level (including kindergarten) at the school in the sending state at the time of transition. A student who has satisfactorily completed the requisite grade level in the school in the sending state is eligible for enrollment in the next highest grade level in the receiving state. A student transferring after the start of the school year in the receiving state shall enter the school in the receiving state at his or her validated grade level at an accredited school in the sending state. This Section does not preclude the school in the receiving state from performing subsequent evaluations to ensure appropriate placement of the student.
(Source: P.A. 98-673, eff. 6-30-14.)

(105 ILCS 70/35)
Sec. 35. Course placement; program placement; placement flexibility; graduation; extracurricular activities; absences related to deployment activities for children of active duty military personnel.
(a) If a student transfers before or during the school year, the school in the receiving state shall initially honor placement of the student in educational courses based on the student's enrollment in the school in the sending state or educational assessments conducted at the school in the sending state if the courses are offered and space is available. Course placement includes, but is not limited to, honors, International Baccalaureate, Advanced Placement, vocational, and technical and career pathways courses. Continuing the student's academic program from the school in the sending state and promoting placement in academically and career-challenging courses must be paramount when considering placement. This subsection (a) does not preclude the school in the receiving state from performing subsequent evaluations to ensure appropriate placement and continued enrollment of the student in the course or courses.
(b) The receiving school shall initially honor the placement of the student in educational programs based on current educational assessments conducted at the school in the sending state or participation or placement in like programs in the school in the sending state. Such programs include, but are not limited to, gifted and talented programs and English as a Second Language (ESL). This subsection (b) does not preclude the school in the receiving state from performing subsequent evaluations to ensure appropriate placement of the student.
(c) The school district of a school shall have flexibility in waiving course or program prerequisites or other preconditions for placement in offered courses or programs. The school district of a school shall work with a transfer student to determine an appropriate schedule that ensures that a student will graduate, provided that the student has met the district's minimal graduation requirements, which may be modified provided that the modifications are a result of scheduling issues and not a result of the student's academic failure.
(d) If a student transfers to a new school district during his or her senior year and the receiving school district cannot make reasonable adjustments under this Section to ensure graduation, then the school district shall make every reasonable effort to ensure that the school district from where the student transfers issues the student a diploma.
(e) Schools shall facilitate the opportunity for transitioning military children's inclusion in extracurricular activities, to the extent the children are otherwise qualified and space is available as determined by the school principal.
(f) A student whose parent or legal guardian is an active duty member of the uniformed services and has been called to duty for, is on leave from, or has immediately returned from deployment to a combat zone or combat-support posting must be granted additional absences, at the discretion of the school district's superintendent, to visit with his or her parent or legal guardian relative to such leave or deployment of the parent or guardian.
(Source: P.A. 98-673, eff. 6-30-14.)

(105 ILCS 70/40)
Sec. 40. State coordination.
(a) Each member state of the Interstate Commission on Educational Opportunity for Military Children shall, through the creation of a State Council or use of an existing body or board, provide for the coordination among its agencies of government, local education agencies, and military installations concerning the State's participation in and compliance with the compact and Interstate Commission activities. The State Council shall be comprised of the Illinois P-20 Council, a representative from a school district associated with U.S. Army Garrison - Rock Island Arsenal having the highest percentage of students who are children of active duty military personnel, a representative from a school district associated with Scott Air Force Base having the highest percentage of students who are children of active duty military personnel, a representative from a school district associated with Naval Station Great Lakes having the highest percentage of students who are children of active duty military personnel, a representative from the school district with the highest percentage of students who are children of active duty military personnel not already represented in the State Council, and a non-voting representative appointed by each active-duty military installation commander in this State.
(b) The compact commissioner responsible for the administration and management of the State's participation in the compact shall be appointed by the State Council.
(Source: P.A. 97-216, eff. 1-1-12; 98-673, eff. 6-30-14.)

(105 ILCS 70/45)
Sec. 45. Interstate Commission on Educational Opportunity for Military Children.
(a) The member states hereby create the "Interstate Commission on Educational Opportunity for Military Children". The activities of the Interstate Commission are the formation of public policy and are a discretionary state function. The Interstate Commission shall:
(1) Be a body corporate and joint agency of the

member states and shall have all the responsibilities, powers, and duties set forth herein, and such additional powers as may be conferred upon it by a subsequent concurrent action of the respective legislatures of the member states in accordance with the terms of the compact.

(2) Consist of one Interstate Commission voting

representative from each member state who shall be that state's compact commissioner.

(A) Each member state represented at a meeting of

the Interstate Commission is entitled to one vote.

(B) A majority of the total member states shall

constitute a quorum for the transaction of business, unless a larger quorum is required by the bylaws of the Interstate Commission.

(C) A representative shall not delegate a vote to

another member state. In the event the compact commissioner is unable to attend a meeting of the Interstate Commission, the State Council may delegate voting authority to another person from their state for a specified meeting.

(D) The bylaws may provide for meetings of the

Interstate Commission to be conducted by telecommunication or electronic communication.

(3) Consist of ex-officio, non-voting representatives

who are members of interested organizations. Such ex-officio members, as defined in the bylaws, may include, but not be limited to, members of the representative organizations of military family advocates, local education agency officials, parent and teacher groups, the U.S. Department of Defense, the Education Commission of the States, the Interstate Agreement on the Qualification of Educational Personnel, and other interstate compacts affecting the education of children of military members.

(4) Meet at least once each calendar year. The

chairperson may call additional meetings and, upon the request of a simple majority of the member states, shall call additional meetings.

(5) Establish an executive committee, whose members

shall include the officers of the Interstate Commission and such other members of the Interstate Commission as determined by the bylaws. Members of the executive committee shall serve a one-year term. Members of the executive committee shall be entitled to one vote each. The executive committee shall have the power to act on behalf of the Interstate Commission, with the exception of rulemaking, during periods when the Interstate Commission is not in session. The executive committee shall oversee the day-to-day activities of the administration of the compact, including enforcement and compliance with the provisions of the compact, its bylaws and rules, and other such duties as deemed necessary. The U.S. Department of Defense shall serve as an ex-officio, nonvoting member of the executive committee.

(6) Establish bylaws and rules that provide for

conditions and procedures under which the Interstate Commission shall make its information and official records available to the public for inspection or copying. The Interstate Commission may exempt from disclosure information or official records to the extent they would adversely affect personal privacy rights or proprietary interests.

(7) Give public notice of all meetings, and all

meetings shall be open to the public, except as set forth in the rules or as otherwise provided in the compact. The Interstate Commission and its committees may close a meeting, or portion thereof, where it determines by two-thirds vote that an open meeting would be likely to:

(A) relate solely to the Interstate Commission's

internal personnel practices and procedures;

(B) disclose matters specifically exempted from

disclosure by federal and state statute;

(C) disclose trade secrets or commercial or

financial information which is privileged or confidential;

(D) involve accusing a person of a crime or

formally censuring a person;

(E) disclose information of a personal nature

where disclosure would constitute a clearly unwarranted invasion of personal privacy;

(F) disclose investigative records compiled for

law enforcement purposes; or

(G) specifically relate to the Interstate

Commission's participation in a civil action or other legal proceeding.

(8) Cause its legal counsel or designee to certify

that a meeting may be closed and shall reference each relevant exemptible provision for any meeting, or portion of a meeting, which is closed pursuant to this provision. The Interstate Commission shall keep minutes, which shall fully and clearly describe all matters discussed in a meeting and shall provide a full and accurate summary of actions taken, and the reasons therefore, including a description of the views expressed and the record of a roll call vote. All documents considered in connection with an action shall be identified in such minutes. All minutes and documents of a closed meeting shall remain under seal, subject to release by a majority vote of the Interstate Commission.

(9) Collect standardized data concerning the

educational transition of the children of military families under the compact as directed through its rules, which shall specify the data to be collected, the means of collection and data exchange and reporting requirements. Such methods of data collection, exchange, and reporting shall, in so far as is reasonably possible, conform to current technology and coordinate its information functions with the appropriate State custodian of educational records as identified in the rules.

(10) Create a process that permits military

officials, education officials, and parents to inform the Interstate Commission if and when there are alleged violations of the compact or its rules or when issues subject to the jurisdiction of the compact or its rules are not addressed by the state or local education agency. This Section shall not be construed to create a private right of action against the Interstate Commission or any member state.

(b) The Interstate Commission shall have the following powers:
(1) To provide for dispute resolution among member

states.

(2) To promulgate rules and take all necessary

actions to effect the goals, purposes, and obligations as enumerated in the compact. The rules shall be binding in the compact states to the extent and in the manner provided in this Act. These rules are not effective or enforceable in this State until enacted into law in this State.

(3) To issue, upon request of a member state,

advisory opinions concerning the meaning or interpretation of the interstate compact, its bylaws, rules, and actions.

(4) To enforce compliance with the compact provisions

and the rules promulgated by the Interstate Commission using all necessary and proper means, including, but not limited to, the use of judicial process. These rules are not effective or enforceable in this State until enacted into law in this State.

(5) To establish and maintain offices, which shall be

located within one or more of the member states.

(6) To purchase and maintain insurance and bonds.
(7) To borrow, accept, hire, or contract for services

of personnel.

(8) To establish and appoint committees including,

but not limited to, an executive committee as required by item (5) of subsection (a) of this Section, which shall have the power to act on behalf of the Interstate Commission in carrying out its powers and duties hereunder.

(9) To elect or appoint such officers, attorneys,

employees, agents, or consultants; to fix their compensation, define their duties, and determine their qualifications; and to establish the Interstate Commission's personnel policies and programs relating to conflicts of interest, rates of compensation, and qualifications of personnel.

(10) To accept any and all donations and grants of

money, equipment, supplies, materials, and services, and to receive, utilize, and dispose of it.

(11) To lease, purchase, accept contributions or

donations of, or otherwise to own, hold, improve, or use any property, real, personal, or mixed.

(12) To sell, convey, mortgage, pledge, lease,

exchange, abandon, or otherwise dispose of any property, real, personal, or mixed.

(13) To establish a budget and make expenditures.
(14) To adopt a seal and bylaws governing the

management and operation of the Interstate Commission.

(15) To report annually to the legislatures,

governors, judiciary, and state councils of the member states concerning the activities of the Interstate Commission during the preceding year. Such reports shall also include any recommendations that may have been adopted by the Interstate Commission.

(16) To coordinate education, training, and public

awareness regarding the compact, its implementation, and operation for officials and parents involved in such activity.

(17) To establish uniform standards for the

reporting, collecting, and exchanging of data. These standards are not effective or enforceable in this State until enacted into law in this State.

(18) To maintain corporate books and records in

accordance with the bylaws.

(19) To perform such functions as may be necessary or

appropriate to achieve the purposes of the compact.

(20) To provide for the uniform collection and

sharing of information between and among member states, schools, and military families under the compact. Provision for the collection and sharing of information is not effective or enforceable in this State until enacted into law in this State.

(c) The Interstate Commission shall, by a majority of the members present and voting, within 12 months after the first Interstate Commission meeting, adopt bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes of the compact, including, but not limited to:
(1) Establishing the fiscal year of the Interstate

Commission.

(2) Establishing an executive committee and such

other committees as may be necessary.

(3) Providing for the establishment of committees and

for governing any general or specific delegation of authority or function of the Interstate Commission.

(4) Providing reasonable procedures for calling and

conducting meetings of the Interstate Commission, and ensuring reasonable notice of each such meeting.

(5) Establishing the titles and responsibilities of

the officers and staff of the Interstate Commission.

(6) Providing a mechanism for concluding the

operations of the Interstate Commission and the return of surplus funds that may exist upon the termination of the compact after the payment and reserving of all of its debts and obligations.

(7) Providing "start-up" rules for initial

administration of the compact. These rules are not effective or enforceable in this State until enacted into law in this State.

(d) The Interstate Commission shall, by a majority of the members, elect annually from among its members a chairperson, a vice-chairperson, and a treasurer, each of whom shall have such authority and duties as may be specified in the bylaws. The chairperson or, in the chairperson's absence or disability, the vice-chairperson, shall preside at all meetings of the Interstate Commission. The officers so elected shall serve without compensation or remuneration from the Interstate Commission, provided that, subject to the availability of budgeted funds, the officers shall be reimbursed for ordinary and necessary costs and expenses incurred by them in the performance of their responsibilities as officers of the Interstate Commission.
(e) The executive committee shall have such authority and duties as may be set forth in the bylaws, including, but not limited to:
(1) managing the affairs of the Interstate Commission

in a manner consistent with the bylaws and purposes of the Interstate Commission;

(2) overseeing an organizational structure within and

appropriate procedures for the Interstate Commission to provide for the creation of rules, operating procedures, and administrative and technical support functions; and

(3) planning, implementing, and coordinating

communications and activities with other state, federal, and local government organizations in order to advance the goals of the Interstate Commission.

The executive committee may, subject to the approval of the Interstate Commission, appoint or retain an executive director for such period, upon such terms and conditions and for such compensation, as the Interstate Commission may deem appropriate. The executive director shall serve as secretary to the Interstate Commission, but shall not be a member of the Interstate Commission. The executive director shall hire and supervise such other persons as may be authorized by the Interstate Commission.
(f) The Interstate Commission's executive director and its employees shall be immune from suit and liability, either personally or in their official capacity, for a claim for damage to or loss of property or personal injury or other civil liability caused or arising out of or relating to an actual or alleged act, error, or omission that occurred, or that such person had a reasonable basis for believing occurred, within the scope of Interstate Commission employment, duties, or responsibilities; provided, that such person shall not be protected from suit or liability for damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of such person.
(g) The liability of the Interstate Commission's executive director and employees or Interstate Commission representatives, acting within the scope of such person's employment or duties, for acts, errors, or omissions occurring within such person's state may not exceed the limits of liability set forth under the Constitution and laws of that state for state officials, employees, and agents. The Interstate Commission is considered to be an instrumentality of the states for the purposes of any such action. Nothing in this subsection (g) shall be construed to protect such person from suit or liability for damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of such person.
(h) The Interstate Commission shall defend the executive director and its employees and, subject to the approval of the Attorney General or other appropriate legal counsel of the member state represented by an Interstate Commission representative, shall defend such Interstate Commission representative in any civil action seeking to impose liability arising out of an actual or alleged act, error, or omission that occurred within the scope of Interstate Commission employment, duties, or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such person.
(i) To the extent not covered by the state involved, member state, or the Interstate Commission, the representatives or employees of the Interstate Commission shall be held harmless in the amount of a settlement or judgment, including attorney's fees and costs, obtained against such persons arising out of an actual or alleged act, error, or omission that occurred within the scope of Interstate Commission employment, duties, or responsibilities, or that such persons had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such persons.
(Source: P.A. 96-953, eff. 6-28-10.)

(105 ILCS 70/50)
Sec. 50. Rulemaking of the Interstate Commission. The Interstate Commission on Educational Opportunity for Military Children shall promulgate reasonable rules in order to effectively and efficiently achieve the purposes of the compact. Notwithstanding the foregoing, in the event the Interstate Commission exercises its rulemaking authority in a manner that is beyond the scope of the purposes of the compact, or the powers granted hereunder, then such an action by the Interstate Commission shall be invalid and have no force or effect. Notwithstanding the other provisions of this Section, no rule is effective or enforceable in this State until enacted into law in this State.
Rules shall be made pursuant to a rulemaking process that substantially conforms to the "Model State Administrative Procedure Act," of 1981 Act, Uniform Laws Annotated, Vol. 15, p. 1 (2000) as amended, as may be appropriate to the operations of the Interstate Commission.
Notwithstanding any other provision of this Act, no rule of the Interstate Commission has force and effect in this State unless and until the State Council reviews the rule and recommends to the General Assembly that the rule be enacted into law in this State and the rule is enacted into law in this State.
(Source: P.A. 96-953, eff. 6-28-10.)

(105 ILCS 70/55)
Sec. 55. Resolution of disputes. The Interstate Commission on Educational Opportunity for Military Children shall attempt, upon the request of a member state, to resolve disputes that are subject to the compact and that may arise among member states and between member and non-member states.
(Source: P.A. 96-953, eff. 6-28-10.)

(105 ILCS 70/60)
Sec. 60. Financing of the Interstate Commission.
(a) The Interstate Commission on Educational Opportunity for Military Children shall pay or provide for the payment of the reasonable expenses of its establishment, organization, and ongoing activities.
(b) The Interstate Commission may levy and collect an annual assessment of $1 per student who has a parent who is active duty military personnel.
(c) The Interstate Commission shall not incur obligations of any kind prior to securing the funds adequate to meet the same; nor shall the Interstate Commission pledge the credit of any of the member states, except by and with the authority of the member state.
(d) The Interstate Commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Interstate Commission shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the Interstate Commission shall be audited yearly by a certified or licensed public accountant, and the report of the audit shall be included in and become part of the annual report of the Interstate Commission.
(Source: P.A. 96-953, eff. 6-28-10.)

(105 ILCS 70/65)
Sec. 65. Withdrawal and dissolution of compact.
(a) Once effective, the compact shall continue in force and remain binding upon each and every member state, provided that a member state may withdraw from the compact by specifically repealing the statute that enacted the compact into law.
(b) Withdrawal from the compact shall be by the enactment of a statute repealing the same.
(c) The withdrawing state shall immediately notify the chairperson of the Interstate Commission on Educational Opportunity for Military Children in writing upon the introduction of legislation repealing the compact in the withdrawing state. The Interstate Commission shall notify the other member states of the withdrawing state's intent to withdraw within 60 days of its receipt thereof.
(d) The withdrawing state is responsible for all assessments, obligations, and liabilities incurred through the effective date of withdrawal.
(e) Reinstatement following withdrawal of a member state shall occur upon the withdrawing state reenacting the compact or upon such later date as determined by the Interstate Commission.
(f) The compact shall dissolve effective upon the date of the withdrawal or default of the member state that reduces the membership in the compact to one member state.
(g) Upon the dissolution of the compact, the compact becomes null and void and shall be of no further force or effect, and the business and affairs of the Interstate Commission shall be concluded and surplus funds shall be distributed in accordance with the bylaws.
(Source: P.A. 96-953, eff. 6-28-10.)

(105 ILCS 70/70)
Sec. 70. Severability and construction.
(a) The provisions of this Act are severable, and if any phrase, clause, sentence, or provision is deemed unenforceable, the remaining provisions of this Act are enforceable.
(b) The provisions of this Act shall be liberally construed to effectuate its purposes.
(c) Nothing in this Act shall be construed to prohibit the applicability of other interstate compacts to which the states are members.
(Source: P.A. 96-953, eff. 6-28-10.)

(105 ILCS 70/75)
Sec. 75. Binding effect of Act and other laws.
(a) Nothing in this Act prevents the enforcement of any other law that is not inconsistent with this Act.
(b) All laws conflicting with this Act are superseded to the extent of the conflict.
(c) All agreements between the Interstate Commission on Educational Opportunity for Military Children and the member states are binding in accordance with their terms.
(d) In the event any provision of this Act exceeds the constitutional limits imposed on the legislature, such provision shall be ineffective to the extent of the conflict with the constitutional provision in question.
(Source: P.A. 96-953, eff. 6-28-10.)

(105 ILCS 70/905)
Sec. 905. (Amendatory provisions; text omitted).
(Source: P.A. 96-953, eff. 6-28-10; text omitted.)

(105 ILCS 70/910)
Sec. 910. (Amendatory provisions; text omitted).
(Source: P.A. 96-953, eff. 6-28-10; text omitted.)

(105 ILCS 70/995)
Sec. 995. (Repealed).
(Source: P.A. 97-216, eff. 1-1-12. Repealed by P.A. 98-673, eff. 6-30-14.)

(105 ILCS 70/999)
Sec. 999. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 96-953, eff. 6-28-10.)



105 ILCS 75/ - Right to Privacy in the School Setting Act.

(105 ILCS 75/1)
Sec. 1. Short title. This Act may be cited as the Right to Privacy in the School Setting Act.
(Source: P.A. 98-129, eff. 1-1-14.)

(105 ILCS 75/5)
Sec. 5. Definitions. In this Act:
"Elementary or secondary school" means a public elementary or secondary school or school district or a nonpublic school recognized by the State Board of Education.
"Post-secondary school" means an institution of higher learning as defined in the Higher Education Student Assistance Act.
"Social networking website" means an Internet-based service that allows individuals to do the following:
(1) construct a public or semi-public profile within

a bounded system created by the service;

(2) create a list of other users with whom they share

a connection within the system; and

(3) view and navigate their list of connections and

those made by others within the system.

"Social networking website" does not include electronic mail.
(Source: P.A. 98-129, eff. 1-1-14.)

(105 ILCS 75/10)
Sec. 10. Prohibited inquiry.
(a) It is unlawful for a post-secondary school to request or require a student or his or her parent or guardian to provide a password or other related account information in order to gain access to the student's account or profile on a social networking website or to demand access in any manner to a student's account or profile on a social networking website.
(b) Nothing in this Section limits a post-secondary school's right to do the following:
(1) promulgate and maintain lawful school policies

governing the use of the post-secondary school's electronic equipment, including policies regarding Internet use, social networking website use, and electronic mail use; and

(2) monitor usage of the post-secondary school's

electronic equipment and the post-secondary school's electronic mail without requesting or requiring a student to provide a password or other related account information in order to gain access to the student's account or profile on a social networking website.

(c) Nothing in this Section prohibits a post-secondary school from obtaining information about a student that is in the public domain or that is otherwise obtained in compliance with this Act.
(d) This Section does not prohibit a post-secondary school from conducting an investigation or requiring a student to cooperate in an investigation if there is specific information about activity on the student's account on a social networking website that violates a school disciplinary rule or policy. In the course of an investigation, the student may be required to share the content that is reported in order to make a factual determination.
(Source: P.A. 98-129, eff. 1-1-14; 99-460, eff. 8-25-15.)

(105 ILCS 75/15)
Sec. 15. Notification. An elementary or secondary school must provide notification to the student and his or her parent or guardian that the elementary or secondary school may not request or require a student to provide a password or other related account information in order to gain access to the student's account or profile on a social networking website. An elementary or secondary school must provide notification to the student and his or her parent or guardian that the elementary or secondary school may conduct an investigation or require a student to cooperate in an investigation if there is specific information about activity on the student's account on a social networking website that violates a school disciplinary rule or policy. In the course of an investigation, the student may be required to share the content that is reported in order to make a factual determination. Notification under this Section must be published in the elementary or secondary school's disciplinary rules, policies, or handbook or communicated by similar means.
(Source: P.A. 98-129, eff. 1-1-14; 99-460, eff. 8-25-15.)

(105 ILCS 75/20)
Sec. 20. Penalty. A post-secondary school or an agent of a post-secondary school who violates this Act is guilty of a petty offense.
(Source: P.A. 98-129, eff. 1-1-14.)



105 ILCS 80/ - Speech Rights of Student Journalists Act.

(105 ILCS 80/1)
Sec. 1. Short title. This Act may be cited as the Speech Rights of Student Journalists Act.
(Source: P.A. 99-678, eff. 7-29-16.)

(105 ILCS 80/5)
Sec. 5. Definitions. As used in this Act:
"School official" means a school's principal or his or her designee.
"School-sponsored media" means any material that is prepared, substantially written, published, or broadcast by a student journalist at a public school, distributed or generally made available to members of the student body, and prepared under the direction of a student media adviser. School-sponsored media does not include media intended for distribution or transmission solely in the classroom in which the media is produced.
"Student journalist" means a public high school student who gathers, compiles, writes, edits, photographs, records, or prepares information for dissemination in school-sponsored media.
"Student media adviser" means an individual employed, appointed, or designated by a school district to supervise or provide instruction relating to school-sponsored media.
(Source: P.A. 99-678, eff. 7-29-16; 100-201, eff. 8-18-17.)

(105 ILCS 80/10)
Sec. 10. Free speech. Except as otherwise provided in Section 15 of this Act, a student journalist has the right to exercise freedom of speech and of the press in school-sponsored media, regardless of whether the media is supported financially by the school district or by use of school facilities or produced in conjunction with a class in which the student is enrolled. Subject to Section 15 of this Act, the appropriate student journalist is responsible for determining the news, opinion, feature, and advertising content of school-sponsored media. This Section shall not be construed to prevent a student media adviser from teaching professional standards of English and journalism to student journalists. There shall be no prior restraint of material prepared for official school publications except insofar as it violates Section 15 of this Act. School officials shall have the burden of showing justification without undue delay prior to a limitation of student expression under this Act.
(Source: P.A. 99-678, eff. 7-29-16.)

(105 ILCS 80/15)
Sec. 15. Exceptions. This Act does not authorize or protect expression by a student journalist that:
(1) is libelous, slanderous, or obscene;
(2) constitutes an unwarranted invasion of privacy;
(3) violates federal or State law; or
(4) incites students to commit an unlawful act, to

violate policies of the school district, or to materially and substantially disrupt the orderly operation of the school.

(Source: P.A. 99-678, eff. 7-29-16.)

(105 ILCS 80/20)
Sec. 20. Liability. No expression made by students in the exercise of freedom of speech or freedom of the press shall be deemed to be an expression of school policy, and no school district or employee or parent, legal guardian, or official of the school district shall be held liable in any civil or criminal action for any expression made or published by students, except in cases of willful or wanton misconduct.
(Source: P.A. 99-678, eff. 7-29-16.)

(105 ILCS 80/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 99-678, eff. 7-29-16.)



105 ILCS 85/ - Student Online Personal Protection Act.

(105 ILCS 85/1)
Sec. 1. Short title. This Act may be cited as the Student Online Personal Protection Act.
(Source: P.A. 100-315, eff. 8-24-17.)

(105 ILCS 85/3)
Sec. 3. Legislative intent. Schools today are increasingly using a wide range of beneficial online services and other technologies to help students learn, but concerns have been raised about whether sufficient safeguards exist to protect the privacy and security of data about students when it is collected by educational technology companies. This Act is intended to ensure that student data will be protected when it is collected by educational technology companies and that the data may be used for beneficial purposes such as providing personalized learning and innovative educational technologies.
(Source: P.A. 100-315, eff. 8-24-17.)

(105 ILCS 85/5)
Sec. 5. Definitions. In this Act:
"Covered information" means personally identifiable information or material or information that is linked to personally identifiable information or material in any media or format that is not publicly available and is any of the following:
(1) Created by or provided to an operator by a

student or the student's parent or legal guardian in the course of the student's, parent's, or legal guardian's use of the operator's site, service, or application for K through 12 school purposes.

(2) Created by or provided to an operator by an

employee or agent of a school or school district for K through 12 school purposes.

(3) Gathered by an operator through the operation of

its site, service, or application for K through 12 school purposes and personally identifies a student, including, but not limited to, information in the student's educational record or electronic mail, first and last name, home address, telephone number, electronic mail address, or other information that allows physical or online contact, discipline records, test results, special education data, juvenile dependency records, grades, evaluations, criminal records, medical records, health records, a social security number, biometric information, disabilities, socioeconomic information, food purchases, political affiliations, religious information, text messages, documents, student identifiers, search activity, photos, voice recordings, or geolocation information.

"Interactive computer service" has the meaning ascribed to that term in Section 230 of the federal Communications Decency Act of 1996 (47 U.S.C. 230).
"K through 12 school purposes" means purposes that are directed by or that customarily take place at the direction of a school, teacher, or school district; aid in the administration of school activities, including, but not limited to, instruction in the classroom or at home, administrative activities, and collaboration between students, school personnel, or parents; or are otherwise for the use and benefit of the school.
"Operator" means, to the extent that an entity is operating in this capacity, the operator of an Internet website, online service, online application, or mobile application with actual knowledge that the site, service, or application is used primarily for K through 12 school purposes and was designed and marketed for K through 12 school purposes.
"School" means (1) any preschool, public kindergarten, elementary or secondary educational institution, vocational school, special educational facility, or any other elementary or secondary educational agency or institution or (2) any person, agency, or institution that maintains school student records from more than one school. "School" includes a private or nonpublic school.
"Targeted advertising" means presenting advertisements to a student where the advertisement is selected based on information obtained or inferred over time from that student's online behavior, usage of applications, or covered information. The term does not include advertising to a student at an online location based upon that student's current visit to that location or in response to that student's request for information or feedback, without the retention of that student's online activities or requests over time for the purpose of targeting subsequent ads.
(Source: P.A. 100-315, eff. 8-24-17.)

(105 ILCS 85/10)
Sec. 10. Operator prohibitions. An operator shall not knowingly do any of the following:
(1) Engage in targeted advertising on the operator's

site, service, or application or target advertising on any other site, service, or application if the targeting of the advertising is based on any information, including covered information and persistent unique identifiers, that the operator has acquired because of the use of that operator's site, service, or application for K through 12 school purposes.

(2) Use information, including persistent unique

identifiers, created or gathered by the operator's site, service, or application to amass a profile about a student, except in furtherance of K through 12 school purposes. "Amass a profile" does not include the collection and retention of account information that remains under the control of the student, the student's parent or legal guardian, or the school.

(3) Sell or rent a student's information, including

covered information. This subdivision (3) does not apply to the purchase, merger, or other type of acquisition of an operator by another entity if the operator or successor entity complies with this Act regarding previously acquired student information.

(4) Except as otherwise provided in Section 20 of

this Act, disclose covered information, unless the disclosure is made for the following purposes:

(A) In furtherance of the K through 12 school

purposes of the site, service, or application if the recipient of the covered information disclosed under this clause (A) does not further disclose the information, unless done to allow or improve operability and functionality of the operator's site, service, or application.

(B) To ensure legal and regulatory compliance or

take precautions against liability.

(C) To respond to the judicial process.
(D) To protect the safety or integrity of users

of the site or others or the security of the site, service, or application.

(E) For a school, educational, or employment

purpose requested by the student or the student's parent or legal guardian, provided that the information is not used or further disclosed for any other purpose.

(F) To a third party if the operator

contractually prohibits the third party from using any covered information for any purpose other than providing the contracted service to or on behalf of the operator, prohibits the third party from disclosing any covered information provided by the operator with subsequent third parties, and requires the third party to implement and maintain reasonable security procedures and practices.

Nothing in this Section prohibits the operator's use of information for maintaining, developing, supporting, improving, or diagnosing the operator's site, service, or application.
(Source: P.A. 100-315, eff. 8-24-17.)

(105 ILCS 85/15)
Sec. 15. Operator duties. An operator shall do the following:
(1) Implement and maintain reasonable security

procedures and practices appropriate to the nature of the covered information and designed to protect that covered information from unauthorized access, destruction, use, modification, or disclosure.

(2) Delete, within a reasonable time period, a

student's covered information if the school or school district requests deletion of covered information under the control of the school or school district, unless a student or his or her parent or legal guardian consents to the maintenance of the covered information.

(3) Publicly disclose material information about its

collection, use, and disclosure of covered information, including, but not limited to, publishing a terms of service agreement, privacy policy, or similar document.

(Source: P.A. 100-315, eff. 8-24-17.)

(105 ILCS 85/20)
Sec. 20. Permissive use or disclosure. An operator may use or disclose covered information of a student under the following circumstances:
(1) If other provisions of federal or State law

require the operator to disclose the information, and the operator complies with the requirements of federal and State law in protecting and disclosing that information.

(2) For legitimate research purposes as required by

State or federal law and subject to the restrictions under applicable State and federal law or as allowed by State or federal law and under the direction of a school, school district, or the State Board of Education if the covered information is not used for advertising or to amass a profile on the student for purposes other than for K through 12 school purposes.

(3) To a State or local educational agency, including

schools and school districts, for K through 12 school purposes, as permitted by State or federal law.

(Source: P.A. 100-315, eff. 8-24-17.)

(105 ILCS 85/25)
Sec. 25. Operator actions that are not prohibited. This Act does not prohibit an operator from doing any of the following:
(1) Using covered information to improve educational

products if that information is not associated with an identified student within the operator's site, service, or application or other sites, services, or applications owned by the operator.

(2) Using covered information that is not associated

with an identified student to demonstrate the effectiveness of the operator's products or services, including in their marketing.

(3) Sharing covered information that is not

associated with an identified student for the development and improvement of educational sites, services, or applications.

(4) Using recommendation engines to recommend to a

student either of the following:

(A) Additional content relating to an

educational, other learning, or employment opportunity purpose within an online site, service, or application if the recommendation is not determined in whole or in part by payment or other consideration from a third party.

(B) Additional services relating to an

educational, other learning, or employment opportunity purpose within an online site, service, or application if the recommendation is not determined in whole or in part by payment or other consideration from a third party.

(5) Responding to a student's request for information

or for feedback without the information or response being determined in whole or in part by payment or other consideration from a third party.

(Source: P.A. 100-315, eff. 8-24-17.)

(105 ILCS 85/30)
Sec. 30. Applicability. This Act does not do any of the following:
(1) Limit the authority of a law enforcement agency

to obtain any content or information from an operator as authorized by law or under a court order.

(2) Limit the ability of an operator to use student

data, including covered information, for adaptive learning or customized student learning purposes.

(3) Apply to general audience Internet websites,

general audience online services, general audience online applications, or general audience mobile applications, even if login credentials created for an operator's site, service, or application may be used to access those general audience sites, services, or applications.

(4) Limit service providers from providing Internet

connectivity to schools or students and their families.

(5) Prohibit an operator of an Internet website,

online service, online application, or mobile application from marketing educational products directly to parents if the marketing did not result from the use of covered information obtained by the operator through the provision of services covered under this Act.

(6) Impose a duty upon a provider of an electronic

store, gateway, marketplace, or other means of purchasing or downloading software or applications to review or enforce compliance with this Act on those applications or software.

(7) Impose a duty upon a provider of an interactive

computer service to review or enforce compliance with this Act by third-party content providers.

(8) Prohibit students from downloading, exporting,

transferring, saving, or maintaining their own student data or documents.

(9) Supersede the federal Family Educational Rights

and Privacy Act of 1974 or rules adopted pursuant to that Act or the Illinois School Student Records Act.

(Source: P.A. 100-315, eff. 8-24-17.)

(105 ILCS 85/35)
Sec. 35. Enforcement. Violations of this Act shall constitute unlawful practices for which the Attorney General may take appropriate action under the Consumer Fraud and Deceptive Business Practices Act.
(Source: P.A. 100-315, eff. 8-24-17.)

(105 ILCS 85/40)
Sec. 40. Severability. The provisions of this Act are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 100-315, eff. 8-24-17.)

(105 ILCS 85/50)
Sec. 50. (Amendatory provisions; text omitted).
(Source: P.A. 100-315, eff. 8-24-17; text omitted.)

(105 ILCS 85/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 100-315, eff. 8-24-17.)



105 ILCS 105/ - Asbestos Abatement Act.

(105 ILCS 105/1) (from Ch. 122, par. 1401)
Sec. 1. Short title. This Act shall be known and may be cited as the "Asbestos Abatement Act".
(Source: P.A. 83-1325.)

(105 ILCS 105/2) (from Ch. 122, par. 1402)
Sec. 2. Legislative declaration. The General Assembly finds that:
(a) substantial amounts of asbestos materials were used throughout school buildings during the period from 1946 to 1972 for fireproofing, soundproofing, decorative and other purposes;
(b) exposure to asbestos fibers and particles in the air over a long period of time has been linked by reputable medical and scientific authorities to a significant increase in the incidence of disease, such as asbestosis, bronchogenic carcinoma, mesothelioma, and other malignancies;
(c) precise scientific data as to the levels at which asbestos materials constitute a hazard to health in educational settings are not yet available and may not be available for many years to come because of the long period of time which elapses between the onset of exposure and the appearance of clinically detectable illness; however, mesothelioma has been found among individuals exposed to asbestos in some nonoccupational settings; and
(d) in view of the fact that the State of Illinois has compulsory attendance laws for children of school age and these children must be educated in a safe and healthy environment, the presence and condition of asbestos in the schools is of special concern to the General Assembly.
Therefore, it is the purpose of this Act to provide for the identification, containment or removal of those asbestos materials that constitute a significant health hazard and repair or maintenance of those asbestos materials that do not constitute a significant health hazard in schools to students, school personnel, parents and visitors to such schools, and to provide financial assistance to elementary and secondary schools within this State as provided by law.
(Source: P.A. 84-1096.)

(105 ILCS 105/3) (from Ch. 122, par. 1403)
Sec. 3. Definitions. As used in this Act:
(a) "Asbestos" means the asbestiform varieties of chrysotile, amosite, crocidolite, tremolite, anthrophyllite, and actinolite.
(b) "Asbestos materials" means materials formed by mixing asbestos fibers with other products, including but not limited to rock wool, plaster, cellulose, clay, vermiculite, perlite and a variety of adhesives, and which contain more than 1% asbestos by weight. Some of these materials may be sprayed on surfaces or applied to surfaces in the form of plaster or a textured paint.
(c) "School" means any school district or public, private or nonpublic day or residential educational institution that provides elementary or secondary education for grade 12 or under.
(d) "Local educational agency" means:
(1) Any local education agency as defined in Section

198 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 3381).

(2) The owner of any nonpublic, nonprofit elementary

or secondary school building.

(3) The governing authority of any school operated

under the defense dependents' education system provided for under the Defense Department's Education Act of 1978 (20 U.S.C. 921, et seq.).

(e) "Response action" means a method, including removal, encapsulation, enclosure, repair, operations and maintenance, that protects human health and the environment from friable ACBM.
(f) "Asbestos containing building materials" or ACBM means surfacing asbestos containing material or ACM, thermal system insulation ACM or miscellaneous ACM that is found in or on interior structural members or other parts of a school building.
(g) "Friable" when referring to material in a school building means that the material, when dry, may be crumbled, pulverized, or reduced to powder by hand pressure, and includes previously nonfriable materials after such previously nonfriable material becomes damaged to the extent that, when dry, it may be crumbled, pulverized, or reduced to powder by hand pressure.
(h) "Asbestos Abatement Contractor" means any entity that engages in the removal, enclosure, or encapsulation of asbestos containing materials for any school.
(i) "Response action contractor" means any entity that engages in response action services for any school.
(j) "Friable material containment" means the encapsulation or enclosure of any friable asbestos material in a facility.
(k) "Enclosure" means the construction of airtight walls and ceilings between the asbestos material and the educational facility environment, or around surfaces coated with asbestos materials, or any other appropriate scientific procedure as determined by the Department which prevents the release of asbestos materials.
(l) "Encapsulation" means the treatment of ACBM with a material that surrounds or embeds asbestos fibers in an adhesive matrix to prevent the release of fibers, as the encapsulant creates a membrane over the surfaces (bridging encapsulant or penetrates the material and binds its components together (penetrating encapsulant).
(m) "Department" means the Department of Public Health.
(n) "Director" means the Director of Public Health.
(o) "School personnel" means any employee of a school.
(p) "Student" means any student enrolled in a school.
(q) "School Building" means:
(1) Any structure suitable for use as a classroom,

including a school facility such as a laboratory, library, school eating facility, or facility used for the preparation of food.

(2) Any gymnasium or other facility which is

specially designed for athletic or recreational activities for an academic course in physical education.

(3) Any other facility used for the instruction or

housing of students or for the administration of educational or research programs.

(4) Any maintenance, storage, or utility facility,

including any hallway essential to the operation of any facility described in this definition of "school building" under items (1), (2), or (3).

(5) Any portico or covered exterior hallway or

walkway.

(6) Any exterior portion of a mechanical system used

to condition interior space.

(r) "Asbestos worker" means an individual who cleans, removes, encapsulates, encloses, hauls or disposes of friable asbestos material in schools as defined in this Act.
(s) "Nonfriable" means material in a school building which, when dry, may not be crumbled, pulverized, or reduced to powder by hand pressure.
(t) "Management plan" means a plan developed for a local educational agency for the management of asbestos in its school buildings pursuant to the federal Asbestos Hazard Emergency Response Act of 1986 and the regulations promulgated thereunder.
(u) "Management planner" means an individual licensed by the Department to prepare management plans.
(v) "Project designer" means an individual licensed by the Department to design response actions for school buildings.
(w) "Asbestos inspector" means an individual licensed by the Department to perform inspections of schools for the presence of asbestos containing materials.
(Source: P.A. 86-416; 86-1475.)

(105 ILCS 105/4) (from Ch. 122, par. 1404)
Sec. 4. Response action. Schools shall undertake and complete such response action as may be required by the federal Asbestos Hazard Emergency Response Act of 1986, the regulations promulgated thereunder, and the rules promulgated by the Department pursuant to the Asbestos Abatement Act. Response actions shall be undertaken and completed within the timeframe required by the federal Asbestos Hazard Emergency Response Act of 1986 and the regulations promulgated thereunder.
(Source: P.A. 86-416.)

(105 ILCS 105/5a)
Sec. 5a. (Repealed).
(Source: P.A. 86-416. Repealed by P.A. 96-537, eff. 8-14-09.)

(105 ILCS 105/6) (from Ch. 122, par. 1406)
Sec. 6. Powers and duties of the Department.
(a) The Department is empowered to promulgate any rules necessary to ensure proper implementation and administration of this Act and of the federal Asbestos Hazard Emergency Response Act of 1986, and the regulations promulgated thereunder.
(b) Rules promulgated by the Department shall include, but not be limited to:
(1) all rules necessary to achieve compliance with

the federal Asbestos Hazard Emergency Response Act of 1986 and the regulations promulgated thereunder;

(2) rules providing for the training and licensing of

persons and firms to perform asbestos inspection and air sampling; to perform abatement work; and to serve as asbestos abatement contractors, management, planners, project designers, project supervisors, project managers and asbestos workers for public and private secondary and elementary schools; and any necessary rules relating to the correct and safe performance of those tasks; and

(3) rules for the development and submission of

asbestos management plans by local educational agencies, and for review and approval of such plans by the Department.

(c) In carrying out its responsibilities under this Act, the Department shall:
(1) publish a list of persons and firms licensed

pursuant to this Act, except that the Department shall not be required to publish a list of licensed asbestos workers;

(2) require each local educational agency to maintain

records of asbestos-related activities, which shall be made available to the Department upon request; and

(3) adopt rules for the collection of fees for

training course approval; and for licensing of inspectors, management planners, project designers, contractors, supervisors, air sampling professionals, project managers and workers.

(Source: P.A. 96-537, eff. 8-14-09; 96-1000, eff. 7-2-10.)

(105 ILCS 105/6a) (from Ch. 122, par. 1406a)
Sec. 6a. The provisions of the Illinois Administrative Procedure Act are hereby expressly adopted and shall apply to all administrative rules and procedures of the Department of Public Health under this Act, except that in case of conflict between the Illinois Administrative Procedure Act and this Act the provisions of this Act shall control, and except that Section 5-35 of the Illinois Administrative Procedure Act relating to procedures for rule-making does not apply to the adoption of any rule required by federal law in connection with which the Department is precluded by law from exercising any discretion.
(Source: P.A. 88-45.)

(105 ILCS 105/6b) (from Ch. 122, par. 1406b)
Sec. 6b. All final administrative decisions of the Department hereunder shall be subject to judicial review pursuant to the provisions of the "Administrative Review Law", as amended, and the rules adopted pursuant thereto. The term "Administrative Decision" is defined as in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 84-951.)

(105 ILCS 105/6c) (from Ch. 122, par. 1406c)
Sec. 6c. The Director after notice and opportunity for hearing to the contractor, applicant or license holder may deny, suspend, or revoke a license or expunge such person from the state list in any case in which he or she finds that there has been a substantial failure to comply with the provisions of this Act or the standards, rules and regulations established by virtue thereof.
Such notice shall be provided by certified mail or by personal service setting forth the particular reasons for the proposed action and fixing a date, not less than 15 days from the date of such mailing or service, at which time the applicant, contractor, or license holder shall be given an opportunity to request hearing.
The hearing shall be conducted by the Director or by an individual designated in writing by the Director as Hearing Officer to conduct the hearing. On the basis of any such hearing, or upon default of the contractor, applicant or license holder, the Director shall make a determination specifying his or her findings and conclusions. A copy of such determination shall be sent by certified mail or served personally upon the applicant, contractor or license holder.
The procedure governing hearings authorized by this Section shall be in accordance with rules promulgated by the Department. A full and complete record shall be kept of all proceedings, including the notice of hearing, complaint, and all other documents in the nature of pleadings, written motions filed in the proceedings, and the report and orders of the Director and Hearing Officer. All testimony shall be reported but need not be transcribed unless the decision is sought to be reviewed pursuant to the "Administrative Review Law". A copy or copies of the transcript may be obtained by any interested party on payment of the cost of preparing such copy or copies. The Director or Hearing Officer, shall upon his or her own motion, or on the written request of any party to the proceeding, issue subpoenas requiring the attendance and the giving of testimony by witnesses, and subpoenas duces tecum requiring the production of books, papers, records or memoranda. All subpoenas and subpoenas duces tecum issued under the terms of this Act may be served by any person of legal age. The fees of witnesses for attendance and travel shall be the same as the fees of witnesses before the Circuit Court of this State, such fees to be paid when the witness is excused from further attendance. When the witness is subpoenaed at the instance of the Director or Hearing Officer, such fees shall be paid in the same manner as other expenses of the Department, and when the witness is subpoenaed at the instance of any other party to any such proceeding the Department may require that the cost of service of the subpoena or subpoena duces tecum and the fee of the witness be borne by the party at whose instance the witness is summoned. In such case, the Department in its discretion may require a deposit to cover the cost of such service and witness fees. A subpoena or subpoena duces tecum so issued as above stated shall be served in the same manner as a subpoena issued by a circuit court.
Any circuit court of this State, upon the application of the Director, or upon the application of any other party to the proceeding, may, in its discretion, compel the attendance of witnesses, the production of books, papers, records or memoranda and the giving of testimony before the Director or Hearing Officer conducting an investigation or holding a hearing authorized by this Act, by an attachment for contempt or otherwise, in the same manner as production of evidence may be compelled before the court.
The Director or Hearing Officer, or any party in an investigation or hearing before the Department, may cause the depositions of witnesses within the State to be taken in the manner prescribed by law for like depositions in civil actions in courts of this State, and to that end compel the attendance of witnesses and the production of books, papers, records, or memoranda.
(Source: P.A. 84-951.)

(105 ILCS 105/7) (from Ch. 122, par. 1407)
Sec. 7. Consistency with federal law. Rules and regulations issued pursuant to this Act, including those governing the preparation of a list of contractors and the removal of contractors therefrom as provided for in Section 10, shall not be inconsistent with rules and regulations promulgated by the United States Environmental Protection Agency pursuant to the Toxic Substances Control Act, the Clean Air Act or other applicable federal statutes.
(Source: P.A. 84-951.)

(105 ILCS 105/9) (from Ch. 122, par. 1409)
Sec. 9. State Funding. Funding sources for State funding with respect to costs of corrective action shall include appropriations from the General Revenue Fund, proceeds from litigation against manufacturers, distributors and contractors of asbestos products, funds provided under the provisions of the federal Asbestos School Hazard Abatement Act of 1984, or any combination thereof. The Department shall request appropriations from any of these funds based on its review of school funding needs and include such in its annual budget request.
(Source: P.A. 84-951.)

(105 ILCS 105/9a) (from Ch. 122, par. 1409a)
Sec. 9a. Reimbursement for corrective action. The Department shall, from funds appropriated for this purpose, reimburse schools which have undertaken corrective action. Such schools, upon completion of an inspection by the Department, shall be eligible for reimbursement only for those projects found to have been conducted in accordance with the provisions of this Act and the rules promulgated thereunder. Schools shall apply for such reimbursement to the Department on forms designed and provided by the Department.
The amount of reimbursement for which a public school district is eligible shall be calculated by the Department based upon a Grant Index developed by the State Board of Education. This Grant Index shall be based upon the equalized assessed valuation of the school district and other measures of relative wealth to determine the percentage of the total cost of corrective action for which reimbursement shall be authorized. The Grant Index for any school district is equal to one minus the ratio of the district's equalized assessed valuation per pupil in weighted daily average attendance to the equalized assessed valuation per pupil in weighted average daily attendance of the district located at the ninetieth percentile for all districts of the same type. The Grant Index for any school district shall be not less than .50 and no greater than 1.00. The product of the district's Grant Index and the project cost, as determined by the Department for approved corrective action, equals the total amount that shall be reimbursed to the school according to the provisions of this Section. All non-public schools shall be eligible for reimbursement in an amount equal to 50% of the cost of corrective action.
Out of funds appropriated for such purpose, 20% of the amount of reimbursement to which any school is determined entitled shall be paid in each of 5 successive fiscal years. The Department shall request an annual appropriation in an amount sufficient to cover all expected reimbursements to be paid out in that fiscal year.
For purposes of reimbursement under this Section, corrective action means removal, encapsulation or enclosure. Schools reimbursed pursuant to this Section for corrective action shall not be eligible for grants under Section 9b with respect to the corrective action for which they are so reimbursed.
(Source: P.A. 84-1245.)

(105 ILCS 105/9b) (from Ch. 122, par. 1409b)
Sec. 9b. Grants for asbestos abatement work undertaken on or after January 1, 1986. Schools which undertake corrective action on or after January 1, 1986 shall be eligible for grants for asbestos abatement activities conducted in accordance with this Act and the rules promulgated thereunder. Funds shall be provided only to those schools which have been inspected pursuant to this Act. Schools which desire abatement grants shall apply to the Department for such grants on forms designed and provided by the Department. The Department shall evaluate applications to establish priorities for funding recognizing the degree of health hazard present and shall categorize school needs using a numerical ranking.
In conjunction with the State Board of Education, the Department shall calculate the amount of grant for which a public school district is eligible, based upon a Grant Index developed by the State Board of Education. The Grant Index shall be based upon the equalized assessed valuation of the school district and other measures of relative wealth to determine the percentage of the total cost of corrective action for which grants shall be authorized. The Grant Index for any school district is equal to one minus the ratio of the district's equalized assessed valuation per pupil in weighted daily average attendance to the equalized assessed valuation per pupil in weighted average daily attendance of the district located at the ninetieth percentile for all districts of the same type. The Grant Index for any school district shall be not less than .50 and no greater than 1.00. The product of the district's Grant Index and the project cost, as determined by the Department for approved corrective action, equals the amount that shall be expended on behalf of the school. All non-public schools shall be eligible for grants in an amount equal to 50% of the cost of corrective action.
In conjunction with the Capital Development Board, the Department shall issue grants to schools for corrective action. The Capital Development Board shall, in conjunction with the schools, contract with a contractor whose name appears on the Department's list of approved contractors for the corrective action determined necessary according to provisions of this Act and the rules promulgated thereunder. All such contractors shall be prequalified as may be required by The Illinois Purchasing Act. All contracts entered into by the schools and the Capital Development Board shall include a provision that all work to be conducted under that contract shall be undertaken in accordance with this Act and the rules promulgated thereunder. The Capital Development Board shall exercise general supervision over corrective action financed pursuant to the provisions of this Act and the rules promulgated thereunder in schools. The Capital Development Board shall request an annual appropriation in an amount sufficient to cover all expected grants to be awarded in that year. For purposes of reimbursement under this Section, corrective action means removal, encapsulation or enclosure.
A school district may levy a tax in accordance with Section 17-2.11 of "The School Code" in order to provide local funding for corrective action ordered under this Act. A school may use federal loans or grants to finance the cost of corrective action, but no State funding shall be used to repay any federal loan received by a school for asbestos abatement projects.
(Source: P.A. 84-1096.)

(105 ILCS 105/9c) (from Ch. 122, par. 1409c)
Sec. 9c. (a) Public school districts that have received corrective action reimbursement or grants pursuant to this Act shall cooperate fully with the Attorney General in litigation to recover costs of corrective action. The Attorney General may, in his discretion, take exclusive charge of such litigation. Any amounts recovered, less costs of litigation, shall be divided pro rata between the grantee public school district and the Asbestos Abatement Fund, based upon the percentage of costs of corrective action borne by the State and the school district, respectively.
(b) Any nonpublic school which has received a grant or reimbursement pursuant to this Act, and which subsequently recovers costs of corrective action through litigation, shall reimburse the State from such recovery. The percentage of the recovery reimbursed to the State shall equal the percentage of costs of corrective action initially borne by the State. All reimbursements paid to the State under this subsection shall be deposited in the Asbestos Abatement Fund.
(Source: P.A. 85-585.)

(105 ILCS 105/10) (from Ch. 122, par. 1410)
Sec. 10. Asbestos Abatement Contractors. The Department shall prepare a list in cooperation with appropriate State and federal agencies on an annual basis of asbestos abatement contractors familiar with and capable of complying with all applicable federal and State standards for asbestos containment and removal. Additional asbestos abatement contractors wishing to be placed on this list shall notify the Department. The Department shall evaluate this request based on the training and experience of such a potential asbestos abatement contractor and render a decision. If the Department denies the request, such contractor may appeal such a decision pursuant to the provisions of the "Administrative Review Law". Such list shall be made available to all school districts. In contracting for response action services, schools shall select an asbestos abatement contractor from the Department's list.
(Source: P.A. 86-416.)

(105 ILCS 105/10a) (from Ch. 122, par. 1410a)
Sec. 10a. Licensing. No inspector, management planner, project designer, project manager, air sampling professional, asbestos abatement contractor, worker or project supervisor may be employed as a response action contractor unless that individual or entity is licensed by the Department. Those individuals and entities wishing to be licensed shall make application on forms prescribed and furnished by the Department. A license shall expire annually according to a schedule determined by the Department. Applications for renewal of licenses shall be filed with the Department at least 30 days before the expiration date. When a licensure examination is required, the application for licensure shall be submitted to the Department at least 30 days prior to the date of the scheduled examination. The Department shall evaluate each application based on its minimum standards for licensure, promulgated as rules, and render a decision. Such standards may include a requirement for the successful completion of a course of training approved by the Department. If the Department denies the application, the applicant may appeal such decision pursuant to the provisions of the "Administrative Review Law".
(Source: P.A. 86-416.)

(105 ILCS 105/10b) (from Ch. 122, par. 1410b)
Sec. 10b. Certified Industrial Hygienists. For purposes of this Act and the rules promulgated thereunder, the Department shall use the list of certified industrial hygienists as prepared by the American Board of Industrial Hygiene.
(Source: P.A. 86-981.)

(105 ILCS 105/11) (from Ch. 122, par. 1411)
Sec. 11. Recordkeeping. Each school district shall:
(a) Keep a record of each asbestos abatement project that is performed in schools; and
(b) Make that record available to the Department at any reasonable time.
(Source: P.A. 83-1325.)

(105 ILCS 105/12) (from Ch. 122, par. 1412)
Sec. 12. Limitations. Schools shall not undertake any response action in a manner that would endanger the health or safety of school personnel or students; provided, however, schools shall not undertake response action to remove friable asbestos material during which time school personnel or students are using or occupying an educational facility unless appropriate safety measures are instituted which protect the health and safety of school personnel and students. Neither school personnel nor students shall use or occupy a school building containing friable asbestos material in which response action has not been undertaken or completed within the period provided by the federal Asbestos Hazard Emergency Response Act or the regulations promulgated thereunder.
(Source: P.A. 86-416.)

(105 ILCS 105/12a) (from Ch. 122, par. 1412a)
Sec. 12a. Emergency stop work orders. Whenever the Department finds that an emergency exists which requires immediate action to protect the public health, it may, without notice or hearing, issue an order reciting the existence of such an emergency and then require that such action be taken as it may deem necessary to meet the emergency, including but not limited to the issuance of a stop work order and the immediate removal of a contractor or contractors from the list provided for in Section 10. Notwithstanding any other provision in this Act, such order shall be effective immediately. The State's Attorney and Sheriff of the county in which the school is located shall enforce the order after receiving notice thereof. Any contractor affected by such an order is entitled, upon request, to a hearing as provided for in rules and regulations promulgated pursuant to this Act. When such conditions are abated, in the opinion of the Department, the Department may authorize the reinstitution of the activities and inclusion on the list of contractors of those activities and contractors which were the subject of a stop work order.
(Source: P.A. 84-951.)

(105 ILCS 105/12b) (from Ch. 122, par. 1412b)
Sec. 12b. Civil Penalties. The Department is empowered to assess civil penalties against a contractor inspector, management planner, project designer, supervisor, worker, project manager, or air sampling professional for violations of this Act and the rules promulgated thereunder, pursuant to rules for such penalties established by the Department.
(Source: P.A. 86-416.)

(105 ILCS 105/12c) (from Ch. 122, par. 1412c)
Sec. 12c. Under emergency conditions, an employee of a school district may clean or dispose of less than 3 linear feet or 3 square feet of friable or non-friable asbestos containing material in schools without meeting the definition of an "asbestos worker" as defined in this Act, provided the employee has completed the maximum asbestos awareness program provided for in federal law or rules. "Emergency conditions" for the purpose of this Section shall mean:
1) the facility is without heat, water, gas, or electric; or
2) the facility is unable to keep outside elements such as water from entering the interior of the structure; or
3) the dislodging or falling of less than 3 linear feet or 3 square feet of asbestos containing materials.
The Department may further define, by rule, what circumstances constitute an "emergency condition" under this Section. The Department may also set forth, by rule, the training or awareness program a school employee must meet as a prerequisite to conducting of asbestos clean-up or disposal pursuant to this Section.
(Source: P.A. 86-647.)

(105 ILCS 105/13) (from Ch. 122, par. 1413)
Sec. 13. Federal funding. To the extent that federal funds become available for the removal of asbestos from schools and subject to any limitations which may be imposed, such federal funds shall be used in lieu of State financing of corrective actions and for any administrative costs incurred by the Department in the administration of this Act.
(Source: P.A. 83-1325.)

(105 ILCS 105/14) (from Ch. 122, par. 1414)
Sec. 14. Enforcement. Notwithstanding the existence or pursuit of any other remedy, the Director may, in the manner provided by law, in the name of the People of the State and through the Attorney General who shall represent the Director in the proceedings, maintain an action for injunction or other relief or process against any school, the governing body thereof and any other person or unit of local government to enforce and compel compliance with the provisions of this Act, the rules and regulations promulgated thereunder and any order entered for any response action pursuant to this Act and such rules and regulations.
(Source: P.A. 86-416.)

(105 ILCS 105/15) (from Ch. 122, par. 1415)
Sec. 15. Liability insurance. The governing body of each public school which is ordered to undertake any corrective action pursuant to this Act may thereupon insure against any loss or liability of the school district, members of the school board, school employees, student teachers and authorized volunteer personnel by reason of civil damage claims and suits, including death and bodily injury and property damage actions and the defense thereof, for injuries and damages allegedly resulting for any negligent or wrongful acts or omissions allegedly committed by any of the persons to be so insured, during the scope of employment or under direction of the school board, in connection with any corrective action which any such school is ordered to take pursuant to the provisions of this Act.
(Source: P.A. 83-1325.)

(105 ILCS 105/15a) (from Ch. 122, par. 1415a)
Sec. 15a. Contractor's Certificates of Financial Responsibility. Each contractor wishing to be placed on the Department's approved list of contractors shall submit to the Department a certificate documenting that the contractor carries liability insurance, self insurance, group insurance, group self insurance, a letter of credit or bond in an amount of at least $500,000 for work performed pursuant to the Asbestos Abatement Act and the rules promulgated thereunder. No contractor may be placed on the approved list in the absence of such a certificate. All contractors presently on the approved list shall submit said certificate within 90 days of the effective date of this amendatory Act of 1985, or the Department shall remove their names from the approved list.
Each contractor shall maintain on file with the Department a current certificate of financial responsibility throughout the entire length of time the contractor's name appears on the Department's list of approved contractors. A contractor shall notify the Department of any change in the status of a certificate which has been filed including expiration, renewal, or alteration of the terms of the certificate.
(Source: P.A. 84-1096.)

(105 ILCS 105/16) (from Ch. 122, par. 1416)
Sec. 16. Illinois School Asbestos Abatement Fund. All fees and penalties collected by the Department pursuant to this Act shall be deposited into the Illinois School Asbestos Abatement Fund which is hereby created in the State Treasury. Subject to appropriation, all monies deposited in the Illinois School Asbestos Abatement Fund under this Act shall be available to the Department for its administration of this Act and of the federal Asbestos Hazard Emergency Response Act of 1986. Subject to appropriation, all moneys deposited in the Illinois School Asbestos Abatement Fund shall be available to the Department of Public Health for administration of the Asbestos Abatement Act and the Commercial and Public Building Asbestos Abatement Act.
(Source: P.A. 89-143, eff. 7-14-95.)



105 ILCS 110/ - Critical Health Problems and Comprehensive Health Education Act.

(105 ILCS 110/1) (from Ch. 122, par. 861)
Sec. 1. Short title. This Act shall be known and may be cited as the "Critical Health Problems and Comprehensive Health Education Act".
(Source: P.A. 77-1405.)

(105 ILCS 110/2) (from Ch. 122, par. 862)
Sec. 2. Definitions. The following term has the following meaning, except as the context otherwise requires:
"Comprehensive Health Education Program": a systematic and extensive educational program designed to provide a variety of learning experiences based upon scientific knowledge of the human organism as it functions within its environment which will favorably influence the knowledge, attitudes, values and practices of Illinois school youth; and which will aid them in making wise personal decisions in matters of health.
(Source: P.A. 99-78, eff. 7-20-15.)

(105 ILCS 110/3)
Sec. 3. Comprehensive Health Education Program. The program established under this Act shall include, but not be limited to, the following major educational areas as a basis for curricula in all elementary and secondary schools in this State: human ecology and health, human growth and development, the emotional, psychological, physiological, hygienic and social responsibilities of family life, including sexual abstinence until marriage, prevention and control of disease, including instruction in grades 6 through 12 on the prevention, transmission and spread of AIDS, age-appropriate sexual abuse and assault awareness and prevention education in grades pre-kindergarten through 12, public and environmental health, consumer health, safety education and disaster survival, mental health and illness, personal health habits, alcohol, drug use, and abuse including the medical and legal ramifications of alcohol, drug, and tobacco use, abuse during pregnancy, evidence-based and medically accurate information regarding sexual abstinence, tobacco, nutrition, and dental health. The program shall also provide course material and instruction to advise pupils of the Abandoned Newborn Infant Protection Act. The program shall include information about cancer, including without limitation types of cancer, signs and symptoms, risk factors, the importance of early prevention and detection, and information on where to go for help. Notwithstanding the above educational areas, the following areas may also be included as a basis for curricula in all elementary and secondary schools in this State: basic first aid (including, but not limited to, cardiopulmonary resuscitation and the Heimlich maneuver), heart disease, diabetes, stroke, the prevention of child abuse, neglect, and suicide, and teen dating violence in grades 7 through 12. Beginning with the 2014-2015 school year, training on how to properly administer cardiopulmonary resuscitation (which training must be in accordance with standards of the American Red Cross, the American Heart Association, or another nationally recognized certifying organization) and how to use an automated external defibrillator shall be included as a basis for curricula in all secondary schools in this State.
The school board of each public elementary and secondary school in the State shall encourage all teachers and other school personnel to acquire, develop, and maintain the knowledge and skills necessary to properly administer life-saving techniques, including without limitation the Heimlich maneuver and rescue breathing. The training shall be in accordance with standards of the American Red Cross, the American Heart Association, or another nationally recognized certifying organization. A school board may use the services of non-governmental entities whose personnel have expertise in life-saving techniques to instruct teachers and other school personnel in these techniques. Each school board is encouraged to have in its employ, or on its volunteer staff, at least one person who is certified, by the American Red Cross or by another qualified certifying agency, as qualified to administer first aid and cardiopulmonary resuscitation. In addition, each school board is authorized to allocate appropriate portions of its institute or inservice days to conduct training programs for teachers and other school personnel who have expressed an interest in becoming qualified to administer emergency first aid or cardiopulmonary resuscitation. School boards are urged to encourage their teachers and other school personnel who coach school athletic programs and other extracurricular school activities to acquire, develop, and maintain the knowledge and skills necessary to properly administer first aid and cardiopulmonary resuscitation in accordance with standards and requirements established by the American Red Cross or another qualified certifying agency. Subject to appropriation, the State Board of Education shall establish and administer a matching grant program to pay for half of the cost that a school district incurs in training those teachers and other school personnel who express an interest in becoming qualified to administer cardiopulmonary resuscitation (which training must be in accordance with standards of the American Red Cross, the American Heart Association, or another nationally recognized certifying organization) or in learning how to use an automated external defibrillator. A school district that applies for a grant must demonstrate that it has funds to pay half of the cost of the training for which matching grant money is sought. The State Board of Education shall award the grants on a first-come, first-serve basis.
No pupil shall be required to take or participate in any class or course on AIDS or family life instruction or to receive training on how to properly administer cardiopulmonary resuscitation or how to use an automated external defibrillator if his or her parent or guardian submits written objection thereto, and refusal to take or participate in the course or program or the training shall not be reason for suspension or expulsion of the pupil.
Curricula developed under programs established in accordance with this Act in the major educational area of alcohol and drug use and abuse shall include classroom instruction in grades 5 through 12. The instruction, which shall include matters relating to both the physical and legal effects and ramifications of drug and substance abuse, shall be integrated into existing curricula; and the State Board of Education shall develop and make available to all elementary and secondary schools in this State instructional materials and guidelines which will assist the schools in incorporating the instruction into their existing curricula. In addition, school districts may offer, as part of existing curricula during the school day or as part of an after school program, support services and instruction for pupils or pupils whose parent, parents, or guardians are chemically dependent.
(Source: P.A. 97-1147, eff. 1-24-13; 98-190, eff. 8-6-13; 98-441, eff. 1-1-14; 98-632, eff. 7-1-14; 98-756, eff. 7-16-14.)

(105 ILCS 110/3.5)
Sec. 3.5. Nutrition and physical activity best practices database.
(a) The State Board of Education shall develop and maintain a nutrition and physical activity best practices database. The database shall contain the results of any wellness-related fitness testing done by local school districts, as well as information on successful programs and policies implemented by local school districts designed to improve nutrition and physical activity in the public and charter schools. This information may include (i) a description of the program or policy, (ii) advice on implementation, (iii) any assessment of the program or policy, (iv) a contact person from the local school district, and (v) any other information the State Board of Education deems appropriate. The database shall be readily accessible to all local school districts Statewide. The State Board of Education shall encourage local school districts to submit information to the database, however no school district shall be required to submit information.
(b) The State Board of Education may adopt rules necessary for administration of this Section.
(c) The requirements of the State Board of Education to establish this database shall become effective once the State Board of Education has secured all of the funding necessary to implement it.
(Source: P.A. 96-1223, eff. 7-23-10.)

(105 ILCS 110/3.10)
Sec. 3.10. Policy on teen dating violence.
(a) As used in this Section:
"Dating" or "dating relationship" means an ongoing social relationship of a romantic or intimate nature between 2 persons. "Dating" or "dating relationship" does not include a casual relationship or ordinary fraternization between 2 persons in a business or social context.
"Teen dating violence" means either of the following:
(1) A pattern of behavior in which a person uses or

threatens to use physical, mental, or emotional abuse to control another person who is in a dating relationship with the person, where one or both persons are 13 to 19 years of age.

(2) Behavior by which a person uses or threatens to

use sexual violence against another person who is in a dating relationship with the person, where one or both persons are 13 to 19 years of age.

(b) The school board of each public school district in this State shall adopt a policy that does all of the following:
(1) States that teen dating violence is unacceptable

and is prohibited and that each student has the right to a safe learning environment.

(2) Incorporates age-appropriate education about teen

dating violence into new or existing training programs for students in grades 7 through 12 and school employees, as recommended by the school officials identified under subdivision (4) of this subsection (b).

(3) Establishes procedures for the manner in which

employees of a school are to respond to incidents of teen dating violence that take place at the school, on school grounds, at school-sponsored activities, or in vehicles used for school-provided transportation.

(4) Identifies by job title the school officials who

are responsible for receiving reports related to teen dating violence.

(5) Notifies students and parents of the teen dating

violence policy adopted by the board.

(Source: P.A. 98-190, eff. 8-6-13.)

(105 ILCS 110/4) (from Ch. 122, par. 864)
Sec. 4. Powers of the State Board of Education. In order to carry out the purposes of this Act the State Board of Education is empowered to:
(a) Establish the minimum amount of instruction time to be devoted to comprehensive health education at all elementary and secondary grade levels.
(b) Establish guidelines to aid local school districts in developing comprehensive health education programs at all grade levels.
(c) Establish special in-service programs to provide professional preparation in the field of health education for teachers and administrators throughout the schools of the State.
(d) Develop cooperative health training programs between school districts and institutions of higher education whereby qualified health education personnel of such institutions will be available to guide the continuing professional preparation of teachers in health education.
(e) Encourage institutions of higher education to develop and extend curricula in health education for professional preparation in both in-service and pre-service programs.
(f) Assist in the development of evaluative techniques which will insure that a comprehensive program in health education is being conducted throughout the State which meets the needs of Illinois youth.
(g) Make sure additions to the staff of the State Board of Education to insure a sufficient number of health education personnel to effectuate the purposes of this Act.
(Source: P.A. 81-1508.)

(105 ILCS 110/5) (from Ch. 122, par. 865)
Sec. 5. Advisory Committee. An advisory committee consisting of 11 members is hereby established as follows: the Director of Public Health or his or her designee, the Secretary of Human Services or his or her designee, and an additional person representing the Department of Human Services designated by the Secretary, the Director of Children and Family Services or his or her designee, and 7 members to be appointed by the State Board of Education to be chosen, insofar as is possible, from the following groups: colleges and universities, voluntary health agencies, medicine, dentistry, professional health associations, teachers, administrators, members of local boards of education, and lay citizens. The original public members shall, upon their appointment, serve until July 1, 1973, and, thereafter, new appointments of public members shall be made in like manner and such members shall serve for 4 year terms commencing on July 1, 1973, and until their successors are appointed and qualified. Vacancies in the terms of public members shall be filled in like manner as original appointments for the balance of the unexpired terms. The members of the advisory committee shall receive no compensation but shall be reimbursed for actual and necessary expenses incurred in the performance of their duties. Such committee shall select a chairman and establish rules and procedures for its proceedings not inconsistent with the provisions of this Act. Such committee shall advise the State Board of Education on all matters relating to the implementation of the provisions of this Act. They shall assist in presenting advice and interpretation concerning a comprehensive health education program to the Illinois public, especially as related to critical health problems. They shall also assist in establishing a sound understanding and sympathetic relationship between such comprehensive health education program and the public health, welfare and educational programs of other agencies in the community.
(Source: P.A. 99-30, eff. 7-10-15.)

(105 ILCS 110/6) (from Ch. 122, par. 866)
Sec. 6. Rules and Regulations. In carrying out the powers and duties of the State Board of Education and the advisory committee established by this Act, the State Board and such committee are authorized to promulgate rules and regulations in order to implement the provisions of this Act.
(Source: P.A. 81-1508.)



105 ILCS 112/ - Dissection Alternatives Act.

(105 ILCS 112/1)
Sec. 1. Short title. This Act may be cited as the Dissection Alternatives Act.
(Source: P.A. 91-771, eff. 6-9-00.)

(105 ILCS 112/5)
Sec. 5. Findings and purpose.
(a) The General Assembly finds and declares that the appropriate use of dissection in research and education has contributed a great deal to the advancement of medical and biological science. Without dissection the science of anatomy could not have advanced, and it is the bedrock supporting the modern practice of surgery in its many forms. The appropriate use of dissection has brought many benefits to the people of this State, and it continues to play important roles in medical and veterinary practice, research, and education.
(b) The General Assembly also finds that the remarkable progress of the last few decades has produced significant advances in computing and the graphic and representational arts, and that these developments have resulted in the creation of many new technologies for teaching anatomy, physiology, and other medical and biological sciences. In certain circumstances these new technologies are capable of providing an educational experience superior to dissection, and they have often proven to be less expensive and more humane.
(c) The General Assembly also finds that the use of dissection, when inappropriate or poorly supervised, can result in the inhumane treatment and unnecessary suffering of animals. The inappropriate or careless use of dissection in schools has also in some instances traumatized students and contributed to a failure to teach proper respect for life and living creatures.
(d) It is the purpose of this Act to encourage schools in this State to make available and use alternatives to dissection when those alternatives are appropriate and can provide an educational experience that is equal or superior to the traditional use of dissection. It is not in any way the intention of this Act to discourage the appropriate use of dissection in research or when it provides a valuable educational experience to students.
(Source: P.A. 91-771, eff. 6-9-00.)

(105 ILCS 112/10)
Sec. 10. Definitions. For the purposes of this Act, unless the context otherwise requires:
"Student" means a pupil at a public or private elementary or secondary school in Illinois.
"Teacher" means a person who is teaching at a public or private elementary or secondary school in Illinois, regardless of whether that teaching is on a full-time or part-time, temporary or permanent, or regular or substitute basis.
"Dissection" includes cutting, killing, preserving, or mounting of living or dead animals or animal parts for scientific study; but does not include the cutting, preserving, or mounting of (1) meat or other animal products that have been processed for use as food or in the preparation of food or (2) wool, silk, glue, or other commercial or artistic products derived from animals.
(Source: P.A. 91-771, eff. 6-9-00.)

(105 ILCS 112/15)
Sec. 15. Alternative student projects. A school may excuse a student enrolled in a course in which students are ordinarily expected to perform, participate in, or observe dissection who objects for any reason to performing, participating in, or observing that dissection and instead allow the student to complete an alternative project. The alternative project should be nonpunitive and should be reasonably chosen to provide the student, through means other than dissection, with knowledge similar to that expected to be gained by other students in the course who perform, participate in, or observe the dissection. The alternative project should be consistent with any guidelines for alternative projects that have been adopted by the State Board of Education.
(Source: P.A. 91-771, eff. 6-9-00.)

(105 ILCS 112/20)
Sec. 20. Guidelines for notification of students and parents.
(a) The State Board of Education shall develop and make available guidelines that may be used by the public elementary and secondary schools within this State to give appropriate notice of the following to students and their parents or legal guardians:
(1) Which, if any, of the courses taught at the

school ordinarily require or allow the student to perform, participate in, or observe dissection.

(2) Whether or not the school makes available to

students the opportunity to complete an alternative project.

(b) When offering high school students an opportunity to choose between dissection or an alternative project, teachers should encourage the students to take into consideration the expectations and requirements of the colleges and graduate programs that they may be interested in attending.
(Source: P.A. 91-771, eff. 6-9-00.)

(105 ILCS 112/25)
Sec. 25. Discrimination prohibited. A student may not be penalized or discriminated against in any way for refusing to perform, participate in, or observe dissection.
(Source: P.A. 91-771, eff. 6-9-00.)

(105 ILCS 112/99)
Sec. 99. Effective date. This Act takes effect upon becoming law and first applies to the 2000-2001 school year.
(Source: P.A. 91-771, eff. 6-9-00.)



105 ILCS 115/ - Eye Protection in School Act.

(105 ILCS 115/0.01) (from Ch. 122, par. 698.10)
Sec. 0.01. Short title. This Act may be cited as the Eye Protection in School Act.
(Source: P.A. 86-1324.)

(105 ILCS 115/1) (from Ch. 122, par. 698.11)
Sec. 1. Every student, teacher and visitor is required to wear an industrial quality eye protective device when participating in or observing any of the following courses in schools, colleges and universities:
(a) vocational or industrial arts shops or

laboratories involving experience with the following: hot molten metals; milling, sawing, turning, shaping, cutting, grinding or stamping of any solid materials; heat treatment, tempering or kiln firing of any metal or other materials; gas or electric arc welding; repair or servicing of any vehicle; caustic or explosive materials;

(b) chemical or combined chemical-physical

laboratories involving caustic or explosive chemicals or hot liquids or solids.

Such devices may be furnished for all students and teachers, and shall be furnished for all visitors to such classrooms and laboratories.
The State Board of Education shall establish nationally accepted standards for such devices.
(Source: P.A. 88-9.)



105 ILCS 124/ - Farm Fresh Schools Program Act.

(105 ILCS 124/1)
Sec. 1. Short title. This Act may be cited as the Farm Fresh Schools Program Act.
(Source: P.A. 96-153, eff. 1-1-10.)

(105 ILCS 124/5)
Sec. 5. Findings. The General Assembly finds all of the following:
(1) According to the Centers for Disease Control and

Prevention, less than 20% of young people eat the recommended 5 or more servings of fruits and vegetables each day. A recent study in the New England Journal of Medicine finds that, unless reversed, in the next 50 years obesity will shorten life expectancy in the United States by 2 to 5 years, exceeding the impact of cancer or heart disease. Studies by the Yale University School of Public Health have found that, due to obesity and related diseases, the current generation of young people may be the first in American history whose life expectancy is projected to be less than that of their parents.

(2) Farm-to-school programs link schools with local

and regional farms in order to provide schools with fresh and minimally processed farm commodities for inclusion in school meals, vending machines, salad bars, and snacks. These programs also help children develop nutritional awareness and healthy eating habits.

(3) In addition to procuring farm fresh foods for

school food offerings, farm-to-school programs often include activities that provide pupils with hands-on learning opportunities, such as farm visits, cooking demonstrations, and school gardening and composting programs, and integrate nutritional and agricultural education into school curricula.

(4) It is in the interest of this State to promote

farm-to-school programs that emphasize the purchase of farm fresh foods by schools in order to improve child nutrition and strengthen local and regional farm economies.

(Source: P.A. 96-153, eff. 1-1-10.)

(105 ILCS 124/10)
Sec. 10. Farm Fresh Schools Program. The Department of Agriculture, in cooperation with the State Board of Education and the Department of Public Health, shall create the Farm Fresh Schools Program. The intent of the Program is to reduce obesity and improve nutrition and public health, as well as strengthen local agricultural economies by increasing access to and promoting the consumption of locally grown fruits and vegetables in schools and increasing physical activities and programs that promote pupil wellness.
(Source: P.A. 96-153, eff. 1-1-10.)

(105 ILCS 124/15)
Sec. 15. Grants.
(a) The Department of Agriculture and the State Board of Education shall jointly administer a process to review grant proposals and award grants on a competitive basis to eligible applicants to implement the Farm Fresh Schools Program.
(b) The first 6 grants awarded pursuant to the Farm Fresh Schools Program shall be awarded in 6 different counties, including 3 urban counties and 3 rural counties with a significant agricultural economy.
(Source: P.A. 96-153, eff. 1-1-10.)

(105 ILCS 124/20)
Sec. 20. Farm Fresh Schools Program Fund. The Farm Fresh Schools Program Fund is created as a special fund in the State treasury. Moneys in the Fund shall be used, subject to appropriation, by the Department of Agriculture and the State Board of Education for the purposes of this Act.
(Source: P.A. 96-153, eff. 1-1-10.)

(105 ILCS 124/25)
Sec. 25. Rules. The Department of Agriculture, with the cooperation of the Department of Public Health and the State Board of Education, shall adopt rules for the implementation of this Act.
(Source: P.A. 96-153, eff. 1-1-10.)

(105 ILCS 124/90)
Sec. 90. (Amendatory provisions; text omitted).
(Source: P.A. 96-153, eff. 1-1-10; text omitted.)



105 ILCS 125/ - School Breakfast and Lunch Program Act.

(105 ILCS 125/0.01) (from Ch. 122, par. 712.01)
Sec. 0.01. Short title. This Act may be cited as the School Breakfast and Lunch Program Act.
(Source: P.A. 86-1324; 91-843, eff. 6-22-00.)

(105 ILCS 125/0.05)
Sec. 0.05. State policy and legislative intent. The General Assembly recognizes that hunger and food security are serious problems in the State of Illinois with as many as one million citizens being affected. These citizens have lost their sense of food security. It is estimated that just under 600,000 Illinois children experience hunger or food insecurity, meaning that they either go without eating meals, or their parents cannot provide the kinds of food they need. Because low-income children are not being adequately nourished, even to the point where many are arriving at school hungry, the General Assembly believes it is in the best interest of Illinois to utilize resources available through existing child nutrition programs, to the fullest extent possible.
The General Assembly also recognizes a definite correlation between adequate child nutrition and a child's physical, emotional, and cognitive development. There is also a correlation between adequate nutrition and a child's ability to perform well in school. In this regard, the General Assembly realizes the importance of the National School Breakfast Program as an effective measure that must be widely implemented to insure more adequate nutrition for Illinois children.
(Source: P.A. 91-843, eff. 6-22-00.)

(105 ILCS 125/1) (from Ch. 122, par. 712.1)
Sec. 1. Definitions. For the purposes of this Act:
"School board" means school principal, directors, board of education and board of school inspectors of public and private schools.
"Welfare center" means an institution not otherwise receiving funds from any governmental agency, serving breakfasts or lunches to children of school age or under, in conformance with the authorized free breakfast program, school breakfast program, free lunch program, or school lunch program.
"Free breakfast program" means those programs through which school boards may supply needy children in their respective districts with free school breakfasts.
"Free lunch program" means those programs through which school boards supply all of the needy children in their respective districts with free school lunches.
"School breakfast program" means a school breakfast program that meets the requirements for school breakfast programs under the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.).
"School lunch program" means a school lunch program that meets the requirements for school lunch programs under the National School Lunch Act (42 U.S.C. 1751 et seq.).
"Comptroller" means Comptroller of the State of Illinois.
(Source: P.A. 91-843, eff. 6-22-00.)

(105 ILCS 125/2) (from Ch. 122, par. 712.2)
Sec. 2. Reimbursement of sponsors. The State Board of Education is authorized to reimburse school boards and welfare centers that operate free breakfast programs, school breakfast programs, free lunch programs, or school lunch programs for a portion of the costs of food served in balanced, nutritious breakfasts or lunches and served to students in non-profit public or private schools and non-profit welfare centers.
The State Board of Education shall reimburse not less than $0.15 or the actual cost, whichever is less, to School Boards for each free lunch and not less than $0.15 or the actual cost, whichever is less, for each free breakfast supplied by them. This appropriation shall be in addition to any federal contributions.
(Source: P.A. 91-843, eff. 6-22-00.)

(105 ILCS 125/2.5)
Sec. 2.5. Breakfast incentive program. The State Board of Education shall fund a breakfast incentive program comprised of the components described in paragraphs (1), (2), and (3) of this Section, provided that a separate appropriation is made for the purposes of this Section. The State Board of Education may allocate the appropriation among the program components in whatever manner the State Board of Education finds will best serve the goal of increasing participation in school breakfast programs. If the amount of the appropriation allocated under paragraph (1), (2), or (3) of this Section is insufficient to fund all claims submitted under that particular paragraph, the claims under that paragraph shall be prorated.
(1) Additional funding incentive. The State Board of

Education may reimburse each sponsor of a school breakfast program at least an additional $0.10 for each free, reduced-price, and paid breakfast served over and above the number of such breakfasts served in the same month during the preceding year.

(2) Start-up incentive. The State Board of Education

may make grants to school boards and welfare centers that agree to start a school breakfast program in one or more schools or other sites. First priority for these grants shall be given through August 15 to schools in which 40% or more of their students are eligible for free and reduced price meals, based on the school district's previous year's October claim, under the National School Lunch Act (42 U.S.C. 1751 et seq.). Depending on the availability of funds and the rate at which funds are being utilized, the State Board of Education is authorized to allow additional schools or other sites to receive these grants in the order in which they are received by the State Board of Education. The amount of the grant shall be $3,500 for each qualifying school or site in which a school breakfast program is started. The grants shall be used to pay the start-up costs for the school breakfast program, including equipment, supplies, and program promotion, but shall not be used for food, labor, or other recurring operational costs. Applications for the grants shall be made to the State Board of Education on forms designated by the State Board of Education. Any grantee that fails to operate a school breakfast program for at least 3 years after receipt of a grant shall refund the amount of the grant to the State Board of Education.

(3) Non-traditional breakfast incentive.

Understanding that there are barriers to implementing a school breakfast program in a traditional setting such as in a cafeteria, the State Board of Education may make grants to school boards and welfare centers to offer the school breakfast program in non-traditional settings or using non-traditional methods. Priority will be given to applications through August 15 of each year from schools that are identified as priority schools under Section 2-3.25d-5 of the School Code. Depending on the availability of funds and the rate at which funds are being utilized, the State Board of Education is authorized to allow additional schools or other sites to receive these grants in the order in which they are received by the State Board of Education.

(Source: P.A. 99-193, eff. 7-30-15.)

(105 ILCS 125/3) (from Ch. 122, par. 712.3)
Sec. 3. Agreements with sponsors; standardized breakfasts and lunches. The State Board of Education is authorized to enter into agreements with the sponsors of free breakfast programs, school breakfast programs, free lunch programs, and school lunch programs and shall prepare a standardized, general list of type breakfasts and lunches, for which the State will reimburse, subject to the provisions of Section 8, the sponsors of such programs.
The State Board of Education is also authorized to enter into agreements with any governmental agency, school boards, corporations, private individuals, or welfare centers which would permit the distribution or processing of surplus commodities or in any other way tend to improve the school breakfast program or school lunch program.
(Source: P.A. 91-843, eff. 6-22-00.)

(105 ILCS 125/4) (from Ch. 122, par. 712.4)
Sec. 4. Accounts; copies of menus served; free lunch program required; report. School boards and welfare centers shall keep an accurate, detailed and separate account of all moneys expended for school breakfast programs, school lunch programs, free breakfast programs, free lunch programs, and summer food service programs, and of the amounts for which they are reimbursed by any governmental agency, moneys received from students and from any other contributors to the program. School boards and welfare centers shall also keep on file a copy of all menus served under the programs, which together with all records of receipts and disbursements, shall be made available to representatives of the State Board of Education at any time.
Every public school must have a free lunch program.
(Source: P.A. 96-158, eff. 8-7-09; 96-1423, eff. 8-3-10.)

(105 ILCS 125/5) (from Ch. 122, par. 712.5)
Sec. 5. Application for participation in programs. Applications for participation in the school breakfast program, the school lunch program, the free breakfast program, the free lunch program, and the summer food service program shall be made on forms provided by the State Board of Education and filed with the State Board.
(Source: P.A. 93-1086, eff. 2-15-05.)

(105 ILCS 125/6) (from Ch. 122, par. 712.6)
Sec. 6. Disapproval or reduction of reimbursement. The State Board of Education may disapprove any reimbursement if it is found that balanced, nutritious meals are not served in accordance with the prescribed standards.
The State Board of Education may reduce or disapprove the amount of reimbursement if it is found that the total income for the free breakfast program, school breakfast program, free lunch program, or school lunch program exceeds the expenditures therefor.
(Source: P.A. 91-843, eff. 6-22-00.)

(105 ILCS 125/7) (from Ch. 122, par. 712.7)
Sec. 7. Disbursement of funds. The funds appropriated shall be paid to school boards and welfare centers in accordance with the reimbursement rates established in Section 2. If the total amount of the claims for reimbursement for any school year exceeds the amount appropriated for that year, the money shall be apportioned to each claimant in an equitable manner based upon meals claimed.
(Source: P.A. 91-843, eff. 6-22-00.)

(105 ILCS 125/8) (from Ch. 122, par. 712.8)
Sec. 8. Filing and forwarding claims for reimbursement. School boards and welfare centers shall file claims for reimbursement, on forms provided by the State Board of Education, on a monthly basis as prescribed by the State Board of Education.
(Source: P.A. 91-764, eff. 6-9-00; 91-843, eff. 6-22-00; 92-16, eff. 6-28-01.)

(105 ILCS 125/9) (from Ch. 122, par. 712.9)
Sec. 9. Certification and payment of claims. The State Board of Education shall prepare and certify to the State Comptroller at least quarterly the amount due each board and welfare center, whereupon the Comptroller shall draw his warrants on the State Treasurer for the amounts certified for the various school boards and welfare centers.
(Source: P.A. 99-657, eff. 7-28-16.)

(105 ILCS 125/10)
Sec. 10. Sharing information on school lunch applicants. Each private school that receives funds for free or reduced-price lunches under this Act shall, whenever requested by the Department of Healthcare and Family Services (formerly Public Aid), agree in writing with the Department of Healthcare and Family Services (as the State agency that administers the State Medical Assistance Program as provided in Title XIX of the federal Social Security Act and the State Children's Health Insurance Program as provided in Title XXI of the federal Social Security Act) to share with the Department of Healthcare and Family Services information on applicants for free or reduced-price lunches. This sharing of information shall be for the sole purpose of helping the Department of Healthcare and Family Services identify and enroll children in the State Medical Assistance Program or the State Children's Health Insurance Program or both as allowed under 42 U.S.C. Sec. 1758(b)(2)(C)(iii)(IV) and under the restrictions set forth in 42 U.S.C. Sec. 1758(b)(2)(C)(vi) and (vii).
(Source: P.A. 95-331, eff. 8-21-07.)



105 ILCS 126/ - Childhood Hunger Relief Act.

(105 ILCS 126/1)
Sec. 1. Short title. This Act may be cited as the Childhood Hunger Relief Act.
(Source: P.A. 93-1086, eff. 2-15-05.)

(105 ILCS 126/5)
Sec. 5. State policy and legislative intent. The General Assembly recognizes that hunger and food security are serious problems in the State of Illinois with as many as one million citizens being affected. These citizens have lost their sense of food security. Food insecurity occurs whenever the availability of nutritionally adequate and safe foods or the ability to acquire acceptable foods in socially acceptable ways is limited or uncertain. Hunger is a painful or uneasy sensation caused by a recurrent or involuntary lack of food and is a potential, although not necessary, consequence of food insecurity. Over time, hunger may result in malnutrition. It is estimated that just under 600,000 Illinois children experience hunger or food insecurity, meaning that they either go without eating meals, or their parents or guardians cannot provide the kinds of food they need. At present, the Illinois economy is steadily experiencing a 6% unemployment rate, people are being laid off who thought they had job security, and the unemployed are remaining unemployed beyond the terms of unemployment benefits. Emergency food providers throughout the State are experiencing an increase in the number of working poor families requesting emergency food. In October 2003, Illinois was ranked 48th in the nation in providing school breakfasts to low-income children of families who meet the criteria for free and reduced-price lunches. Because low-income children are not being adequately nourished, even to the point where many are arriving at school hungry, the General Assembly believes it is in the best interest of Illinois to utilize resources available through existing child nutrition programs, to the fullest extent possible.
The General Assembly also recognizes a definite correlation between adequate child nutrition and a child's physical, emotional, and cognitive development. There is also a correlation between adequate nutrition and a child's ability to perform well in school. Documented research has proven that school breakfasts improve attendance and increase a child's readiness to learn. In this regard, the General Assembly realizes the importance of the National School Breakfast Program and the Summer Food Service Program as effective measures that must be widely implemented to ensure more adequate nutrition for Illinois children.
(Source: P.A. 93-1086, eff. 2-15-05.)

(105 ILCS 126/10)
Sec. 10. Definitions. In this Act:
"Hunger" means a symptom of poverty caused by a lack of resources that prevents the purchasing of a nutritionally adequate diet resulting in a chronic condition of being undernourished.
"Food insecurity" means a limited or uncertain availability of nutritionally adequate foods.
"Food security" means ensured access to enough food for an active, healthy life.
"School Breakfast Program" means the federal child nutrition entitlement program that helps serve nourishing low-cost breakfast meals to school children. In addition to cash assistance, participating schools get foods donated by and technical guidance from the United States Department of Agriculture. Payments to schools are higher for meals served to children who qualify, on the basis of family size and income, for free or reduced-price meals. The program is administered in Illinois by the State Board of Education.
"Summer Food Service Program" means the federal child nutrition entitlement program that helps communities serve meals to needy children when school is not in session. The United States Department of Agriculture reimburses sponsors for operating costs of food services up to a specific maximum rate for each meal served. In addition, sponsors receive some reimbursement for planning and supervising expenses. The program in Illinois is administered by the State Board of Education.
(Source: P.A. 93-1086, eff. 2-15-05.)

(105 ILCS 126/15)
Sec. 15. School breakfast program.
(a) The board of education of each school district in this State shall implement and operate a school breakfast program in the next school year, if a breakfast program does not currently exist, in accordance with federal guidelines in each school building within its district in which at least 40% or more of the students are eligible for free or reduced-price lunches based upon the current year's October claim (for those schools that participate in the National School Lunch Program) or in which at least 40% or more of the students are classified as low-income according to the Fall Housing Data from the previous year (for those schools that do not participate in the National School Lunch Program).
(b) School districts may charge students who do not meet federal criteria for free school meals for the breakfasts served to these students within the allowable limits set by federal regulations.
(c) School breakfast programs established under this Section shall be supported entirely by federal funds and commodities, charges to students and other participants, and other available State and local resources, including under the School Breakfast and Lunch Program Act. Allowable costs for reimbursement to school districts, in accordance with the United States Department of Agriculture, include compensation of employees for the time devoted and identified specifically to implement the school breakfast program; the cost of materials acquired, consumed, or expended specifically to implement the school breakfast program; equipment and other approved capital expenditures necessary to implement the school breakfast program; and transportation expenses incurred specifically to implement and operate the school breakfast program.
(d) A school district shall be allowed to opt out a school or schools from the school breakfast program requirement of this Section if it is determined that, due to circumstances specific to that school district, the expense reimbursement would not fully cover the costs of implementing and operating a school breakfast program. The school district shall petition its regional superintendent of schools by February 15 of each year to request to be exempt from operating the school breakfast program in the school or schools in the next school year. The petition shall include all legitimate costs associated with implementing and operating a school breakfast program, the estimated reimbursement from State and federal sources, and any unique circumstances the school district can verify that exist that would cause the implementation and operation of such a program to be cost prohibitive.
The regional superintendent of schools shall review the petition. In accordance with the Open Meetings Act, he or she shall convene a public hearing to hear testimony from the school district and interested community members. The regional superintendent shall, by March 15 of each year, inform the school district of his or her decision, along with the reasons why the exemption was granted or denied, in writing. The regional superintendent must also send notification to the State Board of Education detailing which schools requested an exemption and the results. If the regional superintendent grants an exemption to the school district, then the school district is relieved from the requirement to establish and implement a school breakfast program in the school or schools granted an exemption for the next school year.
If the regional superintendent of schools does not grant an exemption, then the school district shall implement and operate a school breakfast program in accordance with this Section by the first student attendance day of the next school year. However, the school district or a resident of the school district may by April 15 appeal the decision of the regional superintendent to the State Superintendent of Education. The State Superintendent shall hear appeals on the decisions of regional superintendents of schools no later than May 15 of each year. The State Superintendent shall make a final decision at the conclusion of the hearing on the school district's request for an exemption from the school breakfast program requirement. If the State Superintendent grants an exemption, then the school district is relieved from the requirement to implement and operate a school breakfast program in the school or schools granted an exemption for the next school year. If the State Superintendent does not grant an exemption, then the school district shall implement and operate a school breakfast program in accordance with this Section by the first student attendance day of the next school year.
A school district may not attempt to opt out a school or schools from the school breakfast program requirement of this Section by requesting a waiver under Section 2-3.25g of the School Code.
(Source: P.A. 96-158, eff. 8-7-09.)

(105 ILCS 126/16)
Sec. 16. Breakfast after the bell program.
(a) For the purposes of this Section, "breakfast after the bell" means breakfast is provided to children after the instructional day has officially begun. This term does not prohibit schools from also providing breakfast before the instructional day begins.
(b) The board of education of each school district in this State shall implement and operate a breakfast after the bell program by the first school day of the next academic year after the effective date of this amendatory Act of the 99th General Assembly, if a breakfast after the bell program does not currently exist, in each school building within its district (1) in which at least 70% or more of the students are eligible for free or reduced-price lunches based upon the previous year's October claim (for those schools that participate in the National School Lunch Program); (2) in which at least 70% or more of the students are classified as low-income according to the Fall Housing Data from the previous year (for those schools that do not participate in the National School Lunch Program); or (3) that has an individual site percentage for free or reduced-price meals of 70% or more (for those schools using Provision 2 under Section 11(a)(1) of the federal Richard B. Russell National School Lunch Act or the Community Eligibility Provision under Section 104(a) of the federal Healthy, Hunger-Free Kids Act of 2010 to provide universal meals). If a school falls below the applicable 70% threshold for 2 consecutive years, it has the option to continue participating in the program, but is not required to do so.
(c) Each school under this Section may determine the breakfast after the bell service model that best suits its students. Service models include, but are not limited to, breakfast in the classroom, grab and go breakfast, and second-chance breakfast.
(d) School districts required to implement a breakfast after the bell program provided for under this Section that demonstrate that (i) they are delivering school breakfast effectively, as defined by 70% or more of free or reduced-price eligible students participating in the School Breakfast Program, or (ii) due to circumstances specific to that school district, the expense reimbursement would not fully cover the costs of implementing and operating a breakfast after the bell program may be relieved of the delivery model requirement provided for in this Section after a cost analysis is submitted to the board of education of the district, the board of education holds a public hearing, and the board of education passes a resolution that the district cannot afford to operate a breakfast after the bell program. The district shall post information that sets forth the time, date, place, and general subject matter of the public hearing on its website and notify the State Board of Education at least 14 days prior to the hearing.
(e) Before the beginning of the next academic year after the effective date of this amendatory Act of the 99th General Assembly, the State Board of Education shall develop and distribute guidelines for the implementation of this Section, which must be in compliance with federal regulations governing the school breakfast program.
(f) The State Board of Education shall annually collect information about breakfast after the bell delivery models implemented at each school and make the information publicly available. Final resolutions approving a breakfast after the bell exemption must be submitted by the board of education of the district to the State Board of Education upon passage.
(g) In fulfilling its responsibilities under this Section, the State Board of Education shall collaborate with school districts and nonprofit organizations knowledgeable about equity, the opportunity gap, hunger and food security issues, and best practices for improving student access to school breakfast. The State Board of Education shall collaborate with nonprofit organizations knowledgeable about food security issues and best practices for improving access to school breakfast to create and post a list of opportunities for philanthropic support of school breakfast programs on its website. This information must also be shared with school districts.
(Source: P.A. 99-850, eff. 1-1-17.)

(105 ILCS 126/20)
Sec. 20. Summer food service program.
(a) The State Board of Education shall promulgate a State plan for summer food service programs, in accordance with 42 U.S.C. Sec. 1761 and any other applicable federal laws and regulations, by February 1, 2008.
(b) On or before February 15, 2008, and each year thereafter, a school district must promulgate a plan to have a summer breakfast or lunch (or both) food service program for each school (i) in which at least 50% of the students are eligible for free or reduced-price school meals and (ii) that has a summer school program. The plan must be implemented during the summer of 2008 and each year thereafter as long as the school district has a school or schools that meet the above criteria. Each summer food service program must operate for the duration of the school's summer school program. If the school district has one or more elementary schools that qualify, the summer food service program must be operated in a manner that ensures all eligible students receive services. If a school in which at least 50% of the students are eligible for free or reduced-price school meals is not open during the summer months, the school shall provide information regarding the number of children in the school who are eligible for free or reduced-price school meals upon request by a not-for-profit entity.
(c) Summer food service programs established under this Section shall be supported by federal funds and commodities and other available State and local resources.
(d) A school district shall be allowed to opt out of the summer food service program requirement of this Section if it is determined that, due to circumstances specific to that school district, the expense reimbursement would not fully cover the costs of implementing and operating a summer food service program. The school district shall petition its regional superintendent of schools by January 15 to request to be exempt from the summer food service program requirement. The petition shall include all legitimate costs associated with implementing and operating a summer food service program, the estimated reimbursement from State and federal sources, and any unique circumstances the school district can verify that exist that would cause the implementation and operation of such a program to be cost prohibitive.
The regional superintendent of schools shall review the petition. He or she shall convene a public hearing to hear testimony from the school district and interested community members. The regional superintendent shall, by March 1, inform the school district of his or her decision, along with the reasons why the exemption was granted or denied, in writing. If the regional superintendent grants an exemption to the school district, then the school district is relieved from the requirement to establish and implement a summer food service program.
If the regional superintendent of schools does not grant an exemption to the school district, then the school district shall implement and operate a summer food service program in accordance with this Section the summer following the current school year. However, the school district or a resident of the school district may appeal the decision of the regional superintendent to the State Superintendent of Education. No later than April 1 of each year, the State Superintendent shall hear appeals on the decisions of regional superintendents of schools. The State Superintendent shall make a final decision at the conclusion of the hearing on the school district's request for an exemption from the summer food service program requirement. If the State Superintendent grants an exemption to the school district, then the school district is relieved from the requirement to implement and operate a summer food service program. If the State Superintendent does not grant an exemption to the school district, then the school district shall implement and operate a summer food service program in accordance with this Section the summer following the current school year.
(Source: P.A. 95-155, eff. 8-14-07; 96-734, eff. 8-25-09.)

(105 ILCS 126/95)
Sec. 95. (Amendatory provisions; text omitted).
(Source: P.A. 93-1086, eff. 2-15-05; text omitted.)

(105 ILCS 126/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 93-1086, eff. 2-15-05.)



105 ILCS 127/ - School Reporting of Drug Violations Act.

(105 ILCS 127/1)
Sec. 1. Short title. This Act may be cited as the School Reporting of Drug Violations Act.
(Source: P.A. 90-395, eff. 8-15-97.)

(105 ILCS 127/2)
Sec. 2. Duty of school administrators. It is the duty of the principal of a public elementary or secondary school, or his or her designee, and the chief administrative officer of a private elementary or secondary school or a public or private community college, college, or university, or his or her designee, to report to the municipal police department or office of the county sheriff of the municipality or county where the school is located violations of Section 5.2 of the Cannabis Control Act, violations of Section 401 and subsection (b) of Section 407 of the Illinois Controlled Substances Act, and violations of the Methamphetamine Control and Community Protection Act occurring in a school, on the real property comprising any school, on a public way within 1,000 feet of a school, or in any conveyance owned, leased, or contracted by a school to transport students to or from school or a school related activity within 48 hours of becoming aware of the incident.
(Source: P.A. 94-556, eff. 9-11-05.)

(105 ILCS 127/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 90-395, eff. 8-15-97.)



105 ILCS 128/ - School Safety Drill Act.

(105 ILCS 128/1)
Sec. 1. Short title. This Act may be cited as the School Safety Drill Act.
(Source: P.A. 94-600, eff. 8-16-05.)

(105 ILCS 128/5)
Sec. 5. Definitions. In this Act:
"First responder" means and includes all fire departments and districts, law enforcement agencies and officials, emergency medical responders, and emergency management officials involved in the execution and documentation of the drills administered under this Act.
"School" means a public or private facility that offers elementary or secondary education to students under the age of 21. As used in this definition, "public facility" means a facility operated by the State or by a unit of local government. As used in this definition, "private facility" means any non-profit, non-home-based, non-public elementary or secondary school that is in compliance with Title VI of the Civil Rights Act of 1964 and attendance at which satisfies the requirements of Section 26-1 of the School Code. While more than one school may be housed in a facility, for purposes of this Act, the facility shall be considered a school. When a school has more than one location, for purposes of this Act, each different location shall be considered its own school.
"School safety drill" means a pre-planned exercise conducted by a school in accordance with the drills and requirements set forth in this Act.
(Source: P.A. 94-600, eff. 8-16-05.)

(105 ILCS 128/10)
Sec. 10. Purpose. The purpose of this Act is to establish minimum requirements and standards for schools to follow when conducting school safety drills and reviewing school emergency and crisis response plans and to encourage schools and first responders to work together for the safety of children. Communities and schools may exceed these requirements and standards.
(Source: P.A. 94-600, eff. 8-16-05.)

(105 ILCS 128/15)
Sec. 15. Types of drills. Under this Act, the following school safety drills shall be instituted by all schools in this State:
(1) School evacuation drills, which shall address

and prepare students and school personnel for situations that occur when conditions outside of a school building are safer than inside a school building. Evacuation incidents are based on the needs of particular communities and may include without limitation the following:

(A) fire;
(B) suspicious items or persons;
(C) incidents involving hazardous materials,

including, but not limited to, chemical, incendiary, and explosives; and

(D) bomb threats.
(2) Except as limited by subsection (b-5) of Section

20 of this Act, bus evacuation drills, which shall address and prepare students and school personnel for situations that occur when conditions outside of a bus are safer than inside the bus. Evacuation incidents are based on the needs of particular communities and may include without limitation the following:

(A) fire;
(B) suspicious items; and
(C) incidents involving hazardous materials,

including, but not limited to, chemical, incendiary, and explosives.

(3) Law enforcement drills, which shall address and

prepare school personnel for situations calling for the involvement of law enforcement when conditions inside a school building are safer than outside of a school building and it is necessary to protect building occupants from potential dangers in a school building. Law enforcement drills may involve situations that call for the reverse-evacuation or the lock-down of a school building. Evacuation or reverse-evacuation incidents shall include a shooting incident.

(4) Severe weather and shelter-in-place drills, which

shall address and prepare students for situations involving severe weather emergencies or the release of external gas or chemicals. Severe weather and shelter-in-place incidents shall be based on the needs and environment of particular communities and may include without limitation the following:

(A) severe weather, including, but not limited

to, shear winds, lightning, and earthquakes;

(B) incidents involving hazardous materials,

including, but not limited to, chemical, incendiary, and explosives; and

(C) incidents involving weapons of mass

destruction, including, but not limited to, biological, chemical, and nuclear weapons.

(Source: P.A. 100-443, eff. 8-25-17.)

(105 ILCS 128/20)
Sec. 20. Number of drills; incidents covered; local authority participation.
(a) During each academic year, schools must conduct a minimum of 3 school evacuation drills to address and prepare students and school personnel for fire incidents. These drills must meet all of the following criteria:
(1) One of the 3 school evacuation drills

shall require the participation of the appropriate local fire department or district.

(A) Each local fire department or fire district

must contact the appropriate school administrator or his or her designee no later than September 1 of each year in order to arrange for the participation of the department or district in the school evacuation drill.

(B) Each school administrator or his or her

designee must contact the responding local fire official no later than September 15 of each year and propose to the local fire official 4 dates within the month of October, during at least 2 different weeks of October, on which the drill shall occur. The fire official may choose any of the 4 available dates, and if he or she does so, the drill shall occur on that date.

(C) The school administrator or his or her

designee and the local fire official may also, by mutual agreement, set any other date for the drill, including a date outside of the month of October.

(D) If the fire official does not select one of

the 4 offered dates in October or set another date by mutual agreement, the requirement that the school include the local fire service in one of its mandatory school evacuation drills shall be waived. Schools, however, shall continue to be strongly encouraged to include the fire service in a school evacuation drill at a mutually agreed-upon time.

(E) Upon the participation of the local

fire service, the appropriate local fire official shall certify that the school evacuation drill was conducted.

(F) When scheduling the school evacuation

drill, the school administrator or his or her designee and the local fire department or fire district may, by mutual agreement on or before September 14, choose to waive the provisions of subparagraphs (B), (C), and (D) of this paragraph (1).

Additional school evacuation drills for fire

incidents may involve the participation of the appropriate local fire department or district.

(2) Schools may conduct additional school evacuation

drills to account for other evacuation incidents, including without limitation suspicious items or bomb threats.

(3) All drills shall be conducted at each school

building that houses school children.

(b) During each academic year, schools must conduct a minimum of one bus evacuation drill. This drill shall be accounted for in the curriculum in all public schools and in all other educational institutions in this State that are supported or maintained, in whole or in part, by public funds and that provide instruction in any of the grades kindergarten through 12. This curriculum shall include instruction in safe bus riding practices for all students. Schools may conduct additional bus evacuation drills. All drills shall be conducted at each school building that houses school children.
(b-5) Notwithstanding the minimum requirements established by this Act, private schools that do not utilize a bus to transport students for any purpose are exempt from subsection (b) of this Section, provided that the chief school administrator of the private school provides written assurance to the State Board of Education that the private school does not plan to utilize a bus to transport students for any purpose during the current academic year. The assurance must be made on a form supplied by the State Board of Education and filed no later than October 15. If a private school utilizes a bus to transport students for any purpose during an academic year when an assurance pursuant to this subsection (b-5) has been filed with the State Board of Education, the private school shall immediately notify the State Board of Education and comply with subsection (b) of this Section no later than 30 calendar days after utilization of the bus to transport students, except that, at the discretion of the private school, students chosen for participation in the bus evacuation drill need include only the subgroup of students that are utilizing bus transportation.
(c) During each academic year, schools must conduct a law enforcement drill to address a school shooting incident. Such drills must be conducted according to the school district's or private school's emergency and crisis response plans, protocols, and procedures, with the participation of the appropriate law enforcement agency. Law enforcement drills may be conducted on days and times when students are not present in the school building. All drills must be conducted at each school building that houses school children.
(1) A law enforcement drill must meet all of the

following criteria:

(A) During each calendar year, the appropriate

local law enforcement agency shall contact the appropriate school administrator to request to participate in a law enforcement drill. The school administrator and local law enforcement agency shall set, by mutual agreement, a date for the drill.

(A-5) The drill shall require the on-site

participation of the local law enforcement agency. If a mutually agreeable date cannot be reached between the school administrator and the appropriate local law enforcement agency, then the school shall still hold the drill without participation from the agency.

(B) Upon the participation of a local law

enforcement agency in a law enforcement drill, the appropriate local law enforcement official shall certify that the law enforcement drill was conducted and notify the school in a timely manner of any deficiencies noted during the drill.

(2) Schools may conduct additional law enforcement

drills at their discretion.

(3) (Blank).
(d) During each academic year, schools must conduct a minimum of one severe weather and shelter-in-place drill to address and prepare students and school personnel for possible tornado incidents and may conduct additional severe weather and shelter-in-place drills to account for other incidents, including without limitation earthquakes or hazardous materials. All drills shall be conducted at each school building that houses school children.
(Source: P.A. 100-443, eff. 8-25-17.)

(105 ILCS 128/25)
Sec. 25. Annual review.
(a) Each public school district, through its school board or the board's designee, shall conduct a minimum of one annual meeting at which it will review each school building's emergency and crisis response plans, protocols, and procedures and each building's compliance with the school safety drill programs. The purpose of this annual review shall be to review and update the emergency and crisis response plans, protocols, and procedures and the school safety drill programs of the district and each of its school buildings. This review must be at no cost to the school district. In updating a school building's emergency and crisis response plans, consideration may be given to making the emergency and crisis response plans available to first responders, administrators, and teachers for implementation and utilization through the use of electronic applications on electronic devices, including, but not limited to, smartphones, tablets, and laptop computers.
(b) Each school board or the board's designee is required to participate in the annual review and to invite each of the following parties to the annual review and provide each party with a minimum of 30 days' notice before the date of the annual review:
(1) The principal of each school within the

school district or his or her official designee.

(2) Representatives from any other

education-related organization or association deemed appropriate by the school district.

(3) Representatives from all local first responder

organizations to participate, advise, and consult in the review process, including, but not limited to:

(A) the appropriate local fire department

or district;

(B) the appropriate local law enforcement

agency;

(C) the appropriate local emergency

medical services agency if the agency is a separate, local first responder unit; and

(D) any other member of the first

responder or emergency management community that has contacted the district superintendent or his or her designee during the past year to request involvement in a school's emergency planning or drill process.

(4) The school board or its designee may also choose

to invite to the annual review any other persons whom it believes will aid in the review process, including, but not limited to, any members of any other education-related organization or the first responder or emergency management community.

(c) Upon the conclusion of the annual review, the school board or the board's designee shall sign a one page report, which may be in either a check-off format or a narrative format, that does the following:
(1) summarizes the review's recommended changes to

the existing school safety plans and drill plans;

(2) lists the parties that participated in the annual

review, and includes the annual review's attendance record;

(3) certifies that an effective review of the

emergency and crisis response plans, protocols, and procedures and the school safety drill programs of the district and each of its school buildings has occurred;

(4) states that the school district will implement

those plans, protocols, procedures, and programs, during the academic year; and

(5) includes the authorization of the school board or

the board's designee.

(d) The school board or its designee shall send a copy of the report to each party that participates in the annual review process and to the appropriate regional superintendent of schools. If any of the participating parties have comments on the certification document, those parties shall submit their comments in writing to the appropriate regional superintendent. The regional superintendent shall maintain a record of these comments. The certification document may be in a check-off format or narrative format, at the discretion of the district superintendent.
(e) The review must occur at least once during the fiscal year, at a specific time chosen at the school district superintendent's discretion.
(f) A private school shall conduct a minimum of one annual meeting at which the school must review each school building's emergency and crisis response plans, protocols, and procedures and each building's compliance with the school safety drill programs of the school. The purpose of this annual review shall be to review and update the emergency and crisis response plans, protocols, and procedures and the school safety drill programs of the school. This review must be at no cost to the private school.
The private school shall invite representatives from all local first responder organizations to participate, advise, and consult in the review process, including, but not limited to, the following:
(1) the appropriate local fire department or fire

protection district;

(2) the appropriate local law enforcement agency;
(3) the appropriate local emergency medical services

agency if the agency is a separate, local first responder unit; and

(4) any other member of the first responder or

emergency management community that has contacted the school's chief administrative officer or his or her designee during the past year to request involvement in the school's emergency planning or drill process.

(Source: P.A. 98-661, eff. 1-1-15; 98-663, eff. 6-23-14; 99-78, eff. 7-20-15.)

(105 ILCS 128/30)
Sec. 30. Reporting; duties of the State Fire Marshal, regional superintendents, and the State Board of Education.
(a) The Office of the State Fire Marshal shall accept, directly, one-page annual review compliance reports from private schools. The Office of the State Fire Marshal shall create a mechanism for the reporting and filing of these reports and give notice to the private schools as to how this reporting shall be made. The Office of the State Fire Marshal shall make these records available directly to the State Board of Education.
(b) Each regional superintendent of schools shall provide an annual school safety review compliance report to the State Board of Education as a part of its regular annual report to the State Board, which shall set forth those school districts that have successfully completed their annual review and those school districts that have failed to complete their annual review. These reports shall be delivered to the State Board of Education on or before October 1 of each year.
(c) The State Board of Education shall file and maintain records of the annual school safety review compliance reports received from each of the regional superintendents of schools. The State Board shall be responsible for ensuring access to the records by the Office of the State Fire Marshal and other State agencies. The State Board shall provide an annual report to the Office of the Governor and the Office of the State Fire Marshal concerning the compliance of school districts with the annual school safety review requirement.
(Source: P.A. 94-600, eff. 8-16-05.)

(105 ILCS 128/35)
Sec. 35. Reporting and recording mechanism for fires. The Office of the State Fire Marshal, in conjunction with the State Board of Education, shall create a reporting and recording mechanism concerning fires that occur in schools located in this State. The recording system shall be based in the Office of the State Fire Marshal.
(Source: P.A. 94-600, eff. 8-16-05.)

(105 ILCS 128/40)
Sec. 40. Common rules. The State Board of Education and the Office of the State Fire Marshal shall cooperate together and coordinate with all appropriate education, first responder, and emergency management officials to (i) develop and implement one common set of rules to be administered under this Act and (ii) develop clear and definitive guidelines to school districts, private schools, and first responders as to how to develop school emergency and crisis response plans, how to develop school emergency and crisis response plans, how to exercise and drill based on such plans, and how to incorporate lessons learned from these exercises and drills into school emergency and crisis response plans.
(Source: P.A. 94-600, eff. 8-16-05.)

(105 ILCS 128/910)
Sec. 910. The School Code is amended by repealing Sections 2-3.129, 10-20.22, 10-20.23, 10-20.32, 27-26, and 34-18.19.
(Source: P.A. 94-600, eff. 8-16-05.)

(105 ILCS 128/915)
Sec. 915. The Fire Drill Act is repealed.
(Source: P.A. 94-600, eff. 8-16-05.)

(105 ILCS 128/990)
Sec. 990. (Amendatory provisions; text omitted).
(Source: P.A. 94-600, eff. 8-16-05; text omitted.)

(105 ILCS 128/999)
(This Act was approved by the Governor on August 16, 2005, so the actual effective date of this Act is August 16, 2005)
Sec. 999. Effective date. This Act takes effect June 1, 2005.
(Source: P.A. 94-600, eff. 8-16-05.)



105 ILCS 129/ - School Health Center Act.

(105 ILCS 129/1)
Sec. 1. Short title. This Act may be cited as the School Health Center Act.
(Source: P.A. 95-488, eff. 8-28-07.)

(105 ILCS 129/5)
Sec. 5. Legislative findings. The General Assembly finds as follows:
(1) Asthma and oral health problems are 2 of the

leading causes of absenteeism among Illinois elementary and secondary school students.

(2) Illinois youth must deal with increasing obesity,

poor nutrition, substance abuse, and mental health crises.

(3) Many Illinois families lack adequate health

insurance or access to health care facilities.

(4) Improving the physical and mental health of

Illinois' youth is vital to building an educated workforce for Illinois' future.

(5) School health centers provide quality health care

services like immunizations, physical exams, asthma care, mental health counseling, and health in schools, and national and local evaluations have found that school health centers increase access to health care, reduce absenteeism, reduce health care access disparities, and reduce unhealthy behaviors that compromise health and education success.

(6) Illinois school health centers were found to save

the State an estimated $2,500,000 each year by reducing emergency room visits, $2,720,000 a year by providing immunizations, and $233,000-$342,000 a year by reducing asthma-related hospitalizations.

(Source: P.A. 95-488, eff. 8-28-07.)

(105 ILCS 129/10)
Sec. 10. Eligibility. All students in the school under the age of 18 are eligible for services if they have obtained written parental consent or if they are otherwise permitted under Illinois law to consent on their own behalf to such care. All students 18 years of age or older are eligible for the services.
(Source: P.A. 95-488, eff. 8-28-07.)

(105 ILCS 129/15)
Sec. 15. Consent. The school health center shall provide a list of the health care services available. The form shall enumerate the provided services using either a check off or other means. The consent form shall state that a parent, legal guardian, or student who is permitted under Illinois law to consent on his or her own behalf has a right to refuse any health care services.
(Source: P.A. 95-488, eff. 8-28-07.)

(105 ILCS 129/20)
Sec. 20. Department of Human Services to initiate school health centers. Subject to appropriation, the Illinois Department of Human Services shall initiate 20 new school health centers over a 5-year period beginning July 1, 2007, and shall build capacity with existing school health centers in the State of Illinois.
(Source: P.A. 95-488, eff. 8-28-07.)

(105 ILCS 129/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 95-488, eff. 8-28-07.)



105 ILCS 135/ - Toxic Art Supplies in Schools Act.

(105 ILCS 135/1) (from Ch. 122, par. 1601)
Sec. 1. This Act shall be known and may be cited as the "Toxic Art Supplies in Schools Act."
(Source: P.A. 84-725.)

(105 ILCS 135/2) (from Ch. 122, par. 1602)
Sec. 2. The General Assembly finds that:
(a) Art supplies which contain toxic substances or which are potential human carcinogens pose a significant danger to the health and safety of school children.
(b) School children are not sufficiently protected by present health laws in so far as materials which may be seriously harmful are not so labeled and therefore children are not properly warned as to the dangers inherent in the use of those materials.
(c) Elementary school children should be protected by prohibiting the sale of art supplies containing toxic substances to schools and school districts for use in kindergarten and grades one through 6, and art supplies containing toxic substances should be purchased by schools and school districts for students in grades 7 through 12 only if the materials are properly labeled, as described in this Act.
(Source: P.A. 84-725.)

(105 ILCS 135/3) (from Ch. 122, par. 1603)
Sec. 3. For the purpose of this Act, unless the context requires otherwise:
(a) "Art or craft material" means any raw or processed material or manufactured product marketed or being represented by the manufacturer or repackager as being suitable for use in the demonstration or the creation of any work of visual or graphic art in any medium. Such media may include, but need not be limited to, paintings, drawings, prints, sculpture, ceramics, enamels, jewelry, stained glass, plastic sculpture, photographs, and leather and textile goods.
(b) "Human carcinogen" means any substance listed as a human carcinogen by the International Agency for Research on Cancer or by the National Toxicology Program of the U.S. Department of Health and Human Services.
(c) "Potential human carcinogen" means one of the following:
(1) any substance which does not meet the definition of human carcinogen, but for which there exists sufficient evidence of carcinogenicity in animals, as determined by the International Agency for Research on Cancer or the National Toxicology Program of the U.S. Department of Health and Human Services; or
(2) any chemical shown to be changed by the human body into a human carcinogen.
(d) "Toxic substance" means any of the following:
(1) human carcinogens;
(2) potential human carcinogens;
(3) any substance having a potential for causing a chronic adverse health effect as determined pursuant to ASTM Standard D 4236 of the American Society for Testing and Materials or latest revision.
For the purposes of this Act, an art or craft material shall be presumed to contain an ingredient which is a toxic substance if the ingredient, whether an intentional ingredient or an impurity, constitutes 1% or more by weight of the product.
(e) "Department" means the Illinois Department of Public Health.
(Source: P.A. 84-725.)

(105 ILCS 135/4) (from Ch. 122, par. 1604)
Sec. 4. The Department of Labor shall supply Material Safety Data Sheets to the Department of Public Health, as requested, to assist in the determination of the presence of toxic substances in any art or craft material.
(Source: P.A. 84-725.)

(105 ILCS 135/5) (from Ch. 122, par. 1605)
Sec. 5. Warning labels for art or craft materials containing toxic substances shall meet all of the following standards:
(a) The warning label shall be affixed in a conspicuous place and shall contain the signal word "WARNING" to alert users of potential adverse health effects.
(b) The warning label shall contain information on the health related dangers of the art or craft material, as follows:
(1) If the product contains a human carcinogen, the warning shall contain the statement: "CANCER HAZARD! Overexposure may create cancer risk.".
(2) If the product contains a potential human carcinogen, and does not contain a human carcinogen, the warning shall contain the statement: "POSSIBLE CANCER HAZARD! Overexposure might create cancer risk.".
(3) The warning shall contain all of the following statements which apply:
(A) May cause sterility or damage to reproductive organs.
(B) May cause birth defects or harm to developing fetus.
(C) May be excreted in human milk causing harm to nursing infant.
(D) May cause central nervous system depression or injury.
(E) May cause numbness or weakness in the extremities.
(F) Overexposure may cause damage to (specify organ).
(G) Heating above (specify degrees) may cause hazardous decomposition products.
(4) If a product contains more than one toxic substance, or if a single substance can cause more than one health effect, the required statements may be combined into one warning statement.
(c) The warning label shall contain a list of ingredients which are toxic substances.
(d) The warning label shall contain a statement of safe use and storage instructions, conforming to the following. The label shall contain as many of the following risk statements as applicable:
(1) Keep out of reach of children.
(2) When using, do not eat, drink, or smoke.
(3) Wash hands after use and before eating, drinking or smoking.
(4) Keep container tightly closed.
(5) Store in well-ventilated area.
(6) Avoid contact with skin.
(7) Wear protective clothing (specify type).
(8) Wear NIOSH certified masks for dust, mists, or fumes.
(9) Wear NIOSH certified respirator with appropriate cartridge for (specify type).
(10) Wear NIOSH certified supplied-air respirator.
(11) Use window exhaust fan to remove vapors and assure adequate ventilation (specify explosion-proof if necessary).
(12) Use local exhaust hood (specify type).
(13) Do not heat above (specify degrees) without adequate ventilation.
(14) Do not use/mix with (specify material).
(e) The warning label shall contain a statement on where to obtain more information, such as: "Call your local poison control center for more health information.".
(f) The warning label, or any other label on the substance, shall contain the name and address of the manufacturer or repackager.
(g) If all of the above information cannot fit on the package label, a package insert shall be required to convey all the necessary information to the consumer. In this event, the label shall contain a statement to refer to the package insert, such as "CAUTION: See package insert before use.". The language of the insert shall be nontechnical and nonpromotional in tone and content.
(h) Art or craft material offered for sale in containers which contain less than one fluid ounce or one ounce net weight shall be deemed to comply with this Section if there is affixed thereon a precautionary label that includes the words "USE WITH CAUTION: Contains Toxic Substances", and a list of potentially harmful or sensitizing ingredients.
(i) An art or craft material shall be considered to be in compliance with the labeling requirements of this Act if the art or craft material complies with labeling standard D 4236 of the American Society for Testing and Materials (ASTM), or latest revision thereof unless the Department determines that the label on an art or craft material does not satisfy the purposes of this Act.
(j) Nothing in this Act shall require or prohibit the labeling of any art or craft material containing toxic substances prior to June 1, 1986.
(Source: P.A. 84-725.)

(105 ILCS 135/6) (from Ch. 122, par. 1606)
Sec. 6. (a) Except as provided in Section 7 below, for the 1986-87 academic year and for each academic year thereafter, no art or craft material which is a toxic substance as defined in this Act, shall be ordered or purchased by any school or school district in Illinois for use in kindergarten or grades one through 6, inclusive.
(b) Commencing June 1, 1986, no toxic substance may be purchased or ordered by a school or school district for use by students in grades 7 through 12, unless it meets the labeling standards specified in this Act.
(Source: P.A. 84-725.)

(105 ILCS 135/7) (from Ch. 122, par. 1607)
Sec. 7. The State Board of Education, in the name of the People of the State of Illinois, through the Attorney General of the State of Illinois, or through the State's Attorney of any county in the State of Illinois, upon any complaint may apply for an injunction in the circuit court to enjoin any school or school district that has continued to use art supplies labeled as containing hazardous toxic substances after May 31, 1986; and upon the filing of a verified complaint in such court, the court, if satisfied by affidavit or otherwise, that the school or school district has been using such art supplies, may enter a temporary restraining order or preliminary injunction, without notice or bond, enjoining the defendant from further using such supplies. A copy of the verified complaint shall be served upon the defendant and the proceedings shall thereafter be conducted as in other civil cases. If it is established that the school or school district has been or is using such supplies after having been enjoined, the court may enter an order or judgment perpetually enjoining the defendant from further purchase of such supplies.
Such injunctional proceeding shall be in addition to, and not in lieu of, all penalties and other remedies provided in this Act.
(Source: P.A. 84-725.)

(105 ILCS 135/8) (from Ch. 122, par. 1608)
Sec. 8. If the Department finds that, because the toxic substances contained in an art or craft material cannot be ingested, inhaled or otherwise absorbed into the body during any reasonably foreseeable use of the product in such a manner as to pose a risk of adverse health effects, the Department may exempt the product from the requirements of this Act.
(Source: P.A. 84-725.)

(105 ILCS 135/9) (from Ch. 122, par. 1609)
Sec. 9. (a) The Department shall, by July 1, 1987, develop a list of those art or craft materials which can be purchased or ordered for use in kindergarten or grades one through 6, and a list of materials which, while not currently sold or manufactured, may be reasonably suspected to still exist at some schools. In developing the approved lists, the Department may, as a condition of placement on such list, demand, under appropriate provisions of confidentiality to protect a manufacturer's trade secrets, submission of such lists of ingredients and the results of tests, studies, findings and analysis as may be extant from manufacturers.
(b) The Department shall consider the findings and conclusions of a voluntary art and craft material certifying organization as to the appropriateness of placement of any product on the Department's art and craft materials approved list if:
(1) such voluntary certifying organization bases its findings and conclusions upon the findings of an independent certified toxicologist; and
(2) such voluntary certifying organization discloses to the Department the standards and procedures used by its certifying toxicologist for determining whether art and craft materials contain toxic substances causing chronic illness and if so, whether such substances can reasonably be expected to pose or not to pose a risk of adverse health effects. The Department may determine to add any product to such art and craft materials approved list for good cause. Such determination shall afford due consideration to uniform determinations by other state health departments or agencies and voluntary certifying organizations as specified above on this subject.
(c) The State Superintendent of Education shall distribute the lists to all school districts in Illinois and shall make the lists available to preschool, child care centers, and other businesses and organizations which involve children in the use of art or craft materials.
(d) The Superintendent shall inform school districts of the requirements of this Act, and shall encourage school districts to dispose of unnecessary art or craft materials which contain toxic substances.
(Source: P.A. 86-595.)

(105 ILCS 135/10) (from Ch. 122, par. 1610)
Sec. 10. By July 1, 1986, the Department shall complete a study of art and craft materials purchased for use by children in Illinois school districts to determine the extent of toxic substances in such materials and the scope of their use in school districts throughout the State.
(Source: P.A. 84-725.)



105 ILCS 140/ - Green Cleaning Schools Act.

(105 ILCS 140/1)
Sec. 1. Short title. This Act may be cited as the Green Cleaning Schools Act.
(Source: P.A. 95-84, eff. 8-13-07.)

(105 ILCS 140/5)
Sec. 5. Legislative findings. Both children and adults are vulnerable to and may be severely affected by exposure to chemicals, hazardous waste, and other environmental hazards. The Federal Environmental Protection Agency estimates that human exposure to indoor air pollutants can be 2 to 5 times and up to 100 times higher than outdoor levels. Children, workers, teachers, janitors, and other staff members spend a significant amount of time inside school and other institutional buildings and are continuously exposed to chemicals from cleaners, waxes, deodorizers, and other maintenance products.
(Source: P.A. 95-84, eff. 8-13-07; 96-75, eff. 7-24-09.)

(105 ILCS 140/10)
Sec. 10. Use of green cleaning supplies. By no later than 90 days after implementation of the guidelines and specifications established under Section 15 of this Act or thereafter when it is economically feasible, all elementary and secondary public schools and all elementary and secondary non-public schools with 50 or more students shall establish a green cleaning policy and exclusively purchase and use environmentally-sensitive cleaning products pursuant to the guidelines and specifications established under Section 15 of this Act. However, a school may deplete its existing cleaning and maintenance supply stocks and implement the new requirements in the procurement cycle for the following school year.
For the purposes of this Section, adopting a green cleaning policy is not economically feasible if such adoption would result in an increase in the cleaning costs of the school. If adopting a green cleaning policy is not economically feasible, the school must provide annual written notification to the Illinois Green Government Coordinating Council (IGGCC), on a form provided by the IGGCC, that the development and implementation of a green cleaning policy is not economically feasible until such time that it is economically feasible.
(Source: P.A. 95-84, eff. 8-13-07.)

(105 ILCS 140/15)
Sec. 15. Green cleaning supply guidelines and specifications. The Illinois Green Government Coordinating Council (IGGCC) shall, in consultation with the Department of Public Health, the State Board of Education, regional offices of education, the Illinois Environmental Protection Agency, and a panel of interested stakeholders, including cleaning product industry representatives, non-governmental organizations, and others, establish and amend on an annual basis guidelines and specifications for environmentally-sensitive cleaning and maintenance products for use in school facilities as well as State-owned buildings under Section 405-216 of the Department of Central Management Services Law of the Civil Administrative Code of Illinois. The IGGCC shall provide multiple avenues by which cleaning products may be determined to be environmentally-sensitive under the guidelines. Guidelines and specifications must be established after a review and evaluation of existing research and must be completed no later than 180 days after the effective date of this Act. Guidelines and specifications may include implementation practices, including inspection. The completed guidelines and specifications must be posted on the IGGCC's Internet website.
(Source: P.A. 95-84, eff. 8-13-07; 96-75, eff. 7-24-09.)

(105 ILCS 140/20)
Sec. 20. Dissemination to schools.
(a) Upon the completion of the guidelines and specifications under Section 15 of this Act, the IGGCC shall provide each regional office of education and each elementary or secondary non-public school with 50 or more students in this State with the guidelines and specifications. Each regional office of education shall immediately disseminate the guidelines and specifications to every public school in the educational service region. Regional offices of education and the IGGCC shall provide on-going assistance to schools to carry out the requirements of this Act.
(b) In the event that the guidelines and specifications under Section 15 of this Act are updated by the IGGCC, the IGGCC shall provide the updates to each regional office of education for immediate dissemination to each public school. Additionally, the IGGCC shall post all updated materials on its Internet website.
(Source: P.A. 95-84, eff. 8-13-07.)

(105 ILCS 140/90)
Sec. 90. (Amendatory provisions; text omitted).
(Source: P.A. 95-84, eff. 8-13-07; text omitted.)

(105 ILCS 140/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 95-84, eff. 8-13-07.)



105 ILCS 145/ - Care of Students with Diabetes Act.

(105 ILCS 145/1)
Sec. 1. Short title. This Act may be cited as the Care of Students with Diabetes Act.
(Source: P.A. 96-1485, eff. 12-1-10.)

(105 ILCS 145/5)
Sec. 5. Legislative findings. The General Assembly finds the following:
(1) Diabetes is a serious chronic disease in which

the pancreas does not make insulin (Type 1) or the body cannot use insulin properly (Type 2).

(2) Diabetes must be managed 24 hours a day to avoid

the potentially life-threatening, short-term consequences of low blood sugar and prevent or delay the serious complications caused by blood sugar levels that are too high for too long, such as atherosclerosis, coronary artery disease, peripheral vascular disease, hypertension, blindness, kidney failure, amputation, and stroke.

(3) Federal law affords people with diabetes specific

rights and protections. These laws include Section 504 of the Rehabilitation Act of 1973, the Individuals with Disabilities Education Improvement Act of 2004, and the Americans with Disabilities Act of 1990, and the ADA Amendments Act of 2008.

(4) Federal laws enforced consistently in schools

provide students with diabetes equal educational opportunities and a healthy and safe environment.

(5) A school nurse is the most appropriate person in

a school setting to provide for all students' healthcare needs; however, a school nurse may not be available when needed, and many schools do not have a full-time nurse.

(6) Many students are capable of checking their blood

glucose levels, calculating a carbohydrate-to-insulin ratio, and administering insulin independently. Allowing capable students to manage diabetes independently in school is consistent with the recommendations of pediatric endocrinologists and certified diabetes educators and other specialists.

(7) Because appropriate and consistent diabetes care

decreases the risks of serious short-term and long-term complications, increases a student's learning opportunities, and promotes individual and public health benefits, the General Assembly deems it in the public interest to enact this Act.

(Source: P.A. 96-1485, eff. 12-1-10.)

(105 ILCS 145/10)
Sec. 10. Definitions. As used in this Act:
"Delegated care aide" means a school employee who has agreed to receive training in diabetes care and to assist students in implementing their diabetes care plan and has entered into an agreement with a parent or guardian and the school district or private school.
"Diabetes care plan" means a document that specifies the diabetes-related services needed by a student at school and at school-sponsored activities and identifies the appropriate staff to provide and supervise these services.
"Health care provider" means a physician licensed to practice medicine in all of its branches, advanced practice registered nurse who has a written agreement with a collaborating physician who authorizes the provision of diabetes care, or a physician assistant who has a written supervision agreement with a supervising physician who authorizes the provision of diabetes care.
"Principal" means the principal of the school.
"School" means any primary or secondary public, charter, or private school located in this State.
"School employee" means a person who is employed by a public school district or private school, a person who is employed by a local health department and assigned to a school, or a person who contracts with a school or school district to perform services in connection with a student's diabetes care plan. This definition must not be interpreted as requiring a school district or private school to hire additional personnel for the sole purpose of serving as a designated care aide.
(Source: P.A. 100-513, eff. 1-1-18.)

(105 ILCS 145/15)
Sec. 15. Diabetes care plan.
(a) A diabetes care plan shall serve as the basis of a student's Section 504 plan (29 U.S.C. Sec. 794) and shall be signed by a student's parent or guardian and submitted to the school for any student with diabetes who seeks assistance with diabetes care in the school setting, unless the student has been managing his or her diabetes care in the school setting before the effective date of this Act, in which case the student's parent or guardian may sign and submit a diabetes care plan under this Act. It is the responsibility of the student's parent or guardian to share the health care provider's instructions concerning the student's diabetes management during the school day. The diabetes care plan shall include the treating health care provider's instructions concerning the student's diabetes management during the school day, including a copy of the signed prescription and the methods of insulin administration.
(b) The services and accommodations specified in a diabetes care plan shall be reasonable, reflect the current standard of diabetes care, include appropriate safeguards to ensure that syringes and lancets are disposed of properly, and include requirements for diet, glucose testing, insulin administration, and treatment for hypoglycemia, hyperglycemia, and emergency situations.
(c) A diabetes care plan shall include a uniform record of glucometer readings and insulin administered by the school nurse or delegated care aide during the school day using a standardized format provided by the State Board of Education.
(d) A diabetes care plan shall include procedures regarding when a delegated care aide shall consult with the parent or guardian, school nurse, where available, or health care provider to confirm that an insulin dosage is appropriate.
(e) A diabetes care plan shall be submitted to the school at the beginning of the school year; upon enrollment, as soon as practical following a student's diagnosis; or when a student's care needs change during the school year. Parents shall be responsible for informing the school in a timely manner of any changes to the diabetes care plan and their emergency contact numbers.
(Source: P.A. 96-1485, eff. 12-1-10.)

(105 ILCS 145/20)
Sec. 20. Delegated care aides.
(a) Delegated care aides shall perform the duties necessary to assist a student with diabetes in accordance with his or her diabetes care plan and in compliance with any guidelines provided during training under Section 25 of this Act.
(b) In accordance with the diabetes care plan or when an unexpected snack or meal requires a dose of insulin not anticipated by a student's diabetes care plan, the delegated care aide shall consult with the parent or guardian, school nurse, where available, or health care provider to confirm that the insulin dosage is appropriate given the number of carbohydrates to be taken and the student's blood glucose level as determined by a glucometer reading.
(c) The principal shall facilitate compliance with the provisions of a diabetes care plan.
(d) Delegated care aides are authorized to provide assistance by a student's parents or guardian and the school district or private school.
(Source: P.A. 96-1485, eff. 12-1-10.)

(105 ILCS 145/25)
Sec. 25. Training for school employees and delegated care aides.
(a) In schools that have a student with diabetes, all school employees shall receive training in the basics of diabetes care, how to identify when a student with diabetes needs immediate or emergency medical attention, and whom to contact in the case of an emergency during regular inservice training under Section 3-11 of the School Code.
(b) Delegated care aides shall be trained to perform the tasks necessary to assist a student with diabetes in accordance with his or her diabetes care plan, including training to do the following:
(1) check blood glucose and record results;
(2) recognize and respond to the symptoms of

hypoglycemia according to the diabetes care plan;

(3) recognize and respond to the symptoms of

hyperglycemia according to the diabetes care plan;

(4) estimate the number of carbohydrates in a snack

or lunch;

(5) administer insulin according to the student's

diabetes care plan and keep a record of the amount administered; and

(6) respond in an emergency, including how to

administer glucagon and call 911.

(c) The school district shall coordinate staff training.
(d) Initial training of a delegated care aide shall be provided by a licensed healthcare provider with expertise in diabetes or a certified diabetic educator and individualized by a student's parent or guardian. Training must be consistent with the guidelines provided by the U.S. Department of Health and Human Services in the guide for school personnel entitled "Helping the Student with Diabetes Succeed". The training shall be updated when the diabetes care plan is changed and at least annually.
(e) School nurses, where available, or health care providers may provide technical assistance or consultation or both to delegated care aides.
(f) An information sheet shall be provided to any school employee who transports a student for school-sponsored activities. It shall identify the student with diabetes, identify potential emergencies that may occur as a result of the student's diabetes and the appropriate responses to such emergencies, and provide emergency contact information.
(Source: P.A. 96-1485, eff. 12-1-10; 97-559, eff. 8-25-11.)

(105 ILCS 145/30)
Sec. 30. Self-management. Provided that the student is authorized according to his or her diabetes care plan, a student shall be permitted to do the following:
(1) check blood glucose when and wherever needed;
(2) administer insulin with the insulin delivery

system used by the student;

(3) treat hypoglycemia and hyperglycemia and

otherwise attend to the care and management of his or her diabetes in the classroom, in any area of the school or school grounds and at any school-related activity or event in accordance with the diabetes care plan; and

(4) possess on his or her person, at all times, the

supplies and equipment necessary to monitor and treat diabetes, including, but not limited to, glucometers, lancets, test strips, insulin, syringes, insulin pens and needle tips, insulin pumps, infusion sets, alcohol swabs, a glucagon injection kit, glucose tablets, and food and drink, in accordance with the diabetes care plan.

(Source: P.A. 96-1485, eff. 12-1-10.)

(105 ILCS 145/35)
Sec. 35. Restricting access to school prohibited. A school district shall not restrict the assignment of a student with diabetes to a particular school on the basis that the school does not have a full-time school nurse, nor shall a school deny a student access to any school or school-related activities on the basis that a student has diabetes.
(Source: P.A. 96-1485, eff. 12-1-10.)

(105 ILCS 145/40)
Sec. 40. Protections against retaliation. A school employee shall not be subject to any penalty, sanction, reprimand, discharge, demotion, denial of a promotion, withdrawal of benefits, or other disciplinary action for choosing not to agree to serve as a delegated care aide.
(Source: P.A. 96-1485, eff. 12-1-10.)

(105 ILCS 145/45)
Sec. 45. Civil immunity.
(a) A school or a school employee is not liable for civil or other damages as a result of conduct, other than willful or wanton misconduct, related to the care of a student with diabetes.
(b) A school employee shall not be subject to any disciplinary proceeding resulting from an action taken in compliance with this Act, unless the action constitutes willful or wanton misconduct.
(Source: P.A. 96-1485, eff. 12-1-10.)

(105 ILCS 145/50)
Sec. 50. Federal law. Nothing in this Act shall limit any rights available under federal law.
(Source: P.A. 96-1485, eff. 12-1-10.)

(105 ILCS 145/95)
Sec. 95. (Amendatory provisions; text omitted).
(Source: P.A. 96-1485, eff. 12-1-10; text omitted.)

(105 ILCS 145/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 96-1485, eff. 12-1-10.)



105 ILCS 210/ - School Bus Performance Bond Act.

(105 ILCS 210/0.01) (from Ch. 122, par. 990)
Sec. 0.01. Short title. This Act may be cited as the School Bus Performance Bond Act.
(Source: P.A. 86-1324.)

(105 ILCS 210/1) (from Ch. 122, par. 991)
Sec. 1.
As used in this Act "School bus company" means and includes any individual or business entity, regardless of its form of organization, which transports pupils to or from any school under contract with the parents of the pupils but does not include any regulated public utility or any school-operated bus service.
(Source: P.A. 77-1745.)

(105 ILCS 210/2) (from Ch. 122, par. 992)
Sec. 2. Before any school bus company may begin the performance of any contract for the transportation of pupils it must file with the employing school board, cooperative, or joint agreement, if so requested by the employer, a bond assuring performance of the contract by the school bus company.
(Source: P.A. 85-410.)



105 ILCS 230/ - School Construction Law.

Article 5

(105 ILCS 230/Art. 5 heading)

(105 ILCS 230/5-1)
Sec. 5-1. Short title. This Article may be cited as the School Construction Law.
(Source: P.A. 90-548, eff. 1-1-98.)

(105 ILCS 230/5-5)
Sec. 5-5. Definitions. As used in this Article:
"Approved school construction bonds" mean bonds that were approved by referendum after January 1, 1996 but prior to January 1, 1998 as provided in Sections 19-2 through 19-7 of the School Code to provide funds for the acquisition, development, construction, reconstruction, rehabilitation, improvement, architectural planning, and installation of capital facilities consisting of buildings, structures, durable-equipment, and land for educational purposes.
"Grant index" means a figure for each school district equal to one minus the ratio of the district's equalized assessed valuation per pupil in average daily attendance to the equalized assessed valuation per pupil in average daily attendance of the district located at the 90th percentile for all districts of the same category. For the purpose of calculating the grant index, school districts are grouped into 2 categories, Category I and Category II. Category I consists of elementary and unit school districts. The equalized assessed valuation per pupil in average daily attendance of each school district in Category I shall be computed using its grades kindergarten through 8 average daily attendance figure. A unit school district's Category I grant index shall be used for projects or portions of projects constructed for elementary school pupils. Category II consists of high school and unit school districts. The equalized assessed valuation per pupil in average daily attendance of each school district in Category II shall be computed using its grades 9 through 12 average daily attendance figure. A unit school district's Category II grant index shall be used for projects or portions of projects constructed for high school pupils. The changes made by this amendatory Act of the 92nd General Assembly apply to all grants made on or after the effective date of this amendatory Act, provided that for grants not yet made on the effective date of this amendatory Act but made in fiscal year 2001 and for grants made in fiscal year 2002, the grant index for a school district shall be the greater of (i) the grant index as calculated under this Law on or after the effective date of this amendatory Act or (ii) the grant index as calculated under this Law before the effective date of this amendatory Act. The grant index shall be no less than 0.35 and no greater than 0.75 for each district; provided that the grant index for districts whose equalized assessed valuation per pupil in average daily attendance is at the 99th percentile and above for all districts of the same type shall be 0.00.
The grant index shall be calculated for each of those school districts forming a reorganized school district or cooperative high school if one or more of the following happen within the current or prior 2 fiscal years:
(1) a new school district is created in accordance

with Article 11E of the School Code;

(2) an existing school district annexes all of the

territory of one or more entire other school districts in accordance with Article 7 of the School Code; or

(3) a cooperative high school is formed in accordance

with Section 10-22.22c of the School Code.

The average grant index of those school districts shall be used as the grant index for the newly reorganized district or cooperative high school.
"School construction project" means the acquisition, development, construction, reconstruction, rehabilitation, improvement, architectural planning, and installation of capital facilities consisting of buildings, structures, durable equipment, and land for educational purposes.
"School district" means a school district or a Type 40 area vocational center that is jointly owned if the joint agreement includes language that specifies how the debt obligation is to be paid, including in the event that an entity withdraws from the joint agreement.
"School district" includes a cooperative high school, which shall be considered a high school district for the purpose of calculating its grant index.
"School maintenance project" means a project, other than a school construction project, intended to provide for the maintenance or upkeep of buildings or structures for educational purposes, but does not include ongoing operational costs.
(Source: P.A. 96-731, eff. 8-25-09; 96-1381, eff. 1-1-11.)

(105 ILCS 230/5-10)
Sec. 5-10. Grant awards. The Capital Development Board is authorized to make grants to school districts for school construction projects with funds appropriated by the General Assembly from the School Infrastructure Fund pursuant to the provisions of this Article. The State Board of Education is authorized to make grants to school districts for debt service with funds appropriated by the General Assembly from the School Infrastructure Fund pursuant to the provisions of this Article.
(Source: P.A. 90-548, eff. 1-1-98.)

(105 ILCS 230/5-15)
Sec. 5-15. Grant entitlements. The State Board of Education is authorized to issue grant entitlements for school construction projects and debt service and shall determine the priority order for school construction project grants to be made by the Capital Development Board. When issuing a grant entitlement for a school construction project, the Capital Development Board, as a part of that entitlement, shall certify to the district receiving the entitlement the dollar amount of the school construction project's cost that the district will be required to finance with non-grant funds in order to qualify to receive a school construction project grant under this Article from the Capital Development Board.
(Source: P.A. 90-548, eff. 1-1-98; 91-55, eff. 6-30-99.)

(105 ILCS 230/5-20)
Sec. 5-20. Grant application; district facilities plan. School districts shall apply to the State Board of Education for school construction project grants and debt service grants. Districts filing grant applications shall submit to the State Board a district facilities plan that shall include, but not be limited to, an assessment of present and future district facility needs as required by present and anticipated educational programming, the availability of local financial resources including current revenues, fund balances, and unused bonding capacity, a fiscal plan for meeting present and anticipated debt service obligations, and a maintenance plan and schedule that contain necessary assurances that new, renovated, and existing facilities are being or will be properly maintained. If a district that applies for a school construction project grant has no unused bonding capacity or if its unused bonding capacity may be less than the portion of the cost of the proposed school construction project that the district would be required to finance with non-grant funds, the application and facilities plan submitted by the district shall set forth the estimated amount of the project's cost that the district proposes to finance by the issuance of bonds under subsection (n) of Section 19-1 of the School Code. The State Board of Education shall review and approve district facilities plans prior to issuing grant entitlements. Each district that receives a grant entitlement shall annually update its district facilities plan and submit the revised plan to the State Board for approval.
(Source: P.A. 90-548, eff. 1-1-98; 91-55, eff. 6-30-99.)

(105 ILCS 230/5-25)
Sec. 5-25. Eligibility and project standards.
(a) The State Board of Education shall establish eligibility standards for school construction project grants and debt service grants. These standards shall include minimum enrollment requirements for eligibility for school construction project grants of 200 students for elementary districts, 200 students for high school districts, and 400 students for unit districts. The total enrollment of member districts forming a cooperative high school in accordance with subsection (c) of Section 10-22.22 of the School Code shall meet the minimum enrollment requirements specified in this subsection (a). The State Board of Education shall approve a district's eligibility for a school construction project grant or a debt service grant pursuant to the established standards.
For purposes only of determining a Type 40 area vocational center's eligibility for an entity included in a school construction project grant or a school maintenance project grant, an area vocational center shall be deemed eligible if one or more of its member school districts satisfy the grant index criteria set forth in this Law. A Type 40 area vocational center that makes application for school construction funds after August 25, 2009 (the effective date of Public Act 96-731) shall be placed on the respective application cycle list. Type 40 area vocational centers must be placed last on the priority listing of eligible entities for the applicable fiscal year.
(b) The Capital Development Board shall establish project standards for all school construction project grants provided pursuant to this Article. These standards shall include space and capacity standards as well as the determination of recognized project costs that shall be eligible for State financial assistance and enrichment costs that shall not be eligible for State financial assistance.
(c) The State Board of Education and the Capital Development Board shall not establish standards that disapprove or otherwise establish limitations that restrict the eligibility of (i) a school district with a population exceeding 500,000 for a school construction project grant based on the fact that any or all of the school construction project grant will be used to pay debt service or to make lease payments, as authorized by subsection (b) of Section 5-35 of this Law, (ii) a school district located in whole or in part in a county that imposes a tax for school facility purposes pursuant to Section 5-1006.7 of the Counties Code, or (iii) a school district that (1) was organized prior to 1860 and (2) is located in part in a city originally incorporated prior to 1840, based on the fact that all or a part of the school construction project is owned by a public building commission and leased to the school district or the fact that any or all of the school construction project grant will be used to pay debt service or to make lease payments.
(d) A reorganized school district or cooperative high school may use a school construction application that was submitted by a school district that formed the reorganized school district or cooperative high school if that application has not been entitled for a project by the State Board of Education and any one or more of the following happen within the current or prior 4 fiscal years:
(1) a new school district is created in accordance

with Article 11E of the School Code;

(2) an existing school district annexes all of the

territory of one or more other school districts in accordance with Article 7 of the School Code; or

(3) a cooperative high school is formed in accordance

with subsection (c) of Section 10-22.22 of the School Code.

A new elementary district formed from a school district conversion, as defined in Section 11E-15 of the School Code, may use only the application of the dissolved district whose territory is now included in the new elementary district and must obtain the written approval of the local school board of any other school district that includes territory from that dissolved district. A new high school district formed from a school district conversion, as defined in Section 11E-15 of the School Code, may use only the application of any dissolved district whose territory is now included in the new high school district, but only after obtaining the written approval of the local school board of any other school district that includes territory from that dissolved district. A cooperative high school using this Section must obtain the written approval of the local school board of the member school district whose application it is using. All other eligibility and project standards apply to this Section.
(Source: P.A. 96-37, eff. 7-13-09; 96-731, eff. 8-25-09; 96-1000, eff. 7-2-10; 96-1381, eff. 1-1-11; 96-1467, eff. 8-20-10; 97-232, eff. 7-28-11; 97-333, eff. 8-12-11.)

(105 ILCS 230/5-30)
Sec. 5-30. Priority of school construction projects. The State Board of Education shall develop standards for the determination of priority needs concerning school construction projects based upon approved district facilities plans. Such standards shall call for prioritization based on the degree of need and project type in the following order:
(1) Replacement or reconstruction of school buildings

destroyed or damaged by flood, tornado, fire, earthquake, mine subsidence, or other disasters, either man-made or produced by nature;

(2) Projects designed to alleviate a shortage of

classrooms due to population growth or to replace or rehabilitate aging school buildings;

(3) Projects resulting from interdistrict

reorganization of school districts contingent on local referenda;

(4) Replacement, rehabilitation, or reconstruction of

school facilities determined to be severe and continuing health or life safety hazards;

(5) Alterations necessary to provide accessibility

for qualified individuals with disabilities; and

(6) Other unique solutions to facility needs.
Except for those changes absolutely necessary to comply with the changes made to subsection (c) of Section 5-25 of this Law by Public Act 96-37, the State Board of Education may not make any material changes to the standards in effect on May 18, 2004, unless the State Board of Education is specifically authorized by law.
(Source: P.A. 96-37, eff. 7-13-09; 96-102, eff. 7-29-09; 96-1000, eff. 7-2-10; 97-880, eff. 8-2-12.)

(105 ILCS 230/5-35)
Sec. 5-35. School construction project grant amounts; permitted use; prohibited use.
(a) The product of the district's grant index and the recognized project cost, as determined by the Capital Development Board, for an approved school construction project shall equal the amount of the grant the Capital Development Board shall provide to the eligible district. The grant index shall not be used in cases where the General Assembly and the Governor approve appropriations designated for specifically identified school district construction projects.
The average of the grant indexes of the member districts in a joint agreement shall be used to calculate the amount of a school construction project grant awarded to an eligible Type 40 area vocational center.
(b) In each fiscal year in which school construction project grants are awarded, 20% of the total amount awarded statewide shall be awarded to a school district with a population exceeding 500,000, provided such district complies with the provisions of this Article.
In addition to the uses otherwise authorized by this Law, any school district with a population exceeding 500,000 is authorized to use any or all of the school construction project grants (i) to pay debt service, as defined in the Local Government Debt Reform Act, on bonds, as defined in the Local Government Debt Reform Act, issued to finance one or more school construction projects and (ii) to the extent that any such bond is a lease or other installment or financing contract between the school district and a public building commission that has issued bonds to finance one or more qualifying school construction projects, to make lease payments under the lease.
(b-3) The Capital Development Board shall make payment in an amount equal to 20% of each amount deposited into the School Infrastructure Fund pursuant to subsection (b-5) of Section 6z-45 of the State Finance Act to the Board of Education of the City of Chicago within 10 days after such deposit. The Board of Education of the City of Chicago shall use such moneys received (i) for application to the costs of a school construction project, (ii) to pay debt service on bonds, as those terms are defined in the Local Government Debt Reform Act, that are issued to finance one or more school construction projects, and (iii) to the extent that any such bond is a lease or other installment or financing contract between the school district and a public building commission that has issued bonds to finance one or more qualifying school construction projects, to make lease payments under the lease. The Board of Education of the City of Chicago shall submit quarterly to the Capital Development Board documentation sufficient to establish that this money is being used as authorized by this Section. The Capital Development Board may withhold payments if the documentation is not provided. The remaining 80% of each such deposit shall be applied in accordance with the provisions of subsection (a) of this Section; however, no portion of this remaining 80% shall be awarded to a school district with a population of more than 500,000.
(b-5) In addition to the uses otherwise authorized by this Law, any school district that (1) was organized prior to 1860 and (2) is located in part in a city originally incorporated prior to 1840 is authorized to use any or all of the school construction project grants (i) to pay debt service on bonds, as those terms are defined in the Local Government Debt Reform Act, that are issued to finance one or more school construction projects and (ii) to the extent that any such bond is a lease or other installment or financing contract between the school district and a public building commission that has issued bonds to finance one or more qualifying school construction projects, to make lease payments under the lease.
(c) No portion of a school construction project grant awarded by the Capital Development Board shall be used by a school district for any on-going operational costs.
(Source: P.A. 98-18, eff. 6-7-13.)

(105 ILCS 230/5-37)
Sec. 5-37. Carry over projects. If a school district has been issued a grant entitlement for a school construction project, has arranged and approved all local financing, and is eligible to receive a school construction project grant award in any fiscal year, but does not receive such award in that year due to lack of adequate appropriations, such school construction projects shall be placed ahead of any new school construction projects within the same priority category as defined in Section 5-30 that are approved for grant awards for the following year.
(Source: P.A. 90-653, eff. 7-29-98.)

(105 ILCS 230/5-38)
Sec. 5-38. Fiscal Year 2002 escalation. If a school district has been issued a school construction grant in Fiscal Year 2010 and the school district was on the FY2002 priority ranking, the Capital Development Board shall escalate the state share grant amount of the project on a 3% annual escalation rate.
(Source: P.A. 96-1554, eff. 3-18-11.)

(105 ILCS 230/5-40)
Sec. 5-40. Supervision of school construction projects; green projects. The Capital Development Board shall exercise general supervision over school construction projects financed pursuant to this Article. School districts, however, must be allowed to choose the architect and engineer for their school construction projects, and no project may be disapproved by the State Board of Education or the Capital Development Board solely due to a school district's selection of an architect or engineer.
With respect to those school construction projects for which a school district first applies for a grant on or after July 1, 2007, the school construction project must receive certification from the United States Green Building Council's Leadership in Energy and Environmental Design Green Building Rating System or the Green Building Initiative's Green Globes Green Building Rating System or must meet green building standards of the Capital Development Board and its Green Building Advisory Committee. With respect to those school construction projects for which a school district applies for a grant on or after July 1, 2009, the school construction project must receive silver certification from the United States Green Building Council's Leadership in Energy and Environmental Design Green Building Rating System unless all of the following are met:
(1) the application submitted can be categorized as a

capital need prioritized under item (1) of Section 5-30 of this Law;

(2) the renovation or replacement school construction

project is less than 40% replacement cost, or the project has been granted a waiver by the Capital Development Board in consultation with the State Board of Education in accordance with rules promulgated pursuant to this Law;

(3) the school construction project is located in a

county that borders the Mississippi River with a population of more than 33,000 and less than 34,000, according to the 2010 decennial census;

(4) the school district for which the school

construction grant will be issued has no more than 1,100 students, with the relevant school facility housing no more than 700 students;

(5) the facilities for which the school construction

grant will be used have been condemned as of July 23, 2012; and

(6) the application for the school construction grant

has been approved prior to the effective date of this amendatory Act of the 98th General Assembly.

(Source: P.A. 98-623, eff. 1-7-14.)

(105 ILCS 230/5-45)
Sec. 5-45. Debt service grants. School districts that have issued approved school construction bonds shall be eligible to apply for debt service grants. The amount awarded to eligible districts for debt service grants shall be equal to 10% of the principal amount of approved school construction bonds issued by the district times the grant index for the district. Debt service grants shall only be used by school districts to: retire principal of approved school construction bonds, restructure the debt service on such bonds, or abate the property taxes levied for the district's bond and interest fund by an amount identical to the amount of the debt service grant. No debt service grants shall be awarded by the State Board of Education after June 30, 1999.
(Source: P.A. 90-548, eff. 1-1-98.)

(105 ILCS 230/5-50)
Sec. 5-50. Referendum requirements. After the State Board of Education has approved all or part of a district's application and issued a grant entitlement for a school construction project grant, the district shall submit the project or the financing of the project to a referendum when such referendum is required by law, except for a project financed by bonds issued pursuant to subsection (p-70) of Section 19-1 of the School Code.
(Source: P.A. 96-1438, eff. 8-20-10; 97-333, eff. 8-12-11.)

(105 ILCS 230/5-55)
Sec. 5-55. Rules.
(a) The Capital Development Board shall promulgate such rules as it deems necessary for carrying out its responsibilities under the provisions of this Article.
(b) The State Board of Education shall promulgate such rules as it deems necessary for carrying out its responsibilities under the provisions of this Article.
(Source: P.A. 90-548, eff. 1-1-98.)

(105 ILCS 230/5-57)
Sec. 5-57. Administration of powers; no changes. Notwithstanding any other law to the contrary and except for those changes absolutely necessary to comply with the changes made to subsection (c) of Section 5-25 of this Law by this amendatory Act of the 96th General Assembly, the Capital Development Board may not make any material changes in the administration of its powers granted under this Law from how it administered those powers on May 18, 2004, unless specifically authorized by law.
(Source: P.A. 96-37, eff. 7-13-09.)

(105 ILCS 230/5-60)
Sec. 5-60. School capital needs assessment. The State Board of Education and the Capital Development Board shall file with the General Assembly a comprehensive assessment report of the capital needs of all school districts in this State before January 1, 2005 and every 2 years thereafter. This assessment shall include without limitation an analysis of the 6 categories of capital needs prioritized in Section 5-30 of this Law.
(Source: P.A. 93-489, eff. 8-8-03.)

(105 ILCS 230/5-100)
Sec. 5-100. School maintenance project grants.
(a) The State Board of Education is authorized to make grants to school districts and special education cooperatives established by school districts, without regard to enrollment, for school maintenance projects. These grants shall be paid out of moneys appropriated for that purpose from the School Infrastructure Fund. No grant under this Section for one fiscal year shall exceed $50,000, but a school district or special education cooperative may receive grants for more than one project during one fiscal year. A school district or special education cooperative must provide local matching funds in an amount equal to the amount of the grant under this Section. A school district or special education cooperative has no entitlement to a grant under this Section.
(b) The State Board of Education shall adopt rules to implement this Section. These rules need not be the same as the rules for school construction project grants or debt service grants.
The rules may specify: (1) the manner of applying for grants; (2) project eligibility requirements; (3) restrictions on the use of grant moneys; (4) the manner in which school districts and special education cooperatives must account for the use of grant moneys; and (5) any other provision that the State Board determines to be necessary or useful for the administration of this Section.
The rules shall specify the methods and standards to be used by the State Board to prioritize applications. School maintenance projects shall be prioritized in the following order:
(i) emergency projects;
(ii) health/life safety projects;
(iii) State Program priority projects;
(iv) permanent improvement projects; and
(v) other projects.
(c) In each school year in which school maintenance project grants are awarded, 20% of the total amount awarded shall be awarded to a school district with a population of more than 500,000, provided that the school district complies with the requirements of this Section and the rules adopted under this Section.
(Source: P.A. 98-710, eff. 7-16-14.)

(105 ILCS 230/5-200)
Sec. 5-200. School energy efficiency grants.
(a) The State Board of Education is authorized to make grants to school districts and special education cooperatives, without regard to enrollment, for school energy efficiency projects. These grants shall be paid out of moneys appropriated for that purpose from the School Infrastructure Fund. No grant under this Section for one fiscal year shall exceed $250,000, but a school district or special education cooperative may receive grants for more than one project during one fiscal year. A school district or special education cooperative must provide local matching funds in an amount equal to the amount of the grant under this Section. A school district or special education cooperative has no entitlement to a grant under this Section.
(b) The State Board of Education shall adopt rules to implement this Section. These rules need not be the same as the rules for school construction project grants or school maintenance project grants. The rules may specify:
(1) the manner of applying for grants;
(2) project eligibility requirements;
(3) restrictions on the use of grant moneys;
(4) the manner in which school districts and special

education cooperatives must account for the use of grant moneys; and

(5) any other provision that the State Board

determines to be necessary or useful for the administration of this Section.

(c) In each school year in which school energy efficiency project grants are awarded, 20% of the total amount awarded shall be awarded to a school district in a city with a population of more than 500,000, provided that the school district complies with the requirements of this Section and the rules adopted under this Section.
(d) Notwithstanding Section 5 of the Illinois Grant Funds Recovery Act, for school energy efficiency grants awarded in 2014, grant funds may be made available for expenditure by a grantee for a period of 4 years from the date the funds were distributed by the State. Any grant funds not expended or legally obligated by the end of the grant agreement must be returned to the grantor agency within 45 days if the funds are not already on deposit with the grantor agency or the State Treasurer. Such returned funds must be deposited into the fund from which the original grant disbursement to the grantee was made.
(Source: P.A. 99-606, eff. 7-22-16.)

(105 ILCS 230/5-300)
Sec. 5-300. Early childhood construction grants.
(a) The Capital Development Board is authorized to make grants to public school districts and not-for-profit entities for early childhood construction projects. These grants shall be paid out of moneys appropriated for that purpose from the School Construction Fund. No grants may be awarded to entities providing services within private residences. A public school district or other eligible entity must provide local matching funds in an amount equal to 10% of the grant under this Section. A public school district or other eligible entity has no entitlement to a grant under this Section.
(b) The Capital Development Board shall adopt rules to implement this Section. These rules need not be the same as the rules for school construction project grants or school maintenance project grants. The rules may specify:
(1) the manner of applying for grants;
(2) project eligibility requirements;
(3) restrictions on the use of grant moneys;
(4) the manner in which school districts and other

eligible entities must account for the use of grant moneys;

(5) requirements that new or improved facilities be

used for early childhood and other related programs for a period of at least 10 years; and

(6) any other provision that the Capital Development

Board determines to be necessary or useful for the administration of this Section.

(b-5) When grants are made to non-profit corporations for the acquisition or construction of new facilities, the Capital Development Board or any State agency it so designates shall hold title to or place a lien on the facility for a period of 10 years after the date of the grant award, after which title to the facility shall be transferred to the non-profit corporation or the lien shall be removed, provided that the non-profit corporation has complied with the terms of its grant agreement. When grants are made to non-profit corporations for the purpose of renovation or rehabilitation, if the non-profit corporation does not comply with item (5) of subsection (b) of this Section, the Capital Development Board or any State agency it so designates shall recover the grant pursuant to the procedures outlined in the Illinois Grant Funds Recovery Act.
(c) The Capital Development Board, in consultation with the State Board of Education, shall establish standards for the determination of priority needs concerning early childhood projects based on projects located in communities in the State with the greatest underserved population of young children, utilizing Census data and other reliable local early childhood service data.
(d) In each school year in which early childhood construction project grants are awarded, 20% of the total amount awarded shall be awarded to a school district with a population of more than 500,000, provided that the school district complies with the requirements of this Section and the rules adopted under this Section.
(Source: P.A. 96-37, eff. 7-13-09; 96-1402, eff. 7-29-10.)

(105 ILCS 230/5-400)
Sec. 5-400. Charter school construction grants.
(a) The Capital Development Board is authorized to make grants to charter schools, as authorized by Article 27A of the School Code, 105 ILCS 5/Art. 27A, for construction projects. The grants shall be paid out of moneys appropriated for that purpose from the Build Illinois Bond Fund. A charter school and other eligible entities have no entitlement to a grant under this Section.
(b) The Capital Development Board shall adopt rules to implement this Section. These rules need not be the same as the rules for school construction project grants or school maintenance project grants. The rules may specify:
(1) the manner of applying for grants;
(2) project eligibility requirements;
(3) restrictions on the use of grant moneys;
(4) the manner in which school districts must account

for the use of grant moneys; and

(5) any other provision that the Capital Development

Board determines to be necessary or useful for the administration of this Section.

With respect to those school construction projects for which a charter school applies for a grant on or after July 1, 2009, the school construction project must receive silver certification from the United States Green Building Council's Leadership in Energy and Environmental Design Green Building Rating System.
(Source: P.A. 96-37, eff. 7-13-09.)

(105 ILCS 230/5-900)
Sec. 5-900. The Capital Development Board Act is amended by repealing Article 1A.
(Source: P.A. 90-548, eff. 1-1-98.)

(105 ILCS 230/5-905)
Sec. 5-905. (Amendatory provisions; text omitted).
(Source: P.A. 90-548, eff. 1-1-98; text omitted.)

(105 ILCS 230/5-910)
Sec. 5-910. (Amendatory provisions; text omitted).
(Source: P.A. 90-548, eff. 12-4-97; text omitted.)

(105 ILCS 230/5-915)
Sec. 5-915. (Amendatory provisions; text omitted).
(Source: P.A. 90-548, eff. 1-1-98; text omitted.)

(105 ILCS 230/5-920)
Sec. 5-920. (Amendatory provisions; text omitted).
(Source: P.A. 90-548, eff. 1-1-98; text omitted.)



Article 10 - (Amendatory Provisions; Text Omitted)

(105 ILCS 230/Art. 10 heading)



Article 15 - (This Article Is Compiled At 105 ILCS 235/)

(105 ILCS 230/Art. 15 heading)



Article 925

(105 ILCS 230/Art. 925 heading)

(105 ILCS 230/925-5)
Sec. 925-5. No acceleration or delay. Where this Act makes changes in a statute that is represented in this Act by text that is not yet or no longer in effect (for example, a Section represented by multiple versions), the use of that text does not accelerate or delay the taking effect of (i) the changes made by this Act or (ii) provisions derived from any other Public Act.
(Source: P.A. 90-548, eff. 12-4-97.)



Article 950

(105 ILCS 230/Art. 950 heading)

(105 ILCS 230/950-5)
Sec. 950-5. Severability and inseverability.
(a) If any provision of this Act, other than Article 10, or the application of any provision of this Act, other than a provision of Article 10, to any person or circumstance is held invalid, the invalidity of that provision or application does not affect other provisions or applications of this Act that can be given effect without the invalid provision or application.
(b) Each provision of Article 10 is mutually dependent upon and inseverable from each other provision of that Article. If any provision of Article 10 or its application to any person or circumstance is held invalid, then all of Article 10 is invalid.
(c) If Article 10 or any provision of that Article or the application of that Article or provision of that Article to any other person or circumstance is held invalid, the invalidity of that Article or provision does not affect any other Article of this Act or any provision of any such other Article that can be given effect without the invalid provision or application.
(Source: P.A. 90-548, eff. 12-4-97.)



Article 990

(105 ILCS 230/Art. 990 heading)

(105 ILCS 230/990-5)
Sec. 990-5. Effective date. This Act takes effect upon becoming law, except that (i) all provisions of Article 5, other than the changes made by Section 5-910 to the Illinois Pension Code and other than the changes to Sections 18-7 and 18-8 of and the addition of Section 18-8.05 to the School Code, take effect January 1, 1998, (ii) the changes made by Section 5-910 to the Illinois Pension Code and the changes to Sections 18-7 and 18-8 of the School Code take effect upon becoming a law, and (iii) the addition of Section 18-8.05 to the School Code takes effect July 1, 1998.
(Source: P.A. 90-548, eff. 12-4-97.)






105 ILCS 240/ - School District Intergovernmental Cooperation Renewable Energy Act.

(105 ILCS 240/1)
Sec. 1. Short title. This Act may be cited as the School District Intergovernmental Cooperation Renewable Energy Act.
(Source: P.A. 96-946, eff. 6-25-10.)

(105 ILCS 240/5)
Sec. 5. Findings. The General Assembly finds that there is a need to promote the use of renewable energy resources, including facilities designed to convert wind or solar power to energy, and to promote employment in the construction and operation of such facilities, and further finds that a means of meeting such need is to authorize school districts to join together to acquire and construct facilities for such purposes.
(Source: P.A. 96-946, eff. 6-25-10.)

(105 ILCS 240/10)
Sec. 10. Definitions. In this Act:
"Agency" means a joint action agency organized and operating under this Act.
"Applicable law" means any provision of law, including this Act, authorizing school districts to issue bonds as that term is defined in the Local Government Debt Reform Act.
"Board" means the board of directors of an agency organized under this Act.
"Bond" means a bond as such term is defined in the Local Government Debt Reform Act issued by an agency payable from one or more of the agency's revenue sources and other sources as the agency may lawfully pledge, which sources may include school district bonds or proceeds or payments to be made pursuant to an intergovernmental agreement.
"Eligible project" means any land or rights in land, plant, works, system, facility, machinery, intellectual property, or other real or personal property of any nature whatsoever, together with all parts thereof and appurtenances thereto, used or useful in the generation, production, such distribution or transmission as may be required in a relevant electric service agreement, purchase, sale, exchange, or interchange of electrical energy derived from renewable energy resources as defined in Section 1-10 of the Illinois Power Agency Act, including wind, solar power, and other renewable resources, and in the acquisition, extraction, conversion, transportation, storage, or reprocessing of ancillary fuel of any kind for any of those purposes, or any interest in, or right to the use, services, output, or capacity of any plant, works, system, or facilities.
"Governing body" means the school board having charge of the corporate affairs of a school district.
"Intergovernmental agreement" means the agreement by which an agency is formed by school districts pursuant to this Act.
"Members" means the school districts joining pursuant to intergovernmental agreement to organize an agency under this Act.
"Resolution" means a resolution duly adopted by a governing body.
"Revenue source" means any revenue source as such term is defined in the Local Government Debt Reform Act.
"School district" means a combined elementary district, a combined high school district, a combined unit district, a unit district, a combined high school unit district, an elementary district, or an optional elementary unit district organized and operating under the School Code of the State of Illinois, but does not include any office, officer, department, division, bureau, board, commission, or similar agency of the State of Illinois.
"School district bond" means any bond as such term is defined in the Local Government Debt Reform Act authorized or issued by or on behalf of a school district under applicable law.
(Source: P.A. 96-946, eff. 6-25-10.)

(105 ILCS 240/15)
Sec. 15. Powers supplemental. The provisions of this Act are intended to be supplemental and, in addition to all other powers or authorities granted to any school district, shall be construed liberally and shall not be construed as a limitation of any power or authority otherwise granted.
(Source: P.A. 96-946, eff. 6-25-10.)

(105 ILCS 240/20)
Sec. 20. Actions by resolution. All actions to be taken by a school district or an agency pursuant to this Act shall be fully effective if taken by resolution.
(Source: P.A. 96-946, eff. 6-25-10.)

(105 ILCS 240/25)
Sec. 25. Agency status. An agency organized under this Act shall be a unit of local government of the State of Illinois and a body politic and corporate.
(Source: P.A. 96-946, eff. 6-25-10.)

(105 ILCS 240/30)
Sec. 30. Organization. Any 2 or more school districts, whether contiguous or noncontiguous, may form an agency by the execution of an intergovernmental agreement authorized by resolution adopted by the governing body of each school district. The intergovernmental agreement shall state or may state, as applicable, the following:
(1) the name of the agency and the date of its

establishment, which may be by reference to a date or the dates of the resolutions adopted by the governing bodies, and the duration of its existence, which may be perpetual;

(2) the names of the school districts that have

adopted the intergovernmental agreement and constitute the initial members;

(3) the names and addresses of the persons initially

appointed in the resolutions adopting the intergovernmental agreement to serve as initial directors on the board and provision for the organizational meeting of the agency;

(4) provision for the terms of office of the

directors and for alternate directors, if so provided, but such directors and alternate directors shall always be selected and vacancies in their offices declared and filled by resolutions adopted by the governing body of the respective school districts;

(5) if so provided, provision for weighted voting

among the school districts or by the directors;

(6) the location by city, village, or incorporated

town in the State of Illinois of the principal office of the agency;

(7) provision for amendment of the intergovernmental

agreement;

(8) if provided, initial funding for the agency,

which may include binding agreements of the school districts to provide money or to issue school district bonds for the benefit of the agency;

(9) provisions for the disposition, division, or

distribution of obligations, property, and assets of the agency upon dissolution; and

(10) any other provisions for regulating the business

of the agency or the conduct of its affairs consistent with this Act.

(Source: P.A. 96-946, eff. 6-25-10.)

(105 ILCS 240/35)
Sec. 35. Officers; board; bylaws.
(a) At the organizational meeting of the board, the directors shall elect from their members a presiding officer to preside over the meetings of the board and an alternate presiding officer and may elect an executive board. The board shall determine and designate in the agency's bylaws the titles for the presiding officers. The directors shall also elect a secretary and treasurer, who need not be directors. The board may select such other officers, employees, and agents as deemed to be necessary, who need not be directors or residents of any of the school districts that are members. The board may designate appropriate titles for all other officers, employees, and agents. All persons selected by the board shall hold their respective offices at the pleasure of the board, and give bond as may be required by the board.
(b) The board is the corporate authority of the agency and shall exercise all the powers and manage and control all of the affairs and property of the agency. The board shall have full power to pass all necessary resolutions and rules for the proper management and conduct of the business of the agency and for carrying into effect the objects for which the agency was established. The board shall have not less than one meeting each year for the election of officers and the transaction of any other business. Unless otherwise provided by this Act, the intergovernmental agreement, or the bylaws, an act of the majority of the directors present at a meeting at which a quorum is present is required for an act of the board.
(c) The board shall adopt bylaws that may include without limitation the following provisions:
(1) the rights and obligations of members consistent

with the intergovernmental agreement and this Act;

(2) if not governed in the intergovernmental

agreement, then the manner of adding new members and the rights and obligations of the members;

(3) the time, place, and date of the regular meeting

or meetings and the procedures for calling special meetings of the board;

(4) procedural rules;
(5) the composition, powers, and responsibilities of

any committee or executive board;

(6) the criteria as called for in item (20) of

Section 55 of this Act; and

(7) other rules or provisions for regulating the

affairs of the agency as the board shall determine to be advisable.

(Source: P.A. 96-946, eff. 6-25-10.)

(105 ILCS 240/40)
Sec. 40. Filing. Within 3 months after the organizational meeting, the board shall cause a certified copy of the intergovernmental agreement to be filed with the Secretary of State of Illinois. The Secretary of State shall accept such filing and issue an acknowledgement of filing over his or her signature and the Great Seal of the State. The Secretary of State shall make and keep a register of agencies established under this Act.
(Source: P.A. 96-946, eff. 6-25-10.)

(105 ILCS 240/45)
Sec. 45. Place of business. Every agency shall maintain an office in the State of Illinois to be known as its principal office. When an agency desires to change the location of such office, it shall file with the Secretary of State a certificate of change of location, stating the new address and the effective date of change. Meetings of the board may be held at any place within the State of Illinois designated by the board after notice.
(Source: P.A. 96-946, eff. 6-25-10.)

(105 ILCS 240/50)
Sec. 50. Lawful expense of school district. Each member shall have full power and authority to appropriate money from its operation and maintenance fund, by whatever name now or hereafter known, for the payment of the expenses of the agency and of its representative in exercising its functions as a member of the agency, which expenses may include payment of principal of and interest on bonds of the agency for a period not greater than 40 years after the dated date of any bonds. Each member shall have full power and authority, subject to the provisions of applicable law, to agree to the issuance and delivery of school district bonds to aid the agency.
(Source: P.A. 96-946, eff. 6-25-10.)

(105 ILCS 240/55)
Sec. 55. Powers and duties generally. An agency shall have all the powers and duties enumerated in this Section in furtherance of the purposes of this Act. In the exercise thereof it shall be deemed to be performing an essential governmental function and exercising a part of the sovereign powers of the State of Illinois, separate and distinct from member school districts, and shall have the privileges, immunities, and rights of a public body politic and corporate, municipal corporation, and unit of local government, but shall not have taxing power. All powers of the agency shall be exercised by its board unless otherwise provided by the bylaws.
(1) An agency may plan, finance, acquire, construct,

reconstruct, own, lease, operate, maintain, repair, improve, extend, or otherwise participate in, individually or jointly with other persons or other entities of any type, one or more eligible projects, proposed, existing, or under construction, within or without the State of Illinois, acquire any interest in or any right to products and services of an eligible project, purchase, own, sell, dispose of, or otherwise participate in securities issued in connection with the financing of an eligible project or any portion thereof, create such subsidiary entity or entities of any type as may be necessary or desirable, and may act as agent, or designate one or more persons, public agencies, or other entities of any type, whether or not participating in an eligible project, to act as its agent, in connection with the planning, financing, acquisition, construction, reconstruction, ownership, lease, operation, maintenance, repair, extension, or improvement of the eligible project.

(2) An agency may investigate the desirability of

and necessity for additional means of providing electrical energy from wind sources of any kind for such purpose and make studies, surveys, and estimates as may be necessary to determine its feasibility and cost.

(3) An agency may cooperate with other persons,

public agencies, or other entities of any type in the development of means of providing electrical energy from wind sources of any kind for those purposes and give assistance with personnel and equipment in any eligible project.

(4) An agency may structure the ownership and

investment in an eligible project in such a way as to maximize the use of any available United States federal incentives for such projects, including, but not limited to, New Markets Tax Credits under Section 45D of the Internal Revenue Code of 1986, as amended, or any successor provision.

(5) An agency may apply for consents,

authorizations, or approvals required for any eligible project within its powers and take all actions necessary to comply with the conditions thereof.

(6) An agency may perform any act authorized by this

Act through, or by means of, its officers, agents, or employees or by contract with others, including without limitation the employment of engineers, architects, attorneys, appraisers, financial advisors, and such other consultants and employees as may be required in the judgment of the agency, and fix and pay their compensation from funds available to the agency.

(7) An agency may, individually or jointly with

other persons, public agencies, or other entities of any type, acquire, hold, use, and dispose of income, revenues, funds, and money.

(8) An agency may, individually or jointly with

other persons, public agencies, or other entities of any type, acquire, own, hire, use, operate and dispose of personal property and any interest therein.

(9) An agency may, individually or jointly with

other persons, public agencies, or other entities of any type, acquire, own, use, lease as lessor or lessee, operate, and dispose of real property and interests in real property, including eligible projects existing, proposed, or under construction, and make improvements thereon.

(10) An agency may grant the use by franchise,

lease, or otherwise and make charges for the use of any property or facility owned or controlled by it.

(11) An agency may borrow money and issue negotiable

bonds, secured or unsecured, in accordance with this Act.

(12) An agency may invest money of the agency not

required for immediate use, including proceeds from the sale of any bonds, in such obligations, securities, and other investments as authorized by the provisions of the Public Funds Investment Act.

(13) An agency may determine the location and

character of, and all other matters in connection with, any and all eligible projects it is authorized to acquire, hold, establish, effectuate, operate, or control.

(14) An agency may contract with any persons, public

agencies, or other entities of any type for the planning, development, construction, or operation of any eligible project or for the sale, transmission, or distribution of the products and services of any eligible project, or for any interest therein or any right to the products and services thereof, on such terms and for such period not in excess of 50 years of time as its board shall determine.

(15) An agency may enter into any contract or

agreement necessary, appropriate, or incidental to the effectuation of its lawful purposes and the exercise of the powers granted by this Act for a period not in excess of 50 years in time, including without limitation contracts or agreements for the purchase, sale, exchange, interchange, wheeling, pooling, transmission, distribution, or storage of electrical energy and fuel of any kind for any such purposes, within and without the State of Illinois, in such amounts as it shall determine to be necessary and appropriate to make the most effective use of its powers and to meet its responsibilities, on such terms and for such period of time as its board determines. Any such contract or agreement may include provisions for requirements purchases, restraints on resale or other dealings, exclusive dealing, pricing, territorial division, and other conduct or arrangements that do not have an anti-competitive effect. Provided, however, that the production, interconnection, transmission, distribution, and sale at wholesale or retail of electric energy generated by the eligible project must be in accordance with all laws, regulations, and rules applicable to generators of electricity, alternative retail electric suppliers, municipal utilities, or electric cooperatives, as applicable, but further provided that this provision does not affect any exemption otherwise available under the Public Utilities Act.

(16) An agency may procure insurance against any

losses in connection with its property, operations, or assets in such amounts and from such insurers as it deems desirable or may self-insure or enter into pooled insurance arrangements with other school districts against such losses.

(17) An agency may contract for and accept any gifts

or grants or loans of funds or property or financial or other aid in any form from any source and may comply, subject to the provisions of this Act, with the terms and conditions thereof.

(18) An agency may mortgage, pledge, or grant a

security interest in any or all of its real and personal property to secure the payment of its bonds or contracts.

(19) That part of an eligible project owned by an

agency shall be exempt from property taxes.

(20) An agency shall not be subject to any taxes of

the State of Illinois based on or measured by income or receipts or revenue.

(21) An agency may adopt a corporate seal and may

sue and be sued.

(22) An agency may exercise all other powers not

inconsistent with the Constitution of the State of Illinois or the United States Constitution, which powers may be reasonably necessary or appropriate for or incidental to effectuate its authorized purposes or to the exercise of any of the powers enumerated in this Act.

(Source: P.A. 96-946, eff. 6-25-10.)

(105 ILCS 240/60)
Sec. 60. Bonds. An agency may issue bonds pursuant to applicable law and the following provisions:
(1) An agency may from time to time issue its bonds

in such principal amounts as the agency shall deem necessary to provide sufficient funds to carry out any of its corporate purposes and powers, including without limitation the acquisition, construction, or termination of any eligible project to be owned or leased, as lessor or lessee, by the agency, or the acquisition of any interest therein or any right to the products or services thereof, the funding or refunding of the principal of, redemption premium, if any, and interest on, any bonds issued by it whether or not such bonds or interest to be funded or refunded have or have not become due, the payment of engineering, legal and other expenses, together with interest for a period of 3 years or to a date one year subsequent to the estimated date of completion of the project, whichever period is longer, the establishment or increase of reserves to secure or to pay such bonds or interest thereon, the providing of working capital and the payment of all other costs or expenses of the agency incident to and necessary or convenient to carry out its corporate purposes and powers.

(2) Every issue of bonds of the agency shall be

payable out of the revenues or funds available to the agency, subject to any agreements with the holders of particular bonds pledging any particular revenues or funds. An agency may issue types of bonds as it may determine, including bonds as to which the principal and interest are payable exclusively from the revenues from one or more projects, or from an interest therein or a right to the products and services thereof, or from one or more revenue producing contracts made by the agency, or its revenues generally. Any such bonds may be additionally secured by a pledge of any grant, subsidy, or contribution from any source or a pledge of any income or revenues, funds, or moneys of the agency from any source whatsoever.

(3) All bonds of an agency shall have all the

qualities of negotiable instruments under the laws of this State.

(4) Bonds of an agency shall be authorized by

resolution of its board and may be issued under such resolution or under a trust indenture or other security agreement, in one or more series, and shall bear the date or dates, mature at a time or times within the estimated period of usefulness of the project involved and in any event not more than 40 years after the date thereof, bear interest at such rate or rates without regard to any limitation in any other law, be in such denominations, be in such form, either coupon or registered, carry such conversion, registration, and exchange privileges, have such rank or priority, be executed in such manner, be payable in such medium of payment at such place or places within or without the State of Illinois, be subject to such terms of redemption with or without premium, and contain or be subject to such other terms as the resolution, trust indenture, or other security agreement may provide, and shall not be restricted by the provisions of any other law limiting the amounts, maturities, interest rates, or other terms of obligations of units of local government or private parties. The bonds shall be sold in a manner and at such price as the board shall determine at private or public sale.

(5) Bonds of an agency may be issued under the

provisions of this Act without obtaining the consent of any department, division, commission, board, bureau, or agency of the State of Illinois or of any member, except as may be limited in an intergovernmental agreement, and without any other proceeding or the happening of any other condition or occurrence except as specifically required by this Act.

(6) The resolution, trust indenture, or other

security agreement under which any bonds are issued shall constitute a contract with the holders of the bonds and may contain provisions, among others, prescribing:

(A) the terms and provisions of the bonds;
(B) the mortgage or pledge of and the grant of a

security interest in any real or personal property and all or any part of the revenue from any project or any revenue producing contract made by the agency to secure the payment of bonds, subject to any agreements with the holders of bonds which might then exist;

(C) the custody, collection, securing,

investments, and payment of any revenues, assets, money, funds, or property with respect to which the agency may have any rights or interest;

(D) the rates or charges for the products or

services rendered by the agency, the amount to be raised by the rates or charges, and the use and disposition of any or all revenue;

(E) the creation of reserves or sinking funds and

the regulation and disposition thereof;

(F) the purposes to which the proceeds from the

sale of any bonds then or thereafter to be issued may be applied, and the pledge of revenues to secure the payment of the bonds;

(G) the limitations on the issuance of any

additional bonds, the terms upon which additional bonds may be issued and secured, and the refunding of outstanding bonds;

(H) the rank or priority of any bonds with

respect to any lien or security;

(I) the creation of special funds or moneys to be

held in trust or otherwise for operational expenses, payment, or redemption of bonds, reserves or other purposes, and the use and disposition of moneys held in such funds;

(J) the procedure by which the terms of any

contract with or for the benefit of the holders of bonds may be amended or revised, the amount of bonds the holders of which must consent thereto, and the manner in which consent may be given;

(K) the definition of the acts or omissions to

act that shall constitute a default in the duties of the agency to holders of its bonds, and the rights and remedies of the holders in the event of default, including, if the agency so determines, the right to accelerate the due date of the bonds or the right to appoint a receiver or receivers of the property or revenues subject to the lien of the resolution, trust indenture, or other security agreement;

(L) any other or additional agreements with or

for the benefit of the holders of bonds or any covenants or restrictions necessary or desirable to safeguard the interests of the holders;

(M) the custody of its properties or investments,

the safekeeping thereof, the insurance to be carried thereon, and the use and disposition of insurance proceeds;

(N) the vesting in a trustee or trustees, within

or without the State of Illinois, of such properties, rights, powers, and duties in trust as the agency may determine; or the limiting or abrogating of the rights of the holders of any bonds to appoint a trustee, or the limiting of the rights, powers, and duties of such trustee; or

(O) the appointment of and the establishment of

the duties and obligations of any paying agent or other fiduciary within or without the State of Illinois.

(7) For the security of bonds issued or to be issued

by an agency, the agency may mortgage or execute deeds of trust of the whole or any part of its property and franchises. Any pledge of revenues, securities, contract rights, or other personal property made by an agency pursuant to this Act shall be valid and binding from the date the pledge is made. The revenues, securities, contract rights, or other personal property so pledged and then held or thereafter received by the agency or any fiduciary shall immediately be subject to the lien of the pledge without any physical delivery thereof or further act, and the lien of the pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the agency without regard to whether the parties have notice. The resolution, trust indenture, security agreement, or other instrument by which a pledge is created shall be recorded in the county in which the principal office is located in the manner provided by law.

(8) Neither the officials, the directors, nor the

members of an agency nor any person executing bonds shall be liable personally on the bonds or be subject to any personal liability or accountability by reason of the issuance thereof. An agency shall have power to indemnify and to purchase and maintain insurance on behalf of any director, officer, employee, or agent of the agency, in connection with any threatened, pending, or completed action, suit, or proceeding.

(9) An agency shall have power to purchase out of

any funds available therefor, bonds, and to hold for re-issuance, pledge, cancel, or retire the bonds and coupons prior to maturity, subject to and in accordance with any agreements with the holders.

(10) The principal of and interest upon any bonds

issued by an agency shall be payable solely from the revenue sources or funds pledged or available for their payment as authorized in this Act. Each bond shall contain a statement that it constitutes an obligation of the agency issuing the bond, that its principal and interest are payable solely from revenues or funds of the agency and that neither the State of Illinois nor any political subdivision thereof, except the issuer, nor any school district that is a member of the agency, is obligated to pay the principal or interest on the bonds and that neither the faith and credit nor the taxing power of the State of Illinois or any such political subdivision thereof or of any such school district is pledged to the payment of the principal of or the interest on the bonds.

(Source: P.A. 96-946, eff. 6-25-10.)

(105 ILCS 240/65)
Sec. 65. Charges. An agency may establish, levy, and collect or may authorize, by contract, franchise, lease, or otherwise, the establishment, levying, and collection of rents, rates, and other charges for the products and services afforded by the agency or by or in connection with any eligible project or properties that it may construct, acquire, own, operate, or control or with respect to which it may have any interest or any right to the products and services thereof as it may deem necessary, proper, desirable, or reasonable, except that such agency shall not sell electricity to end-use customers otherwise than in accordance with the provisions of the Public Utilities Act, but further provided that this provision does not affect any exemption otherwise available to the agency under the Public Utilities Act. Rents, rates, and other charges shall be established so as to be sufficient to meet the operation, maintenance, and other expenses thereof, including reasonable reserves, interest, and principal payments, including payments into one or more sinking funds for the retirement of principal. An agency may pledge its rates, rents, and other revenue, or any part thereof, as security for the repayment, with interest and premium, if any, of any moneys borrowed by it or advanced to it for any of its authorized purposes and as security for the payment of amounts due and owing by it under any contract.
(Source: P.A. 96-946, eff. 6-25-10.)

(105 ILCS 240/70)
Sec. 70. School districts may contract.
(a) In order to accomplish the purposes of this Act, a school district may enter into and carry out contracts and agreements for the sale, lease, or other use of property, real or personal, cooperative provision of services, such as police services, or the purchase of power from an agency, or transmission services, development services, and other services.
(b) Any contract and agreement shall be for a period not to exceed 50 years and shall contain other terms, conditions, and provisions that are not inconsistent with the provisions of this Act as the governing body of such school district shall approve, including without limitation provisions whereby the school district is obligated to pay for the products and services of an agency without set-off or counterclaim and irrespective of whether such products or services are furnished, made available, or delivered to the school district, or whether any project contemplated by any such contract and agreement is completed, operable or operating, and notwithstanding suspension, interruption, interference, reduction, or curtailment of the products and services of the project.
(c) Any contract and agreement may be pledged by the agency to secure its obligations and may provide that if one or more school districts defaults in the payment of its obligations under such contract and agreement, the remaining school districts having such contracts and agreements shall be required to pay for and shall be entitled proportionately to use or otherwise dispose of the products and services that were to be purchased by the defaulting school district.
(d) Any contract and agreement providing for payments by a school district shall be an obligation of the school district payable from and secured by such lawfully available funds as may be made pursuant to applicable law. Notwithstanding the sources of funds pledged, any contract between the agency and its members with respect to an eligible project shall not constitute an indebtedness of such members within any statutory limitation.
(e) Nothing in this Act shall be construed to preclude a school district from appropriating and using taxes and other revenues received in any year to make payments due or to comply with covenants to be performed during that year under any contract or agreement for a term of years entered into as contemplated in this Act, subject to the provisions of applicable law.
(f) Any contract or agreement may include provisions for requirements purchases, restraints on resale or other dealings, exclusive dealing, pricing, territorial division, and other conduct or arrangements that do not have an anti-competitive effect. Provided, however, that the production, interconnection, transmission, distribution, and sale at wholesale or retail of electric energy generated by the eligible project must be in accordance with all laws, regulations, and rules applicable to generators of electricity, alternative retail electric suppliers, municipal utilities, or electric cooperatives, as applicable, but further provided that this provision does not affect any exemption otherwise available under the Public Utilities Act.
(g) Notwithstanding the provisions of any other law, in the making of a contract or agreement between an agency and a member, the director of the agency who represents such member must recuse himself or herself from participation in discussions or voting as director, but may participate and vote in his or her capacity as an officer of the governing body of such member, and such participation and voting shall not be a conflict of interest.
(Source: P.A. 96-946, eff. 6-25-10.)

(105 ILCS 240/97)
Sec. 97. Severability. The provisions of this Act are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 96-946, eff. 6-25-10.)

(105 ILCS 240/999)
Sec. 999. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 96-946, eff. 6-25-10.)



105 ILCS 302/ - College and Career Success for All Students Act.

(105 ILCS 302/1)
Sec. 1. Short title. This Act may be cited as the College and Career Success for All Students Act.
(Source: P.A. 94-534, eff. 1-1-06.)

(105 ILCS 302/5)
Sec. 5. Purpose. The purpose of this Act is to ensure that each Illinois student has a sufficient education for success after high school and that all students have equal access to a substantive and rigorous curriculum that is designed to challenge their minds, enhance their knowledge and skills, and prepare them for success in college and work.
(Source: P.A. 94-534, eff. 1-1-06.)

(105 ILCS 302/10)
Sec. 10. Definitions. In this Act:
"Advanced Placement course" means a course sponsored by the College Board and offered for college credit at the high school level.
"Advanced Placement teacher" means a teacher of an Advanced Placement course.
"Pre-Advanced Placement" means set professional development resources and services that equip all middle and high school teachers with the strategies and tools they need to engage their students in active, high-level learning, thereby ensuring that every middle and high school student develops the skills, habits of mind, and concepts they need to succeed in Advanced Placement courses.
"Vertical Team" means a group of teachers and educators from different grade levels in a given discipline who work cooperatively to develop and implement a vertically aligned program aimed at helping students from diverse backgrounds acquire the academic skills necessary for success in Advanced Placement courses and other challenging courses.
(Source: P.A. 94-534, eff. 1-1-06.)

(105 ILCS 302/15)
Sec. 15. Teacher training.
(a) Subject to appropriation, a teacher of an Advanced Placement course must obtain appropriate training. Subject to appropriation, the State Board of Education shall establish clear, specific, and challenging training guidelines that require teachers of Advanced Placement courses to obtain recognized Advanced Placement training endorsed by the College Board.
(b) Advanced Placement and Pre-Advanced Placement training to teachers in Illinois high schools must do all of the following:
(1) Provide teachers of Advanced Placement and

teachers in courses that lead to Advanced Placement with the necessary content knowledge and instructional skills to prepare students for success in Advanced Placement courses and examinations and other advanced course examinations and mastery of postsecondary course content.

(2) Provide administrators, including principals and

counselors, with professional development that will enable them to create strong and effective Advanced Placement programs in their schools.

(3) Provide middle grade, junior high, and high

school teachers with Advanced Placement Vertical Team training and other Pre-Advanced Placement professional development that prepares students for success in Advanced Placement courses.

(4) Support the implementation of an instructional

program for students in grades 6 through 12 that provides an integrated set of instructional materials, diagnostic assessments, and teacher professional development in reading, writing, and mathematics that prepares all students for enrollment and success in Advanced Placement courses and in college.

(Source: P.A. 94-534, eff. 1-1-06.)

(105 ILCS 302/20)
Sec. 20. Duties of the State Board.
(a) In order to fulfill the purposes of this Act, the State Board of Education shall encourage school districts to offer rigorous courses in grades 6 through 11 that prepare students for the demands of Advanced Placement course work. The State Board of Education shall also encourage school districts to make it a goal that all 10th graders take the Preliminary SAT/National Merit Scholars Qualifying Test (PSAT/NMSQT) so that test results will provide each high school with a database of student assessment data that guidance counselors and teachers will be able to use to identify students who are prepared or who need additional work to be prepared to enroll and be successful in Advanced Placement courses, using a research-based Advanced Placement identification program provided by the College Board.
(b) The State Board of Education shall do all of the following:
(1) Seek federal funding through the Advanced

Placement Incentive Program and the Math-Science Partnership Program and use it to support Advanced Placement and Pre-Advanced Placement teacher professional development and to support the implementation of an integrated instructional program for students in grades 6 through 12 in reading, writing, and mathematics that prepares all students for enrollment and success in Advanced Placement courses and in college.

(2) Focus State and federal funding with the intent

to carry out activities that target school districts serving high concentrations of low-income students.

(3) Subject to appropriation, provide a plan of

communication that includes without limitation disseminating to parents materials that emphasize the importance of Advanced Placement or other advanced courses to a student's ability to gain access to and to succeed in postsecondary education and materials that emphasize the importance of the PSAT/NMSQT, which provides diagnostic feedback on skills and relates student scores to the probability of success in Advanced Placement courses and examinations, and disseminating this information to students, teachers, counselors, administrators, school districts, public community colleges, and State universities.

(4) Subject to appropriation, annually evaluate the

impact of this Act on rates of student enrollment and success in Advanced Placement courses, on high school graduation rates, and on college enrollment rates.

(Source: P.A. 94-534, eff. 1-1-06.)

(105 ILCS 302/25)
Sec. 25. AP exam fee waiver program. Subject to appropriation, the State Board of Education shall create, under the College and Career Success for All Students program set forth in this Act, a program in public schools where at least 40% of students qualify for free or reduced-price lunches whereby fees charged by the College Board for Advanced Placement exams are waived by the school, but paid for by the State, for those students who do not qualify for a fee waiver provided by federal funds or the College Board.
(Source: P.A. 95-491, eff. 8-28-07.)

(105 ILCS 302/30)
Sec. 30. Postsecondary-level course credit.
(a) In this Section:
"Institution of higher education" means a public university or public community college located in this State.
"International Baccalaureate Diploma Programme subject" means an International Baccalaureate course taken by either International Baccalaureate diploma candidates or by International Baccalaureate course candidates.
"Subject score" means the total points awarded to a candidate for an International Baccalaureate course based on fulfillment of all subject requirements, including the end-of-course examination.
(b) Beginning with the 2016-2017 academic year, scores of 3, 4, and 5 on the College Board Advanced Placement examinations and, beginning with the 2017-2018 academic year, subject scores of 4 or higher for International Baccalaureate Diploma Programme subjects shall be accepted for credit to satisfy degree requirements by all institutions of higher education. Each institution of higher education shall determine for each Advanced Placement test and International Baccalaureate Diploma Programme subject whether credit will be granted for electives, general education requirements, or major requirements and the Advanced Placement and International Baccalaureate Diploma Programme subject scores required to grant credit for those purposes.
(c) By the conclusion of the 2020-2021 academic year, the Board of Higher Education, in cooperation with the Illinois Community College Board, shall analyze the Advanced Placement examination and International Baccalaureate Diploma Programme subject score course granting policy of each institution of higher education and the research used by each institution in determining the level of credit and the number of credits provided for the Advanced Placement and International Baccalaureate Diploma Programme subject scores in accordance with the requirements of this Section and file a report that includes findings and recommendations to the General Assembly and the Governor. Each institution of higher education shall provide the Board of Higher Education and the Illinois Community College Board with all necessary data, in accordance with the federal Family Educational Rights and Privacy Act of 1974, to conduct the analysis.
(d) Each institution of higher education shall publish its updated Advanced Placement examination and International Baccalaureate Diploma Programme subject score course granting policy in accordance with the requirements of this Section on its Internet website before the beginning of the 2017-2018 academic year.
(Source: P.A. 99-358, eff. 8-13-15; 99-624, eff. 7-22-16.)



105 ILCS 305/ - Illinois Mathematics and Science Academy Law.

(105 ILCS 305/0.01) (from Ch. 122, par. 1503)
Sec. 0.01. This Article may be cited as the Illinois Mathematics and Science Academy Law.
(Source: P.A. 86-1324.)

(105 ILCS 305/1) (from Ch. 122, par. 1503-1)
Sec. 1. Policy and Purposes. It shall be the policy of the State of Illinois to provide excellence in mathematics and science education in order to nourish an informed citizenry, assure technological skills for the work force, and assist in the preparation of professionals to serve the interests of Illinois in such fields as engineering, research, teaching and computer technology. It shall further be the policy to enlist the support of the educational, industrial, and scientific communities in a cooperative effort to provide excellence in science and mathematics education. As a symbol of this cooperative endeavor, there shall be established the Illinois Mathematics and Science Academy to serve the people of Illinois as a preparatory institution and the school system of the State as a catalyst and laboratory for the advancement of teaching.
The primary role of the Academy shall be to offer a uniquely challenging education for students talented in the areas of mathematics and science. Both high school and college levels of instruction will be provided in order to assure appropriate linkage with higher education. Other programs deemed necessary to assure the elements of a strong general education required of creative scientists will be provided.
The Academy shall also carry a responsibility to stimulate further excellence for all Illinois schools in mathematics and science. That responsibility may be exercised through any or all of the following means:
1. Stimulating curriculum development and revisions through the collaborative efforts of the interacting institutions involved in the Academy including: universities, secondary schools, the industrial sector and national laboratories.
2. Providing preservice training sites for persons in preparation for the teaching of science and mathematics.
3. Hosting summer institute opportunities for Illinois teachers modeled after the successful National Science Foundation program prevalent in the 1960s.
4. Providing opportunities for exchanging teaching or faculty seats at the Academy for science and math educators in the elementary and secondary schools in this State.
5. Creating the opportunity and potential to link vocational programs, education for technology and employment programs to the work of the Academy.
6. Offering speakers and programs for teacher institutes and in-service training around the State.
7. Producing videotapes of lectures and experiments for use in the schools of this State.
8. Providing assistance in identifying necessary competencies to be incorporated in public school district graduation requirements.
(Source: P.A. 84-126.)

(105 ILCS 305/2) (from Ch. 122, par. 1503-2)
Sec. 2. Establishment, Funding and Location. There is hereby created the Illinois Mathematics and Science Academy, which shall be a residential institution located in the Fox River Valley in close proximity to the national science laboratories based in Illinois. The Academy may develop additional campuses throughout the State, however, any additional campus does not need to serve as a residential institution. The Academy shall be a State agency, funded by State appropriations, private contributions and endowments. Minimal fees for residential students may be charged. The Academy may admit those students who have completed the academic equivalent of the 9th grade and may offer a program of secondary and postsecondary course work. Admission shall be determined by competitive examination.
In order to be eligible for State appropriations, the Academy shall submit to the Board of Higher Education not later than the 1st day of October of each year its budget proposal for the operation and capital needs of the Academy for its next fiscal year.
(Source: P.A. 95-793, eff. 1-1-09.)

(105 ILCS 305/3) (from Ch. 122, par. 1503-3)
Sec. 3. Board of Trustees. The Illinois Mathematics and Science Academy shall be governed by a Board of Trustees which shall consist of the following members:
1. Ex officio nonvoting members who shall be: the

State Superintendent of Education; the Executive Director of the Illinois Community College Board; the Executive Director of the Board of Higher Education; and the superintendent of schools of the school district where each campus of the Academy is located.

2. Three Representatives of Secondary Education, one

of whom must be a math or science teacher, appointed by the State Superintendent of Education.

3. Two Representatives of Higher Education, one of

whom must be a Dean of Education, appointed by the Executive Director of the Board of Higher Education.

4. Three representatives of the scientific community

in Illinois appointed by the Governor.

5. Three representatives of the Illinois private

industrial sector appointed by the Governor.

6. Two members representative of the general public

at large appointed by the Governor.

With the exception of the initial appointments, the members terms of office shall be for 6 years. At the first meeting members shall draw lots for appointments of 2, 4 or 6 year initial terms. Vacancies shall be filled for the unexpired portion of the terms by appointment of the officer who appointed the person causing such vacancy. The initial terms shall commence upon appointment and upon expiration of a term, the member shall continue serving until a successor is appointed. The Board shall select a chair from among its members who shall serve a 2 year term as chair. Members shall receive no salary but shall be reimbursed for all ordinary and necessary expenses incurred in performing their duties as members of the Board.
(Source: P.A. 95-793, eff. 1-1-09.)

(105 ILCS 305/4) (from Ch. 122, par. 1503-4)
Sec. 4. Powers of the Board. The board is hereby authorized to:
(a) Accept donations, bequests, or other forms of financial assistance for educational purposes from any public or private person or agency and comply with rules and regulations governing grants from the federal government or from any other person or agency, which are not in contravention of the Illinois Constitution or the laws of the State of Illinois.
(b) Purchase equipment and make improvements to facilities necessary for the use of the school, in accordance with applicable law.
(c) Adopt, amend, or repeal rules, regulations, and policies necessary or proper for the conduct of the business of the board.
(d) Award certificates and issue diplomas for successful completion of programs of study requirements.
(e) Select a Director who shall be the chief administrative officer of the Academy and who shall administer the rules, regulations, and policies adopted by the Board pursuant hereto. The Director shall also be the chief administrative officer of the Board and shall be responsible for all the administrative functions, duties, and needs of the Board.
(f) Determine faculty and staff positions necessary for the efficient operation of the school and select personnel for such positions.
(g) Prepare and adopt an annual budget necessary for the continued operation of the school.
(h) Enter into contracts and agreements which have been recommended by the Director, in accordance with applicable law, and to the extent that funds are specifically appropriated therefor, with other public agencies with respect to cooperative enterprises and undertaking related to or associated with an educational purpose or program affecting education in the school. This shall not preclude the Board from entering into other such contracts and agreements that it may deem necessary to carry out its duties and functions.
(i) Perform such other functions as are necessary to the supervision and control of those phases of education under its supervision and control.
(j) The Board shall delegate to the Director such of its administrative powers and duties as it deems appropriate to aid the Director in the efficient administration of his responsibility for the implementation of the policies of the Board.
(k) The Academy shall be empowered to lease or purchase real and personal property on commercially reasonable terms for the use of the Academy. After July 1, 1988, any leases or purchases of real or personal property and any disposition thereof by the Academy must be in compliance with the provisions of The Civil Administrative Code of Illinois and the State Property Control Act. Personal property acquired for the use of the Academy shall be inventoried and disposed of in accordance with the State Property Control Act.
In addition to the authorities granted herein and any powers, duties, and responsibilities vested by any other applicable laws, the Board shall:
(1) Adopt rules, regulations, and policies necessary

for the efficient operation of the school.

(2) Establish criteria to be used in determining

eligibility of applicants for enrollment. Such criteria shall ensure adequate geographic, sexual and ethnic representation.

(3) Determine subjects and extracurricular activities

to be offered.

(4) Pay salaries and expenses, including but not

necessarily restricted to facilities, equipment, and supplies of the faculty and staff of the Academy out of funds appropriated or otherwise made available for the operating and administrative expenses of the Board and the Academy.

(5) Exercise budgetary responsibility and allocate

for expenditure by the Academy and programs under its jurisdiction, all monies appropriated or otherwise made available for purposes of the Board and of such Academy and programs.

(6) Prescribe and select for use in the school free

school books and other materials of instruction for children enrolled in the school and programs under its jurisdiction for which the General Assembly provides funds.

(7) Prepare and adopt or approve programs of study

and rules, bylaws, and regulations for the conduct of students and for the government of the school and programs under its jurisdiction.

(8) Employ such personnel as may be needed, establish

policies governing their employment and dismissal, and fix the amount of their compensation. In the employment, establishment of policies and fixing of compensation the board may make no discrimination on account of sex, race, creed, color or national origin.

The Academy, its board of trustees, and its employees shall be represented and indemnified in certain civil law suits in accordance with "An Act to provide for representation and indemnification in certain civil law suits", approved December 3, 1977, as amended.
Neither the Academy, nor its officers, employees or board members shall participate in the creation of any corporation, joint venture, partnership, association, or other organizational entity which exercises, expands, or enhances the powers, duties, or responsibilities of the Academy unless specifically authorized by the General Assembly by law.
This Section does not restrict the Academy from creating any organization entity which is within or a part of the Academy.
(Source: P.A. 86-109.)



105 ILCS 310/ - Illinois Summer School for the Arts Act.

(105 ILCS 310/1) (from Ch. 122, par. 1751)
Sec. 1. This Act shall be known and may be cited as the "Illinois Summer School for the Arts Act".
(Source: P.A. 84-1351.)

(105 ILCS 310/2) (from Ch. 122, par. 1752)
Sec. 2. Policy and purposes. It shall be the policy of the State of Illinois to seek out and nurture the artistic talent of high school students from throughout the State who exhibit unique artistic ability in the expressive areas of Dance, Language Arts, Media, Music, Theatre, and Visual Arts, in order to preserve and enhance the State's historic commitment to the cultural richness which contributes to the ability of the State to attract and maintain a citizenry who choose to reside in Illinois for its support of a quality life as well as for its economic advantages. It shall further be the policy to enlist the support of the educational, professional, and commercial communities in a cooperative effort to provide excellence in ARTS education and to serve as a model for the development of innovative instructional techniques and curricula. As a symbol of this cooperative endeavor, there shall be established the Illinois Summer School for the Arts to serve the people of Illinois as a place to nourish the creativity of its youth who possess outstanding talent in the various arts areas, and to return these young people to their home community better prepared to make a contribution to the cultural opportunities available in their town.
The primary mission of the Illinois Summer School for the Arts is to seek out the artistically talented high school students from throughout the State and to immerse them in a challenging residential arts programs, unlike those typically available in local schools, where under the instruction of outstanding teachers and professional artists they will better understand how their talents can be further developed. Additionally, the summer arts school will provide opportunities to test new approaches in the teaching of the arts and staff development, and serve as a model for school programming which can be carried out in community schools State-wide. The Summer Arts School shall also carry a responsibility to provide instruction about how the participants whether students, intern, or teacher can make a positive contribution to the development of the arts in their local community upon their return home.
The mission of the Illinois Summer School for the Arts shall be carried out through the following means:
(a) Regionally based talent searches shall be conducted to identify the most artistically talented high school students from throughout the State from grades 9, 10, and 11 in the six arts components.
(b) Teachers for the Summer Arts School shall be selected from throughout the State based upon criteria which insure the highest quality faculty represented by professional artists known for the quality of their work, teachers of the arts recognized for their excellence in teaching and curriculum development by their colleagues, and individuals possessing unique insights about the commercial and professional possibilities available to aspiring artists.
(c) The instructional program shall be enhanced by visiting lecturers, performers and special exhibits open to the public by way of open houses and audience participation.
(d) The Summer Arts School shall network with existing professional organizations, universities, and arts programs to foster the exchange of personnel, equipment, and conceptual enrichment. Such interaction shall include contributions in kind as well as consulting relationships.
(e) Faculty of the Summer Arts School shall present professional papers and lectures around the State and in professional conferences nationally about the program and the potential for improved arts programming at the local level.
(f) Participants will have access to facilities and equipment seldom available in most high school settings where they will be able to expand their knowledge of the mediums available to creative artists in the professional and commercial worlds.
(Source: P.A. 86-1028.)

(105 ILCS 310/3) (from Ch. 122, par. 1753)
Sec. 3. Establishment, funding, and location. There is hereby created the Illinois Summer School for the arts which shall be a residential arts program, conducted in the summer, at a State operated institution which successfully bids to host the program and which affords the program appropriate laboratory space, equipment, office space, recreational opportunities, and housing. The Summer Arts School shall be funded by Federal grants and State appropriations. Private contributions and endowment programs may be established. Special scholarships shall be available to assist economically disadvantaged students and special needs students who require assistance or who may have other exceptional needs which if not addressed would deny their participation in the program. The Illinois Summer School for the Arts shall admit those students who have completed the 9th, 10th, or 11th grades, and who have been determined to be eligible to attend based upon the criteria established for the arts area of their talent. Furthermore, students shall be selected from throughout the State to maintain a geographically representative population.
(Source: P.A. 84-1351.)

(105 ILCS 310/4)
Sec. 4. (Repealed).
(Source: P.A. 84-1351. Repealed by P.A. 95-793, eff. 1-1-09.)

(105 ILCS 310/4.5)
Sec. 4.5. Transfer to State Board of Education.
(a) On the effective date of this amendatory Act of the 95th General Assembly, the board of trustees of the Illinois Summer School for the Arts is abolished and the terms of all members end. On that date, all of the powers, duties, assets, liabilities, employees, contracts, property, records, pending business, and unexpended appropriations of the board of trustees of the Illinois Summer School for the Arts are transferred to the State Board of Education.
(b) For purposes of the Successor Agency Act and Section 9b of the State Finance Act, the State Board of Education is declared to be the successor agency of the board of trustees of the Illinois Summer School for the Arts.
(c) Beginning on the effective date of this amendatory Act of the 95th General Assembly, references in statutes, rules, forms, and other documents to the board of trustees of the Illinois Summer School for the Arts shall, in appropriate contexts, be deemed to refer to the State Board of Education.
(d) Rules, standards, and procedures of the board of trustees of the Illinois Summer School for the Arts in effect on the effective date of this amendatory Act of the 95th General Assembly shall be deemed rules, standards, and procedures of the State Board of Education and shall remain in effect until amended or repealed by the State Board of Education.
(Source: P.A. 95-793, eff. 1-1-09.)

(105 ILCS 310/5)
Sec. 5. (Repealed).
(Source: P.A. 84-1351. Repealed by P.A. 95-793, eff. 1-1-09.)



105 ILCS 405/ - Adult Education Act.

Article I - Short Title; Construction Transfer Of Powers And Duties

(105 ILCS 405/Art. I heading)

(105 ILCS 405/1-1) (from Ch. 122, par. 201-1)
Sec. 1-1. Short title. This Act may be cited as the Adult Education Act.
(Source: P.A. 86-1475.)

(105 ILCS 405/1-2) (from Ch. 122, par. 201-2)
Sec. 1-2. Construction.
The provisions of this Act, so far as they are the same as those of any prior statute, shall be construed as a continuation of such prior provisions, and not as a new enactment.
(Source: Laws 1967, p. 3066.)

(105 ILCS 405/1-3) (from Ch. 122, par. 201-3)
Sec. 1-3. Definitions. The following terms shall have the meanings respectively prescribed for them, except as the context otherwise requires:
"Adult and Continuing Education" means organized, systematic instruction, and related educational services, for students enrolled in a program conducted by a publicly supported educational institution. Such students are beyond compulsory education age, not currently enrolled in a regular elementary or high school, and are not seeking college credit toward an associate degree or degree. The instruction may be full-time or part-time for the purpose of providing students or groups with opportunities for personal improvement and enrichment, preparation for effective participation as citizens (including English for foreign-speaking individuals), family life and parent education, elementary and high school education, for which credit may be granted toward diploma requirements, occupational and technical training and retraining.
"Board" means (i) the State Board of Education until July 1, 2001 and (ii) the Illinois Community College Board on and after July 1, 2001.
(Source: P.A. 91-830, eff. 7-1-00.)

(105 ILCS 405/1-4)
Sec. 1-4. On July 1, 2001, all powers and duties of the State Board of Education and the State Superintendent of Education under this Act and related grants and contracts shall be transferred to the Illinois Community College Board, and references to the State Board of Education or the State Superintendent of Education in this Act or any other law concerning adult and continuing education shall be deemed to refer to the Illinois Community College Board. All rules, standards, and procedures adopted by the State Board of Education or the State Superintendent of Education under this Act shall continue in effect as the rules, standards, and procedures of the Illinois Community College Board, until they are modified by the Illinois Community College Board. In order to effect an orderly transition, from July 1, 2000 until July 1, 2001, the State Board of Education and the State Superintendent of Education shall coordinate administration of this Act with the Illinois Community College Board.
(Source: P.A. 91-830, eff. 7-1-00.)



Article II - Illinois Community College Board

(105 ILCS 405/Art. II heading)

(105 ILCS 405/2-1) (from Ch. 122, par. 202-1)
Sec. 2-1. Contracting with other state agencies. For the purpose of promoting and establishing special classes for the instruction (1) of persons of age 21 or older and (2) of persons less than age 21 and not otherwise in attendance in the public schools, the Board may contract with other state agencies to accept and expend appropriations given such agencies for educational purposes to reimburse the community college district or local school district for the cost of such program.
(Source: P.A. 91-830, eff. 7-1-00.)

(105 ILCS 405/2-2) (from Ch. 122, par. 202-2)
Sec. 2-2. Agreement with public or private agencies. The State Board shall enter into agreements with public or private welfare, educational, or other agencies, other than the public common schools, competent to provide the education or training defined in said Section, for the establishment of such special classes by such agencies.
The Board shall establish the standards for such courses of instruction and supervise the administration thereof. The Board shall determine the cost of such instruction, including therein such incidental costs of student transportation, facilities, or provision for child care for students who are parents, and other special needs of the students, as authorized by Section 10-22.20 of the School Code.
The provisions of Section 10-22.20 of the School Code respecting the reimbursement of the total cost of such instruction or training by the Department of Employment Security for students who may be authorized under the Illinois Public Aid Code, approved April 11, 1967, shall be applicable to classes established under this Act. Each agency entering into an agreement shall keep accurate and detailed accounts of students assigned to it and receiving instruction in such special classes and submit claims for reimbursement in the manner provided for school districts or community college districts under said Section 10-22.20, and claims for reimbursement shall be processed as therein provided.
Any such agreement may be terminated by the Board when it determines (1) that such classes are no longer necessary, or (2) that the instruction or training established by an agency fails to meet the established standards, or (3) that the classes established by a school district or community college district, within whose geographical limits the agency is located, pursuant to Section 10-22.20 of the School Code, are adequate for the purpose.
(Source: P.A. 91-830, eff. 7-1-00.)

(105 ILCS 405/2-4) (from Ch. 122, par. 202-4)
Sec. 2-4. Area Planning Councils. On or before October 15, 1982, an Area Planning Council shall be established within the boundaries of each community college district. A representative of each approved adult education provider is required to participate on the Area Planning Council. Other members may include:
(1) regional superintendents of schools;
(2) representatives of school districts;
(3) representatives of the community college

district's career and technical education program;

(4) representatives of the community college

district's financial aid office;

(5) representatives of the community college

district's student services office;

(6) representatives of local workforce boards under

the federal Workforce Innovation and Opportunity Act;

(7) persons with an interest in adult education

services provided within the community college district; and

(8) persons with an interest in adult education

services provided within the Area Planning Council district, including, but not limited to, representatives of social service agencies, businesses and employers, vocational rehabilitation services of the Department of Human Services, and the Department of Employment Security.

Each Area Planning Council must elect officers and develop bylaws that indicate the membership of the Council. The Area Planning Council chairperson must be a representative of an adult education provider approved by the Board. In areas where large multiple-provider Area Planning Councils exist, the Board may designate sub-areas within an Area Planning Council district to ensure maximum representation of need. The Board shall determine the guidelines for the bylaws and operation of the Area Planning Council.
On or before March 1 of each year each Area Planning Council shall submit an annual Adult Education Plan for the area. The Area Adult Education Plan shall provide for the development and coordination of adult education programs in the area as prescribed by the Board. The Area Adult Education Plan must be aligned with Title II of the federal Workforce Innovation and Opportunity Act, the State Unified Plan, local workforce boards, and one-stop activities and must include involvement of the local Board-approved adult education workforce board representative. The local adult education workforce board representative is responsible for convening Area Planning Council chairpersons in a local workforce area to provide information regarding the development of the Area Adult Education Plans and related federal Workforce Innovation and Opportunity Act activities. If the Board finds that the annual Area Adult Education Plan submitted by the Area Planning Council meets the requirements of this amendatory Act of 1982 and the established standards and guidelines, the Board shall approve the Plan. The approval of adult education programs by the Board for reimbursement under Section 10-22.20 of the School Code shall be based on the Adult Education Plan approved for the Area. The Area Adult Education Plan must be approved prior to funding being made available to an Area Planning Council district.
On or before March 1, 2002 and each year thereafter, the Board shall submit an annual report to the Governor and the General Assembly for adult education for the preceding school year. The annual report shall include a summary of adult education needs and programs; the number of students served, federal Workforce Innovation and Opportunity Act activities, high school equivalency information, credit hours or units of instruction, performance data, total adult education allocations , and State reimbursement for adult basic education, adult secondary education, English language acquisition, integrated English literacy, civics education, bridge and integrated education and training programs, and vocational skills programs; the criteria used for program approval; and any recommendations.
(Source: P.A. 99-650, eff. 7-28-16.)



Article III - Apportionment

(105 ILCS 405/Art. III heading)

(105 ILCS 405/3-1) (from Ch. 122, par. 203-1)
Sec. 3-1. Apportionment for Adult Education Courses. Any school district maintaining adult education classes for the instruction of persons over 21 years of age and youths under 21 years of age whose schooling has been interrupted shall be entitled to claim an apportionment in accordance with the provisions of Section 10-22.20 of the School Code and Section 2-4 of this Act. Any public community college district maintaining adult education classes for the instruction of persons over 21 years of age and youths under 21 years of age whose schooling has been interrupted shall be entitled to claim an apportionment in accordance with the provisions of Section 2-16.02 of the Public Community College Act.
Reimbursement as herein provided shall be limited to courses regularly accepted for graduation from elementary or high schools and for Americanization and high school equivalency testing review classes which are approved by the Board.
If the amount appropriated for this purpose is less than the amount required under the provisions of this Section, the apportionment for local districts shall be proportionately reduced.
(Source: P.A. 98-718, eff. 1-1-15.)

(105 ILCS 405/3-2) (from Ch. 122, par. 203-2)
Sec. 3-2. Agreements by boards of education. Two or more boards of education or public community college boards may provide by agreement, adopted by resolution of the participating boards, for the joint employment of a Director of Adult Education, for an adult education program, and for utilization of buildings, equipment, and other school facilities under the control of one or more of the participating boards. Such an agreement shall direct one of the boards of education or public community college boards to receive and disburse funds and to administer the program for the benefit of all participating school districts or public community college districts.
(Source: P.A. 82-622.)

(105 ILCS 405/3-3) (from Ch. 122, par. 203-3)
Sec. 3-3. Bilingual courses; State grants. In school districts having a substantial Spanish-speaking population, the Board shall establish standards for and supervise the development of bilingual, adult vocational and educational programs under this Act. Such classes, when approved, qualify for the reimbursement provided under Section 3-1 of this Act. In addition, from moneys appropriated for that purpose, the Board may provide grants to school districts to establish pilot programs under this Section.
(Source: P.A. 91-830, eff. 7-1-01.)



Article IV - Hard Core Dropouts

(105 ILCS 405/Art. IV heading)

(105 ILCS 405/4-1) (from Ch. 122, par. 204-1)
Sec. 4-1. Hard Core Dropouts. School boards or community college boards may establish or enter into contracts with public or private agencies for approved programs which provide essential academic and employability skills needed to obtain gainful employment for hard core dropout youth between the ages of 16 and 21 years who are no longer enrolled in school, including necessary support services.
Pursuant to appropriation, the Board may award grants for the establishment and operation of such programs which are contained within the area adult education plans as required under this Act. Such grants, to the extent practicable, shall be based upon student performance outcomes of academic achievement and attendance as well as the extent of contributions to such programs by proposed recipients. The Board shall promulgate rules for the administration of grants and the operation and evaluation of such programs.
(Source: P.A. 91-830, eff. 7-1-00.)






105 ILCS 410/ - Adult Education Reporting Act.

(105 ILCS 410/0.01) (from Ch. 122, par. 1850)
Sec. 0.01. Short title. This Act may be cited as the Adult Education Reporting Act.
(Source: P.A. 86-1324.)

(105 ILCS 410/1) (from Ch. 122, par. 1851)
Sec. 1. As used in this Act, "agency" means: the Departments of Corrections, Commerce and Economic Opportunity, Human Services, and Public Health; the Secretary of State; the Illinois Community College Board; and the Administrative Office of the Illinois Courts. On and after July 1, 2001, "agency" includes the State Board of Education and does not include the Illinois Community College Board.
(Source: P.A. 98-692, eff. 7-1-14.)

(105 ILCS 410/2) (from Ch. 122, par. 1852)
Sec. 2. (a) Within 90 days of the effective date of this Act, each agency shall file with the State Board of Education a report listing all education, training or intern programs, grants, loans or other services it administers or makes available for providing education or training to Illinois adult citizens as defined in Section 10-22.20 of the School Code. Before July 1, 2001, the State Board of Education shall file with the Illinois Community College Board a report listing all education, training or intern programs, grants, loans, or other services it administers or makes available for providing education or training to Illinois adult citizens as defined in Section 10-22.20 of the School Code.
(b) Such list shall be updated annually, with the list being updated with the Illinois Community College Board instead of the State Board of Education beginning on July 1, 2001. Before July 1, 2001, the State Board of Education shall forward a copy of each updated list to the Illinois Community College Board.
(c) If an agency has no education or training services for adult citizens in Illinois, the report shall so state.
(Source: P.A. 91-830, eff. 7-1-00.)



105 ILCS 426/ - Private Business and Vocational Schools Act of 2012.

(105 ILCS 426/1)
Sec. 1. Short title. This Act may be cited as the Private Business and Vocational Schools Act of 2012.
(Source: P.A. 97-650, eff. 2-1-12.)

(105 ILCS 426/5)
Sec. 5. Purpose. It is the purpose of this Act to provide for the protection, education, and welfare of the citizens of this State; to provide for the education, protection, and welfare of the students of its private business and vocational schools; and to facilitate and promote quality education and responsible, ethical, business practices in each of the private business and vocational schools enrolling students in this State.
(Source: P.A. 97-650, eff. 2-1-12.)

(105 ILCS 426/10)
Sec. 10. Validity of certificates under the Private Business and Vocational Schools Act. Certificates of approval granted by the State Board of Education under the Private Business and Vocational Schools Act, which is repealed by this Act, shall remain valid through June 30, 2012.
(Source: P.A. 97-650, eff. 2-1-12.)

(105 ILCS 426/15)
Sec. 15. Definitions. As used in this Act, unless the context otherwise requires:
"Board" means the Board of Higher Education established under the Board of Higher Education Act.
"Certificate of completion" or "certificate" means any designation, appellation, series of letters or words, or other symbol that signifies or purports to signify that the recipient thereof has satisfactorily completed a private business and vocational school's program of study that is beyond the secondary school level, but not a post-secondary degree program at the associate, baccalaureate, master's, doctoral, or post-baccalaureate, professional degree level.
"Chief managing employee" is the individual who is the head administrator or supervisor at a school's principal location.
"Educational institution" or "institution" means an organization that promotes business and vocational education, even though the institution's principal effort may not be exclusively educational in nature.
"Enrollment agreement" means any agreement or instrument, however named, that creates or evidences an obligation binding a student to purchase a program of study from a school.
"Non-degree program of study" or "program of study" means any designation, appellation, series of letters or words, or other symbol that signifies or purports to signify that the recipient has satisfactorily completed an organized academic program of study beyond the secondary school level, such as a certificate, but below the associate's degree level and that does not include any recognized degree program such as an associate's, baccalaureate, master's, or doctoral degree, a post-baccalaureate, professional degree, or a post-degree certificate, such as a post-baccalaureate certificate, post-master's certificate, or post-doctoral certificate. "Program of study" as used in this definition means any academic program beyond the secondary school level, except for a program that is devoted entirely to religion or theology, a program offered by an institution operating under the authority of the Private College Act, the Academic Degree Act, or the Board of Higher Education Act, or a program of study of less than one year in length operating under the statutory authority granted to the Department of Financial and Professional Regulation.
"Permit of approval" means a non-transferable permit, issued by and pursuant to the authority of the Board of Higher Education through its Division of Private Business and Vocational Schools to a private business and vocational school in the name of the school, that authorizes the school to solicit students and to offer and maintain one or more courses of instruction in compliance with the provisions of this Act and such standards and rules as may be adopted by the Board.
"Private business and vocational school" or "school" means an educational institution privately owned or operated by a person, partnership, corporation, or other entity offering courses of instruction for which tuition is charged, whether such courses of instruction are offered on site, through correspondence, by distance education, or by other methods, to prepare individuals to do any of the following:
(1) To follow a trade or artistic occupation.
(2) To pursue a manual, mechanical, technical,

industrial, business, commercial, office, personal service (other than nursing), or other non-professional occupation.

(3) To follow a profession, if the profession is not

subject to licensing or registration under any existing State statute requiring the licensing or registration of persons practicing such profession or if the school is not subject to the regulation of the agency with such licensing or registration authority.

(4) To improve, enhance, or add to the skills and

abilities of the individual relative to occupational responsibilities or career opportunities.

(Source: P.A. 97-650, eff. 2-1-12.)

(105 ILCS 426/20)
Sec. 20. Permit of approval. No person or group of persons subject to this Act may establish and operate or be permitted to become incorporated for the purpose of operating a private business and vocational school without obtaining from the Board a permit of approval, provided that a permit of approval is not required for a program that is devoted entirely to religion or theology or a program offered by an institution operating under the authority of the Private College Act, the Academic Degree Act, or the Board of Higher Education Act. Application for a permit must be made to the Board upon forms furnished by it. Permits of approval are not transferable. Whenever a change of ownership of a school occurs, an application for a permit of approval for the school under the changed ownership must immediately be filed with the Board. Whenever an owner, partnership, or corporation operates a school at different locations, an application for a permit of approval must be filed for each location. A school must have approval prior to operating at a location and must make application to the Board for any change of location and for a classroom extension at a new or changed location. Each application required to be filed in accordance with the provisions of this Section must be accompanied by the required fee under the provisions of Sections 75 and 85 of this Act, and all such applications must be made on forms prepared and furnished by the Board. The permit of approval must be prominently displayed at some place on the premises of the school at each school location open to the inspection of all interested persons. The Board shall maintain, open to public inspection, a list of schools, their classroom extensions, and their courses of instruction approved under this Act and may annually publish such a list. Issuance of the permit of approval by the Board does not denote that the school or any program offered by the school is recommended, guaranteed, or endorsed by the Board or that the Board is responsible for the quality of the school or its programs, and no school may communicate this to be the case. No guarantee of employability of school graduates is made by the Board in its approval of programs or schools, and no school may communicate such information.
(Source: P.A. 97-650, eff. 2-1-12.)

(105 ILCS 426/25)
Sec. 25. Award of certificates.
(a) A certificate may be awarded only by a private business and vocational school approved by the Board to award such a certificate or by an institution approved by the Board under the authority of the Private College Act, the Academic Degree Act, or the Board of Higher Education Act. No private business and vocational school shall be authorized to award a certificate or be approved as a certificate-granting institution unless it provides documentation to the Board that it satisfies the criteria for approval. The documentation provided must be under oath or affirmation of the principal officer of the private business and vocational school and shall contain the name and address of the institution, the names and addresses of the president or other administrative head and of each member of the board of trustees or other governing board, a description of the certificates to be awarded and the course or courses of instruction prerequisite thereto, and such additional information relevant to the purposes of this Act as the Board may prescribe. Any amendment to the documentation must be under oath or affirmation of the principal officer of the institution and must be filed with the Board prior to the award of any certificate.
(b) A certificate-granting institution shall keep the documentation that it shall have filed with the Board current at all times. For this purpose, it shall report annually, by appropriate amendment of the notice, any change in a fact previously reported.
The Board may not approve any documentation or amendment to the documentation filed pursuant to this Section unless it finds the facts stated therein to be correct and further finds that such facts constitute compliance with the requirements of this Act for institutions.
Failure to provide such documentation is grounds for revocation of the permit of approval.
(Source: P.A. 97-650, eff. 2-1-12.)

(105 ILCS 426/30)
Sec. 30. Exemptions. For purposes of this Act, the following shall not be considered to be a private business and vocational school:
(1) Any institution devoted entirely to the teaching

of religion or theology.

(2) Any in-service program of study and subject

offered by an employer, provided that no tuition is charged and the instruction is offered only to employees of the employer.

(3) Any educational institution that (A) enrolls a

majority of its students in degree programs and has maintained an accredited status with a regional accrediting agency that is recognized by the U.S. Department of Education or (B) enrolls students in one or more bachelor-level programs, enrolls a majority of its students in degree programs, and is accredited by a national or regional accrediting agency that is recognized by the U.S. Department of Education or that (i) is regulated by the Board under the Private College Act or the Academic Degree Act or is exempt from such regulation under either the Private College Act or the Academic Degree Act solely for the reason that the educational institution was in operation on the effective date of either the Private College Act or the Academic Degree Act or (ii) is regulated by the State Board of Education.

(4) Any institution and the franchisees of that

institution that exclusively offer a program of study in income tax theory or return preparation at a total contract price of no more than $400, provided that the total annual enrollment of the institution for all such courses of instruction exceeds 500 students and further provided that the total contract price for all instruction offered to a student in any one calendar year does not exceed $3,000.

(5) Any person or organization selling mediated

instruction products through a media, such as tapes, compact discs, digital video discs, or similar media, so long as the instruction is not intended to result in the acquisition of training for a specific employment field, is not intended to meet a qualification for licensure or certification in an employment field, or is not intended to provide credit that can be applied toward a certificate or degree program.

(6) Schools with no physical presence in this State.

Schools offering instruction or programs of study, but that have no physical presence in this State, are not required to receive Board approval. Such an institution must not be considered not to have a physical presence in this State unless it has received a written finding from the Board that it has a limited physical presence. In determining whether an institution has no physical presence, the Board shall require all of the following:

(A) Evidence of authorization to operate in at

least one other state and that the school is in good standing with that state's authorizing agency.

(B) Evidence that the school has a means of

receiving and addressing student complaints in compliance with any federal or state requirements.

(C) Evidence that the institution is providing no

instruction in this State.

(D) Evidence that the institution is not

providing core academic support services, including, but not limited to, admissions, evaluation, assessment, registration, financial aid, academic scheduling, and faculty hiring and support in this State.

(7) A school or program within a school that

exclusively provides yoga instruction, yoga teacher training, or both.

(Source: P.A. 99-705, eff. 1-1-17.)

(105 ILCS 426/35)
Sec. 35. Institution and program approval criteria. Each entity seeking a permit of approval is required to demonstrate that it satisfies institution-approval criteria and that each program of study offered meets the program-approval criteria in this Act and any applicable rules. The following standard criteria are intended to measure the appropriateness of the stated educational objectives of the educational programs of a given institution and the extent to which suitable and proper processes have been developed for meeting those objectives. Information related to the satisfaction of the approval criteria outlined in this Section must be supplied to the Board by institutions on forms provided by the Board. Additional information may be requested by the Board to determine the institution's ability to satisfy the criteria. The following must be considered as part of, but not necessarily all of, the criteria for approval of institutions and the programs offered under this Act:
(1) Qualifications of governing board members,

owners, and senior administrators. At a minimum, these individuals must be of good moral character and have no felony criminal record.

(2) Qualifications of faculty and staff.
(3) Demonstration of student learning and quality of

program delivery.

(4) Sufficiency of institutional finances.
(5) Accuracy, clarity, and appropriateness of program

descriptions. Institutional promotional, advertising, and recruiting materials must be clear, appropriate, and accurate.

(6) Sufficiency of facilities and equipment. At a

minimum, these must be appropriate and must meet applicable safety code requirements and ordinances.

(7) Fair and equitable refund policies. At a minimum,

these must be fair and equitable, must satisfy any related State or federal rules, and must abide by the standards established in Section 60 of this Act and the rules adopted for the implementation of this Act.

(8) Appropriate and ethical admissions and

recruitment practices. At a minimum, recruiting practices must be ethical and abide by any State or federal rules.

(9) Recognized accreditation status. Accreditation

with an accrediting body approved by the U.S. Department of Education may be counted as significant evidence of the institution's ability to meet curricular approval criteria.

(10) Meeting employment requirements in the field of

study. The institution must clearly demonstrate how a student's completion of the program of study satisfies employment requirements in the occupational field. Such information must be clearly and accurately provided to students. If licensure, certification, or their equivalent is required of program graduates to enter the field of employment, the institution must clearly demonstrate that completion of the program will allow students to achieve this status.

(11) Enrollment agreements that, at a minimum, meet

the requirements outlined in Section 40 of this Act.

(12) Clearly communicated tuition and fee charges.

Tuition and fees and any other expense charged by the school must be appropriate to the expected income that will be earned by graduates. No school may have a tuition policy or enrollment agreement that requires that a student register for more than a single semester, quarter, term, or other such period of enrollment as a condition of the enrollment nor shall any school charge a student for multiple periods of enrollment prior to completion of the single semester, quarter, term, or other such period of enrollment.

(13) Legal action against the institution, its parent

company, its owners, its governing board, or its board members. Any such legal action must be provided to the Board and may be considered as a reason for denial or revocation of the permit of approval.

(Source: P.A. 97-650, eff. 2-1-12.)

(105 ILCS 426/37)
Sec. 37. Disclosures. All schools shall make, at a minimum, the disclosures required under this Section clearly and conspicuously on their Internet websites. The disclosure shall consist of a statement containing the following information for the most recent 12-month reporting period of July 1 through June 30:
(1) The number of students who were admitted in the

course of instruction as of July 1 of that reporting period.

(2) Additions during the year due to:
(A) new starts;
(B) re-enrollments; and
(C) transfers into the course of instruction from

other courses of instruction at the school.

(3) The total number of students admitted during the

reporting period (the number of students reported under paragraph (1) of this Section plus the additions reported under subparagraphs (A), (B), and (C) of paragraph (2) of this Section.

(4) Of the total course of instruction enrollment,

the number of students who:

(A) transferred out of the course of instruction

to another course of instruction;

(B) completed or graduated from a course of

instruction;

(C) withdrew from the school;
(D) are still enrolled.
(5) The number of students listed in paragraph (4) of

this Section who:

(A) were placed in their field of study;

(B) were placed in a related field;
(C) placed out of the field;
(D) were not available for placement due to

personal reasons;

(E) were not employed.
(6) The number of students who took a State licensing

examination or professional certification examination, if any, during the reporting period, as well as the number who passed.

(7) The number of graduates who obtained employment

in the field who did not use the school's placement assistance during the reporting period; such information may be compiled by reasonable efforts of the school to contact graduates by written correspondence.

(8) The average starting salary for all school

graduates employed during the reporting period; such information may be compiled by reasonable efforts of the school to contact graduates by written correspondence.

(9) The following clear and conspicuous caption, set

forth with the address and telephone number of the Board's office:

"COMPLAINTS AGAINST THIS SCHOOL MAY BE REGISTERED

WITH THE BOARD OF HIGHER EDUCATION.".

An alphabetical list of names, addresses, and dates of admission by course or course of instruction and a sample copy of the enrollment agreement employed to enroll the students listed shall be filed with the Board's Executive Director on an annual basis. The list shall be signed and verified by the school's chief managing employee.
(Source: P.A. 97-650, eff. 2-1-12.)

(105 ILCS 426/40)
Sec. 40. Enrollment agreements. A copy of the enrollment agreement must be provided to the Board. Enrollment agreements may be used by schools only if approved by the Board. The Board shall develop a standard enrollment agreement for use by schools approved or seeking approval under this Act. Schools may create an enrollment agreement that meets the minimum requirements of this Section, but it must be approved by the Board prior to implementation. The student must be given a copy of the enrollment agreement at the time the student signs that agreement and at the time of the agreement's acceptance, if those events occur at different times. The school shall retain a signed copy of the fully executed enrollment agreement as a part of the student's permanent record. No school may enter into an enrollment agreement wherein the student waives the right to assert against the school or any assignee any claim or defense he or she may have against the school arising under the agreement. Any provisions in an enrollment agreement wherein the student agrees to such a waiver shall be rendered void. Enrollment agreements shall include, at a minimum, a clear description of costs, refund policies, program information, all disclosures required by this Act, the Board's Internet website, the address and phone number of the Board for students to report complaints, and any additional information the Board may require by rule.
(Source: P.A. 97-650, eff. 2-1-12.)

(105 ILCS 426/45)
Sec. 45. Board approval. Each school approved by the Board under this Act is responsible for the content of any program offered. Issuance of the permit of approval does not denote that the school or any program offered by the school is recommended, guaranteed, or endorsed by the Board. Schools may not advertise or communicate to students or the public in any way that indicates endorsement of the school or any program by the Board.
(Source: P.A. 97-650, eff. 2-1-12.)

(105 ILCS 426/50)
Sec. 50. Requirements for approved institutions. Each school and each of the non-degree programs of study offered by the school shall be approved for 5 years, subject to the terms and conditions of approval, including without limitation the submission of required reporting and the payment of required charges and fees under the provisions of Section 75 of this Act, and compliance with any other requirements in this Act or supporting rules. Failure to so comply at any time during the 5 years is grounds for immediate revocation of the permit of approval. Information requested by the Board must be submitted annually or, in special circumstances, at the request of the Board. Failure to do so is grounds for immediate revocation of the permit of approval. Each non-degree program of study must be approved by the Board as well. Regardless of when the program was approved, all programs of study must be approved again with the institutional approval at the end of the 5-year approval period or in conjunction with an earlier review if so required under this Act or the administrative rules adopted in support of this Act. The Board's Executive Director has the authority to order any school subject to this Act to cease and desist operations if the school is found to have acted contrary to the standards set forth in this Act or the supporting administrative rules.
(Source: P.A. 97-650, eff. 2-1-12.)

(105 ILCS 426/55)
Sec. 55. Maintenance of approval. Institutions covered under this Act must meet the following requirements to receive and maintain approval:
(1) Provide a surety bond. A continuous surety

company bond, written by a company authorized to do business in this State, for the protection of contractual rights, including faithful performance of all contracts and agreements for students and their parents, guardians, or sponsors. The Board shall establish the bond amount by rule. The amount of the bond must be sufficient to provide for the repayment of full tuition to all students enrolled at the institution in the event of closure of the institution. Evidence of the continuation of the bond must be filed annually with the Board. The surety bond must be a written agreement that provides for monetary compensation in the event that the school fails to fulfill its obligations to its students and their parents, guardians, or sponsors. The surety bonding company shall guarantee the return to students and their parents, guardians, or sponsors of all prepaid, unearned tuition in the event of school closure. A condition of the bond shall be that the bond agent shall notify the Board in the event the bond is no longer in effect.

(2) Provide to the Board and each student the

school's policy for addressing student complaints. Included in this process, the school must provide in its promotional materials and on its Internet website the Board's address and Internet website for reporting complaints.

(3) Provide on the institution's Internet website

and in promotional materials and enrollment agreements the Internet website, address, and phone number of the Board for students to report complaints.

(4) Provide evidence of liability insurance, in such

form and amount as the Board shall from time to time prescribe pursuant to rules adopted under this Act, to protect students and employees at the school's places of business and at all classroom extensions, including any work-experience locations.

(5) Provide data as requested by the Board to

support the satisfaction of the requirements of this Act or to provide vocational and technical educational data for the longitudinal data system created under the P-20 Longitudinal Education Data System Act.

(6) Pay required fees as described under the

provisions of Section 75 of this Act by prescribed deadlines.

(7) With respect to advertising programs of study,

all of the following apply:

(A) A school may state that it is approved to

offer a program of study or authorized to award a certificate in this State only after that approval has been officially granted and received in writing from the Board.

(B) A school shall not advertise or state in any

manner that it is accredited by the Board to award degrees or certificates.

(C) No school may publish or otherwise

communicate to prospective students, faculty, staff, or the public misleading or erroneous information about the certificate or degree-granting status of a given institution.

(D) All advertisements or solicitations by

approved schools shall only reference the Board's approval by stating that the school is approved by the "Division of Private Business and Vocational Schools".

(E) All advertisements or solicitations by

approved schools shall contain the school's official Internet website address.

(8) Permit the Board's Executive Director or his or

her designees to inspect the school or classes thereof from time to time with or without notice and to make available to the Board's Executive Director or his or her designees, at any time when required to do so, information, including financial information, pertaining to the activities of the school required for the administration of this Act and the standards and rules adopted under this Act.

(9) Maintain satisfactory student retention and

graduation rates and State licensing examination or professional certification examination passage rates. Student retention and graduation rates must be maintained that are appropriate to standards in the field. A State licensing examination or professional certification examination passage rate of at least 50% of the average passage rate for schools within the industry for any State licensing examination or professional certification examination must be maintained. In the event that the school fails to do so, then that school shall be placed on probation for one year. If that school's passage rate in its next reporting period does not exceed 50% of the average passage rate of that class of school as a whole, then the Board shall revoke the school's approval for that program to operate in this State. In addition, this shall be grounds for reviewing the institution's approval to operate. The Board shall develop, by rule, a procedure to ensure the veracity of the information required under this Section.

(10) Not enter into an enrollment agreement wherein

the student waives the right to assert against the school or any assignee any claim or defense he or she may have against the school arising under the agreement. Any provisions in an enrollment agreement wherein the student agrees to such a waiver shall be rendered void.

(11) Not have a tuition policy or enrollment

agreement that requires that a student register for more than a single semester, quarter, term, or other such period of enrollment as a condition of the enrollment nor charge a student for multiple periods of enrollment prior to completion of a single semester, quarter, term, or other such period of enrollment.

(12) Provide the Board with a copy of any notice of

warning or suspension or revocation received from an accrediting agency or State or federal oversight body within 15 days after receipt of the notice. The school shall, at the same time, inform the Board, in writing, on actions being taken to correct all deficiencies cited.

(13) Maintain a fair and equitable refund policy and

abide by it. Such a policy shall abide by any State or federal rules as appropriate. The same policy shall apply to all students equally.

(14) Act in an ethical manner.
(Source: P.A. 97-650, eff. 2-1-12.)

(105 ILCS 426/60)
Sec. 60. Refund policy. The Board shall establish minimum standards for a fair and equitable refund policy that must be applied by all institutions subject to this Act. The same refund policy must be applied to all students even if they are not eligible for federal financial aid. Schools that are accredited by an accrediting body recognized by the U.S. Department of Education and approved to participate in offering Federal Title IV student financial aid may apply the required federal refund policy as long as the same policy is applied to all students even if they are not eligible for federal financial aid.
(Source: P.A. 97-650, eff. 2-1-12.)

(105 ILCS 426/65)
Sec. 65. Prohibition against advertising a school or soliciting students without Board authorization. Prior to the issuance of a permit of approval by the Board, no person or organization shall advertise a school or any program of study or solicit prospective students unless the person or organization has applied for and received from the Board authorization to conduct such activity. If the Board has authorized such activity, all advertisements or solicitations must reference the Board's approval by stating that the school is approved by the "Division of Private Business and Vocational Schools of the Illinois Board of Higher Education".
(Source: P.A. 97-650, eff. 2-1-12.)

(105 ILCS 426/70)
Sec. 70. Closing of a school.
(a) In the event a school proposes to discontinue its operations, the chief administrative officer of the school shall cause to be filed with the Board the original or legible true copies of all such academic records of the institution as may be specified by the Board.
(b) These records shall include, at a minimum, the academic records of each former student that is traditionally provided on an academic transcript, such as, but not limited to, courses taken, terms, grades, and other such information.
(c) In the event it appears to the Board that any such records of an institution discontinuing its operations is in danger of being lost, hidden, destroyed, or otherwise made unavailable to the Board, the Board may seize and take possession of the records, on its own motion and without order of court.
(d) The Board shall maintain or cause to be maintained a permanent file of such records coming into its possession.
(e) As an alternative to the deposit of such records with the Board, the institution may propose to the Board a plan for permanent retention of the records. The plan must be put into effect only with the approval of the Board.
(f) When a postsecondary educational institution now or hereafter operating in this State proposes to discontinue its operation, such institution shall cause to be created a teach-out plan acceptable to the Board, which shall fulfill the school's educational obligations to its students. Should the school fail to deliver or act on the teach-out plan, the Board is in no way responsible for providing the teach-out.
(g) The school and its designated surety bonding company are responsible for the return to students of all prepaid, unearned tuition. As identified in Section 55 of this Act, the surety bond must be a written agreement that provides for monetary compensation in the event that the school fails to fulfill its obligations. The surety bonding company shall guarantee the return to the school's students and their parents, guardians, or sponsors of all prepaid, unearned tuition in the event of school closure. Should the school or its surety bonding company fail to deliver or act to fulfill the obligation, the Board is in no way responsible for the repayment or any related damages or claims.
(Source: P.A. 97-650, eff. 2-1-12.)

(105 ILCS 426/75)
Sec. 75. Application and renewal fees. Fees for application and renewal may be set by the Board by rule. Fees shall be collected for all of the following:
(1) An original school application for a certificate

of approval.

(2) An initial school application for a certificate

of approval upon occurrence of a change of ownership.

(3) An annual school application for renewal of a

certificate of approval.

(4) A school application for a change of location.
(5) A school application for a classroom extension.
(6) If an applicant school that has not remedied all

deficiencies cited by the Board within 12 months after the date of its original application for a certificate of approval, an additional original application fee for the continued cost of investigation of its application.

(7) Transcript processing.
(Source: P.A. 97-650, eff. 2-1-12.)

(105 ILCS 426/80)
Sec. 80. Private Business and Vocational Schools Quality Assurance Fund. The Private Business and Vocational Schools Quality Assurance Fund is created as a special fund in the State treasury. All fees collected for the administration and enforcement of this Act must be deposited into this Fund. All money in the Fund must be used, subject to appropriation, by the Board to supplement support for the administration and enforcement of this Act and must not be used for any other purpose.
(Source: P.A. 97-650, eff. 2-1-12.)

(105 ILCS 426/85)
Sec. 85. Violations under the Act.
(a) The Board's Executive Director has the authority to order any school subject to this Act to cease and desist operations if the school is found to have acted contrary to the standards set forth in this Act or supporting rules.
(b) The Board's Executive Director shall, before refusing to issue or renew, and before revocation of any certificate or permit, at least 10 days prior to the date set for the hearing, notify in writing the applicant for or holder of a certificate or permit (the respondent) that a hearing shall be held on the date designated to determine whether the respondent is privileged to hold such certificate or permit, and shall afford the respondent an opportunity to be heard in person or by counsel in reference thereto. The written notice may be served by delivery of the same personally to the respondent, or by mailing the same by registered mail to the place of business last specified by the respondent in the last notification to the Board's Executive Director. At the time and place fixed in the notice, the Board's Executive Director or his or her designated hearing officer shall proceed to hear the charges and both the respondent and the complainant shall be accorded ample opportunity to present in person or by counsel such statements, testimony, evidence, and arguments as may be pertinent to the charges or to any defense thereto. The Board's Executive Director or his or her designated hearing officer may continue such hearing from time to time. If the Board's Executive Director shall not be sitting at the time and place fixed in the notice or at the time and place to which the hearing shall have been continued, the Board's Executive Director or his or her designated hearing officer shall continue such hearing for a period not to exceed 30 days. Failure of the respondent to appear on the date set for hearing or failure to proceed as ordered by the Board's Executive Director or his or her designated hearing officer shall constitute a default and automatic revocation.
(c) The Board's Executive Director is authorized to subpoena and bring before a hearing officer any person or persons in this State and to take testimony either orally or by deposition or by exhibit, with the same fees and mileage and in the same manner as prescribed by law in judicial proceedings in civil cases in circuit courts of this State. The Board's Executive Director or the designated hearing officer shall administer oaths to witnesses at any hearing that the Board's Executive Director is authorized by law to conduct.
(d) Any circuit court, upon the application of the respondent or complainant or of the Board's Executive Director, may by order duly entered, require the attendance of witnesses and the production of relevant books and papers before any hearing the Board's Executive Director is authorized to conduct, and the court may compel obedience to its order by proceedings for contempt.
(e) The Board shall establish rules for the appeal of decisions to revoke the permit of approval. At a minimum, the rules shall include all of the following:
(1) The school must be notified of the revocation in

writing through registered mail or other appropriate notification.

(2) The school has 10 business days after

notification to request an appeal of the decision.

(3) The Board shall not be required to schedule a

hearing and has the option to waive a hearing if the institution has not operated for one continuous, 12-month period or the institution has been abandoned; however, even in these cases, the Board shall be required to revoke the authority at a public hearing at which any opponent who is injured or impacted by the revocation must be given the opportunity to be heard.

(4) The Board shall designate a hearing officer, who

shall schedule and conduct a hearing.

(5) The hearing officer shall make a final

administrative decision, which decision may be reviewed judicially by the circuit court in accordance with subsection (f) of this Section.

(f) Any person affected by a final administrative decision of the Board's Executive Director may have such decision reviewed judicially by the circuit court of the county wherein the person resides, or in the case of a corporation, wherein the registered office is located. If the plaintiff in the review proceeding is not a resident of this State, the venue shall be in Sangamon County. The provisions of the Administrative Review Law, and all amendments and modifications thereof, and the rules adopted pursuant thereto, shall apply to and govern all proceedings for the judicial review of final administrative decisions of the Board's Executive Director. "Administrative decisions" has the same meaning as in Section 3-101 of the Code of Civil Procedure.
(g) Except for the violations enumerated in subsection (e) of this Section, any owner, operator, or authorized agent of a school who knowingly violates any provision of this Act is guilty of a business offense.
(h) Any owner, operator, or authorized agent of a private business and vocational school who commits any of the following offenses is guilty of a Class A misdemeanor for the first offense and a Class 4 felony for the second or subsequent offense:
(1) Knowingly, and for the purpose of influencing or

inducing a person to enroll in the program of study offered by the school, makes any false or misleading statements, misrepresentations, or false promises to the person regarding opportunities upon graduation from the school for (i) employment in a business, industry, or trade, (ii) admission to an institution of higher learning, or (iii) admission to an occupational licensing examination.

(2) Knowingly, and with intent to defraud, retains in

excess of the school's refund policy prescribed in this Act any unearned tuition or fees paid by a student who has cancelled his or her enrollment agreement and is entitled to a refund.

(3) Knowingly, and with intent to defraud,

misrepresents that any student who has cancelled his or her enrollment agreement is presently enrolled in the school, has completed the program of study, or has graduated from the school.

(4) Knowingly uses or attempts to use students in any

commercial or manufacturing activity related to the operation of the school and to the school's advantage and profit, except to the extent that the school provides the student with practical experience supplemental to the course of instruction or except in the case of students who are employed by the school and compensated for such employment.

(i) The Board shall adopt rules to pursue resolution of complaints. At a minimum, the rules shall include all of the following:
(1) Student complaints must be submitted in writing

to the Board.

(2) Board staff shall contact the school about the

complaint by registered mail or other appropriate notification. The school has 10 business days to respond to the Board about the complaint. The Board shall provide a resolution determination to the school. The school may request a hearing about the proposed resolution within 10 business days after the delivery of the complaint by registered mail or other appropriate notification. If the school does not abide by the resolution determination, then the Board can issue a cease and desist order to the school. If the school does not comply with the cease and desist order, then the Board may revoke the school's permit of approval.

(3) The complaint may be forwarded to the

institution's accrediting body.

(4) The Board shall annually issue a public report

about the complaints received. At a minimum, the report shall include the institution, the nature of the complaint, and the current resolution status of the complaint. No individual student shall be named in the report.

(j) Upon application of the Board's Executive Director, the Attorney General or any State's Attorney, the Circuit Court of each county in which a violation of this Act or the rules and regulations has occurred, shall have jurisdiction to enjoin any violation thereof.
(k) The following acts or omissions by an owner, operator, or authorized agent of a private business and vocational school shall constitute violations of this Act and unlawful practices pursuant to the Consumer Fraud and Deceptive Business Practices Act:
(1) False or misleading statements,

misrepresentations, or false promises that have the tendency or capacity to influence or induce persons to enroll in the program of study offered by the school.

(2) Failure or refusal of the school to make the

disclosures in advertising materials in the enrollment agreement and on its Internet website as required by this Act, or the making of false or inaccurate statements in such disclosures.

(3) Failure or refusal of the school to refund fees

and unearned tuition, in accordance with the refund policy prescribed by this Act, to any student who cancels his or her enrollment agreement.

(4) Failure or refusal of the school to employ course

instructors under conditions presented to the Board to satisfy the requirements of this Act or to provide the equipment, facilities, or services necessary to implement the program of study as presented to the Board to satisfy the requirements of the Act.

(l) Whenever the Attorney General or a State's Attorney receives a complaint against a private business and vocational school that alleges one or more of the violations enumerated in subsection (k) of this Section, he or she may conduct an investigation to determine the validity of the complaint and, if a violation or violations are found, may use any or all of the remedies, penalties, or authority granted to him or her by the Consumer Fraud and Deceptive Business Practices Act to correct such violations and enforce the provisions of this Act. Within 10 business days after receipt, the Board shall transmit to the Attorney General and the appropriate State's Attorney copies of complaints filed in the Board's office that allege one or more of the violations enumerated in subsection (k) of this Section.
(m) Any person who suffers damages as a result of a violation of this Act committed by a school or its representative may bring an action against the school. The court, in its discretion, may award actual damages, treble actual damages if fraud is proved, injunctive relief, and any other relief that the court deems proper.
Such action may be commenced in the county where the school is located or has its principal place of business or in the county where the transaction or any substantial portion thereof occurred.
In any action brought by a person under this Section, the court may award, in addition to the relief provided in this Section, reasonable attorney's fees and costs to the prevailing party.
Either party to an action under this Section may request a trial by jury.
(Source: P.A. 97-650, eff. 2-1-12.)

(105 ILCS 426/90)
Sec. 90. Rulemaking authority. The Board shall have rulemaking authority as necessary and appropriate to implement this Act. Rulemaking authority to implement this Act, if any, is conditioned on the rules being adopted in accordance with all provisions of the Illinois Administrative Procedure Act and all rules and procedures of the Joint Committee on Administrative Rules; any purported rule not so adopted, for whatever reason, is unauthorized.
(Source: P.A. 97-650, eff. 2-1-12.)

(105 ILCS 426/500)
Sec. 500. (Amendatory provisions; text omitted).
(Source: P.A. 97-650, eff. 2-1-12; text omitted.)

(105 ILCS 426/505)
Sec. 505. (Amendatory provisions; text omitted).
(Source: P.A. 97-650, eff. 2-1-12; text omitted.)

(105 ILCS 426/510)
Sec. 510. (Amendatory provisions; text omitted).
(Source: P.A. 97-650, eff. 2-1-12; text omitted.)

(105 ILCS 426/515)
Sec. 515. (Amendatory provisions; text omitted).
(Source: P.A. 97-650, eff. 2-1-12; text omitted.)

(105 ILCS 426/520)
Sec. 520. (Amendatory provisions; text omitted).
(Source: P.A. 97-650, eff. 2-1-12; text omitted.)

(105 ILCS 426/525)
Sec. 525. (Amendatory provisions; text omitted).
(Source: P.A. 97-650, eff. 2-1-12; text omitted.)

(105 ILCS 426/900)
Sec. 900. The Private Business and Vocational Schools Act is repealed.
(Source: P.A. 97-650, eff. 2-1-12.)

(105 ILCS 426/999)
Sec. 999. Effective date. This Act takes effect February 1, 2012.
(Source: P.A. 97-650, eff. 2-1-12.)



105 ILCS 433/ - Vocational Academies Act.

(105 ILCS 433/1)
Sec. 1. Short title. This Act may be cited as the Vocational Academies Act.
(Source: P.A. 94-220, eff. 7-14-05.)

(105 ILCS 433/5)
Sec. 5. Purpose. The purpose of this Act is to integrate workplace competencies and career and technical education with core academic subjects.
(Source: P.A. 94-220, eff. 7-14-05.)

(105 ILCS 433/10)
Sec. 10. Establishment. A school district, in partnership with community colleges, local employers, and community-based organizations, may establish a vocational academy that is eligible for a grant under this Act if the vocational academy meets all of the following requirements:
(1) The vocational academy must have a minimum

5-clock-hour day and be under the direct supervision of teachers.

(2) The vocational academy must be a 2-year school

within a school program for grades 10 through 12 that is organized around a career theme and operated as a business-education partnership.

(3) The vocational academy must be a career-oriented

program that uses the direct involvement of local employers to provide students with an education and the skills needed for employment.

(4) The vocational academy must be a standards-based

educational program that prepares students both academically and technically for entrance into postsecondary education or careers in a selected field.

(5) The curriculum of the vocational academy must be

based on the Illinois Learning Standards, and work-site training must provide students with learning experiences for entry-level employment in the local job market and lifelong learning skills for higher education.

(Source: P.A. 94-220, eff. 7-14-05.)

(105 ILCS 433/15)
Sec. 15. Grants. Subject to appropriation or other available federal or private funding, the State Board of Education may provide grants to vocational academies that meet the requirements of this Act.
(Source: P.A. 94-220, eff. 7-14-05.)

(105 ILCS 433/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 94-220, eff. 7-14-05.)



105 ILCS 435/ - Vocational Education Act.

(105 ILCS 435/0.01) (from Ch. 122, par. 693h)
Sec. 0.01. Short title. This Act may be cited as the Vocational Education Act.
(Source: P.A. 86-1324.)

(105 ILCS 435/1) (from Ch. 122, par. 694)
Sec. 1. That all of the provisions and benefits of an act of Congress entitled, "An Act to provide for the promotion of vocational education; to provide for cooperation with the states in the promotion of such education in agriculture and the trades and industries; to provide for cooperation with the states in the preparation of teachers of vocational subjects; and to appropriate money and regulate its expenditures," approved February 23, 1917, as amended, hereinafter referred to as the Federal Vocational Education Law, are hereby accepted by the State of Illinois.
(Source: Laws 1919, p. 928.)

(105 ILCS 435/2) (from Ch. 122, par. 697)
Sec. 2. Upon the effective date of this amendatory Act of 1975 and thereafter, any reference in this Act or any other Illinois statute to the Board of Vocational Education and Rehabilitation, as such reference pertains to vocational and technical education, means and refers to the State Board of Education. Notwithstanding the provisions of any Act or statute to the contrary, upon the effective date of this amendatory Act of 1975, the State Board of Education shall assume all powers and duties pertaining to vocational and technical education. The State Board of Education shall be responsible for policy and guidelines pertaining to vocational and technical education and shall exercise the following powers and duties:
(a) to co-operate with the federal government in the

administration of the provisions of the Federal Vocational Education Law, to the extent and in the manner therein provided;

(b) to promote and aid in the establishment of

schools and classes of the types and standards provided for in the plans of the Board, as approved by the federal government, and to co-operate with State agencies maintaining such schools or classes and with State and local school authorities in the maintenance of such schools and classes;

(c) to conduct and prepare investigations and studies

in relation to vocational education and to publish the results of such investigations and studies;

(d) to promulgate reasonable rules and regulations

relating to vocational and technical education;

(e) to report, in writing, to the Governor annually

on or before the fourteenth day of January. The annual report shall contain (1) a statement to the extent to which vocational education has been established and maintained in the State; (2) a statement of the existing condition of vocational education in the State; (3) a statement of suggestions and recommendations with reference to the development of vocational education in the State; (4) (blank); and (5) an itemized statement of the amounts of money received from Federal and State sources, and of the objects and purposes to which the respective items of these several amounts have been devoted;

(f) to make such reports to the federal government as

may be required by the provisions of the Federal Vocational Education Law, and by the rules and regulations of the federal agency administering the Federal Vocational Education Law; and

(g) to make grants subject to appropriation and to

administer and promulgate rules and regulations to implement a vocational equipment program. The use of such grant funds shall be limited to obtaining equipment for vocational education programs, school shops and laboratories. The State Board of Education shall adopt appropriate regulations to administer this paragraph.

(Source: P.A. 95-793, eff. 1-1-09; 96-328, eff. 8-11-09.)

(105 ILCS 435/2.1) (from Ch. 122, par. 697.1)
Sec. 2.1. Gender Equity Advisory Committee.
(a) The Superintendent of the State Board of Education shall appoint a Gender Equity Advisory Committee of at least 9 members to advise and consult with the State Board of Education and the gender equity coordinator in all aspects relating to ensuring that all students have equal educational opportunities to pursue high wage, high skill occupations leading to economic self-sufficiency.
(b) Membership shall include without limitation one regional gender equity coordinator, 2 State Board of Education employees, an appointee of the Director of Labor, and 5 citizen appointees who have expertise in one or more of the following areas: nontraditional training and placement, service delivery to single parents, service delivery to displaced homemakers, service delivery to female teens, business and industry experience, and Education-to-Careers experience. Membership also may include employees from the Department of Commerce and Economic Opportunity, the Department of Human Services, and the Illinois Community College Board who have expertise in one or more of the areas listed in this subsection (b) for the citizen appointees. Appointments shall be made taking into consideration expertise of services provided in secondary, postsecondary and community based programs.
(c) Members shall initially be appointed to one year terms commencing in January 1, 1990, and thereafter to two year terms commencing on January 1 of each odd numbered year. Vacancies shall be filled as prescribed in subsection (b) for the remainder of the unexpired term.
(d) Each newly appointed committee shall elect a Chair and Secretary from its members. Members shall serve without compensation, but shall be reimbursed for expenses incurred in the performance of their duties. The Committee shall meet at least bi-annually and at other times at the call of the Chair or at the request of the gender equity coordinator.
(Source: P.A. 98-739, eff. 7-16-14.)



105 ILCS 505/ - Education Ballot and Bond Validation Act.

(105 ILCS 505/0.01) (from Ch. 122, par. 407.35h)
Sec. 0.01. Short title. This Act may be cited as the Education Ballot and Bond Validation Act.
(Source: P.A. 86-1324.)

(105 ILCS 505/1) (from Ch. 122, par. 407.36)
Sec. 1. In all cases where, prior to the time this Act becomes effective, an election has been duly called and held by the governing body of any school district in manner and form provided by law, for the purpose of submitting the proposition of increasing the annual educational tax rate of said school district, and the proposition of issuing bonds of said school district for school building purposes, and a majority of the legal voters voting on each of such propositions voted in favor thereof, and the face of the ballots used to vote upon each of said propositions, respectively, was in the form provided by statute and each ballot stated the proper purpose, and there appeared on the back of each such ballot the election precinct and polling place at which such ballot was to be used, each such ballot voted at such election be and is hereby declared to be legal and valid notwithstanding that the ballots used at such election contained an erroneous statement of the proposition submitted on the reverse side thereof.
(Source: Laws 1965, p. 244.)



105 ILCS 510/ - School Election Validation (1965) Act.

(105 ILCS 510/0.01) (from Ch. 122, par. 407.36h)
Sec. 0.01. Short title. This Act may be cited as the School Election Validation (1965) Act.
(Source: P.A. 86-1324.)

(105 ILCS 510/1) (from Ch. 122, par. 407.37)
Sec. 1. In all cases where prior to the effective date of this Act an election was held for members of the board of education of a special charter school district, the validity of such election shall not be affected by whether the election was conducted by the board of education or by a board of election commissioners existing within the district.
(Source: Laws 1965, p. 2572.)



105 ILCS 515/ - School Tax Rate Validation (1967) Act.

(105 ILCS 515/0.01) (from Ch. 122, par. 407.37h)
Sec. 0.01. Short title. This Act may be cited as the School Tax Rate Validation (1967) Act.
(Source: P.A. 86-1324.)

(105 ILCS 515/1) (from Ch. 122, par. 407.38)
Sec. 1. In all cases where, before the effective date of this Act, an election was held in any school district on the question of increasing any tax rate limit of such district and a majority of the votes cast on such question were in favor of such increase, and the election was otherwise held in substantial compliance with the law then applicable to such elections, such election is declared to be legal and valid for all purposes despite the fact that the ballots used at such election used the words "For" and "Against" instead of "Yes" and "No".
(Source: Laws 1967, p. 2607.)



105 ILCS 520/ - School Tax Rate Validation (1968) Act.

(105 ILCS 520/0.01) (from Ch. 122, par. 407.38h)
Sec. 0.01. Short title. This Act may be cited as the School Tax Rate Validation (1968) Act.
(Source: P.A. 86-1324.)

(105 ILCS 520/1) (from Ch. 122, par. 407.39)
Sec. 1. Where in any school district maintaining grades 1 through 8 or grades 9 through 12, at any time after July 15, 1965, and prior to the effective date of this Act, a majority of the legal voters voting on a proposition to increase the maximum annual educational tax rate of such district to a rate in excess of 1.60%, but not in excess of 1.81% upon the value, as equalized or assessed by the Department of Revenue, have voted in favor of increasing such educational tax rate, and the election was otherwise held in substantial compliance with the law then applicable to such elections, such election is declared to be legal and valid for all purposes, notwithstanding that at the time of such election the maximum annual tax rate applicable to such school district was 1.60% of the full, fair cash value as equalized or assessed by the Department of Revenue upon the taxable property within such school district.
(Source: Laws 1968, p. 59.)



105 ILCS 525/ - School Tax Rate Validation (1969) Act.

(105 ILCS 525/0.01) (from Ch. 122, par. 407.39h)
Sec. 0.01. Short title. This Act may be cited as the School Tax Rate Validation (1969) Act.
(Source: P.A. 86-1324.)

(105 ILCS 525/1) (from Ch. 122, par. 407.40)
Sec. 1.
In any case where before the effective date of this Act the voters of a school district approved a proposition to increase an educational tax rate to a stated maximum at an election called and held for such purpose, that election is valid despite the fact that the election notice and ballot omitted an estimate of the amount of taxes extendible under the maximum rate then in force and an estimate of the amount of taxes extendible under the proposed rate.
(Source: P.A. 76-30.)



105 ILCS 530/ - School Election Validation (1970) Act.

(105 ILCS 530/0.01) (from Ch. 122, par. 407.40h)
Sec. 0.01. Short title. This Act may be cited as the School Election Validation (1970) Act.
(Source: P.A. 86-1324.)

(105 ILCS 530/1) (from Ch. 122, par. 407.41)
Sec. 1.
In all cases where prior to the effective date of this Act an election was held for members of the board of education of a special charter school district, the validity of such election shall not be affected by whether the election was conducted by the board of education or by a board of election commissioners existing within the district.
(Source: P.A. 76-2502.)



105 ILCS 535/ - Municipal and School Tax Levy Validation Act.

(105 ILCS 535/0.01) (from Ch. 122, par. 407.41h)
Sec. 0.01. Short title. This Act may be cited as the Municipal and School Tax Levy Validation Act.
(Source: P.A. 86-1324.)

(105 ILCS 535/1) (from Ch. 122, par. 407.42)
Sec. 1.
Whenever, prior to the enactment of this Act, a tax levy ordinance levying taxes for city and for school purposes has been passed by a majority of a quorum of the members of a city council of a city with a population of less than 500,000 which city operates under special charter (the levy for school purposes having been duly adopted by the Board of Education for such city and duly forwarded to such city council) and a certified copy of such tax levy ordinance has been filed with the County Clerk by the second Tuesday of September of such year and the tax levy ordinance has been ratified by action approved by the majority of the members of the city council (even though such ratifying action has taken place after such second Tuesday of September or after the last day of December of such year) such tax levy is valid and of the same effect as if the tax levy ordinance had been adopted originally by a majority of the members of the city council.
(Source: P.A. 77-3.)



105 ILCS 540/ - School District Validation (1971) Act.

(105 ILCS 540/0.01) (from Ch. 122, par. 407.42h)
Sec. 0.01. Short title. This Act may be cited as the School District Validation (1971) Act.
(Source: P.A. 86-1324.)

(105 ILCS 540/1) (from Ch. 122, par. 407.43)
Sec. 1. In any case where before the effective date of this Act a new district was created or the boundaries of any school district was changed by the annexation or detachment of territory or by the dissolution of a district and its annexation to another district, the creation, annexation, detachment or dissolution is valid despite the fact that an election was not held on the proposition of retaining the existing bonded indebtedness of such districts in any or all of such districts involved.
(Source: P.A. 77-1231.)



105 ILCS 545/ - School District Validation (1975) Act.

(105 ILCS 545/0.01) (from Ch. 122, par. 407.43h)
Sec. 0.01. Short title. This Act may be cited as the School District Validation (1975) Act.
(Source: P.A. 86-1324.)

(105 ILCS 545/1) (from Ch. 122, par. 407.44)
Sec. 1. In all cases in which, before the effective date of this Act, the superintendent of the educational service region of the region containing all of the territory proposed to be organized and established into a community unit school district, or a greater per cent of the assessed valuation of the proposed district than is contained in any other region in which assessed valuation of the proposed district is situated, has called an election for the purpose of submitting to the electors of the compact and contiguous territory proposed to be organized and established into a community unit school district the proposition of establishing that territory into a community unit school district, and a majority of those electors voting on the proposition has voted in favor of the proposition of establishing the territory into a community unit school district, and in which at a subsequent election similarly called and held a board of education has been chosen for such district, each such election is hereby made legal and valid and such territory is hereby declared legally and validly organized and established as a community unit school district, and a valid and existing school district.
(Source: P.A. 79-435.)

(105 ILCS 545/2) (from Ch. 122, par. 407.45)
Sec. 2. All acts and proceedings done, had or performed before the effective date of this Act by each such district described in Section 1 and the persons from time to time elected and acting as the board of education thereof, such as are authorized to be done, had or performed by community unit school districts or boards of education thereof by The School Code of this State, are hereby declared to be legal and valid in all respects.
(Source: P.A. 79-435.)



105 ILCS 550/ - School District Validation (1988) Act.

(105 ILCS 550/0.01) (from Ch. 122, par. 407.50)
Sec. 0.01. Short title. This Act may be cited as the School District Validation (1988) Act.
(Source: P.A. 86-1324.)

(105 ILCS 550/1) (from Ch. 122, par. 407.51)
Sec. 1. In all cases in which, before the effective date of this Act, the regional superintendent of schools of a multicounty educational service region containing all of the territory of an elementary school district and all of the territory of a high school district proposed to be established and organized into a community unit school district has called an election for the purpose of submitting to the electors the proposition of establishing and organizing such territory into a community unit school district, and when the elementary and high school districts proposed to be so established and organized into a community unit school district had coterminous boundaries and the election on the proposition to establish and organize the territory of such districts into a community unit school district was preceded by petition therefor and hearing thereon and approval of the petition by such regional superintendent and by the State Superintendent of Education, and when a majority of the electors voting on the proposition at an election held in November of 1987 has voted in favor of the proposition to establish and organize such territory into a community unit school district, such election and the proceedings with respect to the petition, hearing and approval of the petition prior to such election are hereby made legal and valid, and such territory is hereby declared legally and validly organized and established as a community unit school district.
(Source: P.A. 85-1320.)



105 ILCS 555/ - School District Validation (1995) Act.

(105 ILCS 555/1)
Sec. 1. Short Title. This Act may be cited as the School District Validation (1995) Act.
(Source: P.A. 89-416, eff. 11-22-95.)

(105 ILCS 555/5)
Sec. 5. Validation. In all cases in which, before the effective date of this Act, the regional superintendent of schools was required to publish notice of a referendum to establish a community unit school district in territory comprising 2 community unit school districts, 2 community consolidated school districts, and 2 community high school districts and such notice was not published by the regional superintendent of schools as required by Section 11A-5 of the School Code (now repealed) and a majority of the voters residing in each of the school districts comprising the proposed community unit school district voted in favor of the creation of such community unit school district in the general election held on November 8, 1994, and in which territory at a subsequent election similarly called and held a board of education has been chosen for such district, each such election is hereby made legal and valid and such territory is hereby declared legally and validly organized and established as a community unit school district, and a valid and existing school district.
(Source: P.A. 94-1019, eff. 7-10-06.)

(105 ILCS 555/75)
Sec. 75. (Amendatory provisions; text omitted).
(Source: P.A. 89-416, eff. 11-22-95; text omitted.)

(105 ILCS 555/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 89-416, eff. 11-22-95.)



105 ILCS 560/ - School District Validation (2001) Act.

(105 ILCS 560/1)
Sec. 1. Short title. This Act may be cited as the School District Validation (2001) Act.
(Source: P.A. 92-381, eff. 8-16-01.)

(105 ILCS 560/5)
Sec. 5. Taxing validation. All taxes levied before the effective date of this amendatory Act of the 92nd General Assembly by any school district for the purpose of providing funds for the payment of the principal of and interest on bonds issued by that school district for the purpose of implementing equitable remedies ordered by a federal court in litigation involving school desegregation and refunding bonds issued before the effective date of this amendatory Act of the 92nd General Assembly to refund those bonds are hereby validated, ratified, and confirmed as valid taxes lawfully levied and fully authorized to be extended for collection against all taxable property in the school district without limitation as to rate or amount, notwithstanding that this levy and extension of unlimited ad valorem taxes was not authorized in accordance with law.
(Source: P.A. 92-381, eff. 8-16-01.)

(105 ILCS 560/10)
Sec. 10. Bonding validation. All bonds issued before the effective date of this amendatory Act of the 92nd General Assembly by any school district for the purpose of funding the costs of equitable remedies ordered by a federal court in litigation involving school desegregation and all refunding bonds issued before the effective date of this amendatory Act of the 92nd General Assembly to refund those bonds are hereby validated, ratified, and confirmed as lawful, valid, and binding general obligations of that school district, notwithstanding that the bonds and refunding bonds were not approved by referendum or otherwise authorized and issued in accordance with law.
(Source: P.A. 92-381, eff. 8-16-01.)

(105 ILCS 560/15)
Sec. 15. Validation of actions of school district and school board. All actions taken before the effective date of this amendatory Act of the 92nd General Assembly by any school district and its board of education to authorize and issue bonds and refunding bonds for the purpose of implementing equitable remedies ordered by a federal court in litigation involving school desegregation and to levy and extend unlimited ad valorem taxes for the payment of the principal of and interest on bonds and refunding bonds issued for the purpose of implementing equitable remedies ordered by a federal court in litigation involving school desegregation are hereby ratified, validated, and confirmed as valid and lawful acts of that school district and board of education undertaken in accordance with law, notwithstanding that the bonds or refunding bonds were not approved by referendum or otherwise authorized and issued in accordance with law and notwithstanding that the unlimited ad valorem taxes were not levied and authorized to be extended in accordance with law.
(Source: P.A. 92-381, eff. 8-16-01.)

(105 ILCS 560/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 92-381, eff. 8-16-01.)






Chapter 110 - HIGHER EDUCATION

110 ILCS 5/ - Academic Plagiarism Act.

(110 ILCS 5/0.01) (from Ch. 144, par. 218.9)
Sec. 0.01. Short title. This Act may be cited as the Academic Plagiarism Act.
(Source: P.A. 86-1324.)

(110 ILCS 5/1) (from Ch. 144, par. 219)
Sec. 1. The assisting or promoting of plagiarism in institutions of higher education is declared to be against the public policy of this State.
Upon written petition by the chief executive officer of the campus of any accredited institution of higher education in this State, the Attorney General or the State's Attorney of the county in which such campus is located, is authorized to institute civil proceedings in the Circuit Court to enjoin the sale, preparation for sale, advertising for sale, or offering for sale of any academic papers. The court may grant the injunction upon finding that (1) the preparer, advertiser or seller has purposely engaged in a course of conduct which he reasonably should have known would result in the submission of such academic papers, substantially unchanged, as original work by any person other than the author in partial or total fulfillment of requirements for academic credit at such accredited institution of higher education, and (2) that for the prevention of future conduct of the same character, the public interest requires that such preparation, advertising or selling be enjoined.
For purposes of this Act, "academic papers" includes any theme, essay, term paper, book report, thesis dissertation, or other academic paper.
The proceedings authorized by this Act shall be conducted in accordance with the Civil Practice Law and applicable rules of court.
(Source: P.A. 82-783.)



110 ILCS 10/ - Campus Demonstrations Policy Act.

(110 ILCS 10/0.01) (from Ch. 144, par. 224)
Sec. 0.01. Short title. This Act may be cited as the Campus Demonstrations Policy Act.
(Source: P.A. 86-1324.)

(110 ILCS 10/1) (from Ch. 144, par. 225)
Sec. 1. For the purposes of this Act:
(a) "State-supported institution of higher learning" means the University of Illinois, Southern Illinois University, Chicago State University, Eastern Illinois University, Governors State University, Illinois State University, Northeastern Illinois University, Northern Illinois University, Western Illinois University, and the public community colleges subject to the Public Community College Act.
(b) "Policy on Demonstrations" means an outline of rules and regulations to maintain order on the campus of an institution of higher learning in this State which gives special attention to firmness, to insuring that the civil rights of others are not infringed and to establishment of a step by step approach to secure the reasonable operation of university or college activities in case of any disruptive activity.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 10/2) (from Ch. 144, par. 226)
Sec. 2. The administration of each State-supported institution of higher learning is responsible for maintaining decorum and order on the campus of that institution.
(Source: P.A. 90-372, eff. 7-1-98.)



110 ILCS 12/ - Campus Security Enhancement Act of 2008.

(110 ILCS 12/1)
Sec. 1. Short title. This Act may be cited as the Campus Security Enhancement Act of 2008.
(Source: P.A. 95-881, eff. 1-1-09.)

(110 ILCS 12/5)
Sec. 5. Background investigation. Each public institution of higher education shall, through written policy and procedures, identify security-sensitive positions and make provision for the completion of criminal background investigations prior to employing individuals in those positions.
(Source: P.A. 88-629, eff. 9-9-94.)

(110 ILCS 12/10)
Sec. 10. Task force.
(a) In this Section:
"Higher education institution" means a public university, a public community college, or an independent, not-for-profit or for-profit higher education institution located in this State.
"Sexual violence" means physical sexual acts attempted or perpetrated against a person's will or when a person is incapable of giving consent, including without limitation rape, sexual assault, sexual battery, sexual abuse, and sexual coercion.
(b) Each higher education institution shall either establish their own campus-wide task force or participate in a regional task force, as set out in this Section, on or before August 1, 2016. The task forces shall be composed of representatives of campus staff, campus students, community-based organizations, and law enforcement. The task forces shall work toward improving coordination between community leaders and service providers to prevent sexual violence, domestic violence, dating violence, and stalking and to ensure a coordinated response both in terms of law enforcement and victim services.
(1) The participants of the campus-wide task force

shall consist of individuals, including campus staff, faculty, and students, selected by the president or chancellor of each higher education institution or the president's or chancellor's designee, which must include various stakeholders on the issue of sexual violence, domestic violence, dating violence, and stalking.

The president or chancellor of each higher education

institution or the president's or chancellor's designee shall invite each of the following entities to identify an individual to serve on the campus-wide task force:

(A) a community-based sexual assault crisis

center;

(B) a community-based domestic violence agency;
(C) local law enforcement; and
(D) the local State's Attorney's office.
Each higher education institution may make available

to members of the campus-wide task force training on (i) the awareness and prevention of sexual violence, domestic violence, dating violence, and stalking and communicating with and providing assistance to a student survivor of sexual violence, domestic violence, dating violence, and stalking; (ii) the higher education institution's comprehensive policy concerning sexual violence, domestic violence, dating violence, and stalking; (iii) the provisions of federal and State law concerning survivors of sexual violence, domestic violence, dating violence, and stalking at higher education institutions; (iv) survivor-centered responses and the role of community-based advocates; (v) the role and functions of each member on such campus-wide task force for the purpose of ensuring a coordinated response to reported incidences of sexual violence, domestic violence, dating violence, and stalking; and (vi) trauma-informed responses to sexual violence, domestic violence, dating violence, and stalking.

The campus-wide task force shall meet at least 2

times per calendar year for the purpose of discussing and improving upon the following areas:

(I) best practices as they relate to

prevention, awareness, education, and response to sexual violence, domestic violence, dating violence, and stalking;

(II) the higher education institution's

comprehensive policy and procedures; and

(III) collaboration and information-sharing among

the higher education institution, community-based organizations, and law enforcement, including without limitation discussing memoranda of understanding, protocols, or other practices for cooperation.

(2) Any regional task force in which a higher

education institution participates shall have representatives from the following: higher education institutions, community-based sexual assault crisis centers and domestic violence organizations, and law enforcement agencies in the region, including, police, State's Attorney's offices, and other relevant law enforcement agencies. A higher education institution shall send appropriate designees, including faculty, staff, and students, to participate in the regional task force.

The regional task force shall meet at least 2 times

per calendar year for the purpose of discussing and improving upon the following areas:

(A) best practices as they relate to prevention

of, awareness of, education concerning, and the response to sexual violence, domestic violence, dating violence, and stalking;

(B) sexual violence policies and procedures; and
(C) collaboration and information-sharing among

higher education institutions, community-based organizations, and law enforcement, including without limitation discussing memoranda of understanding, protocols, or other practices for cooperation.

(Source: P.A. 99-426, eff. 8-21-15.)

(110 ILCS 12/15)
Sec. 15. Arrest reports.
(a) When an individual is arrested, the following information must be made available to the news media for inspection and copying:
(1) Information that identifies the individual,

including the name, age, address, and photograph, when and if available.

(2) Information detailing any charges relating to the

arrest.

(3) The time and location of the arrest.
(4) The name of the investigating or arresting law

enforcement agency.

(5) If the individual is incarcerated, the amount of

any bail or bond.

(6) If the individual is incarcerated, the time and

date that the individual was received, discharged, or transferred from the arresting agency's custody.

(b) The information required by this Section must be made available to the news media for inspection and copying as soon as practicable, but in no event shall the time period exceed 72 hours from the arrest. The information described in paragraphs (3), (4), (5), and (6) of subsection (a), however, may be withheld if it is determined that disclosure would:
(1) interfere with pending or actually and reasonably

contemplated law enforcement proceedings conducted by any law enforcement or correctional agency;

(2) endanger the life or physical safety of law

enforcement or correctional personnel or any other person; or

(3) compromise the security of any correctional

facility.

(c) For the purposes of this Section the term "news media" means personnel of a newspaper or other periodical issued at regular intervals whether in print or electronic format, a news service whether in print or electronic format, a radio station, a television station, a television network, a community antenna television service, or a person or corporation engaged in making news reels or other motion picture news for public showing.
(d) Each law enforcement or correctional agency may charge fees for arrest records, but in no instance may the fee exceed the actual cost of copying and reproduction. The fees may not include the cost of the labor used to reproduce the arrest record.
(e) The provisions of this Section do not supersede the confidentiality provisions for arrest records of the Juvenile Court Act of 1987.
(Source: P.A. 91-309, eff. 7-29-99; 92-16, eff. 6-28-01; 92-335, eff. 8-10-01.)

(110 ILCS 12/20)
Sec. 20. Campus security enhancement.
(a) In this Section, "higher education institution" means a public university, a public community college, or an independent, not-for-profit or for-profit higher education institution located in this State.
(b) Each higher education institution is required to do the following:
(1) develop a National Incident Management

System-compliant, all-hazards, emergency response plan in partnership with the institution's county or major municipal emergency management official, report the plan to this official, and have training and exercises for the plan annually at a minimum; and

(2) develop an inter-disciplinary and

multi-jurisdictional campus violence prevention plan, including coordination of and communication among all available campus and local mental health and first response resources as well as communication with governmental agencies and school districts contiguous to the higher education institution's boundaries, in partnership with the institution's county or major municipal emergency management official, report the plan to this official, and have training and exercises for the plan annually at a minimum. The campus violence prevention plan shall include the development and implementation of a campus violence prevention committee and campus threat assessment team.

(c) County and major municipal emergency managers and Illinois Emergency Management Agency regional coordinators shall assist in the planning and training process for the plans specified in subdivisions (1) and (2) of subsection (b) of this Section with all resources available to them.
(d) County and major municipal emergency managers and Illinois Emergency Management Agency regional coordinators shall provide higher education institutions with appropriate standards and guidelines for the plans specified in subdivisions (1) and (2) of subsection (b) of this Section and for the training and exercises for these plans.
(Source: P.A. 95-881, eff. 1-1-09; 96-356, eff. 1-1-10.)

(110 ILCS 12/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 88-629, eff. 9-9-94.)



110 ILCS 13/ - College Campus Press Act.

(110 ILCS 13/1)
Sec. 1. Short title. This Act may be cited as the College Campus Press Act.
(Source: P.A. 95-580, eff. 6-1-08.)

(110 ILCS 13/5)
Sec. 5. Definitions. For purposes of this Act:
"Campus media" means any matter that is prepared, substantially written, published, or broadcast by students at State-sponsored institutions of higher learning, that is distributed or generally made available, either free of charge or for a fee, to members of the student body, and that is prepared under the direction of a student media adviser. "Campus media" does not include media that is intended for distribution or transmission solely in the classrooms in which it is produced.
"Campus policy" means the views and positions of State-sponsored institutions of higher learning promulgated by administrators, officials, or other agents of these institutions.
"Collegiate media adviser" means a person who is employed, appointed, or designated by the State-sponsored institution of higher learning to supervise or provide instruction relating to campus media.
"Collegiate student editor" means a student at a State-sponsored institution of higher learning who edits information prepared by collegiate student journalists for dissemination in campus media.
"Collegiate student journalist" means a student at a State-sponsored institution of higher learning who gathers, compiles, writes, photographs, records, or prepares information for dissemination in campus media.
"Prevailing party" includes any party who obtains some of his or her requested relief through judicial judgment in his or her favor, who obtains some of his or her requested relief through a settlement agreement approved by the court, or whose pursuit of a non-frivolous claim was a catalyst for a unilateral change in position by the opposing party relative to the relief sought.
"State-sponsored institution of higher learning" means the University of Illinois, Southern Illinois University, Chicago State University, Eastern Illinois University, Governors State University, Illinois State University, Northeastern Illinois University, Northern Illinois University, Western Illinois University, and public community colleges subject to the Public Community College Act.
(Source: P.A. 95-580, eff. 6-1-08.)

(110 ILCS 13/10)
Sec. 10. Public forum. All campus media produced primarily by students at a State-sponsored institution of higher learning is a public forum for expression by the student journalists and editors at the particular institution. Campus media, whether campus-sponsored or noncampus-sponsored, is not subject to prior review by public officials of a State-sponsored institution of higher learning.
(Source: P.A. 95-580, eff. 6-1-08.)

(110 ILCS 13/15)
Sec. 15. Grammar and journalism standards. Collegiate student editors of campus media are responsible for determining the news, opinions, feature content, and advertising content of campus media. This Section does not prevent a collegiate media adviser from teaching professional standards of grammar and journalism to collegiate student journalists. A collegiate media adviser must not be terminated, transferred, removed, otherwise disciplined, or retaliated against for refusing to suppress protected free expression rights of collegiate student journalists and of collegiate student editors.
(Source: P.A. 95-580, eff. 6-1-08.)

(110 ILCS 13/20)
Sec. 20. Injunction and declaratory relief. A collegiate student enrolled in a State-sponsored institution of higher learning or a collegiate media advisor of a State-sponsored institution of higher learning may commence a civil action to obtain appropriate injunctive and declaratory relief as determined by a court for violation of Section 10 of this Act by such State-sponsored institution of higher learning. Upon motion, a court may award attorney's fees to a prevailing party in a civil action brought under this Section.
(Source: P.A. 95-580, eff. 6-1-08.)

(110 ILCS 13/25)
Sec. 25. Campus policy and speech distinguished. Expression made by a collegiate student journalist, collegiate student editor, or other contributor in campus media is neither an expression of campus policy nor speech attributable to a State-sponsored institution of higher learning.
(Source: P.A. 95-580, eff. 6-1-08.)

(110 ILCS 13/30)
Sec. 30. Discipline; unprotected speech. Nothing in this Act prohibits the imposition of discipline for harassment, threats, or intimidation, unless constitutionally protected, or for speech that is not constitutionally protected, including obscenity or incitement.
(Source: P.A. 95-580, eff. 6-1-08.)

(110 ILCS 13/35)
Sec. 35. Immunity. A State-sponsored institution of higher learning shall be immune from any lawsuit arising from expression actually made in campus media, with the exception of the institution's own expression.
(Source: P.A. 95-580, eff. 6-1-08.)

(110 ILCS 13/97)
Sec. 97. Severability. The provisions of this Act are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 95-580, eff. 6-1-08.)



110 ILCS 15/ - State College Housing Construction Act.

(110 ILCS 15/1) (from Ch. 144, par. 261)
Sec. 1. No State supported college or university may construct or operate, directly or indirectly through any other public or private organization, any new housing project nor acquire any property for such construction without the prior determination by and approval of the General Assembly that the specific project or acquisition of property is in the public interest. However, no prior determination or approval of the General Assembly is necessary for a State supported college or university to reconstruct or rebuild any building that has been damaged or destroyed by a tornado, flood, wind or other act of God. For purposes of this Act, "housing project" includes apartments, rooming houses, guest houses, hotels, motels and all other similar housing units, permanent or temporary, but does not include student residence halls or dormitories.
No prior determination or approval of the General Assembly is necessary for a State supported college or university to construct, build or reconstruct any type of apartments or housing to be occupied solely by the college or university staff or faculty and their families or to construct, build or reconstruct up to 25 hotel, motel or guest rooms.
This Act does not apply to housing projects approved by the Board of Higher Education before January 1, 1968.
(Source: Laws 1967, p. 2215.)

(110 ILCS 15/2) (from Ch. 144, par. 262)
Sec. 2. This Act applies whether the funds for the construction of such housing projects or property acquisition are from revenue bonds, federally guaranteed loans, federal grants, State appropriations or from any other source.
(Source: Laws 1967, p. 2215.)

(110 ILCS 15/3) (from Ch. 144, par. 263)
Sec. 3. This Act is not applicable if bonds are issued or construction has begun prior to the effective date of this Act.
(Source: Laws 1967, p. 2215.)

(110 ILCS 15/4) (from Ch. 144, par. 264)
Sec. 4. This Act shall be known and may be cited as the "State College Housing Construction Act".
(Source: Laws 1967, p. 2215.)



110 ILCS 17/ - College Planning Act.

(110 ILCS 17/1)
Sec. 1. Short title. This Act may be cited as the College Planning Act.
(Source: P.A. 97-289, eff. 8-10-11.)

(110 ILCS 17/5)
Sec. 5. Definitions. In this Act:
"Commission" means the Illinois Student Assistance Commission.
"Program" means the College Planning Program established under Section 10 of this Act.
(Source: P.A. 97-289, eff. 8-10-11.)

(110 ILCS 17/10)
Sec. 10. College Planning Program; establishment. The College Planning Program is established to do all of the following:
(1) Reduce the number of students who withdraw from

high school before graduation.

(2) Reduce the number of students who fail to begin

planning for a postsecondary educational path upon entering high school.

(3) Increase the number of high school students who

are prepared to enter postsecondary educational institutions in this State upon graduation.

(4) Increase the number of students attaining a

quality postsecondary credential within 6 years after graduation from high school.

(5) Assist this State in meeting the workforce needs

of the future.

(6) Encourage students to attend postsecondary

educational institutions in this State by increasing awareness of the need-based, financial aid programs available to State residents attending postsecondary educational institutions in this State.

(7) Increase timely financial aid application rates

among students from the lowest economic quintiles in this State.

(8) Proactively counsel potential college students to

make the most efficient and effective use of need-based, grant funding distributed under the Monetary Award Program under Section 35 of the Higher Education Student Assistance Act.

(9) Intervene beginning in 8th grade to aggressively

promote postsecondary education as a positive alternative to less socially and economically desirable behaviors and options that young students may consider instead of college preparation.

(Source: P.A. 97-289, eff. 8-10-11.)

(110 ILCS 17/15)
Sec. 15. Administration.
(a) The Commission shall administer the Program.
(b) The Commission shall utilize the Program to target low-income and potential first-generation college students with programs to promote college awareness and planning.
(c) The Commission shall adopt any rules that it deems necessary to implement the mission of the Program, including without limitation rules regarding a student's record of attendance at events, the determination of qualifying events and programs, information required on the initial application and annual certification, and appeals.
(Source: P.A. 97-289, eff. 8-10-11.)

(110 ILCS 17/20)
Sec. 20. Qualifications to participate in the Program. To qualify to participate in the Program, a student must meet all of the following requirements:
(1) He or she must reside in this State.
(2) At the time of application to the Program, he or

she must be enrolled in grade 8 at a public school in this State or a nonpublic school that is recognized by the State Board of Education and, by the end of grade 8, be enrolled in a public high school in this State or a nonpublic school that is recognized by the State Board of Education.

(3) At the time of enrollment in the Program, he or

she either (i) must not have a custodial parent or guardian who has received a postsecondary degree or (ii) must be eligible to participate in the free and reduced-price lunch program under the School Breakfast and Lunch Program Act.

(4) He or she agrees, in writing, together with the

student's custodial parent or guardian, that the student will do all of the following:

(A) Complete the course requirements specified in

Section 27-22 of the School Code and graduate from a secondary school located in this State.

(B) Not be convicted of a felony offense that

would disqualify the student from receipt of federal student aid.

(C) Timely apply, during grade 12, (i) for

admission to a postsecondary institution in this State approved to participate in the Monetary Award Program under Section 35 of the Higher Education Student Assistance Act and (ii) for any federal and State student financial assistance available to the student to attend a postsecondary institution in this State.

(D) Achieve a cumulative grade point average upon

graduation from high school of at least a 2.5 on a 4.0 grading scale (or its equivalent if another grading scale is used) for courses taken during grades 9, 10, 11, and 12.

(E) Update demographic and contact information

required within the initial Program participation application and agreement at least once each academic year on a schedule to be determined by the Commission.

(F) Take a recognized standardized college

entrance examination no later than the end of the 11th grade.

(G) Participate in college planning and

preparation activities required by the Commission as part of the administration of the Program.

(H) Share personal academic and financial data

with the Commission beginning in grade 8 and through the attainment of a bachelor's degree.

(Source: P.A. 97-289, eff. 8-10-11.)

(110 ILCS 17/25)
Sec. 25. Program benefits. Subject to appropriation of State, federal, or private funds, the Commission shall deliver the following services and benefits to students enrolled in the Program:
(1) College and career planning counseling provided

by the College Illinois! Corps.

(2) Assistance with the completion of college

admission, scholarship, and financial aid applications, provided by the College Illinois! Corps.

(3) The opportunity to participate in simplified

admission or financial assistance application programs administered by the Commission.

(4) Regular communication about important dates and

procedures in the college planning cycle as well as estimates of future financial aid eligibility.

(5) Priority notification of eligibility for

Commission-administered, need-based, financial aid programs.

(6) Ongoing college and career counseling while

enrolled in a postsecondary institution in this State.

(7) An assigned college planning counselor for the

duration of enrollment in the Program.

(8) Invitation to participant-only college and career

planning workshops for the student and his or her parents or guardian.

(Source: P.A. 97-289, eff. 8-10-11.)

(110 ILCS 17/30)
Sec. 30. Program disqualification. If a program participant fails to meet the requirements for continuation in the Program, the student is disqualified from future receipt of Program services and benefits that are not available to all students in this State.
(Source: P.A. 97-289, eff. 8-10-11.)

(110 ILCS 17/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 97-289, eff. 8-10-11.)



110 ILCS 20/ - College Student Immunization Act.

(110 ILCS 20/0.01) (from Ch. 144, par. 2600)
Sec. 0.01. Short title. This Act may be cited as the College Student Immunization Act.
(Source: P.A. 86-1324.)

(110 ILCS 20/1) (from Ch. 144, par. 2601)
Sec. 1. Definitions. For the purposes of this Act:
(a) "Department" means the Illinois Department of Public Health.
(b) "Post-secondary educational institution" means a public or private college or university offering degrees and instruction above the high school level, and shall include, but not be limited to, any and all private colleges and universities, the University of Illinois, Southern Illinois University, Chicago State University, Eastern Illinois University, Governors State University, Illinois State University, Northeastern Illinois University, Northern Illinois University, Western Illinois University, and any other public university now or hereafter established or authorized by the General Assembly; except that a post-secondary educational institution does not mean or include any public or private college or university that does not provide on-campus housing for its students in dormitories or equivalent facilities that are owned, operated, and maintained by the public or private college or university.
The term shall not include any public or private junior or community college, or any institution offering degrees and instruction which utilizes correspondence as its primary mode of student instruction.
(Source: P.A. 94-195, eff. 7-12-05.)

(110 ILCS 20/2) (from Ch. 144, par. 2602)
Sec. 2. Proof of immunization. No person shall attend a post-secondary educational institution without presenting proof that he or she has received such immunizations against preventable communicable diseases as the Department shall require by rules and regulations promulgated pursuant to this Act and "An Act in relation to the prevention of certain communicable diseases", approved July 5, 1967, as now or hereafter amended, except as provided in Section 3 of this Act. The proof of immunization required by this Section shall be presented to the post-secondary educational institution.
(Source: P.A. 85-1315.)

(110 ILCS 20/3) (from Ch. 144, par. 2603)
Sec. 3. Exceptions.
(a) The provisions of this Act shall not apply to: (1) persons enrolled in a post-secondary educational institution on or before the effective date of this Act; (2) persons enrolled less than half-time during a term or semester; or (3) persons whose instruction solely involves research, field work or study outside of a classroom environment.
(b) No proof of immunization shall be required if a physician licensed to practice medicine in all of its branches certifies that any immunization required by the Department is medically contraindicated.
(c) No proof of immunization shall be required if the person or his or her parent or guardian presents a signed statement that he or she objects to immunizations on religious grounds.
(d) The certificate of medical exemption or statement of religious objection required by this Section shall be presented to the post-secondary educational institution.
(Source: P.A. 85-1315; 86-1406.)

(110 ILCS 20/4) (from Ch. 144, par. 2604)
Sec. 4. Preclusion from registration. If no proof of immunization, certification of medical exemption or statement of religious objection from an enrolled student is in the possession of the post-secondary educational institution, the person shall be precluded from registering in a subsequent term or semester until such time as the appropriate documentation is presented to the institution. The institution shall not be liable for any monetary loss on the part of a student precluded from registering for failure to comply with the provisions of this Act.
(Source: P.A. 85-1315.)

(110 ILCS 20/5) (from Ch. 144, par. 2605)
Sec. 5. Records; inspection. The post-secondary educational institution shall maintain on file the proof of immunization, certification of medical exemption or statement of religious objection for all persons attending the institution. This information shall be available for inspection by the Department during normal business hours.
(Source: P.A. 85-1315.)

(110 ILCS 20/6) (from Ch. 144, par. 2606)
Sec. 6. Report. Within 8 weeks after the commencement of classroom instruction, the post-secondary educational institution shall file a report with the Department stating the number of persons attending the institution who had presented: proof of immunization; certification of medical exemption; statement of religious objection; and no proof of immunization. The report shall be on forms prepared by the Department.
(Source: P.A. 85-1315.)

(110 ILCS 20/7) (from Ch. 144, par. 2607)
Sec. 7. Rules. The Department shall have the power to promulgate rules necessary for the implementation of this Act.
(Source: P.A. 85-1315.)



110 ILCS 25/ - Collegiate Athletic Association Compliance Enforcement Procedures Act.

(110 ILCS 25/1) (from Ch. 144, par. 2901)
Sec. 1. This Act may be cited as the Collegiate Athletic Association Compliance Enforcement Procedures Act.
(Source: P.A. 87-462.)

(110 ILCS 25/2) (from Ch. 144, par. 2902)
Sec. 2. Findings. The General Assembly finds that:
(a) All parties to any type of contract in Illinois are entitled to certain protections under law in the making of contracts and the resolution of disputes under those contracts. The duty of the State and its institutions to protect its citizens, institutions of higher learning, businesses, and other entities is especially strong where the parties have greatly unequal bargaining power and one party is essentially a monopoly providing a needed product, service, or relationship which cannot be obtained elsewhere.
(b) Collegiate athletic associations are national unincorporated associations consisting of both private and public colleges and universities and are essentially monopolies controlling intercollegiate athletics throughout the United States, giving them great leverage in dealing with local Illinois institutions that need membership to participate in sports on a national level.
(c) Participation in sports on a national level is essential because it brings recognition to the university or college. It also creates a greater sense of pride and loyalty among students, faculty, alumni, and other citizens who may contribute more to the school of their choice because of its sports successes or support it more intensely in other ways. Further, participation in national sports brings in revenue to the university that helps to fund its various programs.
(d) Membership in a national collegiate athletic association of schools of similar size or function is essential for Illinois institutions of higher learning to compete on a national level in all sports of any significance.
(e) Collegiate athletic associations adopt rules governing member institutions' admissions, academic eligibility, and financial aid standards for collegiate athletes. Any member institution must agree contractually to administer its athletic program in accordance with a collegiate athletic association's legislation.
(f) Obviously, collegiate athletic associations exercise great power over member institutions by virtue of their monopolistic control over intercollegiate athletics and the power to prevent a nonconforming institution from competing in intercollegiate athletic events or contests.
(g) Again, obviously, the procedures employed to determine whether violations of association rules have occurred are of paramount significance. Present collegiate athletic association rules provide that association enforcement procedures are an essential part of the intercollegiate athletic program of each member institution. This can provide an inadequate method of protecting Illinois institutions and their students and employees, such as coaches or athletic directors, if the procedures are not fair to all those charged with violations.
(h) Collegiate athletic associations engage in a governmental or regulatory type of activity amounting to State action over all member institutions. Further, when the regulation is of a State-created institution funded by taxpayer dollars, it should be obvious that the association receives its authority from the State or its agents. By force of their rules, applicable only by agreement with the public institution, they can cause such an institution to take certain actions necessary to remain in the association, with all that entails. Any sanction against a public institution, then, must be effectuated by the joint action of that association and the public institution. This regulatory activity amounts to State action that should require and does require the application of all due process protections provided by the Constitution of the United States and the Constitution of the State of Illinois.
(i) The State of Illinois has a deep public interest in ensuring that the procedures for determining whether violations of association rules have actually occurred are fair to its students, university or college employees, institutions of higher learning, and the communities in which the institutions operate.
The individual student athlete or employee, such as a coach or athletic director, risks serious damage to his or her reputation, the means to make a livelihood, and personal and professional aspirations.
The institution may suffer a substantial monetary loss and serious disruption of its athletic programs. Any such consequences upon an Illinois public institution of higher learning also has a direct impact on the amount of taxpayer support that must be provided to that institution. Moreover, the State has a right to feel pride in the accomplishments and reputations of its institutions of higher learning and seek to protect its institutions' reputations from harm inflicted by unfair means.
(j) If fairness and due process are not required in the determination of whether violations have occurred, the possibility exists of imposing penalties in an arbitrary and capricious manner resulting in the unwarranted tarnishing of the reputations of great institutions of higher education and of many individuals associated with those institutions.
(k) The State has an interest in protecting the communities in which its schools are located from losing the economic benefits reaped from hosting major sporting events.
(l) The present procedures of collegiate athletic associations do not reflect the principle that one is innocent until proven guilty. Because of such potentially serious and far-reaching consequences, the procedures used to determine whether a violation of substantive association rules has occurred should reflect greater fairness and due process considerations than now apply and should provide for a speedier determination than at present of whether a violation of association rules has occurred.
(Source: P.A. 87-462.)

(110 ILCS 25/3) (from Ch. 144, par. 2903)
Sec. 3. Definition. In this Act, "collegiate athletic association", "athletic association", or "association" means a collegiate athletic association that, in fact, monopolizes all or any significant part of an intercollegiate athletic sport on a national level.
(Source: P.A. 87-462.)

(110 ILCS 25/4) (from Ch. 144, par. 2904)
Sec. 4. Hearing required as prerequisite to finding of violation; Procedures applying at hearing.
(a) No penalty may be imposed by a collegiate athletic association on any institution of higher education operating in the State of Illinois, nor shall any collegiate athletic association require or cause any institution of higher education to impose a penalty on any student or employee, unless the findings upon which the penalties are based are made at a formal hearing in conformity with the rules in this Section. Any association may adopt rules prescribing the procedures for such a hearing, including the method of selecting a presiding officer; provided, that such rules are not inconsistent with this Act.
(b) Any finding must be made in writing and supported by clear and convincing evidence.
(c) Any individual employee or student who is charged with misconduct must be notified in writing prior to the hearing of the specific charges against that individual, that a hearing will be held at a specific date and time to determine the truth of the charges, and that a finding that the misconduct occurred may result in penalties imposed on the institution or imposed by the institution on the individual. The institution shall also be notified in writing of the hearing on the charges.
(d) Any person or institution so notified has the right to have counsel present, to interrogate and cross-examine witnesses, and to present a complete defense.
(e) The rules of evidence applying at civil trials in Illinois shall apply at the hearings.
(f) Any individual charged with misconduct that might result in a penalty, and the institution with which he or she is associated, shall be entitled to full disclosure of all facts and matters relevant to the same degree as a defendant in a criminal case and shall have the same right to discovery as applies in criminal and civil cases.
(g) Any individual or institution may suppress at the hearing any evidence garnered from any interrogation of any party if the evidence was not procured in accordance with Section 6 or if obtained indirectly because of interrogations not in conformity with Section 6.
(h) Any hearing shall be open to the public unless any party charged with misconduct or the institution involved objects.
(i) No hearing may be held on any given charge unless commenced within 6 months of the date on which the institution of higher education first receives notice of any kind from the association that it is investigating a possible violation of its rules, or, in a situation in which the institution itself brings the possibility of a violation to the attention of the association, unless commenced within 9 months of the date any notice is provided to the association. The running of the 6 or 9 month period shall be tolled because of any delay occasioned by the institution or individual being investigated, whether or not for good cause. Any individual charged with a violation or the institution with which he or she is affiliated may petition the circuit court for a determination of whether the provisions of this subsection (i) have been violated prior to proceeding with the hearing. The filing of any such petition tolls the running of the 6 or 9 month period.
(j) Any findings made pursuant to the hearing under this Section are subject to review in the circuit court based on the standard of whether the findings are consistent with the manifest weight of the evidence.
(Source: P.A. 87-462.)

(110 ILCS 25/5) (from Ch. 144, par. 2905)
Sec. 5. Penalties.
(a) Any penalty imposed upon an institution by an association or any penalty required by the association to be imposed on a student or employee must bear a reasonable relationship to the violation committed.
(b) Any penalty must be commensurate with those applied in similar situations for similar violations.
(c) Any penalty imposed on an institution or, because of an association directive, on an individual shall be subject to review in circuit court.
(Source: P.A. 87-462.)

(110 ILCS 25/6) (from Ch. 144, par. 2906)
Sec. 6. Rights in interrogations.
(a) In any interrogation of any person suspected of a violation of association rules, at the point at which the association should reasonably believe the person might have violated association rules, it shall inform the person that it is investigating him or her for misconduct that might result in the imposition of a penalty on such individual or his or her institution.
(b) At such point, the person interrogated is entitled to have counsel present at any further interrogation and need not respond further until provided with reasonable time to obtain counsel. The person interrogated is entitled to a complete recording of any subsequent interrogation and a transcript of the full interrogation made at the expense of the association. The transcript shall be made by a certified Illinois court reporter.
The association or its agent shall inform the person to be interrogated of these rights before proceeding and shall obtain written acknowledgement of such provision.
(c) In any proceeding or hearing held to determine whether a violation has occurred under Section 4, any party who has been subject to an interrogation, or the institution with whom he or she is associated, may seek to suppress evidence obtained during or as a result of the interrogation if the interrogation was not conducted in accordance with this Section.
(Source: P.A. 87-462.)

(110 ILCS 25/7) (from Ch. 144, par. 2907)
Sec. 7. Nothing in this Act limits the right of any individual or institution to claim the abridgement of any other due process right not enumerated in this Act.
(Source: P.A. 87-462.)

(110 ILCS 25/8) (from Ch. 144, par. 2908)
Sec. 8. Prohibitions.
(a) No association shall impose a penalty on any institution for a violation of the association's rules or legislation unless the findings that are the basis for the penalty are made, and the penalty itself is imposed, in accordance with this Act.
(b) No association shall impose a penalty on any college or university for failure to take disciplinary action against any employee or student for the violation of association rules or legislation unless the findings that are the basis for the penalty are made, and the penalty itself is imposed, in accordance with this Act.
(c) No association may terminate the membership of any institution because of the enactment or application of this Act, nor shall any association impose a penalty upon any institution for seeking redress under this Act.
(d) An association may not impose a penalty against any member institution because of any student or employee's seeking redress under this Act.
(Source: P.A. 87-462.)

(110 ILCS 25/9) (from Ch. 144, par. 2909)
Sec. 9. Liability.
(a) An association that violates this Act is liable for damages to an aggrieved institution or individual incurring injury as a result of the violation of this Act. Damages shall include, but are not limited to, all financial loss incurred due to the imposition of a penalty in violation of this Act. Any association found guilty of violating this Act is also liable for the costs, litigation expenses, and attorney's fees of any party prevailing against it.
(b) Any institution or individual aggrieved as a result of this Act shall also be entitled to appropriate equitable relief.
(Source: P.A. 87-462.)

(110 ILCS 25/10) (from Ch. 144, par. 2910)
Sec. 10. Exclusions. This Act does not apply to the following:
(a) Investigations conducted by and penalties imposed

by a collegiate athletic association that relate solely to academic qualifications.

(b) Investigations conducted solely by the

institution of higher education or by the institution's association representative.

(Source: P.A. 87-462.)

(110 ILCS 25/11) (from Ch. 144, par. 2911)
Sec. 11. Waiver.
(a) An institution, student, or employee who is subject to an investigation and penalties may waive any of the rights granted by this Act.
(b) A waiver must be in writing, must be knowingly, freely, and voluntarily made, and must specify each right being waived.
(c) A waiver may not be made irrevocable and may be revoked at any time by the institution, student, or employee giving the waiver.
(d) A collegiate athletic association shall not, under any circumstances, require a waiver to be given or impose harsher penalties if the institution, student, or employee refuses or fails to give a waiver.
(Source: P.A. 87-462.)

(110 ILCS 25/12) (from Ch. 144, par. 2912)
Sec. 12. Application.
(a) Any rights created under this Act shall apply to any matter or investigation not concluded as of the effective date of this Act.
(b) The provisions of this Act apply notwithstanding any contract or agreement entered into before, on, or after the effective date of this Act. Any contractual provision to the contrary is invalid and unenforceable. No provision of this Act may be waived by any member institution as a condition of continued membership in the association or otherwise.
(Source: P.A. 87-462.)

(110 ILCS 25/13) (from Ch. 144, par. 2913)
Sec. 13. Cumulative remedies. The remedies provided in this Act are cumulative and in addition to any other remedies provided by law.
(Source: P.A. 87-462.)

(110 ILCS 25/14) (from Ch. 144, par. 2914)
Sec. 14. This Act takes effect upon becoming law.
(Source: P.A. 87-462.)



110 ILCS 26/ - Credit Card Marketing Act of 2009.

(110 ILCS 26/1)
Sec. 1. Short title. This Act may be cited as the Credit Card Marketing Act of 2009.
(Source: P.A. 96-261, eff. 1-1-10.)

(110 ILCS 26/5)
Sec. 5. Definitions. As used in this Act:
"Credit card" means a card or device issued under an agreement by which the credit card issuer gives to a cardholder residing in the State of Illinois the privilege of obtaining credit from the credit card issuer or another person in connection with the purchase or lease of goods or services primarily for personal, family, or household use.
"Credit card issuer" means a financial institution, a lender other than a financial institution, or a merchant that receives applications and issues credit cards to individuals.
"Credit card marketing activity" means any action designed to promote the completion of an application by a student to qualify to receive a credit card. Credit card marketing activity includes, but is not limited to, the act of placing a display or poster together with credit card applications on a campus of an institution of higher education in the State of Illinois, whether or not an employee or agent of the credit card issuer attends the display. "Credit card marketing activity" does not include promotional activity of a credit card issuer in a newspaper, magazine, or other similar publication or within the physical location of a financial services business located on the campus of an institution of higher education, when that activity is conducted as a part of the financial services business's regular course of business.
"Institution of higher education" means any publicly or privately operated university, college, community college, junior college, business, technical or vocational school, or other educational institution offering degrees and instruction beyond the secondary school level.
"Student pursuing an undergraduate education" means any individual under the age of 21 admitted to or applying for admission to an institution of higher education, or enrolled on a full or part time basis in a course or program of academic, business, or vocational instruction offered by or through an institution of higher education, where credits earned could be applied toward the earning of a bachelors or associates degree.
"Tangible personal property" means personal property that can be seen, weighed, measured, or touched, or that is in any other matter perceptible to the senses, including, but not limited to, gift cards, t-shirts, and other giveaways.
(Source: P.A. 96-261, eff. 1-1-10.)

(110 ILCS 26/10)
Sec. 10. Financial education. Any institution of higher education that enters into an agreement to market credit cards to students pursuing an undergraduate education, or that allows its student groups, alumni associations, or affiliates to enter into such agreements must make a financial education program available to all students. Additionally, an institution of higher education shall make available to all its students, via posting in a conspicuous location on its web pages, the financial education information required by this Section. The financial education program shall include, at a minimum:
(1) an explanation of the consequences of not paying

credit card balances in full within the time specified by the billing statement, including an explanation of the methods employed by credit card issuers to compute interest on unpaid balances;

(2) an explanation of common industry practices that

have a negative impact to consumer credit card holders; current examples include low introductory rates, a description of acts on the part of cardholder that would cause an immediate shift to a higher interest rate, and complex timing calculations which can trigger higher rates;

(3) examples illustrating the length of time it will

take to pay off various balance amounts if only the minimum monthly payment required under the agreement is paid;

(4) an explanation of credit related terms, including

but not limited to fixed rates, variable rates, introductory rates, balance transfers, grace periods, and annual fees;

(5) information concerning the federal government's

opt-out program to limit credit card solicitations, and how students may participate in it; and

(6) an explanation of the impact of and potential

consequences that could result from using a debit card for purchases that exceed the deposits in the account tied to the debit card.

(Source: P.A. 96-261, eff. 1-1-10.)

(110 ILCS 26/15)
Sec. 15. Disclosure of agreements with credit card issuers.
(a) Any institution of higher education, including its agents, employees, or student or alumni organizations, or affiliates that receives any funds or items of value from the distribution of applications for credit cards to students pursuing an undergraduate education, or whose student groups, alumni associations or affiliates, or both, receive funds or items of value from the distribution, must disclose the following:
(1) the name of the credit card issuer that has

entered into an agreement with the institution of higher education;

(2) the nature of the institution of higher

education's relationship with the credit card issuer, including the amount of funds or other items of value received from the arrangement; and

(3) the way in which those funds were expended during

the previous school year.

(b) Disclosures must appear in the following locations:
(1) in a conspicuous location on the webpages of the

institution of higher education;

(2) in an annual report to the Illinois Board of

Higher Education; and

(3) in any notices mailed to students marketing or

promoting the credit card.

(c) To the extent that the institution of higher education is a State or government entity receiving public funds and otherwise subject to the Freedom of Information Act, all agreements with credit card issuers shall be subject to disclosure to any requester pursuant to the Freedom of Information Act.
(d) This Section applies to all contracts or agreements entered into after the effective date of this Act. Nothing in this Section is intended to or shall impair the obligations, terms, conditions, or value of contracts between credit card issuers and institutions of higher education that were entered into before the effective date of this Act.
(Source: P.A. 96-261, eff. 1-1-10.)

(110 ILCS 26/20)
Sec. 20. Gifts and inducements. No institution of higher education shall knowingly allow on its campus credit card marketing activity that involves the offer of gifts, coupons, or other tangible personal property to students pursuing an undergraduate education where the ultimate goal is to induce a student to complete an application for a credit card. All institutions of higher education shall prohibit their students, student groups, alumni associations, or affiliates from providing gifts, coupons, or other tangible personal property to students pursuing an undergraduate education where the ultimate goal is to induce a student to complete an application for a credit card.
(Source: P.A. 96-261, eff. 1-1-10.)

(110 ILCS 26/25)
Sec. 25. Provision of student information prohibited. Institutions of higher education, including their agents, employees, student groups, alumni organizations, or any affiliates may not provide to a business organization or financial institution for purposes of marketing credit cards the following information about students pursuing an undergraduate education: (i) name, (ii) address, (iii) telephone number, (iv) social security number, (v) e-mail address, or (vi) other personally identifying information. This requirement is waived if the student pursuing an undergraduate education is 21 years of age or older.
(Source: P.A. 96-261, eff. 1-1-10.)

(110 ILCS 26/30)
Sec. 30. Enforcement; violations. Whenever the Attorney General has reason to believe that any institution of higher education is knowingly using, has used, or is about to use any method, act, or practice in violation of this Act, or knows or should have reason to know that agents, employees, students, student groups, alumni associations, or affiliates used or are about to use any method, act, or practice in violation of this Act, the Attorney General may bring an action in the name of the State against any institution of higher education to restrain and prevent any violation of this Act and seek penalties in amounts up to $1000 per incident.
(Source: P.A. 96-261, eff. 1-1-10.)

(110 ILCS 26/35)
Sec. 35. Attorney General; investigations; issuance of subpoenas.
(a) The Attorney General may conduct any investigation deemed necessary regarding possible violations of this Act including, but not limited to, the issuance of subpoenas to:
(1) require the filing of a statement or report or

answer interrogatories in writing as to all information relevant to the alleged violations;

(2) examine under oath any person who possesses

knowledge or information directly related to the alleged violations; and

(3) examine any record, book, document, account, or

paper necessary to investigate the alleged violation.

(b) Service by the Attorney General of any notice requiring a person to file a statement or report, or of a subpoena upon any person, shall be made:
(1) personally by delivery of a duly executed copy

thereof to the person to be served or, if the person is not a natural person, in the manner provided in the Code of Civil Procedure when a complaint is filed; or

(2) by mailing by certified mail a duly executed copy

thereof to the person to be served at his or her last known abode or principal place of business within this State.

(c) If any person fails or refuses to file any statement or report, or obey any subpoena issued by the Attorney General, then the Attorney General may file a complaint in the circuit court for the:
(1) granting of injunctive relief, restraining the

sale or advertisement of any merchandise by such persons, or the conduct of any trade or commerce that is involved; and

(2) granting of such other relief as may be required;

until the person files the statement or report, or obeys the subpoena.

(Source: P.A. 96-261, eff. 1-1-10.)

(110 ILCS 26/97)
Sec. 97. Severability. The provisions of this Act are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 96-261, eff. 1-1-10.)

(110 ILCS 26/900)
Sec. 900. (Amendatory provisions; text omitted).
(Source: P.A. 96-261, eff. 1-1-10; text omitted.)

(110 ILCS 26/905)
Sec. 905. (Amendatory provisions; text omitted).
(Source: P.A. 96-261, eff. 1-1-10; text omitted.)

(110 ILCS 26/910)
Sec. 910. (Amendatory provisions; text omitted).
(Source: P.A. 96-261, eff. 1-1-10; text omitted.)

(110 ILCS 26/915)
Sec. 915. (Amendatory provisions; text omitted).
(Source: P.A. 96-261, eff. 1-1-10; text omitted.)

(110 ILCS 26/920)
Sec. 920. (Amendatory provisions; text omitted).
(Source: P.A. 96-261, eff. 1-1-10; text omitted.)

(110 ILCS 26/925)
Sec. 925. (Amendatory provisions; text omitted).
(Source: P.A. 96-261, eff. 1-1-10; text omitted.)

(110 ILCS 26/930)
Sec. 930. (Amendatory provisions; text omitted).
(Source: P.A. 96-261, eff. 1-1-10; text omitted.)

(110 ILCS 26/935)
Sec. 935. (Amendatory provisions; text omitted).
(Source: P.A. 96-261, eff. 1-1-10; text omitted.)

(110 ILCS 26/940)
Sec. 940. (Amendatory provisions; text omitted).
(Source: P.A. 96-261, eff. 1-1-10; text omitted.)

(110 ILCS 26/945)
Sec. 945. (Amendatory provisions; text omitted).
(Source: P.A. 96-261, eff. 1-1-10; text omitted.)

(110 ILCS 26/950)
Sec. 950. (Amendatory provisions; text omitted).
(Source: P.A. 96-261, eff. 1-1-10; text omitted.)

(110 ILCS 26/955)
Sec. 955. (Amendatory provisions; text omitted).
(Source: P.A. 96-261, eff. 1-1-10; text omitted.)



110 ILCS 27/ - Dual Credit Quality Act.

(110 ILCS 27/1)
Sec. 1. Short title. This Act may be cited as the Dual Credit Quality Act.
(Source: P.A. 96-194, eff. 1-1-10.)

(110 ILCS 27/5)
Sec. 5. Definitions. In this Act:
"Dual credit course" means a college course taken by a high school student for credit at both the college and high school level.
"Institution" means an "institution of higher learning" as defined in the Higher Education Student Assistance Act.
(Source: P.A. 96-194, eff. 1-1-10.)

(110 ILCS 27/10)
Sec. 10. Purpose. The purpose of this Act is to accomplish all of the following:
(1) To reduce college costs.
(2) To speed time to degree completion.
(3) To improve the curriculum for high school

students and the alignment of the curriculum with college and workplace expectations.

(4) To facilitate the transition between high school

and college.

(5) To enhance communication between high schools

and colleges.

(6) To offer opportunities for improving degree

attainment for underserved student populations.

(Source: P.A. 96-194, eff. 1-1-10.)

(110 ILCS 27/15)
Sec. 15. Student access, eligibility, and attainment.
(a) The Illinois Community College Board and the Board of Higher Education shall develop policies to permit multiple appropriate measures using differentiated assessment for granting eligibility for dual credit to students. The measures developed shall ensure that a student is prepared for any coursework in which the student enrolls.
(b) Institutions may adopt policies to protect the academic standing of students who are not successful in dual credit courses, including, but not limited to, options for (i) late withdrawal from a course, or (ii) taking the course on a pass-fail basis, or both. All institutional policies relating to the academic standing of students enrolled in dual credit courses or the transfer of credit for dual credit courses must be made publicly available by the institution and provided to each student enrolled in dual credit courses offered by that institution.
(Source: P.A. 96-194, eff. 1-1-10.)

(110 ILCS 27/20)
Sec. 20. Standards. All institutions offering dual credit courses shall meet the following standards:
(1) Instructors teaching credit-bearing college-level

courses for dual credit must meet the same academic credential requirements as faculty teaching on campus and need not meet certification requirements set out in Article 21 of the School Code.

(2) Instructors in career and technical education

courses must possess the credentials and demonstrated teaching competencies appropriate to the field of instruction.

(3) Students must meet the same academic criteria as

those enrolled in credit-bearing college courses, including taking appropriate placement testing.

(4) Course content must be the same as that required

for credit-bearing college courses.

(5) Learning outcomes must be the same as for

credit-bearing college courses and be appropriately measured.

(6) Institutions shall provide high school

instructors with an orientation in course curriculum, assessment methods, and administrative requirements before high school instructors are permitted to teach dual credit courses.

(7) Dual credit instructors must be given the

opportunity to participate in all activities available to other adjunct faculty, including professional development, seminars, site visits, and internal communication, provided that such opportunities do not interfere with an instructor's regular teaching duties.

(8) Every dual credit course must be reviewed

annually by faculty through the appropriate department to ensure consistency with campus courses.

(9) Dual credit students must be assessed using

methods consistent with students in traditional credit-bearing college courses.

(Source: P.A. 96-194, eff. 1-1-10.)

(110 ILCS 27/25)
Sec. 25. Oversight, review, and reporting.
(a) The Illinois Community College Board shall be responsible for oversight and review of dual credit programs offered jointly by public community colleges and high schools. The Illinois Community College Board shall implement a review process and criteria for evaluating dual credit program quality based upon the standards enumerated in Section 20 of this Act.
(b) The Board of Higher Education shall be responsible for oversight and review of dual credit programs offered jointly by high schools and institutions, except for public community colleges as provided in subsection (a) of this Section. The Board of Higher Education shall develop and implement a review process based on the standards enumerated in Section 20 of this Act.
(c) Each institution shall report annually to the appropriate agency, the Illinois Community College Board or the Board of Higher Education. The reports shall include, but not be limited to, the following data:
(1) Number and description of dual credit courses.
(2) Faculty teaching dual credit courses and their

academic credentials.

(3) Enrollments in dual credit courses.
(4) Sites of dual credit offerings.
(Source: P.A. 96-194, eff. 1-1-10.)

(110 ILCS 27/30)
Sec. 30. Accountability.
(a) The State Board of Education, the Illinois Community College Board, and the Board of Higher Education shall include information regarding student participation and performance in dual credit programs and their success in postsecondary education in a statewide longitudinal data system.
(b) The data system shall track dual credit students and courses on student records.
(c) Analysis of data relating to student success in dual credit courses as well as performance in postsecondary education must be incorporated into the evaluation of dual credit programs in both high school and college.
(Source: P.A. 96-194, eff. 1-1-10.)



110 ILCS 30/ - Educational Corporations Act.

(110 ILCS 30/0.01) (from Ch. 144, par. 12.9)
Sec. 0.01. Short title. This Act may be cited as the Educational Corporations Act.
(Source: P.A. 86-1324.)

(110 ILCS 30/1) (from Ch. 144, par. 13)
Sec. 1. Whenever property, real or personal, heretofore has been or hereafter shall be bequeathed by will or granted, conveyed or donated by deed or other instrument, to trustees with direction that the property shall be applied by them to the foundation and establishment of an educational institution in this State, it shall be lawful for the trustees in such case, in order to promote better establishment, maintenance and management of such institution, to cause a corporation not for pecuniary profit under the provisions of this Act to be formed, with the rights, powers and privileges hereinafter provided for.
(Source: P.A. 84-549; 84-551.)

(110 ILCS 30/2) (from Ch. 144, par. 14)
Sec. 2. Such acting trustees may make, sign and acknowledge and file in the office of the Secretary of State articles of incorporation of such corporation. The requisites of such articles of incorporation, the issuance of the certificate of incorporation by the Secretary of State and the recording of such articles and certificate, and the effect thereof, shall be in accordance with and be governed by the provisions of sections 29, 30 and 31 of "An Act to revise the law relating to corporations not for pecuniary profit", approved July 17, 1943, excepting only that said articles of incorporation shall additionally set forth (a) the name and location of the institution proposed to be operated by such corporation, (b) a verified copy of said will, deed or other instrument referred to in Section 1 hereof and (c) who shall compose the members of the corporation; and excepting also that the provisions of said articles of incorporation shall not be violative of or inconsistent with the law or any provision of such will, deed or other instrument so referred to. If said articles of incorporation make no provision as to the membership of such corporation, the persons acting as directors from time to time shall compose the members of such corporation.
(Source: Laws 1949, p. 1613.)

(110 ILCS 30/3) (from Ch. 144, par. 15)
Sec. 3. Upon the issuance of a certificate of incorporation and the recording of the same and the articles of incorporation as herein required, said corporation shall be deemed fully organized, and may proceed to carry out its corporate purposes, and to receive by conveyance or transfer from the trustees under such will, deed or other instrument the property thereby provided as aforesaid for the endowment of such educational institution and may hold the same in whatever form it may have been conveyed by or received from said trustees until such form shall be changed by the legal act of said corporation.
(Source: Laws 1949, p. 1613.)

(110 ILCS 30/5) (from Ch. 144, par. 16a)
Sec. 5. The affairs of such corporation shall be managed by a board of directors, who may be designated either as directors, managers or trustees. The directors may reside either within or without this state and be either members or non-members of the corporation, and shall have such other qualifications and be elected or appointed in manner and for terms not exceeding three (3) years, and their elections or appointments shall be subject to nominations, approvals, or confirmations, all as the articles of incorporation may prescribe. In any case where the directors shall compose the members of such corporation and the articles of incorporation so provide, the said board of directors by the vote of two-thirds of the members thereof may by resolution create and provide for the election or appointment, either from its own membership or otherwise, of a committee or local board of managers for such educational institution having not less than three (3) members and to be known and designated as may be provided in such resolution, which said committee or board, to the extent and under the limitations and subject to the conditions prescribed in such resolution, shall thereupon become vested with and have and exercise the authority of such board in the management of such institution, its property and affairs including, without limiting the foregoing, power, in the name of the corporation through proper officers of such committee or board of managers, to sell, convey, transfer, assign, mortgage, pledge or otherwise deal in or dispose of any real or personal property given or donated, or in accordance with or pursuant to the resolution of said board of directors set apart or acquired or held, for the use or benefit of such institution or its education activities, and all acts of such committee or local board of managers done under and within the scope of the authority so in it vested shall be binding upon said corporation. Except as in this Act elsewhere or otherwise provided, or as may be inconsistent with the provisions hereof, all provisions and requirements of "An Act to revise the law relating to corporations not for pecuniary profit", approved July 17, 1943, exclusive of Sections 3 and 4 and Sections 67 and 85 inclusive thereof, shall apply to and govern corporations organized under the authority of this Act.
(Source: Laws 1949, p. 1613.)

(110 ILCS 30/6) (from Ch. 144, par. 16b)
Sec. 6. The amendments effected by this Act shall not affect any right accrued or established, or any liability or penalty incurred, prior to the passage of this Act.
(Source: Laws 1949, p. 1613.)



110 ILCS 32/ - Educational Credit for Military Experience Act.

(110 ILCS 32/1)
Sec. 1. Short title. This Act may be cited as the Educational Credit for Military Experience Act.
(Source: P.A. 100-195, eff. 1-1-18.)

(110 ILCS 32/5)
Sec. 5. Definitions. As used in this Act, "institution of higher education" means the University of Illinois, Southern Illinois University, Chicago State University, Eastern Illinois University, Governors State University, Illinois State University, Northeastern Illinois University, Northern Illinois University, Western Illinois University, a public community college that is included in the definition of "Community Colleges" under Section 1-2 of the Public Community College Act, and any institution that receives funds under Section 35 of the Higher Education Student Assistance Act.
(Source: P.A. 100-195, eff. 1-1-18.)

(110 ILCS 32/10)
Sec. 10. Policies and procedures.
(a) Before June 1, 2018, each institution of higher education shall adopt a policy regarding its awarding of academic credit for military training considered applicable to the requirements of the student's certificate or degree program. The policy shall apply to any individual who is enrolled in the institution of higher education and who has successfully completed a military training course or program as part of his or her military service that is:
(1) recommended for credit by a national higher

education association that provides credit recommendations for military training courses and programs;

(2) included in the individual's military transcript

issued by any branch of the armed services; or

(3) otherwise documented as military training or

experience.

(b) Each institution of higher education shall develop a procedure for receiving the necessary documentation to identify and verify the military training course or program that an individual is claiming for academic credit.
(c) Each institution of higher education shall provide a copy of its policy for awarding academic credit for military training to any applicant who listed prior or present military service in his or her application.
(d) Each institution of higher education shall develop and maintain a list of military training courses and programs that have qualified for academic credit.
(Source: P.A. 100-195, eff. 1-1-18.)

(110 ILCS 32/15)
Sec. 15. Policies and procedures review. Each institution of higher education shall submit its policy for awarding academic credit for military training to the Board of Higher Education and the Illinois Community College Board, if applicable, before June 30, 2018 and before June 30 of every other year thereafter.
The Board of Higher Education shall collect data in the Illinois Higher Education Information System on students who are veterans or have military service to assess enrollment and completions outcomes.
(Source: P.A. 100-195, eff. 1-1-18.)



110 ILCS 35/ - Educational Institution Presiding Officer Act.

(110 ILCS 35/0.01) (from Ch. 144, par. 16m)
Sec. 0.01. Short title. This Act may be cited as the Educational Institution Presiding Officer Act.
(Source: P.A. 86-1324.)

(110 ILCS 35/1) (from Ch. 144, par. 17)
Sec. 1. The board of trustees, directors or managers, or the senate, of any college, seminary, academy or other educational institution, incorporated under any general or special law of this state, solely for educational purposes, and possessing no capital stock, may elect its own presiding officer for such term as such board or senate may determine, the provisions of any special charter to the contrary notwithstanding.
(Source: P.A. 84-1308.)



110 ILCS 40/ - Educational Partnership Act.

(110 ILCS 40/1) (from Ch. 144, par. 2201)
Sec. 1. This Act shall be known and may be cited as the Educational Partnership Act.
(Source: P.A. 84-712.)

(110 ILCS 40/2) (from Ch. 144, par. 2202)
Sec. 2. The General Assembly finds that there is a need for greater cooperation between all levels of the educational system of this State in order to encourage students to complete and realize maximum benefit from their elementary and secondary education.
(Source: P.A. 84-712.)

(110 ILCS 40/3) (from Ch. 144, par. 2203)
Sec. 3. To facilitate such cooperation, each public institution of higher education as defined in "An Act creating a Board of Higher Education, defining its powers and duties, making an appropriation therefor, and repealing an Act herein named", approved August 22, 1961, as amended, is authorized to establish programs under which qualified students of such institution provide tutorial services to elementary and secondary school students who are in need of such services, as determined and requested by their respective school districts. Each public institution of higher education is encouraged to work in partnership with public schools in this State maintaining any of grades 9 through 12 in order to help assure that all students entering 9th grade in the 1989-90 school year and thereafter are offered, during their years of enrollment as high school students, all coursework required to satisfy statewide minimum admission requirements and standards established by the Board of Higher Education pursuant to Section 9.07 of "An Act creating a Board of Higher Education, defining its powers and duties, making an appropriation therefor, and repealing an Act herein named".
(Source: P.A. 86-787.)

(110 ILCS 40/4) (from Ch. 144, par. 2204)
Sec. 4. Students selected by a public institution of higher education to furnish tutorial services: (i) shall meet basic requirements established by the State Board of Education pursuant to Section 2-3.49 of The School Code, as now or hereafter amended; and (ii) shall be assigned by such institution to a specific school district or districts, on a regularly recurring basis, and to a particular representative of such district who shall be responsible for providing any necessary supervision and direction to the student furnishing such tutorial services.
(Source: P.A. 84-712.)

(110 ILCS 40/5) (from Ch. 144, par. 2205)
Sec. 5. Public institutions of higher education shall, whenever possible, make arrangements for awarding academic credit to students furnishing tutoring services, and in addition shall provide for appropriate full or partial waiver of its tuition or fees to students furnishing tutoring services.
(Source: P.A. 84-712.)

(110 ILCS 40/5.5)
Sec. 5.5. Tutorial services by pre-service teacher candidates. Public and private institutions of higher education that have approved teacher education programs may engage pre-service teacher candidates in the tutorial services provided for in this Act. Students furnishing tutorial services under this Section may receive compensation for such services while also receiving academic or clinical experience credit or both.
(Source: P.A. 95-39, eff. 8-10-07.)



110 ILCS 45/ - Educational Trustees Act.

(110 ILCS 45/0.01) (from Ch. 144, par. 7.9)
Sec. 0.01. Short title. This Act may be cited as the Educational Trustees Act.
(Source: P.A. 86-1324.)

(110 ILCS 45/1) (from Ch. 144, par. 8)
Sec. 1. The number of trustees of any college, seminary or academy, incorporated under any general or special law of this state, and possessing no capital stock, may be increased in the manner hereinafter provided.
(Source: P.A. 84-1308.)

(110 ILCS 45/2) (from Ch. 144, par. 9)
Sec. 2. The board of trustees of any such college, seminary or academy may, at any regular annual meeting thereof adopt a resolution declaring the number of members of which its board of trustees shall thereafter consist, and specifying the number to be added to the membership of such board as stated in the act incorporating such college, seminary or academy or in its charter.
(Source: Laws 1891, p. 105.)

(110 ILCS 45/3) (from Ch. 144, par. 10)
Sec. 3. Whenever any such resolution shall have been adopted by such board of trustees, a certified copy thereof, verified by the affidavit of the president of the board and under the corporate seal of such college, seminary or academy, shall be filed in the office of the Secretary of State, and a like copy filed in the office of the recorder of the county where such college, seminary or academy is located upon the filing of such certified copies, the number of trustees specified in the resolution so adopted shall be and become the legal number of trustees of such college, seminary or academy.
(Source: P.A. 83-358.)

(110 ILCS 45/4) (from Ch. 144, par. 11)
Sec. 4. The power to increase the number of trustees of any such college, seminary or academy shall not be exhausted by the increase of the number of its trustees to any number less than twenty-five, but such power may be exercised at different annual meetings of its board of trustees until said number is reached.
(Source: Laws 1889, p. 138.)



110 ILCS 46/ - Forensic Psychiatry Fellowship Training Act.

(110 ILCS 46/1)
Sec. 1. Short title. This Act may be cited as the Forensic Psychiatry Fellowship Training Act.
(Source: P.A. 95-22, eff. 8-3-07.)

(110 ILCS 46/5)
Sec. 5. Creation of program. The University of Illinois at Chicago and Southern Illinois University shall expand their focuses on enrolling, training, and graduating forensic mental health professionals by each creating a forensic psychiatry fellowship training program at their Colleges of Medicine.
(Source: P.A. 95-22, eff. 8-3-07.)

(110 ILCS 46/10)
Sec. 10. Powers and duties under program. Under the forensic psychiatry fellowship training program created under Section 5 of this Act, the University of Illinois at Chicago and Southern Illinois University shall each have all of the following powers and duties:
(1) The university's undergraduate and graduate

programs may increase their service and training commitments in order to provide mental health care to chronically mentally ill populations in this State.

(2) The university shall coordinate service,

education, and research in mental health and may work with communities, State agencies, other colleges and universities, private foundations, health care providers, and other interested organizations on innovative strategies to respond to the challenges of providing greater physician presence in the field of forensic psychiatry. However, the majority of the clinical rotations of the fellows must be served in publicly supported programs in this State.

(3) The university may establish such clinical and

educational centers and may cooperate with other universities and associations as may be necessary to carry out the intent of this Act according to the following priorities:

(A) a preference for programs that are designed

to enroll, educate, and facilitate the graduation of mental health professionals trained in forensic psychiatry and other forensic mental health sub-specialties; and

(B) a preference for public sector programs that

involve networking with other agencies, organizations, and institutions that have similar objectives.

(Source: P.A. 97-813, eff. 7-13-12.)

(110 ILCS 46/15)
Sec. 15. Program curriculum. The curriculum for the forensic psychiatry fellowship training program created under Section 5 of this Act shall be developed in accordance with criteria established by the Residency Review Committee of the Accreditation Council for Graduate Medical Education (ACGME).
(Source: P.A. 95-22, eff. 8-3-07.)

(110 ILCS 46/20)
Sec. 20. University of Illinois College of Medicine at Peoria and Northwestern University programs; funding. From funds appropriated for the purposes of this Act, the University of Illinois at Chicago and Southern Illinois University may enter into cooperative agreements with the University of Illinois College of Medicine at Peoria or Northwestern University or both for the purpose of funding forensic psychiatric fellowship training programs at the University of Illinois College of Medicine at Peoria and Northwestern University.
(Source: P.A. 95-22, eff. 8-3-07; 96-690, eff. 8-25-09.)

(110 ILCS 46/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 95-22, eff. 8-3-07.)



110 ILCS 47/ - Fire Sprinkler Dormitory Act.

(110 ILCS 47/1)
Sec. 1. Short title. This Act may be cited as the Fire Sprinkler Dormitory Act.
(Source: P.A. 93-887, eff. 1-1-05.)

(110 ILCS 47/5)
Sec. 5. Definition. "Post-secondary educational institution" means an Illinois public or private college or university offering degrees and instruction above the high school level. This term does not include any public or private college or university that does not provide on-campus housing for its students in dormitories or equivalent facilities that are owned, operated, or maintained by the public or private college or university. This term does not include (i) any public or private junior or community college or (ii) any institution offering degrees and instruction that uses correspondence as its primary mode of student instruction.
(Source: P.A. 93-887, eff. 1-1-05.)

(110 ILCS 47/10)
Sec. 10. Fire sprinkler systems required. Subject to the establishment of a fire sprinkler dormitory revolving loan program under Section 15 of this Act, fire sprinkler systems are required in the dormitories of all post-secondary educational institutions by 2013, unless a post-secondary educational institution files a compliance plan with the Office of the State Fire Marshal, approved by the Office by January 1, 2013. The compliance plan must be submitted no later than November 1, 2012 and must include all of the following:
(1) Fire sprinkler system working drawings and

hydraulic calculations.

(2) A water supply analysis to determine available

water and the need for a fire pump.

(3) A fire sprinkler system installation schedule

showing a minimum of the following:

(A) the drawing and calculation submittal date

to the authority having jurisdiction and the projected duration;

(B) the fabrication and material procurement

date and the projected duration;

(C) the field installation start date and the

projected duration;

(D) the final testing and punch list date and

the projected duration; and

(E) the projected project completion date.
If the compliance plan is approved by the Office of the State Fire Marshal, then the deadline for fire sprinklers to be installed and operational shall be extended to September 1, 2014. A violation of this Section is a business offense punishable by a fine of not more than $1,000 per day. This fire sprinkler system requirement includes current structures as well as newly constructed dormitories. Nothing in this Act may be construed to abrogate any statute, rule, or ordinance requiring that a fire extinguisher be present in a dormitory.
(Source: P.A. 97-899, eff. 1-1-13.)

(110 ILCS 47/15)
Sec. 15. Fire Sprinkler Dormitory Revolving Loan Program. The Illinois Finance Authority and the Office of the State Fire Marshal shall jointly administer a fire sprinkler dormitory revolving loan program. The program shall provide low-interest loans for the installation of fire sprinkler systems in college dormitories by post-secondary educational institutions. The loan funds, subject to appropriation or other funding sources, shall be paid out of the Fire Sprinkler Dormitory Revolving Loan Fund, a special fund in the State treasury. The Fund shall consist of any moneys transferred into or appropriated to the Fund as well as all repayments of loans made under this Section. The Fund shall be used for loans to post-secondary educational institutions for costs associated with the installation of fire sprinkler systems in dormitories and for no other purpose. All interest earned on moneys in the Fund shall be deposited into the Fund.
(Source: P.A. 93-887, eff. 1-1-05; 94-204, eff. 7-14-05.)

(110 ILCS 47/25)
Sec. 25. Rules. The Illinois Finance Authority and the Office of the State Fire Marshal shall adopt rules to administer the revolving loan program.
(Source: P.A. 93-887, eff. 1-1-05.)

(110 ILCS 47/30)
Sec. 30. (Amendatory provisions; text omitted).
(Source: P.A. 93-887, eff. 1-1-05; text omitted.)

(110 ILCS 47/99)
Sec. 99. Effective date. This Act takes effect January 1, 2005.
(Source: P.A. 93-887, eff. 1-1-05.)



110 ILCS 48/ - Grow Your Own Teacher Education Act.

(110 ILCS 48/1)
Sec. 1. Short title. This Act may be cited as the Grow Your Own Teacher Education Act.
(Source: P.A. 93-802, eff. 1-1-05; 94-979, eff. 6-30-06.)

(110 ILCS 48/5)
Sec. 5. Purpose. The Grow Your Own Teacher preparation programs established under this Act shall comprise a major new statewide initiative, known as the Grow Your Own Teacher Education Initiative, to prepare highly skilled, committed teachers who will teach in hard-to-staff schools, including within the Department of Juvenile Justice School District, and hard-to-staff teaching positions and who will remain in these schools for substantial periods of time.
The Grow Your Own Teacher Education Initiative shall help to create a statewide pipeline of teachers who are likely to become effective teachers statewide in hard-to-staff schools serving a substantial percentage of low-income students and hard-to-staff teaching positions in schools serving a substantial percentage of low-income students. Further, the Initiative shall increase the diversity of teachers, including diversity based on race and ethnicity.
The Grow Your Own Teacher Education Initiative shall ensure educational rigor by effectively preparing candidates in accredited bachelor's degree programs in teaching, through which graduates shall meet the requirements to secure an Illinois initial teaching certificate.
(Source: P.A. 98-1036, eff. 1-1-15.)

(110 ILCS 48/10)
Sec. 10. Definitions. In this Act:
"Accredited teacher preparation program" means a regionally accredited, Illinois approved teacher education program authorized to prepare individuals to fulfill all of the requirements to receive an Illinois initial teaching certificate.
"Cohort" means a group of teacher education candidates who are enrolled in and share experiences in the same program and are linked by their desire to become Illinois teachers in hard-to-staff schools and by their need for the services and supports offered by the Initiative.
"Community organization" means a nonprofit organization that has a demonstrated capacity to train, develop, and organize parents and community leaders into a constituency that will hold the school and the school district accountable for achieving high academic standards; in addition to organizations with a geographic focus, "community organization" includes general parent organizations, organizations of special education or bilingual education parents, and school employee unions.
"Developmental classes" means classes in basic skill areas, such as mathematics and language arts that are prerequisite to, but not counted towards, degree requirements of a teacher preparation program.
"Eligible school" means a public elementary, middle, or secondary school in this State that serves a substantial percentage of low-income students and that is either hard to staff or has hard-to-staff teaching positions.
"Hard-to-staff school" means a public elementary, middle, or secondary school in this State that, based on data compiled by the State Board of Education in conjunction with the Board of Higher Education, serves a substantial percentage of low-income students, as defined by the Board of Higher Education.
"Hard-to-staff teaching position" means a teaching category (such as special education, bilingual education, mathematics, or science) in which statewide data compiled by the State Board of Education in conjunction with the Board of Higher Education indicates a multi-year pattern of substantial teacher shortage or that has been identified as a critical need by the local school board.
"Initiative" means the Grow Your Own Teacher Education Initiative created under this Act.
"Para educator" means an individual with a history of demonstrated accomplishments in school staff positions (such as teacher assistants, school-community liaisons, school clerks, and security aides) in schools that meet the definition of a hard-to-staff school under this Section.
"Parent and community leader" means an individual who has or had a child enrolled in a school or schools that meet the definition of a hard-to-staff school under this Section and who has a history of active involvement in the school or who has a history of working to improve schools serving a substantial percentage of low-income students, including membership in a community organization.
"Program" means a Grow Your Own Teacher preparation program established by a consortium under this Act.
"Schools serving a substantial percentage of low-income students" means schools that maintain any of grades pre-kindergarten through 8, in which at least 35% of the students are eligible to receive free or reduced-price lunches and schools that maintain any of grades 9 through 12, in which at least 25% of the students are eligible to receive free or reduced price lunches.
(Source: P.A. 98-1036, eff. 1-1-15.)

(110 ILCS 48/13)
Sec. 13. Transfer of powers and duties to the Board of Higher Education. On July 1, 2010, all powers and duties of the State Board of Education under this Act were transferred to the Board of Higher Education.
(Source: P.A. 98-1036, eff. 1-1-15.)

(110 ILCS 48/15)
Sec. 15. Creation of Initiative. The Grow Your Own Teacher Education Initiative is created. The Board of Higher Education shall administer the Initiative as a grant competition to fund consortia that will carry out Grow Your Own Teacher preparation programs.
(Source: P.A. 98-1036, eff. 1-1-15.)

(110 ILCS 48/20)
Sec. 20. Selection of grantees. The Board of Higher Education shall award grants to qualified consortia that reflect the distribution and diversity of hard-to-staff schools and hard-to-staff positions across this State. In awarding grants, the Board of Higher Education shall select programs that successfully address Initiative criteria and that reflect a diversity of strategies in terms of serving urban areas, serving rural areas, the nature of the participating institutions of higher education, and the nature of hard-to-staff schools and hard-to-staff teaching positions on which a program is focused.
The Board of Higher Education shall select consortia that meet the following requirements:
(1) A consortium shall be composed of at least one

4-year institution of higher education with an Illinois approved teacher preparation program, at least one school district or group of schools, and one or more community organizations. The consortium membership may also include a 2-year institution of higher education, a school employee union, or a regional office of education.

(2) The 4-year institution of higher education

participating in the consortium shall have past, demonstrated success in preparing teachers for elementary or secondary schools serving a substantial percentage of low-income students.

(3) The consortium shall focus on a clearly defined

set of eligible schools that will participate in the program. The consortium shall articulate the steps that it will carry out in preparing teachers for its participating schools and in preparing teachers for one or more hard-to-staff teaching positions in those schools.

(4) The consortium shall recruit potential candidates

for the program and shall take into consideration when selecting a candidate whether the candidate:

(A) holds a high school diploma or its

equivalent;

(B) meets either the definition of "parent and

community leader" or the definition of "para educator" contained in Section 10 of this Act;

(C) has experienced an interruption in his or her

college education;

(D) exhibits a willingness to be a teacher in a

hard-to-staff school with the goal of maintaining academic excellence;

(E) shows an interest in postsecondary education

and may hold an associate's degree, a bachelor's degree, or another postsecondary degree, but a postsecondary education is not required;

(F) is a parent, a para educator, a community

leader, or any other individual from a community with a hard-to-staff school;

(G) commits to completing and passing all State

standards, including the licensure test to obtain an educator license;

(H) shows a willingness to set high standards of

performance for himself or herself and students; and

(I) demonstrates commitment to the program by:
(i) maintaining a cumulative grade point

average of at least a 2.5 on a 4.0 scale (or the equivalent as determined by the Board of Higher Education);

(ii) attending monthly cohort meetings; and
(iii) applying for financial aid from all

other financial aid resources before applying for assistance from the program.

(5) The consortium shall employ effective procedures

for teaching the skills and knowledge needed to prepare highly competent teachers. Professional preparation shall include on-going direct experience in target schools and evaluation of this experience.

(6) The consortium shall offer the program to cohorts

of candidates, as defined in Section 10 of this Act, on a schedule that enables candidates to work full time while participating in the program and allows para educators to continue in their current positions. In any fiscal year in which an appropriation for the Initiative is made, the consortium shall guarantee that support will be available to an admitted cohort for the cohort's education for that fiscal year. At the beginning of the Initiative, programs that are already operating and existing cohorts of candidates under this model shall be eligible for funding.

(7) The institutions of higher education

participating in the consortium shall document and agree to expend the same amount of funds in implementing the program that these institutions spend per student on similar educational programs. Grants received by the consortium shall supplement and not supplant these amounts.

(8) The Board of Higher Education shall establish

additional criteria for review of proposals, including criteria that address the following issues:

(A) Previous experience of the institutions of

higher education in preparing candidates for hard-to-staff schools and positions and in working with students with non-traditional backgrounds.

(B) The quality of the implementation plan,

including strategies for overcoming institutional barriers to the progress of non-traditional candidates.

(C) If a community college is a participant, the

nature and extent of existing articulation agreements and guarantees between the community college and the 4-year institution of higher education.

(D) The number of candidates to be educated in

the planned cohort or cohorts and the capacity of the consortium for adding cohorts in future cycles.

(E) Experience of the community organization or

organizations in organizing parents and community leaders to achieve school improvement and a strong relational school culture.

(F) The qualifications of the person or persons

designated by the 4-year institution of higher education to be responsible for cohort support and the development of a shared learning and social environment among candidates.

(G) The consortium's plan for collective

consortium decision-making, involving all consortium members, including mechanisms for candidate input.

(H) The consortium's plan for direct impact of

the program on the quality of education in the eligible schools.

(I) The relevance of the curriculum to the needs

of the eligible schools and positions, and the use in curriculum and instructional planning of principles for effective education for adults.

(J) The availability of classes under the program

in places and times accessible to the candidates.

(K) Provision of a level of performance to be

maintained by candidates as a condition of continuing in the program.

(L) The plan of the 4-year institution of higher

education to ensure that candidates take advantage of existing financial aid resources before using the loan funds described in Section 25 of this Act.

(M) The availability of supportive services,

including, but not limited to, counseling, tutoring, transportation, technology and technology support, and child care.

(N) A plan for continued participation of

graduates of the program in a program of support for at least 2 years, including mentoring and group meetings.

(O) A plan for testing and qualitative evaluation

of candidates' teaching skills that ensures that graduates of the program are as prepared for teaching as other individuals completing the institution of higher education's preparation program for the certificate sought.

(P) A plan for internal evaluation that provides

reports at least yearly on the progress of candidates towards graduation and the impact of the program on the target schools and their communities.

(Q) Contributions from schools, school districts,

and other consortia members to the program, including stipends for candidates during their student teaching.

(R) Consortium commitment for sustaining the

program over time, as evidenced by plans for reduced requirements for external funding, in subsequent cycles.

(S) The inclusion in the planned program of

strategies derived from community organizing that will help candidates develop tools for working with parents and other community members.

(Source: P.A. 98-1036, eff. 1-1-15.)

(110 ILCS 48/25)
Sec. 25. Expenditures under the Initiative.
(a) Every program under the Initiative shall implement a program of forgivable loans to cover any portion of tuition, books, and fees of candidates under the program in excess of the candidates' grants-in-aid. All students admitted to a cohort shall be eligible for a forgivable student loan. Loans shall be fully forgiven if a graduate completes 5 years of service in hard-to-staff schools or hard-to-staff teaching positions, with partial forgiveness for shorter periods of service. The Board of Higher Education shall establish standards for the approval of requests for waivers or deferrals from individuals to waive this obligation. The Board of Higher Education shall also define standards for the fiscal management of these loan funds.
(b) The Board of Higher Education shall award grants under the Initiative in such a way as to provide the required support for a cohort of candidates for any fiscal year in which an appropriation for the Initiative is made. Program budgets must show expenditures and needed funds for the entire period that candidates are expected to be enrolled.
(c) No funds under the Initiative may be used to supplant the average per-capita expenditures by the institution of higher education for candidates.
(d) Where necessary, program budgets shall include the costs of child care and other indirect expenses, such as transportation, tutoring, technology, and technology support, necessary to permit candidates to maintain their class schedules. Grant funds may be used by any member of a consortium to offset such costs, and the services may be provided by the community organization or organizations, by any other member of the consortium, or by independent contractors.
(e) The institution of higher education may expend grant funds to cover the additional costs of offering classes in community settings and for tutoring services.
(f) The community organization or organizations may receive a portion of the grant money for the expenses of recruitment, community orientation, and counseling of potential candidates, for providing space in the community, and for working with school personnel to facilitate individual work experiences and support of candidates.
(g) The school district or school employee union or both may receive a portion of the grant money for expenses of supporting the work experiences of candidates and providing mentors for graduates. Notwithstanding the provisions of Section 10-20.15 of the School Code, school districts may also use these or other applicable public funds to pay participants in programs under the Initiative for student teaching required by an accredited teacher preparation program.
(h) One or more members of the consortium may expend funds to cover the salary of a site-based cohort coordinator.
(i) Grant funds may also be expended to pay directly for required developmental classes for candidates beginning a program.
(Source: P.A. 98-1036, eff. 1-1-15.)

(110 ILCS 48/30)
Sec. 30. Implementation of Initiative. The Board of Higher Education may, if it chooses, award a small number of planning grants during any fiscal year to potential consortia.
(Source: P.A. 98-1036, eff. 1-1-15.)

(110 ILCS 48/35)
Sec. 35. Independent program evaluation. The Board of Higher Education shall contract for an independent evaluation of program implementation by each of its participating consortia and of the impact of each program, including the extent of candidate persistence in program enrollment, acceptance as an education major in a 4-year institution of higher education, completion of a bachelor's degree in teaching, obtaining a teaching position in a target school or similar school, subsequent effectiveness as a teacher, and persistence in teaching in a target school or similar school. The evaluation shall assess the Initiative's overall effectiveness and shall identify particular program strategies that are especially effective.
(Source: P.A. 98-1036, eff. 1-1-15.)

(110 ILCS 48/40)
Sec. 40. Funding. Funding of the Initiative is subject to appropriation.
(Source: P.A. 93-802, eff. 1-1-05.)

(110 ILCS 48/90)
Sec. 90. Rules. The Board of Higher Education may adopt any rules necessary to carry out its responsibilities under this Act.
(Source: P.A. 98-1036, eff. 1-1-15.)

(110 ILCS 48/99)
Sec. 99. Effective date. This Act takes effect January 1, 2005.
(Source: P.A. 93-802, eff. 1-1-05.)



110 ILCS 49/ - Higher Education Veterans Service Act.

(110 ILCS 49/1)
Sec. 1. Short title. This Act may be cited as the Higher Education Veterans Service Act.
(Source: P.A. 96-133, eff. 8-7-09.)

(110 ILCS 49/5)
Sec. 5. Definitions. For purposes of this Act:
"Task Force" means the Task Force on Service Member and Veterans Education.
"Public colleges and universities" means public community colleges subject to the Public Community College Act, the University of Illinois, Southern Illinois University, Chicago State University, Eastern Illinois University, Governors State University, Illinois State University, Northeastern Illinois University, Northern Illinois University, and Western Illinois University.
(Source: P.A. 96-133, eff. 8-7-09.)

(110 ILCS 49/10)
Sec. 10. Findings.
(a) Pursuant to Public Act 95-736, the General Assembly created the Task Force on Service Member and Veterans Education to examine the manner in which public colleges and universities in the State of Illinois provided education to servicemen and servicewomen as well as veterans of the armed forces of the United States.
The Task Force conducted hearings and filed its findings with the General Assembly on September 16, 2008. Its report urges the General Assembly to recognize the sacrifice of American servicemen and women, and, in a small way, repay them by chartering a concerted effort by State government, in cooperation with our public institutions of higher learning, to make its best efforts to take positive, quantifiable steps to providing a superior learning environment for student veterans and service members. The Task Force reviewed the unique needs of veterans and military personnel, combined with the large number of active duty personnel and military veterans seeking higher education since the onset of the Global War on Terrorism. The Task Force found that public universities and community colleges in this State have varying levels of assistance available for active duty service personnel and veterans.
(b) The Task Force has reported that veterans and active duty personnel have difficulty in finding and receiving various State and federal education-related benefits and services that they may be eligible to receive, such as educational loans, scholarships, grants, local employment opportunities, access to medical care, a social network for support of student veterans, and groups to help with the transition to becoming a civilian after service in an active duty unit, because such programs are administered by different arms of the government.
(c) The Task Force found that the various public colleges and universities in this State have a wide array of programs and services available to veterans and active duty service personnel, ranging from online educational opportunities, admission and academic counseling, medical services, and family housing information.
(d) The Task Force also found that certain other higher education institutions across the United States have adopted programs and services that seek to better promote and coordinate the assistance that is available for veterans and active duty personnel.
(Source: P.A. 96-133, eff. 8-7-09.)

(110 ILCS 49/15)
Sec. 15. Survey; coordinator; best practices report; best efforts.
(a) All public colleges and universities shall, within 60 days after the effective date of this Act, conduct a survey of the services and programs that are provided for veterans, active duty military personnel, and their families, at each of their respective campuses. This survey shall enumerate and fully describe the service or program that is available, the number of veterans or active duty personnel using the service or program, an estimated range for potential use within a 5-year and 10-year period, information on the location of the service or program, and how its administrators may be contacted. The survey shall indicate the manner or manners in which a student veteran may avail himself or herself of the program's services. This survey must be made available to all veterans matriculating at the college or university in the form of an orientation-related guidebook.
Each public college and university shall make the survey available on the homepage of all campus Internet links as soon as practical after the completion of the survey. As soon as possible after the completion of the survey, each public college and university shall provide a copy of its survey to the following:
(1) the Board of Higher Education;
(2) the Department of Veterans' Affairs;
(3) the President and Minority Leader of the Senate

and the Speaker and Minority Leader of the House of Representatives; and

(4) the Governor.
(b) Each public college and university shall, at its discretion, (i) appoint, within 6 months after the effective date of this Act, an existing employee or (ii) hire a new employee to serve as a Coordinator of Veterans and Military Personnel Student Services on each campus of the college or university that has an onsite, daily, full-time student headcount above 1,000 students.
The Coordinator of Veterans and Military Personnel Student Services shall be an ombudsperson serving the specific needs of student veterans and military personnel and their families and shall serve as an advocate before the administration of the college or university for the needs of student veterans. The college or university shall enable the Coordinator of Veterans and Military Personnel Student Services to communicate directly with the senior executive administration of the college or university periodically. The college or university shall retain unfettered discretion to determine the organizational management structure of its institution.
In addition to any responsibilities the college or university may assign, the Coordinator of Veterans and Military Personnel Student Services shall make its best efforts to create a centralized source for student veterans and military personnel to learn how to receive all benefit programs and services for which they are eligible.
Each college and university campus that is required to have a Coordinator of Veterans and Military Personnel Student Services shall regularly and conspicuously advertise the office location, phone number, and Internet access to the Coordinator of Veterans and Military Personnel Student Services, along with a brief summary of the manner in which he or she can assist student veterans. The advertisement shall include, but is not necessarily limited to, the following:
(1) advertisements on each campus' Internet home

page; and

(2) any promotional mailings for student

application.

The Coordinator of Veterans and Military Personnel Student Services shall facilitate other campus offices with the promotion of programs and services that are available.
(c) Upon receipt of all of the surveys under subsection (a) of this Section, the Board of Higher Education and the Department of Veterans' Affairs shall conduct a joint review of the surveys and post, on any Internet home page they may operate, a link to each survey as posted on the Internet website for the college or university. Upon receipt of all of the surveys, the Office of the Governor, through its military affairs advisors, shall similarly conduct a review of the surveys and post the surveys on its Internet website. Following its review of the surveys, the Office of the Governor shall submit an evaluation report to each college and university offering suggestions and insight on the conduct of student veteran-related policies and programs.
(d) The Board of Higher Education and the Department of Veterans' Affairs may issue a best practices report to highlight those programs and services that are most beneficial to veterans and active duty military personnel. The report shall contain a fiscal needs assessment in conjunction with any program recommendations.
(e) Each college and university campus that is required to have a Coordinator of Veterans and Military Personnel Student Services under subsection (b) of this Section shall make its best efforts to create academic and social programs and services for veterans and active duty military personnel that will provide reasonable opportunities for academic performance and success.
Each public college and university shall make its best efforts to determine how its online educational curricula can be expanded or altered to serve the needs of student veterans and currently-deployed military, including a determination of whether and to what extent the public colleges and universities can share existing technologies to improve the online curricula of peer institutions, provided such efforts are both practically and economically feasible.
(Source: P.A. 96-133, eff. 8-7-09.)

(110 ILCS 49/20)
Sec. 20. Fiscal impact and reporting. Beginning on September 1 of the year following the effective date of this Act and each subsequent September 1, each college and university that is required to have a Coordinator of Veterans and Military Personnel Student Services under subsection (b) of Section 20 of this Act shall report to the Board of Higher Education on the fiscal impact of the programs and services related to the requirements of this Act.
The Board of Higher Education shall compile the information and, within 60 days after receipt of such information, issue a report reflecting the information for each institution required to report under this Section. The report must be filed with the Governor, the Governor's Office of Management and Budget, the Director of Veterans' Affairs, the Speaker of the House of Representatives, the President of the Senate, the Minority Leader of the House of Representatives, and the Minority Leader of the Senate.
(Source: P.A. 96-133, eff. 8-7-09.)

(110 ILCS 49/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 96-133, eff. 8-7-09.)



110 ILCS 50/ - Institution of Learning Powers Act.

(110 ILCS 50/0.01) (from Ch. 144, par. 0.01)
Sec. 0.01. Short title. This Act may be cited as the Institution of Learning Powers Act.
(Source: P.A. 86-1324.)

(110 ILCS 50/1) (from Ch. 144, par. 1)
Sec. 1. Any corporation which has been, or may be incorporated under any general law of this state, for the purpose of establishing or conducting a university, college, academy, or other institution of learning, in addition to the powers granted by such law, shall have power to take by purchase, gift, grant or legacy, and to hold for the use of such corporation, any real or personal property whatever, and to sell, convey, mortgage, or otherwise use the same, as may be considered most conducive to the interests of such institution. But such corporation shall have no power to divert any gift, grant or legacy from the specific purpose designated by the donor.
(Source: P.A. 83-388.)

(110 ILCS 50/3) (from Ch. 144, par. 4)
Sec. 3. The trustees, directors or managers shall have control and management of the affairs and property of the corporation, and may appoint and fix the salaries of the president or principal, professors, tutors, teachers and such other officers and agents as they may deem necessary, and remove them at pleasure; and may prescribe the course of study to be observed in the institution, or any department thereof, and may grant literary honors and degrees pursuant to "An Act to regulate the granting of academic degrees, diplomas and certificates by certain educational institutions, to provide penalties for the violation thereof and to make an appropriation therefor", approved August 14, 1961, as heretofore and hereafter amended.
(Source: Laws 1963, p. 3485.)

(110 ILCS 50/4) (from Ch. 144, par. 5)
Sec. 4. Any corporation which has been incorporated under any special law of this state for the purpose of establishing or conducting a university, college, academy or other institution of learning may, by the unanimous consent of the board of trustees or directors, become incorporated under the provisions of "An Act to revise the law relating to Corporations not for pecuniary profit", approved July 17, 1943, as amended, and when so reorganized shall be deemed to have abandoned its organization under any special law or charter. The new corporation shall be entitled to and invested with all the real and personal estate of the old corporation subject to all the debts, contracts and liabilities of such old corporation.
(Source: Laws 1951, p. 1238.)

(110 ILCS 50/5a) (from Ch. 144, par. 5a)
Sec. 5a. Limited liability of directors and trustees of certain institutions of learning. (a) No director or trustee, serving without compensation other than reimbursement for actual expenses, of a corporation organized under a special law or charter for the purpose of establishing or conducting a university, college, academy or other institution of learning and subject to this Act, shall be liable, and no cause of action may be brought for damages resulting from the exercise of judgment or discretion in connection with the duties or responsibilities of such director or trustee unless the act or omission involved willful or wanton conduct.
(b) As used in this Section "willful or wanton conduct" means a course of action which shows an actual or deliberate intention to cause harm or which, if not intentional, shows as utter indifference to or conscious disregard for the safety of others or their property.
(c) Nothing in this Section is intended to bar any cause of action against the corporation or change the liability of the corporation arising out of an act or omission of a director or trustee exempt from liability for negligence under this Section.
(Source: P.A. 85-867.)

(110 ILCS 50/6) (from Ch. 144, par. 5b)
Sec. 6. The governing authorities of any university, college, academy, or other institution of learning existing under special law or any law relating to corporations shall prior to the discontinuance of any such school or institution of learning make adequate arrangements for the later safekeeping in this State of all scholastic records of its former students for the purpose of such reference as said students may need to make of them, either by depositing such records with the State Board of Education or otherwise.
(Source: P.A. 81-1508.)



110 ILCS 55/ - Medical School Curriculum Act.

(110 ILCS 55/0.01) (from Ch. 144, par. 54.10)
Sec. 0.01. Short title. This Act may be cited as the Medical School Curriculum Act.
(Source: P.A. 86-1324.)

(110 ILCS 55/1) (from Ch. 144, par. 54.11)
Sec. 1. Each and every medical school established, maintained and operated by the State of Illinois shall include in the curriculum a department of general practice of medicine under the direction and supervision of a qualified general practitioner. The minimum requirements for the department shall include courses of study in family care including clinical experience, a program of preceptorships, a program of internships or general practice residences in a hospital and such other teaching techniques as in the judgment of the management of the school shall be best suited to encourage and implement the preparation of students for the general practice of medicine.
(Source: P.A. 76-1942.)

(110 ILCS 55/2) (from Ch. 144, par. 54.12)
Sec. 2. In addition to the requirements imposed by Section 1 of this Act, each and every medical school established, maintained and operated by the State of Illinois may include in the curriculum the study of nutrition. Such study may be by specific courses in nutrition or may be incorporated in existing subjects taught in the school.
(Source: P.A. 81-714.)



110 ILCS 57/ - Medical School Matriculant Criminal History Records Check Act.

(110 ILCS 57/1)
Sec. 1. Short title. This Act may be cited as the Medical School Matriculant Criminal History Records Check Act.
(Source: P.A. 94-709, eff. 12-5-05.)

(110 ILCS 57/5)
Sec. 5. Definitions.
"Matriculant" means an individual who is conditionally admitted as a student to a medical school located in Illinois, pending the medical school's consideration of his or her criminal history records check under this Act.
"Sex offender" means any person who is convicted pursuant to Illinois law or any substantially similar federal, Uniform Code of Military Justice, sister state, or foreign country law with any of the following sex offenses set forth in the Criminal Code of 1961 or the Criminal Code of 2012:
(1) Indecent solicitation of a child.
(2) Sexual exploitation of a child.
(3) Custodial sexual misconduct.
(4) Exploitation of a child.
(5) Child pornography.
(6) Aggravated child pornography.
"Violent felony" means any of the following offenses, as defined by the Criminal Code of 1961 or the Criminal Code of 2012:
(1) First degree murder.
(2) Second degree murder.
(3) Predatory criminal sexual assault of a child.
(4) Aggravated criminal sexual assault.
(5) Criminal sexual assault.
(6) Aggravated arson.
(7) Aggravated kidnapping.
(8) Kidnapping.
(9) Aggravated battery resulting in great bodily harm

or permanent disability or disfigurement.

(Source: P.A. 96-1551, eff. 7-1-11; 97-1150, eff. 1-25-13.)

(110 ILCS 57/10)
Sec. 10. Criminal history records check for matriculants.
(a) A public medical school located in Illinois must conduct an inquiry into the Department of State Police's Statewide Sex Offender Database for each matriculant and must require that each matriculant submit to a fingerprint-based criminal history records check for violent felony convictions, conducted by the Department of State Police and the Federal Bureau of Investigation, as part of the medical school admissions process. The medical school shall forward the name, sex, race, date of birth, social security number, and fingerprints of each of its matriculants to the Department of State Police to be searched against the fingerprint records now and hereafter filed in the Department of State Police and Federal Bureau of Investigation criminal history records databases. The fingerprints of each matriculant must be submitted in the form and manner prescribed by the Department of State Police. The Department of State Police shall furnish, pursuant to positive identification, records of a matriculant's violent felony convictions to the medical school that requested the criminal history records check. Compliance with the criminal history record checks required by this subsection (a) may also be accomplished through the use of a private entity that checks criminal history records for violent felony convictions.
(b) A private medical school located in Illinois must conduct an inquiry into the Department of State Police's Statewide Sex Offender Database for each matriculant and must require that each matriculant submit to an Illinois Uniform Conviction Information Act fingerprint-based, criminal history records check for violent felony convictions, conducted by the Department of State Police, as part of the medical school admissions process. The medical school shall forward the name, sex, race, date of birth, social security number, and fingerprints of each of its matriculants to the Department of State Police to be searched against the fingerprint records now and hereafter filed in the Department of State Police criminal history records database. The fingerprints of each matriculant must be submitted in the form and manner prescribed by the Department of State Police. The Department of State Police shall furnish, pursuant to positive identification, records of a matriculant's violent felony convictions to the medical school that requested the criminal history records check. Compliance with the criminal history record checks required by this subsection (b) may also be accomplished through the use of a private entity that checks criminal history records for violent felony convictions.
(Source: P.A. 96-1044, eff. 7-14-10.)

(110 ILCS 57/15)
Sec. 15. Fees. The Department of State Police shall charge each requesting medical school a fee for conducting the criminal history records check under Section 10 of this Act, which shall be deposited in the State Police Services Fund and shall not exceed the cost of the inquiry. Each requesting medical school is solely responsible for payment of this fee to the Department of State Police. Each requesting medical school is solely responsible for payment of any fees associated with the use of a private entity that checks criminal history records for violent felony convictions. Each medical school may impose its own fee upon a matriculant to cover the cost of the criminal history records check at the time the matriculant submits to the criminal history records check.
(Source: P.A. 96-1044, eff. 7-14-10.)

(110 ILCS 57/20)
Sec. 20. Admissions decision. The information collected under this Act as a result of the criminal history records check must be considered by the requesting medical school in determining whether or not to officially admit a matriculant. Upon a medical school's evaluation of a matriculant's criminal history records check, a matriculant who has been convicted of a violent felony conviction or adjudicated a sex offender may be precluded from gaining official admission to that medical school; however, a violent felony conviction or an adjudication as a sex offender shall not serve as an automatic bar to official admission to a medical school located in Illinois.
(Source: P.A. 94-709, eff. 12-5-05.)

(110 ILCS 57/25)
Sec. 25. Civil immunity. Except for wilful or wanton misconduct, no medical school acting under the provisions of this Act shall be civilly liable to any matriculant for reporting any required information to the Department of State Police or for any decision made pursuant to Section 20 of this Act.
(Source: P.A. 94-709, eff. 12-5-05; 94-837, eff. 6-6-06.)

(110 ILCS 57/30)
Sec. 30. Applicability. This Act applies only to matriculants who are conditionally admitted to a medical school located in Illinois on or after the effective date of this Act.
(Source: P.A. 94-709, eff. 12-5-05.)

(110 ILCS 57/90)
Sec. 90. (Amendatory provisions; text omitted).
(Source: P.A. 94-709, eff. 12-5-05; text omitted.)

(110 ILCS 57/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 94-709, eff. 12-5-05.)



110 ILCS 60/ - Nonresident College Trustees Act.

(110 ILCS 60/0.01) (from Ch. 144, par. 6.9)
Sec. 0.01. Short title. This Act may be cited as the Nonresident College Trustees Act.
(Source: P.A. 86-1324.)

(110 ILCS 60/1) (from Ch. 144, par. 7)
Sec. 1. (a) In all colleges, universities and other institutions of learning in the State of Illinois, not placed under the control of the officers of this State, whether organized under any general or special law, non-residents of this State shall be eligible to the office of trustee; provided, that at least 3 members of the board of trustees of any such institution of learning shall be residents of this State. This subsection (a) does not apply to the Board of Trustees of the University of Illinois, Southern Illinois University, Chicago State University, Eastern Illinois University, Governors State University, Illinois State University, Northeastern Illinois University, Northern Illinois University, or Western Illinois University.
(b) No institution of learning in this State shall be removed from this State unless by a unanimous vote of the board of trustees.
(Source: P.A. 91-798, eff. 7-9-00.)



110 ILCS 61/ - Open Access to Research Articles Act.

(110 ILCS 61/1)
Sec. 1. Short title. This Act may be cited as the Open Access to Research Articles Act.
(Source: P.A. 98-295, eff. 8-9-13.)

(110 ILCS 61/5)
Sec. 5. Purpose. The General Assembly finds and declares the following:
(1) to maximize the social and economic benefits of

research to the public, the published research articles produced by faculty at public universities should be made as widely available as possible, wide availability referring both to the depth of availability of a given research article (including immediate availability where practicable, long-term preservation and free public access, and broad accessibility for reuse and further research) and the breadth of research articles made available;

(2) the public support these employees receive and

the increased impact that broad public dissemination of research has is an important public purpose;

(3) many public universities have developed, or are

developing, the capacity to provide free access over the Internet to such research through institutional repositories or otherwise; and

(4) a substantial portion of the research currently

is not freely available over the Internet because the faculty have entered into publication agreements with terms that restrict public access to the fruits of unclassified research conducted by these State employees.

(Source: P.A. 98-295, eff. 8-9-13.)

(110 ILCS 61/10)
Sec. 10. Definitions. In this Act, "public university" means the University of Illinois, Southern Illinois University, Chicago State University, Eastern Illinois University, Governors State University, Illinois State University, Northeastern Illinois University, Northern Illinois University, Western Illinois University, or any other public university or college now or hereafter established or authorized by the General Assembly.
(Source: P.A. 98-295, eff. 8-9-13.)

(110 ILCS 61/15)
Sec. 15. Task forces.
(a) By January 1, 2014, each public university shall establish an Open Access to Research Task Force. Each task force shall be appointed by the chairperson of the board of trustees for the public university, with the advice and consent of that board. Each task force shall be comprised of voting members and non-voting members. The voting members shall include, without limitation, members representing the university's library, members representing faculty, including, where applicable, a labor organization that represents faculty at the public university, and members representing university administration. The non-voting members shall include, without limitation, a member representing publishers who publish scholarly journals. In the instance of public universities that have multiple campuses, each campus shall have representation on the task force. The task force shall review current practices and design a proposed policy regarding open access to research articles, based on criteria that are specific to each public university's needs.
(b) Each task force shall (i) consider how the public university can best further the open access goals laid out in this Act, whether by creation of an open access policy for the public university, creation of an open access policy for the State, or some other mechanism; (ii) review how peer institutions and the federal government are addressing issues related to open access and ensure that any institutional or statewide policies are consistent with steps taken by federal grant-making agencies; and (iii) consider academic, legal, ethical, and fiscal ramifications of and questions regarding an open access policy, including but not limited to the following:
(1) the question of how to preserve the academic

freedom of scholars to publish as they wish while still providing public access to research;

(2) the design of a copyright policy that meets the

needs of the public as well as of authors and publishers;

(3) the design of reporting, oversight, and

enforcement mechanisms;

(4) the cost of maintaining and, where applicable,

creating institutional repositories;

(5) the potential for collaboration between public

universities regarding the use and maintenance of repositories;

(6) the potential use of existing scholarly

repositories;

(7) the fiscal feasibility and benefits and drawbacks

to researchers of institutional support for Gold open access fees (where publication costs are covered by author fees rather than by subscription or advertising fees);

(8) the differences between academic and publishing

practices in different fields and the manner in which these differences should be reflected in an open access policy;

(9) the determination of which version of a research

article should be made publicly accessible; and

(10) the determination of which researchers and which

research ought to be covered by an open access policy, including, but not limited to, the question of whether a policy should cover theses and dissertations written by students at public institutions; research conducted by employees of State agencies; research supported by State grants, but not conducted by employees of public institutions or State agencies; research materials digitized using State funding; data collected by covered researchers; research conducted by faculty at institutions that receive Monetary Award Program grants under Section 35 of the Higher Education Student Assistance Act; research conducted by part-time, adjunct, or other non-permanent faculty; research at least one of whose co-authors is covered by the policy; research progress reports presented at professional meetings or conferences; laboratory notes, preliminary data analyses, notes of the author, phone logs, or other information used to produce final manuscripts; or classified research, research resulting in works that generate revenue or royalties for authors (such as books), or patentable discoveries.

(c) Each task force shall conduct open meetings with advance notice and shall allow individuals to address the task force regarding open access issues. Notwithstanding any provisions of the Open Meetings Act and subject to feasibility, members of the task force and interested parties may participate by phone or video conference.
(d) On or before January 1, 2015, each task force shall adopt a report setting forth its findings and recommendations. These recommendations shall include a detailed description of any open access policy the task force recommends that the public university or State adopt, as well as, in the case of the public university, a plan for implementation. This report must be approved by a majority of the appointed task force voting members. A task force shall also issue minority reports at the request of any member, including a non-voting member. Each report shall be submitted to the board of trustees of the respective public university, the Board of Higher Education, both chambers of the General Assembly, and the Governor. The Board of Higher Education shall publish, on its Internet website, a list of all public universities subject to this Act. The list shall indicate which public universities have submitted the report required pursuant to this subsection (d).
(Source: P.A. 98-295, eff. 8-9-13.)

(110 ILCS 61/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 98-295, eff. 8-9-13.)



110 ILCS 62/ - Public University Energy Conservation Act.

(110 ILCS 62/1)
Sec. 1. Short title. This Act may be cited as the Public University Energy Conservation Act.
(Source: P.A. 90-486, eff. 8-17-97.)

(110 ILCS 62/3)
Sec. 3. Applicable laws. Other State laws and related administrative requirements apply to this Act, including, but not limited to, the following laws and related administrative requirements: the Illinois Human Rights Act, the Prevailing Wage Act, the Public Construction Bond Act, the Public Works Preference Act (repealed on June 16, 2010 by Public Act 96-929), the Employment of Illinois Workers on Public Works Act, the Freedom of Information Act, the Open Meetings Act, the Illinois Architecture Practice Act of 1989, the Professional Engineering Practice Act of 1989, the Structural Engineering Practice Act of 1989, the Architectural, Engineering, and Land Surveying Qualifications Based Selection Act, the Public Contract Fraud Act, the Business Enterprise for Minorities, Women, and Persons with Disabilities Act, and the Public Works Employment Discrimination Act.
(Source: P.A. 100-391, eff. 8-25-17.)

(110 ILCS 62/4)
Sec. 4. Applicability. In order to protect the integrity of historic buildings, no provision of this Act shall be interpreted to require the implementation of energy conservation measures that conflict with respect to any property eligible for, nominated to, or entered on the National Register of Historic Places, pursuant to the National Historic Preservation Act of 1966, or the Illinois Register of Historic Places, pursuant to the Illinois Historic Preservation Act.
(Source: P.A. 94-1062, eff. 7-31-06.)

(110 ILCS 62/5)
Sec. 5. Definitions. In this Act words and phrases have the meanings set forth in the following Sections preceding Section 10.
(Source: P.A. 90-486, eff. 8-17-97.)

(110 ILCS 62/5-5)
Sec. 5-5. Public university. "Public university" means any of the following institutions of higher learning: the University of Illinois, Southern Illinois University, Northern Illinois University, Eastern Illinois University, Western Illinois University, Northeastern Illinois University, Chicago State University, Governors State University, or Illinois State University, acting in each case through its board of trustees or through a designee of that board.
(Source: P.A. 97-813, eff. 7-13-12.)

(110 ILCS 62/5-10)
Sec. 5-10. Energy conservation measure.
(a) "Energy conservation measure" means any improvement, repair, alteration, or betterment of any building or facility, subject to all applicable building codes, owned or operated by a public university or any equipment, fixture, or furnishing to be added to or used in any such building or facility that is designed to reduce energy consumption or operating costs, and may include, without limitation, one or more of the following:
(1) Insulation of the building structure or systems

within the building.

(2) Storm windows or doors, caulking or

weatherstripping, multiglazed windows or doors, heat absorbing or heat reflective glazed and coated window or door systems, additional glazing, reductions in glass area, or other window and door system modifications that reduce energy consumption.

(3) Automated or computerized energy control systems.
(4) Heating, ventilating, or air conditioning system

modifications or replacements.

(5) Replacement or modification of lighting fixtures

to increase the energy efficiency of the lighting system without increasing the overall illumination of a facility, unless an increase in illumination is necessary to conform to the applicable State or local building code for the lighting system after the proposed modifications are made.

(6) Energy recovery systems.
(7) Energy conservation measures that provide

long-term operating cost reductions.

(b) From the effective date of this amendatory Act of the 96th General Assembly until January 1, 2015, "energy conservation measure" includes a renewable energy center pilot project at Eastern Illinois University, provided that:
(1) the University signs a partnership contract with

a qualified energy conservation measure provider as provided in this Act;

(2) the University has responsibility for the

qualified provider's actions with regard to applicable laws;

(3) the University obtains a performance bond in

accordance with this Act;

(4) the University and the qualified provider follow

all aspects of the Prevailing Wage Act as provided by this Act;

(5) the University and the qualified provider use an

approved list of firms from the Capital Development Board (CDB), unless the University requires services that are not typically performed by the firms on CDB's list;

(6) the University provides monthly progress reports

to the Procurement Policy Board, and the University allows a representative from CDB to monitor the project, provided that such involvement is at no cost to the University;

(7) the University requires the qualified provider

to follow the provisions of the Business Enterprise for Minorities, Women, and Persons with Disabilities Act and the Public Works Employment Discrimination Act as provided in this Act;

(8) the University agrees to award new building

construction work to a responsible bidder, as defined in Section 30-22 of the Illinois Procurement Code;

(9) the University includes in its contract with the

qualified provider a requirement that the qualified provider name the sub-contractors that it will use, and the qualified provider may not change these without the University's written approval;

(10) the University follows, to the extent possible,

the Design-Build Procurement Act for construction of the project, taking into consideration the current status of the project; for purposes of this Act, the definition of "State construction agency" in the Design-Build Procurement Act means Eastern Illinois University for the purpose of this project;

(11) the University follows, to the extent possible,

the Architectural, Engineering, and Land Surveying Qualifications Based Selection Act;

(12) the University requires all engineering,

architecture, and design work related to the installation or modification of facilities be performed by design professionals licensed by the State of Illinois and professional design firms registered in the State of Illinois; and

(13) the University produces annual reports and a

final report describing the project upon completion and files the reports with the Procurement Policy Board, CDB, and the General Assembly.

The provisions of this subsection (b), other than this sentence, are inoperative after January 1, 2015.
(Source: P.A. 100-391, eff. 8-25-17.)

(110 ILCS 62/5-15)
Sec. 5-15. Guaranteed energy savings contract. "Guaranteed energy savings contract" means a contract for: (i) the implementation of an energy audit, data collection, and other related analyses preliminary to the undertaking of energy conservation measures; (ii) the evaluation and recommendation of energy conservation measures; (iii) the implementation of one or more energy conservation measures; and (iv) the implementation of project monitoring and data collection to verify post-installation energy consumption and energy-related operating costs. The contract shall provide that all payments, except obligations on termination of the contract before its expiration, are to be made over time and that the savings are guaranteed to the extent necessary to pay the costs of the energy conservation measures. Energy savings may include energy reduction and offsetting sources of renewable energy funds including renewable energy credits and carbon credits.
(Source: P.A. 96-1197, eff. 7-22-10.)

(110 ILCS 62/5-20)
Sec. 5-20. Qualified provider. "Qualified provider" means a person or business whose employees are experienced and trained in the design, implementation, or installation of energy conservation measures. The minimum training required for any person or employee under this Section shall be the satisfactory completion of at least 40 hours of course instruction dealing with energy conservation measures. A qualified provider to whom the contract is awarded shall give a sufficient bond to the public university for its faithful performance.
(Source: P.A. 90-486, eff. 8-17-97.)

(110 ILCS 62/5-25)
Sec. 5-25. Request for proposals. "Request for proposals" means a competitive selection achieved by negotiated procurement. The request for proposals shall be announced by the public university that will administer the program in the Illinois Public Higher Education Procurement Bulletin and through at least one public notice, at least 14 days before the request date, in a newspaper published in the county in which that public university is located, or if no newspaper is published in that county, in a newspaper of general circulation in the area of that county, requesting innovative solutions and proposals for energy conservation measures. Proposals submitted shall be sealed. The request for proposals shall include all of the following:
(1) The name and address of the public university

that will administer the program.

(2) The name, address, title, and phone number of a

contact person.

(3) Notice indicating that the public university is

requesting qualified providers to propose energy conservation measures through a guaranteed energy savings contract.

(4) The date, time, and place where proposals must be

received.

(5) The evaluation criteria for assessing the

proposals.

(6) Any other stipulations and clarifications the

public university may require.

(Source: P.A. 94-1062, eff. 7-31-06.)

(110 ILCS 62/10)
Sec. 10. Evaluation of proposal. Before entering into a guaranteed energy savings contract under Section 15, a public university shall submit a request for proposals. The public university shall evaluate any sealed proposal from a qualified provider. The evaluation shall analyze the estimates of all costs of installations, modifications or remodeling, including, without limitation, costs of a pre-installation energy audit or analysis, design, engineering, installation, maintenance, repairs, debt service, conversions to a different energy or fuel source, or post-installation project monitoring, data collection, and reporting. The evaluation shall include a detailed analysis of whether either the energy consumed or the operating costs, or both, will be reduced. If technical assistance is not available by a licensed architect or registered professional engineer on the staff of the public university, then the evaluation of the proposal shall be done by a registered professional engineer or architect, who is retained by the public university. Any licensed architect or registered professional engineer evaluating a proposal under this Section may not have any financial or contractual relationship with a qualified provider or other source that would constitute a conflict of interest. The public university may pay a reasonable fee for evaluation of the proposal or include the fee as part of the payments made under Section 20.
(Source: P.A. 94-1062, eff. 7-31-06.)

(110 ILCS 62/15)
Sec. 15. Award of guaranteed energy savings contract. Sealed proposals must be opened by the public university's board of trustees or a designee of that board at a public opening at which the contents of the proposals must be announced. Each person or entity submitting a sealed proposal must receive at least 10 days notice of the time and place of the opening. The public university shall select the qualified provider that best meets the needs of the university. The public university shall provide public notice of the meeting at which it proposes to award a guaranteed energy savings contract and of the names of the parties to the proposed contract and the purpose of the contract. The public notice shall be made at least 10 days prior to the meeting. After evaluating the proposals under Section 10, a public university may enter into a guaranteed energy savings contract with a qualified provider if it finds that the amount it would spend on the energy conservation measures recommended in the proposal would not exceed the amount to be saved in either energy or operational costs, or both, within a 20-year period from the date of installation, if the recommendations in the proposal are followed. Contracts let or awarded shall be published in the next available subsequent Illinois Public Higher Education Procurement Bulletin.
(Source: P.A. 94-1062, eff. 7-31-06.)

(110 ILCS 62/20)
Sec. 20. Guarantee. The guaranteed energy savings contract shall include a written guarantee of the qualified provider that either the energy or operational cost savings, or both, will meet or exceed within 20 years the costs of the energy conservation measures. The qualified provider shall reimburse the public university for any shortfall of guaranteed energy savings projected in the contract. A qualified provider shall provide a sufficient bond to the public university for the installation and the faithful performance of all the measures included in the contract. The guaranteed energy savings contract may provide for payments over a period of time, not to exceed 20 years from the date of final installation of the measures.
(Source: P.A. 94-1062, eff. 7-31-06.)

(110 ILCS 62/25)
Sec. 25. Installment payment contract; lease purchase agreement. A public university or 2 or more public universities in combination may enter into an installment payment contract or lease purchase agreement with a qualified provider or with a third party, as authorized by law, for the funding or financing of the purchase and installation of energy conservation measures by a qualified provider. Each public university may issue certificates evidencing the indebtedness incurred pursuant to the contracts or agreements. Any such contract or agreement shall be valid whether or not an appropriation with respect thereto is first included in any annual or additional or supplemental budget proposal, request, or recommendation submitted by or made with respect to a public university under Section 8 of the Board of Higher Education Act or as otherwise provided by law. Each contract or agreement entered into by a public university pursuant to this Section shall be authorized by official action of the board of trustees of that university. The authority granted in this Section is in addition to any other authority granted by law.
(Source: P.A. 96-1197, eff. 7-22-10; 97-333, eff. 8-12-11.)

(110 ILCS 62/30)
Sec. 30. Term; budget and appropriations. Guaranteed energy savings contracts may extend beyond the fiscal year in which they become effective. The public university shall include in its annual budget request and the Board of Higher Education shall recommend an appropriation for each subsequent fiscal year that is sufficient to pay and discharge any amounts payable under guaranteed energy savings contracts during that fiscal year.
(Source: P.A. 90-486, eff. 8-17-97.)

(110 ILCS 62/35)
Sec. 35. Operational and energy cost savings. The public university shall document the operational and energy cost savings specified in the guaranteed energy savings contract and designate and reserve that amount for an annual payment of the contract. If the annual energy savings are less than projected under the guaranteed energy savings contract the qualified provider shall pay the difference as provided in Section 20.
(Source: P.A. 90-486, eff. 8-17-97.)

(110 ILCS 62/40)
Sec. 40. Available funds. A public university may use funds designated for operating or capital expenditures for any guaranteed energy savings contract, including purchases using installment payment contracts or lease purchase agreements. A public university that enters into such a contract or agreement may covenant in such contract or agreement that payments made thereunder shall be payable from the first funds legally available in each fiscal year.
(Source: P.A. 90-486, eff. 8-17-97.)

(110 ILCS 62/45)
Sec. 45. Funding. No grants or other funds or amounts appropriated to a public university for any purpose shall be reduced as a result of energy savings realized from a guaranteed energy savings contract or a lease purchase agreement for the purchase and installation of energy conservation measures.
(Source: P.A. 90-486, eff. 8-17-97.)

(110 ILCS 62/70)
Sec. 70. (Amendatory provisions; text omitted).
(Source: P.A. 90-486, eff. 8-17-97; text omitted.)

(110 ILCS 62/75)
Sec. 75. (Amendatory provisions; text omitted).
(Source: P.A. 90-486, eff. 8-17-97; text omitted.)

(110 ILCS 62/99)
Sec. 99. Effective date. This Act takes effect July 1, 1997.
(Source: P.A. 90-486, eff. 8-17-97.)



110 ILCS 63/ - Public University Tuition Statement Act.

(110 ILCS 63/5)
Sec. 5. Short title. This Act may be cited as the Public University Tuition Statement Act.
(Source: P.A. 91-185, eff. 7-20-99.)

(110 ILCS 63/10)
Sec. 10. Definition. In this Act, "public university" means and includes Chicago State University, Eastern Illinois University, Governors State University, Illinois State University, Northeastern Illinois University, Northern Illinois University, Southern Illinois University, Western Illinois University, the University of Illinois, and any other public university established or authorized by the General Assembly.
(Source: P.A. 91-185, eff. 7-20-99.)

(110 ILCS 63/15)
Sec. 15. Tuition statements. Each year, using data from the preceding fiscal year, public universities shall include as part of an undergraduate student's tuition bill or other statement of tuition charges or as a separate attachment to the bill or charge the following statement:
For Fiscal Year ....., the General Assembly and the

Governor authorized the aggregate amount of $..... to be appropriated from the General Revenue Fund and the Education Assistance Fund for operation of the State's public universities. For Fiscal Year ....., each resident undergraduate full-time public university student received an average tuition subsidy of $..... from the State of Illinois, which was applied to offset the full cost of instruction.

The average resident tuition subsidy rate from the State for each undergraduate resident full-time public university student shall be determined annually by the Illinois Board of Higher Education using the following formula: the average total undergraduate instructional costs per full-time equivalent undergraduate student at Illinois public universities minus the average full-time undergraduate resident tuition rate at Illinois public universities. For the purposes of this calculation, a full time equivalent undergraduate student shall be represented by 30 undergraduate hours taken in a fiscal year.
The Illinois Board of Higher Education shall provide the calculation for the average tuition subsidy for the preceding fiscal year to all public universities by March 1 of each year.
(Source: P.A. 91-185, eff. 7-20-99.)

(110 ILCS 63/99)
Sec. 99. Effective date. This Act takes effect July 1, 1999.
(Source: P.A. 91-185, eff. 7-20-99.)



110 ILCS 64/ - Smoke-Free Campus Act.

(110 ILCS 64/1)
Sec. 1. Short title. This Act may be cited as the Smoke-Free Campus Act.
(Source: P.A. 98-985, eff. 8-18-14.)

(110 ILCS 64/5)
Sec. 5. Findings. The General Assembly finds that tobacco smoke is a harmful and dangerous carcinogen to human beings and a hazard to public health. Secondhand tobacco smoke causes at least 65,000 deaths each year from heart disease and lung cancer according to the National Cancer Institute. Secondhand tobacco smoke causes heart disease, stroke, cancer, sudden infant death syndrome, low birth weight in infants, asthma and the exacerbation of asthma, bronchitis, and pneumonia in children and adults. Secondhand tobacco smoke is the third leading cause of preventable death in the United States. Illinois workers exposed to secondhand tobacco smoke are at an increased risk of premature death. An estimated 2,900 Illinois citizens die each year from exposure to secondhand tobacco smoke.
The General Assembly also finds that the United States Surgeon General's 2006 report has determined that there is no risk-free level of exposure to secondhand smoke; the scientific evidence that secondhand smoke causes serious diseases, including lung cancer, heart disease, and respiratory illnesses such as bronchitis and asthma, is massive and conclusive; separating smokers from nonsmokers, cleaning the air, and ventilating buildings cannot eliminate secondhand smoke exposure; smoke-free policies are effective in reducing secondhand smoke exposure.
The General Assembly also finds that a law that prohibits smoking on the campuses of State-supported institutions of higher education will reduce secondhand smoke exposure among nonsmokers as well as prepare students for the workplace and ensure a healthy environment for all campus communities.
(Source: P.A. 98-985, eff. 8-18-14.)

(110 ILCS 64/10)
Sec. 10. Definitions. In this Act:
"Campus" means all property, including buildings, grounds, parking lots, and vehicles that are owned or operated by a State-supported institution of higher education, but does not include property covered under the Smoke Free Illinois Act, or enclosed laboratories, not open to the public, in an accredited university or government facility where the activity of smoking is exclusively conducted for the purpose of medical or scientific, health-related research.
"Employee" means an individual who is employed by a State-supported institution of higher education in consideration for direct or indirect monetary wages or profit.
"Governing authority" means the administrative branch of the State-supported institution of higher education.
"Guest" means a visitor to the campus of a State-supported institution of higher education.
"Smoke" or "smoking" means the carrying, smoking, burning, inhaling, or exhaling of any kind of lighted pipe, cigar, cigarette, hookah, weed, herbs, or other lighted smoking equipment. "Smoke" or "smoking" also includes products containing or delivering nicotine intended or expected for human consumption, or any part of such a product, that is not a tobacco product as defined by Section 321(rr) of Title 21 of the United States Code, unless it has been approved or otherwise certified for legal sale by the United States Food and Drug Administration for tobacco use cessation or other medical purposes and is being marketed and sold solely for that approved purpose. "Smoke" or "smoking" does not include smoking that is associated with a native recognized religious ceremony, ritual, or activity by American Indians that is in accordance with the federal American Indian Religious Freedom Act, Sections 1996 and 1996a of Title 42 of the United States Code.
"Student" means an individual enrolled in a credit or noncredit course at a State-supported institution of higher education.
"State-supported institution of higher education" means the University of Illinois, Southern Illinois University, Chicago State University, Eastern Illinois University, Governors State University, Illinois State University, Northeastern Illinois University, Northern Illinois University, Western Illinois University, and the public community colleges subject to the Public Community College Act.
(Source: P.A. 98-985, eff. 8-18-14.)

(110 ILCS 64/15)
Sec. 15. Prohibitions on smoking.
(a) Beginning on July 1, 2015, smoking is prohibited on each campus of a State-supported institution of higher education. The prohibition set forth in this subsection (a) shall not apply to any instance in which an individual is traveling through or parked on a campus in a vehicle that is not owned by a State-supported institution of higher education.
(b) An individual or campus subject to the smoking prohibitions of this Act may not discriminate or retaliate in any manner against a person for making a complaint of a violation of this Act or furnishing information concerning a violation to a person, campus, or governing authority.
(c) The prohibitions on smoking in this Act must be communicated to all students and employees of State-supported institutions of higher education on or before May 1, 2015 and to each guest of a State-supported institution of higher education upon request.
(d) Each State-supported institution of higher education shall create and post on its Internet website a smoke-free campus map indicating the locations where smoking is prohibited under this Act.
(Source: P.A. 98-979, eff. 8-18-14; 98-985, eff. 8-18-14.)

(110 ILCS 64/20)
Sec. 20. Smoke-free campus task force. On or before December 31, 2014, each State-supported institution of higher education shall establish a community task force for the purpose of coordinating with community and campus leaders for the implementation of this Act.
The governing board of each State-supported institution of higher education shall coordinate with its respective community task force to implement a public education and notice program regarding this Act. As part of the notice to students, employees, and the public, "No Smoking" signs or the international "No Smoking" symbol (consisting of a pictorial representation of a burning cigarette enclosed in a red circle with a red bar across it) may be clearly and conspicuously posted on each campus where smoking is prohibited by this Act.
(Source: P.A. 98-985, eff. 8-18-14.)

(110 ILCS 64/25)
Sec. 25. Penalties and rules. The governing board of each State-supported institution of higher education shall implement this Act and shall promulgate all policies and regulations necessary for this purpose, including, but not limited to, disciplinary action, fines, and an appeals process.
(Source: P.A. 98-985, eff. 8-18-14.)

(110 ILCS 64/30)
Sec. 30. Conflict. In case of conflict with provisions of the Smoke Free Illinois Act, the provisions of the Smoke Free Illinois Act shall control.
(Source: P.A. 98-985, eff. 8-18-14.)

(110 ILCS 64/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 98-985, eff. 8-18-14.)



110 ILCS 65/ - State Colleges and Universities Gasohol Use Act.

(110 ILCS 65/1) (from Ch. 144, par. 2851)
Sec. 1. Short title. This Act may be cited as the State Colleges and Universities Gasohol Use Act.
(Source: P.A. 87-408.)

(110 ILCS 65/5) (from Ch. 144, par. 2855)
Sec. 5. Requirement. All gasoline burning motor vehicles owned or leased by any State college or university shall be equipped to operate on ethanol blended gasoline as defined in Section 3-40 of the Use Tax Act and are required to be operated on ethanol blended gasoline whenever ethanol blended gasoline is available.
(Source: P.A. 87-408.)

(110 ILCS 65/10) (from Ch. 144, par. 2860)
Sec. 10. This Act takes effect July 1, 1992.
(Source: P.A. 87-408.)



110 ILCS 70/ - State Universities Civil Service Act.

(110 ILCS 70/0.01) (from Ch. 24 1/2, par. 38b.01)
Sec. 0.01. Short title. This Act may be cited as the State Universities Civil Service Act.
(Source: P.A. 86-1324.)

(110 ILCS 70/36b) (from Ch. 24 1/2, par. 38b1)
Sec. 36b. Creation.
(1) A classified civil service system to be known as the State Universities Civil Service System is hereby created, and is hereinafter referred to as the University System.
(2) The purpose of the University System is to establish a sound program of personnel administration for the Illinois Community College Board, State Community College of East St. Louis (abolished under Section 2-12.1 of the Public Community College Act), Southern Illinois University, Chicago State University, Eastern Illinois University, Governors State University, Illinois State University, Northeastern Illinois University, Northern Illinois University, Western Illinois University, University of Illinois, State Universities Civil Service System, State Universities Retirement System, the State Scholarship Commission, and the Board of Higher Education. All certificates, appointments and promotions to positions in these agencies and institutions shall be made solely on the basis of merit and fitness, to be ascertained by examination, except as specified in Section 36e.
(3) The State Universities Civil Service System hereby created shall be a separate entity of the State of Illinois and shall be under the control of a Board to be known as the University Civil Service Merit Board, and is hereinafter referred to as the Merit Board.
(Source: P.A. 97-333, eff. 8-12-11.)

(110 ILCS 70/36c) (from Ch. 24 1/2, par. 38b2)
Sec. 36c. The merit board. The Merit Board shall be composed of 11 members, 3 of whom shall be members of the Board of Trustees of the University of Illinois, one of whom shall be a member of the Board of Trustees of Southern Illinois University, one of whom shall be a member of the Board of Trustees of Chicago State University, one of whom shall be a member of the Board of Trustees of Eastern Illinois University, one of whom shall be a member of the Board of Trustees of Governors State University, one of whom shall be a member of the Board of Trustees of Illinois State University, one of whom shall be a member of the Board of Trustees of Northeastern Illinois University, one of whom shall be a member of the Board of Trustees of Northern Illinois University, and one of whom shall be a member of the Board of Trustees of Western Illinois University. The 7 new members required to be elected to the Merit Board by their respective Boards of Trustees shall replace the 2 persons who, until the effective date of this amendatory Act of 1995, served as members of the Merit Board elected from the Board of Governors of State Colleges and Universities and the Board of Regents; and the terms of the members elected to the Merit Board from the Board of Governors of State Colleges and Universities and the Board of Regents shall terminate on the effective date of this amendatory Act of 1995. The members of the Merit Board shall be elected by the respective Boards in which they hold membership and they shall serve at the pleasure of the electing Boards.
All members of the Merit Board shall serve without compensation but shall be reimbursed for any traveling expenses incurred in attending meetings of the Merit Board.
The Merit Board shall determine the number necessary for a quorum, elect its own chairman and set up an Executive Committee of its own members which shall have all of the powers of the Merit Board except as limited by the Merit Board.
The Merit Board shall cause to be elected a committee of not less than eleven members to be made up of Civil Service Employees, six of whom shall be nominated by and from the Civil Service Employees of the University of Illinois and one of whom shall be nominated by and from the Civil Service Employees of each of the other institutions specified in Section 36e, who will function in an advisory capacity to the Merit Board on all matters pertaining to the University System. This Advisory Committee shall meet at least quarterly and members of the Committee shall be reimbursed by their respective employers for time lost from work and for expenses incurred in attending meetings of the Committee.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 70/36d) (from Ch. 24 1/2, par. 38b3)
Sec. 36d. Powers and duties of the Merit Board. The Merit Board shall have the power and duty-
(1) To approve a classification plan prepared under

its direction, assigning to each class positions of substantially similar duties. The Merit Board shall have power to delegate to its Director the duty of assigning each position in the classified service to the appropriate class in the classification plan approved by the Merit Board.

(2) To prescribe the duties of each class of

positions and the qualifications required by employment in that class.

(3) To prescribe the range of compensation for each

class or to fix a single rate of compensation for employees in a particular class; and to establish other conditions of employment which an employer and employee representatives have agreed upon as fair and equitable. The Merit Board shall direct the payment of the "prevailing rate of wages" in those classifications in which, on January 1, 1952, any employer is paying such prevailing rate and in such other classes as the Merit Board may thereafter determine. "Prevailing rate of wages" as used herein shall be the wages paid generally in the locality in which the work is being performed to employees engaged in work of a similar character. Each employer covered by the University System shall be authorized to negotiate with representatives of employees to determine appropriate ranges or rates of compensation or other conditions of employment and may recommend to the Merit Board for establishment the rates or ranges or other conditions of employment which the employer and employee representatives have agreed upon as fair and equitable. Any rates or ranges established prior to January 1, 1952, and hereafter, shall not be changed except in accordance with the procedures herein provided.

(4) To recommend to the institutions and agencies

specified in Section 36e standards for hours of work, holidays, sick leave, overtime compensation and vacation for the purpose of improving conditions of employment covered therein and for the purpose of insuring conformity with the prevailing rate principal.

(5) To prescribe standards of examination for each

class, the examinations to be related to the duties of such class. The Merit Board shall have power to delegate to the Director and his staff the preparation, conduct and grading of examinations. Examinations may be written, oral, by statement of training and experience, in the form of tests of knowledge, skill, capacity, intellect, aptitude; or, by any other method, which in the judgment of the Merit Board is reasonable and practical for any particular classification. Different examining procedures may be determined for the examinations in different classifications but all examinations in the same classification shall be uniform.

(6) To authorize the continuous recruitment of

personnel and to that end, to delegate to the Director and his staff the power and the duty to conduct open and continuous competitive examinations for all classifications of employment.

(7) To cause to be established from the results of

examinations registers for each class of positions in the classified service of the State Universities Civil Service System, of the persons who shall attain the minimum mark fixed by the Merit Board for the examination; and such persons shall take rank upon the registers as candidates in the order of their relative excellence as determined by examination, without reference to priority of time of examination.

(8) To provide by its rules for promotions in the

classified service. Vacancies shall be filled by promotion whenever practicable. For the purpose of this paragraph, an advancement in class shall constitute a promotion.

(9) To set a probationary period of employment of no

less than 6 months and no longer than 12 months for each class of positions in the classification plan, the length of the probationary period for each class to be determined by the Director.

(10) To provide by its rules for employment at

regular rates of compensation of persons with physical disabilities in positions in which the disability does not prevent the individual from furnishing satisfactory service.

(11) To make and publish rules, to carry out the

purpose of the State Universities Civil Service System and for examination, appointments, transfers and removals and for maintaining and keeping records of the efficiency of officers and employees and groups of officers and employees in accordance with the provisions of Sections 36b to 36q, inclusive, and said Merit Board may from time to time make changes in such rules.

(12) To appoint a Director and such assistants and

other clerical and technical help as may be necessary efficiently to administer Sections 36b to 36q, inclusive. To authorize the Director to appoint an assistant resident at the place of employment of each employer specified in Section 36e and this assistant may be authorized to give examinations and to certify names from the regional registers provided in Section 36k.

(13) To submit to the Governor of this state on or

before November 1 of each year prior to the regular session of the General Assembly a report of the University System's business and an estimate of the amount of appropriation from state funds required for the purpose of administering the University System.

(Source: P.A. 99-143, eff. 7-27-15.)

(110 ILCS 70/36e) (from Ch. 24 1/2, par. 38b4)
Sec. 36e. Coverage. All employees of the Illinois Community College Board, State Community College of East St. Louis (abolished under Section 2-12.1 of the Public Community College Act), Southern Illinois University, Chicago State University, Eastern Illinois University, Governors State University, Illinois State University, Northeastern Illinois University, Northern Illinois University, Western Illinois University, University of Illinois, State Universities Civil Service System, State Universities Retirement System, the State Scholarship Commission, and the Board of Higher Education, shall be covered by the University System described in Sections 36b to 36q, inclusive, of this Act, except the following persons:
(1) The members and officers of the Merit Board and

the board of trustees, and the commissioners of the institutions and agencies covered hereunder;

(2) The presidents and vice-presidents of each

educational institution;

(3) Other principal administrative employees of each

institution and agency as determined by the Merit Board;

(4) The teaching, research and extension faculties of

each institution and agency;

(5) Students employed under rules prescribed by the

Merit Board, without examination or certification.

(Source: P.A. 97-333, eff. 8-12-11.)

(110 ILCS 70/36f) (from Ch. 24 1/2, par. 38b5)
Sec. 36f. Examinations. All examinations given under the University System shall be open to all applicants who are citizens of or residents in the State of Illinois and who can qualify by training and experience for the position for which application is made. In examinations for technical positions for which no qualified residents of this State are available the residence requirement may be waived. The examinations shall be practical and shall relate to the classification for which the examination is given. No question in any examination shall relate to political or religious affiliation or racial origins of the examinee.
(Source: Laws 1951, p. 1289.)

(110 ILCS 70/36g) (from Ch. 24 1/2, par. 38b6)
Sec. 36g. For the granting of appropriate preference in entrance examinations to qualified persons who have been members of the armed forces of the United States or to qualified persons who, while citizens of the United States, were members of the armed forces of allies of the United States in time of hostilities with a foreign country, and to certain other persons as set forth in this Section.
(a) As used in this Section:
(1) "Time of hostilities with a foreign country"

means any period of time in the past, present, or future during which a declaration of war by the United States Congress has been or is in effect or during which an emergency condition has been or is in effect that is recognized by the issuance of a Presidential proclamation or a Presidential executive order and in which the armed forces expeditionary medal or other campaign service medals are awarded according to Presidential executive order.

(2) "Armed forces of the United States" means the

United States Army, Navy, Air Force, Marine Corps, Coast Guard. Service in the Merchant Marine that constitutes active duty under Section 401 of federal Public Law 95-202 shall also be considered service in the Armed Forces of the United States for purposes of this Section.

(b) The preference granted under this Section shall be in the form of points added to the final grades of the persons if they otherwise qualify and are entitled to appear on the list of those eligible for appointments.
(c) A veteran is qualified for a preference of 10 points if the veteran currently holds proof of a service connected disability from the United States Department of Veterans Affairs or an allied country or if the veteran is a recipient of the Purple Heart.
(d) A veteran who has served during a time of hostilities with a foreign country is qualified for a preference of 5 points if the veteran served under one or more of the following conditions:
(1) The veteran served a total of at least 6 months,

or

(2) The veteran served for the duration of

hostilities regardless of the length of engagement, or

(3) The veteran was discharged on the basis of

hardship, or

(4) The veteran was released from active duty because

of a service connected disability and was discharged under honorable conditions.

(e) A person not eligible for a preference under subsection (c) or (d) is qualified for a preference of 3 points if the person has served in the armed forces of the United States, the Illinois National Guard, or any reserve component of the armed forces of the United States and the person: (1) served for at least 6 months and has been discharged under honorable conditions or (2) has been discharged on the ground of hardship or (3) was released from active duty because of a service connected disability. An active member of the National Guard or a reserve component of the armed forces of the United States is eligible for the preference if the member meets the service requirements of this subsection (e).
(f) The rank order of persons entitled to a preference on eligible lists shall be determined on the basis of their augmented ratings. When the Director establishes eligible lists on the basis of category ratings such as "superior", "excellent", "well-qualified", and "qualified", the veteran eligibles in each such category shall be preferred for appointment before the non-veteran eligibles in the same category.
(g) Employees in positions covered by this Act who, while in good standing, leave to engage in military service during a period of hostility, shall be given credit for seniority purposes for time served in the armed forces.
(h) A surviving unremarried spouse of a veteran who suffered a service connected death or the spouse of a veteran who suffered a service connected disability that prevents the veteran from qualifying for civil service employment shall be entitled to the same preference to which the veteran would have been entitled under this Section.
(i) A preference shall also be given to the following individuals: 10 points for one parent of an unmarried veteran who suffered a service connected death or a service connected disability that prevents the veteran from qualifying for civil service employment. The first parent to receive a civil service appointment shall be the parent entitled to the preference.
(Source: P.A. 87-796.)

(110 ILCS 70/36g-1) (from Ch. 24 1/2, par. 38b6.1)
Sec. 36g-1. Active military service. Any employee of State Community College of East St. Louis (abolished under Section 2-12.1 of the Public Community College Act), Southern Illinois University, the University of Illinois, any university under the jurisdiction of the Board of Regents, or any college or university under the jurisdiction of the Board of Governors of State Colleges and Universities who is a member of any reserve component of the United States Armed Services, including the Illinois National Guard, and who is mobilized to active military duty on or after August 1, 1990 as a result of an order of the President of the United States, shall for each pay period beginning on or after August 1, 1990 continue to receive the same regular compensation that he receives or was receiving as an employee of that educational institution at the time he is or was so mobilized to active military duty, plus any health insurance and other benefits he is or was receiving or accruing at that time, minus the amount of his base pay for military service, for the duration of his active military service.
In the event any provision of a collective bargaining agreement or any policy of the educational institution covering any employee so ordered to active duty is more generous than the provisions contained in this Section, that collective bargaining agreement or policy shall be controlling.
(Source: P.A. 97-333, eff. 8-12-11.)

(110 ILCS 70/36h) (from Ch. 24 1/2, par. 38b7)
Sec. 36h. Appointment.
(1) Whenever an employer covered by the University System has a position which needs to be filled, this employer shall inform the Executive Director of the Merit Board. The Executive Director shall then certify to the employer the names and addresses of the persons with the 3 highest scores on the register for the classification to which the position is assigned. The employer shall select one of these persons certified for the position and shall notify the Executive Director of the Merit Board of the selection. If less than 3 scores appear on the appropriate register, the Executive Director shall certify the names and addresses of all persons on the register.
(2) All appointments shall be for a probationary period of no less than 6 months and no longer than 12 months for each class of positions in the classification plan, the length of the probationary period for each class having been determined by the Executive Director, except that persons first appointed to any police department of any university or college covered by the University System after the effective date of this amendatory Act of 1979 shall be on probation for one year. The service during the probationary period shall be deemed to be a part of the examination. During the probationary period, the employee may be dismissed if the employer determines that the employee has failed to demonstrate the ability and the qualifications necessary to furnish satisfactory service. The employer shall notify the Executive Director in writing of such dismissal. If an employee is not so dismissed during his or her probationary period, his or her appointment shall be deemed complete at the end of the period.
(3) No person shall be appointed to any police department of any university or college covered by the University System unless he or she possesses a high school diploma or an equivalent high school education and unless he or she is a person of good character and is not a person who has been convicted of a felony or a crime involving moral turpitude.
(Source: P.A. 99-72, eff. 1-1-16.)

(110 ILCS 70/36i) (from Ch. 24 1/2, par. 38b8)
Sec. 36i. Seniority.
After the completion of the probationary period, the employee's seniority shall date from the day of original employment. Employees seniority shall be by institution or campus at which he is employed, unless a lesser unit shall be determined by the Merit Board in an agreement with the employees involved. Whenever it is necessary to reduce the number of employees those with the least seniority shall first be laid off, and their names placed on a reemployment register which shall take precedence over any other register. Reemployment shall be made in the order required to preserve the seniority rights.
(Source: Laws 1951, p. 1289.)

(110 ILCS 70/36j) (from Ch. 24 1/2, par. 38b9)
Sec. 36j. Promotions. The Merit Board shall by rules provide for promotions on the basis of ability and experience and seniority in service and examination and to provide in all cases where it is practicable that vacancies will be filled by promotion. The Merit Board shall by rule fix lines of promotion from such several offices and places to superior offices or places in all cases where, in the judgment of the Merit Board, the duties of such several positions directly tend to fit the incumbent for a superior position.
Employees promoted in the promotional line shall have their seniority for the highest position held on the basis of length of service in that classification. For the next lower classification the employee may add his seniority in the higher classification to that in the lower to determine seniority in the lower classification.
Whenever a superior position in the promotional line in the classified civil service under the University System is to be filled, the Executive Director shall certify to the employer, in the order of their seniority, the names and addresses of the persons with the 3 highest scores on the promotional register for the class or grade to which said position belongs. The employer shall appoint one of those persons whose names were certified by the Executive Director. Appointments to superior positions in the promotional line shall be on probation for a period of no less than 6 months and no longer than 12 months for each class of positions in the classification plan, the length of the probationary period having been determined by the Executive Director. Persons so appointed may be demoted at any time during the period of probation if, in the opinion of the employer, they have failed to demonstrate the ability and the qualifications necessary to furnish satisfactory service, but shall not be discharged from the superior position if they have previously completed a probationary period in an inferior position in the promotional line.
Whenever a person is promoted to a superior position in the promotional line prior to the completion of the probationary period in any one of the positions in the classified civil service under the University System, total service in the inferior position and in all such superior positions shall be combined to establish certified status and seniority in the inferior position.
(Source: P.A. 99-72, eff. 1-1-16.)

(110 ILCS 70/36k) (from Ch. 24 1/2, par. 38b10)
Sec. 36k. Regional compensation and registers.
(1) The Merit Board shall have power to prescribe different ranges or rates of compensation for different places of employment within the State. In approving regional scales of compensation the Merit Board shall take into account the rate of compensation generally paid for similar work in the locality in which the work is to be performed.
(2) The Merit Board shall authorize separate registers for each of the agencies, institutions and places of employment covered by the University System, and an applicant who has received a passing grade on any examination may request that his name be placed on the register for any institution or place of employment in the appropriate classification or on all of the registers in that classification.
(Source: Laws 1951, p. 1289.)

(110 ILCS 70/36l) (from Ch. 24 1/2, par. 38b11)
Sec. 36l. Transfers.
Any employee who has successfully passed an original entrance or promotional examination and who has completed his probationary period shall, at his request, be eligible for transfer to any other agency, institution or place of employment in the classification in which he is certified without further examination and without completing another probationary period. Any such transferee shall acquire seniority in the agency, institution or place of employment to which he has transferred only from the date of employment by that employer, but such transferred employee may, on request, preserve his seniority rights in the position from which the transfer was made for the period of one year from the date of transfer.
(Source: Laws 1951, p. 1289.)

(110 ILCS 70/36m) (from Ch. 24 1/2, par. 38b12)
Sec. 36m. Temporary appointments. For positions which are temporary or of an emergency nature, the Merit Board may authorize temporary appointments for not more than three months, to be made from names on an eligible register when such register exists.
(Source: Laws 1951, p. 1289.)

(110 ILCS 70/36n) (from Ch. 24 1/2, par. 38b13)
Sec. 36n. Provisional appointments.
Where there are no names on the eligible register and it is impractical to give an immediate examination, applicants may be employed provisionally but such employment shall continue only until the person provisionally employed successfully passes an examination or until a name or names are placed upon the appropriate eligible register. Before any examination is given in this classification, the person provisionally employed shall have notice of the examination and shall have an opportunity to take the examination.
(Source: Laws 1951, p. 1289.)

(110 ILCS 70/36o) (from Ch. 24 1/2, par. 38b14)
Sec. 36o. Demotion, removal, and discharge. After the completion of his or her probationary period, no employee shall be demoted, removed or discharged except for just cause, upon written charges, and after an opportunity to be heard in his or her own defense if he or she makes a written request for a hearing to the Merit Board within 15 days after the serving of the written charges upon him or her. Upon the filing of such a request for a hearing, the Merit Board shall grant such hearing to be held within 45 days from the date of the service of the demotion, removal or discharge notice by a hearing board or hearing officer appointed by the Merit Board. The members of the hearing board or the hearing officer shall be selected from among the members of a panel established by the Merit Board after consultation with the Advisory Committee provided in Section 36c. The hearing board or hearing officer shall make and render findings of facts on the charges and transmit to the Merit Board a transcript of the evidence along with the hearing board's or hearing officer's findings of fact. The findings of the hearing board or hearing officer when approved by the Merit Board shall be certified to the employer. If cause for demotion, removal or discharge is found, the employee shall be immediately separated from the service. If cause is not found, the employee shall forthwith be reassigned to perform the duties of a position in his or her classification without loss of compensation. In the course of the hearing, the Director of the Merit Board shall have power to administer oaths and to secure by subpoena the attendance and testimony of witnesses and the production of books and papers relevant to the inquiry.
The provisions of the Administrative Review Law and all amendments and modification thereof, and the rules adopted pursuant thereto, shall apply to and govern all proceedings for the judicial review of final administrative decisions of the Merit Board hereby created. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 95-113, eff. 8-13-07.)

(110 ILCS 70/36p) (from Ch. 24 1/2, par. 38b15)
Sec. 36p. Nondiscrimination.
In the administration of the University System, no applicant shall be denied employment by the Merit Board or by any employer because of race, color, sex, national origin, religious or political affiliations, except that any applicant for employment may be required as a condition of employment, to sign a valid oath attesting his loyalty to the state and the United States.
(Source: P.A. 78-842.)

(110 ILCS 70/36q) (from Ch. 24 1/2, par. 38b16)
Sec. 36q. Effect on past employees.
On January 1, 1952, and on such date thereafter as an employee becomes subject to this Act, every person who is employed by any employer covered by the University System, or whose name appears on a reemployment register of any employer covered by the University System, and who has completed his probationary period shall be certified in the University System in the classification in which he is employed and in which he has completed his probationary period, without examination, and shall be entitled to seniority in the University System from the date of original employment in the classification by the employer. Any person who has not completed his probationary period in the classification in which he is employed on January 1, 1952, or on such date thereafter as an employer becomes subject to this Act, shall be required to meet the certifying requirements of the University System before being certified.
Any employee of the State of Illinois who has previously been certified under the regular classified State Civil Service or under the Personnel Code, approved July 18, 1955, as amended, and who, because of the transfer of his or her duties, has been transferred to the employment of any institution now covered by the University System, or any such employee who hereafter may be so transferred, shall have the seniority rights under the University System as he or she held under the regular classified State Civil Service or under the Personnel Code, approved July 18, 1955, as amended, as determined by his or her original date of certification therein.
Any employee of the State of Illinois who has previously been certified under the regular classified State Civil Service or under the Personnel Code, approved July 18, 1955, as amended, and who is transferred to a comparable position of employment subject to the provisions of the Statute governing the University System shall have the same status in the University System as he held under the Personnel Code.
(Source: Laws 1967, p. 3769.)

(110 ILCS 70/36s) (from Ch. 24 1/2, par. 38b18)
Sec. 36s. Supported employees.
(a) The Merit Board shall develop and implement a supported employment program. It shall be the goal of the program to appoint a minimum of 10 supported employees to State University civil service positions before June 30, 1992.
(b) The Merit Board shall designate a liaison to work with State agencies and departments, any funder or provider or both, and State universities in the implementation of a supported employment program.
(c) As used in this Section:
(1) "Supported employee" means any individual who:
(A) has a severe physical or mental disability

which seriously limits functional capacities, including but not limited to, mobility, communication, self-care, self-direction, work tolerance or work skills, in terms of employability as defined, determined and certified by the Department of Human Services; and

(B) has one or more physical or mental

disabilities resulting from amputation; arthritis; blindness; cancer; cerebral palsy; cystic fibrosis; deafness; heart disease; hemiplegia; respiratory or pulmonary dysfunction; an intellectual disability; mental illness; multiple sclerosis; muscular dystrophy; musculoskeletal disorders; neurological disorders, including stroke and epilepsy; paraplegia; quadriplegia and other spinal cord conditions; sickle cell anemia; and end-stage renal disease; or another disability or combination of disabilities determined on the basis of an evaluation of rehabilitation potential to cause comparable substantial functional limitation.

(2) "Supported employment" means competitive work in

integrated work settings:

(A) for individuals with severe disabilities for

whom competitive employment has not traditionally occurred, or

(B) for individuals for whom competitive

employment has been interrupted or intermittent as a result of a severe disability, and who because of their disability, need on-going support services to perform such work. The term includes transitional employment for individuals with chronic mental illness.

(3) "Participation in a supported employee program"

means participation as a supported employee that is not based on the expectation that an individual will have the skills to perform all the duties in a job class, but on the assumption that with support and adaptation, or both, a job can be designed to take advantage of the supported employee's special strengths.

(4) "Funder" means any entity either State, local or

federal, or private not-for-profit or for-profit that provides monies to programs that provide services related to supported employment.

(5) "Provider" means any entity either public or

private that provides technical support and services to any department or agency subject to the control of the Governor, the Secretary of State or the University Civil Service System.

(d) The Merit Board shall establish job classifications for supported employees who may be appointed into the classifications without open competitive testing requirements. Supported employees shall serve in a trial employment capacity for not less than 3 or more than 12 months.
(e) The Merit Board shall maintain a record of all individuals hired as supported employees. The record shall include:
(1) the number of supported employees initially

appointed;

(2) the number of supported employees who

successfully complete the trial employment periods; and

(3) the number of permanent targeted positions by

titles.

(f) The Merit Board shall submit an annual report to the General Assembly regarding the employment progress of supported employees, with recommendations for legislative action.
(Source: P.A. 99-143, eff. 7-27-15.)

(110 ILCS 70/37) (from Ch. 24 1/2, par. 38d)
Sec. 37. No person or officer shall wilfully or corruptly, by himself, or in co-operation with one or more persons, defeat, deceive or obstruct any person in respect to his or her right of examination hereunder; or corruptly or falsely mark, grade, estimate or report upon the examination or proper standing of any person examined hereunder or aid in so doing; or wilfully or corruptly make any false representation concerning the same or concerning the person examined; or wilfully or corruptly furnish to any person any special or secret information for the purpose of either improving or injuring the prospects or chances of any person so examined, or to be examined, being appointed, employed or promoted. And no applicant for any examination shall wilfully or corruptly by himself, or in co-operation with one or more persons, deceive the said commission with reference to his identity, or wilfully or corruptly make any false representations in his application for any examination, or commit any fraud for the purpose of improving his prospects or chances in such examination.
(Source: Laws 1955, p. 2165.)

(110 ILCS 70/38) (from Ch. 24 1/2, par. 38e)
Sec. 38. No officer or employee shall solicit, orally or by letter, or receive, or be in any manner concerned in soliciting or receiving any assessment, subscription or contribution from any officer or employee subject to the provisions of this act for any party or political purpose whatever.
(Source: Laws 1955, p. 2165.)

(110 ILCS 70/39) (from Ch. 24 1/2, par. 38f)
Sec. 39. No person shall solicit, orally or by letter, or be in any manner concerned in soliciting any assessment, contribution or payment, for any party or any political purpose whatever from any officer or employee subject to the provisions of this act.
(Source: Laws 1955, p. 2165.)

(110 ILCS 70/40) (from Ch. 24 1/2, par. 38g)
Sec. 40. No person shall, in any room or building occupied for the discharge of official duties by any officer or employee subject to this act solicit orally or by written communication, delivered therein, or in any other manner, or receive any contribution of money or other thing of value, for any party or political purpose whatever, from any officer or employee subject to this act.
No officer, agent, clerk, or employee under the government of this State, who may have charge or control of any building, office or room, occupied for any purpose of said government, shall permit any person to enter the same for the purpose of therein soliciting or delivering written solicitations for, or receiving from, or giving notice to, any officer or employee subject to this act.
(Source: Laws 1955, p. 2165.)

(110 ILCS 70/41) (from Ch. 24 1/2, par. 38h)
Sec. 41. No officer or employee of the State shall discharge or degrade or promote or in any manner change the official rank or compensation of any officer or employee subject to this Act or promise or threaten to do so, for giving or withholding or neglecting to make any contribution of money, or other valuable thing, for any party or political purpose, or for refusal or neglect to render any party or political service.
(Source: Laws 1955, p. 2165.)

(110 ILCS 70/42) (from Ch. 24 1/2, par. 38i)
Sec. 42. No applicant for appointment pursuant to the provisions of this Act, either directly or indirectly, shall pay or promise to pay, any money or other valuable thing to any person whatever, for or on account of his appointment or proposed appointment, and no officer or employee subject to this Act shall pay or promise to pay, either directly or indirectly, any person any money or other valuable thing whatever, for or on account of his promotion or proposed promotion.
(Source: Laws 1955, p. 2165.)

(110 ILCS 70/43) (from Ch. 24 1/2, par. 38j)
Sec. 43. No applicants for appointment or promotion pursuant to the provisions of this Act shall ask for or receive a recommendation or assistance from any officer or employee in said service, or from any person, upon the consideration of any political service to be rendered to or for such person, or for the promotion of such person, to any office or appointment.
(Source: Laws 1955, p. 2165.)

(110 ILCS 70/44) (from Ch. 24 1/2, par. 38k)
Sec. 44. No person, while holding an office or position pursuant to the provisions of this Act or in nomination for, or while seeking a nomination for or appointment to any such office or position shall corruptly use or promise to use, either directly or indirectly, any official authority or influence (whether then possessed or merely anticipated) in the way of conferring upon any person, or in order to secure or aid any person in securing any office or public employment under this Act or any nomination, confirmation, promotion or increase of salary, upon the consideration or condition that the vote or political influence or action of the last named person or any other, shall be given or used in behalf of any candidate, officer or party, or upon any other corrupt condition or consideration.
(Source: Laws 1955, p. 2165.)

(110 ILCS 70/45) (from Ch. 24 1/2, par. 38l)
Sec. 45. Any person who shall be served with a subpoena to appear and testify, or to produce books and papers, issued by the Merit Board, or by any member thereof or by any board or person acting under the orders of the Merit Board in the course of an investigation, conducted under any of the provisions of this act, and who shall refuse or neglect to appear, or to testify, or to produce books and papers relevant to said investigation, as commanded in such subpoena, shall be guilty of a misdemeanor and shall, on conviction, be punished as provided in Section 46 of this act.
The fees of witnesses for attendance and travel shall be the same as the fees of witnesses before the circuit court of this state.
Any circuit court of this State, upon application of any member of the Merit Board, or any person acting under the orders of the Merit Board may, in its discretion, compel the attendance of witnesses, the production of books and papers, and giving of testimony before the Board or before any member of the Board, any investigating board or officer, by an attachment for contempt or otherwise, in the same manner as production of evidence may be compelled before the court. Every person who, having taken oath or made affirmation before a member of the board or an officer appointed by the board authorized to administer oaths shall wilfully swear or affirm falsehood shall be guilty of perjury and upon conviction shall be punished accordingly.
(Source: P.A. 83-334.)

(110 ILCS 70/45a) (from Ch. 24 1/2, par. 38l.1)
Sec. 45a. Except as provided in the second sentence of this Section, all officers and employees subject to this Act, shall have the following days as holidays, for which they shall receive their usual compensation: New Year's Day, January 1, Memorial Day, as determined by the law of the State of Illinois, Independence Day, July 4, Labor Day, the first Monday in September, Thanksgiving Day, the fourth Thursday of November, Christmas Day, December 25, and five holidays to be designated by each college, university, agency and community college subject to this Act. Craft and trade employees subject to this Act shall be paid for all paid holidays included in their area agreement, and will be paid for all five holidays designated by their employer pursuant to this section.
(Source: P.A. 79-1186.)

(110 ILCS 70/46) (from Ch. 24 1/2, par. 38m)
Sec. 46. Any person who shall wilfully, or through culpable negligence, violate any of the provisions of this act, or any board member, examiner, agent or employee of the board, or any applicant, who shall wilfully, or through culpable negligence, violate any rule promulgated in accordance with the provisions thereof, shall be guilty of a Class B misdemeanor.
All prosecution for violations of this act shall be instituted and conducted by the State's Attorney of the county where the offense occurred. In the case of conviction under the provisions of this act, the office or position held by the person convicted shall become vacant.
(Source: P.A. 77-2360.)



110 ILCS 73/ - State University Certificates of Participation Act.

(110 ILCS 73/1)
Sec. 1. Short title. This Act may be cited as the State University Certificates of Participation Act.
(Source: P.A. 96-15, eff. 6-22-09.)

(110 ILCS 73/5)
Sec. 5. Definitions. As used in this Act:
"Board" means the Board of Trustees of a State University.
"Commission" means the Commission on Government Forecasting and Accountability.
"State University" means the University of Illinois, Southern Illinois University, Chicago State University, Eastern Illinois University, Governors State University, Illinois State University, Northeastern Illinois University, Northern Illinois University, and Western Illinois University and any of their successors.
(Source: P.A. 96-15, eff. 6-22-09.)

(110 ILCS 73/10)
Sec. 10. Certificates of participation.
(a) The power of the Board of any State University to enter into contracts includes the power to enter into financing agreements in connection with the financing of capital improvements (including technology or other related improvements) by selling certificates of participation in the installment payments made under such financing agreements. Such financing agreements may be entered into for any period of time less than or equal to 30 years, but not to exceed the useful life of the capital improvement. Nothing in this Act authorizes the Board of any State University to incur "State debt" as that term is defined in subsection (a) of Section 9 of Article IX of the Illinois Constitution of 1970. This subsection (a) is declaratory of existing law.
(b) Upon determination by the Board of a State University to undertake a transaction for the sale of certificates of participation and enter into related financing agreements in connection with the financing of capital improvements, the Board shall adopt a resolution or resolutions describing in a general way the contemplated facilities or a combination thereof designated as the project, the estimated cost thereof, and any additional relevant information.
(Source: P.A. 96-15, eff. 6-22-09.)

(110 ILCS 73/15)
Sec. 15. Accountability and review of proposed certificate issuance. Before issuance of any certificate of participation, a State University shall appear before the Commission and present the details of the proposal. This presentation shall include such information as the Commission may request in relation to the proposed certificate of participation issuance. This information shall include, but is not limited to, the amount being financed, the nature of the project being financed, the proposed funding stream to pay for the certificate issuance, the current outstanding indebtedness of the State University, and the status of all currently issued certificates of participation.
Upon receipt of a request by a State University for a certificate of participation presentation, the Commission shall hold a public hearing and, upon adoption by a vote of the majority of appointed members, issue a record of findings in regards to the issuance of the certificate within 60 days after the request.
As part of the Commission's considerations and findings, the Commission shall consider the effect the issuance of a certificate of participation shall have on the State University's annual debt service and overall fiscal condition.
Within the Commission's findings shall be a statement in which the Commission makes a recommendation to the State University as to proceeding with the certificate issuance. The recommendation shall be either (i) "favorably recommended", (ii) "recommended with concerns", or (iii) "non-support of issuance".
The Commission shall report the findings within 15 days after the hearing to all of the following:
(1) The Speaker of the House of Representatives.
(2) The Minority Leader of the House of

Representatives.

(3) The President of the Senate.
(4) The Minority Leader of the Senate.
(5) The Governor's Office of Management and Budget.
(6) The President of the State University that had

requested the certificate presentation.

Upon a finding of "non-support of issuance", a State University may not proceed with the issuance of the certificate involved in the finding without the approval of the General Assembly through the adoption of a joint resolution.
(Source: P.A. 96-15, eff. 6-22-09.)

(110 ILCS 73/20)
Sec. 20. Annual reporting. Prior to December 31 of each year, each State University shall file with the Commission a report stating the status of all outstanding certificates of participation the State University has issued and a copy of the annual budget as approved by the Board.
(Source: P.A. 96-15, eff. 6-22-09.)

(110 ILCS 73/25)
Sec. 25. Required statement on certificate of participation documents. Each issuance of a certificate of participation shall include within the appropriate documents related to its execution the following statement, which sets forth required limitations in relation to the certificate:

THE BOARD OF TRUSTEES' OBLIGATION TO MAKE INSTALLMENT PAYMENTS DOES NOT CONSTITUTE A DEBT OF THE BOARD OR THE STATE OF ILLINOIS WITHIN THE MEANING OF ANY CONSTITUTIONAL OR STATUTORY LIMITATION. THE INSTALLMENT PAYMENTS REQUIRED UNDER CERTIFICATES OF PARTICIPATION INCURRED BY THE UNIVERSITY ARE NOT SECURED BY THE FULL FAITH AND CREDIT OF THE STATE AND ARE NOT REQUIRED TO BE REPAID AND MAY NOT BE REPAID, DIRECTLY OR INDIRECTLY, FROM TAX REVENUE.
(Source: P.A. 96-15, eff. 6-22-09.)

(110 ILCS 73/30)
Sec. 30. Debt limit. The maximum annual debt service for a State University's total certificate of participation obligation must not exceed the following:
(1) For the University of Illinois, $100,000,000.
(2) For Southern Illinois University, $20,000,000.
(3) For Northern Illinois University, $20,000,000.
(4) For Illinois State University, $10,000,000.
(5) For Western Illinois University, $10,000,000.
(6) For Eastern Illinois University, $10,000,000.
(7) For Northeastern Illinois University, $5,000,000.
(8) For Chicago State University, $5,000,000.
(9) For Governors State University, $5,000,000.
(Source: P.A. 96-15, eff. 6-22-09.)

(110 ILCS 73/90)
Sec. 90. Expiration of Act. This Act applies until December 31, 2014. However, the refunding of certificates of participation issued prior to December 31, 2014 in accordance with the Act is permitted.
(Source: P.A. 96-15, eff. 6-22-09.)

(110 ILCS 73/95)
Sec. 95. (Amendatory provisions; text omitted).
(Source: P.A. 96-15, eff. 6-22-09; text omitted.)

(110 ILCS 73/97)
Sec. 97. (Amendatory provisions; text omitted).
(Source: P.A. 96-15, eff. 6-22-09; text omitted.)

(110 ILCS 73/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 96-15, eff. 6-22-09.)



110 ILCS 74/ - Student Optional Disclosure of Private Mental Health Act.

(110 ILCS 74/1)
Sec. 1. Short title. This Act may be cited as the Student Optional Disclosure of Private Mental Health Act.
(Source: P.A. 99-278, eff. 1-1-16.)

(110 ILCS 74/5)
Sec. 5. Definitions. In this Act:
(a) "Designated person" means a parent, guardian, or other person over the age of 18 designated by the student to receive disclosure of certain private mental health information.
(b) "Qualified examiner" has the meaning ascribed to that term in Section 1-122 of the Mental Health and Developmental Disabilities Code.
(Source: P.A. 99-278, eff. 1-1-16.)

(110 ILCS 74/10)
Sec. 10. Disclosure of mental health information.
(a) An institution of higher learning in Illinois shall, at or near the time that an incoming student enrolls at the institution of higher learning, provide that student the opportunity to authorize in writing the disclosure of certain private mental health information to a designated person.
(b) The institution may disclose the student's mental information if a physician, clinical psychologist, or qualified examiner who is employed by the institution of higher learning makes a determination that the student poses a clear danger to himself, herself, or others to protect the student or other person against a clear, imminent risk of serious physical or mental injury or disease or death being inflicted upon the person or by the student on himself, herself, or another.
The physician, clinical psychologist, or qualified examiner shall, as soon as practicable, but in no more than 24 hours after making a determination under this Section, attempt to contact the designated person and notify the designated person that the physician, clinical psychologist, or qualified examiner has made a determination that the student poses a clear, imminent danger to himself, herself, or others.
(Source: P.A. 99-278, eff. 1-1-16.)

(110 ILCS 74/15)
Sec. 15. Preparation of authorization form. An institution of higher learning shall prepare a form for the purpose of such authorization and shall create a policy and supporting procedures to ensure that every new student is given the opportunity to complete and submit the form if he or she so desires. The form shall provide a space for the student to affirmatively authorize, or decline to authorize, the disclosure of the information. The firm shall contain a space for the student to enter the name, address, telephone number, and other contact information for the designated person.
(Source: P.A. 99-278, eff. 1-1-16.)



110 ILCS 75/ - Televised University Athletics Act.

(110 ILCS 75/0.01) (from Ch. 144, par. 254)
Sec. 0.01. Short title. This Act may be cited as the Televised University Athletics Act.
(Source: P.A. 86-1324.)

(110 ILCS 75/1) (from Ch. 144, par. 255)
Sec. 1. The governing board or administration of each State-supported university conducting or sponsoring intercollegiate athletic games or contests for which an admission is charged may advertise for bids for the televising of each such game or contest that is not the subject of a contract for exclusive showing on a national television network and may contract for the televising of each such game or contest with the television station or network making the highest and best offer for the television rights for each such game or contest, whether by negotiation or sealed bid.
(Source: P.A. 77-2120.)



110 ILCS 78/ - Transparency in College Textbook Publishing Practices Act.

(110 ILCS 78/1)
Sec. 1. Short title. This Act may be cited as the Transparency in College Textbook Publishing Practices Act.
(Source: P.A. 96-359, eff. 7-1-10.)

(110 ILCS 78/5)
Sec. 5. Definitions. In this Act:
"Alternative formats" means other versions of a specific textbook, including paperbacks.
"Bundled textbook" means one or more college textbooks or other supplemental materials that may be packaged together to be sold as course materials for one price.
"Custom textbook" means a college textbook that is compiled at the direction of a faculty member or, if applicable, the other adopting entity in charge of selecting textbooks for courses taught at an institution. "Custom textbook" may include, alone or in combination, items such as selections from original instructor materials, previously copyrighted publisher materials, copyrighted, third-party works, and elements unique to a specific institution, such as commemorative editions.
"Integrated textbook" means a college textbook that is (i) combined with materials developed by a third party and that, by third-party contractual agreement, may not be offered by publishers separately from the college textbook with which the materials are combined; or (ii) combined with other materials that are so interrelated with the content of the college textbook that the separation of the college textbook from the other materials would render the college textbook unusable for its intended purpose.
"Institution" means a public institution of higher education that is included in the definition of "public institutions of higher education" under the Board of Higher Education Act.
"Substantial content" means parts of a college textbook, such as new chapters, new material covering additional eras of time, new themes, or new subject matter.
"Supplemental material" means educational material developed to accompany a college textbook that (i) may include printed materials, computer discs, Internet website access, and electronically distributed materials and (ii) is not being used as a component of an integrated textbook.
"Textbook" means a college textbook or a set of college textbooks used for or in conjunction with a course in postsecondary education at an institution, not including custom textbooks.
"Unbundled textbook" means a college textbook that is offered for sale without any supplemental materials.
(Source: P.A. 96-359, eff. 7-1-10.)

(110 ILCS 78/10)
Sec. 10. Disclosure of information. When contacting or being contacted by prospective clients, each publisher of college textbooks shall disclose, at that time and in writing (which may include electronic communications), all of the following to the faculty member or, if applicable, the other adopting entity in charge of selecting textbooks for courses taught at an institution:
(1) The copyright dates of the 3 previous editions of

the college textbook, if any.

(2) A description of the substantial content changes

made between the current edition of the college textbook or supplemental materials and the previous edition, if any.

(3) The existence and price of alternative formats of

the college textbook or supplemental materials.

(Source: P.A. 96-359, eff. 7-1-10.)

(110 ILCS 78/15)
Sec. 15. Bundled textbooks. Publishers of college textbooks are required to offer all bundled textbooks for sale as individual unbundled textbooks and supplemental materials. Nothing in this Section shall be construed to require the bookstore on the campus of or otherwise associated with an institution to double stock or purchase textbooks and supplemental materials as both bundled and unbundled items.
(Source: P.A. 96-359, eff. 7-1-10.)

(110 ILCS 78/20)
Sec. 20. Custom textbooks. To the maximum extent practical, publishers shall comply with the requirements under Sections 10 and 15 of this Act with respect to the development and provision of custom textbooks.
(Source: P.A. 96-359, eff. 7-1-10.)

(110 ILCS 78/25)
Sec. 25. Institutional autonomy and academic freedom. Nothing in this Act shall be construed to supersede institutional autonomy or the academic freedom of persons involved in the selection of textbooks and supplemental materials.
(Source: P.A. 96-359, eff. 7-1-10.)

(110 ILCS 78/99)
Sec. 99. Effective date. This Act takes effect July 1, 2010.
(Source: P.A. 96-359, eff. 7-1-10.)



110 ILCS 80/ - University Airport Access Road Act.

(110 ILCS 80/0.01) (from Ch. 144, par. 78b.9)
Sec. 0.01. Short title. This Act may be cited as the University Airport Access Road Act.
(Source: P.A. 86-1324.)

(110 ILCS 80/1) (from Ch. 144, par. 78c)
Sec. 1. Each highway commissioner and each county engineer or superintendent of highways may severally or jointly as the case may require, in respect to public roads and streets under their respective jurisdictions, enter into agreements with the governing bodies of universities and colleges of higher education supported in whole or in part by funds raised by public taxation, providing for the transfer of jurisdiction and control to the governing body over such public roads and streets, or portions thereof, which adjoin or which are or may be used as access roads to airports owned by the educational institution.
Upon such transfer and for the duration of the agreement, the educational institution shall assume exclusive jurisdiction of the roads and streets, or portions thereof, as designated in the agreement, for the purpose of traffic regulation and control, and the policing thereof. The agreement may also provide that the responsibility for the maintenance and repair of such roads shall be vested in the educational institution.
(Source: P.A. 87-217.)



110 ILCS 85/ - University - Building Authority Leased Lands Act.

(110 ILCS 85/0.01) (from Ch. 144, par. 70.10)
Sec. 0.01. Short title. This Act may be cited as the University - Building Authority Leased Lands Act.
(Source: P.A. 86-1324.)

(110 ILCS 85/1) (from Ch. 144, par. 70.11)
Sec. 1. The Board of Trustees of the University of Illinois, the Board of Trustees of Southern Illinois University, the Board of Trustees of Chicago State University, the Board of Trustees of Eastern Illinois University, the Board of Trustees of Governors State University, the Board of Trustees of Illinois State University, the Board of Trustees of Northeastern Illinois University, the Board of Trustees of Northern Illinois University, and the Board of Trustees of Western Illinois University, may construct, complete, remodel, maintain and equip buildings and other facilities, with funds available to them from any source, upon land heretofore or hereafter leased by them from the Illinois Building Authority.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 85/2) (from Ch. 144, par. 70.12)
Sec. 2. Expenditures by the Board of Trustees of the University of Illinois, the Board of Trustees of Southern Illinois University, the Board of Trustees of Chicago State University, the Board of Trustees of Eastern Illinois University, the Board of Trustees of Governors State University, the Board of Trustees of Illinois State University, the Board of Trustees of Northeastern Illinois University, the Board of Trustees of Northern Illinois University, and the Board of Trustees of Western Illinois University for the construction, completion, remodeling, maintenance and equipment of buildings and other facilities are not subject to any law requiring that the State be vested with absolute fee title to the premises, if those expenditures are made in connection with and upon premises owned by the Illinois Building Authority.
(Source: P.A. 89-4, eff. 1-1-96.)



110 ILCS 90/ - University Chancellors Act.

(110 ILCS 90/0.01) (from Ch. 144, par. 5m)
Sec. 0.01. Short title. This Act may be cited as the University Chancellors Act.
(Source: P.A. 86-1324.)

(110 ILCS 90/1) (from Ch. 144, par. 6)
Sec. 1. In all universities of learning, not placed under the control of the officers of this state, whether organized under any general or special law, including those wherein by law the governor is made chancellor ex officio, the board of trustees shall have power, by a by-law, to create the office of chancellor, to prescribe the powers and duties thereof, not inconsistent with the provisions of law, and to fix the term thereof; and, from time to time, to fill the same by election: Provided, whenever the governor is by law chancellor ex officio, and shall be able to attend and act as such, his rights, prerogatives and duties shall not be abridged or affected by the provisions of this act.
(Source: P.A. 84-1308.)



110 ILCS 95/ - University Employees Custodial Accounts Act.

(110 ILCS 95/0.01) (from Ch. 144, par. 1700)
Sec. 0.01. Short title. This Act may be cited as the University Employees Custodial Accounts Act.
(Source: P.A. 86-1324.)

(110 ILCS 95/1) (from Ch. 144, par. 1701)
Sec. 1. As used in this Act:
"The governing board of any public institution of higher education" means the Board of Trustees of the University of Illinois, the Board of Trustees of Southern Illinois University, the Board of Trustees of Chicago State University, the Board of Trustees of Eastern Illinois University, the Board of Trustees of Governors State University, the Board of Trustees of Illinois State University, the Board of Trustees of Northeastern Illinois University, the Board of Trustees of Northern Illinois University, the Board of Trustees of Western Illinois University and the Illinois Community College Board.
"Eligible employees" means employees of public institutions of higher education who qualify for favorable tax treatment under Section 403b of the Internal Revenue Code.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 95/2) (from Ch. 144, par. 1702)
Sec. 2. The governing board of any public institution of higher education has the power to make payments to custodial accounts for investment in regulated investment company stock to provide retirement benefits as described in Section 403(b)(7) of the Internal Revenue Code for eligible employees of such institutions. Such payments shall be made with funds made available by deductions from or reductions in salary or wages of eligible employees who authorize in writing deductions or reductions for such purpose. Such stock shall be purchased only from persons authorized to sell such stock in this State.
(Source: P.A. 83-261.)

(110 ILCS 95/3) (from Ch. 144, par. 1703)
Sec. 3. Any income deferred under this Act shall continue to be included as regular compensation for the purpose of contributing to and receiving benefits from the retirement system of such employee. Any sum so deferred shall not be included in the computation of any federal or State income taxes withheld on behalf of such employee.
(Source: P.A. 83-261.)



110 ILCS 100/ - University Faculty Research and Consulting Act.

(110 ILCS 100/0.01) (from Ch. 144, par. 215.9)
Sec. 0.01. Short title. This Act may be cited as the University Faculty Research and Consulting Act.
(Source: P.A. 86-1324.)

(110 ILCS 100/1) (from Ch. 144, par. 216)
Sec. 1. No full time member of the faculty of any State-supported institution of higher learning may undertake, contract for or accept anything of value in return for research or consulting services for any person other than that institution on whose faculty he serves unless (a) he has the prior written approval of the President of that institution, or a designee of such President, to perform the outside research or consulting services, such request to contain an estimate of the amount of time which will be involved, and (b) he submits to the President of that institution or such designee, annually, a statement of the amount of actual time he has spent on such outside research or consulting services.
(Source: P.A. 76-1343.)

(110 ILCS 100/2) (from Ch. 144, par. 217)
Sec. 2. For the purposes of this Act,
(a) "State-supported institution of higher learning" includes the University of Illinois, Southern Illinois University, Chicago State University, Eastern Illinois University, Governors State University, Illinois State University, Northeastern Illinois University, Northern Illinois University, Western Illinois University and all public community colleges; and
(b) "Contract" includes any grant made by any person (individual or corporate), partnership, foundation or association, other than federal, State or local governments, for the performance of research or consulting services by a member of the faculty of a State-supported institution of higher learning. The term does not include a scholarship or grant for study or research required for a graduate degree or the improvement of existing skills without any services to be rendered for the grantor or donor of such a scholarship or grant.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 100/3) (from Ch. 144, par. 218)
Sec. 3. This Act is intended to operate prospectively only, and nothing contained herein shall be construed as invalidating or otherwise affecting contracts or grants entered into or made before the effective date of this Act.
(Source: P.A. 76-1343.)



110 ILCS 105/ - University Military Inspection Act.

(110 ILCS 105/0.01) (from Ch. 144, par. 17p)
Sec. 0.01. Short title. This Act may be cited as the University Military Inspection Act.
(Source: P.A. 86-1324.)

(110 ILCS 105/1) (from Ch. 144, par. 18)
Sec. 1. When any university, college, academy or other educational institution, incorporated under the laws of the State of Illinois, offers military science and instruction as a part of the courses of study regularly taught in that institution, and U. S. Department of Defense has detailed to that institution an officer from the U. S. army as professor of military science and tactics, the Governor of Illinois may, on the application of that university, college, academy or other educational institution, signed by the chancellor, president, superintendent, or other presiding officer, under the seal of that institution, declare that institution a post of the Illinois National Guard.
(Source: Laws 1967, p. 4111.)

(110 ILCS 105/2) (from Ch. 144, par. 19)
Sec. 2. The Governor is hereby authorized and directed to appoint and commission as honorary staff officers of the Illinois National Guard, the officers of the university, college, academy or other educational institution, as follows: The chancellor, president, superintendent or other presiding officer as colonel; the vice-president, principal or other officer second in authority as lieutenant-colonel; the commandant, or officer in charge of the military department, as major, the quartermaster as major, the surgeon as major, the adjutant as captain, the assistant surgeon as captain, and the professors, members of the faculty, as captains.
(Source: P.A. 85-293.)

(110 ILCS 105/4) (from Ch. 144, par. 21)
Sec. 4. The graduates of the said university, college, academy or other educational institution, shall be eligible to appointment as brevet second lieutenants in the Illinois National Guard, and may be commissioned as such and assigned to companies at the discretion of the Governor upon the recommendation of the inspecting officers and of the commanding officer of the company to which any graduate may be assigned, not exceeding one to each company.
(Source: Laws 1895, p. 324.)



110 ILCS 110/ - University Religious Observances Act.

(110 ILCS 110/0.01) (from Ch. 144, par. 2100)
Sec. 0.01. Short title. This Act may be cited as the University Religious Observances Act.
(Source: P.A. 86-1324.)

(110 ILCS 110/1) (from Ch. 144, par. 2101)
Sec. 1. A public institution of higher education shall adopt a policy which reasonably accommodates the religious observance of individual students in regard to admissions, class attendance, and the scheduling of examinations and work requirements. This policy shall include a grievance procedure by which a student who believes that he or she has been unreasonably denied an educational benefit due to his or her religious belief or practices may seek redress. Such policy shall be made known to faculty and students annually by inclusion in the institution's handbook, manual or other similar document regularly provided to faculty and students. For the purposes of this Section (a) "public institution of higher education" means the University of Illinois, Southern Illinois University, Chicago State University, Eastern Illinois University, Governors State University, Illinois State University, Northeastern Illinois University, Northern Illinois University, Western Illinois University, the public community colleges of the State and any other public universities, colleges and community colleges now or hereafter established or authorized by the General Assembly; and (b) "religious observance" or "religious practice" includes all aspects of religious observance and practice, as well as belief.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 110/1.5)
Sec. 1.5. Absence of student due to religious beliefs.
(a) In this Section, "institution of higher learning" has the meaning ascribed to that term in the Higher Education Student Assistance Act.
(b) Any student in an institution of higher learning, other than a religious or denominational institution of higher learning, who is unable, because of his or her religious beliefs, to attend classes or to participate in any examination, study, or work requirement on a particular day shall be excused from any such examination, study, or work requirement and shall be provided with an opportunity to make up the examination, study, or work requirement that he or she may have missed because of such absence on a particular day; provided that the student notifies the faculty member or instructor well in advance of any anticipated absence or a pending conflict between a scheduled class and the religious observance and provided that the make-up examination, study, or work does not create an unreasonable burden upon the institution. No fees of any kind shall be charged by the institution for making available to the student such an opportunity. No adverse or prejudicial effects shall result to any student because of his or her availing himself or herself of the provisions of this Section.
(c) A copy of this Section shall be published by each institution of higher learning in the catalog of the institution containing the list of available courses.
(Source: P.A. 97-1038, eff. 1-1-13.)



110 ILCS 115/ - University Credit and Retail Sales Act.

(110 ILCS 115/0.01) (from Ch. 144, par. 251.9)
Sec. 0.01. Short title. This Act may be cited as the University Credit and Retail Sales Act.
(Source: P.A. 89-407, eff. 7-1-96.)

(110 ILCS 115/1) (from Ch. 144, par. 252)
Sec. 1. Prohibition; exceptions.
(a) The governing board of a State institution of higher learning may not permit or authorize a retail store carrying any line of general merchandise to be operated by that institution or to be operated on property held or leased for the use of the institution when such an operation can reasonably be expected to be in competition with private retail merchants in the community, unless the goods sold by that store are unavailable in quantities sufficient to meet the reasonably expected student demand, are unavailable on a year round basis or were commonly sold by the institution or on such property before January 1, 1980. The governing board of a State institution of higher learning also may not permit or authorize any person to conduct a business of selling goods, services, or a combination thereof to the general public on property held or leased for the use of the institution when such an operation can reasonably be expected to be in competition with private retail merchants in the community unless such merchants have the opportunity to compete for the operation of such a business on such property. "Person" means an individual, corporation, business trust, estate, trust, partnership, association, cooperative, or any other legal entity. This Act does not prohibit the sale by such an institution or on such property of items commonly sold by such institutions before January 1, 1980. "Commonly sold" means exclusively those lines of products sold in the regular course of business prior to January 1, 1980. This Act does not prohibit the sale of goods which are the result of technological advances since 1980 and are required for assignments or classroom activities.
(b) The governing board of a State institution of higher learning may not permit that institution or a retail store operated by that institution or operated on property held or leased for the use of the institution to make credit sales when the credit extended is the credit of the retail store or the institution itself. This subsection (b) does not prohibit the retail store from making credit sales through an independent credit organization not affiliated with the institution or the retail store, such as by means of a bank or other credit card or through the use of a debit card issued by the institution or otherwise, so long as private retail merchants in the community are afforded a reasonable opportunity to participate in such debit card sales through appropriate agreements with the institution. This subsection (b) does not prohibit the sale on credit to students receiving financial assistance by such an institution of textbooks, food, beverages, or educational items required for use in classroom activities, so long as private retail merchants in the community are afforded a reasonable opportunity to participate in such credit sales through appropriate agreements with the institution.
(Source: P.A. 89-407, eff. 7-1-96.)

(110 ILCS 115/2) (from Ch. 144, par. 253)
Sec. 2. Enforcement; violations. Whenever the Attorney General of this State has reason to believe that any person or retail store operated by a State institution of higher learning or operated on property held or leased for the use of the institution is using, has used, or is about to use any method, act or practice in violation of this Act and that proceedings would be in the public interest, he may bring an action in the name of the State against any person or retail store operated by a State institution of higher learning or operated on property held or leased for the use of the institution to restrain and prevent any violation of this Act. In the enforcement of this Act, the Attorney General may accept an assurance of discontinuance of any act or practice deemed in violation of this Act from any person or retail store operated by a State institution of higher learning or operated on property held or leased for the use of the institution engaging in, or that has engaged in, that act or practice. Failure to perform the terms of any such assurance constitutes prima facie proof of a violation of this Act.
(Source: P.A. 89-407, eff. 7-1-96.)



110 ILCS 120/ - Vacated Grounds for Universities Act.

(110 ILCS 120/0.01) (from Ch. 144, par. 11.9)
Sec. 0.01. Short title. This Act may be cited as the Vacated Grounds for Universities Act.
(Source: P.A. 86-1324.)

(110 ILCS 120/1) (from Ch. 144, par. 12)
Sec. 1. When parks, squares or other public grounds have been legally vacated by ordinance of any municipality, and any university or college in this state, incorporated in pursuance of the laws thereof, has been hereby authorized to erect buildings for educational purposes on such vacated grounds, with a limitation in the ordinance of vacation that said grounds and the buildings erected thereon shall be used for the education of one sex, or in any other particular and limited manner, and such university or college shall have erected buildings on such vacated grounds, and when the municipality which passed the ordinance of vacation has by subsequent ordinance modified or repealed the limitation in such ordinance, or has by ordinance, or conveyance of such vacated ground to such university or college, estopped itself from insisting upon such limitation, such estoppel shall be valid against the general public to the same extent as against said municipality; and it shall be lawful for such university or college to use and control such grounds for any purpose authorized by its act of incorporation or by such subsequent ordinance or conveyance in as full and ample a manner as other grounds held by such university or college for the objects for which the same was incorporated.
(Source: P.A. 84-1308.)



110 ILCS 122/ - Volunteer Emergency Worker Higher Education Protection Act.

(110 ILCS 122/1)
Sec. 1. Short title. This Act may be cited as the Volunteer Emergency Worker Higher Education Protection Act.
(Source: P.A. 94-957, eff. 7-1-06.)

(110 ILCS 122/5)
Sec. 5. Definitions. For the purposes of this Section:
"Institution of higher education" means the University of Illinois, Southern Illinois University, Chicago State University, Eastern Illinois University, Governors State University, Illinois State University, Northeastern Illinois University, Northern Illinois University, Western Illinois University, the public community colleges of this State, and any other public universities, colleges, and community colleges now or hereafter established or authorized by law.
"Volunteer emergency worker" means a volunteer emergency worker as defined in the Volunteer Emergency Worker Job Protection Act.
(Source: P.A. 94-957, eff. 7-1-06.)

(110 ILCS 122/10)
Sec. 10. Accommodation policy. Each public institution of higher education must adopt a policy that reasonably accommodates any student who is a volunteer emergency worker in regard to absence from class caused by the performance of his or her duties as a volunteer emergency worker. This policy shall include a grievance procedure by which a student who believes that he or she has been unreasonably denied this accommodation may seek redress.
(Source: P.A. 94-957, eff. 7-1-06.)

(110 ILCS 122/15)
Sec. 15. Publication of policy. Each institution of higher education must publish the policy adopted under Section 10 of this Act in a handbook, manual, or other similar document regularly provided to faculty and students.
(Source: P.A. 94-957, eff. 7-1-06.)

(110 ILCS 122/90)
Sec. 90. (Amendatory provisions; text omitted).
(Source: P.A. 94-957, eff. 7-1-06; text omitted.)

(110 ILCS 122/99)
Sec. 99. Effective date. This Act takes effect on July 1, 2006.
(Source: P.A. 94-957, eff. 7-1-06.)



110 ILCS 125/ - Youth Crime Prevention Consortium Act.

(110 ILCS 125/1)
Sec. 1. Short title. This Act may be cited as the Youth Crime Prevention Consortium Act.
(Source: P.A. 90-129, eff. 1-1-98.)

(110 ILCS 125/5)
Sec. 5. Educational consortium; formation. Notwithstanding any other law of this State, a university, college, or community college that is an "institution of higher learning" (as that term is defined in Section 10 of the Higher Education Student Assistance Act) and that has a campus located in the same county as a campus of one or more other such institutions of higher learning may join with any of such other institutions of higher learning to form a consortium that operates to supply an educational component to a youth crime prevention program or programs organized by local communities in the county in which the institutions of higher learning that form the consortium are located.
(Source: P.A. 90-129, eff. 1-1-98.)

(110 ILCS 125/10)
Sec. 10. Authorized curriculum. An educational consortium established under this Act shall develop and implement a curriculum that offers one or more courses that a student at an institution of higher learning participating in the consortium may enroll in for academic credit from that institution. The course or courses shall be offered in disciplines normally associated with young people, their families, or the criminal justice system, and as part of each such course the student shall be required to provide adult mentoring and leadership to community youth during informal, safe opportunities organized by and in the local communities as part of their youth crime prevention programs.
(Source: P.A. 90-129, eff. 1-1-98.)



110 ILCS 130/ - Greek Housing Fire Safety Act.

(110 ILCS 130/1)
Sec. 1. Short title. This Act may be cited as the Greek Housing Fire Safety Act.
(Source: P.A. 96-1303, eff. 1-1-11.)

(110 ILCS 130/5)
Sec. 5. Legislative findings. Fire deaths and burn injuries among college students have become a common occurrence. It has been proven that automatic fire sprinkler systems are a highly effective method of controlling or extinguishing a fire in its early stages and protecting the lives of the building's occupants and the responding firefighters. Many students are living in Greek housing that is not adequately protected with automatic fire sprinkler systems. Insurance companies recognize the benefits of sprinkler systems and have offered significant policy discounts to Greek organizations to cover housing protected by automatic sprinkler systems. Dormitories in the State of Illinois are already required to have automatic fire sprinkler systems by 2013.
(Source: P.A. 96-1303, eff. 1-1-11.)

(110 ILCS 130/10)
Sec. 10. Definitions. In this Act:
"Automatic fire sprinkler system" means a fire sprinkler system as defined in the Fire Sprinkler Contractor Licensing Act.
"Greek housing structure" means a structure that provides housing for members of a social fraternity or sorority exempt from taxation under Section 501(a) of the Internal Revenue Code of 1986 (26 U.S.C. 50(a)), the active membership of which consists primarily of students in attendance at a public or private institution of higher education. The structure may also provide for other activities in addition to housing.
(Source: P.A. 96-1303, eff. 1-1-11.)

(110 ILCS 130/15)
Sec. 15. Automatic fire sprinkler systems required.
(a) In the case of a Greek housing structure the construction of which is begun on or after January 1, 2011, that construction must include the installation of automatic fire sprinkler systems.
(b) In the case of a Greek housing structure construction of which was begun before January 1, 2011, automatic fire sprinkler systems are required in every such structure by January 1, 2019.
(c) If a Greek housing structure does not comply with this Section, it is unlawful to occupy the structure as a Greek housing structure.
(d) Nothing in this Act may be construed to abrogate any statute, rule, or ordinance requiring that a fire extinguisher be present in a Greek housing structure.
(Source: P.A. 96-1303, eff. 1-1-11.)

(110 ILCS 130/20)
Sec. 20. Enforcement of Act.
(a) If a Greek housing structure is under the jurisdiction of the unit of local government in whose territory it is located, that unit of local government is responsible for enforcing this Act with respect to that structure.
(b) If a Greek housing structure is under the jurisdiction of the institution of higher education that its residents attend, that institution of higher education is responsible for enforcing this Act with respect to that structure.
(Source: P.A. 96-1303, eff. 1-1-11.)

(110 ILCS 130/25)
Sec. 25. Local ordinances. If a unit of local government has adopted an ordinance that requires automatic fire suppression systems in housing units under this Act that is more stringent than this Act, then the local ordinance shall control.
(Source: P.A. 96-1303, eff. 1-1-11.)

(110 ILCS 130/30)
Sec. 30. Interpretation of Act. Nothing in this Act shall be construed to apply to the standards already governed by the Fire Sprinkler Dormitory Act.
(Source: P.A. 96-1303, eff. 1-1-11.)

(110 ILCS 130/99)
Sec. 99. Effective date. This Act takes effect January 1, 2011.
(Source: P.A. 96-1303, eff. 1-1-11.)



110 ILCS 135/ - Higher Education Technology Entrepreneur Center Act.

(110 ILCS 135/1)
Sec. 1. Short title. This Act may be cited as the Higher Education Technology Entrepreneur Center Act.
(Source: P.A. 97-196, eff. 1-1-12.)

(110 ILCS 135/5)
Sec. 5. Technology entrepreneur centers; creation. The board of trustees of each public university and community college district in this State is authorized to create a technology entrepreneur center for each campus of the university or for each community college. In creating a center, the board of trustees may use as a model the Technology Entrepreneur Center and Academy for Entrepreneurial Leadership located within the College of Engineering of the University of Illinois at Urbana-Champaign.
(Source: P.A. 97-196, eff. 1-1-12.)

(110 ILCS 135/10)
Sec. 10. Duties of center. A technology entrepreneur center created under the authority of this Act shall provide material and personal infrastructure to selected innovators who possess an inventive concept that has not yet been offered for sale in the private-sector market, with the goal being to develop a concept to the point where it can become a business venture. The concept may or may not have been patented or be patentable.
A technology entrepreneur center may offer, but is not required to offer, mentors, workshops, contacts with potential private-sector investors, and a structured course or courses of work-study to bring an innovation from conception to market. The work-study program, if offered, may offer business instruction, engineering instruction, or a structured combination of both forms of knowledge.
(Source: P.A. 97-196, eff. 1-1-12.)



110 ILCS 140/ - Higher Education Green Jobs and Technology Act.

(110 ILCS 140/1)
Sec. 1. Short title. This Act may be cited as the Higher Education Green Jobs and Technology Act.
(Source: P.A. 97-241, eff. 8-4-11.)

(110 ILCS 140/5)
Sec. 5. Definitions. In this Act:
"Community college" means a public community college in this State.
"Green jobs" means jobs in which green technology is employed and may include the occupation codes identified as green jobs by the United States Bureau of Labor Statistics and any codes identified as green jobs by the Illinois Department of Labor and the Department of Commerce and Economic Opportunity.
"Green technology" means technology that (i) promotes clean energy, renewable energy, or energy efficiency, (ii) reduces greenhouse gases or carbon emissions, or (iii) involves the invention, design, and application of chemical products and processes to eliminate the use and generation of hazardous substances.
"State university" means a public university in this State.
(Source: P.A. 97-241, eff. 8-4-11.)

(110 ILCS 140/10)
Sec. 10. Collaboration; promotion of industry.
(a) Representatives from each State university and community college, in conjunction with research centers affiliated with these institutions that focus on clean or sustainable energy and that are located within the same geographic regions, may meet annually to develop collaborative efforts with regard to the green technology industry.
(b) The Board of Higher Education and the Illinois Community College Board shall annually publicize on their Internet websites information concerning efforts made by State universities and community colleges to promote the green technology industry, including the development of new academic degree and certificate programs, courses of instruction, and initiatives made by these State universities and community colleges to align green jobs programs with employer needs.
(Source: P.A. 97-241, eff. 8-4-11.)

(110 ILCS 140/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 97-241, eff. 8-4-11.)



110 ILCS 145/ - Higher Education Distance Learning Act.

(110 ILCS 145/1)
Sec. 1. Short title. This Act may be cited as the Higher Education Distance Learning Act.
(Source: P.A. 98-792, eff. 1-1-15.)

(110 ILCS 145/5)
Sec. 5. Legislative declaration of public policy. In recent years, distance education offered by institutions of higher learning has been increasing, with such distance education being offered on an interstate basis by many institutions of higher learning. Often, students participate in such education in states where the institution of higher learning maintains no actual physical presence. Both the regulation and the availability of institutions of higher learning to participate in distance learning have been hampered by multi-jurisdictional differences between the states and uneven regulation among the states for the same programs. Various multi-state compacts have addressed this problem by creating a voluntary system of interstate reciprocity for institutions of higher learning to streamline authorization and regulations for institutions of higher learning that voluntarily agree to participate in a reciprocity program. The provision of such distance education is declared to affect the public safety and welfare and to be subject to regulation and control in the public interest. It is further the public policy of this State that such a program of reciprocity be made available on a voluntary basis to participating institutions of higher learning and that any other institutions of higher learning that choose not to participate continue to be regulated under current laws and rules that govern distance learning.
(Source: P.A. 98-792, eff. 1-1-15.)

(110 ILCS 145/10)
Sec. 10. Definitions. In this Act:
"Board" means the Board of Higher Education.
"Distance learning" means instruction offered by any means where the student and faculty member are in separate physical locations. It includes, but is not limited to, online, interactive video or correspondence courses or programs.
"Home state" means the state that regulates a participating institution and its distance learning programs. A state cannot be the "home state" unless the institution of higher learning either has a physical presence in that state or holds its principal institutional accreditation in that state.
"Participation agreement" means the agreement that each participating institution is required to sign and abide by in order to take advantage of the reciprocity agreement.
"Participating institution" means any institution of higher learning that offers an associate's degree or higher, in whole or in part, through distance learning and has voluntarily or willingly entered into a participation agreement to be regulated by a participating home state with respect to institutional and program approval, complaints, and institutional and program reviews.
"Physical presence" means on-going occupation of a physical location for instructional purposes or maintenance of an administrative office to facilitate instruction.
"State" means any state, commonwealth, district, or territory of the United States that is a participant in good standing in a state authorization reciprocity agreement.
"State authorization reciprocity agreement" or "reciprocity agreement" means a voluntary agreement that establishes reciprocity between willing states for approval of postsecondary educational services delivered by distance learning beyond state boundaries.
(Source: P.A. 98-792, eff. 1-1-15.)

(110 ILCS 145/15)
Sec. 15. Authorization. The Board is authorized to participate in a state authorization reciprocity agreement on behalf of this State. The Board shall be the lead agency in coordinating interstate reciprocity for distance learning for participating institutions in this State.
(Source: P.A. 98-792, eff. 1-1-15.)

(110 ILCS 145/20)
Sec. 20. Illinois as the home state. If this State has been designated as the home state for a participating institution, then the Board shall approve, investigate, authorize, monitor, and establish common standards, reauthorize, establish, and investigate complaints, and attend to other administrative matters involving distance learning, including complaints from students and others in this State and from other states where the participating institutions are offering distance learning under a reciprocity agreement.
(Source: P.A. 98-792, eff. 1-1-15.)

(110 ILCS 145/25)
Sec. 25. Illinois as the reciprocal state. If another state has been designated as the home state, a participating institution has received required approval, the participating institution has no physical presence in this State, and the participating institution does not hold its principal institutional accreditation in this State, then the Board shall allow such participating institution to offer distance learning in this State under a participation agreement authorized by this Act. The Board may not charge a fee for granting such reciprocal distance learning approval.
However, if the participating institution has another home state, but also has a physical presence in this State or has its principal institutional accreditation in this State, the Board may regulate the institution of higher learning and its distance learning programs in this State and is not bound by the reciprocity agreement.
(Source: P.A. 98-792, eff. 1-1-15.)

(110 ILCS 145/30)
Sec. 30. Application of the Act. This Act applies only to distance learning programs and does not affect other approvals of institutions of higher learning or programs required under the laws of this State, nor does it affect any exemptions of institutions of higher learning or programs granted by the laws of this State. However, except as required in Section 25 of this Act, any participating institution that remains eligible and in good standing under this Act is not required to obtain any other approval for distance learning required by State law, unless the institution of higher learning withdraws and is removed from this reciprocity program.
Nothing in this Act shall be construed to affect the authority of the Attorney General to enforce the Consumer Fraud and Deceptive Business Practices Act and the federal Consumer Financial Protection Act of 2010, as authorized by 12 U.S.C. 5552.
(Source: P.A. 98-792, eff. 1-1-15.)

(110 ILCS 145/35)
Sec. 35. Fees. Fees to cover the cost of administration and enforcement of this Act shall be set by the Board by rule.
(Source: P.A. 98-792, eff. 1-1-15.)

(110 ILCS 145/40)
Sec. 40. Distance Learning Fund. The Distance Learning Fund is created as a special fund in the State treasury. All fees collected for the administration and enforcement of this Act shall be deposited into the Fund. All money in the Fund shall be used, subject to appropriation, by the Board to supplement support for the administration and enforcement of this Act and may not be used for any other purpose.
(Source: P.A. 98-792, eff. 1-1-15.)

(110 ILCS 145/45)
Sec. 45. Student refund policy. The Board, by rule, shall establish minimum standards for a fair and equitable policy that governs refunds for students, which must be required for all participating institutions subject to this Act.
(Source: P.A. 98-792, eff. 1-1-15.)

(110 ILCS 145/50)
Sec. 50. Equitable treatment of students. Students who are enrolled in institutions of higher learning governed by this Act, either because they are residents of the home state or because they are residents of participating reciprocal states, and who receive services from the Board under this Act are entitled to the same remedies, services, and redress under this Act, regardless of their state of residency.
(Source: P.A. 98-792, eff. 1-1-15.)

(110 ILCS 145/90)
Sec. 90. Rules. The Board shall adopt rules for the execution of the powers and duties delegated to it by this Act, including, but not limited to, minimum standards for institutions of higher learning.
(Source: P.A. 98-792, eff. 1-1-15.)

(110 ILCS 145/500)
Sec. 500. (Amendatory provisions; text omitted).
(Source: P.A. 98-792, eff. 1-1-15; text omitted.)



110 ILCS 148/ - Postsecondary and Workforce Readiness Act.

(110 ILCS 148/1)
Sec. 1. Short title. This Act may be cited as the Postsecondary and Workforce Readiness Act.
(Source: P.A. 99-674, eff. 7-29-16.)

(110 ILCS 148/5)
Sec. 5. Findings; declarations. The General Assembly finds and declares the following:
(1) Approximately half of Illinois high school

graduates enrolling as full-time freshmen in Illinois public community colleges require remedial education.

(2) Illinois employers report that recent high

school and postsecondary institutional graduates often lack the critical skills necessary to succeed in high-demand and growing occupational areas and that they are unable to find qualified workers to meet their industry needs.

(3) Student readiness for postsecondary education

and careers cannot be reduced to a single metric, but must instead be understood as a multi-faceted set of knowledge, skills, and abilities that allow students to successfully meet the challenges of postsecondary education and career and live healthy, productive lives.

(4) Enabling high school students to engage in

career and postsecondary education development activities and incentivizing achievement in career-oriented education, particularly in high-demand industry sectors, promotes postsecondary and career readiness and facilitates better-informed postsecondary education decisions.

(5) In response, Illinois should deploy a number of

strategies to prepare more students for meaningful career opportunities by supporting postsecondary and career planning, promoting and incentivizing competency-based learning programs, reducing remedial education rates, increasing alignment between K-12 and postsecondary education systems, and implementing college and career pathway systems.

(6) Aligning supports from State agencies, school

districts, postsecondary education providers, employers, and other public and private organizations will lead to the development and implementation of a robust and coordinated postsecondary education and career readiness system in Illinois.

(Source: P.A. 99-674, eff. 7-29-16.)

(110 ILCS 148/10)
Sec. 10. Definitions. In this Act:
"Adaptive Competencies" means foundational skills needed for success in college, careers, and life, such as, but not limited to, work ethic, professionalism, communication, collaboration and interpersonal skills, and problem-solving.
"Career Exploration Activity" means an activity such as a job shadow, attendance at a career exposition, or employer site visit providing a student with the ability to engage directly with employers for the purpose of gaining knowledge of one or more industry sectors or occupations.
"College-level mathematics course" means a mathematics course that bears credit leading to a baccalaureate degree, a certificate, or an associate degree from a postsecondary institution.
"Community college" means a public community college organized under the Public Community College Act.
"DCEO" means the Department of Commerce and Economic Opportunity.
"Early college credit course" means a course through which a high school student can receive postsecondary institution course credit and includes dual credit courses, dual enrollment courses, International Baccalaureate courses, Advanced Placement courses, and courses with articulated credit with a postsecondary institution.
"Eligible School District" means a school district that has satisfied the requirements set forth in Section 80 of this Act and is eligible to award one or more College and Career Pathway Endorsements.
"Endorsement Area" means an industry sector or grouping of sectors as organized and established pursuant to Section 80 of this Act.
"GECC" means the General Education Core Curriculum developed by the IAI and adopted by IBHE and ICCB.
"IAI" means the Illinois Articulation Initiative.
"IBHE" means the Illinois Board of Higher Education.
"ICCB" means the Illinois Community College Board.
"IMACC" means the Illinois Mathematics Association of Community Colleges.
"Integrated courses" means courses that include substantial instruction focused on both academic and career-oriented competencies.
"Intensive Career Exploration Experience" means a structured, multi-day student experience, such as a career exploration camp, that provides students with the opportunity to explore various occupations relating to an Endorsement Area with hands-on training and orientation activities.
"IPIC" means the Illinois Pathways Interagency Committee formed by intergovernmental agreement among at least the following agencies: ISBE, ICCB, IBHE, ISAC, DCEO, and the Department of Employment Security.
"IPIC Agency" means a State agency participating in the IPIC.
"ISAC" means the Illinois Student Assistance Commission.
"ISBE" means the Illinois State Board of Education.
"Local Community College" means, with respect to an Eligible School District, a community college whose district territory includes all or any portion of the district territory of the Eligible School District.
"Local school district" means, with respect to a partnership agreement with a community college for transitional mathematics instruction, a school district whose district territory includes all or any portion of the district territory of the community college.
"Local Workforce Board" means the governing board of a local workforce development area established pursuant to the federal Workforce Innovation and Opportunity Act (Public Law 113-128).
"Postsecondary institution" means a community college or public university.
"Professional Skills Assessment" means an observational assessment of a student's performance in a Supervised Career Development Experience given by an adult supervisor that addresses, at minimum, the Adaptive Competencies of work ethic, professionalism, communication, collaboration and interpersonal skills, and problem-solving. The Professional Skills Assessment is to be used as a feedback tool and student development strategy and not for a grade or credit determination.
"Public university" means a public university listed in the definition of "public institutions of higher education" under the Board of Higher Education Act.
"School district" means a public school district organized and operating pursuant to the provisions of the School Code.
"Statewide portability" means, with respect to transitional mathematics instruction, all community colleges other than the community college transcripting credit for successful completion of the instruction provide the same completion recognition for college-level mathematics course placement purposes as the transcripting community college provides.
"Supervised Career Development Experience" means an experience in which students obtain authentic and relevant work experience relating to an Endorsement Area, such as an internship, a school-based enterprise, a supervised agricultural experience, cooperative education, or a research apprenticeship, where the student either receives compensation from an employer or credit by the school district and that involves a Professional Skills Assessment.
"Team-based Challenge" means a group problem-based learning project relating to a student's Endorsement Area that involves a problem relevant to employers within that Endorsement Area, including mentoring from adults with expertise in that Endorsement Area, and requires student presentation of the outcomes of the project.
"Transitional mathematics instruction" means instruction delivered to a student during 12th grade for the purpose of enabling the student to attain the transitional mathematics competencies associated with the student's postsecondary institution mathematics pathway and demonstrate readiness for a college-level mathematics course. Transitional mathematics instruction may be delivered through a mathematics course or an integrated course or through a competency-based learning system that includes a set of transitional mathematics competencies.
(Source: P.A. 99-674, eff. 7-29-16.)

(110 ILCS 148/15)
Sec. 15. Postsecondary and career expectations. By no later than July 1, 2017, ISBE, ICCB, IBHE, and ISAC, in consultation with appropriate stakeholders, shall jointly adopt and publicize model postsecondary and career expectations for public school students in grades 8 through 12. The model postsecondary and career expectations shall define activities that school districts, parents, and community-based organizations should support students in completing and related knowledge students should possess by no later than the end of each grade level. The model postsecondary and career expectations must address the following categories:
(1) career exploration and development;
(2) postsecondary institution exploration,

preparation, and selection; and

(3) financial aid and financial literacy.
(Source: P.A. 99-674, eff. 7-29-16.)

(110 ILCS 148/20)
Sec. 20. Competency-based, high school graduation requirements pilot program. In consultation with ICCB and IBHE, ISBE shall establish and administer a competency-based, high school graduation requirements pilot program with school districts selected pursuant to Section 25 of this Act. A school district participating in the pilot program may select which of the year and course graduation requirements set forth in Section 27-22 of the School Code the school district wishes to replace with a competency-based learning system. A school district may participate in the pilot program for some or all of its schools serving grades 9 through 12. The pilot program shall include the following components and requirements:
(1) The competency-based learning systems authorized

through the pilot program shall include all of the following elements:

(A) Students shall demonstrate mastery of all

required competencies to earn credit.

(B) Students must demonstrate mastery of

Adaptive Competencies defined by the school district, in addition to academic competencies.

(C) Students shall advance once they have

demonstrated mastery, and students shall receive more time and personalized instruction to demonstrate mastery, if needed.

(D) Students shall have the ability to attain

advanced postsecondary education and career-related competencies beyond those needed for graduation.

(E) Students must be assessed using multiple

measures to determine mastery, usually requiring application of knowledge.

(F) Students must be able to earn credit toward

graduation requirements in ways other than traditional coursework, including learning opportunities outside the traditional classroom setting, such as Supervised Career Development Experiences.

(2) A school district participating in the pilot

program shall demonstrate that the proposed competency-based learning system is a core strategy supporting the community's efforts to better prepare high school students for college, career, and life. The application must identify the community partners that will support the system's implementation.

(3) A school district participating in the pilot

program must have a plan for educator administrator and educator professional development on the competency-based learning system and must demonstrate prior successful implementation of professional development systems for major district instructional initiatives.

(4) A school district participating in the pilot

program that is replacing graduation requirements in the core academic areas of mathematics, English language arts, and science with a competency-based learning system shall demonstrate how the competencies can be mastered through Integrated Courses or career and technical education courses.

(5) A school district participating in the pilot

program shall develop a plan for community engagement and communications.

(6) A school district participating in the pilot

program shall develop a plan for assigning course grades based on mastery of competencies within the competency-based learning system.

(7) A school district participating in the pilot

program shall establish a plan and system for collecting and assessing student progress on competency completion and attainment, including for learning opportunities outside of the traditional classroom setting.

(8) A school district participating in the pilot

program shall establish a system for data collection and reporting and must provide ISBE with such reports and information as may be required for administration and evaluation of the program.

(9) A school district participating in the pilot

program shall partner with a community college and a higher education institution other than a community college for consultation on the development and administration of its competency-based learning system. The plan shall address how high school graduates of a competency-based learning system will be able to provide information normally expected of postsecondary institutions for admission and financial aid.

(10) A school district participating in the pilot

program shall have a plan for engaging feeder elementary schools with the participating high school or schools on the establishment and administration of the competency-based learning system.

(Source: P.A. 99-674, eff. 7-29-16.)

(110 ILCS 148/25)
Sec. 25. Competency-based, high school graduation requirements pilot program eligibility and application process.
(a) The pilot program established under Section 20 of this Act shall be administered by the State Superintendent of Education in 2 phases: (i) an initial application and selection process phase, and (ii) a subsequent phase for full development and implementation of a detailed plan for a competency-based learning system for high school graduation requirements.
(b) For the initial phase under clause (i) of subsection (a) of this Section, the State Superintendent of Education shall develop and issue a pilot program application that requires:
(1) demonstration of commitment from the school

district superintendent; the president of the school board of the district; teachers within the school district who will be involved with the pilot program implementation; a community college partner; and a higher education institution other than a community college;

(2) an indication of which of the year and course

graduation requirements set forth in Section 27-22 of the School Code the school district wishes to replace with a competency-based learning system;

(3) a general description of the school district's

plan for implementing a competency-based learning system for high school graduation requirements, including how the plan addresses the requirements of Section 20 of this Act and this Section;

(4) the school district's prior professional

development and stakeholder engagement efforts that will support its successful development and implementation of a competency-based learning system, including, without limitation, prior implementation of professional development systems for major district instructional initiatives; and

(5) identification of any waivers or modifications

of State law or rules for implementation of the proposed plan.

The demonstration of commitment from teachers as required by paragraph (1) of this subsection (b) must include a description of how teachers have been engaged throughout the application development process. If the school district has an exclusive bargaining representative of its teachers and the president of the exclusive bargaining representative does not submit a statement of commitment for the application, the school district must submit either a statement by the president of the position of the exclusive bargaining representative on the application or a description of the school district's good faith efforts to obtain such a statement.
(c) Subject to subsection (g) of this Section, the State Superintendent of Education shall select school districts meeting the requirements set forth in this Section to participate in the pilot program based on the quality of the proposed plan, the strength of the local commitments, including, without limitation, teachers within the school district who will be involved in the program's implementation and postsecondary institution partnerships, and demonstration of prior professional development and stakeholder engagement efforts that will support the proposed system's successful implementation. The State Superintendent of Education, in selecting the participating school districts, shall also consider the diversity of school district types and sizes, the diversity of geographic representation from across the State, and the diversity of plan approaches (such as approaches that involve one subject only, multiple subjects, and the types of subjects).
(d) School districts selected to participate in the pilot program shall receive technical assistance coordinated by the State Superintendent of Education to develop a full pilot program implementation plan. The State Superintendent of Education shall have discretion to remove a school district from the pilot program during this period if the school district does not submit a full pilot program implementation plan that meets the State Superintendent of Education's specifications.
(e) School districts shall, as part of the development of their application and participation in the competency-based learning system pilot program, establish and maintain a standing planning and implementation committee that includes representation from administrators and teachers, including teachers who will be involved in the competency-based learning system's implementation. The teacher representatives shall be selected by teachers or, where applicable, the exclusive bargaining representative of its teachers, and the number of teacher representatives shall be at least equal to administrator representatives, unless otherwise agreed to by the teachers or, where applicable, the exclusive bargaining representative of its teachers. The standing planning and implementation committee shall develop reports that shall be included within the initial application, the full pilot program plan, and any subsequent annual submissions to the State Superintendent of Education as part of the assessment and evaluation of the program. The reports shall describe the members' assessment of the school district's plan or implementation, as applicable, of the school district's competency-based learning system and any recommendations for modifications or improvements to the system. If the committee does not reach consensus on the report, the administrator members shall submit the report and the teacher members may provide a position statement that must be included with the report submitted to the State Superintendent of Education.
(f) Notwithstanding any other provisions of the School Code or any other law of this State to the contrary, school districts participating in the pilot program may petition the State Superintendent of Education for a waiver or modification of the mandates of the School Code or of the administrative rules adopted by ISBE in order to support the implementation of the school district's proposed competency-based learning system. However, no waiver shall be granted under this subsection (f) relating to State assessments, accountability requirements, teacher tenure or seniority, teacher or principal evaluations, or learning standards or that removes legal protections or supports intended for the protection of children or a particular category of students, such as students with disabilities or English learners. Any waiver or modification of teacher educator licensure requirements to permit instruction by non-educators or educators without an appropriate license must ensure that an appropriately licensed teacher and the provider of instruction partner in order to verify the method for assessing competency of mastery and verify whether a student has demonstrated mastery. All requests must be jointly signed by the school district superintendent and the president of the school board and must describe the position of teachers within the school district that will be involved in the competency-based learning system's implementation on the application. If the school district has an exclusive bargaining representative of its teachers and the president of the exclusive bargaining representative does not submit a statement of support for the application, the school district must submit either a statement by the president that describes the position of the exclusive bargaining representative on the application or a description of the school district's good faith efforts to obtain such a statement. The State Superintendent of Education shall approve a waiver or modification request meeting the requirements of this subsection (f) if the State Superintendent of Education determines the request is reasonably necessary to support the implementation of the school district's proposed competency-based learning system, and the request shall not diminish the overall support of teachers within the school district involved with the system's implementation as demonstrated in the school district's initial application to participate in the pilot program. An approved request shall take effect in accordance with the timeline set forth in the school district's application, and an approved waiver or modification shall remain in effect for so long as the school district participates in the pilot program established by this Act. The State Superintendent of Education's approval of a school district plan for implementation of competency-based, high school graduation requirements shall serve as a waiver or modification of any conflicting requirements of Section 27-22 of the School Code. School districts participating in the pilot program may additionally pursue waivers and modifications pursuant to Section 2-3.25g of the School Code.
(g) For purposes of this subsection (g), "annual cohort" means the group of school districts selected by the State Superintendent of Education to participate in the pilot program during an annual application and selection process. The State Superintendent of Education shall limit each annual cohort of the pilot program as follows: the first 2 annual cohorts shall be limited to no more than 12 school districts, and any subsequent annual cohort shall be limited to no more than 15 school districts. A school district may submit only one application for each annual cohort of the pilot program. The application of a school district having a population exceeding 500,000 inhabitants may not include more than 6 schools. The expansion of a school district's competency-based learning system to a new school or new subject area identified in Section 27-22 of the School Code shall require a new application by the school district.
(Source: P.A. 99-674, eff. 7-29-16.)

(110 ILCS 148/30)
Sec. 30. Competency-based, high school graduation requirements pilot program statewide supports. Subject to the availability of public or private resources, to support school district participation in the pilot program established under Section 20 of this Act and development of competency-based graduation requirements, ISBE shall provide or support the provision of:
(1) grants to school districts participating in the

pilot program to offset the costs of educator training and initial implementation;

(2) technical assistance and professional

development for pilot program plan implementation, including, but not limited to, peer-to-peer coaching models;

(3) an evaluation of the pilot program, with a

report of successes and challenges, objective outcome measures, qualitative measures of implementation, and recommendations for further program modification and improvement;

(4) networking opportunities for participating

school districts, including opportunities for both administrators and teachers;

(5) a web-based library of pilot program

implementation plans and models supporting future replication activities; and

(6) communication materials and supports for

stakeholder engagement in the development and implementation of competency-based learning systems.

(Source: P.A. 99-674, eff. 7-29-16.)

(110 ILCS 148/35)
Sec. 35. Competency-based, high school graduation requirements pilot program implementation. The pilot program established under Section 20 of this Act shall be implemented as follows:
(1) By June 30, 2017, the State Superintendent of

Education shall publish the application for school districts to participate in the initial cohort of the pilot program.

(2) By no later than April 1, 2018, following a

review and selection process established by the State Superintendent of Education pursuant to Section 25 of this Act, school districts shall be selected for the initial cohort of the pilot program.

(3) By no later than October 1, 2018, school

districts participating in the initial cohort of the pilot program shall develop and submit the full pilot program implementation plans described in Section 25 of this Act.

(4) During the 2018-2019 school year, school

districts participating in the initial cohort shall commence initial implementation activities in accordance with their full pilot program implementation plan.

(5) During the 2021-2022 school year, the State

Superintendent of Education or his or her designee shall evaluate the school districts participating in the pilot program and make recommendations to ISBE and the General Assembly for elimination, modification, or expansion of the pilot program.

(6) The State Superintendent of Education may

establish one or more additional cohorts of the pilot program for implementation commencing in the 2019-2020 and subsequent school years.

(Source: P.A. 99-674, eff. 7-29-16.)

(110 ILCS 148/40)
Sec. 40. Guiding principles for and purposes of transitional mathematics instruction.
(a) ISBE, ICCB, and IBHE shall jointly establish and administer requirements and supports for transitional mathematics instruction pursuant to the requirements of Sections 45 through 65 of this Act. In doing so, these agencies shall be guided by all of the following principles:
(1) Transitional mathematics instruction should be

one of multiple strategies to reduce statewide remedial education rates, including better alignment of school district and postsecondary institution systems, targeted mathematics interventions throughout high school, and the use of corequisite remedial education models by postsecondary institutions.

(2) Postsecondary institution placement into

college-level mathematics courses should be based on more than a standardized assessment score, and postsecondary institutions should utilize multiple measures for placement in most instances.

(3) All high school students who can demonstrate

readiness for college-level mathematics courses should have access to such courses.

(4) Students should be provided mathematics

instruction aligned to their individualized postsecondary education and career objectives.

(5) Mathematics instruction should be

contextualized and emphasize real-world application whenever possible, and instructional strategies integrating mathematics competencies with other academic and career competencies are encouraged for all students.

(b) The purposes of transitional mathematics instruction are to:
(1) provide the mathematical foundation for

postsecondary education and careers that high school students are lacking from their previous education;

(2) provide high school students with the

mathematical knowledge and skills to meet their individualized postsecondary education and career objectives; and

(3) provide high school students with the knowledge

and skills to be successful in mathematics college-level courses.

(Source: P.A. 99-674, eff. 7-29-16.)

(110 ILCS 148/45)
Sec. 45. Statewide panel to define transitional mathematics instruction recommendations.
(a) Subject to the availability of public or private resources for its administration, ISBE, ICCB, and IBHE shall jointly establish a statewide panel to recommend competencies and other requirements for transitional mathematics instruction that lead to various postsecondary institution mathematics pathways. ISBE, ICCB, and IBHE shall consult with the IMACC on the establishment and administration of the statewide panel. The statewide panel shall include high school educators and administrators and community college and university faculty and administrators, including broad representation from general education and career and technical education. The statewide panel shall also consult with representations of private sector employers on the definition of competencies for postsecondary institution mathematics pathways and consider mathematics utilized in pre-employment screenings for entry-level careers. Following the delivery of the statewide panel's recommendations, ISBE, ICCB, and IBHE shall, in consultation with IMACC and the statewide panel, jointly adopt competencies and requirements for transitional mathematics instruction and related postsecondary institution mathematics pathways.
(b) The statewide panel shall define transitional mathematics competencies aligned to ISBE-adopted learning standards and requirements associated with, at minimum, the following postsecondary institution mathematics pathways:
(1) STEM Pathway. The STEM Pathway is for students

with career goals involving occupations that require the application of calculus or advanced algebraic skills. In accordance with and subject to this Act, successful attainment of transitional mathematics competencies in the STEM Pathway guarantees student placement into a community college mathematics course in a calculus-based mathematics course sequence.

(2) Technical Pathway. The Technical Pathway is for

students with career goals involving occupations in technical fields that do not require the application of calculus, advanced algebraic, or advanced statistical skills. Mathematics in the Technical Pathway emphasizes the application of mathematics within career settings. In accordance with and subject to this Act, successful attainment of transitional mathematics competencies in the Technical Pathway guarantees student placement into a credit-bearing postsecondary mathematics course required for a community college career and technical education program.

(3) Quantitative Literacy and Statistics Pathway. The

Quantitative Literacy and Statistics Pathway is for students focused on attaining competency in general statistics, data analysis, quantitative literacy, and problem solving. The Quantitative Literacy and Statistics Pathway is intended for students whose career goals do not involve occupations relating to either the STEM or Technical Pathway or those who have not yet selected a career goal. In accordance with and subject to this Act, successful attainment of transitional mathematics competencies in the Quantitative Literacy and Statistics Pathway guarantees student placement into a community college GECC mathematics course not in a calculus-based course sequence.

(c) The statewide panel shall make recommendations on whether separate transitional mathematics competencies should be defined for students with career goals involving occupations that require the application of advanced statistics, such as occupations in certain social science fields. The statewide panel shall also provide recommendations for methods to incorporate transitional mathematics competencies into integrated courses.
(d) The statewide panel shall recommend statewide criteria for determining the projected readiness of 11th grade students for college-level mathematics courses in each of the postsecondary education mathematics pathways for purposes of placement into transitional mathematics instruction in 12th grade. The statewide criteria shall include standardized assessment results, grade point average, and course completions. The statewide criteria shall also define a minimal level of mathematical competency necessary for student placement into transitional mathematics instruction. Following the delivery of such recommendations, ISBE and ICCB shall jointly adopt statewide criteria for determining projected readiness for college-level mathematics courses in each of the postsecondary institution mathematics pathways for purposes of placement into transitional mathematics instruction in 12th grade.
(e) Notwithstanding anything to the contrary contained in this Act, in the event the statewide panel is not established due to the unavailability of public and private resources and ISBE, ICCB, and IBHE are therefore unable to jointly adopt competencies and requirements for transitional mathematics instruction and related postsecondary institution mathematics pathways, then no transitional mathematics instruction is required to be delivered by school districts or accepted for placement by community colleges in accordance with this Act.
(f) Subject to the availability of public or private resources for its administration, ISBE, ICCB, and IBHE shall, in consultation with the members of the statewide panel, establish and administer procedures for approving transitional mathematics instruction for statewide portability.
(g) In accordance with timelines and publication requirements established by IBHE, each public university must adopt and publicize transparent criteria adopted by the university for student placement into college-level mathematics courses. IBHE must publicly report on the adoption of such criteria and the extent to which public universities are utilizing strategies to minimize placements into non-credit-bearing remedial mathematics course sequences.
(Source: P.A. 99-674, eff. 7-29-16.)

(110 ILCS 148/50)
Sec. 50. Transitional mathematics instruction placement and delivery.
(a) A school district electing or required to deliver transitional mathematics instruction in accordance with Section 65 of this Act shall use the statewide criteria established pursuant to subsection (d) of Section 45 of this Act to determine each student's projected readiness for college-level mathematics courses upon high school graduation in that student's selected postsecondary institution mathematics pathway. The school district shall make a pre-determination of student readiness at the end of the first semester of 11th grade and may adjust readiness determinations at the end of 11th grade. The readiness of a student who has not selected a postsecondary institution mathematics pathway shall be determined in accordance with the criteria for the Quantitative Literacy and Statistics Pathways. Notwithstanding the readiness determinations, instructional requirements for students with disabilities shall be subject to the individualized goals set forth within the student's individualized education program required by State and federal law.
(b) Public high school graduates of school districts implementing transitional mathematics instruction in accordance with this Act may demonstrate readiness for college-level mathematics courses at applicable postsecondary institutions through any of the following methods:
(1) At the end of 11th grade, the student does not

meet the statewide criteria for demonstrating projected readiness for college-level mathematics courses upon high school graduation in the student's postsecondary education mathematics pathway, but the student subsequently achieves successful completion of transitional mathematics instruction for the postsecondary education mathematics pathway. Students who achieve successful completion shall receive transcripted credit for the transitional mathematics instruction from the community college partner and, subject to subsections (c) and (d) of this Section, shall be placed by applicable postsecondary institutions recognizing the transcripted credit in accordance with this Act into an appropriate college-level mathematics course in the student's postsecondary institution mathematics pathway. Students who do not achieve successful completion shall be subject to generally applicable postsecondary institution mathematics placement processes. For the purposes of this paragraph (1), successful completion means the student successfully demonstrates attainment of transitional mathematics competencies either through an overall grade for the mathematics-related portion of a course or demonstrated mastery of all transitional mathematics competencies delivered through a competency-based learning system.

(2) At the end of 11th grade, the student meets the

statewide criteria for demonstrating projected readiness for college-level mathematics courses upon high school graduation in the student's postsecondary education mathematics pathway, and the student subsequently successfully completes rigorous mathematics instruction in accordance with criteria jointly adopted by ISBE and ICCB.

(3) The student meets applicable postsecondary

institution criteria for demonstrating readiness for college-level mathematics courses in the student's postsecondary education mathematics pathway.

(c) All postsecondary institutions that have entered into a partnership agreement pursuant to Section 55 of this Act shall recognize community college transcripted credit from transitional mathematics instruction delivered by school districts participating in the partnership agreement for student placement into appropriate college-level mathematics courses. If statewide portability approval procedures have been established pursuant to subsection (f) of Section 45 of this Act, then all community colleges shall recognize community college transcripted credit from transitional mathematics instruction that has been approved in accordance with the statewide portability procedures. A public university is not required to recognize transcripted credit from transitional mathematics instruction for placement purpose unless the public university voluntarily agrees to do so through entering into a partnership agreement in accordance with Section 55 of this Act. The placement determinations described in this Section are valid for 18 months after high school graduation, provided a postsecondary institution may require a short-term, skill-based review or a corequisite remediation course for a student who does not enroll in a college-level mathematics course in the fall semester after high school graduation.
(Source: P.A. 99-674, eff. 7-29-16.)

(110 ILCS 148/55)
Sec. 55. High school and community college partnership agreements for transitional mathematics instruction.
(a) Transitional mathematics instruction shall be delivered by high school faculty with community college collaboration as defined through a partnership agreement meeting the requirements of this Section. While transitional mathematics instruction may be delivered through stand-alone mathematics courses, school districts and community colleges may use integrated courses or competency-based learning systems for the delivery of transitional mathematics instruction.
(b) School districts serving grades 9 through 12 electing or required to deliver transitional mathematics instruction in accordance with Section 65 of this Act shall enter into a partnership agreement for transitional mathematics courses with at least one community college. All partnership agreements shall address the following:
(1) The co-development by the school district and

community college of transitional mathematics courses or a defined mathematics competency set or the adaptation of the State model transitional instructional units that align to the statewide competencies for particular postsecondary institution mathematics pathways, which shall also include the design of local performance indicators and evidence associated with those indicators.

(2) The community college courses for which the

successful completion of transitional mathematics instruction will guarantee placement, subject to subsection (b) of Section 50 of this Act.

(3) The availability of dual enrollment and dual

credit courses for high school students demonstrating current readiness for college-level mathematics courses.

(4) Training and professional development to be

provided to the high school instructors of transitional mathematics instruction.

(5) The utilization of integrated courses or

competency-based learning systems for transitional mathematics instruction.

(c) A community college must enter into a partnership agreement when requested to do so by a local school district that has elected or is required to deliver transitional mathematics instruction in accordance with Section 65 of this Act, provided the community college receives an implementation grant in an amount determined by ICCB to compensate for its related instructional development and implementation activities. A community college may require standardized terms for all of its partner school districts. ISBE and ICCB shall jointly resolve any disputes between a school district and community college regarding the proposed terms of a partnership agreement.
(d) When developing partnership agreements, community colleges and school districts shall consult with a public university that has requested consultation in accordance with requirements established by ICCB and IBHE. A public university may, in its sole discretion, elect to become a party to a partnership agreement.
(e) Regional offices of education may, with the consent of participating school districts, establish multi-district partnership agreements with one or more postsecondary institutions.
(Source: P.A. 99-674, eff. 7-29-16.)

(110 ILCS 148/60)
Sec. 60. Transitional mathematics instruction statewide supports.
(a) ICCB shall permit transitional mathematics instruction that has been transcripted by a community college in accordance with the requirements of this Act to be claimed for reimbursement for community college funding purposes.
(b) Subject to the availability of public or private resources, ISBE, ICCB, and IBHE, in collaboration with IMACC, shall support at least 2 collaborative efforts among school districts and postsecondary institutions to develop model transitional mathematics instructional units. All State-supported models shall include real-world application projects that can be delivered to particular students based on career interests. At least one of the State-supported transitional mathematics models must be highly modularized for blended-learning delivery, with:
(1) a pre-assessment system to ensure that completion

of modules are required only when the competencies have not been sufficiently mastered;

(2) the ability for students to complete coursework

in areas of need at their own pace;

(3) the ability for transitional mathematics modules

to be included within integrated courses or competency-based learning systems; and

(4) the ability for students to complete dual credit

modules upon completion of the transitional mathematics modules.

(c) Provided that statewide portability procedures have been established pursuant to subsection (f) of Section 45 of this Act, ISBE and ICCB shall identify and publicize courses for transitional mathematics instruction that meet the statewide portability requirements and that can be delivered fully online or through blended-learning models without the requirement for in-person mathematics instruction at the high school.
(d) ISBE and ICCB shall jointly develop and provide a model partnership agreement for school districts and community colleges.
(e) ISBE and ICCB shall provide standardized reports to school districts and community colleges, including, but not limited to:
(1) reports that school districts and community

colleges can use for determining students 11th grade projected readiness for college-level mathematics courses upon high school graduation; and

(2) reports that compare participating students'

postsecondary outcomes with other students, particularly those in traditional developmental education course sequences.

(Source: P.A. 99-674, eff. 7-29-16.)

(110 ILCS 148/65)
Sec. 65. Transitional mathematics instruction implementation.
(a) Subject to the availability of public or private resources, by no later than June 30, 2018, the statewide panel established pursuant to Section 45 of this Act shall define the transitional mathematics competencies and statewide criteria for determining projected readiness for college-level mathematics courses, and the school district and postsecondary institution collaborative efforts established pursuant to Section 60 of this Act shall develop the model transitional mathematics instructional units.
(b) By no later than June 30, 2019, ISBE and ICCB shall jointly establish a phased implementation plan and benchmarks that lead to full statewide implementation of transitional mathematics instruction in all school districts with timeframes that account for State and local resources and capacity. The phased implementation plan shall be contingent upon all of the following:
(1) The availability of public or private resources

necessary for the implementation of the statewide panel and the administration of the statewide portability procedures described in Section 45 of this Act.

(2) The availability of public or private resources

for the grants to community colleges described in subsection (c) of Section 55 of this Act.

(3) The availability of at least one fully online or

blended-learning course as described in subsection (c) of Section 60 of this Act that has been approved through the statewide portability procedures established pursuant to subsection (f) of Section 45 of this Act.

(4) The right of school boards to opt out of

implementation in accordance with subsection (c) of this Section.

(c) Notwithstanding the foregoing implementation requirements, the school board of any school district required to implement transitional mathematics instruction pursuant to the implementation plan adopted by ISBE and ICCB may, by action of its board, opt out of implementation through a finding by its board that the school district's cost of implementation outweighs the potential benefits to students and families through improved postsecondary education mathematics outcomes. The school district must report any decision to opt out of implementation to ISBE.
(d) The implementation plan adopted by ISBE and ICCB pursuant to subsection (b) of this Section shall include an evaluation and report to be issued by no later than June 30, 2022 that analyzes results, best practices, and challenges of school districts and community colleges that have implemented transitional mathematics instruction.
(e) By June 30, 2018, IBHE shall adopt the requirements for public universities described in subsection (g) of Section 45 of this Act and public universities shall adopt and publicize the criteria described in subsection (g) of Section 45 of this Act. By June 30, 2020, and then at least once every 2 years thereafter, IBHE shall publicly report in accordance with subsection (g) of Section 45 of this Act.
(f) Commencing in the 2019-2020 school year, the school board of any school district serving grades 9 through 12 may elect to implement transitional mathematics instruction preparing students for one or more of the postsecondary institution mathematics pathways. If a school board makes an election and a community college for that local school district receives an implementation grant in accordance with subsection (c) of Section 55 of this Act, the community college must enter into a partnership agreement and provide the necessary support for implementation within timelines established by ICCB.
(Source: P.A. 99-674, eff. 7-29-16.)

(110 ILCS 148/70)
Sec. 70. Reading and communication transitional competencies. Subject to the availability of public or private resources for its administration, ISBE, ICCB, and IBHE shall jointly establish a statewide panel to recommend competencies for reading and communication aligned to applicable learning standards adopted by ISBE that, if attained by a student, lead to student placement into appropriate community college GECC communications courses. The statewide panel shall recommend strategies to embed the reading and communications developmental competencies in appropriate high school coursework.
(Source: P.A. 99-674, eff. 7-29-16.)

(110 ILCS 148/75)
Sec. 75. College and Career Pathway Endorsements System.
(a) Public high school graduates may attain College and Career Pathway Endorsements on high school diplomas in accordance with the requirements of Section 80 of this Act. The IPIC Agencies shall establish and administer a system for awarding and supporting College and Career Pathway Endorsements in accordance with the requirements of Sections 80 and 85 of this Act and oversee its implementation in accordance with the timelines set forth in Section 90 of this Act.
(b) The College and Career Pathway Endorsements System is established for the purposes of:
(1) recognizing and incentivizing student attainment

of knowledge and demonstration of skills important for success in both postsecondary education and employment;

(2) encouraging career exploration and development to

improve students' decision-making for subsequent education and career advancement;

(3) promoting greater consistency of college and

career pathway program structures within particular sectors;

(4) aligning supports from the State, employers, and

regional intermediary support organizations; and

(5) institutionalizing college and career pathways as

a key strategy for preparing more Illinois students for postsecondary education success and rewarding career opportunities.

(Source: P.A. 99-674, eff. 7-29-16.)

(110 ILCS 148/80)
Sec. 80. College and Career Pathway Endorsements.
(a) College and Career Pathway Endorsements are established to recognize public high school graduates who complete the requirements set forth in subsection (d) of this Section.
(b) School district participation in this program is voluntary.
(c) As of the 2019-2020 school year, Eligible School Districts may award one or more College and Career Pathway Endorsements on high school diplomas in Endorsement Areas established by ISBE in consultation with the other IPIC Agencies and appropriate stakeholders, including postsecondary institutions and employers. When establishing the Endorsement Areas, the agencies shall consider the Illinois career cluster framework, prevalent models for comprehensive pathway systems in Illinois high schools that articulate to postsecondary institutions and career training programs, prevalent models for guided pathway systems at postsecondary institutions, and the postsecondary institution mathematics pathways established pursuant to this Act. The Endorsement Areas shall also provide for a multidisciplinary endorsement for students that change career pathways during high school while meeting the individualized plan, professional learning, and academic readiness requirements set forth in subsection (d) of this Section.
(d) To earn a College and Career Pathway Endorsement, a student shall satisfy all of the following requirements:
(1) Develop and periodically update an individualized

plan for postsecondary education or training, careers, and financial aid. This individualized plan shall also include student development of a resume and personal statement with student reflection on attainment of Adaptive Competencies. The Eligible School District shall certify to ISBE that its individualized planning process spans grades 9 through 12 and includes an annual process for updating the plan.

(2) Complete a career-focused instructional sequence,

including at least 2 years of coursework or equivalent competencies within an Endorsement Area or, for students attaining a multidisciplinary endorsement, multiple Endorsement Areas. An Eligible School District must consult with its regional education for employment director on the establishment of the career-focused instructional sequence. For all areas other than for multidisciplinary endorsements, the Eligible School District and a Local Community College shall certify to ISBE and ICCB that the career-focused instructional sequence is articulated to a certificate or degree program with labor market value, with opportunities for ongoing student advancement. ISBE and ICCB may adopt requirements for certifying that the instructional sequence meets the requirements of this paragraph (2). This certification must be re-certified at least once every 5 years thereafter. Commencing in the 2022-2023 school year, students must earn at least 6 hours of credit through early college credit courses within the career-focused instructional sequence.

(3) Complete a minimum of 2 Career Exploration

Activities or one Intensive Career Exploration Experience, a minimum of 2 Team-based Challenges, and at least 60 cumulative hours of participation in one or more Supervised Career Development Experiences.

(4) Demonstrate readiness for non-remedial

coursework in reading and mathematics by high school graduation through criteria certified by the Eligible School District and a Local Community College to ISBE and ICCB. The criteria shall align to any local partnership agreement established pursuant to Section 55 of this Act and may allow the demonstration of readiness through various methods, including assessment scores, grade point average, course completions, or other locally adopted criteria.

(e) To become an Eligible School District and award College and Careers Pathway Endorsements, a school district shall submit information in a form determined by ISBE and ICCB that indicates the school district's intent to award College and Career Pathway Endorsements in one or more Endorsement Areas and includes the certifications described in subsection (d) of this Section. Either ISBE or ICCB may require supporting evidence for any certification made by the school district in the submission. An Eligible School District must participate in any quality review process adopted by ISBE for College and Career Pathway Endorsement systems, provided that the quality review process is at no cost to the Eligible School District.
(Source: P.A. 99-674, eff. 7-29-16.)

(110 ILCS 148/85)
Sec. 85. Statewide planning and supports for College and Career Pathway Endorsement programs.
(a) By no later than June 30, 2017, the IPIC Agencies shall develop and adopt a comprehensive interagency plan for supporting the development of College and Career Pathway Endorsement programs throughout the State. Thereafter, the plan shall be re-assessed and updated at least once every 5 years. The plan shall:
(1) designate priority, State-level industry sectors

consistent with those identified through federal and State workforce and economic development planning processes;

(2) articulate a strategy for supporting College and

Career Pathway Endorsement programs that includes State and federal funding, business and philanthropic investments, and local investments;

(3) consider the need for school districts and

postsecondary institutions to phase in endorsement programs and the elements specified in subsection (d) of Section 80 of this Act over multiple years; and

(4) address how College and Career Pathway

Endorsement programs articulate to postsecondary institution degree programs.

(b) In accordance with the interagency plan developed pursuant to subsection (a) of this Section and within the limits of available public and private resources, the IPIC Agencies shall establish a public-private steering committee for each priority State-level industry sector that includes representatives from one or more business-led, sector-based partnerships. By no later than June 30, 2018, each steering committee shall recommend to the IPIC Agencies a sequence of minimum career competencies for particular occupational pathways within that sector that students should attain by high school graduation as part of a College and Career Pathway Endorsement program. The IPIC Agencies shall establish methods to recognize and incentivize College and Career Pathway Endorsement programs that:
(1) address a priority State-level industry sector;
(2) are developed jointly by school districts,

community colleges, Local Workforce Development Boards, and employers; and

(3) align to sequences of minimum career competencies

defined pursuant to this subsection (b), with any regional modifications appropriate for local economic development objectives.

(c) In accordance with the interagency plan developed pursuant to subsection (a) of this Section and within the limits of available public and private resources, the IPIC Agencies shall provide all of the following supports for College and Career Pathway Endorsement program:
(1) Provide guidance documents for implementation of

each of the various elements of College and Career Pathway Endorsement programs.

(2) Provide or designate one or more web-based tools

to support College and Career Pathway Endorsement programs, including a professional learning portfolio, Professional Skills Assessment, and mentoring platform.

(3) Make available a statewide insurance policy for

appropriate types of Supervised Career Development Experiences.

(4) Provide or designate one or more model

instructional units that provide an orientation to all career cluster areas.

(5) Coordinate with business-led, sector-based

partnerships to:

(A) designate available curricular and

instructional resources that school districts can voluntarily select to address requirements for College and Career Pathway Endorsement programs;

(B) designate stackable industry-based

certifications, the completion of which demonstrates mastery of specific career competencies and that are widely valued by employers within a particular sector;

(C) deliver or support sector-oriented

professional development, Career Exploration Activities, Intensive Career Exploration Experiences, Team-based Challenges, and Supervised Career Development Experiences; and

(D) develop recognition and incentives for school

districts implementing and students attaining College and Career Pathway Endorsements that align to the sequence of minimum career competencies defined pursuant to subsection (b) of this Section.

(d) To support articulation of College and Career Pathway Endorsement programs into higher education, by no later than June 30, 2018 ICCB and IBHE shall jointly adopt, in consultation with postsecondary institutions, requirements for postsecondary institutions to define first-year course schedules and degree programs with Endorsement areas to support the successful transition of Endorsement recipients into related degree programs. These requirements shall take effect in the 2020-2021 school year.
(Source: P.A. 99-674, eff. 7-29-16.)

(110 ILCS 148/90)
Sec. 90. Implementation of the College and Career Pathway Endorsement programs.
(a) By no later than June 30, 2017:
(1) the IPIC Agencies shall define the framework for

Endorsement Areas and ISBE shall define the high school course codes that relate to each area; and

(2) the IPIC Agencies shall adopt the comprehensive

plan required by subsection (a) of Section 85 of this Act.

(b) By no later than June 30, 2018:
(1) the public-private steering committees described

in subsection (b) of Section 85 of this Act shall recommend to the IPIC Agencies a sequence of minimum career competencies for particular occupational pathways within that sector that students should attain by high school graduation as part of a College and Career Pathway Endorsement program;

(2) ICCB and IBHE shall adopt the requirements for

postsecondary institutions described in subsection (d) of Section 85 of this Act; and

(3) the IPIC Agencies shall commence the development

of the statewide supports described in Section 85 of this Act.

(c) By no later than June 30, 2019, (i) Eligible School Districts shall submit the information and certifications required by ISBE and ICCB to offer Career Pathway Endorsement programs for 2020 high school graduates; and (ii) the IPIC Agencies shall initially offer the statewide supports described in Section 85 of this Act.
(d) By no later than the 2020-2021 school year, postsecondary institutions shall implement the requirements adopted by ICCB and IBHE pursuant to subsection (d) of Section 85 of this Act.
(Source: P.A. 99-674, eff. 7-29-16.)

(110 ILCS 148/900)
Sec. 900. Administrative rules. ISBE, in consultation with the other State agencies described in this Act, as applicable, may adopt such administrative rules as may be necessary for the implementation of this Act. ICCB and IBHE may adopt such administrative rules as may be necessary to implement Sections 45 through 70 and subsection (d) of Section 85 of this Act.
(Source: P.A. 99-674, eff. 7-29-16.)

(110 ILCS 148/905)
Sec. 905. (Amendatory provisions; text omitted).
(Source: P.A. 99-674, eff. 7-29-16; text omitted.)

(110 ILCS 148/995)
Sec. 995. No acceleration or delay. Where this Act makes changes in a statute that is represented in this Act by text that is not yet or no longer in effect (for example, a Section represented by multiple versions), the use of that text does not accelerate or delay the taking effect of (i) the changes made by this Act or (ii) provisions derived from any other Public Act.
(Source: P.A. 99-674, eff. 7-29-16.)

(110 ILCS 148/999)
Sec. 999. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 99-674, eff. 7-29-16.)



110 ILCS 150/ - Student Transfer Achievement Reform Act.

(110 ILCS 150/1)
Sec. 1. Short title. This Act may be cited as the Student Transfer Achievement Reform Act.
(Source: P.A. 99-316, eff. 1-1-16.)

(110 ILCS 150/5)
Sec. 5. Definitions. In this Act:
"Community college" means a public community college in this State.
"State university" means a public university in this State.
(Source: P.A. 99-316, eff. 1-1-16.)

(110 ILCS 150/10)
Sec. 10. Associate degree for transfer.
(a) Commencing with the fall term of the 2016-2017 academic year, a community college student who earns an associate degree for transfer, an Associate of Arts, or an Associate of Science that is consistent with degree requirements of the Illinois Community College Board and the Board of Higher Education and aligned with the policies and procedures of the Illinois Articulation Initiative, granted pursuant to subsection (b) of this Section is deemed eligible for transfer into the baccalaureate program of a State university if the student meets the requirements of the transfer degree and major-specific prerequisites and obtains a minimum grade point average of 2.0 on a 4.0 scale.
(b) As a condition of receipt of State funds, a community college district shall develop and grant associate degrees for transfer that meet the requirements of subsection (a) of this Section. A community college district may not impose any requirements in addition to the requirements of this Section for a student to be eligible for an associate degree for transfer and subsequent admission to a State university pursuant to Section 15 of this Act without the approval of the Illinois Community College Board and the Board of Higher Education.
(c) The General Assembly encourages a community college district to consider the articulation agreements and other work between the respective faculties from the affected community college and State universities in implementing the requirements of this Section.
(d) The General Assembly encourages community colleges to facilitate the acceptance of credits earned at other community colleges toward an associate degree for transfer pursuant to this Section.
(e) This Section does not preclude students who are assessed below collegiate level from acquiring remedial noncollegiate level coursework in preparation for obtaining an associate degree for transfer. Remedial noncollegiate level coursework and all other non-transfer coursework must not be counted as part of the transferable units required pursuant to subdivision (1) of subsection (a) of this Section.
(Source: P.A. 99-316, eff. 1-1-16.)

(110 ILCS 150/15)
Sec. 15. Admission to a State university. Notwithstanding any other provision of law to the contrary, a State university shall admit and grant junior status in a program, subject to available program capacity, to any Illinois community college student who:
(1) meets all of the requirements of Section 10 of

this Act;

(2) has completed all lower-division prerequisites;

and

(3) meets the admission requirements of the State

university's program or major.

(Source: P.A. 99-316, eff. 1-1-16.)

(110 ILCS 150/20)
Sec. 20. Coursework.
(a) A State university may not require a student transferring pursuant to this Act to take more than 60 additional semester units beyond the lower-division major requirements for majors requiring 120 semester units, provided that the student remains enrolled in the same program of study and has completed university major transfer requirements. Specified high unit majors are exempt from this subsection (a) upon agreement by the board of trustees of the State university and the Board of Higher Education.
(b) A State university may not require students transferring pursuant to this Act to repeat courses that are articulated with those taken at the community college and counted toward an associate degree for transfer granted pursuant to Section 10 of this Act.
(c) The General Assembly encourages State universities to facilitate the seamless transfer of credits toward a baccalaureate degree pursuant to the intent of this Act.
(Source: P.A. 99-316, eff. 1-1-16.)

(110 ILCS 150/25)
Sec. 25. Board of Higher Education reviews and reports.
(a) The Board of Higher Education shall review the implementation of this Act and file a report on that review with the General Assembly on or before May 31, 2017, as provided in Section 3.1 of the General Assembly Organization Act.
(b) The Board of Higher Education shall review both of the following and file a report on that review with the General Assembly within 4 years after the effective date of this Act, as provided in Section 3.1 of the General Assembly Organization Act:
(1) The outcomes of implementation of this Act,

including, but not limited to, all of the following:

(A) The number and percentage of community

college students who transferred to a State university and earned an associate degree for transfer pursuant to this Act.

(B) The average amount of time and units it takes

a community college student earning an associate degree for transfer pursuant to this Act to transfer to and graduate from a State university, as compared to the average amount of time and units it took community college transfer students prior to the implementation of this Act and compared to students using other transfer processes available.

(C) Student progression and completion rates.
(D) Other relevant indicators of student success.
(E) The degree to which the requirements for an

associate degree for transfer take into account existing articulation agreements and the degree to which community colleges facilitate the acceptance of credits between community college districts, as outlined in subsections (c) and (d) of Section 10 of this Act.

(F) It is the intent of the General Assembly that

student outcome data provided under this subsection (b) include the degree to which State universities were able to accommodate students admitted under this Act in being admitted to the State university of their choice and in a major that is similar to their community college major.

(2) Recommendations for statutory changes necessary

to facilitate the goal of a clear and transparent transfer process.

(Source: P.A. 99-316, eff. 1-1-16.)

(110 ILCS 150/30)
Sec. 30. Implementation of Act; intent. It is the intent of the General Assembly that the requirements placed on community college districts pursuant to this Act be carried out in the normal course of program development and approval, course scheduling, and degree issuance and do not represent any new activities or a higher level of service on the part of community college districts.
(Source: P.A. 99-316, eff. 1-1-16.)

(110 ILCS 150/90)
Sec. 90. (Amendatory provisions; text omitted).
(Source: P.A. 99-316, eff. 1-1-16; text omitted.)



110 ILCS 151/ - Career and Workforce Transition Act.

(110 ILCS 151/1)
Sec. 1. Short title. This Act may be cited as the Career and Workforce Transition Act.
(Source: P.A. 99-468, eff. 1-1-16.)

(110 ILCS 151/5)
Sec. 5. Definitions. In this Act:
"Board" means the Illinois Community College Board.
"Institution" means a non-degree granting institution that is regulated and approved by the Board of Higher Education under the Private Business and Vocational Schools Act of 2012 and that is nationally accredited by an accreditor approved by the U.S. Department of Education.
(Source: P.A. 99-468, eff. 1-1-16; 100-201, eff. 8-18-17.)

(110 ILCS 151/10)
Sec. 10. Transfer of credits.
(a) A public community college district shall accept up to 30 credit hours transferred from an institution that has been approved under Section 15 of this Act if a student has completed one of the following programs at that institution:
(1) Medical Assisting.
(2) Medical Coding.
(3) Dental Assisting.
(4) HVAC (Heating, Ventilation, and Air

Conditioning).

(5) Welding.
(6) Pharmacy Technician.
(7) General Carpentry.
(8) Interior Systems Carpentry.
(9) Drywall.
(10) Floor Covering.
(11) Mill-cabinetry.
(12) Millwright.
(13) Insulation/Spray Foam.
(14) Siding Installation.
(15) Roofing.
(16) Lathing.
(17) Pile Driving.
(18) Concrete Forming.
(19) Scaffolding.
(20) Residential Electrical Construction.
(21) Commercial Electrical Construction.
(22) Industrial Electrical Construction.
(23) Renewable Energy Technology.
(24) Energy Efficiency Concepts.
(25) Electrical Manufacturing Sector.
(26) Communications Systems.
(27) Life Safety Systems.
(28) Security Systems.
(29) Sound Alarms.
(30) Electrical Work Safety Practices.
(31) Electrical Maintenance.
(32) Fire Alarms.
(33) Motor Controls.
(34) Transformers.
(35) Variable Speed Drive Systems.
(36) Rigging.
The program must, at a minimum, be a 9-month program and use a credit-hour system.
(b) The public community college district may accept the credits as direct equivalent credits or prior learning credits, as determined by the district and consistent with the accrediting standards and institutional and residency requirements of the Board, the Higher Learning Commission, other State and national accreditors, and State licensing bodies, as appropriate.
(Source: P.A. 99-468, eff. 1-1-16; 100-569, eff. 12-15-17.)

(110 ILCS 151/15)
Sec. 15. Board approval of institution.
(a) The Board may approve an institution as an institution from which credits may be transferred under Section 10 of this Act if all of the conditions set forth in subsection (b) of Section 20 of this Act have been met. Beginning with applications submitted in 2017, an institution must submit its application for approval to the Board on or before July 1 of a given year and the Board must render its approval decision on or before September 15 of that same year.
Credit transfers from the institution may be made only during the verified accreditation period. An institution that is under review due to probation, that is denied accreditation, or that withdraws an application for national accreditation may not be approved under this Section.
(b) The Board shall post on its website a list of all institutions that have received Board approval. Approved institutions must be listed on the Board's website beginning on January 5, 2018.
(c) All decisions of the Board that result in non-approval of an institution may be appealed within 30 days by that institution after notification has been provided by the Board in the form of a letter delivered by certified mail. During the 30-day appeal process, the institution must be provided with information outlining the reasons for the institution's non-approval by the Board, giving the institution the opportunity to properly address the areas of contention. A decision regarding the appeal must be rendered no later than 60 days after the conclusion of the 30-day appeal process.
(Source: P.A. 99-468, eff. 1-1-16; 100-569, eff. 12-15-17.)

(110 ILCS 151/20)
Sec. 20. Board approval of program.
(a) In this Section, "program" means any of the programs listed under subsection (a) of Section 10 of this Act.
(b) The Board may approve a program as eligible for credit acceptance if all of the following conditions have been met:
(1) The institution has submitted all documentation

pertaining to the institution's structure, accreditation and permit of approval, enrollment, and student information and the completed application requested by the Board.

(2) The institution has submitted all documentation

regarding its academic programs and curriculum for review by the Board. The institution shall comply with the Board of Higher Education's academic catalog requirements. The institution shall make all disclosures required under Section 37 of the Private Business and Vocational Schools Act of 2012. The disclosure shall contain all required information for the most recent 12-month reporting period of July 1 through June 30 and may also include the information for each 12-month reporting period during the institution's 5-year national accreditation term. The information submitted shall also include federally mandated graduation and job placement rates.

(3) The institution has successfully completed a full

term of national accreditation without probation, without being denied accreditation, and without withdrawing an application.

(4) The Board has verified the institution's good

standing during the period of its national accreditation. The institution shall provide any documents that validate its good standing with its national accreditor.

(5) The Board has verified the institution's good

standing with the Board of Higher Education. The institution shall provide any documents that validate its good standing with the Board of Higher Education.

(Source: P.A. 100-569, eff. 12-15-17.)

(110 ILCS 151/90)
Sec. 90. Rulemaking. The Board shall adopt any rules necessary to carry out its responsibilities under this Act.
(Source: P.A. 99-468, eff. 1-1-16.)



110 ILCS 152/ - Illinois Articulation Initiative Act.

(110 ILCS 152/1)
Sec. 1. Short title. This Act may be cited as the Illinois Articulation Initiative Act.
(Source: P.A. 99-636, eff. 1-1-17.)

(110 ILCS 152/5)
Sec. 5. Legislative findings. The General Assembly finds and declares that in January of 1993, the Board of Higher Education, the Illinois Community College Board, and transfer coordinators from Illinois colleges and universities jointly launched the Illinois Articulation Initiative to ease the transfer of students among Illinois public and independent associate and baccalaureate degree-granting institutions. The General Assembly finds and declares that the Illinois Articulation Initiative was driven by the following foundational ideas:
(1) that associate and baccalaureate degree-granting

institutions are equal partners in educating college freshmen and sophomores;

(2) that faculties should take primary responsibility

for developing and maintaining program and course articulation; and

(3) that institutions are expected to work together

to facilitate transfer for lower-division baccalaureate programs.

The General Assembly finds and declares that students have benefited by receiving the General Education Core Curriculum and transferring across institutions of higher education.
(Source: P.A. 99-636, eff. 1-1-17.)

(110 ILCS 152/10)
Sec. 10. Definition of public institution. In this Act, "public institution" means a public university or public community college in this State.
(Source: P.A. 99-636, eff. 1-1-17.)

(110 ILCS 152/15)
Sec. 15. Participation. All public institutions shall participate in the Illinois Articulation Initiative through submission and review of their courses for statewide transfer. All public institutions shall maintain a complete Illinois Articulation Initiative General Education Core Curriculum package, and all public institutions shall maintain up to 4 core courses in an Illinois Articulation Initiative major, provided the public institution has equivalent majors and courses. All public institutions shall provide faculty, as appointed by the Board of Higher Education for public universities and the Illinois Community College Board for public community colleges, to serve on panels in the review of courses.
(Source: P.A. 99-636, eff. 1-1-17.)

(110 ILCS 152/20)
Sec. 20. Course transferability.
(a) All courses approved for Illinois Articulation Initiative General Education codes must be transferable as a part of the General Education Core Curriculum package, consistent with the specific requirements of the package. All public institutions shall determine if Illinois Articulation Initiative major courses are direct course equivalents or are elective credit toward the requirements of the major. If the receiving institution does not offer the course or does not offer it at the lower-division level, the student shall receive elective lower-division major credit toward the requirements of the major for the course and may be required to take the course at the upper-division level.
(b) Students receiving the full General Education Core Curriculum package must not be required to take additional lower-division general education courses.
(Source: P.A. 99-636, eff. 1-1-17.)

(110 ILCS 152/25)
Sec. 25. Board of Higher Education and the Illinois Community College Board duties.
(a) The Board of Higher Education and the Illinois Community College Board shall co-manage the implementation, oversight, and evaluation of the Illinois Articulation Initiative, including determining when panels must be discontinued or convened and the specific requirements of the General Education Core Curriculum. Panels must be convened across the fields of General Education, Communications, Humanities and Fine Arts, Life Sciences, Physical Sciences, Social and Behavioral Sciences, Mathematics, and other fields as determined by the Board of Higher Education and the Illinois Community College Board.
(b) The Board of Higher Education and the Illinois Community College Board shall provide a joint report on an annual basis to the General Assembly, the Governor, and the Illinois P-20 Council on the status of the Illinois Articulation Initiative and the implementation of this Act.
(Source: P.A. 99-636, eff. 1-1-17.)



110 ILCS 155/ - Preventing Sexual Violence in Higher Education Act.

(110 ILCS 155/1)
Sec. 1. Short title. This Act may be cited as the Preventing Sexual Violence in Higher Education Act.
(Source: P.A. 99-426, eff. 8-21-15.)

(110 ILCS 155/5)
Sec. 5. Definitions. In this Act:
"Awareness programming" means institutional action designed to communicate the prevalence of sexual violence, including without limitation training, poster and flyer campaigns, electronic communications, films, guest speakers, symposia, conferences, seminars, or panel discussions.
"Bystander intervention" includes without limitation the act of challenging the social norms that support, condone, or permit sexual violence.
"Complainant" means a student who files a complaint alleging violation of the comprehensive policy through the higher education institution's complaint resolution procedure.
"Comprehensive policy" means a policy created and implemented by a higher education institution to address student allegations of sexual violence, domestic violence, dating violence, and stalking.
"Confidential advisor" means a person who is employed or contracted by a higher education institution to provide emergency and ongoing support to student survivors of sexual violence with the training, duties, and responsibilities described in Section 20 of this Act.
"Higher education institution" means a public university, a public community college, or an independent, not-for-profit or for-profit higher education institution located in this State.
"Primary prevention programming" means institutional action and strategies intended to prevent sexual violence before it occurs by means of changing social norms and other approaches, including without limitation training, poster and flyer campaigns, electronic communications, films, guest speakers, symposia, conferences, seminars, or panel discussions.
"Respondent" means a student involved in the complaint resolution procedure who has been accused of violating a higher education institution's comprehensive policy.
"Sexual violence" means physical sexual acts attempted or perpetrated against a person's will or when a person is incapable of giving consent, including without limitation rape, sexual assault, sexual battery, sexual abuse, and sexual coercion.
"Survivor" means a student who has experienced sexual violence, domestic violence, dating violence, or stalking while enrolled at a higher education institution.
"Survivor-centered" means a systematic focus on the needs and concerns of a survivor of sexual violence, domestic violence, dating violence, or stalking that (i) ensures the compassionate and sensitive delivery of services in a nonjudgmental manner; (ii) ensures an understanding of how trauma affects survivor behavior; (iii) maintains survivor safety, privacy, and, if possible, confidentiality; and (iv) recognizes that a survivor is not responsible for the sexual violence, domestic violence, dating violence, or stalking.
"Trauma-informed response" means a response involving an understanding of the complexities of sexual violence, domestic violence, dating violence, or stalking through training centered on the neurobiological impact of trauma, the influence of societal myths and stereotypes surrounding sexual violence, domestic violence, dating violence, or stalking, and understanding the behavior of perpetrators.
(Source: P.A. 99-426, eff. 8-21-15.)

(110 ILCS 155/10)
Sec. 10. Comprehensive policy. On or before August 1, 2016, all higher education institutions shall adopt a comprehensive policy concerning sexual violence, domestic violence, dating violence, and stalking consistent with governing federal and State law. The higher education institution's comprehensive policy shall include, at a minimum, all of the following components:
(1) A definition of consent that, at a minimum,

recognizes that (i) consent is a freely given agreement to sexual activity, (ii) a person's lack of verbal or physical resistance or submission resulting from the use or threat of force does not constitute consent, (iii) a person's manner of dress does not constitute consent, (iv) a person's consent to past sexual activity does not constitute consent to future sexual activity, (v) a person's consent to engage in sexual activity with one person does not constitute consent to engage in sexual activity with another, (vi) a person can withdraw consent at any time, and (vii) a person cannot consent to sexual activity if that person is unable to understand the nature of the activity or give knowing consent due to circumstances, including without limitation the following:

(A) the person is incapacitated due to the use or

influence of alcohol or drugs;

(B) the person is asleep or unconscious;
(C) the person is under age; or
(D) the person is incapacitated due to a mental

disability.

Nothing in this Section prevents a higher education

institution from defining consent in a more demanding manner.

(2) Procedures that students of the higher education

institution may follow if they choose to report an alleged violation of the comprehensive policy, regardless of where the incident of sexual violence, domestic violence, dating violence, or stalking occurred, including all of the following:

(A) Name and contact information for the Title IX

coordinator, campus law enforcement or security, local law enforcement, and the community-based sexual assault crisis center.

(B) The name, title, and contact information for

confidential advisors and other confidential resources and a description of what confidential reporting means.

(C) Information regarding the various

individuals, departments, or organizations to whom a student may report a violation of the comprehensive policy, specifying for each individual and entity (i) the extent of the individual's or entity's reporting obligation, (ii) the extent of the individual's or entity's ability to protect the student's privacy, and (iii) the extent of the individual's or entity's ability to have confidential communications with the student.

(D) An option for students to electronically

report.

(E) An option for students to anonymously report.
(F) An option for students to confidentially

report.

(G) An option for reports by third parties and

bystanders.

(3) The higher education institution's procedure for

responding to a report of an alleged incident of sexual violence, domestic violence, dating violence, or stalking, including without limitation (i) assisting and interviewing the survivor, (ii) identifying and locating witnesses, (iii) contacting and interviewing the respondent, (iv) contacting and cooperating with law enforcement, when applicable, and (v) providing information regarding the importance of preserving physical evidence of the sexual violence and the availability of a medical forensic examination at no charge to the survivor.

(4) A statement of the higher education institution's

obligation to provide survivors with concise information, written in plain language, concerning the survivor's rights and options, upon receiving a report of an alleged violation of the comprehensive policy, as described in Section 15 of this Act.

(5) The name, address, and telephone number of the

medical facility nearest to each campus of the higher education institution where a survivor may have a medical forensic examination completed at no cost to the survivor, pursuant to the Sexual Assault Survivors Emergency Treatment Act.

(6) The name, telephone number, address, and website

URL, if available, of community-based, State, and national sexual assault crisis centers.

(7) A statement notifying survivors of the interim

protective measures and accommodations reasonably available from the higher education institution that a survivor may request in response to an alleged violation of the comprehensive policy, including without limitation changes to academic, living, dining, transportation, and working situations, obtaining and enforcing campus no contact orders, and honoring an order of protection or no contact order entered by a State civil or criminal court.

(8) The higher education institution's complaint

resolution procedures if a student alleges violation of the comprehensive violence policy, including, at a minimum, the guidelines set forth in Section 25 of this Act.

(9) A statement of the range of sanctions the higher

education institution may impose following the implementation of its complaint resolution procedures in response to an alleged violation of the comprehensive policy. Sanctions may include, but are not limited to, suspension, expulsion, or removal of the student found, after complaint resolution procedures, to be in violation of the comprehensive policy of the higher education institution.

(10) A statement of the higher education

institution's obligation to include an amnesty provision that provides immunity to any student who reports, in good faith, an alleged violation of the higher education institution's comprehensive policy to a responsible employee, as defined by federal law, so that the reporting student will not receive a disciplinary sanction by the institution for a student conduct violation, such as underage drinking, that is revealed in the course of such a report, unless the institution determines that the violation was egregious, including without limitation an action that places the health or safety of any other person at risk.

(11) A statement of the higher education

institution's prohibition on retaliation against those who, in good faith, report or disclose an alleged violation of the comprehensive policy, file a complaint, or otherwise participate in the complaint resolution procedure and available sanctions for individuals who engage in retaliatory conduct.

(Source: P.A. 99-426, eff. 8-21-15; 99-741, eff. 8-5-16.)

(110 ILCS 155/15)
Sec. 15. Student notification of rights and options.
(a) On or before August 1, 2016, upon being notified of an alleged violation of the comprehensive policy by or on behalf of a student, each higher education institution shall, at a minimum, provide the survivor, when identified, with a concise notification, written in plain language, of the survivor's rights and options, including without limitation:
(1) the survivor's right to report or not report the

alleged incident to the higher education institution, law enforcement, or both, including information about the survivor's right to privacy and which reporting methods are confidential;

(2) the contact information for the higher education

institution's Title IX coordinator or coordinators, confidential advisors, a community-based sexual assault crisis center, campus law enforcement, and local law enforcement;

(3) the survivor's right to request and receive

assistance from campus authorities in notifying law enforcement;

(4) the survivor's ability to request interim

protective measures and accommodations for survivors, including without limitation changes to academic, living, dining, working, and transportation situations, obtaining and enforcing a campus-issued order of protection or no contact order, if such protective measures and accommodations are reasonably available, and an order of protection or no contact order in State court;

(5) the higher education institution's ability to

provide assistance, upon the survivor's request, in accessing and navigating campus and local health and mental health services, counseling, and advocacy services; and

(6) a summary of the higher education institution's

complaint resolution procedures, under Section 25 of this Act, if the survivor reports a violation of the comprehensive policy.

(b) Within 12 hours after receiving an electronic report, the higher education institution shall respond to the electronic reporter and, at a minimum, provide the information described in subdivisions (1) through (6) of subsection (a) of this Section and a list of available resources. The higher education institution may choose the manner in which it responds including, but not limited to, through verbal or electronic communication. Nothing in this subsection (b) limits a higher education institution's obligations under subsection (a) of this Section.
(Source: P.A. 99-426, eff. 8-21-15.)

(110 ILCS 155/20)
Sec. 20. Confidential advisor.
(a) Each higher education institution shall provide students with access to confidential advisors to provide emergency and ongoing support to survivors of sexual violence.
(b) The confidential advisors may not be individuals on campus who are designated as responsible employees under Title IX of the federal Education Amendments of 1972. Nothing in this Section precludes a higher education institution from partnering with a community-based sexual assault crisis center to provide confidential advisors.
(c) All confidential advisors shall receive 40 hours of training on sexual violence, if they have not already completed this 40-hour training, before being designated a confidential advisor and shall attend a minimum of 6 hours of ongoing education training annually on issues related to sexual violence to remain a confidential advisor. Confidential advisors shall also receive periodic training on the campus administrative processes, interim protective measures and accommodations, and complaint resolution procedures.
(d) In the course of working with a survivor, each confidential advisor shall, at a minimum, do all of the following:
(1) Inform the survivor of the survivor's choice of

possible next steps regarding the survivor's reporting options and possible outcomes, including without limitation reporting pursuant to the higher education institution's comprehensive policy and notifying local law enforcement.

(2) Notify the survivor of resources and services for

survivors of sexual violence, including, but not limited to, student services available on campus and through community-based resources, including without limitation sexual assault crisis centers, medical treatment facilities, counseling services, legal resources, medical forensic services, and mental health services.

(3) Inform the survivor of the survivor's rights and

the higher education institution's responsibilities regarding orders of protection, no contact orders, or similar lawful orders issued by the higher education institution or a criminal or civil court.

(4) Provide confidential services to and have

privileged, confidential communications with survivors of sexual violence in accordance with Section 8-804 of the Code of Civil Procedure.

(5) Upon the survivor's request and as appropriate,

liaise with campus officials, community-based sexual assault crisis centers, or local law enforcement and, if requested, assist the survivor with contacting and reporting to campus officials, campus law enforcement, or local law enforcement.

(6) Upon the survivor's request, liaise with the

necessary campus authorities to secure interim protective measures and accommodations for the survivor.

(Source: P.A. 99-426, eff. 8-21-15.)

(110 ILCS 155/25)
Sec. 25. Complaint resolution procedures.
(a) On or before August 1, 2016, each campus of a higher education institution shall adopt one procedure to resolve complaints of alleged student violations of the comprehensive policy.
(b) For each campus, a higher education institution's complaint resolution procedures for allegations of student violation of the comprehensive policy shall provide, at a minimum, all of the following:
(1) Complainants alleging student violation of the

comprehensive policy shall have the opportunity to request that the complaint resolution procedure begin promptly and proceed in a timely manner.

(2) The higher education institution shall determine

the individuals who will resolve complaints of alleged student violations of the comprehensive policy.

(3) All individuals whose duties include resolution

of complaints of student violations of the comprehensive policy shall receive a minimum of 8 to 10 hours of annual training on issues related to sexual violence, domestic violence, dating violence, and stalking and how to conduct the higher education institution's complaint resolution procedures, in addition to the annual training required for employees as provided in subsection (c) of Section 30 of this Act.

(4) The higher education institution shall have a

sufficient number of individuals trained to resolve complaints so that (i) a substitution can occur in the case of a conflict of interest or recusal and (ii) an individual or individuals with no prior involvement in the initial determination or finding hear any appeal brought by a party.

(5) The individual or individuals resolving a

complaint shall use a preponderance of the evidence standard to determine whether the alleged violation of the comprehensive policy occurred.

(6) The complainant and respondent shall (i)

receive notice of the individual or individuals with authority to make a finding or impose a sanction in their proceeding before the individual or individuals initiate contact with either party and (ii) have the opportunity to request a substitution if the participation of an individual with authority to make a finding or impose a sanction poses a conflict of interest.

(7) The higher education institution shall have a

procedure to determine interim protective measures and accommodations available pending the resolution of the complaint.

(8) Any proceeding, meeting, or hearing held to

resolve complaints of alleged student violations of the comprehensive policy shall protect the privacy of the participating parties and witnesses.

(9) The complainant, regardless of this person's

level of involvement in the complaint resolution procedure, and the respondent shall have the opportunity to provide or present evidence and witnesses on their behalf during the complaint resolution procedure.

(10) The complainant and the respondent may not

directly cross examine one another, but may, at the discretion and direction of the individual or individuals resolving the complaint, suggest questions to be posed by the individual or individuals resolving the complaint and respond to the other party.

(11) Both parties may request and must be allowed

to have an advisor of their choice accompany them to any meeting or proceeding related to an alleged violation of the comprehensive policy, provided that the involvement of the advisor does not result in undue delay of the meeting or proceeding. The advisor must comply with any rules in the higher education institution's complaint resolution procedure regarding the advisor's role. If the advisor violates the rules or engages in behavior or advocacy that harasses, abuses, or intimidates either party, a witness, or an individual resolving the complaint, that advisor may be prohibited from further participation.

(12) The complainant and the respondent may not be

compelled to testify, if the complaint resolution procedure involves a hearing, in the presence of the other party. If a party invokes this right, the higher education institution shall provide a procedure by which each party can, at a minimum, hear the other party's testimony.

(13) The complainant and the respondent are

entitled to simultaneous, written notification of the results of the complaint resolution procedure, including information regarding appeal rights, within 7 days of a decision or sooner if required by State or federal law.

(14) The complainant and the respondent shall, at

a minimum, have the right to timely appeal the complaint resolution procedure's findings or imposed sanctions if the party alleges (i) a procedural error occurred, (ii) new information exists that would substantially change the outcome of the finding, or (iii) the sanction is disproportionate with the violation. The individual or individuals reviewing the findings or imposed sanctions shall not have participated previously in the complaint resolution procedure and shall not have a conflict of interest with either party. The complainant and the respondent shall receive the appeal decision in writing within 7 days after the conclusion of the review of findings or sanctions or sooner if required by federal or State law.

(15) The higher education institution shall not

disclose the identity of the survivor or the respondent, except as necessary to resolve the complaint or to implement interim protective measures and accommodations or when provided by State or federal law.

(Source: P.A. 99-426, eff. 8-21-15.)

(110 ILCS 155/30)
Sec. 30. Campus training, education, and awareness.
(a) On or before August 1, 2016, a higher education institution shall prominently publish, timely update, and have easily available on its Internet website all of the following information:
(1) The higher education institution's comprehensive

policy, as well as options and resources available to survivors.

(2) The higher education institution's student

notification of rights and options described in Section 15 of this Act.

(3) The name and contact information for all of the

higher education institution's Title IX coordinators.

(4) An explanation of the role of (i) Title IX

coordinators, including deputy or assistant Title IX coordinators, under Title IX of the federal Education Amendments of 1972, (ii) responsible employees under Title IX of the federal Education Amendments of 1972, (iii) campus security authorities under the federal Jeanne Clery Disclosure of Campus Security Policy and Campus Crime Statistics Act, and (iv) mandated reporters under the Abused and Neglected Child Reporting Act and the reporting obligations of each, as well as the level of confidentiality each is allowed to provide to reporting students under relevant federal and State law.

(5) The name, title, and contact information for all

confidential advisors, counseling services, and confidential resources that can provide a confidential response to a report and a description of what confidential reporting means.

(6) The telephone number and website URL for

community-based, State, and national hotlines providing information to sexual violence survivors.

(b) Beginning with the 2016-2017 academic year, each higher education institution shall provide sexual violence primary prevention and awareness programming for all students who attend one or more classes on campus, which shall include, at a minimum, annual training as described in this subsection (b). Nothing in this Section shall be construed to limit the higher education institution's ability to conduct additional ongoing sexual violence primary prevention and awareness programming.
Each higher education institution's annual training shall, at a minimum, provide each student who attends one or more classes on campus information regarding the higher education institution's comprehensive policy, including without limitation the following:
(1) the institution's definitions of consent,

inability to consent, and retaliation as they relate to sexual violence;

(2) reporting to the higher education institution,

campus law enforcement, and local law enforcement;

(3) reporting to the confidential advisor or other

confidential resources;

(4) available survivor services; and
(5) strategies for bystander intervention and risk

reduction.

At the beginning of each academic year, each higher education institution shall provide each student of the higher education institution with an electronic copy or hard copy of its comprehensive policy, procedures, and related protocols.
(c) Beginning in the 2016-2017 academic year, a higher education institution shall provide annual survivor-centered and trauma-informed response training to any employee of the higher education institution who is involved in (i) the receipt of a student report of an alleged incident of sexual violence, domestic violence, dating violence, or stalking, (ii) the referral or provision of services to a survivor, or (iii) any campus complaint resolution procedure that results from an alleged incident of sexual violence, domestic violence, dating violence, or stalking. Employees falling under this description include without limitation the Title IX coordinator, members of the higher education institution's campus law enforcement, and campus security. An enrolled student at or a contracted service provider of the higher education institution with the employee responsibilities outlined in clauses (i) through (iii) of this paragraph shall also receive annual survivor-centered and trauma-informed response training.
The higher education institution shall design the training to improve the trainee's ability to understand (i) the higher education institution's comprehensive policy; (ii) the relevant federal and State law concerning survivors of sexual violence, domestic violence, dating violence, and stalking at higher education institutions; (iii) the roles of the higher education institution, medical providers, law enforcement, and community agencies in ensuring a coordinated response to a reported incident of sexual violence; (iv) the effects of trauma on a survivor; (v) the types of conduct that constitute sexual violence, domestic violence, dating violence, and stalking, including same-sex violence; and (vi) consent and the role drugs and alcohol use can have on the ability to consent. The training shall also seek to improve the trainee's ability to respond with cultural sensitivity; provide services to or assist in locating services for a survivor, as appropriate; and communicate sensitively and compassionately with a survivor of sexual violence, domestic violence, dating violence, or stalking.
(Source: P.A. 99-426, eff. 8-21-15.)

(110 ILCS 155/75)
Sec. 75. (Amendatory provisions; text omitted).
(Source: P.A. 99-426, eff. 8-21-15; text omitted.)

(110 ILCS 155/80)
Sec. 80. (Amendatory provisions; text omitted).
(Source: P.A. 99-426, eff. 8-21-15; text omitted.)

(110 ILCS 155/85)
Sec. 85. (Amendatory provisions; text omitted).
(Source: P.A. 99-426, eff. 8-21-15; text omitted.)

(110 ILCS 155/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 99-426, eff. 8-21-15.)



110 ILCS 160/ - Credit for Prior Learning Act.

(110 ILCS 160/1)
Sec. 1. Short title. This Act may be cited as the Credit for Prior Learning Act.
(Source: P.A. 100-261, eff. 1-1-18.)

(110 ILCS 160/5)
Sec. 5. Definitions. In this Act:
"Community college" means a public community college that is included in the definition of "Community Colleges" under Section 1-2 of the Public Community College Act.
"Credit for prior learning" means the evaluation and assessment of a student's life learning through employment, training, and experiences outside an academic environment from which skills that comprise terminal objectives are mastered to an acceptable degree of proficiency for college credit, certification, or advanced standing toward further education or training.
"Public university" means the University of Illinois, Southern Illinois University, Chicago State University, Eastern Illinois University, Governors State University, Illinois State University, Northeastern Illinois University, Northern Illinois University, Western Illinois University, or any other public university or college, other than a community college, now or hereafter established or authorized by the General Assembly.
(Source: P.A. 100-261, eff. 1-1-18.)

(110 ILCS 160/10)
Sec. 10. Purpose. The purpose of this Act is to accomplish all of the following:
(1) To reduce college costs.
(2) To speed the time to certificate and degree

completion consistent with this State's completion agenda.

(3) To facilitate the transition into postsecondary

education for non-traditional students.

(4) To offer opportunities for improving degree

attainment for underserved student populations, particularly underserved non-traditional students.

(Source: P.A. 100-261, eff. 1-1-18.)

(110 ILCS 160/15)
Sec. 15. Policies and procedures.
(a) Each public university shall submit its policies and procedures for students to earn credit for prior learning to the Board of Higher Education. At a minimum, these procedures shall include a listing of the types of documentation acceptable to the public university and the dates of inclusion for which prior learning is acceptable.
(b) Each community college shall submit its policies and procedures for students to earn credit for prior learning to the Illinois Community College Board. At a minimum, these procedures shall include a listing of the types of documentation acceptable to the community college and the dates of inclusion for which prior learning is acceptable.
(Source: P.A. 100-261, eff. 1-1-18.)

(110 ILCS 160/90)
Sec. 90. Rules.
(a) The Board of Higher Education shall adopt rules to permit public universities to award credit for prior learning after the assessment of prior learning experiences for documented learning that demonstrates achievement of all terminal objectives for a specific course or courses.
(b) The Illinois Community College Board shall adopt rules to permit community colleges to award credit for prior learning after the assessment of prior learning experiences for documented learning that demonstrates achievement of all terminal objectives for a specific course or courses.
(Source: P.A. 100-261, eff. 1-1-18.)



110 ILCS 205/ - Board of Higher Education Act.

(110 ILCS 205/0.01) (from Ch. 144, par. 180.9)
Sec. 0.01. Short title. This Act may be cited as the Board of Higher Education Act.
(Source: P.A. 86-1324.)

(110 ILCS 205/1) (from Ch. 144, par. 181)
Sec. 1. The following terms shall have the meanings respectively prescribed for them, except when the context otherwise requires:
"Public institutions of higher education": The University of Illinois; Southern Illinois University; Chicago State University; Eastern Illinois University; Governors State University; Illinois State University; Northeastern Illinois University; Northern Illinois University; Western Illinois University; the public community colleges of the State and any other public universities, colleges and community colleges now or hereafter established or authorized by the General Assembly.
"Board": The Board of Higher Education created by this Act.
(Source: P.A. 100-167, eff. 1-1-18.)

(110 ILCS 205/2) (from Ch. 144, par. 182)
Sec. 2. There is created a Board of Higher Education to consist of 16 members as follows: 10 members appointed by the Governor, by and with the advice and consent of the Senate; one member of a public university governing board, appointed by the Governor without the advice and consent of the Senate; one member of a private college or university board of trustees, appointed by the Governor without the advice and consent of the Senate; the chairman of the Illinois Community College Board; the chairman of the Illinois Student Assistance Commission; and 2 student members selected by the recognized advisory committee of students of the Board of Higher Education, one of whom must be a non-traditional undergraduate student who is at least 24 years old and represents the views of non-traditional students, such as a person who is employed or is a parent. One of the 10 members appointed by the Governor, by and with the advice and consent of the Senate, must be a faculty member at an Illinois public university. The Governor shall designate the Chairman of the Board to serve until a successor is designated. No more than 7 of the members appointed by the Governor, excluding the Chairman, shall be affiliated with the same political party. The 10 members appointed by the Governor with the advice and consent of the Senate shall be citizens of the State and shall be selected, as far as may be practicable, on the basis of their knowledge of, or interest or experience in, problems of higher education. If the Senate is not in session or is in recess, when appointments subject to its confirmation are made, the Governor shall make temporary appointments which shall be subject to subsequent Senate approval.
(Source: P.A. 100-167, eff. 1-1-18.)

(110 ILCS 205/3) (from Ch. 144, par. 183)
Sec. 3. Terms; vacancies.
(a) The members of the Board whose appointments are subject to confirmation by the Senate shall be selected for 6-year terms expiring on January 31 of odd numbered years.
(b) The members of the Board shall continue to serve after the expiration of their terms until their successors have been appointed.
(c) Vacancies on the Board in offices appointed by the Governor shall be filled by appointment by the Governor for the unexpired term. If the appointment is subject to Senate confirmation and the Senate is not in session or is in recess when the appointment is made, the appointee shall serve subject to subsequent Senate approval of the appointment.
(d) Each student member shall serve a term of one year beginning on July 1 of each year.
(e) The member of the Board representing public university governing boards and the member of the Board representing private college and university boards of trustees, who are appointed by the Governor but not subject to confirmation by the Senate, shall serve terms of one year beginning on July 1.
(Source: P.A. 100-167, eff. 1-1-18.)

(110 ILCS 205/4) (from Ch. 144, par. 184)
Sec. 4. The Board shall hold regular meetings at times specified in its rules. Special or additional meetings may be held on call of the Chairman, or upon a call signed by at least 6 members, or upon call of the Governor. Eight members of the Board shall constitute a quorum at all its meetings, but the approval of a new unit of instruction, research, or public service for a public institution of higher education, as provided in Section 7 shall require the concurrence of a majority of all the members of the Board.
The Chairmen of the Illinois Community College Board and the Illinois Student Assistance Commission holding membership on the Board each may designate an alternate to attend any meeting of the Board, and an alternate so designated shall have all rights and privileges of regular membership while acting for the Chairman who has so designated him or her.
The Board may employ and fix the compensation of professional and clerical staff and other assistants, including specialists and consultants, as it may deem necessary, on a full or part time basis.
(Source: P.A. 94-905, eff. 1-1-07.)

(110 ILCS 205/5) (from Ch. 144, par. 185)
Sec. 5. The members of the Board shall serve without compensation but they shall be reimbursed for their actual and necessary traveling and other expenses while engaged in the performance of their duties.
(Source: Laws 1961, p. 3819.)

(110 ILCS 205/6) (from Ch. 144, par. 186)
Sec. 6. The Board, in cooperation with the Illinois Community College Board, shall analyze the present and future aims, needs and requirements of higher education in the State of Illinois and prepare a master plan for the development, expansion, integration, coordination and efficient utilization of the facilities, curricula and standards of higher education for public institutions of higher education in the areas of teaching, research and public service. The master plan shall also include higher education affordability and accessibility measures. The Board, in cooperation with the Illinois Community College Board, shall formulate the master plan and prepare and submit to the General Assembly and the Governor drafts of proposed legislation to effectuate the plan. The Board, in cooperation with the Illinois Community College Board, shall engage in a continuing study, an analysis, and an evaluation of the master plan so developed, and it shall be its responsibility to recommend, from time to time as it determines, amendments and modifications of any master plan enacted by the General Assembly.
(Source: P.A. 99-655, eff. 7-28-16.)

(110 ILCS 205/6.1) (from Ch. 144, par. 186.1)
Sec. 6.1. (Repealed).
(Source: Laws 1965, p. 900. Repealed by P.A. 89-657, eff. 8-14-96.)

(110 ILCS 205/6.2)
Sec. 6.2. (Repealed).
(Source: P.A. 82-789. Repealed by P.A. 99-655, eff. 7-28-16.)

(110 ILCS 205/6.3) (from Ch. 144, par. 186.3)
Sec. 6.3. (Repealed).
(Source: P.A. 90-372, eff. 7-1-98. Repealed internally, eff. 7-1-98.)

(110 ILCS 205/7) (from Ch. 144, par. 187)
Sec. 7. The Board of Trustees of the University of Illinois, the Board of Trustees of Southern Illinois University, the Board of Trustees of Chicago State University, the Board of Trustees of Eastern Illinois University, the Board of Trustees of Governors State University, the Board of Trustees of Illinois State University, the Board of Trustees of Northeastern Illinois University, the Board of Trustees of Northern Illinois University, the Board of Trustees of Western Illinois University, the Illinois Community College Board and the campuses under their governance or supervision shall not hereafter undertake the establishment of any new unit of instruction, research or public service without the approval of the Board. The term "new unit of instruction, research or public service" includes the establishment of a college, school, division, institute, department or other unit in any field of instruction, research or public service not theretofore included in the program of the institution, and includes the establishment of any new branch or campus. The term does not include reasonable and moderate extensions of existing curricula, research, or public service programs which have a direct relationship to existing programs; and the Board may, under its rule making power, define the character of such reasonable and moderate extensions.
Such governing boards shall submit to the Board all proposals for a new unit of instruction, research, or public service. The Board may approve or disapprove the proposal in whole or in part or approve modifications thereof whenever in its judgment such action is consistent with the objectives of an existing or proposed master plan of higher education.
The Board of Higher Education is authorized to review periodically all existing programs of instruction, research and public service at the State universities and colleges and to advise the appropriate board of control if the contribution of each program is not educationally and economically justified. Each State university shall report annually to the Board on programs of instruction, research, or public service that have been terminated, dissolved, reduced, or consolidated by the university. Each State university shall also report to the Board all programs of instruction, research, and public service that exhibit a trend of low performance in enrollments, degree completions, and high expense per degree. The Board shall compile an annual report that shall contain information on new programs created, existing programs that have been closed or consolidated, and programs that exhibit low performance or productivity. The report must be submitted to the General Assembly. The Board shall have the authority to define relevant terms and timelines by rule with respect to this reporting.
(Source: P.A. 97-610, eff. 1-1-12.)

(110 ILCS 205/8) (from Ch. 144, par. 188)
Sec. 8. The Board of Trustees of the University of Illinois, the Board of Trustees of Southern Illinois University, the Board of Trustees of Chicago State University, the Board of Trustees of Eastern Illinois University, the Board of Trustees of Governors State University, the Board of Trustees of Illinois State University, the Board of Trustees of Northeastern Illinois University, the Board of Trustees of Northern Illinois University, the Board of Trustees of Western Illinois University, and the Illinois Community College Board shall submit to the Board not later than the 15th day of November of each year its budget proposals for the operation and capital needs of the institutions under its governance or supervision for the ensuing fiscal year. Each budget proposal shall conform to the procedures developed by the Board in the design of an information system for State universities and colleges.
In order to maintain a cohesive system of higher education, the Board and its staff shall communicate on a regular basis with all public university presidents. They shall meet at least semiannually to achieve economies of scale where possible and provide the most innovative and efficient programs and services.
The Board, in the analysis of formulating the annual budget request, shall consider rates of tuition and fees and undergraduate tuition and fee waiver programs at the State universities and colleges. The Board shall also consider the current and projected utilization of the total physical plant of each campus of a university or college in approving the capital budget for any new building or facility.
The Board of Higher Education shall submit to the Governor, to the General Assembly, and to the appropriate budget agencies of the Governor and General Assembly its analysis and recommendations on such budget proposals.
The Board is directed to form a broad-based group of individuals representing the Office of the Governor, the General Assembly, public institutions of higher education, State agencies, business and industry, statewide organizations representing faculty and staff, and others as the Board shall deem appropriate to devise a system for allocating State resources to public institutions of higher education based upon performance in achieving State goals related to student success and certificate and degree completion.
Beginning in Fiscal Year 2013, the Board of Higher Education budget recommendations to the Governor and the General Assembly shall include allocations to public institutions of higher education based upon performance metrics designed to promote and measure student success in degree and certificate completion. Public university metrics must be adopted by the Board by rule, and public community college metrics must be adopted by the Illinois Community College Board by rule. These metrics must be developed and promulgated in accordance with the following principles:
(1) The metrics must be developed in consultation

with public institutions of higher education, as well as other State educational agencies and other higher education organizations, associations, interests, and stakeholders as deemed appropriate by the Board.

(2) The metrics shall include provisions for

recognizing the demands on and rewarding the performance of institutions in advancing the success of students who are academically or financially at risk, including first-generation students, low-income students, and students traditionally underrepresented in higher education, as specified in Section 9.16 of this Act.

(3) The metrics shall recognize and account for the

differentiated missions of institutions and sectors of higher education.

(4) The metrics shall focus on the fundamental goal

of increasing completion of college courses, certificates, and degrees. Performance metrics shall recognize the unique and broad mission of public community colleges through consideration of additional factors including, but not limited to, enrollment, progress through key academic milestones, transfer to a baccalaureate institution, and degree completion.

(5) The metrics must be designed to maintain the

quality of degrees, certificates, courses, and programs.

In devising performance metrics, the Board may be guided by the report of the Higher Education Finance Study Commission.
Each State university must submit its plan for capital improvements of non-instructional facilities to the Board for approval before final commitments are made if the total cost of the project as approved by the institution's board of control is in excess of $2 million. Non-instructional uses shall include but not be limited to dormitories, union buildings, field houses, stadium, other recreational facilities and parking lots. The Board shall determine whether or not any project submitted for approval is consistent with the master plan for higher education and with instructional buildings that are provided for therein. If the project is found by a majority of the Board not to be consistent, such capital improvement shall not be constructed.
(Source: P.A. 99-655, eff. 7-28-16.)

(110 ILCS 205/9) (from Ch. 144, par. 189)
Sec. 9. The Board shall exercise the powers and duties specified in the following Sections preceding Section 10 in addition to those otherwise specified in this Act.
(Source: P.A. 85-1019.)

(110 ILCS 205/9.01) (from Ch. 144, par. 189.01)
Sec. 9.01. To cause to be made such surveys and evaluations of higher education as it believes necessary for the purpose of providing the appropriate information to carry out its powers and duties.
(Source: P.A. 79-94.)

(110 ILCS 205/9.02) (from Ch. 144, par. 189.02)
Sec. 9.02. To recommend to the General Assembly the enactment of such legislation as it deems necessary or desirable to insure the high quality of higher education in this State.
(Source: P.A. 79-94.)

(110 ILCS 205/9.03) (from Ch. 144, par. 189.03)
Sec. 9.03. To advise and counsel the Governor, at his or her request, regarding any area of, or matter pertaining to, higher education.
(Source: P.A. 100-167, eff. 1-1-18.)

(110 ILCS 205/9.04) (from Ch. 144, par. 189.04)
Sec. 9.04. To submit to the Governor and the General Assembly a written report covering the activities engaged in and recommendations made. This report shall be submitted in accordance with the requirements of Section 3 of the State Finance Act.
The requirement for reporting to the General Assembly shall be satisfied by filing electronic or paper copies of the report with the Speaker, the Minority Leader and the Clerk of the House of Representatives and the President, the Minority Leader and the Secretary of the Senate and the Legislative Research Unit, as required by Section 3.1 of the General Assembly Organization Act, and filing such additional electronic or paper copies with the State Government Report Distribution Center for the General Assembly as is required under paragraph (t) of Section 7 of the State Library Act.
(Source: P.A. 100-167, eff. 1-1-18.)

(110 ILCS 205/9.05) (from Ch. 144, par. 189.05)
Sec. 9.05. To make rules and regulations for its meetings, procedures and the execution of the powers and duties delegated to it by this Act.
(Source: P.A. 79-94.)

(110 ILCS 205/9.06) (from Ch. 144, par. 189.06)
Sec. 9.06. To establish general policies with respect to the amount of charges for extension and adult education courses and for public services.
(Source: P.A. 79-94.)

(110 ILCS 205/9.07) (from Ch. 144, par. 189.07)
Sec. 9.07. Admission standards.
(a) Subject to the provisions of subsection (b), to establish minimum admission standards for public community colleges, colleges and state universities. However, notwithstanding any other provision of this Section or any other law of this State, the minimum admission standards established by the Board shall not directly or indirectly authorize or require a State college or university to discriminate in the admissions process against an applicant for admission because of the applicant's enrollment in a charter school established under Article 27A of the School Code. Admission standards for out-of-state students may be higher than for Illinois residents.
(b) Implementation of the new statewide minimum admission requirements and standards for public colleges and universities in Illinois established and announced by the Board in December, 1985 shall be deferred as provided in this subsection. The Board shall not attempt to implement or otherwise effect adoption and establishment of those minimum admission requirements and standards in any public community college, college or State university prior to the fall of 1993, and no public community college, college or State university shall be under any duty or obligation to implement, establish or otherwise apply those minimum admission requirements and standards to any entering freshmen prior to the fall of 1993.
The Board of Higher Education shall provide the State Superintendent of Education, on or before January 1, 1990, descriptions of course content, and such other criteria as are necessary to determine and certify whether all school districts maintaining grades 9-12 are offering courses which satisfy the minimum admission requirements and standards established and announced by the Board.
(c) By March 1, 1980, the Boards shall develop guidelines which: (1) place the emphasis on postsecondary remedial programs at Public Community Colleges and (2) reduces the role of the state universities in offering remedial programs. By June 30, 1981, the Board shall report to the General Assembly the progress made toward this transition in the emphasis on remedial programs at the postsecondary level and any legislative action that it deems appropriate. Under the guidelines, if a State university determines that a student needs remedial coursework, then the university must require that the student complete the remedial coursework before pursuing his or her major course of study.
(Source: P.A. 100-167, eff. 1-1-18.)

(110 ILCS 205/9.08) (from Ch. 144, par. 189.08)
Sec. 9.08. To design, establish, and supervise the operation of an information system for all State universities and colleges, to provide the Board with timely, comprehensive, and meaningful information pertinent to exercise of its duties. The information system shall be designed to provide comparable data on each State institution of higher education.
(Source: P.A. 79-94.)

(110 ILCS 205/9.09) (from Ch. 144, par. 189.09)
Sec. 9.09. To receive, receipt for, hold in trust, expend and administer, for all purposes of this Act, funds and other aid made available by the Federal Government or by other agencies public or private.
(Source: P.A.79-94.)

(110 ILCS 205/9.09a)
Sec. 9.09a. Arts and humanities organizations and cultural institutions. The Board of Higher Education is authorized to reimburse not-for-profit arts and humanities organizations and cultural institutions of Illinois, including but not limited to, museums and theater or dance companies, for the costs of providing educational programs to students of public institutions of higher education.
(Source: P.A. 90-361, eff. 1-1-98.)

(110 ILCS 205/9.10) (from Ch. 144, par. 189.10)
Sec. 9.10. (Repealed).
(Source: P.A. 89-430, eff. 12-15-95. Repealed by P.A. 95-626, eff. 6-1-08.)

(110 ILCS 205/9.11) (from Ch. 144, par. 189.11)
Sec. 9.11. Effective January 1, 1980, to require the preparation of an annual capital plan which details the proposed budget year and 3 year capital needs of the Board of Trustees of the University of Illinois, the Board of Trustees of Southern Illinois University, the Board of Trustees of Chicago State University, the Board of Trustees of Eastern Illinois University, the Board of Trustees of Governors State University, the Board of Trustees of Illinois State University, the Board of Trustees of Northeastern Illinois University, the Board of Trustees of Northern Illinois University, and the Board of Trustees of Western Illinois University. Such plan shall detail capital expenditures to finance revenue producing facilities through the issuance of revenue bonds. This plan shall detail each project and the project cost in current dollar amounts. The plan shall contain the appropriate detail for the proposed budget year and the 3 year plan which will justify the projects ability to meet: the debt service requirements by producing sufficient revenue, life expectancy and maintenance requirements. Such annual capital plans shall be submitted to the Commission on Government Forecasting and Accountability no later than March 15th of each year.
(Source: P.A. 93-1067, eff. 1-15-05.)

(110 ILCS 205/9.12) (from Ch. 144, par. 189.12)
Sec. 9.12. To encourage the coordination of research and service programs in the several State universities to furnish assistance to the communities and citizens of this State in meeting special economic needs arising from the removal or termination of substantial industrial or commercial operations and the waste of human and economic resources which often results from such removal.
Such programs may include assistance in identifying opportunities for the replacement of the lost operations, in determining the economic feasibility of the various opportunities available, and in the development of new products or services suitable for production in the particular facility made available by the relocation.
The Department of Commerce and Economic Opportunity may assist the universities by providing, with the assistance of the Board, a system for referring particular economic problems to the most appropriate research and service program.
(Source: P.A. 94-793, eff. 5-19-06.)

(110 ILCS 205/9.13) (from Ch. 144, par. 189.13)
Sec. 9.13. (Repealed).
(Source: P.A. 83-1329. Repealed by P.A. 100-167, eff. 1-1-18.)

(110 ILCS 205/9.14) (from Ch. 144, par. 189.14)
Sec. 9.14. (Repealed).
(Source: P.A. 90-372, eff. 7-1-98. Repealed internally, eff. 7-1-98.)

(110 ILCS 205/9.15) (from Ch. 144, par. 189.15)
Sec. 9.15. (Repealed).
(Source: P.A. 84-712. Repealed by P.A. 90-730, eff. 8-10-98.)

(110 ILCS 205/9.16) (from Ch. 144, par. 189.16)
Sec. 9.16. Underrepresentation of certain groups in higher education. To require public institutions of higher education to develop and implement methods and strategies to increase the participation of minorities, women and individuals with disabilities who are traditionally underrepresented in education programs and activities. For the purpose of this Section, minorities shall mean persons who are citizens of the United States or lawful permanent resident aliens of the United States and who are any of the following:
(1) American Indian or Alaska Native (a person having

origins in any of the original peoples of North and South America, including Central America, and who maintains tribal affiliation or community attachment).

(2) Asian (a person having origins in any of the

original peoples of the Far East, Southeast Asia, or the Indian subcontinent, including, but not limited to, Cambodia, China, India, Japan, Korea, Malaysia, Pakistan, the Philippine Islands, Thailand, and Vietnam).

(3) Black or African American (a person having

origins in any of the black racial groups of Africa). Terms such as "Haitian" or "Negro" can be used in addition to "Black or African American".

(4) Hispanic or Latino (a person of Cuban, Mexican,

Puerto Rican, South or Central American, or other Spanish culture or origin, regardless of race).

(5) Native Hawaiian or Other Pacific Islander (a

person having origins in any of the original peoples of Hawaii, Guam, Samoa, or other Pacific Islands).

The Board shall adopt any rules necessary to administer this Section. The Board shall also do the following:
(a) require all public institutions of higher education to develop and submit plans for the implementation of this Section;
(b) conduct periodic review of public institutions of higher education to determine compliance with this Section; and if the Board finds that a public institution of higher education is not in compliance with this Section, it shall notify the institution of steps to take to attain compliance;
(c) provide advice and counsel pursuant to this Section;
(d) conduct studies of the effectiveness of methods and strategies designed to increase participation of students in education programs and activities in which minorities, women and individuals with disabilities are traditionally underrepresented, and monitor the success of students in such education programs and activities;
(e) encourage minority student recruitment and retention in colleges and universities. In implementing this paragraph, the Board shall undertake but need not be limited to the following: the establishment of guidelines and plans for public institutions of higher education for minority student recruitment and retention, the review and monitoring of minority student programs implemented at public institutions of higher education to determine their compliance with any guidelines and plans so established, the determination of the effectiveness and funding requirements of minority student programs at public institutions of higher education, the dissemination of successful programs as models, and the encouragement of cooperative partnerships between community colleges and local school attendance centers which are experiencing difficulties in enrolling minority students in four-year colleges and universities;
(f) mandate all public institutions of higher education to submit data and information essential to determine compliance with this Section. The Board shall prescribe the format and the date for submission of this data and any other education equity data; and
(g) report to the General Assembly and the Governor annually with a description of the plans submitted by each public institution of higher education for implementation of this Section, including financial data relating to the most recent fiscal year expenditures for specific minority programs, the effectiveness of such plans and programs and the effectiveness of the methods and strategies developed by the Board in meeting the purposes of this Section, the degree of compliance with this Section by each public institution of higher education as determined by the Board pursuant to its periodic review responsibilities, and the findings made by the Board in conducting its studies and monitoring student success as required by paragraph d) of this Section. With respect to each public institution of higher education such report also shall include, but need not be limited to, information with respect to each institution's minority program budget allocations; minority student admission, retention and graduation statistics; admission, retention, and graduation statistics of all students who are the first in their immediate family to attend an institution of higher education; number of financial assistance awards to undergraduate and graduate minority students; and minority faculty representation. This paragraph shall not be construed to prohibit the Board from making, preparing or issuing additional surveys or studies with respect to minority education in Illinois.
(Source: P.A. 99-143, eff. 7-27-15.)

(110 ILCS 205/9.17) (from Ch. 144, par. 189.17)
Sec. 9.17. The Board may audit or may require the audit of all grant funds annually. The Board shall take such other steps as it deems necessary to ensure the proper discharge of grant responsibilities.
(Source: P.A. 85-244.)

(110 ILCS 205/9.18) (from Ch. 144, par. 189.18)
Sec. 9.18. To review the annual budget proposals of the Illinois Mathematics and Science Academy and to submit to the Governor, the General Assembly, the Governor's Office of Management and Budget, and the Commission on Government Forecasting and Accountability its analysis and recommendations on such budget proposals.
(Source: P.A. 93-1067, eff. 1-15-05.)

(110 ILCS 205/9.19) (from Ch. 144, par. 189.19)
Sec. 9.19. (Repealed).
(Source: P.A. 89-4, eff. 1-1-96. Repealed by P.A. 90-730, eff. 8-10-98.)

(110 ILCS 205/9.20) (from Ch. 144, par. 189.20)
Sec. 9.20. (Repealed).
(Source: P.A. 86-869. Repealed by P.A. 100-167, eff. 1-1-18.)

(110 ILCS 205/9.21) (from Ch. 144, par. 189.21)
Sec. 9.21. Human Relations.
(a) The Board shall monitor, budget, evaluate, and report to the General Assembly in accordance with Section 9.16 of this Act on programs to improve human relations to include race, ethnicity, gender and other issues related to improving human relations. The programs shall at least:
(1) require each public institution of higher

education to include, in the general education requirements for obtaining a degree, coursework on improving human relations to include race, ethnicity, gender and other issues related to improving human relations to address racism and sexual harassment on their campuses, through existing courses;

(2) require each public institution of higher

education to report annually to the Department of Human Rights and the Attorney General on each adjudicated case in which a finding of racial, ethnic or religious intimidation or sexual harassment made in a grievance, affirmative action or other proceeding established by that institution to investigate and determine allegations of racial, ethnic or religious intimidation and sexual harassment; and

(3) require each public institution of higher

education to forward to the local State's Attorney any report received by campus security or by a university police department alleging the commission of a hate crime as defined under Section 12-7.1 of the Criminal Code of 2012.

(b) In this subsection (b):
"Higher education institution" means a public university, a public community college, or an independent, not-for-profit or for-profit higher education institution located in this State.
"Sexual violence" means physical sexual acts attempted or perpetrated against a person's will or when a person is incapable of giving consent, including without limitation rape, sexual assault, sexual battery, sexual abuse, and sexual coercion.
On or before November 1, 2017 and on or before every November 1 thereafter, each higher education institution shall provide an annual report, concerning the immediately preceding calendar year, to the Department of Human Rights and the Attorney General with all of the following components:
(1) A copy of the higher education institution's most

recent comprehensive policy adopted in accordance with Section 10 of the Preventing Sexual Violence in Higher Education Act.

(2) A copy of the higher education institution's most

recent concise, written notification of a survivor's rights and options under its comprehensive policy, required pursuant to Section 15 of the Preventing Sexual Violence in Higher Education Act.

(3) The number, type, and number of attendees, if

applicable, of primary prevention and awareness programming at the higher education institution.

(4) The number of incidents of sexual violence,

domestic violence, dating violence, and stalking reported to the Title IX coordinator or other responsible employee, pursuant to Title IX of the federal Education Amendments of 1972, of the higher education institution.

(5) The number of confidential and anonymous

reports to the higher education institution of sexual violence, domestic violence, dating violence, and stalking.

(6) The number of allegations in which the survivor

requested not to proceed with the higher education institution's complaint resolution procedure.

(7) The number of allegations of sexual violence,

domestic violence, dating violence, and stalking that the higher education institution investigated.

(8) The number of allegations of sexual violence,

domestic violence, dating violence, and stalking that were referred to local or State law enforcement.

(9) The number of allegations of sexual violence,

domestic violence, dating violence, and stalking that the higher education institution reviewed through its complaint resolution procedure.

(10) With respect to all allegations of sexual

violence, domestic violence, dating violence, and stalking reviewed under the higher education institution's complaint resolution procedure, an aggregate list of the number of students who were (i) dismissed or expelled, (ii) suspended, (iii) otherwise disciplined, or (iv) found not responsible for violation of the comprehensive policy through the complaint resolution procedure during the reporting period.

The Office of the Attorney General shall maintain on its Internet website for public inspection a list of all higher education institutions that fail to comply with the annual reporting requirements as set forth in this subsection (b).
(Source: P.A. 99-426, eff. 8-21-15.)

(110 ILCS 205/9.22) (from Ch. 144, par. 189.22)
Sec. 9.22. International internship program. The Board of Higher Education is authorized to administer an institutional grant program to provide internship opportunities in international business and other international study practica, including overseas study, to students studying foreign languages, international studies, or international business at any public or nonpublic institution of higher education located in Illinois. The Board is authorized to administer and expend privately donated or federal funds that are received by the Board and that are designated to be used for the purposes of this Section. The Board shall administer the program and shall distribute the funds received for this purpose in the form of grants to public and nonpublic institutions of higher education located in Illinois. In awarding grants under this Section, the Board shall consider whether programs:
(1) comply with the standards necessary to meet the requirements of private or federal funding entities;
(2) provide opportunities for students from underrepresented groups; and
(3) meet other criteria that the Board determines are appropriate.
The Board may promulgate rules it deems necessary for the international internship program.
(Source: P.A. 87-1179.)

(110 ILCS 205/9.23) (from Ch. 144, par. 189.23)
Sec. 9.23. Consistent with policy objectives and priorities designed to assist in preparation of the workforce for the State's economy, the Board shall develop a comprehensive international education policy, the purposes of which shall be: (1) to facilitate the coordination of international academic programming and international activities, integrating those programs and activities into the teaching, research, and service missions of Illinois institutions of higher education; and (2) to facilitate the development of an international workforce for Illinois business and industry that is prepared to compete successfully for the benefit of the Illinois economy in the global business, scientific, and cultural environments.
(Source: P.A. 87-1179.)

(110 ILCS 205/9.24)
Sec. 9.24. Sports Equity in Intercollegiate Athletics. For the purpose of attaining gender equity in intercollegiate athletics, public institutions of higher education may grant, in addition to any such amounts previously authorized by the Board, tuition waivers in an amount not to exceed 1% of all tuition income. Intercollegiate athletics, for purposes of this Section, shall include only those sports sanctioned by the National Collegiate Athletic Association and the National Association of Intercollegiate Athletics, but shall not include club sports.
Before issuing any such tuition waiver, public institutions of higher education shall place on file with the Board a plan for achieving gender equity in intercollegiate athletics. The plan shall include, but not be limited to:
(1) intercollegiate sports opportunities available to

both men and women;

(2) activities to be undertaken by the institution to

achieve gender equity in intercollegiate athletics;

(3) identification of the barriers to achieving and

maintaining equitable intercollegiate athletic opportunities for men and women;

(4) progress in achieving sports equity in compliance

with Title IX of the Education Amendments of 1972; and

(5) the use of tuition waivers for attaining gender

equity in intercollegiate sports.

The Board shall report every 3 years to the General Assembly and the Governor, on or before the second Wednesday of April, beginning in 2002, with a description of the plans submitted by each public institution of higher education relative to attainment of gender equity in intercollegiate sports. The report shall include financial data on tuition waivers and other intercollegiate athletic expenditures for men and women, the effectiveness of the plans, and the degree of compliance with Title IX of the Higher Education Act of 1965.
(Source: P.A. 91-792, eff. 6-9-00.)

(110 ILCS 205/9.25)
Sec. 9.25. (Repealed).
(Source: P.A. 96-995, eff. 1-1-11. Repealed by P.A. 100-167, eff. 1-1-18.)

(110 ILCS 205/9.26)
Sec. 9.26. Matching Grants. To establish and administer a program or programs of matching grants for use by Illinois higher education institutions as incentives in the competition for federal research grants and contracts. Matching grants will be made to stimulate increased federal and corporate research funds and to improve the research capabilities of Illinois institutions of higher education.
The Board shall adopt such rules and regulations as may be necessary to accomplish the purposes of this Section.
(Source: P.A. 90-730, eff. 8-10-98.)

(110 ILCS 205/9.27)
Sec. 9.27. (Repealed).
(Source: P.A. 91-357, eff. 7-29-99. Repealed by P.A. 100-167, eff. 1-1-18.)

(110 ILCS 205/9.28)
Sec. 9.28. Graduation incentive grant program.
(a) The graduation incentive grant program is hereby created. The program shall be implemented and administered by the Board of Higher Education to provide grant incentives to public universities that offer their undergraduate students contracts under which the university commits itself to provide the courses, programs, and support services necessary to enable the contracting students to graduate within 4 years. Grants shall be awarded from appropriations made to the Board of Higher Education for purposes of this Section.
(b) To be eligible for grant consideration, a public university shall annually file a report with the Board of Higher Education detailing its 4-year graduation contract program. The report shall include, at a minimum, the following information: the number of undergraduate students participating in the program, the requirements of the 4-year graduation contracts offered by the university, the types of additional support services provided by the university to the contracting students, and the cost of the program.
(c) In awarding grants to public universities under this Section, the Board of Higher Education may consider each applicant's report data, the number of institutions wishing to participate, and such other criteria as the Board of Higher Education determines to be appropriate.
(d) The Board of Higher Education shall annually submit to the Governor and the General Assembly a budgetary recommendation for grants under this Section and shall notify applicants for grant assistance that the award of grants under this Section is contingent upon the availability of appropriated funds.
(e) The Board of Higher Education may adopt such rules as it deems necessary for administration of the grant program created by this Section.
(Source: P.A. 90-750, eff. 8-14-98; 91-357, eff. 7-29-99.)

(110 ILCS 205/9.29)
Sec. 9.29. Tuition and fee waiver report. The Board of Higher Education shall annually compile information concerning tuition and fee waivers and tuition and fee waiver programs that has been provided by the Boards of Trustees of the University of Illinois, Southern Illinois University, Chicago State University, Eastern Illinois University, Governors State University, Illinois State University, Northeastern Illinois University, Northern Illinois University, and Western Illinois University and shall report its findings and recommendations concerning tuition and fee waivers and tuition and fee waiver programs to the General Assembly by filing electronic or paper copies of its report by December 31 of each year as provided in Section 3.1 of the General Assembly Organization Act.
(Source: P.A. 100-167, eff. 1-1-18.)

(110 ILCS 205/9.30)
Sec. 9.30. Course transferability program.
(a) Subject to appropriation, the Board shall implement and administer a statewide program, using the World Wide Web, to assist students, advisors, faculty, and administrators from public and private institutions of higher education in obtaining consistent and accurate information about transfer courses and their applicability towards degree completion by publishing course equivalency guides, academic programs, courses offered, transfer course evaluations, and degree requirements.
(b) Under the program, the Board shall provide appropriate assistance and support to participating public and private institutions of higher education. The Board shall designate participants based on which institutions apply to be part of the program. However, all data shall be managed by each institution of higher education and each institution shall retain complete ownership of the data submitted.
(c) The program's Internet website shall contain the following:
(1) Transfer course articulations, which shall be

updated annually.

(2) Institutional reference tables.
(3) Degree requirements, which shall be updated

annually.

(4) Course banks, which shall be updated annually.
(5) Academic program pull down menus, which shall be

updated annually.

(Source: P.A. 94-420, eff. 8-2-05.)

(110 ILCS 205/9.31)
Sec. 9.31. Competitive grants to nursing schools. In order to increase the number of nurses graduating from Illinois institutions of higher learning, the Board shall establish and administer a competitive grant program for institutions of higher learning that award degrees in nursing. The grants may be awarded on the basis of performance criteria that shall include, but not be limited to, degree production, student retention, and passage rates on professional licensure examinations.
The Board shall adopt those rules that are necessary for the implementation and administration of the grants established under this Section.
(Source: P.A. 94-1020, eff. 7-11-06.)

(110 ILCS 205/9.32)
Sec. 9.32. Nurse educator fellowship program. In order to ensure the retention of well-qualified nursing faculty, the Board shall establish and administer a nurse educator fellowship program that supplements nursing faculty salaries at institutions of higher learning that award degrees in nursing. Fellowships awarded under the program may be awarded on a competitive basis.
The Board shall adopt those rules that are necessary for the implementation and administration of the fellowship program established under this Section.
(Source: P.A. 94-1020, eff. 7-11-06.)

(110 ILCS 205/9.33)
Sec. 9.33. Collaborative Baccalaureate Degree Development Grant Program.
(a) The Board shall implement and administer a grant program, to be referred to as the Collaborative Baccalaureate Degree Development Grant Program, to help deliver upper division courses and bachelor's degree programs offered by bachelor's degree-granting colleges and universities at a location geographically convenient to student populations currently being served by existing public community colleges. The Board shall adopt rules regarding eligibility criteria and a process for the annual application and awarding of grants. The grant application and award process shall be as efficient as possible to encourage collaborative applications and shall include consideration of existing programs and facilities.
(b) A grant application must be jointly submitted by one public community college and one or more public or private, not-for-profit, 4-year colleges or universities.
(c) Grants may be used for any combination of the following:
(1) Instructional space on or near a community

college.

(2) Required training and advanced education of

faculty for the new programs.

(3) Instructional technology tools.
(4) Marketing and promotion for joint efforts.
(5) Other purposes related to the collaboration

efforts, as allowed by the Board's program rules.

(d) In order to better ensure the commitment of the partnering institutions, the Board shall require that each partnering institution (both the community college and the 4-year institution or institutions) must also invest in the partnership. Each grant application must include how the State's grant will be matched by dollars from the partner institutions. The combined investment of the partner institutions must equal no less than 50% of the amount of the grant.
(e) The Board shall adopt any rules that are necessary for the implementation of this Section.
(Source: P.A. 96-535, eff. 8-14-09.)

(110 ILCS 205/9.34)
Sec. 9.34. (Repealed).
(Source: P.A. 100-10, eff. 6-30-17. Repealed internally, eff. 12-1-17.)

(110 ILCS 205/9.35)
Sec. 9.35. Assistance in financial emergencies.
(a) In this Section, "financial emergency" means a situation that requires a reduction or reallocation of staff and expenditures and the consequent reduction, reorganization, or termination of programs and activities that cannot be achieved through normal academic, administrative, budgetary, and personnel processes.
(b) In fiscal year 2017 the Board, in consultation with the Illinois Community College Board, shall conduct a review to determine the existence of a financial emergency at a public institution of higher education that requires financial assistance from the Board, but only after the institution's governing board has formally requested the review by adopting a resolution stating that the institution is in a state of financial emergency that requires financial assistance from the Board. To be in a state of financial emergency, the institution must demonstrate that it is significantly diminishing all available resources and must satisfy any other factors determined appropriate by the Board. Subject to appropriation, payments shall be made to institutions in a state of financial emergency, in such amounts as shall be deemed necessary by the Board, in order to minimize, to the extent practicable, adverse impacts to students as a consequence of emergent staff or programmatic reductions.
(Source: P.A. 99-523, eff. 6-30-16.)

(110 ILCS 205/9.36)
Sec. 9.36. Processing fee.
(a) The Board may collect a fee to cover the cost of processing and handling individual student-level data requests pursuant to an approved data sharing agreement. The fee shall not be assessed on any entities that are complying with State or federal-mandated reporting. The fee shall be set by the Board by rule. Money from the fee shall be deposited into the BHE Data and Research Cost Recovery Fund.
(b) The Board may not provide personally identifiable information on individual students except in the case where an approved data sharing agreement is signed that includes specific requirements for safeguarding the privacy and security of any personally identifiable information in compliance with the federal Family Educational Rights and Privacy Act of 1974.
(c) The BHE Data and Research Cost Recovery Fund is created as a special fund in the State treasury. The Board shall deposit into the Fund moneys received from processing requests for individual student-level data. All moneys in the Fund shall be used by the Board, subject to appropriation, for costs associated with maintaining and updating the individual student-level data systems.
(Source: P.A. 100-417, eff. 8-25-17.)

(110 ILCS 205/10) (from Ch. 144, par. 190)
Sec. 10. The Board of Trustees of the University of Illinois, the Board of Trustees of Southern Illinois University, the Board of Trustees of Chicago State University, the Board of Trustees of Eastern Illinois University, the Board of Trustees of Governors State University, the Board of Trustees of Illinois State University, the Board of Trustees of Northeastern Illinois University, the Board of Trustees of Northern Illinois University, the Board of Trustees of Western Illinois University, and the Illinois Community College Board shall retain all the powers and duties heretofore given and conferred upon them by statute, except insofar as they are limited by the powers and duties delegated to the Board of Higher Education by this Act.
Nothing, however, in this Act shall be construed to prevent individual state universities and colleges from establishing higher minimum admission requirements and higher minimum admission requirements may be established for out-of-state students than for Illinois residents.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 205/11) (from Ch. 144, par. 191)
Sec. 11. In the formulation of a master plan of higher education and in the discharge of its duties under this Act, the Board shall give consideration to the problems and attitudes of private junior colleges, private colleges and universities, and of other educational groups, instrumentalities and institutions, and to specialized areas of education, as they relate to the overall policies and problems of higher education.
(Source: P.A. 82-622.)

(110 ILCS 205/12) (from Ch. 144, par. 192)
Sec. 12. The Board may examine the books, records and files of any public institution of higher education, and of any office of state government, as to matters germane to its responsibilities hereunder, subject only to laws or regulations pertaining to the confidential nature of information or data. The officers and employees of all public institutions of higher education, and of state agencies of government, shall afford the Board, its members, and authorized agents and representatives, access to all such books, records and files, and furnish to them such information as they have relating to the Board's functions and responsibilities. The Board may hold hearings at such places as it deems desirable.
(Source: Laws 1961, p. 3819.)

(110 ILCS 205/13)
Sec. 13. Leadership training for university board members.
(a) The Board shall require every voting member of the governing board of a public university appointed for a term beginning after January 1, 2016 to complete a minimum of 4 hours of professional development leadership training covering topics that shall include, but are not limited to, public university and labor law, contract law, ethics, sexual violence on campus, financial oversight and accountability, audits, and fiduciary responsibilities of a member of a governing board within 2 years after beginning service and within every 2 years of service thereafter.
(b) A public university shall maintain on its Internet website the names of all voting members of the governing board who have successfully completed the training.
(c) Beginning after the effective date of this amendatory Act of the 99th General Assembly, by July 31 of each year, the chairperson of each governing board shall certify to the Board the number of hours of training that each member received during the preceding fiscal year.
(d) If the certification indicates that a board member has not completed the training required under this Section, the Board shall send a notice to the Governor, the President of the Senate, the Minority Leader of the Senate, the Speaker of the House of Representatives, and the Minority Leader of the House of Representatives of that fact, and the governing board shall suspend the board member from continued service, at which point, the board member has 45 days to complete all training deemed incomplete as provided by the certification. Failure of the board member to complete the necessary training within this probationary period constitutes a resignation from and creates a vacancy in the governing board, to be filled as provided by law.
(e) The training under this Section may be provided by the Board or by other qualified providers approved by the Board.
(Source: P.A. 99-695, eff. 1-1-17.)

(110 ILCS 205/15) (from Ch. 144, par. 193)
Sec. 15. The provisions of "The Illinois Administrative Procedure Act", as now or hereafter amended, are hereby expressly adopted and incorporated herein as though a part of this Act, and shall apply to all administrative rules and procedures of the Board of Higher Education under this Act.
(Source: P.A. 80-866.)



110 ILCS 210/ - Illinois Financial Assistance Act for Nonpublic Institutions of Higher Learning.

(110 ILCS 210/1) (from Ch. 144, par. 1331)
Sec. 1. This Act shall be known and may be cited as the "Illinois Financial Assistance Act for Nonpublic Institutions of Higher Learning".
(Source: P.A. 77-273.)

(110 ILCS 210/2) (from Ch. 144, par. 1332)
Sec. 2. As used in this Act, unless the context otherwise requires:
(a) "Board" means the Board of Higher Education.
(b) "Enrollment" or "student" means the establishment and maintenance of an individual's status as a student or enrollee in a nonpublic institution of higher learning, regardless of the terms used at the institution to describe such status.
(c) "Institution of higher learning", "qualified institution" or "institution" means a nonpublicly supported educational organization located in this State which (1) provides a minimum of an organized 2-year program of collegiate grade in the liberal arts or sciences directly applicable to the attainment of a baccalaureate degree, and (2) operates privately, not-for-profit and in conformity with standards substantially equivalent to those of the State-supported institutions of higher learning. "Institution" does not include any educational organization used for sectarian instruction, as a place of religious teaching or worship or for any religious denomination or the training of ministers, priests, rabbis or other professional persons in the field of religion.
(d) "Academic year" means the period of time from September 1 of any year through August 31 of the ensuing year.
(Source: P.A. 77-273.)

(110 ILCS 210/3) (from Ch. 144, par. 1333)
Sec. 3. For the academic year beginning in 2002, institutional grants may be made for that and for each succeeding academic year to each nonpublic institution of higher learning in an amount determined by allocating amounts for funding this Act among the eligible institutions in accordance with a formula or formulae based upon one or more of the following factors: the number of undergraduate degrees granted to students who are residents of the State of Illinois enrolled as students at each such institution; the number of full-time equivalent undergraduate students who are residents of the State of Illinois enrolled as students at each such institution; and the number of full-time equivalent of such students who are junior or senior students at such institutions. The Board of Higher Education shall establish formula allocations and adopt rules necessary for the administration of this Act.
Conditions of institutional eligibility for these grants shall include but need not be limited to the following:
(1) That the governing board of the institution possess its own sovereignty.
(2) That the governing board, or its delegated institutional officials, possess final authority in all matters of local control, including educational policy, choice of personnel, determination of program, and financial management.
(3) That the institution possess and maintain an open policy with respect to race, creed and color as to admission of students, appointment of faculty and employment of staff.
(4) That the institution be able to show its current financial stability and reasonable prospects for its future stability.
(5) That the institution not be operated for profit.
(6) That the institution provide a full financial report including a certified audit, and participate in the unit cost study and other studies conducted annually by the Board of Higher Education.
(7) If required by rule of the Board, that the institution submit to an additional annual external audit of its enrollment records and nonsectarian use of funds.
(Source: P.A. 92-45, eff. 7-1-02.)

(110 ILCS 210/4) (from Ch. 144, par. 1334)
Sec. 4. For the academic year beginning in 2002 and each academic year thereafter, each eligible institution of higher learning shall prepare and certify to the Board in writing any information required by the Board to justify the grants. This information shall be signed and furnished to the Board by the chief administrative officer of the institution.
(Source: P.A. 92-45, eff. 7-1-02.)

(110 ILCS 210/5) (from Ch. 144, par. 1335)
Sec. 5. The Board shall prescribe and advise such institutions as to the form of certificate or certificates to be submitted under Section 4 of this Act, and promptly upon receipt of such certificates from the institutions shall certify to the State Comptroller the aggregate amount of the grant allocable to and to be paid to each such institution. The Board shall examine the certificates furnished by the institutions and may require such further data and information as the Board may request. Upon written notice by the Board to any institution, the Board may examine the institution's student enrollment records for the purpose of verification, amendment or correction of any such certificate.
(Source: P.A. 92-45, eff. 7-1-02.)

(110 ILCS 210/6) (from Ch. 144, par. 1336)
Sec. 6. The Board of Higher Education may make awards to any nonpublic institution of higher learning and/or nonpublic institutions in consortium and/or nonpublic institutions and public institutions in cooperation, for special services, programs needed, or for the performance of other tasks to meet the State's higher education needs. Such services, programs, or tasks shall include, but not be limited to, computer resources, educational television and other instructional resources, all academic disciplines, academic and administrative organizational structures, and the maintenance of existing programs and development of new programs designed to encourage enrollment of transfer students from private junior colleges and public community colleges.
(Source: P.A. 82-622.)

(110 ILCS 210/7) (from Ch. 144, par. 1337)
Sec. 7. The Board shall keep an accurate record of all its activities under this Act and shall make a report to its members, to the Governor and to the General Assembly, such report to be a part of its annual report.
(Source: P.A. 92-45, eff. 7-1-02.)

(110 ILCS 210/8) (from Ch. 144, par. 1338)
Sec. 8. If any provision of this Act is declared invalid for any reason, such invalidity shall not affect or impair any of the remaining provisions of the Act which can be given effect without the invalid provision, and to this end, the provisions of this Act are declared to be severable.
(Source: P.A. 77-273.)



110 ILCS 215/ - Health Services Education Grants Act.

(110 ILCS 215/1) (from Ch. 111 1/2, par. 821)
Sec. 1.
This Act shall be known and may be cited as the "Health Services Education Grants Act".
(Source: P.A. 76-2556.)

(110 ILCS 215/2) (from Ch. 111 1/2, par. 822)
Sec. 2. The Board of Higher Education is authorized to distribute funds to non-profit health service educational institutions in this State by grants as set forth in this Act and to prescribe forms and procedures for applications for such grants.
No grant shall be made to any institution which discriminates in the admission of students or the use of its facilities on the basis of race, color, creed, sex or national origin.
No facilities constructed with the aid of these grants shall be used for sectarian instruction or as a place for religious worship.
(Source: P.A. 94-193, eff. 7-12-05.)

(110 ILCS 215/3) (from Ch. 111 1/2, par. 823)
Sec. 3. If, within 10 years after the completion of any construction for which a grant made under this Act was used, the owner of the facility ceases to be a non-profit institution, or the facility ceases to be used for health service education, or the facility is used for sectarian instruction or as a place for religious worship, the State shall be entitled to recover from the owner of the facility an amount bearing the ratio to the then value of the facility as the amount of the grant bore to the cost of construction of the facility.
(Source: P.A. 76-2556.)

(110 ILCS 215/4) (from Ch. 111 1/2, par. 824)
Sec. 4. Grants may be made to the following classes of institutions that offer health services programs: (i) medical, dental, pharmacy, optometry, and nursing schools, (ii) physician assistant programs, (iii) psychology and other physical and mental health-related schools and programs, and (iv) hospitals and clinical facilities used in health service training programs.
Qualification for grants shall be on the basis of either the number of Illinois resident enrollees or the number of degrees granted to students who are residents of this State or both. The grant amount shall be determined by the Board of Higher Education for each class of institution.
At the discretion of the Board of Higher Education grants may be made for a class of institution in any or all of the following forms:
(1) Single nonrecurring grants for planning and

capital expense based on the increase in the number of Illinois resident enrollees;

(2) Annual grants based on the number of degrees

granted to (a) Illinois resident enrollees, or (b) Illinois resident enrollees from minority racial and ethnic groups, or both (a) and (b);

(3) Annual stabilization grants based on the number

of (a) Illinois residents enrolled, or (b) Illinois residents enrolled from minority racial and ethnic groups, or both (a) and (b); and

(4) Program priority grants based on State residents

enrolled in eligible programs that address public demand for health services, workforce needs and shortages, and other programmatic priorities, such as sole service providers, academic needs, or industry standards. The Board of Higher Education may annually dedicate a portion of appropriated funds, not to exceed 10% of appropriations, to support program priority grants. In determining program priority areas, the Board of Higher Education shall annually consult with constituent institutions.

In awarding grants to nursing schools and to hospital schools of nursing, the Board of Higher Education may also consider whether the nursing program is located in a certified nurse shortage area. For purposes of this Section "certified nurse shortage area" means an area certified by the Director of the Department of Public Health as a nurse shortage area based on the most reliable data available to the Director.
(Source: P.A. 96-69, eff. 7-23-09.)

(110 ILCS 215/5) (from Ch. 111 1/2, par. 825)
Sec. 5. Upon written notice by the Board of Higher Education to any institution receiving or applying for a grant, the Board may examine the institution's student enrollment records for the purpose of verification, amendment or correction and, as a condition of any grant, may require the institution to submit a post-grant audit to verify enrollments.
(Source: P.A. 85-244.)

(110 ILCS 215/5.5)
Sec. 5.5. All grants under this Act shall be administered subject to funding availability. Nothing in this Act shall be construed to mandate that grants be given to any one class of institution or to every institution within a class, however, every institution offering eligible, accredited programs that received grant support in fiscal year 2005 shall continue to receive grant support at a comparable level in subsequent years.
(Source: P.A. 94-193, eff. 7-12-05.)

(110 ILCS 215/6) (from Ch. 111 1/2, par. 826)
Sec. 6. The Board of Higher Education may adopt rules it deems necessary for the administration of this Act.
(Source: P.A. 85-244.)



110 ILCS 220/ - Higher Education Cooperation Act.

(110 ILCS 220/1) (from Ch. 144, par. 281)
Sec. 1. This Act shall be known and may be cited as the "Higher Education Cooperation Act".
(Source: P.A. 77-2813.)

(110 ILCS 220/2) (from Ch. 144, par. 282)
Sec. 2. As used in this Act, unless the context otherwise requires:
"Board" means the Board of Higher Education;
"Nonpublic institution of higher education" means an educational organization, other than a public institution of higher education, which provides a minimum of an organized 2 year program at the private junior college level or higher and which operates not-for-profit and in conformity with standards substantially equivalent to those of the public institutions of higher education;
"Public institution of higher education" means the University of Illinois, Southern Illinois University, Chicago State University, Eastern Illinois University, Governors State University, Illinois State University, Northeastern Illinois University, Northern Illinois University, Western Illinois University, the public community colleges of this State, and any other public universities, colleges and community colleges now or hereafter established or authorized by the General Assembly.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 220/3) (from Ch. 144, par. 283)
Sec. 3. Any public institution of higher education may participate in the establishment and operation of programs of interinstitutional cooperation with other public institutions of higher education or with nonpublic institutions of higher education or with both public and nonpublic institutions of higher education. Such participation may be by contract or by other means including but not limited to the designation of representatives of the institution as directors of not-for-profit corporations organized for the governance or administration of any such program. Public institutions of higher education may participate in interinstitutional programs which involve institutions based outside this State.
(Source: P.A. 77-2813.)

(110 ILCS 220/4) (from Ch. 144, par. 284)
Sec. 4. A program of financial assistance to programs of interinstitutional cooperation, in higher education is established to implement the policy of encouraging such cooperation in order to achieve an efficient use of educational resources, an equitable distribution of educational services, the development of innovative concepts and applications, and other public purposes.
The Board of Higher Education shall administer this program of financial assistance and shall distribute the funds appropriated by the General Assembly for this purpose in the form of grants to not-for-profit corporations organized to administer programs of interinstitutional cooperation in higher education or to public or nonpublic institutions of higher education participating in such programs.
In awarding grants to interinstitutional programs under this Act, the Board shall consider in relation to each such program whether it serves the public purposes expressed in this Act, whether the local community is substantially involved, whether its function could be performed better by a single existing institution, whether the program is consistent with the Illinois master plan for higher education, and such other criteria as it determines to be appropriate.
No grant may be awarded under this Section for any program of sectarian instruction or for any program designed to serve a sectarian purpose.
As a part of its administration of this Act the Board may require audits or reports in relation to the administrative, fiscal and academic aspects of any interinstitutional program for which a grant is awarded under this Act. The Board shall annually submit to the Governor and the General Assembly a budgetary recommendation for grants under this Act.
(Source: P.A. 85-244.)

(110 ILCS 220/5) (from Ch. 144, par. 285)
Sec. 5. Any not-for-profit corporation organized to administer an interinstitutional program of higher education may be recognized under this Section if it has been in existence for 3 years or longer, it is structured for continuing operation, it is substantial in scope, it is oriented to and supported by the community in which it is located and it is consistent with the Illinois master plan for higher education.
In each request of the Board of Higher Education to the General Assembly for the appropriation of funds for the purpose of making grants under this Act the Board shall specify the amount of the grant proposed for each not-for-profit corporation recognized under this Section.
The following not-for-profit corporations are recognized for the purposes of this Section:
The Quad Cities Graduate Study Center.
(Source: P.A. 77-2813.)

(110 ILCS 220/6) (from Ch. 144, par. 286)
Sec. 6. The Board may adopt rules it deems necessary for the administration of this Act.
(Source: P.A. 85-244.)



110 ILCS 225/ - Illinois Cooperative Work Study Program Act.

(110 ILCS 225/1) (from Ch. 144, par. 2951)
Sec. 1. Short title. This Act may be cited as the Illinois Cooperative Work Study Program Act.
(Source: P.A. 87-513.)

(110 ILCS 225/2) (from Ch. 144, par. 2952)
Sec. 2. Definitions. In this Act:
"Board" means the Illinois Board of Higher Education.
"Nonpublic institution of higher education" means an educational organization, other than a public institution of higher education, that provides a minimum of an organized 2 year program at the private junior college level or higher and that operates in conformity with standards substantially equivalent to those of the public institutions of higher education.
"Public institution of higher education" means the University of Illinois, Southern Illinois University, Chicago State University, Eastern Illinois University, Governors State University, Illinois State University, Northeastern Illinois University, Northern Illinois University, Western Illinois University, the public community colleges of this State, and any other public universities, colleges and community colleges now or hereafter established or authorized by the General Assembly.
"Cooperative work study" means an academically related work and study experience with business, industry, government or other agencies and organizations. Cooperative work study may include, but is not limited to, summer internships, clinical placements, internships and work experiences during the academic year.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 225/3) (from Ch. 144, par. 2953)
Sec. 3. Creation and implementation of program. A program of financial assistance to support student cooperative work study programs in higher education is established to benefit students academically and financially, reduce reliance on loans, enhance public-private sector partnerships, and encourage students to seek permanent employment in Illinois.
The Board shall administer the program of financial assistance and shall distribute the funds appropriated by the General Assembly for this purpose in the form of grants to public or nonpublic institutions of higher education to expand opportunities for students to pursue internships, clinical placement, cooperative programs with business and industry, and other work opportunities linked to a student's academic program. In awarding grants under this Act, the Board shall consider whether programs:
(1) strengthen cooperation between higher education,

business, industry, and government;

(2) promote school/college partnerships;
(3) encourage social and community service activities;
(4) maximize the use of matching contributions from

business and industry, governmental and social agencies, and participating colleges and universities to support student wages;

(5) create new opportunities for partnerships between

the public and private sectors;

(6) integrate other components of student financial

aid to reduce reliance on student loans; and

(7) meet other criteria that the Board determines are

appropriate.

The Board shall assure that a representative number of the grants support cooperative work study programs that support work experiences for students in academic programs of engineering, science, math, and education.
No grant may be awarded under this Section for any program of sectarian instruction or for any program designed to serve a sectarian purpose.
As part of its administration of the Act, the Board may require evaluations, audits or reports in relation to fiscal and academic aspects of any program for which a grant is awarded under this Act. The Board shall annually submit to the Governor and General Assembly a budgetary recommendation for grants under this Act.
The Board may adopt rules it deems necessary for administration of this Act.
(Source: P.A. 87-513.)

(110 ILCS 225/4) (from Ch. 144, par. 2954)
Sec. 4. Effective date. This Act takes effect July 1, 1991.
(Source: P.A. 87-513.)



110 ILCS 230/ - Manpower Planning and Analysis Act.

(110 ILCS 230/1) (from Ch. 144, par. 178)
Sec. 1. This Act may be cited as the Manpower Planning and Analysis Act.
(Source: P.A. 86-1475.)

(110 ILCS 230/2) (from Ch. 144, par. 179)
Sec. 2. The Board of Higher Education is authorized to distribute funds for the pursuit of certain operational research projects.
(a) A project to develop analytical tools to assist the Board of Higher Education in its planning tasks, and in particular research that will provide:
(1) The Board with an approved basis for making recommendations on the allocating of funds for health education.
(2) Methods for planning operational programs to achieve the health manpower objectives of the Board.
(3) The means for assessing the status of health manpower on a continuing basis.
This project would involve the assessment of the relationship of current health education and the educational resources with the output of trained manpower and an analysis of appropriate techniques for estimating future manpower requirements and the design of an information system in support of the above two items.
This project is visualized as a 1-year effort, with work in the three mentioned areas being carried out by the Board of Higher Education and appropriate institutions and agencies.
(Source: P.A. 76-2558.)

(110 ILCS 230/3) (from Ch. 144, par. 180)
Sec. 3. The Board of Higher Education is authorized to distribute funds for the pursuit of various health care research projects.
(a) Such projects would be concerned with the interrelationship between the provision of health care and education and health care manpower, particularly in the areas of developing new kinds of health professionals for innovative types of health care systems. In addition, these projects would also be concerned with the development of career ladders allowing for upward mobility in the health fields. This research would be carried out through the health care institutions, the health education institutions, and the various community groups involved in such programs to develop data and define programs based on these data that would permit the entry of sufficient numbers of new and traditional types of health care personnel into the health care system.
(b) The Board of Higher Education would be empowered to contract with appropriate agencies to perform these research projects.
(Source: P.A. 76-2558.)



110 ILCS 305/ - University of Illinois Act.

(110 ILCS 305/0.01) (from Ch. 144, par. 21m)
Sec. 0.01. Short title. This Act may be cited as the University of Illinois Act.
(Source: P.A. 86-1324.)

(110 ILCS 305/1) (from Ch. 144, par. 22)
Sec. 1. The Board of Trustees of the University of Illinois shall be a body corporate and politic, and by that name and style shall have perpetual succession, have power to contract and be contracted with, to sue and be sued, provided that any suit against the Board based upon a claim sounding in tort must be filed in the Court of Claims, to plead and be impleaded, to acquire, hold, and convey real and personal property; to have and use a common seal, and to alter the same at pleasure; to make and establish by-laws, and to alter or repeal the same as they shall deem necessary, for the management or government, in all its various departments and relations, of the University of Illinois, for the organization and endowment of which provision is made by this act.
(Source: P.A. 84-1236.)

(110 ILCS 305/1a) (from Ch. 144, par. 22a)
Sec. 1a. The Board of Trustees shall comply with the provisions of "An Act concerning the use of Illinois mined coal in certain plants and institutions", filed July 13, 1937; provided that in the purchase of any coal or other fuel used in the operation of the University of Illinois, the provisions of Section 30 of the Civil Administrative Code of Illinois (repealed by P.A. 90-572) shall not apply to limit the price authorized to be paid by the Board of Trustees for any such coal or fuel.
(Source: P.A. 91-239, eff. 1-1-00.)

(110 ILCS 305/1b) (from Ch. 144, par. 22b)
Sec. 1b. (Repealed).
(Source: P.A. 90-372, eff. 7-1-98. Repealed internally, eff. 7-1-98.)

(110 ILCS 305/1c) (from Ch. 144, par. 22c)
Sec. 1c. Armed forces training. The Board of Trustees shall not bar or exclude from the curriculum, course catalogs, transcripts, campus, or school facilities of the University of Illinois any armed forces training program or organization operated under the authority of the United States government because the program or organization complies with rules, regulations, or policies of the United States government or any agency, branch, or department thereof.
(Source: P.A. 87-788; 88-555, eff. 7-27-94.)

(110 ILCS 305/1d) (from Ch. 144, par. 22d)
Sec. 1d. Child care services.
(a) For the purposes of this Section, "child care services" means day care home or center services as defined by the Child Care Act of 1969.
(b) The Board may contract for the provision of child care services for its employees. The Board may, in accordance with established rules, allow day care centers to operate in State-owned or leased facilities. Such day care centers shall be primarily for use by State employees of the university but use by non-employees may be allowed.
Where the Board enters into a contract to construct, acquire or lease all or a substantial portion of a building, in which more than 50 persons shall be employed, other than a renewal of an existing lease, after July 1, 1992, and where a need has been demonstrated, according to subsection (c), on-site child care services shall be provided for employees of the university.
The Board shall implement this Section and shall promulgate all rules and regulations necessary for this purpose. By April 1, 1993, the Board shall propose rules setting forth the standards and criteria, including need and feasibility, for determining if on-site child care services shall be provided. The Board shall consult with the Department of Children and Family Services in defining standards for child care service centers established pursuant to this Section to ensure compliance with the Child Care Act of 1969. The Board shall establish a schedule of fees that shall be charged for child care services under this Section. The schedule shall be established so that charges for service are based on the actual cost of care. Except as otherwise provided by law for employees who may qualify for public assistance or social services due to indigency or family circumstance, each employee obtaining child care services under this Section shall be responsible for full payment of all charges. The Board shall report, on or before December 31, 1993, to the Governor and the members of the General Assembly, on the feasibility and implementation of a plan for the provision of comprehensive child care services.
(c) Prior to contracting for child care services, the Board shall determine a need for child care services. Proof of need may include a survey of university employees as well as a determination of the availability of child care services through other State agencies, or in the community. The Board may also require submission of a feasibility, design and implementation plan, that takes into consideration similar needs and services of other State universities.
The Board shall have the sole responsibility for choosing the successful bidder and overseeing the operation of its child care service program within the guidelines established by the Board. The Board shall promulgate rules under the Illinois Administrative Procedure Act that detail the specific standards to be used in the selection of a vendor of child care services.
The contract shall provide for the establishment of or arrangement for the use of a licensed day care center or a licensed day care agency, as defined in the Child Care Act of 1969.
(Source: P.A. 87-1019; 88-45.)

(110 ILCS 305/1e) (from Ch. 144, par. 22d)
Sec. 1e. Flexible hours positions. The Board of Trustees is authorized to use flexible hours positions. A flexible hours position is one that does not require an ordinary work schedule and includes but is not limited to: (1) a part-time job of 20 hours or more per week, (2) a job which is shared by 2 employees, or (3) a job with a compressed work week consisting of an ordinary number of working hours performed on fewer than the number of days ordinarily required to perform that job. The Board may define flexible hours positions to include other types of jobs than are defined above.
The Board shall establish goals for flexible hours positions to be available at each campus under its jurisdiction, governance or supervision. The Board shall give technical assistance to campuses in achieving their goals, and shall report to the Governor and General Assembly prior to May 1, 1993, on the progress of each institution in achieving its goals.
When a goal of 20% of the positions on a campus being available on a flexible hours basis has been reached, the Board shall evaluate the effectiveness and efficiency of the program and determine whether to expand the number of positions available for flexible hours.
(Source: P.A. 87-1155; 88-45.)

(110 ILCS 305/1f)
Sec. 1f. Chief Illiniwek. Consistent with a long-standing, proud tradition, the General Assembly hereby declares that Chief Illiniwek is, and may remain, the honored symbol of a great university, the University of Illinois at Urbana-Champaign.
(Source: P.A. 89-421, eff. 6-1-96.)

(110 ILCS 305/3) (from Ch. 144, par. 24)
Sec. 3. In case the board of trustees shall at any time determine to establish a branch or department of said university at any points elected by them, such branch or department shall be under the control of the members of said board residing in the grand division and congressional district where said branch shall be located, unless otherwise ordered by said board of trustees: Provided, that no portion of the funds resulting from the congressional grant of land for the endowment of said University, or from any donation now or hereafter to be made by the county, city or town at or near which the University is located; and no portion of the interest or proceeds of either of said funds shall ever be applied to the support of any branch or department located outside of the county wherein said University is located by this act.
(Source: Laws 1867, p. 123.)

(110 ILCS 305/4) (from Ch. 144, par. 25)
Sec. 4. The board of trustees shall elect a regent who shall be charged with the general supervision of the educational facilities and interests of the university. Said regent shall be known as President of the University and his term of office shall be at the pleasure of the board of trustees.
(Source: Laws 1927, p. 873.)

(110 ILCS 305/4.1) (from Ch. 144, par. 25.1)
Sec. 4.1. Chancellor search committee. Whenever the board of trustees establishes a search committee to fill the position of chancellor at any campus of the University of Illinois, there shall be minority representation, including women, on that search committee.
(Source: P.A. 87-378.)

(110 ILCS 305/5) (from Ch. 144, par. 26)
Sec. 5. At the first, and at each biennial meeting thereafter, it shall be the duty of the board to appoint a treasurer, who shall not be a member of the board, and who shall give bonds, with such security as the board of trustees shall deem amply sufficient to guard the University from danger of loss or diminution of the funds intrusted to his care. The trustees may appoint, also, the corresponding secretary, whose duty it shall be, under the direction or with the approval of the trustees, to issue circulars, directions for procuring needful materials for conducting experiments, and eliciting instructive information from persons in various counties, selected for that purpose, and skilled in any branch of agricultural, mechanical and industrial art; and to do all other acts needful to enable him to prepare such reports and financial statements regarding the University and its departments as may from time to time be required by law or by action of the board of trustees. The trustees may appoint, also, a recording secretary, whose duty it shall be to keep faithful record of the transactions of the board of trustees, and prepare the same for publication in a biennial report. The treasurer and the corresponding and recording secretaries shall receive such compensation as the trustees may fix, to be paid in the same manner as the teachers and other employees of the University are paid.
(Source: P.A. 86-1189.)

(110 ILCS 305/6) (from Ch. 144, par. 27)
Sec. 6. No money shall be drawn from the treasury of the University except by order of the board of trustees, on warrant of the regent, drawn upon the treasurer, and countersigned by the recording secretary.
(Source: Laws 1867, p. 123.)

(110 ILCS 305/7) (from Ch. 144, par. 28)
Sec. 7. Powers of trustees.
(a) The trustees shall have power to provide for the requisite buildings, apparatus, and conveniences; to fix the rates for tuition; to appoint such professors and instructors, and to establish and provide for the management of such model farms, model art, and other departments and professorships, as may be required to teach, in the most thorough manner, such branches of learning as are related to agriculture and the mechanic arts, and military tactics, without excluding other scientific and classical studies. The trustees shall, upon the written request of an employee withhold from the compensation of that employee any dues, payments or contributions payable by such employee to any labor organization as defined in the Illinois Educational Labor Relations Act. Under such arrangement, an amount shall be withheld from each regular payroll period which is equal to the pro rata share of the annual dues plus any payments or contributions, and the trustees shall transmit such withholdings to the specified labor organization within 10 working days from the time of the withholding. They may accept the endowments and voluntary professorships or departments in the University, from any person or persons or corporations who may offer the same, and, at any regular meeting of the board, may prescribe rules and regulations in relation to such endowments and declare on what general principles they may be admitted: Provided, that such special voluntary endowments or professorships shall not be incompatible with the true design and scope of the act of congress, or of this Act: Provided, that no student shall at any time be allowed to remain in or about the University in idleness, or without full mental or industrial occupation: And provided further, that the trustees, in the exercise of any of the powers conferred by this Act, shall not create any liability or indebtedness in excess of the funds in the hands of the treasurer of the University at the time of creating such liability or indebtedness, and which may be specially and properly applied to the payment of the same. Any lease to the trustees of lands, buildings or facilities which will support scientific research and development in such areas as high technology, super computing, microelectronics, biotechnology, robotics, physics and engineering shall be for a term not to exceed 18 years, and may grant to the trustees the option to purchase the lands, buildings or facilities. The lease shall recite that it is subject to termination and cancellation in any year for which the General Assembly fails to make an appropriation to pay the rent payable under the terms of the lease.
Leases for the purposes described herein exceeding 5 years shall have the approval of the Illinois Board of Higher Education.
The Board of Trustees may, directly or in cooperation with other institutions of higher education, acquire by purchase or lease or otherwise, and construct, enlarge, improve, equip, complete, operate, control and manage medical research and high technology parks, together with the necessary lands, buildings, facilities, equipment and personal property therefor, to encourage and facilitate (a) the location and development of business and industry in the State of Illinois, and (b) the increased application and development of technology and (c) the improvement and development of the State's economy. The Board of Trustees may lease to nonprofit corporations all or any part of the land, buildings, facilities, equipment or other property included in a medical research and high technology park upon such terms and conditions as the University of Illinois may deem advisable and enter into any contract or agreement with such nonprofit corporations as may be necessary or suitable for the construction, financing, operation and maintenance and management of any such park; and may lease to any person, firm, partnership or corporation, either public or private, any part or all of the land, building, facilities, equipment or other property of such park for such purposes and upon such rentals, terms and conditions as the University may deem advisable; and may finance all or part of the cost of any such park, including the purchase, lease, construction, reconstruction, improvement, remodeling, addition to, and extension and maintenance of all or part of such high technology park, and all equipment and furnishings, by legislative appropriations, government grants, contracts, private gifts, loans, receipts from the operation of such high technology park, rentals and similar receipts; and may make its other facilities and services available to tenants or other occupants of any such park at rates which are reasonable and appropriate.
The Trustees shall have power (a) to purchase real property and easements, and (b) to acquire real property and easements in the manner provided by law for the exercise of the right of eminent domain, and in the event negotiations for the acquisition of real property or easements for making any improvement which the Trustees are authorized to make shall have proven unsuccessful and the Trustees shall have by resolution adopted a schedule or plan of operation for the execution of the project and therein made a finding that it is necessary to take such property or easements immediately or at some specified later date in order to comply with the schedule, the Trustees may acquire such property or easements in the same manner provided in Article 20 of the Eminent Domain Act (quick-take procedure).
The Board of Trustees also shall have power to agree with the State's Attorney of the county in which any properties of the Board are located to pay for services rendered by the various taxing districts for the years 1944 through 1949 and to pay annually for services rendered thereafter by such district such sums as may be determined by the Board upon properties used solely for income producing purposes, title to which is held by said Board of Trustees, upon properties leased to members of the staff of the University of Illinois, title to which is held in trust for said Board of Trustees and upon properties leased to for-profit entities the title to which properties is held by the Board of Trustees. A certified copy of any such agreement made with the State's Attorney shall be filed with the County Clerk and such sums shall be distributed to the respective taxing districts by the County Collector in such proportions that each taxing district will receive therefrom such proportion as the tax rate of such taxing district bears to the total tax rate that would be levied against such properties if they were not exempt from taxation under the Property Tax Code.
The Board of Trustees of the University of Illinois, subject to the applicable civil service law, may appoint persons to be members of the University of Illinois Police Department. Members of the Police Department shall be peace officers and as such have all powers possessed by policemen in cities, and sheriffs, including the power to make arrests on view or warrants of violations of state statutes and city or county ordinances, except that they may exercise such powers only in counties wherein the University and any of its branches or properties are located when such is required for the protection of university properties and interests, and its students and personnel, and otherwise, within such counties, when requested by appropriate state or local law enforcement officials; provided, however, that such officer shall have no power to serve and execute civil processes.
The Board of Trustees must authorize to each member of the University of Illinois Police Department and to any other employee of the University of Illinois exercising the powers of a peace officer a distinct badge that, on its face, (i) clearly states that the badge is authorized by the University of Illinois and (ii) contains a unique identifying number. No other badge shall be authorized by the University of Illinois. Nothing in this paragraph prohibits the Board of Trustees from issuing shields or other distinctive identification to employees not exercising the powers of a peace officer if the Board of Trustees determines that a shield or distinctive identification is needed by the employee to carry out his or her responsibilities.
The Board of Trustees may own, operate, or govern, by or through the College of Medicine at Peoria, a managed care community network established under subsection (b) of Section 5-11 of the Illinois Public Aid Code.
The powers of the trustees as herein designated are subject to the provisions of "An Act creating a Board of Higher Education, defining its powers and duties, making an appropriation therefor, and repealing an Act herein named", approved August 22, 1961, as amended.
The Board of Trustees shall have the authority to adopt all administrative rules which may be necessary for the effective administration, enforcement and regulation of all matters for which the Board has jurisdiction or responsibility.
(b) To assist in the provision of buildings and facilities beneficial to, useful for, or supportive of University purposes, the Board of Trustees of the University of Illinois may exercise the following powers with regard to the area located on or adjacent to the University of Illinois at Chicago campus and bounded as follows: on the West by Morgan Street; on the North by Roosevelt Road; on the East by Union Street; and on the South by 16th Street, in the City of Chicago:
(1) Acquire any interests in land, buildings, or

facilities by purchase, including installments payable over a period allowed by law, by lease over a term of such duration as the Board of Trustees shall determine, or by exercise of the power of eminent domain;

(2) Sub-lease or contract to purchase through

installments all or any portion of buildings or facilities for such duration and on such terms as the Board of Trustees shall determine, including a term that exceeds 5 years, provided that each such lease or purchase contract shall be and shall recite that it is subject to termination and cancellation in any year for which the General Assembly fails to make an appropriation to pay the rent or purchase installments payable under the terms of such lease or purchase contract; and

(3) Sell property without compliance with the State

Property Control Act and retain proceeds in the University Treasury in a special, separate development fund account which the Auditor General shall examine to assure compliance with this Act.

Any buildings or facilities to be developed on the land shall be buildings or facilities that, in the determination of the Board of Trustees, in whole or in part: (i) are for use by the University; or (ii) otherwise advance the interests of the University, including, by way of example, residential facilities for University staff and students and commercial facilities which provide services needed by the University community. Revenues from the development fund account may be withdrawn by the University for the purpose of demolition and the processes associated with demolition; routine land and property acquisition; extension of utilities; streetscape work; landscape work; surface and structure parking; sidewalks, recreational paths, and street construction; and lease and lease purchase arrangements and the professional services associated with the planning and development of the area. Moneys from the development fund account used for any other purpose must be deposited into and appropriated from the General Revenue Fund. Buildings or facilities leased to an entity or person other than the University shall not be subject to any limitations applicable to a State supported college or university under any law. All development on the land and all use of any buildings or facilities shall be subject to the control and approval of the Board of Trustees.
(c) The Board of Trustees shall have the power to borrow money, as necessary, from time to time in anticipation of receiving tuition, payments from the State of Illinois, or other revenues or receipts of the University, also known as anticipated moneys. The borrowing limit shall be capped at 100% of the total amount of payroll and other expense vouchers submitted and payable to the University for fiscal year 2010 expenses, but unpaid by the State Comptroller's office. Prior to borrowing any funds, the University shall request from the Comptroller's office a verification of the borrowing limit and shall include the estimated date on which such borrowing shall occur. The borrowing limit cap shall be verified by the State Comptroller's office not prior to 45 days before any estimated date for executing any promissory note or line of credit established under this subsection (c). The principal amount borrowed under a promissory note or line of credit shall not exceed 75% of the borrowing limit. Within 15 days after borrowing funds under any promissory note or line of credit established under this subsection (c), the University shall submit to the Governor's Office of Management and Budget, the Speaker of the House of Representatives, the Minority Leader of the House of Representatives, the President of the Senate, and the Minority Leader of the Senate an Emergency Short Term Cash Management Plan. The Emergency Short Term Cash Management Plan shall outline the amount borrowed, the terms for repayment, the amount of outstanding State vouchers as verified by the State Comptroller's office, and the University's plan for expenditure of any borrowed funds, including, but not limited to, a detailed plan to meet payroll obligations to include collective bargaining employees, civil service employees, and academic, research, and health care personnel. The establishment of any promissory note or line of credit established under this subsection (c) must be finalized within 90 days after the effective date of this amendatory Act of the 96th General Assembly. The borrowed moneys shall be applied to the purposes of paying salaries and other expenses lawfully authorized in the University's State appropriation and unpaid by the State Comptroller. Any line of credit established under this subsection (c) shall be paid in full one year after creation or within 10 days after the date the University receives reimbursement from the State for all submitted fiscal year 2010 vouchers, whichever is earlier. Any promissory note established under this subsection (c) shall be repaid within one year after issuance of the note. The Chairman, Comptroller, or Treasurer of the Board shall execute a promissory note or similar debt instrument to evidence the indebtedness incurred by the borrowing. In connection with a borrowing, the Board may establish a line of credit with a financial institution, investment bank, or broker/dealer. The obligation to make the payments due under any promissory note or line of credit established under this subsection (c) shall be a lawful obligation of the University payable from the anticipated moneys. Any borrowing under this subsection (c) shall not constitute a debt, legal or moral, of the State and shall not be enforceable against the State. The promissory note or line of credit shall be authorized by a resolution passed by the Board and shall be valid whether or not a budgeted item with respect to that resolution is included in any annual or supplemental budget adopted by the Board. The resolution shall set forth facts demonstrating the need for the borrowing, state an amount that the amount to be borrowed will not exceed, and establish a maximum interest rate limit not to exceed the maximum rate authorized by the Bond Authorization Act or 9%, whichever is less. The resolution may direct the Comptroller or Treasurer of the Board to make arrangements to set apart and hold the portion of the anticipated moneys, as received, that shall be used to repay the borrowing, subject to any prior pledges or restrictions with respect to the anticipated moneys. The resolution may also authorize the Treasurer of the Board to make partial repayments of the borrowing as the anticipated moneys become available and may contain any other terms, restrictions, or limitations not inconsistent with the powers of the Board.
For the purposes of this subsection (c), "financial institution" means any bank subject to the Illinois Banking Act, any savings and loan association subject to the Illinois Savings and Loan Act of 1985, and any federally chartered commercial bank or savings and loan association or government-sponsored enterprise organized and operated in this State pursuant to the laws of the United States.
(Source: P.A. 96-909, eff. 6-8-10; 97-333, eff. 8-12-11.)

(110 ILCS 305/7a) (from Ch. 144, par. 28a)
Sec. 7a. (a) The board of trustees shall provide each member of the University of Illinois Police Department without cost to him public liability insurance covering each member for any liability which arises out of his employment to the extent of the insurance policy limits which shall be not less than $50,000, unless such indemnification is provided by a program of self-insurance under subsection (b).
(b) The board of trustees may establish a program of self-insurance to defend members of the University of Illinois Police Department, without cost to them, against liability claims which arise out of their employment, and indemnify them for any such liability in an amount not less than $50,000.
The Board of Trustees of the University of Illinois shall have power to defend, indemnify, and hold harmless, in whole or in part, the University police, paid and unpaid University employees, members of The Board of Trustees, and any students, volunteer workers, or visiting faculty or professionals who are agents of the University in the delivery of University programs or services, against civil suits, claims, damages, losses, and expenses arising out of statements, acts, or omissions in the discharge of their University duties. The Board of Trustees may establish and accumulate reserves for the payment of such civil suits, claims, damages, losses, and expenses, or obtain insurance affording coverage for such matters. When permitted by law to enter into an agreement with any unit of government, institution of higher education, person, or corporation for the use of property or the performance of any function, service, or act, the Board of Trustees may agree to the sharing or allocation of liabilities and damages resulting from such use of property or performance of function, service, or act. Such agreement may provide for contribution or indemnification by any or all of the parties to the agreement upon any liability arising out of the performance of the agreement.
If the University undertakes a self insurance program, the University may accumulate reserves for such purposes, subject to the following conditions:
(a) The amount of such reserves shall not exceed the amount necessary and proper, based on past experience and independent actuarial determinations:
(b) All earnings derived from such reserves shall be considered part of the reserves and may be used only for the same purposes for which the reserves may be used:
(c) Reserves may be used only for the purposes of making payments on civil suits, claims, damages, losses and expenses, including attorneys fees, claims investigation costs and actuarial studies associated with liabilities arising out of statements, acts or omissions of individuals in the discharge of their University duties, and covered by the self insurance program:
(d) All funds collected for such self insurance program or earmarked for such self insurance program must be placed in the reserves:
(e) Whenever the reserves have a balance in excess of what is necessary and proper, then contributions, charges, assessments or other forms of funding for the reserves shall be appropriately decreased.
(Source: P.A. 82-374.)

(110 ILCS 305/7b) (from Ch. 144, par. 28b)
Sec. 7b. The Board of Trustees of the University of Illinois shall have the power to acquire, own, construct, enlarge, improve, and equip, and to operate, control and manage, directly or through others, central heating, steam and other energy generating and processing plants and distribution facilities to serve University buildings, facilities and activities. The Board of Trustees may contract for periods not to exceed 10 years for delivery of coal, fuel oil and natural gas, with payments to be made from appropriations for the year in which the coal, fuel oil or natural gas is delivered; provided that all such contracts for the delivery of fuel shall recite that they are subject to termination and cancellation in any year for which the General Assembly fails to make an appropriation to make payments under the terms of such contract. To the extent any such plant produces or processes energy in excess of the University's requirements, the Board of Trustees may at its discretion sell, transport and deliver to others all or a part of said excess energy at such fees, rates and charges as the Board of Trustees may determine from time to time. No sale or other disposition of energy by the Board of Trustees pursuant to this Section shall be deemed to constitute the University of Illinois a public utility, nor shall the University be otherwise deemed a public utility, that is subject to "An Act concerning public utilities", approved June 29, 1921, as amended.
(Source: P.A. 88-494.)

(110 ILCS 305/7c) (from Ch. 144, par. 28c)
Sec. 7c. The Board of Trustees of the University of Illinois shall establish a program to assess the oral English language proficiency of all persons providing classroom instruction to students at each campus under the jurisdiction, governance or supervision of the Board, and shall ensure that each person who is not orally proficient in the English language attain such proficiency prior to providing any classroom instruction to students. The program required by this Section shall be fully implemented to ensure the oral English language proficiency of all classroom instructors at each campus under the jurisdiction, governance or supervision of the Board by the beginning of the 1987-88 academic year. Any other provisions of this Section to the contrary notwithstanding, nothing in this Section shall be deemed or construed to apply to, or to require such oral English language proficiency of any person who provides classroom instruction to students in foreign language courses only.
(Source: P.A. 84-1434.)

(110 ILCS 305/7d) (from Ch. 144, par. 28d)
Sec. 7d. (a) The Board of Trustees may acquire, through merger, a domestic not-for-profit corporation which is affiliated with the University of Illinois and carries on athletic sports and promotes athletic interests among students of the University. The Board of Trustees and the not-for-profit corporation may accomplish the merger by adopting a plan of merger setting forth:
(1) The names of The Board of Trustees of the University of Illinois and the domestic not-for-profit corporation which propose to merge; and the name of The Board of Trustees of the University of Illinois as the entity into which they propose to merge, which is hereinafter designated as the surviving corporation;
(2) The terms and conditions of the proposed merger; and
(3) Such other provisions with respect to the proposed merger as are deemed necessary or desirable, including provisions, if any, under which the proposed merger may be abandoned prior to the filing of Articles of Merger in the office of the Secretary of State.
Adoption of the plan by the Board of Trustees shall be at a meeting of the Trustees and by affirmative vote of a majority of the Trustees who are qualified to vote.
(b)(1) Articles of Merger shall be executed by the Board and the affiliated corporation and shall set forth:
(A) the name of each corporation;
(B) the plan of merger;
(C) as to the domestic not-for-profit corporation, a statement that the plan was adopted at a meeting of members by the affirmative vote of the members having not less than the minimum number of votes necessary to adopt a plan, as provided in Section 111.20 of the General Not For Profit Corporation Act of 1986, as now or hereafter amended, and the date of the meeting; and
(D) as to the Board of Trustees, a statement that the plan was adopted at a meeting of Trustees by the affirmative vote of a majority of the Trustees qualified to vote, and the date of the meeting.
(2) The Articles of Merger shall be filed in the office of the Secretary of State.
(c)(1) When the provisions of subsection (b) have been complied with, the Secretary of State shall issue a Certificate of Merger. The merger shall become effective upon the issuance of the Certificate of Merger by the Secretary of State or on such later date, not more than 30 days after the issuance of the Certificate by the Secretary of State, as may be provided for in the plan.
(2) The Certificate of Merger, with a copy of the Articles of Merger affixed thereto by the Secretary of State, shall be returned to the Board of Trustees and such Certificate and Articles, or a copy thereof certified by the Secretary of State, shall be filed for record in the office of the Recorder of Champaign County.
(d) When such merger has been effected:
(1) The parties to the plan of merger shall be a single corporation designated in the plan of merger as The Board of Trustees of the University of Illinois, a body corporate and politic.
(2) The separate existence of the domestic not-for-profit corporation, which has merged into The Board of Trustees of the University of Illinois, shall cease.
(3) The Board of Trustees of the University of Illinois as surviving corporation shall possess all the rights, privileges, immunities and franchises, of a public or private nature, of each of the merging corporations; and all property, real, personal and mixed, and all debts due on whatever account, and all other choses in action, and all and every other interest, of or belonging to or due to each of the corporations so merged, shall be taken and deemed to be transferred and vested in The Board of Trustees of the University of Illinois, without further act or deed; and the title to any real estate, or any interest therein, and property held in trust or received by gift, bequest or devise, vested in either of such corporations shall not revert or be in any way impaired by reason of such merger. The surviving corporation shall be governed by the laws applicable to a body corporate and politic and shall not be governed by the General Not For Profit Corporation Act of 1986.
(4) The Board of Trustees of the University of Illinois shall be responsible and liable for all the liabilities and obligations of each of the corporations so merged; and any claim existing or action or proceeding pending by or against either of such corporations may be prosecuted to judgment as if such merger had not taken place, or the surviving corporation may be substituted in its place. Neither the rights of creditors nor any liens upon the property of either of such corporations shall be impaired by such merger.
(e) On the effective date of the merger, the employees of the merging corporations shall be employees of the surviving corporation, credited with earned vacation days and sick leave days accrued before the merger; and every person who is employed by the domestic not-for-profit corporation in a position which would be classified as a civil service position if it were under the State Universities Civil Service System, and who has completed 6 months or more of service in the position, shall, without examination, be certified in the State Universities Civil Service System in the classification applicable to the position, and shall be entitled to seniority in such University System from the date of employment in the position by the domestic not-for-profit corporation. Any person who has not completed 6 months of service in such a position on the effective date of the merger shall be required to meet the certifying requirements of the State Universities Civil Service System before being certified. Persons exempt under Section 36e of "An Act to Create the State Universities Civil Service System", approved May 11, 1905, as now or hereafter amended, shall not be covered by the State Universities Civil Service System.
(Source: P.A. 86-6.)

(110 ILCS 305/7e) (from Ch. 144, par. 28e)
Sec. 7e. (a) A firefighter employed by the University of Illinois who is an elected state officer of a statewide labor organization that is a representative of University of Illinois firefighters shall be granted leave by the University of Illinois, without loss of pay or benefits and without being required to make up for lost time, for work hours devoted to performing the firefighter's responsibilities as an elected state officer of the statewide labor organization; provided that the elected officer has arranged for another University of Illinois firefighter who is qualified to perform the absent firefighter's duties to work for those hours.
(b) The statewide labor organization shall, by May 1 of each year:
(1) designate 4 elected state officers, whose right

to leave while carrying out their duties for the organization shall be limited to 20 shifts per officer per year (for years beginning May 1 and ending April 30); and

(2) notify the University if it is the employer of an

elected state officer to whom this Section applies, identifying the elected state officer, and indicate whether the officer is one of those limited to 20 shifts per year.

(c) For the purposes of this Section:
"Statewide labor organization" means an organization representing firefighters employed by at least 85 municipalities in this State, that is affiliated with the Illinois State Federation of Labor.
"Elected state officer" means a full-time firefighter who is one of the 9 top elected officers of the statewide labor organization.
(Source: P.A. 86-1395.)

(110 ILCS 305/7e-5)
Sec. 7e-5. In-state tuition charge.
(a) Notwithstanding any other provision of law to the contrary, for tuition purposes, the Board of Trustees shall deem an individual an Illinois resident, until the individual establishes a residence outside of this State, if all of the following conditions are met:
(1) The individual resided with his or her parent or

guardian while attending a public or private high school in this State.

(2) The individual graduated from a public or private

high school or received the equivalent of a high school diploma in this State.

(3) The individual attended school in this State for

at least 3 years as of the date the individual graduated from high school or received the equivalent of a high school diploma.

(4) The individual registers as an entering student

in the University not earlier than the 2003 fall semester.

(5) In the case of an individual who is not a citizen

or a permanent resident of the United States, the individual provides the University with an affidavit stating that the individual will file an application to become a permanent resident of the United States at the earliest opportunity the individual is eligible to do so.

This subsection (a) applies only to tuition for a term or semester that begins on or after May 20, 2003 (the effective date of Public Act 93-7). Any revenue lost by the University in implementing this subsection (a) shall be absorbed by the University Income Fund.
(b) If a person is on active military duty and stationed in Illinois, then the Board of Trustees shall deem that person and any of his or her dependents Illinois residents for tuition purposes. Beginning with the 2009-2010 academic year, if a person is on active military duty and is stationed out of State, but he or she was stationed in this State for at least 3 years immediately prior to being reassigned out of State, then the Board of Trustees shall deem that person and any of his or her dependents Illinois residents for tuition purposes, as long as that person or his or her dependent (i) applies for admission to the University within 18 months of the person on active military duty being reassigned or (ii) remains continuously enrolled at the University. Beginning with the 2013-2014 academic year, if a person is utilizing benefits under the federal Post-9/11 Veterans Educational Assistance Act of 2008 or any subsequent variation of that Act, then the Board of Trustees shall deem that person an Illinois resident for tuition purposes. Beginning with the 2015-2016 academic year, if a person is utilizing benefits under the federal All-Volunteer Force Educational Assistance Program, then the Board of Trustees shall deem that person an Illinois resident for tuition purposes.
(Source: P.A. 98-306, eff. 8-12-13; 99-309, eff. 8-7-15.)

(110 ILCS 305/7f) (from Ch. 144, par. 28f)
Sec. 7f. Partial tuition waivers.
(a) As used in this Section, "Illinois college or university" means any of the following: the University of Illinois, Southern Illinois University, Chicago State University, Eastern Illinois University, Governors State University, Illinois State University, Northeastern Illinois University, Northern Illinois University, and Western Illinois University.
(b) Each year the Board of Trustees of the University of Illinois shall offer 50% tuition waivers for undergraduate education at any campus under its governance or supervision to the children of employees of an Illinois college or university who have been employed by any one or by more than one Illinois college or university for an aggregate period of at least 7 years. To be eligible to receive a partial tuition waiver, the child of an employee of an Illinois college or university (i) must be under the age of 25 at the commencement of the academic year during which the partial tuition waiver is to be effective, and (ii) must qualify for admission to the University of Illinois under the same admissions requirements, standards and policies which the University of Illinois applies to applicants for admission generally to its respective undergraduate colleges and programs.
(c) Subject to the provisions and limitations of subsection (b), an eligible applicant who has continued to maintain satisfactory academic progress toward graduation may have his or her partial tuition waiver renewed until the time as he or she has expended 4 years of undergraduate partial tuition waiver benefits under this Section.
(d) No partial tuition waiver offered or allocated to any eligible applicant in accordance with the provisions of this Section shall be charged against any tuition waiver limitation established by the Illinois Board of Higher Education.
(e) The Board of Trustees shall prescribe rules and regulations as are necessary to implement and administer the provisions of this Section.
(Source: P.A. 90-282, eff. 1-1-98.)

(110 ILCS 305/7g)
Sec. 7g. Tuition waivers. In addition to any tuition waivers that the Board of Trustees offers that are exempt by statute from any tuition waiver limitation established by the Illinois Board of Higher Education, the Board of Trustees is authorized to waive, for individuals with the requisite athletic, academic, or other abilities, that percentage of its undergraduate tuition that is authorized under the tuition waiver limitation established in regulations promulgated by the Illinois Board of Higher Education. If in any fiscal year the Board of Trustees issues undergraduate tuition waivers to individuals in an aggregate amount exceeding the aggregate tuition waiver amount authorized for that fiscal year under the tuition waiver limitation established by the Illinois Board of Higher Education, the University's budget request for the succeeding fiscal year may be reduced by the Illinois Board of Higher Education by an amount equal to that tuition waiver excess.
(Source: P.A. 89-307, eff. 1-1-96.)

(110 ILCS 305/7h)
Sec. 7h. Tuition and fee waiver report. The Board of Trustees shall report to the Board of Higher Education by September 15 of each year the tuition and fee waivers the University has granted in the previous fiscal year as well as the following information for each tuition and fee waiver program in which the University participates:
(1) Justification of the need for the program.
(2) The program's intended purposes and goals.
(3) The program's eligibility and selection criteria.
(4) The program's cost.
(5) Any benefits resulting from the program.
(Source: P.A. 92-51, eff. 1-1-02.)

(110 ILCS 305/7i)
Sec. 7i. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(110 ILCS 305/8) (from Ch. 144, par. 29)
Sec. 8. Admissions.
(a) (Blank).
(b) In addition, commencing in the fall of 1993, no new student shall then or thereafter be admitted to instruction in any of the departments or colleges of the University unless such student also has satisfactorily completed:
(1) at least 15 units of high school coursework from

the following 5 categories:

(A) 4 years of English (emphasizing written and

oral communications and literature), of which up to 2 years may be collegiate level instruction;

(B) 3 years of social studies (emphasizing

history and government);

(C) 3 years of mathematics (introductory through

advanced algebra, geometry, trigonometry, or fundamentals of computer programming);

(D) 3 years of science (laboratory sciences); and
(E) 2 years of electives in foreign language

(which may be deemed to include American Sign Language), music, vocational education or art;

(2) except that institutions may admit individual

applicants if the institution determines through assessment or through evaluation based on learning outcomes of the coursework taken, including vocational education courses and courses taken in a charter school established under Article 27A of the School Code, that the applicant demonstrates knowledge and skills substantially equivalent to the knowledge and skills expected to be acquired in the high school courses required for admission. The Board of Trustees of the University of Illinois shall not discriminate in the University's admissions process against an applicant for admission because of the applicant's enrollment in a charter school established under Article 27A of the School Code. Institutions may also admit 1) applicants who did not have an opportunity to complete the minimum college preparatory curriculum in high school, and 2) educationally disadvantaged applicants who are admitted to the formal organized special assistance programs that are tailored to the needs of such students, providing that in either case, the institution incorporates in the applicant's baccalaureate curriculum courses or other academic activities that compensate for course deficiencies; and

(3) except that up to 3 of the 15 units of coursework

required by paragraph (1) of this subsection may be distributed by deducting no more than one unit each from the categories of social studies, mathematics, sciences and electives and completing those 3 units in any of the 5 categories of coursework described in paragraph (1).

(c) When allocating funds, local boards of education shall recognize their obligation to their students to offer the coursework required by subsection (b).
(d) A student who has graduated from high school and has scored within the University's accepted range on the ACT or SAT shall not be required to take a high school equivalency test as a prerequisite to admission.
(e) The Board of Trustees shall establish an admissions process in which honorably discharged veterans are permitted to submit an application for admission to the University as a freshman student enrolling in the spring semester if the veteran was on active duty during the fall semester. The University may request that the Department of Veterans' Affairs confirm the status of an applicant as an honorably discharged veteran who was on active duty during the fall semester.
(Source: P.A. 98-718, eff. 1-1-15; 99-806, eff. 8-15-16.)

(110 ILCS 305/8a)
Sec. 8a. (Repealed).
(Source: P.A. 89-4, eff. 1-1-96. Repealed by P.A. 98-742, eff. 7-16-14.)

(110 ILCS 305/9) (from Ch. 144, par. 30)
Sec. 9. Scholarships for children of veterans. For each of the following periods of hostilities, each county shall be entitled, annually, to one honorary scholarship in the University, for the benefit of the children of persons who served in the armed forces of the United States, except that the total number of scholarships annually granted to recipients from each county may not exceed 3: any time between September 16, 1940 and the termination of World War II, any time during the national emergency between June 25, 1950 and January 31, 1955, any time during the Viet Nam conflict between January 1, 1961 and May 7, 1975, any time during the siege of Beirut and the Grenada Conflict between June 14, 1982 and December 15, 1983, or any time on or after August 2, 1990 and until Congress or the President orders that persons in service are no longer eligible for the Southwest Asia Service Medal, Operation Enduring Freedom, and Operation Iraqi Freedom. Preference for scholarships shall be given to the children of persons who are deceased or to the children of persons who have a disability. Such scholarships shall be granted to such pupils as shall, upon public examination, conducted as the board of trustees of the University may determine, be decided to have attained the greatest proficiency in the branches of learning usually taught in the secondary schools, and who shall be of good moral character, and not less than 15 years of age. Such pupils, so selected, shall be entitled to receive, without charge for tuition, instruction in any or all departments of the University for a term of at least 4 consecutive years. Such pupils shall conform, in all respects, to the rules and regulations of the University, established for the government of the pupils in attendance.
(Source: P.A. 99-143, eff. 7-27-15; 99-377, eff. 8-17-15; 99-642, eff. 7-28-16.)

(110 ILCS 305/10) (from Ch. 144, par. 31)
Sec. 10. The faculty of the University shall consist of the chief instructors in each of the several departments. The trustees, on recommendation of a majority of the faculty, may authorize the regent of the University to issue certificates of scholarship under the seal of the University, to any student of good moral character, who shall have been in attendance not less than one year, and shall have completed satisfactorily the studies of the year; which certificate shall set forth the precise attainments as ascertained by special examinations in the several branches of learning studied by such student during his attendance in the University; and on like recommendation of the faculty, the trustees may authorize the regent, as president of the University, to issue diplomas to such persons as shall have completed satisfactorily the required studies, and sustained the examinations therein, conferring such literary and scientific degrees as are usually conferred by universities for similar or equivalent courses of studies, or such as the trustees may deem appropriate. All certificates and diplomas shall be in the English language, unless the student entitled to the same shall otherwise prefer.
(Source: Laws 1877, p. 216.)

(110 ILCS 305/11) (from Ch. 144, par. 32)
Sec. 11. No elected or selected member of the Board of Trustees shall receive any compensation for attending on the meetings of the Board, but they shall be reimbursed for their actual and necessary expenses while engaged in the performance of their duties. Expenses necessarily incurred by any non-voting student member may, at the discretion of the President of the Board, be provided for by advance payment to such member, who shall account therefor to the Board immediately after each meeting. At all the stated and other meetings of the Board of Trustees, called by the regent or corresponding secretary, or any 5 members of the Board, a majority of the members shall constitute a quorum, provided all the members have been duly notified.
At each regular and special meeting that is open to the public, members of the public and employees of the University shall be afforded time, subject to reasonable constraints, to make comments to or ask questions of the Board.
(Source: P.A. 91-715, eff. 1-1-01.)

(110 ILCS 305/12) (from Ch. 144, par. 33)
Sec. 12. It shall be the duty of the board of trustees to permanently locate said University at Urbana in Champaign County, Illinois, whenever the County of Champaign shall, according to the proper forms of law, convey or cause to be conveyed to said trustees, in fee simple, and free from all incumbrances, the Urbana and Champaign Institute buildings, grounds, and lands, together with the appurtenances thereto belonging, as set forth in the following offer in behalf of said county, to-wit:
"The undersigned, a committee appointed by the board of supervisors of Champaign County, are instructed to make the following offer to the State of Illinois, in consideration of the permanent location of the Illinois Industrial University at Urbana, Champaign County, viz.: We offer the Urbana and Champaign Institute buildings and grounds, containing about ten acres; also one hundred and sixty acres of land adjacent thereto; also, four hundred acres of land, it being part of section No. twenty-one, in township No. nineteen, north, range No. nine east, distant not exceeding one mile from the corporate limits of the City of Urbana.
"Also, four hundred and ten (410) acres of land, it being part of section No. nineteen, township No. nineteen, range No. nine east, within one mile of the buildings herein offered.
"Also, the donation offered by the Illinois Central Railroad Company of fifty thousand dollars' worth of freight over said road for the benefit of said University.
"Also, one hundred thousand dollars in Champaign County bonds, due and payable in ten years, and bearing interest at the rate of ten per cent per annum, and two thousand dollars in fruit, shade, and ornamental trees and shrubbery, to be selected from the nursery of M. L. Dunlap, and furnished at the lowest catalogue rates, making an estimated valuation of four hundred and fifty thousand dollars ($450,000). Titles to be perfect, and conveyance to the state to be made or caused to be made by the County of Champaign, upon the permanent location of the Illinois Industrial University upon the said grounds, so to be conveyed as aforesaid; and we hereby in our official capacity guarantee the payment of the said bonds and the faithful execution of the deeds of conveyance, free from all incumbrances, as herein set forth.

(110 ILCS 305/12.5)
Sec. 12.5. Study of effect of the Lottery on Illinois families. The University of Illinois at Urbana-Champaign shall conduct a study, subject to appropriation, on the effect on Illinois families of members of the family purchasing Illinois Lottery tickets. The University of Illinois at Urbana-Champaign shall report its findings to the General Assembly on or before January 1, 2011.
(Source: P.A. 96-34, eff. 7-13-09.)

(110 ILCS 305/18) (from Ch. 144, par. 39)
Sec. 18. The bond required to be given by said treasurer shall be conditioned for the faithful discharge of his duties as treasurer of the "Illinois Industrial University," and for any breach thereof suit may be instituted in the name of the "Illinois Industrial University;" and it shall be deemed a criminal offense for any person or persons holding in trust any part of the funds of said University knowingly or negligently to misapply or misappropriate the same, indictable in any court having jurisdiction, in the same manner as other crimes are punishable, by fine or imprisonment, at the discretion of the court, according to the nature of the offense.
(Source: Laws 1867, p. 123.)

(110 ILCS 305/20)
Sec. 20. Medical school research experiments; informed consent. If a person is to participate as a subject in a research experiment conducted at the College of Medicine but does not understand the English language, then the informed consent document for the research experiment must be written in a language that the person does understand. If the person cannot read or has difficulty reading, the document must be read to the person in that same language.
(Source: P.A. 91-861, eff. 6-22-00.)

(110 ILCS 305/21)
Sec. 21. Meningitis vaccine; information. At the beginning of each academic year, the University shall inform each of its incoming freshmen and transfer students about meningitis and its transmission. Any University facility that delivers health services to University students must offer the meningitis vaccine, subject to availability of the vaccine from the manufacturer. Nothing in this Section may be construed to require the University to pay for the cost of vaccination.
(Source: P.A. 92-89, eff. 1-1-02.)

(110 ILCS 305/25)
Sec. 25. Limitation on tuition increase. This Section applies only to those students who first enroll after the 2003-2004 academic year. For 4 continuous academic years following initial enrollment (or for undergraduate programs that require more than 4 years to complete, for the normal time to complete the program, as determined by the University), the tuition charged an undergraduate student who is an Illinois resident shall not exceed the amount that the student was charged at the time he or she first enrolled in the University. However, if the student changes majors during this time period, the tuition charged the student shall equal the amount the student would have been charged had he or she been admitted to the changed major when he or she first enrolled. An undergraduate student who is an Illinois resident and who has for 4 continuous academic years been charged no more than the tuition amount that he or she was charged at the time he or she first enrolled in the University shall be charged tuition not to exceed the amount the University charged students who first enrolled in the University for the academic year following the academic year the student first enrolled in the University for a maximum of 2 additional continuous academic years.
(Source: P.A. 96-1293, eff. 7-26-10.)

(110 ILCS 305/30)
Sec. 30. Provision of student and social security information prohibited.
(a) The University, including its agents, employees, student or alumni organizations, or any affiliates, may not provide a student's name, address, telephone number, social security number, e-mail address, or other personal identifying information to a business organization or financial institution that issues credit or debit cards, unless the student is 21 years of age or older. This prohibition does not apply to service providers of the University that (i) assist the University in the electronic disbursement of refunds, including, but not limited to, financial aid refunds, and (ii) do not provide loan or credit services.
(b) The University may not print an individual's social security number on any card or other document required for the individual to access products or services provided by the University.
(Source: P.A. 96-261, eff. 1-1-10; 96-1391, eff. 7-29-10.)

(110 ILCS 305/35)
Sec. 35. Students called to active military service. The University shall allow a currently enrolled student who is called to active military service to complete any unfinished courses at a later date at no additional charge, unless course credit has already been given or the student received a full refund upon withdrawing from the course (in which case the student's record shall reflect that the withdrawal is due to active military service). The student must be given priority over other students in reenrolling in the course or courses. The Board of Trustees may adopt any rules necessary to implement this Section.
(Source: P.A. 94-587, eff. 8-15-05.)

(110 ILCS 305/40)
Sec. 40. Sexual assault awareness education. The University shall provide some form of sexual assault awareness education to all incoming students, whether through a seminar, online training, or some other way of informing students.
(Source: P.A. 95-764, eff. 1-1-09.)

(110 ILCS 305/45)
Sec. 45. Buildings available for emergency purposes. The Board of Trustees shall make mutually agreed buildings of the university available for emergency purposes, upon the request of the Illinois Emergency Management Agency, the State-accredited emergency management agency with jurisdiction, or the American Red Cross, and cooperate in all matters with the Illinois Emergency Management Agency, local emergency management agencies, State-certified, local public health departments, the American Red Cross, and federal agencies concerned with emergency preparedness and response.
(Source: P.A. 96-57, eff. 7-23-09; 96-1000, eff. 7-2-10; 97-333, eff. 8-12-11.)

(110 ILCS 305/50)
Sec. 50. Veterans' Day; moment of silence. If the University holds any type of event at the University on November 11, Veterans' Day, the Board of Trustees shall require a moment of silence at that event to recognize Veterans' Day.
(Source: P.A. 96-84, eff. 7-27-09; 96-1000, eff. 7-2-10.)

(110 ILCS 305/55)
Sec. 55. Faculty and staff contact with public officials. All faculty and staff members of the University are free to communicate their views on any matter of private or public concern to any member of the legislative, executive, or judicial branch of government, State or federal, without notice to or prior approval of the University, so long as they do not represent that they are speaking for or on behalf of the University.
(Source: P.A. 96-147, eff. 8-7-09; 96-1000, eff. 7-2-10.)

(110 ILCS 305/60)
Sec. 60. Faculty and staff political displays. The University may not prohibit any faculty or staff member from (i) displaying political buttons, stickers, or patches while on University property, provided that such display by any member of the faculty in an instructional setting is for a purpose relevant to the subject of instruction; (ii) attending a partisan political rally, provided that the employee is not on duty; or (iii) displaying a partisan bumper sticker on his or her motor vehicle.
(Source: P.A. 96-148, eff. 8-7-09; 96-1000, eff. 7-2-10.)

(110 ILCS 305/65)
Sec. 65. Disability history and awareness. The University may conduct and promote activities that provide education on, awareness of, and an understanding of disability history, people with disabilities, and the disability rights movement.
(Source: P.A. 96-191, eff. 1-1-10; 96-1000, eff. 7-2-10.)

(110 ILCS 305/70)
Sec. 70. Administrator and faculty salary and benefits; report. The Board of Trustees shall report to the Board of Higher Education, on or before July 1 of each year, the base salary and benefits of the president of the university and all administrators, faculty members, and instructors employed by the university. For the purposes of this Section, "benefits" includes without limitation vacation days, sick days, bonuses, annuities, and retirement enhancements.
(Source: P.A. 96-266, eff. 1-1-10; 96-1000, eff. 7-2-10.)

(110 ILCS 305/75)
Sec. 75. American Sign Language courses. The University may award academic credit for the successful completion of any American Sign Language course offered or approved by the University, which may be applied toward the satisfaction of the foreign language requirements of the University, except for those requirements related to the content of a student's academic major.
(Source: P.A. 96-843, eff. 6-1-10; 97-333, eff. 8-12-11.)

(110 ILCS 305/80)
Sec. 80. Search firm prohibition. Charges for the services of an external hiring search firm may not be paid from any source of funds, except (i) in the hiring of the President of the University or (ii) in the case of when the President of the University and the Board of Trustees demonstrate a justifiable need for guidance from an individual or firm with specific expertise in the field of the hiring. The University shall implement a policy under this Section, including qualifying criteria, within 6 months after the effective date of this amendatory Act of the 97th General Assembly.
(Source: P.A. 97-814, eff. 1-1-13.)

(110 ILCS 305/85)
Sec. 85. Priority enrollment; service member or veteran.
(a) For the purposes of this Section:
"Service member" means a resident of this State who is a member of any component of the U.S. Armed Forces, including any reserve component, or the National Guard of any state, the District of Columbia, a commonwealth, or a territory of the United States and who is eligible to receive military educational benefits.
"Veteran" means a resident of this State who was a service member and who has received an honorable discharge, a general discharge, or an other than honorable discharge.
(b) The Board of Trustees shall give the earliest possible enrollment opportunity that the University offers to a service member or veteran.
(c) The priority enrollment provided pursuant to this Section shall apply to enrollment for all degree and certificate programs offered by the University after the student's eligibility to receive benefits has been verified by the University.
(Source: P.A. 98-316, eff. 1-1-14.)

(110 ILCS 305/90)
Sec. 90. Employment contract limitations. This Section applies to the employment contracts of the president or all chancellors of the University entered into, amended, renewed, or extended after the effective date of this amendatory Act of the 99th General Assembly. This Section does not apply to collective bargaining agreements. With respect to employment contracts entered into with the president or all chancellors of the University:
(1) Severance under the contract may not exceed one

year salary and applicable benefits.

(2) A contract with a determinate start and end date

may not exceed 4 years.

(3) The contract may not include any automatic

rollover clauses.

(4) Severance payments or contract buyouts may be

placed in an escrow account if there are pending criminal charges against the president or all chancellors of the University related to their employment.

(5) Final action on the formation, renewal,

extension, or termination of the employment contracts of the president or all chancellors of the University must be made during an open meeting of the Board of Trustees.

(6) Public notice, compliant with the provisions of

the Open Meetings Act, must be given prior to final action on the formation, renewal, extension, or termination of the employment contracts of the president or all chancellors of the University and must include a copy of the Board item or other documentation providing, at a minimum, a description of the proposed principal financial components of the president's or all chancellors' appointments.

(7) Any performance-based bonus or incentive-based

compensation to the president or all chancellors of the University must be approved by the Board in an open meeting. The performance upon which the bonus is based must be made available to the public no less than 48 hours before Board approval of the performance-based bonus or incentive-based compensation.

(8) Board minutes, board packets, and annual

performance reviews concerning the president or all chancellors of the University must be made available to the public on the University's Internet website.

(Source: P.A. 99-694, eff. 1-1-17.)

(110 ILCS 305/95)
Sec. 95. Executive accountability. The Board of Trustees must complete an annual performance review of the president and any chancellors of the University. Such annual performance review must be considered when the Board contemplates a bonus, incentive-based compensation, raise, or severance agreement for the president or all chancellors of the University.
(Source: P.A. 99-694, eff. 1-1-17.)



110 ILCS 310/ - University of Illinois Trustees Act.

(110 ILCS 310/0.01) (from Ch. 144, par. 40m)
Sec. 0.01. Short title. This Act may be cited as the University of Illinois Trustees Act.
(Source: P.A. 86-1324.)

(110 ILCS 310/1) (from Ch. 144, par. 41)
Sec. 1. The Board of Trustees of the University of Illinois shall consist of the Governor and at least 12 trustees. Nine trustees shall be appointed by the Governor, by and with the advice and consent of the Senate. The other trustees shall be students, of whom one student shall be selected from each University campus.
Each student trustee shall serve a term of one year, beginning on July 1 or on the date of his or her selection, whichever is later, and expiring on the next succeeding June 30.
Each trustee shall have all of the privileges of membership, except that only one student trustee shall have the right to cast a legally binding vote. The Governor shall designate which one of the student trustees shall possess, for his or her entire term, the right to cast a legally binding vote. Each student trustee who does not possess the right to cast a legally binding vote shall have the right to cast an advisory vote and the right to make and second motions and to attend executive sessions.
Each trustee shall be governed by the same conflict of interest standards. Pursuant to those standards, it shall not be a conflict of interest for a student trustee to vote on matters pertaining to students generally, such as tuition and fees. However, it shall be a conflict of interest for a student trustee to vote on faculty member tenure or promotion. For the purposes of this Section, a student member shall not be deemed to have a direct conflict of interest in and may vote on any item involving the employment or compensation of the Chancellor at any campus or the President of the University or the election of officers. Student trustees shall be chosen by campus-wide student election, and the student trustee designated by the Governor to possess a legally binding vote shall be one of the students selected by this method. A student trustee who does not possess a legally binding vote on a measure at a meeting of the Board or any of its committees shall not be considered a trustee for the purpose of determining whether a quorum is present at the time that measure is voted upon. To be eligible for selection as a student trustee and to be eligible to remain as a voting or nonvoting student trustee, a student trustee must be a resident of this State, must have and maintain a grade point average that is equivalent to at least 2.5 on a 4.0 scale, and must be a full time student enrolled at all times during his or her term of office except for that part of the term which follows the completion of the last full regular semester of an academic year and precedes the first full regular semester of the succeeding academic year at the University (sometimes commonly referred to as the summer session or summer school). If a voting or nonvoting student trustee fails to continue to meet or maintain the residency, minimum grade point average, or enrollment requirement established by this Section, his or her membership on the Board shall be deemed to have terminated by operation of law. The University may not use residency for tuition purposes as a factor in making the determination that a student is or is not a resident of this State. The following factors shall positively demonstrate residency in this State for the purposes of the residency requirement for student trustees and candidates for student trustee:
(1) evidence of the student's Illinois domicile for

at least the previous 6 months;

(2) evidence of the student's current, valid

Illinois driver's license; and

(3) evidence of the student's valid Illinois voter

registration.

A positive demonstration of residency in this State for student trustees and candidates for student trustees under this Section does not apply to residency requirements for tuition purposes.
If a voting student trustee resigns or otherwise ceases to serve on the Board, the Governor shall, within 30 days, designate one of the remaining student trustees to possess the right to cast a legally binding vote for the remainder of his or her term. If a nonvoting student trustee resigns or otherwise ceases to serve on the Board, the chief executive of the student government from that campus shall, within 30 days, select a new nonvoting student trustee to serve for the remainder of the term.
No more than 5 of the 9 appointed trustees shall be affiliated with the same political party. Each trustee appointed by the Governor must be a resident of this State. A failure to meet or maintain this residency requirement constitutes a resignation from and creates a vacancy in the Board. The term of office of each appointed trustee shall be 6 years from the third Monday in January of each odd numbered year. The regular terms of office of the appointed trustees shall be staggered so that 3 terms expire in each odd-numbered year.
Vacancies for appointed trustees shall be filled for the unexpired term in the same manner as original appointments. If a vacancy in membership occurs at a time when the Senate is not in session, the Governor shall make temporary appointments until the next meeting of the Senate, when he shall appoint persons to fill such memberships for the remainder of their respective terms. If the Senate is not in session when appointments for a full term are made, appointments shall be made as in the case of vacancies.
No action of the board shall be invalidated by reason of any vacancies on the board, or by reason of any failure to select student trustees.
(Source: P.A. 98-778, eff. 7-21-14; 99-734, eff. 8-5-16.)

(110 ILCS 310/2) (from Ch. 144, par. 42)
Sec. 2. (Repealed).
(Source: Repealed by P.A. 89-5, eff. 1-1-96.)

(110 ILCS 310/3) (from Ch. 144, par. 43)
Sec. 3. No member of such board shall hold or be employed in or appointed to any office or place under the authority of the board of which he is a member, nor shall any member of said board be directly or indirectly interested in any contract to be made by said board for any purpose whatever. This section does not prohibit the student members of the board of trustees from maintaining normal and official status as enrolled students or normal student employment at the University of Illinois.
(Source: P.A. 78-822.)

(110 ILCS 310/4) (from Ch. 144, par. 44)
Sec. 4. The fiscal year of the said University is hereby declared and required to terminate on the 30th day of June in each year, and all reports of the University, except catalogues and circulars, shall be addressed to the governor, and the annual reports shall contain a full account of the financial and other transactions of the University to the close of the fiscal year, as aforesaid, together with a full statement of the then condition of the endowment fund, and shall be presented to the governor on or before the 15th day of October in each year: Provided, that no less number of said reports be published annually than is now authorized by law.
(Source: P.A. 86-1189.)

(110 ILCS 310/5) (from Ch. 144, par. 45)
Sec. 5. The trustees of the said University shall elect, annually, from their own number, a president; and no money shall be drawn from the treasury of the University, except by order of the board of trustees, on the warrant of the president of the said board, countersigned by the recording secretary.
(Source: P.A. 89-5, eff. 1-1-96.)

(110 ILCS 310/6) (from Ch. 144, par. 46)
Sec. 6. The said University shall offer instruction in such branches of learning as are related to agriculture and the mechanic arts, and as are adapted to promote a liberal and practical education in the several pursuits and professions of life, without excluding other scientific and classical studies, and including military tactics.
(Source: Laws 1963, p. 3092.)

(110 ILCS 310/7) (from Ch. 144, par. 47)
Sec. 7. The treasurer of the said University, and the said board, are hereby required in the future to invest the principal of the funds arising from the endowment granted by the United States, in interest-bearing bonds of the United States, or of this State, or in good county or school district bonds of this State. They are hereby prohibited from changing the securities in which said fund may be invested, except for reinvestment in interest-bearing bonds of the class and character specified above in this section.
(Source: Laws 1877, p. 215.)

(110 ILCS 310/8) (from Ch. 144, par. 47a)
Sec. 8. If the Board of Trustees has provided access to any of the campuses under its jurisdiction to persons or groups whose purpose is to make students aware of educational or occupational options, the board shall provide, on an equal basis, access to the official recruiting representatives of the armed forces of Illinois and the United States for the purpose of informing students of educational and career opportunities available to them in the military. The board is not required to give greater notice regarding the right of access to recruiting representatives than is given to other persons and groups.
(Source: P.A. 82-161.)



110 ILCS 315/ - University of Illinois Name Change Act.

(110 ILCS 315/0.01) (from Ch. 144, par. 47m)
Sec. 0.01. Short title. This Act may be cited as the University of Illinois Name Change Act.
(Source: P.A. 86-1324.)

(110 ILCS 315/1) (from Ch. 144, par. 48)
Sec. 1. The Illinois Industrial University, located at Urbana, in Champaign county, shall, after the passage of this act, be known as the University of Illinois, and under that name and title shall have, possess, own and exercise, all rights, privileges, franchises, and estates which have hitherto belonged to, or may hereafter inure to the said Illinois Industrial University.
(Source: P.A. 80-660.)



110 ILCS 320/ - University of Illinois at Chicago Act.

(110 ILCS 320/1) (from Ch. 144, par. 40a)
Sec. 1. The trustees of the University of Illinois are directed to give consideration to the question of the need of the constantly increasing population of the Chicago metropolitan area for additional local facilities for full undergraduate education; and, whenever in their judgment it is both desirable and feasible to do so, they are authorized to establish and operate a branch of the University in the City of Chicago, which shall provide for undergraduate curricula and award appropriate degrees.
(Source: Laws 1951, p. 1790.)

(110 ILCS 320/1.1)
Sec. 1.1. (Repealed).
(Source: P.A. 96-7, eff. 4-3-09. Repealed by P.A. 100-391, eff. 8-25-17.)

(110 ILCS 320/2) (from Ch. 144, par. 40a.1)
Sec. 2. Short title. This Act may be cited as the University of Illinois at Chicago Act.
(Source: P.A. 86-1324.)



110 ILCS 325/ - University of Illinois at Chicago Land Transfer Act.

(110 ILCS 325/0.01) (from Ch. 144, par. 70.01)
Sec. 0.01. Short title. This Act may be cited as the University of Illinois at Chicago Land Transfer Act.
(Source: P.A. 86-1324.)

(110 ILCS 325/1) (from Ch. 144, par. 70.1)
Sec. 1. The Commissioners of the Chicago Park District are authorized and empowered to convey, sell, donate, lease or rent, from time to time, all or part of any park or park property, including improvements located thereon, to The Board of Trustees of the University of Illinois, to be used, developed, maintained and operated by the Trustees as an institution of higher education. The Commissioners and The Board of Trustees of the University of Illinois may enter into such contracts and agreements respecting the consideration to be paid for such transfer or transfers, and other conditions, as may be mutually agreed upon, and the Park Commissioners may execute and deliver such instruments of conveyance, lease or gift as may be necessary to transfer title, or, in the event of a lease, to transfer rights of possession to The Board of Trustees of the University of Illinois. Any instrument of conveyance, sale, gift or lease executed pursuant to the power herein granted shall be signed by the President and attested by the Secretary of the Chicago Park District, with its corporate seal.
(Source: Laws 1959, p. 2094.)

(110 ILCS 325/2) (from Ch. 144, par. 70.2)
Sec. 2. If the property transferred under Section 1 is held by the Chicago Park District, subject to or limited by any limitation or restriction, The Board of Trustees of the University of Illinois, after its acquisition, may remove such limitation or restriction through purchase, agreement or condemnation. Condemnation proceedings shall be brought and maintained by The Board of Trustees of the University of Illinois and shall conform, as nearly as may be, with the procedure provided for the exercise of the right of eminent domain under the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(110 ILCS 325/2.5)
Sec. 2.5. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(110 ILCS 325/3) (from Ch. 144, par. 70.3)
Sec. 3. The Board of Trustees of the University, in its discretion, may permit the temporary public use of such portion or portions of the property acquired under this Act as is not being currently utilized for University purposes.
(Source: Laws 1959, p. 2094.)

(110 ILCS 325/4) (from Ch. 144, par. 70.4)
Sec. 4. Upon the acquisition of property under this Act, The Board of Trustees of the University of Illinois shall exercise all powers of governance, use, maintenance and control as are vested in it by other laws of this State pertaining to other property of the University of Illinois.
(Source: Laws 1959, p. 2094.)



110 ILCS 327/ - University of Illinois at Springfield Law.

Article 40

(110 ILCS 327/Art. 40 heading)

(110 ILCS 327/40-1)
Sec. 40-1. Short title. This Article may be cited as the University of Illinois at Springfield Law.
(Source: P.A. 89-4, eff. 7-1-95 (eff. date changed from 1-1-96 by P.A. 89-24).)

(110 ILCS 327/40-5)
Sec. 40-5. Change of name and status. The State university located at Springfield, Illinois, formerly known as Sangamon State University, shall hereafter be known as the University of Illinois at Springfield, shall be under the governance and control of the Board of Trustees of the University of Illinois, shall be operated by that Board of Trustees as a branch of the University of Illinois, and, after the effective date of this Article, shall award appropriate degrees in the name of the University of Illinois.
(Source: P.A. 89-4, eff. 7-1-95 (eff. date changed from 1-1-96 by P.A. 89-24).)

(110 ILCS 327/40-10)
Sec. 40-10. Transfer of powers, duties, assets; outstanding contracts, agreements and bonds. All the rights, powers and duties vested by law in the Board of Regents and relating to the operation, management, control and maintenance of Sangamon State University prior to its change of name and status to the University of Illinois at Springfield are hereby transferred to and vested in the Board of Trustees of the University of Illinois.
All books, records, papers, documents and pending business in any way pertaining to Sangamon State University prior to its change of name and status to the University of Illinois at Springfield and held by the Board of Regents are hereby transferred from the Board of Regents to the Board of Trustees of the University of Illinois.
On the effective date of this Article, the rules and regulations previously promulgated by the Board of Regents and applicable to Sangamon State University shall be the rules and regulations applicable to the University of Illinois at Springfield, provided that, after the effective date of this Article, any or all of the rules and regulations may be changed or rescinded by the Board of Trustees of the University of Illinois.
All items of income heretofore received by Sangamon State University prior to its change of name and status to the University of Illinois at Springfield and paid into the State Treasury and covered into the Board of Regents Income Fund and not heretofore appropriated by the General Assembly for the support and improvement of Sangamon State University under the provisions of paragraph (1) of Section 6a-4 of the State Finance Act or for the support and improvement of the University of Illinois under the provisions of paragraph (1) of Section 6d of the State Finance Act shall be transferred by the State Treasurer and covered into the University Income Fund for appropriations from time to time to be made by the General Assembly payable from such fund for the support and improvement of the University of Illinois and its branches as provided in paragraph (1) of Section 6d of that Act; provided that within 10 days after the effective date of this amendatory Act of 1996, all moneys then remaining in the University Income Fund heretofore established as a special fund in the State Treasury shall be paid to the University of Illinois and deposited and credited to the University Income Fund established by the University of Illinois in its own treasury as provided in paragraph (1) of Section 6d of the State Finance Act.
The right of custody, possession and control over all items of income, funds or deposits in any way pertaining to Sangamon State University prior to its change of name and status to the University of Illinois at Springfield, which on the effective date of this Article are held or retained by, or under the jurisdiction of the Board of Regents under the authority of paragraph (2) of Section 6a-4 of the State Finance Act, is hereby transferred to and vested in the Board of Trustees of the University of Illinois to be retained by the University in its own treasury, or deposited with a bank or savings and loan association, all in accordance with the provisions of paragraph (2) of Section 6d of that Act.
There is hereby transferred from the Board of Regents to the Board of Trustees of the University of Illinois the power of order and direction over the disbursement of those funds which immediately prior to the effective date of this Article were retained by Sangamon State University (prior to its change of name and status to the University of Illinois at Springfield) in its own treasury under the authority of paragraph (3) of Section 6a-4 of the State Finance Act; provided that such funds shall be disbursed from time to time pursuant to the order and direction of the Board of Trustees in accordance with any contracts, pledges, trusts or agreements heretofore made with respect to the use or application of such funds by the Board of Regents.
The Board of Trustees of the University of Illinois shall succeed to, assume and exercise all rights, powers, duties and responsibilities formerly exercised by the Board of Regents on behalf of Sangamon State University (now known as the University of Illinois at Springfield) prior to the effective date of this Article. All contracts and agreements entered into by the Board of Regents on behalf of Sangamon State University (now known as the University of Illinois at Springfield) prior to the effective date of this Article shall subsist notwithstanding the transfer of the functions of the Board of Regents with respect to Sangamon State University (now known as the University of Illinois at Springfield) to the Board of Trustees of the University of Illinois. All bonds, notes, and other evidences of indebtedness outstanding on the effective date of this Article issued by the Board of Regents on behalf of Sangamon State University (now known as the University of Illinois at Springfield) shall become the bonds, notes, or other evidences of indebtedness of the University of Illinois and shall be otherwise unaffected by the transfer of functions to the Board of Trustees of the University of Illinois. Any action, including without limitation, approvals of applications for bonds and resolutions constituting official action under the Internal Revenue Code by the Board of Regents prior to the effective date of this Article shall remain effective to the same extent as if that action had been taken by the Board of Trustees of the University of Illinois and shall be deemed to be action taken by that Board of Trustees for the University of Illinois at Springfield.
The title to all other property, whether real, personal or mixed, and all accounts receivable belonging to or under the jurisdiction of the Board of Regents for Sangamon State University prior to its change of name and status to the University of Illinois at Springfield is hereby transferred to and vested in the Board of Trustees of the University of Illinois to be held for the People of the State of Illinois.
(Source: P.A. 89-4, eff. 7-1-95 (eff. date changed from 1-1-96 by P.A. 89-24); 89-602, eff. 8-2-96.)

(110 ILCS 327/40-15)
Sec. 40-15. Transfer of employees and students. On the effective date of this Article, the employment of all academic and nonacademic personnel of Sangamon State University (now known as the University of Illinois at Springfield) is hereby transferred from the Board of Regents to the Board of Trustees of the University of Illinois, but the locus of their employment shall not be transferred. The transfer shall not affect the status and rights of any person under the State Universities Retirement System or the State Universities Civil Service System. On the effective date of this Article, the individuals whose employment is so transferred shall be credited with earned vacation days and sick leave days accrued before the transfer.
On the effective date of this Article, individuals who are students of Sangamon State University shall be students of the University of Illinois at Springfield.
(Source: P.A. 89-4, eff. 7-1-95 (eff. date changed from 1-1-96 by P.A. 89-24).)



Article 99

(110 ILCS 327/Art. 99 heading)

(110 ILCS 327/99-1)
Sec. 99-1. Effective date. This Act takes effect July 1, 1995, except that Articles 5, 6, 10, 11, 15, 16, 20, 21, 25, 26, 30, 31, 35, and 36, Sections 50-5 through 50-60 of Article 50, Section 50-65 except Sec. 6a-4 of Article 50, Section 50-70 through 50-190 of Article 50, Sections 50-200 through 50-215 of Article 50, Section 50-220 except Sec. 12 of Article 50, Section 50-225 except Sec. 14 of Article 50, Sections 50-230 through 50-240 of Article 50, Section 50-245 of Article 50, Sections 60-5 through 60-40 of Article 60, and Sections 60-50 through 60-70 of Article 60 take effect January 1, 1996.
(Source: P.A. 89-4, eff. 7-1-95; 89-24, eff. 7-1-95.)






110 ILCS 330/ - University of Illinois Hospital Act.

(110 ILCS 330/0.01) (from Ch. 23, par. 1370)
Sec. 0.01. Short title. This Act may be cited as the University of Illinois Hospital Act.
(Source: P.A. 86-1324.)

(110 ILCS 330/1) (from Ch. 23, par. 1371)
Sec. 1. "University" means The Board of Trustees of the University of Illinois. "University of Illinois Hospital" means any hospital, institute, clinic, outpatient department or office owned or leased by the University at which a University health care program is conducted. "University health care program" means a patient diagnostic, treatment or care program, service or activity conducted by the University through its personnel it assigns to such programs in furtherance of the University's teaching, research and public service functions. The health professional colleges of the University of Illinois may be operated in conjunction with the University of Illinois Hospital or any University health care program to such extent as may be deemed practicable.
(Source: P.A. 81-573.)

(110 ILCS 330/2) (from Ch. 23, par. 1372)
Sec. 2. The general management, control and operation of the University of Illinois Hospital shall be in the University.
(Source: P.A. 76-939.)

(110 ILCS 330/3) (from Ch. 23, par. 1373)
Sec. 3. The University may provide for a managing officer for the University of Illinois Hospital and prescribe his duties and compensation.
(Source: P.A. 76-939.)

(110 ILCS 330/4) (from Ch. 23, par. 1374)
Sec. 4. The University may make expenditures for buildings and other improvements from appropriations made to the university, which buildings and improvements are upon land the control and legal title to which is in the State of Illinois rather than in the University. Control of buildings erected on such land shall be in the University.
For each dollar of expense incurred by the University of Illinois in providing unreimbursed health care to indigent patients, the State shall reduce the amount of the University's repayment obligation to the State by one dollar.
Gifts for the University of Illinois Hospital may be received and shall be administered in accordance with the terms of the gift.
(Source: P.A. 85-602.)

(110 ILCS 330/5) (from Ch. 23, par. 1375)
Sec. 5. The University may establish and collect charges for hospital services rendered in the University of Illinois Hospital or in connection with a University health care program. However, with respect to health care professional services rendered in connection with a University health care program at the University of Illinois Hospital or elsewhere by the Doctors of Medicine, the Doctors of Dentistry, or other health care professionals who are members of the University faculty, charges for such professional services shall not be established or collected by the University or the University of Illinois Hospital but may be by said members of said faculty who render such services under a plan or plans organized and administered by them. All such charges shall be deposited in a special fund or funds in the treasury of the University. The billing, collecting and disbursing of any such fund shall remain exclusively under the supervision and control of such faculty under a plan or plans established by them for the general benefit and support of University programs and activities related to the health professions, provided no charges may be made or collected until such plan has been approved by the University. However, no person shall make or collect a personal or professional charge for his own account for treating, caring for or nursing a patient in the University of Illinois Hospital (other than health care professional services provided at the University of Illinois Hospital by non-salaried adjunct University faculty who are licensed dentists or physicians licensed to practice medicine in all its branches members) or in connection with a University health care program. Nothing herein shall prevent the University from approving a plan under which any such fund in the University treasury may be utilized in paying the University salaries of such faculty members, or from assisting in the billing and collection of professional charges if all University costs in connection therewith are paid from the charges so collected.
(Source: P.A. 91-206, eff. 7-20-99; 92-760, eff. 8-2-02.)

(110 ILCS 330/6) (from Ch. 23, par. 1376)
Sec. 6. No otherwise qualified child with a disability receiving special education and related services under Article 14 of The School Code shall solely by reason of his or her disability be excluded from the participation in or be denied the benefits of or be subjected to discrimination under any program or activity provided by the University of Illinois Hospital.
(Source: P.A. 99-143, eff. 7-27-15.)

(110 ILCS 330/6.5)
Sec. 6.5. List of individuals that may not be admitted for treatment prohibited. The University of Illinois Hospital may not maintain a list of individuals that may not be admitted for treatment at the University of Illinois Hospital. Nothing in this Section shall be construed to prohibit the University of Illinois Hospital or a member of the University of Illinois Hospital's medical staff from recommending an alternate provider, coordinating an appropriate transfer, or arranging access to care services that best meets the needs of an individual patient.
(Source: P.A. 100-306, eff. 1-1-18.)

(110 ILCS 330/7)
Sec. 7. Prevention and control for Multidrug-Resistant Organisms. The University of Illinois Hospital shall develop and implement comprehensive interventions to prevent and control multidrug-resistant organisms (MDROs), including methicillin-resistant Staphylococcus aureus (MRSA), vancomycin-resistant enterococci (VRE), and certain gram-negative bacilli (GNB), that take into consideration guidelines of the U.S. Centers for Disease Control and Prevention for the management of MDROs in healthcare settings. The Department of Public Health shall adopt administrative rules that require the University of Illinois Hospital to perform an annual facility-wide infection control risk assessment and enforce hand hygiene and contact precaution requirements.
(Source: P.A. 95-282, eff. 8-20-07.)

(110 ILCS 330/8)
Sec. 8. Immunization against influenza virus and pneumococcal disease. The University of Illinois Hospital shall adopt an influenza and pneumococcal immunization policy that includes, but need not be limited to, the following:
(1) Procedures for identifying patients age 65 or

older and, at the discretion of the facility, other patients at risk.

(2) Procedures for offering immunization against

influenza virus when available between September 1 and April 1, and against pneumococcal disease upon admission or discharge, to patients in accordance with the recommendations of the Advisory Committee on Immunization Practices of the Centers for Disease Control and Prevention that are most recent to the time of vaccination, unless contraindicated.

(3) Procedures for ensuring that patients offered

immunization, or their guardians, receive information regarding the risks and benefits of vaccination.

The hospital shall provide a copy of its influenza and pneumococcal immunization policy to the Illinois Department of Public Health upon request.
(Source: P.A. 98-271, eff. 1-1-14.)

(110 ILCS 330/8a)
Sec. 8a. Patient notice of observation status. Within 24 hours after a patient's placement into observation status by the University of Illinois Hospital, the University of Illinois Hospital shall provide that patient with an oral and written notice that the patient is not admitted to the hospital and is under observation status. The written notice shall be signed by the patient or the patient's legal representative to acknowledge receipt of the written notice and shall include, but not be limited to, the following information:
(1) a statement that observation status may affect

coverage under the federal Medicare program, the medical assistance program under Article V of the Illinois Public Aid Code, or the patient's insurance policy for the current hospital services, including medications and other pharmaceutical supplies, as well as coverage for any subsequent discharge to a skilled nursing facility or for home and community based care; and

(2) a statement that the patient should contact his

or her insurance provider to better understand the implications of being placed into observation status.

(Source: P.A. 99-383, eff. 8-17-15.)

(110 ILCS 330/9)
Sec. 9. Safe patient handling policy. The University of Illinois Hospital shall cause each of the facilities under its jurisdiction that provide in-patient care to comply with Section 6.25 of the Hospital Licensing Act.
(Source: P.A. 96-389, eff. 1-1-10; 96-1000, eff. 7-2-10.)



110 ILCS 335/ - Institution for Tuberculosis Research Act.

(110 ILCS 335/0.01) (from Ch. 111 1/2, par. 121.990)
Sec. 0.01. Short title. This Act may be cited as the Institution for Tuberculosis Research Act.
(Source: P.A. 86-1324.)

(110 ILCS 335/1) (from Ch. 111 1/2, par. 122)
Sec. 1. For the purpose of this Act:
"Institution" means the Institution for Tuberculosis Research.
"Sanitarium" means the Board of Directors of the Municipal Sanitarium of Chicago.
"University" means the Board of Trustees of the University of Illinois.
(Source: Laws 1947, p. 1374.)

(110 ILCS 335/2) (from Ch. 111 1/2, par. 123)
Sec. 2. The Institution for Tuberculosis Research is established for the production, distribution and application of the bacillus Calmette-Guerin, (BCG) and other methods and materials for the prevention of Tuberculosis and for conducting research in tuberculosis. The professional operation and all other management and control of the Institution is vested in the University. There shall be an advisory board for the Institution which shall consist of five medical directors two of whom shall be doctors appointed by the Sanitarium and when possible be selected from the directors of the Sanitarium, two appointed by the University and one elected by the medical directors representing the Sanitarium and the University. The elected member shall serve for five years, the tenure of the University members shall be designated by the Board of Trustees of the University, the members selected by the Sanitarium shall serve for a term of five years or if they are directors of the Sanitarium during their tenure as directors on the Board of Directors of the Sanitarium. The terms of the University members and the elected member shall commence July 1 of the year of appointment. Vacancies of University members and elected member shall be filled for the balance of the unexpired term. All members shall serve until their successors are appointed. Members shall serve without compensation but shall be reimbursed for expenses necessarily incurred in the performance of their duties.
(Source: Laws 1949, p. 1204.)

(110 ILCS 335/3) (from Ch. 111 1/2, par. 124)
Sec. 3. The University shall acquire land for use of the Institution in the City of Chicago by condemnation or otherwise, erect thereon a suitable building for the use of the Institution and equip, maintain and operate such property.
(Source: Laws 1947, p. 1374.)

(110 ILCS 335/3.5)
Sec. 3.5. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(110 ILCS 335/4) (from Ch. 111 1/2, par. 125)
Sec. 4. The Board of Directors of the Institution may hire a managing officer and such other personnel as may be necessary for the purposes of the Institution.
(Source: Laws 1947, p. 1374.)

(110 ILCS 335/5) (from Ch. 111 1/2, par. 126)
Sec. 5. The board of directors shall adopt general rules fixing charges for materials supplied and services rendered to persons who use its facilities, but no person shall make or collect a personal or professional charge for his own benefit in connection therewith.
(Source: Laws 1947, p. 1374.)

(110 ILCS 335/6) (from Ch. 111 1/2, par. 127)
Sec. 6. The Institution or University may accept, hold and use for the benefit of the Institution any gift or legacy of real or personal property, and may agree to perform any condition of such gift or legacy, not contrary to law.
(Source: P.A. 83-388.)



110 ILCS 337/ - Biomonitoring Feasibility Study Act.

(110 ILCS 337/1)
Sec. 1. Short title. This Act may be cited as the Biomonitoring Feasibility Study Act.
(Source: P.A. 95-74, eff. 1-1-08.)

(110 ILCS 337/5)
Sec. 5. Findings and purposes.
(a) The General Assembly finds all of the following:
(1) An estimated 100,000 chemicals are on the U.S.

Environmental Protection Agency's Toxic Substances Control Act inventory and thousands are in commerce today in the United States.

(2) These chemicals are regulated by the U.S.

Environmental Protection Agency, in accordance with the Toxic Substances Control Act.

(3) With advancements in analytical chemistry,

scientists can now detect minute quantities of chemicals in humans.

(4) Biomonitoring is one method for assessing human

exposure to chemicals by measuring the chemicals or their breakdown products, known as metabolites, in human tissues or specimens, such as blood and urine. In studies conducted by the U.S. Centers for Disease Control and Prevention (CDC), biomonitoring data has helped to identify chemicals found in the environment and in human tissues, monitor changes in human exposure to those chemicals, and investigate the distribution of exposure among the general population. The CDC has developed standardized and validated analytical methods for measuring substances in humans. The CDC's National Exposure Report provides statistically valid distribution measurements of chemicals in the U.S. population, including specific age, gender, and ethnic groups. CDC continues to develop new validated methods, and as they do so additional chemicals are being reported.

(b) The purpose of this Act is for the University of Illinois at Chicago (UIC), Great Lakes Center for Occupational and Environmental Safety and Health to conduct an Environmental Contaminant Biomonitoring Feasibility Study (Study) that proposes the best way to establish an Illinois Environmental Contaminant Biomonitoring Program (Program) that will do all of the following:
(1) monitor the presence and concentration of

designated chemicals in a representative sample of the population of this State;

(2) produce biomonitoring studies that provide data

for scientists, researchers, public health personnel, and community members to explore potential linkages between chemical exposure and health concerns; and

(3) support Illinois public health by establishing

trends in chemical exposures, validating modeling and survey methods, supporting epidemiological studies, identifying highly exposed communities, addressing the data gaps between chemical exposures and specific health outcomes, informing health responses to unanticipated emergency exposures, assessing the effectiveness of current regulations, and setting priorities for research.

(Source: P.A. 95-74, eff. 1-1-08.)

(110 ILCS 337/10)
Sec. 10. Definitions. In this Act:
"Agency" means the Illinois Environmental Protection Agency.
"Department" means the Illinois Department of Public Health.
"Panel" means the Scientific Guidance Panel.
"Program" means the Illinois Environmental Contaminant Biomonitoring Program.
"Study" means the Environmental Contaminant Biomonitoring Feasibility Study.
(Source: P.A. 95-74, eff. 1-1-08.)

(110 ILCS 337/15)
Sec. 15. Scientific Guidance Panel.
(a) In implementing the Study, the Department and the Agency shall establish a Scientific Guidance Panel. The Directors of the Department and the Agency shall appoint the members of the Panel. The Panel shall be composed of 11 members, whose expertise shall encompass the disciplines of public health, epidemiology, biostatistics, environmental medicine, risk analysis, exposure assessment, developmental biology, laboratory sciences, bioethics, maternal and child health with a specialty in breastfeeding, and toxicology. Members shall be appointed for 2-year terms. Members may be reappointed for additional terms without limitation. Members shall serve until their successors are appointed and have qualified for membership on the Panel. Vacancies shall be filled in the same manner as the original appointments, and any member so appointed shall serve during the remainder of the term for which the vacancy occurred. The Panel shall meet, at a minimum, 3 times per year. The Agency shall be responsible for staffing and administration of the Panel. Members of the Panel shall be reimbursed for travel and other necessary expenses incurred in the performance of their duties under this Act, but shall not receive a salary or compensation.
(b) The Panel shall provide guidance to UIC and make recommendations regarding the design and implementation of the Program. The Panel shall recommend:
(1) scientifically sound Program design, rationale,

and procedures for selecting and collecting biological samples and for selecting the populations for biomonitoring, taking into account both ethical issues and issues pertaining to confidentiality of data;

(2) scientifically sound, peer-reviewed procedures

for incorporating biomonitoring data into risk assessment guidance, policies and regulations;

(3) procedures to accurately and effectively

interpret and communicate biomonitoring results within the context of potential risks to human health; and

(4) a procedure for selecting priority chemicals for

inclusion in the Program using sound public health criteria, including all of the following criteria:

(A) The degree of potential exposure to the

public or specific subgroups, including, but not limited to, certain occupations.

(B) The likelihood of a chemical being a

carcinogen or toxicant based on peer-reviewed health data, its chemical structure, or the toxicology of chemically related compounds.

(C) The availability and the limits of validated

laboratory detection for the chemical, including the ability to reliably detect and quantify the chemical at levels low enough to be expected in the general population.

(c) The Panel may recommend additional designated chemicals not included in the National Report on Human Exposure to Environmental Chemicals for inclusion in the Program using all of the following criteria:
(1) Exposure or potential exposure to the public or

specific subgroups.

(2) The known or suspected health effects resulting

from some level of exposure based on scientifically valid studies.

(3) The need to assess the efficacy of public health

actions to reduce exposure to a chemical causally associated with human health effects at environmentally relevant exposure levels.

(4) The availability of a scientifically valid method

for accurately and reliably measuring the chemical in human specimens.

(Source: P.A. 95-74, eff. 1-1-08.)

(110 ILCS 337/20)
Sec. 20. Study report. Two years after the effective date of this Act, UIC shall release a draft report for public review and comment and for review by the Panel. The draft report shall contain the findings of the Study and shall include in the report recommended activities and estimated costs of establishing the Program. The period for public comment and review by the Panel shall last for 60 days. Within 90 days of the close of the public comment period, the draft report shall be revised, taking into consideration the comments received and the recommendations of the Panel. The final report shall be submitted to the Governor and General Assembly.
(Source: P.A. 95-74, eff. 1-1-08.)



110 ILCS 340/ - University of Illinois Gerontological Committee Act.

(110 ILCS 340/0.01) (from Ch. 144, par. 54.01)
Sec. 0.01. Short title. This Act may be cited as the University of Illinois Gerontological Committee Act.
(Source: P.A. 86-1324.)

(110 ILCS 340/1) (from Ch. 144, par. 54.1)
Sec. 1. There is created in the University of Illinois, hereafter called the University, the Gerontological Committee, hereafter called the Committee. The Committee shall consist of 9 members to be appointed by the President of the University with one member to be designated as chairman. Such appointments shall be made from the colleges, schools, departments and institutes of the University with due regard to the general nature of the subject matter of the Committee's duties as set out in Section 3 of this Act. For administrative purposes, the Committee shall be attached to whatever office of the University the President deems appropriate.
(Source: Laws 1957, p. 2096.)

(110 ILCS 340/2) (from Ch. 144, par. 54.2)
Sec. 2. The members of the Committee shall serve without compensation but shall be reimbursed for actual and necessary expenses incurred in the performance of their duties. The members of the Committee may select such other officers as may be deemed necessary from their own number. The Committee shall hold regular meetings at least 4 times each year and such additional special meetings as may be necessary to discharge properly its duties under this Act.
(Source: Laws 1957, p. 2096.)

(110 ILCS 340/3) (from Ch. 144, par. 54.3)
Sec. 3. The Committee shall have the power and it shall be its duty:
(1) to study the economic problems of older workers.
(2) to prepare and issue bulletins and pamphlets of particular interest to older persons.
(3) to establish a research program in the field of gerontology to be conducted within the University by graduate students under faculty supervision.
(4) to study the development of a professional training program in the field of gerontology.
(5) to study the University's research potential in the field of gerontology and recommend ways in which it can be expanded.
(Source: Laws 1957, p. 2096.)

(110 ILCS 340/4) (from Ch. 144, par. 54.4)
Sec. 4. The Committee may employ staff members to assist it in performing its duties. Such employees shall serve at the pleasure of the Committee.
(Source: Laws 1957, p. 2096.)



110 ILCS 345/ - Specialized Care for Children Act.

(110 ILCS 345/0.01) (from Ch. 144, par. 67.01)
Sec. 0.01. Short title. This Act may be cited as the Specialized Care for Children Act.
(Source: P.A. 86-1324; 87-203.)

(110 ILCS 345/1) (from Ch. 144, par. 67.1)
Sec. 1. The University of Illinois is hereby designated as the agency to receive, administer, and to hold in its own treasury federal funds and aid in relation to the administration of its Division of Specialized Care for Children. The Board of Trustees of the University of Illinois shall have a charge upon all claims, demands and causes of action for injuries to an applicant for or recipient of financial aid for the total amount of medical assistance provided the recipient by the Division from the time of injury to the date of recovery upon such claim, demand or cause of action. The Board of Trustees of the University of Illinois may cooperate with the United States Children's Bureau of the Department of Health, Education and Welfare, or with any successor or other federal agency, in the administration of the Division of Specialized Care for Children, and shall have full responsibility for the expenditure of federal and state funds, or monies recovered as the result of a judgment or settlement of a lawsuit or from an insurance or personal settlement arising from a claim relating to a recipient child's medical condition, as well as any aid which may be made available to the Board of Trustees for administering, through the Division of Specialized Care for Children, a program of services for children with physical disabilities or who are suffering from conditions which may lead to a physical disability, including medical, surgical, corrective and other services and care, and facilities for diagnosis, hospitalization and aftercare of such children.
(Source: P.A. 99-143, eff. 7-27-15.)

(110 ILCS 345/2) (from Ch. 144, par. 67.2)
Sec. 2. An Advisory Board for Specialized Care for Children is created to advise the University of Illinois relative to qualifying for federal funds and aid in relation to the administration of the Division of Specialized Care for Children, to make recommendations to the University regarding the operation of services to children with special health care needs, and to consult regarding professional considerations dealing with services to children with special health care needs. The Advisory Board shall be composed of such health care professionals as the Board of Trustees of the University of Illinois deems necessary and appropriate, who shall all be appointed to the Advisory Board by the Board of Trustees.
(Source: P.A. 91-207, eff. 7-20-99.)

(110 ILCS 345/3) (from Ch. 144, par. 67.3)
Sec. 3. No otherwise qualified child with a disability receiving special education services under Article 14 of The School Code shall solely by reason of his or her disability be excluded from the participation in or be denied the benefits of or be subjected to discrimination under any program or activity provided by the Division of Specialized Care for Children.
(Source: P.A. 99-143, eff. 7-27-15.)



110 ILCS 350/ - University of Illinois Institutes for Juvenile Research and Developmental Disabilities Act.

(110 ILCS 350/0.01) (from Ch. 144, par. 2650)
Sec. 0.01. Short title. This Act may be cited as the University of Illinois Institutes for Juvenile Research and Developmental Disabilities Act.
(Source: P.A. 86-1324.)

(110 ILCS 350/1) (from Ch. 144, par. 2651)
Sec. 1. The Board of Trustees of the University of Illinois, hereinafter referred to as the Board of Trustees, shall establish and operate an Institute for Juvenile Research to conduct research and provide education, treatment and other services regarding delinquency, emotional disturbance, mental illness and social maladjustment of juveniles. The Institute for Juvenile Research may conduct scientific studies, diagnose and promote the treatment of children who are delinquent, emotionally disturbed, mentally ill, or socially maladjusted, or who are in danger of becoming so, and, in pursuit of its goal, examine records and social studies of such children in the custody or under the control of the Department of Human Services, hereinafter referred to as the Department, for reasons relating to mental health or developmental disabilities, or of any court, school, public or private social agency or parent or guardian as deemed necessary. As mutually agreed by the Board of Trustees and the Department, the Institute for Juvenile Research may provide technical assistance to the Department by developing plans for and monitoring the staff training and education programs in the child and adolescent facilities of the Department and may assist in the evaluation of the Department's services to children and adolescents.
(Source: P.A. 89-507, eff. 7-1-97.)

(110 ILCS 350/2) (from Ch. 144, par. 2652)
Sec. 2. The Board of Trustees shall establish and operate an Institute for the Study of Developmental Disabilities to conduct research and provide education, treatment and other services regarding developmental disabilities. The Institute for the Study of Developmental Disabilities may promote and advance knowledge through research in the causes and treatment of developmental disabilities, may develop programs to meet the need for staff skilled in the treatment and care of persons with a developmental disability, and, as mutually agreed by the Board of Trustees and the Department, may assist in the training of competent personnel for service in the State Developmental Centers and elsewhere. In pursuit of its goals, the Institute may examine patient records in the custody or under the control of the Department.
(Source: P.A. 88-380.)

(110 ILCS 350/3) (from Ch. 144, par. 2653)
Sec. 3. The Institute for Juvenile Research and the Institute for the Study of Developmental Disabilities may:
(a) Assist public and private mental health hospitals and institutions in Illinois through education, training, counseling, and evaluation services.
(b) Offer programs of education, including short courses of instruction.
(c) Develop and distribute instructional and evaluation materials on topics which are within the scope of their research programs.
(d) Develop and offer other programs and services consistent with the general purposes of the Institutes.
(Source: P.A. 86-955.)

(110 ILCS 350/4) (from Ch. 144, par. 2654)
Sec. 4. On July 1, 1990, the Department of Mental Health and Developmental Disabilities and the Department of Central Management Services shall transfer to the Board of Trustees of the University of Illinois all real property, including land, parking lots, buildings and fixtures, heretofore used in the operations of the Institute for Juvenile Research and the Illinois Institute for Developmental Disabilities. Until July 1, 1991, the Department of Central Management Services shall maintain the real property so transferred. The Board of Trustees shall possess, operate and control the real property and facilities and after June 30, 1991, shall maintain the property. The Board of Trustees may also plan, construct, purchase, operate, maintain and control such other facilities and structures as may be necessary to conduct the programs of the Institutes.
On the date the real property is transferred to the control of the Board of Trustees, the Department of Mental Health and Developmental Disabilities and the Department of Central Management Services shall convey to the Board of Trustees all equipment, commodities and other tangible personal property located on such premises.
(Source: P.A. 86-955.)

(110 ILCS 350/5) (from Ch. 144, par. 2655)
Sec. 5. The Board of Trustees and the Department may enter into and participate in such cooperative agreements as may be necessary or desirable to supply funds and services, including personnel services, for the operation of the Institutes and their programs.
(Source: P.A. 86-955.)



110 ILCS 355/ - Civil Administrative Code of Illinois. (University of Illinois Exercise of Functions and Duties Law)

Article 3000 - University Of Illinois

(110 ILCS 355/Art. 3000 heading)

(110 ILCS 355/3000-1)
Sec. 3000-1. Article short title. This Article 3000 of the Civil Administrative Code of Illinois may be cited as the University of Illinois Exercise of Functions and Duties Law.
(Source: P.A. 91-239, eff. 1-1-00.)

(110 ILCS 355/3000-5) (was 110 ILCS 355/62)
Sec. 3000-5. Retention of duties by University of Illinois. Unless otherwise provided by law, the functions and duties formerly exercised by the State entomologist, the Illinois Natural History Survey, the Illinois State Water Survey, and the Illinois State Geological Survey and the functions and duties of the Illinois Sustainable Technology Center (formerly known as the Waste Management and Research Center) and its Hazardous Materials Laboratory as authorized by the Hazardous Waste Technology Exchange Service Act shall continue to be exercised at the University of Illinois in buildings and places provided by the trustees of the University.
(Source: P.A. 98-346, eff. 8-14-13.)






110 ILCS 360/ - Forestry Promotion Act.

(110 ILCS 360/0.01) (from Ch. 96 1/2, par. 6000)
Sec. 0.01. Short title. This Act may be cited as the Forestry Promotion Act.
(Source: P.A. 86-1324.)

(110 ILCS 360/1) (from Ch. 96 1/2, par. 6001)
Sec. 1. That the trustees of the University of Illinois shall establish and maintain at the University a Forestry Division in the Agricultural Experiment Station at such time and to such extent as funds are definitely appropriated to the University for forestry investigational purposes. When funds are thus appropriated the experiment station shall make investigations in forestry and allied subjects for the promotion and development of the forestry interests of the State, with special reference to the maintenance and improvement of existing forests and farm woodlots and to the establishment of forest culture on lands better adapted to forestry than to any other use. It shall instruct the people of the State by lecture and bulletin and by the establishment of demonstration forests in the best methods for the planting, care, and utilization of forests and farm woodlots, acting as far as possible in cooperation with the Department of Natural Resources.
(Source: P.A. 89-445, eff. 2-7-96.)



110 ILCS 365/ - Illinois Fire Service Institute Act.

(110 ILCS 365/1) (from Ch. 127 1/2, par. 401)
Sec. 1. This Act shall be known and may be cited as the "Illinois Fire Service Institute Act".
(Source: P.A. 81-1147.)

(110 ILCS 365/2) (from Ch. 127 1/2, par. 402)
Sec. 2. The Board of Trustees of the University of Illinois shall operate a State Fire Academy, to be called the Illinois Fire Service Institute, for the purpose of instructing fire protection personnel throughout the State of Illinois, providing service to public and private fire departments in Illinois and conducting research in the methods of maintaining and improving fire protection and control services consistent with the needs of Illinois communities.
(Source: P.A. 81-1147.)

(110 ILCS 365/3) (from Ch. 127 1/2, par. 403)
Sec. 3. Enrollment and attendance in the Institute programs shall be open to any person engaged in fire administration, fire prevention, fire suppression, fire education, or arson investigation with a unit of government or a public or private fire department in the State of Illinois, including any volunteer, trainee or permanently employed fire fighter.
(Source: P.A. 81-1147.)

(110 ILCS 365/4) (from Ch. 127 1/2, par. 404)
Sec. 4. Programs conducted by the Institute shall, at a minimum, include instruction in those subjects necessary for the certification of its students in accordance with rules and regulations of the Division of Personnel Standards and Education in the Office of the State Fire Marshal. The Institute may develop and conduct programs which extend beyond the scope of those presently certified by the Division of Personnel Standards and Education.
(Source: P.A. 81-1147.)

(110 ILCS 365/5) (from Ch. 127 1/2, par. 405)
Sec. 5. The Fire Service Institute shall:
1. Assist public and private fire departments in Illinois through education, training, counseling, measurement and evaluation services.
2. Conduct statewide, regional and local educational and training programs in Illinois which will provide to the firefighters, fire department officers and other persons opportunities to comply with certification requirements of the Division of Personnel Standards and Education in the Office of the State Fire Marshal.
3. Offer programs of education and instruction, conducted by a competent staff of full and part-time faculty.
4. Plan and conduct an annual Fire College and other short courses of instruction.
5. Provide action-oriented research to support fire training and education programs.
6. Develop and distribute instructional and evaluation materials to support the fire training and education programs offered by the Institute.
7. Develop mechanisms by which firefighters may earn college credit and degrees in fire-related disciplines.
8. Develop and offer other programs and services consistent with the general purposes of the Institute.
9. Plan, construct, operate and control such training facilities and structures as may be necessary to conduct the Institute's program.
(Source: P.A. 81-1147.)

(110 ILCS 365/6) (from Ch. 127 1/2, par. 406)
Sec. 6. The Institute shall be advised by a committee which shall be composed of the State Fire Marshal, the Director of Personnel Standards and Education in the Office of the State Fire Marshal, 2 representatives of the University of Illinois appointed by the President of the University of Illinois, and those persons who serve as members of the Illinois Fire Advisory Commission pursuant to the provisions of Section 3 of "An Act relating to the State Fire Marshal", approved July 21, 1977, provided, that the executive officer of the Fire Service Institute shall not be a member of the Institute advisory committee but may designate a member. The President of the University of Illinois shall designate one of the members of the Institute advisory committee to be committee chairman. The members of such committee shall receive no compensation, but may be reimbursed by the Institute for reasonable expenses incurred in carrying out their duties in accordance with travel regulations applicable to Institute personnel.
(Source: P.A. 81-1147.)

(110 ILCS 365/7) (from Ch. 127 1/2, par. 407)
Sec. 7. For the purpose of maintaining the Institute, paying the expenses and providing the facilities and structures incident thereto, appropriations shall be made to The Board of Trustees of the University of Illinois, payable from the Fire Prevention Fund. The Board of Trustees of the University of Illinois shall keep on file an itemized statement of all expenses incurred by the Fire Service Institute and shall approve all vouchers therefor before the same are submitted to the State Comptroller for payment. Such vouchers shall be allowed and paid in the same manner as other claims against the State.
(Source: P.A. 85-718.)



110 ILCS 370/ - Police Training Institute Act.

(110 ILCS 370/0.01) (from Ch. 144, par. 63.9)
Sec. 0.01. Short title. This Act may be cited as the Police Training Institute Act.
(Source: P.A. 86-1324.)

(110 ILCS 370/1) (from Ch. 144, par. 63a)
Sec. 1. The trustees of the University of Illinois shall establish a school to be called the Police Training Institute for the purpose of training police officers in the State of Illinois in the methods of maintaining police services at a level consistent with the needs of the community. The training offered in the Police Training Institute shall be under the direction of the Office of the Provost and Vice Chancellor for Academic Affairs at the University of Illinois at Urbana-Champaign.
(Source: P.A. 95-370, eff. 8-23-07.)

(110 ILCS 370/2) (from Ch. 144, par. 63b)
Sec. 2. (Repealed).
(Source: Laws 1955, p. 1096. Repealed by P.A. 91-798, eff. 7-9-00.)

(110 ILCS 370/3) (from Ch. 144, par. 63c)
Sec. 3. Enrollment and attendance at the Institute shall be limited to duly appointed members of legally constituted police agencies of the State of Illinois to include state, county, city, park district and village officers selected by the commanding officer of the police agency involved.
(Source: Laws 1955, p. 1096.)

(110 ILCS 370/4) (from Ch. 144, par. 63d)
Sec. 4. The sum of $30,000.00 or so much thereof as may be necessary is appropriated to the trustees of the University of Illinois for the purpose of carrying out the provisions of this Act.
(Source: Laws 1955, p. 1096.)



110 ILCS 375/ - University of Illinois Facility Use Prohibition Act.

(110 ILCS 375/0.01) (from Ch. 144, par. 48.7m)
Sec. 0.01. Short title. This Act may be cited as the University of Illinois Facility Use Prohibition Act.
(Source: P.A. 86-1324.)

(110 ILCS 375/1) (from Ch. 144, par. 48.8)
Sec. 1. No trustee, official, instructor, or other employee of the University of Illinois shall extend to any subversive, seditious, and un-American organization, or to its representatives, the use of any facilities of the University for the purpose of carrying on, advertising or publicizing the activities of such organization.
(Source: Laws 1947, p. 1746.)



110 ILCS 380/ - University of Illinois Mining Engineering Act.

(110 ILCS 380/0.01) (from Ch. 144, par. 54.90)
Sec. 0.01. Short title. This Act may be cited as the University of Illinois Mining Engineering Act.
(Source: P.A. 86-1324.)

(110 ILCS 380/1) (from Ch. 144, par. 55)
Sec. 1. That the trustees of the University of Illinois be authorized and directed to establish, in the College of Engineering, at the university, a department of mining engineering.
(Source: Laws 1909, p. 43.)

(110 ILCS 380/2) (from Ch. 144, par. 56)
Sec. 2. That the department of mining engineering shall offer such courses of instruction relating to the science and practice of mining as will best serve to train young people for efficient work in the various phases of the mining industry.
(Source: P.A. 80-331.)

(110 ILCS 380/3) (from Ch. 144, par. 57)
Sec. 3. That in addition to its work of instruction, the said department of mining engineering shall, so far as practicable, concern itself with the development and dissemination of such scientific facts as are likely to be of service in improving the practice of mining, with reference to efficiency in operation, to the security of life in the mines, and to the conservation of the fuel and other mineral resources of the State.
(Source: Laws 1909, p. 43.)



110 ILCS 385/ - University of Illinois Veterinary College Act.

(110 ILCS 385/0.01) (from Ch. 144, par. 57.9)
Sec. 0.01. Short title. This Act may be cited as the University of Illinois Veterinary College Act.
(Source: P.A. 86-1324.)

(110 ILCS 385/1) (from Ch. 144, par. 58)
Sec. 1. The trustees of the University of Illinois are authorized and directed to establish as a department of the University, a college of veterinary medicine and surgery.
(Source: Laws 1919, p. 645.)

(110 ILCS 385/2) (from Ch. 144, par. 59)
Sec. 2. The veterinary college shall offer and give such courses of instruction as will, in the opinion of the trustees, best serve to educate and equip candidates for the practice of veterinary medicine and surgery.
(Source: Laws 1919, p. 645.)

(110 ILCS 385/3) (from Ch. 144, par. 60)
Sec. 3. In pursuance of this authority and direction, the trustees are further directed to prepare and submit to the next General Assembly a plan for such a college, based upon study of similar colleges elsewhere and consultation with the livestock and veterinary interests of this State, together with budget estimates of the appropriation necessary to carry out the intent of this Act.
(Source: Laws 1919, p. 645.)



110 ILCS 395/ - University of Illinois Journalism College Act.

(110 ILCS 395/0.01) (from Ch. 144, par. 61.90)
Sec. 0.01. Short title. This Act may be cited as the University of Illinois Journalism College Act.
(Source: P.A. 86-1324.)

(110 ILCS 395/1) (from Ch. 144, par. 62)
Sec. 1. The trustees of the University of Illinois are authorized and directed to establish a College of Journalism at the University of Illinois.
(Source: Laws 1927, p. 184.)

(110 ILCS 395/2) (from Ch. 144, par. 63)
Sec. 2. The College of Journalism shall offer such course of instruction relating to journalism as will best serve to train and equip persons for service in that profession.
(Source: Laws 1927, p. 184.)



110 ILCS 400/ - University of Illinois Airport Act.

(110 ILCS 400/0.01) (from Ch. 144, par. 78.9)
Sec. 0.01. Short title. This Act may be cited as the University of Illinois Airport Act.
(Source: P.A. 86-1324.)

(110 ILCS 400/1) (from Ch. 144, par. 78a)
Sec. 1. The Board of Trustees of the University of Illinois, hereinafter referred to as the Board, shall have power in its discretion to apply for and receive aid, in the form of money, land or equipment, from the United States for the acquisition, construction, maintenance or operation of airports, landing fields or any equipment or aids to aerial navigation whatsoever, for use in connection with the development and execution of its civilian or military educational programs at the University of Illinois; and in the execution of the powers herein granted and in order to accomplish the objects herein described, the Board shall have the power to enter into contracts, leases, trust agreements, operating trust agreements, trust indentures and all other engagements whatsoever with any person, corporation, governmental agency whatsoever, including the United States, which may be necessary in the judgment of the Board or required by the United States or any agency thereof, in order to apply for and obtain such aid, or to erect, operate or maintain any such airport or air field.
(Source: Laws 1943, vol. 1, p. 1355.)

(110 ILCS 400/2) (from Ch. 144, par. 78b)
Sec. 2. The powers herein granted the Board shall be in addition and supplemental to and not in substitution for, the powers conferred by any other law, and may be exercised in conjunction with such powers granted by any other law.
(Source: Laws 1943, vol. 1, p. 1355.)



110 ILCS 405/ - University of Illinois Revenue Bond Financing Act for Auxiliary Facilities.

(110 ILCS 405/1) (from Ch. 144, par. 48.1)
Sec. 1. The Board of Trustees of the University of Illinois is hereby authorized to:
A. Acquire by purchase or otherwise, construct, enlarge, improve, equip, complete, operate, control and manage student residence halls, apartments, staff housing facilities, health facilities, physical education buildings, union buildings, auditoriums, gymnasiums, or any other revenue producing buildings or facilities, administrative facilities for student services, educational facilities leased to the federal government, and the Nuclear Physics Laboratory, or any combination thereof of such type and character as the Board of Trustees shall from time to time find a necessity therefor exists and as may be required for the good and benefit of the University, and enlarge, improve and equip any such existing building, buildings, facility or facilities now used or acquired for such purposes and for that purpose may acquire property of any and every kind and description, whether real, personal or mixed, by gift, or otherwise.
B. Maintain and operate any such building, buildings, facility or facilities, or any combination thereof, and to charge for the use of any such building, buildings, facility or facilities now used, or hereafter acquired and carry on such activities as are commonly conducted in such types of buildings and facilities and to devote the same to such uses as will produce, where combined with other income available therefor, a reasonable excess of income over maintenance and operation expenses.
C. Hold in the treasury of the University of Illinois all funds derived from the operation of any such building, buildings, facility or facilities, together with other funds authorized by law to be applied to the purposes herein specified, and to apply the same toward the cost of maintenance and operation thereof, and for the retirement of any bonds issued in connection with the acquisition, construction, enlargement, improvement or equipment thereof.
D. Enter into contracts touching in any manner any matter within the objects and purposes of this Act.
E. Acquire building sites and buildings or any other revenue producing facilities by gift, purchase or otherwise, and pledge, separately or in combination, the revenues of any or all of such buildings or facilities so used or acquired for the payment of any bonds issued for such purposes as provided in this Act.
F. Borrow money and issue and sell bonds in such amount and at such price and redeemable prior to maturity with or without premium as the Board of Trustees may determine for the purpose of acquiring, completing, enlarging, improving, constructing, or equipping such building, buildings, facility or facilities or any combination thereof, and to refund or refinance, from time to time as often as it shall be advantageous and in the public interest to do so, separately or in combination, any and all bonds issued and sold by the Board pursuant to this Act; provided that the selling price of any such bonds shall be such that the net interest cost to the University of the proceeds derived from the sale of said bonds shall not exceed the greater of (i) the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, or (ii) 8% per annum for bonds issued before January 1, 1972 and shall not exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, for bonds issued after January 1, 1972, based upon the average maturity of such bonds and computed according to standard tables of bond values. Such bonds shall be payable only from the revenues pledged from the operation of any such building, buildings, facility or facilities or any combination thereof and, when authorized by the Board of Trustees, from University income authorized by law to be retained in the treasury of the University and applied as a supplement to said revenues. Such bonds shall be secured by a pledge of sufficient of the revenues of any such building, buildings, facility or facilities or any combination thereof so acquired, used, completed, enlarged, improved, constructed or equipped as herein provided, and if so authorized by the Board of Trustees, by University income to the extent authorized by Section 6g of "An Act in relation to State finance," approved June 10, 1919, as amended, and by Section 1.1 of this Act, as amended.
Such bonds shall have all the qualities of securities under the Uniform Commercial Code approved July 31, 1961, as now or hereafter amended.
Said Board of Trustees shall have power from time to time to execute and deliver trust agreements hereunder to a bank or trust company authorized by the laws of this State or the United States of America, to accept and execute trusts in this State. Such trust agreements may contain any provision for the deposit with the Trustee thereunder and the disposition of the proceeds of the bonds issued under the provisions of this Act and secured thereby, and such provisions for the protection and the enforcement of the rights and remedies of said trustee and the holders of such bonds as the Board of Trustees may approve.
The Board of Trustees shall prepare an annual capital plan which details the proposed budget year and 3 year capital needs of the University for capital expenditures to finance revenue producing facilities through the issuance of revenue bonds. This plan shall detail each project and the project cost in current dollar amounts. The plan shall contain the appropriate detail for the proposed budget year and the 3 year plan which will justify the projects ability to meet: the debt service requirements by producing sufficient revenue, life expectancy, and maintenance requirements. Such annual capital plans shall be submitted to the Board of Higher Education.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-4.)

(110 ILCS 405/1.1) (from Ch. 144, par. 48.1a)
Sec. 1.1. If the Board of Trustees, in respect to any bonds issued for any of the purposes as in this Act provided or in respect to the refunding of any bonds heretofore or hereafter issued by said Board of Trustees under the authority of this Act, determines that the maximum revenues which may reasonably and economically be derived by the University from such revenue producing building, buildings, facility or facilities or any combination thereof will be insufficient after payment of the reasonable costs of maintenance and operation, to meet interest and principal payments and provide the required reserves on the bonds issued or to be issued for such project or to refund any bonds heretofore or hereafter issued by said Board of Trustees under the authority of this Act, the Board may provide for the supplementation of such revenues from University income authorized by law to be retained in the University treasury for such purpose, and may pledge such revenues and income, to the extent herein authorized, for the retirement of such bonds. Such funds as are so pledged shall be credited annually to the account to which the pledge applies. Such supplementation from University income shall not be in excess of an amount which, when added to the revenues to be derived from the building, buildings, facility or facilities or any combination thereof will be sufficient to meet the annual debt service requirements on the bonds, the annual costs of maintenance and operation of the building, buildings, facility or facilities or any combination thereof, and to provide for any reserves, accounts or covenants which the bond resolution may require plus such sums as the Board of Trustees shall determine shall be retained from year to year to assure adequate supplementation.
(Source: Laws 1957, p. 1716.)

(110 ILCS 405/2) (from Ch. 144, par. 48.2)
Sec. 2. All such bonds shall be signed by the President and any two members of the Board of Trustees and shall have the seal of the University affixed thereto (or a facsimile of the signature of the President of the Board of Trustees or of said seal or both thereof, may be imprinted, engraved or otherwise reproduced thereon), and shall be attested by the Secretary of such Board of Trustees, and in case any officer who shall have signed or attested any such bonds, or whose facsimile appears on the bonds or interest coupons shall cease to be such officer, before such bonds shall have been issued by the Board of Trustees, such bonds may nevertheless be validly issued by said Board. Said Board of Trustees may provide for registration as to principal only or as to both principal and interest of any such bonds. All interest coupons shall be authenticated by the facsimile signatures of the President and Secretary of The Board of Trustees of the University of Illinois. Such bonds shall be payable only from the revenues of any such building, buildings, facility or facilities or any combination thereof, and, when authorized by the Board of Trustees, from University income authorized by law to be retained in the treasury of the University, and applied as a supplement to such revenues, and shall in no case be or become a charge or debt against the State of Illinois or The Board of Trustees of the University of Illinois, and such fact shall be plainly stated on the face of each bond.
(Source: Laws 1957, p. 1716.)

(110 ILCS 405/3) (from Ch. 144, par. 48.3)
Sec. 3. Upon the determination by the Board of Trustees to acquire, complete, construct, enlarge, improve, or equip any student residence hall, apartment, staff housing facility, health facility, physical education building, union building, auditorium, gymnasium, or other revenue producing building or buildings, the Board of Trustees shall adopt a resolution or resolutions describing in a general way the contemplated facilities or combination thereof designated as the project, the estimated cost thereof, and fixing the amount of bonds, the maturity or maturities, the interest rate, and all details in respect thereof. Such resolution or resolutions shall contain such covenants with respect to the creation of reserves or accounts, and any restrictions upon the issuance of additional bonds that may thereafter be issued payable from the rents, issues and profits derived from the operation of any such building, buildings, facility or facilities, separately or in combination, and, where authorized by the Board of Trustees, from University income authorized by law to be retained in the University treasury and applied as a supplement to such revenues, as may be deemed necessary or advisable for the assurance and payment of the bonds thereby authorized, and such resolution or resolutions shall pledge for the maintenance and operation of any such building, buildings, facility or facilities or combination thereof, and for the payment of the principal of and interest upon such bonds, and the creation of any reserves or accounts established by such resolution, the revenues derived from the operation of any such building, buildings, facility or facilities or combination thereof, including any buildings now used or hereafter acquired for such purposes, and, if authorized by the Board of Trustees, University income to the extent authorized by Section 6g of "An Act in relation to State finance", approved June 10, 1919, as amended, and by Section 1.1 of this Act, as amended.
(Source: Laws 1957, p. 1716.)

(110 ILCS 405/4) (from Ch. 144, par. 48.4)
Sec. 4. Whenever bonds are issued by the Board of Trustees, as provided in this Act, it shall be the duty of such Board to establish charges or fees for the use of any such building or buildings sufficient at all times to pay maintenance and operation costs and principal of and interest on such bonds, or sufficient, when added to University income authorized and allocated for such purpose, to pay the costs specified in Section 6g of "An Act in relation to State finance", approved June 30, 1919, as amended, and in Section 1.1 of this Act, and all revenues derived from the operation thereof and all University income authorized by law and allocated by said Board for such purpose shall be set aside in a separate account and fund which shall be used only in paying the cost of maintenance and operation of said building or buildings, providing for the performance of all obligations under all covenants in the resolution authorizing the issue of said bonds, and paying the principal of and interest upon the bonds issued for the purpose or purposes set forth and described in said resolution authorizing the issue of said bonds.
(Source: Laws 1955, p. 796.)

(110 ILCS 405/5) (from Ch. 144, par. 48.5)
Sec. 5. Any holder of any such bond, or of any of the coupons of any such bond, issued under this Act, may either by civil action, mandamus, injunction or other proceeding enforce and compel the performance of all duties required by this Act, and the resolution authorizing the issue of such bond, including establishment of sufficient fees or charges for use of any such building or buildings and the application of the income and revenue thereof, and it shall be the duty of the Board of Trustees upon the issuance of any such bonds, to establish by resolution from time to time the fees or charges to be made for the use of any such building or buildings, which fees or charges shall be adjusted from time to time in order to always provide sufficient income for maintenance and operation of such building or buildings and payment of the principal of and interest on such bonds issued as provided for in this Act, or, as provided in Section 1.1, sufficient, when added to University income authorized by law and allocated by said Board for such purpose, to provide for such maintenance and operation, the payment of the principal of and interest on such bonds, and to provide for any reserves, accounts or covenants which the bond resolution may require.
(Source: P.A. 83-345.)

(110 ILCS 405/5.1) (from Ch. 144, par. 48.5a)
Sec. 5.1. The Board of Trustees may refund and refinance its outstanding bonds from time to time and to this end may authorize and issue refunding bonds secured and payable from the same source as the bonds being refunded thereby, whenever the Board of Trustees determines that it is in the best interests of the University to do so.
The refunding bonds may be issued in an amount not in excess of an amount to pay principal of the outstanding bonds to be refunded, plus the interest to accrue up to and including the maturity date or dates, or to the next succeeding date upon which such bonds are redeemable prior to maturity, plus the applicable redemption premiums, if any, and may bear interest at a rate not to exceed the greater of (i) the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, or (ii) 8% per annum for bonds issued before January 1, 1972 and at a rate not to exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, for bonds issued after January 1, 1972, notwithstanding that the interest rate on the bonds to be refunded is less than the interest rate on the refunding bonds.
Any such refunding bonds shall be sold for not less than par and accrued interest to date of delivery thereof in such manner as the Board may determine.
The proceeds derived from the sale of any such refunding bonds shall be applied either to the payment or redemption and retirement of the bonds to be refunded, or if such bonds are not then subject to payment or redemption, all proceeds received at the sale thereof shall be invested in direct obligations of, or obligations the principal of and interest on which are fully guaranteed by, the United States of America so long as such investments will mature at such time with interest thereon or profit therefrom to provide funds adequate to pay, when due or called for redemption prior to maturity, the bonds to be refunded together with the interest accrued thereon and any redemption premium due thereon. Such proceeds or obligations of the United States of America shall, with all other funds legally available for such purpose, be deposited in escrow with any bank or trust company located and doing business in the State of Illinois with power to accept and execute trusts to be held in an irrevocable trust for the payment at maturity or redemption of the bonds refunded and accrued interest and the applicable premiums, if any, if the bonds are redeemable prior to maturity or upon earlier voluntary surrender with the consent of the holder thereof. The term "proceeds of the refunding bonds" means the gross proceeds after deducting therefrom all accrued interest. Any balance remaining in such escrow after the payment and retirement of the bonds to be refunded shall be returned to the Board of Trustees to be used as revenues pledged for the payment of such refunding bonds.
If any of the outstanding bonds to be refunded are to be paid prior to maturity pursuant to call for redemption exercised under a right of redemption reserved in such bonds, then at the time of the issuance of the refunding bonds, or prior thereto, a notice of redemption shall be given or irrevocable arrangements shall be made with a bank or trust company for the giving of notice of redemption as required by the proceedings applicable to the bonds to be refunded, and a copy of such notice signed by the appropriate officer shall be deposited with the bank or trust company for that purpose. If any officer signing the notice shall no longer be in the office at the time the notice is issued, the notice shall nevertheless be valid and effective to its intended purpose.
All of the provisions of this Act, including covenants that may be entered into in connection with the issuance of bonds, shall be applicable to the authorization and issuance of any refunding bonds.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-4.)

(110 ILCS 405/6) (from Ch. 144, par. 48.6)
Sec. 6. Nothing herein contained shall be construed as a limitation upon or restriction of the powers of the Board of Trustees of the University of Illinois under any law which is now in force, or which may hereafter be enacted.
(Source: Laws 1945, p. 1753.)

(110 ILCS 405/6.5) (from Ch. 144, par. 48.6 1/2)
Sec. 6.5. The State and all counties, cities, villages, incorporated towns and other municipal corporations, political subdivisions and public bodies, and public officers of any thereof, all banks, bankers, trust companies, saving banks and institutions, building and loan associations, savings and loan associations, investment companies and other persons carrying on a banking business, all insurance companies, insurance associations and other persons carrying on an insurance business, and all executors, administrators, guardians, trustees and other fiduciaries may legally invest any sinking funds, moneys or other funds belonging to them or within their control in any revenue bonds issued pursuant to this Act, it being the purpose of this section to authorize the investment in such revenue bonds of all sinking, insurance, retirement, compensation, pension and trust funds, whether owned or controlled by private or public persons or officers.
(Source: P.A. 87-895.)

(110 ILCS 405/7) (from Ch. 144, par. 48.7)
Sec. 7. If any clause, sentence or provision in this Act shall be declared invalid, such invalidity shall not affect any other clause, sentence or provision of this Act, it being the intention of the General Assembly to enact such other clause, sentence or provision in any event.
(Source: Laws 1945, p. 1753.)

(110 ILCS 405/7.1) (from Ch. 144, par. 48.7-1)
Sec. 7.1. Notwithstanding any other provision to the contrary, this Act is subject to the "State College Housing Construction Act".
(Source: Laws 1967, p. 2216.)

(110 ILCS 405/8) (from Ch. 144, par. 48.7a)
Sec. 8. This Act may be cited as the University of Illinois Revenue Bond Financing Act for Auxiliary Facilities.
(Source: P.A. 86-1475.)



110 ILCS 410/ - University of Illinois Works Projects Act.

(110 ILCS 410/0.01) (from Ch. 144, par. 63m)
Sec. 0.01. Short title. This Act may be cited as the University of Illinois Works Projects Act.
(Source: P.A. 86-1324.)

(110 ILCS 410/1) (from Ch. 144, par. 64)
Sec. 1. The Board of Trustees of the University of Illinois is authorized to enter into a contract or contracts of any description and to perform the same, with the United States for the erection of any building or buildings which, in the judgment of the Board, are actually and reasonably necessary in order to operate efficiently the University of Illinois in all its branches, departments and divisions; such contracts for a building or buildings as aforesaid, are authorized only when entered into in order to make available to the University of Illinois the benefits and provisions of H. J. R. 11, 74th Congress, H. J. R. 117, approved April 8, 1935, and entitled "Joint resolution making appropriations for relief purposes," the National Industrial Recovery Act and other Congressional acts intended to relieve the unemployed and to aid the processes of national recovery.
(Source: Laws 1935, p. 564.)

(110 ILCS 410/2) (from Ch. 144, par. 65)
Sec. 2. No obligation created by the Board of Trustees pursuant to this act shall ever result in the creation of a debt against the State of Illinois, but all such obligations, including principal and interest, shall be payable under any and all contracts which the Board of Trustees of the University of Illinois may enter into with the United States hereunder, solely from income derived from sources other than general taxation, such as receipts from operation, fees and other incidental collections and receipts, including gifts or bequests.
(Source: Laws 1935, p. 564.)

(110 ILCS 410/3) (from Ch. 144, par. 66)
Sec. 3. In order to effectuate the policies of the National Industrial Recovery Act and of the Joint Resolution making appropriations for relief purposes, being H. J. R. 117 of the 74th Congress, First Session, referred to in Section 1 of this Act, the Board of Trustees of the University of Illinois is authorized to obtain by grant, loan, or in any other mode permissible under Federal law, from the United States, or any department or agency thereof, such money as may be available under any Federal legislation for the construction and financing of buildings actually and reasonably necessary for the efficient operation of the University of Illinois, and to enter into a contract or contracts with the United States or any department or agency thereof, pledging annually in payment of such advances or loans a sum not exceeding annually in the aggregate for all buildings and contracts the sum of $100,000, and for an amortization period of not to exceed thirty years.
(Source: Laws 1935, p. 564.)

(110 ILCS 410/4) (from Ch. 144, par. 67)
Sec. 4. The Board of Trustees of the University of Illinois is authorized to execute any instruments or evidences of obligation to repay, out of the funds and receipts referred to in this Act, which the United States, or any department or division thereof, may require in connection with any grant, loan, obligation, or contract, by reason of the construction of any building or buildings hereunder, pursuant to this Act and the provisions of any applicable acts or resolutions of Congress. Any conveyances necessary in order to secure grants, loans or advances under any Federal law for the purposes of this Act, may be made by the Board of Trustees, but such conveyances shall be subject to an agreement on the part of the United States to reconvey to the University of Illinois, in all cases where such an agreement to reconvey can be obtained from the United States.
(Source: Laws 1935, p. 564.)



110 ILCS 415/ - University of Illinois Construction Financing Act.

(110 ILCS 415/0.01) (from Ch. 144, par. 67.9)
Sec. 0.01. Short title. This Act may be cited as the University of Illinois Construction Financing Act.
(Source: P.A. 86-1324.)

(110 ILCS 415/1) (from Ch. 144, par. 68)
Sec. 1. For the purpose of obtaining a grant or inducing the making of a grant by the United States or any agency thereof (herein called the "Government") or a grant, gift or loan by or from any person or corporation, to aid in financing the acquiring, constructing or equipping of any one or more, or all university, college, or educational building or buildings (herein called the "project") on which the Board of Trustees of the University of Illinois (herein called the "Board") shall enter into a year-to-year or other lease, or be given the privilege to enter into any such lease, the Board shall have the following powers in addition to those conferred by other laws:
1. To create a trust or trusts (the trustee or

trustees thereunder being herein called the "active trustee") for the purpose of acquiring, constructing, equipping any one or more, or all, such projects and providing for the use thereof during such period as the Board may determine and for other purposes, which trust may be for exclusively university or other public educational purposes; to convey, upon such terms as it may determine, any of its property to an active trustee to be held in trust under the terms and provisions of the trust agreement relating thereto;

2. To enter into trust agreements creating trusts

which shall be and constitute charitable trusts and shall not be subject to the rule against perpetuities, providing the powers and duties of the active trustee, which may consist of such powers and duties as the Board may deem necessary or convenient to accomplish the purposes of the trust, including, without limiting the generality of the foregoing, the power of such active trustee:

(a) to construct, reconstruct, improve, alter and

repair any such project; to hold, manage, operate, use, insure, lease or rent any project;

(b) to issue negotiable bonds, notes or interim

receipts (herein called the "bonds") maturing over a period not exceeding 30 years for the purpose of aiding in financing any project and to make covenants securing the bonds or relating to the bonds and the disposition and use of the proceeds thereof;

(c) to secure such bonds by an indenture to a

trustee or trustees for the holders of such bonds (herein called the "bondholders' trustee") providing the rights and powers of such trustee and of the bondholders, their respective rights to enforce the payment of the bonds or any covenants securing or relating to same, which shall not, however, include the right to forfeit or obtain title to the project through foreclosure proceedings or otherwise; to covenant as to events of default, the consequences thereof and the conditions upon which bonds may become or be declared due before maturity;

(d) to confer upon the bondholders' trustee the

power, in case of a default under the bonds or indenture securing same, to enforce the payments of all sums due under leases of any project, to compel the performance of any covenants or conditions therein, to take possession, use, operate, manage and control any project and collect and dispose of the rents therefrom; in the event that such powers are conferred upon the bondholders' trustee, same may be exercised by it without its forfeiting or obtaining title to the project through foreclosure proceedings or otherwise;

(e) to confer upon the bondholders' trustee the

power, in case of a default under the bonds or indenture securing same, to lease, use or operate a project for purposes other than those for which the active trustee itself may lease, use or operate same; the conferring of such power upon the bondholders' trustee shall not, however, affect the validity or exclusively public educational character of a trust or the property held by the active trustee thereunder;

(f) to execute all instruments and contracts and

to do all things necessary or convenient to carry out the powers conferred by such trust agreement.

3. To enter into agreements creating or authorizing

the creation of special funds for moneys held for the construction of any project and to covenant as to the use and disposition of the moneys held in such funds;

4. To enter into a year-to-year or other lease on any

such projects, with the privilege in the Board of terminating or not renewing such lease for any year or years, upon giving such notice as may be prescribed in such lease; such lease shall be in such form, with such rental, terms, parties and conditions as the Board may determine; to obtain options to lease any such projects from year to year, and to exercise such options; to vest in its lessor and in a trustee for the holders of bonds issued by its lessor, the right by mandamus, injunction, civil action or proceedings, to enforce the payment by the Board of any sums due under any such lease or to compel its performance of any covenants or conditions contained therein;

5. To agree with the Government that if the Board

leases any such project or projects from an active trustee, a bondholders' trustee or otherwise, the Board shall pledge for the payment of its rentals or the performance of its obligations under any such lease its own receipts, collections or trust funds thereunto available (herein called "funds") which it is authorized by law to retain in its own treasury for the performance of any contract or undertaking with the Government or any person in connection with any grant, advance, loan, trust agreement or contract for the erection of a building or buildings; to pledge and use said funds for the payment of its rents or for the performance of its obligations under any such lease; provided, however, that the aggregate amount pledged by the Board for the payment in any year of rentals or obligations under such lease or leases of any project for the construction of which the Government makes both a loan and a grant together with all sums pledged for the payment in any such year of other obligations incurred by the Board under the University of Illinois Works Projects Act or this Act, or under both such Acts, for the construction of which the Government makes both a loan and a grant, and including the Congressional Resolution approved June 29, 1937, as amended June 21, 1938, known as Federal Public Buildings Appropriation Act of 1938, and other acts of the United States Congress heretofore or hereafter enacted for the purpose of providing public buildings for the States and governmental agencies thereof, shall not exceed the sum of $100,000; to covenant against pledging all or any part of said receipts or collections or permitting or suffering any lien thereon;

6. To create a trust or trusts, in which the Board

itself may serve as trustee, for the acquisition, through lease, purchase or construction, and for maintenance and operation of self-liquidating buildings, such as a student center building or student residence halls, or both, through the collection of service charges or rentals from students, and for whose use such funds shall be held by the Board in its own treasury, which service charges or rentals shall be so held in trust by the Board and expended solely for the purpose described in the instruments creating the trust or trusts;

7. To exercise all or any part or combination of the

powers herein granted and to execute all instruments and contracts and to do all things necessary or convenient to carry out the powers herein granted; provided, however, that the obligations under leases, trust agreements or otherwise incurred by the Board pursuant to this Act shall not be a debt of the State of Illinois and the State shall not be liable thereon, and provided further that the bonds and other obligations of an active trustee appointed hereunder by the Board shall not be a debt of the Board or the State and neither the Board nor the State shall be liable thereon, and the bonds shall in substance so recite. The obligations under leases, trust agreements or otherwise incurred hereunder by the Board and the bonds or other obligations of an active trustee appointed hereunder shall not constitute an indebtedness within the meaning of any constitutional or other debt limitation or restriction.

(Source: P.A. 100-201, eff. 8-18-17.)

(110 ILCS 415/2) (from Ch. 144, par. 69)
Sec. 2. The powers conferred by this Act shall be in addition and supplemental to, and not in substitution for, the powers conferred by any other law, and may be exercised in conjunction with such powers conferred by other laws, and no restrictions or limitations upon the powers of the Board of Trustees of the University of Illinois contained in Section 1 of this Act shall be applicable in the case of any leases, contracts or undertakings entered into by such Board relating to the construction, use or operation of any building erected by the University of Illinois Building Commission under and pursuant to any Act creating such a Commission.
(Source: Laws 1939, p. 1211.)

(110 ILCS 415/3) (from Ch. 144, par. 70)
Sec. 3. If any provision of this Act, or the application of such provision to any person or circumstances, shall be held invalid, the remainder of the Act, and the application of such provision to persons or circumstances other than those as to which it is held invalid, shall not be affected thereby.
(Source: Laws 1935-36, 1st SS, p. 179.)



110 ILCS 420/ - University of Illinois Revenue Bond Act.

(110 ILCS 420/0.01) (from Ch. 144, par. 70.90)
Sec. 0.01. Short title. This Act may be cited as the University of Illinois Revenue Bond Act.
(Source: P.A. 86-1324.)

(110 ILCS 420/1) (from Ch. 144, par. 71)
Sec. 1. The Board of Trustees of the University of Illinois is hereby authorized to:
(a) Provide for the payment and termination of any trust or mortgage created by and between the Board of Trustees and any person, firm or corporation pursuant to any existing law, involving any building now used by said University for student social activities or educational purposes or for the reacquiring of any property or interest in property now used by said University for student social activities or educational purposes and conveyed in trust or for security by said Board of Trustees pursuant to any existing law, and pledge the revenues thereof for any or all such purposes.
(b) Maintain and operate any such buildings, and to charge for the use thereof, and to carry on such activities in connection therewith as will produce a reasonable excess of income over maintenance and operation expenses.
(c) Hold in the treasury of the University of Illinois all funds derived from the operation of any such building or buildings and to apply the same toward the cost of and maintenance and operation thereof, and toward the retirement of any bonds issued in connection with the acquisition, completion, construction or equipment thereof.
(d) Enter into contracts touching in any manner any matter within the objects and purposes of this Act.
(e) To provide for the payment and termination of any trust created by and between the Board of Trustees and any person, firm or corporation pursuant to any existing law, involving any building now used by said University for student social activities or educational purposes or to reacquire any property or interest in property now used by said University for student social activities or educational purposes and conveyed in trust or for security by said Board of Trustees, pursuant to any existing law, and to pledge the revenues thereof for the payment of any bonds issued for any or all of such purposes as provided in this Act.
(f) Borrow money and issue and sell bonds, at such price as the Board of Trustees may determine, for the purpose of completing, constructing, or equipping such buildings, or for the purpose of paying and terminating any trust created by and between the Board of Trustees or any person, firm or corporation pursuant to any existing law involving any building used by the University for student social activities, student residence halls or educational purposes, or for the purpose of reacquiring any property or interest in property used by said University for student social activities, student residence halls or educational purposes and conveyed in trust or for security by said Board of Trustees pursuant to any existing law, and to refund or refinance, from time to time as often as it shall be advantageous and in the public interest to do so, any and all bonds issued and sold by the Board pursuant to this Act; provided that no bonds shall be issued and sold at a price which will yield to maturity, computed according to standard tables of bond values, a return at the interest rate specified therein in excess of six per cent per annum. Such bonds shall be payable solely and only from the revenues derived from the operation of any such building or buildings acquired, completed, constructed or equipped with the proceeds of such bonds, and shall be secured by a pledge of sufficient of the revenues of any such building or buildings so acquired, completed, constructed or equipped as herein provided.
Such bonds shall have all the qualities of negotiable instruments under the Law Merchant and the Uniform Commercial Code.
Said Board of Trustees shall have power from time to time to execute and deliver trust agreements hereunder to a bank or trust company authorized by the laws of this State or of the United States of America, to accept and execute trusts in the State. Such trust agreements may contain any provision for the deposit with the Trustee thereunder and the disposition of the proceeds of the bonds issued under the provisions of this Act and secured thereby, and such provisions for the protection and enforcement of the rights and remedies of said Trustee and the holders of such bonds as the Board of Trustees may approve.
(Source: P.A. 83-333.)

(110 ILCS 420/2) (from Ch. 144, par. 72)
Sec. 2. All such bonds shall be signed by the President and any two members of the Board of Trustees and shall have the seal of the University affixed thereto and attested by the Secretary of such Board of Trustees, and in case any officer or member of the Board of Trustees who shall have signed or attested any such bonds shall cease to be such officer, or member of the Board of Trustees, before such bonds shall have been actually issued by the Board of Trustees, such bonds may nevertheless be validly issued by said Board. Said Board of Trustees may provide for registration as to principal of any of such bonds. All interest coupons shall be authenticated by the facsimile signature of the Treasurer of the University of Illinois. Such bonds shall in no case be or become a charge or debt against the State of Illinois or the Board of Trustees of the University of Illinois, and such fact shall be plainly stated on the face of each bond.
(Source: Laws 1967, p. 1410.)

(110 ILCS 420/3) (from Ch. 144, par. 73)
Sec. 3. In the execution and determination of the objects and purposes herein set forth the Board of Trustees of the University of Illinois shall have power to adopt means and methods reasonably calculated to accomplish such objects and purposes.
(Source: Laws 1941, vol. 1, p. 1303.)

(110 ILCS 420/4) (from Ch. 144, par. 74)
Sec. 4. Upon the determination by the Board of Trustees to complete, construct or equip any student social center, student residence hall or building or buildings, or to pay and terminate any trust created by and between the Board of Trustees and any person, firm or corporation pursuant to any existing law involving any building used by the University for student social activities, student residence halls, or educational purposes, or to reacquire any property or interest in property used by said University for student social activities, student residence halls or educational purposes and conveyed in trust or for security by said Board of Trustees pursuant to any existing law, the Board of Trustees shall adopt a resolution describing in a general way the contemplated project, the estimated cost thereof, and fix the amount of bonds, the maturity or maturities, the interest rate, and all details in respect thereof. Such resolution shall contain such covenants and restrictions upon the issuance of additional bonds that may thereafter be issued payable from the rents, issues and profits derived from the operation of any building or buildings as may be deemed necessary or advisable for the assurance and payment of the bonds thereby authorized, and such resolution shall pledge for the maintenance and operation of any such building or buildings and for the payment of the principal of and interest upon such bonds, the revenues derived from the operation thereof.
(Source: Laws 1943, vol. 1, p. 1357.)

(110 ILCS 420/5) (from Ch. 144, par. 75)
Sec. 5. Whenever bonds are issued by the Board of Trustees, as provided in this Act, it shall be the duty of such Board to establish a charge or fee for the use of any such building or buildings sufficient at all times to pay maintenance and operation costs and principal of and interest on such bonds, and all revenues derived from the operation thereof shall be set aside in a separate account and fund which shall be used only in paying the cost of maintenance and operation, and paying the principal of and interest upon the bonds issued for the purpose or purposes set forth and described in the resolution authorizing the issue of said bonds, and such charges or fees shall be sufficient at all times for such purposes.
(Source: Laws 1941, vol. 1, p. 1303.)

(110 ILCS 420/6) (from Ch. 144, par. 76)
Sec. 6. Any holder of a bond, or of any of the coupons of any such bonds, issued under this Act, may, by action, mandamus, injunction or other proceeding enforce and compel the performance of all duties required by this Act, including establishment of sufficient fees or charges for use of any such building or buildings and the application of the income and revenue thereof, and it shall be the duty of the Board of Trustees upon the issuance of any such bonds, to establish by resolution from time to time the fees or charges to be made for the use of any such building or buildings, which fees or charges shall be adjusted from time to time in order to always provide sufficient income for maintenance and operation and payment of the principal of and interest on such bonds issued as provided for in this Act.
(Source: P.A. 83-345.)

(110 ILCS 420/7) (from Ch. 144, par. 77)
Sec. 7. Nothing herein contained shall be construed as a limitation upon or restriction of the powers of the Board of Trustees of the University of Illinois under any law which is now in force, or which may hereafter be enacted.
(Source: Laws 1941, vol. 1, p. 1303.)

(110 ILCS 420/8) (from Ch. 144, par. 78)
Sec. 8. If any clause, sentence or provision in this Act shall be declared invalid, such invalidity shall not affect any other clause, sentence or provision of this Act, it being the intention of the legislature to enact such other clause, sentence or provision in any event.
(Source: Laws 1941, vol. 1, p. 1303.)



110 ILCS 425/ - University of Illinois Scientific Surveys Act.

(110 ILCS 425/1)
Sec. 1. Short title. This Act may be cited as the University of Illinois Scientific Surveys Act.
(Source: P.A. 95-728, eff. 7-1-08 - See Sec. 999.)

(110 ILCS 425/5)
Sec. 5. Purposes. The purposes of this Act are to establish at the University of Illinois the Prairie Research Institute and to transfer to it all rights, powers, duties, property, and functions currently vested in the Department of Natural Resources pertaining to its Illinois Natural History Survey, Illinois State Water Survey, Illinois State Geological Survey, and Illinois Sustainable Technology Center (formerly known as the Waste Management and Research Center).
(Source: P.A. 98-346, eff. 8-14-13.)

(110 ILCS 425/10)
Sec. 10. Definitions. For the purposes of this Act, unless the context otherwise requires:
"Board of Trustees" means the Board of Trustees of the University of Illinois.
"Scientific Surveys" means, collectively, the Illinois Natural History Survey, the Illinois State Water Survey, the Illinois State Geological Survey, and the Illinois Sustainable Technology Center (formerly known as the Waste Management and Research Center) transferred by this Act from the Department of Natural Resources to the Board of Trustees.
(Source: P.A. 98-346, eff. 8-14-13.)

(110 ILCS 425/15)
Sec. 15. Organization. The Board of Trustees shall establish and operate the Prairie Research Institute. The Institute shall contain within it the Illinois Natural History Survey, the Illinois State Water Survey, the Illinois State Geological Survey, the Illinois Sustainable Technology Center, the Illinois State Archaeological Survey, and such other related entities, research functions, and responsibilities as may be appropriate. The Institute shall be under the governance and control of the Board of Trustees.
(Source: P.A. 98-346, eff. 8-14-13.)

(110 ILCS 425/20)
Sec. 20. General powers and duties. In addition to its other powers and duties, the Board of Trustees shall have the power to provide for the management and operation of the Prairie Research Institute including, but not limited to, the following powers and duties which shall be performed by the Scientific Surveys:
(1) To investigate and study the natural and cultural

resources of the State and to prepare reports and furnish information fundamental to the conservation and development of natural and cultural resources, and, for that purpose, the officers and employees thereof shall have the authority to enter and cross all lands in this State, doing no damage to private property.

(2) To collaborate with and advise departments having

administrative powers and duties relating to the natural resources of the State, and to collaborate with similar departments in other states and with the United States Government.

(3) To conduct a natural history survey of the State,

giving preference to subjects of educational and economical importance. The Illinois State Biologist shall be an employee of the Illinois Natural History Survey.

(4) To investigate the entomology of the State. The

Illinois State Entomologist shall be an employee of the Illinois Natural History Survey.

(5) To investigate all insects dangerous or injurious

to agricultural or horticultural plants and crops, to livestock, to nursery trees and plants, to the products of the truck farm and vegetable garden, to shade trees and other ornamental vegetation of cities and villages, and to the products of the mills and the contents of warehouses, and all insects injurious or dangerous to the public health.

(6) To study the geological formation of the State

with reference to its resources of coal, ores, clays, building stones, cement, materials suitable for use in the construction of the roads, gas, oil, mineral and artesian water, aquifers and aquitards, and other resources and products. The Illinois State Geologist shall be an employee of the Illinois State Geological Survey.

(7) To cooperate with United States federal agencies

in the preparation of geological and land surface maps and the collection, recording, and printing of water and atmospheric resource data, including stream flow measurements; to collect facts and data concerning the volumes and flow of underground, surface, and atmospheric waters of the State; and to determine the mineral and chemical qualities of water from different geological formations and surface and atmospheric waters for the various sections of the State.

(8) To act as the central data repository and

research coordinator for the State in matters related to water and atmospheric resources. The Illinois State Water Survey of the University of Illinois may monitor and evaluate all weather modification operations in Illinois. The Illinois State Climatologist and the Illinois State Hydrologist shall be employees of the Illinois State Water Survey.

(9) To provide the results of the investigations and

research in the field of natural science to the end that the same may be distributed to the interested public.

(10) To perform all other duties and assume all

obligations of the Department of Natural Resources pertaining to the Illinois State Water Survey, the Illinois State Geological Survey, the Illinois Natural History Survey, the Illinois Sustainable Technology Center, and the Illinois State Archaeological Survey.

(11) To maintain all previously existing

relationships between the Illinois State Water Survey, the Illinois State Geological Survey, the Illinois Natural History Survey, the Illinois Sustainable Technology Center, and the Illinois State Archaeological Survey and the public and private colleges and universities in Illinois.

(12) To participate in federal and State geologic

mapping programs.

(13) To conduct educational programs to further the

exchange of information to reduce the generation of hazardous wastes or to treat or dispose of such wastes so as to make them nonhazardous.

(14) To provide a technical information service for

industries involved in the generation, treatment, or disposal of hazardous wastes.

(15) To disseminate information regarding advances in

hazardous waste management technology and sustainability practices that could both protect the environment and further industrial productivity.

(16) To provide research in areas related to

reduction of the generation of hazardous wastes; treatment, recycling and reuse; toxic pollution prevention; and other issues that the Board may suggest. The Illinois Pollution Prevention Scientist shall be an employee of the Illinois Sustainable Technology Center.

(17) To investigate, preserve, and interpret the

archaeological heritage of this State within the contexts of public needs and sustainable economic development through scientific research, public service, education, and outreach activities. The Illinois State Archaeologist shall be an employee of the Illinois State Archeological Survey.

(Source: P.A. 98-346, eff. 8-14-13.)

(110 ILCS 425/25)
Sec. 25. Transfer of powers. All of the rights, powers, and duties vested by law in the Department of Natural Resources, or in any office, division, or bureau thereof, and pertaining in any way to the operation, management, control, and maintenance of the Scientific Surveys, including but not limited to, the authority to impose and collect fees and service charges, as deemed appropriate and necessary by the Board of Trustees, for the services performed or provided by the Scientific Surveys, are hereby transferred to and vested in the Board of Trustees.
(Source: P.A. 95-728, eff. 7-1-08 - See Sec. 999.)

(110 ILCS 425/30)
Sec. 30. Transfer of personnel. The employment of all scientific and nonscientific personnel employed by the Department of Natural Resources on behalf of the Scientific Surveys is hereby transferred to the Board of Trustees. The transfer shall not affect the status and rights of any person under the State Universities Retirement System or the State Universities Civil Service System.
(Source: P.A. 95-728, eff. 7-1-08 - See Sec. 999.)

(110 ILCS 425/35)
Sec. 35. Transfer of property.
(a) All books, records, papers, documents, property (real and personal), contracts, grants, and pending business in any way pertaining to the Scientific Surveys and to the rights, powers, and duties transferred by this Act from the Department of Natural Resources to the Board of Trustees, including but not limited to material in electronic or magnetic format and necessary computer hardware and software, shall be delivered and transferred to the Board of Trustees.
(b) The Board of Trustees shall succeed to, assume, and exercise all rights, powers, duties, property, and responsibilities formerly exercised by the Department of Natural Resources on behalf of the Scientific Surveys prior to the effective date of this Section. All contracts, grants, and agreements entered into by any of the Scientific Surveys or the Department of Natural Resources on behalf of any of the Scientific Surveys, prior to the effective date of this Section shall subsist notwithstanding the transfer of the functions of the Department of Natural Resources with respect to Scientific Surveys to the Board of Trustees. All bonds, notes, and other evidences of indebtedness outstanding on the effective date of this Section issued by the Department of Natural Resources on behalf of the Scientific Surveys, or any of them, shall become the bonds, notes, or other evidences of indebtedness of the University of Illinois and shall be otherwise unaffected by the transfer of functions to the Board of Trustees.
(c) The title to all patents, trademarks, and copyrights issued to any of the Scientific Surveys prior to the effective date of this Section is hereby transferred to and vested in the Board of Trustees. Any income received from those patents, trademarks, and copyrights and any funds received in connection with the retention, receipt, assignment, license, sale, or transfer of interest in, rights to, or income from discoveries, inventions, patents, trademarks, or copyrightable works of any of the Scientific Surveys shall become the property of the Board of Trustees on behalf of the University of Illinois.
(d) The title to all other property, whether real, personal, or mixed, and all accounts receivable belonging to or under the jurisdiction of the Department of Natural Resources in any way pertaining to the Scientific Surveys, or any of them, prior to the effective date of this Section is hereby transferred to and vested in the Board of Trustees on behalf of the University of Illinois.
(Source: P.A. 95-728, eff. 7-1-08 - See Sec. 999.)

(110 ILCS 425/40)
Sec. 40. Unexpended moneys transferred.
(a) The right of custody, possession, and control over all items of income, funds, or deposits in any way pertaining to the Scientific Surveys prior to the effective date of this Section that are held or retained by, or under the jurisdiction of, the Department of Natural Resources is hereby transferred to and vested in the Board of Trustees to be retained by the University in its treasury, or deposited with a bank or savings and loan association, all in accordance with the provisions of paragraph (2) of Section 6d of the State Finance Act.
(b) All unexpended appropriations and balances and other moneys available for use in connection with any of the functions transferred to the Board of Trustees under this Act, including but not limited to all unexpended grant proceeds pertaining in any way to the Scientific Surveys, is hereby transferred from the Department of Natural Resources to the Board of Trustees for use by the Board of Trustees in the exercise of those functions transferred. Unexpended balances so transferred shall be retained by the University of Illinois in its own treasury, or deposited with a bank or savings and loan association, and expended only for the purpose for which the appropriations or grants were originally made, all in accordance with the provisions of paragraph (2) of Section 6d of the State Finance Act.
(Source: P.A. 95-728, eff. 7-1-08 - See Sec. 999.)

(110 ILCS 425/45)
Sec. 45. Funds retained and disbursed. The University of Illinois may retain in its treasury any funds derived from contracts, grants, fees, service charges, rentals, or other sources, assessed or obtained for or arising out of the operation of the Scientific Surveys. Those funds shall be disbursed from time to time pursuant to the order and direction of the Board of Trustees, and in accordance with any contracts, pledges, trusts, or agreements heretofore or hereafter made by the Board of Trustees.
(Source: P.A. 95-728, eff. 7-1-08 - See Sec. 999.)

(110 ILCS 425/50)
Sec. 50. Savings provisions.
(a) The rights, powers and duties retained in the Department of Natural Resources and not transferred under this Act shall remain vested in and shall be exercised by the Department subject to the provisions of this Act.
(b) The transfer of rights, powers, and duties to the Board of Trustees under this Act does not invalidate any previous action taken by or in respect to any of its predecessor departments or divisions or their officers or employees. References to these predecessor departments or divisions or their officers or employees in any document, contract, agreement, or law shall, in appropriate contexts, be deemed to refer to the successor department, agency, officer, or employee. The Scientific Surveys shall continue to be eligible to receive sponsored funding from the Department of Natural Resources or any other State agency.
(c) The transfer of powers and duties to the Board of Trustees under this Act does not affect any person's rights, obligations, or duties, including any civil or criminal penalties applicable thereto, arising out of those transferred powers and duties.
(d) Whenever reports or notices are now required to be made or given or documents furnished or served by any person to or upon the departments or divisions, officers, and employees transferred by this Act, they shall be made, given, furnished, or served in the same manner to or upon the successor department or agency, officer, or employee.
(e) This Act does not affect any act done, ratified, or cancelled, any right occurring or established, or any action or proceeding had or commenced in an administrative, civil, or criminal cause before this Act takes effect. Any such action or proceeding still pending may be prosecuted and continued by the Department of Natural Resources.
(Source: P.A. 95-728, eff. 7-1-08 - See Sec. 999.)

(110 ILCS 425/55)
Sec. 55. Successor agency. For purposes of the Successor Agency Act and Section 9b of the State Finance Act, the Board of Trustees is the successor to the Department of Natural Resources and the Illinois Board of Natural Resources and Conservation with respect to the rights, powers, duties, property, functions, and other matters transferred by this Act.
(Source: P.A. 98-346, eff. 8-14-13.)

(110 ILCS 425/800)
Sec. 800. (Amendatory provisions; text omitted).
(Source: P.A. 95-728, eff. 7-1-08 - See Sec. 999; text omitted.)

(110 ILCS 425/805)
Sec. 805. (Amendatory provisions; text omitted).
(Source: P.A. 95-728, eff. 7-1-08 - See Sec. 999; text omitted.)

(110 ILCS 425/810)
Sec. 810. (Amendatory provisions; text omitted).
(Source: P.A. 95-728, eff. 7-1-08 - See Sec. 999; text omitted.)

(110 ILCS 425/815)
Sec. 815. The Department of Natural Resources Act is amended by repealing Sections 15-5 and 15-10.
(Source: P.A. 95-728, eff. 7-1-08 - See Sec. 999.)

(110 ILCS 425/820)
Sec. 820. (Amendatory provisions; text omitted).
(Source: P.A. 95-728, eff. 7-1-08 - See Sec. 999; text omitted.)

(110 ILCS 425/825)
Sec. 825. (Amendatory provisions; text omitted).
(Source: P.A. 95-728, eff. 7-1-08 - See Sec. 999; text omitted.)

(110 ILCS 425/830)
Sec. 830. (Amendatory provisions; text omitted).
(Source: P.A. 95-728, eff. 7-1-08 - See Sec. 999; text omitted.)

(110 ILCS 425/831)
Sec. 831. The Hazardous Waste Technology Exchange Service Act is amended by repealing Section 5.
(Source: P.A. 95-728, eff. 7-1-08 - See Sec. 999.)

(110 ILCS 425/835)
Sec. 835. (Amendatory provisions; text omitted).
(Source: P.A. 95-728, eff. 7-1-08 - See Sec. 999; text omitted.)

(110 ILCS 425/840)
Sec. 840. (Amendatory provisions; text omitted).
(Source: P.A. 95-728, eff. 7-1-08 - See Sec. 999; text omitted.)

(110 ILCS 425/845)
Sec. 845. (Amendatory provisions; text omitted).
(Source: P.A. 95-728, eff. 7-1-08 - See Sec. 999; text omitted.)

(110 ILCS 425/850)
Sec. 850. (Amendatory provisions; text omitted).
(Source: P.A. 95-728, eff. 7-1-08 - See Sec. 999; text omitted.)

(110 ILCS 425/855)
Sec. 855. (Amendatory provisions; text omitted).
(Source: P.A. 95-728, eff. 7-1-08 - See Sec. 999; text omitted.)

(110 ILCS 425/860)
Sec. 860. (Amendatory provisions; text omitted).
(Source: P.A. 95-728, eff. 7-1-08 - See Sec. 999; text omitted.)

(110 ILCS 425/865)
Sec. 865. (Amendatory provisions; text omitted).
(Source: P.A. 95-728, eff. 7-1-08 - See Sec. 999; text omitted.)

(110 ILCS 425/870)
Sec. 870. (Amendatory provisions; text omitted).
(Source: P.A. 95-728, eff. 7-1-08 - See Sec. 999; text omitted.)

(110 ILCS 425/875)
Sec. 875. (Amendatory provisions; text omitted).
(Source: P.A. 95-728, eff. 7-1-08 - See Sec. 999; text omitted.)

(110 ILCS 425/880)
Sec. 880. (Amendatory provisions; text omitted).
(Source: P.A. 95-728, eff. 7-1-08 - See Sec. 999; text omitted.)

(110 ILCS 425/885)
Sec. 885. (Amendatory provisions; text omitted).
(Source: P.A. 95-728, eff. 7-1-08 - See Sec. 999; text omitted.)

(110 ILCS 425/890)
Sec. 890. (Amendatory provisions; text omitted).
(Source: P.A. 95-728, eff. 7-1-08 - See Sec. 999; text omitted.)

(110 ILCS 425/895)
Sec. 895. (Amendatory provisions; text omitted).
(Source: P.A. 95-728, eff. 7-1-08 - See Sec. 999; text omitted.)

(110 ILCS 425/998)
Sec. 998. (Amendatory provisions; text omitted).
(Source: P.A. 95-728, eff. 7-1-08; text omitted.)

(110 ILCS 425/999)
Sec. 999. Effective date; validation. This Act takes effect on July 1, 2008. All actions taken by the Board of Trustees of the University of Illinois and by the officers, employees, and agents of the University of Illinois under this Act on or after July 1, 2008 and before the effective date of this amendatory Act of the 96th General Assembly are hereby ratified, validated, and confirmed as valid and lawful acts by the Board of Trustees of the University of Illinois and by the officers, employees, and agents of the University of Illinois.
(Source: P.A. 95-728, eff. 7-1-08; 96-999, eff. 7-2-10.)



110 ILCS 430/ - Illinois Health Policy Center Act.

(110 ILCS 430/1)
Sec. 1. Short title. This Act may be cited as the Illinois Health Policy Center Act.
(Source: P.A. 95-986, eff. 6-1-09.)

(110 ILCS 430/5)
Sec. 5. Legislative intent. Illinois legislators and other governmental officials are charged with an increasingly complex task of creating and implementing laws and regulations to advance the health and health care of the people of Illinois. The challenge has grown because of escalating costs of health care that take an increasingly large share of State resources and because of the increasingly complex nature of treating illnesses that makes monitoring and ensuring quality more difficult.
As Illinois' statewide public institution of higher learning, with the nation's largest medical school, and graduate programs in health and public policy, health services research, pharmacy, public administration, and health economics, the University of Illinois has the breadth and depth of expertise as well as a mission to serve as an authoritative and objective information resource to the legislative branches of government and to State agencies.
(Source: P.A. 95-986, eff. 6-1-09.)

(110 ILCS 430/10)
Sec. 10. Center created; goals.
(a) The Illinois Health Policy Center is created within the University of Illinois, to be sponsored by the University of Illinois at Chicago College of Medicine and the University of Illinois Institute of Government and Public Affairs. In implementing this Act, the University may also consult with and seek the participation of all other public universities in Illinois.
(b) The goals of the Illinois Health Policy Center are:
(1) To support legislators and other government

officials in developing and implementing health policy to address critical issues facing the State of Illinois.

(2) To focus on identifying "best practices"

appropriate for Illinois through careful and objective review of the latest scientific research and through comparative analyses of other states' policies.

(Source: P.A. 95-986, eff. 6-1-09; 96-399, eff. 8-13-09.)

(110 ILCS 430/15)
Sec. 15. Center's duties. The Illinois Health Policy Center shall do the following:
(1) Respond to requests from State government

officials and agencies requiring analytical support and guidance in matters related to the development and implementation of health policy.

(2) Provide data collection, data analysis, program

planning, program implementation, and program evaluation.

(3) Identify critical issues in health policy in need

of timely action.

(4) Produce timely and objective information to help

guide policy development and implementation.

(5) Operate a phone line and interactive website

available to legislative staff or other policymakers seeking rapid and timely information.

(6) Pursue a research agenda that focuses on State

health care policy.

(Source: P.A. 95-986, eff. 6-1-09.)

(110 ILCS 430/20)
Sec. 20. Advisory Panel; Policy Center report.
(a) The Illinois Health Policy Center Advisory Panel is created. The Advisory Panel shall consist of all of the following members:
(1) Four legislators, appointed one each by the

President of the Senate, the Minority Leader of the Senate, the Speaker of the House of Representatives, and the Minority Leader of the House of Representatives.

(2) Four representatives of each of the following

groups, one of the 4 each appointed by the President of the Senate, the Minority Leader of the Senate, the Speaker of the House of Representatives, and the Minority Leader of the House of Representatives: hospitals; medical societies; managed care companies; and insurance companies; for a total of 16 members.

(3) One representative of patient advocacy groups,

appointed by the Governor.

(4) The Secretary of the Department of Human

Services, or his or her designee.

(5) The Director of the Department of Healthcare and

Family Services, or his or her designee.

(6) The Director of the Department of Public Health,

or his or her designee.

(7) One additional member, appointed by the Governor.
(b) The Advisory Panel shall provide advice and oversight concerning the creation and operation of the Illinois Health Policy Center.
(c) The Illinois Health Policy Center shall submit a report each calendar year to the Governor and the General Assembly. The report shall contain:
(1) An itemized list of the source and amount of

funds of the Illinois Health Policy Center.

(2) An itemized list of expenditures made by the

Illinois Health Policy Center.

(3) A summary of research activities undertaken since

the submission of the preceding report.

(4) A description of advocacy activities undertaken

since the submission of the preceding report.

(Source: P.A. 95-986, eff. 6-1-09; 96-328, eff. 8-11-09; 96-399, eff. 8-13-09.)



110 ILCS 435/ - University of Illinois School of Labor and Employment Relations Act.

(110 ILCS 435/1)
Sec. 1. Short title. This Act may be cited as the University of Illinois School of Labor and Employment Relations Act.
(Source: P.A. 98-596, eff. 11-19-13.)

(110 ILCS 435/5)
Sec. 5. School of Labor and Employment Relations; autonomy. The Board of Trustees of the University of Illinois shall operate the School of Labor and Employment Relations as a distinct and autonomous entity within the University of Illinois for the purpose of offering curricula and other educational programs, at the Urbana-Champaign and Chicago campuses and through extension services, in all phases of industrial and labor relations to promote research in those fields by maintaining a school dedicated solely to the faithful, honest, and impartial inquiry into labor-management problems of all types, and for the securement of such advances as will lay the foundations for future progress in the field of labor relations.
(Source: P.A. 98-596, eff. 11-19-13.)

(110 ILCS 435/900)
Sec. 900. (Amendatory provisions; text omitted).
(Source: P.A. 98-596, eff. 11-19-13; text omitted.)

(110 ILCS 435/999)
Sec. 999. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 98-596, eff. 11-19-13.)



110 ILCS 510/ - Southern Illinois University Objects Act.

(110 ILCS 510/0.01) (from Ch. 144, par. 601.9)
Sec. 0.01. Short title. This Act may be cited as the Southern Illinois University Objects Act.
(Source: P.A. 86-1324.)

(110 ILCS 510/2) (from Ch. 144, par. 602)
Sec. 2. The objects of Southern Illinois University shall be to qualify teachers for the schools of this State in all branches of study which pertain to a common school education; to teach such branches of learning as are related to agriculture and the mechanic arts, including military tactics; to offer such courses of instruction as shall best serve to provide liberal and vocational education customarily offered at the college level; and to offer such other courses of instruction as the University determines; provided no professional courses culminating in degrees in law, medicine, dentistry or pharmacy may be offered by such University unless approved by the Board of Higher Education as provided in Section 7 of "An Act creating a Board of Higher Education, defining its powers and duties, making an appropriation therefor, and repealing an Act herein named", approved August 22, 1961, as heretofore and hereafter amended.
(Source: Laws 1963, p. 3272.)

(110 ILCS 510/12) (from Ch. 144, par. 612)
Sec. 12. The Board of Trustees of Southern Illinois University shall appoint instructors, and such officers as may be required, fix their respective salaries and prescribe their duties. The board may remove any instructor or officer for proper cause giving ten days' notice of any charge presented, and reasonable opportunity of defense. The board shall prescribe and provide the textbooks, apparatus and furniture to be used in the university and make all regulations necessary for its management. The board may, on recommendation of the faculty of the university, issue diplomas to persons who have satisfactorily completed the required studies and confer such degrees as are suitable for the courses of study authorized by Section 2.
(Source: Laws 1949, p. 1420.)

(110 ILCS 510/15) (from Ch. 144, par. 615)
Sec. 15. The expense of the building, improving, repairing and supplying fuel and furniture and the necessary appliances and apparatus for conducting said school, and the salaries or compensation of the Board of Trustees of Southern Illinois University, superintendent, assistants, agents and employees, shall be a charge upon the State Treasury; all other expenses shall be chargeable against pupils, and the board of Trustees of Southern Illinois University shall regulate the charges accordingly.
(Source: Laws 1949, p. 1420.)



110 ILCS 520/ - Southern Illinois University Management Act.

(110 ILCS 520/0.01) (from Ch. 144, par. 650)
Sec. 0.01. Short title. This Act may be cited as the Southern Illinois University Management Act.
(Source: P.A. 86-1324.)

(110 ILCS 520/1) (from Ch. 144, par. 651)
Sec. 1. There is hereby created a body politic and corporate which shall be styled the Board of Trustees of Southern Illinois University to operate, manage, control and maintain the University, hereinafter called the Board.
(Source: Laws 1951, p. 1407.)

(110 ILCS 520/2) (from Ch. 144, par. 652)
Sec. 2. The Board shall consist of 7 members appointed by the Governor, by and with the advice and consent of the Senate, the Superintendent of Public Instruction, or his chief assistant for liaison with higher education when designated to serve in his place, ex-officio, and one voting student member designated by the Governor from one campus of the University and one nonvoting student member from the campus of the University not represented by the voting student member. The Governor shall designate one of the student members serving on the Board to serve as the voting student member. Each student member shall be chosen by the respective campuses of Southern Illinois University at Carbondale and Edwardsville. The method of choosing these student members shall be by campus-wide student election, and any student designated by the Governor to be a voting student member shall be one of the students chosen by this method. The student members shall serve terms of one year beginning on July 1 of each year, except that the student members initially selected shall serve a term beginning on the date of such selection and expiring on the next succeeding June 30. To be eligible for selection as a student member and to be eligible to remain as a voting or nonvoting student member of the Board, a student member must be a resident of this State, must have and maintain a grade point average that is equivalent to at least 2.5 on a 4.0 scale, and must be a full time student enrolled at all times during his or her term of office except for that part of the term which follows the completion of the last full regular semester of an academic year and precedes the first full regular semester of the succeeding academic year at the university (sometimes commonly referred to as the summer session or summer school). If a voting or nonvoting student member serving on the Board fails to continue to meet or maintain the residency, minimum grade point average, or enrollment requirement established by this Section, his or her membership on the Board shall be deemed to have terminated by operation of law. No more than 4 of the members appointed by the Governor shall be affiliated with the same political party. Each member appointed by the Governor must be a resident of this State. A failure to meet or maintain this residency requirement constitutes a resignation from and creates a vacancy in the Board. Upon the expiration of the terms of members appointed by the Governor, their respective successors shall be appointed for terms of 6 years from the third Monday in January of each odd-numbered year and until their respective successors are appointed for like terms. If the Senate is not in session appointments shall be made as in the case of vacancies.
(Source: P.A. 91-778, eff. 1-1-01; 91-798, eff. 7-9-00; 92-16, eff. 6-28-01.)

(110 ILCS 520/3) (from Ch. 144, par. 653)
Sec. 3. All the rights, powers, and duties, vested by law in the Teachers College Board, and in the Department of Regulation and Education relating to the operation, management, control and maintenance of Southern Illinois University are hereby transferred to and vested in the Board of Trustees of Southern Illinois University.
(Source: Laws 1949, p. 1619.)

(110 ILCS 520/4) (from Ch. 144, par. 654)
Sec. 4. Members of the Board shall serve without compensation but shall be entitled to reasonable amounts for expenses necessarily incurred in the performance of their duties. Such expenses incurred by any non-voting student member may, at the discretion of the Chairman of the Board, be provided for by advance payment to such member, who shall account therefor to the Board immediately after each meeting.
No member of the Board shall hold or be employed in or appointed to any office or place under the authority of the Board, nor shall any member of the Board be directly or indirectly interested in any contract made by the Board, nor shall he be an employee of the State Government. This section does not prohibit the student members of the Board from maintaining normal and official status as enrolled students or normal student employment at Southern Illinois University.
(Source: P.A. 93-1096, eff. 1-1-06.)

(110 ILCS 520/5) (from Ch. 144, par. 655)
Sec. 5. Members of the Board shall elect annually by secret ballot from their own number a chairman who shall preside over meetings of the Board and a secretary.
Meetings of the Board shall be held at least once each quarter on a campus of Southern Illinois University. At all regular meetings of the Board, a majority of its voting members shall constitute a quorum. The student members shall have all of the privileges of membership, including the right to make and second motions and to attend executive sessions, other than the right to vote, except that the student member designated by the Governor as the voting student member shall have the right to vote on all Board matters except those involving faculty tenure, faculty promotion or any issue on which the student member has a direct conflict of interest. For the purposes of this Section, a student member shall not be deemed to have a direct conflict of interest in and may vote on any item involving the employment or compensation of the Chancellor at any campus or the President of the University or the election of officers. A student member who is not entitled to vote on a measure at a meeting of the Board or any of its committees shall not be considered a member for the purpose of determining whether a quorum is present at the time that measure is voted upon. No action of the Board shall be invalidated by reason of any vacancies on the Board, or by reason of any failure to select a student member.
Special meetings of the Board may be called by the chairman of the Board or by any 3 members of the Board.
At each regular and special meeting that is open to the public, members of the public and employees of the University shall be afforded time, subject to reasonable constraints, to make comments to or ask questions of the Board.
(Source: P.A. 99-734, eff. 8-5-16.)

(110 ILCS 520/6) (from Ch. 144, par. 656)
Sec. 6. Ex-officio Treasurer of the Board.
The Board shall designate a member of the University staff as treasurer to serve the Board, but not as a member, and shall furnish a bond in such amount and with such security as is satisfactory to the Board.
(Source: Laws 1961, p. 3863.)

(110 ILCS 520/6.5)
Sec. 6.5. Corn to ethanol. The Board shall operate and manage the National Corn-to-Ethanol Research Pilot Plant for the purpose of reducing the costs of producing ethanol through the development and commercialization of new production technologies, equipment, processes, feedstocks, and new value added co-products and by-products. This work shall be conducted under the review and guidance of the Illinois Ethanol Research Advisory Board. The ethanol production research shall be conducted at the National Corn-to-Ethanol Research Pilot Plant in cooperation with other universities, industry, State agencies, and the federal government.
(Source: P.A. 92-736, eff. 7-25-02.)

(110 ILCS 520/6.6)
Sec. 6.6. The Illinois Ethanol Research Advisory Board.
(a) There is established the Illinois Ethanol Research Advisory Board (the "Advisory Board").
(b) The Advisory Board shall be composed of 13 members including: the President of Southern Illinois University who shall be Chairman; the Director of Commerce and Economic Opportunity; the Director of Agriculture; the President of the Illinois Corn Growers Association; the President of the National Corn Growers Association; the President of the Renewable Fuels Association; the Dean of the College of Agricultural, Consumer, and Environmental Science, University of Illinois at Champaign-Urbana; and 6 at-large members appointed by the Governor representing the ethanol industry, growers, suppliers, and universities.
(c) The 6 at-large members shall serve a term of 4 years. The Advisory Board shall meet at least annually or at the call of the Chairman. At any time a majority of the Advisory Board may petition the Chairman for a meeting of the Board. Seven members of the Advisory Board shall constitute a quorum.
(d) The Advisory Board shall:
(1) Review the annual operating plans and budget of

the National Corn-to-Ethanol Research Pilot Plant.

(2) Advise on research and development priorities and

projects to be carried out at the Corn-to-Ethanol Research Pilot Plant.

(3) Advise on policies and procedures regarding the

management and operation of the ethanol research pilot plant. This may include contracts, project selection, and personnel issues.

(4) Develop bylaws.
(5) Submit a final report to the Governor and General

Assembly outlining the progress and accomplishments made during the year along with a financial report for the year.

(6) Establish and operate, subject to specific

appropriation for the purpose of providing facility operating funds, the National Corn-to-Ethanol Research Center at Southern Illinois University at Edwardsville as a State Biorefining Center of Excellence with the following purposes and goals:

(A) To utilize interdisciplinary,

interinstitutional, and industrial collaborations to conduct research.

(B) To provide training and services to the

ethanol fuel industry to make projects and training to advance the biofuels industry in the State more affordable for the institutional and industrial bodies, including, but not limited to, Illinois farmer-owned ethanol cooperatives.

(C) To coordinate near-term industry research

needs and laboratory services by identifying needs and pursuing federal and other funding sources.

(D) To develop and provide hands-on training to

prepare students for the biofuels workforce and train workforce reentrants.

(E) To serve as an independent, third-party

source for review, testing, validation standardization, and definition in areas of industry need.

(F) To provide seminars, tours, and informational

sessions advocating renewable energy.

(G) To provide consultation services and

information for those interested in renewable energy.

(H) To develop demonstration projects by pursuing

federal and other funding sources.

(e) The Advisory Board established by this Section is a continuation, as changed by the Section, of the Board established under Section 8a of the Energy Conservation and Coal Act and repealed by this amendatory Act of the 92nd General Assembly.
(Source: P.A. 94-793, eff. 5-19-06; 95-99, eff. 1-1-08.)

(110 ILCS 520/7) (from Ch. 144, par. 657)
Sec. 7. The Board shall have power to enter into contracts, to sue and be sued, provided that any suit against the Board based upon a claim sounding in tort must be filed in the Court of Claims, to acquire, hold and convey real property as it shall deem appropriate and personal property in accordance with the State Property Control Act, and to expend the funds appropriated to the University; provided that the Board in the exercise of the powers conferred by this Act shall not create any liability or indebtedness of funds from the Treasury of the State in excess of the funds appropriated to the University.
Any lease to the Board of lands, buildings or facilities which will support scientific research and development in such areas as high technology, super computing, microelectronics, biotechnology, robotics, physics and engineering shall be for a term not to exceed 18 years, and may grant to the Board the option to purchase the lands, buildings or facilities. The lease shall recite that it is subject to termination and cancellation in any year for which the General Assembly fails to make an appropriation to pay the rent payable under the terms of the lease.
Leases for the purposes described herein exceeding 5 years shall have the approval of the Illinois Board of Higher Education.
The Board's power to enter into contracts includes but is not limited to the power to enter into contracts with municipalities within which the university or any branch thereof is located, in whole or in part, for such municipality to provide fire protection or other essential municipal services upon properties leased to for-profit entities the title to which properties is held by the Board.
(Source: P.A. 84-780.)

(110 ILCS 520/7.1) (from Ch. 144, par. 657.1)
Sec. 7.1. The Board shall comply with the provisions of "An Act concerning the use of Illinois mined coal in certain plants and institutions", filed July 13, 1937, as heretofore or hereafter amended.
(Source: Laws 1951, p. 1758.)

(110 ILCS 520/7.2) (from Ch. 144, par. 657.2)
Sec. 7.2. The Board shall, by January 1, 1985, submit to the office of the State Fire Marshal plans for a smoke detection system in all University dormitory corridors which shall be connected to a monitor panel and to a central fire alarm system.
(Source: P.A. 83-719.)

(110 ILCS 520/8) (from Ch. 144, par. 658)
Sec. 8. Powers and duties of the Board. The Board shall have power and it shall be its duty:
1. To make rules, regulations and by-laws, not

inconsistent with law, for the government and management of Southern Illinois University and its branches.

2. To employ, and, for good cause, to remove a

president of Southern Illinois University, and all necessary deans, professors, associate professors, assistant professors, instructors, and other educational and administrative assistants, and all other necessary employees, and contract with them upon matters relating to tenure, salaries and retirement benefits in accordance with the State Universities Civil Service Act; the Board shall, upon the written request of an employee of Southern Illinois University, withhold from the compensation of that employee any dues, payments or contributions payable by such employee to any labor organization as defined in the Illinois Educational Labor Relations Act. Under such arrangement, an amount shall be withheld from each regular payroll period which is equal to the pro rata share of the annual dues plus any payments or contributions, and the Board shall transmit such withholdings to the specified labor organization within 10 working days from the time of the withholding. Whenever the Board establishes a search committee to fill the position of president of Southern Illinois University, there shall be minority representation, including women, on that search committee.

3. To prescribe the course of study to be followed,

and textbooks and apparatus to be used at Southern Illinois University.

4. To issue upon the recommendation of the faculty,

diplomas to such persons as have satisfactorily completed the required studies of Southern Illinois University, and confer such professional and literary degrees as are usually conferred by other institutions of like character for similar or equivalent courses of study, or such as the Board may deem appropriate.

5. To examine into the conditions, management, and

administration of Southern Illinois University, to provide the requisite buildings, apparatus, equipment and auxiliary enterprises, and to fix and collect matriculation fees; tuition fees; fees for student activities; fees for student facilities such as student union buildings or field houses or stadium or other recreational facilities; student welfare fees; laboratory fees and similar fees for supplies and material.

6. To succeed to and to administer all trusts, trust

property, and gifts now or hereafter belonging or pertaining to Southern Illinois University.

7. To accept endowments of professorships or

departments in the University from any person who may proffer them and, at regular meetings, to prescribe rules and regulations in relation to endowments and declare on what general principles they may be accepted.

8. To enter into contracts with the Federal

government for providing courses of instruction and other services at Southern Illinois University for persons serving in or with the military or naval forces of the United States, and to provide such courses of instruction and other services.

9. To provide for the receipt and expenditures of

Federal funds, paid to the Southern Illinois University by the Federal government for instruction and other services for persons serving in or with the military or naval forces of the United States and to provide for audits of such funds.

10. To appoint, subject to the applicable civil

service law, persons to be members of the Southern Illinois University Police Department. Members of the Police Department shall be conservators of the peace and as such have all powers possessed by policemen in cities, and sheriffs, including the power to make arrests on view or warrants of violations of state statutes, university rules and regulations and city or county ordinances, except that they may exercise such powers only within counties wherein the university and any of its branches or properties are located when such is required for the protection of university properties and interests, and its students and personnel, and otherwise, within such counties, when requested by appropriate State or local law enforcement officials. However, such officers shall have no power to serve and execute civil processes.

The Board must authorize to each member of the

Southern Illinois University Police Department and to any other employee of Southern Illinois University exercising the powers of a peace officer a distinct badge that, on its face, (i) clearly states that the badge is authorized by Southern Illinois University and (ii) contains a unique identifying number. No other badge shall be authorized by Southern Illinois University.

10.5. To conduct health care programs in furtherance

of its teaching, research, and public service functions, which shall include without limitation patient and ancillary facilities, institutes, clinics, or offices owned, leased, or purchased through an equity interest by the Board or its appointed designee to carry out such activities in the course of or in support of the Board's academic, clinical, and public service responsibilities.

11. To administer a plan or plans established by the

clinical faculty of the School of Medicine or the School of Dental Medicine for the billing, collection and disbursement of charges for services performed in the course of or in support of the faculty's academic responsibilities, provided that such plan has been first approved by Board action. All such collections shall be deposited into a special fund or funds administered by the Board from which disbursements may be made according to the provisions of said plan. The reasonable costs incurred, by the University, administering the billing, collection and disbursement provisions of a plan shall have first priority for payment before distribution or disbursement for any other purpose. Audited financial statements of the plan or plans must be provided to the Legislative Audit Commission annually.

The Board of Trustees may own, operate, or govern, by

or through the School of Medicine, a managed care community network established under subsection (b) of Section 5-11 of the Illinois Public Aid Code.

12. The Board of Trustees may, directly or in

cooperation with other institutions of higher education, acquire by purchase or lease or otherwise, and construct, enlarge, improve, equip, complete, operate, control and manage medical research and high technology parks, together with the necessary lands, buildings, facilities, equipment, and personal property therefor, to encourage and facilitate (a) the location and development of business and industry in the State of Illinois, and (b) the increased application and development of technology and (c) the improvement and development of the State's economy. The Board of Trustees may lease to nonprofit corporations all or any part of the land, buildings, facilities, equipment or other property included in a medical research and high technology park upon such terms and conditions as the Board of Trustees may deem advisable and enter into any contract or agreement with such nonprofit corporations as may be necessary or suitable for the construction, financing, operation and maintenance and management of any such park; and may lease to any person, firm, partnership or corporation, either public or private, any part or all of the land, building, facilities, equipment or other property of such park for such purposes and upon such rentals, terms and conditions as the Board of Trustees may deem advisable; and may finance all or part of the cost of any such park, including the purchase, lease, construction, reconstruction, improvement, remodeling, addition to, and extension and maintenance of all or part of such high technology park, and all equipment and furnishings, by legislative appropriations, government grants, contracts, private gifts, loans, receipts from the operation of such high technology park, rentals and similar receipts; and may make its other facilities and services available to tenants or other occupants of any such park at rates which are reasonable and appropriate.

13. To borrow money, as necessary, from time to time

in anticipation of receiving tuition, payments from the State of Illinois, or other revenues or receipts of the University, also known as anticipated moneys. The borrowing limit shall be capped at 100% of the total amount of payroll and other expense vouchers submitted and payable to the University for fiscal year 2010 expenses, but unpaid by the State Comptroller's office. Prior to borrowing any funds, the University shall request from the Comptroller's office a verification of the borrowing limit and shall include the estimated date on which such borrowing shall occur. The borrowing limit cap shall be verified by the State Comptroller's office not prior to 45 days before any estimated date for executing any promissory note or line of credit established under this item 13. The principal amount borrowed under a promissory note or line of credit shall not exceed 75% of the borrowing limit. Within 15 days after borrowing funds under any promissory note or line of credit established under this item 13, the University shall submit to the Governor's Office of Management and Budget, the Speaker of the House of Representatives, the Minority Leader of the House of Representatives, the President of the Senate, and the Minority Leader of the Senate an Emergency Short Term Cash Management Plan. The Emergency Short Term Cash Management Plan shall outline the amount borrowed, the terms for repayment, the amount of outstanding State vouchers as verified by the State Comptroller's office, and the University's plan for expenditure of any borrowed funds, including, but not limited to, a detailed plan to meet payroll obligations to include collective bargaining employees, civil service employees, and academic, research, and health care personnel. The establishment of any promissory note or line of credit established under this item 13 must be finalized within 90 days after the effective date of this amendatory Act of the 96th General Assembly. The borrowed moneys shall be applied to the purposes of paying salaries and other expenses lawfully authorized in the University's State appropriation and unpaid by the State Comptroller. Any line of credit established under this item 13 shall be paid in full one year after creation or within 10 days after the date the University receives reimbursement from the State for all submitted fiscal year 2010 vouchers, whichever is earlier. Any promissory note established under this item 13 shall be repaid within one year after issuance of the note. The Chairman, Comptroller, or Treasurer of the Board shall execute a promissory note or similar debt instrument to evidence the indebtedness incurred by the borrowing. In connection with a borrowing, the Board may establish a line of credit with a financial institution, investment bank, or broker/dealer. The obligation to make the payments due under any promissory note or line of credit established under this item 13 shall be a lawful obligation of the University payable from the anticipated moneys. Any borrowing under this item 13 shall not constitute a debt, legal or moral, of the State and shall not be enforceable against the State. The promissory note or line of credit shall be authorized by a resolution passed by the Board and shall be valid whether or not a budgeted item with respect to that resolution is included in any annual or supplemental budget adopted by the Board. The resolution shall set forth facts demonstrating the need for the borrowing, state an amount that the amount to be borrowed will not exceed, and establish a maximum interest rate limit not to exceed the maximum rate authorized by the Bond Authorization Act or 9%, whichever is less. The resolution may direct the Comptroller or Treasurer of the Board to make arrangements to set apart and hold the portion of the anticipated moneys, as received, that shall be used to repay the borrowing, subject to any prior pledges or restrictions with respect to the anticipated moneys. The resolution may also authorize the Treasurer of the Board to make partial repayments of the borrowing as the anticipated moneys become available and may contain any other terms, restrictions, or limitations not inconsistent with the powers of the Board.

For the purposes of this item 13, "financial

institution" means any bank subject to the Illinois Banking Act, any savings and loan association subject to the Illinois Savings and Loan Act of 1985, and any federally chartered commercial bank or savings and loan association or government-sponsored enterprise organized and operated in this State pursuant to the laws of the United States.

The powers of the Board as herein designated are subject to the Board of Higher Education Act.
(Source: P.A. 100-400, eff. 8-25-17.)

(110 ILCS 520/8a) (from Ch. 144, par. 658a)
Sec. 8a. (1) The Board shall provide each member of the Southern Illinois University Police Department without cost to him public liability insurance covering him for any liability which arises out of his employment to the extent of the insurance policy limits which shall be not less than $50,000.
(2) The Board shall have power to insure the Board, the universities under Board jurisdiction, Board members, paid and unpaid employees of the Board, and any students, volunteer workers, visiting faculty and professionals who are agents of the Board in the performance or delivery of its programs or services against claims, damages, losses, expenses and civil suits arising out of statements, acts or omissions in the discharge of their duties, which statements, acts or omissions do not involve intentional or willful and wanton misconduct on the part of such persons; and to insure against losses to real and personal property owned by the Board or in the actual or constructive custody of the Board and for loss of income from such real and personal property. The Board shall have power to defend, hold harmless and indemnify, in whole or in part, all persons as to whom any such insurance is provided. Pursuant to its power to insure, the Board may establish and accumulate reserves for payment of such claims, damages, losses, expenses and civil suit awards or obtain insurance affording coverage for such matters. Reserves established by the Board for the foregoing purpose shall be subject to the following conditions:
(a) The amount of such reserves shall not exceed the amount necessary and proper, based on past experience or independent actuarial determinations;
(b) All earnings derived from such reserves shall be considered part of the reserves and may be used only for the same purposes for which the reserves may be used;
(c) Reserves may be used only for the purposes of making payments for civil suits, claims, damages, losses and expenses, including attorneys fees, claims investigation costs and actuarial studies associated with liabilities arising out of statements, acts or omissions of individuals in the discharge of their duties, which statements, acts or omissions do not involve intentional or willful and wanton misconduct on the part of such individuals, for payment of insurance premiums, and for the purposes of making payments for losses resulting from any insured peril;
(d) All funds collected for the purposes specified in paragraph (c) or earmarked for such purposes must be placed in the reserves;
(e) Whenever the reserves have a balance in excess of what is necessary and proper, then contributions, charges, assessments or other forms of funding for the reserves shall be appropriately decreased.
(3) As to all claims, damages, losses, expenses and civil suits covered by insurance provided by the Board or as to which the Board has not provided insurance, to the extent permitted by law, sovereign immunity shall apply and recourse shall be limited to the Court of Claims.
(4) When permitted by law to enter into an agreement with any unit of government, institution of higher education, person, or corporation for the use of property or the performance of any function, service or act, the Board may agree to the sharing or allocation of liabilities and damages resulting from such use of property or performance of any function, service or act. Such agreement may provide for contribution or indemnification by any or all of the parties to the agreement upon any liability arising out of the performance of the agreement.
(Source: P.A. 84-1126.)

(110 ILCS 520/8b) (from Ch. 144, par. 658b)
Sec. 8b. (a) If the Board has provided access to any of the campuses under its jurisdiction to persons or groups whose purpose is to make students aware of educational or occupational options, the board shall provide, on an equal basis, access to the official recruiting representatives of the armed forces of Illinois and the United States for the purpose of informing students of educational and career opportunities available to them in the military. The board is not required to give greater notice regarding the right of access to recruiting representatives than is given to other persons and groups.
(b) The Board shall not bar or exclude from the curriculum, campus, or school facilities of Southern Illinois University any armed forces training program or organization operated under the authority of the United States government because the program or organization complies with rules, regulations, or policies of the United States government or any agency, branch, or department thereof.
(Source: P.A. 87-788.)

(110 ILCS 520/8b.1) (from Ch. 144, par. 658b.1)
Sec. 8b.1. Child care services.
(a) For the purposes of this Section, "child care services" means day care home or center services as defined by the Child Care Act of 1969.
(b) The Board may contract for the provision of child care services for its employees. The Board may, in accordance with established rules, allow day care centers to operate in State-owned or leased facilities. Such day care centers shall be primarily for use by State employees of the university but use by non-employees may be allowed.
Where the Board enters into a contract to construct, acquire or lease all or a substantial portion of a building, in which more than 50 persons shall be employed, other than a renewal of an existing lease, after July 1, 1992, and where a need has been demonstrated, according to subsection (c), on-site child care services shall be provided for employees of the university.
The Board shall implement this Section and shall promulgate all rules and regulations necessary for this purpose. By April 1, 1993, the Board shall propose rules setting forth the standards and criteria, including need and feasibility, for determining if on-site child care services shall be provided. The Board shall consult with the Department of Children and Family Services in defining standards for child care service centers established pursuant to this Section to ensure compliance with the Child Care Act of 1969. The Board shall establish a schedule of fees that shall be charged for child care services under this Section. The schedule shall be established so that charges for service are based on the actual cost of care. Except as otherwise provided by law for employees who may qualify for public assistance or social services due to indigency or family circumstance, each employee obtaining child care services under this Section shall be responsible for full payment of all charges. The Board shall report, on or before December 31, 1993, to the Governor and the members of the General Assembly, on the feasibility and implementation of a plan for the provision of comprehensive child care services.
(c) Prior to contracting for child care services, the Board shall determine a need for child care services. Proof of need may include a survey of university employees as well as a determination of the availability of child care services through other State agencies, or in the community. The Board may also require submission of a feasibility, design and implementation plan, that takes into consideration similar needs and services of other State universities.
The Board shall have the sole responsibility for choosing the successful bidder and overseeing the operation of its child care service program within the guidelines established by the Board. The Board shall promulgate rules under the Illinois Administrative Procedure Act that detail the specific standards to be used in the selection of a vendor of child care services.
The contract shall provide for the establishment of or arrangement for the use of a licensed day care center or a licensed day care agency, as defined in the Child Care Act of 1969.
(Source: P.A. 87-1019; 88-45.)

(110 ILCS 520/8b.2)
Sec. 8b.2. Flexible hours positions. The Board is authorized to use flexible hours positions. A flexible hours position is one that does not require an ordinary work schedule and includes but is not limited to: (1) a part-time job of 20 hours or more per week, (2) a job which is shared by 2 employees, or (3) a job with a compressed work week consisting of an ordinary number of working hours performed on fewer than the number of days ordinarily required to perform that job. The Board may define flexible hours positions to include other types of jobs than are defined above.
The Board shall establish goals for flexible hours positions to be available at each campus under its jurisdiction, governance or supervision. The Board shall give technical assistance to campuses in achieving their goals, and shall report to the Governor and General Assembly prior to May 1, 1993, on the progress of each institution in achieving its goals.
When a goal of 20% of the positions on a campus being available on a flexible hours basis has been reached, the Board shall evaluate the effectiveness and efficiency of the program and determine whether to expand the number of positions available for flexible hours.
(Source: P.A. 87-1155; 88-45.)

(110 ILCS 520/8c) (from Ch. 144, par. 658c)
Sec. 8c. The Board of Trustees of Southern Illinois University shall establish a program to assess the oral English language proficiency of all persons providing classroom instruction to students at each campus under the jurisdiction, governance or supervision of the Board, and shall ensure that each person who is not orally proficient in the English language attain such proficiency prior to providing any classroom instruction to students. The program required by this Section shall be fully implemented to ensure the oral English language proficiency of all classroom instructors at each campus under the jurisdiction, governance or supervision of the Board by the beginning of the 1987-88 academic year. Any other provisions of this Section to the contrary notwithstanding, nothing in this Section shall be deemed or construed to apply to, or to require such oral English language proficiency of any person who provides classroom instruction to students in foreign language courses only.
(Source: P.A. 84-1434.)

(110 ILCS 520/8d)
Sec. 8d. (Repealed).
(Source: P.A. 89-4, eff. 1-1-96. Repealed by P.A. 98-742, eff. 7-16-14.)

(110 ILCS 520/8d-5)
Sec. 8d-5. In-state tuition charge.
(a) Notwithstanding any other provision of law to the contrary, for tuition purposes, the Board shall deem an individual an Illinois resident, until the individual establishes a residence outside of this State, if all of the following conditions are met:
(1) The individual resided with his or her parent or

guardian while attending a public or private high school in this State.

(2) The individual graduated from a public or private

high school or received the equivalent of a high school diploma in this State.

(3) The individual attended school in this State for

at least 3 years as of the date the individual graduated from high school or received the equivalent of a high school diploma.

(4) The individual registers as an entering student

in the University not earlier than the 2003 fall semester.

(5) In the case of an individual who is not a citizen

or a permanent resident of the United States, the individual provides the University with an affidavit stating that the individual will file an application to become a permanent resident of the United States at the earliest opportunity the individual is eligible to do so.

This subsection (a) applies only to tuition for a term or semester that begins on or after May 20, 2003 (the effective date of Public Act 93-7). Any revenue lost by the University in implementing this subsection (a) shall be absorbed by the University Income Fund.
(b) If a person is on active military duty and stationed in Illinois, then the Board shall deem that person and any of his or her dependents Illinois residents for tuition purposes. Beginning with the 2009-2010 academic year, if a person is on active military duty and is stationed out of State, but he or she was stationed in this State for at least 3 years immediately prior to being reassigned out of State, then the Board shall deem that person and any of his or her dependents Illinois residents for tuition purposes, as long as that person or his or her dependent (i) applies for admission to the University within 18 months of the person on active military duty being reassigned or (ii) remains continuously enrolled at the University. Beginning with the 2013-2014 academic year, if a person is utilizing benefits under the federal Post-9/11 Veterans Educational Assistance Act of 2008 or any subsequent variation of that Act, then the Board shall deem that person an Illinois resident for tuition purposes. Beginning with the 2015-2016 academic year, if a person is utilizing benefits under the federal All-Volunteer Force Educational Assistance Program, then the Board shall deem that person an Illinois resident for tuition purposes.
(Source: P.A. 98-306, eff. 8-12-13; 99-309, eff. 8-7-15.)

(110 ILCS 520/8e) (from Ch. 144, par. 658e)
Sec. 8e. Admissions.
(a) Commencing in the fall of 1993, no new student shall then or thereafter be admitted to instruction in any of the departments or colleges of the University unless such student also has satisfactorily completed:
(1) at least 15 units of high school coursework from

the following 5 categories:

(A) 4 years of English (emphasizing written and

oral communications and literature), of which up to 2 years may be collegiate level instruction;

(B) 3 years of social studies (emphasizing

history and government);

(C) 3 years of mathematics (introductory through

advanced algebra, geometry, trigonometry, or fundamentals of computer programming);

(D) 3 years of science (laboratory sciences); and
(E) 2 years of electives in foreign language

(which may be deemed to include American Sign Language), music, vocational education or art;

(2) except that institutions may admit individual

applicants if the institution determines through assessment or through evaluation based on learning outcomes of the coursework taken, including vocational education courses and courses taken in a charter school established under Article 27A of the School Code, that the applicant demonstrates knowledge and skills substantially equivalent to the knowledge and skills expected to be acquired in the high school courses required for admission. The Board of Trustees of Southern Illinois University shall not discriminate in the University's admissions process against an applicant for admission because of the applicant's enrollment in a charter school established under Article 27A of the School Code. Institutions may also admit 1) applicants who did not have an opportunity to complete the minimum college preparatory curriculum in high school, and 2) educationally disadvantaged applicants who are admitted to the formal organized special assistance programs that are tailored to the needs of such students, providing that in either case, the institution incorporates in the applicant's baccalaureate curriculum courses or other academic activities that compensate for course deficiencies; and

(3) except that up to 3 of 15 units of coursework

required by paragraph (1) of this subsection may be distributed by deducting no more than one unit each from the categories of social studies, mathematics, sciences and electives and completing those 3 units in any of the 5 categories of coursework described in paragraph (1).

(b) When allocating funds, local boards of education shall recognize their obligation to their students to offer the coursework required by subsection (a).
(c) A student who has graduated from high school and has scored within the University's accepted range on the ACT or SAT shall not be required to take a high school equivalency test as a prerequisite to admission.
(d) The Board shall establish an admissions process in which honorably discharged veterans are permitted to submit an application for admission to the University as a freshman student enrolling in the spring semester if the veteran was on active duty during the fall semester. The University may request that the Department of Veterans' Affairs confirm the status of an applicant as an honorably discharged veteran who was on active duty during the fall semester.
(Source: P.A. 98-718, eff. 1-1-15; 99-806, eff. 8-15-16.)

(110 ILCS 520/8f) (from Ch. 144, par. 658f)
Sec. 8f. Partial tuition waivers.
(a) As used in this Section, "Illinois college or university" means any of the following: the University of Illinois, Southern Illinois University, Chicago State University, Eastern Illinois University, Governors State University, Illinois State University, Northeastern Illinois University, Northern Illinois University, and Western Illinois University.
(b) Each year the Board of Trustees of Southern Illinois University shall offer 50% tuition waivers for undergraduate education at any campus under its governance or supervision to the children of employees of an Illinois college or university who have been employed by any one or by more than one Illinois college or university for an aggregate period of at least 7 years. To be eligible to receive a partial tuition waiver, the child of an employee of an Illinois college or university (i) must be under the age of 25 at the commencement of the academic year during which the partial tuition waiver is to be effective, and (ii) must qualify for admission to Southern Illinois University under the same admissions requirements, standards and policies which Southern Illinois University applies to applicants for admission generally to its respective undergraduate colleges and programs.
(c) Subject to the provisions and limitations of subsection (b), an eligible applicant who has continued to maintain satisfactory academic progress toward graduation may have his or her partial tuition waiver renewed until the time as he or she has expended 4 years of undergraduate partial tuition waiver benefits under this Section.
(d) No partial tuition waiver offered or allocated to any eligible applicant in accordance with the provisions of this Section shall be charged against any tuition waiver limitation established by the Illinois Board of Higher Education.
(e) The Board of Trustees shall prescribe rules and regulations as are necessary to implement and administer the provisions of this Section.
(Source: P.A. 90-282, eff. 1-1-98.)

(110 ILCS 520/8g)
Sec. 8g. Tuition waivers. In addition to any tuition waivers that the Board of Trustees offers that are exempt by statute from any tuition waiver limitation established by the Illinois Board of Higher Education, the Board of Trustees is authorized to waive, for individuals with the requisite athletic, academic, or other abilities, that percentage of its undergraduate tuition that is authorized under the tuition waiver limitation established in regulations promulgated by the Illinois Board of Higher Education. If in any fiscal year the Board of Trustees issues undergraduate tuition waivers to individuals in an aggregate amount exceeding the aggregate tuition waiver amount authorized for that fiscal year under the tuition waiver limitation established by the Illinois Board of Higher Education, the University's budget request for the succeeding fiscal year may be reduced by the Illinois Board of Higher Education by an amount equal to that tuition waiver excess.
(Source: P.A. 89-307, eff. 1-1-96.)

(110 ILCS 520/8h)
Sec. 8h. Tuition and fee waiver report. The Board shall report to the Board of Higher Education by September 15 of each year the tuition and fee waivers the University has granted in the previous fiscal year as well as the following information for each tuition and fee waiver program in which the University participates:
(1) Justification of the need for the program.
(2) The program's intended purposes and goals.
(3) The program's eligibility and selection criteria.
(4) The program's cost.
(5) Any benefits resulting from the program.
(Source: P.A. 92-51, eff. 1-1-02.)

(110 ILCS 520/8i)
Sec. 8i. Vince Demuzio Governmental Internship Program.
(a) The president of the University, in consultation with the Board, shall establish a governmental internship program consisting of up to 30 governmental interns allocated between the Carbondale and Edwardsville campuses.
(b) In order to be eligible under the program, a person must be enrolled as a full-time undergraduate student during the entirety of his or her participation in the program.
(c) The following shall be the goals of the program:
(1) To attract highly motivated students into the

program.

(2) To provide students with a broad overview of

State government.

(3) To offer students a unique hands-on experience.
(4) To provide students with a personal look into the

budgetary, legislative, and programmatic areas of State government.

(5) To provide students with a unique opportunity to

learn about and to advance into public service careers, including policy-making positions in government.

(6) To offer a governmental experience to meet the

public sector's future need for competent administrators.

(7) To provide a public sector internship that

encourages talented college graduates to consider careers in State government.

(8) To enable college graduates to supplement their

academic learning with practical governmental experience.

(9) To achieve diversity through the placement of

qualified minorities, women, and persons with disabilities.

(10) To enable the University to play an

ever-increasing role in directing talented students to consider careers in public service.

(d) All students participating in the program shall receive academic credit as determined by the University. Students shall also be compensated financially as determined by the University. The program shall not include a waiver of tuition or fees.
(e) The program is subject to specific annual appropriation by the General Assembly.
(Source: P.A. 94-479, eff. 8-5-05.)

(110 ILCS 520/9) (from Ch. 144, par. 659)
Sec. 9. The fiscal year of the University shall terminate on the thirtieth day of June, and all reports of the University, except catalogs and circulars, shall be addressed to the Governor. Annual reports shall contain a full account of the financial and other transactions of the University at the close of the fiscal year, together with a full statement of the then condition of the endowment fund, and shall be presented to the Governor on or before the fifteenth day of November.
(Source: Laws 1949, p. 1619.)

(110 ILCS 520/10)
Sec. 10. Medical school research experiments; informed consent. If a person is to participate as a subject in a research experiment conducted at the School of Medicine but does not understand the English language, then the informed consent document for the research experiment must be written in a language that the person does understand. If the person cannot read or has difficulty reading, the document must be read to the person in that same language.
(Source: P.A. 91-861, eff. 6-22-00.)

(110 ILCS 520/11)
Sec. 11. Meningitis vaccine; information. At the beginning of each academic year, the University shall inform each of its incoming freshmen and transfer students about meningitis and its transmission. Any University facility that delivers health services to University students must offer the meningitis vaccine, subject to availability of the vaccine from the manufacturer. Nothing in this Section may be construed to require the University to pay for the cost of vaccination.
(Source: P.A. 92-89, eff. 1-1-02.)

(110 ILCS 520/15)
Sec. 15. Limitation on tuition increase. This Section applies only to those students who first enroll after the 2003-2004 academic year. For 4 continuous academic years following initial enrollment (or for undergraduate programs that require more than 4 years to complete, for the normal time to complete the program, as determined by the University), the tuition charged an undergraduate student who is an Illinois resident shall not exceed the amount that the student was charged at the time he or she first enrolled in the University. However, if the student changes majors during this time period, the tuition charged the student shall equal the amount the student would have been charged had he or she been admitted to the changed major when he or she first enrolled. An undergraduate student who is an Illinois resident and who has for 4 continuous academic years been charged no more than the tuition amount that he or she was charged at the time he or she first enrolled in the University shall be charged tuition not to exceed the amount the University charged students who first enrolled in the University for the academic year following the academic year the student first enrolled in the University for a maximum of 2 additional continuous academic years.
(Source: P.A. 96-1293, eff. 7-26-10.)

(110 ILCS 520/16)
Sec. 16. Provision of student and social security information prohibited.
(a) The University, including its agents, employees, student or alumni organizations, or any affiliates, may not provide a student's name, address, telephone number, social security number, e-mail address, or other personal identifying information to a business organization or financial institution that issues credit or debit cards, unless the student is 21 years of age or older. This prohibition does not apply to service providers of the University that (i) assist the University in the electronic disbursement of refunds, including, but not limited to, financial aid refunds, and (ii) do not provide loan or credit services.
(b) The University may not print an individual's social security number on any card or other document required for the individual to access products or services provided by the University.
(Source: P.A. 96-261, eff. 1-1-10; 96-1391, eff. 7-29-10.)

(110 ILCS 520/20)
Sec. 20. Students called to active military service. The University shall allow a currently enrolled student who is called to active military service to complete any unfinished courses at a later date at no additional charge, unless course credit has already been given or the student received a full refund upon withdrawing from the course (in which case the student's record shall reflect that the withdrawal is due to active military service). The student must be given priority over other students in reenrolling in the course or courses. The Board may adopt any rules necessary to implement this Section.
(Source: P.A. 94-587, eff. 8-15-05.)

(110 ILCS 520/25)
Sec. 25. Sexual assault awareness education. The University shall provide some form of sexual assault awareness education to all incoming students, whether through a seminar, online training, or some other way of informing students.
(Source: P.A. 95-764, eff. 1-1-09.)

(110 ILCS 520/30)
Sec. 30. Buildings available for emergency purposes. The Board shall make mutually agreed buildings of the university available for emergency purposes, upon the request of the Illinois Emergency Management Agency, the State-accredited emergency management agency with jurisdiction, or the American Red Cross, and cooperate in all matters with the Illinois Emergency Management Agency, local emergency management agencies, State-certified, local public health departments, the American Red Cross, and federal agencies concerned with emergency preparedness and response.
(Source: P.A. 96-57, eff. 7-23-09; 96-1000, eff. 7-2-10; 97-333, eff. 8-12-11.)

(110 ILCS 520/35)
Sec. 35. Veterans' Day; moment of silence. If the University holds any type of event at the University on November 11, Veterans' Day, the Board shall require a moment of silence at that event to recognize Veterans' Day.
(Source: P.A. 96-84, eff. 7-27-09; 96-1000, eff. 7-2-10.)

(110 ILCS 520/40)
Sec. 40. Faculty and staff contact with public officials. All faculty and staff members of the University are free to communicate their views on any matter of private or public concern to any member of the legislative, executive, or judicial branch of government, State or federal, without notice to or prior approval of the University, so long as they do not represent that they are speaking for or on behalf of the University.
(Source: P.A. 96-147, eff. 8-7-09; 96-1000, eff. 7-2-10.)

(110 ILCS 520/45)
Sec. 45. Faculty and staff political displays. The University may not prohibit any faculty or staff member from (i) displaying political buttons, stickers, or patches while on University property, provided that such display by any member of the faculty in an instructional setting is for a purpose relevant to the subject of instruction; (ii) attending a partisan political rally, provided that the employee is not on duty; or (iii) displaying a partisan bumper sticker on his or her motor vehicle.
(Source: P.A. 96-148, eff. 8-7-09; 96-1000, eff. 7-2-10.)

(110 ILCS 520/50)
Sec. 50. Disability history and awareness. The University may conduct and promote activities that provide education on, awareness of, and an understanding of disability history, people with disabilities, and the disability rights movement.
(Source: P.A. 96-191, eff. 1-1-10; 96-1000, eff. 7-2-10.)

(110 ILCS 520/55)
Sec. 55. Administrator and faculty salary and benefits; report. The Board of Trustees shall report to the Board of Higher Education, on or before July 1 of each year, the base salary and benefits of the president of the university and all administrators, faculty members, and instructors employed by the university. For the purposes of this Section, "benefits" includes without limitation vacation days, sick days, bonuses, annuities, and retirement enhancements.
(Source: P.A. 96-266, eff. 1-1-10; 96-1000, eff. 7-2-10.)

(110 ILCS 520/60)
Sec. 60. American Sign Language courses. The University may award academic credit for the successful completion of any American Sign Language course offered or approved by the University, which may be applied toward the satisfaction of the foreign language requirements of the University, except for those requirements related to the content of a student's academic major.
(Source: P.A. 96-843, eff. 6-1-10; 97-333, eff. 8-12-11.)

(110 ILCS 520/65)
Sec. 65. Search firm prohibition. Charges for the services of an external hiring search firm may not be paid from any source of funds, except (i) in the hiring of the President of the University or (ii) in the case of when the President of the University and the Board demonstrate a justifiable need for guidance from an individual or firm with specific expertise in the field of the hiring. The University shall implement a policy under this Section, including qualifying criteria, within 6 months after the effective date of this amendatory Act of the 97th General Assembly.
(Source: P.A. 97-814, eff. 1-1-13.)

(110 ILCS 520/70)
Sec. 70. Priority enrollment; service member or veteran.
(a) For the purposes of this Section:
"Service member" means a resident of this State who is a member of any component of the U.S. Armed Forces, including any reserve component, or the National Guard of any state, the District of Columbia, a commonwealth, or a territory of the United States and who is eligible to receive military educational benefits.
"Veteran" means a resident of this State who was a service member and who has received an honorable discharge, a general discharge, or an other than honorable discharge.
(b) The Board shall give the earliest possible enrollment opportunity that the University offers to a service member or veteran.
(c) The priority enrollment provided pursuant to this Section shall apply to enrollment for all degree and certificate programs offered by the University after the student's eligibility to receive benefits has been verified by the University.
(Source: P.A. 98-316, eff. 1-1-14.)

(110 ILCS 520/75)
Sec. 75. Employment contract limitations. This Section applies to the employment contracts of the president or all chancellors of the University entered into, amended, renewed, or extended after the effective date of this amendatory Act of the 99th General Assembly. This Section does not apply to collective bargaining agreements. With respect to employment contracts entered into with the president or all chancellors of the University:
(1) Severance under the contract may not exceed one

year salary and applicable benefits.

(2) A contract with a determinate start and end date

may not exceed 4 years.

(3) The contract may not include any automatic

rollover clauses.

(4) Severance payments or contract buyouts may be

placed in an escrow account if there are pending criminal charges against the president or all chancellors of the University related to their employment.

(5) Final action on the formation, renewal,

extension, or termination of the employment contracts of the president or all chancellors of the University must be made during an open meeting of the Board.

(6) Public notice, compliant with the provisions of

the Open Meetings Act, must be given prior to final action on the formation, renewal, extension, or termination of the employment contracts of the president or all chancellors of the University and must include a copy of the Board item or other documentation providing, at a minimum, a description of the proposed principal financial components of the president's or all chancellors' appointments.

(7) Any performance-based bonus or incentive-based

compensation to the president or all chancellors of the University must be approved by the Board in an open meeting. The performance upon which the bonus is based must be made available to the public no less than 48 hours before Board approval of the performance-based bonus or incentive-based compensation.

(8) Board minutes, board packets, and annual

performance reviews concerning the president or all chancellors of the University must be made available to the public on the University's Internet website.

(Source: P.A. 99-694, eff. 1-1-17.)

(110 ILCS 520/80)
Sec. 80. Executive accountability. The Board must complete an annual performance review of the president and any chancellors of the University. Such annual performance review must be considered when the Board contemplates a bonus, incentive-based compensation, raise, or severance agreement for the president or all chancellors of the University.
(Source: P.A. 99-694, eff. 1-1-17.)



110 ILCS 525/ - Southern Illinois University Revenue Bond Act.

(110 ILCS 525/1) (from Ch. 144, par. 671)
Sec. 1. Citation. This Act shall be known and may be cited as the "Southern Illinois University Revenue Bond Act."
(Source: Laws 1965, p. 2913.)

(110 ILCS 525/2) (from Ch. 144, par. 672)
Sec. 2. Definitions.
In this Act, unless the context otherwise requires:
1. "Board" means The Board of Trustees of Southern Illinois University or its successor.
2. "University" means Southern Illinois University, located at Carbondale, Illinois, and its branches.
3. "Federal Agency" means the United States of America, the President of the United States of America, the Housing and Home Finance Agency, or such other agency or agencies of the United States of America as may be designated or created to make loans or grants or both.
4. "Acquire" includes to purchase, erect, build, construct, reconstruct, complete, repair, replace, alter, extend, better, equip, develop, and improve a project, including the acquisition and clearing of a site or sites therefor.
5. "Project" means and includes student residence halls; apartments; staff housing facilities; dormitories; health, hospital or medical facilities; dining halls; student union buildings; field houses; stadiums; physical education installations and facilities; auditoriums; facilities for student or staff services; any facility or building leased to the United States of America; heretofore, or as may be hereafter, acquired, and any other revenue producing building or buildings of such type and character for which the Board shall hereafter from time to time find a necessity exists and as may be required for the good and benefit of the University, with all equipment and appurtenant facilities, including off-street parking facilities; or any one or more than one, or all, of the foregoing, or any combination thereof, for the University.
(Source: Laws 1965, p. 2913.)

(110 ILCS 525/3) (from Ch. 144, par. 673)
Sec. 3. Powers.
The Board shall have power to:
1. Acquire any project or projects, or any combination thereof, and to own, operate and maintain the same.
2. Acquire by purchase, gift, or the exercise of eminent domain, and hold or dispose of real or personal property or rights or interest therein.
3. Accept grants of money or materials or property of any kind from a Federal Agency, or others, upon such terms and conditions as may be imposed.
4. Borrow money and issue bonds to acquire any one project, or more than one, or any combination thereof, or to refund bonds heretofore or hereafter issued, or for either or both of said purposes, and to provide for the security and payment of said bonds and for the rights of the holders thereof.
5. Make contracts and leases and execute all instruments and perform all acts and do all things necessary or convenient to carry out the powers granted in this Act.
6. Retain in its treasury (a) all moneys received from the sale of all bonds issued under this Act, (b) all fees, rentals and other charges from students, staff members and others using or being served by, or having the right to use or the right to be served by, or to operate any project, (c) all tuition, registration, matriculation, health, hospital, medical, laboratory, admission, student activities, student services, and all other fees collected from students matriculated, registered, or otherwise enrolled at and attending the University pledged under the terms of any resolution authorizing bonds, or authorizing a supplemental allocation of fees for debt service of bonds theretofore issued, pursuant to this Act, and (d) all rentals from any facility or building leased to the United States of America.
(Source: P.A. 76-1336.)

(110 ILCS 525/3.5)
Sec. 3.5. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(110 ILCS 525/4) (from Ch. 144, par. 674)
Sec. 4. Issuance of bonds. (A) The Board shall have power, and is hereby authorized from time to time, to issue negotiable bonds (i) to acquire any one project, or more than one, or any combination thereof, for the University, or (ii) to refund bonds heretofore and hereafter issued as hereinafter provided for, or (iii) for either or both of said purposes. The bonds shall be authorized by resolution of the Board. The bonds may be issued in one or more series, may bear such date or dates, may be in such denomination or denominations, may mature at such time or times not exceeding forty years from the respective dates thereof, may mature in such amount or amounts, may bear interest at such rate or rates as authorized by the Bond Authorization Act, as amended at the time of the making of the contract, which rates may be fixed or variable, payable at any intervals, may be in such form, either coupon or registered or book entry, may carry such conversion and registration privileges, may be executed in such manner, may be made payable in such medium of payment, at such place or places within or without the state, may be subject to such terms of redemption prior to their expressed maturity, with or without premium, as such resolution or other resolutions may provide. All bonds issued under this Act shall be sold at such price as the Board shall determine except refunding bonds exchanged on a par for par basis as hereinafter provided for. Such resolution may provide that one of the officers shall sign such bonds manually and that the other signatures may be printed, lithographed or engraved thereon. The bonds shall be countersigned by the Treasurer of the State of Illinois. The bonds shall be fully negotiable within the meaning of the Uniform Commercial Code, approved July 31, 1961, effective July 1, 1962, as amended.
(B) The Board shall have power, and is hereby authorized from time to time, to issue negotiable refunding bonds (a) to refund unpaid matured bonds; (b) to refund unpaid interest upon its unpaid matured bonds; and (c) to refund interest upon its unpaid matured bonds that has accrued since the maturity of those bonds. Said refunding bonds may be exchanged for the bonds to be refunded on a par for par basis of the bonds and interest, if any, or may be sold at such price as the Board may determine, or may be exchanged in part and sold in part, and the proceeds received at any such sale shall be used to pay the bonds and interest thereon, if any. Bonds and interest coupons which have been received in exchange or paid shall be cancelled and the obligation for interest, not represented by coupons, which has been discharged, shall be evidenced by a written acknowledgment of the exchange or payment thereof.
(C) The Board shall have power, and is hereby authorized from time to time, to also issue negotiable refunding bonds hereunder to refund bonds at or prior to their maturity or which by their terms are subject to redemption before maturity, or both, in an amount necessary to refund (a) the principal amount of the bonds to be refunded, (b) the interest to accrue up to and including the maturity date or dates, or to the next succeeding redemption date, thereof, and (c) the applicable redemption premiums, if any. Said refunding bonds may be exchanged for not less than an equal principal amount of bonds to be refunded or may be sold at such price as the Board may determine or may be exchanged in part and sold in part. All proceeds received at the sale thereof (excepting the accrued interest received) shall be used:
(i) if the bonds to be refunded are then due, for the payment thereof;
(ii) if the bonds to be refunded are voluntarily surrendered with the consent of the holder or holders thereof, for the payment thereof;
(iii) if the bonds to be refunded are then subject to prior redemption by their terms, for the redemption thereof;
(iv) if the bonds to be refunded are not then subject to payment or redemption, to purchase direct obligations of the United States of America so long as such obligations will mature at such time or times, with interest thereon or the proceeds received therefrom, to provide funds adequate to pay when due or called for redemption prior to maturity the bonds to be refunded, together with the interest accrued thereon and any redemption premium due thereon, and such proceeds or obligations of the United States of America shall, with all other funds legally available for such purpose, be deposited in escrow with a banking corporation, or national banking association, located in and doing business in the State of Illinois, with power to accept and execute trusts, or any successor thereto, which is also a member of the Federal Deposit Insurance Corporation and of the Federal Reserve System, to be held in an irrevocable trust solely for and until the payment and redemption of the bonds so to be refunded, and any balance remaining in said escrow after the payment and retirement of the bonds to be refunded shall be returned to said Board to be used and held for use as revenues pledged for the payment of said refunding bonds; or
(v) for any combination thereof.
(D) Whenever bonds issued under this Act are sold at a price less than par, they shall be sold at such price and bear interest at such rate or rates such that the net interest rate received upon the sale of such bonds does not exceed the maximum rate determined under Section 2 of the Bond Authorization Act, as now or hereafter amended.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-4; 86-517; 86-1028.)

(110 ILCS 525/5) (from Ch. 144, par. 675)
Sec. 5. Security of bonds.
In connection with the issuance of any bonds under this Act, and in order to secure the payment of any such bonds and the interest thereon, the Board shall have power:
1. To fix, maintain and collect (a) fees, rentals and other charges from students, staff members and others using or being served by, or having the right to use or the right to be served by, or to operate any project, (b) tuition, registration, matriculation, health, hospital, medical, laboratory, admission, student activities, student services, and all other fees collected from students matriculated, registered or otherwise enrolled at and attending the University and (c) rentals from any facility or building leased to the United States of America, the aggregate of which shall be sufficient at all times to pay all necessary expenses of the operation and maintenance of any project, to pay the bonds at maturity and accruing interest thereon in accordance with their terms, and to create and maintain all reserves therefor as provided by the resolution authorizing said bonds.
2. To provide that bonds issued under this Act, subject only to the prior payment of the operation and maintenance expenses of any project, shall be payable from and secured by a pledge of and lien on all or any part of the income and revenues derived from, and to pledge and assign to, or in trust for the benefit of, the holder or holders of bonds issued under this Act all or any part of the income and revenues derived from (a) fees, rentals and other charges from students, staff members and others using or being served by, or having the right to use or the right to be served by, or to operate any project, (b) tuition, registration, matriculation, health, hospital, medical, laboratory, admission, student activities, student services, and all other fees collected from students matriculated, registered or otherwise enrolled at and attending the University and (c) rentals from any facility or building leased to the United States of America; provided that, if said Board provides that any bonds issued under this Act shall be payable from the income and revenues of any project heretofore acquired, any such provision for the payment of said bonds from the income and revenues of any such project heretofore acquired shall be subject to, and in all respects in full conformity and compliance with, the rights of the holders of any bonds or obligations payable from the income and revenues of any such project heretofore issued by the Board and then outstanding.
3. To covenant with or for the benefit of the holder or holders of the bonds issued under this Act that so long as any such bonds shall remain outstanding and unpaid the Board will fix, maintain and collect in such installments as may be agreed upon (a) fees, rentals and other charges from students, staff members and others using or being served by, or having the right to use or the right to be served by, or to operate any project, (b) tuition, registration, matriculation, health, hospital, medical, laboratory, admission, student activities, student services, and all other fees collected from students matriculated, registered or otherwise enrolled at and attending the University pledged under the terms of any resolution authorizing bonds pursuant to this Act, and (c) rentals from any facility or building leased to the United States of America, the aggregate of which shall be sufficient at all times to pay all necessary expenses of the operation and maintenance of any project, to pay the bonds at maturity and accruing interest thereon in accordance with their terms, and to create and maintain all reserves therefor as provided by the resolution authorizing said bonds, until said bonds and accruing interest have been paid in accordance with their terms.
4. To covenant with or for the benefit of the holder or holders of bonds issued under this Act as to all matters deemed advisable by the Board, including:
(a) The purposes, terms and conditions for the issuance of additional parity or junior lien bonds that may thereafter be issued, and for the payment of the principal, redemption premiums, and interest on such bonds.
(b) The kind and amount of all insurance to be carried, including use and occupancy insurance or tuition fees insurance, the cost of which shall be charged as an operation and maintenance expense of any project.
(c) The operation, maintenance and management of any project to assure the maximum use and occupancy thereof; the accounting for, and the auditing of, all income and revenue from, and all expenses of, any project; the employment of engineers and consultants; and the keeping of records, reports and audits of any project.
(d) The obligation of the Board to maintain any project in good condition and to operate the same at all times in an economical and efficient manner.
(e) The terms and conditions for creating and maintaining sinking funds, reserve funds, and such other special funds as may be created in the resolution authorizing said bonds, separate and apart from all other funds and accounts of said Board and said University.
(f) The procedure by which the terms of any contract with the holders of the bonds may be amended, the amount of bonds the holders of which must consent thereto, and the manner in which consent may be given.
(g) Providing the procedure for refunding such bonds.
(h) Such other covenants as may be deemed necessary or desirable to assure a successful operation of any project and the prompt payment of the principal of and interest upon the bonds so authorized.
5. To make and enforce and agree to make and enforce parietal rules that shall insure the use of any project to the maximum extent to which such project is capable of serving students, staff members and others using or being served by, or having the right to use or the right to be served by any project.
6. To covenant that so long as any of the bonds issued under this Act shall remain outstanding and unpaid, it will not, except upon such terms and conditions as may be determined:
(i) Voluntarily create or cause to be created any debt, lien, mortgage, pledge, assignment, encumbrance or other charge having priority to the lien of the bonds issued under this Act upon any of the income and revenues derived from (a) all fees, rentals and other charges from students, staff members and others using or being served by, or having the right to use or the right to be served by, or to operate any project, (b) all tuition, registration, matriculation, health, hospital, medical, laboratory, admission, student activities, student services, and all other fees collected from students matriculated, registered or otherwise enrolled at and attending the University and (c) all rentals from any facility or building leased to the United States of America.
(ii) Convey or otherwise alienate any project or the real estate upon which such project shall be located, except at a price sufficient to pay all the bonds issued for such project then outstanding and interest accrued thereon, and then only in accordance with any agreements with the holder or holders of such bonds.
7. To vest in a trustee or trustees the right to receive all or any part of the income and revenue pledged and assigned to, or for the benefit of the holder or holders of bonds issued under this Act, and to hold, apply and dispose of the same and the right to enforce any covenant made to secure or pay or in relation to the bonds; execute and deliver a trust agreement or trust agreements which may set forth the powers and duties and the remedies available to such trustee or trustees and limiting the liabilities thereof and describing what occurrences shall constitute events of default and prescribing the terms and conditions upon which such trustee or trustees or the holder or holders of any specified amount or percentage of such bonds may exercise such rights and enforce any and all such covenants and resort to such remedies as may be appropriate.
8. To covenant to perform any and all acts and to do any and all such things as may be necessary or convenient or desirable in order to secure its bonds, or as may in the judgment of the Board tend to make the bonds more marketable, notwithstanding that such acts or things may not be enumerated herein, it being the intention hereof to give the Board issuing bonds pursuant to this Act power to make all covenants, to perform all acts and to do all things not inconsistent with the constitution of the State of Illinois.
(Source: Laws 1965, p. 2913.)

(110 ILCS 525/6) (from Ch. 144, par. 676)
Sec. 6. Enforcement of contract. The provisions of this Act and of any resolution or other proceeding authorizing the issuance of bonds shall constitute a contract with the holders of such bonds and the provisions thereof shall be enforceable by mandamus, injunction or other appropriate civil action in the circuit court to enforce and compel the performance of all duties required by this Act and by any resolution authorizing the issuance of bonds adopted responsive hereto.
(Source: P.A. 83-345.)

(110 ILCS 525/7) (from Ch. 144, par. 677)
Sec. 7. Moneys of the board. No moneys derived from the sale of bonds issued under the provisions of this Act, or pledged or assigned to or in trust for the benefit of the holder or holders thereof, shall be required to be paid into the state treasury but shall be deposited by the Treasurer or other fiscal officer of the Board in one or more banks, savings and loan associations or trust companies as may be designated by the Board. Such moneys shall be disbursed as may be directed by the Board and in accordance with the terms of any agreements with the holder or holders of any bonds. This Section shall not be construed as limiting the power of the Board to agree in connection with the issuance of any of its bonds as to the custody and disposition of the moneys received from the sale of such bonds or from the income and revenues pledged or assigned to or in trust for the benefit of the holder or holders thereof.
No bank or savings and loan association shall receive public funds as permitted by this Section, unless it has complied with the requirements established pursuant to Section 6 of "An Act relating to certain investments of public funds by public agencies", approved July 23, 1943, as now or hereafter amended.
(Source: P.A. 83-541.)

(110 ILCS 525/8) (from Ch. 144, par. 678)
Sec. 8. Validity of bonds.
The bonds bearing the signatures of officers of the Board in office on the date of the signing thereof shall be valid and binding obligations, notwithstanding that before the delivery thereof and payment therefor any or all persons whose signatures appear thereon shall have ceased to be such officers. The validity of the bonds shall not be dependent on nor affected by the validity or regularity of any proceedings to acquire any project financed by the bonds, or to refund outstanding bonds, or taken in connection therewith.
(Source: Laws 1965, p. 2913.)

(110 ILCS 525/9) (from Ch. 144, par. 679)
Sec. 9. Prohibitions against obligating the State of Illinois.
Nothing in this Act shall be construed to authorize the Board or the University to contract a debt on behalf of, or in any way to obligate, the State of Illinois, or to pledge, assign or encumber in any way, or to permit the pledging, assigning or encumbering in any way, of appropriations made by the general assembly of the State of Illinois.
(Source: Laws 1965, p. 2913.)

(110 ILCS 525/10) (from Ch. 144, par. 680)
Sec. 10. Obligations of board.
All bonds issued pursuant to this Act shall be obligations of the Board payable only in accordance with the terms thereof and shall not be obligations general, special or otherwise, of the State of Illinois. Such bonds shall not constitute a debt, legal or moral, of the State of Illinois, and shall not be enforceable against the State, nor shall payment thereof be enforceable out of any funds of the Board, or of the University, other than the income and revenues pledged and assigned to, or in trust for the benefit of, the holder or holders of such bonds.
(Source: Laws 1965, p. 2913.)

(110 ILCS 525/11) (from Ch. 144, par. 681)
Sec. 11. Bonds as legal investments.
The State and all counties, cities, villages, incorporated towns and other municipal corporations, political subdivisions and public bodies, and public officers of any thereof, all banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies and other persons carrying on a banking business, all insurance companies, insurance associations and other persons carrying on an insurance business, and all executors, administrators, guardians, trustees and other fiduciaries may legally invest any sinking funds, moneys or other funds belonging to them or within their control in any bonds issued pursuant to this Act, it being the purpose of this section to authorize the investment in such bonds of all sinking, insurance, retirement, compensation, pension and trust funds, whether owned or controlled by private or public persons or officers; provided, however, that nothing contained in this section may be construed as relieving any person, firm or corporation from any duty of exercising reasonable care in selecting securities for purchase or investment.
(Source: Laws 1965, p. 2913.)

(110 ILCS 525/12) (from Ch. 144, par. 682)
Sec. 12. Excision of unconstitutional and ineffective parts of Act.
It is hereby declared that the sections, clauses, sentences and parts of this Act are severable, are not matters of mutual essential inducement, and any of them may be excised by any court of competent jurisdiction if this Act would otherwise be unconstitutional or ineffective. It is the intention of this Act to confer upon the Board the whole or any part of the powers in this Act provided for, and if any one or more sections, clauses, sentences and parts of this Act shall for any reason be questioned in any court of competent jurisdiction and shall be adjudged unconstitutional or invalid, such judgment shall not affect, impair or invalidate the remaining provisions thereof, but shall be confined in its operation to the specific provision or provisions so held unconstitutional or invalid, and the inapplicability or invalidity of any section, clause, sentence or part of this Act in any one or more instances shall not be taken to affect or prejudice its applicability or validity in any other instance.
(Source: Laws 1965, p. 2913.)

(110 ILCS 525/13) (from Ch. 144, par. 683)
Sec. 13. Supplemental nature of act; construction and purpose.
The powers conferred by this Act shall be in addition to and supplemental to the powers conferred by any other law, general or special, and bonds may be issued under this Act notwithstanding the provisions of any other such law and without regard to the procedure required by any other such laws. Insofar as the provisions of this Act are inconsistent with the provisions of any other law, general or special, the provisions of this Act shall be controlling except for the Act creating the Board of Higher Education and defining its powers and duties, as amended.
(Source: Laws 1965, p. 2913.)

(110 ILCS 525/14) (from Ch. 144, par. 684)
Sec. 14. Notwithstanding any other provision to the contrary, this Act is subject to the "State College Housing Construction Act".
(Source: Laws 1967, p. 2187.)



110 ILCS 530/ - Sewage and Water System Training Institute Act.

(110 ILCS 530/0.01) (from Ch. 144, par. 690)
Sec. 0.01. Short title. This Act may be cited as the Sewage and Water System Training Institute Act.
(Source: P.A. 86-1324.)

(110 ILCS 530/1) (from Ch. 144, par. 691)
Sec. 1. The Trustees of the Southern Illinois University shall establish a Sewage Treatment Plant Operators Training Institute and a Public Water Supply Operators Training Institute and shall designate the location within this State for and the number of times each year the programs provided for in this Act shall be offered.
(Source: Laws 1967, p. 3465.)

(110 ILCS 530/2) (from Ch. 144, par. 692)
Sec. 2. There is created the Sewage Treatment Operators Training Institute Committee composed of 3 sewage treatment operators designated by the Governor and 3 representatives of Southern Illinois University designated by the Trustees thereof and a Public Water Supply Operators Training Institute Committee composed of 3 public water supply operators designated by the Governor and 3 representatives of Southern Illinois University designated by the Trustees thereof. However, if in the discretion of the Trustees of Southern Illinois University the purposes of this Act can best be served by one committee, such committee shall be composed of 6 members designated by the Governor, 3 of whom are sewage treatment operators and 3 of whom are public water supply operators, and 3 representatives of Southern Illinois University designated by the Trustees thereof. Members of the Committee shall serve without compensation but shall be reimbursed for their actual expenses incurred in the performance of their duties. Members shall serve at the pleasure of the appointing authority designating them to Committee membership.
(Source: P.A. 84-1308.)

(110 ILCS 530/3) (from Ch. 144, par. 693)
Sec. 3. The Committee shall develop the curriculum for the Sewage Treatment Operators Training Institute and the Public Water Supply Operators Training Institute and, shall include such subjects and courses as will provide methods for maintaining the facilities consistent with the needs of the municipality, sanitary district and the public. The subjects selected for the Sewage Treatment Operators Training Institute shall include, but are not limited to, a study of the sewage treatment and disposal laws. The subjects selected for the Public Water Supply Operators Institute shall include, but are not limited to, a study of public water supply laws.
(Source: Laws 1967, p. 3465.)

(110 ILCS 530/4) (from Ch. 144, par. 694)
Sec. 4. The Institutes may offer a course of at least one week's duration which may be attended by sewage treatment operators or employees or public water supply operators or their employees, as the case may be, who have been newly appointed, and a refresher course of at least 2 days' duration which may be attended by all other sewage treatment operators or employees or public water supply operators or their employees, as the case may be. Attendance at courses offered by the Institutes shall be restricted to sewage treatment operators and their employees or public water supply operators or their employees, as the case may be.
(Source: Laws 1967, p. 3465.)

(110 ILCS 530/5) (from Ch. 144, par. 695)
Sec. 5. Each municipality or sanitary district shall pay the expenses of its operators and employees attending the courses offered by the Institute.
(Source: Laws 1967, p. 3465.)



110 ILCS 610/ - Board of Governors of State Colleges and Universities Revenue Bond Act.

(110 ILCS 610/1) (from Ch. 144, par. 1011)
Sec. 1. The Board of Governors of State Colleges and Universities or its successor is hereby authorized to:
(a) Acquire by purchase or otherwise, construct, equip, complete, remodel, operate, control, and manage student residence halls, dormitories, dining halls, student union buildings, field houses, stadiums, and any other revenue-producing buildings of such type and character as the Board or its successor shall from time to time find a necessity therefor exists and as may be required for the good and benefit of any of the State Colleges or State Universities under its jurisdiction and for that purpose may acquire property of any and every kind and description, whether real, personal or mixed, by gift, purchase or otherwise;
(b) Maintain and operate any such buildings and structures and to charge for the use thereof, and carry on such activities, including particularly, but without limiting the generality of the foregoing, housing and food services as are commonly conducted in connection with any such buildings or structures;
(c) Enter into contracts touching in any manner or any matter within the objects and purposes of this Act;
(d) Acquire building sites and buildings or structures by gift, purchase or otherwise and to pledge the revenues thereof for the payment of any bonds issued for such purpose as provided in this Act;
(e) Borrow money and issue and sell bonds in such amount or amounts as the Board or its successor may determine for the purpose of acquiring, completing, remodeling, constructing or equipping any such buildings or structures, and to refund and refinance the same from time to time as often as it is advantageous and to the public interest to do so. All such bonds shall bear interest at not more than the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, and may be sold by the Board or its successor in such manner as they consider to be best in the public interest. Such bonds shall be sold at such price that the interest cost of the proceeds therefrom will not exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, based on the average maturity of such bonds and computed according to standard tables of bond values. Such bonds shall be payable solely from the revenues to be derived from the operation of any such building or buildings or structures acquired, completed, remodeled, constructed or equipped in whole or in part with the proceeds of such bonds and shall be secured by a pledge of the revenues of any such building or buildings or structures so acquired, completed, remodeled, constructed or equipped as herein provided. All bonds issued hereunder shall have all the qualities of negotiable instruments under the law of this State.
Such bonds may bear such date or dates and may mature at such time or times not exceeding 40 years from their date or dates, may be in such form, carry such registration privileges, may be payable at such place or places, may be subject to such terms of redemption prior to maturity with or without premium if so stated on the face of the bonds, and may contain such terms and covenants all as may be provided by resolution authorizing the issuance of such bonds.
Such bonds shall be executed by such officers of the Board or its successor as shall be designated by the Board or its successor and countersigned by the Treasurer of the State of Illinois. A facsimile of the signatures of the officers of the Board or its successor who are designated to execute such bonds, a facsimile of the signature of the Treasurer of the State of Illinois, and a facsimile of the seal of the Board or its successor, may be imprinted, engraved or otherwise reproduced on such bonds and on the interest coupons attached thereto. Any bonds bearing the signature or facsimile of officers in office at the date of signing thereof are valid and binding for all purposes, notwithstanding that before delivery thereof any or all such persons whose signatures or facsimiles appear thereon have ceased to be such officers.
Each such bond shall state upon its face that it is payable solely from the revenues derived from the operation of the building or buildings or structures constructed, remodeled, completed or equipped with the proceeds of the sale of such bonds, and shall state upon its face that it does not constitute an obligation of the State of Illinois within the meaning or application of any constitutional or statutory limitation or provision. Such bonds shall be registered by the Auditor of Public Accounts.
The State and all counties, cities, villages, incorporated towns and other municipal corporations, political subdivisions and public bodies, and public officers of any thereof, all banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies and other persons carrying on a banking business, all insurance companies, insurance associations and other persons carrying on an insurance business, and all executors, administrators, guardians, trustees and other fiduciaries may legally invest any sinking funds, moneys or other funds belonging to them or within their control in any bonds issued pursuant to this Act, it being the purpose of this Section to authorize the investment in such bonds of all sinking, insurance, retirement, compensation, pension and trust funds, whether owned or controlled by private or public persons or officers. Nothing contained in this Section may be construed as relieving any person, firm or corporation from any duty of exercising reasonable care in selecting securities for purchase or investment.
The Board shall prepare an annual capital plan which details the proposed budget year and 3 year capital needs of each university for capital expenditures to finance revenue producing facilities through the issuance of revenue bonds. This plan shall detail each project and the project cost in current dollar amounts. The plan shall contain the appropriate detail for the proposed budget year and the 3 year plan which will justify the projects ability to meet: the debt service requirements by producing sufficient revenue, life expectancy and maintenance requirements. Such annual capital plans shall be submitted to the Board of Higher Education.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-4.)

(110 ILCS 610/2) (from Ch. 144, par. 1012)
Sec. 2. Upon the determination by the Board or its successor to acquire, complete, construct, remodel or equip any student residence halls, dormitories, dining halls, student union buildings, field houses, stadiums, or other revenue-producing building or buildings, the Board or its successor shall adopt a resolution describing generally the contemplated project, the estimated cost thereof, fixing the amount of bonds, the maturity or maturities, the interest rate, and all details in respect thereof. Such resolution shall contain such covenants as may be determined by the Board or its successor as to:
(a) The issuance of additional bonds that may thereafter be issued payable from the charges or fees derived from the operation of any such building or buildings or structures and for the payment of principal of and interest upon such bonds;
(b) The regulation as to the use of any such building or buildings or structures to assure the maximum use or occupancy thereof;
(c) The amount and kind of insurance to be carried, including use and occupancy insurance, the cost of which shall be payable only from the revenues to be derived from the project;
(d) Operation, maintenance, management, accounting and auditing, and the keeping of records, reports and audits of any such building or buildings or structures;
(e) The obligation of the Board or its successor to maintain the project in good condition and to operate the same in an economical and efficient manner;
(f) The amendment or modification of the resolution authorizing the issuance of any bonds hereunder, and the manner, terms, and conditions, and the amount or percentage of assenting bonds necessary to effectuate such amendment or modification;
(g) Such other covenants as may be deemed necessary or desirable to insure a successful and profitable operation of the project.
(Source: Laws 1965, p. 1636.)

(110 ILCS 610/3) (from Ch. 144, par. 1013)
Sec. 3. Whenever bonds are issued by the Board or its successor as provided in this Act, it shall be the duty of the Board or its successor to establish charges or fees, including without limitation fees for student activities and fees for student facilities, for the use of any such building or buildings or structures sufficient at all times to pay maintenance and operation costs and principal of and interest on such bonds; and all revenues derived from the operation thereof shall be set aside in a separate fund and accounts as hereinafter provided and shall be irrevocably pledged for and used only in paying the cost of maintenance and operation of such building or buildings or structures and paying the principal of and interest upon the bonds issued for the purpose or purposes set forth and described in the resolution authorizing the issuance of such bonds, and such charges and fees shall be sufficient at all times for such purposes.
(Source: Laws 1965, p. 1636.)

(110 ILCS 610/4) (from Ch. 144, par. 1014)
Sec. 4. The gross total income derived from the sale of bonds, including receipts and income derived from charges or fees, rentals, and all other revenue established for the use and service of any such building or buildings or structures shall, within 3 days after receipt thereof, be paid to the Treasurer of the State of Illinois and held by him as a special fund known as "The Board of Governors of State Colleges and Universities Revenue Fund". The State Treasurer shall be ex-officio custodian of such special fund, which fund shall be held and disbursed for the purposes provided in this Act. Such special fund shall be protected by a corporate surety bond executed by the Treasurer of the State of Illinois with a surety authorized to do business under the laws of the State of Illinois. The amount of bonds shall be fixed by resolution of The Board of Governors of State Colleges and Universities or its successor and may be increased or diminished at any time. The premiums of such bonds shall be payable from The Board of Governors of State Colleges and Universities Revenue Fund and charged as an item of maintenance expense. Such special fund shall be considered always appropriated for the purposes as provided in this Act.
A certified copy of each resolution providing for the issuance of bonds under this Act shall be filed with the Treasurer of the State of Illinois, who shall keep and maintain separate accounts in "The Board of Governors of State Colleges and Universities Revenue Fund" for each bond issue in accordance with the covenants and directions set out in the resolution providing for the issuance of such bonds. All disbursements for maintenance and operation costs shall be made from the proper maintenance and operation account of each particular project upon order of The Board of Governors of State Colleges and Universities or its successor in accordance with the covenants set out in the resolution authorizing the issuance of the bonds, and the State Treasurer shall disburse funds from the proper account for the payment of principal and interest on bonds in accordance with the direction and covenants of the resolution authorizing the issue thereof.
(Source: Laws 1965, p. 1636.)

(110 ILCS 610/5) (from Ch. 144, par. 1015)
Sec. 5. The provisions of this Act and of any resolution or other proceeding authorizing the issuance of bonds constitute a contract with the holders of such bonds and the provisions thereof shall be enforceable by action, mandamus, injunction or other proceeding in any court of competent jurisdiction to enforce and compel the performance of any duties required by this Act and any resolution authorizing the issuance of bonds adopted responsive hereto, including the establishment of sufficient charges or fees for use of any such building or buildings or structures and the application of the income and revenue thereof, and such Board or its successor upon the issuance of any bonds under the provisions of this Act to establish by resolution from time to time the fees or charges to be made for the use of any such building or buildings or structures, which fees or charges shall be adjusted from time to time in order to always provide sufficient income for maintenance and operation and payment of the principal of and interest on such bonds issued as provided for in this Act.
All contracts made by the Teachers College Board or by the Board of Governors of State Colleges and Universities and all things done or actions taken by either Board under this Act shall be deemed to be contracts of, actions taken and things done by their respective successors and any such successor shall be bound by all such contracts, actions taken and things done by either Board and any such successor shall be subject to all the obligations and duties of such Boards under this Act.
(Source: P.A. 83-345.)

(110 ILCS 610/5.1) (from Ch. 144, par. 1016)
Sec. 5.1. Notwithstanding any other provision to the contrary, this Act is subject to the "State College Housing Construction Act".
(Source: Laws 1967, p. 2192.)

(110 ILCS 610/6) (from Ch. 144, par. 1017)
Sec. 6. This Act shall be known and may be cited as the "Board of Governors of State Colleges and Universities Revenue Bond Act".
(Source: Laws 1965, p. 1636.)

(110 ILCS 610/7)
Sec. 7. Assumption of obligations. All contracts and agreements entered into by the Board of Governors of State Colleges and Universities on behalf of Chicago State University, Eastern Illinois University, Governors State University, Illinois State University, Northeastern Illinois University, Northern Illinois University and Western Illinois University prior to January 1, 1996, the effective date of this amendatory Act of 1995, shall be valid and shall subsist notwithstanding the abolition of the Board of Governors of State Colleges and Universities and the repeal of the Board of Governors Act on January 31, 1996 and notwithstanding the transfer of the functions of the Board of Governors of State Colleges and Universities with respect to each such university to the new board of trustees created for such university as provided by law. All bonds, notes, and other evidences of indebtedness outstanding on the effective date of this amendatory Act of 1995 issued by the Teachers College Board or the Board of Governors of State Colleges and Universities on behalf of any such university shall become the bonds, notes or other evidences of indebtedness of that university and shall be otherwise unaffected by the transfer of functions to the new board of trustees of that university. Any action, including, without limitation, approvals of applications for bonds and resolutions constituting official action under the Internal Revenue Code by the Teachers College Board or Board of Governors of State Colleges and Universities prior to January 1, 1996, shall remain effective to the same extent as if that action had been taken by the board of trustees of that university and shall be deemed to be action taken by that university's board of trustees.
(Source: P.A. 89-4, eff. 1-1-96.)



110 ILCS 615/ - State Colleges and Universities Revenue Bond Act of 1967.

(110 ILCS 615/1) (from Ch. 144, par. 1201)
Sec. 1. Citation.
This Act shall be known and may be cited as the "State Colleges and Universities Revenue Bond Act of 1967."
(Source: Laws 1967, p. 1101.)

(110 ILCS 615/2) (from Ch. 144, par. 1202)
Sec. 2. In this Act, unless the context otherwise requires:
1. "Board" means the Board of Governors of State Colleges and Universities or its successor.
2. "University" means and includes Eastern Illinois University, located at Charleston, Illinois, Western Illinois University, located at Macomb, Illinois, Chicago State University, located at Chicago, Illinois, Northeastern Illinois University, located at Chicago, Illinois, and Governors State University, located in Monee Township, Will County, Illinois, and their branches.
3. "Federal Agency" means the United States of America, the President of the United States of America, the Department of Housing and Urban Development, or such other agency or agencies of the United States of America as may be designated or created to make loans or grants or both.
4. "Acquire" includes to purchase, erect, build, construct, reconstruct, complete, repair, replace, alter, extend, better, equip, develop, and improve a project, including the acquisition and clearing of a site or sites therefor.
5. "Project" means and includes revenue producing buildings, structures and facilities which, as determined by the Board, are required by, or necessary for the use or benefit of, each such University, including, without limiting the generality of the foregoing, student residence halls; apartments; staff housing facilities; dormitories; health, hospital or medical facilities; dining halls; student union buildings; field houses; stadiums; physical education installations and facilities; auditoriums; facilities for student or staff services; any facility or building leased to the United States of America; off-street parking facilities; heretofore, or as may be hereafter, acquired, with all equipment and appurtenant facilities; or any one, or more than one, or all, of the foregoing or any combination thereof, for each such University.
(Source: P.A. 77-362.)

(110 ILCS 615/3) (from Ch. 144, par. 1203)
Sec. 3. Powers.
The Board shall have power for each such University to:
1. Acquire any project or projects, or any combination thereof, and to own, operate and maintain the same.
2. Acquire by purchase, gift, or the exercise of eminent domain, and hold or dispose of real or personal property or rights or interest therein.
3. Accept grants of money or materials or property of any kind from a Federal Agency, or others, upon such terms and conditions as may be imposed.
4. Borrow money and issue bonds to acquire for each University any one project, or more than one, or any combination thereof, or to refund bonds heretofore or hereafter issued for each such university, or for either or both of said purposes, and to provide for the security and payment of said bonds and for the rights of the holders thereof.
5. Make contracts and leases and execute all instruments and perform all acts and do all things necessary or convenient to carry out the powers granted in this Act.
6. Retain in its treasury (a) all moneys received from the sale of all bonds issued under this Act, (b) all fees, rentals and other charges from students, staff members and others using or being served by, or having the right to use or the right to be served by, or to operate any project, (c) all health, hospital, medical, laboratory, admission, student activities, student services, and all other fees collected from students matriculated, registered or otherwise enrolled at and attending each such University pledged under the terms of any resolution authorizing bonds pursuant to this Act, and (d) all rentals from any facility or building leased to the United States of America, all of which shall be considered always appropriated to the Board.
(Source: Laws 1967, p. 1101.)

(110 ILCS 615/3.5)
Sec. 3.5. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(110 ILCS 615/4) (from Ch. 144, par. 1204)
Sec. 4. Issuance of bonds. (A) The Board has power, and is authorized from time to time, to issue negotiable bonds (i) to acquire any one project, or more than one, or any combination thereof, for each such University, or (ii) to refund bonds heretofore and hereafter issued as provided for in this Section, or (iii) for either or both of such purposes. The bonds shall be authorized by resolution of the Board. The bonds may be issued in one or more series, may bear such date or dates, may be in such denomination or denominations, may mature at such time or times not exceeding 40 years from the respective dates thereof, may mature in such amount or amounts, may bear interest at such rate or rates not exceeding the greater of (i) the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, or (ii) 8% per annum for bonds issued before January 1, 1972 and shall not exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, for bonds issued after January 1, 1972, payable semiannually, may be in such form, either coupon or registered as to principal only or as to both principal and interest, may carry such registration privileges (including the conversion of a fully registered bond to a coupon bond or bonds and the conversion of a coupon bond to a fully registered bond), may be executed in such manner by the chairman and secretary, may be made payable in such medium of payment, at such place or places within or without the State, may be subject to such terms of redemption prior to their expressed maturity, with or without premium, as such resolution or other resolutions may provide. All bonds issued under this Act, except refunding bonds as provided for in this Section shall be sold in such manner as the Board may deem best in the public interest, but such bonds shall be sold at such price that the interest cost of the proceeds therefrom will not exceed the greater of (i) the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, or (ii) 8% per year for bonds issued before January 1, 1972 and will not exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, for bonds issued after January 1, 1972, based on the average maturity of such bonds and computed according to standard tables of bond values. Such resolution may provide that one of the officers of the Board shall sign such bonds manually and that the other signatures may be printed, lithographed or engraved thereon. The coupon bonds shall be fully negotiable within the meaning of the Uniform Commercial Code, approved July 31, 1961, effective July 1, 1962, as amended.
(B) The Board has power, and is authorized from time to time, to issue negotiable refunding bonds (a) to refund unpaid matured bonds; (b) to refund unpaid matured coupons evidencing interest upon its unpaid matured bonds; and (c) to refund interest at the coupon rate upon its unpaid matured bonds that has accrued since the maturity of those bonds. Such refunding bonds may be exchanged for the bonds to be refunded on a par for par basis of the bonds, interest coupons and interest not represented by coupons, if any, or may be sold at not less than par, or may be exchanged in part and sold in part, and the proceeds received at any such sale shall be used to pay the bonds, interest coupons and interest not represented by coupons, if any. Bonds and interest coupons which have been received in exchange or paid shall be cancelled and the obligation for interest, not represented by coupons which has been discharged, shall be evidenced by a written acknowledgment of the exchange or payment thereof.
(C) The Board has power, and is authorized from time to time, to also issue negotiable refunding bonds under this Section, to refund bonds at or prior to their maturity or which by their terms are subject to redemption before maturity, or both, in an amount necessary to refund (a) the principal amount of the bonds to be refunded, (b) the interest to accrue up to and including the maturity date or dates, or to the next succeeding redemption date, thereof, and (c) the applicable redemption premiums, if any. Such refunding bonds may be exchanged for not less than an equal principal amount of bonds to be refunded or may be sold at not less than par, or may be exchanged in part and sold in part. All proceeds received at the sale thereof (excepting the accrued interest received) shall be used:
(i) if the bonds to be refunded are then due, for the payment thereof;
(ii) if the bonds to be refunded are voluntarily surrendered with the consent of the holder or holders thereof, for the payment thereof;
(iii) if the bonds to be refunded are then subject to prior redemption by their terms, for the redemption thereof;
(iv) if the bonds to be refunded are not then subject to payment or redemption, to purchase direct obligations of the United States of America so long as such obligations will mature at such time or times, with interest thereon or the proceeds received therefrom, to provide funds adequate to pay when due or called for redemption prior to maturity the bonds to be refunded, together with the interest accrued thereon and any redemption premium due thereon, and such proceeds or obligations of the United States of America shall, with all other funds legally available for such purpose, be deposited in escrow with a banking corporation, or national banking association, located in and doing business in the State of Illinois, with power to accept and execute trusts, or any successor thereto, which is also a member of the Federal Deposit Insurance Corporation and of the Federal Reserve System, to be held in an irrevocable trust solely for and until the payment and redemption of the bonds so to be refunded, and any balance remaining in such escrow after the payment and retirement of the bonds to be refunded shall be returned to the Board to be used and held for use as revenues pledged for the payment of such refunding bonds; or (v) for any combination thereof.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-4.)

(110 ILCS 615/5) (from Ch. 144, par. 1205)
Sec. 5. Security of bonds.
In connection with the issuance of any bonds under this Act, and in order to secure the payment of any such bonds and the interest thereon, the Board shall have power for each such University:
1. To fix, maintain and collect (a) fees, rentals and other charges from students, staff members and others using or being served by, or having the right to use or the right to be served by, or to operate any project, (b) health, hospital, medical, laboratory, admission, student activities, student services, and all other fees collected from students matriculated, registered or otherwise enrolled at and attending each such University and (c) rentals from any facility or building leased to the United States of America, the aggregate of which shall be sufficient at all times to pay all necessary expenses of the operation and maintenance of any project, to pay the bonds at maturity and accruing interest thereon in accordance with their terms, and to create and maintain all reserves therefor as provided by the resolution authorizing said bonds.
2. To provide that bonds issued under this Act, subject only to the prior payment of the operation and maintenance expenses of any project, shall be payable from and secured by a pledge of and lien on all or any part of the income and revenues derived from, and to pledge and assign to, or in trust for the benefit of, the holder or holders of bonds issued under this Act all or any part of the income and revenues derived from (a) fees, rentals and other charges from students, staff members and others using or being served by, or having the right to use or the right to be served by, or to operate, any project, (b) health, hospital, medical, laboratory, admission, student activities, student services, and all other fees collected from students matriculated, registered or otherwise enrolled at and attending each such University and (c) rentals from any facility or building leased to the United States of America; provided that, if said Board provides that any bonds issued under this Act shall be payable from the income and revenues of any project heretofore acquired, any such provision for the payment of said bonds from the income and revenues of any such project heretofore acquired shall be subject to, and in all respects in full conformity and compliance with, the rights of the holders of any bonds or obligations payable from the income and revenues of any such project heretofore issued by the Board and then outstanding.
3. To covenant with or for the benefit of the holder or holders of the bonds issued under this Act that so long as any such bonds shall remain outstanding and unpaid the Board will fix, maintain and collect in such installments as may be agreed upon (a) fees, rentals and other charges from students, staff members and others using or being served by, or having the right to use or the right to be served by, or to operate any project, (b) health, hospital, medical, laboratory, admission, student activities, student services, and all other fees collected from students matriculated, registered or otherwise enrolled at and attending each such University pledged under the terms of any resolution authorizing bonds pursuant to this Act, and (c) rentals from any facility or building leased to the United States of America, the aggregate of which shall be sufficient at all times to pay all necessary expenses of the operation and maintenance of any project, to pay the bonds at maturity and accruing interest thereon in accordance with their terms, and to create and maintain all reserves therefor as provided by the resolution authorizing said bonds, until said bonds and accruing interest have been paid in accordance with their terms.
4. To covenant with or for the benefit of the holder or holders of bonds issued under this Act as to all matters deemed advisable by the Board, including:
(a) The purposes, terms and conditions for the issuance of additional parity or junior lien bonds that may thereafter be issued, and for the payment of the principal, redemption premiums, and interest on such bonds.
(b) The kind and amount of all insurance to be carried, the cost of which shall be charged as an operation and maintenance expense of any project.
(c) The operation, maintenance and management of any project to assure the maximum use and occupancy thereof; the accounting for, and the auditing of, all income and revenue from, and all expenses of, any project; the employment of engineers and consultants; and the keeping of records, reports and audits of any project.
(d) The obligation of the Board to maintain any project in good condition and to operate the same at all times in an economical and efficient manner.
(e) The terms and conditions for creating and maintaining sinking funds, reserve funds, and such other special funds as may be created in the resolution authorizing said bonds, separate and apart from all other funds and accounts of said Board and said University.
(f) The procedure by which the terms of any contract with the holders of the bonds may be amended, the amount of bonds the holders of which must consent thereto, and the manner in which consent may be given.
(g) Providing the procedure for refunding such bonds.
(h) Such other covenants as may be deemed necessary or desirable to assure a successful operation of any project and the prompt payment of the principal of and interest upon the bonds so authorized.
5. To make and enforce and agree to make and enforce parietal rules that shall insure the use of any project to the maximum extent to which such project is capable of serving students, staff members and others using or being served by, or having the right to use or the right to be served by, or to operate, any project.
6. To covenant that so long as any of the bonds issued under this Act shall remain outstanding and unpaid, it will not, except upon such terms and conditions as may be determined:
(i) Voluntarily create or cause to be created any debt, lien, mortgage, pledge, assignment, encumbrance or other charge having priority to the lien of the bonds issued under this Act upon any of the income and revenues derived from (a) all fees, rentals and other charges from students, staff members and others using or being served by, or having the right to use or the right to be served by, or to operate, any project, (b) all health, hospital, medical, laboratory, admission, student activities, student services, and all other fees collected from students matriculated, registered or otherwise enrolled at and attending each such University and (c) all rentals from any facility or building leased to the United States of America.
(ii) Convey or otherwise alienate any project or the real estate upon which such project shall be located, except at a price sufficient to pay all the bonds issued for such project then outstanding and interest accrued thereon, and then only in accordance with any agreements with the holder or holders of such bonds.
7. To vest in a trustee or trustees the right to receive all or any part of the income and revenue pledged and assigned to, or for the benefit of the holder or holders of bonds issued under this Act, and to hold, apply and dispose of the same and the right to enforce any covenant made to secure or pay or in relation to the bonds; execute and deliver a trust agreement or trust agreements which may set forth the powers and duties and the remedies available to such trustee or trustees and limiting the liabilities thereof and describing what occurrences shall constitute events of default and prescribing the terms and conditions upon which such trustee or trustees or the holder or holders of any specified amount or percentage of such bonds may exercise such rights and enforce any and all such covenants and resort to such remedies as may be appropriate.
8. To covenant to perform any and all acts and to do any and all such things as may be necessary or convenient or desirable in order to secure its bonds, or as may in the judgment of the Board tend to make the bonds more marketable, notwithstanding that such acts or things may not be enumerated herein, it being the intention hereof to give the Board issuing bonds pursuant to this Act power to make all covenants, to perform all acts and to do all things not inconsistent with the constitution of the State of Illinois.
(Source: Laws 1967, p. 1101.)

(110 ILCS 615/6) (from Ch. 144, par. 1206)
Sec. 6. Enforcement of contract. The provisions of this Act and of any resolution or other proceeding authorizing the issuance of bonds shall constitute a contract with the holders of such bonds and the provisions thereof shall be enforceable by civil action, mandamus, injunction or other proceeding in the appropriate circuit court to enforce and compel the performance of all duties required by this Act and by any resolution authorizing the issuance of bonds adopted responsive hereto.
(Source: P.A. 83-345.)

(110 ILCS 615/7) (from Ch. 144, par. 1207)
Sec. 7. Moneys of the board.
No moneys derived from the sale of bonds issued under the provisions of this Act, or pledged or assigned to or in trust for the benefit of the holder or holders thereof, shall be required to be paid into the state treasury but shall be deposited by the Treasurer or other fiscal officer of the Board in such bank or banks or trust company or trust companies as may be designated by the Board, and all deposits of such moneys shall, if required by the Board, be secured by obligations of the United States of America, of a market value equal at all times to the amount of such moneys on deposit. Such moneys shall be disbursed as may be directed by the Board and in accordance with the terms of any agreements with the holder or holders of any bonds. This section shall not be construed as limiting the power of the Board to agree in connection with the issuance of any of its bonds as to the custody and disposition of the moneys received from the sale of such bonds or from the income and revenues pledged or assigned to or in trust for the benefit of the holder or holders thereof.
(Source: Laws 1967, p. 1101.)

(110 ILCS 615/8) (from Ch. 144, par. 1208)
Sec. 8. Validity of bonds.
The bonds bearing the signatures of officers of the Board in office on the date of the signing thereof shall be valid and binding obligations, notwithstanding that before the delivery thereof and payment therefor any or all persons whose signatures appear thereon shall have ceased to be such officers. The validity of the bonds shall not be dependent on nor affected by the validity or regularity of any proceedings to acquire any project financed by the bonds, or to refund outstanding bonds, or taken in connection therewith.
(Source: Laws 1967, p. 1101.)

(110 ILCS 615/9) (from Ch. 144, par. 1209)
Sec. 9. Prohibitions against obligating the State of Illinois.
Nothing in this Act shall be construed to authorize the Board or any University to contract a debt on behalf of, or in any way to obligate, the State of Illinois, or to pledge, assign or encumber in any way, or to permit the pledging, assigning or encumbering in any way, of appropriations made by the General Assembly of the State of Illinois.
(Source: Laws 1967, p. 1101.)

(110 ILCS 615/10) (from Ch. 144, par. 1210)
Sec. 10. Obligations of board.
All bonds issued pursuant to this Act shall be obligations of the Board payable only in accordance with the terms thereof and shall not be obligations general, special or otherwise, of the State of Illinois. Such bonds shall not constitute a debt, legal or moral, of the State of Illinois, and shall not be enforceable against the State, nor shall payment thereof be enforceable out of any funds of the Board, or of any University, other than the income and revenues pledged and assigned to, or in trust for the benefit of, the holder or holders of such bonds.
(Source: Laws 1967, p. 1101.)

(110 ILCS 615/11) (from Ch. 144, par. 1211)
Sec. 11. Bonds as legal investments.
The State and all counties, cities, villages, incorporated towns and other municipal corporations, political subdivisions and public bodies, and public officers of any thereof, all banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies and other persons carrying on a banking business, all insurance companies, insurance associations and other persons carrying on an insurance business, and all executors, administrators, guardians, trustees and other fiduciaries may legally invest any sinking funds, moneys or other funds belonging to them or within their control in any bonds issued pursuant to this Act, it being the purpose of this section to authorize the investment in such bonds of all sinking, insurance, retirement, compensation, pension and trust funds, whether owned or controlled by private or public persons or officers; provided, however, that nothing contained in this section may be construed as relieving any person, firm or corporation from any duty of exercising reasonable care in selecting securities for purchase or investment.
(Source: Laws 1967, p. 1101.)

(110 ILCS 615/12) (from Ch. 144, par. 1212)
Sec. 12. Excision of unconstitutional and ineffective parts of Act.
It is hereby declared that the sections, clauses, sentences and parts of this Act are severable, are not matters of mutual essential inducement, and any of them may be excised by any court of competent jurisdiction if this Act would otherwise be unconstitutional or ineffective. It is the intention of this Act to confer upon the Board the whole or any part of the powers in this Act provided for, and if any one or more sections, clauses, sentences and parts of this Act shall for any reason be questioned in any court of competent jurisdiction and shall be adjudged unconstitutional or invalid, such judgment shall not affect, impair or invalidate the remaining provisions thereof, but shall be confined in its operation to the specific provision or provisions so held unconstitutional or invalid, and the inapplicability or invalidity of any section, clause, sentence or part of this Act in any one or more instances shall not be taken to affect or prejudice its applicability or validity in any other instance.
(Source: Laws 1967, p. 1101.)

(110 ILCS 615/13) (from Ch. 144, par. 1213)
Sec. 13. Supplemental nature of act; construction and purpose.
The powers conferred by this Act shall be in addition to and supplemental to the powers conferred by any other law, general or special, and bonds may be issued under this Act notwithstanding the provisions of any other such law and without regard to the procedure required by any other such laws. Insofar as the provisions of this Act are inconsistent with the provisions of any other law, general or special, the provisions of this Act shall be controlling, except for the Act creating the Board of Higher Education and defining its powers and duties, as amended.
(Source: Laws 1967, p. 1101.)

(110 ILCS 615/14)
Sec. 14. Assumption of obligations. All contracts and agreements entered into by the Board of Governors of State Colleges and Universities on behalf of Chicago State University, Eastern Illinois University, Governors State University, Illinois State University, Northeastern Illinois University, Northern Illinois University, and Western Illinois University prior to January 1, 1996, the effective date of this amendatory Act of 1995, shall be valid and shall subsist notwithstanding the abolition of the Board of Governors of State Colleges and Universities and the repeal of the Board of Governors Act on January 31, 1996 and notwithstanding the transfer of the functions of the Board of Governors of the State Colleges and Universities with respect to each such university to the new board of trustees created for such university as provided by law. All bonds, notes, and other evidences of indebtedness outstanding on the effective date of this amendatory Act of 1995 issued by the Teachers College Board or the Board of Governors of State Colleges and Universities on behalf of any such university shall become the bonds, notes or other evidences of indebtedness of that university and shall be otherwise unaffected by the transfer of functions to the new board of trustees of that university. Any action, including, without limitation, approvals of applications for bonds and resolutions constituting official action under the Internal Revenue Code by the Teachers College Board or Board of Governors of State Colleges and Universities prior to January 1, 1996, shall remain effective to the same extent as if that action had been taken by the board of trustees of that university and shall be deemed to be action taken by that university's board of trustees.
(Source: P.A. 89-4, eff. 1-1-96.)



110 ILCS 660/ - Chicago State University Law.

Article 5

(110 ILCS 660/Art. 5 heading)

(110 ILCS 660/5-1)
Sec. 5-1. Short title. This Article may be cited as the Chicago State University Law.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 660/5-5)
Sec. 5-5. Object. The object of Chicago State University is to offer such courses of instruction, conduct such research and offer such public services as are prescribed by the Board of Trustees of Chicago State University or its successor, subject to the provisions of Section 7 of the Board of Higher Education Act.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 660/5-10)
Sec. 5-10. There is hereby created a body politic and corporate which shall be styled the Board of Trustees of Chicago State University (hereinafter called the Board), and which shall operate, manage, control, and maintain Chicago State University in accordance with the rights, powers and duties now or hereafter vested by law in that Board.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 660/5-15)
Sec. 5-15. Membership; terms; vacancies. The Board shall consist of 7 voting members appointed by the Governor, by and with the advice and consent of the Senate, and one voting member who is a student at Chicago State University. The student member shall be chosen by a campus-wide student election. The student member shall serve a term of one year beginning on July 1 of each year, except that the student member initially selected shall serve a term beginning on the date of his or her selection and expiring on the next succeeding June 30. To be eligible for selection as a student member and to be eligible to remain as a student member of the Board, the student member must be a resident of this State, must have and maintain a grade point average that is equivalent to at least 2.5 on a 4.0 scale, and must be a full time student enrolled at all times during his or her term of office except for that part of the term which follows the completion of the last full regular semester of an academic year and precedes the first full regular semester of the succeeding academic year at the university (sometimes commonly referred to as the summer session or summer school). If a student member serving on the Board fails to continue to meet or maintain the residency, minimum grade point average, or enrollment requirement established by this Section, his or her membership on the Board shall be deemed to have terminated by operation of law. Of the members first appointed by the Governor, 4 shall be appointed for terms to expire on the third Monday in January, 1999, and 3 shall be appointed for terms to expire on the third Monday in January, 2001. If the Senate is not in session on the effective date of this Article, or if a vacancy in an appointive membership occurs at a time when the Senate is not in session, the Governor shall make temporary appointments until the next meeting of the Senate when he shall nominate persons to fill such memberships for the remainder of their respective terms. No more than 4 of the members appointed by the Governor shall be affiliated with the same political party. Each member appointed by the Governor must be a resident of this State. A failure to meet or maintain this residency requirement constitutes a resignation from and creates a vacancy in the Board. Upon the expiration of the terms of members appointed by the Governor, their respective successors shall be appointed for terms of 6 years from the third Monday in January of each odd-numbered year. Any members appointed to the Board shall continue to serve in such capacity until their successors are appointed and qualified.
(Source: P.A. 91-778, eff. 1-1-01; 91-798, eff. 7-9-00; 92-16, eff. 6-28-01.)

(110 ILCS 660/5-20)
Sec. 5-20. Reimbursement; employment limitations. Members of the Board shall serve without compensation but shall be entitled to reasonable amounts for expenses necessarily incurred in the performance of their duties. Such expenses incurred by the student member may, at the discretion of the Chairman of the Board, be provided for by advance payment to the student member, who shall account therefor to the Board immediately after each meeting.
No member of the Board shall hold or be employed in or appointed to any office or place under the authority of the Board, nor shall any member of the Board be directly or indirectly interested in any contract made by the Board, nor shall he be an employee of the State Government; provided that nothing in this Section shall be deemed to prohibit the student member of the Board from maintaining normal and official status as an enrolled student or normal student employment at Chicago State University.
(Source: P.A. 93-1096, eff. 1-1-06.)

(110 ILCS 660/5-25)
Sec. 5-25. Officers; meetings. Members of the Board shall elect annually by secret ballot from their own number a chairman who shall preside over meetings of the Board and a secretary.
Meetings of the Board shall be held at least once each quarter on the campus of Chicago State University at Chicago, Illinois. At all regular meetings of the Board, a majority of its members shall constitute a quorum. The student member shall have all of the privileges of membership, including the right to make and second motions, to attend executive sessions, and to vote on all Board matters except those involving faculty tenure, faculty promotion or any issue on which the student member has a direct conflict of interest. For the purposes of this Section, a student member shall not be deemed to have a direct conflict of interest in and may vote on any item involving the employment or compensation of the President of the University or the election of officers. Unless the student member is entitled to vote on a measure at a meeting of the Board or any of its committees, he or she shall not be considered a member for the purpose of determining whether a quorum is present at the time that measure is voted upon. No action of the Board shall be invalidated by reason of any vacancies on the Board or by reason of any failure to select a student member.
Special meetings of the Board may be called by the chairman of the Board or by any 3 members of the Board.
At each regular and special meeting that is open to the public, members of the public and employees of the University shall be afforded time, subject to reasonable constraints, to make comments to or ask questions of the Board.
(Source: P.A. 99-734, eff. 8-5-16.)

(110 ILCS 660/5-30)
Sec. 5-30. Ex-officio treasurer. The Board shall designate a member of the staff of Chicago State University as treasurer to serve the Board, but not as a member, and shall furnish a bond in such amount and with such security as is satisfactory to the Board.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 660/5-35)
Sec. 5-35. Transfer of powers, duties, assets; outstanding contracts, agreements and bonds. All the rights, powers and duties vested by law in the Board of Governors of State Colleges and Universities and relating to the operation, management, control and maintenance of Chicago State University are hereby transferred to and vested in the Board of Trustees of Chicago State University.
All books, records, papers, documents and pending business in any way pertaining to Chicago State University and held by the Board of Governors of State Colleges and Universities are hereby transferred from the Board of Governors of State Colleges and Universities to the Board of Trustees of Chicago State University.
The employment of the president and all other academic and nonacademic personnel of Chicago State University is hereby transferred from the Board of Governors of State Colleges and Universities to the Board of Trustees of Chicago State University, but the status and rights of all personnel whose employment is so transferred under the State Universities Civil Service System, under the State Universities Retirement System and under any other contract or benefit plan shall be unaffected thereby.
No rule or regulation promulgated by the Board of Governors of State Colleges and Universities prior to the effective date of this Article pursuant to an exercise of any right, power, duty, responsibility or matter of pending business transferred from the Board of Governors of State Colleges and Universities to the Board of Trustees of Chicago State University under the provisions of this Article shall be affected thereby, and all such rules and regulations shall become the rules and regulations of the Board of Trustees of Chicago State University.
All items of income heretofore received by Chicago State University and paid into the State Treasury and covered into the Board of Governors of State Colleges and Universities Income Fund and not heretofore appropriated by the General Assembly for the support and improvement of Chicago State University under the provisions of paragraph (1) of Section 6a of the State Finance Act shall be transferred by the State Treasurer and covered into the Chicago State University Income Fund for appropriations from time to time to be made by the General Assembly payable from such fund for the support and improvement of Chicago State University as provided in paragraph (1) of Section 6a-1c of that Act; provided that within 10 days after the effective date of this amendatory Act of 1996, all moneys then remaining in the Chicago State University Income Fund heretofore established as a special fund in the State Treasury shall be repaid to the University to be deposited and credited to the University Income Fund established by Chicago State University in its own treasury as provided in paragraph (1) of Section 6a-1c of the State Finance Act.
The right of custody, possession and control over all items of income, funds or deposits in any way pertaining to Chicago State University, which on the effective date of this Article are held or retained by, or under the jurisdiction of the Board of Governors of State Colleges and Universities under the authority of paragraph (2) of Section 6a of the State Finance Act, is hereby transferred to and vested in the Board of Trustees of Chicago State University to be retained by the University in its own treasury, or deposited with a bank or savings and loan association, all in accordance with the provisions of paragraphs (2) and (6) of Section 6a-1c of that Act.
There is hereby transferred from the Board of Governors of State Colleges and Universities to the Board of Trustees of Chicago State University the power of order and direction over the disbursement of those funds which immediately prior to the effective date of this Article were retained by Chicago State University in its own treasury under the authority of Section 6a-2 of the State Finance Act; provided that such funds shall be disbursed from time to time pursuant to the order and direction of the Board of Trustees in accordance with any contracts, pledges, trusts or agreements heretofore made with respect to the use or application of such funds by the Teachers College Board or the Board of Governors of State Colleges and Universities.
Chicago State University shall succeed to, assume and exercise all rights, powers, duties and responsibilities formerly exercised by the Board of Governors of State Colleges and Universities on behalf of Chicago State University prior to the effective date of this Article. All contracts and agreements entered into by the Board of Governors of State Colleges and Universities on behalf of Chicago State University prior to the effective date of this Article shall be valid and shall subsist notwithstanding the abolition of the Board of Governors of State Colleges and Universities and the repeal of the Board of Governors Act and notwithstanding the transfer or the functions of the Board of Governors of State Colleges and Universities with respect to Chicago State University to the Board of Trustees of Chicago State University. All bonds, notes, and other evidences of indebtedness outstanding on the effective date of this Article issued by the Teachers College Board or the Board of Governors of State Colleges and Universities on behalf of Chicago State University shall become the bonds, notes or other evidences of indebtedness of Chicago State University and shall be otherwise unaffected by the transfer of functions to Chicago State University. Any action, including without limitation, approvals of applications for bonds and resolutions constituting official action under the Internal Revenue Code by the Teachers College Board or Board of Governors of State Colleges and Universities prior to the effective date of this Article shall remain effective to the same extent as if that action had been taken by Chicago State University and shall be deemed to be action taken by Chicago State University.
The title to all other property, whether real, personal or mixed, belonging to or under the jurisdiction of the Board of Governors of State Colleges and Universities for Chicago State University is hereby transferred to and vested in the Board of Trustees of Chicago State University to be held for the People of the State of Illinois for such University.
(Source: P.A. 89-4, eff. 1-1-96; 89-602, eff. 8-2-96.)

(110 ILCS 660/5-40)
Sec. 5-40. Contracts, conveyances, expenditures. The Board shall have power to enter into contracts and to sue and be sued, provided that any suit against the Board based upon a claim sounding in tort must be filed in the Court of Claims; to acquire by purchase, eminent domain or otherwise, and to hold and convey title to real property as it shall deem appropriate and personal property in accordance with the State Property Control Act; and to expend the funds appropriated to or lawfully belonging to the Chicago State University, provided that the Board in the exercise of the powers conferred by this Article shall not create any liability or indebtedness of funds from the State Treasury in excess of the funds appropriated to Chicago State University.
All real property acquired by the Board shall be held for the People of the State of Illinois, for the use of Chicago State University.
Any lease to the Board of lands, buildings or facilities which will support scientific research and development in such areas as high technology, super computing, microelectronics, biotechnology, robotics, physics and engineering shall be for a term not to exceed 18 years, and may grant to the Board the option to purchase the lands, buildings or facilities. The lease shall recite that it is subject to termination and cancellation in any year for which the General Assembly fails to make an appropriation to pay the rent payable under the terms of the lease.
Leases for the purposes described herein exceeding 5 years shall have the approval of the Illinois Board of Higher Education.
The Board's power to enter into contracts includes but is not limited to the power to enter into contracts with municipalities within which the University or any branch thereof is located, in whole or in part, for such municipality to provide fire protection or other essential municipal services upon properties leased to for-profit entities the title to which properties is held by the Board. The Board shall pay to the municipality concerned such equitable portion of the cost of providing such fire protection or other essential municipal service as shall be agreed to by the Board, and as part of the compensation for such fire protection the Board may provide land and buildings, or either, for fire stations to be used by the municipality.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 660/5-42)
Sec. 5-42. Eminent domain. Notwithstanding any other provision of this Law, any power granted under this Law to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(110 ILCS 660/5-45)
Sec. 5-45. Powers and duties. The Board also shall have power and it shall be its duty:
(1) To make rules, regulations and bylaws, not inconsistent with law, for the government and management of Chicago State University and its branches;
(2) To employ, and, for good cause, to remove a President of Chicago State University, and all necessary deans, professors, associate professors, assistant professors, instructors, other educational and administrative assistants, and all other necessary employees, and to prescribe their duties and contract with them upon matters relating to tenure, salaries and retirement benefits in accordance with the State Universities Civil Service Act. Whenever the Board establishes a search committee to fill the position of President of Chicago State University, there shall be minority representation, including women, on that search committee. The Board shall, upon the written request of an employee of Chicago State University, withhold from the compensation of that employee any dues, payments or contributions payable by such employee to any labor organization as defined in the Illinois Educational Labor Relations Act. Under such arrangement, an amount shall be withheld from each regular payroll period which is equal to the pro rata share of the annual dues plus any payments or contributions, and the Board shall transmit such withholdings to the specified labor organization within 10 working days from the time of the withholding;
(3) To prescribe the courses of study to be followed, and textbooks and apparatus to be used at Chicago State University;
(4) To issue upon the recommendation of the faculty, diplomas to such persons as have satisfactorily completed the required studies of Chicago State University, and confer such professional and literary degrees as are usually conferred by other institutions of like character for similar or equivalent courses of study, or such as the Board may deem appropriate;
(5) To examine into the conditions, management, and administration of Chicago State University, to provide the requisite buildings, apparatus, equipment and auxiliary enterprises, and to fix and collect matriculation fees; tuition fees; fees for student activities; fees for student facilities such as student union buildings or field houses or stadia or other recreational facilities; student welfare fees; laboratory fees; and similar fees for supplies and materials. The expense of the building, improving, repairing and supplying fuel and furniture and the necessary appliances and apparatus for conducting Chicago State University, the reimbursed expenses of members of the Board, and the salaries or compensation of the President, assistants, agents and other employees of Chicago State University, shall be a charge upon the State Treasury. All other expenses shall be chargeable against students, and the Board shall regulate the charges accordingly;
(6) To succeed to and to administer all trusts, trust property, and gifts now or hereafter belonging or pertaining to Chicago State University;
(7) To accept endowments of professorships or departments in Chicago State University from any person who may proffer them and, at regular meetings, to prescribe rules and regulations in relation to endowments and declare on what general principles they may be accepted;
(8) To enter into contracts with the Federal government for providing courses of instruction and other services at Chicago State University for persons serving in or with the military or naval forces of the United States, and to provide such courses of instruction and other services;
(9) To contract with respect to the Cooperative Computer Center to obtain services related to electronic data processing;
(10) To provide for the receipt and expenditures of Federal funds paid to Chicago State University by the Federal government for instruction and other services for persons serving in or with the military or naval forces of the United States, and to provide for audits of such funds;
(11) To appoint, subject to the applicable civil service law, persons to be members of the Chicago State University Police Department. Members of the Police Department shall be conservators of the peace and as such have all powers possessed by policemen in cities, and sheriffs, including the power to make arrests on view or warrants of violations of State statutes, University rules and regulations and city or county ordinances, except that they may exercise such powers only within counties wherein Chicago State University and any of its branches or properties are located when such is required for the protection of University properties and interests, and its students and personnel, and otherwise, within such counties, when requested by appropriate State or local law enforcement officials. However, such officers shall have no power to serve and execute civil processes.
The Board must authorize to each member of the Chicago State University Police Department and to any other employee of Chicago State University exercising the powers of a peace officer a distinct badge that, on its face, (i) clearly states that the badge is authorized by Chicago State University and (ii) contains a unique identifying number on its face. No other badge shall be authorized by Chicago State University;
(12) The Board may, directly or in cooperation with other institutions of higher education, acquire by purchase or lease or otherwise, and construct, enlarge, improve, equip, complete, operate, control and manage research and high technology parks, together with the necessary lands, buildings, facilities, equipment, and personal property therefor, to encourage and facilitate (i) the location and development of business and industry in the State of Illinois, and (ii) the increased application and development of technology, and (iii) the improvement and development of the State's economy. The Board may lease to nonprofit corporations all or any part of the land, buildings, facilities, equipment or other property included in a research and high technology park upon such terms and conditions as the Board may deem advisable and enter into any contract or agreement with such nonprofit corporations as may be necessary or suitable for the construction, financing, operation and maintenance and management of any such park; and may lease to any person, firm, partnership or corporation, either public or private, any part or all of the land, building, facilities, equipment or other property of such park for such purposes and upon such rentals, terms and conditions as the Board may deem advisable; and may finance all or part of the cost of any such park, including the purchase, lease, construction, reconstruction, improvement, remodeling, addition to, and extension and maintenance of all or part of such high technology park, and all equipment and furnishings, by legislative appropriations, government grants, contracts, private gifts, loans, receipts from the operation of such high technology park, rentals and similar receipts; and may make its other facilities and services available to tenants or other occupants of any such park at rates which are reasonable and appropriate;
(13) To borrow money, as necessary, from time to time in anticipation of receiving tuition, payments from the State of Illinois, or other revenues or receipts of the University, also known as anticipated moneys. The borrowing limit shall be capped at 100% of the total amount of payroll and other expense vouchers submitted and payable to the University for fiscal year 2010 expenses, but unpaid by the State Comptroller's office. Prior to borrowing any funds, the University shall request from the Comptroller's office a verification of the borrowing limit and shall include the estimated date on which such borrowing shall occur. The borrowing limit cap shall be verified by the State Comptroller's office not prior to 45 days before any estimated date for executing any promissory note or line of credit established under this item (13). The principal amount borrowed under a promissory note or line of credit shall not exceed 75% of the borrowing limit. Within 15 days after borrowing funds under any promissory note or line of credit established under this item (13), the University shall submit to the Governor's Office of Management and Budget, the Speaker of the House of Representatives, the Minority Leader of the House of Representatives, the President of the Senate, and the Minority Leader of the Senate an Emergency Short Term Cash Management Plan. The Emergency Short Term Cash Management Plan shall outline the amount borrowed, the terms for repayment, the amount of outstanding State vouchers as verified by the State Comptroller's office, and the University's plan for expenditure of any borrowed funds, including, but not limited to, a detailed plan to meet payroll obligations to include collective bargaining employees, civil service employees, and academic, research, and health care personnel. The establishment of any promissory note or line of credit established under this item (13) must be finalized within 90 days after the effective date of this amendatory Act of the 96th General Assembly. The borrowed moneys shall be applied to the purposes of paying salaries and other expenses lawfully authorized in the University's State appropriation and unpaid by the State Comptroller. Any line of credit established under this item (13) shall be paid in full one year after creation or within 10 days after the date the University receives reimbursement from the State for all submitted fiscal year 2010 vouchers, whichever is earlier. Any promissory note established under this item (13) shall be repaid within one year after issuance of the note. The Chairman, Comptroller, or Treasurer of the Board shall execute a promissory note or similar debt instrument to evidence the indebtedness incurred by the borrowing. In connection with a borrowing, the Board may establish a line of credit with a financial institution, investment bank, or broker/dealer. The obligation to make the payments due under any promissory note or line of credit established under this item (13) shall be a lawful obligation of the University payable from the anticipated moneys. Any borrowing under this item (13) shall not constitute a debt, legal or moral, of the State and shall not be enforceable against the State. The promissory note or line of credit shall be authorized by a resolution passed by the Board and shall be valid whether or not a budgeted item with respect to that resolution is included in any annual or supplemental budget adopted by the Board. The resolution shall set forth facts demonstrating the need for the borrowing, state an amount that the amount to be borrowed will not exceed, and establish a maximum interest rate limit not to exceed the maximum rate authorized by the Bond Authorization Act or 9%, whichever is less. The resolution may direct the Comptroller or Treasurer of the Board to make arrangements to set apart and hold the portion of the anticipated moneys, as received, that shall be used to repay the borrowing, subject to any prior pledges or restrictions with respect to the anticipated moneys. The resolution may also authorize the Treasurer of the Board to make partial repayments of the borrowing as the anticipated moneys become available and may contain any other terms, restrictions, or limitations not inconsistent with the powers of the Board.
For the purposes of this item (13), "financial institution" means any bank subject to the Illinois Banking Act, any savings and loan association subject to the Illinois Savings and Loan Act of 1985, and any federally chartered commercial bank or savings and loan association or government-sponsored enterprise organized and operated in this State pursuant to the laws of the United States.
(Source: P.A. 96-909, eff. 6-8-10; 97-333, eff. 8-12-11.)

(110 ILCS 660/5-50)
Sec. 5-50. Illinois coal. The Board shall comply with the provisions of the Illinois Mined Coal Act.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 660/5-55)
Sec. 5-55. Smoke detection. The Board shall, by January 1, 1997, submit to the office of the State Fire Marshal the plans for its smoke detection system in all University dormitory corridors and the connection of that system to a monitor panel and to a central fire alarm system.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 660/5-60)
Sec. 5-60. Police Department; liability insurance.
(a) The Board shall provide each member of the Chicago State University Police Department without cost to him or her public liability insurance covering him or her for any liability which arises out of his or her employment to the extent of the insurance policy limits which shall be not less than $50,000.
(b) The Board shall have power to insure the Board, Chicago State University and its branches under Board jurisdiction, Board members, paid and unpaid employees of the Board, and any students, volunteer workers, visiting faculty and professionals who are agents of the Board in the performance or delivery of its programs or services against claims, damages, losses, expenses and civil suits arising out of statements, acts or omissions in the discharge of their duties, which statements, acts or omissions do not involve intentional or willful and wanton misconduct on the part of such persons; and to insure against losses to real and personal property owned by the Board or in the actual or constructive custody of the Board and for loss of income from such real and personal property. The Board shall have power to defend, hold harmless and indemnify, in whole or in part, all persons as to whom any such insurance is provided. Pursuant to its power to insure, the Board may establish and accumulate reserves for payment of such claims, damages, losses, expenses and civil suit awards or obtain insurance affording coverage for such matters. Reserves established by the Board for the foregoing purpose shall be subject to the following conditions:
(1) The amount of such reserves shall not exceed the

amount necessary and proper, based on past experience or independent actuarial determinations;

(2) All earnings derived from such reserves shall be

considered part of the reserves and may be used only for the same purposes for which the reserves may be used;

(3) Reserves may be used only for the purposes of

making payments for civil suits, claims, damages, losses and expenses, including attorneys fees, claims investigation costs and actuarial studies associated with liabilities arising out of statements, acts or omissions of individuals in the discharge of their duties, which statements, acts or omissions do not involve intentional or willful and wanton misconduct on the part of such individuals, for payment of insurance premiums, and for the purposes of making payments for losses resulting from any insured peril;

(4) All funds collected for the purposes specified in

paragraph (3) or earmarked for such purposes must be placed in the reserves;

(5) Whenever the reserves have a balance in excess of

what is necessary and proper, then contributions, charges, assessments or other forms of funding for the reserves shall be appropriately decreased.

(c) As to all claims, damages, losses, expenses and civil suits covered by insurance provided by the Board or as to which the Board has not provided insurance, to the extent permitted by law, sovereign immunity shall apply and recourse shall be limited to the Court of Claims.
(d) When permitted by law to enter into an agreement with any unit of government, institution of higher education, person, or corporation for the use of property or the performance of any function, service or act, the Board may agree to the sharing or allocation of liabilities and damages resulting from such use of property or performance of any function, service or act. Such agreement may provide for contribution or indemnification by any or all of the parties to the agreement upon any liability arising out of the performance of the agreement.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 660/5-65)
Sec. 5-65. Recruiting access.
(a) If the Board has provided access to any campus under its jurisdiction to persons or groups whose purpose is to make students aware of educational or occupational options, the Board shall provide, on an equal basis, access to the official recruiting representatives of the armed forces of Illinois and the United States for the purpose of informing students of educational and career opportunities available to them in the military. The Board is not required to give greater notice regarding the right of access to recruiting representatives than is given to other persons and groups.
(b) The Board shall not bar or exclude from the curriculum, campus, or school facilities of Chicago State University any armed forces training program or organization operated under the authority of the United States government because the program or organization complies with rules, regulations, or policies of the United States government or any agency, branch, or department thereof.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 660/5-70)
Sec. 5-70. English language proficiency. The Board shall at all times maintain in effect a program to assess the oral English language proficiency of all persons providing classroom instruction to students at each campus under the jurisdiction, governance or supervision of the Board, and shall ensure that each person who is not orally proficient in the English language attain such proficiency prior to providing any classroom instruction to students. The program required by this Section shall be fully implemented to ensure the oral English language proficiency of all classroom instructors at each campus under the jurisdiction, governance or supervision of the Board. Any other provisions of this Section to the contrary notwithstanding, nothing in this Section shall be deemed or construed to apply to, or to require such oral English language proficiency of any person who provides classroom instruction to students in foreign language courses only.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 660/5-75)
Sec. 5-75. Engineering facilities. The Board is authorized to construct engineering facilities with funds appropriated for that purpose from the Build Illinois Bond Fund.
(Source: P.A. 94-91, eff. 7-1-05.)

(110 ILCS 660/5-80)
Sec. 5-80. (Repealed).
(Source: P.A. 89-4, eff. 1-1-96. Repealed by P.A. 98-742, eff. 7-16-14.)

(110 ILCS 660/5-85)
Sec. 5-85. Admissions.
(a) No new student shall be admitted to instruction in any of the departments or colleges of the Chicago State University unless such student also has satisfactorily completed:
(1) at least 15 units of high school coursework from

the following 5 categories:

(A) 4 years of English (emphasizing written and

oral communications and literature), of which up to 2 years may be collegiate level instruction;

(B) 3 years of social studies (emphasizing

history and government);

(C) 3 years of mathematics (introductory through

advanced algebra, geometry, trigonometry, or fundamentals of computer programming);

(D) 3 years of science (laboratory sciences); and
(E) 2 years of electives in foreign language

(which may be deemed to include American Sign Language), music, vocational education or art;

(2) except that Chicago State University may admit

individual applicants if it determines through assessment or through evaluation based on learning outcomes of the coursework taken, including vocational education courses and courses taken in a charter school established under Article 27A of the School Code, that the applicant demonstrates knowledge and skills substantially equivalent to the knowledge and skills expected to be acquired in the high school courses required for admission. The Board of Trustees of Chicago State University shall not discriminate in the University's admissions process against an applicant for admission because of the applicant's enrollment in a charter school established under Article 27A of the School Code. Chicago State University may also admit (i) applicants who did not have an opportunity to complete the minimum college preparatory curriculum in high school, and (ii) educationally disadvantaged applicants who are admitted to the formal organized special assistance programs that are tailored to the needs of such students, providing that in either case, the institution incorporates in the applicant's baccalaureate curriculum courses or other academic activities that compensate for course deficiencies; and

(3) except that up to 3 of 15 units of coursework

required by paragraph (1) of this subsection may be distributed by deducting no more than one unit each from the categories of social studies, mathematics, sciences and electives and completing those 3 units in any of the 5 categories of coursework described in paragraph (1).

(b) When allocating funds, local boards of education shall recognize their obligation to their students to offer the coursework required by subsection (a).
(c) A student who has graduated from high school and has scored within the University's accepted range on the ACT or SAT shall not be required to take a high school equivalency test as a prerequisite to admission.
(d) The Board shall establish an admissions process in which honorably discharged veterans are permitted to submit an application for admission to the University as a freshman student enrolling in the spring semester if the veteran was on active duty during the fall semester. The University may request that the Department of Veterans' Affairs confirm the status of an applicant as an honorably discharged veteran who was on active duty during the fall semester.
(Source: P.A. 98-718, eff. 1-1-15; 99-806, eff. 8-15-16.)

(110 ILCS 660/5-88)
Sec. 5-88. In-state tuition charge.
(a) Notwithstanding any other provision of law to the contrary, for tuition purposes, the Board shall deem an individual an Illinois resident, until the individual establishes a residence outside of this State, if all of the following conditions are met:
(1) The individual resided with his or her parent or

guardian while attending a public or private high school in this State.

(2) The individual graduated from a public or private

high school or received the equivalent of a high school diploma in this State.

(3) The individual attended school in this State for

at least 3 years as of the date the individual graduated from high school or received the equivalent of a high school diploma.

(4) The individual registers as an entering student

in the University not earlier than the 2003 fall semester.

(5) In the case of an individual who is not a citizen

or a permanent resident of the United States, the individual provides the University with an affidavit stating that the individual will file an application to become a permanent resident of the United States at the earliest opportunity the individual is eligible to do so.

This subsection (a) applies only to tuition for a term or semester that begins on or after May 20, 2003 (the effective date of Public Act 93-7). Any revenue lost by the University in implementing this subsection (a) shall be absorbed by the University Income Fund.
(b) If a person is on active military duty and stationed in Illinois, then the Board shall deem that person and any of his or her dependents Illinois residents for tuition purposes. Beginning with the 2009-2010 academic year, if a person is on active military duty and is stationed out of State, but he or she was stationed in this State for at least 3 years immediately prior to being reassigned out of State, then the Board shall deem that person and any of his or her dependents Illinois residents for tuition purposes, as long as that person or his or her dependent (i) applies for admission to the University within 18 months of the person on active military duty being reassigned or (ii) remains continuously enrolled at the University. Beginning with the 2013-2014 academic year, if a person is utilizing benefits under the federal Post-9/11 Veterans Educational Assistance Act of 2008 or any subsequent variation of that Act, then the Board shall deem that person an Illinois resident for tuition purposes. Beginning with the 2015-2016 academic year, if a person is utilizing benefits under the federal All-Volunteer Force Educational Assistance Program, then the Board shall deem that person an Illinois resident for tuition purposes.
(Source: P.A. 98-306, eff. 8-12-13; 99-309, eff. 8-7-15.)

(110 ILCS 660/5-90)
Sec. 5-90. Partial tuition waivers.
(a) As used in this Section, "Illinois college or university" means any of the following: the University of Illinois, Southern Illinois University, Chicago State University, Eastern Illinois University, Governors State University, Illinois State University, Northeastern Illinois University, Northern Illinois University, and Western Illinois University.
(b) Each year the Board of Chicago State University shall offer 50% tuition waivers for undergraduate education at any campus under its governance to the children of employees of an Illinois college or university who have been employed by any one or by more than one Illinois college or university for an aggregate period of at least 7 years. To be eligible to receive a partial tuition waiver, the child of an employee of an Illinois college or university (i) must be under the age of 25 at the commencement of the academic year during which the partial tuition waiver is to be effective, and (ii) must qualify for admission to Chicago State University under the same admissions requirements, standards and policies which Chicago State University applies to applicants for admission generally to its respective undergraduate colleges and programs.
(c) Subject to the provisions and limitations of subsection (b), an eligible applicant who has continued to maintain satisfactory academic progress toward graduation may have his or her partial tuition waiver renewed until the time as he or she has expended 4 years of undergraduate partial tuition waiver benefits under this Section.
(d) No partial tuition waiver offered or allocated to any eligible applicant in accordance with the provisions of this Section shall be charged against any tuition waiver limitation established by the Illinois Board of Higher Education.
(e) The Board shall prescribe rules and regulations as are necessary to implement and administer the provisions of this Section.
(Source: P.A. 89-4, eff. 1-1-96; 90-282, eff. 1-1-98.)

(110 ILCS 660/5-91)
Sec. 5-91. Tuition waivers. In addition to any tuition waivers that the Board offers that are exempt by statute from any tuition waiver limitation established by the Illinois Board of Higher Education, the Board is authorized to waive, for individuals with the requisite athletic, academic, or other abilities, that percentage of its undergraduate tuition that is authorized under the tuition waiver limitation established in regulations promulgated by the Illinois Board of Higher Education. If in any fiscal year the Board issues undergraduate tuition waivers to individuals in an aggregate amount exceeding the aggregate tuition waiver amount authorized for that fiscal year under the tuition waiver limitation established by the Illinois Board of Higher Education, the University's budget request for the succeeding fiscal year may be reduced by the Illinois Board of Higher Education by an amount equal to that tuition waiver excess.
(Source: P.A. 89-307, eff. 1-1-96.)

(110 ILCS 660/5-93)
Sec. 5-93. Tuition and fee waiver report. The Board shall report to the Board of Higher Education by September 15 of each year the tuition and fee waivers the University has granted in the previous fiscal year as well as the following information for each tuition and fee waiver program in which the University participates:
(1) Justification of the need for the program.
(2) The program's intended purposes and goals.
(3) The program's eligibility and selection criteria.
(4) The program's cost.
(5) Any benefits resulting from the program.
(Source: P.A. 92-51, eff. 1-1-02.)

(110 ILCS 660/5-95)
Sec. 5-95. Child care services.
(a) For the purposes of this Section, "child care services" means day care home or center services as defined by the Child Care Act of 1969.
(b) The Board may contract for the provision of child care services for its employees. The Board may, in accordance with established rules, allow day care centers to operate in State-owned or leased facilities. Such day care centers shall be primarily for use by State employees of Chicago State University but use by non-employees may be allowed.
Where the Board enters into a contract to construct, acquire or lease all or a substantial portion of a building, in which more than 50 persons shall be employed, other than a renewal of an existing lease, and where a need has been demonstrated, according to subsection (c), on-site child care services shall be provided for employees of Chicago State University.
The Board shall implement this Section and shall promulgate all rules and regulations necessary for this purpose. By September 1, 1996, the Board shall propose rules setting forth the standards and criteria, including need and feasibility, for determining if September child care services shall be provided. The Board shall consult with the Department of Children and Family Services in defining standards for child care service centers established pursuant to this Section to ensure compliance with the Child Care Act of 1969. The Board shall establish a schedule of fees that shall be charged for child care services under this Section. The schedule shall be established so that charges for service are based on the actual cost of care. Except as otherwise provided by law for employees who may qualify for public assistance or social services due to indigency or family circumstance, each employee obtaining child care services under this Section shall be responsible for full payment of all charges. The Board shall report, on or before December 31, 1996, to the Governor and the members of the General Assembly, on the feasibility and implementation of a plan for the provision of comprehensive child care services.
(c) Prior to contracting for child care services, the Board shall determine a need for child care services. Proof of need may include a survey of University employees as well as a determination of the availability of child care services through other State agencies, or in the community. The Board may also require submission of a feasibility, design and implementation plan that takes into consideration similar needs and services of other State universities.
The Board shall have the sole responsibility for choosing the successful bidder and overseeing the operation of its child care service program within the guidelines established by the Board. The Board shall promulgate rules under the Illinois Administrative Procedure Act that detail the specific standards to be used in the selection of a vendor of child care services.
The contract shall provide for the establishment of or arrangement for the use of a licensed day care center or a licensed day care agency, as defined in the Child Care Act of 1969.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 660/5-100)
Sec. 5-100. Flexible hours positions. The Board is authorized to use flexible hours positions. A flexible hours position is one that does not require an ordinary work schedule and includes but is not limited to: (i) a part-time job of 20 hours or more per week, (ii) a job which is shared by 2 employees, or (iii) a job with a compressed work week consisting of an ordinary number of working hours performed on fewer than the number of days ordinarily required to perform that job. The Board may define flexible hours positions to include other types of jobs than are defined above.
The Board shall establish goals for flexible hours positions to be available at each campus under its governance. The Board shall give technical assistance to each such campuses in achieving its goals, and shall report to the Governor and General Assembly prior to May 1, 1997, on the progress of each institution in achieving its goals.
When a goal of 20% of the positions on a campus being available on a flexible hours basis has been reached, the Board shall evaluate the effectiveness and efficiency of the program and determine whether to expand the number of positions available for flexible hours.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 660/5-105)
Sec. 5-105. Fiscal year. The fiscal year of Chicago State University shall terminate on the 30th day of June, and all reports of Chicago State University, except catalogs and circulars, shall be addressed to the Governor. Annual reports shall contain a full account of the financial and other transactions of Chicago State University at the close of the fiscal year, together with a full statement of the then condition of the endowment fund, and shall be presented to the Governor on or before the 15th day of November.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 660/5-110)
Sec. 5-110. Limitation. The powers of the Board as designated in this Article are subject to the Board of Higher Education Act.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 660/5-115)
Sec. 5-115. Meningitis vaccine; information. At the beginning of each academic year, the University shall inform each of its incoming freshmen and transfer students about meningitis and its transmission. Any University facility that delivers health services to University students must offer the meningitis vaccine, subject to availability of the vaccine from the manufacturer. Nothing in this Section may be construed to require the University to pay for the cost of vaccination.
(Source: P.A. 92-89, eff. 1-1-02.)

(110 ILCS 660/5-120)
Sec. 5-120. Limitation on tuition increase. This Section applies only to those students who first enroll after the 2003-2004 academic year. For 4 continuous academic years following initial enrollment (or for undergraduate programs that require more than 4 years to complete, for the normal time to complete the program, as determined by the University), the tuition charged an undergraduate student who is an Illinois resident shall not exceed the amount that the student was charged at the time he or she first enrolled in the University. However, if the student changes majors during this time period, the tuition charged the student shall equal the amount the student would have been charged had he or she been admitted to the changed major when he or she first enrolled. An undergraduate student who is an Illinois resident and who has for 4 continuous academic years been charged no more than the tuition amount that he or she was charged at the time he or she first enrolled in the University shall be charged tuition not to exceed the amount the University charged students who first enrolled in the University for the academic year following the academic year the student first enrolled in the University for a maximum of 2 additional continuous academic years.
(Source: P.A. 96-1293, eff. 7-26-10.)

(110 ILCS 660/5-125)
Sec. 5-125. Provision of student and social security information prohibited.
(a) The University, including its agents, employees, student or alumni organizations, or any affiliates, may not provide a student's name, address, telephone number, social security number, e-mail address, or other personal identifying information to a business organization or financial institution that issues credit or debit cards, unless the student is 21 years of age or older. This prohibition does not apply to service providers of the University that (i) assist the University in the electronic disbursement of refunds, including, but not limited to, financial aid refunds, and (ii) do not provide loan or credit services.
(b) The University may not print an individual's social security number on any card or other document required for the individual to access products or services provided by the University.
(Source: P.A. 96-261, eff. 1-1-10; 96-1391, eff. 7-29-10.)

(110 ILCS 660/5-130)
Sec. 5-130. Students called to active military service. The University shall allow a currently enrolled student who is called to active military service to complete any unfinished courses at a later date at no additional charge, unless course credit has already been given or the student received a full refund upon withdrawing from the course (in which case the student's record shall reflect that the withdrawal is due to active military service). The student must be given priority over other students in reenrolling in the course or courses. The Board may adopt any rules necessary to implement this Section.
(Source: P.A. 94-587, eff. 8-15-05.)

(110 ILCS 660/5-135)
Sec. 5-135. Sexual assault awareness education. The University shall provide some form of sexual assault awareness education to all incoming students, whether through a seminar, online training, or some other way of informing students.
(Source: P.A. 95-764, eff. 1-1-09.)

(110 ILCS 660/5-140)
Sec. 5-140. Buildings available for emergency purposes. The Board shall make mutually agreed buildings of the university available for emergency purposes, upon the request of the Illinois Emergency Management Agency, the State-accredited emergency management agency with jurisdiction, or the American Red Cross, and cooperate in all matters with the Illinois Emergency Management Agency, local emergency management agencies, State-certified, local public health departments, the American Red Cross, and federal agencies concerned with emergency preparedness and response.
(Source: P.A. 96-57, eff. 7-23-09; 96-1000, eff. 7-2-10; 97-333, eff. 8-12-11.)

(110 ILCS 660/5-145)
Sec. 5-145. Veterans' Day; moment of silence. If the University holds any type of event at the University on November 11, Veterans' Day, the Board shall require a moment of silence at that event to recognize Veterans' Day.
(Source: P.A. 96-84, eff. 7-27-09; 96-1000, eff. 7-2-10.)

(110 ILCS 660/5-150)
Sec. 5-150. Faculty and staff contact with public officials. All faculty and staff members of the University are free to communicate their views on any matter of private or public concern to any member of the legislative, executive, or judicial branch of government, State or federal, without notice to or prior approval of the University, so long as they do not represent that they are speaking for or on behalf of the University.
(Source: P.A. 96-147, eff. 8-7-09; 96-1000, eff. 7-2-10.)

(110 ILCS 660/5-155)
Sec. 5-155. Faculty and staff political displays. The University may not prohibit any faculty or staff member from (i) displaying political buttons, stickers, or patches while on University property, provided that such display by any member of the faculty in an instructional setting is for a purpose relevant to the subject of instruction; (ii) attending a partisan political rally, provided that the employee is not on duty; or (iii) displaying a partisan bumper sticker on his or her motor vehicle.
(Source: P.A. 96-148, eff. 8-7-09; 96-1000, eff. 7-2-10.)

(110 ILCS 660/5-160)
Sec. 5-160. Disability history and awareness. The University may conduct and promote activities that provide education on, awareness of, and an understanding of disability history, people with disabilities, and the disability rights movement.
(Source: P.A. 96-191, eff. 1-1-10; 96-1000, eff. 7-2-10.)

(110 ILCS 660/5-165)
Sec. 5-165. Administrator and faculty salary and benefits; report. The Board of Trustees shall report to the Board of Higher Education, on or before July 1 of each year, the base salary and benefits of the president of the university and all administrators, faculty members, and instructors employed by the university. For the purposes of this Section, "benefits" includes without limitation vacation days, sick days, bonuses, annuities, and retirement enhancements.
(Source: P.A. 96-266, eff. 1-1-10; 96-1000, eff. 7-2-10.)

(110 ILCS 660/5-170)
Sec. 5-170. American Sign Language courses. The University may award academic credit for the successful completion of any American Sign Language course offered or approved by the University, which may be applied toward the satisfaction of the foreign language requirements of the University, except for those requirements related to the content of a student's academic major.
(Source: P.A. 96-843, eff. 6-1-10; 97-333, eff. 8-12-11.)

(110 ILCS 660/5-175)
Sec. 5-175. Search firm prohibition. Charges for the services of an external hiring search firm may not be paid from any source of funds, except (i) in the hiring of the President of the University or (ii) in the case of when the President of the University and the Board demonstrate a justifiable need for guidance from an individual or firm with specific expertise in the field of the hiring. The University shall implement a policy under this Section, including qualifying criteria, within 6 months after the effective date of this amendatory Act of the 97th General Assembly.
(Source: P.A. 97-814, eff. 1-1-13.)

(110 ILCS 660/5-180)
Sec. 5-180. Priority enrollment; service member or veteran.
(a) For the purposes of this Section:
"Service member" means a resident of this State who is a member of any component of the U.S. Armed Forces, including any reserve component, or the National Guard of any state, the District of Columbia, a commonwealth, or a territory of the United States and who is eligible to receive military educational benefits.
"Veteran" means a resident of this State who was a service member and who has received an honorable discharge, a general discharge, or an other than honorable discharge.
(b) The Board shall give the earliest possible enrollment opportunity that the University offers to a service member or veteran.
(c) The priority enrollment provided pursuant to this Section shall apply to enrollment for all degree and certificate programs offered by the University after the student's eligibility to receive benefits has been verified by the University.
(Source: P.A. 98-316, eff. 1-1-14.)

(110 ILCS 660/5-185)
Sec. 5-185. Employment contract limitations. This Section applies to the employment contracts of the president or all chancellors of the University entered into, amended, renewed, or extended after the effective date of this amendatory Act of the 99th General Assembly. This Section does not apply to collective bargaining agreements. With respect to employment contracts entered into with the president or all chancellors of the University:
(1) Severance under the contract may not exceed one

year salary and applicable benefits.

(2) A contract with a determinate start and end date

may not exceed 4 years.

(3) The contract may not include any automatic

rollover clauses.

(4) Severance payments or contract buyouts may be

placed in an escrow account if there are pending criminal charges against the president or all chancellors of the University related to their employment.

(5) Final action on the formation, renewal,

extension, or termination of the employment contracts of the president or all chancellors of the University must be made during an open meeting of the Board.

(6) Public notice, compliant with the provisions of

the Open Meetings Act, must be given prior to final action on the formation, renewal, extension, or termination of the employment contracts of the president or all chancellors of the University and must include a copy of the Board item or other documentation providing, at a minimum, a description of the proposed principal financial components of the president's or all chancellors' appointments.

(7) Any performance-based bonus or incentive-based

compensation to the president or all chancellors of the University must be approved by the Board in an open meeting. The performance upon which the bonus is based must be made available to the public no less than 48 hours before Board approval of the performance-based bonus or incentive-based compensation.

(8) Board minutes, board packets, and annual

performance reviews concerning the president or all chancellors of the University must be made available to the public on the University's Internet website.

(Source: P.A. 99-694, eff. 1-1-17.)

(110 ILCS 660/5-190)
Sec. 5-190. Executive accountability. The Board must complete an annual performance review of the president and any chancellors of the University. Such annual performance review must be considered when the Board contemplates a bonus, incentive-based compensation, raise, or severance agreement for the president or all chancellors of the University.
(Source: P.A. 99-694, eff. 1-1-17.)



Article 99

(110 ILCS 660/Art. 99 heading)

(110 ILCS 660/99-1)
Sec. 99-1. Effective date. This Act takes effect July 1, 1995, except that Articles 5, 6, 10, 11, 15, 16, 20, 21, 25, 26, 30, 31, 35, and 36, Sections 50-5 through 50-60 of Article 50, Section 50-65 except Sec. 6a-4 of Article 50, Section 50-70 through 50-190 of Article 50, Sections 50-200 through 50-215 of Article 50, Section 50-220 except Sec. 12 of Article 50, Section 50-225 except Sec. 14 of Article 50, Sections 50-230 through 50-240 of Article 50, Section 50-245 of Article 50, Sections 60-5 through 60-40 of Article 60, and Sections 60-50 through 60-70 of Article 60 take effect January 1, 1996.
(Source: P.A. 89-4, eff. 7-1-95; 89-24, eff. 7-1-95.)






110 ILCS 661/ - Chicago State University Revenue Bond Law.

Article 6

(110 ILCS 661/Art. 6 heading)

(110 ILCS 661/6-1)
Sec. 6-1. Short title. This Article may be cited as the Chicago State University Revenue Bond Law.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 661/6-5)
Sec. 6-5. Definitions. In this Article, unless the context otherwise requires:
"Board" means the Board of Trustees of the University or its successor.
"University" means and includes Chicago State University, located at Chicago, Illinois, and its branches.
"Federal agency" means the United States of America, the President of the United States of America, or such agency or agencies of the United States of America as may be designated or created to make loans or grants or both.
"Acquire" includes to purchase, erect, build, construct, reconstruct, complete, repair, replace, alter, extend, better, equip, develop, and improve a project, including the acquisition and clearing of a site or sites therefor.
"Project" means and includes revenue producing buildings, structures and facilities which, as determined by the Board, are required by, or necessary for the use or benefit of, such University, including, without limiting the generality of the foregoing, student residence halls; apartments; staff housing facilities; dormitories; health, hospital or medical facilities; dining halls; student union buildings; field houses; stadiums; physical education installations and facilities; auditoriums; facilities for student or staff services; any facility or building leased to the United States of America; off-street parking facilities; heretofore, or as may be hereafter, acquired, with all equipment and appurtenant facilities; or any one, or more than one, or all, of the foregoing, or any combination thereof, for such University.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 661/6-10)
Sec. 6-10. Powers. The Board shall have power for such University to:
(1) Acquire any project or projects, or any combination thereof, and to own, operate and maintain the same.
(2) Acquire by purchase, gift, or the exercise of eminent domain, and hold or dispose of real or personal property or rights or interest therein.
(3) Accept grants of money or materials or property of any kind from a federal agency, or others, upon such terms and conditions as may be imposed.
(4) Borrow money and issue bonds to acquire for such University any one project, or more than one, or any combination thereof, or to refund bonds heretofore or hereafter issued, for such University, or for either or both of said purposes, and to provide for the security and payment of said bonds and for the rights of the holders thereof.
(5) Make contracts and leases and execute all instruments and perform all acts and do all things necessary or convenient to carry out the powers granted in this Article.
(6) Retain in its treasury (i) all moneys received from the sale of all bonds issued under this Article, (ii) all fees, rentals and other charges from students, staff members and others using or being served by, or having the right to use or the right to be served by, or to operate any project, (iii) all tuition, registration, matriculation, health, hospital, medical, laboratory, admission, student activities, student services, and all other fees collected from students matriculated, registered or otherwise enrolled at and attending such University pledged under the terms of any resolution authorizing bonds pursuant to this Article, and (iv) all rentals from any facility or building leased to the United States of America, all of which shall be considered always appropriated to the Board.
(7) The Board shall prepare an annual capital plan that details the proposed budget year and 3 year capital needs of such University for capital expenditures to finance revenue producing facilities through the issuance of revenue bonds. This plan shall detail each project and the project cost in current dollar amounts. The plan shall contain the appropriate detail for the proposed budget year and the 3 year plan that will justify each project's ability to meet the debt service requirements by producing sufficient revenue, life expectancy and maintenance requirements. Such annual capital plans shall be submitted to the Board of Higher Education.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 661/6-12)
Sec. 6-12. Eminent domain. Notwithstanding any other provision of this Law, any power granted under this Law to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(110 ILCS 661/6-15)
Sec. 6-15. Issuance of Bonds.
(a) The Board shall have power, and is hereby authorized from time to time, to issue negotiable bonds (i) to acquire any one project, or more than one, or any combination thereof, for such University, or (ii) to refund bonds heretofore and hereafter issued as hereinafter provided for, or (iii) for either or both of said purposes. The bonds shall be authorized by resolution of the Board. The bonds may be issued in one or more series, may bear such date or dates, may be in such denomination or denominations, may mature at such time or times not exceeding 40 years from the respective dates thereof, may mature in such amount or amounts, may bear interest at such rate or rates, including variable rates, not exceeding the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, payable at such time or times, may be in such form either coupon or registered as to principal only or as to both principal and interest, may carry such registration privileges (including the conversion of a fully registered bond to a coupon bond or bonds and the conversion of a coupon bond to a fully registered bond), may be executed in such manner by such officers of the Board, may be made payable in such medium of payment, at such place or places within or without the State, may be subject to such terms of redemption prior to their expressed maturity, with or without premium, as such resolution or other resolutions may provide. All bonds issued under this Article shall be sold in such manner as the Board may deem best in the public interest; provided that such bonds shall be sold at such price that the true interest cost of the proceeds therefrom will not exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract. The resolution may provide that one of the officers of the Board, or the bond registrar or trustee appointed under the resolution authorizing the bonds shall sign such bonds manually and that the other signatures may be printed, lithographed or engraved thereon. The coupon bonds shall be fully negotiable within the meaning of the Uniform Commercial Code.
(b) The Board shall have power, and is hereby authorized from time to time, to issue negotiable refunding bonds (i) to refund unpaid matured bonds; (ii) to refund unpaid matured coupons evidencing interest upon its unpaid matured bonds; and (iii) to refund interest at the coupon rate upon its unpaid matured bonds that has accrued since the maturity of those bonds. Bond and interest coupons which have been received in exchange or paid shall be cancelled and the obligation for interest, not represented by coupons, which has been discharged, shall be evidenced by a written acknowledgment of the exchange or payment thereof.
(c) The Board shall have power, and is hereby authorized from time to time, to also issue negotiable refunding bonds hereunder, to refund bonds at or prior to their maturity or which by their terms are subject to redemption before maturity, or both, in an amount necessary to refund (i) the principal amount of the bonds to be refunded, (ii) the interest to accrue up to and including the maturity date or dates, or to the next succeeding redemption date, thereof, and (iii) the applicable redemption premiums, if any. All proceeds received at the sale thereof (excepting the accrued interest received and an amount sufficient to pay the costs of issuance of such bonds and to create or maintain any reserves required under the resolution authorizing such bonds) shall be used:
(1) if the bonds to be refunded are then due, for the

payment thereof;

(2) if the bonds to be refunded are voluntarily

surrendered with the consent of the holder or holders thereof, for the payment thereof;

(3) if the bonds to be refunded are then subject to

prior redemption by their terms, for the redemption thereof;

(4) if the bonds to be refunded are not then subject

to payment or redemption, to purchase direct obligations of, or obligations which are fully guaranteed by, the United States of America so long as such obligations will mature at such time or times, with interest thereon or the proceeds received therefrom, to provide funds adequate to pay when due or called for redemption prior to maturity the bonds to be refunded, together with the interest accrued thereon and any redemption premium due thereon; and such proceeds or such obligations shall, with all other funds legally available for such purpose, be deposited in escrow with a banking corporation, or national banking association, located in and doing business in the State of Illinois, with power to accept and execute trusts, or any successor thereto, which is also a member of the Federal Deposit Insurance Corporation and of the Federal Reserve System, to be held in an irrevocable trust solely for and until the payment and redemption of the bonds so to be refunded; and any balance remaining in such escrow after the payment and retirement of the bonds to be refunded shall be returned to the Board to be used and held for use as revenues pledged for the payment of such refunding bonds; or

(5) for any combination thereof.
With respect to instruments for the payment of money issued under this Section, it is the intention of the General Assembly (i) that the Omnibus Bond Acts are supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Article that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Article that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 661/6-20)
Sec. 6-20. Security of Bonds. In connection with the issuance of any bonds under this Article, and in order to secure the payment of any such bonds and the interest thereon, the Board shall have power for such University:
(1) To fix, maintain and collect (i) fees, rentals and other charges from students, staff members and others using or being served by, or having the right to use or the right to be served by, or to operate any project, (ii) tuition, registration, matriculation, health, hospital, medical, laboratory, admission, student activities, student services, and all other fees collected from students matriculated, registered or otherwise enrolled and attending such University, and (iii) rentals from any facility or building leased to the United States of America, the aggregate of which shall be sufficient at all times to pay all necessary expenses of the operation and maintenance of any project, to pay the bonds at maturity and accruing interest thereon in accordance with their terms, and to create and maintain all reserves therefor as provided by the resolution authorizing such bonds.
(2) To provide that bonds issued under this Article, subject only to the prior payment of the operation and maintenance expenses of any project, shall be payable from and secured by a pledge of and lien on all or any part of the income and revenues derived from, and to pledge and assign to, or in trust for the benefit of, the holder or holders of bonds under this Article all or any part of the income and revenues derived from (i) fees, rentals and other charges from students, staff members and others using or being served by, or having the right to use or the right to be served by, or to operate, any project, (ii) tuition, registration, matriculation, health, hospital, medical, laboratory, admission, student activities, student services, and all other fees collected from students matriculated, registered or otherwise enrolled at and attending such University, and (iii) rentals from any facility or building leased to the United States of America; provided that, if the Board provides that any bonds issued under this Article shall be payable from the income and revenues of any project heretofore acquired, any such provision for the payment of such bonds from the income and revenues of any such project heretofore acquired shall be subject to, and in all respects in full conformity and compliance with, the rights of the holders of any bonds or obligations payable from the income and revenues of any such project heretofore issued by the Board and then outstanding.
(3) To covenant with or for the benefit of the holder or holders of the bonds issued under this Article that so long as any such bonds shall remain outstanding and unpaid the Board will fix, maintain and collect in such installments as may be agreed upon (i) fees, rentals and other charges from students, staff members and others using or being served by, or having the right to use or the right to be served by, or to operate any project, (ii) tuition, registration, matriculation, health, hospital, medical, laboratory, admission, student activities, student services, and all other fees collected from students matriculated, registered or otherwise enrolled at and attending such University pledged under the terms of any resolution authorizing bonds pursuant to this Article, and (iii) rentals from any facility or building leased to the United States of America, the aggregate of which shall be sufficient at all times to pay all necessary expenses of the operation and maintenance of any project, to pay the bonds at maturity and accruing interest thereon in accordance with their terms, and to create and maintain all reserves therefor as provided by the resolution authorizing such bonds, until such bonds and accruing interest have been paid in accordance with their terms.
(4) To covenant with or for the benefit of the holder or holders of bonds issued under this Article as to all matters deemed advisable by the Board, including:
(i) The purposes, terms, and conditions for the

issuance of additional parity or junior lien bonds that may thereafter be issued, and for the payment of the principal, redemption premiums and interest on such bonds.

(ii) The kind and amount of all insurance to be

carried, the cost of which shall be charged as an operation and maintenance expense of any project.

(iii) The operation, maintenance and management of

any project to assure the maximum use and occupancy thereof; the accounting for, and the auditing of, all income and revenue from, and all expenses of, any project; the employment of engineers and consultants; and the keeping of records, reports and audits of any project.

(iv) The obligation of the Board to maintain any

project in good condition and to operate the same at all times in an economical and efficient manner.

(v) The terms and conditions for creating and

maintaining sinking funds, reserve funds, and such other special funds as may be created in the resolution authorizing the bonds, separate and apart from all other funds and accounts of the Board and the University.

(vi) The procedure by which the terms of any contract

with the holders of the bonds may be amended, the amount of bonds the holders of which must consent thereto, and the manner in which consent may be given.

(vii) Providing the procedure for refunding such

bonds.

(viii) Such other covenants as may be deemed

necessary or desirable to assure a successful operation of any project and the prompt payment of the principal of and interest upon the bonds so authorized.

(5) To make and enforce and agree to make and enforce parietal rules that shall insure the use of any project to the maximum extent to which such project is capable of serving students, staff members and others using or being served by, or having the right to use or the right to be served by, or to operate, any project.
(6) To covenant that so long as any of the bonds issued under this Article shall remain outstanding and unpaid, it will not, except upon such terms and conditions as may be determined:
(i) Voluntarily create or cause to be created any

debt, lien, mortgage, pledge, assignment, encumbrance or other charge having priority to the lien of the bonds issued under this Article upon any of the income and revenues derived from (A) all fees, rentals and other charges from students, staff members and others using or being served by, or having the right to use or the right to be served by or to operate, any project, (B) all tuition, registration, matriculation, health, hospital, medical, laboratory, admission, student activities, student services, and all other fees collected from students matriculated, registered or otherwise enrolled at and attending such University, and (C) all rentals from any facility or building leased to the United States of America.

(ii) Convey or otherwise alienate any project or the

real estate upon which such project shall be located, except at a price sufficient to pay all the bonds issued for such project then outstanding and interest accrued thereon, and then only in accordance with any agreements with the holder or holders of such bonds.

(7) To vest in a trustee or trustees the right to receive all or any part of the income and revenue pledged and assigned to, or for the benefit of the holder or holders of bonds issued under this Article, and to hold, apply and dispose of the same and the right to enforce any covenant made to secure or pay or in relation to the bonds; to execute and deliver a trust agreement or trust agreements which may set forth the powers and duties and the remedies available to such trustee or trustees and limiting the liabilities thereof and describing what occurrences shall constitute events of default and prescribing the terms and conditions upon which such trustee or trustees or the holder or holders of any specified amount or percentage of such bonds may exercise such rights; and to enforce any and all such covenants and resort to such remedies as may be appropriate.
(8) To covenant to perform any and all acts and to do any and all such things as may be necessary or convenient or desirable in order to secure its bonds, or as may in the judgment of the Board tend to make the bonds more marketable, notwithstanding that such acts or things may not be enumerated herein, it being the intention hereof to give the Board issuing bonds pursuant to this Article power to make all covenants, to perform all acts and to do all things not inconsistent with the Constitution of the State of Illinois.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 661/6-25)
Sec. 6-25. Enforcement of Contract. The provisions of this Article and of any resolution or other proceeding authorizing the issuance of bonds shall constitute a contract with the holders of such bonds and the provisions thereof shall be enforceable by civil action, mandamus, injunction or other proceeding in the appropriate circuit court to enforce and compel the performance of all duties required by this Article and by any resolution authorizing the issuance of bonds adopted responsive hereto.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 661/6-30)
Sec. 6-30. Moneys of the Board. No moneys derived from the sale of bonds issued under the provisions of this Article, or pledged or assigned to or in trust for the benefit of the holder or holders thereof, shall be required to be paid into the State treasury but shall be deposited by the Treasurer or other fiscal officer of the Board in one or more banks, savings and loan associations or trust companies as may be designated by the Board. Such moneys shall be disbursed as may be directed by the Board and in accordance with the terms of any agreements with the holder or holders of any bonds. This Section shall not be construed as limiting the power of the Board to agree in connection with the issuance of any of its bonds as to the custody and disposition of the moneys received from the sale of such bonds or from the income and revenues pledged or assigned to or in trust for the benefit of the holder or holders thereof.
No bank or savings and loan association shall receive public funds as permitted by this Section, unless it has complied with the requirements established pursuant to Section 6 of the Public Funds Investment Act.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 661/6-35)
Sec. 6-35. Validity of Bonds. The bonds bearing the signatures of officers of the Board in office on the date of the signing thereof shall be valid and binding obligations, notwithstanding that before the delivery thereof and payment therefor any or all persons whose signatures appear thereon shall have ceased to be such officers. The validity of the bonds shall not be dependent on nor affected by the validity or regularity of any proceedings to acquire any project financed by the bonds, or to refund outstanding bonds, or taken in connection therewith.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 661/6-40)
Sec. 6-40. Prohibitions Against Obligating the State of Illinois. Nothing in this Article shall be construed to authorize the Board or the University to contract a debt on behalf of, or in any way to obligate, the State of Illinois, or to pledge, assign or encumber in any way, or to permit the pledging, assigning or encumbering in any way, of appropriations made by the General Assembly of the State of Illinois.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 661/6-45)
Sec. 6-45. Obligations of Board. All bonds issued pursuant to this Article shall be obligations of the Board payable only in accordance with the terms thereof and shall not be obligations general, special or otherwise, of the State of Illinois. Such bonds shall not constitute a debt, legal or moral, of the State of Illinois, and shall not be enforceable against the State, nor shall payment thereof be enforceable out of any funds of the Board, or of the University, other than the income and revenues pledged and assigned to, or in trust for the benefit of, the holder or holders of such bonds.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 661/6-50)
Sec. 6-50. Bonds as Legal Investments. The State and all counties, cities, villages, incorporated towns and other municipal corporations, political subdivisions and public bodies, and public officers of any thereof, all banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies and other persons carrying on a banking business, all insurance companies, insurance associations and other persons carrying on an insurance business, and all executors, administrators, guardians, trustees and other fiduciaries may legally invest any sinking funds, moneys or other funds belonging to them or within their control in any bonds issued pursuant to this Article, it being the purpose of this Section to authorize the investment in such bonds of all sinking, insurance, retirement, compensation, pension and trust funds, whether owned or controlled by private or public persons or officers; provided, however, that nothing contained in this Section may be construed as relieving any person, firm or corporation from any duty of exercising reasonable care in selecting securities for purchase or investment.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 661/6-55)
Sec. 6-55. Excision of Unconstitutional and Ineffective Parts of Article. It is hereby declared that the Sections, clauses, sentences and parts of this Article are severable and are not matters of mutual essential inducement, and any of them may be excised by any court of competent jurisdiction if this Article would otherwise be unconstitutional or ineffective. It is the intention of this Article to confer upon the Board the whole or any part of the powers in this Article provided for, and if any one or more Sections, clauses, sentences and parts of this Article shall for any reason be questioned in any court of competent jurisdiction and shall be adjudged unconstitutional or invalid, such judgment shall not affect, impair or invalidate the remaining provisions thereof, but shall be confined in its operation to the specific provision or provisions so held unconstitutional or invalid, and the inapplicability or invalidity of any Section, clause, sentence or part of this Article in any one or more instances shall not be taken to affect or prejudice its applicability or validity in any other instance.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 661/6-60)
Sec. 6-60. Supplemental Nature of Article; Construction and Purposes. The powers conferred by this Article shall be in addition to and supplemental to the powers conferred by any other law, general or special, and bonds may be issued under this Article notwithstanding the provisions of any other such law and without regard to the procedure required by any other such laws. Insofar as the provisions of this Article are inconsistent with the provisions of any other law, general or special, the provisions of this Article shall be controlling, except for the Board of Higher Education Act.
(Source: P.A. 89-4, eff. 1-1-96.)



Article 99

(110 ILCS 661/Art. 99 heading)

(110 ILCS 661/99-1)
Sec. 99-1. Effective date. This Act takes effect July 1, 1995, except that Articles 5, 6, 10, 11, 15, 16, 20, 21, 25, 26, 30, 31, 35, and 36, Sections 50-5 through 50-60 of Article 50, Section 50-65 except Sec. 6a-4 of Article 50, Section 50-70 through 50-190 of Article 50, Sections 50-200 through 50-215 of Article 50, Section 50-220 except Sec. 12 of Article 50, Section 50-225 except Sec. 14 of Article 50, Sections 50-230 through 50-240 of Article 50, Section 50-245 of Article 50, Sections 60-5 through 60-40 of Article 60, and Sections 60-50 through 60-70 of Article 60 take effect January 1, 1996.
(Source: P.A. 89-4, eff. 7-1-95; 89-24, eff. 7-1-95.)






110 ILCS 665/ - Eastern Illinois University Law.

Article 10

(110 ILCS 665/Art. 10 heading)

(110 ILCS 665/10-1)
Sec. 10-1. Short title. This Article may be cited as the Eastern Illinois University Law.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 665/10-5)
Sec. 10-5. Object. The object of Eastern Illinois University is to offer such courses of instruction, conduct such research and offer such public services as are prescribed by the Board of Trustees of Eastern Illinois University or its successor, subject to the provisions of Section 7 of the Board of Higher Education Act.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 665/10-10)
Sec. 10-10. There is hereby created a body politic and corporate which shall be styled the Board of Trustees of Eastern Illinois University (hereinafter called the Board), and which shall operate, manage, control, and maintain Eastern Illinois University in accordance with the rights, powers and duties now or hereafter vested by law in that Board.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 665/10-15)
Sec. 10-15. Membership; terms; vacancies. The Board shall consist of 7 voting members appointed by the Governor, by and with the advice and consent of the Senate, and one voting member who is a student at Eastern Illinois University. The student member shall be chosen by a campus-wide student election. The student member shall serve a term of one year beginning on July 1 of each year, except that the student member initially selected shall serve a term beginning on the date of his or her selection and expiring on the next succeeding June 30. To be eligible for selection as a student member and to be eligible to remain as a student member of the Board, the student member must be a resident of this State, must have and maintain a grade point average that is equivalent to at least 2.5 on a 4.0 scale, and must be a full time student enrolled at all times during his or her term of office except for that part of the term which follows the completion of the last full regular semester of an academic year and precedes the first full regular semester of the succeeding academic year at the university (sometimes commonly referred to as the summer session or summer school). If a student member serving on the Board fails to continue to meet or maintain the residency, minimum grade point average, or enrollment requirement established by this Section, his or her membership on the Board shall be deemed to have terminated by operation of law. Of the members first appointed by the Governor, 4 shall be appointed for terms to expire on the third Monday in January, 1999, and 3 shall be appointed for terms to expire on the third Monday in January, 2001. If the Senate is not in session on the effective date of this Article, or if a vacancy in an appointive membership occurs at a time when the Senate is not in session, the Governor shall make temporary appointments until the next meeting of the Senate when he shall nominate persons to fill such memberships for the remainder of their respective terms. No more than 4 of the members appointed by the Governor shall be affiliated with the same political party. Each member appointed by the Governor must be a resident of this State. A failure to meet or maintain this residency requirement constitutes a resignation from and creates a vacancy in the Board. Upon the expiration of the terms of members appointed by the Governor, their respective successors shall be appointed for terms of 6 years from the third Monday in January of each odd-numbered year. Any members appointed to the Board shall continue to serve in such capacity until their successors are appointed and qualified.
(Source: P.A. 91-778, eff. 1-1-01; 91-798, eff. 7-9-00; 92-16, eff. 6-28-01.)

(110 ILCS 665/10-20)
Sec. 10-20. Reimbursement; employment limitations. Members of the Board shall serve without compensation but shall be entitled to reasonable amounts for expenses necessarily incurred in the performance of their duties. Such expenses incurred by the student member may, at the discretion of the Chairman of the Board, be provided for by advance payment to the student member, who shall account therefor to the Board immediately after each meeting.
No member of the Board shall hold or be employed in or appointed to any office or place under the authority of the Board, nor shall any member of the Board be directly or indirectly interested in any contract made by the Board, nor shall he be an employee of the State Government; provided that nothing in this Section shall be deemed to prohibit the student member of the Board from maintaining normal and official status as an enrolled student or normal student employment at Eastern Illinois University.
(Source: P.A. 93-1096, eff. 1-1-06.)

(110 ILCS 665/10-25)
Sec. 10-25. Officers; meetings. Members of the Board shall elect annually by secret ballot from their own number a chairman who shall preside over meetings of the Board and a secretary.
Meetings of the Board shall be held at least once each quarter on the campus of Eastern Illinois University at Charleston, Illinois. At all regular meetings of the Board, a majority of its members shall constitute a quorum. The student member shall have all of the privileges of membership, including the right to make and second motions, to attend executive sessions, and to vote on all Board matters except those involving faculty tenure, faculty promotion or any issue on which the student member has a direct conflict of interest. For the purposes of this Section, a student member shall not be deemed to have a direct conflict of interest in and may vote on any item involving the employment or compensation of the President of the University or the election of officers. Unless the student member is entitled to vote on a measure at a meeting of the Board or any of its committees, he or she shall not be considered a member for the purpose of determining whether a quorum is present at the time that measure is voted upon. No action of the Board shall be invalidated by reason of any vacancies on the Board or by reason of any failure to select a student member.
Special meetings of the Board may be called by the chairman of the Board or by any 3 members of the Board.
At each regular and special meeting that is open to the public, members of the public and employees of the University shall be afforded time, subject to reasonable constraints, to make comments to or ask questions of the Board.
(Source: P.A. 99-734, eff. 8-5-16.)

(110 ILCS 665/10-30)
Sec. 10-30. Ex-officio treasurer. The Board shall designate a member of the staff of Eastern Illinois University as treasurer to serve the Board, but not as a member, and shall furnish a bond in such amount and with such security as is satisfactory to the Board.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 665/10-35)
Sec. 10-35. Transfer of powers, duties, assets; outstanding contracts, agreements and bonds. All the rights, powers and duties vested by law in the Board of Governors of State Colleges and Universities and relating to the operation, management, control and maintenance of Eastern Illinois University are hereby transferred to and vested in the Board of Trustees of Eastern Illinois University.
All books, records, papers, documents and pending business in any way pertaining to Eastern Illinois University and held by the Board of Governors of State Colleges and Universities are hereby transferred from the Board of Governors of State Colleges and Universities to the Board of Trustees of Eastern Illinois University.
The employment of the president and all other academic and nonacademic personnel of Eastern Illinois University is hereby transferred from the Board of Governors of State Colleges and Universities to the Board of Trustees of Eastern Illinois University, but the status and rights of all personnel whose employment is so transferred under the State Universities Civil Service System, under the State Universities Retirement System and under any other contract or benefit plan shall be unaffected thereby.
No rule or regulation promulgated by the Board of Governors of State Colleges and Universities prior to the effective date of this Article pursuant to an exercise of any right, power, duty, responsibility or matter of pending business transferred from the Board of Governors of State Colleges and Universities to the Board of Trustees of Eastern Illinois University under the provisions of this Article shall be affected thereby, and all such rules and regulations shall become the rules and regulations of the Board of Trustees of Eastern Illinois University.
All items of income heretofore received by Eastern Illinois University and paid into the State Treasury and covered into the Board of Governors of State Colleges and Universities Income Fund and not heretofore appropriated by the General Assembly for the support and improvement of Eastern Illinois University under the provisions of paragraph (1) of Section 6a of the State Finance Act shall be transferred by the State Treasurer and covered into the Eastern Illinois University Income Fund for appropriations from time to time to be made by the General Assembly payable from such fund for the support and improvement of Eastern Illinois University as provided in paragraph (1) of Section 6a-1d of that Act; provided that within 10 days after the effective date of this amendatory Act of 1996, all moneys then remaining in the Eastern Illinois University Income Fund heretofore established as a special fund in the State Treasury shall be repaid to the University to be deposited and credited to the University Income Fund established by Eastern Illinois University in its own treasury as provided in paragraph (1) of Section 6a-1d of the State Finance Act.
The right of custody, possession and control over all items of income, funds or deposits in any way pertaining to Eastern Illinois University, which on the effective date of this Article are held or retained by, or under the jurisdiction of the Board of Governors of State Colleges and Universities under the authority of paragraph (2) of Section 6a of the State Finance Act, is hereby transferred to and vested in the Board of Trustees of Eastern Illinois University to be retained by the University in its own treasury, or deposited with a bank or savings and loan association, all in accordance with the provisions of paragraphs (2) and (6) of Section 6a-1d of that Act.
There is hereby transferred from the Board of Governors of State Colleges and Universities to the Board of Trustees of Eastern Illinois University the power of order and direction over the disbursement of those funds which immediately prior to the effective date of this Article were retained by Eastern Illinois University in its own treasury under the authority of Section 6a-2 of the State Finance Act; provided that such funds shall be disbursed from time to time pursuant to the order and direction of the Board of Trustees in accordance with any contracts, pledges, trusts or agreements heretofore made with respect to the use or application of such funds by the Teachers College Board or the Board of Governors of State Colleges and Universities.
Eastern Illinois University shall succeed to, assume and exercise all rights, powers, duties and responsibilities formerly exercised by the Board of Governors of State Colleges and Universities on behalf of Eastern Illinois University prior to the effective date of this Article. All contracts and agreements entered into by the Board of Governors of State Colleges and Universities on behalf of Eastern Illinois University prior to the effective date of this Article shall be valid and shall subsist notwithstanding the abolition of the Board of Governors of State Colleges and Universities and the repeal of the Board of Governors Act and notwithstanding the transfer or the functions of the Board of Governors of State Colleges and Universities with respect to Eastern Illinois University to the Board of Trustees of Eastern Illinois University. All bonds, notes, and other evidences of indebtedness outstanding on the effective date of this Article issued by the Teachers College Board or the Board of Governors of State Colleges and Universities on behalf of Eastern Illinois University shall become the bonds, notes or other evidences of indebtedness of Eastern Illinois University and shall be otherwise unaffected by the transfer of functions to Eastern Illinois University. Any action, including without limitation, approvals of applications for bonds and resolutions constituting official action under the Internal Revenue Code by the Teachers College Board or Board of Governors of State Colleges and Universities prior to the effective date of this Article shall remain effective to the same extent as if that action had been taken by Eastern Illinois University and shall be deemed to be action taken by Eastern Illinois University.
The title to all other property, whether real, personal or mixed, belonging to or under the jurisdiction of the Board of Governors of State Colleges and Universities for Eastern Illinois University is hereby transferred to and vested in the Board of Trustees of Eastern Illinois University to be held for the People of the State of Illinois for such University.
(Source: P.A. 89-4, eff. 1-1-96; 89-602, eff. 8-2-96.)

(110 ILCS 665/10-40)
Sec. 10-40. Contracts, conveyances, expenditures. The Board shall have power to enter into contracts and to sue and be sued, provided that any suit against the Board based upon a claim sounding in tort must be filed in the Court of Claims; to acquire by purchase, eminent domain or otherwise, and to hold and convey title to real property as it shall deem appropriate and personal property in accordance with the State Property Control Act, except as otherwise provided in subsection (c) of Section 10-45 of this Law; and to expend the funds appropriated to or lawfully belonging to the Eastern Illinois University, provided that the Board in the exercise of the powers conferred by this Article shall not create any liability or indebtedness of funds from the State Treasury in excess of the funds appropriated to Eastern Illinois University.
All real property acquired by the Board shall be held for the People of the State of Illinois, for the use of Eastern Illinois University.
Any lease to the Board of lands, buildings or facilities which will support scientific research and development in such areas as high technology, super computing, microelectronics, biotechnology, robotics, physics and engineering shall be for a term not to exceed 18 years, and may grant to the Board the option to purchase the lands, buildings or facilities. The lease shall recite that it is subject to termination and cancellation in any year for which the General Assembly fails to make an appropriation to pay the rent payable under the terms of the lease.
Leases for the purposes described herein exceeding 5 years shall have the approval of the Illinois Board of Higher Education.
The Board's power to enter into contracts includes but is not limited to the power to enter into contracts with municipalities within which the University or any branch thereof is located, in whole or in part, for such municipality to provide fire protection or other essential municipal services upon properties leased to for-profit entities the title to which properties is held by the Board. The Board shall pay to the municipality concerned such equitable portion of the cost of providing such fire protection or other essential municipal service as shall be agreed to by the Board, and as part of the compensation for such fire protection the Board may provide land and buildings, or either, for fire stations to be used by the municipality.
(Source: P.A. 91-251, eff. 7-22-99.)

(110 ILCS 665/10-42)
Sec. 10-42. Eminent domain. Notwithstanding any other provision of this Law, any power granted under this Law to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(110 ILCS 665/10-45)
Sec. 10-45. Powers and duties.
(a) The Board also shall have power and it shall be its duty:
(1) To make rules, regulations and bylaws, not

inconsistent with law, for the government and management of Eastern Illinois University and its branches.

(2) To employ, and, for good cause, to remove a

President of Eastern Illinois University, and all necessary deans, professors, associate professors, assistant professors, instructors, other educational and administrative assistants, and all other necessary employees, and to prescribe their duties and contract with them upon matters relating to tenure, salaries and retirement benefits in accordance with the State Universities Civil Service Act. Whenever the Board establishes a search committee to fill the position of President of Eastern Illinois University, there shall be minority representation, including women, on that search committee. The Board shall, upon the written request of an employee of Eastern Illinois University, withhold from the compensation of that employee any dues, payments or contributions payable by such employee to any labor organization as defined in the Illinois Educational Labor Relations Act. Under such arrangement, an amount shall be withheld from each regular payroll period which is equal to the pro rata share of the annual dues plus any payments or contributions, and the Board shall transmit such withholdings to the specified labor organization within 10 working days from the time of the withholding.

(3) To prescribe the courses of study to be followed,

and textbooks and apparatus to be used at Eastern Illinois University.

(4) To issue upon the recommendation of the faculty,

diplomas to such persons as have satisfactorily completed the required studies of Eastern Illinois University, and confer such professional and literary degrees as are usually conferred by other institutions of like character for similar or equivalent courses of study, or such as the Board may deem appropriate.

(5) To examine into the conditions, management, and

administration of Eastern Illinois University, to provide the requisite buildings, apparatus, equipment and auxiliary enterprises, and to fix and collect matriculation fees; tuition fees; fees for student activities; fees for student facilities such as student union buildings or field houses or stadia or other recreational facilities; student welfare fees; laboratory fees; and similar fees for supplies and materials. The expense of the building, improving, repairing and supplying fuel and furniture and the necessary appliances and apparatus for conducting Eastern Illinois University, the reimbursed expenses of members of the Board, and the salaries or compensation of the President, assistants, agents and other employees of Eastern Illinois University, shall be a charge upon the State Treasury. All other expenses shall be chargeable against students, and the Board shall regulate the charges accordingly.

(6) To succeed to and to administer all trusts, trust

property, and gifts now or hereafter belonging or pertaining to Eastern Illinois University.

(7) To accept endowments of professorships or

departments in Eastern Illinois University from any person who may proffer them and, at regular meetings, to prescribe rules and regulations in relation to endowments and declare on what general principles they may be accepted.

(8) To enter into contracts with the Federal

government for providing courses of instruction and other services at Eastern Illinois University for persons serving in or with the military or naval forces of the United States, and to provide such courses of instruction and other services.

(9) To contract with respect to the Cooperative

Computer Center to obtain services related to electronic data processing.

(10) To provide for the receipt and expenditures of

Federal funds paid to Eastern Illinois University by the Federal government for instruction and other services for persons serving in or with the military or naval forces of the United States, and to provide for audits of such funds.

(11) To appoint, subject to the applicable civil

service law, persons to be members of the Eastern Illinois University Police Department. Members of the Police Department shall be conservators of the peace and as such have all powers possessed by policemen in cities, and sheriffs, including the power to make arrests on view or warrants of violations of State statutes, University rules and regulations and city or county ordinances, except that they may exercise such powers only within counties wherein Eastern Illinois University and any of its branches or properties are located when such is required for the protection of University properties and interests, and its students and personnel, and otherwise, within such counties, when requested by appropriate State or local law enforcement officials. However, such officers shall have no power to serve and execute civil processes.

The Board must authorize to each member of the

Eastern Illinois University Police Department and to any other employee of Eastern Illinois University exercising the powers of a peace officer a distinct badge that, on its face, (i) clearly states that the badge is authorized by Eastern Illinois University and (ii) contains a unique identifying number. No other badge shall be authorized by Eastern Illinois University.

(12) To borrow money, as necessary, from time to time

in anticipation of receiving tuition, payments from the State of Illinois, or other revenues or receipts of the University, also known as anticipated moneys. The borrowing limit shall be capped at 100% of the total amount of payroll and other expense vouchers submitted and payable to the University for fiscal year 2010 expenses, but unpaid by the State Comptroller's office. Prior to borrowing any funds, the University shall request from the Comptroller's office a verification of the borrowing limit and shall include the estimated date on which such borrowing shall occur. The borrowing limit cap shall be verified by the State Comptroller's office not prior to 45 days before any estimated date for executing any promissory note or line of credit established under this item (12). The principal amount borrowed under a promissory note or line of credit shall not exceed 75% of the borrowing limit. Within 15 days after borrowing funds under any promissory note or line of credit established under this item (12), the University shall submit to the Governor's Office of Management and Budget, the Speaker of the House of Representatives, the Minority Leader of the House of Representatives, the President of the Senate, and the Minority Leader of the Senate an Emergency Short Term Cash Management Plan. The Emergency Short Term Cash Management Plan shall outline the amount borrowed, the terms for repayment, the amount of outstanding State vouchers as verified by the State Comptroller's office, and the University's plan for expenditure of any borrowed funds, including, but not limited to, a detailed plan to meet payroll obligations to include collective bargaining employees, civil service employees, and academic, research, and health care personnel. The establishment of any promissory note or line of credit established under this item (12) must be finalized within 90 days after the effective date of this amendatory Act of the 96th General Assembly. The borrowed moneys shall be applied to the purposes of paying salaries and other expenses lawfully authorized in the University's State appropriation and unpaid by the State Comptroller. Any line of credit established under this item (12) shall be paid in full one year after creation or within 10 days after the date the University receives reimbursement from the State for all submitted fiscal year 2010 vouchers, whichever is earlier. Any promissory note established under this item (12) shall be repaid within one year after issuance of the note. The Chairman, Comptroller, or Treasurer of the Board shall execute a promissory note or similar debt instrument to evidence the indebtedness incurred by the borrowing. In connection with a borrowing, the Board may establish a line of credit with a financial institution, investment bank, or broker/dealer. The obligation to make the payments due under any promissory note or line of credit established under this item (12) shall be a lawful obligation of the University payable from the anticipated moneys. Any borrowing under this item (12) shall not constitute a debt, legal or moral, of the State and shall not be enforceable against the State. The promissory note or line of credit shall be authorized by a resolution passed by the Board and shall be valid whether or not a budgeted item with respect to that resolution is included in any annual or supplemental budget adopted by the Board. The resolution shall set forth facts demonstrating the need for the borrowing, state an amount that the amount to be borrowed will not exceed, and establish a maximum interest rate limit not to exceed the maximum rate authorized by the Bond Authorization Act or 9%, whichever is less. The resolution may direct the Comptroller or Treasurer of the Board to make arrangements to set apart and hold the portion of the anticipated moneys, as received, that shall be used to repay the borrowing, subject to any prior pledges or restrictions with respect to the anticipated moneys. The resolution may also authorize the Treasurer of the Board to make partial repayments of the borrowing as the anticipated moneys become available and may contain any other terms, restrictions, or limitations not inconsistent with the powers of the Board.

For the purposes of this item (12), "financial

institution" means any bank subject to the Illinois Banking Act, any savings and loan association subject to the Illinois Savings and Loan Act of 1985, and any federally chartered commercial bank or savings and loan association or government-sponsored enterprise organized and operated in this State pursuant to the laws of the United States.

(b) The Board may, directly or in cooperation with other institutions of higher education, acquire by purchase or lease or otherwise, and construct, enlarge, improve, equip, complete, operate, control and manage research and high technology parks, together with the necessary lands, buildings, facilities, equipment, and personal property therefor, to encourage and facilitate (i) the location and development of business and industry in the State of Illinois, and (ii) the increased application and development of technology, and (iii) the improvement and development of the State's economy. The Board may lease to nonprofit corporations all or any part of the land, buildings, facilities, equipment or other property included in a research and high technology park upon such terms and conditions as the Board may deem advisable and enter into any contract or agreement with such nonprofit corporations as may be necessary or suitable for the construction, financing, operation and maintenance and management of any such park; and may lease to any person, firm, partnership or corporation, either public or private, any part or all of the land, building, facilities, equipment or other property of such park for such purposes and upon such rentals, terms and conditions as the Board may deem advisable; and may finance all or part of the cost of any such park, including the purchase, lease, construction, reconstruction, improvement, remodeling, addition to, and extension and maintenance of all or part of such high technology park, and all equipment and furnishings, by legislative appropriations, government grants, contracts, private gifts, loans, receipts from the operation of such high technology park, rentals and similar receipts; and may make its other facilities and services available to tenants or other occupants of any such park at rates which are reasonable and appropriate.
(c) The Board may sell the following described property without compliance with the State Property Control Act and retain the proceeds in the University treasury in a special, separate development fund account that the Auditor General shall examine to assure compliance with this Law:
Lots 511 and 512 in Heritage Woods V, Charleston, Coles

County, Illinois.

Revenues from the development fund account may be withdrawn by the University for the purpose of upgrading the on-campus formal reception facility. Moneys from the development fund account used for any other purpose must be deposited into and appropriated from the General Revenue Fund.
(Source: P.A. 96-909, eff. 6-8-10; 97-333, eff. 8-12-11.)

(110 ILCS 665/10-50)
Sec. 10-50. Illinois coal. The Board shall comply with the provisions of the Illinois Mined Coal Act.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 665/10-55)
Sec. 10-55. Smoke detection. The Board shall, by January 1, 1997, submit to the office of the State Fire Marshal the plans for its smoke detection system in all University dormitory corridors and the connection of that system to a monitor panel and to a central fire alarm system.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 665/10-60)
Sec. 10-60. Police Department; liability insurance.
(a) The Board shall provide each member of the Eastern Illinois University Police Department without cost to him or her public liability insurance covering him or her for any liability which arises out of his or her employment to the extent of the insurance policy limits which shall be not less than $50,000.
(b) The Board shall have power to insure the Board, Eastern Illinois University and its branches under Board jurisdiction, Board members, paid and unpaid employees of the Board, and any students, volunteer workers, visiting faculty and professionals who are agents of the Board in the performance or delivery of its programs or services against claims, damages, losses, expenses and civil suits arising out of statements, acts or omissions in the discharge of their duties, which statements, acts or omissions do not involve intentional or willful and wanton misconduct on the part of such persons; and to insure against losses to real and personal property owned by the Board or in the actual or constructive custody of the Board and for loss of income from such real and personal property. The Board shall have power to defend, hold harmless and indemnify, in whole or in part, all persons as to whom any such insurance is provided. Pursuant to its power to insure, the Board may establish and accumulate reserves for payment of such claims, damages, losses, expenses and civil suit awards or obtain insurance affording coverage for such matters. Reserves established by the Board for the foregoing purpose shall be subject to the following conditions:
(1) The amount of such reserves shall not exceed the

amount necessary and proper, based on past experience or independent actuarial determinations;

(2) All earnings derived from such reserves shall be

considered part of the reserves and may be used only for the same purposes for which the reserves may be used;

(3) Reserves may be used only for the purposes of

making payments for civil suits, claims, damages, losses and expenses, including attorneys fees, claims investigation costs and actuarial studies associated with liabilities arising out of statements, acts or omissions of individuals in the discharge of their duties, which statements, acts or omissions do not involve intentional or willful and wanton misconduct on the part of such individuals, for payment of insurance premiums, and for the purposes of making payments for losses resulting from any insured peril;

(4) All funds collected for the purposes specified in

paragraph (3) or earmarked for such purposes must be placed in the reserves;

(5) Whenever the reserves have a balance in excess of

what is necessary and proper, then contributions, charges, assessments or other forms of funding for the reserves shall be appropriately decreased.

(c) As to all claims, damages, losses, expenses and civil suits covered by insurance provided by the Board or as to which the Board has not provided insurance, to the extent permitted by law, sovereign immunity shall apply and recourse shall be limited to the Court of Claims.
(d) When permitted by law to enter into an agreement with any unit of government, institution of higher education, person, or corporation for the use of property or the performance of any function, service or act, the Board may agree to the sharing or allocation of liabilities and damages resulting from such use of property or performance of any function, service or act. Such agreement may provide for contribution or indemnification by any or all of the parties to the agreement upon any liability arising out of the performance of the agreement.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 665/10-65)
Sec. 10-65. Recruiting access.
(a) If the Board has provided access to any campus under its jurisdiction to persons or groups whose purpose is to make students aware of educational or occupational options, the Board shall provide, on an equal basis, access to the official recruiting representatives of the armed forces of Illinois and the United States for the purpose of informing students of educational and career opportunities available to them in the military. The Board is not required to give greater notice regarding the right of access to recruiting representatives than is given to other persons and groups.
(b) The Board shall not bar or exclude from the curriculum, campus, or school facilities of Eastern Illinois University any armed forces training program or organization operated under the authority of the United States government because the program or organization complies with rules, regulations, or policies of the United States government or any agency, branch, or department thereof.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 665/10-70)
Sec. 10-70. English language proficiency. The Board shall at all times maintain in effect a program to assess the oral English language proficiency of all persons providing classroom instruction to students at each campus under the jurisdiction, governance or supervision of the Board, and shall ensure that each person who is not orally proficient in the English language attain such proficiency prior to providing any classroom instruction to students. The program required by this Section shall be fully implemented to ensure the oral English language proficiency of all classroom instructors at each campus under the jurisdiction, governance or supervision of the Board. Any other provisions of this Section to the contrary notwithstanding, nothing in this Section shall be deemed or construed to apply to, or to require such oral English language proficiency of any person who provides classroom instruction to students in foreign language courses only.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 665/10-75)
Sec. 10-75. Engineering facilities. The Board is authorized to construct engineering facilities with funds appropriated for that purpose from the Build Illinois Bond Fund.
(Source: P.A. 94-91, eff. 7-1-05.)

(110 ILCS 665/10-80)
Sec. 10-80. (Repealed).
(Source: P.A. 89-4, eff. 1-1-96. Repealed by P.A. 98-742, eff. 7-16-14.)

(110 ILCS 665/10-85)
Sec. 10-85. Admissions.
(a) No new student shall be admitted to instruction in any of the departments or colleges of the Eastern Illinois University unless such student also has satisfactorily completed:
(1) at least 15 units of high school coursework from

the following 5 categories:

(A) 4 years of English (emphasizing written and

oral communications and literature), of which up to 2 years may be collegiate level instruction;

(B) 3 years of social studies (emphasizing

history and government);

(C) 3 years of mathematics (introductory through

advanced algebra, geometry, trigonometry, or fundamentals of computer programming);

(D) 3 years of science (laboratory sciences); and
(E) 2 years of electives in foreign language

(which may be deemed to include American Sign Language), music, vocational education or art;

(2) except that Eastern Illinois University may admit

individual applicants if it determines through assessment or through evaluation based on learning outcomes of the coursework taken, including vocational education courses and courses taken in a charter school established under Article 27A of the School Code, that the applicant demonstrates knowledge and skills substantially equivalent to the knowledge and skills expected to be acquired in the high school courses required for admission. The Board of Trustees of Eastern Illinois University shall not discriminate in the University's admissions process against an applicant for admission because of the applicant's enrollment in a charter school established under Article 27A of the School Code. Eastern Illinois University may also admit (i) applicants who did not have an opportunity to complete the minimum college preparatory curriculum in high school, and (ii) educationally disadvantaged applicants who are admitted to the formal organized special assistance programs that are tailored to the needs of such students, providing that in either case, the institution incorporates in the applicant's baccalaureate curriculum courses or other academic activities that compensate for course deficiencies; and

(3) except that up to 3 of 15 units of coursework

required by paragraph (1) of this subsection may be distributed by deducting no more than one unit each from the categories of social studies, mathematics, sciences and electives and completing those 3 units in any of the 5 categories of coursework described in paragraph (1).

(b) When allocating funds, local boards of education shall recognize their obligation to their students to offer the coursework required by subsection (a).
(c) A student who has graduated from high school and has scored within the University's accepted range on the ACT or SAT shall not be required to take a high school equivalency test as a prerequisite to admission.
(d) The Board shall establish an admissions process in which honorably discharged veterans are permitted to submit an application for admission to the University as a freshman student enrolling in the spring semester if the veteran was on active duty during the fall semester. The University may request that the Department of Veterans' Affairs confirm the status of an applicant as an honorably discharged veteran who was on active duty during the fall semester.
(Source: P.A. 98-718, eff. 1-1-15; 99-806, eff. 8-15-16.)

(110 ILCS 665/10-88)
Sec. 10-88. In-state tuition charge.
(a) Notwithstanding any other provision of law to the contrary, for tuition purposes, the Board shall deem an individual an Illinois resident, until the individual establishes a residence outside of this State, if all of the following conditions are met:
(1) The individual resided with his or her parent or

guardian while attending a public or private high school in this State.

(2) The individual graduated from a public or private

high school or received the equivalent of a high school diploma in this State.

(3) The individual attended school in this State for

at least 3 years as of the date the individual graduated from high school or received the equivalent of a high school diploma.

(4) The individual registers as an entering student

in the University not earlier than the 2003 fall semester.

(5) In the case of an individual who is not a citizen

or a permanent resident of the United States, the individual provides the University with an affidavit stating that the individual will file an application to become a permanent resident of the United States at the earliest opportunity the individual is eligible to do so.

This subsection (a) applies only to tuition for a term or semester that begins on or after May 20, 2003 (the effective date of Public Act 93-7). Any revenue lost by the University in implementing this subsection (a) shall be absorbed by the University Income Fund.
(b) If a person is on active military duty and stationed in Illinois, then the Board shall deem that person and any of his or her dependents Illinois residents for tuition purposes. Beginning with the 2009-2010 academic year, if a person is on active military duty and is stationed out of State, but he or she was stationed in this State for at least 3 years immediately prior to being reassigned out of State, then the Board shall deem that person and any of his or her dependents Illinois residents for tuition purposes, as long as that person or his or her dependent (i) applies for admission to the University within 18 months of the person on active military duty being reassigned or (ii) remains continuously enrolled at the University. Beginning with the 2013-2014 academic year, if a person is utilizing benefits under the federal Post-9/11 Veterans Educational Assistance Act of 2008 or any subsequent variation of that Act, then the Board shall deem that person an Illinois resident for tuition purposes. Beginning with the 2015-2016 academic year, if a person is utilizing benefits under the federal All-Volunteer Force Educational Assistance Program, then the Board shall deem that person an Illinois resident for tuition purposes.
(Source: P.A. 98-306, eff. 8-12-13; 99-309, eff. 8-7-15.)

(110 ILCS 665/10-90)
Sec. 10-90. Partial tuition waivers.
(a) As used in this Section, "Illinois college or university" means any of the following: the University of Illinois, Southern Illinois University, Chicago State University, Eastern Illinois University, Governors State University, Illinois State University, Northeastern Illinois University, Northern Illinois University, and Western Illinois University.
(b) Each year the Board of Eastern Illinois University shall offer 50% tuition waivers for undergraduate education at any campus under its governance to the children of employees of an Illinois college or university who have been employed by any one or by more than one Illinois college or university for an aggregate period of at least 7 years. To be eligible to receive a partial tuition waiver, the child of an employee of an Illinois college or university (i) must be under the age of 25 at the commencement of the academic year during which the partial tuition waiver is to be effective, and (ii) must qualify for admission to Eastern Illinois University under the same admissions requirements, standards and policies which Eastern Illinois University applies to applicants for admission generally to its respective undergraduate colleges and programs.
(c) Subject to the provisions and limitations of subsection (b), an eligible applicant who has continued to maintain satisfactory academic progress toward graduation may have his or her partial tuition waiver renewed until the time as he or she has expended 4 years of undergraduate partial tuition waiver benefits under this Section.
(d) No partial tuition waiver offered or allocated to any eligible applicant in accordance with the provisions of this Section shall be charged against any tuition waiver limitation established by the Illinois Board of Higher Education.
(e) The Board shall prescribe rules and regulations as are necessary to implement and administer the provisions of this Section.
(Source: P.A. 89-4, eff. 1-1-96; 90-282, eff. 1-1-98.)

(110 ILCS 665/10-91)
Sec. 10-91. Tuition waivers. In addition to any tuition waivers that the Board offers that are exempt by statute from any tuition waiver limitation established by the Illinois Board of Higher Education, the Board is authorized to waive, for individuals with the requisite athletic, academic, or other abilities, that percentage of its undergraduate tuition that is authorized under the tuition waiver limitation established in regulations promulgated by the Illinois Board of Higher Education. If in any fiscal year the Board issues undergraduate tuition waivers to individuals in an aggregate amount exceeding the aggregate tuition waiver amount authorized for that fiscal year under the tuition waiver limitation established by the Illinois Board of Higher Education, the University's budget request for the succeeding fiscal year may be reduced by the Illinois Board of Higher Education by an amount equal to that tuition waiver excess.
(Source: P.A. 89-307, eff. 1-1-96.)

(110 ILCS 665/10-92)
(Section scheduled to be repealed on July 1, 2026)
Sec. 10-92. Tuition affordability discount program.
(a) The General Assembly makes all of the following findings:
(1) Both access and affordability are important

points in the Illinois Public Agenda for College and Career Success.

(2) This State is in the top quartile with respect

to the percentage of family income needed to pay for college.

(3) Research suggests that as loan amounts increase,

versus grants-in-aid, the probability of college attendance decreases.

(4) There is further research indicating

socioeconomic status may affect the willingness of students to use loans to attend college.

(5) Strategic use of tuition discounting will

decrease the amount of loans that students must use to pay for tuition.

(6) A modest, individually tailored tuition discount

can make the difference in choosing to attend college and would enhance college access for low (up to 150% of the federal poverty level) and middle income (151% to 300% of the federal poverty level) families.

(7) Even if the federally calculated financial need

for college attendance is met, the federally determined Expected Family Contribution can still be a daunting amount.

(8) This State is the second largest exporter of

students in the country.

(9) Illinois students need to be kept in this State.

State universities in other states have adopted pricing and incentives that make college expenses for residents of this State less than in this State.

(10) A mechanism is needed to stop the outflow of

Illinois students to institutions in other states, assisting in State efforts to maintain and educate a highly trained workforce.

(11) By being competitive on costs of attendance,

this State can bring out-of-state students to this State.

(12) The program established under this Section will

allow Eastern Illinois University to compete for highly qualified students who may reside in other states by mitigating the effect of cost differences.

(13) Modest tuition discounts, individually targeted

and tailored, result in enhanced revenue for university programs.

(14) By increasing Eastern Illinois University's

capacity to strategically use tuition discounting, the University will be capable of creating enhanced tuition revenue by increasing enrollment yields.

(15) The Board of Higher Education's current

institutional tuition waiver limitation is 3% of total available undergraduate tuition revenue.

(b) The Board shall establish a program to increase the Board of Higher Education's institutional tuition waiver limitation for the university over a 4-year period to increase access to college and make college more affordable for undergraduate students. Under the program, the institutional tuition waiver limitation shall be increased by 2 percentage points in the 2012-2013 academic year, 2 percentage points in the 2013-2014 academic year, 2 percentage points in the 2014-2015 academic year, and one percentage point in the 2015-2016 academic year, resulting in an institutional tuition waiver limitation of 10% in the fourth year of the program and thereafter.
(c) The program shall require that students who receive a tuition discount under the program be accepted to the university through normal admissions standards and processes. Individual tuition discounts granted under the program must not exceed $2,500 per academic year. The program shall provide a maximum of one discount per academic year for a maximum of 4 years to each student in the program who maintains satisfactory academic progress. The program shall be terminated after the 2022-2023 academic year, with no new students receiving discounts. However, notwithstanding the Board of Higher Education's institutional tuition waiver limitation, existing students receiving discounts under the program are eligible to maintain those discounts, with satisfactory academic progress, under the 4-year limitation, after the 2022-2023 academic year due to maintenance of effort within their 4-year window. Sunset dates for discounted support shall be based upon the first academic year in which a student receives a discount.
(d) Every 2 years, the Board shall report to the Board of Higher Education on the program's impact on tuition revenue, enrollment goals, and increasing access and affordability on such dates as the Board of Higher Education shall determine.
(e) The Board of Higher Education may adopt any rules that are necessary to implement this Section.
(f) This Section is repealed on July 1, 2026.
(Source: P.A. 100-86, eff. 8-11-17.)

(110 ILCS 665/10-93)
Sec. 10-93. Tuition and fee waiver report. The Board shall report to the Board of Higher Education by September 15 of each year the tuition and fee waivers the University has granted in the previous fiscal year as well as the following information for each tuition and fee waiver program in which the University participates:
(1) Justification of the need for the program.
(2) The program's intended purposes and goals.
(3) The program's eligibility and selection criteria.
(4) The program's cost.
(5) Any benefits resulting from the program.
(Source: P.A. 92-51, eff. 1-1-02.)

(110 ILCS 665/10-95)
Sec. 10-95. Child care services.
(a) For the purposes of this Section, "child care services" means day care home or center services as defined by the Child Care Act of 1969.
(b) The Board may contract for the provision of child care services for its employees. The Board may, in accordance with established rules, allow day care centers to operate in State-owned or leased facilities. Such day care centers shall be primarily for use by State employees of Eastern Illinois University but use by non-employees may be allowed.
Where the Board enters into a contract to construct, acquire or lease all or a substantial portion of a building, in which more than 50 persons shall be employed, other than a renewal of an existing lease, and where a need has been demonstrated, according to subsection (c), on-site child care services shall be provided for employees of Eastern Illinois University.
The Board shall implement this Section and shall promulgate all rules and regulations necessary for this purpose. By September 1, 1996 the Board shall propose rules setting forth the standards and criteria, including need and feasibility, for determining if September child care services shall be provided. The Board shall consult with the Department of Children and Family Services in defining standards for child care service centers established pursuant to this Section to ensure compliance with the Child Care Act of 1969. The Board shall establish a schedule of fees that shall be charged for child care services under this Section. The schedule shall be established so that charges for service are based on the actual cost of care. Except as otherwise provided by law for employees who may qualify for public assistance or social services due to indigency or family circumstance, each employee obtaining child care services under this Section shall be responsible for full payment of all charges. The Board shall report, on or before December 31, 1996, to the Governor and the members of the General Assembly, on the feasibility and implementation of a plan for the provision of comprehensive child care services.
(c) Prior to contracting for child care services, the Board shall determine a need for child care services. Proof of need may include a survey of University employees as well as a determination of the availability of child care services through other State agencies, or in the community. The Board may also require submission of a feasibility, design and implementation plan that takes into consideration similar needs and services of other State universities.
The Board shall have the sole responsibility for choosing the successful bidder and overseeing the operation of its child care service program within the guidelines established by the Board. The Board shall promulgate rules under the Illinois Administrative Procedure Act that detail the specific standards to be used in the selection of a vendor of child care services.
The contract shall provide for the establishment of or arrangement for the use of a licensed day care center or a licensed day care agency, as defined in the Child Care Act of 1969.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 665/10-100)
Sec. 10-100. Flexible hours positions. The Board is authorized to use flexible hours positions. A flexible hours position is one that does not require an ordinary work schedule and includes but is not limited to: (i) a part-time job of 20 hours or more per week, (ii) a job which is shared by 2 employees, or (iii) a job with a compressed work week consisting of an ordinary number of working hours performed on fewer than the number of days ordinarily required to perform that job. The Board may define flexible hours positions to include other types of jobs than are defined above.
The Board shall establish goals for flexible hours positions to be available at each campus under its governance. The Board shall give technical assistance to each such campuses in achieving its goals, and shall report to the Governor and General Assembly prior to May 1, 1997, on the progress of each institution in achieving its goals.
When a goal of 20% of the positions on a campus being available on a flexible hours basis has been reached, the Board shall evaluate the effectiveness and efficiency of the program and determine whether to expand the number of positions available for flexible hours.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 665/10-105)
Sec. 10-105. Fiscal year. The fiscal year of Eastern Illinois University shall terminate on the 30th day of June, and all reports of Eastern Illinois University, except catalogs and circulars, shall be addressed to the Governor. Annual reports shall contain a full account of the financial and other transactions of Eastern Illinois University at the close of the fiscal year, together with a full statement of the then condition of the endowment fund, and shall be presented to the Governor on or before the 15th day of November.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 665/10-110)
Sec. 10-110. Limitation. The powers of the Board as designated in this Article are subject to the Board of Higher Education Act.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 665/10-115)
Sec. 10-115. Meningitis vaccine; information. At the beginning of each academic year, the University shall inform each of its incoming freshmen and transfer students about meningitis and its transmission. Any University facility that delivers health services to University students must offer the meningitis vaccine, subject to availability of the vaccine from the manufacturer. Nothing in this Section may be construed to require the University to pay for the cost of vaccination.
(Source: P.A. 92-89, eff. 1-1-02.)

(110 ILCS 665/10-120)
Sec. 10-120. Limitation on tuition increase. This Section applies only to those students who first enroll after the 2003-2004 academic year. For 4 continuous academic years following initial enrollment (or for undergraduate programs that require more than 4 years to complete, for the normal time to complete the program, as determined by the University), the tuition charged an undergraduate student who is an Illinois resident shall not exceed the amount that the student was charged at the time he or she first enrolled in the University. However, if the student changes majors during this time period, the tuition charged the student shall equal the amount the student would have been charged had he or she been admitted to the changed major when he or she first enrolled. An undergraduate student who is an Illinois resident and who has for 4 continuous academic years been charged no more than the tuition amount that he or she was charged at the time he or she first enrolled in the University shall be charged tuition not to exceed the amount the University charged students who first enrolled in the University for the academic year following the academic year the student first enrolled in the University for a maximum of 2 additional continuous academic years.
(Source: P.A. 96-1293, eff. 7-26-10.)

(110 ILCS 665/10-125)
Sec. 10-125. Provision of student and social security information prohibited.
(a) The University, including its agents, employees, student or alumni organizations, or any affiliates, may not provide a student's name, address, telephone number, social security number, e-mail address, or other personal identifying information to a business organization or financial institution that issues credit or debit cards, unless the student is 21 years of age or older. This prohibition does not apply to service providers of the University that (i) assist the University in the electronic disbursement of refunds, including, but not limited to, financial aid refunds, and (ii) do not provide loan or credit services.
(b) The University may not print an individual's social security number on any card or other document required for the individual to access products or services provided by the University.
(Source: P.A. 96-261, eff. 1-1-10; 96-1391, eff. 7-29-10.)

(110 ILCS 665/10-130)
Sec. 10-130. Students called to active military service. The University shall allow a currently enrolled student who is called to active military service to complete any unfinished courses at a later date at no additional charge, unless course credit has already been given or the student received a full refund upon withdrawing from the course (in which case the student's record shall reflect that the withdrawal is due to active military service). The student must be given priority over other students in reenrolling in the course or courses. The Board may adopt any rules necessary to implement this Section.
(Source: P.A. 94-587, eff. 8-15-05.)

(110 ILCS 665/10-135)
Sec. 10-135. Sexual assault awareness education. The University shall provide some form of sexual assault awareness education to all incoming students, whether through a seminar, online training, or some other way of informing students.
(Source: P.A. 95-764, eff. 1-1-09.)

(110 ILCS 665/10-140)
Sec. 10-140. Buildings available for emergency purposes. The Board shall make mutually agreed buildings of the university available for emergency purposes, upon the request of the Illinois Emergency Management Agency, the State-accredited emergency management agency with jurisdiction, or the American Red Cross, and cooperate in all matters with the Illinois Emergency Management Agency, local emergency management agencies, State-certified, local public health departments, the American Red Cross, and federal agencies concerned with emergency preparedness and response.
(Source: P.A. 96-57, eff. 7-23-09; 96-1000, eff. 7-2-10; 97-333, eff. 8-12-11.)

(110 ILCS 665/10-145)
Sec. 10-145. Veterans' Day; moment of silence. If the University holds any type of event at the University on November 11, Veterans' Day, the Board shall require a moment of silence at that event to recognize Veterans' Day.
(Source: P.A. 96-84, eff. 7-27-09; 96-1000, eff. 7-2-10.)

(110 ILCS 665/10-150)
Sec. 10-150. Faculty and staff contact with public officials. All faculty and staff members of the University are free to communicate their views on any matter of private or public concern to any member of the legislative, executive, or judicial branch of government, State or federal, without notice to or prior approval of the University, so long as they do not represent that they are speaking for or on behalf of the University.
(Source: P.A. 96-147, eff. 8-7-09; 96-1000, eff. 7-2-10.)

(110 ILCS 665/10-155)
Sec. 10-155. Faculty and staff political displays. The University may not prohibit any faculty or staff member from (i) displaying political buttons, stickers, or patches while on University property, provided that such display by any member of the faculty in an instructional setting is for a purpose relevant to the subject of instruction; (ii) attending a partisan political rally, provided that the employee is not on duty; or (iii) displaying a partisan bumper sticker on his or her motor vehicle.
(Source: P.A. 96-148, eff. 8-7-09; 96-1000, eff. 7-2-10.)

(110 ILCS 665/10-160)
Sec. 10-160. Disability history and awareness. The University may conduct and promote activities that provide education on, awareness of, and an understanding of disability history, people with disabilities, and the disability rights movement.
(Source: P.A. 96-191, eff. 1-1-10; 96-1000, eff. 7-2-10.)

(110 ILCS 665/10-165)
Sec. 10-165. Administrator and faculty salary and benefits; report. The Board of Trustees shall report to the Board of Higher Education, on or before July 1 of each year, the base salary and benefits of the president of the university and all administrators, faculty members, and instructors employed by the university. For the purposes of this Section, "benefits" includes without limitation vacation days, sick days, bonuses, annuities, and retirement enhancements.
(Source: P.A. 96-266, eff. 1-1-10; 96-1000, eff. 7-2-10.)

(110 ILCS 665/10-170)
Sec. 10-170. American Sign Language courses. The University may award academic credit for the successful completion of any American Sign Language course offered or approved by the University, which may be applied toward the satisfaction of the foreign language requirements of the University, except for those requirements related to the content of a student's academic major.
(Source: P.A. 96-843, eff. 6-1-10; 97-333, eff. 8-12-11.)

(110 ILCS 665/10-175)
Sec. 10-175. Search firm prohibition. Charges for the services of an external hiring search firm may not be paid from any source of funds, except (i) in the hiring of the President of the University or (ii) in the case of when the President of the University and the Board demonstrate a justifiable need for guidance from an individual or firm with specific expertise in the field of the hiring. The University shall implement a policy under this Section, including qualifying criteria, within 6 months after the effective date of this amendatory Act of the 97th General Assembly.
(Source: P.A. 97-814, eff. 1-1-13.)

(110 ILCS 665/10-180)
Sec. 10-180. Priority enrollment; service member or veteran.
(a) For the purposes of this Section:
"Service member" means a resident of this State who is a member of any component of the U.S. Armed Forces, including any reserve component, or the National Guard of any state, the District of Columbia, a commonwealth, or a territory of the United States and who is eligible to receive military educational benefits.
"Veteran" means a resident of this State who was a service member and who has received an honorable discharge, a general discharge, or an other than honorable discharge.
(b) The Board shall give the earliest possible enrollment opportunity that the University offers to a service member or veteran.
(c) The priority enrollment provided pursuant to this Section shall apply to enrollment for all degree and certificate programs offered by the University after the student's eligibility to receive benefits has been verified by the University.
(Source: P.A. 98-316, eff. 1-1-14.)

(110 ILCS 665/10-185)
Sec. 10-185. Employment contract limitations. This Section applies to the employment contracts of the president or all chancellors of the University entered into, amended, renewed, or extended after the effective date of this amendatory Act of the 99th General Assembly. This Section does not apply to collective bargaining agreements. With respect to employment contracts entered into with the president or all chancellors of the University:
(1) Severance under the contract may not exceed one

year salary and applicable benefits.

(2) A contract with a determinate start and end date

may not exceed 4 years.

(3) The contract may not include any automatic

rollover clauses.

(4) Severance payments or contract buyouts may be

placed in an escrow account if there are pending criminal charges against the president or all chancellors of the University related to their employment.

(5) Final action on the formation, renewal,

extension, or termination of the employment contracts of the president or all chancellors of the University must be made during an open meeting of the Board.

(6) Public notice, compliant with the provisions of

the Open Meetings Act, must be given prior to final action on the formation, renewal, extension, or termination of the employment contracts of the president or all chancellors of the University and must include a copy of the Board item or other documentation providing, at a minimum, a description of the proposed principal financial components of the president's or all chancellors' appointments.

(7) Any performance-based bonus or incentive-based

compensation to the president or all chancellors of the University must be approved by the Board in an open meeting. The performance upon which the bonus is based must be made available to the public no less than 48 hours before Board approval of the performance-based bonus or incentive-based compensation.

(8) Board minutes, board packets, and annual

performance reviews concerning the president or all chancellors of the University must be made available to the public on the University's Internet website.

(Source: P.A. 99-694, eff. 1-1-17.)

(110 ILCS 665/10-190)
Sec. 10-190. Executive accountability. The Board must complete an annual performance review of the president and any chancellors of the University. Such annual performance review must be considered when the Board contemplates a bonus, incentive-based compensation, raise, or severance agreement for the president or all chancellors of the University.
(Source: P.A. 99-694, eff. 1-1-17.)



Article 99

(110 ILCS 665/Art. 99 heading)

(110 ILCS 665/99-1)
Sec. 99-1. Effective date. This Act takes effect July 1, 1995, except that Articles 5, 6, 10, 11, 15, 16, 20, 21, 25, 26, 30, 31, 35, and 36, Sections 50-5 through 50-60 of Article 50, Section 50-65 except Sec. 6a-4 of Article 50, Section 50-70 through 50-190 of Article 50, Sections 50-200 through 50-215 of Article 50, Section 50-220 except Sec. 12 of Article 50, Section 50-225 except Sec. 14 of Article 50, Sections 50-230 through 50-240 of Article 50, Section 50-245 of Article 50, Sections 60-5 through 60-40 of Article 60, and Sections 60-50 through 60-70 of Article 60 take effect January 1, 1996.
(Source: P.A. 89-4, eff. 7-1-95; 89-24, eff. 7-1-95.)






110 ILCS 666/ - Eastern Illinois University Revenue Bond Law.

Article 11

(110 ILCS 666/Art. 11 heading)

(110 ILCS 666/11-1)
Sec. 11-1. Short title. This Article may be cited as the Eastern Illinois University Revenue Bond Law.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 666/11-5)
Sec. 11-5. Definitions. In this Article, unless the context otherwise requires:
"Board" means the Board of Trustees of the University or its successor.
"University" means and includes Eastern Illinois University, located at Charleston, Illinois, and its branches.
"Federal agency" means the United States of America, the President of the United States of America, or such agency or agencies of the United States of America as may be designated or created to make loans or grants or both.
"Acquire" includes to purchase, erect, build, construct, reconstruct, complete, repair, replace, alter, extend, better, equip, develop, and improve a project, including the acquisition and clearing of a site or sites therefor.
"Project" means and includes revenue producing buildings, structures and facilities which, as determined by the Board, are required by, or necessary for the use or benefit of, such University, including, without limiting the generality of the foregoing, student residence halls; apartments; staff housing facilities; dormitories; health, hospital or medical facilities; dining halls; student union buildings; field houses; stadiums; physical education installations and facilities; auditoriums; facilities for student or staff services; any facility or building leased to the United States of America; off-street parking facilities; heretofore, or as may be hereafter, acquired, with all equipment and appurtenant facilities; or any one, or more than one, or all, of the foregoing, or any combination thereof, for such University.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 666/11-10)
Sec. 11-10. Powers. The Board shall have power for such University to:
(1) Acquire any project or projects, or any combination thereof, and to own, operate and maintain the same.
(2) Acquire by purchase, gift, or the exercise of eminent domain, and hold or dispose of real or personal property or rights or interest therein.
(3) Accept grants of money or materials or property of any kind from a federal agency, or others, upon such terms and conditions as may be imposed.
(4) Borrow money and issue bonds to acquire for such University any one project, or more than one, or any combination thereof, or to refund bonds heretofore or hereafter issued, for such University, or for either or both of said purposes, and to provide for the security and payment of said bonds and for the rights of the holders thereof.
(5) Make contracts and leases and execute all instruments and perform all acts and do all things necessary or convenient to carry out the powers granted in this Article.
(6) Retain in its treasury (i) all moneys received from the sale of all bonds issued under this Article, (ii) all fees, rentals and other charges from students, staff members and others using or being served by, or having the right to use or the right to be served by, or to operate any project, (iii) all tuition, registration, matriculation, health, hospital, medical, laboratory, admission, student activities, student services, and all other fees collected from students matriculated, registered or otherwise enrolled at and attending such University pledged under the terms of any resolution authorizing bonds pursuant to this Article, and (iv) all rentals from any facility or building leased to the United States of America, all of which shall be considered always appropriated to the Board.
(7) The Board shall prepare an annual capital plan that details the proposed budget year and 3 year capital needs of such University for capital expenditures to finance revenue producing facilities through the issuance of revenue bonds. This plan shall detail each project and the project cost in current dollar amounts. The plan shall contain the appropriate detail for the proposed budget year and the 3 year plan that will justify each project's ability to meet the debt service requirements by producing sufficient revenue, life expectancy and maintenance requirements. Such annual capital plans shall be submitted to the Board of Higher Education.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 666/11-12)
Sec. 11-12. Eminent domain. Notwithstanding any other provision of this Law, any power granted under this Law to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(110 ILCS 666/11-15)
Sec. 11-15. Issuance of Bonds.
(a) The Board shall have power, and is hereby authorized from time to time, to issue negotiable bonds (i) to acquire any one project, or more than one, or any combination thereof, for such University, or (ii) to refund bonds heretofore and hereafter issued as hereinafter provided for, or (iii) for either or both of said purposes. The bonds shall be authorized by resolution of the Board. The bonds may be issued in one or more series, may bear such date or dates, may be in such denomination or denominations, may mature at such time or times not exceeding 40 years from the respective dates thereof, may mature in such amount or amounts, may bear interest at such rate or rates, including variable rates, not exceeding the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, payable at such time or times, may be in such form either coupon or registered as to principal only or as to both principal and interest, may carry such registration privileges (including the conversion of a fully registered bond to a coupon bond or bonds and the conversion of a coupon bond to a fully registered bond), may be executed in such manner by such officers of the Board, may be made payable in such medium of payment, at such place or places within or without the State, may be subject to such terms of redemption prior to their expressed maturity, with or without premium, as such resolution or other resolutions may provide. All bonds issued under this Article shall be sold in such manner as the Board may deem best in the public interest; provided that such bonds shall be sold at such price that the true interest cost of the proceeds therefrom will not exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract. The resolution may provide that one of the officers of the Board, or the bond registrar or trustee appointed under the resolution authorizing the bonds shall sign such bonds manually and that the other signatures may be printed, lithographed or engraved thereon. The coupon bonds shall be fully negotiable within the meaning of the Uniform Commercial Code.
(b) The Board shall have power, and is hereby authorized from time to time, to issue negotiable refunding bonds (i) to refund unpaid matured bonds; (ii) to refund unpaid matured coupons evidencing interest upon its unpaid matured bonds; and (iii) to refund interest at the coupon rate upon its unpaid matured bonds that has accrued since the maturity of those bonds. Bond and interest coupons which have been received in exchange or paid shall be cancelled and the obligation for interest, not represented by coupons, which has been discharged, shall be evidenced by a written acknowledgment of the exchange or payment thereof.
(c) The Board shall have power, and is hereby authorized from time to time, to also issue negotiable refunding bonds hereunder, to refund bonds at or prior to their maturity or which by their terms are subject to redemption before maturity, or both, in an amount necessary to refund (i) the principal amount of the bonds to be refunded, (ii) the interest to accrue up to and including the maturity date or dates, or to the next succeeding redemption date, thereof, and (iii) the applicable redemption premiums, if any. All proceeds received at the sale thereof (excepting the accrued interest received and an amount sufficient to pay the costs of issuance of such bonds and to create or maintain any reserves required under the resolution authorizing such bonds) shall be used:
(1) if the bonds to be refunded are then due, for the

payment thereof;

(2) if the bonds to be refunded are voluntarily

surrendered with the consent of the holder or holders thereof, for the payment thereof;

(3) if the bonds to be refunded are then subject to

prior redemption by their terms, for the redemption thereof;

(4) if the bonds to be refunded are not then subject

to payment or redemption, to purchase direct obligations of, or obligations which are fully guaranteed by, the United States of America so long as such obligations will mature at such time or times, with interest thereon or the proceeds received therefrom, to provide funds adequate to pay when due or called for redemption prior to maturity the bonds to be refunded, together with the interest accrued thereon and any redemption premium due thereon; and such proceeds or such obligations shall, with all other funds legally available for such purpose, be deposited in escrow with a banking corporation, or national banking association, located in and doing business in the State of Illinois, with power to accept and execute trusts, or any successor thereto, which is also a member of the Federal Deposit Insurance Corporation and of the Federal Reserve System, to be held in an irrevocable trust solely for and until the payment and redemption of the bonds so to be refunded; and any balance remaining in such escrow after the payment and retirement of the bonds to be refunded shall be returned to the Board to be used and held for use as revenues pledged for the payment of such refunding bonds; or

(5) for any combination thereof.
With respect to instruments for the payment of money issued under this Section, it is the intention of the General Assembly (i) that the Omnibus Bond Acts are supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Article that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Article that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 666/11-20)
Sec. 11-20. Security of Bonds. In connection with the issuance of any bonds under this Article, and in order to secure the payment of any such bonds and the interest thereon, the Board shall have power for such University:
(1) To fix, maintain and collect (i) fees, rentals and other charges from students, staff members and others using or being served by, or having the right to use or the right to be served by, or to operate any project, (ii) tuition, registration, matriculation, health, hospital, medical, laboratory, admission, student activities, student services, and all other fees collected from students matriculated, registered or otherwise enrolled and attending such University, and (iii) rentals from any facility or building leased to the United States of America, the aggregate of which shall be sufficient at all times to pay all necessary expenses of the operation and maintenance of any project, to pay the bonds at maturity and accruing interest thereon in accordance with their terms, and to create and maintain all reserves therefor as provided by the resolution authorizing such bonds.
(2) To provide that bonds issued under this Article, subject only to the prior payment of the operation and maintenance expenses of any project, shall be payable from and secured by a pledge of and lien on all or any part of the income and revenues derived from, and to pledge and assign to, or in trust for the benefit of, the holder or holders of bonds under this Article all or any part of the income and revenues derived from (i) fees, rentals and other charges from students, staff members and others using or being served by, or having the right to use or the right to be served by, or to operate, any project, (ii) tuition, registration, matriculation, health, hospital, medical, laboratory, admission, student activities, student services, and all other fees collected from students matriculated, registered or otherwise enrolled at and attending such University, and (iii) rentals from any facility or building leased to the United States of America; provided that, if the Board provides that any bonds issued under this Article shall be payable from the income and revenues of any project heretofore acquired, any such provision for the payment of such bonds from the income and revenues of any such project heretofore acquired shall be subject to, and in all respects in full conformity and compliance with, the rights of the holders of any bonds or obligations payable from the income and revenues of any such project heretofore issued by the Board and then outstanding.
(3) To covenant with or for the benefit of the holder or holders of the bonds issued under this Article that so long as any such bonds shall remain outstanding and unpaid the Board will fix, maintain and collect in such installments as may be agreed upon (i) fees, rentals and other charges from students, staff members and others using or being served by, or having the right to use or the right to be served by, or to operate any project, (ii) tuition, registration, matriculation, health, hospital, medical, laboratory, admission, student activities, student services, and all other fees collected from students matriculated, registered or otherwise enrolled at and attending such University pledged under the terms of any resolution authorizing bonds pursuant to this Article, and (iii) rentals from any facility or building leased to the United States of America, the aggregate of which shall be sufficient at all times to pay all necessary expenses of the operation and maintenance of any project, to pay the bonds at maturity and accruing interest thereon in accordance with their terms, and to create and maintain all reserves therefor as provided by the resolution authorizing such bonds, until such bonds and accruing interest have been paid in accordance with their terms.
(4) To covenant with or for the benefit of the holder or holders of bonds issued under this Article as to all matters deemed advisable by the Board, including:
(i) The purposes, terms, and conditions for the

issuance of additional parity or junior lien bonds that may thereafter be issued, and for the payment of the principal, redemption premiums and interest on such bonds.

(ii) The kind and amount of all insurance to be

carried, the cost of which shall be charged as an operation and maintenance expense of any project.

(iii) The operation, maintenance and management of

any project to assure the maximum use and occupancy thereof; the accounting for, and the auditing of, all income and revenue from, and all expenses of, any project; the employment of engineers and consultants; and the keeping of records, reports and audits of any project.

(iv) The obligation of the Board to maintain any

project in good condition and to operate the same at all times in an economical and efficient manner.

(v) The terms and conditions for creating and

maintaining sinking funds, reserve funds, and such other special funds as may be created in the resolution authorizing the bonds, separate and apart from all other funds and accounts of the Board and the University.

(vi) The procedure by which the terms of any contract

with the holders of the bonds may be amended, the amount of bonds the holders of which must consent thereto, and the manner in which consent may be given.

(vii) Providing the procedure for refunding such

bonds.

(viii) Such other covenants as may be deemed

necessary or desirable to assure a successful operation of any project and the prompt payment of the principal of and interest upon the bonds so authorized.

(5) To make and enforce and agree to make and enforce parietal rules that shall insure the use of any project to the maximum extent to which such project is capable of serving students, staff members and others using or being served by, or having the right to use or the right to be served by, or to operate, any project.
(6) To covenant that so long as any of the bonds issued under this Article shall remain outstanding and unpaid, it will not, except upon such terms and conditions as may be determined:
(i) Voluntarily create or cause to be created any

debt, lien, mortgage, pledge, assignment, encumbrance or other charge having priority to the lien of the bonds issued under this Article upon any of the income and revenues derived from (A) all fees, rentals and other charges from students, staff members and others using or being served by, or having the right to use or the right to be served by or to operate, any project, (B) all tuition, registration, matriculation, health, hospital, medical, laboratory, admission, student activities, student services, and all other fees collected from students matriculated, registered or otherwise enrolled at and attending such University, and (C) all rentals from any facility or building leased to the United States of America.

(ii) Convey or otherwise alienate any project or the

real estate upon which such project shall be located, except at a price sufficient to pay all the bonds issued for such project then outstanding and interest accrued thereon, and then only in accordance with any agreements with the holder or holders of such bonds.

(7) To vest in a trustee or trustees the right to receive all or any part of the income and revenue pledged and assigned to, or for the benefit of the holder or holders of bonds issued under this Article, and to hold, apply and dispose of the same and the right to enforce any covenant made to secure or pay or in relation to the bonds; to execute and deliver a trust agreement or trust agreements which may set forth the powers and duties and the remedies available to such trustee or trustees and limiting the liabilities thereof and describing what occurrences shall constitute events of default and prescribing the terms and conditions upon which such trustee or trustees or the holder or holders of any specified amount or percentage of such bonds may exercise such rights; and to enforce any and all such covenants and resort to such remedies as may be appropriate.
(8) To covenant to perform any and all acts and to do any and all such things as may be necessary or convenient or desirable in order to secure its bonds, or as may in the judgment of the Board tend to make the bonds more marketable, notwithstanding that such acts or things may not be enumerated herein, it being the intention hereof to give the Board issuing bonds pursuant to this Article power to make all covenants, to perform all acts and to do all things not inconsistent with the Constitution of the State of Illinois.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 666/11-25)
Sec. 11-25. Enforcement of Contract. The provisions of this Article and of any resolution or other proceeding authorizing the issuance of bonds shall constitute a contract with the holders of such bonds and the provisions thereof shall be enforceable by civil action, mandamus, injunction or other proceeding in the appropriate circuit court to enforce and compel the performance of all duties required by this Article and by any resolution authorizing the issuance of bonds adopted responsive hereto.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 666/11-30)
Sec. 11-30. Moneys of the Board. No moneys derived from the sale of bonds issued under the provisions of this Article, or pledged or assigned to or in trust for the benefit of the holder or holders thereof, shall be required to be paid into the State treasury but shall be deposited by the Treasurer or other fiscal officer of the Board in one or more banks, savings and loan associations or trust companies as may be designated by the Board. Such moneys shall be disbursed as may be directed by the Board and in accordance with the terms of any agreements with the holder or holders of any bonds. This Section shall not be construed as limiting the power of the Board to agree in connection with the issuance of any of its bonds as to the custody and disposition of the moneys received from the sale of such bonds or from the income and revenues pledged or assigned to or in trust for the benefit of the holder or holders thereof.
No bank or savings and loan association shall receive public funds as permitted by this Section, unless it has complied with the requirements established pursuant to Section 6 of the Public Funds Investment Act.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 666/11-35)
Sec. 11-35. Validity of bonds. The bonds bearing the signatures of officers of the Board in office on the date of the signing thereof shall be valid and binding obligations, notwithstanding that before the delivery thereof and payment therefor any or all persons whose signatures appear thereon shall have ceased to be such officers. The validity of the bonds shall not be dependent on nor affected by the validity or regularity of any proceedings to acquire any project financed by the bonds, or to refund outstanding bonds, or taken in connection therewith.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 666/11-40)
Sec. 11-40. Prohibitions Against Obligating the State of Illinois. Nothing in this Article shall be construed to authorize the Board or the University to contract a debt on behalf of, or in any way to obligate, the State of Illinois, or to pledge, assign or encumber in any way, or to permit the pledging, assigning or encumbering in any way, of appropriations made by the General Assembly of the State of Illinois.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 666/11-45)
Sec. 11-45. Obligations of Board. All bonds issued pursuant to this Article shall be obligations of the Board payable only in accordance with the terms thereof and shall not be obligations general, special or otherwise, of the State of Illinois. Such bonds shall not constitute a debt, legal or moral, of the State of Illinois, and shall not be enforceable against the State, nor shall payment thereof be enforceable out of any funds of the Board, or of the University, other than the income and revenues pledged and assigned to, or in trust for the benefit of, the holder or holders of such bonds.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 666/11-50)
Sec. 11-50. Bonds as Legal Investments. The State and all counties, cities, villages, incorporated towns and other municipal corporations, political subdivisions and public bodies, and public officers of any thereof, all banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies and other persons carrying on a banking business, all insurance companies, insurance associations and other persons carrying on an insurance business, and all executors, administrators, guardians, trustees and other fiduciaries may legally invest any sinking funds, moneys or other funds belonging to them or within their control in any bonds issued pursuant to this Article, it being the purpose of this Section to authorize the investment in such bonds of all sinking, insurance, retirement, compensation, pension and trust funds, whether owned or controlled by private or public persons or officers; provided, however, that nothing contained in this Section may be construed as relieving any person, firm or corporation from any duty of exercising reasonable care in selecting securities for purchase or investment.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 666/11-55)
Sec. 11-55. Excision of Unconstitutional and Ineffective Parts of Article. It is hereby declared that the Sections, clauses, sentences and parts of this Article are severable and are not matters of mutual essential inducement, and any of them may be excised by any court of competent jurisdiction if this Article would otherwise be unconstitutional or ineffective. It is the intention of this Article to confer upon the Board the whole or any part of the powers in this Article provided for, and if any one or more Sections, clauses, sentences and parts of this Article shall for any reason be questioned in any court of competent jurisdiction and shall be adjudged unconstitutional or invalid, such judgment shall not affect, impair or invalidate the remaining provisions thereof, but shall be confined in its operation to the specific provision or provisions so held unconstitutional or invalid, and the inapplicability or invalidity of any Section, clause, sentence or part of this Article in any one or more instances shall not be taken to affect or prejudice its applicability or validity in any other instance.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 666/11-60)
Sec. 11-60. Supplemental Nature of Article; Construction and Purposes. The powers conferred by this Article shall be in addition to and supplemental to the powers conferred by any other law, general or special, and bonds may be issued under this Article notwithstanding the provisions of any other such law and without regard to the procedure required by any other such laws. Insofar as the provisions of this Article are inconsistent with the provisions of any other law, general or special, the provisions of this Article shall be controlling, except for the Board of Higher Education Act.
(Source: P.A. 89-4, eff. 1-1-96.)



Article 99

(110 ILCS 666/Art. 99 heading)

(110 ILCS 666/99-1)
Sec. 99-1. Effective date. This Act takes effect July 1, 1995, except that Articles 5, 6, 10, 11, 15, 16, 20, 21, 25, 26, 30, 31, 35, and 36, Sections 50-5 through 50-60 of Article 50, Section 50-65 except Sec. 6a-4 of Article 50, Section 50-70 through 50-190 of Article 50, Sections 50-200 through 50-215 of Article 50, Section 50-220 except Sec. 12 of Article 50, Section 50-225 except Sec. 14 of Article 50, Sections 50-230 through 50-240 of Article 50, Section 50-245 of Article 50, Sections 60-5 through 60-40 of Article 60, and Sections 60-50 through 60-70 of Article 60 take effect January 1, 1996.
(Source: P.A. 89-4, eff. 7-1-95; 89-24, eff. 7-1-95.)






110 ILCS 670/ - Governors State University Law.

Article 15

(110 ILCS 670/Art. 15 heading)

(110 ILCS 670/15-1)
Sec. 15-1. Short title. This Article may be cited as the Governors State University Law.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 670/15-5)
Sec. 15-5. Object. The object of Governors State University is to offer such courses of instruction, conduct such research and offer such public services as are prescribed by the Board of Trustees of Governors State University or its successor, subject to the provisions of Section 7 of the Board of Higher Education Act.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 670/15-10)
Sec. 15-10. There is hereby created a body politic and corporate which shall be styled the Board of Trustees of Governors State University (hereinafter called the Board), and which shall operate, manage, control, and maintain Governors State University in accordance with the rights, powers and duties now or hereafter vested by law in that Board.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 670/15-15)
Sec. 15-15. Membership; terms; vacancies. The Board shall consist of 7 voting members appointed by the Governor, by and with the advice and consent of the Senate, and one voting member who is a student at Governors State University. The student member shall be chosen by a campus-wide student election. The student member shall serve a term of one year beginning on July 1 of each year, except that the student member initially selected shall serve a term beginning on the date of his or her selection and expiring on the next succeeding June 30. To be eligible for selection as a student member and to be eligible to remain as a student member of the Board, the student member must be a resident of this State, must have and maintain a grade point average that is equivalent to at least 2.5 on a 4.0 scale, and must be a student enrolled at all times during his or her term of office except for that part of the term which follows the completion of the last full regular semester of an academic year and precedes the first full regular semester of the succeeding academic year at the university (sometimes commonly referred to as the spring/summer semester). If a student member serving on the Board fails to continue to meet or maintain the residency, minimum grade point average, or enrollment requirement established by this Section, his or her membership on the Board shall be deemed to have terminated by operation of law. Of the members first appointed by the Governor, 4 shall be appointed for terms to expire on the third Monday in January, 1999, and 3 shall be appointed for terms to expire on the third Monday in January, 2001. If the Senate is not in session on the effective date of this Article, or if a vacancy in an appointive membership occurs at a time when the Senate is not in session, the Governor shall make temporary appointments until the next meeting of the Senate when he shall nominate persons to fill such memberships for the remainder of their respective terms. No more than 4 of the members appointed by the Governor shall be affiliated with the same political party. Each member appointed by the Governor must be a resident of this State. A failure to meet or maintain this residency requirement constitutes a resignation from and creates a vacancy in the Board. Upon the expiration of the terms of members appointed by the Governor, their respective successors shall be appointed for terms of 6 years from the third Monday in January of each odd-numbered year. Any members appointed to the Board shall continue to serve in such capacity until their successors are appointed and qualified.
(Source: P.A. 91-778, eff. 1-1-01; 91-798, eff. 7-9-00; 92-16, eff. 6-28-01.)

(110 ILCS 670/15-20)
Sec. 15-20. Reimbursement; employment limitations. Members of the Board shall serve without compensation but shall be entitled to reasonable amounts for expenses necessarily incurred in the performance of their duties. Such expenses incurred by the student member may, at the discretion of the Chairman of the Board, be provided for by advance payment to the student member, who shall account therefor to the Board immediately after each meeting.
No member of the Board shall hold or be employed in or appointed to any office or place under the authority of the Board, nor shall any member of the Board be directly or indirectly interested in any contract made by the Board, nor shall he be an employee of the State Government; provided that nothing in this Section shall be deemed to prohibit the student member of the Board from maintaining normal and official status as an enrolled student or normal student employment at Governors State University.
(Source: P.A. 93-1096, eff. 1-1-06.)

(110 ILCS 670/15-25)
Sec. 15-25. Officers; meetings. Members of the Board shall elect annually by secret ballot from their own number a chairman who shall preside over meetings of the Board and a secretary.
Meetings of the Board shall be held at least once each quarter on the campus of Governors State University at University Park, Illinois. At all regular meetings of the Board, a majority of its members shall constitute a quorum. The student member shall have all of the privileges of membership, including the right to make and second motions, to attend executive sessions, and to vote on all Board matters except those involving faculty tenure, faculty promotion or any issue on which the student member has a direct conflict of interest. For the purposes of this Section, a student member shall not be deemed to have a direct conflict of interest in and may vote on any item involving the employment or compensation of the President of the University or the election of officers. Unless the student member is entitled to vote on a measure at a meeting of the Board or any of its committees, he or she shall not be considered a member for the purpose of determining whether a quorum is present at the time that measure is voted upon. No action of the Board shall be invalidated by reason of any vacancies on the Board or by reason of any failure to select a student member.
Special meetings of the Board may be called by the chairman of the Board or by any 3 members of the Board.
At each regular and special meeting that is open to the public, members of the public and employees of the University shall be afforded time, subject to reasonable constraints, to make comments to or ask questions of the Board.
(Source: P.A. 99-734, eff. 8-5-16.)

(110 ILCS 670/15-30)
Sec. 15-30. Ex-officio treasurer. The Board shall designate a member of the staff of Governors State University as treasurer to serve the Board, but not as a member, and shall furnish a bond in such amount and with such security as is satisfactory to the Board.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 670/15-35)
Sec. 15-35. Transfer of powers, duties, assets; outstanding contracts, agreements and bonds. All the rights, powers and duties vested by law in the Board of Governors of State Colleges and Universities and relating to the operation, management, control and maintenance of Governors State University are hereby transferred to and vested in the Board of Trustees of Governors State University.
All books, records, papers, documents and pending business in any way pertaining to Governors State University and held by the Board of Governors of State Colleges and Universities are hereby transferred from the Board of Governors of State Colleges and Universities to the Board of Trustees of Governors State University.
The employment of the president and all other academic and nonacademic personnel of Governors State University is hereby transferred from the Board of Governors of State Colleges and Universities to the Board of Trustees of Governors State University, but the status and rights of all personnel whose employment is so transferred under the State Universities Civil Service System, under the State Universities Retirement System and under any other contract or benefit plan shall be unaffected thereby.
No rule or regulation promulgated by the Board of Governors of State Colleges and Universities prior to the effective date of this Article pursuant to an exercise of any right, power, duty, responsibility or matter of pending business transferred from the Board of Governors of State Colleges and Universities to the Board of Trustees of Governors State University under the provisions of this Article shall be affected thereby, and all such rules and regulations shall become the rules and regulations of the Board of Trustees of Governors State University.
All items of income heretofore received by Governors State University and paid into the State Treasury and covered into the Board of Governors of State Colleges and Universities Income Fund and not heretofore appropriated by the General Assembly for the support and improvement of Governors State University under the provisions of paragraph (1) of Section 6a of the State Finance Act shall be transferred by the State Treasurer and covered into the Governors State University Income Fund for appropriations from time to time to be made by the General Assembly payable from such fund for the support and improvement of Governors State University as provided in paragraph (1) of Section 6a-1e of that Act; provided that within 10 days after the effective date of this amendatory Act of 1996, all moneys then remaining in the Governors State University Income Fund heretofore established as a special fund in the State Treasury shall be repaid to the University to be deposited and credited to the University Income Fund established by Governors State University in its own treasury as provided in paragraph (1) of Section 6a-1e of the State Finance Act.
The right of custody, possession and control over all items of income, funds or deposits in any way pertaining to Governors State University, which on the effective date of this Article are held or retained by, or under the jurisdiction of the Board of Governors of State Colleges and Universities under the authority of paragraph (2) of Section 6a of the State Finance Act, is hereby transferred to and vested in the Board of Trustees of Governors State University to be retained by the University in its own treasury, or deposited with a bank or savings and loan association, all in accordance with the provisions of paragraphs (2) and (6) of Section 6a-1e of that Act.
There is hereby transferred from the Board of Governors of State Colleges and Universities to the Board of Trustees of Governors State University the power of order and direction over the disbursement of those funds which immediately prior to the effective date of this Article were retained by Governors State University in its own treasury under the authority of Section 6a-2 of the State Finance Act; provided that such funds shall be disbursed from time to time pursuant to the order and direction of the Board of Trustees in accordance with any contracts, pledges, trusts or agreements heretofore made with respect to the use or application of such funds by the Teachers College Board or the Board of Governors of State Colleges and Universities.
Governors State University shall succeed to, assume and exercise all rights, powers, duties and responsibilities formerly exercised by the Board of Governors of State Colleges and Universities on behalf of Governors State University prior to the effective date of this Article. All contracts and agreements entered into by the Board of Governors of State Colleges and Universities on behalf of Governors State University prior to the effective date of this Article shall be valid and shall subsist notwithstanding the abolition of the Board of Governors of State Colleges and Universities and the repeal of the Board of Governors Act and notwithstanding the transfer or the functions of the Board of Governors of State Colleges and Universities with respect to Governors State University to the Board of Trustees of Governors State University. All bonds, notes, and other evidences of indebtedness outstanding on the effective date of this Article issued by the Teachers College Board or the Board of Governors of State Colleges and Universities on behalf of Governors State University shall become the bonds, notes or other evidences of indebtedness of Governors State University and shall be otherwise unaffected by the transfer of functions to Governors State University. Any action, including without limitation, approvals of applications for bonds and resolutions constituting official action under the Internal Revenue Code by the Teachers College Board or Board of Governors of State Colleges and Universities prior to the effective date of this Article shall remain effective to the same extent as if that action had been taken by Governors State University and shall be deemed to be action taken by Governors State University.
The title to all other property, whether real, personal or mixed, belonging to or under the jurisdiction of the Board of Governors of State Colleges and Universities for Governors State University is hereby transferred to and vested in the Board of Trustees of Governors State University to be held for the People of the State of Illinois for such University.
(Source: P.A. 89-4, eff. 1-1-96; 89-602, eff. 8-2-96.)

(110 ILCS 670/15-40)
Sec. 15-40. Contracts, conveyances, expenditures. The Board shall have power to enter into contracts and to sue and be sued, provided that any suit against the Board based upon a claim sounding in tort must be filed in the Court of Claims; to acquire by purchase, eminent domain or otherwise, and to hold and convey title to real property as it shall deem appropriate and personal property in accordance with the State Property Control Act; and to expend the funds appropriated to or lawfully belonging to the Governors State University, provided that the Board in the exercise of the powers conferred by this Article shall not create any liability or indebtedness of funds from the State Treasury in excess of the funds appropriated to Governors State University.
All real property acquired by the Board shall be held for the People of the State of Illinois, for the use of Governors State University.
Any lease to the Board of lands, buildings or facilities which will support scientific research and development in such areas as high technology, super computing, microelectronics, biotechnology, robotics, physics and engineering shall be for a term not to exceed 18 years, and may grant to the Board the option to purchase the lands, buildings or facilities. The lease shall recite that it is subject to termination and cancellation in any year for which the General Assembly fails to make an appropriation to pay the rent payable under the terms of the lease.
Leases for the purposes described herein exceeding 5 years shall have the approval of the Illinois Board of Higher Education.
The Board's power to enter into contracts includes but is not limited to the power to enter into contracts with municipalities within which the University or any branch thereof is located, in whole or in part, for such municipality to provide fire protection or other essential municipal services upon properties leased to for-profit entities the title to which properties is held by the Board. The Board shall pay to the municipality concerned such equitable portion of the cost of providing such fire protection or other essential municipal service as shall be agreed to by the Board, and as part of the compensation for such fire protection the Board may provide land and buildings, or either, for fire stations to be used by the municipality.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 670/15-42)
Sec. 15-42. Eminent domain. Notwithstanding any other provision of this Law, any power granted under this Law to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(110 ILCS 670/15-45)
Sec. 15-45. Powers and duties. The Board also shall have power and it shall be its duty:
(1) To make rules, regulations and bylaws, not inconsistent with law, for the government and management of Governors State University and its branches;
(2) To employ, and, for good cause, to remove a President of Governors State University, and all necessary deans, professors, associate professors, assistant professors, instructors, other educational and administrative assistants, and all other necessary employees, and to prescribe their duties and contract with them upon matters relating to tenure, salaries and retirement benefits in accordance with the State Universities Civil Service Act. Whenever the Board establishes a search committee to fill the position of President of Governors State University, there shall be minority representation, including women, on that search committee. The Board shall, upon the written request of an employee of Governors State University, withhold from the compensation of that employee any dues, payments or contributions payable by such employee to any labor organization as defined in the Illinois Educational Labor Relations Act. Under such arrangement, an amount shall be withheld from each regular payroll period which is equal to the pro rata share of the annual dues plus any payments or contributions, and the Board shall transmit such withholdings to the specified labor organization within 10 working days from the time of the withholding;
(3) To prescribe the courses of study to be followed, and textbooks and apparatus to be used at Governors State University;
(4) To issue upon the recommendation of the faculty, diplomas to such persons as have satisfactorily completed the required studies of Governors State University, and confer such professional and literary degrees as are usually conferred by other institutions of like character for similar or equivalent courses of study, or such as the Board may deem appropriate;
(5) To examine into the conditions, management, and administration of Governors State University, to provide the requisite buildings, apparatus, equipment and auxiliary enterprises, and to fix and collect matriculation fees; tuition fees; fees for student activities; fees for student facilities such as student union buildings or field houses or stadia or other recreational facilities; student welfare fees; laboratory fees; and similar fees for supplies and materials. The expense of the building, improving, repairing and supplying fuel and furniture and the necessary appliances and apparatus for conducting Governors State University, the reimbursed expenses of members of the Board, and the salaries or compensation of the President, assistants, agents and other employees of Governors State University, shall be a charge upon the State Treasury. All other expenses shall be chargeable against students, and the Board shall regulate the charges accordingly;
(6) To succeed to and to administer all trusts, trust property, and gifts now or hereafter belonging or pertaining to Governors State University;
(7) To accept endowments of professorships or departments in Governors State University from any person who may proffer them and, at regular meetings, to prescribe rules and regulations in relation to endowments and declare on what general principles they may be accepted;
(8) To enter into contracts with the Federal government for providing courses of instruction and other services at Governors State University for persons serving in or with the military or naval forces of the United States, and to provide such courses of instruction and other services;
(9) To operate, maintain, and contract with respect to the Cooperative Computer Center for its own purposes and to provide services related to electronic data processing to other public and private colleges and universities, to governmental agencies, and to public or private not-for-profit agencies; and to examine the conditions, management, and administration of the Cooperative Computer Center;
(10) To provide for the receipt and expenditures of Federal funds paid to Governors State University by the Federal government for instruction and other services for persons serving in or with the military or naval forces of the United States, and to provide for audits of such funds;
(11) To appoint, subject to the applicable civil service law, persons to be members of the Governors State University Police Department. Members of the Police Department shall be conservators of the peace and as such have all powers possessed by policemen in cities, and sheriffs, including the power to make arrests on view or warrants of violations of State statutes, University rules and regulations and city or county ordinances, except that they may exercise such powers only within counties wherein Governors State University and any of its branches or properties are located when such is required for the protection of University properties and interests, and its students and personnel, and otherwise, within such counties, when requested by appropriate State or local law enforcement officials. However, such officers shall have no power to serve and execute civil processes.
The Board must authorize to each member of the Governors State University Police Department and to any other employee of Governors State University exercising the powers of a peace officer a distinct badge that, on its face, (i) clearly states that the badge is authorized by Governors State University and (ii) contains a unique identifying number. No other badge shall be authorized by Governors State University;
(12) The Board may, directly or in cooperation with other institutions of higher education, acquire by purchase or lease or otherwise, and construct, enlarge, improve, equip, complete, operate, control and manage research and high technology parks, together with the necessary lands, buildings, facilities, equipment, and personal property therefor, to encourage and facilitate (i) the location and development of business and industry in the State of Illinois, and (ii) the increased application and development of technology, and (iii) the improvement and development of the State's economy. The Board may lease to nonprofit corporations all or any part of the land, buildings, facilities, equipment or other property included in a research and high technology park upon such terms and conditions as the Board may deem advisable and enter into any contract or agreement with such nonprofit corporations as may be necessary or suitable for the construction, financing, operation and maintenance and management of any such park; and may lease to any person, firm, partnership or corporation, either public or private, any part or all of the land, building, facilities, equipment or other property of such park for such purposes and upon such rentals, terms and conditions as the Board may deem advisable; and may finance all or part of the cost of any such park, including the purchase, lease, construction, reconstruction, improvement, remodeling, addition to, and extension and maintenance of all or part of such high technology park, and all equipment and furnishings, by legislative appropriations, government grants, contracts, private gifts, loans, receipts from the operation of such high technology park, rentals and similar receipts; and may make its other facilities and services available to tenants or other occupants of any such park at rates which are reasonable and appropriate;
(13) To borrow money, as necessary, from time to time in anticipation of receiving tuition, payments from the State of Illinois, or other revenues or receipts of the University, also known as anticipated moneys. The borrowing limit shall be capped at 100% of the total amount of payroll and other expense vouchers submitted and payable to the University for fiscal year 2010 expenses, but unpaid by the State Comptroller's office. Prior to borrowing any funds, the University shall request from the Comptroller's office a verification of the borrowing limit and shall include the estimated date on which such borrowing shall occur. The borrowing limit cap shall be verified by the State Comptroller's office not prior to 45 days before any estimated date for executing any promissory note or line of credit established under this item (13). The principal amount borrowed under a promissory note or line of credit shall not exceed 75% of the borrowing limit. Within 15 days after borrowing funds under any promissory note or line of credit established under this item (13), the University shall submit to the Governor's Office of Management and Budget, the Speaker of the House of Representatives, the Minority Leader of the House of Representatives, the President of the Senate, and the Minority Leader of the Senate an Emergency Short Term Cash Management Plan. The Emergency Short Term Cash Management Plan shall outline the amount borrowed, the terms for repayment, the amount of outstanding State vouchers as verified by the State Comptroller's office, and the University's plan for expenditure of any borrowed funds, including, but not limited to, a detailed plan to meet payroll obligations for all collective bargaining employees, civil service employees, and academic, research, and health care personnel. The establishment of any promissory note or line of credit established under this item (13) must be finalized within 90 days after the effective date of this amendatory Act of the 96th General Assembly. The borrowed moneys shall be applied to the purposes of paying salaries and other expenses lawfully authorized in the University's State appropriation and unpaid by the State Comptroller. Any line of credit established under this item (13) shall be paid in full one year after creation or on such date as the University receives reimbursement from the State for all submitted fiscal year 2010 vouchers, whichever is earlier. Any promissory note established under this item (13) shall be repaid within one year after issuance of the note. The Chairman, Comptroller, or Treasurer of the Board shall execute a promissory note or similar debt instrument to evidence the indebtedness incurred by the borrowing. In connection with a borrowing, the Board may establish a line of credit with a financial institution, investment bank, or broker/dealer. The obligation to make the payments due under any promissory note or line of credit established under this item (13) shall be a lawful obligation of the University payable from the anticipated moneys. Any borrowing under this item (13) shall not constitute a debt, legal or moral, of the State and shall not be enforceable against the State. The line of credit shall be authorized by a resolution passed by the Board and shall be valid whether or not a budgeted item with respect to that resolution is included in any annual or supplemental budget adopted by the Board. The resolution shall set forth facts demonstrating the need for the borrowing, state an amount that the amount to be borrowed will not exceed, and establish a maximum interest rate limit not to exceed the maximum rate authorized by the Bond Authorization Act or 9%, whichever is less. The resolution may direct the Comptroller or Treasurer of the Board to make arrangements to set apart and hold the portion of the anticipated moneys, as received, that shall be used to repay the borrowing, subject to any prior pledges or restrictions with respect to the anticipated moneys. The resolution may also authorize the Treasurer of the Board to make partial repayments of the borrowing as the anticipated moneys become available and may contain any other terms, restrictions, or limitations not inconsistent with the powers of the Board.
For the purposes of this item (13), "financial institution" means any bank subject to the Illinois Banking Act, any savings and loan association subject to the Illinois Savings and Loan Act of 1985, and any federally chartered commercial bank or savings and loan association or government-sponsored enterprise organized and operated in this State pursuant to the laws of the United States.
(Source: P.A. 96-909, eff. 6-8-10; 97-333, eff. 8-12-11.)

(110 ILCS 670/15-50)
Sec. 15-50. Illinois coal. The Board shall comply with the provisions of the Illinois Mined Coal Act.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 670/15-55)
Sec. 15-55. Smoke detection. The Board shall, by January 1, 1997, submit to the office of the State Fire Marshal the plans for its smoke detection system in all University dormitory corridors and the connection of that system to a monitor panel and to a central fire alarm system.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 670/15-60)
Sec. 15-60. Police Department; liability insurance.
(a) The Board shall provide each member of the Governors State University Police Department without cost to him or her public liability insurance covering him or her for any liability which arises out of his or her employment to the extent of the insurance policy limits which shall be not less than $50,000.
(b) The Board shall have power to insure the Board, Governors State University and its branches under Board jurisdiction, Board members, paid and unpaid employees of the Board, and any students, volunteer workers, visiting faculty and professionals who are agents of the Board in the performance or delivery of its programs or services against claims, damages, losses, expenses and civil suits arising out of statements, acts or omissions in the discharge of their duties, which statements, acts or omissions do not involve intentional or willful and wanton misconduct on the part of such persons; and to insure against losses to real and personal property owned by the Board or in the actual or constructive custody of the Board and for loss of income from such real and personal property. The Board shall have power to defend, hold harmless and indemnify, in whole or in part, all persons as to whom any such insurance is provided. Pursuant to its power to insure, the Board may establish and accumulate reserves for payment of such claims, damages, losses, expenses and civil suit awards or obtain insurance affording coverage for such matters. Reserves established by the Board for the foregoing purpose shall be subject to the following conditions:
(1) The amount of such reserves shall not exceed the

amount necessary and proper, based on past experience or independent actuarial determinations;

(2) All earnings derived from such reserves shall be

considered part of the reserves and may be used only for the same purposes for which the reserves may be used;

(3) Reserves may be used only for the purposes of

making payments for civil suits, claims, damages, losses and expenses, including attorneys fees, claims investigation costs and actuarial studies associated with liabilities arising out of statements, acts or omissions of individuals in the discharge of their duties, which statements, acts or omissions do not involve intentional or willful and wanton misconduct on the part of such individuals, for payment of insurance premiums, and for the purposes of making payments for losses resulting from any insured peril;

(4) All funds collected for the purposes specified in

paragraph (3) or earmarked for such purposes must be placed in the reserves;

(5) Whenever the reserves have a balance in excess of

what is necessary and proper, then contributions, charges, assessments or other forms of funding for the reserves shall be appropriately decreased.

(c) As to all claims, damages, losses, expenses and civil suits covered by insurance provided by the Board or as to which the Board has not provided insurance, to the extent permitted by law, sovereign immunity shall apply and recourse shall be limited to the Court of Claims.
(d) When permitted by law to enter into an agreement with any unit of government, institution of higher education, person, or corporation for the use of property or the performance of any function, service or act, the Board may agree to the sharing or allocation of liabilities and damages resulting from such use of property or performance of any function, service or act. Such agreement may provide for contribution or indemnification by any or all of the parties to the agreement upon any liability arising out of the performance of the agreement.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 670/15-65)
Sec. 15-65. Recruiting access.
(a) If the Board has provided access to any campus under its jurisdiction to persons or groups whose purpose is to make students aware of educational or occupational options, the Board shall provide, on an equal basis, access to the official recruiting representatives of the armed forces of Illinois and the United States for the purpose of informing students of educational and career opportunities available to them in the military. The Board is not required to give greater notice regarding the right of access to recruiting representatives than is given to other persons and groups.
(b) The Board shall not bar or exclude from the curriculum, campus, or school facilities of Governors State University any armed forces training program or organization operated under the authority of the United States government because the program or organization complies with rules, regulations, or policies of the United States government or any agency, branch, or department thereof.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 670/15-70)
Sec. 15-70. English language proficiency. The Board shall at all times maintain in effect a program to assess the oral English language proficiency of all persons providing classroom instruction to students at each campus under the jurisdiction, governance or supervision of the Board, and shall ensure that each person who is not orally proficient in the English language attain such proficiency prior to providing any classroom instruction to students. The program required by this Section shall be fully implemented to ensure the oral English language proficiency of all classroom instructors at each campus under the jurisdiction, governance or supervision of the Board. Any other provisions of this Section to the contrary notwithstanding, nothing in this Section shall be deemed or construed to apply to, or to require such oral English language proficiency of any person who provides classroom instruction to students in foreign language courses only.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 670/15-75)
Sec. 15-75. Engineering facilities. The Board is authorized to construct engineering facilities with funds appropriated for that purpose from the Build Illinois Bond Fund.
(Source: P.A. 94-91, eff. 7-1-05.)

(110 ILCS 670/15-80)
Sec. 15-80. (Repealed).
(Source: P.A. 89-4, eff. 1-1-96. Repealed by P.A. 98-742, eff. 7-16-14.)

(110 ILCS 670/15-85)
Sec. 15-85. Admissions.
(a) No new student shall be admitted to instruction in any of the departments or colleges of the Governors State University unless such student also has satisfactorily completed:
(1) at least 15 units of high school coursework from

the following 5 categories:

(A) 4 years of English (emphasizing written and

oral communications and literature), of which up to 2 years may be collegiate level instruction;

(B) 3 years of social studies (emphasizing

history and government);

(C) 3 years of mathematics (introductory through

advanced algebra, geometry, trigonometry, or fundamentals of computer programming);

(D) 3 years of science (laboratory sciences); and
(E) 2 years of electives in foreign language

(which may be deemed to include American Sign Language), music, vocational education or art;

(2) except that Governors State University may admit

individual applicants if it determines through assessment or through evaluation based on learning outcomes of the coursework taken, including vocational education courses and courses taken in a charter school established under Article 27A of the School Code, that the applicant demonstrates knowledge and skills substantially equivalent to the knowledge and skills expected to be acquired in the high school courses required for admission. The Board of Trustees of Governors State University shall not discriminate in the University's admissions process against an applicant for admission because of the applicant's enrollment in a charter school established under Article 27A of the School Code. Governors State University may also admit (i) applicants who did not have an opportunity to complete the minimum college preparatory curriculum in high school, and (ii) educationally disadvantaged applicants who are admitted to the formal organized special assistance programs that are tailored to the needs of such students, providing that in either case, the institution incorporates in the applicant's baccalaureate curriculum courses or other academic activities that compensate for course deficiencies; and

(3) except that up to 3 of 15 units of coursework

required by paragraph (1) of this subsection may be distributed by deducting no more than one unit each from the categories of social studies, mathematics, sciences and electives and completing those 3 units in any of the 5 categories of coursework described in paragraph (1).

(b) When allocating funds, local boards of education shall recognize their obligation to their students to offer the coursework required by subsection (a).
(c) A student who has graduated from high school and has scored within the University's accepted range on the ACT or SAT shall not be required to take a high school equivalency test as a prerequisite to admission.
(d) The Board shall establish an admissions process in which honorably discharged veterans are permitted to submit an application for admission to the University as a freshman student enrolling in the spring semester if the veteran was on active duty during the fall semester. The University may request that the Department of Veterans' Affairs confirm the status of an applicant as an honorably discharged veteran who was on active duty during the fall semester.
(Source: P.A. 98-718, eff. 1-1-15; 99-806, eff. 8-15-16.)

(110 ILCS 670/15-88)
Sec. 15-88. In-state tuition charge.
(a) Notwithstanding any other provision of law to the contrary, for tuition purposes, the Board shall deem an individual an Illinois resident, until the individual establishes a residence outside of this State, if all of the following conditions are met:
(1) The individual resided with his or her parent or

guardian while attending a public or private high school in this State.

(2) The individual graduated from a public or private

high school or received the equivalent of a high school diploma in this State.

(3) The individual attended school in this State for

at least 3 years as of the date the individual graduated from high school or received the equivalent of a high school diploma.

(4) The individual registers as an entering student

in the University not earlier than the 2003 fall semester.

(5) In the case of an individual who is not a citizen

or a permanent resident of the United States, the individual provides the University with an affidavit stating that the individual will file an application to become a permanent resident of the United States at the earliest opportunity the individual is eligible to do so.

This subsection (a) applies only to tuition for a term or semester that begins on or after May 20, 2003 (the effective date of Public Act 93-7). Any revenue lost by the University in implementing this subsection (a) shall be absorbed by the University Income Fund.
(b) If a person is on active military duty and stationed in Illinois, then the Board shall deem that person and any of his or her dependents Illinois residents for tuition purposes. Beginning with the 2009-2010 academic year, if a person is on active military duty and is stationed out of State, but he or she was stationed in this State for at least 3 years immediately prior to being reassigned out of State, then the Board shall deem that person and any of his or her dependents Illinois residents for tuition purposes, as long as that person or his or her dependent (i) applies for admission to the University within 18 months of the person on active military duty being reassigned or (ii) remains continuously enrolled at the University. Beginning with the 2013-2014 academic year, if a person is utilizing benefits under the federal Post-9/11 Veterans Educational Assistance Act of 2008 or any subsequent variation of that Act, then the Board shall deem that person an Illinois resident for tuition purposes. Beginning with the 2015-2016 academic year, if a person is utilizing benefits under the federal All-Volunteer Force Educational Assistance Program, then the Board shall deem that person an Illinois resident for tuition purposes.
(Source: P.A. 98-306, eff. 8-12-13; 99-309, eff. 8-7-15.)

(110 ILCS 670/15-90)
Sec. 15-90. Partial tuition waivers.
(a) As used in this Section, "Illinois college or university" means any of the following: the University of Illinois, Southern Illinois University, Chicago State University, Eastern Illinois University, Governors State University, Illinois State University, Northeastern Illinois University, Northern Illinois University, and Western Illinois University.
(b) Each year the Board of Governors State University shall offer 50% tuition waivers for undergraduate education at any campus under its governance to the children of employees of an Illinois college or university who have been employed by any one or by more than one Illinois college or university for an aggregate period of at least 7 years. To be eligible to receive a partial tuition waiver, the child of an employee of an Illinois college or university (i) must be under the age of 25 at the commencement of the academic year during which the partial tuition waiver is to be effective, and (ii) must qualify for admission to Governors State University under the same admissions requirements, standards and policies which Governors State University applies to applicants for admission generally to its respective undergraduate colleges and programs.
(c) Subject to the provisions and limitations of subsection (b), an eligible applicant who has continued to maintain satisfactory academic progress toward graduation may have his or her partial tuition waiver renewed until the time as he or she has expended 4 years of undergraduate partial tuition waiver benefits under this Section.
(d) No partial tuition waiver offered or allocated to any eligible applicant in accordance with the provisions of this Section shall be charged against any tuition waiver limitation established by the Illinois Board of Higher Education.
(e) The Board shall prescribe rules and regulations as are necessary to implement and administer the provisions of this Section.
(Source: P.A. 89-4, eff. 1-1-96; 90-282, eff. 1-1-98.)

(110 ILCS 670/15-91)
Sec. 15-91. Tuition waivers. In addition to any tuition waivers that the Board offers that are exempt by statute from any tuition waiver limitation established by the Illinois Board of Higher Education, the Board is authorized to waive, for individuals with the requisite athletic, academic, or other abilities, that percentage of its undergraduate tuition that is authorized under the tuition waiver limitation established in regulations promulgated by the Illinois Board of Higher Education. If in any fiscal year the Board issues undergraduate tuition waivers to individuals in an aggregate amount exceeding the aggregate tuition waiver amount authorized for that fiscal year under the tuition waiver limitation established by the Illinois Board of Higher Education, the University's budget request for the succeeding fiscal year may be reduced by the Illinois Board of Higher Education by an amount equal to that tuition waiver excess.
(Source: P.A. 89-307, eff. 1-1-96.)

(110 ILCS 670/15-93)
Sec. 15-93. Tuition and fee waiver report. The Board shall report to the Board of Higher Education by September 15 of each year the tuition and fee waivers the University has granted in the previous fiscal year as well as the following information for each tuition and fee waiver program in which the University participates:
(1) Justification of the need for the program.
(2) The program's intended purposes and goals.
(3) The program's eligibility and selection criteria.
(4) The program's cost.
(5) Any benefits resulting from the program.
(Source: P.A. 92-51, eff. 1-1-02.)

(110 ILCS 670/15-95)
Sec. 15-95. Child care services.
(a) For the purposes of this Section, "child care services" means day care home or center services as defined by the Child Care Act of 1969.
(b) The Board may contract for the provision of child care services for its employees. The Board may, in accordance with established rules, allow day care centers to operate in State-owned or leased facilities. Such day care centers shall be primarily for use by State employees of Governors State University but use by non-employees may be allowed.
Where the Board enters into a contract to construct, acquire or lease all or a substantial portion of a building, in which more than 50 persons shall be employed, other than a renewal of an existing lease, and where a need has been demonstrated, according to subsection (c), on-site child care services shall be provided for employees of Governors State University.
The Board shall implement this Section and shall promulgate all rules and regulations necessary for this purpose. By September 1, 1996, the Board shall propose rules setting forth the standards and criteria, including need and feasibility, for determining if September child care services shall be provided. The Board shall consult with the Department of Children and Family Services in defining standards for child care service centers established pursuant to this Section to ensure compliance with the Child Care Act of 1969. The Board shall establish a schedule of fees that shall be charged for child care services under this Section. The schedule shall be established so that charges for service are based on the actual cost of care. Except as otherwise provided by law for employees who may qualify for public assistance or social services due to indigency or family circumstance, each employee obtaining child care services under this Section shall be responsible for full payment of all charges. The Board shall report, on or before December 31, 1996, to the Governor and the members of the General Assembly, on the feasibility and implementation of a plan for the provision of comprehensive child care services.
(c) Prior to contracting for child care services, the Board shall determine a need for child care services. Proof of need may include a survey of University employees as well as a determination of the availability of child care services through other State agencies, or in the community. The Board may also require submission of a feasibility, design and implementation plan that takes into consideration similar needs and services of other State universities.
The Board shall have the sole responsibility for choosing the successful bidder and overseeing the operation of its child care service program within the guidelines established by the Board. The Board shall promulgate rules under the Illinois Administrative Procedure Act that detail the specific standards to be used in the selection of a vendor of child care services.
The contract shall provide for the establishment of or arrangement for the use of a licensed day care center or a licensed day care agency, as defined in the Child Care Act of 1969.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 670/15-100)
Sec. 15-100. Flexible hours positions. The Board is authorized to use flexible hours positions. A flexible hours position is one that does not require an ordinary work schedule and includes but is not limited to: (i) a part-time job of 20 hours or more per week, (ii) a job which is shared by 2 employees, or (iii) a job with a compressed work week consisting of an ordinary number of working hours performed on fewer than the number of days ordinarily required to perform that job. The Board may define flexible hours positions to include other types of jobs than are defined above.
The Board shall establish goals for flexible hours positions to be available at each campus under its governance. The Board shall give technical assistance to each such campuses in achieving its goals, and shall report to the Governor and General Assembly prior to May 1, 1997, on the progress of each institution in achieving its goals.
When a goal of 20% of the positions on a campus being available on a flexible hours basis has been reached, the Board shall evaluate the effectiveness and efficiency of the program and determine whether to expand the number of positions available for flexible hours.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 670/15-105)
Sec. 15-105. Fiscal year. The fiscal year of Governors State University shall terminate on the 30th day of June, and all reports of Governors State University, except catalogs and circulars, shall be addressed to the Governor. Annual reports shall contain a full account of the financial and other transactions of Governors State University at the close of the fiscal year, together with a full statement of the then condition of the endowment fund, and shall be presented to the Governor on or before the 15th day of November.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 670/15-110)
Sec. 15-110. Limitation. The powers of the Board as designated in this Article are subject to the Board of Higher Education Act.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 670/15-115)
Sec. 15-115. Meningitis vaccine; information. At the beginning of each academic year, the University shall inform each of its incoming freshmen and transfer students about meningitis and its transmission. Any University facility that delivers health services to University students must offer the meningitis vaccine, subject to availability of the vaccine from the manufacturer. Nothing in this Section may be construed to require the University to pay for the cost of vaccination.
(Source: P.A. 92-89, eff. 1-1-02.)

(110 ILCS 670/15-120)
Sec. 15-120. Limitation on tuition increase. This Section applies only to those students who first enroll after the 2003-2004 academic year. For 4 continuous academic years following initial enrollment (or for undergraduate programs that require more than 4 years to complete, for the normal time to complete the program, as determined by the University), the tuition charged an undergraduate student who is an Illinois resident shall not exceed the amount that the student was charged at the time he or she first enrolled in the University. However, if the student changes majors during this time period, the tuition charged the student shall equal the amount the student would have been charged had he or she been admitted to the changed major when he or she first enrolled. An undergraduate student who is an Illinois resident and who has for 4 continuous academic years been charged no more than the tuition amount that he or she was charged at the time he or she first enrolled in the University shall be charged tuition not to exceed the amount the University charged students who first enrolled in the University for the academic year following the academic year the student first enrolled in the University for a maximum of 2 additional continuous academic years.
(Source: P.A. 96-1293, eff. 7-26-10.)

(110 ILCS 670/15-125)
Sec. 15-125. Provision of student and social security information prohibited.
(a) The University, including its agents, employees, student or alumni organizations, or any affiliates, may not provide a student's name, address, telephone number, social security number, e-mail address, or other personal identifying information to a business organization or financial institution that issues credit or debit cards, unless the student is 21 years of age or older. This prohibition does not apply to service providers of the University that (i) assist the University in the electronic disbursement of refunds, including, but not limited to, financial aid refunds, and (ii) do not provide loan or credit services.
(b) The University may not print an individual's social security number on any card or other document required for the individual to access products or services provided by the University.
(Source: P.A. 96-261, eff. 1-1-10; 96-1391, eff. 7-29-10.)

(110 ILCS 670/15-130)
Sec. 15-130. Students called to active military service. The University shall allow a currently enrolled student who is called to active military service to complete any unfinished courses at a later date at no additional charge, unless course credit has already been given or the student received a full refund upon withdrawing from the course (in which case the student's record shall reflect that the withdrawal is due to active military service). The student must be given priority over other students in reenrolling in the course or courses. The Board may adopt any rules necessary to implement this Section.
(Source: P.A. 94-587, eff. 8-15-05.)

(110 ILCS 670/15-135)
Sec. 15-135. Sexual assault awareness education. The University shall provide some form of sexual assault awareness education to all incoming students, whether through a seminar, online training, or some other way of informing students.
(Source: P.A. 95-764, eff. 1-1-09.)

(110 ILCS 670/15-140)
Sec. 15-140. Buildings available for emergency purposes. The Board shall make mutually agreed buildings of the university available for emergency purposes, upon the request of the Illinois Emergency Management Agency, the State-accredited emergency management agency with jurisdiction, or the American Red Cross, and cooperate in all matters with the Illinois Emergency Management Agency, local emergency management agencies, State-certified, local public health departments, the American Red Cross, and federal agencies concerned with emergency preparedness and response.
(Source: P.A. 96-57, eff. 7-23-09; 96-1000, eff. 7-2-10; 97-333, eff. 8-12-11.)

(110 ILCS 670/15-145)
Sec. 15-145. Veterans' Day; moment of silence. If the University holds any type of event at the University on November 11, Veterans' Day, the Board shall require a moment of silence at that event to recognize Veterans' Day.
(Source: P.A. 96-84, eff. 7-27-09; 96-1000, eff. 7-2-10.)

(110 ILCS 670/15-150)
Sec. 15-150. Faculty and staff contact with public officials. All faculty and staff members of the University are free to communicate their views on any matter of private or public concern to any member of the legislative, executive, or judicial branch of government, State or federal, without notice to or prior approval of the University, so long as they do not represent that they are speaking for or on behalf of the University.
(Source: P.A. 96-147, eff. 8-7-09; 96-1000, eff. 7-2-10.)

(110 ILCS 670/15-155)
Sec. 15-155. Faculty and staff political displays. The University may not prohibit any faculty or staff member from (i) displaying political buttons, stickers, or patches while on University property, provided that such display by any member of the faculty in an instructional setting is for a purpose relevant to the subject of instruction; (ii) attending a partisan political rally, provided that the employee is not on duty; or (iii) displaying a partisan bumper sticker on his or her motor vehicle.
(Source: P.A. 96-148, eff. 8-7-09; 96-1000, eff. 7-2-10.)

(110 ILCS 670/15-160)
Sec. 15-160. Disability history and awareness. The University may conduct and promote activities that provide education on, awareness of, and an understanding of disability history, people with disabilities, and the disability rights movement.
(Source: P.A. 96-191, eff. 1-1-10; 96-1000, eff. 7-2-10.)

(110 ILCS 670/15-165)
Sec. 15-165. Administrator and faculty salary and benefits; report. The Board of Trustees shall report to the Board of Higher Education, on or before July 1 of each year, the base salary and benefits of the president of the university and all administrators, faculty members, and instructors employed by the university. For the purposes of this Section, "benefits" includes without limitation vacation days, sick days, bonuses, annuities, and retirement enhancements.
(Source: P.A. 96-266, eff. 1-1-10; 96-1000, eff. 7-2-10.)

(110 ILCS 670/15-170)
Sec. 15-170. American Sign Language courses. The University may award academic credit for the successful completion of any American Sign Language course offered or approved by the University, which may be applied toward the satisfaction of the foreign language requirements of the University, except for those requirements related to the content of a student's academic major.
(Source: P.A. 96-843, eff. 6-1-10; 97-333, eff. 8-12-11.)

(110 ILCS 670/15-175)
Sec. 15-175. Search firm prohibition. Charges for the services of an external hiring search firm may not be paid from any source of funds, except (i) in the hiring of the President of the University or (ii) in the case of when the President of the University and the Board demonstrate a justifiable need for guidance from an individual or firm with specific expertise in the field of the hiring. The University shall implement a policy under this Section, including qualifying criteria, within 6 months after the effective date of this amendatory Act of the 97th General Assembly.
(Source: P.A. 97-814, eff. 1-1-13.)

(110 ILCS 670/15-180)
Sec. 15-180. Priority enrollment; service member or veteran.
(a) For the purposes of this Section:
"Service member" means a resident of this State who is a member of any component of the U.S. Armed Forces, including any reserve component, or the National Guard of any state, the District of Columbia, a commonwealth, or a territory of the United States and who is eligible to receive military educational benefits.
"Veteran" means a resident of this State who was a service member and who has received an honorable discharge, a general discharge, or an other than honorable discharge.
(b) The Board shall give the earliest possible enrollment opportunity that the University offers to a service member or veteran.
(c) The priority enrollment provided pursuant to this Section shall apply to enrollment for all degree and certificate programs offered by the University after the student's eligibility to receive benefits has been verified by the University.
(Source: P.A. 98-316, eff. 1-1-14.)

(110 ILCS 670/15-185)
Sec. 15-185. Employment contract limitations. This Section applies to the employment contracts of the president or all chancellors of the University entered into, amended, renewed, or extended after the effective date of this amendatory Act of the 99th General Assembly. This Section does not apply to collective bargaining agreements. With respect to employment contracts entered into with the president or all chancellors of the University:
(1) Severance under the contract may not exceed one

year salary and applicable benefits.

(2) A contract with a determinate start and end date

may not exceed 4 years.

(3) The contract may not include any automatic

rollover clauses.

(4) Severance payments or contract buyouts may be

placed in an escrow account if there are pending criminal charges against the president or all chancellors of the University related to their employment.

(5) Final action on the formation, renewal,

extension, or termination of the employment contracts of the president or all chancellors of the University must be made during an open meeting of the Board.

(6) Public notice, compliant with the provisions of

the Open Meetings Act, must be given prior to final action on the formation, renewal, extension, or termination of the employment contracts of the president or all chancellors of the University and must include a copy of the Board item or other documentation providing, at a minimum, a description of the proposed principal financial components of the president's or all chancellors' appointments.

(7) Any performance-based bonus or incentive-based

compensation to the president or all chancellors of the University must be approved by the Board in an open meeting. The performance upon which the bonus is based must be made available to the public no less than 48 hours before Board approval of the performance-based bonus or incentive-based compensation.

(8) Board minutes, board packets, and annual

performance reviews concerning the president or all chancellors of the University must be made available to the public on the University's Internet website.

(Source: P.A. 99-694, eff. 1-1-17.)

(110 ILCS 670/15-190)
Sec. 15-190. Executive accountability. The Board must complete an annual performance review of the president and any chancellors of the University. Such annual performance review must be considered when the Board contemplates a bonus, incentive-based compensation, raise, or severance agreement for the president or all chancellors of the University.
(Source: P.A. 99-694, eff. 1-1-17.)



Article 99

(110 ILCS 670/Art. 99 heading)

(110 ILCS 670/99-1)
Sec. 99-1. Effective date. This Act takes effect July 1, 1995, except that Articles 5, 6, 10, 11, 15, 16, 20, 21, 25, 26, 30, 31, 35, and 36, Sections 50-5 through 50-60 of Article 50, Section 50-65 except Sec. 6a-4 of Article 50, Section 50-70 through 50-190 of Article 50, Sections 50-200 through 50-215 of Article 50, Section 50-220 except Sec. 12 of Article 50, Section 50-225 except Sec. 14 of Article 50, Sections 50-230 through 50-240 of Article 50, Section 50-245 of Article 50, Sections 60-5 through 60-40 of Article 60, and Sections 60-50 through 60-70 of Article 60 take effect January 1, 1996.
(Source: P.A. 89-4, eff. 7-1-95; 89-24, eff. 7-1-95.)






110 ILCS 671/ - Governors State University Revenue Bond Law.

Article 16

(110 ILCS 671/Art. 16 heading)

(110 ILCS 671/16-1)
Sec. 16-1. Short title. This Article may be cited as the Governors State University Revenue Bond Law.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 671/16-5)
Sec. 16-5. Definitions. In this Article, unless the context otherwise requires:
"Board" means the Board of Trustees of the University or its successor.
"University" means and includes Governors State University, located at University Park, Illinois, and its branches.
"Federal agency" means the United States of America, the President of the United States of America, or such agency or agencies of the United States of America as may be designated or created to make loans or grants or both.
"Acquire" includes to purchase, erect, build, construct, reconstruct, complete, repair, replace, alter, extend, better, equip, develop, and improve a project, including the acquisition and clearing of a site or sites therefor.
"Project" means and includes revenue producing buildings, structures and facilities which, as determined by the Board, are required by, or necessary for the use or benefit of, such University, including, without limiting the generality of the foregoing, student residence halls; apartments; staff housing facilities; dormitories; health, hospital or medical facilities; dining halls; student union buildings; field houses; stadiums; physical education installations and facilities; auditoriums; facilities for student or staff services; any facility or building leased to the United States of America; off-street parking facilities; heretofore, or as may be hereafter, acquired, with all equipment and appurtenant facilities; or any one, or more than one, or all, of the foregoing, or any combination thereof, for such University.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 671/16-10)
Sec. 16-10. Powers. The Board shall have power for such University to:
(1) Acquire any project or projects, or any combination thereof, and to own, operate and maintain the same.
(2) Acquire by purchase, gift, or the exercise of eminent domain, and hold or dispose of real or personal property or rights or interest therein.
(3) Accept grants of money or materials or property of any kind from a federal agency, or others, upon such terms and conditions as may be imposed.
(4) Borrow money and issue bonds to acquire for such University any one project, or more than one, or any combination thereof, or to refund bonds heretofore or hereafter issued, for such University, or for either or both of said purposes, and to provide for the security and payment of said bonds and for the rights of the holders thereof.
(5) Make contracts and leases and execute all instruments and perform all acts and do all things necessary or convenient to carry out the powers granted in this Article.
(6) Retain in its treasury (i) all moneys received from the sale of all bonds issued under this Article, (ii) all fees, rentals and other charges from students, staff members and others using or being served by, or having the right to use or the right to be served by, or to operate any project, (iii) all tuition, registration, matriculation, health, hospital, medical, laboratory, admission, student activities, student services, and all other fees collected from students matriculated, registered or otherwise enrolled at and attending such University pledged under the terms of any resolution authorizing bonds pursuant to this Article, and (iv) all rentals from any facility or building leased to the United States of America, all of which shall be considered always appropriated to the Board.
(7) The Board shall prepare an annual capital plan that details the proposed budget year and 3 year capital needs of such University for capital expenditures to finance revenue producing facilities through the issuance of revenue bonds. This plan shall detail each project and the project cost in current dollar amounts. The plan shall contain the appropriate detail for the proposed budget year and the 3 year plan that will justify each project's ability to meet the debt service requirements by producing sufficient revenue, life expectancy and maintenance requirements. Such annual capital plans shall be submitted to the Board of Higher Education.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 671/16-12)
Sec. 16-12. Eminent domain. Notwithstanding any other provision of this Law, any power granted under this Law to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(110 ILCS 671/16-15)
Sec. 16-15. Issuance of Bonds.
(a) The Board shall have power, and is hereby authorized from time to time, to issue negotiable bonds (i) to acquire any one project, or more than one, or any combination thereof, for such University, or (ii) to refund bonds heretofore and hereafter issued as hereinafter provided for, or (iii) for either or both of said purposes. The bonds shall be authorized by resolution of the Board. The bonds may be issued in one or more series, may bear such date or dates, may be in such denomination or denominations, may mature at such time or times not exceeding 40 years from the respective dates thereof, may mature in such amount or amounts, may bear interest at such rate or rates, including variable rates, not exceeding the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, payable at such time or times, may be in such form either coupon or registered as to principal only or as to both principal and interest, may carry such registration privileges (including the conversion of a fully registered bond to a coupon bond or bonds and the conversion of a coupon bond to a fully registered bond), may be executed in such manner by such officers of the Board, may be made payable in such medium of payment, at such place or places within or without the State, may be subject to such terms of redemption prior to their expressed maturity, with or without premium, as such resolution or other resolutions may provide. All bonds issued under this Article shall be sold in such manner as the Board may deem best in the public interest; provided that such bonds shall be sold at such price that the true interest cost of the proceeds therefrom will not exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract. The resolution may provide that one of the officers of the Board, or the bond registrar or trustee appointed under the resolution authorizing the bonds shall sign such bonds manually and that the other signatures may be printed, lithographed or engraved thereon. The coupon bonds shall be fully negotiable within the meaning of the Uniform Commercial Code.
(b) The Board shall have power, and is hereby authorized from time to time, to issue negotiable refunding bonds (i) to refund unpaid matured bonds; (ii) to refund unpaid matured coupons evidencing interest upon its unpaid matured bonds; and (iii) to refund interest at the coupon rate upon its unpaid matured bonds that has accrued since the maturity of those bonds. Bond and interest coupons which have been received in exchange or paid shall be cancelled and the obligation for interest, not represented by coupons, which has been discharged, shall be evidenced by a written acknowledgment of the exchange or payment thereof.
(c) The Board shall have power, and is hereby authorized from time to time, to also issue negotiable refunding bonds hereunder, to refund bonds at or prior to their maturity or which by their terms are subject to redemption before maturity, or both, in an amount necessary to refund (i) the principal amount of the bonds to be refunded, (ii) the interest to accrue up to and including the maturity date or dates, or to the next succeeding redemption date, thereof, and (iii) the applicable redemption premiums, if any. All proceeds received at the sale thereof (excepting the accrued interest received and an amount sufficient to pay the costs of issuance of such bonds and to create or maintain any reserves required under the resolution authorizing such bonds) shall be used:
(1) if the bonds to be refunded are then due, for the

payment thereof;

(2) if the bonds to be refunded are voluntarily

surrendered with the consent of the holder or holders thereof, for the payment thereof;

(3) if the bonds to be refunded are then subject to

prior redemption by their terms, for the redemption thereof;

(4) if the bonds to be refunded are not then subject

to payment or redemption, to purchase direct obligations of, or obligations which are fully guaranteed by, the United States of America so long as such obligations will mature at such time or times, with interest thereon or the proceeds received therefrom, to provide funds adequate to pay when due or called for redemption prior to maturity the bonds to be refunded, together with the interest accrued thereon and any redemption premium due thereon; and such proceeds or such obligations shall, with all other funds legally available for such purpose, be deposited in escrow with a banking corporation, or national banking association, located in and doing business in the State of Illinois, with power to accept and execute trusts, or any successor thereto, which is also a member of the Federal Deposit Insurance Corporation and of the Federal Reserve System, to be held in an irrevocable trust solely for and until the payment and redemption of the bonds so to be refunded; and any balance remaining in such escrow after the payment and retirement of the bonds to be refunded shall be returned to the Board to be used and held for use as revenues pledged for the payment of such refunding bonds; or

(5) for any combination thereof.
With respect to instruments for the payment of money issued under this Section, it is the intention of the General Assembly (i) that the Omnibus Bond Acts are supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Article that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Article that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 671/16-20)
Sec. 16-20. Security of Bonds. In connection with the issuance of any bonds under this Article, and in order to secure the payment of any such bonds and the interest thereon, the Board shall have power for such University:
(1) To fix, maintain and collect (i) fees, rentals and other charges from students, staff members and others using or being served by, or having the right to use or the right to be served by, or to operate any project, (ii) tuition, registration, matriculation, health, hospital, medical, laboratory, admission, student activities, student services, and all other fees collected from students matriculated, registered or otherwise enrolled and attending such University, and (iii) rentals from any facility or building leased to the United States of America, the aggregate of which shall be sufficient at all times to pay all necessary expenses of the operation and maintenance of any project, to pay the bonds at maturity and accruing interest thereon in accordance with their terms, and to create and maintain all reserves therefor as provided by the resolution authorizing such bonds.
(2) To provide that bonds issued under this Article, subject only to the prior payment of the operation and maintenance expenses of any project, shall be payable from and secured by a pledge of and lien on all or any part of the income and revenues derived from, and to pledge and assign to, or in trust for the benefit of, the holder or holders of bonds under this Article all or any part of the income and revenues derived from (i) fees, rentals and other charges from students, staff members and others using or being served by, or having the right to use or the right to be served by, or to operate, any project, (ii) tuition, registration, matriculation, health, hospital, medical, laboratory, admission, student activities, student services, and all other fees collected from students matriculated, registered or otherwise enrolled at and attending such University, and (iii) rentals from any facility or building leased to the United States of America; provided that, if the Board provides that any bonds issued under this Article shall be payable from the income and revenues of any project heretofore acquired, any such provision for the payment of such bonds from the income and revenues of any such project heretofore acquired shall be subject to, and in all respects in full conformity and compliance with, the rights of the holders of any bonds or obligations payable from the income and revenues of any such project heretofore issued by the Board and then outstanding.
(3) To covenant with or for the benefit of the holder or holders of the bonds issued under this Article that so long as any such bonds shall remain outstanding and unpaid the Board will fix, maintain and collect in such installments as may be agreed upon (i) fees, rentals and other charges from students, staff members and others using or being served by, or having the right to use or the right to be served by, or to operate any project, (ii) tuition, registration, matriculation, health, hospital, medical, laboratory, admission, student activities, student services, and all other fees collected from students matriculated, registered or otherwise enrolled at and attending such University pledged under the terms of any resolution authorizing bonds pursuant to this Article, and (iii) rentals from any facility or building leased to the United States of America, the aggregate of which shall be sufficient at all times to pay all necessary expenses of the operation and maintenance of any project, to pay the bonds at maturity and accruing interest thereon in accordance with their terms, and to create and maintain all reserves therefor as provided by the resolution authorizing such bonds, until such bonds and accruing interest have been paid in accordance with their terms.
(4) To covenant with or for the benefit of the holder or holders of bonds issued under this Article as to all matters deemed advisable by the Board, including:
(i) The purposes, terms, and conditions for the

issuance of additional parity or junior lien bonds that may thereafter be issued, and for the payment of the principal, redemption premiums and interest on such bonds.

(ii) The kind and amount of all insurance to be

carried, the cost of which shall be charged as an operation and maintenance expense of any project.

(iii) The operation, maintenance and management of

any project to assure the maximum use and occupancy thereof; the accounting for, and the auditing of, all income and revenue from, and all expenses of, any project; the employment of engineers and consultants; and the keeping of records, reports and audits of any project.

(iv) The obligation of the Board to maintain any

project in good condition and to operate the same at all times in an economical and efficient manner.

(v) The terms and conditions for creating and

maintaining sinking funds, reserve funds, and such other special funds as may be created in the resolution authorizing the bonds, separate and apart from all other funds and accounts of the Board and the University.

(vi) The procedure by which the terms of any contract

with the holders of the bonds may be amended, the amount of bonds the holders of which must consent thereto, and the manner in which consent may be given.

(vii) Providing the procedure for refunding such

bonds.

(viii) Such other covenants as may be deemed

necessary or desirable to assure a successful operation of any project and the prompt payment of the principal of and interest upon the bonds so authorized.

(5) To make and enforce and agree to make and enforce parietal rules that shall insure the use of any project to the maximum extent to which such project is capable of serving students, staff members and others using or being served by, or having the right to use or the right to be served by, or to operate, any project.
(6) To covenant that so long as any of the bonds issued under this Article shall remain outstanding and unpaid, it will not, except upon such terms and conditions as may be determined:
(i) Voluntarily create or cause to be created any

debt, lien, mortgage, pledge, assignment, encumbrance or other charge having priority to the lien of the bonds issued under this Article upon any of the income and revenues derived from (A) all fees, rentals and other charges from students, staff members and others using or being served by, or having the right to use or the right to be served by or to operate, any project, (B) all tuition, registration, matriculation, health, hospital, medical, laboratory, admission, student activities, student services, and all other fees collected from students matriculated, registered or otherwise enrolled at and attending such University, and (C) all rentals from any facility or building leased to the United States of America.

(ii) Convey or otherwise alienate any project or the

real estate upon which such project shall be located, except at a price sufficient to pay all the bonds issued for such project then outstanding and interest accrued thereon, and then only in accordance with any agreements with the holder or holders of such bonds.

(7) To vest in a trustee or trustees the right to receive all or any part of the income and revenue pledged and assigned to, or for the benefit of the holder or holders of bonds issued under this Article, and to hold, apply and dispose of the same and the right to enforce any covenant made to secure or pay or in relation to the bonds; to execute and deliver a trust agreement or trust agreements which may set forth the powers and duties and the remedies available to such trustee or trustees and limiting the liabilities thereof and describing what occurrences shall constitute events of default and prescribing the terms and conditions upon which such trustee or trustees or the holder or holders of any specified amount or percentage of such bonds may exercise such rights; and to enforce any and all such covenants and resort to such remedies as may be appropriate.
(8) To covenant to perform any and all acts and to do any and all such things as may be necessary or convenient or desirable in order to secure its bonds, or as may in the judgment of the Board tend to make the bonds more marketable, notwithstanding that such acts or things may not be enumerated herein, it being the intention hereof to give the Board issuing bonds pursuant to this Article power to make all covenants, to perform all acts and to do all things not inconsistent with the Constitution of the State of Illinois.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 671/16-25)
Sec. 16-25. Enforcement of Contract. The provisions of this Article and of any resolution or other proceeding authorizing the issuance of bonds shall constitute a contract with the holders of such bonds and the provisions thereof shall be enforceable by civil action, mandamus, injunction or other proceeding in the appropriate circuit court to enforce and compel the performance of all duties required by this Article and by any resolution authorizing the issuance of bonds adopted responsive hereto.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 671/16-30)
Sec. 16-30. Moneys of the Board. No moneys derived from the sale of bonds issued under the provisions of this Article, or pledged or assigned to or in trust for the benefit of the holder or holders thereof, shall be required to be paid into the State treasury but shall be deposited by the Treasurer or other fiscal officer of the Board in one or more banks, savings and loan associations or trust companies as may be designated by the Board. Such moneys shall be disbursed as may be directed by the Board and in accordance with the terms of any agreements with the holder or holders of any bonds. This Section shall not be construed as limiting the power of the Board to agree in connection with the issuance of any of its bonds as to the custody and disposition of the moneys received from the sale of such bonds or from the income and revenues pledged or assigned to or in trust for the benefit of the holder or holders thereof.
No bank or savings and loan association shall receive public funds as permitted by this Section, unless it has complied with the requirements established pursuant to Section 6 of the Public Funds Investment Act.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 671/16-35)
Sec. 16-35. Validity of Bonds. The bonds bearing the signatures of officers of the Board in office on the date of the signing thereof shall be valid and binding obligations, notwithstanding that before the delivery thereof and payment therefor any or all persons whose signatures appear thereon shall have ceased to be such officers. The validity of the bonds shall not be dependent on nor affected by the validity or regularity of any proceedings to acquire any project financed by the bonds, or to refund outstanding bonds, or taken in connection therewith.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 671/16-40)
Sec. 16-40. Prohibitions Against Obligating the State of Illinois. Nothing in this Article shall be construed to authorize the Board or the University to contract a debt on behalf of, or in any way to obligate, the State of Illinois, or to pledge, assign or encumber in any way, or to permit the pledging, assigning or encumbering in any way, of appropriations made by the General Assembly of the State of Illinois.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 671/16-45)
Sec. 16-45. Obligations of Board. All bonds issued pursuant to this Article shall be obligations of the Board payable only in accordance with the terms thereof and shall not be obligations general, special or otherwise, of the State of Illinois. Such bonds shall not constitute a debt, legal or moral, of the State of Illinois, and shall not be enforceable against the State, nor shall payment thereof be enforceable out of any funds of the Board, or of the University, other than the income and revenues pledged and assigned to, or in trust for the benefit of, the holder or holders of such bonds.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 671/16-50)
Sec. 16-50. Bonds as Legal Investments. The State and all counties, cities, villages, incorporated towns and other municipal corporations, political subdivisions and public bodies, and public officers of any thereof, all banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies and other persons carrying on a banking business, all insurance companies, insurance associations and other persons carrying on an insurance business, and all executors, administrators, guardians, trustees and other fiduciaries may legally invest any sinking funds, moneys or other funds belonging to them or within their control in any bonds issued pursuant to this Article, it being the purpose of this Section to authorize the investment in such bonds of all sinking, insurance, retirement, compensation, pension and trust funds, whether owned or controlled by private or public persons or officers; provided, however, that nothing contained in this Section may be construed as relieving any person, firm or corporation from any duty of exercising reasonable care in selecting securities for purchase or investment.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 671/16-55)
Sec. 16-55. Excision of Unconstitutional and Ineffective Parts of Article. It is hereby declared that the Sections, clauses, sentences and parts of this Article are severable and are not matters of mutual essential inducement, and any of them may be excised by any court of competent jurisdiction if this Article would otherwise be unconstitutional or ineffective. It is the intention of this Article to confer upon the Board the whole or any part of the powers in this Article provided for, and if any one or more Sections, clauses, sentences and parts of this Article shall for any reason be questioned in any court of competent jurisdiction and shall be adjudged unconstitutional or invalid, such judgment shall not affect, impair or invalidate the remaining provisions thereof, but shall be confined in its operation to the specific provision or provisions so held unconstitutional or invalid, and the inapplicability or invalidity of any Section, clause, sentence or part of this Article in any one or more instances shall not be taken to affect or prejudice its applicability or validity in any other instance.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 671/16-60)
Sec. 16-60. Supplemental Nature of Article; Construction and Purposes. The powers conferred by this Article shall be in addition to and supplemental to the powers conferred by any other law, general or special, and bonds may be issued under this Article notwithstanding the provisions of any other such law and without regard to the procedure required by any other such laws. Insofar as the provisions of this Article are inconsistent with the provisions of any other law, general or special, the provisions of this Article shall be controlling, except for the Board of Higher Education Act.
(Source: P.A. 89-4, eff. 1-1-96.)



Article 99

(110 ILCS 671/Art. 99 heading)

(110 ILCS 671/99-1)
Sec. 99-1. Effective date. This Act takes effect July 1, 1995, except that Articles 5, 6, 10, 11, 15, 16, 20, 21, 25, 26, 30, 31, 35, and 36, Sections 50-5 through 50-60 of Article 50, Section 50-65 except Sec. 6a-4 of Article 50, Section 50-70 through 50-190 of Article 50, Sections 50-200 through 50-215 of Article 50, Section 50-220 except Sec. 12 of Article 50, Section 50-225 except Sec. 14 of Article 50, Sections 50-230 through 50-240 of Article 50, Section 50-245 of Article 50, Sections 60-5 through 60-40 of Article 60, and Sections 60-50 through 60-70 of Article 60 take effect January 1, 1996.
(Source: P.A. 89-4, eff. 7-1-95; 89-24, eff. 7-1-95.)






110 ILCS 675/ - Illinois State University Law.

Article 20

(110 ILCS 675/Art. 20 heading)

(110 ILCS 675/20-1)
Sec. 20-1. Short title. This Article may be cited as the Illinois State University Law.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 675/20-5)
Sec. 20-5. Object. The object of Illinois State University is to offer such courses of instruction, conduct such research and offer such public services as are prescribed by the Board of Trustees of Illinois State University or its successor, subject to the provisions of Section 7 of the Board of Higher Education Act.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 675/20-10)
Sec. 20-10. There is hereby created a body politic and corporate which shall be styled the Board of Trustees of Illinois State University (hereinafter called the Board), and which shall operate, manage, control, and maintain Illinois State University in accordance with the rights, powers and duties now or hereafter vested by law in that Board.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 675/20-15)
Sec. 20-15. Membership; terms; vacancies. The Board shall consist of 7 voting members appointed by the Governor, by and with the advice and consent of the Senate, and one voting member who is a student at Illinois State University. The student member shall be chosen by a campus-wide student election. The student member shall serve a term of one year beginning on July 1 of each year, except that the student member initially selected shall serve a term beginning on the date of his or her selection and expiring on the next succeeding June 30. To be eligible to remain as a student member of the Board, the student member must be a resident of this State, must have and maintain a grade point average that is equivalent to at least 2.5 on a 4.0 scale, and must be a full time student enrolled at all times during his or her term of office except for that part of the term which follows the completion of the last full regular semester of an academic year and precedes the first full regular semester of the succeeding academic year at the university (sometimes commonly referred to as the summer session or summer school). If a student member serving on the Board fails to continue to meet or maintain the residency, minimum grade point average, or enrollment requirement established by this Section, his or her membership on the Board shall be deemed to have terminated by operation of law. Of the members first appointed by the Governor, 4 shall be appointed for terms to expire on the third Monday in January, 1999, and 3 shall be appointed for terms to expire on the third Monday in January, 2001. If the Senate is not in session on the effective date of this Article, or if a vacancy in an appointive membership occurs at a time when the Senate is not in session, the Governor shall make temporary appointments until the next meeting of the Senate when he shall nominate persons to fill such memberships for the remainder of their respective terms. No more than 4 of the members appointed by the Governor shall be affiliated with the same political party. Each member appointed by the Governor must be a resident of this State. A failure to meet or maintain this residency requirement constitutes a resignation from and creates a vacancy in the Board. Upon the expiration of the terms of members appointed by the Governor, their respective successors shall be appointed for terms of 6 years from the third Monday in January of each odd-numbered year. Any members appointed to the Board shall continue to serve in such capacity until their successors are appointed and qualified.
(Source: P.A. 91-778, eff. 1-1-01; 91-798, eff. 7-9-00; 92-16, eff. 6-28-01.)

(110 ILCS 675/20-20)
Sec. 20-20. Reimbursement; employment limitations. Members of the Board shall serve without compensation but shall be entitled to reasonable amounts for expenses necessarily incurred in the performance of their duties. Such expenses incurred by the student member may, at the discretion of the Chairman of the Board, be provided for by advance payment to the student member, who shall account therefor to the Board immediately after each meeting.
No member of the Board shall hold or be employed in or appointed to any office or place under the authority of the Board, nor shall any member of the Board be directly or indirectly interested in any contract made by the Board, nor shall he be an employee of the State Government; provided that nothing in this Section shall be deemed to prohibit the student member of the Board from maintaining normal and official status as an enrolled student or normal student employment at Illinois State University.
(Source: P.A. 93-1096, eff. 1-1-06.)

(110 ILCS 675/20-25)
Sec. 20-25. Officers; meetings. Members of the Board shall elect annually by secret ballot from their own number a chairman who shall preside over meetings of the Board and a secretary.
Meetings of the Board shall be held at least once each quarter on the campus of Illinois State University at Normal, Illinois. At all regular meetings of the Board, a majority of its members shall constitute a quorum. The student member shall have all of the privileges of membership, including the right to make and second motions, to attend executive sessions, and to vote on all Board matters except those involving faculty tenure, faculty promotion or any issue on which the student member has a direct conflict of interest. For the purposes of this Section, a student member shall not be deemed to have a direct conflict of interest in and may vote on any item involving the employment or compensation of the President of the University or the election of officers. Unless the student member is entitled to vote on a measure at a meeting of the Board or any of its committees, he or she shall not be considered a member for the purpose of determining whether a quorum is present at the time that measure is voted upon. No action of the Board shall be invalidated by reason of any vacancies on the Board or by reason of any failure to select a student member.
Special meetings of the Board may be called by the chairman of the Board or by any 3 members of the Board.
At each regular and special meeting that is open to the public, members of the public and employees of the University shall be afforded time, subject to reasonable constraints, to make comments to or ask questions of the Board.
(Source: P.A. 99-734, eff. 8-5-16.)

(110 ILCS 675/20-30)
Sec. 20-30. Ex-officio treasurer. The Board shall designate a member of the staff of Illinois State University as treasurer to serve the Board, but not as a member, and shall furnish a bond in such amount and with such security as is satisfactory to the Board.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 675/20-35)
Sec. 20-35. Transfer of powers, duties, assets; outstanding contracts, agreements and bonds. All the rights, powers and duties vested by law in the Board of Regents and relating to the operation, management, control and maintenance of Illinois State University are hereby transferred to and vested in the Board of Trustees of Illinois State University.
All books, records, papers, documents and pending business in any way pertaining to Illinois State University and held by the Board of Regents are hereby transferred from the Board of Regents to the Board of Trustees of Illinois State University.
The employment of the president and all other academic and nonacademic personnel of Illinois State University is hereby transferred from the Board of Regents to the Board of Trustees of Illinois State University, but the status and rights of all personnel whose employment is so transferred under the State Universities Civil Service System, under the State Universities Retirement System and under any other contract or benefit plan shall be unaffected thereby.
No rule or regulation promulgated by the Board of Regents prior to the effective date of this Article pursuant to an exercise of any right, power, duty, responsibility or matter of pending business transferred from the Board of Regents to the Board of Trustees of Illinois State University under the provisions of this Article shall be affected thereby, and all such rules and regulations shall become the rules and regulations of the Board of Trustees of Illinois State University.
All items of income heretofore received by Illinois State University and paid into the State Treasury and covered into the Board of Regents Income Fund and not heretofore appropriated by the General Assembly for the support and improvement of Illinois State University under the provisions of paragraph (1) of Section 6a-4 of the State Finance Act shall be transferred by the State Treasurer and covered into the Illinois State University Income Fund for appropriations from time to time to be made by the General Assembly payable from such fund for the support and improvement of Illinois State University as provided in paragraph (1) of Section 6a-1b of that Act; provided that within 10 days after the effective date of this amendatory Act of 1996, all moneys then remaining in the Illinois State University Income Fund heretofore established as a special fund in the State Treasury shall be repaid to the University to be deposited and credited to the University Income Fund established by Illinois State University in its own treasury as provided in paragraph (1) of Section 6a-1b of the State Finance Act.
The right of custody, possession and control over all items of income, funds or deposits in any way pertaining to Illinois State University, which on the effective date of this Article are held or retained by, or under the jurisdiction of the Board of Regents under the authority of paragraph (2) of Section 6a-4 of the State Finance Act, is hereby transferred to and vested in the Board of Trustees of Illinois State University to be retained by the University in its own treasury, or deposited with a bank or savings and loan association, all in accordance with the provisions of paragraphs (2) and (6) of Section 6a-1b of that Act.
There is hereby transferred from the Board of Regents to the Board of Trustees of Illinois State University the power of order and direction over the disbursement of those funds which immediately prior to the effective date of this Article were retained by Illinois State University in its own treasury under the authority of paragraph (3) of Section 6a-4 of the State Finance Act; provided that such funds shall be disbursed from time to time pursuant to the order and direction of the Board of Trustees in accordance with any contracts, pledges, trusts or agreements heretofore made with respect to the use or application of such funds by the Teachers College Board, the Board of Governors of State Colleges and Universities or the Board of Regents.
Illinois State University shall succeed to, assume and exercise all rights, powers, duties and responsibilities formerly exercised by the Board of Regents on behalf of Illinois State University prior to the effective date of this Article. All contracts and agreements entered into by the Board of Regents on behalf of Illinois State University prior to the effective date of this Article shall be valid and shall subsist notwithstanding the abolition of the Board of Regents and the repeal of the Regency Universities Act and notwithstanding the transfer or the functions of the Board of Regents with respect to Illinois State University to the Board of Trustees of Illinois State University. All bonds, notes, and other evidences of indebtedness outstanding on the effective date of this Article issued by the Teachers College Board, Board of Governors of State Colleges and Universities or the Board of Regents on behalf of Illinois State University shall become the bonds, notes or other evidences of indebtedness of Illinois State University and shall be otherwise unaffected by the transfer of functions to Illinois State University. Any action, including without limitation, approvals of applications for bonds and resolutions constituting official action under the Internal Revenue Code by the Teachers College Board, Board of Governors of State Colleges and Universities or Board of Regents prior to the effective date of this Article shall remain effective to the same extent as if that action had been taken by Illinois State University and shall be deemed to be action taken by Illinois State University.
The title to all other property, whether real, personal or mixed, belonging to or under the jurisdiction of the Board of Regents for Illinois State University is hereby transferred to and vested in the Board of Trustees of Illinois State University to be held for the People of the State of Illinois for such University.
(Source: P.A. 89-4, eff. 1-1-96; 89-602, eff. 8-2-96.)

(110 ILCS 675/20-40)
Sec. 20-40. Contracts, conveyances, expenditures. The Board shall have power to enter into contracts and to sue and be sued, provided that any suit against the Board based upon a claim sounding in tort must be filed in the Court of Claims; to acquire by purchase, eminent domain or otherwise, and to hold and convey title to real property as it shall deem appropriate and personal property in accordance with the State Property Control Act, except as otherwise provided in paragraph (13) of Section 20-45; and to expend the funds appropriated to or lawfully belonging to the Illinois State University, provided that the Board in the exercise of the powers conferred by this Article shall not create any liability or indebtedness of funds from the State Treasury in excess of the funds appropriated to Illinois State University.
All real property acquired by the Board shall be held for the People of the State of Illinois, for the use of Illinois State University.
Any lease to the Board of lands, buildings or facilities which will support scientific research and development in such areas as high technology, super computing, microelectronics, biotechnology, robotics, physics and engineering shall be for a term not to exceed 18 years, and may grant to the Board the option to purchase the lands, buildings or facilities. The lease shall recite that it is subject to termination and cancellation in any year for which the General Assembly fails to make an appropriation to pay the rent payable under the terms of the lease.
Leases for the purposes described herein exceeding 5 years shall have the approval of the Illinois Board of Higher Education.
The Board's power to enter into contracts includes but is not limited to the power to enter into contracts with municipalities within which the University or any branch thereof is located, in whole or in part, for such municipality to provide fire protection or other essential municipal services upon properties leased to for-profit entities the title to which properties is held by the Board. The Board shall pay to the municipality concerned such equitable portion of the cost of providing such fire protection or other essential municipal service as shall be agreed to by the Board, and as part of the compensation for such fire protection the Board may provide land and buildings, or either, for fire stations to be used by the municipality.
(Source: P.A. 91-396, eff. 7-30-99.)

(110 ILCS 675/20-42)
Sec. 20-42. Eminent domain. Notwithstanding any other provision of this Law, any power granted under this Law to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(110 ILCS 675/20-45)
Sec. 20-45. Powers and duties. The Board also shall have power and it shall be its duty:
(1) To make rules, regulations and bylaws, not inconsistent with law, for the government and management of Illinois State University and its branches;
(2) To employ, and, for good cause, to remove a President of Illinois State University, and all necessary deans, professors, associate professors, assistant professors, instructors, other educational and administrative assistants, and all other necessary employees, and to prescribe their duties and contract with them upon matters relating to tenure, salaries and retirement benefits in accordance with the State Universities Civil Service Act. Whenever the Board establishes a search committee to fill the position of President of Illinois State University, there shall be minority representation, including women, on that search committee. The Board shall, upon the written request of an employee of Illinois State University, withhold from the compensation of that employee any dues, payments or contributions payable by such employee to any labor organization as defined in the Illinois Educational Labor Relations Act. Under such arrangement, an amount shall be withheld from each regular payroll period which is equal to the pro rata share of the annual dues plus any payments or contributions, and the Board shall transmit such withholdings to the specified labor organization within 10 working days from the time of the withholding;
(3) To prescribe the courses of study to be followed, and textbooks and apparatus to be used at Illinois State University;
(4) To issue upon the recommendation of the faculty, diplomas to such persons as have satisfactorily completed the required studies of Illinois State University, and confer such professional and literary degrees as are usually conferred by other institutions of like character for similar or equivalent courses of study, or such as the Board may deem appropriate;
(5) To examine into the conditions, management, and administration of Illinois State University, to provide the requisite buildings, apparatus, equipment and auxiliary enterprises, and to fix and collect matriculation fees; tuition fees; fees for student activities; fees for student facilities such as student union buildings or field houses or stadia or other recreational facilities; student welfare fees; laboratory fees; and similar fees for supplies and materials. The expense of the building, improving, repairing and supplying fuel and furniture and the necessary appliances and apparatus for conducting Illinois State University, the reimbursed expenses of members of the Board, and the salaries or compensation of the President, assistants, agents and other employees of Illinois State University, shall be a charge upon the State Treasury. All other expenses shall be chargeable against students, and the Board shall regulate the charges accordingly;
(6) To succeed to and to administer all trusts, trust property, and gifts now or hereafter belonging or pertaining to Illinois State University;
(7) To accept endowments of professorships or departments in Illinois State University from any person who may proffer them and, at regular meetings, to prescribe rules and regulations in relation to endowments and declare on what general principles they may be accepted;
(8) To enter into contracts with the Federal government for providing courses of instruction and other services at Illinois State University for persons serving in or with the military or naval forces of the United States, and to provide such courses of instruction and other services;
(9) To contract with respect to the Cooperative Computer Center to obtain services related to electronic data processing;
(10) To provide for the receipt and expenditures of Federal funds paid to Illinois State University by the Federal government for instruction and other services for persons serving in or with the military or naval forces of the United States, and to provide for audits of such funds;
(11) To appoint, subject to the applicable civil service law, persons to be members of the Illinois State University Police Department. Members of the Police Department shall be conservators of the peace and as such have all powers possessed by policemen in cities, and sheriffs, including the power to make arrests on view or warrants of violations of State statutes, University rules and regulations and city or county ordinances, except that they may exercise such powers only within counties wherein Illinois State University and any of its branches or properties are located when such is required for the protection of University properties and interests, and its students and personnel, and otherwise, within such counties, when requested by appropriate State or local law enforcement officials. However, such officers shall have no power to serve and execute civil processes.
The Board must authorize to each member of the Illinois State University Police Department and to any other employee of Illinois State University exercising the powers of a peace officer a distinct badge that, on its face, (i) clearly states that the badge is authorized by Illinois State University and (ii) contains a unique identifying number. No other badge shall be authorized by Illinois State University;
(12) The Board may, directly or in cooperation with other institutions of higher education, acquire by purchase or lease or otherwise, and construct, enlarge, improve, equip, complete, operate, control and manage research and high technology parks, together with the necessary lands, buildings, facilities, equipment, and personal property therefor, to encourage and facilitate (i) the location and development of business and industry in the State of Illinois, and (ii) the increased application and development of technology, and (iii) the improvement and development of the State's economy. The Board may lease to nonprofit corporations all or any part of the land, buildings, facilities, equipment or other property included in a research and high technology park upon such terms and conditions as the Board may deem advisable and enter into any contract or agreement with such nonprofit corporations as may be necessary or suitable for the construction, financing, operation and maintenance and management of any such park; and may lease to any person, firm, partnership or corporation, either public or private, any part or all of the land, building, facilities, equipment or other property of such park for such purposes and upon such rentals, terms and conditions as the Board may deem advisable; and may finance all or part of the cost of any such park, including the purchase, lease, construction, reconstruction, improvement, remodeling, addition to, and extension and maintenance of all or part of such high technology park, and all equipment and furnishings, by legislative appropriations, government grants, contracts, private gifts, loans, receipts from the operation of such high technology park, rentals and similar receipts; and may make its other facilities and services available to tenants or other occupants of any such park at rates which are reasonable and appropriate;
(13) To assist in the provision of lands, buildings, and facilities that are supportive of university purposes and suitable and appropriate for the conduct and operation of the university's education programs, the Board of Trustees of Illinois State University may exercise the powers specified in subparagraphs (a), (b), and (c) of this paragraph (13) with regard to the following described property located near the Normal, Illinois campus of Illinois State University:
Parcel 1: Approximately 300 acres that form a part of

the Illinois State University Farm in Section 20, Township 24 North, Range 2 East of the Third Principal Meridian in McLean County, Illinois.

Parcels 2 and 3: Lands located in the Northeast Quadrant

of the City of Normal in McLean County, Illinois, one such parcel consisting of approximately 150 acres located north and east of the old Illinois Soldiers and Sailors Children's School campus, and another such parcel, located in the Northeast Quadrant of the old Soldiers and Sailors Children's School Campus, consisting of approximately 1.03.

(a) The Board of Trustees may sell, lease, or

otherwise transfer and convey all or part of the above described parcels of real estate, together with the improvements situated thereon, to a bona fide purchaser for value, without compliance with the State Property Control Act and on such terms as the Board of Trustees shall determine are in the best interests of Illinois State University and consistent with its objects and purposes.

(b) The Board of Trustees may retain the proceeds

from the sale, lease, or other transfer of all or any part of the above described parcels of real estate in the University treasury, in a special, separate development fund account that the Auditor General shall examine to assure the use or deposit of those proceeds in a manner consistent with the provisions of subparagraph (c) of this paragraph (13).

(c) Moneys from the development fund account may be

used by the Board of Trustees of Illinois State University to acquire and develop other land to achieve the same purposes for which the parcels of real estate described in this item (13), all or a part of which have been sold, leased, or otherwise transferred and conveyed, were used and for the purpose of demolition and the processes associated with demolition on the acquired land. Moneys from the development fund account used for any other purpose must be deposited into and appropriated from the General Revenue Fund. Buildings or facilities leased to an entity or person other than the University shall not be subject to any limitations applicable to a State-supported college or university under any law. All development on the land and all the use of any buildings or facilities shall be subject to the control and approval of the Board of Trustees of Illinois State University;

(14) To borrow money, as necessary, from time to time in anticipation of receiving tuition, payments from the State of Illinois, or other revenues or receipts of the University, also known as anticipated moneys. The borrowing limit shall be capped at 100% of the total amount of payroll and other expense vouchers submitted and payable to the University for fiscal year 2010 expenses, but unpaid by the State Comptroller's office. Prior to borrowing any funds, the University shall request from the Comptroller's office a verification of the borrowing limit and shall include the estimated date on which such borrowing shall occur. The borrowing limit cap shall be verified by the State Comptroller's office not prior to 45 days before any estimated date for executing any promissory note or line of credit established under this item (14). The principal amount borrowed under a promissory note or line of credit shall not exceed 75% of the borrowing limit. Within 15 days after borrowing funds under any promissory note or line of credit established under this item (14), the University shall submit to the Governor's Office of Management and Budget, the Speaker of the House of Representatives, the Minority Leader of the House of Representatives, the President of the Senate, and the Minority Leader of the Senate an Emergency Short Term Cash Management Plan. The Emergency Short Term Cash Management Plan shall outline the amount borrowed, the terms for repayment, the amount of outstanding State vouchers as verified by the State Comptroller's office, and the University's plan for expenditure of any borrowed funds, including, but not limited to, a detailed plan to meet payroll obligations to include collective bargaining employees, civil service employees, and academic, research, and health care personnel. The establishment of any promissory note or line of credit established under this item (14) must be finalized within 90 days after the effective date of this amendatory Act of the 96th General Assembly. The borrowed moneys shall be applied to the purposes of paying salaries and other expenses lawfully authorized in the University's State appropriation and unpaid by the State Comptroller. Any line of credit established under this item (14) shall be paid in full one year after creation or within 10 days after the date the University receives reimbursement from the State for all submitted fiscal year 2010 vouchers, whichever is earlier. Any promissory note established under this item (14) shall be repaid within one year after issuance of the note. The Chairman, Comptroller, or Treasurer of the Board shall execute a promissory note or similar debt instrument to evidence the indebtedness incurred by the borrowing. In connection with a borrowing, the Board may establish a line of credit with a financial institution, investment bank, or broker/dealer. The obligation to make the payments due under any promissory note or line of credit established under this item (14) shall be a lawful obligation of the University payable from the anticipated moneys. Any borrowing under this item (14) shall not constitute a debt, legal or moral, of the State and shall not be enforceable against the State. The promissory note or line of credit shall be authorized by a resolution passed by the Board and shall be valid whether or not a budgeted item with respect to that resolution is included in any annual or supplemental budget adopted by the Board. The resolution shall set forth facts demonstrating the need for the borrowing, state an amount that the amount to be borrowed will not exceed, and establish a maximum interest rate limit not to exceed the maximum rate authorized by the Bond Authorization Act or 9%, whichever is less. The resolution may direct the Comptroller or Treasurer of the Board to make arrangements to set apart and hold the portion of the anticipated moneys, as received, that shall be used to repay the borrowing, subject to any prior pledges or restrictions with respect to the anticipated moneys. The resolution may also authorize the Treasurer of the Board to make partial repayments of the borrowing as the anticipated moneys become available and may contain any other terms, restrictions, or limitations not inconsistent with the powers of the Board.
For the purposes of this item (14), "financial institution" means any bank subject to the Illinois Banking Act, any savings and loan association subject to the Illinois Savings and Loan Act of 1985, and any federally chartered commercial bank or savings and loan association or government-sponsored enterprise organized and operated in this State pursuant to the laws of the United States.
(Source: P.A. 96-909, eff. 6-8-10; 97-333, eff. 8-12-11.)

(110 ILCS 675/20-50)
Sec. 20-50. Illinois coal. The Board shall comply with the provisions of the Illinois Mined Coal Act.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 675/20-55)
Sec. 20-55. Smoke detection. The Board shall, by January 1, 1997, submit to the office of the State Fire Marshal the plans for its smoke detection system in all University dormitory corridors and the connection of that system to a monitor panel and to a central fire alarm system.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 675/20-60)
Sec. 20-60. Police Department; liability insurance.
(a) The Board shall provide each member of the Illinois State University Police Department without cost to him or her public liability insurance covering him or her for any liability which arises out of his or her employment to the extent of the insurance policy limits which shall be not less than $50,000.
(b) The Board shall have power to insure the Board, Illinois State University and its branches under Board jurisdiction, Board members, paid and unpaid employees of the Board, and any students, volunteer workers, visiting faculty and professionals who are agents of the Board in the performance or delivery of its programs or services against claims, damages, losses, expenses and civil suits arising out of statements, acts or omissions in the discharge of their duties, which statements, acts or omissions do not involve intentional or willful and wanton misconduct on the part of such persons; and to insure against losses to real and personal property owned by the Board or in the actual or constructive custody of the Board and for loss of income from such real and personal property. The Board shall have power to defend, hold harmless and indemnify, in whole or in part, all persons as to whom any such insurance is provided. Pursuant to its power to insure, the Board may establish and accumulate reserves for payment of such claims, damages, losses, expenses and civil suit awards or obtain insurance affording coverage for such matters. Reserves established by the Board for the foregoing purpose shall be subject to the following conditions:
(1) The amount of such reserves shall not exceed the

amount necessary and proper, based on past experience or independent actuarial determinations;

(2) All earnings derived from such reserves shall be

considered part of the reserves and may be used only for the same purposes for which the reserves may be used;

(3) Reserves may be used only for the purposes of

making payments for civil suits, claims, damages, losses and expenses, including attorneys fees, claims investigation costs and actuarial studies associated with liabilities arising out of statements, acts or omissions of individuals in the discharge of their duties, which statements, acts or omissions do not involve intentional or willful and wanton misconduct on the part of such individuals, for payment of insurance premiums, and for the purposes of making payments for losses resulting from any insured peril;

(4) All funds collected for the purposes specified in

paragraph (3) or earmarked for such purposes must be placed in the reserves;

(5) Whenever the reserves have a balance in excess of

what is necessary and proper, then contributions, charges, assessments or other forms of funding for the reserves shall be appropriately decreased.

(c) As to all claims, damages, losses, expenses and civil suits covered by insurance provided by the Board or as to which the Board has not provided insurance, to the extent permitted by law, sovereign immunity shall apply and recourse shall be limited to the Court of Claims.
(d) When permitted by law to enter into an agreement with any unit of government, institution of higher education, person, or corporation for the use of property or the performance of any function, service or act, the Board may agree to the sharing or allocation of liabilities and damages resulting from such use of property or performance of any function, service or act. Such agreement may provide for contribution or indemnification by any or all of the parties to the agreement upon any liability arising out of the performance of the agreement.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 675/20-65)
Sec. 20-65. Recruiting access.
(a) If the Board has provided access to any campus under its jurisdiction to persons or groups whose purpose is to make students aware of educational or occupational options, the Board shall provide, on an equal basis, access to the official recruiting representatives of the armed forces of Illinois and the United States for the purpose of informing students of educational and career opportunities available to them in the military. The Board is not required to give greater notice regarding the right of access to recruiting representatives than is given to other persons and groups.
(b) The Board shall not bar or exclude from the curriculum, campus, or school facilities of Illinois State University any armed forces training program or organization operated under the authority of the United States government because the program or organization complies with rules, regulations, or policies of the United States government or any agency, branch, or department thereof.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 675/20-70)
Sec. 20-70. English language proficiency. The Board shall at all times maintain in effect a program to assess the oral English language proficiency of all persons providing classroom instruction to students at each campus under the jurisdiction, governance or supervision of the Board, and shall ensure that each person who is not orally proficient in the English language attain such proficiency prior to providing any classroom instruction to students. The program required by this Section shall be fully implemented to ensure the oral English language proficiency of all classroom instructors at each campus under the jurisdiction, governance or supervision of the Board. Any other provisions of this Section to the contrary notwithstanding, nothing in this Section shall be deemed or construed to apply to, or to require such oral English language proficiency of any person who provides classroom instruction to students in foreign language courses only.
(Source: P.A. 89-4, eff. 1-1-94.)

(110 ILCS 675/20-75)
Sec. 20-75. Engineering facilities. The Board is authorized to construct engineering facilities with funds appropriated for that purpose from the Build Illinois Bond Fund.
(Source: P.A. 94-91, eff. 7-1-05.)

(110 ILCS 675/20-80)
Sec. 20-80. (Repealed).
(Source: P.A. 89-4, eff. 1-1-96. Repealed by P.A. 98-742, eff. 7-16-14.)

(110 ILCS 675/20-85)
Sec. 20-85. Admissions.
(a) No new student shall be admitted to instruction in any of the departments or colleges of the Illinois State University unless such student also has satisfactorily completed:
(1) at least 15 units of high school coursework from

the following 5 categories:

(A) 4 years of English (emphasizing written and

oral communications and literature), of which up to 2 years may be collegiate level instruction;

(B) 3 years of social studies (emphasizing

history and government);

(C) 3 years of mathematics (introductory through

advanced algebra, geometry, trigonometry, or fundamentals of computer programming);

(D) 3 years of science (laboratory sciences); and
(E) 2 years of electives in foreign language

(which may be deemed to include American Sign Language), music, vocational education or art;

(2) except that Illinois State University may admit

individual applicants if it determines through assessment or through evaluation based on learning outcomes of the coursework taken, including vocational education courses and courses taken in a charter school established under Article 27A of the School Code, that the applicant demonstrates knowledge and skills substantially equivalent to the knowledge and skills expected to be acquired in the high school courses required for admission. The Board of Trustees of Illinois State University shall not discriminate in the University's admissions process against an applicant for admission because of the applicant's enrollment in a charter school established under Article 27A of the School Code. Illinois State University may also admit (i) applicants who did not have an opportunity to complete the minimum college preparatory curriculum in high school, and (ii) educationally disadvantaged applicants who are admitted to the formal organized special assistance programs that are tailored to the needs of such students, providing that in either case, the institution incorporates in the applicant's baccalaureate curriculum courses or other academic activities that compensate for course deficiencies; and

(3) except that up to 3 of 15 units of coursework

required by paragraph (1) of this subsection may be distributed by deducting no more than one unit each from the categories of social studies, mathematics, sciences and electives and completing those 3 units in any of the 5 categories of coursework described in paragraph (1).

(b) When allocating funds, local boards of education shall recognize their obligation to their students to offer the coursework required by subsection (a).
(c) A student who has graduated from high school and has scored within the University's accepted range on the ACT or SAT shall not be required to take a high school equivalency test as a prerequisite to admission.
(d) The Board shall establish an admissions process in which honorably discharged veterans are permitted to submit an application for admission to the University as a freshman student enrolling in the spring semester if the veteran was on active duty during the fall semester. The University may request that the Department of Veterans' Affairs confirm the status of an applicant as an honorably discharged veteran who was on active duty during the fall semester.
(Source: P.A. 98-718, eff. 1-1-15; 99-806, eff. 8-15-16.)

(110 ILCS 675/20-88)
Sec. 20-88. In-state tuition charge.
(a) Notwithstanding any other provision of law to the contrary, for tuition purposes, the Board shall deem an individual an Illinois resident, until the individual establishes a residence outside of this State, if all of the following conditions are met:
(1) The individual resided with his or her parent or

guardian while attending a public or private high school in this State.

(2) The individual graduated from a public or private

high school or received the equivalent of a high school diploma in this State.

(3) The individual attended school in this State for

at least 3 years as of the date the individual graduated from high school or received the equivalent of a high school diploma.

(4) The individual registers as an entering student

in the University not earlier than the 2003 fall semester.

(5) In the case of an individual who is not a citizen

or a permanent resident of the United States, the individual provides the University with an affidavit stating that the individual will file an application to become a permanent resident of the United States at the earliest opportunity the individual is eligible to do so.

This subsection (a) applies only to tuition for a term or semester that begins on or after May 20, 2003 (the effective date of Public Act 93-7). Any revenue lost by the University in implementing this subsection (a) shall be absorbed by the University Income Fund.
(b) If a person is on active military duty and stationed in Illinois, then the Board shall deem that person and any of his or her dependents Illinois residents for tuition purposes. Beginning with the 2009-2010 academic year, if a person is on active military duty and is stationed out of State, but he or she was stationed in this State for at least 3 years immediately prior to being reassigned out of State, then the Board shall deem that person and any of his or her dependents Illinois residents for tuition purposes, as long as that person or his or her dependent (i) applies for admission to the University within 18 months of the person on active military duty being reassigned or (ii) remains continuously enrolled at the University. Beginning with the 2013-2014 academic year, if a person is utilizing benefits under the federal Post-9/11 Veterans Educational Assistance Act of 2008 or any subsequent variation of that Act, then the Board shall deem that person an Illinois resident for tuition purposes. Beginning with the 2015-2016 academic year, if a person is utilizing benefits under the federal All-Volunteer Force Educational Assistance Program, then the Board shall deem that person an Illinois resident for tuition purposes.
(Source: P.A. 98-306, eff. 8-12-13; 99-309, eff. 8-7-15.)

(110 ILCS 675/20-90)
Sec. 20-90. Partial tuition waivers.
(a) As used in this Section, "Illinois college or university" means any of the following: the University of Illinois, Southern Illinois University, Chicago State University, Eastern Illinois University, Governors State University, Illinois State University, Northeastern Illinois University, Northern Illinois University, and Western Illinois University.
(b) Each year the Board of Illinois State University shall offer 50% tuition waivers for undergraduate education at any campus under its governance to the children of employees of an Illinois college or university who have been employed by any one or by more than one Illinois college or university for an aggregate period of at least 7 years. To be eligible to receive a partial tuition waiver, the child of an employee of an Illinois college or university (i) must be under the age of 25 at the commencement of the academic year during which the partial tuition waiver is to be effective, and (ii) must qualify for admission to Illinois State University under the same admissions requirements, standards and policies which Illinois State University applies to applicants for admission generally to its respective undergraduate colleges and programs.
(c) Subject to the provisions and limitations of subsection (b), an eligible applicant who has continued to maintain satisfactory academic progress toward graduation may have his or her partial tuition waiver renewed until the time as he or she has expended 4 years of undergraduate partial tuition waiver benefits under this Section.
(d) No partial tuition waiver offered or allocated to any eligible applicant in accordance with the provisions of this Section shall be charged against any tuition waiver limitation established by the Illinois Board of Higher Education.
(e) The Board shall prescribe rules and regulations as are necessary to implement and administer the provisions of this Section.
(Source: P.A. 89-4, eff. 1-1-96; 90-282, eff. 1-1-98.)

(110 ILCS 675/20-91)
Sec. 20-91. Tuition waivers. In addition to any tuition waivers that the Board offers that are exempt by statute from any tuition waiver limitation established by the Illinois Board of Higher Education, the Board is authorized to waive, for individuals with the requisite athletic, academic, or other abilities, that percentage of its undergraduate tuition that is authorized under the tuition waiver limitation established in regulations promulgated by the Illinois Board of Higher Education. If in any fiscal year the Board issues undergraduate tuition waivers to individuals in an aggregate amount exceeding the aggregate tuition waiver amount authorized for that fiscal year under the tuition waiver limitation established by the Illinois Board of Higher Education, the University's budget request for the succeeding fiscal year may be reduced by the Illinois Board of Higher Education by an amount equal to that tuition waiver excess.
(Source: P.A. 89-307, eff. 1-1-96.)

(110 ILCS 675/20-93)
Sec. 20-93. Tuition and fee waiver report. The Board shall report to the Board of Higher Education by September 15 of each year the tuition and fee waivers the University has granted in the previous fiscal year as well as the following information for each tuition and fee waiver program in which the University participates:
(1) Justification of the need for the program.
(2) The program's intended purposes and goals.
(3) The program's eligibility and selection criteria.
(4) The program's cost.
(5) Any benefits resulting from the program.
(Source: P.A. 92-51, eff. 1-1-02.)

(110 ILCS 675/20-95)
Sec. 20-95. Child care services.
(a) For the purposes of this Section, "child care services" means day care home or center services as defined by the Child Care Act of 1969.
(b) The Board may contract for the provision of child care services for its employees. The Board may, in accordance with established rules, allow day care centers to operate in State-owned or leased facilities. Such day care centers shall be primarily for use by State employees of Illinois State University but use by non-employees may be allowed.
Where the Board enters into a contract to construct, acquire or lease all or a substantial portion of a building, in which more than 50 persons shall be employed, other than a renewal of an existing lease, and where a need has been demonstrated, according to subsection (c), on-site child care services shall be provided for employees of Illinois State University.
The Board shall implement this Section and shall promulgate all rules and regulations necessary for this purpose. By September 1, 1996, the Board shall propose rules setting forth the standards and criteria, including need and feasibility, for determining if September child care services shall be provided. The Board shall consult with the Department of Children and Family Services in defining standards for child care service centers established pursuant to this Section to ensure compliance with the Child Care Act of 1969. The Board shall establish a schedule of fees that shall be charged for child care services under this Section. The schedule shall be established so that charges for service are based on the actual cost of care. Except as otherwise provided by law for employees who may qualify for public assistance or social services due to indigency or family circumstance, each employee obtaining child care services under this Section shall be responsible for full payment of all charges. The Board shall report, on or before December 31, 1996, to the Governor and the members of the General Assembly, on the feasibility and implementation of a plan for the provision of comprehensive child care services.
(c) Prior to contracting for child care services, the Board shall determine a need for child care services. Proof of need may include a survey of University employees as well as a determination of the availability of child care services through other State agencies, or in the community. The Board may also require submission of a feasibility, design and implementation plan that takes into consideration similar needs and services of other State universities.
The Board shall have the sole responsibility for choosing the successful bidder and overseeing the operation of its child care service program within the guidelines established by the Board. The Board shall promulgate rules under the Illinois Administrative Procedure Act that detail the specific standards to be used in the selection of a vendor of child care services.
The contract shall provide for the establishment of or arrangement for the use of a licensed day care center or a licensed day care agency, as defined in the Child Care Act of 1969.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 675/20-100)
Sec. 20-100. Flexible hours positions. The Board is authorized to use flexible hours positions. A flexible hours position is one that does not require an ordinary work schedule and includes but is not limited to: (i) a part-time job of 20 hours or more per week, (ii) a job which is shared by 2 employees, or (iii) a job with a compressed work week consisting of an ordinary number of working hours performed on fewer than the number of days ordinarily required to perform that job. The Board may define flexible hours positions to include other types of jobs than are defined above.
The Board shall establish goals for flexible hours positions to be available at each campus under its governance. The Board shall give technical assistance to each such campuses in achieving its goals, and shall report to the Governor and General Assembly prior to May 1, 1997, on the progress of each institution in achieving its goals.
When a goal of 20% of the positions on a campus being available on a flexible hours basis has been reached, the Board shall evaluate the effectiveness and efficiency of the program and determine whether to expand the number of positions available for flexible hours.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 675/20-105)
Sec. 20-105. Fiscal year. The fiscal year of Illinois State University shall terminate on the 30th day of June, and all reports of Illinois State University, except catalogs and circulars, shall be addressed to the Governor. Annual reports shall contain a full account of the financial and other transactions of Illinois State University at the close of the fiscal year, together with a full statement of the then condition of the endowment fund, and shall be presented to the Governor on or before the 15th day of November.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 675/20-110)
Sec. 20-110. Limitation. The powers of the Board as designated in this Article are subject to the Board of Higher Education Act.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 675/20-115)
Sec. 20-115. Illinois Institute for Entrepreneurship Education.
(a) There is created, effective July 1, 1997, within the State at Illinois State University, the Illinois Institute for Entrepreneurship Education, hereinafter referred to as the Institute.
(b) The Institute created under this Section shall commence its operations on July 1, 1997 and shall have a board composed of 15 members representative of education, commerce and industry, government, or labor, appointed as follows: 2 members shall be appointees of the Governor, one of whom shall be a minority or woman person as defined in Section 2 of the Business Enterprise for Minorities, Women, and Persons with Disabilities Act; one member shall be an appointee of the President of the Senate; one member shall be an appointee of the Minority Leader of the Senate; one member shall be an appointee of the Speaker of the House of Representatives; one member shall be an appointee of the Minority Leader of the House of Representatives; 2 members shall be appointees of Illinois State University; one member shall be an appointee of the Board of Higher Education; one member shall be an appointee of the State Board of Education; one member shall be an appointee of the Department of Commerce and Economic Opportunity; one member shall be an appointee of the Illinois chapter of Economics America; and 3 members shall be appointed by majority vote of the other 12 appointed members to represent business owner-entrepreneurs. Each member shall have expertise and experience in the area of entrepreneurship education, including small business and entrepreneurship. The majority of voting members must be from the private sector. The members initially appointed to the board of the Institute created under this Section shall be appointed to take office on July 1, 1997 and shall by lot determine the length of their respective terms as follows: 5 members shall be selected by lot to serve terms of one year, 5 members shall be selected by lot to serve terms of 2 years, and 5 members shall be selected by lot to serve terms of 3 years. Subsequent appointees shall each serve terms of 3 years. The board shall annually select a chairperson from among its members. Each board member shall serve without compensation but shall be reimbursed for expenses incurred in the performance of his or her duties.
(c) The purpose of the Institute shall be to foster the growth and development of entrepreneurship education in the State of Illinois. The Institute shall help remedy the deficiencies in the preparation of entrepreneurship education teachers, increase the quality and quantity of entrepreneurship education programs, improve instructional materials, and prepare personnel to serve as leaders and consultants in the field of entrepreneurship education and economic development. The Institute shall promote entrepreneurship as a career option, promote and support the development of innovative entrepreneurship education materials and delivery systems, promote business, industry, and education partnerships, promote collaboration and involvement in entrepreneurship education programs, encourage and support in-service and preservice teacher education programs within various educational systems, and develop and distribute relevant materials. The Institute shall provide a framework under which the public and private sectors may work together toward entrepreneurship education goals. These goals shall be achieved by bringing together programs that have an impact on entrepreneurship education to achieve coordination among agencies and greater efficiency in the expenditure of funds.
(d) Beginning July 1, 1997, the Institute shall have the following powers subject to State and Illinois State University Board of Trustees regulations and guidelines:
(1) To employ and determine the compensation of an

executive director and such staff as it deems necessary;

(2) To own property and expend and receive funds and

generate funds;

(3) To enter into agreements with public and private

entities in the furtherance of its purpose; and

(4) To request and receive the cooperation and

assistance of all State departments and agencies in the furtherance of its purpose.

(e) The board of the Institute shall be a policy making body with the responsibility for planning and developing Institute programs. The Institute, through the Board of Trustees of Illinois State University, shall annually report to the Governor and General Assembly by January 31 as to its activities and operations, including its findings and recommendations.
(f) Beginning on July 1, 1997, the Institute created under this Section shall be deemed designated by law as the successor to the Illinois Institute for Entrepreneurship Education, previously created and existing under Section 2-11.5 of the Public Community College Act until its abolition on July 1, 1997 as provided in that Section. On July 1, 1997, all financial and other records of the Institute so abolished and all of its property, whether real or personal, including but not limited to all inventory and equipment, shall be deemed transferred by operation of law to the Illinois Institute for Entrepreneurship Education created under this Section 20-115. The Illinois Institute for Entrepreneurship Education created under this Section 20-115 shall have, with respect to the predecessor Institute so abolished, all authority, powers, and duties of a successor agency under Section 10-15 of the Successor Agency Act.
(Source: P.A. 100-391, eff. 8-25-17.)

(110 ILCS 675/20-120)
Sec. 20-120. Meningitis vaccine; information. At the beginning of each academic year, the University shall inform each of its incoming freshmen and transfer students about meningitis and its transmission. Any University facility that delivers health services to University students must offer the meningitis vaccine, subject to availability of the vaccine from the manufacturer. Nothing in this Section may be construed to require the University to pay for the cost of vaccination.
(Source: P.A. 92-89, eff. 1-1-02.)

(110 ILCS 675/20-125)
Sec. 20-125. Limitation on tuition increase. This Section applies only to those students who first enroll after the 2003-2004 academic year. For 4 continuous academic years following initial enrollment (or for undergraduate programs that require more than 4 years to complete, for the normal time to complete the program, as determined by the University), the tuition charged an undergraduate student who is an Illinois resident shall not exceed the amount that the student was charged at the time he or she first enrolled in the University. However, if the student changes majors during this time period, the tuition charged the student shall equal the amount the student would have been charged had he or she been admitted to the changed major when he or she first enrolled. An undergraduate student who is an Illinois resident and who has for 4 continuous academic years been charged no more than the tuition amount that he or she was charged at the time he or she first enrolled in the University shall be charged tuition not to exceed the amount the University charged students who first enrolled in the University for the academic year following the academic year the student first enrolled in the University for a maximum of 2 additional continuous academic years.
(Source: P.A. 96-1293, eff. 7-26-10.)

(110 ILCS 675/20-130)
Sec. 20-130. Provision of student and social security information prohibited.
(a) The University, including its agents, employees, student or alumni organizations, or any affiliates, may not provide a student's name, address, telephone number, social security number, e-mail address, or other personal identifying information to a business organization or financial institution that issues credit or debit cards, unless the student is 21 years of age or older. This prohibition does not apply to service providers of the University that (i) assist the University in the electronic disbursement of refunds, including, but not limited to, financial aid refunds, and (ii) do not provide loan or credit services.
(b) The University may not print an individual's social security number on any card or other document required for the individual to access products or services provided by the University.
(Source: P.A. 96-261, eff. 1-1-10; 96-1391, eff. 7-29-10.)

(110 ILCS 675/20-135)
Sec. 20-135. Students called to active military service. The University shall allow a currently enrolled student who is called to active military service to complete any unfinished courses at a later date at no additional charge, unless course credit has already been given or the student received a full refund upon withdrawing from the course (in which case the student's record shall reflect that the withdrawal is due to active military service). The student must be given priority over other students in reenrolling in the course or courses. The Board may adopt any rules necessary to implement this Section.
(Source: P.A. 94-587, eff. 8-15-05.)

(110 ILCS 675/20-140)
Sec. 20-140. Sexual assault awareness education. The University shall provide some form of sexual assault awareness education to all incoming students, whether through a seminar, online training, or some other way of informing students.
(Source: P.A. 95-764, eff. 1-1-09.)

(110 ILCS 675/20-145)
Sec. 20-145. Buildings available for emergency purposes. The Board shall make mutually agreed buildings of the university available for emergency purposes, upon the request of the Illinois Emergency Management Agency, the State-accredited emergency management agency with jurisdiction, or the American Red Cross, and cooperate in all matters with the Illinois Emergency Management Agency, local emergency management agencies, State-certified, local public health departments, the American Red Cross, and federal agencies concerned with emergency preparedness and response.
(Source: P.A. 96-57, eff. 7-23-09; 96-1000, eff. 7-2-10; 97-333, eff. 8-12-11.)

(110 ILCS 675/20-150)
Sec. 20-150. Veterans' Day; moment of silence. If the University holds any type of event at the University on November 11, Veterans' Day, the Board shall require a moment of silence at that event to recognize Veterans' Day.
(Source: P.A. 96-84, eff. 7-27-09; 96-1000, eff. 7-2-10.)

(110 ILCS 675/20-155)
Sec. 20-155. Faculty and staff contact with public officials. All faculty and staff members of the University are free to communicate their views on any matter of private or public concern to any member of the legislative, executive, or judicial branch of government, State or federal, without notice to or prior approval of the University, so long as they do not represent that they are speaking for or on behalf of the University.
(Source: P.A. 96-147, eff. 8-7-09; 96-1000, eff. 7-2-10.)

(110 ILCS 675/20-160)
Sec. 20-160. Faculty and staff political displays. The University may not prohibit any faculty or staff member from (i) displaying political buttons, stickers, or patches while on University property, provided that such display by any member of the faculty in an instructional setting is for a purpose relevant to the subject of instruction; (ii) attending a partisan political rally, provided that the employee is not on duty; or (iii) displaying a partisan bumper sticker on his or her motor vehicle.
(Source: P.A. 96-148, eff. 8-7-09; 96-1000, eff. 7-2-10.)

(110 ILCS 675/20-165)
Sec. 20-165. Disability history and awareness. The University may conduct and promote activities that provide education on, awareness of, and an understanding of disability history, people with disabilities, and the disability rights movement.
(Source: P.A. 96-191, eff. 1-1-10; 96-1000, eff. 7-2-10.)

(110 ILCS 675/20-170)
Sec. 20-170. Administrator and faculty salary and benefits; report. The Board of Trustees shall report to the Board of Higher Education, on or before July 1 of each year, the base salary and benefits of the president of the university and all administrators, faculty members, and instructors employed by the university. For the purposes of this Section, "benefits" includes without limitation vacation days, sick days, bonuses, annuities, and retirement enhancements.
(Source: P.A. 96-266, eff. 1-1-10; 96-1000, eff. 7-2-10.)

(110 ILCS 675/20-175)
Sec. 20-175. American Sign Language courses. The University may award academic credit for the successful completion of any American Sign Language course offered or approved by the University, which may be applied toward the satisfaction of the foreign language requirements of the University, except for those requirements related to the content of a student's academic major.
(Source: P.A. 96-843, eff. 6-1-10; 97-333, eff. 8-12-11.)

(110 ILCS 675/20-180)
Sec. 20-180. Search firm prohibition. Charges for the services of an external hiring search firm may not be paid from any source of funds, except (i) in the hiring of the President of the University or (ii) in the case of when the President of the University and the Board demonstrate a justifiable need for guidance from an individual or firm with specific expertise in the field of the hiring. The University shall implement a policy under this Section, including qualifying criteria, within 6 months after the effective date of this amendatory Act of the 97th General Assembly.
(Source: P.A. 97-814, eff. 1-1-13.)

(110 ILCS 675/20-185)
Sec. 20-185. Priority enrollment; service member or veteran.
(a) For the purposes of this Section:
"Service member" means a resident of this State who is a member of any component of the U.S. Armed Forces, including any reserve component, or the National Guard of any state, the District of Columbia, a commonwealth, or a territory of the United States and who is eligible to receive military educational benefits.
"Veteran" means a resident of this State who was a service member and who has received an honorable discharge, a general discharge, or an other than honorable discharge.
(b) The Board shall give the earliest possible enrollment opportunity that the University offers to a service member or veteran.
(c) The priority enrollment provided pursuant to this Section shall apply to enrollment for all degree and certificate programs offered by the University after the student's eligibility to receive benefits has been verified by the University.
(Source: P.A. 98-316, eff. 1-1-14.)

(110 ILCS 675/20-190)
Sec. 20-190. Employment contract limitations. This Section applies to the employment contracts of the president or all chancellors of the University entered into, amended, renewed, or extended after the effective date of this amendatory Act of the 99th General Assembly. This Section does not apply to collective bargaining agreements. With respect to employment contracts entered into with the president or all chancellors of the University:
(1) Severance under the contract may not exceed one

year salary and applicable benefits.

(2) A contract with a determinate start and end date

may not exceed 4 years.

(3) The contract may not include any automatic

rollover clauses.

(4) Severance payments or contract buyouts may be

placed in an escrow account if there are pending criminal charges against the president or all chancellors of the University related to their employment.

(5) Final action on the formation, renewal,

extension, or termination of the employment contracts of the president or all chancellors of the University must be made during an open meeting of the Board.

(6) Public notice, compliant with the provisions of

the Open Meetings Act, must be given prior to final action on the formation, renewal, extension, or termination of the employment contracts of the president or all chancellors of the University and must include a copy of the Board item or other documentation providing, at a minimum, a description of the proposed principal financial components of the president's or all chancellors' appointments.

(7) Any performance-based bonus or incentive-based

compensation to the president or all chancellors of the University must be approved by the Board in an open meeting. The performance upon which the bonus is based must be made available to the public no less than 48 hours before Board approval of the performance-based bonus or incentive-based compensation.

(8) Board minutes, board packets, and annual

performance reviews concerning the president or all chancellors of the University must be made available to the public on the University's Internet website.

(Source: P.A. 99-694, eff. 1-1-17.)

(110 ILCS 675/20-195)
Sec. 20-195. Executive accountability. The Board must complete an annual performance review of the president and any chancellors of the University. Such annual performance review must be considered when the Board contemplates a bonus, incentive-based compensation, raise, or severance agreement for the president or all chancellors of the University.
(Source: P.A. 99-694, eff. 1-1-17.)



Article 99

(110 ILCS 675/Art. 99 heading)

(110 ILCS 675/99-1)
Sec. 99-1. Effective date. This Act takes effect July 1, 1995, except that Articles 5, 6, 10, 11, 15, 16, 20, 21, 25, 26, 30, 31, 35, and 36, Sections 50-5 through 50-60 of Article 50, Section 50-65 except Sec. 6a-4 of Article 50, Section 50-70 through 50-190 of Article 50, Sections 50-200 through 50-215 of Article 50, Section 50-220 except Sec. 12 of Article 50, Section 50-225 except Sec. 14 of Article 50, Sections 50-230 through 50-240 of Article 50, Section 50-245 of Article 50, Sections 60-5 through 60-40 of Article 60, and Sections 60-50 through 60-70 of Article 60 take effect January 1, 1996.
(Source: P.A. 89-4, eff. 7-1-95; 89-24, eff. 7-1-95.)






110 ILCS 676/ - Illinois State University Revenue Bond Law.

Article 21

(110 ILCS 676/Art. 21 heading)

(110 ILCS 676/21-1)
Sec. 21-1. Short title. This Article may be cited as the Illinois State University Revenue Bond Law.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 676/21-5)
Sec. 21-5. Definitions. In this Article, unless the context otherwise requires:
"Board" means the Board of Trustees of the University or its successor.
"University" means and includes Illinois State University, located at Normal, Illinois, and its branches.
"Federal agency" means the United States of America, the President of the United States of America, or such agency or agencies of the United States of America as may be designated or created to make loans or grants or both.
"Acquire" includes to purchase, erect, build, construct, reconstruct, complete, repair, replace, alter, extend, better, equip, develop, and improve a project, including the acquisition and clearing of a site or sites therefor.
"Project" means and includes revenue producing buildings, structures and facilities which, as determined by the Board, are required by, or necessary for the use or benefit of, such University, including, without limiting the generality of the foregoing, student residence halls; apartments; staff housing facilities; dormitories; health, hospital or medical facilities; dining halls; student union buildings; field houses; stadiums; physical education installations and facilities; auditoriums; facilities for student or staff services; any facility or building leased to the United States of America; off-street parking facilities; heretofore, or as may be hereafter, acquired, with all equipment and appurtenant facilities; or any one, or more than one, or all, of the foregoing, or any combination thereof, for such University.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 676/21-10)
Sec. 21-10. Powers. The Board shall have power for such University to:
(1) Acquire any project or projects, or any combination thereof, and to own, operate and maintain the same.
(2) Acquire by purchase, gift, or the exercise of eminent domain, and hold or dispose of real or personal property or rights or interest therein.
(3) Accept grants of money or materials or property of any kind from a federal agency, or others, upon such terms and conditions as may be imposed.
(4) Borrow money and issue bonds to acquire for such University any one project, or more than one, or any combination thereof, or to refund bonds heretofore or hereafter issued, for such University, or for either or both of said purposes, and to provide for the security and payment of said bonds and for the rights of the holders thereof.
(5) Make contracts and leases and execute all instruments and perform all acts and do all things necessary or convenient to carry out the powers granted in this Article.
(6) Retain in its treasury (i) all moneys received from the sale of all bonds issued under this Article, (ii) all fees, rentals and other charges from students, staff members and others using or being served by, or having the right to use or the right to be served by, or to operate any project, (iii) all tuition, registration, matriculation, health, hospital, medical, laboratory, admission, student activities, student services, and all other fees collected from students matriculated, registered or otherwise enrolled at and attending such University pledged under the terms of any resolution authorizing bonds pursuant to this Article, and (iv) all rentals from any facility or building leased to the United States of America, all of which shall be considered always appropriated to the Board.
(7) The Board shall prepare an annual capital plan that details the proposed budget year and 3 year capital needs of such University for capital expenditures to finance revenue producing facilities through the issuance of revenue bonds. This plan shall detail each project and the project cost in current dollar amounts. The plan shall contain the appropriate detail for the proposed budget year and the 3 year plan that will justify each project's ability to meet the debt service requirements by producing sufficient revenue, life expectancy and maintenance requirements. Such annual capital plans shall be submitted to the Board of Higher Education.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 676/21-12)
Sec. 21-12. Eminent domain. Notwithstanding any other provision of this Law, any power granted under this Law to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(110 ILCS 676/21-15)
Sec. 21-15. Issuance of Bonds.
(a) The Board shall have power, and is hereby authorized from time to time, to issue negotiable bonds (i) to acquire any one project, or more than one, or any combination thereof, for such University, or (ii) to refund bonds heretofore and hereafter issued as hereinafter provided for, or (iii) for either or both of said purposes. The bonds shall be authorized by resolution of the Board. The bonds may be issued in one or more series, may bear such date or dates, may be in such denomination or denominations, may mature at such time or times not exceeding 40 years from the respective dates thereof, may mature in such amount or amounts, may bear interest at such rate or rates, including variable rates, not exceeding the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, payable at such time or times, may be in such form either coupon or registered as to principal only or as to both principal and interest, may carry such registration privileges (including the conversion of a fully registered bond to a coupon bond or bonds and the conversion of a coupon bond to a fully registered bond), may be executed in such manner by such officers of the Board, may be made payable in such medium of payment, at such place or places within or without the State, may be subject to such terms of redemption prior to their expressed maturity, with or without premium, as such resolution or other resolutions may provide. All bonds issued under this Article shall be sold in such manner as the Board may deem best in the public interest; provided that such bonds shall be sold at such price that the true interest cost of the proceeds therefrom will not exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract. The resolution may provide that one of the officers of the Board, or the bond registrar or trustee appointed under the resolution authorizing the bonds shall sign such bonds manually and that the other signatures may be printed, lithographed or engraved thereon. The coupon bonds shall be fully negotiable within the meaning of the Uniform Commercial Code.
(b) The Board shall have power, and is hereby authorized from time to time, to issue negotiable refunding bonds (i) to refund unpaid matured bonds; (ii) to refund unpaid matured coupons evidencing interest upon its unpaid matured bonds; and (iii) to refund interest at the coupon rate upon its unpaid matured bonds that has accrued since the maturity of those bonds. Bond and interest coupons which have been received in exchange or paid shall be cancelled and the obligation for interest, not represented by coupons, which has been discharged, shall be evidenced by a written acknowledgment of the exchange or payment thereof.
(c) The Board shall have power, and is hereby authorized from time to time, to also issue negotiable refunding bonds hereunder, to refund bonds at or prior to their maturity or which by their terms are subject to redemption before maturity, or both, in an amount necessary to refund (i) the principal amount of the bonds to be refunded, (ii) the interest to accrue up to and including the maturity date or dates, or to the next succeeding redemption date, thereof, and (iii) the applicable redemption premiums, if any. All proceeds received at the sale thereof (excepting the accrued interest received and an amount sufficient to pay the costs of issuance of such bonds and to create or maintain any reserves required under the resolution authorizing such bonds) shall be used:
(1) if the bonds to be refunded are then due, for the

payment thereof;

(2) if the bonds to be refunded are voluntarily

surrendered with the consent of the holder or holders thereof, for the payment thereof;

(3) if the bonds to be refunded are then subject to

prior redemption by their terms, for the redemption thereof;

(4) if the bonds to be refunded are not then subject

to payment or redemption, to purchase direct obligations of, or obligations which are fully guaranteed by, the United States of America so long as such obligations will mature at such time or times, with interest thereon or the proceeds received therefrom, to provide funds adequate to pay when due or called for redemption prior to maturity the bonds to be refunded, together with the interest accrued thereon and any redemption premium due thereon; and such proceeds or such obligations shall, with all other funds legally available for such purpose, be deposited in escrow with a banking corporation, or national banking association, located in and doing business in the State of Illinois, with power to accept and execute trusts, or any successor thereto, which is also a member of the Federal Deposit Insurance Corporation and of the Federal Reserve System, to be held in an irrevocable trust solely for and until the payment and redemption of the bonds so to be refunded; and any balance remaining in such escrow after the payment and retirement of the bonds to be refunded shall be returned to the Board to be used and held for use as revenues pledged for the payment of such refunding bonds; or

(5) for any combination thereof.
With respect to instruments for the payment of money issued under this Section, it is the intention of the General Assembly (i) that the Omnibus Bond Acts are supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Article that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Article that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 676/21-20)
Sec. 21-20. Security of Bonds. In connection with the issuance of any bonds under this Article, and in order to secure the payment of any such bonds and the interest thereon, the Board shall have power for such University:
(1) To fix, maintain and collect (i) fees, rentals and other charges from students, staff members and others using or being served by, or having the right to use or the right to be served by, or to operate any project, (ii) tuition, registration, matriculation, health, hospital, medical, laboratory, admission, student activities, student services, and all other fees collected from students matriculated, registered or otherwise enrolled and attending such University, and (iii) rentals from any facility or building leased to the United States of America, the aggregate of which shall be sufficient at all times to pay all necessary expenses of the operation and maintenance of any project, to pay the bonds at maturity and accruing interest thereon in accordance with their terms, and to create and maintain all reserves therefor as provided by the resolution authorizing such bonds.
(2) To provide that bonds issued under this Article, subject only to the prior payment of the operation and maintenance expenses of any project, shall be payable from and secured by a pledge of and lien on all or any part of the income and revenues derived from, and to pledge and assign to, or in trust for the benefit of, the holder or holders of bonds under this Article all or any part of the income and revenues derived from (i) fees, rentals and other charges from students, staff members and others using or being served by, or having the right to use or the right to be served by, or to operate, any project, (ii) tuition, registration, matriculation, health, hospital, medical, laboratory, admission, student activities, student services, and all other fees collected from students matriculated, registered or otherwise enrolled at and attending such University, and (iii) rentals from any facility or building leased to the United States of America; provided that, if the Board provides that any bonds issued under this Article shall be payable from the income and revenues of any project heretofore acquired, any such provision for the payment of such bonds from the income and revenues of any such project heretofore acquired shall be subject to, and in all respects in full conformity and compliance with, the rights of the holders of any bonds or obligations payable from the income and revenues of any such project heretofore issued by the Board and then outstanding.
(3) To covenant with or for the benefit of the holder or holders of the bonds issued under this Article that so long as any such bonds shall remain outstanding and unpaid the Board will fix, maintain and collect in such installments as may be agreed upon (i) fees, rentals and other charges from students, staff members and others using or being served by, or having the right to use or the right to be served by, or to operate any project, (ii) tuition, registration, matriculation, health, hospital, medical, laboratory, admission, student activities, student services, and all other fees collected from students matriculated, registered or otherwise enrolled at and attending such University pledged under the terms of any resolution authorizing bonds pursuant to this Article, and (iii) rentals from any facility or building leased to the United States of America, the aggregate of which shall be sufficient at all times to pay all necessary expenses of the operation and maintenance of any project, to pay the bonds at maturity and accruing interest thereon in accordance with their terms, and to create and maintain all reserves therefor as provided by the resolution authorizing such bonds, until such bonds and accruing interest have been paid in accordance with their terms.
(4) To covenant with or for the benefit of the holder or holders of bonds issued under this Article as to all matters deemed advisable by the Board, including:
(i) The purposes, terms, and conditions for the

issuance of additional parity or junior lien bonds that may thereafter be issued, and for the payment of the principal, redemption premiums and interest on such bonds.

(ii) The kind and amount of all insurance to be

carried, the cost of which shall be charged as an operation and maintenance expense of any project.

(iii) The operation, maintenance and management of

any project to assure the maximum use and occupancy thereof; the accounting for, and the auditing of, all income and revenue from, and all expenses of, any project; the employment of engineers and consultants; and the keeping of records, reports and audits of any project.

(iv) The obligation of the Board to maintain any

project in good condition and to operate the same at all times in an economical and efficient manner.

(v) The terms and conditions for creating and

maintaining sinking funds, reserve funds, and such other special funds as may be created in the resolution authorizing the bonds, separate and apart from all other funds and accounts of the Board and the University.

(vi) The procedure by which the terms of any contract

with the holders of the bonds may be amended, the amount of bonds the holders of which must consent thereto, and the manner in which consent may be given.

(vii) Providing the procedure for refunding such

bonds.

(viii) Such other covenants as may be deemed

necessary or desirable to assure a successful operation of any project and the prompt payment of the principal of and interest upon the bonds so authorized.

(5) To make and enforce and agree to make and enforce parietal rules that shall insure the use of any project to the maximum extent to which such project is capable of serving students, staff members and others using or being served by, or having the right to use or the right to be served by, or to operate, any project.
(6) To covenant that so long as any of the bonds issued under this Article shall remain outstanding and unpaid, it will not, except upon such terms and conditions as may be determined:
(i) Voluntarily create or cause to be created any

debt, lien, mortgage, pledge, assignment, encumbrance or other charge having priority to the lien of the bonds issued under this Article upon any of the income and revenues derived from (A) all fees, rentals and other charges from students, staff members and others using or being served by, or having the right to use or the right to be served by or to operate, any project, (B) all tuition, registration, matriculation, health, hospital, medical, laboratory, admission, student activities, student services, and all other fees collected from students matriculated, registered or otherwise enrolled at and attending such University, and (C) all rentals from any facility or building leased to the United States of America.

(ii) Convey or otherwise alienate any project or the

real estate upon which such project shall be located, except at a price sufficient to pay all the bonds issued for such project then outstanding and interest accrued thereon, and then only in accordance with any agreements with the holder or holders of such bonds.

(7) To vest in a trustee or trustees the right to receive all or any part of the income and revenue pledged and assigned to, or for the benefit of the holder or holders of bonds issued under this Article, and to hold, apply and dispose of the same and the right to enforce any covenant made to secure or pay or in relation to the bonds; to execute and deliver a trust agreement or trust agreements which may set forth the powers and duties and the remedies available to such trustee or trustees and limiting the liabilities thereof and describing what occurrences shall constitute events of default and prescribing the terms and conditions upon which such trustee or trustees or the holder or holders of any specified amount or percentage of such bonds may exercise such rights; and to enforce any and all such covenants and resort to such remedies as may be appropriate.
(8) To covenant to perform any and all acts and to do any and all such things as may be necessary or convenient or desirable in order to secure its bonds, or as may in the judgment of the Board tend to make the bonds more marketable, notwithstanding that such acts or things may not be enumerated herein, it being the intention hereof to give the Board issuing bonds pursuant to this Article power to make all covenants, to perform all acts and to do all things not inconsistent with the Constitution of the State of Illinois.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 676/21-25)
Sec. 21-25. Enforcement of Contract. The provisions of this Article and of any resolution or other proceeding authorizing the issuance of bonds shall constitute a contract with the holders of such bonds and the provisions thereof shall be enforceable by civil action, mandamus, injunction or other proceeding in the appropriate circuit court to enforce and compel the performance of all duties required by this Article and by any resolution authorizing the issuance of bonds adopted responsive hereto.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 676/21-30)
Sec. 21-30. Moneys of the Board. No moneys derived from the sale of bonds issued under the provisions of this Article, or pledged or assigned to or in trust for the benefit of the holder or holders thereof, shall be required to be paid into the State treasury but shall be deposited by the Treasurer or other fiscal officer of the Board in one or more banks, savings and loan associations or trust companies as may be designated by the Board. Such moneys shall be disbursed as may be directed by the Board and in accordance with the terms of any agreements with the holder or holders of any bonds. This Section shall not be construed as limiting the power of the Board to agree in connection with the issuance of any of its bonds as to the custody and disposition of the moneys received from the sale of such bonds or from the income and revenues pledged or assigned to or in trust for the benefit of the holder or holders thereof.
No bank or savings and loan association shall receive public funds as permitted by this Section, unless it has complied with the requirements established pursuant to Section 6 of the Public Funds Investment Act.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 676/21-35)
Sec. 21-35. Validity of Bonds. The bonds bearing the signatures of officers of the Board in office on the date of the signing thereof shall be valid and binding obligations, notwithstanding that before the delivery thereof and payment therefor any or all persons whose signatures appear thereon shall have ceased to be such officers. The validity of the bonds shall not be dependent on nor affected by the validity or regularity of any proceedings to acquire any project financed by the bonds, or to refund outstanding bonds, or taken in connection therewith.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 676/21-40)
Sec. 21-40. Prohibitions Against Obligating the State of Illinois. Nothing in this Article shall be construed to authorize the Board or the University to contract a debt on behalf of, or in any way to obligate, the State of Illinois, or to pledge, assign or encumber in any way, or to permit the pledging, assigning or encumbering in any way, of appropriations made by the General Assembly of the State of Illinois.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 676/21-45)
Sec. 21-45. Obligations of Board. All bonds issued pursuant to this Article shall be obligations of the Board payable only in accordance with the terms thereof and shall not be obligations general, special or otherwise, of the State of Illinois. Such bonds shall not constitute a debt, legal or moral, of the State of Illinois, and shall not be enforceable against the State, nor shall payment thereof be enforceable out of any funds of the Board, or of the University, other than the income and revenues pledged and assigned to, or in trust for the benefit of, the holder or holders of such bonds.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 676/21-50)
Sec. 21-50. Bonds as Legal Investments. The State and all counties, cities, villages, incorporated towns and other municipal corporations, political subdivisions and public bodies, and public officers of any thereof, all banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies and other persons carrying on a banking business, all insurance companies, insurance associations and other persons carrying on an insurance business, and all executors, administrators, guardians, trustees and other fiduciaries may legally invest any sinking funds, moneys or other funds belonging to them or within their control in any bonds issued pursuant to this Article, it being the purpose of this Section to authorize the investment in such bonds of all sinking, insurance, retirement, compensation, pension and trust funds, whether owned or controlled by private or public persons or officers; provided, however, that nothing contained in this Section may be construed as relieving any person, firm or corporation from any duty of exercising reasonable care in selecting securities for purchase or investment.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 676/21-55)
Sec. 21-55. Excision of Unconstitutional and Ineffective Parts of Article. It is hereby declared that the Sections, clauses, sentences and parts of this Article are severable and are not matters of mutual essential inducement, and any of them may be excised by any court of competent jurisdiction if this Article would otherwise be unconstitutional or ineffective. It is the intention of this Article to confer upon the Board the whole or any part of the powers in this Article provided for, and if any one or more Sections, clauses, sentences and parts of this Article shall for any reason be questioned in any court of competent jurisdiction and shall be adjudged unconstitutional or invalid, such judgment shall not affect, impair or invalidate the remaining provisions thereof, but shall be confined in its operation to the specific provision or provisions so held unconstitutional or invalid, and the inapplicability or invalidity of any Section, clause, sentence or part of this Article in any one or more instances shall not be taken to affect or prejudice its applicability or validity in any other instance.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 676/21-60)
Sec. 21-60. Supplemental Nature of Article; Construction and Purposes. The powers conferred by this Article shall be in addition to and supplemental to the powers conferred by any other law, general or special, and bonds may be issued under this Article notwithstanding the provisions of any other such law and without regard to the procedure required by any other such laws. Insofar as the provisions of this Article are inconsistent with the provisions of any other law, general or special, the provisions of this Article shall be controlling, except for the Board of Higher Education Act.
(Source: P.A. 89-4, eff. 1-1-96.)



Article 99

(110 ILCS 676/Art. 99 heading)

(110 ILCS 676/99-1)
Sec. 99-1. Effective date. This Act takes effect July 1, 1995, except that Articles 5, 6, 10, 11, 15, 16, 20, 21, 25, 26, 30, 31, 35, and 36, Sections 50-5 through 50-60 of Article 50, Section 50-65 except Sec. 6a-4 of Article 50, Section 50-70 through 50-190 of Article 50, Sections 50-200 through 50-215 of Article 50, Section 50-220 except Sec. 12 of Article 50, Section 50-225 except Sec. 14 of Article 50, Sections 50-230 through 50-240 of Article 50, Section 50-245 of Article 50, Sections 60-5 through 60-40 of Article 60, and Sections 60-50 through 60-70 of Article 60 take effect January 1, 1996.
(Source: P.A. 89-4, eff. 7-1-95; 89-24, eff. 7-1-95.)






110 ILCS 680/ - Northeastern Illinois University Law.

Article 25

(110 ILCS 680/Art. 25 heading)

(110 ILCS 680/25-1)
Sec. 25-1. Short title. This Article may be cited as the Northeastern Illinois University Law.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 680/25-5)
Sec. 25-5. Object. The object of Northeastern Illinois University is to offer such courses of instruction, conduct such research and offer such public services as are prescribed by the Board of Trustees of Northeastern Illinois University or its successor, subject to the provisions of Section 7 of the Board of Higher Education Act.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 680/25-10)
Sec. 25-10. There is hereby created a body politic and corporate which shall be styled the Board of Trustees of Northeastern Illinois University (hereinafter called the Board), and which shall operate, manage, control, and maintain Northeastern Illinois University in accordance with the rights, powers and duties now or hereafter vested by law in that Board.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 680/25-15)
Sec. 25-15. Membership; terms; vacancies. The Board shall consist of 9 voting members who are residents of this State and are appointed by the Governor, by and with the advice and consent of the Senate, and one voting member who is a student at Northeastern Illinois University. The student member shall be elected by a campus-wide election of all students of the University. The student member shall serve a term of one year beginning on July 1 of each year, except that the student member initially selected under this amendatory Act of the 91st General Assembly shall serve a term beginning on the date of his or her selection and expiring on the next succeeding June 30. A student member may serve only for one term. To be eligible to remain as a student member of the Board, the student member must be a resident of this State, must have and maintain a grade point average that is equivalent to at least 2.5 on a 4.0 scale, and must be a full time student enrolled at all times during his or her term of office except for that part of the term which follows the completion of the last full regular semester of an academic year and precedes the first full regular semester of the succeeding academic year at the university (sometimes commonly referred to as the summer session or summer school). If a student member serving on the Board fails to continue to meet or maintain the residency, minimum grade point average, or enrollment requirement established by this Section, his or her membership on the Board shall be deemed to have terminated by operation of law. If any member of the Board appointed by the Governor fails to continue to meet or maintain the residency requirement established by this Section, he or she shall resign membership on the Board within 30 days thereafter and, failing submission of this resignation, his or her membership on the Board shall be deemed to have terminated by operation of law. Of the members first appointed by the Governor, 4 shall be appointed for terms to expire on the third Monday in January, 1999 and until their successors are appointed and qualified, and 3 shall be appointed for terms to expire on the third Monday in January, 2001 and until their successors are appointed and qualified. The 2 additional members appointed by the Governor, by and with the advice and consent of the Senate, under this amendatory Act of the 91st General Assembly, shall not be from the same political party and shall be appointed for terms to expire on the third Monday in January, 2003 and until their successors are appointed and qualified. Any vacancy in membership existing on January 1, 1999 shall be filled by appointment by the Governor, with the advice and consent of the Senate, for a term to expire on the third Monday in January, 2003. If the Senate is not in session on the effective date of this Article, or if a vacancy in an appointive membership occurs at a time when the Senate is not in session, the Governor shall make temporary appointments to fill the vacancy. Members with these temporary appointments shall be deemed qualified to serve upon appointment and shall continue to serve until the next meeting of the Senate when the Governor shall appoint persons to fill such memberships, by and with the advice and consent of the Senate, for the remainder of their respective terms. No more than 5 of the members appointed by the Governor shall be affiliated with the same political party. Each member appointed by the Governor must be a resident of this State. A failure to meet or maintain this residency requirement constitutes a resignation from and creates a vacancy in the Board. Upon the expiration of the terms of members appointed by the Governor for other than temporary appointments, their respective successors shall be appointed, by and with the advice and consent of the Senate, for terms of 6 years from the third Monday in January of each odd-numbered year. Any members appointed to the Board shall continue to serve in such capacity until their successors are appointed and qualified.
(Source: P.A. 92-16, eff. 6-28-01; 93-628, eff. 12-23-03.)

(110 ILCS 680/25-20)
Sec. 25-20. Reimbursement; employment limitations. Members of the Board shall serve without compensation but shall be entitled to reasonable amounts for expenses necessarily incurred in the performance of their duties. Such expenses incurred by the student member may, at the discretion of the Chairman of the Board, be provided for by advance payment to the student member, who shall account therefor to the Board immediately after each meeting.
No member of the Board shall hold or be employed in or appointed to any office or place under the authority of the Board, nor shall any member of the Board be directly or indirectly interested in any contract made by the Board, nor shall he be an employee of the State Government; provided that nothing in this Section shall be deemed to prohibit the student member of the Board from maintaining normal and official status as an enrolled student or normal student employment at Northeastern Illinois University.
(Source: P.A. 93-1096, eff. 1-1-06.)

(110 ILCS 680/25-25)
Sec. 25-25. Officers; meetings. Members of the Board appointed by the Governor shall elect by secret ballot from their own number a chairperson, who shall serve for a period of 2 years from his or her election and who shall preside over meetings of the Board, a secretary, and other officers that the Board deems necessary. The secretary and other officers shall also serve for a period of 2 years from their election.
Meetings of the Board shall be held at least once each quarter on the campus of Northeastern Illinois University at Chicago, Illinois. At all regular meetings of the Board, a majority of its members shall constitute a quorum. The student member shall have all of the privileges of membership, including the right to make and second motions, to attend executive sessions, and to vote on all Board matters except those involving faculty tenure, faculty promotion or any issue on which the student member has a direct conflict of interest. For the purposes of this Section, a student member shall not be deemed to have a direct conflict of interest in and may vote on any item involving the employment or compensation of the President of the University or the election of officers. No action of the Board shall be invalidated by reason of any vacancies on the Board or by reason of any failure to select a student member.
Special meetings of the Board may be called by the chairperson of the Board or by any 4 members of the Board.
At each regular and special meeting that is open to the public, members of the public and employees of the University shall be afforded time, subject to reasonable constraints, to make comments to or ask questions of the Board.
(Source: P.A. 99-734, eff. 8-5-16.)

(110 ILCS 680/25-30)
Sec. 25-30. Ex-officio treasurer. The Board shall designate a member of the staff of Northeastern Illinois University as treasurer to serve the Board, but not as a member, and shall furnish a bond in such amount and with such security as is satisfactory to the Board.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 680/25-35)
Sec. 25-35. Transfer of powers, duties, assets; outstanding contracts, agreements and bonds. All the rights, powers and duties vested by law in the Board of Governors of State Colleges and Universities and relating to the operation, management, control and maintenance of Northeastern Illinois University are hereby transferred to and vested in the Board of Trustees of Northeastern Illinois University.
All books, records, papers, documents and pending business in any way pertaining to Northeastern Illinois University and held by the Board of Governors of State Colleges and Universities are hereby transferred from the Board of Governors of State Colleges and Universities to the Board of Trustees of Northeastern Illinois University.
The employment of the president and all other academic and nonacademic personnel of Northeastern Illinois University is hereby transferred from the Board of Governors of State Colleges and Universities to the Board of Trustees of Northeastern Illinois University, but the status and rights of all personnel whose employment is so transferred under the State Universities Civil Service System, under the State Universities Retirement System and under any other contract or benefit plan shall be unaffected thereby.
No rule or regulation promulgated by the Board of Governors of State Colleges and Universities prior to the effective date of this Article pursuant to an exercise of any right, power, duty, responsibility or matter of pending business transferred from the Board of Governors of State Colleges and Universities to the Board of Trustees of Northeastern Illinois University under the provisions of this Article shall be affected thereby, and all such rules and regulations shall become the rules and regulations of the Board of Trustees of Northeastern Illinois University.
All items of income heretofore received by Northeastern Illinois University and paid into the State Treasury and covered into the Board of Governors of State Colleges and Universities Income Fund and not heretofore appropriated by the General Assembly for the support and improvement of Northeastern Illinois University under the provisions of paragraph (1) of Section 6a of the State Finance Act shall be transferred by the State Treasurer and covered into the Northeastern Illinois University Income Fund for appropriations from time to time to be made by the General Assembly payable from such fund for the support and improvement of Northeastern Illinois University as provided in paragraph (1) of Section 6a-1f of that Act; provided that within 10 days after the effective date of this amendatory Act of 1996, all moneys then remaining in the Northeastern Illinois University Income Fund heretofore established as a special fund in the State Treasury shall be repaid to the University to be deposited and credited to the University Income Fund established by Northeastern Illinois University in its own treasury as provided in paragraph (1) of Section 6a-1f of the State Finance Act.
The right of custody, possession and control over all items of income, funds or deposits in any way pertaining to Northeastern Illinois University, which on the effective date of this Article are held or retained by, or under the jurisdiction of the Board of Governors of State Colleges and Universities under the authority of paragraph (2) of Section 6a of the State Finance Act, is hereby transferred to and vested in the Board of Trustees of Northeastern Illinois University to be retained by the University in its own treasury, or deposited with a bank or savings and loan association, all in accordance with the provisions of paragraphs (2) and (6) of Section 6a-1f of that Act.
There is hereby transferred from the Board of Governors of State Colleges and Universities to the Board of Trustees of Northeastern Illinois University the power of order and direction over the disbursement of those funds which immediately prior to the effective date of this Article were retained by Northeastern Illinois University in its own treasury under the authority of Section 6a-2 of the State Finance Act; provided that such funds shall be disbursed from time to time pursuant to the order and direction of the Board of Trustees in accordance with any contracts, pledges, trusts or agreements heretofore made with respect to the use or application of such funds by the Teachers College Board or the Board of Governors of State Colleges and Universities.
Northeastern Illinois University shall succeed to, assume and exercise all rights, powers, duties and responsibilities formerly exercised by the Board of Governors of State Colleges and Universities on behalf of Northeastern Illinois University prior to the effective date of this Article. All contracts and agreements entered into by the Board of Governors of State Colleges and Universities on behalf of Northeastern Illinois University prior to the effective date of this Article shall be valid and shall subsist notwithstanding the abolition of the Board of Governors of State Colleges and Universities and the repeal of the Board of Governors Act and notwithstanding the transfer or the functions of the Board of Governors of State Colleges and Universities with respect to Northeastern Illinois University to the Board of Trustees of Northeastern Illinois University. All bonds, notes, and other evidences of indebtedness outstanding on the effective date of this Article issued by the Teachers College Board or the Board of Governors of State Colleges and Universities on behalf of Northeastern Illinois University shall become the bonds, notes or other evidences of indebtedness of Northeastern Illinois University and shall be otherwise unaffected by the transfer of functions to Northeastern Illinois University. Any action, including without limitation, approvals of applications for bonds and resolutions constituting official action under the Internal Revenue Code by the Teachers College Board or Board of Governors of State Colleges and Universities prior to the effective date of this Article shall remain effective to the same extent as if that action had been taken by Northeastern Illinois University and shall be deemed to be action taken by Northeastern Illinois University.
The title to all other property, whether real, personal or mixed, belonging to or under the jurisdiction of the Board of Governors of State Colleges and Universities for Northeastern Illinois University is hereby transferred to and vested in the Board of Trustees of Northeastern Illinois University to be held for the People of the State of Illinois for such University.
(Source: P.A. 89-4, eff. 1-1-96; 89-602, eff. 8-2-96.)

(110 ILCS 680/25-40)
Sec. 25-40. Contracts, conveyances, expenditures. The Board shall have power to enter into contracts and to sue and be sued, provided that any suit against the Board based upon a claim sounding in tort must be filed in the Court of Claims; to acquire by purchase, eminent domain or otherwise, and to hold and convey title to real property as it shall deem appropriate and personal property in accordance with the State Property Control Act; and to expend the funds appropriated to or lawfully belonging to the Northeastern Illinois University, provided that the Board in the exercise of the powers conferred by this Article shall not create any liability or indebtedness of funds from the State Treasury in excess of the funds appropriated to Northeastern Illinois University.
All real property acquired by the Board shall be held for the People of the State of Illinois, for the use of Northeastern Illinois University.
Any lease to the Board of lands, buildings or facilities which will support scientific research and development in such areas as high technology, super computing, microelectronics, biotechnology, robotics, physics and engineering shall be for a term not to exceed 18 years, and may grant to the Board the option to purchase the lands, buildings or facilities. The lease shall recite that it is subject to termination and cancellation in any year for which the General Assembly fails to make an appropriation to pay the rent payable under the terms of the lease.
Leases for the purposes described herein exceeding 5 years shall have the approval of the Illinois Board of Higher Education.
The Board's power to enter into contracts includes but is not limited to the power to enter into contracts with municipalities within which the University or any branch thereof is located, in whole or in part, for such municipality to provide fire protection or other essential municipal services upon properties leased to for-profit entities the title to which properties is held by the Board. The Board shall pay to the municipality concerned such equitable portion of the cost of providing such fire protection or other essential municipal service as shall be agreed to by the Board, and as part of the compensation for such fire protection the Board may provide land and buildings, or either, for fire stations to be used by the municipality.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 680/25-42)
Sec. 25-42. Eminent domain. Notwithstanding any other provision of this Law, any power granted under this Law to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(110 ILCS 680/25-45)
Sec. 25-45. Powers and duties. The Board also shall have power and it shall be its duty:
(1) To make rules, regulations and bylaws, not inconsistent with law, for the government and management of Northeastern Illinois University and its branches;
(2) To employ, and, for good cause, to remove a President of Northeastern Illinois University, and all necessary deans, professors, associate professors, assistant professors, instructors, other educational and administrative assistants, and all other necessary employees, and to prescribe their duties and contract with them upon matters relating to tenure, salaries and retirement benefits in accordance with the State Universities Civil Service Act. Whenever the Board establishes a search committee to fill the position of President of Northeastern Illinois University, there shall be minority representation, including women, on that search committee. The Board shall, upon the written request of an employee of Northeastern Illinois University, withhold from the compensation of that employee any dues, payments or contributions payable by such employee to any labor organization as defined in the Illinois Educational Labor Relations Act. Under such arrangement, an amount shall be withheld from each regular payroll period which is equal to the pro rata share of the annual dues plus any payments or contributions, and the Board shall transmit such withholdings to the specified labor organization within 10 working days from the time of the withholding;
(3) To prescribe the courses of study to be followed, and textbooks and apparatus to be used at Northeastern Illinois University;
(4) To issue upon the recommendation of the faculty, diplomas to such persons as have satisfactorily completed the required studies of Northeastern Illinois University, and confer such professional and literary degrees as are usually conferred by other institutions of like character for similar or equivalent courses of study, or such as the Board may deem appropriate;
(5) To examine into the conditions, management, and administration of Northeastern Illinois University, to provide the requisite buildings, apparatus, equipment and auxiliary enterprises, and to fix and collect matriculation fees; tuition fees; fees for student activities; fees for student facilities such as student union buildings or field houses or stadia or other recreational facilities; student welfare fees; laboratory fees; and similar fees for supplies and materials. The expense of the building, improving, repairing and supplying fuel and furniture and the necessary appliances and apparatus for conducting Northeastern Illinois University, the reimbursed expenses of members of the Board, and the salaries or compensation of the President, assistants, agents and other employees of Northeastern Illinois University, shall be a charge upon the State Treasury. All other expenses shall be chargeable against students, and the Board shall regulate the charges accordingly;
(6) To succeed to and to administer all trusts, trust property, and gifts now or hereafter belonging or pertaining to Northeastern Illinois University;
(7) To accept endowments of professorships or departments in Northeastern Illinois University from any person who may proffer them and, at regular meetings, to prescribe rules and regulations in relation to endowments and declare on what general principles they may be accepted;
(8) To enter into contracts with the Federal government for providing courses of instruction and other services at Northeastern Illinois University for persons serving in or with the military or naval forces of the United States, and to provide such courses of instruction and other services;
(9) To contract with respect to the Cooperative Computer Center to obtain services related to electronic data processing;
(10) To provide for the receipt and expenditures of Federal funds paid to Northeastern Illinois University by the Federal government for instruction and other services for persons serving in or with the military or naval forces of the United States, and to provide for audits of such funds;
(11) To appoint, subject to the applicable civil service law, persons to be members of the Northeastern Illinois University Police Department. Members of the Police Department shall be conservators of the peace and as such have all powers possessed by policemen in cities, and sheriffs, including the power to make arrests on view or warrants of violations of State statutes, University rules and regulations and city or county ordinances, except that they may exercise such powers only within counties wherein Northeastern Illinois University and any of its branches or properties are located when such is required for the protection of University properties and interests, and its students and personnel, and otherwise, within such counties, when requested by appropriate State or local law enforcement officials. However, such officers shall have no power to serve and execute civil processes.
The Board must authorize to each member of the Northeastern Illinois University Police Department and to any other employee of Northeastern Illinois University exercising the powers of a peace officer a distinct badge that, on its face, (i) clearly states that the badge is authorized by Northeastern Illinois University and (ii) contains a unique identifying number. No other badge shall be authorized by Northeastern Illinois University;
(12) The Board may, directly or in cooperation with other institutions of higher education, acquire by purchase or lease or otherwise, and construct, enlarge, improve, equip, complete, operate, control and manage research and high technology parks, together with the necessary lands, buildings, facilities, equipment, and personal property therefor, to encourage and facilitate (i) the location and development of business and industry in the State of Illinois, and (ii) the increased application and development of technology, and (iii) the improvement and development of the State's economy. The Board may lease to nonprofit corporations all or any part of the land, buildings, facilities, equipment or other property included in a research and high technology park upon such terms and conditions as the Board may deem advisable and enter into any contract or agreement with such nonprofit corporations as may be necessary or suitable for the construction, financing, operation and maintenance and management of any such park; and may lease to any person, firm, partnership or corporation, either public or private, any part or all of the land, building, facilities, equipment or other property of such park for such purposes and upon such rentals, terms and conditions as the Board may deem advisable; and may finance all or part of the cost of any such park, including the purchase, lease, construction, reconstruction, improvement, remodeling, addition to, and extension and maintenance of all or part of such high technology park, and all equipment and furnishings, by legislative appropriations, government grants, contracts, private gifts, loans, receipts from the operation of such high technology park, rentals and similar receipts; and may make its other facilities and services available to tenants or other occupants of any such park at rates which are reasonable and appropriate;
(13) To borrow money, as necessary, from time to time in anticipation of receiving tuition, payments from the State of Illinois, or other revenues or receipts of the University, also known as anticipated moneys. The borrowing limit shall be capped at 100% of the total amount of payroll and other expense vouchers submitted and payable to the University for fiscal year 2010 expenses, but unpaid by the State Comptroller's office. Prior to borrowing any funds, the University shall request from the Comptroller's office a verification of the borrowing limit and shall include the estimated date on which such borrowing shall occur. The borrowing limit cap shall be verified by the State Comptroller's office not prior to 45 days before any estimated date for executing any promissory note or line of credit established under this item (13). The principal amount borrowed under a promissory note or line of credit shall not exceed 75% of the borrowing limit. Within 15 days after borrowing funds under any promissory note or line of credit established under this item (13), the University shall submit to the Governor's Office of Management and Budget, the Speaker of the House of Representatives, the Minority Leader of the House of Representatives, the President of the Senate, and the Minority Leader of the Senate an Emergency Short Term Cash Management Plan. The Emergency Short Term Cash Management Plan shall outline the amount borrowed, the terms for repayment, the amount of outstanding State vouchers as verified by the State Comptroller's office, and the University's plan for expenditure of any borrowed funds, including, but not limited to, a detailed plan to meet payroll obligations to include collective bargaining employees, civil service employees, and academic, research, and health care personnel. The establishment of any promissory note or line of credit established under this item (13) must be finalized within 90 days after the effective date of this amendatory Act of the 96th General Assembly. The borrowed moneys shall be applied to the purposes of paying salaries and other expenses lawfully authorized in the University's State appropriation and unpaid by the State Comptroller. Any line of credit established under this item (13) shall be paid in full one year after creation or within 10 days after the date the University receives reimbursement from the State for all submitted fiscal year 2010 vouchers, whichever is earlier. Any promissory note established under this item (13) shall be repaid within one year after issuance of the note. The Chairman, Comptroller, or Treasurer of the Board shall execute a promissory note or similar debt instrument to evidence the indebtedness incurred by the borrowing. In connection with a borrowing, the Board may establish a line of credit with a financial institution, investment bank, or broker/dealer. The obligation to make the payments due under any promissory note or line of credit established under this item (13) shall be a lawful obligation of the University payable from the anticipated moneys. Any borrowing under this item (13) shall not constitute a debt, legal or moral, of the State and shall not be enforceable against the State. The promissory note or line of credit shall be authorized by a resolution passed by the Board and shall be valid whether or not a budgeted item with respect to that resolution is included in any annual or supplemental budget adopted by the Board. The resolution shall set forth facts demonstrating the need for the borrowing, state an amount that the amount to be borrowed will not exceed, and establish a maximum interest rate limit not to exceed the maximum rate authorized by the Bond Authorization Act or 9%, whichever is less. The resolution may direct the Comptroller or Treasurer of the Board to make arrangements to set apart and hold the portion of the anticipated moneys, as received, that shall be used to repay the borrowing, subject to any prior pledges or restrictions with respect to the anticipated moneys. The resolution may also authorize the Treasurer of the Board to make partial repayments of the borrowing as the anticipated moneys become available and may contain any other terms, restrictions, or limitations not inconsistent with the powers of the Board.
For the purposes of this item (13), "financial institution" means any bank subject to the Illinois Banking Act, any savings and loan association subject to the Illinois Savings and Loan Act of 1985, and any federally chartered commercial bank or savings and loan association or government-sponsored enterprise organized and operated in this State pursuant to the laws of the United States.
(Source: P.A. 96-909, eff. 6-8-10; 97-333, eff. 8-12-11.)

(110 ILCS 680/25-50)
Sec. 25-50. Illinois coal. The Board shall comply with the provisions of the Illinois Mined Coal Act.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 680/25-55)
Sec. 25-55. Smoke detection. The Board shall, by January 1, 1997, submit to the office of the State Fire Marshal the plans for its smoke detection system in all University dormitory corridors and the connection of that system to a monitor panel and to a central fire alarm system.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 680/25-60)
Sec. 25-60. Police Department; liability insurance.
(a) The Board shall provide each member of the Northeastern Illinois University Police Department without cost to him or her public liability insurance covering him or her for any liability which arises out of his or her employment to the extent of the insurance policy limits which shall be not less than $50,000.
(b) The Board shall have power to insure the Board, Northeastern Illinois University and its branches under Board jurisdiction, Board members, paid and unpaid employees of the Board, and any students, volunteer workers, visiting faculty and professionals who are agents of the Board in the performance or delivery of its programs or services against claims, damages, losses, expenses and civil suits arising out of statements, acts or omissions in the discharge of their duties, which statements, acts or omissions do not involve intentional or willful and wanton misconduct on the part of such persons; and to insure against losses to real and personal property owned by the Board or in the actual or constructive custody of the Board and for loss of income from such real and personal property. The Board shall have power to defend, hold harmless and indemnify, in whole or in part, all persons as to whom any such insurance is provided. Pursuant to its power to insure, the Board may establish and accumulate reserves for payment of such claims, damages, losses, expenses and civil suit awards or obtain insurance affording coverage for such matters. Reserves established by the Board for the foregoing purpose shall be subject to the following conditions:
(1) The amount of such reserves shall not exceed the

amount necessary and proper, based on past experience or independent actuarial determinations;

(2) All earnings derived from such reserves shall be

considered part of the reserves and may be used only for the same purposes for which the reserves may be used;

(3) Reserves may be used only for the purposes of

making payments for civil suits, claims, damages, losses and expenses, including attorneys fees, claims investigation costs and actuarial studies associated with liabilities arising out of statements, acts or omissions of individuals in the discharge of their duties, which statements, acts or omissions do not involve intentional or willful and wanton misconduct on the part of such individuals, for payment of insurance premiums, and for the purposes of making payments for losses resulting from any insured peril;

(4) All funds collected for the purposes specified in

paragraph (3) or earmarked for such purposes must be placed in the reserves;

(5) Whenever the reserves have a balance in excess of

what is necessary and proper, then contributions, charges, assessments or other forms of funding for the reserves shall be appropriately decreased.

(c) As to all claims, damages, losses, expenses and civil suits covered by insurance provided by the Board or as to which the Board has not provided insurance, to the extent permitted by law, sovereign immunity shall apply and recourse shall be limited to the Court of Claims.
(d) When permitted by law to enter into an agreement with any unit of government, institution of higher education, person, or corporation for the use of property or the performance of any function, service or act, the Board may agree to the sharing or allocation of liabilities and damages resulting from such use of property or performance of any function, service or act. Such agreement may provide for contribution or indemnification by any or all of the parties to the agreement upon any liability arising out of the performance of the agreement.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 680/25-65)
Sec. 25-65. Recruiting access.
(a) If the Board has provided access to any campus under its jurisdiction to persons or groups whose purpose is to make students aware of educational or occupational options, the Board shall provide, on an equal basis, access to the official recruiting representatives of the armed forces of Illinois and the United States for the purpose of informing students of educational and career opportunities available to them in the military. The Board is not required to give greater notice regarding the right of access to recruiting representatives than is given to other persons and groups.
(b) The Board shall not bar or exclude from the curriculum, campus, or school facilities of Northeastern Illinois University any armed forces training program or organization operated under the authority of the United States government because the program or organization complies with rules, regulations, or policies of the United States government or any agency, branch, or department thereof.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 680/25-70)
Sec. 25-70. English language proficiency. The Board shall at all times maintain in effect a program to assess the oral English language proficiency of all persons providing classroom instruction to students at each campus under the jurisdiction, governance or supervision of the Board, and shall ensure that each person who is not orally proficient in the English language attain such proficiency prior to providing any classroom instruction to students. The program required by this Section shall be fully implemented to ensure the oral English language proficiency of all classroom instructors at each campus under the jurisdiction, governance or supervision of the Board. Any other provisions of this Section to the contrary notwithstanding, nothing in this Section shall be deemed or construed to apply to, or to require such oral English language proficiency of any person who provides classroom instruction to students in foreign language courses only.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 680/25-75)
Sec. 25-75. Engineering facilities. The Board is authorized to construct engineering facilities with funds appropriated for that purpose from the Build Illinois Bond Fund.
(Source: P.A. 94-91, eff. 7-1-05.)

(110 ILCS 680/25-80)
Sec. 25-80. (Repealed).
(Source: P.A. 89-4, eff. 1-1-96. Repealed by P.A. 98-742, eff. 7-16-14.)

(110 ILCS 680/25-85)
Sec. 25-85. Admissions.
(a) No new student shall be admitted to instruction in any of the departments or colleges of the Northeastern Illinois University unless such student also has satisfactorily completed:
(1) at least 15 units of high school coursework from

the following 5 categories:

(A) 4 years of English (emphasizing written and

oral communications and literature), of which up to 2 years may be collegiate level instruction;

(B) 3 years of social studies (emphasizing

history and government);

(C) 3 years of mathematics (introductory through

advanced algebra, geometry, trigonometry, or fundamentals of computer programming);

(D) 3 years of science (laboratory sciences); and
(E) 2 years of electives in foreign language

(which may be deemed to include American Sign Language), music, vocational education or art;

(2) except that Northeastern Illinois University may

admit individual applicants if it determines through assessment or through evaluation based on learning outcomes of the coursework taken, including vocational education courses and courses taken in a charter school established under Article 27A of the School Code, that the applicant demonstrates knowledge and skills substantially equivalent to the knowledge and skills expected to be acquired in the high school courses required for admission. The Board of Trustees of Northeastern Illinois University shall not discriminate in the University's admissions process against an applicant for admission because of the applicant's enrollment in a charter school established under Article 27A of the School Code. Northeastern Illinois University may also admit (i) applicants who did not have an opportunity to complete the minimum college preparatory curriculum in high school, and (ii) educationally disadvantaged applicants who are admitted to the formal organized special assistance programs that are tailored to the needs of such students, providing that in either case, the institution incorporates in the applicant's baccalaureate curriculum courses or other academic activities that compensate for course deficiencies; and

(3) except that up to 3 of 15 units of coursework

required by paragraph (1) of this subsection may be distributed by deducting no more than one unit each from the categories of social studies, mathematics, sciences and electives and completing those 3 units in any of the 5 categories of coursework described in paragraph (1).

(b) When allocating funds, local boards of education shall recognize their obligation to their students to offer the coursework required by subsection (a).
(c) A student who has graduated from high school and has scored within the University's accepted range on the ACT or SAT shall not be required to take a high school equivalency test as a prerequisite to admission.
(d) The Board shall establish an admissions process in which honorably discharged veterans are permitted to submit an application for admission to the University as a freshman student enrolling in the spring semester if the veteran was on active duty during the fall semester. The University may request that the Department of Veterans' Affairs confirm the status of an applicant as an honorably discharged veteran who was on active duty during the fall semester.
(Source: P.A. 98-718, eff. 1-1-15; 99-806, eff. 8-15-16.)

(110 ILCS 680/25-88)
Sec. 25-88. In-state tuition charge.
(a) Notwithstanding any other provision of law to the contrary, for tuition purposes, the Board shall deem an individual an Illinois resident, until the individual establishes a residence outside of this State, if all of the following conditions are met:
(1) The individual resided with his or her parent or

guardian while attending a public or private high school in this State.

(2) The individual graduated from a public or private

high school or received the equivalent of a high school diploma in this State.

(3) The individual attended school in this State for

at least 3 years as of the date the individual graduated from high school or received the equivalent of a high school diploma.

(4) The individual registers as an entering student

in the University not earlier than the 2003 fall semester.

(5) In the case of an individual who is not a citizen

or a permanent resident of the United States, the individual provides the University with an affidavit stating that the individual will file an application to become a permanent resident of the United States at the earliest opportunity the individual is eligible to do so.

This subsection (a) applies only to tuition for a term or semester that begins on or after May 20, 2003 (the effective date of Public Act 93-7). Any revenue lost by the University in implementing this subsection (a) shall be absorbed by the University Income Fund.
(b) If a person is on active military duty and stationed in Illinois, then the Board shall deem that person and any of his or her dependents Illinois residents for tuition purposes. Beginning with the 2009-2010 academic year, if a person is on active military duty and is stationed out of State, but he or she was stationed in this State for at least 3 years immediately prior to being reassigned out of State, then the Board shall deem that person and any of his or her dependents Illinois residents for tuition purposes, as long as that person or his or her dependent (i) applies for admission to the University within 18 months of the person on active military duty being reassigned or (ii) remains continuously enrolled at the University. Beginning with the 2013-2014 academic year, if a person is utilizing benefits under the federal Post-9/11 Veterans Educational Assistance Act of 2008 or any subsequent variation of that Act, then the Board shall deem that person an Illinois resident for tuition purposes. Beginning with the 2015-2016 academic year, if a person is utilizing benefits under the federal All-Volunteer Force Educational Assistance Program, then the Board shall deem that person an Illinois resident for tuition purposes.
(Source: P.A. 98-306, eff. 8-12-13; 99-309, eff. 8-7-15.)

(110 ILCS 680/25-90)
Sec. 25-90. Partial tuition waivers.
(a) As used in this Section, "Illinois college or university" means any of the following: the University of Illinois, Southern Illinois University, Chicago State University, Eastern Illinois University, Governors State University, Illinois State University, Northeastern Illinois University, Northern Illinois University, and Western Illinois University.
(b) Each year the Board of Northeastern Illinois University shall offer 50% tuition waivers for undergraduate education at any campus under its governance to the children of employees of an Illinois college or university who have been employed by any one or by more than one Illinois college or university for an aggregate period of at least 7 years. To be eligible to receive a partial tuition waiver, the child of an employee of an Illinois college or university (i) must be under the age of 25 at the commencement of the academic year during which the partial tuition waiver is to be effective, and (ii) must qualify for admission to Northeastern Illinois University under the same admissions requirements, standards and policies which Northeastern Illinois University applies to applicants for admission generally to its respective undergraduate colleges and programs.
(c) Subject to the provisions and limitations of subsection (b), an eligible applicant who has continued to maintain satisfactory academic progress toward graduation may have his or her partial tuition waiver renewed until the time as he or she has expended 4 years of undergraduate partial tuition waiver benefits under this Section.
(d) No partial tuition waiver offered or allocated to any eligible applicant in accordance with the provisions of this Section shall be charged against any tuition waiver limitation established by the Illinois Board of Higher Education.
(e) The Board shall prescribe rules and regulations as are necessary to implement and administer the provisions of this Section.
(Source: P.A. 89-4, eff. 1-1-96; 90-282, eff. 1-1-98.)

(110 ILCS 680/25-91)
Sec. 25-91. Tuition waivers. In addition to any tuition waivers that the Board offers that are exempt by statute from any tuition waiver limitation established by the Illinois Board of Higher Education, the Board is authorized to waive, for individuals with the requisite athletic, academic, or other abilities, that percentage of its undergraduate tuition that is authorized under the tuition waiver limitation established in regulations promulgated by the Illinois Board of Higher Education. If in any fiscal year the Board issues undergraduate tuition waivers to individuals in an aggregate amount exceeding the aggregate tuition waiver amount authorized for that fiscal year under the tuition waiver limitation established by the Illinois Board of Higher Education, the University's budget request for the succeeding fiscal year may be reduced by the Illinois Board of Higher Education by an amount equal to that tuition waiver excess.
(Source: P.A. 89-307, eff. 1-1-96.)

(110 ILCS 680/25-93)
Sec. 25-93. Tuition and fee waiver report. The Board shall report to the Board of Higher Education by September 15 of each year the tuition and fee waivers the University has granted in the previous fiscal year as well as the following information for each tuition and fee waiver program in which the University participates:
(1) Justification of the need for the program.
(2) The program's intended purposes and goals.
(3) The program's eligibility and selection criteria.
(4) The program's cost.
(5) Any benefits resulting from the program.
(Source: P.A. 92-51, eff. 1-1-02.)

(110 ILCS 680/25-95)
Sec. 25-95. Child care services.
(a) For the purposes of this Section, "child care services" means day care home or center services as defined by the Child Care Act of 1969.
(b) The Board may contract for the provision of child care services for its employees. The Board may, in accordance with established rules, allow day care centers to operate in State-owned or leased facilities. Such day care centers shall be primarily for use by State employees of Northeastern Illinois University but use by non-employees may be allowed.
Where the Board enters into a contract to construct, acquire or lease all or a substantial portion of a building, in which more than 50 persons shall be employed, other than a renewal of an existing lease, and where a need has been demonstrated, according to subsection (c), on-site child care services shall be provided for employees of Northeastern Illinois University.
The Board shall implement this Section and shall promulgate all rules and regulations necessary for this purpose. By September 1, 1996, the Board shall propose rules setting forth the standards and criteria, including need and feasibility, for determining if September child care services shall be provided. The Board shall consult with the Department of Children and Family Services in defining standards for child care service centers established pursuant to this Section to ensure compliance with the Child Care Act of 1969. The Board shall establish a schedule of fees that shall be charged for child care services under this Section. The schedule shall be established so that charges for service are based on the actual cost of care. Except as otherwise provided by law for employees who may qualify for public assistance or social services due to indigency or family circumstance, each employee obtaining child care services under this Section shall be responsible for full payment of all charges. The Board shall report, on or before December 31, 1996, to the Governor and the members of the General Assembly, on the feasibility and implementation of a plan for the provision of comprehensive child care services.
(c) Prior to contracting for child care services, the Board shall determine a need for child care services. Proof of need may include a survey of University employees as well as a determination of the availability of child care services through other State agencies, or in the community. The Board may also require submission of a feasibility, design and implementation plan that takes into consideration similar needs and services of other State universities.
The Board shall have the sole responsibility for choosing the successful bidder and overseeing the operation of its child care service program within the guidelines established by the Board. The Board shall promulgate rules under the Illinois Administrative Procedure Act that detail the specific standards to be used in the selection of a vendor of child care services.
The contract shall provide for the establishment of or arrangement for the use of a licensed day care center or a licensed day care agency, as defined in the Child Care Act of 1969.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 680/25-100)
Sec. 25-100. Flexible hours positions. The Board is authorized to use flexible hours positions. A flexible hours position is one that does not require an ordinary work schedule and includes but is not limited to: (i) a part-time job of 20 hours or more per week, (ii) a job which is shared by 2 employees, or (iii) a job with a compressed work week consisting of an ordinary number of working hours performed on fewer than the number of days ordinarily required to perform that job. The Board may define flexible hours positions to include other types of jobs than are defined above.
The Board shall establish goals for flexible hours positions to be available at each campus under its governance. The Board shall give technical assistance to each such campuses in achieving its goals, and shall report to the Governor and General Assembly prior to May 1, 1997, on the progress of each institution in achieving its goals.
When a goal of 20% of the positions on a campus being available on a flexible hours basis has been reached, the Board shall evaluate the effectiveness and efficiency of the program and determine whether to expand the number of positions available for flexible hours.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 680/25-105)
Sec. 25-105. Fiscal year. The fiscal year of Northeastern Illinois University shall terminate on the 30th day of June, and all reports of Northeastern Illinois University, except catalogs and circulars, shall be addressed to the Governor. Annual reports shall contain a full account of the financial and other transactions of Northeastern Illinois University at the close of the fiscal year, together with a full statement of the then condition of the endowment fund, and shall be presented to the Governor on or before the 15th day of November.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 680/25-110)
Sec. 25-110. Limitation. The powers of the Board as designated in this Article are subject to the Board of Higher Education Act.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 680/25-115)
Sec. 25-115. Meningitis vaccine; information. At the beginning of each academic year, the University shall inform each of its incoming freshmen and transfer students about meningitis and its transmission. Any University facility that delivers health services to University students must offer the meningitis vaccine, subject to availability of the vaccine from the manufacturer. Nothing in this Section may be construed to require the University to pay for the cost of vaccination.
(Source: P.A. 92-89, eff. 1-1-02.)

(110 ILCS 680/25-120)
Sec. 25-120. Limitation on tuition increase. This Section applies only to those students who first enroll after the 2003-2004 academic year. For 4 continuous academic years following initial enrollment (or for undergraduate programs that require more than 4 years to complete, for the normal time to complete the program, as determined by the University), the tuition charged an undergraduate student who is an Illinois resident shall not exceed the amount that the student was charged at the time he or she first enrolled in the University. However, if the student changes majors during this time period, the tuition charged the student shall equal the amount the student would have been charged had he or she been admitted to the changed major when he or she first enrolled. An undergraduate student who is an Illinois resident and who has for 4 continuous academic years been charged no more than the tuition amount that he or she was charged at the time he or she first enrolled in the University shall be charged tuition not to exceed the amount the University charged students who first enrolled in the University for the academic year following the academic year the student first enrolled in the University for a maximum of 2 additional continuous academic years.
(Source: P.A. 96-1293, eff. 7-26-10.)

(110 ILCS 680/25-125)
Sec. 25-125. Provision of student and social security information prohibited.
(a) The University, including its agents, employees, student or alumni organizations, or any affiliates, may not provide a student's name, address, telephone number, social security number, e-mail address, or other personal identifying information to a business organization or financial institution that issues credit or debit cards, unless the student is 21 years of age or older. This prohibition does not apply to service providers of the University that (i) assist the University in the electronic disbursement of refunds, including, but not limited to, financial aid refunds, and (ii) do not provide loan or credit services.
(b) The University may not print an individual's social security number on any card or other document required for the individual to access products or services provided by the University.
(Source: P.A. 96-261, eff. 1-1-10; 96-1391, eff. 7-29-10.)

(110 ILCS 680/25-130)
Sec. 25-130. Students called to active military service. The University shall allow a currently enrolled student who is called to active military service to complete any unfinished courses at a later date at no additional charge, unless course credit has already been given or the student received a full refund upon withdrawing from the course (in which case the student's record shall reflect that the withdrawal is due to active military service). The student must be given priority over other students in reenrolling in the course or courses. The Board may adopt any rules necessary to implement this Section.
(Source: P.A. 94-587, eff. 8-15-05.)

(110 ILCS 680/25-135)
Sec. 25-135. Sexual assault awareness education. The University shall provide some form of sexual assault awareness education to all incoming students, whether through a seminar, online training, or some other way of informing students.
(Source: P.A. 95-764, eff. 1-1-09.)

(110 ILCS 680/25-140)
Sec. 25-140. Buildings available for emergency purposes. The Board shall make mutually agreed buildings of the university available for emergency purposes, upon the request of the Illinois Emergency Management Agency, the State-accredited emergency management agency with jurisdiction, or the American Red Cross, and cooperate in all matters with the Illinois Emergency Management Agency, local emergency management agencies, State-certified, local public health departments, the American Red Cross, and federal agencies concerned with emergency preparedness and response.
(Source: P.A. 96-57, eff. 7-23-09; 96-1000, eff. 7-2-10; 97-333, eff. 8-12-11.)

(110 ILCS 680/25-145)
Sec. 25-145. Veterans' Day; moment of silence. If the University holds any type of event at the University on November 11, Veterans' Day, the Board shall require a moment of silence at that event to recognize Veterans' Day.
(Source: P.A. 96-84, eff. 7-27-09; 96-1000, eff. 7-2-10.)

(110 ILCS 680/25-150)
Sec. 25-150. Faculty and staff contact with public officials. All faculty and staff members of the University are free to communicate their views on any matter of private or public concern to any member of the legislative, executive, or judicial branch of government, State or federal, without notice to or prior approval of the University, so long as they do not represent that they are speaking for or on behalf of the University.
(Source: P.A. 96-147, eff. 8-7-09; 96-1000, eff. 7-2-10.)

(110 ILCS 680/25-155)
Sec. 25-155. Faculty and staff political displays. The University may not prohibit any faculty or staff member from (i) displaying political buttons, stickers, or patches while on University property, provided that such display by any member of the faculty in an instructional setting is for a purpose relevant to the subject of instruction; (ii) attending a partisan political rally, provided that the employee is not on duty; or (iii) displaying a partisan bumper sticker on his or her motor vehicle.
(Source: P.A. 96-148, eff. 8-7-09; 96-1000, eff. 7-2-10.)

(110 ILCS 680/25-160)
Sec. 25-160. Disability history and awareness. The University may conduct and promote activities that provide education on, awareness of, and an understanding of disability history, people with disabilities, and the disability rights movement.
(Source: P.A. 96-191, eff. 1-1-10; 96-1000, eff. 7-2-10.)

(110 ILCS 680/25-165)
Sec. 25-165. Administrator and faculty salary and benefits; report. The Board of Trustees shall report to the Board of Higher Education, on or before July 1 of each year, the base salary and benefits of the president of the university and all administrators, faculty members, and instructors employed by the university. For the purposes of this Section, "benefits" includes without limitation vacation days, sick days, bonuses, annuities, and retirement enhancements.
(Source: P.A. 96-266, eff. 1-1-10; 96-1000, eff. 7-2-10.)

(110 ILCS 680/25-170)
Sec. 25-170. American Sign Language courses. The University may award academic credit for the successful completion of any American Sign Language course offered or approved by the University, which may be applied toward the satisfaction of the foreign language requirements of the University, except for those requirements related to the content of a student's academic major.
(Source: P.A. 96-843, eff. 6-1-10; 97-333, eff. 8-12-11.)

(110 ILCS 680/25-175)
Sec. 25-175. Search firm prohibition. Charges for the services of an external hiring search firm may not be paid from any source of funds, except (i) in the hiring of the President of the University or (ii) in the case of when the President of the University and the Board demonstrate a justifiable need for guidance from an individual or firm with specific expertise in the field of the hiring. The University shall implement a policy under this Section, including qualifying criteria, within 6 months after the effective date of this amendatory Act of the 97th General Assembly.
(Source: P.A. 97-814, eff. 1-1-13.)

(110 ILCS 680/25-180)
Sec. 25-180. Priority enrollment; service member or veteran.
(a) For the purposes of this Section:
"Service member" means a resident of this State who is a member of any component of the U.S. Armed Forces, including any reserve component, or the National Guard of any state, the District of Columbia, a commonwealth, or a territory of the United States and who is eligible to receive military educational benefits.
"Veteran" means a resident of this State who was a service member and who has received an honorable discharge, a general discharge, or an other than honorable discharge.
(b) The Board shall give the earliest possible enrollment opportunity that the University offers to a service member or veteran.
(c) The priority enrollment provided pursuant to this Section shall apply to enrollment for all degree and certificate programs offered by the University after the student's eligibility to receive benefits has been verified by the University.
(Source: P.A. 98-316, eff. 1-1-14.)

(110 ILCS 680/25-185)
Sec. 25-185. Employment contract limitations. This Section applies to the employment contracts of the president or all chancellors of the University entered into, amended, renewed, or extended after the effective date of this amendatory Act of the 99th General Assembly. This Section does not apply to collective bargaining agreements. With respect to employment contracts entered into with the president or all chancellors of the University:
(1) Severance under the contract may not exceed one

year salary and applicable benefits.

(2) A contract with a determinate start and end date

may not exceed 4 years.

(3) The contract may not include any automatic

rollover clauses.

(4) Severance payments or contract buyouts may be

placed in an escrow account if there are pending criminal charges against the president or all chancellors of the University related to their employment.

(5) Final action on the formation, renewal,

extension, or termination of the employment contracts of the president or all chancellors of the University must be made during an open meeting of the Board.

(6) Public notice, compliant with the provisions of

the Open Meetings Act, must be given prior to final action on the formation, renewal, extension, or termination of the employment contracts of the president or all chancellors of the University and must include a copy of the Board item or other documentation providing, at a minimum, a description of the proposed principal financial components of the president's or all chancellors' appointments.

(7) Any performance-based bonus or incentive-based

compensation to the president or all chancellors of the University must be approved by the Board in an open meeting. The performance upon which the bonus is based must be made available to the public no less than 48 hours before Board approval of the performance-based bonus or incentive-based compensation.

(8) Board minutes, board packets, and annual

performance reviews concerning the president or all chancellors of the University must be made available to the public on the University's Internet website.

(Source: P.A. 99-694, eff. 1-1-17.)

(110 ILCS 680/25-190)
Sec. 25-190. Executive accountability. The Board must complete an annual performance review of the president and any chancellors of the University. Such annual performance review must be considered when the Board contemplates a bonus, incentive-based compensation, raise, or severance agreement for the president or all chancellors of the University.
(Source: P.A. 99-694, eff. 1-1-17.)



Article 99

(110 ILCS 680/Art. 99 heading)

(110 ILCS 680/99-1)
Sec. 99-1. Effective date. This Act takes effect July 1, 1995, except that Articles 5, 6, 10, 11, 15, 16, 20, 21, 25, 26, 30, 31, 35, and 36, Sections 50-5 through 50-60 of Article 50, Section 50-65 except Sec. 6a-4 of Article 50, Section 50-70 through 50-190 of Article 50, Sections 50-200 through 50-215 of Article 50, Section 50-220 except Sec. 12 of Article 50, Section 50-225 except Sec. 14 of Article 50, Sections 50-230 through 50-240 of Article 50, Section 50-245 of Article 50, Sections 60-5 through 60-40 of Article 60, and Sections 60-50 through 60-70 of Article 60 take effect January 1, 1996.
(Source: P.A. 89-4, eff. 7-1-95; 89-24, eff. 7-1-95.)






110 ILCS 681/ - Northeastern Illinois University Revenue Bond Law.

Article 26

(110 ILCS 681/Art. 26 heading)

(110 ILCS 681/26-1)
Sec. 26-1. Short title. This Article may be cited as the Northeastern Illinois University Revenue Bond Law.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 681/26-5)
Sec. 26-5. Definitions. In this Article, unless the context otherwise requires:
"Board" means the Board of Trustees of the University or its successor.
"University" means and includes Northeastern Illinois University, located at Chicago, Illinois, and its branches.
"Federal agency" means the United States of America, the President of the United States of America, or such agency or agencies of the United States of America as may be designated or created to make loans or grants or both.
"Acquire" includes to purchase, erect, build, construct, reconstruct, complete, repair, replace, alter, extend, better, equip, develop, and improve a project, including the acquisition and clearing of a site or sites therefor.
"Project" means and includes revenue producing buildings, structures and facilities which, as determined by the Board, are required by, or necessary for the use or benefit of, such University, including, without limiting the generality of the foregoing, student residence halls; apartments; staff housing facilities; dormitories; health, hospital or medical facilities; dining halls; student union buildings; field houses; stadiums; physical education installations and facilities; auditoriums; facilities for student or staff services; any facility or building leased to the United States of America; off-street parking facilities; heretofore, or as may be hereafter, acquired, with all equipment and appurtenant facilities; or any one, or more than one, or all, of the foregoing, or any combination thereof, for such University.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 681/26-10)
Sec. 26-10. Powers. The Board shall have power for such University to:
(1) Acquire any project or projects, or any combination thereof, and to own, operate and maintain the same.
(2) Acquire by purchase, gift, or the exercise of eminent domain, and hold or dispose of real or personal property or rights or interest therein.
(3) Accept grants of money or materials or property of any kind from a federal agency, or others, upon such terms and conditions as may be imposed.
(4) Borrow money and issue bonds to acquire for such University any one project, or more than one, or any combination thereof, or to refund bonds heretofore or hereafter issued, for such University, or for either or both of said purposes, and to provide for the security and payment of said bonds and for the rights of the holders thereof.
(5) Make contracts and leases and execute all instruments and perform all acts and do all things necessary or convenient to carry out the powers granted in this Article.
(6) Retain in its treasury (i) all moneys received from the sale of all bonds issued under this Article, (ii) all fees, rentals and other charges from students, staff members and others using or being served by, or having the right to use or the right to be served by, or to operate any project, (iii) all tuition, registration, matriculation, health, hospital, medical, laboratory, admission, student activities, student services, and all other fees collected from students matriculated, registered or otherwise enrolled at and attending such University pledged under the terms of any resolution authorizing bonds pursuant to this Article, and (iv) all rentals from any facility or building leased to the United States of America, all of which shall be considered always appropriated to the Board.
(7) The Board shall prepare an annual capital plan that details the proposed budget year and 3 year capital needs of such University for capital expenditures to finance revenue producing facilities through the issuance of revenue bonds. This plan shall detail each project and the project cost in current dollar amounts. The plan shall contain the appropriate detail for the proposed budget year and the 3 year plan that will justify each project's ability to meet the debt service requirements by producing sufficient revenue, life expectancy and maintenance requirements. Such annual capital plans shall be submitted to the Board of Higher Education.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 681/26-12)
Sec. 26-12. Eminent domain. Notwithstanding any other provision of this Law, any power granted under this Law to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(110 ILCS 681/26-15)
Sec. 26-15. Issuance of Bonds.
(a) The Board shall have power, and is hereby authorized from time to time, to issue negotiable bonds (i) to acquire any one project, or more than one, or any combination thereof, for such University, or (ii) to refund bonds heretofore and hereafter issued as hereinafter provided for, or (iii) for either or both of said purposes. The bonds shall be authorized by resolution of the Board. The bonds may be issued in one or more series, may bear such date or dates, may be in such denomination or denominations, may mature at such time or times not exceeding 40 years from the respective dates thereof, may mature in such amount or amounts, may bear interest at such rate or rates, including variable rates, not exceeding the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, payable at such time or times, may be in such form either coupon or registered as to principal only or as to both principal and interest, may carry such registration privileges (including the conversion of a fully registered bond to a coupon bond or bonds and the conversion of a coupon bond to a fully registered bond), may be executed in such manner by such officers of the Board, may be made payable in such medium of payment, at such place or places within or without the State, may be subject to such terms of redemption prior to their expressed maturity, with or without premium, as such resolution or other resolutions may provide. All bonds issued under this Article shall be sold in such manner as the Board may deem best in the public interest; provided that such bonds shall be sold at such price that the true interest cost of the proceeds therefrom will not exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract. The resolution may provide that one of the officers of the Board, or the bond registrar or trustee appointed under the resolution authorizing the bonds shall sign such bonds manually and that the other signatures may be printed, lithographed or engraved thereon. The coupon bonds shall be fully negotiable within the meaning of the Uniform Commercial Code.
(b) The Board shall have power, and is hereby authorized from time to time, to issue negotiable refunding bonds (i) to refund unpaid matured bonds; (ii) to refund unpaid matured coupons evidencing interest upon its unpaid matured bonds; and (iii) to refund interest at the coupon rate upon its unpaid matured bonds that has accrued since the maturity of those bonds. Bond and interest coupons which have been received in exchange or paid shall be cancelled and the obligation for interest, not represented by coupons, which has been discharged, shall be evidenced by a written acknowledgment of the exchange or payment thereof.
(c) The Board shall have power, and is hereby authorized from time to time, to also issue negotiable refunding bonds hereunder, to refund bonds at or prior to their maturity or which by their terms are subject to redemption before maturity, or both, in an amount necessary to refund (i) the principal amount of the bonds to be refunded, (ii) the interest to accrue up to and including the maturity date or dates, or to the next succeeding redemption date, thereof, and (iii) the applicable redemption premiums, if any. All proceeds received at the sale thereof (excepting the accrued interest received and an amount sufficient to pay the costs of issuance of such bonds and to create or maintain any reserves required under the resolution authorizing such bonds) shall be used:
(1) if the bonds to be refunded are then due, for the

payment thereof;

(2) if the bonds to be refunded are voluntarily

surrendered with the consent of the holder or holders thereof, for the payment thereof;

(3) if the bonds to be refunded are then subject to

prior redemption by their terms, for the redemption thereof;

(4) if the bonds to be refunded are not then subject

to payment or redemption, to purchase direct obligations of, or obligations which are fully guaranteed by, the United States of America so long as such obligations will mature at such time or times, with interest thereon or the proceeds received therefrom, to provide funds adequate to pay when due or called for redemption prior to maturity the bonds to be refunded, together with the interest accrued thereon and any redemption premium due thereon; and such proceeds or such obligations shall, with all other funds legally available for such purpose, be deposited in escrow with a banking corporation, or national banking association, located in and doing business in the State of Illinois, with power to accept and execute trusts, or any successor thereto, which is also a member of the Federal Deposit Insurance Corporation and of the Federal Reserve System, to be held in an irrevocable trust solely for and until the payment and redemption of the bonds so to be refunded; and any balance remaining in such escrow after the payment and retirement of the bonds to be refunded shall be returned to the Board to be used and held for use as revenues pledged for the payment of such refunding bonds; or

(5) for any combination thereof.
With respect to instruments for the payment of money issued under this Section, it is the intention of the General Assembly (i) that the Omnibus Bond Acts are supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Article that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Article that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 681/26-20)
Sec. 26-20. Security of Bonds. In connection with the issuance of any bonds under this Article, and in order to secure the payment of any such bonds and the interest thereon, the Board shall have power for such University:
(1) To fix, maintain and collect (i) fees, rentals and other charges from students, staff members and others using or being served by, or having the right to use or the right to be served by, or to operate any project, (ii) tuition, registration, matriculation, health, hospital, medical, laboratory, admission, student activities, student services, and all other fees collected from students matriculated, registered or otherwise enrolled and attending such University, and (iii) rentals from any facility or building leased to the United States of America, the aggregate of which shall be sufficient at all times to pay all necessary expenses of the operation and maintenance of any project, to pay the bonds at maturity and accruing interest thereon in accordance with their terms, and to create and maintain all reserves therefor as provided by the resolution authorizing such bonds.
(2) To provide that bonds issued under this Article, subject only to the prior payment of the operation and maintenance expenses of any project, shall be payable from and secured by a pledge of and lien on all or any part of the income and revenues derived from, and to pledge and assign to, or in trust for the benefit of, the holder or holders of bonds under this Article all or any part of the income and revenues derived from (i) fees, rentals and other charges from students, staff members and others using or being served by, or having the right to use or the right to be served by, or to operate, any project, (ii) tuition, registration, matriculation, health, hospital, medical, laboratory, admission, student activities, student services, and all other fees collected from students matriculated, registered or otherwise enrolled at and attending such University, and (iii) rentals from any facility or building leased to the United States of America; provided that, if the Board provides that any bonds issued under this Article shall be payable from the income and revenues of any project heretofore acquired, any such provision for the payment of such bonds from the income and revenues of any such project heretofore acquired shall be subject to, and in all respects in full conformity and compliance with, the rights of the holders of any bonds or obligations payable from the income and revenues of any such project heretofore issued by the Board and then outstanding.
(3) To covenant with or for the benefit of the holder or holders of the bonds issued under this Article that so long as any such bonds shall remain outstanding and unpaid the Board will fix, maintain and collect in such installments as may be agreed upon (i) fees, rentals and other charges from students, staff members and others using or being served by, or having the right to use or the right to be served by, or to operate any project, (ii) tuition, registration, matriculation, health, hospital, medical, laboratory, admission, student activities, student services, and all other fees collected from students matriculated, registered or otherwise enrolled at and attending such University pledged under the terms of any resolution authorizing bonds pursuant to this Article, and (iii) rentals from any facility or building leased to the United States of America, the aggregate of which shall be sufficient at all times to pay all necessary expenses of the operation and maintenance of any project, to pay the bonds at maturity and accruing interest thereon in accordance with their terms, and to create and maintain all reserves therefor as provided by the resolution authorizing such bonds, until such bonds and accruing interest have been paid in accordance with their terms.
(4) To covenant with or for the benefit of the holder or holders of bonds issued under this Article as to all matters deemed advisable by the Board, including:
(i) The purposes, terms, and conditions for the

issuance of additional parity or junior lien bonds that may thereafter be issued, and for the payment of the principal, redemption premiums and interest on such bonds.

(ii) The kind and amount of all insurance to be

carried, the cost of which shall be charged as an operation and maintenance expense of any project.

(iii) The operation, maintenance and management of

any project to assure the maximum use and occupancy thereof; the accounting for, and the auditing of, all income and revenue from, and all expenses of, any project; the employment of engineers and consultants; and the keeping of records, reports and audits of any project.

(iv) The obligation of the Board to maintain any

project in good condition and to operate the same at all times in an economical and efficient manner.

(v) The terms and conditions for creating and

maintaining sinking funds, reserve funds, and such other special funds as may be created in the resolution authorizing the bonds, separate and apart from all other funds and accounts of the Board and the University.

(vi) The procedure by which the terms of any contract

with the holders of the bonds may be amended, the amount of bonds the holders of which must consent thereto, and the manner in which consent may be given.

(vii) Providing the procedure for refunding such

bonds.

(viii) Such other covenants as may be deemed

necessary or desirable to assure a successful operation of any project and the prompt payment of the principal of and interest upon the bonds so authorized.

(5) To make and enforce and agree to make and enforce parietal rules that shall insure the use of any project to the maximum extent to which such project is capable of serving students, staff members and others using or being served by, or having the right to use or the right to be served by, or to operate, any project.
(6) To covenant that so long as any of the bonds issued under this Article shall remain outstanding and unpaid, it will not, except upon such terms and conditions as may be determined:
(i) Voluntarily create or cause to be created any

debt, lien, mortgage, pledge, assignment, encumbrance or other charge having priority to the lien of the bonds issued under this Article upon any of the income and revenues derived from (A) all fees, rentals and other charges from students, staff members and others using or being served by, or having the right to use or the right to be served by or to operate, any project, (B) all tuition, registration, matriculation, health, hospital, medical, laboratory, admission, student activities, student services, and all other fees collected from students matriculated, registered or otherwise enrolled at and attending such University, and (C) all rentals from any facility or building leased to the United States of America.

(ii) Convey or otherwise alienate any project or the

real estate upon which such project shall be located, except at a price sufficient to pay all the bonds issued for such project then outstanding and interest accrued thereon, and then only in accordance with any agreements with the holder or holders of such bonds.

(7) To vest in a trustee or trustees the right to receive all or any part of the income and revenue pledged and assigned to, or for the benefit of the holder or holders of bonds issued under this Article, and to hold, apply and dispose of the same and the right to enforce any covenant made to secure or pay or in relation to the bonds; to execute and deliver a trust agreement or trust agreements which may set forth the powers and duties and the remedies available to such trustee or trustees and limiting the liabilities thereof and describing what occurrences shall constitute events of default and prescribing the terms and conditions upon which such trustee or trustees or the holder or holders of any specified amount or percentage of such bonds may exercise such rights; and to enforce any and all such covenants and resort to such remedies as may be appropriate.
(8) To covenant to perform any and all acts and to do any and all such things as may be necessary or convenient or desirable in order to secure its bonds, or as may in the judgment of the Board tend to make the bonds more marketable, notwithstanding that such acts or things may not be enumerated herein, it being the intention hereof to give the Board issuing bonds pursuant to this Article power to make all covenants, to perform all acts and to do all things not inconsistent with the Constitution of the State of Illinois.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 681/26-25)
Sec. 26-25. Enforcement of Contract. The provisions of this Article and of any resolution or other proceeding authorizing the issuance of bonds shall constitute a contract with the holders of such bonds and the provisions thereof shall be enforceable by civil action, mandamus, injunction or other proceeding in the appropriate circuit court to enforce and compel the performance of all duties required by this Article and by any resolution authorizing the issuance of bonds adopted responsive hereto.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 681/26-30)
Sec. 26-30. Moneys of the Board. No moneys derived from the sale of bonds issued under the provisions of this Article, or pledged or assigned to or in trust for the benefit of the holder or holders thereof, shall be required to be paid into the State treasury but shall be deposited by the Treasurer or other fiscal officer of the Board in one or more banks, savings and loan associations or trust companies as may be designated by the Board. Such moneys shall be disbursed as may be directed by the Board and in accordance with the terms of any agreements with the holder or holders of any bonds. This Section shall not be construed as limiting the power of the Board to agree in connection with the issuance of any of its bonds as to the custody and disposition of the moneys received from the sale of such bonds or from the income and revenues pledged or assigned to or in trust for the benefit of the holder or holders thereof.
No bank or savings and loan association shall receive public funds as permitted by this Section, unless it has complied with the requirements established pursuant to Section 6 of the Public Funds Investment Act.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 681/26-35)
Sec. 26-35. Validity of Bonds. The bonds bearing the signatures of officers of the Board in office on the date of the signing thereof shall be valid and binding obligations, notwithstanding that before the delivery thereof and payment therefor any or all persons whose signatures appear thereon shall have ceased to be such officers. The validity of the bonds shall not be dependent on nor affected by the validity or regularity of any proceedings to acquire any project financed by the bonds, or to refund outstanding bonds, or taken in connection therewith.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 681/26-40)
Sec. 26-40. Prohibitions Against Obligating the State of Illinois. Nothing in this Article shall be construed to authorize the Board or the University to contract a debt on behalf of, or in any way to obligate, the State of Illinois, or to pledge, assign or encumber in any way, or to permit the pledging, assigning or encumbering in any way, of appropriations made by the General Assembly of the State of Illinois.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 681/26-45)
Sec. 26-45. Obligations of Board. All bonds issued pursuant to this Article shall be obligations of the Board payable only in accordance with the terms thereof and shall not be obligations general, special or otherwise, of the State of Illinois. Such bonds shall not constitute a debt, legal or moral, of the State of Illinois, and shall not be enforceable against the State, nor shall payment thereof be enforceable out of any funds of the Board, or of the University, other than the income and revenues pledged and assigned to, or in trust for the benefit of, the holder or holders of such bonds.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 681/26-50)
Sec. 26-50. Bonds as Legal Investments. The State and all counties, cities, villages, incorporated towns and other municipal corporations, political subdivisions and public bodies, and public officers of any thereof, all banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies and other persons carrying on a banking business, all insurance companies, insurance associations and other persons carrying on an insurance business, and all executors, administrators, guardians, trustees and other fiduciaries may legally invest any sinking funds, moneys or other funds belonging to them or within their control in any bonds issued pursuant to this Article, it being the purpose of this Section to authorize the investment in such bonds of all sinking, insurance, retirement, compensation, pension and trust funds, whether owned or controlled by private or public persons or officers; provided, however, that nothing contained in this Section may be construed as relieving any person, firm or corporation from any duty of exercising reasonable care in selecting securities for purchase or investment.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 681/26-55)
Sec. 26-55. Excision of Unconstitutional and Ineffective Parts of Article. It is hereby declared that the Sections, clauses, sentences and parts of this Article are severable and are not matters of mutual essential inducement, and any of them may be excised by any court of competent jurisdiction if this Article would otherwise be unconstitutional or ineffective. It is the intention of this Article to confer upon the Board the whole or any part of the powers in this Article provided for, and if any one or more Sections, clauses, sentences and parts of this Article shall for any reason be questioned in any court of competent jurisdiction and shall be adjudged unconstitutional or invalid, such judgment shall not affect, impair or invalidate the remaining provisions thereof, but shall be confined in its operation to the specific provision or provisions so held unconstitutional or invalid, and the inapplicability or invalidity of any Section, clause, sentence or part of this Article in any one or more instances shall not be taken to affect or prejudice its applicability or validity in any other instance.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 681/26-60)
Sec. 26-60. Supplemental Nature of Article; Construction and Purposes. The powers conferred by this Article shall be in addition to and supplemental to the powers conferred by any other law, general or special, and bonds may be issued under this Article notwithstanding the provisions of any other such law and without regard to the procedure required by any other such laws. Insofar as the provisions of this Article are inconsistent with the provisions of any other law, general or special, the provisions of this Article shall be controlling, except for the Board of Higher Education Act.
(Source: P.A. 89-4, eff. 1-1-96.)



Article 99

(110 ILCS 681/Art. 99 heading)

(110 ILCS 681/99-1)
Sec. 99-1. Effective date. This Act takes effect July 1, 1995, except that Articles 5, 6, 10, 11, 15, 16, 20, 21, 25, 26, 30, 31, 35, and 36, Sections 50-5 through 50-60 of Article 50, Section 50-65 except Sec. 6a-4 of Article 50, Section 50-70 through 50-190 of Article 50, Sections 50-200 through 50-215 of Article 50, Section 50-220 except Sec. 12 of Article 50, Section 50-225 except Sec. 14 of Article 50, Sections 50-230 through 50-240 of Article 50, Section 50-245 of Article 50, Sections 60-5 through 60-40 of Article 60, and Sections 60-50 through 60-70 of Article 60 take effect January 1, 1996.
(Source: P.A. 89-4, eff. 7-1-95; 89-24, 7-1-95.)






110 ILCS 685/ - Northern Illinois University Law.

Article 30

(110 ILCS 685/Art. 30 heading)

(110 ILCS 685/30-1)
Sec. 30-1. Short title. This Article may be cited as the Northern Illinois University Law.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 685/30-5)
Sec. 30-5. Object. The object of Northern Illinois University is to offer such courses of instruction, conduct such research and offer such public services as are prescribed by the Board of Trustees of Northern Illinois University or its successor, subject to the provisions of Section 7 of the Board of Higher Education Act.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 685/30-10)
Sec. 30-10. There is hereby created a body politic and corporate which shall be styled the Board of Trustees of Northern Illinois University (hereinafter called the Board), and which shall operate, manage, control, and maintain Northern Illinois University in accordance with the rights, powers and duties now or hereafter vested by law in that Board.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 685/30-15)
Sec. 30-15. Membership; terms; vacancies. The Board shall consist of 7 voting members appointed by the Governor, by and with the advice and consent of the Senate, and one voting member who is a student at Northern Illinois University. The student member shall be chosen by a campus-wide student election. The student member shall serve a term of one year beginning on July 1 of each year, except that the student member initially selected shall serve a term beginning on the date of his or her selection and expiring on the next succeeding June 30. To be eligible to remain as a student member of the Board, the student member must be a resident of this State, must have and maintain a grade point average that is equivalent to at least 2.5 on a 4.0 scale, and must be a full time student enrolled at all times during his or her term of office except for that part of the term which follows the completion of the last full regular semester of an academic year and precedes the first full regular semester of the succeeding academic year at the university (sometimes commonly referred to as the summer session or summer school). If a student member serving on the Board fails to continue to meet or maintain the residency, minimum grade point average, or enrollment requirement established by this Section, his or her membership on the Board shall be deemed to have terminated by operation of law. Of the members first appointed by the Governor, 4 shall be appointed for terms to expire on the third Monday in January, 1999, and 3 shall be appointed for terms to expire on the third Monday in January, 2001. If the Senate is not in session on the effective date of this Article, or if a vacancy in an appointive membership occurs at a time when the Senate is not in session, the Governor shall make temporary appointments until the next meeting of the Senate when he shall nominate persons to fill such memberships for the remainder of their respective terms. No more than 4 of the members appointed by the Governor shall be affiliated with the same political party. Each member appointed by the Governor must be a resident of this State. A failure to meet or maintain this residency requirement constitutes a resignation from and creates a vacancy in the Board. Upon the expiration of the terms of members appointed by the Governor, their respective successors shall be appointed for terms of 6 years from the third Monday in January of each odd-numbered year. Any members appointed to the Board shall continue to serve in such capacity until their successors are appointed and qualified.
(Source: P.A. 91-778, eff. 1-1-01; 91-798, eff. 7-9-00; 92-16, eff. 6-28-01.)

(110 ILCS 685/30-20)
Sec. 30-20. Reimbursement; employment limitations. Members of the Board shall serve without compensation but shall be entitled to reasonable amounts for expenses necessarily incurred in the performance of their duties. Such expenses incurred by the student member may, at the discretion of the Chairman of the Board, be provided for by advance payment to the student member, who shall account therefor to the Board immediately after each meeting.
No member of the Board shall hold or be employed in or appointed to any office or place under the authority of the Board, nor shall any member of the Board be directly or indirectly interested in any contract made by the Board, nor shall he be an employee of the State Government; provided that nothing in this Section shall be deemed to prohibit the student member of the Board from maintaining normal and official status as an enrolled student or normal student employment at Northern Illinois University.
(Source: P.A. 93-1096, eff. 1-1-06.)

(110 ILCS 685/30-25)
Sec. 30-25. Officers; meetings. Members of the Board shall elect annually by secret ballot from their own number a chairman who shall preside over meetings of the Board and a secretary.
Meetings of the Board shall be held at least once each quarter on the campus of Northern Illinois University at DeKalb, Illinois or on any other University-owned property located in the State. At all regular meetings of the Board, a majority of its members shall constitute a quorum. The student member shall have all of the privileges of membership, including the right to make and second motions, to attend executive sessions, and to vote on all Board matters except those involving faculty tenure, faculty promotion or any issue on which the student member has a direct conflict of interest. For the purposes of this Section, a student member shall not be deemed to have a direct conflict of interest in and may vote on any item involving the employment or compensation of the President of the University or the election of officers. Unless the student member is entitled to vote on a measure at a meeting of the Board or any of its committees, he or she shall not be considered a member for the purpose of determining whether a quorum is present at the time that measure is voted upon. No action of the Board shall be invalidated by reason of any vacancies on the Board or by reason of any failure to select a student member.
Special meetings of the Board may be called by the chairman of the Board or by any 3 members of the Board.
At each regular and special meeting that is open to the public, members of the public and employees of the University shall be afforded time, subject to reasonable constraints, to make comments to or ask questions of the Board.
(Source: P.A. 99-734, eff. 8-5-16.)

(110 ILCS 685/30-30)
Sec. 30-30. Ex-officio treasurer. The Board shall designate a member of the staff of Northern Illinois University as treasurer to serve the Board, but not as a member, and shall furnish a bond in such amount and with such security as is satisfactory to the Board.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 685/30-35)
Sec. 30-35. Transfer of powers, duties, assets; outstanding contracts, agreements and bonds. All the rights, powers and duties vested by law in the Board of Regents and relating to the operation, management, control and maintenance of Northern Illinois University are hereby transferred to and vested in the Board of Trustees of Northern Illinois University.
All books, records, papers, documents and pending business in any way pertaining to Northern Illinois University and held by the Board of Regents are hereby transferred from the Board of Regents to the Board of Trustees of Northern Illinois University.
The employment of the president and all other academic and nonacademic personnel of Northern Illinois University is hereby transferred from the Board of Regents to the Board of Trustees of Northern Illinois University, but the status and rights of all personnel whose employment is so transferred under the State Universities Civil Service System, under the State Universities Retirement System and under any other contract or benefit plan shall be unaffected thereby.
No rule or regulation promulgated by the Board of Regents prior to the effective date of this Article pursuant to an exercise of any right, power, duty, responsibility or matter of pending business transferred from the Board of Regents to the Board of Trustees of Northern Illinois University under the provisions of this Article shall be affected thereby, and all such rules and regulations shall become the rules and regulations of the Board of Trustees of Northern Illinois University.
All items of income heretofore received by Northern Illinois University and paid into the State Treasury and covered into the Board of Regents Income Fund and not heretofore appropriated by the General Assembly for the support and improvement of Northern Illinois University under the provisions of paragraph (1) of Section 6a-4 of the State Finance Act shall be transferred by the State Treasurer and covered into the Northern Illinois University Income Fund for appropriations from time to time to be made by the General Assembly payable from such fund for the support and improvement of Northern Illinois University as provided in paragraph (1) of Section 6a-1a of that Act; provided that within 10 days after the effective date of this amendatory Act of 1996, all moneys then remaining in the Northern Illinois University Income Fund heretofore established as a special fund in the State Treasury shall be repaid to the University to be deposited and credited to the University Income Fund established by Northern Illinois University in its own treasury as provided in paragraph (1) of Section 6a-1a of the State Finance Act.
The right of custody, possession and control over all items of income, funds or deposits in any way pertaining to Northern Illinois University, which on the effective date of this Article are held or retained by, or under the jurisdiction of the Board of Regents under the authority of paragraph (2) of Section 6a-4 of the State Finance Act, is hereby transferred to and vested in the Board of Trustees of Northern Illinois University to be retained by the University in its own treasury, or deposited with a bank or savings and loan association, all in accordance with the provisions of paragraphs (2) and (6) of Section 6a-1a of that Act.
There is hereby transferred from the Board of Regents to the Board of Trustees of Northern Illinois University the power of order and direction over the disbursement of those funds which immediately prior to the effective date of this Article were retained by Northern Illinois University in its own treasury under the authority of paragraph (3) of Section 6a-4 of the State Finance Act; provided that such funds shall be disbursed from time to time pursuant to the order and direction of the Board of Trustees in accordance with any contracts, pledges, trusts or agreements heretofore made with respect to the use or application of such funds by the Teachers College Board, the Board of Governors of State Colleges and Universities or the Board of Regents.
Northern Illinois University shall succeed to, assume and exercise all rights, powers, duties and responsibilities formerly exercised by the Board of Regents on behalf of Northern Illinois University prior to the effective date of this Article. All contracts and agreements entered into by the Board of Regents on behalf of Northern Illinois University prior to the effective date of this Article shall be valid and shall subsist notwithstanding the abolition of the Board of Regents and the repeal of the Regency Universities Act and notwithstanding the transfer of the functions of the Board of Regents with respect to Northern Illinois University to the Board of Trustees of Northern Illinois University. All bonds, notes, and other evidences of indebtedness outstanding on the effective date of this Article issued by the Teachers College Board, the Board of Governors of State Colleges and Universities or the Board of Regents on behalf of Northern Illinois University shall become the bonds, notes or other evidences of indebtedness of Northern Illinois University and shall be otherwise unaffected by the transfer of functions to Northern Illinois University. Any action, including without limitation, approvals of applications for bonds and resolutions constituting official action under the Internal Revenue Code by the Teachers College Board, Board of Governors of State Colleges and Universities or Board of Regents prior to the effective date of this Article shall remain effective to the same extent as if that action had been taken by Northern Illinois University and shall be deemed to be action taken by Northern Illinois University.
The title to all other property, whether real, personal or mixed, belonging to or under the jurisdiction of the Board of Regents for Northern Illinois University is hereby transferred to and vested in the Board of Trustees of Northern Illinois University to be held for the People of the State of Illinois for such University.
(Source: P.A. 89-4, eff. 1-1-96; 89-602, eff. 8-2-96.)

(110 ILCS 685/30-40)
Sec. 30-40. Contracts, conveyances, expenditures. The Board shall have power to enter into contracts and to sue and be sued, provided that any suit against the Board based upon a claim sounding in tort must be filed in the Court of Claims; to acquire by purchase, eminent domain or otherwise, and to hold and convey title to real property as it shall deem appropriate and personal property in accordance with the State Property Control Act; and to expend the funds appropriated to or lawfully belonging to Northern Illinois University, provided that the Board in the exercise of the powers conferred by this Article shall not create any liability or indebtedness of funds from the State Treasury in excess of the funds appropriated to Northern Illinois University.
All real property acquired by the Board shall be held for the People of the State of Illinois, for the use of Northern Illinois University.
Any lease to the Board of lands, buildings or facilities which will support scientific research and development in such areas as high technology, super computing, microelectronics, biotechnology, robotics, physics and engineering shall be for a term not to exceed 18 years, and may grant to the Board the option to purchase the lands, buildings or facilities. The lease shall recite that it is subject to termination and cancellation in any year for which the General Assembly fails to make an appropriation to pay the rent payable under the terms of the lease.
Leases for the purposes described herein exceeding 5 years shall have the approval of the Illinois Board of Higher Education.
The Board's power to enter into contracts includes but is not limited to the power to enter into contracts with municipalities within which the University or any branch thereof is located, in whole or in part, for such municipality to provide fire protection or other essential municipal services upon properties leased to for-profit entities the title to which properties is held by the Board. The Board shall pay to the municipality concerned such equitable portion of the cost of providing such fire protection or other essential municipal service as shall be agreed to by the Board, and as part of the compensation for such fire protection the Board may provide land and buildings, or either, for fire stations to be used by the municipality.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 685/30-42)
Sec. 30-42. Eminent domain. Notwithstanding any other provision of this Law, any power granted under this Law to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(110 ILCS 685/30-45)
Sec. 30-45. Powers and duties. The Board also shall have power and it shall be its duty:
(1) To make rules, regulations and bylaws, not inconsistent with law, for the government and management of Northern Illinois University and its branches.
(2) To employ, and, for good cause, to remove a President of Northern Illinois University, and all necessary deans, professors, associate professors, assistant professors, instructors, other educational and administrative assistants, and all other necessary employees, and to prescribe their duties and contract with them upon matters relating to tenure, salaries and retirement benefits in accordance with the State Universities Civil Service Act. Whenever the Board establishes a search committee to fill the position of President of Northern Illinois University, there shall be minority representation, including women, on that search committee. The Board shall, upon the written request of an employee of Northern Illinois University, withhold from the compensation of that employee any dues, payments or contributions payable by such employee to any labor organization as defined in the Illinois Educational Labor Relations Act. Under such arrangement, an amount shall be withheld from each regular payroll period which is equal to the pro rata share of the annual dues plus any payments or contributions, and the Board shall transmit such withholdings to the specified labor organization within 10 working days from the time of the withholding.
(3) To prescribe the courses of study to be followed, and textbooks and apparatus to be used at Northern Illinois University.
(4) To issue upon the recommendation of the faculty, diplomas to such persons as have satisfactorily completed the required studies of Northern Illinois University, and confer such professional and literary degrees as are usually conferred by other institutions of like character for similar or equivalent courses of study, or such as the Board may deem appropriate.
(5) To examine into the conditions, management, and administration of Northern Illinois University, to provide the requisite buildings, apparatus, equipment and auxiliary enterprises, and to fix and collect matriculation fees; tuition fees; fees for student activities; fees for student facilities such as student union buildings or field houses or stadia or other recreational facilities; student welfare fees; laboratory fees; and similar fees for supplies and materials. The expense of the building, improving, repairing and supplying fuel and furniture and the necessary appliances and apparatus for conducting Northern Illinois University, the reimbursed expenses of members of the Board, and the salaries or compensation of the President, assistants, agents and other employees of Northern Illinois University, shall be a charge upon the State Treasury. All other expenses shall be chargeable against students, and the Board shall regulate the charges accordingly.
(6) To succeed to and to administer all trusts, trust property, and gifts now or hereafter belonging or pertaining to Northern Illinois University.
(7) To accept endowments of professorships or departments in Northern Illinois University from any person who may proffer them and, at regular meetings, to prescribe rules and regulations in relation to endowments and declare on what general principles they may be accepted.
(8) To enter into contracts with the Federal government for providing courses of instruction and other services at Northern Illinois University for persons serving in or with the military or naval forces of the United States, and to provide such courses of instruction and other services.
(9) To contract with respect to the Cooperative Computer Center to obtain services related to electronic data processing.
(10) To provide for the receipt and expenditures of Federal funds paid to Northern Illinois University by the Federal government for instruction and other services for persons serving in or with the military or naval forces of the United States, and to provide for audits of such funds.
(11) To appoint, subject to the applicable civil service law, persons to be members of the Northern Illinois University Police Department. Members of the Police Department shall be conservators of the peace and as such have all powers possessed by policemen in cities, and sheriffs, including the power to make arrests on view or warrants of violations of State statutes, University rules and regulations and city or county ordinances, except that they may exercise such powers only within counties wherein Northern Illinois University and any of its branches or properties are located when such is required for the protection of University properties and interests, and its students and personnel, and otherwise, within such counties, when requested by appropriate State or local law enforcement officials. However, such officers shall have no power to serve and execute civil processes.
The Board must authorize to each member of the Northern Illinois University Police Department and to any other employee of Northern Illinois University exercising the powers of a peace officer a distinct badge that, on its face, (i) clearly states that the badge is authorized by Northern Illinois University and (ii) contains a unique identifying number. No other badge shall be authorized by Northern Illinois University.
(12) The Board may, directly or in cooperation with other institutions of higher education, acquire by purchase or lease or otherwise, and construct, enlarge, improve, equip, complete, operate, control and manage research and high technology parks, together with the necessary lands, buildings, facilities, equipment, and personal property therefor, to encourage and facilitate (i) the location and development of business and industry in the State of Illinois, and (ii) the increased application and development of technology, and (iii) the improvement and development of the State's economy. The Board may lease to nonprofit corporations all or any part of the land, buildings, facilities, equipment or other property included in a research and high technology park upon such terms and conditions as the Board may deem advisable and enter into any contract or agreement with such nonprofit corporations as may be necessary or suitable for the construction, financing, operation and maintenance and management of any such park; and may lease to any person, firm, partnership or corporation, either public or private, any part or all of the land, building, facilities, equipment or other property of such park for such purposes and upon such rentals, terms and conditions as the Board may deem advisable; and may finance all or part of the cost of any such park, including the purchase, lease, construction, reconstruction, improvement, remodeling, addition to, and extension and maintenance of all or part of such high technology park, and all equipment and furnishings, by legislative appropriations, government grants, contracts, private gifts, loans, receipts from the operation of such high technology park, rentals and similar receipts; and may make its other facilities and services available to tenants or other occupants of any such park at rates which are reasonable and appropriate.
(13) To assist in the provision of buildings and facilities beneficial to, useful for, or supportive of university purposes, the Board of Trustees of Northern Illinois University may exercise the following powers with regard to the area located on or adjacent to the Northern Illinois University DeKalb campus and bounded as follows:
Parcel 1:
In Township 40 North, Range 4 East, of the Third Prime

Meridian, County of DeKalb, State of Illinois: The East half of the Southeast Quarter of Section 17, the Southwest Quarter of Section 16, and the Northwest Quarter of Section 21, all in the County of DeKalb, Illinois.

Parcel 2:
In Township 40 North, Range 4 East, of the Third Prime

Meridian, County of DeKalb, State of Illinois: On the North, by a line beginning at the Northwest corner of the Southeast Quarter of Section 15; thence East 1,903.3 feet; thence South to the North line of the Southeast Quarter of the Southeast Quarter of Section 15; thence East along said line to North First Street; on the West by Garden Road between Lucinda Avenue and the North boundary; thence on the South by Lucinda Avenue between Garden Road and the intersection of Lucinda Avenue and the South Branch of the Kishwaukee River, and by the South Branch of the Kishwaukee River between such intersection and easterly to the intersection of such river and North First Street; thence on the East by North First Street.

(a) Acquire any interests in land, buildings, or

facilities by purchase, including installments payable over a period allowed by law, by lease over a term of such duration as the Board of Trustees shall determine, or by exercise of the power of eminent domain;

(b) Sublease or contract to purchase through

installments all or any portion of buildings or facilities for such duration and on such terms as the Board of Trustees shall determine, including a term that exceeds 5 years, provided that each such lease or purchase contract shall be and shall recite that it is subject to termination and cancellation in any year for which the General Assembly fails to make an appropriation to pay the rent or purchase installments payable under the terms of such lease or purchase contracts; and

(c) Sell property without compliance with the State

Property Control Act and retain proceeds in the University treasury in a special, separate development fund account which the Auditor General shall examine to assure compliance with this Act.

Any buildings or facilities to be developed on the land shall be buildings or facilities that, in the determination of the Board of Trustees, in whole or in part: (i) are for use by the University; or (ii) otherwise advance the interests of the University, including, by way of example, residential, recreational, educational, and athletic facilities for University staff and students and commercial facilities which provide services needed by the University community. Revenues from the development fund account may be withdrawn by the University for the purpose of demolition and the processes associated with demolition; routine land and property acquisition; extension of utilities; streetscape work; landscape work; surface and structure parking; sidewalks, recreational paths, and street construction; and lease and lease purchase arrangements and the professional services associated with the planning and development of the area. Moneys from the development fund account used for any other purpose must be deposited into and appropriated from the General Revenue Fund. Buildings or facilities leased to an entity or person other than the University shall not be subject to any limitations applicable to a State-supported college or university under any law. All development on the land and all the use of any buildings or facilities shall be subject to the control and approval of the Board of Trustees of Northern Illinois University.
(14) To borrow money, as necessary, from time to time in anticipation of receiving tuition, payments from the State of Illinois, or other revenues or receipts of the University, also known as anticipated moneys. The borrowing limit shall be capped at 100% of the total amount of payroll and other expense vouchers submitted and payable to the University for fiscal year 2010 expenses, but unpaid by the State Comptroller's office. Prior to borrowing any funds, the University shall request from the Comptroller's office a verification of the borrowing limit and shall include the estimated date on which such borrowing shall occur. The borrowing limit cap shall be verified by the State Comptroller's office not prior to 45 days before any estimated date for executing any promissory note or line of credit established under this item (14). The principal amount borrowed under a promissory note or line of credit shall not exceed 75% of the borrowing limit. Within 15 days after borrowing funds under any promissory note or line of credit established under this item (14), the University shall submit to the Governor's Office of Management and Budget, the Speaker of the House of Representatives, the Minority Leader of the House of Representatives, the President of the Senate, and the Minority Leader of the Senate an Emergency Short Term Cash Management Plan. The Emergency Short Term Cash Management Plan shall outline the amount borrowed, the terms for repayment, the amount of outstanding State vouchers as verified by the State Comptroller's office, and the University's plan for expenditure of any borrowed funds, including, but not limited to, a detailed plan to meet payroll obligations for all collective bargaining employees, civil service employees, and academic, research, and health care personnel. The establishment of any promissory note or line of credit established under this item (14) must be finalized within 90 days after the effective date of this amendatory Act of the 96th General Assembly. The borrowed moneys shall be applied to the purposes of paying salaries and other expenses lawfully authorized in the University's State appropriation and unpaid by the State Comptroller. Any line of credit established under this item (14) shall be paid in full one year after creation or within 10 days after the date the University receives reimbursement from the State for all submitted fiscal year 2010 vouchers, whichever is earlier. Any promissory note established under this item (14) shall be repaid within one year after issuance of the note. The Chairman, Comptroller, or Treasurer of the Board shall execute a promissory note or similar debt instrument to evidence the indebtedness incurred by the borrowing. In connection with a borrowing, the Board may establish a line of credit with a financial institution, investment bank, or broker/dealer. The obligation to make the payments due under any promissory note or line of credit established under this item (14) shall be a lawful obligation of the University payable from the anticipated moneys. Any borrowing under this item (14) shall not constitute a debt, legal or moral, of the State and shall not be enforceable against the State. The promissory note or line of credit shall be authorized by a resolution passed by the Board and shall be valid whether or not a budgeted item with respect to that resolution is included in any annual or supplemental budget adopted by the Board. The resolution shall set forth facts demonstrating the need for the borrowing, state an amount that the amount to be borrowed will not exceed, and establish a maximum interest rate limit not to exceed the maximum rate authorized by the Bond Authorization Act or 9%, whichever is less. The resolution may direct the Comptroller or Treasurer of the Board to make arrangements to set apart and hold the portion of the anticipated moneys, as received, that shall be used to repay the borrowing, subject to any prior pledges or restrictions with respect to the anticipated moneys. The resolution may also authorize the Treasurer of the Board to make partial repayments of the borrowing as the anticipated moneys become available and may contain any other terms, restrictions, or limitations not inconsistent with the powers of the Board.
For the purposes of this item (14), "financial institution" means any bank subject to the Illinois Banking Act, any savings and loan association subject to the Illinois Savings and Loan Act of 1985, and any federally chartered commercial bank or savings and loan association or government-sponsored enterprise organized and operated in this State pursuant to the laws of the United States.
(Source: P.A. 96-909, eff. 6-8-10; 97-333, eff. 8-12-11.)

(110 ILCS 685/30-50)
Sec. 30-50. Illinois coal. The Board shall comply with the provisions of the Illinois Mined Coal Act.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 685/30-55)
Sec. 30-55. Smoke detection. The Board shall, by January 1, 1997, submit to the office of the State Fire Marshal the plans for its smoke detection system in all University dormitory corridors and the connection of that system to a monitor panel and to a central fire alarm system.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 685/30-60)
Sec. 30-60. Police Department; liability insurance.
(a) The Board shall provide each member of the Northern Illinois University Police Department without cost to him or her public liability insurance covering him or her for any liability which arises out of his or her employment to the extent of the insurance policy limits which shall be not less than $50,000.
(b) The Board shall have power to insure the Board, Northern Illinois University and its branches under Board jurisdiction, Board members, paid and unpaid employees of the Board, and any students, volunteer workers, visiting faculty and professionals who are agents of the Board in the performance or delivery of its programs or services against claims, damages, losses, expenses and civil suits arising out of statements, acts or omissions in the discharge of their duties, which statements, acts or omissions do not involve intentional or willful and wanton misconduct on the part of such persons; and to insure against losses to real and personal property owned by the Board or in the actual or constructive custody of the Board and for loss of income from such real and personal property. The Board shall have power to defend, hold harmless and indemnify, in whole or in part, all persons as to whom any such insurance is provided. Pursuant to its power to insure, the Board may establish and accumulate reserves for payment of such claims, damages, losses, expenses and civil suit awards or obtain insurance affording coverage for such matters. Reserves established by the Board for the foregoing purpose shall be subject to the following conditions:
(1) The amount of such reserves shall not exceed the

amount necessary and proper, based on past experience or independent actuarial determinations;

(2) All earnings derived from such reserves shall be

considered part of the reserves and may be used only for the same purposes for which the reserves may be used;

(3) Reserves may be used only for the purposes of

making payments for civil suits, claims, damages, losses and expenses, including attorneys fees, claims investigation costs and actuarial studies associated with liabilities arising out of statements, acts or omissions of individuals in the discharge of their duties, which statements, acts or omissions do not involve intentional or willful and wanton misconduct on the part of such individuals, for payment of insurance premiums, and for the purposes of making payments for losses resulting from any insured peril;

(4) All funds collected for the purposes specified in

paragraph (3) or earmarked for such purposes must be placed in the reserves;

(5) Whenever the reserves have a balance in excess of

what is necessary and proper, then contributions, charges, assessments or other forms of funding for the reserves shall be appropriately decreased.

(c) As to all claims, damages, losses, expenses and civil suits covered by insurance provided by the Board or as to which the Board has not provided insurance, to the extent permitted by law, sovereign immunity shall apply and recourse shall be limited to the Court of Claims.
(d) When permitted by law to enter into an agreement with any unit of government, institution of higher education, person, or corporation for the use of property or the performance of any function, service or act, the Board may agree to the sharing or allocation of liabilities and damages resulting from such use of property or performance of any function, service or act. Such agreement may provide for contribution or indemnification by any or all of the parties to the agreement upon any liability arising out of the performance of the agreement.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 685/30-65)
Sec. 30-65. Recruiting access.
(a) If the Board has provided access to any campus under its jurisdiction to persons or groups whose purpose is to make students aware of educational or occupational options, the Board shall provide, on an equal basis, access to the official recruiting representatives of the armed forces of Illinois and the United States for the purpose of informing students of educational and career opportunities available to them in the military. The Board is not required to give greater notice regarding the right of access to recruiting representatives than is given to other persons and groups.
(b) The Board shall not bar or exclude from the curriculum, campus, or school facilities of Northern Illinois University any armed forces training program or organization operated under the authority of the United States government because the program or organization complies with rules, regulations, or policies of the United States government or any agency, branch, or department thereof.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 685/30-70)
Sec. 30-70. English language proficiency. The Board shall at all times maintain in effect a program to assess the oral English language proficiency of all persons providing classroom instruction to students at each campus under the jurisdiction, governance or supervision of the Board, and shall ensure that each person who is not orally proficient in the English language attain such proficiency prior to providing any classroom instruction to students. The program required by this Section shall be fully implemented to ensure the oral English language proficiency of all classroom instructors at each campus under the jurisdiction, governance or supervision of the Board. Any other provisions of this Section to the contrary notwithstanding, nothing in this Section shall be deemed or construed to apply to, or to require such oral English language proficiency of any person who provides classroom instruction to students in foreign language courses only.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 685/30-75)
Sec. 30-75. Engineering facilities. The Board is authorized to construct engineering facilities with funds appropriated for that purpose from the Build Illinois Bond Fund.
(Source: P.A. 94-91, eff. 7-1-05.)

(110 ILCS 685/30-80)
Sec. 30-80. (Repealed).
(Source: P.A. 89-4, eff. 1-1-96. Repealed by P.A. 98-742, eff. 7-16-14.)

(110 ILCS 685/30-85)
Sec. 30-85. Admissions.
(a) No new student shall be admitted to instruction in any of the departments or colleges of the Northern Illinois University unless such student also has satisfactorily completed:
(1) at least 15 units of high school coursework from

the following 5 categories:

(A) 4 years of English (emphasizing written and

oral communications and literature), of which up to 2 years may be collegiate level instruction;

(B) 3 years of social studies (emphasizing

history and government);

(C) 3 years of mathematics (introductory through

advanced algebra, geometry, trigonometry, or fundamentals of computer programming);

(D) 3 years of science (laboratory sciences); and
(E) 2 years of electives in foreign language

(which may be deemed to include American Sign Language), music, vocational education or art;

(2) except that Northern Illinois University may

admit individual applicants if it determines through assessment or through evaluation based on learning outcomes of the coursework taken, including vocational education courses and courses taken in a charter school established under Article 27A of the School Code, that the applicant demonstrates knowledge and skills substantially equivalent to the knowledge and skills expected to be acquired in the high school courses required for admission. The Board of Trustees of Northern Illinois University shall not discriminate in the University's admissions process against an applicant for admission because of the applicant's enrollment in a charter school established under Article 27A of the School Code. Northern Illinois University may also admit (i) applicants who did not have an opportunity to complete the minimum college preparatory curriculum in high school, and (ii) educationally disadvantaged applicants who are admitted to the formal organized special assistance programs that are tailored to the needs of such students, providing that in either case, the institution incorporates in the applicant's baccalaureate curriculum courses or other academic activities that compensate for course deficiencies; and

(3) except that up to 3 of 15 units of coursework

required by paragraph (1) of this subsection may be distributed by deducting no more than one unit each from the categories of social studies, mathematics, sciences and electives and completing those 3 units in any of the 5 categories of coursework described in paragraph (1).

(b) When allocating funds, local boards of education shall recognize their obligation to their students to offer the coursework required by subsection (a).
(c) A student who has graduated from high school and has scored within the University's accepted range on the ACT or SAT shall not be required to take a high school equivalency test as a prerequisite to admission.
(d) The Board shall establish an admissions process in which honorably discharged veterans are permitted to submit an application for admission to the University as a freshman student enrolling in the spring semester if the veteran was on active duty during the fall semester. The University may request that the Department of Veterans' Affairs confirm the status of an applicant as an honorably discharged veteran who was on active duty during the fall semester.
(Source: P.A. 98-718, eff. 1-1-15; 99-806, eff. 8-15-16.)

(110 ILCS 685/30-88)
Sec. 30-88. In-state tuition charge.
(a) Notwithstanding any other provision of law to the contrary, for tuition purposes, the Board shall deem an individual an Illinois resident, until the individual establishes a residence outside of this State, if all of the following conditions are met:
(1) The individual resided with his or her parent or

guardian while attending a public or private high school in this State.

(2) The individual graduated from a public or private

high school or received the equivalent of a high school diploma in this State.

(3) The individual attended school in this State for

at least 3 years as of the date the individual graduated from high school or received the equivalent of a high school diploma.

(4) The individual registers as an entering student

in the University not earlier than the 2003 fall semester.

(5) In the case of an individual who is not a citizen

or a permanent resident of the United States, the individual provides the University with an affidavit stating that the individual will file an application to become a permanent resident of the United States at the earliest opportunity the individual is eligible to do so.

This subsection (a) applies only to tuition for a term or semester that begins on or after May 20, 2003 (the effective date of Public Act 93-7). Any revenue lost by the University in implementing this subsection (a) shall be absorbed by the University Income Fund.
(b) If a person is on active military duty and stationed in Illinois, then the Board shall deem that person and any of his or her dependents Illinois residents for tuition purposes. Beginning with the 2009-2010 academic year, if a person is on active military duty and is stationed out of State, but he or she was stationed in this State for at least 3 years immediately prior to being reassigned out of State, then the Board shall deem that person and any of his or her dependents Illinois residents for tuition purposes, as long as that person or his or her dependent (i) applies for admission to the University within 18 months of the person on active military duty being reassigned or (ii) remains continuously enrolled at the University. Beginning with the 2013-2014 academic year, if a person is utilizing benefits under the federal Post-9/11 Veterans Educational Assistance Act of 2008 or any subsequent variation of that Act, then the Board shall deem that person an Illinois resident for tuition purposes. Beginning with the 2015-2016 academic year, if a person is utilizing benefits under the federal All-Volunteer Force Educational Assistance Program, then the Board shall deem that person an Illinois resident for tuition purposes.
(Source: P.A. 98-306, eff. 8-12-13; 99-309, eff. 8-7-15.)

(110 ILCS 685/30-90)
Sec. 30-90. Partial tuition waivers.
(a) As used in this Section, "Illinois college or university" means any of the following: the University of Illinois, Southern Illinois University, Chicago State University, Eastern Illinois University, Governors State University, Illinois State University, Northeastern Illinois University, Northern Illinois University, and Western Illinois University.
(b) Each year the Board of Northern Illinois University shall offer 50% tuition waivers for undergraduate education at any campus under its governance to the children of employees of an Illinois college or university who have been employed by any one or by more than one Illinois college or university for an aggregate period of at least 7 years. To be eligible to receive a partial tuition waiver, the child of an employee of an Illinois college or university (i) must be under the age of 25 at the commencement of the academic year during which the partial tuition waiver is to be effective, and (ii) must qualify for admission to Northern Illinois University under the same admissions requirements, standards and policies which Northern Illinois University applies to applicants for admission generally to its respective undergraduate colleges and programs.
(c) Subject to the provisions and limitations of subsection (b), an eligible applicant who has continued to maintain satisfactory academic progress toward graduation may have his or her partial tuition waiver renewed until the time as he or she has expended 4 years of undergraduate partial tuition waiver benefits under this Section.
(d) No partial tuition waiver offered or allocated to any eligible applicant in accordance with the provisions of this Section shall be charged against any tuition waiver limitation established by the Illinois Board of Higher Education.
(e) The Board shall prescribe rules and regulations as are necessary to implement and administer the provisions of this Section.
(Source: P.A. 89-4, eff. 1-1-96; 90-282, eff. 1-1-98.)

(110 ILCS 685/30-91)
Sec. 30-91. Tuition waivers. In addition to any tuition waivers that the Board offers that are exempt by statute from any tuition waiver limitation established by the Illinois Board of Higher Education, the Board is authorized to waive, for individuals with the requisite athletic, academic, or other abilities, that percentage of its undergraduate tuition that is authorized under the tuition waiver limitation established in regulations promulgated by the Illinois Board of Higher Education. If in any fiscal year the Board issues undergraduate tuition waivers to individuals in an aggregate amount exceeding the aggregate tuition waiver amount authorized for that fiscal year under the tuition waiver limitation established by the Illinois Board of Higher Education, the University's budget request for the succeeding fiscal year may be reduced by the Illinois Board of Higher Education by an amount equal to that tuition waiver excess.
(Source: P.A. 89-307, eff. 1-1-96.)

(110 ILCS 685/30-93)
Sec. 30-93. Tuition and fee waiver report. The Board shall report to the Board of Higher Education by September 15 of each year the tuition and fee waivers the University has granted in the previous fiscal year as well as the following information for each tuition and fee waiver program in which the University participates:
(1) Justification of the need for the program.
(2) The program's intended purposes and goals.
(3) The program's eligibility and selection criteria.
(4) The program's cost.
(5) Any benefits resulting from the program.
(Source: P.A. 92-51, eff. 1-1-02.)

(110 ILCS 685/30-95)
Sec. 30-95. Child care services.
(a) For the purposes of this Section, "child care services" means day care home or center services as defined by the Child Care Act of 1969.
(b) The Board may contract for the provision of child care services for its employees. The Board may, in accordance with established rules, allow day care centers to operate in State-owned or leased facilities. Such day care centers shall be primarily for use by State employees of Northern Illinois University but use by non-employees may be allowed.
Where the Board enters into a contract to construct, acquire or lease all or a substantial portion of a building, in which more than 50 persons shall be employed, other than a renewal of an existing lease, and where a need has been demonstrated, according to subsection (c), on-site child care services shall be provided for employees of Northern Illinois University.
The Board shall implement this Section and shall promulgate all rules and regulations necessary for this purpose. By September 1, 1996, the Board shall propose rules setting forth the standards and criteria, including need and feasibility, for determining if September child care services shall be provided. The Board shall consult with the Department of Children and Family Services in defining standards for child care service centers established pursuant to this Section to ensure compliance with the Child Care Act of 1969. The Board shall establish a schedule of fees that shall be charged for child care services under this Section. The schedule shall be established so that charges for service are based on the actual cost of care. Except as otherwise provided by law for employees who may qualify for public assistance or social services due to indigency or family circumstance, each employee obtaining child care services under this Section shall be responsible for full payment of all charges. The Board shall report, on or before December 31, 1996, to the Governor and the members of the General Assembly, on the feasibility and implementation of a plan for the provision of comprehensive child care services.
(c) Prior to contracting for child care services, the Board shall determine a need for child care services. Proof of need may include a survey of University employees as well as a determination of the availability of child care services through other State agencies, or in the community. The Board may also require submission of a feasibility, design and implementation plan that takes into consideration similar needs and services of other State universities.
The Board shall have the sole responsibility for choosing the successful bidder and overseeing the operation of its child care service program within the guidelines established by the Board. The Board shall promulgate rules under the Illinois Administrative Procedure Act that detail the specific standards to be used in the selection of a vendor of child care services.
The contract shall provide for the establishment of or arrangement for the use of a licensed day care center or a licensed day care agency, as defined in the Child Care Act of 1969.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 685/30-100)
Sec. 30-100. Flexible hours positions. The Board is authorized to use flexible hours positions. A flexible hours position is one that does not require an ordinary work schedule and includes but is not limited to: (i) a part-time job of 20 hours or more per week, (ii) a job which is shared by 2 employees, or (iii) a job with a compressed work week consisting of an ordinary number of working hours performed on fewer than the number of days ordinarily required to perform that job. The Board may define flexible hours positions to include other types of jobs than are defined above.
The Board shall establish goals for flexible hours positions to be available at each campus under its governance. The Board shall give technical assistance to each such campuses in achieving its goals, and shall report to the Governor and General Assembly prior to May 1, 1997, on the progress of each institution in achieving its goals.
When a goal of 20% of the positions on a campus being available on a flexible hours basis has been reached, the Board shall evaluate the effectiveness and efficiency of the program and determine whether to expand the number of positions available for flexible hours.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 685/30-105)
Sec. 30-105. Fiscal year. The fiscal year of Northern Illinois University shall terminate on the 30th day of June, and all reports of Northern Illinois University, except catalogs and circulars, shall be addressed to the Governor. Annual reports shall contain a full account of the financial and other transactions of Northern Illinois University at the close of the fiscal year, together with a full statement of the then condition of the endowment fund, and shall be presented to the Governor on or before the 15th day of November.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 685/30-110)
Sec. 30-110. Limitation. The powers of the Board as designated in this Article are subject to the Board of Higher Education Act.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 685/30-115)
Sec. 30-115. (Repealed).
(Source: P.A. 89-4, eff. 1-1-96. Repealed by P.A. 89-691, eff. 12-31-96.)

(110 ILCS 685/30-120)
Sec. 30-120. College of Law. Jurisdiction and governance over the college of law acquired by the Board of Regents prior to its abolition and then operated through Northern Illinois University as the Lewis University College of Law at Glen Ellyn, Illinois is hereby transferred to and vested in the Board of Trustees of Northern Illinois University. The title to all property, real and personal, books, records, accounts and documents that on the effective date of this Article are held by the Board of Regents for or on behalf of or with respect to that college of law shall be deemed by operation of law to be transferred to and vested in the Board of Trustees of Northern Illinois University to be held for the People of the State of Illinois for such University. The Board of Trustees of Northern Illinois University shall operate, manage, control, and maintain such college of law as a college of Northern Illinois University in accordance with all rights, powers, and duties now or hereafter vested by law in the Board.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 685/30-125)
Sec. 30-125. Meningitis vaccine; information. At the beginning of each academic year, the University shall inform each of its incoming freshmen and transfer students about meningitis and its transmission. Any University facility that delivers health services to University students must offer the meningitis vaccine, subject to availability of the vaccine from the manufacturer. Nothing in this Section may be construed to require the University to pay for the cost of vaccination.
(Source: P.A. 92-89, eff. 1-1-02.)

(110 ILCS 685/30-130)
Sec. 30-130. Limitation on tuition increase. This Section applies only to those students who first enroll after the 2003-2004 academic year. For 4 continuous academic years following initial enrollment (or for undergraduate programs that require more than 4 years to complete, for the normal time to complete the program, as determined by the University), the tuition charged an undergraduate student who is an Illinois resident shall not exceed the amount that the student was charged at the time he or she first enrolled in the University. However, if the student changes majors during this time period, the tuition charged the student shall equal the amount the student would have been charged had he or she been admitted to the changed major when he or she first enrolled. An undergraduate student who is an Illinois resident and who has for 4 continuous academic years been charged no more than the tuition amount that he or she was charged at the time he or she first enrolled in the University shall be charged tuition not to exceed the amount the University charged students who first enrolled in the University for the academic year following the academic year the student first enrolled in the University for a maximum of 2 additional continuous academic years.
(Source: P.A. 96-1293, eff. 7-26-10.)

(110 ILCS 685/30-135)
Sec. 30-135. Provision of student and social security information prohibited.
(a) The University, including its agents, employees, student or alumni organizations, or any affiliates, may not provide a student's name, address, telephone number, social security number, e-mail address, or other personal identifying information to a business organization or financial institution that issues credit or debit cards, unless the student is 21 years of age or older. This prohibition does not apply to service providers of the University that (i) assist the University in the electronic disbursement of refunds, including, but not limited to, financial aid refunds, and (ii) do not provide loan or credit services.
(b) The University may not print an individual's social security number on any card or other document required for the individual to access products or services provided by the University.
(Source: P.A. 96-261, eff. 1-1-10; 96-1391, eff. 7-29-10.)

(110 ILCS 685/30-140)
Sec. 30-140. Students called to active military service. The University shall allow a currently enrolled student who is called to active military service to complete any unfinished courses at a later date at no additional charge, unless course credit has already been given or the student received a full refund upon withdrawing from the course (in which case the student's record shall reflect that the withdrawal is due to active military service). The student must be given priority over other students in reenrolling in the course or courses. The Board may adopt any rules necessary to implement this Section.
(Source: P.A. 94-587, eff. 8-15-05.)

(110 ILCS 685/30-145)
Sec. 30-145. Sexual assault awareness education. The University shall provide some form of sexual assault awareness education to all incoming students, whether through a seminar, online training, or some other way of informing students.
(Source: P.A. 95-764, eff. 1-1-09.)

(110 ILCS 685/30-150)
Sec. 30-150. Buildings available for emergency purposes. The Board shall make mutually agreed buildings of the university available for emergency purposes, upon the request of the Illinois Emergency Management Agency, the State-accredited emergency management agency with jurisdiction, or the American Red Cross, and cooperate in all matters with the Illinois Emergency Management Agency, local emergency management agencies, State-certified, local public health departments, the American Red Cross, and federal agencies concerned with emergency preparedness and response.
(Source: P.A. 96-57, eff. 7-23-09; 96-1000, eff. 7-2-10; 97-333, eff. 8-12-11.)

(110 ILCS 685/30-155)
Sec. 30-155. Veterans' Day; moment of silence. If the University holds any type of event at the University on November 11, Veterans' Day, the Board shall require a moment of silence at that event to recognize Veterans' Day.
(Source: P.A. 96-84, eff. 7-27-09; 96-1000, eff. 7-2-10.)

(110 ILCS 685/30-160)
Sec. 30-160. Faculty and staff contact with public officials. All faculty and staff members of the University are free to communicate their views on any matter of private or public concern to any member of the legislative, executive, or judicial branch of government, State or federal, without notice to or prior approval of the University, so long as they do not represent that they are speaking for or on behalf of the University.
(Source: P.A. 96-147, eff. 8-7-09; 96-1000, eff. 7-2-10.)

(110 ILCS 685/30-165)
Sec. 30-165. Faculty and staff political displays. The University may not prohibit any faculty or staff member from (i) displaying political buttons, stickers, or patches while on University property, provided that such display by any member of the faculty in an instructional setting is for a purpose relevant to the subject of instruction; (ii) attending a partisan political rally, provided that the employee is not on duty; or (iii) displaying a partisan bumper sticker on his or her motor vehicle.
(Source: P.A. 96-148, eff. 8-7-09; 96-1000, eff. 7-2-10.)

(110 ILCS 685/30-170)
Sec. 30-170. Disability history and awareness. The University may conduct and promote activities that provide education on, awareness of, and an understanding of disability history, people with disabilities, and the disability rights movement.
(Source: P.A. 96-191, eff. 1-1-10; 96-1000, eff. 7-2-10.)

(110 ILCS 685/30-175)
Sec. 30-175. Administrator and faculty salary and benefits; report. The Board of Trustees shall report to the Board of Higher Education, on or before July 1 of each year, the base salary and benefits of the president of the university and all administrators, faculty members, and instructors employed by the university. For the purposes of this Section, "benefits" includes without limitation vacation days, sick days, bonuses, annuities, and retirement enhancements.
(Source: P.A. 96-266, eff. 1-1-10; 96-1000, eff. 7-2-10.)

(110 ILCS 685/30-180)
Sec. 30-180. American Sign Language courses. The University may award academic credit for the successful completion of any American Sign Language course offered or approved by the University, which may be applied toward the satisfaction of the foreign language requirements of the University, except for those requirements related to the content of a student's academic major.
(Source: P.A. 96-843, eff. 6-1-10; 97-333, eff. 8-12-11.)

(110 ILCS 685/30-185)
Sec. 30-185. Search firm prohibition. Charges for the services of an external hiring search firm may not be paid from any source of funds, except (i) in the hiring of the President of the University or (ii) in the case of when the President of the University and the Board demonstrate a justifiable need for guidance from an individual or firm with specific expertise in the field of the hiring. The University shall implement a policy under this Section, including qualifying criteria, within 6 months after the effective date of this amendatory Act of the 97th General Assembly.
(Source: P.A. 97-814, eff. 1-1-13.)

(110 ILCS 685/30-190)
Sec. 30-190. Priority enrollment; service member or veteran.
(a) For the purposes of this Section:
"Service member" means a resident of this State who is a member of any component of the U.S. Armed Forces, including any reserve component, or the National Guard of any state, the District of Columbia, a commonwealth, or a territory of the United States and who is eligible to receive military educational benefits.
"Veteran" means a resident of this State who was a service member and who has received an honorable discharge, a general discharge, or an other than honorable discharge.
(b) The Board shall give the earliest possible enrollment opportunity that the University offers to a service member or veteran.
(c) The priority enrollment provided pursuant to this Section shall apply to enrollment for all degree and certificate programs offered by the University after the student's eligibility to receive benefits has been verified by the University.
(Source: P.A. 98-316, eff. 1-1-14.)

(110 ILCS 685/30-195)
Sec. 30-195. Employment contract limitations. This Section applies to the employment contracts of the president or all chancellors of the University entered into, amended, renewed, or extended after the effective date of this amendatory Act of the 99th General Assembly. This Section does not apply to collective bargaining agreements. With respect to employment contracts entered into with the president or all chancellors of the University:
(1) Severance under the contract may not exceed one

year salary and applicable benefits.

(2) A contract with a determinate start and end date

may not exceed 4 years.

(3) The contract may not include any automatic

rollover clauses.

(4) Severance payments or contract buyouts may be

placed in an escrow account if there are pending criminal charges against the president or all chancellors of the University related to their employment.

(5) Final action on the formation, renewal,

extension, or termination of the employment contracts of the president or all chancellors of the University must be made during an open meeting of the Board.

(6) Public notice, compliant with the provisions of

the Open Meetings Act, must be given prior to final action on the formation, renewal, extension, or termination of the employment contracts of the president or all chancellors of the University and must include a copy of the Board item or other documentation providing, at a minimum, a description of the proposed principal financial components of the president's or all chancellors' appointments.

(7) Any performance-based bonus or incentive-based

compensation to the president or all chancellors of the University must be approved by the Board in an open meeting. The performance upon which the bonus is based must be made available to the public no less than 48 hours before Board approval of the performance-based bonus or incentive-based compensation.

(8) Board minutes, board packets, and annual

performance reviews concerning the president or all chancellors of the University must be made available to the public on the University's Internet website.

(Source: P.A. 99-694, eff. 1-1-17.)

(110 ILCS 685/30-200)
Sec. 30-200. Executive accountability. The Board must complete an annual performance review of the president and any chancellors of the University. Such annual performance review must be considered when the Board contemplates a bonus, incentive-based compensation, raise, or severance agreement for the president or all chancellors of the University.
(Source: P.A. 99-694, eff. 1-1-17.)



Article 99

(110 ILCS 685/Art. 99 heading)

(110 ILCS 685/99-1)
Sec. 99-1. Effective date. This Act takes effect July 1, 1995, except that Articles 5, 6, 10, 11, 15, 16, 20, 21, 25, 26, 30, 31, 35, and 36, Sections 50-5 through 50-60 of Article 50, Section 50-65 except Sec. 6a-4 of Article 50, Section 50-70 through 50-190 of Article 50, Sections 50-200 through 50-215 of Article 50, Section 50-220 except Sec. 12 of Article 50, Section 50-225 except Sec. 14 of Article 50, Sections 50-230 through 50-240 of Article 50, Section 50-245 of Article 50, Sections 60-5 through 60-40 of Article 60, and Sections 60-50 through 60-70 of Article 60 take effect January 1, 1996.
(Source: P.A. 89-4, eff. 7-1-95; 89-24, eff. 7-1-95.)






110 ILCS 686/ - Northern Illinois University Revenue Bond Law.

Article 31

(110 ILCS 686/Art. 31 heading)

(110 ILCS 686/31-1)
Sec. 31-1. Short title. This Article may be cited as the Northern Illinois University Revenue Bond Law.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 686/31-5)
Sec. 31-5. Definitions. In this Article, unless the context otherwise requires:
"Board" means the Board of Trustees of the University or its successor.
"University" means and includes Northern Illinois University, located at DeKalb, Illinois, and its branches.
"Federal agency" means the United States of America, the President of the United States of America, or such agency or agencies of the United States of America as may be designated or created to make loans or grants or both.
"Acquire" includes to purchase, erect, build, construct, reconstruct, complete, repair, replace, alter, extend, better, equip, develop, and improve a project, including the acquisition and clearing of a site or sites therefor.
"Project" means and includes revenue producing buildings, structures and facilities which, as determined by the Board, are required by, or necessary for the use or benefit of, such University, including, without limiting the generality of the foregoing, student residence halls; apartments; staff housing facilities; dormitories; health, hospital or medical facilities; dining halls; student union buildings; field houses; stadiums; physical education installations and facilities; auditoriums; facilities for student or staff services; any facility or building leased to the United States of America; off-street parking facilities; heretofore, or as may be hereafter, acquired, with all equipment and appurtenant facilities; or any one, or more than one, or all, of the foregoing, or any combination thereof, for such University.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 686/31-10)
Sec. 31-10. Powers. The Board shall have power for such University to:
(1) Acquire any project or projects, or any combination thereof, and to own, operate and maintain the same.
(2) Acquire by purchase, gift, or the exercise of eminent domain, and hold or dispose of real or personal property or rights or interest therein.
(3) Accept grants of money or materials or property of any kind from a federal agency, or others, upon such terms and conditions as may be imposed.
(4) Borrow money and issue bonds to acquire for such University any one project, or more than one, or any combination thereof, or to refund bonds heretofore or hereafter issued, for such University, or for either or both of said purposes, and to provide for the security and payment of said bonds and for the rights of the holders thereof.
(5) Make contracts and leases and execute all instruments and perform all acts and do all things necessary or convenient to carry out the powers granted in this Article.
(6) Retain in its treasury (i) all moneys received from the sale of all bonds issued under this Article, (ii) all fees, rentals and other charges from students, staff members and others using or being served by, or having the right to use or the right to be served by, or to operate any project, (iii) all tuition, registration, matriculation, health, hospital, medical, laboratory, admission, student activities, student services, and all other fees collected from students matriculated, registered or otherwise enrolled at and attending such University pledged under the terms of any resolution authorizing bonds pursuant to this Article, and (iv) all rentals from any facility or building leased to the United States of America, all of which shall be considered always appropriated to the Board.
(7) The Board shall prepare an annual capital plan that details the proposed budget year and 3 year capital needs of such University for capital expenditures to finance revenue producing facilities through the issuance of revenue bonds. This plan shall detail each project and the project cost in current dollar amounts. The plan shall contain the appropriate detail for the proposed budget year and the 3 year plan that will justify each project's ability to meet the debt service requirements by producing sufficient revenue, life expectancy and maintenance requirements. Such annual capital plans shall be submitted to the Board of Higher Education.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 686/31-12)
Sec. 31-12. Eminent domain. Notwithstanding any other provision of this Law, any power granted under this Law to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(110 ILCS 686/31-15)
Sec. 31-15. Issuance of Bonds.
(a) The Board shall have power, and is hereby authorized from time to time, to issue negotiable bonds (i) to acquire any one project, or more than one, or any combination thereof, for such University, or (ii) to refund bonds heretofore and hereafter issued as hereinafter provided for, or (iii) for either or both of said purposes. The bonds shall be authorized by resolution of the Board. The bonds may be issued in one or more series, may bear such date or dates, may be in such denomination or denominations, may mature at such time or times not exceeding 40 years from the respective dates thereof, may mature in such amount or amounts, may bear interest at such rate or rates, including variable rates, not exceeding the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, payable at such time or times, may be in such form either coupon or registered as to principal only or as to both principal and interest, may carry such registration privileges (including the conversion of a fully registered bond to a coupon bond or bonds and the conversion of a coupon bond to a fully registered bond), may be executed in such manner by such officers of the Board, may be made payable in such medium of payment, at such place or places within or without the State, may be subject to such terms of redemption prior to their expressed maturity, with or without premium, as such resolution or other resolutions may provide. All bonds issued under this Article shall be sold in such manner as the Board may deem best in the public interest; provided that such bonds shall be sold at such price that the true interest cost of the proceeds therefrom will not exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract. The resolution may provide that one of the officers of the Board, or the bond registrar or trustee appointed under the resolution authorizing the bonds shall sign such bonds manually and that the other signatures may be printed, lithographed or engraved thereon. The coupon bonds shall be fully negotiable within the meaning of the Uniform Commercial Code.
(b) The Board shall have power, and is hereby authorized from time to time, to issue negotiable refunding bonds (i) to refund unpaid matured bonds; (ii) to refund unpaid matured coupons evidencing interest upon its unpaid matured bonds; and (iii) to refund interest at the coupon rate upon its unpaid matured bonds that has accrued since the maturity of those bonds. Bond and interest coupons which have been received in exchange or paid shall be cancelled and the obligation for interest, not represented by coupons, which has been discharged, shall be evidenced by a written acknowledgment of the exchange or payment thereof.
(c) The Board shall have power, and is hereby authorized from time to time, to also issue negotiable refunding bonds hereunder, to refund bonds at or prior to their maturity or which by their terms are subject to redemption before maturity, or both, in an amount necessary to refund (i) the principal amount of the bonds to be refunded, (ii) the interest to accrue up to and including the maturity date or dates, or to the next succeeding redemption date, thereof, and (iii) the applicable redemption premiums, if any. All proceeds received at the sale thereof (excepting the accrued interest received and an amount sufficient to pay the costs of issuance of such bonds and to create or maintain any reserves required under the resolution authorizing such bonds) shall be used:
(1) if the bonds to be refunded are then due, for the

payment thereof;

(2) if the bonds to be refunded are voluntarily

surrendered with the consent of the holder or holders thereof, for the payment thereof;

(3) if the bonds to be refunded are then subject to

prior redemption by their terms, for the redemption thereof;

(4) if the bonds to be refunded are not then subject

to payment or redemption, to purchase direct obligations of, or obligations which are fully guaranteed by, the United States of America so long as such obligations will mature at such time or times, with interest thereon or the proceeds received therefrom, to provide funds adequate to pay when due or called for redemption prior to maturity the bonds to be refunded, together with the interest accrued thereon and any redemption premium due thereon; and such proceeds or such obligations shall, with all other funds legally available for such purpose, be deposited in escrow with a banking corporation, or national banking association, located in and doing business in the State of Illinois, with power to accept and execute trusts, or any successor thereto, which is also a member of the Federal Deposit Insurance Corporation and of the Federal Reserve System, to be held in an irrevocable trust solely for and until the payment and redemption of the bonds so to be refunded; and any balance remaining in such escrow after the payment and retirement of the bonds to be refunded shall be returned to the Board to be used and held for use as revenues pledged for the payment of such refunding bonds; or

(5) for any combination thereof.
With respect to instruments for the payment of money issued under this Section, it is the intention of the General Assembly (i) that the Omnibus Bond Acts are supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Article that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Article that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 686/31-20)
Sec. 31-20. Security of Bonds. In connection with the issuance of any bonds under this Article, and in order to secure the payment of any such bonds and the interest thereon, the Board shall have power for such University:
(1) To fix, maintain and collect (i) fees, rentals and other charges from students, staff members and others using or being served by, or having the right to use or the right to be served by, or to operate any project, (ii) tuition, registration, matriculation, health, hospital, medical, laboratory, admission, student activities, student services, and all other fees collected from students matriculated, registered or otherwise enrolled and attending such University, and (iii) rentals from any facility or building leased to the United States of America, the aggregate of which shall be sufficient at all times to pay all necessary expenses of the operation and maintenance of any project, to pay the bonds at maturity and accruing interest thereon in accordance with their terms, and to create and maintain all reserves therefor as provided by the resolution authorizing such bonds.
(2) To provide that bonds issued under this Article, subject only to the prior payment of the operation and maintenance expenses of any project, shall be payable from and secured by a pledge of and lien on all or any part of the income and revenues derived from, and to pledge and assign to, or in trust for the benefit of, the holder or holders of bonds under this Article all or any part of the income and revenues derived from (i) fees, rentals and other charges from students, staff members and others using or being served by, or having the right to use or the right to be served by, or to operate, any project, (ii) tuition, registration, matriculation, health, hospital, medical, laboratory, admission, student activities, student services, and all other fees collected from students matriculated, registered or otherwise enrolled at and attending such University, and (iii) rentals from any facility or building leased to the United States of America; provided that, if the Board provides that any bonds issued under this Article shall be payable from the income and revenues of any project heretofore acquired, any such provision for the payment of such bonds from the income and revenues of any such project heretofore acquired shall be subject to, and in all respects in full conformity and compliance with, the rights of the holders of any bonds or obligations payable from the income and revenues of any such project heretofore issued by the Board and then outstanding.
(3) To covenant with or for the benefit of the holder or holders of the bonds issued under this Article that so long as any such bonds shall remain outstanding and unpaid the Board will fix, maintain and collect in such installments as may be agreed upon (i) fees, rentals and other charges from students, staff members and others using or being served by, or having the right to use or the right to be served by, or to operate any project, (ii) tuition, registration, matriculation, health, hospital, medical, laboratory, admission, student activities, student services, and all other fees collected from students matriculated, registered or otherwise enrolled at and attending such University pledged under the terms of any resolution authorizing bonds pursuant to this Article, and (iii) rentals from any facility or building leased to the United States of America, the aggregate of which shall be sufficient at all times to pay all necessary expenses of the operation and maintenance of any project, to pay the bonds at maturity and accruing interest thereon in accordance with their terms, and to create and maintain all reserves therefor as provided by the resolution authorizing such bonds, until such bonds and accruing interest have been paid in accordance with their terms.
(4) To covenant with or for the benefit of the holder or holders of bonds issued under this Article as to all matters deemed advisable by the Board, including:
(i) The purposes, terms, and conditions for the

issuance of additional parity or junior lien bonds that may thereafter be issued, and for the payment of the principal, redemption premiums and interest on such bonds.

(ii) The kind and amount of all insurance to be

carried, the cost of which shall be charged as an operation and maintenance expense of any project.

(iii) The operation, maintenance and management of

any project to assure the maximum use and occupancy thereof; the accounting for, and the auditing of, all income and revenue from, and all expenses of, any project; the employment of engineers and consultants; and the keeping of records, reports and audits of any project.

(iv) The obligation of the Board to maintain any

project in good condition and to operate the same at all times in an economical and efficient manner.

(v) The terms and conditions for creating and

maintaining sinking funds, reserve funds, and such other special funds as may be created in the resolution authorizing the bonds, separate and apart from all other funds and accounts of the Board and the University.

(vi) The procedure by which the terms of any contract

with the holders of the bonds may be amended, the amount of bonds the holders of which must consent thereto, and the manner in which consent may be given.

(vii) Providing the procedure for refunding such

bonds.

(viii) Such other covenants as may be deemed

necessary or desirable to assure a successful operation of any project and the prompt payment of the principal of and interest upon the bonds so authorized.

(5) To make and enforce and agree to make and enforce parietal rules that shall insure the use of any project to the maximum extent to which such project is capable of serving students, staff members and others using or being served by, or having the right to use or the right to be served by, or to operate, any project.
(6) To covenant that so long as any of the bonds issued under this Article shall remain outstanding and unpaid, it will not, except upon such terms and conditions as may be determined:
(i) Voluntarily create or cause to be created any

debt, lien, mortgage, pledge, assignment, encumbrance or other charge having priority to the lien of the bonds issued under this Article upon any of the income and revenues derived from (A) all fees, rentals and other charges from students, staff members and others using or being served by, or having the right to use or the right to be served by or to operate, any project, (B) all tuition, registration, matriculation, health, hospital, medical, laboratory, admission, student activities, student services, and all other fees collected from students matriculated, registered or otherwise enrolled at and attending such University, and (C) all rentals from any facility or building leased to the United States of America.

(ii) Convey or otherwise alienate any project or the

real estate upon which such project shall be located, except at a price sufficient to pay all the bonds issued for such project then outstanding and interest accrued thereon, and then only in accordance with any agreements with the holder or holders of such bonds.

(7) To vest in a trustee or trustees the right to receive all or any part of the income and revenue pledged and assigned to, or for the benefit of the holder or holders of bonds issued under this Article, and to hold, apply and dispose of the same and the right to enforce any covenant made to secure or pay or in relation to the bonds; to execute and deliver a trust agreement or trust agreements which may set forth the powers and duties and the remedies available to such trustee or trustees and limiting the liabilities thereof and describing what occurrences shall constitute events of default and prescribing the terms and conditions upon which such trustee or trustees or the holder or holders of any specified amount or percentage of such bonds may exercise such rights; and to enforce any and all such covenants and resort to such remedies as may be appropriate.
(8) To covenant to perform any and all acts and to do any and all such things as may be necessary or convenient or desirable in order to secure its bonds, or as may in the judgment of the Board tend to make the bonds more marketable, notwithstanding that such acts or things may not be enumerated herein, it being the intention hereof to give the Board issuing bonds pursuant to this Article power to make all covenants, to perform all acts and to do all things not inconsistent with the Constitution of the State of Illinois.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 686/31-25)
Sec. 31-25. Enforcement of Contract. The provisions of this Article and of any resolution or other proceeding authorizing the issuance of bonds shall constitute a contract with the holders of such bonds and the provisions thereof shall be enforceable by civil action, mandamus, injunction or other proceeding in the appropriate circuit court to enforce and compel the performance of all duties required by this Article and by any resolution authorizing the issuance of bonds adopted responsive hereto.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 686/31-30)
Sec. 31-30. Moneys of the Board. No moneys derived from the sale of bonds issued under the provisions of this Article, or pledged or assigned to or in trust for the benefit of the holder or holders thereof, shall be required to be paid into the State treasury but shall be deposited by the Treasurer or other fiscal officer of the Board in one or more banks, savings and loan associations or trust companies as may be designated by the Board. Such moneys shall be disbursed as may be directed by the Board and in accordance with the terms of any agreements with the holder or holders of any bonds. This Section shall not be construed as limiting the power of the Board to agree in connection with the issuance of any of its bonds as to the custody and disposition of the moneys received from the sale of such bonds or from the income and revenues pledged or assigned to or in trust for the benefit of the holder or holders thereof.
No bank or savings and loan association shall receive public funds as permitted by this Section, unless it has complied with the requirements established pursuant to Section 6 of the Public Funds Investment Act.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 686/31-35)
Sec. 31-35. Validity of Bonds. The bonds bearing the signatures of officers of the Board in office on the date of the signing thereof shall be valid and binding obligations, notwithstanding that before the delivery thereof and payment therefor any or all persons whose signatures appear thereon shall have ceased to be such officers. The validity of the bonds shall not be dependent on nor affected by the validity or regularity of any proceedings to acquire any project financed by the bonds, or to refund outstanding bonds, or taken in connection therewith.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 686/31-40)
Sec. 31-40. Prohibitions Against Obligating the State of Illinois. Nothing in this Article shall be construed to authorize the Board or the University to contract a debt on behalf of, or in any way to obligate, the State of Illinois, or to pledge, assign or encumber in any way, or to permit the pledging, assigning or encumbering in any way, of appropriations made by the General Assembly of the State of Illinois.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 686/31-45)
Sec. 31-45. Obligations of Board. All bonds issued pursuant to this Article shall be obligations of the Board payable only in accordance with the terms thereof and shall not be obligations general, special or otherwise, of the State of Illinois. Such bonds shall not constitute a debt, legal or moral, of the State of Illinois, and shall not be enforceable against the State, nor shall payment thereof be enforceable out of any funds of the Board, or of the University, other than the income and revenues pledged and assigned to, or in trust for the benefit of, the holder or holders of such bonds.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 686/31-50)
Sec. 31-50. Bonds as Legal Investments. The State and all counties, cities, villages, incorporated towns and other municipal corporations, political subdivisions and public bodies, and public officers of any thereof, all banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies and other persons carrying on a banking business, all insurance companies, insurance associations and other persons carrying on an insurance business, and all executors, administrators, guardians, trustees and other fiduciaries may legally invest any sinking funds, moneys or other funds belonging to them or within their control in any bonds issued pursuant to this Article, it being the purpose of this Section to authorize the investment in such bonds of all sinking, insurance, retirement, compensation, pension and trust funds, whether owned or controlled by private or public persons or officers; provided, however, that nothing contained in this Section may be construed as relieving any person, firm or corporation from any duty of exercising reasonable care in selecting securities for purchase or investment.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 686/31-55)
Sec. 31-55. Excision of Unconstitutional and Ineffective Parts of Article. It is hereby declared that the Sections, clauses, sentences and parts of this Article are severable and are not matters of mutual essential inducement, and any of them may be excised by any court of competent jurisdiction if this Article would otherwise be unconstitutional or ineffective. It is the intention of this Article to confer upon the Board the whole or any part of the powers in this Article provided for, and if any one or more Sections, clauses, sentences and parts of this Article shall for any reason be questioned in any court of competent jurisdiction and shall be adjudged unconstitutional or invalid, such judgment shall not affect, impair or invalidate the remaining provisions thereof, but shall be confined in its operation to the specific provision or provisions so held unconstitutional or invalid, and the inapplicability or invalidity of any Section, clause, sentence or part of this Article in any one or more instances shall not be taken to affect or prejudice its applicability or validity in any other instance.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 686/31-60)
Sec. 31-60. Supplemental Nature of Article; Construction and Purposes. The powers conferred by this Article shall be in addition to and supplemental to the powers conferred by any other law, general or special, and bonds may be issued under this Article notwithstanding the provisions of any other such law and without regard to the procedure required by any other such laws. Insofar as the provisions of this Article are inconsistent with the provisions of any other law, general or special, the provisions of this Article shall be controlling, except for the Board of Higher Education Act.
(Source: P.A. 89-4, eff. 1-1-96.)



Article 99

(110 ILCS 686/Art. 99 heading)

(110 ILCS 686/99-1)
Sec. 99-1. Effective date. This Act takes effect July 1, 1995, except that Articles 5, 6, 10, 11, 15, 16, 20, 21, 25, 26, 30, 31, 35, and 36, Sections 50-5 through 50-60 of Article 50, Section 50-65 except Sec. 6a-4 of Article 50, Section 50-70 through 50-190 of Article 50, Sections 50-200 through 50-215 of Article 50, Section 50-220 except Sec. 12 of Article 50, Section 50-225 except Sec. 14 of Article 50, Sections 50-230 through 50-240 of Article 50, Section 50-245 of Article 50, Sections 60-5 through 60-40 of Article 60, and Sections 60-50 through 60-70 of Article 60 take effect January 1, 1996.
(Source: P.A. 89-4, eff. 7-1-95; 89-24, eff. 7-1-95.)






110 ILCS 690/ - Western Illinois University Law.

Article 35

(110 ILCS 690/Art. 35 heading)

(110 ILCS 690/35-1)
Sec. 35-1. Short title. This Article may be cited as the Western Illinois University Law.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 690/35-5)
Sec. 35-5. Object. The object of Western Illinois University is to offer such courses of instruction, conduct such research and offer such public services as are prescribed by the Board of Trustees of Western Illinois University or its successor, subject to the provisions of Section 7 of the Board of Higher Education Act.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 690/35-10)
Sec. 35-10. There is hereby created a body politic and corporate which shall be styled the Board of Trustees of Western Illinois University (hereinafter called the Board), and which shall operate, manage, control, and maintain Western Illinois University in accordance with the rights, powers and duties now or hereafter vested by law in that Board.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 690/35-15)
Sec. 35-15. Membership; terms; vacancies. The Board shall consist of 7 voting members appointed by the Governor, by and with the advice and consent of the Senate, and one voting member who is a student at Western Illinois University. The student member shall be chosen by a campus-wide student election. The student member shall serve a term of one year beginning on July 1 of each year, except that the student member initially selected shall serve a term beginning on the date of his or her selection and expiring on the next succeeding June 30. To be eligible to remain as a student member of the Board, the student member must be a resident of this State, must have and maintain a grade point average that is equivalent to at least 2.5 on a 4.0 scale, and must be a full time student enrolled at all times during his or her term of office except for that part of the term which follows the completion of the last full regular semester of an academic year and precedes the first full regular semester of the succeeding academic year at the university (sometimes commonly referred to as the summer session or summer school). If a student member serving on the Board fails to continue to meet or maintain the residency, minimum grade point average, or enrollment requirement established by this Section, his or her membership on the Board shall be deemed to have terminated by operation of law. Of the members first appointed by the Governor, 4 shall be appointed for terms to expire on the third Monday in January, 1999, and 3 shall be appointed for terms to expire on the third Monday in January, 2001. If the Senate is not in session on the effective date of this Article, or if a vacancy in an appointive membership occurs at a time when the Senate is not in session, the Governor shall make temporary appointments until the next meeting of the Senate when he shall nominate persons to fill such memberships for the remainder of their respective terms. No more than 4 of the members appointed by the Governor shall be affiliated with the same political party. Each member appointed by the Governor must be a resident of this State. A failure to meet or maintain this residency requirement constitutes a resignation from and creates a vacancy in the Board. Upon the expiration of the terms of members appointed by the Governor, their respective successors shall be appointed for terms of 6 years from the third Monday in January of each odd-numbered year. Any members appointed to the Board shall continue to serve in such capacity until their successors are appointed and qualified.
(Source: P.A. 91-778, eff. 1-1-01; 91-798, eff. 7-9-00; 92-16, eff. 6-28-01.)

(110 ILCS 690/35-20)
Sec. 35-20. Reimbursement; employment limitations. Members of the Board shall serve without compensation but shall be entitled to reasonable amounts for expenses necessarily incurred in the performance of their duties. Such expenses incurred by the student member may, at the discretion of the Chairman of the Board, be provided for by advance payment to the student member, who shall account therefor to the Board immediately after each meeting.
No member of the Board shall hold or be employed in or appointed to any office or place under the authority of the Board, nor shall any member of the Board be directly or indirectly interested in any contract made by the Board, nor shall he be an employee of the State Government; provided that nothing in this Section shall be deemed to prohibit the student member of the Board from maintaining normal and official status as an enrolled student or normal student employment at Western Illinois University.
(Source: P.A. 93-1096, eff. 1-1-06.)

(110 ILCS 690/35-25)
Sec. 35-25. Officers; meetings. Members of the Board shall elect annually by secret ballot from their own number a chairman who shall preside over meetings of the Board and a secretary.
Meetings of the Board shall be held at least once each quarter. One of these meetings must be held on the Quad Cities campus of Western Illinois University and all other meetings must be held on the campus of Western Illinois University at Macomb, Illinois. At all regular meetings of the Board, a majority of its members shall constitute a quorum. The student member shall have all of the privileges of membership, including the right to make and second motions, to attend executive sessions, and to vote on all Board matters except those involving faculty tenure, faculty promotion or any issue on which the student member has a direct conflict of interest. For the purposes of this Section, a student member shall not be deemed to have a direct conflict of interest in and may vote on any item involving the employment or compensation of the President of the University or the election of officers. Unless the student member is entitled to vote on a measure at a meeting of the Board or any of its committees, he or she shall not be considered a member for the purpose of determining whether a quorum is present at the time that measure is voted upon. No action of the Board shall be invalidated by reason of any vacancies on the Board or by reason of any failure to select a student member.
Special meetings of the Board may be called by the chairman of the Board or by any 3 members of the Board.
At each regular and special meeting that is open to the public, members of the public and employees of the University shall be afforded time, subject to reasonable constraints, to make comments to or ask questions of the Board.
(Source: P.A. 98-999, eff. 8-18-14; 99-734, eff. 8-5-16.)

(110 ILCS 690/35-30)
Sec. 35-30. Ex-officio treasurer. The Board shall designate a member of the staff of Western Illinois University as treasurer to serve the Board, but not as a member, and shall furnish a bond in such amount and with such security as is satisfactory to the Board.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 690/35-35)
Sec. 35-35. Transfer of powers, duties, assets; outstanding contracts, agreements and bonds. All the rights, powers and duties vested by law in the Board of Governors of State Colleges and Universities and relating to the operation, management, control and maintenance of Western Illinois University are hereby transferred to and vested in the Board of Trustees of Western Illinois University.
All books, records, papers, documents and pending business in any way pertaining to Western Illinois University and held by the Board of Governors of State Colleges and Universities are hereby transferred from the Board of Governors of State Colleges and Universities to the Board of Trustees of Western Illinois University.
The employment of the president and all other academic and nonacademic personnel of Western Illinois University is hereby transferred from the Board of Governors of State Colleges and Universities to the Board of Trustees of Western Illinois University, but the status and rights of all personnel whose employment is so transferred under the State Universities Civil Service System, under the State Universities Retirement System and under any other contract or benefit plan shall be unaffected thereby.
No rule or regulation promulgated by the Board of Governors of State Colleges and Universities prior to the effective date of this Article pursuant to an exercise of any right, power, duty, responsibility or matter of pending business transferred from the Board of Governors of State Colleges and Universities to the Board of Trustees of Western Illinois University under the provisions of this Article shall be affected thereby, and all such rules and regulations shall become the rules and regulations of the Board of Trustees of Western Illinois University.
All items of income heretofore received by Western Illinois University and paid into the State Treasury and covered into the Board of Governors of State Colleges and Universities Income Fund and not heretofore appropriated by the General Assembly for the support and improvement of Western Illinois University under the provisions of paragraph (1) of Section 6a of the State Finance Act shall be transferred by the State Treasurer and covered into the Western Illinois University Income Fund for appropriations from time to time to be made by the General Assembly payable from such fund for the support and improvement of Western Illinois University as provided in paragraph (1) of Section 6a-1g of that Act; provided that within 10 days after the effective date of this amendatory Act of 1996, all moneys then remaining in the Western Illinois University Income Fund heretofore established as a special fund in the State Treasury shall be repaid to the University to be deposited and credited to the University Income Fund established by Western Illinois University in its own treasury as provided in paragraph (1) of Section 6a-1g of the State Finance Act.
The right of custody, possession and control over all items of income, funds or deposits in any way pertaining to Western Illinois University, which on the effective date of this Article are held or retained by, or under the jurisdiction of the Board of Governors of State Colleges and Universities under the authority of paragraph (2) of Section 6a of the State Finance Act, is hereby transferred to and vested in the Board of Trustees of Western Illinois University to be retained by the University in its own treasury, or deposited with a bank or savings and loan association, all in accordance with the provisions of paragraphs (2) and (6) of Section 6a-1g of that Act.
There is hereby transferred from the Board of Governors of State Colleges and Universities to the Board of Trustees of Western Illinois University the power of order and direction over the disbursement of those funds which immediately prior to the effective date of this Article were retained by Western Illinois University in its own treasury under the authority of Section 6a-2 of the State Finance Act; provided that such funds shall be disbursed from time to time pursuant to the order and direction of the Board of Trustees in accordance with any contracts, pledges, trusts or agreements heretofore made with respect to the use or application of such funds by the Teachers College Board or the Board of Governors of State Colleges and Universities.
Western Illinois University shall succeed to, assume and exercise all rights, powers, duties and responsibilities formerly exercised by the Board of Governors of State Colleges and Universities on behalf of Western Illinois University prior to the effective date of this Article. All contracts and agreements entered into by the Board of Governors of State Colleges and Universities on behalf of Western Illinois University prior to the effective date of this Article shall be valid and shall subsist notwithstanding the abolition of the Board of Governors of State Colleges and Universities and the repeal of the Board of Governors Act and notwithstanding the transfer or the functions of the Board of Governors of State Colleges and Universities with respect to Western Illinois University to the Board of Trustees of Western Illinois University. All bonds, notes, and other evidences of indebtedness outstanding on the effective date of this Article issued by the Teachers College Board or the Board of Governors of State Colleges and Universities on behalf of Western Illinois University shall become the bonds, notes or other evidences of indebtedness of Western Illinois University and shall be otherwise unaffected by the transfer of functions to Western Illinois University. Any action, including without limitation, approvals of applications for bonds and resolutions constituting official action under the Internal Revenue Code by the Teachers College Board or Board of Governors of State Colleges and Universities prior to the effective date of this Article shall remain effective to the same extent as if that action had been taken by Western Illinois University and shall be deemed to be action taken by Western Illinois University.
The title to all other property, whether real, personal or mixed, belonging to or under the jurisdiction of the Board of Governors of State Colleges and Universities for Western Illinois University is hereby transferred to and vested in the Board of Trustees of Western Illinois University to be held for the People of the State of Illinois for such University.
(Source: P.A. 89-4, eff. 1-1-96; 89-602, eff. 8-2-96.)

(110 ILCS 690/35-40)
Sec. 35-40. Contracts, conveyances, expenditures. The Board shall have power to enter into contracts and to sue and be sued, provided that any suit against the Board based upon a claim sounding in tort must be filed in the Court of Claims; to acquire by purchase, eminent domain or otherwise, and to hold and convey title to real property as it shall deem appropriate and personal property in accordance with the State Property Control Act, except as otherwise provided in item (14) of Section 35-45 of this Law; and to expend the funds appropriated to or lawfully belonging to the Western Illinois University, provided that the Board in the exercise of the powers conferred by this Article shall not create any liability or indebtedness of funds from the State Treasury in excess of the funds appropriated to Western Illinois University.
All real property acquired by the Board shall be held for the People of the State of Illinois, for the use of Western Illinois University.
Any lease to the Board of lands, buildings or facilities which will support scientific research and development in such areas as high technology, super computing, microelectronics, biotechnology, robotics, physics and engineering shall be for a term not to exceed 18 years, and may grant to the Board the option to purchase the lands, buildings or facilities. The lease shall recite that it is subject to termination and cancellation in any year for which the General Assembly fails to make an appropriation to pay the rent payable under the terms of the lease.
Leases for the purposes described herein exceeding 5 years shall have the approval of the Illinois Board of Higher Education.
The Board's power to enter into contracts includes but is not limited to the power to enter into contracts with municipalities within which the University or any branch thereof is located, in whole or in part, for such municipality to provide fire protection or other essential municipal services upon properties leased to for-profit entities the title to which properties is held by the Board. The Board shall pay to the municipality concerned such equitable portion of the cost of providing such fire protection or other essential municipal service as shall be agreed to by the Board, and as part of the compensation for such fire protection the Board may provide land and buildings, or either, for fire stations to be used by the municipality.
(Source: P.A. 98-998, eff. 8-18-14.)

(110 ILCS 690/35-42)
Sec. 35-42. Eminent domain. Notwithstanding any other provision of this Law, any power granted under this Law to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(110 ILCS 690/35-45)
Sec. 35-45. Powers and duties. The Board also shall have power and it shall be its duty:
(1) To make rules, regulations and bylaws, not inconsistent with law, for the government and management of Western Illinois University and its branches;
(2) To employ, and, for good cause, to remove a President of Western Illinois University, and all necessary deans, professors, associate professors, assistant professors, instructors, other educational and administrative assistants, and all other necessary employees, and to prescribe their duties and contract with them upon matters relating to tenure, salaries and retirement benefits in accordance with the State Universities Civil Service Act. Whenever the Board establishes a search committee to fill the position of President of Western Illinois University, there shall be minority representation, including women, on that search committee. The Board shall, upon the written request of an employee of Western Illinois University, withhold from the compensation of that employee any dues, payments or contributions payable by such employee to any labor organization as defined in the Illinois Educational Labor Relations Act. Under such arrangement, an amount shall be withheld from each regular payroll period which is equal to the pro rata share of the annual dues plus any payments or contributions, and the Board shall transmit such withholdings to the specified labor organization within 10 working days from the time of the withholding;
(3) To prescribe the courses of study to be followed, and textbooks and apparatus to be used at Western Illinois University;
(4) To issue upon the recommendation of the faculty, diplomas to such persons as have satisfactorily completed the required studies of Western Illinois University, and confer such professional and literary degrees as are usually conferred by other institutions of like character for similar or equivalent courses of study, or such as the Board may deem appropriate;
(5) To examine into the conditions, management, and administration of Western Illinois University, to provide the requisite buildings, apparatus, equipment and auxiliary enterprises, and to fix and collect matriculation fees; tuition fees; fees for student activities; fees for student facilities such as student union buildings or field houses or stadia or other recreational facilities; student welfare fees; laboratory fees; and similar fees for supplies and materials. The expense of the building, improving, repairing and supplying fuel and furniture and the necessary appliances and apparatus for conducting Western Illinois University, the reimbursed expenses of members of the Board, and the salaries or compensation of the President, assistants, agents and other employees of Western Illinois University, shall be a charge upon the State Treasury. All other expenses shall be chargeable against students, and the Board shall regulate the charges accordingly;
(6) To succeed to and to administer all trusts, trust property, and gifts now or hereafter belonging or pertaining to Western Illinois University;
(7) To accept endowments of professorships or departments in Western Illinois University from any person who may proffer them and, at regular meetings, to prescribe rules and regulations in relation to endowments and declare on what general principles they may be accepted;
(8) To enter into contracts with the Federal government for providing courses of instruction and other services at Western Illinois University for persons serving in or with the military or naval forces of the United States, and to provide such courses of instruction and other services;
(9) To contract with respect to the Cooperative Computer Center to obtain services related to electronic data processing;
(10) To provide for the receipt and expenditures of Federal funds paid to Western Illinois University by the Federal government for instruction and other services for persons serving in or with the military or naval forces of the United States, and to provide for audits of such funds;
(11) To appoint, subject to the applicable civil service law, persons to be members of the Western Illinois University Police Department. Members of the Police Department shall be conservators of the peace and as such have all powers possessed by policemen in cities, and sheriffs, including the power to make arrests on view or warrants of violations of State statutes, University rules and regulations and city or county ordinances, except that they may exercise such powers only within counties wherein Western Illinois University and any of its branches or properties are located when such is required for the protection of University properties and interests, and its students and personnel, and otherwise, within such counties, when requested by appropriate State or local law enforcement officials. However, such officers shall have no power to serve and execute civil processes.
The Board must authorize to each member of the Western Illinois University Police Department and to any other employee of Western Illinois University exercising the powers of a peace officer a distinct badge that, on its face, (i) clearly states that the badge is authorized by Western Illinois University and (ii) contains a unique identifying number. No other badge shall be authorized by Western Illinois University;
(12) The Board may, directly or in cooperation with other institutions of higher education, acquire by purchase or lease or otherwise, and construct, enlarge, improve, equip, complete, operate, control and manage research and high technology parks, together with the necessary lands, buildings, facilities, equipment, and personal property therefor, to encourage and facilitate (i) the location and development of business and industry in the State of Illinois, and (ii) the increased application and development of technology, and (iii) the improvement and development of the State's economy. The Board may lease to nonprofit corporations all or any part of the land, buildings, facilities, equipment or other property included in a research and high technology park upon such terms and conditions as the Board may deem advisable and enter into any contract or agreement with such nonprofit corporations as may be necessary or suitable for the construction, financing, operation and maintenance and management of any such park; and may lease to any person, firm, partnership or corporation, either public or private, any part or all of the land, building, facilities, equipment or other property of such park for such purposes and upon such rentals, terms and conditions as the Board may deem advisable; and may finance all or part of the cost of any such park, including the purchase, lease, construction, reconstruction, improvement, remodeling, addition to, and extension and maintenance of all or part of such high technology park, and all equipment and furnishings, by legislative appropriations, government grants, contracts, private gifts, loans, receipts from the operation of such high technology park, rentals and similar receipts; and may make its other facilities and services available to tenants or other occupants of any such park at rates which are reasonable and appropriate;
(13) To borrow money, as necessary, from time to time in anticipation of receiving tuition, payments from the State of Illinois, or other revenues or receipts of the University, also known as anticipated moneys. The borrowing limit shall be capped at 100% of the total amount of payroll and other expense vouchers submitted and payable to the University for fiscal year 2010 expenses, but unpaid by the State Comptroller's office. Prior to borrowing any funds, the University shall request from the Comptroller's office a verification of the borrowing limit and shall include the estimated date on which such borrowing shall occur. The borrowing limit cap shall be verified by the State Comptroller's office not prior to 45 days before any estimated date for executing any promissory note or line of credit established under this item (13). The principal amount borrowed under a promissory note or line of credit shall not exceed 75% of the borrowing limit. Within 15 days after borrowing funds under any promissory note or line of credit established under this item (13), the University shall submit to the Governor's Office of Management and Budget, the Speaker of the House of Representatives, the Minority Leader of the House of Representatives, the President of the Senate, and the Minority Leader of the Senate an Emergency Short Term Cash Management Plan. The Emergency Short Term Cash Management Plan shall outline the amount borrowed, the terms for repayment, the amount of outstanding State vouchers as verified by the State Comptroller's office, and the University's plan for expenditure of any borrowed funds, including, but not limited to, a detailed plan to meet payroll obligations to include collective bargaining employees, civil service employees, and academic, research, and health care personnel. The establishment of any promissory note or line of credit established under this item (13) must be finalized within 90 days after the effective date of this amendatory Act of the 96th General Assembly. The borrowed moneys shall be applied to the purposes of paying salaries and other expenses lawfully authorized in the University's State appropriation and unpaid by the State Comptroller. Any line of credit established under this item (13) shall be paid in full one year after creation or within 10 days after the date the University receives reimbursement from the State for all submitted fiscal year 2010 vouchers, whichever is earlier. Any promissory note established under this item (13) shall be repaid within one year after issuance of the note. The Chairman, Comptroller, or Treasurer of the Board shall execute a promissory note or similar debt instrument to evidence the indebtedness incurred by the borrowing. In connection with a borrowing, the Board may establish a line of credit with a financial institution, investment bank, or broker/dealer. The obligation to make the payments due under any promissory note or line of credit established under this item (13) shall be a lawful obligation of the University payable from the anticipated moneys. Any borrowing under this item (13) shall not constitute a debt, legal or moral, of the State and shall not be enforceable against the State. The promissory note or line of credit shall be authorized by a resolution passed by the Board and shall be valid whether or not a budgeted item with respect to that resolution is included in any annual or supplemental budget adopted by the Board. The resolution shall set forth facts demonstrating the need for the borrowing, state an amount that the amount to be borrowed will not exceed, and establish a maximum interest rate limit not to exceed the maximum rate authorized by the Bond Authorization Act or 9%, whichever is less. The resolution may direct the Comptroller or Treasurer of the Board to make arrangements to set apart and hold the portion of the anticipated moneys, as received, that shall be used to repay the borrowing, subject to any prior pledges or restrictions with respect to the anticipated moneys. The resolution may also authorize the Treasurer of the Board to make partial repayments of the borrowing as the anticipated moneys become available and may contain any other terms, restrictions, or limitations not inconsistent with the powers of the Board.
For the purposes of this item (13), "financial institution" means any bank subject to the Illinois Banking Act, any savings and loan association subject to the Illinois Savings and Loan Act of 1985, and any federally chartered commercial bank or savings and loan association or government-sponsored enterprise organized and operated in this State pursuant to the laws of the United States.
(14) To assist in the provision of lands, buildings, and facilities that are supportive of University purposes and suitable and appropriate for the conduct and operation of the University's education programs, the Board may exercise the following powers with regard to that part of the Southeast Quarter of Section 11, Township 17 North, Range 1 West of the 4th Principal Meridian, the boundary which is described as follows:
From the Northeast corner of Lot 33 of Homewood Terrace

Second Addition to the City of Moline in Rock Island County, Illinois, said corner being the point of beginning and being 1272.48 feet South and 526.23 feet East of the center of Section 11; proceed thence South 00 deg.-00'-00" West 179.04 feet along the East line of said Homewood Terrace Second Addition; thence South 34 deg.-30'-00" West l35.00 feet along the East line of said Homewood Terrace Second Addition; thence South 34 deg.-22'-33" East 353.34 feet to the East line of the First Section of Homewood 5th Addition to the City of Moline in Rock Island County, Illinois; thence South 21 deg.-14'-01" East 448.00 feet along the East line of said First Section of Homewood 5th Addition to the North Right-of-Way line of Coaltown Road, Moline; thence North 69 deg.-30'-59" East 13.39 feet along the North Right-of-Way of Coaltown Road; thence Northeasterly 302.69 feet along the North Right-of-Way of Coaltown Road around a circular curve to the Right, said curve having an initial tangent bearing of North 69 deg.-30'-59" East and a radius of 1950.08 feet; thence North 49 deg.-29'-56" East 99.18 feet along the North Right-of-Way line of Coaltown Road, Moline, to the West Right-of-Way line of 60th Street, Moline; thence North 09 deg.-29'-20" West 366.24 feet along the West Right-of-Way line of 60th Street, Moline Right-of-Way monument; thence North 10 deg.-10'-03" West 263.50 feet along the West Right-of-Way line of 60th Street, Moline Right-of-Way monument; thence North 01 deg.-45'-57" West 81.37 feet along the West line of 60th Street, Moline; thence Northwesterly 581.39 feet around a circular curve to the right, said curve having an initial tangent bearing of South 89 deg.-27'-55" West and a radius of 1085.00 feet to the point of beginning; Situated in Rock Island County, Illinois.

(A) The Board may sell, lease, or otherwise transfer

and convey all or part of the real estate described in this item (14), together with the improvements situated thereon, to a bona fide purchaser for value, without compliance with the State Property Control Act and on such terms as the Board shall determine are in the best interests of the University and consistent with its objects and purposes.

(B) The Board may retain the proceeds from the sale,

lease, or other transfer of all or any part of the real estate described in this item (14) in the University treasury, in a special, separate development fund account that the Auditor General shall examine to ensure the use or deposit of those proceeds in a manner consistent with subdivision (C) of this item (14).

(C) Revenues from the development fund account may be

withdrawn by the University for the purpose of demolition and the processes associated with demolition; routine land and property acquisition; streetscape work; landscape work; lease and lease purchase arrangements and the professional services associated with planning and development; surface and structure parking; sidewalks, recreational paths, and street construction; utility infrastructure; historic preservation; and building rehabilitation. Money from the development fund account used for any other purpose must be deposited into and appropriated from the General Revenue Fund. Buildings or facilities leased to an entity or person other than the University are not subject to any limitations applicable to a State-supported college or university under any law. All development on the land and all use of any buildings or facilities is subject to the control and approval of the Board.

(Source: P.A. 97-333, eff. 8-12-11; 98-998, eff. 8-18-14.)

(110 ILCS 690/35-50)
Sec. 35-50. Illinois coal. The Board shall comply with the provisions of the Illinois Mined Coal Act.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 690/35-55)
Sec. 35-55. Smoke detection. The Board shall, by January 1, 1997, submit to the office of the State Fire Marshal the plans for its smoke detection system in all University dormitory corridors and the connection of that system to a monitor panel and to a central fire alarm system.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 690/35-60)
Sec. 35-60. Police Department; liability insurance.
(a) The Board shall provide each member of the Western Illinois University Police Department without cost to him or her public liability insurance covering him or her for any liability which arises out of his or her employment to the extent of the insurance policy limits which shall be not less than $50,000.
(b) The Board shall have power to insure the Board, Western Illinois University and its branches under Board jurisdiction, Board members, paid and unpaid employees of the Board, and any students, volunteer workers, visiting faculty and professionals who are agents of the Board in the performance or delivery of its programs or services against claims, damages, losses, expenses and civil suits arising out of statements, acts or omissions in the discharge of their duties, which statements, acts or omissions do not involve intentional or willful and wanton misconduct on the part of such persons; and to insure against losses to real and personal property owned by the Board or in the actual or constructive custody of the Board and for loss of income from such real and personal property. The Board shall have power to defend, hold harmless and indemnify, in whole or in part, all persons as to whom any such insurance is provided. Pursuant to its power to insure, the Board may establish and accumulate reserves for payment of such claims, damages, losses, expenses and civil suit awards or obtain insurance affording coverage for such matters. Reserves established by the Board for the foregoing purpose shall be subject to the following conditions:
(1) The amount of such reserves shall not exceed the

amount necessary and proper, based on past experience or independent actuarial determinations;

(2) All earnings derived from such reserves shall be

considered part of the reserves and may be used only for the same purposes for which the reserves may be used;

(3) Reserves may be used only for the purposes of

making payments for civil suits, claims, damages, losses and expenses, including attorneys fees, claims investigation costs and actuarial studies associated with liabilities arising out of statements, acts or omissions of individuals in the discharge of their duties, which statements, acts or omissions do not involve intentional or willful and wanton misconduct on the part of such individuals, for payment of insurance premiums, and for the purposes of making payments for losses resulting from any insured peril;

(4) All funds collected for the purposes specified in

paragraph (3) or earmarked for such purposes must be placed in the reserves;

(5) Whenever the reserves have a balance in excess of

what is necessary and proper, then contributions, charges, assessments or other forms of funding for the reserves shall be appropriately decreased.

(c) As to all claims, damages, losses, expenses and civil suits covered by insurance provided by the Board or as to which the Board has not provided insurance, to the extent permitted by law, sovereign immunity shall apply and recourse shall be limited to the Court of Claims.
(d) When permitted by law to enter into an agreement with any unit of government, institution of higher education, person, or corporation for the use of property or the performance of any function, service or act, the Board may agree to the sharing or allocation of liabilities and damages resulting from such use of property or performance of any function, service or act. Such agreement may provide for contribution or indemnification by any or all of the parties to the agreement upon any liability arising out of the performance of the agreement.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 690/35-65)
Sec. 35-65. Recruiting access.
(a) If the Board has provided access to any campus under its jurisdiction to persons or groups whose purpose is to make students aware of educational or occupational options, the Board shall provide, on an equal basis, access to the official recruiting representatives of the armed forces of Illinois and the United States for the purpose of informing students of educational and career opportunities available to them in the military. The Board is not required to give greater notice regarding the right of access to recruiting representatives than is given to other persons and groups.
(b) The Board shall not bar or exclude from the curriculum, campus, or school facilities of Western Illinois University any armed forces training program or organization operated under the authority of the United States government because the program or organization complies with rules, regulations, or policies of the United States government or any agency, branch, or department thereof.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 690/35-70)
Sec. 35-70. English language proficiency. The Board shall at all times maintain in effect a program to assess the oral English language proficiency of all persons providing classroom instruction to students at each campus under the jurisdiction, governance or supervision of the Board, and shall ensure that each person who is not orally proficient in the English language attain such proficiency prior to providing any classroom instruction to students. The program required by this Section shall be fully implemented to ensure the oral English language proficiency of all classroom instructors at each campus under the jurisdiction, governance or supervision of the Board. Any other provisions of this Section to the contrary notwithstanding, nothing in this Section shall be deemed or construed to apply to, or to require such oral English language proficiency of any person who provides classroom instruction to students in foreign language courses only.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 690/35-75)
Sec. 35-75. Engineering facilities. The Board is authorized to construct engineering facilities with funds appropriated for that purpose from the Build Illinois Bond Fund.
(Source: P.A. 94-91, eff. 7-1-05.)

(110 ILCS 690/35-80)
Sec. 35-80. (Repealed).
(Source: P.A. 89-4, eff. 1-1-96. Repealed by P.A. 98-742, eff. 7-16-14.)

(110 ILCS 690/35-85)
Sec. 35-85. Admissions.
(a) No new student shall be admitted to instruction in any of the departments or colleges of the Western Illinois University unless such student also has satisfactorily completed:
(1) at least 15 units of high school coursework from

the following 5 categories:

(A) 4 years of English (emphasizing written and

oral communications and literature), of which up to 2 years may be collegiate level instruction;

(B) 3 years of social studies (emphasizing

history and government);

(C) 3 years of mathematics (introductory through

advanced algebra, geometry, trigonometry, or fundamentals of computer programming);

(D) 3 years of science (laboratory sciences); and
(E) 2 years of electives in foreign language

(which may be deemed to include American Sign Language), music, vocational education or art;

(2) except that Western Illinois University may admit

individual applicants if it determines through assessment or through evaluation based on learning outcomes of the coursework taken, including vocational education courses and courses taken in a charter school established under Article 27A of the School Code, that the applicant demonstrates knowledge and skills substantially equivalent to the knowledge and skills expected to be acquired in the high school courses required for admission. The Board of Trustees of Western Illinois University shall not discriminate in the University's admissions process against an applicant for admission because of the applicant's enrollment in a charter school established under Article 27A of the School Code. Western Illinois University may also admit (i) applicants who did not have an opportunity to complete the minimum college preparatory curriculum in high school, and (ii) educationally disadvantaged applicants who are admitted to the formal organized special assistance programs that are tailored to the needs of such students, providing that in either case, the institution incorporates in the applicant's baccalaureate curriculum courses or other academic activities that compensate for course deficiencies; and

(3) except that up to 3 of 15 units of coursework

required by paragraph (1) of this subsection may be distributed by deducting no more than one unit each from the categories of social studies, mathematics, sciences and electives and completing those 3 units in any of the 5 categories of coursework described in paragraph (1).

(b) When allocating funds, local boards of education shall recognize their obligation to their students to offer the coursework required by subsection (a).
(c) A student who has graduated from high school and has scored within the University's accepted range on the ACT or SAT shall not be required to take a high school equivalency test as a prerequisite to admission.
(d) The Board shall establish an admissions process in which honorably discharged veterans are permitted to submit an application for admission to the University as a freshman student enrolling in the spring semester if the veteran was on active duty during the fall semester. The University may request that the Department of Veterans' Affairs confirm the status of an applicant as an honorably discharged veteran who was on active duty during the fall semester.
(Source: P.A. 98-718, eff. 1-1-15; 99-806, eff. 8-15-16.)

(110 ILCS 690/35-88)
Sec. 35-88. In-state tuition charge.
(a) Notwithstanding any other provision of law to the contrary, for tuition purposes, the Board shall deem an individual an Illinois resident, until the individual establishes a residence outside of this State, if all of the following conditions are met:
(1) The individual resided with his or her parent or

guardian while attending a public or private high school in this State.

(2) The individual graduated from a public or private

high school or received the equivalent of a high school diploma in this State.

(3) The individual attended school in this State for

at least 3 years as of the date the individual graduated from high school or received the equivalent of a high school diploma.

(4) The individual registers as an entering student

in the University not earlier than the 2003 fall semester.

(5) In the case of an individual who is not a citizen

or a permanent resident of the United States, the individual provides the University with an affidavit stating that the individual will file an application to become a permanent resident of the United States at the earliest opportunity the individual is eligible to do so.

This subsection (a) applies only to tuition for a term or semester that begins on or after May 20, 2003 (the effective date of Public Act 93-7). Any revenue lost by the University in implementing this subsection (a) shall be absorbed by the University Income Fund.
(b) If a person is on active military duty and stationed in Illinois, then the Board shall deem that person and any of his or her dependents Illinois residents for tuition purposes. Beginning with the 2009-2010 academic year, if a person is on active military duty and is stationed out of State, but he or she was stationed in this State for at least 3 years immediately prior to being reassigned out of State, then the Board shall deem that person and any of his or her dependents Illinois residents for tuition purposes, as long as that person or his or her dependent (i) applies for admission to the University within 18 months of the person on active military duty being reassigned or (ii) remains continuously enrolled at the University. Beginning with the 2013-2014 academic year, if a person is utilizing benefits under the federal Post-9/11 Veterans Educational Assistance Act of 2008 or any subsequent variation of that Act, then the Board shall deem that person an Illinois resident for tuition purposes. Beginning with the 2015-2016 academic year, if a person is utilizing benefits under the federal All-Volunteer Force Educational Assistance Program, then the Board shall deem that person an Illinois resident for tuition purposes.
(Source: P.A. 98-306, eff. 8-12-13; 99-309, eff. 8-7-15.)

(110 ILCS 690/35-90)
Sec. 35-90. Partial tuition waivers.
(a) As used in this Section, "Illinois college or university" means any of the following: the University of Illinois, Southern Illinois University, Chicago State University, Eastern Illinois University, Governors State University, Illinois State University, Northeastern Illinois University, Northern Illinois University, and Western Illinois University.
(b) Each year the Board of Western Illinois University shall offer 50% tuition waivers for undergraduate education at any campus under its governance to the children of employees of an Illinois college or university who have been employed by any one or by more than one Illinois college or university for an aggregate period of at least 7 years. To be eligible to receive a partial tuition waiver, the child of an employee of an Illinois college or university (i) must be under the age of 25 at the commencement of the academic year during which the partial tuition waiver is to be effective, and (ii) must qualify for admission to Western Illinois University under the same admissions requirements, standards and policies which Western Illinois University applies to applicants for admission generally to its respective undergraduate colleges and programs.
(c) Subject to the provisions and limitations of subsection (b), an eligible applicant who has continued to maintain satisfactory academic progress toward graduation may have his or her partial tuition waiver renewed until the time as he or she has expended 4 years of undergraduate partial tuition waiver benefits under this Section.
(d) No partial tuition waiver offered or allocated to any eligible applicant in accordance with the provisions of this Section shall be charged against any tuition waiver limitation established by the Illinois Board of Higher Education.
(e) The Board shall prescribe rules and regulations as are necessary to implement and administer the provisions of this Section.
(Source: P.A. 89-4, eff. 1-1-96; 90-282, eff. 1-1-98.)

(110 ILCS 690/35-91)
Sec. 35-91. Tuition waivers. In addition to any tuition waivers that the Board offers that are exempt by statute from any tuition waiver limitation established by the Illinois Board of Higher Education, the Board is authorized to waive, for individuals with the requisite athletic, academic, or other abilities, that percentage of its undergraduate tuition that is authorized under the tuition waiver limitation established in regulations promulgated by the Illinois Board of Higher Education. If in any fiscal year the Board issues undergraduate tuition waivers to individuals in an aggregate amount exceeding the aggregate tuition waiver amount authorized for that fiscal year under the tuition waiver limitation established by the Illinois Board of Higher Education, the University's budget request for the succeeding fiscal year may be reduced by the Illinois Board of Higher Education by an amount equal to that tuition waiver excess.
(Source: P.A. 89-307, eff. 1-1-96.)

(110 ILCS 690/35-93)
Sec. 35-93. Tuition and fee waiver report. The Board shall report to the Board of Higher Education by September 15 of each year the tuition and fee waivers the University has granted in the previous fiscal year as well as the following information for each tuition and fee waiver program in which the University participates:
(1) Justification of the need for the program.
(2) The program's intended purposes and goals.
(3) The program's eligibility and selection criteria.
(4) The program's cost.
(5) Any benefits resulting from the program.
(Source: P.A. 92-51, eff. 1-1-02.)

(110 ILCS 690/35-95)
Sec. 35-95. Child care services.
(a) For the purposes of this Section, "child care services" means day care home or center services as defined by the Child Care Act of 1969.
(b) The Board may contract for the provision of child care services for its employees. The Board may, in accordance with established rules, allow day care centers to operate in State-owned or leased facilities. Such day care centers shall be primarily for use by State employees of Western Illinois University but use by non-employees may be allowed.
Where the Board enters into a contract to construct, acquire or lease all or a substantial portion of a building, in which more than 50 persons shall be employed, other than a renewal of an existing lease, and where a need has been demonstrated, according to subsection (c), on-site child care services shall be provided for employees of Western Illinois University.
The Board shall implement this Section and shall promulgate all rules and regulations necessary for this purpose. By September 1, 1996, the Board shall propose rules setting forth the standards and criteria, including need and feasibility, for determining if September child care services shall be provided. The Board shall consult with the Department of Children and Family Services in defining standards for child care service centers established pursuant to this Section to ensure compliance with the Child Care Act of 1969. The Board shall establish a schedule of fees that shall be charged for child care services under this Section. The schedule shall be established so that charges for service are based on the actual cost of care. Except as otherwise provided by law for employees who may qualify for public assistance or social services due to indigency or family circumstance, each employee obtaining child care services under this Section shall be responsible for full payment of all charges. The Board shall report, on or before December 31, 1996, to the Governor and the members of the General Assembly, on the feasibility and implementation of a plan for the provision of comprehensive child care services.
(c) Prior to contracting for child care services, the Board shall determine a need for child care services. Proof of need may include a survey of University employees as well as a determination of the availability of child care services through other State agencies, or in the community. The Board may also require submission of a feasibility, design and implementation plan that takes into consideration similar needs and services of other State universities.
The Board shall have the sole responsibility for choosing the successful bidder and overseeing the operation of its child care service program within the guidelines established by the Board. The Board shall promulgate rules under the Illinois Administrative Procedure Act that detail the specific standards to be used in the selection of a vendor of child care services.
The contract shall provide for the establishment of or arrangement for the use of a licensed day care center or a licensed day care agency, as defined in the Child Care Act of 1969.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 690/35-100)
Sec. 35-100. Flexible hours positions. The Board is authorized to use flexible hours positions. A flexible hours position is one that does not require an ordinary work schedule and includes but is not limited to: (i) a part-time job of 20 hours or more per week, (ii) a job which is shared by 2 employees, or (iii) a job with a compressed work week consisting of an ordinary number of working hours performed on fewer than the number of days ordinarily required to perform that job. The Board may define flexible hours positions to include other types of jobs than are defined above.
The Board shall establish goals for flexible hours positions to be available at each campus under its governance. The Board shall give technical assistance to each such campuses in achieving its goals, and shall report to the Governor and General Assembly prior to May 1, 1997, on the progress of each institution in achieving its goals.
When a goal of 20% of the positions on a campus being available on a flexible hours basis has been reached, the Board shall evaluate the effectiveness and efficiency of the program and determine whether to expand the number of positions available for flexible hours.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 690/35-105)
Sec. 35-105. Fiscal year. The fiscal year of Western Illinois University shall terminate on the 30th day of June, and all reports of Western Illinois University, except catalogs and circulars, shall be addressed to the Governor. Annual reports shall contain a full account of the financial and other transactions of Western Illinois University at the close of the fiscal year, together with a full statement of the then condition of the endowment fund, and shall be presented to the Governor on or before the 15th day of November.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 690/35-110)
Sec. 35-110. Limitation. The powers of the Board as designated in this Article are subject to the Board of Higher Education Act.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 690/35-115)
Sec. 35-115. Television station.
(a) The Board of Western Illinois University is authorized, under applicable permit and license of the Federal Communication Commission, to construct and operate an educational television station at or near Macomb, Illinois with a translator at or near Moline, Illinois.
(b) The Board may apply on behalf of Western Illinois University to the Department of Health, Education and Welfare for funds, as authorized under the Educational Television Facilities Act of 1962, to assist in the development of the educational television program authorized in subsection (a).
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 690/35-120)
Sec. 35-120. Meningitis vaccine; information. At the beginning of each academic year, the University shall inform each of its incoming freshmen and transfer students about meningitis and its transmission. Any University facility that delivers health services to University students must offer the meningitis vaccine, subject to availability of the vaccine from the manufacturer. Nothing in this Section may be construed to require the University to pay for the cost of vaccination.
(Source: P.A. 92-89, eff. 1-1-02.)

(110 ILCS 690/35-125)
Sec. 35-125. Limitation on tuition increase. This Section applies only to those students who first enroll after the 2003-2004 academic year. For 4 continuous academic years following initial enrollment (or for undergraduate programs that require more than 4 years to complete, for the normal time to complete the program, as determined by the University), the tuition charged an undergraduate student who is an Illinois resident shall not exceed the amount that the student was charged at the time he or she first enrolled in the University. However, if the student changes majors during this time period, the tuition charged the student shall equal the amount the student would have been charged had he or she been admitted to the changed major when he or she first enrolled. An undergraduate student who is an Illinois resident and who has for 4 continuous academic years been charged no more than the tuition amount that he or she was charged at the time he or she first enrolled in the University shall be charged tuition not to exceed the amount the University charged students who first enrolled in the University for the academic year following the academic year the student first enrolled in the University for a maximum of 2 additional continuous academic years.
(Source: P.A. 96-1293, eff. 7-26-10.)

(110 ILCS 690/35-130)
Sec. 35-130. Provision of student and social security information prohibited.
(a) The University, including its agents, employees, student or alumni organizations, or any affiliates, may not provide a student's name, address, telephone number, social security number, e-mail address, or other personal identifying information to a business organization or financial institution that issues credit or debit cards, unless the student is 21 years of age or older. This prohibition does not apply to service providers of the University that (i) assist the University in the electronic disbursement of refunds, including, but not limited to, financial aid refunds, and (ii) do not provide loan or credit services.
(b) The University may not print an individual's social security number on any card or other document required for the individual to access products or services provided by the University.
(Source: P.A. 96-261, eff. 1-1-10; 96-1391, eff. 7-29-10.)

(110 ILCS 690/35-135)
Sec. 35-135. Students called to active military service. The University shall allow a currently enrolled student who is called to active military service to complete any unfinished courses at a later date at no additional charge, unless course credit has already been given or the student received a full refund upon withdrawing from the course (in which case the student's record shall reflect that the withdrawal is due to active military service). The student must be given priority over other students in reenrolling in the course or courses. The Board may adopt any rules necessary to implement this Section.
(Source: P.A. 94-587, eff. 8-15-05.)

(110 ILCS 690/35-140)
Sec. 35-140. Sexual assault awareness education. The University shall provide some form of sexual assault awareness education to all incoming students, whether through a seminar, online training, or some other way of informing students.
(Source: P.A. 95-764, eff. 1-1-09.)

(110 ILCS 690/35-145)
Sec. 35-145. Buildings available for emergency purposes. The Board shall make mutually agreed buildings of the university available for emergency purposes, upon the request of the Illinois Emergency Management Agency, the State-accredited emergency management agency with jurisdiction, or the American Red Cross, and cooperate in all matters with the Illinois Emergency Management Agency, local emergency management agencies, State-certified, local public health departments, the American Red Cross, and federal agencies concerned with emergency preparedness and response.
(Source: P.A. 96-57, eff. 7-23-09; 96-1000, eff. 7-2-10; 97-333, eff. 8-12-11.)

(110 ILCS 690/35-150)
Sec. 35-150. Veterans' Day; moment of silence. If the University holds any type of event at the University on November 11, Veterans' Day, the Board shall require a moment of silence at that event to recognize Veterans' Day.
(Source: P.A. 96-84, eff. 7-27-09; 96-1000, eff. 7-2-10.)

(110 ILCS 690/35-155)
Sec. 35-155. Faculty and staff contact with public officials. All faculty and staff members of the University are free to communicate their views on any matter of private or public concern to any member of the legislative, executive, or judicial branch of government, State or federal, without notice to or prior approval of the University, so long as they do not represent that they are speaking for or on behalf of the University.
(Source: P.A. 96-147, eff. 8-7-09; 96-1000, eff. 7-2-10.)

(110 ILCS 690/35-160)
Sec. 35-160. Faculty and staff political displays. The University may not prohibit any faculty or staff member from (i) displaying political buttons, stickers, or patches while on University property, provided that such display by any member of the faculty in an instructional setting is for a purpose relevant to the subject of instruction; (ii) attending a partisan political rally, provided that the employee is not on duty; or (iii) displaying a partisan bumper sticker on his or her motor vehicle.
(Source: P.A. 96-148, eff. 8-7-09; 96-1000, eff. 7-2-10.)

(110 ILCS 690/35-165)
Sec. 35-165. Disability history and awareness. The University may conduct and promote activities that provide education on, awareness of, and an understanding of disability history, people with disabilities, and the disability rights movement.
(Source: P.A. 96-191, eff. 1-1-10; 96-1000, eff. 7-2-10.)

(110 ILCS 690/35-170)
Sec. 35-170. Administrator and faculty salary and benefits; report. The Board of Trustees shall report to the Board of Higher Education, on or before July 1 of each year, the base salary and benefits of the president of the university and all administrators, faculty members, and instructors employed by the university. For the purposes of this Section, "benefits" includes without limitation vacation days, sick days, bonuses, annuities, and retirement enhancements.
(Source: P.A. 96-266, eff. 1-1-10; 96-1000, eff. 7-2-10.)

(110 ILCS 690/35-175)
Sec. 35-175. American Sign Language courses. The University may award academic credit for the successful completion of any American Sign Language course offered or approved by the University, which may be applied toward the satisfaction of the foreign language requirements of the University, except for those requirements related to the content of a student's academic major.
(Source: P.A. 96-843, eff. 6-1-10; 97-333, eff. 8-12-11.)

(110 ILCS 690/35-180)
Sec. 35-180. Search firm prohibition. Charges for the services of an external hiring search firm may not be paid from any source of funds, except (i) in the hiring of the President of the University or (ii) in the case of when the President of the University and the Board demonstrate a justifiable need for guidance from an individual or firm with specific expertise in the field of the hiring. The University shall implement a policy under this Section, including qualifying criteria, within 6 months after the effective date of this amendatory Act of the 97th General Assembly.
(Source: P.A. 97-814, eff. 1-1-13.)

(110 ILCS 690/35-185)
Sec. 35-185. Priority enrollment; service member or veteran.
(a) For the purposes of this Section:
"Service member" means a resident of this State who is a member of any component of the U.S. Armed Forces, including any reserve component, or the National Guard of any state, the District of Columbia, a commonwealth, or a territory of the United States and who is eligible to receive military educational benefits.
"Veteran" means a resident of this State who was a service member and who has received an honorable discharge, a general discharge, or an other than honorable discharge.
(b) The Board shall give the earliest possible enrollment opportunity that the University offers to a service member or veteran.
(c) The priority enrollment provided pursuant to this Section shall apply to enrollment for all degree and certificate programs offered by the University after the student's eligibility to receive benefits has been verified by the University.
(Source: P.A. 98-316, eff. 1-1-14.)

(110 ILCS 690/35-190)
Sec. 35-190. Employment contract limitations. This Section applies to the employment contracts of the president or all chancellors of the University entered into, amended, renewed, or extended after the effective date of this amendatory Act of the 99th General Assembly. This Section does not apply to collective bargaining agreements. With respect to employment contracts entered into with the president or all chancellors of the University:
(1) Severance under the contract may not exceed one

year salary and applicable benefits.

(2) A contract with a determinate start and end date

may not exceed 4 years.

(3) The contract may not include any automatic

rollover clauses.

(4) Severance payments or contract buyouts may be

placed in an escrow account if there are pending criminal charges against the president or all chancellors of the University related to their employment.

(5) Final action on the formation, renewal,

extension, or termination of the employment contracts of the president or all chancellors of the University must be made during an open meeting of the Board.

(6) Public notice, compliant with the provisions of

the Open Meetings Act, must be given prior to final action on the formation, renewal, extension, or termination of the employment contracts of the president or all chancellors of the University and must include a copy of the Board item or other documentation providing, at a minimum, a description of the proposed principal financial components of the president's or all chancellors' appointments.

(7) Any performance-based bonus or incentive-based

compensation to the president or all chancellors of the University must be approved by the Board in an open meeting. The performance upon which the bonus is based must be made available to the public no less than 48 hours before Board approval of the performance-based bonus or incentive-based compensation.

(8) Board minutes, board packets, and annual

performance reviews concerning the president or all chancellors of the University must be made available to the public on the University's Internet website.

(Source: P.A. 99-694, eff. 1-1-17.)

(110 ILCS 690/35-195)
Sec. 35-195. Executive accountability. The Board must complete an annual performance review of the president and any chancellors of the University. Such annual performance review must be considered when the Board contemplates a bonus, incentive-based compensation, raise, or severance agreement for the president or all chancellors of the University.
(Source: P.A. 99-694, eff. 1-1-17.)



Article 99

(110 ILCS 690/Art. 99 heading)

(110 ILCS 690/99-1)
Sec. 99-1. Effective date. This Act takes effect July 1, 1995, except that Articles 5, 6, 10, 11, 15, 16, 20, 21, 25, 26, 30, 31, 35, and 36, Sections 50-5 through 50-60 of Article 50, Section 50-65 except Sec. 6a-4 of Article 50, Section 50-70 through 50-190 of Article 50, Sections 50-200 through 50-215 of Article 50, Section 50-220 except Sec. 12 of Article 50, Section 50-225 except Sec. 14 of Article 50, Sections 50-230 through 50-240 of Article 50, Section 50-245 of Article 50, Sections 60-5 through 60-40 of Article 60, and Sections 60-50 through 60-70 of Article 60 take effect January 1, 1996.
(Source: P.A. 89-4, eff. 7-1-95; 89-24, 7-1-95.)






110 ILCS 691/ - Western Illinois University Revenue Bond Law.

Article 36

(110 ILCS 691/Art. 36 heading)

(110 ILCS 691/36-1)
Sec. 36-1. Short title. This Article may be cited as the Western Illinois University Revenue Bond Law.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 691/36-5)
Sec. 36-5. Definitions. In this Article, unless the context otherwise requires:
"Board" means the Board of Trustees of the University or its successor.
"University" means and includes Western Illinois University, located at Macomb, Illinois, and its branches.
"Federal agency" means the United States of America, the President of the United States of America, or such agency or agencies of the United States of America as may be designated or created to make loans or grants or both.
"Acquire" includes to purchase, erect, build, construct, reconstruct, complete, repair, replace, alter, extend, better, equip, develop, and improve a project, including the acquisition and clearing of a site or sites therefor.
"Project" means and includes revenue producing buildings, structures and facilities which, as determined by the Board, are required by, or necessary for the use or benefit of, such University, including, without limiting the generality of the foregoing, student residence halls; apartments; staff housing facilities; dormitories; health, hospital or medical facilities; dining halls; student union buildings; field houses; stadiums; physical education installations and facilities; auditoriums; facilities for student or staff services; any facility or building leased to the United States of America; off-street parking facilities; heretofore, or as may be hereafter, acquired, with all equipment and appurtenant facilities; or any one, or more than one, or all, of the foregoing, or any combination thereof, for such University.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 691/36-10)
Sec. 36-10. Powers. The Board shall have power for such University to:
(1) Acquire any project or projects, or any combination thereof, and to own, operate and maintain the same.
(2) Acquire by purchase, gift, or the exercise of eminent domain, and hold or dispose of real or personal property or rights or interest therein.
(3) Accept grants of money or materials or property of any kind from a federal agency, or others, upon such terms and conditions as may be imposed.
(4) Borrow money and issue bonds to acquire for such University any one project, or more than one, or any combination thereof, or to refund bonds heretofore or hereafter issued, for such University, or for either or both of said purposes, and to provide for the security and payment of said bonds and for the rights of the holders thereof.
(5) Make contracts and leases and execute all instruments and perform all acts and do all things necessary or convenient to carry out the powers granted in this Article.
(6) Retain in its treasury (i) all moneys received from the sale of all bonds issued under this Article, (ii) all fees, rentals and other charges from students, staff members and others using or being served by, or having the right to use or the right to be served by, or to operate any project, (iii) all tuition, registration, matriculation, health, hospital, medical, laboratory, admission, student activities, student services, and all other fees collected from students matriculated, registered or otherwise enrolled at and attending such University pledged under the terms of any resolution authorizing bonds pursuant to this Article, and (iv) all rentals from any facility or building leased to the United States of America, all of which shall be considered always appropriated to the Board.
(7) The Board shall prepare an annual capital plan that details the proposed budget year and 3 year capital needs of such University for capital expenditures to finance revenue producing facilities through the issuance of revenue bonds. This plan shall detail each project and the project cost in current dollar amounts. The plan shall contain the appropriate detail for the proposed budget year and the 3 year plan that will justify each project's ability to meet the debt service requirements by producing sufficient revenue, life expectancy and maintenance requirements. Such annual capital plans shall be submitted to the Board of Higher Education.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 691/36-12)
Sec. 36-12. Eminent domain. Notwithstanding any other provision of this Law, any power granted under this Law to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(110 ILCS 691/36-15)
Sec. 36-15. Issuance of Bonds.
(a) The Board shall have power, and is hereby authorized from time to time, to issue negotiable bonds (i) to acquire any one project, or more than one, or any combination thereof, for such University, or (ii) to refund bonds heretofore and hereafter issued as hereinafter provided for, or (iii) for either or both of said purposes. The bonds shall be authorized by resolution of the Board. The bonds may be issued in one or more series, may bear such date or dates, may be in such denomination or denominations, may mature at such time or times not exceeding 40 years from the respective dates thereof, may mature in such amount or amounts, may bear interest at such rate or rates, including variable rates, not exceeding the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, payable at such time or times, may be in such form either coupon or registered as to principal only or as to both principal and interest, may carry such registration privileges (including the conversion of a fully registered bond to a coupon bond or bonds and the conversion of a coupon bond to a fully registered bond), may be executed in such manner by such officers of the Board, may be made payable in such medium of payment, at such place or places within or without the State, may be subject to such terms of redemption prior to their expressed maturity, with or without premium, as such resolution or other resolutions may provide. All bonds issued under this Article shall be sold in such manner as the Board may deem best in the public interest; provided that such bonds shall be sold at such price that the true interest cost of the proceeds therefrom will not exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract. The resolution may provide that one of the officers of the Board, or the bond registrar or trustee appointed under the resolution authorizing the bonds shall sign such bonds manually and that the other signatures may be printed, lithographed or engraved thereon. The coupon bonds shall be fully negotiable within the meaning of the Uniform Commercial Code.
(b) The Board shall have power, and is hereby authorized from time to time, to issue negotiable refunding bonds (i) to refund unpaid matured bonds; (ii) to refund unpaid matured coupons evidencing interest upon its unpaid matured bonds; and (iii) to refund interest at the coupon rate upon its unpaid matured bonds that has accrued since the maturity of those bonds. Bond and interest coupons which have been received in exchange or paid shall be cancelled and the obligation for interest, not represented by coupons, which has been discharged, shall be evidenced by a written acknowledgment of the exchange or payment thereof.
(c) The Board shall have power, and is hereby authorized from time to time, to also issue negotiable refunding bonds hereunder, to refund bonds at or prior to their maturity or which by their terms are subject to redemption before maturity, or both, in an amount necessary to refund (i) the principal amount of the bonds to be refunded, (ii) the interest to accrue up to and including the maturity date or dates, or to the next succeeding redemption date, thereof, and (iii) the applicable redemption premiums, if any. All proceeds received at the sale thereof (excepting the accrued interest received and an amount sufficient to pay the costs of issuance of such bonds and to create or maintain any reserves required under the resolution authorizing such bonds) shall be used:
(1) if the bonds to be refunded are then due, for the

payment thereof;

(2) if the bonds to be refunded are voluntarily

surrendered with the consent of the holder or holders thereof, for the payment thereof;

(3) if the bonds to be refunded are then subject to

prior redemption by their terms, for the redemption thereof;

(4) if the bonds to be refunded are not then subject

to payment or redemption, to purchase direct obligations of, or obligations which are fully guaranteed by, the United States of America so long as such obligations will mature at such time or times, with interest thereon or the proceeds received therefrom, to provide funds adequate to pay when due or called for redemption prior to maturity the bonds to be refunded, together with the interest accrued thereon and any redemption premium due thereon; and such proceeds or such obligations shall, with all other funds legally available for such purpose, be deposited in escrow with a banking corporation, or national banking association, located in and doing business in the State of Illinois, with power to accept and execute trusts, or any successor thereto, which is also a member of the Federal Deposit Insurance Corporation and of the Federal Reserve System, to be held in an irrevocable trust solely for and until the payment and redemption of the bonds so to be refunded; and any balance remaining in such escrow after the payment and retirement of the bonds to be refunded shall be returned to the Board to be used and held for use as revenues pledged for the payment of such refunding bonds; or

(5) for any combination thereof.
With respect to instruments for the payment of money issued under this Section, it is the intention of the General Assembly (i) that the Omnibus Bond Acts are supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Article that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Article that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 691/36-20)
Sec. 36-20. Security of Bonds. In connection with the issuance of any bonds under this Article, and in order to secure the payment of any such bonds and the interest thereon, the Board shall have power for such University:
(1) To fix, maintain and collect (i) fees, rentals and other charges from students, staff members and others using or being served by, or having the right to use or the right to be served by, or to operate any project, (ii) tuition, registration, matriculation, health, hospital, medical, laboratory, admission, student activities, student services, and all other fees collected from students matriculated, registered or otherwise enrolled and attending such University, and (iii) rentals from any facility or building leased to the United States of America, the aggregate of which shall be sufficient at all times to pay all necessary expenses of the operation and maintenance of any project, to pay the bonds at maturity and accruing interest thereon in accordance with their terms, and to create and maintain all reserves therefor as provided by the resolution authorizing such bonds.
(2) To provide that bonds issued under this Article, subject only to the prior payment of the operation and maintenance expenses of any project, shall be payable from and secured by a pledge of and lien on all or any part of the income and revenues derived from, and to pledge and assign to, or in trust for the benefit of, the holder or holders of bonds under this Article all or any part of the income and revenues derived from (i) fees, rentals and other charges from students, staff members and others using or being served by, or having the right to use or the right to be served by, or to operate, any project, (ii) tuition, registration, matriculation, health, hospital, medical, laboratory, admission, student activities, student services, and all other fees collected from students matriculated, registered or otherwise enrolled at and attending such University, and (iii) rentals from any facility or building leased to the United States of America; provided that, if the Board provides that any bonds issued under this Article shall be payable from the income and revenues of any project heretofore acquired, any such provision for the payment of such bonds from the income and revenues of any such project heretofore acquired shall be subject to, and in all respects in full conformity and compliance with, the rights of the holders of any bonds or obligations payable from the income and revenues of any such project heretofore issued by the Board and then outstanding.
(3) To covenant with or for the benefit of the holder or holders of the bonds issued under this Article that so long as any such bonds shall remain outstanding and unpaid the Board will fix, maintain and collect in such installments as may be agreed upon (i) fees, rentals and other charges from students, staff members and others using or being served by, or having the right to use or the right to be served by, or to operate any project, (ii) tuition, registration, matriculation, health, hospital, medical, laboratory, admission, student activities, student services, and all other fees collected from students matriculated, registered or otherwise enrolled at and attending such University pledged under the terms of any resolution authorizing bonds pursuant to this Article, and (iii) rentals from any facility or building leased to the United States of America, the aggregate of which shall be sufficient at all times to pay all necessary expenses of the operation and maintenance of any project, to pay the bonds at maturity and accruing interest thereon in accordance with their terms, and to create and maintain all reserves therefor as provided by the resolution authorizing such bonds, until such bonds and accruing interest have been paid in accordance with their terms.
(4) To covenant with or for the benefit of the holder or holders of bonds issued under this Article as to all matters deemed advisable by the Board, including:
(i) The purposes, terms, and conditions for the

issuance of additional parity or junior lien bonds that may thereafter be issued, and for the payment of the principal, redemption premiums and interest on such bonds.

(ii) The kind and amount of all insurance to be

carried, the cost of which shall be charged as an operation and maintenance expense of any project.

(iii) The operation, maintenance and management of

any project to assure the maximum use and occupancy thereof; the accounting for, and the auditing of, all income and revenue from, and all expenses of, any project; the employment of engineers and consultants; and the keeping of records, reports and audits of any project.

(iv) The obligation of the Board to maintain any

project in good condition and to operate the same at all times in an economical and efficient manner.

(v) The terms and conditions for creating and

maintaining sinking funds, reserve funds, and such other special funds as may be created in the resolution authorizing the bonds, separate and apart from all other funds and accounts of the Board and the University.

(vi) The procedure by which the terms of any contract

with the holders of the bonds may be amended, the amount of bonds the holders of which must consent thereto, and the manner in which consent may be given.

(vii) Providing the procedure for refunding such

bonds.

(viii) Such other covenants as may be deemed

necessary or desirable to assure a successful operation of any project and the prompt payment of the principal of and interest upon the bonds so authorized.

(5) To make and enforce and agree to make and enforce parietal rules that shall insure the use of any project to the maximum extent to which such project is capable of serving students, staff members and others using or being served by, or having the right to use or the right to be served by, or to operate, any project.
(6) To covenant that so long as any of the bonds issued under this Article shall remain outstanding and unpaid, it will not, except upon such terms and conditions as may be determined:
(i) Voluntarily create or cause to be created any

debt, lien, mortgage, pledge, assignment, encumbrance or other charge having priority to the lien of the bonds issued under this Article upon any of the income and revenues derived from (A) all fees, rentals and other charges from students, staff members and others using or being served by, or having the right to use or the right to be served by or to operate, any project, (B) all tuition, registration, matriculation, health, hospital, medical, laboratory, admission, student activities, student services, and all other fees collected from students matriculated, registered or otherwise enrolled at and attending such University, and (C) all rentals from any facility or building leased to the United States of America.

(ii) Convey or otherwise alienate any project or the

real estate upon which such project shall be located, except at a price sufficient to pay all the bonds issued for such project then outstanding and interest accrued thereon, and then only in accordance with any agreements with the holder or holders of such bonds.

(7) To vest in a trustee or trustees the right to receive all or any part of the income and revenue pledged and assigned to, or for the benefit of the holder or holders of bonds issued under this Article, and to hold, apply and dispose of the same and the right to enforce any covenant made to secure or pay or in relation to the bonds; to execute and deliver a trust agreement or trust agreements which may set forth the powers and duties and the remedies available to such trustee or trustees and limiting the liabilities thereof and describing what occurrences shall constitute events of default and prescribing the terms and conditions upon which such trustee or trustees or the holder or holders of any specified amount or percentage of such bonds may exercise such rights; and to enforce any and all such covenants and resort to such remedies as may be appropriate.
(8) To covenant to perform any and all acts and to do any and all such things as may be necessary or convenient or desirable in order to secure its bonds, or as may in the judgment of the Board tend to make the bonds more marketable, notwithstanding that such acts or things may not be enumerated herein, it being the intention hereof to give the Board issuing bonds pursuant to this Article power to make all covenants, to perform all acts and to do all things not inconsistent with the Constitution of the State of Illinois.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 691/36-25)
Sec. 36-25. Enforcement of Contract. The provisions of this Article and of any resolution or other proceeding authorizing the issuance of bonds shall constitute a contract with the holders of such bonds and the provisions thereof shall be enforceable by civil action, mandamus, injunction or other proceeding in the appropriate circuit court to enforce and compel the performance of all duties required by this Article and by any resolution authorizing the issuance of bonds adopted responsive hereto.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 691/36-30)
Sec. 36-30. Moneys of the Board. No moneys derived from the sale of bonds issued under the provisions of this Article, or pledged or assigned to or in trust for the benefit of the holder or holders thereof, shall be required to be paid into the State treasury but shall be deposited by the Treasurer or other fiscal officer of the Board in one or more banks, savings and loan associations or trust companies as may be designated by the Board. Such moneys shall be disbursed as may be directed by the Board and in accordance with the terms of any agreements with the holder or holders of any bonds. This Section shall not be construed as limiting the power of the Board to agree in connection with the issuance of any of its bonds as to the custody and disposition of the moneys received from the sale of such bonds or from the income and revenues pledged or assigned to or in trust for the benefit of the holder or holders thereof.
No bank or savings and loan association shall receive public funds as permitted by this Section, unless it has complied with the requirements established pursuant to Section 6 of the Public Funds Investment Act.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 691/36-35)
Sec. 36-35. Validity of Bonds. The bonds bearing the signatures of officers of the Board in office on the date of the signing thereof shall be valid and binding obligations, notwithstanding that before the delivery thereof and payment therefor any or all persons whose signatures appear thereon shall have ceased to be such officers. The validity of the bonds shall not be dependent on nor affected by the validity or regularity of any proceedings to acquire any project financed by the bonds, or to refund outstanding bonds, or taken in connection therewith.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 691/36-40)
Sec. 36-40. Prohibitions Against Obligating the State of Illinois. Nothing in this Article shall be construed to authorize the Board or the University to contract a debt on behalf of, or in any way to obligate, the State of Illinois, or to pledge, assign or encumber in any way, or to permit the pledging, assigning or encumbering in any way, of appropriations made by the General Assembly of the State of Illinois.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 691/36-45)
Sec. 36-45. Obligations of Board. All bonds issued pursuant to this Article shall be obligations of the Board payable only in accordance with the terms thereof and shall not be obligations general, special or otherwise, of the State of Illinois. Such bonds shall not constitute a debt, legal or moral, of the State of Illinois, and shall not be enforceable against the State, nor shall payment thereof be enforceable out of any funds of the Board, or of the University, other than the income and revenues pledged and assigned to, or in trust for the benefit of, the holder or holders of such bonds.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 691/36-50)
Sec. 36-50. Bonds as Legal Investments. The State and all counties, cities, villages, incorporated towns and other municipal corporations, political subdivisions and public bodies, and public officers of any thereof, all banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies and other persons carrying on a banking business, all insurance companies, insurance associations and other persons carrying on an insurance business, and all executors, administrators, guardians, trustees and other fiduciaries may legally invest any sinking funds, moneys or other funds belonging to them or within their control in any bonds issued pursuant to this Article, it being the purpose of this Section to authorize the investment in such bonds of all sinking, insurance, retirement, compensation, pension and trust funds, whether owned or controlled by private or public persons or officers; provided, however, that nothing contained in this Section may be construed as relieving any person, firm or corporation from any duty of exercising reasonable care in selecting securities for purchase or investment.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 691/36-55)
Sec. 36-55. Excision of Unconstitutional and Ineffective Parts of Article. It is hereby declared that the Sections, clauses, sentences and parts of this Article are severable and are not matters of mutual essential inducement, and any of them may be excised by any court of competent jurisdiction if this Article would otherwise be unconstitutional or ineffective. It is the intention of this Article to confer upon the Board the whole or any part of the powers in this Article provided for, and if any one or more Sections, clauses, sentences and parts of this Article shall for any reason be questioned in any court of competent jurisdiction and shall be adjudged unconstitutional or invalid, such judgment shall not affect, impair or invalidate the remaining provisions thereof, but shall be confined in its operation to the specific provision or provisions so held unconstitutional or invalid, and the inapplicability or invalidity of any Section, clause, sentence or part of this Article in any one or more instances shall not be taken to affect or prejudice its applicability or validity in any other instance.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 691/36-60)
Sec. 36-60. Supplemental Nature of Article; Construction and Purposes. The powers conferred by this Article shall be in addition to and supplemental to the powers conferred by any other law, general or special, and bonds may be issued under this Article notwithstanding the provisions of any other such law and without regard to the procedure required by any other such laws. Insofar as the provisions of this Article are inconsistent with the provisions of any other law, general or special, the provisions of this Article shall be controlling, except for the Board of Higher Education Act.
(Source: P.A. 89-4, eff. 1-1-96.)



Article 99

(110 ILCS 691/Art. 99 heading)

(110 ILCS 691/99-1)
Sec. 99-1. Effective date. This Act takes effect July 1, 1995, except that Articles 5, 6, 10, 11, 15, 16, 20, 21, 25, 26, 30, 31, 35, and 36, Sections 50-5 through 50-60 of Article 50, Section 50-65 except Sec. 6a-4 of Article 50, Section 50-70 through 50-190 of Article 50, Sections 50-200 through 50-215 of Article 50, Section 50-220 except Sec. 12 of Article 50, Section 50-225 except Sec. 14 of Article 50, Sections 50-230 through 50-240 of Article 50, Section 50-245 of Article 50, Sections 60-5 through 60-40 of Article 60, and Sections 60-50 through 60-70 of Article 60 take effect January 1, 1996.
(Source: P.A. 89-4, eff. 7-1-95; 89-24, eff. 7-1-95.)






110 ILCS 710/ - Board of Regents Revenue Bond Act of 1967.

(110 ILCS 710/1) (from Ch. 144, par. 351)
Sec. 1. Citation. This Act shall be known and may be cited as the "Board of Regents Revenue Bond Act of 1967."
(Source: Laws 1967, p. 1252.)

(110 ILCS 710/2) (from Ch. 144, par. 352)
Sec. 2. Definitions. In this Act, unless the context otherwise requires:
1. "Board" means the Board of Regents or its successor.
2. "University" means and includes Illinois State University, located at Normal, Illinois, Northern Illinois University, located at DeKalb, Illinois, and their branches.
3. "Federal Agency" means the United States of America, the President of the United States of America, the Department of Housing and Urban Development, or such other agency or agencies of the United States of America as may be designated or created to make loans or grants or both.
4. "Acquire" includes to purchase, erect, build, construct, reconstruct, complete, repair, replace, alter, extend, better, equip, develop, and improve a project, including the acquisition and clearing of a site or sites therefor.
5. "Project" means and includes revenue producing buildings, structures and facilities which, as determined by the Board, are required by, or necessary for the use or benefit of, each such University, including, without limiting the generality of the foregoing, student residence halls; apartments; staff housing facilities; dormitories; health, hospital or medical facilities; dining halls; student union buildings; field houses; stadiums; physical education installations and facilities; auditoriums; facilities for student or staff services; any facility or building leased to the United States of America; off-street parking facilities; heretofore, or as may be hereafter, acquired, with all equipment and appurtenant facilities; or any one, or more than one, or all, of the foregoing, or any combination thereof, for each such University.
(Source: P.A. 89-24, eff. 7-1-95.)

(110 ILCS 710/3) (from Ch. 144, par. 353)
Sec. 3. Powers. The Board shall have power for each such University to:
1. Acquire any project or projects, or any combination thereof, and to own, operate and maintain the same.
2. Acquire by purchase, gift, or the exercise of eminent domain, and hold or dispose of real or personal property or rights or interest therein.
3. Accept grants of money or materials or property of any kind from a Federal Agency, or others, upon such terms and conditions as may be imposed.
4. Borrow money and issue bonds to acquire for each University any one project, or more than one, or any combination thereof, or to refund bonds heretofore or hereafter issued, for each such university, or for either or both of said purposes, and to provide for the security and payment of said bonds and for the rights of the holders thereof.
5. Make contracts and leases and execute all instruments and perform all acts and do all things necessary or convenient to carry out the powers granted in this Act.
6. Retain in its treasury (a) all moneys received from the sale of all bonds issued under this Act, (b) all fees, rentals and other charges from students, staff members and others using or being served by, or having the right to use or the right to be served by, or to operate any project, (c) all health, hospital, medical, laboratory, admission, student activities, student services, and all other fees collected from students matriculated, registered or otherwise enrolled at and attending each such University pledged under the terms of any resolution authorizing bonds pursuant to this Act, and (d) all rentals from any facility or building leased to the United States of America, all of which shall be considered always appropriated to the Board.
(7) The Board shall prepare an annual capital plan which details the proposed budget year and 3 year capital needs of each university for capital expenditures to finance revenue producing facilities through the issuance of revenue bonds. This plan shall detail each project and the project cost in current dollar amounts. The plan shall contain the appropriate detail for the proposed budget year and the 3 year plan which will justify the projects ability to meet; the debt service requirements by producing sufficient revenue, life expectancy and maintenance requirements. Such annual capital plans shall be submitted to the Board of Higher Education.
(Source: P.A. 81-660.)

(110 ILCS 710/3.5)
Sec. 3.5. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(110 ILCS 710/4) (from Ch. 144, par. 354)
Sec. 4. Issuance of Bonds. (A) The Board shall have power, and is hereby authorized from time to time, to issue negotiable bonds (i) to acquire any one project, or more than one, or any combination thereof, for each such University, or (ii) to refund bonds heretofore and hereafter issued as hereinafter provided for, or (iii) for either or both of said purposes. The bonds shall be authorized by resolution of the Board. The bonds may be issued in one or more series, may bear such date or dates, may be in such denomination or denominations, may mature at such time or times not exceeding forty years from the respective dates thereof, may mature in such amount or amounts, may bear interest at such rate or rates not exceeding the greater of (i) the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, or (ii) 8% per annum for bonds issued before January 1, 1972 and not exceeding the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, for bonds issued after January 1, 1972, payable semi-annually, may be in such form either coupon or registered as to principal only or as to both principal and interest, may carry such registration privileges (including the conversion of a fully registered bond to a coupon bond or bonds and the conversion of a coupon bond to a fully registered bond), may be executed in such manner by the chairman and secretary, may be made payable in such medium of payment, at such place or places within or without the state, may be subject to such terms of redemption prior to their expressed maturity, with or without premium, as such resolution or other resolutions may provide. All bonds issued under this Act except refunding bonds as hereinafter provided for, shall be sold in such manner as the Board may deem best in the public interest; provided that such bonds shall be sold at such price that the interest cost of the proceeds therefrom will not exceed the greater of (i) the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, or (ii) 8% per annum for bonds issued before January 1, 1972 or the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, for bonds issued after January 1, 1972, based on the average maturity of such bonds and computed according to standard tables of bond values. Such resolution may provide that one of the officers of the Board shall sign such bonds manually and that the other signatures may be printed, lithographed or engraved thereon. The coupon bonds shall be fully negotiable within the meaning of the Uniform Commercial Code, approved July 31, 1961, effective July 1, 1962, as amended.
(B) The Board shall have power, and is hereby authorized from time to time, to issue negotiable refunding bonds (a) to refund unpaid matured bonds; (b) to refund unpaid matured coupons evidencing interest upon its unpaid matured bonds; and (c) to refund interest at the coupon rate upon its unpaid matured bonds that has accrued since the maturity of those bonds. Said refunding bonds may be exchanged for the bonds to be refunded on a par for par basis of the bonds, interest coupons and interest not represented by coupons, if any, or may be sold at not less than par, or may be exchanged in part and sold in part, and the proceeds received at any such sale shall be used to pay the bonds, interest coupons and interest not represented by coupons, if any. Bonds and interest coupons which have been received in exchange or paid shall be cancelled and the obligation for interest, not represented by coupons, which has been discharged, shall be evidenced by a written acknowledgment of the exchange or payment thereof.
(C) The Board shall have power, and is hereby authorized from time to time, to also issue negotiable refunding bonds hereunder, to refund bonds at or prior to their maturity or which by their terms are subject to redemption before maturity, or both, in an amount necessary to refund (a) the principal amount of the bonds to be refunded, (b) the interest to accrue up to and including the maturity date or dates, or to the next succeeding redemption date, thereof, and (c) the applicable redemption premiums, if any. Said refunding bonds may be exchanged for not less than an equal principal amount of bonds to be refunded or may be sold at not less than par, or may be exchanged in part and sold in part. All proceeds received at the sale thereof (excepting the accrued interest received) shall be used:
(i) if the bonds to be refunded are then due, for the payment thereof;
(ii) if the bonds to be refunded are voluntarily surrendered with the consent of the holder or holders thereof, for the payment thereof;
(iii) if the bonds to be refunded are then subject to prior redemption by their terms, for the redemption thereof;
(iv) if the bonds to be refunded are not then subject to payment or redemption, to purchase direct obligations of the United States of America so long as such obligations will mature at such time or times, with interest thereon or the proceeds received therefrom, to provide funds adequate to pay when due or called for redemption prior to maturity the bonds to be refunded, together with the interest accrued thereon and any redemption premium due thereon, and such proceeds or obligations of the United States of America shall, with all other funds legally available for such purpose, be deposited in escrow with a banking corporation, or national banking association, located in and doing business in the State of Illinois, with power to accept and execute trusts, or any successor thereto, which is also a member of the Federal Deposit Insurance Corporation and of the Federal Reserve System, to be held in an irrevocable trust solely for and until the payment and redemption of the bonds so to be refunded, and any balance remaining in said escrow after the payment and retirement of the bonds to be refunded shall be returned to said Board to be used and held for use as revenues pledged for the payment of said refunding bonds; or (v) for any combination thereof.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-4.)

(110 ILCS 710/5) (from Ch. 144, par. 355)
Sec. 5. Security of bonds.
In connection with the issuance of any bonds under this Act, and in order to secure the payment of any such bonds and the interest thereon, the Board shall have power for each such University:
1. To fix, maintain and collect (a) fees, rentals and other charges from students, staff members and others using or being served by, or having the right to use or the right to be served by, or to operate any project, (b) health, hospital, medical, laboratory, admission, student activities, student services, and all other fees collected from students matriculated, registered or otherwise enrolled at and attending each such University and (c) rentals from any facility or building leased to the United States of America, the aggregate of which shall be sufficient at all times to pay all necessary expenses of the operation and maintenance of any project, to pay the bonds at maturity and accruing interest thereon in accordance with their terms, and to create and maintain all reserves therefor as provided by the resolution authorizing said bonds.
2. To provide that bonds issued under this Act, subject only to the prior payment of the operation and maintenance expenses of any project, shall be payable from and secured by a pledge of and lien on all or any part of the income and revenues derived from, and to pledge and assign to, or in trust for the benefit of, the holder or holders of bonds issued under this Act all or any part of the income and revenues derived from (a) fees, rentals and other charges from students, staff members and others using or being served by, or having the right to use or the right to be served by, or to operate, any project, (b) health, hospital, medical, laboratory, admission, student activities, student services, and all other fees collected from students matriculated, registered or otherwise enrolled at and attending each such University and (c) rentals from any facility or building leased to the United States of America; provided that, if said Board provides that any bonds issued under this Act shall be payable from the income and revenues of any project heretofore acquired, any such provision for the payment of said bonds from the income and revenues of any such project heretofore acquired shall be subject to, and in all respects in full conformity and compliance with, the rights of the holders of any bonds or obligations payable from the income and revenues of any such project heretofore issued by the Board and then outstanding.
3. To covenant with or for the benefit of the holder or holders of the bonds issued under this Act that so long as any such bonds shall remain outstanding and unpaid the Board will fix, maintain and collect in such installments as may be agreed upon (a) fees, rentals and other charges from students, staff members and others using or being served by, or having the right to use or the right to be served by, or to operate any project, (b) health, hospital, medical, laboratory, admission, student activities, student services, and all other fees collected from students matriculated, registered or otherwise enrolled at and attending each such University pledged under the terms of any resolution authorizing bonds pursuant to this Act, and (c) rentals from any facility or building leased to the United States of America, the aggregate of which shall be sufficient at all times to pay all necessary expenses of the operation and maintenance of any project, to pay the bonds at maturity and accruing interest thereon in accordance with their terms, and to create and maintain all reserves therefor as provided by the resolution authorizing said bonds, until said bonds and accruing interest have been paid in accordance with their terms.
4. To covenant with or for the benefit of the holder or holders of bonds issued under this Act as to all matters deemed advisable by the Board, including:
(a) The purposes, terms and conditions for the issuance of additional parity or junior lien bonds that may thereafter be issued, and for the payment of the principal, redemption premiums and interest on such bonds.
(b) The kind and amount of all insurance to be carried, the cost of which shall be charged as an operation and maintenance expense of any project.
(c) The operation, maintenance and management of any project to assure the maximum use and occupancy thereof; the accounting for, and the auditing of, all income and revenue from, and all expenses of, any project; the employment of engineers and consultants; and the keeping of records, reports and audits of any project.
(d) The obligation of the Board to maintain any project in good condition and to operate the same at all times in an economical and efficient manner.
(e) The terms and conditions for creating and maintaining sinking funds, reserve funds, and such other special funds as may be created in the resolution authorizing said bonds, separate and apart from all other funds and accounts of said Board and said University.
(f) The procedure by which the terms of any contract with the holders of the bonds may be amended, the amount of bonds the holders of which must consent thereto, and the manner in which consent may be given.
(g) Providing the procedure for refunding such bonds.
(h) Such other covenants as may be deemed necessary or desirable to assure a successful operation of any project and the prompt payment of the principal of and interest upon the bonds so authorized.
5. To make and enforce and agree to make and enforce parietal rules that shall insure the use of any project to the maximum extent to which such project is capable of serving students, staff members and others using or being served by, or having the right to use or the right to be served by, or to operate, any project.
6. To covenant that so long as any of the bonds issued under this Act shall remain outstanding and unpaid, it will not, except upon such terms and conditions as may be determined:
(i) Voluntarily create or cause to be created any debt, lien, mortgage, pledge, assignment, encumbrance or other charge having priority to the lien of the bonds issued under this Act upon any of the income and revenues derived from (a) all fees, rentals and other charges from students, staff members and others using or being served by, or having the right to use or the right to be served by, or to operate, any project, (b) all health, hospital, medical, laboratory, admission, student activities, student services, and all other fees collected from students matriculated, registered or otherwise enrolled at and attending each such University and (c) all rentals from any facility or building leased to the United States of America.
(ii) Convey or otherwise alienate any project or the real estate upon which such project shall be located, except at a price sufficient to pay all the bonds issued for such project then outstanding and interest accrued thereon, and then only in accordance with any agreements with the holder or holders of such bonds.
7. To vest in a trustee or trustees the right to receive all or any part of the income and revenue pledged and assigned to, or for the benefit of the holder or holders of bonds issued under this Act, and to hold, apply and dispose of the same and the right to enforce any covenant made to secure or pay or in relation to the bonds; execute and deliver a trust agreement or trust agreements which may set forth the powers and duties and the remedies available to such trustee or trustees and limiting the liabilities thereof and describing what occurrences shall constitute events of default and prescribing the terms and conditions upon which such trustee or trustees or the holder or holders of any specified amount or percentage of such bonds may exercise such rights and enforce any and all such covenants and resort to such remedies as may be appropriate.
8. To covenant to perform any and all acts and to do any and all such things as may be necessary or convenient or desirable in order to secure its bonds, or as may in the judgment of the Board tend to make the bonds more marketable, notwithstanding that such acts or things may not be enumerated herein, it being the intention hereof to give the Board issuing bonds pursuant to this Act power to make all covenants, to perform all acts and to do all things not inconsistent with the constitution of the State of Illinois.
(Source: Laws 1967, p. 1252.)

(110 ILCS 710/6) (from Ch. 144, par. 356)
Sec. 6. Enforcement of Contract. The provisions of this Act and of any resolution or other proceeding authorizing the issuance of bonds shall constitute a contract with the holders of such bonds and the provisions thereof shall be enforceable by civil action, mandamus, injunction or other proceeding in the appropriate circuit court to enforce and compel the performance of all duties required by this Act and by any resolution authorizing the issuance of bonds adopted responsive hereto.
(Source: P.A. 83-345.)

(110 ILCS 710/7) (from Ch. 144, par. 357)
Sec. 7. Moneys of the Board. No moneys derived from the sale of bonds issued under the provisions of this Act, or pledged or assigned to or in trust for the benefit of the holder or holders thereof, shall be required to be paid into the state treasury but shall be deposited by the Treasurer or other fiscal officer of the Board in one or more banks, savings and loan associations or trust companies as may be designated by the Board. Such moneys shall be disbursed as may be directed by the Board and in accordance with the terms of any agreements with the holder or holders of any bonds. This Section shall not be construed as limiting the power of the Board to agree in connection with the issuance of any of its bonds as to the custody and disposition of the moneys received from the sale of such bonds or from the income and revenues pledged or assigned to or in trust for the benefit of the holder or holders thereof.
No bank or savings and loan association shall receive public funds as permitted by this Section, unless it has complied with the requirements established pursuant to Section 6 of "An Act relating to certain investments of public funds by public agencies", approved July 23, 1943, as now or hereafter amended.
(Source: P.A. 83-541.)

(110 ILCS 710/8) (from Ch. 144, par. 358)
Sec. 8. Validity of bonds.
The bonds bearing the signatures of officers of the Board in office on the date of the signing thereof shall be valid and binding obligations, notwithstanding that before the delivery thereof and payment therefor any or all persons whose signatures appear thereon shall have ceased to be such officers. The validity of the bonds shall not be dependent on nor affected by the validity or regularity of any proceedings to acquire any project financed by the bonds, or to refund outstanding bonds, or taken in connection therewith.
(Source: Laws 1967, p. 1252.)

(110 ILCS 710/9) (from Ch. 144, par. 359)
Sec. 9. Prohibitions against obligating the State of Illinois.
Nothing in this Act shall be construed to authorize the Board or any University to contract a debt on behalf of, or in any way to obligate, the State of Illinois, or to pledge, assign or encumber in any way, or to permit the pledging, assigning or encumbering in any way, of appropriations made by the General Assembly of the State of Illinois.
(Source: Laws 1967, p. 1252.)

(110 ILCS 710/10) (from Ch. 144, par. 360)
Sec. 10. Obligations of board.
All bonds issued pursuant to this Act shall be obligations of the Board payable only in accordance with the terms thereof and shall not be obligations general, special or otherwise, of the State of Illinois. Such bonds shall not constitute a debt, legal or moral, of the State of Illinois, and shall not be enforceable against the State, nor shall payment thereof be enforceable out of any funds of the Board, or of any University, other than the income and revenues pledged and assigned to, or in trust for the benefit of, the holder or holders of such bonds.
(Source: Laws 1967, p. 1252.)

(110 ILCS 710/11) (from Ch. 144, par. 361)
Sec. 11. Bonds as legal investments.
The State and all counties, cities, villages, incorporated towns and other municipal corporations, political subdivisions and public bodies, and public officers of any thereof, all banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies and other persons carrying on a banking business, all insurance companies, insurance associations and other persons carrying on an insurance business, and all executors, administrators, guardians, trustees and other fiduciaries may legally invest any sinking funds, moneys or other funds belonging to them or within their control in any bonds issued pursuant to this Act, it being the purpose of this section to authorize the investment in such bonds of all sinking, insurance, retirement, compensation, pension and trust funds, whether owned or controlled by private or public persons or officers; provided, however, that nothing contained in this section may be construed as relieving any person, firm or corporation from any duty of exercising reasonable care in selecting securities for purchase or investment.
(Source: Laws 1967, p. 1252.)

(110 ILCS 710/12) (from Ch. 144, par. 362)
Sec. 12. Excision of unconstitutional and ineffective parts of Act.
It is hereby declared that the sections, clauses, sentences and parts of this Act are severable, are not matters of mutual essential inducement, and any of them may be excised by any court of competent jurisdiction if this Act would otherwise be unconstitutional or ineffective. It is the intention of this Act to confer upon the Board the whole or any part of the powers in this Act provided for, and if any one or more sections, clauses, sentences and parts of this Act shall for any reason be questioned in any court of competent jurisdiction and shall be adjudged unconstitutional or invalid, such judgment shall not affect, impair or invalidate the remaining provisions thereof, but shall be confined in its operation to the specific provision or provisions so held unconstitutional or invalid, and the inapplicability or invalidity of any section, clause, sentence or part of this Act in any one or more instances shall not be taken to affect or prejudice its applicability or validity in any other instance.
(Source: Laws 1967, p. 1252.)

(110 ILCS 710/13) (from Ch. 144, par. 363)
Sec. 13. Supplemental nature of Act; construction and purpose.
The powers conferred by this Act shall be in addition to and supplemental to the powers conferred by any other law, general or special, and bonds may be issued under this Act notwithstanding the provisions of any other such law and without regard to the procedure required by any other such laws. Insofar as the provisions of this Act are inconsistent with the provisions of any other law, general or special, the provisions of this Act shall be controlling, except for the Act creating the Board of Higher Education and defining its powers and duties, as amended.
(Source: Laws 1967, p. 1252.)

(110 ILCS 710/14)
Sec. 14. Assumption of obligations.
(a) All contracts and agreements entered into before July 1, 1995 by the Board of Regents on behalf of the branch of the University of Illinois formerly known as Sangamon State University and now known as the University of Illinois at Springfield shall be valid and shall subsist notwithstanding the transfer of the functions of the Board of Regents with respect to that University to the Board of Trustees of the University of Illinois as provided by law. All bonds, notes, and other evidences of indebtedness outstanding on July 1, 1995 issued by the Board of Regents on behalf of the university formerly known as Sangamon State University and now known as the University of Illinois at Springfield shall become the bonds, notes, or other evidences of the University of Illinois and shall be otherwise unaffected by the transfer of functions to the Board of Trustees of the University of Illinois. Any action, including without limitation, approvals of applications for bonds and resolutions constituting official action under the Internal Revenue Code by the Board of Regents with respect to the university formerly known as Sangamon State University and now known as the University of Illinois at Springfield before July 1, 1995 shall remain effective to the same extent as if that action had been taken by the Board of Trustees of the University of Illinois and shall be deemed to be action taken by the Board of Trustees of the University of Illinois.
(b) All contracts and agreements entered into by the Board of Regents on behalf of Illinois State University and Northern Illinois University prior to January 1, 1996 shall be valid and shall subsist notwithstanding the abolition of the Board of Regents and the repeal of the Regency Universities Act on January 31, 1996 and notwithstanding the transfer of the functions of the Board of Regents with respect to each such university to the board of trustees of that university as provided by law. All bonds, notes, and other evidences of indebtedness outstanding on January 1, 1996 issued by the Teachers College Board, the Board of Governors of State Colleges and Universities, or the Board of Regents on behalf of any such university shall become the bonds, notes, or other evidences of indebtedness of that university and shall be otherwise unaffected by the transfer of functions to the board of trustees of that university. Any action, including without limitation, approvals of applications for bonds and resolutions constituting official action under the Internal Revenue Code by the Teachers College Board, Board of Governors of State Colleges and Universities, or Board of Regents prior to January 1, 1996 shall remain effective to the same extent as if that action had been taken by the board of trustees of that university and shall be deemed to be action taken by that university's board of trustees.
(Source: P.A. 89-4, eff. 7-1-95; 89-24, eff. 7-1-95.)



110 ILCS 805/ - Public Community College Act.

Article I - Short Title; Definitions

(110 ILCS 805/Art. I heading)

(110 ILCS 805/1-1) (from Ch. 122, par. 101-1)
Sec. 1-1. This Act shall be known and shall be cited as the Public Community College Act.
(Source: P.A. 78-669.)

(110 ILCS 805/1-2) (from Ch. 122, par. 101-2)
Sec. 1-2. The following terms have the meanings respectively prescribed for them except as the context otherwise requires:
(a) "Board of Higher Education": The Board of Higher Education created by "An Act creating a Board of Higher Education, defining its powers and duties, making an appropriation therefor, and repealing an Act herein named", approved August 22, 1961, as now or hereafter amended.
(b) "State Board": Illinois Community College Board created by Article II of this Act.
(c) "Community Colleges": Public community colleges existing in community college districts organized under this Act, or public community colleges which prior to October 1, 1973, were organized as public junior colleges under this Act, or public community colleges existing in districts accepted as community college districts under this Act which districts have a population of not less than 30,000 inhabitants or consist of at least 3 counties or that portion of 3 counties not included in a community college district and an assessed valuation of not less than $75,000,000 and which districts levy a tax for community college purposes.
(d) "Community College Districts": Districts authorized to maintain community colleges under this Act, including community college districts which prior to October 1, 1973, were established under this Act as public junior college districts.
(e) "Comprehensive community college program": A program offered by a community college which includes (1) courses in liberal arts and sciences and general education; (2) adult education courses; and (3) courses in occupational, semi-technical or technical fields leading directly to employment. At least 15% of all courses taught must be in fields leading directly to employment, one-half of which courses to be in fields other than business education.
(f) "Common Schools": Schools in districts operating grades 1 through 8, 1 through 12 or 9 through 12.
(g) "Board": The board of trustees of a community college district, whether elected or appointed.
(h) "The election for the establishment": An election to establish a community college district under Article III, or an election to establish a junior college district prior to July 15, 1965, which district has become a community college district under this Act.
(i) "Regional superintendent": The superintendent of an educational service region.
(j) "Employment Advisory Board": A board, appointed by the Board of Trustees of a Community College District, for the purpose of advising the Board of Trustees as to local employment conditions within the boundaries of the Community College District.
(k) "Operation and maintenance of facilities": The management of fixed equipment, plant and infrastructure.
(Source: P.A. 97-539, eff. 8-23-11.)

(110 ILCS 805/1-3)
Sec. 1-3. Applicable laws. Other State laws and related administrative requirements apply to this Act, including, but not limited to, the following laws and related administrative requirements: the Illinois Human Rights Act, the Prevailing Wage Act, the Public Construction Bond Act, the Employment of Illinois Workers on Public Works Act, the Freedom of Information Act, the Open Meetings Act, the Illinois Architecture Practice Act of 1989, the Professional Engineering Practice Act of 1989, the Structural Engineering Practice Act of 1989, the Local Government Professional Services Selection Act, and the Contractor Unified License and Permit Bond Act. The provisions of the Procurement of Domestic Products Act shall apply to this Act to the extent practicable, provided that the Procurement of Domestic Products Act must not be applied to this Act in a manner that is inconsistent with the requirements of this Act.
(Source: P.A. 97-333, eff. 8-12-11; 97-1105, eff. 8-27-12.)

(110 ILCS 805/1-4)
Sec. 1-4. Applicability. In order to protect the integrity of historic buildings, no provision of this Act shall be interpreted to require the implementation of energy conservation measures that conflict with respect to any property eligible for, nominated to, or entered on the National Register of Historic Places, pursuant to the National Historic Preservation Act of 1966, or the Illinois Register of Historic Places, pursuant to the Illinois Historic Preservation Act.
(Source: P.A. 94-1062, eff. 7-31-06.)



Article II - State Board Powers And Duties

(110 ILCS 805/Art. II heading)

(110 ILCS 805/2-1) (from Ch. 122, par. 102-1)
Sec. 2-1. There is created the Illinois Community College Board hereinafter referred to as the "State Board". The State Board shall consist of 12 members as follows: a nonvoting student member selected by the recognized advisory committee of students of the Illinois Community College Board, this student to serve for a term of one year beginning on July 1 of each year, except that the student member initially selected shall serve a term beginning on the date of such selection and expiring on the next succeeding June 30, and except that any student member or former student member may be selected by the recognized advisory committee of students of the State Board to serve a second term as the nonvoting student member of the State Board; and 11 members, one of whom shall be a senior citizen age 60 or over, to be appointed by the Governor by and with the advice and consent of the Senate. Beginning on July 1, 2005, one of the 11 members appointed by the Governor, by and with the advice and consent of the Senate, must be a faculty member at an Illinois public community college. Also beginning on July 1, 2005, one of the 11 members appointed by the Governor, by and with the advice and consent of the Senate, must be a member of the board of trustees of a public community college district. After the effective date of this amendatory Act of the 97th General Assembly, one of the 11 members to be appointed by the Governor, by and with the advice and consent of the Senate, must be the president of a public community college, the Chancellor of City Colleges of Chicago (Community College District No. 508), or the Chief Executive Officer of Illinois Eastern Community Colleges (Community College District No. 529). The membership requirements set forth in this Section apply only to the State Board and shall have no effect on the membership of the board of trustees of a community college district. The members first appointed under this amendatory Act of 1984 shall serve for a term of 6 years. After the expiration of the terms of the office of the members first appointed to the State Board, their respective successors shall hold office for a term of 6 years and until their successors are qualified and seated. In the event of vacancies on the State Board in offices appointed by the Governor occurring during a recess of the Senate, the Governor shall have the power to make temporary appointments until the next meeting of the Senate, when the vacancy shall be filled by nomination to be confirmed by the Senate.
(Source: P.A. 97-1106, eff. 8-27-12.)

(110 ILCS 805/2-2) (from Ch. 122, par. 102-2)
Sec. 2-2. The members of the State Board shall be citizens and residents of the State of Illinois and shall be selected as far as may be practicable on the basis of their knowledge of, or interest and experience in, community colleges. No member of the State Board shall hold current membership on a school board or board of trustees of a public or non-public university or technical institute or be employed by the State or federal government.
This Section does not prohibit a member of the State Board from being employed by a public community college.
(Source: P.A. 94-157, eff. 7-8-05.)

(110 ILCS 805/2-3) (from Ch. 122, par. 102-3)
Sec. 2-3. The chairman of the State Board shall be selected by the Governor to serve until another selection is made by the Governor. At a regular meeting by the end of June each year the vice-chairman shall be selected by the members of the board for an annual term beginning July 1 next. The vice-chairman shall act as chairman in the absence of the chairman. In the event of the death or resignation of the chairman, the vice-chairman shall assume the chairman's duties, including those specified in Section 3-7, until such time as the Governor selects a chairman. The principal office of the State Board shall be located in Springfield, Illinois. The State Board shall meet at regular intervals at times determined by the State Board. Special meetings of the State Board may be called by the chairman or in the event he is unable to act, by the vice-chairman, or upon written notice signed by at least 3 members of the State Board. Notice of the time, purpose and place of any special meeting shall be given to each member in writing at least 5 days before the date fixed for the meeting. A majority of the members of the State Board shall constitute a quorum at all meetings, but the approval of a new unit of instruction, research, or a public service, as defined in Section 3-25.1, for a community college shall require the concurrence of a majority of all members of the State Board.
The nonvoting student member shall have all of the privileges of membership, including the right to make and second motions and to attend executive sessions, other than the right to vote. The nonvoting student member shall not be considered a member for the purpose of determining a quorum at any meeting of the board or any of its committees. No action of the board shall be invalidated by reason of any vacancies on the board, or by reason of any failure to select a nonvoting student member.
(Source: P.A. 88-322.)

(110 ILCS 805/2-4) (from Ch. 122, par. 102-4)
Sec. 2-4. The State Board shall have the power to make and provide rules and regulations not inconsistent with the provisions of this Act. The rules shall include, but shall not be limited to: (a) the information which the State Board requires of community college districts when applying for approval of new colleges and branches, including (i) the name, district number, and college number of the college applying for approval of a new branch, and (ii) the name, location, and address of the proposed branch, and (iii) the proposed date of implementation of the application; (b) (blank); and (c) the information which the State Board requires of community college districts when applying for approval of new programs, including (i) the community college district name and number, (ii) the name, location, and address of the proposed college, and (iii) the proposed date of implementation of the application. The State Board may not require information other than that specified in the rules. Such rules and regulations and changes therein shall be filed and shall become effective as provided by "The Illinois Administrative Procedure Act", approved September 22, 1975, as now or hereafter amended.
(Source: P.A. 90-372, eff. 7-1-98.)

(110 ILCS 805/2-5) (from Ch. 122, par. 102-5)
Sec. 2-5. Compensation and expenses of members. The members of the State Board shall serve without compensation but they shall be reimbursed for their actual and necessary expenses while engaged in the performance of their duties.
(Source: P.A. 96-910, eff. 7-1-10.)

(110 ILCS 805/2-6) (from Ch. 122, par. 102-6)
Sec. 2-6. In accordance with the provisions of "An Act to create the State Universities Civil Service System," approved May 11, 1905, as now or hereafter amended, the Board shall employ and fix the compensation of an executive officer and such employees as it deems necessary for the purposes of this Act.
(Source: P.A. 80-281.)

(110 ILCS 805/2-6.1) (from Ch. 122, par. 102-6.1)
Sec. 2-6.1. The State Board shall indemnify and save harmless the State Board, its members and employees from financial loss, including court costs and attorneys' fees, arising out of any claim, demand, suit or judgment by reason of alleged wrongful act or negligence of the State Board or such member or employee, provided that the State Board or such member or employee, at the time of the alleged act or omission causing the damages, was acting in the discharge of its or his duties and within the scope of employment and that such damages did not result from the intentional act or omission of the State Board or such member or employee.
The State Board may provide insurance coverage for the purposes of this Section. Such insurance shall be carried in a company licensed to write such coverage in this State.
(Source: P.A. 81-685.)

(110 ILCS 805/2-7) (from Ch. 122, par. 102-7)
Sec. 2-7. The Board may appoint advisory committees, the members of which shall serve without compensation.
(Source: P.A. 96-910, eff. 7-1-10.)

(110 ILCS 805/2-8) (from Ch. 122, par. 102-8)
Sec. 2-8. Before entering upon his duties each member of the State Board shall take and subscribe an oath as required by Section 3 of Article XIII of the Constitution of Illinois, and file the same in the office of the Secretary of State.
(Source: P.A. 78-669.)

(110 ILCS 805/2-9) (from Ch. 122, par. 102-9)
Sec. 2-9. The Executive Secretary of the State Board shall have charge of all the records of the State Board and keep the same secure at all times. He shall keep a full and complete record of the attendance of members of the State Board and full and complete minutes of meetings thereof.
(Source: Laws 1965, p. 1529.)

(110 ILCS 805/2-10)
Sec. 2-10. (Repealed).
(Source: P.A. 98-692, eff. 7-1-14. Repealed by P.A. 99-655, eff. 7-28-16.)

(110 ILCS 805/2-11) (from Ch. 122, par. 102-11)
Sec. 2-11.
The State Board in cooperation with the four-year colleges is empowered to develop articulation procedures to the end that maximum freedom of transfer among community colleges and between community colleges and degree-granting institutions be available, and consistent with minimum admission policies established by the Board of Higher Education.
(Source: P.A. 78-669.)

(110 ILCS 805/2-11.1) (from Ch. 122, par. 102-11.1)
Sec. 2-11.1. The State Board is authorized to review, approve, and monitor performance under any contract or agreement that community college districts are authorized to enter into under Section 3-40.2 and, when appropriate and necessary in the opinion of the State Board, to facilitate the application for grants under Section 3-40.2 and to accept and distribute any grant funds received thereby in accordance with law and the terms of the grant.
(Source: P.A. 87-1044.)

(110 ILCS 805/2-11.2)
Sec. 2-11.2. Processing fee.
(a) The State Board may collect a fee to cover the cost of processing and handling individual student-level data requests pursuant to an approved data sharing agreement. The fee shall not be assessed on any entities that are complying with State or federal-mandated reporting. The fee shall be set by the Board by rule. Money from the fee shall be deposited into the ICCB Research and Technology Fund.
(b) The State Board may not provide personally identifiable information on individual students except in the case where an approved data sharing agreement is signed that includes specific requirements for safeguarding the privacy and security of any personally identifiable information in compliance with the federal Family Educational Rights and Privacy Act of 1974.
(Source: P.A. 100-417, eff. 8-25-17.)

(110 ILCS 805/2-11.5)
Sec. 2-11.5. (Repealed).
(Source: P.A. 89-691, eff. 12-31-96. Repealed by P.A. 90-278, eff. 7-31-97.)

(110 ILCS 805/2-12) (from Ch. 122, par. 102-12)
Sec. 2-12. The State Board shall have the power and it shall be its duty:
(a) To provide statewide planning for community

colleges as institutions of higher education and co-ordinate the programs, services and activities of all community colleges in the State so as to encourage and establish a system of locally initiated and administered comprehensive community colleges.

(b) To organize and conduct feasibility surveys for

new community colleges or for the inclusion of existing institutions as community colleges and the locating of new institutions.

(c) (Blank).
(d) To cooperate with the community colleges in

continuing studies of student characteristics, admission standards, grading policies, performance of transfer students, qualification and certification of facilities and any other problem of community college education.

(e) To enter into contracts with other governmental

agencies and eligible providers, such as local educational agencies, community-based organizations of demonstrated effectiveness, volunteer literacy organizations of demonstrated effectiveness, institutions of higher education, public and private nonprofit agencies, libraries, and public housing authorities; to accept federal funds and to plan with other State agencies when appropriate for the allocation of such federal funds for instructional programs and student services including such funds for adult education and adult literacy, vocational and technical education, and retraining as may be allocated by state and federal agencies for the aid of community colleges. To receive, receipt for, hold in trust, expend and administer, for all purposes of this Act, funds and other aid made available by the federal government or by other agencies public or private, subject to appropriation by the General Assembly. The changes to this subdivision (e) made by this amendatory Act of the 91st General Assembly apply on and after July 1, 2001.

(f) To determine efficient and adequate standards for

community colleges for the physical plant, heating, lighting, ventilation, sanitation, safety, equipment and supplies, instruction and teaching, curriculum, library, operation, maintenance, administration and supervision, and to grant recognition certificates to community colleges meeting such standards.

(g) To determine the standards for establishment of

community colleges and the proper location of the site in relation to existing institutions of higher education offering academic, occupational and technical training curricula, possible enrollment, assessed valuation, industrial, business, agricultural, and other conditions reflecting educational needs in the area to be served; however, no community college may be considered as being recognized nor may the establishment of any community college be authorized in any district which shall be deemed inadequate for the maintenance, in accordance with the desirable standards thus determined, of a community college offering the basic subjects of general education and suitable vocational and semiprofessional and technical curricula.

(h) To approve or disapprove new units of

instruction, research or public service as defined in Section 3-25.1 of this Act submitted by the boards of trustees of the respective community college districts of this State. The State Board may discontinue programs which fail to reflect the educational needs of the area being served. The community college district shall be granted 60 days following the State Board staff recommendation and prior to the State Board's action to respond to concerns regarding the program in question. If the State Board acts to abolish a community college program, the community college district has a right to appeal the decision in accordance with administrative rules promulgated by the State Board under the provisions of the Illinois Administrative Procedure Act.

(i) To participate in, to recommend approval or

disapproval, and to assist in the coordination of the programs of community colleges participating in programs of interinstitutional cooperation with other public or nonpublic institutions of higher education. If the State Board does not approve a particular cooperative agreement, the community college district has a right to appeal the decision in accordance with administrative rules promulgated by the State Board under the provisions of the Illinois Administrative Procedure Act.

(j) To establish guidelines regarding sabbatical

leaves.

(k) To establish guidelines for the admission into

special, appropriate programs conducted or created by community colleges for elementary and secondary school dropouts who have received truant status from the school districts of this State in compliance with Section 26-14 of The School Code.

(l) The Community College Board shall conduct a study

of community college teacher education courses to determine how the community college system can increase its participation in the preparation of elementary and secondary teachers.

(m) (Blank).
(n) To create and participate in the conduct and

operation of any corporation, joint venture, partnership, association, or other organizational entity that has the power: (i) to acquire land, buildings, and other capital equipment for the use and benefit of the community colleges or their students; (ii) to accept gifts and make grants for the use and benefit of the community colleges or their students; (iii) to aid in the instruction and education of students of community colleges; and (iv) to promote activities to acquaint members of the community with the facilities of the various community colleges.

(o) On and after July 1, 2001, to ensure the

effective teaching of adults and to prepare them for success in employment and lifelong learning by administering a network of providers, programs, and services to provide adult basic education, adult secondary and high school equivalency testing education, English as a second language, and any other instruction designed to prepare adult students to function successfully in society and to experience success in postsecondary education and the world of work.

(p) On and after July 1, 2001, to supervise the

administration of adult education and adult literacy programs, to establish the standards for such courses of instruction and supervise the administration thereof, to contract with other State and local agencies and eligible providers, such as local educational agencies, community-based organizations of demonstrated effectiveness, volunteer literacy organizations of demonstrated effectiveness, institutions of higher education, public and private nonprofit agencies, libraries, and public housing authorities, for the purpose of promoting and establishing classes for instruction under these programs, to contract with other State and local agencies to accept and expend appropriations for educational purposes to reimburse local eligible providers for the cost of these programs, and to establish an advisory council consisting of all categories of eligible providers; agency partners, such as the State Board of Education, the Department of Human Services, the Department of Employment Security, and the Secretary of State literacy program; and other stakeholders to identify, deliberate, and make recommendations to the State Board on adult education policy and priorities. The State Board shall support statewide geographic distribution; diversity of eligible providers; and the adequacy, stability, and predictability of funding so as not to disrupt or diminish, but rather to enhance, adult education by this change of administration.

(Source: P.A. 98-718, eff. 1-1-15; 99-655, eff. 7-28-16.)

(110 ILCS 805/2-12.1) (from Ch. 122, par. 102-12.1)
Sec. 2-12.1. Experimental district; abolition of experimental district and establishment of new community college district.
(a) The State Board shall establish an experimental community college district, referred to in this Act as the "experimental district", to be comprised of territory which includes the City of East St. Louis, Illinois. The State Board shall determine the area and fix the boundaries of the territory of the experimental district. Within 30 days of the establishment of the experimental district, the State Board shall file with the county clerk of the county, or counties, concerned a map showing the territory of the experimental district.
Within the experimental district, the State Board shall establish, maintain and operate, until the experimental district is abolished and a new community college district is established under subsection (c), an experimental community college to be known as the State Community College of East St. Louis.
(b) (Blank).
(c) The experimental district shall be abolished and replaced by a new community college district as follows:
(1) The establishment of the new community college

district shall become effective for all purposes on July 1, 1996, notwithstanding any minimum population, equalized assessed valuation or other requirements provided by Section 3-1 or any other provision of this Act for the establishment of a community college district.

(2) The experimental district established pursuant to

subsection (a) shall be abolished on July 1, 1996 when the establishment of the new community college district becomes effective for all purposes.

(3) The territory of the new community college

district shall be comprised of the territory of, and its boundaries shall be coterminous with the boundaries of the experimental district which it will replace, as those boundaries existed on November 7, 1995.

(4) Notwithstanding the fact that the establishment

of the new community college district does not become effective for all purposes until July 1, 1996, the election for the members of the initial board of the new community college district, to consist of 7 members, shall be held at the nonpartisan election in November of 1995 in the manner provided by the general election law, nominating petitions for members of the initial board shall be filed with the regional superintendent in the manner provided by Section 3-7.10 with respect to newly organized districts, and the persons entitled to nominate and to vote at the election for the members of the board of the new community college district shall be the electors in the territory referred to in paragraph (3) of this subsection. In addition, for purposes of the levy, extension, and collection of taxes as provided in paragraph (5.5) of this subsection and for the purposes of establishing the territory and boundaries of the new community college district within and for which those taxes are to be levied, the new community college district shall be deemed established and effective when the 7 members of the initial board of the new community college district are elected and take office as provided in this subsection (c).

(5) Each member elected to the initial board of the

new community college district must, on the date of his election, be a citizen of the United States, of the age of 18 years or over, and a resident of the State and the territory referred to in paragraph (3) of this subsection for at least one year preceding his election. Election to the initial board of the new community college district of a person who on July 1, 1996 is a member of a common school board constitutes his resignation from, and creates a vacancy on that common school board effective July 1, 1996.

(5.5) The members first elected to the board of

trustees shall take office on the first Monday of December, 1995, for the sole and limited purpose of levying, at the rates specified in the proposition submitted to the electors under subsection (b), taxes for the educational purposes and for the operations and maintenance of facilities purposes of the new community college district. The taxes shall be levied in calendar year 1995 for extension and collection in calendar year 1996, notwithstanding the fact that the new community college district does not become effective for the purposes of administration of the community college until July 1, 1996. The regional superintendent shall convene the meeting under this paragraph and the members shall organize for the purpose of that meeting by electing, pro tempore, a chairperson and a secretary. At that meeting the board is authorized to levy taxes for educational purposes and for operations and maintenance of facilities purposes as authorized in this paragraph without adopting any budget for the new community college district and shall certify the levy to the appropriate county clerk or county clerks in accordance with law. The county clerks shall extend the levy notwithstanding any law that otherwise requires adoption of a budget before extension of the levy. The funds produced by the levy made under this paragraph to the extent received by a county collector before July 1, 1996 shall immediately be invested in lawful investments and held by the county collector for payment and transfer to the new community college district, along with all accrued interest or other earnings accrued on the investment, as provided by law on July 1, 1996. All funds produced by the levy and received by a county collector on or after July 1, 1996 shall be transferred to the new community college district as provided by law at such time as they are received by the county collector.

(5.75) Notwithstanding any other provision of this

Section or the fact that establishment of the new community college district as provided in this subsection does not take effect until July 1, 1996, the members first elected to the board of trustees of the new community college district are authorized to meet, beginning on June 1, 1996 and thereafter for purposes of: (i) arranging for and approving educational programs, ancillary services, staffing, and associated expenditures that relate to the offering by the new community college district of educational programs beginning on or after July 1, 1996 and before the fall term of the 1996-97 academic year, and (ii) otherwise facilitating the orderly transition of operations from the experimental district known as State Community College of East St. Louis to the new community college district established under this subsection. The persons elected to serve, pro tempore, as chairperson and secretary of the board for purposes of paragraph (5.5) shall continue to serve in that capacity for purposes of this paragraph (5.75).

(6) Except as otherwise provided in paragraphs (5.5)

and (5.75), each of the members first elected to the board of the new community college district shall take office on July 1, 1996, and the Illinois Community College Board, publicly by lot and not later than July 1, 1996, shall determine the length of term to be served by each member of the initial board as follows: 2 shall serve until their successors are elected at the nonpartisan election in 1997 and have qualified, 2 shall serve until their successors are elected at the consolidated election in 1999 and have qualified, and 3 shall serve until their successors are elected at the consolidated election in 2001 and have qualified. Their successors shall serve 6 year terms. Terms of members are subject to Section 2A-54 of the Election Code.

(7) The regional superintendent shall convene the

initial board of the new community college district on July 1, 1996, and the non-voting student member initially selected to that board as provided in Section 3-7.24 shall serve a term beginning on the date of selection and expiring on the next succeeding April 15. Upon being convened on July 1, 1996, the board shall proceed to organize in accordance with Section 3-8, and shall thereafter continue to exercise the powers and duties of a board in the manner provided by law for all boards of community college districts except where obviously inapplicable or otherwise provided by this Act. Vacancies shall be filled, and members shall serve without compensation subject to reimbursement for reasonable expenses incurred in connection with their service as members, as provided in Section 3-7. The duly elected and organized board of the new community college district shall levy taxes at a rate not to exceed .175 percent for educational purposes and at a rate not to exceed .05 percent for operations and maintenance of facilities purposes; provided that the board may act to increase such rates at a regular election in accordance with Section 3-14 and the general election law.

(d) Upon abolition of the experimental district and establishment of the new community college district as provided in this Section, all tangible personal property, including inventory, equipment, supplies, and library books, materials, and collections, belonging to the experimental district and State Community College of East St. Louis at the time of their abolition under this Section shall be deemed transferred, by operation of law, to the board of trustees of the new community college district. In addition, all real property, and the improvements situated thereon, held by State Community College of East St. Louis or on its behalf by its board of trustees shall, upon abolition of the experimental district and college as provided in this Section, be conveyed by the Illinois Community College Board, in the manner prescribed by law, to the board of trustees of the new community college district established under this Section for so long as that real property is used for the conduct and operation of a public community college and the related purposes of a public community college district of this State. Neither the new community college district nor its board of trustees shall have any responsibility to any vendor or other person making a claim relating to the property, inventory, or equipment so transferred. On August 22, 1997, the endowment funds, gifts, trust funds, and funds from student activity fees and the operation of student and staff medical and health programs, union buildings, bookstores, campus centers, and other auxiliary enterprises and activities that were received by the board of trustees of State Community College of East St. Louis and held and retained by that board of trustees at the time of the abolition of the experimental district and its replacement by the new community college district as provided in this Section shall be deemed transferred by operation of law to the board of trustees of that new community college district, to be retained in its own treasury and used in the conduct and operation of the affairs and related purposes of the new community college district. On August 22, 1997, all funds held locally in the State Community College of East St. Louis Contracts and Grants Clearing Account, the State Community College of East St. Louis Income Fund Clearing Account and the Imprest Fund shall be transferred by the Board to the General Revenue Fund.
(e) The outstanding obligations incurred for fiscal years prior to fiscal year 1997 by the board of trustees of State Community College of East St. Louis before the abolition of that college and the experimental district as provided in this Section shall be paid by the State Board from appropriations made to the State Board from the General Revenue Fund for purposes of this subsection. To facilitate the appropriations to be made for that purpose, the State Comptroller and State Treasurer, without delay, shall transfer to the General Revenue Fund from the State Community College of East St. Louis Income Fund and the State Community College of East St. Louis Contracts and Grants Fund, special funds previously created in the State Treasury, any balances remaining in those special funds on August 22, 1997.
(Source: P.A. 89-141, eff. 7-14-95; 89-473, eff. 6-18-96; 90-358, eff. 1-1-98; 90-509, eff. 8-22-97; 90-655, eff. 7-30-98.)

(110 ILCS 805/2-15) (from Ch. 122, par. 102-15)
Sec. 2-15. Recognition. The State Board shall grant recognition to community colleges which maintain equipment, courses of study, standards of scholarship and other requirements set by the State Board. Application for recognition shall be made to the State Board. The State Board shall set the criteria by which the community colleges shall be judged and through the executive officer of the State Board shall arrange for an official evaluation of the community colleges and shall grant recognition of such community colleges as may meet the required standards.
Recognition shall include a review of compliance with Public Act 99-482 and other applicable State and federal laws regarding employment contracts and compensation. Annually, the State Board shall convene an advisory committee to review the findings and make recommendations for changes or additions to the laws or the review procedures.
If a community college district fails to meet the recognition standards set by the State Board, and if the district, in accordance with: (a) Government Auditing Standards issued by the Comptroller General of the United States, (b) auditing standards established by the American Institute of Certified Public Accountants, or (c) other applicable State and federal standards, is found by the district's auditor or the State Board working in cooperation with the district's auditor to have material deficiencies in the design or operation of financial control structures that could adversely affect the district's financial integrity and stability, or is found to have misused State or federal funds and jeopardized its participation in State or federal programs, the State Board may, notwithstanding any laws to the contrary, implement one or more of the following emergency powers:
(1) To direct the district to develop and implement a

plan that addresses the budgetary, programmatic, and other relevant factors contributing to the need to implement emergency measures. The State Board shall assist in the development and shall have final approval of the plan.

(2) To direct the district to contract for

educational services in accordance with Section 3-40. The State Board shall assist in the development and shall have final approval of any such contractual agreements.

(3) To approve and require revisions of the

district's budget.

(4) To appoint a Financial Administrator to exercise

oversight and control over the district's budget. The Financial Administrator shall serve at the pleasure of the State Board and may be an individual, partnership, corporation, including an accounting firm, or other entity determined by the State Board to be qualified to serve, and shall be entitled to compensation. Such compensation shall be provided through specific appropriations made to the State Board for that express purpose.

(5) To develop and implement a plan providing for the

dissolution or reorganization of the district if in the judgment of the State Board the circumstances so require.

(Source: P.A. 99-691, eff. 1-1-17.)

(110 ILCS 805/2-16.02) (from Ch. 122, par. 102-16.02)
Sec. 2-16.02. Grants. Any community college district that maintains a community college recognized by the State Board shall receive, when eligible, grants enumerated in this Section. Funded semester credit hours or other measures or both as specified by the State Board shall be used to distribute grants to community colleges. Funded semester credit hours shall be defined, for purposes of this Section, as the greater of (1) the number of semester credit hours, or equivalent, in all funded instructional categories of students who have been certified as being in attendance at midterm during the respective terms of the base fiscal year or (2) the average of semester credit hours, or equivalent, in all funded instructional categories of students who have been certified as being in attendance at midterm during the respective terms of the base fiscal year and the 2 prior fiscal years. For purposes of this Section, "base fiscal year" means the fiscal year 2 years prior to the fiscal year for which the grants are appropriated. Such students shall have been residents of Illinois and shall have been enrolled in courses that are part of instructional program categories approved by the State Board and that are applicable toward an associate degree or certificate. Courses that are eligible for reimbursement are those courses for which the district pays 50% or more of the program costs from unrestricted revenue sources, with the exception of courses offered by contract with the Department of Corrections in correctional institutions. For the purposes of this Section, "unrestricted revenue sources" means those revenues in which the provider of the revenue imposes no financial limitations upon the district as it relates to the expenditure of the funds. Except for Fiscal Year 2012, base operating grants shall be paid based on rates per funded semester credit hour or equivalent calculated by the State Board for funded instructional categories using cost of instruction, enrollment, inflation, and other relevant factors. For Fiscal Year 2012, the allocations for base operating grants to community college districts shall be the same as they were in Fiscal Year 2011, reduced or increased proportionately according to the appropriation for base operating grants for Fiscal Year 2012.
Equalization grants shall be calculated by the State Board by determining a local revenue factor for each district by: (A) adding (1) each district's Corporate Personal Property Replacement Fund allocations from the base fiscal year or the average of the base fiscal year and prior year, whichever is less, divided by the applicable statewide average tax rate to (2) the district's most recently audited year's equalized assessed valuation or the average of the most recently audited year and prior year, whichever is less, (B) then dividing by the district's audited full-time equivalent resident students for the base fiscal year or the average for the base fiscal year and the 2 prior fiscal years, whichever is greater, and (C) then multiplying by the applicable statewide average tax rate. The State Board shall calculate a statewide weighted average threshold by applying the same methodology to the totals of all districts' Corporate Personal Property Tax Replacement Fund allocations, equalized assessed valuations, and audited full-time equivalent district resident students and multiplying by the applicable statewide average tax rate. The difference between the statewide weighted average threshold and the local revenue factor, multiplied by the number of full-time equivalent resident students, shall determine the amount of equalization funding that each district is eligible to receive. A percentage factor, as determined by the State Board, may be applied to the statewide threshold as a method for allocating equalization funding. A minimum equalization grant of an amount per district as determined by the State Board shall be established for any community college district which qualifies for an equalization grant based upon the preceding criteria, but becomes ineligible for equalization funding, or would have received a grant of less than the minimum equalization grant, due to threshold prorations applied to reduce equalization funding. As of July 1, 2013, a community college district eligible to receive an equalization grant based upon the preceding criteria must maintain a minimum required combined in-district tuition and universal fee rate per semester credit hour equal to 70% of the State-average combined rate, as determined by the State Board, or the total revenue received by the community college district from combined in-district tuition and universal fees must be at least 30% of the total revenue received by the community college district, as determined by the State Board, for equalization funding. As of July 1, 2004, a community college district must maintain a minimum required operating tax rate equal to at least 95% of its maximum authorized tax rate to qualify for equalization funding. This 95% minimum tax rate requirement shall be based upon the maximum operating tax rate as limited by the Property Tax Extension Limitation Law.
The State Board shall distribute such other grants as may be authorized or appropriated by the General Assembly.
Each community college district entitled to State grants under this Section must submit a report of its enrollment to the State Board not later than 30 days following the end of each semester, quarter, or term in a format prescribed by the State Board. These semester credit hours, or equivalent, shall be certified by each district on forms provided by the State Board. Each district's certified semester credit hours, or equivalent, are subject to audit pursuant to Section 3-22.1.
The State Board shall certify, prepare, and submit monthly vouchers to the State Comptroller setting forth an amount equal to one-twelfth of the grants approved by the State Board for base operating grants and equalization grants. The State Board shall prepare and submit to the State Comptroller vouchers for payments of other grants as appropriated by the General Assembly. If the amount appropriated for grants is different from the amount provided for such grants under this Act, the grants shall be proportionately reduced or increased accordingly.
For the purposes of this Section, "resident student" means a student in a community college district who maintains residency in that district or meets other residency definitions established by the State Board, and who was enrolled either in one of the approved instructional program categories in that district, or in another community college district to which the resident's district is paying tuition under Section 6-2 or with which the resident's district has entered into a cooperative agreement in lieu of such tuition. Students shall be classified as residents of the community college district without meeting the 30-day residency requirement of the district if they are currently residing in the district and are youth (i) who are currently under the legal guardianship of the Illinois Department of Children and Family Services or have recently been emancipated from the Department and (ii) who had previously met the 30-day residency requirement of the district but who had a placement change into a new community college district. The student, a caseworker or other personnel of the Department, or the student's attorney or guardian ad litem appointed under the Juvenile Court Act of 1987 shall provide the district with proof of current in-district residency.
For the purposes of this Section, a "full-time equivalent" student is equal to 30 semester credit hours.
The Illinois Community College Board Contracts and Grants Fund is hereby created in the State Treasury. Items of income to this fund shall include any grants, awards, endowments, or like proceeds, and where appropriate, other funds made available through contracts with governmental, public, and private agencies or persons. The General Assembly shall from time to time make appropriations payable from such fund for the support, improvement, and expenses of the State Board and Illinois community college districts.
(Source: P.A. 98-46, eff. 6-28-13; 98-756, eff. 7-16-14; 99-845, eff. 1-1-17.)

(110 ILCS 805/2-16.03) (from Ch. 122, par. 102-16.2)
Sec. 2-16.03. The AFDC Opportunities Fund is hereby created in the State Treasury. Expenditures and distributions from the AFDC Opportunities Fund shall be made by the State Board, pursuant to appropriations made by the General Assembly from that Fund, for grants to public community colleges for costs of work force training and technology and for the operating expenses made and incurred by the State Board in connection with these purposes.
(Source: P.A. 94-436, eff. 8-2-05.)

(110 ILCS 805/2-16.04)
Sec. 2-16.04. (Repealed).
(Source: P.A. 92-16, eff. 6-28-01. Repealed by P.A. 94-436, eff. 8-2-05.)

(110 ILCS 805/2-16.05)
Sec. 2-16.05. (Repealed).
(Source: P.A. 92-16, eff. 6-28-01. Repealed by P.A. 99-655, eff. 7-28-16; 99-933, eff. 1-27-17.)

(110 ILCS 805/2-16.06)
Sec. 2-16.06. ICCB Adult Education Fund. The ICCB Adult Education Fund is created as a federal fund in the State treasury. All money in the ICCB Adult Education Fund may be used, subject to appropriation, by the State Board for operational expenses associated with the administration of adult education and literacy activities and for the payment of costs associated with education and educational-related services to local eligible providers for adult education and literacy as provided by the United States Department of Education.
(Source: P.A. 99-777, eff. 8-12-16.)

(110 ILCS 805/2-16.07)
Sec. 2-16.07. Career and Technical Education Fund. The Career and Technical Education Fund is created as a federal fund in the State treasury. The Comptroller shall order transferred and the State Treasurer shall transfer from the Federal Department of Education Fund into the Career and Technical Education Fund such amounts as may be directed in writing by the State Board of Education. All moneys so deposited into the Career and Technical Education Fund may be used, subject to appropriation, by the State Board for operational expenses associated with the administration of Career and Technical Education, for payment of Career and Technical Education grants to colleges, and for payment of costs relating to State leadership activities, as provided by the United States Department of Education.
(Source: P.A. 99-777, eff. 8-12-16.)

(110 ILCS 805/2-16.08)
Sec. 2-16.08. ICCB Federal Trust Fund. The ICCB Federal Trust Fund is created as a special fund in the State treasury. Money recovered from federal programs for general administration that is received by the State Board shall be deposited into the ICCB Federal Trust Fund. All money in the ICCB Federal Trust Fund shall be used, subject to appropriation by the General Assembly, by the State Board for the ordinary and contingent expenses of the State Board.
(Source: P.A. 95-331, eff. 8-21-07.)

(110 ILCS 805/2-16.09)
Sec. 2-16.09. ICCB Research and Technology Fund. The ICCB Research and Technology Fund is created as a special fund in the State treasury. The State Board shall deposit into the Fund moneys received by the State Board from the sale of instructional technology developed by the State Board and all moneys received from processing requests for individual student-level data. All moneys in the Fund shall be used by the State Board, subject to appropriation by the General Assembly, for costs associated with maintaining and updating that instructional technology and individual student-level data systems.
(Source: P.A. 100-417, eff. 8-25-17.)

(110 ILCS 805/2-18a)
Sec. 2-18a. (Repealed).
(Source: P.A. 89-473, eff. 6-18-96. Repealed by P.A. 99-655, eff. 7-28-16.)

(110 ILCS 805/2-19)
Sec. 2-19. (Repealed).
(Source: P.A. 89-473, eff. 6-18-96. Repealed by P.A. 99-655, eff. 7-28-16.)

(110 ILCS 805/2-20)
Sec. 2-20. Deferred maintenance grants. For fiscal year 2004 only, the State Board shall award a deferred maintenance grant only to a district to which Article VII of this Act applies, for that district's general purposes. This grant shall be awarded under a formula determined by the State Board.
(Source: P.A. 93-21, eff. 7-1-03.)

(110 ILCS 805/2-21)
Sec. 2-21. High school equivalency testing. On the effective date of this amendatory Act of the 94th General Assembly, all powers and duties of the State Board of Education and State Superintendent of Education with regard to high school equivalency testing under the School Code shall be transferred to the Illinois Community College Board. Within a reasonable period of time after that date, all assets, liabilities, contracts, property, records, pending business, and unexpended appropriations of the State Board of Education with regard to high school equivalency testing shall be transferred to the Illinois Community College Board. The Illinois Community College Board may adopt any rules necessary to carry out its responsibilities under the School Code with regard to high school equivalency testing. All rules, standards, and procedures adopted by the State Board of Education under the School Code with regard to high school equivalency testing shall continue in effect as the rules, standards, and procedures of the Illinois Community College Board, until they are modified by the Illinois Community College Board.
(Source: P.A. 94-108, eff. 7-1-05.)

(110 ILCS 805/2-22)
Sec. 2-22. High school equivalency certificates. On the effective date of this amendatory Act of the 94th General Assembly, all powers and duties of the State Board of Education and State Superintendent of Education with regard to high school equivalency certificates under the School Code shall be transferred to the Illinois Community College Board. Within a reasonable period of time after that date, all assets, liabilities, contracts, property, records, pending business, and unexpended appropriations of the State Board of Education with regard to high school equivalency certificates shall be transferred to the Illinois Community College Board. The Illinois Community College Board may adopt any rules necessary to carry out its responsibilities under the School Code with regard to high school equivalency certificates and to carry into efficient and uniform effect the provisions for the issuance of high school equivalency certificates in this State. All rules, standards, and procedures adopted by the State Board of Education under the School Code with regard to high school equivalency certificates shall continue in effect as the rules, standards, and procedures of the Illinois Community College Board, until they are modified by the Illinois Community College Board.
(Source: P.A. 94-108, eff. 7-1-05.)

(110 ILCS 805/2-23)
Sec. 2-23. (Repealed).
(Source: P.A. 94-980, eff. 6-20-06. Repealed by P.A. 99-655, eff. 7-28-16.)

(110 ILCS 805/2-24)
Sec. 2-24. We Want to Learn English Initiative.
(a) Subject to appropriation and Section 7 of the Board of Higher Education Act, the State Board may establish and administer a We Want to Learn English Initiative to provide resources for immigrants and refugees in this State to learn English in order to move towards becoming full members of American society.
(b) Each fiscal year, the State Board may include, as a separate line item, in its budget proposal $15,000,000 or less in funding for the We Want to Learn English Initiative, to be disbursed by the State Board. If the State Board decides to disburse the funds appropriated for this Initiative, then it must disburse no less than half of the funds appropriated each fiscal year to community-based, not-for-profit organizations, immigrant social service organizations, faith-based organizations, and on-site job training programs so that immigrants and refugees can learn English where they live, work, pray, and socialize and where their children go to school.
(c) Funds for the We Want to Learn English Initiative may be used only to provide programs that teach English to United States citizens, lawful permanent residents, and other persons residing in this State who are in lawful immigration status.
(Source: P.A. 95-638, eff. 6-1-08.)

(110 ILCS 805/2-25)
Sec. 2-25. College and Career Readiness Pilot Program.
(a) The General Assembly finds that there is a direct and significant link between academic preparation of students and success in postsecondary education and careers. Many students enter college unprepared for the academic rigors of college and require noncredit remedial courses to attain skills and knowledge needed for regular, credit coursework. Remediation lengthens time to degree, imposes additional costs on students and colleges, and uses student financial aid for courses that will not count toward a degree. All students entering college take a college entrance exam or a placement test. These tests can be used to assist high school students to identify areas for improvement and help to close skill gaps during students' senior year. College and career readiness reduces the need for remediation, lowers educational costs, shortens time to degree, and increases the overall success rate of Illinois college students.
(b) Subject to appropriation, the State Board shall create a pilot project, to be known as the College and Career Readiness Pilot Program. Subject to appropriation, on July 1, 2010, the State Board shall extend the current program for an additional 3 years and include an additional 7 sites (or as many as are allowed by available funding), as evidenced by the effectiveness of the current program. If in any of these 3 additional years, money is not appropriated for the program, then the State Board shall extend the program for an additional year. The goals of the program are as follows:
(1) To diagnose college readiness by developing a

system that aligns ACT scores or college placement examinations to specific community college courses in developmental and freshman curriculums.

(2) To reduce remediation by decreasing the need for

remedial coursework in mathematics, reading, and writing at the college level through (i) increasing the number of students enrolled in a college-prep core curriculum, (ii) assisting students in improving college readiness skills, and (iii) increasing successful student transitions into postsecondary education.

(3) To align high school and college curriculums.
(4) To provide resources and academic support to

students to enrich the junior and senior year of high school through remedial or advanced coursework and other interventions.

(5) To develop an appropriate evaluation process to

measure the effectiveness of readiness intervention strategies.

(c) The first year of the program extended under this Section by this amendatory Act of the 96th General Assembly shall begin with the high school class of 2011 and the high school class of 2012 (or such later classes if money is not appropriated for the program in a given fiscal year).
(1) In addition to the community colleges

participating in the program before July 1, 2010, the State Board shall select 7 additional community colleges (or as many as are allowable by available funding) to participate in the program based on all of the following:

(A) The percentage of students in developmental

coursework.

(B) Demographics of student enrollment,

including socioeconomic status, race and ethnicity, and enrollments of first-generation college students.

(C) Geographic diversity.
(D) The ability of the community college to

partner with local high schools to develop college and career readiness strategies and college readiness teams.

(2) Each participating community college shall

establish an agreement with a high school or schools to do all of the following:

(A) Create a data-sharing agreement.
(B) Create a Readiness Plan for each student,

showing all of the following:

(i) The readiness status for college-level

work.

(ii) Course recommendations for remediation

or for advanced coursework in Advanced Placement classes or dual credit and dual enrollment programs.

(iii) Additional academic support services,

including tutoring, mentoring, and college application assistance.

(C) Create college and career readiness teams,

which shall include the chief academic officer, the chief student services officer, an institutional researcher, faculty, and counselors or advisers from the community college and high school, the college and career readiness coordinator from the community college, and other members as determined by the high school and community college. The teams may include local business or civic leaders. The teams shall develop intervention strategies as follows:

(i) Use the Readiness Plan to develop a

contract with each student for remedial or advanced coursework to be taken during the senior year.

(ii) Monitor student progress.
(iii) Provide readiness support services.
(D) Retest students upon the completion of the

appropriate intervention to assess progress and college readiness.

(3) The State Board shall work with participating

community colleges and high schools to develop an appropriate evaluation process to measure effectiveness of intervention strategies, including all of the following:

(A) Baseline data for each participating school.
(B) Baseline data for the Illinois system.
(C) Comparison of college entrance exams or

college placement scores, or both, within each group of students.

(D) Student enrollment in each applicable

intervention.

(E) Placement of college and career readiness

students in developmental and regular courses upon the completion of the intervention and subsequent enrollment in additional courses.

(F) Retention of college and career readiness

students in the semester after enrollment.

(G) Other measures as selected by the State

Board.

(d) The second year of the program extended under this Section by this amendatory Act of the 96th General Assembly shall begin with the high school class of 2012 and the high school class of 2013 (or such later classes if money is not appropriated for the program in a given fiscal year). In the second year of the extended program, the State Board shall have all of the following duties:
(1) Undertake intervention strategies through

college and career readiness teams with students of the classes of 2012 and 2013.

(2) Monitor and assist college and career readiness

graduates from the class of 2011 in college.

(e) The third year of the program extended under this Section by this amendatory Act of the 96th General Assembly shall begin with the high school class of 2013 and the high school class of 2014 (or such later classes if money is not appropriated for the program in a given fiscal year). In the third year of the extended program, the State Board shall have all of the following duties:
(1) Undertake intervention strategies through

college and career readiness teams with students of the classes of 2013 and 2014.

(2) Monitor and assist students from the classes of

2011 and 2012 in college.

(f) At the end of the 3-year extension of the program, the State Board shall prepare and submit a report outlining its findings and recommendations to the Senate and the House of Representatives by filing a copy of its report with the Secretary of the Senate and Clerk of the House of Representatives no later than December 31, 2013.
(Source: P.A. 95-694, eff. 11-5-07; 95-876, eff. 8-21-08; 96-1300, eff. 7-26-10.)



Article III - Community College Districts; Organization; Powers And Duties; Elections

(110 ILCS 805/Art. III heading)

(110 ILCS 805/3-1) (from Ch. 122, par. 103-1)
Sec. 3-1. Any contiguous and compact territory, no part of which is included within any community college district, unless all of such district is included which has an equalized assessed valuation of not less than $150,000,000 and contains a population of not less than 60,000 persons may be organized into a community college district within the State system.
For the purpose of this section and Sections 6-5.3, 6-5.5, and 6-6.1 any territory which is completely surrounded by a community college district governed by the provisions of Article 7 of this Act, shall be considered contiguous to any territory beyond the boundaries of such community college district governed by the provisions of Article 7, the closest boundary of which is not more than 5 miles from the boundary of such territory so surrounded. Any territory which comprises a special charter school district and which is completely surrounded by a non-district territory shall be considered contiguous to any community college district beyond the boundaries of such non-district territory, the closest boundary of which is not more than 20 miles from the boundary of such territory so surrounded. The contiguity of such territory shall not be affected by any subsequent change in the status of the surrounding non-district territory, including the inclusion of such non-district territory in a community college district other than the district to which the original territory was annexed.
A petition signed by at least 500 or more voters residing in the territory described in the petition shall be filed with the State Board. The petition shall:
(1) Request the calling of an election for the purpose of voting for or against the establishment of a community college district.
(2) Describe the territory comprising the proposed district.
(3) Describe the extent to which educational programs will be provided by contract with existing public or private educational institutions.
(4) Set forth the maximum tax rates for educational purposes and for operations and maintenance of facilities purposes. The proposed district shall be authorized to levy rates which shall not exceed .75 per cent of the value, as equalized or assessed by the Department of Revenue, for educational purposes, and .1 per cent for operations and maintenance of facilities purposes.
(Source: P.A. 85-1335.)

(110 ILCS 805/3-1.1) (from Ch. 122, par. 103-1.1)
Sec. 3-1.1. Any petition filed under this Act, which bears the signatures of 25 or more persons, may designate a committee of 5 of the petitioners as attorney in fact for all the petitioners, who may amend the petition to correct errors in the description of the territory included in the petition prior to the public hearing, or if no hearing is required, prior to approval or disapproval of the petition by the State Board. The petition must after amendment comply with the requirements for such a petition under this Act.
(Source: Laws 1967, p. 3308.)

(110 ILCS 805/3-2) (from Ch. 122, par. 103-2)
Sec. 3-2. Upon the receipt of such a petition, the State Board shall, in cooperation with the regional superintendent of the county or counties in which the territory of the proposed district is located, cause a study to be made of the territory of the proposed district and the community college needs and condition thereof and the area within and adjacent thereto in relation to existing facilities for general education, including pre-professional curricula and for training in occupational activities, and in relation to a factual survey of the possible enrollment, assessed valuation, industrial business, agricultural and other conditions reflecting educational needs in the area to be served, in order to determine whether in its judgment the proposed district may adequately maintain a community college in accordance with such desirable standards. In reviewing the application the State Board shall consider the feasibility of any proposed utilization of existing public or private educational facilities and land within or in near proximity to the boundary of the proposed district, and of contracting with such public or private institutions for the provision of educational programs. If the State Board finds as the result of its study that it is not possible for the proposed district to produce a desirable program of community college education at a reasonable cost, it shall provide a brief statement of the reasons for this decision and shall thereupon cause a copy of the statement to be published in a newspaper or newspapers having a general circulation in the territory of the proposed district and no election shall be held or further proceedings had on said petition to establish such a community college district. In approving a request for a new community college district, the State Board shall make a determination as to whether or not the proposal is in conformity with a comprehensive community college program. When the State Board approves the request for a new community college, the State Board shall prepare a report of such action on the petition. The report shall contain a brief statement of the reasons for the decision and a resume stating why the State Board deems it possible for the proposed district to provide a desirable 2-year college program at reasonable cost, the conditions under which such operation would be possible, the estimated results of such operation in terms of local taxes, the nature and probable cost of alternative methods of providing adequate community college educational opportunities for students in the territory involved and such other information as the State Board believes may be helpful to the voters in such territory in voting on the proposition to establish a community college district.
(Source: P.A. 99-655, eff. 7-28-16.)

(110 ILCS 805/3-3) (from Ch. 122, par. 103-3)
Sec. 3-3. If the State Board disapproves the request for a new community college, no election shall be held or further proceedings had on such petition to establish a community college district. If the State Board approves the request to establish a community college district, the State Board shall cause notice of a hearing on the petition to be given by publishing a notice thereof at least once each week for 3 successive weeks in at least one newspaper having general circulation within the territory of the proposed district, and if no such newspaper exists, then the publication shall be made in 2 or more newspapers which together cover the territory with general circulation. The notice shall state when and to whom the petition was presented, the description of the territory of the proposed district, and the day on which the hearing upon the petition and the report of the State Board will be held. On such day or on a day to which the State Board shall continue said hearing, the State Board or a hearing officer appointed by it shall hear the petition, present the report and determine the sufficiency of the petition as herein prescribed, and may adjourn the hearing from time to time or continue the matter for want of sufficient notice or for other good cause. The State Board or a hearing officer appointed by it shall hear any additional evidence as to the school needs and conditions of the territory and in the area within and adjacent thereto and if a hearing officer is appointed he shall report a summary of the testimony to the State Board. Whereupon the State Board shall determine whether it is for the best interests of the schools of such area and the educational welfare of the students therein that such district be organized, and shall determine also whether the territory described in the petition is compact and contiguous for college purposes.
(Source: P.A. 99-655, eff. 7-28-16.)

(110 ILCS 805/3-4) (from Ch. 122, par. 103-4)
Sec. 3-4. At the hearing, any resident in the proposed district or any district affected thereby may appear in support of the petition or to object thereto. At the conclusion of the hearing the State Board shall make a decision either granting or denying the petition. If the State Board denies the petition no election shall be held or further proceedings had unless its decision is reversed upon review. If the State Board approves the petition or if its denial of the petition is reversed on review, the regional superintendent of the county in which the territory described in the petition is situated or if the petition describes territory consisting of one county and all or a part of several counties, the regional superintendent of the county having the greater number of people included in the territory described in the petition, shall certify the proposition to the proper election officials, who shall submit such proposition at a regular scheduled election as provided in the general election law for the purpose of voting for or against the proposition of establishing a community college district. The decision of the State Board after the hearing shall be deemed an "administrative decision" as defined in Section 3-101 of the Code of Civil Procedure and any petitioner or resident who appears at the hearing may file a complaint for a judicial review of such decision in accordance with the Administrative Review Law, and all amendments and modifications thereof and the rules adopted pursuant thereto. The commencement of any action for review shall operate as a stay of enforcement, and no referendum shall be held pending final disposition of such review.
(Source: P.A. 84-551.)

(110 ILCS 805/3-4.1) (from Ch. 122, par. 103-4.1)
Sec. 3-4.1. The costs of any referendum conducted under this Act shall be borne by the county or counties in which the territory involved in the election is located.
(Source: P.A. 81-1489.)

(110 ILCS 805/3-5) (from Ch. 122, par. 103-5)
Sec. 3-5. The proposition shall be in substantially the following form:
FOR the establishment of a community college district with authority to levy taxes at the rate of.... per cent for educational purposes, and.... per cent for operations and maintenance of facilities purposes.
AGAINST the establishment of a community college district with authority to levy taxes at the rate of.... per cent for educational purposes, and.... per cent for operations and maintenance of facilities purposes.
In order for the proposition to be approved, a majority of the votes cast in the territory at the election must be in favor of the proposition of establishing a community college district; provided, however, that if the territory described in the petition includes one or more community college districts, the proposition has not received a majority of the votes cast on the proposition unless it also receives a majority of the votes cast on the proposition within the territory included within each such district, the count to be taken separately within such districts.
(Source: P.A. 85-1335.)

(110 ILCS 805/3-6) (from Ch. 122, par. 103-6)
Sec. 3-6. If a majority of the votes cast at the election, as determined in the manner provided in Section 3-5, is in favor of the establishment of a community college district, the regional superintendent who ordered that election shall forthwith order an election to be held at the time and in the manner provided in the general election law for the purpose of selecting the board for that community college district, to consist of 7 members.
(Source: P.A. 81-1490.)

(110 ILCS 805/3-7) (from Ch. 122, par. 103-7)
Sec. 3-7. (a) The election of the members of the board of trustees shall be nonpartisan and shall be held at the time and in the manner provided in the general election law.
(b) Unless otherwise provided in this Act, members shall be elected to serve 6 year terms. The term of members elected in 1985 and thereafter shall be from the date the member is officially determined to be elected to the board by a canvass conducted pursuant to the Election Code, to the date that the winner of the seat is officially determined by the canvass conducted pursuant to the Election Code the next time the seat on the board is to be filled by election.
(c) Each member must on the date of his election be a citizen of the United States, of the age of 18 years or over, and a resident of the State and the territory which on the date of the election is included in the community college district for at least one year immediately preceding his election. In Community College District No. 526, each member elected at the consolidated election in 2005 or thereafter must also be a resident of the trustee district he or she represents for at least one year immediately preceding his or her election, except that in the first consolidated election for each trustee district following reapportionment, a candidate for the board may be elected from any trustee district that contains a part of the trustee district in which he or she resided at the time of the reapportionment and may be reelected if a resident of the new trustee district he or she represents for one year prior to reelection. In the event a person who is a member of a common school board is elected or appointed to a board of trustees of a community college district, that person shall be permitted to serve the remainder of his or her term of office as a member of the common school board. Upon the expiration of the common school board term, that person shall not be eligible for election or appointment to a common school board during the term of office with the community college district board of trustees.
(d) Whenever a vacancy occurs, the remaining members shall fill the vacancy, and the person so appointed shall serve until a successor is elected to serve the remainder of the unexpired term at the next regular election for board members and is certified in accordance with Sections 22-17 and 22-18 of the Election Code. If the remaining members fail so to act within 60 days after the vacancy occurs, the chairman of the State Board shall fill that vacancy, and the person so appointed shall serve until a successor is elected to serve the remainder of the unexpired term at the next regular election for board members and is certified in accordance with Sections 22-17 and 22-18 of the Election Code. The person appointed to fill the vacancy shall have the same residential qualifications as his predecessor in office was required to have. In either instance, if the vacancy occurs with less than 4 months remaining before the next scheduled consolidated election, and the term of office of the board member vacating the position is not scheduled to expire at that election, then the term of the person so appointed shall extend through that election and until the succeeding consolidated election. If the term of office of the board member vacating the position is scheduled to expire at the upcoming consolidated election, the appointed member shall serve only until a successor is elected and qualified at that election.
(e) Members of the board shall serve without compensation but shall be reimbursed for their reasonable expenses incurred in connection with their service as members. Compensation, for purposes of this Section, means any salary or other benefits not expressly authorized by this Act to be provided or paid to, for or on behalf of members of the board. The board of each community college district may adopt a policy providing for the issuance of bank credit cards, for use by any board member who requests the same in writing and agrees to use the card only for the reasonable expenses which he or she incurs in connection with his or her service as a board member. Expenses charged to such credit cards shall be accounted for separately and shall be submitted to the chief financial officer of the district for review prior to being reported to the board at its next regular meeting.
(f) Except in an election of the initial board for a new community college district created pursuant to Section 6-6.1, the ballot for the election of members of the board for a community college district shall indicate the length of term for each office to be filled. In the election of a board for any community college district, the ballot shall not contain any political party designation.
(Source: P.A. 100-273, eff. 8-22-17.)

(110 ILCS 805/3-7.1) (from Ch. 122, par. 103-7.1)
Sec. 3-7.1. All elections held pursuant to this Act shall be governed by the provisions of the general election law.
(Source: P.A. 81-1490.)

(110 ILCS 805/3-7.10) (from Ch. 122, par. 103-7.10)
Sec. 3-7.10. Nominations for members of the board shall be made by a petition signed by at least 50 voters or 10% of the voters, whichever is less, residing within the district and shall be filed with the secretary of the board. In addition to the requirements of the general election law, the form of such petitions shall be substantially as follows:

(110 ILCS 805/3-7.11) (from Ch. 122, par. 103-7.11)
Sec. 3-7.11. In addition to the notice requirements of the general election law, whenever a proposition to increase a tax rate under Section 3-14 is submitted to be voted upon by the voters of any community college district the notice of such election shall include an estimate of the approximate amount of taxes expendable under the maximum rate then in force and an estimate of the approximate amount of taxes extendible under the proposed increased rate, such amounts being computed upon, the last known equalized, assessed value, but any error, miscalculation or inaccuracy in computing such amounts shall not invalidate or affect the validity of any rate so increased. The board shall make such estimate and the secretary shall certify such amount to the election authority as part of the certification of the proposition as required by the general election law.
(Source: P.A. 81-1490.)

(110 ILCS 805/3-7.13) (from Ch. 122, par. 103-7.13)
Sec. 3-7.13. More than one public measure may be submitted on the same ballot. No proposition under this Section which is substantially the same shall be submitted more than once every 2 months, except where the proposition is submitted as a consequence of a disaster, calamity or other Act of God.
(Source: P.A. 81-1489.)

(110 ILCS 805/3-7.24) (from Ch. 122, par. 103-7.24)
Sec. 3-7.24. Each community college board shall have one non-voting member who is a student enrolled in the community college under the jurisdiction of the board. One non-voting student member shall also be selected in multi-campus districts to represent all campuses in those districts. In multi-campus districts, the campus from which the member is selected shall be determined by lot each year provided that no campus shall twice have selected a non-voting student member until all campuses in the district have once been represented on the district board. The same procedure shall be followed until all campuses have been represented a second time, a third time, and subsequent times. The method of selecting these student members shall be determined by campus-wide student referendum.
The student members shall serve a term of one year beginning on April 15 of each year, except that the student member initially selected shall serve a term beginning on the date of selection and expiring on the next succeeding June 30.
The nonvoting student members shall have all of the privileges of membership, including the right to make and second motions and to attend executive sessions, other than the right to vote.
(Source: P.A. 80-730.)

(110 ILCS 805/3-7a) (was 110 ILCS 805/3-7, subsec. (c))
Sec. 3-7a. Trustee districts; Community College District No. 522. A board of trustees of a community college district which is contiguous or has been contiguous to an experimental community college district as authorized and defined by Article IV of this Act may, on its own motion, or shall, upon the petition of the lesser of 1/10 or 2,000 of the voters registered in the district, order submitted to the voters of the district at the next general election the proposition for the election of board members by trustee district rather than at large, and such proposition shall thereupon be certified by the secretary of the board to the proper election authority in accordance with the general election law for submission.
If the proposition is approved by a majority of those voting on the proposition, the State Board of Elections, in 1991, shall reapportion the trustee districts to reflect the results of the last decennial census, and shall divide the community college district into 7 trustee districts, each of which shall be compact, contiguous and substantially equal in population to each other district. In 2001, and in the year following each decennial census thereafter, the board of trustees of community college District #522 shall reapportion the trustee districts to reflect the results of the census, and shall divide the community college district into 7 trustee districts, each of which shall be compact, contiguous, and substantially equal in population to each other district. The division of the community college district into trustee districts shall be completed and formally approved by a majority of the members of the board of trustees of community college District #522 in 2001 and in the year following each decennial census. At the same meeting of the board of trustees, the board shall, publicly by lot, divide the trustee districts as equally as possible into 2 groups. Beginning in 2003 and every 10 years thereafter, trustees or their successors from one group shall be elected for successive terms of 4 years and 6 years; and members or their successors from the second group shall be elected for successive terms of 6 years and 4 years. One member shall be elected from each such trustee district. Each member elected in 2001 shall be elected at the 2001 consolidated election from the trustee districts established in 1991. The term of each member elected in 2001 shall end on the date that the trustees elected in 2003 are officially determined by a canvass conducted pursuant to the Election Code.
(Source: P.A. 97-539, eff. 8-23-11.)

(110 ILCS 805/3-7b) (was 110 ILCS 805/3-7, subsec. (d))
Sec. 3-7b. Trustee districts prior to the 2013 consolidated election; Community College District No. 526.
(a) In Community College District No. 526, the election of board members shall be by trustee district rather than at large beginning with the consolidated election in 2005.
(b) For the 2005, 2007, and 2009 consolidated elections, Community College District No. 526 is divided into 7 trustee districts as follows:

TRUSTEE DISTRICT 1
Sangamon County (pt)
Capital CCD (pt)
Tract 0001.00
Tract 0002.01 (pt)
BG 1 (pt)
Block 1010
Block 1011
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
BG 2 (pt)
Block 2002
Block 2003
Block 2004
Block 2005
Block 2008
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
BG 3 (pt)
Block 3000
Block 3001
Block 3008
Block 3009
Tract 0002.02
Tract 0003.00
Tract 0004.00
Tract 0005.01
Tract 0005.03
Tract 0005.04
Tract 0006.00 (pt)
BG 1
BG 2 (pt)
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2008
Block 2011
Block 2012
Block 2015
Block 2017
Block 2018
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2027
Block 2028
Block 2029
Block 2030
BG 3
BG 4 (pt)
Block 4000
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4010
Block 4018
Block 4019
BG 5 (pt)
Block 5001
Block 5004
Block 5006
Block 5007
Block 5015
Block 5016
Block 5018
Tract 0007.00 (pt)
BG 1 (pt)
Block 1033
Block 1036
BG 2 (pt)
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Tract 0008.00 (pt)
BG 1 (pt)
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
BG 2 (pt)
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2010
Block 2011
Block 2012
BG 3 (pt)
Block 3003
Tract 0009.00
Tract 0010.01 (pt)
BG 2 (pt)
Block 2000
Block 2002
Block 2016
Block 2017
Block 2018
Tract 0010.02 (pt)
BG 1 (pt)
Block 1016
BG 2
BG 3
BG 4 (pt)
Block 4000
BG 5 (pt)
Block 5000
BG 6 (pt)
Block 6000
Block 6001
Block 6002
Block 6003
Block 6005
Tract 0011.00 (pt)
BG 1 (pt)
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
BG 3 (pt)
Block 3000
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Tract 0012.00 (pt)
BG 1 (pt)
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
BG 2 (pt)
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2009
Tract 0013.00
Tract 0014.00
Tract 0016.00 (pt)
BG 1 (pt)
Block 1001
Block 1002
Tract 0018.00 (pt)
BG 1 (pt)
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1030
Block 1031
Tract 0019.00 (pt)
BG 1 (pt)
Block 1000
BG 2 (pt)
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Tract 0037.00
Tract 0038.01 (pt)
BG 1
Clear Lake CCD (pt)
Tract 0001.00 (pt)
BG 1 (pt)
Block 1018
Tract 0005.01
Tract 0038.01 (pt)
BG 1 (pt)
Block 1003
Block 1010
Block 1011
Block 1012
Block 1015
Block 1016
Block 1018
Block 1019
Block 1022
Block 1023
Block 1026
Block 1027
Block 1032
Block 1033
Block 1034
Block 1035
BG 2 (pt)
Block 2000
Block 2001
Block 2002
Block 2999
Springfield CCD (pt)
Tract 0001.00 (pt)
BG 1
BG 2
BG 3
BG 4 (pt)
Block 4000
Block 4001
Block 4002
Block 4005
Block 4006
Block 4010
Block 4012
Block 4018
Block 4021
Block 4022
Block 4024
Block 4025
Block 4032
Block 4040
Block 4041
Block 4044
Block 4047
Block 4049
Block 4051
Block 4052
Block 4053
Block 4055
Block 4995
Block 4996
Block 4997
Block 4999
Tract 0002.01 (pt)
BG 1 (pt)
Block 1012
Block 1019
Block 1020
BG 2 (pt)
Block 2000
Block 2001
BG 3 (pt)
Block 3002
Tract 0002.02
Tract 0003.00
Tract 0004.00
Tract 0005.01
Tract 0005.04
Tract 0006.00 (pt)
BG 1
BG 2
BG 3
BG 4
BG 5 (pt)
Block 5000
Block 5002
Block 5003
Block 5005
Block 5008
Block 5009
Block 5010
Block 5011
Block 5012
Block 5013
Block 5014
Block 5017
Block 5019
Block 5020
Block 5021
Tract 0007.00
Tract 0016.00 (pt)
BG 1 (pt)
Block 1000
Tract 0037.00 (pt)
BG 1 (pt)
Block 1023
Block 1025
Block 1991
Block 1996
Block 1997
Block 1998
Block 1999
BG 2
BG 3
BG 4

TRUSTEE DISTRICT 2
Sangamon County (pt)
Ball CCD (pt)
Tract 0031.00 (pt)
BG 3 (pt)
Block 3056
Block 3058
Block 3064
Block 3067
Block 3069
Block 3071
Block 3073
Block 3075
Block 3079
Block 3081
Block 3084
Block 3085
Block 3088
Block 3089
Block 3166
Block 3173
BG 4 (pt)
Block 4013
Block 4014
Block 4015
Block 4016
Block 4020
Block 4022
Block 4024
Block 4029
Block 4038
Block 4043
Block 4044
Block 4045
Block 4047
Block 4049
Block 4051
Block 4052
Block 4055
Block 4057
Block 4059
Block 4061
Block 4062
BG 5
Tract 0032.01 (pt)
BG 2 (pt)
Block 2025
Tract 0032.03 (pt)
BG 2 (pt)
Block 2009
Block 2010
BG 4 (pt)
Block 4006
Block 4008
Capital CCD (pt)
Tract 0006.00 (pt)
BG 2 (pt)
Block 2031
Block 2033
Block 2034
BG 4 (pt)
Block 4011
Block 4012
Block 4015
BG 5 (pt)
Block 5026
Block 5032
Block 5036
Block 5037
Block 5038
Block 5039
Block 5041
Block 5043
Block 5044
BG 6
Tract 0007.00 (pt)
BG 1 (pt)
Block 1037
BG 2 (pt)
Block 2022
Tract 0008.00 (pt)
BG 1 (pt)
Block 1022
BG 2 (pt)
Block 2007
Block 2008
Block 2009
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
BG 3 (pt)
Block 3000
Block 3001
Block 3002
Tract 0015.00
Tract 0016.00 (pt)
BG 1 (pt)
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1016
Block 1020
Block 1021
Block 1022
Block 1023
BG 2
BG 3
BG 4
Tract 0017.00
Tract 0023.00
Tract 0024.00
Tract 0025.00
Tract 0026.00 (pt)
BG 1
BG 2
BG 3
BG 4 (pt)
Block 4000
Block 4003
Tract 0027.00 (pt)
BG 1
BG 2
BG 3 (pt)
Block 3000
Block 3019
Block 3020
Block 3040
Block 3042
Block 3043
Block 3044
Block 3045
BG 4 (pt)
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4023
Block 4024
Block 4025
Block 4028
Block 4029
Tract 0030.00 (pt)
BG 1
BG 2
BG 3
BG 4 (pt)
Block 4001
Block 4002
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4020
Block 4022
Block 4023
Block 4024
Block 4025
Block 4027
Block 4030
Block 4031
Block 4032
Block 4042
Block 4044
Block 4047
Block 4048
Block 4049
Block 4050
Block 4051
Block 4052
Block 4053
Block 4056
Tract 0031.00 (pt)
BG 1
BG 2
BG 3
BG 4
BG 5 (pt)
Block 5002
Block 5003
Block 5005
Block 5007
Block 5008
Block 5009
Block 5010
Block 5012
Block 5013
Block 5014
Block 5015
Block 5016
Block 5019
Block 5020
Block 5022
Block 5025
Block 5026
Block 5029
Block 5030
Block 5031
Block 5032
Block 5034
Block 5035
Block 5037
Block 5039
Block 5053
Block 5054
Block 5055
Block 5998
Block 5999
Tract 0032.01 (pt)
BG 2
Tract 0032.03 (pt)
BG 2 (pt)
Block 2000
Block 2001
Block 2012
BG 4
Tract 0038.01 (pt)
BG 2
Tract 0039.01
Tract 0039.02
Clear Lake CCD (pt)
Tract 0006.00
Tract 0038.01 (pt)
BG 1 (pt)
Block 1031
Block 1993
Block 1994
Block 1999
BG 2 (pt)
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2991
Block 2992
Block 2993
Block 2994
Block 2995
Block 2996
Block 2997
Block 2998
BG 3
Tract 0038.02
Tract 0039.02
Rochester CCD (pt)
Tract 0031.00 (pt)
BG 1
BG 3 (pt)
Block 3006
Block 3011
Block 3015
Block 3019
Block 3023
Block 3025
Block 3028
Block 3034
Block 3035
Block 3036
Block 3043
Block 3047
Block 3048
Tract 0039.01 (pt)
BG 1 (pt)
Block 1000
Block 1009
Block 1010
Block 1011
Block 1012
Block 1014
Block 1016
Block 1017
Block 1995
Block 1996
Block 1997
Block 1998
Block 1999
BG 2
BG 4 (pt)
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Tract 0039.02 (pt)
BG 1
BG 2 (pt)
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
BG 3
Tract 0040.00
Springfield CCD (pt)
Tract 0006.00 (pt)
BG 5 (pt)
Block 5022
Block 5023
Block 5024
Block 5025
Block 5027
Block 5028
Block 5029
Block 5030
Block 5031
Block 5033
Block 5034
Block 5035
Block 5040
Block 5042
BG 6
Tract 0016.00 (pt)
BG 1 (pt)
Block 1014
Block 1015
Block 1017
Block 1018
Block 1019
BG 2
BG 3
Tract 0024.00
Tract 0039.02
Woodside CCD (pt)
Tract 0006.00
Tract 0016.00
Tract 0024.00
Tract 0025.00
Tract 0026.00
Tract 0027.00 (pt)
BG 1
BG 2
BG 3 (pt)
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3018
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3034
Block 3035
Block 3037
Block 3041
Block 3046
BG 4
Tract 0030.00 (pt)
BG 1
BG 2
BG 3
BG 4 (pt)
Block 4000
Block 4003
Block 4004
Block 4019
Block 4021
Block 4026
Block 4028
Block 4029
Block 4033
Block 4034
Block 4035
Block 4036
Block 4037
Block 4038
Block 4039
Block 4040
Block 4041
Block 4043
Block 4045
Block 4046
Block 4054
Block 4055
Tract 0031.00 (pt)
BG 1
BG 2
BG 3
BG 4
BG 5 (pt)
Block 5000
Block 5001
Block 5004
Block 5006
Block 5011
Block 5017
Block 5018
Block 5021
Block 5023
Block 5024
Block 5027
Block 5028
Block 5038
Tract 0032.01 (pt)
BG 2
Tract 0039.02

TRUSTEE DISTRICT 3
Sangamon County (pt)
Ball CCD (pt)
Tract 0032.01 (pt)
BG 1
BG 2 (pt)
Block 2002
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2023
Block 2024
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2037
Block 2038
Block 2041
Block 2042
Block 2045
Tract 0032.03 (pt)
BG 1 (pt)
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1038
Block 1052
BG 2 (pt)
Block 2002
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2011
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Capital CCD (pt)
Tract 0010.02 (pt)
BG 4 (pt)
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
BG 5 (pt)
Block 5001
Block 5002
Block 5003
Block 5004
Block 5005
Block 5006
Block 5007
Block 5008
Block 5009
Block 5010
Block 5011
Block 5012
Block 5013
BG 6 (pt)
Block 6004
Block 6006
Block 6007
Tract 0011.00 (pt)
BG 1 (pt)
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
BG 2
BG 3 (pt)
Block 3008
Block 3014
Block 3015
Tract 0012.00 (pt)
BG 1 (pt)
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
BG 2 (pt)
Block 2008
BG 3
BG 4
Tract 0018.00 (pt)
BG 1 (pt)
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
BG 2
Tract 0019.00 (pt)
BG 1 (pt)
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
BG 2 (pt)
Block 2009
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
BG 3
Tract 0020.00
Tract 0021.00
Tract 0022.00
Tract 0026.00 (pt)
BG 4 (pt)
Block 4001
Block 4002
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Tract 0027.00 (pt)
BG 3 (pt)
Block 3007
Block 3008
Block 3031
Block 3032
Block 3033
Block 3036
BG 4 (pt)
Block 4000
Block 4001
Block 4002
Block 4003
Tract 0028.01
Tract 0028.02
Tract 0029.00
Tract 0030.00 (pt)
BG 4 (pt)
Block 4058
Block 4059
Tract 0031.00 (pt)
BG 5 (pt)
Block 5041
Block 5043
Block 5052
Tract 0032.01 (pt)
BG 1
Tract 0032.03 (pt)
BG 2 (pt)
Block 2003
Tract 0036.03 (pt)
BG 2 (pt)
Block 2000
Block 2001
Block 2002
Block 2003
Block 2042
Block 2051
Tract 0036.04 (pt)
BG 1 (pt)
Block 1000
Block 1001
Block 1013
Block 1018
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
BG 2 (pt)
Block 2000
Block 2001
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2018
Block 2030
Chatham CCD (pt)
Tract 0032.01
Tract 0032.02 (pt)
BG 1 (pt)
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
BG 2
BG 3 (pt)
Block 3000
Block 3001
Block 3031
Block 3033
Block 3034
Block 3035
Block 3036
Block 3037
Block 3038
Tract 0032.03 (pt)
BG 1 (pt)
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1040
Block 1041
Block 1042
Curran CCD (pt)
Tract 0020.00
Tract 0029.00
Tract 0036.04 (pt)
BG 1 (pt)
Block 1002
Block 1003
Block 1009
Block 1010
Block 1011
Block 1012
Block 1014
Block 1022
BG 2 (pt)
Block 2029
Woodside CCD (pt)
Tract 0018.00
Tract 0020.00
Tract 0021.00
Tract 0027.00 (pt)
BG 3 (pt)
Block 3038
Block 3039
Tract 0028.01
Tract 0028.02
Tract 0029.00
Tract 0030.00 (pt)
BG 4 (pt)
Block 4057
Block 4060
Block 4061
Tract 0031.00 (pt)
BG 5 (pt)
Block 5040
Block 5042
Block 5044
Block 5045
Block 5046
Block 5047
Block 5048
Block 5049
Block 5050
Block 5051
Tract 0032.01 (pt)
BG 1 (pt)
Block 1000
Block 1001
Block 1005
Block 1015
Tract 0036.03

TRUSTEE DISTRICT 4
Christian County (pt)
Bear Creek CCD
Buckhart CCD (pt)
Tract 9581.00 (pt)
BG 2 (pt)
Block 2066
Block 2067
Block 2068
Block 2069
Block 2070
Block 2071
Block 2072
Block 2078
Block 2079
Block 2080
Block 2081
Block 2082
Block 2083
Block 2084
Block 2085
Block 2086
Block 2096
Block 2097
Block 2098
Block 2099
Block 2100
Block 2101
Block 2102
Block 2103
Block 2108
Block 2109
Block 2110
Block 2111
Block 2112
Block 2113
BG 3
Tract 9582.00
Greenwood CCD (pt)
Tract 9590.00 (pt)
BG 4 (pt)
Block 4044
Block 4045
Block 4046
Block 4047
Block 4048
Block 4099
Block 4100
Block 4101
Block 4102
Block 4103
Block 4104
Block 4105
Block 4106
Block 4107
Block 4108
Block 4109
Block 4111
Block 4116
Block 4117
Block 4118
Block 4119
Block 4120
Block 4121
Block 4122
Block 4137
Block 4138
Block 4139
Block 4140
Block 4141
Block 4142
Block 4143
Block 4144
Block 4145
Block 4146
Block 4147
Block 4148
Block 4149
Block 4150
Block 4151
Block 4152
Block 4153
Block 4154
Block 4155
Block 4156
Block 4157
Block 4158
Block 4159
Johnson CCD
King CCD
Locust CCD (pt)
Tract 9587.00 (pt)
BG 3 (pt)
Block 3002
Block 3003
Block 3004
Block 3007
Block 3008
Block 3009
Block 3010
Block 3016
Block 3017
Block 3029
Block 3030
Block 3031
Block 3032
Block 3033
Block 3034
Block 3035
Block 3042
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Block 3048
Block 3049
Block 3050
Block 3051
Block 3052
Block 3053
Block 3054
Block 3055
Block 3056
Block 3057
Block 3058
Block 3068
Block 3069
Block 3070
Block 3071
Block 3072
Block 3073
Block 3074
Block 3075
Block 3076
Block 3077
Block 3078
Block 3079
Block 3080
Block 3081
Block 3082
Block 3083
Block 3084
Block 3085
Block 3086
Block 3087
Block 3088
Block 3089
Block 3090
Block 3091
Block 3092
Block 3093
Block 3094
Block 3095
Block 3096
Block 3097
Block 3098
Block 3099
Block 3100
Block 3101
Block 3102
Block 3103
Block 3104
Block 3105
Block 3106
Block 3107
Block 3108
Block 3109
Block 3110
Block 3111
Block 3112
Block 3113
Block 3114
Block 3115
Block 3116
Block 3117
Block 3118
Block 3119
Block 3120
Block 3121
Block 3122
Block 3130
Block 3131
Block 3133
Block 3134
Block 3154
Block 3155
Block 3995
Block 3997
Block 3999
Tract 9590.00
May CCD (pt)
Tract 9586.00 (pt)
BG 2 (pt)
Block 2125
Block 2126
Block 2127
Block 2130
Block 2167
Block 2168
Block 2169
Block 2170
Block 2180
Block 2181
Block 2182
Block 2183
BG 3 (pt)
Block 3051
Block 3053
Block 3054
Block 3055
Block 3056
Block 3057
Block 3058
Block 3059
Block 3060
Block 3061
Block 3066
Block 3067
Block 3071
Block 3075
Block 3076
Block 3077
Block 3078
Block 3079
Block 3080
Block 3081
Block 3082
Block 3083
Block 3084
Block 3085
Block 3091
Block 3092
Block 3093
Tract 9587.00
Tract 9590.00
Mosquito CCD (pt)
Tract 9581.00 (pt)
BG 1 (pt)
Block 1004
Block 1005
Block 1006
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1083
Block 1085
Block 1086
Block 1087
Block 1088
Block 1089
Block 1090
Block 1091
Block 1092
Block 1093
Block 1094
Block 1095
Block 1107
Block 1108
Block 1109
Block 1110
Block 1111
Block 1120
Block 1121
Mount Auburn CCD
Ricks CCD
Rosamond CCD (pt)
Tract 9587.00 (pt)
BG 3 (pt)
Block 3156
Block 3157
South Fork CCD
Stonington CCD (pt)
Tract 9586.00 (pt)
BG 2 (pt)
Block 2017
Taylorville CCD
De Witt County (pt)
Tunbridge CCD (pt)
Tract 9716.00 (pt)
BG 3 (pt)
Block 3172
BG 4 (pt)
Block 4057
Block 4058
Block 4059
Block 4060
Block 4061
Logan County (pt)
Aetna CCD (pt)
Tract 9536.00 (pt)
BG 1 (pt)
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1026
Block 1028
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1060
Block 1061
Block 1062
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1087
Block 1088
Block 1089
Block 1090
Block 1091
Block 1092
BG 4
Broadwell CCD (pt)
Tract 9535.00 (pt)
BG 1 (pt)
Block 1094
Block 1096
Block 1097
Block 1098
Block 1099
Block 1100
Block 1103
Block 1104
Block 1105
Block 1156
Chester CCD (pt)
Tract 9535.00 (pt)
BG 1 (pt)
Block 1115
Block 1116
Block 1117
Block 1120
Block 1121
Block 1127
Tract 9536.00 (pt)
BG 1 (pt)
Block 1064
Block 1065
Block 1097
Block 1098
Block 1099
Corwin CCD (pt)
Tract 9535.00 (pt)
BG 2 (pt)
Block 2005
Block 2006
Block 2010
Block 2015
Block 2016
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Block 2054
Block 2055
Block 2056
Block 2057
Block 2059
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Block 2070
Block 2071
Block 2072
Block 2073
Block 2074
Block 2075
Block 2076
Block 2077
Block 2078
Block 2079
Block 2080
Block 2085
Block 2126
Block 2127
Block 2128
Block 2129
Block 2130
Block 2131
Block 2132
Block 2133
Block 2134
Block 2135
Block 2136
Block 2137
Block 2138
Block 2139
Block 2140
Block 2141
Block 2142
Elkhart CCD
Hurlbut CCD
Laenna CCD (pt)
Tract 9536.00 (pt)
BG 1
BG 4 (pt)
Block 4000
Block 4001
Block 4002
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4019
Block 4020
Block 4021
Block 4023
Block 4024
Block 4025
Block 4061
Block 4062
Block 4063
Block 4064
Block 4073
Block 4074
Lake Fork CCD (pt)
Tract 9536.00 (pt)
BG 4 (pt)
Block 4072
Block 4075
Block 4076
Block 4088
Block 4089
Block 4090
Block 4091
Block 4095
Block 4096
Mount Pulaski CCD
Prairie Creek CCD (pt)
Tract 9530.00 (pt)
BG 2 (pt)
Block 2039
Block 2041
Block 2042
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2052
Block 2054
Block 2055
Sheridan CCD (pt)
Tract 9530.00 (pt)
BG 2 (pt)
Block 2056
Block 2057
Block 2058
Block 2059
Block 2060
Block 2062
Block 2063
Block 2065
Block 2066
Block 2067
Block 2068
Block 2069
Block 2070
Block 2071
Block 2072
Block 2073
Block 2074
Block 2075
Block 2076
Block 2077
Block 2078
Block 2079
Block 2080
Block 2081
Block 2082
Block 2083
Block 2084
Block 2085
Block 2086
Block 2087
Block 2088
Block 2089
Block 2090
Block 2091
Block 2092
Block 2093
Block 2094
Block 2095
Block 2096
Block 2097
Block 2098
Block 2099
Block 2100
Block 2101
Block 2102
Block 2103
Block 2104
Block 2106
Block 2107
Block 2108
Block 2109
Block 2111
Block 2112
Block 2113
Block 2114
Block 2115
Block 2116
Block 2117
Block 2118
Block 2119
Block 2120
Block 2121
Block 2122
Tract 9535.00 (pt)
BG 2 (pt)
Block 2007
Block 2011
Block 2012
Block 2013
Block 2014
Macon County (pt)
Austin CCD (pt)
Tract 0028.00 (pt)
BG 1 (pt)
Block 1009
Block 1010
Sangamon County (pt)
Auburn CCD (pt)
Tract 0033.00 (pt)
BG 4
BG 5 (pt)
Block 5038
Block 5039
Tract 0034.00 (pt)
BG 1
BG 2
BG 3
BG 4 (pt)
Block 4004
Block 4005
Block 4006
Block 4007
Block 4008
Block 4009
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4027
BG 5 (pt)
Block 5000
Block 5001
Block 5002
Block 5003
Block 5004
Block 5005
Block 5006
Block 5007
Block 5008
Block 5009
Block 5010
Block 5011
Block 5012
Block 5013
Block 5014
Block 5015
Block 5019
Block 5036
Ball CCD (pt)
Tract 0031.00 (pt)
BG 3 (pt)
Block 3055
Block 3062
Block 3087
Block 3164
BG 4 (pt)
Block 4037
Block 4063
Block 4066
Block 4067
Block 4068
Tract 0032.03 (pt)
BG 1 (pt)
Block 1039
Block 1046
Block 1051
BG 2 (pt)
Block 2023
Block 2024
Block 2025
Block 2026
BG 3
BG 4 (pt)
Block 4000
Block 4009
Block 4010
Block 4011
Block 4012
Block 4013
Block 4016
Block 4018
Block 4019
Block 4020
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Block 4030
Block 4031
Block 4032
Block 4033
Block 4034
Block 4035
Block 4036
Block 4037
Block 4038
Block 4039
Block 4040
Block 4041
Block 4042
Block 4043
Block 4044
Block 4045
Block 4046
Block 4047
Block 4048
Block 4049
Block 4995
Block 4996
Block 4997
Tract 0033.00
Buffalo Hart CCD
Cooper CCD
Cotton Hill CCD
Divernon CCD
Illiopolis CCD (pt)
Tract 0040.00 (pt)
BG 2 (pt)
Block 2000
Block 2003
Block 2004
Block 2005
Block 2006
Block 2011
Block 2016
Block 2101
Lanesville CCD (pt)
Tract 0040.00 (pt)
BG 2 (pt)
Block 2007
Block 2008
Block 2009
Block 2010
Block 2102
Block 2104
BG 3 (pt)
Block 3003
Block 3004
Block 3034
Block 3035
Block 3091
Block 3092
Block 3093
Block 3094
BG 5 (pt)
Block 5003
Block 5004
Block 5005
Block 5006
Block 5008
Block 5009
Block 5010
Block 5011
Block 5012
Block 5013
Block 5018
Block 5019
Block 5020
Block 5027
Block 5028
Block 5029
Block 5030
Block 5031
Block 5032
Block 5076
Block 5077
Block 5080
Block 5081
Block 5083
Block 5084
Mechanicsburg CCD
Pawnee CCD
Rochester CCD (pt)
Tract 0031.00 (pt)
BG 3 (pt)
Block 3033
Tract 0039.01 (pt)
BG 1 (pt)
Block 1020
Block 1021
Block 1022
BG 3
BG 4 (pt)
Block 4005
Block 4018
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4036
Block 4996
Block 4999
Tract 0039.02 (pt)
BG 2 (pt)
Block 2035
Williams CCD (pt)
Tract 0037.00 (pt)
BG 3 (pt)
Block 3000
BG 5
BG 6 (pt)
Block 6000
Block 6001
Block 6002
Block 6003
Block 6004
Block 6023
Block 6024
Block 6025
Block 6026
Block 6027
Block 6028
Block 6029
Block 6030
Block 6031
Block 6032
Block 6033
Block 6034
Block 6039
Block 6040
Block 6041
Block 6042
Block 6043
Block 6044
Block 6045
Block 6046
Block 6047
Block 6048
Block 6049
Block 6050
Block 6052
Block 6053
Block 6054
Block 6055
Block 6056
Block 6057
Block 6058
Tract 0040.00 (pt)
BG 3 (pt)
Block 3017
Block 3018
Block 3022
Block 3023

TRUSTEE DISTRICT 5
Cass County (pt)
Ashland CCD
Bluff Springs CCD (pt)
Tract 9602.00
Tract 9603.00 (pt)
BG 1 (pt)
Block 1006
Block 1007
Block 1008
Block 1009
Block 1025
Block 1026
Block 1027
Block 1028
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1055
Block 1056
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1086
Block 1087
Block 1088
Block 1089
Block 1090
Block 1093
Block 1094
Block 1095
Block 1990
Block 1991
Block 1992
Block 1993
Block 1995
Block 1996
BG 2 (pt)
Block 2042
Block 2043
Block 2044
Block 2045
Chandlerville CCD (pt)
Tract 9601.00 (pt)
BG 1 (pt)
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1111
Block 1113
Block 1114
Block 1115
Block 1116
Block 1117
Block 1118
Block 1119
Block 1120
Block 1121
Block 1122
Block 1123
Block 1984
Block 1985
Block 1986
Block 1987
Block 1988
Block 1989
Block 1990
Block 1991
Block 1992
Block 1993
Block 1994
Block 1995
Block 1996
Block 1997
Block 1998
BG 2
Newmansville CCD
Panther Creek CCD
Philadelphia CCD
Sangamon Valley CCD (pt)
Tract 9601.00
Tract 9602.00
Tract 9603.00 (pt)
BG 1 (pt)
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1091
Block 1997
Block 1999
Virginia CCD
Mason County (pt)
Allens Grove CCD (pt)
Tract 9567.00 (pt)
BG 1 (pt)
Block 1077
Block 1078
Block 1079
Block 1095
Block 1096
Block 1097
Block 1098
Block 1099
Block 1100
Block 1101
Block 1102
Block 1103
Block 1104
Block 1105
Block 1109
Block 1110
Bath CCD (pt)
Tract 9566.00 (pt)
BG 3 (pt)
Block 3122
Block 3125
Block 3126
Block 3145
Block 3149
Block 3975
Block 3976
Block 3978
Block 3980
Crane Creek CCD
Forest City CCD (pt)
Tract 9563.00 (pt)
BG 3 (pt)
Block 3186
Block 3187
Tract 9564.00 (pt)
BG 1 (pt)
Block 1085
Block 1086
Block 1091
Block 1092
Block 1095
Block 1135
Havana CCD (pt)
Tract 9564.00 (pt)
BG 3 (pt)
Block 3043
Block 3068
Block 3069
Block 3070
Block 3072
Block 3073
Block 3074
Kilbourne CCD (pt)
Tract 9566.00 (pt)
BG 1 (pt)
Block 1000
Block 1001
Block 1002
Block 1003
Block 1099
Block 1100
Block 1101
Block 1102
Block 1105
BG 3 (pt)
Block 3001
Block 3002
Block 3131
Block 3132
Block 3139
Block 3140
Block 3990
Block 3992
Block 3998
Block 3999
Tract 9567.00
Lynchburg CCD (pt)
Tract 9566.00 (pt)
BG 2 (pt)
Block 2080
Block 2148
Block 2153
Block 2986
Block 2989
Mason City CCD (pt)
Tract 9567.00 (pt)
BG 2 (pt)
Block 2000
Block 2001
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2082
Block 2086
Block 2087
Block 2088
Block 2089
Block 2090
Block 2091
Block 2092
Block 2093
Block 2094
Block 2095
Block 2096
Block 2097
Block 2098
Block 2099
Block 2100
Block 2101
Block 2102
Block 2103
Block 2104
Block 2105
Block 2106
Block 2107
Block 2108
Block 2109
Block 2110
Block 2111
Block 2112
Block 2113
Block 2114
Block 2115
Block 2116
Block 2117
Block 2118
Block 2119
Block 2120
Block 2121
Block 2122
Block 2123
Block 2124
Block 2125
Block 2126
Block 2127
Block 2128
Block 2129
Block 2130
Block 2131
Block 2132
Block 2133
Block 2134
Block 2135
Block 2136
Block 2137
Block 2138
Block 2180
Block 2181
Block 2182
Block 2183
Block 2184
Block 2185
Block 2186
Block 2187
Block 2188
Block 2189
Block 2190
Block 2191
Block 2192
Block 2990
Block 2991
Block 2992
Block 2993
Block 2994
Block 2995
Block 2996
Block 2997
Block 2998
Block 2999
Tract 9568.00
Pennsylvania CCD (pt)
Tract 9567.00 (pt)
BG 2 (pt)
Block 2017
Block 2018
Block 2019
Block 2020
Block 2021
Block 2022
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2034
Block 2035
Block 2036
Block 2037
Block 2038
Block 2039
Block 2040
Block 2041
Block 2042
Block 2043
Block 2044
Block 2045
Block 2046
Block 2047
Block 2048
Block 2049
Block 2050
Block 2051
Block 2052
Block 2053
Quiver CCD (pt)
Tract 9564.00 (pt)
BG 1 (pt)
Block 1076
Block 1079
Block 1096
Block 1097
Block 1098
Block 1099
Block 1110
Block 1117
Block 1118
Block 1119
Block 1120
Block 1121
Block 1122
Block 1123
Block 1124
Block 1125
Block 1126
Block 1127
Block 1128
Block 1129
Block 1130
Block 1131
Block 1132
Block 1133
Block 1134
BG 3 (pt)
Block 3000
Block 3031
Salt Creek CCD
Sherman CCD
Menard County
Sangamon County (pt)
Capital CCD (pt)
Tract 0002.01 (pt)
BG 1 (pt)
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
BG 2 (pt)
Block 2010
Block 2012
BG 3 (pt)
Block 3003
Block 3004
Block 3007
Tract 0010.01 (pt)
BG 1
BG 2 (pt)
Block 2001
Block 2003
Block 2004
Block 2005
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Tract 0010.02 (pt)
BG 1 (pt)
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1009
Block 1010
Block 1013
Block 1014
Block 1015
Block 1999
Tract 0036.02
Tract 0036.03 (pt)
BG 1
BG 2 (pt)
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2010
Block 2011
Block 2012
Block 2016
Block 2017
Block 2019
Block 2022
Block 2023
Block 2029
Block 2030
Block 2033
Block 2034
Block 2035
Block 2036
Block 2037
Block 2043
Block 2045
Block 2047
Block 2048
Block 2049
Block 2053
Block 2054
Block 2055
Block 2056
Block 2059
Block 2060
Block 2061
Block 2074
Block 2075
Block 2076
Tract 0036.04 (pt)
BG 1 (pt)
Block 1004
Block 1005
Block 1007
Block 1008
Block 1015
Block 1016
Block 1017
Block 1019
Block 1020
Block 1021
Block 1029
BG 2 (pt)
Block 2016
Block 2017
Block 2019
Block 2020
Block 2021
Block 2027
Cartwright CCD
Chatham CCD (pt)
Tract 0032.02 (pt)
BG 1 (pt)
Block 1007
Block 1008
BG 3 (pt)
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3012
Block 3013
Block 3015
Block 3016
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3029
Block 3030
Block 3032
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Block 3048
Block 3049
Block 3050
Block 3051
Block 3052
Block 3053
Block 3054
Block 3055
Block 3056
Block 3057
Block 3058
Tract 0032.03 (pt)
BG 1 (pt)
Block 1043
Block 1044
Block 1045
Block 1047
Block 1048
Block 1049
Block 1050
BG 3
Tract 0033.00
Tract 0034.00
Tract 0036.03
Clear Lake CCD (pt)
Tract 0001.00 (pt)
BG 1 (pt)
Block 1000
Tract 0037.00
Tract 0038.01 (pt)
BG 1 (pt)
Block 1000
Block 1013
Block 1992
Block 1995
Block 1997
Curran CCD (pt)
Tract 0032.02
Tract 0036.01
Tract 0036.03
Tract 0036.04 (pt)
BG 1 (pt)
Block 1006
Block 1028
BG 2 (pt)
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2028
Fancy Creek CCD
Gardner CCD
Island Grove CCD
Maxwell CCD
New Berlin CCD
Springfield CCD (pt)
Tract 0001.00 (pt)
BG 4 (pt)
Block 4056
Block 4057
Block 4059
Block 4994
Tract 0002.01 (pt)
BG 1 (pt)
Block 1000
Block 1001
BG 2 (pt)
Block 2006
Block 2007
Block 2009
Block 2011
BG 3 (pt)
Block 3005
Block 3006
Tract 0010.01
Tract 0036.01
Tract 0036.02
Tract 0037.00 (pt)
BG 1 (pt)
Block 1020
Block 1021
Block 1022
Block 1992
Block 1994
Block 1995
Williams CCD (pt)
Tract 0037.00 (pt)
BG 3 (pt)
Block 3001
Block 3002
Block 3003
Block 3004
Block 3005
Block 3006
Block 3007
Block 3008
Block 3009
Block 3010
Block 3011
Block 3012
Block 3013
Block 3014
Block 3015
Block 3016
Block 3017
Block 3035
Block 3036
Block 3037
Block 3038
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Block 3045
Block 3046
Block 3047
Block 3048
Block 3049
Block 3050
Block 3051
Block 3052
Block 3053
Block 3054
Block 3055
Block 3056
Block 3999
BG 4
BG 6 (pt)
Block 6051
Tract 0038.01
Tract 0038.02
Tract 0040.00 (pt)
BG 3 (pt)
Block 3024
Block 3104
Block 3105
Block 3106
Block 3107
Block 3108
Block 3109
Woodside CCD (pt)
Tract 0032.01 (pt)
BG 1 (pt)
Block 1007

TRUSTEE DISTRICT 6
Cass County (pt)
Arenzville CCD
Beardstown CCD
Bluff Springs CCD (pt)
Tract 9603.00 (pt)
BG 1 (pt)
Block 1987
Block 1989
BG 2 (pt)
Block 2000
Block 2038
Block 2039
Block 2040
Block 2041
Block 2046
Block 2047
Block 2064
Block 2065
Block 2069
Block 2070
Block 2192
Block 2193
Block 2194
Hagener CCD (pt)
Tract 9602.00
Tract 9603.00 (pt)
BG 2 (pt)
Block 2059
Block 2060
Block 2061
Block 2062
Block 2080
Block 2081
Block 2082
Block 2111
Block 2112
Block 2113
Block 2119
Block 2120
Block 2121
Block 2122
Block 2123
Block 2124
Block 2125
Block 2126
Block 2127
Block 2128
Block 2129
Block 2130
Block 2131
Block 2132
Block 2133
Block 2134
Block 2135
Block 2136
Block 2137
Block 2138
Block 2153
Block 2154
Block 2155
Block 2156
Block 2157
Block 2158
Block 2159
Block 2160
Block 2161
Block 2162
Block 2163
Block 2164
Block 2167
Block 2168
Block 2169
Block 2170
Block 2172
Block 2175
Block 2176
Block 2177
Block 2178
Block 2195
Block 2196
Block 2197
Block 2198
Block 2199
Block 2204
Block 2205
Block 2211
Block 2213
Block 2214
Block 2221
Block 2222
Block 2223
Block 2224
Morgan County (pt)
Alexander CCD
Arcadia CCD
Chapin CCD (pt)
Tract 9514.00 (pt)
BG 1
BG 4 (pt)
Block 4000
Block 4001
Block 4002
Block 4003
Block 4004
Block 4012
Block 4013
Block 4014
Block 4015
Block 4019
Block 4020
Block 4021
Block 4022
Block 4023
Block 4024
Block 4025
Block 4026
Block 4027
Block 4028
Block 4029
Block 4030
Block 4031
Block 4032
Block 4033
Block 4034
Block 4035
Block 4036
Block 4037
Block 4038
Block 4039
Block 4040
Block 4041
Block 4042
Block 4043
Block 4044
Block 4045
Block 4046
Block 4047
Block 4048
Block 4049
Block 4050
Block 4051
Block 4052
Block 4053
Block 4054
Block 4055
Block 4056
Block 4057
Block 4058
Block 4060
Block 4064
Block 4065
Block 4066
Block 4067
Block 4068
Concord CCD
Franklin CCD
Jacksonville No. 1 CCD
Jacksonville No. 2 CCD
Jacksonville No. 3 CCD
Jacksonville No. 4 CCD
Jacksonville No. 5 CCD
Jacksonville No. 6 CCD
Jacksonville No. 7 CCD
Jacksonville No. 8 CCD
Jacksonville No. 9 CCD
Jacksonville No. 10 CCD
Jacksonville No. 11 CCD
Jacksonville No. 12 CCD
Jacksonville No. 13 CCD
Jacksonville No. 14 CCD
Jacksonville No. 15 CCD
Jacksonville No. 16 CCD
Jacksonville No. 17 CCD
Jacksonville No. 18 CCD
Jacksonville No. 19 CCD
Jacksonville No. 22 CCD
Jacksonville No. 23 CCD
Jacksonville No. 24 CCD
Jacksonville No. 25 CCD
Jacksonville No. 26 CCD
Jacksonville No. 27 CCD
Jacksonville No. 28 CCD
Literberry CCD
Lynnville CCD
Markham CCD
Meredosia No. 1 CCD (pt)
Tract 9514.00 (pt)
BG 1 (pt)
Block 1009
Block 1015
Block 1016
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1072
Meredosia No. 2 CCD (pt)
Tract 9514.00 (pt)
BG 1 (pt)
Block 1073
Murrayville No. 1 CCD (pt)
Tract 9522.00 (pt)
BG 1
BG 3 (pt)
Block 3000
Block 3001
Block 3002
Block 3003
Block 3017
Block 3018
Block 3019
Block 3020
Block 3021
Block 3022
Block 3023
Block 3024
Block 3025
Block 3026
Block 3027
Block 3028
Block 3039
Block 3040
Block 3041
Block 3042
Block 3043
Block 3044
Block 3045
Block 3046
Block 3051
Block 3052
Block 3053
Block 3056
Block 3075
Block 3076
Block 3095
Block 3096
Block 3097
Block 3098
Block 3099
Block 3101
Block 3104
Block 3105
Block 3107
Block 3108
Murrayville No. 2 CCD
Nortonville CCD (pt)
Tract 9522.00 (pt)
BG 1 (pt)
Block 1158
Block 1159
Block 1160
Block 1161
Block 1166
Block 1168
Block 1169
Block 1170
Block 1171
Block 1172
Block 1173
Block 1174
Block 1175
Block 1176
Block 1178
Block 1179
Block 1180
Block 1181
Block 1182
Block 1183
Block 1184
Block 1185
Block 1186
Block 1187
Block 1188
Block 1189
Block 1190
Block 1191
Block 1192
Block 1193
Block 1194
Block 1195
Block 1196
Block 1197
Block 1200
Block 1201
Block 1202
Block 1203
Block 1204
Block 1205
Block 1206
Block 1207
Block 1208
Block 1209
Block 1210
Block 1211
Block 1212
Block 1213
Block 1214
BG 3
Tract 9523.00
Pisgah CCD
Prentice CCD
Waverly No. 1 CCD
Waverly No. 2 CCD
Waverly No. 3 CCD
Woodson CCD
Schuyler County (pt)
Frederick CCD (pt)
Tract 9703.00 (pt)
BG 1 (pt)
Block 1997
Scott County (pt)
Alsey CCD
Bloomfield CCD (pt)
Tract 9706.00 (pt)
BG 2 (pt)
Block 2103
Block 2135
Block 2136
Block 2141
Block 2158
Block 2159
Block 2160
Block 2161
Block 2163
Block 2164
Block 2165
Block 2166
Block 2167
Block 2168
Block 2184
Block 2185
Block 2186
Block 2187
Block 2188
Block 2189
Block 2190
Block 2191
Block 2192
Block 2193
Block 2197
Block 2198
Block 2199
Block 2200
Block 2201
Block 2202
Block 2203
Block 2204
Block 2205
Block 2995
Tract 9707.00
Exeter-Bluffs CCD (pt)
Tract 9706.00 (pt)
BG 2 (pt)
Block 2099
Block 2100
Glasgow CCD
Manchester CCD
Merritt CCD (pt)
Tract 9706.00 (pt)
BG 1 (pt)
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1096
Block 1097
Block 1099
Block 1100
Block 1101
Block 1102
Block 1103
Block 1104
Block 1105
Block 1106
Block 1107
Block 1108
Block 1109
Block 1110
Winchester No. 1 CCD
Winchester No. 2 CCD
Winchester No. 3 CCD

TRUSTEE DISTRICT 7
Bond County (pt)
Lagrange CCD (pt)
Tract 9512.00 (pt)
BG 1 (pt)
Block 1014
Block 1018
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1132
Tract 9514.00 (pt)
BG 1 (pt)
Block 1107
Shoal Creek CCD (pt)
Tract 9514.00 (pt)
BG 1 (pt)
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1097
Block 1098
Block 1099
Block 1100
Block 1101
Block 1102
Block 1105
Block 1106
Block 1141
Fayette County (pt)
Hurricane CCD (pt)
Tract 9507.00 (pt)
BG 2 (pt)
Block 2011
Block 2012
Macoupin County (pt)
Barr CCD (pt)
Tract 9562.00 (pt)
BG 4 (pt)
Block 4021
Block 4022
Block 4023
Block 4034
Block 4035
Block 4036
Block 4037
Block 4038
Block 4039
Block 4040
Block 4041
Block 4042
Block 4043
Block 4044
Block 4045
Block 4046
Block 4047
Block 4048
Block 4049
Block 4050
Block 4051
Block 4052
Block 4053
Block 4054
Block 4055
Block 4056
Block 4057
Block 4059
Block 4060
Block 4061
Block 4062
Block 4063
Block 4064
Block 4065
Block 4066
Block 4067
Block 4089
Block 4090
Block 4091
Block 4092
Block 4100
Block 4101
Block 4102
Block 4104
Block 4105
Block 4106
Block 4107
Block 4108
Block 4109
Block 4110
Block 4111
Block 4112
Block 4113
Block 4114
Block 4115
Block 4116
Block 4117
Block 4118
Block 4132
Block 4133
Block 4134
Block 4135
Bird CCD (pt)
Tract 9565.00 (pt)
BG 1 (pt)
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Cahokia CCD (pt)
Tract 9570.00 (pt)
BG 1 (pt)
Block 1000
Block 1013
Block 1014
Block 1029
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1087
Block 1088
Block 1089
Block 1090
Block 1091
Block 1092
Block 1093
Block 1094
Block 1997
Block 1998
Block 1999
BG 4 (pt)
Block 4000
Block 4001
Tract 9571.00 (pt)
BG 1 (pt)
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1027
Block 1039
Block 1040
Block 1997
Block 1999
Girard CCD
Honey Point CCD (pt)
Tract 9563.00 (pt)
BG 3 (pt)
Block 3053
BG 4 (pt)
Block 4000
Block 4001
Block 4072
Block 4073
Block 4091
Block 4092
Block 4095
Block 4096
Block 4120
Block 4121
Mount Olive CCD (pt)
Tract 9570.00 (pt)
BG 4 (pt)
Block 4046
Block 4047
Block 4048
Block 4049
Block 4050
Block 4051
Block 4052
Block 4053
Block 4054
Block 4055
Block 4056
Block 4057
Block 4058
BG 5 (pt)
Block 5000
Block 5001
Block 5002
Block 5003
Block 5004
Block 5005
Block 5006
Block 5007
Block 5008
Block 5009
Block 5010
Block 5011
Block 5021
Block 5022
Block 5023
Block 5024
Block 5025
Block 5026
Block 5027
Block 5028
Block 5029
Block 5030
Block 5031
Block 5999
Tract 9571.00
Nilwood CCD (pt)
Tract 9561.00
Tract 9563.00 (pt)
BG 1 (pt)
Block 1000
Block 1001
Block 1002
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1087
Block 1095
Block 1096
Block 1097
Block 1098
Block 1146
Block 1147
Block 1148
Block 1149
BG 2
North Otter CCD
North Palmyra CCD
Scottville CCD
Shaws Point CCD (pt)
Tract 9563.00 (pt)
BG 3 (pt)
Block 3003
South Otter CCD (pt)
Tract 9561.00
Tract 9562.00 (pt)
BG 1 (pt)
Block 1063
Block 1064
Tract 9563.00 (pt)
BG 1 (pt)
Block 1061
BG 2 (pt)
Block 2002
Block 2003
Block 2004
Block 2005
Block 2006
Block 2007
Block 2008
Block 2009
Block 2010
Block 2011
Block 2012
Block 2013
Block 2014
Block 2015
Block 2016
Block 2017
Block 2018
Block 2022
Block 2023
Block 2024
Block 2025
Block 2026
Block 2027
Block 2028
Block 2029
Block 2030
Block 2031
Block 2032
Block 2033
Block 2034
Block 2051
Block 2060
Block 2061
Block 2062
Block 2063
Block 2064
Block 2067
Block 2995
Block 2996
Block 2997
Block 2998
Block 2999
South Palmyra CCD (pt)
Tract 9562.00 (pt)
BG 1
BG 2
BG 3
BG 4 (pt)
Block 4001
Block 4002
Block 4003
Block 4004
Block 4005
Block 4010
Block 4011
Block 4012
Block 4013
Block 4014
Block 4015
Block 4016
Block 4017
Block 4018
Block 4019
Block 4020
Block 4068
Block 4069
Block 4070
Block 4071
Block 4072
Block 4073
Block 4074
Block 4075
Block 4076
Block 4077
Block 4078
Block 4079
Block 4080
Block 4081
Block 4082
Block 4083
Block 4084
Block 4085
Block 4086
Block 4087
Block 4088
Block 4093
Block 4094
Block 4095
Block 4096
Block 4097
Block 4098
Block 4099
Block 4103
Block 4140
Block 4142
Block 4998
Block 4999
Staunton CCD (pt)
Tract 9571.00 (pt)
BG 2 (pt)
Block 2052
Block 2053
Block 2058
Virden CCD
Western Mound CCD (pt)
Tract 9565.00 (pt)
BG 1 (pt)
Block 1010
Block 1011
Block 1012
Block 1013
Block 1023
Block 1024
Block 1026
Block 1032
Block 1035
Block 1036
Block 1038
Block 1039
Block 1040
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1092
Block 1093
Block 1999
Montgomery County (pt)
Audubon CCD (pt)
Tract 9573.00 (pt)
BG 1 (pt)
Block 1005
Block 1006
Block 1010
Block 1011
Block 1012
Block 1032
Block 1033
Block 1035
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1083
Block 1085
Block 1089
Block 1090
Block 1091
Block 1092
Block 1093
Block 1094
Block 1095
Block 1096
Block 1097
Block 1098
Block 1101
Block 1102
Block 1103
Block 1104
Block 1105
Block 1106
Block 1110
Block 1111
Block 1112
Block 1113
Block 1114
Block 1115
Block 1116
Block 1117
Block 1118
Block 1119
Block 1120
Block 1121
Block 1122
Block 1123
Block 1124
Block 1125
Block 1126
Block 1127
Block 1128
Block 1129
Block 1130
Block 1133
Block 1134
Block 1135
Block 1136
Block 1137
Block 1138
Block 1139
Block 1140
Block 1141
Block 1142
Block 1148
Block 1150
Block 1151
Block 1152
Block 1153
Block 1154
Block 1155
Block 1156
Block 1157
Block 1158
Block 1159
Block 1160
Block 1161
Block 1162
Block 1163
Block 1164
Block 1165
Block 1166
Block 1999
Bois D'Arc CCD
Butler Grove CCD
East Fork CCD
Fillmore CCD (pt)
Tract 9580.00 (pt)
BG 1 (pt)
Block 1003
Block 1004
Block 1005
Block 1006
Block 1007
Block 1008
Block 1009
Block 1010
Block 1011
Block 1012
Block 1013
Block 1014
Block 1015
Block 1016
Block 1017
Block 1018
Block 1019
Block 1020
Block 1021
Block 1022
Block 1023
Block 1024
Block 1025
Block 1026
Block 1027
Block 1028
Block 1029
Block 1030
Block 1031
Block 1032
Block 1033
Block 1034
Block 1035
Block 1036
Block 1037
Block 1038
Block 1039
Block 1040
Block 1041
Block 1042
Block 1043
Block 1044
Block 1045
Block 1046
Block 1047
Block 1048
Block 1049
Block 1050
Block 1051
Block 1052
Block 1053
Block 1054
Block 1055
Block 1056
Block 1057
Block 1058
Block 1059
Block 1060
Block 1061
Block 1062
Block 1063
Block 1064
Block 1065
Block 1066
Block 1067
Block 1068
Block 1069
Block 1070
Block 1071
Block 1072
Block 1073
Block 1074
Block 1075
Block 1076
Block 1077
Block 1078
Block 1079
Block 1080
Block 1081
Block 1082
Block 1083
Block 1084
Block 1085
Block 1086
Block 1087
Block 1088
Block 1089
Block 1090
Block 1091
Block 1092
Block 1093
Block 1094
Block 1095
Block 1096
Block 1097
Block 1098
Block 1099
Block 1100
Block 1101
Block 1102
Block 1103
Block 1104
Block 1105
Block 1106
Block 1107
Block 1108
Block 1109
Block 1110
Block 1111
Block 1112
Block 1113
Block 1114
Block 1115
Block 1116
Block 1117
Block 1118
Block 1119
Block 1123
Block 1124
Block 1125
Block 1126
Block 1127
Block 1128
Block 1129
Block 1130
Block 1131
Block 1133
Block 1134
Block 1135
BG 3
Grisham CCD (pt)
Tract 9576.00
Tract 9580.00 (pt)
BG 5 (pt)
Block 5001
Block 5002
Block 5003
Block 5004
Block 5007
Block 5008
Block 5009
Block 5010
Block 5011
Block 5016
Block 5017
Block 5018
Block 5019
Block 5020
Block 5021
Block 5022
Block 5023
Block 5024
Block 5025
Block 5026
Block 5027
Block 5028
Block 5029
Block 5030
Block 5031
Block 5032
Block 5033
Block 5034
Block 5035
Block 5036
Block 5037
Block 5038
Block 5039
Block 5040
Block 5041
Block 5042
Block 5043
Block 5045
Block 5048
Block 5049
Block 5050
Block 5051
Block 5052
Block 5053
Block 5054
Block 5055
Block 5056
Block 5057
Block 5058
Block 5059
Block 5060
Block 5061
Block 5062
Block 5063
Block 5064
Block 5065
Block 5066
Block 5067
Block 5068
Block 5069
Block 5070
Block 5071
Block 5072
Block 5073
Block 5074
Block 5075
Block 5076
Block 5077
Block 5078
Block 5079
Block 5080
Block 5081
Block 5082
Block 5083
Block 5084
Block 5085
Block 5086
Block 5087
Block 5088
Block 5089
Block 5090
Block 5091
Block 5092
Block 5093
Block 5094
Block 5095
Block 5096
Block 5097
Block 5098
Block 5099
Block 5100
Block 5101
Block 5102
Block 5103
Block 5104
Block 5105
Block 5106
Block 5107
Block 5108
Block 5109
Block 5110
Block 5111
Block 5112
Block 5113
Block 5114
Block 5115
Block 5116
Block 5117
Block 5118
Block 5119
Block 5120
Block 5121
Block 5122
Block 5123
Block 5124
Block 5125
Block 5126
Block 5127
Block 5128
Block 5131
Block 5136
Block 5137
Block 5138
Block 5998
Block 5999
Harvel CCD
Hillsboro CCD
Irving CCD
Nokomis CCD
North Litchfield CCD
Pitman CCD
Raymond CCD
Rountree CCD
South Fillmore CCD (pt)
Tract 9580.00 (pt)
BG 1 (pt)
Block 1120
Block 1121
Block 1122
Block 1141
Block 1143
Block 1145
Block 1146
Block 1147
Block 1148
Block 1149
Block 1150
Block 1151
Block 1152
Block 1153
Block 1164
Block 1165
Block 1172
Block 1173
Block 1174
Block 1175
Block 1176
Block 1177
Block 1179
BG 2
South Litchfield CCD
Walshville CCD (pt)
Tract 9576.00 (pt)
BG 3 (pt)
Block 3130
Block 3131
Block 3133
Block 3134
Block 3135
Block 3136
Block 3137
Block 3148
Block 3149
Block 3150
Block 3151
Block 3152
Block 3153
Block 3154
Block 3155
Block 3156
Block 3157
Block 3158
Block 3159
Block 3160
Block 3163
Block 3164
Block 3167
Block 3168
Block 3169
Block 3170
Block 3171
Block 3172
Block 3173
Block 3174
Block 3175
Block 3176
Block 3177
Block 3178
Block 3179
Block 3180
Block 3181
Block 3182
Block 3183
Block 3184
Block 3185
Block 3186
Block 3187
Block 3188
Block 3189
Block 3190
Block 3191
Block 3192
Block 3193
Block 3194
Block 3195
Block 3196
Block 3197
Block 3198
Block 3199
Block 3200
Block 3201
Block 3202
Block 3203
Block 3204
Block 3205
Block 3206
Block 3207
Block 3208
Block 3209
Block 3210
Block 3211
Block 3212
Block 3213
Block 3214
Block 3215
Block 3216
Block 3217
Block 3218
Block 3219
Block 3220
Block 3221
Block 3222
Block 3227
Block 3228
Block 3229
Block 3230
Block 3231
Block 3232
Block 3233
Block 3234
Block 3235
Block 3236
Block 3237
Block 3238
Block 3239
Block 3240
Block 3241
Block 3242
Block 3243
Block 3244
Block 3245
Block 3246
Block 3247
Block 3257
Block 3259
Block 3260
Block 3261
Block 3263
Block 3264
Block 3266
Block 3267
Block 3268
Block 3269
Witt CCD
Zanesville CCD (pt)
Tract 9575.00 (pt)
BG 1
BG 3 (pt)
Block 3058
Block 3059
Block 3060
Block 3063
Block 3064
Block 3065
Block 3066
Block 3067
Block 3068
Block 3069
Block 3070
Block 3071
Block 3072
Block 3073
Block 3074
Block 3075
Block 3076
Block 3077
Block 3078
Block 3079
Block 3080
Block 3081
Block 3082
Block 3083
Block 3084
Block 3085
Block 3087
Block 3088
Block 3089
Block 3090
Block 3091
Block 3092
Block 3093
Block 3094
Block 3095
Block 3096
Block 3097
Block 3098
Block 3099
Block 3100
Block 3101
Block 3102
Block 3103
Block 3104
Block 3105
Block 3106
Block 3107
Block 3108
Block 3109
Block 3110
Block 3111
Block 3112
Block 3113
Block 3114
Block 3115
Block 3116
Block 3117
Block 3118
Block 3119
Block 3120
Block 3121
Block 3122
Block 3123
Block 3124
Block 3125
Block 3126
Block 3999
BG 4
Tract 9576.00
Sangamon County (pt)
Auburn CCD (pt)
Tract 0033.00 (pt)
BG 5 (pt)
Block 5040
Tract 0034.00 (pt)
BG 4 (pt)
Block 4024
Block 4025
Block 4026
Block 4028
Block 4029
Block 4030
Block 4031
Block 4032
Block 4033
Block 4034
Block 4035
Block 4036
Block 4037
Block 4038
Block 4039
Block 4040
Block 4041
Block 4042
Block 4043
Block 4044
Block 4045
Block 4046
Block 4047
Block 4048
Block 4049
Block 4050
Block 4051
Block 4052
Block 4053
Block 4054
Block 4055
Block 4056
Block 4057
Block 4058
Block 4059
Block 4060
Block 4061
Block 4062
Block 4063
Block 4064
Block 4065
Block 4066
Block 4067
Block 4068
Block 4069
Block 4070
Block 4071
Block 4072
Block 4073
Block 4074
Block 4075
Block 4076
Block 4077
Block 4078
Block 4079
BG 5 (pt)
Block 5016
Block 5017
Block 5018
Block 5020
Block 5021
Block 5022
Block 5023
Block 5024
Block 5025
Block 5026
Block 5027
Block 5028
Block 5029
Block 5030
Block 5031
Block 5032
Block 5033
Block 5034
Block 5035
Block 5037
Block 5038
Block 5039
Block 5040
Block 5041
Block 5042
Block 5043
Block 5044
Block 5045
Block 5046
Block 5047
Block 5048
Block 5049
Loami CCD
Talkington CCD

All counties, townships, census tracts, block groups, blocks, annexations, and natural boundaries are those that appear on maps published by the United States Bureau of the Census for the 2000 census and maps produced by the Department of Revenue. The term "tract" means census tract. Trustee districts created by this subsection (b) for the purpose of electing board members shall not be altered by operation of any other statute, ordinance, or resolution. Any part of the community college district that has not been described as included in one of the trustee districts described in this subsection (b) is included within the trustee district that (i) is contiguous to the part and (ii) contains the least population of all trustee districts contiguous to the part according to the 2000 decennial census of Illinois. If any part of the community college district is described in this subsection (b) as being in more than one trustee district, the part is included within the trustee district that (i) is one of the trustee districts in which that part is listed in this subsection (b) , (ii) is contiguous to that part, and (iii) contains the least population according to the 2000 decennial census of Illinois. If any part of the community college district (i) is described in this subsection (b) as being in one trustee district and (ii) is entirely surrounded by another trustee district, then the part shall be incorporated into the trustee district that surrounds the part. If any part of the community college district (i) is described in this subsection (b) as being in one trustee district and (ii) is not contiguous to another part of that trustee district, then the part is included within the contiguous trustee district that contains the least population according to the 2000 decennial census of Illinois. The Speaker of the House, the Minority Leader of the House, the President of the Senate, and the Minority Leader of the Senate shall by joint letter of transmittal present to the Secretary of State for deposit into the State Archives an official set of United States Bureau of the Census maps and descriptions used for conducting the 2000 census, and those maps shall serve as the official record of all counties, townships, census tracts, block groups, and blocks referred to in this subsection (b) . The State Board of Elections shall prepare and make available to the public a metes and bounds description of the trustee districts created under this subsection (b) . The State Board of Elections shall adjust census tract boundaries, municipal and township annexations, and natural boundaries to make compact and contiguous districts.
(c) For each at-large seat on the board that is to be filled by election in 2005 or 2007, the seat shall be filled by a trustee elected from a trustee district. The State Board shall determine which trustee district seat is to replace which at-large seat by lot. The term of each trustee elected at the 2005 or 2007 consolidated election shall end on the date that the trustees elected in 2009 are officially determined by a canvass conducted pursuant to the Election Code. For the 2009 consolidated election, one trustee shall be elected from each trustee district to serve a 4-year term.
(Source: P.A. 97-539, eff. 8-23-11.)

(110 ILCS 805/3-7c)
Sec. 3-7c. Trustee districts for the 2013 consolidated election and thereafter; Community College District No. 526.
(a) In Community College District No. 526, board of trustee members shall be elected by trustee district at the 2013 consolidated election and thereafter.
(b) On or before July 1, 2012 and thereafter in the year following each decennial census, the board of trustees of Community College District No. 526 shall reapportion the trustee districts to reflect the results of the census and shall divide the community college district into 7 trustee districts, each of which shall be compact, contiguous, and substantially equal in population to each other district. The division of the community college district into trustee districts must be completed and formally approved by a majority of the members of the board of trustees. At the same meeting of the board of trustees, the board shall, publicly by lot, divide the trustee districts into 2 groups. Beginning in 2013 and every 10 years thereafter, 4 trustees or their successors from one group shall be elected for successive terms of 4 years and 6 years, and 3 trustees or their successors from the second group shall be elected for successive terms of 6 years and 4 years. One member shall be elected from each such trustee district.
(Source: P.A. 97-539, eff. 8-23-11.)

(110 ILCS 805/3-8) (from Ch. 122, par. 103-8)
Sec. 3-8. In this Section, "reasonable emergency" means any imminent need to maintain the operations or facilities of the community college district and that such need is due to circumstances beyond the control of the board.
Following each election and canvass, the new board shall hold its organizational meeting on or before the 28th day after the election. If the election is the initial election ordered by the regional superintendent, the organizational meeting shall be convened by the regional superintendent, who shall preside over the meeting until the election for chairman, vice chairman and secretary of board is completed. At all other organizational meetings, the chairman of the board, or, in his or her absence, the president of the community college or acting chief executive officer of the college shall convene the new board, and conduct the election for chairman, vice chairman and secretary. The board shall then proceed with its organization under the newly elected board officers, and shall fix a time and place for its regular meetings. It shall then enter upon the discharge of its duties. Public notice of the schedule of regular meetings for the next calendar year, as set at the organizational meeting, must be given at the beginning of that calendar year. The terms of board office shall be 2 years, except that the board by resolution may establish a policy for the terms of office to be one year, and provide for the election of officers for the remaining one year period. Terms of members are subject to Section 2A-54 of the Election Code.
Beginning 45 days prior to the Tuesday following the first Monday of April in odd-numbered years until the first organizational meeting of the new board, no addendum to modify or amend an employee agreement between a community college district and the district's president, chancellor, or chief executive officer may be agreed to or executed, nor may an employment contract be made and entered into between the board of an established community college district and a president, chancellor, or chief executive officer. If the current board must take such action at any time during the 45 days prior to the Tuesday following the first Monday of April in odd-numbered years until the first organizational meeting of the new board due to a reasonable emergency, then that action shall be terminated on the 60th day after the first organizational meeting, unless the new board, by resolution, reaffirms the agreed-upon addendum or new employment contract.
Special meetings of the board may be called by the chairman or by any 3 members of the board by giving notice thereof in writing stating the time, place and purpose of the meeting. Such notice may be served by mail 48 hours before the meeting or by personal service 24 hours before the meeting.
At each regular and special meeting which is open to the public, members of the public and employees of the community college district shall be afforded time, subject to reasonable constraints, to comment to or ask questions of the board.
(Source: P.A. 99-693, eff. 1-1-17.)

(110 ILCS 805/3-8.5)
Sec. 3-8.5. Community college trustee's leadership training.
(a) This Section applies to all community college districts with elected or appointed board trustees serving pursuant to this Article who have been elected or appointed after the effective date of this amendatory Act of the 99th General Assembly or appointed to fill a vacancy of at least one year's duration of an elected trustee after the effective date of this amendatory Act of the 99th General Assembly.
(b) Every voting member of a board under subsection (a) of this Section shall complete a minimum of 4 hours of professional development leadership training covering topics that shall include, but are not limited to, open meetings law, community college and labor law, freedom of information law, contract law, ethics, sexual violence on campus, financial oversight and accountability, audits, and fiduciary responsibilities of a community college trustee during the first, third, and fifth year of his or her term. The community college district shall maintain on its Internet website, if any, the names of all elected or appointed voting trustees of the board who have successfully completed the training, as well as the names of all elected or appointed voting trustees of the board who have not successfully completed the training, as required under this Section.
(c) The training under this Section may be provided by an association established under this Code for the purpose of training community college district board trustees or by other qualified providers approved by the State Board, in consultation with an association so established.
(d) The board member shall certify completion of the training required under this Section to the secretary of the board. If a board member does not satisfy all requirements provided in subsection (b) of this Section or the certification indicates that a board member has not completed the training, the secretary shall send a notice to all elected or appointed members serving on the board and the president or acting chief executive officer of the community college of that fact.
(Source: P.A. 99-692, eff. 1-1-17.)

(110 ILCS 805/3-9) (from Ch. 122, par. 103-9)
Sec. 3-9. A majority of full voting membership of the Board shall constitute a quorum. For all meetings of the Board, a quorum of members must be physically present at the location of the meeting. When a vote is taken upon any measure before the Board, a quorum being present, a majority of the members voting on the measure shall determine the outcome thereof. No action of such board shall be invalidated by reason of any vacancies on such board, or by reason of any failure to select any nonvoting student members.
(Source: P.A. 95-117, eff. 8-13-07.)

(110 ILCS 805/3-10) (from Ch. 122, par. 103-10)
Sec. 3-10. The chairman shall preside at all meetings and shall perform such duties as are imposed upon him by law or by action of the board. The vice-chairman shall perform the duties of the chairman if there is a vacancy in the office of the chairman or in case of the chairman's absence or inability to act. If there is a vacancy in the office of the chairman and vice-chairman or the chairman and vice-chairman are absent from any meeting or refuse to perform their duties, a chairman pro tempore shall be appointed by the board from among their number.
The secretary shall perform the duties usually pertaining to his office. If he is absent from any meeting or refuses to perform his duties, a member of the board shall be appointed secretary pro tempore.
(Source: P.A. 100-273, eff. 8-22-17.)

(110 ILCS 805/3-11) (from Ch. 122, par. 103-11)
Sec. 3-11. The board of each community college district is a body politic and corporate by the name of "Board of Trustees of Community College District No. ...., County (or Counties) of .... and State of Illinois" or "Board of Trustees of .... (common name of community college), County (or Counties) of ..... and State of Illinois" and by that name may sue and be sued in all courts and places where judicial proceedings are had. The State Board shall issue a number to each community college district, which number may be incorporated in the name of the board of that district. In conducting its operations, a community college may refer to itself by the common name of the community college.
(Source: P.A. 100-533, eff. 9-22-17.)

(110 ILCS 805/3-12) (from Ch. 122, par. 103-12)
Sec. 3-12. Following election and organization of the community college board, as soon as may be, the board may draw upon the fund appropriated to the State Board for grants to new community college districts an amount equal to the product of $750 multiplied by the projected fulltime equivalent enrollment in the first year of the community college operation as determined by the State Board, but such amount shall not exceed $250,000.
(Source: P.A. 86-469.)

(110 ILCS 805/3-12.1) (from Ch. 122, par. 103-12.1)
Sec. 3-12.1.
Any community college district to which Article VII applies, and which has not previously received a grant, may receive upon application a grant from the funds appropriated to the State Board in an amount equal to the product of $300 multiplied by the projected full-time equivalent enrollment in the first year of the community college operation as determined by the State Board or of $500,000, whichever is less.
(Source: P.A. 78-669.)

(110 ILCS 805/3-12.2) (from Ch. 122, par. 103-12.2)
Sec. 3-12.2.
Any community college district which has been or is authorized by the State Board to establish a new branch or campus as provided in Section 2-3, may draw upon the funds appropriated to the State Board for a grant equal to the product of $300 multiplied by the projected full-time equivalent enrollment in the first year of the new branch or campus operation as determined by the State Board or of $100,000, whichever is less. Each new branch or campus for which an initial grant is awarded under this Section must serve an area which increases both the population and the area of the existing district by at least 20%, or must have the district head count enrollment increased by 20% because of the addition of the new branch or campus operation.
(Source: P.A. 78-981; 78-1297.)

(110 ILCS 805/3-13) (from Ch. 122, par. 103-13)
Sec. 3-13. Unless otherwise provided in this Act, the forming of any territory into a community college district shall become effective upon the date of organization of the community college board. Provided, that an existing community college located within the territory shall continue operation under its board and the tax levying authority shall likewise continue until such time as the new community college district begins the operation of its program of studies and thereafter any existing community college board in the territory shall cease to operate the community college and the new community college district shall succeed to all assets, receivables and liabilities of the existing community college district at the time the new community college board is ready to begin the operation of its program of studies.
(Source: P.A. 86-469.)

(110 ILCS 805/3-14) (from Ch. 122, par. 103-14)
Sec. 3-14. Subject to the limits imposed by this Article, the rates for any community college district may be increased at a regular scheduled election held in accordance with the general election law, after the establishment of that district. At any regular scheduled election, the proper election authorities shall submit to the electors, after the proposition has been certified to them by the board of the community college district, a proposition for an increase of the authorized annual levy for educational purposes not to exceed .125% and for operations and maintenance of facilities purposes not to exceed .05%.
A community college board may within the limits set forth in Section 3-1 of this Act and in the manner provided in this Article levy a maximum annual tax upon all the taxable property of the district upon its value, as equalized or assessed by the Department of Revenue. Within the limits provided in this Section, the community college board may annually levy the tax for operation and maintenance of facilities purposes and the purchase of sites so that funds may accumulate to not more than 5% of the equalized assessed valuation of the district. Accumulated funds may be used for building purposes as defined in Section 5-2. No such accumulation may be transferred or used for any other purpose.
(Source: P.A. 85-1335.)

(110 ILCS 805/3-14.1) (from Ch. 122, par. 103-14.1)
Sec. 3-14.1. Form of ballot and notice. Whenever any proposition to authorize or to levy an annual tax, or to increase the annual rate of tax levied by any community college district, including a community college district to which Article VII applies, for any community college purpose is submitted to the voters of such district at any election, each required notice or other publication of the election or referendum and the form of ballot shall contain, in addition to any other matters required by law:
(a) the geographic or other common name of the community college district by which that district is commonly known and referred to, as well as the number of the district;
(b) the maximum rate at which such tax may be levied if the proposition is approved; and
(c) if the proposition is to increase the annual rate of an existing tax levied by the community college district, then in addition to the matters set forth in (a) and (b) above, the annual rate at which such existing tax currently is levied and the percentage of increase between the maximum rate at which such tax may be levied if the proposition is approved and the annual rate at which such tax currently is levied.
(Source: P.A. 85-374.)

(110 ILCS 805/3-14.2) (from Ch. 122, par. 103-14.2)
Sec. 3-14.2. In addition to any other tax levies authorized by law, the board of a community college district (1) whose boundaries are entirely within a county with a population in excess of 2 million persons and (2) which was organized as a public junior college prior to October 1, 1973, and (3) whose existence was validated by an Act filed with the Secretary of State on May 31, 1937, may levy an additional tax upon the taxable property of the district in any year in which the State Board issues a certificate of eligibility to do so. The additional tax may be used to increase the total taxing authority of the district to the rate of 23.54 cents per $100 of equalized assessed value for educational and operations, building and maintenance purposes.
In order to be eligible to levy the additional tax as provided herein, the district shall have been eligible to receive equalization grants pursuant to Section 102-16 for each of the five fiscal years in the period 1984 to 1988.
The additional amount certified by the State Board to be levied shall not exceed the combined increases in the educational and operations, building and maintenance purposes funds authorized in Section 3-14. The State Board shall notify the board of trustees of the community college district of its eligibility to levy additional taxes as authorized in this Section and the amount of such levy, by November 1, 1988.
A resolution, adopted pursuant to the provisions of the Open Meetings Act, which expresses the district's intent to levy such a tax, or a portion thereof, when accompanied by the State Board certificate of eligibility, shall be the authority for the county clerk or clerks to extend such a tax. The district board shall cause a copy of the resolution to be published in one or more newspapers published in the district within 10 days after such levy is made. If no newspaper is published in the district, the resolution shall be published in a newspaper having general circulation within the district. The publication of the resolution shall include a notice of (1) the specific number of voters required to sign a petition requesting that the question of the adoption of the tax levy be submitted to the voters of the district; (2) the time within which the petition must be filed; and (3) the date of the prospective referendum. The district secretary shall provide a petition form to any individual requesting one.
If within 30 days of the adoption of such additional levy, a petition is filed with the secretary of the board of trustees, signed by not less than 10% of the voters of the district, requesting that the proposition to levy such additional taxes as authorized by this Section be submitted to the voters of the district, then the district shall not be authorized to levy such additional taxes as permitted by this Section until the proposition has been submitted to and approved by a majority of the voters voting on the proposition at a regularly scheduled election in the manner provided in the general election law. The secretary shall certify the proposition to the proper election authority for submission to the voters. If no such petition with the requisite number of signatures and which is otherwise valid is filed within such 30 day period, then the district shall thereafter be authorized to levy such additional taxes as provided and for the purposes expressed in this Section.
(Source: P.A. 85-1150; 86-1253.)

(110 ILCS 805/3-14.3) (from Ch. 122, par. 103-14.3)
Sec. 3-14.3. In addition to any other tax levies authorized by law, the board of a community college district may levy an additional tax upon the taxable property of the district in any year in which the State Board issues a certificate of eligibility to do so. The additional tax may be used to increase the total taxing authority of the district to the most recently reported statewide average actual levy rate in cents per $100 of equalized assessed value for educational and operations and maintenance purposes as certified by the State Board.
In order to be eligible to levy the additional tax as provided herein, the district shall have been eligible to receive equalization grants pursuant to Section 2-16 or 2-16.02, as the case may be, in the year of eligibility certification or in the previous fiscal year.
The additional amount certified by the State Board to be levied shall not exceed the combined increases in the educational and operations and maintenance purposes funds authorized in Section 3-14. The State Board shall notify the board of trustees of the community college district of its eligibility to levy additional taxes as authorized in this Section and the amount of such levy, by November 1 of each year.
A resolution, adopted annually pursuant to the provisions of the Open Meetings Act, which expresses the district's intent to levy such a tax, or a portion thereof, when accompanied by the State Board certificate of eligibility, shall be the authority for the county clerk or clerks to extend such a tax. Within 10 days after adoption of such resolution, the district shall cause to be published the resolution in at least one or more newspapers published in the district. The publication of the resolution shall include a notice of (1) the specific number of voters required to sign a petition requesting that the proposition of the adoption of the resolution be submitted to the voters of the district; (2) the time in which the petition must be filed; and (3) the date of the prospective referendum. The secretary shall provide a petition form to any individual requesting one.
If within 30 days of the annual adoption of such additional levy, a petition is filed with the secretary of the board of trustees, signed by not less than 10% of the registered voters of the district, requesting that the proposition to levy such additional taxes as authorized by this Section be submitted to the voters of the district, then the district shall not be authorized to levy such additional taxes as permitted by this Section until the proposition has been submitted to and approved by a majority of the voters voting on the proposition at a regularly scheduled election in the manner provided in the general election law. The secretary shall certify the proposition to the proper election authority for submission to the voters. If no such petition with the requisite number of signatures and which is otherwise valid is filed within such 30 day period, then the district shall be authorized to levy such additional taxes as provided for the purposes expressed in this Section.
(Source: P.A. 86-360; 87-1018.)

(110 ILCS 805/3-15) (from Ch. 122, par. 103-15)
Sec. 3-15. (Repealed).
(Source: Repealed by P.A. 88-322.)

(110 ILCS 805/3-16) (from Ch. 122, par. 103-16)
Sec. 3-16.
The academic term of community college districts shall be determined by the community college board with the consent of the State Board. However, days within such term designated for the purpose of enrollment, testing, orientation or examination of students and all days on which scheduled classes are held shall be considered as days of student attendance. Classes may be held on Saturdays, notwithstanding any other provisions of this Act.
(Source: P.A. 78-669.)

(110 ILCS 805/3-17) (from Ch. 122, par. 103-17)
Sec. 3-17. The community college districts shall admit all students qualified to complete any one of their programs including general education, transfer, occupational, technical, and terminal, as long as space for effective instruction is available. After entry, the college shall counsel and distribute the students among its programs according to their interests and abilities. Students allowed entry in college transfer programs must have ability and competence similar to that possessed by students admitted to state universities for similar programs. Entry level competence to such college transfer programs may be achieved through successful completion of other preparatory courses offered by the college. If space is not available for all students applying, the community college will accept those best qualified, using rank in class and ability and achievement tests as guides, and shall give preference to students residing in the district unless the district has entered into a contractual agreement for the mutual exchange of students with another community college district, in which case, equal enrollment preference may be granted to students residing in such contracting districts.
A student who has graduated from high school and has scored within the community college's accepted range on the ACT or SAT shall not be required to take a high school equivalency test as a prerequisite to admission.
(Source: P.A. 98-718, eff. 1-1-15.)

(110 ILCS 805/3-18) (from Ch. 122, par. 103-18)
Sec. 3-18.
Community college boards shall appoint a treasurer to serve at the pleasure of the board. The treasurer may not be a member of the community college board. The board of the community college district shall fix the compensation of the treasurer.
(Source: P.A. 78-669.)

(110 ILCS 805/3-19) (from Ch. 122, par. 103-19)
Sec. 3-19. Before entering upon his duties, each treasurer shall execute a bond with 2 or more persons having an interest in real estate who are not members of the board of the district, or with a surety company authorized to do business in this State, as sureties, payable to the board of the community college district for which he is treasurer and conditioned upon the faithful discharge of his duties. The penalty of the bond shall be 25% of the amount of all bonds, notes, mortgages, moneys, and effects of which the treasurer is to have custody, whether individuals act as surety or whether the surety is given by a surety authorized to do business in this State. The penalty of the bond of the treasurer shall be increased or decreased from time to time, as the increase or decrease of the amount of notes, bonds, mortgages, moneys and effects may require, and whenever in the judgment of the State board the penalty of the bond should be increased or decreased. The bond must be approved by at least a majority of the board of the community college district and filed with the State Board. A copy of the bond must also be filed with the county clerk of each county in which any part of the community college district is situated. The bond shall be in substantially the following form:
STATE OF ILLINOIS)
) SS.
.......... COUNTY)
We, .... and .... are obligated, jointly and severally, to the Board of Community College District No. ...., County (or Counties) of .... and State of Illinois in the penal sum of $...., for the payment of which we obligate ourselves, our heirs, executors and administrators.
Dated (insert date).
The condition of this obligation is such that if ...., treasurer in the district above stated, faithfully discharges the duties of his or her office, according to law, and delivers to his or her successor in office, after that successor has qualified by giving bond as provided by law, all moneys, books, papers, securities and property, which shall come into his or her possession or control, as such treasurer, from the date of his or her bond to the time that his or her successor has qualified as treasurer, by giving such bond as is required by law, then this obligation to be void; otherwise to remain in full force and effect. Signed:..................... ............................ ............................ ............................ Approved and accepted by Board of Community College District No. .... County (or Counties) of .... and State of Illinois. By .... Chairman .... Secretary
No part of any State or other district funds may be paid to any treasurer or other persons authorized to receive it unless the treasurer has filed his or her bond as required herein.
(Source: P.A. 92-167, eff. 7-26-01; 93-163, eff. 7-10-03.)

(110 ILCS 805/3-19.1) (from Ch. 122, par. 103-19.1)
Sec. 3-19.1. When any warrant issued for the wages of an educational employee is presented to the treasurer and is not paid for want of funds, the treasurer shall endorse it over his signature, "not paid for want of funds", with the date of presentation, and shall make and keep a record of that endorsement. The warrant shall thereafter bear interest at the rate of 6% per annum, until the treasurer notifies the chairman of the board in writing that he has funds to pay it. The treasurer shall make and keep a record of that notice and hold the funds necessary to pay the warrant until it is presented. The warrant shall draw no interest after notice is given to the chairman of the board.
(Source: P.A. 82-622.)

(110 ILCS 805/3-20) (from Ch. 122, par. 103-20)
Sec. 3-20.
The community college board, except a board to which Article VII applies, shall prepare and adopt a budget in the manner provided in this Article.
The amount of money to be raised by taxes for the community college district, except a district to which Article VII applies, shall be levied, extended, certified, and collected in the manner provided in this Article and tax anticipation warrants may be issued in the manner provided in Section 3-20.10.
(Source: P.A. 78-669.)

(110 ILCS 805/3-20.1) (from Ch. 122, par. 103-20.1)
Sec. 3-20.1.
The board of each community college district shall within or before the first quarter of each fiscal year, adopt an annual budget which it deems necessary to defray all necessary expenses and liabilities of the district, and in such annual budget shall specify the objects and purposes of each item and amount needed for each object or purpose.
The budget shall contain a statement of the cash on hand at the beginning of the fiscal year, an estimate of the cash expected to be received during such fiscal year from all sources, an estimate of the expenditures contemplated for such fiscal year, and a statement of the estimated cash expected to be on hand at the end of such year. The estimate of taxes to be received may be based upon the amount of actual cash receipts that may reasonably be expected by the district during such fiscal year, estimated from the experience of the district in prior years and with due regard for other circumstances that may substantially affect such receipts. Nothing in this Section shall be construed as requiring any district to change or preventing any district from changing from a cash basis of financing to a surplus or deficit basis of financing; or as requiring any district to change or preventing any district from changing its system of accounting.
The board of each community college district shall fix a fiscal year. If the beginning of the fiscal year of a district is subsequent to the time that the tax levy for such fiscal year shall be made, then such annual budget shall be adopted prior to the time such tax levy shall be made.
Such budget shall be prepared in tentative form by some person or persons designated by the board, and in such tentative form shall be made conveniently available to public inspection for at least 30 days prior to final action thereon. At least one public hearing shall be held as to such budget prior to final action thereon. Notice of availability for public inspection and of such public hearing shall be given by publication in a newspaper published in such district, at least 30 days prior to the time of such hearing. If there is no newspaper published in such district, notice of such public hearing shall be given by posting notices thereof in 5 of the most public places in such district. It shall be the duty of the secretary of the board to make the tentative budget available to public inspection, and to arrange for such public hearing. The board may from time to time make transfers between the various items in any fund not exceeding in the aggregate 10% of the total of such fund as set forth in the budget. The board may from time to time amend such budget by the same procedure as is herein provided for its original adoption.
(Source: P.A. 78-669.)

(110 ILCS 805/3-20.2) (from Ch. 122, par. 103-20.2)
Sec. 3-20.2. Whenever the voters of a community college district have voted in favor of an increase in the annual tax rate for educational or operation and maintenance of facilities purposes or both at an election held after the adoption of the annual community college budget for any fiscal year, the board may adopt or pass during that fiscal year an additional or supplemental budget under the sole authority of this Section by a vote of a majority of the full membership of the board, any other provision of this Article to the contrary notwithstanding, in and by which such additional or supplemental budget the board shall appropriate such additional sums of money as it may find necessary to defray expenses and liabilities of that district to be incurred for educational or operation and maintenance of facilities purposes or both of the district during that fiscal year, but not in excess of the additional funds estimated to be available by virtue of such voted increase in the annual tax rate for educational or operation and maintenance of facilities purposes or both. Such additional or supplemental budget shall be regarded as an amendment of the annual community college budget for the fiscal year in which it is adopted, and the board may levy the additional tax for educational or operation and maintenance of facilities purposes or both to equal the amount of the additional sums of money appropriated in that additional or supplemental budget, immediately.
(Source: P.A. 85-1335.)

(110 ILCS 805/3-20.3) (from Ch. 122, par. 103-20.3)
Sec. 3-20.3. Any sum expended or obligations incurred for the improvement, maintenance, repair or benefit of buildings and property, including the cost of interior decorating and the installation, improvement, repair, replacement and maintenance of building fixtures, for the rental of buildings and property for community college purposes, or for the payment of all premiums for insurance upon buildings and building fixtures shall be paid from the tax levied for operation and maintenance of facilities purposes and the purchase of college grounds. The board may provide by resolution that the payment of all salaries of janitors, engineers or other custodial employees and all costs of fuel, lights, gas, water, telephone service, and custodial supplies and equipment or the cost of a professional survey of the conditions of school buildings, or any one or more of the preceding items shall be paid from the tax levied for operation and maintenance of facilities purposes and the purchase of college grounds in which event such salaries or specified costs, or both, shall be so paid until the next fiscal year after the repeal of such resolution. Expenditures for all purposes not specified in this Section or Section 3-14 shall be made from the educational fund.
(Source: P.A. 85-1335.)

(110 ILCS 805/3-20.3.01) (from Ch. 122, par. 103-20.3.01)
Sec. 3-20.3.01. Whenever, as a result of any lawful order of any agency, other than a local community college board, having authority to enforce any law or regulation designed for the protection, health or safety of community college students, employees or visitors, or any law or regulation for the protection and safety of the environment, pursuant to the "Environmental Protection Act", any local community college district, including any district to which Article VII of this Act applies, is required to alter or repair any physical facilities, or whenever any district determines that it is necessary for energy conservation, health or safety, environmental protection or accessibility purposes that any physical facilities should be altered or repaired and that such alterations or repairs will be made with funds not necessary for the completion of approved and recommended projects for fire prevention and safety, or whenever after the effective date of this amendatory Act of 1984 any district, including any district to which Article VII applies, provides for alterations or repairs determined by the local community college board to be necessary for health and safety, environmental protection, accessibility or energy conservation purposes, such district may, by proper resolution which specifically identifies the project and which is adopted pursuant to the provisions of the Open Meetings Act, levy a tax for the purpose of paying for such alterations or repairs, or survey by a licensed architect or engineer, upon the equalized assessed value of all the taxable property of the district at a rate not to exceed .05% per year for a period sufficient to finance such alterations or repairs, upon the following conditions:
(a) When in the judgment of the local community

college board of trustees there are not sufficient funds available in the operations and maintenance fund of the district to permanently pay for such alterations or repairs so ordered, determined as necessary.

(b) When a certified estimate of a licensed architect

or engineer stating the estimated amount that is necessary to make the alterations or repairs so ordered or determined as necessary has been secured by the local community college district.

The filing of a certified copy of the resolution or ordinance levying the tax shall be the authority of the county clerk or clerks to extend such tax; provided, however, that in no event shall the extension for the current and preceding years, if any, under this Section be greater than the amount so approved, and interest on bonds issued pursuant to this Section and in the event such current extension and preceding extensions exceed such approval and interest, it shall be reduced proportionately.
The county clerk of each of the counties in which any community college district levying a tax under the authority of this Section is located, in reducing raised levies, shall not consider any such tax as a part of the general levy for community college purposes and shall not include the same in the limitation of any other tax rate which may be extended. Such tax shall be levied and collected in like manner as all other taxes of community college districts.
The tax rate limit hereinabove specified in this Section may be increased to .10% upon the approval of a proposition to effect such increase by a majority of the electors voting on that proposition at a regular scheduled election. Such proposition may be initiated by resolution of the local community college board and shall be certified by the secretary of the local community college board to the proper election authorities for submission in accordance with the general election law.
Each local community college district authorized to levy any tax pursuant to this Section may also or in the alternative by proper resolution or ordinance borrow money for such specifically identified purposes not in excess of $4,500,000 in the aggregate at any one time when in the judgment of the local community college board of trustees there are not sufficient funds available in the operations and maintenance fund of the district to permanently pay for such alterations or repairs so ordered or determined as necessary and a certified estimate of a licensed architect or engineer stating the estimated amount has been secured by the local community college district, and as evidence of such indebtedness may issue bonds without referendum. However, Community College District No. 522 and Community College District No. 536 may or in the alternative by proper resolution or ordinance borrow money for such specifically identified purposes not in excess of $20,000,000 in the aggregate at any one time when in the judgment of the community college board of trustees there are not sufficient funds available in the operations and maintenance fund of the district to permanently pay for such alterations or repairs so ordered or determined as necessary and a certified estimate of a licensed architect or engineer stating the estimated amount has been secured by the community college district, and as evidence of such indebtedness may issue bonds without referendum. Such bonds shall bear interest at a rate or rates authorized by "An Act to authorize public corporations to issue bonds, other evidences of indebtedness and tax anticipation warrants subject to interest rate limitations set forth therein", approved May 26, 1970, as now or hereafter amended, shall mature within 20 years from date, and shall be signed by the chairman, secretary and treasurer of the local community college board.
In order to authorize and issue such bonds the local community college board shall adopt a resolution fixing the amount of bonds, the date thereof, the maturities thereof and rates of interest thereof, and the board by such resolution, or in a district to which Article VII applies the city council upon demand and under the direction of the board by ordinance, shall provide for the levy and collection of a direct annual tax upon all the taxable property in the local community college district sufficient to pay the principal and interest on such bonds to maturity. Upon the filing in the office of the county clerk of each of the counties in which the community college district is located of a certified copy of such resolution or ordinance it is the duty of the county clerk or clerks to extend the tax therefor without limit as to rate or amount and in addition to and in excess of all other taxes heretofore or hereafter authorized to be levied by such community college district.
The State Board shall set through administrative rule regulations and specifications for minimum requirements for the construction, remodeling or rehabilitation of heating, ventilating, air conditioning, lighting, seating, water supply, toilet, accessibility, fire safety and any other matter that will conserve, preserve or provide for the protection and the health or safety of individuals in or on community college property and will conserve the integrity of the physical facilities of the district.
This Section is cumulative and constitutes complete authority for the issuance of bonds as provided in this Section notwithstanding any other statute or law to the contrary.
(Source: P.A. 99-143, eff. 7-27-15; 99-655, eff. 7-28-16.)

(110 ILCS 805/3-20.4) (from Ch. 122, par. 103-20.4)
Sec. 3-20.4. The county clerk shall furnish the board of any community college district, upon request, a certificate showing the last ascertained equalized, assessed value of the taxable property of the district.
When a community college district lies partly in 2 or more counties, the county clerk of each county in which any part of such district lies shall furnish, upon request, to the board of the district, a certificate showing the last ascertained equalized, assessed value of the taxable property in that part of the district lying in such county.
When making out the tax books for the collector, the county clerk shall compute each taxable person's tax in each district upon the total equalized, assessed value of taxable property for that year, located in such district, whether belonging to residents or non-residents. Such computation shall be made so as to realize the amount of money required to be raised in such district, as shown in the certificate of tax levy, made out by the governing body of such district, and filed with the county clerk as required by this Act. The county clerk shall cause each person's tax, so computed, to be set upon the tax book to be delivered to the collector for that year, in a separate column against each taxpayer's name, or parcel of taxable property, as it appears in the collector's books, to be collected in the same manner, and at the same time, and by the same person, as State and county taxes are collected. He shall number the community college districts on the maps in his office to correspond with the numbers of districts as designated by the State Board under Section 3-11, and in making up the tax books to be delivered to the collector of taxes, the county clerk shall copy therein the number of the districts set opposite each person's assessment of personal property by the assessor making the assessment of such person, and shall extend the tax on each person's assessment of personal property. The computation of each person's tax and the extension made by the clerk shall be final and conclusive. The rate shall be uniform, and shall not exceed that required by the amount certified by the board. The county clerk, before delivering the tax book to the collector, shall make and send by mail to each treasurer of a community college district in the county a certificate of the amount due his district or districts from the tax so extended and placed on the tax books.
(Source: P.A. 80-1332.)

(110 ILCS 805/3-20.5) (from Ch. 122, par. 103-20.5)
Sec. 3-20.5. (a) The board of each community college district shall ascertain, as near as practicable, annually, how much money must be raised by special tax for educational purposes and for operations and maintenance of facilities purposes for the next ensuing year. Such amounts shall be certified and returned to the county clerk on or before the last Tuesday in December, annually. The certificate shall be signed by the chairman and secretary, and may be in the following form:

(110 ILCS 805/3-20.6) (from Ch. 122, par. 103-20.6)
Sec. 3-20.6. When a district lies partly in two or more counties the board shall ascertain, as near as practicable, the amount to be raised by special tax for educational and operations and maintenance of facilities purposes and shall prepare a certificate for each county in which the community college district lies and shall deliver one of such certificates to each of the county clerks of the counties in which a part of the district is situated. On the first Monday of October, annually, or as soon thereafter as may be practicable, each county clerk shall ascertain the total equalized valuation of all the taxable property in that part of the district as lies in his county, and certify the amount thereof to the county clerk of each of the other counties in which any part of the district lies; and from the aggregate of such equalized valuation and from the certificate of the amount so required to be levied, such clerk shall ascertain the rate per cent required to produce in the district the amount of such levy, and at that rate shall extend the special tax to be levied for educational purposes and operations and maintenance of facilities purposes in that part of the district lying in his respective county.
(Source: P.A. 85-1335.)

(110 ILCS 805/3-20.7) (from Ch. 122, par. 103-20.7)
Sec. 3-20.7.
The assessors shall, when making assessments of personal property, designate the number of the community college district in which the person assessed resides. The designation shall be made by writing the number of the district opposite each person's assessment of personal property in the assessment roll returned by the assessor to the county clerk. The officers preparing blank books and notices for the use of assessors shall provide columns and blanks, so that the number of the community college district may be designated.
(Source: P.A. 78-669.)

(110 ILCS 805/3-20.8) (from Ch. 122, par. 103-20.8)
Sec. 3-20.8.
Within 30 days after the delinquent date for the payment of any tax or installment thereof and after the delivery of the tax books containing the computation and levy of the taxes, or as soon thereafter as the community college treasurer shall present the certificate of the amount of the tax and make a demand therefor, the collector shall pay to the treasurer the full amount of the tax certified by the county clerk, or if any part remains uncollected, the collector shall, in addition to the amount collected, deliver to the treasurer a statement of the amount of uncollected taxes for his district or districts, taking his receipt therefor, which receipt shall be evidence in favor of the collector as against the treasurer.
(Source: P.A. 78-669.)

(110 ILCS 805/3-20.9) (from Ch. 122, par. 103-20.9)
Sec. 3-20.9.
If any collector fails to pay the taxes or any part thereof, the community college treasurer or other authorized person may proceed against him and his sureties in a civil action upon his official bond in the circuit court. The collector so in default shall pay 12% of the amount due to be assessed as damages, which shall be included in the judgment rendered against him. If he can show that any part of the taxes could not be collected by law, he shall not be liable for such taxes until he has collected, or may be able to collect them.
(Source: P.A. 78-669.)

(110 ILCS 805/3-20.10) (from Ch. 122, par. 103-20.10)
Sec. 3-20.10. When there is no money in the treasury of any community college district to defray the necessary expenses of the district, including amounts necessary to pay maturing principal and interest of bonds, the board may issue warrants, or may provide a fund to meet the expenses by issuing and disposing of warrants, drawn against and in anticipation of any taxes levied for the payment of the necessary expenses of the district, either for educational purposes or for all operations and maintenance of facilities purposes, or for the payment of maturing principal and interest of bonds, as the case may be, to the extent of 85% of the total amount of the tax so levied. The warrants shall show upon their face that they are payable in the numerical order of their issuance solely from such taxes when collected, and shall be received by any collector of taxes in payment of the taxes against which they are issued, and such taxes shall be set apart and held for their payment.
Every warrant shall bear interest, payable only out of the taxes against which it is drawn, at a rate not exceeding the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, if issued before July 1, 1971 and if issued thereafter at the rate of not to exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, from the date of its issuance until paid or until notice shall be given by publication in a newspaper or otherwise that the money for its payment is available and that it will be paid on presentation, unless a lower rate of interest is specified therein, in which case the interest shall be computed and paid at the lower rate.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-4.)

(110 ILCS 805/3-21) (from Ch. 122, par. 103-21)
Sec. 3-21. The board of community college districts shall have the duties enumerated in the Sections following this Section and preceding Section 3-30.
Notwithstanding any provision of this Article to the contrary, when bonds are issued by any district and the purposes for which such bonds have been issued have been accomplished and paid for in full and there remains funds on hand in such bond and interest account, the board by resolution may transfer such excess to the fund of the district which bears the nearest relation to the purpose for which the bonds from which such excess funds arose were issued.
(Source: P.A. 94-587, eff. 8-15-05.)

(110 ILCS 805/3-22) (from Ch. 122, par. 103-22)
Sec. 3-22. To maintain records to substantiate all claims for state apportionment in accordance with regulations prescribed by the State Board and to retain such records for a period of 3 years.
(Source: Laws 1967, p. 1229.)

(110 ILCS 805/3-22.1) (from Ch. 122, par. 103-22.1)
Sec. 3-22.1. To cause an audit to be made as of the end of each fiscal year by an accountant licensed to practice public accounting in Illinois and appointed by the board. The auditor shall perform his or her examination in accordance with generally accepted auditing standards and regulations prescribed by the State Board, and submit his or her report thereon in accordance with generally accepted accounting principles. The examination and report shall include a verification of student enrollments and any other bases upon which claims are filed with the State Board. The audit report shall include a statement of the scope and findings of the audit and a professional opinion signed by the auditor. If a professional opinion is denied by the auditor he or she shall set forth the reasons for that denial. The board shall not limit the scope of the examination to the extent that the effect of such limitation will result in the qualification of the auditor's professional opinion. The procedures for payment for the expenses of the audit shall be in accordance with Section 9 of the Governmental Account Audit Act. Copies of the audit report shall be filed with the State Board in accordance with regulations prescribed by the State Board. The State Board shall file one copy of the audit report with the Auditor General.
(Source: P.A. 99-655, eff. 7-28-16.)

(110 ILCS 805/3-22.2) (from Ch. 122, par. 103-22.2)
Sec. 3-22.2. To publish annually a financial statement in accordance with rules and regulations issued by the State Board. Such statement shall be published at least once in a newspaper of general circulation in the community college district.
(Source: P.A. 79-304.)

(110 ILCS 805/3-22.3) (from Ch. 122, par. 103-22.3)
Sec. 3-22.3. Mailing list. To establish and maintain a mailing list of the names and addresses of persons who each year request inclusion thereon, and to mail to those persons copies of board agenda, budgets or audits as requested within 10 working days after copies of such agenda, budgets or audits become available, and to mail to those persons within 10 working days after each subsequent board meeting a copy of the previous meeting minutes as approved. Annual subscription fees approximating the costs of assembling, reproducing and mailing the materials may be charged to the subscribers at the beginning of the subscription period.
(Source: P.A. 85-1420.)

(110 ILCS 805/3-23) (from Ch. 122, par. 103-23)
Sec. 3-23.
To provide for the revenue necessary to maintain such community college.
(Source: P.A. 78-669.)

(110 ILCS 805/3-24) (from Ch. 122, par. 103-24)
Sec. 3-24. To designate the treasurer who is to receive the taxes of the district and to notify the collectors in writing accordingly.
(Source: Laws 1965, p. 1529.)

(110 ILCS 805/3-25) (from Ch. 122, par. 103-25)
Sec. 3-25. To adopt and enforce all necessary rules for the management and government of the colleges of its district.
(Source: Laws 1965, p. 1529.)

(110 ILCS 805/3-25.1) (from Ch. 122, par. 103-25.1)
Sec. 3-25.1. To authorize application to the Illinois Community College Board for the approval of new units of instruction, research or public service as defined in this Section and to establish such new units following approval in accordance with the provisions of this Act and the Board of Higher Education Act.
The term "new unit of instruction, research or public service" includes the establishment of a college, school, division, institute, department or other unit including majors and curricula in any field of instruction, research, or public service not theretofore included in the program of the community college, and includes the establishment of any new branch or campus of the institution. The term shall not include reasonable and moderate extensions of existing curricula, research, or public service programs which have a direct relationship to existing programs; and the State Board may, under its rule making power define the character of reasonable and moderate extensions.
(Source: P.A. 88-322.)

(110 ILCS 805/3-25.2) (from Ch. 122, par. 103-25.2)
Sec. 3-25.2. Armed forces recruiting and training.
(a) To provide, on an equal basis, access to the campus to the official recruiting representatives of the armed forces of Illinois and the United States for the purpose of informing students of the educational and career opportunities available in the military if the board has provided such access to persons or groups whose purpose is to acquaint students with educational or occupational opportunities available to them. The board is not required to give greater notice regarding the right of access to recruiting representatives than is given to other persons and groups.
(b) To not bar or exclude from its curriculum, campus, or school facilities any armed forces training program or organization operated under the authority of the United States government because the program or organization complies with rules, regulations, or policies of the United States government or any agency, branch, or department thereof.
(Source: P.A. 92-651, eff. 7-11-02.)

(110 ILCS 805/3-26) (from Ch. 122, par. 103-26)
Sec. 3-26. (a) To make appointments and fix the salaries of a chief administrative officer, who shall be the executive officer of the board, other administrative personnel and all teachers. In making these appointments and fixing the salaries, the board may make no discrimination on account of sex, race, creed, color or national origin.
(b) Upon the written request of an employee, to withhold from the compensation of that employee the membership dues of such employee payable to any specified labor organization as defined in the Illinois Educational Labor Relations Act. Under such arrangement, an amount shall be withheld for each regular payroll period which is equal to the prorata share of the annual membership dues plus any payments or contributions and the board shall pay such withholding to the specified labor organization within 10 working days from the time of the withholding.
(Source: P.A. 83-1014.)

(110 ILCS 805/3-26.1) (from Ch. 122, par. 103-26.1)
Sec. 3-26.1. Any employee of a community college board who is a member of any reserve component of the United States Armed Services, including the Illinois National Guard, and who is mobilized to active military duty on or after August 1, 1990 as a result of an order of the President of the United States, shall for each pay period beginning on or after August 1, 1990 continue to receive the same regular compensation that he receives or was receiving as an employee of the community college board at the time he is or was so mobilized to active military duty, plus any health insurance and other benefits he is or was receiving or accruing at that time, minus the amount of his base pay for military service, for the duration of his active military service.
In the event any provision of a collective bargaining agreement or any community college board or district policy covering any employee so ordered to active duty is more generous than the provisions contained in this Section the collective bargaining agreement or community college board or district policy shall be controlling.
(Source: P.A. 87-631.)

(110 ILCS 805/3-26.5)
Sec. 3-26.5. Students called to active military service. A community college shall allow a currently enrolled student who is called to active military service to complete any unfinished courses at a later date at no additional charge, unless course credit has already been given or the student received a full refund upon withdrawing from the course (in which case the student's record shall reflect that the withdrawal is due to active military service). The student must be given priority over other students in reenrolling in the course or courses. The Board may adopt any rules necessary to implement this Section.
(Source: P.A. 94-587, eff. 8-15-05.)

(110 ILCS 805/3-27) (from Ch. 122, par. 103-27)
Sec. 3-27. To pay no orders except for teachers' wages unless at the time there are sufficient funds in the hands of the treasurer to pay such order, except as herein provided.
(a) It shall be lawful for the board to submit to the treasurer a certified copy of the board minutes properly signed by the secretary and chairman or by a majority of the Board, showing all bills approved for payment by the Board and clearly showing to whom and for what purpose each payment is to be made by the treasurer and to what budgetary item each payment shall be debited and such certified copy shall serve as full authority to the treasurer to make the payments as thus approved; this shall not preclude the use of a voucher system, or any other system of sound accounting and business procedure, provided that such system reflects the facts and that the same is in accordance with the regulations prescribed by or approved by the State Board.
(b) It shall be lawful for the Board by resolution to establish revolving funds provided such funds are in the custody of an employee who shall be bonded as provided in Section 3-19 for bonding treasurers and who shall be responsible to the Board and the treasurer, subject to regular annual audit by licensed public accountants and other such examinations as the Board shall deem advisable and kept in accordance with regulations prescribed by the State Board. A monthly report and annual summary of all receipts and expenditures of the fund shall be submitted to the Board and the treasurer. All funds advanced by the treasurer to operate the revolving funds shall be carried on the treasurer's books as cash obligations due the district and all receipts of such revolving funds shall be deposited daily in a bank or savings and loan association to be approved by the treasurer, unless there is no bank or savings and loan association in the community, in which event receipts shall be deposited intact not less than once a week in a bank or savings and loan association approved by the treasurer. All reimbursements to any such revolving funds from the district funds shall be completely itemized as to whom paid, for what purpose, and against what budgetary item the expenditure is chargeable.
No bank or savings and loan association shall receive public funds as permitted by this Section, unless it has complied with the requirements established pursuant to Section 6 of "An Act relating to certain investments of public funds by public agencies", approved July 23, 1943, as now or hereafter amended.
(c) The Board shall establish rules and regulations governing conditions under which classes, clubs, and associations may acquire or collect funds in the name of any college and under such regulations as the State Board may prescribe.
(Source: P.A. 83-541.)

(110 ILCS 805/3-27.1) (from Ch. 122, par. 103-27.1)
Sec. 3-27.1. Contracts. To award all contracts for purchase of supplies, materials or work involving an expenditure in excess of $25,000 or a lower amount as required by board policy to the lowest responsible bidder considering conformity with specifications, terms of delivery, quality, and serviceability; after due advertisement, except the following: (a) contracts for the services of individuals possessing a high degree of professional skill where the ability or fitness of the individual plays an important part; (b) contracts for the printing of finance committee reports and departmental reports; (c) contracts for the printing or engraving of bonds, tax warrants and other evidences of indebtedness; (d) contracts for materials and work which have been awarded to the lowest responsible bidder after due advertisement, but due to unforeseen revisions, not the fault of the contractor for materials and work, must be revised causing expenditures not in excess of 10% of the contract price; (e) contracts for the maintenance or servicing of, or provision of repair parts for, equipment which are made with the manufacturer or authorized service agent of that equipment where the provision of parts, maintenance, or servicing can best be performed by the manufacturer or authorized service agent; (f) purchases and contracts for the use, purchase, delivery, movement, or installation of data processing equipment, software, or services and telecommunications and inter-connect equipment, software, and services; (g) contracts for duplicating machines and supplies; (h) contracts for the purchase of natural gas when the cost is less than that offered by a public utility; (i) purchases of equipment previously owned by some entity other than the district itself; (j) contracts for repair, maintenance, remodeling, renovation, or construction, or a single project involving an expenditure not to exceed $50,000 and not involving a change or increase in the size, type, or extent of an existing facility; (k) contracts for goods or services procured from another governmental agency; (l) contracts for goods or services which are economically procurable from only one source, such as for the purchase of magazines, books, periodicals, pamphlets and reports, and for utility services such as water, light, heat, telephone or telegraph; (m) where funds are expended in an emergency and such emergency expenditure is approved by 3/4 of the members of the board; and (n) contracts for the purchase of perishable foods and perishable beverages.
All competitive bids for contracts involving an expenditure in excess of $25,000 or a lower amount as required by board policy must be sealed by the bidder and must be opened by a member or employee of the board at a public bid opening at which the contents of the bids must be announced. Each bidder must receive at least 3 days' notice of the time and place of such bid opening. For purposes of this Section due advertisement includes, but is not limited to, at least one public notice at least 10 days before the bid date in a newspaper published in the district, or if no newspaper is published in the district, in a newspaper of general circulation in the area of the district. Electronic bid submissions shall be considered a sealed document for competitive bid requests if they are received at the designated office by the time and date set for receipt for bids. However, bids for construction purposes are prohibited from being submitted electronically. Electronic bid submissions must be authorized by specific language in the bid documents in order to be considered and must be opened in accordance with electronic security measures in effect at the community college at the time of opening. Unless the electronic submission procedures provide for a secure receipt, the vendor assumes the risk of premature disclosure due to submission in an unsealed form.
The provisions of this Section do not apply to guaranteed energy savings contracts entered into under Article V-A. The provisions of this Section do not prevent a community college from complying with the terms and conditions of a grant, gift, or bequest that calls for the procurement of a particular good or service, provided that the grant, gift, or bequest provides all funding for the contract, complies with all applicable laws, and does not interfere with or otherwise impair any collective bargaining agreements the community college may have with labor organizations.
(Source: P.A. 97-1031, eff. 8-17-12; 98-269, eff. 1-1-14.)

(110 ILCS 805/3-27.2) (from Ch. 122, par. 103-27.2)
Sec. 3-27.2.
To participate in joint purchases by governmental units pursuant to "An Act authorizing certain governmental units to purchase personal property, supplies and services jointly", approved August 15, 1961, as amended.
(Source: P.A. 78-488.)

(110 ILCS 805/3-27.3) (from Ch. 122, par. 103-27.3)
Sec. 3-27.3. Purchases made pursuant to this Act shall be made in compliance with the "Local Government Prompt Payment Act", approved by the Eighty-fourth General Assembly.
(Source: P.A. 84-731.)

(110 ILCS 805/3-28) (from Ch. 122, par. 103-28)
Sec. 3-28.
To adopt regulations for the admission of students which do not conflict with the provisions in Section 3-17.
(Source: P.A. 78-669.)

(110 ILCS 805/3-29) (from Ch. 122, par. 103-29)
Sec. 3-29. To indemnify and protect board members, employees, and student teachers of boards against civil rights damage claims and suits, constitutional rights damage claims and suits, death, bodily injury and property damage claims and suits, including defense thereof, when damages are sought for alleged negligent or wrongful acts while such board member, employee or student teacher is engaged in the exercise or performance of any powers or duties of the board, or is acting within the scope of employment or under the direction of the community college board.
To insure against any loss or liability of the district or board members, employees, and student teachers of boards against civil rights damage claims and suits, constitutional rights damage claims and suits and death, bodily injury and property damage claims and suits, including defense thereof, when damages are sought for alleged negligent or wrongful acts while such board member, employee, or student teacher is engaged in the exercise or performance of any powers or duties of the board, or is acting within the scope of employment or under the direction of the board. Such insurance shall be carried in a company licensed to write such coverage in this State.
(Source: P.A. 83-1391.)

(110 ILCS 805/3-29.1) (from Ch. 122, par. 103-29.1)
Sec. 3-29.1. To grant to full time teachers and other employees sick leave not less in amount than 10 days at full pay in each school year. If any such teacher or employee does not use the full amount of annual leave thus allowed, the unused amount shall accumulate to a minimum available leave of 180 days at full pay, including the leave of the current year.
(Source: P.A. 83-735.)

(110 ILCS 805/3-29.2) (from Ch. 122, par. 103-29.2)
Sec. 3-29.2. To establish a program to assess the oral English language proficiency of all persons providing classroom instruction to students at each community college and campus thereof under the jurisdiction, governance or supervision of the board, and to ensure that each person who is not orally proficient in the English language attain such proficiency prior to providing any classroom instruction to students. The program required by this Section shall be fully implemented to ensure the oral English language proficiency of all classroom instructors at each community college and campus thereof under the jurisdiction, governance or supervision of the board by the beginning of the 1987-88 academic year. Any other provisions of this Section to the contrary notwithstanding, nothing in this Section shall be deemed or construed to apply to, or to require such oral English language proficiency of any person who provides classroom instruction to students in foreign language courses only.
(Source: P.A. 84-1434.)

(110 ILCS 805/3-29.3)
Sec. 3-29.3. Sexual assault awareness education. A community college shall provide some form of sexual assault awareness education to all incoming students, whether through a seminar, online training, or some other way of informing students.
(Source: P.A. 95-764, eff. 1-1-09.)

(110 ILCS 805/3-29.4)
Sec. 3-29.4. Buildings available for emergency purposes. The board shall make mutually agreed buildings of the college available for emergency purposes, upon the request of the Illinois Emergency Management Agency, the State-accredited emergency management agency with jurisdiction, or the American Red Cross, and cooperate in all matters with the Illinois Emergency Management Agency, local emergency management agencies, State-certified, local public health departments, the American Red Cross, and federal agencies concerned with emergency preparedness and response.
(Source: P.A. 96-57, eff. 7-23-09; 96-1000, eff. 7-2-10; 97-333, eff. 8-12-11.)

(110 ILCS 805/3-29.5)
Sec. 3-29.5. Veterans' Day; moment of silence. If a community college holds any type of event at the community college on November 11, Veterans' Day, the board shall require a moment of silence at that event to recognize Veterans' Day.
(Source: P.A. 96-84, eff. 7-27-09; 96-1000, eff. 7-2-10.)

(110 ILCS 805/3-29.6)
Sec. 3-29.6. Faculty and staff contact with public officials. All faculty and staff members of a community college are free to communicate their views on any matter of private or public concern to any member of the legislative, executive, or judicial branch of government, State or federal, without notice to or prior approval of the community college, so long as they do not represent that they are speaking for or on behalf of the community college.
(Source: P.A. 96-147, eff. 8-7-09; 96-1000, eff. 7-2-10.)

(110 ILCS 805/3-29.7)
Sec. 3-29.7. Faculty and staff political displays. A community college may not prohibit any faculty or staff member from (i) displaying political buttons, stickers, or patches while on community college property, provided that such display by any member of the faculty in an instructional setting is for a purpose relevant to the subject of instruction; (ii) attending a partisan political rally, provided that the employee is not on duty; or (iii) displaying a partisan bumper sticker on his or her motor vehicle.
(Source: P.A. 96-148, eff. 8-7-09; 96-1000, eff. 7-2-10.)

(110 ILCS 805/3-29.8)
Sec. 3-29.8. Administrator and faculty salary and benefits; report. Each board of trustees shall report to the State Board, on or before July 1 of each year, the base salary and benefits of the president or chief executive officer of the community college and all administrators, faculty members, and instructors employed by the community college district. For the purposes of this Section, "benefits" includes without limitation vacation days, sick days, bonuses, annuities, and retirement enhancements.
(Source: P.A. 99-655, eff. 7-28-16.)

(110 ILCS 805/3-29.9)
Sec. 3-29.9. American Sign Language courses. To adopt regulations for the awarding of academic credit for the successful completion of any American Sign Language course offered or approved by a community college, which may be applied toward the satisfaction of any foreign language requirements of the community college, except for those requirements related to the content of a student's academic major.
(Source: P.A. 96-843, eff. 6-1-10; 97-333, eff. 8-12-11.)

(110 ILCS 805/3-29.10)
Sec. 3-29.10. Priority enrollment; service member or veteran.
(a) For the purposes of this Section:
"Service member" means a resident of this State who is a member of any component of the U.S. Armed Forces, including any reserve component, or the National Guard of any state, the District of Columbia, a commonwealth, or a territory of the United States and who is eligible to receive military educational benefits.
"Veteran" means a resident of this State who was a service member and who has received an honorable discharge, a general discharge, or an other than honorable discharge.
(b) A board shall give the earliest possible enrollment opportunity that a community college offers to a service member or veteran.
(c) The priority enrollment provided pursuant to this Section shall apply to enrollment for all degree and certificate programs offered by a community college after the student's eligibility to receive benefits has been verified by the community college.
(Source: P.A. 98-316, eff. 1-1-14.)

(110 ILCS 805/3-29.11)
Sec. 3-29.11. Southwestern Illinois College dual credit program. Notwithstanding any provisions of this Act to the contrary, East St. Louis School District 189 is encouraged to allow students in grades 11 and 12 to take classes at Southwestern Illinois College for dual credit at no cost to the student.
(Source: P.A. 100-190, eff. 1-1-18.)

(110 ILCS 805/3-30) (from Ch. 122, par. 103-30)
Sec. 3-30. The board of any community college district has the powers enumerated in Sections 3-31 through 3-43 of this Act. This enumeration of powers is not exclusive but the board may exercise all other powers, not inconsistent with this Act, that may be requisite or proper for the maintenance, operation and development of any college or colleges under the jurisdiction of the board.
(Source: P.A. 96-269, eff. 8-11-09.)

(110 ILCS 805/3-31) (from Ch. 122, par. 103-31)
Sec. 3-31. To provide for or participate in provisions for insurance protection and benefits for its employees and their dependents, including but not limited to retirement annuities, medical, surgical and hospital benefits, in such types and amounts as shall be determined by the board for the purpose of aiding in securing and retaining the services of competent employees. Such insurance may include provisions for employees and their dependents who rely on treatment by spiritual means alone through prayer for healing in accord with the tenets and practices of well-recognized religious denominations. Where employee participation in such provisions is involved, the board may with the consent of the employee withhold deductions from the employee's salary necessary to defray the employee's share of such insurance cost.
For purposes of this section, the term "dependent" means an employee's spouse and any unmarried child (1) under the age of 19 years including (a) an adopted child and (b) a step-child or recognized child who lives with the employee in a regular parent-child relationship, or (2) under the age of 23 who is enrolled as a fulltime student in any accredited school, college or university.
(Source: P.A. 86-1245.)

(110 ILCS 805/3-31.1) (from Ch. 122, par. 103-31.1)
Sec. 3-31.1. To provide, for students and employees, auxiliary services related to the adequate operation of the college. In exercising this power the board may provide, purchase, lease or contract for such services.
(Source: Laws 1967, p. 1229.)

(110 ILCS 805/3-31.2)
Sec. 3-31.2. To distribute to every manufacturer doing business within the community, by June 15th of each year, a technical and vocational skills directory of graduating vocational and technical school students. The directory may include the name, address, and telephone number of the graduate; a profile of the graduate's technical and vocational skills obtained while attending the community college; the courses that the graduate completed; and any apprenticeship, on-the-job training, or internship that the graduate has completed while attending the community college. A graduate shall not be included in the directory without the graduate's written consent.
(Source: P.A. 90-521, eff. 8-22-97.)

(110 ILCS 805/3-32) (from Ch. 122, par. 103-32)
Sec. 3-32.
To establish tenure policies for the employment of teachers and administrative personnel, and the cause for removal.
(Source: P.A. 78-699.)

(110 ILCS 805/3-33) (from Ch. 122, par. 103-33)
Sec. 3-33.
To borrow money and issue or cause to be issued bonds for the purposes, and in the manner provided in this Act.
(Source: P.A. 78-669.)

(110 ILCS 805/3-33.1) (from Ch. 122, par. 103-33.1)
Sec. 3-33.1.
The board may, by resolution, establish a fund to be known as a "working cash fund" which shall be maintained and administered for the purpose of enabling the board to have in its treasury at all times sufficient money to meet demands thereon for ordinary and necessary expenditures for all community college purposes.
(Source: P.A. 78-669.)

(110 ILCS 805/3-33.2) (from Ch. 122, par. 103-33.2)
Sec. 3-33.2. Bonds for working cash fund.
(a) Except as provided in subsection (b) of this Section, in order to create, maintain or increase such a working cash fund for the purposes mentioned in Section 3-33.1, the board may incur an indebtedness for such purpose and issue bonds therefor from time to time, in an amount or amounts not exceeding in the aggregate at any one time outstanding 75% of the taxes permitted to be levied for educational purposes and for operations and maintenance of facilities purposes for the then current year to be determined by multiplying the aggregate of the authorized maximum educational tax rate and the maximum operations and maintenance tax rate applicable to such district by the last assessed valuation as determined at the time of the issue of those bonds plus 75% of the last known entitlement of such district to taxes as by law now or hereafter enacted or amended, imposed by the General Assembly of the State of Illinois to replace revenue lost by units of local government and school districts as a result of the abolition of ad valorem personal property taxes, pursuant to Article IX, Section 5(c) of the Constitution of the State of Illinois.
(b) For a period of 3 years after the effective date of this amendatory Act of the 96th General Assembly, in order to create, maintain, or increase such a working cash fund for the purposes mentioned in Section 3-33.1, the board may incur an indebtedness for such purpose and issue bonds therefor from time to time, in an amount or amounts not exceeding in the aggregate at any one time outstanding 150% of the taxes permitted to be levied for educational purposes and for operations and maintenance of facilities purposes for the then current year to be determined by multiplying the aggregate of the authorized maximum educational tax rate and the maximum operations and maintenance tax rate applicable to such district by the last assessed valuation as determined at the time of the issue of those bonds plus 150% of the last known entitlement of such district to taxes as by law now or hereafter enacted or amended, imposed by the General Assembly of the State of Illinois to replace revenue lost by units of local government and school districts as a result of the abolition of ad valorem personal property taxes, pursuant to Article IX, Section 5(c) of the Constitution of the State of Illinois.
(c) The bonds may be issued without submitting the question of issuance thereof to the voters of the community college district for approval. Any bonds issued under this Section shall bear interest at a rate of not more the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, and shall mature within 20 years from the date of issue. Subject to the foregoing limitations as to amount, the bonds may be issued in an amount including existing indebtedness which will exceed any statutory debt limitation.
(d) With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 96-912, eff. 6-9-10.)

(110 ILCS 805/3-33.3) (from Ch. 122, par. 103-33.3)
Sec. 3-33.3.
Before issuing any bonds under Section 3-33.2, the board shall adopt a resolution designating the purpose and fixing the amount of the bonds proposed to be issued, the maturity thereof, the rate of interest thereon and the amount of taxes to be levied annually for the purpose of paying the principal and interest.
The bonds shall be issued in the corporate name of the community college district. They shall be signed by the chairman and secretary of the board. The bonds shall be sold by the board at not less than par upon such terms as may be approved by the board after advertisement for bids and the proceeds thereof shall be received by the treasurer for the uses herein provided.
(Source: P.A. 78-669.)

(110 ILCS 805/3-33.4) (from Ch. 122, par. 103-33.4)
Sec. 3-33.4. Working cash fund; tax to pay bond principal and interest. The board by resolution, before or at the time of issuing the bonds, shall provide for the levy and collection of a direct annual tax upon all the taxable property within the district sufficient to pay the principal thereof at maturity and to pay the interest thereon as it falls due, which tax shall be in addition to the maximum amount of all other taxes, either educational or operations and maintenance fund taxes, now or hereafter authorized and in addition to any limitations upon the levy of taxes provided by this Act. All monies derived from any tax levied pursuant to this Section when received by the community college treasurer, shall be set apart in a fund specified by the State Board and used in the manner provided in this Section. The bonds may be issued redeemable at the option of the board of the district issuing them on any interest payment date upon terms and in the manner provided in the bond resolution. Upon the filing in the office of the county clerk of each county in which any part of the community college district is situated of a certified copy of such resolution or ordinance, as the case may be, the county clerk shall extend the tax therein provided for. The resolution or ordinance, as the case may be, shall be in force upon its passage.
(Source: P.A. 89-281, eff. 8-10-95.)

(110 ILCS 805/3-33.5) (from Ch. 122, par. 103-33.5)
Sec. 3-33.5. All monies derived from the issuance of bonds under Section 3-33.2 when received by the community college treasurer, shall be set apart in the working cash fund and used in the manner provided in this Section. The monies in such fund shall not be regarded as current assets available for appropriation and may not be appropriated by the board in the annual community college budget. The board may appropriate monies to the working cash fund up to the maximum amount allowable in the fund, and the working cash fund may receive such appropriations and any other contributions. In order to provide monies with which to meet ordinary and necessary disbursements for educational and operations and maintenance of facilities purposes, such monies may be transferred, in whole or in part, to the educational purposes or operations and maintenance purposes fund of the board, or to both, and so disbursed therefrom (a) in anticipation of the collection of that part of the taxes so levied which is in excess of the amount or amounts thereof required to pay any warrants, and the interest thereon, theretofore or thereafter issued under this Act, (b) in anticipation of the receipt by the district of monies from the State, Federal government or other sources or (c) in anticipation of such taxes, as by law now or hereafter enacted or amended, imposed by the General Assembly of the State of Illinois to replace revenue lost by units of local government and school districts as a result of the abolition of ad valorem personal property taxes, pursuant to Article IX, Section 5(c) of the Constitution of the State of Illinois. Such taxes levied or to be received for educational or operations and maintenance of facilities purposes when collected shall be applied first to the payment of any such warrants or notes and the interest thereon and then to the reimbursement of the working cash fund as hereinafter provided. Such monies from the State, Federal government and other sources, when received, shall be used to reimburse the working cash fund to the extent transfers therefrom were made in anticipation thereof. If taxes in anticipation of the collection of which such transfers are made are not collected in sufficient amounts to effect a complete reimbursement of the working cash fund of the amounts transferred from the working cash fund to the educational fund and operations and maintenance fund the deficiencies between the amounts thus transferred and the amounts repaid from collections shall be general obligations of the educational fund and operations and maintenance fund until repaid either from taxes in anticipation of which transfers were made or from appropriations which may be made in annual community college budgets of sums of money to apply on such general obligations, or until repaid from both the taxes in anticipation of which such transfers were made and from appropriations which may be made in annual community college budgets of sums of money to apply on such general obligations.
(Source: P.A. 85-1335; 86-1246.)

(110 ILCS 805/3-33.6) (from Ch. 122, par. 103-33.6)
Sec. 3-33.6. Monies may be transferred from the working cash fund to the educational fund or operations and maintenance fund only upon the authority of the board, which shall by resolution direct the community college treasurer to make such transfers. The resolution shall set forth (a) the taxes or other funds in anticipation of the collection or receipt of which the working cash fund is to be reimbursed, (b) the entire amount of taxes extended, or which the board shall estimate will be extended or received, for any year in anticipation of the collection of all or part of which such transfers are to be made, (c) the aggregate amount of warrants or notes theretofore issued in anticipation of the collection of such taxes under this Act together with the amount of interest accrued and which the community college board estimates will accrue thereon, (d) the amount of monies which the community college board estimates will be derived for any year from the State, Federal government or other sources in anticipation of the receipt of all or part of which such transfer is to be made, (e) the aggregate amount of receipts from taxes imposed to replace revenue lost by units of local government and school districts as a result of the abolition of ad valorem personal property taxes, pursuant to Article IX, Section 5(c) of the Constitution of the State of Illinois, which the corporate authorities estimate will be set aside for the payment of the proportionate amount of debt service and pension or retirement obligations, as required by Section 12 of "An Act in relation to State Revenue Sharing with local government entities", approved July 31, 1969, as amended, and (f) the aggregate amount of monies theretofore transferred from the working cash fund to the educational fund or operations and maintenance fund in anticipation of the collection of such taxes or of the receipt of such other monies from other sources. The amount which the resolution shall direct the community college treasurer so to transfer in anticipation of the collection of taxes levied or to be received for any year, together with the aggregate amount of such anticipation tax warrants or notes theretofore drawn against such taxes and the amount of the interest accrued and estimated to accrue thereon, the amount estimated to be required to satisfy debt service and pension or retirement obligations, as set forth in Section 12 of "An Act in relation to State revenue sharing with local government entities", approved July 31, 1969, as amended, and the aggregate amount of such transfers theretofore made in anticipation of the collection of such taxes may not exceed 90% of the actual or estimated amount of such taxes extended or to be extended or to be received as set forth in the resolution. The amount which the resolution shall direct the community college treasurer so to transfer in anticipation of the receipt of monies to be derived for any year from the State, Federal government or from other sources, together with the aggregate amount theretofore transferred in anticipation of the receipt of any such monies, may not exceed the total amount which it is so estimated will be received from such source. Any community college district may also abolish its working cash fund upon the adoption of a resolution so providing and directing the transfer of any balance in such fund to the operating funds. If a community college district elects to abolish its working cash fund under this provision, it shall not establish another working cash fund, unless approved by the voters of the community college district in the manner provided by Article III of this Act. When monies are available in the working cash fund, they shall, unless the community college district has abolished its working cash fund pursuant to this Section, be transferred to the educational fund and operations and maintenance fund and disbursed for the payment of salaries and other educational purposes and operation and maintenance of facilities purposes expenses so as to avoid, whenever possible, the issuance of tax anticipation warrants.
Monies earned as interest from the investment of the working cash fund, or any portion thereof, may be transferred from the working cash fund to the educational fund or operations and maintenance fund of the district without any requirement of repayment to the working cash fund, upon the authority of the board by separate resolution directing the treasurer to make such transfer and stating the purpose therefor.
(Source: P.A. 85-1335.)

(110 ILCS 805/3-33.7)
Sec. 3-33.7. Establishment of lines of credit. The board may establish a line of credit with a bank or other financial institution in an amount not to exceed the following:
(1) if anticipating State revenues due in the current

fiscal year, 85% of the amount or amounts of the revenues due in the current fiscal year, as certified by the Executive Director of the State Board or other official in a position to provide assurances as to the amounts; and

(2) if anticipating State revenues expected to be due

in the next subsequent fiscal year, 50% of the amount or amounts of the revenues due in the current fiscal year, as certified by the Executive Director of the State Board or other official in a position to provide assurances as to the amounts.

All moneys so borrowed shall be repaid exclusively from the anticipated revenues within 60 days after the revenues have been received. Borrowing authorized under subdivisions (1) and (2) of this Section shall bear interest at a rate not to exceed the maximum rate authorized by the Bond Authorization Act, from the date of issuance until paid.
Prior to establishing a line of credit under this Section, the board shall authorize, by resolution, the line of credit. The resolution shall set forth facts demonstrating the need for the line of credit, state the amount to be borrowed, establish a maximum interest rate limit not to exceed that set forth in this Section, and provide a date by which the borrowed funds must be repaid. The resolution shall direct the relevant officials to make arrangements to set apart and hold the revenue, as received, that will be used to repay the borrowing. In addition, the resolution may authorize the relevant officials to make partial repayments of the borrowing as the revenues become available and may contain any other terms, restrictions, or limitations not inconsistent with the provisions of this Section.
(Source: P.A. 98-719, eff. 1-1-15.)

(110 ILCS 805/3-34) (from Ch. 122, par. 103-34)
Sec. 3-34. To authorize the treasurer to make interfund loans from any fund to any other fund maintained by the board and to make the necessary transfers therefor, but each such loan must be repaid and retransferred to the proper fund within one year.
(Source: Laws 1967, p. 1229.)

(110 ILCS 805/3-35)
Sec. 3-35. (Repealed).
(Source: P.A. 93-390, eff. 7-25-03. Repealed by P.A. 96-57, eff. 7-23-09.)

(110 ILCS 805/3-36) (from Ch. 122, par. 103-36)
Sec. 3-36. To buy one or more sites for college purposes with necessary ground, and to take and purchase the site for a college site either with or without the owner's consent, by condemnation or otherwise; to pay the amount of any award made by a jury in a condemnation proceedings; and to select and purchase all sites without the submission of the question to any referendum. Purchases under this Section may be made by contract for deed when the board considers the use of such a contract to be advantageous to the district but a contract for deed may not provide for interest on the unpaid balance of the purchase price at a rate in excess of 6% per year nor for a period of more than 10 years in which that price is to be paid. Title to all real estate shall be taken and held in the name of the board of the community college district.
(Source: P.A. 99-655, eff. 7-28-16.)

(110 ILCS 805/3-36.5)
Sec. 3-36.5. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(110 ILCS 805/3-37) (from Ch. 122, par. 103-37)
Sec. 3-37. To build, buy or lease suitable buildings upon a site and issue bonds, in the manner provided in Article IIIA, or enter into an installment loan arrangement with a financial institution with a payback period of less than 20 years provided the board has entered into a contractual agreement which provides sufficient revenue to pay such loan in full from sources other than local taxes, tuition, or State appropriations and to provide adequate additional operation and maintenance funding for the term of the agreement, for the purpose of borrowing money to buy sites and to either or both buy or build and equip buildings and improvements.
Any provision in a contractual agreement providing for an installment loan agreement authorized by this Section that obligates the State of Illinois is against public policy and shall be null and void.
(Source: P.A. 99-655, eff. 7-28-16.)

(110 ILCS 805/3-38) (from Ch. 122, par. 103-38)
Sec. 3-38. To lease, with or without an option to purchase, for a period not to exceed 5 years or purchase under an installment contract extending over a period of not more than 5 years, with interest at a rate not to exceed 6% per year on the unpaid principal, such apparatus, equipment, machinery or other personal property as may be required when authorized by the affirmative vote of 2/3 of the members of the board. To lease for a period not to exceed 20 years such rooms, buildings and land, or any one or more of such items, as may be required when authorized by the affirmative vote of 2/3 of the members of the board. The provisions of this Section do not apply to guaranteed energy savings contracts or leases entered into under Article V-A.
(Source: P.A. 99-655, eff. 7-28-16.)

(110 ILCS 805/3-38.1) (from Ch. 122, par. 103-38.1)
Sec. 3-38.1.
To procure fire and extended coverage insurance on the buildings, furnishings, machinery, equipment and other personal property used for community college purposes. To procure liability and other types of insurance, assurance, and indemnity bonds considered appropriate by the board. Any insurance must be purchased from a company authorized to write such insurance in this State.
(Source: P.A. 78-669.)

(110 ILCS 805/3-38.2) (from Ch. 122, par. 103-38.2)
Sec. 3-38.2.
To enter into contracts with any municipality or fire protection district in which any community college buildings are located for the purpose of reimbursing such fire protection district or municipality for the additional costs of providing fire fighting equipment, apparatus or additional paid personnel occasioned by the presence of community college buildings within the municipality or fire protection district.
(Source: P.A. 78-669.)

(110 ILCS 805/3-39) (from Ch. 122, par. 103-39)
Sec. 3-39. To accept federal funds when proffered for all types of instructional programs, for student services and counseling, and for construction of physical facilities.
(Source: Laws 1965, p. 1529.)

(110 ILCS 805/3-39.1) (from Ch. 122, par. 103-39.1)
Sec. 3-39.1. To accept gifts, grants or legacies from any source when made for community college purposes.
(Source: P.A. 83-388.)

(110 ILCS 805/3-40) (from Ch. 122, par. 103-40)
Sec. 3-40. To enter into contracts with any person, organization, association, educational institution, or governmental agency for providing or securing educational services. Any initial contract with a public university or a private degree-granting college or university entered into on or after July 1, 1985 but before July 1, 2016 shall have prior approval of the State Board and the Illinois Board of Higher Education. Any initial contract with a public university or a private degree-granting college or university entered into on or after July 1, 2016 shall have prior approval of the State Board.
(Source: P.A. 99-655, eff. 7-28-16.)

(110 ILCS 805/3-40.1) (from Ch. 122, par. 103-40.1)
Sec. 3-40.1. To enter into joint agreements with school boards to acquire and improve sites, construct and equip facilities thereon and lease and equip facilities deemed necessary by the parties to the joint agreement, and to maintain programs and to provide for financing of the foregoing for advanced vocational training and career education and to bill each participating student's school district for an amount equal to the per capita cost of operating the community college or to charge for participation in accordance with the joint agreement between the community college district and the student's school district under Section 10-22.20a of "The School Code", as now or hereafter amended.
Nothing herein contained shall be construed to restrict or prohibit the rights of community college districts or school districts to enter into joint agreements under the provisions of the Intergovernmental Cooperation Act, as now or hereinafter amended.
(Source: P.A. 79-76.)

(110 ILCS 805/3-40.2) (from Ch. 122, par. 103-40.2)
Sec. 3-40.2. To enter into contracts or agreements with any corporation that is organized for educational purposes under the General Not For Profit Corporation Act of 1986 and that, consistent with those purposes, establishes and administers a program to provide the academic, occupational and other training necessary to qualify high school dropouts and academically deficient high school graduates, who are at least 16 but not more than 20 years of age and who enroll in the program, for gainful employment, for acceptance into the U. S. Military Service or its Reserve or National Guard units, or for admittance to colleges and universities that award baccalaureate degrees. Under the terms of any such contract or agreement the community college district is authorized to (i) provide educational services and vocational training to persons enrolled in the program established and administered by the not for profit corporation with which the district has contracted, (ii) charge and collect tuition and fees for providing the educational services and vocational training as provided in the contract or agreement, (iii) assist the not for profit corporation with which the district has contracted in applying and qualifying for federal and State grant funds to be expended for the conduct and operation of the program established and administered by the corporation as set forth in this Section, and (iv) in the event any federal or State grants are made to the community college district for purposes of the program with respect to which the contract or agreement is entered into, to accept and distribute the grant funds so received in accordance with the terms of the grant for the benefit of the program for which the grants are made. The authority of any community college district to exercise the powers granted to it under this Section is subject to the prior review and approval of the State Board under Section 2-11.1.
(Source: P.A. 87-1044.)

(110 ILCS 805/3-41) (from Ch. 122, par. 103-41)
Sec. 3-41.
To sell at private or public sale any personal or real property belonging to the district and not needed for community college purposes.
(Source: P.A. 78-669.)

(110 ILCS 805/3-42) (from Ch. 122, par. 103-42)
Sec. 3-42. To employ such personnel as may be needed, to establish policies governing their employment and dismissal, and to fix the amount of their compensation. In the employment, establishment of policies and fixing of compensation the board may make no discrimination on account of sex, race, creed, color or national origin.
Residence within any community college district or outside any community college district shall not be considered:
(a) in determining whether to retain or not retain any employee of a community college employed prior to July 1, 1977 or prior to the adoption by the community college board of a resolution making residency within the community college district of some or all employees a condition of employment, whichever is later;
(b) in assigning, promoting or transferring any employee of a community college to an office or position employed prior to July 1, 1977 or prior to the adoption by the community college board of a resolution making residency within the community college district of some or all employees a condition of employment, whichever is later; or
(c) in determining the salary or other compensation of any employee of a community college.
(Source: P.A. 80-248.)

(110 ILCS 805/3-42.1) (from Ch. 122, par. 103-42.1)
Sec. 3-42.1. (a) To appoint law enforcement officer and non-law enforcement officer members of the community college district police department or department of public safety.
(b) Members of the community college district police department or department of public safety who are law enforcement officers, as defined in the Illinois Police Training Act, shall be peace officers under the laws of this State. As such, law enforcement officer members of these departments shall have all of the powers of police officers in cities and sheriffs in counties, including the power to make arrests on view or on warrants for violations of State statutes and to enforce county or city ordinances in all counties that lie within the community college district, when such is required for the protection of community college personnel, students, property, or interests. Such officers shall have no power to serve and execute civil process.
As peace officers in this State, all laws pertaining to hiring, training, retention, service authority, and discipline of police officers, under State law, shall apply. Law enforcement officer members must complete the minimum basic training requirements of a police training school under the Illinois Police Training Act. Law enforcement officer members who have successfully completed an Illinois Law Enforcement Training and Standards Board certified firearms course shall be equipped with appropriate firearms and auxiliary weapons.
(c) Non-law enforcement officer members of the community college police, public safety, or security departments whose job requirements include performing patrol and security type functions shall, within 6 months after their initial hiring date or the effective date of this amendatory Act of the 96th General Assembly, whichever is later, be required to successfully complete the 20-hour basic security training course required by (i) the Department of Financial and Professional Regulation, Division of Professional Regulation for Security Officers, (ii) by the International Association of College Law Enforcement Administrators, or (iii) campus protection officer training program or a similar course certified and approved by the Illinois Law Enforcement Training and Standards Board. They shall also be permitted to become members of an Illinois State Training Board Mobile Training Unit and shall complete 8 hours in continuing training, related to their specific position of employment, each year. The board may establish reasonable eligibility requirements for appointment and retention of non-law enforcement officer members.
All non-law enforcement officer members authorized to carry weapons, other than firearms, shall receive training on the proper deployment and use of force regarding such weapons.
(Source: P.A. 96-269, eff. 8-11-09.)

(110 ILCS 805/3-42.2) (from Ch. 122, par. 103-42.2)
Sec. 3-42.2. (a) To establish parking regulations, to regulate, and control the speed of, travel on all paths, driveways and roadways which are owned and maintained by, and within the property of, the community college district, to prohibit the use of such paths, driveways and roadways for racing or speeding purposes, to exclude therefrom traffic and vehicles, and to prescribe such fines and penalties for the violation of such traffic regulations as cities and villages are allowed to prescribe for the violation of their traffic ordinances.
(b) To establish such other regulations as are determined to be necessary for the protection of community college students, staff, visitors, properties, and interests or for the proper maintenance, operation, or development of any community college or colleges under the jurisdiction of the board, and to prescribe fines and penalties for the violation of these regulations.
(c) Fines and penalties recovered under this Section shall be paid, collected and used in accordance with the policy of the local community college board.
(d) The local community college board may enforce the provisions of this Section by use of members of the police department, public safety department, or security department of the community college or by agreeing in writing with a municipality, county or the State for its law enforcement officers to provide such enforcement.
(Source: P.A. 96-269, eff. 8-11-09.)

(110 ILCS 805/3-42.3)
Sec. 3-42.3. Wind and solar farms. To own and operate a wind or solar generation turbine farm, either individually or jointly with a unit of local government, school district, or community college district that is authorized to own and operate a wind or solar generation turbine farm, that directly or indirectly reduces the energy or other operating costs of the community college district. The board may ask for the assistance of any State agency, including without limitation the State Board, the Illinois Power Agency, or the Environmental Protection Agency, in obtaining financing options for a wind or solar generation turbine farm.
(Source: P.A. 95-390, eff. 8-23-07; 95-805, eff. 8-12-08; 96-725, eff. 8-25-09.)

(110 ILCS 805/3-42.4)
(Section scheduled to be repealed on July 22, 2019)
Sec. 3-42.4. Accelerate College pilot program.
(a) As used in this Section, "district board" means a community college district board of trustees.
(b) A district board may elect to enter into an Accelerate College educational partnership agreement with any school district wholly contained within the community college district's jurisdiction. If the district board and a school district enter into an Accelerate College educational partnership agreement, the district board must offer a group of high school students the right to take community college courses without paying tuition for those courses.
(c) In the first full academic year after the effective date of this amendatory Act of the 99th General Assembly, no school district may enroll more than 45 students in college courses under an Accelerate College educational partnership agreement, and the students enrolled shall be limited to one year of community college credits.
In the second full academic year after the effective date of this amendatory Act of the 99th General Assembly, no school district may enroll more than 90 students in college courses under an Accelerate College educational partnership agreement. No more than 45 of those students may be in the final year before school graduation and no more than 45 of those students may be in the second to last year before high school graduation in this academic year.
In the third full academic year and more after the effective date of this amendatory Act of the 99th General Assembly, no school district may enroll more than 90 students in college courses under an Accelerate College educational partnership agreement.
(d) Subject to the terms of its Accelerate College educational partnership agreement, the community college may limit the courses offered to high school students and may charge non-tuition fees to the students. Allowable non-tuition fees include actual operating costs of the courses taken by high school students and any student activities in which the high school student may participate at the community college.
(e) Any coursework completed by high school students in a community college under this Section shall be transferrable to all public universities in this State on the same basis as coursework completed by community college students who have previously earned high school diplomas.
(f) The State Board must study agreements established under this Section and, by January 1 each year after the effective date of this amendatory Act of the 99th General Assembly, deliver a report based on the State Board's findings to both the General Assembly and the Governor.
The annual report must include, but is not limited to, the ongoing success or lack thereof in growing the program from the point of view of Illinois educational institutions, ongoing success or lack thereof of the students who participate in the program, and the advantage or lack thereof of authorizing the expansion of the program from one year to 2 years of college-level coursework for select groups of students.
(g) This Section is repealed 36 months after the effective date of this amendatory Act of the 99th General Assembly.
(Source: P.A. 99-611, eff. 7-22-16.)

(110 ILCS 805/3-43) (from Ch. 122, par. 103-43)
Sec. 3-43. To grant use of the community college buildings, when not occupied by the college, for religious meetings, for evening schools and literary societies, and for such other meetings as the board deems proper; to grant the use of assembly halls and classrooms and grounds, including light, heat and attendants, for public lectures, concerts, and other educational, recreational and social interests, under such provisions and control as they may see fit to impose and to conduct, or provide for the conducting of recreational, social and civic activities in the college buildings or on the college grounds, or both.
(Source: P.A. 86-489.)

(110 ILCS 805/3-44) (from Ch. 122, par. 103-44)
Sec. 3-44.
Notwithstanding any provision of this Act to the contrary all retirement rights that had accrued to the benefit of a teacher prior to the time the teacher was first employed by a community college district shall continue in full force and effect as provided in Article 15 of the Illinois Pension Code.
(Source: P.A. 78-669.)

(110 ILCS 805/3-45) (from Ch. 122, par. 103-45)
Sec. 3-45.
Notwithstanding any provision of this Article to the contrary a community college board may require tuition of students as provided in Section 6-4 of this Act.
(Source: P.A. 78-669.)

(110 ILCS 805/3-46.1) (from Ch. 122, par. 103-46.1)
Sec. 3-46.1. Accounts and claims. The board of trustees of a community college district may certify to the State Board the amount that is due and payable on any account or claim in favor of the board of trustees against any person. The State Board may require the board of trustees to submit such additional documents and data as the State Board deems necessary to support and evidence the account or claim as certified to it, and may accept the same as an account or claim in favor of the State within the meaning and for the purpose of Section 10.05 of the State Comptroller Act. Any account or claim certified to and accepted by the State Board in accordance with this Section shall be deemed due, payable and assigned to the State Board by operation of law. The Illinois Community College Board shall be the notifying agency under Section 10.05 of the State Comptroller Act with respect to each account or claim assigned to it by operation of law under this Section 3-46.1 and shall account to the board of trustees of the community college district for all payments that the Illinois Community College Board receives pursuant to this Section and Section 10.05 of the State Comptroller Act on behalf of that board of trustees. The account or claim with respect to which the Illinois Community College Board receives any such payments shall be credited for the full amount of all payments so received.
(Source: P.A. 87-741.)

(110 ILCS 805/3-47) (from Ch. 122, par. 103-47)
Sec. 3-47. Community college funds are public funds within the meaning of the Public Funds Investment Act and may be invested by the board as provided in that Act, except as otherwise provided in this Act.
Any community college district, with the approval of its board, is authorized to enter into agreements of any definite or indefinite term regarding the deposit, redeposit, investment, reinvestment or withdrawal of community college funds, including, without limitation, agreements with other community college districts, agreements with township and school treasurers authorized by Section 8-7 of the School Code and agreements with educational service regions authorized by Section 3-9.1 of the School Code.
Each community college district is permitted to (i) combine moneys from more than one fund of such community college district for the purpose of investing such funds and (ii) join with other community college districts, with township and school treasurers and with educational service regions in investing community college funds, school funds and educational service region funds. Such joint investments shall be made only in investments authorized by law for the investment of community college funds or, in the case of investments made jointly with school and township treasurers and educational service regions, in investments authorized by law for the investment of community college funds, school funds and educational service region funds. When moneys of more than one fund of a single community college district are combined for investment purposes or when moneys of a community college district are combined with moneys of other community college districts, school districts or educational service regions, the moneys combined for such purpose shall be accounted for separately in all respects, and the earnings from such investment shall be separately and individually computed and recorded, and credited to the fund or community college district, school district or educational service region, as the case may be, for which the investment was acquired.
(Source: P.A. 87-968.)

(110 ILCS 805/3-48) (from Ch. 122, par. 103-48)
Sec. 3-48. No community college board member shall be interested, directly or indirectly, in his own name or in the name of any other person, association, trust or corporation, in any contract, work, or business of the district or in the sale of any article, whenever the expense, price, or consideration of the contract, work, business, or sale is paid either from the treasury or by any assessment levied by any statute or ordinance. No community college board member shall be interested, directly or indirectly, in the purchase of any property which (1) belongs to the district, or (2) is sold for taxes or assessments, or (3) is sold by virtue of legal process at the suit of the district.
However, any board member may provide materials, merchandise, property, services, or labor, if:
A. the contract is with a person, firm, partnership, association, corporation, or cooperative association in which the board member has less than a 7 1/2% share in the ownership; and
B. such interested board member publicly discloses the nature and extent of his interest prior to or during deliberations concerning the proposed award of the contract; and
C. such interested board member abstains from voting on the award of the contract, though he shall be considered present for the purposes of establishing a quorum; and
D. such contract is approved by a majority vote of those board members presently holding office; and
E. the contract is awarded after sealed bids to the lowest responsible bidder if the amount of the contract exceeds $1500, or awarded without bidding if the amount of the contract is less than $1500; and
F. the award of the contract would not cause the aggregate amount of all such contracts so awarded to the same person, firm, association, partnership, corporation, or cooperative association in the same fiscal year to exceed $25,000.
In addition to the above exemption, any board member may provide materials, merchandise, property, services or labor if:
A. the award of the contract is approved by a majority vote of the board provided that any such interested member shall abstain from voting; and
B. the amount of the contract does not exceed $250; and
C. the award of the contract would not cause the aggregate amount of all such contracts so awarded to the same person, firm, association, partnership, corporation, or cooperative association in the same fiscal year to exceed $500; and
D. such interested member publicly discloses the nature and extent of his interest prior to or during deliberations concerning the proposed award of the contract; and
E. such interested member abstains from voting on the award of the contract, though he shall be considered present for the purposes of establishing a quorum.
A contract for the procurement of public utility services by a district with a public utility company is not barred by this Section by one or more members of the board being an officer or employee of the public utility company or holding an ownership interest of no more than 7 1/2% in the public utility company. An elected or appointed member of the board having such an interest shall be deemed not to have a prohibited interest under this Section.
This Section does not prohibit a student member of the board from maintaining official status as an enrolled student, from maintaining normal student employment at the college or from receiving scholarships or grants when the eligibility for the scholarships or grants is not determined by the board.
Nothing contained in this Section shall preclude a contract of deposit of monies, loans or other financial services by a district with a local bank or local savings and loan association, regardless of whether a member or members of the community college board are interested in such bank or savings and loan association as a director, as an officer or employee or as a holder of less than 7 1/2% of the total ownership interest. A member or members holding such an interest in such a contract shall not be deemed to be holding a prohibited interest for purposes of this Act. Such interested member or members of the community college board must publicly state the nature and extent of their interest during deliberations concerning the proposed award of such a contract, but shall not participate in any further deliberations concerning the proposed award. Such interested member or members shall not vote on such a proposed award. Any member or members abstaining from participation in deliberations and voting under this Section may be considered present for purposes of establishing a quorum. Award of such a contract shall require approval by a majority vote of those members presently holding office. Consideration and award of any such contract in which a member or members are interested may only be made at a regularly scheduled public meeting of the community college board.
Any board member who violates this Section is guilty of a Class 4 felony and in addition thereto any office held by such person so convicted shall become vacant and shall be so declared as part of the judgment of the court.
(Source: P.A. 86-930.)

(110 ILCS 805/3-49) (from Ch. 122, par. 103-49)
Sec. 3-49. Each Board of Trustees of a Community College District may, at its discretion, appoint an Employment Advisory Board. Such Employment Advisory Board shall consist of not more than 15 members appointed to terms of 4 years, and their membership shall include, but not be limited to, representatives of the following groups:
(a) small businesses;
(b) large businesses which employ residents of the

Community College District;

(c) governmental units which employ residents of the

Community College District;

(d) non-profit private organizations;
(e) organizations which serve as advocates for

persons with disabilities; and

(f) employee organizations.
(Source: P.A. 99-143, eff. 7-27-15.)

(110 ILCS 805/3-50) (from Ch. 122, par. 103-50)
Sec. 3-50. The Employment Advisory Board shall, upon its first meeting, elect one of its members as chairman and another as vice chairman. A secretary, who may or may not be a member, shall also be elected. A majority of the Employment Advisory Board shall constitute a quorum. Members of the Employment Advisory Board shall serve without compensation. Any vacancies, through resignations or otherwise, shall be filled by the Community College District Board of Trustees.
(Source: P.A. 85-458.)

(110 ILCS 805/3-51) (from Ch. 122, par. 103-51)
Sec. 3-51. The Employment Advisory Board shall meet at least once within each calendar quarter. It shall issue an advisory report, at least once within each calendar year, to its Community College District Board of Trustees concerning:
(a) the medium and long-term employment prospects of the communities comprising their Community College District;
(b) the course and instruction mix most likely to produce community college graduates, associates and alumni with the job skills necessary for local employment; and
(c) the practicality of using existing community college employees, contractors, instructors, professors, classrooms, and facilities to train and retrain employees of existing public and private enterprises within the boundaries of their Community College District to enhance their continued employment skills.
The Employment Advisory Board shall also produce special advisory reports, upon the request of the chairman or acting chairman of the Board of Trustees of their Community College District.
(Source: P.A. 85-458.)

(110 ILCS 805/3.52) (from Ch. 122, par. 103-52)
Sec. 3.52. Employment Advisory Boards shall be nonpartisan. Nothing in this Act shall prevent appointees to Employment Advisory Boards from also being members of the Board of Trustees, or from being enrolled community college students, of their Community College District.
(Source: P.A. 85-458.)

(110 ILCS 805/3-53)
Sec. 3-53. Private-public partnership boards.
(a) In this Section:
"Advanced manufacturing technology" means a program of study that leads students to an industry certification, diploma, degree, or combination of these in skills and competencies needed by manufacturers.
"Industry certification" means an industry-recognized credential that is (i) industry created, (ii) nationally portable, (iii) third-party-validated by either the International Organization for Standardization or the American National Standards Institute and is data-based and supported.
"Institution" means a public high school or community college, including a community college in a community college district to which Article 7 of this Act applies, that offers instruction in advanced manufacturing technology for credit towards a degree.
"Private-public partnership board" means a formal group of volunteers within a community college district that may be comprised of some, but not necessarily all, of the following: local and regional manufacturers, applicable labor unions, community college officials, school district superintendents, high school principals, workforce investment boards, or other individuals willing to participate.
(b) The creation of a private-public partnership board is encouraged and may be authorized at each community college. A board, if created, shall meet no less than 5 of the following criteria:
(1) be minimally comprised of those entities

described in subsection (a) of this Section;

(2) be led cooperatively by a manufacturer, a school

district superintendent, and a community college president or their designees;

(3) meet no less than 4 times each year during State

fiscal years 2015 and 2016 and thereafter no less than twice each State fiscal year;

(4) encourage and define the implementation of

programs of study in advanced manufacturing technology to meet the competency and skill demands of manufacturers;

(5) define a minimum of 4 programs of study in

advanced manufacturing technology to meet the needs of the broadest number of manufacturers in the area;

(6) encourage formal alignment and dual-credit

opportunities for high school students who begin advanced manufacturing technology training to transition to community college programs of study in advanced manufacturing technology; and

(7) establish, as its foundation, the certified

production technician credential offered by the Manufacturing Skill Standards Council or its successor entity.

(Source: P.A. 98-1069, eff. 8-26-14.)

(110 ILCS 805/3-55) (from Ch. 122, par. 103-55)
Sec. 3-55.
Community college boards may form, join and provide for the expenses of associations of Illinois community college boards formed, in compliance with this Section, for the purpose of conducting community college board institutes and otherwise disseminating and interchanging information regarding community college board problems, duties and responsibilities.
Such an association shall adopt a constitution or by-laws providing for admission to membership of any community college board whose district lies wholly or in part within the area covered by the association, providing for the election of the officers and governing board of the association at an annual meeting of the association or in some other manner which will insure to the member boards an equal opportunity to participate in the election, and providing otherwise for the effective operation of the association on behalf of the member boards. Within 30 days of the adoption thereof, the association shall file a copy of the constitution or by-laws, or of any amendment thereto, with the Governor and with the State Board.
No community college board member may receive any compensation for services rendered to any such association, whether as an officer or otherwise, but shall be entitled to reimbursement for expenses necessarily incurred in the work of the association.
Each association shall perform such duties and exercise such powers as are provided for employers for purposes of Article 15 of the Illinois Pension Code.
Within 60 days after the close of its fiscal year annually, each such association shall make an annual report to the Governor and to the State Board setting forth the activities of the association for the preceding fiscal year, the institutes held, the subjects discussed and the attendance, and shall furnish the Governor and the State Board copies of all publications sent to members.
(Source: P.A. 78-669.)

(110 ILCS 805/3-60)
Sec. 3-60. Provision of student and social security information prohibited.
(a) A community college, including its agents, employees, student or alumni organizations, or any affiliates, may not provide a student's name, address, telephone number, social security number, e-mail address, or other personal identifying information to a business organization or financial institution that issues credit or debit cards, unless the student is 21 years of age or older. This prohibition does not apply to service providers of the community college that (i) assist the community college in the electronic disbursement of refunds, including, but not limited to, financial aid refunds, and (ii) do not provide loan or credit services.
(b) A community college may not print an individual's social security number on any card or other document required for the individual to access products or services provided by the community college.
(Source: P.A. 96-261, eff. 1-1-10; 96-1391, eff. 7-29-10.)

(110 ILCS 805/3-65)
Sec. 3-65. Employment contract limitations.
(a) This Section applies to employment contracts entered into, amended, renewed, or extended after the effective date of this amendatory Act of the 99th General Assembly. This Section does not apply to collective bargaining agreements.
(b) The following apply to any employment contract entered into with an employee of the community college district:
(1) Severance under the contract may not exceed one

year salary and applicable benefits.

(2) A contract with a determinate start and end date

may not exceed 4 years.

(3) The contract may not include any automatic

rollover clauses, and all renewals or extensions of contracts must be made during an open meeting of the board.

(4) Public notice, in a form as determined by the

State Board, must be given of an employment contract entered into, amended, renewed, or extended and must include a complete description of the action to be taken, as well the contract itself, including all addendums or any other documents that change an initial contract.

(Source: P.A. 99-482, eff. 9-22-15.)

(110 ILCS 805/3-70)
Sec. 3-70. Employment contract transparency. This Section applies to the employment contracts of the president or all chancellors of the community college entered into, amended, renewed, or extended after the effective date of this amendatory Act of the 99th General Assembly. This Section does not apply to collective bargaining agreements. With respect to employment contracts entered into with the president or all chancellors of the community college:
(1) Severance payments or contract buyouts may be

placed in an escrow account if there are pending criminal charges against the president or all chancellors of the community college related to their employment.

(2) Final action on the formation, renewal,

extension, or termination of the employment contracts of the president or all chancellors of the community college must be made during an open meeting of the board.

(3) Public notice, compliant with the Open Meetings

Act, must be given prior to final action on the formation, renewal, extension, or termination of the employment contracts of the president or all chancellors of the community college and must include a copy of the board item or other documentation providing, at a minimum, a description of the proposed principal financial components of the president's or any chancellor's appointment.

(4) Any performance-based bonus or incentive-based

compensation to the president or all chancellors of the community college must be approved by the board in an open meeting. The performance criteria and goals upon which the bonus or incentive-based compensation is based must be made available to the public no less than 48 hours before board approval of the performance-based bonus or incentive-based compensation.

(5) Board minutes, board packets, and annual

performance criteria and goals concerning the president or any chancellors must be made available to the public on the community college district's Internet website.

(Source: P.A. 99-694, eff. 1-1-17.)

(110 ILCS 805/3-75)
Sec. 3-75. Executive accountability. Each board must complete an annual performance review of the president and all chancellors of the community college. Such annual performance reviews must be considered when the board contemplates a bonus, raise, or severance agreement for the president or chancellor.
(Source: P.A. 99-694, eff. 1-1-17.)



Article IIIa - Bonds

(110 ILCS 805/Art. IIIA heading)

(110 ILCS 805/3A-1) (from Ch. 122, par. 103A-1)
Sec. 3A-1. Any community college district may borrow money for the purpose of building, equipping, altering or repairing community college buildings or purchasing or improving community college sites, or acquiring and equipping recreation grounds, athletic fields, and other buildings or land used or useful for community college purposes or for the purpose of purchasing a site, with or without a building or buildings thereon, or for the building of a house or houses on such site, or for the building of a house or houses on the site of the community college district, for residential purposes of the administrators or faculty of the community college district, and issue its negotiable coupon bonds therefor signed by the chairman and secretary of the board, in denominations of not less than $100 nor more than $5,000, payable at such place and at such time or times, not exceeding 20 years from date of issuance, as the board may prescribe, and bearing interest at a rate not to exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, payable annually, semiannually or quarterly, but no such bonds shall be issued unless the proposition to issue them is submitted to the voters of the community college district at a regular scheduled election in such district and the board shall certify the proposition to the proper election authorities for submission in accordance with the general election law and a majority of all the votes cast on the proposition is in favor of the proposition, nor shall any residential site be acquired unless such proposition to acquire a site is submitted to the voters of the district at a regular scheduled election and the board shall certify the proposition to the proper election authorities for submission to the electors in accordance with the general election law and a majority of all the votes cast on the proposition is in favor of the proposition. Nothing in this Act shall be construed as to require the listing of maturity dates of any bonds either in the notice of bond election or ballot used in the bond election.
Bonds issued in accordance with this Section for Elgin Community College District No. 509 may be payable at such time or times, not exceeding 25 years from date of issuance, as the board may prescribe, if the following conditions are met:
(i) The voters of the district approve a proposition

for the bond issuance at an election held in 2009.

(ii) Prior to the issuance of the bonds, the board

determines, by resolution, that the projects built, acquired, altered, renovated, repaired, purchased, improved, installed, or equipped with the proceeds of the bonds are required as a result of a projected increase in the enrollment of students in the district, to meet demand in the fields of health care or public safety, to meet accreditation standards, or to maintain campus safety and security.

(iii) The bonds are issued, in one or more bond

issuances, on or before April 7, 2014.

(iv) The proceeds of the bonds are used to accomplish

only those purposes approved by the voters at an election held in 2009.

Bonds issued in accordance with this Section for Kishwaukee Community College District No. 523 may be payable at such time or times, not exceeding 25 years from date of issuance, as the board may prescribe, if the following conditions are met:
(i) The voters of the district approve a

proposition for the bond issuance at an election held in 2010 or 2011.

(ii) Prior to the issuance of the bonds, the

board determines, by resolution, that the projects built, acquired, altered, renovated, repaired, purchased, improved, installed, or equipped with the proceeds of the bonds are required as a result of a projected increase in the enrollment of students in the district, to meet demand in the fields of health care or public safety, to meet accreditation standards, or to maintain campus safety and security.

(iii) The bonds are issued, in one or more bond

issuances, on or before November 2, 2015.

(iv) The proceeds of the bonds are used to

accomplish only those purposes approved by the voters at an election held in 2010 or 2011.

With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 96-787, eff. 8-28-09; 96-1077, eff. 7-16-10; 97-813, eff. 7-13-12.)

(110 ILCS 805/3A-2) (from Ch. 122, par. 103A-2)
Sec. 3A-2. Where bonds are issued by any community college district under Sections 3A-1 through 3A-4, and before any contract is let for the construction of buildings or improvements in accordance therewith the district boundaries are changed by the formation of a new district including all or a part of such district, or by the annexation of a district in its entirety to another district, then upon the adoption of a resolution by the board of the new district or the district to which the territory has been annexed, that the building or improvements are no longer feasible, the board shall order a referendum in the manner provided in the general election law to vote on the proposition of authorizing the board to use the proceeds of such bonds or the portion thereof allotted to the new district or district to which such territory is annexed for a specific new building or improvement in some locality of the district other than the one specified at the previous referendum, or for a different improvement, or for a part of the original improvements. In case a new district has been formed, no such referendum shall be held unless the new district embraces territory having as much or more assessed valuation as the territory embraced in the district at the first referendum.
Where bonds are issued by any district under Sections 3A-1 through 3A-4, and it is determined by the board by resolution that it is in the interests of the district that part or all of the proceeds of the bonds be used for different purposes than authorized but for purposes for which bonds may be issued under Sections 3A-1 through 3A-4, the board shall order a referendum in the manner provided in the general election law to vote on the proposition of authorizing the board to use the proceeds of such bonds or a part thereof for the purposes set forth in such resolution. The board shall certify the proposition to the proper election authorities for submission to the electors. If a majority of all the votes cast on such proposition is in favor the board shall have such authority.
Notwithstanding any provision of this Section to the contrary, when bonds are issued by any district under Sections 3A-1 through 3A-4 and the purposes for which such bonds have been issued have been accomplished and paid for in full and there remains funds on hand in such bond and interest account, the board by resolution may transfer such excess to the fund of the district which bears the nearest relation to the purpose for which the bonds from which such excess funds arose were issued.
Notwithstanding any provision of this Section to the contrary, when bonds have been issued by a district under Sections 3A-1 through 3A-4 and the board of trustees of the district has determined that a site acquired with the proceeds of such bond issue without the use of State funds has become unnecessary, unsuitable or inconvenient for community college purposes and has sold such site in accordance with the provisions of Section 3-41 of this Act, the board shall first use the proceeds from the sale of such site to pay the portion of the principal originally expended to purchase such site, together with the interest thereon, and may use the remaining proceeds from such sale for the purpose for which the bonds were issued or to retire other bonds of the same issue. Such remaining proceeds may also be used for any other authorized purpose designated in a resolution approved by not less than 5 members of the board of trustees. The board of trustees shall cause notice of any such resolution and of the right to petition for an election under this Section to be published within 10 days after the adoption of the resolution in a newspaper having a general circulation in the district. The publication of the resolution shall include a notice of (1) the specific number of voters required to sign a petition requesting that the question of the other authorized use of the remaining proceeds be submitted to the voters of the district; (2) the time within which the petition must be filed; and (3) the date of the prospective referendum. The district secretary shall provide a petition form to any individual requesting one. If 10% or 1000, whichever is less, of the resident voters of the district sign and file a petition with the board, not more than 30 days after the resolution of the board is adopted, requesting that the question of such other authorized use designated in the resolution of the remaining proceeds be submitted to the voters of the community college district, the board shall call an election upon such question, to be held not less than 30 days nor more than 60 days after the filing of the petition and to be conducted as provided in Article III. The remaining proceeds may be used for the designated purpose only if a majority of those voting on the question approve such use.
(Source: P.A. 86-1253.)

(110 ILCS 805/3A-3) (from Ch. 122, par. 103A-3)
Sec. 3A-3. All bonds issued under this Act, before being issued, negotiated and sold, shall be registered, numbered and countersigned by the treasurer who receives the taxes of the district. The registration shall be made in a book in which shall be entered the record of the election authorizing the board to borrow money and a description of the bonds issued, including the number, date, to whom issued, amount, rate of interest and when due.
(Source: P.A. 78-669.)

(110 ILCS 805/3A-4) (from Ch. 122, par. 103A-4)
Sec. 3A-4. All moneys borrowed under the authority of this Act, shall be paid to the treasurer of the district. Upon receiving such moneys the treasurer shall deliver the bonds issued therefor to the persons entitled to receive them, and shall credit the funds received to the district issuing the bonds. The treasurer shall record the amount received for each bond issued. When any bonds are paid the treasurer shall cancel them and shall enter, against the record of the bonds, the words, "paid and cancelled the .... day of ....," filling the blanks with the day, month, and year corresponding to the date of payment.
(Source: P.A. 82-622.)

(110 ILCS 805/3A-5) (from Ch. 122, par. 103A-5)
Sec. 3A-5.
Whenever any district is authorized to issue bonds, the secretary shall file in the office of the county clerk of each county in which any portion of the district is situated a certified copy of the resolution providing for their issuance and levying a tax to pay them. The county clerk shall prepare and keep in his office a registry of all such bonds which shall show the name of the issuing body and the date, amount, purpose, rate of interest and maturity of the bonds to be issued, and the county clerk, annually shall extend taxes against all the taxable property situated in the county and contained in the district in amounts sufficient to pay maturing principal and interest, and such taxes shall be computed, extended and collected in the same manner as is now or may hereafter be provided for the computation, extension and collection of taxes for general corporate purposes for the issuing district. If no such certified copy of resolution has been filed with reference to any bonds heretofore authorized one shall promptly be filed.
(Source: P.A. 78-669.)

(110 ILCS 805/3A-6) (from Ch. 122, par. 103A-6)
Sec. 3A-6.
Any community college district is authorized to issue bonds for the purpose of paying orders issued for the wages of teachers, or for the payment of claims against any such district.
Such bonds may be issued in an amount, including existing indebtedness, in excess of any statutory limitation as to debt.
(Source: P.A. 78-669.)

(110 ILCS 805/3A-7) (from Ch. 122, par. 103A-7)
Sec. 3A-7. Before any district as described in Section 3A-6 shall avail itself of the provisions of that Section the board shall examine and consider the several teachers' orders or claims, or both, proposed to be paid and if it appears that they were authorized and allowed for proper community college purposes it shall adopt a resolution so declaring and set forth and describe in detail such teachers' orders and claims and the adoption of the resolution shall establish the validity thereof, notwithstanding the amount of such orders and claims may exceed in whole or in part any applicable statutory debt limit in force at the time the indebtedness evidenced by such orders and claims was incurred. The resolution shall also declare the intention of the district to issue bonds for the purpose of paying such teachers' orders or claims, or both, and direct that notice of such intention be published at least once in a newspaper published within the district and if there be no newspaper published within the district then notice shall be published in a newspaper having general circulation within the district. The notice shall set forth (1) the specific number of voters required to sign a petition requesting that the proposition to issue bonds under this Section be submitted to the voters of the district; (2) the time within which a petition must be filed; and (3) the date of the prospective referendum. The district secretary shall provide a petition form to any individual requesting one. If within 30 days after such publication of such notice a petition is filed with the recording officer of the district, signed by the voters of the district equal to 10% or more of the registered voters of the district requesting that the proposition to issue bonds as authorized by Section 3A-6 be submitted to the voters thereof, then the district shall not be authorized to issue bonds as provided by Section 3A-6 until the proposition has been submitted to and approved by a majority of the voters voting on the proposition at a regular scheduled election in the manner provided in the general election law. The board shall certify the proposition to the proper election authorities for submission to the voters. If no such petition with the requisite number of signatures is filed within said 30 days, or if any and all petitions filed are invalid, then the district shall thereafter be authorized to issue bonds for the purposes and as provided in Section 3A-6.
(Source: P.A. 86-1253; 87-767.)

(110 ILCS 805/3A-8) (from Ch. 122, par. 103A-8)
Sec. 3A-8. Any district which has complied with Section 3A-7 and which is authorized to issue bonds under Sections 3A-6 and 3A-7 shall adopt a resolution specifying the amount of indebtedness to be funded, whether for the purpose of paying claims, or for paying teachers' orders. The resolution shall set forth the date, denomination, rate of interest and maturities of the bonds, fix all details with respect to the issue and execution thereof, and provide for the levy of a tax sufficient to pay both principal and interest of the bonds as they mature. The bonds shall bear interest at a rate not to exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, payable annually or semi-annually, as the board may determine, and mature in not more than 20 years from date thereof.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-4.)

(110 ILCS 805/3A-9) (from Ch. 122, par. 103A-9)
Sec. 3A-9.
A certified copy of the resolution authorizing the issue of bonds under Sections 3A-6 through 3A-8 shall be filed with the county clerk of each county in which any portion of any such district is situated and the county clerk shall annually extend taxes against all of the taxable property situated in the county and contained in such district in amounts sufficient to pay maturing principal and interest of such bonds without limitation as to rate or amount and in addition to and in excess of any taxes that may now or hereafter be authorized to be levied by a community college district.
(Source: P.A. 78-669.)

(110 ILCS 805/3A-10) (from Ch. 122, par. 103A-10)
Sec. 3A-10.
Any bonds issued under Sections 3A-6 to 3A-8, inclusive, may be exchanged par for par for claims or unpaid orders for wages of teachers, or both, or may be sold and the proceeds received used to pay such claims or orders.
(Source: P.A. 78-669.)

(110 ILCS 805/3A-11) (from Ch. 122, par. 103A-11)
Sec. 3A-11.
Purchasers of such bonds shall not be obligated to inquire into the validity of the indebtedness funded, and bonds issued under Sections 3A-6 through 3A-8 shall be the valid and binding obligations of the community college district, notwithstanding the fact that the bonds, together with existing indebtedness, either in whole or in part, exceed any statutory debt limitation in force at the time the bonds are issued.
(Source: P.A. 78-669.)

(110 ILCS 805/3A-12) (from Ch. 122, par. 103A-12)
Sec. 3A-12.
When a community college district has issued bonds or other evidence of indebtedness for any purposes which are binding and subsisting legal obligations and remaining outstanding, the board of the district may, upon the surrender of the bonds or other evidences of indebtedness, issue in lieu thereof to the holders or owners thereof or to other persons for money with which to pay them, new bonds or other evidences of indebtedness, according to the subsequent provisions of this Article.
(Source: P.A. 78-669.)

(110 ILCS 805/3A-13) (from Ch. 122, par. 103A-13)
Sec. 3A-13. Refunding bonds. The corporate authorities of any community college district, without submitting the question to the electors thereof for approval, may authorize by resolution the issuance of refunding bonds (1) to refund its bonds prior to their maturity; (2) to refund its unpaid matured bonds; (3) to refund matured coupons evidencing interest upon its unpaid bonds; (4) to refund interest at the coupon rate upon its unpaid matured bonds that has accrued since the maturity of those bonds; (5) to refund its bonds which by their terms are subject to redemption before maturity; (6) to refund other valid and subsisting evidences of indebtedness that are due and payable; and (7) to refund or continue to refund indebtedness initially incurred after February 1, 1994 and prior to March 1, 1994 in an amount not exceeding $34,000,000, the proceeds of which were used to preserve a district's rights, title and interest in a portfolio of investment securities previously purchased by such district. The refunding bonds and the procedure for issuing them shall comply with Sections 3A-3 through 3A-5.
(Source: P.A. 89-281, eff. 8-10-95.)

(110 ILCS 805/3A-14) (from Ch. 122, par. 103A-14)
Sec. 3A-14. The refunding bonds may be made registerable as to principal and may bear interest at a rate not to exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, payable at such time and place as may be provided in the bond resolution. They shall remain valid even though one or more of the officers executing the bonds ceases to hold his or their offices before the bonds are delivered.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-4.)

(110 ILCS 805/3A-15) (from Ch. 122, par. 103A-15)
Sec. 3A-15.
The resolution authorizing refunding bonds shall prescribe all details thereof and shall provide for the levy and collection of a direct annual tax upon all the taxable property within the community college district sufficient to pay the principal thereof and interest thereon as it matures. The tax shall be levied and collected in like manner as the general taxes for the district and shall not be included within any limitation of rate for general purposes as now or hereafter provided by law but shall be excluded therefrom and be in addition thereto and in excess thereof.
A certified copy of the bond resolution shall be filed with the county clerk of the county in which the district or any portion thereof is situated, and shall constitute the authority for the extension and collection of refunding bond and interest taxes as required by the constitution.
(Source: P.A. 78-669.)

(110 ILCS 805/3A-16) (from Ch. 122, par. 103A-16)
Sec. 3A-16.
The refunding bonds may be exchanged for the bonds to be refunded on the basis of dollar for dollar for the par value of the bonds, interest coupons, and interest not represented by coupons, if any, or they may be sold at not less than their par value and accrued interest. The proceeds received from their sale shall be used to pay the bonds, interest coupons, and interest not represented by coupons, if any, without any prior appropriation therefor under any budget law.
Bonds and interest coupons which have been received in exchange or paid shall be cancelled and the obligation for interest, not represented by coupons, which has been discharged, shall be evidenced by a written acknowledgment of the exchange or payment thereof.
(Source: P.A. 78-669.)

(110 ILCS 805/3A-17) (from Ch. 122, par. 103A-17)
Sec. 3A-17.
The refunding bonds shall be of such form and denomination, payable at such place, bear such date, and be executed by such officials as may be provided by the board of the community college district in the bond resolution. They shall mature within not to exceed 20 years from their date, and may be made callable on any interest payment date at par and accrued interest after notice has been given at the time and in the manner provided in the bond resolution.
(Source: P.A. 78-669.)

(110 ILCS 805/3A-18) (from Ch. 122, par. 103A-18)
Sec. 3A-18.
If there is no default in payment of the principal of or interest upon the refunding bonds, and a sum of money equal to the amount of interest that will accrue on the refunding bonds and a sum of money equal to the amount of principal that will become due thereon within the next 6 months period has been set aside, the treasurer of the community college district shall use the money available from the proceeds of taxes levied for the payment of the refunding bonds in calling them for payment, if, by their terms, they are subject to redemption. However, a district may provide in the bond resolution that whenever the district is not in default in payment of the principal of or interest upon the refunding bonds and has set aside the sums of money provided in this Section for interest accruing and principal maturing within the next 6 months period, the money available from the proceeds of taxes levied for the payment of refunding bonds shall be used, first, in the purchase of the refunding bonds at the lowest price obtainable, but not to exceed their par value and accrued interest, after sealed tenders for their purchase have been advertised for as may be directed by the board.
Refunding bonds called for payment and paid or purchased under this Section shall be marked paid and cancelled.
(Source: P.A. 78-669.)

(110 ILCS 805/3A-19) (from Ch. 122, par. 103A-19)
Sec. 3A-19.
Whenever refunding bonds are purchased and cancelled as provided in Section 3A-18, the taxes thereafter to be extended for payment of the principal of and the interest on the remainder of the issue shall be reduced in an amount equal to the principal of and the interest that would have thereafter accrued upon the refunding bonds so cancelled. A resolution shall be adopted by the board of the district finding these facts. A certified copy of this resolution shall be filed with the county clerk specified in Section 3A-15, whereupon he shall reduce and extend such tax levies in accordance therewith.
(Source: P.A. 78-669.)

(110 ILCS 805/3A-20) (from Ch. 122, par. 103A-20)
Sec. 3A-20.
Whenever refunding bonds are issued, proper reduction of taxes theretofore levied for the payment of the bonds refunded and next to be extended for collection shall be made by the county clerk upon receipt of a certificate signed by the treasurer of the community college district, or by the chairman and secretary of the district, showing the bonds refunded and the tax to be abated.
Money which becomes available from taxes that were levied for prior years for payment of bonds or interest coupons that were paid or refunded before those taxes were collected, after payment of all warrants that may have been issued in anticipation of these taxes, shall be placed in the sinking fund account provided in Section 3A-21. It shall be used to purchase, call for payment, or to pay at maturity refunding bonds and interest thereon as herein provided.
(Source: P.A. 78-669.)

(110 ILCS 805/3A-21) (from Ch. 122, par. 103A-21)
Sec. 3A-21.
Money received from the proceeds of taxes levied for payment of the principal of and interest upon refunding bonds shall be deposited in a special fund of the community college district, designated as the "Refunding Bond and Interest Sinking Fund Account of ....". This fund shall be applied to the purchase or payment of refunding bonds and the interest thereon as provided in Sections 3A-13 through 3A-23.
If the money in this fund is not immediately necessary for the payment of refunding bonds or if refunding bonds can not be purchased before maturity, then, under the direction of the board of the community college district, the money may be invested by the treasurer of the district in bonds or other interest bearing obligations of the United States or in bonds of the State of Illinois.
The maturity date of the securities in which this money is invested shall be prior to the due date of any issue of refunding bonds of the investing district. The board may sell these securities whenever necessary to obtain cash to meet bond and interest payments.
(Source: P.A. 78-669.)

(110 ILCS 805/3A-22) (from Ch. 122, par. 103A-22)
Sec. 3A-22.
The board of a district may take any action that may be necessary to inform the owners of unpaid bonds regarding the financial condition of the district, the necessity of refunding its unpaid bonds and readjusting the maturities thereof in order that sufficient taxes may be collected to take care of these bonds, and thus re-establish the credit of the community college district. The board may enter into any agreement required to prepare and carry out any refunding plan and, without any previous appropriation therefor under any budget law, may incur and pay expenditures that may be necessary in order to accomplish the refunding of the bonds of the district.
(Source: P.A. 78-669.)

(110 ILCS 805/3A-23) (from Ch. 122, par. 103A-23)
Sec. 3A-23.
Sections 3A-13 through 3A-23 apply to any district, regardless of the population of the district and of the law under which it is organized and operating, and constitute complete authority for issuing refunding bonds as therein provided without reference to other laws. Those Sections shall be construed as conferring powers in addition to, but not as limiting powers granted under, other laws or other provisions of this Act.
(Source: P.A. 78-669.)

(110 ILCS 805/3A-24) (from Ch. 122, par. 103A-24)
Sec. 3A-24.
Whenever all the bonds of any community college district have been paid and cancelled upon the records of the community college treasurer and there remains in the hands of the county collector or any ex-county collector, the county treasurer, or ex-county treasurer, any balance to the credit of the bond fund of the community college, the county collector or ex-county collector, county treasurer or ex-county treasurer shall pay to the community college treasurer the balance of such funds in his hands and the treasurer shall give his receipt therefor.
(Source: P.A. 78-669.)

(110 ILCS 805/3A-25) (from Ch. 122, par. 103A-25)
Sec. 3A-25.
In Sections 3A-25 through 3A-29, "exhibition facility" means a building or stadium constructed to be used primarily for athletic spectator sports and not facilities built primarily for physical education instruction.
(Source: P.A. 78-669.)

(110 ILCS 805/3A-26) (from Ch. 122, par. 103A-26)
Sec. 3A-26. Any board is authorized to:
a. Acquire by purchase, construct, enlarge, improve, equip, complete, operate, control and manage an exhibition facility.
b. Charge for the use of such a facility.
c. Hold in its treasury all funds derived from the operation of the facility and apply them toward the retirement of any revenue bonds issued in connection with the facility.
d. Enter into contracts touching in any manner any matter within the objects and purposes of Sections 3A-25 through 3A-29.
e. Pledge the revenues raised from such a facility for the payment of any bonds issued to pay for the facility as provided in Sections 3A-25 through 3A-29.
f. Borrow money and issue and sell bonds at such price as the board may determine to finance and to refund or refinance any and all bonds issued and sold by the board pursuant to Sections 3A-25 through 3A-29. No bonds issued under Sections 3A-25 through 3A-29, however, may bear interest in excess of the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, computed to the maturity of the bonds.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-4.)

(110 ILCS 805/3A-27) (from Ch. 122, par. 103A-27)
Sec. 3A-27.
Whenever bonds are issued pursuant to Sections 3A-25 through 3A-29, the board must establish charges or fees for the use of the exhibition facility to pay the principal and interest on the bonds.
(Source: P.A. 78-669.)

(110 ILCS 805/3A-28) (from Ch. 122, par. 103A-28)
Sec. 3A-28. If the board determines subsequent to the original issue of bonds under Sections 3A-25 through 3A-29 that the income from the facility is insufficient to pay the principal and interest on these bonds, the board, after submitting the proposition to referendum held in accordance with the general election law, may pay the deficit by issuing general obligation bonds in the manner prescribed by this Article. The board shall certify the proposition to the proper election authorities for submission to the electors.
(Source: P.A. 81-1489.)

(110 ILCS 805/3A-29) (from Ch. 122, par. 103A-29)
Sec. 3A-29.
Members of a board issuing bonds pursuant to Sections 3A-25 through 3A-29 incur no personal liability thereby.
(Source: P.A. 78-669.)



Article IIIb - Tenure

(110 ILCS 805/Art. IIIB heading)

(110 ILCS 805/3B-1) (from Ch. 122, par. 103B-1)
Sec. 3B-1. Definitions. As used in this Article, the following terms shall have the meanings hereinafter stated:
"District" means a Community College District.
"Board" means a Board of a Community College District.
"Faculty Member" means a full time employee of the District regularly engaged in teaching or academic support services, but excluding supervisors, administrators and clerical employees.
"School Year" means a regular academic year or its equivalent excluding summer school.
"Term" means a term within a school year.
"Notice" means a written notice delivered in person or deposited in the U.S. mail by certified or registered mail, postage prepaid, addressed to the faculty member's last known address.
(Source: P.A. 81-1100.)

(110 ILCS 805/3B-2) (from Ch. 122, par. 103B-2)
Sec. 3B-2. Tenure. Any faculty member who has been employed in any district for a period of 3 consecutive school years shall enter upon tenure unless dismissed as hereinafter provided. However, a board may at its option extend such period for one additional school year by giving the faculty member notice not later than 60 days before the end of the school year or term during the school year or term immediately preceding the school year or term in which tenure would otherwise be conferred. Such notice must state the corrective actions which the faculty member should take to satisfactorily complete service requirements for tenure. The specific reasons for the one-year extension shall be confidential but shall be issued to the teacher upon request. The foregoing provision for a three-year period and optional one-year extension shall not be construed to interfere with or abrogate local board rules or contracts which now or hereafter may provide for a lesser period of service before entering upon tenure. A tenured faculty member shall have a vested contract right in continued employment as a faculty member subject to termination only upon occurrence of one or more of the following:
a. Just cause for dismissal; or
b. A reduction in the number of faculty members employed by the board or a discontinuance of some particular type of teaching service or program.
(Source: P.A. 81-1100.)

(110 ILCS 805/3B-3) (from Ch. 122, par. 103B-3)
Sec. 3B-3. Dismissal of Non-tenure Faculty Member. Every Board shall provide by rule or contract for a procedure to evaluate the performance and qualifications of non-tenure faculty members. If the implementation of such procedure results in a decision to dismiss a non-tenure faculty member for the ensuing school year or term, the Board shall give notice thereof to the faculty member not later than 60 days before the end of the school year or term. The specific reasons for the dismissal shall be confidential but shall be issued to the teacher upon request. If the Board fails to give such notice, within the time period, the faculty member shall be deemed reemployed for the ensuing school year. If the Board fails to give such notice within the time provided during the third year, or during the fourth year in the case of a one year extension, the faculty member shall enter upon tenure during the ensuing school year or term.
(Source: P.A. 81-1100.)

(110 ILCS 805/3B-4) (from Ch. 122, par. 103B-4)
Sec. 3B-4. Dismissal of Tenured Faculty Member for Cause. If a dismissal of a tenured faculty member is sought for cause, the board must first approve a motion by a majority vote of all its members. The specific charges for dismissal shall be confidential but shall be issued to the tenured faculty member upon request. The Board decision shall be final unless the tenured faculty member within 10 days requests in writing of the Board that a hearing be scheduled. If the faculty member within 10 days requests in writing that a hearing be scheduled, the Board shall schedule such hearing on those charges before a disinterested hearing officer on a date no less than 45 days, nor more than 70 days after the adoption of the motion. The hearing officer shall be selected from a list of 5 qualified arbitrators provided by a nationally recognized arbitration organization. Within 10 days after the teacher receives the notice of hearing, either the Board and the teacher mutually or the teacher alone shall request the list of qualified hearing officers from the arbitration organization. Within 5 days from receipt of the list, the Board and the teacher, or their legal representatives, shall alternately strike one name from the list until one name remains. The teacher shall make the first strike. Notice of such charges shall be served upon the tenured faculty member at least 21 days before the hearing date. Such notice shall contain a bill of particulars. The hearing shall be public at the request of either the tenured faculty member or the Board. The tenured faculty member has the privilege of being present at the hearing with counsel and of cross-examining witnesses and may offer evidence and witnesses and present defenses to the charges. The hearing officer upon request by either party may issue subpoenas requiring the attendance of witnesses and production of documents. All testimony at the hearing shall be taken under oath administered by the hearing officer. The hearing officer shall cause a record of the proceedings to be kept and the Board shall employ a competent reporter to take stenographic or stenotype notes of all testimony. The costs of the reporter's attendance and services at the hearing and all other costs of the hearing shall be borne equally by the Board and the tenured faculty member. Either party desiring a transcript of the hearing shall pay for the cost thereof. If in the opinion of the Board the interests of the district require it the Board, after 20 days notice, may suspend the tenured faculty member pending the hearing, but if acquitted, the tenured faculty member shall not suffer the loss of any salary by reason of the suspension. The hearing officer shall, with reasonable dispatch, make a decision as to whether or not the tenured faculty member shall be dismissed and shall give a copy of the decision to both the tenured faculty member and the Board. The decision of the hearing officer shall be final and binding.
(Source: P.A. 81-1100.)

(110 ILCS 805/3B-5) (from Ch. 122, par. 103B-5)
Sec. 3B-5. Reduction in Number of Faculty Members. If a dismissal of a faculty member for the ensuing school year results from the decision by the Board to decrease the number of faculty members employed by the Board or to discontinue some particular type of teaching service or program, notice shall be given the affected faculty member not later than 60 days before the end of the preceding school year, together with a statement of honorable dismissal and the reason therefor; provided that the employment of no tenured faculty member may be terminated under the provisions of this Section while any probationary faculty member, or any other employee with less seniority, is retained to render a service which the tenured employee is competent to render. In the event a tenured faculty member is not given notice within the time herein provided, he shall be deemed reemployed for the ensuing school year. Each board, unless otherwise provided in a collective bargaining agreement, shall each year establish a list, categorized by positions, showing the seniority of each faculty member for each position entailing services such faculty member is competent to render. Copies of the list shall be distributed to the exclusive employee representative on or before February 1 of each year. For the period of 24 months from the beginning of the school year for which the faculty member was dismissed, any faculty member shall have the preferred right to reappointment to a position entailing services he is competent to render prior to the appointment of any new faculty member; provided that no non-tenure faculty member or other employee with less seniority shall be employed to render a service which a tenured faculty member is competent to render.
(Source: P.A. 86-501.)

(110 ILCS 805/3B-6) (from Ch. 122, par. 103B-6)
Sec. 3B-6. Review under the Administrative Review Law. The provisions of the Administrative Review Law, and all amendments and modifications thereof and the rules adopted pursuant thereto, shall apply to and govern all proceedings instituted for the judicial review of final administrative decisions of a hearing officer under Section 3B-4 of this Article. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 82-783.)



Article IV - State Community College Of East St. Louis

(110 ILCS 805/Art. IV heading)

(110 ILCS 805/4-1) (from Ch. 122, par. 104-1)
Sec. 4-1. (Repealed).
(Source: Repealed by P.A. 89-473, eff. 7-1-96.)

(110 ILCS 805/4-2) (from Ch. 122, par. 104-2)
Sec. 4-2. (Repealed).
(Source: Repealed by P.A. 89-473, eff. 7-1-96.)

(110 ILCS 805/4-3) (from Ch. 122, par. 104-3)
Sec. 4-3. (Repealed).
(Source: Repealed by P.A. 89-473, eff. 7-1-96.)

(110 ILCS 805/4-4) (from Ch. 122, par. 104-4)
Sec. 4-4. (Repealed).
(Source: Repealed by P.A. 89-473, eff. 7-1-96.)

(110 ILCS 805/4-5) (from Ch. 122, par. 104-5)
Sec. 4-5. (Repealed).
(Source: Repealed by P.A. 89-473, eff. 7-1-96.)

(110 ILCS 805/4-6) (from Ch. 122, par. 104-6)
Sec. 4-6. (Repealed).
(Source: Repealed by P.A. 89-473, eff. 7-1-96.)

(110 ILCS 805/4-6.1) (from Ch. 122, par. 104-6.1)
Sec. 4-6.1. (Repealed).
(Source: Repealed by P.A. 89-473, eff. 7-1-96.)

(110 ILCS 805/4-7) (from Ch. 122, par. 104-7)
Sec. 4-7. (Repealed).
(Source: Repealed by P.A. 89-473, eff. 7-1-96.)

(110 ILCS 805/4-8) (from Ch. 122, par. 104-8)
Sec. 4-8. The Illinois Court of Claims shall have exclusive jurisdiction of all claims either in tort or contract against the experimental district and its board of trustees, including any such claims filed upon or after the abolition of the experimental district as provided in Section 2-12.1.
(Source: P.A. 89-473, eff. 6-18-96.)



Article V - Building Programs

(110 ILCS 805/Art. V heading)

(110 ILCS 805/5-1) (from Ch. 122, par. 105-1)
Sec. 5-1. Application; State funds.
(a) This Article does not apply to community college energy conservation measures and guaranteed energy saving contracts undertaken, implemented, or entered into under Article V-A.
(b) Upon compliance with the provisions of this Article, any community college may receive and expend funds for building purposes under the direction of the State Board pursuant to the provisions of the Capital Development Bond Act of 1972 and the Capital Development Board Act.
(Source: P.A. 88-173.)

(110 ILCS 805/5-2) (from Ch. 122, par. 105-2)
Sec. 5-2.
As used in this Article, unless the context otherwise requires; "Building purposes" means the preparation of preliminary drawings and sketches, working drawings and specifications, erection, building acquiring, altering, improving or expanding college facilities, including the acquisition of land therefor, and the inspection and supervision thereof, to be used exclusively for community colleges.
"Facilities" means classroom buildings and equipment, related structures and utilities necessary or appropriate for the uses of a community college, but not including land or buildings intended primarily for staff housing, dormitories, or for athletic exhibitions, contests or games for which admission charges are to be made to the general public.
(Source: P.A. 78-669.)

(110 ILCS 805/5-3) (from Ch. 122, par. 105-3)
Sec. 5-3.
Community college districts desiring to participate in the program authorized in Section 5-1 of this Act shall make a written application to the State Board on forms provided by such Board. The State Board may require the following information:
(a) Description of present facilities and those planned for construction.
(b) Present community college enrollment.
(c) The projected enrollment over the next 5 years. However, no application shall be accepted unless such district contains 3 counties, or that portion of 3 counties not included in an existing community college district, or the projected enrollment shows more than 1,000 fulltime equivalent students within 5 years in districts outside the Chicago standard metropolitan area and more than 2,000 fulltime equivalent students in the Chicago standard metropolitan area, such area as defined by U.S. Bureau of Census.
(d) Outline of community college curricula, including vocational and technical education, present and proposed.
(e) District financial report including financing plans for district's share of costs.
(f) Facts showing adequate standards for the physical plant, heating, lighting, ventilation, sanitation, safety, equipment and supplies, instruction and teaching, curricula, library, operation, maintenance, administration and supervision.
(g) Survey of the existing community college or proposed community college service area and the proper location of the site in relation to the existing institutions of higher education offering pre-professional, occupational and technical training curricula. The factual survey must show the possible enrollment, assessed valuation, industrial, business, agricultural and other conditions reflecting educational needs in the area to be served; however, no community college will be authorized in any location which, on the basis of the evidence supplied by the factual survey, shall be deemed inadequate for the maintenance of desirable standards for the offering of basic subjects of general education, semiprofessional and technical curricula.
(h) Such other information as the State Board may require.
(Source: P.A. 78-669.)

(110 ILCS 805/5-4) (from Ch. 122, par. 105-4)
Sec. 5-4.
Any community college district desiring to participate in the program for new academic facilities or any facilities built or bought under contract entered into after July 7, 1964, shall file an application with the State Board prior to such dates as are designated by the State Board. The State Board in providing priorities if such are needed because of limited funds shall be regulated by objective criteria which shall be such as will tend best to achieve the objectives of this Article, while leaving opportunity and flexibility for the development of standards and methods that will best accommodate the varied needs of the community colleges in the State. Basic criteria shall give special consideration to the expansion of enrollment capacity and shall include consideration of the degree to which the applicant districts effectively utilize existing facilities and which allow the Board, for priority purposes, to provide for the grouping in a reasonable manner, the application for facilities according to functional or educational type.
(Source: P.A. 78-669.)

(110 ILCS 805/5-5) (from Ch. 122, par. 105-5)
Sec. 5-5.
The State Board shall make a study of the need for the community college facilities proposed, the ability of the community college district to finance 25% of the project and any other matters which the State Board deems necessary. If the State Board determines that the conditions and needs for facilities justify the project as set forth in the application, the plan shall be approved.
(Source: P.A. 78-669.)

(110 ILCS 805/5-6) (from Ch. 122, par. 105-6)
Sec. 5-6. Any community college district may, as a part of its 25% contribution for building purposes, contribute real property situated within the geographical boundaries of such community college district at market value as determined at the time the contribution is made to the Capital Development Board in accordance with the program and budget, the plan as approved by the State Board by 3 appraisers appointed by the State Board, except that where a community college district has acquired such lands without cost or for a consideration substantially less than the market value thereof at the time of acquisition, the amount of the community college district's contribution for the land shall be limited (a) to the difference, if any, between the appraised market value at the time of acquisition and the appraised market value at the time the contribution is made to the Capital Development Board, if the grantor is the Federal government, (except that no property acquired prior to December 18, 1975 shall be affected by the provisions of this section), or any department, agency, board or commission thereof or (b) to the actual amount, if any, of the consideration paid for the land if the grantor is the State of Illinois or any department, agency, board or commission thereof.
In the event the highest appraisal exceeds the average of the other two appraisals by more than 10%, such appraisal shall not be considered in determining the market value of the land and a new appraiser shall be appointed by the State Board, who shall re-appraise the land. The re-appraisal shall then become the third appraisal as required by this section. The cost of the appraisement shall be paid by the community college district.
(Source: P.A. 84-1308.)

(110 ILCS 805/5-7) (from Ch. 122, par. 105-7)
Sec. 5-7. Transfer of funds or designation of real property. Prior to entering into an agreement with the Capital Development Board, the community college board shall transfer to the Capital Development Board funds or designate for building purposes any real property it may own, either improved or unimproved, situated within the geographical boundaries of such community college district, or both, in an amount equal to at least 25% of the total amount necessary to finance the project, except that no real property may be so designated, unless prior to its acquisition by the community college district after December 18, 1975 the Capital Development Board has had an opportunity to evaluate the land and issue a report concerning its suitability for construction purposes. For the purposes of this Section, the proceeds derived from the sale of bonds as provided in this Act, any lands designated as all or part of the 25% contribution by the community college district or any other money available to the community college for building purposes may be used.
(Source: P.A. 89-281, eff. 8-10-95.)

(110 ILCS 805/5-8) (from Ch. 122, par. 105-8)
Sec. 5-8.
If the State of Illinois makes funds available, the community college district which has had its project plan approved by the State Board shall be entitled to file a claim with the State Board in a sum not exceeding 75% of the cost of the project. The State Board shall within 30 days certify such claims to the State Comptroller, who shall draw his warrants on the State Treasurer payable to the community college district.
(Source: P.A. 78-669; 78-1297.)

(110 ILCS 805/5-9) (from Ch. 122, par. 105-9)
Sec. 5-9. The community college district may finance 25% or more of the project by issuing bonds in the manner provided in Article IIIA. The community college board is authorized to transfer to the Capital Development Board to supplement the financing by the Capital Development Board responsive to the "Capital Development Bond Act of 1972", as now or hereafter amended, and the "Capital Development Board Act", as now or hereafter amended, such monies as are necessary to finance at least 25% of the project. In addition any community college district may designate for building purposes any property it may own, either real or personal, situated within the geographical boundaries of such community college district, as part of its contribution necessary to finance at least 25% of the project. The obligation of property and money may be made for any project authorized by law to be undertaken by the Capital Development Board responsive to a declaration of such project being in the public interest by the General Assembly for any of the purposes approved by the State Board.
(Source: P.A. 81-1509.)

(110 ILCS 805/5-10) (from Ch. 122, par. 105-10)
Sec. 5-10.
The community college district shall make written reports on the progress and completion of the project as required by the State Board.
(Source: P.A. 78-669.)

(110 ILCS 805/5-11) (from Ch. 122, par. 105-11)
Sec. 5-11. Any public community college which subsequent to July 1, 1972 but before July 1, 2016, commenced construction of any facilities approved by the State Board and the Illinois Board of Higher Education may, after completion thereof, apply to the State for a grant for expenditures made by the community college from its own funds for building purposes for such facilities in excess of 25% of the cost of such facilities as approved by the State Board and the Illinois Board of Higher Education. Any public community college that, on or after July 1, 2016, commenced construction of any facilities approved by the State Board may, after completion thereof, apply to the State for a grant for expenditures made by the community college from its own funds for building purposes for such facilities in excess of 25% of the cost of such facilities as approved by the State Board. A grant shall be contingent upon said community college having otherwise complied with Sections 5-3, 5-4, 5-5 and 5-10 of this Act.
If any payments or contributions of any kind which are based upon, or are to be applied to, the cost of such construction are received from the Federal government, or an agency thereof, subsequent to receipt of the grant herein provided, the amount of such subsequent payment or contributions shall be paid over to the Capital Development Board by the community college for deposit in the Capital Development Bond Interest and Retirement Fund.
(Source: P.A. 99-655, eff. 7-28-16.)

(110 ILCS 805/5-12) (from Ch. 122, par. 105-12)
Sec. 5-12. In the event the Capital Development Board determines that a facility previously provided for a community college under this Article was defectively designed or constructed, the cost of any necessary corrective work shall be fully funded by monies appropriated pursuant to the Capital Development Bond Act of 1972, as now or hereafter amended. In such an instance, the community college shall not be required to provide any portion of the cost of the corrective work.
Should a community college district recover damages against any party responsible for the defective design or construction of a community college facility, the community college district shall reimburse the State of Illinois for any funds provided by the State to correct building defects.
No provision of this Section shall preclude or delay litigation by a community college district to recover damages for such defective design or construction from the party or parties responsible for same.
(Source: P.A. 81-994.)



Article V-a - Community College Energy Conservation And Saving Measures

(110 ILCS 805/Art. V-A heading)

(110 ILCS 805/5A-5)
Sec. 5A-5. Definitions. In this Article words and phrases have the meanings set forth in the following Sections preceding Section 5A-30.
(Source: P.A. 88-173.)

(110 ILCS 805/5A-10)
Sec. 5A-10. Energy conservation measure. "Energy conservation measure" means any improvement, repair, alteration, or betterment of any building or facility owned or operated by a community college district or any equipment, fixture, or furnishing to be added to or used in any such building or facility, subject to all applicable building codes, that is designed to reduce energy consumption or operating costs, and may include, without limitation, one or more of the following:
(1) Insulation of the building structure or systems

within the building.

(2) Storm windows or doors, caulking or

weatherstripping, multiglazed windows or doors, heat absorbing or heat reflective glazed and coated window or door systems, additional glazing, reductions in glass area, or other window and door system modifications that reduce energy consumption.

(3) Automated or computerized energy control systems.
(4) Heating, ventilating, or air conditioning system

modifications or replacements.

(5) Replacement or modification of lighting fixtures

to increase the energy efficiency of the lighting system without increasing the overall illumination of a facility, unless an increase in illumination is necessary to conform to the applicable State or local building code for the lighting system after the proposed modifications are made.

(6) Energy recovery systems.
(7) Energy conservation measures that provide

long-term operating cost reductions.

(Source: P.A. 94-1062, eff. 7-31-06.)

(110 ILCS 805/5A-15)
Sec. 5A-15. Guaranteed energy savings contract. "Guaranteed energy savings contract" means a contract for: (i) the implementation of an energy audit, data collection, and other related analyses preliminary to the undertaking of energy conservation measures; (ii) the evaluation and recommendation of energy conservation measures; (iii) the implementation of one or more energy conservation measures; and (iv) the implementation of project monitoring and data collection to verify post-installation energy consumption and energy-related operating costs. The contract shall provide that all payments, except obligations on termination of the contract before its expiration, are to be made over time and that the savings are guaranteed to the extent necessary to pay the costs of the energy conservation measures.
(Source: P.A. 88-173.)

(110 ILCS 805/5A-20)
Sec. 5A-20. Qualified provider. "Qualified provider" means a person or business whose employees are experienced and trained in the design, implementation, or installation of energy conservation measures. The minimum training required for any person or employee under this Section shall be the satisfactory completion of at least 40 hours of course instruction dealing with energy conservation measures. A qualified provider to whom the contract is awarded shall give a sufficient bond to the community college district for its faithful performance.
(Source: P.A. 88-173.)

(110 ILCS 805/5A-25)
Sec. 5A-25. Request for proposals. "Request for proposals" means a competitive selection achieved by negotiated procurement. The request for proposals shall be announced in the Illinois Procurement Bulletin and through at least one public notice, at least 14 days before the request date in a newspaper published in the district, or if no newspaper is published in the district, in a newspaper of general circulation in the area of the district, by a community college district that will administer the program, requesting innovative solutions and proposals for energy conservation measures. Proposals submitted shall be sealed. The request for proposals shall include all of the following:
(1) The name and address of the community college

district.

(2) The name, address, title, and phone number of a

contact person.

(3) Notice indicating that the community college

district is requesting qualified providers to propose energy conservation measures through a guaranteed energy savings contract.

(4) The date, time, and place where proposals must be

received.

(5) The evaluation criteria for assessing the

proposals.

(6) Any other stipulations and clarifications the

community college district may require.

(Source: P.A. 94-1062, eff. 7-31-06.)

(110 ILCS 805/5A-30)
Sec. 5A-30. Evaluation of proposal. Before entering into a guaranteed energy savings contract under Section 5A-35, a community college district shall submit a request for proposals. The community college district shall evaluate any sealed proposal from a qualified provider. The evaluation shall analyze the estimates of all costs of installations, modifications or remodeling, including, without limitation, costs of a pre-installation energy audit or analysis, design, engineering, installation, maintenance, repairs, debt service, conversions to a different energy or fuel source, or post-installation project monitoring, data collection, and reporting. The evaluation shall include a detailed analysis of whether either the energy consumed or the operating costs, or both, will be reduced. If technical assistance is not available by a licensed architect or registered professional engineer on the community college district staff, then the evaluation of the proposal shall be done by a registered professional engineer or architect, who is retained by the community college district. Any licensed architect or registered professional engineer evaluating a proposal under this Section may not have any financial or contractual relationship with a qualified provider or other source that would constitute a conflict of interest. The community college district may pay a reasonable fee for evaluation of the proposal or include the fee as part of the payments made under Section 5A-40.
(Source: P.A. 94-1062, eff. 7-31-06.)

(110 ILCS 805/5A-35)
Sec. 5A-35. Award of guaranteed energy savings contract. Sealed proposals must be opened by a member or employee of the community college board at a public opening at which the contents of the proposals must be announced. Each person or entity submitting a sealed proposal must receive at least 10 days notice of the time and place of the opening. The community college district shall select the qualified provider that best meets the needs of the district. The community college district shall provide public notice of the meeting at which it proposes to award a guaranteed energy savings contract of the names of the parties to the proposed contract and of the purpose of the contract. The public notice shall be made at least 10 days prior to the meeting. After evaluating the proposals under Section 5A-30, a community college district may enter into a guaranteed energy savings contract with a qualified provider if it finds that the amount it would spend on the energy conservation measures recommended in the proposal would not exceed the amount to be saved in either energy or operational costs, or both, within a 20-year period from the date of installation, if the recommendations in the proposal are followed. Contracts let or awarded shall be published in the next available subsequent Illinois Procurement Bulletin.
(Source: P.A. 94-1062, eff. 7-31-06.)

(110 ILCS 805/5A-40)
Sec. 5A-40. Guarantee. The guaranteed energy savings contract shall include a written guarantee of the qualified provider that either the energy or operational cost savings, or both, will meet or exceed within 20 years the costs of the energy conservation measures. The qualified provider shall reimburse the community college district for any shortfall of guaranteed energy savings projected in the contract. A qualified provider shall provide a sufficient bond to the community college district for the installation and the faithful performance of all the measures included in the contract. The guaranteed energy savings contract may provide for payments over a period of time, not to exceed 20 years from the date of final installation of the measures.
(Source: P.A. 94-1062, eff. 7-31-06.)

(110 ILCS 805/5A-45)
Sec. 5A-45. Installment payment; lease purchase. A community college district or 2 or more such districts in combination may enter into an installment payment contract or lease purchase agreement with a qualified provider or with a third-party lender, as authorized by law, for the purchase and installation of energy conservation measures by a qualified provider. Every community college district may issue certificates evidencing the indebtedness incurred pursuant to the contracts or agreements. Any such contract or agreement shall be valid whether or not an appropriation with respect thereto is first included in any annual or additional or supplemental budget adopted by the community college district. Each contract or agreement entered into by a community college district pursuant to this Section shall be authorized by resolution of the community college board.
(Source: P.A. 95-612, eff. 9-11-07.)

(110 ILCS 805/5A-50)
Sec. 5A-50. Term; budget and appropriations. Guaranteed energy savings contracts may extend beyond the fiscal year in which they become effective. The community college district shall include in its annual budget and appropriations measures for each subsequent fiscal year any amounts payable under guaranteed energy savings contracts during that fiscal year.
(Source: P.A. 88-173.)

(110 ILCS 805/5A-55)
Sec. 5A-55. Operational and energy cost savings. The community college district shall document the operational and energy cost savings specified in the guaranteed energy savings contract and designate and appropriate that amount for an annual payment of the contract. If the annual energy savings are less than projected under the guaranteed energy savings contract the qualified provider shall pay the difference as provided in Section 5A-40.
(Source: P.A. 88-173.)

(110 ILCS 805/5A-60)
Sec. 5A-60. Available funds. A community college district may use funds designated for operating or capital expenditures for any guaranteed energy savings contract including purchases using installment payment contracts or lease purchase agreements. A community college district that enters into such a contract or agreement may covenant in such contract or agreement that payments made thereunder shall be payable from the first funds legally available in each fiscal year.
(Source: P.A. 88-173.)

(110 ILCS 805/5A-65)
Sec. 5A-65. Funding. No State credit hour grants or other grants or funds appropriated for distribution to or reimbursement of a community college district shall be reduced as a result of energy savings realized from a guaranteed energy savings contract or a lease purchase agreement for the purchase and installation of energy conservation measures.
(Source: P.A. 88-173.)



Article VI - Tuition; Annexation And Disconnection Of Territory; Taxation

(110 ILCS 805/Art. VI heading)

(110 ILCS 805/6-1) (from Ch. 122, par. 106-1)
Sec. 6-1. The board of education of any non-high school district or any school district maintaining grades 9 through 12, any part of which lies outside a community college district may, beginning in the year 1985, levy an additional annual tax upon that part of the taxable property of the school district lying outside a community college district in an amount sufficient for community college educational purposes for the payment of tuition as provided in Section 6-2 for any graduate of a recognized high school or student otherwise qualified to attend a public community college, and shall apply the proceeds for the purpose for which levied. Such tax may be levied for 5 successive years. This levy authority shall expire on or before the last Tuesday of December, 1989, and 1989 is the last year for which such additional tax may be levied. This tax is in addition to and in excess of any other tax for educational purposes and shall be levied and collected at the same time and in the same manner as other school district taxes. By October 1, 1989, a petition shall be filed or resolution adopted under either Article 3 or Article 6 seeking the inclusion of such territory of the school district lying outside a community college district in a new community college district, or the annexation of such territory to an existing community college district. If such petition or resolution is not filed within the specified time, the State Board shall assign the territory to a new or existing community college district, such assignment to be effective July 1, 1990.
When such a non-high school district or school district maintaining grades 9 through 12 becomes totally included in a community college district, any balance of the funds received from the tax levied for community college educational purposes remaining after the payment of all claims against those funds shall be credited to the educational fund of that school district, except that the board of education of any high school district or any school district maintaining grades 9 through 12 which is included in a new community college district formed pursuant to Section 6-6.1 shall continue to comply with the provisions of this Section and Section 6-2 until January 1, 1991.
(Source: P.A. 86-469.)

(110 ILCS 805/6-2) (from Ch. 122, par. 106-2)
Sec. 6-2. Any graduate of a recognized high school or student otherwise qualified to attend a public community college and residing outside a community college district who notifies the board of education of his district may, subject to Section 3-17, attend any recognized public community college in the State which he chooses, and the board of education of that district shall pay his tuition, as defined herein, for any semester, quarter or term of that academic year and the following summer term from the educational fund or the proceeds of a levy made under Section 6-1. In addition, any graduate of a recognized high school or student otherwise qualified to attend a public community college and residing in a new community college district formed pursuant to Section 6-6.1 who notifies the board of education of his district may, subject to the provisions of Section 3-17, attend any recognized public community college in the State, and the board of education of that district shall pay his tuition until January 1, 1991. If a resident is not eligible for tuition for a summer term because he did not notify his board of education by the previous September 15, he may become eligible for that tuition for a summer term by giving notice to the board of education by May 15 preceding his enrollment for the summer term. Such tuition may not exceed the per capita cost of the community college attended for the previous year, or in the case of the first year of operation the estimated per capita cost, less certain deductions to be computed in the manner set forth below. The community college per capita cost shall be computed, in a manner consistent with any accounting system prescribed by the State Board, by adding all of the non-capital expenditures, including interest, to the depreciation on capital outlay expenditures paid from sources other than State and Federal funds and then dividing by the number of full-time equivalent students for the fiscal year as defined in this Section. The community college tuition to be charged to the district of the student's residence shall be computed, in a manner consistent with any accounting system prescribed by the State Board, by adding all of the non-capital expenditures for the previous year, including interest, to the depreciation on capital outlay expenditures paid from sources other than State and Federal funds less any payments toward non-capital expenditures received from State and Federal sources for the previous year except grants through the State Board, as authorized in Section 2-16 or 2-16.02, as the case may be, and then dividing by the number of full-time equivalent students for that fiscal year as defined in this Section; this average per student computation shall be converted to a semester hour or quarter hour base and further reduced by the combined rate of State grants other than equalization grants for the current year as provided for in Section 2-16.02 and any rate of tuition and fees assessed all students for the current year as authorized in Section 6-4.
Any person who has notified the board of education of his or her district as provided above and who is a resident of that district at the time of such notification shall have his or her tuition paid by that district for that academic year and the following summer term so long as he or she resides in Illinois outside a community college district. If he or she becomes a resident of a community college district, he or she shall be classified as a resident of that district at the beginning of any semester, quarter or term following that change of residence.
If a resident of a community college district wishes to attend the community college maintained by the district of his or her residence but the program in which the student wishes to enroll is not offered by that community college, and the community college maintained by the district of his residence does not have a contractual agreement under Section 3-40 of this Act for such program, the student may attend any recognized public community college in some other district, subject to the provisions of Section 3-17, and have his or her tuition, as defined herein, paid by the community college district of his or her residence while enrolled in a program at that college which is not offered by his or her home community college if he or she makes application to his or her home board at least 30 days prior to the beginning of any semester, quarter or term in accordance with rules, regulations and procedures established and published by his or her home board. The payment of tuition by his or her district of residence may not exceed the per capita cost of the community college attended for the previous year, or in the case of the first year of operation the estimated per capita cost, less certain deductions to be computed in the manner set forth above for the community college tuition to be charged to the district of the student's residence.
Payment shall be made hereunder to the community college district of attendance immediately upon receipt, by the district liable for the payment, of a statement from that community college district of the amount due it. Before sending such a statement requesting payment, however, the community college district of attendance shall make all calculations and deductions required under this Section so that the amount requested for payment is the exact amount required under this Section to be paid by the district liable for payment.
If the moneys in the educational fund or the proceeds from a levy made under Section 6-1 of a district liable for payments under this Section are insufficient to meet such payments, the district liable for such payments may issue tax anticipation warrants as provided in Section 3-20.10.
A full-time equivalent student for a semester, quarter or term is defined as a student doing 15 semester hours of work per semester or 15 quarter hours of work per quarter or the equivalent thereof, and the number of full-time equivalent students enrolled per term shall be determined by dividing by 15 the total number of semester hours or quarter hours of work for which State Board grants are received, or the equivalent thereof, carried by all students of the college through the mid-term of each semester, quarter or term. The number of full-time equivalent students for a fiscal year shall be computed by adding the total number of semester hours or quarter hours of work or the equivalent thereof carried by all students of the college through the mid-term of each semester, quarter or term during that fiscal year and dividing that sum by 30 semester hours or 45 quarter hours or the equivalent thereof depending upon the credit hour system utilized by the college. Tuition of students carrying more or less than 15 semester hours of work per semester or 15 quarter hours of work per quarter or the equivalent thereof shall be computed in the proportion which the number of hours so carried bears to 15 semester hours or 15 quarter hours or the equivalent thereof.
If the United States Government, the State of Illinois, or any agency pays tuition for any community college student, neither the district of residence of the student nor the student may be required to pay that tuition or such part thereof as is otherwise paid. No part of the State's financial responsibility provided for in Section 2-16 may be transferred to a student's district of residence under this Section.
(Source: P.A. 86-469; 86-1246; 87-1018.)

(110 ILCS 805/6-4) (from Ch. 122, par. 106-4)
Sec. 6-4. Variable rates and fees. Any community college district, by resolution of the board, may establish variable tuition rates and fees for students attending its college in an amount not to exceed 1/3 of the per capita cost as defined in Section 6-2, provided that voluntary contributions, as defined in Section 65 of the Higher Education Student Assistance Act, shall not be included in any calculation of community college tuition and fee rates for the purpose of this Section. Beginning with the 2013-2014 academic year, if a person is utilizing benefits under the federal Post-9/11 Veterans Educational Assistance Act of 2008 or any subsequent variation of that Act, then the board shall deem that person an in-district resident for tuition purposes. Beginning with the 2015-2016 academic year, if a person is utilizing benefits under the federal All-Volunteer Force Educational Assistance Program, then the board shall deem that person an in-district resident for tuition purposes.
(Source: P.A. 98-306, eff. 8-12-13; 99-309, eff. 8-7-15.)

(110 ILCS 805/6-4a)
Sec. 6-4a. In-state tuition charge.
(a) Notwithstanding any other provision of law to the contrary, for tuition purposes, a board shall deem an individual an Illinois resident, until the individual establishes a residence outside of this State, if all of the following conditions are met:
(1) The individual resided with his or her parent or

guardian while attending a public or private high school in this State.

(2) The individual graduated from a public or private

high school or received the equivalent of a high school diploma in this State.

(3) The individual attended school in this State for

at least 3 years as of the date the individual graduated from high school or received the equivalent of a high school diploma.

(4) The individual registers as an entering student

in the community college not earlier than the 2003 fall semester.

(5) In the case of an individual who is not a citizen

or a permanent resident of the United States, the individual provides the community college with an affidavit stating that the individual will file an application to become a permanent resident of the United States at the earliest opportunity the individual is eligible to do so.

(b) This Section applies only to tuition for a term or semester that begins on or after the effective date of this amendatory Act of the 93rd General Assembly.
(c) Beginning with the 2013-2014 academic year, if a person is utilizing benefits under the federal Post-9/11 Veterans Educational Assistance Act of 2008 or any subsequent variation of that Act, then the board shall deem that person an Illinois resident for tuition purposes.
(d) Beginning with the 2015-2016 academic year, if a person is utilizing benefits under the federal All-Volunteer Force Educational Assistance Program, then the board shall deem that person an Illinois resident for tuition purposes.
(Source: P.A. 98-306, eff. 8-12-13; 99-309, eff. 8-7-15.)

(110 ILCS 805/6-4.1) (from Ch. 122, par. 106-4.1)
Sec. 6-4.1. If a resident of Illinois qualifies for admission to a public community college under Section 3-17 but does not qualify for financial support under Section 6-2, he may be enrolled in the college upon payment of the difference between the per capita cost as defined in Section 6-2 less any payments toward noncapital expenditures received from State and federal sources for the previous year except grants through the State Board as authorized in Section 2-16 or 2-16.02, as the case may be, converted to a semester hour or quarter hour base, and the combined rate of State grants other than equalization grants for the current year as authorized in Section 2-16.02, notwithstanding tuition limits of Section 6-4. Subject to Section 3-17, a public community college may accept out-of-state students upon payment of the per capita cost as defined in Section 6-2. Notwithstanding the provisions of this Section, the out-of-district or out-of-state tuition, whichever is applicable, may be waived for a student who is employed for at least 35 hours per week by an entity located in the district or is enrolled in a course that is being provided under terms of a contract for services between the employing entity and the college.
(Source: P.A. 86-1246; 87-741; 87-1018.)

(110 ILCS 805/6-5.3) (from Ch. 122, par. 106-5.3)
Sec. 6-5.3. Any part of the territory included in one community college district which is on the border of that district and the disconnection of which will not destroy the contiguity of that district may be disconnected from that district and annexed to another community college district to which that territory is contiguous if (1) that disconnection and annexation will make community college educational opportunities more readily available to the residents of that territory and (2) the disconnection from the community college district of which the territory is presently a part will not reduce the population and equalized assessed valuation of the remainder of that district below that required for original organization.
Subject to those conditions, a petition signed by 2/3 of the resident voters of the territory may be filed with the appropriate regional superintendent of the community college district of which the territory is a part. The petition must contain a description of the territory to be disconnected and annexed and must petition for the disconnection thereof from one designated community college district and for the annexation thereof to another designated community college district. Upon the filing of such a petition the regional superintendent shall submit the petition to the State Board for review.
Subject to those conditions, a petition signed by 1/5 or 500, whichever is less, of the resident voters of the territory may be filed with the appropriate regional superintendent who conducted the election for the establishment of the community college district of which the territory is a part. The petition must contain a description of the territory to be disconnected and annexed and request that an election be called in the territory described therein for the purpose of voting on the proposition whether that territory shall be disconnected from one designated community college district and annexed to another designated community college district. Upon the filing of such a petition, the regional superintendent shall submit the petition to the State Board for review.
Upon the receipt from a regional superintendent of a petition filed with him under this Section and signed by 2/3 of the resident voters of the territory described in the petition, the State Board shall notify the board of the community college district affected by the petition of the receipt of the petition and shall cause to be published in one or more newspapers having a general circulation in the territory described in the petition a notice stating that a petition has been filed for certain described territory, stating the prayer of that petition and that any persons wishing to object to the prayer of that petition must file a petition signed by 10% or 25, whichever is less, of the resident voters of that territory requesting a public hearing on such petition with the State Board within 30 days of the publication of the notice. In the event that there are no resident voters in the territory described in the petition filed with the regional superintendent, then any petition requesting a public hearing shall be signed by the owners of 25% or more of the area of that territory. If a petition requesting a public hearing on the petition filed with the regional superintendent is so filed, the State Board shall set that petition for hearing not sooner than 10 nor more than 60 days from the date on which the petition for a public hearing was filed and shall cause notice of the date, time and place of the hearing to be published in one or more newspapers having a general circulation in the territory described in the petition and the community college district. On such day, or on a day to which the State Board continues that hearing, the State Board or a hearing officer appointed by it shall hear the petition and determine its sufficiency under this Article and may adjourn the hearing from time to time or continue the matter for want of sufficient notice or for other good cause. The State Board or a hearing officer appointed by it shall hear any additional evidence as to the school needs and conditions of the territory described in the petition and in the area within and adjacent thereto. If a hearing officer is appointed he shall report a summary of the testimony to the State Board. At the hearing, any resident of the territory described in the petition or any community district affected thereby may appear in support of the petition or to object thereto. If on the basis of its own study or at a public hearing the State Board finds the petition to be insufficient it shall disapprove the petition. If on the basis of its own study or at a public hearing the State Board finds the petition to be sufficient it shall determine whether the prayer of the petition is in the best interests of the schools in the general area and the educational welfare of the students within the territory described in the petition and shall either approve or disapprove the petition. If the prayer of the petition is determined to be in the best interests of the schools in the general area and the educational welfare of the students within the territory described in the petition, the State Board shall approve the petition. If the State Board disapproves the petition no further action shall be taken. If it approves the petition the State Board shall direct the appropriate regional superintendent to enter an order effecting the prayer of the petition.
Within 30 days after receipt of the direction from the State Board the regional superintendent shall make and file with the State Board and the county clerk of the county or counties concerned a map showing the amended boundaries of the community college district.
Upon the receipt from a regional superintendent of a petition filed with him under this Section and signed by 1/5 or 500, whichever is applicable, of the resident voters of the territory described in that petition, the State Board shall notify the board of the community college district affected by the petition of the receipt of the petition and shall set the petition for hearing not sooner than 10 nor more than 60 days from the date it was submitted by the regional superintendent and shall cause notice of the filing of the petition and of the date, time and place of the hearing to be published in one or more newspapers having a general circulation in the territory described in that petition and in the community college district. On such day, or on a day to which the State Board continues the hearing, the State Board or a hearing officer appointed by it shall hear the petition and determine its sufficiency under this Article and may adjourn the hearing from time to time or continue the matter for want of sufficient notice or for other good cause. The State Board or a hearing officer appointed by it shall hear any additional evidence as to the school needs and conditions of the territory described in the petition and in the area within and adjacent thereto, and if a hearing officer is appointed he shall report a summary of the testimony to the State Board. At the hearing, any resident of the territory described in the petition or any district affected thereby may appear in support of the petition or to object thereto. If the State Board finds the petition to be insufficient it shall disapprove the petition. If the State Board finds the petition to be sufficient it shall determine whether the prayer of the petition is in the best interests of the schools in the general area and the educational welfare of the students within the territory and shall either approve or disapprove the petition. If the prayer of the petition is determined to be in the best interests of the schools in the general area and the educational welfare of the students within the territory described in the petition, the State Board shall approve the petition. If the State Board disapproves the petition no further action shall be taken. If it approves the petition, the State Board shall direct the appropriate regional superintendent to certify the proposition to the proper election authorities, who shall submit to the electorate, at a regular scheduled election in accordance with the general election law, the proposition presented by the petition in the territory described in the petition.
The election shall be conducted in accordance with the general election law. If a majority of the votes cast on the proposition are in favor of the proposition, the territory shall be changed accordingly. If the proposition relates to 2 community college districts, immediately following such favorable referendum, the regional superintendent who certified the proposition for submission shall certify the results of the election, along with a copy of the ballot, the petition and the approval of the petition by the State Board, to the appropriate regional superintendent for the other community college district. Within 30 days after the referendum the regional superintendent or superintendent of schools shall make and file with the State Board and the county clerk of the county or counties concerned a map or maps showing the amended boundaries of the community college district or districts.
(Source: P.A. 81-1489.)

(110 ILCS 805/6-5.3a) (from Ch. 122, par. 106-5.3a)
Sec. 6-5.3a. (Repealed).
(Source: P.A. 90-372, eff. 7-1-98. Repealed internally, eff. 7-1-98.)

(110 ILCS 805/6-5.5) (from Ch. 122, par. 106-5.5)
Sec. 6-5.5. Any annexation, disconnection and annexation, or disconnection accomplished under this Article takes effect on July 1st following the entry of the order by the regional superintendent or the court, or following the election, as the case may be. Any territory which is disconnected from a community college district, except territory that initiates proceedings to disconnect from its initial district and annex to another community college district within 30 days after the order for annexation to the first district, remains subject to taxation to pay its proportionate share of the bonded indebtedness of that community college district outstanding on the date the disconnection takes effect but no other part of the district to which that territory is annexed is subject to taxation on that bonded indebtedness of the district from which that territory was disconnected. That territory which initiates proceedings for disconnection from its initial district and annexation to another community college district within 30 days of the order for its annexation to its initial district shall not be considered a part of a community college district until the disconnection and annexation to another community college district has been allowed or denied by the State Board.
(Source: P.A. 83-132.)

(110 ILCS 805/6-5.9) (from Ch. 122, par. 106-5.9)
Sec. 6-5.9. (Repealed).
(Source: P.A. 90-372, eff. 7-1-98. Repealed internally, eff. 7-1-98.)

(110 ILCS 805/6-6.1) (from Ch. 122, par. 106-6.1)
Sec. 6-6.1. By December 1, 1989, the State Board shall establish or otherwise provide for new districts or for the annexation to an adjacent community college district (referred to in this Section as "the district") of each parcel of territory within this State that is not a part of a community college district (referred to in this Section as "nondistrict territory"). The State Board shall, by January 1, 1990, file with the county clerk of each county where any nondistrict territory is located a map showing the boundaries of the district as they will appear after the proposed new districts or annexation, shall publish notice within that county of the proposed new districts or annexation and shall notify each community college district to be affected by the proposed annexation. If, however, there is filed with the State Board, no later than October 1, 1989, a resolution of the board of education having jurisdiction over the high school which serves territory that is not part of a community college district designating the community college district to which the board of education desires that territory to be annexed, and also a resolution of the board of that community college district expressing agreement to such annexation, the State Board shall in performing its duties under this Section provide for such annexation in accordance with the desires expressed in such resolutions provided the State Board determines that such annexation is in the best interests of the schools in the general area and the educational welfare of the students within that territory.
For purposes of this Section, any territory which comprises a special charter school district and which is completely surrounded by a nondistrict territory shall be considered contiguous to any community college district beyond the boundaries of such nondistrict territory, the closest boundary of which is not more than 20 miles from the boundary of such territory so surrounded. The contiguity of such territory shall not be affected by any subsequent change in the status of the surrounding nondistrict territory, including the inclusion of such nondistrict territory in a community college district other than the district which the original territory was annexed to.
The notice required to be published in the county shall consist of a description of the nondistrict territory, the name of the community college district to which annexation is proposed and a statement that the proposed annexation takes effect by operation of law on July 1, 1990. Notice to a community college district is sufficient if it sets out a description of the nondistrict territory and the name of the community college district to which annexation is proposed and is mailed to the secretary of the district.
If 1/10 or 50, whichever is less, of the resident voters of a nondistrict territory or, if nondistrict territory is uninhabited, the owners of record of at least 1/2 of that territory, file a petition with the State Board, by February 1, 1990, for a hearing in regard to the proposed annexation, or in regard to the proposed new district, or if a community college district, by resolution of its board, files such a petition with the State Board by February 1, 1990, the State Board shall set a public hearing in a county where the nondistrict territory is located, to be held, between March 1 and June 1, 1990, and shall give notice of the date, time and place of the hearing, not less than 10 nor more than 20 days before the date of the hearing, provided that no more than one such hearing shall be held in and for any such nondistrict territory or territories served by a high school or high schools under the jurisdiction of a single board of education.
If such a hearing is held, the State Board or a person designated by the State Board as hearing officer shall afford all interested persons a reasonable opportunity to be heard. After the hearing, that State Board shall determine whether the proposed annexation or new district should be modified in any way and this determination shall be evidenced by the filing by June 30, 1990, of a final map with the county clerk of each county affected showing the boundaries of each existing and proposed new community college district. Such a determination is an "administrative decision" as defined in Section 3-101 of the "Administrative Review Law". If no hearing has been requested under this Section, the proposed map shall, upon notification to the appropriate county clerk, constitute the final map.
For purposes of this Section, publication of notice is sufficient if given once in a paper of general circulation in the county where nondistrict territory is located.
All new districts and annexations under this Section become effective, by operation of law, as of July 1, 1990. The board of any new community college district established by the State Board under the provisions of this Section shall be elected and organized under the Community College Act and the general election law. In such cases the State Board shall designate the appropriate regional superintendent of schools to receive petitions, certify propositions to the proper election authorities for submission to the electors in accordance with the general election law, and convene the newly elected board in accordance with Sections 3-6, 3-7 and 3-8. The newly elected board shall proceed to organize in accordance with Section 3-8 and shall thereafter continue to exercise the powers and duties of a board in the manner as provided by law for all boards of community college districts except where obviously inapplicable or otherwise provided by this Act. The duly elected and organized board of any new community college district established under this Section shall levy taxes for operations and maintenance of facilities purposes and for educational purposes at rates not to exceed the maximums established by Section 7-18 but the board may act to increase such rates at a regular election in accordance with Section 3-14 and the general election law.
In the year 1990, or at such time as a prior annexation becomes effective under this Act, the board of trustees of a community college district to which territory is annexed shall levy taxes upon the annexed territory for operations and maintenance of facilities purposes and for educational purposes which, when compared to the amount of the tax authorized under Section 6-1 with respect to such territory for the year 1989, represents an increase of not more than .06 percent of the equalized assessed valuation of such annexed territory. However, such a rate shall not exceed the authorized rates for operation of the community college district. For each year subsequent to 1990, such a levy may increase by no more than .06 percent of the equalized assessed valuation of the annexed territory until it reaches the maximum authorized rates of the community college district or until the 1992 levy at which time the full authorized rates for operations shall be applied to the annexed territory. The board of trustees of the community college district shall levy the full amount of all taxes upon the annexed territory other than those described in this paragraph as soon as the annexation becomes effective. Annexed territory shall not be assessed an amount to pay for bonded indebtedness incurred prior to July 1, 1990 under Section 3A-1 of this Act by the community college district.
(Source: P.A. 85-1335.)

(110 ILCS 805/6-7) (from Ch. 122, par. 106-7)
Sec. 6-7. (Repealed).
(Source: P.A. 90-372, eff. 7-1-98. Repealed internally, eff. 7-1-98.)

(110 ILCS 805/6-7.1) (from Ch. 122, par. 106-7.1)
Sec. 6-7.1. (Repealed).
(Source: P.A. 90-372, eff. 7-1-98. Repealed internally, eff. 7-1-98.)

(110 ILCS 805/6-7.2) (from Ch. 122, par. 106-7.2)
Sec. 6-7.2. (Repealed).
(Source: P.A. 90-372, eff. 7-1-98. Repealed internally, eff. 7-1-98.)

(110 ILCS 805/6-7.3) (from Ch. 122, par. 106-7.3)
Sec. 6-7.3. (Repealed).
(Source: P.A. 90-372, eff. 7-1-98. Repealed internally, eff. 7-1-98.)

(110 ILCS 805/6-7.4) (from Ch. 122, par. 106-7.4)
Sec. 6-7.4. (Repealed).
(Source: P.A. 90-372, eff. 7-1-98. Repealed internally, eff. 7-1-98.)

(110 ILCS 805/6-7.5) (from Ch. 122, par. 106-7.5)
Sec. 6-7.5. (Repealed).
(Source: P.A. 90-372, eff. 7-1-98. Repealed internally, eff. 7-1-98.)

(110 ILCS 805/6-10) (from Ch. 122, par. 106-10)
Sec. 6-10.
Sections 6-5.3, 6-5.5 and 6-6.1 do not apply to community college districts to which Article VII applies.
(Source: P.A. 78-669.)

(110 ILCS 805/6-12) (from Ch. 122, par. 106-12)
Sec. 6-12. The tax rates and the tax rate limitation in this Act shall not be subject to the provisions of the Revenue Act of 1939 or its successor provisions included in the Property Tax Code.
(Source: P.A. 88-670, eff. 12-2-94.)



Article VII

(110 ILCS 805/Art. VII heading)

(110 ILCS 805/7-1) (from Ch. 122, par. 107-1)
Sec. 7-1. This Article applies only to community college districts in cities having a population of 500,000 or more inhabitants. Each such community college district shall maintain a system of community colleges under the charge of a board, which is appointed as provided in Section 7-2. Except as otherwise provided in this Article, such a community college district and its board have all the rights, duties, powers and responsibilities and are subject to the same limitations as are provided for other community college districts in this Act, as now or hereafter amended.
(Source: P.A. 78-669.)

(110 ILCS 805/7-1.1) (from Ch. 122, par. 107-1.1)
Sec. 7-1.1. Additional powers.
(a) In addition to other powers and authority now possessed by it, the board shall have power (1) to lease from any public building commission created pursuant to the provisions of the "Public Building Commission Act", approved July 5, 1955, as now or hereafter amended, any real or personal property for the purpose of securing office or other space for its administrative functions or for community college purposes for a period of time not exceeding 40 years; and (2) to pay for the use of this leased property in accordance with the terms of the lease and with the provisions of the "Public Building Commission Act", approved July 5, 1955, as now or hereafter amended.
Such lease may be entered into without making a previous appropriation for the expense thereby incurred; provided, however, that if the board undertakes to pay all or any part of the costs of operating and maintaining the property of a public building commission as authorized in this Section, such expenses of operation and maintenance shall be included in the annual budget of such board annually during the term of such undertaking.
In addition, the board may undertake, either in the lease with a public building commission or by separate agreement or contract with a public building commission, to pay all or any part of the costs of maintaining and operating the property of a public building commission for any period of time not exceeding 40 years.
(b) In addition, the board shall have power to borrow money (including, without limitation, in the form of a line of credit which may vary from time to time as to outstanding principal amount) from any source, public or private, for the purpose of refunding or continuing to refund bonds, notes or other indebtedness when they become due and payable, and to enter into agreements in connection with such borrowing, including agreements providing for the issuance of indebtedness to evidence the obligation to repay such borrowing and agreements providing for the pledge of and the granting of a lien on tuition and fees established and collected by the board pursuant to Section 6-4; provided that the proceeds of any such indebtedness shall be used only to refund or continue to refund bonds, notes or other indebtedness initially issued between February 1, 1994 and March 1, 1994 in an amount not exceeding $34,000,000, and that any such indebtedness be repaid within 20 years.
(Source: P.A. 89-281, eff. 8-10-95.)

(110 ILCS 805/7-1.2)
Sec. 7-1.2. Power to deduct wages for municipal debts. Upon receipt of notice from the comptroller of a municipality with a population of 500,000 or more that a debt is due and owing the municipality by an employee of the board, the board may withhold, from the compensation of that employee, the amount of the debt that is due and owing and pay the amount withheld to the municipality; provided, however, that the amount deducted from any one salary or wage payment shall not exceed 25% of the net amount of the payment. Before the board deducts any amount from any salary or wage of an employee under this Section, the municipality shall certify that the employee has been afforded an opportunity for a hearing to dispute the debt that is due and owing the municipality. For purposes of this Section, "net amount" means that part of the salary or wage payment remaining after the deduction of any amounts required by law to be deducted and "debt due and owing" means (i) a specified sum of money owed to the municipality for city services, work, or goods, after the period granted for payment has expired, or (ii) a specified sum of money owed to the municipality pursuant to a court order or order of an administrative hearing officer after the exhaustion of, or the failure to exhaust, judicial review.
(Source: P.A. 90-22, eff. 6-20-97.)

(110 ILCS 805/7-2) (from Ch. 122, par. 107-2)
Sec. 7-2.
The board shall consist of 7 members, appointed by the mayor with the approval of the city council. Prior to the expiration of the term of any member his successor shall be appointed in like manner and shall hold office for a term of 3 years from July 1 of the year in which he is appointed and until his successor is appointed and qualified. Any vacancy in the membership of the board shall be filled through appointment by the mayor, with the approval of the city council, for the unexpired term. If any appointee fails to qualify within 30 days after his appointment, the office shall be filled by a new appointment for the unexpired term. To be eligible for appointment to a board under this Section, a person must possess the same qualifications and meet the same requirements as are prescribed by this Act for members of an elected board of a community college district.
(Source: P.A. 78-669.)

(110 ILCS 805/7-3) (from Ch. 122, par. 107-3)
Sec. 7-3. The organization of the board and election of officers for a board appointed under Section 7-2 shall be conducted in accordance with the general election law and this Act.
(Source: P.A. 81-1489.)

(110 ILCS 805/7-4) (from Ch. 122, par. 107-4)
Sec. 7-4. No power vested in the board or in any of its officers, agents or employees may be exercised by the city council.
(Source: Laws 1967, p. 9.)

(110 ILCS 805/7-5) (from Ch. 122, par. 107-5)
Sec. 7-5.
Until January 1, 1972, the fiscal year of the Board is the calendar year, and thereafter the fiscal year shall commence on the first day of July and end on the last day of June of each succeeding year. To effect this transition the Board shall adopt a resolution establishing the first fiscal year for the period commencing on January 1, 1972, and ending on June 30, 1973. All reports of the chief administrative officer, the budget and all appropriations shall be prepared for such period.
The board and its officers shall have all necessary powers to effectuate such change in the fiscal year, but the proceedings had pursuant to this Section shall not alter the procedures for the levy of taxes as provided in Section 7-18.
(Source: P.A. 77-676.)

(110 ILCS 805/7-6)
Sec. 7-6. (Repealed).
(Source: P.A. 85-1335. Repealed by P.A. 95-1046, eff. 3-27-09.)

(110 ILCS 805/7-7)
Sec. 7-7. (Repealed).
(Source: P.A. 77-676. Repealed by P.A. 95-1046, eff. 3-27-09.)

(110 ILCS 805/7-8) (from Ch. 122, par. 107-8)
Sec. 7-8. Before or within the first quarter of each fiscal year, the board shall adopt a budget and pass a resolution to be termed the "annual budget", hereinafter called the "budget", in and by which the board, subject to the limitations in Sections 7-9 through 7-13, shall appropriate such sums of money as may be required to defray all of its estimated expenses and liabilities to be paid or incurred during that fiscal year.
(Source: P.A. 82-1001.)

(110 ILCS 805/7-9) (from Ch. 122, par. 107-9)
Sec. 7-9. The budget shall set forth estimates, by classes, of all current assets and liabilities of each fund of the board as of the beginning of the fiscal year, and the amounts of those assets estimated to be available for appropriation in that year, either for expenditures or charges to be made or incurred during that year or for liabilities unpaid at the beginning thereof. Estimates of taxes to be received from the levies of prior years shall be net, after deducting amounts estimated to be sufficient to cover the loss and cost of collecting those taxes and also deferred collections thereof and abatements in the amount of those taxes extended or to be extended upon the collectors' books.
Estimates of the liabilities of the respective funds shall include:
1. All final judgments, including accrued interest thereon, entered against the board and unpaid at the beginning of that fiscal year;
2. The principal of all tax anticipation warrants and all temporary loans and all accrued interest thereon unpaid at the beginning of that fiscal year;
3. Any amount for which the board is required under this Act to reimburse the working cash fund from the educational fund and operations and maintenance fund; and
4. The amount of all accounts payable including estimates of audited vouchers, participation certificates, interfund loans and purchase orders payable.
The budget shall also set forth detailed estimates of all taxes to be levied for that year and of all current revenues to be derived from sources other than taxes, including State and Federal contributions, rents, fees, perquisites, and all other types of revenue, which will be applicable to expenditures or charges to be made or incurred during that year.
No estimate of taxes to be levied during the fiscal year for educational purposes and operations and maintenance of facilities purposes may exceed a sum equivalent to the product of the value of the taxable property in the district, as ascertained by the last assessment for State and county taxes previous to the passage of the budget, multiplied by the maximum per cent or rate of tax which the corporate authorities of the city are authorized by law to levy for the current fiscal year for those purposes: Provided that any estimate of taxes to be levied for the year 1975 collectible in 1976 and for the first half of the year 1976 collectible in 1977 for educational purposes and operations and maintenance of facilities purposes may be equal to a sum equivalent to the product of the value of the taxable property in the district, as ascertained by the 1972 assessment for State and county taxes, multiplied by the maximum per cent or rate of tax which the corporate authorities of the city are authorized by law to levy for the current fiscal year for those purposes.
All these estimates shall be so segregated and classified as to funds and in such other manner as to give effect to the requirements of law relating to the respective purposes to which the assets and taxes and other current revenues are applicable, so that no expenditure will be authorized or made for any purpose in excess of the money lawfully available therefor.
The several estimates of assets, liabilities and expenditure requirements required or authorized to be made by this Section and by Section 7-10 shall be made on the basis of information known to the board at the time of the passage of the annual budget and are not invalidated or otherwise subject to attack merely because after that time additional information is known to or could be discovered by the board that would require a different estimate or because the board might have amended these estimates under Section 7-12.
(Source: P.A. 85-1335.)

(110 ILCS 805/7-10) (from Ch. 122, par. 107-10)
Sec. 7-10. The budget shall specify the organizational unit, fund, activity and object to which an appropriation is applicable, as well as the amount of such appropriation.
The budget shall include appropriations for:
1. All estimated current expenditures or charges to be made or incurred during that fiscal year, including interest to accrue on tax anticipation warrants and temporary loans;
2. All final judgments, including accrued interest thereon, entered against the board and unpaid at the beginning of that fiscal year;
3. Any amount for which the board is required under this Act to reimburse the working cash fund from the educational fund and operations and maintenance fund;
4. All other estimated liabilities, including the principal of all tax anticipation warrants and all temporary loans and all accrued interest thereon, incurred during prior years and unpaid at the beginning of that fiscal year; and
5. An amount or amounts estimated to be sufficient to cover the loss and cost of collecting taxes levied for that fiscal year and also deferred collections thereof and abatements in the amounts of those taxes as extended upon the collectors' books.
(Source: P.A. 85-1335.)

(110 ILCS 805/7-11) (from Ch. 122, par. 107-11)
Sec. 7-11. The budget shall be prepared in tentative form by the board and in that form shall be made available to public inspection for at least 10 days prior to final action thereon, by having at least 5 copies thereof on file in the office of the secretary of the board. Not less than one week after those copies are placed on file and prior to final action thereon, the board shall hold at least one public hearing thereon, of which notice shall be given by publication in a newspaper published and having general circulation in the district at least one week prior to the time of the hearing. The board shall arrange for and hold the public hearing or hearings.
(Source: Laws 1967, p. 9.)

(110 ILCS 805/7-12) (from Ch. 122, par. 107-12)
Sec. 7-12. Subsequent to the public hearing provided for in Section 7-11 and before final action on the budget, the board may revise, alter, increase, or decrease the items contained therein, but the aggregate amount finally appropriated by the budget, including any subsequent amendment thereof, from any fund or for any purpose, including amounts appropriated for judgments and all other unpaid liabilities and all other purposes for which such authorities are herein or otherwise by law required to appropriate, may not exceed the aggregate amount available in that fund or for that purpose, as shown by the estimates of the available assets thereof at the beginning of that fiscal year and of taxes and other current revenues set forth in the budget. If the appropriations from any fund as set forth in the budget as finally adopted exceed in the aggregate the maximum amount which the board is authorized to appropriate therefrom, all appropriations made from that fund by the budget are void and the several amounts appropriated in the budget of the last preceding fiscal year, so far as they relate to operation and maintenance expenses, shall be considered to be appropriated for the current fiscal year for objects and purposes, respectively, as specified in the budget for the preceding fiscal year and the several amounts so appropriated shall constitute lawful appropriations for the current fiscal year. The board shall cause the budget to be entered in its proceedings within 10 days after its passage.
(Source: Laws 1967, p. 9.)

(110 ILCS 805/7-13) (from Ch. 122, par. 107-13)
Sec. 7-13. After the adoption of the budget, the board may not make any other appropriations before the adoption or passage of the next succeeding budget. The board may not, either directly or indirectly, make any contract or do any act which will add to its expenditures or liabilities, in any fiscal year, any thing or sum above the amount provided for in the annual budget for that fiscal year, but the board, by a concurring vote of 2/3 of all the members thereof (this vote to be taken by yeas and nays and entered in the proceedings of the board), may make any expenditures and incur any liability rendered necessary to meet emergencies such as epidemics, fires, unforeseen damages or other catastrophes happening after the annual budget has been passed or adopted. However, the board may at any time after the adoption of the annual budget, by a vote of 2/3 of all the members of the board, pass an additional or supplemental budget, thereby adding appropriations to those made in the annual budget and such supplemental or additional budget shall be regarded as an amendment of the annual budget for that year, but any additional or supplemental appropriations so made may not exceed the amount of moneys which the board estimates it will receive in that year from State appropriations, from federal funds and from any increase in the authorized tax rates over and above the amount of moneys which the board, at the time of the adoption of its annual budget for that year, estimated would be received from those sources. This Section does not prevent the board from providing for and causing to be paid from its funds any charge imposed by law without the action of the board.
(Source: P.A. 90-655, eff. 7-30-98.)

(110 ILCS 805/7-14) (from Ch. 122, par. 107-14)
Sec. 7-14. No contract may be made or expense or liability incurred by the board, by any member or committee of the board, or by any person for or in its behalf, notwithstanding the expenditure may have been ordered by the board, unless an appropriation therefor has been previously made. Neither the board, nor any member or committee, officer, head of any department or bureau, or employee thereof may during a fiscal year expend or contract to be expended any money, incur any liability, or enter into any contract which by its terms involves the expenditure of money for any of the purposes for which provision is made in the annual budget, in excess of the amounts appropriated in the annual budget. Any contract, verbal or written, made in violation of this Section is void as to the board, and no moneys belonging to the board may be paid on that contract. This Section does not prevent the making of lawful contracts for the construction of buildings, the purchase of insurance, or the leasing of realty, space and equipment, the terms of which conform with the requirements of this Act, or the making of lawful employment contracts and purchase orders the terms of which exceed one year.
The board may, however, lease from any public building commission created pursuant to the provisions of the "Public Building Commission Act", approved July 5, 1955, as now or hereafter amended, any real or personal property for the purpose of securing office or other space for its administrative functions or for community college purposes for any period of time not exceeding 40 years, and such lease may be made and the obligation or expense thereunder incurred without making a previous appropriation therefor, except as otherwise provided in Section 7-1.1 of this Act.
(Source: P.A. 79-1456.)

(110 ILCS 805/7-15) (from Ch. 122, par. 107-15)
Sec. 7-15. The board may at any regular meeting on or after July 1 in any year, by a vote of 2/3 of all its members, authorize the making of transfers within any fund under its jurisdiction of sums of money appropriated for one object or purpose to another object or purpose, which action shall be entered in its proceedings; but no appropriation for any purpose may be reduced below an amount sufficient to cover all obligations incurred or to be incurred against the appropriation for that purpose.
If, at the termination of any fiscal year or the time when the budget for the ensuing fiscal year should have been passed as provided in this Article, the appropriations necessary for the expenditures of the board for that ensuing fiscal year has not been made, the several amounts appropriated in the last budget for operation and maintenance expenses shall be considered to be appropriated for the current fiscal year for those purposes. Until the board passes an appropriation for the current fiscal year, the treasurer shall make the payments necessary for the support of the public community college on the basis of the appropriations of the preceding fiscal year.
(Source: P.A. 82-622.)

(110 ILCS 805/7-15a) (from Ch. 122, par. 107-15a)
Sec. 7-15a. Notwithstanding any other provision of this Act, the board of a community college district which changes from a full accrual basis of accounting for the recognition of local property tax revenues to a basis of accounting consistent with generally accepted accounting principles as interpreted by National Council on Governmental Accounting Interpretation No. 3, may, by resolution of the board adopted by vote of a majority of the members voting on the measure at a meeting of the board at which a quorum is present, permanently transfer a portion of its working cash fund to its educational fund and to its operations and maintenance fund in an amount equal to the difference between the cumulative amount of local property tax revenues which it would have recognized in its educational fund and in its operations and maintenance fund through the then current fiscal year under the full accrual basis of accounting and the cumulative amount of local property tax revenues which it does recognize in those 2 funds through the then current fiscal year under the basis of accounting consistent with National Council on Governmental Accounting Interpretation No. 3. This transfer shall be a one-time occurrence in a year in which the community college district makes a change from the full accrual basis of accounting to a basis of accounting consistent with National Council on Governmental Accounting Interpretation No. 3.
(Source: P.A. 85-1335.)

(110 ILCS 805/7-16) (from Ch. 122, par. 107-16)
Sec. 7-16. The appropriation resolution or budget, including the amounts for the payment of contract liabilities or to defray the expense of any project or purpose, does not constitute an approval by the board of any liability or of any project or purpose mentioned, but shall be regarded only as the provisions for a fund or funds for the payment of legal obligations of the board, which amounts have been properly vouchered, audited and approved by or under authority of the board, or of any project or purpose that has been approved and authorized by the board, as the case may be.
(Source: Laws 1967, p. 9.)

(110 ILCS 805/7-17) (from Ch. 122, par. 107-17)
Sec. 7-17. Any member or officer of the board, any officer of the city or any other person holding any trust or employment under the board or city who wilfully violates any of the provisions of Sections 7-8 through 7-16 shall be guilty of a business offense and may be fined not exceeding $10,000 and forfeits his right to and shall be removed from his office, trust or employment. Any such member, officer or person is liable for the amount of any loss or damage suffered by the board resulting from his violation of any of those Sections, to be recovered by the board or by any taxpayer in the name and for the benefit of the board, in a civil action. Any taxpayer bringing an action under this Section must file a bond for all costs, and is liable for all costs taxed against the board in that suit. This Section does not bar any other remedy.
(Source: P.A. 95-1046, eff. 3-27-09.)

(110 ILCS 805/7-18) (from Ch. 122, par. 107-18)
Sec. 7-18. Tax for operation and maintenance of facilities and purchase of grounds. For the purpose of establishing and supporting community colleges in each year and defraying the expenses incident to this purpose; for the purpose of building, acquiring, repairing and improving community college buildings, or procuring community college lands, furniture, fuel, libraries and apparatus, for building and architectural supplies, for the purchase, maintenance, repair and replacement of fixtures generally used in community college buildings, including but not limited to heating and ventilating systems, mechanical equipment, seats and desks, blackboards, window shades and curtains, gymnasium and recreation apparatus and equipment, auditorium and lunchroom equipment, and, if provided by resolution of the board, for the rental of buildings and property for community college purposes, for the payment of premiums for insurance upon buildings and building fixtures, for the payment of salaries of janitors, engineers, other custodial and security employees, for the costs of lights, gas, water, telephone service, custodial supplies and equipment and the cost of a professional survey of the conditions of school buildings, and all expenses incident to each of these purposes, the board may levy annually, upon all taxable property of the district, a tax for operation and maintenance of facilities purposes and the purchase of grounds at a rate for each year not to exceed .05% of the value, as equalized or assessed by the Department of Revenue for the year in which the levy is made; and may levy annually, upon all taxable property of the district, for educational purposes a tax for each year at a rate not to exceed .175% of the value, as equalized or assessed by the Department of Revenue for the year in which the levy is made. The taxes levied for operations and maintenance purposes and for educational purposes, respectively, may not exceed the estimated amounts of taxes to be levied for that year for those purposes as determined under Sections 7-8 through 7-17 and set forth in the annual budget of the board: But when bonds are issued by the board as authorized by Section 7-26 or Section 7-27, the rate of tax authorized in this Section to be levied for operations and maintenance of facilities purposes and the purchase of grounds shall be reduced each year by the rate of tax necessary to be levied for that year to pay the principal of and interest on all such bonds when issued. Except sums expended or obligations incurred for purposes described in any resolution and ordinance authorizing bonds issued under Sections 7-25, 7-26 and 7-27, any sum expended or obligations incurred for the purpose of building or acquiring community colleges, for procuring land, furniture, fuel, libraries and apparatus, for the improvement, repair or benefit of community college buildings and property, for building and architectural supplies, for the purchase, maintenance, repair and replacement of fixtures generally used in community college buildings, including but not limited to heating and ventilating systems, mechanical equipment, seats and desks, blackboards, window shades and curtains, gymnasium and recreational apparatus and equipment, auditorium and lunchroom equipment, and all expenses incident to each of these purposes shall be paid from that portion of the tax levied for operations and maintenance of facilities purposes.
Educational purposes and operations and maintenance of facilities purposes, respectively, include expenses of administration incidental to each of those purposes.
(Source: P.A. 89-281, eff. 8-10-95.)

(110 ILCS 805/7-18.1) (from Ch. 122, par. 107-18.1)
Sec. 7-18.1. Supplemental budget and taxes. When a supplemental budget has been adopted by the board under Section 7-13, the board may levy supplemental taxes which may not exceed the amount of the moneys appropriated in the supplemental budget nor the maximum rates of taxes which the board is authorized by law to levy for the current fiscal year for the respective purposes. This Section shall be effective only until January 1, 1974.
(Source: P.A. 89-281, eff. 8-10-95.)

(110 ILCS 805/7-19) (from Ch. 122, par. 107-19)
Sec. 7-19. Limit on expenditures. The board may not add to the expenditures for community college purposes any amount above the total estimated receipts from the State or Federal government, from the rental of lands or property, from funds otherwise received, and from taxes levied for educational purposes and for operations and maintenance of facilities purposes. The city is not liable for the board's expenditures which exceed those total estimated receipts. The board is authorized to levy all taxes as provided for in this Article.
(Source: P.A. 89-281, eff. 8-10-95.)

(110 ILCS 805/7-20) (from Ch. 122, par. 107-20)
Sec. 7-20. In ascertaining the rate per cent that will produce the amount of any tax levied under Section 7-18 the county clerk may not add any amount to cover any loss or cost of collecting the tax.
(Source: Laws 1967, p. 9.)

(110 ILCS 805/7-21) (from Ch. 122, par. 107-21)
Sec. 7-21. Tax anticipation warrants. When there is not sufficient money in the treasury to meet the ordinary and necessary expenses for educational purposes and for operations and maintenance of facilities purposes, the board may order issued warrants against and in anticipation of any taxes levied for the payment of the expenditures for educational purposes and for operations and maintenance of facilities purposes, to the extent of 85% of the total amount of the taxes levied for those purposes.
(Source: P.A. 89-281, eff. 8-10-95.)

(110 ILCS 805/7-22) (from Ch. 122, par. 107-22)
Sec. 7-22. Warrants drawn and issued under Section 7-21 shall be numbered consecutively in the order of their issuance and shall show upon their face that they are payable solely from the taxes when collected, and not otherwise, and that payment thereof will be made in the order of their issuance, beginning with the warrant having the lowest number, and shall be received by any collector of taxes in payment of taxes against which they are issued. The warrants shall be signed by the chairman and secretary of the board. The taxes against which the warrants are drawn shall be set apart and held for their payment, as herein provided. The warrants shall bear interest, payable out of the taxes against which they are drawn, at the rate of not to exceed 6% per annum, from the date of their issuance until paid, or until notice is given by publication in a newspaper or otherwise that the money for their payment is available and that they will be paid on presentation.
(Source: P.A. 76-1505.)

(110 ILCS 805/7-23) (from Ch. 122, par. 107-23)
Sec. 7-23. The chairman of the board, with the approval of the board, may designate one or more persons to have authority, when so directed by the chairman to affix the signature of the chairman to any warrant, certificate, contract or any other written instrument, which by law is required to be signed by the chairman of the board. When the signature of the chairman of the board is so affixed to a written instrument, it is as binding upon the board as if signed personally by its chairman. Whenever the chairman of the board desires to designate a person to affix the signature of the chairman to any warrant, certificate, contract or any other written instrument, he shall send a written notice to the board containing the name of the person he has selected and a designation of the instruments that person shall have authority to sign. Attached to the notice shall be the written signature of the chairman of the board, executed by the person so designated, with the signature of the person so designated underneath. The notice shall be filed with the secretary, presented at the next meeting of the board for its approval and entered in the proceedings of that meeting.
(Source: P.A. 76-1505.)

(110 ILCS 805/7-23.1) (from Ch. 122, par. 107-23.1)
Sec. 7-23.1. Contracts. The board shall let all contracts (other than those excepted by Section 3-27.1 of this Act) for supplies, materials or work involving an expenditure in excess of $25,000 or a lower amount as required by board policy by competitive bidding as provided in Section 3-27.1 of this Act.
(Source: P.A. 95-990, eff. 10-3-08.)

(110 ILCS 805/7-24) (from Ch. 122, par. 107-24)
Sec. 7-24. The board shall yearly, and may as often as necessary, appoint certified public accountants to examine the business methods and audit the accounts of the board, and to submit a report of that examination and audit, together with any of their recommendations as to changes in business methods of the board or any of its departments, officers or employees. That report shall be made to the mayor, the city council, and the board and be filed in the records of the board. The board shall prepare, publish and transmit to the mayor and the city council an annual report including in detail all receipts and expenditures, specifying the source of the receipts and the objects of the expenditures.
(Source: P.A. 83-343.)

(110 ILCS 805/7-25) (from Ch. 122, par. 107-25)
Sec. 7-25. Issuance of bonds; terms and sale. The board may incur an indebtedness and issue bonds for the purpose of erecting, purchasing or otherwise acquiring buildings suitable for community college use, transferring funds to the Illinois Building Authority for community college building purposes, erecting temporary community college structures, erecting additions to, repairing, rehabilitating and replacing existing community college buildings and temporary community college structures, furnishing and equipping community college buildings and temporary community college structures, and purchasing or otherwise acquiring and improving sites for such purposes.
The bonds may not be issued until the proposition of authorizing such bonds has been certified to the proper election officials, who shall have submitted it to the electors of the city at a regular scheduled election in accordance with the general election law, and approved by a majority of the electors voting upon that question.
The board shall adopt a resolution providing for certifying that proposition for such an election. In addition to the requirements of the general election law the notice of the referendum must contain the amount of the bond issue, maximum rate of interest and purpose for which issued. This notice shall be published in accordance with the general election law.
The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall bonds in the amount of
$............ be issued by the
Board of community College District YES
No....., County of.... and State of
Illinois for the purpose of (Here
print the purpose of the public ------------------------
measure) bearing interest at the
rate of not to exceed the maximum
rate authorized by the Bond NO
Authorization Act, as amended at the
time of the making of the contract?
--------------------------------------------------------------
Whenever the board desires to issue bonds as herein authorized, it shall adopt a resolution designating the purpose for which the proceeds of the bonds are to be expended and fixing the amount of the bonds proposed to be issued, the maturity thereof, and optional provisions, if any, the rate of interest thereon, and the amount of taxes to be levied annually for the purpose of paying the interest upon and the principal of such bonds.
The bonds shall bear interest at the rate of not more than the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, and shall mature within not to exceed 20 years from their date, and may be made callable on any interest payment date at par and accrued interest, after notice has been given, at the time and in the manner provided in the bond resolution.
The bonds shall be issued in the corporate name of the community college district, and they shall be signed by the chairman and secretary of the community college board. The bonds shall also be registered, numbered and countersigned by the treasurer who receives the taxes of the district. The registration shall be in a book in which shall be entered the record of the election authorizing the board to borrow money and a description of the bonds issued, including the number, date, to whom issued, amount, rate of interest and when due.
The bonds shall be sold by the board upon such terms as are approved by the board after advertisement for bids, and the proceeds thereof shall be received by the community college treasurer, and expended by the board for the purposes provided in the bond resolution.
The community college treasurer shall, before receiving any of such money, execute a surety bond conditioned upon the faithful discharge of his duties with a surety company authorized to do business in this State, which surety bond shall be approved by the community college board and filed as otherwise required under this Act for the treasurer's bond. The penalty of the surety bond shall be in the amount of such bond issue. The surety bond shall be in substantially the same form as the bond otherwise required under this Act for the treasurer and when so given shall fully describe the bond issue which it specifically covers and shall remain in force until the funds of the bond issue are fully disbursed in accordance with the law.
Before or at the time of issuing any bonds herein authorized, the board shall by resolution provide for the levy and collection of a direct annual tax upon all the taxable property of such community college district sufficient to pay and discharge the principal thereof at maturity and to pay the interest thereon as it falls due. Such tax shall be levied and collected in like manner with the other taxes of the community college district and shall be in addition to and exclusive of the maximum of all other taxes which the board is authorized by law to levy for community college purposes. Upon the filing in the office of the county clerk of the county wherein such community college district is located of a certified copy of any such ordinance, the county clerk shall extend the tax therein provided for, including an amount to cover loss and cost of collecting such taxes and also deferred collections thereof and abatements in the amounts of such taxes as extended upon the collector's books. The ordinance shall be in force upon its passage.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 89-281, eff. 8-10-95.)

(110 ILCS 805/7-26) (from Ch. 122, par. 107-26)
Sec. 7-26. Issuance of bonds not exceeding $15,000,000 aggregate. The board may incur an indebtedness and issue bonds therefor in an amount or amounts not to exceed in the aggregate $15,000,000 for the purpose of erecting, purchasing, or otherwise acquiring buildings suitable for community college use, transferring funds to the Illinois Building Authority for community college building purposes, erecting temporary community college structures, erecting additions to, repairing, rehabilitating, and replacing existing community college buildings and temporary community college structures, furnishing and equipping community college buildings and temporary community college structures, and purchasing or otherwise acquiring and improving sites for such purposes. The bonds may be issued without submitting the question of issuance thereof to the voters of the community college district for approval.
Whenever the board desires to issue bonds as herein authorized, it shall adopt a resolution designating the purpose for which the proceeds of the bonds are to be expended and fixing the amount of the bonds proposed to be issued, the schedule of the maturities thereof; and optional provisions, if any, and the maximum rate of interest thereon and directing the sale upon such terms as are determined by the board.
The secretary of the board shall cause such sale to be advertised by publication of a notice of sale once, as a legal notice in a newspaper having general circulation in the district, and once in a financial journal published in the City of New York, New York, or Chicago, Illinois. Such notice of sale shall be published not less than 7 nor more than 21 days prior to the date set for the sale of the bonds being advertised. The notice of sale shall state that sealed bids will be received by the board for its bonds and shall include: the amount, date, maturity or maturities of such bonds; the date, time and place of receipt of bids; the maximum permissible interest rate; the basis upon which the bonds will be awarded; call provisions, if any; and such other information as the board may deem pertinent.
After the bonds have been awarded to the successful bidder, the board shall adopt a resolution confirming the sale of said bonds to the successful bidder, setting forth the terms of sale, designating the place of payment for the principal and interest, prescribing the form of bond and determining the amount of taxes to be levied annually for each of the years in which said bonds are outstanding for the purpose of paying the interest on and the principal of such bonds.
The bonds shall be issued in the corporate name of the community college district, and they shall be signed by the chairman and secretary of the community college board. The bonds shall bear interest at a rate of not more than the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, and shall mature within 20 years from the date of issuance, and may be made callable on any interest payment date at par and accrued interest, after notice has been given, at the time and in the manner provided in the bond resolution. The proceeds of sale of said bonds shall be received by the community college treasurer, and expended by the board for the purpose provided in the bond resolution.
The community college treasurer shall, before receiving any of such money, execute a surety bond with a surety company authorized to do business in this State conditioned upon the faithful discharge of his duties. That surety bond must pass approval by the community college board and, upon such approval, shall be filed as otherwise required under this Act for the treasurer's bond. The penalty of the surety bond shall be in the amount of such bond issue. The surety bond shall be in substantially the same form as the bond otherwise required under this Act for the treasurer and when so given shall fully describe the bond issue which it specifically covers and shall remain in force until the funds of the bond issue are fully disbursed in accordance with the law.
Before or at the time of issuing any bonds herein authorized, the city council, upon the demand and under the direction of the board shall, by ordinance, provide for the levy and collection of a direct annual tax upon all the taxable property within the community college district sufficient to pay and discharge the principal thereof at maturity and to pay the interest thereon as it falls due. Such tax shall be levied and collected in like manner with the other taxes of the community college district and shall be in addition to and exclusive of the maximum of all other taxes which the board is authorized by law to levy for community college purposes. Upon the filing in the office of the county clerk of each county wherein such community college district is located of a certified copy of any such ordinance, the county clerk shall extend the tax therein provided for, including an amount to cover loss and cost of collecting such taxes and also deferred collections thereof and abatements in the amounts of such taxes as extended upon the collector's books.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 89-281, eff. 8-10-95.)

(110 ILCS 805/7-27) (from Ch. 122, par. 107-27)
Sec. 7-27. Issuance of bonds not exceeding $20,000,000 aggregate. The board may incur an indebtedness and issue bonds therefor in an amount or amounts not to exceed in the aggregate $20,000,000 for the purpose of erecting, purchasing, or otherwise acquiring buildings suitable for community college use, transferring funds to the Capital Development Board for community college building purposes, erecting temporary community college structures, erecting additions to, repairing, rehabilitating, and replacing existing community college buildings and temporary community college structures, furnishing and equipping community college buildings and temporary community college structures, and purchasing or otherwise acquiring and improving sites for such purposes. The bonds may be issued without submitting the question of issuance thereof to the voters of the community college district for approval.
Whenever the board desires to issue bonds as herein authorized, it shall adopt a resolution designating the purpose for which the proceeds of the bonds are to be expended and fixing the amount of the bonds proposed to be issued, the schedule of the maturities thereof, and optional provisions, if any, and the maximum rate of interest thereon and directing the sale upon such terms as are determined by the board.
The secretary of the board shall cause such sale to be advertised by publication of a notice of sale once, as a legal notice in a newspaper having general circulation in the district, and once in a financial journal published in the City of New York, New York, or Chicago, Illinois. Such notice of sale shall be published not less than 7 nor more than 21 days prior to the date set for the sale of the bonds being advertised. The notice of sale shall state that sealed bids will be received by the board for its bonds and shall include: the amount, date, maturity or maturities of such bonds; the date, time and place of receipt of bids; the maximum permissible interest rate; the basis upon which the bonds will be awarded; call provisions, if any; and such other information as the board may deem pertinent.
After the bonds have been awarded to the successful bidder, the board shall adopt a resolution confirming the sale of the bonds to the successful bidder setting forth the terms of sale, designating the place of payment for the principal and interest, prescribing the form of bond and determining the amount of taxes to be levied annually for each of the years in which said bonds are outstanding for the purpose of paying the interest on and the principal of such bonds.
The bonds shall be issued in the corporate name of the community college district, and shall be signed by such officers of the district as may be designated in the bond resolution. The bonds shall bear interest at a rate of not more than the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, and shall mature not more than 20 years from the date of issuance, and may be made callable on any interest payment date at par and accrued interest, after notice has been given, at the time and in the manner provided in the bond resolution. The proceeds of sale of said bonds shall be received by the community college treasurer, and expended by the board for the purpose provided in the bond resolution.
The community college treasurer shall, before receiving any of such money, execute a surety bond with a surety company authorized to do business in this State conditioned upon the faithful discharge of his duties. That surety bond must be approved by the community college board and, upon such approval, shall be filed as otherwise required under this Act for the treasurer's bond. The penalty of the surety bond shall be in the amount of such bond issue. The surety bond shall be in substantially the same form as the bond otherwise required under this Act for the treasurer and when so given shall fully describe the bond issue which it specifically covers and shall remain in force until the funds of the bond issue are fully disbursed in accordance with law.
Before or at the time of issuing any bonds herein authorized, the board shall by resolution provide for the levy and collection of a direct annual tax upon all the taxable property within the community college district sufficient to pay and discharge the principal thereof at maturity and to pay the interest thereon as it falls due. Such tax shall be levied and collected in like manner with the other taxes of the community college district and shall be in addition to and exclusive of the maximum of all other taxes that the board is authorized by law to levy for community college purposes. Upon the filing of a certified copy of any such ordinance in the office of the county clerk of each county wherein such community college district is located, the county clerk shall extend the tax therein provided for, including an amount to cover loss and cost of collecting such taxes and also deferred collections thereof and abatements in the amounts of such taxes as extended upon the collector's books.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 89-281, eff. 8-10-95.)



Article VIII

(110 ILCS 805/Art. VIII heading)

(110 ILCS 805/8-1) (from Ch. 122, par. 108-1)
Sec. 8-1.
All acts and proceedings relating to the organization, maintenance and operation of a junior college which have been performed before February 16, 1967 by a common school board, by a junior college board or by a city council in a city having over 500,000 inhabitants and which could have been performed in any community college district are hereby validated. Any acts and proceedings which have been initiated or performed by a board governing a junior college in existence before February 16, 1967, shall be deemed to be in accordance with, and in compliance with, the requirements of this Act, as amended.
(Source: P.A. 78-669.)

(110 ILCS 805/8-2) (from Ch. 122, par. 108-2)
Sec. 8-2.
The Sections, clauses, sentences and parts of this Act are severable, are not matters of mutual essential inducement, and any of them may be excised by any court of competent jurisdiction if this Act would otherwise be unconstitutional or ineffective. It is the intention of this Act to confer upon community college districts the whole or any part of the powers in this Act provided for, and if any one or more Sections, clauses, sentences and parts of this Act shall for any reason be questioned in any court of competent jurisdiction and shall be adjudged unconstitutional or invalid, such judgment shall not affect, impair or invalidate the remaining provisions thereof, but shall be confined in its operation to the specific provision or provisions so held unconstitutional or invalid, and the inapplicability or invalidity of any Section, clause, sentence or part of this Act in any one or more instances shall not be taken to affect or prejudice its applicability or validity in any other instance.
(Source: P.A. 78-669.)






110 ILCS 905/ - Allied Health Care Professional Assistance Law.

(110 ILCS 905/2001) (from Ch. 144, par. 1481)
Sec. 2001. Short title. This Article may be cited as the Allied Health Care Professional Assistance Law.
(Source: P.A. 86-1187.)

(110 ILCS 905/2002) (from Ch. 144, par. 1482)
Sec. 2002. Purpose. The purpose of this Law is to establish a program in the Illinois Department of Public Health to upgrade primary health care services for all citizens of the State, by providing grants and scholarships to allied health care professionals who will agree to practice in areas of the State demonstrating the greatest need for more professional medical care. The program shall encourage allied health care professionals to locate in areas where health manpower shortages exist and to increase the total number of allied health care professionals in the State.
(Source: P.A. 86-1187.)

(110 ILCS 905/2003) (from Ch. 144, par. 1483)
Sec. 2003. Definitions. As used in this Law, unless the context clearly requires otherwise:
(a) "Eligible allied health care professional" means a person who meets all of the following qualifications:
(1) he or she is studying an allied health care field

in a medical or other school located in Illinois and accredited in its field or otherwise approved by the Department, and agrees to obtain a license to practice in his or her field in this State;

(2) he or she exhibits financial need as determined

by the Department; and

(3) he or she agrees to practice full-time in a

Designated Shortage Area as an allied health care professional one year for each year he or she is a scholarship recipient.

(b) "Department" means the Illinois Department of Public Health.
(c) "Designated Shortage Area" means an area designated by the Director of Public Health as a physician shortage area, a medically underserved area, or a critical health manpower shortage area as defined by the United States Department of Health and Human Services, or as further defined by the Department to enable it to effectively fulfill the purpose stated in Section 2002. Such areas may include the following:
(1) an urban or rural area which is a rational area

for the delivery of health services;

(2) a population group; or
(3) a public or nonprofit private medical facility.
(Source: P.A. 86-1187.)

(110 ILCS 905/2004) (from Ch. 144, par. 1484)
Sec. 2004. Grants and scholarships; rules.
(a) The Department may establish a program of grants and scholarships to be awarded to eligible allied health care professionals, subject to amounts appropriated for that purpose, and may award grants and scholarships to such persons in order to accomplish the purposes expressed in Section 2002. The Department shall adopt criteria for the awarding of grants and scholarships under this Law, including standards of financial need.
(b) The Department also shall adopt all rules and regulations necessary to implement the provisions of this Law.
(Source: P.A. 86-1187.)

(110 ILCS 905/2005) (from Ch. 144, par. 1485)
Sec. 2005. Failure to fulfill scholarship obligation. Scholarship recipients who fail to fulfill the obligation described in paragraph (3) of subsection (a) of Section 2003 shall pay to the Department an amount equal to 3 times the amount of the annual scholarship grant received for each unfulfilled year of the obligation together with interest at 7% per year on that amount. However, this obligation to repay does not apply when the failure to fulfill the obligation results from involuntarily leaving the profession due to a decrease in the number of health care professionals employed in the State or from the death or adjudication as incompetent of the person holding the scholarship. No claim for repayment may be filed against the estate of such a decedent or incompetent.
Each person applying for such a scholarship shall be provided with a copy of this Section at the time he or she applies for the benefits of such scholarship.
(Source: P.A. 86-1187.)



110 ILCS 916/ - Public Interest Attorney Assistance Act.

(110 ILCS 916/1)
Sec. 1. Short title. This Act may be cited as the Public Interest Attorney Assistance Act.
(Source: P.A. 96-615, eff. 1-1-10; 96-768, eff. 1-1-10.)

(110 ILCS 916/5)
Sec. 5. Legislative findings. The General Assembly finds the following:
(1) Equal access to justice is a basic right that is

fundamental to democracy in this State, and the integrity of this State and this State's justice system depends on protecting and enforcing the rights of all people and quality enforcement of the laws of this State.

(2) Equal access to justice and quality enforcement

of State laws are integral parts of the general public welfare.

(3) Vulnerable and disadvantaged citizens of this

State are unable to protect or enforce their rights without legal assistance from public interest attorneys.

(4) Graduating law students and practicing attorneys

are increasingly unable to continue in public interest attorney positions because of high student loan debt.

(5) Assisting public interest attorneys with loan

forgiveness is a major step toward ensuring quality legal representation for this State's most vulnerable citizens and quality enforcement of State law.

(6) The collection and distribution of funds under

this Act promotes justice and is in the public interest.

(7) The use of funds for the purposes prescribed by

this Act are in the public interest and consistent with providing equal access to justice and quality enforcement of State law.

(Source: P.A. 96-615, eff. 1-1-10; 96-768, eff. 1-1-10.)

(110 ILCS 916/10)
Sec. 10. Purpose. The purpose of this Act is to encourage qualified individuals to enter into and continue in employment in this State as assistant State's Attorneys, assistant Public Defenders, civil legal aid attorneys, assistant Attorneys General, assistant public guardians, IGAC attorneys, and legislative attorneys in a manner that protects the rights of this State's most vulnerable citizens or promotes the quality enforcement of State law.
(Source: P.A. 96-615, eff. 1-1-10; 96-768, eff. 1-1-10.)

(110 ILCS 916/15)
Sec. 15. Definitions. For the purposes of this Act:
"Assistant State's Attorney" means a full-time employee of a State's Attorney in Illinois or the State's Attorneys Appellate Prosecutor who is continually licensed to practice law and prosecutes or defends cases on behalf of the State or a county.
"Assistant Attorney General" means a full-time employee of the Illinois Attorney General who is continually licensed to practice law and prosecutes or defends cases on behalf of the State.
"Assistant Public Defender" means a full-time employee of a Public Defender in Illinois or the State Appellate Defender who is continually licensed to practice law and provides legal representation to indigent persons, as provided by statute.
"Assistant public guardian" means a full-time employee of a public guardian in Illinois who is continually licensed to practice law and provides legal representation pursuant to court appointment.
"Civil legal aid" means free or reduced-cost legal representation or advice to low-income clients in non-criminal matters.
"Civil legal aid attorney" means an attorney who is continually licensed to practice law and is employed full time as an attorney at a civil legal aid organization in Illinois.
"Civil legal aid organization" means a not-for-profit corporation in Illinois that (i) is exempt from the payment of federal income tax pursuant to Section 501(c)(3) of the Internal Revenue Code, (ii) is established for the purpose of providing legal services that include civil legal aid, (iii) employs 2 or more full-time attorneys who are licensed to practice law in this State and who directly provide civil legal aid, and (iv) is in compliance with registration and filing requirements that are applicable under the Charitable Trust Act and the Solicitation for Charity Act.
"Commission" means the Illinois Student Assistance Commission.
"Committee" means the advisory committee created under Section 20 of this Act.
"Eligible debt" means outstanding principal, interest, and related fees from loans obtained for undergraduate, graduate, or law school educational expenses made by government or commercial lending institutions or educational institutions. "Eligible debt" excludes loans made by a private individual or family member.
"IGAC attorney" means a full-time employee of the Illinois Guardianship and Advocacy Commission, including the Office of State Guardian, the Legal Advocacy Service, and the Human Rights Authority, who is continually licensed to practice law and provides legal representation to carry out the responsibilities of the Illinois Guardianship and Advocacy Commission.
"Legislative attorney" means a full-time employee of the Illinois Senate, the Illinois House of Representatives, or the Illinois Legislative Reference Bureau who is continually licensed to practice law and provides legal advice to members of the General Assembly.
"Program" means the Public Interest Attorney Loan Repayment Assistance Program.
"Public interest attorney" means an attorney practicing in Illinois who is an assistant State's Attorney, assistant Public Defender, civil legal aid attorney, assistant Attorney General, assistant public guardian, IGAC attorney, or legislative attorney.
"Qualifying employer" means (i) an Illinois State's Attorney or the State's Attorneys Appellate Prosecutor, (ii) an Illinois Public Defender or the State Appellate Defender, (iii) an Illinois civil legal aid organization, (iv) the Illinois Attorney General, (v) an Illinois public guardian, (vi) the Illinois Guardianship and Advocacy Commission, (vii) the Illinois Senate, (viii) the Illinois House of Representatives, or (ix) the Illinois Legislative Reference Bureau.
(Source: P.A. 96-615, eff. 1-1-10; 96-768, eff. 1-1-10.)

(110 ILCS 916/20)
Sec. 20. Public Interest Attorney Loan Repayment Assistance Program.
(a) The Commission shall establish and administer the Program for the primary purpose of providing loan repayment assistance to practicing attorneys to encourage them to pursue careers as public interest attorneys to protect the rights of this State's most vulnerable citizens or provide quality enforcement of State law. The Commission shall create an advisory committee composed of representatives from organizations with relevant expertise, including one person from each of the following entities:
(1) The Illinois State's Attorneys Association.
(2) An office of an Illinois Public Defender.
(3) An office of an Illinois public guardian.
(4) The Office of the Illinois Attorney General.
(5) An Illinois metropolitan bar association.
(6) An Illinois statewide bar association.
(7) A public law school in this State.
(b) The Public Interest Attorney Loan Repayment Assistance Fund is created as a special fund in the State treasury. The Fund shall consist of all moneys remitted to the Commission under the terms of this Act. All money in the Fund shall be used, subject to appropriation, by the Commission for the purposes of this Act.
(c) Subject to the availability of appropriations and subsections (d) and (e) of this Section, the Commission shall distribute funds to eligible applicants.
(d) The Commission is authorized to prescribe all rules, policies, and procedures necessary or convenient for the administration of the Program and all terms and conditions applicable to payments made under this Act. This shall be done with the guidance and assistance of the Committee.
(e) The Commission shall administer the Program, including, but not limited to, establishing and implementing the following:
(1) An application process. Subject to the

availability of appropriations, the Commission shall, each year, consider applications by eligible public interest attorneys for loan repayment assistance under the Program.

(2) Eligibility requirements. The Commission shall,

on an annual basis, receive and consider applications for loan repayment assistance under the Program if the Commission finds that the applicant:

(i) is a citizen or permanent resident of the

United States;

(ii) is a licensed member of the Illinois Bar in

good standing;

(iii) has eligible debt in grace or repayment

status; and

(iv) is employed as a public interest attorney

with a qualifying employer in Illinois.

(3) A maximum amount of loan repayment assistance

for each participant, which shall be $6,000 per year, up to a maximum of $30,000 during the participant's career.

(4) Prioritization. The Commission shall develop

criteria for prioritization among eligible applicants in the event that there are insufficient funds available to make payments to all eligible applicants under this Act. The prioritization criteria shall include the timeliness of the application, the applicant's salary level, the amount of the applicant's eligible debt, the availability of other loan repayment assistance to the applicant, the applicant's length of service as a public interest attorney, and the applicant's prior participation in the Program.

(f) The distribution of funds available after administrative costs must be made by the Commission to eligible public interest attorneys in the following manner:
(1) Loan repayment assistance must be in the form

of a forgivable loan.

(2) To have the loan forgiven, the participant

shall (i) complete a year of employment with a qualifying employer and (ii) make educational debt payments (interest or principal or both) that equal at least the amount of assistance received under the Program during the assistance year.

(3) Each loan must be documented by means of a

promissory note executed by the borrower in a form provided by the Commission and shall be forgiven when an eligible participant meets the requirements set forth by the Commission.

(Source: P.A. 96-615, eff. 1-1-10; 96-768, eff. 1-1-10.)

(110 ILCS 916/25)
Sec. 25. Ineligibility and termination of funds; procedures.
(a) If a participant becomes ineligible during the term of a loan, he or she must repay the outstanding amount of any loan received from the Commission.
(b) The Commission may in its discretion forgive the loan of a participant in whole or in part in certain circumstances as set forth in its written policies and guidelines.
(Source: P.A. 96-615, eff. 1-1-10; 96-768, eff. 1-1-10.)

(110 ILCS 916/30)
Sec. 30. Other powers. The Commission may make, enter into, and execute contracts, agreements, leases, and other instruments with any person, including without limitation any federal, State, or local governmental agency, and may take other actions that may be necessary or convenient to accomplish any purpose authorized by this Act.
(Source: P.A. 96-615, eff. 1-1-10; 96-768, eff. 1-1-10.)

(110 ILCS 916/90)
Sec. 90. (Amendatory provisions; text omitted).
(Source: P.A. 96-615, eff. 1-1-10; 96-768, eff. 1-1-10; text omitted.)



110 ILCS 920/ - Baccalaureate Savings Act.

(110 ILCS 920/1) (from Ch. 144, par. 2401)
Sec. 1. This Act shall be known and may be cited as the "Baccalaureate Savings Act".
(Source: P.A. 85-939.)

(110 ILCS 920/2) (from Ch. 144, par. 2402)
Sec. 2. Declaration of Purpose. It is declared that for the benefit of the people of the State of Illinois, the conduct and increase of their commerce, the protection and enhancement of their welfare, the development of continued prosperity and the improvement of their health and living conditions, it is essential that this and future generations of youth be given the fullest opportunity to learn and to develop their intellectual and mental capacities and skills; that to achieve these ends it is of the utmost importance that Illinois residents be provided with investment alternatives to enhance their financial access to Institutions of Higher Education. It is the intent of this Act to provide to the State of Illinois an alternative low cost method of borrowing for the purposes authorized in the General Obligation Bond Act and to encourage enrollment in Institutions of Higher Education located in the State of Illinois, all in execution of the public policy set forth above.
(Source: P.A. 85-939.)

(110 ILCS 920/3) (from Ch. 144, par. 2403)
Sec. 3. Definitions. The following terms shall have the meanings ascribed to them in this Section unless the context clearly indicates otherwise:
(a) "College Savings Bonds" mean general obligation bonds of the State issued under the General Obligation Bond Act in accordance with this Act and designated as General Obligation College Savings Bonds.
(b) "Institution of Higher Education" includes: The University of Illinois; Southern Illinois University; Chicago State University; Eastern Illinois University; Governors State University; Illinois State University; Northeastern Illinois University; Northern Illinois University; Western Illinois University; the public community colleges of the State; any public universities, colleges and community colleges now or hereafter established or authorized by the General Assembly; any nonpublicly supported postsecondary educational organization located and authorized to operate in this State which operates privately, not-for-profit. "Institution of higher education" does not include any educational organization used for sectarian instruction, as a place of religious teaching or worship or for any religious denomination or the training of ministers, priests, rabbis or other professional persons in the field of religion.
(Source: P.A. 89-4, eff. 1-1-96; 90-372, eff. 7-1-98.)

(110 ILCS 920/4) (from Ch. 144, par. 2404)
Sec. 4. Issuance and Sale of College Savings Bonds. In order to provide investors with investment alternatives to enhance their financial access to Institutions of Higher Education located in the State of Illinois, and in furtherance of the public policy of this Act, bonds authorized by the provisions of the General Obligation Bond Act, in a total aggregate original principal amount not to exceed $2,200,000,000 may be issued and sold from time to time, and as often as practicable, as College Savings Bonds in such amounts as directed by the Governor, upon recommendation by the Director of the Governor's Office of Management and Budget. Bonds to be issued and sold as College Savings Bonds shall be designated by the Governor and the Director of the Governor's Office of Management and Budget as "General Obligation College Savings Bonds" in the proceedings authorizing the issuance of such Bonds, and shall be subject to all of the terms and provisions of the General Obligation Bond Act, except that College Savings Bonds may bear interest payable at such time or times and may be sold at such prices and in such manner as may be determined by the Governor and the Director of the Governor's Office of Management and Budget and except as otherwise provided in this Act. If College Savings Bonds are sold at public sale, the public sale procedures shall be as set forth in Section 11 of the General Obligation Bond Act. College Savings Bonds may be sold at negotiated sale if the Director of the Governor's Office of Management and Budget determines that a negotiated sale will result in either a more efficient and economic sale of such Bonds or greater access to such Bonds by investors who are residents of the State of Illinois. If any College Savings Bonds are sold at a negotiated sale, the underwriter or underwriters to which such Bonds are sold shall (a) be organized, incorporated or have their principal place of business in the State of Illinois, or (b) in the judgment of the Director of the Governor's Office of Management and Budget, have sufficient capability to make a broad distribution of such Bonds to investors resident in the State of Illinois. In determining the aggregate principal amount of College Savings Bonds that has been issued pursuant to this Act, the aggregate original principal amount of such Bonds issued and sold shall be taken into account. Any bond issued under this Act shall be payable in one payment on a fixed date, unless the Governor and the Director of the Governor's Office of Management and Budget determine otherwise.
(Source: P.A. 94-793, eff. 5-19-06.)

(110 ILCS 920/5) (from Ch. 144, par. 2405)
Sec. 5. Security of College Savings Bonds. Any College Savings Bonds issued under the General Obligation Bond Act in accordance with this Act shall be direct, general obligations of the State of Illinois and subject to repayment as provided in the General Obligation Bond Act; however in the proceedings of the Governor and the Director of the Governor's Office of Management and Budget authorizing the issuance of College Savings Bonds, such officials may covenant on behalf of the State with or for the benefit of the holders of such Bonds as to all matters deemed advisable by such officials, including the terms and conditions for creating and maintaining sinking funds, reserve funds and such other special funds as may be created in such proceedings, separate and apart from all other funds and accounts of the State, and such officials may make such other covenants as may be deemed necessary or desirable to assure the prompt payment of the principal of and interest on such Bonds. The transfers to and appropriations from the General Obligation Bond Retirement and Interest Fund required by the General Obligation Bond Act shall be made at such times and in such amounts as shall be determined by the Governor and the Director of the Governor's Office of Management and Budget and shall be made to and from any fund or funds created pursuant to this Section for the payment of the principal of and interest on any College Savings Bonds.
(Source: P.A. 94-793, eff. 5-19-06.)

(110 ILCS 920/6) (from Ch. 144, par. 2406)
Sec. 6. Compel payment; remedies of bondholders. If the State fails to pay the principal of or interest on any College Savings Bonds or premium, if any, as the same become due, or shall fail to make any required monthly transfer of funds to provide for the payment of such principal, interest or premium, a civil action to compel payment may be instituted in the Supreme Court of Illinois as a court of original jurisdiction by the holder or holders of the College Savings Bonds with respect to which such default of payment or failure to make a required transfer exists. Delivery of a summons and a copy of the complaint to the Attorney General shall constitute sufficient service to give the Supreme Court of Illinois jurisdiction of the subject matter of such suit and jurisdiction over the State and its officers named as defendants for the purpose of compelling such payment or transfer. Any case, controversy or cause of action concerning the validity of this Act relates to the revenue of the State of Illinois.
If the Supreme Court of Illinois denies the holder or holders of Bonds leave to file an original action in the Supreme Court, the bond holder or holders may bring the action in the Circuit Court of Sangamon County.
(Source: P.A. 85-939.)

(110 ILCS 920/7) (from Ch. 144, par. 2407)
Sec. 7. Exemption from taxation. As provided in this Act, the issuance of College Savings Bonds is in all respects for the benefit of the People of the State of Illinois, the conduct and increase of their commerce, the protection and enhancement of their welfare, the development of continued prosperity and the improvement of their health and living conditions and the issuance of such Bonds is for public purposes. In consideration thereof, College Savings Bonds issued under the General Obligation Bond Act in accordance with this Act and the income derived therefrom shall be free from all taxation by the State or its political subdivisions, except for estate, transfer and inheritance taxes. For purposes of Section 250 of the Illinois Income Tax Act, the exemption of the income from College Savings Bonds issued in accordance with this Act shall terminate after all of the bonds have been paid. The amount of such income that shall be added and then subtracted on the Illinois income tax return of a taxpayer, pursuant to Section 203 of the Illinois Income Tax Act, from federal adjusted gross income or federal taxable income in computing Illinois base income shall be the interest net of any bond premium amortization.
(Source: P.A. 89-460, eff. 5-24-96.)

(110 ILCS 920/8) (from Ch. 144, par. 2408)
Sec. 8. Grant Program. The proceedings of the Governor and the Director of the Governor's Office of Management and Budget authorizing the issuance of College Savings Bonds shall also provide for a grant program of additional financial incentives to be provided to holders of such Bonds to encourage the enrollment of students at Institutions of Higher Education located in the State of Illinois. The Grant Program of financial incentives shall be administered by the State Scholarship Commission pursuant to administrative rules promulgated by the Commission. Such financial incentives shall be in such forms as determined by the Governor and the Director of the Governor's Office of Management and Budget at the time of the authorization of such College Savings Bonds and may include, among others, supplemental payments to the holders of such Bonds at maturity to be applied to tuition costs at institutions of higher education located in the State of Illinois. The Commission may establish, by rule, administrative procedures and eligibility criteria for the Grant Program, provided such rules are consistent with the purposes of this Act. The Commission may require bond holders, institutions of higher education and other necessary parties to assist in the determination of eligibility for financial incentives under the Grant Program. All grants shall be subject to annual appropriation of funds for such purpose by the General Assembly. Such financial incentives shall be provided only if, in the sole judgment of the Director of the Governor's Office of Management and Budget, the cost of such incentives shall not cause the cost to the State of the proceeds of the College Savings Bonds being sold to be increased by more than 1/2 of 1%. No such financial incentives shall be paid to assist in the financing of the education of a student (i) in a school or department of divinity for any religious denomination or (ii) pursuing a course of study consisting of training to become a minister, priest, rabbi or other professional person in the field of religion.
(Source: P.A. 94-793, eff. 5-19-06.)

(110 ILCS 920/9) (from Ch. 144, par. 2409)
Sec. 9. (Repealed).
(Source: P.A. 85-939. Repealed by P.A. 93-812, eff. 1-1-05.)

(110 ILCS 920/10) (from Ch. 144, par. 2410)
Sec. 10. The Illinois Board of Higher Education, with the assistance of the Illinois State Scholarship Commission, shall develop and implement an educational program and marketing strategies designed to inform parents about the options available for financing a college education and the need to accumulate the financial resources necessary to pay for a college education. The Board and the Commission shall report to the Governor and the General Assembly on the program developed and its operation prior to April 30, 1988. The Illinois Board of Higher Education shall promulgate rules and regulations with respect to their powers and duties pursuant to this Act.
(Source: P.A. 85-939.)

(110 ILCS 920/11) (from Ch. 144, par. 2411)
Sec. 11. (Repealed).
(Source: P.A. 90-372, eff. 7-1-98. Repealed internally, eff. 7-1-98.)



110 ILCS 923/ - Child Welfare Student Loan Forgiveness Act.

(110 ILCS 923/1)
Sec. 1. Short title. This Act may be cited as the Child Welfare Student Loan Forgiveness Act.
(Source: P.A. 94-497, eff. 1-1-06.)

(110 ILCS 923/5)
Sec. 5. Purpose. The purpose of this Act is to attract capable and promising students to the child welfare profession, increase employment and retention of individuals who are working towards or who have received either a bachelor's degree or a master's degree in social work or any human services subject area that qualifies the individual for employment as a family services worker, and provide opportunities for persons making mid-career decisions to enter the child welfare profession.
(Source: P.A. 94-497, eff. 1-1-06.)

(110 ILCS 923/10)
Sec. 10. Definitions. In this Act:
"Commission" means the Illinois Student Assistance Commission.
"Contracting agency" means an agency that the Department of Children and Family Services contracts with for the provision of child protective services.
"Forgivable loan" means a higher education student loan that a person has incurred in attending a social work program approved by the Council on Social Work Education or an accredited human services degree program.
(Source: P.A. 94-497, eff. 1-1-06.)

(110 ILCS 923/15)
Sec. 15. Establishment of program. There is created the Child Welfare Student Loan Forgiveness Program to be administered by the Illinois Student Assistance Commission. The program shall provide loan assistance, subject to appropriation, to eligible students for upper-division undergraduate and graduate study. The Commission shall adopt rules necessary to administer the program.
(Source: P.A. 94-497, eff. 1-1-06.)

(110 ILCS 923/20)
Sec. 20. Maximum loan time period; maximum loan amount.
(a) Subject to appropriation, an undergraduate forgivable loan may be awarded for a maximum of 2 academic years. The amount of this loan shall not exceed $4,000 per year.
(b) Subject to appropriation, a graduate forgivable loan may be awarded for a maximum of 2 academic years. The amount of this loan shall not exceed $8,000 per year.
(Source: P.A. 94-497, eff. 1-1-06.)

(110 ILCS 923/25)
Sec. 25. Eligibility.
(a) To be eligible for assistance under the Child Welfare Student Loan Forgiveness Program, an applicant for an undergraduate forgivable loan must meet all of the following qualifications:
(1) Be a full-time student at the upper-division

undergraduate level in a social work program approved by the Council on Social Work Education leading to a bachelor's degree in social work or an accredited human services degree program.

(2) Have declared an intent to work in child welfare

at the Department of Children and Family Services, its successor, or a contracting agency for at least the number of years for which a forgivable loan is received.

(3) Have maintained a minimum cumulative grade point

average of at least a 2.5 on a 4.0 scale for all undergraduate work. If applying for renewal of an undergraduate forgivable loan, an applicant must have maintained a minimum cumulative grade point average of at least a 2.5 on a 4.0 scale for all undergraduate work and have earned at least 12 semester credits per term, or the equivalent.

(b) To be eligible for assistance under the Child Welfare Student Loan Forgiveness Program, an applicant for a graduate forgivable loan must meet all of the following qualifications:
(1) Be a full-time student at the graduate level in a

social work program approved by the Council on Social Work Education leading to a master's degree in social work or an accredited human services degree program.

(2) Have declared an intent to work in child welfare

at the Department of Children and Family Services, its successor, or a contracting agency for at least the number of years for which a forgivable loan is received.

(3) Hold a bachelor's degree from a school or

department of social work at any college or university accredited by the Council on Social Work Education, or hold a degree in a human services field from an accredited college or university.

(4) Have maintained an undergraduate cumulative grade

point average of at least a 3.0 on a 4.0 scale or have attained a Graduate Record Examination (GRE) score of at least 1,000. If applying for renewal of a graduate forgivable loan, an applicant must have maintained a minimum cumulative grade point average of at least a 3.0 on a 4.0 scale for all graduate work and have earned at least 9 semester credits per term, or the equivalent.

(5) Not have received an undergraduate forgivable

loan under the program.

(Source: P.A. 94-497, eff. 1-1-06.)

(110 ILCS 923/30)
Sec. 30. Repayment schedule; credit; penalty for non-compliance.
(a) A forgivable loan must be repaid within 10 years after completion of the approved or accredited social work or human services program. The Commission shall adopt, by rule, repayment schedules and applicable interest rates.
(b) Credit for repayment of a forgivable loan shall be in an amount not to exceed $4,000 in loan principal plus applicable accrued interest for each full year of eligible service in the child welfare profession. Forgivable loan recipients may receive loan repayment credit for child welfare service rendered at any time during the scheduled repayment period. However, such repayment credit shall be applicable only to the current principal and accrued interest balance that remains at the time the repayment credit is earned. No loan recipient shall be reimbursed for previous cash payments of principal and interest.
(c) Any forgivable loan recipient who fails to work at the Department of Children and Family Services, its successor, or a contracting agency, as required under the terms of the loan, is responsible for repaying the loan plus accrued interest at 8% annually.
(Source: P.A. 94-497, eff. 1-1-06.)



110 ILCS 924/ - Community College Transfer Grant Program Act.

(110 ILCS 924/1)
Sec. 1. Short title. This Act may be cited as the Community College Transfer Grant Program Act.
(Source: P.A. 96-1299, eff. 7-26-10.)

(110 ILCS 924/5)
Sec. 5. Definitions. As used in this Act:
"Commission" means the Illinois Student Assistance Commission.
"Grant" means the amount of financial assistance awarded under this Act.
"Institution of higher education" means a public or private not-for-profit institution that is an "institution of higher learning" as defined in the Higher Education Student Assistance Act and that offers baccalaureate degrees.
"Student" means an undergraduate student who is entitled to in-state tuition charges.
(Source: P.A. 96-1299, eff. 7-26-10.)

(110 ILCS 924/10)
Sec. 10. Community College Transfer Grant Program created; adoption of rules. There is created the Community College Transfer Grant Program to provide financial assistance to eligible students, subject to appropriation, for the costs of attending a public or private institution of higher education in this State. Funds must be paid to institutions of higher education on behalf of students who have been awarded financial assistance pursuant to Section 15 of this Act. The Commission shall adopt rules for the implementation of the provisions of this Act and the disbursement of funds consistent therewith and appropriate to the administration of the program.
(Source: P.A. 96-1299, eff. 7-26-10.)

(110 ILCS 924/15)
Sec. 15. Eligibility criteria.
(a) Under the Community College Transfer Grant Program, grants must be made on behalf of students who are residents of this State and who meet all of the following qualifications:
(1) Have received an associate's degree at a public

community college located in this State.

(2) Have enrolled in an institution of higher

education located in this State by the fall semester following the award of the associate's degree.

(3) Have applied for financial aid, including

completing and submitting a free application for federal student aid.

(4) Have financial need, defined as an Expected

Family Contribution (EFC) of no more than $9,000 as calculated by the federal government using the family's financial information reported on the Free Application for Federal Student Aid (FAFSA) form.

Only students who maintained a cumulative grade point average of at least 3.0 on a 4.0 scale or its equivalent while enrolled in an associate's degree program at a public community college located in this State are eligible to receive a grant under this Act.
(b) Notwithstanding any other provision of law to the contrary, the Commission shall consider an applicant eligible for a grant under this Section if the Commission finds that the applicant is (i) a United States citizen or eligible non-citizen and (ii) a resident of this State.
(c) Eligibility for a grant under the Community College Transfer Grant Program is limited to 2 academic years or 60 credit hours and must be used only for undergraduate collegiate work.
To remain eligible for a grant under this program, a student must continue to demonstrate financial need, as defined in this Section, maintain a cumulative grade point average of at least 3.0 on a 4.0 scale or its equivalent, and make satisfactory academic progress towards a degree.
(Source: P.A. 96-1299, eff. 7-26-10.)

(110 ILCS 924/20)
Sec. 20. Amount of award. The amount of the grant under this Act for an eligible student is subject to appropriation and is fixed at $1,000 per year. Students pursuing undergraduate collegiate work in engineering, mathematics, nursing, teaching, or science are eligible for an additional $1,000 grant.
(Source: P.A. 96-1299, eff. 7-26-10.)

(110 ILCS 924/25)
Sec. 25. State financial aid eligibility. Tuition assistance received by a student under the Community College Transfer Grant Program must not be reduced by the receipt of other financial aid from any source by the student. However, a student may not receive a grant pursuant to this Act that, when added to other financial aid received by that student, would enable the student to receive total assistance in excess of the estimated cost to the student of attending the institution in which he or she is enrolled.
(Source: P.A. 96-1299, eff. 7-26-10.)

(110 ILCS 924/99)
Sec. 99. Effective date. This Act takes effect July 1, 2010.
(Source: P.A. 96-1299, eff. 7-26-10.)



110 ILCS 925/ - Dental Student Grant Act.

(110 ILCS 925/1) (from Ch. 144, par. 1501)
Sec. 1. This Act shall be known and may be cited as the "Dental Student Grant Act".
(Source: P.A. 81-334.)

(110 ILCS 925/2) (from Ch. 144, par. 1502)
Sec. 2. The purpose of this Act is to establish a program in the Illinois Department of Public Health to encourage minority students to enroll in and complete dental school in the State of Illinois.
(Source: P.A. 87-665.)

(110 ILCS 925/3) (from Ch. 144, par. 1503)
Sec. 3. The terms specified in Sections 3.01 through 3.07 have the meanings ascribed to them in those Sections unless the context of this Act otherwise requires.
(Source: P.A. 87-665.)

(110 ILCS 925/3.01) (from Ch. 144, par. 1503.01)
Sec. 3.01. "Department" means the Illinois Department of Public Health.
(Source: P.A. 81-334.)

(110 ILCS 925/3.02) (from Ch. 144, par. 1503.02)
Sec. 3.02. "Director" means the Director of Public Health.
(Source: P.A. 81-334.)

(110 ILCS 925/3.05) (from Ch. 144, par. 1503.05)
Sec. 3.05. "Dentist" means a person licensed to practice dentistry under the Illinois Dental Practice Act. For the purposes of this Act, "dentist" does not include persons licensed as specialists.
(Source: P.A. 87-665.)

(110 ILCS 925/3.06) (from Ch. 144, par. 1503.06)
Sec. 3.06. "Eligible dental student" means a person who meets all of the following qualifications:
(a) That the individual is a resident of this State and a citizen or lawful permanent resident alien of the United States;
(b) That the individual has been accepted in a dental school located in Illinois;
(c) That the individual exhibits financial need as determined by the Department;
(d) That the individual has earned an educational diploma at an institution of education located in this State or has been a resident of the State for no less than 3 years prior to applying for the grant;
(e) That the individual is a member of a racial minority as defined in Section 3.07; and
(f) That the individual meets other qualifications which shall be established by the Department.
(Source: P.A. 87-665.)

(110 ILCS 925/3.07) (from Ch. 144, par. 1503.07)
Sec. 3.07. "Racial minority" means a person who is any of the following:
(1) American Indian or Alaska Native (a person having

origins in any of the original peoples of North and South America, including Central America, and who maintains tribal affiliation or community attachment).

(2) Asian (a person having origins in any of the

original peoples of the Far East, Southeast Asia, or the Indian subcontinent, including, but not limited to, Cambodia, China, India, Japan, Korea, Malaysia, Pakistan, the Philippine Islands, Thailand, and Vietnam).

(3) Black or African American (a person having

origins in any of the black racial groups of Africa). Terms such as "Haitian" or "Negro" can be used in addition to "Black or African American".

(4) Hispanic or Latino (a person of Cuban, Mexican,

Puerto Rican, South or Central American, or other Spanish culture or origin, regardless of race).

(5) Native Hawaiian or Other Pacific Islander (a

person having origins in any of the original peoples of Hawaii, Guam, Samoa, or other Pacific Islands).

(Source: P.A. 97-396, eff. 1-1-12.)

(110 ILCS 925/4) (from Ch. 144, par. 1504)
Sec. 4. The Department shall have the powers and duties specified in Sections 4.01 through 4.06.
(Source: P.A. 81-334.)

(110 ILCS 925/4.01) (from Ch. 144, par. 1504.01)
Sec. 4.01. To award grants to eligible dental students.
(Source: P.A. 87-665.)

(110 ILCS 925/4.02) (from Ch. 144, par. 1504.02)
Sec. 4.02. To establish a program of dental student grants and to make grants to eligible dental students.
(Source: P.A. 81-334.)

(110 ILCS 925/4.03) (from Ch. 144, par. 1504.03)
Sec. 4.03. To determine criteria and standards of financial need for making grants under Section 4.02.
(Source: P.A. 81-334.)

(110 ILCS 925/4.03a) (from Ch. 144, par. 1504.03a)
Sec. 4.03a. To determine the procedures for the distribution of grants to dental students in accordance with the following guidelines:
(a) preference shall be given to those individuals who come from racial minorities which traditionally have been the most underrepresented in the field of dentistry;
(b) preference shall be given to those individuals whose financial resources are such that, in the absence of a dental student grant, the individual will be prevented from pursuing a dental degree; and
(c) preference shall be given to those individuals who express an intent to teach or practice dentistry in the State of Illinois.
(Source: P.A. 87-665.)

(110 ILCS 925/4.03b) (from Ch. 144, par. 1504.03b)
Sec. 4.03b. (Repealed).
(Source: P.A. 87-665. Repealed by P.A. 91-798, eff. 7-9-00.)

(110 ILCS 925/4.06) (from Ch. 144, par. 1504.06)
Sec. 4.06. To promulgate rules and regulations which are necessary for the establishment and maintenance of the programs required by this Act.
(Source: P.A. 81-334.)

(110 ILCS 925/6) (from Ch. 144, par. 1506)
Sec. 6. (Repealed).
(Source: P.A. 87-665. Repealed by P.A. 91-798, eff. 7-9-00.)



110 ILCS 930/ - Diversifying Higher Education Faculty in Illinois Act.

(110 ILCS 930/1) (from Ch. 144, par. 2301)
Sec. 1. Short Title. This Act may be cited as the Diversifying Higher Education Faculty in Illinois Act.
(Source: P.A. 93-862, eff. 8-4-04.)

(110 ILCS 930/2) (from Ch. 144, par. 2302)
Sec. 2. Definitions. As used in this Act, unless the context otherwise requires:
"Board" means the Board of Higher Education.
"DFI" means the Diversifying Higher Education Faculty in Illinois Program of financial assistance to minorities who are traditionally underrepresented as participants in postsecondary education. The program shall assist them in pursuing a graduate or professional degree and shall also assist program graduates to find employment at an Illinois institution of higher education, including a community college, in a faculty or staff position.
"Program Board" means the entity created to administer the grant program authorized by this Act.
"Qualified institution of higher education" means a qualifying publicly or privately operated educational institution located within Illinois (i) that offers instruction leading toward or prerequisite to an academic or professional degree beyond the baccalaureate degree, excluding theological schools, and (ii) that is authorized to operate in the State of Illinois.
"Racial minority" means a person who is a citizen of the United States or a lawful permanent resident alien of the United States and who is any of the following:
(1) American Indian or Alaska Native (a person having

origins in any of the original peoples of North and South America, including Central America, and who maintains tribal affiliation or community attachment).

(2) Asian (a person having origins in any of the

original peoples of the Far East, Southeast Asia, or the Indian subcontinent, including, but not limited to, Cambodia, China, India, Japan, Korea, Malaysia, Pakistan, the Philippine Islands, Thailand, and Vietnam).

(3) Black or African American (a person having

origins in any of the black racial groups of Africa). Terms such as "Haitian" or "Negro" can be used in addition to "Black or African American".

(4) Hispanic or Latino (a person of Cuban, Mexican,

Puerto Rican, South or Central American, or other Spanish culture or origin, regardless of race).

(5) Native Hawaiian or Other Pacific Islander (a

person having origins in any of the original peoples of Hawaii, Guam, Samoa, or other Pacific Islands).

(Source: P.A. 97-396, eff. 1-1-12.)

(110 ILCS 930/3) (from Ch. 144, par. 2303)
Sec. 3. Composition of the Program Board. The Program Board shall be comprised of 21 members and shall be appointed by the Board of Higher Education. Persons appointed to the Program Board shall include, but need not be limited to, individuals who are in leadership positions in institutions of higher education, including community colleges. Illinois institutions that grant doctoral degrees must have representation on the Program Board.
The Board shall assure that racial minorities who are traditionally underrepresented in postsecondary education programs and activities are members of the Program Board.
(Source: P.A. 93-862, eff. 8-4-04.)

(110 ILCS 930/4) (from Ch. 144, par. 2304)
Sec. 4. Responsibilities of the Program Board. The Program Board shall be responsible for:
(a) Establishing policy for administration of the DFI

grant program authorized under this Act, including criteria to promote placement of grant recipients.

(b) Reviewing and approving applications for

participation in the DFI grant program.

(c) Establishing subcommittees or panels as necessary

to review applications and promote student placement.

(d) Reporting annually to the Board on program

outcomes and results, including lists of new and continuing scholarship award recipients by institution, level, and field of study; lists of recipients retained in the program from the previous year; lists of placements of most recent program graduates; a description of institutional efforts to place program graduates; and a description of policy and administrative actions designed to increase placement of grant recipients.

(Source: P.A. 93-862, eff. 8-4-04.)

(110 ILCS 930/5) (from Ch. 144, par. 2305)
Sec. 5. (Repealed).
(Source: P.A. 84-785. Repealed by P.A. 93-862, eff. 8-4-04.)

(110 ILCS 930/6) (from Ch. 144, par. 2306)
Sec. 6. DFI grants. A program of financial assistance is established to implement the policy of encouraging minority students to enroll and complete academic programs at the postbaccalaureate level and to enhance the diversity of faculty and staff of Illinois institutions of higher education. The Board of Higher Education shall provide administrative assistance for the Program Board and shall distribute funds appropriated by the General Assembly for this purpose in accordance with decisions made by the Program Board.
(Source: P.A. 93-862, eff. 8-4-04.)

(110 ILCS 930/7) (from Ch. 144, par. 2307)
Sec. 7. Eligibility for DFI grants. An individual is eligible for an award under the provisions of this Act when the Program Board finds:
(a) That the individual is a resident of this State

and a citizen or lawful permanent resident alien of the United States;

(b) That the individual is a member of a racial

minority as defined under the terms of this Act;

(c) That the individual has earned any educational

diploma at an institution of education located in this State, or is a resident of the State for no less than three years prior to applying for the grant, and the individual must hold a baccalaureate degree from an institution of higher learning;

(d) That the individual's financial resources are

such that, in the absence of a DFI grant, the individual will be prevented from pursuing a graduate or professional degree at a qualified institution of higher education of his or her choice;

(e) That the individual has above average academic

ability to pursue a graduate or professional degree; and

(f) That the individual meets other qualifications

which shall be established by the Program Board.

Grant funds shall be awarded only to those persons pursuing a graduate or professional degree program at a qualified institution of higher education.
The Board shall by rule promulgate, pursuant to the Illinois Administrative Procedure Act, precise standards to be used by the Program Board to determine whether a program applicant has above average academic ability to pursue a graduate or professional degree.
(Source: P.A. 93-862, eff. 8-4-04.)

(110 ILCS 930/8) (from Ch. 144, par. 2308)
Sec. 8. Application. The Program Board shall design the application for the DFI award and determine the timetable for submission of the application.
(Source: P.A. 93-862, eff. 8-4-04.)

(110 ILCS 930/9) (from Ch. 144, par. 2309)
Sec. 9. Terms of award. After a person has been accepted into the DFI, the individual shall be eligible for an annual award which may be renewable for up to an additional 3 years provided that he or she makes satisfactory progress toward completing his or her degree. The Program Board shall determine the award amount annually.
(Source: P.A. 92-45, eff. 7-1-02; 93-862, eff. 8-4-04.)

(110 ILCS 930/10) (from Ch. 144, par. 2310)
Sec. 10. Conditions of award. Conditions for acceptance of a DFI award are that the recipient shall agree to: (1) accept a teaching or nonteaching full-time appointment at an Illinois institution of higher education; or (2) accept a position as an employee of this State in an administrative, educational-related position for the period equal to the number of years that he or she was a participant in the DFI.
(Source: P.A. 93-862, eff. 8-4-04.)

(110 ILCS 930/11) (from Ch. 144, par. 2311)
Sec. 11. Penalty for failure to fulfill the conditions of a DFI award. If the obligation of the award is not met, repayment of the funds awarded may be required according to procedures developed by the Program Board.
(Source: P.A. 93-862, eff. 8-4-04.)

(110 ILCS 930/11.5)
Sec. 11.5. Continuing participants. Program participants admitted under the provisions of the former Illinois Minority Graduate Incentive Program/Illinois Consortium for Educational Opportunity Program prior to January 1, 2004 shall be governed by the statutory provisions and rules governing the program at the time of their admission.
(Source: P.A. 93-862, eff. 8-4-04.)



110 ILCS 935/ - Family Practice Residency Act.

(110 ILCS 935/1) (from Ch. 144, par. 1451)
Sec. 1. This Act shall be known and may be cited as the "Family Practice Residency Act".
(Source: P.A. 80-478.)

(110 ILCS 935/2) (from Ch. 144, par. 1452)
Sec. 2. The purpose of this Act is to establish programs in the Illinois Department of Public Health to upgrade primary health care services for all citizens of the State, to increase access, and to reduce health care disparities by providing grants to family practice and preventive medicine residency programs, scholarships to medical students, and a loan repayment program for physicians and other eligible primary care providers who will agree to practice in areas of the State demonstrating the greatest need for more professional medical care. The programs shall encourage family practice physicians and other eligible primary care providers to locate in areas where health manpower shortages exist and to increase the total number of family practice physicians and other eligible primary care providers in the State.
(Source: P.A. 98-674, eff. 6-30-14.)

(110 ILCS 935/3) (from Ch. 144, par. 1453)
Sec. 3. The terms specified in the following Sections have the meanings ascribed to them in those Sections unless the context of this Act otherwise requires.
(Source: P.A. 98-674, eff. 6-30-14.)

(110 ILCS 935/3.01) (from Ch. 144, par. 1453.01)
Sec. 3.01. "Department" means the Illinois Department of Public Health.
(Source: P.A. 80-478.)

(110 ILCS 935/3.02) (from Ch. 144, par. 1453.02)
Sec. 3.02. "Director" means the Director of the Illinois Department of Public Health.
(Source: P.A. 80-478.)

(110 ILCS 935/3.03) (from Ch. 144, par. 1453.03)
Sec. 3.03. "Committee" means the Advisory Committee for Family Practice Residency Programs created by this Act.
(Source: P.A. 80-478.)

(110 ILCS 935/3.04) (from Ch. 144, par. 1453.04)
Sec. 3.04. "Designated Shortage Area" means an area designated by the Director as a physician shortage area, a medically underserved area, or a critical health manpower shortage area as defined by the United States Department of Health, Education and Welfare, or as further defined by the Department to enable it to effectively fulfill the purpose stated in Section 2 of this Act. Such areas may include the following:
(a) an urban or rural area which is a rational area for the delivery of health services;
(b) a population group; or
(c) a public or nonprofit private medical facility.
(Source: P.A. 80-478.)

(110 ILCS 935/3.05) (from Ch. 144, par. 1453.05)
Sec. 3.05. "Primary care physician" means a person licensed to practice medicine in all of its branches under the Medical Practice Act of 1987 with a specialty in Family Practice, Internal Medicine, Obstetrics and Gynecology, or Pediatrics as defined by recognized standards of professional medical practice.
(Source: P.A. 85-1209.)

(110 ILCS 935/3.06) (from Ch. 144, par. 1453.06)
Sec. 3.06. "Family practice residency program" means a program accredited by the Accreditation Council for Graduate Medical Education, or the Committee on Postdoctoral Training of the American Osteopathic Association.
(Source: P.A. 84-1341.)

(110 ILCS 935/3.07) (from Ch. 144, par. 1453.07)
Sec. 3.07. "Eligible medical student" means a person who meets all of the following qualifications:
(a) he or she is an Illinois resident at the time of application for a scholarship under the program established by this Act;
(b) he or she is studying medicine in a medical school located in Illinois;
(c) he or she exhibits financial need as determined by the Department; and
(d) he or she agrees to practice full-time in a Designated Shortage Area as a primary care physician one year for each year he or she is a scholarship recipient.
(Source: P.A. 84-1341.)

(110 ILCS 935/3.08) (from Ch. 144, par. 1453.08)
Sec. 3.08. "Medical facility" means a facility for the delivery of health services and includes a hospital, State mental health institution, public health center, outpatient medical facility, rehabilitation facility, long term care facility, community mental health center, migrant health center, a community health center, or a State correctional institution.
(Source: P.A. 80-478.)

(110 ILCS 935/3.09)
Sec. 3.09. Eligible primary care providers. "Eligible primary care providers" means health care providers within specialties determined to be eligible by the U.S. Health Resources and Services Administration for the National Health Service Corps Loan Repayment Program.
(Source: P.A. 98-674, eff. 6-30-14.)

(110 ILCS 935/4) (from Ch. 144, par. 1454)
Sec. 4. The Department may exercise the powers indicated in Sections 4.01 through 4.12 of this Act.
(Source: P.A. 99-933, eff. 1-27-17.)

(110 ILCS 935/4.01) (from Ch. 144, par. 1454.01)
Sec. 4.01. To allocate funds to family practice residency programs according to the following priorities:
(a) to increase the number of family practice physicians in Designated Shortage Areas;
(b) to increase the percentage of obstetricians establishing practice within the State upon completion of residency;
(c) to increase the number of accredited family practice residencies within the State;
(d) to increase the percentage of family practice physicians establishing practice within the State upon completion of residency; and
(e) to provide funds for rental of office space, purchase of equipment and other uses necessary to enable family practitioners to locate their practices in communities located in designated shortage areas.
(Source: P.A. 86-1384.)

(110 ILCS 935/4.02) (from Ch. 144, par. 1454.02)
Sec. 4.02. To determine the procedures for the distribution of the funds to family practice residency programs, including the establishment of eligibility criteria in accordance with the following guidelines:
(a) preference for programs which are to be established at locations which exhibit potential for extending family practice physician availability to Designated Shortage Areas;
(b) preference for programs which are located away from communities in which medical schools are located; and
(c) preference for programs located in hospitals having affiliation agreements with medical schools located within the State.
In distributing such funds, the Department may also consider as secondary criteria whether a family practice residency program has:
(1) Adequate courses of instruction in the behavioral sciences;
(2) Availability and systematic utilization of opportunities for residents to gain experience through local health departments or other preventive or occupational medical facilities;
(3) A continuing program of community-oriented research in such areas as risk factors in community populations, immunization levels, environmental hazards, or occupational hazards;
(4) Sufficient mechanisms for maintenance of quality training, such as peer review, systematic progress reviews, referral system, and maintenance of adequate records; and
(5) An appropriate course of instruction in societal, institutional and economic conditions affecting family practice.
(Source: P.A. 81-321.)

(110 ILCS 935/4.03) (from Ch. 144, par. 1454.03)
Sec. 4.03. To establish a program of medical student scholarships and to award scholarships to eligible medical students.
(Source: P.A. 80-478.)

(110 ILCS 935/4.04) (from Ch. 144, par. 1454.04)
Sec. 4.04. To determine criteria and standards of financial need in the awarding of scholarships under Section 4.03 of this Act.
(Source: P.A. 80-478.)

(110 ILCS 935/4.05) (from Ch. 144, par. 1454.05)
Sec. 4.05. To receive and disburse federal funds in accordance with the purpose stated in Section 2 of this Act.
(Source: P.A. 80-478.)

(110 ILCS 935/4.06) (from Ch. 144, par. 1454.06)
Sec. 4.06. To enter into contracts or agreements with any agency or department of the State of Illinois or the United States to carry out the provisions of this Act.
(Source: P.A. 80-478.)

(110 ILCS 935/4.07) (from Ch. 144, par. 1454.07)
Sec. 4.07. To coordinate the family residency grants program established under this Act with the program administered by the Illinois Board of Higher Education under the "Health Services Education Grants Act".
(Source: P.A. 80-478.)

(110 ILCS 935/4.08)
Sec. 4.08. (Repealed).
(Source: P.A. 80-478. Repealed by P.A. 99-576, eff. 7-15-16.)

(110 ILCS 935/4.09) (from Ch. 144, par. 1454.09)
Sec. 4.09. To consult with the Committee in the determination of Designated Shortage Areas, eligibility criteria for the allocation of funds under Section 4.01 of this Act and the awarding of scholarships under Sections 4.03 and 4.04 of this Act.
(Source: P.A. 80-478.)

(110 ILCS 935/4.10) (from Ch. 144, par. 1454.10)
Sec. 4.10. To establish programs, and the criteria for such programs, for the repayment of the educational loans of primary care physicians and other eligible primary care providers who agree to serve in Designated Shortage Areas for a specified period of time, no less than 2 years. Payments under this program may be made for the principal, interest and related expenses of government and commercial loans received by the individual for tuition expenses, and all other reasonable educational expenses incurred by the individual. Payments made under this provision shall be exempt from Illinois State Income Tax. The Department may use tobacco settlement recovery funding or other available funding to implement this Section.
(Source: P.A. 98-674, eff. 6-30-14.)

(110 ILCS 935/4.11) (from Ch. 144, par. 1454.11)
Sec. 4.11. To require family practice residency programs seeking grants under this Act to make application according to procedures consistent with the priorities and guidelines established in Sections 4.01 and 4.02 of this Act.
(Source: P.A. 80-478.)

(110 ILCS 935/4.12) (from Ch. 144, par. 1454.12)
Sec. 4.12. To promulgate rules and regulations which are necessary for the establishment and maintenance of the programs required by this Act.
(Source: P.A. 80-478.)

(110 ILCS 935/5) (from Ch. 144, par. 1455)
Sec. 5. The Advisory Committee for Family Practice Residency Programs is created and shall consult with the Director in the administration of this Act. The Committee shall consist of 9 members appointed by the Director, 4 of whom shall be family practice physicians, one of whom shall be the dean or associate or deputy dean of a medical school in this State, and 4 of whom shall be representatives of the general public. Terms of membership shall be 4 years. Initial appointments by the Director shall be staggered, with 4 appointments terminating January 31, 1979 and 4 terminating January 31, 1981. Each member shall continue to serve after the expiration of his term until his successor has been appointed. No person shall serve more than 2 terms. Vacancies shall be filled by appointment for the unexpired term of any member in the same manner as the vacant position had been filled. The Committee shall select from its members a chairman from among the family practice physician members, and such other officers as may be required. The Committee shall meet as frequently as the Director deems necessary, but not less than once each year. The Committee members shall receive no compensation but shall be reimbursed for actual expenses incurred in carrying out their duties.
(Source: P.A. 92-635, eff. 7-11-02.)

(110 ILCS 935/6) (from Ch. 144, par. 1456)
Sec. 6. Family practice residency programs seeking funds under this Act shall make application to the Department. The application shall include evidence of local support for the program, either in the form of funds, services or other resources. The ratio of State support to local support shall be determined by the Department in a manner that is consistent with the purpose of this Act as stated in Section 2 of this Act. In establishing such ratio of State to local support the Department may vary the amount of the required local support depending upon the criticality of the need for more professional health care services, the geographic location and the economic base of the Designated Shortage Area.
(Source: P.A. 80-478.)

(110 ILCS 935/7) (from Ch. 144, par. 1457)
Sec. 7. Family practice residency programs qualifying for grants under this Act shall participate in the study required in Section 4.08 of this Act.
(Source: P.A. 80-478.)

(110 ILCS 935/8) (from Ch. 144, par. 1458)
Sec. 8. The Illinois Administrative Procedure Act is hereby expressly adopted and incorporated herein as if all of the provisions of such Act were included in this Act.
(Source: P.A. 80-478.)

(110 ILCS 935/9) (from Ch. 144, par. 1459)
Sec. 9. The Department shall annually report to the General Assembly and the Governor the results and progress of the programs established by this Act on or before March 15th.
The annual report to the General Assembly and the Governor shall include the impact of programs established under this Act on the ability of designated shortage areas to attract and retain physicians and other health care personnel. The report shall include recommendations to improve that ability.
The requirement for reporting to the General Assembly shall be satisfied by filing copies of the report with the Speaker, the Minority Leader and the Clerk of the House of Representatives and the President, the Minority Leader and the Secretary of the Senate and the Legislative Research Unit, as required by Section 3.1 of the General Assembly Organization Act, and filing such additional copies with the State Government Report Distribution Center for the General Assembly as is required under paragraph (t) of Section 7 of the State Library Act.
(Source: P.A. 86-965; 87-430; 87-633; 87-895.)

(110 ILCS 935/10) (from Ch. 144, par. 1460)
Sec. 10. Scholarship recipients who fail to fulfill the obligation described in subsection (d) of Section 3.07 of this Act shall pay to the Department a sum equal to 3 times the amount of the annual scholarship grant for each year the recipient fails to fulfill such obligation. A scholarship recipient who fails to fulfill the obligation described in subsection (d) of Section 3.07 shall have 30 days from the date on which that failure begins in which to enter into a contract with the Department that sets forth the manner in which that sum is required to be paid. If the contract is not entered into within that 30 day period or if the contract is entered into but the required payments are not made in the amounts and at the times provided in the contract, the scholarship recipient also shall be required to pay to the Department interest at the rate of 9% per annum on the amount of that sum remaining due and unpaid. The amounts paid to the Department under this Section shall be deposited into the Community Health Center Care Fund and shall be used by the Department to improve access to primary health care services as authorized by subsection (a) of Section 2310-200 of the Department of Public Health Powers and Duties Law (20 ILCS 2310/2310-200).
The Department may transfer to the Illinois Finance Authority, into an account outside the State treasury, moneys in the Community Health Center Care Fund as needed, but not to exceed an amount established, by rule, by the Department to establish a reserve or credit enhancement escrow account to support a financing program or a loan or equipment leasing program to provide moneys to support the purposes of subsection (a) of Section 2310-200 of the Department of Public Health Powers and Duties Law (20 ILCS 2310/2310-200). The disposition of moneys at the conclusion of any financing program under this Section shall be determined by an interagency agreement.
(Source: P.A. 93-205, eff. 1-1-04.)



110 ILCS 940/ - Governor's Scholars Board of Sponsors Act.

(110 ILCS 940/0.01) (from Ch. 127, par. 63b130)
Sec. 0.01. Short title. This Act may be cited as the Governor's Scholars Board of Sponsors Act.
(Source: P.A. 86-1324.)

(110 ILCS 940/1) (from Ch. 127, par. 63b131)
Sec. 1. There is created a Board of Sponsors of The Governor's Scholars, consisting of 10 members, 5 of whom shall be named by the Governor. The Director of the Department of Central Management Services shall be an ex officio member, and there shall be 5 academic members who shall be named from cooperating universities by the Governor. Members shall serve until July 1 of each odd-numbered year and until their successors are appointed and qualified. Successors to academic members shall be appointed during the month of June in each odd numbered year. Vacancies shall be filled by appointment for the unexpired term in the same manner as original appointments are made. Appointments shall be in writing and filed with the Secretary of State as public records. The Board of Sponsors shall elect its own chairman, and a program coordinator for The Governor's Scholars who shall serve as Secretary of the Board of Sponsors without vote.
Members of the Board of Sponsors shall serve without compensation but shall be reimbursed for necessary expenses in connection with the performance of their duties.
(Source: P.A. 90-655, eff. 7-30-98.)

(110 ILCS 940/2) (from Ch. 127, par. 63b132)
Sec. 2.
The Board of Sponsors shall:
(a) Investigate, establish, develop and publicize appropriate courses, curricula, and programs whereby university graduates, holding at least the degrees of Bachelor of Arts or Bachelor of Science, may pursue advanced studies concurrently with service as The Governor's Scholars, such service to be credited towards advanced degrees.
(b) Recruit, select and appoint The Governor's Scholars for non-renewable internships not to exceed three years.
(c) Establish the stipends for The Governor's Scholars, which shall be payable in whole or in part out of appropriations to the Board of Sponsors, and assign scholars to suitable positions in the Office of the Governor for the pursuit of study or research.
(d) Undertake studies and from time to time make recommendations to the General Assembly and the Governor for programs and joint State government-university arrangements to encourage the recruitment and retention of holders of university graduate degrees in State government service in Illinois.
(Source: P.A. 76-1907.)

(110 ILCS 940/3) (from Ch. 127, par. 63b133)
Sec. 3.
The Board of Sponsors is authorized to accept grants of funds from foundations or other private sources and to expend such funds, in addition to amounts appropriated to carry out the provisions of this Act. If any charitable foundation shall make a grant of funds to a cooperating university for the payment of the expenses of administration of The Governor's Scholars program and the payment of a share of the compensation to be awarded to such interns, the cooperating university shall (1) designate the program coordinator, (2) pay the expenses of administration of the program, and (3) pay at least one-half share of the stipends awarded to such scholars. The balance of the stipends awarded to State Government scholars shall be payable out of appropriations to the Board of Sponsors.
(Source: P.A. 76-1907.)

(110 ILCS 940/4) (from Ch. 127, par. 63b134)
Sec. 4. The Board of Sponsors shall make a detailed report of its activities and recommendations to the 77th General Assembly and to the Governor not later than February 1, 1971 and by February 1 of each odd numbered year thereafter and shall submit recommendations for such legislation as it deems necessary.
The requirement for reporting to the General Assembly shall be satisfied by filing copies of the report with the Speaker, the Minority Leader and the Clerk of the House of Representatives and the President, the Minority Leader and the Secretary of the Senate and the Legislative Research Unit, as required by Section 3.1 of "An Act to revise the law in relation to the General Assembly", approved February 25, 1874, as amended, and filing such additional copies with the State Government Report Distribution Center for the General Assembly as is required under paragraph (t) of Section 7 of the State Library Act.
(Source: P.A. 84-1438.)



110 ILCS 945/ - Higher Education Loan Act.

(110 ILCS 945/0.01) (from Ch. 144, par. 1600)
Sec. 0.01. Short title. This Act may be cited as the Higher Education Loan Act.
(Source: P.A. 86-1324.)

(110 ILCS 945/2) (from Ch. 144, par. 1602)
Sec. 2. Declaration of Purpose. It is declared that for the benefit of the people of the State of Illinois, the conduct and increase of their commerce, the protection and enhancement of their welfare, the development of continued prosperity and the improvement of their health and living conditions, it is essential that this and future generations of youth be given the fullest opportunity to learn and to develop their intellectual and mental capacities and skills; that to achieve these ends it is of the utmost importance that students attending institutions of higher education located in Illinois have reasonable alternatives to enhance their financial access to such institutions; that reasonable financial access to institutions of higher education will assist such youth in achieving the required levels of learning and development of their intellectual and mental capacities and skills; that it is the purpose of this Act to provide a measure of assistance and an alternative method to enable students and the families of students attending institutions of higher education located in Illinois to appropriately and prudently finance the cost or a portion of the cost of such higher education; and that it is the intent of this Act to supplement federal guaranteed higher education loan programs, other student loan programs, and grant or scholarship programs to provide the needed additional options for the financing of a student's higher education in execution of the public policy set forth above.
(Source: P.A. 82-658.)

(110 ILCS 945/3) (from Ch. 144, par. 1603)
Sec. 3. Definitions. In this Act, unless the context otherwise requires, the terms specified in Sections 3.01 through 3.13 of this Act and the Illinois Finance Authority Act have the meanings ascribed to them in those Acts.
(Source: P.A. 95-331, eff. 8-21-07.)

(110 ILCS 945/3.01) (from Ch. 144, par. 1603.01)
Sec. 3.01. Authority. "Authority" means the Illinois Finance Authority created by the Illinois Finance Authority Act.
(Source: P.A. 95-331, eff. 8-21-07.)

(110 ILCS 945/3.02) (from Ch. 144, par. 1603.02)
Sec. 3.02. Authority Loans. "Authority Loans" means loans by the Authority to institutions of higher education or education loan corporations for the purpose of funding Education Loans.
(Source: P.A. 85-1326.)

(110 ILCS 945/3.03) (from Ch. 144, par. 1603.03)
Sec. 3.03. (Repealed).
(Source: Repealed by P.A. 88-555, eff. 7-27-94.)

(110 ILCS 945/3.04) (from Ch. 144, par. 1603.04)
Sec. 3.04. (Repealed).
(Source: Repealed by P.A. 88-555, eff. 7-27-94.)

(110 ILCS 945/3.05) (from Ch. 144, par. 1603.05)
Sec. 3.05. Borrower. "Borrower" means a student who has received an Education Loan or any Parent who has received or agreed to pay an Education Loan.
(Source: P.A. 82-658.)

(110 ILCS 945/3.06) (from Ch. 144, par. 1603.06)
Sec. 3.06. Default insurance. "Default insurance" means insurance insuring Education Loans, Authority Loans or Bonds against default.
(Source: P.A. 82-658.)

(110 ILCS 945/3.07) (from Ch. 144, par. 1603.07)
Sec. 3.07. Default reserve fund. "Default reserve fund" means a fund established pursuant to a bond ordinance for the purpose of securing Education Loans, Authority Loans or Bonds.
(Source: P.A. 82-658.)

(110 ILCS 945/3.08) (from Ch. 144, par. 1603.08)
Sec. 3.08. Cost of Attendance. Cost of attendance shall be the amount defined by the institution for the purpose of the guaranteed student loan program as defined under Title IV, Part B, of the "Higher Education Act of 1965" as now or hereafter amended.
(Source: P.A. 82-658.)

(110 ILCS 945/3.09) (from Ch. 144, par. 1603.09)
Sec. 3.09. Education Loan. "Education Loan" means a loan which is made by an institution of higher education or education loan corporation to a student or parents of a student, or both, in amounts not in excess of the maximum amounts specified in this Section to finance the student's attendance at an institution of higher education. The maximum loan amount shall not exceed
(a) in the case of a borrower who is a student, the student's cost of attendance for the period of time for which the loan is made minus the following amounts applicable to such period of time:
(1) the amount of grant which the student receives under the federal Pell Grant program authorized under Title IV, part A, of the "Higher Education Act of 1965", as now or hereafter amended, whether or not the student has made application for such grant;
(2) the maximum net guaranteed student loan proceeds which the student receives pursuant to Title IV, part B, of the "Higher Education Act of 1965", as now or hereafter amended, whether or not the student has made application for such loan;
(3) the amount of scholarships, grants or other nonrepayable assistance received from government agencies, educational institutions or private institutions or organizations;
(4) the expected family contribution computed pursuant to Section 482 of the "Higher Education Act of 1965", as now or hereafter amended; and
(5) an amount equal to the "self-help" component of the needs analysis formula used by the Illinois State Scholarship Commission to determine student eligibility for the grant program it administers under Sections 30-15 through 30-15.7a of the "Higher Education Student Assistance Law".
(b) (1) In the case of a borrower who is a parent of an eligible student, the student's cost of attendance minus:
(i) the amounts determined pursuant to subparagraphs 1, 2, and 3 of subsection (a) of this Section; and
(ii) the amount of loan which the student receives pursuant to subsection (a) of this Section.
(2) The combined maximum loan amount of both parents shall not exceed the maximum amount as determined under subsection (b) of this Section.
(Source: P.A. 85-1326.)

(110 ILCS 945/3.09a) (from Ch. 144, par. 1603.09a)
Sec. 3.09a. Education Loan Corporation. "Education loan corporation" means a not for profit corporation organized under the laws of this State which is not owned or controlled by the State or any political subdivision, agency, instrumentality, district or municipality thereof, which is organized for the purpose of, or is otherwise authorized to, receive Authority loans from the Authority and conduct an education loan financing program in accordance with the provisions of this Act.
(Source: P.A. 85-1326.)

(110 ILCS 945/3.10) (from Ch. 144, par. 1603.10)
Sec. 3.10. Loan funding deposit. "Loan funding deposit" means monies or other property deposited by an institution of higher education or education loan corporation with the Authority or a trustee for the purpose of (a) providing security for Bonds, (b) funding a default reserve fund, (c) acquiring default insurance, or (d) defraying costs of the Authority, such monies or properties to be in such amounts as deemed necessary by the Authority as a condition for such institution's or education loan corporation's participation in the Authority's programs.
(Source: P.A. 85-1326.)

(110 ILCS 945/3.11) (from Ch. 144, par. 1603.11)
Sec. 3.11. (Repealed).
(Source: Repealed by P.A. 88-555, eff. 7-27-94.)

(110 ILCS 945/3.12) (from Ch. 144, par. 1603.12)
Sec. 3.12. Parent. "Parent" means any parent or guardian of a student at an institution of higher education.
(Source: P.A. 82-658.)

(110 ILCS 945/3.13) (from Ch. 144, par. 1603.13)
Sec. 3.13. Education loan series portfolio. "Education Loan series portfolio" means all Education Loans made by an institution of higher education or education loan corporation which are funded from the proceeds of an Authority Loan to such institution or education loan corporation out of the proceeds of a related specific Bond issue through the Authority.
(Source: P.A. 85-1326.)

(110 ILCS 945/4) (from Ch. 144, par. 1604)
Sec. 4. (Repealed).
(Source: Repealed by P.A. 88-555, eff. 7-27-94.)

(110 ILCS 945/5) (from Ch. 144, par. 1605)
Sec. 5. Transfer of functions from the Illinois Educational Facilities Authority to the Illinois Finance Authority. The Illinois Finance Authority created by the Illinois Finance Authority Act shall succeed to, assume and exercise all rights, powers, duties and responsibilities formerly exercised by the Illinois Educational Facilities Authority prior to the abolition of that Authority by this amendatory Act of the 93rd General Assembly. All books, records, papers, documents and pending business in any way pertaining to the former Illinois Educational Facilities Authority are transferred to the Illinois Finance Authority, but any rights or obligations of any person under any contract made by, or under any rules, regulations, uniform standards, criteria and guidelines established or approved by, such former Illinois Educational Facilities Authority shall be unaffected thereby. All bonds, notes or other evidences of indebtedness outstanding on the effective date of this amendatory Act of the 93rd General Assembly shall be unaffected by the transfer of functions to the Illinois Finance Authority. No rule, regulation, standard, criteria or guideline promulgated, established or approved by the former Illinois Educational Facilities Authority pursuant to an exercise of any right, power, duty or responsibility assumed by and transferred to the Illinois Finance Authority shall be affected by this amendatory Act of the 93rd General Assembly, and all such rules, regulations, standards, criteria and guidelines shall become those of the Illinois Finance Authority until such time as they are amended or repealed by the Authority.
(Source: P.A. 95-331, eff. 8-21-07.)

(110 ILCS 945/6) (from Ch. 144, par. 1606)
Sec. 6. Functions and powers of Authority. In addition to the functions and powers enumerated in the Illinois Educational Facilities Act, the Authority has the functions and powers set forth in Sections 6.05 through 6.18.
(Source: P.A. 88-555, eff. 7-27-94.)

(110 ILCS 945/6.05) (from Ch. 144, par. 1606.05)
Sec. 6.05. Determination of qualified financings and establishment of financing programs. To establish criteria for and guidelines encompassing the types of and qualifications for Education Loan financing programs. In this regard, the Authority shall be empowered to issue Bonds for the purpose of making Authority Loans to institutions of higher education and education loan corporations participating in a program of the Authority for the express purpose of providing Education Loans. The criteria and guidelines established by the Authority for its Education Loan financing programs shall include such eligibility standards for Borrowers as the Authority shall determine are necessary or desirable in order to effectuate the purposes of the Act, including the following: (a) each student shall have a certificate of admission or enrollment at a specific institution of higher education, (b) each student or his or her parents shall satisfy such financial qualifications as the Authority shall establish to effectuate the purposes of the Act, (c) each student and his or her Parents shall submit such information as may be required by the Authority to his or her institution of higher education or to the education loan corporation providing an education loan to such student or parents.
The Authority is authorized to contract with financial institutions and other qualified loan origination and servicing organizations, which shall assist in pre-qualifying Borrowers for Education Loans and which shall service and administer each Education Loan and each institution's and education loan corporation's respective loan series portfolio. Each Education Loan's fees shall include a portion, if necessary, to cover the applicable pro rata cost of such a servicing organization.
The Authority is authorized to establish specific criteria governing the eligibility of institutions of higher education and education loan corporations to participate in its programs, the making of Authority Loans and Education Loans, provisions for default, the establishment of default reserve funds, the purchase of default insurance, the provision of prudent debt service reserves, and the furnishing by participating institutions of higher education and education loan corporations of such additional guarantees of the Education Loans, Authority Loans or the Bonds as the Authority shall determine, all of such criteria to be established to assure the marketability of the Bonds and the adequacy of the security for the Bonds.
The Authority shall establish limitations upon the principal amounts and the terms of Education Loans, criteria regarding the qualifications and characteristics of Borrowers and procedures for allocating Authority Loans among institutions of higher education and education loan corporations eligible for its program in order to effectuate the purposes of the Act.
(Source: P.A. 85-1326.)

(110 ILCS 945/6.06) (from Ch. 144, par. 1606.06)
Sec. 6.06. (Repealed).
(Source: Repealed by P.A. 88-555, eff. 7-27-94.)

(110 ILCS 945/6.07) (from Ch. 144, par. 1606.07)
Sec. 6.07. (Repealed).
(Source: Repealed by P.A. 88-555, eff. 7-27-94.)

(110 ILCS 945/6.08) (from Ch. 144, par. 1606.08)
Sec. 6.08. Establishment of rules and regulations. To establish rules and regulations with respect to Authority Loans, Education Loans and Education loan series portfolios.
(Source: P.A. 82-658.)

(110 ILCS 945/6.09) (from Ch. 144, par. 1606.09)
Sec. 6.09. (Repealed).
(Source: Repealed by P.A. 88-555, eff. 7-27-94.)

(110 ILCS 945/6.10) (from Ch. 144, par. 1605.10)
Sec. 6.10. Receipt and acceptance of loans, contributions or grants. To receive and accept from any source, loans, contributions or grants for or in aid of an Authority Education Loan financing program or any portion thereof and, when required, to use such funds, property or labor only for the purposes for which it was loaned, contributed or granted.
(Source: P.A. 82-658.)

(110 ILCS 945/6.11) (from Ch. 144, par. 1606.11)
Sec. 6.11. Making Authority Loans to institutions of higher education and education loan corporations. To make Authority Loans to institutions of higher education and education loan corporations and require that the proceeds thereof be used for making Education Loans and paying costs and fees in connection therewith.
(Source: P.A. 85-1326.)

(110 ILCS 945/6.12) (from Ch. 144, par. 1606.12)
Sec. 6.12. Apportionment of administrative costs and expenses among participating institutions of higher education and education loan corporations. To charge to and apportion among participating institutions of higher education and education loan corporations its administrative and operating costs and expenses incurred in the exercise of the powers and duties conferred by this Act.
(Source: P.A. 85-1326.)

(110 ILCS 945/6.13) (from Ch. 144, par. 1606.13)
Sec. 6.13. Borrowing funds for operations. To borrow working capital funds and other funds as may be necessary for start-up and continuing operations, as long as such funds are borrowed in the name of the Authority only. Such borrowings shall be limited obligations of the character described in Section 12 of this Act and shall be payable solely from revenues of the Authority or the proceeds of Bonds pledged for that purpose.
(Source: P.A. 82-658.)

(110 ILCS 945/6.14) (from Ch. 144, par. 1606.14)
Sec. 6.14. Combining Education Loan series portfolios for financing purposes. Notwithstanding any other provision contained in this Act, to comingle and pledge as security for a series or issue of Bonds, with the consent of all of the institutions of higher education and education loan corporations which are participating in such series or issue, (a) the Education loan series portfolios and some or all future Education loan series portfolios of such institutions of higher education and education loan corporations, and (b) the loan funding deposits of such institutions and education loan corporations provided that Education loan series portfolios and other security and monies set aside in any fund or funds pledged for any series of Bonds or issue of Bonds shall be held for the sole benefit of such series or issue separate and apart from Education loan series portfolios and other security and monies pledged for any other series or issue of Bonds of the Authority. Bonds may be issued in series under one or more resolutions or trust agreements in the discretion of the Authority.
(Source: P.A. 85-1326.)

(110 ILCS 945/6.15) (from Ch. 144, par. 1606.15)
Sec. 6.15. Examining records. To examine records and financial reports of participating institutions of higher education and education loan corporations, and to examine records and financial reports of any contractor organization or institution retained under Section 6.05 of this Act.
(Source: P.A. 88-555, eff. 7-27-94.)

(110 ILCS 945/6.16) (from Ch. 144, par. 1606.16)
Sec. 6.16. Use of Education Loan proceeds. The Authority shall require that Authority Loans be used solely to make Education Loans. The Authority shall require that institutions of higher education and education loan corporations shall require that each Borrower under an Education Loan shall use the proceeds solely for the cost of attendance and that each such Borrower shall so certify.
(Source: P.A. 85-1326.)

(110 ILCS 945/6.17) (from Ch. 144, par. 1606.17)
Sec. 6.17. Refunding Bonds and reduction of debt. Whenever refunding Bonds are issued to refund Bonds, the proceeds of which were used to make Authority loans, the Authority may reduce the amount it is owed by the institutions of higher education or education loan corporations which had received Authority Loans from the proceeds of the refunded Bonds. Such institutions of higher education and education loan corporations may use this reduced amount to reduce the amount of interest being paid on Education Loans which the institutions and education loan corporations had made pursuant to the Authority Loans from the proceeds of the refunded Bonds.
(Source: P.A. 85-1326.)

(110 ILCS 945/6.18) (from Ch. 144, par. 1606.18)
Sec. 6.18. Necessary and proper actions. The Authority shall have the power to authorize its officers, agents and employees to take such action and do such things as shall be necessary or desirable in order to carry out and effectuate the purposes of the Act.
(Source: P.A. 82-658.)

(110 ILCS 945/7) (from Ch. 144, par. 1607)
Sec. 7. Expenses of Authority - Limitation of liability for expense. All expenses incurred in carrying out the provisions of this Act shall be payable solely from funds provided under the authority of this Act and, except as authorized under Section 6.13, no liability shall be incurred by the Authority beyond the extent to which monies shall have been provided under this Act.
(Source: P.A. 82-658.)

(110 ILCS 945/8) (from Ch. 144, par. 1608)
Sec. 8. Acquisition of certain monies, endowments, and properties and guarantees thereto. The Authority is authorized to establish specific guidelines relating to the deposits of certain monies, endowments, or properties by institutions of higher education and education loan corporations which would provide prudent security for Education Loans funding programs, Authority Loans, Education Loans or for Bonds and to establish guidelines relating to guarantees of or contracts to purchase Education Loans or Bonds by such institutions and education loan corporations or by financial institutions or others. A default reserve fund may be established for each series or issue of Bonds. In this regard, the Authority is empowered to receive such monies, endowments, properties, and guarantees as it deems appropriate and, if necessary, to take title in the name of the Authority or in the name of a participating institution of higher education, education loan corporation or a trustee.
(Source: P.A. 85-1326.)

(110 ILCS 945/9) (from Ch. 144, par. 1609)
Sec. 9. Conveyance of loan funding deposit after payment of principal and interest. When the principal of and interest on Bonds of the Authority issued to finance the cost of an Education Loan financing program or programs, including any refunding Bonds issued to refund and refinance such Bonds, have been fully paid and retired or when adequate provision has been made to fully pay and retire the same, and all other conditions of the Bond resolution authorizing the same have been satisfied and the lien created by such Bond resolution has been released in accordance with the provisions thereof, the Authority shall promptly do such things and execute such deeds and conveyances as are necessary and required to convey any remaining monies, properties and other assets comprising loan funding deposits to the institutions of higher education and education loan corporations which furnished the same in proportion to the amounts furnished by the respective institutions of higher education and education loan corporations.
(Source: P.A. 85-1326.)

(110 ILCS 945/10) (from Ch. 144, par. 1610)
Sec. 10. Bonds. (a) The Authority may from time to time issue Bonds for any corporate purpose and all such Bonds or other obligations of the Authority issued pursuant to this Act shall be and are hereby declared to be negotiable for all purposes notwithstanding their payment from limited source and without regard to any other law or laws.
(b) The Authority shall not have outstanding at any one time Bonds issued pursuant to this Act in an aggregate principal amount exceeding $200,000,000, excluding Bonds issued to refund the Bonds of the Authority issued pursuant to this Act.
(c) The Bonds of each issue shall be payable solely out of revenues of the Authority pertaining to the program relating to such Bond issue, including principal and interest on Authority Loans and Education Loans, payments by institutions of higher education, education loan corporations, banks, insurance companies or others pursuant to letters of credit or purchase agreements, investment earnings from funds or accounts maintained pursuant to the Bond resolution, insurance proceeds, loan funding deposits, proceeds of sales of Education Loans, proceeds of refunding Bonds and fees, charges and other revenues of the Authority from such program.
(d) The Bonds may be issued as serial Bonds or as term Bonds, or both. The Bonds shall be authorized by a Bond resolution of the Authority and shall bear such date or dates, mature at such time or times not exceeding the year following the last year in which the final payments in an Education loan series portfolio are due, or 30 years, whichever is sooner, from their respective dates of issue, bear interest at such rate or rates, be payable at such time or times, be in such denominations, be in such form, either coupon or fully registered, carry such registration and conversion privileges, be payable in lawful money of the United States of America at such places, and be subject to such terms of redemption as such Bond resolution may provide. The Bonds shall be executed by the manual or facsimile signatures of such officers of the Authority as shall be designated by the Authority. The Bonds shall be sold in such manner and at such prices as the Authority shall determine. Pending preparation of the definitive Bonds, the Authority may issue interim receipts or certificates which shall be exchanged for such definitive Bonds.
(e) Any Bond resolution may contain provisions, which shall be a part of the contract with the holders of the Bonds to be authorized, as to:
(i) pledging or assigning the revenues derived from the Authority Loans and Education Loans with respect to which such Bonds are to be issued; (ii) the fees and other amounts to be charged, and the sums to be raised in each year thereby, and the use, investment and disposition of such sums; (iii) the setting aside of loan funding deposits, debt service reserves, capitalized interest accounts, cost of issuance accounts and sinking funds, and the regulation, investment and disposition thereof; (iv) limitations on the use of the Education Loans; (v) limitations on the purpose to which or the investments in which the proceeds of sale of any issue of Bonds then or thereafter to be issued may be applied; (vi) limitations on the issuance of additional Bonds, the terms upon which additional Bonds may be issued and secured, the terms upon which additional Bonds may rank on a parity with, or be subordinate or superior to, other Bonds; (vii) the refunding of outstanding Bonds; (viii) the procedure, if any, by which the terms of any contract with Bondholders may be amended, or abrogated, the amount of Bonds the holders of which must consent thereto, and the manner in which such consent may be given; (ix) defining the acts or omissions to act which shall constitute a default in the duties of the Authority to holders of its obligations and providing the rights or remedies of such holders in the event of a default; (x) providing for guarantees, pledges of endowments, letters of credit, property or other security for the benefit of the holders of such Bonds; and (xi) any other matters relating to the Bonds which the Authority deems desirable.
(f) Neither the members of the Authority nor any person executing the Bonds shall be liable personally on the Bonds or be subject to any personal liability or accountability by reason of the issuance thereof.
(g) The Authority shall have power to purchase its Bonds out of any funds available therefor. The Authority may hold, pledge, cancel or resell such Bonds subject to and in accordance with agreements with Bondholders.
(h) The Authority shall have the power to refund any of its Bonds. Such refunding Bonds shall be issued in the same manner as other Bonds of the Authority.
(Source: P.A. 85-1326.)

(110 ILCS 945/11) (from Ch. 144, par. 1611)
Sec. 11. Trust agreement to secure Bonds. In the discretion of the Authority any Bonds issued under the provisions of this Act may be secured by a trust agreement by and between the Authority and a corporate trustee or trustees, which may be any trust company or bank in the State of Illinois having the powers of a trust company. The Bond resolution providing for the issuance of Bonds so secured shall pledge the revenues to be received by the Authority, including any or all of the revenues specified in Section 10(c) of this Act, may contain such provisions for protecting and enforcing the rights and remedies of the Bondholders as may be reasonable and proper and not in violation of law, including particularly such provisions as have hereinabove been specifically authorized to be included in any Bond resolution of the Authority, and may restrict the individual right of action by Bondholders. In addition to the foregoing, any trust agreement may contain such other provisions as the Authority may deem reasonable and proper for the security of the Bondholders. All expenses incurred in carrying out the provisions of the trust agreement may be treated as a part of the cost of the operation of an Education Loan program.
(Source: P.A. 85-1326.)

(110 ILCS 945/12) (from Ch. 144, par. 1612)
Sec. 12. Bonds as obligation of Authority only. Bonds issued under authority of this Act shall be obligations of the Authority only, and not of the State of Illinois. Bonds issued under authority of this Act shall state upon the face of each Bond that they represent and constitute a debt of the Authority, but not of the State of Illinois within the meaning of the provisions of the Constitution or Statutes of the State of Illinois; and they do not constitute a pledge of the full faith and credit of the Authority or of the State of Illinois. The bonds shall not grant to the owners or holders thereof any right to have the Authority or the General Assembly levy any taxes or appropriate any funds for the payment of the principal thereof or interest thereon. Such Bonds are payable, and shall state that they are payable, solely from the revenues pledged for their payment in accordance with the Bond resolution.
Nothing in this Act shall be construed to authorize the Authority or any department, board, commission or other agency to create an obligation of the State of Illinois within the meaning of the Constitution or Statutes of Illinois.
(Source: P.A. 82-658.)

(110 ILCS 945/13) (from Ch. 144, par. 1613)
Sec. 13. Pledge of Revenues. The Authority shall fix, revise, charge and collect fees and is empowered to contract with any person, partnership, association or corporation, or other body, public or private, in respect thereof. Each agreement entered into by the Authority with an institution of higher education or education loan corporation shall provide that the fees and other amounts payable by the institution of higher education or education loan corporation with respect to any program of the Authority shall be sufficient at all times, (a) to pay its share of the administrative costs and expenses of such program, (b) to pay the principal of, the premium, if any, and the interest on outstanding Bonds of the Authority, issued in respect of such program to the extent that other revenues of the Authority pledged for the payment of the Bonds are insufficient to pay the Bonds as they become due and payable, (c) to create and maintain reserves which may but need not be required or provided for in the Bond resolution relating to such Bonds of the Authority, and (d) to establish and maintain whatever Education Loan servicing, control, or audit procedures are deemed to be necessary to the prudent operations of the Authority. The Authority shall pledge the revenues from each program, as described in Section 10(c) of this Act, as security for the issue of Bonds relating to such program. Such pledge shall be valid and binding from the time when the pledge is made; the revenues so pledged by the Authority shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding against all parties having claims of any kind in tort, contract or otherwise against the Authority or any participating institution of higher education or education loan corporation, irrespective of whether such parties have notice thereof. Neither the Bond resolution nor any financing statement, continuation statement or other instrument by which a pledge is created or by which the Authority's interest in revenues is assigned need be filed or recorded in any public records in order to perfect the lien thereof as against third parties except that a copy thereof shall be filed in the records of the Authority and with the State Treasurer.
(Source: P.A. 85-1326.)

(110 ILCS 945/14) (from Ch. 144, par. 1614)
Sec. 14. Funds from sale of Bonds as trust funds - Application of funds. All monies received by or on behalf of the Authority pursuant to the authority of this Act, whether as proceeds from the sale of Bonds or as revenues, shall be deemed to be trust funds to be held and applied solely as provided in this Act. Any officer with whom, or any bank or trust company with which, such monies shall be deposited shall act as trustee of such monies and shall hold and apply the same for the purposes hereof, subject to such regulations as this Act and the Bond resolution authorizing the Bonds of any issue may provide.
(Source: P.A. 82-658.)

(110 ILCS 945/15) (from Ch. 144, par. 1615)
Sec. 15. Rights of Bond holders. Any holder of Bonds issued pursuant to this Act or a trustee under a trust agreement entered into pursuant to this Act, except to the extent that their rights are restricted by any Bond resolution, may, by any suitable form of legal proceedings, protect and enforce any rights under the laws of this State or granted by the Bond resolution. Such rights include the right to compel the performance of all duties of the Authority required by this Act or the Bond resolution; to enjoin unlawful activities; and in the event of default with respect to the payment of any principal of, premium, if any, and interest on any Bond or in the performance of any covenant or agreement on the part of the Authority in the Bond resolution, to apply to the circuit court to appoint a receiver to administer and operate the Education Loan program or programs, the revenues of which are pledged to the payment of principal of, premium, if any, and interest on such Bonds, with full power to pay, and to provide for payment of, principal of, premium, if any, and interest on such Bonds, and with such powers, subject to the direction of the court, as are permitted by law and are accorded receivers, excluding any power to pledge additional revenues of the Authority to the payment of such principal, premium and interest.
(Source: P.A. 82-658.)

(110 ILCS 945/16) (from Ch. 144, par. 1616)
Sec. 16. (Repealed).
(Source: Repealed by P.A. 88-555, eff. 7-27-94.)

(110 ILCS 945/17) (from Ch. 144, par. 1617)
Sec. 17. (Repealed).
(Source: Repealed by P.A. 88-555, eff. 7-27-94.)

(110 ILCS 945/18) (from Ch. 144, par. 1618)
Sec. 18. Bonds as legal investments. All banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies, insurance companies and associations, and all executors, administrators, guardians, trustees and other fiduciaries may legally invest any sinking funds, monies or other funds belonging to them or within their control in any Bonds issued pursuant to this Act.
(Source: P.A. 82-658.)

(110 ILCS 945/19) (from Ch. 144, par. 1619)
Sec. 19. (Repealed).
(Source: Repealed by P.A. 88-555, eff. 7-27-94.)

(110 ILCS 945/20) (from Ch. 144, par. 1620)
Sec. 20. Waiver of competitive bidding. Competitive bidding requirements of the Illinois Revised Statutes or any other similar requirements that may be lawfully waived are waived by this Section and any requirement of competitive bidding or other restriction imposed on the procedure for award of contracts is not applicable to any action taken under authority of this Act.
(Source: P.A. 82-658.)

(110 ILCS 945/21) (from Ch. 144, par. 1621)
Sec. 21. (Repealed).
(Source: Repealed by P.A. 88-555, eff. 7-27-94.)

(110 ILCS 945/22) (from Ch. 144, par. 1622)
Sec. 22. Powers - Interest rates. Notwithstanding any other provision of law, institutions and education loan corporations shall have the power to borrow money from the Authority, make Education Loans and take all other actions and do such things as are necessary or convenient to consummate the transactions contemplated under this Act. It shall be lawful for the Authority to establish, charge, contract for and receive any amount or rate of interest or compensation with respect to Authority Loans and for participating institutions and education loan corporations to charge, contract for and receive any amount or rate of interest or compensation with respect to Education Loans.
(Source: P.A. 85-1326.)

(110 ILCS 945/23) (from Ch. 144, par. 1623)
Sec. 23. Act as alternative method - Application of Bond law - Powers not subject to supervision or regulation by other element or government. The foregoing Sections of this Act shall be deemed to provide a complete, additional and alternative method for the doing of the things authorized thereby and shall be regarded as supplemental and additional to, and the limitations imposed by this Act shall not limit or otherwise affect powers or rights conferred by other laws, and the issuance of Bonds and refunding Bonds under this Act need not comply with the requirements of any other law applicable to the issuance of Bonds. Except as otherwise expressly provided in this Act, none of the powers granted to the Authority under this Act shall be subject to the supervision or regulation or require the approval or consent of any municipality or political subdivision or any department, division, commission, board, body, bureau, official or agency thereof or of the State.
(Source: P.A. 82-658.)

(110 ILCS 945/24) (from Ch. 144, par. 1624)
Sec. 24. Liberal construction of Act. This Act, being necessary for the welfare of the State and its inhabitants, shall be liberally construed to effect its purpose.
(Source: P.A. 82-658.)

(110 ILCS 945/25) (from Ch. 144, par. 1625)
Sec. 25. (Repealed).
(Source: Repealed by P.A. 88-555, eff. 7-27-94.)



110 ILCS 947/ - Higher Education Student Assistance Act.

(110 ILCS 947/1)
Sec. 1. Short title. This Act may be cited as the Higher Education Student Assistance Act.
(Source: P.A. 87-997.)

(110 ILCS 947/5)
Sec. 5. Purpose. The General Assembly finds and declares that (1) the provision of a higher education for all residents of this State who desire a higher education and are properly qualified therefor is important to the welfare and security of this State and Nation and, consequently, is an important public purpose, and (2) many qualified students are deterred by financial considerations from completing their education, with a consequent irreparable loss to the State and Nation of talents vital to welfare and security. The number of qualified persons who desire a higher education is increasing rapidly, and the physical facilities, faculties, and staffs of the institutions of higher learning operated by, within and for the residents of the State will have to be expanded greatly to accommodate those persons, with an attendant sharp increase in the cost of educating them. A system of financial assistance of scholarships, grants, and loans for qualified residents of college age will enable them to attend qualified institutions of their choice in the State, public or private. The adoption of new federal student loan legislation necessitates that the State update and broaden its system of financial student assistance.
As market conditions permit, the Commission is specifically encouraged to offer reasonable and affordable supplemental or alternative educational loans to students who seek to obtain these loans. As part of these alternative or supplemental direct lending initiatives, the Commission may give priority consideration to students assisted by the Commission's need-based programs.
The system of financial assistance provided under this Act includes prepaid programs for college savings, and the Commission is specifically encouraged to enlist employers in providing voluntary matching donations to the amount that their employees save through these prepaid programs.
(Source: P.A. 96-198, eff. 8-10-09.)

(110 ILCS 947/10)
Sec. 10. Definitions. In this Act, and except to the extent that any of the following words or phrases is specifically qualified by its context:
"Commission" means the Illinois Student Assistance Commission created by this Act.
"Enrollment" means the establishment and maintenance of an individual's status as a student in an institution of higher learning, regardless of the terms used at the institution to describe that status.
"Approved high school" means any public high school located in this State; and any high school, located in this State or elsewhere (whether designated as a high school, secondary school, academy, preparatory school, or otherwise) which in the judgment of the State Superintendent of Education provides a course of instruction at the secondary level and maintains standards of instruction substantially equivalent to those of the public high schools located in this State.
"Institution of higher learning", "qualified institution", or "institution" means an educational organization located in this State which
(1) provides at least an organized 2 year program of

collegiate grade in the liberal arts or sciences, or both, directly applicable toward the attainment of a baccalaureate degree or a program in health education directly applicable toward the attainment of a certificate, diploma, or an associate degree;

(2) either is
(A) operated by this State, or
(B) operated publicly or privately, not for

profit, or

(C) operated for profit, provided such for profit

organization

(i) offers degree programs which have been

approved by the Board of Higher Education for a minimum of 3 years under the Academic Degree Act, and

(ii) enrolls a majority of its students in

such degree programs, and

(iii) maintains an accredited status with the

Commission on Institutions of Higher Education of the North Central Association of Colleges and Schools;

(3) in the judgment of the Commission meets standards

substantially equivalent to those of comparable institutions operated by this State; and

(4) if so required by the Commission, uses the State

as its primary guarantor of student loans made under the federal Higher Education Act of 1965.

For otherwise eligible educational organizations which provide academic programs for incarcerated students, the terms "institution of higher learning", "qualified institutions", and "institution" shall specifically exclude academic programs for incarcerated students.
"Academic Year" means a 12 month period of time, normally but not exclusively, from September 1 of any year through August 31 of the ensuing year.
"Full-time student" means any undergraduate student enrolled in 12 or more semester or quarter hours of credit courses in any given semester or quarter or in the equivalent number of units of registration as determined by the Commission.
"Part-time student" means any undergraduate student, other than a full-time student, enrolled in 6 or more semester or quarter hours of credit courses in any given semester or quarter or in the equivalent number of units of registration as determined by the Commission. Beginning with fiscal year 1999, the Commission may, on a program by program basis, expand this definition of "part-time student" to include students who enroll in less than 6 semester or quarter hours of credit courses in any given semester or quarter.
(Source: P.A. 90-122, eff. 7-17-97; 91-250, eff. 7-22-99.)

(110 ILCS 947/15)
Sec. 15. Illinois Student Assistance Commission.
(a) There is established the Illinois Student Assistance Commission, consisting of 10 persons to be appointed by the Governor with the advice and consent of the Senate. The membership of the Commission shall consist of one representative of the institutions of higher learning operated by the State; one representative of the private institutions of higher learning located in the State; one representative of the public community colleges located in the State; one representative of the public high schools located in the State; 5 citizens of the State chosen for their knowledge of and interest in higher education, but not employed by, professionally affiliated with, or members of the governing boards of any institution of higher learning located in the State, and one student member selected from nominations submitted to the Governor by multi-campus student organizations, including but not limited to, the recognized advisory committee of students of the Illinois Community College Board, the recognized advisory committee of students of the Board of Higher Education, and the recognized advisory committee of students of the Federation of Independent Illinois Colleges and Universities. The Governor shall designate one member, other than the student member, as chairman. Each member of the Commission, including the student member, shall serve without compensation, but shall be reimbursed for expenses necessarily incurred in performing his or her duties under this Act. Subject to a requirement that Commission members in office on the effective date of this amendatory Act of 1995 may serve the full term to which they were appointed, the appointment of Commission members to terms that commence on or after that effective date shall be made in a manner that gives effect at the earliest possible time to the change that is required by this amendatory Act in the representative composition of the Commission's membership.
(b) The term of office of each member, other than the student member, is 6 years from July 1 of the year of appointment, and until his successor is appointed and qualified. If a member's tenure of office, other than that of the student member, is terminated for any reason before his or her term has expired, the Governor shall fill the vacancy by the appointment of a person who has the same representative status as the person whose term has been so terminated, and the new appointee shall hold office only for the remainder of that term and until a successor is appointed and qualified. The term of the student member shall be for 2 years from July 1 of each odd-numbered year. If the tenure of the student member is terminated for any reason, the vacancy shall be filled in the same manner as heretofore provided for a regular term of office appointment of the student member. The new student appointee shall hold office only for the remainder of that term. A student appointee's status on the Commission may not be considered in determining his or her eligibility for programs administered by the Commission.
(c) In accordance with the provisions of the State Universities Civil Service Act, the Commission shall employ a professionally qualified person as the Executive Director of the Commission, and such other employees as may be necessary to effectuate the purposes of this Act.
(d) The Commission shall meet at least once in each fiscal year, and may meet at other times which the Chairman may designate by giving at least 10 days' written notice to each member.
(Source: P.A. 99-198, eff. 7-30-15.)

(110 ILCS 947/20)
Sec. 20. Functions of Commission.
(a) The Commission, in accordance with this Act, shall prepare and supervise the issuance of public information concerning its provisions; prescribe the form and regulate the submission of applications for assistance; provide for and conduct, or cause to be conducted, all eligibility determinations of applicants; award the appropriate financial assistance; and, upon request by a member of the General Assembly, nominate or evaluate and recommend for nomination applicants for General Assembly scholarships in accordance with criteria specified by the member under Section 30-9 of the School Code.
(b) The Commission is authorized to participate in any programs for monetary assistance to students and to receive, hold, and disburse all such funds made available by any agency or organization for the purpose or purposes for which they are made available. The Commission is authorized to administer a program of grant assistance as authorized by the Baccalaureate Savings Act. The Commission is authorized to participate in any programs established to improve student financial aid services or the proficiency of persons engaged in student financial aid services and to receive, hold, and disburse all funds made available by any agency or organization for the purpose or purposes for which they are made available subject to the appropriations of the General Assembly.
(c) The Commission is authorized to deny a scholarship or a grant to any person who has defaulted on a guaranteed student loan and who is not maintaining a satisfactory repayment record. If a person has a defaulted guaranteed student loan but is otherwise eligible for assistance pursuant to Section 40, the Commission shall award one term of assistance during which a satisfactory repayment record must be established. If such a repayment record is not established, additional assistance shall be denied until a satisfactory repayment record is established.
(d) The Commission is authorized to participate with federal, state, county, local, and university law enforcement agencies in cooperative efforts to detect and prosecute incidents of fraud in student assistance programs.
(e) The Administrative Review Law shall apply to and govern all proceedings for the judicial review of final administrative decisions of the Commission.
(f) The Commission is authorized to make all necessary and proper rules, not inconsistent with this Act, for the efficient exercise of the foregoing functions.
(g) Unless otherwise provided by statute, the functions of the Commission shall be exercised without regard to any applicant's race, creed, sex, color, national origin, or ancestry.
(h) The Commission is authorized to establish systems and programs to encourage employers to match employee contributions to prepaid programs of college savings by making donations to the Commission for prepaid programs of college savings to make higher education affordable for all residents of the State and to receive, hold, and disburse all such funds made available through those programs for the purposes for which they are authorized by rule or by law.
(Source: P.A. 96-198, eff. 8-10-09.)

(110 ILCS 947/25)
Sec. 25. State scholar program.
(a) An applicant is eligible to be designated a State Scholar when the Commission finds the candidate:
(1) is a resident of this State, including a resident

attending a Department of Defense school, and a citizen or permanent resident of the United States;

(2) has successfully completed the program of

instruction at an approved high school, or is a student in good standing at such a school and is engaged in a program which in due course will be completed by the end of the academic year, and in either event that the candidate's academic standing is above the class median; and that the candidate has not had any university, college, normal school, private junior college or public community college, or other advanced training subsequent to graduation from high school; and

(3) has superior capacity to profit by a higher

education.

(b) In determining an applicant's superior capacity to profit by a higher education, the Commission shall consider the candidate's scholastic record in high school and the results of the examination conducted under the provisions of this Act. The Commission shall establish by rule the minimum conditions of eligibility in terms of the foregoing factors, and the relative weight to be accorded to those factors.
(c) The Commission shall base its State Scholar designations upon the eligibility formula prescribed in its rules, except that notwithstanding those rules or any other provision of this Section, a student nominated by his or her school shall be designated a State Scholar if that student achieves an Illinois Standard Test Score at or above the 95th percentile among students taking the designated examinations in Illinois that year, as determined by the Commission.
(d) The Commission shall obtain the results of a competitive examination from the applicants. The examination shall provide a measure of each candidate's ability to perform college work and shall have demonstrated utility in such a selection program. The Commission shall select, and designate by rule, the specific examinations to be used in determining the applicant's superior capacity to profit from a higher education. Candidates may be asked by the Commission to take those steps necessary to provide results of the designated examination as part of their applications. Any nominal cost of obtaining or providing the examination results shall be paid by the candidate to the agency designated by the Commission to provide the examination service. In the event that a candidate or candidates are unable to participate in the examination for financial reasons, the Commission may choose to pay the examination fee on the candidate's or candidates' behalf. Any notary fee which may also be required as part of the total application shall be paid by the applicant.
(e) The Commission shall award to each State Scholar a certificate or other suitable form of recognition. The decision to attend a non-qualified institution of higher learning shall not disqualify applicants who are otherwise fully qualified.
(f) Subject to appropriation, each State Scholar who enrolls or is enrolled in an institution of higher learning in this State shall also receive a one-time grant of $1,000 to be applied to tuition and mandatory fees and paid directly to the institution of higher learning. However, a student who has been awarded a Merit Recognition Scholarship under Section 31 of this Act may not be awarded a grant under this subsection (f), although he or she may still be designated a State Scholar.
(g) The Commission shall conduct a study detailing all of the following information:
(1) The number of students designated State Scholars

in 2008 and 2009.

(2) The number of State Scholars who applied to State

universities in 2008 and 2009.

(3) The number of State Scholars who were denied

admittance into the State universities to which they applied in 2008 and 2009.

All data collected from a State university in regards to the study conducted under this subsection (g) must be verified by that university.
On or before January 1, 2010, the Commission must submit a report to the General Assembly that contains the findings of the study conducted under this subsection (g) and the Commission's recommendations on how to make State universities more accessible to State Scholars.
(h) The Commission shall adopt all necessary and proper rules not inconsistent with this Section for its effective implementation.
(Source: P.A. 95-715, eff. 1-1-09; 95-760, eff. 7-28-08; 96-315, eff. 8-11-09; 96-328, eff. 8-11-09.)

(110 ILCS 947/30)
Sec. 30. (Repealed).
(Source: P.A. 90-372, eff. 7-1-98; 90-728, eff. 1-1-99. Repealed by P.A. 91-128, eff. 7-1-00.)

(110 ILCS 947/31)
Sec. 31. Merit Recognition Scholarship program.
(a) As used in this Section:
"Eligible applicant" means a student from any high school in this State, either approved by or not recognized by the State Board of Education, who is engaged in a program of study that in due course will be completed by the end of the academic year, and (i) whose cumulative high school grade point average is at or above the 95th percentile of his or her high school class after completion of the 6th semester of a high school program of instruction or (ii) whose score on a standardized examination determined by the Commission, taken before or during the 6th semester of high school, is at or above the 95th percentile of students in the State who take the standardized college entrance examination. These high school students are all eligible to receive a scholarship to be awarded under this Section.
"Qualified student" means a person:
(1) who is a resident of this State and a citizen or

permanent resident of the United States;

(2) who, as an eligible applicant, is in good

academic standing at the high school in which he or she is enrolled and has made a timely application for a Merit Recognition Scholarship under this Section;

(3) who has successfully completed the program of

instruction at any high school located in this State; and

(4) who enrolls or is enrolled in a qualified

Illinois institution of higher learning or a Service Academy as an undergraduate student or cadet and has not received a baccalaureate degree.

"Merit Recognition Scholarship" means a $1,000 academic scholarship awarded under this Section during an academic year to a qualified student, without regard to financial need, as a scholarship to any qualified Illinois institution of higher learning or a Service Academy in which the student is or will be enrolled as an undergraduate student or cadet.
"Service Academy" means the U.S. Air Force Academy, the U.S. Coast Guard Academy, the U.S. Military Academy, or the U.S. Naval Academy.
(b) In order to identify, encourage, promote, and reward the distinguished academic achievement of students from every high school located in this State, each qualified student shall be awarded a Merit Recognition Scholarship by the Illinois Student Assistance Commission to any qualified Illinois institution of higher learning or to any Service Academy.
(b-5) Notwithstanding any other provision of this Section, a student who has received a grant under the State Scholar program under Section 25 of this Act is ineligible to receive a Merit Recognition Scholarship.
(c) No Merit Recognition Scholarship provided for a qualified student under this Section shall be considered in evaluating the financial situation of that student or be deemed a financial resource of or a form of financial aid or assistance to that student, for purposes of determining the eligibility of the student for any scholarship, grant, or monetary assistance awarded by the Commission, the State, or any agency thereof pursuant to the provisions of any other Section of this Act or any other law of this State; nor shall any Merit Recognition Scholarship provided for a qualified student under this Section reduce the amount of any scholarship, grant, or monetary assistance that that student is eligible to be awarded by the Commission, the State, or any agency thereof in accordance with the provisions of any other Section of this Act or any other law of this State.
(d) The Illinois Student Assistance Commission is designated as administrator of the Merit Recognition Scholarship program. Each high school located in this State shall certify to the Commission the names of its students who are eligible applicants, specifying which of the students certified as eligible applicants have completed the program of instruction at that high school and the graduation date fixed for their high school class and specifying for each of the other eligible applicants whose names appear on the certification the semester of high school last completed by them. The Commission shall promptly notify those eligible applicants so certified who are reasonably assured of receiving a Merit Recognition Scholarship in accordance with the annual funding levels recommended in the Governor's budget of their eligibility to apply for a scholarship under this Section, other than any eligible applicant named on any such certification who, as an eligible applicant, has previously made application to the Commission for a Merit Recognition Scholarship under this Section. An otherwise eligible applicant who fails to make a timely application (as determined by the Commission) for a Merit Recognition Scholarship under this Section shall no longer be deemed an eligible applicant and shall not qualify for the award.
(e) All applications for Merit Recognition Scholarships to be awarded under this Section shall be made to the Commission on forms that the Commission shall provide for eligible applicants. The form of applications and the information required to be set forth therein shall be determined by the Commission, and the Commission shall require eligible applicants to submit with their applications such supporting documents as the Commission deems necessary.
(f) The names and addresses of Merit Recognition Scholarship recipients are a matter of public record.
(g) Whenever an eligible applicant who has completed the program of instruction at any high school located in this State thereafter makes timely application to the Commission for a Merit Recognition Scholarship under this Section, the Commission shall promptly determine whether that eligible applicant is a qualified student as defined in subsection (a) of this Section. Each such eligible applicant so determined by the Commission to be a qualified student shall be awarded a Merit Recognition Scholarship in the amount of $1,000, effective exclusively during the academic year following the qualified student's high school graduation, subject to appropriation by the General Assembly.
(h) Subject to a separate appropriation for purposes of this Section, payment of any Merit Recognition Scholarship awarded under this Section shall be determined exclusively by the Commission. All scholarship funds distributed in accordance with this subsection (h) shall be paid to the qualified Illinois institution of higher learning or Service Academy and used only for payment of the educational expenses incurred by the student in connection with his or her attendance as an undergraduate student or cadet at that institution or Service Academy, including but not limited to tuition and fees, room and board, books and supplies, required Service Academy uniforms, and travel and personal expenses related to the student's attendance at that institution or Service Academy. Any Merit Recognition Scholarship awarded under this Section shall be applicable to 2 semesters or 3 quarters of enrollment. Should a qualified student withdraw from enrollment prior to completion of the first semester or quarter for which the Merit Recognition Scholarship is applicable, the student shall refund to the Commission the amount of the scholarship received.
(i) The Commission shall administer the Merit Recognition Scholarship program established by this Section and shall make all necessary and proper rules, not inconsistent with this Section, for its effective implementation.
(j) When an appropriation to the Commission for purposes of this Section is insufficient to provide scholarships to all qualified students, the Commission shall allocate the appropriation in accordance with this subsection (j). If funds are insufficient to provide all qualified students with a scholarship as authorized by subsection (g) of this Section, the Commission shall allocate the scholarships to qualified students in order of decreasing relative academic rank, as determined by the Commission using a formula based upon the qualified student's grade point average, score on the appropriate statewide standardized examination, or a combination of grade point average and standardized test score. All Merit Recognition Scholarships awarded shall be in the amount of $1,000.
(k) The Commission, in determining the number of Merit Recognition Scholarships to be offered pursuant to subsection (j) of this Section, shall take into consideration past experience with the rate of merit scholarship funds unclaimed by qualified students. To the extent necessary to avoid an over-commitment of funds, the Commission may allocate scholarship funds on the basis of the date the Commission receives a completed application form.
(Source: P.A. 95-715, eff. 1-1-09.)

(110 ILCS 947/35)
Sec. 35. Monetary award program.
(a) The Commission shall, each year, receive and consider applications for grant assistance under this Section. Subject to a separate appropriation for such purposes, an applicant is eligible for a grant under this Section when the Commission finds that the applicant:
(1) is a resident of this State and a citizen or

permanent resident of the United States; and

(2) in the absence of grant assistance, will be

deterred by financial considerations from completing an educational program at the qualified institution of his or her choice.

(b) The Commission shall award renewals only upon the student's application and upon the Commission's finding that the applicant:
(1) has remained a student in good standing;
(2) remains a resident of this State; and
(3) is in a financial situation that continues to

warrant assistance.

(c) All grants shall be applicable only to tuition and necessary fee costs. The Commission shall determine the grant amount for each student, which shall not exceed the smallest of the following amounts:
(1) subject to appropriation, $5,468 for fiscal year

2009, $5,968 for fiscal year 2010, and $6,468 for fiscal year 2011 and each fiscal year thereafter, or such lesser amount as the Commission finds to be available, during an academic year;

(2) the amount which equals 2 semesters or 3 quarters

tuition and other necessary fees required generally by the institution of all full-time undergraduate students; or

(3) such amount as the Commission finds to be

appropriate in view of the applicant's financial resources.

Subject to appropriation, the maximum grant amount for students not subject to subdivision (1) of this subsection (c) must be increased by the same percentage as any increase made by law to the maximum grant amount under subdivision (1) of this subsection (c).
"Tuition and other necessary fees" as used in this Section include the customary charge for instruction and use of facilities in general, and the additional fixed fees charged for specified purposes, which are required generally of nongrant recipients for each academic period for which the grant applicant actually enrolls, but do not include fees payable only once or breakage fees and other contingent deposits which are refundable in whole or in part. The Commission may prescribe, by rule not inconsistent with this Section, detailed provisions concerning the computation of tuition and other necessary fees.
(d) No applicant, including those presently receiving scholarship assistance under this Act, is eligible for monetary award program consideration under this Act after receiving a baccalaureate degree or the equivalent of 135 semester credit hours of award payments.
(e) The Commission, in determining the number of grants to be offered, shall take into consideration past experience with the rate of grant funds unclaimed by recipients. The Commission shall notify applicants that grant assistance is contingent upon the availability of appropriated funds.
(e-5) The General Assembly finds and declares that it is an important purpose of the Monetary Award Program to facilitate access to college both for students who pursue postsecondary education immediately following high school and for those who pursue postsecondary education later in life, particularly Illinoisans who are dislocated workers with financial need and who are seeking to improve their economic position through education. For the 2015-2016 and 2016-2017 academic years, the Commission shall give additional and specific consideration to the needs of dislocated workers with the intent of allowing applicants who are dislocated workers an opportunity to secure financial assistance even if applying later than the general pool of applicants. The Commission's consideration shall include, in determining the number of grants to be offered, an estimate of the resources needed to serve dislocated workers who apply after the Commission initially suspends award announcements for the upcoming regular academic year, but prior to the beginning of that academic year. For the purposes of this subsection (e-5), a dislocated worker is defined as in the federal Workforce Innovation and Opportunity Act.
(f) The Commission may request appropriations for deposit into the Monetary Award Program Reserve Fund. Monies deposited into the Monetary Award Program Reserve Fund may be expended exclusively for one purpose: to make Monetary Award Program grants to eligible students. Amounts on deposit in the Monetary Award Program Reserve Fund may not exceed 2% of the current annual State appropriation for the Monetary Award Program.
The purpose of the Monetary Award Program Reserve Fund is to enable the Commission each year to assure as many students as possible of their eligibility for a Monetary Award Program grant and to do so before commencement of the academic year. Moneys deposited in this Reserve Fund are intended to enhance the Commission's management of the Monetary Award Program, minimizing the necessity, magnitude, and frequency of adjusting award amounts and ensuring that the annual Monetary Award Program appropriation can be fully utilized.
(g) The Commission shall determine the eligibility of and make grants to applicants enrolled at qualified for-profit institutions in accordance with the criteria set forth in this Section. The eligibility of applicants enrolled at such for-profit institutions shall be limited as follows:
(1) Beginning with the academic year 1997, only to

eligible first-time freshmen and first-time transfer students who have attained an associate degree.

(2) Beginning with the academic year 1998, only to

eligible freshmen students, transfer students who have attained an associate degree, and students who receive a grant under paragraph (1) for the academic year 1997 and whose grants are being renewed for the academic year 1998.

(3) Beginning with the academic year 1999, to all

eligible students.

(Source: P.A. 100-477, eff. 9-8-17.)

(110 ILCS 947/36)
Sec. 36. Silas Purnell Illinois Incentive for Access grant program.
(a) The Commission each year shall determine eligibility for the Illinois Incentive for Access grant from applications received for Monetary Award Program grant assistance under Section 35 of this Act. An applicant shall be determined as eligible for an Illinois Incentive for Access grant under this Section when the Commission finds that the applicant:
(1) is a resident of this State and a citizen or

permanent resident of the United States;

(2) has limited personal or family financial

resources available for expenditure on educational expenses, as defined by current federal student financial aid methodology;

(3) has not already received a baccalaureate degree;

and

(4) is enrolled at least one-half time as a freshman

undergraduate student at an approved Illinois institution of higher learning participating in the Monetary Award Program administered by the Commission.

(b) Subject to a separate appropriation made for purposes of awarding grants under this Section, Illinois Incentive for Access grants shall be paid in multiple disbursements as determined by the Commission (i) in an amount not to exceed $1,000 per applicant per year for applicants with an expected family contribution of $0, as defined by current federal student aid methodology, and (ii) in an amount not to exceed $500 for applicants with an expected family contribution of $500 or less but more than $0, as defined by current federal student aid methodology. In awarding grants, the Commission shall give priority to applicants with an expected family contribution of $0. No recipient may receive a grant under this Section for more than 2 semesters or 3 quarters of award payments.
(c) Eligibility for grants awarded under this Section shall be determined solely on the basis of the financial resources of the applicant and the applicant's family. Cost of attendance at the institution in which the applicant is enrolled shall not affect eligibility for an award, except that State student financial assistance awarded under this Act, including the Illinois Incentive for Access award, may not exceed the institution's cost of attendance.
(d) The Commission shall notify applicants that grant assistance is contingent upon availability of appropriated funds.
(e) The Commission shall submit a written evaluation of the Illinois Incentive for Access program to the Governor, the General Assembly, and the Board of Higher Education on or before October 1, 1999, including a report of the progress made toward the goal of increasing the access and retention rates for Illinois Incentive for Access grant recipients.
(Source: P.A. 93-455, eff. 7-1-04.)

(110 ILCS 947/37)
Sec. 37. Higher education license plate grant program.
(a) Each year, the Illinois Student Assistance Commission shall receive a separate appropriation for the purpose of providing grant assistance to students enrolled at Illinois private colleges and universities. Subject to a separate appropriation for such purposes, an applicant is eligible for a grant to a degree-granting, not-for-profit private college or university located in this State under this Section when the institution finds that the applicant:
(1) is a resident of this State and a citizen or

permanent resident of the United States; and

(2) in the absence of grant assistance, will be

deterred by financial considerations from completing an educational program at the qualified institution of his or her choice.

(b) The private college or university shall award renewals only upon the student's application and upon the institution's finding that the applicant:
(1) has remained a student in good standing at a

degree-granting, not-for-profit private college or university located in this State;

(2) remains a resident of this State; and
(3) is in a financial situation that continues to

warrant assistance.

(c) All grants shall be applicable only to tuition and necessary fee costs for 2 semesters or 3 quarters in an academic year. Requests for summer term assistance must be made separately and shall be considered on an individual basis according to Commission policy. The institution shall determine the grant amount for each full-time and part-time student, which shall be the smallest of the following amounts:
(1) $2,000 for 2 semesters or 3 quarters of full-time

undergraduate enrollment or $1,000 for 2 semesters or 3 quarters of part-time undergraduate enrollment, or such lesser amount as the institution finds to be available; or

(2) the amount that equals the tuition and other

necessary fees for 2 semesters or 3 quarters required generally by the institution of all full-time undergraduate students, or in the case of part-time students an amount of tuition and fees for 2 semesters or 3 quarters that does not exceed one-half the amount of tuition and necessary fees generally charged to full-time undergraduate students by the institution; or

(3) such amount as the institution finds to be

appropriate in view of the applicant's financial resources.

"Tuition and other necessary fees" as used in this Section includes the customary charge for instruction and use of facilities in general, and the additional fixed fees charged for specified purposes, which are required generally of nongrant recipients for each academic period for which the grant applicant actually enrolls, but does not include fees payable only once or breakage fees and other contingent deposits that are refundable in whole or in part. The Commission may prescribe, by rule not inconsistent with this Section, detailed provisions concerning the computation of tuition and other necessary fees.
(d) No applicant, including those presently receiving scholarship assistance under this Act, is eligible for grant program consideration under this Section after receiving a baccalaureate degree or the equivalent of 10 semesters or 15 quarters of award payments. The institution shall determine when award payments for part-time enrollment or interim or summer terms shall be counted as a partial semester or quarter of payment.
(e) The Commission shall ensure that in each school year the total amount of grants awarded under this Section for study at each degree-granting, not-for-profit private college or university in this State shall be at least equal to the total amount deposited into the University Grant Fund from the issuance or renewal of license plates bearing the name of that degree-granting, not-for-profit private college or university during the calendar year preceding the calendar year in which the school year begins.
The institution shall notify applicants that grant assistance is contingent upon the availability of appropriated funds.
(Source: P.A. 90-278, eff. 7-31-97; 91-670, eff. 12-22-99.)

(110 ILCS 947/38)
Sec. 38. Monetary award program accountability. The Illinois Student Assistance Commission is directed to assess the educational persistence of monetary award program recipients. An assessment under this Section shall include an analysis of such factors as undergraduate educational goals, chosen field of study, retention rates, and expected time to complete a degree. The assessment also shall include an analysis of the academic success of monetary award program recipients through a review of measures that are typically associated with academic success, such as grade point average, satisfactory academic progress, and credit hours earned. Each analysis should take into consideration student class level, dependency types, and the type of higher education institution at which each monetary award program recipient is enrolled. The Commission shall report its findings to the General Assembly and the Board of Higher Education by February 1, 1999 and at least every 2 years thereafter.
(Source: P.A. 90-486, eff. 8-17-97; 90-488, eff. 8-17-97.)

(110 ILCS 947/39)
Sec. 39. Monetary Award Program Plus.
(a) The Commission shall receive and consider applications for monetary grant assistance under this Section to benefit those students who will not receive Monetary Award Program grants awarded in accordance with Section 35 of this Act, but who will benefit from assistance in paying for the costs of attendance at institutions of higher learning. Subject to a separate appropriation for this purpose and sufficient revenue from the sale of student loan assets, transaction processing, or refinancing, an applicant is eligible for a Monetary Award Program Plus grant under this Section if the Commission finds that the applicant meets all of the following qualifications:
(1) He or she is a resident of this State and a

citizen or permanent resident of the United States.

(2) He or she is enrolled at least half-time as a

sophomore, junior, or senior at a MAP-eligible institution, as defined under the Monetary Award Program.

(3) He or she will not receive in the same academic

year a Monetary Award Program grant under Section 35 of this Act.

(4) He or she is from a family that had an adjusted

gross income, listed on the Free Application for Federal Student Aid, of less than $200,000 for the 2005 taxable year.

(b) All grants under this Section are applicable only to tuition and mandatory fee costs. The Commission shall determine the grant amount for each student, which amount must not exceed $500 per year or $250 per semester and must not exceed tuition and mandatory fees net of State and federal financial aid.
(c) Grants under this Section may be awarded only for the Fall 2006 and Spring 2007 semesters.
(d) The Commission shall pay Monetary Award Program Plus grant awards to eligible students by application date, on a first-come, first-served basis.
(e) The Commission, in determining the number of Monetary Award Program Plus grants to be awarded, shall utilize whatever appropriate data is available and shall notify applicants that grant assistance is contingent upon the availability of appropriated funds.
(f) The Commission shall determine if sufficient funds are available from the sale of student loan assets, transaction processing, or refinancing to continue Monetary Award Program Plus beyond the Spring 2007 semester and shall prepare a report for the Governor and General Assembly indicating whether funding is available and how it can be used to support the program.
(Source: P.A. 94-1056, eff. 7-31-06.)

(110 ILCS 947/40)
Sec. 40. Illinois Veteran grant program.
(a) As used in this Section:
"Qualified applicant" means a person who served in the Armed Forces of the United States, a Reserve component of the Armed Forces, or the Illinois National Guard, excluding members of the Reserve Officers' Training Corps and those whose only service has been attendance at a service academy, and who meets all of the following qualifications:
(1) At the time of entering federal active duty

service the person was one of the following:

(A) An Illinois resident.
(B) An Illinois resident within 6 months of

entering such service.

(C) Enrolled at a State-controlled university or

public community college in this State.

(2) The person meets one of the following

requirements:

(A) He or she served at least one year of

federal active duty.

(B) He or she served less than one year of

federal active duty and received an honorable discharge for medical reasons directly connected with such service.

(C) He or she served less than one year of

federal active duty and was discharged prior to August 11, 1967.

(D) He or she served less than one year of

federal active duty in a foreign country during a time of hostilities in that foreign country.

(3) The person received an honorable discharge after

leaving each period of federal active duty service.

(4) The person returned to this State within 6

months after leaving federal active duty service, or, if married to a person in continued military service stationed outside this State, returned to this State within 6 months after his or her spouse left service or was stationed within this State.

"Time of hostilities" means any action by the Armed Forces of the United States that is recognized by the issuance of a Presidential proclamation or a Presidential executive order and in which the Armed Forces expeditionary medal or other campaign service medals are awarded according to Presidential executive order.
(b) A person who otherwise qualifies under subsection (a) of this Section but has not left federal active duty service and has served at least one year of federal active duty or has served for less than one year of federal active duty in a foreign country during a time of hostilities in that foreign country and who can provide documentation demonstrating an honorable service record is eligible to receive assistance under this Section.
(c) A qualified applicant is not required to pay any tuition or mandatory fees while attending a State-controlled university or public community college in this State for a period that is equivalent to 4 years of full-time enrollment, including summer terms.
A qualified applicant who has previously received benefits under this Section for a non-mandatory fee shall continue to receive benefits covering such fees while he or she is enrolled in a continuous program of study. The qualified applicant shall no longer receive a grant covering non-mandatory fees if he or she fails to enroll during an academic term, unless he or she is serving federal active duty service.
(d) A qualified applicant who has been or is to be awarded assistance under this Section shall receive that assistance if the qualified applicant notifies his or her postsecondary institution of that fact by the end of the school term for which assistance is requested.
(e) Assistance under this Section is considered an entitlement that the State-controlled college or public community college in which the qualified applicant is enrolled shall honor without any condition other than the qualified applicant's maintenance of minimum grade levels and a satisfactory student loan repayment record pursuant to subsection (c) of Section 20 of this Act.
(f) The Commission shall administer the grant program established by this Section and shall make all necessary and proper rules not inconsistent with this Section for its effective implementation.
(g) All applications for assistance under this Section must be made to the Commission on forms that the Commission shall provide. The Commission shall determine the form of application and the information required to be set forth in the application, and the Commission shall require qualified applicants to submit with their applications any supporting documents that the Commission deems necessary. Upon request, the Department of Veterans' Affairs shall assist the Commission in determining the eligibility of applicants for assistance under this Section.
(h) Assistance under this Section is available as long as the federal government provides educational benefits to veterans. Assistance must not be paid under this Section after 6 months following the termination of educational benefits to veterans by the federal government, except for persons who already have begun their education with assistance under this Section. If the federal government terminates educational benefits to veterans and at a later time resumes those benefits, assistance under this Section shall resume.
(Source: P.A. 94-583, eff. 8-15-05.)

(110 ILCS 947/45)
Sec. 45. Illinois National Guard and Naval Militia grant program.
(a) As used in this Section:
"State controlled university or community college" means those institutions under the administration of the Chicago State University Board of Trustees, the Eastern Illinois University Board of Trustees, the Governors State University Board of Trustees, the Illinois State University Board of Trustees, the Northeastern Illinois University Board of Trustees, the Northern Illinois University Board of Trustees, the Western Illinois University Board of Trustees, Southern Illinois University Board of Trustees, University of Illinois Board of Trustees, or the Illinois Community College Board.
"Tuition and fees" shall not include expenses for any sectarian or denominational instruction, the construction or maintenance of sectarian or denominational facilities, or any other sectarian or denominational purposes or activity.
"Fees" means matriculation, graduation, activity, term, or incidental fees. Exemption shall not be granted from any other fees, including book rental, service, laboratory, supply, and union building fees, hospital and medical insurance fees, and any fees established for the operation and maintenance of buildings, the income of which is pledged to the payment of interest and principal on bonds issued by the governing board of any university or community college.
(b) Any person who has served at least one year in the Illinois National Guard or the Illinois Naval Militia and who possesses all necessary entrance requirements shall, upon application and proper proof, be awarded a grant to the State-controlled university or community college of his or her choice, consisting of exemption from tuition and fees for not more than the equivalent of 4 years of full-time enrollment, including summer terms, in relation to his or her course of study at that State controlled university or community college while he or she is a member of the Illinois National Guard or the Illinois Naval Militia. Beginning with the 2013-2014 academic year, any person who has served over 10 years in the Illinois National Guard shall be awarded an additional grant to the State-controlled university or community college of his or her choice, consisting of an exemption from tuition and fees for not more than the equivalent of an additional 2 years of full-time enrollment, including summer terms. Except as otherwise provided in this Section, if the recipient of any grant awarded under this Section ceases to be a member of the Illinois National Guard or the Illinois Naval Militia while enrolled in a course of study under that grant, the grant shall be terminated as of the date membership in the Illinois National Guard or the Illinois Naval Militia ended, and the recipient shall be permitted to complete the school term in which he or she is then enrolled only upon payment of tuition and other fees allocable to the part of the term then remaining. If the recipient of a grant awarded under this Section ceases to be a member of the Illinois National Guard or the Illinois Naval Militia while enrolled in a course of study under that grant but (i) has served in the Illinois National Guard or the Illinois Naval Militia for at least 5 years and (ii) has served a cumulative total of at least 6 months of active duty, then that recipient shall continue to be eligible for a grant for one year after membership in the Illinois National Guard or the Illinois Naval Militia ended, provided that the recipient has not already received the exemption from tuition and fees for the equivalent of 4 years of full-time enrollment, including summer terms, under this Section. If the recipient of the grant fails to complete his or her military service obligations or requirements for satisfactory participation, the Department of Military Affairs shall require the recipient to repay the amount of the grant received, prorated according to the fraction of the service obligation not completed, and, if applicable, reasonable collection fees. The Department of Military Affairs may adopt rules relating to its collection activities for repayment of the grant under this Section. Unsatisfactory participation shall be defined by rules adopted by the Department of Military Affairs. Repayments shall be deposited in the National Guard and Naval Militia Grant Fund. The National Guard and Naval Militia Grant Fund is created as a special fund in the State treasury. All money in the National Guard and Naval Militia Grant Fund shall be used, subject to appropriation, by the Illinois Student Assistance Commission for the purposes of this Section.
A grant awarded under this Section shall be considered an entitlement which the State-controlled university or community college in which the holder is enrolled shall honor without any condition other than the holder's maintenance of minimum grade levels and a satisfactory student loan repayment record pursuant to subsection (c) of Section 20 of this Act.
(c) Subject to a separate appropriation for such purposes, the Commission may reimburse the State-controlled university or community college for grants authorized by this Section.
(Source: P.A. 98-314, eff. 8-12-13.)

(110 ILCS 947/47)
Sec. 47. (Repealed).
(Source: P.A. 98-920, eff. 8-15-14. Repealed internally, eff. 12-1-15.)

(110 ILCS 947/50)
(Text of Section before amendment by P.A. 100-235)
Sec. 50. Minority Teachers of Illinois scholarship program.
(a) As used in this Section:
"Eligible applicant" means a minority student who has

graduated from high school or has received a high school equivalency certificate and has maintained a cumulative grade point average of no less than 2.5 on a 4.0 scale, and who by reason thereof is entitled to apply for scholarships to be awarded under this Section.

"Minority student" means a student who is any of the

following:

(1) American Indian or Alaska Native (a person

having origins in any of the original peoples of North and South America, including Central America, and who maintains tribal affiliation or community attachment).

(2) Asian (a person having origins in any of the

original peoples of the Far East, Southeast Asia, or the Indian subcontinent, including, but not limited to, Cambodia, China, India, Japan, Korea, Malaysia, Pakistan, the Philippine Islands, Thailand, and Vietnam).

(3) Black or African American (a person having

origins in any of the black racial groups of Africa). Terms such as "Haitian" or "Negro" can be used in addition to "Black or African American".

(4) Hispanic or Latino (a person of Cuban,

Mexican, Puerto Rican, South or Central American, or other Spanish culture or origin, regardless of race).

(5) Native Hawaiian or Other Pacific Islander (a

person having origins in any of the original peoples of Hawaii, Guam, Samoa, or other Pacific Islands).

"Qualified student" means a person (i) who is a

resident of this State and a citizen or permanent resident of the United States; (ii) who is a minority student, as defined in this Section; (iii) who, as an eligible applicant, has made a timely application for a minority teaching scholarship under this Section; (iv) who is enrolled on at least a half-time basis at a qualified Illinois institution of higher learning; (v) who is enrolled in a course of study leading to teacher certification, including alternative teacher certification; (vi) who maintains a grade point average of no less than 2.5 on a 4.0 scale; and (vii) who continues to advance satisfactorily toward the attainment of a degree.

(b) In order to encourage academically talented Illinois minority students to pursue teaching careers at the preschool or elementary or secondary school level, each qualified student shall be awarded a minority teacher scholarship to any qualified Illinois institution of higher learning. However, preference may be given to qualified applicants enrolled at or above the junior level.
(c) Each minority teacher scholarship awarded under this Section shall be in an amount sufficient to pay the tuition and fees and room and board costs of the qualified Illinois institution of higher learning at which the recipient is enrolled, up to an annual maximum of $5,000; except that in the case of a recipient who does not reside on-campus at the institution at which he or she is enrolled, the amount of the scholarship shall be sufficient to pay tuition and fee expenses and a commuter allowance, up to an annual maximum of $5,000.
(d) The total amount of minority teacher scholarship assistance awarded by the Commission under this Section to an individual in any given fiscal year, when added to other financial assistance awarded to that individual for that year, shall not exceed the cost of attendance at the institution at which the student is enrolled. If the amount of minority teacher scholarship to be awarded to a qualified student as provided in subsection (c) of this Section exceeds the cost of attendance at the institution at which the student is enrolled, the minority teacher scholarship shall be reduced by an amount equal to the amount by which the combined financial assistance available to the student exceeds the cost of attendance.
(e) The maximum number of academic terms for which a qualified student can receive minority teacher scholarship assistance shall be 8 semesters or 12 quarters.
(f) In any academic year for which an eligible applicant under this Section accepts financial assistance through the Paul Douglas Teacher Scholarship Program, as authorized by Section 551 et seq. of the Higher Education Act of 1965, the applicant shall not be eligible for scholarship assistance awarded under this Section.
(g) All applications for minority teacher scholarships to be awarded under this Section shall be made to the Commission on forms which the Commission shall provide for eligible applicants. The form of applications and the information required to be set forth therein shall be determined by the Commission, and the Commission shall require eligible applicants to submit with their applications such supporting documents or recommendations as the Commission deems necessary.
(h) Subject to a separate appropriation for such purposes, payment of any minority teacher scholarship awarded under this Section shall be determined by the Commission. All scholarship funds distributed in accordance with this subsection shall be paid to the institution and used only for payment of the tuition and fee and room and board expenses incurred by the student in connection with his or her attendance as an undergraduate student at a qualified Illinois institution of higher learning. Any minority teacher scholarship awarded under this Section shall be applicable to 2 semesters or 3 quarters of enrollment. If a qualified student withdraws from enrollment prior to completion of the first semester or quarter for which the minority teacher scholarship is applicable, the school shall refund to the Commission the full amount of the minority teacher scholarship.
(i) The Commission shall administer the minority teacher scholarship aid program established by this Section and shall make all necessary and proper rules not inconsistent with this Section for its effective implementation.
(j) When an appropriation to the Commission for a given fiscal year is insufficient to provide scholarships to all qualified students, the Commission shall allocate the appropriation in accordance with this subsection. If funds are insufficient to provide all qualified students with a scholarship as authorized by this Section, the Commission shall allocate the available scholarship funds for that fiscal year on the basis of the date the Commission receives a complete application form.
(k) Notwithstanding the provisions of subsection (j) or any other provision of this Section, at least 30% of the funds appropriated for scholarships awarded under this Section in each fiscal year shall be reserved for qualified male minority applicants. If the Commission does not receive enough applications from qualified male minorities on or before January 1 of each fiscal year to award 30% of the funds appropriated for these scholarships to qualified male minority applicants, then the Commission may award a portion of the reserved funds to qualified female minority applicants.
(l) Prior to receiving scholarship assistance for any academic year, each recipient of a minority teacher scholarship awarded under this Section shall be required by the Commission to sign an agreement under which the recipient pledges that, within the one-year period following the termination of the program for which the recipient was awarded a minority teacher scholarship, the recipient (i) shall begin teaching for a period of not less than one year for each year of scholarship assistance he or she was awarded under this Section; and (ii) shall fulfill this teaching obligation at a nonprofit Illinois public, private, or parochial preschool, elementary school, or secondary school at which no less than 30% of the enrolled students are minority students in the year during which the recipient begins teaching at the school; and (iii) shall, upon request by the Commission, provide the Commission with evidence that he or she is fulfilling or has fulfilled the terms of the teaching agreement provided for in this subsection.
(m) If a recipient of a minority teacher scholarship awarded under this Section fails to fulfill the teaching obligation set forth in subsection (l) of this Section, the Commission shall require the recipient to repay the amount of the scholarships received, prorated according to the fraction of the teaching obligation not completed, at a rate of interest equal to 5%, and, if applicable, reasonable collection fees. The Commission is authorized to establish rules relating to its collection activities for repayment of scholarships under this Section. All repayments collected under this Section shall be forwarded to the State Comptroller for deposit into the State's General Revenue Fund.
(n) A recipient of minority teacher scholarship shall not be considered in violation of the agreement entered into pursuant to subsection (l) if the recipient (i) enrolls on a full time basis as a graduate student in a course of study related to the field of teaching at a qualified Illinois institution of higher learning; (ii) is serving, not in excess of 3 years, as a member of the armed services of the United States; (iii) is a person with a temporary total disability for a period of time not to exceed 3 years as established by sworn affidavit of a qualified physician; (iv) is seeking and unable to find full time employment as a teacher at an Illinois public, private, or parochial preschool or elementary or secondary school that satisfies the criteria set forth in subsection (l) of this Section and is able to provide evidence of that fact; (v) becomes a person with a permanent total disability as established by sworn affidavit of a qualified physician; (vi) is taking additional courses, on at least a half-time basis, needed to obtain certification as a teacher in Illinois; or (vii) is fulfilling teaching requirements associated with other programs administered by the Commission and cannot concurrently fulfill them under this Section in a period of time equal to the length of the teaching obligation.
(o) Scholarship recipients under this Section who withdraw from a program of teacher education but remain enrolled in school to continue their postsecondary studies in another academic discipline shall not be required to commence repayment of their Minority Teachers of Illinois scholarship so long as they remain enrolled in school on a full-time basis or if they can document for the Commission special circumstances that warrant extension of repayment.
(Source: P.A. 98-718, eff. 1-1-15; 99-143, eff. 7-27-15.)

(Text of Section after amendment by P.A. 100-235)
Sec. 50. Minority Teachers of Illinois scholarship program.
(a) As used in this Section:
"Eligible applicant" means a minority student who has

graduated from high school or has received a high school equivalency certificate and has maintained a cumulative grade point average of no less than 2.5 on a 4.0 scale, and who by reason thereof is entitled to apply for scholarships to be awarded under this Section.

"Minority student" means a student who is any of the

following:

(1) American Indian or Alaska Native (a person

having origins in any of the original peoples of North and South America, including Central America, and who maintains tribal affiliation or community attachment).

(2) Asian (a person having origins in any of the

original peoples of the Far East, Southeast Asia, or the Indian subcontinent, including, but not limited to, Cambodia, China, India, Japan, Korea, Malaysia, Pakistan, the Philippine Islands, Thailand, and Vietnam).

(3) Black or African American (a person having

origins in any of the black racial groups of Africa). Terms such as "Haitian" or "Negro" can be used in addition to "Black or African American".

(4) Hispanic or Latino (a person of Cuban,

Mexican, Puerto Rican, South or Central American, or other Spanish culture or origin, regardless of race).

(5) Native Hawaiian or Other Pacific Islander (a

person having origins in any of the original peoples of Hawaii, Guam, Samoa, or other Pacific Islands).

"Qualified student" means a person (i) who is a

resident of this State and a citizen or permanent resident of the United States; (ii) who is a minority student, as defined in this Section; (iii) who, as an eligible applicant, has made a timely application for a minority teaching scholarship under this Section; (iv) who is enrolled on at least a half-time basis at a qualified Illinois institution of higher learning; (v) who is enrolled in a course of study leading to teacher licensure, including alternative teacher licensure, or, if the student is already licensed to teach, in a course of study leading to an additional teaching endorsement or a master's degree in an academic field in which he or she is teaching or plans to teach; (vi) who maintains a grade point average of no less than 2.5 on a 4.0 scale; and (vii) who continues to advance satisfactorily toward the attainment of a degree.

(b) In order to encourage academically talented Illinois minority students to pursue teaching careers at the preschool or elementary or secondary school level, each qualified student shall be awarded a minority teacher scholarship to any qualified Illinois institution of higher learning. However, preference may be given to qualified applicants enrolled at or above the junior level.
(c) Each minority teacher scholarship awarded under this Section shall be in an amount sufficient to pay the tuition and fees and room and board costs of the qualified Illinois institution of higher learning at which the recipient is enrolled, up to an annual maximum of $5,000; except that in the case of a recipient who does not reside on-campus at the institution at which he or she is enrolled, the amount of the scholarship shall be sufficient to pay tuition and fee expenses and a commuter allowance, up to an annual maximum of $5,000.
(d) The total amount of minority teacher scholarship assistance awarded by the Commission under this Section to an individual in any given fiscal year, when added to other financial assistance awarded to that individual for that year, shall not exceed the cost of attendance at the institution at which the student is enrolled. If the amount of minority teacher scholarship to be awarded to a qualified student as provided in subsection (c) of this Section exceeds the cost of attendance at the institution at which the student is enrolled, the minority teacher scholarship shall be reduced by an amount equal to the amount by which the combined financial assistance available to the student exceeds the cost of attendance.
(e) The maximum number of academic terms for which a qualified student can receive minority teacher scholarship assistance shall be 8 semesters or 12 quarters.
(f) In any academic year for which an eligible applicant under this Section accepts financial assistance through the Paul Douglas Teacher Scholarship Program, as authorized by Section 551 et seq. of the Higher Education Act of 1965, the applicant shall not be eligible for scholarship assistance awarded under this Section.
(g) All applications for minority teacher scholarships to be awarded under this Section shall be made to the Commission on forms which the Commission shall provide for eligible applicants. The form of applications and the information required to be set forth therein shall be determined by the Commission, and the Commission shall require eligible applicants to submit with their applications such supporting documents or recommendations as the Commission deems necessary.
(h) Subject to a separate appropriation for such purposes, payment of any minority teacher scholarship awarded under this Section shall be determined by the Commission. All scholarship funds distributed in accordance with this subsection shall be paid to the institution and used only for payment of the tuition and fee and room and board expenses incurred by the student in connection with his or her attendance at a qualified Illinois institution of higher learning. Any minority teacher scholarship awarded under this Section shall be applicable to 2 semesters or 3 quarters of enrollment. If a qualified student withdraws from enrollment prior to completion of the first semester or quarter for which the minority teacher scholarship is applicable, the school shall refund to the Commission the full amount of the minority teacher scholarship.
(i) The Commission shall administer the minority teacher scholarship aid program established by this Section and shall make all necessary and proper rules not inconsistent with this Section for its effective implementation.
(j) When an appropriation to the Commission for a given fiscal year is insufficient to provide scholarships to all qualified students, the Commission shall allocate the appropriation in accordance with this subsection. If funds are insufficient to provide all qualified students with a scholarship as authorized by this Section, the Commission shall allocate the available scholarship funds for that fiscal year on the basis of the date the Commission receives a complete application form.
(k) Notwithstanding the provisions of subsection (j) or any other provision of this Section, at least 30% of the funds appropriated for scholarships awarded under this Section in each fiscal year shall be reserved for qualified male minority applicants. If the Commission does not receive enough applications from qualified male minorities on or before January 1 of each fiscal year to award 30% of the funds appropriated for these scholarships to qualified male minority applicants, then the Commission may award a portion of the reserved funds to qualified female minority applicants.
(l) Prior to receiving scholarship assistance for any academic year, each recipient of a minority teacher scholarship awarded under this Section shall be required by the Commission to sign an agreement under which the recipient pledges that, within the one-year period following the termination of the program for which the recipient was awarded a minority teacher scholarship, the recipient (i) shall begin teaching for a period of not less than one year for each year of scholarship assistance he or she was awarded under this Section; and (ii) shall fulfill this teaching obligation at a nonprofit Illinois public, private, or parochial preschool, elementary school, or secondary school at which no less than 30% of the enrolled students are minority students in the year during which the recipient begins teaching at the school; and (iii) shall, upon request by the Commission, provide the Commission with evidence that he or she is fulfilling or has fulfilled the terms of the teaching agreement provided for in this subsection.
(m) If a recipient of a minority teacher scholarship awarded under this Section fails to fulfill the teaching obligation set forth in subsection (l) of this Section, the Commission shall require the recipient to repay the amount of the scholarships received, prorated according to the fraction of the teaching obligation not completed, at a rate of interest equal to 5%, and, if applicable, reasonable collection fees. The Commission is authorized to establish rules relating to its collection activities for repayment of scholarships under this Section. All repayments collected under this Section shall be forwarded to the State Comptroller for deposit into the State's General Revenue Fund.
(n) A recipient of minority teacher scholarship shall not be considered in violation of the agreement entered into pursuant to subsection (l) if the recipient (i) enrolls on a full time basis as a graduate student in a course of study related to the field of teaching at a qualified Illinois institution of higher learning; (ii) is serving, not in excess of 3 years, as a member of the armed services of the United States; (iii) is a person with a temporary total disability for a period of time not to exceed 3 years as established by sworn affidavit of a qualified physician; (iv) is seeking and unable to find full time employment as a teacher at an Illinois public, private, or parochial preschool or elementary or secondary school that satisfies the criteria set forth in subsection (l) of this Section and is able to provide evidence of that fact; (v) becomes a person with a permanent total disability as established by sworn affidavit of a qualified physician; (vi) is taking additional courses, on at least a half-time basis, needed to obtain licensure as a teacher in Illinois; or (vii) is fulfilling teaching requirements associated with other programs administered by the Commission and cannot concurrently fulfill them under this Section in a period of time equal to the length of the teaching obligation.
(o) Scholarship recipients under this Section who withdraw from a program of teacher education but remain enrolled in school to continue their postsecondary studies in another academic discipline shall not be required to commence repayment of their Minority Teachers of Illinois scholarship so long as they remain enrolled in school on a full-time basis or if they can document for the Commission special circumstances that warrant extension of repayment.
(Source: P.A. 99-143, eff. 7-27-15; 100-235, eff. 6-1-18.)

(110 ILCS 947/52)
Sec. 52. Golden Apple Scholars of Illinois Program; Golden Apple Foundation for Excellence in Teaching.
(a) In this Section, "Foundation" means the Golden Apple Foundation for Excellence in Teaching, a registered 501(c)(3) not-for-profit corporation.
(a-2) In order to encourage academically talented Illinois students, especially minority students, to pursue teaching careers, especially in teacher shortage disciplines (which shall be defined to include early childhood education) or at hard-to-staff schools (as defined by the Commission in consultation with the State Board of Education), to provide those students with the crucial mentoring, guidance, and in-service support that will significantly increase the likelihood that they will complete their full teaching commitments and elect to continue teaching in targeted disciplines and hard-to-staff schools, and to ensure that students in this State will continue to have access to a pool of highly-qualified teachers, each qualified student shall be awarded a Golden Apple Scholars of Illinois Program scholarship to any Illinois institution of higher learning. The Commission shall administer the Golden Apple Scholars of Illinois Program, which shall be managed by the Foundation pursuant to the terms of a grant agreement meeting the requirements of Section 4 of the Illinois Grant Funds Recovery Act.
(a-3) For purposes of this Section, a qualified student shall be a student who meets the following qualifications:
(1) is a resident of this State and a citizen or

eligible noncitizen of the United States;

(2) is a high school graduate or a person who has

received a high school equivalency certificate;

(3) is enrolled or accepted, on at least a half-time

basis, at an institution of higher learning;

(4) is pursuing a postsecondary course of study

leading to initial certification or pursuing additional course work needed to gain State Board of Education approval to teach, including alternative teacher licensure; and

(5) is a participant in programs managed by and is

approved to receive a scholarship from the Foundation.

(a-5) (Blank).
(b) (Blank).
(b-5) Funds designated for the Golden Apple Scholars of Illinois Program shall be used by the Commission for the payment of scholarship assistance under this Section or for the award of grant funds, subject to the Illinois Grant Funds Recovery Act, to the Foundation. Subject to appropriation, awards of grant funds to the Foundation shall be made on an annual basis and following an application for grant funds by the Foundation.
(b-10) Each year, the Foundation shall include in its application to the Commission for grant funds an estimate of the amount of scholarship assistance to be provided to qualified students during the grant period. Any amount of appropriated funds exceeding the estimated amount of scholarship assistance may be awarded by the Commission to the Foundation for management expenses expected to be incurred by the Foundation in providing the mentoring, guidance, and in-service supports that will increase the likelihood that qualified students will complete their teaching commitments and elect to continue teaching in hard-to-staff schools. If the estimate of the amount of scholarship assistance described in the Foundation's application is less than the actual amount required for the award of scholarship assistance to qualified students, the Foundation shall be responsible for using awarded grant funds to ensure all qualified students receive scholarship assistance under this Section.
(b-15) All grant funds not expended or legally obligated within the time specified in a grant agreement between the Foundation and the Commission shall be returned to the Commission within 45 days. Any funds legally obligated by the end of a grant agreement shall be liquidated within 45 days or otherwise returned to the Commission within 90 days after the end of the grant agreement that resulted in the award of grant funds.
(c) Each scholarship awarded under this Section shall be in an amount sufficient to pay the tuition and fees and room and board costs of the Illinois institution of higher learning at which the recipient is enrolled, up to an annual maximum of $5,000; except that in the case of a recipient who does not reside on-campus at the institution of higher learning at which he or she is enrolled, the amount of the scholarship shall be sufficient to pay tuition and fee expenses and a commuter allowance, up to an annual maximum of $5,000. All scholarship funds distributed in accordance with this Section shall be paid to the institution on behalf of recipients.
(d) The total amount of scholarship assistance awarded by the Commission under this Section to an individual in any given fiscal year, when added to other financial assistance awarded to that individual for that year, shall not exceed the cost of attendance at the institution of higher learning at which the student is enrolled. In any academic year for which a qualified student under this Section accepts financial assistance through any other teacher scholarship program administered by the Commission, a qualified student shall not be eligible for scholarship assistance awarded under this Section.
(e) A recipient may receive up to 8 semesters or 12 quarters of scholarship assistance under this Section. Scholarship funds are applicable toward 2 semesters or 3 quarters of enrollment each academic year.
(f) All applications for scholarship assistance to be awarded under this Section shall be made to the Foundation in a form determined by the Foundation. Each year, the Foundation shall notify the Commission of the individuals awarded scholarship assistance under this Section. Each year, at least 30% of the Golden Apple Scholars of Illinois Program scholarships shall be awarded to students residing in counties having a population of less than 500,000.
(g) (Blank).
(h) The Commission shall administer the payment of scholarship assistance provided through the Golden Apple Scholars of Illinois Program and shall make all necessary and proper rules not inconsistent with this Section for the effective implementation of this Section.
(i) Prior to receiving scholarship assistance for any academic year, each recipient of a scholarship awarded under this Section shall be required by the Foundation to sign an agreement under which the recipient pledges that, within the 2-year period following the termination of the academic program for which the recipient was awarded a scholarship, the recipient: (i) shall begin teaching for a period of not less than 5 years, (ii) shall fulfill this teaching obligation at a nonprofit Illinois public, private, or parochial preschool or an Illinois public elementary or secondary school that qualifies for teacher loan cancellation under Section 465(a)(2)(A) of the federal Higher Education Act of 1965 (20 U.S.C. 1087ee(a)(2)(A)) or other Illinois schools deemed eligible for fulfilling the teaching commitment as designated by the Foundation, and (iii) shall, upon request of the Foundation, provide the Foundation with evidence that he or she is fulfilling or has fulfilled the terms of the teaching agreement provided for in this subsection. Upon request, the Foundation shall provide evidence of teacher fulfillment to the Commission.
(j) If a recipient of a scholarship awarded under this Section fails to fulfill the teaching obligation set forth in subsection (i) of this Section, the Commission shall require the recipient to repay the amount of the scholarships received, prorated according to the fraction of the teaching obligation not completed, plus interest at a rate of 5% and if applicable, reasonable collection fees. Payments received by the Commission under this subsection (j) shall be remitted to the State Comptroller for deposit into the General Revenue Fund, except that that portion of a recipient's repayment that equals the amount in expenses that the Commission has reasonably incurred in attempting collection from that recipient shall be remitted to the State Comptroller for deposit into the Commission's Accounts Receivable Fund.
(k) A recipient of a scholarship awarded by the Foundation under this Section shall not be considered to have failed to fulfill the teaching obligations of the agreement entered into pursuant to subsection (i) if the recipient (i) enrolls on a full-time basis as a graduate student in a course of study related to the field of teaching at an institution of higher learning; (ii) is serving as a member of the armed services of the United States; (iii) is a person with a temporary total disability, as established by sworn affidavit of a qualified physician; (iv) is seeking and unable to find full-time employment as a teacher at a school that satisfies the criteria set forth in subsection (i) and is able to provide evidence of that fact; (v) is taking additional courses, on at least a half-time basis, needed to obtain certification as a teacher in Illinois; (vi) is fulfilling teaching requirements associated with other programs administered by the Commission and cannot concurrently fulfill them under this Section in a period of time equal to the length of the teaching obligation; or (vii) is participating in a program established under Executive Order 10924 of the President of the United States or the federal National Community Service Act of 1990 (42 U.S.C. 12501 et seq.). Any such extension of the period during which the teaching requirement must be fulfilled shall be subject to limitations of duration as established by the Commission.
(l) A recipient who fails to fulfill the teaching obligations of the agreement entered into pursuant to subsection (i) of this Section shall repay the amount of scholarship assistance awarded to them under this Section within 10 years.
(m) Annually, at a time determined by the Commission in consultation with the Foundation, the Foundation shall submit a report to assist the Commission in monitoring the Foundation's performance of grant activities. The report shall describe the following:
(1) the Foundation's anticipated expenditures for the

next fiscal year;

(2) the number of qualified students receiving

scholarship assistance at each institution of higher learning where a qualified student was enrolled under this Section during the previous fiscal year;

(3) the total monetary value of scholarship funds

paid to each institution of higher learning at which a qualified student was enrolled during the previous fiscal year;

(4) the number of scholarship recipients who

completed a baccalaureate degree during the previous fiscal year;

(5) the number of scholarship recipients who

fulfilled their teaching obligation during the previous fiscal year;

(6) the number of scholarship recipients who failed

to fulfill their teaching obligation during the previous fiscal year;

(7) the number of scholarship recipients granted an

extension described in subsection (k) of this Section during the previous fiscal year;

(8) the number of scholarship recipients required to

repay scholarship assistance in accordance with subsection (j) of this Section during the previous fiscal year;

(9) the number of scholarship recipients who

successfully repaid scholarship assistance in full during the previous fiscal year;

(10) the number of scholarship recipients who

defaulted on their obligation to repay scholarship assistance during the previous fiscal year;

(11) the amount of scholarship assistance subject to

collection in accordance with subsection (j) of this Section at the end of the previous fiscal year;

(12) the amount of collected funds to be remitted to

the Comptroller in accordance with subsection (j) of this Section at the end of the previous fiscal year; and

(13) other information that the Commission may

reasonably request.

(n) Nothing in this Section shall affect the rights of the Commission to collect moneys owed to it by recipients of scholarship assistance through the Illinois Future Teacher Corps Program, repealed by this amendatory Act of the 98th General Assembly.
(o) The Auditor General shall prepare an annual audit of the operations and finances of the Golden Apple Scholars of Illinois Program. This audit shall be provided to the Governor, General Assembly, and the Commission.
(p) The suspension of grant making authority found in Section 4.2 of the Illinois Grant Funds Recovery Act shall not apply to grants made pursuant to this Section.
(Source: P.A. 98-533, eff. 8-23-13; 98-718, eff. 1-1-15; 99-143, eff. 7-27-15.)

(110 ILCS 947/55)
Sec. 55. Police officer or fire officer survivor grant. Grants shall be provided for any spouse, natural child, legally adopted child, or child in the legal custody of police officers and fire officers who are killed or who become a person with a permanent disability with 90% to 100% disability in the line of duty while employed by, or in the voluntary service of, this State or any local public entity in this State. Beneficiaries need not be Illinois residents at the time of enrollment in order to receive this grant. Beneficiaries are entitled to 8 semesters or 12 quarters of full payment of tuition and mandatory fees at any State-sponsored Illinois institution of higher learning for either full or part-time study, or the equivalent of 8 semesters or 12 quarters of payment of tuition and mandatory fees at the rate established by the Commission for private institutions in the State of Illinois, provided the recipient is maintaining satisfactory academic progress. This benefit may be used for undergraduate or graduate study. The benefits of this Section shall be administered by and paid out of funds available to the Commission and shall accrue to the bona fide applicant without the requirement of demonstrating financial need to qualify for those benefits.
(Source: P.A. 99-143, eff. 7-27-15.)

(110 ILCS 947/60)
Sec. 60. Grants for dependents of Department of Corrections employees who are killed or who become a person with a permanent disability in the line of duty. Any spouse, natural child, legally adopted child, or child in the legal custody of an employee of the Department of Corrections who is assigned to a security position with the Department with responsibility for inmates of any correctional institution under the jurisdiction of the Department and who is killed or who becomes a person with a permanent disability with 90% to 100% disability in the line of duty is entitled to 8 semesters or 12 quarters of full payment of tuition and mandatory fees at any State-supported Illinois institution of higher learning for either full or part-time study, or the equivalent of 8 semesters or 12 quarters of payment of tuition and mandatory fees at the rate established by the Commission for private institutions in the State of Illinois, provided the recipient is maintaining satisfactory academic progress. This benefit may be used for undergraduate or graduate study. Beneficiaries need not be Illinois residents at the time of enrollment in order to receive this grant. The benefits of this Section shall be administered by and paid out of funds available to the Commission and shall accrue to the bona fide applicant without the requirement of demonstrating financial need to qualify for those benefits.
(Source: P.A. 99-143, eff. 7-27-15.)

(110 ILCS 947/62)
Sec. 62. Grants for exonerated persons.
(a) In this Section:
"Exonerated person" means an individual who has received a pardon from the Governor of the State of Illinois stating that such a pardon is issued on the grounds of innocence of the crime for which he or she was imprisoned or an individual who has received a certificate of innocence from a circuit court pursuant to Section 2-702 of the Code of Civil Procedure.
"Satisfactory academic progress" means the qualified applicant's maintenance of minimum standards of academic performance, consistent with requirements for maintaining federal financial aid eligibility, as determined by the institution of higher learning.
(b) Subject to a separate appropriation for this purpose, the Commission shall, each year, receive and consider applications for grant assistance under this Section. Recipients of grants issued by the Commission in accordance with this Section must be exonerated persons. Provided that the recipient is maintaining satisfactory academic progress, the funds from the grant may be used to pay up to 8 semesters or 12 quarters of full payment of tuition and mandatory fees at any public university or public community college located in this State for either full or part-time study. This benefit may be used for undergraduate or graduate study.
In addition, an exonerated person who has not yet received a high school diploma or a high school equivalency certificate and completes a high school equivalency preparation course through an Illinois Community College Board-approved provider may use grant funds to pay costs associated with obtaining a high school equivalency certificate, including payment of the cost of the high school equivalency test and up to one retest on each test module, and any additional fees that may be required in order to obtain an Illinois High School Equivalency Certificate or an official transcript of test scores after successful completion of the high school equivalency test.
(c) An applicant for a grant under this Section need not demonstrate financial need to qualify for the benefits.
(d) The Commission may adopt any rules necessary to implement and administer this Section.
(Source: P.A. 99-199, eff. 1-1-16.)

(110 ILCS 947/65)
Sec. 65. Student to student grant program.
(a) As used in this Section:
"Voluntary contribution" includes fees collected from

students by college or university officials when the fee is optional or refundable to students and has been approved by a majority of those voting in a campus-wide referendum of students.

"College or university" means any of the

State-supported institutions of higher learning administered by the Board of Trustees of the University of Illinois, the Board of Trustees of Southern Illinois University, the Board of Trustees of Chicago State University, the Board of Trustees of Eastern Illinois University, the Board of Trustees of Governors State University, the Board of Trustees of Illinois State University, the Board of Trustees of Northeastern Illinois University, the Board of Trustees of Northern Illinois University, the Board of Trustees of Western Illinois University, or the boards of trustees of public community college districts as established and defined by the Public Community College Act.

(b) Subject to a separate appropriation for such purposes, the Commission shall make matching grants to each college or university for a program of student grant assistance. Such grants shall match equally the amount raised by college or university students for the grant program. Contributions from individuals who are not then enrolled as college or university students or from private or eleemosynary groups and associations made directly to the student fund or through a college or university student shall not be included in the total amount that the State shall match. If the sum appropriated is insufficient to match equally the amount raised by students, the amount payable to each college or university shall be proportionately reduced.
(c) Grant programs under this Section shall be administered by each college or university, and grants under those programs shall be awarded to individuals on a need basis as prescribed by the Commission.
(d) No grant to any student from funds raised through voluntary contributions and matched from the State appropriation under this Section may exceed $1,000 per year.
(e) Each college or university shall submit to the Commission an annual report of the activities, operation and results of its grant program under this Section.
(Source: P.A. 89-4, eff. 1-1-96.)

(110 ILCS 947/65.05)
Sec. 65.05. Traineeship and fellowship program; training of professional personnel.
(a) The Commission, with the advice of the Advisory Council on Education of Children with Disabilities created under Section 14-3.01 of the School Code, may make traineeship or fellowship grants to persons of good character who are interested in working in programs for the education of children with disabilities, for either part-time or full-time study in programs designed to qualify them under Section 14-1.10 of the School Code. Persons to qualify for a traineeship must have earned at least 60 semester hours of college credit, and persons to qualify for a fellowship must be graduates of a recognized college or university. Such traineeships and fellowships may be in amounts of not more than $1,500 per academic year for traineeships and not more than $3,000 per academic year for fellowships, except an additional sum up to $2,500 annually for each grantee may be allowed to any approved institution of higher learning in Illinois for the actual cost to the institution, as certified by the institution. Part-time students and summer session students may be awarded grants on a pro rata basis. The Commission shall make traineeship or fellowship grants available to bilingual individuals who are interested in working in programs for the education of children from non-English speaking backgrounds, for either part-time or full-time study programs to qualify them under Section 14-1.10 of the School Code.
(b) All grants shall be made under rules and regulations prescribed by the Commission and issued pursuant to this Act; provided that no rule or regulation promulgated by the State Board of Education prior to July 1, 1994 pursuant to the exercise of any right, power, duty, responsibility or matter of pending business transferred from the State Board of Education to the Commission under this Section shall be affected thereby, and all such rules and regulations shall become the rules and regulations of the Commission until modified or changed by the Commission in accordance with law.
(c) The Commission, with the advice of and in consultation with the State Board of Education, may contract with any approved institution of higher learning in Illinois to offer courses required for the professional training of special education personnel at such times and locations as may best serve the needs of children with disabilities in Illinois and may reimburse the institution of higher learning for any financial loss incurred due to low enrollments, distance from campus, or other good and substantial reason satisfactory to the Advisory Council on Education of Children with Disabilities.
(d) The Commission shall administer the traineeship and fellowship account and related record of each person who is attending an institution of higher learning under a traineeship or fellowship awarded pursuant to this Section and at each proper time shall certify to the State Comptroller the current payment to be made to the holder of each fellowship, in accordance with an appropriate certificate of the holder of such fellowship endorsed by the institution of higher learning attended by the holder.
(e) Following the completion of such program of study the recipient of such traineeship or fellowship is expected to accept employment within one year in an approved program of special education for children with disabilities in Illinois on the basis of 1/2 year of service for each academic year of training received through a grant under this Section. Persons who fail to comply with this provision may, at the discretion of the Commission with the advice of the Advisory Council on Education of Children with Disabilities, be required to refund all or part of the traineeship or fellowship moneys received.
(f) This Section is substantially the same as Section 14-10.01 of the School Code, which Section is repealed by this amendatory Act of 1993, and shall be construed as a continuation of the traineeship and fellowship program established by that prior law, and not as a new or different traineeship or fellowship program. The State Board of Education shall transfer to the Commission, as the successor to the State Board of Education for all purposes of administering and implementing the provisions of this Section, all books, accounts, records, papers, documents, contracts, agreements, and pending business in any way relating to the traineeship and fellowship program continued under this Section; and all traineeship and fellowship grants at any time made under that program by, and all applications for any such traineeship or fellowship grants at any time made to, the State Board of Education shall be unaffected by the transfer to the Commission of all responsibility for the administration and implementation of the traineeship and fellowship program continued under this Section. The State Board of Education shall furnish to the Commission such other information as the Commission may request to assist it in administering this Section.
(Source: P.A. 91-357, eff. 7-29-99.)

(110 ILCS 947/65.10)
Sec. 65.10. Fellowship program. The Commission, with the advice of the Advisory Council on Education of Gifted Children created under Section 14A-4 of the School Code, may make fellowship grants to persons of good character who are graduates of a recognized college or university and are interested in working in programs for the education of gifted children, for full-time study at the graduate level in programs designed to improve their competence for working in such programs. Such grants shall not exceed 50 in any academic year and may be in amounts of $2,000 per academic year and shall be granted under rules and regulations prescribed by the Commission and issued pursuant to this Act; provided that no rule or regulation promulgated by the State Board of Education prior to the effective date of this amendatory Act of 1993 pursuant to the exercise of any right, power, duty, responsibility or matter of pending business transferred from the State Board of Education to the Commission under this Section shall be affected thereby, and all such rules and regulations shall become the rules and regulations of the Commission until modified or changed by the Commission in accordance with law. The Commission shall encourage the application of qualified teachers who are not teaching because of a reduction in force in their school districts.
Traineeship program. To encourage a greater number of teachers in mathematics and science in the elementary and secondary schools of Illinois, the Commission, with the advice of the Advisory Council on Education of Gifted Children, may make traineeship grants available to persons whose undergraduate degree involves a major in science or mathematics. These grants are intended to encourage individuals to enter the teaching profession. Such grants shall not exceed 25 in any academic year and may be in amounts of $1,000 per academic year and shall be granted under rules and regulations prescribed by the Commission and issued pursuant to this Act; provided that no rule or regulation promulgated by the State Board of Education prior to the effective date of this amendatory Act of 1993 pursuant to the exercise of any right, power, duty, responsibility or matter of pending business transferred from the State Board of Education to the Commission under this Section shall be affected thereby, and all such rules and regulations shall become the rules and regulations of the Commission until modified or changed by the Commission in accordance with law.
The rules and regulations promulgated as provided in this Section shall delineate the eligibility criteria to be applied in determining applicants' eligibility for the fellowship and traineeship grants, including the specific criteria used to determine applicants' financial need for the grants. These rules and regulations shall explain the method for evaluating the eligibility criteria, including the weight given to each of the relevant factors.
The Commission shall administer the fellowship or traineeship account and related record of each person who is attending an institution of higher learning under a fellowship or traineeship awarded pursuant to this Section and at each proper time shall certify to the State Comptroller the current payment to be made to the holder of each fellowship or traineeship, in accordance with an appropriate certificate of the holder of such fellowship or traineeship endorsed by the institution of higher learning attended by the holder.
Following the completion of such program of study the recipient of a traineeship grant is expected not to reject employment within one year in an elementary or secondary school in Illinois on the basis of 1/2 year of service for each academic year of training received through a grant under this Article. The recipient of a fellowship grant is expected to contribute to the further development of educational programs for gifted children in Illinois for a period of 2 years. Persons who fail to comply with these provisions may, at the discretion of the Commission and with the advice of the Advisory Council on Education of Gifted Children, be required to refund all or part of the traineeship or fellowship moneys received, and this condition shall be agreed to in writing by all grant recipients at the time the fellowship or traineeship is initially awarded. The rules and regulations promulgated as provided in this Section shall prescribe the standards used by the Commission in determining whether to require that grant recipients refund all or part of the traineeship or fellowship moneys received.
This Section is substantially the same as Section 14A-8 of the School Code, which Section is repealed by this amendatory Act of 1993, and shall be construed as a continuation of the fellowship and traineeship programs established by that prior law and not as a new or different fellowship or traineeship program. The State Board of Education shall transfer to the Commission, as the successor to the State Board of Education for all purposes of administering and implementing the provisions of this Section, all books, accounts, records, papers, documents, contracts, agreements, and pending business in any way relating to the traineeship and fellowship programs continued under this Section; and all traineeship and fellowship grants at any time made under those programs by, and all applications for any such traineeship or fellowship grants at any time made to, the State Board of Education shall be unaffected by the transfer to the Commission of all responsibility for the administration and implementation of the traineeship and fellowship programs continued under this Section. The State Board of Education shall furnish to the Commission such other information as the Commission may request to assist it in administering this Section.
(Source: P.A. 88-228.)

(110 ILCS 947/65.15)
Sec. 65.15. Special education teacher scholarships.
(a) There shall be awarded annually 250 scholarships to persons qualifying as members of any of the following groups:
(1) Students who are otherwise qualified to receive a

scholarship as provided in subsections (b) and (c) of this Section and who make application to the Commission for such scholarship and agree to take courses that will prepare the student for the teaching of children described in Section 14-1 of the School Code.

(2) Persons holding a valid certificate issued under

the laws relating to the certification of teachers and who make application to the Commission for such scholarship and agree to take courses that will prepare them for the teaching of children described in Section 14-1 of the School Code.

(3) Persons who (A) have graduated high school; (B)

have not been certified as a teacher; and (C) make application to the Commission for such scholarship and agree to take courses that will prepare them for the teaching of children described in Section 14-1 of the School Code.

Scholarships awarded under this Section shall be issued pursuant to regulations promulgated by the Commission; provided that no rule or regulation promulgated by the State Board of Education prior to the effective date of this amendatory Act of 1993 pursuant to the exercise of any right, power, duty, responsibility or matter of pending business transferred from the State Board of Education to the Commission under this Section shall be affected thereby, and all such rules and regulations shall become the rules and regulations of the Commission until modified or changed by the Commission in accordance with law.
For the purposes of this Section scholarships awarded each school year shall be deemed to be issued on July 1 of the year prior to the start of the postsecondary school term and all calculations for use of the scholarship shall be based on such date. Each scholarship shall entitle its holder to exemption from fees as provided in subsection (a) of Section 65.40 while enrolled in a special education program of teacher education, for a period of not more than 4 calendar years and shall be available for use at any time during such period of study except as provided in subsection (b) of Section 65.40.
Scholarships issued to holders of a valid certificate issued under the laws relating to the certification of teachers as provided in paragraph (2) of this subsection may also entitle the holder thereof to a program of teacher education that will prepare the student for the teaching of children described in Section 14-1 of the School Code at the graduate level.
(b) The principal, or his or her designee, of an approved high school shall certify to the Commission, for students who are Illinois residents and are completing an application, that the students ranked scholastically in the upper one-half of their graduating class at the end of the sixth semester.
(c) Each holder of a scholarship must furnish proof to the Commission, in such form and at such intervals as the Commission prescribes, of the holder's continued enrollment in a teacher education program qualifying the holder for the scholarship. Any holder of a scholarship who fails to register in a special education program of teacher education at the university within 10 days after the commencement of the term, quarter or semester immediately following the receipt of the scholarship or who, having registered, withdraws from the university or transfers out of teacher education, shall thereupon forfeit the right to use it and it may be granted to the person having the next highest rank as shown on the list held by the Commission. If the person having the next highest rank, within 10 days after notification thereof by the Commission, fails to register at any such university in a special education program of teacher education, or who, having registered, withdraws from the university or transfers out of teacher education, the scholarship may then be granted to the person shown on the list as having the rank next below such person.
(d) Any person who has accepted a scholarship under the preceding subsections of this Section must, within one year after graduation from or termination of enrollment in a teacher education program, begin teaching at a nonprofit Illinois public, private, or parochial preschool or elementary or secondary school for a period of at least 2 of the 5 years immediately following that graduation or termination, excluding, however, from the computation of that 5 year period (i) any time up to 3 years spent in the military service, whether such service occurs before or after the person graduates; (ii) any time that person is enrolled full-time in an academic program related to the field of teaching leading to a graduate or postgraduate degree; (iii) the time that person is a person with a temporary total disability for a period of time not to exceed 3 years, as established by the sworn affidavit of a qualified physician; (iv) the time that person is seeking and unable to find full time employment as a teacher at an Illinois public, private, or parochial school; (v) the time that person is taking additional courses, on at least a half-time basis, needed to obtain certification as a teacher in Illinois; or (vi) the time that person is fulfilling teaching requirements associated with other programs administered by the Commission if he or she cannot concurrently fulfill them under this Section in a period of time equal to the length of the teaching obligation.
A person who has accepted a scholarship under the preceding subsections of this Section and who has been unable to fulfill the teaching requirements of this Section may receive a deferment from the obligation of repayment under this subsection (d) under guidelines established by the Commission; provided that no guideline established for any such purpose by the State Board of Education prior to the effective date of this amendatory Act of 1993 shall be affected by the transfer to the Commission of the responsibility for administering and implementing the provisions of this Section, and all guidelines so established shall become the guidelines of the Commission until modified or changed by the Commission.
Any such person who fails to fulfill this teaching requirement shall pay to the Commission the amount of tuition waived by virtue of his or her acceptance of the scholarship, together with interest at 5% per year on that amount. However, this obligation to repay the amount of tuition waived plus interest does not apply when the failure to fulfill the teaching requirement results from the death or adjudication as a person under legal disability of the person holding the scholarship, and no claim for repayment may be filed against the estate of such a decedent or person under legal disability. Payments received by the Commission under this subsection (d) shall be remitted to the State Treasurer for deposit in the General Revenue Fund. Each person receiving a scholarship shall be provided with a description of the provisions of this subsection (d) at the time he or she qualifies for the benefits of such a scholarship.
(e) This Section is basically the same as Sections 30-1, 30-2, 30-3, and 30-4a of the School Code, which are repealed by this amendatory Act of 1993, and shall be construed as a continuation of the teacher scholarship program established by that prior law, and not as a new or different teacher scholarship program. The State Board of Education shall transfer to the Commission, as the successor to the State Board of Education for all purposes of administering and implementing the provisions of this Section, all books, accounts, records, papers, documents, contracts, agreements, and pending business in any way relating to the teacher scholarship program continued under this Section; and all scholarships at any time awarded under that program by, and all applications for any such scholarships at any time made to, the State Board of Education shall be unaffected by the transfer to the Commission of all responsibility for the administration and implementation of the teacher scholarship program continued under this Section. The State Board of Education shall furnish to the Commission such other information as the Commission may request to assist it in administering this Section.
(Source: P.A. 99-143, eff. 7-27-15.)

(110 ILCS 947/65.20)
Sec. 65.20. Science-mathematics teacher scholarships.
(a) The Commission may annually award a number of scholarships, not to exceed 200, to persons holding valid teaching certificates issued under Article 21 of the School Code. Such scholarships shall be issued to teachers who make application to the Commission and who agree to take courses at qualified institutions of higher learning that will prepare them to teach science or mathematics at the secondary school level.
(b) Scholarships awarded under this Section shall be issued pursuant to regulations promulgated by the Commission; provided that no rule or regulation promulgated by the State Board of Education prior to the effective date of this amendatory Act of 1993 pursuant to the exercise of any right, power, duty, responsibility or matter of pending business transferred from the State Board of Education to the Commission under this Section shall be affected thereby, and all such rules and regulations shall become the rules and regulations of the Commission until modified or changed by the Commission in accordance with law. In awarding scholarships, the Commission shall give priority to those teachers with the greatest amount of seniority within school districts.
(c) Each scholarship shall be utilized by its holder for the payment of tuition at any qualified institution of higher learning. Such tuition shall be available only for courses that will enable the teacher to be certified to teach science or mathematics at the secondary school level. The Commission, in consultation with the State Teacher Certification Board, shall determine which courses are eligible for tuition payments under this Section.
(d) The Commission shall make tuition payments directly to the qualified institution of higher learning which the teacher attends for the courses prescribed or may make payments to the teacher. Any teacher who receives payments and who fails to enroll in the courses prescribed shall refund the payments to the Commission.
(e) Following the completion of the program of study, the teacher must accept employment within 2 years in a secondary school in Illinois within 60 miles of the teacher's residence to teach science or mathematics; provided, however, that the teacher instead may elect to accept employment within such 2 year period to teach science or mathematics in a secondary school in Illinois which is more than 60 miles from the teacher's residence. Teachers who fail to comply with this provision shall refund all of the scholarship awarded to the Commission, whether payments were made directly to the institutions of higher learning or to the teachers, and this condition shall be agreed to in writing by all scholarship recipients at the time the scholarship is awarded. No teacher shall be required to refund tuition payments if his or her failure to obtain employment as a mathematics or science teacher in a secondary school is the result of financial conditions within school districts. The rules and regulations promulgated as provided in this Section shall include provisions regarding the waiving and deferral of such payments.
(f) The Commission, with the cooperation of the State Board of Education, shall assist teachers who have participated in the scholarship program established by this Section in finding employment to teach science or mathematics at the secondary level.
(g) This Section is substantially the same as Section 30-4b of the School Code, which Section is repealed by this amendatory Act of 1993, and shall be construed as a continuation of the science-mathematics teacher scholarship program established by that prior law, and not as a new or different science-mathematics teacher scholarship program. The State Board of Education shall transfer to the Commission, as the successor to the State Board of Education for all purposes of administering and implementing the provisions of this Section, all books, accounts, records, papers, documents, contracts, agreements, and pending business in any way relating to the science-mathematics teacher scholarship program continued under this Section; and all scholarships at any time awarded under that program by, and all applications for any such scholarships at any time made to, the State Board of Education shall be unaffected by the transfer to the Commission of all responsibility for the administration and implementation of the science-mathematics teacher scholarship program continued under this Section. The State Board of Education shall furnish to the Commission such other information as the Commission may request to assist it in administering this Section.
(h) Appropriations for the scholarships outlined in this Section shall be made to the Commission from funds appropriated by the General Assembly.
(i) For the purposes of this Section:
"Qualified institution of higher learning" means the University of Illinois, Southern Illinois University, Chicago State University, Eastern Illinois University, Governors State University, Illinois State University, Northeastern Illinois University, Northern Illinois University, Western Illinois University, and the public community colleges subject to the Public Community College Act.
"Secondary school level" means grades 9 through 12 or a portion of such grades.
(Source: P.A. 88-228; 88-670, eff. 12-2-94; 89-4, eff. 1-1-96.)

(110 ILCS 947/65.25)
Sec. 65.25. Teacher shortage scholarships.
(a) The Commission may annually award a number of scholarships to persons preparing to teach in areas of identified staff shortages. Such scholarships shall be issued to individuals who make application to the Commission and who agree to take courses at qualified institutions of higher learning which will prepare them to teach in areas of identified staff shortages.
(b) Scholarships awarded under this Section shall be issued pursuant to regulations promulgated by the Commission; provided that no rule or regulation promulgated by the State Board of Education prior to the effective date of this amendatory Act of 1993 pursuant to the exercise of any right, power, duty, responsibility or matter of pending business transferred from the State Board of Education to the Commission under this Section shall be affected thereby, and all such rules and regulations shall become the rules and regulations of the Commission until modified or changed by the Commission in accordance with law. The Commission shall allocate the scholarships awarded between persons initially preparing to teach, persons holding valid teaching certificates issued under Articles 21 and 34 of the School Code, and persons holding a bachelor's degree from any accredited college or university who have been employed for a minimum of 10 years in a field other than teaching.
(c) Each scholarship shall be utilized by its holder for the payment of tuition and non-revenue bond fees at any qualified institution of higher learning. Such tuition and fees shall be available only for courses that will enable the individual to be certified to teach in areas of identified staff shortages. The Commission shall determine which courses are eligible for tuition payments under this Section.
(d) The Commission may make tuition payments directly to the qualified institution of higher learning which the individual attends for the courses prescribed or may make payments to the teacher. Any teacher who received payments and who fails to enroll in the courses prescribed shall refund the payments to the Commission.
(e) Following the completion of the program of study, persons who held valid teaching certificates and persons holding a bachelor's degree from any accredited college or university who have been employed for a minimum of 10 years in a field other than teaching prior to receiving a teacher shortage scholarship must accept employment within 2 years in a school in Illinois within 60 miles of the person's residence to teach in an area of identified staff shortage for a period of at least 3 years; provided, however that any such person instead may elect to accept employment within such 2 year period to teach in an area of identified staff shortage for a period of at least 3 years in a school in Illinois which is more than 60 miles from such person's residence. Persons initially preparing to teach prior to receiving a teacher shortage scholarship must accept employment within 2 years in a school in Illinois to teach in an area of identified staff shortage for a period of at least 3 years. Individuals who fail to comply with this provision shall refund all of the scholarships awarded to the Commission, whether payments were made directly to the institutions of higher learning or to the individuals, and this condition shall be agreed to in writing by all scholarship recipients at the time the scholarship is awarded. No individual shall be required to refund tuition payments if his or her failure to obtain employment as a teacher in a school is the result of financial conditions within school districts. The rules and regulations promulgated as provided in this Section shall contain provisions regarding the waiving and deferral of such payments.
(f) The Commission, with the cooperation of the State Board of Education, shall assist individuals who have participated in the scholarship program established by this Section in finding employment in areas of identified staff shortages.
(g) Beginning in September, 1994 and annually thereafter, the Commission, using data annually supplied by the State Board of Education under procedures developed by it to measure the level of shortage of qualified bilingual personnel serving students with disabilities, shall annually publish (i) the level of shortage of qualified bilingual personnel serving students with disabilities, and (ii) allocations of scholarships for personnel preparation training programs in the areas of bilingual special education teacher training and bilingual school service personnel.
(h) Appropriations for the scholarships outlined in this Section shall be made to the Commission from funds appropriated by the General Assembly.
(i) This Section is substantially the same as Section 30-4c of the School Code, which Section is repealed by this amendatory Act of 1993, and shall be construed as a continuation of the teacher shortage scholarship program established under that prior law, and not as a new or different teacher shortage scholarship program. The State Board of Education shall transfer to the Commission, as the successor to the State Board of Education for all purposes of administering and implementing the provisions of this Section, all books, accounts, records, papers, documents, contracts, agreements, and pending business in any way relating to the teacher shortage scholarship program continued under this Section; and all scholarships at any time awarded under that program by, and all applications for any such scholarships at any time made to, the State Board of Education shall be unaffected by the transfer to the Commission of all responsibility for the administration and implementation of the teacher shortage scholarship program continued under this Section. The State Board of Education shall furnish to the Commission such other information as the Commission may request to assist it in administering this Section.
(j) For the purposes of this Section:
"Qualified institution of higher learning" means the University of Illinois, Southern Illinois University, Chicago State University, Eastern Illinois University, Governors State University, Illinois State University, Northeastern Illinois University, Northern Illinois University, Western Illinois University, the public community colleges subject to the Public Community College Act and any Illinois privately operated college, community college or university offering degrees and instructional programs above the high school level either in residence or by correspondence. The Board of Higher Education and the Commission, in consultation with the State Board of Education, shall identify qualified institutions to supply the demand for bilingual special education teachers and bilingual school service personnel.
"Areas of identified staff shortages" means courses of study, including, but not limited to, agricultural education, in which the number of teachers is insufficient to meet student or school district demand for such instruction as determined by the State Board of Education.
(Source: P.A. 99-826, eff. 1-1-17.)

(110 ILCS 947/65.27)
Sec. 65.27. Teach Illinois Scholarship Program.
(a) For the purposes of this Section:
"Area of identified staff shortage" means a school district in which the number of teachers is insufficient to meet student or school district demand or a subject area for which the number of teachers who are qualified to teach that subject area is insufficient to meet student or school district demand, as determined by the State Board of Education.
"Qualified institution of higher learning" means one of the universities listed in Section 65.40 of this Act.
(b) The Commission shall implement and administer a teacher scholarship program, to be known as the Teach Illinois Scholarship Program. The Commission shall annually award scholarships to persons preparing to teach in areas of identified staff shortages. These scholarships shall be awarded to individuals who make application to the Commission and who agree to take courses at qualified institutions of higher learning that will prepare them to teach in areas of identified staff shortages.
(c) Scholarships awarded under this Section shall be issued pursuant to rules promulgated by the Commission.
(d) Each scholarship shall be utilized by its holder for the payment of tuition and non-revenue bond fees at any qualified institution of higher learning. Such tuition and fees shall be available only for courses that will enable the individual to be certified to teach in areas of identified staff shortages. The Commission shall determine which courses are eligible for tuition payments under this Section.
(e) The Commission shall make tuition payments directly to the qualified institution of higher learning that the individual attends for the courses prescribed.
(f) Following the completion of the program of study, the individual must accept employment to teach in an elementary or secondary school in Illinois in an area of identified staff shortage for a period of at least 5 years. Individuals who fail to comply with this provision shall refund all of the awarded scholarships to the Commission, whether payments were made directly to the institutions of higher learning or to the individuals, and this condition shall be agreed to in writing by all scholarship recipients at the time the scholarship is awarded. No individual shall be required to refund tuition payments if his or her failure to obtain employment as a teacher in a school is the result of financial conditions within school districts. The rules promulgated as provided in this Section shall contain provisions regarding the waiving and deferral of such payments.
(g) The Commission, with the cooperation of the State Board of Education, shall assist individuals who have participated in the scholarship program established by this Section in finding employment in areas of identified staff shortages.
(h) The scholarships under this Section are subject to appropriations to the Commission by the General Assembly.
(Source: P.A. 94-205, eff. 1-1-06.)

(110 ILCS 947/65.30)
Sec. 65.30. Equal opportunity scholarships.
(a) The Commission may annually award a number of scholarships to students who are interested in pursuing studies in educational administration. Such scholarships shall be issued to students who make application to the Commission and who agree to take courses at qualified institutions of higher learning that will allow them to complete a degree in educational administration.
(b) Scholarships awarded under this Section shall be issued pursuant to regulations promulgated by the Commission; provided that no rule or regulation promulgated by the State Board of Education prior to the effective date of this amendatory Act of 1993 pursuant to the exercise of any right, power, duty, responsibility or matter of pending business transferred from the State Board of Education to the Commission under this Section shall be affected thereby, and all such rules and regulations shall become the rules and regulations of the Commission until modified or changed by the Commission in accordance with law.
(c) Such scholarships shall be utilized for the payment of tuition and non-revenue bond fees at any qualified institution of higher learning. Such tuition and fees shall only be available for courses that will enable the student to complete training in educational administration. The Commission shall determine which courses are eligible for tuition payments under this Section.
(d) The Commission may make tuition payments directly to the qualified institution of higher learning which the student attends for the courses prescribed or may make payments to the student. Any student who receives payments and who fails to enroll in the courses prescribed shall refund the payments to the Commission.
(e) The Commission, with the cooperation of the State Board of Education, shall assist students who have participated in the scholarship program established by this Section in finding employment in positions relating to educational administration.
(f) Appropriations for the scholarships outlined in this Section shall be made to the Commission from funds appropriated by the General Assembly.
(g) This Section is substantially the same as Section 30-4d of the School Code, which Section is repealed by this amendatory Act of 1993, and shall be construed as a continuation of the equal opportunity scholarship program established under that prior law, and not as a new or different equal opportunity scholarship program. The State Board of Education shall transfer to the Commission, as the successor to the State Board of Education for all purposes of administering and implementing the provisions of this Section, all books, accounts, records, papers, documents, contracts, agreements, and pending business in any way relating to the equal opportunity scholarship program continued under this Section; and all scholarships at any time awarded under that program by, and all applications for any such scholarship at any time made to, the State Board of Education shall be unaffected by the transfer to the Commission of all responsibility for the administration and implementation of the equal opportunity scholarship program continued under this Section. The State Board of Education shall furnish to the Commission such other information as the Commission may request to assist it in administering this Section.
(h) For purposes of this Section:
(1) "Qualified institution of higher learning" means

the University of Illinois; Southern Illinois University; Chicago State University; Eastern Illinois University; Governors State University; Illinois State University; Northeastern Illinois University; Northern Illinois University; Western Illinois University; the public community colleges of the State; any other public universities, colleges and community colleges now or hereafter established or authorized by the General Assembly; and any Illinois privately operated, not for profit institution located in this State which provides at least an organized 2-year program of collegiate grade in liberal arts or sciences, or both, directly applicable toward the attainment of a baccalaureate or graduate degree.

(2) "Racial minority" means a person who is any of

the following:

(1) American Indian or Alaska Native (a person

having origins in any of the original peoples of North and South America, including Central America, and who maintains tribal affiliation or community attachment).

(2) Asian (a person having origins in any of the

original peoples of the Far East, Southeast Asia, or the Indian subcontinent, including, but not limited to, Cambodia, China, India, Japan, Korea, Malaysia, Pakistan, the Philippine Islands, Thailand, and Vietnam).

(3) Black or African American (a person having

origins in any of the black racial groups of Africa). Terms such as "Haitian" or "Negro" can be used in addition to "Black or African American".

(4) Hispanic or Latino (a person of Cuban,

Mexican, Puerto Rican, South or Central American, or other Spanish culture or origin, regardless of race).

(5) Native Hawaiian or Other Pacific Islander (a

person having origins in any of the original peoples of Hawaii, Guam, Samoa, or other Pacific Islands).

(3) "Student" means a woman or racial minority.
(Source: P.A. 97-396, eff. 1-1-12.)

(110 ILCS 947/65.35)
Sec. 65.35. Administrator internships. Under the internship program established by the State Board of Education to provide experience to women and minorities interested in preparing for positions as school administrators, the Commission may annually award internship grants pursuant to appropriation for this purpose.
This Section is substantially the same as Section 30-4e of the School Code, which Section is repealed by this amendatory Act of 1993, and shall be construed as a continuation of the administrator internship program established under that prior law, and not as a new or different administrator internship program. The State Board of Education shall transfer to the Commission, as the successor to the State Board of Education for all purposes of administering and implementing the provisions of this Section, all books, accounts, records, papers, documents, contracts, agreements, and pending business in any way relating to the administrator internship program continued under this Section; and all internship grants at any time made under that program by, and all applications for any such internship grants at any time made to, the State Board of Education shall be unaffected by the transfer to the Commission of all responsibility for the administration and implementation of the administrator internship program continued under this Section. The State Board of Education shall furnish to the Commission such other information as the Commission may request to assist it in administering this Section.
(Source: P.A. 88-228.)

(110 ILCS 947/65.40)
Sec. 65.40. General provisions; leaves of absence.
(a) The scholarships issued under Section 65.15 may be used at the University of Illinois, Southern Illinois University, Chicago State University, Eastern Illinois University, Governors State University, Illinois State University, Northeastern Illinois University, Northern Illinois University, and Western Illinois University. Unless otherwise indicated, the scholarships shall exempt the holder from the payment of tuition and other necessary fees as defined in Section 35 of this Act.
Any student who has been or shall be awarded a scholarship shall be reimbursed by the appropriate university or community college for any charges which he or she has paid and for which exemption is granted under this Section, if application for such reimbursement is made within 2 months following the school term for which the charges were paid.
The holder of a scholarship shall be subject to all examinations, rules and requirements of the university or community college in which he or she is enrolled except as herein directed.
This Section does not prohibit the Board of Trustees of the University of Illinois, the Board of Trustees of Southern Illinois University, the Board of Trustees of Chicago State University, the Board of Trustees of Eastern Illinois University, the Board of Trustees of Governors State University, the Board of Trustees of Illinois State University, the Board of Trustees of Northeastern Illinois University, the Board of Trustees of Northern Illinois University, and the Board of Trustees of Western Illinois University for the institutions under their respective jurisdictions from granting other scholarships.
(b) Any student enrolled in a university to which he or she is holding a scholarship issued under Section 65.15 who satisfies the president of the university or someone designated by the president that the student requires leave of absence for the purpose of earning funds to defray his or her expenses while in attendance or on account of illness or military service may be granted such leave and allowed a period of not to exceed 6 years in which to complete his or her course at the university. Time spent in the armed forces shall not be part of the 6 years.
(Source: P.A. 91-496, eff. 8-13-99.)

(110 ILCS 947/65.45)
Sec. 65.45. Special education grants.
(a) Special education grants shall be awarded by the Commission to (i) teachers under contract who are teaching special education courses in a school district within an area designated as a poverty area by the Office of Economic Opportunity, but who are not certified to teach special education programs pursuant to Section 14-9.01 of the School Code and (ii) teachers licensed pursuant to Section 21B-15 of the School Code, but who are not certified pursuant to Section 14-9.01 of that Code. The amount of any grant awarded a participating teacher under this Section shall consist of (i) the tuition and other necessary fees required of the teacher by the institution of higher learning at which he or she enrolls under this Section, but limited to the maximum amount to which a student enrolled in that institution would be entitled as a scholarship under Section 35 of this Act, and (ii) a stipend of $100 for each semester hour or equivalent, not exceeding 21 semester hours, for continuous enrollment, including summer sessions, in one calendar year. For purposes of this Section "tuition and other necessary fees" has the meaning ascribed to that term in Section 35 of this Act. Participating teachers shall enroll in an institution of higher learning providing special education programs. Such institutions shall be approved by the Commission, in conjunction with the State Board of Education and the Board of Higher Education.
(b) Teachers under contract who participate in this program shall be required to contract with the Commission to teach a special education program for 2 years in a school district within an area designated as a poverty area by the Office of Economic Opportunity. Such commitment shall begin at the completion of the training program of the participating teacher and shall be completed within 3 years unless extended by the Commission. In addition, the participating teacher shall be required to sign a note payable to the Commission, for the full amount of benefits awarded to that teacher under this Section, with interest as provided herein, subject to cancellation as provided in this Section. Completion of one year of such commitment shall operate to cancel 50% of the amount of benefits provided a participating teacher. The failure of a participating teacher to complete all or part of such commitment shall obligate the participant to proportionately repay the amount of benefits provided, plus 5% interest on that amount. Participating teachers who are not under contract shall be subject to those obligations, except that such teachers shall be required to teach in a special education program for such 2 year period in a school district within an area designated as a poverty area by the Office of Economic Opportunity.
(c) If a participating teacher fails to cancel his or her commitment as provided in this Section, the Commission shall cause an appropriate action to be commenced on the note signed by that teacher, except where the failure to cancel the commitment was occasioned by the death or total and permanent disability of that teacher.
(d) This Section is substantially the same as Section 30-14.3 of the School Code, which Section is repealed by this amendatory Act of 1993, and shall be construed as a continuation of the special education grant program established by that prior law and not as a new or different special education grant program. The State Board of Education shall transfer to the Commission, as the successor to the State Board of Education for all purposes of administering and implementing the provisions of this Section, all books, accounts, records, papers, documents, contracts, agreements, and pending business in any way relating to the special education grant program continued under this Section; and all grants at any time made under that program by, and all applications for any such grants at any time made to, the State Board of Education shall be unaffected by the transfer to the Commission of all responsibility for the administration and implementation of the special education grant program continued under this Section. The State Board of Education shall furnish to the Commission such other information as the Commission may request to assist it in administering this Section.
(e) As used in this Section the term "special education program" means a program provided for children who have such disabilities as are set forth in Sections 14-1.02 through 14-1.07 of the School Code.
(Source: P.A. 97-607, eff. 8-26-11.)

(110 ILCS 947/65.50)
Sec. 65.50. Teacher training full-time undergraduate scholarships.
(a) Five hundred new scholarships shall be provided each year for qualified high school students or high school graduates who desire to pursue full-time undergraduate studies in teacher education at public or private universities or colleges and community colleges in this State. The Commission, in accordance with rules and regulations promulgated for this program, shall provide funding and shall designate each year's new recipients from among those applicants who qualify for consideration by showing:
(1) that he or she is a resident of this State and a

citizen or a lawful permanent resident alien of the United States;

(2) that he or she has successfully completed the

program of instruction at an approved high school or is a student in good standing at such a school and is engaged in a program that will be completed by the end of the academic year, and in either event that his or her cumulative grade average was or is in the upper 1/4 of the high school class;

(3) that he or she has superior capacity to profit by

a higher education; and

(4) that he or she agrees to teach in Illinois

schools in accordance with subsection (b).

No rule or regulation promulgated by the State Board of Education prior to the effective date of this amendatory Act of 1993 pursuant to the exercise of any right, power, duty, responsibility or matter of pending business transferred from the State Board of Education to the Commission under this Section shall be affected thereby, and all such rules and regulations shall become the rules and regulations of the Commission until modified or changed by the Commission in accordance with law.
If in any year the number of qualified applicants exceeds the number of scholarships to be awarded, the Commission shall give priority in awarding scholarships to students in financial need. The Commission shall consider factors such as the applicant's family income, the size of the applicant's family and the number of other children in the applicant's family attending college in determining the financial need of the individual.
Unless otherwise indicated, these scholarships shall be good for a period of up to 4 years while the recipient is enrolled for residence credit at a public or private university or college or at a community college. The scholarship shall cover tuition, fees and a stipend of $1,500 per year. For purposes of calculating scholarship awards for recipients attending private universities or colleges, tuition and fees for students at private colleges and universities shall not exceed the average tuition and fees for students at 4-year public colleges and universities for the academic year in which the scholarship is made.
(b) Upon graduation from or termination of enrollment in a teacher education program, any person who accepted a scholarship under the undergraduate scholarship program continued by this Section, including persons whose graduation or termination of enrollment occurred prior to the effective date of this amendatory Act of 1993, shall teach in any school in this State for at least 4 of the 7 years immediately following his or her graduation or termination. If the recipient spends up to 4 years in military service before or after he or she graduates, the period of military service shall be excluded from the computation of that 7 year period. A recipient who is enrolled full-time in an academic program leading to a graduate degree in education shall have the period of graduate study excluded from the computation of that 7 year period.
Any person who fails to fulfill the teaching requirement shall pay to the Commission an amount equal to one-fourth of the scholarship received for each unfulfilled year of the 4-year teaching requirement, together with interest at 8% per year on that amount. However, this obligation to repay does not apply when the failure to fulfill the teaching requirement results from involuntarily leaving the profession due to a decrease in the number of teachers employed by the school board or a discontinuation of a type of teaching service under Section 24-12 of the School Code or from the death or adjudication as incompetent of the person holding the scholarship. No claim for repayment may be filed against the estate of such a decedent or incompetent.
Each person applying for such a scholarship shall be provided with a copy of this subsection at the time he or she applies for the benefits of such scholarship.
(c) This Section is substantially the same as Sections 30-14.5 and 30-14.6 of the School Code, which are repealed by this amendatory Act of 1993, and shall be construed as a continuation of the teacher training undergraduate scholarship program established by that prior law, and not as a new or different teacher training undergraduate scholarship program. The State Board of Education shall transfer to the Commission, as the successor to the State Board of Education for all purposes of administering and implementing the provisions of this Section, all books, accounts, records, papers, documents, contracts, agreements, and pending business in any way relating to the teacher training undergraduate scholarship program continued under this Section, and all scholarships at any time awarded under that program by, and all applications for any such scholarship at any time made to, the State Board of Education shall be unaffected by the transfer to the Commission of all responsibility for the administration and implementation of the teacher training undergraduate scholarship program continued under this Section. The State Board of Education shall furnish to the Commission such other information as the Commission may request to assist it in administering this Section.
(Source: P.A. 88-228.)

(110 ILCS 947/65.55)
Sec. 65.55. Consolidation of scholarship, fellowship and traineeship programs. All scholarship, fellowship or traineeship programs administered by the Commission under the provisions of Sections 65.05, 65.10, 65.15, 65.20, 65.25, 65.30, 65.35, 65.45, and 65.50 involving financial awards may be consolidated into one program whereby awards are made in the areas of outstanding students, minorities and shortage areas. When sufficient funds are not available to award all applicants, preference shall be given based upon financial need. Awards made under the provisions of this Section shall be contingent upon a commitment to teach in the Illinois public schools in the area of the award unless the recipient elects to repay the amount of the award in lieu of teaching. The Commission shall adopt rules for the implementation and administration of this Section; provided that no rule or regulation promulgated by the State Board of Education prior to the effective date of this amendatory Act of 1993 pursuant to the exercise of any right, power, duty, responsibility or matter of pending business transferred from the State Board of Education to the Commission under this Section shall be affected thereby, and all such rules and regulations shall become the rules and regulations of the Commission until modified or changed by the Commission in accordance with law.
This Section is substantially the same as Section 30-14.7 of the School Code, which Section is repealed by this amendatory Act of 1993, and shall be construed as a continuation of that prior law and not as a new or different law. The State Board of Education shall transfer to the Commission, as the successor to the State Board of Education for all purposes of administering and implementing the provisions of this Section, all books, accounts, records, papers, documents, contracts, agreements, and pending business in any way relating to the consolidation of scholarship, fellowship, and traineeship programs under this Section; and all scholarship, fellowship or traineeship grants awarded by the State Board of Education prior to the effective date of this amendatory Act of 1993 under the consolidated financial awards program continued in this Section shall be unaffected by the transfer to the Commission of all responsibility for administering and implementing the provisions of this Section. The State Board of Education shall furnish to the Commission such other information as the Commission may request to assist it in administering this Section.
(Source: P.A. 88-228.)

(110 ILCS 947/65.56)
Sec. 65.56. Illinois Teachers and Child Care Providers Loan Repayment Program.
(a) In order to encourage academically talented Illinois students to enter and continue teaching in Illinois schools in low-income areas and to encourage students to enter the early child care profession and serve low-income areas, the Commission shall, each year, receive and consider applications for loan repayment assistance under this Section. This program shall be known as the Illinois Teachers and Child Care Providers Loan Repayment Program. The Commission shall administer the program and shall make all necessary and proper rules not inconsistent with this Section for the program's effective implementation. The Commission may use up to 5% of the appropriation for this program for administration and promotion of teacher incentive programs.
(b) Beginning January 1, 2003, subject to a separate appropriation made for such purposes, the Commission shall award a grant to each qualified applicant in an amount equal to the amount of educational loans forgiven on behalf of the qualified applicant pursuant to Sections 424 and 425 of Title IV of the Higher Education Amendments of 1998 (20 U.S.C. 1078-10 and 1078-11), up to a maximum of $5,000. The Commission shall encourage the recipient of a grant under this Section to use the grant amount awarded to pay off his or her educational loans.
(c) A person is a qualified applicant under this Section if he or she meets all of the following qualifications:
(1) The person is a United States citizen or eligible

noncitizen.

(2) The person is a resident of this State.
(3) The person is a borrower who has had an amount of

his or her educational loans forgiven pursuant to Sections 424 and 425 of Title IV of the Higher Education Amendments of 1998.

(4) The person has fulfilled the obligations set

forth by Sections 424 and 425 of Title IV of the Higher Education Amendments of 1998 in this State.

(d) All applications for grant assistance under this Section shall be made to the Commission. The form of application and the information required to be set forth in the application shall be determined by the Commission, and the Commission shall require applicants to submit with their applications such supporting documents as the Commission deems necessary.
(e) A qualified applicant must apply for a grant under this Section within 6 months after receiving notification of loan forgiveness pursuant to Sections 424 and 425 of Title IV of the Higher Education Amendments of 1998.
(Source: P.A. 92-597, eff. 7-1-02.)

(110 ILCS 947/65.57)
Sec. 65.57. (Repealed).
(Source: P.A. 91-711, eff. 7-1-00. Repealed by P.A. 92-597, eff. 7-1-02.)

(110 ILCS 947/65.60)
Sec. 65.60. Administration of federal scholarship programs. The State Board of Education shall be the administrator of the Robert C. Byrd federal scholarship program. The State Board of Education is not precluded from establishing an agreement with the Illinois Student Assistance Commission or any other State agency or other entity to perform tasks pertaining to the Robert C. Byrd federal scholarship program.
(Source: P.A. 96-734, eff. 8-25-09.)

(110 ILCS 947/65.65)
Sec. 65.65. (Repealed).
(Source: P.A. 92-445, eff. 8-17-01. Repealed by P.A. 93-21, eff. 7-1-03.)

(110 ILCS 947/65.70)
Sec. 65.70. Optometric Education Scholarship Program.
(a) The General Assembly finds and declares that the provision of graduate education leading to a doctoral degree in optometry for persons of this State who desire such an education is important to the health and welfare of this State and Nation and, consequently, is an important public purpose. Many qualified potential optometrists are deterred by financial considerations from pursuing their optometric education with consequent irreparable loss to the State and Nation of talents vital to health and welfare. A program of scholarships, repayment of which may be excused if the individual practices professional optometry in this State, will enable such individuals to attend qualified public or private institutions of their choice in the State.
(b) Beginning with the 2003-2004 academic year, the Commission shall, each year, consider applications for scholarship assistance under this Section. An applicant is eligible for a scholarship under this Section if the Commission finds that the applicant is:
(1) a United States citizen or eligible noncitizen;
(2) a resident of Illinois; and
(3) enrolled on a full-time basis in a public or

private college of optometry located in this State that awards a doctorate degree in optometry and is approved by the Department of Professional Regulation.

(c) Each year the Commission shall award 10 scholarships under this Section among applicants qualified pursuant to subsection (b). Two of these scholarships each shall be awarded to eligible applicants enrolled in their first year, second year, third year, and fourth year. The remaining 2 scholarships shall be awarded to any level of student. The Commission shall receive funding for the scholarships through appropriations from the Optometric Licensing and Disciplinary Board Fund. If in any year the number of qualified applicants exceeds the number of scholarships to be awarded, the Commission shall give priority in awarding scholarships to students demonstrating exceptional merit and who are in financial need. A scholarship shall be in the amount of $5,000 each year applicable to tuition and fees.
(d) The total amount of scholarship assistance awarded by the Commission under this Section to an individual in any given fiscal year, when added to other financial assistance awarded to that individual for that year, shall not exceed the cost of attendance at the institution at which the student is enrolled.
(e) A recipient may receive up to 8 semesters or 12 quarters of scholarship assistance under this Section.
(f) Subject to a separate appropriation made for such purposes, payment of any scholarship awarded under this Section shall be determined by the Commission. All scholarship funds distributed in accordance with this Section shall be paid to the institution on behalf of the recipients. Scholarship funds are applicable toward 2 semesters or 3 quarters of enrollment within an academic year.
(g) The Commission shall administer the Optometric Education Scholarship Program established by this Section and shall make all necessary and proper rules not inconsistent with this Section for its effective implementation.
(h) Prior to receiving scholarship assistance for any academic year, each recipient of a scholarship awarded under this Section shall be required by the Commission to sign an agreement under which the recipient pledges that, within the one-year period following the termination of the academic program for which the recipient was awarded a scholarship, the recipient shall practice in this State as a licensed optometrist under the Illinois Optometric Practice Act of 1987 for a period of not less than one year for each year of scholarship assistance awarded under this Section. Each recipient shall, upon request of the Commission, provide the Commission with evidence that he or she is fulfilling or has fulfilled the terms of the practice agreement provided for in this subsection.
(i) If a recipient of a scholarship awarded under this Section fails to fulfill the practice obligation set forth in subsection (h) of this Section, the Commission shall require the recipient to repay the amount of the scholarships received, prorated according to the fraction of the obligation not completed, plus interest at a rate of 5% and, if applicable, reasonable collection fees. The Commission is authorized to establish rules relating to its collection activities for repayment of scholarships under this Section.
(j) A recipient of a scholarship awarded by the Commission under this Section shall not be in violation of the agreement entered into pursuant to subsection (h) if the recipient (i) is serving as a member of the armed services of the United States; (ii) is enrolled in a residency program following graduation at an approved institution; (iii) is a person with a temporary total disability, as established by sworn affidavit of a qualified physician; or (iii) cannot fulfill the employment obligation due to his or her death, disability, or incompetency, as established by sworn affidavit of a qualified physician. No claim for repayment may be filed against the estate of such a decedent or incompetent. Any extension of the period during which the employment requirement must be fulfilled shall be subject to limitations of duration as established by the Commission.
(Source: P.A. 99-143, eff. 7-27-15.)

(110 ILCS 947/65.75)
Sec. 65.75. Grant for a person raised by a grandparent.
(a) The Commission shall, each year, receive and consider applications for grant assistance under this Section. An applicant is eligible for a grant under this Section if the Commission finds that the applicant:
(1) has been in the legal custody of his or her

grandparent and received public aid assistance under the Illinois Public Aid Code for a period of at least the consecutive 12 months preceding the initial application for assistance under this Section;

(2) has graduated from high school with a cumulative

grade point average of at least a 2.7 on a 4.0 scale or its equivalent;

(3) has been recommended for assistance under this

Section by the principal or other appropriate administrative officer of his or her high school; and

(4) is enrolled in or plans to enroll in an

institution of higher learning in this State full-time.

(b) Applicants who are determined to be eligible for assistance under this Section shall receive, subject to appropriation, a renewable grant of $1,000 to be applied to tuition and mandatory fees and paid directly to the institution of higher learning at which the applicant is enrolled. However, the total amount of assistance awarded by the Commission under this Section to an individual in any fiscal year, when added to other financial assistance awarded by the Commission to that individual for that fiscal year, must not exceed the cost of attendance at the institution of higher learning at which the student is enrolled.
(c) A grant awarded under this Section may be renewed for a total of up to 4 years of full-time enrollment. All of the following are conditions of grant renewal:
(1) The student must provide the Commission with a

recommendation for the grant by an academic counselor, advisor, or instructor at the student's institution of higher learning.

(2) The student must have, at the time of renewal, a

cumulative grade point average of at least a 2.7 on a 4.0 scale or its equivalent at the institution of higher learning.

(d) The Commission shall make all necessary and proper rules not inconsistent with this Section for its effective implementation.
(Source: P.A. 94-968, eff. 1-1-07.)

(110 ILCS 947/65.80)
Sec. 65.80. Forensic science grant program.
(a) In order to encourage graduate students to enter the field of forensic science and continue their careers as forensic scientists with the Department of State Police in one of the specialty areas of forensic sciences that is considered a shortage specialty area, the Commission shall, subject to appropriation, establish and administer a forensic science grant program.
(b) A qualified applicant may receive a maximum grant amount of $30,000 to cover those expenses related to the forensic science program in which he or she is enrolled.
(c) The Commission shall, on an annual basis until July 1, 2010, receive and consider applications for grant assistance under the program. An applicant is eligible for a grant under the program if the Commission finds that the applicant:
(1) is a United States citizen or permanent resident;
(2) is a resident of Illinois or will be a resident

of Illinois upon completion of the forensic science program;

(3) is enrolled on a full-time basis in a minimum

one-year program that combines graduate education with training in a specific forensic discipline in a manner equivalent to the Department of State Police's new examiner training so as to prepare him or her to do casework; and

(4) meets or will meet all of the evaluation criteria

required by the Department of State Police for employment.

(d) Prior to receiving grant assistance for an academic year, each recipient shall be required by the Commission to sign an agreement under which the recipient pledges to seek employment as a forensic scientist with the Department of State Police and, if such employment is obtained, to continue as an employee of the Department of State Police for a minimum period of 4 years. If a recipient of a grant under this Section fails to fulfill the employment obligation, the Commission shall require that the recipient repay the amount of the grant award, prorated according to the fraction of the obligation not completed, plus interest at a rate of 5% and, if applicable, reasonable collection fees, as established by the Commission.
(e) A recipient of a grant award under this Section shall not be in violation of the agreement entered into pursuant to subsection (d) of this Section if the Department of State Police is unable to offer employment to the recipient. The Commission may adopt rules relating to other conditions under which a recipient is not considered to be in violation of the agreement entered into pursuant to subsection (d) of this Section. Any extension of the period during which the employment requirement under subsection (d) of this Section must be fulfilled shall be subject to the limitations of duration established by the Commission.
(f) The Commission and the Department of State Police shall adopt all rules that are necessary for the implementation and administration of this Section.
(Source: P.A. 94-1020, eff. 7-11-06.)

(110 ILCS 947/65.85)
Sec. 65.85. Southern Illinois University's Achieve Program; grants to participants. Subject to appropriation, the Commission shall award grants to eligible students who are participants in the Clinical Center Achieve Program at Southern Illinois University at Carbondale. The Commission shall award grants to student participants based on a needs-based formula, as determined by the Commission. The amount of the grant shall equal the amount of fees charged the student as a participant of the program. Grant funds shall be paid directly to Southern Illinois University.
(Source: P.A. 96-229, eff. 8-11-09.)

(110 ILCS 947/65.90)
Sec. 65.90. Medical assistant grants.
(a) Beginning with the 2016-2017 academic year through the 2020-2021 academic year, the Commission shall, each year, receive and consider applications for grant assistance under this Section. An applicant is eligible for a grant under this Section if the Commission finds that the applicant meets all of the following qualifications:
(1) He or she is a resident of this State and a

United States citizen or eligible noncitizen.

(2) He or she is enrolled or accepted for enrollment

in a medical assistant program at a public community college in this State that will lead to certification to work as a medical assistant.

(b) Recipients shall be selected from among applicants qualified pursuant to subsection (a) of this Section based on financial need, as determined by the Commission. Preference may be given to previous recipients of assistance under this Section, provided they continue to maintain eligibility and maintain satisfactory academic progress, as determined by the institution at which they enroll.
(c) Each grant awarded under this Section shall be in an amount sufficient to pay the tuition and fees of the institution at which the recipient is enrolled, except that no recipient may receive more than $5,000 in a single academic year.
(d) The total amount of grant assistance awarded by the Commission under this Section to an individual in any given fiscal year, when added to other financial assistance awarded to that individual for that year, shall not exceed the cost of attendance at the institution at which the student is enrolled.
(e) All applications for grant assistance to be awarded under this Section shall be made to the Commission in a form as set forth by the Commission. The form of application and the information required to be set forth in the application shall be determined by the Commission, and the Commission shall require eligible applicants to submit with their applications such supporting documents as the Commission deems necessary.
(f) Subject to a separate appropriation made for such purposes, payment of any grants awarded under this Section shall be determined by the Commission. All grant funds distributed in accordance with this Section shall be paid to the institution on behalf of the recipients. Grant funds are applicable toward 2 semesters of enrollment within an academic year. Up to 2% of the appropriation for this grant program may be used by the Commission for the costs of administering the grant program.
(g) The Commission shall administer the grant program established by this Section and shall make all necessary and proper rules not inconsistent with this Section for its effective implementation.
(Source: P.A. 99-359, eff. 1-1-16.)

(110 ILCS 947/65.95)
Sec. 65.95. Police training academy job training scholarship program.
(a) The Commission shall, each year, receive applications for scholarships under this Section. An applicant is eligible for a scholarship under this Section if the Commission finds that the applicant has successfully completed the police training academy job training program established under Section 22-83 of the School Code and been accepted to a public institution of higher learning in the State.
(b) Applicants who are determined to be eligible for assistance under this Section shall receive, subject to appropriation from the Police Training Academy Job Training Program and Scholarship Fund, a renewable scholarship to be applied to tuition and mandatory fees and paid directly to the public institution of higher learning at which the applicant is enrolled. However, the total amount of assistance awarded by the Commission under this Section to an individual in any fiscal year, when added to other financial assistance awarded by the Commission to that individual for that fiscal year, must not exceed the cost of attendance at the institution of higher learning at which the student is enrolled.
(c) A scholarship awarded under this Section may be renewed for a total of up to 4 years of full-time enrollment. The Commission may by rule set the academic requirements necessary to maintain participation in the program.
(d) Students granted a scholarship under this Section shall be granted access to any needed noncredit remedial courses in order to ensure academic success at the public institution of higher learning. Students granted a scholarship under this Section shall also be admitted to a student retention program offered by the public institution of higher learning, including, but not limited to, any CHANCE program the public institution may have established.
(e) The Commission shall make all necessary and proper rules not inconsistent with this Section for its effective implementation.
(Source: P.A. 100-331, eff. 1-1-18.)

(110 ILCS 947/67)
Sec. 67. Illinois DREAM Fund Commission.
(a) The Illinois Student Assistance Commission shall establish an Illinois DREAM Fund Commission. The Governor shall appoint, with the advice and consent of the Senate, members to the Illinois DREAM Fund Commission, which shall be comprised of 9 members representing the geographic and ethnic diversity of this State, including students, college and university administrators and faculty, and other individuals committed to advancing the educational opportunities of the children of immigrants.
(b) The Illinois DREAM Fund Commission is charged with all of the following responsibilities:
(1) Administering this Section and raising funds for

the Illinois DREAM Fund.

(2) Establishing a not-for-profit entity charged with

raising funds for the administration of this Section, any educational or training programs the Commission is tasked with administering, and funding scholarships to students who are the children of immigrants to the United States.

(3) Publicizing the availability of scholarships from

the Illinois DREAM Fund.

(4) Selecting the recipients of scholarships funded

through the Illinois DREAM Fund.

(5) Researching issues pertaining to the availability

of assistance with the costs of higher education for the children of immigrants and other issues regarding access for and the performance of the children of immigrants within higher education.

(6) Overseeing implementation of the other provisions

of this amendatory Act of the 97th General Assembly.

(7) Establishing and administering training programs

for high school counselors and counselors, admissions officers, and financial aid officers of public institutions of higher education. The training programs shall instruct participants on the educational opportunities available to college-bound students who are the children of immigrants, including, but not limited to, in-state tuition and scholarship programs. The Illinois DREAM Fund Commission may also establish a public awareness campaign regarding educational opportunities available to college bound students who are the children of immigrants.

The Illinois DREAM Fund Commission shall establish, by rule, procedures for accepting and evaluating applications for scholarships from the children of immigrants and issuing scholarships to selected student applicants.
(c) To receive a scholarship under this Section, a student must meet all of the following qualifications:
(1) Have resided with his or her parents or guardian

while attending a public or private high school in this State.

(2) Have graduated from a public or private high

school or received the equivalent of a high school diploma in this State.

(3) Have attended school in this State for at least 3

years as of the date he or she graduated from high school or received the equivalent of a high school diploma.

(4) Have at least one parent who immigrated to the

United States.

(d) The Illinois Student Assistance Commission shall establish an Illinois DREAM Fund to provide scholarships under this Section. The Illinois DREAM Fund shall be funded entirely from private contributions.
(Source: P.A. 97-233, eff. 8-1-11.)

(110 ILCS 947/70)
Sec. 70. Administration of scholarship and grant programs.
(a) An applicant to whom the Commission has awarded a scholarship or grant under this Act may apply for enrollment as a student in any qualified institution of higher learning. The institution is not required to accept the applicant for enrollment, but is free to exact compliance with its own admissions requirements, standards, and policies. The institution may receive the payments of tuition and other necessary fees provided by the scholarship or grant, for credit against the student's obligation for such tuition and fees, and for no other purpose, and shall be contractually obligated:
(1) to provide facilities and instruction to the

student on the same terms as to other students generally;

(2) to provide the notices and information described

in this Act; and to maintain records and documents which demonstrate the eligibility of the students for whom scholarships and grants are claimed.

(b) If, in the course of any academic period, any student enrolled in any institution pursuant to a scholarship or grant awarded under this Act for any reason ceases to be a student in good standing, the institution shall promptly give written notice to the Commission concerning that change of status and the reason therefor. For purposes of this Section, a student does not cease to be a student in good standing merely because he or she is not classified as a full-time student.
(c) A student to whom a renewal scholarship or grant has been awarded may either re-enroll in the institution which he or she attended during the preceding year, or enroll in any other qualified institution of higher learning; and in either event, the institution accepting the student for enrollment or re-enrollment shall notify the Commission of that acceptance and may receive payments and shall be contractually obligated as provided with respect to a first-year scholarship or grant.
(d) The Commission shall administer the scholarship and grant accounts and related records of each student who is attending an institution of higher learning under financial assistance awarded pursuant to this Act, and at each proper time shall certify to the State Comptroller, in the manner prescribed by law, the current payment to be made to the institution on account of such financial assistance, in accordance with an appropriate certificate from the institution. The Commission may require the participating institution of higher learning to perform specific eligibility evaluation procedures as a condition of participation.
(e) The Commission shall conduct on-site audits of educational institutions participating in Commission administered programs. When institutions have claimed and received funds on behalf of ineligible recipients, the Commission may adjust subsequent institutional payments to recover those funds.
(f) The Commission may, upon the request of any institution which received payment for scholarship and grant awards for each of the last 5 years, certify to the Comptroller an advance payment for the current term to be made to the institution on account of such financial assistance in an amount not to exceed 75% of announced awards for the institution for such financial assistance for the current term, adjusted for attrition over the last 5 years. For the purposes of this Section, "attrition" is the number of announced award winners enrolled on the 10th class day as a percentage of the total announced awards. The request for an advance payment for the current term shall not be submitted until 10 class days after the last day for registration for that term. Upon appropriate certification from the institution presented for each payment period, after the standard tuition and mandatory fees have been established for all students for the term of payment and the award recipient has enrolled, the Commission shall certify to the State Comptroller the balance of the current payment to be made to the institution on account of such financial assistance. If an advance payment received by an institution exceeds the payment to which that institution is entitled, the Commission shall reduce subsequent payments to that institution for later terms within the same academic year as the overpayment by an amount equal to the overpayment; if the reduction cannot be made, the institution shall refund the overpayment to the Commission. The Commission may deny or reduce the advance payment provided to any institution under this Section if it has reason to believe that the advance payment for the current term may exceed the full payment the institution is entitled to receive for such assistance for that term.
(Source: P.A. 92-713, eff. 7-23-02.)

(110 ILCS 947/72)
Sec. 72. (Repealed).
(Source: P.A. 89-512, eff. 7-11-96. Repealed by P.A. 94-91, eff. 7-1-05.)

(110 ILCS 947/75)
Sec. 75. (Repealed).
(Source: P.A. 97-233, eff. 8-1-11. Repealed by P.A. 98-251, eff. 8-9-13.)

(110 ILCS 947/77)
Sec. 77. Illinois Student Assistance Commission Contracts and Grants Fund.
(a) The Illinois Student Assistance Commission Contracts and Grants Fund is created as a special fund in the State treasury. All gifts, grants, or donations of money received by the Commission must be deposited into this Fund.
(b) Moneys in the Fund may be used by the Commission, subject to appropriation, for support of the Commission's student assistance outreach activities.
(Source: P.A. 92-597, eff. 7-1-02.)

(110 ILCS 947/80)
Sec. 80. Additional assistance; Loans; Powers and Duties. The Commission shall have the following powers in furtherance of its programs:
(a) To guarantee the loan of money in amounts not to exceed the yearly or aggregate totals authorized by the Federal Higher Education Act of 1965. The Commission may guarantee loans for qualified borrowers for use at any approved institution of higher learning provided the borrower and institution are eligible for the loan under the Higher Education Act of 1965. All loans shall be guaranteed and bear interest as prescribed by the Higher Education Act of 1965, or by any other Federal statute hereafter enacted providing for Federal payment of interest or other subsidy on behalf of borrowers. Loans made by eligible lenders in accordance with this Act shall be guaranteed whether made from funds fully owned by the lender or from funds held by the lender in a trust or similar capacity and available for such loans.
(b) To sue and be sued in the name of the Commission.
(c) To adopt rules and regulations governing the guarantee, origination, or servicing of loans and any other matters relating to the activities of the Commission.
(d) To originate, guarantee, acquire, and service loans and to perform such other acts as may be necessary or appropriate in connection with the loans.
(e) To require that any educational loan made under this Act shall be repaid and be secured in such manner and at such time as the Commission prescribes, including perfecting a security interest therein in such manner as the Commission shall determine.
(f) To enter into such contracts and guarantee agreements with eligible lenders, eligible education institutions, individuals, corporations, and loan servicing organizations and with any other governmental agency and with any agency of the United States, including agreements for Federal reinsurance of losses resulting from the death, default, or total and permanent disability of borrowers, as are necessary or incidental to the performance of its duties and to carry out its functions under this Act, and to make such payments as may be specified in such contracts and agreements from such sources as set forth therein, all notwithstanding any other provisions of this Act or any other law.
(g) To receive and accept from any agency of the United States or any agency of the State of Illinois or any municipality, county, or other political subdivision thereof or from any individual, association, or corporation gifts, grants, or donations of money.
(h) To participate in any Federal government program for guaranteed loans or subsidies to borrowers and to receive, hold, and disburse funds made available for the purpose or purposes for which they are made available.
(i) To pay to eligible lenders an administrative cost allowance in such amount, at such times, and in such manner as may be prescribed by the Commission.
(j) To pay the Federal government a portion of those funds obtained by the Commission from collection and recoupment of losses on defaulted loans in such amounts and in such manner as provided by any Federal reinsurance agreement.
(k) To charge and collect premiums for insurance on loans and other appropriate charges and pay such insurance premiums or a portion thereof and other charges as are appropriate.
(l) To create such entities and organizations and programs as the Commission determines are necessary or incidental to the performance of its duties and to carry out any function under this Act.
(l-5) To deduct from the salary, wages, commissions, and bonuses of any employee in this State and, to the extent permitted by the laws of the United States and individual states in which an employee might reside, any employee outside the State of Illinois by serving a notice of administrative wage garnishment on an employer, in accordance with rules adopted by the Commission, for the recovery of a student loan debt owned or serviced by the Commission. Levy must not be made until the Commission has caused a demand to be made on the employee, in a manner consistent with rules adopted by the Commission, such that the employee is provided an opportunity to contest the existence or amount of the student loan obligation.
(m) Except with respect to obligations issued prior to July 14, 1994, to exercise all functions, rights, powers, duties, and responsibilities now or hereafter authorized to be exercised by any other State agency pursuant to the Higher Education Loan Act of this State. The authorization to any other State agency to exercise those functions, rights, powers, duties, and responsibilities is not affected by this authorization to the Commission.
(Source: P.A. 97-950, eff. 8-13-12.)

(110 ILCS 947/85)
Sec. 85. (Repealed).
(Source: Repealed by P.A. 88-553.)

(110 ILCS 947/87)
Sec. 87. Coordination of reviews. In accordance with the Federal Higher Education Act of 1965, as amended, the Commission is designated as the Illinois agency ultimately responsible for the coordination of reviews of Illinois postsecondary institutions in cooperation with the Board of Higher Education, State Board of Education, Department of Professional Regulation, Secretary of State, Department of Transportation and other appropriate State agencies. As such, the Commission is granted the powers and duties necessary for the proper implementation and execution of these functions, including rulemaking.
The eligibility of schools to operate in Illinois shall be determined in accordance with audit and review information provided by the Commission to the appropriate State agencies. These eligibility audits shall apply rules that are consistent with those of the Federal Higher Education Act concerning institutional eligibility and program integrity.
The Commission is authorized to provide or coordinate with the Board of Higher Education, State Board of Education, the Department of Professional Regulation, Secretary of State, Department of Transportation and other involved agencies, administration of institutional reviews for all institutions participating in the Federal Title IV Financial Aid programs:
1. at least once every 3 years;
2. at least once a year when it appears a school is

out of, or will soon be out of, compliance with stated eligibility standards; and

3. within 2 months of, or as soon as practicable

following, a request from a State or Federal agency citing questionable activities or changes in the school's financial, operations or management status or practices.

Federal funds provided through the United States Department of Education are to be used in enabling the Commission and other appropriate State agencies to conduct the oversight activities prescribed in this Section.
(Source: P.A. 88-483.)

(110 ILCS 947/90)
Sec. 90. State income tax refund and other payment intercept. The Commission may provide by rule for certification to the Comptroller: (a) of delinquent or defaulted amounts due and owing from a borrower on any loan guaranteed by the Commission under this Act or on any "eligible loan" as that term is defined under the Educational Loan Purchase Program Law; and (b) of any amounts recoverable under Section 120 in a civil action from a person who received a scholarship, grant, monetary award, or guaranteed loan. The purpose of certification shall be to intercept State income tax refunds and other payments due such borrowers and persons in order to satisfy, in whole or in part: (i) delinquent or defaulted amounts due and owing from any such borrower on any such guaranteed or eligible loan; and (ii) amounts recoverable from a person against whom a civil action will lie under the provisions of Section 120. The rule shall provide for notice to any such borrower or person affected, and any final administrative decision rendered by the Commission with respect to any certification made pursuant to this Section shall be reviewed only under and in accordance with the Administrative Review Law.
(Source: P.A. 100-201, eff. 8-18-17.)

(110 ILCS 947/91)
Sec. 91. Notice to Secretary of State. The Commission shall establish by rule mutually agreed procedures to furnish the Secretary of State annually or at other mutually agreed periodic intervals with the names and social security numbers of natural persons who the Commission determines are registered with the Secretary of State as dealers, salespersons or investment advisers under the Illinois Securities Law of 1953 and have defaulted on an educational loan guaranteed by the Commission.
(Source: P.A. 88-494.)

(110 ILCS 947/95)
Sec. 95. Capacity of minors. Any person otherwise qualifying for a loan guaranteed or originated by the Commission shall not be disqualified by reason of being under the age of 21 years; and each such person shall have the rights, powers, privileges and obligations of a person of full age with respect thereto.
(Source: P.A. 87-997; 88-553.)

(110 ILCS 947/100)
Sec. 100. ISAC originated loans.
(a) To further the purposes of this Act, the Commission is authorized to originate loans for educational purposes, to students enrolled at higher education institutions. The Commission may establish borrower eligibility requirements for Commission originated loans. Loans originated by the Commission may be, but are not required to be, guaranteed by the Commission or any other entity.
(b) The Commission may make loans with the proceeds of bonds issued pursuant to this Act or with such other funds as may be available to the Commission.
(c) The administrative expenses of the Commission's direct lending programs shall be supported by the General Revenue Fund through an appropriation by the General Assembly for such purposes and may also be paid with such other funds as may be available to the Commission.
(Source: P.A. 89-442, eff. 12-21-95.)

(110 ILCS 947/105)
Sec. 105. Procedure on default. Upon default by the borrower on any loan guaranteed under this Act, upon the death of the borrower, or upon report from the lender that the borrower has become a person with a total and permanent disability, as determined in accordance with the Higher Education Act of 1965, the lender shall promptly notify the Commission, and the Commission shall pay to the lender the amount of loss sustained by the lender upon that loan as soon as that amount has been determined. The amount of loss on any loan shall be determined in accordance with the definitions, rules, and regulations of the Commission, and shall not exceed (1) the unpaid balance of the principal amount; (2) the unpaid accrued interest; and (3) the unpaid late charges.
Upon payment by the Commission of the guaranteed portion of the loss, the Commission shall be subrogated to the rights of the holder of the obligation upon the insured loan and shall be entitled to an assignment of the note or other evidence of the guaranteed loan by the lender. The Commission shall file any and all lawsuits on delinquent and defaulted student loans in the County of Cook where venue shall be deemed to be proper. A defendant may request a change of venue to the county where he resides, and the court has the authority to grant the change. Any defendant, within 30 days of service of summons, may file a written request by mail with the Commission to change venue. Upon receipt, the Commission shall move the court for the change of venue.
The Commission shall upon the filing and completion of the requirements for the "Adjustment of Debts of an Individual with Regular Income", pursuant to Title 11, Chapter 13 of the United States Code, proceed to collect the outstanding balance of the loan guaranteed under this Act. Educational loans guaranteed under this Act shall not be discharged by the filing of the "Adjustment of Debts of an Individual with Regular Income", unless the loan first became due more than 5 years, exclusive of any applicable suspension period, prior to the filing of the petition; or unless excepting the debt from discharge will impose an undue hardship on the debtor and the debtor's dependents.
The Commission shall proceed to recover educational loans upon the filing of a petition under "Individual Liquidation", pursuant to Title 11, Chapter 7 of the United States Code, unless the loan first became due more than 5 years, exclusive of any applicable suspension period, prior to the filing of the petition; or unless excepting the debt from discharge will impose an undue hardship on the debtor and the debtor's dependents.
Nothing in this Section shall be construed to preclude any forbearance for the benefit of the borrower which may be agreed upon by the party to the guaranteed loan and approved by the Commission, to preclude forbearance by the Commission in the enforcement of the guaranteed obligation after payment on that guarantee, or to require collection of the amount of any loan by the lender or by the Commission from the estate of a deceased borrower or from a borrower found by the lender to have become a person with a total and permanent disability.
Nothing in this Section shall be construed to excuse the holder of a loan from exercising reasonable care and diligence in the making and collection of loans under this Act. If the Commission after reasonable notice and opportunity for hearing to a lender finds that it has substantially failed to exercise such care and diligence, the Commission shall disqualify that lender for the guarantee of further loans until the Commission is satisfied that the lender's failure has ceased and finds that there is reasonable assurance that the lender will in the future exercise necessary care and diligence or comply with the rules and regulations of the Commission.
(Source: P.A. 99-143, eff. 7-27-15.)

(110 ILCS 947/110)
Sec. 110. Disposition of moneys received by Commission; Appropriations; Insufficient appropriations.
(a) All moneys received by the Commission in furtherance of its guarantee loan program for guaranteeing loans for attendance at institutions of higher education shall be paid into the account established by the Comptroller for that purpose.
(b) Moneys received by the Commission from the United States Department of Education by way of any agreement between the Commission and the federal government for advance payments, reinsurance reimbursements, or reimbursement of allowable administrative costs shall be available to the Commission as authorized by federal law and regulation subject to the appropriation of the General Assembly. Moneys not so employed in a fiscal year may be retained by the Commission in the account established for that purpose beyond the close of a fiscal year or may be returned to the federal government as required by federal law or regulation.
(c) Moneys received by the Commission from collection and recoupment of losses paid by the Commission under its guaranty shall be returned to the Federal government as required by Federal law or regulation. Where a portion of those funds represents collections on loans on which the Commission was reimbursed by the federal government under a reinsurance agreement for less than 100% of the amount of the Commission's guaranty, an amount equal to the pro-rata share of the non-reinsured portion of those collections shall be paid into the General Revenue Fund at the close of each fiscal year. Moneys received by the Commission from collection and recoupment of losses paid by the Commission under its guaranty which are not payable to the General Revenue Fund but which under Federal law are available to the Commission for payment of allowable administrative expenses shall be available to the Commission as authorized by federal law and regulation subject to the appropriation of the General Assembly.
(d) The Governor shall include, in each annual State budget, a proposal for an appropriation in such amount as shall be necessary and sufficient for the period covered by the budget for the purpose of paying the obligations of the Commission for the guaranteed portion of losses on insured loans resulting from the death, default, or total and permanent disability of student borrowers.
If for any reason the General Assembly fails to make appropriations of amounts sufficient for the State to pay those obligations, this Section shall constitute an irrevocable and continuing appropriation of all amounts necessary for that purpose, and the irrevocable and continuing authority for and direction to the Comptroller and to the Treasurer of the State to make the necessary transfers out of and disbursements from the revenues and funds of the State for that purpose, and the full faith and credit of the State of Illinois is pledged for the punctual payment of such obligations.
(Source: P.A. 87-997.)

(110 ILCS 947/113)
Sec. 113. Federal Student Loan Fund; Student Loan Operating Fund; Federal Reserve Recall Fund. The Commission shall create the Federal Student Loan Fund, the Student Loan Operating Fund, and the Federal Reserve Recall Fund. At the request of the Commission's Executive Director, the Comptroller shall transfer funds, as necessary, from the Student Assistance Commission Student Loan Fund into the Federal Student Loan Fund, the Student Loan Operating Fund, and the Federal Reserve Recall Fund. On or before August 31, 2000, the Commission's Executive Director shall request the Comptroller to transfer all funds from the Student Assistance Commission Student Loan Fund into any of the following funds: the Federal Student Loan Fund, the Student Loan Operating Fund, or the Federal Reserve Recall Fund. On September 1, 2000, the Student Assistance Commission Student Loan Fund is abolished. Any future liabilities of this abolished fund shall be assignable to the appropriate fund created as one of its successors. At the request of the Commission's Executive Director, the Comptroller shall transfer funds from the Federal Student Loan Fund into the Student Loan Operating Fund.
(Source: P.A. 91-670, eff. 12-22-99; 92-45, eff. 6-29-01.)

(110 ILCS 947/115)
Sec. 115. Partial invalidity. If any provision of this Act or the application thereof to any person or circumstances is invalid, that invalidity shall not affect its other provisions or applications of the Act which can be given effect without the invalid provision or application.
(Source: P.A. 87-997.)

(110 ILCS 947/120)
Sec. 120. Penalty for fraudulent information. Any person who by means of any false statement, wilful misrepresentation, or through other fraudulent device obtains or attempts to obtain or aids or abets any person in obtaining a scholarship, grant, monetary award, or guaranteed loan under this Act or Section 30-14.2 of the School Code to which the person is not entitled shall be guilty of a Class B misdemeanor. Any scholarship, grant, monetary award, or guaranteed loan obtained by such a person by such means shall be recoverable in a civil action, if necessary, from the person who received the scholarship, grant, monetary award, or guaranteed loan.
(Source: P.A. 87-997.)

(110 ILCS 947/125)
Sec. 125. Short title. Sections 125 through 170 of this Act may also be cited as the Education Loan Purchase Program Law.
(Source: P.A. 87-997.)

(110 ILCS 947/130)
Sec. 130. Purpose. The General Assembly finds and declares that (1) the provision of an education for all residents of this State who desire an education and are properly qualified therefor is important to the welfare and security of this State and Nation and, consequently, is an important public purpose, and (2) many qualified students are deterred by financial considerations from completing their education, with a consequent irreparable loss to the State and Nation of talents vital to welfare and security. Improved access to loans will enable those residents to attend the institutions of their choice. Establishment of a secondary market for certain loans will reduce lender administrative costs associated with educational loans, facilitate the early identification and treatment of delinquent loan accounts, and reduce potential student loan default losses so as to improve student access to loans made by commercial lenders.
(Source: P.A. 89-442, eff. 12-21-95.)

(110 ILCS 947/135)
Sec. 135. Definitions. In this Act, and except to the extent that any of the following words or phrases is specifically qualified by its context:
(a) "Purchase Program" means the Commission exercising its power to establish a secondary market for certain loans of borrowers by the purchase thereof with the proceeds from the sale of the bonds of the Commission issued pursuant to this Act, with the earnings received by the Commission from any authorized investment, or with eligible loan receipts.
(b) "Eligible loans" means loans of borrowers made, purchased, or guaranteed by or transferred to the Commission, including but not limited to loans on which:
(1) the borrower is contractually delinquent in his

repayment obligations within time limitations specified by the Commission; or

(2) the borrower is temporarily unable to meet his

repayment obligations for reasons of unemployment, or financial, medical or other hardship as determined by the Commission; or

(3) the borrower has at least one loan held by the

Commission under the Purchase Program; or

(4) the borrower's lender, because of the bankruptcy

of that lender, is no longer able or the Commission otherwise determines that such lender is no longer able to satisfactorily service the borrower's loan or fulfill the borrower's credit needs under the Commission's program; or

(5) the borrower has defaulted on his loan, but has

subsequently established a satisfactory repayment history under the rules of the Commission; and notwithstanding the limitations of this Act, the Purchase Program shall have the authority to purchase those defaulted accounts in order to restore the borrower's credit rating and continued eligibility for benefits under other Federal student assistance programs.

Nothing in this Act shall be construed to prohibit the Commission from making or purchasing any category of loans if the Commission determines that the making or purchasing of such loans would tend to make more loans available to eligible borrowers.
Nothing in this Act shall be construed to excuse the holder of an eligible loan from exercising reasonable care and diligence in the making and collecting of such loans. If the Commission finds that the lender has substantially failed to exercise that care and diligence, the Commission shall disqualify the lender from participation in Commission programs until the Commission is satisfied that the lender's failure has ceased and finds that there is reasonable assurance that the lender will in the future exercise necessary care and diligence and comply with the rules and regulations of the Commission.
(c) "Eligible loan receipts" means any of the following:
(1) Principal, accrued interest, late charges and

other sums paid on eligible loans held by the Commission.

(2) Reimbursements paid by the federal government,

the State of Illinois, the Commission exercising its power to guarantee the loans of borrowers, or any other source held by the Commission.

(3) Accruing interest payments and special allowance

payments paid by the federal government pursuant to the Higher Education Act of 1965 or any other federal statute providing for federal payment of interest and special allowances on loans or by any other source on eligible loans held by the Commission.

(4) Any other sums paid by any source to the

Commission on or for eligible loans held by the Commission.

(d) "Bonds" means bonds, notes, and other evidences of borrowing of the Commission.
(Source: P.A. 100-201, eff. 8-18-17.)

(110 ILCS 947/140)
Sec. 140. Powers and duties. The Commission shall have the following powers in furtherance of the programs authorized by this Act:
(a) To adopt rules and regulations governing the purchasing, servicing, and selling of eligible loans and any other matters relating to the activities of the guaranteed loan programs.
(b) To perform such other acts as may be necessary or appropriate in connection with the making, purchasing, servicing, and selling of eligible loans.
(c) To sue and be sued in the name of the Commission.
(d) To make, purchase, service, sell, or otherwise deal in, at prices and on terms and conditions determined by the Commission, eligible loans, including loans guaranteed by the Commission.
(e) To issue bonds to make or acquire eligible loans or to refund the bonds of the Commission and to provide for the security and payment of those bonds and for the rights of the holders thereof.
(f) To retain in accounts designated in the resolution or resolutions authorizing the bonds of the Commission and to disburse therefrom all proceeds from the sale of the bonds of the Commission issued pursuant to this Act, all eligible loans receipts received by the Commission, and all earnings received by the Commission from any authorized investment.
(g) To hire and retain such attorneys, accountants, financial advisors, and other employees as may be required by the Commission, to determine their qualifications, to define their duties, to fix their compensation, and to pay that compensation from the proceeds from the sale of the bonds of the Commission issued pursuant to this Act and from the earnings received by the Commission from any authorized investment as provided in the resolution or resolutions authorizing the bonds, all notwithstanding any other provisions of this Act or any other law.
(h) To enter into contracts, to execute instruments, to invest and to accumulate assets, to incur liabilities, and to do all things necessary or incidental to the proper management of such affairs and the proper conduct of such business as are authorized under this Act.
(Source: P.A. 87-997.)

(110 ILCS 947/145)
Sec. 145. Issuance of Bonds.
(a) The Commission has power, and is authorized from time to time, to issue bonds (1) to make or acquire eligible loans, (2) to refund the bonds of the Commission, or (3) for a combination of such purposes. The Commission shall not have outstanding at any one time bonds in an aggregate principal amount exceeding $5,000,000,000, excluding bonds issued to refund the bonds of the Commission.
The Commission is authorized to use the proceeds from the sale of bonds issued pursuant to this Act to fund the reserves created therefor, including a reserve for interest coming due on the bonds for one year following the issuance of the bonds, as provided in the resolution or resolutions authorizing the bonds and to pay the necessary expenses of issuing the bonds, including but not limited to, legal, printing, and consulting fees.
(b) The Commission has power, and is authorized from time to time, to issue refunding bonds (1) to refund unpaid matured bonds; (2) to refund unpaid matured coupons evidencing interest upon its unpaid matured bonds; and (3) to refund interest at the coupon rate upon its unpaid matured bonds that has accrued since the maturity of those bonds. The refunding bonds may be exchanged for the bonds to be refunded on a par for par basis of the bonds, interest coupons, and interest not represented by coupons, if any, or may be sold at not less than par or may be exchanged in part and sold in part; and the proceeds received at any such sale shall be used to pay the bonds, interest coupons, and interest not represented by coupons, if any. Bonds and interest coupons which have been received in exchange or paid shall be cancelled and the obligation for interest, not represented by coupons which have been discharged, shall be evidenced by a written acknowledgement of the exchange or payment thereof.
(c) The Commission has power, and is authorized from time to time, to also issue refunding bonds under this Section, to refund bonds at or prior to their maturity or which by their terms are subject to redemption before maturity, or both, in an amount necessary to refund (1) the principal amount of the bonds to be refunded, (2) the interest to accrue up to and including the maturity date or dates thereof, and (3) the applicable redemption premiums, if any. Those refunding bonds may be exchanged for not less than an equal principal amount of bonds to be refunded or may be sold and the proceeds received at the sale thereof (excepting the accrued interest received) used to complete such refunding, including the payment of the costs of issuance thereof.
(d) The bonds shall be authorized by resolution of the Commission and may be issued in one or more series, may bear such date or dates, may be in such denomination or denominations, may mature at such time or times not exceeding 40 years from the respective dates thereof, may mature in such amount or amounts, may bear interest at such rate or rates, may be in such form either coupon or registered as to principal only or as to both principal and interest, may carry such registration privileges (including the conversion of a fully registered bond to a coupon bond or bonds and the conversion of a coupon bond to a fully registered bond), may be executed in such manner, may be made payable in such medium of payment, at such place or places within or without the State, and may be subject to such terms of redemption prior to their expressed maturity, with or without premium, as the resolution or other resolutions may provide. Proceeds from the sale of the bonds may be invested as the resolution or resolutions and as the Commission from time to time may provide. All bonds issued under this Act shall be sold in the manner and at such price as the Commission may deem to be in the best interest of the public. The resolution may provide that the bonds be executed with one manual signature and that other signatures may be printed, lithographed or engraved thereon.
The Commission shall not be authorized to create and the bonds shall not in any event constitute State debt of the State of Illinois within the meaning of the Constitution or statutes of the State of Illinois, and the same shall be so stated upon the face of each bond. The source of payment for the bonds shall be stated on the face of each bond.
The issuance of bonds under this Act is in all respects for the benefit of the People of the State of Illinois, and in consideration thereof the bonds issued pursuant to this Act and the income therefrom shall be free from all taxation by the State or its political subdivisions, except for estate, transfer, and inheritance taxes. For purposes of Section 250 of the Illinois Income Tax Act, the exemption of the income from bonds issued under this Act shall terminate after all of the bonds have been paid. The amount of such income that shall be added and then subtracted on the Illinois income tax return of a taxpayer, pursuant to Section 203 of the Illinois Income Tax Act, from federal adjusted gross income or federal taxable income in computing Illinois base income shall be the interest net of any bond premium amortization.
(Source: P.A. 92-45, eff. 6-29-01; 93-623, eff. 12-19-03.)

(110 ILCS 947/150)
Sec. 150. Security for Bonds. In connection with the issuance of any bonds under this Act, and in order to secure the payment of any such bonds and the interest thereon, the Commission shall have the power:
(a) To collect all eligible loan receipts, to pay the bonds at maturity and accruing interest thereon in accordance with their terms, and to create and maintain all reserves therefor as provided by the resolution or resolutions authorizing the bonds and to use any funds available to the Commission from its lending activities in the furtherance of its programs, as determined by the Commission, including, but not limited to, transferring such funds to other entities.
(b) To provide that bonds issued under this Act shall be payable from and secured by a pledge of and a lien on all or any part of the income and revenues derived from, and to pledge and assign to or in trust for the benefit of the holder or holders of bonds issued under this Act all or any part of the incomes and revenues derived from all eligible loan receipts.
(c) To covenant with or for the benefit of the holder or holders of the bonds issued under this Act that so long as any such bonds shall remain outstanding and unpaid the Commission will collect all eligible loan receipts, will pay the bonds at maturity and accruing interest thereon in accordance with their terms, will create and maintain all reserves therefor, and may pay the administrative expenses of the Commission for the administration of the loan programs as provided by the resolution or resolutions authorizing the bonds, until the bonds and accruing interest have been paid in accordance with their terms.
(d) To covenant with or for the benefit of the holder or holders of bonds issued under this Act as to all matters deemed advisable by the Commission, including:
(1) The terms and conditions for creating and

maintaining sinking funds, reserve funds, and such other special funds as may be created in the resolution or resolutions authorizing the bonds, separate and apart from all other funds and accounts of the Commission.

(2) The procedure by which the terms of any contract

with the holders of the bonds may be amended, the amount of bonds the holders of which must consent thereto, and the manner in which consent may be given.

(3) The procedure for refunding the bonds.
(4) Such other covenants as may be deemed necessary

or desirable to assure the successful operation of its loan programs and the prompt payment of the principal of and interest upon the bonds so authorized.

(e) To vest in a trustee or trustees the right to receive all or any part of the income and revenue pledged and assigned to, or for the benefit of the holder or holders of bonds issued under this Act, to hold, apply, and dispose of the same, to enforce any covenant made to secure or pay or in relation to the bonds, to execute and deliver a trust agreement or trust agreements which may set forth the powers and duties and the remedies available to the trustee or trustees and limiting the liabilities thereof and describing what occurrences shall constitute events of default upon which the trustee or trustees or the holder or holders of any specified amount or percentage of the bonds may exercise such rights, and to enforce any and all such covenants and resort to such remedies as may be appropriate.
(f) To covenant to perform any and all acts and to do any and all things as may be necessary or convenient or desirable in order to secure its bonds, or as may in the judgment of the Commission tend to make the bonds more marketable, notwithstanding that those acts or things may not be enumerated herein, it being the intention hereof to give the Commission the right to issue bonds pursuant to this Act and the power to make all covenants, to perform all acts, and to do all things not inconsistent with the Constitution of the State of Illinois.
(Source: P.A. 88-553; 89-442, eff. 12-21-95.)

(110 ILCS 947/152)
Sec. 152. Bonds guaranteed by the State of Illinois. Notwithstanding any other provision of this Act, bonds issued in accordance with the provisions of this Act may be designated by the Commission as guaranteed by the State of Illinois, and any bonds so designated shall so state on the face thereof. This guarantee shall constitute a general obligation of the State of Illinois, and the full faith, credit, and resources of the State of Illinois are hereby irrevocably pledged for the punctual payment of the principal of, interest on, and premium, if any, on any such bond as the same shall become due, whether at maturity or upon any earlier redemption date. The provisions of this Section shall be irrepealable until all such bonds are paid in full as to both principal and interest. Any bonds designated pursuant to this Section shall be issued by the Commission on or prior to December 31, 2009 and shall be limited in aggregate principal issuance amount to not greater than $50,000,000.
Any bonds designated pursuant to this Section shall mature at such time or times not exceeding 5 years from the date thereof and must be issued with a debt service reserve equal to at least 4% of the principal amount of the bonds, of which 75% of such reserve shall be funded from the proceeds of the bonds, and 25% of such reserve shall be funded by the Commission and not out of proceeds of the bonds. Proceeds of any bonds designated pursuant to this Section may be used only in connection with the rehabilitation loan program, to fund a debt service reserve as herein described, and for costs of issuance of the bonds.
Upon written notice to the Governor from the Chairperson of the Commission that the Commission has determined that amounts pledged pursuant to Section 150 of this Act to pay the bonds will not be sufficient for the payment of amounts due with respect to the bonds during the next State of Illinois fiscal year, the Governor shall include an appropriation in the State of Illinois budget for the next fiscal year with respect to the bonds. The appropriation shall be for such amount as determined by the Commission. Amounts included in the appropriation for the payment of interest on variable rate bonds may, at the determination of the Commission, be up to the maximum amount of interest that may be payable for the period covered by the budget; provided that any amounts appropriated for interest on variable rate bonds in excess of amounts necessary to pay the interest shall promptly be reimbursed by the Commission to the State of Illinois.
If for any reason the General Assembly fails to make appropriations sufficient to pay the principal of, interest on, and premium, if any, on the bonds, as the same by their terms shall become due, this Section shall constitute an irrevocable and continuing appropriation of all amounts necessary for that purpose and the irrevocable and continuing authority for and direction to the State Treasurer and the State Comptroller to make the necessary transfers, as directed by the Governor, out of and disbursements from the revenues and funds of the State of Illinois.
The State of Illinois pledges and agrees that it will not limit or alter the rights and powers vested in the Commission in this Section so as to impair the terms of any such irrevocable guarantee of the State of Illinois until each such guarantee is satisfied in full or the bonds shall have otherwise been paid in full.
If the State of Illinois fails to honor any guarantee made pursuant to this Section, a civil action to compel payment may be instituted in the Supreme Court of Illinois as a court of original jurisdiction by any holder or holders of the bonds to which such failure relates. Delivery of a summons and a copy of the complaint to the Attorney General shall constitute sufficient service to give the Supreme Court of Illinois jurisdiction of the subject matter of such a suit and jurisdiction over the State of Illinois and its officers named as defendants for the purpose of compelling such payment. Any case, controversy, or cause of action concerning the validity of this Section relates to the revenue of the State of Illinois.
If the Supreme Court of Illinois denies any holder or holders of bonds leave to file an original action in the Supreme Court, the holder or holders may bring such action in the Circuit Court of Sangamon County.
(Source: P.A. 96-9, eff. 5-7-09.)

(110 ILCS 947/155)
Sec. 155. Enforcement of contract. The provisions of this Act and of any resolution or proceeding authorizing the issuance of bonds shall constitute a contract with the holders of the bonds, and the provisions thereof shall be enforceable either by mandamus or other proceeding in any court of competent jurisdiction to enforce and compel the performance of all duties required by this Act and by any resolution authorizing the issuance of bonds adopted in response hereto.
(Source: P.A. 87-997.)

(110 ILCS 947/160)
Sec. 160. Moneys of the Commission. Notwithstanding the provisions of this Act or of any other law, all proceeds from the sale of the bonds of the Commission issued pursuant to this Act or pledged or assigned to or in trust for the benefit of the holder or holders thereof shall be deposited by the Chairman of the Commission in such bank or banks or trust company or trust companies as may be designated by the Commission, and all deposits of such moneys shall, if required by the Commission, be secured by direct or fully guaranteed obligations of the United States of America, of a market value equal at all times to the amount of the moneys on deposit. Such moneys shall be disbursed as may be directed by the Commission and in accordance with the terms of any agreements with the holder or holders of any bonds. This Section shall not be construed as limiting the power of the Commission to agree in connection with the issuance of any of its bonds as to the custody and disposition of the moneys received from the sale of the bonds or from the income and revenues pledged or assigned to or in trust for the benefit of the holder or holders thereof. In addition to the authority otherwise available to invest funds, the Commission may invest any of its funds in obligations the interest upon which is tax-exempt under the provision of Section 103 of the Internal Revenue Code of 1986, or any successor code or provision. When all of the bonds of the Commission have been paid or provision has been made for the payment thereof and when the Commission has determined that it has accumulated more funds than are necessary therefor, those surplus funds shall be paid into the Student Loan Fund established under Section 110.
(Source: P.A. 87-997.)

(110 ILCS 947/165)
Sec. 165. Validity of bonds. The bonds bearing the signature of officers of the Commission in office on the date of the signing thereof shall be valid and binding obligations, notwithstanding that before the delivery thereof and payment therefor any of the persons whose signatures appear thereon shall have ceased to be such officers. The validity of the bonds shall not be dependent on nor affected by the validity or regularity of any proceedings to acquire any eligible loans purchased under this Act or to issue any bonds being refunded thereby.
(Source: P.A. 87-997.)

(110 ILCS 947/170)
Sec. 170. Bonds as legal investments. The State and all counties, cities, villages, incorporated towns and other municipal corporations, political subdivisions and public bodies, and public officers of any thereof, all banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies, and other persons carrying on a banking business, all insurance companies, insurance associations, and other persons carrying on an insurance business, and all executors, administrators, guardians, trustees, and other fiduciaries may legally invest any sinking funds, moneys, or other funds belonging to them or within their control in any bonds issued pursuant to this Act, it being the purpose of this Section to authorize the investment in such bonds of all sinking, insurance, retirement, compensation, pension, and trust funds, whether owned or controlled by private or public persons or officers; provided, however, that nothing contained in this Section may be construed as relieving any person, firm, or corporation from any duty of exercising reasonable care in selecting securities for purchase or investment.
(Source: P.A. 87-997.)

(110 ILCS 947/175)
Sec. 175. Supplemental nature of Act; construction and purpose. The powers conferred by this Act shall be in addition to and supplemental to the powers conferred by any other law, general or special, and may be exercised notwithstanding the provisions of any other such law and without regard to the procedure required by any other such laws. Insofar as the provisions of this Act are inconsistent with the provisions of any other law, general or special, the provisions of this Act shall be controlling.
(Source: P.A. 87-997; 88-553.)

(110 ILCS 947/205)
Sec. 205. Prior law; other Acts.
(a) A provision of this Act that is the same or substantially the same as a prior law shall be construed as a continuation of the prior law and not as a new or different law.
(b) A citation in another Act to an Act or to a Section of an Act that is continued in this Act, including a Section continued in this Act by this amendatory Act of 1993, shall be construed to be a citation to that continued provision in this Act.
(c) If any other Act of the 87th General Assembly changes, adds, or repeals a provision of prior law that is continued in this Act, then that change, addition, or repeal in the other Act shall be construed together with this Act.
(d) If any other Act of the 88th General Assembly changes, adds, or repeals a provision of prior law that is continued in this Act by this amendatory Act of 1993, then that change, addition, or repeal in the other Act shall be construed together with this Act.
(Source: P.A. 87-997; 88-228.)

(110 ILCS 947/320)
Sec. 320. This Act takes effect upon becoming law.
(Source: P.A. 87-997.)



110 ILCS 948/ - Loan Repayment Assistance for Dentists Act.

(110 ILCS 948/1)
Sec. 1. Short title. This Act may be cited as the Loan Repayment Assistance for Dentists Act.
(Source: P.A. 95-297, eff. 8-20-07.)

(110 ILCS 948/5)
Sec. 5. Purpose. The purpose of this Act is to establish a program in the Department of Public Health to increase the total number of dentists, dental specialists, and dental hygienists practicing in designated shortage areas in this State by providing educational loan repayment assistance grants to dentists, dental specialists, and dental hygienists.
(Source: P.A. 95-297, eff. 8-20-07; 96-757, eff. 8-25-09.)

(110 ILCS 948/10)
Sec. 10. Definitions. In this Act, unless the context otherwise requires:
"Dental hygienist" means a person who holds a license under the Illinois Dental Practice Act to perform dental services as authorized by Section 18 of the Illinois Dental Practice Act.
"Dental payments" means compensation provided to dentists and dental specialists for services rendered under Article V of the Illinois Public Aid Code, the Covering ALL KIDS Health Insurance Act, or the Children's Health Insurance Program Act.
"Dental specialist" means a person who has received a license as a dentist in this State and who is trained and qualified to practice in one or more of the following specialties of dentistry: endodontics, oral and maxillofacial surgery, orthodontics, pedodontics, periodontics, and prosthodontics.
"Dentist" means a person who has received a general license pursuant to paragraph (a) of Section 11 of the Illinois Dental Practice Act, who may perform any intraoral and extraoral procedure required in the practice of dentistry, and to whom is reserved the responsibilities specified in Section 17 of the Illinois Dental Practice Act.
"Department" means the Department of Public Health.
"Designated shortage area" means a medically underserved area or health manpower shortage area as defined by the United States Department of Health and Human Services or as otherwise designated by the Department of Public Health.
"Educational loans" means higher education student loans that a person has incurred in attending a registered professional dental education program.
"Program" means the educational loan repayment assistance program for dentists and dental specialists or dental hygienists established by the Department under this Act.
(Source: P.A. 95-297, eff. 8-20-07; 96-757, eff. 8-25-09.)

(110 ILCS 948/15)
Sec. 15. Establishment of program. The Department shall establish an educational loan repayment assistance program for dentists and dental specialists who practice in designated shortage areas in this State and who accept certain dental payments as defined under this Act. In addition, the Department shall establish an educational loan repayment assistance program for dental hygienists who practice with a dentist in a designated shortage area in this State. The Department shall administer the program and make all necessary and proper rules not inconsistent with this Act for the program's effective implementation. The Department may use up to 5% of the appropriation for this program for administration and promotion of dentist, dental specialist, and dental hygienist incentive programs.
(Source: P.A. 95-297, eff. 8-20-07; 96-757, eff. 8-25-09.)

(110 ILCS 948/20)
Sec. 20. Application. Beginning July 1, 2007, the Department shall, each year, consider applications for assistance under the program. The form of application and the information required to be set forth in the application shall be determined by the Department, and the Department shall require applicants to submit with their applications such supporting documents as the Department deems necessary.
(Source: P.A. 95-297, eff. 8-20-07; 96-757, eff. 8-25-09.)

(110 ILCS 948/25)
Sec. 25. Eligibility. To be eligible for assistance under the program, an applicant must meet all of the following qualifications:
(1) He or she must be a citizen or permanent resident

of the United States.

(2) He or she must be a resident of this State.
(3) He or she must be practicing full time in

this State as a dentist, dental specialist, or dental hygienist.

(4) He or she must currently be repaying educational

loans.

(5) He or she must accept dental payments as defined

in this Act.

(6) He or she must practice or commit to practice

full time in this State in a designated shortage area.

(7) He or she must allocate at least 20% of all

patient appointments to patients covered by Article V of the Illinois Public Aid Code, the Covering ALL KIDS Health Insurance Act, or the Children's Health Insurance Program Act.

(Source: P.A. 95-297, eff. 8-20-07; 96-757, eff. 8-25-09.)

(110 ILCS 948/30)
Sec. 30. The award of grants.
(a) Under the program, for each year that a qualified applicant practices full time in this State in a designated shortage area as a dentist or dental specialist, the Department shall, subject to appropriation, award a grant to that person in an amount equal to the amount in educational loans that the person must repay that year. However, the total amount in grants that a person may be awarded under the program must not exceed $25,000 per year for a 4-year period.
The grant award for a dental hygienist shall be set by rule of the Department.
(b) The Department shall require recipients to use the grants to pay off their educational loans.
(c) The initial grant awarded to a dentist or dental specialist under this Act shall be for a 2-year period. Based on the successful completion of the initial 2-year grant, the grantees may be awarded up to 2 subsequent one-year grants. Grantees are eligible to receive grant funds for no more than a 4-year period. Previous grant recipients shall be given priority for years 3 and 4 grant funding, provided that the grantee continues to meet the eligibility requirements set forth in Section 25 of this Act. Grantees shall practice full time in a designated shortage area for the period of each grant awarded.
The grant award for a dental hygienist shall be for a maximum of 2 years.
(d) Successful applicants shall be eligible for a grant award upon execution of the grant agreement and shall then begin to receive grant award payments on a quarterly basis.
(e) The Department shall award grants to otherwise eligible dental applicants by using the following criteria:
(1) Dental specialist willing to practice in any

designated shortage area.

(2) Dentist willing to practice in a designated

shortage area with the highest Health Professional Shortage Area (HPSA) score.

(3) Dentist willing to practice in a designated

shortage area with the highest HPSA score and agreeing to allocate the highest percentage of patient appointments to those that are covered by Article V of the Illinois Public Aid Code, the Covering ALL KIDS Health Insurance Act, or the Children's Health Insurance Program Act.

(Source: P.A. 95-297, eff. 8-20-07; 96-757, eff. 8-25-09.)

(110 ILCS 948/35)
Sec. 35. Penalty for failure to fulfill obligation. Loan repayment recipients who fail to practice full time in a designated shortage area, as provided in this Act, shall repay the Department a sum equal to the amount received under the program, plus interest.
(Source: P.A. 95-297, eff. 8-20-07.)

(110 ILCS 948/99)
(This Act was approved by the Governor on August 20, 2007, so the actual effective date of this Act is August 20, 2007)
Sec. 99. Effective date. This Act takes effect July 1, 2007.
(Source: P.A. 95-297, eff. 8-20-07.)



110 ILCS 949/ - Loan Repayment Assistance for Physicians Act.

(110 ILCS 949/1)
Sec. 1. Short title. This Act may be cited as the Loan Repayment Assistance for Physicians Act.
(Source: P.A. 94-368, eff. 7-29-05.)

(110 ILCS 949/5)
Sec. 5. Purpose. The purpose of this Act is to establish a program in the Department of Public Health to increase the total number of physicians in this State by providing educational loan repayment assistance grants to physicians.
(Source: P.A. 94-368, eff. 7-29-05.)

(110 ILCS 949/10)
Sec. 10. Definitions. In this Act, unless the context otherwise requires:
"Department" means the Department of Public Health.
"Educational loans" means higher education student loans that a person has incurred in attending a registered professional physician education program.
"Physician" means a person licensed under the Medical Practice Act of 1987 to practice medicine in all of its branches.
"Program" means the educational loan repayment assistance program for physicians established by the Department under this Act.
(Source: P.A. 94-368, eff. 7-29-05.)

(110 ILCS 949/15)
Sec. 15. Establishment of program. The Department shall establish an educational loan repayment assistance program for physicians who practice in Illinois. The Department shall administer the program and make all necessary and proper rules not inconsistent with this Act for the program's effective implementation. The Department may use up to 5% of the appropriation for this program for administration and promotion of physician incentive programs.
(Source: P.A. 94-368, eff. 7-29-05.)

(110 ILCS 949/20)
Sec. 20. Application. Beginning July 1, 2005, the Department shall, each year, consider applications for assistance under the program. The form of application and the information required to be set forth in the application shall be determined by the Department, and the Department shall require applicants to submit with their applications such supporting documents as the Department deems necessary.
(Source: P.A. 94-368, eff. 7-29-05.)

(110 ILCS 949/25)
Sec. 25. Eligibility. To be eligible for assistance under the program, an applicant must meet all of the following qualifications:
(1) He or she must be a citizen or permanent resident

of the United States.

(2) He or she must be a resident of Illinois.
(3) He or she must be practicing full-time in

Illinois as a physician.

(4) He or she must currently be repaying educational

loans.

(5) He or she must agree to continue full-time

practice in Illinois for 3 years.

(Source: P.A. 94-368, eff. 7-29-05.)

(110 ILCS 949/30)
Sec. 30. The award of grants. Under the program, for each year that a qualified applicant practices full-time in Illinois as a physician, the Department shall, subject to appropriation, award a grant to that person in an amount equal to the amount in educational loans that the person must repay that year. However, the total amount in grants that a person may be awarded under the program shall not exceed $25,000. The Department shall require recipients to use the grants to pay off their educational loans.
(Source: P.A. 94-368, eff. 7-29-05.)

(110 ILCS 949/35)
Sec. 35. Penalty for failure to fulfill obligation. Loan repayment recipients who fail to practice full-time in Illinois for 3 years shall repay the Department a sum equal to 3 times the amount received under the program.
(Source: P.A. 94-368, eff. 7-29-05.)

(110 ILCS 949/99)
(This Act was approved by the Governor on July 29, 2005, so the actual effective date of this Act is July 29, 2005)
Sec. 99. Effective date. This Act takes effect July 1, 2005.
(Source: P.A. 94-368, eff. 7-29-05.)



110 ILCS 952/ - Mental Health Graduate Education Scholarship Act.

(110 ILCS 952/1)
Sec. 1. Short title. This Act may be cited as the Mental Health Graduate Education Scholarship Act.
(Source: P.A. 96-672, eff. 8-25-09.)

(110 ILCS 952/5)
Sec. 5. Purpose. The purpose of this Act is to establish a program in the Department of Human Services to upgrade mental health care services for all citizens of this State by providing scholarships to graduate students in mental health fields who agree to practice in areas of this State demonstrating the greatest need for more mental health services. The program shall encourage mental health practitioners to locate in areas where mental health manpower shortages exist in this State.
(Source: P.A. 96-672, eff. 8-25-09.)

(110 ILCS 952/10)
Sec. 10. Definitions. The following terms, whenever used or referred to, have the following meanings, except where the context clearly indicates otherwise:
"Advisory Council" means the Mental Health Consortium Advisory Council created under Section 35 of this Act.
"Approved institution" means a public or private college or university located in this State.
"Department" means the Department of Human Services.
"Designated shortage area" means an area designated by the Secretary as a shortage area, a mental health underserved area, or a critical mental health manpower shortage area, as defined by the United States Department of Health and Human Services or as further defined by the Illinois Department of Human Services to enable it to effectively fulfill the purpose stated in Section 5 of this Act. These areas may include the following:
(1) an urban or rural area;
(2) a population group; or
(3) a public or nonprofit private mental health

facility.

"Enrollment" means the establishment and maintenance of an individual's status as a student in an approved institution, regardless of the terms used at the institution to describe such status.
"Fees" means those mandatory charges, in addition to tuition, that all enrolled students must pay, including required course or lab fees.
"Full-time enrollment" means enrollment by a student for at least 9 hours per school term or as otherwise determined by the institution of higher learning.
"Mental health employment obligation" means employment in this State as a licensed professional counselor, licensed clinical professional counselor, licensed clinical psychologist, licensed social worker, licensed clinical social worker, or licensed marriage and family therapist in direct patient care in a human services capacity in a designated shortage area for at least one year for each year of scholarship assistance received through the program.
"Program" means the Mental Health Graduate Scholarship Program.
"School term" means an academic term, such as a semester, quarter, trimester, or number of clock hours, as defined by an approved institution.
"Secretary" means the Secretary of Human Services.
"Student in good standing" means a student maintaining a cumulative grade point average equivalent to at least the academic grade of a "C".
"Total and permanent disability" means a physical or mental impairment, disease, or loss of a permanent nature that prevents employment with or without reasonable accommodation. Proof of disability shall be a declaration from the federal Social Security Administration, the Illinois Workers' Compensation Commission, the federal Department of Defense, or an insurer authorized to transact business in this State who is providing disability insurance coverage to a contractor.
"Tuition" means the established charges of an institution of higher learning for instruction at that institution.
(Source: P.A. 96-672, eff. 8-25-09.)

(110 ILCS 952/15)
Sec. 15. Creation of program; functions of Department. The Mental Health Graduate Scholarship Program is created, to be administered by the Department. The Department shall prepare and supervise the issuance of public information about the provisions of this Act, prescribe the form and regulate the submission of applications for scholarships, determine the eligibility of applicants, award the appropriate scholarships, prescribe the contracts or other acknowledgments of scholarship that an applicant is required to execute, and determine whether all or any part of a recipient's scholarship needs to be monetarily repaid or has been excused from repayment and the extent of any repayment or excused repayment. The Department may require a scholarship recipient to reimburse the State for expenses, including, but not limited to, attorney's fees, incurred by the Department or other agent of this State for a successful legal action against the recipient for a breach of any provision of the scholarship contract. In a breach of contract, the Department may utilize referral to the Department of Financial and Professional Regulation to revoke, suspend, refuse to renew, place on probationary status, or take other disciplinary action concerning the recipient's credentials. The Department is authorized to make all necessary and proper rules, not inconsistent with this Act, for the efficient exercise of its functions under this Act.
(Source: P.A. 96-672, eff. 8-25-09.)

(110 ILCS 952/20)
Sec. 20. Scholarships.
(a) Beginning with the fall term of the 2009-2010 academic year, the Department, in accordance with rules adopted by it for this program, shall provide scholarships to individuals selected from among those applicants who qualify for consideration by showing all of the following:
(1) That the individual has been a resident of this

State for at least one year prior to application and is a citizen or a lawful permanent resident alien of the United States.

(2) That the individual enrolled in or accepted into

a mental health graduate program at an approved institution.

(3) That the individual agrees to meet the mental

health employment obligation.

(b) If in any year the number of qualified applicants exceeds the number of scholarships to be awarded, the Department shall, in consultation with the Advisory Council, consider the following factors in granting priority in awarding scholarships:
(1) Financial need, as shown on a standardized

financial needs assessment form used by an approved institution.

(2) A student's merit, as shown through his or her

grade point average, class rank, and other academic and extracurricular activities.

The Department may add to and further define these merit criteria by rule.
(c) Unless otherwise indicated, scholarships shall be awarded to recipients at approved institutions for a period of up to 2 years if the recipient is enrolled in a master's degree program and up to 4 years if the recipient is enrolled in a doctoral degree program.
(Source: P.A. 96-672, eff. 8-25-09.)

(110 ILCS 952/25)
Sec. 25. Requirements for scholarship recipients.
(a) Within 12 months after graduation from a graduate program in mental health, any recipient who accepts a scholarship under this Act shall begin meeting the required mental health employment obligation. In order to defer his or her continuous employment obligation, a recipient must request the deferment in writing from the Department. A recipient shall notify program staff within 30 days if he or she spends up to 4 years in military service before or after graduation. If a recipient receives funding through the program for a higher graduate degree, the mental health employment obligation shall be deferred until he or she is no longer enrolled or has graduated. The recipient must begin meeting the required mental health graduate employment obligation no later than 6 months after the end of the deferment.
(b) Any person who fails to fulfill the mental health employment obligation shall pay to the Department an amount equal to the amount of scholarship funds received per year for each unfulfilled year of the mental health employment obligation, together with interest at 7% per year on the unpaid balance. Payment must begin within 6 months following the date of the occurrence initiating the repayment. All repayments must be completed within 6 years from the date of the occurrence initiating the repayment. However, this obligation may be deferred and reevaluated every 6 months if the failure to fulfill the employment obligation results from involuntarily leaving the profession due to a decrease in the number of counselors, psychologists, social workers, or marriage and family therapists employed in this State or if the failure to fulfill the mental health employment obligation results from total and permanent disability. The repayment obligation must be excused if the failure to fulfill the mental health employment obligation results from the death or adjudication as incompetent of the person holding the scholarship. No claim for repayment may be filed against the estate of such a decedent or incompetent.
(c) Each person applying for a scholarship under this Act shall be provided with a copy of this Section at the time of application for the benefits of the scholarship.
(Source: P.A. 96-672, eff. 8-25-09.)

(110 ILCS 952/30)
Sec. 30. Amount of scholarship. To determine the scholarship amount, the Department shall consider tuition and fee charges at colleges and universities statewide and projected living expenses. Scholarship amounts for students pursuing graduate degrees in human services at a college or university shall include 75% of the weighted tuition and fees charged by public universities in this State plus the uniform living allowance used in the Monetary Award Program formula and annually reported by the Illinois Student Assistance Commission. The Department may provide that scholarships shall be on a quarterly or semi-annual basis and must be contingent upon the student's diligently pursuing mental health studies and being a student in good standing. Scholarship awards may be provided to part-time students; the amount shall be determined by applying the proportion represented by the part-time enrollment to full-time enrollment ratio to the average per term scholarship amount for a student in the same mental health degree category.
(Source: P.A. 96-672, eff. 8-25-09.)

(110 ILCS 952/35)
Sec. 35. Advisory Council.
(a) The Mental Health Consortium Advisory Council is created, consisting of 9 members. Two members must be appointed by the Illinois Mental Health Counselors Association, 2 members must be appointed by the Illinois Psychological Association, 2 members must be appointed by the National Association of Social Workers-Illinois Chapter, 2 members must be appointed by the Illinois Association for Marriage and Family Therapy, and one public member must be appointed by the Secretary.
(b) The Advisory Council shall assist and advise the Department in the administration of this Act.
(Source: P.A. 96-672, eff. 8-25-09.)

(110 ILCS 952/40)
Sec. 40. Student enrollment and obligations of institutions.
(a) An approved institution is free to accept a student who is a scholarship recipient under this Act in compliance with its own admissions requirements, standards, and policies. The Department may disburse a scholarship for tuition and fees to the approved institution directly for the payment of tuition and other necessary fees or for credit against the student's obligation for such tuition and fees, and, upon acceptance thereof, the approved institution shall be contractually obligated (i) to provide facilities and instruction to the student on the same terms as to other students generally and (ii) to provide the notices and information described in this Section.
(b) If, in the course of an academic period, a student enrolled in an approved institution pursuant to a scholarship granted under this Act shall for any reason cease to be a student in good standing, the institution shall promptly give written notice to the Department concerning such change of status and the reason thereof.
(c) A student to whom a renewal scholarship has been awarded may either re-enroll in the institution that he or she attended during the preceding year or enroll in any other approved institution; and, in either event, the institution accepting the student for such enrollment or re-enrollment shall notify the Department of such acceptance.
(Source: P.A. 96-672, eff. 8-25-09.)

(110 ILCS 952/45)
Sec. 45. Program funding. A maximum of $100,000 of money for scholarships under this Act shall come from the Department of Financial and Professional Regulation's licensure fund collected for counselor, psychologist, social worker, and marriage and family therapist licensure.
(Source: P.A. 96-672, eff. 8-25-09.)

(110 ILCS 952/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 96-672, eff. 8-25-09.)



110 ILCS 955/ - Military School Scholarship Act.

(110 ILCS 955/1) (from Ch. 144, par. 21a)
Sec. 1. The board of county commissioners or the county board of any county may appropriate a sum of money not to exceed $600 a year, for the support and education of a student in any military school operating in the State, which has been declared by the Governor to be a post of the Illinois National Guard under and by virtue of the provisions of "An Act to provide for the annual inspection of the several departments of the universities, colleges, academies and other educational institutions organized under the laws of the State of Illinois," filed June 26, 1895, and amendments thereto.
(Source: P.A. 80-331.)

(110 ILCS 955/2) (from Ch. 144, par. 21b)
Sec. 2. The Superintendent of an Educational Service Region, in counties where such an appropriation has been made, shall conduct a competitive examination to select the student who is to be awarded the scholarship, and one alternate.
A notice of the time and purpose of the examination shall be posted in all elementary schools containing seventh and eighth grades and in all high schools.
(Source: P.A. 80-331.)

(110 ILCS 955/3) (from Ch. 144, par. 21c)
Sec. 3. Short title. This Act may be cited as the Military School Scholarship Act.
(Source: P.A. 86-1324.)



110 ILCS 967/ - Nurse Educator Assistance Act.

Article 5 - General Provisions

(110 ILCS 967/Art. 5 heading)

(110 ILCS 967/5-5)
Sec. 5-5. Short title. This Act may be cited as the Nurse Educator Assistance Act.
(Source: P.A. 94-1020, eff. 7-11-06.)

(110 ILCS 967/5-10)
Sec. 5-10. Purpose. The purpose of this Act is to attract capable and promising students to the nursing educator profession, increase employment and retention of individuals who are working towards or who have received a master's or doctoral degree in nursing, and provide opportunities for persons making mid-career decisions to enter the nurse educator profession.
(Source: P.A. 94-1020, eff. 7-11-06.)

(110 ILCS 967/5-15)
Sec. 5-15. Definitions. In this Act:
"Approved program of professional nursing education" and "approved program of practical nursing education" mean programs of professional or practical nursing, respectively, approved by the Department of Financial and Professional Regulation under the provisions of the Nurse Practice Act.
"Commission" means the Illinois Student Assistance Commission.
(Source: P.A. 94-1020, eff. 7-11-06; 95-639, eff. 10-5-07.)

(110 ILCS 967/5-20)
Sec. 5-20. Rulemaking. The Commission shall adopt all rules necessary for the administration of this Act.
(Source: P.A. 94-1020, eff. 7-11-06.)



Article 10 - Nurse Educator Loan Repayment Program

(110 ILCS 967/Art. 10 heading)

(110 ILCS 967/10-5)
Sec. 10-5. Nurse Educator Loan Repayment Program. There is created, beginning July 1, 2007, the Nurse Educator Loan Repayment Program to be administered by the Illinois Student Assistance Commission. The program shall provide assistance, subject to appropriation, to eligible nurse educators.
(Source: P.A. 94-1020, eff. 7-11-06.)

(110 ILCS 967/10-10)
Sec. 10-10. Award; maximum time period; maximum amount. Subject to appropriation, the Commission shall award a grant to each qualified applicant for a maximum of 4 years. The amount of this grant shall not exceed $5,000 per year. The Commission shall encourage the recipient of a grant awarded under the program to use the grant award for payment of the recipient's educational loan.
(Source: P.A. 94-1020, eff. 7-11-06.)

(110 ILCS 967/10-15)
Sec. 10-15. Application. All applications for grant assistance under the program shall be made to the Commission in a form and manner prescribed by the Commission. Applicants shall also submit any supporting documents deemed necessary by the Commission at the time of application.
(Source: P.A. 94-1020, eff. 7-11-06.)

(110 ILCS 967/10-20)
Sec. 10-20. Eligibility.
(a) The Commission shall, on an annual basis, receive and consider applications for grant assistance under the program. An applicant is eligible for a grant under the program if the Commission finds that the applicant:
(1) is a United States citizen or permanent

resident;

(2) is a resident of Illinois;
(3) has worked for at least 12 consecutive months

as a nurse educator in an approved program of professional or practical nursing education in Illinois;

(4) is a borrower with an outstanding balance due

on an educational loan; and

(5) has not defaulted on an educational loan.
(b) Preference may be given to previous recipients of a grant under the program, provided that the recipient continues to meet the eligibility requirements set forth in this Section.
(c) A recipient of a grant under the program must fulfill a separate 12-month period as a nurse educator in an approved program of professional or practical nursing education in Illinois for each grant that he or she is awarded.
(Source: P.A. 94-1020, eff. 7-11-06.)



Article 15 - Nurse Educator Scholarship Program

(110 ILCS 967/Art. 15 heading)

(110 ILCS 967/15-5)
Sec. 15-5. Nurse Educator Scholarship Program. There is created, beginning July 1, 2006, the Nurse Educator Scholarship Program to be administered by the Illinois Student Assistance Commission. The program shall provide scholarship assistance until July 1, 2010, subject to appropriation, to eligible students for nursing-related graduate study.
(Source: P.A. 94-1020, eff. 7-11-06.)

(110 ILCS 967/15-10)
Sec. 15-10. Scholarship award; maximum time period; maximum amount.
(a) Subject to appropriation, the Commission shall award a nurse educator scholarship to each qualified applicant in an amount sufficient to pay the tuition and fees of the Illinois institution of higher learning at which the recipient is enrolled, up to the current maximum amount of tuition and fees charged to students enrolled in an approved program of professional or practical nursing education at a public university.
(b) Scholarship recipients shall also receive a stipend, the amount of which shall not exceed $10,000, to cover other costs of attendance, including, but not limited to, living expenses. Stipend amounts for recipients enrolled on less than a full-time basis shall be prorated by credit hour.
(c) A recipient may receive scholarship assistance under the program for the equivalent of 8 semesters or 16 quarters of full-time enrollment.
(d) The total amount of scholarship assistance awarded by the Commission under the program to an individual in any given fiscal year, when added to other financial assistance awarded to that individual for that year, may not exceed the cost of attendance at the institution of higher learning at which the student is enrolled.
(Source: P.A. 94-1020, eff. 7-11-06.)

(110 ILCS 967/15-15)
Sec. 15-15. Application. All applications for a scholarship under the program shall be made to the Commission in a form and manner prescribed by the Commission. Applicants shall also submit any supporting documents deemed necessary by the Commission at the time of application.
(Source: P.A. 94-1020, eff. 7-11-06.)

(110 ILCS 967/15-20)
Sec. 15-20. Eligibility.
(a) The Commission shall, on an annual basis until July 1, 2010, receive and consider applications for scholarship assistance under the program. An applicant is eligible for a scholarship under the program if the Commission finds that the applicant:
(1) is a United States citizen or permanent

resident;

(2) is a resident of Illinois;
(3) is enrolled or accepted for enrollment on at

least a half-time basis in an approved program of professional or practical nursing education at the graduate level at an Illinois institution of higher learning.

(b) Scholarship recipients shall be selected from among eligible applicants based on a combination of academic excellence and financial need, as determined by the Commission.
(c) Preference may be given to previous recipients of a scholarship under the program, provided that the recipient continues to meet the eligibility requirements set forth in this Section and maintains satisfactory academic progress as determined by the institution of higher education at which he or she is enrolled.
(d) Prior to receiving scholarship assistance for an academic year, each recipient of a scholarship awarded under the program must sign an agreement pledging that, within the one-year period following the termination of the academic program for which the recipient was awarded a scholarship, the recipient shall (i) begin working as an educator in an approved program of professional nursing education or an approved program of practical nursing education in Illinois for a period of not less than 5 years and (ii) upon request of the Commission, provide the Commission with evidence that he or she is fulfilling or has fulfilled the terms of the work agreement required under this subsection (d).
(Source: P.A. 94-1020, eff. 7-11-06.)

(110 ILCS 967/15-25)
Sec. 15-25. Payment to institution. All scholarship funds distributed under the program shall be paid to the institution on behalf of the scholarship recipient.
(Source: P.A. 94-1020, eff. 7-11-06.)

(110 ILCS 967/15-30)
Sec. 15-30. Repayment upon default; exception.
(a) If a recipient of a scholarship awarded under this Section fails to fulfill the work agreement required under the program, the Commission shall require the recipient to repay the amount of the scholarship or scholarships received, prorated according to the fraction of the work agreement not completed, plus interest at a rate of 5% and, if applicable, reasonable collection fees.
(b) Payments received by the Commission under this Section shall be remitted to the State Comptroller for deposit into the General Revenue Fund, except that that portion of a recipient's repayment that equals the amount in expenses that the Commission has reasonably incurred in attempting collection from that recipient shall be remitted to the State Comptroller for deposit into the Commission's Accounts Receivable Fund.
(c) A recipient of a scholarship awarded by the Commission under the program shall not be in violation of the agreement entered into pursuant to this Article if the recipient is (i) serving as a member of the armed services of the United States, (ii) a person with a temporary total disability, as established by a sworn affidavit of a qualified physician, (iii) seeking and unable to find full-time employment as a nursing educator and is able to provide evidence of that fact, or (iv) taking additional courses, on at least a half-time basis, related to nursing education. Any extension of the period during which the work requirement must be fulfilled shall be subject to limitations of duration established by the Commission.
(Source: P.A. 99-143, eff. 7-27-15.)



Article 90 - Amendatory Provisions

(110 ILCS 967/Art. 90 heading)

(110 ILCS 967/90-2)
Sec. 90-2. (Amendatory provisions; text omitted).
(Source: P.A. 94-1020, eff. 7-11-06; text omitted.)

(110 ILCS 967/90-5)
Sec. 90-5. (Amendatory provisions; text omitted).
(Source: P.A. 94-1020, eff. 7-11-06; text omitted.)

(110 ILCS 967/90-8)
Sec. 90-8. (Amendatory provisions; text omitted).
(Source: P.A. 94-1020, eff. 7-11-06; text omitted.)

(110 ILCS 967/90-10)
Sec. 90-10. (Amendatory provisions; text omitted).
(Source: P.A. 94-1020, eff. 7-11-06; text omitted.)

(110 ILCS 967/90-15)
Sec. 90-15. (Amendatory provisions; text omitted).
(Source: P.A. 94-1020, eff. 7-11-06; text omitted.)



Article 99 - Effective Date

(110 ILCS 967/Art. 99 heading)

(110 ILCS 967/99-99)
Sec. 99-99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 94-1020, eff. 7-11-06.)






110 ILCS 970/ - Nurses in Advancement Law.

(110 ILCS 970/1-1) (from Ch. 144, par. 2781-1)
Sec. 1-1. Short title. This Article may be cited as the Nurses in Advancement Law.
(Source: P.A. 87-633.)

(110 ILCS 970/1-5) (from Ch. 144, par. 2781-5)
Sec. 1-5. Purpose. Adequate health care in this State is contingent upon a large pool of nurses and physicians from which to choose. Research has shown that there is an identifiable shortage of nurses and physicians in this State. Nurses are recognized as experienced caregivers, familiar with many of the same procedures and practices that are carried out by physicians. Many nurses who display an aptitude or desire to further advance their career in the profession of nursing or into the field of medicine by becoming physicians are unable to do so because of inadequate financial resources. It is therefore public policy of the State of Illinois to encourage the establishment of private organizations, foundations, groups, partnerships, corporations or committees organized to provide assistance through grants or loans to nurses and to work with educational institutions to further these goals in order to encourage people in the nursing field to advance into nursing specialties or to pursue advancement in the nursing profession or careers in medicine by making financial assistance available to them.
(Source: P.A. 87-633.)

(110 ILCS 970/1-10) (from Ch. 144, par. 2781-10)
Sec. 1-10. Definitions. In this Act:
"Nurse" means any nursing professional who has achieved a bachelor's degree from an accredited institution.
(Source: P.A. 87-633.)

(110 ILCS 970/1-15) (from Ch. 144, par. 2781-15)
Sec. 1-15. Eligibility. Nurses who have worked for a period of 5 years or more, who are residents of this State, who show immediate financial need, and who have been accepted in medical school, or advanced training in the nursing profession may be eligible for money accumulated by the fund.
(Source: P.A. 87-633.)

(110 ILCS 970/1-20) (from Ch. 144, par. 2781-20)
Sec. 1-20. Scholarship requirements. It shall be lawful for any organization to condition any loan or grant upon the recipient's executing an agreement to commit not more than 5 years of his or her professional career to the goals specifically outlined within the agreement including a requirement that recipient practice nursing or medicine in specifically designated practice and geographic areas.
Any agreement executed by an organization and any recipient of loan or grant assistance shall contain a provision for liquidated damages to be paid for any breach of any provision of the agreement, or any commitment contained therein, together with attorney's fees and costs for the enforcement thereof. Any such covenant shall be valid and enforceable in the courts of this State as liquidated damages and shall not be considered a penalty, provided that the provision for liquidated damages does not exceed $2,500 for each year remaining for the performance of the agreement.
This Section shall not be construed as pertaining to or limiting any liquidated damages resulting from scholarships awarded under the Family Practice Residency Act.
(Source: P.A. 92-651, eff. 7-11-02.)



110 ILCS 972/ - Veterans' Home Medical Providers' Loan Repayment Act.

(110 ILCS 972/1)
Sec. 1. Short title. This Act may be cited as the Veterans' Home Medical Providers' Loan Repayment Act.
(Source: P.A. 99-813, eff. 8-15-16.)

(110 ILCS 972/5)
Sec. 5. Medical Providers Loan Repayment Program. There is created the Medical Providers Loan Repayment Program to be administered by the Illinois Student Assistance Commission in consultation with the Department of Veterans' Affairs. The program shall provide assistance, subject to appropriation, to eligible physicians and nurses.
(Source: P.A. 99-813, eff. 8-15-16.)

(110 ILCS 972/10)
Sec. 10. Award; maximum time period; maximum amount. Subject to appropriation, the Commission shall award a grant to each applicant who qualifies under this Act. An individual may receive a grant under this Act each year for up to 4 years. The amount of this grant may not exceed $5,000 per recipient per year. The Commission shall require the recipient of a grant awarded under the program to use the grant award for payment of the recipient's educational loan.
(Source: P.A. 95-576, eff. 8-31-07.)

(110 ILCS 972/15)
Sec. 15. Application. All applications for grant assistance under the program must be made to the Commission in a form and manner prescribed by the Commission. Applicants shall also submit any supporting documents deemed necessary by the Commission at the time of application.
(Source: P.A. 95-576, eff. 8-31-07.)

(110 ILCS 972/20)
Sec. 20. Eligibility.
(a) The Commission shall, on an annual basis, receive and consider applications for grant assistance under the program. An applicant is eligible for a grant under the program if the Commission finds that the applicant:
(1) is a United States citizen or permanent

resident;

(2) is a resident of Illinois;
(3) is working as a physician, certified nurse

practitioner, registered professional nurse, certified nursing assistant, or licensed practical nurse in a State veterans' home;

(4) is a borrower with an outstanding balance due

on an educational loan; and

(5) has not defaulted on an educational loan.
(b) Preference may be given to previous recipients of a grant under the program, provided that the recipient continues to meet the eligibility requirements set forth in this Section.
(c) For each year during which an individual receives a grant under this program, he or she must fulfill a separate 12-month period as a physician, certified nurse practitioner, registered professional nurse, certified nursing assistant, or licensed practical nurse in a State veterans' home.
(Source: P.A. 99-813, eff. 8-15-16.)

(110 ILCS 972/900)
Sec. 900. (Amendatory provisions; text omitted).
(Source: P.A. 95-576, eff. 8-31-07; text omitted.)

(110 ILCS 972/999)
Sec. 999. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 95-576, eff. 8-31-07.)



110 ILCS 975/ - Nursing Education Scholarship Law.

(110 ILCS 975/1) (from Ch. 144, par. 2751)
Sec. 1. Short title.
This Article shall be known and may be cited as the Nursing Education Scholarship Law.
(Source: P.A. 86-1467.)

(110 ILCS 975/2) (from Ch. 144, par. 2752)
Sec. 2. Legislative finding and declaration of policy.
(a) The General Assembly finds and hereby declares that the provision of a higher education leading to an associate degree in nursing, an associate degree in applied sciences in nursing, a hospital-based diploma in nursing, a baccalaureate degree in nursing, a graduate degree in nursing, or a certificate in practical nursing for persons of this State who desire such an education is important to the health, welfare and security of this State and Nation, and consequently is an important public purpose. Many qualified and potential nurses are deterred by financial considerations from pursuing their nursing education, with consequent irreparable loss to the State and Nation of talents vital to health, welfare and security. A system of scholarships, repayment of which may be excused if the individual is employed as a registered professional nurse or a licensed practical nurse after obtaining an associate degree in nursing, associate degree in applied sciences in nursing, hospital-based diploma in nursing, baccalaureate degree in nursing, graduate degree in nursing, or certificate in practical nursing, will enable such individuals to attend approved institutions of their choice in the State, public or private.
(b) The General Assembly finds that there is a critical shortage of nursing instructors in this State, and such a shortage will only worsen the shortage of available nurses in this State and jeopardize the quality of healthcare citizens of this State have every right to enjoy. In order to provide for the health, safety, and welfare of the citizens of this State, the General Assembly declares that there is a need for an increase in skilled nurse educators in this State.
(Source: P.A. 96-805, eff. 10-30-09.)

(110 ILCS 975/3) (from Ch. 144, par. 2753)
(Text of Section from P.A. 100-183)
Sec. 3. Definitions. The following terms, whenever used or referred to, have the following meanings except where the context clearly indicates otherwise:
(1) "Board" means the Board of Higher Education created by the Board of Higher Education Act.
(2) "Department" means the Illinois Department of Public Health.
(3) "Approved institution" means a public community college, private junior college, hospital-based diploma in nursing program, or public or private college or university with a pre-licensure nursing education program located in this State that has approval by the Department of Financial and Professional Regulation for an associate degree in nursing program, associate degree in applied sciences in nursing program, hospital-based diploma in nursing program, baccalaureate degree in nursing program, graduate degree in nursing program, or certificate in a practical nursing program or a post-licensure nursing education program approved by the Illinois Board of Higher Education or any successor agency with similar authority.
(4) "Baccalaureate degree in nursing program" means a program offered by an approved institution and leading to a bachelor of science degree in nursing.
(5) "Enrollment" means the establishment and maintenance of an individual's status as a student in an approved institution, regardless of the terms used at the institution to describe such status.
(6) "Academic year" means the period of time from September 1 of one year through August 31 of the next year or as otherwise defined by the academic institution.
(7) "Associate degree in nursing program or hospital-based diploma in nursing program" means a program offered by an approved institution and leading to an associate degree in nursing, associate degree in applied sciences in nursing, or hospital-based diploma in nursing.
(8) "Graduate degree in nursing program" means a program offered by an approved institution and leading to a master of science degree in nursing or a doctorate of philosophy or doctorate of nursing degree in nursing.
(9) "Director" means the Director of the Illinois Department of Public Health.
(10) "Accepted for admission" means a student has completed the requirements for entry into an associate degree in nursing program, associate degree in applied sciences in nursing program, hospital-based diploma in nursing program, baccalaureate degree in nursing program, graduate degree in nursing program, or certificate in practical nursing program at an approved institution, as documented by the institution.
(11) "Fees" means those mandatory charges, in addition to tuition, that all enrolled students must pay, including required course or lab fees.
(12) "Full-time student" means a student enrolled for at least 12 hours per term or as otherwise determined by the academic institution.
(13) "Law" means the Nursing Education Scholarship Law.
(14) "Nursing employment obligation" means employment in this State as a registered professional nurse, licensed practical nurse, or advanced practice nurse in direct patient care for at least one year for each year of scholarship assistance received through the Nursing Education Scholarship Program.
(15) "Part-time student" means a person who is enrolled for at least one-third of the number of hours required per term by a school for its full-time students.
(16) "Practical nursing program" means a program offered by an approved institution leading to a certificate in practical nursing.
(17) "Registered professional nurse" means a person who is currently licensed as a registered professional nurse by the Department of Professional Regulation under the Nurse Practice Act.
(18) "Licensed practical nurse" means a person who is currently licensed as a licensed practical nurse by the Department of Professional Regulation under the Nurse Practice Act.
(19) "School term" means an academic term, such as a semester, quarter, trimester, or number of clock hours, as defined by an approved institution.
(20) "Student in good standing" means a student maintaining a cumulative grade point average equivalent to at least the academic grade of a "C".
(21) "Total and permanent disability" means a physical or mental impairment, disease, or loss of a permanent nature that prevents nursing employment with or without reasonable accommodation. Proof of disability shall be a declaration from the social security administration, Illinois Workers' Compensation Commission, Department of Defense, or an insurer authorized to transact business in Illinois who is providing disability insurance coverage to a contractor.
(22) "Tuition" means the established charges of an institution of higher learning for instruction at that institution.
(23) "Nurse educator" means a person who is currently licensed as a registered nurse by the Department of Professional Regulation under the Nurse Practice Act, who has a graduate degree in nursing, and who is employed by an approved academic institution to educate registered nursing students, licensed practical nursing students, and registered nurses pursuing graduate degrees.
(24) "Nurse educator employment obligation" means employment in this State as a nurse educator for at least 2 years for each year of scholarship assistance received under Section 6.5 of this Law.
Rulemaking authority to implement this amendatory Act of the 96th General Assembly, if any, is conditioned on the rules being adopted in accordance with all provisions of the Illinois Administrative Procedure Act and all rules and procedures of the Joint Committee on Administrative Rules; any purported rule not so adopted, for whatever reason, is unauthorized.
(Source: P.A. 100-183, eff. 8-18-17.)

(Text of Section from P.A. 100-513)
Sec. 3. Definitions.
The following terms, whenever used or referred to, have the following meanings except where the context clearly indicates otherwise:
(1) "Board" means the Board of Higher Education created by the Board of Higher Education Act.
(2) "Department" means the Illinois Department of Public Health.
(3) "Approved institution" means a public community college, private junior college, hospital-based diploma in nursing program, or public or private college or university located in this State that has approval by the Department of Professional Regulation for an associate degree in nursing program, associate degree in applied sciences in nursing program, hospital-based diploma in nursing program, baccalaureate degree in nursing program, graduate degree in nursing program, or certificate in practical nursing program.
(4) "Baccalaureate degree in nursing program" means a program offered by an approved institution and leading to a bachelor of science degree in nursing.
(5) "Enrollment" means the establishment and maintenance of an individual's status as a student in an approved institution, regardless of the terms used at the institution to describe such status.
(6) "Academic year" means the period of time from September 1 of one year through August 31 of the next year or as otherwise defined by the academic institution.
(7) "Associate degree in nursing program or hospital-based diploma in nursing program" means a program offered by an approved institution and leading to an associate degree in nursing, associate degree in applied sciences in nursing, or hospital-based diploma in nursing.
(8) "Graduate degree in nursing program" means a program offered by an approved institution and leading to a master of science degree in nursing or a doctorate of philosophy or doctorate of nursing degree in nursing.
(9) "Director" means the Director of the Illinois Department of Public Health.
(10) "Accepted for admission" means a student has completed the requirements for entry into an associate degree in nursing program, associate degree in applied sciences in nursing program, hospital-based diploma in nursing program, baccalaureate degree in nursing program, graduate degree in nursing program, or certificate in practical nursing program at an approved institution, as documented by the institution.
(11) "Fees" means those mandatory charges, in addition to tuition, that all enrolled students must pay, including required course or lab fees.
(12) "Full-time student" means a student enrolled for at least 12 hours per term or as otherwise determined by the academic institution.
(13) "Law" means the Nursing Education Scholarship Law.
(14) "Nursing employment obligation" means employment in this State as a registered professional nurse, licensed practical nurse, or advanced practice registered nurse in direct patient care for at least one year for each year of scholarship assistance received through the Nursing Education Scholarship Program.
(15) "Part-time student" means a person who is enrolled for at least one-third of the number of hours required per term by a school for its full-time students.
(16) "Practical nursing program" means a program offered by an approved institution leading to a certificate in practical nursing.
(17) "Registered professional nurse" means a person who is currently licensed as a registered professional nurse by the Department of Professional Regulation under the Nurse Practice Act.
(18) "Licensed practical nurse" means a person who is currently licensed as a licensed practical nurse by the Department of Professional Regulation under the Nurse Practice Act.
(19) "School term" means an academic term, such as a semester, quarter, trimester, or number of clock hours, as defined by an approved institution.
(20) "Student in good standing" means a student maintaining a cumulative grade point average equivalent to at least the academic grade of a "C".
(21) "Total and permanent disability" means a physical or mental impairment, disease, or loss of a permanent nature that prevents nursing employment with or without reasonable accommodation. Proof of disability shall be a declaration from the social security administration, Illinois Workers' Compensation Commission, Department of Defense, or an insurer authorized to transact business in Illinois who is providing disability insurance coverage to a contractor.
(22) "Tuition" means the established charges of an institution of higher learning for instruction at that institution.
(23) "Nurse educator" means a person who is currently licensed as a registered nurse by the Department of Professional Regulation under the Nurse Practice Act, who has a graduate degree in nursing, and who is employed by an approved academic institution to educate registered nursing students, licensed practical nursing students, and registered nurses pursuing graduate degrees.
(24) "Nurse educator employment obligation" means employment in this State as a nurse educator for at least 2 years for each year of scholarship assistance received under Section 6.5 of this Law.
Rulemaking authority to implement this amendatory Act of the 96th General Assembly, if any, is conditioned on the rules being adopted in accordance with all provisions of the Illinois Administrative Procedure Act and all rules and procedures of the Joint Committee on Administrative Rules; any purported rule not so adopted, for whatever reason, is unauthorized.
(Source: P.A. 100-513, eff. 1-1-18.)

(110 ILCS 975/4) (from Ch. 144, par. 2754)
Sec. 4. Functions of Department. The Department shall prepare and supervise the issuance of public information about the provisions of this Article; prescribe the form and regulate the submission of applications for scholarships; determine the eligibility of applicants; award the appropriate scholarships; prescribe the contracts or other acknowledgments of scholarship which an applicant is required to execute; and determine whether all or any part of a recipient's scholarship needs to be monetarily repaid, or has been excused from repayment, and the extent of any repayment or excused repayment. The Department may require a recipient to reimburse the State for expenses, including but not limited to attorney's fees, incurred by the Department or other agent of the State for a successful legal action against the recipient for a breach of any provision of the scholarship contract. In a breach of contract, the Department may utilize referral to the Department of Professional Regulation to revoke, suspend, refuse to renew, place on probationary status, or take other disciplinary action concerning the recipient's credentials. The Department is authorized to make all necessary and proper rules, not inconsistent with this Article, for the efficient exercise of the foregoing functions.
(Source: P.A. 92-43, eff. 1-1-02.)

(110 ILCS 975/5) (from Ch. 144, par. 2755)
Sec. 5. Nursing education scholarships. Beginning with the fall term of the 2004-2005 academic year, the Department, in accordance with rules and regulations promulgated by it for this program, shall provide scholarships to individuals selected from among those applicants who qualify for consideration by showing:
(1) that he or she has been a resident of this State

for at least one year prior to application, and is a citizen or a lawful permanent resident alien of the United States;

(2) that he or she is enrolled in or accepted for

admission to an associate degree in nursing program, hospital-based diploma in nursing program, baccalaureate degree in nursing program, graduate degree in nursing program, or practical nursing program at an approved institution; and

(3) that he or she agrees to meet the nursing

employment obligation.

If in any year the number of qualified applicants exceeds the number of scholarships to be awarded, the Department shall, in consultation with the Illinois Nursing Workforce Center Advisory Board, consider the following factors in granting priority in awarding scholarships:
(A) Financial need, as shown on a standardized

financial needs assessment form used by an approved institution, of students who will pursue their education on a full-time or close to full-time basis and who already have a certificate in practical nursing, a diploma in nursing, or an associate degree in nursing and are pursuing a higher degree.

(B) A student's status as a registered nurse who

is pursuing a graduate degree in nursing to pursue employment in an approved institution that educates licensed practical nurses and that educates registered nurses in undergraduate and graduate nursing programs.

(C) A student's merit, as shown through his or

her grade point average, class rank, and other academic and extracurricular activities. The Department may add to and further define these merit criteria by rule.

Unless otherwise indicated, scholarships shall be awarded to recipients at approved institutions for a period of up to 2 years if the recipient is enrolled in an associate degree in nursing program, up to 3 years if the recipient is enrolled in a hospital-based diploma in nursing program, up to 4 years if the recipient is enrolled in a baccalaureate degree in nursing program, up to 5 years if the recipient is enrolled in a graduate degree in nursing program, and up to one year if the recipient is enrolled in a certificate in practical nursing program. At least 40% of the scholarships awarded shall be for recipients who are pursuing baccalaureate degrees in nursing, 30% of the scholarships awarded shall be for recipients who are pursuing associate degrees in nursing or a diploma in nursing, 10% of the scholarships awarded shall be for recipients who are pursuing a certificate in practical nursing, and 20% of the scholarships awarded shall be for recipients who are pursuing a graduate degree in nursing.
(Source: P.A. 100-513, eff. 1-1-18.)

(110 ILCS 975/6) (from Ch. 144, par. 2756)
Sec. 6. Nursing requirements for scholarship recipients. Within 12 months after graduation from an associate degree in nursing program, hospital-based diploma in nursing program, baccalaureate degree in nursing program, graduate degree in nursing program, or certificate in practical nursing program, any recipient who accepted a scholarship under Section 5 shall begin meeting the required nursing employment obligation. In order to defer his or her continuous employment obligation, a recipient must request the deferment in writing from the Department. A recipient shall notify program staff within 30 days if he or she spends up to 4 years in military service before or after graduation. A recipient shall notify program staff within 30 days if he or she is enrolled in an academic program leading to a graduate degree in nursing. If a recipient receives funding through the Nursing Education Scholarship Program for a higher degree, the nursing employment obligation shall be deferred until he or she is no longer enrolled or has graduated. The recipient must begin meeting the required nursing employment obligations no later than 6 months after the end of the deferments.
Any person who fails to fulfill the nursing employment obligation shall pay to the Department an amount equal to the amount of scholarship funds received per year for each unfulfilled year of the nursing employment obligation, together with interest at 7% per year on the unpaid balance. Payment must begin within 6 months following the date of the occurrence initiating the repayment. All repayments must be completed within 6 years from the date of the occurrence initiating the repayment. However, this obligation may be deferred and re-evaluated every 6 months when the failure to fulfill the nursing employment obligation results from involuntarily leaving the profession due to a decrease in the number of nurses employed in the State or when the failure to fulfill the nursing employment obligation results from total and permanent disability. The repayment obligation shall be excused if the failure to fulfill the nursing employment obligation results from the death or adjudication as incompetent of the person holding the scholarship. No claim for repayment may be filed against the estate of such a decedent or incompetent.
Each person applying for such a scholarship shall be provided with a copy of this Section at the time of application for the benefits of such scholarship.
(Source: P.A. 92-43, eff. 1-1-02; 93-879, eff. 1-1-05.)

(110 ILCS 975/6.5)
Sec. 6.5. Nurse educator scholarships.
(a) Beginning with the fall term of the 2009-2010 academic year, the Department shall provide scholarships to individuals selected from among those applicants who qualify for consideration by showing the following:
(1) that he or she has been a resident of this State

for at least one year prior to application and is a citizen or a lawful permanent resident alien of the United States;

(2) that he or she is enrolled in or accepted for

admission to a graduate degree in nursing program at an approved institution; and

(3) that he or she agrees to meet the nurse educator

employment obligation.

(b) If in any year the number of qualified applicants exceeds the number of scholarships to be awarded under this Section, the Department shall, in consultation with the Illinois Nursing Workforce Center Advisory Board, consider the following factors in granting priority in awarding scholarships:
(1) Financial need, as shown on a standardized

financial needs assessment form used by an approved institution, of students who will pursue their education on a full-time or close to full-time basis and who already have a diploma in nursing and are pursuing a higher degree.

(2) A student's status as a registered nurse who is

pursuing a graduate degree in nursing to pursue employment in an approved institution that educates licensed practical nurses and that educates registered nurses in undergraduate and graduate nursing programs.

(3) A student's merit, as shown through his or her

grade point average, class rank, experience as a nurse, including supervisory experience, experience as a nurse in the United States military, and other academic and extracurricular activities.

(c) Unless otherwise indicated, scholarships under this Section shall be awarded to recipients at approved institutions for a period of up to 3 years.
(d) Within 12 months after graduation from a graduate degree in nursing program for nurse educators, any recipient who accepted a scholarship under this Section shall begin meeting the required nurse educator employment obligation. In order to defer his or her continuous employment obligation, a recipient must request the deferment in writing from the Department. A recipient shall receive a deferment if he or she notifies the Department, within 30 days after enlisting, that he or she is spending up to 4 years in military service. A recipient shall receive a deferment if he or she notifies the Department, within 30 days after enrolling, that he or she is enrolled in an academic program leading to a graduate degree in nursing. The recipient must begin meeting the required nurse educator employment obligation no later than 6 months after the end of the deferment or deferments.
Any person who fails to fulfill the nurse educator employment obligation shall pay to the Department an amount equal to the amount of scholarship funds received per year for each unfulfilled year of the nurse educator employment obligation, together with interest at 7% per year on the unpaid balance. Payment must begin within 6 months following the date of the occurrence initiating the repayment. All repayments must be completed within 6 years from the date of the occurrence initiating the repayment. However, this repayment obligation may be deferred and re-evaluated every 6 months when the failure to fulfill the nurse educator employment obligation results from involuntarily leaving the profession due to a decrease in the number of nurses employed in this State or when the failure to fulfill the nurse educator employment obligation results from total and permanent disability. The repayment obligation shall be excused if the failure to fulfill the nurse educator employment obligation results from the death or adjudication as incompetent of the person holding the scholarship. No claim for repayment may be filed against the estate of such a decedent or incompetent.
The Department may allow a nurse educator employment obligation fulfillment alternative if the nurse educator scholarship recipient is unsuccessful in finding work as a nurse educator. The Department shall maintain a database of all available nurse educator positions in this State.
(e) Each person applying for a scholarship under this Section must be provided with a copy of this Section at the time of application for the benefits of this scholarship.
(f) Rulemaking authority to implement this amendatory Act of the 96th General Assembly, if any, is conditioned on the rules being adopted in accordance with all provisions of the Illinois Administrative Procedure Act and all rules and procedures of the Joint Committee on Administrative Rules; any purported rule not so adopted, for whatever reason, is unauthorized.
(Source: P.A. 100-513, eff. 1-1-18.)

(110 ILCS 975/7) (from Ch. 144, par. 2757)
Sec. 7. Amount of scholarships. To determine a scholarship amount, the Department shall consider tuition and fee charges at community colleges and universities statewide and projected living expenses. Using information provided annually by the Illinois Student Assistance Commission, 75% of the weighted tuition and fees charged by community colleges in Illinois shall be added to the uniform living allowance reported in the weighted Monetary Award Program (MAP) budget to determine the full-time scholarship amount for students pursuing an associate degree or diploma in nursing at an Illinois community college. Scholarship amounts for students pursuing associate, baccalaureate, or graduate degrees in nursing at a college or university shall include 75% of the weighted tuition and fees charged by public universities in Illinois plus the uniform living allowance reported in the weighted MAP budget. Scholarship amounts for students in practical nursing programs shall include 75% of the average of tuition charges at all practical nursing programs plus the uniform living allowance reported in the weighted MAP budget. The Department may provide that scholarships shall be on a quarterly or semi-annual basis and shall be contingent upon the student's diligently pursuing nursing studies and being a student in good standing. Scholarship awards may be provided to part-time students; the amount shall be determined by applying the proportion represented by the part-time enrollment to full-time enrollment ratio to the average per-term scholarship amount for a student in the same nursing degree category.
(Source: P.A. 92-43, eff. 1-1-02; 93-879, eff. 1-1-05.)

(110 ILCS 975/8) (from Ch. 144, par. 2758)
Sec. 8. Advisory Council. The Nurse Scholarship and Baccalaureate Nursing Assistance Advisory Council created by the Baccalaureate Assistance Law for Registered Nurses (now repealed) shall assist and advise the Department in the administration of this Article.
(Source: P.A. 96-328, eff. 8-11-09.)

(110 ILCS 975/9) (from Ch. 144, par. 2759)
Sec. 9. Student enrollment and obligations of institutions.
(a) An approved institution is free to accept a student in compliance with its own admissions requirements, standards, and policies. The Department may disburse any scholarship for tuition and fees to the approved institution direct for the payment of tuition and other necessary fees or for credit against the student's obligation for such tuition and fees, and upon acceptance thereof the approved institution shall be contractually obligated (1) to provide facilities and instruction to the student on the same terms as to other students generally, and (2) to provide the notices and information described in this Section.
(b) If, in the course of any academic period, any student enrolled in any approved institution pursuant to a scholarship granted under this Article shall for any reason cease to be a student in good standing, the institution shall promptly give written notice to the Department concerning such change of status and the reason therefor.
(c) A student to whom a renewal scholarship has been awarded may either re-enroll in the institution which he or she attended during the preceding year, or enroll in any other approved institution; and in either event, the institution accepting the student for such enrollment or re-enrollment shall notify the Department of such acceptance.
(Source: P.A. 92-43, eff. 1-1-02.)

(110 ILCS 975/10) (from Ch. 144, par. 2760)
Sec. 10. (Repealed).
(Source: P.A. 87-577. Repealed by P.A. 92-43, eff. 1-1-02.)



110 ILCS 978/ - Podiatric Scholarship and Residency Act.

(110 ILCS 978/1)
Sec. 1. Short title. This Act may be cited as the Podiatric Scholarship and Residency Act.
(Source: P.A. 87-1195.)

(110 ILCS 978/5)
Sec. 5. Purposes. The purpose of this Act is to establish a program in the Illinois Department of Public Health to upgrade primary health care services for all citizens of the State by providing grants to podiatric medicine residency programs, scholarships to podiatry students, and a loan repayment program for podiatric physicians who will agree to practice in areas of the State demonstrating the greatest need for more professional medical care. The program shall encourage podiatric physicians to locate in areas where health manpower shortages exist and to increase the total number of podiatric physicians in the State. Minority students shall be given preference in selection for scholarships.
(Source: P.A. 98-214, eff. 8-9-13.)

(110 ILCS 978/10)
Sec. 10. Definitions. As used in this Act:
"Department" means the Illinois Department of Public Health.
"Designated shortage area" means an area designated by the Director as a physician shortage area, a medically underserved area, or a critical health manpower shortage area as defined by the United States Department of Health, Education and Welfare, or as further defined by the Department to enable it to effectively fulfill the purpose stated in Section 5 of this Act. These areas may include the following:
(a) an urban or rural area;
(b) a population group; or
(c) a public or nonprofit private medical facility.
"Director" means the Director of the Illinois Department of Public Health.
"Eligible podiatry student" means a person who meets all of the following qualifications:
(a) He or she is an Illinois resident at the time of application for a scholarship under the program established by this Act.
(b) He or she is studying podiatric medicine in a podiatry school located in Illinois.
(c) He or she exhibits financial need as determined by the Department.
(d) He or she agrees to practice full-time in a designated shortage area as a primary care physician one year for each year he or she is a scholarship recipient.
"Medical facility" means a facility for the delivery of health services and includes a hospital, State mental health institution, public health center, outpatient medical facility, rehabilitation facility, long term care facility, community mental health center, migrant health center, a community health center, or a State correctional institution.
"Podiatric practice residency program" means a program accredited by the Council of Podiatric Medical Education. Residencies may be primary care or rotating.
"Primary care physician" means a person licensed to practice podiatric medicine under the Podiatric Medical Practice Act of 1987.
(Source: P.A. 87-1195.)

(110 ILCS 978/15)
Sec. 15. Powers and duties. The Department shall have the following powers and duties:
(a) To allocate funds to podiatric practice residency programs according to the following priorities:
(1) to increase the number of podiatric physicians in

designated shortage areas;

(2) to increase the number of accredited podiatric

practice residencies within the State;

(3) to increase the percentage of podiatric practice

physicians establishing practice within the State upon completion of residency; and

(4) to provide funds for rental of office space,

purchase of equipment, and other uses necessary to enable podiatric physicians to locate their practices in communities located in designated shortage areas.

(b) To determine the procedures for the distribution of the funds to podiatric practice residency programs, including the establishment of eligibility criteria in accordance with the following guidelines:
(1) preference for programs that are to be

established at locations which exhibit potential for extending podiatric practice physician availability to designated shortage areas;

(2) preference for programs that are located away

from communities in which medical schools are located; and

(3) preference for programs located in hospitals

having affiliation agreements with medical schools located within the State.

(c) To establish a program of podiatry student scholarships and to award scholarships to eligible podiatry students.
(d) To determine criteria and standards of financial need in the awarding of scholarships under this Act.
(e) To receive and disburse any federal funds available for carrying out the purpose of this Act.
(f) To enter into contracts or agreements with any agency or department of the State of Illinois or the United States to carry out the provisions of this Act.
(g) To coordinate the podiatry residency grants program established under this Act with the program administered by the Illinois Board of Higher Education under the Health Services Education Grants Act.
(Source: P.A. 98-214, eff. 8-9-13.)

(110 ILCS 978/20)
Sec. 20. Illinois Administrative Procedure Act. The Illinois Administrative Procedure Act is expressly adopted and incorporated as if all of the provisions of that Act were included in this Act.
(Source: P.A. 87-1195.)

(110 ILCS 978/25)
Sec. 25. Annual reports. The Department shall annually report to the General Assembly and the Governor the results and progress of the programs established by this Act on or before March 15th.
The Department shall, no later than July 1, 1994, report to the General Assembly and the Governor concerning the impact of programs established under this Act on the ability of designated shortage areas to attract and retain podiatric physicians and other health care personnel. The report shall include recommendations to improve that ability.
The requirement for reporting to the General Assembly shall be satisfied by filing copies of the report with the Speaker, the Minority Leader and the Clerk of the House of Representatives and the President, the Minority Leader and the Secretary of the Senate and the Legislative Research Unit, as required by Section 3.1 of the General Assembly Organization Act, and filing additional copies with the State Government Report Distribution Center for the General Assembly that are required under paragraph (t) of Section 7 of the State Library Act.
(Source: P.A. 87-1195.)

(110 ILCS 978/30)
Sec. 30. Penalties for failure to fulfill obligations. Scholarship recipients who fail to fulfill their obligation to practice in designated shortage areas shall pay to the Department a sum equal to 3 times the amount of the annual scholarship grant for each year the recipient fails to fulfill that obligation. The amounts paid to the Department under this Section shall be used by the Department to improve access to primary health care services as authorized by Section 2310-200 of the Department of Public Health Powers and Duties Law (20 ILCS 2310/2310-200).
(Source: P.A. 91-239, eff. 1-1-00.)

(110 ILCS 978/35)
Sec. 35. Program funding. Money for scholarships and residency programs under this Act shall come from the General Revenue Fund, as appropriated from time to time by the General Assembly, and from the Illinois State Podiatric Disciplinary Fund as provided in Section 19 of the Podiatric Medical Practice Act of 1987.
(Source: P.A. 87-1195.)

(110 ILCS 978/45)
Sec. 45. This Act takes effect upon becoming law.
(Source: P.A. 87-1195.)



110 ILCS 979/ - Illinois Prepaid Tuition Act.

(110 ILCS 979/1)
Sec. 1. Short title. This Act may be cited as the Illinois Prepaid Tuition Act.
(Source: P.A. 90-546, eff. 12-1-97.)

(110 ILCS 979/5)
Sec. 5. Purpose. The General Assembly finds and declares that the general welfare and security of the State are enhanced by access to higher education for all residents of the State who desire that education and who demonstrate the qualifications necessary to pursue that education. Furthermore, it is desirable that residents of the State who seek to pursue higher education be able to choose attendance at the higher education institution that offers programs and services most suitable to their needs. Accordingly, endeavors that serve the higher education needs of the people of the State represent an essential function of State government.
During the past decade, students have been paying more and borrowing more to finance the increasing cost of higher education at Illinois colleges and universities as well as at similar institutions nationwide. Federal and state governments' capacity to fund college scholarships and grants cannot fully meet the current and future demand for higher education nor is it reasonable to expect that paying for college is solely a governmental responsibility. It is -- and has always been -- a shared responsibility among the student, the family, State government, and the federal government. Consequently, the intent of this Act is to both encourage and better enable Illinois families to help themselves finance the cost of higher education, specifically through a program that provides Illinois families with a method of State tax-free and federally tax-exempt savings for higher education.
(Source: P.A. 95-217, eff. 8-16-07.)

(110 ILCS 979/10)
Sec. 10. Definitions. In this Act:
"Illinois public university" means the University of Illinois, Illinois State University, Chicago State University, Governors State University, Southern Illinois University, Northern Illinois University, Eastern Illinois University, Western Illinois University, or Northeastern Illinois University.
"Illinois community college" means a public community college as defined in Section 1-2 of the Public Community College Act.
"Eligible institution" means an eligible educational institution as defined in Section 529 of the federal Internal Revenue Code of 1986 and any regulations thereunder.
"Illinois prepaid tuition contract" or "contract" means a contract entered into between the State and a Purchaser under Section 45 to provide for the higher education of a qualified beneficiary.
"Illinois prepaid tuition program" or "program" means the program created in Section 15.
"Purchaser" means a person who makes or has contracted to make payments under an Illinois prepaid tuition contract.
"Public institution of higher education" means an Illinois public university or Illinois community college.
"Nonpublic institution of higher education" means any eligible institution, other than a public institution of higher education.
"Qualified beneficiary" means (i) anyone who has been a resident of this State for at least 12 months prior to the date of the contract, or (ii) a nonresident, so long as the purchaser has been a resident of the State for at least 12 months prior to the date of the contract, or (iii) any person less than one year of age whose parent or legal guardian has been a resident of this State for at least 12 months prior to the date of the contract.
"Tuition" means the quarter or semester charges imposed on a qualified beneficiary to attend an eligible institution.
"Mandatory Fees" means those quarter or semester fees imposed upon all students enrolled at an eligible institution.
"Registration Fees" means the charges derived by combining tuition and mandatory fees.
"Contract Unit" means 15 credit hours of instruction at an eligible institution.
"Panel" means the investment advisory panel created under Section 20.
"Commission" means the Illinois Student Assistance Commission.
(Source: P.A. 99-842, eff. 8-19-16.)

(110 ILCS 979/15)
Sec. 15. Creation of Illinois prepaid tuition program. There is created the Illinois prepaid tuition program to be administered by the Illinois Student Assistance Commission. This program is to be administered so that the full cost of tuition and mandatory fees at Illinois public universities and Illinois community colleges may be paid in advance of enrollment through the prior purchase of an Illinois prepaid tuition contract. The Commission may enter into contracts as may be necessary to provide for administration of the program and shall develop and implement rules and regulations necessary for the efficient administration of the program.
All reasonable charges incidental to the administration of the program by the Commission shall be paid in the initial start-up period for the program's operation from the General Revenue Fund, pursuant to appropriations made for that purpose by the General Assembly. Those charges and expenses in subsequent years shall be paid exclusively from the Illinois Prepaid Tuition Trust Fund established by Section 35 of this Act.
(Source: P.A. 90-546, eff. 12-1-97.)

(110 ILCS 979/20)
Sec. 20. Investment Advisory Panel. The Illinois prepaid tuition program shall be administered by the Illinois Student Assistance Commission, with advice and counsel from an investment advisory panel appointed by the Commission. The Illinois prepaid tuition program shall be administratively housed within the Commission, and the investment advisory panel shall have such duties as are specified in this Act.
The investment advisory panel shall consist of 7 members who are appointed by the Commission, including one recommended by the State Treasurer, one recommended by the State Comptroller, one recommended by the Director of the Governor's Office of Management and Budget, and one recommended by the Executive Director of the Board of Higher Education. Each panel member shall possess knowledge, skill, and experience in at least one of the following areas of expertise: accounting, actuarial practice, risk management, or investment management. Members shall serve 3-year terms except that, in making the initial appointments, the Commission shall appoint 2 members to serve for 2 years, 2 members to serve for 3 years, and 3 members to serve for 4 years. Any person appointed to fill a vacancy on the panel shall be appointed in a like manner and shall serve for only the unexpired term. Investment advisory panel members shall be eligible for reappointment and shall serve until a successor is appointed and confirmed. Panel members shall serve without compensation but shall be reimbursed for expenses. Before being installed as a member of the investment advisory panel, each nominee shall file verified written statements of economic interest with the Secretary of State as required by the Illinois Governmental Ethics Act and with the Board of Ethics as required by Executive Order of the Governor.
The investment advisory panel shall meet at least twice annually. At least once each year the Commission Chairman shall designate a time and place at which the investment advisory panel shall meet publicly with the Illinois Student Assistance Commission to discuss issues and concerns relating to the Illinois prepaid tuition program.
(Source: P.A. 94-793, eff. 5-19-06.)

(110 ILCS 979/25)
Sec. 25. Additional powers of the Commission. The Commission has the following specific powers relating to administration of the Illinois prepaid tuition program:
(1) To direct funds to be invested, if not required

for immediate disbursement.

(2) To require a reasonable length of State residence

for qualified beneficiaries of Illinois prepaid tuition contracts.

(3) To annually restrict the number of participants

in any prepaid tuition plan authorized by the Commission, provided that any person denied participation solely on the basis of such restriction shall be given priority consideration when opportunities to participate in the plan are offered during the subsequent year.

(4) To appropriately segregate contributions and

payments to the Illinois prepaid tuition program into various accounts and funds.

(5) To solicit and accept gifts, grants, loans, and

other financial assistance from any appropriate source, and to participate in any other way in any governmental program that will carry out the express purposes of this Section.

(6) To require and collect administrative fees and

charges in connection with any transaction and to impose reasonable penalties, including default, for delinquent payments or for entering into an Illinois prepaid tuition contract on a fraudulent basis.

(7) To impose reasonable time limits on use of the

Illinois prepaid tuition benefits provided by the program, so long as those limitations are specified within the Illinois prepaid tuition contract.

(8) To indicate the terms and conditions under which

Illinois prepaid tuition contracts may be terminated and to impose reasonable fees and charges for such termination, so long as those terms and conditions are specified within the Illinois prepaid tuition contract.

(9) To provide for the receipt of contributions to

the program in lump sum or installment payments.

(10) To require that purchasers of Illinois prepaid

tuition contracts verify in writing or by any other method acceptable to the Commission any requests for contract conversions, substitutions, transfers, cancellations, refund requests, or contract changes of any nature.

(Source: P.A. 90-546, eff. 12-1-97.)

(110 ILCS 979/30)
Sec. 30. Investment Advisory Panel duties and responsibilities.
(a) Advice and review. The panel shall offer advice and counseling regarding the investments of the Illinois prepaid tuition program with the objective of obtaining the best possible return on investments consistent with actuarial soundness of the program. The panel is required to annually review and advise the Commission on provisions of the strategic investment plan for the prepaid tuition program. The panel is also charged with reviewing and advising the Commission with regard to the annual report that describes the current financial condition of the program. The panel at its own discretion also may advise the Commission on other aspects of the program.
(b) Investment plan. The Commission annually shall adopt a comprehensive investment plan for purposes of this Section. The comprehensive investment plan shall specify the investment policies to be utilized by the Commission in its administration of the Illinois Prepaid Tuition Trust Fund created by Section 35. The Commission may direct that assets of those Funds be placed in savings accounts or may use the same to purchase fixed or variable life insurance or annuity contracts, securities, evidence of indebtedness, or other investment products pursuant to the comprehensive investment plan and in such proportions as may be designated or approved under that plan. The Commission shall invest such assets with the care, skill, prudence, and diligence under the circumstances then prevailing that a prudent man acting in a like capacity and familiar with such matters would use in the conduct of an enterprise of a like character with like aims, and the Commission shall diversify the investments of such assets so as to minimize the risk of large losses, unless under the circumstances it is clearly prudent not to do so. Those insurance, annuity, savings, and investment products shall be underwritten and offered in compliance with applicable federal and State laws, rules, and regulations by persons who are authorized thereunder to provide those services. The Commission shall delegate responsibility for preparing the comprehensive investment plan to the Executive Director of the Commission. Nothing in this Section shall preclude the Commission from contracting with a private corporation or institution to provide such services as may be a part of the comprehensive investment plan or as may be deemed necessary for implementation of the comprehensive investment plan, including, but not limited to, providing consolidated billing, individual and collective record keeping and accounting, and asset purchase, control, and safekeeping.
(b-5) Investment duties. Beginning January 1, 2015, with respect to any investments for which it is responsible under this Section or any other law, the Commission shall be subject to the same requirements as are imposed upon the board of trustees of a retirement system under Sections 1-109.1(5.1), 1-109.1(9), and 1-113.21 of the Illinois Pension Code, to the extent that those requirements are not in direct conflict with any other requirement of law to which the Commission is subject.
(c) Program management. The Commission may not delegate its management functions, but may arrange to compensate for personalized investment advisory services rendered with respect to any or all of the investments under its control an investment advisor registered under Section 8 of the Illinois Securities Law of 1953 or any bank or other entity authorized by law to provide those services. Nothing contained herein shall preclude the Commission from subscribing to general investment research services available for purchase or use by others. The Commission also shall have authority to compensate for accounting, computing, and other necessary services.
(d) Annual report. The Commission shall annually prepare or cause to be prepared a report setting forth in appropriate detail an accounting of all Illinois prepaid tuition program funds and a description of the financial condition of the program at the close of each fiscal year. Included in this report shall be an evaluation by at least one nationally recognized actuary of the financial viability of the program. This report shall be submitted to the Governor, the President of the Senate, the Speaker of the House of Representatives, the Auditor General, and the Board of Higher Education on or before March 1 of the subsequent fiscal year. This report also shall be made available to purchasers of Illinois prepaid tuition contracts and shall contain complete Illinois prepaid tuition contract sales information, including, but not limited to, projected postsecondary enrollment data for qualified beneficiaries.
(e) Marketing plan. Selection of a marketing agent for the Illinois prepaid tuition program must be approved by the Commission. At least once every 3 years, the Commission shall solicit proposals for marketing of the Illinois prepaid tuition program in accordance with the Illinois Securities Law of 1953 and any applicable provisions of federal law. The entity designated pursuant to this paragraph shall serve as a centralized marketing agent for the program and shall have exclusive responsibility for marketing the program. No contract for marketing the Illinois prepaid tuition program shall extend for longer than 3 years. Any materials produced for the purpose of marketing the program shall be submitted to the Executive Director of the Commission for approval before they are made public. Any eligible institution may distribute marketing materials produced for the program, so long as the Executive Director of the Commission approves the distribution in advance. Neither the State nor the Commission shall be liable for misrepresentation of the program by a marketing agent.
(f) Accounting and audit. The Commission shall annually cause to be prepared an accounting of the trust and shall transmit a copy of the accounting to the Governor, the President of the Senate, the Speaker of the House, and the minority leaders of the Senate and House of Representatives. The Commission shall also make available this accounting of the trust to any purchaser of an Illinois prepaid tuition contract, upon request. The accounts of the Illinois prepaid tuition program shall be subject to annual audits by the Auditor General or a certified public accountant appointed by the Auditor General.
(Source: P.A. 98-1022, eff. 1-1-15.)

(110 ILCS 979/35)
Sec. 35. Illinois Prepaid Tuition Trust Fund.
(a) The Illinois Prepaid Tuition Trust Fund is created as the repository of all moneys received by the Commission in conjunction with the Illinois prepaid tuition program. The Illinois Prepaid Tuition Trust Fund also shall be the official repository of all contributions, appropriations, interest and dividend payments, gifts, or other financial assets received by the Commission in connection with operation of the Illinois prepaid tuition program. All such moneys shall be deposited in the Illinois Prepaid Tuition Trust Fund and held by the State Treasurer as ex-officio custodian thereof, outside of the State Treasury, separate and apart from all public moneys or funds of this State.
All interest or other earnings accruing or received on amounts in the Illinois Prepaid Tuition Trust Fund shall be credited to and retained by the Fund. Moneys, interest, or other earnings paid into the Fund shall not be transferred or allocated by the Commission, the State Treasurer, or the State Comptroller to any other fund, nor shall the Governor authorize any such transfer or allocation, while any contracts are outstanding. The State Comptroller shall not offset moneys paid to institutions from the Illinois Prepaid Tuition Trust Fund (unless the Trust Fund moneys are used for child support). In addition, no moneys, interest, or other earnings paid into the Fund shall be used, temporarily or otherwise, for interfund borrowing or be otherwise used or appropriated except as expressly authorized in this Act.
The Illinois Prepaid Tuition Trust Fund and each individual participant account that may be created in that Fund in conjunction with the Illinois prepaid tuition program shall be subject to audit in the same manner as funds and accounts belonging to the State of Illinois and shall be protected by the official bond given by the State Treasurer.
(b) The Commission from time to time shall direct the State Treasurer to invest moneys in the Illinois Prepaid Tuition Trust Fund that are not needed for immediate disbursement, in accordance with provisions of the investment plan approved by the Commission.
(c) The Executive Director of the Commission shall, at such times and in such amounts as shall be necessary, prepare and send to the State Comptroller vouchers requesting payment from the Illinois Prepaid Tuition Trust Fund for: (i) registration fee payments to eligible institutions on behalf of qualified beneficiaries of Illinois prepaid tuition contracts, and (ii) payments associated with administration of the Illinois prepaid tuition program.
(d) The Governor shall indicate in a separate document submitted concurrent with each annual State budget the estimated amount of moneys in the Illinois Prepaid Tuition Trust Fund which shall be necessary and sufficient, during that State fiscal year, to discharge all obligations anticipated under Illinois prepaid tuition contracts. The Governor also shall indicate in a separate document submitted concurrent with each annual State budget the amount of moneys from the Illinois Prepaid Tuition Trust Fund necessary to cover anticipated expenses associated with administration of the program. The Commission shall obtain concurrence from a nationally recognized actuary as to all amounts necessary for the program to meet its obligations. These amounts shall be certified annually to the Governor by the Commission no later than January 30.
During the first 18 months of operation of the Illinois prepaid tuition program, the Governor shall request an appropriation to the Commission from general funds sufficient to pay for start-up costs associated with establishment of the program. This appropriation constitutes a loan that shall be repaid to the General Revenue Fund within 5 years by the Commission from prepaid tuition program contributions. Subsequent program administrative costs shall be provided from reasonable fees and charges equitably assessed to purchasers of prepaid tuition contracts.
(e) If the Commission determines that there are insufficient moneys in the Illinois Prepaid Tuition Trust Fund to pay contractual obligations in the next succeeding fiscal year, the Commission shall certify the amount necessary to meet these obligations to the Board of Higher Education, the Governor, the President of the Senate, and the Speaker of the House of Representatives. The Governor shall submit the amount so certified to the General Assembly as soon as practicable, but no later than the end of the current State fiscal year.
(f) In the event the Commission, with the concurrence of the Governor, determines the program to be financially infeasible, the Commission may discontinue, prospectively, the operation of the program. Any qualified beneficiary who has been accepted by and is enrolled or will within 5 years enroll at an eligible institution shall be entitled to exercise the complete benefits specified in the Illinois prepaid tuition contract. All other contract holders shall receive an appropriate refund of all contributions and accrued interest up to the time that the program is discontinued.
(Source: P.A. 96-1282, eff. 7-26-10.)

(110 ILCS 979/45)
Sec. 45. Illinois prepaid tuition contracts.
(a) The Commission may enter into an Illinois prepaid tuition contract with a purchaser under which the Commission contracts on behalf of the State to pay full tuition and mandatory fees at an Illinois public university or Illinois community college for a qualified beneficiary to attend the eligible institution to which the qualified beneficiary is admitted. Each contract shall contain terms, conditions, and provisions that the Commission determines to be necessary for ensuring the educational objectives and sustainable financial viability of the Illinois prepaid tuition program.
(b) Each contract shall have one designated purchaser and one designated qualified beneficiary. Unless otherwise specified in the contract, the purchaser owns the contract and retains any tax liability for its assets only until the first distribution of benefits. Contracts shall be purchased in units of 15 credit hours.
(c) Without exception, benefits may be received by a qualified beneficiary of an Illinois prepaid tuition contract no earlier than 3 years from the date the contract is purchased.
(d) A prepaid tuition contract shall contain, but is not limited to, provisions for (i) refunds or withdrawals in certain circumstances, with or without interest or penalties; (ii) conversion of the contract at the time of distribution from accrued prepayment value at one type of eligible institution to the accrued prepayment value at a different type of eligible institution; (iii) portability of the accrued value of the prepayment value for use at an eligible institution located outside this State; (iv) transferability of the contract benefits within the qualified beneficiary's immediate family; and (v) a specified benefit period during which the contract may be redeemed.
(e) Each Illinois prepaid tuition contract also shall contain, at minimum, all of the following:
(1) The amount of payment or payments and the number

of payments required from a purchaser on behalf of a qualified beneficiary.

(2) The terms and conditions under which purchasers

shall remit payments, including, but not limited to, the date or dates upon which each payment shall be due.

(3) Provisions for late payment charges and for

default.

(4) Provisions for penalty fees payable incident to

an authorized withdrawal.

(5) The name, date of birth, and social security

number or taxpayer identification number of the qualified beneficiary on whose behalf the contract is drawn and the terms and conditions under which the contract may be transferred to another qualified beneficiary.

(6) The name and social security number or taxpayer

identification number of any person who may terminate the contract, together with terms that specify whether the contract may be terminated by the purchaser, the qualified beneficiary, a specific designated person, or any combination of these persons.

(7) The terms and conditions under which a contract

may be terminated, the name and social security number or taxpayer identification number of the person entitled to any refund due as a result of the termination of the contract pursuant to those terms and conditions, and the method for determining the amount of a refund.

(8) The time limitations, if any, within which the

qualified beneficiary must claim his or her benefits through the program.

(9) Other terms and conditions determined by the

Commission to be appropriate.

(f) In addition to the contract provisions set forth in subsection (e), each Illinois prepaid tuition contract shall include:
(1) The number of credit hours contracted by the

purchaser.

(2) The type of eligible institution and the prepaid

tuition plan toward which the credit hours shall be applied.

(3) The explicit contractual obligation of the

Commission to the qualified beneficiary to provide a specific number of credit hours of undergraduate instruction at an eligible institution, not to exceed the maximum number of credit hours required for the conference of a degree that corresponds to the plan purchased on behalf of the qualified beneficiary.

(g) The Commission shall indicate by rule the conditions under which refunds are payable to a contract purchaser. Generally, no refund shall exceed the amount paid into the Illinois Prepaid Tuition Trust Fund by the purchaser. In the event that a contract is converted from a Public University Plan described in subsection (j) of this Section to a Community College Plan described in subsection (k) of this Section, the refund amount shall be reduced by the amount transferred to the Illinois community college on behalf of the qualified beneficiary. Except where the Commission may otherwise rule, refunds may exceed the amount paid into the Illinois Prepaid Tuition Trust Fund only under the following circumstances:
(1) If the qualified beneficiary is awarded a grant

or scholarship at a public institution of higher education, the terms of which duplicate the benefits included in the Illinois prepaid tuition contract, then moneys paid for the purchase of the contract shall be returned to the purchaser, upon request, in semester installments that coincide with the matriculation by the qualified beneficiary, in an amount equal to the current cost of tuition and mandatory fees at the public institution of higher education where the qualified beneficiary is enrolled.

(1.5) If the qualified beneficiary is awarded a grant

or scholarship while enrolled at either an eligible nonpublic institution of higher education or an eligible public or private out-of-state higher education institution, the terms of which duplicate the benefits included in the Illinois prepaid tuition contract, then money paid for the purchase of the contract shall be returned to the purchaser, upon request, in semester installments that coincide with the matriculation by the qualified beneficiary. The amount paid shall not exceed the current average mean-weighted credit hour value of the registration fees purchased under the contract.

(2) In the event of the death or total disability of

the qualified beneficiary, moneys paid for the purchase of the Illinois prepaid tuition contract shall be returned to the purchaser together with all accrued earnings.

(3) If an Illinois prepaid tuition contract is

converted from a Public University Plan to a Community College Plan, then the amount refunded shall be the value of the original Illinois prepaid tuition contract minus the value of the contract after conversion.

No refund shall be authorized under an Illinois prepaid tuition contract for any semester partially attended but not completed.
The Commission, by rule, shall set forth specific procedures for making contract payments in conjunction with grants and scholarships awarded to contract beneficiaries.
Moneys paid into or out of the Illinois Prepaid Tuition Trust Fund by or on behalf of the purchaser or the qualified beneficiary of an Illinois prepaid tuition contract are exempt from all claims of creditors of the purchaser or beneficiary, so long as the contract has not been terminated.
The State or any State agency, county, municipality, or other political subdivision, by contract or collective bargaining agreement, may agree with any employee to remit payments toward the purchase of Illinois prepaid tuition contracts through payroll deductions made by the appropriate officer or officers of the entity making the payments. Such payments shall be held and administered in accordance with this Act.
(h) Nothing in this Act shall be construed as a promise or guarantee that a qualified beneficiary will be admitted to an eligible institution or to a particular eligible institution, will be allowed to continue enrollment at an eligible institution after admission, or will be graduated from an eligible institution.
(i) The Commission shall develop and make prepaid tuition contracts available under a minimum of at least 2 independent plans to be known as the Public University Plan and the Community College Plan.
Contracts shall be purchased in units of 15 credit hours at either an Illinois public university or an Illinois community college. The minimum purchase amount per qualified beneficiary shall be one unit or 15 credit hours. The maximum purchase amount shall be 9 units (or 135 credit hours) for the Public University Plan and 4 units (or 60 credit hours) for the Community College Plan.
(j) Public University Plan. Through the Public University Plan, the Illinois prepaid tuition contract shall provide prepaid registration fees, which include full tuition costs as well as mandatory fees, for a specified number of undergraduate credit hours, not to exceed the maximum number of credit hours required for the conference of a baccalaureate degree. In determining the cost of participation in the Public University Plan, the Commission shall reference the combined mean-weighted current registration fees from Illinois public universities.
In the event that a qualified beneficiary for whatever reason chooses to attend an Illinois community college, the qualified beneficiary may convert the average number of credit hours required for the conference of an associate degree from the Public University Plan to the Community College Plan and may retain the remaining Public University Plan credit hours or may request a refund for prepaid credit hours in excess of those required for conference of an associate degree. In determining the amount of any refund, the Commission also shall recognize the current relative credit hour cost of the 2 plans when making any conversion.
Qualified beneficiaries shall bear the cost of any laboratory or other non-mandatory fees associated with enrollment in specific courses. Qualified beneficiaries who are not Illinois residents shall bear the difference in cost between in-state registration fees guaranteed by the prepaid tuition contract and tuition and other charges assessed upon out-of-state students by the eligible institution.
(k) Community College Plan. Through the Community College Plan, the Illinois prepaid tuition contract shall provide prepaid registration fees, which include full tuition costs as well as mandatory fees, for a specified number of undergraduate credit hours, not to exceed the maximum number of credit hours required for the conference of an associate degree. In determining the cost of participation in the Community College Plan, the Commission shall reference the combined mean-weighted current registration fees from all Illinois community colleges.
In the event that a qualified beneficiary for whatever reason chooses to attend an Illinois public university, the qualified beneficiary's prepaid tuition contract shall be converted for use at that Illinois public university by referencing the current average mean-weighted credit hour value of registration fees at Illinois community colleges relative to the corresponding value of registration fees at Illinois public universities.
Qualified beneficiaries shall bear the cost of any laboratory or other non-mandatory fees associated with enrollment in specific courses. Qualified beneficiaries who are not Illinois residents shall bear the difference in cost between in-state registration fees guaranteed by the prepaid tuition contract and tuition and other charges assessed upon out-of-state students by the eligible institution.
(l) A qualified beneficiary may apply the benefits of any Illinois prepaid tuition contract toward a nonpublic institution of higher education. In the event that a qualified beneficiary for whatever reason chooses to attend a nonpublic institution of higher education, the qualified beneficiary's prepaid tuition contract shall be converted for use at that nonpublic institution of higher education by referencing the current average mean-weighted credit hour value of registration fees purchased under the contract. The Commission shall transfer, or cause to have transferred, this amount, less a transfer fee, to the nonpublic institution on behalf of the beneficiary. In the event that the cost of registration charged to the beneficiary at the nonpublic institution of higher education is less than the aggregate value of the Illinois prepaid tuition contract, any remaining amount shall be transferred in subsequent semesters until the transfer value is fully depleted.
(m) A qualified beneficiary may apply the benefits of any Illinois prepaid tuition contract toward an eligible out-of-state college or university. Institutional eligibility for out-of-state colleges and universities shall be determined by the Commission according to standards substantially equivalent to those for an eligible institution located in this State, as described in the definition of "institution of higher learning" in Section 10 of the Higher Education Student Assistance Act. In the event that a qualified beneficiary for whatever reason chooses to attend an eligible out-of-state college or university, the qualified beneficiary's prepaid tuition contract shall be converted for use at that college or university by referencing the current average mean-weighted credit hour value of registration fees purchased under the contract. The Commission shall transfer, or cause to have transferred, this amount, less a transfer fee, to the college or university on behalf of the beneficiary. In the event that the cost of registration charged to the beneficiary at the eligible out-of-state college or university is less than the aggregate value of the Illinois prepaid tuition contract, any remaining amount shall be transferred in subsequent semesters until the transfer value is fully depleted.
(n) Illinois prepaid tuition contracts may be purchased either by lump sum or by installments. No penalty shall be assessed for early payment of installment contracts.
(o) The Commission shall annually adjust the price of new contracts, in accordance with the annual changes in registration fees at Illinois public universities and community colleges.
(Source: P.A. 96-1282, eff. 7-26-10; 97-233, eff. 8-1-11.)

(110 ILCS 979/50)
Sec. 50. Confidentiality and disclosure. Information that (i) identifies the purchasers or qualified beneficiaries of any Illinois prepaid tuition contract or any terms or provisions of any such contract as those terms and provisions relate to a particular purchaser or qualified beneficiary, or (ii) discloses any other matter relating to the participation of any such purchaser or qualified beneficiary in the Illinois prepaid tuition program or in any independent plan under which that program is administered, is exempt from inspection, copying, or disclosure under the Freedom of Information Act. The Commission may authorize the program's records administrator to release such information to appropriate personnel at the eligible institution at which the beneficiary may enroll or is enrolled or to another state or federal agency, for purposes that the Commission deems appropriate, in accordance with applicable state and federal law. However, any such institution or agency to which that information is released shall ensure the continued confidentiality of the information.
(Source: P.A. 96-1282, eff. 7-26-10.)

(110 ILCS 979/55)
Sec. 55. Tax exemption. The assets of the Illinois Prepaid Tuition Trust Fund and its income and operation shall be exempt from all taxation by the State of Illinois and any of its subdivisions. The accrued earnings of Illinois prepaid tuition contracts once disbursed on behalf of an eligible beneficiary shall be similarly exempt from all taxation by the State of Illinois and any of its subdivisions, so long as they are used for educational purposes in accordance with the provisions of an Illinois prepaid tuition contract. The provisions of this Section are exempt from the provisions of Section 250 of the Illinois Income Tax Act.
(Source: P.A. 90-546, eff. 12-1-97; 91-867, eff. 6-22-00.)

(110 ILCS 979/60)
Sec. 60. Securities Registration Exemption. Illinois prepaid tuition contracts shall be exempt from registration under the Illinois Securities Law of 1953. However no contract may be sold or otherwise transferred by the purchaser or qualified beneficiary without the prior approval of the Commission, except in accordance with the terms explicitly set forth in the contract.
(Source: P.A. 90-546, eff. 12-1-97.)

(110 ILCS 979/62)
Sec. 62. Investment of ward's money in contract. A contract shall be considered an investment for the purpose of investing a ward's money under Section 21-2 of the Probate Act of 1975.
(Source: P.A. 91-867, eff. 6-22-00.)

(110 ILCS 979/65)
Sec. 65. Construction. Nothing in this Act or in an Illinois prepaid tuition contract shall be construed as a promise or guarantee by the Program or the State that a person will be admitted to any eligible institution or to a particular eligible institution, will be allowed to continue to attend an eligible institution after having been admitted, or will be graduated from an eligible institution.
(Source: P.A. 96-1282, eff. 7-26-10.)

(110 ILCS 979/70)
Sec. 70. (Repealed).
(Source: P.A. 90-546, eff. 12-1-97. Repealed by P.A. 93-812, eff. 1-1-05.)

(110 ILCS 979/90)
Sec. 90. (Amendatory provisions; text omitted).
(Source: P.A. 90-546, eff. 12-1-97; text omitted.)

(110 ILCS 979/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 90-546, eff. 12-1-97.)



110 ILCS 980/ - Private Medical Scholarship Agreement Act.

(110 ILCS 980/0.01) (from Ch. 144, par. 2700)
Sec. 0.01. Short title. This Act may be cited as the Private Medical Scholarship Agreement Act.
(Source: P.A. 86-1324.)

(110 ILCS 980/1) (from Ch. 144, par. 2701)
Sec. 1. It is the public policy of the State of Illinois to encourage private action to develop the professional medical services offered to people of Illinois residing in rural areas by establishing private organizations, foundations, groups, partnerships, corporations or committees organized to provide assistance through grants or loans to medical students or applicants for admission to medical school and to work with educational institutions to further such goal in any manner including, but not limited to, the recommendation of any applicant for admission.
(Source: P.A. 86-999.)

(110 ILCS 980/2) (from Ch. 144, par. 2702)
Sec. 2. It shall be lawful for any such organization referred to in Section 1 hereof to condition any loan, grant of assistance or recommendation to any educational institution upon such recipient's executing an agreement to commit not more than 5 years of his or her professional career to the goals specifically outlined within such agreement including a requirement that recipient practice medicine in specifically designated practice and geographic areas.
(Source: P.A. 86-999.)

(110 ILCS 980/3) (from Ch. 144, par. 2703)
Sec. 3. Any such agreement executed by such an organization and any recipient of loan, grant assistance or recommendation may contain a provision for liquidated damages to be paid for any breach of any provision of the agreement, or any commitment contained therein, together with attorney's fees and costs for the enforcement thereof. Any such covenant shall be valid and enforceable in the courts of this State as liquidated damages and shall not be considered a penalty, provided that such provision for liquidated damages does not exceed $2,500 for each year remaining for the performance of such agreement.
This Section shall not be construed as pertaining to or limiting any liquidated damages resulting from scholarships awarded under the "Family Practice Residency Act", as amended.
(Source: P.A. 86-999.)



110 ILCS 985/ - Residence of Minors for Tuition Act.

(110 ILCS 985/0.01) (from Ch. 144, par. 40a.9)
Sec. 0.01. Short title. This Act may be cited as the Residence of Minors for Tuition Act.
(Source: P.A. 86-1324.)

(110 ILCS 985/1) (from Ch. 144, par. 40b)
Sec. 1. When a minor is emancipated and completely self-supporting and actually resides in this State, such minor, while attending any State supported school in this State, shall be considered a resident for the purpose of paying tuition fees, despite a residence outside this State of his parents or guardian.
An emancipated minor shall be considered, for the purpose of this Act, to actually reside in this State when he has maintained a dwelling place within this State uninterruptedly for 12 consecutive months immediately prior to his registration in such State supported school, or for such shorter consecutive period of at least 6 months as is designated by the governing board of such State supported school.
(Source: P.A. 86-1189.)

(110 ILCS 985/2) (from Ch. 144, par. 40c)
Sec. 2. The minor children of persons who, having resided in this State for at least 12 months immediately prior to such a transfer, are transferred by their employers to some location outside the United States shall be considered as Illinois residents for purposes of the computation and payment of tuition at any State supported school. However, this Section shall apply only when the minor children of such parents enroll in a State supported college or university within 5 years from the time their parents are transferred to some location outside the United States.
(Source: Laws 1967, p. 479.)



110 ILCS 990/ - Senior Citizen Courses Act.

(110 ILCS 990/0.01) (from Ch. 144, par. 1800)
Sec. 0.01. Short title. This Act may be cited as the Senior Citizen Courses Act.
(Source: P.A. 86-1324.)

(110 ILCS 990/1) (from Ch. 144, par. 1801)
Sec. 1. Definitions. For the purposes of this Act:
(a) "Public institutions of higher education" means the University of Illinois, Southern Illinois University, Chicago State University, Eastern Illinois University, Governors State University, Illinois State University, Northeastern Illinois University, Northern Illinois University, Western Illinois University, and the public community colleges subject to the "Public Community College Act".
(b) "Credit Course" means any program of study for which public institutions of higher education award credit hours.
(c) "Senior citizen" means any person 65 years or older whose annual household income is less than the threshold amount provided in Section 4 of the "Senior Citizens and Persons with Disabilities Property Tax Relief Act", approved July 17, 1972, as amended.
(Source: P.A. 99-143, eff. 7-27-15.)

(110 ILCS 990/2) (from Ch. 144, par. 1802)
Sec. 2. Each public institution of higher education shall permit senior citizens accepted for admission to enroll without the payment of tuition in regularly scheduled credit courses, other than credit courses designed specifically for senior citizens, provided that available classroom space exists and tuition paying students enrolled constitute the minimum number required for the course.
(Source: P.A. 84-338.)

(110 ILCS 990/3) (from Ch. 144, par. 1803)
Sec. 3. Nothing in this Act shall preclude public institutions from requiring fees, other than tuition, subject to approval by the institution's governing board, for individuals attending credit courses pursuant to waivers granted under this Act.
(Source: P.A. 84-338.)



110 ILCS 992/ - Student Loan Servicing Rights Act.

Article 1 - General Provisions

(110 ILCS 992/Art. 1 heading)

(110 ILCS 992/1-1)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 1-1. Short title. This Act may be cited as the Student Loan Servicing Rights Act.
(Source: P.A. 100-540, eff. 12-31-18.)

(110 ILCS 992/1-5)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 1-5. Definitions. As used in this Act:
"Applicant" means a person applying for a license pursuant to this Act.
"Borrower" or "student loan borrower" means a person who has received or agreed to pay a student loan for his or her own educational expenses.
"Cosigner" means a person who has agreed to share responsibility for repaying a student loan with a borrower.
"Department" means the Department of Financial and Professional Regulation.
"Division of Banking" means the Division of Banking of the Department of Financial and Professional Regulation.
"Federal loan borrower eligible for referral to a repayment specialist" means a borrower who possesses any of the following characteristics:
(1) requests information related to options to reduce

or suspend his or her monthly payment;

(2) indicates that he or she is experiencing or

anticipates experiencing financial hardship, distress, or difficulty making his or her payments;

(3) has missed 2 consecutive monthly payments;
(4) is at least 75 days delinquent;
(5) is enrolled in a discretionary forbearance for

more than 9 of the previous 12 months;

(6) has rehabilitated or consolidated one or more

loans out of default within the past 12 months; or

(7) has not completed a course of study, as reflected

in the servicer's records, or the borrower identifies himself or herself as not having completed a program of study.

"Federal education loan" means any loan made, guaranteed, or insured under Title IV of the federal Higher Education Act of 1965.
"Income-driven payment plan certification" means the documentation related to a federal student loan borrower's income or financial status the borrower must submit to renew an income-driven repayment plan.
"Income-driven repayment options" includes the Income-Contingent Repayment Plan, the Income-Based Repayment Plan, the Income-Sensitive Repayment Plan, the Pay As You Earn Plan, the Revised Pay As You Earn Plan, and any other federal student loan repayment plan that is calculated based on a borrower's income.
"Licensee" means a person licensed pursuant to this Act.
"Other repayment plans" means the Standard Repayment Plan, the Graduated Repayment Plan, the Extended Repayment Plan, or any other federal student loan repayment plan not based on a borrower's income.
"Private loan borrower eligible for referral to a repayment specialist" means a borrower who possesses any of the following characteristics:
(1) requests information related to options to reduce

or suspend his or her monthly payments; or

(2) indicates that he or she is experiencing or

anticipates experiencing financial hardship, distress, or difficulty making his or her payments.

"Requester" means any borrower or cosigner that submits a request for assistance.
"Request for assistance" means all inquiries, complaints, account disputes, and requests for documentation a servicer receives from borrowers or cosigners.
"Secretary" means the Secretary of Financial and Professional Regulation, or his or her designee, including the Director of the Division of Banking of the Department of Financial and Professional Regulation.
"Servicing" means: (1) receiving any scheduled periodic payments from a student loan borrower or cosigner pursuant to the terms of a student loan; (2) applying the payments of principal and interest and such other payments with respect to the amounts received from a student loan borrower or cosigner, as may be required pursuant to the terms of a student loan; and (3) performing other administrative services with respect to a student loan.
"Student loan" or "loan" means any federal education loan or other loan primarily for use to finance a postsecondary education and costs of attendance at a postsecondary institution, including, but not limited to, tuition, fees, books and supplies, room and board, transportation, and miscellaneous personal expenses. "Student loan" includes a loan made to refinance a student loan.
"Student loan" shall not include an extension of credit under an open-end consumer credit plan, a reverse mortgage transaction, a residential mortgage transaction, or any other loan that is secured by real property or a dwelling.
"Student loan" shall not include an extension of credit made by a postsecondary educational institution to a borrower if one of the following apply:
(1) The term of the extension of credit is no longer

than the borrower's education program.

(2) The remaining, unpaid principal balance of the

extension of credit is less than $1,500 at the time of the borrower's graduation or completion of the program.

(3) The borrower fails to graduate or successfully

complete his or her education program and has a balance due at the time of his or her disenrollment from the postsecondary institution.

"Student loan servicer" or "servicer" means any person engaged in the business of servicing student loans.
"Student loan servicer" shall not include:
(1) a bank, savings bank, savings association, or

credit union organized under the laws of the State or any other state or under the laws of the United States;

(2) a wholly owned subsidiary of any bank, savings

bank, savings association, or credit union organized under the laws of the State or any other state or under the laws of the United States;

(3) an operating subsidiary where each owner of the

operating subsidiary is wholly owned by the same bank, savings bank, savings association, or credit union organized under the laws of the State or any other state or under the laws of the United States;

(4) the Illinois Student Assistance Commission and

its agents when the agents are acting on the Illinois Student Assistance Commission's behalf;

(5) a public postsecondary educational institution or

a private nonprofit postsecondary educational institution servicing a student loan it extended to the borrower;

(6) a licensed debt management service under the Debt

Management Service Act, except to the extent that the organization acts as a subcontractor, affiliate, or service provider for an entity that is otherwise subject to licensure under this Act;

(7) any collection agency licensed under the

Collection Agency Act that is collecting post-default debt;

(8) in connection with its responsibilities as a

guaranty agency engaged in default aversion, a State or nonprofit private institution or organization having an agreement with the U.S. Secretary of Education under Section 428(b) of the Higher Education Act (20 U.S.C. 1078(B)); or

(9) a State institution or a nonprofit private

organization designated by a governmental entity to make or service student loans, provided in each case that the institution or organization services fewer than 20,000 student loan accounts of borrowers who reside in Illinois.

(Source: P.A. 100-540, eff. 12-31-18.)



Article 5 - Student Loan Bill of Rights

(110 ILCS 992/Art. 5 heading)

(110 ILCS 992/5-5)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 5-5. General provisions.
(a) A servicer shall not engage in any unfair or deceptive practice toward any borrower or cosigner or misrepresent or omit any material information in connection with the servicing of a student loan, including, but not limited to, misrepresenting the amount, nature, or terms of any fee or payment due or claimed to be due on a student loan, the terms and conditions of the student loan agreement, or the borrower's or cosigner's obligations under the student loan or the terms of any repayment plans.
(b) A servicer shall not misapply payments made by a borrower to the outstanding balance of a student loan.
(c) A servicer shall oversee third parties, including subservicers, debt collectors, independent contractors, subsidiaries, affiliates, or other agents, to ensure that those companies comply with this Article 5 when working on behalf of the servicer.
(Source: P.A. 100-540, eff. 12-31-18.)

(110 ILCS 992/5-10)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 5-10. Payment processing.
(a) A servicer shall credit borrower and cosigner payments promptly and accurately.
(b) A servicer shall provide borrowers and cosigners with prompt notice if the servicer changes the address to which the borrower or cosigner needs to send payments.
(c) A servicer shall not charge a penalty to a borrower or cosigner if a student loan payment is received at an address used for payments for a period of 90 days after the change in address.
(d) A servicer shall not misrepresent the delinquent amount of the loan on any call with a borrower or cosigner.
(e) A servicer shall allow a borrower or cosigner to specify instructions as to how an overpayment should be applied to the balance of the loan as consistent with the promissory note.
(Source: P.A. 100-540, eff. 12-31-18.)

(110 ILCS 992/5-15)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 5-15. Fees.
(a) Unless otherwise provided by federal law, a servicer may only charge late fees that are reasonable and proportional to the cost it incurs related to a late payment.
(b) Unless otherwise provided by federal law, a servicer shall not charge a borrower or cosigner any fee to modify, defer, forbear, renew, extend, or amend the borrower's or cosigner's loan.
(Source: P.A. 100-540, eff. 12-31-18.)

(110 ILCS 992/5-20)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 5-20. Billing statements.
(a) In any student loan billing statement, a servicer shall not misrepresent the:
(1) fees assessed;
(2) total amount due for each loan;
(3) payment due date;
(4) date to avoid late fees;
(5) accrued interest during the billing cycle;
(6) default payment methodology;
(7) means to provide instructions for a payment; or
(8) procedure regarding escalated requests for

assistance.

(b) A servicer shall not misrepresent information regarding the $0 bill and advancement of the due date on any billing statement that reflects $0 owed.
(Source: P.A. 100-540, eff. 12-31-18.)

(110 ILCS 992/5-25)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 5-25. Payment histories. A servicer shall provide a written payment history to a borrower or cosigner upon request at no cost within 21 calendar days of receiving the request.
(Source: P.A. 100-540, eff. 12-31-18.)

(110 ILCS 992/5-30)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 5-30. Specialized assistance for student loan borrowers.
(a) A servicer shall specially designate servicing and collections personnel deemed repayment specialists who have received enhanced training related to repayment options.
(b) A servicer shall refrain from presenting forbearance as the sole or first repayment option to a student loan borrower struggling with repayment unless the servicer has determined that, based on the borrower's financial status, a short term forbearance is appropriate.
(c) All inbound and outbound calls from a federal loan borrower eligible for referral to a repayment specialist and a private loan borrower eligible for referral to a repayment specialist shall be routed to a repayment specialist.
(d) During each inbound or outbound communication with an eligible federal loan borrower, a repayment specialist shall first inform a federal loan borrower eligible for referral to a repayment specialist that federal income-driven repayment plans that can reduce the borrower's monthly payment may be available, discuss such plans, and assist the borrower in determining whether a particular repayment plan may be appropriate for the borrower.
(e) A repayment specialist shall assess the long-term and short-term financial situation and needs of a federal loan borrower eligible for referral to a repayment specialist and consider any available specific information from the borrower as necessary to assist the borrower in determining whether a particular income-driven repayment option may be available to the borrower.
(f) In each discussion with a federal loan borrower eligible for referral to a repayment specialist, a repayment specialist shall present and explain the following options, as appropriate:
(1) total and permanent disability discharge, public

service loan forgiveness, closed school discharge, and defenses to repayment;

(2) other repayment plans;
(3) deferment; and
(4) forbearance.
(g) A repayment specialist shall assess the long-term and short-term financial situation and needs of a private loan borrower eligible for referral to a repayment specialist in determining whether any private loan repayment options may be appropriate for the borrower.
(h) A servicer shall present and explain all private loan repayment options, including alternative repayment arrangements applicable to private student loan borrowers.
(i) A servicer shall be prohibited from implementing any compensation plan that has the intended or actual effect of incentivizing a repayment specialist to violate this Act or any other measure that encourages undue haste or lack of quality.
(j) The requirements of this Section shall not apply if a repayment specialist has already conversed with a borrower consistent with the requirements of this Section.
(Source: P.A. 100-540, eff. 12-31-18.)

(110 ILCS 992/5-35)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 5-35. Disclosures related to discharge and cancellation. If a servicer is aware that a student loan borrower attended a school the United States Department of Education has made findings supporting a defense to repayment claim or closed school discharge, or that a borrower may be eligible to have his or her loans forgiven under a total and permanent disability discharge program, the servicer's personnel shall disclose information related to the Department of Education's procedure for asserting a defense to repayment claim, closed school discharge, or submitting an application for a total and permanent disability discharge.
(Source: P.A. 100-540, eff. 12-31-18.)

(110 ILCS 992/5-40)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 5-40. Income-driven repayment plan certifications. A servicer shall disclose the date that a borrower's income-driven payment plan certification will expire and the consequences to the borrower for failing to recertify by the date, including the new repayment amount.
(Source: P.A. 100-540, eff. 12-31-18.)

(110 ILCS 992/5-45)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 5-45. Information to be provided to private education loan borrowers.
(a) A servicer shall provide on its website a description of any alternative repayment plan offered by the servicer for private education loans.
(b) A servicer shall establish policies and procedures and implement them consistently in order to facilitate evaluation of private student loan alternative repayment arrangement requests, including providing accurate information regarding any private student loan alternative repayment arrangements that may be available to the borrower through the promissory note or that may have been marketed to the borrower through marketing materials.
A private student loan alternative repayment arrangements shall consider the affordability of repayment plans for a distressed borrower, as well as investor, guarantor, and insurer guidelines and previous outcome and performance information.
(c) If a servicer offers private student loan repayment arrangements, a servicer shall consistently present and offer those arrangements to borrowers with similar financial circumstances.
(Source: P.A. 100-540, eff. 12-31-18.)

(110 ILCS 992/5-50)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 5-50. Cosigner release. For private student loans, a servicer shall provide information on its website concerning the availability and criteria for a cosigner release.
(Source: P.A. 100-540, eff. 12-31-18.)

(110 ILCS 992/5-55)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 5-55. Payoff statements. A servicer shall indicate on its website that a borrower may request a payoff statement. A servicer shall provide the payoff statement within 10 days, including information the requester needs to pay off the loan. If a payoff is made, the servicer must send a paid-in-full notice within 30 days.
(Source: P.A. 100-540, eff. 12-31-18.)

(110 ILCS 992/5-60)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 5-60. Requirements related to the transfer of servicing.
(a) When acting as the transferor servicer, a servicer shall provide to each borrower subject to the transfer a written notice not less than 15 calendar days before the effective date of the transfer. The transferee servicer and transferor servicer may provide a single notice, in which case the notice shall be provided not less than 15 calendar days before the effective date of the transfer. The notice by the transferor servicer or, if applicable, the combined notice of transfer shall contain the following information:
(1) the effective date of the transfer of servicing;
(2) the name, address, and toll-free telephone number

for the transferor servicer's designated point of contact that can be contacted by the borrower to obtain answers to servicing inquiries;

(3) the name, address, and toll-free telephone number

for the transferee servicer's designated point of contact that can be contacted by the borrower to obtain answers to servicing inquiries;

(4) the date on which the transferor servicer will

cease to accept payments relating to the loan and the date on which the transferee servicer will begin to accept such payments; the dates shall either be the same or consecutive days;

(5) a statement that the transfer of servicing does

not affect any term or condition of the loan other than terms directly related to the servicing of a loan;

(6) information on whether the borrower's

authorization for recurring electronic fund transfers, if applicable, will be transferred to the transferee servicer; if any such recurring electronic funds transfers cannot be transferred, the transferee servicer shall provide information explaining how the borrower may establish new recurring electronic funds transfers with the transferee servicer; and

(7) a statement of the current loan balance,

including the current unpaid amount of principal, interest, and fees.

(b) When acting as the transferee servicer, a servicer shall provide to each borrower subject to the transfer a written notice not more than 15 calendar days after the effective date of the transfer. The transferee servicer and transferor servicer may provide a combined notice of transfer, in which case the notice shall be provided not less than 15 days before the effective date of the transfer. The notice by the transferee servicer or, if applicable, the combined notice of transfer shall contain the following information:
(1) the effective date of the transfer of servicing;
(2) the name, address, and toll-free telephone number

for the transferee servicer's designated point of contact that can be contacted by the borrower to obtain answers to servicing inquiries;

(3) the date on which the transferor servicer will

cease to accept payments relating to the loan and the date on which the transferee servicer will begin to accept such payments; the dates shall either be the same or consecutive days;

(4) a statement that the transfer of servicing does

not affect any term or condition of the student loan other than terms directly related to the servicing of a loan;

(5) information on whether the borrower's

authorization for recurring electronic fund transfers, if applicable, will be transferred to the transferee servicer; if any such recurring electronic funds transfers cannot be transferred, the transferee servicer shall provide information explaining how the borrower may establish new recurring electronic funds transfers with the transferee servicer; and

(6) a statement of the current loan balance,

including the current unpaid amount of principal, interest, and fees.

(c) During the 60 calendar day period beginning on the effective date of transfer of the servicing of any loan, a payment timely made to the transferor servicer may not be treated as late for any purpose by the transferee servicer, including the assessment of late fees, accrual of additional interest, and furnishing negative credit information.
(d) To the extent practicable, for at least 120 calendar days beginning on the effective date of transfer of servicing of any loan, when acting as the transferor servicer, a servicer shall promptly transfer payments received to the transferee servicer for application to the borrower's loan account.
(e) Unless a borrower's authorizations for recurring electronic fund transfers are automatically transferred to the transferee servicer, when acting as transferee servicer, a servicer shall make available to a borrower whose loan servicing is transferred an online process through which a borrower may make a new authorization for recurring electronic fund transfers. A servicer shall also provide a process through which the borrower may make a new authorization for recurring electronic funds transfers by phone or through written approval.
(Source: P.A. 100-540, eff. 12-31-18.)

(110 ILCS 992/5-65)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 5-65. Requests for assistance; account dispute resolution; appeals.
(a) A servicer shall implement reasonable policies and procedures for accepting, processing, investigating, and responding to requests for assistance in a timely and effective manner, including, but not limited to, the following requirements:
(1) A servicer shall provide readily accessible

methods for consumers to submit a request for assistance to the servicer, including such methods as phone, email, and U.S. mail.

(2) A servicer shall post on its website and disclose

on its billing statements:

(A) the toll-free telephone number, email

address, and mailing address for consumers to submit a requests for assistance to the servicer; and

(B) the procedures for a requester to send a

written communication to the servicer regarding any request for assistance.

(3) For any request for assistance that includes a

request for documentation or information, where a response cannot be immediately provided, a servicer shall provide the requested documentation or information to the requester within 14 calendar days of the request; if a servicer determines in good faith that it is unable to provide the documentation or information within 14 calendar days, promptly after making the determination, the servicer shall notify the requester of the expected response period, which must be reasonable for the request for assistance.

(b) A servicer shall implement a process by which a requester can escalate any request for assistance. Such process shall allow a requester who has made a request for assistance on the phone and who receives a response during the call to obtain immediate review of the response by an employee of the servicer at a higher supervisory level.
(c) The following requirements shall apply when a requester submits a written or oral request for assistance which contains an account dispute to a servicer:
(1) Within 14 calendar days after its receipt of the

written communication or oral request for further escalation, a servicer shall attempt to make contact, including providing the requester with name and contact information of the representative handling the account dispute, by phone or in writing, to the requester and document such attempt in the borrower's account.

(2) A servicer shall complete the following actions

within 30 calendar days of its receipt of the written communication or oral request for further escalation, subject to paragraph (3) of this subsection:

(A) conduct a thorough investigation of the

account dispute;

(B) make all appropriate corrections to the

account of the requester, including crediting any late fees assessed and derogatory credit furnishing as the result of any error, and, if any corrections are made, sending the requester a written notification that includes the following information:

(i) an explanation of the correction or

corrections to the requester's account that have been made; and

(ii) the toll-free telephone number, email

address, and mailing address of the servicer's personnel knowledgeable about the investigation and resolution of the account dispute.

(3) If a servicer determines in good faith that it

cannot complete a thorough investigation of the account dispute within 30 calendar days after receiving the written communication or oral request for further escalation regarding the account dispute, then, promptly after making the determination, the servicer shall notify the requester of the expected resolution time period, which must be reasonable for the account dispute. A servicer must complete the actions listed in the investigation and resolution of account dispute within this time period.

(4) If a servicer determines as a result of its

investigation that the requested changes to a requester's dispute will not be made, the servicer shall provide the requester with a written notification that includes the following information:

(A) a description of its determination and an

explanation of the reasons for that determination;

(B) the toll-free telephone number, email

address, and mailing address of the servicer's personnel knowledgeable about the investigation and resolution of the account dispute;

(C) instructions about how the requester can

appeal the servicer's determination in accordance with paragraph (5) of this subsection; and

(D) information regarding the method by which a

borrower may request copies of documents a servicer relied on to make a determination that no changes to a requester's account will be made.

(5) After the requester receives a determination

regarding an account dispute in accordance with paragraph (4) of this subsection, the servicer shall allow a process by which the requester can appeal, in writing, the determination. The appeals process shall include:

(A) a written acknowledgment notifying the

requester that the servicer has commenced the appeals process; such acknowledgment shall be sent within 14 calendar days after receiving a written request for appeal from the requester;

(B) an independent reassessment of the servicer's

determination regarding the account dispute, performed by another employee of the servicer at an equal or higher supervisory level than the employee or employees involved in the initial account dispute determination;

(C) investigation and resolution of appeals

within 30 calendar days after a servicer's commencement of the appeals process; and

(D) notification sent to the requester, in

writing, documenting the outcome of the appeal, including any reason for denial.

(d) While a requester has a pending account dispute, including any applicable appeal, a servicer shall take reasonable steps to:
(1) prevent negative credit reporting with respect to

the borrower's or cosigner's account while the dispute is under review; and

(2) suspend all collection activities on the account

while the account dispute is being researched or resolved, if the account dispute is related to the delinquency.

(Source: P.A. 100-540, eff. 12-31-18.)



Article 10 - Student Loan Ombudsman

(110 ILCS 992/Art. 10 heading)

(110 ILCS 992/10-5)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 10-5. Student Loan Ombudsman.
(a) The position of Student Loan Ombudsman is created within the Office of the Attorney General to provide timely assistance to student loan borrowers.
(b) The Student Loan Ombudsman, in consultation with the Secretary, shall:
(1) receive, review, and attempt to resolve any

complaints from student loan borrowers, including, but not limited to, attempts to resolve complaints in collaboration with institutions of higher education, student loan servicers, and any other participants in student loan lending;

(2) compile and analyze data on student loan borrower

complaints;

(3) assist student loan borrowers to understand their

rights and responsibilities under the terms of student education loans;

(4) provide information to the public, agencies,

legislators, and others regarding the problems and concerns of student loan borrowers and make recommendations for resolving those problems and concerns;

(5) analyze and monitor the development and

implementation of federal, State, and local laws, regulations, and policies relating to student loan borrowers and recommend any changes the Student Loan Ombudsman deems necessary;

(6) review the complete student education loan

history for any student loan borrower who has provided written consent for such review;

(7) disseminate information concerning the

availability of the Student Loan Ombudsman to assist student loan borrowers and potential student loan borrowers, as well as public institutions of higher education, student loan servicers, and any other participant in student education loan lending, with any student loan servicing concerns; and

(8) take any other actions necessary to fulfill the

duties of the Student Loan Ombudsman as set forth in this subsection.

(Source: P.A. 100-540, eff. 12-31-18.)



Article 15 - Licensure

(110 ILCS 992/Art. 15 heading)

(110 ILCS 992/15-5)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 15-5. Scope; requirement for student loan servicing license.
(a) It shall be unlawful for any person to operate as a student loan servicer in Illinois except as authorized by this Act and without first having obtained a license in accordance with this Act.
(b) The provisions of this Act do not apply to any of the following:
(1) a bank, savings bank, savings association, or

credit union organized under the laws of the State or any other state or under the laws of the United States;

(2) a wholly owned subsidiary of any bank, savings

bank, savings association, or credit union organized under the laws of the State or any other state or under the laws of the United States;

(3) an operating subsidiary where each owner of the

operating subsidiary is wholly owned by the same bank, savings bank, savings association, or credit union organized under the laws of the State or any other state or under the laws of the United States;

(4) the Illinois Student Assistance Commission and

its agents when the agents are acting on the Illinois Student Assistance Commission's behalf;

(5) a public postsecondary educational institution or

a private nonprofit postsecondary educational institution servicing a student loan it extended to the borrower;

(6) a licensed debt management service under the Debt

Management Service Act, except to the extent that the organization acts as a subcontractor, affiliate, or service provider for an entity that is otherwise subject to licensure under this Act;

(7) any collection agency licensed under the

Collection Agency Act that is collecting post-default debt;

(8) in connection with its responsibilities as a

guaranty agency engaged in default aversion, a State or nonprofit private institution or organization having an agreement with the U.S. Secretary of Education under Section 428(b) of the Higher Education Act (20 U.S.C. 1078(B); or

(9) a State institution or a nonprofit private

organization designated by a governmental entity to make or service student loans, provided in each case that the institution or organization services fewer than 20,000 student loan accounts of borrowers who reside in Illinois.

(Source: P.A. 100-540, eff. 12-31-18.)

(110 ILCS 992/15-10)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 15-10. Licensee name. No person, partnership, association, corporation, limited liability company, or other entity engaged in the business regulated by this Act shall operate such business under a name other than the real names of the entity and individuals conducting such business. Such business may in addition operate under an assumed corporate name pursuant to the Business Corporation Act of 1983, an assumed limited liability company name pursuant to the Limited Liability Company Act, or an assumed business name pursuant to the Assumed Business Name Act.
(Source: P.A. 100-540, eff. 12-31-18.)

(110 ILCS 992/15-15)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 15-15. Application process; investigation; fees.
(a) The Secretary shall issue a license upon completion of all of the following:
(1) the filing of an application for license with the

Secretary or the Nationwide Mortgage Licensing System and Registry as approved by the Secretary;

(2) the filing with the Secretary of a listing of

judgments entered against, and bankruptcy petitions by, the license applicant for the preceding 10 years;

(3) the payment, in certified funds, of investigation

and application fees, the total of which shall be in an amount equal to $1,000 for an initial application and $800 for a background investigation;

(4) the filing of an audited balance sheet, including

all footnotes prepared by a certified public accountant in accordance with generally accepted accounting principles and generally accepted auditing standards; notwithstanding the requirements of this subsection, an applicant that is a subsidiary may submit audited consolidated financial statements of its parent, intermediary parent, or ultimate parent as long as the consolidated statements are supported by consolidating statements that include the applicant's financial statement; if the consolidating statements are unaudited, the applicant's chief financial officer shall attest to the applicant's financial statements disclosed in the consolidating statements; and

(5) an investigation of the averments required by

Section 15-30, which investigation must allow the Secretary to issue positive findings stating that the financial responsibility, experience, character, and general fitness of the license applicant and of the members thereof if the license applicant is a partnership or association, of the officers and directors thereof if the license applicant is a corporation, and of the managers and members that retain any authority or responsibility under the operating agreement if the license applicant is a limited liability company, are such as to command the confidence of the community and to warrant belief that the business will be operated honestly, fairly, and efficiently within the purpose of this Act; if the Secretary does not so find, he or she shall not issue the license, and he or she shall notify the license applicant of the denial.

The Secretary may impose conditions on a license if the Secretary determines that those conditions are necessary or appropriate. These conditions shall be imposed in writing and shall continue in effect for the period prescribed by the Secretary.
(b) All licenses shall be issued to the license applicant. Upon receipt of the license, a student loan servicing licensee shall be authorized to engage in the business regulated by this Act. The license shall remain in full force and effect until it expires without renewal, is surrendered by the licensee, or revoked or suspended as hereinafter provided.
(Source: P.A. 100-540, eff. 12-31-18.)

(110 ILCS 992/15-20)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 15-20. Application form.
(a) Application for a student loan servicer license must be made in accordance with Section 15-40 and, if applicable, in accordance with requirements of the Nationwide Mortgage Licensing System and Registry. The application shall be in writing, under oath, and on a form obtained from and prescribed by the Secretary, or may be submitted electronically, with attestation, to the Nationwide Mortgage Licensing System and Registry.
(b) The application shall contain the name and complete business and residential address or addresses of the license applicant. If the license applicant is a partnership, association, corporation, or other form of business organization, the application shall contain the names and complete business and residential addresses of each member, director, and principal officer thereof. The application shall also include a description of the activities of the license applicant in such detail and for such periods as the Secretary may require, including all of the following:
(1) an affirmation of financial solvency noting such

capitalization requirements as may be required by the Secretary and access to such credit as may be required by the Secretary;

(2) an affirmation that the license applicant or its

members, directors, or principals, as may be appropriate, are at least 18 years of age;

(3) information as to the character, fitness,

financial and business responsibility, background, experience, and criminal record of any (i) person, entity, or ultimate equitable owner that owns or controls, directly or indirectly, 10% or more of any class of stock of the license applicant; (ii) person, entity, or ultimate equitable owner that is not a depository institution, as defined in Section 1007.50 of the Savings Bank Act, that lends, provides, or infuses, directly or indirectly, in any way, funds to or into a license applicant in an amount equal to or more than 10% of the license applicant's net worth; (iii) person, entity, or ultimate equitable owner that controls, directly or indirectly, the election of 25% or more of the members of the board of directors of a license applicant; or (iv) person, entity, or ultimate equitable owner that the Secretary finds influences management of the license applicant; the provisions of this subsection shall not apply to a public official serving on the board of directors of a State guaranty agency;

(4) upon written request by the licensee and

notwithstanding the provisions of paragraphs (1), (2), and (3) of this subsection, the Secretary may permit the licensee to omit all or part of the information required by those paragraphs if, in lieu of the omitted information, the licensee submits an affidavit stating that the information submitted on the licensee's previous renewal application is still true and accurate; the Secretary may adopt rules prescribing the form and content of the affidavit that are necessary to accomplish the purposes of this Section; and

(5) such other information as required by rules

of the Secretary.

(Source: P.A. 100-540, eff. 12-31-18.)

(110 ILCS 992/15-25)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 15-25. Student loan servicer license application and issuance.
(a) Applicants for a license shall apply in a form prescribed by the Secretary. Each form shall contain content as set forth by rule, regulation, instruction, or procedure of the Secretary and may be changed or updated as necessary by the Secretary in order to carry out the purposes of this Act.
(b) In order to fulfill the purposes of this Act, the Secretary is authorized to establish relationships or contracts with the Nationwide Mortgage Licensing System and Registry or other entities designated by the Nationwide Mortgage Licensing System and Registry to collect and maintain records and process transaction fees or other fees related to licensees or other persons subject to this Act.
(c) In connection with an application for licensing, the applicant may be required, at a minimum, to furnish to the Nationwide Mortgage Licensing System and Registry information concerning the applicant's identity, including:
(1) fingerprints for submission to the Federal Bureau

of Investigation or any governmental agency or entity authorized to receive such information for a State, national, and international criminal history background check; and

(2) personal history and experience in a form

prescribed by the Nationwide Mortgage Licensing System and Registry, including the submission of authorization for the Nationwide Mortgage Licensing System and Registry and the Secretary to obtain:

(A) an independent credit report obtained from a

consumer reporting agency described in Section 603(p) of the Fair Credit Reporting Act (15 U.S.C. 1681a(p)); and

(B) information related to any administrative,

civil, or criminal findings by any governmental jurisdiction.

(d) For the purposes of this Section, and in order to reduce the points of contact that the Federal Bureau of Investigation may have to maintain for purposes of subsection (c) of this Section, the Secretary may use the Nationwide Mortgage Licensing System and Registry as a channeling agent for requesting information from and distributing information to the federal Department of Justice or any governmental agency.
(e) For the purposes of this Section, and in order to reduce the points of contact that the Secretary may have to maintain for purposes of paragraph (2) of subsection (c) of this Section, the Secretary may use the Nationwide Mortgage Licensing System and Registry as a channeling agent for requesting and distributing information to and from any source as directed by the Secretary.
(f) The provisions of this Section shall not apply to a public official serving on the board of directors of a State guaranty agency.
(Source: P.A. 100-540, eff. 12-31-18.)

(110 ILCS 992/15-30)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 15-30. Averments of licensee. Each application for license shall be accompanied by the following averments stating that the applicant:
(1) will file with the Secretary or Nationwide

Mortgage Licensing System and Registry, as applicable, when due, any report or reports that it is required to file under any of the provisions of this Act;

(2) has not committed a crime against the law of this

State, any other state, or of the United States involving moral turpitude or fraudulent or dishonest dealing, and that no final judgment has been entered against it in a civil action upon grounds of fraud, misrepresentation, or deceit that has not been previously reported to the Secretary;

(3) has not engaged in any conduct that would be

cause for denial of a license;

(4) has not become insolvent;
(5) has not submitted an application for a license

under this Act that contains a material misstatement;

(6) has not demonstrated by course of conduct,

negligence or incompetence in performing any act for which it is required to hold a license under this Act;

(7) will advise the Secretary in writing or the

Nationwide Mortgage Licensing System and Registry, as applicable, of any changes to the information submitted on the most recent application for license or averments of record within 30 days of the change; the written notice must be signed in the same form as the application for the license being amended;

(8) will comply with the provisions of this Act and

with any lawful order, rule, or regulation made or issued under the provisions of this Act;

(9) will submit to periodic examination by the

Secretary as required by this Act; and

(10) will advise the Secretary in writing of

judgments entered against and bankruptcy petitions by the license applicant within 5 days after the occurrence.

A licensee who fails to fulfill the obligations of an averment, fails to comply with averments made, or otherwise violates any of the averments made under this Section shall be subject to the penalties of this Act.
(Source: P.A. 100-540, eff. 12-31-18.)

(110 ILCS 992/15-35)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 15-35. Refusal to issue license. The Secretary shall refuse to issue or renew a license if:
(1) it is determined that the applicant is not in

compliance with any provisions of this Act;

(2) there is substantial continuity between the

applicant and any violator of this Act; or

(3) the Secretary cannot make the findings

specified in subsection (a) of Section 15-15 of this Act.

(Source: P.A. 100-540, eff. 12-31-18.)

(110 ILCS 992/15-40)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 15-40. License issuance and renewal; fees.
(a) Licenses shall be renewed every year using the common renewal date of the Nationwide Mortgage Licensing System and Registry, as adopted by the Secretary. Properly completed renewal application forms and filing fees may be received by the Secretary 60 days prior to the license expiration date, but, to be deemed timely, the completed renewal application forms and filing fees must be received by the Secretary no later than 30 days prior to the license expiration date.
(b) It shall be the responsibility of each licensee to accomplish renewal of its license. Failure by a licensee to submit a properly completed renewal application form and fees in a timely fashion, absent a written extension from the Secretary, shall result in the license becoming inactive.
(c) No activity regulated by this Act shall be conducted by the licensee when a license becomes inactive. An inactive license may be reactivated by the Secretary upon payment of the renewal fee and payment of a reactivation fee equal to the renewal fee.
(d) A licensee ceasing an activity or activities regulated by this Act and desiring to no longer be licensed shall so inform the Secretary in writing and, at the same time, convey any license issued and all other symbols or indicia of licensure. The licensee shall include a plan for the withdrawal from regulated business, including a timetable for the disposition of the business, and comply with the surrender guidelines or requirements of the Secretary. Upon receipt of such written notice, the Secretary shall post the cancellation or issue a certified statement canceling the license.
(e) The expenses of administering this Act, including investigations and examinations provided for in this Act, shall be borne by and assessed against entities regulated by this Act. Subject to the limitations set forth in Section 15-15 of this Act, the Secretary shall establish fees by rule in at least the following categories:
(1) investigation of licensees and license applicant

fees;

(2) examination fees;
(3) contingent fees; and
(4) such other categories as may be required to

administer this Act.

(Source: P.A. 100-540, eff. 12-31-18.)



Article 20 - Supervision

(110 ILCS 992/Art. 20 heading)

(110 ILCS 992/20-5)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 20-5. Functions; powers; duties. The functions, powers, and duties of the Secretary shall include the following:
(1) to issue or refuse to issue any license as

provided by this Act;

(2) to revoke or suspend for cause any license issued

under this Act;

(3) to keep records of all licenses issued under this

Act;

(4) to receive, consider, investigate, and act upon

complaints made by any person in connection with any student loan servicing licensee in this State;

(5) to prescribe the forms of and receive:
(A) applications for licenses; and
(B) all reports and all books and records

required to be made by any licensee under this Act, including annual audited financial statements and annual reports of student loan activity;

(6) to adopt rules necessary and proper for the

administration of this Act;

(7) to subpoena documents and witnesses and compel

their attendance and production, to administer oaths, and to require the production of any books, papers, or other materials relevant to any inquiry authorized by this Act;

(8) to issue orders against any person if the

Secretary has reasonable cause to believe that an unsafe, unsound, or unlawful practice has occurred, is occurring, or is about to occur; if any person has violated, is violating, or is about to violate any law, rule, or written agreement with the Secretary; or for the purpose of administering the provisions of this Act and any rule adopted in accordance with this Act;

(9) to address any inquiries to any licensee, or

the officers thereof, in relation to its activities and conditions, or any other matter connected with its affairs, and it shall be the duty of any licensee or person so addressed to promptly reply in writing to those inquiries; the Secretary may also require reports from any licensee at any time the Secretary may deem desirable;

(10) to examine the books and records of every

licensee under this Act;

(11) to enforce provisions of this Act;
(12) to levy fees, fines, and charges for services

performed in administering this Act; the aggregate of all fees collected by the Secretary on and after the effective date of this Act shall be paid promptly after receipt, accompanied by a detailed statement thereof, into the Bank and Trust Company Fund under Section 20-10; the amounts deposited into that Fund shall be used for the ordinary and contingent expenses of the Department; nothing in this Act shall prevent the continuation of the practice of paying expenses involving salaries, retirement, social security, and State-paid insurance of State officers by appropriation from the General Revenue Fund;

(13) to appoint examiners, supervisors, experts, and

special assistants as needed to effectively and efficiently administer this Act;

(14) to conduct hearings for the purpose of:
(A) appeals of orders of the Secretary;
(B) suspensions or revocations of licenses, or

fining of licensees;

(C) investigating:
(i) complaints against licensees; or
(ii) annual gross delinquency rates; and
(D) carrying out the purposes of this Act;
(15) to exercise exclusive visitorial power over a

licensee unless otherwise authorized by this Act or as vested in the courts, or upon prior consultation with the Secretary, a foreign student loan servicing regulator with an appropriate supervisory interest in the parent or affiliate of a licensee;

(16) to enter into cooperative agreements with state

regulatory authorities of other states to provide for examination of corporate offices or branches of those states and to accept reports of such examinations;

(17) to assign an examiner or examiners to monitor

the affairs of a licensee with whatever frequency the Secretary determines appropriate and to charge the licensee for reasonable and necessary expenses of the Secretary if in the opinion of the Secretary an emergency exists or appears likely to occur;

(18) to impose civil penalties of up to $50 per day

against a licensee for failing to respond to a regulatory request or reporting requirement; and

(19) to enter into agreements in connection with the

Nationwide Mortgage Licensing System and Registry.

(Source: P.A. 100-540, eff. 12-31-18.)

(110 ILCS 992/20-10)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 20-10. Bank and Trust Company Fund. All moneys received by the Secretary under this Act in conjunction with the provisions relating to student loan servicers shall be paid into and all expenses incurred by the Secretary under this Act in conjunction with the provisions relating to student loan servicers shall be paid from the Bank and Trust Company Fund.
(Source: P.A. 100-540, eff. 12-31-18.)

(110 ILCS 992/20-15)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 20-15. Examination; prohibited activities.
(a) The business affairs of a licensee under this Act shall be examined for compliance with this Act as often as the Secretary deems necessary and proper. The Secretary may adopt rules with respect to the frequency and manner of examination. The Secretary shall appoint a suitable person to perform such examination. The Secretary and his or her appointees may examine the entire books, records, documents, and operations of each licensee and its subsidiary, affiliate, or agent, and may examine any of the licensee's or its subsidiary's, affiliate's, or agent's officers, directors, employees, and agents under oath.
(b) The Secretary shall prepare a sufficiently detailed report of each licensee's examination, shall issue a copy of such report to each licensee's principals, officers, or directors, and shall take appropriate steps to ensure correction of violations of this Act.
(c) Affiliates of a licensee shall be subject to examination by the Secretary on the same terms as the licensee, but only when reports from or examination of a licensee provides for documented evidence of unlawful activity between a licensee and affiliate benefiting, affecting, or deriving from the activities regulated by this Act.
(d) The expenses of any examination of the licensee and affiliates shall be borne by the licensee and assessed by the Secretary as may be established by rule.
(e) Upon completion of the examination, the Secretary shall issue a report to the licensee. All confidential supervisory information, including the examination report and the work papers of the report, shall belong to the Secretary's office and may not be disclosed to anyone other than the licensee, law enforcement officials or other regulatory agencies that have an appropriate regulatory interest as determined by the Secretary, or to a party presenting a lawful subpoena to the Department. The Secretary may, through the Attorney General, immediately appeal to the court of jurisdiction the disclosure of such confidential supervisory information and seek a stay of the subpoena pending the outcome of the appeal. Reports required of licensees by the Secretary under this Act and results of examinations performed by the Secretary under this Act shall be the property of only the Secretary, but may be shared with the licensee. Access under this Act to the books and records of each licensee shall be limited to the Secretary and his or her agents as provided in this Act and to the licensee and its authorized agents and designees. No other person shall have access to the books and records of a licensee under this Act. Any person upon whom a demand for production of confidential supervisory information is made, whether by subpoena, order, or other judicial or administrative process, must withhold production of the confidential supervisory information and must notify the Secretary of the demand, at which time the Secretary is authorized to intervene for the purpose of enforcing the limitations of this Section or seeking the withdrawal or termination of the attempt to compel production of the confidential supervisory information. The Secretary may impose any conditions and limitations on the disclosure of confidential supervisory information that are necessary to protect the confidentiality of that information. Except as authorized by the Secretary, no person obtaining access to confidential supervisory information may make a copy of the confidential supervisory information. The Secretary may condition a decision to disclose confidential supervisory information on entry of a protective order by the court or administrative tribunal presiding in the particular case or on a written agreement of confidentiality. In a case in which a protective order or agreement has already been entered between parties other than the Secretary, the Secretary may nevertheless condition approval for release of confidential supervisory information upon the inclusion of additional or amended provisions in the protective order. The Secretary may authorize a party who obtained the records for use in one case to provide them to another party in another case, subject to any conditions that the Secretary may impose on either or both parties. The requester shall promptly notify other parties to a case of the release of confidential supervisory information obtained and, upon entry of a protective order, shall provide copies of confidential supervisory information to the other parties.
(f) The Secretary and employees of the Department shall be subject to the restrictions provided in Section 2.5 of the Division of Banking Act, including, without limitation, the restrictions on (i) owning shares of stock or holding any other equity interest in an entity regulated under this Act or in any corporation or company that owns or controls an entity regulated under this Act; (ii) being an officer, director, employee, or agent of an entity regulated under this Act; and (iii) obtaining a loan or accepting a gratuity from an entity regulated under this Act.
(Source: P.A. 100-540, eff. 12-31-18.)

(110 ILCS 992/20-20)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 20-20. Subpoena power of the Secretary.
(a) The Secretary shall have the power to issue and to serve subpoenas and subpoenas duces tecum to compel the attendance of witnesses and the production of all books, accounts, records, and other documents and materials relevant to an examination or investigation. The Secretary, or his or her duly authorized representative, shall have power to administer oaths and affirmations to any person.
(b) In the event of noncompliance with a subpoena or subpoena duces tecum issued or caused to be issued by the Secretary, the Secretary may, through the Attorney General, petition the circuit court of the county in which the person subpoenaed resides or has its principal place of business for an order requiring the subpoenaed person to appear and testify and to produce such books, accounts, records, and other documents as are specified in the subpoena duces tecum. The court may grant injunctive relief restraining the person from advertising, promoting, soliciting, entering into, offering to enter into, continuing, or completing any student loan servicing transaction. The court may grant other relief, including, but not limited to, the restraint, by injunction or appointment of a receiver, of any transfer, pledge, assignment, or other disposition of the person's assets or any concealment, alteration, destruction, or other disposition of books, accounts, records, or other documents and materials as the court deems appropriate, until the person has fully complied with the subpoena or subpoena duces tecum and the Secretary has completed an investigation or examination.
(c) If it appears to the Secretary that the compliance with a subpoena or subpoena duces tecum issued or caused to be issued by the Secretary pursuant to this Section is essential to an investigation or examination, the Secretary, in addition to the other remedies provided for in this Act, may, through the Attorney General, apply for relief to the circuit court of the county in which the subpoenaed person resides or has its principal place of business. The court shall thereupon direct the issuance of an order against the subpoenaed person requiring sufficient bond conditioned on compliance with the subpoena or subpoena duces tecum. The court shall cause to be endorsed on the order a suitable amount of bond or payment pursuant to which the person named in the order shall be freed, having a due regard to the nature of the case.
(d) In addition, the Secretary may, through the Attorney General, seek a writ of attachment or an equivalent order from the circuit court having jurisdiction over the person who has refused to obey a subpoena, who has refused to give testimony, or who has refused to produce the matters described in the subpoena duces tecum.
(Source: P.A. 100-540, eff. 12-31-18.)

(110 ILCS 992/20-25)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 20-25. Report required of licensee. In addition to any reports required under this Act, every licensee shall file any other report the Secretary requests.
(Source: P.A. 100-540, eff. 12-31-18.)

(110 ILCS 992/20-30)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 20-30. Suspension; revocation of licenses; fines.
(a) Upon written notice to a licensee, the Secretary may suspend or revoke any license issued pursuant to this Act if, in the notice, he or she makes a finding of one or more of the following:
(1) that through separate acts or an act or a course

of conduct, the licensee has violated any provisions of this Act, any rule adopted by the Secretary, or any other law, rule, or regulation of this State or the United States;

(2) that any fact or condition exists that, if it had

existed at the time of the original application for the license, would have warranted the Secretary in refusing originally to issue the license; or

(3) that if a licensee is other than an individual,

any ultimate equitable owner, officer, director, or member of the licensed partnership, association, corporation, or other entity has acted or failed to act in a way that would be cause for suspending or revoking a license to that party as an individual.

(b) No license shall be suspended or revoked, except as provided in this Section, nor shall any licensee be fined without notice of his or her right to a hearing as provided in Section 20-65 of this Act.
(c) The Secretary, on good cause shown that an emergency exists, may suspend any license for a period not exceeding 180 days, pending investigation.
(d) The provisions of subsection (d) of Section 15-40 of this Act shall not affect a licensee's civil or criminal liability for acts committed prior to surrender of a license.
(e) No revocation, suspension, or surrender of any license shall impair or affect the obligation of any pre-existing lawful contract between the licensee and any person.
(f) Every license issued under this Act shall remain in force and effect until the license expires without renewal, is surrendered, is revoked, or is suspended in accordance with the provisions of this Act, but the Secretary shall have authority to reinstate a suspended license or to issue a new license to a licensee whose license has been revoked if no fact or condition then exists which would have warranted the Secretary in refusing originally to issue that license under this Act.
(g) Whenever the Secretary revokes or suspends a license issued pursuant to this Act or fines a licensee under this Act, he or she shall execute a written order to that effect. The Secretary shall post notice of the order on an agency Internet site maintained by the Secretary or on the Nationwide Mortgage Licensing System and Registry and shall serve a copy of the order upon the licensee. Any such order may be reviewed in the manner provided by Section 20-65 of this Act.
(h) If the Secretary finds any person in violation of the grounds set forth in subsection (i), he or she may enter an order imposing one or more of the following penalties:
(1) revocation of license;
(2) suspension of a license subject to reinstatement

upon satisfying all reasonable conditions the Secretary may specify;

(3) placement of the licensee or applicant on

probation for a period of time and subject to all reasonable conditions as the Secretary may specify;

(4) issuance of a reprimand;
(5) imposition of a fine not to exceed $25,000 for

each count of separate offense; except that a fine may be imposed not to exceed $75,000 for each separate count of offense of paragraph (2) of subsection (i) of this Section; or

(6) denial of a license.
(i) The following acts shall constitute grounds for which the disciplinary actions specified in subsection (h) may be taken:
(1) being convicted or found guilty, regardless of

pendency of an appeal, of a crime in any jurisdiction that involves fraud, dishonest dealing, or any other act of moral turpitude;

(2) fraud, misrepresentation, deceit, or negligence

in any student loan transaction;

(3) a material or intentional misstatement of fact on

an initial or renewal application;

(4) insolvency or filing under any provision of the

federal Bankruptcy Code as a debtor;

(5) failure to account or deliver to any person any

property, such as any money, fund, deposit, check, draft, or other document or thing of value, that has come into his or her hands and that is not his or her property or that he or she is not in law or equity entitled to retain, under the circumstances and at the time which has been agreed upon or is required by law or, in the absence of a fixed time, upon demand of the person entitled to such accounting and delivery;

(6) failure to disburse funds in accordance with

agreements;

(7) having a license, or the equivalent, to practice

any profession or occupation revoked, suspended, or otherwise acted against, including the denial of licensure by a licensing authority of this State or another state, territory, or country for fraud, dishonest dealing, or any other act of moral turpitude;

(8) failure to comply with an order of the

Secretary or rule made or issued under the provisions of this Act;

(9) engaging in activities regulated by this Act

without a current, active license unless specifically exempted by this Act;

(10) failure to pay in a timely manner any fee,

charge, or fine under this Act;

(11) failure to maintain, preserve, and keep

available for examination all books, accounts, or other documents required by the provisions of this Act and the rules of the Secretary;

(12) refusing, obstructing, evading, or unreasonably

delaying an investigation, information request, or examination authorized under this Act, or refusing, obstructing, evading, or unreasonably delaying compliance with the Secretary's subpoena or subpoena duces tecum; and

(13) failure to comply with or a violation of any

provision of this Act.

(j) A licensee shall be subject to the disciplinary actions specified in this Act for violations of subsection (i) by any officer, director, shareholder, joint venture, partner, ultimate equitable owner, or employee of the licensee.
(k) A licensee shall be subject to suspension or revocation for unauthorized employee actions only if there is a pattern of repeated violations by employees or the licensee has knowledge of the violations or there is substantial harm to a consumer.
(l) Procedures for surrender of a license include the following:
(1) The Secretary may, after 10 days' notice by

certified mail to the licensee at the address set forth on the license, stating the contemplated action and in general the grounds for the contemplated action and the date, time, and place of a hearing thereon, and after providing the licensee with a reasonable opportunity to be heard prior to such action, fine such licensee an amount not exceeding $25,000 per violation, or revoke or suspend any license issued under this Act if he or she finds that:

(i) the licensee has failed to comply with any

provision of this Act or any order, decision, finding, rule, regulation, or direction of the Secretary lawfully made pursuant to the authority of this Act; or

(ii) any fact or condition exists that, if it

had existed at the time of the original application for the license, clearly would have warranted the Secretary in refusing to issue the license.

(2) Any licensee may submit an application to

surrender a license, but, upon the Secretary approving the surrender, it shall not affect the licensee's civil or criminal liability for acts committed prior to surrender or entitle the licensee to a return of any part of the license fee.

(Source: P.A. 100-540, eff. 12-31-18.)

(110 ILCS 992/20-35)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 20-35. Investigation of complaints. The Secretary shall at all times maintain staff and facilities adequate to receive, record, and investigate complaints and inquiries made by any person concerning this Act and any licensees under this Act. Each licensee shall open its books, records, documents, and offices wherever situated to the Secretary or his or her appointees as needed to facilitate such investigations.
(Source: P.A. 100-540, eff. 12-31-18.)

(110 ILCS 992/20-40)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 20-40. Additional investigation and examination authority. In addition to any authority allowed under this Act, the Secretary shall have the authority to conduct investigations and examinations as follows:
(1) For purposes of initial licensing, license

renewal, license suspension, license conditioning, license revocation or termination, or general or specific inquiry or investigation to determine compliance with this Act, the Secretary shall have the authority to access, receive, and use any books, accounts, records, files, documents, information, or evidence, including, but not limited to, the following:

(A) criminal, civil, and administrative history

information, including nonconviction data as specified in the Criminal Code of 2012;

(B) personal history and experience information,

including independent credit reports obtained from a consumer reporting agency described in Section 603(p) of the federal Fair Credit Reporting Act; and

(C) any other documents, information, or evidence

the Secretary deems relevant to the inquiry or investigation, regardless of the location, possession, control, or custody of the documents, information, or evidence.

(2) For the purposes of investigating violations or

complaints arising under this Act or for the purposes of examination, the Secretary may review, investigate, or examine any licensee, individual, or person subject to this Act as often as necessary in order to carry out the purposes of this Act. The Secretary may direct, subpoena, or order the attendance of and examine under oath all persons whose testimony may be required about the loans or the business or subject matter of any such examination or investigation, and may direct, subpoena, or order the person to produce books, accounts, records, files, and any other documents the Secretary deems relevant to the inquiry.

(3) Each licensee, individual, or person subject to

this Act shall make available to the Secretary upon request the books and records relating to the operations of the licensee, individual, or person subject to this Act. The Secretary shall have access to those books and records and interview the officers, principals, employees, independent contractors, agents, and customers of the licensee, individual, or person subject to this Act concerning their business.

(4) Each licensee, individual, or person subject to

this Act shall make or compile reports or prepare other information as directed by the Secretary in order to carry out the purposes of this Section, including, but not limited to:

(A) accounting compilations;
(B) information lists and data concerning loan

transactions in a format prescribed by the Secretary; or

(C) other information deemed necessary to carry

out the purposes of this Section.

(5) In making any examination or investigation

authorized by this Act, the Secretary may control access to any documents and records of the licensee or person under examination or investigation. The Secretary may take possession of the documents and records or place a person in exclusive charge of the documents and records in the place where they are usually kept. During the period of control, no person shall remove or attempt to remove any of the documents or records, except pursuant to a court order or with the consent of the Secretary. Unless the Secretary has reasonable grounds to believe the documents or records of the licensee have been, or are at risk of being altered or destroyed for purposes of concealing a violation of this Act, the licensee or owner of the documents and records shall have access to the documents or records as necessary to conduct its ordinary business affairs.

(6) In order to carry out the purposes of this

Section, the Secretary may:

(A) retain attorneys, accountants, or other

professionals and specialists as examiners, auditors, or investigators to conduct or assist in the conduct of examinations or investigations;

(B) enter into agreements or relationships with

other government officials or regulatory associations in order to improve efficiencies and reduce regulatory burden by sharing resources, standardized or uniform methods or procedures, and documents, records, information, or evidence obtained under this Section;

(C) use, hire, contract, or employ public or

privately available analytical systems, methods, or software to examine or investigate the licensee, individual, or person subject to this Act;

(D) accept and rely on examination or

investigation reports made by other government officials, within or outside this State; or

(E) accept audit reports made by an independent

certified public accountant for the licensee, individual, or person subject to this Act in the course of that part of the examination covering the same general subject matter as the audit and may incorporate the audit report in the report of the examination, report of investigation, or other writing of the Secretary.

(7) The authority of this Section shall remain in

effect, whether such a licensee, individual, or person subject to this Act acts or claims to act under any licensing or registration law of this State or claims to act without the authority.

(8) No licensee, individual, or person subject to

investigation or examination under this Section may knowingly withhold, abstract, remove, mutilate, destroy, or secrete any books, records, computer records, or other information.

(Source: P.A. 100-540, eff. 12-31-18.)

(110 ILCS 992/20-45)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 20-45. Confidential information. In hearings conducted under this Act, information presented into evidence that was acquired by the licensee when serving any individual in connection with a student loan, including all financial information of the individual, shall be deemed strictly confidential and shall be made available only as part of the record of a hearing under this Act or otherwise (i) when the record is required, in its entirety, for purposes of judicial review or (ii) upon the express written consent of the individual served, or in the case of his or her death or disability, the consent of his or her personal representative.
(Source: P.A. 100-540, eff. 12-31-18.)

(110 ILCS 992/20-50)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 20-50. Confidentiality.
(a) In order to promote more effective regulation and reduce regulatory burden through supervisory information sharing, except as otherwise provided in federal Public Law 110-289, Section 1512, the requirements under any federal law or State law regarding the privacy or confidentiality of any information or material provided to the Nationwide Mortgage Licensing System and Registry, and any privilege arising under federal or State law, including the rules of any federal or State court, with respect to such information or material, shall continue to apply to information or material after the information or material has been disclosed to the Nationwide Mortgage Licensing System and Registry. The information and material may be shared with all State and federal regulatory officials with student loan industry oversight authority without the loss of privilege or the loss of confidentiality protections provided by federal law or State law.
(b) In order to promote more effective regulation and reduce regulatory burden through supervisory information sharing, the Secretary is authorized to enter agreements or sharing arrangements with other governmental agencies, the Conference of State Bank Supervisors or other associations representing governmental agencies as established by rule, regulation, or order of the Secretary. The sharing of confidential supervisory information or any information or material described in subsection (a) of this Section pursuant to an agreement or sharing arrangement shall not result in the loss of privilege or the loss of confidentiality protections provided by federal law or State law.
(c) In order to promote more effective regulation and reduce regulatory burden through supervisory information sharing, information or material that is subject to a privilege or confidentiality under subsection (a) of this Section shall not be subject to the following:
(1) disclosure under any State law governing the

disclosure to the public of information held by an officer or an agency of the State; or

(2) subpoena or discovery, or admission into

evidence, in any private civil action or administrative process, unless with respect to any privilege held by the Nationwide Mortgage Licensing System and Registry with respect to the information or material, the person to whom such information or material pertains waives, in whole or in part, in the discretion of that person, that privilege.

(d) In order to promote more effective regulation and reduce regulatory burden through supervisory information sharing, any other law relating to the disclosure of confidential supervisory information or any information or material described in subsection (a) of this Section that is inconsistent with subsection (a) of this Section shall be superseded by the requirements of this Section to the extent the other law provides less confidentiality or a weaker privilege.
(Source: P.A. 100-540, eff. 12-31-18.)

(110 ILCS 992/20-55)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 20-55. Reports of violations. Any person licensed under this Act or any other person may report to the Secretary any information to show that a person subject to this Act is or may be in violation of this Act. A licensee who files a report with the Department that another licensee is engaged in one or more violations pursuant to this Act shall not be the subject of disciplinary action by the Department, unless the Department determines, by a preponderance of the evidence available to the Department, that the reporting person knowingly and willingly participated in the violation that was reported.
(Source: P.A. 100-540, eff. 12-31-18.)

(110 ILCS 992/20-60)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 20-60. Rules and regulations of the Secretary.
(a) In addition to such powers as may be prescribed by this Act, the Secretary is hereby authorized and empowered to adopt rules consistent with the purposes of this Act, including, but not limited to:
(1) rules in connection with the activities of

licensees as may be necessary and appropriate for the protection of consumers in this State;

(2) rules as may be necessary and appropriate to

define improper or fraudulent business practices in connection with the activities of licensees in servicing student loans;

(3) rules that define the terms used in this Act

and as may be necessary and appropriate to interpret and implement the provisions of this Act; and

(4) rules as may be necessary for the enforcement

of this Act.

(b) The Secretary is hereby authorized and empowered to make specific rulings, demands, and findings that he or she deems necessary for the proper conduct of the student loan servicing industry.
(c) A person or entity may make a written application to the Department for a written interpretation of this Act. The Department may then, in its sole discretion, choose to issue a written interpretation. To be valid, a written interpretation must be signed by the Secretary, or his or her designee, and the Department's General Counsel. A written interpretation expires 2 years after the date that it was issued.
(d) No provision in this Act that imposes liability or establishes violations shall apply to any act taken by a person or entity in conformity with a written interpretation of this Act that is in effect at the time the act is taken, notwithstanding whether the written interpretation is later amended, rescinded, or determined by judicial or other authority to be invalid for any reason.
(Source: P.A. 100-540, eff. 12-31-18.)

(110 ILCS 992/20-65)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 20-65. Appeal and review.
(a) Any person or entity affected by a decision of the Secretary under any provision of this Act may obtain review of that decision within the Department.
(b) The Secretary may, in accordance with the Illinois Administrative Procedure Act, adopt rules to provide for review within the Department of his or her decisions affecting the rights of entities under this Act. The review shall provide for, at a minimum:
(1) appointment of a hearing officer other than a

regular employee of the Department;

(2) appropriate procedural rules, specific deadlines

for filings, and standards of evidence and of proof; and

(3) provision for apportioning costs among parties to

the appeal.

(c) All final agency determinations of appeals to decisions of the Secretary may be reviewed in accordance with and under the provisions of the Administrative Review Law. Appeals from all final orders and judgments entered by a court in review of any final administrative decision of the Secretary or of any final agency review of a decision of the Secretary may be taken as in other civil cases.
(Source: P.A. 100-540, eff. 12-31-18.)

(110 ILCS 992/20-70)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 20-70. Violations of this Act; Secretary's orders. If the Secretary finds, as the result of examination, investigation, or review of reports submitted by a licensee, that the business and affairs of a licensee are not being conducted in accordance with this Act, the Secretary shall notify the licensee of the correction necessary. If a licensee fails to correct such violations, the Secretary shall issue an order requiring immediate correction and compliance with this Act, specifying a reasonable date for performance.
The Secretary may adopt rules to provide for an orderly and timely appeal of all orders within the Department. The rules may include provision for assessment of fees and costs.
(Source: P.A. 100-540, eff. 12-31-18.)

(110 ILCS 992/20-75)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 20-75. Collection of compensation. Unless exempt from licensure under this Act, no person engaged in or offering to engage in any act or service for which a license under this Act is required may bring or maintain any action in any court of this State to collect compensation for the performance of the licensable services without alleging and proving that he or she was the holder of a valid student loan servicing license under this Act at all times during the performance of those services.
(Source: P.A. 100-540, eff. 12-31-18.)

(110 ILCS 992/20-80)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 20-80. Licensure fees.
(a) The fees for licensure shall be a $1,000 application fee and an additional $800 fee for investigation performed in conjunction with Section 15-5. The fees are nonrefundable.
(b) The fee for an application renewal shall be $1,000. The fee is nonrefundable.
(Source: P.A. 100-540, eff. 12-31-18.)

(110 ILCS 992/20-85)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 20-85. Injunction. The Secretary, through the Attorney General, may maintain an action in the name of the people of the State of Illinois and may apply for an injunction in the circuit court to enjoin a person from engaging in unlicensed student loan servicing activity.
(Source: P.A. 100-540, eff. 12-31-18.)



Article 25 - Consumer Fraud and Deceptive Business Practices Act

(110 ILCS 992/Art. 25 heading)

(110 ILCS 992/25-5)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 25-5. Enforcement; Consumer Fraud and Deceptive Business Practices Act. The Attorney General may enforce a violation of Article 5 of this Act as an unlawful practice under the Consumer Fraud and Deceptive Business Practices Act.
(Source: P.A. 100-540, eff. 12-31-18.)



Article 99 - Severability; Effective Date

(110 ILCS 992/Art. 99 heading)

(110 ILCS 992/99-1)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 99-1. Severability. The provisions of this Act are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 100-540, eff. 12-31-18.)

(110 ILCS 992/99-99)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 99-99. Effective date. This Act takes effect December 31, 2018.
(Source: P.A. 100-540, eff. 12-31-18.)






110 ILCS 995/ - Veterinary Student Loan Repayment Program Act.

(110 ILCS 995/1)
Sec. 1. Short title. This Act may be cited as the Veterinary Student Loan Repayment Program Act.
(Source: P.A. 96-142, eff. 8-7-09.)

(110 ILCS 995/15)
Sec. 15. Definitions. In this Act:
"College" means the College of Veterinary Medicine of the University of Illinois.
"Program" means the Veterinary Student Loan Repayment Program established under this Act.
"University" means the University of Illinois.
(Source: P.A. 96-142, eff. 8-7-09.)

(110 ILCS 995/20)
Sec. 20. Veterinary Student Loan Repayment Program.
(a) There is hereby created a veterinary training program for large animal and public health veterinary medicine, which shall be known as the Veterinary Student Loan Repayment Program and administered through the University of Illinois.
(b) The purpose of the Program is to provide encouragement, opportunities, and incentives for persons pursuing a veterinary medicine degree program at the University of Illinois to engage, upon completion of such education program, in (i) veterinary practice that is at least 51% devoted to large animal medicine that enhances agricultural animal health and productivity or (ii) regulatory veterinary medicine that supports public health and safety, livestock biosecurity, or food animal disease diagnosis.
(c) Subject to appropriation and upon recommendation of the College, the University may enter into a program agreement with up to 4 veterinary students during the first year of operation of the Program; up to 8 veterinary students during the second year of operation of the Program; up to 12 veterinary students during the third year of operation of the Program; and up to 16 veterinary students during the fourth year of operation of the Program and every year thereafter until the expiration of the Program, as set forth in Section 40 of this Act. Preference must be given to those students who are Illinois residents. Each student entering into a program agreement shall receive a loan in the amount of $20,000 per year to cover tuition, books, supplies and other school expenses and travel and training expenses incurred by the student in pursuing a veterinary medicine degree. A student may be the recipient of a loan under the Program for no more than 4 years.
(d) Upon the satisfaction of all commitments made under the Program and all provisions of the program agreement, all loans disbursed to a student under the Program shall be deemed satisfied and forgiven.
(Source: P.A. 96-142, eff. 8-7-09.)

(110 ILCS 995/25)
Sec. 25. Program agreement.
(a) Prior to receiving a loan under the Program, each loan recipient must sign an agreement pledging that he or she shall:
(1) complete the veterinary medicine degree program

at the College;

(2) complete all advanced training in public health,

livestock biosecurity, foreign animal disease diagnosis, regulatory veterinary medicine and zoonotic disease and complete an externship and mentorship with a licensed, accredited veterinarian in Illinois who practices in one of the areas of veterinary service need identified in this Act and as required by the University;

(3) engage in the full-time practice of veterinary

medicine in any of the identified areas of veterinary service need identified in this Act;

(4) practice full-time for a period of at least 12

continuous months for each separate year that he or she received a loan under the Program, unless such obligation is otherwise satisfied as provided in this Act; and

(5) commence the full-time practice required under

this Section within 180 days after completion of his or her degree program or, if he or she enters a post-degree training program such as a graduate school or internship or residency program, within 90 days after completion of that post-degree training program.

(b) The fulfillment of obligations set forth in the program agreement may be postponed under any of the following circumstances:
(1) Any period of temporary medical disability during

which the loan recipient is unable to practice veterinary medicine due to such disability.

(2) Any period of time in which the loan recipient is

engaged in mandatory military service as part of the U.S. Armed Forces.

(3) Any other period of postponement agreed to or

determined in accordance with criteria agreed to in the program agreement.

(c) The obligations of a program agreement shall be discharged prematurely upon the death of the loan recipient or in the event that the loan recipient is unable to practice veterinary medicine due to permanent disability.
(Source: P.A. 96-142, eff. 8-7-09.)

(110 ILCS 995/30)
Sec. 30. Failure to satisfy program agreement. Upon the failure of a loan recipient to satisfy the obligations set forth in the program agreement, he or she must repay to the University the amount equal to the amount loaned to the recipient less a prorated amount based on any periods of practice of veterinary medicine meeting the requirements of the program agreement, plus interest at a rate of 18% interest per year beginning on the date of the failure to satisfy the program requirement. Such interest shall be compounded annually.
(Source: P.A. 96-142, eff. 8-7-09.)

(110 ILCS 995/35)
Sec. 35. Collected payments. Payments received by the University in accordance with this Act shall be deposited with the University for the purpose of supporting the Program, which shall include providing funding for additional loans as provided for under this Act, and administrative costs associated with administering the Program.
(Source: P.A. 96-142, eff. 8-7-09.)

(110 ILCS 995/40)
Sec. 40. Expiration of Program. The University may not enter into any program agreement under the Program or the provisions of this Act after July 1, 2019. All program agreements entered into prior to July 1, 2019 shall continue in full force and effect, subject to the requirements of this Act.
(Source: P.A. 96-142, eff. 8-7-09.)

(110 ILCS 995/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 96-142, eff. 8-7-09.)



110 ILCS 1005/ - Private College Act.

(110 ILCS 1005/0.01) (from Ch. 144, par. 120)
Sec. 0.01. Short title. This Act may be cited as the Private College Act.
(Source: P.A. 86-1324.)

(110 ILCS 1005/1) (from Ch. 144, par. 121)
Sec. 1. For the purposes of this Act:
"Post-secondary educational institution" means a privately-operated college, junior college or university offering degrees and instruction above the high school level either in residence or by correspondence.
"Board" means the Board of Higher Education established under "An Act creating a Board of Higher Education, defining its powers and duties, making an appropriation therefor, and repealing an Act herein named", approved August 22, 1961, as now or hereafter amended.
"Degree" means any designation, appellation, series of letters or words, or other symbol which signifies or purports to signify that the recipient thereof has satisfactorily completed an organized academic program of study beyond the secondary school level.
(Source: P.A. 80-1309.)

(110 ILCS 1005/2) (from Ch. 144, par. 122)
Sec. 2. After July 17, 1945, no person or group of persons may establish and operate or be permitted to become incorporated for the purpose of operating a post-secondary educational institution without obtaining a certificate of approval from the Board so to do. Application for such certificate shall be made to the Board upon forms furnished by it.
This amendatory Act of 1978 does not terminate the validity of a certificate of approval issued prior to and in effect on the effective date of this amendatory Act of 1978.
(Source: P.A. 80-1309.)

(110 ILCS 1005/3) (from Ch. 144, par. 123)
Sec. 3. Applications submitted to the Board for a certificate of approval to operate a post-secondary educational institution shall contain a statement of the following:
1. the proposed name of the institution and its proposed location;
2. the nature, extent and purposes of the courses of study to be given;
3. the fees to be charged and the conditions under which the fees are to be paid;
4. the education and experience of the members of the teaching staff;
5. the degrees to be issued to students upon completion of courses of instruction.
(Source: P.A. 80-1309.)

(110 ILCS 1005/4) (from Ch. 144, par. 124)
Sec. 4. Upon the filing of an application for a certificate of approval the Board shall make an examination to ascertain:
1. That each course of instruction to be offered or given is adequate, suitable, and proper;
2. That the fee to be charged for the courses of instruction, and the conditions and terms under which such fees are to be paid are reasonable;
3. That an adequate physical plant and adequate facilities are provided;
4. That the members of the teaching staff are adequately prepared to fulfill their instructional obligations;
5. That the institution does not promise or agree to any right or privilege in respect to professional examinations or to the practice of any profession in violation of the laws of this State;
6. That the institution does not offer inducements that are designed to deceive the prospective student or make any promises which it does not have the present means or ability to perform.
If the examination shows that the applicant has such qualifications a certificate of approval shall be issued.
(Source: P.A. 80-1309.)

(110 ILCS 1005/5) (from Ch. 144, par. 125)
Sec. 5. A certificate of approval of a post-secondary educational institution may be revoked for any of the following:
1. Violation of any of the conditions governing the issuance of the certificate;
2. Failure to comply with any of the rules adopted by the Board;
3. Fraudulent conduct on the part of any person conducting the institution or of any person, acting within the scope of his employment, employed by the owners or persons conducting the institution, on account of which conduct any student enrolled in the institution has been injured or has suffered financial loss.
(Source: P.A. 80-1309.)

(110 ILCS 1005/6) (from Ch. 144, par. 126)
Sec. 6. The Board may upon its own motion and shall upon the verified complaint in writing of any person setting forth facts which if proved would constitute grounds for revocation as set forth in Section 5, investigate the actions of any person holding or claiming to hold a certificate. The Board shall, before revoking any certificate, at least 10 days prior to the date set for the hearing, notify in writing the holder of the certificate of any charges made and shall afford the accused person an opportunity to be heard in person or by counsel in reference thereto. Such notice may be served by delivery thereof personally to the accused person, or by mailing it by registered mail to the place of business last theretofore specified by the accused person in his last notification to the Board. At the time and place fixed in the notice, the Board shall proceed to hearing of the charges and both the accused person and the complainant shall be accorded ample opportunity to present in person or by counsel, such statements, testimony, evidence and argument as may be pertinent to the charges or to any defense thereto. The Board may continue such hearing from time to time.
(Source: P.A. 80-1309.)

(110 ILCS 1005/7) (from Ch. 144, par. 127)
Sec. 7. The Board may subpoena and bring before it any person in this State and take testimony either orally or by deposition, or both, with the same fees and mileage and in the same manner as prescribed by law in judicial proceedings in civil cases in circuit courts of this State.
The Board and any employee authorized by it so to do may administer oaths to witnesses at any hearing conducted under this Act.
(Source: P.A. 83-338.)

(110 ILCS 1005/8) (from Ch. 144, par. 128)
Sec. 8. Any circuit court, upon the application of the accused person or complainant or of the Board, may, by order duly entered, require the attendance of witnesses and the production of relevant books and papers before the Board in any hearing relative to the revocation of a certificate, and the court may compel obedience to its order by proceedings for contempt.
(Source: P.A. 83-334.)

(110 ILCS 1005/9) (from Ch. 144, par. 129)
Sec. 9. The Board, at its expense, shall provide a stenographer to take down the testimony and preserve a record of all proceedings, at the hearing of any case wherein a certificate is revoked. The notice of hearing, complaint and all other documents in the nature of pleadings and written motions filed in the proceedings, the transcript of testimony, the report of the Board and the orders of the Board shall be the record of such proceedings. The Board shall furnish a transcript of such record to any person interested in such hearing upon payment therefor of 25¢ per 100 words for each original transcript and 8¢ per 100 words for each carbon copy thereof ordered with the original; provided, that the charge for any part of such transcript ordered and paid for previous to the writing of the original record thereof shall be 8¢ per 100 words.
(Source: P.A. 80-1309.)

(110 ILCS 1005/10) (from Ch. 144, par. 130)
Sec. 10. The Board shall make a written report of its findings and recommendations. A copy of the report shall be served upon the accused person, either personally or by registered mail as provided in this Act for the service of the citation. Within 20 days after such service, the accused person may present to the Board his motion in writing for a rehearing, which motion shall specify the particular grounds therefor. If the accused person orders and pays for a transcript of the record as provided in this Section, the time elapsing thereafter and before such transcript is ready for delivery to him shall not be counted as part of such 20 days.
Whenever the Board is satisfied that substantial justice has not been done, it may order a rehearing. Upon the revocation of the certificate, the certificate shall be surrendered to the Board, and upon the holder's failure or refusal so to do, the Board may seize it.
(Source: P.A. 80-1309.)

(110 ILCS 1005/11) (from Ch. 144, par. 131)
Sec. 11. At any time after the revocation of any certificate, the Board may restore it to the accused person.
(Source: P.A. 80-1309.)

(110 ILCS 1005/12) (from Ch. 144, par. 132)
Sec. 12. Any person affected by a final administrative decision of the Board may have such decision reviewed judicially by the circuit court of the county wherein such person resides or, in the case of a corporation, wherein the registered office is located. If the plaintiff in the review proceeding is not a resident of this State the venue shall be in Sangamon County. The provisions of the Administrative Review Law, and all amendments and modifications thereof, and the rules adopted pursuant thereto, shall apply to and govern all proceedings for the judicial review of final administrative decisions of the Board hereunder.
The Board shall not be required to certify the record of the proceeding unless the plaintiff in the review proceeding shall first pay to him the sum of 5 cents per 100 words of such record. Exhibits shall be certified without cost.
(Source: P.A. 82-783.)

(110 ILCS 1005/14) (from Ch. 144, par. 134)
Sec. 14. The Board may make such rules as it deems necessary to carry out the purposes of this Act.
(Source: P.A. 80-1309.)

(110 ILCS 1005/14.5)
Sec. 14.5. Fees. Fees to cover the cost of reviewing applications for a certificate of approval to establish or operate a post-secondary educational institution may be set by the Board by rule.
Rulemaking authority to implement this amendatory Act of the 95th General Assembly, if any, is conditioned on the rules being adopted in accordance with all provisions of the Illinois Administrative Procedure Act and all rules and procedures of the Joint Committee on Administrative Rules; any purported rule not so adopted, for whatever reason, is unauthorized.
(Source: P.A. 95-1046, eff. 3-27-09.)

(110 ILCS 1005/14.10)
Sec. 14.10. Private College Academic Quality Assurance Fund. The Private College Academic Quality Assurance Fund is created as a special fund in the State treasury. All fees collected for the administration and enforcement of this Act must be deposited into this Fund. All money in the Fund must be used, subject to appropriation, by the Board to supplement support for the administration and enforcement of this Act and must not be used for any other purpose.
Rulemaking authority to implement this amendatory Act of the 95th General Assembly, if any, is conditioned on the rules being adopted in accordance with all provisions of the Illinois Administrative Procedure Act and all rules and procedures of the Joint Committee on Administrative Rules; any purported rule not so adopted, for whatever reason, is unauthorized.
(Source: P.A. 95-1046, eff. 3-27-09.)

(110 ILCS 1005/15) (from Ch. 144, par. 135)
Sec. 15. Any person violating any provision of this Act shall be guilty of a petty offense and fined not less than $25 nor more than $100. Each day's violation of any provision of this Act shall constitute a separate offense.
(Source: P.A. 84-1308.)



110 ILCS 1010/ - Academic Degree Act.

(110 ILCS 1010/0.01) (from Ch. 144, par. 230)
Sec. 0.01. Short title. This Act may be cited as the Academic Degree Act.
(Source: P.A. 86-1324.)

(110 ILCS 1010/1) (from Ch. 144, par. 231)
Sec. 1. Declaration of policy.) It is the policy of this State to prevent deception of the public resulting from the offering, conferring and use of fraudulent or substandard degrees. Since degrees are constantly used by employers in judging the training of prospective employees, by public and private professional groups in determining qualifications for admission to and continuance of practice, and by the general public in assessing the extent of competence of persons engaged in a wide range of activities necessary to the general welfare, regulation by law of such evidences of academic achievement is in the public interest. To the same end, the protection of legitimate institutions and of those holding degrees from them is also in the public interest.
(Source: P.A. 79-803.)

(110 ILCS 1010/2) (from Ch. 144, par. 232)
Sec. 2. Definitions. As used in this Act:
(a) "Degree granting institution" means an educational facility maintained by any person, partnership, public or private corporation or public body and operating as a school, academy, institute, private junior college, college, university or entity of whatever kind which furnishes or offers to furnish instruction leading toward or prerequisite to an academic or professional degree beyond the secondary school level, and which requires that in order to obtain a degree the recipient thereof satisfactorily complete an appropriate course of class, laboratory or research study in person under a faculty whose members hold appropriate academic degrees or whose members possess appropriate moral, intellectual and technical skill and competence; however, this definition does not apply to Illinois public tax supported higher education institutions.
(b) "Degree" means any designation, appellation, series of letters or words, or other symbol which signifies or purports to signify that the recipient thereof has satisfactorily completed an organized academic program of study beyond the secondary school level.
(c) "Board" means the Board of Higher Education established under "An Act creating a Board of Higher Education, defining its powers and duties, making an appropriation therefor, and repealing an Act herein named", approved August 22, 1961, as now or hereafter amended.
(Source: P.A. 82-622.)

(110 ILCS 1010/3) (from Ch. 144, par. 233)
Sec. 3. Award of degrees.) A degree or any object in evidence thereof may be awarded only by a degree granting institution. Anything in this Act to the contrary notwithstanding, a degree granting institution may award honorary degrees; provided that any such degree be clearly represented to be honorary and that any other tangible object issued or purporting to be in evidence thereof shall state on its face expressly, clearly and conspicuously that the degree is honorary.
(Source: P.A. 79-803.)

(110 ILCS 1010/4) (from Ch. 144, par. 234)
Sec. 4. Period before award.) (a) Unless a degree granting institution was authorized to operate in Illinois, or was in operation, on August 14, 1961, it shall not award any earned degree until one year after it has filed a written notice with and until such institution has received the authorization and approval of the Board. Except as permitted under Section 5, no educational organization or entity shall be authorized to award any degree nor be approved as a degree granting institution unless it requires an appropriate period of instruction to be in residence. The notice shall be under oath or affirmation of the principal officer of the institution and shall contain: the name and address of the degree granting institution; the names and addresses of the president or other administrative head and of each member of the board of trustees or other governing board; a description of the degree or degrees to be awarded and the course or courses of study prerequisite thereto; and such additional information relevant to the purposes of this Act as the Board may prescribe. An amendment to the notice shall be under oath or affirmation of the principal officer of the institution and shall be filed with the Board prior to the award of any degree not contained in the original notice or prior amendments thereto. A degree authorized in an amendment shall not be awarded until one year after the filing of the amendment with and the authorization of the Board. The submission of the regular catalog of the institution shall, if it covers the matters hereinabove mentioned, be deemed to constitute compliance herewith.
(b) A degree granting institution shall keep the notice which it shall have filed with the Board current at all times. For this purpose, it shall report annually, by appropriate amendment of the notice, any change in any fact previously reported.
(c) The Board shall not approve any notice or amendment thereto filed pursuant to this Section unless it finds the facts stated therein to be correct and further finds that such facts constitute compliance with the requirements of this Act for degree granting institutions.
(Source: P.A. 80-1309.)

(110 ILCS 1010/5) (from Ch. 144, par. 235)
Sec. 5. Degrees by other than residence institutions.) (a) Any educational organization or entity which does not conduct instruction in residence may award degrees and qualify as a degree granting institution upon approval by the Board. Such approval shall be given only if the Board finds that the applicant, organization or entity:
(1) Maintains physical facilities suitable and sufficient to the giving of a program or programs of instruction of degree caliber in the field or fields wherein it proposes to grant degrees;
(2) Maintains a suitable and sufficient faculty for instruction in its degree granting program or programs;
(3) Maintains its student records in a safe and suitable place so that there is reasonable assurance that they are and will remain available for all normal purposes for a reasonable period of time;
(4) Maintains a stability sufficient to carry out its obligations under the enrollment contracts; and
(5) Complies with all provisions of this Act other than the requirement for instruction in residence.
(Source: P.A. 80-1309.)

(110 ILCS 1010/6) (from Ch. 144, par. 236)
Sec. 6. Right of inspection; Penalty for refusal or obstruction. Any duly authorized employee or other representative of the Board may enter upon the premises of any degree granting institution and inspect or otherwise examine the same and any books, papers or other records pertaining to the degree granting program of such institution. For failure to permit such entry, inspection or examination or for obstruction thereof, the Board may invalidate any notice filed with it by the degree granting institution and revoke any authorization made pursuant to Section 4 of this Act and may refuse to accept another notice from or on behalf of such institution or any person connected with the administration thereof until such refusal or obstruction has been withdrawn. Any action taken pursuant to this Section shall be in addition to any other penalty which may be imposed for violation of this Act.
(Source: P.A. 80-1309.)

(110 ILCS 1010/7) (from Ch. 144, par. 237)
Sec. 7. Unlawful Representations.) Neither the fact of filing nor the permission to grant any degree or degrees shall be held to mean that the Board has passed upon the relative merits of a particular course of instruction. Nothing in this Act shall be construed to be a legislative finding with respect to the suitability of instruction given entirely out of residence as a preparation for the granting of degrees. The only statement that may be made is that the institution is authorized to confer academic degrees. Any statement other than the foregoing is unlawful.
No corporate charter shall hereafter be issued to any entity to operate as or maintain a degree granting institution that has not been approved by the Board under this Act; nor shall any foreign corporation be authorized or licensed to operate as or maintain a degree granting institution in this State that has not been approved by the Board under this Act.
(Source: P.A. 80-1309.)

(110 ILCS 1010/8) (from Ch. 144, par. 238)
Sec. 8. Penalties.
Any person, firm, corporation, partnership, association, degree granting institution, or other entity making any false statement in any notice or amendment thereto filed pursuant to Section 4 of this Act is guilty of perjury. Any other violation of this Act shall constitute a Class 4 felony. Each violation shall constitute a separate offense.
(Source: P.A. 77-2457.)

(110 ILCS 1010/9) (from Ch. 144, par. 239)
Sec. 9. Injunctions. The Board acting through the Attorney General may proceed by injunction against any violation of this Act, but no such proceeding and no order issued therein or as a result thereof shall bar the imposition of any other penalty which may be imposed for violation of this Act.
(Source: P.A. 80-1309.)

(110 ILCS 1010/10) (from Ch. 144, par. 240)
Sec. 10. Judicial review. The provisions of the Administrative Review Law, and all amendments and modifications thereof, and the rules adopted pursuant thereto, shall apply to and govern all proceedings for the judicial review of final administrative decisions of the Board. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 82-783.)

(110 ILCS 1010/10.5)
Sec. 10.5. Fees. Fees to cover the cost of reviewing applications for authorization to operate and for authorization to grant degrees may be set by the Board by rule.
Rulemaking authority to implement this amendatory Act of the 95th General Assembly, if any, is conditioned on the rules being adopted in accordance with all provisions of the Illinois Administrative Procedure Act and all rules and procedures of the Joint Committee on Administrative Rules; any purported rule not so adopted, for whatever reason, is unauthorized.
(Source: P.A. 95-1046, eff. 3-27-09.)

(110 ILCS 1010/10.10)
Sec. 10.10. Academic Quality Assurance Fund. The Academic Quality Assurance Fund is created as a special fund in the State treasury. All fees collected for the administration and enforcement of this Act must be deposited into this Fund. All money in the Fund must be used, subject to appropriation, by the Board to supplement support for the administration and enforcement of this Act and must not be used for any other purpose.
Rulemaking authority to implement this amendatory Act of the 95th General Assembly, if any, is conditioned on the rules being adopted in accordance with all provisions of the Illinois Administrative Procedure Act and all rules and procedures of the Joint Committee on Administrative Rules; any purported rule not so adopted, for whatever reason, is unauthorized.
(Source: P.A. 95-1046, eff. 3-27-09.)

(110 ILCS 1010/11) (from Ch. 144, par. 241)
Sec. 11. Exemptions. This Act shall not apply to any school or educational institution regulated or approved under the Nurse Practice Act.
This Act shall not apply to any of the following:
(a) in-training programs by corporations or other business organizations for the training of their personnel;
(b) education or other improvement programs by business, trade and similar organizations and associations for the benefit of their members only; or
(c) apprentice or other training programs by labor unions.
(Source: P.A. 95-639, eff. 10-5-07.)



110 ILCS 1020/ - Private College Campus Police Act.

(110 ILCS 1020/0.01) (from Ch. 144, par. 1950)
Sec. 0.01. Short title. This Act may be cited as the Private College Campus Police Act.
(Source: P.A. 86-1324.)

(110 ILCS 1020/1) (from Ch. 144, par. 1951)
Sec. 1. The Board of Trustees of a private college or private university, may appoint persons to be members of a campus police department. The Board shall assign duties, including the enforcement of college or university regulations, and prescribe the oath of office. With respect to any such campus police department established for police protection, the members of such campus police department shall be persons who have successfully completed the Minimum Standards Basic Law Enforcement Training Course offered at a police training school established under the Illinois Police Training Act, as such Act may be now or hereafter amended. All members of such campus police departments must also successfully complete the Firearms Training for Peace Officers established under the Peace Officer and Probation Officer Firearm Training Act. Members of the campus police department shall have the powers of municipal peace officers and county sheriffs, including the power to make arrests under the circumstances prescribed in Section 107-2 of the Code of Criminal Procedure of 1963, as amended, for violations of state statutes or municipal or county ordinances, including the ability to regulate and control traffic on the public way contiguous to the college or university property, for the protection of students, employees, visitors and their property, and the property branches, and interests of the college or university, in the county where the college or university is located. Campus police shall have no authority to serve civil process.
Members of the campus police department at a private college or private university shall not be eligible to participate in any State, county or municipal retirement fund and shall not be reimbursed for training with state funds. the uniforms, vehicles, and badges of such officers shall be distinctive from those of the local law enforcement agency where the main campus is located.
The Board of Trustees shall provide liability insurance coverage for each member of the campus police department without cost to the member, which insures the member against any liability which arises out of or in the course of the member's employment for no less than $250,000 of coverage, unless such indemnification is provided by a program of self-insurance.
For the purposes of this Section, "private college" or "private university" means: (1) any college or university which is not owned or controlled by the State or any political subdivision thereof, and (2) which provides a program of education in residence leading to a baccalaureate degree, or which provides a program of education in residence, for which the baccalaureate degree is a prerequisite, leading to an academic or professional degree, and (3) which is accredited by the North Central Association or other nationally recognized accrediting agency.
(Source: P.A. 98-725, eff. 1-1-15.)






Chapter 115 - EDUCATIONAL LABOR RELATIONS

115 ILCS 5/ - Illinois Educational Labor Relations Act.

(115 ILCS 5/1) (from Ch. 48, par. 1701)
Sec. 1. Policy. It is the public policy of this State and the purpose of this Act to promote orderly and constructive relationships between all educational employees and their employers. Unresolved disputes between the educational employees and their employers are injurious to the public, and the General Assembly is therefore aware that adequate means must be established for minimizing them and providing for their resolution. It is the purpose of this Act to regulate labor relations between educational employers and educational employees, including the designation of educational employee representatives, negotiation of wages, hours and other conditions of employment and resolution of disputes arising under collective bargaining agreements. The General Assembly recognizes that substantial differences exist between educational employees and other public employees as a result of the uniqueness of the educational work calendar and educational work duties and the traditional and historical patterns of collective bargaining between educational employers and educational employees and that such differences demand statutory regulation of collective bargaining between educational employers and educational employees in a manner that recognizes these differences. Recognizing that harmonious relationships are required between educational employees and their employers, the General Assembly has determined that the overall policy may best be accomplished by (a) granting to educational employees the right to organize and choose freely their representatives; (b) requiring educational employers to negotiate and bargain with employee organizations representing educational employees and to enter into written agreements evidencing the result of such bargaining; and (c) establishing procedures to provide for the protection of the rights of the educational employee, the educational employer and the public.
(Source: P.A. 83-1014.)

(115 ILCS 5/2) (from Ch. 48, par. 1702)
Sec. 2. Definitions. As used in this Act:
(a) "Educational employer" or "employer" means the governing body of a public school district, including the governing body of a charter school established under Article 27A of the School Code or of a contract school or contract turnaround school established under paragraph 30 of Section 34-18 of the School Code, combination of public school districts, including the governing body of joint agreements of any type formed by 2 or more school districts, public community college district or State college or university, a subcontractor of instructional services of a school district (other than a school district organized under Article 34 of the School Code), combination of school districts, charter school established under Article 27A of the School Code, or contract school or contract turnaround school established under paragraph 30 of Section 34-18 of the School Code, an Independent Authority created under Section 2-3.25f-5 of the School Code, and any State agency whose major function is providing educational services. "Educational employer" or "employer" does not include (1) a Financial Oversight Panel created pursuant to Section 1A-8 of the School Code due to a district violating a financial plan or (2) an approved nonpublic special education facility that contracts with a school district or combination of school districts to provide special education services pursuant to Section 14-7.02 of the School Code, but does include a School Finance Authority created under Article 1E or 1F of the School Code and a Financial Oversight Panel created under Article 1B or 1H of the School Code. The change made by this amendatory Act of the 96th General Assembly to this paragraph (a) to make clear that the governing body of a charter school is an "educational employer" is declaratory of existing law.
(b) "Educational employee" or "employee" means any individual, excluding supervisors, managerial, confidential, short term employees, student, and part-time academic employees of community colleges employed full or part time by an educational employer, but shall not include elected officials and appointees of the Governor with the advice and consent of the Senate, firefighters as defined by subsection (g-1) of Section 3 of the Illinois Public Labor Relations Act, and peace officers employed by a State university. For the purposes of this Act, part-time academic employees of community colleges shall be defined as those employees who provide less than 3 credit hours of instruction per academic semester. In this subsection (b), the term "student" includes graduate students who are research assistants primarily performing duties that involve research or graduate assistants primarily performing duties that are pre-professional, but excludes graduate students who are teaching assistants primarily performing duties that involve the delivery and support of instruction and all other graduate assistants.
(c) "Employee organization" or "labor organization" means an organization of any kind in which membership includes educational employees, and which exists for the purpose, in whole or in part, of dealing with employers concerning grievances, employee-employer disputes, wages, rates of pay, hours of employment, or conditions of work, but shall not include any organization which practices discrimination in membership because of race, color, creed, age, gender, national origin or political affiliation.
(d) "Exclusive representative" means the labor organization which has been designated by the Illinois Educational Labor Relations Board as the representative of the majority of educational employees in an appropriate unit, or recognized by an educational employer prior to January 1, 1984 as the exclusive representative of the employees in an appropriate unit or, after January 1, 1984, recognized by an employer upon evidence that the employee organization has been designated as the exclusive representative by a majority of the employees in an appropriate unit.
(e) "Board" means the Illinois Educational Labor Relations Board.
(f) "Regional Superintendent" means the regional superintendent of schools provided for in Articles 3 and 3A of The School Code.
(g) "Supervisor" means any individual having authority in the interests of the employer to hire, transfer, suspend, lay off, recall, promote, discharge, reward or discipline other employees within the appropriate bargaining unit and adjust their grievances, or to effectively recommend such action if the exercise of such authority is not of a merely routine or clerical nature but requires the use of independent judgment. The term "supervisor" includes only those individuals who devote a preponderance of their employment time to such exercising authority.
(h) "Unfair labor practice" or "unfair practice" means any practice prohibited by Section 14 of this Act.
(i) "Person" includes an individual, educational employee, educational employer, legal representative, or employee organization.
(j) "Wages" means salaries or other forms of compensation for services rendered.
(k) "Professional employee" means, in the case of a public community college, State college or university, State agency whose major function is providing educational services, the Illinois School for the Deaf, and the Illinois School for the Visually Impaired, (1) any employee engaged in work (i) predominantly intellectual and varied in character as opposed to routine mental, manual, mechanical, or physical work; (ii) involving the consistent exercise of discretion and judgment in its performance; (iii) of such character that the output produced or the result accomplished cannot be standardized in relation to a given period of time; and (iv) requiring knowledge of an advanced type in a field of science or learning customarily acquired by a prolonged course of specialized intellectual instruction and study in an institution of higher learning or a hospital, as distinguished from a general academic education or from an apprenticeship or from training in the performance of routine mental, manual, or physical processes; or (2) any employee, who (i) has completed the courses of specialized intellectual instruction and study described in clause (iv) of paragraph (1) of this subsection, and (ii) is performing related work under the supervision of a professional person to qualify himself or herself to become a professional as defined in paragraph (l).
(l) "Professional employee" means, in the case of any public school district, or combination of school districts pursuant to joint agreement, any employee who has a certificate issued under Article 21 or Section 34-83 of the School Code, as now or hereafter amended.
(m) "Unit" or "bargaining unit" means any group of employees for which an exclusive representative is selected.
(n) "Confidential employee" means an employee, who (i) in the regular course of his or her duties, assists and acts in a confidential capacity to persons who formulate, determine and effectuate management policies with regard to labor relations or who (ii) in the regular course of his or her duties has access to information relating to the effectuation or review of the employer's collective bargaining policies.
(o) "Managerial employee" means an individual who is engaged predominantly in executive and management functions and is charged with the responsibility of directing the effectuation of such management policies and practices.
(p) "Craft employee" means a skilled journeyman, craft person, and his or her apprentice or helper.
(q) "Short-term employee" is an employee who is employed for less than 2 consecutive calendar quarters during a calendar year and who does not have a reasonable expectation that he or she will be rehired by the same employer for the same service in a subsequent calendar year. Nothing in this subsection shall affect the employee status of individuals who were covered by a collective bargaining agreement on the effective date of this amendatory Act of 1991.
(Source: P.A. 97-429, eff. 8-16-11; 98-1155, eff. 1-9-15.)

(115 ILCS 5/3) (from Ch. 48, par. 1703)
Sec. 3. Employee rights.
(a) It shall be lawful for educational employees to organize, form, join, or assist in employee organizations or engage in lawful concerted activities for the purpose of collective bargaining or other mutual aid and protection or bargain collectively through representatives of their own free choice and, except as provided in Section 11, such employees shall also have the right to refrain from any or all such activities.
(b) Representatives selected by educational employees in a unit appropriate for collective bargaining purposes shall be the exclusive representative of all the employees in such unit to bargain on wages, hours, terms and conditions of employment. However, any individual employee or a group of employees may at any time present grievances to their employer and have them adjusted without the intervention of the bargaining representative as long as the adjustment is not inconsistent with the terms of a collective bargaining agreement then in effect, provided that the bargaining representative has been given an opportunity to be present at such adjustment.
(Source: P.A. 83-1014.)

(115 ILCS 5/4) (from Ch. 48, par. 1704)
(Text of Section WITH the changes made by P.A. 98-599, which has been held unconstitutional)
Sec. 4. Employer rights. Employers shall not be required to bargain over matters of inherent managerial policy, which shall include such areas of discretion or policy as the functions of the employer, standards of services, its overall budget, the organizational structure and selection of new employees and direction of employees. Employers, however, shall be required to bargain collectively with regard to policy matters directly affecting wages, hours and terms and conditions of employment as well as the impact thereon upon request by employee representatives, except as provided in Section 10.5. To preserve the rights of employers and exclusive representatives which have established collective bargaining relationships or negotiated collective bargaining agreements prior to the effective date of this Act, employers shall be required to bargain collectively with regard to any matter concerning wages, hours or conditions of employment about which they have bargained for and agreed to in a collective bargaining agreement prior to the effective date of this Act, except as provided in Section 10.5.
(Source: P.A. 98-599, eff. 6-1-14.)

(Text of Section WITHOUT the changes made by P.A. 98-599, which has been held unconstitutional)
Sec. 4. Employer rights. Employers shall not be required to bargain over matters of inherent managerial policy, which shall include such areas of discretion or policy as the functions of the employer, standards of services, its overall budget, the organizational structure and selection of new employees and direction of employees. Employers, however, shall be required to bargain collectively with regard to policy matters directly affecting wages, hours and terms and conditions of employment as well as the impact thereon upon request by employee representatives. To preserve the rights of employers and exclusive representatives which have established collective bargaining relationships or negotiated collective bargaining agreements prior to the effective date of this Act, employers shall be required to bargain collectively with regard to any matter concerning wages, hours or conditions of employment about which they have bargained for and agreed to in a collective bargaining agreement prior to the effective date of this Act.
(Source: P.A. 83-1014.)

(115 ILCS 5/4.5)
Sec. 4.5. Subjects of collective bargaining.
(a) Notwithstanding the existence of any other provision in this Act or other law, collective bargaining between an educational employer whose territorial boundaries are coterminous with those of a city having a population in excess of 500,000 and an exclusive representative of its employees may include any of the following subjects:
(1) (Blank).
(2) Decisions to contract with a third party for one

or more services otherwise performed by employees in a bargaining unit and the procedures for obtaining such contract or the identity of the third party.

(3) Decisions to layoff or reduce in force employees.
(4) Decisions to determine class size, class staffing

and assignment, class schedules, academic calendar, length of the work and school day with respect to a public school district organized under Article 34 of the School Code only, length of the work and school year with respect to a public school district organized under Article 34 of the School Code only, hours and places of instruction, or pupil assessment policies.

(5) Decisions concerning use and staffing of

experimental or pilot programs and decisions concerning use of technology to deliver educational programs and services and staffing to provide the technology.

(b) The subject or matters described in subsection (a) are permissive subjects of bargaining between an educational employer and an exclusive representative of its employees and, for the purpose of this Act, are within the sole discretion of the educational employer to decide to bargain, provided that the educational employer is required to bargain over the impact of a decision concerning such subject or matter on the bargaining unit upon request by the exclusive representative. During this bargaining, the educational employer shall not be precluded from implementing its decision. If, after a reasonable period of bargaining, a dispute or impasse exists between the educational employer and the exclusive representative, the dispute or impasse shall be resolved exclusively as set forth in subsection (b) of Section 12 of this Act in lieu of a strike under Section 13 of this Act. Neither the Board nor any mediator or fact-finder appointed pursuant to subsection (a-10) of Section 12 of this Act shall have jurisdiction over such a dispute or impasse.
(c) A provision in a collective bargaining agreement that was rendered null and void because it involved a prohibited subject of collective bargaining under this subsection (c) as this subsection (c) existed before the effective date of this amendatory Act of the 93rd General Assembly remains null and void and shall not otherwise be reinstated in any successor agreement unless the educational employer and exclusive representative otherwise agree to include an agreement reached on a subject or matter described in subsection (a) of this Section as subsection (a) existed before this amendatory Act of the 93rd General Assembly.
(Source: P.A. 97-7, eff. 6-13-11; 97-8, eff. 6-13-11.)

(115 ILCS 5/5) (from Ch. 48, par. 1705)
Sec. 5. Illinois Educational Labor Relations Board.
(a) There is hereby created the Illinois Educational Labor Relations Board.
(a-5) Until July 1, 2003 or when all of the new members to be initially appointed under this amendatory Act of the 93rd General Assembly have been appointed by the Governor, whichever occurs later, the Illinois Educational Labor Relations Board shall consist of 7 members, no more than 4 of whom may be of the same political party, who are residents of Illinois appointed by the Governor with the advice and consent of the Senate.
The term of each appointed member of the Board who is in office on June 30, 2003 shall terminate at the close of business on that date or when all of the new members to be initially appointed under this amendatory Act of the 93rd General Assembly have been appointed by the Governor, whichever occurs later.
(b) Beginning on July 1, 2003 or when all of the new members to be initially appointed under this amendatory Act of the 93rd General Assembly have been appointed by the Governor, whichever occurs later, the Illinois Educational Labor Relations Board shall consist of 5 members appointed by the Governor with the advice and consent of the Senate. No more than 3 members may be of the same political party.
The Governor shall appoint to the Board only persons who are residents of Illinois and have had a minimum of 5 years of experience directly related to labor and employment relations in representing educational employers or educational employees in collective bargaining matters. One appointed member shall be designated at the time of his or her appointment to serve as chairman.
Of the initial members appointed pursuant to this amendatory Act of the 93rd General Assembly, 2 shall be designated at the time of appointment to serve a term of 6 years, 2 shall be designated at the time of appointment to serve a term of 4 years, and the other shall be designated at the time of his or her appointment to serve a term of 4 years, with each to serve until his or her successor is appointed and qualified.
Each subsequent member shall be appointed in like manner for a term of 6 years and until his or her successor is appointed and qualified. Each member of the Board is eligible for reappointment. Vacancies shall be filled in the same manner as original appointments for the balance of the unexpired term.
(c) The chairman shall be paid $50,000 per year, or an amount set by the Compensation Review Board, whichever is greater. Other members of the Board shall each be paid $45,000 per year, or an amount set by the Compensation Review Board, whichever is greater. They shall be entitled to reimbursement for necessary traveling and other official expenditures necessitated by their official duties.
Each member shall devote his entire time to the duties of the office, and shall hold no other office or position of profit, nor engage in any other business, employment or vocation.
(d) Three members of the Board constitute a quorum and a vacancy on the Board does not impair the right of the remaining members to exercise all of the powers of the Board.
(e) Any member of the Board may be removed by the Governor, upon notice, for neglect of duty or malfeasance in office, but for no other cause.
(f) The Board may appoint or employ an executive director, attorneys, hearing officers, and such other employees as it deems necessary to perform its functions, except that the Board shall employ a minimum of 8 attorneys and 5 investigators. The Board shall prescribe the duties and qualifications of such persons appointed and, subject to the annual appropriation, fix their compensation and provide for reimbursement of actual and necessary expenses incurred in the performance of their duties.
(g) The Board may promulgate rules and regulations which allow parties in proceedings before the Board to be represented by counsel or any other person knowledgeable in the matters under consideration.
(h) To accomplish the objectives and to carry out the duties prescribed by this Act, the Board may subpoena witnesses, subpoena the production of books, papers, records and documents which may be needed as evidence on any matter under inquiry and may administer oaths and affirmations.
In cases of neglect or refusal to obey a subpoena issued to any person, the circuit court in the county in which the investigation or the public hearing is taking place, upon application by the Board, may issue an order requiring such person to appear before the Board or any member or agent of the Board to produce evidence or give testimony. A failure to obey such order may be punished by the court as in civil contempt.
Any subpoena, notice of hearing, or other process or notice of the Board issued under the provisions of this Act may be served personally, by registered mail or by leaving a copy at the principal office of the respondent required to be served. A return, made and verified by the individual making such service and setting forth the manner of such service, is proof of service. A post office receipt, when registered mail is used, is proof of service. All process of any court to which application may be made under the provisions of this Act may be served in the county where the persons required to be served reside or may be found.
(i) The Board shall adopt, promulgate, amend, or rescind rules and regulations in accordance with the Illinois Administrative Procedure Act as it deems necessary and feasible to carry out this Act.
(j) The Board at the end of every State fiscal year shall make a report in writing to the Governor and the General Assembly, stating in detail the work it has done in hearing and deciding cases and otherwise.
(Source: P.A. 96-813, eff. 10-30-09.)

(115 ILCS 5/6) (from Ch. 48, par. 1706)
Sec. 6. Illinois Educational Labor Mediation Roster. The Board shall establish an Illinois Educational Labor Mediation Roster, the services of which are available to the educational employer and to labor organizations for purposes of arbitration of grievances and mediation or arbitration of contract disputes. The members of the roster shall be qualified impartial individuals who are not employees of the Board.
(Source: P.A. 83-1014.)

(115 ILCS 5/7) (from Ch. 48, par. 1707)
Sec. 7. Recognition of exclusive bargaining representatives - unit determination. The Board is empowered to administer the recognition of bargaining representatives of employees of public school districts, including employees of districts which have entered into joint agreements, or employees of public community college districts, or any State college or university, and any State agency whose major function is providing educational services, making certain that each bargaining unit contains employees with an identifiable community of interest and that no unit includes both professional employees and nonprofessional employees unless a majority of employees in each group vote for inclusion in the unit.
(a) In determining the appropriateness of a unit, the Board shall decide in each case, in order to ensure employees the fullest freedom in exercising the rights guaranteed by this Act, the unit appropriate for the purpose of collective bargaining, based upon but not limited to such factors as historical pattern of recognition, community of interest, including employee skills and functions, degree of functional integration, interchangeability and contact among employees, common supervision, wages, hours and other working conditions of the employees involved, and the desires of the employees. Nothing in this Act, except as herein provided, shall interfere with or negate the current representation rights or patterns and practices of employee organizations which have historically represented employees for the purposes of collective bargaining, including but not limited to the negotiations of wages, hours and working conditions, resolutions of employees' grievances, or resolution of jurisdictional disputes, or the establishment and maintenance of prevailing wage rates, unless a majority of the employees so represented expresses a contrary desire under the procedures set forth in this Act. This Section, however, does not prohibit multi-unit bargaining. Notwithstanding the above factors, where the majority of public employees of a craft so decide, the Board shall designate such craft as a unit appropriate for the purposes of collective bargaining.
The sole appropriate bargaining unit for tenured and tenure-track academic faculty at each campus of the University of Illinois shall be a unit that is comprised of non-supervisory academic faculty employed more than half-time and that includes all tenured and tenure-track faculty of that University campus employed by the board of trustees in all of the campus's undergraduate, graduate, and professional schools and degree and non-degree programs (with the exception of the college of medicine, the college of pharmacy, the college of dentistry, the college of law, and the college of veterinary medicine, each of which shall have its own separate unit), regardless of current or historical representation rights or patterns or the application of any other factors. Any decision, rule, or regulation promulgated by the Board to the contrary shall be null and void.
(b) An educational employer shall voluntarily recognize a labor organization for collective bargaining purposes if that organization appears to represent a majority of employees in the unit. The employer shall post notice of its intent to so recognize for a period of at least 20 school days on bulletin boards or other places used or reserved for employee notices. Thereafter, the employer, if satisfied as to the majority status of the employee organization, shall send written notification of such recognition to the Board for certification. Any dispute regarding the majority status of a labor organization shall be resolved by the Board which shall make the determination of majority status.
Within the 20 day notice period, however, any other interested employee organization may petition the Board to seek recognition as the exclusive representative of the unit in the manner specified by rules and regulations prescribed by the Board, if such interested employee organization has been designated by at least 15% of the employees in an appropriate bargaining unit which includes all or some of the employees in the unit intended to be recognized by the employer. In such event, the Board shall proceed with the petition in the same manner as provided in paragraph (c) of this Section.
(c) A labor organization may also gain recognition as the exclusive representative by an election of the employees in the unit. Petitions requesting an election may be filed with the Board:
(1) by an employee or group of employees or any labor

organizations acting on their behalf alleging and presenting evidence that 30% or more of the employees in a bargaining unit wish to be represented for collective bargaining or that the labor organization which has been acting as the exclusive bargaining representative is no longer representative of a majority of the employees in the unit; or

(2) by an employer alleging that one or more labor

organizations have presented a claim to be recognized as an exclusive bargaining representative of a majority of the employees in an appropriate unit and that it doubts the majority status of any of the organizations or that it doubts the majority status of an exclusive bargaining representative.

The Board shall investigate the petition and if it has reasonable cause to suspect that a question of representation exists, it shall give notice and conduct a hearing. If it finds upon the record of the hearing that a question of representation exists, it shall direct an election, which shall be held no later than 90 days after the date the petition was filed. Nothing prohibits the waiving of hearings by the parties and the conduct of consent elections.
(c-5) The Board shall designate an exclusive representative for purposes of collective bargaining when the representative demonstrates a showing of majority interest by employees in the unit. If the parties to a dispute are without agreement on the means to ascertain the choice, if any, of employee organization as their representative, the Board shall ascertain the employees' choice of employee organization, on the basis of dues deduction authorization or other evidence, or, if necessary, by conducting an election. All evidence submitted by an employee organization to the Board to ascertain an employee's choice of an employee organization is confidential and shall not be submitted to the employer for review. The Board shall ascertain the employee's choice of employee organization within 120 days after the filing of the majority interest petition; however, the Board may extend time by an additional 60 days, upon its own motion or upon the motion of a party to the proceeding. If either party provides to the Board, before the designation of a representative, clear and convincing evidence that the dues deduction authorizations, and other evidence upon which the Board would otherwise rely to ascertain the employees' choice of representative, are fraudulent or were obtained through coercion, the Board shall promptly thereafter conduct an election. The Board shall also investigate and consider a party's allegations that the dues deduction authorizations and other evidence submitted in support of a designation of representative without an election were subsequently changed, altered, withdrawn, or withheld as a result of employer fraud, coercion, or any other unfair labor practice by the employer. If the Board determines that a labor organization would have had a majority interest but for an employer's fraud, coercion, or unfair labor practice, it shall designate the labor organization as an exclusive representative without conducting an election. If a hearing is necessary to resolve any issues of representation under this Section, the Board shall conclude its hearing process and issue a certification of the entire appropriate unit not later than 120 days after the date the petition was filed. The 120-day period may be extended one or more times by the agreement of all parties to a hearing to a date certain.
(c-6) A labor organization or an employer may file a unit clarification petition seeking to clarify an existing bargaining unit. The Board shall conclude its investigation, including any hearing process deemed necessary, and issue a certification of clarified unit or dismiss the petition not later than 120 days after the date the petition was filed. The 120-day period may be extended one or more times by the agreement of all parties to a hearing to a date certain.
(d) An order of the Board dismissing a representation petition, determining and certifying that a labor organization has been fairly and freely chosen by a majority of employees in an appropriate bargaining unit, determining and certifying that a labor organization has not been fairly and freely chosen by a majority of employees in the bargaining unit or certifying a labor organization as the exclusive representative of employees in an appropriate bargaining unit because of a determination by the Board that the labor organization is the historical bargaining representative of employees in the bargaining unit, is a final order. Any person aggrieved by any such order issued on or after the effective date of this amendatory Act of 1987 may apply for and obtain judicial review in accordance with provisions of the Administrative Review Law, as now or hereafter amended, except that such review shall be afforded directly in the Appellate Court of a judicial district in which the Board maintains an office. Any direct appeal to the Appellate Court shall be filed within 35 days from the date that a copy of the decision sought to be reviewed was served upon the party affected by the decision.
No election may be conducted in any bargaining unit during the term of a collective bargaining agreement covering such unit or subdivision thereof, except the Board may direct an election after the filing of a petition between January 15 and March 1 of the final year of a collective bargaining agreement. Nothing in this Section prohibits the negotiation of a collective bargaining agreement covering a period not exceeding 3 years. A collective bargaining agreement of less than 3 years may be extended up to 3 years by the parties if the extension is agreed to in writing before the filing of a petition under this Section. In such case, the final year of the extension is the final year of the collective bargaining agreement. No election may be conducted in a bargaining unit, or subdivision thereof, in which a valid election has been held within the preceding 12 month period.
(Source: P.A. 95-331, eff. 8-21-07; 96-813, eff. 10-30-09.)

(115 ILCS 5/8) (from Ch. 48, par. 1708)
Sec. 8. Election - certification. Elections shall be by secret ballot, and conducted in accordance with rules and regulations established by the Illinois Educational Labor Relations Board. An incumbent exclusive bargaining representative shall automatically be placed on any ballot with the petitioner's labor organization. An intervening labor organization may be placed on the ballot when supported by 15% or more of the employees in the bargaining unit. The Board shall give at least 30 days notice of the time and place of the election to the parties and, upon request, shall provide the parties with a list of names and addresses of persons eligible to vote in the election at least 15 days before the election. The ballot must include, as one of the alternatives, the choice of "no representative". No mail ballots are permitted except where a specific individual would otherwise be unable to cast a ballot.
The labor organization receiving a majority of the ballots cast shall be certified by the Board as the exclusive bargaining representative. If the choice of "no representative" receives a majority, the employer shall not recognize any exclusive bargaining representative for at least 12 months. If none of the choices on the ballot receives a majority, a run-off shall be conducted between the 2 choices receiving the largest number of valid votes cast in the election. The Board shall certify the results of the election within 6 working days after the final tally of votes unless a charge is filed by a party alleging that improper conduct occurred which affected the outcome of the election. The Board shall promptly investigate the allegations, and if it finds probable cause that improper conduct occurred and could have affected the outcome of the election, it shall set a hearing on the matter on a date falling within 2 weeks of when it received the charge. If it determines, after hearing, that the outcome of the election was affected by improper conduct, it shall order a new election and shall order corrective action which it considers necessary to insure the fairness of the new election. If it determines upon investigation or after hearing that the alleged improper conduct did not take place or that it did not affect the results of the election, it shall immediately certify the election results.
Any labor organization that is the exclusive bargaining representative in an appropriate unit on the effective date of this Act shall continue as such until a new one is selected under this Act.
(Source: P.A. 92-206, eff. 1-1-02.)

(115 ILCS 5/9) (from Ch. 48, par. 1709)
Sec. 9. Board Rules. The Board shall promulgate rules and regulations governing the appropriateness of bargaining units, representation elections, employee petitions for recognition and procedures for voluntary recognition of employee organizations by employers.
(Source: P.A. 83-1014.)

(115 ILCS 5/10) (from Ch. 48, par. 1710)
Sec. 10. Duty to bargain. (a) An educational employer and the exclusive representative have the authority and the duty to bargain collectively as set forth in this Section. Collective bargaining is the performance of the mutual obligations of the educational employer and the representative of the educational employees to meet at reasonable times and confer in good faith with respect to wages, hours and other terms and conditions of employment, and to execute a written contract incorporating any agreement reached by such obligation, provided such obligation does not compel either party to agree to a proposal or require the making of a concession.
(b) The parties to the collective bargaining process shall not effect or implement a provision in a collective bargaining agreement if the implementation of that provision would be in violation of, or inconsistent with, or in conflict with any statute or statutes enacted by the General Assembly of Illinois. The parties to the collective bargaining process may effect or implement a provision in a collective bargaining agreement if the implementation of that provision has the effect of supplementing any provision in any statute or statutes enacted by the General Assembly of Illinois pertaining to wages, hours or other conditions of employment; provided however, no provision in a collective bargaining agreement may be effected or implemented if such provision has the effect of negating, abrogating, replacing, reducing, diminishing, or limiting in any way any employee rights, guarantees or privileges pertaining to wages, hours or other conditions of employment provided in such statutes. Any provision in a collective bargaining agreement which has the effect of negating, abrogating, replacing, reducing, diminishing or limiting in any way any employee rights, guarantees or privileges provided in an Illinois statute or statutes shall be void and unenforceable, but shall not affect the validity, enforceability and implementation of other permissible provisions of the collective bargaining agreement.
(c) The collective bargaining agreement negotiated between representatives of the educational employees and the educational employer shall contain a grievance resolution procedure which shall apply to all employees in the unit and shall provide for binding arbitration of disputes concerning the administration or interpretation of the agreement. The agreement shall also contain appropriate language prohibiting strikes for the duration of the agreement. The costs of such arbitration shall be borne equally by the educational employer and the employee organization.
(d) Once an agreement is reached between representatives of the educational employees and the educational employer and is ratified by both parties, the agreement shall be reduced to writing and signed by the parties.
(Source: P.A. 84-832.)

(115 ILCS 5/10.5)
(This Section was added by P.A. 98-599, which has been held unconstitutional)
Sec. 10.5. Duty to bargain regarding pension amendments.
(a) Notwithstanding any provision of this Act, employers shall not be required to bargain over matters affected by the changes, the impact of changes, and the implementation of changes made to Article 14, 15, or 16 of the Illinois Pension Code, or Article 1 of that Code as it applies to those Articles, made by this amendatory Act of the 98th General Assembly, or over any other provision of Article 14, 15, or 16 of the Illinois Pension Code, or of Article 1 of that Code as it applies to those Articles, which are prohibited subjects of bargaining; nor shall the changes, the impact of changes, or the implementation of changes made to Article 14, 15, or 16 of the Illinois Pension Code, or to Article 1 of that Code as it applies to those Articles, by this amendatory Act of the 98th General Assembly or any other provision of Article 14, 15, or 16 of the Illinois Pension Code, or of Article 1 of that Code as it applies to those Articles, be subject to interest arbitration or any award issued pursuant to interest arbitration. The provisions of this Section shall not apply to an employment contract or collective bargaining agreement that is in effect on the effective date of this amendatory Act of the 98th General Assembly. However, any such contract or agreement that is subsequently modified, amended, or renewed shall be subject to the provisions of this Section. The provisions of this Section shall also not apply to the ability of an employer and employee representative to bargain collectively with regard to the pick up of employee contributions pursuant to Section 14-133.1, 15-157.1, or 16-152.1 of the Illinois Pension Code.
(b) Nothing in this Section, however, shall be construed as otherwise limiting any of the obligations and requirements applicable to each employer under any of the provisions of this Act, including, but not limited to, the requirement to bargain collectively with regard to policy matters directly affecting wages, hours and terms and conditions of employment as well as the impact thereon upon request by employee representatives, except for the matters deemed prohibited subjects of bargaining under subsection (a) of this Section. Nothing in this Section shall further be construed as otherwise limiting any of the rights of employees or employee representatives under the provisions of this Act, except for matters deemed prohibited subjects of bargaining under subsection (a) of this Section.
(c) In case of any conflict between this Section and any other provisions of this Act or any other law, the provisions of this Section shall control.
(Source: P.A. 98-599, eff. 6-1-14.)

(115 ILCS 5/11) (from Ch. 48, par. 1711)
Sec. 11. Non-member fair share payments. When a collective bargaining agreement is entered into with an exclusive representative, it may include a provision requiring employees covered by the agreement who are not members of the organization to pay to the organization a fair share fee for services rendered. The exclusive representative shall certify to the employer an amount not to exceed the dues uniformly required of members which shall constitute each non member employee's fair share fee. The fair share fee payment shall be deducted by the employer from the earnings of the non member employees and paid to the exclusive representative.
The amount certified by the exclusive representative shall not include any fees for contributions related to the election or support of any candidate for political office. Nothing in this Section shall preclude the non member employee from making voluntary political contributions in conjunction with his or her fair share payment.
If a collective bargaining agreement that includes a fair share clause expires or continues in effect beyond its scheduled expiration date pending the negotiation of a successor agreement, then the employer shall continue to honor and abide by the fair share clause until a new agreement that includes a fair share clause is reached. Failure to honor and abide by the fair share clause for the benefit of any exclusive representative as set forth in this paragraph shall be a violation of the duty to bargain and an unfair labor practice.
Agreements containing a fair share agreement must safeguard the right of non-association of employees based upon bonafide religious tenets or teaching of a church or religious body of which such employees are members. Such employees may be required to pay an amount equal to their proportionate share, determined under a proportionate share agreement, to a non-religious charitable organization mutually agreed upon by the employees affected and the exclusive representative to which such employees would otherwise pay such fee. If the affected employees and the exclusive representative are unable to reach an agreement on the matter, the Illinois Educational Labor Relations Board may establish an approved list of charitable organizations to which such payments may be made.
The Board shall by rule require that in cases where an employee files an objection to the amount of the fair share fee, the employer shall continue to deduct the employee's fair share fee from the employee's pay, but shall transmit the fee, or some portion thereof, to the Board for deposit in an escrow account maintained by the Board; provided, however, that if the exclusive representative maintains an escrow account for the purpose of holding fair share fees to which an employee has objected, the employer shall transmit the entire fair share fee to the exclusive representative, and the exclusive representative shall hold in escrow that portion of the fee that the employer would otherwise have been required to transmit to the Board for escrow, provided that the escrow account maintained by the exclusive representative complies with rules to be promulgated by the Board within 30 days of the effective date of this amendatory Act of 1989 or that the collective bargaining agreement requiring the payment of the fair share fee contains an indemnification provision for the purpose of indemnifying the employer with respect to the employer's transmission of fair share fees to the exclusive representative.
(Source: P.A. 94-210, eff. 7-14-05.)

(115 ILCS 5/12) (from Ch. 48, par. 1712)
Sec. 12. Impasse procedures.
(a) This subsection (a) applies only to collective bargaining between an educational employer that is not a public school district organized under Article 34 of the School Code and an exclusive representative of its employees. If the parties engaged in collective bargaining have not reached an agreement by 90 days before the scheduled start of the forthcoming school year, the parties shall notify the Illinois Educational Labor Relations Board concerning the status of negotiations. This notice shall include a statement on whether mediation has been used.
Upon demand of either party, collective bargaining between the employer and an exclusive bargaining representative must begin within 60 days of the date of certification of the representative by the Board, or in the case of an existing exclusive bargaining representative, within 60 days of the receipt by a party of a demand to bargain issued by the other party. Once commenced, collective bargaining must continue for at least a 60 day period, unless a contract is entered into.
Except as otherwise provided in subsection (b) of this Section, if after a reasonable period of negotiation and within 90 days of the scheduled start of the forth-coming school year, the parties engaged in collective bargaining have reached an impasse, either party may petition the Board to initiate mediation. Alternatively, the Board on its own motion may initiate mediation during this period. However, mediation shall be initiated by the Board at any time when jointly requested by the parties and the services of the mediators shall continuously be made available to the employer and to the exclusive bargaining representative for purposes of arbitration of grievances and mediation or arbitration of contract disputes. If requested by the parties, the mediator may perform fact-finding and in so doing conduct hearings and make written findings and recommendations for resolution of the dispute. Such mediation shall be provided by the Board and shall be held before qualified impartial individuals. Nothing prohibits the use of other individuals or organizations such as the Federal Mediation and Conciliation Service or the American Arbitration Association selected by both the exclusive bargaining representative and the employer.
If the parties engaged in collective bargaining fail to reach an agreement within 45 days of the scheduled start of the forthcoming school year and have not requested mediation, the Illinois Educational Labor Relations Board shall invoke mediation.
Whenever mediation is initiated or invoked under this subsection (a), the parties may stipulate to defer selection of a mediator in accordance with rules adopted by the Board.
(a-5) This subsection (a-5) applies only to collective bargaining between a public school district or a combination of public school districts, including, but not limited to, joint cooperatives, that is not organized under Article 34 of the School Code and an exclusive representative of its employees.
(1) Any time 15 days after mediation has commenced,

either party may initiate the public posting process. The mediator may initiate the public posting process at any time 15 days after mediation has commenced during the mediation process. Initiation of the public posting process must be filed in writing with the Board, and copies must be submitted to the parties on the same day the initiation is filed with the Board.

(2) Within 7 days after the initiation of the public

posting process, each party shall submit to the mediator, the Board, and the other party in writing the most recent offer of the party, including a cost summary of the offer. Seven days after receipt of the parties' offers, the Board shall make public the offers and each party's cost summary dealing with those issues on which the parties have failed to reach agreement by immediately posting the offers on its Internet website, unless otherwise notified by the mediator or jointly by the parties that agreement has been reached. On the same day of publication by the Board, at a minimum, the school district shall distribute notice of the availability of the offers on the Board's Internet website to all news media that have filed an annual request for notices from the school district pursuant to Section 2.02 of the Open Meetings Act. The parties' offers shall remain on the Board's Internet website until the parties have reached and ratified an agreement.

(a-10) This subsection (a-10) applies only to collective bargaining between a public school district organized under Article 34 of the School Code and an exclusive representative of its employees.
(1) For collective bargaining agreements between an

educational employer to which this subsection (a-10) applies and an exclusive representative of its employees, if the parties fail to reach an agreement after a reasonable period of mediation, the dispute shall be submitted to fact-finding in accordance with this subsection (a-10). Either the educational employer or the exclusive representative may initiate fact-finding by submitting a written demand to the other party with a copy of the demand submitted simultaneously to the Board.

(2) Within 3 days following a party's demand for

fact-finding, each party shall appoint one member of the fact-finding panel, unless the parties agree to proceed without a tri-partite panel. Following these appointments, if any, the parties shall select a qualified impartial individual to serve as the fact-finder and chairperson of the fact-finding panel, if applicable. An individual shall be considered qualified to serve as the fact-finder and chairperson of the fact-finding panel, if applicable, if he or she was not the same individual who was appointed as the mediator and if he or she satisfies the following requirements: membership in good standing with the National Academy of Arbitrators, Federal Mediation and Conciliation Service, or American Arbitration Association for a minimum of 10 years; membership on the mediation roster for the Illinois Labor Relations Board or Illinois Educational Labor Relations Board; issuance of at least 5 interest arbitration awards arising under the Illinois Public Labor Relations Act; and participation in impasse resolution processes arising under private or public sector collective bargaining statutes in other states. If the parties are unable to agree on a fact-finder, the parties shall request a panel of fact-finders who satisfy the requirements set forth in this paragraph (2) from either the Federal Mediation and Conciliation Service or the American Arbitration Association and shall select a fact-finder from such panel in accordance with the procedures established by the organization providing the panel.

(3) The fact-finder shall have the following duties

and powers:

(A) to require the parties to submit a statement

of disputed issues and their positions regarding each issue either jointly or separately;

(B) to identify disputed issues that are

economic in nature;

(C) to meet with the parties either separately

or in executive sessions;

(D) to conduct hearings and regulate the time,

place, course, and manner of the hearings;

(E) to request the Board to issue subpoenas

requiring the attendance and testimony of witnesses or the production of evidence;

(F) to administer oaths and affirmations;
(G) to examine witnesses and documents;
(H) to create a full and complete written record

of the hearings;

(I) to attempt mediation or remand a disputed

issue to the parties for further collective bargaining;

(J) to require the parties to submit final

offers for each disputed issue either individually or as a package or as a combination of both; and

(K) to employ any other measures deemed

appropriate to resolve the impasse.

(4) If the dispute is not settled within 75 days

after the appointment of the fact-finding panel, the fact-finding panel shall issue a private report to the parties that contains advisory findings of fact and recommended terms of settlement for all disputed issues and that sets forth a rationale for each recommendation. The fact-finding panel, acting by a majority of its members, shall base its findings and recommendations upon the following criteria as applicable:

(A) the lawful authority of the employer;
(B) the federal and State statutes or local

ordinances and resolutions applicable to the employer;

(C) prior collective bargaining agreements and

the bargaining history between the parties;

(D) stipulations of the parties;
(E) the interests and welfare of the public and

the students and families served by the employer;

(F) the employer's financial ability to fund the

proposals based on existing available resources, provided that such ability is not predicated on an assumption that lines of credit or reserve funds are available or that the employer may or will receive or develop new sources of revenue or increase existing sources of revenue;

(G) the impact of any economic adjustments on the

employer's ability to pursue its educational mission;

(H) the present and future general economic

conditions in the locality and State;

(I) a comparison of the wages, hours, and

conditions of employment of the employees involved in the dispute with the wages, hours, and conditions of employment of employees performing similar services in public education in the 10 largest U.S. cities;

(J) the average consumer prices in urban areas

for goods and services, which is commonly known as the cost of living;

(K) the overall compensation presently received

by the employees involved in the dispute, including direct wage compensation; vacations, holidays, and other excused time; insurance and pensions; medical and hospitalization benefits; the continuity and stability of employment and all other benefits received; and how each party's proposed compensation structure supports the educational goals of the district;

(L) changes in any of the circumstances listed in

items (A) through (K) of this paragraph (4) during the fact-finding proceedings;

(M) the effect that any term the parties are at

impasse on has or may have on the overall educational environment, learning conditions, and working conditions with the school district; and

(N) the effect that any term the parties are at

impasse on has or may have in promoting the public policy of this State.

(5) The fact-finding panel's recommended terms of

settlement shall be deemed agreed upon by the parties as the final resolution of the disputed issues and incorporated into the collective bargaining agreement executed by the parties, unless either party tenders to the other party and the chairperson of the fact-finding panel a notice of rejection of the recommended terms of settlement with a rationale for the rejection, within 15 days after the date of issuance of the fact-finding panel's report. If either party submits a notice of rejection, the chairperson of the fact-finding panel shall publish the fact-finding panel's report and the notice of rejection for public information by delivering a copy to all newspapers of general circulation in the community with simultaneous written notice to the parties.

(b) If, after a period of bargaining of at least 60 days, a dispute or impasse exists between an educational employer whose territorial boundaries are coterminous with those of a city having a population in excess of 500,000 and the exclusive bargaining representative over a subject or matter set forth in Section 4.5 of this Act, the parties shall submit the dispute or impasse to the dispute resolution procedure agreed to between the parties. The procedure shall provide for mediation of disputes by a rotating mediation panel and may, at the request of either party, include the issuance of advisory findings of fact and recommendations.
(c) The costs of fact finding and mediation shall be shared equally between the employer and the exclusive bargaining agent, provided that, for purposes of mediation under this Act, if either party requests the use of mediation services from the Federal Mediation and Conciliation Service, the other party shall either join in such request or bear the additional cost of mediation services from another source. All other costs and expenses of complying with this Section must be borne by the party incurring them.
(c-5) If an educational employer or exclusive bargaining representative refuses to participate in mediation or fact finding when required by this Section, the refusal shall be deemed a refusal to bargain in good faith.
(d) Nothing in this Act prevents an employer and an exclusive bargaining representative from mutually submitting to final and binding impartial arbitration unresolved issues concerning the terms of a new collective bargaining agreement.
(Source: P.A. 97-7, eff. 6-13-11; 97-8, eff. 6-13-11; 98-513, eff. 1-1-14.)

(115 ILCS 5/13) (from Ch. 48, par. 1713)
Sec. 13. Strikes.
(a) Notwithstanding the existence of any other provision in this Act or other law, educational employees employed in school districts organized under Article 34 of the School Code shall not engage in a strike at any time during the 18 month period that commences on the effective date of this amendatory Act of 1995. An educational employee employed in a school district organized under Article 34 of the School Code who participates in a strike in violation of this Section is subject to discipline by the employer. In addition, no educational employer organized under Article 34 of the School Code may pay or cause to be paid to an educational employee who participates in a strike in violation of this subsection any wages or other compensation for any period during which an educational employee participates in the strike, except for wages or compensation earned before participation in the strike. Notwithstanding the existence of any other provision in this Act or other law, during the 18-month period that strikes are prohibited under this subsection nothing in this subsection shall be construed to require an educational employer to submit to a binding dispute resolution process.
(b) Notwithstanding the existence of any other provision in this Act or any other law, educational employees other than those employed in a school district organized under Article 34 of the School Code and, after the expiration of the 18 month period that commences on the effective date of this amendatory Act of 1995, educational employees in a school district organized under Article 34 of the School Code shall not engage in a strike except under the following conditions:
(1) they are represented by an exclusive bargaining

representative;

(2) mediation has been used without success and, for

educational employers and exclusive bargaining representatives to which subsection (a-5) of Section 12 of this Act applies, at least 14 days have elapsed after the Board has made public the parties' offers;

(2.5) if fact-finding was invoked pursuant to

subsection (a-10) of Section 12 of this Act, at least 30 days have elapsed after a fact-finding report has been released for public information;

(2.10) for educational employees employed in a

school district organized under Article 34 of the School Code, at least three-fourths of all bargaining unit employees who are members of the exclusive bargaining representative have affirmatively voted to authorize the strike; provided, however, that all members of the exclusive bargaining representative at the time of a strike authorization vote shall be eligible to vote;

(3) at least 10 days have elapsed after a notice of

intent to strike has been given by the exclusive bargaining representative to the educational employer, the regional superintendent and the Illinois Educational Labor Relations Board;

(4) the collective bargaining agreement between the

educational employer and educational employees, if any, has expired or been terminated; and

(5) the employer and the exclusive bargaining

representative have not mutually submitted the unresolved issues to arbitration.

If, however, in the opinion of an employer the strike is or has become a clear and present danger to the health or safety of the public, the employer may initiate in the circuit court of the county in which such danger exists an action for relief which may include, but is not limited to, injunction. The court may grant appropriate relief upon the finding that such clear and present danger exists. An unfair practice or other evidence of lack of clean hands by the educational employer is a defense to such action. Except as provided for in this paragraph, the jurisdiction of the court under this Section is limited by the Labor Dispute Act.
(Source: P.A. 97-7, eff. 6-13-11; 97-8, eff. 6-13-11; 98-513, eff. 1-1-14.)

(115 ILCS 5/14) (from Ch. 48, par. 1714)
Sec. 14. Unfair labor practices.
(a) Educational employers, their agents or representatives are prohibited from:
(1) Interfering, restraining or coercing employees in

the exercise of the rights guaranteed under this Act.

(2) Dominating or interfering with the formation,

existence or administration of any employee organization.

(3) Discriminating in regard to hire or tenure of

employment or any term or condition of employment to encourage or discourage membership in any employee organization.

(4) Discharging or otherwise discriminating against

an employee because he or she has signed or filed an affidavit, authorization card, petition or complaint or given any information or testimony under this Act.

(5) Refusing to bargain collectively in good faith

with an employee representative which is the exclusive representative of employees in an appropriate unit, including but not limited to the discussing of grievances with the exclusive representative; provided, however, that if an alleged unfair labor practice involves interpretation or application of the terms of a collective bargaining agreement and said agreement contains a grievance and arbitration procedure, the Board may defer the resolution of such dispute to the grievance and arbitration procedure contained in said agreement.

(6) Refusing to reduce a collective bargaining

agreement to writing and signing such agreement.

(7) Violating any of the rules and regulations

promulgated by the Board regulating the conduct of representation elections.

(8) Refusing to comply with the provisions of a

binding arbitration award.

(9) Expending or causing the expenditure of public

funds to any external agent, individual, firm, agency, partnership or association in any attempt to influence the outcome of representational elections held pursuant to paragraph (c) of Section 7 of this Act; provided, that nothing in this subsection shall be construed to limit an employer's right to be represented on any matter pertaining to unit determinations, unfair labor practice charges or pre-election conferences in any formal or informal proceeding before the Board, or to seek or obtain advice from legal counsel. Nothing in this paragraph shall be construed to prohibit an employer from expending or causing the expenditure of public funds on, or seeking or obtaining services or advice from, any organization, group or association established by, and including educational or public employers, whether or not covered by this Act, the Illinois Public Labor Relations Act or the public employment labor relations law of any other state or the federal government, provided that such services or advice are generally available to the membership of the organization, group, or association, and are not offered solely in an attempt to influence the outcome of a particular representational election.

(b) Employee organizations, their agents or representatives or educational employees are prohibited from:
(1) Restraining or coercing employees in the exercise

of the rights guaranteed under this Act, provided that a labor organization or its agents shall commit an unfair labor practice under this paragraph in duty of fair representation cases only by intentional misconduct in representing employees under this Act.

(2) Restraining or coercing an educational employer

in the selection of his representative for the purposes of collective bargaining or the adjustment of grievances.

(3) Refusing to bargain collectively in good faith

with an educational employer, if they have been designated in accordance with the provisions of this Act as the exclusive representative of employees in an appropriate unit.

(4) Violating any of the rules and regulations

promulgated by the Board regulating the conduct of representation elections.

(5) Refusing to reduce a collective bargaining

agreement to writing and signing such agreement.

(6) Refusing to comply with the provisions of a

binding arbitration award.

(c) The expressing of any views, argument, opinion or the dissemination thereof, whether in written, printed, graphic or visual form, shall not constitute or be evidence of an unfair labor practice under any of the provisions of this Act, if such expression contains no threat of reprisal or force or promise of benefit.
(d) The actions of a Financial Oversight Panel created pursuant to Section 1A-8 of the School Code due to a district violating a financial plan shall not constitute or be evidence of an unfair labor practice under any of the provisions of this Act. Such actions include, but are not limited to, reviewing, approving, or rejecting a school district budget or a collective bargaining agreement.
(Source: P.A. 89-572, eff. 7-30-96.)

(115 ILCS 5/15) (from Ch. 48, par. 1715)
Sec. 15. Unfair labor practice procedure. A charge of unfair labor practice may be filed with the Board by an employer, an individual or a labor organization. If the Board after investigation finds that the charge states an issue of law or fact, it shall issue and cause to be served upon the party complained of a complaint which fully states the charges and thereupon hold a hearing on the charges, giving at least 5 days' notice to the parties. At hearing, the charging party may also present evidence in support of the charges and the party charged may file an answer to the charges, appear in person or by attorney, and present evidence in defense against the charges.
The Board has the power to issue subpoenas and administer oaths. If any party wilfully fails or neglects to appear or testify or to produce books, papers and records pursuant to subpoena issued by the Board, the Board shall apply to the circuit court for an order to compel the attendance of the party at the hearing to testify or produce requested documents.
If the Board finds that the party charged has committed an unfair labor practice, it shall make findings of fact and is empowered to issue an order requiring the party charged to stop the unfair practice, and may take additional affirmative action, including requiring the party to make reports from time to time showing the extent to which he or she has complied with the order. No order shall be issued upon an unfair practice occurring more than 6 months before the filing of the charge alleging the unfair labor practice. If the Board awards back pay, it shall also award interest at the rate of 7% per annum. If the Board finds that the party charged has not committed any unfair labor practice, findings of fact shall be made and an order issued dismissing the charges.
The Board may petition the circuit court of the county in which the unfair labor practice in question occurred or where the party charged with the unfair labor practice resides or transacts business to enforce an order and for other relief which may include, but is not limited to, injunctions. The Board's order may in its discretion also include an appropriate sanction, based on the Board's rules and regulations, and the sanction may include an order to pay the other party or parties' reasonable expenses including costs and reasonable attorney's fee, if the other party has made allegations or denials without reasonable cause and found to be untrue or has engaged in frivolous litigation for the purpose of delay or needless increase in the cost of litigation; the State of Illinois or any agency thereof shall be subject to the provisions of this sentence in the same manner as any other party.
(Source: P.A. 86-412; 87-736.)

(115 ILCS 5/16) (from Ch. 48, par. 1716)
Sec. 16. Judicial review.
(a) A charging party or any person aggrieved by a final order of the Board granting or denying in whole or in part the relief sought may apply for and obtain judicial review of an order of the Board entered under this Act in accordance with the provisions of the Administrative Review Law, as now or hereafter amended, except that such judicial review shall be taken directly to the Appellate Court of a judicial district in which the Board maintains an office. Any direct appeal to the Appellate Court shall be filed within 35 days from the date that a copy of the decision sought to be reviewed was served upon the party affected by the decision.
(b) Whenever it appears that any person has violated a final order of the Board issued under this Act, the Board may commence an action in the name of the people of the State of Illinois by petition, alleging the violation, attaching a copy of the order of the Board, and praying for the issuance of an order directing the person, his officers, agents, servants, successors, and assigns to comply with the order of the Board. Upon the commencement of the action, the Court may grant or refuse, in whole or in part, the relief sought, provided that the Court may stay an order of the Board in accordance with Section 3-111 of the Code of Civil Procedure pending disposition of the proceedings. The Court may punish a violation of its order as in civil contempt.
(c) The proceedings provided in subsection (b) of this Section shall be commenced in the Appellate Court of a judicial district in which the Board maintains an office.
(d) The Board may, upon issuance of an unfair labor practice complaint, petition the circuit court where the alleged unfair practice which is the subject of the Board's complaint was allegedly committed, or where a person required to cease and desist from such alleged unfair labor practice resides or transacts business, for appropriate temporary relief or a restraining order. Upon the filing of any such petition the court shall cause notice thereof to be served upon such person, and thereupon shall have jurisdiction to grant to the Board such temporary relief or restraining order as it deems just and proper.
(e) In any judicial review proceeding brought hereunder, the employee organization may sue or be sued as an entity and in behalf of the employees whom it represents. The service of legal process, summons, or subpoena upon an officer or agent of the employee organization in his or her capacity as such, shall constitute service upon said employee organization.
(Source: P.A. 88-1.)

(115 ILCS 5/17) (from Ch. 48, par. 1717)
(Text of Section WITH the changes made by P.A. 98-599, which has been held unconstitutional)
Sec. 17. Effect on other laws. Except as provided in Section 10.5, in case of any conflict between the provisions of this Act and any other law, executive order or administrative regulation, the provisions of this Act shall prevail and control. Except as provided in Section 10.5, nothing in this Act shall be construed to replace or diminish the rights of employees established by Section 36d of "An Act to create the State Universities Civil Service System", approved May 11, 1905, as amended or modified.
(Source: P.A. 98-599, eff. 6-1-14.)

(Text of Section WITHOUT the changes made by P.A. 98-599, which has been held unconstitutional)
Sec. 17. Effect on other laws. In case of any conflict between the provisions of this Act and any other law, executive order or administrative regulation, the provisions of this Act shall prevail and control. Nothing in this Act shall be construed to replace or diminish the rights of employees established by Section 36d of "An Act to create the State Universities Civil Service System", approved May 11, 1905, as amended or modified.
(Source: P.A. 83-1014.)

(115 ILCS 5/17.1) (from Ch. 48, par. 1717.1)
Sec. 17.1. Precedents established by other labor boards. Unless contradicted by administrative precedent previously established by the Board, all final decisions in representation and unfair labor practice cases decided by the State or Local Panel of the Illinois Labor Relations Board or their predecessors, the Illinois State Labor Relations Board and the Illinois Local Labor Relations Board previously created under the Illinois Public Labor Relations Act, which have not been reversed by subsequent court rulings shall be considered, but need not be followed, by the Board.
(Source: P.A. 91-798, eff. 7-9-00.)

(115 ILCS 5/18) (from Ch. 48, par. 1718)
Sec. 18. Meetings. The provisions of the Open Meetings Act shall not apply to collective bargaining negotiations and grievance arbitrations conducted pursuant to this Act.
(Source: P.A. 83-1014.)

(115 ILCS 5/19) (from Ch. 48, par. 1719)
Sec. 19. Sovereign Immunity. For purposes of this Act, the State of Illinois waives sovereign immunity.
(Source: P.A. 83-1014.)

(115 ILCS 5/20) (from Ch. 48, par. 1720)
Sec. 20. Short title. This Act shall be known and may be cited as the "Illinois Educational Labor Relations Act".
(Source: P.A. 83-1014.)

(115 ILCS 5/21) (from Ch. 48, par. 1721)
Sec. 21. Inapplicability of State Mandates Act. The General Assembly finds that this Act imposes additional duties on local educational employers which can be carried out by existing staff and procedures at no appreciable net cost increase. The increased additional annual net costs resulting from the enactment of this Act would be less than $50,000, in the aggregate, for all local educational employers affected by this Act, and reimbursements of local educational employers is not required of the State under The State Mandates Act, by reason of the exclusions specified in clauses (2) and (5) of subsection (a) of Section 8 of that Act.
(Source: P.A. 83-1014.)






Chapter 205 - FINANCIAL REGULATION

205 ILCS 5/ - Illinois Banking Act.

(205 ILCS 5/1) (from Ch. 17, par. 301)
Sec. 1. Title. This Act may be cited as the Illinois Banking Act.
(Source: Laws 1955, p. 83.)

(205 ILCS 5/2) (from Ch. 17, par. 302)
Sec. 2. General definitions. In this Act, unless the context otherwise requires, the following words and phrases shall have the following meanings:
"Accommodation party" shall have the meaning ascribed to that term in Section 3-419 of the Uniform Commercial Code.
"Action" in the sense of a judicial proceeding includes recoupments, counterclaims, set-off, and any other proceeding in which rights are determined.
"Affiliate facility" of a bank means a main banking premises or branch of another commonly owned bank. The main banking premises or any branch of a bank may be an "affiliate facility" with respect to one or more other commonly owned banks.
"Appropriate federal banking agency" means the Federal Deposit Insurance Corporation, the Federal Reserve Bank of Chicago, or the Federal Reserve Bank of St. Louis, as determined by federal law.
"Bank" means any person doing a banking business whether subject to the laws of this or any other jurisdiction.
A "banking house", "branch", "branch bank" or "branch office" shall mean any place of business of a bank at which deposits are received, checks paid, or loans made, but shall not include any place at which only records thereof are made, posted, or kept. A place of business at which deposits are received, checks paid, or loans made shall not be deemed to be a branch, branch bank, or branch office if the place of business is adjacent to and connected with the main banking premises, or if it is separated from the main banking premises by not more than an alley; provided always that (i) if the place of business is separated by an alley from the main banking premises there is a connection between the two by public or private way or by subterranean or overhead passage, and (ii) if the place of business is in a building not wholly occupied by the bank, the place of business shall not be within any office or room in which any other business or service of any kind or nature other than the business of the bank is conducted or carried on. A place of business at which deposits are received, checks paid, or loans made shall not be deemed to be a branch, branch bank, or branch office (i) of any bank if the place is a terminal established and maintained in accordance with paragraph (17) of Section 5 of this Act, or (ii) of a commonly owned bank by virtue of transactions conducted at that place on behalf of the other commonly owned bank under paragraph (23) of Section 5 of this Act if the place is an affiliate facility with respect to the other bank.
"Branch of an out-of-state bank" means a branch established or maintained in Illinois by an out-of-state bank as a result of a merger between an Illinois bank and the out-of-state bank that occurs on or after May 31, 1997, or any branch established by the out-of-state bank following the merger.
"Bylaws" means the bylaws of a bank that are adopted by the bank's board of directors or shareholders for the regulation and management of the bank's affairs. If the bank operates as a limited liability company, however, "bylaws" means the operating agreement of the bank.
"Call report fee" means the fee to be paid to the Commissioner by each State bank pursuant to paragraph (a) of subsection (3) of Section 48 of this Act.
"Capital" includes the aggregate of outstanding capital stock and preferred stock.
"Cash flow reserve account" means the account within the books and records of the Commissioner of Banks and Real Estate used to record funds designated to maintain a reasonable Bank and Trust Company Fund operating balance to meet agency obligations on a timely basis.
"Charter" includes the original charter and all amendments thereto and articles of merger or consolidation.
"Commissioner" means the Commissioner of Banks and Real Estate, except that beginning on April 6, 2009 (the effective date of Public Act 95-1047), all references in this Act to the Commissioner of Banks and Real Estate are deemed, in appropriate contexts, to be references to the Secretary of Financial and Professional Regulation.
"Commonly owned banks" means 2 or more banks that each qualify as a bank subsidiary of the same bank holding company pursuant to Section 18 of the Federal Deposit Insurance Act; "commonly owned bank" refers to one of a group of commonly owned banks but only with respect to one or more of the other banks in the same group.
"Community" means a city, village, or incorporated town and also includes the area served by the banking offices of a bank, but need not be limited or expanded to conform to the geographic boundaries of units of local government.
"Company" means a corporation, limited liability company, partnership, business trust, association, or similar organization and, unless specifically excluded, includes a "State bank" and a "bank".
"Consolidating bank" means a party to a consolidation.
"Consolidation" takes place when 2 or more banks, or a trust company and a bank, are extinguished and by the same process a new bank is created, taking over the assets and assuming the liabilities of the banks or trust company passing out of existence.
"Continuing bank" means a merging bank, the charter of which becomes the charter of the resulting bank.
"Converting bank" means a State bank converting to become a national bank, or a national bank converting to become a State bank.
"Converting trust company" means a trust company converting to become a State bank.
"Court" means a court of competent jurisdiction.
"Director" means a member of the board of directors of a bank. In the case of a manager-managed limited liability company, however, "director" means a manager of the bank and, in the case of a member-managed limited liability company, "director" means a member of the bank. The term "director" does not include an advisory director, honorary director, director emeritus, or similar person, unless the person is otherwise performing functions similar to those of a member of the board of directors.
"Director of Banking" means the Director of the Division of Banking of the Department of Financial and Professional Regulation.
"Eligible depository institution" means an insured savings association that is in default, an insured savings association that is in danger of default, a State or national bank that is in default or a State or national bank that is in danger of default, as those terms are defined in this Section, or a new bank as that term defined in Section 11(m) of the Federal Deposit Insurance Act or a bridge bank as that term is defined in Section 11(n) of the Federal Deposit Insurance Act or a new federal savings association authorized under Section 11(d)(2)(f) of the Federal Deposit Insurance Act.
"Fiduciary" means trustee, agent, executor, administrator, committee, guardian for a minor or for a person under legal disability, receiver, trustee in bankruptcy, assignee for creditors, or any holder of similar position of trust.
"Financial institution" means a bank, savings bank, savings and loan association, credit union, or any licensee under the Consumer Installment Loan Act or the Sales Finance Agency Act and, for purposes of Section 48.3, any proprietary network, funds transfer corporation, or other entity providing electronic funds transfer services, or any corporate fiduciary, its subsidiaries, affiliates, parent company, or contractual service provider that is examined by the Commissioner. For purposes of Section 5c and subsection (b) of Section 13 of this Act, "financial institution" includes any proprietary network, funds transfer corporation, or other entity providing electronic funds transfer services, and any corporate fiduciary.
"Foundation" means the Illinois Bank Examiners' Education Foundation.
"General obligation" means a bond, note, debenture, security, or other instrument evidencing an obligation of the government entity that is the issuer that is supported by the full available resources of the issuer, the principal and interest of which is payable in whole or in part by taxation.
"Guarantee" means an undertaking or promise to answer for payment of another's debt or performance of another's duty, liability, or obligation whether "payment guaranteed" or "collection guaranteed".
"In danger of default" means a State or national bank, a federally chartered insured savings association or an Illinois state chartered insured savings association with respect to which the Commissioner or the appropriate federal banking agency has advised the Federal Deposit Insurance Corporation that:
(1) in the opinion of the Commissioner or the

appropriate federal banking agency,

(A) the State or national bank or insured savings

association is not likely to be able to meet the demands of the State or national bank's or savings association's obligations in the normal course of business; and

(B) there is no reasonable prospect that the

State or national bank or insured savings association will be able to meet those demands or pay those obligations without federal assistance; or

(2) in the opinion of the Commissioner or the

appropriate federal banking agency,

(A) the State or national bank or insured savings

association has incurred or is likely to incur losses that will deplete all or substantially all of its capital; and

(B) there is no reasonable prospect that the

capital of the State or national bank or insured savings association will be replenished without federal assistance.

"In default" means, with respect to a State or national bank or an insured savings association, any adjudication or other official determination by any court of competent jurisdiction, the Commissioner, the appropriate federal banking agency, or other public authority pursuant to which a conservator, receiver, or other legal custodian is appointed for a State or national bank or an insured savings association.
"Insured savings association" means any federal savings association chartered under Section 5 of the federal Home Owners' Loan Act and any State savings association chartered under the Illinois Savings and Loan Act of 1985 or a predecessor Illinois statute, the deposits of which are insured by the Federal Deposit Insurance Corporation. The term also includes a savings bank organized or operating under the Savings Bank Act.
"Insured savings association in recovery" means an insured savings association that is not an eligible depository institution and that does not meet the minimum capital requirements applicable with respect to the insured savings association.
"Issuer" means for purposes of Section 33 every person who shall have issued or proposed to issue any security; except that (1) with respect to certificates of deposit, voting trust certificates, collateral-trust certificates, and certificates of interest or shares in an unincorporated investment trust not having a board of directors (or persons performing similar functions), "issuer" means the person or persons performing the acts and assuming the duties of depositor or manager pursuant to the provisions of the trust, agreement, or instrument under which the securities are issued; (2) with respect to trusts other than those specified in clause (1) above, where the trustee is a corporation authorized to accept and execute trusts, "issuer" means the entrusters, depositors, or creators of the trust and any manager or committee charged with the general direction of the affairs of the trust pursuant to the provisions of the agreement or instrument creating the trust; and (3) with respect to equipment trust certificates or like securities, "issuer" means the person to whom the equipment or property is or is to be leased or conditionally sold.
"Letter of credit" and "customer" shall have the meanings ascribed to those terms in Section 5-102 of the Uniform Commercial Code.
"Main banking premises" means the location that is designated in a bank's charter as its main office.
"Maker or obligor" means for purposes of Section 33 the issuer of a security, the promisor in a debenture or other debt security, or the mortgagor or grantor of a trust deed or similar conveyance of a security interest in real or personal property.
"Merged bank" means a merging bank that is not the continuing, resulting, or surviving bank in a consolidation or merger.
"Merger" includes consolidation.
"Merging bank" means a party to a bank merger.
"Merging trust company" means a trust company party to a merger with a State bank.
"Mid-tier bank holding company" means a corporation that (a) owns 100% of the issued and outstanding shares of each class of stock of a State bank, (b) has no other subsidiaries, and (c) 100% of the issued and outstanding shares of the corporation are owned by a parent bank holding company.
"Municipality" means any municipality, political subdivision, school district, taxing district, or agency.
"National bank" means a national banking association located in this State and after May 31, 1997, means a national banking association without regard to its location.
"Out-of-state bank" means a bank chartered under the laws of a state other than Illinois, a territory of the United States, or the District of Columbia.
"Parent bank holding company" means a corporation that is a bank holding company as that term is defined in the Illinois Bank Holding Company Act of 1957 and owns 100% of the issued and outstanding shares of a mid-tier bank holding company.
"Person" means an individual, corporation, limited liability company, partnership, joint venture, trust, estate, or unincorporated association.
"Public agency" means the State of Illinois, the various counties, townships, cities, towns, villages, school districts, educational service regions, special road districts, public water supply districts, fire protection districts, drainage districts, levee districts, sewer districts, housing authorities, the Illinois Bank Examiners' Education Foundation, the Chicago Park District, and all other political corporations or subdivisions of the State of Illinois, whether now or hereafter created, whether herein specifically mentioned or not, and shall also include any other state or any political corporation or subdivision of another state.
"Public funds" or "public money" means current operating funds, special funds, interest and sinking funds, and funds of any kind or character belonging to, in the custody of, or subject to the control or regulation of the United States or a public agency. "Public funds" or "public money" shall include funds held by any of the officers, agents, or employees of the United States or of a public agency in the course of their official duties and, with respect to public money of the United States, shall include Postal Savings funds.
"Published" means, unless the context requires otherwise, the publishing of the notice or instrument referred to in some newspaper of general circulation in the community in which the bank is located at least once each week for 3 successive weeks. Publishing shall be accomplished by, and at the expense of, the bank required to publish. Where publishing is required, the bank shall submit to the Commissioner that evidence of the publication as the Commissioner shall deem appropriate.
"Qualified financial contract" means any security contract, commodity contract, forward contract, including spot and forward foreign exchange contracts, repurchase agreement, swap agreement, and any similar agreement, any option to enter into any such agreement, including any combination of the foregoing, and any master agreement for such agreements. A master agreement, together with all supplements thereto, shall be treated as one qualified financial contract. The contract, option, agreement, or combination of contracts, options, or agreements shall be reflected upon the books, accounts, or records of the bank, or a party to the contract shall provide documentary evidence of such agreement.
"Recorded" means the filing or recording of the notice or instrument referred to in the office of the Recorder of the county wherein the bank is located.
"Resulting bank" means the bank resulting from a merger or conversion.
"Secretary" means the Secretary of Financial and Professional Regulation, or a person authorized by the Secretary or by this Act to act in the Secretary's stead.
"Securities" means stocks, bonds, debentures, notes, or other similar obligations.
"Stand-by letter of credit" means a letter of credit under which drafts are payable upon the condition the customer has defaulted in performance of a duty, liability, or obligation.
"State bank" means any banking corporation that has a banking charter issued by the Commissioner under this Act.
"State Banking Board" means the State Banking Board of Illinois.
"Subsidiary" with respect to a specified company means a company that is controlled by the specified company. For purposes of paragraphs (8) and (12) of Section 5 of this Act, "control" means the exercise of operational or managerial control of a corporation by the bank, either alone or together with other affiliates of the bank.
"Surplus" means the aggregate of (i) amounts paid in excess of the par value of capital stock and preferred stock; (ii) amounts contributed other than for capital stock and preferred stock and allocated to the surplus account; and (iii) amounts transferred from undivided profits.
"Tier 1 Capital" and "Tier 2 Capital" have the meanings assigned to those terms in regulations promulgated for the appropriate federal banking agency of a state bank, as those regulations are now or hereafter amended.
"Trust company" means a limited liability company or corporation incorporated in this State for the purpose of accepting and executing trusts.
"Undivided profits" means undistributed earnings less discretionary transfers to surplus.
"Unimpaired capital and unimpaired surplus", for the purposes of paragraph (21) of Section 5 and Sections 32, 33, 34, 35.1, 35.2, and 47 of this Act means the sum of the state bank's Tier 1 Capital and Tier 2 Capital plus such other shareholder equity as may be included by regulation of the Commissioner. Unimpaired capital and unimpaired surplus shall be calculated on the basis of the date of the last quarterly call report filed with the Commissioner preceding the date of the transaction for which the calculation is made, provided that: (i) when a material event occurs after the date of the last quarterly call report filed with the Commissioner that reduces or increases the bank's unimpaired capital and unimpaired surplus by 10% or more, then the unimpaired capital and unimpaired surplus shall be calculated from the date of the material event for a transaction conducted after the date of the material event; and (ii) if the Commissioner determines for safety and soundness reasons that a state bank should calculate unimpaired capital and unimpaired surplus more frequently than provided by this paragraph, the Commissioner may by written notice direct the bank to calculate unimpaired capital and unimpaired surplus at a more frequent interval. In the case of a state bank newly chartered under Section 13 or a state bank resulting from a merger, consolidation, or conversion under Sections 21 through 26 for which no preceding quarterly call report has been filed with the Commissioner, unimpaired capital and unimpaired surplus shall be calculated for the first calendar quarter on the basis of the effective date of the charter, merger, consolidation, or conversion.
(Source: P.A. 95-924, eff. 8-26-08; 95-1047, eff. 4-6-09; 96-1000, eff. 7-2-10; 96-1163, eff. 1-1-11.)

(205 ILCS 5/2.1) (from Ch. 17, par. 303)
Sec. 2.1. (Repealed).
(Source: Laws 1965, p. 2020. Repealed by P.A. 89-508, eff. 7-3-96.)

(205 ILCS 5/2.2) (from Ch. 17, par. 304)
Sec. 2.2. (Repealed).
(Source: P.A. 83-1177. Repealed by P.A. 89-508, eff. 7-3-96.)

(205 ILCS 5/2.3) (from Ch. 17, par. 305)
Sec. 2.3. (Repealed).
(Source: P.A. 86-1157. Repealed by P.A. 89-508, eff. 7-3-96.)

(205 ILCS 5/2.4) (from Ch. 17, par. 306)
Sec. 2.4. (Repealed).
(Source: Laws 1965, p. 2020. Repealed by P.A. 89-508, eff. 7-3-96.)

(205 ILCS 5/2.5) (from Ch. 17, par. 307)
Sec. 2.5. (Repealed).
(Source: P.A. 83-1177. Repealed by P.A. 89-508, eff. 7-3-96.)

(205 ILCS 5/2.6) (from Ch. 17, par. 308)
Sec. 2.6. Transfer of powers. There is transferred to the Commissioner all the powers and authorities and all duties and responsibilities heretofore vested in the Director of Financial Institutions under this Act. This transfer shall not affect any act done, ratified or confirmed or any right accrued or established or affect or abate any notice or report required to be furnished or any action or proceeding had or commenced in a civil or criminal cause before this act takes effect; but such notices and reports shall be due to, and such actions or proceedings may be prosecuted, defended or continued by the Commissioner. Every person and every bank shall be subject to the same obligations and duties and shall have the same rights arising from the exercise of such rights, powers and duties as if such rights, powers and duties were exercised by the Director of Financial Institutions; and every person and every bank shall be subject to the same penalty or penalties, civil or criminal for failure to perform any such obligation or duty, or for doing a prohibited act, as if such obligation or duty arose from or such act were prohibited in, the exercise of such rights, powers or duties by the Director of Financial Institutions. Every officer and employee shall for any offense be subject to the same penalty or penalties, civil or criminal, as are prescribed by existing law for the same offense by any officer or employee whose powers or duties devolve upon him under this Act.
(Source: Laws 1965, p. 2020.)

(205 ILCS 5/3) (from Ch. 17, par. 309)
Sec. 3. Formation and primary powers. It shall be lawful to form banks, as herein provided, for the purpose of discount and deposit, buying and selling exchange and doing a general banking business, excepting the issuing of bills to circulate as money; and such banks shall have the power to loan money on personal and real estate security, and to accept and execute trusts upon obtaining a certificate of authority pursuant to the "Corporate Fiduciary Act", and shall be subject to all of the provisions of this Act. For purposes of this Section, "real estate" includes a manufactured home as defined in subdivision (53) of Section 9-102 of the Uniform Commercial Code that is real property as defined in Section 5-35 of the Conveyance and Encumbrance of Manufactured Homes as Real Property and Severance Act.
(Source: P.A. 98-749, eff. 7-16-14.)

(205 ILCS 5/4) (from Ch. 17, par. 310)
Sec. 4. Effect on existing banks. The certificates, permits and charters of state banks existing at the time of the adoption of this Act shall continue in full force and effect, and the provisions of this Act shall apply thereto. Any corporation with banking powers availing itself of or accepting the benefits of this Act and all corporations with banking powers existing by virtue of any special charter or general law of this State, shall be subject to the provisions and requirements of this Act in every particular, as if organized under this Act.
(Source: Laws 1955, p. 83.)

(205 ILCS 5/5) (from Ch. 17, par. 311)
Sec. 5. General corporate powers. A bank organized under this Act or subject hereto shall be a body corporate and politic and shall, without specific mention thereof in the charter, have all the powers conferred by this Act and the following additional general corporate powers:
(1) To sue and be sued, complain, and defend in its

corporate name.

(2) To have a corporate seal, which may be altered at

pleasure, and to use the same by causing it or a facsimile thereof to be impressed or affixed or in any manner reproduced, provided that the affixing of a corporate seal to an instrument shall not give the instrument additional force or effect, or change the construction thereof, and the use of a corporate seal is not mandatory.

(3) To make, alter, amend, and repeal bylaws, not

inconsistent with its charter or with law, for the administration of the affairs of the bank. If this Act does not provide specific guidance in matters of corporate governance, the provisions of the Business Corporation Act of 1983 may be used if so provided in the bylaws, and if the bank is a limited liability company, the provisions of the Limited Liability Company Act shall be used.

(4) To elect or appoint and remove officers and

agents of the bank and define their duties and fix their compensation.

(5) To adopt and operate reasonable bonus plans,

profit-sharing plans, stock-bonus plans, stock-option plans, pension plans and similar incentive plans for its directors, officers and employees.

(5.1) To manage, operate and administer a fund for

the investment of funds by a public agency or agencies, including any unit of local government or school district, or any person. The fund for a public agency shall invest in the same type of investments and be subject to the same limitations provided for the investment of public funds. The fund for public agencies shall maintain a separate ledger showing the amount of investment for each public agency in the fund. "Public funds" and "public agency" as used in this Section shall have the meanings ascribed to them in Section 1 of the Public Funds Investment Act.

(6) To make reasonable donations for the public

welfare or for charitable, scientific, religious or educational purposes.

(7) To borrow or incur an obligation; and to pledge

its assets:

(a) to secure its borrowings, its lease of

personal or real property or its other nondeposit obligations;

(b) to enable it to act as agent for the sale of

obligations of the United States;

(c) to secure deposits of public money of the

United States, whenever required by the laws of the United States, including without being limited to, revenues and funds the deposit of which is subject to the control or regulation of the United States or any of its officers, agents, or employees and Postal Savings funds;

(d) to secure deposits of public money of any

state or of any political corporation or subdivision thereof including, without being limited to, revenues and funds the deposit of which is subject to the control or regulation of any state or of any political corporation or subdivisions thereof or of any of their officers, agents, or employees;

(e) to secure deposits of money whenever required

by the National Bankruptcy Act;

(f) (blank); and
(g) to secure trust funds commingled with the

bank's funds, whether deposited by the bank or an affiliate of the bank, pursuant to Section 2-8 of the Corporate Fiduciary Act.

(8) To own, possess, and carry as assets all or part

of the real estate necessary in or with which to do its banking business, either directly or indirectly through the ownership of all or part of the capital stock, shares or interests in any corporation, association, trust engaged in holding any part or parts or all of the bank premises, engaged in such business and in conducting a safe deposit business in the premises or part of them, or engaged in any activity that the bank is permitted to conduct in a subsidiary pursuant to paragraph (12) of this Section 5.

(9) To own, possess, and carry as assets other real

estate to which it may obtain title in the collection of its debts or that was formerly used as a part of the bank premises, but title to any real estate except as herein permitted shall not be retained by the bank, either directly or by or through a subsidiary, as permitted by subsection (12) of this Section for a total period of more than 10 years after acquiring title, either directly or indirectly.

(10) To do any act, including the acquisition of

stock, necessary to obtain insurance of its deposits, or part thereof, and any act necessary to obtain a guaranty, in whole or in part, of any of its loans or investments by the United States or any agency thereof, and any act necessary to sell or otherwise dispose of any of its loans or investments to the United States or any agency thereof, and to acquire and hold membership in the Federal Reserve System.

(11) Notwithstanding any other provisions of this Act

or any other law, to do any act and to own, possess, and carry as assets property of the character, including stock, that is at the time authorized or permitted to national banks by an Act of Congress, but subject always to the same limitations and restrictions as are applicable to national banks by the pertinent federal law and subject to applicable provisions of the Financial Institutions Insurance Sales Law.

(12) To own, possess, and carry as assets stock of

one or more corporations that is, or are, engaged in one or more of the following businesses:

(a) holding title to and administering assets

acquired as a result of the collection or liquidating of loans, investments, or discounts; or

(b) holding title to and administering personal

property acquired by the bank, directly or indirectly through a subsidiary, for the purpose of leasing to others, provided the lease or leases and the investment of the bank, directly or through a subsidiary, in that personal property otherwise comply with Section 35.1 of this Act; or

(c) carrying on or administering any of the

activities excepting the receipt of deposits or the payment of checks or other orders for the payment of money in which a bank may engage in carrying on its general banking business; provided, however, that nothing contained in this paragraph (c) shall be deemed to permit a bank organized under this Act or subject hereto to do, either directly or indirectly through any subsidiary, any act, including the making of any loan or investment, or to own, possess, or carry as assets any property that if done by or owned, possessed, or carried by the State bank would be in violation of or prohibited by any provision of this Act.

The provisions of this subsection (12) shall not

apply to and shall not be deemed to limit the powers of a State bank with respect to the ownership, possession, and carrying of stock that a State bank is permitted to own, possess, or carry under this Act.

Any bank intending to establish a subsidiary under

this subsection (12) shall give written notice to the Commissioner 60 days prior to the subsidiary's commencing of business or, as the case may be, prior to acquiring stock in a corporation that has already commenced business. After receiving the notice, the Commissioner may waive or reduce the balance of the 60 day notice period. The Commissioner may specify the form of the notice, may designate the types of subsidiaries not subject to this notice requirement, and may promulgate rules and regulations to administer this subsection (12).

(13) To accept for payment at a future date not

exceeding one year from the date of acceptance, drafts drawn upon it by its customers; and to issue, advise, or confirm letters of credit authorizing the holders thereof to draw drafts upon it or its correspondents.

(14) To own and lease personal property acquired by

the bank at the request of a prospective lessee and upon the agreement of that person to lease the personal property provided that the lease, the agreement with respect thereto, and the amount of the investment of the bank in the property comply with Section 35.1 of this Act.

(15)(a) To establish and maintain, in addition to the

main banking premises, branches offering any banking services permitted at the main banking premises of a State bank.

(b) To establish and maintain, after May 31, 1997,

branches in another state that may conduct any activity in that state that is authorized or permitted for any bank that has a banking charter issued by that state, subject to the same limitations and restrictions that are applicable to banks chartered by that state.

(16) (Blank).
(17) To establish and maintain terminals, as

authorized by the Electronic Fund Transfer Act.

(18) To establish and maintain temporary service

booths at any International Fair held in this State which is approved by the United States Department of Commerce, for the duration of the international fair for the sole purpose of providing a convenient place for foreign trade customers at the fair to exchange their home countries' currency into United States currency or the converse. This power shall not be construed as establishing a new place or change of location for the bank providing the service booth.

(19) To indemnify its officers, directors, employees,

and agents, as authorized for corporations under Section 8.75 of the Business Corporation Act of 1983.

(20) To own, possess, and carry as assets stock of,

or be or become a member of, any corporation, mutual company, association, trust, or other entity formed exclusively for the purpose of providing directors' and officers' liability and bankers' blanket bond insurance or reinsurance to and for the benefit of the stockholders, members, or beneficiaries, or their assets or businesses, or their officers, directors, employees, or agents, and not to or for the benefit of any other person or entity or the public generally.

(21) To make debt or equity investments in

corporations or projects, whether for profit or not for profit, designed to promote the development of the community and its welfare, provided that the aggregate investment in all of these corporations and in all of these projects does not exceed 10% of the unimpaired capital and unimpaired surplus of the bank and provided that this limitation shall not apply to creditworthy loans by the bank to those corporations or projects. Upon written application to the Commissioner, a bank may make an investment that would, when aggregated with all other such investments, exceed 10% of the unimpaired capital and unimpaired surplus of the bank. The Commissioner may approve the investment if he is of the opinion and finds that the proposed investment will not have a material adverse effect on the safety and soundness of the bank.

(22) To own, possess, and carry as assets the stock

of a corporation engaged in the ownership or operation of a travel agency or to operate a travel agency as a part of its business.

(23) With respect to affiliate facilities:
(a) to conduct at affiliate facilities for and on

behalf of another commonly owned bank, if so authorized by the other bank, all transactions that the other bank is authorized or permitted to perform; and

(b) to authorize a commonly owned bank to conduct

for and on behalf of it any of the transactions it is authorized or permitted to perform at one or more affiliate facilities.

Any bank intending to conduct or to authorize a

commonly owned bank to conduct at an affiliate facility any of the transactions specified in this paragraph (23) shall give written notice to the Commissioner at least 30 days before any such transaction is conducted at the affiliate facility.

(24) To act as the agent for any fire, life, or other

insurance company authorized by the State of Illinois, by soliciting and selling insurance and collecting premiums on policies issued by such company; and to receive for services so rendered such fees or commissions as may be agreed upon between the bank and the insurance company for which it may act as agent; provided, however, that no such bank shall in any case assume or guarantee the payment of any premium on insurance policies issued through its agency by its principal; and provided further, that the bank shall not guarantee the truth of any statement made by an assured in filing his application for insurance.

(25) Notwithstanding any other provisions of this Act

or any other law, to offer any product or service that is at the time authorized or permitted to any insured savings association or out-of-state bank by applicable law, provided that powers conferred only by this subsection (25):

(a) shall always be subject to the same

limitations and restrictions that are applicable to the insured savings association or out-of-state bank for the product or service by such applicable law;

(b) shall be subject to applicable provisions of

the Financial Institutions Insurance Sales Law;

(c) shall not include the right to own or conduct

a real estate brokerage business for which a license would be required under the laws of this State; and

(d) shall not be construed to include the

establishment or maintenance of a branch, nor shall they be construed to limit the establishment or maintenance of a branch pursuant to subsection (11).

Not less than 30 days before engaging in any activity

under the authority of this subsection, a bank shall provide written notice to the Commissioner of its intent to engage in the activity. The notice shall indicate the specific federal or state law, rule, regulation, or interpretation the bank intends to use as authority to engage in the activity.

(26) Nothing in this Section shall be construed to

require the filing of a notice or application for approval with the United States Office of the Comptroller of the Currency or a bank supervisor of another state as a condition to the right of a State bank to exercise any of the powers conferred by this Section in this State.

(Source: P.A. 98-44, eff. 6-28-13; 99-362, eff. 8-13-15.)

(205 ILCS 5/5a) (from Ch. 17, par. 312)
Sec. 5a. (Repealed).
(Source: P.A. 98-749, eff. 7-16-14. Repealed by P.A. 99-331, eff. 1-1-16.)

(205 ILCS 5/5b) (from Ch. 17, par. 312.1)
Sec. 5b. Deposits in outside depository.
(a) Except as provided in subsection (b), every bank is liable for deposits made in an outside depository from the time the deposit is made.
(b) A bank may adopt a policy that its liability for deposits made in outside depositories will be delayed until the deposits are recorded, and, if such a policy is adopted and depositors are notified in writing at least 21 days in advance of the effective date of such policy, the bank's liability will be delayed in accordance with the policy. In case of deposit accounts opened after such a policy is adopted, the policy shall be effective if the depositor is given written notice of the policy at the time the deposit account is opened.
(c) For the purposes of this Section "outside depository" means any receptacle attached to a main banking premise, branch as allowed in subsection (15) of Section 5 of this Act, or other location for the purpose of making deposits either during or after regular banking hours, but does not include an automatic teller machine or point of sale terminal, as defined in the Electronic Fund Transfer Act.
(Source: P.A. 92-483, eff. 8-23-01.)

(205 ILCS 5/5c) (from Ch. 17, par. 312.2)
Sec. 5c. Ownership of a bankers' bank. A bank may acquire shares of stock of a bank or holding company which owns or controls such bank if the stock of such bank or company is owned exclusively (except to the extent directors' qualifying shares are required by law) by depository institutions or depository institution holding companies and such bank or company and all subsidiaries thereof are engaged exclusively in providing services to or for other financial institutions, their holding companies, and the officers, directors, and employees of such institutions and companies, and in providing services at the request of other financial institutions or their holding companies (also referred to as a "bankers' bank"). The bank may also provide products and services to its officers, directors, and employees. In no event shall the total amount of such stock held by a bank in such bank or holding company exceed 10 percent of its capital and surplus (including undivided profits) and in no event shall a bank acquire more than 15 percent of any class of voting securities of such bank or company.
(Source: P.A. 95-924, eff. 8-26-08; 96-856, eff. 12-31-09.)

(205 ILCS 5/5d) (from Ch. 17, par. 312.3)
Sec. 5d. Notwithstanding any other provision of this Act, a bank may engage in making revolving credit loans secured by mortgages or deeds of trust on real property or by security assignments of beneficial interests in land trusts.
For purposes of this Section, "revolving credit", has the meaning defined in Section 4.1 of "An Act in relation to the rate of interest and other charges in connection with sales on credit and the lending of money", approved May 24, 1879, as amended.
Any mortgage or deed of trust given to secure a revolving credit loan may, and when so expressed therein shall, secure not only the existing indebtedness, but also such future advances, whether such advances are obligatory or to be made at the option of the lender, or otherwise, as are made within twenty years from the date thereof, to the same extent as if such future advances were made on the date of the execution of such mortgage or deed of trust, although there may be no advance made at the time of execution of such mortgage or other instrument, and although there may be no indebtedness outstanding at the time any advance is made. The lien of such mortgage or deed of trust, as to third persons without actual notice thereof, shall be valid as to all such indebtedness and future advances from the time said mortgage or deed of trust is filed for record in the office of the Recorder of Deeds or the Registrar of Titles of the county where the real property described therein is located. The total amount of indebtedness that may be so secured may increase or decrease from time to time, but the total unpaid balance so secured at any one time shall not exceed a maximum principal amount which must be specified in such mortgage or deed of trust, plus interest thereon, and any disbursements made for the payment of taxes, special assessments, or insurance on said real property, with interest on such disbursements.
Any such mortgage or deed of trust shall be valid and have priority over all subsequent liens and encumbrances, including statutory liens, except taxes and assessments levied on said real property.
For purposes of this Section, "real property" includes a manufactured home as defined in subdivision (53) of Section 9-102 of the Uniform Commercial Code, that is real property as defined in Section 5-35 of the Conveyance and Encumbrance of Manufactured Homes as Real Property and Severance Act.
(Source: P.A. 98-749, eff. 7-16-14.)

(205 ILCS 5/5e)
Sec. 5e. Lending and account authority.
(a) Notwithstanding the provisions of any other law in connection with extensions of credit, a State bank may elect to contract for and receive interest, fees, and other charges for extensions of credit subject only to the provisions of subsection (1) of Section 4 of the Interest Act, except for extensions of credit secured by residential real estate, which shall be subject to the laws applicable thereto.
(b) The establishment of account service charges and the amounts of the charges not otherwise limited or prescribed by law is a business decision to be made by a bank according to prudent business judgment and safe and sound operating standards. In establishing account service charges, the bank may consider, but is not limited to considering, the costs incurred by the bank, plus a profit margin, for providing the service, the deterrence of misuse of the bank's services, the establishment of the competitive position of the bank in accordance with the bank's marketing strategy, and the maintenance of the safety and soundness of the bank.
(Source: P.A. 91-330, eff. 7-29-99.)

(205 ILCS 5/5f)
Sec. 5f. Non-English language transactions. A bank may conduct transactions in a language other than English through an employee or agent acting as interpreter or through an interpreter provided by the customer.
(Source: P.A. 92-578, eff. 6-26-02.)

(205 ILCS 5/5g)
Sec. 5g. Savings promotion raffle.
(a) As used in this Section, "savings promotion raffle" has the same meaning as that term is given in Section 20 of the Federal Deposit Insurance Act (12 U.S.C. 1829a).
(b) If authorized by its board of directors, a State bank may conduct a savings promotion raffle. The savings promotion raffle shall be conducted so that each token or ticket representing an entry in the savings promotion raffle has an equal chance of being drawn. A State bank shall not conduct a savings promotion raffle in a manner that jeopardizes the State bank's safety and soundness or misleads its customers.
(c) The Secretary may examine the conduct of a savings promotion raffle and may issue a cease and desist order for a violation of this Section.
(d) A State bank shall maintain records sufficient to facilitate an audit of the savings promotion raffle.
(Source: P.A. 99-149, eff. 1-1-16.)

(205 ILCS 5/6.1) (from Ch. 17, par. 313.1)
Sec. 6.1. (Repealed).
(Source: P.A. 98-749, eff. 7-16-14. Repealed by P.A. 99-331, eff. 1-1-16.)

(205 ILCS 5/6.2)
Sec. 6.2. (Repealed).
(Source: P.A. 92-577, eff. 6-26-02. Repealed by P.A. 99-331, eff. 1-1-16.)

(205 ILCS 5/7) (from Ch. 17, par. 314)
Sec. 7. Organization capital requirements. A bank may be organized to exercise the powers conferred by this Act with minimum capital and surplus as determined by the Commissioner.
(Source: P.A. 92-483, eff. 8-23-01.)

(205 ILCS 5/8) (from Ch. 17, par. 315)
Sec. 8. Incorporators. A State bank may be organized on application by 5 or more incorporators who shall be individuals except that a bank holding company may be the sole incorporator of a State bank.
(Source: P.A. 92-483, eff. 8-23-01.)

(205 ILCS 5/9) (from Ch. 17, par. 316)
Sec. 9. Contents of application. The application for a permit to organize shall be in a form specified by the Commissioner and shall be filed with the Commissioner signed by each of the applicants and shall be acknowledged before some officer authorized by law to acknowledge deeds. It shall state:
(1) The name, residence, business or occupation and address of each applicant, and a statement of the proposed management;
(2) The name for the proposed bank;
(3) The location of the proposed bank;
(4) The amount of capital and surplus for the proposed bank;
(5) The number of shares of capital stock, the number of shares and classes of preferred stock, if any, the par value of the capital stock and preferred stock, and the amount for which each share of capital stock and preferred stock is to be sold;
(6) A statement of the financial worth of each of the applicants;
(7) (Blank);
(8) Such other relevant information as the Commissioner may require.
(Source: P.A. 90-301, eff. 8-1-97; 90-665, eff. 7-30-98.)

(205 ILCS 5/9.5)
Sec. 9.5. Reservation of corporate name. Upon the filing of an application for a permit to organize, an applicant may request that the Commissioner reserve the name of the proposed bank. The reservation shall be made by filing with the Commissioner an application to reserve a specified corporate name on forms prescribed by the Commissioner. If the Commissioner finds that the name is available for corporate use, he or she shall reserve the name for the exclusive use of the applicant. The Commissioner shall prescribe by rule the duration of the reservation.
The right to the exclusive use of a specified corporate name so reserved may be transferred to any other person by filing with the Commissioner a notice of the transfer executed by the person for whom such name was reserved and specifying the name and address of the transferee.
The Commissioner may revoke any reservation if, after a hearing, he or she finds that the application therefor was made contrary to this Act.
(Source: P.A. 91-452, eff. 1-1-00.)

(205 ILCS 5/10) (from Ch. 17, par. 317)
Sec. 10. Permit to organize.
(a) Upon the filing of an application for a permit to organize, the Commissioner shall investigate the truth of the statements therein and shall consider the proposed bank's capital structure, its future earnings prospects, the general character, experience, and qualifications of its proposed management, its proposed plan of operation, and the convenience and needs of the area sought to be served, and notwithstanding the provisions of Section 7 of this Act, the Commissioner shall not approve the application and issue a permit to organize unless he shall be of the opinion and finds:
(1) that the proposed capital at least meets the

minimum requirements of this Act determined by the Commissioner pursuant to Section 7 of this Act including additional capital necessitated by the circumstances of the proposed bank including its size, scope of operations and market in which it proposes to operate;

(2) that the future earnings prospects are favorable;
(3) that the general character, experience, and

qualifications of its proposed management and its proposed plan of operation are such as to assure reasonable promise of successful, safe and sound operation;

(4) that the name of the proposed bank is not the

same as or deceptively similar to a name reserved with the Commissioner's office under Section 9.5 or to the name of any other bank then operating in this State; and

(5) that the convenience and needs of the area sought

to be served by the proposed bank will be promoted.

(b) The Commissioner shall revoke the permit to organize and order liquidation of any funds collected in the event that the organizers do not obtain a charter from the Commissioner authorizing the bank to commence business within 6 months from the date of the issuance of the permit, unless a request has been submitted, in writing, to the Commissioner for an extension and the request has been approved.
(c) The Commissioner may impose such terms and conditions, if any, on the issuance of the permit to organize as the Commissioner deems appropriate and necessary for the organization of the bank.
(Source: P.A. 91-452, eff. 1-1-00; 92-483, eff. 8-23-01.)

(205 ILCS 5/11) (from Ch. 17, par. 318)
Sec. 11. Stock subscription. As soon as may be after receipt of a permit to organize, books of subscription to the capital stock and to the preferred stock, if any, may be opened, and when the capital stock and the preferred stock shall have been fully subscribed for, a meeting of the subscribers to the stock of such bank shall be called (each subscriber having had, or waived, at least three days' notice) for determination of the number and election of directors as herein provided to serve as directors for one year and until their successors are elected.
(Source: Laws 1955, p. 83.)

(205 ILCS 5/12) (from Ch. 17, par. 319)
Sec. 12. Organization.
(a) The directors so elected shall proceed to organize in conformity with this Act and as follows:
(1) To qualify themselves as directors.
(2) To elect one of their number as president.
(3) To make and adopt by-laws not inconsistent with

its charter or with law for the administration of the affairs of the bank.

(4) To appoint such officers as the by-laws may

provide, and fix the salaries of all officers.

(5) To furnish to the Commissioner lists of the

stockholders and copies of any other records the Commissioner may require.

(6) To collect the subscriptions to the capital stock

and to the preferred stock, if any, including the surplus and the reserves for operating expenses.

(6.5) To notify the Commissioner of any significant

deviation or change from the original plan of operation or proposed business activities submitted with the application for a permit to organize.

(7) To report the organization to the Commissioner.
(b) Subscriptions to the capital stock and to the preferred stock, if any, collected pursuant to item (6) of subsection (a) of this Section must be placed in escrow.
(Source: P.A. 92-483, eff. 8-23-01.)

(205 ILCS 5/13) (from Ch. 17, par. 320)
Sec. 13. Issuance of charter.
(a) When the directors have organized as provided in Section 12 of this Act, and the capital stock and the preferred stock, if any, together with a surplus of not less than 50% of the capital, has been all fully paid in and a record of the same filed with the Commissioner, the Commissioner or some competent person of the Commissioner's appointment shall make a thorough examination into the affairs of the proposed bank, and if satisfied (i) that all the requirements of this Act have been complied with, (ii) that no intervening circumstance has occurred to change the Commissioner's findings made pursuant to Section 10 of this Act, and (iii) that the prior involvement by any stockholder who will own a sufficient amount of stock to have control, as defined in Section 18 of this Act, of the proposed bank with any other financial institution, whether as stockholder, director, officer, or customer, was conducted in a safe and sound manner, upon payment into the Commissioner's office of the reasonable expenses of the examination, as determined by the Commissioner, the Commissioner shall issue a charter authorizing the bank to commence business as authorized in this Act. All charters issued by the Commissioner or any predecessor agency which chartered State banks, including any charter outstanding as of September 1, 1989, shall be perpetual. For the 2 years after the Commissioner has issued a charter to a bank, the bank shall request and obtain from the Commissioner prior written approval before it may change senior management personnel or directors.
The original charter, duly certified by the Commissioner, or a certified copy shall be evidence in all courts and places of the existence and authority of the bank to do business. Upon the issuance of the charter by the Commissioner, the bank shall be deemed fully organized and may proceed to do business. The Commissioner may, in the Commissioner's discretion, withhold the issuing of the charter when the Commissioner has reason to believe that the bank is organized for any purpose other than that contemplated by this Act. The Commissioner shall revoke the charter and order liquidation in the event that the bank does not commence a general banking business within one year from the date of the issuance of the charter, unless a request has been submitted, in writing, to the Commissioner for an extension and the request has been approved. After commencing a general banking business, a bank may change its name by filing written notice with the Commissioner at least 30 days prior to the effective date of such change. A bank chartered under this Act may change its main banking premises by filing written application with the Commissioner, on forms prescribed by the Commissioner, provided (i) the change shall not be a removal to a new location without complying with the capital requirements of Section 7 and of subsection (1) of Section 10 of this Act; (ii) the Commissioner approves the relocation or change; and (iii) the bank complies with any applicable federal law or regulation. The application shall be deemed to be approved if the Commissioner has not acted on the application within 30 days after receipt of the application, unless within the 30-day time frame the Commissioner informs the bank that an extension of time is necessary prior to the Commissioner's action on the application.
(b)(1) The Commissioner may also issue a charter to a bank that is owned exclusively by other depository institutions or depository institution holding companies and is organized to engage exclusively in providing services to or for other financial institutions, their holding companies, and the officers, directors, and employees of such institutions and companies, and in providing services at the request of other financial institutions or their holding companies (also referred to as a "bankers' bank"). The bank may also provide products and services to its officers, directors, and employees.
(2) A bank chartered pursuant to paragraph (1) shall, except as otherwise specifically determined or limited by the Commissioner in an order or pursuant to a rule, be vested with the same rights and privileges and subject to the same duties, restrictions, penalties, and liabilities now or hereafter imposed under this Act.
(c) A bank chartered under this Act shall, at all times while it accepts or retains deposits, maintain with the Federal Deposit Insurance Corporation, or such other instrumentality of or corporation chartered by the United States, deposit insurance as authorized under federal law.
(d)(i) A bank that has a banking charter issued by the Commissioner under this Act may, pursuant to a written purchase and assumption agreement, transfer substantially all of its assets to another State bank or national bank in consideration, in whole or in part, for the transferee banks' assumption of any part or all of its liabilities. Such a transfer shall in no way be deemed to impair the charter of the transferor bank or cause the transferor bank to forfeit any of its rights, powers, interests, franchises, or privileges as a State bank, nor shall any voluntary reduction in the transferor bank's activities resulting from the transfer have any such effect; provided, however, that a State bank that transfers substantially all of its assets pursuant to this subsection (d) and following the transfer does not accept deposits and make loans, shall not have any rights, powers, interests, franchises, or privileges under subsection (15) of Section 5 of this Act until the bank has resumed accepting deposits and making loans.
(ii) The fact that a State bank does not resume accepting deposits and making loans for a period of 24 months commencing on September 11, 1989 or on a date of the transfer of substantially all of a State bank's assets, whichever is later, or such longer period as the Commissioner may allow in writing, may be the basis for a finding by the Commissioner under Section 51 of this Act that the bank is unable to continue operations.
(iii) The authority provided by subdivision (i) of this subsection (d) shall terminate on May 31, 1997, and no bank that has transferred substantially all of its assets pursuant to this subsection (d) shall continue in existence after May 31, 1997.
(Source: P.A. 95-924, eff. 8-26-08; 96-1365, eff. 7-28-10.)

(205 ILCS 5/13.5)
Sec. 13.5. Formation and merger of interim banks.
(a) An interim bank may be chartered as a State bank for the exclusive purpose of accomplishing a corporate restructuring through merger with an existing State bank, national bank, trust company, or an insured savings association. An interim bank shall be chartered and merged pursuant to the provisions of this Section. The interim bank shall not accept deposits, make loans, pay checks, or engage in the general banking business or any part thereof, and shall not be subject to the provisions of this Act other than those set forth in this Section; provided, however, that if the interim bank becomes the resulting bank in a merger, such resulting bank shall have all of the powers, rights, and duties of a State bank and must comply with all applicable provisions of this Act.
(b) An interim State bank may be organized upon application by 5 or more incorporators or by a bank holding company. The application shall be made on forms prescribed by the Commissioner which shall request, at a minimum, the following information:
(1) the names and addresses of the incorporators;
(2) the proposed name and address of the interim bank;
(3) the name and address of all banks with which the

interim bank will be merging;

(4) a copy of the merger agreement by which the

interim bank will be merged with the banks identified in item (3) containing the same information required in merger agreements pursuant to subsection (1) of Section 22 of this Act; and

(5) an acknowledgement that the interim bank shall

not engage in the general banking business or any part thereof unless and until the interim bank becomes the resulting bank in a merger.

(c) The merger agreement must be approved by all of the incorporators of the interim bank and must be approved by the existing State bank with which the interim bank will merge, as required by Section 22 of this Act.
(d) Upon receipt of the application to organize the interim bank and the merger agreement submitted pursuant to this Section and Section 22 of this Act, the Commissioner may issue a charter to the interim bank and approve the merger agreement if the Commissioner makes the findings set forth in subsection (3) of Section 22 of this Act. The interim bank's charter shall not take effect until, and shall only be effective for purposes of, the merger.
(e) Nothing in this Section affects the obligations of an existing State bank with which the interim bank will merge, or the rights of minority or dissenting shareholders of the existing State bank, in connection with the approval, execution, and accomplishment of a merger agreement as provided elsewhere in this Act.
(Source: P.A. 92-483, eff. 8-23-01.)

(205 ILCS 5/13.6)
Sec. 13.6. Banks as limited liability companies.
(a) A bank may be organized as a limited liability company, may convert to a limited liability company, or may merge with and into a limited liability company under the applicable laws of this State and of the United States, including any rules promulgated thereunder. A bank organized as a limited liability company shall be subject to the provisions of the Limited Liability Company Act in addition to this Act, provided that if a provision of the Limited Liability Company Act conflicts with a provision of this Act or with any rule of the Commissioner, the provision of this Act or the rule of the Commissioner shall apply.
(b) Any filing required to be made under the Limited Liability Company Act shall be made exclusively with the Commissioner, and the Commissioner shall possess the exclusive authority to regulate the bank as provided in this Act.
(c) Any organization as, conversion to, and merger with or into a limited liability company shall be subject to the prior approval of the Commissioner.
(d) A bank that is a limited liability company shall be subject to all of the provisions of this Act in the same manner as a bank that is organized in stock form.
(e) The Commissioner may promulgate rules to ensure that a bank that is a limited liability company (i) is operating in a safe and sound manner and (ii) is subject to the Commissioner's authority in the same manner as a bank that is organized in stock form.
(Source: P.A. 93-561, eff. 1-1-04.)

(205 ILCS 5/14) (from Ch. 17, par. 321)
Sec. 14. Stock. Unless otherwise provided for in this Act provisions of general application to stock of a state bank shall be as follows:
(1) All banks shall have their capital divided into shares of a par value of not less than $1 each and not more than $100 each, however, the par value of shares of a bank effecting a reverse stock split pursuant to item (8) of subsection (a) of Section 17 may temporarily exceed this limit provided it conforms to the limits immediately after the reverse stock split is completed. No issue of capital stock or preferred stock shall be valid until not less than the par value of all such stock so issued shall be paid in and notice thereof by the president, a vice-president or cashier of the bank has been transmitted to the Commissioner. In the case of an increase in capital stock by the declaration of a stock dividend, the capitalization of retained earnings effected by such stock dividend shall constitute the payment for such shares required by the preceding sentence, provided that the surplus of said bank after such stock dividend shall be at least equal to fifty per cent of the capital as increased. The charter shall not limit or deny the voting power of the shares of any class of stock except as provided in Section 15(3) of this Act.
(2) Pursuant to action taken in accordance with the requirements of Section 17, a bank may issue preferred stock of one or more classes as shall be approved by the Commissioner as hereinafter provided, and make such amendment to its charter as may be necessary for this purpose; but in the case of any newly organized bank which has not yet issued capital stock the requirements of Section 17 shall not apply.
(3) Without limiting the authority herein contained a bank, when so provided in its charter and when approved by the Commissioner, may issue shares of preferred stock:
(a) Subject to the right of the bank to redeem any of

such shares at not exceeding the price fixed by the charter for the redemption thereof;

(b) Subject to the provisions of subsection (8) of

this Section 14 entitling the holders thereof to cumulative or noncumulative dividends;

(c) Having preference over any other class or classes

of shares as to the payment of dividends;

(d) Having preference as to the assets of the bank

over any other class or classes of shares upon the voluntary or involuntary liquidation of the bank;

(e) Convertible into shares of any other class of

stock, provided that preferred shares shall not be converted into shares of a different par value unless that part of the capital of the bank represented by such preferred shares is at the time of the conversion equal to the aggregate par value of the shares into which the preferred shares are to be converted.

(4) If any part of the capital of a bank consists of preferred stock, the determination of whether or not the capital of such bank is impaired and the amount of such impairment shall be based upon the par value of its stock even though the amount which the holders of such preferred stock shall be entitled to receive in the event of retirement or liquidation shall be in excess of the par value of such preferred stock.
(5) Pursuant to action taken in accordance with the requirements of Section 17 of this Act, a state bank may provide for a specified number of authorized but unissued shares of capital stock for one or more of the following purposes:
(a) Reserved for issuance under stock option plan or

plans to directors, officers or employees;

(b) Reserved for issuance upon conversion of

convertible preferred stock issued pursuant to and in compliance with the provisions of subsections (2) and (3) of this Section 14.

(c) Reserved for issuance upon conversion of

convertible debentures or other convertible evidences of indebtedness issued by a state bank, provided always that the terms of such conversion have been approved by the Commissioner;

(d) Reserved for issuance by the declaration of a

stock dividend. If and when any shares of capital stock are proposed to be authorized and reserved for any of the purposes set forth in subparagraphs (a), (b) or (c) above, the notice of the meeting, whether special or annual, of stockholders at which such proposition is to be considered shall be accompanied by a statement setting forth or summarizing the terms upon which the shares of capital stock so reserved are to be issued, and the extent to which any preemptive rights of stockholders are inapplicable to the issuance of the shares so reserved or to the convertible preferred stock or convertible debentures or other convertible evidences of indebtedness, and the approving vote of the holders of at least two-thirds of the outstanding shares of stock entitled to vote at such meeting of the terms of such issuance shall be requisite for the adoption of any amendment providing for the reservation of authorized but unissued shares for any of said purposes. Nothing in this subsection (5) contained shall be deemed to authorize the issuance of any capital stock for a consideration less than the par value thereof.

(6) Upon written application to the Commissioner 60 days prior to the proposed purchase and receipt of the written approval of the Commissioner, a state bank may purchase and hold as treasury stock such amounts of the total number of issued and outstanding shares of its capital and preferred stock outstanding as the Commissioner determines is consistent with safety and soundness of the bank. The Commissioner may specify the manner of accounting for the treasury stock and the form of notice prior to ultimate disposition of the shares. Except as authorized in this subsection, it shall not be lawful for a state bank to purchase or hold any additional such shares or securities described in subsection (2) of Section 37 unless necessary to prevent loss upon a debt previously contracted in good faith, in which event such shares or securities so purchased or acquired shall, within 6 months from the time of purchase or acquisition, be sold or disposed of at public or private sale. Any state bank which intends to purchase and hold treasury stock as authorized in this subsection (6) shall file a written application with the Commissioner 60 days prior to any such proposed purchase. The application shall state the number of shares to be purchased, the consideration for the shares, the name and address of the person from whom the shares are to be purchased, if known, and the total percentage of its issued and outstanding shares to be held by the bank after the purchase. The total consideration paid by a state bank for treasury stock shall reduce capital and surplus of the bank for purposes of Sections of this Act relating to lending and investment limits which require computation of capital and surplus. After considering and approving an application to purchase and hold treasury stock under this subsection, the Commissioner may waive or reduce the balance of the 60 day application period. The Commissioner may specify the form of the application for approval to acquire treasury stock and promulgate rules and regulations for the administration of this subsection (6). A state bank may acquire or resell its own shares as treasury stock pursuant to this subsection (6) without a change in its charter pursuant to Section 17. Such stock may be held for any purpose permitted in subsection (5) of this Section 14 or may be resold upon such reasonable terms as the board of directors may determine provided notice is given to the Commissioner prior to the resale of such stock.
(7) During the time that a state bank shall continue its banking business, it shall not withdraw or permit to be withdrawn, either in the form of dividends or otherwise, any portion of its capital, but nothing in this subsection shall prevent a reduction or change of the capital stock or the preferred stock under the provisions of Sections 17 through 30 of this Act, a purchase of treasury stock under the provisions of subsection (6) of this Section 14 or a redemption of preferred stock pursuant to charter provisions therefor.
(8) (a) Subject to the provisions of this Act, the board

of directors of a state bank from time to time may declare a dividend of so much of the net profits of such bank as it shall judge expedient, but each bank before the declaration of a dividend shall carry at least one-tenth of its net profits since the date of the declaration of the last preceding dividend, or since the issuance of its charter in the case of its first dividend, to its surplus until the same shall be equal to its capital.

(b) No dividends shall be paid by a state bank while

it continues its banking business to an amount greater than its net profits then on hand, deducting first therefrom its losses and bad debts. All debts due to a state bank on which interest is past due and unpaid for a period of 6 months or more, unless the same are well secured and in the process of collection, shall be considered bad debts.

(9) A State bank may, but shall not be obliged to, issue a certificate for a fractional share, and, by action of its board of directors, may in lieu thereof, pay cash equal to the value of the fractional share. A certificate for a fractional share shall entitle the holder to exercise fractional voting rights, to receive dividends, and to participate in any of the assets of the bank in the event of liquidation.
(Source: P.A. 92-483, eff. 8-23-01; 92-651, eff. 7-11-02.)

(205 ILCS 5/14.1) (from Ch. 17, par. 321.1)
Sec. 14.1. Quasi-Reorganization of Capital.
(a) For the purposes of declaring dividends pursuant to Section 14(8)(b) of this Act upon a change in control, if a bank:
(1) incurs a change in ownership of more than 50% of

its voting stock; and

(2) has a deficit in its net profits then on hand at

the time of such change in ownership; and

(3) receives the prior written approval of the

Secretary;

such bank may restate its asset and liability accounts to fair value for the purpose of reorganizing the capital accounts of the bank so that net profits then on hand are restated to zero; provided that in no event may total capital be increased as a result of a capital reorganization made pursuant to this Section.
(b) A bank may reorganize its capital accounts pursuant to item (3) of subsection (a) of this Section without a change in control to the same extent and in the same manner authorized for national banks, subject to the same limitations and restrictions as are applicable to national banks, upon receiving the prior written approval of the Secretary.
(Source: P.A. 99-362, eff. 8-13-15.)

(205 ILCS 5/15) (from Ch. 17, par. 322)
Sec. 15. Stock and stockholders. Unless otherwise provided for in this Act, provisions of general application to capital stock, preferred stock, and stockholders of a State bank shall be as follows:
(1) There shall be an annual meeting of the stockholders for the election of directors each year on the first business day in January, unless some other date shall be fixed by the by-laws. A special meeting of the stockholders may be called at any time by the board of directors, and otherwise as may be provided in the bylaws.
(2) Written or printed notice stating the place, day, and hour of the meeting, and in case of a special meeting, the purpose or purposes for which the meeting is called, shall be delivered not less than 10 nor more than 40 days before the date of the meeting either personally or by mail, by or at the direction of the president, or the secretary, or the officer or persons calling the meeting, to each stockholder of record entitled to vote at the meeting. If mailed, the notice shall be deemed to be delivered when deposited in the United States mail with postage thereon prepaid addressed to the stockholder at his address as it appears on the records of the bank.
(3) Except as provided below in this paragraph (3), each outstanding share shall be entitled to one vote on each matter submitted to a vote at a meeting of stockholders. Shares of its own stock belonging to a bank shall not be voted, directly or indirectly, at any meeting and shall not be counted in determining the total number of outstanding shares at any given time, but shares of its own stock held by it in a fiduciary capacity may be voted and shall be counted in determining the total number of outstanding shares at any given time. A stockholder may vote either in person or by proxy executed in writing by the stockholder or by his duly authorized attorney-in-fact. No proxy shall be valid after 11 months from the date of its execution, unless otherwise provided in the proxy. Except as provided below in this paragraph (3), in all elections for directors every stockholder (or subscriber to the stock prior to the issuance of a charter) shall have the right to vote, in person or by proxy, for the number of shares of stock owned by him, for as many persons as there are directors to be elected, or to cumulate the shares and give one candidate as many votes as the number of directors multiplied by the number of his or her shares of stock shall equal, or to distribute them on the same principle among as many candidates as he or she shall think fit. The bank charter of any bank organized on or after January 1, 1984 may limit or eliminate cumulative voting rights in all or specified circumstances, or may eliminate voting rights entirely, as to any class or classes or series of stock of the bank; provided that one class of shares or series thereof shall always have voting rights in respect of all matters in the bank. A bank organized prior to January 1, 1984 may amend its charter to eliminate cumulative voting rights under all or specified circumstances, or to eliminate voting rights entirely, as to any class or classes or series of stock of the bank; provided that one class of shares or series thereof shall always have voting rights in respect of all matters in the bank, and provided further that the proposal to eliminate the voting rights receives the approval of the holders of 70% of the outstanding shares of stock entitled to vote as provided in paragraph (b) (7) of Section 17. A majority of the outstanding shares represented in person or by proxy shall constitute a quorum at a meeting of stockholders. In the absence of a quorum a meeting may be adjourned from time to time without notice to the stockholders.
(4) Whenever additional stock of a class is offered for sale, stockholders of record of the same class on the date of the offer shall have the right to subscribe to the proportion of the shares as the stock of the class held by them bears to the total of the outstanding stock of the class, and the price thereof may be in excess of par value. This right shall be transferable but shall terminate if not exercised within 60 days of the offer, unless the Commissioner shall authorize a shorter time. If the right is not exercised, the stock shall not be re-offered for sale to others at a lower price without the stockholders of the same class again being accorded a preemptive right to subscribe at the lower price. Notwithstanding any of the provisions of this paragraph (4) or any other provision of law, stockholders shall not have any preemptive or other right to subscribe for or to purchase or acquire shares of capital stock issued or to be issued under a stock-option plan or upon conversion of preferred stock or convertible debentures or other convertible indebtedness that has been approved by stockholders in the manner required by the provisions of subsection (5) of Section 14 hereof or to treasury stock acquired pursuant to subsection (6) of Section 14.
(5) For the purpose of determining stockholders entitled to notice of or to vote at any meeting of stockholders, or stockholders entitled to receive payment of any dividend, or in order to make a determination of stockholders for any other proper purpose, the board of directors of a bank may provide that the stock transfer books shall be closed for a stated period not to exceed, in any case, 40 days. In lieu of closing the stock transfer books, the board of directors may fix in advance a date as the record date for any determination of stockholders, the date in any case to be not more than 40 days, and in case of a meeting of stockholders, not less than 10 days prior to the date on which the particular action, requiring the determination of stockholders, is to be taken. If the stock transfer books are not closed and no record date is fixed for the determination of stockholders entitled to notice of or to vote at a meeting of stockholders, or stockholders entitled to receive payment of a dividend, the date on which notice of a meeting is mailed or the date on which the resolution of the board of directors declaring the dividend is adopted, as the case may be, shall be the record date for the determination of stockholders.
(6) Stock standing in the name of another corporation, domestic or foreign, may be voted by the officer, agent, or proxy as the by-laws of the corporation may prescribe, or, in the absence of such provision, as the board of directors of the corporation may determine. Stock standing in the name of a deceased person may be voted by his or her administrator or executor, either in person or by proxy. Stock standing in the name of a guardian or trustee may be voted by that fiduciary either in person or by proxy. Shares standing in the name of a receiver may be voted by the receiver, and shares held by or under control of a receiver may be voted by the receiver without the transfer thereof into his or her name if authority so to do be contained in an appropriate order of the court by which the receiver was appointed. A stockholder whose shares of stock are pledged shall be entitled to vote those shares until the shares have been transferred into the name of the pledgee, and thereafter the pledgee shall be entitled to vote the shares so transferred.
(7) Shares of stock shall be transferable in accordance with the general laws of this State governing the transfer of corporate shares.
(8) The president and any other officer designated by the board of directors of every State bank shall cause to be kept at all times a full and correct list of the names and residences of all the shareholders in the State bank and the number of shares held by each in the office where its business is transacted. The list shall be subject to the inspection of all the shareholders of the State bank and the officers authorized to assess taxes under State authority during business hours of each day in which business may be legally transacted. A copy of the list, verified by the oath of the president or cashier, shall be transmitted to the Commissioner of Banks and Real Estate within 10 days of any demand therefor made by the Commissioner.
(9) Any number of shareholders of a bank may create a voting trust for the purpose of conferring upon a trustee or trustees the right to vote or otherwise represent their shares for a period of not to exceed 10 years by entering into a written voting trust agreement specifying the terms and conditions of the voting trust and by transferring their shares to the trustee or trustees for the purposes of the agreement. The trust agreement shall not become effective until a counterpart of the agreement is deposited with the bank at its main banking premises. The counterpart of the voting trust agreement so deposited with the bank shall be subject to the same right of examination by a shareholder of the bank, in person or by agent or attorney, as is the record of shareholders of the bank and shall be subject to examination by any holder of a beneficial interest in the voting trust, either in person or by agent or attorney, at any reasonable time for any proper purpose.
(10) Voting agreements. Shareholders may provide for the voting of their shares by signing an agreement for that purpose. A voting agreement created under this paragraph is not subject to the provisions of paragraph (9).
A voting agreement created under this paragraph is specifically enforceable in accordance with the principles of equity.
(Source: P.A. 95-924, eff. 8-26-08.)

(205 ILCS 5/16) (from Ch. 17, par. 323)
Sec. 16. Directors. The business and affairs of a State bank shall be managed by its board of directors that shall exercise its powers as follows:
(1) Directors shall be elected as provided in this Act. Any omission to elect a director or directors shall not impair any of the rights and privileges of the bank or of any person in any way interested. The existing directors shall hold office until their successors are elected and qualify.
(2) (a) Notwithstanding the provisions of any charter

heretofore or hereafter issued, the number of directors, not fewer than 5 nor more than 25, may be fixed from time to time by the stockholders at any meeting of the stockholders called for the purpose of electing directors or changing the number thereof by the affirmative vote of at least two-thirds of the outstanding stock entitled to vote at the meeting, and the number so fixed shall be the board regardless of vacancies until the number of directors is thereafter changed by similar action.

(b) Notwithstanding the minimum number of directors

specified in paragraph (a) of this subsection, a State bank that has been in existence for 10 years or more and has less than $20,000,000 in assets, as of the December 31 immediately preceding the annual meeting of shareholders at which directors are elected, may, subject to the approval of the Commissioner, have a minimum of 3 directors; provided that if a State bank has fewer than 5 directors, at least one director shall not be an officer or employee of the bank. The Commissioner shall annually review the appropriateness of the grant of authority to have a reduced minimum number of directors pursuant to this paragraph (b).

(3) Except as otherwise provided in this paragraph (3), directors shall hold office until the next annual meeting of the stockholders succeeding their election or until their successors are elected and qualify. If the board of directors consists of 6 or more members, in lieu of electing the membership of the whole board of directors annually, the charter or by-laws of a State bank may provide that the directors shall be divided into either 2 or 3 classes, each class to be as nearly equal in number as is possible. The term of office of directors of the first class shall expire at the first annual meeting of the stockholders after their election, that of the second class shall expire at the second annual meeting after their election, and that of the third class, if any, shall expire at the third annual meeting after their election. At each annual meeting after classification, the number of directors equal to the number of the class whose terms expire at the time of the meeting shall be elected to hold office until the second succeeding annual meeting, if there be 2 classes, or until the third succeeding annual meeting, if there be 3 classes. Vacancies may be filled by stockholders at a special meeting called for the purpose.
If authorized by the bank's by-laws or an amendment thereto, the directors of a State bank may properly fill a vacancy or vacancies arising between shareholders' meetings, but at no time may the number of directors selected to fill a vacancy in this manner during any interim period between shareholders' meetings exceed 33 1/3% of the total membership of the board of directors.
(4) The board of directors shall hold regular meetings at least once each month, provided that, upon prior written approval by the Commissioner, the board of directors may hold regular meetings less frequently than once each month but at least once each calendar quarter. A special meeting of the board of directors may be held as provided by the by-laws. A special meeting of the board of directors may also be held upon call by the Commissioner or a bank examiner appointed under the provisions of this Act upon not less than 12 hours notice of the meeting by personal service of the notice or by mailing the notice to each of the directors at his residence as shown by the books of the bank. A majority of the board of directors shall constitute a quorum for the transaction of business unless a greater number is required by the charter or the by-laws. The act of the majority of the directors present at a meeting at which a quorum is present shall be the act of the board of directors unless the act of a greater number is required by the charter or by the by-laws.
(5) A member of the board of directors shall be elected president. The board of directors may appoint other officers, as the by-laws may provide, and fix their salaries to carry on the business of the bank. The board of directors may make and amend by-laws (not inconsistent with this Act) for the government of the bank and may, by the affirmative vote of a majority of the board of directors, establish reasonable compensation of all directors for services to the corporation as directors, officers, or otherwise. An officer, whether elected or appointed by the board of directors or appointed pursuant to the by-laws, may be removed by the board of directors at any time.
(6) The board of directors shall cause suitable books and records of all the bank's transactions to be kept.
(7) (a) In discharging the duties of their respective

positions, the board of directors, committees of the board, and individual directors may, in considering the best long term and short term interests of the bank, consider the effects of any action (including, without limitation, action that may involve or relate to a merger or potential merger or to a change or potential change in control of the bank) upon employees, depositors, suppliers, and customers of the corporation or its subsidiaries, communities in which the main banking premises, branches, offices, or other establishments of the bank or its subsidiaries are located, and all pertinent factors.

(b) In discharging the duties of their respective

positions, the board of directors, committees of the board, and individual directors shall be entitled to rely on advice, information, opinions, reports or statements, including financial statements and financial data, prepared or presented by: (i) one or more officers or employees of the bank whom the director believes to be reliable and competent in the matter presented; (ii) one or more counsels, accountants, or other consultants as to matters that the director believes to be within that person's professional or expert competence; or (iii) a committee of the board upon which the director does not serve, as to matters within that committee's designated authority; provided that the director's reliance under this paragraph (b) is placed in good faith, after reasonable inquiry if the need for such inquiry is apparent under the circumstances and without knowledge that would cause such reliance to be unreasonable.

(Source: P.A. 91-452, eff. 1-1-00; 92-476, eff. 8-23-01.)

(205 ILCS 5/16.1) (from Ch. 17, par. 323.1)
Sec. 16.1. One or more of the directors may be removed, with or without cause, at a meeting of shareholders by the affirmative vote of the holders of a majority of the outstanding shares then entitled to vote at an election of directors, except as follows:
(1) No director shall be removed at a meeting of shareholders unless the notice of the meeting shall state that a purpose of the meeting is to vote upon the removal of one or more directors named in the notice. Only the named director or directors may be removed at that meeting.
(2) In the case of a bank having cumulative voting, if less than the entire board is to be removed, no director may be removed if the votes cast against his or her removal would be sufficient to elect him or her if then cumulatively voted at an election of the entire board of directors.
(3) If a director is elected by a class or series of shares, he or she may be removed only by the shareholders of that class or series.
(4) In the case of a State bank whose board is classified as provided in paragraph (3) of Section 16 of this Act, the charter or the by-laws may provide that directors may be removed only for cause.
(Source: P.A. 92-483, eff. 8-23-01.)

(205 ILCS 5/16.5)
Sec. 16.5. Employment of persons with convictions. Except with the prior written consent of the Commissioner, no State bank shall knowingly employ or otherwise permit an individual to serve as an officer, director, employee, or agent of the State bank if the individual has been convicted of a felony or of any criminal offense relating to dishonesty or breach of trust.
(Source: P.A. 90-301, eff. 8-1-97.)

(205 ILCS 5/17) (from Ch. 17, par. 324)
Sec. 17. Changes in charter.
(a) By compliance with the provisions of this Act a State bank may:
(1) (blank);
(2) increase, decrease or change its capital stock,

whether issued or unissued, provided that in no case shall the capital be diminished to the prejudice of its creditors;

(3) provide for authorized but unissued capital stock

reserved for issuance for one or more of the purposes provided for in subsection (5) of Section 14 hereof;

(4) authorize preferred stock, or increase, decrease

or change the preferences, qualifications, limitations, restrictions or special or relative rights of its preferred stock, whether issued or unissued, or delegate authority to its board of directors as provided in subsection (d), provided that in no case shall the capital be diminished to the prejudice of its creditors;

(5) increase, decrease or change the par value of its

shares of its capital stock or preferred stock, whether issued or unissued, or delegate authority to its board of directors as provided in subsection (d);

(6) (blank);
(7) eliminate cumulative voting rights under all or

specified circumstances, or eliminate voting rights entirely, as to any class or classes or series of stock of the bank pursuant to paragraph (3) of Section 15, provided that one class of shares or series thereof shall always have voting in respect to all matters in the bank, and provided further that the proposal to eliminate such voting rights receives the approval of the holders of 70% of the outstanding shares of stock entitled to vote as provided in paragraph (7) of subsection (b) of this Section 17;

(8) increase, decrease, or change its capital stock

or preferred stock, whether issued or unissued, for the purpose of eliminating fractional shares or avoiding the issuance of fractional shares, provided that in no case shall the capital be diminished to the prejudice of its creditors; or

(9) make such other change in its charter as may be

authorized in this Act.

(b) To effect a change or changes in a State bank's charter as provided for in this Section 17:
(1) The board of directors shall adopt a resolution

setting forth the proposed amendment and directing that it be submitted to a vote at a meeting of stockholders, which may be either an annual or special meeting.

(2) If the meeting is a special meeting, written or

printed notice setting forth the proposed amendment or summary thereof shall be given to each stockholder of record entitled to vote at such meeting at least 30 days before such meeting and in the manner provided in this Act for the giving of notice of meetings of stockholders.

(3) At such special meeting, a vote of the

stockholders entitled to vote shall be taken on the proposed amendment. Except as provided in paragraph (7) of this subsection (b), the proposed amendment shall be adopted upon receiving the affirmative vote of the holders of at least two-thirds of the outstanding shares of stock entitled to vote at such meeting, unless holders of preferred stock are entitled to vote as a class in respect thereof, in which event the proposed amendment shall be adopted upon receiving the affirmative vote of the holders of at least two-thirds of the outstanding shares of each class of shares entitled to vote as a class in respect thereof and of the total outstanding shares entitled to vote at such meeting. Any number of amendments may be submitted to the stockholders and voted upon by them at one meeting. A certificate of the amendment, or amendments, verified by the president, or a vice-president, or the cashier, shall be filed immediately in the office of the Commissioner.

(4) At any annual meeting without a resolution of the

board of directors and without a notice and prior publication, as hereinabove provided, a proposition for a change in the bank's charter as provided for in this Section 17 may be submitted to a vote of the stockholders entitled to vote at the annual meeting, except that no proposition for authorized but unissued capital stock reserved for issuance for one or more of the purposes provided for in subsection (5) of Section 14 hereof shall be submitted without complying with the provisions of said subsection. The proposed amendment shall be adopted upon receiving the affirmative vote of the holders of at least two-thirds of the outstanding shares of stock entitled to vote at such meeting, unless holders of preferred stock are entitled to vote as a class in respect thereof, in which event the proposed amendment shall be adopted upon receiving the affirmative vote of the holders of at least two-thirds of the outstanding shares of each class of shares entitled to vote as a class in respect thereof and the total outstanding shares entitled to vote at such meeting. A certificate of the amendment, or amendments, verified by the president, or a vice-president or cashier, shall be filed immediately in the office of the Commissioner.

(5) If an amendment or amendments shall be approved

in writing by the Commissioner, the amendment or amendments so adopted and so approved shall be accomplished in accordance with the vote of the stockholders. The Commissioner may impose such terms and conditions on the approval of the amendment or amendments as he deems necessary or appropriate. The Commissioner shall revoke such approval in the event such amendment or amendments are not effected within one year from the date of the issuance of the Commissioner's certificate and written approval except for transactions permitted under subsection (5) of Section 14 of this Act.

(6) No amendment or amendments shall affect suits in

which the bank is a party, nor affect causes of action, nor affect rights of persons in any particular, nor shall actions brought against such bank by its former name be abated by a change of name.

(7) A proposal to amend the charter to eliminate

cumulative voting rights under all or specified circumstances, or to eliminate voting rights entirely, as to any class or classes or series or stock of a bank, pursuant to paragraph (3) of Section 15 and paragraph (7) of subsection (a) of this Section 17, shall be adopted only upon such proposal receiving the approval of the holders of 70% of the outstanding shares of stock entitled to vote at the meeting where the proposal is presented for approval, unless holders of preferred stock are entitled to vote as a class in respect thereof, in which event the proposed amendment shall be adopted upon receiving the approval of the holders of 70% of the outstanding shares of each class of shares entitled to vote as a class in respect thereof and of the total outstanding shares entitled to vote at the meeting where the proposal is presented for approval. The proposal to amend the charter pursuant to this paragraph (7) may be voted upon at the annual meeting or a special meeting.

(8) Written or printed notice of a stockholders'

meeting to vote on a proposal to increase, decrease or change the capital stock or preferred stock pursuant to paragraph (8) of subsection (a) of this Section 17 and to eliminate fractional shares or avoid the issuance of fractional shares shall be given to each stockholder of record entitled to vote at the meeting at least 30 days before the meeting and in the manner provided in this Act for the giving of notice of meetings of stockholders, and shall include all of the following information:

(A) A statement of the purpose of the proposed

reverse stock split.

(B) A statement of the amount of consideration

being offered for the bank's stock.

(C) A statement that the bank considers the

transaction fair to the stockholders, and a statement of the material facts upon which this belief is based.

(D) A statement that the bank has secured an

opinion from a third party with respect to the fairness, from a financial point of view, of the consideration to be paid, the identity and qualifications of the third party, how the third party was selected, and any material relationship between the third party and the bank.

(E) A summary of the opinion including the basis

for and the methods of arriving at the findings and any limitation imposed by the bank in arriving at fair value and a statement making the opinion available for reviewing or copying by any stockholder.

(F) A statement that objecting stockholders will

be entitled to the fair value of those shares that are voted against the charter amendment, if a proper demand is made on the bank and the requirements are satisfied as specified in this Section.

If a stockholder shall file with the bank, prior to or at the meeting of stockholders at which the proposed charter amendment is submitted to a vote, a written objection to the proposed charter amendment and shall not vote in favor thereof, and if the stockholder, within 20 days after receiving written notice of the date the charter amendment was accomplished pursuant to paragraph (5) of subsection (a) of this Section 17, shall make written demand on the bank for payment of the fair value of the stockholder's shares as of the day prior to the date on which the vote was taken approving the charter amendment, the bank shall pay to the stockholder, upon surrender of the certificate or certificates representing the stock, the fair value thereof. The demand shall state the number of shares owned by the objecting stockholder. The bank shall provide written notice of the date on which the charter amendment was accomplished to all stockholders who have filed written objections in order that the objecting stockholders may know when they must file written demand if they choose to do so. Any stockholder failing to make demand within the 20-day period shall be conclusively presumed to have consented to the charter amendment and shall be bound by the terms thereof. If within 30 days after the date on which a charter amendment was accomplished the value of the shares is agreed upon between the objecting stockholders and the bank, payment therefor shall be made within 90 days after the date on which the charter amendment was accomplished, upon the surrender of the stockholder's certificate or certificates representing the shares. Upon payment of the agreed value the objecting stockholder shall cease to have any interest in the shares or in the bank. If within such period of 30 days the stockholder and the bank do not so agree, then the objecting stockholder may, within 60 days after the expiration of the 30-day period, file a complaint in the circuit court asking for a finding and determination of the fair value of the shares, and shall be entitled to judgment against the bank for the amount of the fair value as of the day prior to the date on which the vote was taken approving the charter amendment with interest thereon to the date of the judgment. The practice, procedure and judgment shall be governed by the Civil Practice Law. The judgment shall be payable only upon and simultaneously with the surrender to the bank of the certificate or certificates representing the shares. Upon payment of the judgment, the objecting stockholder shall cease to have any interest in the shares or the bank. The shares may be held and disposed of by the bank. Unless the objecting stockholder shall file such complaint within the time herein limited, the stockholder and all persons claiming under the stockholder shall be conclusively presumed to have approved and ratified the charter amendment, and shall be bound by the terms thereof. The right of an objecting stockholder to be paid the fair value of the stockholder's shares of stock as herein provided shall cease if and when the bank shall abandon the charter amendment.
(c) The purchase and holding and later resale of treasury stock of a state bank pursuant to the provisions of subsection (6) of Section 14 may be accomplished without a change in its charter reflecting any decrease or increase in capital stock.
(d) A State bank may amend its charter for the purpose of authorizing its board of directors to issue preferred stock; to increase, decrease, or change the par value of shares of its preferred stock, whether issued or unissued; or to increase, decrease, or change the preferences, qualifications, limitations, restrictions, or special or relative rights of its preferred stock, whether issued or unissued; provided that in no case shall the capital be diminished to the prejudice of the bank's creditors. An amendment to the bank's charter granting such authority shall establish ranges, limits, or restrictions that must be observed when the board exercises the discretion authorized by the amendment.
Once such an amendment is adopted and approved as provided in this subsection, and without further action by the bank's stockholders, the board may exercise its delegated authority by adopting a resolution specifying the actions that it is taking with respect to the preferred stock. The board may fully exercise its delegated authority through one resolution or it may exercise its delegated authority through a series of resolutions, provided that the board's actions remain at all times within the ranges, limitations, and restrictions specified in the amendment to the bank's charter.
A resolution adopted by the board under this authority shall be submitted to the Commissioner for approval. The Commissioner shall approve the resolution, or state any objections to the resolution, within 30 days after the receipt of the resolution adopted by the board. If no objections are specified by the Commissioner within that time frame, the resolution will be deemed to be approved by the Commissioner. Once approved, the resolution shall be incorporated as an addendum to the bank's charter and the board may proceed to effect the changes set forth in the resolution.
(Source: P.A. 92-483, eff. 8-23-01; 93-561, eff. 1-1-04.)

(205 ILCS 5/18) (from Ch. 17, par. 325)
Sec. 18. Change in control.
(a) Before a change may occur in the ownership of outstanding stock of any State bank, whether by sale and purchase, gift, bequest or inheritance, or any other means, including the acquisition of stock of the State bank by any bank holding company, which will result in control or a change in the control of the bank or before a change in the control of a holding company having control of the outstanding stock of a State bank whether by sale and purchase, gift, bequest or inheritance, or any other means, including the acquisition of stock of such holding company by any other bank holding company, which will result in control or a change in control of the bank or holding company, or before a transfer of substantially all the assets or liabilities of the State bank, the Commissioner shall be of the opinion and find:
(1) that the general character of proposed management

or of the person desiring to purchase substantially all the assets or to assume substantially all the liabilities of the State bank, after the change in control, is such as to assure reasonable promise of successful, safe and sound operation;

(1.1) that depositors' interests will not be

jeopardized by the purchase or assumption and that adequate provision has been made for all liabilities as required for a voluntary liquidation under Section 68 of this Act;

(2) that the future earnings prospects of the person

desiring to purchase substantially all assets or to assume substantially all the liabilities of the State bank, after the proposed change in control, are favorable;

(3) that any prior involvement by the persons

proposing to obtain control, to purchase substantially all the assets, or to assume substantially all the liabilities of the State bank or by the proposed management personnel with any other financial institution, whether as stockholder, director, officer or customer, was conducted in a safe and sound manner; and

(4) that if the acquisition is being made by a bank

holding company, the acquisition is authorized under the Illinois Bank Holding Company Act of 1957.

(b) Persons desiring to purchase control of an existing state bank, to purchase substantially all the assets, or to assume substantially all the liabilities of the State bank shall, prior to that purchase, submit to the Commissioner:
(1) a statement of financial worth;
(2) satisfactory evidence that any prior involvement

by the persons and the proposed management personnel with any other financial institution, whether as stockholder, director, officer or customer, was conducted in a safe and sound manner; and

(3) such other relevant information as the

Commissioner may request to substantiate the findings under subsection (a) of this Section.

A person who has submitted information to the Commissioner pursuant to this subsection (b) is under a continuing obligation until the Commissioner takes action on the application to immediately supplement that information if there are any material changes in the information previously furnished or if there are any material changes in any circumstances that may affect the Commissioner's opinion and findings. In addition, a person submitting information under this subsection shall notify the Commissioner of the date when the change in control is finally effected.
The Commissioner may impose such terms and conditions on the approval of the change in control application as he deems necessary or appropriate.
If an applicant, whose application for a change in control has been approved pursuant to subsection (a) of this Section, fails to effect the change in control within 180 days after the date of the Commissioner's approval, the Commissioner shall revoke that approval unless a request has been submitted, in writing, to the Commissioner for an extension and the request has been approved.
(b-1) Any person who obtains ownership of stock of an existing State bank or stock of a holding company that controls the State bank by gift, bequest, or inheritance such that ownership of the stock would constitute control of the State bank or holding company may obtain title and ownership of the stock, but may not exercise management or control of the business and affairs of the bank or vote his or her shares so as to exercise management or control unless and until the Commissioner approves an application for the change of control as provided in subsection (b) of this Section.
(c) Whenever a state bank makes a loan or loans, secured, or to be secured, by 25% or more of the outstanding stock of a state bank, the president or other chief executive officer of the lending bank shall promptly report such fact to the Commissioner upon obtaining knowledge of such loan or loans, except that no report need be made in those cases where the borrower has been the owner of record of the stock for a period of one year or more, or the stock is that of a newly organized bank prior to its opening.
(d) The reports required by subsections (b) and (c) of this Section 18, other than those relating to a transfer of assets or assumption of liabilities, shall contain the following information to the extent that it is known by the person making the report: (1) the number of shares involved; (2) the names of the sellers (or transferors); (3) the names of the purchasers (or transferees); (4) the names of the beneficial owners if the shares are registered in another name: (5) the purchase price, if applicable; (6) the total number of shares owned by the sellers (or transferors), the purchasers (or transferees) and the beneficial owners both immediately before and after the transaction; and, (7) in the case of a loan, the name of the borrower, the amount of the loan, the name of the bank issuing the stock securing the loan and the number of shares securing the loan. In addition to the foregoing, such reports shall contain such other information which is requested by the Commissioner to inform the Commissioner of the effect of the transaction upon control of the bank whose stock is involved.
(d-1) The reports required by subsection (b) of this Section 18 that relate to purchase of assets and assumption of liabilities shall contain the following information to the extent that it is known by the person making the report: (1) the value, amount, and description of the assets transferred; (2) the amount, type, and to whom each type of liabilities are owed; (3) the names of the purchasers (or transferees); (4) the names of the beneficial owners if the shares of a purchaser or transferee are registered in another name; (5) the purchase price, if applicable; and, (6) in the case of a loan obtained to effect a purchase, the name of the borrower, the amount and terms of the loan, and the description of the assets securing the loan. In addition to the foregoing, these reports shall contain any other information that is requested by the Commissioner to inform the Commissioner of the effect of the transaction upon the bank from which assets are purchased or liabilities are transferred.
(e) Whenever such a change as described in subsection (a) of this Section 18 occurs, each state bank shall report promptly to the Commissioner any changes or replacement of its chief executive officer or of any director occurring in the next 12 month period, including in its report a statement of the past and current business and professional affiliations of the new chief executive officer or directors.
(f) (Blank).
(g) (1) Except as otherwise expressly provided in this

subsection (g), the Commissioners shall not approve an application for a change in control if upon consummation of the change in control the persons applying for the change in control, including any affiliates of the persons applying, would control 30% or more of the total amount of deposits which are located in this State at insured depository institutions. For purposes of this subsection (g), the words "insured depository institution" shall mean State banks, national banks, and insured savings associations. For purposes of this subsection (g), the word "deposits" shall have the meaning ascribed to that word in Section 3(1) of the Federal Deposit Insurance Act. For purposes of this subsection (g), the total amount of deposits which are considered to be located in this State at insured depository institutions shall equal the sum of all deposits held at the main banking premises and branches in the State of Illinois of State banks, national banks, or insured savings associations. For purposes of this subsection (g), the word "affiliates" shall have the meaning ascribed to that word in Section 35.2 of this Act.

(2) Notwithstanding the provisions of subsection

(g)(1) of this Section, the Commissioner may approve an application for a change in control for a bank that is in default or in danger of default. Except in those instances in which an application for a change in control is for a bank that is in default or in danger of default, the Commissioner may not approve a change in control which does not meet the requirements of subsection (g)(1) of this Section. The Commissioner may not waive the provisions of subsection (g)(1) of this Section, whether pursuant to Section 3(d) of the federal Bank Holding Company Act of 1956 or Section 44(d) of the Federal Deposit Insurance Act, except as expressly provided in this subsection (g)(2).

(h) As used in this Section, the term "control" means the power, directly or indirectly, to direct the management or policies of the bank or to vote 25% or more of the outstanding stock of the bank. If there is any question as to whether a change in control application should be filed, the question shall be resolved in favor of filing the application with the Commissioner.
As used in this Section, "substantially all" the assets or liabilities of a State bank means that portion of the assets or liabilities of a State bank such that their purchase or transfer will materially impair the ability of the State bank to continue successful, safe, and sound operations or to continue as a going concern or would cause the bank to lose its federal deposit insurance.
As used in this Section, "purchase" includes a transfer by gift, bequest, inheritance, or any other means.
(Source: P.A. 92-483, eff. 8-23-01; 92-811, eff. 8-21-02.)

(205 ILCS 5/19.1) (from Ch. 17, par. 326.1)
Sec. 19.1. As used in Sections 20 through 30 both inclusive of this Act and for purposes of any Section of the Illinois Bank Holding Company Act of 1957, the existence of a bank converted from a State bank to a national bank or vice versa, or from a trust company to a State bank, or from a State bank to an insured savings association or vice versa shall be measured from the date of the charter of the original entity.
(Source: P.A. 89-567, eff. 7-26-96.)

(205 ILCS 5/19.2)
Sec. 19.2. For purposes of Sections 20 through 30 both inclusive of this Act, a "stockholder" shall include, without limitation, a "member" or other designation of holders of ownership or voting interest in an insured savings association.
(Source: P.A. 89-567, eff. 7-26-96.)

(205 ILCS 5/20) (from Ch. 17, par. 327)
Sec. 20. Resulting national bank or insured savings association. Nothing in this Act shall be construed to require the approval of any Illinois State authority as a condition to the right of a State bank, pursuant to the laws of the United States or of this State, to be converted into a national bank or insured savings association or to merge with an insured savings association or with a national bank under a national charter. The action to be taken by such merging or converting State bank and its rights and liabilities and those of its stockholders and of its dissenting stockholders shall be the same as those prescribed for a State bank merging with, or converting into, a national bank or insured savings association that has received its charter from an agency of the United States Government at the time of the action by the law of the United States and not by the law of this State unless the State bank merges with or converts to a savings and loan association or savings bank chartered under the laws of this State, except that an affirmative vote of the holders of at least two-thirds of the outstanding shares of stock of a State bank entitled to vote at a meeting called in conformity with Section 23 shall be required for the merger or conversion. Upon the completion of a merger or conversion, resulting in a national bank or insured savings association, the charter of any merging or converting State bank shall automatically terminate. Approval by the Commissioner to convert a State bank to a national bank or insured savings association or to merge a State bank into a national bank or insured savings association shall not be required under this Act. However, any such converting or merging State bank shall notify the Commissioner in writing of the proposed conversion or merger not less than 30 days prior to such conversion or merger and shall pay all accrued or outstanding assessments pursuant to Section 48 of this Act as of the date of conversion or merger.
(Source: P.A. 89-567, eff. 7-26-96.)

(205 ILCS 5/21) (from Ch. 17, par. 328)
Sec. 21. Resulting State bank.
(a) Upon approval by the Commissioner, banks may be merged to result in a State bank, and a national bank or insured savings association may convert into a State bank as prescribed by this Act, except that the action by a national bank or an insured savings association shall be taken in the manner prescribed by and shall be subject to limitations and requirements imposed by the law of the United States or the laws of the State of Illinois, which shall also govern the rights of its dissenting stockholders.
(b) Upon approval by the Commissioner, a State bank may be merged with an insured savings association resulting in a State bank except that the merger of an insured savings association shall be in the manner prescribed by and shall be subject to limitations and requirements imposed by the laws of the State of Illinois, including this Act, and the laws of the United States.
(c) On or after June 1, 1997, a State bank, the deposits of which are insured by the Federal Deposit Insurance Corporation, may merge with an out-of-state bank. When the resulting bank will be a State bank, the merger shall be subject to the provisions and requirements of this Act. When the resulting bank will be an out-of-state bank, the merger shall be in the manner prescribed by and shall be subject to the limitations and requirements imposed by the laws of the other State, except that if the laws of the other state do not provide rights for dissenting shareholders that are comparable to those provided by Section 29 of this Act, then the rights of the dissenting stockholders of the State bank shall be governed by Section 29 of this Act.
(Source: P.A. 89-208, eff. 9-29-95; 89-567, eff. 7-26-96.)

(205 ILCS 5/21.1)
Sec. 21.1. Application for certificate of authority.
(a) On or after June 1, 1997, an out-of-state bank may merge with a State bank after executing and filing not less than 60 days before the proposed effective date of the merger an application therefor with the Commissioner and after also filing with the Commissioner a copy of its charter, articles of association or articles of incorporation, and all amendments thereto, duly authenticated by the proper officer of the state wherein it is chartered or incorporated and the last quarterly statement of condition filed by the out-of-state bank with the appropriate federal banking regulator. The Commissioner shall specify the form of the application which shall set forth, to the extent applicable, the same information required in an application by a foreign corporation pursuant to Section 13.15 of the Business Corporation Act of 1983. Subject to Sections 21.2 and 21.3 of this Act, receipt by the Commissioner of a copy of an application filed with and approved by the out-of-state bank's chartering authority authorizing the out-of-state bank to merge with a State bank shall satisfy the filing requirements of this subsection (a).
When the provisions of this Section have been complied with, the Commissioner shall issue a certificate of authority to merge. If the merger is not consummated within one year, the Commissioner may cancel the certificate of authority.
(b) An out-of-state bank that is the resulting bank in a merger with a State bank may, after the merger, establish and maintain a branch or branches in Illinois at the locations where the State bank had its main office and branches immediately before the merger.
(c) An out-of-state bank that establishes and maintains a branch or branches in Illinois pursuant to subsection (b) of this Section may, after the merger, establish and maintain additional branches in this State to the same extent as a State bank.
(d) A branch of an out-of-state bank may not conduct any activity that is not authorized for a State bank.
(e) An out-of-state bank shall provide written notice to the Commissioner of its intent to establish an additional branch or branches in this State within 30 days after approval of the appropriate federal banking agency to establish the branch or branches. The notice form shall be specified by the Commissioner and may include any of the information required for a similar notice by a State bank. Receipt by the Commissioner of notice of the out-of-state bank's intent to establish such additional branch or branches in this State from the out-of-state bank's chartering authority shall satisfy the requirements of this subsection (e).
(Source: P.A. 89-208, eff. 9-29-95; 90-665, eff. 7-30-98.)

(205 ILCS 5/21.2)
Sec. 21.2. Interstate mergers; minimum age requirement.
(a) No out of state bank and no national bank whose main banking premises is located in a state other than Illinois shall merge with or into, or shall acquire all or substantially all of the assets of an Illinois bank that has existed and continuously operated as a bank for 5 years or less.
(b) For purposes of subsection (a) of this Section, an Illinois bank that is the resulting bank following a merger involving an Illinois interim bank shall be considered to have been in existence and continuously operated during the existence and continuous operation of the Illinois merged bank. As used in this subsection (b), the words "interim bank" shall mean a bank which shall not accept deposits, make loans, pay checks, or engage in the general business of banking or any part thereof, and is chartered solely for the purpose of merging with or acquiring control of, or acquiring all or substantially all of the assets of an existing Illinois bank.
(c) The provisions of subsection (a) of the Section shall not apply to the merger or acquisition of all or substantially all of the assets of an Illinois bank:
(1) if the merger or acquisition is part of a

purchase or acquisition with respect to which the Federal Deposit Insurance Corporation provides assistance under Section 13(c) of the Federal Deposit Insurance Act; or

(2) if the Illinois bank is in default or in danger

of default; or

(3) if the out of state bank or national bank has

its main banking premises in a state that is deemed to be reciprocal with Illinois and would be eligible to establish a branch pursuant to Section 21.4 of this Act.

(Source: P.A. 93-965, eff. 8-20-04.)

(205 ILCS 5/21.3)
Sec. 21.3. Mergers; deposit concentration limits.
(a) Except as otherwise expressly provided in this Section, no bank shall merge with or into or acquire control of, or acquire all or substantially all of the assets of, a State bank or a national bank whose main banking premises is located in Illinois if, upon consummation of the merger or acquisition, the bank, including any affiliates of the bank, would control 30% or more of the total amount of deposits which are located in this State at insured depository institutions. For purposes of this subsection (a) the words "insured depository institution" shall mean State banks, national banks, and insured savings associations. For purposes of this subsection (a), the word "deposits" shall have the meaning ascribed to that word in Section (3)(1) of the Federal Deposit Insurance Act. For purposes of this subsection (a), the total amount of deposits which are considered to be located in this State at insured depository institutions shall equal the sum of all deposits held at the main banking premises and branches in the State of Illinois of State banks, national banks, and insured savings associations. For purposes of this Section, the word "affiliates" shall have the meaning ascribed to that word in Section 35.2 of this Act.
(b) Notwithstanding the provisions of subsection (a) of this Section, the Commissioner or the appropriate federal banking agency may approve a merger or acquisition of a bank that is in default or in danger of default. The provisions of subsection (a) of this Section may not be waived, whether pursuant to Section 3(d) of the federal Bank Holding Company Act of 1956 or Section 44(d) of the Federal Deposit Insurance Act, except as expressly provided in this subsection (b).
(Source: P.A. 90-226, eff. 7-25-97.)

(205 ILCS 5/21.4)
Sec. 21.4. Out-of-state banks establishing branches.
(a) No out-of-state bank and no national bank whose main banking premises is located in a state other than Illinois shall establish a branch in this State, other than a branch authorized pursuant to Section 21.1 of this Act, unless:
(1) the laws of the state in which such out-of-state

bank or national bank has its main banking premises permit such out-of-state bank or national bank to establish a branch in this State;

(2) such out-of-state bank or national bank has its

main banking premises in a state that permits a State bank to establish a branch in that state pursuant to terms and conditions that are deemed to be reciprocal with the provisions of this Act; and

(3) such out-of-state bank obtains a certificate of

authority from, or provides notice to, the Commissioner as provided in subsection (b) of this Section.

(b) Before such out-of-state bank may establish a branch in this State, the out-of-state bank must obtain a certificate of authority from the Commissioner. The out-of-state bank must file an application for a certificate of authority on a form prescribed by the Commissioner.
The application for a certificate of authority shall not be required if the state in which the out-of-state bank is chartered permits a state bank to establish a branch in that state without filing an application. An out-of-state bank chartered in such a state may establish a branch in this State pursuant to this Section after providing the Commissioner with written notice. The Commissioner may prescribe the form of such notice and may accept a copy of a notice or application provided by the out-of-state bank to its chartering authority or to its appropriate federal banking agency.
(c) The determination of whether the laws of the state in which such out-of-state bank or national bank has its main banking premises are reciprocal with the provisions of this Act shall be made in writing by the Commissioner. The Commissioner shall not make a finding of reciprocity unless the Commissioner determines that the laws of the other state permit a State bank to establish a branch in such other state under terms and conditions that are substantially similar to the provisions of this Section. The Commissioner shall consider, at a minimum, whether the laws of such other state discriminate in any way against a State bank and whether the laws of such other state impose administrative or regulatory burdens that are substantially more restrictive than those imposed by this Act on an out-of-state bank or national bank seeking to establish a branch in this State.
(d) After such out-of-state bank or national bank lawfully establishes a branch in this State pursuant to the provisions of this Section, such out-of-state bank or national bank may establish and maintain additional branches in this State to the same extent as a State bank. An out-of-state bank shall provide written notice to the Commissioner of its intent to establish an additional branch or branches in this State within 30 days after receiving approval from the appropriate federal banking agency to establish the branch or branches. The form of the notice shall be specified by the Commissioner.
(e) A branch of an out-of-state bank may not conduct any activity that is not authorized for a State bank.
(Source: P.A. 93-965, eff. 8-20-04.)

(205 ILCS 5/21.5)
Sec. 21.5. Prohibition against establishment of branches on or near the premises of certain affiliates.
(a) For purposes of this Section:
"Affiliate" has the meaning ascribed to that term in item (1) of subsection (b) of Section 35.2 of this Act, except that for purposes of this Section, the provisions in item (1) of subsection (b) of Section 35.2 shall apply to all banks.
"Bank" has the meaning ascribed to that term in the Federal Deposit Insurance Act and includes any out-of-state bank.
"Bank holding company" and "financial holding company" have the meanings ascribed to those terms in the federal Bank Holding Company Act of 1956.
(b) Notwithstanding any other law of this State, no bank may establish or maintain a branch that accepts deposits on or adjacent to the premises of an affiliate of the bank if the affiliate engages in any commercial activity that could not lawfully be conducted by a bank holding company, a financial holding company, or a subsidiary of the bank holding company or financial holding company, pursuant to federal law.
(c) This Section shall not apply to an affiliate that operates solely for the purpose of owning or leasing the real estate on which the branch that accepts deposits is located.
(d) This Section shall not be construed to prohibit the maintenance of a branch that was established prior to May 10, 2007, or the conduct of any transactions that were lawfully being conducted at the branch prior to May 10, 2007.
(e) The Commissioner may make and enforce reasonable rules, regulations, directions, orders, decisions, and findings as the execution and enforcement of the provisions of this Section require.
(Source: P.A. 95-526, eff. 8-28-07.)

(205 ILCS 5/22) (from Ch. 17, par. 329)
Sec. 22. Merger procedure; resulting State bank. The merger procedure required of a State bank where there is to be a resulting State bank by consolidation or merger shall be:
(1) The board of directors of each merging bank or

insured savings association shall, by a majority of the entire board, approve a merger agreement that shall contain:

(a) The name of each merging bank or insured

savings association and its location and a list of each merging bank's or insured savings association's stockholders as of the date of the merger agreement;

(b) With respect to the resulting bank (i) its

name and place of business; (ii) the amount of Tier 1 capital; (iii) the classes and the number of shares of stock and the par value of each share; (iv) the designation of the continuing bank and the charter which is to be the charter of the resulting bank, together with the amendments to the continuing charter and to the continuing by-laws; and (v) a detailed financial statement showing the assets and liabilities after the proposed merger or consolidation;

(c) Provisions stating the method, terms and

conditions of carrying the merger into effect, including the manner of converting the shares of the merging banks or insured savings association into the cash, shares of stock or other securities of any corporation or other property, or any combination of the foregoing, stated in the merger agreement as to be received by the stockholders of each merging bank or insured savings association;

(d) A statement that the agreement is subject to

approval by the Commissioner and by the stockholders of each merging bank or insured savings association and that whether approved or disapproved the merging banks or insured savings association will pay the Commissioner's expenses of examination;

(e) Provisions governing the manner of disposing

of the shares of the resulting bank not taken by the dissenting stockholders of the merging banks or insured savings association; and

(f) Such other provisions as the Commissioner may

reasonably require to enable him to discharge his duties with respect to the merger.

(2) After approval by the board of directors of each

bank or insured savings association, the merger agreement shall be submitted to the Commissioner for approval, together with certified copies of the authorizing resolutions of each board of directors showing approval by a majority of the entire board of each bank or insured savings association.

(3) After receipt by the Commissioner of the papers

specified in paragraph (2), he shall approve or disapprove the merger agreement. The Commissioner shall not approve the merger agreement unless he shall be of the opinion and shall find:

(a) That the resulting bank meets the

requirements of this Act for the formation of a new bank at the proposed main banking premises of the resulting bank;

(b) That the same matters exist with respect to

the resulting bank which would have been required under Section 10 of this Act for the organization of a new bank;

(c) That the merger agreement is fair to all

persons affected; and

(d) That the resulting bank will be operated in a

safe and sound manner.

If the Commissioner disapproves an agreement he shall

state his objections and give an opportunity to the merging banks to amend the merger agreement to obviate such objections.

(4) The Commissioner may impose such terms and

conditions on the approval of the merger agreement as he deems necessary or appropriate.

(5) If the Commissioner approves a merger agreement,

he may revoke that approval if the merger has not been approved by the shareholders in accordance with Section 23 within 180 days after the date of the Commissioner's approval, unless a request has been submitted, in writing, to the Commissioner for an extension and the request has been approved.

(6) The board of directors of a bank or insured

savings association is under a continuing obligation until the Commissioner takes action on the application to furnish additional information if there are any material changes in circumstances after the merger agreement has been submitted which may affect the Commissioner's opinions and findings.

(Source: P.A. 92-483, eff. 8-23-01.)

(205 ILCS 5/23) (from Ch. 17, par. 330)
Sec. 23. Merger; approval by stockholders. To be effective, even though approved by the Commissioner, a merger that is to result in a State bank must be approved by the affirmative vote of the holders of at least two-thirds of the outstanding shares of stock of the State bank entitled to vote at a meeting called to consider the action, unless holders of preferred stock are entitled to vote as a class in respect thereof, in which event the proposed merger shall be adopted upon receiving the affirmative vote of the holders of at least two-thirds of the outstanding shares of each class of shares of the State bank entitled to vote as a class in respect thereof and of the total outstanding shares entitled to vote at the meeting, and must be approved by the stockholders of each merging national bank or insured savings association and, after May 31, 1997, each out-of-state bank as provided by the laws of Illinois, the laws of the state that chartered the out-of-state bank and the laws of the United States. The prescribed vote by the merging banks or insured savings association shall constitute the adoption of the charter and by-laws of the continuing State bank, including the amendments in the merger agreement, as the charter and by-laws of the resulting bank. Written or printed notice of the meeting of the stockholders shall be given to each stockholder of record entitled to vote at the meeting at least 30 days before the meeting and in the manner provided in this Act for the giving of notice of meetings of stockholders. The notice shall State that dissenting stockholders will be entitled to payment of the value of those shares that are voted against approval of the merger, if a proper demand is made on the resulting bank and the requirements of this Act are satisfied as specified in Section 29 of this Act.
(Source: P.A. 89-208, eff. 9-29-95; 89-541, eff. 7-19-96.)

(205 ILCS 5/24) (from Ch. 17, par. 331)
Sec. 24. Effective date of merger; filing. The executed merger agreement together with copies of the resolutions of the stockholders of each merging bank or insured savings association approving it, certified by the bank's or insured savings association's president or vice-president or the cashier, shall be filed with the Commissioner. A merger that is to result in a State bank shall, unless a later date is specified in the agreement, become effective when the Commissioner has approved the agreement and issued a certificate of merger to the continuing bank. The charters of the merging banks or insured savings association, other than the continuing bank, shall thereupon automatically terminate. If, after May 31, 1997, the merger will result in an out-of-state bank, the charter of a merging State bank shall terminate upon notice to the Commissioner that the merger is effective. The certificate of merger shall specify the name of each merging bank or insured savings association and the name of the continuing bank, and the amendments to the charter of the continuing bank provided for by the merger agreement. The certificate shall be conclusive evidence of the merger and of the correctness of all proceedings therefor in all courts and places.
(Source: P.A. 89-208, eff. 9-29-95; 90-665, eff. 7-30-98.)

(205 ILCS 5/25) (from Ch. 17, par. 332)
Sec. 25. Conversion of national bank or insured savings association into State bank. A national bank or insured savings association located in this State which follows the procedure prescribed by the laws of the United States or of the State of Illinois to convert into a State bank may be granted a charter by the Commissioner. The national bank or insured savings association may apply for such charter by filing with the Commissioner:
(1) A certificate signed by its president, or a vice-president, or the cashier, and by a majority of the entire board of directors setting forth the corporate action taken in compliance with the provisions of the laws of the United States or of the State of Illinois governing the conversion of a national bank or insured savings association to a State bank;
(2) The plan of conversion and the proposed charter approved by the stockholders for the operation of the bank or insured savings association as a State bank;
(3) The name proposed for the converting bank or insured savings association, its location and a list of its stockholders as of the date of the stockholders' approval of the plan of conversion;
(4) The amount of its Tier 1 capital, the classes and the number of the shares of stock and the par value of each share, and a detailed statement showing the assets and liabilities of the converting bank or insured savings association; and
(5) A statement that the plan of conversion is subject to the approval of the Commissioner and that whether approved or disapproved the converting bank or insured savings association will pay the Commissioner's expenses of examination.
For purposes of this Section, a national bank or insured savings association is located in the State where its main banking premises or main office is located.
(Source: P.A. 92-483, eff. 8-23-01.)

(205 ILCS 5/26) (from Ch. 17, par. 333)
Sec. 26. Converting national banks or insured savings association; issuance of charter to resulting State bank. After receipt by the Commissioner of the papers specified in Section 25, he shall approve or disapprove the plan of conversion. The Commissioner shall not approve the plan of conversion unless he shall be of the opinion and finds:
(a) That the resulting bank meets the requirements of this Act for the formation of a new bank at the proposed place of business of the resulting bank;
(b) That the same matters exist in respect of the resulting bank which would have been required under Section 10 of this Act for the organization of a new bank; and
(c) That the plan of conversion is fair to all persons affected.
If the Commissioner disapproves the plan of conversion, he shall state his objections in writing and give an opportunity to the converting bank or insured savings association to amend the plan of conversion to obviate such objections. The conversion, unless a later date is specified in the plan of conversion, shall become effective upon the Commissioner's approval and the charter proposed in the plan of conversion shall constitute the charter. The Commissioner shall issue a certificate of conversion which shall specify the name of the converting bank or insured savings association, the name of the resulting bank, and the charter provided for by said plan of conversion. Such certificate shall be conclusive evidence of the conversion and of the correctness of all proceedings therefor in all courts and places, and such certificate shall be recorded.
(Source: P.A. 89-567, eff. 7-26-96.)

(205 ILCS 5/27) (from Ch. 17, par. 334)
Sec. 27. Commissioner's expenses. The expenses of any examination made by the Commissioner or at his direction in connection with a proposed merger or a proposed conversion shall be paid by the merging banks or insured savings association or by the converting bank or insured savings association. In any merger under the provisions of Section 31 of this Act, the continuing or resulting bank, or if the proposed merger is not consummated, the bank that would have been the continuing or resulting bank shall pay the expenses of any examination made by the Commissioner or at his direction in connection with the merger.
(Source: P.A. 89-567, eff. 7-26-96.)

(205 ILCS 5/28) (from Ch. 17, par. 335)
Sec. 28. Continuation of corporate entity. A resulting State bank, national bank or, after May 31, 1997, out-of-state bank shall be considered the same business and corporate entity as each merging bank or insured savings association or as the converting bank or insured savings association with all the property, rights, powers, duties, and obligations of each merging bank or of the converting bank or insured savings association except as affected by the State law in the case of a resulting State bank or out-of-state bank or by the national law in the case of a resulting national bank, and by the charter and by-laws of the resulting bank. A resulting bank shall be liable for all liabilities of the merging banks, insured savings association, or converting bank or insured savings association, and all the rights, franchises and interests of the merging banks, insured savings association, or converting bank or insured savings association in and to every species of property, real, personal, and mixed, and chooses in action thereunto belonging, shall be deemed to be transferred to and vested in the resulting bank without any deed or other transfer, and the resulting bank, without any order or other action on the part of any court or otherwise, shall hold and enjoy the same and all rights of property, franchises, and interests, including appointments, designations, and nominations and all other rights and interests as trustee, executor, administrator, registrar or transfer agent of stocks and bonds, guardian, assignee, receiver, and in every other fiduciary capacity, in the same manner and to the same extent as was held and enjoyed by the merging banks, insured savings association, or the converting bank or insured savings association. Any reference to a merging or converting bank or a merging or converting insured savings association in any writing, whether executed or taking effect before or after the merger or conversion, shall be deemed a reference to the resulting bank if not inconsistent with the other provisions of the writing.
(Source: P.A. 89-208, eff. 9-29-95; 89-567, eff. 7-26-96.)

(205 ILCS 5/29) (from Ch. 17, par. 336)
Sec. 29. Dissenting stockholders.) If a stockholder of a state bank which is a party to a merger other than a merger which is to result in a national bank, shall file with such bank prior to or at the meeting of stockholders at which the plan of merger is submitted to a vote, a written objection to such plan or merger, and shall not vote in favor thereof, and such stockholder, within 20 days after receiving written notice of the date the merger became effective, shall make written demand on the continuing bank for payment of the fair value of his shares as of the day prior to the date on which the vote was taken approving the merger, the continuing bank shall pay to such stockholder, upon surrender of his certificate or certificates representing said stock, the fair value thereof. Such demand shall state the number of the shares owned by such dissenting stockholder. The continuing bank shall provide written notice of the effective date of the merger to all shareholders who have filed written objections in order that such dissenting shareholders may know when they must file written demand if they choose to do so. Any stockholder failing to make demand within the 20-day period shall be conclusively presumed to have consented to the merger and shall be bound by the terms thereof. If within 30 days after the date on which such merger was effected the value of such shares is agreed upon between the dissenting stockholders and the continuing bank, payment therefor shall be made within 90 days after the date on which such merger was effected, upon the surrender of his certificate or certificates representing said shares. Upon payment of the agreed value the dissenting stockholder shall cease to have any interest in such shares or in the continuing bank. If within such period of 30 days the stockholder and the continuing bank do not so agree, then the dissenting stockholder may, within 60 days after the expiration of the 30-day period, file a complaint in the circuit court asking for a finding and determination of the fair value of such shares, and shall be entitled to judgment against the continuing bank for the amount of such fair value as of the day prior to the date on which such vote was taken approving such merger with interest thereon to the date of such judgment. The practice, procedure and judgment shall be governed by the Civil Practice Law of this State. The judgment shall be payable only upon and simultaneously with the surrender to the continuing bank of the certificate or certificates representing said shares. Upon the payment of the judgment, the dissenting stockholder shall cease to have any interest in such shares or in the continuing bank. Such shares of stock may be held and disposed of by the continuing bank. Unless the dissenting stockholder shall file such complaint within the time herein limited, such stockholder and all persons claiming under him shall be conclusively presumed to have approved and ratified the merger, and shall be bound by the terms thereof. The right of a dissenting stockholder to be paid the fair value of his shares of stock as herein provided shall cease if and when the continuing bank shall abandon the merger.
(Source: P.A. 85-211.)

(205 ILCS 5/30) (from Ch. 17, par. 337)
Sec. 30. Conversion; merger with trust company. Upon approval by the Commissioner a trust company having power so to do under the law under which it is organized may convert into a state bank or may merge into a state bank as prescribed by this Act; except that the action by a trust company shall be taken in the manner prescribed by and shall be subject to limitations and requirements imposed by the law under which it is organized which law shall also govern the rights of its dissenting stockholders. The rights of dissenting stockholders of a state bank shall be governed by Section 29 of this Act. The conversion or merger procedure shall be:
(1) In the case of a merger, the board of directors of both the merging trust company and the merging bank by a majority of the entire board in each case shall approve a merger agreement which shall contain:
(a) The name and location of the merging bank and of

the merging trust company and a list of the stockholders of each as of the date of the merger agreement;

(b) With respect to the resulting bank (i) its name

and place of business; (ii) the amount of capital, surplus and reserve for operating expenses; (iii) the classes and the number of shares of stock and the par value of each share; (iv) the charter which is to be the charter of the resulting bank, together with the amendments to the continuing charter and to the continuing by-laws; and (v) a detailed financial statement showing the assets and liabilities after the proposed merger;

(c) Provisions governing the manner of converting the

shares of the merging bank and of the merging trust company into shares of the resulting bank;

(d) A statement that the merger agreement is subject

to approval by the Commissioner and by the stockholders of the merging bank and the merging trust company, and that whether approved or disapproved, the parties thereto will pay the Commissioner's expenses of examination;

(e) Provisions governing the manner of disposing of

the shares of the resulting bank not taken by the dissenting stockholders of the merging trust company; and

(f) Such other provisions as the Commissioner may

reasonably require to enable him to discharge his duties with respect to the merger.

(2) After approval by the board of directors of the merging bank and of the merging trust company, the merger agreement shall be submitted to the Commissioner for approval together with the certified copies of the authorizing resolution of each board of directors showing approval by a majority of each board.
(3) After receipt by the Commissioner of the papers specified in subsection (2), he shall approve or disapprove the merger agreement. The Commissioner shall not approve the agreement unless he shall be of the opinion and finds:
(a) That the resulting bank meets the requirements of

this Act for the formation of a new bank at the proposed place of business of the resulting bank;

(b) That the same matters exist in respect of the

resulting bank which would have been required under Section 10 of this Act for the organization of a new bank; and

(c) That the merger agreement is fair to all persons

affected. If the Commissioner disapproves the merger agreement, he shall state his objections in writing and give an opportunity to the merging bank and the merging trust company to obviate such objections.

(4) To be effective, if approved by the Commissioner, a merger of a bank and a trust company where there is to be a resulting bank must be approved by the affirmative vote of the holders of at least two-thirds of the outstanding shares of stock of the merging bank entitled to vote at a meeting called to consider such action, unless holders of preferred stock are entitled to vote as a class in respect thereof, in which event the proposed merger shall be adopted upon receiving the affirmative vote of the holders of at least two-thirds of the outstanding shares of each class of shares entitled to vote as a class in respect thereof and of the total outstanding shares entitled to vote at such meeting and must be approved by the stockholders of the merging trust company as provided by the Act under which it is organized. The prescribed vote by the merging bank and the merging trust company shall constitute the adoption of the charter and by-laws of the continuing bank, including the amendments in the merger agreement, as the charter and by-laws of the resulting bank. Written or printed notice of the meeting of the stockholders of the merging bank shall be given to each stockholder of record entitled to vote at such meeting at least thirty days before such meeting and in the manner provided in this Act for the giving of notice of meetings of stockholders. The notice shall state that dissenting stockholders of the merging trust company will be entitled to payment of the value of those shares which are voted against approval of the merger, if a proper demand is made on the resulting bank and the requirements of the Act under which the merging trust company is organized are satisfied.
(5) Unless a later date is specified in the merger agreement, the merger shall become effective upon the filing with the Commissioner of the executed merger agreement, together with copies of the resolutions of the stockholders of the merging bank and the merging trust company approving it, certified by the president or a vice-president or, the cashier and also by the secretary or other officer charged with keeping the records. The charter of the merging trust company shall thereupon automatically terminate. The Commissioner shall thereupon issue to the continuing bank a certificate of merger which shall specify the name of the merging trust company, the name of the continuing bank and the amendments to the charter of the continuing bank provided for by the merger agreement. Such certificate shall be conclusive evidence of the merger and of the correctness of all proceedings therefor in all courts and places including the office of the Secretary of State, and said certificate shall be recorded.
(6) In the case of a conversion, a trust company shall apply for a charter by filing with the Commissioner:
(a) A certificate signed by its president, or a

vice-president, and by a majority of the entire board of directors setting forth the corporate action taken in compliance with the provisions of the Act under which it is organized governing the conversion of a trust company to a bank or governing the merger of a trust company into another corporation;

(b) The plan of conversion and the proposed charter

approved by the stockholders for the operation of the trust company as a bank. The plan of conversion shall contain (i) the name and location proposed for the converting trust company; (ii) a list of its stockholders as of the date of the stockholders' approval of the plan of conversion; (iii) the amount of its capital, surplus and reserve for operating expenses; (iv) the classes and the number of shares of stock and the par value of each share; (v) the charter which is to be the charter of the resulting bank; and (vi) a detailed financial statement showing the assets and liabilities of the converting trust company;

(c) A statement that the plan of conversion is

subject to approval by the Commissioner and that, whether approved or disapproved, the converting trust company will pay the Commissioner's expenses of examination; and

(d) Such other instruments as the Commissioner may

reasonably require to enable him to discharge his duties with respect to the conversion.

(7) After receipt by the Commissioner of the papers specified in subsection (6), he shall approve or disapprove the plan of conversion. The Commissioner shall not approve the plan of conversion unless he shall be of the opinion and finds:
(a) That the resulting bank meets the requirements of

this Act for the formation of a new bank at the proposed place of business of the resulting bank;

(b) That the same matters exist in respect of the

resulting bank which would have been required under Section 10 of this Act for the organization of a new bank; and

(c) That the plan of conversion is fair to all

persons affected.

If the commissioner disapproves the plan of conversion, he shall state his objections in writing and give an opportunity to the converting trust company to obviate such objections.
(8) Unless a later date is specified in the plan of conversion, the conversion shall become effective upon the Commissioner's approval, and the charter proposed in the plan of conversion shall constitute the charter of the resulting bank. The Commissioner shall issue a certificate of conversion which shall specify the name of the converting trust company, the name of the resulting bank and the charter provided for by said plan of conversion. Such certificate shall be conclusive evidence of the conversion and of the correctness of all proceedings therefor in all courts and places including the office of the Secretary of State, and such certificate shall be recorded.
(9) In the case of either a merger or a conversion under this Section 30, the resulting bank shall be considered the same business and corporate entity as each merging bank and merging trust company or as the converting trust company with all the property, rights, powers, duties and obligations of each as specified in Section 28 of this Act.
(Source: P.A. 91-357, eff. 7-29-99.)

(205 ILCS 5/30.5)
Sec. 30.5. Mid-tier bank holding company merger with State bank. Upon approval by the Commissioner, a mid-tier bank holding company having power so to do under the law under which it is organized may merge into its subsidiary State bank as prescribed by this Act; except that the action by the mid-tier bank holding company shall be taken in the manner prescribed by and shall be subject to limitations and requirements imposed by the law under which it is organized. The merger procedure shall be as follows:
(1) The board of directors of the parent bank holding company shall, by resolution, approve a merger agreement which shall contain:
(a) the name and location of the merging bank and of

the mid-tier bank holding company;

(b) with respect to the merging bank (i) the amount

of Tier 1 capital; (ii) the classes and the number of shares of stock and the par value of each share; (iii) a detailed financial statement showing the assets and liabilities after the proposed merger; and (iv) any amendments to the charter or by-laws;

(c) provisions governing the manner of converting the

shares of the merging bank and the mid-tier bank holding company into shares of the merging bank and the manner of transferring the converted shares to the parent bank holding company;

(d) a statement that the merger agreement is subject

to approval by the Commissioner and that whether approved or disapproved, the parties thereto will pay the Commissioner's expenses of examination; and

(e) such other provisions as the Commissioner may

reasonably require to enable him to discharge his duties with respect to the merger.

(2) After approval by the board of directors of the parent bank holding company, the merger agreement shall be submitted to the Commissioner for approval.
(3) After receipt by the Commissioner of the papers specified in item (2), he shall approve or disapprove the merger agreement. The Commissioner shall not approve the agreement unless he shall be of the opinion and finds that the same matters exist in respect of the continuing bank which would have been required under Section 10 of this Act for the organization of a new bank, that the mid-tier bank holding company has no known liabilities that will become liabilities of the continuing bank, and that the parent bank holding company will indemnify the continuing bank for any known and unknown contingent liabilities for which the continuing bank may become liable as a result of the merger. Nothing in this Section shall authorize a resulting State bank to acquire, hold, or invest any asset or to assume or incur any liability that does not conform to the legal requirements for assets acquired, held, or invested or liabilities assumed or incurred by State banks, or to engage in any activity in which a State bank is not authorized to engage as part of a general banking business. If the Commissioner disapproves the merger agreement, he shall state his objections in writing and give an opportunity to the merging bank and mid-tier bank holding company to obviate the objections.
(4) To be effective, if approved by the Commissioner, a copy of the merger agreement executed by the duly authorized president of the mid-tier bank holding company and president of the merging State bank, together with copies of the resolution of the board of directors of the parent bank holding company, approving the merger agreement, certified by the parent bank holding company's president or vice-president and attested by the secretary, must be filed with the Commissioner. The merger shall, unless a later date is specified in the agreement, become effective when the Commissioner has approved the agreement and issued a certificate of merger to the continuing bank, which shall specify the name of the mid-tier bank holding company, the name of the continuing bank, and the amendments to the charter of the continuing bank provided for by the merger agreement. The charter of the mid-tier bank holding company shall thereupon automatically terminate. Such certificate shall be conclusive evidence of the merger and of the correctness of all proceedings therefor in all courts and places including the office of the Secretary of State, and the certificate shall be recorded.
(Source: P.A. 92-483, eff. 8-23-01.)

(205 ILCS 5/31) (from Ch. 17, par. 338)
Sec. 31. Emergency sale of assets, change in control, or merger.
(a) With the prior written approval of the Commissioner, any State bank in danger of default may, by vote of a majority of its board of directors, and without a vote of its shareholders, and any State bank in default may, by appropriate action of its receiver or conservator, and without a vote of its shareholders, sell all or any part of its assets to another State bank that is not an eligible depository institution, to a national bank that is not an eligible depository institution, to an insured savings association that is not an eligible depository institution, to the Federal Deposit Insurance Corporation, or to any one or more of them, provided that a State bank that is not an eligible depository institution, a national bank that is not an eligible depository institution, an insured savings association that is not an eligible depository institution, the Federal Deposit Insurance Corporation, or any one or more of them assumes in writing all of the liabilities of the selling bank as shown by its records, other than the liabilities of the selling bank to its shareholders as such.
(b) If the Commissioner has made one or more of the findings provided in Section 51, and the finding that an emergency exists as provided in Section 52, and if, in addition, the Commissioner gives his approval in writing, any State bank may, by vote of a majority of its board of directors and without a vote of its shareholders, merge with another State bank that is not an eligible depository institution, a national bank that is not an eligible depository institution, or an insured savings association located in Illinois that is not an eligible depository institution, and after May 31, 1997, an out-of-state bank that is not an eligible depository institution, with such other State bank, out-of-state bank, national bank, or insured savings association being the resulting or continuing bank or resulting insured savings association in such a merger.
(c) With the prior written approval of the Commissioner, any State bank may either purchase, assume, or both purchase and assume all or any part of the assets or liabilities, or act as paying agent for the payment of deposit insurance to the depositors of an eligible depository institution.
(d) With the prior written approval of the Commissioner, a State bank may, by vote of a majority of its board of directors and without a vote of its shareholders, merge with an insured savings association, national bank, or after May 31, 1997, out-of-state bank, in default or in danger of default, provided such State bank results from such merger, and provided further that such resulting bank shall conform all assets acquired or liabilities incurred as a result of such merger to the legal requirements for such assets acquired, held or invested or liabilities assumed or incurred by State banks, and that such resulting or continuing bank shall conform all of its activities to those activities in which a State bank is authorized to engage as part of a general banking business.
(d-5) If the Commissioner has made one or more of the findings provided in Section 51 or the finding that an emergency exists as provided in Section 52, and if, in addition, the Commissioner gives his approval in writing, a change in the ownership of outstanding stock of any State bank, including the acquisition of stock of the State bank by any bank holding company, may occur that will result in control or a change in the control of the State bank or a change in the control of a holding company having control of the outstanding stock of a State bank, including the acquisition of stock of such holding company by any other bank holding company, which will result in control or a change in control of the bank or holding company.
(e) Nothing in this Section shall authorize a State bank to acquire, hold, or invest any asset or to assume or incur any liability that does not conform to the legal requirements for assets acquired, held, or invested or liabilities assumed or incurred by State banks, or to engage in any activity in which a State bank is not authorized to engage as part of a general banking business.
(f) Nothing in this Section shall authorize a bank holding company to own or control, directly or indirectly, a State bank or a national bank having its main banking premises in Illinois unless such ownership or control is expressly authorized under the provisions of the Illinois Bank Holding Company Act of 1957.
(Source: P.A. 92-483, eff. 8-23-01.)

(205 ILCS 5/31.1) (from Ch. 17, par. 338.1)
Sec. 31.1. Savings association branch; bank branch.
(a) A State bank that purchases an Illinois branch of an insured savings association that is not an eligible depository institution may establish and maintain that branch as a branch of the purchasing State bank.
(b) Nothing in this Section shall authorize a State bank to acquire, hold, or invest any asset or to assume or incur any liability that does not conform to the legal requirements for assets acquired, held, or invested or liabilities assumed or incurred by State banks, or to engage in any activity in which a State bank is not authorized to engage as part of a general banking business.
(Source: P.A. 88-4.)

(205 ILCS 5/32) (from Ch. 17, par. 339)
Sec. 32. Basic loaning limits. The liabilities outstanding at one time to a state bank of a person for money borrowed, including the liabilities of a partnership or joint venture in the liabilities of the several members thereof, shall not exceed 25% of the amount of the unimpaired capital and unimpaired surplus of the bank.
The liabilities to any state bank of a person may exceed 25% of the unimpaired capital and unimpaired surplus of the bank, provided that (i) the excess amount from time to time outstanding is fully secured by readily marketable collateral having a market value, as determined by reliable and continuously available quotations, at least equal to the excess amount outstanding; and (ii) the total liabilities shall not exceed 30% of the unimpaired capital and unimpaired surplus of the bank.
The following shall not be considered as money borrowed within the meaning of this Section:
(1) The purchase or discount of bills of exchange

drawn in good faith against actually existing values.

(2) The purchase or discount of commercial or

business paper actually owned by the person negotiating the same.

(3) The purchase of or loaning money in exchange for

evidences of indebtedness which shall be secured by mortgage or trust deed upon productive real estate the value of which, as ascertained by the oath of 2 qualified appraisers, neither of whom shall be an officer, director, or employee of the bank or of any subsidiary or affiliate of the bank, is double the amount of the principal debt secured at the time of the original purchase of evidence of indebtedness or loan of money and which is still double the amount of the principal debt secured at the time of any renewal of the indebtedness or loan, and which mortgage or trust deed is shown, either by a guaranty policy of a title guaranty company approved by the Commissioner or by a registrar's certificate of title in any county having adopted the provisions of the Registered Titles (Torrens) Act, or by the opinion of an attorney-at-law, to be a first lien upon the real estate therein described, and real estate shall not be deemed to be encumbered within the meaning of this subsection (3) by reason of the existence of instruments reserving rights-of-way, sewer rights and rights in wells, building restrictions or other restrictive covenants, nor by reason of the fact it is subject to lease under which rents or profits are reserved by the owners.

(4) The purchase of marketable investment securities.
(5) The liability to a state bank of a person who is

an accommodation party to, or guarantor of payment for, any evidence of indebtedness of another person who obtains a loan from or discounts paper with or sells paper to the state bank; but the total liability to a state bank of a person as an accommodation party or guarantor of payment in respect of such evidences of indebtedness shall not exceed 25% of the amount of the unimpaired capital and unimpaired surplus of the bank; provided however that the liability of an accommodation party to paper excepted under subsection 2 of this Section shall not be included in the computation of this limitation.

(6) The liability to a state bank of a person, who as

a guarantor, guarantees collection of the obligation or indebtedness of another person.

The total liabilities of any one person, for money borrowed, or otherwise, shall not exceed 25% of the deposits of the bank, and those total liabilities shall at no time exceed 50% of the amount of the unimpaired capital and unimpaired surplus of the bank. Absent an actual unremedied breach, the obligation or responsibility for breach of warranties or representations, express or implied, of a person transferring negotiable or non-negotiable paper to a bank without recourse and without guaranty of payment, shall not be included in determining the amount of liabilities of the person to the bank for borrowed money or otherwise; and in the event of and to the extent of an unremedied breach, the amount remaining unpaid for principal and interest on the paper in respect of which the unremedied breach exists shall thereafter for the purpose of determining whether subsequent transactions giving rise to additional liability of the person to the state bank for borrowed money or otherwise are within the limitations of Sections 32 through 34 of this Act, be included in computing the amount of liabilities of the person for borrowed money or otherwise.
The liability of a person to a state bank on account of acceptances made or issued by the state bank on behalf of the person shall be included in the computation of the total liabilities of the person for money borrowed except to the extent the acceptances grow out of transactions of the character described in subsection (6) of Section 34 of this Act and are otherwise within the limitations of that subsection; provided nevertheless that any such excepted acceptances acquired by the state bank which accepted the same shall be included in the computation of the liabilities of the person to the state bank for money borrowed.
The Secretary may adopt rules to address the funding by banks of any loan commitment, when such funding would involve additional extensions of credit to be made after the unimpaired capital and unimpaired surplus of the bank have decreased and the Secretary determines that such decrease in unimpaired capital and unimpaired surplus would cause the additional extensions of credit to result in an unsafe and unsound condition.
(Source: P.A. 96-1365, eff. 7-28-10.)

(205 ILCS 5/32.1) (from Ch. 17, par. 340)
Sec. 32.1. Loans to Single Females. No State bank shall require that single females to whom loans are made have cosigners on promissory notes negotiated to secure such loans unless such bank shall, under the same or similar circumstances, also require that single males have cosigners on promissory notes negotiated to secure loans.
(Source: P.A. 79-556.)

(205 ILCS 5/33) (from Ch. 17, par. 341)
Sec. 33. Marketable investment securities limit. Any State bank may purchase for its own account marketable investment securities without regard to any other liability to the bank of the issuer, maker, obligor, or guarantor of any marketable investment securities, but the total amount of the marketable investment securities of any one issuer, maker or obligor held by the bank or for its account at any one time shall not exceed 20% of its unimpaired capital and unimpaired surplus. As used in this Section the term "marketable investment securities" means marketable obligations evidencing indebtedness of any person in the form of bonds, notes, or debentures commonly known as investment securities; obligations identified by certificates of participation in investments the bank could have invested in directly; and includes certificates of participation in open end investment companies registered with the Securities and Exchange Commission pursuant to the Investment Company Act of 1940 and Securities Act of 1933 commonly referred to as mutual or money market funds, provided the portfolios of those investment companies consist of investments that a bank could invest in directly. Marketable investment securities shall be rated in the top 4 rating categories by national rating services and designated as "investment grade" or "bank quality investments" securities. The rating restriction on marketable investment securities does not apply to securities that are issued by a public agency as defined in Section 1 of the Public Funds Investment Act.
(Source: P.A. 92-483, eff. 8-23-01.)

(205 ILCS 5/34) (from Ch. 17, par. 342)
Sec. 34. Exceptions to loans and investment limits. The limitations in Sections 32, 33, and 35.1 of this Act upon the liabilities of any one person and upon the purchase and holding of marketable investment securities shall not apply:
(1) To the extent of 50% of the unimpaired capital

and unimpaired surplus of any bank, to loans to or obligations of any person to the extent that the loan shall be secured by a like amount of obligations of or guaranteed by the United States or by the State of Illinois, or by a like amount of obligations of any corporation wholly owned directly or indirectly by the United States or of any agency or instrumentality of the United States or of the State of Illinois, including any unit of local government or school district, provided that the total liabilities to any bank of any one person shall not exceed 50% of such unimpaired capital and unimpaired surplus.

(2) To the extent of 30% of the unimpaired capital

and unimpaired surplus of any bank, to loans to or obligations of any person to the extent that the same shall be secured by shipping documents or instruments transferring or securing title covering livestock or giving a lien on livestock when the market value of the livestock securing the obligation is not at the time of the making of the loan less than 115% of the principal amount of the obligation, provided that the total liabilities to any bank of any one person shall not exceed 50% of the unimpaired capital and unimpaired surplus.

(3) To the extent of the unimpaired capital and

unimpaired surplus of any bank, to the purchase of or holding by any bank of the general obligations of each municipality located in the State of Illinois or in any other state of the United States or to the purchase of or holding of the tax anticipation warrants of each such municipality.

(4) To the obligations as endorser, whether with or

without recourse, or as guarantor, whether conditional or unconditional, of negotiable or nonnegotiable installment consumer paper of the person transferring the same if the bank's files or the knowledge of its officers of the financial condition of each maker of those obligations is reasonably adequate and if an officer of the bank, designated for that purpose by the board of directors of the bank, certifies that the responsibility of each maker of the obligations has been evaluated and that the bank is relying primarily upon each maker for the payment of the obligations; certification shall be in writing and shall be retained as part of the records of the bank.

(5) To the issuance, advice, or confirmation of

letters of credit; however, if the letter of credit is a standby letter of credit, it shall be included within the limit under Section 32 for the person who has procured the issuance of the standby letter of credit unless the issuing bank has, at the time of issuance, an irrevocable commitment by another bank to purchase or participate out any amounts that may later be drawn under the letter of credit that would create a loan in excess of the limits under Section 32 for the person or the amounts are secured by pledge of United States government securities, a segregated deposit account, or other security that would exempt a loan so secured by application of Section 34 or 35 of this Act; if, however, a commitment to purchase or participate is in place, the amounts are not included in the limits under Section 32 for the person until drafts are presented upon the letter.

(6) To the acceptance of drafts or bills of exchange

that grow out of transactions involving the importation or exportation of goods; or that grow out of transactions involving the domestic shipment of goods, provided documents of title covering the goods secure the acceptances at the time of acceptance; or that are secured at the time of acceptances by documents of title covering readily marketable staples; but the aggregate amount of these acceptances by any State bank on behalf of any one person at any one time outstanding shall not exceed 20% of the unimpaired capital and unimpaired surplus of the bank unless the part thereof in excess of that percentum of unimpaired capital and unimpaired surplus is and will remain secured by accompanying documents of title or proceeds thereof growing out of the same transaction or by substituted security of similar character; provided further, however, that the aggregate amount of the acceptances on behalf of any one person outstanding at any one time shall not exceed 50% of the amount of unimpaired capital and unimpaired surplus of the bank. The provisions of this paragraph (6) apply to the acceptances by a State bank on behalf of any one person and not to the purchase by a State bank of other banks' acceptances. A State bank may purchase acceptances from other banks in amounts not to exceed 50% of the State bank's unimpaired capital and unimpaired surplus from any one bank.

(7) To the extent of 20% of the unimpaired capital

and unimpaired surplus of any bank, to the purchase of or holding by any bank of obligations of the State of Israel or obligations fully guaranteed by the State of Israel as to payment of principal and interest.

(8) To the purchase of stock in a Federal Home Loan

Bank.

(Source: P.A. 93-620, eff. 12-15-03.)

(205 ILCS 5/35) (from Ch. 17, par. 343)
Sec. 35. Exemptions from loan and investment limits. The limitations in Sections 32, 33, 34, and 35.1 upon the liabilities of any one person and upon the purchase or holding of marketable investment securities shall not apply to the following as to which there shall be no limitation:
(1) Obligations of, or guaranteed by the United States.
(2) Loans to or obligations of any person to the extent that they are secured by not less than a like amount of bonds or notes of the United States, or certificates of indebtedness of the United States, or Treasury Bills of the United States or obligations fully guaranteed as to both principal and interest by the United States, or to the extent that the same shall be secured or covered by guaranty or by commitment or agreement to take over or purchase, made by any Federal Reserve Bank or by the United States or any department, bureau, board, commission or establishment of the United States, including any corporation wholly owned, directly or indirectly, by the United States.
(3) Obligations of any corporation wholly owned, directly or indirectly, by the United States or of any agency or instrumentality of the United States.
(4) General obligations and tax anticipation warrants of each state of the United States and general obligations of each municipality located in whole or in part in the county in which the bank is located.
(5) Loans to or obligations of any person to the extent that they are secured by not less than the same amount of general obligations and tax anticipation warrants of each state of the United States and of each municipality located in whole or in part in the county in which the bank is located.
(6) Loans to or obligations of or investments in those subsidiaries, established or acquired pursuant to subsection (12) of Section 5 of this Act, all of the stock of which is owned by the bank.
(7) Loans or extensions of credit secured by a segregated deposit account in the lending bank.
(8) Obligations of the State of Illinois, and obligations guaranteed by the State of Illinois to the extent of the guarantee.
(9) To the ownership of certificates of participation in open-end investment companies registered with the Securities and Exchange Commission under the Investment Company Act of 1940 and Securities Act of 1933, provided the portfolios of such investment companies consist wholly of investments in which the bank could invest directly without limitation.
(Source: P.A. 90-301, eff. 8-1-97.)

(205 ILCS 5/35.1) (from Ch. 17, par. 344)
Sec. 35.1. Lease limitations. In exercise of the power conferred by paragraph (14) of Section 5 of this Act to own and lease personal property, a state bank shall be subject to the following limitations and restrictions in addition to those contained in that paragraph:
(a) The unamortized investment of the bank in

personal property subject to any lease or series of leases which is or are the responsibility of a person shall not, when added to any liability of such person for money borrowed, exceed 25% of the unimpaired capital and unimpaired surplus of the bank. The term "unamortized investment" means the total cost of such property to the bank less so much of the payments theretofore received by the bank from the lessee and other sources, which under generally accepted principles of accounting are applicable to amortization of the investment.

(b) The amount of unamortized investment of the bank

in personal property subject to a lease or leases which are the responsibility of a person shall for the purpose of computing the total permitted amount of liability of such person to the bank for money borrowed or otherwise under Section 32 of this Act be treated as the liability of such person.

(c) No such lease or related agreement shall obligate

the bank to maintain, repair or service the personal property, or unconditionally obligate the bank to restore or replace the same, or in effect unconditionally place on the bank the risk of such restoration or replacement, in the event of loss, theft or destruction of or damage to such property from any cause other than a wilful act of the bank.

The limitations and restrictions set forth in paragraphs (a), (b) and (c) above shall apply and be complied with even though such owning and leasing is carried on by the bank, in whole or in part, through the medium of a subsidiary as permitted by paragraph (12) of Section 5 of this Act.
In the event a state bank acquires by purchase or discount a lease, or the sums due and to become due thereunder, of personal property made by a lessor other than the bank or such a subsidiary, paragraph (b) of this Section 35.1 shall also apply to the obligation of the lessee under such lease.
(Source: P.A. 92-573, eff. 6-26-02.)

(205 ILCS 5/35.2) (from Ch. 17, par. 345)
Sec. 35.2. Limitations on investments in and loans to affiliates.
(a) Restrictions on transactions with affiliates.
(1) A state bank and its subsidiaries may engage in a

covered transaction with an affiliate, as expressly provided in this Section 35.2, only if:

(A) in the case of any one affiliate, the

aggregate amount of covered transactions of the state bank and its subsidiaries will not exceed 10% of the unimpaired capital and unimpaired surplus of the state bank; and

(B) in the case of all affiliates, the aggregate

amount of covered transactions of the state bank and its subsidiaries will not exceed 20% of the unimpaired capital and unimpaired surplus of the state bank.

(2) For the purpose of this Section, any transactions

by a state bank with any person shall be deemed to be a transaction with an affiliate to the extent that the proceeds of the transaction are used for the benefit of, or transferred to, that affiliate.

(3) A state bank and its subsidiaries may not

purchase a low-quality asset from an affiliate unless the bank or such subsidiary, pursuant to an independent credit evaluation, committed itself to purchase such asset prior to the time such asset was acquired by the affiliate.

(4) Any covered transactions and any transactions

exempt under subsection (d) between a state bank and an affiliate shall be on terms and conditions that are consistent with safe and sound banking practices.

(b) Definitions. For the purpose of this Section, the following rules and definitions apply:
(1) "Affiliate" with respect to a state bank means
(A) any company that controls the state bank and

any other company that is controlled by the company that controls the state bank;

(B) a bank subsidiary of the state bank;
(C) any company
(i) controlled directly or indirectly, by a

trust or otherwise, by or for the benefit of shareholders who beneficially or otherwise control, directly or indirectly, by trust or otherwise, the state bank or any company that controls the state bank; or

(ii) a majority of the directors or trustees

of which constitute a majority of the persons holding any such office with the state bank or any company that controls the state bank;

(D) (i) any company, including a real estate

investment trust, that is sponsored and advised on a contractual basis by the state bank or any subsidiary or affiliate of the state bank; or

(ii) any investment company with respect to

which a state bank or any affiliate thereof is an investment advisor. An investment advisor is defined as "any person (other than a bona fide officer, director, trustee, member of an advisory board, or employee of such company, as such) who pursuant to contract with such company regularly furnishes advice to such company, with respect to the desirability or investing in, purchasing, or selling securities or other property shall be purchased or sold by such company, and any other who pursuant to contract with a person as described above regularly performs substantially all of the duties undertaken by such person described above; but does not include a person whose advice is furnished solely through uniform publications to subscribers thereto or a person who furnishes only statistical and other factual information, advice regarding economic factors and trends, or advice as to occasional transactions in specific securities, but without generally furnishing advice or making recommendations regarding the purchase or sale of securities, or a company furnishing such services at cost to one or more investment companies, insurance companies or other financial institutions, or any person the character and amount of whose compensation for such services must be approved by a court.

(E) any company the Commissioner determines as

having a relationship with the state bank or any subsidiary or affiliate of the state bank, such that covered transactions by the state bank or its subsidiary with the company may be affected by the relationship to the detriment of the state bank or its subsidiary.

(2) None of the following are considered to be an

affiliate:

(A) any company, other than a bank, that is a

subsidiary of a state bank, unless a determination is made under subparagraph (E) of paragraph (1) not to exclude such subsidiary company from the definition of affiliate;

(B) any company engaged solely in holding the

premises of the state bank;

(C) any company engaged solely in conducting a

safe deposit business;

(D) any company engaged solely in holding

obligations of the United States or its agencies or obligations fully guaranteed by the United States or its agencies as to principal and interest; and

(E) any company where control results from the

exercise of rights arising out of a bona fide debt previously contracted, but only for the period of time specifically authorized under applicable State and federal law or regulations or, in the absence of such law or regulation, for a period of 2 years from the date of the exercise of such rights or the effective date of this Act, whichever date is later, subject, upon application, to authorization by the Commissioner for good cause shown of extensions of time for not more than one year at a time, with such extensions not to exceed an aggregate of 3 years.

(3) (A) A company or shareholder has control over

another company if

(i) such company or shareholder, directly or

indirectly, or acting through one or more other persons, owns, controls, or has power to vote 25% or more of any class of voting securities of the other company;

(ii) such company or shareholder controls in

any manner the election of a majority of the directors or trustees of the other company; or

(iii) the Commissioner determines, after

notice and opportunity for hearing, that such company or shareholder, directly or indirectly, exercises a controlling influence over the management or policies of the other company.

(B) Notwithstanding any other provisions of this

Section, no company shall be deemed to own or control another company by virtue of its ownership or control of shares in a fiduciary capacity, except as provided in subparagraph (C) of paragraph (1) or because of its ownership or control of such shares in a business trust.

(4) "Subsidiary" with respect to a specified company

means a company that is controlled by such specified company.

(5) "Bank" means any bank now or hereafter organized

under the laws of any State or territory of the United States including the District of Columbia, any national bank, and any trust company.

(6) "Company" means a corporation, partnership,

business trust, association, or similar organization and, unless specifically excluded, includes a "state bank" and a "bank".

(7) "Covered transaction" means, with respect to an

affiliate of a state bank,

(A) a loan or extension of credit to the

affiliate;

(B) a purchase of or an investment in securities

issued by the affiliate;

(C) a purchase of assets, including assets

subject to an agreement to repurchase, from the affiliate, except such purchases of real and personal property as may be specifically exempted by the Commissioner;

(D) the acceptance of securities issued by the

affiliate as collateral security for a loan or extension of credit to any person or company; or

(E) the issuance of a guarantee, acceptance, or

letter of credit, including an endorsement or standby letter of credit, on behalf of an affiliate.

(8) "Aggregate amount of covered transactions" means

the amount of covered transactions about to be engaged in added to the current amount of all outstanding covered transactions.

(9) "Securities" means stocks, bonds, debentures,

notes or other similar obligations.

(10) "Low-quality asset" means an asset that falls

into any one or more of the following categories:

(A) an asset classified as "substandard",

"doubtful", or "loss" or treated as "other loans especially mentioned" in the most recent report of examination of an affiliate;

(B) an asset in a nonaccrual status;
(C) an asset on which principal or interest

payments are more than 30 days past due; or

(D) an asset whose terms have been renegotiated

or compromised due to the deteriorating financial condition of the obligor.

(c) Collateral for certain transactions with affiliates.
(1) Each loan or extension of credit to, or

guarantee, acceptance or letter of credit issued on behalf of, an affiliate by a state bank or its subsidiary shall be secured at the time of the transaction by collateral having a market value equal to

(A) 100% of the amount of such loan or extension

of credit, guarantee, acceptance, or letter of credit, if the collateral is composed of

(i) obligations of the United States or its

agencies;

(ii) obligations fully guaranteed by the

United States or its agencies as to principal and interest;

(iii) notes, drafts, bills of exchange or

bankers' acceptances that are eligible for rediscount or purchase by a Federal Reserve Bank; or

(iv) a segregated, earmarked deposit account

with the state bank;

(B) 110% of the amount of such loan or extension

of credit, guarantee, acceptance or letter of credit if the collateral is composed of obligations of any state or political subdivision of any State;

(C) 120% of the amount of such loan or extension

of credit, guarantee, acceptance, or letter of credit if the collateral is composed of other debt instruments, including receivables; and

(D) 130% of the amount of such loan or extension

of credit, guarantee, acceptance or letter of credit if the collateral is composed of stock, leases, or other real or personal property.

(2) Any such collateral that is subsequently retired

or amortized shall be replaced by additional eligible collateral where needed to keep the percentage of the collateral value relative to the amount of the outstanding loan or extension of credit, guarantee, acceptance, or letter of credit equal to the minimum percentage required at the inception of the transaction.

(3) A low-quality asset shall not be acceptable as

collateral for a loan or extension of credit to, or guarantee, acceptance, or letter of credit issued on behalf of, an affiliate.

(4) The securities issued by an affiliate of the

state bank shall not be acceptable as collateral for a loan or extension of credit to, or guarantee, acceptance or letter of credit issued on behalf of, that affiliate or any other affiliate of the state bank.

(5) The collateral requirements of this paragraph do

not apply to an acceptance that is already fully secured either by attached documents or by other property having an ascertainable market value that is involved in the transaction.

(d) Exemptions. The provisions of this Section, except paragraph (4) of subsection (a), shall not be applicable to the following as to which there shall be no limitation:
(1) any transaction, subject to the prohibition

contained in paragraph (3) of subsection (a), with a bank

(A) which controls 80% or more of the voting

shares of the state bank;

(B) in which the state bank controls 80% or more

of the voting shares; or

(C) in which 80% or more of the voting shares are

controlled by the company that controls 80% or more of the voting shares of the state bank;

(2) making deposits in an affiliated bank or

affiliated foreign bank in the ordinary course of correspondent business, subject to any restrictions that the Commissioner may prescribe;

(3) giving immediate credit to an affiliate for

uncollected items received in the ordinary course of business;

(4) making a loan or extension of credit to, or

issuing a guarantee, acceptance, or letter of credit on behalf of, an affiliate that is fully secured by

(A) obligations of the United States or its

agencies;

(B) obligations fully guaranteed by the United

States or its agencies as to principal and interest; or

(C) a segregated, earmarked deposit account with

the state bank;

(5) purchasing securities issued by any company of

the kinds described as follows:

Shares of any company engaged or to be engaged solely

in one or more of the following activities: holding or operating properties used wholly or substantially by any banking subsidiary of such bank holding company in the operations of such banking subsidiary or acquired for such future use; or conducting a safe deposit business; or furnishing services to or performing services for such bank holding company or its banking subsidiaries; or liquidating assets acquired from such bank holding company or its banking subsidiaries or acquired from any other source prior to May 9, 1956, or the date on which such company became a bank holding company, whichever is later;

(6) purchasing assets having a readily identifiable

and publicly available market quotation and purchased at the market quotation or, subject to the prohibition contained in paragraph (3) of subsection (a), purchasing loans on a nonrecourse basis from affiliated banks; and

(7) purchasing from an affiliate a loan or extension

of credit that was originated by the state bank and sold to the affiliate subject to a repurchase agreement or with recourse.

(e) Notwithstanding the provisions of this Section, a state bank and its subsidiaries in compliance with the provisions of Regulation W [12 C.F.R. Part 223] promulgated by the Board of Governors of the Federal Reserve, as amended from time to time, shall be deemed to be in compliance with this Section.
This Section shall apply to any transaction entered into after January 1, 1984, except for transactions which are the subject of a binding written contract or commitment entered into on or before July 28, 1982, and except that any renewal of a participation in a loan outstanding on July 28, 1982, to a company that becomes an affiliate as a result of the enactment of this Act, or any participation in a loan to such an affiliate emanating from the renewal of a binding written contract or commitment outstanding on July 28, 1982, shall not be subject to the collateral requirements of this Act.
(Source: P.A. 95-77, eff. 8-13-07.)

(205 ILCS 5/36) (from Ch. 17, par. 346)
Sec. 36. Classification of loans and investments. For the determination of the character and classification of loans and investments made by state banks the substantive character of the underlying security for a loan or of the marketable investment security shall be the determinant, and the state bank's ownership or interest therein may be evidenced by warehouse receipts, deposit receipts, shipping documents, trust receipts, participation certificates, mortgages, conditional sale agreements, and such other or different instruments of title or of lien as may establish the bank's ownership in or lien upon the underlying security.
(Source: Laws 1955, p. 83.)

(205 ILCS 5/37) (from Ch. 17, par. 347)
Sec. 37. Loans to officers and loans on and purchases of bank's own stock.
(1) No state bank shall make any loan or extension of credit in excess of the limits, as determined by the Commissioner, at any one time outstanding each to its president, or to any of its vice presidents or its salaried officers or employees or directors or to corporations or firms, controlled by them, or in the management of which any of them are actively engaged, unless such loan or extension of credit shall have been first approved, by the board of directors. The Commissioner shall prescribe such limits by rules.
(2) It shall not be lawful for a state bank to make any loan or discount on the security of the shares of its own capital stock or preferred stock or on the security of its own debentures or evidences of debt which are either convertible into capital stock or are junior or subordinate in right of payment to deposit or other liabilities of the bank.
(3)(a) For purposes of this Section, "control" means (i) ownership, control, or power to vote 25% or more of the outstanding shares of any class of voting security of the corporation or firm, directly or indirectly, or acting through or in concert with one or more other persons; (ii) control in any manner over the election of a majority of the directors of the corporation or firm; or (iii) the power to exercise a controlling influence over the management or policies of the corporation or firm, directly or indirectly, or acting through or in concert with one or more persons.
(3)(b) A person does not have the power to exercise a controlling influence over the management or policies of a corporation or firm solely by virtue of the person's position as an officer or director of the corporation or firm.
(3)(c) A person is presumed to have control, including the power to exercise a controlling influence over the management or policies, of a corporation or firm if:
(i) the person:
(A) is an executive officer, director, or

individual exercising similar functions of the corporation or firm; and

(B) directly or indirectly owns, controls, or has

the power to vote more than 10% of any class of voting securities of the corporation or firm; or

(ii) (A) the person directly or indirectly owns,

controls, or has the power to vote more than 10% of any class of voting securities of the corporation or firm; and

(B) no other person directly or indirectly owns,

controls, or has the power to vote a greater percentage of that class of voting securities.

(3)(d) A person may rebut a presumption established under subdivision (3)(c) of this Section by submitting written materials that, in the Commissioner's judgment, demonstrate an absence of control.
(Source: P.A. 92-483, eff. 8-23-01.)

(205 ILCS 5/38) (from Ch. 17, par. 348)
Sec. 38. Validation of loans and investments. Every loan made or obligation or security purchased or discounted in violation of the provisions of this Act shall be due and payable according to its terms and the remedy for the recovery of any money loaned or obligation or security purchased or discounted in violation of the provisions of this Act or for the enforcement of any agreement, collateral or otherwise, made in connection with any such loan or obligation or security shall not be held to be impaired, affected or prohibited by reason of such violation, but such remedy shall exist notwithstanding the same.
(Source: Laws 1955, p. 83.)

(205 ILCS 5/39) (from Ch. 17, par. 349)
Sec. 39. Directors' and officers' liability.
(a) Every director or officer of a State bank, who shall violate, or participate in, or assent to a violation of Section 32, 33, 34, 35.1, or 35.2 of this Act, or who shall permit any of the officers, agents, or servants of the state bank to violate the provisions of Section 32, 33, 34, 35.1, or 35.2 of this Act shall be held liable in his or her personal or individual capacity for all damages which the State bank, its stockholders, or any other person shall have sustained in consequence of the violation. No director or officer of a State bank shall be held liable in his or her personal or individual capacity under this Section, however, for a loan, investment, lease, or other transaction that complied in good faith with the applicable provisions of Section 32, 33, 34, 35.1, or 35.2, when made or acquired by the State bank, but later violated the provisions of Section 32, 33, 34, 35.1, or 35.2 solely because of a subsequent reduction in the amount of the unimpaired capital or unimpaired surplus of the State bank. Nothing contained in this Section shall be construed to limit in any way the Commissioner's powers and authority including, but not limited to, the powers and authority vested in the Commissioner by Section 48 of this Act.
(b) By the affirmative vote of the holders of at least two-thirds of the outstanding shares of stock of a State bank, such vote occurring at any annual or special meeting of shareholders held pursuant to this Act or occurring pursuant to the waiver provisions of Section 43 of this Act, a State bank may establish that a director is not personally liable to the bank or its shareholders for monetary damages for a breach of the director's fiduciary duty; provided, however, that such provision may not eliminate or limit the liability of a director for any of the following:
(1) An act or omission that is grossly negligent.
(2) A breach of the director's duty of loyalty to the

bank or its shareholders.

(3) Acts or omissions not in good faith or that

involve intentional misconduct or a knowing violation of law.

(4) A transaction from which the director derived an

improper personal benefit.

(5) An act or omission occurring before the effective

date of the provision authorized by this subsection.

(Source: P.A. 91-322, eff. 1-1-00.)

(205 ILCS 5/40) (from Ch. 17, par. 350)
Sec. 40. Prohibited activities. The Commissioner, deputy commissioners, and employees of the Office of Banks and Real Estate shall be subject to the restrictions provided in Section 2.5 of the Division of Banking Act including, without limitation, the restrictions on (i) owning shares of stock or holding any other equity interest in an entity regulated under this Act or in any corporation or company that owns or controls an entity regulated under this Act; (ii) being an officer, director, employee, or agent of an entity regulated under this Act; and (iii) obtaining a loan or accepting a gratuity from an entity regulated under this Act.
(Source: P.A. 96-1365, eff. 7-28-10.)

(205 ILCS 5/43) (from Ch. 17, par. 353)
Sec. 43. Waivers; corporate action by unanimously signed writing. When a notice is required to be given to stockholders or directors under this Act, or by the charter or by-laws of any state bank, a waiver thereof in writing, signed by the person or persons entitled to said notice, whether before or after the time stated therein, shall be deemed equivalent thereto. Whenever the vote of the stockholders or the directors, as the case may be, at a meeting thereof is required or permitted to be taken in connection with any corporate action, by any section of this Act, the meeting and vote of stockholders or directors may be dispensed with, if all of the stockholders or all of the directors who would have been entitled to vote upon the action if such meeting were held, shall consent in writing to such corporate action being taken. In the event that the action which is consented to is such as would have required the filing of a certificate under any of the other sections of this Act, if such action had been voted upon by the stockholders or directors at a meeting thereof, the certificate filed under such other section shall state that written consent has been given hereunder, in lieu of stating that the stockholders or directors have voted upon the corporate action in question, if such last mentioned statement is required thereby.
(Source: P.A. 85-211.)

(205 ILCS 5/44) (from Ch. 17, par. 354)
Sec. 44. School or institutional deposits. Subject to such regulations as the Commissioner may prescribe for the protection of depositors, a bank may contract with the proper authorities of any elementary or secondary school, or of any institution caring for minors, for the participation by the bank in any school or institutional thrift or savings plan, and it may accept deposits at such school or institution, either by its own collector or by any representative of the school or institution who becomes the agent of the bank for such purpose.
(Source: P.A. 89-364, eff. 8-18-95.)

(205 ILCS 5/44.1) (from Ch. 17, par. 354.1)
Sec. 44.1. Services at care facilities. Subject to reasonable regulations the Commissioner may prescribe for the protection of depositors, a bank may take any action necessary for the provision of banking services to persons residing in any bona fide nursing home, senior citizens' retirement home, or long term care facility and may conduct a banking business at the location on a limited basis. However, no location served by a bank on a limited basis pursuant to this Section shall be deemed a branch for purposes of Section 5 of this Act.
(Source: P.A. 87-602; 88-4.)

(205 ILCS 5/45.1) (from Ch. 17, par. 356)
Sec. 45.1. Accounts for minors. A state bank may accept deposits made by a minor and may open an account in the name of such minor and the rules and regulations of such bank with respect to each such deposit and account shall be as binding upon such minor as if such minor were of full age and legal capacity. The receipt, acquittance or order of payment of such minor on such account or deposit or any part thereof shall be as binding upon such minor as if such minor were of full age and legal capacity.
(Source: Laws 1965, p. 2020.)

(205 ILCS 5/46) (from Ch. 17, par. 357)
Sec. 46. Misleading practices and names prohibited; penalty.
(a) No person, firm, partnership, or corporation that is not a bank shall transact business in this State in a manner which has a substantial likelihood of misleading the public by implying that the business is a bank, or shall use the word "bank", "banker", or "banking" in connection with the business. Any person, firm, partnership or corporation violating this Section shall be deemed guilty of a Class A misdemeanor, and the Attorney General or State's Attorney of the county in which any such violation occurs may restrain such violation by a complaint for injunctive relief.
(b) If the Commissioner is of the opinion and finds that a person, firm, partnership, or corporation that is not a bank has transacted or intends to transact business in this State in a manner which has a substantial likelihood of misleading the public by implying that the business is a bank, or has used or intends to use the word "bank", "banker", or "banking" in connection with the business, then the Commissioner may direct that person, firm, partnership, or corporation to cease and desist from transacting the business or using the word "bank", "banker", or "banking". If that person, firm, partnership, or corporation persists in transacting the business or using the word "bank", "banker", or "banking", then the Commissioner may impose a civil penalty of up to $10,000 for each violation. Each day that the person, firm, partnership, or corporation continues transacting the business or using the word "bank", "banker", or "banking" in connection with the business shall constitute a separate violation of these provisions.
(c) A person, firm, partnership, or corporation that is not a bank, and is not transacting or intending to transact business in this State in a manner that has a substantial likelihood of misleading the public by implying that such business is a bank, may apply to the Commissioner for permission to use the word "bank", "banker", or "banking" in connection with the business. If the Commissioner determines that there is no substantial likelihood of misleading the public, and upon such conditions as the Commissioner may impose to prevent the person, firm, partnership, or corporation from holding itself out in a misleading manner, then such person, firm, partnership, or corporation may use the word "bank", "banker", or "banking".
(d) (1) Unless otherwise expressly permitted by law,

no person, firm, partnership, or corporation may use the name of an existing bank when marketing to or soliciting business from customers or prospective customers if the reference to the existing bank is made without the consent of the existing bank.

(1.5) Unless otherwise expressly permitted by law, no

person, firm, partnership, or corporation may use a name similar to that of an existing bank when marketing to or soliciting business from customers or prospective customers if the similar name is used in a manner that could cause a reasonable person to believe that the marketing material or solicitation originated from or is endorsed by the existing bank or that the existing bank is in any other way responsible for the marketing material or solicitation.

(2) An existing bank may, in addition to any other

remedies available under the law, report an alleged violation of this subsection (d) to the Commissioner. If the Commissioner finds the marketing material or solicitation in question to be in violation of this subsection, the Commissioner may direct the person, firm, partnership, or corporation to cease and desist from using that marketing material or solicitation in Illinois. If that person, firm, partnership, or corporation persists in the use of the marketing material or solicitation, then the Commissioner may impose a civil penalty of up to $10,000 for each violation. Each instance in which the marketing material or solicitation is sent to a customer or prospective customer shall constitute a separate violation of these provisions. The Commissioner is authorized to promulgate rules to administer these provisions.

(3) (Blank).
(Source: P.A. 92-476, eff. 8-23-01; 92-811, eff. 8-21-02.)

(205 ILCS 5/47) (from Ch. 17, par. 358)
Sec. 47. Reports to Commissioner.
(a) All State banks shall make a full and accurate statement of their affairs at least 1 time during each calendar quarter which shall be certified to, under oath by the president, a vice-president or the cashier of such bank. If the statement is submitted in electronic form, the Commissioner may, in the call for the report, specify the manner in which the appropriate officer of the bank shall certify the statement of affairs. The statement shall be according to the form which may be prescribed by the Commissioner and shall exhibit in detail information concerning such bank at the close of business of any day the Commissioner may choose and designate in a call for such report. Each bank shall deliver its quarterly statement to the location specified by the Commissioner within 30 calendar days of the date of the call for such reports. If the quarterly statement is mailed, it must be postmarked within the period prescribed for delivery, and if the quarterly statement is delivered in electronic form, the bank shall generate and retain satisfactory proof that it has caused the report to be delivered within the period prescribed for delivery.
(b) In addition to the foregoing reports, any bank which is the victim of a shortage of funds in excess of $10,000, an apparent misapplication of the bank's funds by an officer, employee or director, or any adverse legal action in an amount in excess of 10% of total unimpaired capital and unimpaired surplus of the bank, including but not limited to, the entry of an adverse money judgment against the bank or a write-off of assets of the bank, shall report that information in writing to the Commissioner within 7 days of the occurrence. Compliance with the time frames prescribed by the United States Department of Treasury's Financial Crimes Enforcement Network shall be deemed compliance with this Section. Neither the bank, its directors, officers, employees or its agents, in the preparation or filing of the reports required by subsection (b) of this Section, shall be subject to any liability for libel, slander, or other charges resulting from information supplied in such reports, except when the supplying of such information is done in a corrupt or malicious manner or otherwise not in good faith.
(Source: P.A. 92-483, eff. 8-23-01.)

(205 ILCS 5/48)
Sec. 48. Secretary's powers; duties. The Secretary shall have the powers and authority, and is charged with the duties and responsibilities designated in this Act, and a State bank shall not be subject to any other visitorial power other than as authorized by this Act, except those vested in the courts, or upon prior consultation with the Secretary, a foreign bank regulator with an appropriate supervisory interest in the parent or affiliate of a state bank. In the performance of the Secretary's duties:
(1) The Commissioner shall call for statements from

all State banks as provided in Section 47 at least one time during each calendar quarter.

(2) (a) The Commissioner, as often as the

Commissioner shall deem necessary or proper, and no less frequently than 18 months following the preceding examination, shall appoint a suitable person or persons to make an examination of the affairs of every State bank, except that for every eligible State bank, as defined by regulation, the Commissioner in lieu of the examination may accept on an alternating basis the examination made by the eligible State bank's appropriate federal banking agency pursuant to Section 111 of the Federal Deposit Insurance Corporation Improvement Act of 1991, provided the appropriate federal banking agency has made such an examination. A person so appointed shall not be a stockholder or officer or employee of any bank which that person may be directed to examine, and shall have powers to make a thorough examination into all the affairs of the bank and in so doing to examine any of the officers or agents or employees thereof on oath and shall make a full and detailed report of the condition of the bank to the Commissioner. In making the examination the examiners shall include an examination of the affairs of all the affiliates of the bank, as defined in subsection (b) of Section 35.2 of this Act, or subsidiaries of the bank as shall be necessary to disclose fully the conditions of the subsidiaries or affiliates, the relations between the bank and the subsidiaries or affiliates and the effect of those relations upon the affairs of the bank, and in connection therewith shall have power to examine any of the officers, directors, agents, or employees of the subsidiaries or affiliates on oath. After May 31, 1997, the Commissioner may enter into cooperative agreements with state regulatory authorities of other states to provide for examination of State bank branches in those states, and the Commissioner may accept reports of examinations of State bank branches from those state regulatory authorities. These cooperative agreements may set forth the manner in which the other state regulatory authorities may be compensated for examinations prepared for and submitted to the Commissioner.

(b) After May 31, 1997, the Commissioner is

authorized to examine, as often as the Commissioner shall deem necessary or proper, branches of out-of-state banks. The Commissioner may establish and may assess fees to be paid to the Commissioner for examinations under this subsection (b). The fees shall be borne by the out-of-state bank, unless the fees are borne by the state regulatory authority that chartered the out-of-state bank, as determined by a cooperative agreement between the Commissioner and the state regulatory authority that chartered the out-of-state bank.

(2.1) Pursuant to paragraph (a) of subsection (6) of

this Section, the Secretary shall adopt rules that ensure consistency and due process in the examination process. The Secretary may also establish guidelines that (i) define the scope of the examination process and (ii) clarify examination items to be resolved. The rules, formal guidance, interpretive letters, or opinions furnished to State banks by the Secretary may be relied upon by the State banks.

(2.5) Whenever any State bank, any subsidiary or

affiliate of a State bank, or after May 31, 1997, any branch of an out-of-state bank causes to be performed, by contract or otherwise, any bank services for itself, whether on or off its premises:

(a) that performance shall be subject to

examination by the Commissioner to the same extent as if services were being performed by the bank or, after May 31, 1997, branch of the out-of-state bank itself on its own premises; and

(b) the bank or, after May 31, 1997, branch of

the out-of-state bank shall notify the Commissioner of the existence of a service relationship. The notification shall be submitted with the first statement of condition (as required by Section 47 of this Act) due after the making of the service contract or the performance of the service, whichever occurs first. The Commissioner shall be notified of each subsequent contract in the same manner.

For purposes of this subsection (2.5), the term "bank

services" means services such as sorting and posting of checks and deposits, computation and posting of interest and other credits and charges, preparation and mailing of checks, statements, notices, and similar items, or any other clerical, bookkeeping, accounting, statistical, or similar functions performed for a State bank, including but not limited to electronic data processing related to those bank services.

(3) The expense of administering this Act, including

the expense of the examinations of State banks as provided in this Act, shall to the extent of the amounts resulting from the fees provided for in paragraphs (a), (a-2), and (b) of this subsection (3) be assessed against and borne by the State banks:

(a) Each bank shall pay to the Secretary a Call

Report Fee which shall be paid in quarterly installments equal to one-fourth of the sum of the annual fixed fee of $800, plus a variable fee based on the assets shown on the quarterly statement of condition delivered to the Secretary in accordance with Section 47 for the preceding quarter according to the following schedule: 16¢ per $1,000 of the first $5,000,000 of total assets, 15¢ per $1,000 of the next $20,000,000 of total assets, 13¢ per $1,000 of the next $75,000,000 of total assets, 9¢ per $1,000 of the next $400,000,000 of total assets, 7¢ per $1,000 of the next $500,000,000 of total assets, and 5¢ per $1,000 of all assets in excess of $1,000,000,000, of the State bank. The Call Report Fee shall be calculated by the Secretary and billed to the banks for remittance at the time of the quarterly statements of condition provided for in Section 47. The Secretary may require payment of the fees provided in this Section by an electronic transfer of funds or an automatic debit of an account of each of the State banks. In case more than one examination of any bank is deemed by the Secretary to be necessary in any examination frequency cycle specified in subsection 2(a) of this Section, and is performed at his direction, the Secretary may assess a reasonable additional fee to recover the cost of the additional examination. In lieu of the method and amounts set forth in this paragraph (a) for the calculation of the Call Report Fee, the Secretary may specify by rule that the Call Report Fees provided by this Section may be assessed semiannually or some other period and may provide in the rule the formula to be used for calculating and assessing the periodic Call Report Fees to be paid by State banks.

(a-1) If in the opinion of the Commissioner an

emergency exists or appears likely, the Commissioner may assign an examiner or examiners to monitor the affairs of a State bank with whatever frequency he deems appropriate, including but not limited to a daily basis. The reasonable and necessary expenses of the Commissioner during the period of the monitoring shall be borne by the subject bank. The Commissioner shall furnish the State bank a statement of time and expenses if requested to do so within 30 days of the conclusion of the monitoring period.

(a-2) On and after January 1, 1990, the

reasonable and necessary expenses of the Commissioner during examination of the performance of electronic data processing services under subsection (2.5) shall be borne by the banks for which the services are provided. An amount, based upon a fee structure prescribed by the Commissioner, shall be paid by the banks or, after May 31, 1997, branches of out-of-state banks receiving the electronic data processing services along with the Call Report Fee assessed under paragraph (a) of this subsection (3).

(a-3) After May 31, 1997, the reasonable and

necessary expenses of the Commissioner during examination of the performance of electronic data processing services under subsection (2.5) at or on behalf of branches of out-of-state banks shall be borne by the out-of-state banks, unless those expenses are borne by the state regulatory authorities that chartered the out-of-state banks, as determined by cooperative agreements between the Commissioner and the state regulatory authorities that chartered the out-of-state banks.

(b) "Fiscal year" for purposes of this Section 48

is defined as a period beginning July 1 of any year and ending June 30 of the next year. The Commissioner shall receive for each fiscal year, commencing with the fiscal year ending June 30, 1987, a contingent fee equal to the lesser of the aggregate of the fees paid by all State banks under paragraph (a) of subsection (3) for that year, or the amount, if any, whereby the aggregate of the administration expenses, as defined in paragraph (c), for that fiscal year exceeds the sum of the aggregate of the fees payable by all State banks for that year under paragraph (a) of subsection (3), plus any amounts transferred into the Bank and Trust Company Fund from the State Pensions Fund for that year, plus all other amounts collected by the Commissioner for that year under any other provision of this Act, plus the aggregate of all fees collected for that year by the Commissioner under the Corporate Fiduciary Act, excluding the receivership fees provided for in Section 5-10 of the Corporate Fiduciary Act, and the Foreign Banking Office Act. The aggregate amount of the contingent fee thus arrived at for any fiscal year shall be apportioned amongst, assessed upon, and paid by the State banks and foreign banking corporations, respectively, in the same proportion that the fee of each under paragraph (a) of subsection (3), respectively, for that year bears to the aggregate for that year of the fees collected under paragraph (a) of subsection (3). The aggregate amount of the contingent fee, and the portion thereof to be assessed upon each State bank and foreign banking corporation, respectively, shall be determined by the Commissioner and shall be paid by each, respectively, within 120 days of the close of the period for which the contingent fee is computed and is payable, and the Commissioner shall give 20 days' advance notice of the amount of the contingent fee payable by the State bank and of the date fixed by the Commissioner for payment of the fee.

(c) The "administration expenses" for any fiscal

year shall mean the ordinary and contingent expenses for that year incident to making the examinations provided for by, and for otherwise administering, this Act, the Corporate Fiduciary Act, excluding the expenses paid from the Corporate Fiduciary Receivership account in the Bank and Trust Company Fund, the Foreign Banking Office Act, the Electronic Fund Transfer Act, and the Illinois Bank Examiners' Education Foundation Act, including all salaries and other compensation paid for personal services rendered for the State by officers or employees of the State, including the Commissioner and the Deputy Commissioners, communication equipment and services, office furnishings, surety bond premiums, and travel expenses of those officers and employees, employees, expenditures or charges for the acquisition, enlargement or improvement of, or for the use of, any office space, building, or structure, or expenditures for the maintenance thereof or for furnishing heat, light, or power with respect thereto, all to the extent that those expenditures are directly incidental to such examinations or administration. The Commissioner shall not be required by paragraphs (c) or (d-1) of this subsection (3) to maintain in any fiscal year's budget appropriated reserves for accrued vacation and accrued sick leave that is required to be paid to employees of the Commissioner upon termination of their service with the Commissioner in an amount that is more than is reasonably anticipated to be necessary for any anticipated turnover in employees, whether due to normal attrition or due to layoffs, terminations, or resignations.

(d) The aggregate of all fees collected by the

Secretary under this Act, the Corporate Fiduciary Act, or the Foreign Banking Office Act on and after July 1, 1979, shall be paid promptly after receipt of the same, accompanied by a detailed statement thereof, into the State treasury and shall be set apart in a special fund to be known as the "Bank and Trust Company Fund", except as provided in paragraph (c) of subsection (11) of this Section. All earnings received from investments of funds in the Bank and Trust Company Fund shall be deposited in the Bank and Trust Company Fund and may be used for the same purposes as fees deposited in that Fund. The amount from time to time deposited into the Bank and Trust Company Fund shall be used: (i) to offset the ordinary administrative expenses of the Secretary as defined in this Section or (ii) as a credit against fees under paragraph (d-1) of this subsection (3). Nothing in this amendatory Act of 1979 shall prevent continuing the practice of paying expenses involving salaries, retirement, social security, and State-paid insurance premiums of State officers by appropriations from the General Revenue Fund. However, the General Revenue Fund shall be reimbursed for those payments made on and after July 1, 1979, by an annual transfer of funds from the Bank and Trust Company Fund. Moneys in the Bank and Trust Company Fund may be transferred to the Professions Indirect Cost Fund, as authorized under Section 2105-300 of the Department of Professional Regulation Law of the Civil Administrative Code of Illinois.

Notwithstanding provisions in the State Finance

Act, as now or hereafter amended, or any other law to the contrary, the sum of $18,788,847 shall be transferred from the Bank and Trust Company Fund to the Financial Institutions Settlement of 2008 Fund on the effective date of this amendatory Act of the 95th General Assembly, or as soon thereafter as practical.

Notwithstanding provisions in the State Finance

Act, as now or hereafter amended, or any other law to the contrary, the Governor may, during any fiscal year through January 10, 2011, from time to time direct the State Treasurer and Comptroller to transfer a specified sum not exceeding 10% of the revenues to be deposited into the Bank and Trust Company Fund during that fiscal year from that Fund to the General Revenue Fund in order to help defray the State's operating costs for the fiscal year. Notwithstanding provisions in the State Finance Act, as now or hereafter amended, or any other law to the contrary, the total sum transferred during any fiscal year through January 10, 2011, from the Bank and Trust Company Fund to the General Revenue Fund pursuant to this provision shall not exceed during any fiscal year 10% of the revenues to be deposited into the Bank and Trust Company Fund during that fiscal year. The State Treasurer and Comptroller shall transfer the amounts designated under this Section as soon as may be practicable after receiving the direction to transfer from the Governor.

(d-1) Adequate funds shall be available in the

Bank and Trust Company Fund to permit the timely payment of administration expenses. In each fiscal year the total administration expenses shall be deducted from the total fees collected by the Commissioner and the remainder transferred into the Cash Flow Reserve Account, unless the balance of the Cash Flow Reserve Account prior to the transfer equals or exceeds one-fourth of the total initial appropriations from the Bank and Trust Company Fund for the subsequent year, in which case the remainder shall be credited to State banks and foreign banking corporations and applied against their fees for the subsequent year. The amount credited to each State bank and foreign banking corporation shall be in the same proportion as the Call Report Fees paid by each for the year bear to the total Call Report Fees collected for the year. If, after a transfer to the Cash Flow Reserve Account is made or if no remainder is available for transfer, the balance of the Cash Flow Reserve Account is less than one-fourth of the total initial appropriations for the subsequent year and the amount transferred is less than 5% of the total Call Report Fees for the year, additional amounts needed to make the transfer equal to 5% of the total Call Report Fees for the year shall be apportioned amongst, assessed upon, and paid by the State banks and foreign banking corporations in the same proportion that the Call Report Fees of each, respectively, for the year bear to the total Call Report Fees collected for the year. The additional amounts assessed shall be transferred into the Cash Flow Reserve Account. For purposes of this paragraph (d-1), the calculation of the fees collected by the Commissioner shall exclude the receivership fees provided for in Section 5-10 of the Corporate Fiduciary Act.

(e) The Commissioner may upon request certify to

any public record in his keeping and shall have authority to levy a reasonable charge for issuing certifications of any public record in his keeping.

(f) In addition to fees authorized elsewhere in

this Act, the Commissioner may, in connection with a review, approval, or provision of a service, levy a reasonable charge to recover the cost of the review, approval, or service.

(4) Nothing contained in this Act shall be construed

to limit the obligation relative to examinations and reports of any State bank, deposits in which are to any extent insured by the United States or any agency thereof, nor to limit in any way the powers of the Commissioner with reference to examinations and reports of that bank.

(5) The nature and condition of the assets in or

investment of any bonus, pension, or profit sharing plan for officers or employees of every State bank or, after May 31, 1997, branch of an out-of-state bank shall be deemed to be included in the affairs of that State bank or branch of an out-of-state bank subject to examination by the Commissioner under the provisions of subsection (2) of this Section, and if the Commissioner shall find from an examination that the condition of or operation of the investments or assets of the plan is unlawful, fraudulent, or unsafe, or that any trustee has abused his trust, the Commissioner shall, if the situation so found by the Commissioner shall not be corrected to his satisfaction within 60 days after the Commissioner has given notice to the board of directors of the State bank or out-of-state bank of his findings, report the facts to the Attorney General who shall thereupon institute proceedings against the State bank or out-of-state bank, the board of directors thereof, or the trustees under such plan as the nature of the case may require.

(6) The Commissioner shall have the power:
(a) To promulgate reasonable rules for the

purpose of administering the provisions of this Act.

(a-5) To impose conditions on any approval issued

by the Commissioner if he determines that the conditions are necessary or appropriate. These conditions shall be imposed in writing and shall continue in effect for the period prescribed by the Commissioner.

(b) To issue orders against any person, if the

Commissioner has reasonable cause to believe that an unsafe or unsound banking practice has occurred, is occurring, or is about to occur, if any person has violated, is violating, or is about to violate any law, rule, or written agreement with the Commissioner, or for the purpose of administering the provisions of this Act and any rule promulgated in accordance with this Act.

(b-1) To enter into agreements with a bank

establishing a program to correct the condition of the bank or its practices.

(c) To appoint hearing officers to execute any of

the powers granted to the Commissioner under this Section for the purpose of administering this Act and any rule promulgated in accordance with this Act and otherwise to authorize, in writing, an officer or employee of the Office of Banks and Real Estate to exercise his powers under this Act.

(d) To subpoena witnesses, to compel their

attendance, to administer an oath, to examine any person under oath, and to require the production of any relevant books, papers, accounts, and documents in the course of and pursuant to any investigation being conducted, or any action being taken, by the Commissioner in respect of any matter relating to the duties imposed upon, or the powers vested in, the Commissioner under the provisions of this Act or any rule promulgated in accordance with this Act.

(e) To conduct hearings.
(7) Whenever, in the opinion of the Secretary, any

director, officer, employee, or agent of a State bank or any subsidiary or bank holding company of the bank or, after May 31, 1997, of any branch of an out-of-state bank or any subsidiary or bank holding company of the bank shall have violated any law, rule, or order relating to that bank or any subsidiary or bank holding company of the bank, shall have obstructed or impeded any examination or investigation by the Secretary, shall have engaged in an unsafe or unsound practice in conducting the business of that bank or any subsidiary or bank holding company of the bank, or shall have violated any law or engaged or participated in any unsafe or unsound practice in connection with any financial institution or other business entity such that the character and fitness of the director, officer, employee, or agent does not assure reasonable promise of safe and sound operation of the State bank, the Secretary may issue an order of removal. If, in the opinion of the Secretary, any former director, officer, employee, or agent of a State bank or any subsidiary or bank holding company of the bank, prior to the termination of his or her service with that bank or any subsidiary or bank holding company of the bank, violated any law, rule, or order relating to that State bank or any subsidiary or bank holding company of the bank, obstructed or impeded any examination or investigation by the Secretary, engaged in an unsafe or unsound practice in conducting the business of that bank or any subsidiary or bank holding company of the bank, or violated any law or engaged or participated in any unsafe or unsound practice in connection with any financial institution or other business entity such that the character and fitness of the director, officer, employee, or agent would not have assured reasonable promise of safe and sound operation of the State bank, the Secretary may issue an order prohibiting that person from further service with a bank or any subsidiary or bank holding company of the bank as a director, officer, employee, or agent. An order issued pursuant to this subsection shall be served upon the director, officer, employee, or agent. A copy of the order shall be sent to each director of the bank affected by registered mail. A copy of the order shall also be served upon the bank of which he is a director, officer, employee, or agent, whereupon he shall cease to be a director, officer, employee, or agent of that bank. The Secretary may institute a civil action against the director, officer, or agent of the State bank or, after May 31, 1997, of the branch of the out-of-state bank against whom any order provided for by this subsection (7) of this Section 48 has been issued, and against the State bank or, after May 31, 1997, out-of-state bank, to enforce compliance with or to enjoin any violation of the terms of the order. Any person who has been the subject of an order of removal or an order of prohibition issued by the Secretary under this subsection or Section 5-6 of the Corporate Fiduciary Act may not thereafter serve as director, officer, employee, or agent of any State bank or of any branch of any out-of-state bank, or of any corporate fiduciary, as defined in Section 1-5.05 of the Corporate Fiduciary Act, or of any other entity that is subject to licensure or regulation by the Division of Banking unless the Secretary has granted prior approval in writing.

For purposes of this paragraph (7), "bank holding

company" has the meaning prescribed in Section 2 of the Illinois Bank Holding Company Act of 1957.

(8) The Commissioner may impose civil penalties of up

to $100,000 against any person for each violation of any provision of this Act, any rule promulgated in accordance with this Act, any order of the Commissioner, or any other action which in the Commissioner's discretion is an unsafe or unsound banking practice.

(9) The Commissioner may impose civil penalties of up

to $100 against any person for the first failure to comply with reporting requirements set forth in the report of examination of the bank and up to $200 for the second and subsequent failures to comply with those reporting requirements.

(10) All final administrative decisions of the

Commissioner hereunder shall be subject to judicial review pursuant to the provisions of the Administrative Review Law. For matters involving administrative review, venue shall be in either Sangamon County or Cook County.

(11) The endowment fund for the Illinois Bank

Examiners' Education Foundation shall be administered as follows:

(a) (Blank).
(b) The Foundation is empowered to receive

voluntary contributions, gifts, grants, bequests, and donations on behalf of the Illinois Bank Examiners' Education Foundation from national banks and other persons for the purpose of funding the endowment of the Illinois Bank Examiners' Education Foundation.

(c) The aggregate of all special educational fees

collected by the Secretary and property received by the Secretary on behalf of the Illinois Bank Examiners' Education Foundation under this subsection (11) on or after June 30, 1986, shall be either (i) promptly paid after receipt of the same, accompanied by a detailed statement thereof, into the State Treasury and shall be set apart in a special fund to be known as "The Illinois Bank Examiners' Education Fund" to be invested by either the Treasurer of the State of Illinois in the Public Treasurers' Investment Pool or in any other investment he is authorized to make or by the Illinois State Board of Investment as the State Banking Board of Illinois may direct or (ii) deposited into an account maintained in a commercial bank or corporate fiduciary in the name of the Illinois Bank Examiners' Education Foundation pursuant to the order and direction of the Board of Trustees of the Illinois Bank Examiners' Education Foundation.

(12) (Blank).
(13) The Secretary may borrow funds from the General

Revenue Fund on behalf of the Bank and Trust Company Fund if the Director of Banking certifies to the Governor that there is an economic emergency affecting banking that requires a borrowing to provide additional funds to the Bank and Trust Company Fund. The borrowed funds shall be paid back within 3 years and shall not exceed the total funding appropriated to the Agency in the previous year.

(14) In addition to the fees authorized in this Act,

the Secretary may assess reasonable receivership fees against any State bank that does not maintain insurance with the Federal Deposit Insurance Corporation. All fees collected under this subsection (14) shall be paid into the Non-insured Institutions Receivership account in the Bank and Trust Company Fund, as established by the Secretary. The fees assessed under this subsection (14) shall provide for the expenses that arise from the administration of the receivership of any such institution required to pay into the Non-insured Institutions Receivership account, whether pursuant to this Act, the Corporate Fiduciary Act, the Foreign Banking Office Act, or any other Act that requires payments into the Non-insured Institutions Receivership account. The Secretary may establish by rule a reasonable manner of assessing fees under this subsection (14).

(Source: P.A. 99-39, eff. 1-1-16; 100-22, eff. 1-1-18.)

(205 ILCS 5/48.05)
Sec. 48.05. Regulatory fees. For the fiscal year beginning July 1, 2007 and every year thereafter, each state bank regulated by the Department shall pay a regulatory fee to the Department based upon its total assets as reflected in the most recent quarterly report of condition at the following rates:
19.295¢ per $1,000 of the first $5,000,000 of total

assets;

18.16¢ per $1,000 of the next $20,000,000 of total

assets;

15.89¢ per $1,000 of the next $75,000,000 of total

assets;

10.7825¢ per $1,000 of the next $400,000,000 of total

assets;

8.5125¢ per $1,000 of the next $500,000,000 of total

assets;

6.2425¢ per $1,000 of the next $19,000,000,000 of

total assets;

2.27¢ per $1,000 of the next $30,000,000,000 of total

assets;

1.135¢ per $1,000 of the next $50,000,000,000 of

total assets; and

0.5675¢ per $1,000 of all assets in excess of

$100,000,000,000 of the state bank.

(Source: P.A. 99-39, eff. 1-1-16.)

(205 ILCS 5/48.1) (from Ch. 17, par. 360)
Sec. 48.1. Customer financial records; confidentiality.
(a) For the purpose of this Section, the term "financial records" means any original, any copy, or any summary of:
(1) a document granting signature authority over a

deposit or account;

(2) a statement, ledger card or other record on any

deposit or account, which shows each transaction in or with respect to that account;

(3) a check, draft or money order drawn on a bank or

issued and payable by a bank; or

(4) any other item containing information pertaining

to any relationship established in the ordinary course of a bank's business between a bank and its customer, including financial statements or other financial information provided by the customer.

(b) This Section does not prohibit:
(1) The preparation, examination, handling or

maintenance of any financial records by any officer, employee or agent of a bank having custody of the records, or the examination of the records by a certified public accountant engaged by the bank to perform an independent audit.

(2) The examination of any financial records by, or

the furnishing of financial records by a bank to, any officer, employee or agent of (i) the Commissioner of Banks and Real Estate, (ii) after May 31, 1997, a state regulatory authority authorized to examine a branch of a State bank located in another state, (iii) the Comptroller of the Currency, (iv) the Federal Reserve Board, or (v) the Federal Deposit Insurance Corporation for use solely in the exercise of his duties as an officer, employee, or agent.

(3) The publication of data furnished from financial

records relating to customers where the data cannot be identified to any particular customer or account.

(4) The making of reports or returns required under

Chapter 61 of the Internal Revenue Code of 1986.

(5) Furnishing information concerning the dishonor of

any negotiable instrument permitted to be disclosed under the Uniform Commercial Code.

(6) The exchange in the regular course of business of

(i) credit information between a bank and other banks or financial institutions or commercial enterprises, directly or through a consumer reporting agency or (ii) financial records or information derived from financial records between a bank and other banks or financial institutions or commercial enterprises for the purpose of conducting due diligence pursuant to a purchase or sale involving the bank or assets or liabilities of the bank.

(7) The furnishing of information to the appropriate

law enforcement authorities where the bank reasonably believes it has been the victim of a crime.

(8) The furnishing of information under the Revised

Uniform Unclaimed Property Act.

(9) The furnishing of information under the Illinois

Income Tax Act and the Illinois Estate and Generation-Skipping Transfer Tax Act.

(10) The furnishing of information under the federal

Currency and Foreign Transactions Reporting Act Title 31, United States Code, Section 1051 et seq.

(11) The furnishing of information under any other

statute that by its terms or by regulations promulgated thereunder requires the disclosure of financial records other than by subpoena, summons, warrant, or court order.

(12) The furnishing of information about the

existence of an account of a person to a judgment creditor of that person who has made a written request for that information.

(13) The exchange in the regular course of business

of information between commonly owned banks in connection with a transaction authorized under paragraph (23) of Section 5 and conducted at an affiliate facility.

(14) The furnishing of information in accordance with

the federal Personal Responsibility and Work Opportunity Reconciliation Act of 1996. Any bank governed by this Act shall enter into an agreement for data exchanges with a State agency provided the State agency pays to the bank a reasonable fee not to exceed its actual cost incurred. A bank providing information in accordance with this item shall not be liable to any account holder or other person for any disclosure of information to a State agency, for encumbering or surrendering any assets held by the bank in response to a lien or order to withhold and deliver issued by a State agency, or for any other action taken pursuant to this item, including individual or mechanical errors, provided the action does not constitute gross negligence or willful misconduct. A bank shall have no obligation to hold, encumber, or surrender assets until it has been served with a subpoena, summons, warrant, court or administrative order, lien, or levy.

(15) The exchange in the regular course of business

of information between a bank and any commonly owned affiliate of the bank, subject to the provisions of the Financial Institutions Insurance Sales Law.

(16) The furnishing of information to law enforcement

authorities, the Illinois Department on Aging and its regional administrative and provider agencies, the Department of Human Services Office of Inspector General, or public guardians: (i) upon subpoena by the investigatory entity or the guardian, or (ii) if there is suspicion by the bank that a customer who is an elderly person or person with a disability has been or may become the victim of financial exploitation. For the purposes of this item (16), the term: (i) "elderly person" means a person who is 60 or more years of age, (ii) "disabled person" means a person who has or reasonably appears to the bank to have a physical or mental disability that impairs his or her ability to seek or obtain protection from or prevent financial exploitation, and (iii) "financial exploitation" means tortious or illegal use of the assets or resources of an elderly or disabled person, and includes, without limitation, misappropriation of the elderly or disabled person's assets or resources by undue influence, breach of fiduciary relationship, intimidation, fraud, deception, extortion, or the use of assets or resources in any manner contrary to law. A bank or person furnishing information pursuant to this item (16) shall be entitled to the same rights and protections as a person furnishing information under the Adult Protective Services Act and the Illinois Domestic Violence Act of 1986.

(17) The disclosure of financial records or

information as necessary to effect, administer, or enforce a transaction requested or authorized by the customer, or in connection with:

(A) servicing or processing a financial product

or service requested or authorized by the customer;

(B) maintaining or servicing a customer's account

with the bank; or

(C) a proposed or actual securitization or

secondary market sale (including sales of servicing rights) related to a transaction of a customer.

Nothing in this item (17), however, authorizes the

sale of the financial records or information of a customer without the consent of the customer.

(18) The disclosure of financial records or

information as necessary to protect against actual or potential fraud, unauthorized transactions, claims, or other liability.

(19)(a) The disclosure of financial records or

information related to a private label credit program between a financial institution and a private label party in connection with that private label credit program. Such information is limited to outstanding balance, available credit, payment and performance and account history, product references, purchase information, and information related to the identity of the customer.

(b)(1) For purposes of this paragraph (19) of

subsection (b) of Section 48.1, a "private label credit program" means a credit program involving a financial institution and a private label party that is used by a customer of the financial institution and the private label party primarily for payment for goods or services sold, manufactured, or distributed by a private label party.

(2) For purposes of this paragraph (19) of subsection

(b) of Section 48.1, a "private label party" means, with respect to a private label credit program, any of the following: a retailer, a merchant, a manufacturer, a trade group, or any such person's affiliate, subsidiary, member, agent, or service provider.

(c) Except as otherwise provided by this Act, a bank may not disclose to any person, except to the customer or his duly authorized agent, any financial records or financial information obtained from financial records relating to that customer of that bank unless:
(1) the customer has authorized disclosure to the

person;

(2) the financial records are disclosed in response

to a lawful subpoena, summons, warrant, citation to discover assets, or court order which meets the requirements of subsection (d) of this Section; or

(3) the bank is attempting to collect an obligation

owed to the bank and the bank complies with the provisions of Section 2I of the Consumer Fraud and Deceptive Business Practices Act.

(d) A bank shall disclose financial records under paragraph (2) of subsection (c) of this Section under a lawful subpoena, summons, warrant, citation to discover assets, or court order only after the bank mails a copy of the subpoena, summons, warrant, citation to discover assets, or court order to the person establishing the relationship with the bank, if living, and, otherwise his personal representative, if known, at his last known address by first class mail, postage prepaid, unless the bank is specifically prohibited from notifying the person by order of court or by applicable State or federal law. A bank shall not mail a copy of a subpoena to any person pursuant to this subsection if the subpoena was issued by a grand jury under the Statewide Grand Jury Act.
(e) Any officer or employee of a bank who knowingly and willfully furnishes financial records in violation of this Section is guilty of a business offense and, upon conviction, shall be fined not more than $1,000.
(f) Any person who knowingly and willfully induces or attempts to induce any officer or employee of a bank to disclose financial records in violation of this Section is guilty of a business offense and, upon conviction, shall be fined not more than $1,000.
(g) A bank shall be reimbursed for costs that are reasonably necessary and that have been directly incurred in searching for, reproducing, or transporting books, papers, records, or other data of a customer required or requested to be produced pursuant to a lawful subpoena, summons, warrant, citation to discover assets, or court order. The Commissioner shall determine the rates and conditions under which payment may be made.
(Source: P.A. 99-143, eff. 7-27-15; 100-22, eff. 1-1-18.)

(205 ILCS 5/48.2) (from Ch. 17, par. 360.1)
Sec. 48.2. Prohibition against certain activities.
(a) Any bank, subsidiary, affiliate, officer or employee of such bank subject to this Act shall not:
(1) grant any loan on the prior condition, agreement

or understanding that the borrower contract with any specific person or organization for the following:

(A) insurance services of an agent or broker;
(B) legal services rendered to the borrower;
(C) services of a real estate agent or broker; or
(D) real estate or property management services;
(2) require that insurance services, legal services,

real estate services or property management services be placed with any subsidiary, affiliate, officer or employee of any bank.

(b) Any bank or subsidiary, affiliate, employee, officer, banking house, branch bank, branch office, additional office or agency of such bank that is transacting an insurance business in this State shall comply with Article XLIV of the Illinois Insurance Code.
(c) Any officer or employee of a bank or its affiliates or subsidiaries who violates this Section is guilty of a business offense, and upon conviction shall be fined not more than $1,000. This Section does not create a private cause of action for civil damages.
(d) In any contract or loan which is secured by a mortgage, deed of trust, or conveyance in the nature of a mortgage, on residential real estate, the interest which is computed, calculated, charged, or collected pursuant to such contract or loan, or pursuant to any regulation or rule promulgated pursuant to this Act, may not be computed, calculated, charged or collected for any period of time occurring after the date on which the total indebtedness, with the exception of late payment penalties, is paid in full. For purposes of this subsection (d) of this Section 48.2, a prepayment shall mean the payment of the total indebtedness, with the exception of late payment penalties if incurred or charged, on any date before the date specified in the contract or loan agreement on which the total indebtedness shall be paid in full, or before the date on which all payments, if timely made, shall have been made. In the event of a prepayment of the indebtedness which is made on a date after the date on which interest on the indebtedness was last computed, calculated, charged, or collected but before the next date on which interest on the indebtedness was to be calculated, computed, charged, or collected, the lender may calculate, charge and collect interest on the indebtedness for the period which elapsed between the date on which the prepayment is made and the date on which interest on the indebtedness was last computed, calculated, charged or collected at a rate equal to 1/360 of the annual rate for each day which so elapsed, which rate shall be applied to the indebtedness outstanding as of the date of prepayment. The lender shall refund to the borrower any interest charged or collected which exceeds that which the lender may charge or collect pursuant to the preceding sentence. The provisions of this amendatory Act of 1985 shall apply only to contracts or loans entered into on or after January 1, 1986.
(e) Any bank, affiliate or subsidiary of such bank which shall engage in making residential mortgage financing transactions, shall with respect to each such transaction, provide the following:
(1) if a contractual obligation is intended to a

borrower, a mortgage commitment which shall set forth the material terms, conditions and contingencies of such commitment;

(2) if the servicing of a residential mortgage shall

be transferred from the original mortgagee, within 45 days of such transfer, written notice sent by certified mail, return receipt requested, to the mortgagor at the address of the property, unless the mortgagor shall have directed correspondence from the mortgagee shall be sent to another address, which notice shall set forth: the name and address of the transferee; the name, address and telephone number to which inquiries by the residential mortgagor should be addressed; and the name and address to which the next 3 monthly installments are to be submitted to the transferee and the amount of each of such monthly installment; and

(3) if the servicing of a residential mortgage shall

be transferred again or if the information in paragraph (2) above shall change, the notice with the corrected information shall be provided within 45 days of such subsequent transfer or change in information by the transferee of the servicing of the mortgage at that time.

(Source: P.A. 90-41, eff. 10-1-97.)

(205 ILCS 5/48.3) (from Ch. 17, par. 360.2)
(Text of Section from P.A. 100-22)
Sec. 48.3. Disclosure of reports of examinations and confidential supervisory information; limitations.
(a) Any report of examination, visitation, or investigation prepared by the Commissioner under this Act, the Electronic Fund Transfer Act, the Corporate Fiduciary Act, the Illinois Bank Holding Company Act of 1957, and the Foreign Banking Office Act, any report of examination, visitation, or investigation prepared by the state regulatory authority of another state that examines a branch of an Illinois State bank in that state, any document or record prepared or obtained in connection with or relating to any examination, visitation, or investigation, and any record prepared or obtained by the Commissioner to the extent that the record summarizes or contains information derived from any report, document, or record described in this subsection shall be deemed "confidential supervisory information". Confidential supervisory information shall not include any information or record routinely prepared by a bank or other financial institution and maintained in the ordinary course of business or any information or record that is required to be made publicly available pursuant to State or federal law or rule. Confidential supervisory information shall be the property of the Commissioner and shall only be disclosed under the circumstances and for the purposes set forth in this Section.
The Commissioner may disclose confidential supervisory information only under the following circumstances:
(1) The Commissioner may furnish confidential

supervisory information to the Board of Governors of the Federal Reserve System, the federal reserve bank of the federal reserve district in which the State bank is located or in which the parent or other affiliate of the State bank is located, any official or examiner thereof duly accredited for the purpose, or any other state regulator, federal regulator, or in the case of a foreign bank possessing a certificate of authority pursuant to the Foreign Banking Office Act or a license pursuant to the Foreign Bank Representative Office Act, the bank regulator in the country where the foreign bank is chartered, that the Commissioner determines to have an appropriate regulatory interest. Nothing contained in this Act shall be construed to limit the obligation of any member State bank to comply with the requirements relative to examinations and reports of the Federal Reserve Act and of the Board of Governors of the Federal Reserve System or the federal reserve bank of the federal reserve district in which the bank is located, nor to limit in any way the powers of the Commissioner with reference to examinations and reports.

(2) The Commissioner may furnish confidential

supervisory information to the United States, any agency thereof that has insured a bank's deposits in whole or in part, or any official or examiner thereof duly accredited for the purpose. Nothing contained in this Act shall be construed to limit the obligation relative to examinations and reports of any State bank, deposits in which are to any extent insured by the United States, any agency thereof, nor to limit in any way the powers of the Commissioner with reference to examination and reports of such bank.

(3) The Commissioner may furnish confidential

supervisory information to the appropriate law enforcement authorities when the Commissioner reasonably believes a bank, which the Commissioner has caused to be examined, has been a victim of a crime.

(4) The Commissioner may furnish confidential

supervisory information relating to a bank or other financial institution, which the Commissioner has caused to be examined, to be sent to the administrator of the Revised Uniform Unclaimed Property Act.

(5) The Commissioner may furnish confidential

supervisory information relating to a bank or other financial institution, which the Commissioner has caused to be examined, relating to its performance of obligations under the Illinois Income Tax Act and the Illinois Estate and Generation-Skipping Transfer Tax Act to the Illinois Department of Revenue.

(6) The Commissioner may furnish confidential

supervisory information relating to a bank or other financial institution, which the Commissioner has caused to be examined, under the federal Currency and Foreign Transactions Reporting Act, Title 31, United States Code, Section 1051 et seq.

(6.5) The Commissioner may furnish confidential

supervisory information to any other agency or entity that the Commissioner determines to have a legitimate regulatory interest.

(7) The Commissioner may furnish confidential

supervisory information under any other statute that by its terms or by regulations promulgated thereunder requires the disclosure of financial records other than by subpoena, summons, warrant, or court order.

(8) At the request of the affected bank or other

financial institution, the Commissioner may furnish confidential supervisory information relating to a bank or other financial institution, which the Commissioner has caused to be examined, in connection with the obtaining of insurance coverage or the pursuit of an insurance claim for or on behalf of the bank or other financial institution; provided that, when possible, the Commissioner shall disclose only relevant information while maintaining the confidentiality of financial records not relevant to such insurance coverage or claim and, when appropriate, may delete identifying data relating to any person or individual.

(9) The Commissioner may furnish a copy of a report

of any examination performed by the Commissioner of the condition and affairs of any electronic data processing entity to the banks serviced by the electronic data processing entity.

(10) In addition to the foregoing circumstances, the

Commissioner may, but is not required to, furnish confidential supervisory information under the same circumstances authorized for the bank or financial institution pursuant to subsection (b) of this Section, except that the Commissioner shall provide confidential supervisory information under circumstances described in paragraph (3) of subsection (b) of this Section only upon the request of the bank or other financial institution.

(b) A bank or other financial institution or its officers, agents, and employees may disclose confidential supervisory information only under the following circumstances:
(1) to the board of directors of the bank or other

financial institution, as well as the president, vice-president, cashier, and other officers of the bank or other financial institution to whom the board of directors may delegate duties with respect to compliance with recommendations for action, and to the board of directors of a bank holding company that owns at least 80% of the outstanding stock of the bank or other financial institution;

(2) to attorneys for the bank or other financial

institution and to a certified public accountant engaged by the State bank or financial institution to perform an independent audit provided that the attorney or certified public accountant shall not permit the confidential supervisory information to be further disseminated;

(3) to any person who seeks to acquire a controlling

interest in, or who seeks to merge with, the bank or financial institution, provided that all attorneys, certified public accountants, officers, agents, or employees of that person shall agree to be bound to respect the confidentiality of the confidential supervisory information and to not further disseminate the information therein contained;

(4) (blank); or
(5) to the bank's insurance company in relation to an

insurance claim or the effort by the bank to procure insurance coverage, provided that, when possible, the bank shall disclose only information that is relevant to the insurance claim or that is necessary to procure the insurance coverage, while maintaining the confidentiality of financial information pertaining to customers. When appropriate, the bank may delete identifying data relating to any person.

The disclosure of confidential supervisory information by a bank or other financial institution pursuant to this subsection (b) and the disclosure of information to the Commissioner or other regulatory agency in connection with any examination, visitation, or investigation shall not constitute a waiver of any legal privilege otherwise available to the bank or other financial institution with respect to the information.
(c)(1) Notwithstanding any other provision of this Act or any other law, confidential supervisory information shall be the property of the Commissioner and shall be privileged from disclosure to any person except as provided in this Section. No person in possession of confidential supervisory information may disclose that information for any reason or under any circumstances not specified in this Section without the prior authorization of the Commissioner. Any person upon whom a demand for production of confidential supervisory information is made, whether by subpoena, order, or other judicial or administrative process, must withhold production of the confidential supervisory information and must notify the Commissioner of the demand, at which time the Commissioner is authorized to intervene for the purpose of enforcing the limitations of this Section or seeking the withdrawal or termination of the attempt to compel production of the confidential supervisory information.
(2) Any request for discovery or disclosure of confidential supervisory information, whether by subpoena, order, or other judicial or administrative process, shall be made to the Commissioner, and the Commissioner shall determine within 15 days whether to disclose the information pursuant to procedures and standards that the Commissioner shall establish by rule. If the Commissioner determines that such information will not be disclosed, the Commissioner's decision shall be subject to judicial review under the provisions of the Administrative Review Law, and venue shall be in either Sangamon County or Cook County.
(3) Any court order that compels disclosure of confidential supervisory information may be immediately appealed by the Commissioner, and the order shall be automatically stayed pending the outcome of the appeal.
(d) If any officer, agent, attorney, or employee of a bank or financial institution knowingly and willfully furnishes confidential supervisory information in violation of this Section, the Commissioner may impose a civil monetary penalty up to $1,000 for the violation against the officer, agent, attorney, or employee.
(Source: P.A. 100-22, eff. 1-1-18.)

(Text of Section from P.A. 100-64)
Sec. 48.3. Disclosure of reports of examinations and confidential supervisory information; limitations.
(a) Any report of examination, visitation, or investigation prepared by the Secretary under this Act, the Electronic Fund Transfer Act, the Corporate Fiduciary Act, the Illinois Bank Holding Company Act of 1957, and the Foreign Banking Office Act, any report of examination, visitation, or investigation prepared by the state regulatory authority of another state that examines a branch of an Illinois State bank in that state, any document or record prepared or obtained in connection with or relating to any examination, visitation, or investigation, and any record prepared or obtained by the Secretary to the extent that the record summarizes or contains information derived from any report, document, or record described in this subsection shall be deemed "confidential supervisory information". Confidential supervisory information shall not include any information or record routinely prepared by a bank or other financial institution and maintained in the ordinary course of business or any information or record that is required to be made publicly available pursuant to State or federal law or rule. Confidential supervisory information shall be the property of the Secretary and shall only be disclosed under the circumstances and for the purposes set forth in this Section.
The Secretary may disclose confidential supervisory information only under the following circumstances:
(1) The Secretary may furnish confidential

supervisory information to the Board of Governors of the Federal Reserve System, the federal reserve bank of the federal reserve district in which the State bank is located or in which the parent or other affiliate of the State bank is located, any official or examiner thereof duly accredited for the purpose, or any other state regulator, federal regulator, or in the case of a foreign bank possessing a certificate of authority pursuant to the Foreign Banking Office Act or a license pursuant to the Foreign Bank Representative Office Act, the bank regulator in the country where the foreign bank is chartered, that the Secretary determines to have an appropriate regulatory interest. Nothing contained in this Act shall be construed to limit the obligation of any member State bank to comply with the requirements relative to examinations and reports of the Federal Reserve Act and of the Board of Governors of the Federal Reserve System or the federal reserve bank of the federal reserve district in which the bank is located, nor to limit in any way the powers of the Secretary with reference to examinations and reports.

(2) The Secretary may furnish confidential

supervisory information to the United States, any agency thereof that has insured a bank's deposits in whole or in part, or any official or examiner thereof duly accredited for the purpose. Nothing contained in this Act shall be construed to limit the obligation relative to examinations and reports of any State bank, deposits in which are to any extent insured by the United States, any agency thereof, nor to limit in any way the powers of the Secretary with reference to examination and reports of such bank.

(2.5) The Secretary may furnish confidential

supervisory information to a Federal Home Loan Bank in connection with any bank that is a member of the Federal Home Loan Bank or in connection with any application by the bank before the Federal Home Loan Bank. The confidential supervisory information shall remain the property of the Secretary and may not be further disclosed without the Secretary's permission.

(3) The Secretary may furnish confidential

supervisory information to the appropriate law enforcement authorities when the Secretary reasonably believes a bank, which the Secretary has caused to be examined, has been a victim of a crime.

(4) The Secretary may furnish confidential

supervisory information relating to a bank or other financial institution, which the Secretary has caused to be examined, to be sent to the administrator of the Uniform Disposition of Unclaimed Property Act.

(5) The Secretary may furnish confidential

supervisory information relating to a bank or other financial institution, which the Secretary has caused to be examined, relating to its performance of obligations under the Illinois Income Tax Act and the Illinois Estate and Generation-Skipping Transfer Tax Act to the Illinois Department of Revenue.

(6) The Secretary may furnish confidential

supervisory information relating to a bank or other financial institution, which the Secretary has caused to be examined, under the federal Currency and Foreign Transactions Reporting Act, Title 31, United States Code, Section 1051 et seq.

(6.5) The Secretary may furnish confidential

supervisory information to any other agency or entity that the Secretary determines to have a legitimate regulatory interest.

(7) The Secretary may furnish confidential

supervisory information under any other statute that by its terms or by regulations promulgated thereunder requires the disclosure of financial records other than by subpoena, summons, warrant, or court order.

(8) At the request of the affected bank or other

financial institution, the Secretary may furnish confidential supervisory information relating to a bank or other financial institution, which the Secretary has caused to be examined, in connection with the obtaining of insurance coverage or the pursuit of an insurance claim for or on behalf of the bank or other financial institution; provided that, when possible, the Secretary shall disclose only relevant information while maintaining the confidentiality of financial records not relevant to such insurance coverage or claim and, when appropriate, may delete identifying data relating to any person or individual.

(9) The Secretary may furnish a copy of a report of

any examination performed by the Secretary of the condition and affairs of any electronic data processing entity to the banks serviced by the electronic data processing entity.

(10) In addition to the foregoing circumstances, the

Secretary may, but is not required to, furnish confidential supervisory information under the same circumstances authorized for the bank or financial institution pursuant to subsection (b) of this Section, except that the Secretary shall provide confidential supervisory information under circumstances described in paragraph (3) of subsection (b) of this Section only upon the request of the bank or other financial institution.

(b) A bank or other financial institution or its officers, agents, and employees may disclose confidential supervisory information only under the following circumstances:
(1) to the board of directors of the bank or other

financial institution, as well as the president, vice-president, cashier, and other officers of the bank or other financial institution to whom the board of directors may delegate duties with respect to compliance with recommendations for action, and to the board of directors of a bank holding company that owns at least 80% of the outstanding stock of the bank or other financial institution;

(2) to attorneys for the bank or other financial

institution and to a certified public accountant engaged by the State bank or financial institution to perform an independent audit provided that the attorney or certified public accountant shall not permit the confidential supervisory information to be further disseminated;

(3) to any person who seeks to acquire a controlling

interest in, or who seeks to merge with, the bank or financial institution, provided that all attorneys, certified public accountants, officers, agents, or employees of that person shall agree to be bound to respect the confidentiality of the confidential supervisory information and to not further disseminate the information therein contained;

(3.5) to a Federal Home Loan Bank of which it is a

member;

(4) (blank); or
(5) to the bank's insurance company in relation to an

insurance claim or the effort by the bank to procure insurance coverage, provided that, when possible, the bank shall disclose only information that is relevant to the insurance claim or that is necessary to procure the insurance coverage, while maintaining the confidentiality of financial information pertaining to customers. When appropriate, the bank may delete identifying data relating to any person.

The disclosure of confidential supervisory information by a bank or other financial institution pursuant to this subsection (b) and the disclosure of information to the Secretary or other regulatory agency in connection with any examination, visitation, or investigation shall not constitute a waiver of any legal privilege otherwise available to the bank or other financial institution with respect to the information.
(c) (1) Notwithstanding any other provision of this Act or any other law, confidential supervisory information shall be the property of the Secretary and shall be privileged from disclosure to any person except as provided in this Section. No person in possession of confidential supervisory information may disclose that information for any reason or under any circumstances not specified in this Section without the prior authorization of the Secretary. Any person upon whom a demand for production of confidential supervisory information is made, whether by subpoena, order, or other judicial or administrative process, must withhold production of the confidential supervisory information and must notify the Secretary of the demand, at which time the Secretary is authorized to intervene for the purpose of enforcing the limitations of this Section or seeking the withdrawal or termination of the attempt to compel production of the confidential supervisory information.
(2) Any request for discovery or disclosure of confidential supervisory information, whether by subpoena, order, or other judicial or administrative process, shall be made to the Secretary, and the Secretary shall determine within 15 days whether to disclose the information pursuant to procedures and standards that the Secretary shall establish by rule. If the Secretary determines that such information will not be disclosed, the Secretary's decision shall be subject to judicial review under the provisions of the Administrative Review Law, and venue shall be in either Sangamon County or Cook County.
(3) Any court order that compels disclosure of confidential supervisory information may be immediately appealed by the Secretary, and the order shall be automatically stayed pending the outcome of the appeal.
(d) If any officer, agent, attorney, or employee of a bank or financial institution knowingly and willfully furnishes confidential supervisory information in violation of this Section, the Secretary may impose a civil monetary penalty up to $1,000 for the violation against the officer, agent, attorney, or employee.
(Source: P.A. 100-64, eff. 8-11-17.)

(205 ILCS 5/48.4)
Sec. 48.4. Enforcement of child support.
(a) Any bank governed by this Act shall encumber or surrender accounts or assets held by the bank on behalf of any responsible relative who is subject to a child support lien, upon notice of the lien or levy of the Department of Healthcare and Family Services (formerly Illinois Department of Public Aid) or its successor agency pursuant to Section 10-25.5 of the Illinois Public Aid Code, or upon notice of interstate lien or levy from any other state's agency responsible for implementing the child support enforcement program set forth in Title IV, Part D of the Social Security Act.
(b) Within 90 days after receiving notice from the Department of Healthcare and Family Services (formerly Department of Public Aid) that the Department has adopted a child support enforcement debit authorization form as required under the Illinois Public Aid Code, each bank governed by this Act shall take all appropriate steps to implement the use of the form in relation to accounts held by the bank. Upon receiving from the Department of Healthcare and Family Services (formerly Department of Public Aid) a copy of a child support enforcement debit authorization form signed by an obligor, a bank holding an account on behalf of the obligor shall debit the account and transfer the debited amounts to the State Disbursement Unit according to the instructions in the child support enforcement debit authorization form.
(Source: P.A. 95-331, eff. 8-21-07.)

(205 ILCS 5/48.5)
Sec. 48.5. Reliance on Commissioner.
(a) The Commissioner may issue an opinion in response to a specific request from a member of the public or the banking industry or on his own initiative. The opinion may be in the form of an interpretive letter, no-objection letter, or other issuance the Commissioner deems appropriate.
(b) No bank or other person shall be liable under this Act for any act done or omitted in good faith in conformity with any rule, interpretation, or opinion issued by the Commissioner of Banks and Real Estate, notwithstanding that after the act or omission has occurred, the rule, opinion, or interpretation upon which reliance is placed is amended, rescinded, or determined by judicial or other authority to be invalid for any reason.
(Source: P.A. 92-483, eff. 8-23-01.)

(205 ILCS 5/48.6)
Sec. 48.6. Retention of records. Unless a federal law requires otherwise, the Commissioner may by rule prescribe periods of time for which banks operating under this Act must retain records and after the expiration of which, the bank may destroy those records. No liability shall accrue against the bank, the Commissioner, or this State for the destruction of records according to rules of the Commissioner promulgated under the authority of this Section. In any cause or proceeding in which any records may be called in question or be demanded by any bank, a showing of the expiration of the period so prescribed shall be sufficient excuse for failure to produce them.
(Source: P.A. 91-929, eff. 12-15-00.)

(205 ILCS 5/49) (from Ch. 17, par. 361)
Sec. 49. False statements; penalty. It is unlawful for any officer, director, or employee of any State bank or subsidiary or holding company of that bank or, after May 31, 1997, branch out of an out-of-state bank subject to examination by the Commissioner or any person filing an application or notice or submitting information in connection with an application or notice with the Commissioner to willfully and knowingly subscribe to or make, or cause to be made, any false statement or false entry with intent to deceive any person or persons authorized to examine into the affairs of the bank or the subsidiary or holding company of that bank, the branch of an out-of-state bank, or the applicant or with intent to deceive the Commissioner or his administrative officers in the performance of their duties under this Act. A person who violates this Section is guilty of a Class 3 felony.
(Source: P.A. 92-483, eff. 8-23-01.)

(205 ILCS 5/50) (from Ch. 17, par. 362)
Sec. 50. Commissioner's proceedings exclusive. Except by the authority of the Commissioner, represented by the Attorney General, or the Federal Deposit Insurance Corporation pursuant to the Federal Deposit Insurance Act, no complaint shall be filed or proceedings commenced in any court for the dissolution or for the winding up of the affairs or for the appointment of a receiver for any state bank on the grounds:
(1) That it is insolvent; or
(2) That its capital is impaired or it is otherwise in an unsound condition; or
(3) That its business is being conducted in an unlawful, fraudulent or unsafe manner; or
(4) That it is unable to continue operations; or
(5) That its examination has been obstructed or impaired.
(Source: P.A. 89-364, eff. 8-18-95.)

(205 ILCS 5/51) (from Ch. 17, par. 363)
Sec. 51. Capital impairment, etc.; correction.
(a) If the Commissioner with respect to a State bank shall find:
(1) its capital is impaired or it is otherwise in an

unsound condition; or

(2) its business is being conducted in an unlawful,

including, without limitation, in violation of any provisions of State or federal law, or in a fraudulent or unsafe manner; or

(3) it is unable to continue operations; or
(4) its examination has been obstructed or impeded;

or

(5) that losses have occurred or are likely to occur

that have or will deplete all or substantially all of the State bank's capital;

the Commissioner may give notice to the board of directors of his or her finding or findings. If the situation so found by the Commissioner shall not be corrected to his satisfaction within a period of at least 60 but no more than 180 days after receipt of such notice, which period shall be determined by the Commissioner and set forth in the notice, the Commissioner at the termination of said period may take possession and control of the bank and its assets as in this Act provided for the purpose of examination, reorganization or liquidation through receivership.
(b) If the Commissioner has given notice to the board of directors of his findings, as provided in subsection (a), and the time period prescribed in that notice has expired, the Commissioner may extend the time period prescribed in that notice for such period as the Commissioner deems appropriate.
(Source: P.A. 96-1365, eff. 7-28-10.)

(205 ILCS 5/52) (from Ch. 17, par. 364)
Sec. 52. Capital impairment, etc.; emergency. If, in addition to a finding as provided in Section 51, the Commissioner shall be of the opinion and shall find that an emergency exists which may result in the inability of the bank to continue in its operations, meet the demands of its depositors, or pay its obligations in the normal course of business, he may, in his discretion, without having given the notice provided for in Section 51, and whether or not proceedings under Section 51 have been instituted or are then pending, forthwith take possession and control of the bank and its assets for the purpose of examination, reorganization or liquidation through receivership. For purposes of this Section, an emergency includes, but is not limited to, when the bank is in an unsafe or unsound condition that precludes continued operations or when the interests of the bank's depositors are prejudiced.
(Source: P.A. 96-1365, eff. 7-28-10.)

(205 ILCS 5/53) (from Ch. 17, par. 365)
Sec. 53. Commissioner's possession; power. The Commissioner may take possession and control of a state bank and its assets, by posting upon the premises a notice reciting that he is assuming possession pursuant to this Act, and the time when his possession shall be deemed to commence, which time shall not pre-date the posting of the notice. Promptly after taking possession and control of a bank, if the Federal Deposit Insurance Corporation is not appointed as receiver, the Commissioner shall file a copy of the notice posted upon the premises in the circuit court in the county in which the bank is located, and thereupon the clerk of such court shall note the filing thereof upon the records of the court, and shall enter such cause as a court action upon the dockets of such court under the name and style of "In the matter of the possession and control of the Commissioner of Banks and Real Estate of ...." (inserting the name of such bank), and thereupon the court wherein such cause is docketed shall be vested with jurisdiction to hear and determine all issues and matters pertaining to or connected with the Commissioner's possession and control of such bank as provided in this Act, and such further issues and matters pertaining to or connected with the Commissioner's possession and control as may be submitted to such court for its adjudication by the Commissioner. When the Commissioner has taken possession and control of a bank and its assets, he shall be vested with the full powers of management and control, including without limiting the generality thereof, the following:
(1) the power to continue or to discontinue the

business;

(2) the power to stop or to limit the payment of its

obligations, provided, however with respect to a qualified financial contract between any party and a bank or banking office, the branch or agency of which the Commissioner has taken possession and control, which party has a perfected security interest in collateral or other valid lien or security interest in collateral enforceable against third parties pursuant to a security arrangement related to that qualified financial contract, the party may retain all of the collateral and upon repudiation or termination of that qualified financial contract in accordance with its terms apply the collateral in satisfaction of any claims secured by the collateral; in no event shall the total amount so applied exceed the global net payment obligation, if any;

(3) the power to collect and to use its assets and to

give valid receipts and acquittances therefor;

(4) the power to employ and to pay any necessary

assistants;

(5) the power to execute any instrument in the name

of the bank;

(6) the power to commence, defend and conduct in its

name any action or proceeding in which it may be a party;

(7) the power, upon the order of the court, to sell

and convey its assets in whole or in part, and to sell or compound bad or doubtful debts upon such terms and conditions as may be fixed in such order;

(8) the power, upon the order of the court, to make

and to carry out agreements with other banks or with the United States or any agency thereof which shall have insured the bank's deposits, in whole or in part, for the payment or assumption of the bank's liabilities, in whole or in part, and to transfer assets and to make guaranties, in whole or in part, and to transfer assets and to make guaranties in connection therewith;

(9) the power, upon the order of the court, to borrow

money in the name of the bank and to pledge its assets as security for the loan;

(10) the power to terminate his possession and

control by restoring the bank to its board of directors;

(11) the power to reorganize the bank as provided in

this Act;

(12) the power to appoint a receiver and to order

liquidation of the bank as provided in this Act; and

(13) the power, upon the order of the court and

without the appointment of a receiver, to determine that the bank has been closed for the purpose of liquidation without adequate provision being made for payment of its depositors, and thereupon the bank shall be deemed to have been closed on account of inability to meet the demands of its depositors.

As soon as practical after taking possession, the Commissioner shall make his examination of the condition of the bank and an inventory of the assets. Unless the time shall be extended by order of the court and, unless the Commissioner shall have otherwise settled the affairs of a bank pursuant to the provisions of this Act, at the termination of thirty days from the time of taking possession and control of a bank for the purpose of examination, reorganization or liquidation through receivership, the Commissioner shall either terminate his possession and control by restoring the bank to its board of directors or appoint a receiver and order the liquidation of the bank as provided in this Act. All necessary and reasonable expenses of the Commissioner's possession and control and of its reorganization shall be borne by the bank and may be paid by the Commissioner from its assets. If the Federal Deposit Insurance Corporation is appointed by the Commissioner as receiver of a State bank, or the Federal Deposit Insurance Corporation takes possession of such State bank, the receivership proceedings and the powers and duties of the Federal Deposit Insurance Corporation shall be governed by the Federal Deposit Insurance Act and regulations promulgated thereunder rather than the provisions of this Act.
(Source: P.A. 92-483, eff. 8-23-01.)

(205 ILCS 5/54) (from Ch. 17, par. 366)
Sec. 54. Commissioner's possession; limitation of actions. Except when the Federal Deposit Insurance Corporation has taken possession of the bank or is acting as receiver, if the Commissioner has taken possession and control of a state bank and its assets, there shall be a postponement until 6 months after the commencement of such possession of the date upon which any period of limitation fixed by a statute or agreement would otherwise expire on a claim or right of action of the bank, or upon which an appeal must be taken or a pleading or other document must be filed by the bank in any pending action or proceeding. No judgment, lien, levy, attachment or other similar legal process shall be enforced upon or satisfied in whole or in part from any asset of the bank while it is in the possession of the Commissioner, except upon the order of the court referred to in Section 53 entered in due course pursuant to Section 65 of this Act. The provisions of this Section shall continue to apply and shall govern notwithstanding the appointment of and the possession by a receiver pursuant to Section 58 of this Act.
(Source: P.A. 89-364, eff. 8-18-95.)

(205 ILCS 5/55) (from Ch. 17, par. 367)
Sec. 55. Reorganization. The Commissioner, while in possession and control of a state bank and its assets, after according such hearing to interested parties as he may determine and upon the order of the court, may propose a reorganization plan. Such reorganization plan shall become effective only (1) when the requirements of Section 56 shall have been satisfied, and (2) when, after reasonable notice of such reorganization, as the case may require (a) depositors and other creditors of such bank representing at least seventy-five per cent in amount of its total deposits and other liabilities as shown by the books of the bank, or (b) stockholders owning at least two-thirds of its outstanding capital stock as shown by the books of the bank, or (c) both depositors and other creditors representing at least seventy-five per cent in amount of the total deposits and other liabilities and stockholders owning at least two-thirds of its outstanding capital stock as shown by the books of the bank, shall have consented in writing to the plan of reorganization; provided, however, that claims of depositors or other creditors which will be satisfied in full on demand under the provisions of the plan of reorganization shall not be included among the total deposits and other liabilities of the bank in determining the seventy-five per cent thereof as above provided. When such reorganization becomes effective, all books, records, and assets of the bank shall be disposed of in accordance with the provisions of the plan and the affairs of the bank shall be conducted by its board of directors in the manner provided by the plan and under the conditions, restrictions, and limitations which may have been prescribed by the Commissioner. In any reorganization which shall have been approved and shall have become effective as provided herein, all depositors and other creditors and stockholders of such bank, whether or not they shall have consented to such plan of reorganization, shall be fully and in all respects subject to and bound by its provisions, and claims of all depositors and other creditors shall be treated as if they have consented to such plan of reorganization. A department, agency or political subdivision of this State holding a claim which will not be paid in full is authorized to participate in a plan of reorganization as any other creditor and shall be subject to and bound by its provisions as any other creditor.
(Source: Laws 1965, p. 2020.)

(205 ILCS 5/56) (from Ch. 17, par. 368)
Sec. 56. Requirements of reorganization plan. A plan of reorganization for a state bank shall not be proposed under this Act unless:
(1) The plan is feasible and fair to all classes of depositors, creditors and stockholders.
(2) The face amount of the interest accorded to any class of depositors, creditors and stockholders under the plan does not exceed the value of the assets upon liquidation less the full amount of the claims of all prior classes, subject, however, to any fair adjustment for new capital that any class will pay in under the plan.
(3) The plan assures the removal of any director, officer or employee responsible for any unsound or unlawful action or the existence of an unsound condition.
(4) Any merger or consolidation provided by the plan conforms to the requirements of this Act.
(5) Any reorganized bank provided by the plan conforms to the requirements of this Act for the organization of a bank.
(Source: Laws 1955, p. 83.)

(205 ILCS 5/57) (from Ch. 17, par. 369)
Sec. 57. Reorganization; emergency. Whenever in the course of reorganization supervening conditions render the plan of reorganization unfair or its execution impractical, the Commissioner may modify the plan (provided the modification is with the written consent of the depositors and other creditors representing at least seventy-five per cent in amount of the total deposits and other liabilities which are impaired or lessened by the modification) or may, provided the Federal Deposit Insurance has not been appointed, appoint a receiver for liquidation as provided in this Act.
(Source: P.A. 89-364, eff. 8-18-95.)

(205 ILCS 5/58) (from Ch. 17, par. 370)
Sec. 58. Appointment of receiver; court proceeding.
(a) If the Commissioner determines (which determination may be made at the time, or any time subsequent to his taking possession and control of a bank and its assets) that no practical possibility exists to reorganize the bank after reasonable efforts have been made and that it should be liquidated through receivership, he shall appoint a receiver and require of him such bond and security as the Commissioner deems proper, and the Commissioner, represented by the Attorney General, shall, if the Federal Deposit Insurance Corporation is not acting as receiver, file a complaint for the dissolution or winding up of the affairs of such bank in the circuit court of the county where such bank is located.
(b) Unless the Federal Deposit Insurance Corporation is acting as receiver for the bank, the Commissioner, upon taking possession and control of a bank and its assets, may, and if he has not previously done so, shall, immediately upon filing a complaint for dissolution, make an examination of the affairs of the trust department of the bank or appoint a corporate fiduciary or other suitable person to make the examination as the Commissioner's agent. The examination shall be conducted in accordance with and pursuant to the authority granted under Section 5-2 of the Corporate Fiduciary Act, as now or hereafter amended, and the corporate fiduciary or other suitable person conducting the examination shall have and may exercise on behalf of the Commissioner all of the powers and authority granted to the Commissioner thereunder. The report of examination shall, to the extent reasonably possible, identify those governing instruments with specific instructions concerning the appointment of a successor fiduciary. A copy of the report shall be filed in any dissolution proceeding filed by the Commissioner. The reasonable fees and necessary expenses of the examining corporate fiduciary or other suitable person, as approved by the Commissioner or as recommended by the Commissioner and approved by the court if a dissolution proceeding has been filed, shall be borne by the subject state bank and shall have the same priority for payment as the reasonable and necessary expenses of the Commissioner in conducting an examination.
As soon as reasonably can be done, the Commissioner, if he deems it advisable, shall seek the advice and instruction of the court concerning the removal of the corporate fiduciary as to all of its fiduciary accounts and the appointment of a successor fiduciary (which may be the examining corporate fiduciary) to take over and administer all of the fiduciary accounts being administered by the trust department of the state bank. The corporate fiduciary or other suitable person appointed to make the examination shall make a proper accounting, in the manner and scope as determined by the Commissioner to be practical and advisable under the circumstances, on behalf of the trust department of the state bank and no guardian ad litem need be appointed to review the accounting.
(Source: P.A. 89-364, eff. 8-18-95.)

(205 ILCS 5/59) (from Ch. 17, par. 371)
Sec. 59. Notice of receivership. Upon appointing a receiver, other than the Federal Deposit Insurance Corporation, and upon the filing of a complaint for the dissolution or winding up of the affairs of a state bank, the Commissioner shall cause notice to be given in such newspaper as he directs once each week for twelve consecutive weeks calling on all persons who may have claims against such bank to present the same to such receiver and to make legal proof thereof and notifying all such persons and all to whom it may concern of the filing of a complaint for the dissolution or winding up of the affairs of the bank and stating the name and location of said court. All persons who may have claims against such bank and the receiver to whom such persons have presented their claims may present them to the clerk of such court, and the allowance or disallowance of such claims by said court in connection with such proceedings shall be deemed an adjudication in a court of competent jurisdiction.
(Source: P.A. 89-364, eff. 8-18-95.)

(205 ILCS 5/60) (from Ch. 17, par. 372)
Sec. 60. Receiver's powers; duties. Other than the Federal Deposit Insurance Corporation, which shall derive its powers and perform its duties pursuant to the Federal Deposit Insurance Act and regulations promulgated thereunder, the receiver for a state bank, under the direction of the Commissioner, shall have the power and authority and is charged with the duties and responsibilities as follows:
(1) He or she shall take possession of, and for the purpose of the receivership, the title to the books, records and assets of every description of the bank.
(2) He or she shall proceed to collect all debts, dues and claims belonging to the bank.
(3) He or she shall file with the Commissioner a copy of each report which he makes to the court, together with such other reports and records as the Commissioner may require.
(4) He or she shall have authority to sue and defend in his or her own name with respect to the affairs, assets, claims, debts, and choses in action of the bank.
(5) He or she shall have authority, and it shall be his or her duty, to surrender to the customers of such bank their private papers and valuables left with the bank for safekeeping, upon satisfactory proof of ownership.
(6) He or she shall have authority to redeem or take down collateral hypothecated by the bank to secure its notes or other evidence of indebtedness whenever the Commissioner deems it to the best interest of the creditors of the bank so to do.
(7) Whenever he or she shall find it necessary in his or her opinion to use and employ money of the bank, in order to protect fully and benefit the bank, by the purchase or redemption of any property, real or personal, in which the bank may have any rights by reason of any bond, mortgage, assignment, or other claim thereto, he or she may certify the facts together with his or her opinions as to the value of the property involved, and the value of the equity the bank may have in the property to the Commissioner, together with a request for the right and authority to use and employ so much of the money of the bank as may be necessary to purchase the property, or to redeem the same from a sale if there was a sale, and if such request is granted, the receiver may use so much of the money of the bank as the Commissioner may have authorized to purchase the property at such sale.
(8) He or she shall deposit daily all monies collected by him or her in any state or national bank selected by the Commissioner, who may require (and the bank so selected may furnish) of such depository satisfactory securities or satisfactory surety bond for the safekeeping and prompt payment of the money so deposited. The deposits shall be made in the name of the Commissioner in trust for the bank and be subject to withdrawal upon his or her order or upon the order of such persons as the Commissioner may designate. Such monies may be deposited without interest, unless otherwise agreed. However, if any interest was paid by such depository, it shall accrue to the benefit of the particular trust to which the deposit belongs.
(9) He or she shall do such things and take such steps from time to time under the direction and approval of the Commissioner as may reasonably appear to be necessary to conserve the bank's assets and secure the best interests of the creditors of the bank.
(10) He or she shall record any judgment of dissolution entered in a dissolution proceeding and thereupon deliver to the Commissioner a certified copy thereof, together with all books of accounts and ledgers of such bank for preservation.
(Source: P.A. 91-357, eff. 7-29-99.)

(205 ILCS 5/61) (from Ch. 17, par. 373)
Sec. 61. Receiver's powers; court directions. Upon the order of the court wherein the Commissioner's complaint for the dissolution or winding up of the affairs of the state bank was filed, the receiver for the bank shall have the power and authority and is charged with the duties and responsibilities as follows:
(1) He or she may sell and compound all bad and doubtful debts on such terms as the court shall direct.
(2) He or she may sell the real and personal property of the bank on such terms as the court shall direct.
(3) He or she may petition the court for the authority to borrow money, and to pledge the assets of the bank as security therefor, whereupon the practice and procedure shall be as follows:
(a) Upon the filing of such petition the court shall

set a date for the hearing of such petition and shall prescribe the form and manner of the notice to be given to the officers, stockholders, creditors or other persons interested in such bank.

(b) Upon such hearing, any officer, stockholder,

creditor or person interested shall have the right to be heard.

(c) If the court grants such authority, then the

receiver may borrow money and issue evidences of indebtedness therefor, and may secure the payment of such loan by the mortgage, pledge, transfer in trust or hypothecation of any or all property and assets of such bank, whether real, personal, or mixed, superior to any charge thereon for the expenses of liquidation.

(d) Such loan may be obtained in such amounts upon

such terms and conditions, and with provisions for repayment as may be deemed necessary or expedient.

(e) Such loan may be obtained for the purpose of

facilitating liquidation, protecting or preserving the assets, expediting the making of distributions to depositors and other creditors, providing for the expenses of administration and liquidation, aiding in the reopening or reorganization of such bank or its merger or consolidation with another bank, or in the sale of its assets.

(f) The receiver shall be under no personal

obligation to repay any such loan and shall have authority to take any action necessary or proper to consummate such loan and to provide for the repayment thereof, and may, when required, give bond for the faithful performance of all undertakings in connection therewith.

(g) Prior to petitioning the court for authority to

make any such loan, the receiver may make application for or negotiate any loan subject to obtaining an order of the court approving the same.

(4) He or she may make and carry out agreements with other banks or with the United States or any agency thereof which has insured the bank's deposits, in whole or in part, for the payment or assumption of the bank's liabilities, in whole or in part, and he or she may transfer assets and make guaranties in connection therewith.
(5) After the expiration of 12 weeks after the first publication of the Commissioner's notice as provided in Section 59, he or she shall file with the court a correct list of all creditors of the bank, as shown by its books, who have not presented their claims and the amount of their respective claims after allowing all just credits, deductions and set-offs as shown by the books of the bank. Such claims so filed shall be deemed proven, unless objections are filed thereto by a party or parties interested therein within such time as is fixed by the court.
(6) At the termination of his or her administration, he or she shall petition the court for the entry of a judgment of dissolution. After a hearing upon such notice as the court may prescribe, the court may enter a judgment of dissolution whereupon the bank's charter is terminated.
The provisions of this Section do not apply to the Federal Deposit Insurance Corporation as receiver, which shall derive its powers and perform its duties pursuant to the Federal Deposit Insurance Act and regulations promulgated thereunder.
(Source: P.A. 89-364, eff. 8-18-95.)

(205 ILCS 5/62) (from Ch. 17, par. 374)
Sec. 62. Change of receiver. At any time, whenever two-thirds in amount of the creditors of a state bank, after a receiver, other than the Federal Deposit Insurance Corporation, shall have been appointed by the Commissioner, shall petition the Commissioner for the appointment of any person nominated by them as receiver, who is a reputable person and a resident of the county in which such bank is located, it shall be the duty of the Commissioner to make such appointment and all rights and duties of his predecessor shall at once devolve upon such appointee. The Commissioner may remove any receiver appointed by him except the Federal Deposit Insurance Corporation or such receiver as shall have been appointed through nomination by the creditors and such receiver may be removed by the court upon a petition for his removal filed by the Commissioner after hearing had upon such notice as the court may prescribe. Upon the death, inability to act, resignation or removal of a receiver the Commissioner may appoint his successor and upon such appointment all rights and duties of his predecessor shall at once devolve upon such appointee.
(Source: P.A. 89-364, eff. 8-18-95.)

(205 ILCS 5/63) (from Ch. 17, par. 375)
Sec. 63. Insured deposits; subrogation. The right of an agency of the United States insuring deposits to be subrogated to the rights of depositors upon payment of their claim shall not be less extensive than the law of the United States requires as a condition of the authority to issue such insurance or make such payment.
(Source: Laws 1955, p. 83.)

(205 ILCS 5/64) (from Ch. 17, par. 376)
Sec. 64. Expenses and fees. All expenses of a receivership, including reasonable receiver's and attorney's fees, approved by the Commissioner, shall be paid out of the assets of the state bank. All expenses of any preliminary or other examination into the condition of any such bank or receivership, and all expenses incident to and in connection with the possession and control of the bank and its assets for the purpose of examination, reorganization or liquidation through receivership shall be paid out of the assets of such bank. The payment herein authorized may be made by the Commissioner with monies and property of the bank in his or her possession and control and shall have priority over all claims.
(Source: P.A. 83-345.)

(205 ILCS 5/65) (from Ch. 17, par. 377)
Sec. 65. Dividends; dissolution. From time to time during a receivership other than a receivership conducted by the Federal Deposit Insurance Corporation, the Commissioner shall make and pay from monies of the bank a ratable dividend on all claims as may be proved to his or her satisfaction or adjudicated by the court. Claims so proven or adjudicated shall bear interest at the rate of 3% per annum from the date of the appointment of the receiver to the date of payment, but all dividends on a claim shall be applied first to principal. In computing the amount of any dividend to be paid, if the Commissioner deems it desirable in the interests of economy of administration and to the interest of the bank and its creditors, he or she may pay up to the amount of $10 of each claim or unpaid portion thereof in full. As the proceeds of the assets of the bank are collected in the course of liquidation, the Commissioner shall make and pay further dividends on all claims previously proven or adjudicated. After one year from the entry of a judgment of dissolution, all unclaimed dividends shall be remitted to the State Treasurer in accordance with the Revised Uniform Unclaimed Property Act, as now or hereafter amended, together with a list of all unpaid claimants, their last known addresses and the amounts unpaid.
(Source: P.A. 100-22, eff. 1-1-18.)

(205 ILCS 5/66) (from Ch. 17, par. 378)
Sec. 66. Validation of dividends; destruction of records. In all cases where the Commissioner prior to the taking effect of this Act has made ratable dividends of money on claims which have been proven to the satisfaction of the Commissioner or adjudicated in any court of this State, such dividends are hereby ratified and confirmed and made valid and legal in all respects. All records of receiverships heretofore and hereafter received by the Commissioner or by a receiver appointed by the Commissioner shall be held by the Commissioner or such receiver for the period of 2 years after the close of the receivership and at the termination of said 2 year period may then be destroyed.
(Source: P.A. 86-754.)

(205 ILCS 5/67) (from Ch. 17, par. 379)
Sec. 67. Judicial review. Whenever the Commissioner shall have taken possession and control of a state bank and its assets for the purpose of examination, reorganization or liquidation through receivership, or whenever the Commissioner shall have appointed a receiver for a bank, other than the Federal Deposit Insurance Corporation, and filed a complaint for the dissolution or for the winding up of the affairs of a bank, and the bank denies the grounds for such actions, it may at any time within ten days apply to the Circuit Court of Sangamon County, Illinois, to enjoin further proceedings in the premises; and such court shall cite the Commissioner to show cause why further proceedings should not be enjoined, and if the court shall find that such grounds do not exist, the court shall make an order enjoining the Commissioner and any receiver acting under his direction from all further proceedings on account of such alleged grounds, provided that neither the ten days allowed by this Section 67 for judicial review nor the pendency of any proceedings for judicial review shall operate to defer, delay, impede or prevent the payment or acquisition by the Federal Deposit Insurance Corporation of the deposit liabilities of the state bank which are insured by the Federal Deposit Insurance Corporation, and during said period allowed for judicial review and during the pendency of any proceedings for judicial review under this Section 67, the Commissioner or, as the case may be, the receiver, shall make available to the Federal Deposit Insurance Corporation such facilities in or of the state bank and such books, records and other relevant data of the state bank as may be necessary or appropriate to enable the Federal Deposit Insurance Corporation to pay out or to acquire the insured deposit liabilities of the state bank, and said Federal Deposit Insurance Corporation and its directors, officers, agents and employees, and the Commissioner and his agents and employees, including the receiver, if any, shall be free from any liability to the state bank and its stockholders and creditors for or on account of any matter or thing in this proviso referred to or provided for.
(Source: P.A. 89-364, eff. 8-18-95.)

(205 ILCS 5/68) (from Ch. 17, par. 380)
Sec. 68. Voluntary dissolution. A state bank may elect to dissolve voluntarily and wind up its affairs by the act of the bank in the following manner:
(1) The board of directors shall adopt a resolution recommending that the bank be dissolved voluntarily and directing that the question of such dissolution be submitted to a vote at a meeting of stockholders which may be either an annual or special meeting.
(2) Written or printed notice stating that the purpose, or one of the purposes, of such meeting is to consider the advisability of voluntarily dissolving the bank shall be given to each stockholder of record entitled to vote at such meeting within the time and in the manner provided in this Act for the giving of notice of meetings of stockholders. If such meeting be an annual meeting, such purpose may be included in the notice of such annual meeting.
(3) At such meeting a vote of the stockholders entitled to vote thereat shall be taken on a resolution to dissolve voluntarily the bank, which shall require for its adoption the affirmative vote of the holders of at least two-thirds of the outstanding shares entitled to vote at such meeting, unless any class of shares is entitled to vote as a class in respect thereof, in which event the resolution shall require for its adoption the affirmative vote of the holders of at least two-thirds of the outstanding shares of each class of shares entitled to vote as a class in respect thereof, and of the total outstanding shares entitled to vote at such meeting.
(4) Upon the adoption of such resolution, a statement of intent to dissolve shall be executed in duplicate by the bank by its president or a vice-president, and verified by him, and the corporate seal shall be thereto affixed, attested by its secretary or cashier which shall set forth:
(a) The name of the bank.
(b) The names and respective addresses, including

street and number, if any, of its officers.

(c) The names and respective addresses, including

street and number, if any, of its directors.

(d) A copy of the resolution of the stockholders

authorizing the voluntary dissolution of the bank.

(e) The number of shares outstanding, and, if the

shares of any class are entitled to vote as a class, the number of shares of each such class.

(f) The number of shares voted for and against the

voluntary dissolution of the bank, respectively, and, if the shares of any class are entitled to vote as a class, the number of shares of each such class voted for and against the voluntary dissolution of the bank, respectively.

(g) A statement of all of the liabilities of the

bank, as shown by its records.

(h) An executed copy of the contract, if any there

be, with another state or national bank, or with the Federal Deposit Insurance Corporation or with both by which another state or national bank assumes all the liabilities of the dissolving state bank.

(i) If there be no contract, as provided for in

subsection (h) of this subsection (4) a statement that the dissolving bank proposes to deposit in cash with the Commissioner the whole amount of all the liabilities of the dissolving bank as shown by its records, other than the liabilities of the dissolving bank to its stockholders as such.

(j) The name of an agent for the bank in voluntary

dissolution who is appointed to receive service of process and any communications relating to the bank during the pendency of the dissolution and until the Commissioner shall revoke the charter pursuant to Section 69 of this Act.

(5) A bank may elect to dissolve voluntarily and wind up its affairs by the written consent of the holders of record of all of its outstanding shares without compliance with the provisions of subsections (1), (2), and (3) of this Section 68 in which a statement as required in subsection (4) setting forth the matter in subsections (4)(a), (4)(b), (4)(c), (4)(g), (4)(h), and (4)(i) shall be executed in duplicate and signed by the holders of record of all of its outstanding shares.
(6) Duplicate originals of the statement of intent to dissolve whether pursuant to subsection (4) or pursuant to subsection (5), as the case may be, shall be delivered to the Commissioner for his approval. If the Commissioner disapproves the dissolution, he shall state his objections and give an opportunity to the dissolving bank to amend its statement of intent to dissolve to obviate such objections.
(7) If the Commissioner finds that the statement of intent to dissolve conforms to the provisions of this Act when all fees and charges have been paid as in this Act prescribed, and when the deposit required in subsection (4)(i) shall have been made with the Commissioner or, if there is a contract pursuant to subsection (4)(h), when the Commissioner has approved such contract as being in compliance with the provisions of this Act and not prejudicial to creditors, the Commissioner shall indorse upon each of such duplicate originals the word "Approved" and the month, day and year of his approval thereof. Thereupon the Commissioner shall file and record one of such duplicate originals in the office for the recording of deeds in the county where the dissolving bank is organized, and the original or a certified copy thereof shall be evidence in all courts of the dissolution of such bank.
(8) The Commissioner shall publish notice that the statement of intent to dissolve has been approved and that the liabilities of the dissolving bank as shown by its records will be redeemed by the Commissioner or by the bank which has assumed the liabilities of the dissolving bank as shown by its records, other than the liabilities of the dissolving bank to its stockholders as such.
(Source: P.A. 89-364, eff. 8-18-95.)

(205 ILCS 5/69) (from Ch. 17, par. 381)
Sec. 69. Voluntary dissolution; deposit with Commissioner. If any of the liabilities of the dissolving state bank as shown by its records which have been assumed by another bank are not presented or are not satisfied within one year from the publication provided for in Section 68(8), then, and in such event, the bank which has assumed them may deposit with the Commissioner a sum sufficient to meet such outstanding liabilities which when presented to the Commissioner shall be paid by him out of such sum. Upon making such deposit the assuming bank shall no longer be liable on such outstanding liabilities. If such deposit is not made within two years from the Commissioner's publication, the assuming bank shall remain liable thereon as in the case of the other liabilities.
(Source: Laws 1965, p. 2020.)

(205 ILCS 5/70) (from Ch. 17, par. 382)
Sec. 70. Voluntary dissolution; Commissioner's payments. The Commissioner shall hold and pay out sums deposited with him either by the dissolving state bank or by the assuming bank in payment of the liabilities of the dissolving bank's liabilities for which such deposits have been made and after six years from the day on which the publication of dissolution pursuant to Section 68(8) was first made, the Commissioner shall return to the stockholders of the dissolved bank, to be among them distributed pro rata, the remainder of any such sum so deposited.
(Source: Laws 1965, p. 2020.)

(205 ILCS 5/71) (from Ch. 17, par. 383)
Sec. 71. Voluntary dissolution; fees and expenses.
(a) Any bank that elects to dissolve voluntarily under this Act shall pay to the Secretary a fee, which shall be paid upon the Secretary's receipt of the bank's statement of intent. The Secretary shall prescribe by rule the amount of such fee.
(b) All expenses incurred by the Secretary in connection with the voluntary dissolution of any bank shall be paid by the dissolving State bank. The expenses incurred under this subsection shall be deemed to be a liability of the dissolving bank.
(Source: P.A. 98-1081, eff. 1-1-15.)

(205 ILCS 5/72) (from Ch. 17, par. 384)
Sec. 72. Voluntary dissolution; dissolving bank. Upon and after the day on which the publication provided for in Section 68(8) was first made:
(1) The dissolving bank shall cease to carry on its business, except insofar as may be necessary for the proper winding up thereof, but its corporate existence shall continue until the expiration of six years from the date upon which the publication provided for in Section 68(8) was first made;
(2) The dissolving bank as soon as practical shall resign all fiduciary positions and take such action as may be necessary to settle its fiduciary accounts;
(3) The dissolving bank as soon as practical shall discontinue any safe deposit business it may have and take steps to return any property of others that it may have in its possession as bailee; and
(4) The dissolving bank may make and distribute to its stockholders from time to time liquidating dividends provided in each case the amount, manner and time of payment shall have been first approved by the Commissioner.
(Source: Laws 1965, p. 2020.)

(205 ILCS 5/73) (from Ch. 17, par. 385)
Sec. 73. Voluntary dissolution; limitation on claims. The publication by the Commissioner of a resolution for dissolution shall not impair any right of a depositor or creditor to payment in full of his lawful claims nor impair any right or remedy theretofore had for the enforcement thereof, provided, however, that all debts and demands for the recovery of which no action shall have been commenced against the dissolving bank on or before the termination of six years from the first day on which the publication was made by the Commissioner shall be barred and unenforceable after the termination of said six year period, and no action shall thereafter be commenced therefor, and further, provided, that this section shall not extend the time or limitation on any action that would otherwise be earlier barred.
(Source: Laws 1965, p. 2020.)

(205 ILCS 5/74) (from Ch. 17, par. 386)
Sec. 74. Voluntary dissolution; termination of charter. Upon being satisfied that the affairs of a state bank have been wound up pursuant to a resolution of dissolution and after 6 years from the first day on which publication of a resolution of dissolution by the Commissioner was accomplished, or 2 years in the case of voluntary dissolution of a bank pursuant to Section 74.5, he shall issue his certificate of cancellation of the charter of the dissolving bank and its corporate existence shall then and thereupon terminate. This certificate shall be recorded by the Commissioner and the original or a certified copy thereof shall be evidence in all courts of the termination of the charter of a bank.
(Source: P.A. 89-364, eff. 8-18-95.)

(205 ILCS 5/74.5)
Sec. 74.5. Voluntary dissolution of less active bank. Upon being satisfied that the affairs of a State bank that had originally transferred substantially all its assets and liabilities pursuant to Section 13 of this Act have been wound up, and that the bank has not accepted deposits other than from other banks owned or controlled by the same bank holding company for a period of at least 2 years, the Commissioner may provide for the expedited conclusion of dissolution proceedings and termination of the charter and may, 2 years after the first day on which the publication of a resolution of dissolution by the Commissioner was accomplished, issue his certificate of cancellation of the charter of the dissolving bank and its corporate existence shall then and thereupon terminate. This certificate shall be recorded by the Commissioner and the original or a certified copy thereof shall be evidence in all courts of the termination of the charter of the bank.
(Source: P.A. 89-364, eff. 8-18-95.)

(205 ILCS 5/75) (from Ch. 17, par. 387)
Sec. 75. Separability. If any provision, clause or phrase of this Act or the application thereof to any person or circumstances is held invalid, such invalidity shall not affect other provisions or application of this Act which can be given effect without the invalid provision or application and to this end provisions of this Act are declared to be separable.
(Source: Laws 1955, p. 83.)

(205 ILCS 5/76) (from Ch. 17, par. 388)
Sec. 76. Effective Date. The Secretary of State for this State shall submit this Act to a vote of the people for their approval in accordance with Section 5 of Article XI of the Constitution of this State at the next general election. In accordance with Section 16-7 of "The Election Code", approved May 11, 1943, as amended, the question shall be stated "Shall "An Act to revise the law with relation to banks and banking and to provide penalties for the violation thereof, and to repeal certain Acts herein named" be adopted effective January 1, 1957?" If a majority of the votes upon such question are for the adoption of such Act, the Governor shall, thereupon, issue his proclamation that this Act is in force effective January 1, 1957.
(Source: Laws 1955, p. 83.)

(205 ILCS 5/77) (from Ch. 17, par. 389)
Sec. 77. Repealer. (1) "An Act to revise the law with relation to banks and banking" approved June 23, 1919, and all Acts amendatory thereof are hereby repealed as of the date this Act becomes effective.
(2) "An Act concerning civil actions to enforce the superadded liabilities of stockholders of banks organized under the laws of this State" approved April 22, 1941, is hereby repealed as of the date this Act becomes effective.
(3) "An Act in relation to the payment of deposits in trust" approved June 27, 1921, is hereby repealed as of the date this Act becomes effective.
(4) "An Act relating to receivers and assignees of banks, banking institutions, banking firms and savings banks" approved May 31, 1879, is hereby repealed as of the date this Act becomes effective.
(Source: Laws 1955, p. 83.)

(205 ILCS 5/78) (from Ch. 17, par. 390)
Sec. 78. Board of banks and trust companies; creation, members, appointment. There is created a Board which shall be known as the State Banking Board of Illinois which shall consist of the Director of Banking, who shall be its chairman, and 11 additional members. The Board shall be comprised of individuals interested in the banking industry. Two members shall be from State banks having total assets of not more than $75,000,000 at the time of their appointment; 2 members shall be from State banks having total assets of more than $75,000,000, but not more than $150,000,000 at the time of their appointment; 2 members shall be from State banks having total assets of more than $150,000,000, but not more than $500,000,000 at the time of their appointment; 2 members shall be from State banks having total assets of more than $500,000,000, but not more than $2,000,000,000 at the time of their appointment, and one member shall be from a State bank having total assets of more than $2,000,000,000 at the time of his or her appointment. There shall be 2 public members, neither of whom shall be an officer or director of or owner, whether directly or indirectly, of more than 5% of the outstanding capital stock of any bank. Members of the State Banking Board of Illinois cease to be eligible to serve on the Board once they no longer meet the requirements of their original appointment; however, a member from a State bank shall not be disqualified solely due to a change in the bank's asset size.
(Source: P.A. 99-39, eff. 1-1-16.)

(205 ILCS 5/79) (from Ch. 17, par. 391)
Sec. 79. Board, terms of office. The terms of office of the State Banking Board of Illinois shall be 4 years, except that the initial Board appointments shall be staggered with the Governor initially appointing, with advice and consent of the Senate, 3 members to serve 2-year terms, 4 members to serve 3-year terms, and 4 members to serve 4-year terms. Members shall continue to serve on the Board until their replacement is appointed and qualified. Vacancies shall be filled by appointment by the Governor with advice and consent of the Senate.
No State Banking Board member shall serve more than 2 full 4-year terms of office.
(Source: P.A. 96-1163, eff. 1-1-11; 97-813, eff. 7-13-12.)

(205 ILCS 5/80) (from Ch. 17, par. 392)
Sec. 80. Board; powers. The Board shall have the following powers in addition to any others that may be granted to it by law:
(a) (Blank).
(b) To review, consider, and make recommendations to the Director of Banking upon any banking matters.
(c) (Blank).
(d) (Blank).
(e) To review, consider, and submit to the Director of Banking and to the Governor proposals for amendments to this Act or for changes in or additions to the administration thereof which in the opinion of the Board are necessary or desirable in order to assure the safe and sound conduct of the banking business.
(f) To require the Secretary to furnish the Board space for meetings to be held by the Board as well as to require the Secretary to provide such clerical and technical assistance as the Board may require.
(g) To adopt its own by-laws with respect to Board meetings and procedures. Such by-laws shall provide that:
(i) A majority of the whole Board constitutes a

quorum.

(ii) A majority of the quorum shall constitute

effective action except that a vote of a majority of the whole Board shall be necessary for recommendations made to the Director of Banking and to the Governor with regard to proposed amendments to this Act or to the administrative practices hereunder.

(iii) The Board shall meet at least once in each

calendar year and upon the call of the Director of Banking or a majority of the Board. The Director of Banking or a majority of the Board may call such special or additional meetings as may be deemed necessary or desirable.

(h) (Blank).
(i) (Blank).
(j) (Blank).
(k) (Blank).
(l) (Blank).
(m) To authorize the transfer of funds from the Illinois Bank Examiners' Education Fund to the Bank and Trust Company Fund. Any amount transferred shall be retransferred to the Illinois Bank Examiners' Education Fund from the Bank and Trust Company Fund within 3 years.
(n) To maintain and direct the investments of the Illinois Bank Examiners' Education Fund.
(o) To evaluate various courses, programs, curricula, and schools of continuing education and professional training that are available from within the United States for State banking department examination personnel and develop a program known as the Illinois Bank Examiners' Education Program. The Board shall determine which courses, programs, curricula, and schools will be included in the Program to be funded by the Foundation.
(Source: P.A. 96-1163, eff. 1-1-11.)

(205 ILCS 5/81) (from Ch. 17, par. 393)
Sec. 81. Board; compensation. No member of the Board, including the chairman, shall receive any compensation for services on the Board but shall be reimbursed for ordinary and necessary expenses incurred in attending meetings of the Board.
(Source: Laws 1965, p. 2020.)

(205 ILCS 5/82) (from Ch. 17, par. 394)
Sec. 82. Commissioner, board; civil liability. Neither the Secretary, Director of Banking, any member of the State Banking Board of Illinois, nor any examiner, assistant examiner or other employee of the Division of Banking shall be subject to any civil liability or penalty, whether for damages or otherwise, on account of or for any action taken or omitted to be taken in their respective official capacities, except when such acts or omissions to act are corrupt or malicious or unless such action is taken or omitted to be taken not in good faith and without reasonable grounds.
(Source: P.A. 96-1163, eff. 1-1-11.)

(205 ILCS 5/83)
Sec. 83. Compliance review.
(a) As used in this Section:
"Affiliate" means a corporation whose stock is at least 80% owned by the depository institution or a corporation that directly or indirectly owns at least 80% of the depository institution.
"Depository institution" means a State or national bank, a State or federally chartered savings and loan association, or a State or federally chartered savings bank that is engaged in the business of banking in Illinois as appropriate.
"Compliance review committee" means:
(1) one or more persons assigned by management or

appointed by the board of directors of a depository institution for the purposes set forth in subsection (b); or

(2) any other person to the extent the person acts in

an investigatory capacity at the direction of a compliance review committee.

"Compliance review documents" means documents prepared in connection with a review or evaluation conducted by or for a compliance review committee.
"Person" means an individual, a group of individuals, a board committee, a partnership, a firm, an association, a corporation, or any other entity.
(b) This Section applies to compliance review committees whose functions are to evaluate and seek to improve any of the following:
(1) loan policies or underwriting standards;
(2) asset quality;
(3) financial reporting to federal or State

governmental or regulatory agencies; or

(4) compliance with federal or State statutory or

regulatory requirements.

(c) Except as provided in subsection (d) of this Section:
(1) Compliance review documents are confidential and

are not subject to discovery or admissible in evidence in any civil action.

(2) Individuals serving on compliance review

committees or acting under the direction of a compliance review committee shall not be required to testify in any civil action about the contents of any compliance review document or conclusions of any compliance review committee or about the actions taken by a compliance review committee.

(3) Compliance review documents delivered to an

affiliate or a State, federal, or foreign governmental or regulatory agency shall remain confidential and are not discoverable or admissible in evidence in any civil action.

(d) This Section does not apply to: (1) compliance review committees on which individuals serving on or at the direction of the compliance review committee have management responsibility for the operations, records, employees, or activities being examined or evaluated by the compliance review committee and (2) any civil action initiated by any federal or State regulatory agency.
(e) This Section shall not be construed to limit the discovery or admissibility in any civil action of any documents other than compliance review documents.
(Source: P.A. 89-364, eff. 8-18-95.)



205 ILCS 10/ - Illinois Bank Holding Company Act of 1957.

(205 ILCS 10/1) (from Ch. 17, par. 2501)
Sec. 1. It is held to be in the public interest that competition prevail in the banking system, and that banking services be expanded, and to those ends that bank holding companies be permitted to operate within this State, but that the independence of unit banks be protected.
(Source: P.A. 82-21.)

(205 ILCS 10/2)
Sec. 2. Unless the context requires otherwise:
(a) "Bank" means any national banking association or any bank, banking association or savings bank, whether organized under the laws of Illinois, another state, the United States, the District of Columbia, any territory of the United States, Puerto Rico, Guam, American Samoa or the Virgin Islands, which (1) accepts deposits that the depositor has a legal right to withdraw on demand by check or other negotiable order and (2) engages in the business of making commercial loans. "Bank" does not include any organization operating under Sections 25 or 25 (a) of the Federal Reserve Act, or any organization which does not do business within the United States except as an incident to its activities outside the United States or any foreign bank.
(b) "Bank holding company" means any company that controls or has control over any bank or over any company that is or becomes a bank holding company by virtue of this Act.
(c) "Banking office" means the principal office of a bank, any branch of a bank, or any other office at which a bank accepts deposits, provided, however, that "banking office" shall not mean:
(1) unmanned automatic teller machines, point of sale

terminals or other similar unmanned electronic banking facilities at which deposits may be accepted; or

(2) offices located outside the United States.
(d) "Cause to be chartered", with respect to a specified bank, means the acquisition of control of such bank prior to the time it commences to engage in the banking business.
(e) "Commissioner" means the Secretary of Financial and Professional Regulation or a person authorized by the Secretary, the Division of Banking Act, or this Act to act in the Secretary's stead, and, beginning on January 1, 2011 (the effective date of Public Act 96-1163), all references in this Act to the Commissioner of Banks and Real Estate are deemed, in appropriate contexts, to be references to the Secretary of Financial and Professional Regulation.
(f) "Community" means the contiguous area served by the banking offices of a bank, but need not be limited or expanded to conform to the geographic boundaries of units of local government.
(g) "Company" means any corporation, business trust, voting trust, association, partnership, joint venture, similar organization or any other trust unless by its terms it must terminate within 25 years or not later than 21 years and 10 months after the death of individuals living on the effective date of the trust, but shall not include (1) an individual or (2) any corporation the majority of the shares of which are owned by the United States or by any state or any corporation or community chest fund, organized and operated exclusively for religious, charitable, scientific, literary or educational purposes, no part of the net earnings of which inure to the benefit of any private shareholder or individual and no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation.
(h) A company "controls or has control over" a bank or company if (1) it directly or indirectly owns or controls or has the power to vote, 25% or more of the voting shares of any class of voting securities of such bank or company or (2) it controls in any manner the election of a majority of the directors or trustees of such bank or company or (3) a trustee holds for the benefit of its shareholders, members or employees, 25% or more of the voting shares of such bank or company or (4) it directly or indirectly exercises a controlling influence over the management or policies of such bank or company that is a bank holding company and the Board of Governors of the Federal Reserve System has so determined under the federal Bank Holding Company Act. In determining whether any company controls or has control over a bank or company: (i) shares owned or controlled by any subsidiary of a company shall be deemed to be indirectly owned or controlled by such company; (ii) shares held or controlled, directly or indirectly, by a trustee or trustees for the benefit of a company, the shareholders or members of a company or the employees (whether exclusively or not) of a company, shall be deemed to be controlled by such company; and (iii) shares transferred, directly or indirectly, by any bank holding company (or by any company which, but for such transfer, would be a bank holding company) to any transferee that is indebted to the transferor or that has one or more officers, directors, trustees or beneficiaries in common with or subject to control by the transferor, shall be deemed to be indirectly owned or controlled by the transferor unless the Board of Governors of the Federal Reserve System has determined, under the federal Bank Holding Company Act, that the transferor is not in fact capable of controlling the transferee. Notwithstanding the foregoing, no company shall be deemed to have control of or over a bank or bank holding company (A) by virtue of its ownership or control of shares in a fiduciary capacity arising in the ordinary course of its business; (B) by virtue of its ownership or control of shares acquired by it in connection with its underwriting of securities which are held only for such period of time as will permit the sale thereof upon a reasonable basis; (C) by virtue of its holding any shares as collateral taken in the ordinary course of securing a debt or other obligation; (D) by virtue of its ownership or control of shares acquired in the ordinary course of collecting a debt or other obligation previously contracted in good faith, until 5 years after the date acquired; or (E) by virtue of its voting rights with respect to shares of any bank or bank holding company acquired in the course of a proxy solicitation in the case of a company formed and operated for the sole purpose of participating in a proxy solicitation.
(h-5) "Division" means the Division of Banking within the Department of Financial and Professional Regulation.
(h-10) "Division of Banking" means the Division of Banking of the Department of Financial and Professional Regulation.
(i) "Federal Bank Holding Company Act" means the federal Bank Holding Company Act of 1956, as now or hereafter amended.
(j) "Foreign bank" means any company organized under the laws of a foreign country which engages in the business of banking or any subsidiary or affiliate of any such company, organized under such laws. "Foreign bank" includes, without limitation, foreign merchant banks and other foreign institutions that engage in banking activities usual in connection with the business of banking in the countries where such foreign institutions are organized or operating.
(k) "Home state" means the home state of a foreign bank as determined pursuant to the federal International Banking Act of 1978.
(l) "Illinois bank" means a bank:
(1) that is organized under the laws of this State or

of the United States; and

(2) whose main banking premises is located in

Illinois.

(m) "Illinois bank holding company" means a bank holding company:
(1) whose principal place of business is Illinois; and
(2) that is not directly or indirectly controlled by

another bank holding company whose principal place of business is a state other than Illinois or by a foreign bank whose Home State is a state other than Illinois.

An out of state bank holding company that acquires control of one or more Illinois banks or Illinois bank holding companies pursuant to Sections 3.061 or 3.071 shall not be deemed an Illinois bank holding company.
(n) "Main banking premises" means the location that is designated in a bank's charter as its main office and that is within the state in which the total deposits held by all of the banking offices of such bank are the largest, as shown in the most recent reports of condition or similar reports filed by such bank with state or federal regulatory authorities.
(o) "Out of state bank" means a bank:
(1) that is not an Illinois bank; and
(2) whose main banking premises is located in a state

other than Illinois.

(p) "Out of state bank holding company" means a bank holding company:
(1) that is not an Illinois bank holding company;
(2) whose principal place of business is a state

other than Illinois the laws of which expressly authorize the acquisition by an Illinois bank holding company of a bank or bank holding company in that state under qualifications and conditions which are not unduly restrictive, as determined by the Secretary, when compared to those imposed by the laws of Illinois.

(q) "Principal place of business" means, with respect to a bank holding company, the state in which the total deposits held by all of the banking offices of all of the bank subsidiaries of such bank holding company are the largest, as shown in the most recent reports of condition or similar reports filed by the bank holding company's bank subsidiaries with state or federal regulatory authorities.
(q-5) "Secretary" means the Secretary of Financial and Professional Regulation, or a person authorized by the Secretary or by this Act to act in the Secretary's stead.
(r) "State" or "states" when used in this Act means any State of the United States, the District of Columbia, any territory of the United States, Puerto Rico, Guam, American Samoa or the Virgin Islands.
(s) "Subsidiary", with respect to a specified bank holding company, means any bank or company controlled by such bank holding company.
(Source: P.A. 96-1163, eff. 1-1-11; 96-1365, eff. 7-28-10; 97-333, eff. 8-12-11.)

(205 ILCS 10/3.02) (from Ch. 17, par. 2505)
Sec. 3.02. Unlawful acts; exceptions.
(a) Except as otherwise provided in this Act, it shall be unlawful:
(1) for any action to be taken that causes any

company to become a bank holding company as defined in this Act with respect to any Illinois bank;

(2) for any action to be taken that causes an

Illinois bank to become a subsidiary of a bank holding company;

(3) for any bank holding company to acquire direct or

indirect ownership or control of any voting shares of an Illinois bank that possesses a charter issued by the Commissioner, unless the holding company complies with the change in control requirements set forth in Section 18 of the Illinois Banking Act;

(4) for any bank holding company or subsidiary

thereof other than a bank, to acquire all or substantially all of the assets of an Illinois bank;

(5) for any bank holding company owning or

controlling, as defined in this Act, an Illinois bank to merge or consolidate with any other bank holding company;

(6) for any bank holding company with a ratio of

total capital to total assets of less than 7%, as measured and applied in accordance with regulations of the Board of Governors of the Federal Reserve System in effect on the date of the filing of the application with the Board of Governors of the Federal Reserve System, to acquire direct or indirect ownership or control by purchase of stock, merger, consolidation, acquisition of assets or otherwise, of any Illinois bank or banks if the application for such acquisition is filed on or after July 1, 1986; provided that the total capital to total assets ratio requirements of this paragraph (6) and of the succeeding paragraph (7) shall be applicable only to a bank holding company which is directly acquiring such direct or indirect control of any Illinois bank or banks and shall not be applicable to any bank holding company of which the acquiring company is a subsidiary; or

(7) for any bank holding company with a ratio of

total capital to total assets equal to or in excess of 7% to acquire direct or indirect control by purchase of stock, merger, consolidation, acquisition of assets or otherwise, of any Illinois bank or banks where such acquisition would result in a reduction in such bank holding company's ratio of total capital to total assets to less than 7%, where such ratios are measured and applied in accordance with regulations of the Board of Governors of the Federal Reserve System in effect on the date of the filing of the application with the Board of Governors of the Federal Reserve System if the application for such acquisition is filed on or after July 1, 1986.

(b) Notwithstanding subsection (a) of this Section, a transaction, occurrence or event which is described in paragraphs (1), (2), (4), and (5) of subsection (a) of this Section, and which does not result in a violation of Section 3.07 of this Act, shall not be unlawful if:
(1) approval of the transaction, occurrence or event

by the Board of Governors of the Federal Reserve System is not required by the terms of the federal Bank Holding Company Act; or

(2) the transaction, occurrence or event:
(A) has been approved by the Board of Governors

of the Federal Reserve System by an order, ruling or regulation of that Board made under the federal Bank Holding Company Act, including an assessment of the applicant's record in meeting the convenience and needs of the communities it serves in accordance with the federal Community Reinvestment Act of 1977, and that order, ruling or regulation remains in effect; and

(B) is carried out and occurs in compliance with

all conditions or restrictions, if any, contained in an order, ruling or regulation of the Board of Governors of the Federal Reserve System referred to in the foregoing subparagraph (A).

(Source: P.A. 88-546; 89-567, eff. 7-26-96.)

(205 ILCS 10/3.05) (from Ch. 17, par. 2508)
Sec. 3.05. (Repealed).
(Source: Repealed by P.A. 88-546.)

(205 ILCS 10/3.06) (from Ch. 17, par. 2509)
Sec. 3.06. (Repealed).
(Source: Repealed by P.A. 88-546.)

(205 ILCS 10/3.061) (from Ch. 17, par. 2509.01)
Sec. 3.061. Any bank holding company which was registered with the Federal Reserve Board as a bank holding company as of December 31, 1981, and as of that date lawfully owned or controlled at least two Illinois banks or any Illinois bank holding company or companies may, on or after January 1, 1982, continue to own shares of such Illinois bank or banks or of such bank holding company or companies; acquire additional shares of such Illinois bank or banks; and, acquire control of, directly or indirectly, an existing Illinois bank or banks.
(Source: P.A. 84-1123.)

(205 ILCS 10/3.07) (from Ch. 17, par. 2510)
Sec. 3.07. Except as authorized under Section 3.061 of this Act, no bank holding company other than an Illinois bank holding company, may control any Illinois bank or own more than 5% of the voting shares of any Illinois bank, unless: (a) such bank holding company acquired such control or voting shares under circumstances described in (A), (B), (C), (D) or (E) of subsection (h) of Section 2 of this Act; or (b) such bank holding company qualifies under the provisions of Section 3.071.
(Source: P.A. 84-1123.)

(205 ILCS 10/3.071) (from Ch. 17, par. 2510.01)
Sec. 3.071. Out of state bank holding companies.
(a) An out of state bank holding company may acquire ownership of more than 5% of the voting shares of or control of one or more Illinois banks or Illinois bank holding companies pursuant to a transaction, occurrence or event that is described in paragraphs (1) through (5) of subsection (a) of Section 3.02, provided the acquisition is made in accordance with Sections 3.02 and 3.07 of this Act in accordance with subsection (i) of this Section and provided the following conditions are met:
(1) (Blank).
(2) An out of state bank holding company seeking to

acquire an Illinois bank or Illinois bank holding company pursuant to subsection (a) of Section 3.071 shall, if change in control of the bank is governed by Section 18 of the Illinois Banking Act, file with the Commissioner the application required by that Section containing information satisfactory to the Commissioner.

(b) (Blank).
(c) (Blank).
(d) (Blank).
(e) (Blank).
(f) (Blank).
(g) (Blank).
(h) (Blank).
(i) (1) An out of state bank holding company which

directly or indirectly controls or has control over an Illinois bank that has existed and continuously operated as a bank for 5 years or less, may not cause the Illinois bank to merge with or into, or to have all or substantially all of the assets acquired by a bank that is an out of state bank.

(2) For purposes of subsection (i)(1) of this

Section, an Illinois bank that is the resulting bank following a merger involving an Illinois interim bank shall be considered to have been in existence and continuously operated during the existence and continuous operation of the Illinois merged bank. As used in this subsection (i)(2), the words "resulting bank" and "merged bank" shall have the meanings ascribed to those words in Section 2 of the Illinois Banking Act. As used in this subsection (i)(2), the words "interim bank" shall mean a bank which shall not accept deposits, make loans, pay checks, or engage in the general business of banking or any part thereof, and is chartered solely for the purpose of merging with or acquiring control of, or acquiring all or substantially all of the assets of an existing Illinois bank.

(3) The provisions of subsection (i)(1) of this

Section shall not apply to the merger or acquisition of all or substantially all of the assets of an Illinois bank:

(i) if the merger or acquisition is part of a

purchase or acquisition with respect to which the Federal Deposit Insurance Corporation provides assistance under Section 13(c) of the Federal Deposit Insurance Act; or

(ii) if the Illinois bank is in default or in

danger of default. As used in this subsection (i)(3)(ii), the words "in default" and "in danger of default" shall have the meaning ascribed to those words in Section 2 of the Illinois Banking Act; or

(iii) if the bank with which the Illinois bank is

being merged or that is acquiring all or substantially all of the assets of the Illinois bank has its main banking premises in a state that is deemed to be reciprocal with Illinois and would be eligible to establish a branch pursuant to Section 21.4 of the Illinois Banking Act.

(Source: P.A. 93-965, eff. 8-20-04.)

(205 ILCS 10/3.072) (from Ch. 17, par. 2510.02)
Sec. 3.072. The Commissioner shall have the authority to examine an out of state bank holding company which has an application pending under paragraph (2) of subsection (a) of Section 3.071 and all of its bank subsidiaries and any out of state bank holding company which controls an Illinois bank or Illinois bank holding company and all such out of state bank holding company's bank subsidiaries. The Commissioner may enter into cooperative and reciprocal agreements with the bank regulatory authorities of any state for the periodic examination of such bank holding companies and may accept reports of examination and other reports from such authorities in lieu of conducting his own examinations and may provide to such authorities reports of examination of an Illinois bank holding company and its subsidiary Illinois bank or banks conducted by the Commissioner when such Illinois bank holding company has an application pending with or approved by the bank regulatory authorities of any state to acquire control of a bank whose main banking premises is located in another state or a bank holding company whose principal place of business is another state. The Commissioner may enter into joint actions with other regulatory bodies having concurrent jurisdiction or may enter into such other actions independently to carry out his responsibilities and assure compliance with the laws of this State.
(Source: P.A. 85-298.)

(205 ILCS 10/3.073) (from Ch. 17, par. 2510.03)
Sec. 3.073. (Repealed).
(Source: P.A. 84-1123. Repealed by P.A. 89-208, eff. 9-29-95.)

(205 ILCS 10/3.074)
Sec. 3.074. Powers; administrative review.
(a) The Secretary shall have the power and authority:
(1) to promulgate reasonable rules for the purposes

of administering the provisions of this Act. The Secretary shall specify the form of any application, report or document that is required to be filed with the Secretary pursuant to this Act;

(2) to issue orders for the purpose of administering

the provisions of this Act and any rule promulgated in accordance with this Act;

(3) to appoint hearing officers to execute any of the

powers granted to the Secretary under this Section for the purpose of administering this Act or any rule promulgated in accordance with this Act;

(4) to subpoena witnesses, to compel their

attendance, to administer an oath, to examine any person under oath and to require the production of any relevant books, papers, accounts and documents in the course of and pursuant to any investigation or hearing being conducted or any action being taken by the Secretary in respect to any matter relating to the duties imposed upon or the powers vested in the Secretary under the provisions of this Act or any rule promulgated in accordance with this Act; and

(5) to do any other act authorized to the

Commissioner (now Secretary) under the Division of Banking Act.

(b) Whenever, in the opinion of the Secretary, any director, officer, employee, or agent of any bank holding company or subsidiary or affiliate of that company shall have violated any law, rule, or order relating to that bank holding company or subsidiary or affiliate of that company, shall have obstructed or impeded any examination or investigation by the Secretary, shall have engaged in an unsafe or unsound practice in conducting the business of that bank holding company or subsidiary or affiliate of that company, or shall have violated any law or engaged or participated in any unsafe or unsound practice in connection with any financial institution or other business entity such that the character and fitness of the director, officer, employee, or agent does not assure reasonable promise of safe and sound operation of the bank holding company, the Secretary may issue an order of removal. If, in the opinion of the Secretary, any former director, officer, employee, or agent of a bank holding company or subsidiary or affiliate of that company, prior to the termination of his or her service with that holding company or subsidiary or affiliate of that company, violated any law, rule, or order relating to that bank holding company or subsidiary or affiliate of that company, obstructed or impeded any examination or investigation by the Secretary, engaged in an unsafe or unsound practice in conducting the business of that bank holding company or subsidiary or affiliate of that company, or violated any law or engaged or participated in any unsafe or unsound practice in connection with any financial institution or other business entity such that the character and fitness of the director, officer, employee, or agent would not have assured reasonable promise of safe and sound operation of the bank holding company, the Secretary may issue an order prohibiting that person from further service with a bank holding company or subsidiary or affiliate of that company as a director, officer, employee, or agent.
An order issued pursuant to this subsection shall be served upon the director, officer, employee, or agent. A copy of the order shall be sent to each director of the bank holding company affected by registered mail. A copy of the order shall also be served upon the bank holding company of which he is a director, officer, employee, or agent, whereupon he shall cease to be a director, officer, employee, or agent of that bank holding company.
The Secretary may institute a civil action against the director, officer, employee, or agent of the bank holding company, against whom any order provided for by this subsection has been issued, to enforce compliance with or to enjoin any violation of the terms of the order.
Any person who has been the subject of an order of removal or an order of prohibition issued by the Secretary under this subsection, subdivision (7) of Section 48 of the Illinois Banking Act, or Section 5-6 of the Corporate Fiduciary Act may not thereafter serve as director, officer, employee, or agent of any holding company, State bank, or branch of any out-of-state bank, of any corporate fiduciary, as defined in Section 1-5.05 of the Corporate Fiduciary Act, or of any other entity that is subject to licensure or regulation by the Division of Banking unless the Secretary has granted prior approval in writing.
(c) All final administrative decisions of the Secretary under this Act shall be subject to judicial review pursuant to provisions of the Administrative Review Law. For matters involving administrative review, venue shall be in either Sangamon County or Cook County.
(Source: P.A. 96-1163, eff. 1-1-11; 96-1365, eff. 7-28-10; 97-333, eff. 8-12-11.)

(205 ILCS 10/3.075)
Sec. 3.075. Reliance on Commissioner. No bank holding company or other person shall be liable under this Act for any act done or omitted in good faith in conformity with any rule, interpretation, or opinion issued by the Commissioner of Banks and Real Estate, notwithstanding that after the act or omission has occurred, the rule, opinion, or interpretation upon which reliance is placed is amended, rescinded, or determined by judicial or other authority to be invalid for any reason.
(Source: P.A. 90-161, eff. 7-23-97.)

(205 ILCS 10/3.08) (from Ch. 17, par. 2510a)
Sec. 3.08. Acquisition of trust companies. Any bank holding company may own, acquire or control, directly or indirectly, a corporation which has been or shall be incorporated under the general corporation laws of this State for the purpose of accepting and executing trusts under the Corporate Fiduciary Act.
(Source: P.A. 89-208, eff. 9-29-95.)

(205 ILCS 10/3.09)
Sec. 3.09. Acquisition; deposit concentration limits.
(a) Except as otherwise expressly provided in this Section, no bank holding company shall acquire control of, or acquire all or substantially all of the assets of a State bank or a national bank whose main banking premises is located in Illinois if, upon consummation of acquisition, the bank holding company, including affiliates of the bank holding company, would control 30% or more of the total amount of deposits which are located in this State at insured depository institutions. For purposes of this Section the words "insured depository institutions" shall mean State banks, national banks, and insured savings associations. For purposes of this Section, the word "deposits" shall have the meaning ascribed to that word in Section 3(1) of the Federal Deposit Insurance Act. For purposes of this Section, the total amount of deposits which are considered to be located in this State at insured depository institutions shall equal the sum of all deposits held at the main banking premises and branches in the State of Illinois of State banks, national banks, and insured savings associations. For purposes of this Section the word "affiliates" shall have the meaning ascribed to that word in Section 35.2 of the Illinois Banking Act.
(b) Notwithstanding the provisions of subsection (a) of this Section, the Commissioner or the appropriate federal banking agency may approve an acquisition of a bank that is in default or in danger of default. The provisions of subsection (a) of this Section may not be waived, whether pursuant to Section 3(d) of the federal Bank Holding Company Act of 1956 or Section 44(d) of the Federal Deposit Insurance Act, except as expressly provided in this subsection (b).
(Source: P.A. 90-226, eff. 7-25-97.)

(205 ILCS 10/3.10)
Sec. 3.10. Non-English language transactions. A bank holding company may conduct transactions in a language other than English through an employee or agent acting as interpreter or through an interpreter provided by the customer.
(Source: P.A. 92-578, eff. 6-26-02.)

(205 ILCS 10/3.1) (from Ch. 17, par. 2510.1)
Sec. 3.1. The Commissioner may appoint a suitable person or persons to make an examination of the affairs of any company that directly or indirectly owns or controls 25% or more of the voting shares of a State bank. A person so appointed shall not be a stockholder or officer or employee of any company which such person may be directed to examine, and shall have the power to make a thorough examination into all of the affairs of the company and in so doing to examine any of the officers or agents or employees thereof on oath and shall make a full and detailed report of the condition of such company. Such person shall require a current list of the stockholders of the company including the number of shares of stock held by and the address of each stockholder, to be furnished at the time of examination or at any time upon request of the Commissioner.
(Source: P.A. 90-301, eff. 8-1-97.)

(205 ILCS 10/5) (from Ch. 17, par. 2512)
Sec. 5. Partial invalidity. If any provision of this Act, or the application of such provision to any person or circumstances, shall be held invalid, the remainder of the Act and the application of such provision to persons or circumstances other than those to which it is held invalid, shall not be affected thereby.
(Source: P.A. 89-208, eff. 9-29-95.)

(205 ILCS 10/7) (from Ch. 17, par. 2513)
Sec. 7. This Act may be cited as the Illinois Bank Holding Company Act of 1957.
(Source: P.A. 86-1475.)



205 ILCS 115/ - Savings and Loan Share and Account Act.

(205 ILCS 115/0.01) (from Ch. 17, par. 3600)
Sec. 0.01. Short title. This Act may be cited as the Savings and Loan Share and Account Act.
(Source: P.A. 86-1324.)

(205 ILCS 115/1) (from Ch. 17, par. 3601)
Sec. 1. Any savings and loan or Federal savings and loan association may issue shares, share accounts or accounts to individuals, irrespective of age or marital status, each in their own right. Any payment or delivery of rights to any individual, or a receipt or acquittance signed by an individual, who holds shares, share accounts or accounts, shall be a valid and sufficient release and discharge of any such association for any payment on such shares, share accounts or accounts, or delivery of rights, to such individual.
(Source: P.A. 78-841.)

(205 ILCS 115/2) (from Ch. 17, par. 3602)
Sec. 2. Any savings and loan or Federal savings and loan association may issue shares, share accounts or accounts in the joint names of two or more persons or their survivor, in which event any of such persons shall have power to act in all matters related to such shares, share accounts or accounts whether the other person or persons named in such shares, share accounts or accounts be living or not. Such a joint account shall create a single membership in any such association. The repurchase or redemption or withdrawal value of shares, share accounts or accounts issued in joint names, and dividends thereon, or other rights relating thereto, may be paid or delivered, in whole or in part, to any of such persons, whether the other person or persons be living or not. The payment or delivery to any such person, or a receipt or acquittance signed by any such person, to whom any such payment or any such delivery of rights is made, shall be a valid and sufficient release and discharge of any such association for the payment or delivery so made.
(Source: Laws 1939, p. 478.)

(205 ILCS 115/3) (from Ch. 17, par. 3603)
Sec. 3. Any savings and loan or Federal savings and loan association may issue shares, share accounts or accounts in the name of any administrator, executor, guardian, trustee or other fiduciary, in trust for a named beneficiary or beneficiaries. Any such fiduciary shall have power to vote as a member as though the shares, share accounts or accounts were held absolutely, to make payments upon and to surrender any such shares, share accounts or accounts, in whole or in part. The repurchase, redemption, or withdrawal value of any such shares, share accounts or accounts, and dividends thereon, or other rights relating thereto, may be paid or delivered, in whole or in part, to such fiduciary, without regard to any notice to the contrary. The payment or delivery to any such fiduciary, or a receipt or acquittance signed by any such fiduciary, to whom any such payment, or any such delivery of rights, is made, shall be a valid and sufficient release and discharge of any such association for the payment or delivery so made. Whenever a person holding shares, share accounts or accounts in a fiduciary capacity dies and no written notice of the revocation or termination of the trust relationship shall have been given to any such association, the repurchase or redemption or withdrawal value of such shares, share accounts or accounts, and dividends thereon, or other rights relating thereto, may, at the option of the association, be paid or delivered, in whole or in part, to the beneficiary or beneficiaries of such trust. The payment or delivery to any such beneficiary or beneficiaries, or a receipt or acquittance signed by any such beneficiary or beneficiaries for any such payment or delivery, shall be a valid and sufficient release and discharge of any such association for the payment or delivery so made.
(Source: Laws 1939, p. 478.)



205 ILCS 205/ - Savings Bank Act.

Article 1 - General Provisions

(205 ILCS 205/Art. 1 heading)

(205 ILCS 205/1001) (from Ch. 17, par. 7301-1)
Sec. 1001. This Act may be cited as the Savings Bank Act.
(Source: P.A. 86-1213.)

(205 ILCS 205/1001.5)
Sec. 1001.5. References to Office or Commissioner of Banks and Real Estate. On and after the effective date of this amendatory Act of the 94th General Assembly, unless the context requires otherwise:
(1) References in this Act to the Office of Banks and

Real Estate or "the Office" mean the Department of Financial and Professional Regulation.

(2) References in this Act to the Commissioner of

Banks and Real Estate or "the Commissioner" mean the Secretary of Financial and Professional Regulation.

(Source: P.A. 94-833, eff. 6-6-06.)

(205 ILCS 205/1002) (from Ch. 17, par. 7301-2)
Sec. 1002. Policy and purpose. The purpose of this Act is to provide for the chartering, regulation, and corporate governance of savings banks. The policy of this Act is to encourage growth of the personal savings base of the citizens of Illinois; to provide a healthy savings bank industry with safe and sound methods of investment so that this savings base will be retained in Illinois for Illinois' growth; to counter the flight of capital from Illinois; to build a strong new system of financial institutions in Illinois which will, by their strength, be controlled and owned by Illinois citizens and corporations and shall be the nucleus for a geographically expansive industry.
To further its purpose and policies, this Act shall be liberally construed except for those provisions that relate to safety and soundness of operations, investments, and management. In those areas, the General Assembly decrees that this Act shall be strictly construed and that each savings bank shall apply the prudent person rule. The Commissioner of Banks and Real Estate shall interpret those Sections of this Act in keeping with that standard.
(Source: P.A. 89-508, eff. 7-3-96.)

(205 ILCS 205/1003) (from Ch. 17, par. 7301-3)
Sec. 1003. Administration. This Act shall be administered by the Commissioner as provided in the Division of Banking Act.
(Source: P.A. 96-1365, eff. 7-28-10.)

(205 ILCS 205/1004) (from Ch. 17, par. 7301-4)
Sec. 1004. Applicability.
(a) This Act shall apply to all financial institutions no matter how named or chartered, if they comply with the provisions of this Act and with the rules of the Commissioner promulgated pursuant to this Act.
(b) No person or group of persons, except a savings bank duly organized or authorized under this Act, a predecessor Act, or a federal Act may transact business within the scope of this Act or do business under any name or title or circulate or use any advertising or make any representations or give any information to anyone using any media, including electronic media, that indicates or implies the operation of a business within the scope of this Act. Nothing herein shall prohibit the continued use of the name or title "savings bank" by any bank or savings and loan association if the use of that name or title was in effect before January 1, 1990.
(c) Except as otherwise expressly permitted by law or with the written consent of the savings bank, no person or group of persons may use the name of or a name similar to the name of an existing savings bank when marketing or soliciting business from customers or prospective customers if the name or similar name is used in a manner that would cause a reasonable person to believe that the marketing material or solicitation originated from or is endorsed by the existing savings bank or that the existing savings bank is in any other way responsible for the marketing material or solicitation.
(d) Any person who violates subsection (b) of this Section commits a business offense and shall be fined in an amount not to exceed $5,000.
(e) In addition to any other available remedies, any existing savings bank may report an alleged violation of any provision of this Section to the Secretary of Financial and Professional Regulation. If the Secretary finds that any person or group of persons is in violation of any provision of this Section, then the Secretary may direct that person or group of persons to cease and desist from that violation. If the Secretary issues a cease and desist order against any person or group of persons for violation of subsection (c), then the order must require that person or group of persons to cease and desist from using the offending marketing material or solicitation in Illinois.
If the person or group of persons against whom the Secretary issued the cease and desist order persists in the violation, then the Secretary may impose a civil penalty of up to $10,000 for each violation. Each day that a person or group of persons is in violation of this Section constitutes a separate violation of this Section and each instance in which marketing material or a solicitation is sent in violation of subsection (c) constitutes a separate violation of this Section.
(f) The Department of Financial and Professional Regulation may adopt rules to administer the provisions of this Section.
(Source: P.A. 94-833, eff. 6-6-06.)

(205 ILCS 205/1005) (from Ch. 17, par. 7301-5)
Sec. 1005. Insurance of accounts. Each savings bank operating under this Act must secure insurance of its deposit accounts backed by the full faith and credit of the United States government prior to commencing business and may, subject to the Commissioner's regulation, secure or participate in efforts to obtain insurance of those deposits that are in excess of the amount eligible for federal insurance of accounts. The insurance shall be known as "excess insurance".
(Source: P.A. 86-1213.)

(205 ILCS 205/1006) (from Ch. 17, par. 7301-6)
Sec. 1006. Parity.
(a) Subject to the regulation of the Commissioner and in addition to the powers granted by this Act, each savings bank operating under this Act shall possess those powers granted by regulation promulgated under the Federal Deposit Insurance Act for state savings banks.
(b) A savings bank may establish branches or offices at which savings or investments are regularly received or loans approved as follows:
(1) to the extent branch powers and offices are

granted to State banks under the Illinois Banking Act;

(2) within the geographic area defined in Article 2

of this Act and subject to the provisions of Article 2 of this Act;

(3) within the same geographic areas or states as

those states from which a holding company is permitted to acquire an Illinois savings bank or an Illinois savings bank holding company;

(4) to the same extent that holding companies and

savings and loan associations headquartered outside the State of Illinois are allowed to operate in Illinois by virtue of Articles 1A and 2B of the Illinois Savings and Loan Act of 1985;

(5) as the result of mergers, consolidations, or bulk

sales of facilities in the case of relocations; and

(6) to the extent an out-of-state savings bank has

its main banking premises in a state that is reciprocal with Illinois and would be eligible to establish a branch pursuant to Section 1006.05 of this Act.

(c) The Commissioner may adopt regulations that provide for the establishment of branches as defined by the Commissioner.
(d) Notwithstanding any other provision of this Act, a savings bank that purchases or assumes all or any part of the assets or liabilities of a bank, savings bank, or savings and loan association or merges or consolidates with a bank, savings bank, or savings and loan association may retain and maintain the main premises or branches of the former bank, savings bank, or savings and loan association as branches of the purchasing, merging, or consolidating savings bank, provided it assumes the deposit liabilities of the bank, savings bank, or savings and loan association maintained at the main premises or branches.
(e) A savings bank has any power reasonably incident, convenient, or useful to the accomplishment of the powers conferred upon the savings bank by this Act.
(Source: P.A. 93-965, eff. 8-20-04.)

(205 ILCS 205/1006.05)
Sec. 1006.05. Out-of-state savings banks establishing branches.
(a) No out-of-state savings bank whose main banking premises is located in a state other than Illinois shall establish a branch in this State, other than a branch authorized pursuant to any other provision of this Act, unless:
(1) the laws of the state in which such out-of-state

savings bank has its main banking premises permit the out-of-state savings bank to establish a branch in this State;

(2) the out-of-state savings bank has its main

banking premises in a state that permits an Illinois State savings bank to establish a branch in that state pursuant to terms and conditions that are deemed to be reciprocal with the provisions of this Act; and

(3) the out-of-state savings bank obtains a

certificate of authority from, or provides notice to, the Commissioner as provided in subsection (b) of this Section.

(b) Before the out-of-state savings bank may establish a branch in this State, the out-of-state savings bank must obtain a certificate of authority from the Commissioner. The out-of-state savings bank must file an application for a certificate of authority on a form prescribed by the Commissioner.
The application for a certificate of authority shall not be required if the state in which the out-of-state savings bank is chartered permits an Illinois State savings bank to establish a branch in that state without filing an application. An out-of-state savings bank chartered in such a state may establish a branch in this State pursuant to this Section after providing the Commissioner with written notice. The Commissioner may prescribe the form of such notice and may accept a copy of a notice or application provided by the out-of-state savings bank to its chartering authority.
(c) The determination of whether the laws of the state in which the out-of-state savings bank has its main banking premises are reciprocal with the provisions of this Act shall be made in writing by the Commissioner. The Commissioner shall not make a finding of reciprocity unless the Commissioner determines that the laws of the other state permit an Illinois State savings bank to establish a branch in the other state under terms and conditions that are substantially similar to the provisions of this Section. The Commissioner shall consider, at a minimum, whether the laws of the other state discriminate in any way against an Illinois State savings bank and whether the laws of the other state impose administrative or regulatory burdens that are substantially more restrictive than those imposed by this Act on an out-of-state savings bank seeking to establish a branch in this State.
(d) After the out-of-state savings bank lawfully establishes a branch in this State pursuant to the provisions of this Section, the out-of-state savings bank may establish and maintain additional branches in this State to the same extent as an Illinois State savings bank. An out-of-state savings bank shall provide written notice to the Commissioner of its intent to establish an additional branch or additional branches in this State within 30 days after receiving approval from its chartering authority or other appropriate regulatory agency to establish the branch or branches. The form of the notice shall be specified by the Commissioner.
(e) A branch of an out-of-state savings bank may not conduct any activity that is not authorized for an Illinois State savings bank.
(Source: P.A. 93-965, eff. 8-20-04.)

(205 ILCS 205/1006.10)
Sec. 1006.10. Prohibition against establishment of offices or branches on or adjacent to the premises of certain affiliates.
(a) For purposes of this Section:
"Affiliate" has the meaning ascribed to that term in item (1) of subsection (b) of Section 35.2 of the Illinois Banking Act, except that for purposes of this Section, the provisions in item (1) of subsection (b) of Section 35.2 shall apply to all savings banks.
"Savings bank" means a savings bank operating under this Act, an out-of-state savings bank as defined under this Act, or a savings association defined in the Federal Deposit Insurance Act.
"Savings bank holding company" has the meaning ascribed in this Act.
(b) Notwithstanding any other law of this State, no savings bank may establish or maintain a branch that accepts deposits on or adjacent to the premises of an affiliate of the savings bank if the affiliate engages in any commercial activity that could not lawfully be conducted by a savings bank holding company or a subsidiary of the savings bank holding company pursuant to federal law.
(c) This Section shall not apply to an affiliate that operates solely for the purpose of owning or leasing the real estate on which the branch that accepts deposits is located.
(d) This Section shall not be construed to prohibit the maintenance of a branch that was established prior to May 10, 2007, or the conduct of any transactions that were lawfully being conducted at the branch prior to May 10, 2007.
(e) The Commissioner may make and enforce such reasonable rules, regulations, directions, orders, decisions, and findings as the execution and enforcement of the provisions of this Section require.
(Source: P.A. 95-526, eff. 8-28-07.)

(205 ILCS 205/1007) (from Ch. 17, par. 7301-7)
Sec. 1007. Definitions. Unless the context otherwise requires, as used in this Act, the terms defined in the Sections following this Section and preceding Section 1008 shall have the meanings therein given.
(Source: P.A. 86-1213.)

(205 ILCS 205/1007.05) (from Ch. 17, par. 7301-7.05)
Sec. 1007.05. "Affiliate" means any company that controls, is controlled by, or is under common control with a savings bank operating under this Act.
The term "affiliated person of a savings bank or insured institution" means the following:
(1) a director, officer, or controlling person of a

savings bank or insured institution;

(2) a spouse of a director, officer, or controlling

person of a savings bank or institution;

(3) member of the immediate family of a director,

officer, or controlling person of a savings bank or insured institution, who has the same home as that person, or who is a director or officer of any subsidiary of the savings bank or insured institution or of any holding company affiliate of the savings bank or insured institution;

(4) any corporation or organization (other than the

savings bank or insured institution or a corporation or organization through which the savings bank or insured institution operates) of which a director, officer or controlling person of the savings bank or insured institution:

(A) is chief executive officer, chief financial

officer, or a person performing similar functions;

(B) is a general partner;
(C) is a limited partner who directly or

indirectly either alone or with his spouse and the members of his immediate family who are also affiliated persons of the institution, owns an interest of 10% or more in the partnership (based on the value of his contribution) or who, directly or indirectly with other directors, officers, and controlling persons of the institution and their spouses and their immediate family members who are also affiliated persons of the institution, owns an interest of 25% or more in the partnership; or

(D) directly or indirectly either alone or with

his spouse and the members of his immediate family who are also affiliated persons of the institution, owns or controls 10% or more of any class of equity securities or owns or controls, with other directors, officers, and controlling persons of the savings bank or insured institution and their spouses and their immediate family members who are also affiliated persons of the savings bank or insured institution, 25% or more of any class of equity securities.

(Source: P.A. 86-1213.)

(205 ILCS 205/1007.10) (from Ch. 17, par. 7301-7.10)
Sec. 1007.10. "Appraisal" means a professionally derived written conclusion of the value of the present worth of specified interests or rights in a specific piece of real property, which conclusion is supported by stipulated market conditions and explicitly stated assumptions as of a particular point in time and made for a specified party.
(Source: P.A. 86-1213.)

(205 ILCS 205/1007.15) (from Ch. 17, par. 7301-7.15)
Sec. 1007.15. "Bank" means a commercial bank chartered by the Comptroller of the Currency or by the Illinois Commissioner of Banks and Real Estate under the Illinois Banking Act.
(Source: P.A. 89-508, eff. 7-3-96.)

(205 ILCS 205/1007.20) (from Ch. 17, par. 7301-7.20)
Sec. 1007.20. "Branch" or "branch office" includes any location established by a savings bank where deposits are received, loans are made, or checks are paid, but shall not include any place where only records thereof are made, posted, or kept. A place where the savings bank's business is conducted only through an automatic teller machine or an affiliate facility shall not be deemed a branch.
(Source: P.A. 90-301, eff. 8-1-97.)

(205 ILCS 205/1007.25) (from Ch. 17, par. 7301-7.25)
Sec. 1007.25. "Capital" includes net worth, paid-in-surplus, capital stock equity, undivided profits, and earnings, as further defined in Section 5002.
(Source: P.A. 86-1213.)

(205 ILCS 205/1007.30) (from Ch. 17, par. 7301-7.30)
Sec. 1007.30. "Commissioner" means the Secretary of Financial and Professional Regulation or a person authorized by the Secretary, the Division of Banking Act, or this Act to act in the Secretary's stead.
(Source: P.A. 96-1365, eff. 7-28-10.)

(205 ILCS 205/1007.35) (from Ch. 17, par. 7301-7.35)
Sec. 1007.35. "Control", unless specified otherwise in this Act, shall mean:
(1) the ability of any person, entity, persons, or

entities acting alone or in concert with one or more persons or entities, to own, hold, or direct with power to vote, or to hold proxies representing, 10% or more of the voting shares or rights of capital stock of a savings bank, savings bank subsidiary, savings bank affiliate, or savings bank holding company or 10% or more of the members shares of a mutual savings bank or mutual savings bank holding company;

(2) the ability to achieve in any manner the election

or appointment of a majority of the directors of a savings bank; or

(3) the power to direct or exercise significant

influence over the management or policies of the savings bank or savings bank affiliate.

"Control" does not include the voting of proxies obtained from depositors if the proxies are voted as directed by a majority of the board of directors of the savings bank or of a committee of directors when the committee's composition and powers may be revoked by a majority vote of the board of directors.
(Source: P.A. 96-585, eff. 8-18-09.)

(205 ILCS 205/1007.40) (from Ch. 17, par. 7301-7.40)
Sec. 1007.40. "Default" and "in danger of default" shall have the respective meanings ascribed to these terms in the Illinois Banking Act.
(Source: P.A. 86-1213.)

(205 ILCS 205/1007.45) (from Ch. 17, par. 7301-7.45)
Sec. 1007.45. "Deposit insurance corporation" means the Federal Deposit Insurance Corporation or other instrumentality of or corporation chartered by the United States that is supported by the "Full faith and credit of the United States government" as stated in a congressional resolution.
(Source: P.A. 86-1213.)

(205 ILCS 205/1007.50) (from Ch. 17, par. 7301-7.50)
Sec. 1007.50. "Depository institution", as used in this Act, shall mean an insured depository institution as defined by Section 3(c)(2) of the Federal Deposit Insurance Act (12 U.S.C. 1813), as amended, or an insured credit union as defined by Section 101(7) of the Federal Credit Union Act (12 U.S.C. 1752(7)), as amended.
(Source: P.A. 97-492, eff. 1-1-12.)

(205 ILCS 205/1007.55) (from Ch. 17, par. 7301-7.55)
Sec. 1007.55. "Director" means any director, trustee, or other person performing similar functions with respect to any organization whether incorporated or unincorporated. In the case of a manager-managed limited liability company, however, "director" means a manager of the savings bank, and in the case of a member-managed limited liability company, "director" means a member of the savings bank. The term "director" does not include an advisory director, honorary director, director emeritus, or similar person, unless the person is otherwise performing functions similar to those of a director.
(Source: P.A. 93-561, eff. 1-1-04.)

(205 ILCS 205/1007.57)
Sec. 1007.57. Division. "Division" means the Division of Banking within the Department of Financial and Professional Regulation.
(Source: P.A. 96-1365, eff. 7-28-10.)

(205 ILCS 205/1007.60) (from Ch. 17, par. 7301-7.60)
Sec. 1007.60. "Eligible insured bank" means an insured bank, having its main banking premises in Illinois, that is in default or in danger of default as those terms are defined in this Act.
(Source: P.A. 86-1213.)

(205 ILCS 205/1007.65) (from Ch. 17, par. 7301-7.65)
Sec. 1007.65. "Fiduciary" means a trustee, executor, administrator, guardian, agent, receiver, trustee in bankruptcy, assignee for creditors, or any holder of a similar position of trust. It also describes the relationship of a director to a savings bank as stipulated in Section 4010 of this Act.
(Source: P.A. 86-1213.)

(205 ILCS 205/1007.70) (from Ch. 17, par. 7301-7.70)
Sec. 1007.70. (Repealed).
(Source: P.A. 86-1213. Repealed by P.A. 98-1081, eff. 1-1-15.)

(205 ILCS 205/1007.75) (from Ch. 17, par. 7301-7.75)
Sec. 1007.75. "Insured savings bank" means a savings bank the accounts of which are insured wholly or in part by a deposit insurance corporation.
(Source: P.A. 86-1213.)

(205 ILCS 205/1007.80) (from Ch. 17, par. 7301-7.80)
Sec. 1007.80. "Investment" means loans, both residential and commercial, as well as purchases of corporate debentures, securities, bonds, joint venture shares, and purchases of mutual fund shares subject to regulation of the Commissioner.
(Source: P.A. 86-1213.)

(205 ILCS 205/1007.85) (from Ch. 17, par. 7301-7.85)
Sec. 1007.85. "Marketable investment securities" means investment grade marketable obligations evidencing indebtedness of any person in the form of bonds, notes, or debentures, commonly known as investment securities, of a type customarily sold on recognized exchanges or traded over the counter, but does not include stocks.
(Source: P.A. 86-1213.)

(205 ILCS 205/1007.90) (from Ch. 17, par. 7301-7.90)
Sec. 1007.90. "Person" means an individual, corporation, limited liability company, partnership, joint venture, trust, estate, or unincorporated association.
(Source: P.A. 91-929, eff. 12-15-00.)

(205 ILCS 205/1007.95) (from Ch. 17, par. 7301-7.95)
Sec. 1007.95. "Prudent person rule" means that in all activities connected with savings banks operating under this Act, all officers, directors, employees, and agents of any kind of a savings bank must exercise the judgment and care under circumstances then prevailing that persons of prudence, discretion, and intelligence exercise in the management of their own affairs, not in regard to speculation, but in regard to the permanent disposition of their funds, considering the probable income as well as the probable safety of their capital.
(Source: P.A. 86-1213.)

(205 ILCS 205/1007.100) (from Ch. 17, par. 7301-7.100)
Sec. 1007.100. "Published" means the publishing of the notice referred to, in a newspaper of general circulation in the community in which the subject savings bank is located. Publishing shall be at the expense of the savings bank if it is required to publish. Where publishing is required, the savings bank shall submit to the Commissioner evidence of the publication as the Commissioner shall deem appropriate.
(Source: P.A. 86-1213.)

(205 ILCS 205/1007.105) (from Ch. 17, par. 7301-7.105)
Sec. 1007.105. "Service corporation" means any corporation or limited liability company that is 51% or more owned by one or more savings banks, or by savings banks and other depository institutions, whose purposes are reasonably incident to the accomplishment of the powers conferred upon savings banks by this Act.
(Source: P.A. 91-97, eff. 7-9-99; 91-929, eff. 12-15-00.)

(205 ILCS 205/1007.110) (from Ch. 17, par. 7301-7.110)
Sec. 1007.110. "Value" means the present worth of all rights to future benefits arising from ownership.
(Source: P.A. 86-1213.)

(205 ILCS 205/1007.115)
Sec. 1007.115. Federal association. "Federal association" means a savings and loan association or savings bank incorporated under the federal Home Owners Loan Act of 1993, as now or hereafter amended, whose principal business office is located within this State.
(Source: P.A. 90-270, eff. 7-30-97; 90-655, eff. 7-30-98.)

(205 ILCS 205/1007.120)
Sec. 1007.120. Affiliate facility. "Affiliate facility" of a savings bank means a depository institution main office or branch office of an affiliate depository institution. The depository institution main office or branch office may be an affiliate facility with respect to one or more affiliated savings banks.
(Source: P.A. 90-301, eff. 8-1-97; 90-655, eff. 7-30-98.)

(205 ILCS 205/1007.125)
Sec. 1007.125. "Bylaws" means the bylaws of a savings bank that are adopted by the savings bank's board of directors or shareholders for the regulation and management of the savings bank's affairs. If the savings bank operates as a limited liability company, however, "bylaws" means the operating agreement of the savings bank.
(Source: P.A. 86-1213.)

(205 ILCS 205/1007.130)
Sec. 1007.130. Out-of-state savings bank. "Out-of-state savings bank" means a savings bank or an association chartered under the laws of a state other than Illinois, a territory of the United States, or the District of Columbia.
(Source: P.A. 98-1081, eff. 1-1-15.)

(205 ILCS 205/1007.135)
Sec. 1007.135. Secretary of the Department of Financial and Professional Regulation. "Secretary" means the Secretary of the Department of Financial and Professional Regulation, or a person authorized by the Secretary or by this Act to act in the Secretary's stead.
(Source: P.A. 95-1047, eff. 4-6-09.)

(205 ILCS 205/1007.150)
Sec. 1007.150. Applicability of other Acts. Whenever the term "savings and loan", "building and loan", "mutual building loan and homestead", or "building loan and homestead" or other similar name is used with reference to an association organized for the purposes of associations incorporated under the Illinois Savings and Loan Act of 1985 or a similar Act, such reference shall be applicable to a savings bank operating under this Act. Whenever in any Act the term "members", "shareholders", or "investors" is used in connection with such associations, however named, the same shall refer to members and holders of capital of savings banks operating under this Act.
(Source: P.A. 98-1081, eff. 1-1-15.)

(205 ILCS 205/1008) (from Ch. 17, par. 7301-8)
Sec. 1008. General corporate powers.
(a) A savings bank operating under this Act shall be a body corporate and politic and shall have all of the powers conferred by this Act including, but not limited to, the following powers:
(1) To sue and be sued, complain, and defend in its

corporate name and to have a common seal, which it may alter or renew at pleasure.

(2) To obtain and maintain insurance by a deposit

insurance corporation as defined in this Act.

(3) To act as a fiscal agent for the United States,

the State of Illinois or any department, branch, arm, or agency of the State or any unit of local government or school district in the State, when duly designated for that purpose, and as agent to perform reasonable functions as may be required of it.

(4) To become a member of or deal with any

corporation or agency of the United States or the State of Illinois, to the extent that the agency assists in furthering or facilitating its purposes or powers and to that end to purchase stock or securities thereof or deposit money therewith, and to comply with any other conditions of membership or credit.

(5) To make donations in reasonable amounts for the

public welfare or for charitable, scientific, religious, or educational purposes.

(6) To adopt and operate reasonable insurance, bonus,

profit sharing, and retirement plans for officers and employees and for directors including, but not limited to, advisory, honorary, and emeritus directors, who are not officers or employees.

(7) To reject any application for membership; to

retire deposit accounts by enforced retirement as provided in this Act and the bylaws; and to limit the issuance of, or payments on, deposit accounts, subject, however, to contractual obligations.

(8) To purchase stock or membership interests in

service corporations and to invest in any form of indebtedness of any service corporation as defined in this Act, subject to regulations of the Secretary.

(9) To purchase stock of a corporation whose

principal purpose is to operate a safe deposit company or escrow service company.

(10) To exercise all the powers necessary to qualify

as a trustee or custodian under federal or State law, provided that the authority to accept and execute trusts is subject to the provisions of the Corporate Fiduciary Act and to the supervision of those activities by the Secretary.

(11) (Blank).
(12) To establish, maintain, and operate terminals as

authorized by the Electronic Fund Transfer Act.

(13) To pledge its assets:
(A) to enable it to act as agent for the sale of

obligations of the United States;

(B) to secure deposits;
(C) to secure deposits of money whenever required

by the National Bankruptcy Act;

(D) (blank); and
(E) to secure trust funds commingled with the

savings bank's funds, whether deposited by the savings bank or an affiliate of the savings bank, as required under Section 2-8 of the Corporate Fiduciary Act.

(14) To accept for payment at a future date not to

exceed one year from the date of acceptance, drafts drawn upon it by its customers; and to issue, advise, or confirm letters of credit authorizing holders thereof to draw drafts upon it or its correspondents.

(15) Subject to the regulations of the Secretary, to

own and lease personal property acquired by the savings bank at the request of a prospective lessee and, upon the agreement of that person, to lease the personal property.

(16) To establish temporary service booths at any

International Fair in this State that is approved by the United States Department of Commerce for the duration of the international fair for the purpose of providing a convenient place for foreign trade customers to exchange their home countries' currency into United States currency or the converse. To provide temporary periodic service to persons residing in a bona fide nursing home, senior citizens' retirement home, or long-term care facility. These powers shall not be construed as establishing a new place or change of location for the savings bank providing the service booth.

(17) To indemnify its officers, directors, employees,

and agents, as authorized for corporations under Section 8.75 of the Business Corporations Act of 1983.

(18) To provide data processing services to others on

a for-profit basis.

(19) To utilize any electronic technology to provide

customers with home banking services.

(20) Subject to the regulations of the Secretary, to

enter into an agreement to act as a surety.

(21) Subject to the regulations of the Secretary, to

issue credit cards, extend credit therewith, and otherwise engage in or participate in credit card operations.

(22) To purchase for its own account shares of stock

of a bankers' bank, described in Section 13(b)(1) of the Illinois Banking Act, on the same terms and conditions as a bank may purchase such shares. In no event shall the total amount of such stock held by a savings bank in such bankers' bank exceed 10% of its capital and surplus (including undivided profits) and in no event shall a savings bank acquire more than 5% of any class of voting securities of such bankers' bank.

(23) With respect to affiliate facilities:
(A) to conduct at affiliate facilities any of the

following transactions for and on behalf of any affiliated depository institution, if so authorized by the affiliate or affiliates: receiving deposits; renewing deposits; cashing and issuing checks, drafts, money orders, travelers checks, or similar instruments; changing money; receiving payments on existing indebtedness; and conducting ministerial functions with respect to loan applications, servicing loans, and providing loan account information; and

(B) to authorize an affiliated depository

institution to conduct for and on behalf of it, any of the transactions listed in this subsection at one or more affiliate facilities.

A savings bank intending to conduct or to authorize

an affiliated depository institution to conduct at an affiliate facility any of the transactions specified in this subsection shall give written notice to the Secretary at least 30 days before any such transaction is conducted at an affiliate facility. All conduct under this subsection shall be on terms consistent with safe and sound banking practices and applicable law.

(24) Subject to Article XLIV of the Illinois

Insurance Code, to act as the agent for any fire, life, or other insurance company authorized by the State of Illinois, by soliciting and selling insurance and collecting premiums on policies issued by such company; and may receive for services so rendered such fees or commissions as may be agreed upon between the said savings bank and the insurance company for which it may act as agent; provided, however, that no such savings bank shall in any case assume or guarantee the payment of any premium on insurance policies issued through its agency by its principal; and provided further, that the savings bank shall not guarantee the truth of any statement made by an assured in filing his application for insurance.

(25) To become a member of the Federal Home Loan Bank

and to have the powers granted to a savings association organized under the Illinois Savings and Loan Act of 1985 or the laws of the United States, subject to regulations of the Secretary.

(26) To offer any product or service that is at the

time authorized or permitted to a bank by applicable law, but subject always to the same limitations and restrictions that are applicable to the bank for the product or service by such applicable law and subject to the applicable provisions of the Financial Institutions Insurance Sales Law and rules of the Secretary.

(b) If this Act or the regulations adopted under this Act fail to provide specific guidance in matters of corporate governance, the provisions of the Business Corporation Act of 1983 may be used, or if the savings bank is a limited liability company, the provisions of the Limited Liability Company shall be used.
(c) A savings bank may be organized as a limited liability company, may convert to a limited liability company, or may merge with and into a limited liability company, under the applicable laws of this State and of the United States, including any rules promulgated thereunder. A savings bank organized as a limited liability company shall be subject to the provisions of the Limited Liability Company Act in addition to this Act, provided that if a provision of the Limited Liability Company Act conflicts with a provision of this Act or with any rule of the Secretary, the provision of this Act or the rule of the Secretary shall apply.
Any filing required to be made under the Limited Liability Company Act shall be made exclusively with the Secretary, and the Secretary shall possess the exclusive authority to regulate the savings bank as provided in this Act.
Any organization as, conversion to, and merger with or into a limited liability company shall be subject to the prior approval of the Secretary.
A savings bank that is a limited liability company shall be subject to all of the provisions of this Act in the same manner as a savings bank that is organized in stock form.
The Secretary may promulgate rules to ensure that a savings bank that is a limited liability company (i) is operating in a safe and sound manner and (ii) is subject to the Secretary's authority in the same manner as a savings bank that is organized in stock form.
(Source: P.A. 97-492, eff. 1-1-12.)

(205 ILCS 205/1008.05)
Sec. 1008.05. Non-English language transactions. A savings bank may conduct transactions in a language other than English through an employee or agent acting as interpreter or through an interpreter provided by the customer.
(Source: P.A. 92-578, eff. 6-26-02.)

(205 ILCS 205/1009) (from Ch. 17, par. 7301-9)
Sec. 1009. Status as IRS qualified thrift lender. All savings banks operating under this Act must qualify for either the 60% asset test of Section 7701 (a)(19) of the Internal Revenue Code of 1986 and any amendments thereto or an asset test as prescribed by regulations of the Commissioner.
(Source: P.A. 90-301, eff. 8-1-97.)

(205 ILCS 205/1010)
Sec. 1010. (Repealed).
(Source: P.A. 92-577, eff. 6-26-02. Repealed by P.A. 99-331, eff. 1-1-16.)



Article 2 - Holding Companies

(205 ILCS 205/Art. 2 heading)

(205 ILCS 205/2001) (from Ch. 17, par. 7302-1)
Sec. 2001. Unless the context otherwise requires, as used in this Article, the terms defined in the Sections following this Section and preceding Section 2002 shall have the meanings therein given.
(Source: P.A. 86-1213.)

(205 ILCS 205/2001.05) (from Ch. 17, par. 7302-1.05)
Sec. 2001.05. "Savings bank holding company" means any company that directly or indirectly or acting in concert with one or more other persons or through one or more subsidiaries, owns, controls, or holds with power to vote, or holds proxies representing more than 25% of the voting shares or rights of any savings bank or savings bank holding company or controls in any manner whether by holding of proxies or otherwise, the election of a majority of the directors of any savings bank or savings bank holding company. Notwithstanding the foregoing, no company shall be deemed to have control of or over a savings bank or holding company by virtue of the following:
(1) its ownership or control of shares in a fiduciary

capacity arising in the ordinary course of its business;

(2) its ownership or control of shares acquired by it

in connection with its underwriting of securities that are held only for that period of time as will permit the sale thereof upon a reasonable basis;

(3) its holding any shares as collateral taken in the

ordinary course of securing a debt or other obligation;

(4) its ownership or control of shares acquired in

the ordinary course of collecting a debt or other obligation previously contracted in good faith, until 5 years after the date acquired;

(5) its voting rights with respect to shares of any

savings bank or holding company acquired in the course of a proxy solicitation in the case of a company formed and operated for the sole purpose of participating in a proxy solicitation.

(Source: P.A. 86-1213.)

(205 ILCS 205/2001.10) (from Ch. 17, par. 7302-1.10)
Sec. 2001.10. An "Illinois savings bank holding company" means a savings bank holding company whose principal place of business is in Illinois and that is not controlled, directly or indirectly, by another savings bank holding company whose principal place of business is outside Illinois.
(Source: P.A. 86-1213.)

(205 ILCS 205/2001.15) (from Ch. 17, par. 7302-1.15)
Sec. 2001.15. An "out-of-state savings bank holding company" means a savings bank holding company whose principal place of business is in a state other than Illinois and that is not controlled, directly or indirectly, by another savings bank holding company whose principal place of business is outside of the Geographic Area.
(Source: P.A. 86-1213.)

(205 ILCS 205/2001.20) (from Ch. 17, par. 7302-1.20)
Sec. 2001.20. "Geographic Area" means those states in which a savings bank holding company is permitted to acquire an Illinois savings bank or an Illinois savings bank holding company.
(Source: P.A. 86-1213.)

(205 ILCS 205/2001.25) (from Ch. 17, par. 7302-1.25)
Sec. 2001.25. "Principal place of business" of a savings bank holding company means the state in which the total deposits of all offices of all subsidiaries are the largest as shown by the most recent reports of condition filed with state or federal regulatory authorities.
(Source: P.A. 86-1213.)

(205 ILCS 205/2001.30) (from Ch. 17, par. 7302-1.30)
Sec. 2001.30. "Subsidiary of an individual or company" is any company that is controlled by a person or by a company that is a subsidiary of a person by virtue of this Article.
(Source: P.A. 86-1213.)

(205 ILCS 205/2001.35) (from Ch. 17, par. 7302-1.35)
Sec. 2001.35. (a) "Control" shall mean either ownership of stock, or the power to vote and dispose of stock in a manner that directly or indirectly causes changes in savings bank management, ownership, structure, or policies. Any change in ownership of stock, or of rights related to stock, that would result in direct or indirect ownership of 20%, or of a lesser amount that would entitle the holder to elect one director shall be presumed to be a change of control. Any change in ownership must be approved by the Commissioner.
(b) Notwithstanding the provisions of this Section, the Commissioner may define "control" by rule and regulation, in a manner to ensure uniformity with federal law, regulation, and usage.
(Source: P.A. 86-1213.)

(205 ILCS 205/2001.40)
Sec. 2001.40. Company. "Company" means any corporation, limited liability company, partnership, joint venture, trust, estate, association, or unincorporated association.
(Source: P.A. 96-585, eff. 8-18-09.)

(205 ILCS 205/2002) (from Ch. 17, par. 7302-2)
Sec. 2002. Each savings bank holding company and each subsidiary thereof shall register with the Commissioner within 180 days after the effective date of this Act or within 90 days after becoming a savings bank holding company, whichever is later. Each savings bank holding company and each subsidiary thereof shall register on those forms as may be prescribed by the Commissioner which shall include information with respect to the financial conditions, ownership, management, and intercompany relations of the holding company and its subsidiaries and related matters as the Commissioner may deem necessary or appropriate to carry out the purposes of this Act.
(Source: P.A. 86-1213.)

(205 ILCS 205/2003) (from Ch. 17, par. 7302-3)
Sec. 2003. With respect to each savings bank holding company and each subsidiary thereof the following shall apply:
(1) Each savings bank holding company and each subsidiary thereof shall file with the Commissioner reports as required by the Commissioner. The form of the reports shall be prescribed by the Commissioner and may require whatever information he deems necessary concerning the operations of each savings bank holding company and subsidiary.
(2) Each savings bank holding company shall maintain those books and records as may be prescribed by the Commissioner.
(3) Each savings bank holding company and each subsidiary thereof shall be subject to examination as the Commissioner shall prescribe.
(4) Each savings bank holding company under this Article may engage in activities prescribed by the Commissioner by regulation.
(5) Each savings bank holding company operating under this Act shall be assessed fees and charges by the Commissioner as necessary to cover the cost of its examination and supervision under this Act. The holding company shall pay these fees and charges promptly. The Commissioner is empowered to issue rules and regulations to establish fees to support registration, examination and supervision under this Act.
(Source: P.A. 86-1213.)

(205 ILCS 205/2004) (from Ch. 17, par. 7302-4)
Sec. 2004. Subject to the regulation of the Commissioner, a savings bank holding company may acquire control of a subsidiary savings bank or any holding company upon application to and with the prior written approval of the Commissioner. The application shall be in the form prescribed by the Commissioner and contain information as will enable the Commissioner to determine whether the acquisition is consistent with the interest of maintaining a sound financial system and whether the proposed acquisition does not afford a basis for supervisory objection.
(Source: P.A. 86-1213.)

(205 ILCS 205/2005) (from Ch. 17, par. 7302-5)
Sec. 2005. No savings bank holding company, other than an Illinois savings bank holding company, may control or own more than 5% of the voting shares or rights of any Illinois savings bank or Illinois savings bank holding company unless the holding company is an out-of-state savings bank holding company and the laws of the state that is the principal place of business of the out-of-state savings bank holding company expressly authorize an Illinois savings bank holding company to acquire a savings bank or savings bank holding company in that state under qualifications and conditions that are not unduly restrictive when compared to those imposed by the laws of Illinois, as determined by the Commissioner.
(Source: P.A. 86-1213.)

(205 ILCS 205/2006) (from Ch. 17, par. 7302-6)
Sec. 2006. An Illinois savings bank holding company may control or own more than 5% of the voting shares or rights of a savings bank or savings bank holding company only if the principal place of business of the savings bank or savings bank holding company is located in the same Geographic Area, as defined in this Article.
(Source: P.A. 86-1213.)

(205 ILCS 205/2007) (from Ch. 17, par. 7302-7)
Sec. 2007. (a) A savings bank, including a mutual savings bank operating under this Act, may reorganize so as to become a holding company by:
(1) chartering one or more subsidiary savings banks,

the ownership of which shall be evidenced by stock shares, to be owned by the chartering parent savings bank; and

(2) either of the following:
(i) transferring the substantial portion of its

assets and all of its insured deposits and part or all of its other liabilities to one or more subsidiary savings banks; or

(ii) reorganizing in any other manner as approved

by the Secretary.

(b) In order to effect reorganization under subsection (a), the board of directors of the original savings bank must approve a plan providing for the reorganization that shall be submitted for approval by a majority of the voting members of the savings bank. Approval must occur in accordance with the savings bank's articles of incorporation and bylaws at a meeting called by the board of directors. The Secretary may promulgate rules to regulate the formation of and the ongoing business of the subsidiaries and the holding company, including the rights of members, levels of investment in holding company subsidiaries, and stock sales.
(Source: P.A. 97-492, eff. 1-1-12.)



Article 3 - Incorporation And Organization

(205 ILCS 205/Art. 3 heading)

(205 ILCS 205/3001) (from Ch. 17, par. 7303-1)
Sec. 3001. Application for permit to organize.
(a) Not fewer than 5 nor more than 20 persons may organize a savings bank under this Act.
(b) The Secretary shall determine the minimum required capital which shall be at least the minimum required to obtain insurance of accounts as required by this Act and shall include additional amounts as the Secretary may find necessary.
(Source: P.A. 97-492, eff. 1-1-12.)

(205 ILCS 205/3002) (from Ch. 17, par. 7303-2)
Sec. 3002. Contents of application for permit to organize. The application for a permit to organize shall be on forms required by the Secretary, shall include all information as he deems necessary but must include at least the following:
(1) The name, address, social security number, date

of birth, business address, home address, place of birth, and occupation of each organizer.

(2) The name of the proposed savings bank.
(3) The address of the headquarters, main business

office, and branches, if known, of the proposed savings bank. Information must include any real estate interests of the organizers that may be involved with any of these locations.

(4) The anticipated duration of the proposed savings

bank, which may be perpetual.

(5) An audited financial statement of any corporation

or partnership that is one of the organizers or that shall be either a controlling interest in the proposed savings bank, a lender to the proposed savings bank, or a lender for purposes of acquiring an interest in the proposed savings bank to any of the controlling interests. The Secretary may define by regulation the terms "controlling interest" and "lender".

(6) The proposed articles of incorporation and

bylaws.

(7) The number of shares of capital stock; the number

of shares and classes of preferred stock, if any; the par value of each type of stock which may not be less than $1; the number of shares to be sold and the per share initial offering price of each share.

(Source: P.A. 97-492, eff. 1-1-12.)

(205 ILCS 205/3003) (from Ch. 17, par. 7303-3)
Sec. 3003. Contents of articles of incorporation.
(a) The articles of incorporation shall set forth:
(1) The name of the savings bank.
(2) The initial location of the business office.
(3) The duration of existence, which shall be

perpetual unless otherwise specified.

(4) The initial number of directors, not less than 5.
(5) The authorization, if any, to issue deposit

accounts, the aggregate amount of which may be unlimited.

(6) The authorization, if any, to issue stock, the

aggregate number of shares and the par value per share, which shall not be less than $1.

(7) The quorum required for action of members if a

quorum other than that specified in this Act is desired.

(8) Any other provision, not inconsistent with law,

which the subscribers or members may desire, for the internal regulation of the affairs of the savings bank.

(b) A savings bank may include in its original articles of incorporation or amended articles a requirement that proposed amendments to the articles of incorporation shall be adopted by the affirmative vote of two-thirds of the total number of votes entitled to be cast.
(c) The articles of incorporation need not set forth any of the powers that this Act confers.
(Source: P.A. 89-74, eff. 6-30-95.)

(205 ILCS 205/3004) (from Ch. 17, par. 7303-4)
Sec. 3004. Contents of bylaws.
(a) The bylaws of the savings bank shall provide for the following matters consistent with any applicable provisions of this Act:
(1) The number of directors and the minimum frequency

of directors' meetings, which shall be at least monthly, except that less frequent meetings may be allowed with prior written authorization of the Commissioner.

(2) The titles and duties of the officers.
(3) The officers authorized, or who may be

authorized, by the directors to execute instruments.

(4) A description of the corporate seal.
(5) The fiscal year of the savings bank.
(6) The location of the business office.
(7) The date of the annual meeting of the members,

which may be not more than 120 days after the close of the savings bank's fiscal year.

(b) The bylaws may provide also for any or all of the following matters, among others, consistent with any applicable provisions of this Act:
(1) The method of calling special meetings of the

members, requirements for giving notice of meetings of members in addition to the notice prescribed by this Act, methods of nominating directors and other voting and election procedures.

(2) The method of determining the record date for

voting, dividend, and other purposes.

(3) The procedure for the transfer of ownership of

capital and for the enforcement of charges and liens.

(4) The plan or plans under which deposit accounts

are to be issued; the classes into which they may be divided; and the characteristics of each class as to time of issuance, times and amounts of payments to be made, classification for payment of interest, and other terms as are permitted by this Act.

(5) The method by which the directors may enforce

retirement of unpledged deposit accounts.

(6) The frequency with which profits of the savings

bank shall be apportioned and the methods of apportionment.

(7) Provision for establishment of executive, loan,

investment, and appraisal committees, other special or standing committees as may be desirable, and for an overall business plan for the savings bank.

(c) The Commissioner may publish one or more standard forms of bylaws conforming to the provisions of this Act which may be adopted by savings banks.
(Source: P.A. 89-320, eff. 1-1-96; 90-301, eff. 8-1-97.)

(205 ILCS 205/3005) (from Ch. 17, par. 7303-5)
Sec. 3005. Permit to organize.
(a) The Commissioner may require additional information and conduct whatever investigation necessary to determine whether to issue a permit to organize, including the subpoenaing of books and records, taking of public testimony, and conducting hearings. The applicants shall share jointly and severally the expense of the investigations.
(b) The Commissioner must find and declare, based on the record of application and his investigation that:
(1) The proposed management, business plan, and

capitalization promise to meet regulatory requirements.

(2) The application information is not in dispute.
(3) The proposed name is not deceptively similar to

that of other financial institutions within an area defined by regulation of the Commissioner.

(4) The proposed business plan and capitalization

promise to serve the needs of the community and its residents.

(5) Insurance of accounts shall be effective prior to

issuance of a charter.

(c) The Commissioner may promulgate rules to implement and administer this Section.
(Source: P.A. 86-1213.)

(205 ILCS 205/3006) (from Ch. 17, par. 7303-6)
Sec. 3006. Temporary organization and capital subscriptions.
(a) Each applicant shall become a member of the organization committee and shall elect officers and directors of the savings bank in organization.
(b) The officers and directors shall secure subscriptions for capital in the form of pledges to purchase stock.
(c) The officers and directors shall prepare articles of incorporation, bylaws, and other items as required by regulation of the Commissioner.
(d) The directors shall apply for insurance of accounts and advise the Commissioner of each filing, conference, and all correspondence accompanying and required by a filing.
(e) The officers and directors shall take any other actions necessary to complete organization.
(f) The officers and directors shall furnish the Commissioner with the names and addresses of all investors who have subscribed to purchase stock.
(Source: P.A. 86-1213.)

(205 ILCS 205/3007) (from Ch. 17, par. 7303-7)
Sec. 3007. Completion of organization. When all of the requirements of this Act are completed, the Commissioner may require additional assurances, information, capital, or agreements from the officers or directors of the organization. When requirements of this Act, federal law, the Commissioner's requests, and the Commissioner's regulations are completed, the Commissioner shall issue a certificate of complete organization. The certificate of complete organization shall be replaced by the issuance of a charter once the savings bank obtains federally sponsored insurance of its accounts.
(Source: P.A. 86-1213.)



Article 4 - Membership

(205 ILCS 205/Art. 4 heading)

(205 ILCS 205/4001) (from Ch. 17, par. 7304-1)
Sec. 4001. Members.
(a) The membership of a mutual savings bank shall consist solely of every depositor or holder of a deposit account issued by the savings bank.
(b) The members of a stock savings bank shall be only the owners of its capital stock. Jointly owned stock shall constitute one membership.
(c) Any savings bank that had legal existence under another statute prior to the date of this Act and which, if it was a mutual, included borrowers as members or, if its ownership was evidenced by stock, included borrowers and depositors as members, or as non-voting members, may retain that membership structure by resolution of its board of directors to be included in its application for a savings bank charter under this Act. Otherwise, borrowers may not be members of a savings bank operating under this Act, and only mutual savings banks may include depositors as members.
(d) Joint ownership of an account constitutes one membership.
(Source: P.A. 86-1213; 87-498.)

(205 ILCS 205/4002) (from Ch. 17, par. 7304-2)
Sec. 4002. Annual and special meetings. Dates of annual meetings of members or stockholders shall be specified in the bylaws. Failure to hold an annual meeting shall not cause a forfeiture or dissolution of the savings bank. Special meetings may be called by the board of directors, the holders of not less than 25% of the outstanding capital stock shares, or by any other person as the bylaws may designate. The Commissioner may also call a special meeting with not less than 12 hours written or oral notice. Every annual or special meeting shall be held at the business office of the savings bank or, if the space is inadequate, in another place within the same county as shall be specifically designated in the notice of the meeting.
(Source: P.A. 86-1213.)

(205 ILCS 205/4003) (from Ch. 17, par. 7304-3)
Sec. 4003. Notice of meetings.
(a) Notice of an annual meeting shall be published once not fewer than 10 days nor more than 40 days before the date of the meeting. The notice shall also be displayed at the place of business of the savings bank in a manner to be prescribed by the Commissioner. The notice must state the time, place, and purpose of the meeting.
(b) For any special meeting or for any annual meeting that is to consider any proposition that requires an affirmative vote of two-thirds of the members or stockholders or any proposition to amend the articles of incorporation of the savings bank, the notice must be by mail, postmarked between 10 and 40 days before the date of the meeting, and must also be posted at the savings bank's offices as if for an annual meeting, beginning on the date notice is given. All notices must state the time, place, and purpose of the meeting.
(Source: P.A. 89-74, eff. 6-30-95.)

(205 ILCS 205/4004) (from Ch. 17, par. 7304-4)
Sec. 4004. Quorum of annual or special meetings. The articles of incorporation may specify a quorum requirement, but it may not be less than one-third of the total number of votes entitled to be voted at a meeting. Any meeting, including one at which a quorum is not present, may be adjourned to a specified date without future notice.
(Source: P.A. 86-1213.)

(205 ILCS 205/4005) (from Ch. 17, par. 7304-5)
Sec. 4005. Voting.
(a) Voting at a meeting may be either in person or by proxy executed in writing by the member or stockholder or by his duly authorized attorney-in-fact.
(b) In the determination of all questions requiring ascertainment of who is entitled to vote and of the number of outstanding shares, the following rules shall apply:
(1) The date of determination shall be the record

date for voting provided in this Act.

(2) Each person holding one or more withdrawable

accounts in a mutual savings bank shall have the vote of one share for each $100 of the aggregate withdrawal value of the accounts and shall have the vote of one share for any fraction of $100; however, subject to regulation of the Commissioner, a mutual savings bank may in its by-laws limit the number of votes a person may cast to 1,000 votes. A mutual savings bank may adopt a different voting arrangement if the Commissioner finds that the arrangement would not be inequitable to members and if the members approve the arrangement by an affirmative vote of at least two-thirds of the votes entitled to be cast, however, the voting arrangement need not obtain the foregoing member approval if such voting arrangement is otherwise approved as part of a corporate change under this Act.

(3) Each holder of capital stock held shall have one

vote for each share held.

(4) Shares owned by the savings bank shall not be

counted or voted.

(5) A savings bank authorized to issue stock shall

provide in its articles of incorporation that voting rights shall be vested exclusively in stockholders.

(Source: P.A. 91-97, eff. 7-9-99; 92-483, eff. 8-23-01.)

(205 ILCS 205/4006) (from Ch. 17, par. 7304-6)
Sec. 4006. Record date for voting, dividend, and other purposes.
(a) For the purposes of determining the holders of stock, capital accounts, and membership entitled to notice of or to vote at any meeting of the members or in order to make a determination of the members, holders, or other persons for any other proper purpose, the bylaws may provide for a record date, not fewer than 10 days nor more than 40 days before the meeting or other event or transaction with regard to which the determination is to be made. This determination shall be made as of the close of business on the record date.
(b) If the bylaws do not provide for a record date, the board of directors may fix a record date for each determination to be made, within the time limits set forth in subsection (a). If the board of directors fails to fix a record date, the record date for a meeting shall be the date on which the first notice of meeting is given.
(c) Shares of stock or deposit accounts withdrawn or retired after the record date shall not be voted or counted in determining the number of shares outstanding. This Section shall be applicable to the dividend payments on capital stock, but dividends on deposit accounts shall be governed by Section 5008 of this Act.
(Source: P.A. 86-1213.)

(205 ILCS 205/4007) (from Ch. 17, par. 7304-7)
Sec. 4007. Proxies.
(a) Voting at a meeting may be either in person or by proxy executed in writing by the member or shareholder or by his duly authorized attorney-in-fact. The forms and wording of all proxies must receive prior approval of the Commissioner.
(b) No proxy shall be valid:
(1) After 11 months from the date of its execution,

unless otherwise provided in the proxy.

(2) Unless executed in an instrument separate from

other forms or documents relating to the member's accounts.

(3) For any meeting at which the member who gave it

is present, provided that notice is given by the member in writing, prior to the taking of any vote, to an official whom the savings bank shall identify at the meeting as having responsibility for the matter.

(4) Unless the member giving the proxy is told by the

person to whom it is given that the proxy is optional and that the voting rights it represents can be exercised by the member himself.

(Source: P.A. 86-1213.)

(205 ILCS 205/4008) (from Ch. 17, par. 7304-8)
Sec. 4008. Directors. The business and affairs of the savings bank shall be exercised by its elected board of directors. The board of directors shall consist of the number of directors fixed by the bylaws, but shall not be fewer than 5. No more than 40% of the directors shall be salaried employees of the savings bank, except that a higher percentage may be allowed with the prior written approval of the Commissioner.
(Source: P.A. 98-1081, eff. 1-1-15.)

(205 ILCS 205/4009) (from Ch. 17, par. 7304-9)
Sec. 4009. Bonds of officers and directors.
(a) Every person appointed or elected to any position requiring the receipt, payment, management, or use of money belonging to a savings bank or whose duties permit or require access to or custody of any of the savings bank's money or securities or whose duties permit the regular making of entries in the books or other records of the savings bank shall become bonded in some trust or company authorized to issue bonds in this State or in a fidelity insurance company licensed to do business in this State before assuming any duties. Each bond shall be on a form or forms as the Commissioner shall require and in the amount as the board of directors shall fix and approve. Each bond, payable to the savings bank, shall be an indemnity for any loss the savings bank may sustain in money or other property through any dishonest or criminal act or omission by any person required to be bonded, committed either alone or in concert with others. The bond shall be in the form and amount prescribed by the Commissioner, who may at any time require one or more additional bonds. Each bond shall provide that a cancellation thereof either by the surety or by the insured shall not become effective unless and until 30 days notice in writing first shall have been given to the Commissioner, unless he shall have approved the cancellation earlier.
(b) Nothing contained in this Section shall preclude the Commissioner from proceeding against a savings bank as provided in this Act should he believe that it is being conducted in an unsafe manner in that the form or amount of bonds so fixed and approved by the board of directors is inadequate to give reasonable protection to the savings bank.
(Source: P.A. 96-1365, eff. 7-28-10.)

(205 ILCS 205/4010) (from Ch. 17, par. 7304-10)
Sec. 4010. Conduct of directors and officers.
(a) Directors and officers occupy a fiduciary relationship to the savings bank of which they are directors or officers, and a director or officer shall not engage or participate, directly or indirectly, in any business or transaction conducted on behalf of or involving the savings bank that would result in a conflict of their own personal interests with those of the savings bank which they serve, unless: (i) the business or transactions are conducted in good faith and are honest, fair, and reasonable to the savings bank; (ii) a full disclosure of the business or transaction and the nature of the director's or officer's interest is made to the board of directors; and (iii) the business or transaction is approved in good faith by the board of directors with any interested director abstaining. The approval of the business or transaction shall be recorded in the minutes. Any profits inuring to the officer or director shall not be at the expense of the savings bank. The business or transaction shall not represent a breach of the officer's or director's fiduciary duty and shall not be fraudulent or illegal. Notwithstanding any other provisions of this Section, the Commissioner may require the disclosure by directors, officers, and employees of their personal interest, directly or indirectly, in any business or transaction on behalf of or involving the savings bank and of their control of or active participation in enterprises having activities related to the business of the savings bank. The following restrictions governing the conduct of directors and officers expressly are specified, but that specification does not excuse those persons from the observance of any other aspect of the general fiduciary duty owed by them to the savings bank which they serve:
(1) An officer or director of a mutual savings bank

shall not hold office or status as a director or officer of another mutual savings bank subject to this Act.

(2) A director shall receive as remuneration only

reasonable fees for services as a director or for service as a member of a committee of directors. A director who is also an officer or employee of the savings bank may receive compensation for service as an officer or employee.

(3) A director or officer shall not have any

interest, direct or indirect, in the purchase at less than its face value of any evidence of a savings account, deposit, or other indebtedness issued by the savings bank.

(4) A savings bank or director or officer thereof

shall not directly or indirectly require, as a condition to the granting of any loan or the extension of any other service by the savings bank or its affiliates that the borrower or any other person undertake a contract of insurance or any other agreement or understanding with respect to the direct or indirect furnishing of any other goods or services with any specific company, agency, or individual.

(5) An officer or director acting as proxy for a

member of a mutual savings bank shall not exercise, transfer, or delegate that right in any consideration of a private benefit or advantage, direct or indirect, accruing to himself nor surrender control or pass his office to any other for any consideration of a private benefit or advantage, direct or indirect. The voting rights of members shall not be the subject of sale or similar transaction, either directly or indirectly. Any officer or director who violates the provisions of this subsection shall be held accountable to the savings bank for any increment.

(6) A director or officer shall not solicit, accept,

or agree to accept, directly or indirectly, from any person other than the savings bank any gratuity, compensation, or other personal benefit for any action taken by the savings bank or for endeavoring to procure any action by the savings bank.

(7) Subject to the approval of the Commissioner, a

savings bank's bylaws may provide for reasonable indemnification to its officers, directors, and employees in connection with the faithful performance of their duties for the savings bank. The Commissioner may promulgate model indemnification provisions and may consider provisions available under the Business Corporation Act of 1983, the Illinois Banking Act, and those available to national banks.

(b) The bylaws of a savings bank may contain a provision providing that a director is not personally liable to the savings bank or its shareholders for monetary damages for a breach of the director's fiduciary duty; provided, however, that such provision may not eliminate or limit the liability of a director for any of the following:
(1) An act or omission that is grossly negligent.
(2) A breach of the director's duty of loyalty to the

savings bank or its shareholders.

(3) Acts or omissions not in good faith or that

involve intentional misconduct or a knowing violation of law.

(4) A transaction from which the director derived an

improper personal benefit.

(5) An act or omission occurring before the effective

date of the provision in the bylaws authorized by this subsection.

(Source: P.A. 89-320, eff. 1-1-96.)

(205 ILCS 205/4011) (from Ch. 17, par. 7304-11)
Sec. 4011. Right to dissent.
(a) A shareholder of a savings bank is entitled to dissent from and obtain payment for his shares in the event of any of the following actions:
(1) Consummation of a plan of merger or consolidation

or a plan of share exchange to which the savings bank is a party if (i) shareholder authorization for the merger or consolidation or the share exchange is required by this Act or the articles of incorporation, or (ii) the savings bank is a subsidiary that is merged with its parent or another subsidiary.

(2) Consummation of a sale, lease, or exchange of all

or substantially all of the property and assets of the savings bank other than in the usual and regular course of business.

(3) An amendment of the articles of incorporation

that materially and adversely affects rights in respect of a dissenter's shares because it:

(A) alters or abolishes a preferential right of

shares;

(B) alters or abolishes a right in respect of

redemption, including a provision respecting a sinking fund for the redemption or repurchase, of shares;

(C) limits or eliminates cumulative voting rights

with respect to shares.

(4) Any other action taken pursuant to a shareholder

vote if the articles of incorporation, bylaws, or a resolution of the board of directors provide that shareholders are entitled to dissent and obtain payment for their shares in accordance with the procedures set forth in this Act or as may be otherwise provided in the articles, bylaws, or resolution.

(b) A shareholder entitled to dissent and obtain payment for his shares under this Section may not challenge the corporate action creating his entitlement unless the action is fraudulent with respect to the shareholder or the corporation or constitutes a breach of a fiduciary duty owed to the shareholder.
(c) A record owner of shares may assert dissenters' rights as to fewer than all the shares recorded in the person's name only if the person dissents with respect to all shares beneficially owned by any one person and notifies the savings bank in writing of the name and address of each person on whose behalf the record owner asserts dissenters' rights. The rights of a partial dissenter are determined as if the shares as to which dissent is made and the other shares were recorded in the names of different shareholders. A beneficial owner of shares who is not the record owner may assert dissenters' rights as to shares held on that person's behalf only if the beneficial owner submits to the savings bank the record owner's written consent to the dissent before or at the same time the beneficial owner asserts dissenters' rights.
(Source: P.A. 86-1213.)

(205 ILCS 205/4012) (from Ch. 17, par. 7304-12)
Sec. 4012. Procedure to dissent.
(a) If the action giving rise to the right to dissent is to be approved at a meeting of shareholders, the notice of meeting shall inform the shareholders of their right to dissent and the procedure to dissent. Prior to the meeting, the savings bank shall furnish to the shareholders material information with respect to the transaction that will enable a shareholder to objectively vote on the transaction and to determine whether or not to exercise dissenters' rights. A shareholder may assert dissenters' rights only if the shareholder delivers to the savings bank, before the vote is taken, a written demand for payment for his shares if the proposed action is consummated and the shareholder does not vote in favor of the proposed action.
(b) If the action giving rise to the right to dissent is not to be approved at a meeting of shareholders, the notice to shareholders describing the action taken shall inform the shareholders of their right to dissent and the procedure to dissent. Prior to, or concurrently with, the notice the savings bank shall furnish to the shareholders material information with respect to the transaction that will enable a shareholder to objectively determine whether or not to exercise dissenters' rights. A shareholder may assert dissenters' rights only if he delivers to the savings bank within 30 days from the date of mailing the notice a written demand for payment for his shares.
(c) The Secretary may promulgate rules to govern the procedure to be used by savings banks and dissenters in arriving at a value and price for dissenters' shares, as well as how distribution shall be made. In no case shall the rules be more restrictive than the provisions applicable to ordinary corporations under the Business Corporation Act of 1983.
(Source: P.A. 97-492, eff. 1-1-12.)

(205 ILCS 205/4013) (from Ch. 17, par. 7304-13)
Sec. 4013. Access to books and records; communication with members and shareholders.
(a) Every member or shareholder shall have the right to inspect books and records of the savings bank that pertain to his accounts. Otherwise, the right of inspection and examination of the books and records shall be limited as provided in this Act, and no other person shall have access to the books and records nor shall be entitled to a list of the members or shareholders.
(b) For the purpose of this Section, the term "financial records" means any original, any copy, or any summary of (1) a document granting signature authority over a deposit or account; (2) a statement, ledger card, or other record on any deposit or account that shows each transaction in or with respect to that account; (3) a check, draft, or money order drawn on a savings bank or issued and payable by a savings bank; or (4) any other item containing information pertaining to any relationship established in the ordinary course of a savings bank's business between a savings bank and its customer, including financial statements or other financial information provided by the member or shareholder.
(c) This Section does not prohibit:
(1) The preparation, examination, handling, or

maintenance of any financial records by any officer, employee, or agent of a savings bank having custody of records or examination of records by a certified public accountant engaged by the savings bank to perform an independent audit.

(2) The examination of any financial records by, or

the furnishing of financial records by a savings bank to, any officer, employee, or agent of the Commissioner of Banks and Real Estate or the federal depository institution regulator for use solely in the exercise of his duties as an officer, employee, or agent.

(3) The publication of data furnished from financial

records relating to members or holders of capital where the data cannot be identified to any particular member, shareholder, or account.

(4) The making of reports or returns required under

Chapter 61 of the Internal Revenue Code of 1986.

(5) Furnishing information concerning the dishonor of

any negotiable instrument permitted to be disclosed under the Uniform Commercial Code.

(6) The exchange in the regular course of business of

(i) credit information between a savings bank and other savings banks or financial institutions or commercial enterprises, directly or through a consumer reporting agency or (ii) financial records or information derived from financial records between a savings bank and other savings banks or financial institutions or commercial enterprises for the purpose of conducting due diligence pursuant to a purchase or sale involving the savings bank or assets or liabilities of the savings bank.

(7) The furnishing of information to the appropriate

law enforcement authorities where the savings bank reasonably believes it has been the victim of a crime.

(8) The furnishing of information pursuant to the

Revised Uniform Unclaimed Property Act.

(9) The furnishing of information pursuant to the

Illinois Income Tax Act and the Illinois Estate and Generation-Skipping Transfer Tax Act.

(10) The furnishing of information pursuant to the

federal Currency and Foreign Transactions Reporting Act, (Title 31, United States Code, Section 1051 et seq.).

(11) The furnishing of information pursuant to any

other statute which by its terms or by regulations promulgated thereunder requires the disclosure of financial records other than by subpoena, summons, warrant, or court order.

(12) The furnishing of information in accordance with

the federal Personal Responsibility and Work Opportunity Reconciliation Act of 1996. Any savings bank governed by this Act shall enter into an agreement for data exchanges with a State agency provided the State agency pays to the savings bank a reasonable fee not to exceed its actual cost incurred. A savings bank providing information in accordance with this item shall not be liable to any account holder or other person for any disclosure of information to a State agency, for encumbering or surrendering any assets held by the savings bank in response to a lien or order to withhold and deliver issued by a State agency, or for any other action taken pursuant to this item, including individual or mechanical errors, provided the action does not constitute gross negligence or willful misconduct. A savings bank shall have no obligation to hold, encumber, or surrender assets until it has been served with a subpoena, summons, warrant, court or administrative order, lien, or levy.

(13) The furnishing of information to law enforcement

authorities, the Illinois Department on Aging and its regional administrative and provider agencies, the Department of Human Services Office of Inspector General, or public guardians: (i) upon subpoena by the investigatory entity or the guardian, or (ii) if there is suspicion by the savings bank that a customer who is an elderly person or person with a disability has been or may become the victim of financial exploitation. For the purposes of this item (13), the term: (i) "elderly person" means a person who is 60 or more years of age, (ii) "person with a disability" means a person who has or reasonably appears to the savings bank to have a physical or mental disability that impairs his or her ability to seek or obtain protection from or prevent financial exploitation, and (iii) "financial exploitation" means tortious or illegal use of the assets or resources of an elderly person or person with a disability, and includes, without limitation, misappropriation of the assets or resources of the elderly person or person with a disability by undue influence, breach of fiduciary relationship, intimidation, fraud, deception, extortion, or the use of assets or resources in any manner contrary to law. A savings bank or person furnishing information pursuant to this item (13) shall be entitled to the same rights and protections as a person furnishing information under the Adult Protective Services Act and the Illinois Domestic Violence Act of 1986.

(14) The disclosure of financial records or

information as necessary to effect, administer, or enforce a transaction requested or authorized by the member or holder of capital, or in connection with:

(A) servicing or processing a financial product

or service requested or authorized by the member or holder of capital;

(B) maintaining or servicing an account of a

member or holder of capital with the savings bank; or

(C) a proposed or actual securitization or

secondary market sale (including sales of servicing rights) related to a transaction of a member or holder of capital.

Nothing in this item (14), however, authorizes the

sale of the financial records or information of a member or holder of capital without the consent of the member or holder of capital.

(15) The exchange in the regular course of business

of information between a savings bank and any commonly owned affiliate of the savings bank, subject to the provisions of the Financial Institutions Insurance Sales Law.

(16) The disclosure of financial records or

information as necessary to protect against or prevent actual or potential fraud, unauthorized transactions, claims, or other liability.

(17)(a) The disclosure of financial records or

information related to a private label credit program between a financial institution and a private label party in connection with that private label credit program. Such information is limited to outstanding balance, available credit, payment and performance and account history, product references, purchase information, and information related to the identity of the customer.

(b)(1) For purposes of this paragraph (17) of

subsection (c) of Section 4013, a "private label credit program" means a credit program involving a financial institution and a private label party that is used by a customer of the financial institution and the private label party primarily for payment for goods or services sold, manufactured, or distributed by a private label party.

(2) For purposes of this paragraph (17) of subsection

(c) of Section 4013, a "private label party" means, with respect to a private label credit program, any of the following: a retailer, a merchant, a manufacturer, a trade group, or any such person's affiliate, subsidiary, member, agent, or service provider.

(d) A savings bank may not disclose to any person, except to the member or holder of capital or his duly authorized agent, any financial records relating to that member or shareholder of the savings bank unless:
(1) the member or shareholder has authorized

disclosure to the person; or

(2) the financial records are disclosed in response

to a lawful subpoena, summons, warrant, citation to discover assets, or court order that meets the requirements of subsection (e) of this Section.

(e) A savings bank shall disclose financial records under subsection (d) of this Section pursuant to a lawful subpoena, summons, warrant, citation to discover assets, or court order only after the savings bank mails a copy of the subpoena, summons, warrant, citation to discover assets, or court order to the person establishing the relationship with the savings bank, if living, and otherwise, his personal representative, if known, at his last known address by first class mail, postage prepaid, unless the savings bank is specifically prohibited from notifying the person by order of court.
(f) Any officer or employee of a savings bank who knowingly and willfully furnishes financial records in violation of this Section is guilty of a business offense and, upon conviction, shall be fined not more than $1,000.
(g) Any person who knowingly and willfully induces or attempts to induce any officer or employee of a savings bank to disclose financial records in violation of this Section is guilty of a business offense and, upon conviction, shall be fined not more than $1,000.
(h) If any member or shareholder desires to communicate with the other members or shareholders of the savings bank with reference to any question pending or to be presented at an annual or special meeting, the savings bank shall give that person, upon request, a statement of the approximate number of members or shareholders entitled to vote at the meeting and an estimate of the cost of preparing and mailing the communication. The requesting member shall submit the communication to the Commissioner who, upon finding it to be appropriate and truthful, shall direct that it be prepared and mailed to the members upon the requesting member's or shareholder's payment or adequate provision for payment of the expenses of preparation and mailing.
(i) A savings bank shall be reimbursed for costs that are necessary and that have been directly incurred in searching for, reproducing, or transporting books, papers, records, or other data of a customer required to be reproduced pursuant to a lawful subpoena, warrant, citation to discover assets, or court order.
(j) Notwithstanding the provisions of this Section, a savings bank may sell or otherwise make use of lists of customers' names and addresses. All other information regarding a customer's account is subject to the disclosure provisions of this Section. At the request of any customer, that customer's name and address shall be deleted from any list that is to be sold or used in any other manner beyond identification of the customer's accounts.
(Source: P.A. 99-143, eff. 7-27-15; 100-22, eff. 1-1-18; 100-201, eff. 8-18-17.)

(205 ILCS 205/4014)
Sec. 4014. Waiver of notice. Whenever any notice whatsoever is required to be given under this Act or under the provisions of the articles of incorporation or bylaws of a savings bank, a waiver thereof in writing signed by the person entitled to the notice, whether before or after the time stated therein, shall be deemed equivalent to the giving of the notice. Attendance at any meeting shall constitute waiver of notice thereof unless the person at the meeting objects to the holding of the meeting because proper notice was not given.
(Source: P.A. 91-97, eff. 7-9-99.)



Article 5 - Capital

(205 ILCS 205/Art. 5 heading)

(205 ILCS 205/5001) (from Ch. 17, par. 7305-1)
Sec. 5001. Minimum capital.
(a) A savings bank may be organized to exercise the powers conferred by this Act with minimum capital, surplus, and reserves for operating expenses as determined by the Commissioner. In no case may the Commissioner establish requirements for insured savings banks at a level less than that required for insurance of accounts. For any savings bank other than those resulting from conversion from an existing financial institution to one operating under this Act, the Commissioner must establish capital requirements no less stringent than those required of banks chartered under the Illinois Banking Act.
(b) No savings bank may commence business until it has capital as required by the Federal Deposit Insurance Corporation.
(c) Each depository institution converting to a savings bank, before declaration of a dividend on its capital stock, must maintain the minimum capital standards as required by the Federal Deposit Insurance Corporation.
(Source: P.A. 100-201, eff. 8-18-17.)

(205 ILCS 205/5002) (from Ch. 17, par. 7305-2)
Sec. 5002. Types of capital; personal property.
(a) The capital of a stock savings bank shall be represented by capital stock and noncumulative perpetual preferred stock as authorized by the articles of incorporation, related paid-in surplus, retained earnings, and other forms of capital deemed to be qualifying capital by the insurance corporation providing insurance of the savings bank's deposits.
(b) The capital of a mutual savings bank shall be represented by retained earnings and other forms of capital deemed to be qualifying capital by the insurance corporation providing insurance of the savings bank's deposits.
(c) All shares and capital accounts shall be personal property and transferable as provided in this Act and the bylaws of the savings bank.
(Source: P.A. 86-1213.)

(205 ILCS 205/5003) (from Ch. 17, par. 7305-3)
Sec. 5003. Capital stock; nature. Capital stock shall constitute a secondary reserve out of which losses shall be paid after all other available reserves have been exhausted and shall have a par value of $1 each or a greater amount as the articles of incorporation may prescribe. The shares shall be:
(1) Nonwithdrawable, except as provided in Section

5005, until all liabilities of the savings bank have been satisfied in full, including payment of the withdrawal value of all deposit accounts.

(2) Entitled to dividends only as provided in Section

5008.

(3) Issued only upon cash payment of not less than

the par value thereof; in connection with a merger, sale of all assets, or conversion; or as stock dividends as provided in Section 5008.

(Source: P.A. 86-1213.)

(205 ILCS 205/5004) (from Ch. 17, par. 7305-4)
Sec. 5004. Capital stock; authorization of issuance. A savings bank may provide for the issuance of capital stock, either by its original articles of incorporation or by an amendment thereto in accordance with rules and regulations promulgated by the Commissioner.
(Source: P.A. 86-1213.)

(205 ILCS 205/5005) (from Ch. 17, par. 7305-5)
Sec. 5005. Retirement or reduction of capital stock.
(a) The board of directors of a savings bank operating with capital stock may propose an amendment to the articles of incorporation providing for the retirement of all of the capital stock and a detailed plan for effectuating the amendment. The resulting capital of the savings bank shall be not less than the minimum initial capital that the savings bank, if it were being organized, would be required to have by the Commissioner under this Act. The proposal shall be submitted to the Commissioner for his approval.
(b) If the Commissioner approves the proposal, the savings bank's board of directors may request in writing an appraisal of the value of the capital stock, and the Commissioner then shall cause an appraisal to be made at the expense of the savings bank.
(c) The proposal then shall be submitted to the shareholders at an annual or special meeting. It shall be adopted upon receiving in the affirmative the votes of the holders of two-thirds or more of the outstanding shares of capital stock. The proposal takes effect upon completion of the procedure provided in this Act for the amendment of articles of incorporation.
(d) A savings bank may amend its articles of incorporation in accordance with the procedure provided in this Act for those amendments to reduce its capital stock, but in no event to an amount that is less than the minimum capital stock that the savings bank would be required by this Act to issue if it were newly authorized to issue capital stock.
(Source: P.A. 86-1213.)

(205 ILCS 205/5006) (from Ch. 17, par. 7305-6)
Sec. 5006. Who may hold capital. Capital stock of a savings bank may be held:
(1) By any individual in his own right, regardless of

age or marital status, or by 2 or more individuals.

(2) By a fiduciary when authorized by law.
(3) By a government or governmental instrumentality

when authorized by law.

(4) By any corporation or other person when not

prohibited by law.

(Source: P.A. 86-1213.)

(205 ILCS 205/5007) (from Ch. 17, par. 7305-7)
Sec. 5007. Capital Maintenance.
(a) Each savings bank shall maintain total capital of not less than 3% of total assets. This standard is the minimum acceptable for a savings bank whose overall financial condition is fundamentally sound and that is well managed. When the Commissioner determines that the financial condition or history, management, or earnings prospects are not adequate, the Commissioner may determine that a higher minimum capital level is required for the savings bank.
(b) A savings bank shall maintain total capital necessary to ensure the continuation of insurance of its deposit accounts by the insurance corporation.
(c) The board of directors may establish and maintain special reserves, as they may deem advisable, to provide for losses or liabilities. Losses may be charged to those reserves as the board of directors may determine.
(d) Any savings bank with total capital less than 3% of total assets shall be deemed to be operating in an unsafe and unsound condition and shall be subject to the imposition of restrictions, sanctions, or penalties as provided for under this Act.
(Source: P.A. 86-1213.)

(205 ILCS 205/5008) (from Ch. 17, par. 7305-8)
Sec. 5008. Dividends.
(a) Subject to the restrictions set forth in this Section and the savings bank's bylaws, the board of directors from time to time may declare dividends on capital stock subject to the following restrictions:
(1) No dividends may be declared when the total

capital of the savings bank is less than that required by Section 5007 of this Act.

(2) The board of directors may quarterly,

semiannually, or annually declare a dividend on capital stock of so much of the net profits of the savings bank that they shall determine expedient, except that until the paid-in surplus of the savings bank shall equal its capital stock, no dividend shall be declared unless there has been transferred to paid-in surplus not less than 10% of the net profits of the preceding half year in the case of quarterly or semiannual dividends, or not less than 10% of the net profits for the preceding 2 half year periods in the case of annual dividends. A stock dividend may be declared out of retained earnings at any time.

(b) The written approval of the Commissioner shall be required by a savings bank having total capital of less than 6% of total assets before any dividends on capital stock that exceed 50% of the savings bank's net profits of that year may be declared by a savings bank in any year. A savings bank may not declare dividends in excess of the savings bank's net profits in any year without the approval of the Commissioner.
(c) For the purpose of this Article the term "net profit" means the remainder of all earnings from current operations plus actual recoveries on loans, investments, and other assets after deducting all current expenses, including dividends or interest on deposit accounts, additions to reserves as required by the Commissioner, actual losses, accrued dividends on preferred stock, if any, and all State and federal taxes.
(Source: P.A. 89-74, eff. 6-30-95; 89-320, eff. 1-1-96.)

(205 ILCS 205/5009) (from Ch. 17, par. 7305-9)
Sec. 5009. Loans or discounts on capital stock. A savings bank may not make a loan or discount on the security of or be the purchaser or holder of the shares of its own capital stock or preferred stock or on the security of its own debentures or evidences of its debt that are convertible to capital stock or are junior or subordinate in rights of payment to deposit or other liabilities of the savings bank, unless the security or purchase shall be necessary to prevent loss on a debt previously contracted in good faith; and the stock or evidence of indebtedness acquired or purchased shall, within 6 months from the time of its acquisition, be sold or disposed of at public or private sale.
(Source: P.A. 86-1213.)



Article 6 - Investments

(205 ILCS 205/Art. 6 heading)

(205 ILCS 205/6001) (from Ch. 17, par. 7306-1)
Sec. 6001. General provisions.
(a) No savings bank shall make any loan or investment authorized by this Article unless the savings bank first has determined that the type, amount, purpose, and repayment provisions of the loan or investment in relation to the borrower's or issuer's resources and credit standing support the reasonable belief that the loan or investment will be financially sound and will be repaid according to its terms and that the loan or investment is not otherwise unlawful.
(b) Each loan or investment that a savings bank makes or purchases, whether wholly or in part, must be adequately underwritten, reviewed periodically, and reserved against as necessary in accordance with its payment performance, all in accordance with the regulations and directives of the Commissioner.
(c) Every appraisal or reappraisal of property that a savings bank is required to make shall be made as follows:
(1) By an independent qualified appraiser, designated

by the board of directors, who is properly licensed or certified by the entity authorized to govern his licensure or certification and who meets the requirements of the Appraisal Subcommittee and of the Federal Act.

(2) In the case of an insured or guaranteed loan, by

any appraiser appointed by any lending, insuring, or guaranteeing agency of the United States or the State of Illinois that insures or guarantees the loan, wholly or in part.

(3) Each appraisal shall be in writing prepared at

the request of the lender for the lender's use; disclose the market value of the security offered; contain sufficient information and data concerning the appraised property to substantiate the market value thereof; be certified and signed by the appraiser or appraisers; and state that the appraiser or appraisers have personally examined the described property. The appraisal shall be filed and preserved by the savings bank. In addition, the appraisal shall be prepared and reported in accordance with the Standards of Professional Practice and the ethical rules of the Appraisal Foundation as adopted and promulgated by the Appraisal Subcommittee.

(d) If appraisals of real estate securing a savings bank's loans are obtained as part of an examination by the Commissioner, the cost of those appraisals shall promptly be paid by the savings bank directly to the appraiser or appraisers.
(e) Any violation of this Article shall constitute an unsafe or unsound practice. Any person who knowingly violates any provision of this Article shall be subject to enforcement action or civil money penalties as provided for in this Act.
(f) For purposes of this Article, "underwriting" shall mean the process of compiling information to support a determination as to whether an investment or extension of credit shall be made by a savings bank. It shall include, but not be limited to, evaluating a borrower's creditworthiness, determination of the value of the underlying collateral, market factors, and the appropriateness of the investment or loan for the savings bank. Underwriting as used herein does not include the agreement to purchase unsold portions of public offerings of stocks or bonds as commonly used in corporate securities issuances and sales.
(g) For purposes of this Section, the following definitions shall apply:
(1) "Federal Act" means Title XI of the Financial

Institutions Reform, Recovery and Enforcement Act of 1989 and regulations adopted pursuant thereto.

(2) "Appraisal Subcommittee" means the designee of

the heads of the Federal Financial Institutions Examination Council Act of 1978 (12 U.S.C. 3301 et seq.).

(3) "Appraisal Foundation" means the Appraisal

Foundation that was incorporated as an Illinois not-for-profit corporation on November 30, 1987.

(Source: P.A. 90-665, eff. 7-30-98.)

(205 ILCS 205/6002) (from Ch. 17, par. 7306-2)
Sec. 6002. Investment in loans.
(a) Subject to the regulations of the Commissioner, a savings bank may loan funds as follows:
(1) On the security of deposit accounts, but no such

loan shall exceed the withdrawal value of the pledged account.

(2) On the security of real estate:
(A) of a value, determined in accordance with

this Act, sufficient to provide good and ample security for the loan;

(B) with a fee simple title or a leasehold title;
(C) with the title established by evidence of

title as is consistent with sound lending practices in the locality;

(D) with the security interest in the real estate

evidenced by an appropriate written instrument and the loan evidenced by a note, bond, or similar written instrument; a loan on the security of the whole of the beneficial interest in a land trust satisfies the requirements of this paragraph if the title to the land is held by a corporate trustee and if the real estate held in the land trust meets the other requirements of this subsection;

(E) with a mortgage loan not to exceed 40 years.
(3) For the purpose of repair, improvement,

rehabilitation, furnishing, or equipment of real estate.

(4) For the purpose of financing or refinancing an

existing ownership interest in certificates of stock, certificates of beneficial interest, other evidence of an ownership interest in, or a proprietary lease from a corporation, trust, or partnership formed for the purpose of the cooperative ownership of real estate, secured by the assignment or transfer of certificates or other evidence of ownership of the borrower.

(5) Through the purchase of loans that, at the time

of purchase, the savings bank could make in accordance with this Section and the bylaws.

(6) Through the purchase of installment contracts for

the sale of real estate and title thereto that is subject to the contracts, but in each instance only if the savings bank, at the time of purchase, could make a mortgage loan of the same amount and for the same length of time on the security of the real estate.

(7) Through loans guaranteed or insured, wholly or in

part, by the United States or any of its instrumentalities.

(8) Subject to regulations adopted by the

Commissioner, through secured or unsecured loans for business, corporate, commercial, or agricultural purposes; provided that the total of all loans granted under this paragraph shall not exceed 15% of the savings bank's total assets unless a greater amount is authorized in writing by the Commissioner.

(9) For the purpose of manufactured home financing

subject, however, to the regulation of the Commissioner. As used in this Section, "manufactured home" means a manufactured home as defined in subdivision (53) of Section 9-102 of the Uniform Commercial Code.

(10) Through loans secured by the cash surrender

value of any life insurance policy or any collateral that would be a legal investment under the terms of this Act if made by the savings bank.

(11) Any provision of this Act or any other law,

except for paragraph (18) of Section 6003, to the contrary notwithstanding, but subject to the Financial Institutions Insurance Sales Law and subject to the Commissioner's regulations, any savings bank may make any loan or investment or engage in any activity that it could make or engage in if it were organized under State law as a savings and loan association or under federal law as a federal savings and loan association or federal savings bank.

(12) A savings bank may issue letters of credit or

other similar arrangements only as provided for by regulation of the Commissioner with regard to aggregate amounts permitted, take out commitments for stand-by letters of credit, underlying documentation and underwriting, legal limitations on loans of the savings bank, control and subsidiary records, and other procedures deemed necessary by the Commissioner.

(13) For the purpose of automobile financing, subject

to the regulation of the Commissioner.

(14) For the purpose of financing primary, secondary,

undergraduate, or postgraduate education.

(15) Through revolving lines of credit on the

security of a first or junior lien on the borrower's personal residence, based primarily on the borrower's equity, the proceeds of which may be used for any purpose; those loans being commonly referred to as home equity loans.

(16) As secured or unsecured credit to cover the

payment of checks, drafts, or other funds transfer orders in excess of the available balance of an account on which they are drawn, subject to the regulations of the Commissioner.

(b) For purposes of this Section, "real estate" includes a manufactured home as defined in subdivision (53) of Section 9-102 of the Uniform Commercial Code which is real property as defined in Section 5-35 of the Conveyance and Encumbrance of Manufactured Homes as Real Property and Severance Act.
(Source: P.A. 98-749, eff. 7-16-14.)

(205 ILCS 205/6003) (from Ch. 17, par. 7306-3)
Sec. 6003. Other investments. A savings bank may invest funds as provided in this Section:
(1) In demand, time, or savings deposits or accounts,

withdrawable accounts, or other insured obligations of any financial institution the accounts of which are insured by a federal agency.

(2) In participating interests in loans of a type

that the savings bank would be authorized to make, but only if the other participants are (A) savings banks organized under this Act, (B) savings and loan associations, banks, credit unions, and licensees under the Consumer Installment Loan Act or the Sales Finance Agency Act, organized under the laws of this State, (C) associations or corporations insured by an instrumentality of the United States, (D) instrumentalities of or corporations owned wholly or in part by the United States or this State, or, (E) subject to regulations of the Commissioner, service corporations of a savings bank organized under this Act or subsidiaries of a savings and loan association, bank, or credit union organized under the laws of this State or the United States.

(3) In obligations of, or obligations that are fully

guaranteed by the United States and in stocks or obligations of any Federal Reserve Bank, Federal Home Loan Bank, the Student Loan Market Association, the Government National Mortgage Association, the Federal National Mortgage Association, The Federal Home Loan Mortgage Corporation, the Federal Deposit Insurance Corporation, or any other agency of the United States.

(4) In bonds or other direct obligations of, or

guaranteed as to principal and interest by, this State.

(5) In obligations that by the laws of this State are

made legal investments for savings banks.

(6) In bonds or other evidences of indebtedness that

are direct general obligations of any unit of local government of this State or in bonds or other evidences of indebtedness that are payable from revenues or earnings specifically pledged therefor of a unit of local government, but in no event shall the total amount of the securities of any one maker or obligor exceed 15% of the savings bank's total capital, nor shall the aggregate amount of investments under this paragraph exceed 15% of the savings bank's total assets.

(7) Equity investments in real estate. With the

prior written consent of the Commissioner, a savings bank may invest in the initial purchase and development, or the purchase or commitment to purchase after completion, of home sites and housing for sale or rental, including, but not limited to, projects for the reconstruction, rehabilitation, or rebuilding of residential properties to meet the minimum standards of health and occupancy prescribed by appropriate local authorities, the provision of accommodations for retail stores, shops, and other community services that are reasonably incident to that housing or in the shares of a corporation that owns one or more of those projects and that is wholly owned by one or more financial institutions whose investments are regulated by the laws of this State or of the United States. In no event shall the total investment in any one project exceed 15% of the savings bank's total capital, nor shall the aggregate investment under this paragraph exceed 50% of its total capital. No savings bank may make an investment of this type unless it is in compliance with the capital requirements of this Act and with the capital maintenance requirements of its insurer of deposit accounts. The Commissioner shall approve the investment only if the savings bank shows:

(A) that the savings bank has adequate assets

available for the investment;

(B) that the proposed investment does not exceed

the reasonable market value of the property or interest therein as determined in accordance with the appraisal requirements of this Act; and

(C) that all other requirements of this Section

have been met.

Nothing contained in this paragraph prohibits a

savings bank from developing or building on land acquired by it under any other provision of this Act nor from completing the construction of buildings in accordance with any construction loan contract where the borrower has failed to comply with the terms of the contract.

(8) In obligations of the State of Israel or

obligations fully guaranteed by the State of Israel as to payment of principal and interest, but in no event shall the total amount of that investment exceed 15% of the savings bank's total capital.

(9) In stocks or obligations of business development

corporations chartered by this State or by the United States or an agency thereof, but in no event shall the aggregate amount of stock exceed 2.5% of the savings bank's total capital or $250,000, whichever is greater.

(10) In obligations of urban renewal investment

corporations chartered under the laws of this State, or the United States, or in certificates of beneficial interest of urban renewal investment trusts, but in no event shall the aggregate amount of the stock, obligations or beneficial interest certificates of any one maker exceed 2.5% of the savings bank's total capital, nor shall the aggregate amount of investments under this paragraph exceed 15% of its total capital.

(11) Subject to the regulations of the Commissioner,

in loans deemed sufficiently secured by the board of directors of the savings bank. However, if the security is stock or equity securities of any kind other than those of a financial institution, the stock or securities must be listed on a national exchange or actively traded and quoted on an over-the-counter market or their value must be ascertainable in accordance with regulations promulgated by the Commissioner.

(12) In commercial paper. As used in this Section,

the term "commercial paper" means short term obligations having a maturity ranging from 2 to 270 days issued by banks, corporations, or other borrowers. Investments in commercial paper under this Section must be in securities rated in one of the 4 highest categories by a nationally recognized rating service.

(13) Purchase of stock in insurance companies.

Notwithstanding any provision of this Act to the contrary, a savings bank may purchase shares of, or otherwise acquire equity interests in, insurance companies and insurance holding companies organized to provide insurance for savings institutions and corporations and individuals affiliated with savings institutions, provided ownership of equity interests is a prerequisite to obtaining directors and officers' and blanket bond insurance through the company or companies. The Commissioner may promulgate regulations concerning the size of each savings bank's investment and manner of holding those investments.

(14) Subject to the regulation of the Commissioner,

in equity or debt securities or instruments of a service corporation subsidiary of the savings bank.

(15) Through advances of federal funds to designated

depositories, provided that the advances are made on the condition that they be repaid on the next business day following the date on which the advance is made. For the purposes of this paragraph, the term "federal funds" means funds that a savings bank has on deposit at a depository that are exchangeable for funds on deposit at a federal reserve bank; the term "business day" means any day on which the savings bank, the depository, and the federal reserve bank where the funds are on deposit are all open for general business.

(16) In financial futures or options transactions

subject to the regulations of the Commissioner.

(17) In a subsidiary chartered for the purpose of

exercising all powers necessary to act as a corporate fiduciary under the Corporate Fiduciary Act.

(18) In marketable investment securities, but in no

event shall the total amount of those securities of any one maker or obligor exceed 15% of the savings bank's total capital nor shall the aggregate amount of investments under this Section exceed 15% of total assets. As used in this Section, the term "marketable investment securities" does not include stocks, but means investment grade marketable obligations evidencing indebtedness of any person in the form of bonds, notes, or debentures commonly known as investment securities, and of a type customarily sold on recognized exchanges or traded over the counter and investment grade marketable obligations of the International Bank for Reconstruction and Development, the Inter-American Development Bank, the Asian Development Bank, the African Development Bank, or the International Finance Corporation. As used in this Section, the term "investment grade" means being rated in one of the 4 highest categories by at least one nationally recognized rating service.

(19) In investment grade marketable obligations of

any other state, territory, or possession or political subdivision thereof to the same extent that it may invest in marketable investment securities under paragraph (18) of this Section.

(Source: P.A. 89-317, eff. 8-11-95; 90-665, eff. 7-30-98.)

(205 ILCS 205/6004) (from Ch. 17, par. 7306-4)
Sec. 6004. Calculation of interest; postpayments and prepayments.
(a) In any contract or loan that is secured by a mortgage, deed of trust, or conveyance in the nature of a mortgage for the purpose of purchase or refinance of residential real estate, the interest that is computed, calculated, charged, or collected pursuant to the contract or loan, or pursuant to any regulation or rule promulgated under this Act, may not be computed, calculated, charged or collected for any period of time occurring after the date on which the total indebtedness, with the exception of late payment penalties, is paid in full.
(b) For purposes of this Section, a prepayment means the payment of the total indebtedness, with the exception of late payment penalties if incurred or charged, on any date before the date specified in the contract or loan agreement on which the total indebtedness shall be paid in full, or before the date on which all payments, if timely made, shall have been made. In the event of a prepayment of the indebtedness that is made on a date after the date on which interest on the indebtedness was last computed, calculated, charged, or collected but before the next date on which interest on the indebtedness was to be calculated, computed, charged, or collected, the lender may calculate, charge, and collect interest on the indebtedness for the period that elapsed between the date on which the prepayment is made and the date on which interest on the indebtedness was last computed, calculated, charged, or collected at a rate equal to 1/360 of the annual rate for each day which so elapsed, which rate shall be applied to the indebtedness outstanding as of the date of prepayment. The lender shall refund to the borrower any interest charged or collected that exceeds that which the lender may charge or collect under this subsection.
(Source: P.A. 86-1213.)

(205 ILCS 205/6005) (from Ch. 17, par. 7306-5)
Sec. 6005. General loan contract provisions. Each loan and any agreement for securing the loan shall be evidenced by one or more written instruments, consistent with sound lending practices in the locality. Whenever recordation of an instrument is necessary to establish priority over the claim of any third party, the instrument shall be recorded.
(Source: P.A. 86-1213.)

(205 ILCS 205/6006) (from Ch. 17, par. 7306-6)
Sec. 6006. Modification agreements. A savings bank, at any time, may enter into a written agreement with a borrower to modify, in any manner not inconsistent with the provisions of this Act, the terms of a loan as to the amount, time or method of the payments to be made, the interest rate, and any other provision of the loan contract, and the loan contract and the security instrument shall not be prejudiced by the making of any modification, even if a modification was not provided for in the loan contract.
(Source: P.A. 86-1213.)

(205 ILCS 205/6007) (from Ch. 17, par. 7306-7)
Sec. 6007. Sale, assignment, and servicing of loans and contracts.
(a) Any savings bank may sell any loan or a participating interest in a loan at any time in the usual and regular course of business. Loans sold may be sold with or without recourse except as may otherwise be provided by regulations of the Secretary. The Secretary may, by regulation, adopt limitations upon the sale of loans. The provisions of this subsection (a) do not apply to the sale of loans to agencies of the United States, the State of Illinois, or other government sponsored agencies as may be approved by the Secretary.
(b) A savings bank may contract to service a loan or a participating interest in a loan, but a contract therefor shall conform to any pertinent regulations prescribed by the Secretary and shall require sufficient compensation to reimburse the savings bank for all expenses incurred under the contract.
(c) A savings bank may sell and assign, with or without recourse, any master's certificate of sale, defaulted loan, or defaulted real estate contract to any person eligible to purchase it for an amount not less than the fair cash market value thereof.
(Source: P.A. 97-492, eff. 1-1-12.)

(205 ILCS 205/6008) (from Ch. 17, par. 7306-8)
Sec. 6008. Purchase of real estate at forced sale. A savings bank may purchase at any sheriff's or other judicial sale, either public or private, any real estate upon which the savings bank has any mortgage, lien or other encumbrance, or in which the savings bank has any other interest. The savings bank thereafter may repair, insure, improve, sell, convey, lease, preserve, mortgage, exchange, or otherwise dispose of real estate so acquired in the best interests of the savings bank. For purposes of this Section, "real estate" includes a manufactured home as defined in subdivision (53) of Section 9-102 of the Uniform Commercial Code which is real property as defined in Section 5-35 of the Conveyance and Encumbrance of Manufactured Homes as Real Property and Severance Act.
(Source: P.A. 98-749, eff. 7-16-14.)

(205 ILCS 205/6009) (from Ch. 17, par. 7306-9)
Sec. 6009. Purchase of real estate for office and rental purposes.
(a) A savings bank may acquire and hold real estate in fee simple or leaseholds on which a building or buildings exist or are to be erected suitable for the transaction of the savings bank's business, and from portions of which not required for the savings bank's own use, revenue may be derived; or may own all or part of the capital stock, shares, or interest in any corporation, limited liability company, association, or trust engaged solely in holding all or part of that real estate. However, the amount so invested under this Section and item (7) of Section 6003 may not exceed a savings bank's total capital unless the Secretary, upon a proper showing, approves a larger amount consistent with the needs of the savings bank's business and its immediate future expansion.
(b) Unless prior written approval of the Secretary is obtained, no savings bank may purchase, lease, or otherwise acquire a site for an office building or interest in real estate from any officer, director, employee, or stockholder holding more than 10% of the aggregate capital stock of the savings bank, or any firm, corporation, entity, or family in which any officer, director, employee, or stockholder holding more than 10% of the aggregate capital stock of a savings bank has any direct or indirect interest.
(c) An acquisition prohibited by this Section includes the purchase, lease, or acquisition of property in which any of the persons described in this Section held any interest for a period of 10 years preceding the purchase, lease, or acquisition, but does not include the acquisition of an option for a site or real estate where the option is assignable and exercised by the savings bank in its own name and for its own benefit.
(Source: P.A. 97-492, eff. 1-1-12.)

(205 ILCS 205/6010) (from Ch. 17, par. 7306-10)
Sec. 6010. Prohibited loans. No savings bank may make a loan to any person owning 10% or more of its capital stock, any affiliated person, agent, or attorney of the savings bank, either individually or as an agent or partner of another, except in accordance with laws and regulations applicable to similar transactions to which banks are subject.
(Source: P.A. 86-1213.)

(205 ILCS 205/6011) (from Ch. 17, par. 7306-11)
Sec. 6011. Effect of unauthorized investments.
(a) Every loan or other investment made in violation of this Act shall be due and payable according to its terms, and the obligation thereof shall not be impaired.
(b) Every director or officer of a savings bank who shall knowingly participate in or assent to, or who shall knowingly permit any of the officers or agents of the savings bank to make, investments not authorized by this Act shall be liable individually for all damage that the savings bank may sustain in consequence of the investments, in addition to any criminal penalties prescribed by this Act.
(c) The Commissioner may require every director or officer of a savings bank who shall knowingly participate in or assent to, or who shall knowingly permit any of the officers or agents of the savings bank to make, investments not authorized by this Act to deposit with the savings bank an indemnity bond, insurance, or collateral of a kind and amount sufficient to indemnify the savings bank against damages that the savings bank may sustain in consequence of the investments. The amount considered sufficient to indemnify the savings bank shall, in the case of an unauthorized investment, be the difference between the book value and the market value of the investment at the time the Commissioner makes his determination that the investment is unauthorized. The amount considered sufficient to indemnify the savings bank, in the case of an unauthorized loan, shall be the difference between the book value of the loan and the amount that could have been made under the provisions of this Act. Whenever an unauthorized investment has been sold or disposed of without recourse, the Commissioner shall release all or part of the indemnity after deducting any loss. Whenever the balance of an unauthorized loan has been reduced to an amount that would permit the loan to be made under the provisions of this Act, the indemnity shall be released, provided that the Commissioner in making the determination may require an independent appraisal of the security.
(Source: P.A. 86-1213.)

(205 ILCS 205/6012) (from Ch. 17, par. 7306-12)
Sec. 6012. Acknowledgments. No acknowledgment of a deed, mortgage, or other instrument shall be invalid because the acknowledgment was taken before an officer authorized by the laws of this State to acknowledge conveyances who is also a member, director, employee, or officer of a savings bank that is a party to the deed, mortgage, or other instrument.
(Source: P.A. 86-1213.)

(205 ILCS 205/6013) (from Ch. 17, par. 7306-13)
Sec. 6013. Loans to one borrower.
(a) Except as provided in subsection (c), the total loans and extensions of credit, both direct and indirect, by a savings bank to any person, other than a municipal corporation for money borrowed, outstanding at one time shall not exceed 25% of the savings bank's total capital plus general loan loss reserves.
(b) Except as provided in subsection (c), the total loans and extensions of credit, both direct and indirect, by a savings bank to any person outstanding at one time and at least 100% secured by readily marketable collateral having a market value, as determined by reliable and continuously available price quotations, shall not exceed 10% of the savings bank's total capital plus general loan loss reserves. This limitation shall be separate from and in addition to the limitation contained in subsection (a).
(c) If the limit under subsection (a) or (b) on total loans to one borrower is less than $500,000, a savings bank that meets its minimum capital requirement under this Act may have loan and extensions of credit, both direct and indirect, outstanding to any person at one time not to exceed $500,000. With the prior written approval of the Commissioner, a savings bank that has capital in excess of 6% of assets may make loans and extensions of credit to one borrower for the development of residential housing properties, located or to be located in this State, not to exceed 30% of the savings bank's total capital plus general loan loss reserves.
(d) For purposes of this Section, the term "person" shall be deemed to include an individual, firm, corporation, business trust, partnership, trust, estate, association, joint venture, pool, syndicate, sole proprietorship, unincorporated association, any political subdivision, or any similar entity or organization.
(e) For the purposes of this Section any loan or extension of credit granted to one person, the proceeds of which are used for the direct benefit of a second person, shall be deemed a loan or extension of credit to the second person as well as the first person. In addition, a loan or extension of credit to one person shall be deemed a loan or extension of credit to others when a common enterprise exists between the first person and such other persons.
(f) For the purposes of this Section, the total liabilities of a firm, partnership, pool, syndicate, or joint venture shall include the liabilities of the members of the entity.
(g) For the purposes of this Section, the term "readily marketable collateral" means financial instruments or bullion that are salable under ordinary circumstances with reasonable promptness at a fair market value on an auction or a similarly available daily bid-and-ask price market. "Financial instruments" include stocks, bonds, notes, debentures traded on a national exchange or over the counter, commercial paper, negotiable certificates of deposit, bankers' acceptances, and shares in money market or mutual funds.
(h) Each savings bank shall institute adequate procedures to ensure that collateral fully secures the outstanding loan or extension of credit at all times.
(i) If collateral values fall below 100% of the outstanding loan or extension of credit to the extent that the loan or extension of credit no longer is in conformance with subsection (b) and exceeds the 25% limitation of subsection (a), the loan must be brought into conformance with this Section within 5 business days except where judicial proceedings or other similar extraordinary occurrences prevent the savings bank from taking action.
(j) This Section shall not apply to loans or extensions of credit to the United States of America or its agencies or this State or its agencies or to any loan, investment, or extension of credit made pursuant to Section 6003 of this Act.
(k) This Section does not apply to the obligations as endorser, whether with or without recourse, or as guarantor, whether conditional or unconditional, of negotiable or nonnegotiable installment consumer paper of the person transferring the same if the bank's files or the knowledge of its officers of the financial condition of each maker of those obligations is reasonably adequate and if an officer of the bank, designated for that purpose by the board of directors of the bank, certifies that the responsibility of each maker of the obligations has been evaluated and that the bank is relying primarily upon each maker for the payment of the obligations. The certification shall be in writing and shall be retained as part of the records of the bank.
(l) The Commissioner may prescribe rules to carry out the purposes of this Section and to establish limits or requirements other than those specified in this Section for particular types of loans and extensions of credit.
(Source: P.A. 92-483, eff. 8-23-01; 92-700, eff. 7-19-02.)

(205 ILCS 205/6014) (from Ch. 17, par. 7306-14)
Sec. 6014. Commissioner's regulations.
(a) The Commissioner shall promulgate rules and regulations to determine permissible levels of investment and permissible concentrations of assets for savings banks applicable to all lending and investment authority granted by this Article 6. The rules and regulations shall give due regard to capital adequacy, operating income, underwriting standards, risk inherent in the investment or loan, and competitive parity with other financial institutions.
(b) Violations of any of the provisions of this Article 6 shall constitute an unsafe and unsound practice and may subject the savings bank, its directors, officers, or agents to enforcement actions, civil money penalties, or other sanctions as provided in this Act.
(Source: P.A. 86-1213.)



Article 7 - Deposit Accounts

(205 ILCS 205/Art. 7 heading)

(205 ILCS 205/7001) (from Ch. 17, par. 7307-1)
Sec. 7001. Definitions. As used in this Article, the following terms have the following meanings.
"Deposit accounts" means certificates of deposit, withdrawable deposits, savings accounts, demand deposit accounts, checking accounts, or any other term or terms appropriate.
"Interest" paid on deposit accounts pursuant to this Act means dividends, earnings, interest, return, or rate of return.
The use of any term permitted by this Section shall not affect any right, duty, privilege, or liability that the savings bank or any depositor would otherwise have.
(Source: P.A. 86-1213.)

(205 ILCS 205/7002) (from Ch. 17, par. 7307-2)
Sec. 7002. Deposit accounts. All savings banks subject to this Act may receive deposits of funds subject to withdrawals or that are to be paid upon the checks of the depositor. All deposits of that type shall be payable on demand, without notice, except when the contract of deposit shall otherwise provide.
(Source: P.A. 86-1213.)

(205 ILCS 205/7003) (from Ch. 17, par. 7307-3)
Sec. 7003. Deposit accounts subject to liens. Every deposit account shall be subject to a lien for the payment of charges as lawfully may accrue thereon under the provisions of this Act, and the bylaws may prescribe the manner of enforcing the lien; but no deposit account shall be assessable for any debts or losses of the savings bank.
(Source: P.A. 86-1213.)

(205 ILCS 205/7004) (from Ch. 17, par. 7307-4)
Sec. 7004. Payment of interest.
(a) The board of directors shall determine the rate and amount of interest to be paid on deposit accounts and, for that purpose, may establish reasonable classifications of accounts based on: types of classes of accounts; the length of time accounts are continued in effect; size of initial payments on accounts; minimum balances of accounts required for payment of interest; frequency and extent of the activity of accounts; or other classifications as the Commissioner may approve.
(b) The board of directors shall determine by resolution the method of calculating the amount of any interest on deposit accounts and the date on which it is to be paid or credited.
(Source: P.A. 86-1213.)

(205 ILCS 205/7005) (from Ch. 17, par. 7307-5)
Sec. 7005. Holders of deposit accounts.
Deposit accounts of a savings bank may be held as follows:
(1) by any individual in his own right, regardless of

age or marital status, or by 2 or more individuals;

(2) by a fiduciary when authorized by law;
(3) by a government or governmental instrumentality

when authorized by law; and

(4) by any corporation or other person when not

prohibited by law.

(Source: P.A. 86-1213.)

(205 ILCS 205/7006) (from Ch. 17, par. 7307-6)
Sec. 7006. Prohibited activities.
(a) No savings bank shall participate, directly or indirectly, in the sale or transfer of any equity or debt security or instrument of any affiliate of the savings bank or the parent holding company of the savings bank or its affiliates.
(b) No shareholder, director, officer, employee, or agent of the savings bank may participate, directly or indirectly, in any sale or transfer described in subsection (a), nor shall they allow any other person to do so on the premises of the savings bank, any of its branch or facility offices, agency offices, or any office of the savings bank's subsidiaries or service corporations.
(c) Violation of this Section shall subject the person or persons committing the violation to assessment of civil money penalties as provided for in this Act.
(Source: P.A. 86-1213.)

(205 ILCS 205/7007)
Sec. 7007. Enforcement of child support.
(a) Any savings bank governed by this Act shall encumber or surrender accounts or assets held by the savings bank on behalf of any responsible relative who is subject to a child support lien, upon notice of the lien or levy of the Department of Healthcare and Family Services (formerly Illinois Department of Public Aid) or its successor agency pursuant to Section 10-25.5 of the Illinois Public Aid Code, or upon notice of interstate lien or levy from any other state's agency responsible for implementing the child support enforcement program set forth in Title IV, Part D of the Social Security Act.
(b) Within 90 days after receiving notice from the Department of Healthcare and Family Services (formerly Department of Public Aid) that the Department has adopted a child support enforcement debit authorization form as required under the Illinois Public Aid Code, each savings bank governed by this Act shall take all appropriate steps to implement the use of the form in relation to accounts held by the savings bank. Upon receiving from the Department of Healthcare and Family Services (formerly Department of Public Aid) a copy of a child support enforcement debit authorization form signed by an obligor, a savings bank holding an account on behalf of the obligor shall debit the account and transfer the debited amounts to the State Disbursement Unit according to the instructions in the child support enforcement debit authorization form.
(Source: P.A. 95-331, eff. 8-21-07.)

(205 ILCS 205/7008)
Sec. 7008. Savings promotion raffle.
(a) As used in this Section, "savings promotion raffle" has the same meaning as that term is given in Section 4 of the Home Owners' Loan Act (12 U.S.C. 1463).
(b) If authorized by its board of directors, a savings bank may conduct a savings promotion raffle. The savings promotion raffle shall be conducted so that each token or ticket representing an entry in the savings promotion raffle has an equal chance of being drawn. A savings bank shall not conduct a savings promotion raffle in a manner that jeopardizes the savings bank's safety and soundness or misleads its customers.
(c) The Secretary may examine the conduct of a savings promotion raffle and may issue a cease and desist order for a violation of this Section.
(d) A savings bank shall maintain records sufficient to facilitate an audit of the savings promotion raffle.
(Source: P.A. 99-149, eff. 1-1-16.)



Article 8 - Voluntary Corporate Changes

(205 ILCS 205/Art. 8 heading)

(205 ILCS 205/8001) (from Ch. 17, par. 7308-1)
Sec. 8001. Amendment of articles and bylaws. A savings bank may amend its articles of incorporation or bylaws in accordance with the procedure set forth in this Article, but those articles and bylaws shall conform to all legal requirements pertaining to savings banks. No amended article or bylaw shall affect any existing cause of action or pending action to which the savings bank may be a party or existing rights of persons other than the members or stockholders of the savings bank. Any number of amendments may be submitted and voted upon at any one meeting of the members, stockholders, or board of directors.
(Source: P.A. 86-1213.)

(205 ILCS 205/8002) (from Ch. 17, par. 7308-2)
Sec. 8002. Procedure to amend articles.
(a) The procedure to effect an amendment of articles of incorporation shall be as follows:
(1) The board of directors shall adopt a resolution

setting forth the proposed amendment and direct that it be submitted to a vote at an annual or special meeting of the members or stockholders.

(2) The proposed amendment shall be set forth in the

notice of meeting mailed as prescribed in Section 4003 of this Act.

(3) The proposed amendment shall be adopted upon

receiving the affirmative vote of a majority of the votes entitled to be cast, unless the articles of incorporation set forth a requirement that amendments of the articles of incorporation shall be adopted by an affirmative vote of two-thirds of the total number of votes entitled to be cast.

(b) A report of proceedings, including the notice given, the time of mailing, the amendment adopted, the vote thereon, and the total number of votes entitled to be cast, verified by the president, vice president, or managing officer and attested to by the secretary of the savings bank, shall be filed with the Secretary within 5 business days after the vote.
(c) Each adopted amendment shall be subject to the same inquiry as the corresponding provision in the original articles. If the Secretary approves an amendment he shall issue to the savings bank a certificate setting forth the amendment and his approval thereof. The amendment shall become effective upon issuance of the certificate.
(d) An amendment of the articles of incorporation approved by the board of directors, the Secretary, and members as part of merger, sale of substantially all assets, change in control, holding company reorganization, or mutual to stock form conversion need not be approved under this Section.
(e) No amendment of articles of incorporation shall affect any existing cause of action either in favor of or against the savings bank or any pending action in which the savings bank shall be a party or the existing rights of persons other than members of the savings bank.
(Source: P.A. 97-492, eff. 1-1-12.)

(205 ILCS 205/8002.1)
Sec. 8002.1. Procedure to amend articles of incorporation for name change.
(a) Notwithstanding the requirements of Section 8002 of this Act, a savings bank, after commencing business, may amend its articles of incorporation solely for purposes of changing the name of the savings bank, upon satisfactory completion of the following requirements:
(1) Submission by the board of directors of a

certified resolution approving the proposed name change and approving a plan for notifying all parties who may be affected by the change, including, but not limited to members, account holders, borrowers, creditors, and parties to whom or with whom commitments of any type are pending.

(2) The new name, as determined by the Secretary,

meets the requirements for names under this Act or rules established by the Secretary.

On satisfactory completion of these requirements, the Secretary shall issue an approved amendment to the articles of incorporation as provided for in subsection (c) of Section 8002 of this Act.
(b) No amendment of the articles of incorporation to change the name of a savings bank shall affect any existing cause of action either in favor of or against the savings bank or any pending action in which the savings bank shall be a party, nor shall it affect the existing rights of persons other than members of the savings bank. No action brought by or against the savings bank under its former name shall be abated by reason of the change.
(Source: P.A. 97-492, eff. 1-1-12.)

(205 ILCS 205/8003) (from Ch. 17, par. 7308-3)
Sec. 8003. Effect upon existing articles and bylaws. Any adopted or amended articles that contain provisions contrary to the savings bank's bylaws shall serve to repeal the particular bylaws without further action by the board.
(Source: P.A. 97-492, eff. 1-1-12.)

(205 ILCS 205/8004) (from Ch. 17, par. 7308-4)
Sec. 8004. Merger; adoption of plan.
(a) Any depository institution may merge into a savings bank operating under this Act, and a savings bank operating under this Act may merge into a depository institution. The board of directors of each merging depository institution, by resolution adopted by a majority vote of all members of the board, must approve the plan of merger.
(b) The plan of merger must include the following:
(1) The name of each of the merging depository

institutions, the name of the continuing savings bank or resulting depository institution, the location of the business office, and the location of the branch offices.

(2) With respect to the resulting savings bank or

resulting depository institution, the amount of capital, surplus, and reserve for operating expenses; the classes and the number of shares of stock and the par value of each share; the charter and bylaws of the resulting depository institution or savings bank; and a detailed financial Statement showing the assets and liabilities after the proposed merger.

(3) Provisions stating the method, terms, and

conditions of carrying the merger into effect, including the manner of converting the shares of the merging depository institutions into the cash, shares of stock, or other securities or properties Stated in the merger agreement to be received by the stockholders of each merging depository institution.

(4) Provisions governing the manner of disposing of

any shares of stock of the resulting savings bank or resulting depository institution that are not taken by the dissenting stockholders of each merging depository institution.

(5) Other provisions that appear necessary or

desirable or that the Secretary may reasonably require to enable him to discharge his duties with respect to the merger.

(c) After approval by the board of directors of each depository institution, the merger agreement shall be submitted to the Secretary for approval, together with the certified copies of the authorizing resolutions of each board of directors showing approval by a majority of the entire board of each merging depository institution. After receipt of the items specified herein, the Secretary may make or cause to be made an examination of the affairs of each of the merging depository institutions and their affiliates and subsidiaries, the expense of which is to be paid by the merging depository institutions.
(d) The Secretary may then approve or disapprove the proposed merger agreement. The Secretary shall not approve a merger agreement unless he finds that:
(1) The resulting savings bank meets the requirements

of this Act for the formation of a new savings bank at the proposed main office of the resulting savings bank.

(2) The same conditions exist with respect to the

resulting savings bank that would be required under this Act for the organization of a new savings bank.

(3) The merger agreement is fair to all persons

affected.

(4) The resulting savings bank will be operated in a

safe and sound manner.

(e) If the Secretary disapproves of the proposed merger, he shall State his objections in writing and give the merging depository institutions a Stated period of time in which to amend the plan of merger to address the objections.
(Source: P.A. 97-492, eff. 1-1-12.)

(205 ILCS 205/8005) (from Ch. 17, par. 7308-5)
Sec. 8005. Merger; vote of approval. If approved by the Secretary, the plan of merger shall be submitted to the stockholders of the savings bank or depository institution for approval. The Secretary may require that the plan of merger be submitted to members of a mutual savings bank. Each meeting of the members or stockholders of a savings bank operating under this Act shall be called and held in accordance with Section 4002. The plan is approved if it receives the affirmative vote of two-thirds or more of the total votes entitled to be cast.
(Source: P.A. 97-492, eff. 1-1-12.)

(205 ILCS 205/8006) (from Ch. 17, par. 7308-6)
Sec. 8006. Merger; Secretary's certificate. The executed merger agreement together with copies of the resolutions of the members or stockholders of each merging depository institution approving it, certified by the president or vice president, and attested to by the secretary of the savings bank, shall be filed with the Secretary. The Secretary shall then issue to the continuing savings bank a certificate of merger, setting forth the name of each merging depository institution, the name of the continuing savings bank, and the articles of incorporation of the continuing savings bank. The merger takes effect upon the issuance of the certificate of merger.
(Source: P.A. 97-492, eff. 1-1-12; 98-44, eff. 6-28-13.)

(205 ILCS 205/8007) (from Ch. 17, par. 7308-7)
Sec. 8007. Effect of merger. The continuing savings bank or resulting depository institution shall be considered the same business and corporate entity as each merging depository institution, with all the property, rights, duties, and obligations of each merging depository institution, except as otherwise provided by the articles of incorporation of the continuing savings bank or resulting depository institution. All liabilities of each of the merging institutions shall be liabilities of the continuing savings bank or resulting depository institution; and all of the rights, franchises, and interests of each of the merging depository institutions in and to every kind of property, real, personal, or mixed shall vest automatically in the continuing savings bank or resulting depository institution without any deed or other transfer. Any reference to a merging depository institution in any writing, whether executed or effective before or after the merger, shall be deemed a reference to the continuing savings bank or resulting depository institution if not inconsistent with the other provisions of the writing. No pending action or other judicial proceeding to which any merging depository institution is a party shall be abated or dismissed by reason of the merger, but shall be prosecuted to final judgment in the same manner as if the merger had not occurred.
(Source: P.A. 97-492, eff. 1-1-12.)

(205 ILCS 205/8008) (from Ch. 17, par. 7308-8)
Sec. 8008. Merger; Secretary's expenses. The expenses of any examination made by or at the direction of the Secretary in connection with a proposed merger shall be paid for by the merging savings banks or depository institutions.
(Source: P.A. 97-492, eff. 1-1-12.)

(205 ILCS 205/8009) (from Ch. 17, par. 7308-9)
Sec. 8009. Sale of assets. Subject to regulations of the Secretary, a savings bank, in one transaction not in the usual course of business, may sell all or substantially all of its assets, with or without its name and goodwill, to another savings bank or depository institution, in consideration of money, capital, or obligations of the purchasing institution. A savings bank may sell any office or facility and equipment in conformity with the regulations of the Secretary.
(Source: P.A. 97-492, eff. 1-1-12.)

(205 ILCS 205/8010) (from Ch. 17, par. 7308-10)
Sec. 8010. Procedure to effect sale of all assets.
(a) The procedure to effect a sale authorized by Section 8009 of this Act shall be as follows:
(1) The board of directors shall adopt a resolution

setting forth the terms of the proposed sale and shall submit the plan to the Secretary for his preliminary approval. Upon receipt of approval by the Secretary, the plan shall be submitted to a vote of the members at a special or annual meeting.

(2) The terms shall be set forth in the notice of the

meeting as prescribed in subsection (b) of Section 4003 of this Act.

(3) The proposed sale will be approved by the members

or stockholders upon receiving in the affirmative two-thirds or more of the total number of votes that all members or stockholders of the savings bank are entitled to cast. A proposal for the voluntary liquidation of the savings bank may be submitted to the members or stockholders at the same meeting or at any later meeting called for that purpose in accordance with Article 4 of this Act. A report of proceedings, certified by the president or vice president and attested by the secretary of the savings bank, setting forth the terms of the proposed sale, the notice given and the time of its mailing, the vote on the proposal, and the total number of votes that all members or stockholders of the savings bank are entitled to cast, shall be filed with the Secretary.

(b) If the Secretary finds that the proposed sale is fair to all holders of capital, creditors, and other persons concerned and provision has been made for the disposition of the remaining assets, if any, of the savings bank, as provided in this Act for voluntary liquidation, he shall issue to the savings bank a certificate of authorization for the sale with a copy of the filed report of proceedings attached to the certificate.
(c) When the Secretary's certificate is issued, the savings bank may complete the sale so authorized; except that the savings bank must also have the approval of the Federal Deposit Insurance Corporation.
(d) If the sale includes the name of the savings bank, the purchaser shall have the exclusive right to that name for a period of 5 years.
(Source: P.A. 97-492, eff. 1-1-12.)

(205 ILCS 205/8011) (from Ch. 17, par. 7308-11)
Sec. 8011. Authority to form a bridge charter.
(a) Any savings bank operating in Illinois under this Act may form a bridge, vehicle, or other interim charter as a means to effect a corporate restructuring, a voluntary corporate change, or other transformation that does not in reality create an additional new depository institution, but that shall move insured liabilities from one depository institution to another pursuant to a change in control, change in method of ownership, merger, or other charter change that results in no new net insurable deposits. That charter or institution shall be known as an interim, vehicle, bridge, or pass-through charter or institution and may become or receive the continuing or surviving depository institution or may be a conduit through which an existing depository institution's assets, liabilities, fixtures, personnel, rights, and property of every type are passed in order to effect a desirable corporate change. In connection with the formation of that type of institution, an existing depository institution may amend, modify, or add to its articles of incorporation and bylaws to remove any depository function and to remove any deposits that would require insurance of accounts under Section 1005 of this Act.
(b) Application to form an entity under authority of this Section shall be made on forms to be prescribed by the Commissioner. The Commissioner may issue rules and regulations to govern the formation of, and the standards and supervisory considerations to be applied to, the charters.
(c) If a savings bank operating under this Act desires to apply for a permit to organize a new depository institution in order to facilitate or effect a corporate restructuring, to alter or relocate the depository institution's ownership, to effect a merger, sale or purchase of assets or in order to facilitate conversion to another charter, the Commissioner shall require the filing of an application to create a transitional charter.
(d) The application shall contain the following:
(1) The names and addresses of the organizers with

information as required by Article 3.

(2) Any accompanying filings required by other

regulatory authorities.

(3) A statement from the applicant's certified public

accountant describing and analyzing the method to effect the transaction.

(4) A 5-year plan for the resulting depository

institution and for any corporate remnant of the original depository institution regarding the disposition, acquisition, or expansion of assets; capital enhancement; disposition of earnings and profits; and geographic or other expansion or contraction.

(5) The purpose of the new entity with documentation

as required by the Commissioner.

(6) Whether the core base deposits will be expanded

in a manner that would require increased insurance of accounts together with details for the appropriate filings.

(7) Ownership structure including any contemplated

sales of stock of subsidiaries, affiliates, or parent companies, as well as of the savings bank.

(8) Articles of incorporation and bylaws of the

original, interim, and resulting institutions.

(Source: P.A. 86-1213.)

(205 ILCS 205/8012) (from Ch. 17, par. 7308-12)
Sec. 8012. Conversion of an existing depository institution to a savings bank.
(a) Except as provided in subsection (b), an existing depository institution may become an Illinois savings bank by:
(1) Applying to the Commissioner of Banks and Real

Estate for an Illinois savings bank charter.

(2) Obtaining insurance of accounts from a deposit

insurance corporation.

(3) Complying with the provisions of this Act and the

rules and regulations of the Commissioner, except that any requirements of publication, notice, and public hearing are hereby waived.

(4) Paying all outstanding bills for supervisory

fees, examination fees, membership fees, other fees, penalties, and assessments associated with its original charter.

(5) Recording a savings bank charter in the county of

its company headquarters.

(6) Giving notice to its original chartering

authority and surrendering its charter to its chartering authority upon approval of the Commissioner.

(b) A federal association required by a law of the United States to convert to a national bank or to a depository institution chartered under the laws of the State of Illinois that elects to become a savings bank may apply for an expedited process under this subsection. Upon filing with the Commissioner a certified copy of the conversion registration statement filed with the appropriate federal regulatory agency and a certificate issued by that federal regulatory agency showing that the federal association has complied with the provisions of federal law, the Commissioner shall issue a savings bank charter to the converting federal association, provided the converting federal association:
(i) furnishes evidence of insurance of accounts from

a deposit insurance corporation;

(ii) complies with the provisions of this Act and the

rules of the Commissioner, except that any requirements of publication notice and public hearing are waived; and

(iii) records the savings bank charter in the county

of its principal place of business.

(c) A federal savings association that converts to a savings bank under subsection (b) of this Section shall not be required to pay any application fees in connection with the conversion.
(Source: P.A. 89-508, eff. 7-3-96; 90-270, eff. 7-30-97.)

(205 ILCS 205/8013) (from Ch. 17, par. 7308-13)
Sec. 8013. Emergency merger. With the prior approval of the Secretary, which approval shall state that the proposed merger is in his opinion necessary for the protection of the depositors and other creditors, any savings bank that is an eligible depository institution, as defined in the Illinois Banking Act, may, by a vote of a majority of its board of directors and without a vote of its members or stockholders, merge with another savings bank or depository institution, with the other savings bank or depository institution being the resulting or continuing savings bank or depository institution.
(Source: P.A. 97-492, eff. 1-1-12.)

(205 ILCS 205/8014) (from Ch. 17, par. 7308-14)
Sec. 8014. Emergency sale of assets.
(a) With the approval in writing of the Secretary, which approval shall state that the proposed sale is, in his opinion, necessary for the protection of the depositors and other creditors, any savings bank that is an eligible depository institution, as defined in Section 2 of the Illinois Banking Act may, by a vote of a majority of its board of directors and without a vote of its members or stockholders, sell all or any part of its assets to another savings bank or depository institution or to the Federal Deposit Insurance Corporation, provided that a savings bank or depository institution assumes in writing all of the liabilities of the selling savings bank.
(b) Notwithstanding any other provisions of this Act, a savings bank may sell to any savings bank or depository institution an insubstantial portion of its total deposits. The sale of an insubstantial portion of a savings bank's deposits may be by vote of a majority of the board of directors, and, with approval of the Secretary, without a vote of its members or stockholders.
(Source: P.A. 97-492, eff. 1-1-12.)

(205 ILCS 205/8015) (from Ch. 17, par. 7308-15)
Sec. 8015. Change in control.
(a) No person, whether acting directly or indirectly or through or in concert with one or more persons, may acquire control of a savings bank operating under this Act without prior approval of the Secretary.
(b) Any person seeking to acquire control of a savings bank or subsidiary of a savings bank operating under this Act shall submit an application in the form required by the Secretary.
(c) The Secretary may examine the books and records of the applicant and related persons, investigate any matter relevant to the application, and require the applicant to submit additional information and documents.
(d) The Secretary shall not approve an acquisition of control unless the application and related examination and investigation permit the Secretary to find positively on all of the following matters:
(1) The applicant has filed a complete application,

has cooperated with all examinations and investigations of the Secretary, and has submitted all information and documents requested by the Secretary.

(2) The applicant and proposed management have the

necessary competence, experience, integrity, and financial ability.

(3) The business plans of the applicant are

consistent with the safe and sound operation of the savings bank and the purposes of this Act.

(4) The acquisition of control would not be

inequitable to members, borrowers or creditors of the savings bank.

(5) The applicant and proposed management have

complied with subsection (f) of this Section.

(e) Shares of stock or mutual members shares acquired in violation of subsection (a) of this Section shall not be voted and shall not be counted in calculating the total number of shares eligible to vote. In addition to any other action authorized under this Act, the Secretary may require divestment of shares of stock acquired in violation of this Section and may require retirement of the withdrawal value of accounts providing mutual member voting shares acquired in violation of this Section, in which case the savings bank shall pay accrued interest on the retired withdrawal value and shall not assess any penalty for early withdrawal.
(f) An individual, whether acting directly or indirectly or through or in concert with one or more persons, shall file written notice to the Secretary within 10 days of the occurrence of either of the following events:
(1) becoming, directly or indirectly, the beneficial

owner of more than five percent of the voting shares of a savings bank or savings bank holding company; or

(2) obtaining, directly or indirectly, the power to

cast more than five percent of the member votes of a savings bank or savings bank holding company.

The requirements of this subsection (f) are separate and in addition to the requirements of subsection (a) of this Section.
(g) The Secretary may promulgate rules to implement this provision, including definitions, form and content of application or notice, procedures, exemptions, and requirements for approval.
(Source: P.A. 96-585, eff. 8-18-09; 97-492, eff. 1-1-12.)

(205 ILCS 205/8016) (from Ch. 17, par. 7308-16)
Sec. 8016. Procedure for conversion from a savings bank charter.
(a) Any savings bank operating under this Act may convert to any other depository institution chartered under the laws and regulations of this State or under the laws and regulations of the United States in accordance with the following requirements:
(1) The converting savings bank shall notify the

Secretary of its intent to convert. Notice should be submitted when the savings bank first submits a request to convert to the appropriate State or federal authorities, but in no case less than 30 days before the conversion. Approval of the conversion by the Secretary shall not be required except when the savings bank converts to a depository institution that is also chartered by the Secretary in which case the savings bank shall comply with State law and regulations applicable to the conversion to such depository institution.

(2) The board of directors shall approve a plan of

conversion by resolution adopted by majority vote of all of the directors.

(3) Upon notice prescribed by subsection (a) of

Section 4003 of this Act, the plan of conversion shall be adopted upon receiving in the affirmative two-thirds or more of the total number of votes that all members of the savings bank are entitled to cast. A report of proceedings, certified by the president or a vice president and attested by the secretary of the savings bank, shall be filed promptly with the Secretary.

(4) The savings bank shall pay all accrued

supervisory fees and other fees and assessments under this Act as of the date of conversion.

(5) Upon completion of the conversion, the charter of

the savings bank shall automatically terminate and the savings bank charter or a true copy of the charter shall be returned to the Secretary.

(b) (Blank).
(Source: P.A. 97-492, eff. 1-1-12.)

(205 ILCS 205/8017)
Sec. 8017. Guidelines for the processing of completed applications.
(a) All procedures, notice, or transactions under Article VIII requiring approval of the Commissioner shall be governed by this Section and designated as an "application".
(b) An application submitted under this Article to the Commissioner for processing shall comply with all applicable regulations and guidelines governing the filing of the applications. The Commissioner shall adopt rules to ensure timely processing of all applications. Rules governing the processing of an application for change in control shall conform to the requirements of Section 8015.
(Source: P.A. 88-579, eff. 8-12-94.)

(205 ILCS 205/8018)
Sec. 8018. Waiver of requirements. Notwithstanding any provision of this Article, the requirements imposed by this Article on a savings bank that seeks to convert to, merge into, or sell substantially all of its assets to a depository institution that is not a savings bank shall be no more burdensome or restrictive than the requirements imposed by federal or other state law on a depository institution that is not a savings bank that seeks to convert to, merge into, or sell substantially all of its assets to a savings bank. The Secretary may waive any such requirement imposed by this Article that is more burdensome or restrictive.
(Source: P.A. 97-492, eff. 1-1-12.)



Article 9 - Supervision

(205 ILCS 205/Art. 9 heading)

(205 ILCS 205/9001) (from Ch. 17, par. 7309-1)
Sec. 9001. Personnel, records, files, actions, and duties. The Commissioner shall appoint, subject to applicable provisions of the Personnel Code, a supervisor, examiners, employees, experts, and special assistants as may be necessary to effectively carry out this Act.
(Source: P.A. 96-1365, eff. 7-28-10.)

(205 ILCS 205/9002) (from Ch. 17, par. 7309-2)
Sec. 9002. Powers of Secretary. The Secretary shall have the following powers and duties:
(1) To exercise the rights, powers, and duties set

forth in this Act or in any related Act.

(2) To establish regulations as may be reasonable or

necessary to accomplish the purposes of this Act.

(3) To make an annual report regarding the work of

his office under this Act as he may consider desirable to the Governor, or as the Governor may request.

(4) To cause a suit to be filed in his name to

enforce any law of this State that applies to savings banks, their service corporations, subsidiaries, affiliates, or holding companies operating under this Act, including the enforcement of any obligation of the officers, directors, agents, or employees of any savings bank.

(5) To prescribe a uniform manner in which the books

and records of every savings bank are to be maintained.

(6) To establish a reasonable fee structure for

savings banks and holding companies operating under this Act and for their service corporations and subsidiaries. The fees shall include, but not be limited to, annual fees, application fees, regular and special examination fees, and other fees as the Secretary establishes and demonstrates to be directly resultant from the Secretary's responsibilities under this Act and as are directly attributable to individual entities operating under this Act. The aggregate of all moneys collected by the Secretary on and after the effective date of this Act shall be paid promptly after receipt of the same, accompanied by a detailed statement thereof, into the Savings Bank Regulatory Fund established under Section 9002.1 of this Act. Nothing in this Act shall prevent continuing the practice of paying expenses involving salaries, retirement, social security, and State-paid insurance of State officers by appropriation from the General Revenue Fund. The Secretary may require payment of the fees under this Act by an electronic transfer of funds or an automatic debit of an account of each of the savings banks.

(Source: P.A. 97-492, eff. 1-1-12; 98-1081, eff. 1-1-15.)

(205 ILCS 205/9002.1)
Sec. 9002.1. Savings Bank Regulatory Fund.
(a) The aggregate of all moneys collected by the Secretary under this Act shall be paid promptly after receipt of the same, accompanied by a detailed statement thereof, into the State treasury and shall be set apart in the Savings Bank Regulatory Fund. All earnings received from investments of funds in the Savings Bank Regulatory Fund shall be deposited into the Savings Bank Regulatory Fund and may be used for the same purposes as fees deposited into the Savings Bank Regulatory Fund. The amount from time to time deposited into the Fund shall be used (i) to offset the ordinary administration expenses as defined in subsection (c) of this Section or (ii) as a credit against fees under subsection (b) of this Section. Nothing in this Section shall prevent continuing the practice of paying expenses involving salaries, retirement, Social Security, and State paid insurance premiums of State officers by appropriation from the General Revenue Fund. However, the General Revenue Fund shall be reimbursed for those payments made by an annual transfer of funds from the Savings Bank Regulatory Fund. Money in the Savings Bank Regulatory Fund may be transferred to the Professions Indirect Cost Fund as authorized under Section 2105-300 of the Department of Professional Regulation Law of the Civil Administrative Code of Illinois.
(b) Adequate funds shall be available in the Savings Bank Regulatory Fund to permit the timely payment of administration expenses. In each fiscal year, the total administration expenses shall be deducted from the total fees collected by the Secretary and the remainder transferred into the Cash Flow Reserve Account, unless the balance of the Cash Flow Reserve Account prior to the transfer equals or exceeds one-fourth of the total initial appropriations from the Savings Bank Regulatory Fund for the subsequent year, in which case the remainder shall be credited to savings banks and applied against their fees for the subsequent year. The amount credited to each savings bank shall be in the same proportion as the regulatory fees paid by each for the year bear to the total regulatory fees collected for the year. If, after a transfer to the Cash Flow Reserve Account is made or if no remainder is available for transfer, the balance of the Cash Flow Reserve Account is less than one-fourth of the total initial appropriations for the subsequent year and the amount transferred is less than 5% of the total regulatory fees for the year, additional amounts needed to make the transfer equal to 5% of the total regulatory fees for the year shall be apportioned amongst, assessed upon, and paid by savings banks in the same proportion that the regulatory fees of each, respectively, for the year bear to the total regulatory fees collected for the year. The additional amounts assessed shall be transferred into the Cash Flow Reserve Account.
(c) For purposes of this Section, the following terms shall have the following meanings:
"Administration expenses", for any fiscal year, means the ordinary and contingent expenses for that year incident to making the examinations provided for by, and for otherwise administering, this Act, including all salaries and other compensation paid for personal services rendered for the State by officers or employees of the State, including the Secretary and the Director of the Division, communication equipment and services, office furnishings, surety bond premiums, and travel expenses of those officers and employees, expenditures or charges for the acquisition, enlargement or improvement of, or for the use of, any office space, building, or structure, or expenditures for the maintenance thereof or for furnishing heat, light, or power with respect thereto, all to the extent that those expenditures are directly incidental to such examinations or administration. The Secretary shall not be required by this subsection to maintain in any fiscal year's budget appropriated reserves for accrued vacation and accrued sick leave that is required to be paid to employees of the Secretary upon termination of their service with the Secretary in an amount that is more than is reasonably anticipated to be necessary for any anticipated turnover in employees, whether due to normal attrition or due to layoffs, terminations, or resignations.
"Regulatory fees" includes both fees collected under Section 9002.5 and fees collected for examinations conducted by the Secretary or his examiners or designees under authority of this Act.
"Fiscal year" means a period beginning July 1 of any year and ending June 30 of the next year.
(Source: P.A. 98-1081, eff. 1-1-15.)

(205 ILCS 205/9002.5)
Sec. 9002.5. Regulatory fees.
(a) Each fiscal year, each savings bank and each service corporation operating under this Act shall pay in quarterly installments equal to one-fourth of a regulatory fee based on the total assets of the savings bank or service corporation, as shown in the quarterly report of condition, at the following rates:
19.295 cents per $1,000 of the first $5,000,000 of

total assets;

18.16 cents per $1,000 of the next $20,000,000 of

total assets;

15.89 cents per $1,000 of the next $75,000,000 of

total assets;

10.7825 cents per $1,000 of the next $400,000,000 of

total assets;

8.5125 cents per $1,000 of the next $500,000,000 of

total assets;

6.2425 cents per $1,000 of the next $19,000,000,000

of total assets;

2.27 cents per $1,000 of the next $30,000,000,000 of

total assets;

1.135 cents per $1,000 of the next $50,000,000,000 of

total assets; and

0.5675 cents per $1,000 of all assets in excess of

$100,000,000,000 of the savings bank.

As used in this Section, "quarterly report of condition" means the Report of Condition and Income (Call Report), which the Secretary requires.
(a-5) For any savings bank or service corporation operating under this Act that is examined by the Department between January 1, 2017 and the effective date of this amendatory Act of the 100th General Assembly, a regulatory fee shall not be due or paid to the Department for the first billing of the regulatory fee immediately following the effective date of this amendatory Act of the 100th General Assembly. Any savings bank or service corporation subject to this subsection shall pay the regulatory fee as prescribed in subsection (a) beginning with the second billing of the regulatory fee by the Department following the effective date of this amendatory Act of the 100th General Assembly.
(b) (Blank).
(c) (Blank).
(d) The Secretary shall receive for each fiscal year, commencing with the fiscal year ending June 30, 2014, a contingent fee equal to the lesser of the aggregate of the fees paid by all savings banks under subsection (a) of this Section for that year, or the amount, if any, whereby the aggregate of the administration expenses, as defined in subsection (c) of Section 9002.1 of this Act, for that fiscal year exceeds the sum of the aggregate of the fees payable by all savings banks for that year under subsection (a) of this Section, plus any amounts transferred into the Savings Bank Regulatory Fund from the State Pensions Fund for that year, plus all other amounts collected by the Secretary for that year under any other provision of this Act. The aggregate amount of the contingent fee thus arrived at for any fiscal year shall be apportioned amongst, assessed upon, and paid by the savings banks, respectively, in the same proportion that the fee of each under subsection (a) of this Section, respectively, for that year bears to the aggregate for that year of the fees collected under subsection (a) of this Section. The aggregate amount of the contingent fee, and the portion thereof to be assessed upon each savings bank, respectively, shall be determined by the Secretary and shall be paid by each, respectively, within 120 days of the close of the period for which the contingent fee is computed and is payable, and the Secretary shall give 20 days' advance notice of the amount of the contingent fee payable by the savings bank and of the date fixed by the Secretary for payment of the fee.
(Source: P.A. 99-39, eff. 1-1-16; 100-201, eff. 8-18-17; 100-232, eff. 8-18-17.)

(205 ILCS 205/9003) (from Ch. 17, par. 7309-3)
Sec. 9003. Prohibited activities. The Commissioner, deputy commissioners, and employees of the Office of Banks and Real Estate shall be subject to the restrictions provided in Section 2.5 of the Division of Banking Act including, without limitation, the restrictions on (i) owning shares of stock or holding any other equity interest in an entity regulated under this Act or in any corporation or company that owns or controls an entity regulated under this Act; (ii) being an officer, director, employee, or agent of an entity regulated under this Act; and (iii) obtaining a loan or accepting a gratuity from an entity regulated under this Act.
(Source: P.A. 96-1365, eff. 7-28-10.)

(205 ILCS 205/9004) (from Ch. 17, par. 7309-4)
Sec. 9004. Examination.
(a) At least once every 18 months or more often if it is deemed necessary or expedient, the Secretary shall examine the books, records, operations, and affairs of each savings bank operating under this Act. In the course of the examination, the Secretary may also examine in the same manner all entities, companies, and individuals which or whom the Secretary determines may have a relationship with the savings bank or any subsidiary or entity affiliated with it, if the relationship may adversely affect the affairs, activities, and safety and soundness of the savings bank, including: (i) companies controlled by the savings bank; (ii) entities, including companies controlled by the company, individual, or individuals that control the savings bank; and (iii) the company or other entity which controls or owns the savings bank. Notwithstanding any other provision of this Act, every savings bank, as defined by rule, or, if not defined, to the same extent as would be permitted in the case of a State bank, the Secretary, in lieu of the examination, may accept on an alternating basis the examination made by the eligible savings bank's appropriate federal banking agency pursuant to Section 111 of the Federal Deposit Insurance Corporation Improvement Act of 1991, provided the appropriate federal banking agency has made an examination.
(b) The Secretary shall examine to determine:
(1) Quality of financial condition, including safety

and soundness and investment and loan quality.

(2) Compliance with this Act and other applicable

statutes and regulations.

(3) Quality of management policies.
(4) Overall safety and soundness of the savings bank,

its parent, subsidiaries, and affiliates.

(5) Remedial actions required to correct and to

restore compliance with applicable statutes, regulations, and proper business policies.

(c) The Secretary may promulgate regulations to implement and administer this Section.
(d) If a savings bank, its holding company, or any of its corporate subsidiaries has not been audited at least once in the 12 months prior to the Secretary's examination, the Secretary may cause an audit of the savings bank's books and records to be made by an independent licensed public accountant. The cost of the audit shall be paid for by the entity being audited.
(e) The Secretary or his or her examiners or other formally designated agents are authorized to administer oaths and to examine and to take and preserve testimony under oath as to anything in the affairs or ownership of any savings bank or institution or affiliate thereof.
(f) Pursuant to subsection (c) of this Section, the Secretary shall adopt rules that ensure consistency and due process in the examination process. The Secretary may also establish guidelines that (i) define the scope of the examination process and (ii) clarify examination items to be resolved. The rules, formal guidance, interpretive letters, or opinions furnished to savings banks by the Secretary may be relied upon by the savings banks.
(Source: P.A. 97-492, eff. 1-1-12; 98-784, eff. 7-24-14.)

(205 ILCS 205/9005)
Sec. 9005. (Repealed).
(Source: P.A. 86-1213. Repealed by P.A. 96-1365, eff. 7-28-10.)

(205 ILCS 205/9006) (from Ch. 17, par. 7309-6)
Sec. 9006. Examiners. The Commissioner shall appoint competent examiners who are not officers or agents of, or in any manner interested in, any savings bank, savings bank holding company, or subsidiaries or affiliates of either, except that they may be depositors therein.
(Source: P.A. 86-1213.)

(205 ILCS 205/9007)
Sec. 9007. (Repealed).
(Source: P.A. 86-1213. Repealed by P.A. 96-1365, eff. 7-28-10.)

(205 ILCS 205/9008) (from Ch. 17, par. 7309-8)
Sec. 9008. Report of examination. Upon completion of each examination, the Secretary may make a report of examination to the board of directors of the savings bank or other entity examined. The report shall be read by each director who shall then execute a signed statement that he has read the report. The statement shall be filed and retained by the savings bank or appropriate entity examined and shall be examined by the Secretary during regular examinations.
(Source: P.A. 97-492, eff. 1-1-12.)

(205 ILCS 205/9009) (from Ch. 17, par. 7309-9)
Sec. 9009. Orders of the Commissioner.
(a) If the affairs of the savings bank, savings bank subsidiary or affiliate, or savings bank holding company are not being conducted in accordance with this Act, the Commissioner shall require the directors, officers, and employees to take any necessary corrective action. If the necessary corrective action is not taken, the Commissioner may issue a formal order to the directors of the savings bank, subsidiary, affiliate, or holding company, to be delivered either personally or by registered or certified mail, specifying a date, which may be immediate or may be a later date, for the performance of the corrective action by the savings bank, subsidiary, affiliate, or holding company. The order or any part thereof shall be subject to Section 11006 of this Act.
(b) If the formal order of the Commissioner, in whole or in part, contains a finding that the business of the savings bank or holding company is being conducted in a fraudulent, illegal, unsafe, or unsound manner or that the violation thereof or the continuance by the savings bank or holding company of the practice to be corrected could cause insolvency, substantial dissipation of assets or earnings, or the impairment of its capital, the order or part thereof shall be complied with immediately on or before the effective date thereof until modified or withdrawn by the Commissioner or modified or terminated by a circuit court. The Commissioner may apply to the circuit court of the county in which the savings bank or holding company is located for enforcement of an order requiring prompt compliance.
(c) If the order, or part thereof, is not subject to subsection (b) and if no hearing pursuant to Section 9018 of this Act has been requested, the Commissioner may, at any time within 90 days after the effective date of the order, institute suit in the circuit court of Sangamon County or the circuit court of the county in which the savings bank or holding company is located to compel the directors, officers, or employees to take the required corrective action. The court, after due process of law, shall adjudicate the question, enter the proper order or orders, and enforce them.
(d) No provision of this Section shall interfere with the exercise by the Commissioner of any provision of Article 11.
(Source: P.A. 91-97, eff. 7-9-99.)

(205 ILCS 205/9010)
Sec. 9010. (Repealed).
(Source: P.A. 86-1213. Repealed by P.A. 97-492, eff. 1-1-12.)

(205 ILCS 205/9011) (from Ch. 17, par. 7309-11)
Sec. 9011. Record keeping and retention of records by a savings bank.
(a) Each savings bank is required to maintain appropriate books and records, as required by the Secretary, that are in accordance with generally accepted accounting principles and the requirements of its insurer of accounts. All books and records shall be current, complete, organized, and accessible to the Secretary, the Secretary's agents and examiners, and to the savings bank's auditors and accountants.
(b) Each savings bank shall implement internal control and security measures for its data processing activities. A contract with a data processing service or for data processing services must provide that records maintained shall at all times be available for examination and audit by the Secretary.
(c) The Secretary may further regulate these matters by the promulgation of rules concerning data processing. As used herein, "data processing" means all electronic or automated systems of communication and data processing by computer.
(d) Unless a federal law requires otherwise, the Secretary may by regulation prescribe periods of time for which savings banks operating under this Act must retain records and after the expiration of which, the savings bank may destroy those records. No liability shall accrue against the savings bank, the Secretary, or this State for destruction of records according to regulations of the Secretary promulgated under the authority of this Section. In any cause or proceeding in which any records may be called in question or be demanded by any savings bank, a showing of the expiration of the period so prescribed shall be sufficient excuse for failure to produce them.
(Source: P.A. 97-492, eff. 1-1-12.)

(205 ILCS 205/9012) (from Ch. 17, par. 7309-12)
(Text of Section from P.A. 100-22)
Sec. 9012. Disclosure of reports of examinations and confidential supervisory information; limitations.
(a) Any report of examination, visitation, or investigation prepared by the Commissioner under this Act, any report of examination, visitation, or investigation prepared by the state regulatory authority of another state that examines a branch of an Illinois State savings bank in that state, any document or record prepared or obtained in connection with or relating to any examination, visitation, or investigation, and any record prepared or obtained by the Commissioner to the extent that the record summarizes or contains information derived from any report, document, or record described in this subsection shall be deemed confidential supervisory information. "Confidential supervisory information" shall not include any information or record routinely prepared by a savings bank and maintained in the ordinary course of business or any information or record that is required to be made publicly available pursuant to State or federal law or rule. Confidential supervisory information shall be the property of the Commissioner and shall only be disclosed under the circumstances and for the purposes set forth in this Section.
The Commissioner may disclose confidential supervisory information only under the following circumstances:
(1) The Commissioner may furnish confidential

supervisory information to federal and state depository institution regulators, or any official or examiner thereof duly accredited for the purpose. Nothing contained in this Act shall be construed to limit the obligation of any savings bank to comply with the requirements relative to examinations and reports nor to limit in any way the powers of the Commissioner relative to examinations and reports.

(2) The Commissioner may furnish confidential

supervisory information to the United States or any agency thereof that to any extent has insured a savings bank's deposits, or any official or examiner thereof duly accredited for the purpose. Nothing contained in this Act shall be construed to limit the obligation relative to examinations and reports of any savings bank in which deposits are to any extent insured by the United States or any agency thereof nor to limit in any way the powers of the Commissioner with reference to examination and reports of the savings bank.

(3) The Commissioner may furnish confidential

supervisory information to the appropriate law enforcement authorities when the Commissioner reasonably believes a savings bank, which the Commissioner has caused to be examined, has been a victim of a crime.

(4) The Commissioner may furnish confidential

supervisory information related to a savings bank, which the Commissioner has caused to be examined, to the administrator of the Revised Uniform Unclaimed Property Act.

(5) The Commissioner may furnish confidential

supervisory information relating to a savings bank, which the Commissioner has caused to be examined, relating to its performance of obligations under the Illinois Income Tax Act and the Illinois Estate and Generation-Skipping Transfer Tax Act to the Illinois Department of Revenue.

(6) The Commissioner may furnish confidential

supervisory information relating to a savings bank, which the Commissioner has caused to be examined, under the federal Currency and Foreign Transactions Reporting Act, 31 United States Code, Section 1051 et seq.

(7) The Commissioner may furnish confidential

supervisory information to any other agency or entity that the Commissioner determines to have a legitimate regulatory interest.

(8) The Commissioner may furnish confidential

supervisory information as otherwise permitted or required by this Act and may furnish confidential supervisory information under any other statute that by its terms or by regulations promulgated thereunder requires the disclosure of financial records other than by subpoena, summons, warrant, or court order.

(9) At the request of the affected savings bank, the

Commissioner may furnish confidential supervisory information relating to the savings bank, which the Commissioner has caused to be examined, in connection with the obtaining of insurance coverage or the pursuit of an insurance claim for or on behalf of the savings bank; provided that, when possible, the Commissioner shall disclose only relevant information while maintaining the confidentiality of financial records not relevant to such insurance coverage or claim and, when appropriate, may delete identifying data relating to any person.

(10) The Commissioner may furnish a copy of a report

of any examination performed by the Commissioner of the condition and affairs of any electronic data processing entity to the savings banks serviced by the electronic data processing entity.

(11) In addition to the foregoing circumstances, the

Commissioner may, but is not required to, furnish confidential supervisory information under the same circumstances authorized for the savings bank pursuant to subsection (b) of this Section, except that the Commissioner shall provide confidential supervisory information under circumstances described in paragraph (3) of subsection (b) of this Section only upon the request of the savings bank.

(b) A savings bank or its officers, agents, and employees may disclose confidential supervisory information only under the following circumstances:
(1) to the board of directors of the savings bank, as

well as the president, vice-president, cashier, and other officers of the savings bank to whom the board of directors may delegate duties with respect to compliance with recommendations for action, and to the board of directors of a savings bank holding company that owns at least 80% of the outstanding stock of the savings bank or other financial institution.

(2) to attorneys for the savings bank and to a

certified public accountant engaged by the savings bank to perform an independent audit; provided that the attorney or certified public accountant shall not permit the confidential supervisory information to be further disseminated.

(3) to any person who seeks to acquire a controlling

interest in, or who seeks to merge with, the savings bank; provided that the person shall agree to be bound to respect the confidentiality of the confidential supervisory information and to not further disseminate the information other than to attorneys, certified public accountants, officers, agents, or employees of that person who likewise shall agree to be bound to respect the confidentiality of the confidential supervisory information and to not further disseminate the information.

(4) to the savings bank's insurance company, if the

supervisory information contains information that is otherwise unavailable and is strictly necessary to obtaining insurance coverage or pursuing an insurance claim for or on behalf of the savings bank; provided that, when possible, the savings bank shall disclose only information that is relevant to obtaining insurance coverage or pursuing an insurance claim, while maintaining the confidentiality of financial information pertaining to customers; and provided further that, when appropriate, the savings bank may delete identifying data relating to any person.

The disclosure of confidential supervisory information by a savings bank pursuant to this subsection (b) and the disclosure of information to the Commissioner or other regulatory agency in connection with any examination, visitation, or investigation shall not constitute a waiver of any legal privilege otherwise available to the savings bank with respect to the information.
(c)(1) Notwithstanding any other provision of this Act or any other law, confidential supervisory information shall be the property of the Commissioner and shall be privileged from disclosure to any person except as provided in this Section. No person in possession of confidential supervisory information may disclose that information for any reason or under any circumstances not specified in this Section without the prior authorization of the Commissioner. Any person upon whom a demand for production of confidential supervisory information is made, whether by subpoena, order, or other judicial or administrative process, must withhold production of the confidential supervisory information and must notify the Commissioner of the demand, at which time the Commissioner is authorized to intervene for the purpose of enforcing the limitations of this Section or seeking the withdrawal or termination of the attempt to compel production of the confidential supervisory information.
(2) Any request for discovery or disclosure of confidential supervisory information, whether by subpoena, order, or other judicial or administrative process, shall be made to the Commissioner, and the Commissioner shall determine within 15 days whether to disclose the information pursuant to procedures and standards that the Commissioner shall establish by rule. If the Commissioner determines that such information will not be disclosed, the Commissioner's decision shall be subject to judicial review under the provisions of the Administrative Review Law, and venue shall be in either Sangamon County or Cook County.
(3) Any court order that compels disclosure of confidential supervisory information may be immediately appealed by the Commissioner, and the order shall be automatically stayed pending the outcome of the appeal.
(d) If any officer, agent, attorney, or employee of a savings bank knowingly and willfully furnishes confidential supervisory information in violation of this Section, the Commissioner may impose a civil monetary penalty up to $1,000 for the violation against the officer, agent, attorney, or employee.
(e) Subject to the limits of this Section, the Commissioner also may promulgate regulations to set procedures and standards for disclosure of the following items:
(1) All fixed orders and opinions made in cases of

appeals of the Commissioner's actions.

(2) Statements of policy and interpretations adopted

by the Commissioner's office, but not otherwise made public.

(3) Nonconfidential portions of application files,

including applications for new charters. The Commissioner shall specify by rule as to what part of the files are confidential.

(4) Quarterly reports of income, deposits, and

financial condition.

(Source: P.A. 100-22, eff. 1-1-18.)

(Text of Section from P.A. 100-64)
Sec. 9012. Disclosure of reports of examinations and confidential supervisory information; limitations.
(a) Any report of examination, visitation, or investigation prepared by the Secretary under this Act, any report of examination, visitation, or investigation prepared by the state regulatory authority of another state that examines a branch of an Illinois State savings bank in that state, any document or record prepared or obtained in connection with or relating to any examination, visitation, or investigation, and any record prepared or obtained by the Secretary to the extent that the record summarizes or contains information derived from any report, document, or record described in this subsection shall be deemed confidential supervisory information. "Confidential supervisory information" shall not include any information or record routinely prepared by a savings bank and maintained in the ordinary course of business or any information or record that is required to be made publicly available pursuant to State or federal law or rule. Confidential supervisory information shall be the property of the Secretary and shall only be disclosed under the circumstances and for the purposes set forth in this Section.
The Secretary may disclose confidential supervisory information only under the following circumstances:
(1) The Secretary may furnish confidential

supervisory information to federal and state depository institution regulators, or any official or examiner thereof duly accredited for the purpose. Nothing contained in this Act shall be construed to limit the obligation of any savings bank to comply with the requirements relative to examinations and reports nor to limit in any way the powers of the Secretary relative to examinations and reports.

(2) The Secretary may furnish confidential

supervisory information to the United States or any agency thereof that to any extent has insured a savings bank's deposits, or any official or examiner thereof duly accredited for the purpose. Nothing contained in this Act shall be construed to limit the obligation relative to examinations and reports of any savings bank in which deposits are to any extent insured by the United States or any agency thereof nor to limit in any way the powers of the Secretary with reference to examination and reports of the savings bank.

(2.5) The Secretary may furnish confidential

supervisory information to a Federal Home Loan Bank in connection with any savings bank that is a member of the Federal Home Loan Bank or in connection with any application by the savings bank before the Federal Home Loan Bank. The confidential supervisory information shall remain the property of the Secretary and may not be further disclosed without the Secretary's permission.

(3) The Secretary may furnish confidential

supervisory information to the appropriate law enforcement authorities when the Secretary reasonably believes a savings bank, which the Secretary has caused to be examined, has been a victim of a crime.

(4) The Secretary may furnish confidential

supervisory information related to a savings bank, which the Secretary has caused to be examined, to the administrator of the Uniform Disposition of Unclaimed Property Act.

(5) The Secretary may furnish confidential

supervisory information relating to a savings bank, which the Secretary has caused to be examined, relating to its performance of obligations under the Illinois Income Tax Act and the Illinois Estate and Generation-Skipping Transfer Tax Act to the Illinois Department of Revenue.

(6) The Secretary may furnish confidential

supervisory information relating to a savings bank, which the Secretary has caused to be examined, under the federal Currency and Foreign Transactions Reporting Act, 31 United States Code, Section 1051 et seq.

(7) The Secretary may furnish confidential

supervisory information to any other agency or entity that the Secretary determines to have a legitimate regulatory interest.

(8) The Secretary may furnish confidential

supervisory information as otherwise permitted or required by this Act and may furnish confidential supervisory information under any other statute that by its terms or by regulations promulgated thereunder requires the disclosure of financial records other than by subpoena, summons, warrant, or court order.

(9) At the request of the affected savings bank, the

Secretary may furnish confidential supervisory information relating to the savings bank, which the Secretary has caused to be examined, in connection with the obtaining of insurance coverage or the pursuit of an insurance claim for or on behalf of the savings bank; provided that, when possible, the Secretary shall disclose only relevant information while maintaining the confidentiality of financial records not relevant to such insurance coverage or claim and, when appropriate, may delete identifying data relating to any person.

(10) The Secretary may furnish a copy of a report of

any examination performed by the Secretary of the condition and affairs of any electronic data processing entity to the savings banks serviced by the electronic data processing entity.

(11) In addition to the foregoing circumstances, the

Secretary may, but is not required to, furnish confidential supervisory information under the same circumstances authorized for the savings bank pursuant to subsection (b) of this Section, except that the Secretary shall provide confidential supervisory information under circumstances described in paragraph (3) of subsection (b) of this Section only upon the request of the savings bank.

(b) A savings bank or its officers, agents, and employees may disclose confidential supervisory information only under the following circumstances:
(1) to the board of directors of the savings bank, as

well as the president, vice-president, cashier, and other officers of the savings bank to whom the board of directors may delegate duties with respect to compliance with recommendations for action, and to the board of directors of a savings bank holding company that owns at least 80% of the outstanding stock of the savings bank or other financial institution.

(2) to attorneys for the savings bank and to a

certified public accountant engaged by the savings bank to perform an independent audit; provided that the attorney or certified public accountant shall not permit the confidential supervisory information to be further disseminated.

(3) to any person who seeks to acquire a controlling

interest in, or who seeks to merge with, the savings bank; provided that the person shall agree to be bound to respect the confidentiality of the confidential supervisory information and to not further disseminate the information other than to attorneys, certified public accountants, officers, agents, or employees of that person who likewise shall agree to be bound to respect the confidentiality of the confidential supervisory information and to not further disseminate the information.

(4) to the savings bank's insurance company, if the

supervisory information contains information that is otherwise unavailable and is strictly necessary to obtaining insurance coverage or pursuing an insurance claim for or on behalf of the savings bank; provided that, when possible, the savings bank shall disclose only information that is relevant to obtaining insurance coverage or pursuing an insurance claim, while maintaining the confidentiality of financial information pertaining to customers; and provided further that, when appropriate, the savings bank may delete identifying data relating to any person.

(5) to a Federal Home Loan Bank of which it is a

member.

The disclosure of confidential supervisory information by a savings bank pursuant to this subsection (b) and the disclosure of information to the Secretary or other regulatory agency in connection with any examination, visitation, or investigation shall not constitute a waiver of any legal privilege otherwise available to the savings bank with respect to the information.
(c) (1) Notwithstanding any other provision of this Act or any other law, confidential supervisory information shall be the property of the Secretary and shall be privileged from disclosure to any person except as provided in this Section. No person in possession of confidential supervisory information may disclose that information for any reason or under any circumstances not specified in this Section without the prior authorization of the Secretary. Any person upon whom a demand for production of confidential supervisory information is made, whether by subpoena, order, or other judicial or administrative process, must withhold production of the confidential supervisory information and must notify the Secretary of the demand, at which time the Secretary is authorized to intervene for the purpose of enforcing the limitations of this Section or seeking the withdrawal or termination of the attempt to compel production of the confidential supervisory information.
(2) Any request for discovery or disclosure of confidential supervisory information, whether by subpoena, order, or other judicial or administrative process, shall be made to the Secretary, and the Secretary shall determine within 15 days whether to disclose the information pursuant to procedures and standards that the Secretary shall establish by rule. If the Secretary determines that such information will not be disclosed, the Secretary's decision shall be subject to judicial review under the provisions of the Administrative Review Law, and venue shall be in either Sangamon County or Cook County.
(3) Any court order that compels disclosure of confidential supervisory information may be immediately appealed by the Secretary, and the order shall be automatically stayed pending the outcome of the appeal.
(d) If any officer, agent, attorney, or employee of a savings bank knowingly and willfully furnishes confidential supervisory information in violation of this Section, the Secretary may impose a civil monetary penalty up to $1,000 for the violation against the officer, agent, attorney, or employee.
(e) Subject to the limits of this Section, the Secretary also may promulgate regulations to set procedures and standards for disclosure of the following items:
(1) All fixed orders and opinions made in cases of

appeals of the Secretary's actions.

(2) Statements of policy and interpretations adopted

by the Secretary's office, but not otherwise made public.

(3) Nonconfidential portions of application files,

including applications for new charters. The Secretary shall specify by rule as to what part of the files are confidential.

(4) Quarterly reports of income, deposits, and

financial condition.

(Source: P.A. 100-64, eff. 8-11-17.)

(205 ILCS 205/9013) (from Ch. 17, par. 7309-13)
Sec. 9013. Examination of data processing centers. The Commissioner may examine any data processing center that provides data processing or related services to a savings bank with the same frequency as the savings bank served.
(Source: P.A. 86-1213.)

(205 ILCS 205/9014) (from Ch. 17, par. 7309-14)
Sec. 9014. Annual audit.
(a) At least once in each year, but in no case more than 12 months after the last audit conducted pursuant to this Section, it shall be mandatory for each savings bank to cause its books, records, and accounts to be audited by an independent licensed public accountant not connected with the savings bank. This audit must produce a certified financial statement. The Commissioner may prescribe the scope of the audit within generally accepted auditing standards.
(b) The report of the audit shall be given to a committee composed of not fewer than 3 members of the board of directors, a majority of whom may not be an officer, employee, or agent of the savings bank, and the committee shall, at the meeting of the board of directors following receipt of the report, present in detail the nature, extent, and result of the report. A written summary of the committee's presentation, including a detailed listing of all criticisms made by the accountant conducting the audit and any responses thereto made by any member of the board of directors or any officer of the savings bank, shall be sent by registered mail to all members of the board of directors not present at the meeting at which the committee made its presentation.
(c) A copy of the audit report, including a balance sheet of the savings bank on the date of the audit and a statement of income and expenses of the savings bank during the year ending with the date of the audit and, if and when such is used, a copy of any written summary prepared for absent members of the board of directors shall be filed with the Commissioner by the committee receiving the report within 90 days of the audit date; except that the Commissioner may, for good cause shown, extend the filing date for up to 60 additional days.
(d) The report filed with the Commissioner shall be certified by the independent licensed public accountant conducting the audit. If any savings bank required to make an audit shall fail to cause an audit to be made, the Commissioner shall cause the audit to be made by an independent licensed public accountant at the savings bank's expense. In lieu of the audit required by this Section, the Commissioner may accept any audit or financial statement or portion thereof made exclusively for or in accordance and in compliance with regulations adopted by the Federal Deposit Insurance Corporation.
(e) A savings bank holding company shall cause its books and records to be audited at least once annually by an independent licensed public accountant. A copy of the independent licensed public accountant's report, along with all supporting documentation, shall be filed with the Commissioner. The report of audit shall be on a consolidated basis unless, in the auditor's opinion, certain subsidiaries or parent entities should be reported separately. If separate reports are prepared, they shall be prepared on the same basis as the report on the holding company.
(Source: P.A. 89-320, eff. 1-1-96; 90-301, eff. 8-1-97.)

(205 ILCS 205/9015) (from Ch. 17, par. 7309-15)
Sec. 9015. Unsafe and unsound practices; orders of prohibition and removal.
(a) The violation of any of the following provisions of this Act: Article 5, subsection (b) of Section 4009, Section 7006, Section 9005, and Section 9014 is deemed to be an unsafe and unsound practice and creates an unsafe and unsound condition in the savings bank. The savings bank or the institution affiliated party responsible for the violation may be subject to the assessment of civil money penalties and other enforcement powers of the Secretary, as specified in this Article, in Article 11, and by regulation of the Secretary.
(b) Continued violation of any of those provisions after the Secretary issues formal notice to correct shall subject the directors of the savings bank at fault to immediate removal from the board and to a permanent order of prohibition from direct or indirect participation in the affairs of any financial institution subject to this Act, the Illinois Savings and Loan Act of 1985, or the Residential Mortgage License Act of 1987.
(c) The Secretary may promulgate rules and regulations to implement this Section.
(Source: P.A. 97-492, eff. 1-1-12.)

(205 ILCS 205/9016) (from Ch. 17, par. 7309-16)
Sec. 9016. Cease and desist proceedings.
(a) If, in the opinion of the Commissioner or in the opinion of any federal banking agency that provides complete and documented evidence to the Commissioner, an officer, director, or controlling stockholder of a savings bank operating under this Act or a subsidiary or an affiliate of an institution operating under this Act, is engaging in, has engaged in, is about to engage in, or is conspiring to engage in one or more unsafe or unsound practices in conducting the institution's business; or is, has, or is about to violate an applicable law, regulation, directive of the Commissioner, of the Federal Deposit Insurance Corporation, or has not complied with a condition imposed in writing by the Commissioner, the Federal Deposit Insurance Corporation, or of any court of law, then the Commissioner may, in his discretion, issue to the violator notice of charges resulting from the violation.
(b) The notice of charges shall factually specify the act or violations committed; the law, rule, order, decree, directive, or condition violated; specify necessary curative measures and a time within which to cure; and impose any penalties or sanctions mandated by law or regulation.
(Source: P.A. 86-1213.)

(205 ILCS 205/9017) (from Ch. 17, par. 7309-17)
Sec. 9017. (Repealed).
(Source: P.A. 97-492, eff. 1-1-12. Repealed by P.A. 98-1081, eff. 1-1-15.)

(205 ILCS 205/9018) (from Ch. 17, par. 7309-18)
Sec. 9018. Administrative review. Except as provided in Article 10 and as otherwise specifically provided by this Act, any person aggrieved by a decision of the Secretary under this Act may receive a hearing before the Secretary under Sections 9018.1 through 9018.4 of this Act.
(Source: P.A. 97-492, eff. 1-1-12.)

(205 ILCS 205/9018.1)
Sec. 9018.1. Hearing upon verified complaint. The Secretary shall, upon receiving the verified complaint in writing of any aggrieved person setting forth facts that, if proved, would constitute grounds for reversal or change of any decision, order, or action of the Secretary, except as provided in Section 9018 of this Act, grant a hearing on the complaint. If the aggrieved person desires such a hearing, he or she shall, within 10 days after receipt of notice of such decision, order, or action, file written notice with the Secretary of intent to demand a hearing and shall, within 30 days after receipt of notice of such decision, order, or action, file his or her verified complaint in writing. The date of the hearing may not be earlier than 15 days nor later than 30 days after the date of receipt of verified complaint in writing. The Secretary shall, at least 10 days prior to the date set for the hearing, notify in writing the person aggrieved by such decision, order, or action, referred to in this Section as the respondent, and all other parties to the action, that a hearing will be held on the date designated and shall afford the respondent and all other parties to the action an opportunity to be heard in person or by counsel in reference thereto. Written notice may be served by delivery of the same personally to the respondent and all other parties to the action or by mailing the notice by registered or certified mail to the place of business specified by the respondent and all other parties to the action in the last notification to the Secretary. At the time and place fixed in the notice, the Secretary or his or her authorized agent, referred to in this Section as the hearing officer, shall proceed to hear the charges and the respondent, all other parties to the action, and the complainant shall be accorded ample opportunity to present in person or by counsel such statements, testimony, evidence, and argument as may be pertinent to the issues. The hearing officer may continue such hearing from time to time.
The hearing officer may subpoena any person in this State and may take testimony either orally, by deposition, or by exhibit, with the same fees and mileage and in the same manner as prescribed by law in judicial proceedings in civil cases in circuit courts of this State.
The hearing officer may administer oaths to witnesses at any hearing that the hearing officer is authorized by law to conduct.
After the hearing, the Secretary shall make a determination approving, modifying, or disapproving the decision, order, or action of the Secretary as his or her final administrative decision.
(Source: P.A. 97-492, eff. 1-1-12.)

(205 ILCS 205/9018.2)
Sec. 9018.2. Record of proceedings; expenses. The Secretary, at his or her expense, unless otherwise provided in this Act, shall provide a stenographer to take down the testimony and preserve a record of all proceedings at the hearing. The notice of hearing, complaint, and all other documents in the nature of pleadings and written motions filed in the proceedings, the transcript of testimony, the report of the hearing officer, and orders of the Secretary shall be the record of such proceedings. The Secretary shall furnish a transcript of the record to any person interested in such hearing upon payment of the actual cost thereof.
A copy of the hearing officer's report and the Secretary's orders shall be served as notice of the hearing on the respondent and all other parties to the action by the Secretary, either personally or by registered or certified mail, as provided in this Act. All expenses incurred by the Secretary, including the compensation of the hearing officer, shall be paid by the parties to the hearing and shall be divided among them in equal shares.
(Source: P.A. 97-492, eff. 1-1-12.)

(205 ILCS 205/9018.3)
Sec. 9018.3. Subpoena; deposition. All subpoenas issued under the laws of this State pertaining to or concerning savings banks may be served by any person who is not a minor. The fees of witnesses for attendance and travel shall be the same as fees of witnesses before the circuit courts of this State. Witness fees are to be paid at the time the witness is excused from further attendance, when the witness is subpoenaed at the instance of the Secretary or any officer or any employee designated by him or her for the purpose of conducting any investigation, inquiry, or hearing. The disbursements made in the payment of witness fees shall be audited and paid in the same manner as are other expenses of the Secretary. Whenever a subpoena is issued at the instance of a complainant, respondent, or other party to any proceeding, the Secretary may require that the cost of service thereof and the fee of the same shall be borne by the party at whose instance the witness is summoned, and the Secretary shall have power, in his or her discretion, to require a deposit to cover the cost of such service and witness fees and the payment of legal witness fees and mileage to the witness when served with a subpoena. A subpoena issued under this Section shall be served in the same manner as a subpoena issued out of a court.
Any person served with a subpoena to appear and testify or to produce books, papers, accounts, or documents, either in person or by deposition, in the manner provided in this Section, issued by the Secretary or by any officer or any employee designated by him or her to conduct any such investigation, inquiry, or hearing, in the course of an investigation, inquiry, or hearing conducted under any of the provisions of the laws of this State pertaining to savings banks, and who refuses or neglects to appear or to testify, or to produce books, papers, accounts, and documents relative to such investigation, inquiry, or hearing as commanded in such subpoena, shall be guilty of a petty offense.
Any circuit court of this State, on application of the Secretary or an officer or an employee designated by the Secretary for the purpose of conducting any investigation, inquiry, or hearing, may, in his or her discretion, compel the attendance of witnesses, the production of books, papers, accounts, and documents, and the giving of testimony before the Secretary or before any officer or any employee designated by the Secretary for the purpose of conducting any such investigation, inquiry, or hearing, in person or by deposition, in the manner provided in this Section, by an attachment for contempt or otherwise, in the same manner as production of evidence may be compelled before a court.
The Secretary, any officer or employee designated by the Secretary for the purpose of conducting any investigation, inquiry, or hearing, or any party may, in any investigation, inquiry, or hearing, cause the deposition of witnesses residing within or outside of the State to be taken in the manner prescribed by law for taking like depositions in civil cases in courts of this State and, to that end, may compel the attendance of witnesses and the production of papers, books, accounts, and documents.
(Source: P.A. 97-492, eff. 1-1-12.)

(205 ILCS 205/9018.4)
Sec. 9018.4. Review under Administrative Review Law. Except as provided in Article 10, any person affected by a final administrative decision of the Secretary may have the decision reviewed only under and in accordance with the Administrative Review Law.
The provisions of the Administrative Review Law, all amendments and modifications to the Administrative Review Law, and the rules adopted under the Administrative Review Law, shall apply to and govern all proceedings for the judicial review of final administrative decisions of the Secretary under this Act. For the purposes of this Section, "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
Appeals from all final orders and judgments entered by a court in review of any final administrative decision of the Board under this Act may be taken as in other civil cases.
(Source: P.A. 97-492, eff. 1-1-12.)

(205 ILCS 205/9019)
Sec. 9019. Reliance on the Commissioner.
(a) The Commissioner may issue an opinion in response to a specific request from a member of the public or the banking or thrift industry or on his own initiative. The opinion may be in the form of an interpretive letter, no-objection letter, or other issuance the Commissioner deems appropriate.
(b) If the Commissioner determines that the opinion is useful for the general guidance of the public or savings banks, the Commissioner may disseminate the opinion by newsletter, via an electronic medium such as the internet, in a volume of statutes or related materials published by the Commissioner or others, or by other means reasonably calculated to notify persons affected by the opinion. A published opinion must be redacted to preserve the confidentiality of the requesting party unless the requesting party consents to be identified in the published opinion.
(c) No savings bank or other person shall be liable under this Act for any act done or omitted in good faith in conformity with any rule, interpretation, or opinion issued by the Commissioner, notwithstanding that after the act or omission has occurred, the rule, interpretation, or opinion upon which reliance is placed is amended, rescinded, or determined by judicial or other authority to be invalid for any reason.
(Source: P.A. 92-483, eff. 8-23-01.)



Article 10 - Involuntary Liquidation

(205 ILCS 205/Art. 10 heading)

(205 ILCS 205/10001)
Sec. 10001. (Repealed).
(Source: P.A. 92-483, eff. 8-23-01. Repealed by P.A. 96-1365, eff. 7-28-10.)

(205 ILCS 205/10002)
Sec. 10002. (Repealed).
(Source: P.A. 90-301, eff. 8-1-97. Repealed by P.A. 96-1365, eff. 7-28-10.)

(205 ILCS 205/10003)
Sec. 10003. (Repealed).
(Source: P.A. 86-1213. Repealed by P.A. 96-1365, eff. 7-28-10.)

(205 ILCS 205/10004)
Sec. 10004. (Repealed).
(Source: P.A. 90-301, eff. 8-1-97. Repealed by P.A. 96-1365, eff. 7-28-10.)

(205 ILCS 205/10005)
Sec. 10005. (Repealed).
(Source: P.A. 86-1213. Repealed by P.A. 96-1365, eff. 7-28-10.)

(205 ILCS 205/10006)
Sec. 10006. (Repealed).
(Source: P.A. 86-1213. Repealed by P.A. 96-1365, eff. 7-28-10.)

(205 ILCS 205/10007)
Sec. 10007. (Repealed).
(Source: P.A. 86-1213. Repealed by P.A. 96-1365, eff. 7-28-10.)

(205 ILCS 205/10008)
Sec. 10008. (Repealed).
(Source: P.A. 86-1213. Repealed by P.A. 96-1365, eff. 7-28-10.)

(205 ILCS 205/10011)
Sec. 10011. Appointment of a receiver following taking of custody. If, following the taking of custody of a savings bank, the Secretary determines that the appointment of a receiver is appropriate, then the provisions of this Article shall apply.
(Source: P.A. 96-1365, eff. 7-28-10.)

(205 ILCS 205/10015)
Sec. 10015. Secretary's proceedings exclusive. Except by the authority of the Secretary, represented by the Attorney General, or the Federal Deposit Insurance Corporation pursuant to the Federal Deposit Insurance Act, no complaint shall be filed or proceedings commenced in any court for the dissolution of, the winding up of the affairs of, or the appointment of a receiver for any savings bank on the grounds that:
(1) it is insolvent;
(2) its capital is impaired or it is otherwise in an

unsound condition;

(3) its business is being conducted in an unlawful,

fraudulent or unsafe manner;

(4) it is unable to continue operations; or
(5) its examination has been obstructed or impaired.
(Source: P.A. 96-1365, eff. 7-28-10.)

(205 ILCS 205/10020)
Sec. 10020. Capital impairment; correction.
(a) If the Secretary, with respect to a savings bank, shall find:
(1) its capital is impaired or it is otherwise in an

unsound condition;

(2) its business is being conducted in an unlawful

manner, including, without limitation, in violation of any provisions of this Act, or in a fraudulent or unsafe manner;

(3) it is unable to continue operations; or
(4) its examination has been obstructed or impeded;
then the Secretary may give notice to the board of directors of his or her finding or findings. If the situation so found by the Secretary shall not be corrected to his or her satisfaction within a period of at least 60 but no more than 180 days after receipt of the notice, which period shall be determined by the Secretary and set forth in the notice, then the Secretary, at the termination of that period, may take possession and control of the savings bank and its assets as provided for in this Act for the purpose of examination, reorganization, or liquidation through receivership.
(b) If the Secretary has given notice to the board of directors of his or her findings, as provided in subsection (a), and the time period prescribed in that notice has expired, the Secretary may extend the time period prescribed in that notice for such period as the Secretary deems appropriate.
(Source: P.A. 96-1365, eff. 7-28-10.)

(205 ILCS 205/10025)
Sec. 10025. Capital impairment; emergency. If, in addition to a finding as provided in Section 10020 of this Act, the Secretary is of the opinion and finds that an emergency exists that may result in serious losses to the depositors or the inability of the savings bank to continue in operations, meet the demands of its depositors, or pay its obligations in the normal course of business, he or she may, in his or her discretion, without having given the notice provided for in Section 10020, and whether or not proceedings under Section 10020 have been instituted or are then pending, take possession and control of the savings bank and its assets for the purpose of examination, reorganization, or liquidation through receivership.
(Source: P.A. 96-1365, eff. 7-28-10.)

(205 ILCS 205/10030)
Sec. 10030. Secretary's possession; power. The Secretary may take possession and control of a savings bank and its assets by posting upon the premises a notice reciting that the Secretary is assuming possession pursuant to this Act and the time when his or her possession shall be deemed to commence, which time shall not pre-date the posting of the notice. Promptly after taking possession and control of a savings bank, if the Federal Deposit Insurance Corporation is not appointed as receiver, the Secretary shall file a copy of the notice posted upon the premises in the circuit court in the county in which the savings bank is located, and thereupon the clerk of such court shall note the filing of the notice upon the records of the court, and shall enter such cause as a court action upon the dockets of such court under the name and style of "In the matter of the possession and control of the Secretary of (insert the name of such savings bank)", and thereupon the court wherein the cause is docketed shall be vested with jurisdiction to hear and determine all issues and matters pertaining to or connected with the Secretary's possession and control of the savings bank as provided in this Act, and such further issues and matters pertaining to or connected with the Secretary's possession and control as may be submitted to the court for its adjudication by the Secretary. When the Secretary has taken possession and control of a savings bank and its assets, then he or she shall be vested with the full powers of management and control, including without limitation the following:
(1) the power to continue or to discontinue the

business;

(2) the power to stop or to limit the payment of its

obligations; provided, however with respect to a qualified financial contract between any party and a savings bank or a branch or agency of which the Secretary has taken possession and control, which party has a perfected security interest in collateral or other valid lien or security interest in collateral enforceable against third parties pursuant to a security arrangement related to that qualified financial contract, the party may retain all of the collateral and upon repudiation or termination of that qualified financial contract in accordance with its terms apply the collateral in satisfaction of any claims secured by the collateral; in no event shall the total amount so applied exceed the global net payment obligation, if any;

(3) the power to collect and to use its assets and to

give valid receipts and acquittances therefore;

(4) the power to employ and to pay any necessary

assistants;

(5) the power to execute any instrument in the name

of the savings bank;

(6) the power to commence, defend, and conduct in its

name any action or proceeding in which it may be a party;

(7) the power, upon the order of the court, to sell

and convey its assets in whole or in part, and to sell or compound bad or doubtful debts upon terms and conditions as may be fixed in such order;

(8) the power, upon the order of the court, to make

and to carry out agreements with other savings banks or with the United States or any agency thereof that shall insure the savings bank's deposits, in whole or in part, for the payment or assumption of the savings bank's liabilities, in whole or in part, and to transfer assets and to make guaranties, in whole or in part, and to transfer assets and to make guaranties in connection therewith;

(9) the power, upon the order of the court, to borrow

money in the name of the savings bank and to pledge its assets as security for the loan;

(10) the power to terminate his or her possession and

control by restoring the savings bank to its board of directors;

(11) the power to reorganize the savings bank as

provided in this Act;

(12) the power to appoint a receiver and to order

liquidation of the savings bank as provided in this Act; and

(13) the power, upon the order of the court and

without the appointment of a receiver, to determine that the savings bank has been closed for the purpose of liquidation without adequate provision being made for payment of its depositors, and thereupon the savings bank shall be deemed to have been closed on account of inability to meet the demands of its depositors.

As soon as practical after taking possession, the Secretary shall make his or her examination of the condition of the savings bank and an inventory of the assets. Unless the time shall be extended by order of the court, and unless the Secretary shall have otherwise settled the affairs of a savings bank pursuant to the provisions of this Act, at the termination of 30 days from the time of taking possession and control of a savings bank for the purpose of examination, reorganization or liquidation through receivership, the Secretary shall either terminate his or her possession and control by restoring the savings bank to its board of directors or appoint a receiver and order the liquidation of the savings bank as provided in this Act. All necessary and reasonable expenses of the Secretary's possession and control and of its reorganization shall be borne by the savings bank and may be paid by the Secretary from its assets. If the Federal Deposit Insurance Corporation is appointed by the Secretary as receiver of a savings bank, or the Federal Deposit Insurance Corporation takes possession of the savings bank, the receivership proceedings and the powers and duties of the Federal Deposit Insurance Corporation shall be governed by the Federal Deposit Insurance Act and regulations promulgated under that Act rather than the provisions of this Act.
(Source: P.A. 96-1365, eff. 7-28-10.)

(205 ILCS 205/10035)
Sec. 10035. Secretary's possession; limitation of actions. Except when the Federal Deposit Insurance Corporation has taken possession of the savings bank or is acting as receiver, if the Secretary has taken possession and control of a savings bank and its assets, there shall be a postponement until 6 months after the commencement of the possession of the date upon which any period of limitation fixed by a statute or agreement would otherwise expire on a claim or right of action of the savings bank, or upon which an appeal must be taken or a pleading or other document must be filed by the savings bank in any pending action or proceeding. No judgment, lien, levy, attachment, or other similar legal process shall be enforced upon or satisfied in whole or in part from any asset of the savings bank while it is in the possession of the Secretary, except upon the order of the court referred to in Section 10030 entered in due course pursuant to Section 10090 of this Act. The provisions of this Section shall continue to apply and shall govern notwithstanding the appointment of and the possession by a receiver pursuant to Section 10055 of this Act.
(Source: P.A. 96-1365, eff. 7-28-10.)

(205 ILCS 205/10040)
Sec. 10040. Reorganization. The Secretary, while in possession and control of a savings bank and its assets, after according a hearing to interested parties as he or she may determine and upon the order of the court, may propose a reorganization plan. The reorganization plan shall become effective only (1) when the requirements of Section 10045 are satisfied, and (2) when, after reasonable notice of such reorganization, as the case may require (A) depositors and other creditors of such savings bank representing at least 75% in amount of its total deposits and other liabilities as shown by the books of the savings bank, (B) stockholders owning at least two-thirds of its outstanding capital stock as shown by the books of the savings bank, or (C) both depositors and other creditors representing at least 75% in amount of the total deposits and other liabilities and stockholders owning at least two-thirds of its outstanding capital stock as shown by the books of the savings bank, shall have consented in writing to the plan of reorganization; provided, however, that claims of depositors or other creditors that will be satisfied in full on demand under the provisions of the plan of reorganization shall not be included among the total deposits and other liabilities of the savings bank in determining the 75% required under this Section. When such reorganization becomes effective, all books, records, and assets of the savings bank shall be disposed of in accordance with the provisions of the plan and the affairs of the savings bank shall be conducted by its board of directors in the manner provided by the plan and under the conditions, restrictions, and limitations prescribed by the Secretary. In any reorganization approved and effective as provided in this Section, all depositors and other creditors and stockholders of the savings bank, whether or not they shall have consented to the plan of reorganization, shall be fully and in all respects subject to and bound by its provisions, and claims of all depositors and other creditors shall be treated as if they have consented to the plan of reorganization. A department, agency, or political subdivision of this State holding a claim that will not be paid in full is authorized to participate in a plan of reorganization as any other creditor and shall be subject to and bound by its provisions as any other creditor.
(Source: P.A. 96-1365, eff. 7-28-10.)

(205 ILCS 205/10045)
Sec. 10045. Requirements of reorganization plan. A plan of reorganization for a savings bank shall not be proposed under this Act unless all of the following are met:
(1) the plan is feasible and fair to all classes of

depositors, creditors and stockholders;

(2) the face amount of the interest accorded to any

class of depositors, creditors and stockholders under the plan does not exceed the value of the assets upon liquidation less the full amount of the claims of all prior classes, subject, however, to any fair adjustment for new capital that any class will pay in under the plan;

(3) the plan assures the removal of any director,

officer, or employee responsible for any unsound or unlawful action or the existence of an unsound condition;

(4) any merger or consolidation provided by the plan

conforms to the requirements of this Act; and

(5) any reorganized savings bank provided by the plan

conforms to the requirements of this Act for the organization of a savings bank.

(Source: P.A. 96-1365, eff. 7-28-10.)

(205 ILCS 205/10050)
Sec. 10050. Reorganization; emergency. Whenever, in the course of reorganization, supervening conditions render the plan of reorganization unfair or its execution impractical, the Secretary may modify the plan, provided the modification is with the written consent of the depositors and other creditors representing at least 75% in amount of the total deposits and other liabilities which are impaired or lessened by the modification, or may, provided the Federal Deposit Insurance has not been appointed, appoint a receiver for liquidation as provided in this Act.
(Source: P.A. 96-1365, eff. 7-28-10.)

(205 ILCS 205/10055)
Sec. 10055. Appointment of receiver; court proceeding.
(a) If the Secretary determines, which determination may be made at the time of or any time subsequent to his or her taking possession and control of a savings bank and its assets, that no practical possibility exists to reorganize the savings bank after reasonable efforts have been made and that it should be liquidated through receivership, then the Secretary shall appoint a receiver and require of the receiver the bond and security as the Secretary deems proper, and the Secretary, represented by the Attorney General, shall, if the Federal Deposit Insurance Corporation is not acting as receiver, file a complaint for the dissolution or winding up of the affairs of the savings bank in the circuit court of the county where such savings bank is located.
(b) Unless the Federal Deposit Insurance Corporation is acting as receiver for the savings bank, the Secretary, upon taking possession and control of a savings bank and its assets, may and, if he or she has not previously done so, shall, immediately upon filing a complaint for dissolution, make an examination of the affairs of the trust department of the savings bank or appoint a corporate fiduciary or other suitable person to make the examination as the Secretary's agent. The examination shall be conducted in accordance with and pursuant to the authority granted under Section 5-2 of the Corporate Fiduciary Act, as now or hereafter amended, and the corporate fiduciary or other suitable person conducting the examination shall have and may exercise on behalf of the Secretary all of the powers and authority granted to the Secretary thereunder. The report of examination shall, to the extent reasonably possible, identify those governing instruments with specific instructions concerning the appointment of a successor fiduciary. A copy of the report shall be filed in any dissolution proceeding filed by the Secretary. The reasonable fees and necessary expenses of the examining corporate fiduciary or other suitable person, as approved by the Secretary or as recommended by the Secretary and approved by the court if a dissolution proceeding has been filed, shall be borne by the subject savings bank and shall have the same priority for payment as the reasonable and necessary expenses of the Secretary in conducting an examination.
As soon as reasonably can be done, the Secretary, if he or she deems it advisable, shall seek the advice and instruction of the court concerning the removal of the corporate fiduciary as to all of its fiduciary accounts and the appointment of a successor fiduciary, which may be the examining corporate fiduciary, to take over and administer all of the fiduciary accounts being administered by the trust department of the savings bank. The corporate fiduciary or other suitable person appointed to make the examination shall make a proper accounting, in the manner and scope as determined by the Secretary to be practical and advisable under the circumstances, on behalf of the trust department of the savings bank and no guardian ad litem need be appointed to review the accounting.
(Source: P.A. 96-1365, eff. 7-28-10.)

(205 ILCS 205/10060)
Sec. 10060. Notice of receivership. Upon appointing a receiver, other than the Federal Deposit Insurance Corporation, and upon the filing of a complaint for the dissolution or winding up of the affairs of a savings bank, the Secretary shall cause notice to be given in such newspaper as he or she directs once each week for twelve consecutive weeks calling on all persons who may have claims against such savings bank to present the same to the receiver and to make legal proof thereof and notifying all such persons and all to whom it may concern of the filing of a complaint for the dissolution or winding up of the affairs of the savings bank and stating the name and location of said court. All persons who may have claims against such savings bank and the receiver to whom the persons have presented their claims may present them to the clerk of the court, and the allowance or disallowance of the claims by the court in connection with such proceedings shall be deemed an adjudication in a court of competent jurisdiction.
(Source: P.A. 96-1365, eff. 7-28-10.)

(205 ILCS 205/10065)
Sec. 10065. Receiver's powers; duties. Other than the Federal Deposit Insurance Corporation, which shall derive its powers and perform its duties pursuant to the Federal Deposit Insurance Act and regulations promulgated thereunder, the receiver for a savings bank, under the direction of the Secretary, shall have the power and authority and is charged with the duties and responsibilities as follows:
(1) He or she shall take possession of and, for the

purpose of the receivership, the title to the books, records, and assets of every description of the savings bank.

(2) He or she shall proceed to collect all debts,

dues and claims belonging to the savings bank.

(3) He or she shall file with the Secretary a copy of

each report that he or she makes to the court, together with such other reports and records as the Secretary may require.

(4) He or she shall have authority to sue and defend

in his or her own name with respect to the affairs, assets, claims, debts, and choses in action of the savings bank.

(5) He or she shall have authority, and it shall be

his or her duty, to surrender to the customers of such savings bank their private papers and valuables left with the savings bank for safekeeping, upon satisfactory proof of ownership.

(6) He or she shall have authority to redeem or take

down collateral hypothecated by the savings bank to secure its notes or other evidence of indebtedness whenever the Secretary deems it to the best interest of the creditors of the savings bank to do so.

(7) Whenever he or she finds it necessary in his or

her opinion to use and employ money of the savings bank, in order to protect fully and benefit the savings bank, by the purchase or redemption of any property, real or personal, in which the savings bank may have any rights by reason of any bond, mortgage, assignment, or other claim thereto, he or she may certify the facts together with his or her opinions as to the value of the property involved, and the value of the equity the savings bank may have in the property to the Secretary, together with a request for the right and authority to use and employ so much of the money of the savings bank as may be necessary to purchase the property, or to redeem the same from a sale if there was a sale, and if the request is granted, the receiver may use so much of the money of the savings bank as the Secretary may have authorized to purchase the property at such sale.

(8) He or she shall deposit daily all monies

collected by him or her in any savings bank selected by the Secretary, who may require of (and the savings bank so selected may furnish) such depository satisfactory securities or satisfactory surety bond for the safekeeping and prompt payment of the money so deposited. The deposits shall be made in the name of the Secretary in trust for the savings bank and be subject to withdrawal upon his or her order or upon the order of such persons as the Secretary may designate. Such monies may be deposited without interest, unless otherwise agreed. However, if any interest was paid by such depository, it shall accrue to the benefit of the particular trust to which the deposit belongs.

(9) He or she shall do things and take such steps

from time to time under the direction and approval of the Secretary as may reasonably appear to be necessary to conserve the savings bank's assets and secure the best interests of the creditors of the savings bank.

(10) He or she shall record any judgment of

dissolution entered in a dissolution proceeding and thereupon deliver to the Secretary a certified copy thereof, together with all books of accounts and ledgers of the savings bank for preservation.

(Source: P.A. 96-1365, eff. 7-28-10.)

(205 ILCS 205/10070)
Sec. 10070. Receiver's powers; court directions. Upon the order of the court wherein the Secretary's complaint for the dissolution or winding up of the affairs of the savings bank was filed, the receiver for the savings bank shall have the power and authority and is charged with the duties and responsibilities as follows:
(1) He or she may sell and compound all bad and

doubtful debts on terms as the court shall direct.

(2) He or she may sell the real and personal property

of the savings bank on such terms as the court shall direct.

(3) He or she may petition the court for the

authority to borrow money, and to pledge the assets of the savings bank as security therefor, whereupon the practice and procedure shall be as follows:

(A) Upon the filing of the petition, the court

shall set a date for the hearing of the petition and shall prescribe the form and manner of the notice to be given to the officers, stockholders, creditors, or other persons interested in such savings bank.

(B) Upon such hearing, any officer, stockholder,

creditor, or person interested shall have the right to be heard.

(C) If the court grants such authority, then the

receiver may borrow money and issue evidences of indebtedness therefor and may secure the payment of such loan by the mortgage, pledge, transfer in trust, or hypothecation of any or all property and assets of such savings bank, whether real, personal, or mixed, superior to any charge thereon for the expenses of liquidation.

(D) The loan may be obtained in such amounts upon

such terms and conditions, and with provisions for repayment as may be deemed necessary or expedient.

(E) The loan may be obtained for the purpose of

facilitating liquidation, protecting or preserving the assets, expediting the making of distributions to depositors and other creditors, providing for the expenses of administration and liquidation, and aiding in the reopening or reorganization of such savings bank or its merger or consolidation with another savings bank, or in the sale of its assets.

(F) The receiver shall be under no personal

obligation to repay any such loan and shall have authority to take any action necessary or proper to consummate such loan and to provide for the repayment thereof, and may, when required, give bond for the faithful performance of all undertakings in connection therewith.

(G) Prior to petitioning the court for authority

to make any such loan, the receiver may make application for or negotiate any loan subject to obtaining an order of the court approving the same.

(4) He or she may make and carry out agreements with

other savings banks or with the United States or any agency thereof that has insured the savings bank's deposits, in whole or in part, for the payment or assumption of the savings bank's liabilities, in whole or in part, and he or she may transfer assets and make guaranties in connection therewith.

(5) After the expiration of 12 weeks after the first

publication of the Secretary's notice as provided in Section 10060, he or she shall file with the court a correct list of all creditors of the savings bank, as shown by its books, who have not presented their claims and the amount of their respective claims after allowing all just credits, deductions and set-offs as shown by the books of the savings bank. Claims that are filed shall be deemed proven, unless objections are filed thereto by a party or parties interested therein within such time as is fixed by the court.

(6) At the termination of his or her administration,

he or she shall petition the court for the entry of a judgment of dissolution. After a hearing upon such notice as the court may prescribe, the court may enter a judgment of dissolution whereupon the savings bank's charter is terminated. The provisions of this Section do not apply to the Federal Deposit Insurance Corporation as receiver, which shall derive its powers and perform its duties pursuant to the Federal Deposit Insurance Act.

(Source: P.A. 96-1365, eff. 7-28-10.)

(205 ILCS 205/10075)
Sec. 10075. Change of receiver. At any time after a receiver, other than the Federal Deposit Insurance Corporation, is appointed by the Secretary, whenever two-thirds of the creditors of a savings bank petition the Secretary for the appointment of any person nominated by them as receiver, who is a reputable person and a resident of the county in which such savings bank is located, it shall be the duty of the Secretary to make such appointment and all rights and duties of his or her predecessor shall at once devolve upon such appointee. The Secretary may remove any receiver appointed by him or her, except the Federal Deposit Insurance Corporation or such receiver as shall have been appointed through nomination by the creditors. Such a receiver may be removed by the court upon a petition for his or her removal filed by the Secretary after hearing had upon such notice as the court may prescribe. Upon the death, inability to act, resignation, or removal of a receiver the Secretary may appoint his or her successor and, upon the appointment, all rights and duties of his or her predecessor shall at once devolve upon such appointee.
(Source: P.A. 96-1365, eff. 7-28-10.)

(205 ILCS 205/10080)
Sec. 10080. Insured deposits; subrogation. The right of an agency of the United States insuring deposits to be subrogated to the rights of depositors upon payment of their claim shall not be less extensive than the law of the United States requires as a condition of the authority to issue such insurance or make such payment.
(Source: P.A. 96-1365, eff. 7-28-10.)

(205 ILCS 205/10085)
Sec. 10085. Expenses and fees.
(a) In addition to the fees authorized in this Act, the Secretary may assess reasonable receivership fees against any savings bank operating under this Act that does not maintain insurance with the Federal Deposit Insurance Corporation. All fees collected under this subsection (a) shall be paid into the Non-insured Institutions Receivership account in the Bank and Trust Company Fund, as established by the Secretary. The fees assessed under this subsection (a) shall provide for the expenses that arise from the administration of the receivership of any such institution required to pay into the Non-insured Institutions Receivership account, whether pursuant to this Act, the Illinois Banking Act, the Corporate Fiduciary Act, the Foreign Banking Office Act, or any other Act that requires payments into the Non-insured Institutions Receivership account.
(b) The Secretary may establish by rule a reasonable manner of assessing fees under subsection (a).
(c) All expenses of a receivership, including reasonable receiver's and attorney's fees approved by the Secretary, shall be paid out of the assets of the savings bank. If the funds in the estate of the savings bank are insufficient to cover the expenses that arise from the administration of a receivership, the Secretary may pay such expenses from the Non-insured Institutions Receivership account. All expenses of any preliminary or other examination into the condition of any such savings bank or receivership and all expenses incident to and in connection with the possession and control of the bank and its assets for the purpose of examination, reorganization, or liquidation through receivership shall be paid out of the assets of the savings bank; if such funds are insufficient, the Secretary may pay such expenses from the Non-insured Institutions Receivership account. The payment authorized under this subsection (c) may be made by the Secretary with moneys and property of the bank in his or her possession and control and shall have priority over all claims.
(Source: P.A. 99-39, eff. 1-1-16.)

(205 ILCS 205/10090)
Sec. 10090. Dividends; dissolution. From time to time during a receivership other than a receivership conducted by the Federal Deposit Insurance Corporation, the Secretary shall make and pay from moneys of the savings bank a ratable dividend on all claims as may be proved to his or her satisfaction or adjudicated by the court. Claims so proven or adjudicated shall bear interest at the rate of 3% per annum from the date of the appointment of the receiver to the date of payment, but all dividends on a claim shall be applied first to principal. In computing the amount of any dividend to be paid, if the Secretary deems it desirable in the interests of economy of administration and to the interest of the savings bank and its creditors, he or she may pay up to the amount of $10 of each claim or unpaid portion thereof in full. As the proceeds of the assets of the savings bank are collected in the course of liquidation, the Secretary shall make and pay further dividends on all claims previously proven or adjudicated. After one year from the entry of a judgment of dissolution, all unclaimed dividends shall be remitted to the State Treasurer in accordance with the Revised Uniform Unclaimed Property Act, as now or hereafter amended, together with a list of all unpaid claimants, their last known addresses and the amounts unpaid.
(Source: P.A. 100-22, eff. 1-1-18.)

(205 ILCS 205/10095)
Sec. 10095. Validation of dividends; destruction of records. In all cases where the Secretary, prior to this Section taking effect, has made ratable dividends of money on claims that have been proven to the satisfaction of the Secretary or adjudicated in any court of this State, such dividends are hereby ratified and confirmed and made valid and legal in all respects. All records of receiverships heretofore and hereafter received by the Secretary or by a receiver appointed by the Secretary shall be held by the Secretary or the receiver for the period of 2 years after the close of the receivership and, at the termination of the 2-year period, may then be destroyed.
(Source: P.A. 96-1365, eff. 7-28-10.)

(205 ILCS 205/10100)
Sec. 10100. Judicial review. Whenever the Secretary shall have taken possession and control of a savings bank and its assets for the purpose of examination, reorganization, or liquidation through receivership, or whenever the Secretary shall have appointed a receiver for a savings bank, other than the Federal Deposit Insurance Corporation, and filed a complaint for the dissolution or for the winding up of the affairs of a savings bank, and the savings bank denies the grounds for such actions, it may, at any time within 10 days, apply to the Circuit Court of Sangamon County, Illinois, to enjoin further proceedings in the premises; and such court shall cite the Secretary to show cause why further proceedings should not be enjoined, and if the court shall find that the grounds do not exist, the court shall make an order enjoining the Secretary and any receiver acting under his or her direction from all further proceedings on account of such alleged grounds, provided that neither the 10 days allowed by this Section 10100 for judicial review nor the pendency of any proceedings for judicial review shall operate to defer, delay, impede, or prevent the payment or acquisition by the Federal Deposit Insurance Corporation of the deposit liabilities of the savings bank that are insured by the Federal Deposit Insurance Corporation, and during the period allowed for judicial review and during the pendency of any proceedings for judicial review under this Section 10100, the Secretary or, as the case may be, the receiver shall make available to the Federal Deposit Insurance Corporation such facilities in or of the savings bank and the books, records, and other relevant data of the savings bank as may be necessary or appropriate to enable the Federal Deposit Insurance Corporation to pay out or to acquire the insured deposit liabilities of the savings bank, and said Federal Deposit Insurance Corporation and its directors, officers, agents, and employees, and the Secretary and his agents and employees, including the receiver, if any, shall be free from any liability to the savings bank and its stockholders and creditors for or on account of any matter or thing in this proviso referred to or provided for.
(Source: P.A. 96-1365, eff. 7-28-10.)



Article 11 - Enforcement Powers

(205 ILCS 205/Art. 11 heading)

(205 ILCS 205/11001) (from Ch. 17, par. 7311-1)
Sec. 11001. Affirmative action to correct conditions resulting from violations of law, regulations, or orders or from practices. The Commissioner is hereby granted authority to issue orders under this Act that require a savings bank or an institution-affiliated party to take affirmative action to correct any conditions resulting from any violations or practices cited with respect to the order. The order may require the savings bank or the institution-affiliated party to:
(1) Make restitution or provide reimbursement,

indemnification, or guarantees for or against losses if:

(A) the savings bank or the institution

affiliated party was unjustly enriched or received direct or indirect personal benefit in connection with the violation or practice; or

(B) the violation or practice involved a reckless

disregard for applicable laws, regulations, or written agreements or written orders of the Commissioner or other appropriate regulator.

(2) Restrict the savings bank's growth or institute

appropriate operating restrictions.

(3) Dispose of any loan or asset involved.
(4) Rescind agreements or contracts.
(5) Submit candidates for future directors,

employees, or officers to the Commissioner for approval.

(6) Take any other actions the Commissioner deems

necessary.

(Source: P.A. 86-1213.)

(205 ILCS 205/11002) (from Ch. 17, par. 7311-2)
Sec. 11002. Cease and desist orders; books and records.
(a) If the notice of charges and orders under Section 11001 specifies that the books and records of a savings bank are so incomplete and inaccurate that the Commissioner is unable to determine the financial condition of the savings bank or unable to determine the nature, details, or purpose of any transaction that may have a material effect on the savings bank's financial condition, then the Commissioner shall issue an order that shall be immediately effective requiring:
(1) Specific, affirmative steps to restore,

reconstruct, or adjust the books and records to accuracy and compliance.

(2) Rescission or cessation of transactions or

activities that led to the incomplete or inaccurate condition of the books and records.

(3) The establishment of reserves for any losses that

the Commissioner finds were incurred due to the condition of the books and records.

(b) Orders under this Section shall be effective until the Commissioner's examination determines that the condition has been corrected.
(Source: P.A. 86-1213.)

(205 ILCS 205/11003) (from Ch. 17, par. 7311-3)
Sec. 11003. Removal and prohibition authority.
(a) In addition to other provisions of this Act concerning officers and directors, the Commissioner may remove or suspend from any savings bank operating under this Act any officer, director, employee, or agent of a savings bank, and the Commissioner may prohibit participation in the affairs of any savings bank by any current, former, or prospective officer, director, employee, or agent of a savings bank, if he finds any of the following:
(1) The person or persons have directly or indirectly

violated any law, regulation, or order including orders, conditions, and agreements between the savings bank and the Commissioner or between the savings bank and its federal regulators.

(2) The person or persons have breached their

fiduciary or professional responsibilities to the savings bank.

(3) The person or persons have engaged or

participated in unsafe action in conducting the business of a savings bank, a savings bank holding company, or a savings bank affiliate.

(4) The person or persons have obstructed or impeded

an examination or investigation of a savings bank, a savings bank holding company, or savings bank affiliate.

(5) The person or persons have similarly behaved

towards any other insured depository institution or otherwise regulated entity or that the person or persons are the subject of any final order issued by the federal insurer, the Office of the Comptroller of the Currency, the Federal Reserve Board, a state financial institutions regulator, the Securities and Exchange Commission, or by a state or federal court of law.

(b) The Commissioner may serve upon a party a written notice of the Commissioner's intention to remove or suspend the party from office in the savings bank or to prohibit any participation in any manner by the party in the affairs of any savings bank, if the Commissioner finds because of a violation of subsection (a) any of the following:
(1) Any savings bank, other insured depository

institution, or other regulated entity has or probably will suffer financial loss or other damage.

(2) The interests of the savings bank's depositors or

other insured depository institution's depositors have been or could be prejudiced.

(3) The party has received financial gain or other

benefit by reason of the violation and the Commissioner finds that the violation or breach involves personal dishonesty on the part of the party or demonstrates willful or continuing disregard by the party for the safety and soundness of the savings bank or other insured depository institution.

(Source: P.A. 96-585, eff. 8-18-09.)

(205 ILCS 205/11004) (from Ch. 17, par. 7311-4)
Sec. 11004. Industrywide prohibition.
(a) Except as provided in regulations of the Commissioner, any person who has been removed or suspended from office in a savings bank operating under this Act or prohibited from participating in the affairs of a savings bank operating under this Act may not, while an order is in effect, continue or begin to hold any office in, or participate in any manner in the affairs of any savings bank regulated by the State of Illinois, another insured depository institution regulated by the State of Illinois, or any other financial services entity regulated by the State of Illinois.
(b) Any violation of subsection (a) by any person who is subject to an order described in that subsection shall be treated as violation of the order.
(Source: P.A. 92-483, eff. 8-23-01.)

(205 ILCS 205/11005) (from Ch. 17, par. 7311-5)
Sec. 11005. Institution affiliated party. As used in this Act, the term "institution affiliated party" shall mean a director, officer, employee, agent, or controlling stockholder of a savings bank operating under this Act; a person who has filed or is required to file a change-in-control application with the Commissioner; any person subject to an order of or a party to an agreement with the Commissioner pertaining to a savings bank; a shareholder of, consultant to, joint venture partner of, or an independent contractor for (including accountants, appraisers and attorneys) any other person who participates in a significant way in the affairs of a savings bank operating under this Act.
(Source: P.A. 96-585, eff. 8-18-09.)

(205 ILCS 205/11006) (from Ch. 17, par. 7311-6)
Sec. 11006. Civil penalties. The Commissioner, in addition to any other powers granted in this Act, shall have the power and authority to:
(1) Impose civil penalties of up to $100,000 against

any person for each violation of any provision of this Act, any rule promulgated in accordance with this Act, any order of the Commissioner, or any other action that in the Commissioner's discretion, is an unsafe or unsound banking practice.

(2) Impose civil penalties of up to $100 against any

person for the first failure to comply with reporting requirements set forth in the report of examination of the bank and up to $200 for the second and subsequent failures to comply with those reporting requirements.

(Source: P.A. 96-1365, eff. 7-28-10.)

(205 ILCS 205/11007) (from Ch. 17, par. 7311-7)
Sec. 11007. Effect of termination or resignation of an institution-affiliated party. The resignation, termination of employment, or separation of an institution-affiliated party from the savings bank affected by the party's activities shall not affect the jurisdiction and authority of the Commissioner to issue any appropriate notice or to take any appropriate action if the notice is served within 6 years of the party's ceasing to be an institution-affiliated party of the savings bank in question.
(Source: P.A. 86-1213.)

(205 ILCS 205/11008) (from Ch. 17, par. 7311-8)
Sec. 11008. Unauthorized participation by convicted individual.
(a) Except with the prior written consent of the Commissioner, no person who has been convicted of any criminal offense involving dishonesty or a breach of trust may own or control directly or indirectly more than 0.001% of the capital stock of, receive benefit directly or indirectly from, or participate directly or indirectly in any manner in the affairs of a savings bank.
(b) A savings bank may not permit participation by a person described in subsection (a).
(c) Whoever knowingly violates subsection (a) or (b) is guilty of a Class 3 felony and may be fined not more than $10,000 for each day of violation.
(Source: P.A. 91-97, eff. 7-9-99; 92-483, eff. 8-23-01.)

(205 ILCS 205/11009) (from Ch. 17, par. 7311-9)
Sec. 11009. Perjury; false statements.
(a) Any person who knowingly makes, causes, or allows someone else to make or cause to be made, a false statement, either under oath as required by this Act or on any report or statement required to be made to or by the Commissioner, shall be subject to the provisions of Section 11006.
(b) Where financial loss to a savings bank is caused by those statements, the penalties shall be commensurate with that loss.
(Source: P.A. 86-1213.)

(205 ILCS 205/11010) (from Ch. 17, par. 7311-10)
Sec. 11010. Slander. Any person who knowingly makes, utters, circulates, or transmits to another or others any statement untrue in fact, derogatory to the financial condition of any savings bank subject to this Act with intent to injure any savings bank, or who counsels, aids, procures, or induces another to originate, make, utter, transmit, or circulate any statement or rumor, with like intent, is guilty of slander and shall be punished by a civil money penalty of not more than $10,000. However, if, as the result of the statement or rumor a savings bank suffers loss of deposits or other financial loss, the Commissioner may assess each person who knowingly participated in the slander, a civil money penalty of up to $100,000 per savings bank. The person will be deemed to be significantly involved in the affairs of a savings bank and the Commissioner may also proceed against that person as provided in Section 11006.
(Source: P.A. 86-1213.)

(205 ILCS 205/11011) (from Ch. 17, par. 7311-11)
Sec. 11011. False advertising.
(a) No savings bank shall issue, publish, or cause or permit to be issued or published any advertisement that, in part or taken as a whole, is in any way false or misleading.
(b) The Commissioner may require any savings bank to file a true copy of the text of any advertisement in the office of the Commissioner within 2 days after the issuance, circulation, or publication of the advertisement. All of the powers granted under this Article shall be available to the Commissioner with respect to a savings bank's violation of this Section.
(Source: P.A. 86-1213.)

(205 ILCS 205/11012)
Sec. 11012. (Repealed).
(Source: P.A. 90-161, eff. 7-23-97. Repealed by P.A. 92-483, eff. 8-23-01.)



Article 12 - Compliance Review

(205 ILCS 205/Art. 12 heading)

(205 ILCS 205/12001)
Sec. 12001. Compliance review.
(a) As used in this Section:
"Affiliate" means a corporation whose stock is at least 80% owned by the depository institution or a corporation that directly or indirectly owns at least 80% of the depository institution.
"Depository institution" means a State or national bank, a State or federally chartered savings and loan association, or a State or federally chartered savings bank that is engaged in the business of banking in Illinois as appropriate.
"Compliance review committee" means:
(1) one or more persons assigned by management or

appointed by the board of directors of a depository institution for the purposes set forth in subsection (b); or

(2) any other person to the extent the person acts in

an investigatory capacity at the direction of a compliance review committee.

"Compliance review documents" means documents prepared in connection with a review or evaluation conducted by or for a compliance review committee.
"Person" means an individual, a group of individuals, a board committee, a partnership, a firm, an association, a corporation, or any other entity.
(b) This Section applies to compliance review committees whose functions are to evaluate and seek to improve any of the following:
(1) loan policies or underwriting standards;
(2) asset quality;
(3) financial reporting to federal or State

governmental or regulatory agencies; or

(4) compliance with federal or State statutory or

regulatory requirements.

(c) Except as provided in subsection (d) of this Section:
(1) Compliance review documents are confidential and

are not subject to discovery or admissible in evidence in any civil action.

(2) Individuals serving on compliance review

committees or acting under the direction of a compliance review committee shall not be required to testify in any civil action about the contents of any compliance review document or conclusions of any compliance review committee or about the actions taken by a compliance review committee.

(3) Compliance review documents delivered to an

affiliate or a State, federal, or foreign governmental or regulatory agency shall remain confidential and are not discoverable or admissible in evidence in any civil action.

(d) This Section does not apply to: (1) compliance review committees on which individuals serving on or at the direction of the compliance review committee have management responsibility for the operations, records, employees, or activities being examined or evaluated by the compliance review committee and (2) any civil action initiated by any federal or State regulatory agency.
(e) This Section shall not be construed to limit the discovery or admissibility in any civil action of any documents other than compliance review documents.
(Source: P.A. 89-364, eff. 8-18-95.)



Article 12.1 - Effect of Repeal of Illinois Savings and Loan Act of 1985

(205 ILCS 205/Art. 12.1 heading)

(205 ILCS 205/12101)
Sec. 12101. Effect of repeal. This Article sets forth the effect of and means of transition necessitated by the repeal of the Illinois Savings and Loan Act of 1985.
(Source: P.A. 98-1081, eff. 1-1-15.)

(205 ILCS 205/12102)
Sec. 12102. Effect on special funds.
(a) The Savings and Residential Finance Regulatory Fund established under Section 7-19.1 of the Illinois Savings and Loan Act of 1985 is hereby redesignated the Residential Finance Regulatory Fund. The fund shall continue in existence under the Illinois Residential Mortgage License Act of 1987 without interruption and shall retain all moneys therein, except moneys required to be transferred or returned from Savings and Residential Finance Regulatory Fund, now designated the Residential Finance Regulatory Fund, to the Savings Institutions Regulatory Fund, now designated the Savings Bank Regulatory Fund, pursuant to subsection (e) of Section 7-19.2 of the Illinois Savings and Loan Act of 1985, shall continue to be required to be transferred or returned to the Savings Institutions Regulatory Fund, now designated the Savings Bank Regulatory Fund, as if subsection (e) of Section 7-19.2 of the Illinois Savings and Loan Act of 1985 had not been repealed.
(b) The Savings Institutions Regulatory Fund established under Section 7-19.2 of the Illinois Savings and Loan Act of 1985 is hereby redesignated the Savings Bank Regulatory Fund. The fund shall continue in existence under Section 9002.1 of this Act without interruption and shall retain all moneys therein.
(Source: P.A. 98-1081, eff. 1-1-15.)

(205 ILCS 205/12103)
Sec. 12103. Effect on foreign associations.
(a) Any existing foreign association shall be deemed to be an out-of-state savings bank under this Act.
(b) Notwithstanding any other provision of this Act, an existing foreign association may retain any branch or office in the State that properly existed in the State at the time of the repeal of the Illinois Savings and Loan Act of 1985, and continue to engage in the same activities in the State therefrom as were engaged in immediately prior to the repeal of the Illinois Savings and Loan Act, without further application or notice to or approval of the Secretary.
(c) An existing foreign association may retain a representative office in the State that properly existed in the State at the time of the repeal of the Illinois Savings and Loan Act of 1985, provided that the foreign association obtains a license under the Foreign Bank Representative Office Act.
(Source: P.A. 98-1081, eff. 1-1-15.)

(205 ILCS 205/12104)
Sec. 12104. Effect on the Board of Savings Institutions. The Board of Savings Institutions is hereby redesignated as the Board of Savings Banks. The Board shall continue to operate without interruption and as if it had been originally established under Article 12.2 of this Act. The current members of the Board of Savings Institutions shall continue to serve the balance of their terms. Thereafter, the Board of Savings Institutions shall be composed of members as required by Section 12202 of this Act.
(Source: P.A. 98-1081, eff. 1-1-15.)

(205 ILCS 205/12105)
Sec. 12105. Applicability of other Acts. Whenever in any Act the term "savings and loan", "building and loan", "mutual building loan and homestead", or "building loan and homestead" or other similar name is used with reference to an association organized for the purposes of associations incorporated under the Illinois Savings and Loan Act of 1985 or a similar Act, such reference shall be applicable to a savings bank operating under this Act. Whenever in any Act the term "members", "shareholders", or "investors" is used in connection with such associations, however named, the same shall refer to members and holders of capital of savings banks operating under this Act.
(Source: P.A. 98-1081, eff. 1-1-15.)



Article 12.2 - Board of Savings Banks

(205 ILCS 205/Art. 12.2 heading)

(205 ILCS 205/12201)
Sec. 12201. Board of Savings Banks; appointment. The Board of Savings Bank is established pursuant to Section 12104 of this Act. The Board of Savings Banks shall be composed of the Director of Banking, who shall be its chairperson and have the power to vote, and 7 persons appointed by the Governor. Two of the 7 persons appointed by the Governor shall represent the public interest and the remainder shall have been engaged actively in savings bank or savings and loan management in this State for at least 5 years immediately prior to appointment. Each member of the Board appointed by the Governor shall be reimbursed for ordinary and necessary expenses incurred in attending the meetings of the Board. Members, excluding the chairperson, shall be appointed for 4-year terms to expire on the third Monday in January. Except as otherwise provided in this Section, members of the Board shall serve until their respective successors are appointed and qualified. A member who tenders a written resignation shall serve only until the resignation is accepted by the chairperson. A member who fails to attend 3 consecutive Board meetings without an excused absence shall no longer serve as a member. Members of the Board of Savings Banks cease to be eligible to serve on the Board once they no longer meet the requirements of their original appointment. The Governor shall fill any vacancy by the appointment of a member for the unexpired term in the same manner as in the making of original appointments.
(Source: P.A. 98-1081, eff. 1-1-15; 99-39, eff. 1-1-16.)

(205 ILCS 205/12202)
Sec. 12202. Board of Savings Banks; organization and meetings. The Board shall elect a vice chairperson and secretary of the Board; shall adopt by-laws for the holding and conducting of meetings and appointing officers and committees; and shall keep a record of all meetings and transactions and make such other provisions for the daily conduct of its business as it deems necessary. A majority of the members of the Board, excluding those members who are no longer serving as members as provided in Section 12201 of this Act, shall constitute a quorum. The act of the majority of the members of the Board present at a meeting at which a quorum is present shall be the act of the Board. Regular meetings shall be held as provided in the by-laws, and special meetings may be called by the chairperson or upon the request of any 3 members of the Board or the Secretary. The Board shall maintain at the office of the Secretary permanent records of its meetings, hearings, and decisions. The Secretary shall provide adequate quarters and personnel for use by the Board.
(Source: P.A. 98-1081, eff. 1-1-15.)

(205 ILCS 205/12203)
Sec. 12203. Board of Savings Banks; powers. The Board shall have the power to:
(a) advise the Governor and Secretary on all matters

relating to the regulation of savings banks; and

(b) advise the Governor on legislation proposed to

amend this Act or any related Act.

(Source: P.A. 98-1081, eff. 1-1-15.)



Article 13 - Effective Date

(205 ILCS 205/Art. 13 heading)

(205 ILCS 205/13001) (from Ch. 17, par. 7313-1)
Sec. 13001. Effective Date. This Act takes effect July 1, 1990.
(Source: P.A. 86-1213.)






205 ILCS 305/ - Illinois Credit Union Act.

(205 ILCS 305/1) (from Ch. 17, par. 4401)
Sec. 1. This Act may be cited as the Illinois Credit Union Act.
(Source: P.A. 86-1475.)

(205 ILCS 305/1.1) (from Ch. 17, par. 4402)
Sec. 1.1. Definitions.
Credit Union - The term "credit union" means a cooperative, non-profit association, incorporated under this Act, under the laws of the United States of America or under the laws of another state, for the purposes of encouraging thrift among its members, creating a source of credit at a reasonable rate of interest, and providing an opportunity for its members to use and control their own money in order to improve their economic and social conditions. The membership of a credit union shall consist of a group or groups each having a common bond as set forth in this Act.
Common Bond - The term "common bond" refers to groups of people who meet one of the following qualifications:
(1) Persons belonging to a specific association,

group or organization, such as a church, labor union, club or society and members of their immediate families which shall include any relative by blood or marriage or foster and adopted children.

(2) Persons who reside in a reasonably compact and

well defined neighborhood or community, and members of their immediate families which shall include any relative by blood or marriage or foster and adopted children.

(3) Persons who have a common employer or who are

members of an organized labor union or an organized occupational or professional group within a defined geographical area, and members of their immediate families which shall include any relative by blood or marriage or foster and adopted children.

Shares - The term "shares" or "share accounts" means any form of shares issued by a credit union and established by a member in accordance with standards specified by a credit union, including but not limited to common shares, share draft accounts, classes of shares, share certificates, special purpose share accounts, shares issued in trust, custodial accounts, and individual retirement accounts or other plans established pursuant to Section 401(d) or (f) or Section 408(a) of the Internal Revenue Code, as now or hereafter amended, or similar provisions of any tax laws of the United States that may hereafter exist.
Credit Union Organization - The term "credit union organization" means any organization established to serve the needs of credit unions, the business of which relates to the daily operations of credit unions.
Department - The term "Department" means the Illinois Department of Financial and Professional Regulation.
Secretary - The term "Secretary" means the Secretary of Financial and Professional Regulation or a person authorized by the Secretary or this Act to act in the Secretary's stead.
Division of Financial Institutions - The term "Division of Financial Institutions" means the Division of Financial Institutions of the Department of Financial and Professional Regulation.
Director - The term "Director of Financial Institutions" means the Director of the Division of Financial Institutions of the Department of Financial and Professional Regulation.
Office - The term "office" means the Division of Financial Institutions of the Department of Financial and Professional Regulation.
NCUA - The term "NCUA" means the National Credit Union Administration, an agency of the United States Government charged with the supervision of credit unions chartered under the laws of the United States of America.
Central Credit Union - The term "central credit union" means a credit union incorporated primarily to receive shares from and make loans to credit unions and directors, officers, committee members and employees of credit unions. A central credit union may also accept as members persons who were members of credit unions which were liquidated and persons from occupational groups not otherwise served by another credit union.
Corporate Credit Union - The term "corporate credit union" means a credit union which is a cooperative, non-profit association, the membership of which is limited primarily to other credit unions.
Insolvent - "Insolvent" means the condition that results when the total of all liabilities and shares exceeds net assets of the credit union.
Danger of insolvency - For purposes of Section 61, a credit union is in "danger of insolvency" if its net worth to asset ratio falls below 2%. In calculating the danger of insolvency ratio, secondary capital shall be excluded. For purposes of Section 61, a credit union is also in "danger of insolvency" if the Department is unable to ascertain, upon examination, the true financial condition of the credit union.
Net Worth - "Net worth" means the retained earnings balance of the credit union, as determined under generally accepted accounting principles, and forms of secondary capital approved by the Secretary and the Director pursuant to rulemaking.
Charitable Donation Account - The term "charitable donation account" means an account owned by a credit union that is held in a segregated custodial account or special purpose entity and specifically identified as a charitable donation account whereby, no less frequently than every 5 years and upon termination of the account, at least 51% of the total return on assets in the account is distributed to one or more charitable organizations or non-profit entities.
(Source: P.A. 97-133, eff. 1-1-12; 98-784, eff. 7-24-14.)

(205 ILCS 305/2) (from Ch. 17, par. 4403)
Sec. 2. Organization procedure.
(1) Any 9 or more persons of legal age, the majority of whom shall be residents of the State of Illinois, who have a common bond referred to in Section 1.1 may organize a credit union or a central credit union by complying with this Section.
(2) The subscribers shall execute in duplicate Articles of Incorporation and agree to the terms thereof, which Articles shall state:
(a) The name, which shall include the words "credit

union" and which shall not be the same as that of any other existing credit union in this state, and the location where the proposed credit union is to have its principal place of business;

(b) The common bond of the members of the credit

union;

(c) The par value of the shares of the credit union,

which must be at least $1;

(d) The names, addresses and Social Security numbers

of the subscribers to the Articles of Incorporation, and the number and the value of shares subscribed to by each;

(e) That the credit union may exercise such

incidental powers as are necessary or requisite to enable it to carry on effectively the purposes for which it is incorporated, and those powers which are inherent in the credit union as a legal entity;

(f) That the existence of the credit union shall be

perpetual.

(3) The subscribers shall prepare and adopt bylaws for the general government of the credit union, consistent with this Act, and execute same in duplicate.
(4) The subscribers shall forward the articles of incorporation and the bylaws to the Secretary in duplicate, along with the required charter fee. If they conform to the law, and such rules and regulations as the Secretary and the Director may prescribe, if the Secretary determines that a common bond exists, and that it is economically advisable to organize the credit union, he or she shall within 60 days issue a certificate of approval attached to the articles of incorporation and return a copy of the bylaws and the articles of incorporation to the applicants or their representative, which shall be preserved in the permanent files of the credit union. The subscribers shall file the certificate of approval, with the articles of incorporation attached, in the office of the recorder (or, if there is no recorder, in the office of the county clerk) of the county in which the credit union is to locate its principal place of business. The recorder or the county clerk, as the case may be, shall accept and record the documents if they are accompanied by the proper fee. When the documents are so recorded, the credit union is incorporated under this Act.
(5) The subscribers for a credit union charter shall not transact any business until the certificate of approval has been received.
(Source: P.A. 100-361, eff. 8-25-17.)

(205 ILCS 305/3) (from Ch. 17, par. 4404)
Sec. 3. Form of articles and bylaws. The Secretary shall provide, at no charge, a form of articles of incorporation and a form of bylaws which may be used by credit union incorporators for their guidance.
(Source: P.A. 97-133, eff. 1-1-12.)

(205 ILCS 305/4) (from Ch. 17, par. 4405)
Sec. 4. Amendments to articles of incorporation and bylaws. Amendments to the articles of incorporation or bylaws may be made by the members at any regular or special meeting, if the proposed amendment is set forth in the call for the meeting and is approved by a majority of the members present at a meeting at which a quorum is present. Amendments to the articles of incorporation or bylaws may also be made by the board of directors at any regular or special meeting, if the proposed amendment is set forth in the call of the meeting and approved by at least two thirds of the directors present at a meeting at which a quorum is present. A report shall be made to the members at the next annual meeting of any amendments to the articles of incorporation or bylaws adopted by the board of directors. Any amendment to the articles of incorporation or bylaws of a credit union shall be approved by the Secretary before the amendment is effective. The Secretary shall approve or disapprove of any amendments within 60 days after submission to him or her.
(Source: P.A. 99-614, eff. 7-22-16.)

(205 ILCS 305/5) (from Ch. 17, par. 4406)
Sec. 5. Place of business.
(1) A credit union may change its principal place of business within this State upon 45 days prior written notice to the Department, provided that a credit union with a neighborhood or community common bond may not relocate its principal place of business outside of its neighborhood or community.
(2) A credit union may share office space with one or more credit unions and contract with any person, firm or corporation, including another credit union, to provide facilities or personnel.
(Source: P.A. 81-329; 91-131, eff. 7-16-99.)

(205 ILCS 305/6) (from Ch. 17, par. 4407)
Sec. 6. Fiscal Year. The fiscal year of each credit union organized under this Act shall end on December 31 of each year.
(Source: P.A. 81-329.)

(205 ILCS 305/7) (from Ch. 17, par. 4408)
Sec. 7. Reciprocity; out-of-state credit unions.
(1) A credit union organized and duly chartered as a credit union in another state shall be permitted to conduct business as a credit union in this State if and so long as a credit union chartered under the laws of this State is permitted to do business in such other state, provided that:
(a) The credit union shall register with the office

prior to operating in this State, on a form specified by the Secretary.

(b) The credit union may be required to pay a

registration fee in accordance with rules promulgated by the Secretary and the Director.

(c) The credit union shall comply with rules

promulgated by the Secretary concerning the operation of out-of-state credit unions in this State.

(d) The credit union shall not conduct business in

Illinois on terms that are less restrictive than the standards applicable to its operation in its home chartering state. In every instance with respect to its activities and operations in Illinois, the credit union shall comply with applicable Illinois law.

(e) Permission to operate in the State may be revoked

by the Secretary or the Director if the credit union engages in any activity in the State that would constitute (i) a violation of this Act or other applicable law, (ii) a violation of any rule adopted in accordance with this Act or other applicable law, (iii) a violation of any order of the Secretary or Director issued under his or her authority under this Act, or (iv) an unsafe or unsound practice in the discretion of the Secretary or Director.

(1.5) The failure of a credit union chartered in another state to register with the Secretary shall not impair the collectability of a loan made to a resident of this State.
(2) It is intended that the legal existence of credit unions chartered under this Act be recognized beyond the limits of this State and that, subject to any reasonable registration requirements, any credit union transacting business outside of this State be granted the protection of full faith and credit under Section 1 of Article IV of the Constitution of the United States.
(Source: P.A. 99-149, eff. 1-1-16.)

(205 ILCS 305/8) (from Ch. 17, par. 4409)
Sec. 8. Secretary's powers and duties. Credit unions are regulated by the Department. The Secretary in executing the powers and discharging the duties vested by law in the Department has the following powers and duties:
(1) To exercise the rights, powers and duties set

forth in this Act or any related Act. The Director shall oversee the functions of the Division and report to the Secretary, with respect to the Director's exercise of any of the rights, powers, and duties vested by law in the Secretary under this Act. All references in this Act to the Secretary shall be deemed to include the Director, as a person authorized by the Secretary or this Act to assume responsibility for the oversight of the functions of the Department relating to the regulatory supervision of credit unions under this Act.

(2) To prescribe rules and regulations for the

administration of this Act. The provisions of the Illinois Administrative Procedure Act are hereby expressly adopted and incorporated herein as though a part of this Act, and shall apply to all administrative rules and procedures of the Department under this Act.

(3) To direct and supervise all the administrative

and technical activities of the Department including the employment of a Credit Union Supervisor who shall have knowledge in the theory and practice of, or experience in, the operations or supervision of financial institutions, preferably credit unions, and such other persons as are necessary to carry out his functions. The Secretary shall ensure that all examiners appointed or assigned to examine the affairs of State-chartered credit unions possess the necessary training and continuing education to effectively execute their jobs.

(4) To issue cease and desist orders when in the

opinion of the Secretary, a credit union is engaged or has engaged, or the Secretary has reasonable cause to believe the credit union is about to engage, in an unsafe or unsound practice, or is violating or has violated or the Secretary has reasonable cause to believe is about to violate a law, rule or regulation or any condition imposed in writing by the Department.

(5) To suspend from office and to prohibit from

further participation in any manner in the conduct of the affairs of his credit union any director, officer or committee member who has committed any violation of a law, rule, regulation or of a cease and desist order or who has engaged or participated in any unsafe or unsound practice in connection with the credit union or who has committed or engaged in any act, omission, or practice which constitutes a breach of his fiduciary duty as such director, officer or committee member, when the Secretary has determined that such action or actions have resulted or will result in substantial financial loss or other damage that seriously prejudices the interests of the members.

(6) To assess a civil penalty against a credit union

provided that:

(A) the Secretary reasonably determines, based on

objective facts and an accurate assessment of applicable legal standards, that the credit union has:

(i) committed a violation of this Act, any

rule adopted in accordance with this Act, or any order of the Secretary issued pursuant to his or her authority under this Act; or

(ii) engaged or participated in any unsafe or

unsound practice;

(B) before a civil penalty is assessed under

this item (6), the Secretary must make the further reasonable determination, based on objective facts and an accurate assessment of applicable legal standards, that the credit union's action constituting a violation under subparagraph (i) of paragraph (A) of item (6) or an unsafe and unsound practice under subparagraph (ii) of paragraph (A) of item (6):

(i) directly resulted in a substantial and

material financial loss or created a reasonable probability that a substantial and material financial loss will directly result; or

(ii) constituted willful misconduct or a

material breach of fiduciary duty of any director, officer, or committee member of the credit union;

Material financial loss, as referenced in this

paragraph (B), shall be assessed in light of surrounding circumstances and the relative size and nature of the financial loss or probable financial loss. Certain benchmarks shall be used in determining whether financial loss is material, such as a percentage of total assets or total gross income for the immediately preceding 12-month period. Absent compelling and extraordinary circumstances, no civil penalty shall be assessed, unless the financial loss or probable financial loss is equal to or greater than either 1% of the credit union's total assets for the immediately preceding 12-month period, or 1% of the credit union's total gross income for the immediately preceding 12-month period, whichever is less;

(C) before a civil penalty is assessed under

this item (6), the credit union must be expressly advised in writing of the:

(i) specific violation that could subject it

to a penalty under this item (6); and

(ii) the specific remedial action to be taken

within a specific and reasonable time frame to avoid imposition of the penalty;

(D) Civil penalties assessed under this item (6)

shall be remedial, not punitive, and reasonably tailored to ensure future compliance by the credit union with the provisions of this Act and any rules adopted pursuant to this Act;

(E) a credit union's failure to take timely

remedial action with respect to the specific violation may result in the issuance of an order assessing a civil penalty up to the following maximum amount, based upon the total assets of the credit union:

(i) Credit unions with assets of less than

$10 million.............................................$1,000

(ii) Credit unions with assets of at least

$10 million and less than $50 million...................$2,500

(iii) Credit unions with assets of at least

$50 million and less than $100 million..................$5,000

(iv) Credit unions with assets of at least

$100 million and less than $500 million................$10,000

(v) Credit unions with assets of at least

$500 million and less than $1 billion..................$25,000

(vi) Credit unions with assets of $1 billion

and greater......................................$50,000; and

(F) an order assessing a civil penalty under this

item (6) shall take effect upon service of the order, unless the credit union makes a written request for a hearing under 38 IL. Adm. Code 190.20 of the Department's rules for credit unions within 90 days after issuance of the order; in that event, the order shall be stayed until a final administrative order is entered.

This item (6) shall not apply to violations

separately addressed in rules as authorized under item (7) of this Section.

(7) Except for the fees established in this Act, to

prescribe, by rule and regulation, fees and penalties for preparing, approving, and filing reports and other documents; furnishing transcripts; holding hearings; investigating applications for permission to organize, merge, or convert; failure to maintain accurate books and records to enable the Department to conduct an examination; and taking supervisory actions.

(8) To destroy, in his discretion, any or all books

and records of any credit union in his possession or under his control after the expiration of three years from the date of cancellation of the charter of such credit unions.

(9) To make investigations and to conduct research

and studies and to publish some of the problems of persons in obtaining credit at reasonable rates of interest and of the methods and benefits of cooperative saving and lending for such persons.

(10) To authorize, foster or establish experimental,

developmental, demonstration or pilot projects by public or private organizations including credit unions which:

(a) promote more effective operation of credit

unions so as to provide members an opportunity to use and control their own money to improve their economic and social conditions; or

(b) are in the best interests of credit unions,

their members and the people of the State of Illinois.

(11) To cooperate in studies, training or other

administrative activities with, but not limited to, the NCUA, other state credit union regulatory agencies and industry trade associations in order to promote more effective and efficient supervision of Illinois chartered credit unions.

(Source: P.A. 97-133, eff. 1-1-12; 98-400, eff. 8-16-13.)

(205 ILCS 305/9) (from Ch. 17, par. 4410)
Sec. 9. Reports and examinations.
(1) Credit unions shall report to the Department on forms supplied by the Department, in accordance with a schedule published by the Department. A recapitulation of the annual reports shall be compiled and published annually by the Department, for the use of the General Assembly, credit unions, various educational institutions and other interested parties. A credit union which fails to file any report when due shall pay to the Department a late filing fee for each day the report is overdue as prescribed by rule. The Secretary may extend the time for filing a report.
(2) The Secretary may require special examinations of and special financial reports from a credit union or a credit union organization in which a credit union loans, invests, or delegates substantially all managerial duties and responsibilities when he determines that such examinations and reports are necessary to enable the Department to determine the safety of a credit union's operation or its solvency. The cost to the Department of the aforesaid special examinations shall be borne by the credit union being examined as prescribed by rule.
(3) All credit unions incorporated under this Act shall be examined at least biennially by the Department or, at the discretion of the Secretary, by a public accountant registered by the Department of Financial and Professional Regulation. The costs of an examination shall be paid by the credit union. The scope of all examinations by a public accountant shall be at least equal to the examinations made by the Department. The examiners shall have full access to, and may compel the production of, all the books, papers, securities and accounts of any credit union. A special examination shall be made by the Department or by a public accountant approved by the Department upon written request of 5 or more members, who guarantee the expense of the same. Any credit union refusing to submit to an examination when ordered by the Department shall be reported to the Attorney General, who shall institute proceedings to have its charter revoked. If the Secretary determines that the examination of a credit union is to be conducted by a public accountant registered by the Department of Financial and Professional Regulation and the examination is done in conjunction with the credit union's external independent audit of financial statements, the requirements of this Section and subsection (3) of Section 34 shall be deemed met.
(3.5) Pursuant to Section 8, the Secretary shall adopt rules that ensure consistency and due process in the examination process. The Secretary may also establish guidelines that (i) define the scope of the examination process and (ii) clarify examination items to be resolved. The rules, formal guidance, interpretative letters, or opinions furnished to credit unions by the Secretary may be relied upon by the credit unions.
(4) A copy of the completed report of examination and a review comment letter, if any, citing exceptions revealed during the examination, shall be submitted to the credit union by the Department. A detailed report stating the corrective actions taken by the board of directors on each exception set forth in the review comment letter shall be filed with the Department within 40 days after the date of the review comment letter, or as otherwise directed by the Department. Any credit union through its officers, directors, committee members or employees, which willfully provides fraudulent or misleading information regarding the corrective actions taken on exceptions appearing in a review comment letter may have its operations restricted to the collection of principal and interest on loans outstanding and the payment of normal expenses and salaries until all exceptions are corrected and accepted by the Department.
(Source: P.A. 97-133, eff. 1-1-12; 98-784, eff. 7-24-14.)

(205 ILCS 305/9.1)
Sec. 9.1. Disclosures of reports of examinations and confidential supervisory information; limitations.
(1) Any report of examination, visitation, or investigation prepared by the Secretary under this Act or by the state regulatory authority charged with enforcing the Electronic Fund Transfer Act or the Corporate Fiduciary Act or by the state regulatory authority of another state that examines an office of an Illinois credit union in that state, any document or record prepared or obtained in connection with or relating to any examination, visitation, or investigation, and any record prepared or obtained by the Secretary to the extent that the record summarizes or contains information derived from any report, document, or record described in this subsection shall be deemed "confidential supervisory information". Confidential supervisory information shall not include any information or record routinely prepared by a credit union and maintained in the ordinary course of business or any information or record that is required to be made publicly available pursuant to State or federal law or rule.
(2) Confidential supervisory information is privileged from discovery and shall only be disclosed under the circumstances and for the purposes set forth in this Section.
(3) Relevant confidential supervisory information may be disclosed under a statute that by its terms or by rules promulgated thereunder requires the disclosure of confidential supervisory information other than by subpoena, summons, warrant, or court order; to the appropriate law enforcement authorities when the Secretary or the credit union reasonably believes the credit union, which the Secretary has caused to be examined, has been a victim of a crime; to other agencies or entities having a legitimate regulatory interest, including, but not limited to, a Federal Home Loan Bank; to the credit union's board, officers, retained professionals, and insurers; to persons seeking to merge with or purchase all or part of the assets of the credit union; and where disclosure is otherwise required for the benefit of the credit union. Disclosure of confidential supervisory information to these persons does not constitute a waiver of the legal privilege otherwise available with respect to the information.
(4) A person to whom confidential supervisory information is disclosed shall not further disseminate confidential supervisory information.
(5) (a) Any person upon whom a demand for production of confidential supervisory information is made, whether by subpoena, order, or other judicial or administrative process, must withhold production of the confidential supervisory information and must notify the Secretary of the demand, at which time the Secretary is authorized to intervene for the purpose of enforcing the limitations of this Section or seeking the withdrawal or termination of the attempt to compel production of the confidential supervisory information.
(b) Any request for discovery or disclosure of confidential supervisory information, whether by subpoena, order, or other judicial or administrative process, shall be made to the Secretary, and the Secretary shall determine within 15 days whether to disclose the information pursuant to procedures and standards that the Secretary shall establish by rule. If the Secretary determines that such information will not be disclosed, the Secretary's decision shall be subject to judicial review under the provisions of the Administrative Review Law, and venue shall be in either Sangamon County or Cook County.
(c) Any court order that compels disclosure of confidential supervisory information may be immediately appealed by the Secretary and the order shall be automatically stayed pending the outcome of the appeal.
(Source: P.A. 100-64, eff. 8-11-17.)

(205 ILCS 305/10) (from Ch. 17, par. 4411)
Sec. 10. Credit union records; member financial records.
(1) A credit union shall establish and maintain books, records, accounting systems and procedures which accurately reflect its operations and which enable the Department to readily ascertain the true financial condition of the credit union and whether it is complying with this Act.
(2) A photostatic or photographic reproduction of any credit union records shall be admissible as evidence of transactions with the credit union.
(3)(a) For the purpose of this Section, the term "financial records" means any original, any copy, or any summary of (1) a document granting signature authority over an account, (2) a statement, ledger card or other record on any account which shows each transaction in or with respect to that account, (3) a check, draft or money order drawn on a financial institution or other entity or issued and payable by or through a financial institution or other entity, or (4) any other item containing information pertaining to any relationship established in the ordinary course of business between a credit union and its member, including financial statements or other financial information provided by the member.
(b) This Section does not prohibit:
(1) The preparation, examination, handling or

maintenance of any financial records by any officer, employee or agent of a credit union having custody of such records, or the examination of such records by a certified public accountant engaged by the credit union to perform an independent audit.

(2) The examination of any financial records by or

the furnishing of financial records by a credit union to any officer, employee or agent of the Department, the National Credit Union Administration, Federal Reserve board or any insurer of share accounts for use solely in the exercise of his duties as an officer, employee or agent.

(3) The publication of data furnished from financial

records relating to members where the data cannot be identified to any particular customer of account.

(4) The making of reports or returns required under

Chapter 61 of the Internal Revenue Code of 1954.

(5) Furnishing information concerning the dishonor of

any negotiable instrument permitted to be disclosed under the Uniform Commercial Code.

(6) The exchange in the regular course of business of

(i) credit information between a credit union and other credit unions or financial institutions or commercial enterprises, directly or through a consumer reporting agency or (ii) financial records or information derived from financial records between a credit union and other credit unions or financial institutions or commercial enterprises for the purpose of conducting due diligence pursuant to a merger or a purchase or sale of assets or liabilities of the credit union.

(7) The furnishing of information to the appropriate

law enforcement authorities where the credit union reasonably believes it has been the victim of a crime.

(8) The furnishing of information pursuant to the

Revised Uniform Unclaimed Property Act.

(9) The furnishing of information pursuant to the

Illinois Income Tax Act and the Illinois Estate and Generation-Skipping Transfer Tax Act.

(10) The furnishing of information pursuant to the

federal "Currency and Foreign Transactions Reporting Act", Title 31, United States Code, Section 1051 et sequentia.

(11) The furnishing of information pursuant to any

other statute which by its terms or by regulations promulgated thereunder requires the disclosure of financial records other than by subpoena, summons, warrant or court order.

(12) The furnishing of information in accordance with

the federal Personal Responsibility and Work Opportunity Reconciliation Act of 1996. Any credit union governed by this Act shall enter into an agreement for data exchanges with a State agency provided the State agency pays to the credit union a reasonable fee not to exceed its actual cost incurred. A credit union providing information in accordance with this item shall not be liable to any account holder or other person for any disclosure of information to a State agency, for encumbering or surrendering any assets held by the credit union in response to a lien or order to withhold and deliver issued by a State agency, or for any other action taken pursuant to this item, including individual or mechanical errors, provided the action does not constitute gross negligence or willful misconduct. A credit union shall have no obligation to hold, encumber, or surrender assets until it has been served with a subpoena, summons, warrant, court or administrative order, lien, or levy.

(13) The furnishing of information to law enforcement

authorities, the Illinois Department on Aging and its regional administrative and provider agencies, the Department of Human Services Office of Inspector General, or public guardians: (i) upon subpoena by the investigatory entity or the guardian, or (ii) if there is suspicion by the credit union that a member who is an elderly person or person with a disability has been or may become the victim of financial exploitation. For the purposes of this item (13), the term: (i) "elderly person" means a person who is 60 or more years of age, (ii) "person with a disability" means a person who has or reasonably appears to the credit union to have a physical or mental disability that impairs his or her ability to seek or obtain protection from or prevent financial exploitation, and (iii) "financial exploitation" means tortious or illegal use of the assets or resources of an elderly person or person with a disability, and includes, without limitation, misappropriation of the elderly or disabled person's assets or resources by undue influence, breach of fiduciary relationship, intimidation, fraud, deception, extortion, or the use of assets or resources in any manner contrary to law. A credit union or person furnishing information pursuant to this item (13) shall be entitled to the same rights and protections as a person furnishing information under the Adult Protective Services Act and the Illinois Domestic Violence Act of 1986.

(14) The disclosure of financial records or

information as necessary to effect, administer, or enforce a transaction requested or authorized by the member, or in connection with:

(A) servicing or processing a financial product

or service requested or authorized by the member;

(B) maintaining or servicing a member's account

with the credit union; or

(C) a proposed or actual securitization or

secondary market sale (including sales of servicing rights) related to a transaction of a member.

Nothing in this item (14), however, authorizes the

sale of the financial records or information of a member without the consent of the member.

(15) The disclosure of financial records or

information as necessary to protect against or prevent actual or potential fraud, unauthorized transactions, claims, or other liability.

(16)(a) The disclosure of financial records or

information related to a private label credit program between a financial institution and a private label party in connection with that private label credit program. Such information is limited to outstanding balance, available credit, payment and performance and account history, product references, purchase information, and information related to the identity of the customer.

(b)(1) For purposes of this paragraph (16) of

subsection (b) of Section 10, a "private label credit program" means a credit program involving a financial institution and a private label party that is used by a customer of the financial institution and the private label party primarily for payment for goods or services sold, manufactured, or distributed by a private label party.

(2) For purposes of this paragraph (16) of subsection

(b) of Section 10, a "private label party" means, with respect to a private label credit program, any of the following: a retailer, a merchant, a manufacturer, a trade group, or any such person's affiliate, subsidiary, member, agent, or service provider.

(c) Except as otherwise provided by this Act, a credit union may not disclose to any person, except to the member or his duly authorized agent, any financial records relating to that member of the credit union unless:
(1) the member has authorized disclosure to the

person;

(2) the financial records are disclosed in response

to a lawful subpoena, summons, warrant, citation to discover assets, or court order that meets the requirements of subparagraph (d) of this Section; or

(3) the credit union is attempting to collect an

obligation owed to the credit union and the credit union complies with the provisions of Section 2I of the Consumer Fraud and Deceptive Business Practices Act.

(d) A credit union shall disclose financial records under subparagraph (c)(2) of this Section pursuant to a lawful subpoena, summons, warrant, citation to discover assets, or court order only after the credit union mails a copy of the subpoena, summons, warrant, citation to discover assets, or court order to the person establishing the relationship with the credit union, if living, and otherwise his personal representative, if known, at his last known address by first class mail, postage prepaid unless the credit union is specifically prohibited from notifying the person by order of court or by applicable State or federal law. In the case of a grand jury subpoena, a credit union shall not mail a copy of a subpoena to any person pursuant to this subsection if the subpoena was issued by a grand jury under the Statewide Grand Jury Act or notifying the person would constitute a violation of the federal Right to Financial Privacy Act of 1978.
(e)(1) Any officer or employee of a credit union who knowingly and wilfully furnishes financial records in violation of this Section is guilty of a business offense and upon conviction thereof shall be fined not more than $1,000.
(2) Any person who knowingly and wilfully induces or attempts to induce any officer or employee of a credit union to disclose financial records in violation of this Section is guilty of a business offense and upon conviction thereof shall be fined not more than $1,000.
(f) A credit union shall be reimbursed for costs which are reasonably necessary and which have been directly incurred in searching for, reproducing or transporting books, papers, records or other data of a member required or requested to be produced pursuant to a lawful subpoena, summons, warrant, citation to discover assets, or court order. The Secretary and the Director may determine, by rule, the rates and conditions under which payment shall be made. Delivery of requested documents may be delayed until final reimbursement of all costs is received.
(Source: P.A. 99-143, eff. 7-27-15; 100-22, eff. 1-1-18.)

(205 ILCS 305/10.1)
Sec. 10.1. Retention of records. Unless a federal law requires otherwise, the Secretary and the Director may by rule prescribe periods of time for which credit unions operating under this Act must retain records and after the expiration of which the credit union may destroy those records. No liability shall accrue against the credit union, the Secretary, or this State for the destruction of records according to rules of the Secretary promulgated under the authority of this Section. In any cause or proceeding in which any records may be called in question or be demanded from any credit union, a showing of the expiration of the period so prescribed shall be sufficient excuse for failure to produce them.
(Source: P.A. 97-133, eff. 1-1-12.)

(205 ILCS 305/11) (from Ch. 17, par. 4412)
Sec. 11. Board of credit union advisors.
(1) There shall be a board of credit union advisors who shall consult with, advise, and make recommendations to the Governor and to the Secretary on matters pertaining to credit unions. The board of credit union advisors may also advise the Governor and Secretary upon appointments and employment of personnel in connection with the supervision and regulation of credit unions.
(2) The board of credit union advisors shall consist of 7 persons with credit union experience who shall be appointed by the Governor. Appointments to the board shall be for terms of 3 years each, except that initial appointments shall be: 3 members for 3 years each; 3 members for 2 years each and 1 member for 1 year.
(3) All members shall serve until their successors have been appointed and qualified. In the event a vacancy occurs, the appointment to fill such vacancy shall be made in the manner of original appointment, but only for the unexpired term.
(4) The chairman of the board of credit union advisors shall be elected annually by a majority of the board members at the first meeting of the board each year.
(5) The initial meeting of the board shall be called by the Secretary and thereafter regular meetings shall be held at such times and places as shall be determined by the Governor, chairman, or Secretary, but at least once each calendar year. Special meetings may be called either by the Governor, the Secretary, the Director, the chairman, or by written notice sent by 2 or more members of the board. A majority of the members of the board shall constitute a quorum.
(6) The Department shall reimburse the board members for their actual and necessary travel and subsistence expenses.
(Source: P.A. 100-361, eff. 8-25-17.)

(205 ILCS 305/12) (from Ch. 17, par. 4413)
Sec. 12. Regulatory fees.
(1) For the fiscal year beginning July 1, 2007, a credit union regulated by the Department shall pay a regulatory fee to the Department based upon its total assets as shown by its Year-end Call Report at the following rates or at a lesser rate established by the Secretary in a manner proportionately consistent with the following rates and sufficient to fund the actual administrative and operational expenses of the Department's Credit Union Section pursuant to subsection (4) of this Section:

TOTAL ASSETS

REGULATORY FEE

$25,000 or less ..........

$100

Over $25,000 and not over

$100,000 ...............

$100 plus $4 per

$1,000 of assets in excess of

$25,000

Over $100,000 and not over

$200,000 ...............

$400 plus $3 per

$1,000 of assets in excess of

$100,000

Over $200,000 and not over

$500,000 ...............

$700 plus $2 per

$1,000 of assets in excess of

$200,000

Over $500,000 and not over

$1,000,000 ..............

$1,300 plus $1.40

per $1,000 of assets in excess

of $500,000

Over $1,000,000 and not

over $5,000,000...........

$2,000 plus $0.50

per $1,000 of assets in

excess of $1,000,000

Over $5,000,000 and not

over $30,000,000 ..........

$4,540 plus $0.397

per $1,000 of assets

in excess of $5,000,000

Over $30,000,000 and not over

$100,000,000.............

$14,471 plus $0.34

per $1,000 of assets

in excess of $30,000,000

Over $100,000,000 and not

over $500,000,000 .........

$38,306 plus $0.17

per $1,000 of assets

in excess of $100,000,000

Over $500,000,000 .........

$106,406 plus $0.056

per $1,000 of assets

in excess of $500,000,000

(2) The Secretary shall review the regulatory fee schedule in subsection (1) and the projected earnings on those fees on an annual basis and adjust the fee schedule no more than 5% annually if necessary to defray the estimated administrative and operational expenses of the Credit Union Section of the Department as defined in subsection (5). However, the fee schedule shall not be increased if the amount remaining in the Credit Union Fund at the end of any fiscal year is greater than 25% of the total actual and operational expenses incurred by the State in administering and enforcing the Illinois Credit Union Act and other laws, rules, and regulations as may apply to the administration and enforcement of the foregoing laws, rules, and regulations as amended from time to time for the preceding fiscal year. The regulatory fee for the next fiscal year shall be calculated by the Secretary based on the credit union's total assets as of December 31 of the preceding calendar year. The Secretary shall provide credit unions with written notice of any adjustment made in the regulatory fee schedule.
(3) A credit union shall pay to the Department a regulatory fee in quarterly installments equal to one-fourth of the regulatory fee due in accordance with the regulatory fee schedule in subsection (1), on the basis of assets as of the Year-end Call Report of the preceding calendar year. The total annual regulatory fee shall not be less than $100 or more than $141,875, provided that the regulatory fee cap of $141,875 shall be adjusted to incorporate the same percentage increase as the Secretary makes in the regulatory fee schedule from time to time under subsection (2). No regulatory fee shall be collected from a credit union until it has been in operation for one year. The regulatory fee shall be billed to credit unions on a quarterly basis and it shall be payable by credit unions on the due date for the Call Report for the subject quarter.
(4) The aggregate of all fees collected by the Department under this Act shall be paid promptly after they are received, accompanied by a detailed statement thereof, into the State Treasury and shall be set apart in the Credit Union Fund, a special fund hereby created in the State treasury. The amount from time to time deposited in the Credit Union Fund and shall be used to offset the ordinary administrative and operational expenses of the Credit Union Section of the Department under this Act. All earnings received from investments of funds in the Credit Union Fund shall be deposited into the Credit Union Fund and may be used for the same purposes as fees deposited into that fund. Moneys deposited in the Credit Union Fund may be transferred to the Professions Indirect Cost Fund, as authorized under Section 2105-300 of the Department of Professional Regulation Law of the Civil Administrative Code of Illinois.
Notwithstanding provisions in the State Finance Act, as now or hereafter amended, or any other law to the contrary, the Governor may, during any fiscal year through January 10, 2011, from time to time direct the State Treasurer and Comptroller to transfer a specified sum not exceeding 10% of the revenues to be deposited into the Credit Union Fund during that fiscal year from that Fund to the General Revenue Fund in order to help defray the State's operating costs for the fiscal year. Notwithstanding provisions in the State Finance Act, as now or hereafter amended, or any other law to the contrary, the total sum transferred from the Credit Union Fund to the General Revenue Fund pursuant to this provision shall not exceed during any fiscal year 10% of the revenues to be deposited into the Credit Union Fund during that fiscal year. The State Treasurer and Comptroller shall transfer the amounts designated under this Section as soon as may be practicable after receiving the direction to transfer from the Governor.
(5) The administrative and operational expenses for any fiscal year shall mean the ordinary and contingent expenses for that year incidental to making the examinations provided for by, and for administering, this Act, including all salaries and other compensation paid for personal services rendered for the State by officers or employees of the State to enforce this Act; all expenditures for telephone and telegraph charges, postage and postal charges, office supplies and services, furniture and equipment, office space and maintenance thereof, travel expenses and other necessary expenses; all to the extent that such expenditures are directly incidental to such examination or administration.
(6) When the balance in the Credit Union Fund at the end of a fiscal year exceeds 25% of the total administrative and operational expenses incurred by the State in administering and enforcing the Illinois Credit Union Act and other laws, rules, and regulations as may apply to the administration and enforcement of the foregoing laws, rules, and regulations as amended from time to time for that fiscal year, such excess shall be credited to credit unions and applied against their regulatory fees for the subsequent fiscal year. The amount credited to each credit union shall be in the same proportion as the regulatory fee paid by such credit union for the fiscal year in which the excess is produced bears to the aggregate amount of all fees collected by the Department under this Act for the same fiscal year.
(7) (Blank).
(8) Nothing in this Act shall prohibit the General Assembly from appropriating funds to the Department from the General Revenue Fund for the purpose of administering this Act.
(9) For purposes of this Section, "fiscal year" means a period beginning on July 1 of any calendar year and ending on June 30 of the next calendar year.
(Source: P.A. 100-201, eff. 8-18-17.)

(205 ILCS 305/13) (from Ch. 17, par. 4414)
Sec. 13. General powers. A credit union may:
(1) Make contracts; sue and be sued; and adopt and

use a common seal and alter the same;

(2) Acquire, lease (either as lessee or lessor),

hold, pledge, mortgage, sell and dispose of real property, either in whole or in part, or any interest therein, as may be necessary or incidental to its present or future operations and needs, subject to such limitations as may be imposed thereon in rules and regulations promulgated by the Secretary; acquire, lease (either as lessee or lessor), hold, pledge, mortgage, sell and dispose of personal property, either in whole or in part, or any interest therein, as may be necessary or incidental to its present or future operations and needs;

(3) At the discretion of the board of directors,

require the payment of an entrance fee or annual membership fee, or both, of any person admitted to membership;

(4) Receive savings from its members in the form of

shares of various classes, or special purpose share accounts; act as custodian of its members' accounts; issue shares in trust as provided in this Act;

(5) Lend its funds to its members and otherwise as

hereinafter provided;

(6) Borrow from any source in accordance with policy

established by the board of directors to a maximum of 50% of capital, surplus and reserves;

(7) Discount and sell any obligations owed to the

credit union;

(8) Honor requests for withdrawals or transfers of

all or any part of member share accounts, and any classes thereof, in any manner approved by the credit union board of directors;

(9) Sell all or a part of its assets or purchase all

or a part of the assets of another credit union and assume the liabilities of the selling credit union, subject to the prior approval of the Director, which approval shall not be required in the case of loan transactions otherwise authorized under applicable law;

(10) Invest surplus funds as provided in this Act;
(11) Make deposits in banks, savings banks, savings

and loan associations, trust companies; and invest in shares, classes of shares or share certificates of other credit unions;

(12) Assess charges and fees to members in accordance

with board resolution;

(13) Hold membership in and pay dues to associations

and organizations; to invest in shares, stocks or obligations of any credit union organization;

(14) Declare dividends and pay interest refunds to

borrowers as provided in this Act;

(15) Collect, receive and disburse monies in

connection with providing negotiable checks, money orders and other money-type instruments, and for such other purposes as may provide benefit or convenience to its members, and charge a reasonable fee for such services;

(16) Act as fiscal agent for and receive deposits

from the federal government, this state or any agency or political subdivision thereof;

(17) Receive savings from nonmembers in the form of

shares or share accounts in the case of credit unions serving predominantly low-income members. The term "low income members" shall mean those members who make less than 80% of the average for all wage earners as established by the Bureau of Labor Statistics or those members whose annual household income falls at or below 80% of the median household income for the nation as established by the Census Bureau. The term "predominantly" is defined as a simple majority;

(18) Establish, maintain, and operate terminals as

authorized by the Electronic Fund Transfer Act;

(19) Subject to Article XLIV of the Illinois

Insurance Code, act as the agent for any fire, life, or other insurance company authorized by the State of Illinois, by soliciting and selling insurance and collecting premiums on policies issued by such company; and may receive for services so rendered such fees or commissions as may be agreed upon between the said credit union and the insurance company for which it may act as agent; provided, however, that no such credit union shall in any case assume or guarantee the payment of any premium on insurance policies issued through its agency by its principal; and provided further, that the credit union shall not guarantee the truth of any statement made by an assured in filing his application for insurance; and

(20) Make reasonable contributions to civic,

charitable, or service organizations not organized for profit; religious corporations; and fundraisers benefiting persons in the credit union's service area.

(Source: P.A. 97-133, eff. 1-1-12.)

(205 ILCS 305/13a)
Sec. 13a. Non-English language transactions. A credit union may conduct transactions in a language other than English through an employee or agent acting as interpreter or through an interpreter provided by the customer.
(Source: P.A. 92-578, eff. 6-26-02.)

(205 ILCS 305/14) (from Ch. 17, par. 4415)
Sec. 14. Incidental powers. A credit union may exercise such incidental powers as are granted corporations organized under the laws of this State including, to the extent such powers are not inconsistent with powers and prohibitions contained in this Act, such powers as are necessary or convenient to enable credit unions to promote and carry on their purposes. The provisions of this Section shall be interpreted liberally and not restrictively.
(Source: P.A. 97-133, eff. 1-1-12.)

(205 ILCS 305/15) (from Ch. 17, par. 4416)
Sec. 15. Membership defined.
(1) The membership of a credit union shall be limited to and consist of the subscribers to the articles of incorporation and such other persons within the common bond, as defined in this Act and as set forth in the credit union's articles of incorporation, as have been duly admitted members, have paid the required entrance fee or membership fee, or both, if any, have subscribed for one or more shares, and have paid the initial installment thereon, and have complied with such other requirements as the articles of incorporation or bylaws specify. Two or more persons within the common bond who have jointly subscribed for one or more shares under a joint account and have complied with all membership requirements may each be admitted to membership. The surviving spouse of a credit union member may, within 6 months of the member's death, become a member of the credit union by paying the required entrance fee or membership fee or both, if any, by subscribing for one or more shares and paying the initial installment thereon, and by complying with such other requirements as the articles of incorporation or bylaws specify.
(2) Any member may withdraw from a credit union at any time upon giving notice of withdrawal as required by the bylaws.
(3) Any member may be expelled by a 2/3 vote of the members present at any regular or special meeting called to consider the matter, but only after an opportunity has been given to the member to be heard.
(4) A member who has caused a loss to the credit union, failed to maintain one or more shares at the credit union, or violated board policy applicable to members may be expelled by a majority vote of a quorum of directors if the board has adopted a policy providing for expulsion under those circumstances. In maintaining and enforcing a policy based on loss, the board may consider, without limitation, a member's failure to pay amounts due under a loan, failure to provide collected funds to cover withdrawals or personal share drafts or credit union drafts where the member is a remitter, or failure to pay fees or charges due the credit union. If a policy is adopted by the board pursuant to this subsection (4), written notice of the policy and the effective date of the policy shall be mailed to each member of the credit union at the member's current address appearing on the records of the credit union. The policy shall be mailed to members not fewer than 30 days prior to the effective date of the policy. In addition, new members shall be provided written notice of the policy prior to or upon applying for membership.
(5) All or any part of the amount paid on shares of a withdrawing member or expelled member with any declared dividends or interest on the date of withdrawal or expulsion must, after deducting all amounts due from the member to the credit union, be paid to him. The credit union may require not more than 60 days' written notice of intention to withdraw shares, but a notice of withdrawal does not entitle the member to any preferred or prior claim in the event of liquidation. Withdrawing or expelled members have no further rights in the credit union, but are not, by withdrawal or expulsion, released from any obligation they owe to the credit union.
(6) A member who has caused a loss to the credit union or has violated board policy applicable to members may be denied any or all credit union services in accordance with board policy, however, members who are denied services shall be allowed to maintain a share account and to vote on all issues put to a vote of the membership.
(7) If a member fails to maintain one fully paid share, the credit union, at its option, may permit the member to re-subscribe and pay for one or more shares within 30 days after the date the member failed to maintain one fully paid share, without affecting the member's status or rights as a member during that period. A member that fails to re-subscribe for at least one fully paid share within the 30-day period shall be automatically expelled from the credit union and treated as an expelled member under subsection (5) of this Section 15.
(Source: P.A. 97-133, eff. 1-1-12; 97-855, eff. 7-27-12.)

(205 ILCS 305/16) (from Ch. 17, par. 4417)
Sec. 16. Societies and associations. Societies, associations, clubs, partnerships, corporations, and limited liability companies in which the majority of the members, partners, or shareholders are individuals who are eligible for credit union membership may be admitted to membership in a credit union in the same manner and under the same conditions as individuals, subject to such rules as the Secretary and the Director may promulgate hereunder.
(Source: P.A. 97-133, eff. 1-1-12.)

(205 ILCS 305/16.1)
Sec. 16.1. Service to the economically disadvantaged.
(a) Persons who reside in investment areas as defined in the Community Development Banking and Financial Institutions Act of 1994 (12 U.S.C. 4702) and identified by the U.S. Department of the Treasury may be admitted to membership in a credit union that serves the area by maintaining a facility in the area. For purposes of this Section, a "facility" means a credit union owned branch, a shared branch, an office operated on a regularly scheduled weekly basis, or a credit union owned electronic facility that meets, at a minimum, the requirements of accepting shares for members' accounts, accepting loan applications and disbursing loans, but does not include an ATM.
(b) Credit unions desiring to serve the economically disadvantaged in accordance with this Section shall do so pursuant to a written business plan that shall document the fact that the area meets the criteria of this Section, identify the credit and depository needs of the area, identify the services to be delivered, and describe the manner in which the services will be delivered. The credit union shall regularly review the business plan to determine whether the area is being adequately served and shall provide to the Secretary periodic service status reports that describe how the needs of the area are being met.
(Source: P.A. 97-133, eff. 1-1-12.)

(205 ILCS 305/17) (from Ch. 17, par. 4418)
Sec. 17. Members who leave field. Nothing in this Act shall be construed to impair the charter of an existing credit union, prevent the merger of credit unions as otherwise provided for in this Act or prevent a credit union from retaining as a member a person who subsequent to becoming a member, leaves the credit union's common bond or undergoes a change in marital status.
(Source: P.A. 81-329.)

(205 ILCS 305/18) (from Ch. 17, par. 4419)
Sec. 18. Liability of members. The members of the credit union shall not be personally or individually liable for the payment of its debts. A reduction in shares as provided for in Section 45 of this Act shall not be considered as imposing such individual or personal liability upon the members of the credit union.
(Source: P.A. 81-329.)

(205 ILCS 305/19) (from Ch. 17, par. 4420)
Sec. 19. Meeting of members.
(1) The annual meeting shall be held each year during the months of January, February or March or such other month as may be approved by the Department. The meeting shall be held at the time, place and in the manner set forth in the bylaws. Any special meetings of the members of the credit union shall be held at the time, place and in the manner set forth in the bylaws. Unless otherwise set forth in this Act, quorum requirements for meetings of members shall be established by a credit union in its bylaws. Notice of all meetings must be given by the secretary of the credit union at least 7 days before the date of such meeting, either by handing a written or printed notice to each member of the credit union, by mailing the notice to the member at his address as listed on the books and records of the credit union, or by posting a notice of the meeting in three conspicuous places, including the office of the credit union.
(2) On all questions and at all elections, except election of directors, each member has one vote regardless of the number of his shares. There shall be no voting by proxy except on the election of directors, proposals for merger or voluntary dissolution. Members may vote on questions and in elections by secure electronic record if approved by the board of directors. All voting on the election of directors shall be by ballot, but when there is no contest, written or electronic ballots need not be cast. The record date to be used for the purpose of determining which members are entitled to notice of or to vote at any meeting of members, may be fixed in advance by the directors on a date not more than 90 days nor less than 10 days prior to the date of the meeting. If no record date is fixed by the directors, the first day on which notice of the meeting is given, mailed or posted is the record date.
(3) Regardless of the number of shares owned by a society, association, club, partnership, other credit union or corporation, having membership in the credit union, it shall be entitled to only one vote and it may be represented and have its vote cast by its designated agent acting on its behalf pursuant to a resolution adopted by the organization's board of directors or similar governing authority; provided that the credit union shall obtain a certified copy of such resolution before such vote may be cast.
(4) A member may revoke a proxy by delivery to the credit union of a written statement to that effect, by execution of a subsequently dated proxy, by execution of a secure electronic record, or by attendance at a meeting and voting in person.
(5) As used in this Section, "electronic" and "electronic record" have the meanings ascribed to those terms in the Electronic Commerce Security Act. As used in this Section, "secured electronic record" means an electronic record that meets the criteria set forth in Section 10-105 of the Electronic Commerce Security Act.
(Source: P.A. 100-361, eff. 8-25-17.)

(205 ILCS 305/20) (from Ch. 17, par. 4421)
Sec. 20. Election or appointment of officials.
(1) The credit union shall be directed by a board of directors consisting of no less than 7 in number, to be elected at the annual meeting by and from the members. Directors shall hold office until the next annual meeting, unless their terms are staggered. Upon amendment of its bylaws, a credit union may divide the directors into 2 or 3 classes with each class as nearly equal in number as possible. The term of office of the directors of the first class shall expire at the first annual meeting after their election, that of the second class shall expire at the second annual meeting after their election, and that of the third class, if any, shall expire at the third annual meeting after their election. At each annual meeting after the classification, the number of directors equal to the number of directors whose terms expire at the time of the meeting shall be elected to hold office until the second succeeding annual meeting if there are 2 classes or until the third succeeding annual meeting if there are 3 classes. A director shall hold office for the term for which he or she is elected and until his or her successor is elected and qualified.
(1.5) Except as provided in subsection (1.10), in all elections for directors, every member has the right to vote, in person, by proxy, or by secure electronic record if approved by the board of directors, the number of shares owned by him, or in the case of a member other than a natural person, the member's one vote, for as many persons as there are directors to be elected, or to cumulate such shares, and give one candidate as many votes as the number of directors multiplied by the number of his shares equals, or to distribute them on the same principle among as many candidates as he may desire and the directors shall not be elected in any other manner. Shares held in a joint account owned by more than one member may be voted by any one of the members, however, the number of cumulative votes cast may not exceed a total equal to the number of shares multiplied by the number of directors to be elected. A majority of the shares entitled to vote shall be represented either in person or by proxy for the election of directors. Each director shall wholly take and subscribe to an oath that he will diligently and honestly perform his duties in administering the affairs of the credit union, that while he may delegate to another the performance of those administrative duties he is not thereby relieved from his responsibility for their performance, that he will not knowingly violate or permit to be violated any law applicable to the credit union, and that he is the owner of at least one share of the credit union.
(1.10) Upon amendment of a credit union's bylaws approved by the members, in all elections for directors, every member who is a natural person shall have the right to cast one vote, regardless of the number of his or her shares, in person, by proxy, or by secure electronic record if approved by the board of directors, for as many persons as there are directors to be elected.
(1.15) If the board of directors has adopted a policy addressing age eligibility standards on voting, holding office, or petitioning the board, then a credit union may require (i) that members be at least 18 years of age by the date of the meeting in order to vote at meetings of the members, sign nominating petitions, or sign petitions requesting special meetings, and (ii) that members be at least 18 years of age by the date of election or appointment in order to hold elective or appointive office.
(2) The board of directors shall appoint from among the members of the credit union, a supervisory committee of not less than 3 members at the organization meeting and within 30 days following each annual meeting of the members for such terms as the bylaws provide. Members of the supervisory committee may, but need not be, on the board of directors, but shall not be officers of the credit union, members of the credit committee, or the credit manager if no credit committee has been appointed.
(3) The board of directors may appoint, from among the members of the credit union, a credit committee consisting of an odd number, not less than 3 for such terms as the bylaws provide. Members of the credit committee may, but need not be, directors or officers of the credit union, but shall not be members of the supervisory committee.
(4) The board of directors may appoint from among the members of the credit union a membership committee of one or more persons. If appointed, the committee shall act upon all applications for membership and submit a report of its actions to the board of directors at the next regular meeting for review. If no membership committee is appointed, credit union management shall act upon all applications for membership and submit a report of its actions to the board of directors at the next regular meeting for review.
(5) As used in this Section, "electronic" and "electronic record" have the meanings ascribed to those terms in the Electronic Commerce Security Act. As used in this Section, "secured electronic record" means an electronic record that meets the criteria set forth in Section 10-105 of the Electronic Commerce Security Act.
(Source: P.A. 100-361, eff. 8-25-17.)

(205 ILCS 305/21) (from Ch. 17, par. 4422)
Sec. 21. Record of board and committee members. Within 30 days after election or appointment, the names and addresses of the members of the board of directors, committees and all officers of the credit union shall be filed with the Department on forms provided by the Department.
(Source: P.A. 97-133, eff. 1-1-12.)

(205 ILCS 305/22) (from Ch. 17, par. 4423)
Sec. 22. Vacancies.
(a) The board of directors shall, by appointment from among the credit union members, fill any vacancies occurring on the board for the remainder of the director's unexpired term or until a successor is elected and qualified following completion of the term filled by the board. In the event the vacancy reduces the number of directors serving on the board to less than the statutory minimum set forth in subsection (1) of Section 20, then the board shall fill the vacancy no later than the next annual meeting of members or 90 days after the vacancy occurred, whichever occurs first. Upon written application to the Secretary, the board may request additional time in which to fill the vacancy. The application may be approved by the Secretary in his or her discretion. The board shall, by appointment from among the credit union members, fill vacancies in the membership committee, credit committee, and supervisory committees.
(b) An office may be declared vacant by the board when a director or a committee member dies, resigns from the board or committee, is removed from the board or committee, is no longer a member of the credit union, is the owner of less than one share of the credit union, or fails to attend three consecutive regular meetings of the board without good cause.
(Source: P.A. 99-614, eff. 7-22-16.)

(205 ILCS 305/23) (from Ch. 17, par. 4424)
Sec. 23. Compensation of officials.
(1) No director or committee member may receive compensation for his service as such. "Compensation" as used in this subsection (1) refers to remuneration expense to the credit union for services provided by a director or committee member in his or her capacity as director or committee member. "Compensation" as used in this subsection (1) does not include the expense of providing reasonable life, health, accident, and similar insurance protection benefits for a director or committee member.
(2) Directors, committee members and employees, while on official business of the credit union, may be reimbursed for reasonable and necessary expenses. Alternatively, the credit union may make direct payment to a third party for such business expenses. Reasonable and necessary expenses may include the payment of travel costs for the foregoing officials and one guest per official. All payment of costs shall be made in accordance with written policies and procedures established by the board of directors.
(3) The board of directors may establish compensation for officers of the credit union.
(Source: P.A. 97-133, eff. 1-1-12.)

(205 ILCS 305/24) (from Ch. 17, par. 4425)
Sec. 24. Conflicts of interest. No director, committee member, officer, agent or employee of the credit union shall in any manner, directly or indirectly, participate in the deliberation upon or the determination of any question affecting his pecuniary interest or the pecuniary interest of any corporation, partnership, or association (other than the credit union, other credit unions or credit union organizations) in which he is directly or indirectly interested, unless such interest is disclosed to the board of directors prior to such deliberation or determination, in which event such person shall be entitled to participate and, if otherwise entitled to, shall have the power to vote on such matter.
(Source: P.A. 97-133, eff. 1-1-12.)

(205 ILCS 305/25) (from Ch. 17, par. 4426)
Sec. 25. Indemnification. A credit union may indemnify any and all of its directors, committee members, officers or employees or former directors, committee members, officers or employees against expenses actually and necessarily incurred by them in connection with the defense or settlement of any action, suit or proceeding in which they, or any of them, are made a party or parties by reason of being or having been a director, committee member, officer or employee of the credit union, except in relation to matters as to which any such director, committee member, officer or employee shall be adjudged in such action, suit or proceeding to be liable for willful misconduct in the performance of duty and to such matters as shall be settled by agreement predicated on the existence of such liability.
(Source: P.A. 97-133, eff. 1-1-12.)

(205 ILCS 305/26) (from Ch. 17, par. 4427)
Sec. 26. Executive officers.
(1) At their first meeting, the board of directors shall elect from among their own number a chairman of the board and one or more vice chairmen, a secretary and a treasurer. The directors shall appoint a chief management official who shall have such title as the directors shall determine. The directors may also appoint one or more vice presidents. The chief management official and vice president may, but need not, be directors. Any two or more offices may be held by the same person, except the chairman of the board may not also hold the office of vice chairman or secretary.
(2) The officers shall serve for a term of one year, or until their successors are chosen and have been duly qualified.
(3) The duties of the officers shall be prescribed in the bylaws. Compensation of officers shall be such as may be established by the directors from time to time.
(Source: P.A. 97-133, eff. 1-1-12.)

(205 ILCS 305/27) (from Ch. 17, par. 4428)
Sec. 27. Authority of directors.
(1) The board of directors shall be charged with and have control over the general management of the operations, funds and records of the credit union.
(2) In discharging the duties of their respective positions, the board of directors, committees of the board, and individual directors shall be entitled to rely on advice, information, opinions, reports or statements, including financial statements and financial data, prepared or presented by: (i) one or more officers or employees of the credit union whom the director believes to be reliable and competent in the matter presented; (ii) one or more counsel, accountants, or other consultants as to matters that the director believes to be within that person's professional or expert competence; or (iii) a committee of the board upon which the director does not serve, as to matters within that committee's designated authority; provided that the director's reliance under this subsection (2) is placed in good faith, after reasonable inquiry if the need for such inquiry is apparent under the circumstances and without knowledge that would cause such reliance to be unreasonable.
(Source: P.A. 97-133, eff. 1-1-12.)

(205 ILCS 305/28) (from Ch. 17, par. 4429)
Sec. 28. Executive committee. From the persons elected to the board, the board may appoint an executive committee of not less than 3 directors who may be authorized to act for the board in all respects, subject to such conditions and limitations as are prescribed by the board. The executive committee shall report to the board at each board meeting on any meeting held and actions taken by the executive committee between board meetings.
(Source: P.A. 97-133, eff. 1-1-12.)

(205 ILCS 305/29) (from Ch. 17, par. 4430)
Sec. 29. Meetings of directors.
(1) The board of directors and the executive committee shall meet as often as necessary, but one body must meet at least monthly and the other at least quarterly, as prescribed in the bylaws. Unless a greater number is required by the bylaws, a majority of the whole board of directors shall constitute a quorum. The act of a majority of the directors present at a meeting at which a quorum is present shall be the act of the board of directors unless the act of a greater number is required by this Act, the credit union's articles of incorporation or the bylaws.
(2) Unless specifically prohibited by the articles of incorporation or bylaws, directors and committee members may participate in and act at any meeting of the board or committee through the use of a conference telephone or other communications equipment by means of which all persons participating in the meeting can communicate with each other. Participation in the meeting shall constitute attendance and presence in person at the meeting of the person or persons so participating.
(3) Unless specifically prohibited by the articles of incorporation or bylaws, any action required by this Act to be taken at a meeting of the board of directors or a committee and any other action that may be taken at a meeting of the board of directors or a committee may be taken without a meeting if a consent in writing setting forth the action taken is signed by all the directors entitled to vote with respect to the subject matter thereof, or by all members of the committee, as the case may be. The consent shall be evidenced by one or more written approvals, each of which sets forth the action taken and bears the signatures of one or more directors or committee members. All the approvals evidencing the consent shall be delivered to the secretary to be filed in the corporate records of the credit union. The action taken shall be effective when all the directors or committee members have approved the consent unless the consent specifies a different effective date. A consent signed by all the directors or all the members of a committee shall have the same effect as a unanimous vote, and may be stated as such in any document filed with the director under this Act.
(Source: P.A. 89-603, eff. 8-2-96.)

(205 ILCS 305/30) (from Ch. 17, par. 4431)
Sec. 30. Duties of directors.
(a) It shall be the duty of the directors to:
(1) Review actions on applications for membership. A

record of the membership committee's approval or denial of membership or management's approval or denial of membership if no membership committee has been appointed shall be available to the board of directors for inspection. A person denied membership by the membership committee or credit union management may appeal the denial to the board;

(2) Provide adequate fidelity bond coverage for

officers, employees, directors and committee members, and for losses caused by persons outside of the credit union, subject to rules and regulations promulgated by the Secretary;

(3) Determine from time to time the interest rates,

not in excess of that allowed under this Act, which shall be charged on loans to members and to authorize interest refunds, if any, to members from income earned and received in proportion to the interest paid by them on such classes of loans and under such conditions as the board prescribes. The directors may establish different interest rates to be charged on different classes of loans;

(4) Within any limitations set forth in the credit

union's bylaws, fix the maximum amount which may be loaned with and without security to a member;

(5) Declare dividends on various classes of shares in

the manner and form as provided in the bylaws;

(6) Limit the number of shares which may be owned by

a member; such limitations to apply alike to all members;

(7) Have charge of the investment of funds, except

that the board of directors may designate an investment committee or any qualified individual or entity to have charge of making investments under policies established by the board of directors;

(8) Authorize the employment of or contracting with

such persons or organizations as may be necessary to carry on the operations of the credit union, provided that prior approval is received from the Department before delegating substantially all managerial duties and responsibilities to a credit union organization, and fix the compensation, if any, of the officers and provide for compensation for other employees within policies established by the board of directors;

(9) Authorize the conveyance of property;
(10) Borrow or lend money consistent with the

provisions of this Act;

(11) Designate a depository or depositories for the

funds of the credit union and supervise the investment of funds;

(12) Suspend or remove, or both, any or all officers

or any or all members of the membership, credit, or other committees whenever, in the judgment of the board of directors, the best interests of the credit union will be served thereby; provided that members of the supervisory committee may not be suspended or removed except for failure to perform their duties; and provided that removal of any officer shall be without prejudice to the contract rights, if any, of the person so removed;

(13) Appoint any special committees deemed necessary;

and

(14) Perform such other duties as the members may

direct, and perform or authorize any action not inconsistent with this Act and not specifically reserved by the bylaws to the members.

(b) The board of directors may delegate to the chief management official, according to guidelines established by the board that may include the authority to further delegate one or more duties, all of the following duties:
(1) determining the interest rates on loans;
(2) determining the dividend rates on share accounts;

and

(3) hiring employees other than the chief management

official and fixing their compensation.

(c) Each director shall have a working familiarity with basic finance and accounting practices consistent with the size and complexity of the credit union operation they serve, including the ability to read and understand the credit union's balance sheet and income and expense statements and the ability to ask, when appropriate, substantive questions of management and auditors. For the purposes of this subsection (c), substantive questions include queries concerning financial services and products offered to the membership; how those activities generate revenue for the credit union; the credit, liquidity, interest rate, compliance, strategic, transaction, and reputation risks associated with those activities; and the internal control structures maintained by the credit union that limit and manage those risks.
A director who was elected or appointed on or after January 1, 2015 and who comes to the position without the requisite financial skills shall have until 6 months after the date of election or appointment to acquire the enumerated skills.
An incumbent director who was elected or appointed before January 1, 2015 and does not possess the requisite financial skills shall have until July 1, 2015 to acquire the enumerated skills.
An incumbent director or a director who is elected or appointed on or after January 1, 2015 who already understands his or her credit union's financial statements shall not be required to do anything further to satisfy the financial skills requirement set forth in subsection (c).
It is the intent of the Department that all credit union directors possess a basic understanding of their credit union's financial condition. It is not the intent of the Department to subject credit union directors to examiner scrutiny of their financial skills. Rather, the Department shall evaluate whether the credit union has in place a policy to make available to their directors appropriate training to enhance their financial knowledge of the credit union. Directors may receive the training through internal credit union training, external training offered by the credit union's retained auditors, trade associations, vendors, regulatory agencies, or any other sources or on-the-job experience, or a combination of those activities. The training may be received through any medium, including, but not limited to, conferences, workshops, audit closing meetings, seminars, teleconferences, webinars, and other internet based delivery channels.
(Source: P.A. 97-133, eff. 1-1-12; 98-784, eff. 7-24-14.)

(205 ILCS 305/31) (from Ch. 17, par. 4432)
Sec. 31. Supervision of loans. The credit committee shall have the general supervision of all loans and lines of credit to members. If no credit committee has been appointed, the credit manager shall have the general supervision of all loans and lines of credit to members.
(Source: P.A. 97-133, eff. 1-1-12.)

(205 ILCS 305/32) (from Ch. 17, par. 4433)
Sec. 32. Meetings of credit committee. If a credit committee has been appointed by the board, the provisions of this Section shall apply. The credit committee shall meet as often as the operations of the credit union require and not less frequently than once a month to consider applications for loans and lines of credit. Unless a greater percentage is required in the credit union's bylaws, a majority of the credit committee shall constitute a quorum. No loan shall be made unless it is approved, in writing, by a majority of the committee who are present at a meeting at which a quorum is present and at which the application is considered. The credit committee shall report to the directors at each board meeting on all meetings held and actions taken since the last board meeting.
(Source: P.A. 97-133, eff. 1-1-12.)

(205 ILCS 305/33) (from Ch. 17, par. 4434)
Sec. 33. Credit manager.
(1) The credit committee, board of directors, or chief management official may or, if no credit committee has been appointed, the board of directors or chief management official shall appoint a credit manager who shall be empowered to approve or disapprove loans and lines of credit under conditions prescribed by the board of directors. The credit committee or credit manager may appoint one or more loan officers with the power to approve loans and lines of credit, subject to such limitations or conditions as may be prescribed by the board of directors. The credit manager and any loan officers appointed by the credit committee or the credit manager shall keep written records of all transactions and shall report, in writing, to the credit committee if a credit committee has been appointed, otherwise to the directors at each board meeting.
(2) Applications for loans or lines of credit not approved by a loan officer shall be reviewed and acted upon by the credit committee or credit manager.
(3) The loan officers must keep written records of all loans or lines of credit granted or refused and any other transactions and submit a report to the credit committee or credit manager at least once each month.
(Source: P.A. 99-614, eff. 7-22-16.)

(205 ILCS 305/34) (from Ch. 17, par. 4435)
Sec. 34. Duties of supervisory committee.
(1) The supervisory committee shall make or cause to be made an annual internal audit of the books and affairs of the credit union to determine that the credit union's accounting records and reports are prepared promptly and accurately reflect operations and results, that internal controls are established and effectively maintained to safeguard the assets of the credit union, and that the policies, procedures and practices established by the board of directors and management of the credit union are being properly administered. The supervisory committee shall submit a report of that audit to the board of directors and a summary of that report to the members at the next annual meeting of the credit union. It shall make or cause to be made such supplementary audits as it deems necessary or as are required by the Secretary or by the board of directors, and submit reports of these supplementary audits to the Secretary or board of directors as applicable. If the supervisory committee has not engaged a public accountant registered by the Department of Financial and Professional Regulation to make the internal audit, the supervisory committee or other officials of the credit union shall not indicate or in any manner imply that such audit has been performed by a public accountant or that the audit represents the independent opinion of a public accountant. The supervisory committee must retain its tapes and working papers of each internal audit for inspection by the Department. The report of this audit must be made on a form approved by the Secretary. A copy of the report must be promptly mailed to the Secretary.
(2) The supervisory committee shall make or cause to be made at least once each year a reasonable percentage verification of members' share and loan accounts, consistent with rules promulgated by the Secretary.
(3) The supervisory committee of a credit union with assets of $5,000,000 or more shall engage a public accountant registered by the Department of Financial and Professional Regulation to perform an annual external independent audit of the credit union's financial statements in accordance with generally accepted auditing standards. The supervisory committee of a credit union with assets of $3,000,000 or more, but less than $5,000,000, shall engage a public accountant registered by the Department of Financial and Professional Regulation to perform an external independent audit of the credit union's financial statements in accordance with generally accepted auditing standards at least once every 3 years. A copy of an external independent audit shall be completed and mailed to the Secretary no later than 90 days after December 31 of each year; provided that a credit union or group of credit unions may obtain an extension of the due date upon application to and receipt of written approval from the Secretary. If the annual internal audit of such a credit union is conducted by a public accountant registered by the Department of Financial and Professional Regulation and the annual internal audit is done in conjunction with the credit union's annual external audit, the requirements of subsection (1) of this Section shall be deemed met.
(4) In determining the appropriate balance in the allowance for loan losses account, a credit union may determine its historical loss rate using a defined period of time of less than 5 years, provided that:
(A) the methodology used to determine the defined

period of time is formally documented in the credit union's policies and procedures and is appropriate to the credit union's size, business strategy, and loan portfolio characteristics and the economic environment of the areas and employers served by the credit union;

(B) supporting documentation is maintained for the

technique used to develop the credit union loss rates, including the period of time used to accumulate historical loss data and the factors considered in establishing the time frames; and

(C) the external auditor conducting the credit

union's financial statement audit has analyzed the methodology employed by the credit union and concludes that the financial statements, including the allowance for loan losses, are fairly stated in all material respects in accordance with U.S. Generally Accepted Accounting Principles, as promulgated by the Financial Accounting Standards Board.

(5) A majority of the members of the supervisory committee shall constitute a quorum.
(6) On an annual basis commencing January 1, 2015, the members of the supervisory committee shall receive training related to their statutory duties. Supervisory committee members may receive the training through internal credit union training, external training offered by the credit union's retained auditors, trade associations, vendors, regulatory agencies, or any other sources or on-the-job experience, or a combination of those activities. The training may be received through any medium, including, but not limited to, conferences, workshops, audit closing meetings, seminars, teleconferences, webinars, and other Internet-based delivery channels.
(Source: P.A. 97-133, eff. 1-1-12; 98-784, eff. 7-24-14.)

(205 ILCS 305/34.1)
Sec. 34.1. Compliance review.
(a) As used in this Section:
"Affiliate" means an organization established to serve the needs of credit unions, the business of which relates to the daily operations of credit unions.
"Compliance review committee" means:
(1) one or more persons appointed by the management,

board of directors, or supervisory committee of a credit union for the purposes set forth in subsection (b); or

(2) any other person to the extent the person acts in

an investigatory capacity at the direction of a compliance review committee.

"Compliance review documents" means documents prepared in connection with a review or evaluation conducted by or for a compliance review committee.
"Person" means an individual, a group of individuals, a board committee, a partnership, a firm, an association, a corporation, or any other entity.
(b) This Section applies to compliance review committees whose functions are to evaluate and seek to improve any of the following:
(1) loan policies or underwriting standards;
(2) asset quality;
(3) financial reporting to federal or State

governmental or regulatory agencies; or

(4) compliance with federal or State statutory or

regulatory requirements.

(c) Except as provided in subsection (d), compliance review documents and the deliberations of the compliance review committee are privileged and confidential and are nondiscoverable and nonadmissible.
(1) Compliance review documents are privileged and

confidential and are not subject to discovery or admissible in evidence in any civil action.

(2) Individuals serving on compliance review

committees or acting under the direction of a compliance review committee shall not be required to testify in any civil action about the contents of any compliance review document or conclusions of any compliance review committee or about the actions taken by a compliance review committee.

(3) An affiliate of a credit union, a credit union

regulatory agency, and the insurer of credit union share accounts shall have access to compliance review documents, provided that (i) the documents shall remain confidential and are not subject to discovery from such entity and (ii) delivery of compliance review documents to an affiliate or pursuant to the requirements of a credit union regulatory agency or an insurer of credit union share accounts shall not constitute a waiver of the privilege granted in this Section.

(d) This Section does not apply to: (1) compliance review committees on which individuals serving on or at the direction of the compliance review committee have management responsibility for the operations, records, employees, or activities being examined or evaluated by the compliance review committee and (2) any civil or administrative action initiated by a credit union regulatory agency or an insurer of credit union share accounts.
(e) This Section shall not be construed to limit the discovery or admissibility in any civil action of any documents other than compliance review documents or to require the appointment of a compliance review committee.
(Source: P.A. 100-201, eff. 8-18-17; 100-361, eff. 8-25-17.)

(205 ILCS 305/35) (from Ch. 17, par. 4436)
Sec. 35. Suspension and removal of officials.
(1) The supervisory committee, by a unanimous vote of the whole committee, may suspend any member of the credit committee or the credit manager if no credit committee has been appointed. The supervisory committee shall report such action to the board of directors for appropriate action.
(2) The supervisory committee, by a unanimous vote of the whole committee, may suspend any officer or member of the board of directors until the next members' meeting, which shall be held not less than 7 nor more than 21 days after such suspension. At such meeting, the suspension shall be acted upon by the members, who shall either confirm or reject it by majority vote.
(Source: P.A. 97-133, eff. 1-1-12.)

(205 ILCS 305/36) (from Ch. 17, par. 4437)
Sec. 36. Calling of special meetings. The supervisory committee, by a majority vote, may, after written notice of its intended action is first given to the board of directors, and the Department, call a special meeting of the members to consider any violation of this Act, the credit union's articles of incorporation or bylaws, or any practice of the credit union deemed by the supervisory committee to be unsafe or unauthorized.
(Source: P.A. 97-133, eff. 1-1-12.)

(205 ILCS 305/37) (from Ch. 17, par. 4438)
Sec. 37. Shares and classes of shares.
(1) The capital of a credit union shall consist of the payments made by members for shares of the credit union.
(2) Shares may be subscribed to, paid for and transferred in such manner as the bylaws prescribe.
(3) The board of directors may establish different classes of share accounts classified in relation to different rights, restrictions and dividend rates.
(4) A certificate, passbook, periodic statement of account or other written evidence of ownership shall be issued to denote ownership of shares in a credit union.
(Source: P.A. 97-133, eff. 1-1-12.)

(205 ILCS 305/38) (from Ch. 17, par. 4439)
Sec. 38. Dividends. The board of directors may declare a dividend to be paid periodically from net earnings or undivided earnings and distributed ratably among holders of share accounts of the same class as provided in the bylaws. Dividends may not be declared or paid at a time when the credit union is insolvent or its net assets are less than its stated capital or when the payment thereof would render the credit union insolvent or reduce its net assets below its stated capital.
(Source: P.A. 97-133, eff. 1-1-12.)

(205 ILCS 305/39) (from Ch. 17, par. 4440)
Sec. 39. Special purpose share accounts; charitable donation accounts.
(1) If provided for in and consistent with the bylaws, Christmas clubs, vacation clubs and other special purpose share accounts may be established and offered under conditions and restrictions established by the board of directors.
(2) Pursuant to a policy adopted by the board of directors, which may be amended from time to time, a credit union may establish one or more charitable donation accounts. The investments and purchases to fund a charitable donation account are not subject to the investment limitations of this Act, provided the charitable donation account is structured in accordance with this Act. At their time of purchase, the book value of the investments in all charitable donation accounts, in the aggregate, shall not exceed 5% of the credit union's net worth.
(a) If a credit union chooses to establish a

charitable donation account using a trust vehicle, the trustee must be an entity regulated by the Office of the Comptroller of the Currency, the U.S. Securities and Exchange Commission, another federal regulatory agency, or a State financial regulatory agency. A regulated trustee or other person who is authorized to make investment decisions for a charitable donation account, other than the credit union itself, shall either be registered with the U.S. Securities and Exchange Commission as an investment advisor or regulated by the Office of the Comptroller of the Currency.

(b) The parties to the charitable donation account

must document the terms and conditions controlling the account in a written operating agreement, trust agreement, or similar instrument. The terms of the agreement shall be consistent with the requirements and conditions set forth in this Section. The agreement, if applicable, and policies must document the investment strategies of the charitable donation account trustee or other manager in administering the charitable donation account and provide for the accounting of all aspects of the account, including its distributions and liquidation, in accordance with generally accepted accounting principles.

(c) A credit union's charitable donation account

agreement, if applicable, and policies shall provide that the charitable organization or non-profit entity recipients of any charitable donation account funds must be identified in the policy and be exempt from taxation under Section 501(c)(3) of the Internal Revenue Code.

(d) Upon termination of a charitable donation

account, the credit union may receive a distribution of the remaining assets in cash, or a distribution in kind of the remaining assets, but only if those assets are permissible investments for credit unions pursuant to this Act.

(Source: P.A. 97-133, eff. 1-1-12; 98-784, eff. 7-24-14.)

(205 ILCS 305/40) (from Ch. 17, par. 4441)
Sec. 40. Shares to minors. Shares may be issued in the name of a minor or in the name of a custodian under the Illinois Uniform Transfers to Minors Act, as amended. If shares are issued in the name of a minor, redemption of any part or all of the shares by payment to the minor or upon order of the minor of the amount of the shares and any declared dividends releases the credit union from all obligations to the minor as to the shares redeemed. Further, if shares are issued in the name of a minor, the minor shall be considered as being of the age of majority and having contractual capacity.
(Source: P.A. 97-133, eff. 1-1-12.)

(205 ILCS 305/41) (from Ch. 17, par. 4442)
Sec. 41. Joint accounts. Shares shall be issued in the name of the owner and may be issued in the name of 2 or more persons in joint tenancy, or in survivorship, in which case payment may be made, in whole or in part, to any of the named persons whether the others are living or dead, if an agreement permitting such payment was signed and dated by all persons when the shares were issued or thereafter. Only one of the persons must have the common bond of association, community or occupation specified in this Act and only that person may vote in a meeting of the members, obtain loans, hold office or be required to pay an entrance fee.
(Source: P.A. 97-133, eff. 1-1-12.)

(205 ILCS 305/42) (from Ch. 17, par. 4443)
Sec. 42. Shares in trust.
(1) Shares may be issued in trust to a member as trustee or to an individual or corporate trustee. If a corporate trustee is a bank or trust company, shares may be issued to the corporate trustee only if such bank or trust company is organized under the laws of the State of Illinois or is a nationally chartered bank located principally in the State of Illinois. An individual trustee shall be a member of the credit union unless the person establishing the trust in respect to which such shares are issued or each beneficiary of the trust is a member of the credit union and the name of each beneficiary is disclosed to the credit union. Shares may also be issued in the name of an individual or corporate representative under the Illinois Probate Act of 1975 for or in respect to a member of a credit union. Shares may also be issued in trust under the Illinois Funeral or Burial Funds Act, for or in respect to a member of a credit union, to a trustee licensed under said Act. Any credit union which issues shares in trust as provided in this Section must be insured by the NCUA or another approved insurer. Payment of part or all of such shares to such trustee or member shall, to the extent of such payment, discharge the liability of the credit union to the member and the beneficiary and the credit union shall be under no obligation to see to the application of such payment.
(2) If a credit union's shares are insured as provided for in this Act, such credit union shall have power to act as trustee or custodian under individual retirement accounts or plans, health savings accounts, and similar tax-advantaged savings plans established pursuant to the Internal Revenue Code for its members or groups or organizations of its members provided the funds of such accounts or plans are invested solely in (1) share accounts of, or (2) share accounts and obligations issued by such credit union. All funds held in such fiduciary capacity shall be maintained in accordance with applicable statutes and regulations promulgated thereunder by any authority exercising jurisdiction over such trusts or custodial accounts.
(3) Notwithstanding any language to the contrary in this Section 42, a credit union may act as trustee or custodian of individual retirement plans of its members established pursuant to the Employee Retirement Income Security Act of 1974 or self-employed retirement plans established pursuant to the Self-Employed Individuals Retirement Act of 1962, and any laws amendatory or supplementary to such Acts, provided that:
(a) All contributions of funds are initially made to

a share account in the credit union;

(b) Any subsequent transfer of funds to other assets

is solely at the direction of the member and the credit union performs only custodial duties, exercises no investment discretion and provides no investment advice with respect to plan assets;

(c) The member is notified of the fact that share

insurance coverage is limited to funds held in share accounts; and

(d) The credit union complies with all applicable

provisions of this Act and applicable laws and regulations as may be promulgated by any authority exercising jurisdiction over such trust or custodial accounts.

(Source: P.A. 94-150, eff. 7-8-05.)

(205 ILCS 305/42.5)
Sec. 42.5. Marketing of services. For purposes of promoting its services to persons eligible for membership, a credit union may sell to persons within its field of membership negotiable checks, including travelers checks, money orders, and similar money transfer instruments (including international and domestic electronic fund transfers) and may cash checks and money orders, and may receive international and domestic electronic fund transfers for such persons for a fee.
(Source: P.A. 96-141, eff. 8-7-09.)

(205 ILCS 305/42.7)
Sec. 42.7. Savings promotion raffle.
(a) As used in this Section, "savings promotion raffle" means a raffle conducted by a credit union where the sole consideration required for a chance of winning designated prizes is the deposit of at least a specified amount of money in a savings account or other savings program offered by the credit union.
(b) If authorized by its board of directors, a credit union may conduct a savings promotion raffle. The savings promotion raffle shall be conducted so that each token or ticket representing an entry in the savings promotion raffle has an equal chance of being drawn. A credit union shall not conduct a savings promotion raffle in a manner that jeopardizes the credit union's safety and soundness or mislead its members.
(c) The Secretary may examine the conduct of a savings promotion raffle and may issue a cease and desist order for a violation of this Section.
(d) A credit union shall maintain records sufficient to facilitate an audit of the savings promotion raffle.
(Source: P.A. 99-149, eff. 1-1-16.)

(205 ILCS 305/43) (from Ch. 17, par. 4444)
Sec. 43. Liens. Without being required to take any action to perfect the same, a credit union shall have a lien on the shares, accumulated dividends or interest of a member in his individual, joint or trust account, for any sum due the credit union from said member or for any loan cosigned or guaranteed by him; provided, however, that a credit union shall not have a lien upon the funds in an Individual Retirement Account or an account established pursuant to Section 401(d) or (f) or Section 408(a) of the Internal Revenue Code or similar provisions of any future internal revenue law of the United States. A credit union may refuse to allow the withdrawal of a member's shares while the member has any outstanding obligation to the credit union. A member's shares may be offset against any sum due to the credit union. The enforcing of such lien shall be governed by this Act and by the terms of any written agreement between a credit union and its members and not by the provisions of any other statute.
(Source: P.A. 81-329.)

(205 ILCS 305/43.1)
Sec. 43.1. Enforcement of child support.
(a) Any credit union governed by this Act shall encumber or surrender accounts or assets held by the credit union on behalf of any responsible relative who is subject to a child support lien, upon notice of the lien or levy of the Department of Healthcare and Family Services or its successor agency pursuant to Section 10-25.5 of the Illinois Public Aid Code, or upon notice of interstate lien from any other state's agency responsible for implementing the child support enforcement program set forth in Title IV, Part D of the Social Security Act.
(b) Within 90 days after receiving notice from the Department of Healthcare and Family Services that the Department has adopted a child support enforcement debit authorization form as required under the Illinois Public Aid Code, each credit union governed by this Act shall take all appropriate steps to implement the use of the form in relation to accounts held by the credit union. Upon receiving from the Department of Healthcare and Family Services a copy of a child support enforcement debit authorization form signed by an obligor, a credit union holding an account on behalf of the obligor shall debit the account and transfer the debited amounts to the State Disbursement Unit according to the instructions in the child support enforcement debit authorization form.
(Source: P.A. 97-133, eff. 1-1-12.)

(205 ILCS 305/44) (from Ch. 17, par. 4445)
Sec. 44. Share accounts; garnishment. A credit union may be subject to garnishment proceedings concerning the share accounts of its members.
(Source: P.A. 97-133, eff. 1-1-12.)

(205 ILCS 305/45) (from Ch. 17, par. 4446)
Sec. 45. Reduction in shares. Whenever the losses of any credit union, resulting from a depreciation in value of its loans or investments or otherwise, exceed its undivided earnings and reserve fund so that the estimated value of its assets is less than the total amount due the holders of share accounts, the credit union, may, by a majority vote of the entire membership, with approval by the Department, order a reduction in the shares of each of its shareholders to divide the loss proportionately among the holders of shares in accordance with such terms and conditions as the Department may prescribe.
(Source: P.A. 97-133, eff. 1-1-12.)

(205 ILCS 305/46) (from Ch. 17, par. 4447)
Sec. 46. Loans and interest rate.
(1) A credit union may make loans to its members for such purpose and upon such security and terms, including rates of interest, as the credit committee, credit manager, or loan officer approves. Notwithstanding the provisions of any other law in connection with extensions of credit, a credit union may elect to contract for and receive interest and fees and other charges for extensions of credit subject only to the provisions of this Act and rules promulgated under this Act, except that extensions of credit secured by residential real estate shall be subject to the laws applicable thereto. The rates of interest to be charged on loans to members shall be set by the board of directors of each individual credit union in accordance with Section 30 of this Act and such rates may be less than, but may not exceed, the maximum rate set forth in this Section. A borrower may repay his loan prior to maturity, in whole or in part, without penalty. A prepayment penalty does not include a waived, bona fide third-party charge that the credit union imposes if the borrower prepays all of the transaction's principal sooner than 36 months after consummation of a closed-end credit transaction, a waived, bona fide third-party charge that the credit union imposes if the borrower terminates an open-end credit plan sooner than 36 months after account opening, or a yield maintenance fee imposed on a business loan transaction. The credit contract may provide for the payment by the member and receipt by the credit union of all costs and disbursements, including reasonable attorney's fees and collection agency charges, incurred by the credit union to collect or enforce the debt in the event of a delinquency by the member, or in the event of a breach of any obligation of the member under the credit contract. A contingency or hourly arrangement established under an agreement entered into by a credit union with an attorney or collection agency to collect a loan of a member in default shall be presumed prima facie reasonable.
(2) Credit unions may make loans based upon the security of any interest or equity in real estate, subject to rules and regulations promulgated by the Secretary. In any contract or loan which is secured by a mortgage, deed of trust, or conveyance in the nature of a mortgage, on residential real estate, the interest which is computed, calculated, charged, or collected pursuant to such contract or loan, or pursuant to any regulation or rule promulgated pursuant to this Act, may not be computed, calculated, charged or collected for any period of time occurring after the date on which the total indebtedness, with the exception of late payment penalties, is paid in full.
For purposes of this subsection (2) of this Section 46, a prepayment shall mean the payment of the total indebtedness, with the exception of late payment penalties if incurred or charged, on any date before the date specified in the contract or loan agreement on which the total indebtedness shall be paid in full, or before the date on which all payments, if timely made, shall have been made. In the event of a prepayment of the indebtedness which is made on a date after the date on which interest on the indebtedness was last computed, calculated, charged, or collected but before the next date on which interest on the indebtedness was to be calculated, computed, charged, or collected, the lender may calculate, charge and collect interest on the indebtedness for the period which elapsed between the date on which the prepayment is made and the date on which interest on the indebtedness was last computed, calculated, charged or collected at a rate equal to 1/360 of the annual rate for each day which so elapsed, which rate shall be applied to the indebtedness outstanding as of the date of prepayment. The lender shall refund to the borrower any interest charged or collected which exceeds that which the lender may charge or collect pursuant to the preceding sentence.
(3) (Blank).
(4) Notwithstanding any other provisions of this Act, a credit union authorized under this Act to make loans secured by an interest or equity in real property may engage in making revolving credit loans secured by mortgages or deeds of trust on such real property or by security assignments of beneficial interests in land trusts.
For purposes of this Section, "revolving credit" has the meaning defined in Section 4.1 of the Interest Act.
Any mortgage or deed of trust given to secure a revolving credit loan may, and when so expressed therein shall, secure not only the existing indebtedness but also such future advances, whether such advances are obligatory or to be made at the option of the lender, or otherwise, as are made within twenty years from the date thereof, to the same extent as if such future advances were made on the date of the execution of such mortgage or deed of trust, although there may be no advance made at the time of execution of such mortgage or other instrument, and although there may be no indebtedness outstanding at the time any advance is made. The lien of such mortgage or deed of trust, as to third persons without actual notice thereof, shall be valid as to all such indebtedness and future advances form the time said mortgage or deed of trust is filed for record in the office of the recorder of deeds or the registrar of titles of the county where the real property described therein is located. The total amount of indebtedness that may be so secured may increase or decrease from time to time, but the total unpaid balance so secured at any one time shall not exceed a maximum principal amount which must be specified in such mortgage or deed of trust, plus interest thereon, and any disbursements made for the payment of taxes, special assessments, or insurance on said real property, with interest on such disbursements.
Any such mortgage or deed of trust shall be valid and have priority over all subsequent liens and encumbrances, including statutory liens, except taxes and assessments levied on said real property.
(4-5) For purposes of this Section, "real estate" and "real property" include a manufactured home as defined in subdivision (53) of Section 9-102 of the Uniform Commercial Code which is real property as defined in Section 5-35 of the Conveyance and Encumbrance of Manufactured Homes as Real Property and Severance Act.
(5) Compliance with federal or Illinois preemptive laws or regulations governing loans made by a credit union chartered under this Act shall constitute compliance with this Act.
(6) Credit unions may make residential real estate mortgage loans on terms and conditions established by the United States Department of Agriculture through its Rural Development Housing and Community Facilities Program. The portion of any loan in excess of the appraised value of the real estate shall be allocable only to the guarantee fee required under the program.
(7) For a renewal, refinancing, or restructuring of an existing loan at the credit union that is secured by an interest or equity in real estate, a new appraisal of the collateral shall not be required when (i) no new moneys are advanced other than funds necessary to cover reasonable closing costs, or (ii) there has been no obvious or material change in market conditions or physical aspects of the real estate that threatens the adequacy of the credit union's real estate collateral protection after the transaction, even with the advancement of new moneys. The Department reserves the right to require an appraisal under this subsection (7) whenever the Department believes it is necessary to address safety and soundness concerns.
(Source: P.A. 99-78, eff. 7-20-15; 99-149, eff. 1-1-16; 99-331, eff. 1-1-16; 99-614, eff. 7-22-16; 99-642, eff. 7-28-16; 100-201, eff. 8-18-17.)

(205 ILCS 305/46.1) (from Ch. 17, par. 4447.1)
Sec. 46.1. (Repealed).
(Source: P.A. 98-749, eff. 7-16-14. Repealed by P.A. 99-331, eff. 1-1-16.)

(205 ILCS 305/46.2)
Sec. 46.2. (Repealed).
(Source: P.A. 92-577, eff. 6-26-02. Repealed by P.A. 99-331, eff. 1-1-16.)

(205 ILCS 305/47) (from Ch. 17, par. 4448)
Sec. 47. Loan applications. Every application for a loan shall be made in the manner prescribed by the credit committee, credit manager, or loan officer. The application shall state the purpose for which the loan is desired, and the security, if any, offered. Each loan shall be evidenced by a written document or by a record electronically stored or generated by any electronic or computer-generated process that accurately reproduces or records the agreement, transaction, act, occurrence, or event. The signature of any party to the loan includes any symbol executed or adopted, or any security procedure employed or adopted, using electronic means or otherwise, by or on behalf of a person with intent to authenticate a record.
(Source: P.A. 97-133, eff. 1-1-12.)

(205 ILCS 305/48) (from Ch. 17, par. 4449)
Sec. 48. Loan limit. Within any limitations set forth in a policy adopted by the board of directors, a credit union may place a limit upon the aggregate amount to be loaned to or cosigned for by any one member provided that no loan shall be made to any member in an aggregate amount in excess of 10% of the credit union's unimpaired capital and surplus. Such loan limits shall be subject to rules adopted by the Secretary.
(Source: P.A. 100-361, eff. 8-25-17.)

(205 ILCS 305/49) (from Ch. 17, par. 4450)
Sec. 49. Security. In addition to generally accepted types of security, the endorsement of a note by a surety, comaker or guarantor, or assignment of shares or wages, in a manner consistent with the laws of this State, shall be deemed security within the meaning of this Act. A credit union shall give each surety, guarantor or comaker a copy of the instrument evidencing the indebtedness. The adequacy of any security shall be determined by the credit committee, credit manager or loan officer, subject to this Act and the bylaws of the credit union. The surety, guarantor or comaker may, but need not, be a member of the credit union making the loan.
(Source: P.A. 97-133, eff. 1-1-12.)

(205 ILCS 305/50) (from Ch. 17, par. 4451)
Sec. 50. Line of credit.
(1) A credit union may grant a self-replenishing line of credit to a member up to a stated maximum amount. The terms and conditions upon which a line of credit is extended to any member may be different from the terms and conditions established for another member. Where a line of credit has been approved, no additional loan applications are required as long as the total outstanding advances under the line of credit do not exceed the maximum amount as stated in the line of credit agreement.
(2) The term "line of credit" means a type of credit agreement including, without limitation, a credit card agreement. Each line of credit advance constitutes a loan, and provisions in this Act regarding loans are equally applicable to lines of credit.
(Source: P.A. 90-222, eff. 7-25-97.)

(205 ILCS 305/51) (from Ch. 17, par. 4452)
Sec. 51. Other loan programs.
(1) Subject to such rules and regulations as the Secretary may promulgate, a credit union may participate in loans to credit union members jointly with other credit unions, corporations, or financial institutions. An originating credit union may originate loans only to its own members. A participating credit union that is not the originating lender may participate in loans made to its own members or to members of another participating credit union. "Originating lender" means the participating credit union with which the member contracts. A master participation agreement must be properly executed, and the agreement must include provisions for identifying, either through documents incorporated by reference or directly in the agreement, the participation loan or loans prior to their sale.
(2) Any credit union with assets of $500,000 or more may loan to its members under scholarship programs which are subject to a federal or state law providing 100% repayment guarantee.
(3) A credit union may purchase the conditional sales contracts, notes and similar instruments which evidence an indebtedness of its members. In the management of its assets, liabilities, and liquidity, a credit union may purchase the conditional sales contracts, notes, and other similar instruments that evidence the consumer indebtedness of the members of another credit union. "Consumer indebtedness" means indebtedness incurred for personal, family, or household purposes.
(4) With approval of the board of directors, a credit union may make loans, either on its own or jointly with other credit unions, corporations or financial institutions, to credit union organizations; provided, that the aggregate amount of all such loans outstanding shall not at any time exceed the greater of 3% of the paid-in and unimpaired capital and surplus of the credit union or the amount authorized for federal credit unions.
(Source: P.A. 97-133, eff. 1-1-12.)

(205 ILCS 305/52) (from Ch. 17, par. 4453)
Sec. 52. Loans to directors, officers, credit committee, and supervisory committee members. A credit union may make loans to its directors, officers, credit committee members, and supervisory committee members, provided that the loan complies with all lawful requirements under this Act with respect to loans to other borrowers. No loan may be made to or cosigned by any director, officer, credit committee member, or supervisory committee member which would cause the aggregate amount of all loans then outstanding to or cosigned by all directors, officers, credit committee members, or supervisory committee members to exceed 20% of the unimpaired capital and surplus of the credit union.
(Source: P.A. 99-614, eff. 7-22-16.)

(205 ILCS 305/53) (from Ch. 17, par. 4454)
Sec. 53. Loans to credit unions. A credit union may make loans to other credit unions if so provided and within the limits set forth in a policy adopted by the board of directors.
(Source: P.A. 100-361, eff. 8-25-17.)

(205 ILCS 305/54) (from Ch. 17, par. 4455)
Sec. 54. Loans to associations. A credit union may make loans to any credit union association or corporation, of which the credit union is a member or shareholder, except that the aggregate of all such loans shall not exceed 5% of the assets of the credit union.
(Source: P.A. 97-133, eff. 1-1-12.)

(205 ILCS 305/55) (from Ch. 17, par. 4456)
Sec. 55. Insurance for members.
(1) A credit union may purchase or make available insurance for its members.
(2) A credit union may enter into cooperative marketing arrangements to facilitate its members' voluntary purchase of insurance including, but not by way of limitation, life insurance, disability insurance, accident and health insurance, property insurance, liability insurance and legal expense insurance.
(Source: P.A. 97-133, eff. 1-1-12.)

(205 ILCS 305/56) (from Ch. 17, par. 4457)
Sec. 56. Liability insurance for directors and officers. A credit union may purchase and maintain insurance on behalf of any person who is or was a director, officer, committee member, employee or agent of the credit union as a director, officer, committee member, employee or agent of another corporation, partnership, joint venture, trust or other enterprise against any liability asserted against such person incurred by such person in any such capacity or arising out of such person's status as such, whether or not the credit union would have the power to indemnify such person against such liability.
(Source: P.A. 97-133, eff. 1-1-12.)

(205 ILCS 305/57) (from Ch. 17, par. 4458)
Sec. 57. Group purchasing and marketing.
(a) A credit union may, consistent with rules and regulations promulgated by the Secretary, enter into cooperative marketing arrangements to facilitate its members' voluntary purchase of such goods and services as are in the interest of improving economic and social conditions of the members.
(b) A credit union may create and use descriptive and brand references to promote and market its identity, services, and products to its members.
(Source: P.A. 100-361, eff. 8-25-17.)

(205 ILCS 305/57.1)
Sec. 57.1. Services to other credit unions. A credit union may act as a representative of and enter into an agreement with credit unions or other organizations for the purposes of:
(1) sharing, utilizing, renting, leasing, purchasing,

selling, and joint ownership of fixed assets or engaging in activities and services that relate to the daily operations of credit unions; and

(2) providing correspondent services to other credit

unions that the service provider credit union is authorized to perform for its own members or as part of its operations, including, but not limited to, loan processing, loan servicing, member check cashing services, disbursing share withdrawals and loan proceeds, cashing and selling money orders, ACH and wire transfer services, implementation and administrative support services related to the use of debit cards, payroll debit cards, and other prepaid debit cards and credit cards, coin and currency services, performing internal audits, and automated teller machine deposit services.

(Source: P.A. 99-78, eff. 7-20-15; 99-149, eff. 1-1-16; 100-201, eff. 8-18-17.)

(205 ILCS 305/58) (from Ch. 17, par. 4459)
Sec. 58. Share insurance.
(1) Each credit union operating in this State shall insure its share accounts with the NCUA, under 12 U.S.C. 1781 to 1790 or with such other insurers as may be jointly approved by the Secretary of Financial and Professional Regulation and the Director of Insurance. Each approved insurer shall be found to be financially sound and to employ approved actuarial practices. The Secretary shall determine that a firm commitment to insure share accounts has been issued before a charter may be granted for a new credit union.
(2) A credit union which has been denied a commitment of insurance of accounts shall either dissolve, merge with another credit union, or apply in writing, within 30 days of denial, to the Secretary for additional time to obtain an insurance commitment. The Secretary may grant up to 24 months additional time upon satisfactory evidence that the credit union is making a substantial effort to achieve the conditions precedent to issuance of the commitment.
(3) The Secretary shall cooperate with the NCUA or other approved insurers by furnishing copies of financial and examination reports and other information bearing on the financial condition of any credit union.
(Source: P.A. 97-133, eff. 1-1-12.)

(205 ILCS 305/59) (from Ch. 17, par. 4460)
Sec. 59. Investment of funds.
(a) Funds not used in loans to members may be invested, pursuant to subsection (7) of Section 30 of this Act, and subject to Departmental rules and regulations:
(1) In securities, obligations or other instruments

of or issued by or fully guaranteed as to principal and interest by the United States of America or any agency thereof or in any trust or trusts established for investing directly or collectively in the same;

(2) In obligations of any state of the United States,

the District of Columbia, the Commonwealth of Puerto Rico, and the several territories organized by Congress, or any political subdivision thereof; however, a credit union may not invest more than 10% of its unimpaired capital and surplus in the obligations of one issuer, exclusive of general obligations of the issuer, and investments in municipal securities must be limited to securities rated in one of the 4 highest rating categories by a nationally recognized statistical rating organization;

(3) In certificates of deposit or passbook type

accounts issued by a state or national bank, mutual savings bank or savings and loan association; provided that such institutions have their accounts insured by the Federal Deposit Insurance Corporation or the Federal Savings and Loan Insurance Corporation; but provided, further, that a credit union's investment in an account in any one institution may exceed the insured limit on accounts;

(4) In shares, classes of shares or share

certificates of other credit unions, including, but not limited to corporate credit unions; provided that such credit unions have their members' accounts insured by the NCUA or other approved insurers, and that if the members' accounts are so insured, a credit union's investment may exceed the insured limit on accounts;

(5) In shares of a cooperative society organized

under the laws of this State or the laws of the United States in the total amount not exceeding 10% of the unimpaired capital and surplus of the credit union; provided that such investment shall first be approved by the Department;

(6) In obligations of the State of Israel, or

obligations fully guaranteed by the State of Israel as to payment of principal and interest;

(7) In shares, stocks or obligations of other

financial institutions in the total amount not exceeding 5% of the unimpaired capital and surplus of the credit union;

(8) In federal funds and bankers' acceptances;
(9) In shares or stocks of Credit Union Service

Organizations in the total amount not exceeding the greater of 3% of the unimpaired capital and surplus of the credit union or the amount authorized for federal credit unions;

(10) In corporate bonds identified as investment

grade by at least one nationally recognized statistical rating organization, provided that:

(i) the board of directors has established a

written policy that addresses corporate bond investment procedures and how the credit union will manage credit risk, interest rate risk, liquidity risk, and concentration risk; and

(ii) the credit union has documented in its

records that a credit analysis of a particular investment and the issuing entity was conducted by the credit union, a third party on behalf of the credit union qualified by education or experience to assess the risk characteristics of corporate bonds, or a nationally recognized statistical rating agency before purchasing the investment and the analysis is updated at least annually for as long as it holds the investment; and

(11) To aid in the credit union's management of its

assets, liabilities, and liquidity in the purchase of an investment interest in a pool of loans, in whole or in part and without regard to the membership of the borrowers, from other depository institutions and financial type institutions, including mortgage banks, finance companies, insurance companies, and other loan sellers, subject to such safety and soundness standards, limitations, and qualifications as the Department may establish by rule or guidance from time to time.

(b) As used in this Section, "political subdivision" includes, but is not limited to, counties, townships, cities, villages, incorporated towns, school districts, educational service regions, special road districts, public water supply districts, fire protection districts, drainage districts, levee districts, sewer districts, housing authorities, park districts, and any agency, corporation, or instrumentality of a state or its political subdivisions, whether now or hereafter created and whether herein specifically mentioned or not.
(c) A credit union investing to fund an employee benefit plan obligation is not subject to the investment limitations of this Act and this Section and may purchase an investment that would otherwise be impermissible if the investment is directly related to the credit union's obligation under the employee benefit plan and the credit union holds the investment only for so long as it has an actual or potential obligation under the employee benefit plan.
(Source: P.A. 100-361, eff. 8-25-17.)

(205 ILCS 305/60) (from Ch. 17, par. 4461)
Sec. 60. Reserves.
(A) At the end of each accounting period the gross income shall be determined. From this amount, there shall be set aside, as a regular reserve against losses on loans and risk assets sums in accordance with the following schedule:
(1) A credit union in operation for more than four

years and having assets of $500,000 or more shall set aside (A) 10 per centum of gross income until the regular reserve shall equal 4 per centum of the total outstanding loans and risk assets, then (B) 5 per centum of gross income until the regular reserve shall equal 6 per centum of the total outstanding loans and risk assets.

(2) A credit union in operation less than four years

or having assets of less than $500,000 shall set aside (A) 10 per centum of gross income until the regular reserve shall equal 7 1/2 per centum of the total outstanding loans and risk assets, then (B) 5 per centum of gross income until the regular reserve shall equal 10 per centum of the total outstanding loans and risk assets.

(3) Whenever the regular reserve falls below the

stated per centum of the total of outstanding loans and risk assets, it shall be replenished by regular contributions in such amounts as may be needed to maintain the stated reserve goals.

(B) The Secretary may decrease the reserve requirement set forth in subsection (A) of this Section when in his or her opinion such a decrease is necessary or desirable. The Secretary may also require special reserves to protect the interest of members.
(C) For the purpose of establishing the reserves required by this Section all assets except the following are risk assets:
(1) Cash on hand;
(2) Real estate;
(3) Depreciated value of buildings, furnishings and

equipment;

(4) Loans to students insured under Title IV, part B

of the Higher Education Act of 1965 or the Higher Education Student Assistance Law;

(5) Loans insured under Title 1 of the National

Housing Act by the Federal Housing Administration;

(6) Funds invested as authorized under Section 59 of

this Act; and

(7) Loans fully secured by a pledge of shares in the

lending credit union equal to and maintained to at least the amount of the loan outstanding.

(Source: P.A. 97-133, eff. 1-1-12.)

(205 ILCS 305/61) (from Ch. 17, par. 4462)
Sec. 61. Suspension.
(1) If the Secretary determines that any credit union is bankrupt, insolvent, impaired or that it has violated this Act, or is operating in an unsafe or unsound manner, he shall issue an order temporarily suspending the credit union's operations for not more than 60 days. The board of directors shall be given notice by registered or certified mail of such suspension, which notice shall include the reasons for such suspension and a list of specific violations of the Act. The Secretary shall also notify the members of the credit union board of advisors of any suspension. The Director may assess to the credit union a penalty, not to exceed the regulatory fee as set forth in this Act, to offset costs incurred in determining the condition of the credit union's books and records.
(2) Upon receipt of such suspension notice, the credit union shall cease all operations, except those authorized by the Secretary, or the Secretary may appoint a manager-trustee to operate the credit union during the suspension period. The board of directors shall, within 10 days of the receipt of the suspension notice, file with the Secretary a reply to the suspension notice by submitting a corrective plan of action or a request for formal hearing on said action pursuant to the Department's rules and regulations.
(3) Upon receipt from the suspended credit union of evidence that the conditions causing the order of suspension have been corrected, and after determining that the proposed corrective plan of action submitted is factual, the Secretary shall revoke the suspension notice, permit the credit union to resume normal operations, and notify the board of credit union advisors of such action.
(4) If the Secretary determines that the proposed corrective plan of action will not correct such conditions, he may take possession and control of the credit union. The Secretary may permit the credit union to operate under his direction and control and may appoint a manager-trustee to manage its affairs until such time as the condition requiring such action has been remedied, or in the case of insolvency or danger of insolvency where an emergency requiring expeditious action exists, the Secretary may involuntarily merge the credit union without the vote of the suspended credit union's board of directors or members (hereafter involuntary merger) subject to rules promulgated by the Secretary. No credit union shall be required to serve as a surviving credit union in any involuntary merger. Upon the request of the Secretary, a credit union by a vote of a majority of its board of directors may elect to serve as a surviving credit union in an involuntary merger. If the Secretary determines that the suspended credit union should be liquidated, he may appoint a liquidating agent and require of that person such bond and security as he considers proper.
(5) Upon receipt of a request for a formal hearing, the Secretary shall conduct proceedings pursuant to rules and regulations of the Department. The credit union may request the appropriate court to stay execution of such action. Involuntary liquidation or involuntary merger may not be ordered prior to the conclusion of suspension procedures outlined in this Section.
(6) If, within the suspension period, the credit union fails to answer the suspension notice or fails to request a formal hearing, or both, the Secretary may then (i) involuntarily merge the credit union if the credit union is insolvent or in danger of insolvency and an emergency requiring expeditious action exists or (ii) revoke the credit union's charter, appoint a liquidating agent and liquidate the credit union.
(Source: P.A. 97-133, eff. 1-1-12.)

(205 ILCS 305/62) (from Ch. 17, par. 4463)
Sec. 62. Liquidation.
(1) A credit union may elect to dissolve voluntarily and liquidate its affairs in the manner prescribed in this Section.
(2) The board of directors shall adopt a resolution recommending the credit union be dissolved voluntarily, and directing that the question of liquidating be submitted to the members.
(3) Within 10 days after the board of directors decides to submit the question of liquidation to the members, the chairman or president shall notify the Secretary thereof, in writing, setting forth the reasons for the proposed action. Within 10 days after the members act on the question of liquidation, the chairman or president shall notify the Secretary, in writing, as to whether or not the members approved the proposed liquidation. The Secretary then must determine whether this Section has been complied with and if his decision is favorable, he shall prepare a certificate to the effect that this Section has been complied with, a copy of which will be retained by the Department and the other copy forwarded to the credit union. The certificate must be filed with the recorder or if there is no recorder, in the office of the county clerk of the county or counties in which the credit union is operating, whereupon the credit union must cease operations except for the purpose of its liquidation.
(4) As soon as the board of directors passes a resolution to submit the question of liquidation to the members, payment on shares, withdrawal of shares, making any transfer of shares to loans and interest, making investments of any kind and granting loans shall be suspended pending action by members. On approval by the members of such proposal, all such operations shall be permanently discontinued. The necessary expenses of operating shall, however, continue to be paid on authorization of the board of directors or the liquidating agent during the period of liquidation.
(5) For a credit union to enter voluntary liquidation, it must be approved by affirmative vote of the members owning a majority of the shares entitled to vote, in person or by proxy, at a regular or special meeting of the members. Notice, in writing, shall be given to each member, by first class mail, at least 10 days prior to such meeting. If liquidation is approved, the board of directors shall appoint a liquidating agent for the purpose of conserving and collecting the assets, closing the affairs of the credit union and distributing the assets as required by this Act.
(6) A liquidating credit union shall continue in existence for the purpose of discharging its debts, collecting and distributing its assets, and doing all acts required in order to terminate its operations and may sue and be sued for the purpose of enforcing such debts and obligations until its affairs are fully adjusted.
(7) Subject to such rules and regulations as the Secretary may promulgate, the liquidating agent shall use the assets of the credit union to pay; first, expenses incidental to liquidating including any surety bond that may be required; then, liabilities of the credit union; then special classes of shares. The remaining assets shall then be distributed to the members proportionately to the dollar value of the shares held by each member in relation to the total dollar value of all shares outstanding as of the date the dissolution was voted.
(8) As soon as the liquidating agent determines that all assets as to which there is a reasonable expectancy of sale or transfer have been liquidated and distributed as set forth in this Section, he shall execute a certificate of dissolution on a form prescribed by the Department and file the same, together with all pertinent books and records of the liquidating credit union with the Department, whereupon such credit union shall be dissolved. The liquidating agent must, within 3 years after issuance of a certificate by the Secretary referred to in Subsection (3) of this Section, discharge the debts of the credit union, collect and distribute its assets and do all other acts required to wind up its business.
(9) If the Secretary determines that the liquidating agent has failed to make reasonable progress in the liquidating of the credit union's affairs and distribution of its assets or has violated this Act, the Secretary may take possession and control of the credit union and remove the liquidating agent and appoint a liquidating agent to complete the liquidation under his direction and control. The Secretary shall fill any vacancy caused by the resignation, death, illness, removal, desertion or incapacity to function of the liquidating agent.
(10) Any funds representing unclaimed dividends and shares in liquidation and remaining in the hands of the board of directors or the liquidating agent at the end of the liquidation must be deposited by them, together with all books and papers of the credit union, with the State Treasurer in compliance with the Revised Uniform Unclaimed Property Act.
(Source: P.A. 100-22, eff. 1-1-18.)

(205 ILCS 305/63) (from Ch. 17, par. 4464)
Sec. 63. Merger and consolidation.
(1) Any two or more credit unions, regardless of whether or not they have the same common bond, may merge or consolidate into a single credit union. A merger or consolidation may be with a credit union organized under the laws of this State or of another state or of the United States and is subject to the approval of the Secretary. It must be made on such terms as have been agreed upon by a vote of a majority of the board of directors of each credit union, and approved by an affirmative vote of a majority of the members of the merging credit union being absorbed present at a meeting, either in person or by proxy, duly called for that purpose, except as hereinafter specified. Notice of the meeting stating the purpose must be sent by the Secretary of each merging credit union being absorbed to each member by mail at least 7 days before the date of the meeting.
(2) One of the merging credit unions may continue after the merger or consolidation either as a surviving credit union retaining its identity or as a new credit union as has been agreed upon under the terms of the merger. At least 9 members of the new proposed credit union must apply to the Department for permission to organize the new credit union. The same procedure shall be followed as provided for the organization of a new credit union.
(3) After approval by the members of the credit union which is to be absorbed by the merger or consolidation, the chairman or president and the secretary of each credit union shall execute a certificate of merger or consolidation, which shall set forth all of the following:
(a) The time and place of the meeting of each board

of directors at which the plan was agreed upon;

(b) The vote in favor of the adoption of the plan;
(c) A copy of each resolution or other action by

which the plan was agreed upon;

(d) The time and place of the meeting of the members

of the absorbed credit union at which the plan agreed upon was approved; and,

(e) The vote by which the plan was approved by the

members of the absorbed credit union.

(4) Such certificate and a copy of the plan of merger or consolidation agreed upon shall be mailed to the Secretary for review. If the provisions of this Act have been complied with, the certificate shall be approved by him, and returned to the credit unions which are parties to the merger or consolidation within 30 days. When so approved by the Secretary the certificate shall constitute the Department's certificate of approval of the merger or consolidation.
(5) Upon issuance of the certificate of approval, each merging credit union which was absorbed shall cease operation. Each party to the merger shall file the certificate of approval with the Recorder or County Clerk of the county in which the credit union has or had its principal office.
(6) Each credit union absorbed by the merger or consolidation shall return to the Secretary the original statement of incorporation, certificate of approval of incorporation, and the bylaws of the credit union. The surviving credit union shall continue its operation under its existing certificate of approval, articles of incorporation, and the bylaws or if a new credit union has been formed, under the new certificate of approval, articles of incorporation, and bylaws.
(7) All rights of membership in and any obligation or liability of any member to any credit union which is party to a consolidation or merger are continued in the surviving or new credit union without reservation or diminution.
(8) A pending action or other judicial proceeding to which any of the consolidating or merging credit unions is a party does not abate by reason of the consolidation or merger.
(Source: P.A. 97-133, eff. 1-1-12.)

(205 ILCS 305/64) (from Ch. 17, par. 4465)
Sec. 64. Conversion of charter. A credit union chartered under the laws of this State may be converted to a credit union chartered under the laws of any other state or under the laws of the United States. A credit union chartered under the laws of the United States or of any other state may convert to a credit union chartered under the laws of this State. To effect such a conversion, a credit union must comply with all the requirements of the jurisdiction under which it is currently chartered and such rules and regulations as may be promulgated by the Secretary and file proof of such compliance with the Department.
(Source: P.A. 97-133, eff. 1-1-12.)

(205 ILCS 305/64.5)
Sec. 64.5. Continuation of corporate entity.
(a) For purposes of this Section, a "resulting credit union" means an Illinois-chartered credit union that is the surviving credit union in a merger of 2 or more credit unions, a new credit union resulting from a consolidation of 2 or more credit unions, or a credit union that has effected a conversion from a credit union chartered under the laws of any other state or under the laws of the United States.
(b) A resulting credit union shall be considered the same business and corporate entity as each merging or consolidating credit union or as the converting credit union, with all the property, rights, powers, duties, and obligations of each merging or consolidating credit union or of the converting credit union, except as affected by the charter and bylaws of the resulting credit union. A resulting credit union shall be liable for all liabilities of the merging or consolidating credit union or converting credit union. All the rights, franchises, and interests of the merging or consolidating credit union or converting credit union in and to every species of property, real, personal, and mixed, and choses in action thereunto belonging, shall be deemed to be automatically transferred to and vested in the resulting credit union as a successor-in-interest without any deed or other transfer, and the resulting credit union, without any order or other action on the part of any court or otherwise, shall hold and enjoy the same and all rights of property, franchises, and interests, including appointments, designations, and nominations, and all other rights and interests as trustee, executor, administrator, registrar or transfer agent of stocks and bonds, guardian, assignee, receiver, and in every other fiduciary capacity, in the same manner and to the same extent as was held and enjoyed by the merging or consolidating credit union or the converting credit union. Any reference to a merging, consolidating, or converting credit union in any writing, whether executed or taking effect before or after the merger, consolidation, or conversion, shall be deemed a reference to the resulting credit union if not inconsistent with the other provisions of the writing.
(Source: P.A. 97-855, eff. 7-27-12.)

(205 ILCS 305/64.7)
Sec. 64.7. Network credit unions.
(a) Two or more credit unions merging pursuant to Section 63 of this Act may elect to request a network credit union designation for the surviving credit union from the Secretary. The request shall be set forth in the plan of merger and certificate of merger executed by the credit unions and submitted to the Secretary pursuant to subsection (4) of Section 63. The Secretary's approval of a certificate of merger containing a network credit union designation request shall constitute approval of the use of the network designation as a brand or other identifier of the surviving credit union. If the surviving credit union desires to include the network designation in its legal name, make any other change to its legal name, or both, it shall proceed with an amendment to the articles of incorporation and bylaws of the surviving credit union pursuant to Section 4 of this Act.
(b) A network credit union is a cooperative business structure comprised of 2 or more merging credit unions with a collective goal of efficiently serving their combined membership and gaining economies of scale through common vision, strategy and initiative. The merging credit unions shall be identified as divisional credit unions, branches, or units of the network credit union or by other descriptive references that ensure the members understand they are dealing with one credit union rather than multiple credit unions. Descriptive and brand references may also be created and used to promote the identity, services, and products of the network credit union to its members.
(c) Each divisional credit union may have an advisory board of directors and a chief management official to assist in maintaining and leveraging its respective local identity for the benefit of the surviving credit union. The divisional credit union advisory boards shall be appointed by the network credit union board of directors. Each divisional credit union's advisory board of directors may appoint a divisional credit union chief management official and may also appoint one of its directors to serve on the network credit union's nominating committee. A divisional credit union may determine to identify its advisory board as a committee and its divisional chief management official with a title it deems reasonable and appropriate.
(d) The network credit union is the surviving legal entity in the merger and supervision, examination, audit, reporting, governance, and management shall be conducted or performed at the network credit union level. All share insurance, safety and soundness, and statutory and regulatory requirements and limitations shall be evaluated at the network credit union level.
(Source: P.A. 99-614, eff. 7-22-16; 100-361, eff. 8-25-17.)

(205 ILCS 305/65) (from Ch. 17, par. 4466)
Sec. 65. Conformity with Federal Credit Union Act. After the effective date of this Act, any credit union incorporated under the laws of this State shall have all of the rights, privileges and benefits which may be exercised by a federal credit union; provided, however, that the exercise of such rights, privileges and benefits may not violate any provision of this Act. In order to give effect to this provision, the Secretary shall, where necessary, promulgate rules and regulations in substantial conformity with those promulgated by the NCUA under the Federal Credit Union Act.
(Source: P.A. 97-133, eff. 1-1-12.)

(205 ILCS 305/66) (from Ch. 17, par. 4467)
Sec. 66. Illegal loans.
(1) Any officer, director or member of a committee of a credit union who knowingly permits a loan to be made or participates in a loan to a nonmember of the credit union, is guilty of a Class A Misdemeanor and is primarily liable to the credit union for the amount illegally loaned, and the illegality of the loan is not a defense in any action by the credit union to recover the balance owing on the loan.
(2) Any officer, director, member of a committee or employee of a credit union who solicits or accepts any payment of property or gift as consideration for influencing the approval or granting of a loan is guilty of a Class A Misdemeanor and is primarily liable to the credit union for the amount loaned. The loan is illegal and may be immediately collected in full by the credit union. The illegality of the loan is no defense in any action by the credit union to recover the balance owing on the loan.
(Source: P.A. 97-133, eff. 1-1-12.)

(205 ILCS 305/67) (from Ch. 17, par. 4468)
Sec. 67. Use of public property. Any credit union, the membership of which consists primarily of employees of this State or of any county, city, village, incorporated town or school district, or of any department, agency or instrumentality of the State and their families, may, upon application to the appropriate officer or agency, be allotted such space as is available in any public building, for the purpose of providing an office and meeting place for the credit union without charge for rent or services.
(Source: P.A. 97-133, eff. 1-1-12.)

(205 ILCS 305/68) (from Ch. 17, par. 4469)
Sec. 68. Interest, fines, not usurious-shares and loans not to be taxed. Reasonable fines may be levied as provided in the bylaws of each credit union and may be deducted from the share balance or added to the loan balance of a member upon whom a fine is levied. Interest or fines that may accrue to a credit union are not usurious and they may be collected under the law of this State. The shares and loans provided for in this Act are not subject to taxation.
(Source: P.A. 97-133, eff. 1-1-12.)

(205 ILCS 305/69) (from Ch. 17, par. 4470)
Sec. 69. Effect of invalidity of part of this Act. If a court of competent jurisdiction shall adjudge to be invalid or unconstitutional any clause, sentence, paragraph, section or part of this Act, such judgment shall not affect, impair, invalidate or nullify the remainder of this Act, but the effect thereof shall be confined to the clause, sentence, paragraph, Section or part of this Act so adjudged to be invalid or unconstitutional.
(Source: P.A. 97-133, eff. 1-1-12.)

(205 ILCS 305/69.1) (from Ch. 17, par. 4470.1)
Sec. 69.1. Review under Administrative Review Law. The provisions of the Administrative Review Law, and all amendments and modifications thereof and the rules adopted pursuant thereto, shall apply to and govern all proceedings for the judicial review of final administrative decisions of the Secretary provided for under this Act. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 97-133, eff. 1-1-12.)

(205 ILCS 305/70) (from Ch. 17, par. 4471)
Sec. 70. Use of name, sentence.
(a) No individual, firm, association, or body politic and corporate, including, without limitation, any corporation, limited liability company, general partnership, limited partnership, or joint venture that is not an authorized user may use any name or title which contains the words "credit union" or any abbreviation thereof, and such use is a Class A Misdemeanor. For purposes of this Section, "authorized user" means a corporation organized under this Act, the credit union act of another state, or the Federal Credit Union Act, any association of such a corporation, and subsidiaries and affiliates of such an association.
(b) If the Secretary finds that an individual or entity that is not an authorized user has transacted or intends to transact business in this State in a manner that has a substantial likelihood of misleading the public by: (i) implying that the business is a credit union or (ii) using or intending to use the words "credit union", or any abbreviation thereof, in connection with its business, then the Secretary may direct the individual or entity to cease and desist from transacting its business or using the words "credit union", or any abbreviation thereof. If the individual or entity persists in transacting its business or using the words "credit union", or any abbreviation thereof, then the Secretary may impose a civil penalty of up to $10,000 for each violation. Each day that the individual or entity continues transacting business or using the words "credit union", or any abbreviation thereof, in connection with its business shall constitute a separate violation of these provisions.
(c) Except as otherwise expressly permitted by law or with the written consent of the credit union, no person or group of persons other than an authorized user may use the name of or a name similar to the name of an existing credit union when marketing or soliciting business from members or prospective members if the name or similar name is used in a manner that would cause a reasonable person to believe that the marketing material or solicitation originated from or is endorsed by the existing credit union or that the existing credit union is in any other way responsible for the marketing material or solicitation. The following remedies shall apply:
(1) Any person who violates subsection (c) of this

Section commits a business offense and shall be fined in an amount not to exceed $5,000.

(2) In addition to any other available remedies, any

existing credit union may report an alleged violation of any provision of this Section to the Secretary. If the Secretary finds that any person or group of persons is in violation of any provision of this Section, then the Secretary may direct that person or group of persons to cease and desist from that violation. If the Secretary issues a cease and desist order against any person or group of persons for violation of subsection (c), then the order must require that person or group of persons to cease and desist from using the offending marketing material or solicitation in Illinois.

(3) If a person or group of persons against whom the

Secretary issued the cease and desist order persists in the violation, then the Secretary may impose a civil penalty of up to $10,000 for each violation. Each day that a person or group of persons is in violation of this Section constitutes a separate violation of this Section and each instance in which marketing material or a solicitation is sent in violation of this subsection (c) constitutes a separate violation of this Section.

(d) The Secretary and the Director of the Division of Financial Institutions may adopt rules to administer the provisions of this Section.
(Source: P.A. 97-133, eff. 1-1-12.)

(205 ILCS 305/71) (from Ch. 17, par. 4472)
Sec. 71. False statements. Any person who knowingly makes any false statement or report upon any application, advance, discount, purchase, purchase agreement, repurchase agreement, commitment or loan or any change or extension of the same to a credit union chartered by this State shall be fined not more than $5000 or imprisoned for not more than 5 years, or both.
(Source: P.A. 97-133, eff. 1-1-12.)

(205 ILCS 305/72) (from Ch. 17, par. 4473)
Sec. 72. Repeal. "An Act to revise the law in relation to credit unions and to repeal a certain act therein named", approved June 16, 1953, as amended, is repealed. The repeal of this Act or any parts of any act in relation to credit unions does not affect any right accrued or established or any liability or penalty incurred prior to the repeal thereof.
(Source: P.A. 81-329.)



205 ILCS 405/ - Currency Exchange Act.

(205 ILCS 405/0.1)
Sec. 0.1. Short Title. This Act shall be known and may be cited as the Currency Exchange Act.
(Source: P.A. 91-533, eff. 8-13-99.)

(205 ILCS 405/1) (from Ch. 17, par. 4802)
Sec. 1. Definitions; application of Act.
(a) For the purposes of this Act:
"Community currency exchange" means any person, firm, association, partnership, limited liability company, or corporation, except an ambulatory currency exchange as hereinafter defined, banks incorporated under the laws of this State and National Banks organized pursuant to the laws of the United States, engaged in the business or service of, and providing facilities for, cashing checks, drafts, money orders or any other evidences of money acceptable to such community currency exchange, for a fee or service charge or other consideration, or engaged in the business of selling or issuing money orders under his or their or its name, or any other money orders (other than United States Post Office money orders, Postal Telegraph Company money orders, or Western Union Telegraph Company money orders), or engaged in both such businesses, or engaged in performing any one or more of the foregoing services.
"Controlling person" means an officer, director, or person owning or holding power to vote 10% or more of the outstanding voting securities of a licensee or the power to vote the securities of another controlling person of the licensee. For the purposes of determining the percentage of a licensee controlled by a controlling person, the person's interest shall be combined with the interest of any other person controlled, directly or indirectly, by that person or by a spouse, parent, or child of that person.
"Department" means the Department of Financial and Professional Regulation.
"Director" means the Director of the Division of Financial Institutions of the Department of Financial and Professional Regulation.
"Division of Financial Institutions" means the Division of Financial Institutions of the Department of Financial and Professional Regulation.
"Ambulatory Currency Exchange" means any person, firm, association, partnership, limited liability company, or corporation, except banks organized under the laws of this State and National Banks organized pursuant to the laws of the United States, engaged in one or both of the foregoing businesses, or engaged in performing any one or more of the foregoing services, solely on the premises of the employer whose employees are being served.
"Licensee" means any person, firm, association, partnership, limited liability company, or corporation issued one or more licenses by the Secretary under this Act.
"Licensed location" means the premises at which a licensee is authorized to operate a community currency exchange to offer to the public services, products, or activities under this Act.
"Location" when used with reference to an ambulatory currency exchange means the premises of the employer whose employees are or are to be served by an ambulatory currency exchange.
"Principal office" means the physical business address, which shall not be a post office box, of a licensee at which the (i) Department may contact the licensee and (ii) records required under this Act are maintained.
"Secretary" means the Secretary of Financial and Professional Regulation or a person authorized by the Secretary or this Act to act in the Secretary's stead. All references in this Act to the Secretary shall be deemed to include the Director, as a person authorized by the Secretary or this Act to assume responsibility for the oversight of the functions of the Department relative to the regulatory supervision of community currency exchanges and ambulatory currency exchanges under this Act.
(b) Nothing in this Act shall be held to apply to any person, firm, association, partnership, limited liability company, or corporation who is engaged primarily in the business of transporting for hire, bullion, currency, securities, negotiable or non-negotiable documents, jewels or other property of great monetary value and who in the course of such business and only as an incident thereto, cashes checks, drafts, money orders or other evidences of money directly for, or for the employees of and with the funds of and at a cost only to, the person, firm, association, partnership, limited liability company, or corporation for whom he or it is then actually transporting such bullion, currency, securities, negotiable or non-negotiable documents, jewels, or other property of great monetary value, pursuant to a written contract for such transportation and all incidents thereof, nor shall it apply to any person, firm, association, partnership, limited liability company, or corporation engaged in the business of selling tangible personal property at retail who, in the course of such business and only as an incident thereto, cashes checks, drafts, money orders or other evidences of money.
(Source: P.A. 99-445, eff. 1-1-16.)

(205 ILCS 405/2) (from Ch. 17, par. 4803)
Sec. 2. License required; violation; injunction. No person, firm, association, partnership, limited liability company, or corporation shall engage in the business of a community currency exchange or in the business of an ambulatory currency exchange without first securing a license to do so from the Secretary.
Any licensee shall have authority to operate one or more community currency exchanges or ambulatory currency exchanges, as defined in Section 1 of this Act.
Any licensee licensed as and engaged in the business of a community currency exchange shall at a minimum offer the service of cashing checks, or drafts, or money orders, or any other evidences of money acceptable to such currency exchange.
No ambulatory currency exchange and no community currency exchange shall be conducted on any street, sidewalk or highway used by the public, and no license shall be issued therefor. An ambulatory currency exchange shall be required to and shall secure a license or licenses for the conduct of its business at each and every location served by it, as provided in Section 4 hereof, whether the services at any such location are rendered for or without a fee, service charge or other consideration. Each plant or establishment is deemed a separate location. No license issued for the conduct of its business at one location shall authorize the conduct of its business at any other location, nor shall any license authorize the rendering of services by an ambulatory currency exchange to persons other than the employees of the employer named therein. If the employer named in such license shall move his business from the address therein set forth, such license shall thereupon expire, unless the Secretary has approved a change of address for such location, as provided in Section 13.
Any person, firm, association, partnership, limited liability company, or corporation that violates this Section shall be guilty of a Class A misdemeanor, and the Attorney General or the State's Attorney of the county in which the violation occurs shall file a complaint in the Circuit Court of the county to restrain the violation.
(Source: P.A. 99-445, eff. 1-1-16.)

(205 ILCS 405/3) (from Ch. 17, par. 4804)
Sec. 3. Powers of community currency exchanges. No community or ambulatory currency exchange shall be permitted to accept money or evidences of money as a deposit to be returned to the depositor or upon the depositor's order. No community or ambulatory currency exchange shall be permitted to act as bailee or agent for persons, firms, partnerships, limited liability companies, associations or corporations to hold money or evidences thereof or the proceeds therefrom for the use and benefit of the owners thereof, and deliver such money or proceeds of evidence of money upon request and direction of such owner or owners. Nothing in this Act shall prevent a currency exchange from accepting any check without regard to the date imprinted on the check, subject to Section 4-404 of the Uniform Commercial Code, as long as the check is immediately cashed, deposited, and processed in the ordinary course of business. A community or ambulatory currency exchange is permitted to engage in, and charge a fee for, the following activities, either directly or as a third-party agent: (i) cashing of checks, drafts, money orders, or any other evidences of money acceptable to the currency exchange, (ii) selling or issuing money orders, (iii) obtaining reports, certificates, governmental permits, licenses, and vital statistics and the preparation of necessary applications to obtain the same, (iv) the sale and distribution of bond cards, (v) obtaining, distributing, providing, or selling: State vehicle registration renewals, title transfers and tax remittance forms, city vehicle licenses, and other governmental services, (vi) photocopying and sending and receiving facsimile transmissions, (vii) notary service either by the proprietor of the currency exchange or any currency exchange employee, authorized by the State to act as a notary public, (viii) issuance of travelers checks obtained by the currency exchange from a banking institution under a trust receipt, (ix) accepting for payment utility and other companies' bills, (x) issuance and acceptance of any third-party debit, credit, gift, or stored value card and loading or unloading, (xi) on-premises automated cash dispensing machines, (xii) sale of rolled coin and paper money, (xiii) exchange of foreign currency through a third-party, (xiv) sale of cards, passes, or tokens for public transit, (xv) providing mail box service, (xvi) sale of phone cards and other pre-paid telecommunication services, (xvii) on-premises public telephone, (xviii) sale of U.S. postage, (xix) money transmission through a licensed third-party money transmitter, (xx) sale of candy, gum, other packaged foods, soft drinks, and other products and services by means of on-premises vending machines and self-service automated terminals, (xxi) transmittal of documents or information upon the request of a consumer, (xxii) providing access to consumers of third-party travel reservation and ticketing services, and (xxiii) other products and services as may be approved by the Secretary. A currency exchange may offer, for no charge and with no required transaction, advertising upon and about the premises and distribution to consumers of advertising and other materials of any legal product or service that is not misleading to the public. Any community or ambulatory currency exchange may enter into agreements with any utility and other companies to act as the companies' agent for the acceptance of payment of utility and other companies' bills without charge to the customer and, acting under such agreement, may receipt for payments in the names of the utility and other companies. Any community or ambulatory currency exchange may also receive payment of utility and other companies' bills for remittance to companies with which it has no such agency agreement and may charge a fee for such service but may not, in such cases, issue a receipt for such payment in the names of the utility and other companies. However, funds received by currency exchanges for remittance to utility and other companies with which the currency exchange has no agency agreement shall be forwarded to the appropriate utility and other companies by the currency exchange before the end of the next business day.
For the purpose of this Section, "utility and other companies" means any utility company and other company with which the currency exchange may or may not have a contractual agreement and for which the currency exchange accepts payments from consumers for remittance to the utility or other company for the payment of bills.
(Source: P.A. 99-445, eff. 1-1-16.)

(205 ILCS 405/3.1) (from Ch. 17, par. 4805)
Sec. 3.1. Nothing in this Act shall prevent a currency exchange from rendering State or Federal income tax service; nor shall the rendering of such service be considered a violation of this Act if such service be rendered either by the proprietor, any of his employees, or a licensed, regulated tax service approved by the Internal Revenue Service. For the purpose of this Section, "tax service" does not mean to make or offer to make a refund anticipation loan as defined by the Tax Refund Anticipation Loan Reform Act.
(Source: P.A. 97-315, eff. 1-1-12; 97-849, eff. 1-1-13.)

(205 ILCS 405/3.2) (from Ch. 17, par. 4806)
Sec. 3.2. Community currency exchanges and ambulatory currency exchanges may engage in the distribution of Supplemental Nutrition Assistance Program (SNAP) benefits in accordance with such regulations as are made by the Secretary.
(Source: P.A. 97-315, eff. 1-1-12.)

(205 ILCS 405/3.3) (from Ch. 17, par. 4807)
Sec. 3.3. Additional public services.
(a) Nothing in this Act shall prevent the Secretary from authorizing a currency exchange, group of currency exchanges, or association of currency exchanges to render additional services to the public if the services are consistent with the provisions of this Act, are within its meaning, are in the best interest of the public, and benefit the general welfare. A currency exchange, group of currency exchanges, or association of currency exchanges must request, in writing, the Secretary's approval of the additional service prior to rendering such additional service to the public. Any approval under this Section shall be deemed an approval for all currency exchanges. Any currency exchange wishing to provide an additional service previously approved by the Secretary must provide written notice, on a form provided by the Department and available on its website, to the Secretary 30 days prior to offering the approved additional service to the public. The Secretary may charge an additional service investigation fee of $500 per application for a new additional service request. The additional service request shall be on a form provided by the Department and available on the Department's website. Within 15 days after receipt by the Department of an additional service request, the Secretary shall examine the additional service request for completeness and notify the requester of any defect. The requester must remedy the defect within 10 days after the mailing of the notification of the defect by the Secretary. Failure to remedy the defect within such time will void the additional service request. If the Secretary determines that the additional service request is complete, the Secretary shall have 60 business days to approve or deny the additional service request. If the additional service request is denied, the Secretary shall send by United States mail notice of the denial to the requester at the address set forth in the additional service request, together with the reasons therefor stated with particularity that the additional service is not consistent with the provisions of this Act or in the best interest of the public and does not benefit the general welfare. If an additional service request is denied, the requester may, within 10 days after receipt of the denial, make a written request to the Secretary for a hearing on the additional service request denial. The hearing shall be set for a date after the receipt by the Secretary of the request for a hearing, and written notice of the time and place of the hearing shall be mailed to the requester no later than 15 days before the date of the hearing. The hearing shall be scheduled for a date within 56 days after the date of the receipt of the request for a hearing. The requester shall pay the actual cost of making the transcript of the hearing prior to the Secretary's issuing his or her decision following the hearing. If the Secretary denies the request for a new additional service, a currency exchange shall not offer the new additional service until a final administrative order has been entered permitting a currency exchange to offer the service. The Secretary's decision may be subject to review as provided in Section 22.01 of this Act. If the Secretary revokes a previously approved authorization for an additional service request, the Secretary shall provide written notice to all affected currency exchange licensees, together with the reasons therefor stated with particularity, that the additional service is no longer consistent with the provisions of this Act or in the best interest of the public and does not benefit the general welfare. Upon receipt of the revocation notice, a currency exchange licensee, group of currency exchange licensees, or association of currency exchanges shall have 10 days to make a written request to the Secretary for a hearing, and the Department shall have 30 business days to schedule a future hearing. Written notice of the time and place of the hearing shall be mailed to the licensee no later than 10 business days before the date of the hearing. The licensee shall pay the actual cost of making the transcript prior to the Secretary's issuing his or her decision following the hearing. The Secretary's decision is subject to review as provided in Section 22.01 of this Act.
(b) (Blank).
(c) If the Secretary revokes authorization for a previously approved additional service, the currency exchange may continue to offer the additional service until a final administrative order has been entered revoking the licensee's previously approved authorization.
(Source: P.A. 99-445, eff. 1-1-16.)

(205 ILCS 405/4) (from Ch. 17, par. 4808)
Sec. 4. License application; contents; fees. A licensee shall obtain a separate license for each licensed location. Application for such license shall be in writing under oath and in the form prescribed and furnished by the Secretary. Each application shall contain the following:
(a) The applicant's full name and address (both of

residence and place of business) if the applicant is a natural person, and if the applicant is a partnership, limited liability company, or association, of every member thereof, and the name and principal office if the applicant is a corporation;

(b) The county and municipality, with street and

number, if any, where the community currency exchange is to be conducted, if the application is for a community currency exchange license;

(c) If the application is for an ambulatory currency

exchange license, the name and address of the employer at each location to be served by it; and

(d) In the case of a licensee's initial license

application, the applicant's occupation or profession; a detailed statement of the applicant's business experience for the 10 years immediately preceding the application; a detailed statement of the applicant's finances; the applicant's present or previous connection with any other currency exchange; whether the applicant has ever been involved in any civil or criminal litigation, and the material facts pertaining thereto; whether the applicant has ever been committed to any penal institution or admitted to an institution for the care and treatment of mentally ill persons; and the nature of applicant's occupancy of the premises to be licensed where the application is for a community currency exchange license. If the applicant is a partnership, the information specified herein shall be required of each partner. If the applicant is a corporation or limited liability company, the said information shall be required of each controlling person thereof along with disclosure of their ownership interests.

A licensee's initial community currency exchange license application shall be accompanied by a fee of $1,000 for the cost of investigating the applicant. A licensee's application for licenses for additional licensed locations shall be accompanied by a fee of $1,000 for each additional license. If the ownership of a licensee or licensed location changes, in whole or in part, a new application must be filed pursuant to this Section along with a $500 fee if the licensee's ownership interests have been transferred or sold to a new person or entity or a fee of $300 if the licensee's ownership interests have been transferred or sold to a current holder or holders of the licensee's ownership interests. When the application for a community currency exchange license has been approved by the Secretary and the applicant so advised, an additional sum of $400 as an annual license fee for a period terminating on the last day of the current calendar year shall be paid to the Secretary by the applicant; provided, that the license fee for an applicant applying for such a license after July 1st of any year shall be $200 for the balance of such year. Upon receipt of a community currency exchange license application, the Secretary shall examine the application for completeness and notify the applicant in writing of any defect within 20 days after receipt. The applicant must remedy the defect within 10 days after the mailing of the notification of the defect by the Secretary. Failure to timely remedy the defect will void the application. Once the Secretary determines that the application is complete, the Secretary shall have 90 business days to approve or deny the application. If the application is denied, the Secretary shall send by United States mail notice of the denial to the applicant at the address set forth in the application. If an application is denied, the applicant may, within 10 days after the date of the notice of denial, make a written request to the Secretary for a hearing on the application. The hearing shall be set for a date after the receipt by the Secretary of the request for a hearing, and written notice of the time and place of the hearing shall be mailed to the applicant no later than 15 days before the date of the hearing. The hearing shall be scheduled for a date within 56 days after the date of the receipt of the request for a hearing. The applicant shall pay the actual cost of making the transcript of the hearing prior to the Secretary's issuing his or her decision. The Secretary's decision is subject to review as provided in Section 22.01 of this Act.
An application for an ambulatory currency exchange license shall be accompanied by a fee of $100, which fee shall be for the cost of investigating the applicant. An approved applicant shall not be required to pay the initial investigation fee of $100 more than once. When the application for an ambulatory currency exchange license has been approved by the Secretary, and such applicant so advised, such applicant shall pay an annual license fee of $25 for each and every location to be served by such applicant; provided that such license fee for an approved applicant applying for such a license after July 1st of any year shall be $12 for the balance of such year for each and every location to be served by such applicant. Such an approved applicant for an ambulatory currency exchange license, when applying for a license with respect to a particular location, shall file with the Secretary, at the time of filing an application, a letter of memorandum, which shall be in writing and under oath, signed by the owner or authorized representative of the business whose employees are to be served; such letter or memorandum shall contain a statement that such service is desired, and that the person signing the same is authorized so to do. The Secretary shall thereupon verify the authenticity of the letter or memorandum and the authority of the person who executed it, to do so.
The Department shall have 45 business days to approve or deny a licensee's request to purchase another currency exchange.
(Source: P.A. 99-445, eff. 1-1-16.)

(205 ILCS 405/4.1) (from Ch. 17, par. 4809)
Sec. 4.1. Application; investigation; community need.
(a) The General Assembly finds and declares that community currency exchanges provide important and vital services to Illinois citizens, that the number of community currency exchanges should be limited in accordance with the needs of the communities they are to serve, and that it is in the public interest to promote and foster the community currency exchange business and to insure the financial stability thereof.
(b) Upon receipt of an application for a license for a community currency exchange, the Secretary shall cause an investigation to determine:
(1) the need of the community for the establishment

of a community currency exchange at the location specified in the application; and

(2) the effect that granting the license will have on

the financial stability of other community currency exchanges that may be serving the community in which the business of the applicant is proposed to be conducted.

(c) "Community", as used in this Act, means a locality where there may or can be available to the people thereof the services of a community currency exchange reasonably accessible to them.
(d) If the issuance of a license to engage in the community currency exchange business at the location specified will not promote the needs and the convenience and advantage of the community in which the business of the applicant is proposed to be conducted, then the application shall be denied.
(e) As a part of the investigation, the Secretary shall, within 15 business days after receipt of an application, notify in writing all currency exchanges located within a one-half mile radius of the proposed new currency exchange in any municipality with a population of 500,000 or more or located within a one-mile radius of the proposed new currency exchange outside a municipality with a population of 500,000 or more of the application and the proposed location. Within 15 business days after the notice, any currency exchange as described in paragraph (2) of subsection (b) of this Section may notify the Secretary it intends to protest the application. If the currency exchange intends to protest the application, then the currency exchange shall, within 30 days after notifying the Secretary, provide the Secretary with any information requested to substantiate that granting the license would have a material and negative effect upon the financial stability of the existing currency exchange or would not promote the needs and the convenience and advantage of the community. Once the investigation is completed, the Secretary shall, within 15 business days thereafter, notify any currency exchange as described in paragraph (2) of subsection (b) of this Section of the determination to approve or deny the application. The determination shall sufficiently detail the facts that led to the determination.
(Source: P.A. 99-445, eff. 1-1-16.)

(205 ILCS 405/4.1B)
Sec. 4.1B. Anti-money laundering requirements.
(a) Every licensee shall comply with all State and federal laws, rules, and regulations relating to the detection and prevention of money laundering, including, as applicable, 31 C.F.R. 103.20, 103.22, 103.23, 103.27, 103.28, 103.29, 103.33, 103.37, and 103.41.
(b) Every licensee shall maintain an anti-money laundering program in accordance with 31 C.F.R. 103.125. The program shall be reviewed and updated as necessary to ensure that the program continues to be effective in detecting and deterring money laundering activities.
(Source: P.A. 99-445, eff. 1-1-16.)

(205 ILCS 405/4.2) (from Ch. 17, par. 4810)
Sec. 4.2. Whensoever the ownership of any Currency Exchange, theretofore licensed under the provisions of this Act, shall be held or contained in any estate subject to the control and supervision of any Administrator, Executor or Guardian appointed, approved or qualified by any Court of the State of Illinois, having jurisdiction so to do, such Administrator, Executor or Guardian may, upon the entry of an order by such Court granting leave to continue the operation of such Currency Exchange, apply to the Secretary for a license under the provisions of this Act. When any such Administrator, Executor or Guardian shall apply for a Currency Exchange License pursuant to the provisions of this Section, and shall otherwise fully comply with all of the provisions of this Act relating to the application for a Currency Exchange license, the Secretary may issue to such applicant a Currency Exchange license. Any Currency Exchange license theretofore issued to a Currency Exchange, for which an application for a license shall be sought under the provisions of this Section, if not previously surrendered, lapsed, or revoked, shall be surrendered, revoked or otherwise terminated before a license shall be issued pursuant to application made therefor under this Section.
(Source: P.A. 97-315, eff. 1-1-12.)

(205 ILCS 405/4.3) (from Ch. 17, par. 4811)
Sec. 4.3. Upon receipt of an application from an ambulatory currency exchange for the conduct of its business at a location to be served by it, the Secretary shall cause an investigation to be made to determine whether to issue said license. No fee shall be charged for the investigation of an application for a location license. The Secretary shall employ the following criteria in making his determination:
(1) the economic benefit and convenience to the

persons to be served at the location for which a license has been requested;

(2) the effect that granting a license will have on

the financial stability of community currency exchanges;

(3) safety benefits, if any, which may accrue from

the granting of the location license;

(4) the effects, if any, which granting of a license

will have on traffic, and traffic congestion in the immediate area of the location to be served;

(5) such other factors as the Secretary shall deem

proper and relevant.

(Source: P.A. 97-315, eff. 1-1-12.)

(205 ILCS 405/5) (from Ch. 17, par. 4812)
Sec. 5. Bond; condition; amount.
(a) Before any license shall be issued to a licensee to operate a community currency exchange the applicant shall file annually with and have approved by the Secretary a surety bond, issued by a bonding company authorized to do business in this State in the principal sum of $25,000 for each licensed location, up to a maximum aggregate principal sum of $350,000 for each licensee regardless of the number of licenses held. Such bond shall run to the Secretary and shall be for the benefit of any creditors of such licensee for any liability incurred by the licensee on any money orders, including any fees and penalties incurred by the remitter should the money order be returned unpaid, issued or sold by the licensee in the ordinary course of its business and for any liability incurred by the licensee for any sum or sums due to any payee or endorsee of any check, draft or money order left with the licensee in the ordinary course of its business for collection, and for any liability to the public incurred by the licensee in the ordinary course of its business in connection with the rendering of any of the services referred to in Section 3 of this Act.
To protect the public and allow for the effective underwriting of bonds, the surety bond shall not cover money orders issued and other liabilities incurred by a currency exchange for its own account or that of its controlling persons, including money orders issued or liabilities incurred by the currency exchange to obtain cash for its own operations, to pay for the currency exchange's own bills or liabilities or that of its controlling persons, or to obtain things of value for the currency exchange or its controlling persons, regardless of whether such things of value are used in the currency exchange's operations or sold by the currency exchange.
From time to time the Secretary may determine the amount of liabilities as described herein and shall require the licensee to file a bond in an additional sum if the same is determined to be necessary in accordance with the requirements of this Section. In no case shall the bond be less than the initial $25,000, nor more than the outstanding liabilities.
(b) In lieu of the surety bond requirements of subsection (a), a community currency exchange licensee may submit evidence satisfactory to the Secretary that the community currency exchange licensee is covered by a blanket bond that covers multiple licensees who are members of a statewide association of community currency exchanges or licensees. Such a blanket bond must be issued by a bonding company authorized to do business in this State and in a principal aggregate sum of not less than $3,000,000 as of May 1, 2012, and not less than $4,000,000 as of May 1, 2014.
(c) An ambulatory currency exchange may sell or issue money orders at any location with regard to which it is issued a license pursuant to this Act, including existing licensed locations, without the necessity of a further application or hearing and without regard to any exceptions contained in existing licenses, upon the filing with the Secretary of a surety bond approved by the Secretary and issued by a bonding company or insurance company authorized to do business in Illinois, in the principal sum of $100,000. Such bond may be a blanket bond covering all locations at which the ambulatory currency exchange may sell or issue money orders, and shall run to the Secretary for the use and benefit of any creditors of such ambulatory currency exchange for any liability incurred by the ambulatory currency exchange on any money orders issued or sold by it to the public in the ordinary course of its business. Such bond shall be renewed annually. If after the expiration of one year from the date of approval of such bond by the Secretary, it shall appear that the average amount of such liability during the year has exceeded $100,000, the Secretary shall require the licensee to furnish a bond for the ensuing year, to be approved by the Secretary, for an additional principal sum of $1,000 for each $1,000 of such liability or fraction thereof in excess of the original $100,000, except that the maximum amount of such bond shall not be required to exceed $250,000.
(Source: P.A. 99-445, eff. 1-1-16.)

(205 ILCS 405/6) (from Ch. 17, par. 4813)
Sec. 6. Insurance against loss.
(a) Every applicant for a license hereunder shall, after his application for a license has been approved, file with and have approved by the Secretary, a policy or policies of insurance issued by an insurance company or indemnity company authorized to do business under the law of this State, which shall insure the applicant against loss by theft, burglary, robbery or forgery in a principal sum as hereinafter provided; if the average amount of cash and liquid funds to be kept on hand at the licensed location during the year will not be in excess of $10,000 the policy or policies shall be in the principal sum of $10,000. If such average amount will be in excess of $10,000, the policy or policies shall be for an additional principal sum of $500 for each $1,000 or fraction thereof of such excess over the original $10,000. From time to time, the Secretary may determine the amount of cash and liquid funds on hand at the licensed location and shall require the licensee to submit additional policies if the same are determined to be necessary in accordance with the requirements of this Section.
However, any licensee may meet the insurance requirements of this subsection (a) by submitting evidence satisfactory to the Secretary that the licensee is covered by a blanket insurance policy that covers multiple licensees. The blanket insurance policy: (i) shall insure the licensee against loss by theft, robbery, or forgery; (ii) shall be issued by an insurance company authorized to do business in this State; and (iii) shall be in the principal sum of an amount equal to the maximum amount required under this Section for any one licensee covered by the insurance policy.
Any such policy or policies, with respect to forgery, may carry a condition that the community currency exchange assumes the first $1,000 of each claim thereunder.
(b) Before an ambulatory currency exchange shall sell or issue money orders, it shall file with and have approved by the Secretary, a policy or policies of insurance issued by an insurance company or indemnity company authorized to do business under the laws of this State, which shall insure such ambulatory currency exchange against loss by theft, burglary, robbery, forgery or embezzlement in the principal sum of not less than $500,000. If the average amount of cash and liquid funds to be kept on hand during the year will exceed $500,000, the policy or policies shall be for an additional principal sum of $500 for each $1,000 or fraction thereof in excess of $500,000. From time to time the Secretary may determine the amount of cash and liquid funds kept on hand by an ambulatory currency exchange and shall require it to submit such additional policies as are determined to be required within the limits of this Section. No ambulatory currency exchange subject to this Section shall be required to furnish more than one policy of insurance if the policy furnished insures it against the foregoing losses at all locations served by it.
Any such policy may contain a condition that the insured assumes a portion of the loss, provided the insured shall file with such policy a sworn financial statement indicating its ability to act as self-insurer in the amount of such deductible portion of the policy without prejudice to the safety of any funds belonging to its customers. If the Secretary is not satisfied as to the financial ability of the ambulatory currency exchange, he may require it to deposit cash or United States Government Bonds in the amount of part or all of the deductible portion of the policy.
(Source: P.A. 99-445, eff. 1-1-16.)

(205 ILCS 405/7) (from Ch. 17, par. 4814)
Sec. 7. Available funds; minimum amount. Each licensee shall have, at all times, a minimum of $5,000 for each currency exchange license it holds of its own cash funds available for the uses and purposes of its currency exchange business and said minimum sum shall be exclusive of and in addition to funds received for exchange or transfer; and in addition thereto each such licensee shall at all times have on hand an amount of liquid funds sufficient to pay on demand all outstanding money orders issued by it. Whenever a licensee holds more than one community currency exchange license, the aggregate of the minimum liquid funds required under this Section 7 for all of such licensee's licensed locations may be held by the licensee in a single account in the licensee's name, provided that the total liquid funds equals a minimum of $5,000 multiplied by the number of licenses held by that licensee.
In the event a receiver is appointed in accordance with Section 15.1 of this Act, and the Secretary determines that the business of the currency exchange should be liquidated, and if it shall appear that the said minimum sum was not on hand or available at the time of the appointment of the receiver, then the receiver shall have the right to recover in any court of competent jurisdiction from the owner or owners of such currency exchange, or from the stockholders and directors thereof if such currency exchange was operated by a corporation, or from the members if the currency exchange was operated as a limited liability company, said sum or that part thereof which was not on hand or available at the time of the appointment of such receiver. Nothing contained in this Section shall limit or impair the liability of any bonding or insurance company on any bond or insurance policy relating to such community currency exchange issued pursuant to the requirements of this Act, nor shall anything contained herein limit or impair such other rights or remedies as the receiver may otherwise have.
(Source: P.A. 99-445, eff. 1-1-16.)

(205 ILCS 405/8) (from Ch. 17, par. 4815)
Sec. 8. A community or an ambulatory currency exchange shall not be conducted as a department of another business. It must be an entity, financed and conducted as a separate business unit. This shall not prevent a community or an ambulatory currency exchange from leasing a part of the premises of another business for the conduct of this business on the same premises; provided, that no community currency exchange shall be conducted on the same premises with a business whose chief source of revenue is derived from the sale of alcoholic liquor for consumption on the premises; provided, further, that no community currency exchange hereafter licensed for the first time shall share any room with any other business, trade or profession nor shall it occupy any room from which there is direct access to a room occupied by any other business, trade or profession.
(Source: Laws 1951, p. 562.)

(205 ILCS 405/9) (from Ch. 17, par. 4816)
Sec. 9. No community or ambulatory currency exchange shall issue tokens to be used in lieu of money for the purchase of goods or services from any enterprise.
(Source: P.A. 99-445, eff. 1-1-16.)

(205 ILCS 405/10) (from Ch. 17, par. 4817)
Sec. 10. Qualifications of applicant; denial of license; review. The applicant or its controlling persons shall be vouched for by 2 reputable citizens of this State setting forth that the individual mentioned is (a) personally known to them to be trustworthy and reputable, (b) that he has business experience qualifying him to competently conduct, operate, own or become associated with a currency exchange, (c) that he has a good business reputation and is worthy of a license. Thereafter, the Secretary shall, upon approval of the application filed with him, issue to the applicant, qualifying under this Act, a license to operate a currency exchange. If it is a license for a community currency exchange, the same shall be valid only at the place of business specified in the application. If it is a license for an ambulatory currency exchange, it shall entitle the applicant to operate only at the location or locations specified in the application, provided the applicant shall secure separate and additional licenses for each of such locations. Such licenses shall remain in full force and effect, until they are surrendered by the licensee, or revoked, or expire, as herein provided. If the Secretary shall not so approve, he shall not issue such license or licenses and shall notify the applicant of such denial, retaining the full investigation fee to cover the cost of investigating the community currency exchange applicant. The Secretary shall approve or deny every application hereunder within 90 days from the filing of a complete application; except that in respect to an application by an approved ambulatory currency exchange for a license with regard to a particular location to be served by it, the same shall be approved or denied within 20 days from the filing thereof. If the application is denied, the Secretary shall send by United States mail notice of such denial to the applicant at the address set forth in the application.
If an application is denied, the applicant may, within 10 days from the date of the notice of denial, make written request to the Secretary for a hearing on the application, and the Secretary shall set a time and place for the hearing. The hearing shall be set for a date after the receipt by the Secretary of the request for hearing, and written notice of the time and place of the hearing shall be mailed to the applicant at least 15 days before the date of the hearing. The applicant shall pay the actual cost of making the transcript of the hearing prior to the Secretary's issuing his decision following the hearing. If, following the hearing, the application is denied, the Secretary shall, within 20 days thereafter prepare and keep on file in his office a written order of denial thereof, which shall contain his findings with respect thereto and the reasons supporting the denial, and shall send by United States Mail a copy thereof to the applicant at the address set forth in the application, within 5 days after the filing of such order. A review of any such decision may be had as provided in Section 22.01 of this Act.
(Source: P.A. 99-445, eff. 1-1-16.)

(205 ILCS 405/10.1)
Sec. 10.1. (Repealed).
(Source: Laws 1957, p. 320. Repealed by P.A. 97-315, eff. 1-1-12.)

(205 ILCS 405/11) (from Ch. 17, par. 4819)
Sec. 11. Such license, if issued for a community currency exchange, shall state the name of the licensee and the address of the licensed location. Such license, or its annual renewal, shall be kept conspicuously posted in the licensed location and shall not be transferable or assignable. If issued for an ambulatory currency exchange, it shall so state, and shall state the name and principal office address of the licensee, and the name and address of the location or locations to be served by the licensee, and shall not be transferable and assignable.
(Source: P.A. 99-445, eff. 1-1-16.)

(205 ILCS 405/12) (from Ch. 17, par. 4820)
Sec. 12. If the Secretary shall find at any time that the bond required by Section 5 is insecure or exhausted or otherwise doubtful, an additional bond in like amount to be approved by the Secretary shall be filed by the licensee within 30 days after written demand therefor upon the licensee by the Secretary.
(Source: P.A. 97-315, eff. 1-1-12.)

(205 ILCS 405/13) (from Ch. 17, par. 4821)
Sec. 13. No more than one place of business shall be maintained under the same community currency exchange license, but the Secretary may issue more than one license to the same licensee upon compliance with the provisions of this Act governing an original issuance of a license, for each new license.
Whenever a community currency exchange or an ambulatory currency exchange shall wish to change its name in its license, it shall file an application for approval thereof with the Secretary, and if the change is approved by the Secretary he shall attach to the license, in writing, a rider stating the licensee's new name.
If an ambulatory currency exchange has serviced a licensed location for 2 years or longer and the employer whose employees are served at that location has moved his place of business, the currency exchange may continue its service to the employees of that employer at the new address of that employer's place of business by filing a notice of the change of address with the Secretary and by relinquishing its license to conduct its business at the employer's old address upon receipt of a license to conduct its business at the employer's new address. Nothing in this Act shall preclude or prevent an ambulatory currency exchange from filing an application to conduct its business at the old address of an employer who moved his place of business after the ambulatory currency exchange receives a license to conduct its business at the employer's new address through the filing of a notice of its change of address with the Secretary and the relinquishing of its license to conduct its business at the employer's old address.
Whenever a currency exchange wishes to make any other change in the address set forth in any of its licenses, it shall apply to the Secretary for approval of such change of address. Every application for approval of a change of address shall be treated by the Secretary in the same manner as is otherwise provided in this Act for the treatment of proposed places of business or locations as contained in new applications for licenses; and if any fact or condition then exists with respect to the application for change of address, which fact or condition would otherwise authorize denial of a new application for a license because of the address of the proposed location or place of business, then such application for change of address shall not be approved. Whenever a community currency exchange wishes to sell its physical assets, it may do so, however, if the assets are sold with the intention of continuing the operation of a community currency exchange, the purchaser or purchasers must first make application to the Secretary for licensure in accordance with Section 4 of this Act. If the Secretary shall not so approve, he shall not issue such license and shall notify the applicant or applicants of such denial. The investigation fee for a change of location is $500.
The provisions of Sections 4.1A and 10 of this Act with reference to notice, hearing and review apply to applications filed pursuant to this Section.
(Source: P.A. 99-445, eff. 1-1-16.)

(205 ILCS 405/13.1) (from Ch. 17, par. 4822)
Sec. 13.1. Consolidation of business locations. Whenever 2 or more licensees desire to consolidate their places of business, they shall make application for such consolidation to the Secretary upon a form provided by him or her. This application shall state: (a) the name to be adopted and the location at which the business is to be located, which name and location shall be the same as one of the consolidating licensees; (b) that the owners or all partners or all stockholders or all members, as the case may be, of the licensees involved in the contemplated consolidation, have approved the application; (c) a certification by the secretary, if any of the licensees be corporations, that the contemplated consolidation has been approved by all of the stockholders at a properly convened stockholders meeting; (d) other relevant information the Secretary may require. Simultaneously with the approval of the application by the Secretary, the licensee or licensees who will cease doing business shall: (a) surrender their license or licenses to the Secretary; (b) transfer all of their assets and liabilities to the licensee continuing to operate by virtue of the application; (c) apply to the Secretary of State, if they be corporations, for surrender of their corporate charter in accordance with the provisions of the Business Corporation Act of 1983.
An application for consolidation shall be approved or rejected by the Secretary within 30 days after receipt by him of such application and supporting documents required thereunder. The Secretary shall impose a consolidation fee of $100 per application.
Such consolidation shall not affect suits pending in which the surrendering licensees are parties; nor shall such consolidation affect causes of action nor the rights of persons in particular; nor shall suits brought against such licensees in their former names be abated for that cause.
Nothing contained herein shall limit or prohibit any action or remedy available to a licensee or to the Secretary under Sections 15, 15.1 to 15.1e or 15.2 of this Act.
(Source: P.A. 97-315, eff. 1-1-12.)

(205 ILCS 405/14) (from Ch. 17, par. 4823)
Sec. 14. Every licensee, shall, on or before November 15, pay to the Secretary the annual license fee or fees for the next succeeding calendar year and shall at the same time file with the Secretary the annual bond or bonds and the insurance policy or policies as and if required by this Act. The annual license fee for each community currency exchange shall be $400 for each licensee and $400 for each additional licensed location. The annual license fee for each location served by an ambulatory currency exchange shall be $25.
(Source: P.A. 99-445, eff. 1-1-16; 99-549, eff. 7-15-16.)

(205 ILCS 405/14.1)
Sec. 14.1. All moneys received by the Department under this Act shall be deposited in the Financial Institution Fund created under Section 6z-26 of the State Finance Act.
(Source: P.A. 97-315, eff. 1-1-12; 98-463, eff. 8-16-13.)

(205 ILCS 405/15) (from Ch. 17, par. 4824)
Sec. 15. Fines; suspension; revocation. The Secretary may, after 15 business days' notice by registered or certified mail to the licensee at the address set forth in the license, or by email or facsimile transmission if such other method is previously designated by the licensee, stating the contemplated action and in general the grounds therefore, fine the licensee or revoke or suspend any license issued if he or she finds that:
(a) the licensee has failed to pay the annual license

fee or to maintain in effect the required bond or bonds or insurance policy or policies; or

(b) the licensee has failed to comply with any

provision of this Act or any order, decision, finding, rule, regulation, or direction of the Secretary lawfully made under the authority of this Act; or

(c) the licensee has violated any provision of this

Act or any regulation or direction made by the Secretary under this Act; or

(d) any fact or condition exists which, if it had

existed at the time of the original application for such license, would have warranted the Secretary in refusing the issuance of the license; or

(e) the licensee has not operated the currency

exchange or at the location licensed, for a period of 60 consecutive days, unless the licensee was prevented from operating during such period by reason of events or acts beyond the licensee's control.

The notice required to fine a licensee or suspend or revoke a license under this Section shall state (i) the specific nature and a clear and concise description of the violation; (ii) the Sections of this Act or rules that have been violated; (iii) the contemplated fine or action; (iv) that the licensee may, within 15 business days from the date of the notice, request a hearing pursuant to Section 22.01 of this Act; (v) that the licensee may, within 15 business days after the notice, take corrective action to mitigate any fine or contemplated action; and (vi) the specific corrective action to be taken.
Consistent with the provisions of this Act, the Secretary may, after weighing any harm to the public, the seriousness of the offense, and the history of the licensee, fine a licensee an amount graduated up to $1,000 per violation.
No license shall be revoked until the licensee has had notice of a hearing on the proposed revocation and an opportunity to be heard. The Secretary shall send a copy of the order, finding, or decision of revocation by United States mail, or by email or facsimile transmission, if such other method is previously designated by the licensee, to the licensee at the address set forth in the license or to such other email address or facsimile transmission phone number previously designated by the licensee, within 5 days after the order or decision is entered. A review of any such order, finding, or decision is available under Section 22.01 of this Act.
The Secretary may fine, suspend or revoke only the particular license or licenses for particular places of business or locations with respect to which grounds for revocation may occur or exist; except that if he shall find that such grounds for revocation are of general application to all places of business or locations, or that such grounds for fines, suspension or revocation have occurred or exist with respect to a substantial number of places of business or locations, he may fine, suspend or revoke all of the licenses issued to such licensee.
An order assessing a fine, an order revoking or suspending a license, or an order denying renewal of a license shall take effect on service of the order unless the licensee requests a hearing pursuant to this Section. If the licensee requests a hearing, the Secretary shall schedule a hearing within 30 days after the request for a hearing unless otherwise agreed to by the parties. The hearing shall be held at the time and place designated by the Secretary.
The Secretary and any administrative law judge designated by him or her shall have the power to administer oaths and affirmations, subpoena witnesses and compel their attendance, take evidence, and require the production of books, papers, correspondence, and other records or information that he or she considers relevant or material to the inquiry.
In case of contumacy or refusal of a witness to obey a subpoena, any circuit court of this State whose jurisdiction encompasses where the hearing is located may issue an order requiring such witness to appear before the Secretary or the hearing officer, to produce documentary evidence, or to give testimony touching the matter in question; and the court may punish any failures to obey such orders of the court as contempt.
A licensee may surrender any license by delivering to the Secretary written notice that he, they or it thereby surrenders such license, but such surrender shall not affect such licensee's civil or criminal liability for acts committed prior to such surrender, or affect the liability on his, their or its bond or bonds, or his, their or its policy or policies of insurance, required by this Act, or entitle such licensee to a return of any part of the annual license fee or fees.
Every license issued hereunder shall remain in force until the same shall expire, or shall have been surrendered, suspended or revoked in accordance with this Act, but the Secretary may on his own motion, issue new licenses to a licensee whose license or licenses shall have been revoked if no fact or condition then exists which clearly would have warranted the Secretary in refusing originally the issuance of such license under this Act.
(Source: P.A. 99-445, eff. 1-1-16.)

(205 ILCS 405/15.1) (from Ch. 17, par. 4825)
Sec. 15.1. If the Secretary determines that any licensee is insolvent or is violating this Act, or if the owner, executor, or successor in interest of a currency exchange abandons the currency exchange, he or she shall appoint a receiver, who shall, under his or her direction, for the purpose of receivership, take possession of and title to the books, records, and assets of every description of the community currency exchange. The Secretary may require of the receiver such security as he or she deems proper and, upon appointment of the receiver, shall have published, once each week for 4 consecutive weeks in a newspaper having a general circulation in the community, a notice calling on all persons who have claims against the community currency exchange, to present them to the receiver.
Within 10 days after the receiver takes possession of the property, the licensee may apply to the Circuit Court of the county where the community currency exchange is located to enjoin further proceedings in the premises.
The receiver may operate the community currency exchange until the Secretary determines that possession should be restored to the licensee or that the business should be liquidated.
(Source: P.A. 97-315, eff. 1-1-12.)

(205 ILCS 405/15.1a) (from Ch. 17, par. 4826)
Sec. 15.1a. If the Secretary determines that a business in receivership should be liquidated, he shall direct the Attorney General to file a complaint in the Circuit Court of the county in which such community currency exchange is located, in the name of the People of the State of Illinois, for the orderly liquidation and dissolution of the community currency exchange and for an injunction restraining the licensee or the officers and directors thereof from continuing the operation of the community currency exchange.
The receiver shall, 30 days from the day the Secretary determines that the business should be liquidated, file with the Secretary and with the clerk of such court as has charge of the liquidation, a correct list of all creditors who have not presented their claims. The list shall show the amount of the claim after allowing all just credits, deductions and set-offs as shown by the books of the currency exchange. These claims shall be deemed proven unless objections are filed by some interested party within the time fixed by the Secretary or court that has charge of the liquidation.
(Source: P.A. 97-315, eff. 1-1-12.)

(205 ILCS 405/15.1b) (from Ch. 17, par. 4827)
Sec. 15.1b. Liquidation; distribution; priority. The General Assembly finds and declares that community currency exchanges provide important and vital services to Illinois citizens. The General Assembly also finds that in providing such services, community currency exchanges transact extensive business involving check cashing and the writing of money orders in communities in which banking services are generally unavailable. It is therefore declared to be the policy of this State that customers who receive these services must be protected from insolvencies of currency exchanges and interruptions of services. To carry out this policy and to insure that customers of community currency exchanges are protected in the event it is determined that a community currency exchange in receivership should be liquidated in accordance with Section 15.1a of this Act, the Secretary shall make a distribution of moneys collected by the receiver in the following order of priority: First, allowed claims for the actual necessary expenses of the receivership of the community currency exchange being liquidated, including (a) reasonable receiver fees and receiver's attorney's fees approved by the Secretary, (b) all expenses of any preliminary or other examinations into the condition of the community currency exchange or receivership, (c) all expenses incurred by the Secretary which are incident to possession and control of any property or records of the community currency exchange, and (d) reasonable expenses incurred by the Secretary as the result of business agreements or contractual arrangements necessary to insure that the services of the community currency exchanges are delivered to the community without interruption. Said business agreements or contractual arrangements may include, but are not limited to, agreements made by the Secretary, or by the Receiver with the approval of the Secretary, with banks, money order companies, bonding companies and other types of financial institutions; Second, allowed claims by a purchaser of money orders issued on demand of the community currency exchange being liquidated; Third, allowed claims arising by virtue of and to the extent of the amount a utility customer deposits with the community currency exchange being liquidated which are not remitted to the utility company; Fourth, allowed claims arising by virtue of and to the extent of the amount paid by a purchaser of Illinois license plates, vehicle stickers sold for State and municipal governments in Illinois, and temporary Illinois registration permits purchased at the currency exchange being liquidated; Fifth, allowed unsecured claims for wages or salaries, excluding vacation, severance and sick leave pay earned by employee earned within 90 days prior to the appointment of a Receiver; Sixth, secured claims; Seventh, allowed unsecured claims of any tax, and interest and penalty on the tax; Eighth, allowed unsecured claims other than a kind specified in paragraph one, two and three of this Section, filed with the Secretary within the time the Secretary fixes for filing claims; Ninth, allowed unsecured claims, other than a kind specified in paragraphs one, two and three of this Section filed with the Secretary after the time fixed for filing claims by the Secretary; Tenth, allowed creditor claims asserted by an owner, member, or stockholder of the community currency exchange in liquidation; Eleventh, after one year from the final dissolution of the currency exchange, all assets not used to satisfy allowed claims shall be distributed pro rata to the owner, owners, members, or stockholders of the currency exchange.
The Secretary shall pay all claims of equal priority according to the schedule set out above, and shall not pay claims of lower priority until all higher priority claims are satisfied. If insufficient assets are available to meet all claims of equal priority, those assets shall be distributed pro rata among those claims. All unclaimed assets of a currency exchange shall be deposited with the Secretary to be paid out by him when proper claims therefor are presented to the Secretary. If there are funds remaining after the conclusion of a receivership of an abandoned currency exchange, the remaining funds shall be considered unclaimed property and remitted to the State Treasurer under the Revised Uniform Unclaimed Property Act.
(Source: P.A. 100-22, eff. 1-1-18.)

(205 ILCS 405/15.1c) (from Ch. 17, par. 4828)
Sec. 15.1c. Powers of receiver. Upon the order of the circuit court of the county wherein the community currency exchange being liquidated is located, the receiver may sell or compound any bad or doubtful debt, and on like order may sell the personal property of the community currency exchange on such terms as the court approves. The receiver shall succeed to whatever rights or remedies the unsecured creditors of the currency exchange may have against the owner or owners, operators, stockholders, directors, members, managers, or officers thereof, arising out of their claims against the currency exchange, but nothing herein contained shall prevent such creditors from filing their claims in the liquidation proceeding. The receiver may enforce such rights or remedies in any court of competent jurisdiction.
(Source: P.A. 90-545, eff. 1-1-98.)

(205 ILCS 405/15.1d) (from Ch. 17, par. 4829)
Sec. 15.1d. At the close of a receivership, the receiver shall turn over to the Secretary all books of account and ledgers of such currency exchange for preservation. All records of such receiverships heretofore and hereafter received by the Secretary shall be held by him or her for a period of 2 years after the close of the receivership and at the termination of the 2 year period may then be destroyed.
All expenses of the receivership, including reasonable receiver's and attorney's fees approved by the Secretary, and all expenses of any preliminary or other examinations into the condition of the community currency exchange or receivership, and all expenses incident to the possession and control of any property or records of the community currency exchange incurred by the Secretary shall be paid out of the assets of the community currency exchange. The foregoing expenses shall be paid prior to and ahead of all claims.
(Source: P.A. 97-315, eff. 1-1-12.)

(205 ILCS 405/15.1e) (from Ch. 17, par. 4830)
Sec. 15.1e. Upon the filing of a complaint by the Attorney General for the orderly liquidation and dissolution of a community currency exchange, as provided in Section 15.1a, all pending suits and actions upon unsecured claims against such currency exchange shall abate; however, nothing contained herein shall prevent such claimants from filing their claims in the liquidation proceeding. In the event a suit or an action is instituted or maintained by the receiver on any bond or policy of insurance issued pursuant to the requirements of this Act, the bonding or insurance company sued, shall not have the right to interpose or maintain any counterclaim based upon subrogation, or upon any express or implied agreement of, or right to, indemnity or exoneration, or upon any other express or implied agreement with, or right against, the currency exchange. Nothing herein contained shall prevent such bonding or insurance company from filing such claim in the liquidation proceeding.
(Source: Laws 1961, p. 3522.)

(205 ILCS 405/15.2) (from Ch. 17, par. 4831)
Sec. 15.2. No community currency exchange shall determine its affairs and close up its business unless it shall first deposit with the Secretary an amount of money equal to the whole of its debts, liabilities and lawful demands against it including the costs and expenses of this proceeding, and shall surrender to the Secretary its community currency exchange license, and shall file with the Secretary a statement of termination signed by the licensee of such community currency exchange, containing a pronouncement of intent to close up its business and liquidate its liabilities, and also containing a sworn list itemizing in full all such debts, liabilities and lawful demands against it. Corporate licensees shall attach to, and make a part of such statement of termination, a copy of a resolution providing for the determination and closing up of the licensee's affairs, certified by the secretary of such licensee and duly adopted at a shareholders' meeting by the holders of at least two-thirds of the outstanding shares entitled to vote at such meeting. Upon the filing with the Secretary of a statement of termination the Secretary shall cause notice thereof to be published once each week for three consecutive weeks in a public newspaper of general circulation published in the city or village where such community currency exchange is located, and if no newspaper shall be there published, then in a public newspaper of general circulation nearest to said city or village; and such publication shall give notice that the debts, liabilities and lawful demands against such community currency exchange will be redeemed by the Secretary on demand in writing made by the owner thereof, at any time within three years from the date of first publication. After the expiration of such three year period, the Secretary shall return to the person or persons designated in the statement of termination to receive such repayment and in the proportion therein specified, any balance of money then remaining in his possession, if any there be, after first deducting therefrom all unpaid costs and expenses incurred in connection with this proceeding. The Secretary shall receive for his services, exclusive of costs and expenses, two per cent of any amount up to $5,000.00, and one per cent of any amount in excess of $5,000.00, deposited with him hereunder by any one community currency exchange. Nothing contained herein shall affect or impair the liability of any bonding or insurance company on any bond or insurance policy issued under this Act relating to such community currency exchange.
(Source: P.A. 97-315, eff. 1-1-12.)

(205 ILCS 405/16) (from Ch. 17, par. 4832)
Sec. 16. Annual report; investigation; costs.
(a) Each licensee shall annually, on or before the 1st day of March, file a report with the Secretary for the calendar year period from January 1st through December 31st, giving such relevant information as the Secretary may reasonably require concerning, and for the purpose of examining, the business and operations during the preceding fiscal year period of each licensed currency exchange conducted by such licensee within the State. Such report shall be made under oath and shall be in the form prescribed by the Secretary. The Secretary may at any time, and shall at least once in each year, investigate the currency exchange business of any licensee and of every person, partnership, association, limited liability company, and corporation who or which shall be engaged in the business of operating a currency exchange. For that purpose, the Secretary shall have free access to the offices and places of business and to such records of all such persons, firms, partnerships, associations, limited liability companies and members thereof, and corporations and to the officers and directors thereof that shall relate to such currency exchange business. The investigation may be conducted in conjunction with representatives of other State agencies or agencies of another state or of the United States as determined by the Secretary. The Secretary may at any time inspect the locations served by an ambulatory currency exchange, for the purpose of determining whether such currency exchange is complying with the provisions of this Act at each location served. The Secretary may require by subpoena the attendance of and examine under oath all persons whose testimony he may require relative to such business, and in such cases the Secretary, or any qualified representative of the Secretary whom the Secretary may designate, may administer oaths to all such persons called as witnesses, and the Secretary, or any such qualified representative of the Secretary, may conduct such examinations, and there shall be paid to the Secretary for each such examination a fee of $250 for each day or part thereof for each qualified representative designated and required to conduct the examination; provided, however, that in the case of an ambulatory currency exchange, such fee shall be $150 for each day or part thereof.
(b) Confidentiality. All information collected by the Department in the course of an examination or investigation of an ambulatory or community currency exchange or applicant, including, by not limited to, any complaint against an ambulatory or community currency exchange filed with the Department, and information collected to investigate any such complaint shall be maintained for the confidential use of the Department and shall not be disclosed. The Department may not disclose such information to anyone other than law enforcement officials, other regulatory agencies that have an appropriate regulatory interest as determined by the Secretary, or to a party presenting a lawful subpoena to the Department. Information and documents disclosed to a federal, State, county, or local law enforcement agency shall not be disclosed by the agency for any purpose to any other agency or person. A formal complaint filed against a licensee by the Department or any order issued by the Department against a licensee shall be a public record, except as otherwise prohibited by law.
(Source: P.A. 97-315, eff. 1-1-12.)

(205 ILCS 405/17) (from Ch. 17, par. 4833)
Sec. 17. Every licensee shall keep and use in his business such books, accounts and records as will enable the Secretary to determine whether such licensee is complying with the provisions of this Act and with the rules, regulations and directions made by the Secretary hereunder.
Each licensee shall record or cause to be recorded the following information with respect to each money order it sells or issues: (1) the amount; (2) the month and year of sale or issuance; and (3) the serial number.
Each licensee shall preserve the record required by this subsection for at least 7 years or until the money order to which it pertains is returned to the licensee. Each money order returned to the licensee shall be preserved for not less than 3 years from the month and year of sale or issuance by the licensee. The licensee shall keep the record, or an authentic microfilm copy thereof, required to be preserved by this subsection within this state at its principal office or other place readily accessible to the Secretary and his representatives. If a licensee sells or transfers his business at a location or an address, his obligations under this paragraph devolve upon the successor licensee and subsequent successor licensees, if any, at such location or address. If a licensee ceases to do business in this state, he shall deposit the records and money orders he is required to preserve, with the Secretary.
(Source: P.A. 99-445, eff. 1-1-16.)

(205 ILCS 405/18) (from Ch. 17, par. 4834)
Sec. 18. Proof of address. The applicant for a community currency exchange license shall have a permanent address as evidenced by a lease of at least 6 months duration or other suitable evidence of permanency, and the license issued, pursuant to the application shall be valid only at that address in the application or any new address approved by the Secretary. A letter of intent for a lease shall suffice for inclusion with the application, and evidence of an executed lease shall be considered ministerial in nature, to be furnished once the investigation is completed and the approval is final and prior to the issuance of the license.
(Source: P.A. 99-445, eff. 1-1-16.)

(205 ILCS 405/19) (from Ch. 17, par. 4835)
Sec. 19. The Department may make and enforce such reasonable rules, directions, orders, decisions and findings as the execution and enforcement of the provisions of this Act require, and as are not inconsistent within this Act. All such rules, directions, orders, decisions and findings shall be filed and entered by the Secretary in an indexed permanent book or record, or electronic record, with the effective date thereof suitably indicated, and such book or record shall be a public document. All rules and directions, which are of a general character, shall be made available in electronic form to all licensees within 10 days after filing and all licensees shall receive by mail notice of any changes. Copies of all findings, orders and decisions shall be mailed to the parties affected thereby by United States mail within 5 days of such filing.
The Department shall adopt rules concerning classes of violations, which may include continuing violations of this Act, and factors in mitigation of violations.
(Source: P.A. 99-445, eff. 1-1-16.)

(205 ILCS 405/19.1) (from Ch. 17, par. 4836)
Sec. 19.1. Whenever an ambulatory currency exchange shall be actively engaged in the cashing of checks other than from within an armored vehicle, such currency exchange shall provide armed guards as it deems necessary for the protection of its customers and the Public.
(Source: P.A. 79-831.)

(205 ILCS 405/19.3) (from Ch. 17, par. 4838)
Sec. 19.3. (A) The General Assembly hereby finds and declares: community currency exchanges and ambulatory currency exchanges provide important and vital services to Illinois citizens. In so doing, they transact extensive business involving check cashing and the writing of money orders in communities in which banking services are generally unavailable. Customers of currency exchanges who receive these services must be protected from being charged unreasonable and unconscionable rates for cashing checks and purchasing money orders. The Illinois Department of Financial and Professional Regulation has the responsibility for regulating the operations of currency exchanges and has the expertise to determine reasonable maximum rates to be charged for check cashing and money order purchases. Therefore, it is in the public interest, convenience, welfare and good to have the Department establish reasonable maximum rate schedules for check cashing and the issuance of money orders and to require community and ambulatory currency exchanges to prominently display to the public the fees charged for all services. The Secretary shall review, each year, the cost of operation of the Currency Exchange Section and the revenue generated from currency exchange examinations and report to the General Assembly if the need exists for an increase in the fees mandated by this Act to maintain the Currency Exchange Section at a fiscally self-sufficient level. The Secretary shall include in such report the total amount of funds remitted to the State and delivered to the State Treasurer by currency exchanges pursuant to the Revised Uniform Unclaimed Property Act.
(B) The Secretary shall, by rules adopted in accordance with the Illinois Administrative Procedure Act, expeditiously formulate and issue schedules of reasonable maximum rates which can be charged for check cashing and writing of money orders by community currency exchanges and ambulatory currency exchanges.
(1) In determining the maximum rate schedules for the

purposes of this Section the Secretary shall take into account:

(a) Rates charged in the past for the cashing of

checks and the issuance of money orders by community and ambulatory currency exchanges.

(b) Rates charged by banks or other business

entities for rendering the same or similar services and the factors upon which those rates are based.

(c) The income, cost and expense of the operation

of currency exchanges.

(d) Rates charged by currency exchanges or other

similar entities located in other states for the same or similar services and the factors upon which those rates are based.

(e) Rates charged by the United States Postal

Service for the issuing of money orders and the factors upon which those rates are based.

(f) A reasonable profit for a currency exchange

operation.

(2)(a) The schedule of reasonable maximum rates

established pursuant to this Section may be modified by the Secretary from time to time pursuant to rules adopted in accordance with the Illinois Administrative Procedure Act.

(b) Upon the filing of a verified petition setting

forth allegations demonstrating reasonable cause to believe that the schedule of maximum rates previously issued and promulgated should be adjusted, the Secretary shall expeditiously:

(i) reject the petition if it fails to

demonstrate reasonable cause to believe that an adjustment is necessary; or

(ii) conduct such hearings, in accordance with

this Section, as may be necessary to determine whether the petition should be granted in whole or in part.

(c) No petition may be filed pursuant to subparagraph

(a) of paragraph (2) of subsection (B) unless:

(i) at least nine months have expired since the

last promulgation of schedules of maximum rates; and

(ii) at least one-fourth of all community

currency exchange licensees join in a petition or, in the case of ambulatory currency exchanges, a licensee or licensees authorized to serve at least 100 locations join in a petition.

(3) Any currency exchange may charge lower fees than

those of the applicable maximum fee schedule after filing with the Secretary a schedule of fees it proposes to use.

(Source: P.A. 100-22, eff. 1-1-18.)

(205 ILCS 405/19.4) (from Ch. 17, par. 4839)
Sec. 19.4. The fees charged by community and ambulatory currency exchanges for rendering any service authorized by this Act shall be prominently displayed on the premises of the community currency exchange or at the location served by the ambulatory currency exchange in such fashion as shall be required by the Secretary.
(Source: P.A. 97-315, eff. 1-1-12.)

(205 ILCS 405/20) (from Ch. 17, par. 4840)
Sec. 20. Every person having taken an oath in any proceeding or matter wherein an oath is required by this Act, who shall swear willfully, corruptly or falsely in a matter material to the issue or point in question, or shall suborn any other person to swear as aforesaid, shall be guilty of perjury or subornation of perjury, as the case may be.
(Source: P.A. 97-315, eff. 1-1-12.)

(205 ILCS 405/21) (from Ch. 17, par. 4841)
Sec. 21. Except as otherwise provided for in this Act, whenever the Secretary is required to give notice to any applicant or licensee, such requirement shall be complied with if, within the time fixed herein, such notice shall be enclosed in an envelope plainly addressed to such applicant or licensee, as the case may be, at the address set forth in the application or licensee's principal office, as the case may be, United States postage fully prepaid, and deposited, registered or certified, in the United States mail.
Notice may also be provided to an applicant or licensee by telephone facsimile to the person or electronically via email to the telephone number or email address designated by an applicant or licensee in writing.
(Source: P.A. 99-445, eff. 1-1-16.)

(205 ILCS 405/22.01) (from Ch. 17, par. 4843)
Sec. 22.01. All final administrative decisions of the Secretary hereunder shall be subject to judicial review pursuant to the provisions of the Administrative Review Law, and all amendments and modifications thereof, and the rules adopted pursuant thereto. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure. The person seeking judicial review shall pay to the Secretary the costs of preparing and certifying the record of proceedings before the Secretary.
(Source: P.A. 97-315, eff. 1-1-12.)

(205 ILCS 405/22.03)
Sec. 22.03. (Repealed).
(Source: P.A. 87-258. Repealed by P.A. 97-315, eff. 1-1-12.)

(205 ILCS 405/23) (from Ch. 17, par. 4846)
Sec. 23. If any licensee, or agent or employee of a licensee, fraudulently takes and secretes any money, note, bill, bond or other property belonging to another and in the possession and custody of such licensee as agent or otherwise, he shall be guilty of theft and punished accordingly.
(Source: Laws 1961, p. 2089.)

(205 ILCS 405/24) (from Ch. 17, par. 4847)
Sec. 24. Violations. Any person, firm, association, partnership, limited liability company, or corporation who or which shall violate any provision of this Act for which no other penalty is herein prescribed shall be guilty of a petty offense, and each violation shall constitute a separate offense.
(Source: P.A. 90-545, eff. 1-1-98.)

(205 ILCS 405/25)
Sec. 25. (Repealed).
(Source: Laws 1957, p. 320. Repealed by P.A. 97-315, eff. 1-1-12.)

(205 ILCS 405/27) (from Ch. 17, par. 4849)
Sec. 27. Nothing contained in this Act shall be construed so as to limit the power of municipalities, to license and tax community currency exchanges, and to regulate their location and operation in a manner not inconsistent with this Act.
(Source: Laws 1943, vol. 1, p. 233.)

(205 ILCS 405/28) (from Ch. 17, par. 4850)
Sec. 28. Unless an ambulatory currency exchange shall engage in the business of selling or issuing money orders under his, their or its name, or any money orders other than those excepted in Section 1 of this Act, Sections 5, 6, 7, 15.1 and 15.2 of this Act shall not be applicable to it. Otherwise, said sections shall apply to it, if it shall engage in such business.
(Source: Laws 1959, p. 2264.)

(205 ILCS 405/29) (from Ch. 17, par. 4851)
Sec. 29. The operation of any unlicensed community or ambulatory currency exchange, or the unlawful conduct or operation of any licensed community or ambulatory currency exchange, is hereby declared to constitute unfair competition with licensed and legally operated currency exchanges doing business in the same community. Any licensee operating legally under this Act in the same community shall have the right to apply to the circuit court for and obtain an injunction restraining such unfair competition.
(Source: P.A. 79-1361.)

(205 ILCS 405/29.5)
Sec. 29.5. Cease and desist. The Secretary may issue a cease and desist order to any currency exchange or other person doing business without the required license, when in the opinion of the Secretary, the currency exchange or other person is violating or is about to violate any provision of this Act or any rule or requirement imposed in writing by the Department. The cease and desist order shall specify the activity or activities that the Department is seeking the currency exchange or other person doing business without the required license to cease and desist.
The cease and desist order permitted by this Section may be issued prior to a hearing.
The Secretary shall serve notice of his or her action, including, but not limited to, a statement of reasons for the action, either personally or by certified mail, return receipt requested. Service by certified mail shall be deemed completed (i) when the notice is deposited in the U.S. mail, received, or delivery is refused, or (ii) one business day after the United States Postal Service has attempted delivery, whichever is earlier.
Within 10 days after service of a cease and desist order, the licensee or other person may request, in writing, a hearing. The Secretary shall schedule a hearing within 30 days after the request for a hearing unless otherwise agreed to by the parties.
If it is determined that the Secretary has the authority to issue the cease and desist order, he or she may issue such orders as reasonably necessary to correct, eliminate, or remedy such conduct.
The powers vested in the Secretary by this Section are additional to any and all other powers and remedies vested in the Secretary by law, and nothing in this Section shall be construed as requiring that the Secretary shall employ the power conferred in this Section instead of or as a condition precedent to the exercise of any other power or remedy vested in the Secretary.
The currency exchange, or other person doing business without the required license, shall pay the actual costs of the hearing.
(Source: P.A. 99-445, eff. 1-1-16.)

(205 ILCS 405/30) (from Ch. 17, par. 4852)
Sec. 30. If any part or provision of this Act shall be declared unconstitutional, the unconstitutionality of such part or provision shall not invalidate the constitutional provisions of this Act.
(Source: Laws 1951, p. 562.)



205 ILCS 510/ - Pawnbroker Regulation Act.

(205 ILCS 510/0.01) (from Ch. 17, par. 4650)
Sec. 0.01. Short title. This Act may be cited as the Pawnbroker Regulation Act.
(Source: P.A. 86-1324.)

(205 ILCS 510/0.05)
Sec. 0.05. Administration of Act.
(a) This Act shall be administered by the Secretary of Financial and Professional Regulation, and, beginning on July 28, 2010 (the effective date of Public Act 96-1365), all references in this Act to the Commissioner of Banks and Real Estate are deemed, in appropriate contexts, to be references to the Secretary of Financial and Professional Regulation, who shall have all of the following powers and duties in administering this Act:
(1) To promulgate reasonable rules for the purpose of

administering the provisions of this Act.

(2) To issue orders for the purpose of administering

the provisions of this Act and any rule promulgated in accordance with this Act.

(2.5) To order restitution to consumers suffering

damages resulting from violations of this Act, rules promulgated in accordance with this Act, or other laws or regulations related to the operation of a pawnshop.

(3) To appoint hearing officers and to hire employees

or to contract with appropriate persons to execute any of the powers granted to the Secretary under this Section for the purpose of administering this Act and any rule promulgated in accordance with this Act.

(4) To subpoena witnesses, to compel their

attendance, to administer an oath, to examine any person under oath, and to require the production of any relevant books, papers, accounts, and documents in the course of and pursuant to any investigation being conducted, or any action being taken, by the Secretary in respect of any matter relating to the duties imposed upon, or the powers vested in, the Secretary under the provisions of this Act or any rule promulgated in accordance with this Act.

(5) To conduct hearings.
(6) To impose civil penalties up to $10,000 against

any person for each day that person violates any provision of this Act, any rule promulgated in accordance with this Act, any State or federal law affecting pawnbrokers, or any order of the Secretary based upon the seriousness of the violation.

(6.5) To initiate, through the Attorney General,

injunction proceedings whenever it appears to the Secretary that any person, whether licensed under this Act or not, is engaged or about to engage in an act or practice that constitutes or will constitute a violation of this Act or any rule prescribed under the authority of this Act. The Secretary may, in his or her discretion, through the Attorney General, apply for an injunction, and upon a proper showing, any circuit court may enter a permanent or preliminary injunction or a temporary restraining order without bond to enforce this Act in addition to the penalties and other remedies provided for in this Act.

(7) To issue a cease and desist order and, for

violations of this Act, any order issued by the Secretary pursuant to this Act, any rule promulgated in accordance with this Act, or any other applicable law in connection with the operation of a pawnshop, to suspend a license issued under this Act for up to 30 days.

(8) To determine compliance with applicable law and

rules related to the operation of pawnshops and to verify the accuracy of reports filed with the Secretary, the Secretary, not more than one time every 2 years, may, but is not required to, conduct a routine examination of a pawnshop, and in addition, the Secretary may examine the affairs of any pawnshop at any time if the Secretary has reasonable cause to believe that unlawful or fraudulent activity is occurring, or has occurred, therein.

(9) In response to a complaint, to address any

inquiries to any pawnshop in relation to its affairs, and it shall be the duty of the pawnshop to promptly reply in writing to such inquiries. The Secretary may also require reports or information from any pawnshop at any time the Secretary may deem desirable.

(10) To revoke a license issued under this Act if the

Secretary determines that (a) a licensee has been convicted of a felony in connection with the operations of a pawnshop; (b) a licensee knowingly, recklessly, or continuously violated this Act or State or federal law or regulation, a rule promulgated in accordance with this Act, or any order of the Secretary; (c) a fact or condition exists that, if it had existed or had been known at the time of the original application, would have justified license refusal; (d) the licensee knowingly submits materially false or misleading documents with the intent to deceive the Secretary or any other party; or (e) the licensee is unable or ceases to continue to operate the pawnshop.

(10.2) To remove or prohibit the employment of any

officer, director, employee, or agent of the pawnshop who engages in or has engaged in unlawful activities that relate to the operation of a pawnshop.

(10.7) To prohibit the hiring of employees who have

been convicted of a financial crime or any crime involving breach of trust who do not meet exceptions as established by rule of the Secretary.

(11) Following license revocation, to take possession

and control of a pawnshop for the purpose of examination, reorganization, or liquidation through receivership and to appoint a receiver, which may be the Secretary, a pawnshop, or another suitable person.

(b) After consultation with local law enforcement officers, the Attorney General, and the industry, the Secretary may by rule require that pawnbrokers operate video camera surveillance systems to record photographic representations of customers and retain the tapes produced for up to 30 days.
(c) Pursuant to rule, the Secretary shall issue licenses on an annual or multi-year basis for operating a pawnshop. Any person currently operating or who has operated a pawnshop in this State during the 2 years preceding the effective date of this amendatory Act of 1997 shall be issued a license upon payment of the fee required under this Act. New applicants shall meet standards for a license as established by the Secretary. Except with the prior written consent of the Secretary, no individual, either a new applicant or a person currently operating a pawnshop, may be issued a license to operate a pawnshop if the individual has been convicted of a felony or of any criminal offense relating to dishonesty or breach of trust in connection with the operations of a pawnshop. The Secretary shall establish license fees. The fees shall not exceed the amount reasonably required for administration of this Act. It shall be unlawful to operate a pawnshop without a license issued by the Secretary.
(d) In addition to license fees, the Secretary may, by rule, establish fees in connection with a review, approval, or provision of a service, and levy a reasonable charge to recover the cost of the review, approval, or service (such as a change in control, change in location, or renewal of a license). The Secretary may also levy a reasonable charge to recover the cost of an examination if the Secretary determines that unlawful or fraudulent activity has occurred. The Secretary may require payment of the fees and charges provided in this Act by certified check, money order, an electronic transfer of funds, or an automatic debit of an account.
(e) The Pawnbroker Regulation Fund is established as a special fund in the State treasury. Moneys collected under this Act shall be deposited into the Fund and used for the administration of this Act. In the event that General Revenue Funds are appropriated to the Department of Financial and Professional Regulation for the initial implementation of this Act, the Governor may direct the repayment from the Pawnbroker Regulation Fund to the General Revenue Fund of such advance in an amount not to exceed $30,000. The Governor may direct this interfund transfer at such time as he deems appropriate by giving appropriate written notice. Moneys in the Pawnbroker Regulation Fund may be transferred to the Professions Indirect Cost Fund, as authorized under Section 2105-300 of the Department of Professional Regulation Law of the Civil Administrative Code of Illinois.
(f) The Secretary may, by rule, require all pawnshops to provide for the expenses that would arise from the administration of the receivership of a pawnshop under this Act through the assessment of fees, the requirement to pledge surety bonds, or such other methods as determined by the Secretary.
(g) All final administrative decisions of the Secretary under this Act shall be subject to judicial review pursuant to the provisions of the Administrative Review Law. For matters involving administrative review, venue shall be in either Sangamon County or Cook County.
(Source: P.A. 97-333, eff. 8-12-11; 98-357, eff. 8-16-13.)

(205 ILCS 510/1) (from Ch. 17, par. 4651)
Sec. 1. (a) Every individual or business entity which lends money on the deposit or pledge of physically delivered personal property, other than property the ownership of which is subject to a legal dispute, securities, printed evidence of indebtedness or printed evidence of ownership of the personal property, or who deals in the purchase of such property on the condition of selling the property back again at a stipulated price, shall be held and is hereby declared and defined to be a pawnbroker. The business of a pawnbroker does not include the lending of money on deposit or pledge of title to property.
(b) The Secretary may require employees of pawnshops who have the authority to act in a managerial capacity to obtain a license from the Department. For the purposes of this Section, "managerial capacity" shall mean the ability to direct the operations or activities of the pawnshop. If the Secretary determines a pawnshop employee's duties and responsibilities or other factors amount to acting in a managerial capacity, the Secretary may require licensing. The license shall be valid for 2 years. The Secretary may by rule specify the form of the application for licensure, fees to be imposed and conditions for licensure. The licensed employees shall report their places of employment to the Secretary.
(Source: P.A. 96-1365, eff. 7-28-10.)

(205 ILCS 510/1.5)
Sec. 1.5. Misleading practices and names prohibited. It shall not be lawful for an individual or business entity to conduct business in this State using the word "pawn", "pawnshop", or "pawnbroker" in connection with the business or to transact business in this State in a manner which has a substantial likelihood of misleading the public by implying that the business is a pawnshop, without first obtaining a license from the Commissioner.
(Source: P.A. 90-602, eff. 7-1-98.)

(205 ILCS 510/2) (from Ch. 17, par. 4652)
Sec. 2. It shall be unlawful for any pawnbroker to charge or collect a greater benefit or percentage upon money advanced, and for the use and forbearance thereof, than the rate of 3% per month. Nothing in this Section shall be construed so as to conflict with the law pertaining to usury and the person receiving money so advanced may hold such moneys to pay any fees in addition to interest as herein provided.
Each pawnbroker, when making a loan under this Section, must disclose in printed form on the pawn contract the following information to the persons receiving the loan:
(1) the amount of money advanced, which must be

designated as the amount financed;

(2) the maturity date of the pawn, which must be at

least 30 days after the date of the pawn;

(3) the total pawn interest and service charge

payable on the maturity date, which must be designated as the finance charge;

(4) the total of payments that must be paid to redeem

the pledged goods on the maturity date, which must be designated as the total of payments; and

(5) the annual percentage rate, computed according to

the regulations adopted by the Board of Governors of the Federal Reserve System under the Federal Truth in Lending Act.

Each pawnbroker may contract for and receive a monthly finance charge including interest and fees not to exceed one-fifth of the loan amount, as set forth herein, for appraising, investigating title, storing and insuring the collateral, closing the loan, making daily reports to local law enforcement officers including enhanced computerized reporting, complying with regulatory requirements, and for other expenses and losses of every nature whatsoever and for all other services. Such fees, when made and collected, shall not be deemed interest for any purpose of law.
(Source: P.A. 90-477, eff. 7-1-98.)

(205 ILCS 510/3) (from Ch. 17, par. 4653)
Sec. 3. Every pawnbroker shall at all times have and keep Section 2 of this act printed in the English language and framed and posted in a prominent and conspicuous position in his place of business, so that the same shall be plainly legible and visible to all persons depositing or pledging property with such pawnbroker.
(Source: Laws 1909, p. 300.)

(205 ILCS 510/4) (from Ch. 17, par. 4654)
Sec. 4. Every pawnbroker shall, at the time of making any advancement or loan, deliver to the person pawning or pledging any property, a memorandum, contract, or note signed by him or her containing an accurate account and description, in the English language, of all the goods, articles or other things pawned or pledged, the amount of money, the time of pledging the same, the rate of interest to be paid on the loan, the name and residence of the person making the pawn or pledge, and the amount of any fees as specified in Section 2 of this Act.
(Source: P.A. 98-357, eff. 8-16-13.)

(205 ILCS 510/5) (from Ch. 17, par. 4655)
Sec. 5. Record requirements.
(a) Except in municipalities located in counties having 3,000,000 or more inhabitants, every pawn and loan broker shall keep a standard record book that has been approved by the sheriff of the county in which the pawnbroker does business. In municipalities in counties with 3,000,000 or more inhabitants, the record book shall be approved by the police department of the municipality in which the pawn or loan broker does business. At the time of each and every loan or taking of a pledge, an accurate account and description, in the English language, of all the goods, articles and other things pawned or pledged, the amount of money, value or thing loaned thereon, the time of pledging the same, the rate of interest to be paid on such loan, and the name and residence of the person making such pawn or pledge shall be printed, typed, or written in ink in the record book. Such entry shall include the serial number or identification number of items received which bear such number. Except for items purchased from dealers possessing a federal employee identification number who have provided a receipt to the pawnbroker, every pawnbroker shall also record in his book, an accurate account and description, in the English language, of all goods, articles and other things purchased or received for the purpose of resale or loan collateral by the pawnbroker from any source, including other pawnshop locations owned by the same pawnbroker, not in the course of a pledge or loan, the time of such purchase or receipt and the name and address of the person or business which sold or delivered such goods, articles, or other things to the pawnbroker. No entry in such book shall be erased, mutilated or changed.
(b) Every pawnbroker shall require identification to be shown him by each person pledging or pawning any goods, articles or other things to the pawnbroker. If the identification shown is a driver's license or a State identification card issued by the Secretary of State and contains a photograph of the person being identified, only one form of identification must be shown. If the identification shown is not a driver's license or a State identification card issued by the Secretary of State and does not contain a photograph, 2 forms of identification must be shown, and one of the 2 forms of identification must include his or her residence address. These forms of identification shall include, but not be limited to, any of the following: driver's license, social security card, utility bill, employee or student identification card, credit card, or a civic, union or professional association membership card. In addition, in a municipality with a population of 1,000,000 or more inhabitants, if the customer does not have an identification issued by a governmental entity containing a photograph of the person being identified, the pawnbroker shall photograph the customer in color and record the customer's name, residence address, date of birth, social security number, gender, height, and weight on the reverse side of the photograph. If the customer has no social security number, the pawnbroker shall record this fact.
A county or municipality, including a home rule unit, may regulate a pawnbroker's identification requirements for persons pledging or pawning goods, articles, or other things to the pawnbroker in a manner that is not less restrictive than the regulation by the State of a pawnbroker's identification requirements for persons pledging or pawning goods, articles, or other things. A home rule unit may not regulate a pawnbroker's identification requirements for persons pledging or pawning goods, articles, or other things to the pawnbroker in a manner less restrictive than the regulation by the State of a pawnbroker's identification requirements for persons pledging or pawning goods, articles, or other things. This Section is a limitation under subsection (i) of Section 6 of Article VII of the Illinois Constitution on the concurrent exercise by home rule units of the powers and functions exercised by the State.
(c) A pawnbroker may maintain the records required by subsection (a) in computer form if the computer form has been approved by the Commissioner, the sheriff of the county in which the shop is located, and the police department of the municipality in which the shop is located.
(d) Records, including reports to the Secretary, maintained by pawnbrokers shall be confidential, and no disclosure of pawnbroker records shall be made except disclosures authorized by this Act or ordered by a court of competent jurisdiction. No record transferred to a governmental official shall be improperly disclosed, provided that use of those records as evidence of a felony or misdemeanor shall be a proper purpose.
(e) Pawnbrokers and their associations may lawfully give appropriate governmental agencies computer equipment for the purpose of transferring information pursuant to this Act.
(Source: P.A. 99-188, eff. 1-1-16.)

(205 ILCS 510/5.5)
Sec. 5.5. Replacement of articles or property; insurance. In the event that any articles or property pledged are lost or rendered inoperable, the pawnbroker shall replace the articles or property with identical articles or property, except that if the pawnbroker cannot reasonably obtain identical articles or property, the pawnbroker shall replace the articles or property with like articles or property.
No pawnbroker shall conduct business in this State, unless the pawnbroker maintains insurance coverage covering all hazards equal to at least 2 times the aggregate value of the outstanding loans for items held in pawn. Such insurance shall be obtained from an insurance company authorized to do business in Illinois.
The pawnbroker shall file a copy of proof of insurance coverage with the Secretary. A pawnbroker or an insurance company shall not cancel the insurance coverage except upon notice to the Secretary by certified mail, return receipt requested. The cancellation is not effective prior to 30 days after the Secretary receives the notice.
(Source: P.A. 96-1365, eff. 7-28-10.)

(205 ILCS 510/6) (from Ch. 17, par. 4656)
Sec. 6. Inspection of records.
(a) The book or computer records, as well as every article or other thing of value so pawned or pledged, shall at all times be open to the inspection of the Secretary, the sheriff of the county, his deputies, or any members of the police force of any city in the county in which such pawnbroker does business. In addition, the Secretary shall be authorized to inspect the books or records of any business he or she has reasonable cause to believe is conducting pawn transactions and should be licensed under this Act.
(b) The book or computer records, pawn tickets, or any other records required by the Secretary under this Act or any rule promulgated in accordance with this Act shall be maintained for a period of 3 years after the date on which the record or ticket was prepared. These records and tickets shall be open to inspection of the Secretary at all times during the 3-year period.
(Source: P.A. 96-1038, eff. 7-14-10.)

(205 ILCS 510/7) (from Ch. 17, par. 4657)
Sec. 7. Daily report.
(a) Except as provided in subsection (b), it shall be the duty of every pawnbroker to make out and deliver to the sheriff of the county in which such pawnbroker does business, on each day before the hours of 12 o'clock noon, a legible and exact copy from the standard record book, as required in Section 5 of this Act, that lists all personal property and any other valuable thing received on deposit or purchased during the preceding day, including the exact time when received or purchased, and a description of the person or person by whom left in pledge, or from whom the same were purchased; provided, that in cities or towns having 25,000 or more inhabitants, a copy of the report shall at the same time also be delivered to the superintendent of police or the chief police officer of such city or town. Such report may be made by computer printout or input memory device if the format has been approved by the local law enforcement agency.
(b) In counties with more than 3,000,000 inhabitants, a pawnbroker must provide the daily report to the sheriff only if the pawnshop is located in an unincorporated area of the county. Pawnbrokers located in cities or towns in such counties must deliver such reports to the superintendent of police or the chief police officer of such city or town.
(Source: P.A. 98-756, eff. 7-16-14.)

(205 ILCS 510/7.5)
Sec. 7.5. Report to the Secretary. The Secretary, as often as the Secretary shall deem necessary or proper, may require a pawnshop to submit a full and detailed report of its operations including, but not limited to, the number of pawns made, the amount financed on pawn transactions, and the number and amount of pawns surrendered to law enforcement.
The Secretary shall prescribe the form of the report and establish the date by which the report must be filed.
(Source: P.A. 96-1038, eff. 7-14-10.)

(205 ILCS 510/8) (from Ch. 17, par. 4658)
Sec. 8. No pawnbroker shall take or receive any pawn or pledge for any advancement or loan, any property of any kind from any minor who is under 18 years of age, or the ownership of which is in, or which is claimed by, any such minor, or which may be in the possession or under the control of any such minor.
(Source: P.A. 84-478.)

(205 ILCS 510/9) (from Ch. 17, par. 4659)
Sec. 9. No pawnbroker shall purchase or take any article in pawn or pledge from any person appearing to be intoxicated, nor from any person known to have been convicted of theft. A law enforcement officer may provide such criminal conviction information to a pawnbroker. When any person is found to be the owner of stolen property which has been pawned, such property shall be returned to the owner thereof without the payment of the money advanced by the pawnbroker thereon or any costs or charges of any kind which the pawnbroker may have placed upon the same.
(Source: P.A. 84-1308.)

(205 ILCS 510/9.5)
Sec. 9.5. Altered property; serial number and manufacturer's identification number.
(a) No pawnbroker shall receive or purchase any article if the manufacturer's make, model, or serial number, personal identification number, or identifying marks engraved or etched upon an item of personal property has been removed, altered, or obliterated.
(b) The prohibition in subsection (a) of this Section does not apply if the article's manufacturer's make, model, or serial number, personal identification number, or identifying marks have been worn in the ordinary course of use. However, no article described in this subsection (b) shall be sold or transferred to another pawnshop location of such pawnbroker for a period of 15 days after the delivery of the copy and statement required by Section 7 of this Act required to be delivered to the officer or officers named therein.
(Source: P.A. 99-188, eff. 1-1-16.)

(205 ILCS 510/10) (from Ch. 17, par. 4660)
Sec. 10. Sale of property. No personal property pledged or received on deposit by any pawnbroker shall be permitted to be redeemed from such pawnbroker for a period of 48 hours after the delivery of the copy and statement required by Section 7 of this Act required to be delivered to the officer or officers named therein. No personal property purchased by any pawnbroker shall be sold or removed from the place of business or transferred to another pawnshop location of such pawnbroker for a period of 10 days after the delivery of the copy and statement required by Section 7 of this Act required to be delivered to the officer or officers named therein. If the pawner or pledger fails to repay the loan during the period specified on the pawn ticket, the pawnbroker shall automatically extend a grace period of 30 days from the default date on the loan during which the pawnbroker shall not dispose of or sell the personal property pledged. The parties may agree to extend or renew a loan upon terms agreed upon by the parties, provided the terms comply with the requirements of this Act. A county or municipality, including a home rule unit, may regulate these holding periods in a manner that is more restrictive than the regulation provided in this Section 10. A home rule unit may not regulate these holding periods in a manner less restrictive than the regulation by the State. This Section is a limitation under subsection (i) of Section 6 of Article VII of the Illinois Constitution on the concurrent exercise by home rule units of the powers and functions exercised by the State.
(Source: P.A. 99-188, eff. 1-1-16.)

(205 ILCS 510/11) (from Ch. 17, par. 4661)
Sec. 11. Violations. Every person who knowingly violates the provisions of this Act shall, for the first offense, be guilty of a Class C misdemeanor, and for each subsequent offense shall be guilty of a Class A misdemeanor, except that a person who knowingly violates this Act by operating a pawnshop without a license shall be guilty of a Class B misdemeanor for the first offense and shall be guilty of a Class A misdemeanor for any subsequent offense. This Act shall not be construed as to, in any wise, impair the power of cities or villages in this State to license, tax, regulate except as to fee amounts, suppress, and prohibit pawnbrokers as now provided by law.
(Source: P.A. 92-215, eff. 8-2-01.)

(205 ILCS 510/12)
Sec. 12. Hold order.
(a) For the purposes of this Section, "hold order" means a written legal instrument issued to a pawnbroker by a law enforcement officer commissioned by the law enforcement agency of the municipality or county that licenses and regulates the pawnbroker, ordering the pawnbroker to retain physical possession of pledged goods in the possession of the pawnbroker or property purchased by and in the possession of the pawnbroker and not to return, sell, or otherwise dispose of such property as such property is believed to be misappropriated goods.
(b) Upon written notice from a law enforcement officer indicating that property in the possession of a pawnbroker and subject to a hold order is needed for the purpose of furthering a criminal investigation and prosecution, the pawnbroker shall release the property subject to the hold order to the custody of the law enforcement officer for such purpose and the officer shall provide a written acknowledgment that the property has been released to the officer. The release of the property to the custody of the law enforcement officer shall not be considered a waiver or release of the pawnbroker's property rights or interest in the property. Upon completion of the criminal investigation, the property shall be returned to the pawnbroker who consented to its release; except that, if the law enforcement officer has not completed the criminal investigation within 120 days after its release, the officer shall immediately return the property to the pawnbroker or obtain and furnish to the pawnbroker a warrant for the continued custody of the property.
The pawnbroker shall not release or dispose of the property except pursuant to a court order or the expiration of the holding period of the hold order, including all extensions.
In cases where criminal charges have been filed and the property may be needed as evidence, the prosecuting attorney shall notify the pawnbroker in writing. The notice shall contain the case number, the style of the case, and a description of the property. The pawnbroker shall hold such property until receiving notice of the disposition of the case from the prosecuting attorney. The prosecuting attorney shall notify the pawnbroker and claimant in writing within 15 days after the disposition of the case.
(Source: P.A. 96-1365, eff. 7-28-10.)

(205 ILCS 510/15)
Sec. 15. (Repealed).
(Source: P.A. 96-1038, eff. 7-14-10. Repealed by P.A. 98-1096, eff. 1-1-15.)

(205 ILCS 510/20)
Sec. 20. (Repealed).
(Source: P.A. 98-934, eff. 8-15-14. Repealed internally, eff. 6-30-15.)



205 ILCS 605/ - Consumer Deposit Account Act.

(205 ILCS 605/0.01) (from Ch. 17, par. 500)
Sec. 0.01. Short title. This Act may be cited as the Consumer Deposit Account Act.
(Source: P.A. 86-1324.)

(205 ILCS 605/1) (from Ch. 17, par. 501)
Sec. 1. Definitions. For the purposes of this Act:
"Consumer-deposit account" means a demand or other similar deposit account, such as a checking, negotiable order of withdrawal, money market, savings deposit, share, or member account established and maintained by a natural person with a financial institution and operated primarily for personal, family, or household purposes.
"Financial institution" means any bank subject to the Illinois Banking Act, including a branch of an out-of-state bank as defined in Section 2 of the Illinois Banking Act, any savings bank subject to the Savings Bank Act, any savings and loan association subject to the Illinois Savings and Loan Act of 1985, and any federally chartered commercial bank, savings bank, or savings and loan association organized and operated in this State under the laws of the United States.
"Check" means a writing that complies with the requirements of Section 3-104 of the Uniform Commercial Code.
(Source: P.A. 89-208, eff. 9-29-95.)

(205 ILCS 605/2) (from Ch. 17, par. 502)
Sec. 2. Identification and numbering of consumer - deposit account. For all consumer-deposit accounts opened after January 1, 1982, all new checks, drafts, or orders drawn on financial institution accounts shall clearly display on the face of each check, draft, or order a number. Each check, draft, or similar order shall be numbered consecutively. This Section shall not apply to temporary checks, drafts, or orders of withdrawal provided by financial institutions upon the opening of a consumer deposit account.
No liability or penalty shall be imposed on any financial institution or printer for an unintentional failure to comply with this Act.
(Source: P.A. 98-950, eff. 8-15-14.)

(205 ILCS 605/3) (from Ch. 17, par. 503)
Sec. 3. Disclosure statements.
(a) Every financial institution shall provide a disclosure statement for each consumer-deposit account offered by the institution containing the following information:
(1) a description of the consumer-deposit account;
(2) the conditions, if any, on which the

consumer-deposit account is offered;

(3) the terms of interest offered for the

consumer-deposit account; and

(4) all fees charged for the consumer-deposit account.
The disclosure statement specified in this subsection may include a separate fee schedule or interest rate table.
(b) Every financial institution shall provide the disclosure statement specified in subsection (a) to each depositor at the time of the initial deposit into a consumer-deposit account with respect to the type of account, and not less than once during each calendar year to every consumer-deposit account holder with respect to each type of consumer-deposit account held.
(c) Every financial institution shall provide the disclosure statement specified in subsection (a) to any person requesting the statement with respect to an identified type of consumer-deposit account.
(d) The statements provided pursuant to subsections (b) and (c) shall be accompanied by a brief description of all other available consumer-deposit accounts offered by the institution and a statement that more detailed information is available on request.
(e) Notwithstanding the provisions of this Section, a financial institution subject to and in compliance with the provisions of Sections 261 through 274 of the Truth in Savings Act, as contained within the Federal Comprehensive Deposit Insurance Corporation Improvement Act of 1991 (FDICIA), 12 USCA 4301 et seq., shall be deemed to be in compliance with this Section, including the requirement of subsection (b) that the disclosure be provided to account holders annually.
(Source: P.A. 87-1098; 88-236.)

(205 ILCS 605/3.5)
Sec. 3.5. Notification to consumer of invalidated routing number. At least 30 days before a financial institution invalidates a routing number on a consumer deposit account, whether as a result of a merger, purchase and acquisition, or other transaction, the institution shall send a notice to each affected consumer deposit account holder advising the holder of the invalidation and the effect it will have on the account. The notice shall include, but shall not be limited to, the following information: the date on which the routing number will no longer be effective; procedures necessary to ensure that electronic funds transfers, including direct deposits, are processed correctly; and information on ordering new checks, debit cards, and similar items.
(Source: P.A. 92-811, eff. 8-21-02.)

(205 ILCS 605/4) (from Ch. 17, par. 504)
Sec. 4. (a) Every financial institution shall offer a Basic Checking Account to any natural person 65 years of age or older who requests such an account.
(b) A Basic Checking Account shall be established by either (1) a minimum initial deposit of $100, or (2) a written agreement with the account holder requiring direct deposits with the financial institution by a third party of recurring payments due to the account holder on at least a monthly basis. Except as provided in subsection (d) of this Section, no other minimum balance or minimum deposit requirement may be imposed on a Basic Checking Account.
(c) No activity charge may be imposed for the first 10 checks drawn on a Basic Checking Account in any calendar month, provided that a financial institution may charge its customary fee for a stop payment order or any transaction resulting in a check returned due to insufficient funds.
(d) A financial institution may offer any person 65 years of age or older a consumer-deposit account with terms that are more favorable to such person than the terms required under this Section and may designate such an account as a Basic Checking Account.
(Source: P.A. 84-1036.)

(205 ILCS 605/5) (from Ch. 17, par. 505)
Sec. 5. (Repealed).
(Source: P.A. 86-1213. Repealed by 89-364, eff. 8-18-95.)



205 ILCS 610/ - Banking Emergencies Act.

(205 ILCS 610/0.01) (from Ch. 17, par. 1000)
Sec. 0.01. Short title. This Act may be cited as the Banking Emergencies Act.
(Source: P.A. 86-1324.)

(205 ILCS 610/1) (from Ch. 17, par. 1001)
Sec. 1. Definitions. As used in this Act, unless the context otherwise requires:
(1) "Commissioner" means the officer of this State designated by law to exercise supervision over banks and trust companies, and any other person lawfully exercising such powers, except that beginning on the effective date of this amendatory Act of the 96th General Assembly, all references in this Act to the Commissioner of Banks and Real Estate are deemed, in appropriate contexts, to be references to the Secretary of Financial and Professional Regulation.
(2) "Bank" includes commercial banks, savings banks, savings and loan associations, trust companies, and any branch thereof lawfully carrying on the business of banking and, to the extent that the provisions hereof are not inconsistent with and do not infringe upon paramount Federal law, also includes national banks and federal savings banks.
(3) "Officers" means the person or persons designated by the board of directors, to act for the bank in carrying out the provisions of this Act or, in the absence of any such designation or of the officer or officers so designated, the president or any other officer currently in charge of the bank or of the office or offices in question.
(4) "Office" means any place at which a bank transacts its business or conducts operations related to its business.
(5) "Emergency" means any condition or occurrence which may interfere physically with the conduct of normal business operations at one or more or all of the offices of a bank, or which poses an imminent or existing threat to the safety or security of persons or property, or both at one or more or all of the offices of a bank. Without limiting the generality of the foregoing, an emergency may arise as a result of any one or more of the following: natural disasters; civil strife; power failures; computer failures; interruption of communication facilities; robbery or attempted robbery.
(6) "Division" means the Division of Banking within the Department of Financial and Professional Regulation.
(Source: P.A. 96-1365, eff. 7-28-10.)

(205 ILCS 610/2) (from Ch. 17, par. 1002)
Sec. 2. Power of Commissioner.
(a) Whenever the Commissioner is notified by any officer of a bank or by any other means becomes aware that an emergency exists, or is impending, he may, by proclamation, authorize all banks in the State of Illinois to close or alter the hours at any or all of their offices, or if only a bank or banks, or offices thereof, in a particular area or areas of the State of Illinois are affected by the emergency or impending emergency, the Commissioner may authorize only the affected bank, banks, or offices thereof, to close. The office or offices so closed may remain closed until the Commissioner declares, by further proclamation, that the emergency or impending emergency has ended. The Commissioner during an emergency or while an impending emergency exists, which affects, or may affect, a particular bank or banks, or a particular office or offices thereof, but not banks located in the area generally of the said county or municipality, may authorize the particular bank or banks, or office or offices so affected, to close. The office or offices so closed shall remain closed until the Commissioner is notified by a bank officer of the closed bank that the emergency has ended. The Commissioner shall notify, at such time, the officers of the bank that one or more offices, heretofore closed because of the emergency, should reopen and, in either event, for such further time thereafter as may reasonably be required to reopen.
(b) Whenever the Secretary becomes aware that an emergency exists, or is impending, he or she may, by proclamation, waive any requirements to the notices, applications, or reports required to be filed and authorize any bank organized under the laws of this State, of another state, or of the United States, to open and operate offices in this State, notwithstanding any other laws of this State to the contrary. Any office or offices opened in accordance with this subsection may remain open until the Commissioner declares, by further proclamation, that the emergency or impending emergency has ended. The Department of Financial and Professional Regulation may adopt rules to implement this subsection (b).
(Source: P.A. 95-77, eff. 8-13-07; 96-1365, eff. 7-28-10.)

(205 ILCS 610/3) (from Ch. 17, par. 1003)
Sec. 3. Notice to Commissioner and the Public. A bank closing an office or offices pursuant to the authority granted herein under this Act shall give as prompt notice of its action as conditions will permit and by any means available, to the Commissioner, or in the case of a national bank, to the Comptroller of the Currency. In addition the bank shall post notice of the temporary closing and the authorization for the closing on the main entrance doors of the bank affected.
(Source: P.A. 77-1782.)

(205 ILCS 610/4) (from Ch. 17, par. 1004)
Sec. 4. Effect of Closing. Any day on which a bank, or any one or more of its offices, is closed during all or any part of its normal banking hours pursuant to the authorization granted under this Act shall be, with respect to such bank or, if not all of its offices are closed, then with respect to any office or offices which are closed, a legal holiday for all purposes with respect to any banking business of any character. No liability, or loss of rights of any kind, on the part of any bank, or director, officer, or employee thereof, shall accrue or result by virtue of any closing authorized by this Act.
The provisions of this Act shall be construed and applied as being in addition to, and not in substitution for or limitation of, any other law of this State or of the United States, authorizing the closing of a bank or excusing the delay by a bank in the performance of its duties and obligations because of emergencies or conditions beyond the bank's control, or otherwise.
(Source: P.A. 77-1782.)

(205 ILCS 610/5)
Sec. 5. Year 2000 Consumer Protections.
(a) For the purposes of this Section:
(1) the term "Illinois financial institution" means:
(A) a State bank, a national bank, or an

out-of-state bank, as those terms are defined in the Illinois Banking Act, or any subsidiary of a State bank, a national bank, or an out-of-state bank;

(B) a foreign banking corporation, as that term

is defined in the Foreign Banking Office Act, or any subsidiary of a foreign banking corporation;

(C) a corporate fiduciary, as that term is

defined in the Corporate Fiduciary Act, or any subsidiary of a corporate fiduciary;

(D) a savings bank organized under the Savings

Bank Act, an out-of-state savings bank chartered under the laws of a state other than Illinois, a territory of the United States, or the District of Columbia, or a federal savings bank organized under federal law, or any subsidiary of a savings bank, an out-of-state savings bank, or a federal savings bank;

(E) an association or federal association, as

those terms are defined in the Illinois Savings and Loan Act of 1985, or any subsidiary of an association or federal association;

(F) an out-of-state savings and loan association

chartered under the laws of a state other than Illinois, a territory of the United States or the District of Columbia, or a federal savings and loan association organized under federal law whose principal business office is located outside of Illinois, or any subsidiary of an out-of-state savings and loan association or federal savings and loan association whose principal business office is located outside of Illinois;

(G) a credit union, as defined in the Illinois

Credit Union Act, or any subsidiary of a credit union; or

(H) a network owned by one or more financial

institutions, as those terms are defined in the Electronic Fund Transfer Act.

(2) the term "consumer" means an individual person;

and

(3) the term "Year 2000 failure" means any failure by

any device or system (including, without limitation, any computer system and any microchip or integrated circuit embedded in another device or product), or any software, firmware, or other set or collection of processing instructions, however constructed, in processing, calculating, comparing, sequencing, displaying, storing, transmitting, or receiving date-related data during the years 1999 and 2000 or from, into, or between the twentieth century and the twenty-first century, or the failure to recognize or accurately process any specific date, or the failure to accurately account for the status of the year 2000 as a leap year.

(b) A financial institution shall stay an action for the collection of a debt from a consumer for 30 days if the consumer's default, failure to pay, breach, omission, or other violation of the agreement that is the basis of the collection action was caused by a Year 2000 failure on the part of any person, provided the consumer notifies the financial institution in writing of his or her inability to meet the debt obligation within 30 days of discovering the inability to meet the obligation due to the Year 2000 failure, and the notice sets forth:
(1) the identity of the person experiencing the Year

2000 failure;

(2) the reason such person's Year 2000 failure caused

the consumer's inability to meet the obligation; and

(3) the name and telephone number of a representative

of the person experiencing the Year 2000 failure who the financial institution may call for purposes of verification.

This subsection shall not be applied more than once in connection with the same debt of a consumer, nor shall it otherwise affect the consumer's underlying debt obligation, the accrual of any interest on the debt obligation, or the calculation of any period of delinquency for the debt obligation.
(c) A financial institution shall not charge a late fee on a consumer debt obligation, or if already charged shall waive such late fee, if the consumer's failure to timely pay under the agreement that provides the basis for the late fee was caused by a Year 2000 failure on the part of any person, provided the consumer notifies the financial institution in writing of his or her inability to make timely payment within 30 days of discovering the inability to make timely payment due to the Year 2000 failure, and the notice sets forth:
(1) the identity of the person experiencing the Year

2000 failure;

(2) the reason such person's Year 2000 failure caused

the consumer's inability to make timely payment; and

(3) the name and telephone number of a representative

of the person experiencing the Year 2000 failure who the financial institution may call for purposes of verification.

This subsection shall not be applied more than once in connection with the same debt of a consumer, nor shall it otherwise affect the consumer's underlying debt obligation, the accrual of any interest on the debt obligation, or the calculation of any period of delinquency for the debt obligation.
(d) A consumer may dispute directly with a credit reporting agency operating in this State any negative credit information reported in connection with the consumer resulting from a Year 2000 failure on the part of any person other than the consumer. If requested by the consumer pursuant to this subsection, the credit reporting agency shall include a statement prepared by the consumer of no more than 100 words in the consumer's file explaining the negative credit information relating to such Year 2000 failure, and the credit reporting agency shall include the individual's statement in any report it provides to any person or entity regarding the consumer. The credit reporting agency shall not charge the consumer a fee for the inclusion of this statement in the consumer's credit file.
(Source: P.A. 91-645, eff. 8-20-99.)



205 ILCS 616/ - Electronic Fund Transfer Act.

(205 ILCS 616/1)
Sec. 1. This Act may be cited as the Electronic Fund Transfer Act.
(Source: P.A. 89-310, eff. 1-1-96.)

(205 ILCS 616/5)
Sec. 5. Findings and purpose.
(a) The General Assembly finds:
(1) that communications networks linking financial

institutions and their customers, through which transfers of funds are effected electronically, provide the people of this State with substantial benefits;

(2) that it is essential that the rights of the

people of this State be adequately protected by encouraging the establishment of communications networks that will be economically viable and technologically reliable;

(3) that the opportunity for competition among

suppliers of electronic fund transfer communications services must be preserved, thus assuring to customers of financial institutions and to financial institutions the benefits of a competitive environment;

(4) that it is essential that the benefits of

electronic fund transfers be readily available to all customers of financial institutions, all financial institutions, and all sellers of goods and services that choose to participate in such a system of electronic fund transfers; and

(5) that it is essential that the competitive

environment in the electronic payment systems industry in this State be preserved and enhanced.

(b) It is the purpose of this Act to enable electronic fund transfer communications networks and financial institutions to meet the needs of commerce in a competitive environment and to provide reliable communications services to the people of this State.
(Source: P.A. 89-310, eff. 1-1-96.)

(205 ILCS 616/10)
Sec. 10. Definitions. For purposes of this Act, the words and phrases defined in this Section shall have the meanings ascribed to them unless the context requires otherwise. Whenever the terms "network" and "switch" are used, they shall be deemed interchangeable unless, from the context and facts, the intention is plain to apply only to one type of entity.
"Access device" means a card, code, or other means of access to an account, or any combination thereof, that may be used by a customer to initiate an electronic fund transfer at a terminal.
"Account" means a demand deposit, savings deposit, share, member, or other customer asset account held by a financial institution.
An "affiliate" of, or a person "affiliated" with, a specified person, means a person that directly, or indirectly through one or more intermediaries, controls, is controlled by, or is under common control with, the person specified.
"Commissioner" means the Secretary of Financial and Professional Regulation or a person authorized by the Secretary, the Division of Banking Act, or this Act to act in the Secretary's stead.
"Division" means the Division of Banking within the Department of Financial and Professional Regulation.
"Electronic fund transfer" means a transfer of funds, other than a transaction originated by check, draft, or similar paper instrument, that is initiated through a terminal for the purpose of ordering, instructing, or authorizing a financial institution to debit or credit an account.
"Financial institution" means a bank established under the laws of this or any other state or established under the laws of the United States, a savings and loan association or savings bank established under the laws of this or any other state or established under the laws of the United States, a credit union established under the laws of this or any other state or established under the laws of the United States, or a licensee under the Consumer Installment Loan Act or the Sales Finance Agency Act.
"General use reloadable card" means a card, code, or other access device that is:
(1) issued on a prepaid basis primarily for personal,

family, or household purposes to a consumer in a specified amount in exchange for payment;

(2) issued under an agreement containing terms and

conditions that permit funds to be added to the card, code, or other device after the initial purchase or issuance, including a temporary non-reloadable card issued solely in connection with a general use reloadable card, code, or other device;

(3) not marketed or labeled as a gift card or gift

certificate; and

(4) redeemable upon presentation at multiple,

unaffiliated merchants for goods or services or usable at automated teller machines.

"Interchange transaction" means an electronic fund transfer that results in exchange of data and settlement of funds between 2 or more unaffiliated financial institutions.
"Issuer" means a person that issues a general use reloadable card or that person's agent with respect to the card.
"Marketed or labeled as a gift card or gift certificate" means directly or indirectly offering, advertising, or otherwise suggesting the potential use of a card, code, or other device as a gift for another person.
"Network" means an electronic information communication and processing system that processes interchange transactions.
"Person" means a natural person, corporation, unit of government or governmental subdivision or agency, trust, estate, partnership, cooperative, or association.
"Seller of goods and services" means a business entity other than a financial institution.
"Switch" means an electronic information and communication processing facility that processes interchange transactions on behalf of a network. This term does not include an electronic information and communication processing company (1) that is owned by a bank holding company or an affiliate of a bank holding company and used solely for transmissions among affiliates of the bank holding company or (2) to the extent that the facility, by virtue of a contractual relationship, is used solely for transmissions among affiliates of a bank holding company, regardless of whether the facility is an affiliate of the bank holding company or operates as a switch with respect to one or more networks under an independent contractual relationship.
"Terminal" means an electronic device through which a consumer may initiate an interchange transaction. This term does not include (1) a telephone, (2) an electronic device located in a personal residence, (3) a personal computer or other electronic device used primarily for personal, family, or household purposes, (4) an electronic device owned or operated by a seller of goods and services unless the device is connected either directly or indirectly to a financial institution and is operated in a manner that provides access to an account by means of a personal and confidential code or other security mechanism (other than signature), (5) an electronic device that is not accessible to persons other than employees of a financial institution or affiliate of a financial institution, or (6) an electronic device that is established by a financial institution on a proprietary basis that is identified as such and that cannot be accessed by customers of other financial institutions. The Commissioner may issue a written rule that excludes additional electronic devices from the definition of the term "terminal".
(Source: P.A. 98-545, eff. 1-1-14.)

(205 ILCS 616/15)
Sec. 15. Exemptions and limitations.
(a) A seller of goods and services on whose premises one or more terminals are established is not, solely by virtue of such establishment or solely by virtue of the processing of interchange transactions in connection with the sale of goods and services, a financial institution and is not subject to the laws governing, or other requirements imposed on, financial institutions.
(b) Nothing contained in this Act shall authorize the Commissioner to regulate the conduct of business functions or to obtain access to any business records, data, or information of a seller of goods and services that operates a terminal, except as may otherwise be provided by law; nor shall this Act be construed to prohibit or to authorize the Commissioner to prohibit a seller of goods and services from using a terminal to perform internal proprietary functions, including extensions of credit pursuant to an open end credit plan.
(c) The provision of facilities or services by a public utility subject to the Public Utilities Act in connection with an electronic fund transfer system does not subject the public utility to this Act.
(d) A financial institution is not subject to the Public Utilities Act solely by reason of acts undertaken in connection with an electronic fund transfer system under this Act unless the financial institution performs acts as a public utility or a common carrier of communications services.
(Source: P.A. 89-310, eff. 1-1-96.)

(205 ILCS 616/20)
Sec. 20. Powers and duties of Commissioner. The Commissioner shall have the following powers and duties:
(1) to promulgate reasonable rules in accordance with the Illinois Administrative Procedure Act for the administration of this Act;
(2) to issue orders for the enforcement of this Act and any rule promulgated under this Act;
(3) to appoint hearing officers to exercise any delegated powers;
(4) to subpoena witnesses, compel their attendance, administer oaths, examine any person under oath, and require the production of any relevant books, papers, accounts, and documents in the course of and pursuant to any investigation conducted or action taken by the Commissioner; and
(5) to conduct hearings.
(Source: P.A. 92-811, eff. 8-21-02.)

(205 ILCS 616/25)
Sec. 25. Examination authority. The Commissioner or examiners appointed by the Commissioner have the authority to examine any network and any switch, including leased equipment and services furnished by a subcontractor or other party, as to any transaction by, with, or involving a financial institution that has established a terminal in this State. Information obtained in the course of an examination shall not be disclosed, except as provided by law.
(Source: P.A. 89-310, eff. 1-1-96.)

(205 ILCS 616/30)
Sec. 30. Acceptance of deposits.
(A) No terminal that accepts deposits of funds to an account may be established or owned in this State except by (a) a bank established under the laws of this or any other state or established under the laws of the United States that (1) is authorized by law to establish a branch in this State or (2) is permitted by rule of the Commissioner to establish deposit-taking terminals in this State in order to maintain parity between national banks and banks established under the laws of this or any other state, (b) a savings and loan association or savings bank established under the laws of this or any other state or established under the laws of the United States, (c) a credit union established under the laws of this or any other state or established under the laws of the United States, or (d) a licensee under the Consumer Installment Loan Act or the Sales Finance Agency Act.
(B) A person other than a financial institution or an affiliate of a financial institution may establish or own, in whole or in part, a cash-dispensing terminal at which an interchange transaction may be performed, provided that the terminal does not accept deposits of funds to an account, and provided that the person establishing or owning the terminal must post a telephone number on the terminal for consumers to call to report problems, along with the Department's telephone number. The Commissioner or examiners appointed by the Commissioner shall have the authority to examine any person that has established or owns a terminal in this State pursuant to this subsection (B) if the Commissioner has received multiple complaints regarding one or more terminals owned by the person, and in the event of such an examination, the person shall pay the reasonable costs and expenses of the examination as determined by the Commissioner. The Commissioner may impose civil penalties of up to $1,000 against any person subject to this subsection (B) for the first failure to comply with this Act and up to $10,000 for the second and each subsequent failure to comply with this Act. All moneys received by the Commissioner under this subsection (B) shall be paid into, and all expenses incurred by the Commissioner under this subsection (B) shall be paid from, the Bank and Trust Company Fund.
(C) A network operating in this State shall maintain a directory of the locations of cash-dispensing terminals at which an interchange transaction may be performed that are established or owned in this State by its members and shall file the directory with the Commissioner within 60 days after the effective date of this amendatory Act of 1997 and thereafter once per calendar year.
(Source: P.A. 100-5, eff. 6-30-17.)

(205 ILCS 616/35)
Sec. 35. Limit on switch connections. No main office or branch of a financial institution shall at the same time be directly connected to more than one switch; provided, however, that (a) no financial institution shall be deemed to be directly connected to a switch that is, or is owned directly or indirectly by, that financial institution, and (b) nothing in this Act shall preclude (1) a terminal that does not accept deposits from being connected to more than one switch, (2) a network from utilizing more than one switch, or (3) a network from utilizing a single switch.
(Source: P.A. 89-310, eff. 1-1-96.)

(205 ILCS 616/40)
Sec. 40. Transmission through a network. All electronic fund transfers that (i) are interchange transactions and (ii) are initiated at a terminal in connection with payment for goods and services shall be transmitted to a financial institution through a network.
(Source: P.A. 89-310, eff. 1-1-96.)

(205 ILCS 616/45)
Sec. 45. Nondiscriminatory access.
(a) Subject to the provisions of Section 35 of this Act, use of a terminal through access to a switch and use of any switch shall be available on a nondiscriminatory basis to any switch or financial institution that has its principal place of business within this State. The terms and conditions of use shall be governed by a written agreement between the network and the financial institution or other switch obtaining the use. The written agreement shall specify all of the terms and conditions under which the network may be utilized, including commercially reasonable fees and charges.
(b) The use and operation of each terminal served by a switch shall be governed by a written agreement between the network and the person establishing the terminal. The written agreement shall specify all the terms and conditions under which the network provides service to the terminal, including commercially reasonable fees and charges.
(c) (Blank).
(Source: P.A. 92-811, eff. 8-21-02.)

(205 ILCS 616/46)
Sec. 46. Disclosure requirements for general use reloadable cards.
(a) The issuer of a general use reloadable card shall make the disclosures required under this Section in accordance with the following standards:
(1) The disclosures shall be clear and conspicuous.

The disclosures may contain commonly accepted or readily understandable abbreviations or symbols.

(2) The disclosures required under items (1), (2),

and (3) of subsection (b) of this Section shall be provided to the consumer in written or electronic form. When cards are sold online, the disclosures required by item (1) of subsection (b) of this Section must be clearly and conspicuously accessible on the issuer's Internet website prior to purchase.

(3) For joint accounts, only one set of the required

disclosures shall be provided and may be given to any of the account holders.

(4) Issuers may design their own disclosure format,

provided that all fees required to be disclosed under subsection (b) of this Section are included, the amount of each fee is disclosed along with the frequency at which each fee may be assessed, and the substance and clarity of the disclosures are not affected.

(b) The issuer must make the following disclosures:
(1) Before a general use reloadable card is

purchased, the issuer shall disclose to the consumer the amount of any:

(A) card purchase fee;
(B) monthly maintenance fee;
(C) cash withdrawal fee at an ATM and cash

advance fee at retail locations;

(D) reload fee; and
(E) balance inquiry fee, unless disclosure of

the balance is available to the consumer without cost via telephone or Internet access.

The disclosures required in this item (1) must be

made on the portion of the card packaging accessible to the consumer prior to purchase for all cards sold at retail locations.

(2) The issuer shall include the following

disclosures on the card:

(A) the expiration date of the card, if any; and
(B) a toll-free telephone number and, if one is

maintained, an Internet website that a consumer may use to obtain information about fees and to obtain a replacement card after the card expires if the underlying funds may be available thereafter.

(3) The issuer shall disclose with the card the

amount of each type of fee not disclosed in item (1) of this subsection (b) that may be imposed in connection with the card after purchase (or, if variable, an explanation of how the fee shall be determined) and the conditions under which the fee may be imposed.

(c) A card, code, or other access device is not a general use reloadable card merely because the issuer or processor is technically able to add functionality that would otherwise enable the card, code, or other access device to be reloaded.
(d) Compliance with the federal Electronic Fund Transfer Act and any regulations issued under that Act regarding general use reloadable card disclosures shall constitute compliance with this Section.
(e) The requirements of this Section shall apply to any general use reloadable card sold to a consumer on or after January 1, 2015.
(f) In this Section, "card" means a general use reloadable card.
(Source: P.A. 98-545, eff. 1-1-14.)

(205 ILCS 616/50)
Sec. 50. Terminal requirements.
(a) To assure maximum safety and security against malfunction, fraud, theft, and other accidents or abuses and to assure that all access devices will have the capability of activating all terminals established in this State, no terminal shall accept an access device that does not conform to specifications that are generally accepted. In the case of a dispute concerning the specifications, the Commissioner, in accordance with the provisions of Section 20 of this Act, shall have the authority to determine the specifications.
(b) No terminal that does not accept an access device that conforms with those specifications shall be established or operated.
(c) A terminal shall bear a logotype or other identification symbol designed to advise customers which access devices may activate the terminal.
(d) When used to perform an interchange transaction, a terminal shall not bear any form of proprietary advertising of products and services not offered at the terminal; provided, however, that a terminal screen may bear proprietary advertising of products or services offered by a financial institution when a person uses an access device issued by that financial institution.
(e) No person operating a terminal in this State shall impose any surcharge on a consumer for the usage of that terminal, whether or not the consumer is using an access device issued by that person, unless that surcharge is clearly disclosed to the consumer electronically on the terminal screen. Following presentation of the electronic disclosure on the terminal screen, the consumer shall be provided an opportunity to cancel that transaction without incurring any surcharge or other obligation. If a surcharge is imposed on a consumer using an access device not issued by the person operating the terminal, that person shall disclose on the terminal screen that the surcharge is in addition to any fee that may be assessed by the consumer's own institution. As used in this subsection, "surcharge" means any charge imposed by the person operating the terminal solely for the use of the terminal.
(f) A receipt given at a terminal to a person who initiates an electronic fund transfer shall include a number or code that identifies the consumer initiating the transfer, the consumer's account or accounts, or the access device used to initiate the transfer. If the number or code shown on the receipt is a number that identifies the access device, the number must be truncated as printed on the receipt so that fewer than all of the digits of the number or code are printed on the receipt. The Commissioner may, however, modify or waive the requirements imposed by this subsection (f) if the Commissioner determines that the modifications or waivers are necessary to alleviate any undue compliance burden.
(g) No terminal shall operate in this State unless, with respect to each interchange transaction initiated at the terminal, the access code entered by the consumer to authorize the transaction is encrypted by the device into which the access code is manually entered by the consumer and is transmitted from the terminal only in encrypted form. Any terminal that cannot meet the foregoing encryption requirements shall immediately cease forwarding information with respect to any interchange transaction or attempted interchange transaction.
(h) No person that directly or indirectly provides data processing support to any terminal in this State shall authorize or forward for authorization any interchange transaction unless the access code intended to authorize the interchange transaction is encrypted when received by that person and is encrypted when forwarded to any other person.
(i) A terminal operated in this State may be designed and programmed so that when a consumer enters his or her personal identification number in reverse order, the terminal automatically sends an alarm to the local law enforcement agency having jurisdiction over the terminal location. The Commissioner shall promulgate rules necessary for the implementation of this subsection (i). The provisions of this subsection (i) shall not be construed to require an owner or operator of a terminal to design and program the terminal to accept a personal identification number in reverse order.
(j) A person operating a terminal in this State may not impose a fee upon a consumer for usage of the terminal if the consumer is using a Link Card or other access device issued by a government agency for use in obtaining financial aid under the Illinois Public Aid Code.
No person in this State may impose a fee upon a consumer for usage of a terminal if the consumer is using a general use reloadable card issued by the Illinois State Disbursement Unit for the purpose of receiving his or her child support payments.
For the purposes of this subsection (j), the term "person operating a terminal" means the person who has control over and is responsible for a terminal. The term "person operating a terminal" does not mean the person who owns or controls the property or building in which a terminal is located, unless he or she also has control over and is responsible for the terminal.
(Source: P.A. 98-415, eff. 8-16-13; 98-984, eff. 7-1-15.)

(205 ILCS 616/55)
Sec. 55. Applicability of federal law.
(a) The provisions of the federal Electronic Fund Transfer Act (15 U.S.C. 1693a et seq.), amendments to that Act, and any regulations issued or that may be issued under that Act, except for those provisions, amendments, or regulations that establish crimes or provide for nonfinancial penalties, are hereby adopted as part of this Act. Compliance with federal law shall be deemed to be compliance with this Section.
(b) A consumer may authorize an electronic fund transfer by arranging for a debit to the consumer's account and specifying the designated payee. In that case, the financial institution shall execute the transfer by the end of the next business day after entry of the debit. For purposes of this subsection, "consumer" means a natural person.
(Source: P.A. 89-310, eff. 1-1-96.)

(205 ILCS 616/60)
Sec. 60. Judicial review. All final administrative decisions of the Commissioner under this Act shall be subject to judicial review pursuant to the provisions of the Administrative Review Law and the rules adopted pursuant to that Law. For matters involving administrative review, venue shall be in either Sangamon County or Cook County.
(Source: P.A. 89-310, eff. 1-1-96.)

(205 ILCS 616/65)
Sec. 65. Inseverability and severability. If any provision of this Act or its application to any person or circumstance is held invalid, this Act shall be invalid in its entirety, provided, however, that if any provision of this Act or its application is held invalid under the Home Owners Loan Act of 1933, as amended, the Federal Home Loan Bank Act, as amended, or the Federal Credit Union Act, as amended, the invalidity of that provision or application does not affect other provisions or applications that can be given effect without the invalid provision or application.
(Source: P.A. 89-310, eff. 1-1-96.)

(205 ILCS 616/70)
Sec. 70. (Repealed).
(Source: P.A. 90-301, eff. 8-1-97. Repealed by P.A. 97-492, eff. 1-1-12.)

(205 ILCS 616/75)
Sec. 75. (Repealed).
(Source: P.A. 90-301, eff. 8-1-97. Repealed by P.A. 97-492, eff. 1-1-12.)

(205 ILCS 616/80)
Sec. 80. Continuity of regulation. This Act is a successor Act to and a continuation of the regulation of electronic fund transfers pursuant to the Electronic Fund Transfer Transmission Facility Act.
(Source: P.A. 89-310, eff. 1-1-96.)

(205 ILCS 616/85)
Sec. 85. Reliance on Commissioner. No person shall be liable under this Act for any act done or omitted in good faith in conformity with any rule, interpretation, or opinion issued by the Commissioner of Banks and Real Estate, notwithstanding that after the act or omission has occurred, the rule, interpretation, or opinion upon which reliance is placed is amended, rescinded, or determined by judicial or other authority to be invalid for any reason.
(Source: P.A. 90-665, eff. 7-30-98.)

(205 ILCS 616/89)
Sec. 89. The Electronic Fund Transfer Transmission Facility Act is repealed.
(Source: P.A. 89-310, eff. 1-1-96.)

(205 ILCS 616/91)
Sec. 91. (Amendatory provisions; text omitted).
(Source: P.A. 89-310, eff. 1-1-96; text omitted.)

(205 ILCS 616/93)
Sec. 93. (Amendatory provisions; text omitted).
(Source: P.A. 89-310, eff. 1-1-96; text omitted.)

(205 ILCS 616/94)
Sec. 94. (Amendatory provisions; text omitted).
(Source: P.A. 89-310, eff. 1-1-96; text omitted.)

(205 ILCS 616/95)
Sec. 95. (Amendatory provisions; text omitted).
(Source: P.A. 89-310, eff. 1-1-96; text omitted.)

(205 ILCS 616/96)
Sec. 96. (Amendatory provisions; text omitted).
(Source: P.A. 89-310, eff. 1-1-96; text omitted.)

(205 ILCS 616/97)
Sec. 97. (Amendatory provisions; text omitted).
(Source: P.A. 89-310, eff. 1-1-96; text omitted.)



205 ILCS 620/ - Corporate Fiduciary Act.

Article I - General Provisions

(205 ILCS 620/Art. I heading)

(205 ILCS 620/1-1) (from Ch. 17, par. 1551-1)
Sec. 1-1. Short Title. This Act shall be known and may be cited as the "Corporate Fiduciary Act".
(Source: P.A. 85-858.)

(205 ILCS 620/1-2) (from Ch. 17, par. 1551-2)
Sec. 1-2. Policy of Act. The General Assembly finds that corporate fiduciaries perform a vital service in the administration of trusts, guardianship, receiverships, estates and other fiduciary capacities; that it is in the public interest that prior to accepting any fiduciary appointment, a corporate fiduciary meet minimum qualifications with respect to financial capacity as well as managerial competence and integrity; that the operation of a corporate fiduciary is impressed with a public interest such that it should be supervised as an activity affecting the general welfare of the people of the State of Illinois; and that a corporate fiduciary should obtain its authority, conduct its operations and be supervised as provided in this Act.
(Source: P.A. 90-655, eff. 7-30-98.)

(205 ILCS 620/1-3) (from Ch. 17, par. 1551-3)
Sec. 1-3. Scope of Act; application to national banks, federally chartered savings and loan associations or federally chartered savings banks. After January 1, 1988, no national bank chartered by the Comptroller of the Currency and having its main office in Illinois or federal savings and loan association or federal savings bank chartered by the Federal Home Loan Bank Board and having its main office in Illinois shall be required to obtain a certificate of authority under this Act or in any manner submit to the regulation or supervision pursuant to this Act, but such national bank, federal savings and loan association or federal savings bank shall only be required to obtain the authority to accept and execute trusts from the particular federal agency which granted its charter, to be exempt from the provisions of this Act. Nothing in this Section 1-3 shall exempt national banks, federal savings and loan associations or federal savings banks whose main offices are located outside of Illinois from compliance with the provisions of Article IV of this Act.
On January 1, 1988, any certificate of authority which has been issued under the provisions of this Act to a national bank, federally chartered savings and loan association or federally chartered savings bank in Illinois shall expire and be of no further force and effect and upon the request of the Commissioner, shall be surrendered.
After January 1, 1988, a State bank that has a certificate of authority under this Act and proposes to convert to a national bank and a State chartered savings and loan association and a State chartered savings bank that has a certificate of authority under this Act and proposes to convert to a federally chartered savings and loan association or federally chartered savings bank, shall notify the Commissioner of such fact and upon obtaining its charter from the relevant federal regulator, shall surrender its certificate of authority issued pursuant to this Act.
(Source: P.A. 91-97, eff. 7-9-99.)

(205 ILCS 620/1-4) (from Ch. 17, par. 1551-4)
Sec. 1-4. Effect on existing corporate fiduciaries. With respect to any existing corporate fiduciary:
(a) any existing certificate of authority shall continue in full force and effect except as provided in Section 1-3 of this Act;
(b) all existing appointments in any fiduciary capacity and any existing contracts by such corporate fiduciary shall continue in full force and effect; and
(c) no corporate fiduciary which holds a current and valid certificate of authority under this Act shall be required to submit an application to obtain a certificate of authority unless the certificate of authority of such corporate fiduciary subsequently shall have been relinquished or revoked and such corporate fiduciary thereafter seeks to again obtain a certificate of authority.
(Source: P.A. 85-858.)

(205 ILCS 620/1-5) (from Ch. 17, par. 1551-5)
Sec. 1-5. Definitions. The words and phrases defined in Sections following this Section and preceding Section 1-6 have the meanings ascribed to them in those Sections, except to the extent that any such word or phrase is specifically qualified by its context.
(Source: P.A. 89-364, eff. 8-18-95.)

(205 ILCS 620/1-5.01) (from Ch. 17, par. 1551-5.01)
Sec. 1-5.01. "Bank" shall have the same meaning ascribed to the term in Section 2 of the Illinois Banking Act.
(Source: P.A. 85-858.)

(205 ILCS 620/1-5.02) (from Ch. 17, par. 1551-5.02)
Sec. 1-5.02. "Capital" shall have the meaning ascribed to the term "capital" or "paid-in capital" in the particular Act under which the corporate fiduciary was organized and received its charter or certificate of incorporation.
(Source: P.A. 88-408.)

(205 ILCS 620/1-5.03) (from Ch. 17, par. 1551-5.03)
Sec. 1-5.03. "Commissioner" means the Secretary of Financial and Professional Regulation or a person authorized by the Secretary, the Division of Banking Act, or this Act to act in the Secretary's stead, and, beginning on January 1, 2011 (the effective date of Public Act 96-1163), all references in this Act to the Commissioner of Banks and Real Estate are deemed, in appropriate contexts, to be references to the Secretary of Financial and Professional Regulation.
(Source: P.A. 96-1163, eff. 1-1-11; 96-1365, eff. 7-28-10; 97-333, eff. 8-12-11.)

(205 ILCS 620/1-5.04)
Sec. 1-5.04. (Repealed).
(Source: P.A. 85-858. Repealed by P.A. 97-492, eff. 1-1-12.)

(205 ILCS 620/1-5.05) (from Ch. 17, par. 1551-5.05)
Sec. 1-5.05. Corporate fiduciary. "Corporate fiduciary" means a trust company; the trust department of a bank, savings bank, savings and loan association, or foreign banking corporation issued a certificate of authority pursuant to the Foreign Banking Office Act; or any person that is required to and has received a certificate of authority under this Act authorizing the exercise of trust powers. The term "corporate fiduciary" also includes a national bank or federally chartered savings and loan association or savings bank which is authorized by the appropriate federal agency to accept and execute trusts and which has its principal place of business in this State, whenever in this Act such construction is necessary so that the national bank or federally chartered savings and loan association or savings bank may enjoy and exercise in this State all of the powers, rights and privileges authorized or permitted to a corporate fiduciary holding a certificate of authority under this Act.
(Source: P.A. 89-364, eff. 8-18-95; 89-567, eff. 7-26-96.)

(205 ILCS 620/1-5.06) (from Ch. 17, par. 1551-5.06)
Sec. 1-5.06. "Court" means a court of competent jurisdiction.
(Source: P.A. 85-858.)

(205 ILCS 620/1-5.07) (from Ch. 17, par. 1551-5.07)
Sec. 1-5.07. "Depository institution" includes banks, savings and loan associations, savings banks, and credit unions.
(Source: P.A. 91-97, eff. 7-9-99.)

(205 ILCS 620/1-5.07a)
Sec. 1-5.07a. Division of Banking. "Division of Banking" means the Division of Banking of the Department of Financial and Professional Regulation.
(Source: P.A. 96-1163, eff. 1-1-11.)

(205 ILCS 620/1-5.07b)
Sec. 1-5.07b. Division. "Division" means the Division of Banking within the Department of Financial and Professional Regulation.
(Source: P.A. 96-1365, eff. 7-28-10; 97-333, eff. 8-12-11.)

(205 ILCS 620/1-5.075)
(This Section was renumbered as Section 1-5.07b by P.A. 97-333.)
Sec. 1-5.075. (Renumbered).
(Source: P.A. 96-1365, eff. 7-28-10. Renumbered by P.A. 97-333, eff. 8-12-11.)

(205 ILCS 620/1-5.08) (from Ch. 17, par. 1551-5.08)
Sec. 1-5.08. "Foreign corporation" means:
(a) any bank, savings and loan association, savings bank, or other corporation now or hereafter organized under the laws of any state or territory of the United States of America, including the District of Columbia, other than the State of Illinois;
(b) any national banking association having its principal place of business in any state or territory of the United States of America, including the District of Columbia, other than the State of Illinois; and
(c) any federal savings and loan association or federal savings bank having its principal place of business in any state or territory of the United States of America, including the District of Columbia, other than the State of Illinois.
(Source: P.A. 91-97, eff. 7-9-99.)

(205 ILCS 620/1-5.09) (from Ch. 17, par. 1551-5.09)
Sec. 1-5.09. "Person" means an individual, corporation, partnership, joint venture, trust estate, limited liability company, or unincorporated association.
(Source: P.A. 90-424, eff. 1-1-98.)

(205 ILCS 620/1-5.09a)
Sec. 1-5.09a. Secretary. "Secretary" means the Secretary of Financial and Professional Regulation, or a person authorized by the Secretary or by this Act to act in the Secretary's stead.
(Source: P.A. 96-1163, eff. 1-1-11.)

(205 ILCS 620/1-5.10) (from Ch. 17, par. 1551-5.10)
Sec. 1-5.10. "Surplus" means the aggregate of (i) amounts paid in excess of the par value of capital stock and preferred stock; (ii) amounts contributed other than for capital stock and preferred stock and allocated to the surplus account; and (iii) amounts transferred from undivided profits.
(Source: P.A. 86-754.)

(205 ILCS 620/1-5.11) (from Ch. 17, par. 1551-5.11)
Sec. 1-5.11. Trust company. "Trust company" means a corporation incorporated or a limited liability company organized in this State that holds a certificate of authority issued pursuant to this Act.
(Source: P.A. 89-364, eff. 8-18-95; 90-424, eff. 1-1-98.)

(205 ILCS 620/1-5.12)
Sec. 1-5.12. Fiduciary. "Fiduciary" means trustee, executor, administrator, receiver, guardian, assignee for the benefit of creditors, or any holder of a similar position of trust.
(Source: P.A. 89-364, eff. 8-18-95.)

(205 ILCS 620/1-5.13)
Sec. 1-5.13. Trust business. "Trust business" means the holding out by a person to the public by advertising, solicitation, or other means that the person is available to act as a fiduciary in this State, or the accepting or undertaking to perform the duties of a fiduciary as a significant part of its regular business.
(Source: P.A. 89-364, eff. 8-18-95.)

(205 ILCS 620/1-5.14)
Sec. 1-5.14. Compliance period. A person who becomes a fiduciary or who becomes engaged in the trust business and thereby is required to obtain a certificate of authority from the Commissioner either by the coming into force of this amendatory Act of 1995 or by the loss of an exemption listed in or by rule authorized under Section 2-4.5 of this Act shall have 180 days to either liquidate the fiduciary or trust business or to obtain a certificate from the Commissioner. During this 180-day period the person shall not be guilty of a Class A misdemeanor.
(Source: P.A. 89-364, eff. 8-18-95.)

(205 ILCS 620/1-6) (from Ch. 17, par. 1551-6)
Sec. 1-6. General Corporate Powers. A corporate fiduciary shall have the powers:
(a) if it is a State bank, those powers granted under

Sections 3 and 5 of the Illinois Banking Act; and

(b) if it is a State savings and loan association,

those powers granted under Sections 1-6 through 1-8 of the Illinois Savings and Loan Act of 1985; and

(c) if it is a State savings bank, those powers

granted under the Savings Bank Act; and

(d) if it is a corporation organized under the

Business Corporation Act of 1983, as now or hereafter amended, or a limited liability company organized under the Limited Liability Company Act, those powers granted in Sections 4.01 through 4.24 of the Trusts and Trustees Act, as now or hereafter amended, to the extent the exercise of such powers by the corporate fiduciary are not contrary to the instrument containing the appointment of the corporate fiduciary, the court order appointing the corporate fiduciary or any other statute specifically limiting the power of the corporate fiduciary under the circumstances; and

(e) subject to Article XLIV of the Illinois Insurance

Code, to act as the agent for any fire, life, or other insurance company authorized by the State of Illinois, by soliciting and selling insurance and collecting premiums on policies issued by such company; and may receive for services so rendered such fees or commissions as may be agreed upon between the said corporate fiduciary and the insurance company for which it may act as agent; provided, however, that no such corporate fiduciary shall in any case assume or guarantee the payment of any premium on insurance policies issued through its agency by its principal; and provided further, that the corporate fiduciary shall not guarantee the truth of any statement made by an assured in filing his application for insurance.

The Commissioner may specify powers of corporate fiduciaries generally or of a particular corporate fiduciary and by rule or order limit or restrict such powers of corporate fiduciaries or a particular corporate fiduciary if he finds the exercise of such power by corporate fiduciaries generally or of the corporate fiduciary in particular may tend to be an unsafe or unsound practice, or if such power is otherwise not in the interest of beneficiaries of any fiduciary appointment.
(Source: P.A. 90-41, eff. 10-1-97; 90-424, eff. 1-1-98; 90-655, eff. 7-30-98; 91-97, eff. 7-9-99.)

(205 ILCS 620/1-6a)
Sec. 1-6a. Non-English language transactions. A corporate fiduciary may conduct transactions in a language other than English through an employee or agent acting as interpreter or through an interpreter provided by the customer.
(Source: P.A. 92-578, eff. 6-26-02.)

(205 ILCS 620/1-7) (from Ch. 17, par. 1551-7)
Sec. 1-7. Office locations; corporate fiduciaries.
(a) Any corporate fiduciary may establish branch offices at any location. Any corporate fiduciary that seeks to establish a branch office shall, if it is a trust company, apply for and obtain approval for the branch office from the Secretary.
(b) Any trust company that proposes to establish a subsidiary, whether by incorporating the subsidiary or by acquiring the subsidiary, shall apply for and obtain prior approval from the Secretary 60 days prior to commencing business by the subsidiary, if newly incorporated, or prior to its acquisition, if it is acquired, provided the Secretary may specify circumstances and conditions when a trust company may directly or indirectly acquire a subsidiary without prior approval.
(Source: P.A. 100-48, eff. 8-11-17.)

(205 ILCS 620/1-8) (from Ch. 17, par. 1551-8)
Sec. 1-8. Change of name or location. A corporate fiduciary holding a certificate of authority issued pursuant to this Act must notify and receive written approval from the Commissioner before changing its name or changing the location of its corporate headquarters. A corporate fiduciary which is a State bank chartered by the Commissioner and which accomplishes a change of name in compliance with Section 13 of the Illinois Banking Act or a change of location in compliance with Section 13 of the Illinois Banking Act, as now or hereafter amended, shall be deemed to have complied with this Section 1-8.
(Source: P.A. 92-483, eff. 8-23-01.)

(205 ILCS 620/1-9)
Sec. 1-9. Name indicating fiduciary capacity; limitation. No corporation that is not a corporate fiduciary as defined in Section 1-5.05 of this Act or a foreign corporation having received a certificate of authority under Section 4-5 of this Act shall be allowed to use the word "trust", "trustee", or "fiduciary" in its corporate name unless the Commissioner has approved that use after finding that the corporation will not be engaged in business as a corporate fiduciary and that the use of the word "trust", "trustee", or "fiduciary" by the corporation will not be misleading to the public.
(Source: P.A. 88-408.)



Article II - Certificate of Authority and Organization

(205 ILCS 620/Art. II heading)

(205 ILCS 620/2-1) (from Ch. 17, par. 1552-1)
Sec. 2-1. (a) Any corporation which has been or shall be incorporated under the general corporation laws of this State for the purpose of accepting and executing trusts, and any state bank, state savings and loan association, state savings bank or other special corporation now or hereafter authorized by law to accept or execute trusts, may be appointed to act as a fiduciary in any capacity a natural person or corporation may act, and shall include but not be limited to acting as assignee or trustee by deed, and executor, guardian or trustee by will, custodian under the Illinois Uniform Transfer to Minors Act and such appointment shall be of like force as in case of appointment of a natural person and shall be designated a corporate fiduciary.
(b) No corporate fiduciary shall dissolve or cease its corporate existence without prior notice to and approval by the Commissioner and compliance with the requirements of Section 7-1 of this Act.
(Source: P.A. 86-754.)

(205 ILCS 620/2-2) (from Ch. 17, par. 1552-2)
Sec. 2-2. (a) Whenever application shall be made to any court in this State for the appointment of any receiver, assignee, guardian, executor, administrator or other trustee or fiduciary appointed by the court, it shall be lawful for such court to appoint any corporate fiduciary as such trustee, fiduciary, receiver, assignee, guardian, executor or administrator. Provided, any such appointment as guardian shall apply to the estate only, and not to the person.
(b) Any court having appointed and having jurisdiction of any receiver, executor, administrator, guardian, assignee or other trustee or fiduciary appointed by the court, upon the application of such officer, trustee or fiduciary, or upon the application of any person having an interest in the estate administered by such officer, trustee or fiduciary, after such notice to the other parties in interest as the court may direct, and after a hearing upon such application, may order such officer, trustee or fiduciary to deposit any moneys then in his, her or its custody, or which may come into his, her or its custody thereafter, and until the further order of the court, with any corporate fiduciary, and upon deposit of such money, and its receipt and acceptance by the corporate fiduciary, the officer, trustee or fiduciary shall be discharged from further care or responsibility therefor. Such deposits shall be paid out only upon the orders of said court.
(c) Whenever, in the judgment of any court having jurisdiction of any estate in process of administration by any assignee, receiver, executor, administrator, guardian, or other trustee or fiduciary, the bond required by law of such officer shall seem burdensome or excessive, upon application of such officer, trustee or fiduciary, and after such notice to the parties in interest as the court shall direct, and after a hearing on such application, the court may order the officer, trustee or fiduciary to deposit with any corporate fiduciary for safe keeping, such portion or all of the personal assets of the estate as it shall deem proper, and thereupon, the court shall, by an order entered of record, reduce the bond to be given, or theretofore given by such officer, trustee or fiduciary, so as to cover only the estate remaining in the custody of the officer, trustee or fiduciary, and the property as deposited shall thereupon be held by the corporate fiduciary under the orders and directions of the court.
(Source: P.A. 85-858.)

(205 ILCS 620/2-3) (from Ch. 17, par. 1552-3)
Sec. 2-3. Corporate fiduciaries shall be entitled to and shall be allowed reasonable compensation for all the services performed by them under the provisions of this Act and the corporate fiduciary shall be reimbursed for all proper expenses incurred in the performance of their duties under this Act.
(Source: P.A. 85-858.)

(205 ILCS 620/2-4) (from Ch. 17, par. 1552-4)
Sec. 2-4. Certificate of authority.
(a) It shall not be lawful for any person to engage in the trust business, after the effective date of this amendatory Act of 1995, without first filing an application for and procuring from the Commissioner, a certificate of authority stating that such person has complied with the requirements of this Act and is qualified to engage in the trust business.
(b) No natural person or natural persons, firm or partnership, or corporation not having been authorized under this Act shall transact a trust business. A person who violates this Section is guilty of a Class A misdemeanor, and the Attorney General or State's Attorney of the county in which the violation occurs may restrain the violation by a complaint for injunctive relief.
(Source: P.A. 89-364, eff. 8-18-95.)

(205 ILCS 620/2-4.5)
Sec. 2-4.5. Exemptions. For the purposes of this Act, a person does not engage in the trust business by:
(1) the rendering of fiduciary services by an attorney-at-law admitted to the practice of law in this State;
(2) rendering services as a certified or registered public accountant in the performance of duties as such;
(3) acting as a trustee or receiver in bankruptcy;
(4) engaging in the business of an escrow agent;
(5) receiving rents and proceeds of sale as a licensed real estate broker on behalf of the principal;
(6) acting as trustee under a deed of trust made only as security for the payment of money or for the performance of another act;
(7) acting in accordance with its authorized powers as a religious, charitable, educational, or other not-for-profit corporation or as a charitable trust or as an unincorporated religious organization;
(8) engaging in securities transactions as a dealer or salesman;
(9) acting as either a receiver under the supervision of a court or as an assignee for the benefit of creditors under the supervision of a court; or
(10) engaging in such other activities that the Commissioner may prescribe by rule.
(Source: P.A. 89-364, eff. 8-18-95.)

(205 ILCS 620/2-5) (from Ch. 17, par. 1552-5)
Sec. 2-5. The application for a certificate of authority shall be filed with the Commissioner, signed by the president or vice president and attested by the corporate secretary or cashier and acknowledged before some officer authorized by law to acknowledge deeds. The application shall set forth:
(a) the name and address of the applicant;
(b) a statement of the proposed management including experience in administering trusts;
(c) the duration of the proposed corporate fiduciary which may be perpetual;
(d) the amount of capital, surplus and reserve for operating expenses of the corporate fiduciary or which will be committed to the trust department if the applicant is a bank, savings and loan association or savings bank;
(e) a description of the capital structure of the corporate fiduciary including the number of shares of stock, the classes of such stock, the par value if any, and the amount for which each share is to be sold;
(f) a list of the powers, fiduciary appointments and fiduciary functions the corporate fiduciary wishes to exercise; and
(g) such other relevant information as the Commissioner may require to support the findings the Commissioner is required to make to issue a certificate of authority under this Act.
(Source: P.A. 86-754.)

(205 ILCS 620/2-6) (from Ch. 17, par. 1552-6)
Sec. 2-6. Upon the filing of an application for a certificate of authority, the Commissioner shall cause to be made an investigation of the truth of the statements therein and the background of the management and controlling shareholder or shareholders and shall not approve the application and issue a certificate of authority unless he shall be of the opinion and finds:
(a) that the proposed capital at least meets the minimum amounts as determined pursuant to this Act including amounts deemed necessary to support the scope of the proposed operations;
(b) that the general character and experience of the proposed management is such as to assure reasonable promise of successful, safe and sound operation; and
(c) that the prior business affairs of the persons who will control the corporate fiduciary or the proposed management personnel, whether as a stockholder, director, officer, or customer, were conducted in a safe, sound manner, and lawful manner.
(Source: P.A. 88-408.)

(205 ILCS 620/2-6.5)
Sec. 2-6.5. Directors.
(a) The business and affairs of a corporate fiduciary shall be managed by its board of directors, which shall exercise its powers in accordance with this Section.
(b) The directors shall be elected as provided in this Act. Any omission to elect a director or directors shall not impair any of the rights and privileges of the corporate fiduciary or of any person in any way interested. The existing directors shall hold office until their successors are elected and qualify.
(c) Notwithstanding the provisions of any certificate of authority heretofore or hereafter issued, the number of directors, not fewer than 5, may be fixed from time to time by the stockholders at any meeting of the stockholders called for the purpose of electing directors or changing the number thereof by the affirmative vote of at least two-thirds of the outstanding stock entitled to vote at the meeting, and the number so fixed shall be the board regardless of vacancies until the number of directors is thereafter changed by similar action.
(d) Except as otherwise provided in this subsection, directors shall hold office until the next annual meeting of the stockholders succeeding their election or until their successors are elected and qualify. If the board of directors consists of 6 or more members, in lieu of electing the membership of the whole board of directors annually, the by-laws of a corporate fiduciary may provide that the directors shall be divided into either 2 or 3 classes, each class to be as nearly equal in number as is possible. The term of office of directors of the first class shall expire at the first annual meeting of the stockholders after their election, that of the second class shall expire at the second annual meeting after their election, and that of the third class, if any, shall expire at the third annual meeting after their election. At each annual meeting after classification, the number of directors equal to the number of the class whose terms expire at the time of the meeting shall be elected to hold office until the second succeeding annual meeting if there are 2 classes or until the third succeeding annual meeting if there are 3 classes. Vacancies may be filled by stockholders at a special meeting called for the purpose. If authorized by the corporate fiduciary's by-laws or an amendment thereto, the directors of a corporate fiduciary may properly fill a vacancy or vacancies arising between stockholders' meetings, but at no time may the number of directors selected to fill a vacancy in this manner during any interim period between stockholders' meetings exceed one-third of the total membership of the board of directors.
(e) The board of directors shall hold regular meetings at least once each month, provided that, upon prior written approval by the Commissioner, the board of directors may hold regular meetings less frequently than once each month but at least once each calendar quarter. A special meeting of the board of directors may be held as provided by the by-laws. A special meeting of the board of directors may also be held as provided in Section 5-5 of this Act. A majority of the board of directors shall constitute a quorum for the transaction of business unless a greater number is required by the by-laws. The act of the majority of the directors present at a meeting at which a quorum is present shall be the act of the board of directors unless the act of a greater number is required by the by-laws.
(f) A member of the board of directors shall be elected president. The board of directors may appoint other officers, as the by-laws may provide, and fix their salaries to carry on the business of the corporate fiduciary. The board of directors may make and amend by-laws (not inconsistent with this Act) for the government of the corporate fiduciary and may, by the affirmative vote of a majority of the board of directors, establish reasonable compensation of all directors for services to the corporation as directors, officers, or otherwise. An officer, whether elected or appointed by the board of directors or appointed pursuant to the by-laws, may be removed by the board of directors at any time.
(g) The board of directors shall cause suitable books and records of all the corporate fiduciary's transactions to be kept.
(h) The provisions of this Section do not apply to a corporate fiduciary that is a trust department of a bank, savings bank, savings and loan association, or foreign banking corporation issued a certificate of authority pursuant to the Foreign Banking Office Act.
(Source: P.A. 92-485, eff. 8-23-01.)

(205 ILCS 620/2-7) (from Ch. 17, par. 1552-7)
Sec. 2-7. A corporate fiduciary so incorporated or authorized after January 1, 1988, shall have minimum capital as determined by the Commissioner as necessary for safe and sound operation of a corporate fiduciary. The Commissioner shall record such organization capital requirements in the Office of the Secretary of State. During the time that a corporate fiduciary shall continue in its fiduciary business, it shall not withdraw, or permit to be withdrawn, either in the form of dividends or otherwise, any portion of its capital except as approved by the Commissioner. The Commissioner may, after a corporate fiduciary has been incorporated or authorized require additional capital if the Commissioner finds the condition and operations of the corporate fiduciary or its proposed scope of operations require such additional capital to achieve or maintain a safe and sound condition.
(Source: P.A. 90-301, eff. 8-1-97.)

(205 ILCS 620/2-8) (from Ch. 17, par. 1552-8)
Sec. 2-8. Collateralizing fiduciary assets.
(a) A corporate fiduciary shall not be required and shall not have the power to collateralize or secure fiduciary funds except as provided in this Section.
(b) All funds, both principal and income, deposited with or held in a fiduciary capacity by any corporate fiduciary awaiting investment or distribution, and not otherwise subject to direction regarding investment or non-investment, shall to the extent reasonable under existing circumstances, be prudently invested for the beneficiaries at a rate of return commensurate with that available on trust quality investments.
(c) Funds, both principal and income awaiting investment or distribution, may be deposited in deposit accounts or other investment vehicles of the corporate fiduciary, or of any affiliate of the corporate fiduciary; and funds, both principal and income awaiting investment or distribution which need not be invested hereunder for the beneficiaries may be commingled with the corporate fiduciary's own funds and used by the corporate fiduciary in the conduct of its business, provided that in either case the following apply:
(1) The corporate fiduciary or, in the case of the

deposit in an affiliate, such affiliate shall set aside in the corporate fiduciary or affiliate, as the case may be, as collateral, securities of the classes in which corporate fiduciaries are authorized to invest trust funds under the laws of the State of Illinois.

(2) The market value of the collateral may not be

less than 100% of the amount commingled or deposited.

(3) No collateral shall be required or authorized if

the deposit is made solely at the direction and determination of the settlor, beneficiary or other person, other than the corporate fiduciary, having the right to direct investment of funds.

(4) No collateral shall be required or authorized

with respect to any part of such deposit which is insured by the Federal Deposit Insurance Corporation.

(d) Funds shall not be held commingled and uninvested or undistributed for an account any longer than is reasonable under existing circumstances for the proper management of the account.
(e) The collateralization required in this Section is not required or authorized if the corporate fiduciary or affiliate has in force a surety bond meeting the requirements of this Section if it is in a form approved by the Commissioner and if it indemnifies the owners, settlors, or beneficiaries of funds held in a fiduciary capacity against loss due to the failure of the corporate fiduciary or affiliate and is issued by a licensed insurance company authorized to transact business in the State that has been approved by the Commissioner for the purpose of issuing surety bonds under this Section. A corporate fiduciary or affiliate may also satisfy the requirements of this Section by a combination of a surety bond and collateralization as provided in this Section.
(f) In the event of the failure of the corporate fiduciary or affiliate in which the corporate fiduciary has made a deposit or commingled funds, the owners of the fiduciary funds shall have a first lien, to the extent of their interest in such funds, on the cash and securities used as collateral hereunder or the surety bond in addition to their claim against the estate of the corporate fiduciary.
(Source: P.A. 88-636, eff. 9-9-94; P.A. 88-662, eff. 9-16-94; 89-364, eff. 8-18-95.)

(205 ILCS 620/2-9) (from Ch. 17, par. 1552-9)
Sec. 2-9. (Repealed).
(Source: P.A. 85-858. Repealed by 89-364, eff. 8-18-95.)

(205 ILCS 620/2-10) (from Ch. 17, par. 1552-10)
Sec. 2-10. Every company may receive, by gift, legacy or otherwise, moneys or real or personal property, or the income or avails of such moneys or property, in trust, in perpetuity, for the improvement, maintenance, ornamentation, repair, care and preservation of any burial lot or grave, vault, tomb, or other such structures, in any cemetery, upon such terms and in such manner as may be provided by the terms of the gift, legacy or other conveyance of the moneys or property in trust and assented to by the company. Any such trust in perpetuity created, and held by any such company, before July 1, 1943, shall, notwithstanding the absence of statutory authority therefor, be valid unless within 3 years after July 1, 1943, the trust is terminated by a court of competent jurisdiction.
(Source: P.A. 85-858.)

(205 ILCS 620/2-11)
Sec. 2-11. Retention of agents and advisors. A corporate fiduciary may hire and compensate, as an additional expense of the trust or estate, agents, advisors (including financial, investment, and other advisors), and brokers (including brokers for the sale or purchase of securities or other property) to assist or advise the corporate fiduciary in the performance of its duties, including persons and entities associated or affiliated with the corporate fiduciary.
(Source: P.A. 89-205, eff. 1-1-96; 89-364, eff. 8-18-95; 90-298, eff. 8-1-97.)

(205 ILCS 620/2-12)
Sec. 2-12. Reproductions of documents. Notwithstanding any other provision of law, if a corporate fiduciary possesses, records, or creates any document, memorandum, writing, entry, representation, or combination thereof, of any act, transaction, occurrence, event, or agreement (including, without limitation, a trust agreement or amendment thereto, but excluding in all events an original will or codicil thereto) and in the regular course of business has caused any or all of the same to be recorded, copied, or reproduced by photographic, photostatic, facsimile, microfiche, optical, or electronic imaging, or any other electronic or computer-generated process that accurately reproduces or forms a medium for so reproducing the original, the original may be destroyed in the regular course of business and such recording, copy, or reproduction shall be admissible in evidence in the same manner as the original in any proceeding, whether the original is in existence or not. This Section shall not be construed to exclude from evidence any document or copy thereof that is otherwise admissible under the rules of evidence.
(Source: P.A. 90-298, eff. 8-1-97; 90-655, eff. 7-30-98.)

(205 ILCS 620/2-13)
Sec. 2-13. Employment of persons with convictions. Except with the prior written consent of the Commissioner, no person having a certificate of authority under this Act shall knowingly employ or otherwise permit an individual to serve as an officer, director, employee, or agent if the individual has been convicted of a felony or of any criminal offense relating to dishonesty or breach of trust.
(Source: P.A. 90-301, eff. 8-1-97; 90-655, eff. 7-30-98.)



Article III - Mergers, Change of Control, Successor Trustee

(205 ILCS 620/Art. III heading)

(205 ILCS 620/3-1) (from Ch. 17, par. 1553-1)
Sec. 3-1. Merger. The merger procedure required of a trust company where there is to be a resulting trust company by consolidation or merger shall be:
(1) The board of directors of each party to the merger shall, by a majority of the entire board, approve a merger agreement which shall contain:
(a) The name of each party to the merger and its

location and a list of each merging party's stockholders as of the date of the merger agreement;

(b) With respect to the resulting trust company (i)

its name and place of business; (ii) the amount of capital, surplus and reserve for operating expenses; (iii) the classes and the number of shares of stock and the par value of each share; (iv) the designation of the continuing trust company and the charter which is to be the charter of the resulting trust company, together with the amendments to the continuing charter and to the continuing by-laws; and (v) a detailed financial statement showing the assets and liabilities after the proposed merger or consolidation;

(c) Provisions stating the method, terms and

conditions of carrying the merger into effect, including the manner of converting the shares of the merging parties into the cash, shares of stock or other securities of any corporation or other property, or any combination of the foregoing, stated in the merger agreement as to be received by the stockholders of each merging party;

(d) A statement that the agreement is subject to

approval by the Commissioner and by the stockholders of each party to the merger and that whether approved or disapproved, the parties to the merger will pay the Commissioner's expenses of examination;

(e) Provisions governing the manner of disposing of

the shares of the resulting trust company not taken by the dissenting stockholders of the parties to the merger; and

(f) Such other provisions as the Commissioner may

reasonably require to enable him to discharge his duties with respect to the merger.

(2) After approval by the board of directors of each party to the merger, the merger agreement shall be submitted to the Commissioner for approval, together with certified copies of the authorizing resolutions of each board of directors showing approval by a majority of the entire board of each party to the merger.
(3) After receipt by the Commissioner of the papers specified in paragraph (2), he shall approve or disapprove the merger agreement. The Commissioner shall not approve the merger agreement unless he shall be of the opinion and shall find:
(a) That the resulting trust company meets the

requirements of this Act for the formation of a new trust company at the proposed place of business of the resulting trust company;

(b) That the same matters exist in respect of the

resulting trust company which would have been required under Section 2-6 of this Act for the organization of a new trust company.

If the Commissioner disapproves an agreement, he shall state his objection and give an opportunity to the parties to the merger to amend the merger agreement to obviate such objections.
(Source: P.A. 92-483, eff. 8-23-01.)

(205 ILCS 620/3-2) (from Ch. 17, par. 1553-2)
Sec. 3-2. Change in control.
(a) Before a change may occur in the ownership of outstanding stock or membership interests of any trust company whether by sale and purchase, gift, bequest or inheritance, or any other means, which will result in control or a change in the control of the trust company or before a change in the control of a holding company having control of the outstanding stock or membership interests of a trust company whether by sale and purchase, gift, bequest or inheritance, or any other means, which will result in control or a change in control of the trust company or holding company, the Commissioner shall be of the opinion and find:
(1) that the general character of its proposed

management, after the change in control, is such as to assure reasonable promise of competent, successful, safe and sound operation;

(2) that the future earnings prospects, after the

proposed change in control, are favorable; and

(3) that the prior business affairs of the persons

proposing to obtain control or by the proposed management personnel, whether as stockholder, director, member, officer, or customer, were conducted in a safe, sound, and lawful manner.

(b) Persons desiring to purchase control of an existing trust company and persons obtaining control by gift, bequest or inheritance, or any other means shall submit to the Commissioner:
(1) a statement of financial worth; and
(2) satisfactory evidence that the prior business

affairs of the persons and the proposed management personnel, whether as stockholder, director, officer, or customer, were conducted in a safe, sound, and lawful manner.

(c) Whenever a bank makes a loan or loans, secured, or to be secured, by 25% or more of the outstanding stock of a trust company, the president or other chief executive officer of the lending bank shall promptly report such fact to the Commissioner upon obtaining knowledge of such loan or loans, except that no report need be made in those cases where the borrower has been the owner of record of the stock for a period of one year or more, or the stock is that of a newly-organized trust company prior to its opening.
(d) (1) Before a purchase of substantially all the assets and an assumption of substantially all the liabilities of a trust company or before a purchase of substantially all the trust assets and an assumption of substantially all the trust liabilities of a trust company, the Commissioner shall be of the opinion and find:
(i) that the general character of the acquirer's

proposed management, after the transfer, is such as to assure reasonable promise of competent, successful, safe, and sound operation;

(ii) that the acquirer's future earnings prospects,

after the proposed transfer, are favorable;

(iii) that any prior involvement by the acquirer or

by the proposed management personnel, whether as stockholder, director, officer, agent, or customer, was conducted in a safe, sound, and lawful manner;

(iv) that customers' interests will not be

jeopardized by the purchase and assumption; and

(v) that adequate provision has been made for all

obligations and trusts as required under Section 7-1 of this Act.

(2) Persons desiring to purchase substantially all the assets and assume substantially all the liabilities of a trust company or to purchase substantially all the trust assets and assume substantially all the trust liabilities of a trust company shall submit to the Commissioner:
(i) a statement of financial worth; and
(ii) satisfactory evidence that the prior business

affairs of the persons and the proposed management personnel, whether as stockholder, director, officer, or customer, were conducted in a safe, sound, and lawful manner.

(e) The reports required by subsections (a), (b), (c), and (d) of this Section 3-2 shall contain the following information to the extent that it is known by the person making the report: (1) the number of shares involved; (2) the names of the sellers (or transferors); (3) the names of the purchasers (or transferees); (4) the names of the beneficial owners if the shares are registered in another name; (5) the purchase price; (6) the total number of shares owned by the sellers (or transferors), the purchasers (or transferees) and the beneficial owners both immediately before and after the transaction; and, (7) in the case of a loan, the name of the borrower, the amount of the loan, and the name of the trust company issuing the stock securing the loan and the number of shares securing the loan. In addition to the foregoing, such reports shall contain such other information as may be available and which is requested by the Commissioner to inform the Commissioner of the effect of the transaction upon the trust company or trust companies whose stock or assets and liabilities are involved.
(f) Whenever such a change as described in subsection (a) of this Section 3-2 occurs, each trust company shall report promptly to the Commissioner any changes or replacement of its chief executive officer or of any director occurring in the next 12 month period, including in its report a statement of the past and current business and professional affiliations of the new chief executive officer or directors.
(g) The provisions of this Section do not apply when the change in control is the result of organizational restructuring under a holding company.
(h) As used in this Section, the term "control" means the power, directly or indirectly, to direct the management or policies of the trust company or to vote 25% or more of the outstanding stock of the trust company. If there is any question as to whether a change in control application should be filed, the question shall be resolved in favor of filing the application with the Commissioner.
As used in this Section, "substantially all" the assets or liabilities or the trust assets or trust liabilities of a trust company means that portion such that their transfer will materially impair the ability of the trust company to continue successful, safe, and sound operations or to continue as a going concern.
(Source: P.A. 92-483, eff. 8-23-01; 92-811, eff. 8-21-02.)

(205 ILCS 620/3-3) (from Ch. 17, par. 1553-3)
Sec. 3-3. Successor trustee.
(a) If any corporate fiduciary merges into, or becomes consolidated with, another corporate fiduciary qualified to administer trusts or is succeeded in its trust business by any corporate fiduciary by purchase or otherwise; or if a bank holding company causes a subsidiary, qualified to administer trusts, to succeed to part or all of the trust business of any other subsidiary of the same bank holding company, the surviving, consolidated, successor corporate fiduciary or subsidiary shall become successor fiduciary in place of such predecessor corporate fiduciary, unless expressly prohibited by the provisions of the trust instrument, with all the rights, powers and duties which were granted to or imposed on such predecessor corporate fiduciary.
(b) (Blank).
(c) Notwithstanding any other provision of law, a corporate fiduciary may delegate to any of its affiliates qualified to administer trusts any or all fiduciary duties, actions or decisions, discretionary or otherwise, and the delegating corporate fiduciary shall not be required to review any delegated actions or decisions taken by the affiliate. The term "affiliate" means any state bank, any state savings bank, any state savings and loan association, any national bank, any trust company, or any other corporation, which is qualified to act as a fiduciary in this or any other state and which is a member of the same affiliated group (within the meaning of Section 1504 of the Internal Revenue Code of 1986, as amended).
(Source: P.A. 90-14, eff. 7-1-97; 91-97, eff. 7-9-99.)



Article IV - Foreign Corporate Fiduciaries

(205 ILCS 620/Art. IV heading)

(205 ILCS 620/4-1) (from Ch. 17, par. 1554-1)
Sec. 4-1. Foreign corporate fiduciary; certificate of authority. After July 13, 1953, no foreign corporation, including banks, savings banks, and savings and loan associations, now or hereafter organized under the laws of any other state or territory, and no national banking association having its principal place of business in any other state or territory or federal savings and loan association or federal savings bank having its principal place of business in any other state or territory, may procure a certificate of authority under Article II of this Act and any certificate of authority heretofore issued hereunder to any such foreign corporation or to any such national banking association shall become null and void on July 13, 1953, except that any such foreign corporation or any such national banking association actually acting as trustee, executor, administrator, administrator to collect, guardian, or in any other like fiduciary capacity in this State on July 13, 1953, may continue to act as such fiduciary in that particular trust or estate until such time as it has completed its duties thereunder. Such foreign corporation and such national banking association shall be subject to the provisions in this Article IV, regardless of whether its certificate of authority was obtained before July 13, 1953. The right and eligibility of any foreign corporation, any national banking association having its principal place of business in any other state or territory or any federal savings and loan association or federal savings bank having its principal place of business in any other state or territory hereafter to act as trustee, executor, administrator, administrator to collect, guardian, or in any other like fiduciary capacity in this State shall be governed solely by the provisions of this Act. Provided, however, that the Commissioner shall not be required to conduct an annual examination of such foreign corporation pursuant to Section 5-2 of this Act, but may examine such foreign corporation as the Commissioner deems appropriate. "Principal place of business" of any bank, federal savings and loan association or savings bank, for purposes of this Article IV, means the principal office as designated on the charter by its principal regulator.
(Source: P.A. 91-97, eff. 7-9-99.)

(205 ILCS 620/4-2) (from Ch. 17, par. 1554-2)
Sec. 4-2. Foreign corporation; eligibility. Any foreign corporation may act in this State as trustee, executor, administrator, administrator to collect, guardian, or in any other like fiduciary capacity, whether the appointment is by will, deed, court order or otherwise, without complying with any laws of this State relating to the qualification of corporations organized under the laws of this State to conduct a trust business or laws relating to the qualification of foreign corporations, provided only (1) such foreign corporation is authorized by the laws of the state of its organization or domicile to act as a fiduciary in that state, and (2) a corporation organized under the laws of this State, a national banking association having its principal place of business in this State, and a federal savings and loan association or federal savings bank having its principal place of business in this State and authorized to act as a fiduciary in this State, may, in such other state, act in a similar fiduciary capacity or capacities, as the case may be, upon conditions and qualifications which the Commissioner finds are not unduly restrictive when compared to those imposed by the laws of Illinois. Any foreign corporation eligible to act in a fiduciary capacity in this State pursuant to the provisions of this Act, shall be deemed qualified to accept and execute trusts in this State within the meaning of this Act and the Probate Act of 1975, approved August 7, 1975, as amended. No foreign corporation shall be permitted to act as trustee, executor, administrator, administrator to collect, guardian or in any other like fiduciary capacity in this State except as provided in Article IV of this Act; however, any foreign corporation actually acting in any such fiduciary capacity in this State on July 13, 1953, although not eligible to so act pursuant to the provisions of this Article IV, may continue to act as fiduciary in that particular trust or estate until such time as it has completed its duties thereunder.
(Source: P.A. 92-685, eff. 7-16-02.)

(205 ILCS 620/4-3) (from Ch. 17, par. 1554-3)
Sec. 4-3. Service of process upon Secretary of State. Any foreign corporation acting in this State in a fiduciary capacity pursuant to the provisions of Article IV and Article IVA of this Act shall be deemed to have appointed the Secretary of State to be its true and lawful attorney upon whom may be served all legal process in any action or proceeding against it relating to or growing out of any trust, estate or matter in respect of which such foreign corporation has acted or is acting in this state in any such fiduciary capacity, and the acceptance of or engagement in this State in any acts in any such fiduciary capacity shall be signification of its agreement that any such process against it which is so served, shall be of the same legal force and validity as though served upon it personally. Service of such process shall be made by delivering to the Secretary of State, the corporation department of the office a copy of such process, together with the fee for service of process required by the Secretary of State, and such service shall be sufficient service upon said foreign corporation if notice of such service and a copy of the process are, within 10 days thereafter, sent by registered mail by the plaintiff to the defendant at its principal office in such other state or territory and the plaintiff's affidavit of compliance herewith is appended to the summons. The court in which the action is pending may order such continuances as may be necessary to afford the defendant reasonable opportunity to defend the action. The fee paid by the plaintiff to the Secretary of State at the time of the service may be recovered as taxable costs by the plaintiff if such party prevails in the action. The Secretary of State shall keep a record of all process served upon him under this section and shall record therein the time of such service.
(Source: P.A. 92-483, eff. 8-23-01.)

(205 ILCS 620/4-4) (from Ch. 17, par. 1554-4)
Sec. 4-4. Place of business not to be established in State; not deemed transacting business.
(a) A foreign corporation, as defined in Section 1-5.08 of this Act, shall not establish in this State a place of business, branch office, or agency for the conduct of business as a fiduciary and because it is not permitted to establish in this State a place of business, branch office or agency, a foreign corporation insofar as it acts in a fiduciary capacity in this State pursuant to the provisions of this Act shall not be deemed to be transacting business in this State. The foreign corporation may apply for, and procure from the Commissioner, a license to establish a representative office pursuant to the Foreign Bank Representative Office Act.
The provisions of this subsection (a) do not apply to foreign corporations establishing or acquiring and maintaining a place of business in this State to conduct business as a fiduciary in accordance with Article IVA of this Act.
(b) Notwithstanding subsection (a) of this Section 4-4, after May 31, 1997, a branch of an out-of-state bank, as defined in Section 2 of the Illinois Banking Act, and a foreign association, as defined in Section 1-10.31 of the Illinois Savings and Loan Act of 1985, may establish an office in this State for the conduct of business as a fiduciary, provided: (i) fiduciary business conducted in this State by a branch of an out-of-state bank is subject to examination by the Commissioner; and (ii) the trust activities of the branch of the out-of-state bank are subject to regulation, including enforcement actions, by the Commissioner to the same extent as Illinois corporate fiduciaries.
(Source: P.A. 91-97, eff. 7-9-99; 92-483, eff. 8-23-01.)

(205 ILCS 620/4-5) (from Ch. 17, par. 1554-5)
Sec. 4-5. Certificate of authority; fees; certificate of reciprocity.
(a) Prior to the time any foreign corporation acts in this State as testamentary trustee, trustee appointed by any court, trustee under any written agreement, declaration or instrument of trust, executor, administrator, administrator to collect, guardian or in any other like fiduciary capacity, such foreign corporation shall apply to the Commissioner of Banks and Real Estate for a certificate of authority with reference to the fiduciary capacity or capacities in which such foreign corporation proposes to act in this State, and the Commissioner of Banks and Real Estate shall issue a certificate of authority to such corporation concerning only the fiduciary capacity or such of the fiduciary capacities to which the application pertains and with respect to which he has been furnished satisfactory evidence that such foreign corporation meets the requirements of Section 4-2 of this Act. The certificate of authority shall set forth the fiduciary capacity or capacities, as the case may be, for which the certificate is issued, and shall recite and certify that such foreign corporation is eligible to act in this State in such fiduciary capacity or capacities, as the case may be, pursuant to the provisions of this Act. The certificate of authority shall remain in full force and effect until such time as such foreign corporation ceases to be eligible so to act under the provisions of this Act.
(b) Each foreign corporation making application for a certificate of authority shall pay reasonable fees to the Commissioner of Banks and Real Estate as determined by the Commissioner for the services of his office.
(c) Any foreign corporation holding a certificate of reciprocity which recites and certifies that such foreign corporation is eligible to act in this State in any such fiduciary capacity pursuant to the provisions of Article IV of this Act or any predecessor Act upon the same subject, issued prior to the effective date of this amendatory Act of 1987 may act in this State under such certificate of reciprocity in any such fiduciary capacity without applying for a new certificate of authority. Such certificate of reciprocity shall remain in full force and effect until such time as such foreign corporation ceases to be eligible so to act under the provisions of Article IV of this Act.
(d) Any foreign corporation acting in Illinois under a certificate of authority or a certificate of reciprocity shall report changes in its name or address to the Commissioner and shall notify the Commissioner when it is no longer serving as a corporate fiduciary in Illinois.
(e) The provisions of this Section shall not apply to a foreign corporation establishing or acquiring and maintaining a place of business in this State to conduct business as a fiduciary in accordance with Article IVA of this Act.
(Source: P.A. 92-483, eff. 8-23-01.)



Article IVA - Multistate Trust Activities

(205 ILCS 620/Art. IVA heading)

(205 ILCS 620/4A-1)
Sec. 4A-1. Corporate fiduciaries establishing offices in other states.
(a) A corporate fiduciary may act as a fiduciary or otherwise engage in fiduciary activities in this or any other state or foreign country, subject to complying with applicable laws of that state or foreign country, at an office established and maintained pursuant to this Act, at a branch, or at any location other than an office or branch. A corporate fiduciary seeking to establish or acquire a branch in another state or foreign country must comply with the notice provisions in Section 1-7 of this Act.
(b) A corporate fiduciary may also conduct any activities at any office outside Illinois that are permissible for a trust institution chartered by the state where the office is located, except to the extent those activities are expressly prohibited by the laws of Illinois or by any regulation or order of the Commissioner. However, the Commissioner may waive any such prohibition if he determines, by order or regulation, that the involvement of out-of-state offices of state corporate fiduciaries in particular activities would not threaten the safety or soundness of those state corporate fiduciaries.
(Source: P.A. 92-483, eff. 8-23-01.)

(205 ILCS 620/4A-5)
Sec. 4A-5. Foreign corporations establishing places of business to conduct fiduciary activities in Illinois.
(a) A foreign corporation may establish or acquire and maintain a place of business for the conduct of business as a fiduciary in this State provided that a corporate fiduciary that has its principal place of business in Illinois is permitted to establish or acquire and maintain a similar place of business that may engage in activities substantially similar to those permitted to foreign corporations under this Act in the state where the foreign corporation has its principal place of business.
(b) A foreign corporation desiring to establish or acquire and maintain a place of business to conduct business as a fiduciary in Illinois under this Section shall provide, or cause its home state regulator to provide, written notice of the proposed transaction to the Commissioner on or after the date on which the foreign corporation applies to its home state regulator for approval to establish or acquire and maintain a place of business in Illinois. The filing of the notice shall be preceded or accompanied by a copy of the resolution adopted by the board authorizing the additional place of business and the filing fee required by the Commissioner. The Commissioner may prescribe the form of the notice required under this Section. In the Commissioner's discretion, the application or notice submitted to the foreign corporation's home state regulator may be sufficient notice under this Section.
(c) A foreign corporation desiring to establish or acquire and maintain a place of business to conduct business as a fiduciary shall (i) confirm in writing to the Commissioner that for as long as it maintains a place of business in Illinois, it will comply with the laws of this State and (ii) provide satisfactory evidence to the Commissioner of compliance with any applicable requirements of state foreign corporation qualification laws and applicable requirements of its home state regulator for acquiring or establishing and maintaining the office.
(d) A foreign corporation submitting a notice to the Commissioner in accordance with subsection (b) may commence fiduciary business at the place of business listed in its notice after the Commissioner approves the foreign corporation to conduct a fiduciary business in Illinois. However, if the foreign corporation is not a depository institution and the Commissioner approves the foreign corporation to conduct a fiduciary business in Illinois subject to specific conditions, the foreign corporation shall not commence a fiduciary business in Illinois until it has satisfied those conditions and provided evidence satisfactory to the Commissioner that it has done so. The Commissioner may deny approval of the notice if he finds that the foreign corporation lacks sufficient financial resources to undertake the proposed expansion without adversely affecting its safety or soundness or that the place of business is contrary to the public interest.
(Source: P.A. 97-492, eff. 1-1-12.)

(205 ILCS 620/4A-10)
Sec. 4A-10. Additional places of business for foreign corporations. A foreign corporation that establishes or acquires and maintains a place of business to conduct business as a fiduciary in Illinois pursuant to Section 4A-5 may establish or acquire additional trust offices or representative offices in this State to the same extent that a corporate fiduciary may establish or acquire additional offices in Illinois under Section 1-7 of this Act.
(Source: P.A. 92-483, eff. 8-23-01.)

(205 ILCS 620/4A-15)
Sec. 4A-15. Representative offices. A foreign corporation not conducting fiduciary activities may establish a representative office under the Foreign Bank Representative Office Act. At these offices, the foreign corporation may market and solicit fiduciary services and provide back office and administrative support to the foreign corporation's fiduciary activities, but it may not engage in fiduciary activities.
(Source: P.A. 92-483, eff. 8-23-01; 92-811, eff. 8-21-02.)

(205 ILCS 620/4A-20)
Sec. 4A-20. Examination of foreign corporations.
(a) To the extent consistent with subsection (c) of this Section, the Commissioner may make such examinations of any place of business established or maintained under Section 4A-5 by a foreign corporation as the Commissioner may deem necessary to determine whether the place of business is being operated in compliance with the laws of this State and in accordance with safe and sound banking practices. The provisions of Section 5-2 of this Act shall apply to the examinations.
(b) The Commissioner may require periodic reports regarding any foreign corporation that has maintained a place of business in this State under Section 4A-5. The required reports shall be provided by the foreign corporation or by the home state regulator. Any reporting requirements prescribed by the Commissioner under this Section shall be consistent with Section 5-9 of this Act.
(c) The Commissioner may enter into cooperative, coordinating, and information-sharing agreements with any other bank supervisory agencies or any organization affiliated with or representing one or more bank supervisory agencies with respect to the periodic examination or other supervision of any office in this State of a foreign corporation or any office of a corporate fiduciary in a host state. The Commissioner may accept a report of examination or report of investigation in lieu of the Commissioner conducting an examination or investigation.
(d) The Commissioner may enter into contracts with any bank supervisory agency that has concurrent jurisdiction over a corporate fiduciary or foreign corporation maintaining a place of business under Section 4A-5 of this Act to engage the services of that agency's examiners at a reasonable rate of compensation or to provide the services of the Commissioner's examiners to that agency at a reasonable rate of compensation.
(e) The Commissioner may enter joint examinations or joint enforcement actions with other bank supervisory agencies having concurrent jurisdiction over any place of business established under Section 4A-5 or any office of a corporate fiduciary in any host state. The Commissioner may at any time take such actions independently if the Commissioner deems such actions to be necessary or appropriate to ensure compliance with the laws of this State. However, in the case of a foreign corporation, the Commissioner shall recognize the exclusive authority of the home state regulator over corporate governance matters and the primary responsibility of the home state regulator over safety and soundness matters.
(f) A foreign corporation that maintains one or more offices pursuant to Section 4A-5 may be assessed, and if assessed, shall pay supervisory and examination fees in accordance with Section 5-10 of this Act. The fees may be shared with other bank supervisory agencies or any organization affiliated with or representing one or more bank supervisory agencies in accordance with agreements between such parties and the Commissioner.
(Source: P.A. 92-483, eff. 8-23-01.)

(205 ILCS 620/4A-25)
Sec. 4A-25. Notice to Commissioner. A corporate fiduciary that maintains a place of business in this State under Section 4A-5, or the home state regulator of such foreign corporation, shall give at least 30 days prior written notice or, in the case of an emergency transaction, such shorter notice as is consistent with applicable state or federal law, to the Commissioner of:
(1) any merger, consolidation, or other transaction

that would cause a change in control with respect to the foreign corporation or any bank holding company that controls the corporation;

(2) any transfer of all or substantially all of the

trust accounts or trust assets of the foreign corporation to another person; or

(3) the closing or disposition of any place of

business in this State.

(Source: P.A. 92-483, eff. 8-23-01.)



Article V - Supervision of Corporate Fiduciaries and Powers of the Commissioner

(205 ILCS 620/Art. V heading)

(205 ILCS 620/5-1) (from Ch. 17, par. 1555-1)
Sec. 5-1. Commissioner's powers. The Commissioner of Banks and Real Estate shall have the following powers and authority and is charged with the duties and responsibilities designated in this Act:
(a) To promulgate, in accordance with the Illinois Administrative Procedure Act, reasonable rules for the purpose of administering the provisions of this Act and for the purpose of incorporating by reference rules promulgated by the Federal Deposit Insurance Corporation, the Board of Governors of the Federal Reserve System, the Office of the Comptroller of the Currency, the Office of Thrift Supervision, or their successors that pertain to corporate fiduciaries, including, but not limited to, standards for the operation and conduct of the affairs of corporate fiduciaries;
(b) To issue orders for the purpose of administering the provisions of this Act and any rule promulgated in accordance with this Act;
(c) To appoint hearing officers to conduct hearings held pursuant to any of the powers granted to the Commissioner under this Section for the purpose of administering this Act and any rule promulgated in accordance with this Act;
(d) To subpoena witnesses, to compel their attendance, to administer an oath, to examine any person under oath and to require the production of any relevant books, papers, accounts and documents in the course of and pursuant to any investigation being conducted, or any action being taken, by the Commissioner in respect of any matter relating to the duties imposed upon, or the powers vested in, the Commissioner under the provisions of this Act, or any rule or regulation promulgated in accordance with this Act;
(e) To conduct hearings;
(f) To promulgate the form and content of any applications required under this Act;
(g) To impose civil penalties of up to $100,000 against any person or corporate fiduciary for each violation of any provision of this Act, any rule promulgated in accordance with this Act, any order of the Commissioner or any other action which, in the Commissioner's discretion, is a detriment or impediment to accepting or executing trusts; and
(h) To address any inquiries to any corporate fiduciary, or the officers thereof, in relation to its doings and conditions, or any other matter connected with its affairs, and it shall be the duty of any corporate fiduciary or person so addressed, to promptly reply in writing to such inquiries. The Commissioner may also require reports from any corporate fiduciary at any time he may deem desirable.
(Source: P.A. 96-1365, eff. 7-28-10.)

(205 ILCS 620/5-2) (from Ch. 17, par. 1555-2)
Sec. 5-2. Examinations of corporate fiduciaries.
(a) The Commissioner, no less frequently than 18 months following the preceding examination, and whenever in his judgment it is necessary or expedient, either personally or by one or more competent persons appointed by him, shall visit and examine every corporate fiduciary in this State and may, to the extent the Commissioner determines necessary, examine the affairs of the corporate fiduciary's subsidiaries, affiliates, parent companies and contractual service providers for fiduciary services of the corporate fiduciary as shall be necessary to fully disclose the condition of such subsidiaries, affiliates, parent companies and contractual service providers and the relation between the corporate fiduciary and such subsidiaries, affiliates, parent companies and contractual service providers and the effect of such relations upon the affairs of such corporate fiduciary. Instead of the Commissioner making the examination provided by this subsection or appointing a competent person to do so, the Commissioner may accept on an alternating basis the examination made by the corporate fiduciary's appropriate federal regulatory agency, provided the appropriate federal regulatory agency has made such an examination. Fiduciary services shall include, but not be limited to, clerical, accounting, bookkeeping, statistical, data processing, safekeeping or similar functions for a corporate fiduciary.
(b) The Commissioner and every such examiner may administer an oath to any person whose testimony is required on any such examination, and compel the appearance and attendance of any such person for the purpose of examination, by summons, subpoena or attachment, in the manner now authorized in respect to the attendance of persons as witnesses in the circuit court; and all books and papers which are necessary to be examined by the Commissioner or examiner so appointed shall be produced, and their production may be compelled in like manner.
(c) The expense of every examination, if any, shall be paid by the corporate fiduciary examined, in such amount as the Commissioner certifies to be just and reasonable.
(d) On every examination, inquiry shall be made as to the condition and resources of the corporate fiduciary generally, the mode of conducting and managing its affairs, the action of its directors or trustees, the investments of its funds, the safety and prudence of its management, the security afforded to those by whom its engagements are held, and whether the requirements of its charter and of the laws have been complied with in the administration of its affairs. The nature and condition of the assets in or investment of any bonus, pension, or profit sharing plan for officers or employees of a corporate fiduciary shall be deemed to be included in the affairs of that corporate fiduciary subject to examination by the Commissioner.
(e) Whenever any corporate fiduciary causes to be performed, by contract or otherwise, any fiduciary services for itself, whether on or off its premises:
(1) such performance shall be subject to examination

by the Commissioner to the same extent as if the services were being performed by the corporate fiduciary itself on its own premises; and

(2) the corporate fiduciary shall notify the

Commissioner of the existence of the service relationship. Such notification shall be submitted within 30 days after the making of such service contract, or the performance of the service, whichever occurs first. The Commissioner shall be notified of each subsequent contract in the same manner.

For purposes of this subsection (e), the term "fiduciary services" shall include such services as the computation and posting of interest and other credits and charges; preparation and mailing of checks, statements, notices and similar items; clerical, bookkeeping, accounting, statistical or similar functions; and any other function which the corporate fiduciary, in the ordinary course of its business, could have performed itself.
Any report of examination pursuant to this Section and any copies thereof shall be the property of the Commissioner, confidential and may only be disclosed under the circumstances set forth in Section 48.3 of the Illinois Banking Act, as now or hereafter amended.
(Source: P.A. 92-811, eff. 8-21-02.)

(205 ILCS 620/5-3) (from Ch. 17, par. 1555-3)
Sec. 5-3. Violations; orders.
(a) Whenever it appears to the Commissioner from any examination, statement of condition or report, that any corporate fiduciary has committed any violation of law, has made or published a false statement of condition or is conducting its business in an unsafe, unsound or unauthorized manner, he shall, by an order under his signature, direct the discontinuance of such illegal and unsafe, unsound or unauthorized practices and that the corporate fiduciary strictly conform with the requirements of the law, and with safety and security in its transactions.
(b) If a corporate fiduciary refuses or neglects to make a required statement of condition or any report required under this Act, or to comply with an order as above stated, or if it appears to the Commissioner that it is unsafe or inexpedient for the corporate fiduciary to continue to transact business, or that extraordinary withdrawals of money are jeopardizing the interests of remaining depositors, or that any corporate fiduciary or officer of a corporate fiduciary has abused his trust or is guilty of misconduct in his official position, injurious to the corporate fiduciary, or that it has suffered a serious loss, he shall enter an order appropriate to the circumstances, which may include the appointment of a receiver as hereinafter provided, the taking of possession of the corporate fiduciary, or the removal of a director, officer, employee, or agent of the corporate fiduciary, or he may, represented by the Attorney General, seek an injunction or other appropriate order from the court.
(c) No dividends shall be paid by a corporate fiduciary while it continues its business as a corporate fiduciary to an amount greater than its net profits then on hand, deducting first therefrom its losses and bad debts.
(Source: P.A. 92-483, eff. 8-23-01.)

(205 ILCS 620/5-4) (from Ch. 17, par. 1555-4)
Sec. 5-4. If the Commissioner has satisfactory evidence that any statement of condition or other report required or authorized by this Act, made by any officer or officers of a corporate fiduciary is false, the Commissioner may revoke the certificate of authority granted on behalf of such corporate fiduciary and mail a copy of such revocation to that corporate fiduciary and the clerk of the circuit court in each county in the state of Illinois. Such revocation shall not be set aside until satisfactory evidence is given to the Commissioner that such corporate fiduciary is in substance and in fact in the condition set forth in such required statement of condition or report or that a corrected statement of condition, or report as the case may be, is prepared, filed with the Commissioner and published if the original statement or report was required to be published and satisfactory evidence that all the requirements of this Act have been complied with. Such revocation is cause for the removal of such corporate fiduciary from any appointment held by it under this Act.
(Source: P.A. 85-858.)

(205 ILCS 620/5-5) (from Ch. 17, par. 1555-5)
Sec. 5-5. A special meeting of the board of directors may be held upon call by the Commissioner or an examiner appointed under the provisions of this Act, upon not less than 12 hours notice of such meeting by personal service of such notice, or by mailing said notice to each of the directors at his residence as shown by the books of the corporate fiduciary.
(Source: P.A. 85-858.)

(205 ILCS 620/5-6) (from Ch. 17, par. 1555-6)
Sec. 5-6. Removal orders. Whenever, in the opinion of the Secretary, any director, officer, employee, or agent of a corporate fiduciary or subsidiary or corporate parent of the corporate fiduciary shall have violated any law, rule, or order relating to the corporate fiduciary or subsidiary or corporate parent of the corporate fiduciary, shall have engaged in an unsafe or unsound practice in conducting the business of the corporate fiduciary or subsidiary or corporate parent of the corporate fiduciary, or shall have violated any law or engaged or participated in any unsafe or unsound practice in connection with any financial institution or other business entity such that the character and fitness of the director, officer, employee, or agent does not assure reasonable promise of safe and sound operation of the corporate fiduciary or subsidiary or corporate parent of the corporate fiduciary, the Secretary may issue an order of removal. If in the opinion of the Secretary, any former director, officer, employee, or agent of a corporate fiduciary or subsidiary or corporate parent of the corporate fiduciary, prior to the termination of his or her service with the corporate fiduciary or subsidiary or corporate parent of the corporate fiduciary, violated any law, rule, or order relating to the corporate fiduciary or subsidiary or corporate parent of the corporate fiduciary or engaged in an unsafe or unsound practice in conducting the business of the corporate fiduciary or subsidiary or corporate parent of the corporate fiduciary or violated any law or engaged or participated in any unsafe or unsound practice in connection with any financial institution or other business entity such that the character and fitness of the director, officer, employee, or agent would not have assured reasonable promise of safe and sound operation of the corporate fiduciary or subsidiary or corporate parent of the corporate fiduciary, the Secretary may issue an order prohibiting that person from further service with a corporate fiduciary or subsidiary or corporate parent of the corporate fiduciary as a director, officer, employee, or agent. An order issued pursuant to this Section shall be served upon the director, officer, employee, or agent. A copy of the order shall be sent to each director of the corporate fiduciary affected by personal service, certified mail return receipt requested, or any other method that provides proof of service and receipt. A copy of the order shall be served upon the corporate fiduciary of which the person is a director, officer, employee, or agent, whereupon the person shall cease to be a director, officer, employee, or agent of the corporate fiduciary. Any person who has been removed or prohibited by an order of the Secretary under this Section or subsection (7) of Section 48 of the Illinois Banking Act may not thereafter serve as director, officer, employee, or agent of any State bank or corporate fiduciary, or of any other entity that is subject to licensure or regulation by the Division of Banking unless the Secretary has granted prior approval in writing. The Secretary may institute a civil action against the director, officer, employee, or agent subject to an order issued under this Section and against the corporate fiduciary to enforce compliance with or to enjoin any violation of the terms of the order.
(Source: P.A. 96-1163, eff. 1-1-11.)

(205 ILCS 620/5-7) (from Ch. 17, par. 1555-7)
Sec. 5-7. Any person or corporate fiduciary affected by any action under this Act, other than under Section 5-6, may request a hearing before the Commissioner within 10 days after receipt of notice of such action. The hearing shall be held by the Commissioner within 30 days after such request has been received by the Commissioner. At the conclusion of such hearing, the Commissioner shall make a determination approving, modifying or disapproving the action taken as the final administrative decision.
(Source: P.A. 86-754.)

(205 ILCS 620/5-8) (from Ch. 17, par. 1555-8)
Sec. 5-8. All final administrative decisions of the Secretary shall be subject to review pursuant to the provisions of the Administrative Review Law, as now or hereafter amended, and the rules adopted pursuant thereto. For matters involving administrative review, venue shall be in either Sangamon County or Cook County.
(Source: P.A. 96-1163, eff. 1-1-11.)

(205 ILCS 620/5-9) (from Ch. 17, par. 1555-9)
Sec. 5-9. Statement of condition.
(a) Each corporate fiduciary shall file with the Commissioner, when requested, a statement under oath, of the condition of such corporate fiduciary as of the date requested. The statement of condition shall be in such form and contain such statements, returns and information, as to the affairs, business conditions, and resources of the corporate fiduciary or of its trust department, as the case may be, as the said Commissioner may, from time to time prescribe or require.
(b) Such statement of condition shall be verified by the affidavit of the president, vice president or principal accounting officer of said corporate fiduciary, who shall also state in such affidavit that he has examined the books and accounts of said corporate fiduciary or of its trust department, as the case may be for the purpose of making said report or statement, and that the information contained in the statement or report is accurate to the best of his knowledge and belief. If the statement is submitted in electronic form, the Commissioner may, in the call for the report, specify the manner in which the appropriate officer of the corporate fiduciary shall verify the statement of condition.
(c) (Blank).
(d) Any corporate fiduciary which fails to file an accurate statement of condition on or before the date it is due may be fined $100 for each day of noncompliance.
(e) Any corporate fiduciary which is the victim of a robbery or experiences a shortage of funds in excess of $10,000, an apparent misapplication of the corporate fiduciary's funds by an officer, employee, director, or agent, a charge-off of assets of the corporate fiduciary, or any adverse legal action in an amount in excess of 10% of total capital and surplus of the corporate fiduciary, including but not limited to, the entry of an adverse money judgment against the corporate fiduciary shall report that information in writing to the Commissioner within 7 days. Neither the corporate fiduciary, its directors, officers, employees or agents, in the preparation or filing of the reports required by this subsection, shall be subject to any liability for libel, slander or other charges resulting from information supplied in such reports, except when the supplying of such information is done in a corrupt or malicious manner or otherwise not in good faith.
(Source: P.A. 97-492, eff. 1-1-12.)

(205 ILCS 620/5-10) (from Ch. 17, par. 1555-10)
Sec. 5-10. Fees; receivership account.
(a) There shall be paid to the Commissioner by every corporate fiduciary including each trust company, bank, savings and loan association, and savings bank to which this Act shall apply, reasonable fees that the Commissioner shall assess to recover the costs of administration, certification, examination and supervision of trusts authorized under this Act.
(b) In addition to the fees authorized in subsection (a) of this Section the Commissioner shall assess reasonable receivership fees and establish a Non-insured Institutions Receivership account in the Bank and Trust Company Fund to provide for the expenses that arise from the administration of the receivership of a corporate fiduciary under this Act. The aggregate of such assessments shall be paid into the Non-insured Institutions Receivership account in the Bank and Trust Company Fund. The assessments for this account shall be levied until the sum of $4,000,000 has been deposited into the account from assessments authorized herein, whereupon the Non-insured Institutions Receivership account assessment shall be abated. If a receivership of a corporate fiduciary under this Act requires expenditures from this account, assessments may be reinstituted until the balance in the Non-insured Institutions Receivership account arising from assessments is restored to $4,000,000.
(c) The Commissioner may, by rule, establish a reasonable manner of assessing the receivership assessments under this Section.
(Source: P.A. 96-1365, eff. 7-28-10.)

(205 ILCS 620/5-10.5)
Sec. 5-10.5. Disclosure of records. A corporate fiduciary may not disclose to any person, except to the customer or the customer's duly authorized agent, any records pertaining to the fiduciary relationship between the corporate fiduciary and the customer unless:
(1) the instrument or court order establishing the

fiduciary relationship permits the record to be disclosed under the circumstances;

(2) applicable law authorizes the disclosure;
(3) disclosure by the corporate fiduciary is

necessary to perform a transaction or act that is authorized by the instrument or court order establishing the fiduciary relationship; or

(4) Section 48.1 of the Illinois Banking Act would

permit a bank to disclose the record to the same extent under the circumstances.

For purposes of this Section, "customer" means the person or individual who contracted to establish the fiduciary relationship or who executed any instrument or document from which the fiduciary relationship was established, a person authorized by the customer to provide such direction or, if the instrument, law, or court order so permits, the beneficiaries of the fiduciary relationship.
(Source: P.A. 99-642, eff. 7-28-16.)

(205 ILCS 620/5-11) (from Ch. 17, par. 1555-11)
Sec. 5-11. A corporate fiduciary shall be reimbursed for costs which are reasonably necessary and which have been directly incurred in searching for, reproducing or transporting books, papers, records or other data of a customer required or requested to be produced pursuant to a lawful subpoena, summons, warrant or court order. The Commissioner shall determine the rates and conditions under which payment may be made.
(Source: P.A. 85-1402.)



Article VI - Receiver and Involuntary Liquidation

(205 ILCS 620/Art. VI heading)

(205 ILCS 620/6-1) (from Ch. 17, par. 1556-1)
Sec. 6-1. Exclusive remedy. The proceedings pursuant to this Article 6 shall be the exclusive remedy and the only proceedings commenced in any court for the dissolution or for the winding up of the affairs or for the appointment of a receiver for any corporate fiduciary.
(Source: P.A. 85-858.)

(205 ILCS 620/6-2) (from Ch. 17, par. 1556-2)
Sec. 6-2. Control by Commissioner.
(a) If the Commissioner with respect to a corporate fiduciary shall find:
(1) Its capital is impaired or it is otherwise in an

unsound condition; or

(2) Its business is being conducted in an unlawful

manner, including, without limitation, in violation of any provisions of this Act or of an order of the Commissioner, or in a fraudulent or unsafe manner; or

(3) It is unable to continue operations; or
(4) Its examination has been obstructed or impeded;

the Commissioner may give notice to the board of directors of the corporate fiduciary of his finding or findings. If the situation so found by the Commissioner shall not be corrected to his satisfaction within 60 days after receipt of such notice, the Commissioner at the termination of said 60 days may take possession and control of the corporate fiduciary, its assets, and assets held for beneficiaries of its fiduciary obligations, as in this Act provided for the purpose of examination, reorganization or liquidation through receivership.

(b) If, in addition to a finding as provided in subsection (a) of this Section, the Commissioner shall be of the opinion and shall find that an emergency exists which may result in serious losses to the beneficiaries of fiduciary relationships with the corporate fiduciary, he may, in his discretion, without having given the notice provided for in subsection (a) of this Section, and whether or not proceedings under subsection (a) of this Section have been instituted or are then pending, forthwith take possession and control of the corporate fiduciary and its assets for the purpose of examination, reorganization or liquidation through receivership.
(Source: P.A. 92-483, eff. 8-23-01.)

(205 ILCS 620/6-3) (from Ch. 17, par. 1556-3)
Sec. 6-3. The Commissioner may take possession and control of a corporate fiduciary, its assets, and assets held for the beneficiaries of its fiduciary obligations by posting upon the premises of each office at which it transacts its business as a corporate fiduciary a notice reciting that he is assuming possession pursuant to this Act, and the time when his possession shall be deemed to commence.
(Source: P.A. 85-858.)

(205 ILCS 620/6-4) (from Ch. 17, par. 1556-4)
Sec. 6-4. Judicial proceedings; examination.
(a) Promptly after taking possession and control of a corporate fiduciary, the Commissioner shall file a copy of the notice posted upon the premises in the circuit court in the county in which the corporate fiduciary is located, which cause shall be entered as a court action upon the dockets of such court under the name and style of "In the matter of the possession and control of the Commissioner of Banks and Real Estate of ......" (inserting the name of such corporate fiduciary). If the Commissioner determines (which determination may be made at the time of, or at any time subsequent to, his taking possession and control of a corporate fiduciary) that no practical possibility exists to reorganize the corporate fiduciary after reasonable efforts have been made, the Commissioner, represented by the Attorney General shall also file a complaint, if he has not already done so under Section 58 of the Illinois Banking Act, as now or hereafter amended, for the appointment of a receiver or such other proceeding as is appropriate under the circumstances. The court where the cause is docketed shall be vested with jurisdiction to hear and determine all issues and matters pertaining to or connected with the Commissioner's possession and control of such corporate fiduciary as provided in this Act, and such further issues and matters pertaining to or connected with the Commissioner's possession and control as may be submitted to such court for its adjudication by the Commissioner.
(b) The Commissioner, upon taking possession and control of a corporate fiduciary, may, and, if he has not previously done so, shall, immediately upon filing a complaint for dissolution, make an examination of the affairs of the corporate fiduciary or appoint a corporate fiduciary or other suitable person to make the examination as the Commissioner's agent. The examination shall be conducted in accordance with and pursuant to the authority granted under Section 5-2 of this Act, and the corporate fiduciary or other suitable person conducting the examination shall have and may exercise on behalf of the Commissioner all of the powers and authority granted to the Commissioner thereunder. The report of examination shall, to the extent reasonably possible, identify those governing instruments with specific instructions concerning the appointment of a successor fiduciary. A copy of the report shall be filed in any dissolution proceeding filed by the Commissioner. The reasonable fees and necessary expenses of the examining corporate fiduciary or other suitable person, as approved by the Commissioner or as recommended by the Commissioner and approved by the court if a dissolution proceeding has been filed, shall be borne by the subject corporate fiduciary and shall have the same priority for payment as the reasonable and necessary expenses of the Commissioner in conducting an examination.
As soon as reasonably can be done, the Commissioner, if he deems it advisable, shall seek the advice and instruction of the court concerning the removal of the corporate fiduciary as to all of its fiduciary accounts and the appointment of a successor fiduciary (which may be the examining corporate fiduciary) to take over and administer all of the fiduciary accounts being administered by the trust department of the corporate fiduciary. The corporate fiduciary or other suitable person appointed to make the examination shall make a proper accounting, in the manner and scope as determined by the Commissioner to be practical and advisable under the circumstances, on behalf of the trust department of the corporate fiduciary and no guardian ad litem need be appointed to review the accounting.
(Source: P.A. 89-508, eff. 7-3-96.)

(205 ILCS 620/6-5) (from Ch. 17, par. 1556-5)
Sec. 6-5. When the Commissioner has taken possession and control of a corporate fiduciary and its assets, he shall be vested with the full powers of management and control, including but not limited to, the following:
(1) The power to continue or to discontinue the business;
(2) The power to stop or to limit the payment of its obligations;
(3) The power to collect and to use its assets and to give valid receipts and acquittances therefor;
(4) The power to employ and to pay any necessary assistants;
(5) The power to execute any instrument in the name of the corporate fiduciary;
(6) The power to commence, defend and conduct in its name any action or proceeding in which it may be a party;
(7) The power, upon the order of the court, to sell and convey its assets in whole or in part, and to sell or compound bad or doubtful debts upon such terms and conditions as may be fixed in such order;
(8) The power, upon the order of the court, to make and to carry out agreements with other corporate fiduciaries, financial institutions or with the United States or any agency thereof, for the payment or assumption of the corporate fiduciaries liabilities, in whole or in part, and to transfer assets and to make guaranties, in whole or in part, and to transfer assets and to make guaranties in connection therewith;
(9) The power, upon the order of the court, to borrow money in the name of the corporate fiduciary and to pledge its assets as security for the loan;
(10) The power to terminate his possession and control by restoring the corporate fiduciary to its board of directors;
(11) The power to reorganize the corporate fiduciary as provided in this Act;
(12) The power to appoint a receiver which may be the Office of the Commissioner, a corporate fiduciary or another suitable person and to order liquidation of the corporate fiduciary as provided in this Act; and
(13) The power, upon the order of the court and without the appointment of a receiver, to determine that the corporate fiduciary has been closed for the purpose of liquidation without adequate provision being made for payment of its fiduciary obligations, and thereupon the corporate fiduciary shall be deemed to have been closed on account of inability to meet its obligations to its beneficiaries.
(Source: P.A. 86-754.)

(205 ILCS 620/6-6) (from Ch. 17, par. 1556-6)
Sec. 6-6. Upon taking possession, the Commissioner shall make an examination of the condition of the corporate fiduciary, an inventory of the assets and unless the time shall be extended by order of the court or, unless the Commissioner shall have otherwise settled the affairs of a corporate fiduciary pursuant to the provisions of this Act, within 30 days from the time of taking possession and control of the corporate fiduciary for the purpose of examination, reorganization or liquidation through receivership, the Commissioner shall either terminate his possession and control by restoring the corporate fiduciary to its board of directors or appoint a receiver which may be the Office of the Commissioner, a corporate fiduciary or another suitable person and order the liquidation of the corporate fiduciary as provided in this Act. All necessary and reasonable expenses of the Commissioner's possession and control and of its reorganization shall be a priority claim and shall be borne by the corporate fiduciary and may be paid by the Commissioner from its own assets as distinguished from those of beneficiaries of fiduciary relations.
(Source: P.A. 86-754.)

(205 ILCS 620/6-7) (from Ch. 17, par. 1556-7)
Sec. 6-7. If the Commissioner takes possession and control of a corporate fiduciary and its assets, or appoints a receiver which may be the Office of the Commissioner, a corporate fiduciary or another suitable person for the purpose of so doing, any period of limitation fixed by a statute or agreement which would otherwise expire on a claim or right of action of the corporate fiduciary, on its own behalf or on behalf of a beneficiary in any of its fiduciary capacities, or upon which an appeal must be taken or a pleading or other document must be filed by the corporate fiduciary in any pending action or proceeding shall be tolled until 6 months after the commencement of such possession and no judgment, lien, levy, attachment or other similar legal process shall be enforced upon or satisfied in whole or in part from any asset of the corporate fiduciary or from any asset of a beneficiary of any of its fiduciary capacities while it is in the possession of the Commissioner or receiver, except upon the order of the court.
(Source: P.A. 86-754.)

(205 ILCS 620/6-7.1) (from Ch. 17, par. 1556-7.1)
Sec. 6-7.1. If the Commissioner appoints a receiver to take possession and control of the assets of the beneficiaries of such fiduciary relations, for the purpose of holding such assets as fiduciary for the benefit of such beneficiaries pending the winding up of the affairs of the corporate fiduciary being liquidated and the appointment of a successor fiduciary or fiduciaries for such beneficiaries, any period of limitation fixed by statute, rule of court or agreement which would otherwise expire on a claim or right of action in favor of or against the beneficiary of such fiduciary relations, or upon which an appeal must be taken or a pleading or other document which must be filed by a corporate fiduciary on behalf of a beneficiary in any pending action or proceeding shall be tolled for a period of 6 months after the appointment of a receiver, and no judgment, lien, levy, attachment or other similar legal process shall be enforced upon or satisfied in whole or in part from any asset of the beneficiary of such fiduciary relations while it is in the possession of such receiver, except upon the order of the court.
(Source: P.A. 86-754.)

(205 ILCS 620/6-8) (from Ch. 17, par. 1556-8)
Sec. 6-8. The Commissioner, while in possession and control of a corporate fiduciary may propose a reorganization plan, which plan may be amended from time to time because of changes in circumstances, if he finds:
(1) The plan is feasible and fair to all classes of beneficiaries, creditors and stockholders.
(2) The face amount of the interest accorded to any class of creditors or stockholders under the plan does not exceed the value of the assets upon liquidation less the full amount of the claims of all prior classes, subject, however, to any fair adjustment for new capital that any class will pay in under the plan.
(3) The plan assures the removal of any director, officer or employee responsible for any unsound or unlawful action or the existence of an unsound condition.
(4) Any merger or consolidation provided by the plan conforms to the requirements of this Act.
(5) Any reorganized corporate fiduciary provided by the plan conforms to the requirements of this Act for the organization of a corporate fiduciary.
(Source: P.A. 85-1402.)

(205 ILCS 620/6-9) (from Ch. 17, par. 1556-9)
Sec. 6-9. If the Commissioner determines at any time that no reasonable possibility exists for the corporate fiduciary to be reorganized after reasonable efforts have been made, and that it should be liquidated through receivership, he shall appoint a receiver. The Commissioner may require of the receiver such bond and security as the Commissioner deems proper. The Commissioner, represented by the Attorney General, shall file a complaint for the dissolution or winding up of the affairs of such corporate fiduciary in a court of the county where the principal office of such corporate fiduciary is located and shall cause notice to be given in a newspaper of general circulation once each week for four consecutive weeks that persons who may have claims against the corporate fiduciary present them to the receiver and to make legal proof thereof and notifying all such persons and all to whom it may concern of the filing of a complaint for the dissolution or winding up of the affairs of the corporate fiduciary and stating the name and location of said court. All persons who may have claims against the assets of such corporate fiduciary, as distinguished from the assets of the beneficiaries of such fiduciary relations, and the receiver to whom such persons have presented their claims may present them to the clerk of such court, and the allowance or disallowance of such claims by said court in connection with such proceedings shall be deemed an adjudication in a court of competent jurisdiction.
(Source: P.A. 86-754.)

(205 ILCS 620/6-10) (from Ch. 17, par. 1556-10)
Sec. 6-10. The receiver for a corporate fiduciary, under the direction of the Commissioner, shall have the power and authority and is charged with the duties and responsibilities as follows:
(1) To take possession of, and for the purpose of the receivership, the title to the books, records and assets of every description of the corporate fiduciary.
(2) To proceed to collect all debts, dues and claims belonging to the corporate fiduciary.
(3) To file with the Commissioner a copy of each report which he makes to the court, together with such other reports and records as the Commissioner may require.
(4) The receiver shall have authority to sue and defend in the receiver's own name and with respect to the affairs, assets, claims, debts and chooses in action of the corporate fiduciary.
(5) The receiver shall have authority, and it shall be the receiver's duty, to surrender to the customers of such corporate fiduciary, when requested in writing directed to the receiver by such customers, the assets, private papers and valuables left with the corporate fiduciary for safekeeping, under a custodial or agency agreement, upon satisfactory proof of ownership.
(6) As soon as can reasonably be done, the receiver shall resign on behalf of the corporate fiduciary, all trusteeships, guardianships, and all appointments as executor and administrator, or as custodian under the Illinois Uniform Transfers to Minors Act, as now or hereafter amended, or as fiduciary under custodial or agency agreements or under the terms of any other written agreement or court order whereunder the corporate fiduciary is holding property in a fiduciary capacity for the benefit of another person, making in each case, from the records and documents available to the receiver, a proper accounting, in the manner and scope as determined by the Commissioner to be practical and advisable under the circumstances, on behalf of the corporate fiduciary. The receiver, prior to resigning, shall cause a successor trustee or fiduciary to be appointed pursuant to the terms set forth in the governing instrument or pursuant to the provisions of the Trusts and Trustees Act, as now or hereafter amended, if applicable, then the receiver shall make application to the court having jurisdiction over the liquidation or winding up of the corporate fiduciary, for the appointment of a successor. The receiver, if a corporate fiduciary, shall not be disqualified from acting as successor trustee or fiduciary if appointed under the terms of the governing instrument, by court order or by the customer of the corporate fiduciary whose affairs are being liquidated or wound up and, in such case, no guardian ad litem need be appointed to review the accounting of the receiver unless the beneficiaries or customers of the corporate fiduciary so request in writing.
(7) The receiver shall have authority to redeem or take down collateral hypothecated by the corporate fiduciary to secure its notes and other evidence of indebtedness whenever the Commissioner deems it to be in the best interest of the creditors of the corporate fiduciary and directs the receiver so to do.
(8) Whenever the receiver shall find it necessary in the receiver's opinion to use and employ money of the corporate fiduciary, in order to protect fully and benefit the corporate fiduciary, by the purchase or redemption of any property, real or personal, in which the corporate fiduciary may have any rights by reason of any bond, mortgage, assignment, or other claim thereto, the receiver may certify the facts together with the receiver's opinions as to the value of the property involved, and the value of the equity the corporate fiduciary may have in the property to the Commissioner, together with a request for the right and authority to use and employ so much of the money of the corporate fiduciary as may be necessary to purchase the property, or to redeem the same from a sale if there was a sale, and if such request is granted, the receiver may use so much of the money of the corporate fiduciary as the Commissioner may have authorized to purchase said property at such sale.
(9) The receiver shall deposit daily all monies collected by the receiver in any State or national bank selected by the Commissioner, who may require (and the bank so selected may furnish) of such depository satisfactory securities or satisfactory surety bond for the safekeeping and prompt payment of the money so deposited. The deposits shall be made in the name of the Commissioner in trust for the receiver and be subject to withdrawal upon the receiver's order or upon the order of such persons as the Commissioner may designate. Such monies may be deposited without interest, unless otherwise agreed. However, if any interest was paid by such depository, it shall accrue to the benefit of the particular trust or fiduciary account to which the deposit belongs. Except as otherwise directed by the Commissioner, notwithstanding any other provision of this paragraph, the receiver's investment and other powers shall be those under the governing instrument or under the Trusts and Trustees Act, as now or hereafter amended, and shall include the power to pay out income and principal in accordance with the terms of the governing instrument.
(10) The receiver shall do such things and take such steps from time to time under the direction and approval of the Commissioner as may reasonably appear to be necessary to conserve the corporate fiduciary's assets and secure the best interests of the creditors of the corporate fiduciary.
(11) The receiver shall record any judgment of dissolution entered in a dissolution proceeding and thereupon turn over to the Commissioner a certified copy thereof, together with all books of accounts and ledgers of such corporate fiduciary for preservation, as distinguished from the books of accounts and ledgers of the corporate fiduciary relating to the assets of the beneficiaries of such fiduciary relations, all of which books of accounts and ledgers shall be turned over by the receiver to the successor trustee or fiduciary.
(12) The receiver may cause all assets of the beneficiaries of such fiduciary relations to be registered in the name of the receiver or in the name of the receiver's nominee.
(13) The receiver shall have a reasonable period of time in which to review all of the trust accounts, executorships, administrationships, guardianships, or other fiduciary relationships, in order to ascertain that the investments by the corporate fiduciary of the assets of such trust accounts, executorships, administrationships, guardianships or other fiduciary relationships comply with the terms of the governing instrument, the prudent person rule governing the investment of such funds, or any other law regulating the investment of such funds.
(14) For its services in administering the trusts and other fiduciary accounts of the corporate fiduciary during the period of winding up the affairs of the corporate fiduciary, the receiver shall be entitled to be reimbursed for all costs and expenses incurred by the receiver and shall also be entitled to receive out of the assets of the individual fiduciary accounts being administered by the receiver during the period of winding up the affairs of the corporate fiduciary and prior to the appointment of a successor trustee or fiduciary, the usual and customary fees charged by the receiver in the administration of its own fiduciary accounts or reasonable fees approved by the Commissioner.
(15) The receiver, during its administration of the trusts and other fiduciary accounts of the corporate fiduciary during the winding up of the affairs of the corporate fiduciary, shall have all of the powers which are vested in trustees under the terms and provisions of the Trusts and Trustees Act, as now or hereafter amended.
(16) Upon the appointment of a successor trustee or fiduciary, the receiver shall deliver to such successor trustee or fiduciary all of the assets belonging to the individual trust or fiduciary account as to which the successor trustee or fiduciary succeeds, and the receiver shall thereupon be relieved of any further duties or obligations with respect thereto.
(Source: P.A. 90-655, eff. 7-30-98.)

(205 ILCS 620/6-11) (from Ch. 17, par. 1556-11)
Sec. 6-11. Upon the order of the court wherein the Commissioner's complaint for the dissolution or winding up of the affairs of the corporate fiduciary was filed, the receiver for the corporate fiduciary shall have the power and authority and is charged with the duties and responsibilities as follows:
(1) The receiver may sell and compound all bad and doubtful debts on such terms as the court shall direct.
(2) The receiver may sell the real and personal property of the corporate fiduciary, as distinguished from the real and personal property of the beneficiaries of such fiduciary relations, on such terms as the court shall direct.
(3) The receiver may petition the court for the authority to borrow money, and to pledge the assets of the corporate fiduciary as security therefor, whereupon the practice and procedure shall be as follows:
(a) Upon the filing of such petition the court shall set a date for the hearing of such petition and shall prescribe the form and manner of the notice to be given to the officers, stockholders, creditors and other persons interested in such corporate fiduciary.
(b) Upon such hearing, any officer, stockholder, creditor or person interested shall have the right to be heard.
(c) If the court grants such authority, then the receiver may borrow money and issue evidences of indebtedness therefor, and may secure the payment of such loan by the mortgage, pledge, transfer in trust or hypothecation of any or all property and assets of such corporate fiduciary, whether real, personal, or mixed, superior to any charge thereon for the expenses of liquidation.
(d) Such loan may be obtained in such amounts upon such terms and conditions, and with provisions for repayment as may be deemed necessary or expedient.
(e) Such loan may be obtained for the purpose of facilitating liquidation, protecting or preserving the assets, expediting the making of distributions to depositors and other creditors, providing for the expenses of administration and liquidation, aiding in the reopening or reorganization of such corporate fiduciary or its merger or consolidation with another corporate fiduciary, or in the sale of its assets.
(f) The receiver shall be under no personal obligation to repay any such loan and shall have authority to take any action necessary or proper to consummate such loan and to provide for the repayment thereof, and may, when required, give bond for the faithful performance of all undertakings in connection therewith.
(g) Prior to petitioning the court for authority to make any such loan, the receiver may make application for or negotiate any loan subject to obtaining an order of the court approving the same.
(4) The receiver may make and carry out agreements with other corporate fiduciaries, banks, or with the United States or any agency thereof for the payment or assumption of the corporate fiduciary's liabilities, in whole or in part, and the receiver may transfer assets and make guaranties in connection therewith.
(5) After the expiration of 4 weeks after the first publication of the Commissioner's notice as provided in Section 6-9, the receiver shall file with the court a correct list of all creditors of the corporate fiduciary, as shown by its books, who have not presented their claims and the amount of their respective claims after allowing all just credits, deductions and set-offs as shown by the books of the corporate fiduciary. Such claims so filed shall be deemed proven, unless objections are filed thereto by a party or parties interested therein within such time as is fixed by the court.
(6) At the termination of the receiver's administration, the receiver shall petition the court for the entry of a judgment of dissolution. After a hearing upon such notice as the court may prescribe, the court may enter a judgment of dissolution whereupon the corporate fiduciary's corporate existence shall be terminated and the receivership concluded.
(Source: P.A. 86-754.)

(205 ILCS 620/6-12) (from Ch. 17, par. 1556-12)
Sec. 6-12. The receiver shall serve at the pleasure of the Commissioner and upon the death, inability to act, resignation or removal by the Commissioner of a receiver, the Commissioner may appoint a successor and upon such appointment all rights and duties of the predecessor shall at once devolve upon such appointee.
(Source: P.A. 85-1402.)

(205 ILCS 620/6-13) (from Ch. 17, par. 1556-13)
Sec. 6-13. All expenses of a receivership, including reasonable receiver's and attorney's fees, approved by the Commissioner, shall be paid out of the assets of the corporate fiduciary. All expenses of any preliminary or other examination into the condition of any such corporate fiduciary or receivership, and all expenses incident to and in connection with the possession and control of the corporate fiduciary and its assets for the purpose of examination, reorganization or liquidation through receivership shall be paid out of the assets of such corporate fiduciary. The payment herein authorized may be made by the Commissioner with monies and property of the corporate fiduciary in his or her possession and control and shall have priority over all claims but shall not give rise to a claim against properties held by the corporate fiduciary in a fiduciary capacity. If monies and property of the corporate fiduciary are insufficient to pay such expenses, they may be paid from the Corporate Fiduciary Receivership account in the Bank and Trust Company Fund established pursuant to Section 5-10 of this Act.
(Source: P.A. 86-754; 86-952; 86-1028.)

(205 ILCS 620/6-13.5)
Sec. 6-13.5. Pledging requirements.
(a) The Commissioner may require a trust company holding a certificate of authority under this Act to pledge to the Commissioner securities or a surety bond which shall run to the Commissioner in an amount, not to exceed $2,000,000, that the Commissioner deems appropriate for costs associated with the receivership of the trust company. In the event of a receivership of a trust company, the Commissioner may, without regard to any priorities, preferences, or adverse claims, reduce the pledged securities or the surety bond to cash and, as soon as practicable, utilize the cash to cover costs associated with the receivership.
(b) If the trust company chooses to pledge securities to satisfy the provisions of this Section, the securities shall be held at a depository institution or a Federal Reserve Bank approved by the Commissioner. The Commissioner may specify the types of securities that may be pledged in accordance with this Section. Any fees associated with holding such securities shall be the responsibility of the trust company.
(c) If the trust company chooses to purchase a surety bond to satisfy the provisions of this Section, the bond shall be issued by a bonding company, approved by the Commissioner, that is authorized to do business in this State and that has a rating in one of the 3 highest grades as determined by a national rating service. The bond shall be in a form approved by the Commissioner. The trust company may not obtain a surety bond from any entity in which the trust company has a financial interest.
(Source: P.A. 97-492, eff. 1-1-12.)

(205 ILCS 620/6-14) (from Ch. 17, par. 1556-14)
Sec. 6-14. From time to time during receivership the Commissioner shall make and pay from monies of the corporate fiduciary a ratable dividend on all claims as may be proved to his or her satisfaction or adjudicated by the court. After one year from the entry of a judgment of dissolution, all unclaimed dividends shall be remitted to the State Treasurer in accordance with the Revised Uniform Unclaimed Property Act, as now or hereafter amended, together with a list of all unpaid claimants, their last known addresses and the amounts unpaid.
(Source: P.A. 100-22, eff. 1-1-18.)

(205 ILCS 620/6-15) (from Ch. 17, par. 1556-15)
Sec. 6-15. Whenever the Commissioner shall have taken possession and control of a corporate fiduciary and its assets for the purpose of examination, reorganization or liquidation through receivership, or whenever the Commissioner shall have appointed a receiver for a corporate fiduciary and filed a complaint for the dissolution or for the winding up of the affairs of a corporate fiduciary, and the corporate fiduciary denies the grounds for such actions, it may at any time within 10 days apply to the Circuit Court of Sangamon County, Illinois, to enjoin further proceedings in the premises; and such court shall cite the Commissioner to show cause why further proceedings should not be enjoined, and if the court shall find that such grounds do not exist, the court shall make an order enjoining the Commissioner and any receiver acting under his direction from all further proceedings on account of such alleged grounds.
(Source: P.A. 85-858.)



Article VII - Voluntary Liquidation

(205 ILCS 620/Art. VII heading)

(205 ILCS 620/7-1) (from Ch. 17, par. 1557-1)
Sec. 7-1. Voluntary liquidation; procedure. Any corporate fiduciary which desires to retire from business under this Act, shall furnish to the Commissioner satisfactory evidence of its release and discharge from all the obligations and trusts hereinbefore provided for, whereupon the Commissioner shall revoke the certificate of authority of such corporate fiduciary.
(Source: P.A. 89-364, eff. 8-18-95.)



Article VIII - Offenses and Penalties

(205 ILCS 620/Art. VIII heading)

(205 ILCS 620/8-1) (from Ch. 17, par. 1558-1)
Sec. 8-1. False statements. It is unlawful for any officer, director, employee, or agent of any corporate fiduciary subject to examination by the Commissioner or any person filing an application or submitting information in connection with an application to the Commissioner to willfully and knowingly subscribe to or make, or cause to be made, any false statement or false entry with intent to deceive any person or persons authorized to examine into the affairs of the corporate fiduciary or applicant or with intent to deceive the Commissioner or his administrative officers in the performance of their duties under this Act. A person who violates this Section is guilty of a Class 3 felony.
(Source: P.A. 92-485, eff. 8-23-01.)

(205 ILCS 620/8-2)
Sec. 8-2. Reliance on Commissioner. No corporate fiduciary or other person shall be liable under this Act for any act done or omitted in good faith in conformity with any rule, interpretation, or opinion issued by the Commissioner of Banks and Real Estate, notwithstanding that after the act or omission has occurred, the rule, opinion, or interpretation upon which reliance is placed is amended, rescinded, or determined by judicial or other authority to be invalid for any reason.
(Source: P.A. 90-161, eff. 7-23-97.)



Article IX - Miscellaneous Provisions

(205 ILCS 620/Art. IX heading)

(205 ILCS 620/9-1)
Sec. 9-1. (Repealed).
(Source: P.A. 90-301, eff. 8-1-97. Repealed by P.A. 97-492, eff. 1-1-12.)

(205 ILCS 620/9-2)
Sec. 9-2. (Repealed).
(Source: P.A. 90-301, eff. 8-1-97. Repealed by P.A. 97-492, eff. 1-1-12.)

(205 ILCS 620/9-3)
Sec. 9-3. (Repealed).
(Source: P.A. 85-858. Repealed by P.A. 97-492, eff. 1-1-12.)

(205 ILCS 620/9-4)
Sec. 9-4. (Repealed).
(Source: P.A. 85-858. Repealed by P.A. 97-492, eff. 1-1-12.)

(205 ILCS 620/9-5) (from Ch. 17, par. 1559-5)
Sec. 9-5. Applicability of other Acts by reference. Corporate fiduciaries subject to the provisions of this Act shall continue to be subject to the provisions of other Acts which govern actions of trustees including, but not limited to:
(a) "An Act to provide for the appointment of successor trustees in land trust agreements", approved August 13, 1965, as amended.
(b) "An Act to require disclosure, under certification of perjury, of all beneficial interests in real property held in a land trust, in certain cases", approved September 21, 1973, as amended.
(c) "An Act in relation to land trusts and the power and authority of trustees of land trusts to deal with trust property", approved August 6, 1982, as amended.
(d) "An Act concerning the powers of corporations authorized to accept and execute trusts, to register and hold securities of fiduciary accounts in bulk and to deposit same with a depository", approved September 1, 1972, as amended.
(e) the "Common Trust Fund Act", approved July 29, 1943, as amended.
(f) the "Trusts and Trustees Act", approved September 10, 1973, as amended.
(g) "An Act concerning liability for participation in breaches of fiduciary obligations", approved July 7, 1931, as amended.
(Source: P.A. 85-858.)

(205 ILCS 620/9-6)
Sec. 9-6. Audits.
(a) At least once in each calendar year a trust company must cause its books and records to be audited by an independent licensed public accountant. The Commissioner may prescribe the scope of the audit within generally accepted audit principles and standards.
(b) The independent licensed public accountant shall provide a written audit report to the trust company's board of directors or to a committee appointed by the trust company's board of directors. If the audit report is given to a committee appointed by the trust company's board of directors, the committee shall, within 30 days after the date of receipt of the audit report, provide the board of directors with a written summary of the audit findings as detailed in the audit report. The trust company's board of directors shall file with the Commissioner a copy of any written summary of the audit findings provided to the board pursuant to this subsection within 45 days after receipt by the board of the written summary.
(c) The trust company's board of directors or committee appointed by the board of directors shall cause a copy of the audit report to be filed directly by the independent licensed public accountant with the Commissioner within 45 days after the audit report is issued.
(d) A trust company that is directly or indirectly owned by a bank holding company, a financial holding company, or a savings and loan holding company shall be deemed to be in compliance with the provisions of subsections (a) through (c) of this Section if the bank holding company, financial holding company, or savings and loan holding company obtains an audit by an independent licensed public accountant that includes the trust company and meets the standards of subsection (a) and, within 45 days after the audit report is issued, the bank holding company, financial holding company, or savings and loan holding company causes the independent licensed public accountant to directly file with the Commissioner the provisions of the audit report relating to the trust company.
(Source: P.A. 92-485, eff. 8-23-01; 92-685, eff. 7-16-02.)






205 ILCS 625/ - Illinois Trust and Payable on Death Accounts Act.

(205 ILCS 625/1) (from Ch. 17, par. 2131)
Sec. 1. This Act may be cited as the "Illinois Trust and Payable on Death Accounts Act".
(Source: P.A. 84-461.)

(205 ILCS 625/2) (from Ch. 17, par. 2132)
Sec. 2. Definitions. As used in this Act, the following words have the meanings ascribed to them as set forth herein:
(a) "Institution" includes any bank as defined in Section 2 of the Illinois Banking Act, any association as defined in Section 1-10.03 of the Illinois Savings and Loan Act, any insured savings bank as defined in Section 1007.75 of the Savings Bank Act, or any credit union as defined in Section 1.1 of the Illinois Credit Union Act, and similar federal institutions.
(b) "Account" includes any account, deposit, certificate of deposit, withdrawable capital account or credit union share in any institution.
(c) "Beneficiary" includes a natural person who is living, a trust, a corporation, a charitable organization, or any other entity that maintains a lawful existence under the state or federal authority pursuant to which it was organized.
(Source: P.A. 96-1151, eff. 7-21-10.)

(205 ILCS 625/3) (from Ch. 17, par. 2133)
Sec. 3. Trust Account Incidents. If one or more persons opening or holding an account sign an agreement with the institution providing that the account shall be held in the name of a person or persons designated as trustee or trustees for one or more designated beneficiaries, the account and any balance therein which exists from time to time shall be held as a trust account and unless otherwise agreed in writing between the person or persons opening or holding the account and the institution:
(a) If two or more persons are designated trustees of the account, as between them they shall hold the account and all balances therein which exist from time to time as joint tenants with right of survivorship and not as tenants in common;
(b) Any trustee during his or her lifetime may change any of the designated beneficiaries without the knowledge or consent of the other trustees or the beneficiaries by a written instrument accepted by the institution;
(c) Any trustee may make additional deposits to and withdraw any part or all of the account at any time without the knowledge or consent of the other trustees or the beneficiaries, subject to the bylaws and regulations of the institution, and all withdrawals shall constitute a revocation of the agreement as to the amount withdrawn; and
(d) Upon the death of the last surviving trustee the designated beneficiary (i) who is then living, if the beneficiary is a natural person, or (ii) that maintains a lawful existence under the state or federal authority pursuant to which it was organized, if the beneficiary is not a natural person, shall be the sole holder of the account, unless more than one beneficiary is named and then living or in existence, in which case said beneficiaries shall hold the account in equal shares as tenants in common. If no beneficiary is then living or in existence, the proceeds shall vest in the estate of the last surviving trustee.
(Source: P.A. 96-1151, eff. 7-21-10.)

(205 ILCS 625/4) (from Ch. 17, par. 2134)
Sec. 4. Payable on Death Account Incidents. If one or more persons opening or holding an account sign an agreement with the institution providing that on the death of the last surviving person designated as holder the account shall be paid to or held by one or more designated beneficiaries, the account, and any balance therein which exists from time to time, shall be held as a payment on death account and unless otherwise agreed in writing between the person or persons opening or holding the account and the institution:
(a) Any holder during his or her lifetime may change any of the designated beneficiaries to own the account at the death of the last surviving holder without the knowledge or consent of any other holder or the designated beneficiaries by a written instrument accepted by the institution;
(b) Any holder may make additional deposits to and withdraw any part or all of the account at any time without the knowledge or consent of any other holder or the designated beneficiaries to own the account at the death of the last surviving holder, subject to the bylaws and regulations of the institution, and all withdrawals shall constitute a revocation of the agreement as to the amount withdrawn; and
(c) Upon the death of the last surviving holder of the account, the beneficiary designated to be the owner of the account (i) who is then living, if the beneficiary is a natural person, or (ii) that maintains a lawful existence under the state or federal authority pursuant to which it was organized, if the beneficiary is not a natural person, shall be the sole owner of the account, unless more than one beneficiary is so designated and then living or in existence, in which case those beneficiaries shall hold the account in equal shares as tenants in common with no right of survivorship as between those beneficiaries. If no beneficiary designated as the owner of the account on the death of the last surviving holder is then living or in existence, the proceeds shall vest in the estate of the last surviving holder of the account.
(Source: P.A. 96-1151, eff. 7-21-10.)

(205 ILCS 625/5) (from Ch. 17, par. 2135)
Sec. 5. Release. Any payments made by an institution in compliance with this Act prior to the receipt of notice of an adverse claim or a restraining order shall be a complete discharge of the institution's obligations as to the amount so paid, and the institution shall, to the extent of each such payment, be released from all claims of any person claiming an interest in the account for such payment so made.
(Source: P.A. 84-461.)

(205 ILCS 625/10)
Sec. 10. Distribution by institution. Upon the death of the last surviving trustee or holder of the account, the institution that maintains the account shall distribute the proceeds to the beneficiary or beneficiaries designated in the agreement controlling the account without further liability. No institution, however, shall be required to distribute the account proceeds until the institution receives (i) legal evidence of death of all trustees or holders of the account, (ii) identification from each beneficiary then living, or business records evidencing the lawful existence and parties authorized to collect on behalf of each beneficiary not a natural person, and (iii) written direction from each beneficiary to close the account and distribute the proceeds in a form acceptable to the institution. If the institution, in its discretion, is unable to identify one or more beneficiaries, or cannot determine the lawful existence of any beneficiary, or cannot determine a party authorized to collect on behalf of any beneficiary, or if conflicting claims to the account are made by the beneficiaries or other interested parties, then the institution may refuse to distribute the proceeds, without liability to any beneficiary or other party, until the institution receives a determination of ownership by a court of appropriate jurisdiction.
(Source: P.A. 96-1151, eff. 7-21-10.)

(205 ILCS 625/15)
Sec. 15. Application of amendments. Section 10 and the other changes to this Act made by this amendatory Act of the 96th General Assembly apply to all accounts subject to this Act regardless of the date of execution of the agreement controlling the account.
(Source: P.A. 96-1151, eff. 7-21-10.)



205 ILCS 630/ - Promissory Note and Bank Holiday Act. (Part 3)

(205 ILCS 630/17) (from Ch. 17, par. 2201)
Sec. 17. Holidays.
(a) The following days shall be legal holidays in the State of Illinois upon which day a bank may, but is not required to, remain closed:
the first day of January (New Year's Day);
the third Monday in January (observance of Martin Luther King, Jr.'s birthday);
the twelfth day in February (Abraham Lincoln's birthday);
the third Monday in February (Presidents Day);
the first Monday in March (observance of Casimir Pulaski's birthday);
the Friday preceding Easter Sunday (Good Friday);
the last Monday of May (Memorial Day);
the fourth day of July (Independence Day);
the first Monday in September (Labor Day);
the second Monday in October (Columbus Day);
the eleventh day of November (Veterans' Day);
the fourth Thursday in November (Thanksgiving Day);
the twenty-fifth day in December (Christmas Day);
the days upon which the general elections for members of the House of Representatives are held, and any day proclaimed by the Governor of this State as a legal holiday. From 12 o'clock noon to 12 o'clock midnight of each Saturday shall be considered a half holiday. In addition to such holidays and half-holidays, a bank may select one day of the week to remain closed, as provided in subsection (b) of this Section.
(b) Any bank doing business within this State may select any one day of the week to remain closed on a regular basis upon adoption of a resolution by the board of directors of such bank designating the day selected and upon filing and publishing a copy of such resolution as hereinafter required. Any such resolution shall be deemed effective for the purpose of this Section only when a copy thereof, certified by an officer having charge of the records of such bank, is filed with the Recorder of the county in which such bank is located and published once each week for 3 successive weeks in a newspaper of general circulation in such county. Such publication shall be accomplished by, and at the expense of, the bank, and the bank shall submit to the Commissioner of Banks and Real Estate such evidence of the publication as the Commissioner shall deem appropriate. Any such selection shall remain in full force and effect until a copy of the later resolution of the board of directors of such bank, certified in like manner, terminating or altering any such prior selection shall be filed and published in the same manner as such prior resolution.
(c) If an occasion arises when a state bank wishes to remain closed on a particular day, other than a day on which the bank has selected to remain closed on a regular basis as provided in this Section, such state bank may remain closed on such an occasion after first sending to the Commissioner a copy of a resolution adopted by the board of directors authorizing the bank to remain closed on such occasion and notice of the intent to remain closed on such occasion shall be conspicuously posted in the lobby of the main banking office and any branches of such bank for at least 3 weeks in advance of such occasion. Any day which any bank doing business within the State shall select to remain closed pursuant to this Section shall, with respect to such bank, be treated and considered as a Sunday.
(d) All legal holidays, the half holidays and any day selected by a bank doing business within the State to remain closed, shall, for all purposes whatsoever, as regards the presenting for payment or acceptance, the maturity and protesting and giving of notice of the dishonor of bills of exchange, bank checks and promissory notes and other negotiable or commercial paper or instrument, be treated and considered as a Sunday. When any such holidays fall on Sunday, the Monday next following shall be held and considered such holiday. All notes, bills, drafts, checks or other evidence of indebtedness, falling due or maturing on either of such days, shall be deemed as due or maturing upon the day following, and when 2 or more of these days come together, or immediately succeeding each other, then such instruments, paper or indebtedness shall be deemed as due or having matured on the day following the last of such days.
(e) Any act authorized, required or permitted to be performed at or by or with respect to any bank doing business within the State on a day which it has selected to remain closed under this Section may be so performed on the next succeeding business day and no liability or loss of rights of any kind shall result from such delay.
(f) Nothing in this Act shall in any manner affect the validity of, or render void or voidable, the payment, certification, or acceptance of a check or other negotiable instrument, or any other transaction by a bank in this State, because done or performed on any Saturday, Sunday, holiday, or any day selected by a bank to remain closed, or during any time other than regular banking hours; but no bank in this State, which by law or custom is entitled to remain open or to close for the whole or any part of any day selected by it to remain open or to close, is compelled to close, or to remain open for the transaction of business or to perform any of the acts or transactions aforesaid except at its own option.
(Source: P.A. 89-508, eff. 7-3-96; 89-567, eff. 7-26-96; 90-14, eff. 7-1-97.)



205 ILCS 635/ - Residential Mortgage License Act of 1987.

Article I - General Provisions

(205 ILCS 635/Art. I heading)

(205 ILCS 635/1-1) (from Ch. 17, par. 2321-1)
Sec. 1-1. This Act shall be known and may be cited as the "Residential Mortgage License Act of 1987".
(Source: P.A. 85-735.)

(205 ILCS 635/1-2) (from Ch. 17, par. 2321-2)
Sec. 1-2. Purpose of Act and Policy Statement.
(a) The origination, funding, purchasing and brokering of residential mortgage loans and the type of entities involved in residential mortgage lending have undergone significant changes in recent years, due in part to developments in the general economy, specifically interest rate volatility, the sophistication of the national secondary market for mortgage loans and the market for mortgage backed securities. The recent trend toward deregulation in the financial services industry has accelerated the evolution of residential mortgage lending, dramatically increasing the types of mortgage loans offered and the manner in which they are advertised and marketed to consumers. Depository institutions, traditionally the major source of residential mortgage financing for individuals, now compete for capital and customers with mortgage bankers and other financial service organizations. Residential mortgage lenders of every type have increasingly relied on nonfinancial intermediaries, such as mortgage brokers, to find customers. These developments have raised questions as to whether all entities engaging in this banking function operate under appropriate regulatory scrutiny and as to whether all residential mortgage lenders are conducting their business in the best interests of Illinois homeowners and potential homeowners.
(b) The activities of lenders and their offering of financing for residential real property have a direct and immediate impact upon the housing industry, the neighborhoods and communities of this State, its homeowners and potential homeowners. The General Assembly finds that it is essential for the protection of the citizens of this State and the stability of the State's economy that reasonable standards governing the business practices of residential mortgage lenders and their agents be imposed. The General Assembly further finds that the obligations of lenders and their agents to consumers in connection with making, soliciting, processing, placing or negotiating of residential mortgage loans are such as to warrant the uniform regulation of the residential mortgage lending process, including the application, solicitation, making and servicing of residential mortgage loans. The purpose of this Act is to protect Illinois consumers seeking residential mortgage loans and to ensure that the residential mortgage lending industry is operating fairly, honestly and efficiently, free from deceptive and anti-competitive practices. The purpose of this Act is to regulate residential mortgage lending to benefit our citizens by ensuring availability of residential mortgage funding, to benefit responsible providers of residential mortgage loans and services, and to avoid requirements inconsistent with legitimate and responsible business practices in the residential mortgage lending industry.
(c) The General Assembly finds that the provisions of this amendatory Act of the 96th General Assembly that set forth the authority and framework for State participation in a Nationwide Mortgage Licensing System and Registry are consistent with the purposes of this Section and for the purpose of complying with the federal Secure and Fair Enforcement for Mortgage Licensing Act of 2008.
(Source: P.A. 96-112, eff. 7-31-09.)

(205 ILCS 635/1-3) (from Ch. 17, par. 2321-3)
Sec. 1-3. Necessity for license; scope of Act.
(a) No person, partnership, association, corporation or other entity shall engage in the business of brokering, funding, originating, servicing or purchasing of residential mortgage loans without first obtaining a license from the Secretary in accordance with the licensing procedure provided in this Article I and such regulations as may be promulgated by the Secretary. The licensing provisions of this Section shall not apply to any entity engaged solely in commercial mortgage lending or to any person, partnership association, corporation or other entity exempted pursuant to Section 1-4, subsection (d), of this Act or in accordance with regulations promulgated by the Secretary hereunder. No provision of this Act shall apply to an exempt person or entity as defined in items (1) and (1.5) of subsection (d) of Section 1-4 of this Act. Notwithstanding anything to the contrary in the preceding sentence, an individual acting as a mortgage loan originator who is not employed by and acting for an entity described in item (1) of subsection (tt) of Section 1-4 of this Act shall be subject to the mortgage loan originator licensing requirements of Article VII of this Act.
Effective January 1, 2011, no provision of this Act shall apply to an exempt person or entity as defined in item (1.8) of subsection (d) of Section 1-4 of this Act. Notwithstanding anything to the contrary in the preceding sentence, an individual acting as a mortgage loan originator who is not employed by and acting for an entity described in item (1) of subsection (tt) of Section 1-4 of this Act shall be subject to the mortgage loan originator licensing requirements of Article VII of this Act, and provided that an individual acting as a mortgage loan originator under item (1.8) of subsection (d) of Section 1-4 of this Act shall be further subject to a determination by the U.S. Department of Housing and Urban Development through final rulemaking or other authorized agency determination under the federal Secure and Fair Enforcement for Mortgage Licensing Act of 2008.
(a-1) A person who is exempt from licensure pursuant to paragraph (ii) of item (1) of subsection (d) of Section 1-4 of this Act as a federally chartered savings bank that is registered with the Nationwide Mortgage Licensing System and Registry may apply to the Secretary for an exempt company registration for the purpose of sponsoring one or more individuals subject to the mortgage loan originator licensing requirements of Article VII of this Act. Registration with the Division of Banking of the Department shall not affect the exempt status of the applicant.
(1) A mortgage loan originator eligible for licensure

under this subsection shall (A) be covered under an exclusive written contract with, and originate residential mortgage loans solely on behalf of, that exempt person; and (B) hold a current, valid insurance producer license under Article XXXI of the Illinois Insurance Code.

(2) An exempt person shall: (A) fulfill any reporting

requirements required by the Nationwide Mortgage Licensing System and Registry or the Secretary; (B) provide a blanket surety bond pursuant to Section 7-12 of this Act covering the activities of all its sponsored mortgage loan originators; (C) reasonably supervise the activities of all its sponsored mortgage loan originators; (D) comply with all rules and orders (including the averments contained in Section 2-4 of this Act as applicable to a non-licensed exempt entity provided for in this Section) that the Secretary deems necessary to ensure compliance with the federal SAFE Act; and (E) pay an annual registration fee established by the Director.

(3) The Secretary may deny an exempt company

registration to an exempt person or fine, suspend, or revoke an exempt company registration if the Secretary finds one of the following:

(A) that the exempt person is not a person of

honesty, truthfulness, or good character;

(B) that the exempt person violated any

applicable law, rule, or order;

(C) that the exempt person refused or failed to

furnish, within a reasonable time, any information or make any report that may be required by the Secretary;

(D) that the exempt person had a final judgment

entered against him or her in a civil action on grounds of fraud, deceit, or misrepresentation, and the conduct on which the judgment is based indicates that it would be contrary to the interest of the public to permit the exempt person to manage a loan originator;

(E) that the exempt person had an order entered

against him or her involving fraud, deceit, or misrepresentation by an administrative agency of this State, the federal government, or any other state or territory of the United States, and the facts relating to the order indicate that it would be contrary to the interest of the public to permit the exempt person to manage a loan originator;

(F) that the exempt person made a material

misstatement or suppressed or withheld information on the application for an exempt company registration or any document required to be filed with the Secretary; or

(G) that the exempt person violated Section 4-5

of this Act.

(b) No person, partnership, association, corporation, or other entity except a licensee under this Act or an entity exempt from licensing pursuant to Section 1-4, subsection (d), of this Act shall do any business under any name or title, or circulate or use any advertising or make any representation or give any information to any person, which indicates or reasonably implies activity within the scope of this Act.
(c) The Secretary may, through the Attorney General, request the circuit court of either Cook or Sangamon County to issue an injunction to restrain any person from violating or continuing to violate any of the foregoing provisions of this Section.
(d) When the Secretary has reasonable cause to believe that any entity which has not submitted an application for licensure is conducting any of the activities described in subsection (a) hereof, the Secretary shall have the power to examine all books and records of the entity and any additional documentation necessary in order to determine whether such entity should become licensed under this Act.
(d-1) The Secretary may issue orders against any person if the Secretary has reasonable cause to believe that an unsafe, unsound, or unlawful practice has occurred, is occurring, or is about to occur, if any person has violated, is violating, or is about to violate any law, rule, or written agreement with the Secretary, or for the purposes of administering the provisions of this Act and any rule adopted in accordance with this Act.
(e) Any person, partnership, association, corporation or other entity who violates any provision of this Section commits a business offense and shall be fined an amount not to exceed $25,000. A mortgage loan brokered, funded, originated, serviced, or purchased by a party who is not licensed under this Section shall not be held to be invalid solely on the basis of a violation under this Section. The changes made to this Section by this amendatory Act of the 99th General Assembly are declarative of existing law.
(f) Each person, partnership, association, corporation or other entity conducting activities regulated by this Act shall be issued one license. Each office, place of business or location at which a residential mortgage licensee conducts any part of his or her business must be recorded with the Secretary pursuant to Section 2-8 of this Act.
(g) Licensees under this Act shall solicit, broker, fund, originate, service and purchase residential mortgage loans only in conformity with the provisions of this Act and such rules and regulations as may be promulgated by the Secretary.
(h) This Act applies to all entities doing business in Illinois as residential mortgage bankers, as defined by "An Act to provide for the regulation of mortgage bankers", approved September 15, 1977, as amended, regardless of whether licensed under that or any prior Act. Any existing residential mortgage lender or residential mortgage broker in Illinois whether or not previously licensed, must operate in accordance with this Act.
(i) This Act is a successor Act to and a continuance of the regulation of residential mortgage bankers provided in, "An Act to provide for the regulation of mortgage bankers", approved September 15, 1977, as amended.
Entities and persons subject to the predecessor Act shall be subject to this Act from and after its effective date.
(Source: P.A. 98-492, eff. 8-16-13; 99-113, eff. 7-23-15.)

(205 ILCS 635/1-4)
Sec. 1-4. Definitions. The following words and phrases have the meanings given to them in this Section:
(a) "Residential real property" or "residential real

estate" shall mean any real property located in Illinois, upon which is constructed or intended to be constructed a dwelling. Those terms include a manufactured home as defined in subdivision (53) of Section 9-102 of the Uniform Commercial Code which is real property as defined in Section 5-35 of the Conveyance and Encumbrance of Manufactured Homes as Real Property and Severance Act.

(b) "Making a residential mortgage loan" or "funding

a residential mortgage loan" shall mean for compensation or gain, either directly or indirectly, advancing funds or making a commitment to advance funds to a loan applicant for a residential mortgage loan.

(c) "Soliciting, processing, placing, or negotiating

a residential mortgage loan" shall mean for compensation or gain, either directly or indirectly, accepting or offering to accept an application for a residential mortgage loan, assisting or offering to assist in the processing of an application for a residential mortgage loan on behalf of a borrower, or negotiating or offering to negotiate the terms or conditions of a residential mortgage loan with a lender on behalf of a borrower including, but not limited to, the submission of credit packages for the approval of lenders, the preparation of residential mortgage loan closing documents, including a closing in the name of a broker.

(d) "Exempt person or entity" shall mean the

following:

(1) (i) Any banking organization or foreign

banking corporation licensed by the Illinois Commissioner of Banks and Real Estate or the United States Comptroller of the Currency to transact business in this State; (ii) any national bank, federally chartered savings and loan association, federal savings bank, federal credit union; (iii) (blank); (iv) any bank, savings and loan association, savings bank, or credit union organized under the laws of this or any other state; (v) any Illinois Consumer Installment Loan Act licensee; (vi) any insurance company authorized to transact business in this State; (vii) any entity engaged solely in commercial mortgage lending; (viii) any service corporation of a savings and loan association or savings bank organized under the laws of this State or the service corporation of a federally chartered savings and loan association or savings bank having its principal place of business in this State, other than a service corporation licensed or entitled to reciprocity under the Real Estate License Act of 2000; or (ix) any first tier subsidiary of a bank, the charter of which is issued under the Illinois Banking Act by the Illinois Commissioner of Banks and Real Estate, or the first tier subsidiary of a bank chartered by the United States Comptroller of the Currency and that has its principal place of business in this State, provided that the first tier subsidiary is regularly examined by the Illinois Commissioner of Banks and Real Estate or the Comptroller of the Currency, or a consumer compliance examination is regularly conducted by the Federal Reserve Board.

(1.5) Any employee of a person or entity

mentioned in item (1) of this subsection, when acting for such person or entity, or any registered mortgage loan originator when acting for an entity described in subsection (tt) of this Section.

(1.8) Any person or entity that does not

originate mortgage loans in the ordinary course of business, but makes or acquires residential mortgage loans with his or her own funds for his or her or its own investment without intent to make, acquire, or resell more than 3 residential mortgage loans in any one calendar year.

(2) (Blank).
(3) Any person employed by a licensee to assist

in the performance of the residential mortgage licensee's activities regulated by this Act who is compensated in any manner by only one licensee.

(4) (Blank).
(5) Any individual, corporation, partnership, or

other entity that originates, services, or brokers residential mortgage loans, as these activities are defined in this Act, and who or which receives no compensation for those activities, subject to the Commissioner's regulations and the federal Secure and Fair Enforcement for Mortgage Licensing Act of 2008 and the rules promulgated under that Act with regard to the nature and amount of compensation.

(6) (Blank).
(e) "Licensee" or "residential mortgage licensee"

shall mean a person, partnership, association, corporation, or any other entity who or which is licensed pursuant to this Act to engage in the activities regulated by this Act.

(f) "Mortgage loan" "residential mortgage loan" or

"home mortgage loan" shall mean any loan primarily for personal, family, or household use that is secured by a mortgage, deed of trust, or other equivalent consensual security interest on a dwelling as defined in Section 103(v) of the federal Truth in Lending Act, or residential real estate upon which is constructed or intended to be constructed a dwelling.

(g) "Lender" shall mean any person, partnership,

association, corporation, or any other entity who either lends or invests money in residential mortgage loans.

(h) "Ultimate equitable owner" shall mean a person

who, directly or indirectly, owns or controls an ownership interest in a corporation, foreign corporation, alien business organization, trust, or any other form of business organization regardless of whether the person owns or controls the ownership interest through one or more persons or one or more proxies, powers of attorney, nominees, corporations, associations, partnerships, trusts, joint stock companies, or other entities or devices, or any combination thereof.

(i) "Residential mortgage financing transaction"

shall mean the negotiation, acquisition, sale, or arrangement for or the offer to negotiate, acquire, sell, or arrange for, a residential mortgage loan or residential mortgage loan commitment.

(j) "Personal residence address" shall mean a street

address and shall not include a post office box number.

(k) "Residential mortgage loan commitment" shall mean

a contract for residential mortgage loan financing.

(l) "Party to a residential mortgage financing

transaction" shall mean a borrower, lender, or loan broker in a residential mortgage financing transaction.

(m) "Payments" shall mean payment of all or any of

the following: principal, interest and escrow reserves for taxes, insurance and other related reserves, and reimbursement for lender advances.

(n) "Commissioner" shall mean the Commissioner of

Banks and Real Estate, except that, beginning on April 6, 2009 (the effective date of Public Act 95-1047), all references in this Act to the Commissioner of Banks and Real Estate are deemed, in appropriate contexts, to be references to the Secretary of Financial and Professional Regulation, or his or her designee, including the Director of the Division of Banking of the Department of Financial and Professional Regulation.

(n-1) "Director" shall mean the Director of the

Division of Banking of the Department of Financial and Professional Regulation, except that, beginning on July 31, 2009 (the effective date of Public Act 96-112), all references in this Act to the Director are deemed, in appropriate contexts, to be the Secretary of Financial and Professional Regulation, or his or her designee, including the Director of the Division of Banking of the Department of Financial and Professional Regulation.

(o) "Loan brokering", "brokering", or "brokerage

service" shall mean the act of helping to obtain from another entity, for a borrower, a loan secured by residential real estate situated in Illinois or assisting a borrower in obtaining a loan secured by residential real estate situated in Illinois in return for consideration to be paid by either the borrower or the lender including, but not limited to, contracting for the delivery of residential mortgage loans to a third party lender and soliciting, processing, placing, or negotiating residential mortgage loans.

(p) "Loan broker" or "broker" shall mean a person,

partnership, association, corporation, or limited liability company, other than those persons, partnerships, associations, corporations, or limited liability companies exempted from licensing pursuant to Section 1-4, subsection (d), of this Act, who performs the activities described in subsections (c), (o), and (yy) of this Section.

(q) "Servicing" shall mean the collection or

remittance for or the right or obligation to collect or remit for any lender, noteowner, noteholder, or for a licensee's own account, of payments, interests, principal, and trust items such as hazard insurance and taxes on a residential mortgage loan in accordance with the terms of the residential mortgage loan; and includes loan payment follow-up, delinquency loan follow-up, loan analysis and any notifications to the borrower that are necessary to enable the borrower to keep the loan current and in good standing. "Servicing" includes management of third-party entities acting on behalf of a residential mortgage licensee for the collection of delinquent payments and the use by such third-party entities of said licensee's servicing records or information, including their use in foreclosure.

(r) "Full service office" shall mean an office,

provided by the licensee and not subleased from the licensee's employees, and staff in Illinois reasonably adequate to handle efficiently communications, questions, and other matters relating to any application for, or an existing home mortgage secured by residential real estate situated in Illinois with respect to which the licensee is brokering, funding originating, purchasing, or servicing. The management and operation of each full service office must include observance of good business practices such as proper signage; adequate, organized, and accurate books and records; ample phone lines, hours of business, staff training and supervision, and provision for a mechanism to resolve consumer inquiries, complaints, and problems. The Commissioner shall issue regulations with regard to these requirements and shall include an evaluation of compliance with this Section in his or her periodic examination of each licensee.

(s) "Purchasing" shall mean the purchase of

conventional or government-insured mortgage loans secured by residential real estate situated in Illinois from either the lender or from the secondary market.

(t) "Borrower" shall mean the person or persons who

seek the services of a loan broker, originator, or lender.

(u) "Originating" shall mean the issuing of

commitments for and funding of residential mortgage loans.

(v) "Loan brokerage agreement" shall mean a written

agreement in which a broker or loan broker agrees to do either of the following:

(1) obtain a residential mortgage loan for the

borrower or assist the borrower in obtaining a residential mortgage loan; or

(2) consider making a residential mortgage loan

to the borrower.

(w) "Advertisement" shall mean the attempt by

publication, dissemination, or circulation to induce, directly or indirectly, any person to enter into a residential mortgage loan agreement or residential mortgage loan brokerage agreement relative to a mortgage secured by residential real estate situated in Illinois.

(x) "Residential Mortgage Board" shall mean the

Residential Mortgage Board created in Section 1-5 of this Act.

(y) "Government-insured mortgage loan" shall mean any

mortgage loan made on the security of residential real estate insured by the Department of Housing and Urban Development or Farmers Home Loan Administration, or guaranteed by the Veterans Administration.

(z) "Annual audit" shall mean a certified audit of

the licensee's books and records and systems of internal control performed by a certified public accountant in accordance with generally accepted accounting principles and generally accepted auditing standards.

(aa) "Financial institution" shall mean a savings and

loan association, savings bank, credit union, or a bank organized under the laws of Illinois or a savings and loan association, savings bank, credit union or a bank organized under the laws of the United States and headquartered in Illinois.

(bb) "Escrow agent" shall mean a third party,

individual or entity charged with the fiduciary obligation for holding escrow funds on a residential mortgage loan pending final payout of those funds in accordance with the terms of the residential mortgage loan.

(cc) "Net worth" shall have the meaning ascribed

thereto in Section 3-5 of this Act.

(dd) "Affiliate" shall mean:
(1) any entity that directly controls or is

controlled by the licensee and any other company that is directly affecting activities regulated by this Act that is controlled by the company that controls the licensee;

(2) any entity:
(A) that is controlled, directly or

indirectly, by a trust or otherwise, by or for the benefit of shareholders who beneficially or otherwise control, directly or indirectly, by trust or otherwise, the licensee or any company that controls the licensee; or

(B) a majority of the directors or trustees

of which constitute a majority of the persons holding any such office with the licensee or any company that controls the licensee;

(3) any company, including a real estate

investment trust, that is sponsored and advised on a contractual basis by the licensee or any subsidiary or affiliate of the licensee.

(ee) "First tier subsidiary" shall be defined by

regulation incorporating the comparable definitions used by the Office of the Comptroller of the Currency and the Illinois Commissioner of Banks and Real Estate.

(ff) "Gross delinquency rate" means the quotient

determined by dividing (1) the sum of (i) the number of government-insured residential mortgage loans funded or purchased by a licensee in the preceding calendar year that are delinquent and (ii) the number of conventional residential mortgage loans funded or purchased by the licensee in the preceding calendar year that are delinquent by (2) the sum of (i) the number of government-insured residential mortgage loans funded or purchased by the licensee in the preceding calendar year and (ii) the number of conventional residential mortgage loans funded or purchased by the licensee in the preceding calendar year.

(gg) "Delinquency rate factor" means the factor set

by rule of the Commissioner that is multiplied by the average gross delinquency rate of licensees, determined annually for the immediately preceding calendar year, for the purpose of determining which licensees shall be examined by the Commissioner pursuant to subsection (b) of Section 4-8 of this Act.

(hh) "Loan originator" means any natural person who,

for compensation or in the expectation of compensation, either directly or indirectly makes, offers to make, solicits, places, or negotiates a residential mortgage loan. This definition applies only to Section 7-1 of this Act.

(ii) "Confidential supervisory information" means any

report of examination, visitation, or investigation prepared by the Commissioner under this Act, any report of examination visitation, or investigation prepared by the state regulatory authority of another state that examines a licensee, any document or record prepared or obtained in connection with or relating to any examination, visitation, or investigation, and any record prepared or obtained by the Commissioner to the extent that the record summarizes or contains information derived from any report, document, or record described in this subsection. "Confidential supervisory information" does not include any information or record routinely prepared by a licensee and maintained in the ordinary course of business or any information or record that is required to be made publicly available pursuant to State or federal law or rule.

(jj) "Mortgage loan originator" means an individual

who for compensation or gain or in the expectation of compensation or gain:

(i) takes a residential mortgage loan

application; or

(ii) offers or negotiates terms of a residential

mortgage loan.

"Mortgage loan originator" includes an individual

engaged in loan modification activities as defined in subsection (yy) of this Section. A mortgage loan originator engaged in loan modification activities shall report those activities to the Department of Financial and Professional Regulation in the manner provided by the Department; however, the Department shall not impose a fee for reporting, nor require any additional qualifications to engage in those activities beyond those provided pursuant to this Act for mortgage loan originators.

"Mortgage loan originator" does not include an

individual engaged solely as a loan processor or underwriter except as otherwise provided in subsection (d) of Section 7-1A of this Act.

"Mortgage loan originator" does not include a person

or entity that only performs real estate brokerage activities and is licensed in accordance with the Real Estate License Act of 2000, unless the person or entity is compensated by a lender, a mortgage broker, or other mortgage loan originator, or by any agent of that lender, mortgage broker, or other mortgage loan originator.

"Mortgage loan originator" does not include a person

or entity solely involved in extensions of credit relating to timeshare plans, as that term is defined in Section 101(53D) of Title 11, United States Code.

(kk) "Depository institution" has the same meaning as

in Section 3 of the Federal Deposit Insurance Act, and includes any credit union.

(ll) "Dwelling" means a residential structure or

mobile home which contains one to 4 family housing units, or individual units of condominiums or cooperatives.

(mm) "Immediate family member" means a spouse, child,

sibling, parent, grandparent, or grandchild, and includes step-parents, step-children, step-siblings, or adoptive relationships.

(nn) "Individual" means a natural person.
(oo) "Loan processor or underwriter" means an

individual who performs clerical or support duties as an employee at the direction of and subject to the supervision and instruction of a person licensed, or exempt from licensing, under this Act. "Clerical or support duties" includes subsequent to the receipt of an application:

(i) the receipt, collection, distribution, and

analysis of information common for the processing or underwriting of a residential mortgage loan; and

(ii) communicating with a consumer to obtain the

information necessary for the processing or underwriting of a loan, to the extent that the communication does not include offering or negotiating loan rates or terms, or counseling consumers about residential mortgage loan rates or terms. An individual engaging solely in loan processor or underwriter activities shall not represent to the public, through advertising or other means of communicating or providing information, including the use of business cards, stationery, brochures, signs, rate lists, or other promotional items, that the individual can or will perform any of the activities of a mortgage loan originator.

(pp) "Nationwide Mortgage Licensing System and

Registry" means a mortgage licensing system developed and maintained by the Conference of State Bank Supervisors and the American Association of Residential Mortgage Regulators for the licensing and registration of licensed mortgage loan originators.

(qq) "Nontraditional mortgage product" means any

mortgage product other than a 30-year fixed rate mortgage.

(rr) "Person" means a natural person, corporation,

company, limited liability company, partnership, or association.

(ss) "Real estate brokerage activity" means any

activity that involves offering or providing real estate brokerage services to the public, including:

(1) acting as a real estate agent or real estate

broker for a buyer, seller, lessor, or lessee of real property;

(2) bringing together parties interested in the

sale, purchase, lease, rental, or exchange of real property;

(3) negotiating, on behalf of any party, any

portion of a contract relating to the sale, purchase, lease, rental, or exchange of real property, other than in connection with providing financing with respect to any such transaction;

(4) engaging in any activity for which a person

engaged in the activity is required to be registered or licensed as a real estate agent or real estate broker under any applicable law; or

(5) offering to engage in any activity, or act in

any capacity, described in this subsection (ss).

(tt) "Registered mortgage loan originator" means any

individual that:

(1) meets the definition of mortgage loan

originator and is an employee of:

(A) a depository institution;
(B) a subsidiary that is:
(i) owned and controlled by a depository

institution; and

(ii) regulated by a federal banking

agency; or

(C) an institution regulated by the Farm

Credit Administration; and

(2) is registered with, and maintains a unique

identifier through, the Nationwide Mortgage Licensing System and Registry.

(uu) "Unique identifier" means a number or other

identifier assigned by protocols established by the Nationwide Mortgage Licensing System and Registry.

(vv) "Residential mortgage license" means a license

issued pursuant to Section 1-3, 2-2, or 2-6 of this Act.

(ww) "Mortgage loan originator license" means a

license issued pursuant to Section 7-1A, 7-3, or 7-6 of this Act.

(xx) "Secretary" means the Secretary of the

Department of Financial and Professional Regulation, or a person authorized by the Secretary or by this Act to act in the Secretary's stead.

(yy) "Loan modification" means, for compensation or

gain, either directly or indirectly offering or negotiating on behalf of a borrower or homeowner to adjust the terms of a residential mortgage loan in a manner not provided for in the original or previously modified mortgage loan.

(zz) "Short sale facilitation" means, for

compensation or gain, either directly or indirectly offering or negotiating on behalf of a borrower or homeowner to facilitate the sale of residential real estate subject to one or more residential mortgage loans or debts constituting liens on the property in which the proceeds from selling the residential real estate will fall short of the amount owed and the lien holders are contacted to agree to release their lien on the residential real estate and accept less than the full amount owed on the debt.

The Commissioner may define by rule and regulation any terms used in this Act for the efficient and clear administration of this Act.
(Source: P.A. 98-749, eff. 7-16-14; 98-1081, eff. 1-1-15; 99-78, eff. 7-20-15.)

(205 ILCS 635/1-5) (from Ch. 17, par. 2321-5)
Sec. 1-5. Residential Mortgage Board.
(a) Board composition, compensation. There is created the Residential Mortgage Board composed of 5 members appointed by the Commissioner of Banks and Real Estate. The majority of persons on the Board shall have no financial interest in any residential mortgage business and one member shall be a representative of the Mortgage Banking Trade Association and one member shall be a representative of the Mortgage Broker Trade Association. Members of the Board serving on the effective date of this amendatory Act of 1996 shall continue to serve their unexpired terms as members of the Residential Mortgage Board. Thereafter, on or before January 15 of each year, the Commissioner shall appoint one or more board members, as shall be necessary to maintain a 5 member Board, whose terms shall be for 3 years commencing February 1 of the year in which they are respectively appointed.
If a vacancy occurs on the Residential Mortgage Board, the Commissioner shall within 60 days appoint a new member who shall hold office for the remainder of the vacated term.
The Board shall meet at the call of the chairman, who along with a Secretary, shall be selected by the Board from among its members.
The members of the Board serve at the pleasure of the Commissioner.
(b) Duties of Board. The Residential Mortgage Board shall assist the Commissioner by:
(1) submitting recommendations to the Commissioner

for the efficient administration of this Act; and

(2) performing other duties as are prescribed by the

Commissioner.

(c) Conflict of interest declarations. Each member of the Residential Mortgage Board shall file annually, no later than February 1, with the Commissioner a statement of his or her current business transactions or other affiliations with any licensee under this Act. The Commissioner may adopt rules to avoid conflicts of interest on the part of members of the Residential Mortgage Board in connection with their position on the Board.
(Source: P.A. 93-1018, eff. 1-1-05.)



Article II - Licensing Procedure

(205 ILCS 635/Art. II heading)

(205 ILCS 635/2-1) (from Ch. 17, par. 2322-1)
Sec. 2-1. Licensee name.
(a) No person, partnership, association, corporation, limited liability company, or other entity engaged in the business regulated by this Act shall operate such business under a name other than the real names of the entity and individuals conducting such business. Such business may in addition operate under an assumed corporate name pursuant to the Business Corporation Act of 1983, an assumed limited liability company name pursuant to the Limited Liability Company Act, or an assumed business name pursuant to the Assumed Business Name Act.
(b) A knowing violation of this Section constitutes an unlawful practice within the meaning of this Act, and in addition to the administrative relief available under this Act, may be prosecuted for the commission of a Class A misdemeanor. A person who is convicted of a second or subsequent violation of this Section is guilty of a Class 4 felony.
(Source: P.A. 99-15, eff. 1-1-16.)

(205 ILCS 635/2-2)
Sec. 2-2. Application process; investigation; fee.
(a) The Secretary shall issue a license upon completion of all of the following:
(1) The filing of an application for license with the

Director or the Nationwide Mortgage Licensing System and Registry as approved by the Director.

(2) The filing with the Secretary of a listing of

judgments entered against, and bankruptcy petitions by, the license applicant for the preceding 10 years.

(3) The payment, in certified funds, of investigation

and application fees, the total of which shall be in an amount equal to $2,700 annually.

(4) Except for a broker applying to renew a license,

the filing of an audited balance sheet including all footnotes prepared by a certified public accountant in accordance with generally accepted accounting principles and generally accepted auditing standards which evidences that the applicant meets the net worth requirements of Section 3-5. Notwithstanding the requirements of this subsection, an applicant that is a subsidiary may submit audited consolidated financial statements of its parent, intermediary parent, or ultimate parent as long as the consolidated statements are supported by consolidating statements which include the applicant's financial statement. If the consolidating statements are unaudited, the applicant's chief financial officer shall attest to the applicant's financial statements disclosed in the consolidating statements.

(5) The filing of proof satisfactory to the

Commissioner that the applicant, the members thereof if the applicant is a partnership or association, the members or managers thereof that retain any authority or responsibility under the operating agreement if the applicant is a limited liability company, or the officers thereof if the applicant is a corporation have 3 years experience preceding application in real estate finance. Instead of this requirement, the applicant and the applicant's officers or members, as applicable, may satisfactorily complete a program of education in real estate finance and fair lending, as approved by the Commissioner, prior to receiving the initial license. The Commissioner shall promulgate rules regarding proof of experience requirements and educational requirements and the satisfactory completion of those requirements. The Commissioner may establish by rule a list of duly licensed professionals and others who may be exempt from this requirement.

(6) An investigation of the averments required by

Section 2-4, which investigation must allow the Commissioner to issue positive findings stating that the financial responsibility, experience, character, and general fitness of the license applicant and of the members thereof if the license applicant is a partnership or association, of the officers and directors thereof if the license applicant is a corporation, and of the managers and members that retain any authority or responsibility under the operating agreement if the license applicant is a limited liability company are such as to command the confidence of the community and to warrant belief that the business will be operated honestly, fairly and efficiently within the purpose of this Act. If the Commissioner shall not so find, he or she shall not issue such license, and he or she shall notify the license applicant of the denial.

The Commissioner may impose conditions on a license if the Commissioner determines that the conditions are necessary or appropriate. These conditions shall be imposed in writing and shall continue in effect for the period prescribed by the Commissioner.
(b) All licenses shall be issued to the license applicant.
Upon receipt of such license, a residential mortgage licensee shall be authorized to engage in the business regulated by this Act. Such license shall remain in full force and effect until it expires without renewal, is surrendered by the licensee or revoked or suspended as hereinafter provided.
(Source: P.A. 98-1081, eff. 1-1-15; 99-15, eff. 1-1-16.)

(205 ILCS 635/2-3) (from Ch. 17, par. 2322-3)
Sec. 2-3. Application form.
(a) Application for a residential mortgage license must be made in accordance with Section 2-6 and, if applicable, in accordance with requirements of the Nationwide Mortgage Licensing System and Registry. The application shall be in writing, under oath, and on a form obtained from and prescribed by the Commissioner, or may be submitted electronically, with attestation, to the Nationwide Mortgage Licensing System and Registry.
(b) The application shall contain the name and complete business and residential address or addresses of the license applicant. If the license applicant is a partnership, association, corporation or other form of business organization, the application shall contain the names and complete business and residential addresses of each member, director and principal officer thereof. Such application shall also include a description of the activities of the license applicant, in such detail and for such periods, as the Commissioner may require, including all of the following:
(1) An affirmation of financial solvency noting such

capitalization requirements as may be required by the Commissioner, and access to such credit as may be required by the Commissioner.

(2) An affirmation that the license applicant or its

members, directors or principals as may be appropriate, are at least 18 years of age.

(3) Information as to the character, fitness,

financial and business responsibility, background, experience, and criminal record of any (i) person, entity, or ultimate equitable owner that owns or controls, directly or indirectly, 10% or more of any class of stock of the license applicant; (ii) person, entity, or ultimate equitable owner that is not a depository institution, as defined in Section 1007.50 of the Savings Bank Act, that lends, provides, or infuses, directly or indirectly, in any way, funds to or into a license applicant, in an amount equal to or more than 10% of the license applicant's net worth; (iii) person, entity, or ultimate equitable owner that controls, directly or indirectly, the election of 25% or more of the members of the board of directors of a license applicant; or (iv) person, entity, or ultimate equitable owner that the Commissioner finds influences management of the license applicant.

(4) Upon written request by the licensee and

notwithstanding the provisions of paragraphs (1), (2), and (3) of this subsection, the Commissioner may permit the licensee to omit all or part of the information required by those paragraphs if, in lieu of the omitted information, the licensee submits an affidavit stating that the information submitted on the licensee's previous renewal application is still true and accurate. The Commissioner may promulgate rules prescribing the form and content of the affidavit that are necessary to accomplish the purposes of this Section.

(5) Such other information as required by regulations

of the Commissioner.

(Source: P.A. 96-112, eff. 7-31-09.)

(205 ILCS 635/2-3A)
Sec. 2-3A. Residential mortgage license application and issuance.
(a) Applicants for a license shall apply in a form prescribed by the Director. Each form shall contain content as set forth by rule, regulation, instruction, or procedure of the Director and may be changed or updated as necessary by the Director in order to carry out the purposes of this Act.
(b) In order to fulfill the purposes of this Act, the Director is authorized to establish relationships or contracts with the Nationwide Mortgage Licensing System and Registry or other entities designated by the Nationwide Mortgage Licensing System and Registry to collect and maintain records and process transaction fees or other fees related to licensees or other persons subject to this Act.
(c) In connection with an application for licensing, the applicant may be required, at a minimum, to furnish to the Nationwide Mortgage Licensing System and Registry information concerning the applicant's identity, including:
(1) fingerprints for submission to the Federal Bureau

of Investigation or any governmental agency or entity authorized to receive such information for a State, national, and international criminal history background check; and

(2) personal history and experience in a form

prescribed by the Nationwide Mortgage Licensing System and Registry, including the submission of authorization for the Nationwide Mortgage Licensing System and Registry and the Director to obtain:

(A) an independent credit report obtained from a

consumer reporting agency described in Section 603(p) of the Fair Credit Reporting Act (15 U.S.C. 1681a(p)); and

(B) information related to any administrative,

civil, or criminal findings by any governmental jurisdiction.

(d) For the purposes of this Section, and in order to reduce the points of contact that the Federal Bureau of Investigation may have to maintain for purposes of subsection (c) of this Section, the Director may use the Nationwide Mortgage Licensing System and Registry as a channeling agent for requesting information from and distributing information to the Department of Justice or any governmental agency.
(e) For the purposes of this Section, and in order to reduce the points of contact that the Director may have to maintain for purposes of item (2) of subsection (c) of this Section, the Director may use the Nationwide Mortgage Licensing System and Registry as a channeling agent for requesting and distributing information to and from any source so directed by the Director.
(Source: P.A. 97-891, eff. 8-3-12.)

(205 ILCS 635/2-4) (from Ch. 17, par. 2322-4)
Sec. 2-4. Averments of Licensee. Each application for license shall be accompanied by the following averments stating that the applicant:
(a) Will maintain at least one full service office

within the State of Illinois pursuant to Section 3-4 of this Act;

(b) Will maintain staff reasonably adequate to meet

the requirements of Section 3-4 of this Act;

(c) Will keep and maintain for 36 months the same

written records as required by the federal Equal Credit Opportunity Act, and any other information required by regulations of the Commissioner regarding any home mortgage in the course of the conduct of its residential mortgage business;

(d) Will file with the Commissioner or Nationwide

Mortgage Licensing System and Registry as applicable, when due, any report or reports which it is required to file under any of the provisions of this Act;

(e) Will not engage, whether as principal or agent,

in the practice of rejecting residential mortgage applications without reasonable cause, or varying terms or application procedures without reasonable cause, for home mortgages on real estate within any specific geographic area from the terms or procedures generally provided by the licensee within other geographic areas of the State;

(f) Will not engage in fraudulent home mortgage

underwriting practices;

(g) Will not make payment, whether directly or

indirectly, of any kind to any in house or fee appraiser of any government or private money lending agency with which an application for a home mortgage has been filed for the purpose of influencing the independent judgment of the appraiser with respect to the value of any real estate which is to be covered by such home mortgage;

(h) Has filed tax returns (State and Federal) for the

past 3 years or filed with the Commissioner an accountant's or attorney's statement as to why no return was filed;

(i) Will not engage in any discrimination or

redlining activities prohibited by Section 3-8 of this Act;

(j) Will not knowingly make any false promises likely

to influence or persuade, or pursue a course of misrepresentation and false promises through agents, solicitors, advertising or otherwise;

(k) Will not knowingly misrepresent, circumvent or

conceal, through whatever subterfuge or device, any of the material particulars or the nature thereof, regarding a transaction to which it is a party to the injury of another party thereto;

(l) Will disburse funds in accordance with its

agreements;

(m) Has not committed a crime against the law of this

State, any other state or of the United States, involving moral turpitude, fraudulent or dishonest dealing, and that no final judgment has been entered against it in a civil action upon grounds of fraud, misrepresentation or deceit which has not been previously reported to the Commissioner;

(n) Will account or deliver to the owner upon request

any personal property such as money, fund, deposit, check, draft, mortgage, other document or thing of value which it is not in law or equity entitled to retain under the circumstances;

(o) Has not engaged in any conduct which would be

cause for denial of a license;

(p) Has not become insolvent;
(q) Has not submitted an application for a license

under this Act which contains a material misstatement;

(r) Has not demonstrated by course of conduct,

negligence or incompetence in performing any act for which it is required to hold a license under this Act;

(s) Will advise the Commissioner in writing, or the

Nationwide Mortgage Licensing System and Registry as applicable, of any changes to the information submitted on the most recent application for license or averments of record within 30 days of said change. The written notice must be signed in the same form as the application for license being amended;

(t) Will comply with the provisions of this Act, or

with any lawful order, rule or regulation made or issued under the provisions of this Act;

(u) Will submit to periodic examination by the

Commissioner as required by this Act;

(v) Will advise the Commissioner in writing of

judgments entered against, and bankruptcy petitions by, the license applicant within 5 days of occurrence;

(w) Will advise the Commissioner in writing within 30

days of any request made to a licensee under this Act to repurchase a loan in a manner that completely and clearly identifies to whom the request was made, the loans involved, and the reason therefor;

(x) Will advise the Commissioner in writing within 30

days of any request from any entity to repurchase a loan in a manner that completely and clearly identifies to whom the request was made, the loans involved, and the reason for the request;

(y) Will at all times act in a manner consistent with

subsections (a) and (b) of Section 1-2 of this Act;

(z) Will not knowingly hire or employ a loan

originator who is not registered, or mortgage loan originator who is not licensed, with the Commissioner as required under Section 7-1 or Section 7-1A, as applicable, of this Act;

(aa) Will not charge or collect advance payments from

borrowers or homeowners for engaging in loan modification; and

(bb) Will not structure activities or contracts to

evade provisions of this Act.

A licensee who fails to fulfill obligations of an averment, to comply with averments made, or otherwise violates any of the averments made under this Section shall be subject to the penalties in Section 4-5 of this Act.
(Source: P.A. 97-891, eff. 8-3-12; 98-1081, eff. 1-1-15.)

(205 ILCS 635/2-5) (from Ch. 17, par. 2322-5)
Sec. 2-5. Refusal to Issue License. The Commissioner shall refuse to license or renew a license if:
(1) it is determined that the applicant is not in

compliance with any provisions of the Act; or

(2) there is substantial continuity between the

applicant and any violator of this Act; or

(3) the Commissioner cannot make the findings

specified in Section 2-2, subsection (a), of this Act.

(Source: P.A. 86-137; 87-642.)

(205 ILCS 635/2-6)
Sec. 2-6. License issuance and renewal; fee.
(a) Licenses shall be renewed every year using the common renewal date of the Nationwide Mortgage Licensing System and Registry as adopted by the Director. Properly completed renewal application forms and filing fees may be received by the Secretary 60 days prior to the license expiration date, but, to be deemed timely, the completed renewal application forms and filing fees must be received by the Secretary no later than 30 days prior to the license expiration date.
(b) It shall be the responsibility of each licensee to accomplish renewal of its license. Failure by a licensee to submit a properly completed renewal application form and fees in a timely fashion, absent a written extension from the Secretary, will result in the license becoming inactive.
(c) No activity regulated by this Act shall be conducted by the licensee when a license becomes inactive. The Commissioner may require the licensee to provide a plan for the disposition of any residential mortgage loans not closed or funded when the license becomes inactive. The Commissioner may allow a licensee with an inactive license to conduct activities regulated by this Act for the sole purpose of assisting borrowers in the closing or funding of loans for which the loan application was taken from a borrower while the license was active. An inactive license may be reactivated by the Commissioner upon payment of the renewal fee, and payment of a reactivation fee equal to the renewal fee.
(d) (Blank).
(e) A licensee ceasing an activity or activities regulated by this Act and desiring to no longer be licensed shall so inform the Commissioner in writing and, at the same time, convey any license issued and all other symbols or indicia of licensure. The licensee shall include a plan for the withdrawal from regulated business, including a timetable for the disposition of the business, and comply with the surrender guidelines or requirements of the Director. Upon receipt of such written notice, the Commissioner shall post the cancellation or issue a certified statement canceling the license.
(Source: P.A. 99-15, eff. 1-1-16.)

(205 ILCS 635/2-7) (from Ch. 17, par. 2322-7)
Sec. 2-7. Waiver of licensing fee. The Commissioner may waive the licensing fee upon receipt of:
(a) an application for a residential mortgage license in Illinois,
(b) an addendum requesting waiver of the fee stating the grounds in support of such waiver, including but not limited to, not for profit status, bankruptcy or the showing of undue hardship, and
(c) in case of an out-of-state servicer of loans in Illinois, the following documentation is required:
(1) A verification that the firm services only 100 or

fewer loans secured by residential real estate situated in Illinois;

(2) An agreement not to originate, purchase or

acquire additional servicing of loans secured by residential real estate situated in Illinois;

(3) An agreement to maintain a dedicated toll free

(800) number for exclusive use by the licensee's Illinois customers;

(4) An agreement to provide a written notice at least

annually to the licensee's Illinois customers advising them of the dedicated toll free (800) number; and to furnish the Commissioner with a copy of such written notice.

A request for waiver of the filing fee must be submitted each year in conjunction with the license renewal procedure.
(Source: P.A. 90-301, eff. 8-1-97.)

(205 ILCS 635/2-8) (from Ch. 17, par. 2322-8)
Sec. 2-8. Additional Full-service Offices.
(a) A licensee may apply for authority to open and maintain additional full-service offices by:
(1) Giving the Commissioner prior notice of its intention in such form as shall be prescribed by the Commissioner.
(2) Payment of a fee to be established by regulation.
(b) Upon receipt of the notice and fee required in subsection (a) above, the Commissioner shall issue a certificate for the additional full-service office.
(c) The certificate shall be conspicuously posted in the respective additional full-service offices.
(Source: P.A. 85-735.)

(205 ILCS 635/2-9) (from Ch. 17, par. 2322-9)
Sec. 2-9. Posting of license. The license of a licensee whose home office is within the State of Illinois or of an out-of-state licensee shall be conspicuously posted in every office of the licensee located in Illinois. Out-of-state licensees without an Illinois office shall produce the license upon request. Licensees originating loans on the Internet shall post on their Internet web site their license number and the address and telephone number of the Commissioner. The license shall state the full name and address of the licensee. The license shall not be transferable or assignable. A separate certificate shall be issued for posting in each full service Illinois office.
(Source: P.A. 91-586, eff. 8-14-99.)

(205 ILCS 635/2-11) (from Ch. 17, par. 2322-11)
Sec. 2-11. Miscellaneous fees. In addition to any license fee collected under this Act, the Commissioner shall by rule and regulation establish a schedule to apply to assessment and collection of necessary contingent and miscellaneous fees.
(Source: P.A. 85-735.)



Article III - Operations, Capitalization, Insurance

(205 ILCS 635/Art. III heading)

(205 ILCS 635/3-1) (from Ch. 17, par. 2323-1)
Sec. 3-1. Bonds of licensees.
(a) Every licensee, with respect to any person appointed or elected to any position requiring the receipt of payment, management, or use of money belonging to a residential mortgage licensee engaged in the activities of originating, servicing, or purchasing mortgage loans or whose duties permit him or her to have access to or custody of any of its money or securities or custody of any money or securities belonging to third parties or whose duties permit him or her regularly to make entries in the books or other records of a licensee, shall, before assuming his or her duties, maintain a fidelity bond in the amount of $100,000 by some fidelity insurance company licensed to do business in this State.
(b) Each bond shall be for any loss the licensee may sustain in money or other property through the commission of any dishonest or criminal act or omission by any person required to be bonded, whether committed alone or in concert with another. The bond shall be in the form and amount approved by the Commissioner who may at any time require one or more additional bonds. A true copy of every bond, including all riders and endorsements executed subsequent to the effective date of the bond, shall be filed at all times with the Commissioner. Each bond shall provide that a cancellation thereof shall not become effective unless and until 30 days notice in writing first shall have been given to the Commissioner unless he or she shall have approved the cancellation earlier. If the Commissioner believes the licensee's business is being conducted in an unsafe manner due to the lack of bonds or the inadequacy of bonds, he or she may proceed against the licensee as provided for in Section 4-5.
(c) All licensees shall maintain a bond in accordance with this subsection. Each bond shall be for the recovery of expenses, fines, or fees due to or levied by the Commissioner in accordance with this Act. The bond shall be payable when the licensee fails to comply with any provisions of this Act and shall be in the form of a surety or licensure bond in the amount and form as prescribed by the Commissioner pursuant to rules and regulations. The bond shall be payable to the Office of Banks and Real Estate and shall be issued by some insurance company authorized to do business in this State. A copy of the bond, including any and all riders and endorsements executed subsequent to the effective date of the bond, shall be placed on file with the Office of Banks and Real Estate within 10 days of the execution thereof.
(d) The Commissioner may promulgate rules with respect to bonding requirements for residential mortgage licensees and their mortgage loan originators that are reasonable and necessary to accomplish the purposes of this Act.
(Source: P.A. 96-112, eff. 7-31-09.)

(205 ILCS 635/3-2) (from Ch. 17, par. 2323-2)
Sec. 3-2. Annual audit.
(a) At the licensee's fiscal year-end, but in no case more than 12 months after the last audit conducted pursuant to this Section, except as otherwise provided in this Section, it shall be mandatory for each residential mortgage licensee to cause its books and accounts to be audited by a certified public accountant not connected with such licensee. The books and records of all licensees under this Act shall be maintained on an accrual basis. The audit must be sufficiently comprehensive in scope to permit the expression of an opinion on the financial statements, which must be prepared in accordance with generally accepted accounting principles, and must be performed in accordance with generally accepted auditing standards. Notwithstanding the requirements of this subsection, a licensee that is a subsidiary may submit audited consolidated financial statements of its parent, intermediary parent, or ultimate parent as long as the consolidated statements are supported by consolidating statements which include the licensee's financial statement. If the consolidating statements are unaudited, the licensee's chief financial officer shall attest to the licensee's financial statements disclosed in the consolidating statements.
(b) As used herein, the term "expression of opinion" includes either (1) an unqualified opinion, (2) a qualified opinion, (3) a disclaimer of opinion, or (4) an adverse opinion.
(c) If a qualified or adverse opinion is expressed or if an opinion is disclaimed, the reasons therefore must be fully explained. An opinion, qualified as to a scope limitation, shall not be acceptable.
(d) The most recent audit report shall be filed with the Commissioner within 90 days after the end of the licensee's fiscal year, or with the Nationwide Mortgage Licensing System and Registry, if applicable, pursuant to Mortgage Call Report requirements. The report filed with the Commissioner shall be certified by the certified public accountant conducting the audit. The Commissioner may promulgate rules regarding late audit reports.
(e) (Blank).
(f) In lieu of the audit or compilation financial statement required by this Section, a licensee shall submit and the Commissioner may accept any audit made in conformance with the audit requirements of the U.S. Department of Housing and Urban Development.
(g) With respect to licensees who solely broker residential mortgage loans as defined in subsection (o) of Section 1-4, instead of the audit required by this Section, the Commissioner may accept compilation financial statements prepared at least every 12 months, and the compilation financial statement must be submitted within 90 days after the end of the licensee's fiscal year, or with the Nationwide Mortgage Licensing System and Registry, if applicable, pursuant to Mortgage Call Report requirements. A licensee who files false or misleading compilation financial statements is guilty of a business offense and shall be fined not less than $5,000.
(h) The workpapers of the certified public accountants employed by each licensee for purposes of this Section are to be made available to the Commissioner or the Commissioner's designee upon request and may be reproduced by the Commissioner or the Commissioner's designee to enable to the Commissioner to carry out the purposes of this Act.
(i) Notwithstanding any other provision of this Section, if a licensee relying on subsection (g) of this Section causes its books to be audited at any other time or causes its financial statements to be reviewed, a complete copy of the audited or reviewed financial statements shall be delivered to the Commissioner at the time of the annual license renewal payment following receipt by the licensee of the audited or reviewed financial statements. All workpapers shall be made available to the Commissioner upon request. The financial statements and workpapers may be reproduced by the Commissioner or the Commissioner's designee to carry out the purposes of this Act.
(Source: P.A. 98-463, eff. 8-16-13; 98-1081, eff. 1-1-15; 99-933, eff. 1-27-17.)

(205 ILCS 635/3-3) (from Ch. 17, par. 2323-3)
Sec. 3-3. Advertising. In addition to such other rules, regulations and policies as the Commissioner may promulgate to effectuate the purpose of this Act, the Commissioner shall prescribe regulations governing the advertising of mortgage loans, including without limitation, the following requirements:
(a) Advertising for loans transacted under this Act may not be false, misleading or deceptive. No entity whose activities are regulated under this Act may advertise in any manner so as to indicate or imply that its interest rates or charges for loans are in any way "recommended", "approved", "set" or "established" by the State or by this Act. The Commissioner may issue a cease and desist order for any violation of this Section.
(b) All advertisements by a licensee shall contain the name and an office address of such entity, which shall conform to a name and address on record with the Commissioner.
(c) No licensee shall advertise its services in Illinois in any media, whether print or electronic, without the words "Illinois Residential Mortgage Licensee".
(Source: P.A. 87-1098.)

(205 ILCS 635/3-4) (from Ch. 17, par. 2323-4)
Sec. 3-4. Office and staff within the State.
(a) A licensee whose principal place of business is located in the State of Illinois shall maintain at least one full service office with staff reasonably adequate to handle efficiently communications, questions, and all other matters relating to any application for a home mortgage or an existing home mortgage with respect to which such licensee is performing services, regardless of kind, for any borrower or lender, note owner or holder, or for himself or herself while engaged in the residential mortgage business. Offices shall not be located in any real estate, retail, or financial business establishment, unless separated from the other business by a separate and distinct area within the establishment. The location and operation of a full service office shall be in compliance with any applicable zoning laws or ordinances and home office or business regulations. The Director may require a licensee operating from a home or residentially zoned office to provide another approved location that is suitable to conduct an examination under Sections 4-2 and 4-7 of the Act. This subsection (a) does not limit the Director's authority to examine at any other office, facility or location of the licensee as permitted by the Act.
(b) In lieu of maintaining a full service office in the State of Illinois, and subject to the rules of the Department, a licensee whose principal place of business is located outside the State of Illinois may comply with all of the following requirements:
(1) provide, upon the Director's request and notice,

an approved location that is suitable to conduct an examination under Sections 4-2 and 4-7 of the Act. This subsection (b) does not limit the Director's authority to examine at any other office, facility or location of the licensee as permitted by the Act.

(2) submit a certified audit as required in Section

3-2 of this Act evidencing a minimum net worth of $150,000, which must be maintained at all times, and shall submit and maintain a fidelity bond in the amount of $100,000.

(Source: P.A. 96-112, eff. 7-31-09.)

(205 ILCS 635/3-5) (from Ch. 17, par. 2323-5)
Sec. 3-5. Net worth requirement. A licensee that holds a license on the effective date of this amendatory Act of the 93rd General Assembly shall have and maintain a net worth of not less than $100,000; however, no later than 2 years after the effective date of this amendatory Act of the 93rd General Assembly, the licensee must maintain a net worth of not less than $150,000. A licensee that first obtains a license after the effective date of this amendatory Act of the 93rd General Assembly must have and maintain a net worth of not less than $150,000. Notwithstanding other requirements of this Section, the net worth requirement for a residential mortgage licensee whose only licensable activity is that of brokering residential mortgage loans and that holds a license on the effective date of this amendatory Act of the 93rd General Assembly shall be $35,000; however, no later than 2 years after the effective date of this amendatory Act of the 93rd General Assembly, the licensee must maintain a net worth of not less than $50,000. Such a licensee that first obtains a license after the effective date of this amendatory Act of the 93rd General Assembly must have and maintain a net worth of not less than $50,000. Net worth shall be evidenced by a balance sheet prepared by a certified public accountant in accordance with generally accepted accounting principles and generally accepted auditing standards or by the compilation financial statements authorized under subsection (g) of Section 3-2. The Commissioner may promulgate rules with respect to net worth definitions and requirements for residential mortgage licensees as necessary to accomplish the purposes of this Act. In lieu of the net worth requirement established by this Section, the Commissioner may accept evidence of conformance by the licensee with the net worth requirements of the United States Department of Housing and Urban Development.
(Source: P.A. 93-561, eff. 1-1-04.)

(205 ILCS 635/3-7) (from Ch. 17, par. 2323-7)
Sec. 3-7. Transfer of Servicing; Notices. Whenever the servicing of a residential mortgage is transferred or sold by a licensee, notice shall be given to the mortgagor simultaneous with such transfer and shall include, at the minimum, where and to whom to address the mortgagor's questions relating to the residential mortgage, the exact name, address and telephone number to whom at least the next 3 months payments are to be submitted and the total amount required of the mortgagor by the servicer for each of the months referred to herein.
(Source: P.A. 86-137.)

(205 ILCS 635/3-8) (from Ch. 17, par. 2323-8)
Sec. 3-8. Discrimination and Redlining Prohibited. (a) It shall be considered discriminatory to refuse to grant loans or to vary the terms of loans or the application procedures for loans because of:
(i) in the case of the proposed borrower, said borrower's race, color, religion, national origin, age, gender or marital status; or
(ii) in the case of a mortgage loan, solely the geographic location of the proposed security.
(Source: P.A. 85-735.)

(205 ILCS 635/3-9) (from Ch. 17, par. 2323-9)
Sec. 3-9. Escrow Funds. The Commissioner may promulgate rules with respect to placement in escrow accounts by any licensee of any money, fund, deposit, check or draft entrusted to it by any persons dealing with it as a residential mortgage licensee.
(Source: P.A. 85-735.)

(205 ILCS 635/3-10) (from Ch. 17, par. 2323-10)
Sec. 3-10. (Repealed).
(Source: P.A. 90-772, eff. 1-1-99. Repealed by P.A. 90-772, eff. 1-1-99.)



Article IV - Supervision

(205 ILCS 635/Art. IV heading)

(205 ILCS 635/4-1) (from Ch. 17, par. 2324-1)
Sec. 4-1. Commissioner of Banks and Real Estate; functions, powers, and duties. The functions, powers, and duties of the Commissioner of Banks and Real Estate shall include the following:
(a) to issue or refuse to issue any license as

provided by this Act;

(b) to revoke or suspend for cause any license issued

under this Act;

(c) to keep records of all licenses issued under this

Act;

(d) to receive, consider, investigate, and act upon

complaints made by any person in connection with any residential mortgage licensee in this State;

(e) to consider and act upon any recommendations from

the Residential Mortgage Board;

(f) to prescribe the forms of and receive:
(1) applications for licenses; and
(2) all reports and all books and records

required to be made by any licensee under this Act, including annual audited financial statements and annual reports of mortgage activity;

(g) to adopt rules and regulations necessary and

proper for the administration of this Act;

(h) to subpoena documents and witnesses and compel

their attendance and production, to administer oaths, and to require the production of any books, papers, or other materials relevant to any inquiry authorized by this Act;

(h-1) to issue orders against any person, if the

Commissioner has reasonable cause to believe that an unsafe, unsound, or unlawful practice has occurred, is occurring, or is about to occur, if any person has violated, is violating, or is about to violate any law, rule, or written agreement with the Commissioner, or for the purpose of administering the provisions of this Act and any rule adopted in accordance with the Act;

(h-2) to address any inquiries to any licensee, or

the officers thereof, in relation to its activities and conditions, or any other matter connected with its affairs, and it shall be the duty of any licensee or person so addressed, to promptly reply in writing to such inquiries. The Commissioner may also require reports from any licensee at any time the Commissioner may deem desirable;

(i) to require information with regard to any license

applicant as he or she may deem desirable, with due regard to the paramount interests of the public as to the experience, background, honesty, truthfulness, integrity, and competency of the license applicant as to financial transactions involving primary or subordinate mortgage financing, and where the license applicant is an entity other than an individual, as to the honesty, truthfulness, integrity, and competency of any officer or director of the corporation, association, or other entity, or the members of a partnership;

(j) to examine the books and records of every

licensee under this Act at intervals as specified in Section 4-2;

(k) to enforce provisions of this Act;
(l) to levy fees, fines, and charges for services

performed in administering this Act; the aggregate of all fees collected by the Commissioner on and after the effective date of this Act shall be paid promptly after receipt of the same, accompanied by a detailed statement thereof, into the Residential Finance Regulatory Fund under Section 4-1.5 of this Act; the amounts deposited into that Fund shall be used for the ordinary and contingent expenses of the Office of Banks and Real Estate. Nothing in this Act shall prevent continuing the practice of paying expenses involving salaries, retirement, social security, and State-paid insurance of State officers by appropriation from the General Revenue Fund.

(m) to appoint examiners, supervisors, experts, and

special assistants as needed to effectively and efficiently administer this Act;

(n) to conduct hearings for the purpose of:
(1) appeals of orders of the Commissioner;
(2) suspensions or revocations of licenses, or

fining of licensees;

(3) investigating:
(i) complaints against licensees; or
(ii) annual gross delinquency rates; and
(4) carrying out the purposes of this Act;
(o) to exercise exclusive visitorial power over a

licensee unless otherwise authorized by this Act or as vested in the courts, or upon prior consultation with the Commissioner, a foreign residential mortgage regulator with an appropriate supervisory interest in the parent or affiliate of a licensee;

(p) to enter into cooperative agreements with state

regulatory authorities of other states to provide for examination of corporate offices or branches of those states and to accept reports of such examinations;

(q) to assign an examiner or examiners to monitor the

affairs of a licensee with whatever frequency the Commissioner determines appropriate and to charge the licensee for reasonable and necessary expenses of the Commissioner, if in the opinion of the Commissioner an emergency exists or appears likely to occur;

(r) to impose civil penalties of up to $50 per day

against a licensee for failing to respond to a regulatory request or reporting requirement; and

(s) to enter into agreements in connection with the

Nationwide Mortgage Licensing System and Registry.

(Source: P.A. 98-1081, eff. 1-1-15.)

(205 ILCS 635/4-1.5)
Sec. 4-1.5. Residential Finance Regulatory Fund.
(a) The aggregate of all moneys collected by the Secretary under this Act shall be paid promptly after receipt of the same, accompanied by a detailed statement thereof, into the State treasury and shall be set apart in the Residential Finance Regulatory Fund, formerly designated the Savings and Residential Finance Regulatory Fund, a special fund created in the State treasury. The amounts deposited into the Fund shall be used for the ordinary and contingent expenses of the Department of Financial and Professional Regulation and the Division of Banking, or their successors, in administering and enforcing the Residential Mortgage License Act of 1987 and other laws, rules, and regulations as may apply to the administration and enforcement of the foregoing laws, rules, and regulations, as amended from time to time. Nothing in this Act shall prevent continuing the practice of paying expenses involving salaries, retirement, social security, and State paid insurance of State officers by appropriation from the General Revenue Fund.
(b) Moneys in the Residential Finance Regulatory Fund may be transferred to the Professions Indirect Cost Fund, as authorized under Section 2105-300 of the Department of Professional Regulation Law of the Civil Administrative Code of Illinois.
(c) All earnings received from investments of funds in the Residential Finance Regulatory Fund shall be deposited into that Fund and may be used for the same purposes as fees deposited into that Fund.
(Source: P.A. 98-1081, eff. 1-1-15.)

(205 ILCS 635/4-2) (from Ch. 17, par. 2324-2)
Sec. 4-2. Examination; prohibited activities.
(a) The business affairs of a licensee under this Act shall be examined for compliance with this Act as often as the Secretary deems necessary and proper. The Secretary shall promulgate rules with respect to the frequency and manner of examination. The Secretary shall appoint a suitable person to perform such examination. The Secretary and his appointees may examine the entire books, records, documents, and operations of each licensee and its subsidiary, affiliate, or agent, and may examine any of the licensee's or its subsidiary's, affiliate's, or agent's officers, directors, employees and agents under oath. For purposes of this Section, "agent" includes service providers such as accountants, closing services providers, providers of outsourced services such as call centers, marketing consultants, and loan processors, even if exempt from licensure under this Act. This Section does not apply to an attorney's privileged work product or communications.
(b) The Secretary shall prepare a sufficiently detailed report of each licensee's examination, shall issue a copy of such report to each licensee's principals, officers, or directors and shall take appropriate steps to ensure correction of violations of this Act.
(c) Affiliates of a licensee shall be subject to examination by the Secretary on the same terms as the licensee, but only when reports from, or examination of a licensee provides for documented evidence of unlawful activity between a licensee and affiliate benefiting, affecting or deriving from the activities regulated by this Act.
(d) The expenses of any examination of the licensee and affiliates shall be borne by the licensee and assessed by the Secretary as established by regulation.
(e) Upon completion of the examination, the Secretary shall issue a report to the licensee. All confidential supervisory information, including the examination report and the work papers of the report, shall belong to the Secretary's office and may not be disclosed to anyone other than the licensee, law enforcement officials or other regulatory agencies that have an appropriate regulatory interest as determined by the Secretary, or to a party presenting a lawful subpoena to the Office of the Secretary. The Secretary may immediately appeal to the court of jurisdiction the disclosure of such confidential supervisory information and seek a stay of the subpoena pending the outcome of the appeal. Reports required of licensees by the Secretary under this Act and results of examinations performed by the Secretary under this Act shall be the property of only the Secretary, but may be shared with the licensee. Access under this Act to the books and records of each licensee shall be limited to the Secretary and his agents as provided in this Act and to the licensee and its authorized agents and designees. No other person shall have access to the books and records of a licensee under this Act. Any person upon whom a demand for production of confidential supervisory information is made, whether by subpoena, order, or other judicial or administrative process, must withhold production of the confidential supervisory information and must notify the Secretary of the demand, at which time the Secretary is authorized to intervene for the purpose of enforcing the limitations of this Section or seeking the withdrawal or termination of the attempt to compel production of the confidential supervisory information. The Secretary may impose any conditions and limitations on the disclosure of confidential supervisory information that are necessary to protect the confidentiality of such information. Except as authorized by the Secretary, no person obtaining access to confidential supervisory information may make a copy of the confidential supervisory information. The Secretary may condition a decision to disclose confidential supervisory information on entry of a protective order by the court or administrative tribunal presiding in the particular case or on a written agreement of confidentiality. In a case in which a protective order or agreement has already been entered between parties other than the Secretary, the Secretary may nevertheless condition approval for release of confidential supervisory information upon the inclusion of additional or amended provisions in the protective order. The Secretary may authorize a party who obtained the records for use in one case to provide them to another party in another case, subject to any conditions that the Secretary may impose on either or both parties. The requestor shall promptly notify other parties to a case of the release of confidential supervisory information obtained and, upon entry of a protective order, shall provide copies of confidential supervisory information to the other parties.
(f) The Secretary, deputy commissioners, and employees of the Office of Banks and Real Estate shall be subject to the restrictions provided in Section 2.5 of the Division of Banking Act including, without limitation, the restrictions on (i) owning shares of stock or holding any other equity interest in an entity regulated under this Act or in any corporation or company that owns or controls an entity regulated under this Act; (ii) being an officer, director, employee, or agent of an entity regulated under this Act; and (iii) obtaining a loan or accepting a gratuity from an entity regulated under this Act.
(g) After the initial examination for those licensees whose only mortgage activity is servicing fewer than 1,000 Illinois residential loans, the examination required in subsection (a) may be waived upon submission of a letter from the licensee's independent certified auditor that the licensee serviced fewer than 1,000 Illinois residential loans during the year in which the audit was performed.
(h) An exempt entity under subsection (a-1) of Section 1-3 of this Act shall cooperate with the Secretary in the examination and investigation of its sponsored and licensed mortgage loan originators at a frequency determined by the Secretary. The exempt entity under subsection (a-1) of Section 1-3 of this Act shall cooperate with the Secretary in providing mortgage loan originator documents and access to mortgage loan originator offices for the purposes of examination and investigation. The activities of the exempt entity shall not relieve a mortgage loan originator of his or her individual requirements under Section 7-15 of this Act. An exempt entity under subsection (a-1) of Section 1-3 of this Act shall pay to the Department any examination fees invoiced by the Secretary for examination of its sponsored mortgage loan originators. The Secretary shall have the authority to make oral or written inquiries regarding the management of an exempt entity under subsection (a-1) of Section 1-3 of this Act and it shall be the duty of the exempt entity to promptly reply by telephone, in writing, or other means to the inquiry.
(Source: P.A. 98-492, eff. 8-16-13.)

(205 ILCS 635/4-3) (from Ch. 17, par. 2324-3)
Sec. 4-3. Subpoena power of the Commissioner. (a) The Commissioner shall have the power to issue and to serve subpoenas and subpoenas duces tecum to compel the attendance of witnesses and the production of all books, accounts, records and other documents and materials relevant to an examination or investigation. The Commissioner or his or her duly authorized representative, shall have power to administer oaths and affirmations to any person.
(b) In the event of noncompliance with a subpoena or subpoena duces tecum issued or caused to be issued by the Commissioner, the Commissioner may petition the circuit court of the county in which the person subpoenaed resides or has its principal place of business for an order requiring the subpoenaed person to appear and testify and to produce such books, accounts, records and other documents as are specified in the subpoena duces tecum. The court may grant injunctive relief restraining the person from advertising, promoting, soliciting, entering into, offering to enter into, continuing, or completing any residential mortgage financing transaction or residential mortgage servicing transaction. The court may grant such other relief, including, but not limited to, the restraint, by injunction or appointment of a receiver, of any transfer, pledge, assignment or other disposition of the person's assets or any concealment, alteration, destruction or other disposition of books, accounts, records or other documents and materials as the court deems appropriate, until the person has fully complied with the subpoena or subpoena duces tecum and the Commissioner has completed an investigation or examination.
(c) When it shall appear to the Commissioner that the compliance with a subpoena or subpoena duces tecum issued or caused to be issued by the Commissioner pursuant to this Section is essential to an investigation or examination, the Commissioner, in addition to the other remedies provided for herein, may apply for relief to the circuit court of the county in which the subpoenaed person resides or has its principal place of business. The court shall thereupon direct the issuance of an order against the subpoenaed person requiring sufficient bond conditioned on compliance with the subpoena or subpoena duces tecum. The court shall cause to be endorsed on the order a suitable amount of bond or payment pursuant to which the person named in the order shall be freed, having a due regard to the nature of the case.
(d) In addition, the Commissioner may seek a writ of attachment or an equivalent order from the circuit court having jurisdiction over the person who has refused to obey a subpoena, who has refused to give testimony or who has refused to produce the matters described in the subpoena duces tecum.
(Source: P.A. 85-735.)

(205 ILCS 635/4-4) (from Ch. 17, par. 2324-4)
Sec. 4-4. Report Required of Licensee; False Statements; Delay; Penalties.(a) In addition to any reports required under this Act, every licensee shall file such other reports as the Commissioner shall request.
(b) Any licensee or any officer, director, employee or agent of any licensee who shall fail to file any reports required by this Act, including those under subsection (a) above, or who shall deliberately, wilfully or knowingly make, subscribe to or cause to be made any false entry with intent to deceive the Commissioner or his or her appointees or who shall purposely cause unreasonable delay in filing such reports, shall be guilty of a Class 4 Felony.
(Source: P.A. 85-735.)

(205 ILCS 635/4-5) (from Ch. 17, par. 2324-5)
Sec. 4-5. Suspension, revocation of licenses; fines.
(a) Upon written notice to a licensee, the Commissioner may suspend or revoke any license issued pursuant to this Act if he or she shall make a finding of one or more of the following in the notice that:
(1) Through separate acts or an act or a course of

conduct, the licensee has violated any provisions of this Act, any rule or regulation promulgated by the Commissioner or of any other law, rule or regulation of this State or the United States.

(2) Any fact or condition exists which, if it had

existed at the time of the original application for such license would have warranted the Commissioner in refusing originally to issue such license.

(3) If a licensee is other than an individual, any

ultimate equitable owner, officer, director, or member of the licensed partnership, association, corporation, or other entity has so acted or failed to act as would be cause for suspending or revoking a license to that party as an individual.

(b) No license shall be suspended or revoked, except as provided in this Section, nor shall any licensee be fined without notice of his or her right to a hearing as provided in Section 4-12 of this Act.
(c) The Commissioner, on good cause shown that an emergency exists, may suspend any license for a period not exceeding 180 days, pending investigation. Upon a showing that a licensee has failed to meet the experience or educational requirements of Section 2-2 or the requirements of subsection (g) of Section 3-2, the Commissioner shall suspend, prior to hearing as provided in Section 4-12, the license until those requirements have been met.
(d) The provisions of subsection (e) of Section 2-6 of this Act shall not affect a licensee's civil or criminal liability for acts committed prior to surrender of a license.
(e) No revocation, suspension or surrender of any license shall impair or affect the obligation of any pre-existing lawful contract between the licensee and any person.
(f) Every license issued under this Act shall remain in force and effect until the same shall have expired without renewal, have been surrendered, revoked or suspended in accordance with the provisions of this Act, but the Commissioner shall have authority to reinstate a suspended license or to issue a new license to a licensee whose license shall have been revoked if no fact or condition then exists which would have warranted the Commissioner in refusing originally to issue such license under this Act.
(g) Whenever the Commissioner shall revoke or suspend a license issued pursuant to this Act or fine a licensee under this Act, he or she shall forthwith execute a written order to that effect. The Commissioner shall post notice of the order on an agency Internet site maintained by the Commissioner or on the Nationwide Mortgage Licensing System and Registry and shall forthwith serve a copy of such order upon the licensee. Any such order may be reviewed in the manner provided by Section 4-12 of this Act.
(h) When the Commissioner finds any person in violation of the grounds set forth in subsection (i), he or she may enter an order imposing one or more of the following penalties:
(1) Revocation of license;
(2) Suspension of a license subject to reinstatement

upon satisfying all reasonable conditions the Commissioner may specify;

(3) Placement of the licensee or applicant on

probation for a period of time and subject to all reasonable conditions as the Commissioner may specify;

(4) Issuance of a reprimand;
(5) Imposition of a fine not to exceed $25,000 for

each count of separate offense, provided that a fine may be imposed not to exceed $75,000 for each separate count of offense of paragraph (2) of subsection (i) of this Section; and

(6) Denial of a license.
(i) The following acts shall constitute grounds for which the disciplinary actions specified in subsection (h) above may be taken:
(1) Being convicted or found guilty, regardless of

pendency of an appeal, of a crime in any jurisdiction which involves fraud, dishonest dealing, or any other act of moral turpitude;

(2) Fraud, misrepresentation, deceit or negligence in

any mortgage financing transaction;

(3) A material or intentional misstatement of fact on

an initial or renewal application;

(4) Failure to follow the Commissioner's regulations

with respect to placement of funds in escrow accounts;

(5) Insolvency or filing under any provision of the

Bankruptcy Code as a debtor;

(6) Failure to account or deliver to any person any

property such as any money, fund, deposit, check, draft, mortgage, or other document or thing of value, which has come into his or her hands and which is not his or her property or which he or she is not in law or equity entitled to retain, under the circumstances and at the time which has been agreed upon or is required by law or, in the absence of a fixed time, upon demand of the person entitled to such accounting and delivery;

(7) Failure to disburse funds in accordance with

agreements;

(8) Any misuse, misapplication, or misappropriation

of trust funds or escrow funds;

(9) Having a license, or the equivalent, to practice

any profession or occupation revoked, suspended, or otherwise acted against, including the denial of licensure by a licensing authority of this State or another state, territory or country for fraud, dishonest dealing or any other act of moral turpitude;

(10) Failure to issue a satisfaction of mortgage when

the residential mortgage has been executed and proceeds were not disbursed to the benefit of the mortgagor and when the mortgagor has fully paid licensee's costs and commission;

(11) Failure to comply with any order of the

Commissioner or rule made or issued under the provisions of this Act;

(12) Engaging in activities regulated by this Act

without a current, active license unless specifically exempted by this Act;

(13) Failure to pay in a timely manner any fee,

charge or fine under this Act;

(14) Failure to maintain, preserve, and keep

available for examination, all books, accounts or other documents required by the provisions of this Act and the rules of the Commissioner;

(15) Refusing, obstructing, evading, or unreasonably

delaying an investigation, information request, or examination authorized under this Act, or refusing, obstructing, evading, or unreasonably delaying compliance with the Director's subpoena or subpoena duces tecum;

(16) A pattern of substantially underestimating the

maximum closing costs;

(17) Failure to comply with or violation of any

provision of this Act;

(18) Failure to comply with or violation of any

provision of Article 3 of the Residential Real Property Disclosure Act.

(j) A licensee shall be subject to the disciplinary actions specified in this Act for violations of subsection (i) by any officer, director, shareholder, joint venture, partner, ultimate equitable owner, or employee of the licensee.
(k) Such licensee shall be subject to suspension or revocation for unauthorized employee actions only if there is a pattern of repeated violations by employees or the licensee has knowledge of the violations, or there is substantial harm to a consumer.
(l) Procedure for surrender of license:
(1) The Commissioner may, after 10 days notice by

certified mail to the licensee at the address set forth on the license, stating the contemplated action and in general the grounds therefor and the date, time and place of a hearing thereon, and after providing the licensee with a reasonable opportunity to be heard prior to such action, fine such licensee an amount not exceeding $25,000 per violation, or revoke or suspend any license issued hereunder if he or she finds that:

(i) The licensee has failed to comply with any

provision of this Act or any order, decision, finding, rule, regulation or direction of the Commissioner lawfully made pursuant to the authority of this Act; or

(ii) Any fact or condition exists which, if it

had existed at the time of the original application for the license, clearly would have warranted the Commissioner in refusing to issue the license.

(2) Any licensee may submit application to surrender

a license, but upon the Director approving the surrender, it shall not affect the licensee's civil or criminal liability for acts committed prior to surrender or entitle the licensee to a return of any part of the license fee.

(Source: P.A. 99-15, eff. 1-1-16.)

(205 ILCS 635/4-6) (from Ch. 17, par. 2324-6)
Sec. 4-6. Investigation of Complaints. The Commissioner shall at all times maintain staff and facilities adequate to receive, record and investigate complaints and inquiries made by any person concerning this Act and any licensees under this Act. Each licensee shall open its books, records, documents and offices wherever situated to the Commissioner or his or her appointees as needed to facilitate such investigations.
(Source: P.A. 85-735.)

(205 ILCS 635/4-7)
Sec. 4-7. Additional investigation and examination authority. In addition to any authority allowed under this Act, the Director shall have the authority to conduct investigations and examinations as follows:
(a) For purposes of initial licensing, license renewal, license suspension, license conditioning, license revocation or termination, or general or specific inquiry or investigation to determine compliance with this Act, the Commissioner shall have the authority to access, receive, and use any books, accounts, records, files, documents, information, or evidence including, but not limited to, the following:
(1) criminal, civil, and administrative history

information, including nonconviction data as specified in the Criminal Code of 2012;

(2) personal history and experience information,

including independent credit reports obtained from a consumer reporting agency described in Section 603(p) of the federal Fair Credit Reporting Act; and

(3) any other documents, information, or evidence

the Commissioner deems relevant to the inquiry or investigation regardless of the location, possession, control, or custody of the documents, information, or evidence.

(b) For the purposes of investigating violations or complaints arising under this Act, or for the purposes of examination, the Commissioner may review, investigate, or examine any licensee, individual, or person subject to this Act, as often as necessary in order to carry out the purposes of this Act. The Commissioner may direct, subpoena, or order the attendance of and examine under oath all persons whose testimony may be required about the loans or the business or subject matter of any such examination or investigation, and may direct, subpoena, or order the person to produce books, accounts, records, files, and any other documents the Commissioner deems relevant to the inquiry.
(c) Each licensee, individual, or person subject to this Act shall make available to the Commissioner upon request the books and records relating to the operations of such licensee, individual, or person subject to this Act. The Commissioner shall have access to such books and records and interview the officers, principals, mortgage loan originators, employees, independent contractors, agents, and customers of the licensee, individual, or person subject to this Act concerning their business.
(d) Each licensee, individual, or person subject to this Act shall make or compile reports or prepare other information as directed by the Commissioner in order to carry out the purposes of this Section including, but not limited to:
(1) accounting compilations;
(2) information lists and data concerning loan

transactions in a format prescribed by the Commissioner; or

(3) other information deemed necessary to carry out

the purposes of this Section.

(e) In making any examination or investigation authorized by this Act, the Commissioner may control access to any documents and records of the licensee or person under examination or investigation. The Commissioner may take possession of the documents and records or place a person in exclusive charge of the documents and records in the place where they are usually kept. During the period of control, no individual or person shall remove or attempt to remove any of the documents and records except pursuant to a court order or with the consent of the Commissioner. Unless the Commissioner has reasonable grounds to believe the documents or records of the licensee have been, or are at risk of being altered or destroyed for purposes of concealing a violation of this Act, the licensee or owner of the documents and records shall have access to the documents or records as necessary to conduct its ordinary business affairs.
(f) In order to carry out the purposes of this Section, the Commissioner may:
(1) retain attorneys, accountants, or other

professionals and specialists as examiners, auditors, or investigators to conduct or assist in the conduct of examinations or investigations;

(2) enter into agreements or relationships with

other government officials or regulatory associations in order to improve efficiencies and reduce regulatory burden by sharing resources, standardized or uniform methods or procedures, and documents, records, information or evidence obtained under this Section;

(3) use, hire, contract, or employ public or

privately available analytical systems, methods, or software to examine or investigate the licensee, individual, or person subject to this Act;

(4) accept and rely on examination or investigation

reports made by other government officials, within or without this State; or

(5) accept audit reports made by an independent

certified public accountant for the licensee, individual, or person subject to this Act in the course of that part of the examination covering the same general subject matter as the audit and may incorporate the audit report in the report of the examination, report of investigation, or other writing of the Commissioner.

(g) The authority of this Section shall remain in effect, whether such a licensee, individual, or person subject to this Act acts or claims to act under any licensing or registration law of this State, or claims to act without the authority.
(h) No licensee, individual, or person subject to investigation or examination under this Section may knowingly withhold, abstract, remove, mutilate, destroy, or secrete any books, records, computer records, or other information.
(Source: P.A. 96-112, eff. 7-31-09; 97-1150, eff. 1-25-13.)

(205 ILCS 635/4-8) (from Ch. 17, par. 2324-8)
Sec. 4-8. Delinquency; examination.
(a) The Commissioner shall obtain from the U.S. Department of Housing and Urban Development that Department's loan delinquency data.
(b) The Commissioner shall conduct as part of an examination of each licensee a review of the licensee's loan delinquency data.
This subsection shall not be construed as a limitation of the Commissioner's examination authority under Section 4-2 of this Act or as otherwise provided in this Act. The Commissioner may require a licensee to provide loan delinquency data as the Commissioner deems necessary for the proper enforcement of the Act.
(c) The purpose of the examination under subsection (b) shall be to determine whether the loan delinquency data of the licensee has resulted from practices which deviate from sound and accepted mortgage underwriting practices, including but not limited to credit fraud, appraisal fraud and property inspection fraud. For the purpose of conducting this examination, the Commissioner may accept materials prepared for the U.S. Department of Housing and Urban Development. At the conclusion of the examination, the Commissioner shall make his or her findings available to the Residential Mortgage Board.
(d) The Commissioner, at his or her discretion, may hold public hearings, or at the direction of the Residential Mortgage Board, shall hold public hearings. Such testimony shall be by a homeowner or mortgagor or his agent, whose residential interest is affected by the activities of the residential mortgage licensee subject to such hearing. At such public hearing, a witness may present testimony on his or her behalf concerning only his or her home, or home mortgage or a witness may authorize a third party to appear on his or her behalf. The testimony shall be restricted to information and comments related to a specific residence or specific residential mortgage application or applications for a residential mortgage or residential loan transaction. The testimony must be preceded by either a letter of complaint or a completed consumer complaint form prescribed by the Commissioner.
(e) The Commissioner shall, at the conclusion of the public hearings, release his or her findings and shall also make public any action taken with respect to the licensee. The Commissioner shall also give full consideration to the findings of this examination whenever reapplication is made by the licensee for a new license under this Act.
(f) A licensee that is examined pursuant to subsection (b) shall submit to the Commissioner a plan which shall be designed to reduce that licensee's loan delinquencies. The plan shall be implemented by the licensee as approved by the Commissioner. A licensee that is examined pursuant to subsection (b) shall report monthly, for a one year period, one, 2, and 3 month loan delinquencies.
(g) Whenever the Commissioner finds that a licensee's loan delinquencies on insured mortgages is unusually high within a particular geographic area, he or she shall require that licensee to submit such information as is necessary to determine whether that licensee's practices have constituted credit fraud, appraisal fraud or property inspection fraud. The Commissioner shall promulgate such rules as are necessary to determine whether any licensee's loan delinquencies are unusually high within a particular area.
(Source: P.A. 99-15, eff. 1-1-16.)

(205 ILCS 635/4-8.1)
Sec. 4-8.1. Confidential information. In hearings conducted under this Act, information presented into evidence that was acquired by the licensee when serving any individual in connection with a residential mortgage, including all financial information of the individual, shall be deemed strictly confidential and shall be made available only as part of the record of a hearing under this Act or otherwise (i) when the record is required, in its entirety, for purposes of judicial review or (ii) upon the express written consent of the individual served, or in the case of his or her death or disability, the consent of his or her personal representative.
(Source: P.A. 93-561, eff. 1-1-04.)

(205 ILCS 635/4-8.1A)
Sec. 4-8.1A. Confidentiality.
(a) In order to promote more effective regulation and reduce regulatory burden through supervisory information sharing, except as otherwise provided in federal Public Law 110-289, Section 1512, the requirements under any federal law or state law regarding the privacy or confidentiality of any information or material provided to the Nationwide Mortgage Licensing System and Registry, and any privilege arising under federal or state law, including the rules of any federal or state court, with respect to such information or material, shall continue to apply to information or material after the information or material has been disclosed to the Nationwide Mortgage Licensing System and Registry. The information and material may be shared with all state and federal regulatory officials with mortgage industry oversight authority without the loss of privilege or the loss of confidentiality protections provided by federal law or state law.
(b) In order to promote more effective regulation and reduce regulatory burden through supervisory information sharing, the Director is authorized to enter agreements or sharing arrangements with other governmental agencies, the Conference of State Bank Supervisors, the American Association of Residential Mortgage Regulators or other associations representing governmental agencies as established by rule, regulation or order of the Director. The sharing of confidential supervisory information or any information or material described in subsection (a) of this Section pursuant to an agreement or sharing arrangement shall not result in the loss of privilege or the loss of confidentiality protections provided by federal law or state law.
(c) In order to promote more effective regulation and reduce regulatory burden through supervisory information sharing, information or material that is subject to a privilege or confidentiality under subsection (a) of this Section shall not be subject to the following:
(1) disclosure under any State law governing the

disclosure to the public of information held by an officer or an agency of the State; or

(2) subpoena or discovery, or admission into

evidence, in any private civil action or administrative process, unless with respect to any privilege held by the Nationwide Mortgage Licensing System and Registry with respect to the information or material, the person to whom such information or material pertains waives, in whole or in part, in the discretion of that person, that privilege.

(d) In order to promote more effective regulation and reduce regulatory burden through supervisory information sharing, other law relating to the disclosure of confidential supervisory information or any information or material described in subsection (a) of this Section that is inconsistent with subsection (a) of this Section shall be superseded by the requirements of this Section to the extent the other law provides less confidentiality or a weaker privilege.
(e) In order to promote more effective regulation and reduce regulatory burden through supervisory information sharing, this Section shall not apply to the employment history of a mortgage loan originator, and the record of publicly adjudicated disciplinary and enforcement actions against a mortgage loan originator.
(Source: P.A. 96-112, eff. 7-31-09.)

(205 ILCS 635/4-8.2)
Sec. 4-8.2. Reports of violations. Any person licensed under this Act or any other person may report to the Commissioner any information to show that a person subject to this Act is or may be in violation of this Act. A licensee who files a report with the Department of Financial and Professional Regulation that another licensee is engaged in one or more violations pursuant to this Act shall not be the subject of disciplinary action by the Department, unless the Department determines, by a preponderance of the evidence available to the Department, that the reporting person knowingly and willingly participated in the violation that was reported.
(Source: P.A. 97-891, eff. 8-3-12.)

(205 ILCS 635/4-8.3)
Sec. 4-8.3. Annual report of mortgage brokerage and servicing activity. On or before March 1 of each year or the date selected for Mortgage Call Reports under Section 4-9.1 of this Act, each licensee shall file a report with the Commissioner that shall disclose such information as the Commissioner requires. Exempt entities as defined in subsection (d) of Section 1-4 shall not file the annual report of mortgage and servicing activity required by this Section.
(Source: P.A. 96-112, eff. 7-31-09.)

(205 ILCS 635/4-9) (from Ch. 17, par. 2324-9)
Sec. 4-9. (Repealed).
(Source: P.A. 89-355, eff. 8-17-95. Repealed by 90-301, eff. 8-1-97.)

(205 ILCS 635/4-9.1)
Sec. 4-9.1. Mortgage call reports. Each residential mortgage licensee shall submit to the Nationwide Mortgage Licensing System and Registry reports of condition, which shall be in the form and shall contain the information that the Nationwide Mortgage Licensing System and Registry may require.
(Source: P.A. 96-112, eff. 7-31-09.)

(205 ILCS 635/4-10) (from Ch. 17, par. 2324-10)
Sec. 4-10. Rules and regulations of the Commissioner.
(a) In addition to such powers as may be prescribed by this Act, the Commissioner is hereby authorized and empowered to promulgate regulations consistent with the purposes of this Act, including but not limited to:
(1) such rules and regulations in connection with the

activities of licensees as may be necessary and appropriate for the protection of consumers in this State;

(2) such rules and regulations as may be necessary

and appropriate to define improper or fraudulent business practices in connection with the activities of licensees in making mortgage loans;

(3) such rules and regulations as may define the

terms used in this Act and as may be necessary and appropriate to interpret and implement the provisions of this Act; and

(4) such rules and regulations as may be necessary

for the enforcement of this Act.

(b) The Commissioner is hereby authorized and empowered to make such specific rulings, demands and findings as he or she may deem necessary for the proper conduct of the mortgage lending industry.
(c) A person or entity may make a written application to the Department for a written interpretation of this Act. The Department may then, in its sole discretion, choose to issue a written interpretation. To be valid, a written interpretation must be signed by the Secretary, or his or her designated Director of Financial and Professional Regulation, and the Department's General Counsel. A written interpretation expires 2 years after the date that it was issued.
(d) No provision in this Act that imposes liability or establishes violations shall apply to any act taken by a person or entity in conformity with a written interpretation of this Act that is in effect at the time the act is taken, notwithstanding whether the written interpretation is later amended, rescinded, or determined by judicial or other authority to by invalid for any reason.
(Source: P.A. 95-691, eff. 6-1-08.)

(205 ILCS 635/4-11) (from Ch. 17, par. 2324-11)
Sec. 4-11. Costs of Supervision; Examination and Investigative Fees. The expenses of administering this Act, including investigations and examinations provided for in this Act shall be borne by and assessed against entities regulated by this Act. Subject to the limitations set forth in Section 2-2 of this Act, the Secretary shall establish fees by regulation in at least the following categories:
(1) application fees;
(2) investigation of license applicant fees;
(3) examination fees;
(4) contingent fees;
and such other categories as may be required to administer this Act.
(Source: P.A. 95-1047, eff. 4-6-09.)

(205 ILCS 635/4-12) (from Ch. 17, par. 2324-12)
Sec. 4-12. Appeal and Review. (a) Any person or entity affected by a decision of the Commissioner under any provision of this Act may obtain review of such decision within the Office of the Commissioner.
(b) The Commissioner shall, in accordance with the "Illinois Administrative Procedure Act", promulgate rules and regulations to provide for review within the Office of the Commissioner (hereinafter referred to as "agency review") of his or her decisions affecting the rights of entities under this Act. Such review shall provide for, at a minimum:
(1) appointment of a hearing officer other than a regular employee of the Office of the Commissioner;
(2) appropriate procedural rules, specific deadlines for filings, and standards of evidence and of proof;
(3) provision for apportioning costs among parties to the appeal.
(c) All final agency determinations of appeals to decisions of the Commissioner may be reviewed in accordance with and under the provisions of the "Administrative Review Law". Appeals from all final orders and judgments entered by a court in review of any final administrative decision of the Commissioner or of any final agency review of a decision of the Commissioner may be taken as in other civil cases.
(Source: P.A. 85-735.)

(205 ILCS 635/4-13) (from Ch. 17, par. 2324-13)
Sec. 4-13. Violations of this Act; Commissioner's Orders. If the Commissioner finds, as the result of examination, investigation or review of reports submitted by a licensee that the business and affairs of a licensee are not being conducted in accordance with this Act, the Commissioner shall notify the licensee of the correction necessary. Should a licensee fail to correct such violations, the Commissioner shall issue an order requiring immediate correction and compliance with this Act, specifying a reasonable date for performance.
The Commissioner shall promulgate rules and regulations to provide for an orderly and timely appeal of all orders within the Office of the Commissioner. Such rules shall include provision for assessment of fees and costs.
(Source: P.A. 85-735.)

(205 ILCS 635/4-14) (from Ch. 17, par. 2324-14)
Sec. 4-14. Collection of fees. Unless exempt from licensure under this Act, no person engaged in or offering to engage in any act or service, for which a license under this Act is required, may bring or maintain any action in any court of this State to collect compensation for the performance of the licensable services without alleging and proving that he or she was the holder of a valid Residential Mortgage License under this Act at all times during the performance of those services.
(Source: P.A. 87-642.)

(205 ILCS 635/4-15)
Sec. 4-15. Enforcement and reporting provisions. The Attorney General may enforce any violation of Section 5-6, 5-7, 5-8, 5-9, 5-10, 5-11, 5-12, 5-14, or 5-15 of this Act as an unlawful practice under the Consumer Fraud and Deceptive Business Practices Act.
(Source: P.A. 95-691, eff. 6-1-08.)

(205 ILCS 635/4-16)
Sec. 4-16. Private right of action. A borrower injured by a violation of the standards, duties, prohibitions, or requirements of Sections 5-6, 5-7, 5-8, 5-9, 5-10, 5-11, 5-12, 5-14, 5-15, and 5-16 of this Act shall have a private right of action.
(a) A licensee is not liable for a violation of this Act if:
(1) within 30 days of the loan closing and prior to

receiving any notice from the borrower of the violation, the licensee has made appropriate restitution to the borrower and appropriate adjustments are made to the loan; or

(2) the violation was not intentional and resulted

from a bona fide error in fact, notwithstanding the maintenance of procedures reasonably adopted to avoid such errors, and within 60 days of the discovery of the violation and prior to receiving any notice from the borrower of the violation, the borrower is notified of the violation, appropriate restitution is made to the borrower, and appropriate adjustments are made to the loan.

(b) The remedies and rights provided for in this Act are not exclusive, but cumulative, and all other applicable claims are specifically preserved.
(Source: P.A. 95-691, eff. 6-1-08.)



Article V - Lending Procedures

(205 ILCS 635/Art. V heading)

(205 ILCS 635/5-1) (from Ch. 17, par. 2325-1)
Sec. 5-1. The Commissioner may promulgate rules with respect to brokering and lending procedures of residential mortgage licensees as necessary to accomplish the purposes of this Act.
(Source: P.A. 85-735.)

(205 ILCS 635/5-5)
Sec. 5-5. (Repealed).
(Source: P.A. 93-863, eff. 8-5-04. Repealed by P.A. 99-331, eff. 1-1-16.)

(205 ILCS 635/5-5A)
Sec. 5-5A. Violations of the Reverse Mortgage Act. Any violation of the Reverse Mortgage Act by a residential mortgage licensee shall be considered a violation of this Act.
(Source: P.A. 99-331, eff. 1-1-16.)

(205 ILCS 635/5-6)
Sec. 5-6. Verification of borrower's ability to repay.
(a) No licensee may make, provide, or arrange for a residential mortgage loan without verifying the borrower's reasonable ability to pay the principal and interest on the loan, real estate taxes, homeowner's insurance, assessments, and mortgage insurance premiums, if applicable.
For residential mortgage loans in which the interest rate may vary, the reasonable ability to pay the principal and interest on the loan shall be determined based on a fully indexed rate, which rate shall be calculated by using the index rate prevailing at the time of origination of the loan plus the margin that will apply when calculating the adjustable rate under the terms of the loan, assuming a fully amortizing repayment schedule based on the term of the loan.
For loans that allow for negative amortization, the principal amount of the loan shall be calculated by including the maximum amount the principal balance may increase due to negative amortization under the terms of the loan.
(b) For all residential mortgage loans made by a licensee, the borrower's income and financial resources must be verified by tax returns, payroll receipts, bank records, or other reasonably reliable methods, based upon the circumstances of the proposed loan. Nothing in this Section shall be construed to limit a licensee's ability to rely on criteria other than the borrower's income and financial resources to establish the borrower's reasonable ability to repay a residential mortgage loan; however, such other criteria must be verified through reasonably reliable methods and documentation. A statement by the borrower to the licensee of the borrower's income and resources is not sufficient to establish the existence of the income or resources when verifying the reasonable ability to pay. Stated income should be accepted only if there are mitigating factors that clearly minimize the need for direct verification of ability to repay.
(Source: P.A. 95-691, eff. 6-1-08.)

(205 ILCS 635/5-7)
Sec. 5-7. Broker agency relationship.
(a) A mortgage broker shall be considered to have created an agency relationship with the borrower in all cases and shall comply with the following duties:
(1) A mortgage broker shall act in the borrower's

best interest and in good faith toward the borrower. A mortgage broker shall not accept, give, or charge any undisclosed compensation or realize any undisclosed remuneration, either through direct or indirect means, that inures to the benefit of the mortgage broker on an expenditure made for the borrower;

(2) mortgage brokers shall carry out all lawful

instructions given by borrowers;

(3) mortgage brokers shall disclose to borrowers all

material facts of which the mortgage broker has knowledge which might reasonably affect the borrower's rights, interests, or ability to receive the borrower's intended benefit from the residential mortgage loan, but not facts which are reasonably susceptible to the knowledge of the borrower;

(4) mortgage brokers shall use reasonable care in

performing duties; and

(5) mortgage brokers shall account to a borrower for

all the borrower's money and property received as agent.

(b) Nothing in this Section prohibits a mortgage broker from contracting for or collecting a fee for services rendered and which had been disclosed to the borrower in advance of the provision of those services.
(c) Nothing in this Section requires a mortgage broker to obtain a loan containing terms or conditions not available to the mortgage broker in the mortgage broker's usual course of business, or to obtain a loan for the borrower from a mortgage lender with whom the mortgage broker does not have a business relationship.
(Source: P.A. 95-691, eff. 6-1-08.)

(205 ILCS 635/5-8)
Sec. 5-8. Prepayment penalties.
(a) No licensee may make, provide, or arrange a mortgage loan with a prepayment penalty unless the licensee offers the borrower a loan without a prepayment penalty, the offer is in writing, and the borrower initials the offer to indicate that the borrower has declined the offer. In addition, the licensee must disclose the discount in rate received in consideration for a mortgage loan with the prepayment penalty.
(b) If a borrower declines an offer required under subsection (a) of this Section, the licensee may include, except as prohibited by Section 30 of the High Risk Home Loan Act, a prepayment penalty that extends no longer than three years or the first change date or rate adjustment of a variable rate mortgage, whichever comes earlier, provided that, if a prepayment is made during the fixed rate period, the licensee shall receive an amount that is no more than:
(1) 3% of the total loan amount if the prepayment is

made within the first 12-month period following the date the loan was made;

(2) 2% of the total loan amount if the prepayment is

made within the second 12-month period following the date the loan was made; or

(3) 1% of the total loan amount if the prepayment is

made within the third 12-month period following the date the loan was made, if the fixed rate period extends 3 years.

(c) Notwithstanding any provision in this Section, prepayment penalties are prohibited in connection with the sale or destruction of a dwelling secured by a residential mortgage loan.
(d) This Section applies to loans made, refinanced, renewed, extended, or modified on or after the effective date of this amendatory Act of the 95th General Assembly.
(Source: P.A. 97-849, eff. 1-10-14 (see Section 10 of P.A. 97-1159, 78 Fed. Reg. 6855, 6857, 78 Fed. Reg. 10695, 10696, and 78 Fed. Reg. 44685, 44686).)

(205 ILCS 635/5-8.5)
Sec. 5-8.5. Arrearage payments. When a mortgagor is in arrears more than one month, no licensee shall refuse to accept any payments offered by the mortgagor in whole month payment amounts. Such payments shall be applied to the unpaid balance in the manner provided in the licensee's mortgage with that mortgagor.
Nothing in this Section shall be construed to otherwise impair the ability of the licensee to enforce its rights under the mortgage with that mortgagor; nothing in this Section shall be construed to otherwise impair the obligations of the mortgagor under the mortgage with the licensee.
(Source: P.A. 100-268, eff. 1-1-18.)

(205 ILCS 635/5-9)
Sec. 5-9. Notice of change in loan terms.
(a) No licensee may fail to do either of the following:
(1) Provide timely notice to the borrower of any

material change in the terms of the residential mortgage loan prior to the closing of the loan. For purposes of this Section, a "material change means" any of the following:

(A) A change in the type of loan being offered,

such as a fixed or variable rate loan or a loan with a balloon payment.

(B) A change in the term of the loan, as

reflected in the number of monthly payments due before a final payment is scheduled to be made.

(C) An increase in the interest rate of more than

0.15%, or an equivalent increase in the amount of discount points charged.

(D) An increase in the regular monthly payment of

principal and interest of more than 5%.

(E) A change regarding the requirement or amount

of escrow of taxes or insurance.

(F) A change regarding the requirement or

payment, or both, of private mortgage insurance.

(2) Timely inform the borrower if any fees payable by

the borrower to the licensee increase by more than 10% or $100, whichever is greater.

(b) The disclosures required by this Section shall be deemed timely if the licensee provides the borrower with the revised information not later than 3 days after learning of the change or 24 hours before the residential mortgage loan is closed, whichever is earlier. If the licensee discloses a material change more than the 3 days after learning of the change but still 24 hours before the residential mortgage loan is closed, it will not be liable for penalties or forfeitures if the licensee cures in time for the borrower to avoid any damage.
(c) If an increase in the total amount of the fee to be paid by the borrower to the broker is not disclosed in accordance with this Section, the broker shall refund to the borrower the amount by which the fee was increased. If the fee is financed into the residential mortgage loan, the broker shall also refund to the borrower the interest charged to finance the fee.
(d) Licensees limited to soliciting residential mortgage loan applications as approved by the Director under Title 38, Section 1050.2115(c)(1) of the Illinois Administrative Code are not required to provide the disclosures under this Section as long as the solicitor does not discuss the terms and conditions with the potential borrower.
(Source: P.A. 95-691, eff. 6-1-08.)

(205 ILCS 635/5-10)
Sec. 5-10. Comparable monthly payment quotes. When comparing different loans, the licensee must not state or imply that monthly loan payments, if they include amounts escrowed for payment of property taxes and homeowner's insurance, are comparable with monthly loan payments that do not include these amounts.
(Source: P.A. 95-691, eff. 6-1-08.)

(205 ILCS 635/5-11)
Sec. 5-11. Requirement to provide borrower with a copy of all appraisals. Licensees must provide to the borrower a complete copy of any appraisal, including any appraisal generated using the Automated Valuation Model, obtained by the lender for use in underwriting the residential mortgage loan within 3 business days of receipt by the licensee, but in no event less than 24 hours prior to the day of closing. The appraisal may be sent via first class mail, commercial carrier, by facsimile or by e-mail, if the borrower has supplied an e-mail address.
(Source: P.A. 95-691, eff. 6-1-08.)

(205 ILCS 635/5-12)
Sec. 5-12. Disclosure of refinancing options. If the subject of a future loan is discussed by a licensee making, providing, or arranging a mortgage loan, the licensee shall disclose the circumstances under which a new loan could be considered. Such disclosure shall clearly state that it is not a contract and that the licensee is not representing or promising that a new loan could or would be made at any time in the future.
(Source: P.A. 95-691, eff. 6-1-08.)

(205 ILCS 635/5-14)
Sec. 5-14. Prohibition on equity stripping and loan flipping. No licensee may engage in equity stripping or loan flipping, as those terms are defined in the Illinois Fairness in Lending Act.
(Source: P.A. 95-691, eff. 6-1-08.)

(205 ILCS 635/5-15)
Sec. 5-15. Prohibition on financing certain insurance premiums. No licensee may make, provide, or arrange for a residential mortgage loan that finances, directly or indirectly, any credit life, credit disability, or credit unemployment insurance; however, insurance premiums calculated and paid on a monthly basis shall not be considered to be financed by the lender.
(Source: P.A. 95-691, eff. 6-1-08.)

(205 ILCS 635/5-16)
Sec. 5-16. Prohibition on encouraging default. A licensee may not recommend or encourage default or the failure to make timely payments on an existing residential mortgage loan or other debt prior to and in connection with the closing or planned closing of a residential mortgage loan that refinances all or any portion of the existing loan or debt.
(Source: P.A. 95-691, eff. 6-1-08.)

(205 ILCS 635/5-17)
Sec. 5-17. Severability. If any provision of this Act or its application to any person or circumstance is held invalid, the invalidity of that provision or application does not affect other provisions or applications of this Act that can be given effect without the invalid provision or application.
(Source: P.A. 95-691, eff. 6-1-08.)



Article VI - Enforcement Powers

(205 ILCS 635/Art. VI heading)

(205 ILCS 635/6-1) (from Ch. 17, par. 2326-1)
Sec. 6-1. Powers not exclusive. The powers granted by this Article shall be in addition to all others granted to the Commissioner by this Act. The powers granted by this Article shall not preclude the Commissioner from exercising such other powers granted under this Act as are necessary and proper to carrying out the purposes and provisions of this Act.
(Source: P.A. 87-1098.)

(205 ILCS 635/6-2) (from Ch. 17, par. 2326-2)
Sec. 6-2. Removal and prohibition.
(a) Upon making any one or more of the following findings, the Commissioner may issue a notice of intent to issue an order of removal or prohibition, or an order of removal and prohibition, which order may remove a named person, persons, or entity or entities from participating in the affairs of one or more licensees and may be permanent or for a specific shorter period of time. The findings required under this Section may be any one or more of the following:
(1) A finding that the party or entity subject to the

order has been convicted of a crime involving material financial loss to a licensee, a federally insured depository institution, a government sponsored enterprise, a Federal Home Loan Bank, a Federal Reserve Bank, or any other person.

(2) A finding that the person or entity subject to

the order has submitted or caused to be submitted any document that contains multiple willful and material misstatements of facts, and that includes the signature of the person or entity specified in the Commissioner's order, or that is notarized, certified, verified or is in any other way attested to, as to its veracity. An application for licensure or license renewal may be considered such a document.

(3) Conviction of a business offense under subsection

(e) of Section 1-3 or subsection (g) of Section 3-2.

(4) A finding prepared by a hearing officer pursuant

to a hearing held under Section 4-1(n) of this Act that the person subject to the order, while an employee of a licensee, has knowingly submitted or caused to be submitted any document that contains willful and material misstatement of facts and which is used in connection with any licensable activity as defined in Section 1-3(a) of this Act.

(b) Whenever, in the opinion of the Commissioner, any director, officer, or employee of a licensee shall have violated any law, rule, or order relating to that licensee or shall have obstructed or impeded any examination or investigation by the Commissioner, shall have engaged in an unsafe, unsound, or unlawful practice in conducting the business of the licensee, or shall have violated any law or engaged or participated in any unsafe, unsound or unlawful practice in connection with any licensee or other business entity such that the character and fitness of the director, officer, or employee does not assure reasonable promise of safe, sound, and lawful operation of the licensee, the Commissioner may issue an order of removal. If, in the opinion of the Commissioner, any former director, officer, or employee of a licensee, prior to the termination of his or her service with that licensee, violated any law, rule, or order relating to that licensee, obstructed or impeded any examination or investigation by the Commissioner, engaged in an unsafe or unsound practice in conducting the business of that licensee or any subsidiary or holding company of the licensee, or violated any law or engaged or participated in any unsafe, unsound, or unlawful practice in connection with any financial institution or other business entity such that the character and fitness of the director, officer, or employee would not have assured reasonable promise of safe, sound, and lawful operation of the licensee, the Commissioner may issue an order prohibiting that person from further service with a licensee as a director, officer, or employee. An order issued pursuant to this subsection shall be served upon the director, officer, or employee. A copy of the order shall be sent to each owner or director of the licensee affected by registered mail. The person affected by the action may make a request to the Commissioner for a hearing pursuant to Section 4-1(n) within 10 days after receipt of the order. The hearing shall be held before a hearing officer within 30 days after the request has been received by the Commissioner. The hearing officer shall prepare a finding and report the same to the Commissioner who shall consider the finding in making his determination approving, modifying, or disapproving his order as a final administrative decision. If a hearing is held before a hearing officer, the Commissioner shall make his determination within 60 days from the conclusion of the hearing. Any person affected by a decision of the Commissioner under this subsection (b) may have the decision reviewed only under and in accordance with the Administrative Review Law and the rules adopted pursuant thereto. A copy of the order shall also be served upon the licensee of which he is a director, officer, or employee, whereupon he shall cease to be a director, officer, or employee of that licensee. The Commissioner may institute a civil action against the director, officer, or employee of the licensee to enforce compliance with or to enjoin any violation of the terms of the order. Any person who has been the subject of an order of removal or an order of prohibition issued by the Commissioner under this subsection may not thereafter serve as director, officer, or employee of any licensee, or of any other entity that is subject to licensure or regulation by the Commissioner unless the Commissioner has granted prior approval in writing.
(Source: P.A. 93-1018, eff. 1-1-05.)

(205 ILCS 635/6-3) (from Ch. 17, par. 2326-3)
Sec. 6-3. Appointment of receiver or conservator. When the Commissioner makes a finding that a receivership or conservatorship is necessary to protect consumers of a licensee from the consequences of the licensee's failures to comply with this Act or other unsafe and unsound practices, the Commissioner shall request the Attorney General of this State to petition the Circuit Court of Cook County, or of the county in which the licensee is located, to appoint a receiver or conservator for purposes of protecting consumers and resolving the affairs of the licensee.
(Source: P.A. 87-1098.)



Article VII - Mortgage Loan Originator License Required

(205 ILCS 635/Art. VII heading)

(205 ILCS 635/7-1)
Sec. 7-1. Registration required; rules and regulations. Beginning 6 months after the effective date of this amendatory Act of the 93rd General Assembly, it is unlawful for any natural person to act or assume to act as a loan originator, as defined in subsection (hh) of Section 1-4, without being registered with the Commissioner unless the natural person is exempt under items (1) and (1.5) of subsection (d) of Section 1-4 of this Act. The Commissioner shall promulgate rules prescribing the criteria for the registration and regulation of loan originators, including but not limited to, qualifications, fees, examination, education, supervision, and enforcement. This Section shall not be effective on or after (1) the operability date of January 1, 2011 or (2) the operability date selected pursuant to Section 7-1A of this Act for a mortgage loan originator license; provided, however, that a violation of this Section committed before the operability date remains subject to penalties authorized by this Act.
(Source: P.A. 96-112, eff. 7-31-09.)

(205 ILCS 635/7-1A)
Sec. 7-1A. Mortgage loan originator license.
(a) It is unlawful for any individual to act or assume to act as a mortgage loan originator, as defined in subsection (jj) of Section 1-4 of this Act, without obtaining a license from the Director, unless the individual is exempt under subsection (c) of this Section. It is unlawful for any individual who holds a mortgage loan originator license to provide short sale facilitation services unless he or she holds a license under the Real Estate License Act of 2000. Each licensed mortgage loan originator must register with and maintain a valid unique identifier issued by the Nationwide Mortgage Licensing System and Registry.
(b) In order to facilitate an orderly transition to licensing and minimize disruption in the mortgage marketplace, the operability date for subsection (a) of this Section shall be as provided in this subsection (b). For this purpose, the Director may require submission of licensing information to the Nationwide Mortgage Licensing System and Registry prior to the operability dates designated by the Director pursuant to items (1) and (2) of this subsection (b).
(1) For all individuals other than individuals

described in item (2) of this subsection (b), the operability date as designated by the Director shall be no later than July 31, 2010, or any date approved by the Secretary of the U.S. Department of Housing and Urban Development, pursuant to the authority granted under federal Public Law 110-289, Section 1508.

(2) For all individuals registered as loan

originators as of the effective date of this amendatory Act of the 96th General Assembly, the operability date as designated by the Director shall be no later than January 1, 2011, or any date approved by the Secretary of the U.S. Department of Housing and Urban Development, pursuant to the authority granted under Public Law 110-289, Section 1508.

(3) For all individuals described in item (1) or (2)

of this subsection (b) who are loss mitigation specialists employed by servicers, the operability date shall be July 31, 2011, or any date approved by the Secretary of the U.S. Department of Housing and Urban Development pursuant to authority granted under Public Law 110-289, Section 1508.

(c) The following, when engaged in the following activities, are exempt from this Act:
(1) Registered mortgage loan originators, when

acting for an entity described in subsection (tt) of Section 1-4.

(2) Any individual who offers or negotiates terms of

a residential mortgage loan with or on behalf of an immediate family member of the individual.

(3) Any individual who offers or negotiates terms of

a residential mortgage loan secured by a dwelling that served as the individual's residence.

(4) A licensed attorney who negotiates the terms of

a residential mortgage loan on behalf of a client as an ancillary matter to the attorney's representation of the client, unless the attorney is compensated by a lender, a mortgage broker, or other mortgage loan originator or by any agent of a lender, mortgage broker, or other mortgage loan originator.

(d) A loan processor or underwriter who is an independent contractor may not engage in the activities of a loan processor or underwriter unless he or she obtains and maintains a license under subsection (a) of this Section. Each independent contractor loan processor or underwriter licensed as a mortgage loan originator must have and maintain a valid unique identifier issued by the Nationwide Mortgage Licensing System and Registry.
(e) For the purposes of implementing an orderly and efficient licensing process, the Director may establish licensing rules or regulations and interim procedures for licensing and acceptance of applications. For previously registered or licensed individuals, the Director may establish expedited review and licensing procedures.
(Source: P.A. 96-112, eff. 7-31-09; 97-891, eff. 8-3-12.)

(205 ILCS 635/7-2)
Sec. 7-2. State license application and issuance.
(a) Applicants for a license shall apply in a form prescribed by the Director. Each form shall contain content as set forth by rule, regulation, instruction, or procedure of the Director and may be changed or updated as necessary by the Director in order to carry out the purposes of this Act.
(b) In order to fulfill the purposes of this Act, the Director is authorized to establish relationships or contracts with the Nationwide Mortgage Licensing System and Registry or other entities designated by the Nationwide Mortgage Licensing System and Registry to collect and maintain records and process transaction fees or other fees related to licensees or other persons subject to this Act.
(c) In connection with an application for licensing as a mortgage loan originator, the applicant shall, at a minimum, furnish to the Nationwide Mortgage Licensing System and Registry information concerning the applicant's identity, including the following:
(1) Fingerprints for submission to the Federal Bureau

of Investigation, and any governmental agency or entity authorized to receive such information for a state, national and international criminal history background check.

(2) Personal history and experience in a form

prescribed by the Nationwide Mortgage Licensing System and Registry, including the submission of authorization for the Nationwide Mortgage Licensing System and Registry and the Director to obtain:

(A) an independent credit report obtained from a

consumer reporting agency described in Section 603(p) of the Fair Credit Reporting Act; and

(B) information related to any administrative,

civil, or criminal findings by any governmental jurisdiction.

(d) For the purpose of this Section, and in order to reduce the points of contact which the Federal Bureau of Investigation may have to maintain for purposes of subsection (c) of this Section, the Director may use the Nationwide Mortgage Licensing System and Registry as a channeling agent for requesting information from and distributing information to the Department of Justice or any governmental agency.
(e) For the purposes of this Section and in order to reduce the points of contact which the Director may have to maintain for purposes of item (2) of subsection (c) of this Section, the Director may use the Nationwide Mortgage Licensing System and Registry as a channeling agent for requesting and distributing information to and from any source so directed by the Director.
(Source: P.A. 96-112, eff. 7-31-09.)

(205 ILCS 635/7-3)
Sec. 7-3. Issuance of license. The Director shall not issue a mortgage loan originator license unless the Director makes at a minimum the following findings:
(1) The applicant has never had a mortgage loan originator license revoked in any governmental jurisdiction, except that a subsequent formal vacation of such revocation shall not be deemed a revocation.
(2) The applicant has not been convicted of, or pled guilty or nolo contendere to, a felony in a domestic, foreign, or military court:
(A) during the 7-year period preceding the date of

the application for licensing and registration; or

(B) at any time preceding such date of application,

if such felony involved an act of fraud, dishonesty, or a breach of trust, or money laundering;

provided that any pardon of a conviction shall not be a conviction for purposes of this item (2).
(3) The applicant has demonstrated financial responsibility, character, and general fitness so as to command the confidence of the community and to warrant a determination that the mortgage loan originator will operate honestly, fairly, and efficiently within the purposes of this Act. For purposes of this item (3) a person has shown that he or she is not financially responsible when he or she has shown a disregard for the management of his or her own financial condition. A determination that an individual has not shown financial responsibility may include, but is not limited to, consideration of:
(A) current outstanding judgments, except judgments

solely as a result of medical expenses;

(B) current outstanding tax liens or other

government liens and filings, educational loan defaults, and non-payment of child support;

(C) foreclosures within the past 3 years;
(D) a pattern of seriously delinquent accounts

within the past 3 years; and

(E) an independent credit report obtained under

Section 7-2(c)(2) of the Act; provided that, a credit score may not be the sole basis for determining that an individual has not shown financial responsibility; provided further that, the credit report may be the sole basis for determining that an individual has not shown financial responsibility.

(4) The applicant has completed the pre-licensing education requirement described in Section 7-4 of this Act.
(5) The applicant has passed a written test that meets the test requirement described in Section 7-5 of this Act.
(6) The applicant has met the surety bond requirement as required pursuant to Section 7-12 of this Act.
(Source: P.A. 96-112, eff. 7-31-09.)

(205 ILCS 635/7-4)
Sec. 7-4. Pre-licensing and education of mortgage loan originators.
(a) In order to meet the pre-licensing education requirement referred to in item (4) of Section 7-3 of this Act an individual shall complete at least 20 hours of education approved in accordance with subsection (b) of this Section, which shall include at least:
(1) 3 hours of Federal law and regulations;
(2) 3 hours of ethics, which shall include

instruction on fraud, consumer protection, and fair lending issues; and

(3) 2 hours of training related to lending standards

for the nontraditional mortgage product marketplace.

(b) For purposes of subsection (a) of this Section, pre-licensing education courses shall be reviewed and approved by the Nationwide Mortgage Licensing System and Registry based upon reasonable standards. Review and approval of a pre-licensing education course shall include review and approval of the course provider.
(c) Nothing in this Section shall preclude any pre-licensing education course, as approved by the Nationwide Mortgage Licensing System and Registry, that is provided by the employer of the applicant or an entity which is affiliated with the applicant by an agency contract, or any subsidiary or affiliate of such an employer or entity.
(d) Pre-licensing education may be offered in a classroom, online, or by any other means approved by the Nationwide Mortgage Licensing System and Registry.
(e) The pre-licensing education requirements approved by the Nationwide Mortgage Licensing System and Registry for the subjects listed in items (1) through (3) of subsection (a) for any state shall be accepted as credit towards completion of pre-licensing education requirements in Illinois.
(f) An individual previously registered under this Act who is applying to be licensed after the effective date of this amendatory Act of the 96th General Assembly must prove that he or she has completed all of the continuing education requirements for the year in which the registration or license was last held.
(Source: P.A. 96-112, eff. 7-31-09.)

(205 ILCS 635/7-5)
Sec. 7-5. Testing of mortgage loan originators.
(a) In order to meet the written test requirement referred to in item (5) of Section 7-3, an individual shall pass, in accordance with the standards established under this subsection (a), a qualified written test developed by the Nationwide Mortgage Licensing System and Registry and administered by a test provider approved by the Nationwide Mortgage Licensing System and Registry based upon reasonable standards.
(b) A written test shall not be treated as a qualified written test for purposes of subsection (a) of this Section unless the test adequately measures the applicant's knowledge and comprehension in appropriate subject areas, including:
(1) ethics;
(2) federal law and regulation pertaining to

mortgage origination;

(3) State law and regulation pertaining to mortgage

origination; and

(4) federal and State law and regulation, including

instruction on fraud, consumer protection, the nontraditional mortgage marketplace, and fair lending issues.

(c) Nothing in this Section shall prohibit a test provider approved by the Nationwide Mortgage Licensing System and Registry from providing a test at the location of the employer of the applicant or the location of any subsidiary or affiliate of the employer of the applicant, or the location of any entity with which the applicant holds an exclusive arrangement to conduct the business of a mortgage loan originator.
(d) An individual shall not be considered to have passed a qualified written test unless the individual achieves a test score of not less than 75% correct answers to questions.
An individual may retake a test 3 consecutive times with each consecutive taking occurring at least 30 days after the preceding test.
After failing 3 consecutive tests, an individual shall wait at least 6 months before taking the test again.
A licensed mortgage loan originator who fails to maintain a valid license for a period of 5 years or longer shall retake the test, not taking into account any time during which such individual is a registered mortgage loan originator.
(Source: P.A. 96-112, eff. 7-31-09.)

(205 ILCS 635/7-6)
Sec. 7-6. Standards for license renewal.
(a) The minimum standards for license renewal for mortgage loan originators shall include the following:
(1) The mortgage loan originator continues to meet

the minimum standards for license issuance under Section 7-3.

(2) The mortgage loan originator has satisfied the

annual continuing education requirements described in Section 7-7.

(3) The mortgage loan originator has paid all

required fees for renewal of the license.

(b) The license of a mortgage loan originator failing to satisfy the minimum standards for license renewal shall expire. The Director may adopt procedures for the reinstatement of expired licenses consistent with the standards established by the Nationwide Mortgage Licensing System and Registry.
(Source: P.A. 96-112, eff. 7-31-09.)

(205 ILCS 635/7-7)
Sec. 7-7. Continuing education for mortgage loan originators.
(a) In order to meet the annual continuing education requirements referred to in Section 7-6, a licensed mortgage loan originator shall complete at least 8 hours of education approved in accordance with subsection (b) of this Section, which shall include at least:
(1) 3 hours of Federal law and regulations;
(2) 2 hours of ethics, which shall include

instruction on fraud, consumer protection, and fair lending issues; and

(3) 2 hours of training related to lending standards

for the nontraditional mortgage product marketplace.

(b) For purposes of this subsection (a), continuing education courses shall be reviewed and approved by the Nationwide Mortgage Licensing System and Registry based upon reasonable standards. Review and approval of a continuing education course shall include review and approval of the course provider.
(c) Nothing in this Section shall preclude any education course, as approved by the Nationwide Mortgage Licensing System and Registry, that is provided by the employer of the mortgage loan originator or an entity which is affiliated with the mortgage loan originator by an agency contract, or any subsidiary or affiliate of the employer or entity.
(d) Continuing education may be offered either in a classroom, online, or by any other means approved by the Nationwide Mortgage Licensing System and Registry.
(e) A licensed mortgage loan originator:
(1) Except as provided in Section 7-6 and

subsection (i) of this Section, may only receive credit for a continuing education course in the year in which the course is taken; and

(2) May not take the same approved course in the

same or successive years to meet the annual requirements for continuing education.

(f) A licensed mortgage loan originator who is an approved instructor of an approved continuing education course may receive credit for the licensed mortgage loan originator's own annual continuing education requirement at the rate of 2 hours credit for every one hour taught.
(g) A person having successfully completed the education requirements approved by the Nationwide Mortgage Licensing System and Registry for the subjects listed in subsection (a) of this Section for any state shall be accepted as credit towards completion of continuing education requirements in this State.
(h) A licensed mortgage loan originator who subsequently becomes unlicensed must complete the continuing education requirements for the last year in which the license was held prior to issuance of a new or renewed license.
(i) A person meeting the requirements of Section 7-6 may make up any deficiency in continuing education as established by rule or regulation of the Director.
(Source: P.A. 96-112, eff. 7-31-09.)

(205 ILCS 635/7-8)
Sec. 7-8. Authority to require license. In addition to any other duties imposed upon the Director by law, the Director shall require mortgage loan originators to be licensed and registered through the Nationwide Mortgage Licensing System and Registry. In order to carry out this requirement the Director is authorized to participate in the Nationwide Mortgage Licensing System and Registry. For this purpose, the Director may establish by agreement, order or rule requirements as necessary, including, but not limited to, the following:
(1) Background checks for:
(A) criminal history through fingerprint or

other databases;

(B) civil or administrative records;
(C) credit history; or
(D) any other information as deemed necessary by

the Nationwide Mortgage Licensing System and Registry.

(2) The payment of fees to apply for or renew

licenses through the Nationwide Mortgage Licensing System and Registry;

(3) The setting or resetting as necessary of renewal

or reporting dates; and

(4) Requirements for amending or surrendering a

license or any other such activities as the Director deems necessary for participation in the Nationwide Mortgage Licensing System and Registry.

(Source: P.A. 96-112, eff. 7-31-09.)

(205 ILCS 635/7-9)
Sec. 7-9. Report to Nationwide Mortgage Licensing System and Registry. Subject to State privacy laws, the Director is required to report regularly violations of this Act, as well as enforcement actions and other relevant information, to the Nationwide Mortgage Licensing System and Registry subject to the provisions contained in Section 4-8.1A of this Act.
(Source: P.A. 96-112, eff. 7-31-09.)

(205 ILCS 635/7-10)
Sec. 7-10. Nationwide Mortgage Licensing System and Registry information challenge process. The Director shall establish a process whereby mortgage loan originators may challenge information entered into the Nationwide Mortgage Licensing System and Registry by the Director.
(Source: P.A. 96-112, eff. 7-31-09.)

(205 ILCS 635/7-11)
Sec. 7-11. Mortgage loan originator suspension or revocation of registration; refusal to renew; fines.
(a) In addition to any other action authorized by this Act or any other applicable law, rule or regulation, the Director may do the following:
(1) Suspend, revoke, or refuse to renew a license or

reprimand, place on probation or otherwise discipline a licensee if the Director finds that the mortgage loan originator has violated this Act or any other applicable law or regulation or has been convicted of a criminal offense.

(2) Impose a fine of not more than $1,000 or, for

engaging in an act prohibited by item (1) of Section 7-13, not more than $3,000 for each day for each violation of this Act or any other applicable law or regulation that is committed. If the Mortgage Loan Originator engages in a pattern of repeated violations, the Director may impose a fine of not more than $2,000 or, for engaging in an act prohibited by item (1) of Section 7-13, not more than $6,000 for each day for each violation committed. In determining the amount of a fine to be imposed pursuant to this Act or any other applicable law or regulation, the Director shall consider all of the following:

(A) The seriousness of the violation;
(B) The mortgage loan originator's good

faith efforts to prevent the violation; and

(C) The mortgage loan originator's history

of violations and compliance with orders.

(b) In addition to any other action authorized by this Act or any other applicable law, rule or regulation, the Director may investigate alleged violations of the Act or any other applicable law, rule or regulation and complaints concerning any such violation. The Director may seek a court order to enjoin the violation.
(c) In addition to any other action authorized by this Act or any other applicable law, rule or regulation, if the Director determines that a mortgage loan originator is engaged in or is believed to be engaged in activities that may constitute a violation of this Act or any other applicable law, rule or regulation, the Director may issue a cease and desist order to compel the mortgage loan originator to comply with this Act or any other applicable law, rule or regulation or, upon a showing that an emergency exists, may suspend the mortgage loan originator's license for a period not exceeding 180 calendar days, pending investigation.
(Source: P.A. 96-112, eff. 7-31-09; 97-891, eff. 8-3-12.)

(205 ILCS 635/7-12)
Sec. 7-12. Surety bond required.
(a) Each mortgage loan originator shall be covered by a surety bond in accordance with this Section. In the event that the mortgage loan originator is an employee or exclusive agent of a person subject to this Act, the surety bond of such person subject to this Act can be used in lieu of the mortgage loan originator's surety bond requirement. The surety bond shall provide coverage for each mortgage loan originator in an amount prescribed under subsection (b) of this Section. The surety bond shall be in a form prescribed by the Director. The Director may promulgate rules or regulations with respect to the requirements for such surety bonds as necessary to accomplish the purposes of this Act.
(b) The penal sum of the surety bond shall be maintained in an amount that reflects the dollar amount of loans originated as determined by the Director.
(c) When an action is commenced on a licensee's bond the Director may require the filing of a new bond.
(d) Immediately upon recovery upon any action on the bond the licensee shall file a new bond.
(Source: P.A. 96-112, eff. 7-31-09.)

(205 ILCS 635/7-13)
Sec. 7-13. Prohibited acts and practices for mortgage loan originators. It is a violation of this Act for an individual subject to this Act to:
(1) Directly or indirectly employ any scheme,

device, or artifice to defraud or mislead borrowers or lenders or to defraud any person.

(2) Engage in any unfair or deceptive practice

toward any person.

(3) Obtain property by fraud or misrepresentation.
(4) Solicit or enter into a contract with a borrower

that provides in substance that the person or individual subject to this Act may earn a fee or commission through "best efforts" to obtain a loan even though no loan is actually obtained for the borrower.

(5) Solicit, advertise, or enter into a contract for

specific interest rates, points, or other financing terms unless the terms are actually available at the time of soliciting, advertising, or contracting.

(6) Conduct any business covered by this Act without

holding a valid license as required under this Act, or assist or aid and abet any person in the conduct of business under this Act without a valid license as required under this Act.

(7) Fail to make disclosures as required by this Act

and any other applicable State or federal law, including regulations thereunder.

(8) Fail to comply with this Act or rules or

regulations promulgated under this Act, or fail to comply with any other state or federal law, including the rules and regulations thereunder, applicable to any business authorized or conducted under this Act.

(9) Make, in any manner, any false or deceptive

statement or representation of a material fact, or any omission of a material fact, required on any document or application subject to this Act.

(10) Negligently make any false statement or

knowingly and willfully make any omission of material fact in connection with any information or report filed with a governmental agency or the Nationwide Mortgage Licensing System and Registry or in connection with any investigation conducted by the Director or another governmental agency.

(11) Make any payment, threat or promise, directly

or indirectly, to any person for the purpose of influencing the independent judgment of the person in connection with a residential mortgage loan, or make any payment threat or promise, directly or indirectly, to any appraiser of a property, for the purpose of influencing the independent judgment of the appraiser with respect to the value of the property.

(12) Collect, charge, attempt to collect or charge,

or use or propose any agreement purporting to collect or charge any fee prohibited by this Act, including advance fees for loan modification.

(13) Cause or require a borrower to obtain property

insurance coverage in an amount that exceeds the replacement cost of the improvements as established by the property insurer.

(14) Fail to truthfully account for monies belonging

to a party to a residential mortgage loan transaction.

(15) Engage in conduct that constitutes dishonest

dealings.

(16) Knowingly instruct, solicit, propose, or cause a

person other than the borrower to sign a borrower's signature on a mortgage related document, or solicit, accept or execute any contract or other document related to the residential mortgage transaction that contains any blanks to be filled in after signing or initialing the contract or other document, except for forms authorizing the verification of application information.

(17) Discourage any applicant from seeking or

participating in housing or financial counseling either before or after the consummation of a loan transaction, or fail to provide information on counseling resources upon request.

(18) Charge for any ancillary products or services,

not essential to the basic loan transaction for which the consumer has applied, without the applicant's knowledge and written authorization, or charge for any ancillary products or services not actually provided in the transaction.

(19) Fail to give reasonable consideration to a

borrower's ability to repay the debt.

(20) Interfere or obstruct an investigation or

examination conducted pursuant to this Act.

(21) Structure activities or contracts to evade

provisions of this Act.

(Source: P.A. 96-112, eff. 7-31-09; 97-891, eff. 8-3-12.)

(205 ILCS 635/7-14)
Sec. 7-14. Unique identifier shown. The unique identifier of any person originating a residential mortgage loan shall be clearly shown on all residential mortgage loan application forms, solicitations, and advertisements, including business cards and websites, and any other documents as established by rule, regulation, or order of the Commissioner.
(Source: P.A. 96-112, eff. 7-31-09.)

(205 ILCS 635/7-15)
Sec. 7-15. Examination and investigation of certain mortgage loan originators. The activities requiring a licensee of a mortgage loan originator that are sponsored by an exempt entity under subsection (a-1) of Section 1-3 of this Act are subject to examination and investigation by the Secretary. Mortgage loan originators sponsored by an exempt entity shall keep and maintain records of his or her loan activities for a period of 36 months and shall produce records on demand by the Secretary. The records shall include a loan log or loan production log as approved by the Secretary and any loan application entered, prepared, or created through or from the mortgage loan originator's activities. Mortgage loan originators sponsored by an exempt entity shall provide access, upon the Secretary's demand, to his or her offices for the purposes of the Department's examination and investigation. The Secretary shall determine the manner and frequency at which the Department shall conduct examinations of the mortgage loan originators. Mortgage loan originators sponsored by an exempt entity shall cooperate at all times with the Department pursuant to requirements of this Section and shall be subject to penalties under Section 7-11 of this Act for failure to comply.
(Source: P.A. 98-492, eff. 8-16-13.)






205 ILCS 645/ - Foreign Banking Office Act.

(205 ILCS 645/1) (from Ch. 17, par. 2701)
Sec. 1. This Act may be cited as the "Foreign Banking Office Act".
(Source: P.A. 78-346.)

(205 ILCS 645/2) (from Ch. 17, par. 2702)
Sec. 2. As used in this Act unless the context otherwise requires, the words and phrases defined in Sections 2.01 through 2.07 have the meanings ascribed to them in those Sections.
(Source: P.A. 85-858.)

(205 ILCS 645/2.01) (from Ch. 17, par. 2703)
Sec. 2.01. "Commissioner" means the Secretary of Financial and Professional Regulation or a person authorized by the Secretary, the Division of Banking Act, or this Act to act in the Secretary's stead.
(Source: P.A. 96-1365, eff. 7-28-10.)

(205 ILCS 645/2.02) (from Ch. 17, par. 2704)
Sec. 2.02. "State bank" means a banking corporation organized under the Illinois Banking Act.
(Source: P.A. 78-346.)

(205 ILCS 645/2.03) (from Ch. 17, par. 2705)
Sec. 2.03. "National Bank" means a national banking association located in the State of Illinois.
(Source: P.A. 78-346.)

(205 ILCS 645/2.04) (from Ch. 17, par. 2706)
Sec. 2.04. (Repealed).
(Source: P.A. 86-1374. Repealed by P.A. 89-208, eff. 6-1-97.)

(205 ILCS 645/2.05) (from Ch. 17, par. 2707)
Sec. 2.05. "Foreign banking corporation" means a bank organized and operating under the laws of a country other than the United States of America and not directly or indirectly owned or controlled by United States citizens or by a corporation organized under the laws of the United States of America.
(Source: P.A. 78-346.)

(205 ILCS 645/2.06) (from Ch. 17, par. 2708)
Sec. 2.06. "Banking office" has the same meaning as "banking house" as defined in Section 2 of the Illinois Banking Act.
(Source: P.A. 78-346.)

(205 ILCS 645/2.07) (from Ch. 17, par. 2709)
Sec. 2.07. "Person" means an individual, corporation, partnership, joint venture, trust, estate or incorporated association.
(Source: P.A. 78-346.)

(205 ILCS 645/2.08)
Sec. 2.08. Division. "Division" means the Division of Banking within the Department of Financial and Professional Regulation.
(Source: P.A. 96-1365, eff. 7-28-10.)

(205 ILCS 645/3) (from Ch. 17, par. 2710)
Sec. 3. Certificates of authority; qualifications; rights; supervision. A foreign banking corporation, upon receipt of a certificate of authority from the Commissioner, may establish and maintain an Illinois banking office to conduct thereat a general banking business and may apply for, and procure from the Commissioner, a certificate of authority to conduct thereat a trust business pursuant to the Corporate Fiduciary Act. No such foreign banking corporation is, however, entitled to a certificate of authority under this Act unless, under the laws of the country under which such foreign banking corporation was organized, a State bank and a national bank may be authorized to maintain a banking office which may engage in a general banking business or may be authorized to own all the shares (except for directors' qualifying shares) of a banking organization organized under the laws of such country.
Upon receipt of a certificate of authority under this Act, a foreign banking corporation may conduct its banking business in this State with the same, but no greater, rights and privileges as a State bank, and except as otherwise provided in this Act, subject to the same duties, restrictions, penalties and liabilities now or hereafter imposed under the Illinois Banking Act upon a State bank. Any such banking office shall be maintained subject to supervision and examination by the Commissioner and such reports and examinations as are required of State banks under the Illinois Banking Act applicable to such banking office.
This Section does not prohibit the furnishing of information in accordance with the federal Personal Responsibility and Work Opportunity Reconciliation Act of 1996. Any foreign banking corporation governed by this Act shall enter into an agreement for data exchanges with a State agency provided the State agency pays to the foreign banking corporation a reasonable fee not to exceed its actual cost incurred. A foreign banking corporation providing information in accordance with this item shall not be liable to any account holder or other person for any disclosure of information to a State agency, for encumbering or surrendering any assets held by the foreign banking corporation in response to a lien or order to withhold and deliver issued by a State agency, or for any other action taken pursuant to this item, including individual or mechanical errors, provided the action does not constitute gross negligence or willful misconduct. A foreign banking corporation shall have no obligation to hold, encumber, or surrender assets until it has been served with a subpoena, summons, warrant, court or administrative order, lien, or levy.
(Source: P.A. 89-208, eff. 6-1-97; 89-364, eff. 8-18-95; 89-626, eff. 8-9-96; 90-18, eff. 7-1-97.)

(205 ILCS 645/3.5)
Sec. 3.5. Non-English language transactions. A foreign banking corporation may conduct transactions in a language other than English through an employee or agent acting as interpreter or through an interpreter provided by the customer.
(Source: P.A. 92-578, eff. 6-26-02.)

(205 ILCS 645/4) (from Ch. 17, par. 2711)
Sec. 4. Application for certificate of authority; contents. A foreign banking corporation, in order to procure a certificate of authority to establish and maintain a banking office and to conduct thereat a general banking business shall make application therefor to the Commissioner, which application shall set forth:
(a) the name of the corporation, together with the country under the laws of which it was organized;
(b) the date of its incorporation and the period of its duration;
(c) the address of its principal office in the country under the laws of which it was organized;
(d) the address of its proposed registered office in this State, and the name of its proposed registered agent in this State at such address;
(e) the names of other states and countries in which it is admitted or qualified to transact business;
(f) the names and respective addresses of its directors and principal officers;
(g) a statement containing such information as the Commissioner may require indicating that such foreign banking corporation is authorized to conduct a general banking business under the laws of the country of its organization, the nature of the business of such foreign banking corporation and whether the requirements of the reciprocal provision of Section 3 of this Act can be met;
(h) a complete and detailed statement of its financial condition and the actual value of its assets, which must be at least $1,000,000 in excess of its liabilities as of a date within 120 days prior to the date of such application; and
(i) such additional information as may be necessary or appropriate in order to enable the Commissioner to determine whether such corporation is entitled to a certificate of authority.
Such application shall be made on forms prescribed and furnished by the Commissioner and shall be duly executed in duplicate by the foreign banking corporation by one or more of its principal officers.
A certificate of authority may not be issued to a foreign banking corporation under this Act unless the Commissioner finds that the requirements of Section 10 of the Illinois Banking Act and of Section 3 of this Act can be met. A foreign banking corporation may not be denied a certificate of authority by reason of the fact that the laws of the country under which such foreign banking corporation was organized, governing its organization and internal affairs, differ from the laws of this State, and nothing contained in this Act authorizes this State to regulate the organization or the internal affairs of a foreign banking corporation.
(Source: P.A. 89-208, eff. 6-1-97.)

(205 ILCS 645/5) (from Ch. 17, par. 2712)
Sec. 5. Documents required by the Commissioner. There shall be delivered to the Commissioner (1) duplicate originals of the application of the foreign banking corporation for a certificate of authority and (2) a copy of its charter or articles of incorporation and all amendments thereto, duly authenticated by the proper officer of the country under which such foreign banking corporation was organized.
If, according to law, a certificate of authority to establish and maintain a banking office and to conduct thereat a general banking business, should be issued to such foreign banking corporation, the Commissioner shall, when all fees have been paid as in this Act prescribed:
(a) endorse on each of such documents the word "Filed", and the date of the filing thereof;
(b) file in his office one of such duplicate originals of the application and a copy of the charter or articles of incorporation and amendments thereto; and
(c) issue a certificate of authority to such foreign banking corporation, to which he shall affix the other duplicate original application.
The certificate of authority, with the duplicate original of the application affixed thereto by the Commissioner, shall be returned to the foreign banking corporation or its representative.
(Source: P.A. 89-208, eff. 6-1-97; 90-301, eff. 8-1-97.)

(205 ILCS 645/6) (from Ch. 17, par. 2713)
Sec. 6. Establishment and maintenance of banking office. Upon the issuance of a certificate of authority by the Commissioner, the foreign banking corporation may, subject to this Act, establish and maintain a banking office and may conduct thereat a general banking business.
A certificate of authority issued under this Act authorizing a foreign banking corporation to transact business at the banking office designated shall remain in effect until surrendered or revoked.
(Source: P.A. 89-208, eff. 6-1-97; 89-508, eff. 7-3-96.)

(205 ILCS 645/7) (from Ch. 17, par. 2714)
Sec. 7. A foreign banking corporation holding a certificate of authority issued pursuant to this Act, whenever its articles of incorporation are amended, shall forthwith file in the office of the Commissioner a copy of such amendment duly authenticated by the proper officer of the country under which such foreign banking corporation was organized, but the filing thereof may not of itself enlarge or alter the purpose or purposes for which such foreign banking corporation is authorized to pursue in the transaction of its banking business in this State, nor authorize such foreign banking corporation to transact banking business in this State in any other name than the name set forth in its certificate of authority, nor extend the duration of its corporate existence.
(Source: P.A. 78-346.)

(205 ILCS 645/8) (from Ch. 17, par. 2715)
Sec. 8. A foreign banking corporation holding a certificate of authority issued pursuant to this Act, must secure an amended certificate of authority if it changes its corporate name, changes the duration of its corporate existence or desires to pursue in this State other or additional purposes than those set forth in its prior application for a certificate of authority, by making application therefor to the Commissioner.
The requirements with respect to the form and contents of such application, the manner of its execution, the filing of duplicate originals thereof with the Commissioner, the issuance of an amended certificate of authority and the effect thereof and the recording of such amended certificate of authority shall be the same as in the case of an original application for a certificate of authority.
(Source: P.A. 78-346.)

(205 ILCS 645/9) (from Ch. 17, par. 2716)
Sec. 9. Registered office and agent. Each foreign banking corporation authorized to establish and maintain a banking office shall have and continuously maintain:
(a) a registered office in Illinois which may be, but need not be, the same as its place of business; and
(b) a registered agent, which agent may be either an individual, resident in this State, whose business office is identical with such registered office, or a corporation authorized to transact business in this State having a business office identical with such registered office.
A registered agent may at any time vacate his office as registered agent by filing in the office of the Commissioner a statement setting forth his resignation and the effective date thereof, which shall not be less than 60 days nor more than 90 days after the date of filing. A copy of the statement shall be served on the foreign banking corporation by the registered agent so resigning by registered or certified mail addressed to such foreign banking corporation at its principal office as such is known to such resigning agent and directed to the attention of the secretary or other comparable officer of such corporation within 5 days after the date of filing.
A foreign banking corporation may from time to time change the address of its registered office; and shall change its registered agent if the office of the registered agent becomes vacant for any reason or if its registered agent becomes disqualified or incapacitated to act, or if it revokes the appointment of its registered agent. Any such change of registered office or registered agent may be effected by filing in the office of the Commissioner duplicate originals of a statement setting forth the details with respect to such change and the effective date thereof. The Commissioner shall endorse on each of such duplicate originals the word "Filed" and the date of filing thereof, and file in his office one of such duplicate originals. He shall return the other duplicate original to the foreign banking corporation or its representative.
(Source: P.A. 89-208, eff. 6-1-97; 90-301, eff. 8-1-97.)

(205 ILCS 645/10) (from Ch. 17, par. 2717)
Sec. 10. Service of process in any suit, action or proceeding or service of any notice or demand required or permitted by law to be served on a foreign corporation may be made on a foreign banking corporation holding a certificate of authority by service thereof on the registered agent of such foreign banking corporation. Whenever any foreign banking corporation holding a certificate of authority fails to appoint or maintain a registered agent upon whom service of legal process or service of any such notice or demand may be had, or whenever such registered agent cannot with reasonable diligence be found at the registered office of such foreign banking corporation, or whenever the certificate of authority of any such foreign banking corporation is revoked, then in every such case the Commissioner shall be irrevocably authorized as the agent and representative of such foreign banking corporation to accept service of any process or service of any notice or demand required or permitted by law to be served on such foreign banking corporation. Service on the Commissioner of any such process, notice or demand against any such foreign banking corporation shall be made by delivering to and leaving with him, or with any official having charge of the banking department of his office, duplicate copies of such process, notice or demand. If any process, notice or demand is served on the Commissioner, he shall immediately cause a copy thereof to be forwarded by registered mail addressed to such foreign banking corporation at its principal office as the same appears on his records. Any service so had on the Commissioner shall be returnable in not less than 30 days.
Nothing in this Act limits or affects the right to serve any process, notice or demand required or permitted by law to be served upon a foreign corporation in any other manner now or hereafter permitted by law.
The Commissioner shall keep a record of all processes, notices and demands served upon him by this Section and shall record therein the time of such service and his action with reference thereto.
(Source: P.A. 78-346.)

(205 ILCS 645/11) (from Ch. 17, par. 2718)
Sec. 11. Pledging requirements; discretion of Commissioner. A foreign banking corporation holding a certificate of authority issued pursuant to this Act may be required, when deemed necessary and appropriate in the opinion of the Commissioner, to keep on deposit with the Federal Reserve Bank of Chicago or such State bank or national bank as such foreign banking corporation may designate and the Commissioner may approve, interest-bearing stocks and bonds, notes, debentures or other obligations of the United States or any agency or instrumentality thereof or guaranteed by the United States, or of this State, or of a city, county, town, village, school district, or instrumentality of this State or guaranteed by this State, or dollar deposits, or obligations of the International Bank for Reconstruction and Development, or obligations issued by the Inter-American Development Bank, or obligations of the Asian Development Bank, or obligations of the African Development Bank, or obligations of the International Finance Corporation, or such other assets as the Commissioner shall permit, to an aggregate amount, based upon principal amount or market value, whichever is lower, in the case of the above-described securities, and subject to such limitations as he shall prescribe, such amount as the Commissioner deems necessary for the protection of depositors or the costs of taking possession and control. The deposit shall be maintained with the Federal Reserve Bank of Chicago or any such State bank or national bank pursuant to a deposit agreement in such form and containing such conditions and limitations (including a deposit in the name of the Commissioner in trust for the depositors of such banking office) as the Commissioner may prescribe. So long as it continues business in the ordinary course such banking office shall, however, be permitted to collect interest on the securities so deposited and from time to time exchange, examine and compare such securities.
(Source: P.A. 92-483, eff. 8-23-01.)

(205 ILCS 645/12) (from Ch. 17, par. 2719)
Sec. 12. Control by Commissioner.
(a) Upon the Commissioner's taking possession, pursuant to Section 53 of the Illinois Banking Act, of the business and property in this State of the banking office of a foreign banking corporation whose deposit liabilities in this State are not insured by the Federal Deposit Insurance Corporation, the amounts deposited pursuant to Section 11 shall thereupon become the property of the Commissioner, free and clear of any and all liens and other claims, and shall be held by the Commissioner in trust for the depositors of such banking office. The Commissioner may, without regard to any priorities, preferences, or adverse claims and without obtaining the approval of any court, reduce such property to cash and, as soon as practicable, utilize the cash to cover initial liquidation costs, if any, and then distribute any excess to such depositors on a pro rata basis; but no depositor may receive an amount in excess of his account balances. For purposes of this Section, the term "depositor" does not include any other offices or branches of, or wholly-owned (except for a nominal number of directors' shares) subsidiaries of, such foreign banking corporation, but includes those to whom such banking office is indebted by virtue of money or its equivalent received by such banking office (i) for which it has given credit or is obligated to give credit to a time or demand deposit or which is evidenced by a check or draft against a deposit account and certified by such banking office, or (ii) for which it has issued a letter of credit for cash or a traveler's check on which such banking office is primarily liable, or (iii) for which it has issued an outstanding draft (including advice or authorization to charge the banking office's balance at another bank), cashier's check or money order, or other officer's check.
(b) Whenever the Commissioner takes possession of the property and business of a foreign bank pursuant to Section 53 of the Illinois Banking Act, the Commissioner shall conserve or liquidate the property and business of the foreign bank pursuant to the laws of this State as if the foreign bank were an Illinois bank, with absolute preference and priority given to the creditors of the foreign bank arising out of transactions with, and recorded on the books of, its Illinois state branch or Illinois state agency over the creditors of the foreign bank's offices located outside this State. When the Commissioner has completed the liquidation of the property and business of a foreign bank, the Commissioner shall transfer any remaining assets to the foreign bank in accordance with such orders as the court may issue. However, in case the foreign bank has an office in another state of the United States which is in liquidation and the assets of such office appear to be insufficient to pay in full the creditors of that office, the court shall order the Commissioner to transfer to the liquidator of that office such amount of any such remaining assets as appears to be necessary to cover the insufficiency; if there are 2 or more such offices and the amount of remaining assets is less than the aggregate amount of insufficiencies with respect to the offices, the court shall order the Commissioner to distribute the remaining assets among the liquidators of those offices in such manner as the court finds equitable.
(Source: P.A. 92-483, eff. 8-23-01.)

(205 ILCS 645/13) (from Ch. 17, par. 2720)
Sec. 13. Each such foreign banking corporation shall hold, in this State, currency, bonds, notes, debentures, drafts, bills of exchange or other evidences of indebtedness or other obligations payable in the United States or in United States funds or, with the prior approval of the Commissioner, in funds freely convertible into United States funds, or such other assets as the Commissioner shall permit, in an amount which shall bear such relationship as the Commissioner shall prescribe to liabilities (including contingent liabilities) of such foreign banking corporation payable at or through its banking office in this State, including acceptances, but excluding amounts due and other liabilities to other offices, agencies or banking offices of, and wholly-owned (except for a nominal number of directors' shares) subsidiaries of, such foreign banking corporation and such other liabilities (including contingent liabilities) as the Commissioner shall permit. For the purposes of this Section the Commissioner (a) shall value marketable securities at principal amount or market value, whichever is lower, (b) shall have the right to determine the value of any nonmarketable bond, note, debenture, draft, bill of exchange, other evidence of indebtedness, or of any other obligation held by or owed to the foreign banking corporation or its banking office within this State, and (c) in determining the amount of assets for the purpose of computing the above ratio of assets to liabilities, may exclude any particular asset but shall give credit to assets required to be maintained pursuant to Section 11 and, subject to such rules and regulations as the Commissioner may from time to time promulgate, to deposits and credit balances with unaffiliated banking institutions outside this State if such deposits or credit balances are payable in United States funds or in currencies freely convertible into United States funds. Credit given for such deposits and credit balances may not, however, exceed in aggregate amount such percentage, but not less than 8%, as the Commissioner may from time to time prescribe of the aggregate amount of liabilities of such foreign banking corporation, determined as provided in this Section. If, by reason of the existence or the potential occurrence of unusual and extraordinary circumstances, the Commissioner deems it necessary or desirable for the maintenance of a sound financial condition, the protection of depositors, creditors, and the public interest, and to maintain public confidence in the business of the banking office of a foreign banking corporation, he may, notwithstanding anything to the contrary contained in this Section, reduce the credit to be given for deposits and credit balances with unaffiliated banking institutions outside this State and require such foreign banking corporation to deposit, in accordance with such rules and regulations as he has promulgated, the assets required to be held in this State pursuant to this Section 13 with such State banks or national banks as such foreign banking corporation may designate and the Commissioner may approve.
(Source: P.A. 90-301, eff. 8-1-97.)

(205 ILCS 645/14) (from Ch. 17, par. 2721)
Sec. 14. The assets held to satisfy the assets to liabilities relationship, prescribed by the Commissioner, pursuant to Section 13 of this Act shall include obligations of any person for money borrowed from a foreign banking corporation holding a certificate of authority issued pursuant to this Act only to the extent that the total of such obligations of any person are not more than 10% of such assets considered for purposes of Section 13.
(Source: P.A. 83-687.)

(205 ILCS 645/15) (from Ch. 17, par. 2722)
Sec. 15. (Repealed).
(Source: P.A. 82-257. Repealed by P.A. 89-208, eff. 6-1-97.)

(205 ILCS 645/16) (from Ch. 17, par. 2723)
Sec. 16. A foreign banking corporation holding a certificate of authority issued pursuant to this Act shall be subject to the same limitations with respect to the payment of interest on deposits as a State bank which is a member of the Federal Reserve System.
(Source: P.A. 78-346.)

(205 ILCS 645/17) (from Ch. 17, par. 2724)
Sec. 17. Fees; examination; receivership. Upon applying for a certificate of authority to open and maintain a banking office, a foreign banking corporation shall pay to the Commissioner an application fee equivalent to the reasonable expenses of examination for a charter payable by a State bank under Section 13 of the Illinois Banking Act.
In addition, a foreign banking corporation holding a certificate of authority and maintaining a banking office shall be subject to examination and other fees (comparable to those payable by a State bank) imposed by the Commissioner pursuant to Section 48 of the Illinois Banking Act based on the assets of such foreign banking corporation located in the State of Illinois.
(b) In addition to the fees authorized in subsection (a) of this Section, the Secretary shall assess reasonable receivership fees and establish a Non-insured Institutions Receivership account in the Bank and Trust Company Fund to provide for the expenses that arise from the administration of the receivership of a foreign banking corporation under this Act. The aggregate of such assessments shall be paid into the Non-insured Institutions Receivership account in the Bank and Trust Company Fund. The assessments for this account shall be levied until the sum of $4,000,000 has been deposited into the account from assessments authorized herein, whereupon the Non-insured Institutions Receivership account assessment shall be abated. If a receivership of a non-insured institution under this Act requires expenditures from this account, then assessments may be reinstituted until the balance in the Non-insured Institutions Receivership account arising from assessments is restored to $4,000,000.
(c) The Secretary may by rule establish a reasonable manner of assessing the receivership assessments under this Section.
(Source: P.A. 96-1365, eff. 7-28-10.)

(205 ILCS 645/18) (from Ch. 17, par. 2725)
Sec. 18. Powers of the Commissioner. The Commissioner shall have all of the powers granted to him under the Illinois Banking Act, to the extent appropriate to enable him to supervise a banking office of a foreign banking corporation holding a certificate of authority to maintain such office.
(Source: P.A. 89-208, eff. 6-1-97.)

(205 ILCS 645/19) (from Ch. 17, par. 2726)
Sec. 19. Revocation of certificate of authority; grounds. A certificate of authority issued to a foreign banking corporation shall be revoked when voluntarily surrendered by the holder thereof or when such foreign banking corporation is dissolved or its authority or existence is otherwise terminated or cancelled in the country of its organization, and may be revoked if the Commissioner finds that:
(a) such foreign banking corporation has failed for a

period of 60 days after service of written notice on its registered agent to comply with any of the provisions of this Act after written notice has been given to its registered agent by the Commissioner; or

(b) such foreign banking corporation has failed for a

period of 60 days after service of written notice on its registered agent to pay any fees or taxes duly imposed upon such foreign banking corporation by reason of its banking office and the banking business carried on by such banking office.

(Source: P.A. 89-208, eff. 6-1-97.)

(205 ILCS 645/20)
Sec. 20. Enforcement of child support.
(a) Any foreign banking corporation governed by this Act shall encumber or surrender accounts or assets held by the foreign banking corporation on behalf of any responsible relative who is subject to a child support lien, upon notice of the lien or levy of the Department of Healthcare and Family Services (formerly Illinois Department of Public Aid) or its successor agency pursuant to Section 10-25.5 of the Illinois Public Aid Code, or upon notice of interstate lien from any other state's agency responsible for implementing the child support enforcement program set forth in Title IV, Part D of the Social Security Act.
(b) Within 90 days after receiving notice from the Department of Healthcare and Family Services (formerly Department of Public Aid) that the Department has adopted a child support enforcement debit authorization form as required under the Illinois Public Aid Code, each foreign banking corporation governed by this Act shall take all appropriate steps to implement the use of the form in relation to accounts held by the corporation. Upon receiving from the Department of Healthcare and Family Services (formerly Department of Public Aid) a copy of a child support enforcement debit authorization form signed by an obligor, a foreign banking corporation holding an account on behalf of the obligor shall debit the account and transfer the debited amounts to the State Disbursement Unit according to the instructions in the child support enforcement debit authorization form.
(Source: P.A. 95-331, eff. 8-21-07.)

(205 ILCS 645/21)
Sec. 21. Reliance on Commissioner. No foreign banking corporation or other person shall be liable under this Act for any act done or omitted in good faith in conformity with any rule, interpretation, or opinion issued by the Commissioner of Banks and Real Estate, notwithstanding that after the act or omission has occurred, the rule, opinion, or interpretation upon which reliance is placed is amended, rescinded, or determined by judicial or other authority to be invalid for any reason.
(Source: P.A. 90-161, eff. 7-23-97; 90-655, eff. 7-30-98.)



205 ILCS 650/ - Foreign Bank Representative Office Act.

(205 ILCS 650/1) (from Ch. 17, par. 2851)
Sec. 1. This Act shall be known and may be cited as the "Foreign Bank Representative Office Act".
(Source: P.A. 83-267.)

(205 ILCS 650/2) (from Ch. 17, par. 2852)
Sec. 2. Definitions. As used in this Act, unless the context requires otherwise:
(a) "Commissioner" means the Secretary of Financial and Professional Regulation or a person authorized by the Secretary, the Division of Banking Act, or this Act to act in the Secretary's stead.
(b) "Foreign bank" means (1) a bank, savings bank, savings association, or trust company which is organized under the laws of any state or territory of the United States, including the District of Columbia, other than the State of Illinois; (2) a national bank having its principal place of business in any state or territory of the United States, including the District of Columbia, other than the State of Illinois; or (3) a bank or trust company organized and operating under the laws of a country other than the United States of America.
(c) "Representative office" means an office in the State of Illinois at which a foreign bank engages in representational functions but does not conduct a commercial banking business.
(d) "Division" means the Division of Banking within the Department of Financial and Professional Regulation.
(Source: P.A. 98-1081, eff. 1-1-15.)

(205 ILCS 650/3) (from Ch. 17, par. 2853)
Sec. 3. No person, copartnership, association, corporation or other entity shall establish or maintain a representative office in this State on behalf of one or more foreign banks unless the foreign bank to be represented has obtained a license from the Commissioner.
(Source: P.A. 83-267.)

(205 ILCS 650/4) (from Ch. 17, par. 2854)
Sec. 4. Application; fees.
(a) The application for a license shall contain information and be accompanied by a reasonable fee as determined, by rule, by the Commissioner.
(b) The Commissioner shall issue a license to a foreign bank to establish and maintain a representative office if the Commissioner finds:
(1) the foreign bank is of good character and sound

financial standing;

(2) the management of the foreign bank and the

proposed management of the representative office are adequate; and

(3) the convenience and needs of persons to be served

by the proposed representative office will be promoted.

(Source: P.A. 92-483, eff. 8-23-01.)

(205 ILCS 650/5) (from Ch. 17, par. 2855)
Sec. 5. (a) Each foreign bank which is licensed to establish and maintain a representative office shall make, keep, and preserve at such office or at such other place as determined by the Commissioner, such books, accounts, and other records relating to the business of such office as the Commissioner may require.
(b) Each foreign bank which is licensed to establish and maintain a representative office shall file such reports, accompanied by a reasonable fee, as required and determined by the Commissioner.
(Source: P.A. 83-267.)

(205 ILCS 650/6) (from Ch. 17, par. 2856)
Sec. 6. Revocation of license. If the Commissioner finds:
(a) the licensee or its representative has violated

any provision of this Act or other law, rule, or regulation of this State; or

(b) any fact or condition exists which, if it had

existed at the time of the original application for such license, would have resulted in the Commissioner refusing to issue such license;

then the Commissioner, after granting the licensee or representative a reasonable opportunity to be heard, may revoke such license.
(Source: P.A. 92-483, eff. 8-23-01.)

(205 ILCS 650/7)
Sec. 7. Reliance on Commissioner. No foreign bank or other person shall be liable under this Act for any act done or omitted in good faith in conformity with any rule, interpretation, or opinion issued by the Commissioner of Banks and Real Estate, notwithstanding that after the act or omission has occurred, the rule, opinion, or interpretation upon which reliance is placed is amended, rescinded, or determined by judicial or other authority to be invalid for any reason.
(Source: P.A. 90-161, eff. 7-23-97; 90-655, eff. 7-30-98.)

(205 ILCS 650/7.5)
Sec. 7.5. Non-English language transactions. A foreign bank representative office may conduct transactions in a language other than English through an employee or agent acting as interpreter or through an interpreter provided by the customer.
(Source: P.A. 92-578, eff. 6-26-02.)

(205 ILCS 650/8)
Sec. 8. Powers of the Commissioner. The Commissioner shall have under this Act all of the powers granted to him under the Illinois Banking Act, including the authority to impose a reasonable charge to recover the cost of an examination conducted by the Commissioner, to the extent necessary to enable the Commissioner to supervise the representative office of a foreign bank holding a license.
(Source: P.A. 92-483, eff. 8-23-01.)



205 ILCS 657/ - Transmitters of Money Act.

(205 ILCS 657/1)
Sec. 1. Short title. This Act may be cited as the Transmitters of Money Act.
(Source: P.A. 88-643, eff. 1-1-95.)

(205 ILCS 657/5)
Sec. 5. Definitions. As used in this Act, unless the context otherwise requires, the words and phrases defined in this Section have the meanings set forth in this Section.
"Authorized seller" means a person not an employee of a licensee who engages in the business regulated by this Act on behalf of a licensee under a contract between that person and the licensee.
"Bill payment service" means the business of transmitting money on behalf of an Illinois resident for the purpose of paying the resident's bills.
"Controlling person" means a person owning or holding the power to vote 25% or more of the outstanding voting securities of a licensee or the power to vote the securities of another controlling person of the licensee. For purposes of determining the percentage of a licensee controlled by a controlling person, the person's interest shall be combined with the interest of any other person controlled, directly or indirectly, by that person or by a spouse, parent, or child of that person.
"Department" means the Department of Financial Institutions.
"Director" means the Director of Financial Institutions.
"Licensee" means a person licensed under this Act.
"Location" means a place of business at which activity regulated by this Act occurs.
"Material litigation" means any litigation that, according to generally accepted accounting principles, is deemed significant to a licensee's financial health and would be required to be referenced in a licensee's annual audited financial statements, reports to shareholders, or similar documents.
"Money" means a medium of exchange that is authorized or adopted by a domestic or foreign government as a part of its currency and that is customarily used and accepted as a medium of exchange in the country of issuance.
"Money transmitter" means a person who is located in or doing business in this State and who directly or through authorized sellers does any of the following in this State:
(1) Sells or issues payment instruments.
(2) Engages in the business of receiving money for

transmission or transmitting money.

(3) Engages in the business of exchanging, for

compensation, money of the United States Government or a foreign government to or from money of another government.

"Outstanding payment instrument" means, unless otherwise treated by or accounted for under generally accepted accounting principles on the books of the licensee, a payment instrument issued by the licensee that has been sold in the United States directly by the licensee or has been sold in the United States by an authorized seller of the licensee and reported to the licensee as having been sold, but has not been paid by or for the licensee.
"Payment instrument" means a check, draft, money order, traveler's check, stored value card, or other instrument or memorandum, written order or written receipt for the transmission or payment of money sold or issued to one or more persons whether or not that instrument or order is negotiable. Payment instrument does not include an instrument that is redeemable by the issuer in merchandise or service, a credit card voucher, or a letter of credit. A written order for the transmission or payment of money that results in the issuance of a check, draft, money order, traveler's check, or other instrument or memorandum is not a payment instrument.
"Person" means an individual, partnership, association, joint stock association, corporation, or any other form of business organization.
"Stored value card" means any magnetic stripe card or other electronic payment instrument given in exchange for money and other similar consideration, including but not limited to checks, debit payments, money orders, drafts, credit payments, and traveler's checks, where the card or other electronic payment instrument represents a dollar value that the consumer can either use or give to another individual.
"Transmitting money" means the transmission of money by any means, including transmissions to or from locations within the United States or to and from locations outside of the United States by payment instrument, facsimile or electronic transfer, or otherwise, and includes bill payment services.
(Source: P.A. 92-400, eff. 1-1-02; 93-535, eff. 1-1-04.)

(205 ILCS 657/10)
Sec. 10. License required. No person may engage in this State in the business of selling or issuing payment instruments, transmitting money, or exchanging, for compensation, payment instruments or money of the United States government or a foreign government to or from money of another government without first obtaining a license under this Act. Separate licenses shall not be required, however, for persons acting as authorized sellers of licensees under this Act.
(Source: P.A. 88-643, eff. 1-1-95.)

(205 ILCS 657/15)
Sec. 15. Exemptions. The following are exempt from the licensing requirements of this Act:
(1) The United States and any department or agency of

the United States.

(2) This State and any political subdivision of this

State.

(3) Banks, trust companies, building and loan

associations, savings and loan associations, savings banks, or credit unions, licensed or organized under the laws of any state or of the United States and any foreign bank maintaining a branch or agency licensed or organized under the laws of any state or of the United States.

(4) Currency exchanges licensed under the Currency

Exchange Act are exempt from licensing only for (i) the issuance of money orders or (ii) the sale, loading, or unloading of stored value cards.

(5) Corporations and associations exempt under item

(3) or (4) from the licensing requirements of this Act are not exempt from approval by the Director as authorized sellers. Nothing in this Act shall be deemed to enlarge the powers of those corporations and associations.

(6) An operator of a payment system to the extent

that it provides processing, clearing, or settlement services between or among persons exempt under this Section in connection with wire transfers, credit card transactions, debit card transactions, stored value transactions, automated clearing house transfers, or similar funds transfers.

(Source: P.A. 97-511, eff. 8-23-11; 98-991, eff. 8-18-14.)

(205 ILCS 657/20)
Sec. 20. Qualifications for a license.
(a) In order to obtain a license under this Act, an applicant must prove to the satisfaction of the Director all of the following:
(1) That the applicant has and maintains the net

worth specified in Column A, computed according to generally accepted accounting principles, corresponding to the number of locations in this State at which the applicant is conducting business or proposes to conduct business by itself and by any authorized sellers specified in Column B:

Column A

Column B

$35,000

1

50,000

2-3

100,000

4-5

150,000

6-9

200,000

10-14

300,000

15-19

400,000

20-24

500,000

25 or more

(2) That the applicant is in good standing and in

statutory compliance in the state or country of incorporation or when the applicant is an entity other than a corporation, is properly registered under the laws of this State or another state or country, and if required, the corporation or entity is authorized to do business in the State of Illinois.

(3) That the applicant has not been convicted within

the 10 years preceding the application of a felony under the laws of this State, another state, the United States, or a foreign jurisdiction.

(4) That no officer, director, controlling person, or

principal of the applicant has been convicted within the 10 years preceding the application of a felony under the laws of this State, another state, the United States, or a foreign jurisdiction.

(5) That the financial responsibility, financial

condition, business experience, character, and general fitness of the applicant and its management are such as to justify the confidence of the public and that the applicant is fit, willing, and able to carry on the proposed business in a lawful and fair manner.

(b) The Director may, for good cause shown, waive the requirement of items (3) and (4) of subsection (a) of this Section.
(Source: P.A. 92-400, eff. 1-1-02.)

(205 ILCS 657/25)
Sec. 25. Application for license.
(a) An application for a license must be in writing, under oath, and in the form the Director prescribes. The application must contain or be accompanied by all of the following:
(1) The name of the applicant and the address of the

principal place of business of the applicant and the address of all locations and proposed locations of the applicant in this State.

(2) The form of business organization of the

applicant, including:

(A) a copy of its articles of incorporation and

amendments thereto and a copy of its bylaws, certified by its secretary, if the applicant is a corporation;

(B) a copy of its partnership agreement,

certified by a partner, if the applicant is a partnership; or

(C) a copy of the documents that control its

organizational structure, certified by a managing official, if the applicant is organized in some other form.

(3) The name, business and home address, and a

chronological summary of the business experience, material litigation history, and felony convictions over the preceding 10 years of:

(A) the proprietor, if the applicant is an

individual;

(B) every partner, if the applicant is a

partnership;

(C) each officer, director, and controlling

person, if the applicant is a corporation; and

(D) each person in a position to exercise control

over, or direction of, the business of the applicant, regardless of the form of organization of the applicant.

(4) Financial statements, not more than one year old,

prepared in accordance with generally accepted accounting principles and audited by a licensed public accountant or certified public accountant showing the financial condition of the applicant and an unaudited balance sheet and statement of operation as of the most recent quarterly report before the date of the application, certified by the applicant or an officer or partner thereof. If the applicant is a wholly owned subsidiary or is eligible to file consolidated federal income tax returns with its parent, however, unaudited financial statements for the preceding year along with the unaudited financial statements for the most recent quarter may be submitted if accompanied by the audited financial statements of the parent company for the preceding year along with the unaudited financial statement for the most recent quarter.

(5) Filings of the applicant with the Securities and

Exchange Commission or similar foreign governmental entity (English translation), if any.

(6) A list of all other states in which the applicant

is licensed as a money transmitter and whether the license of the applicant for those purposes has ever been withdrawn, refused, canceled, or suspended in any other state, with full details.

(7) A list of all money transmitter locations and

proposed locations in this State.

(8) A sample of the contract for authorized sellers.
(9) A sample form of the proposed payment instruments

to be used in this State.

(10) The name and business address of the clearing

banks through which the applicant intends to conduct any business regulated under this Act.

(11) A surety bond as required by Section 30 of this

Act.

(12) The applicable fees as required by Section 45 of

this Act.

(13) A written consent to service of process as

provided by Section 100 of this Act.

(14) A written statement that the applicant is in

full compliance with and agrees to continue to fully comply with all state and federal statutes and regulations relating to money laundering.

(15) All additional information the Director

considers necessary in order to determine whether or not to issue the applicant a license under this Act.

(b) The Director may, for good cause shown, waive, in part, any of the requirements of this Section.
(Source: P.A. 92-400, eff. 1-1-02.)

(205 ILCS 657/30)
Sec. 30. Surety bond.
(a) An applicant for a license shall post and a licensee must maintain with the Director a bond or bonds issued by corporations qualified to do business as surety companies in this State.
(b) The applicant or licensee shall post a bond in the amount of the greater of $100,000 or an amount equal to the daily average of outstanding payment instruments for the preceding 12 months or operational history, whichever is shorter, up to a maximum amount of $2,000,000. When the amount of the required bond exceeds $1,000,000, the applicant or licensee may, in the alternative, post a bond in the amount of $1,000,000 plus a dollar for dollar increase in the net worth of the applicant or licensee over and above the amount required in Section 20, up to a total amount of $2,000,000.
(c) The bond must be in a form satisfactory to the Director and shall run to the State of Illinois for the benefit of any claimant against the applicant or licensee with respect to the receipt, handling, transmission, and payment of money by the licensee or authorized seller in connection with the licensed operations. A claimant damaged by a breach of the conditions of a bond shall have a right to action upon the bond for damages suffered thereby and may bring suit directly on the bond, or the Director may bring suit on behalf of the claimant.
(d) (Blank).
(e) (Blank).
(f) After receiving a license, the licensee must maintain the required bond plus net worth (if applicable) until 5 years after it ceases to do business in this State unless all outstanding payment instruments are eliminated or the provisions under the Revised Uniform Unclaimed Property Act have become operative and are adhered to by the licensee. Notwithstanding this provision, however, the amount required to be maintained may be reduced to the extent that the amount of the licensee's payment instruments outstanding in this State are reduced.
(g) If the Director at any time reasonably determines that the required bond is insecure, deficient in amount, or exhausted in whole or in part, he may in writing require the filing of a new or supplemental bond in order to secure compliance with this Act and may demand compliance with the requirement within 30 days following service on the licensee.
(Source: P.A. 100-22, eff. 1-1-18.)

(205 ILCS 657/35)
Sec. 35. Issuance of license.
(a) On the filing of a complete application, the Director shall investigate the financial condition and responsibility, financial and business experience, and character and general fitness of the applicant. In his discretion, the Director may conduct an on-site investigation of the applicant, the reasonable cost of which shall be borne by the applicant. The Director shall issue a license to an applicant if he finds that all of the following conditions are met:
(1) The applicant has complied with Sections 20, 25,

and 30 of this Act.

(2) The competence, experience, and integrity of the

officers, directors, controlling persons, and proposed management personnel, if the applicant is a corporation, or the competence, experience, and integrity of the owners, partners, and proposed management personnel, if the applicant is a partnership or other entity however organized, indicate that it is in the interest of the public to permit the applicant to be licensed under this Act.

(3) The applicant has paid the required license fee.
(b) The license shall expire on December 31 of each year unless renewed in accordance with this Act.
(c) If the Director finds that the applicant, for any reason, fails to meet the requisite standards, he shall formally deny the applicant a license and inform the applicant of its opportunity for a hearing.
(Source: P.A. 88-643, eff. 1-1-95.)

(205 ILCS 657/37)
Sec. 37. Display of disclosure notice.
(a) Each authorized seller shall conspicuously display a disclosure notice supplied by the licensee; each licensee that transmits money directly shall also conspicuously display a disclosure notice.
(b) The disclosure notice shall contain the following information:
(1) In the case of an authorized seller only, the

name of the authorized seller's licensee issuing the disclosure notice.

(2) A toll-free telephone number for the Department

of Financial Institutions which will provide customer support for suspected violations of this Act.

(3) A statement that the authorization may be revoked

at any time by the licensee.

(c) A licensee shall notify the Department within 30 days when an authorized seller is no longer an authorized seller for the licensee. An authorized seller who has been terminated shall remove the disclosure notice from the premises within 10 business days after such termination. A terminated authorized seller who wilfully and knowingly refuses to remove the disclosure notice within 10 business days of termination commits a Class B misdemeanor.
(d) If a customer of a former authorized seller detrimentally relies on a disclosure notice that was not removed, the former authorized seller shall be civilly liable if the customer proves: (1) that the entity possessed the disclosure notice beyond 10 business days from the termination of authorization by the licensee, (2) that the entity held itself out as an authorized seller, without informing the customer that the seller was no longer authorized by the licensee, (3) that the customer justifiably relied upon the conspicuously displayed disclosure notice formerly provided by the licensee, and (4) that the entity engaged in the business of transmitting money after its termination as an authorized seller.
(e) As used in this Section, "civil liability" means liability for actual loss, reasonable attorney's fees, and costs.
(Source: P.A. 93-535, eff. 1-1-04.)

(205 ILCS 657/40)
Sec. 40. Renewals of license. As a condition for renewal of a license, a licensee must submit to the Director, and the Director must receive, on or before December 1 of each year, an application for renewal made in writing and under oath on a form prescribed by the Director. A licensee whose application for renewal is not received by the Department on or before December 31 shall not have its license renewed and shall be required to submit to the Director an application for a new license in accordance with Section 25. Upon a showing of good cause, the Director may extend the deadline for the filing of an application for renewal. The application for renewal of a license shall contain or be accompanied by all of the following:
(1) The name of the licensee and the address of the

principal place of business of the licensee.

(2) A list of all locations where the licensee is

conducting business under its license and a list of all authorized sellers through whom the licensee is conducting business under its license, including the name and business address of each authorized seller.

(3) Audited financial statements covering the past

year of operations, prepared in accordance with generally accepted accounting principles, showing the financial condition of the licensee. The licensee shall submit the audited financial statement after the application for renewal has been approved. The audited financial statement must be received by the Department no later than 120 days after the end of the licensee's fiscal year. If the licensee is a wholly owned subsidiary or is eligible to file consolidated federal income tax returns with its parent, the licensee may submit unaudited financial statements if accompanied by the audited financial statements of the parent company for its most recently ended year.

(4) A statement of the dollar amount and number of

money transmissions and payment instruments sold, issued, exchanged, or transmitted in this State by the licensee and its authorized sellers for the past year.

(5) A statement of the dollar amount of uncompleted

money transmissions and payment instruments outstanding or in transit, in this State, as of the most recent quarter available.

(6) The annual license renewal fees and any penalty

fees as provided by Section 45 of this Act.

(7) Evidence sufficient to prove to the satisfaction

of the Director that the licensee has complied with all requirements under Section 20 relating to its net worth, under Section 30 relating to its surety bond or other security, and under Section 50 relating to permissible investments.

(8) A statement of a change in information provided

by the licensee in its application for a license or its previous applications for renewal including, but not limited to, new directors, officers, authorized sellers, or clearing banks and material changes in the operation of the licensee's business.

(Source: P.A. 92-400, eff. 1-1-02.)

(205 ILCS 657/45)
Sec. 45. Fees.
(a) The Director shall charge and collect fees, which shall be nonrefundable unless otherwise indicated, in accordance with the provisions of this Act as follows:
(1) For applying for a license, an application fee of

$100 and a license fee, which shall be refunded if the application is denied or withdrawn, of $100 plus $10 for each location at which the applicant and its authorized sellers are conducting business or propose to conduct business excepting the applicant's principal place of business.

(2) For renewal of a license, a fee of $100 plus $10

for each location at which the licensee and its authorized sellers are conducting business, except the licensee's principal place of business.

(3) For an application to add an authorized seller

location, $10 for each authorized seller location.

(4) For service of process or other notice upon the

Director as provided by Section 100, a fee of $10.

(5) For an application for renewal of a license

received by the Department after December 1, a penalty fee of $10 per day for each day after December 1 in addition to any other fees required under this Act unless an extension of time has been granted by the Director.

(6) For failure to submit financial statements as

required by Section 40, a penalty fee of $10 per day for each day the statement is late unless an extension of time has been granted by the Director.

(b) Beginning one year after the effective date of this Act, the Director may, by rule, amend the fees set forth in this Section.
(c) All moneys received by the Department under this Act shall be deposited into the Financial Institution Fund.
(Source: P.A. 98-463, eff. 8-16-13.)

(205 ILCS 657/50)
Sec. 50. Permissible investments.
(a) A licensee shall maintain at all times permissible investments that have an aggregate market value computed in accordance with generally accepted accounting principles of not less than the aggregate amount of all its outstanding payment instruments and other transfers, except to the extent the amount is reduced from permissible investments under its method of accounting. The permissible investments may be owned by the licensee and, the investments, in an amount equal to the outstanding payment instruments issued and sold in this State, even if commingled with other assets of the licensee, shall be deemed by operation of law to be held in trust for the benefit of the purchasers of the licensee's outstanding payment instruments in Illinois in the event of the bankruptcy or insolvency of the licensee. Permissible investments include, but are not limited to, all of the following unencumbered items:
(1) Cash on hand or on deposit in the name of the

licensee.

(2) Certificates of deposit of a bank, savings and

loan association, or credit union.

(3) Bills of exchange or time drafts that are drawn

on and accepted by a bank, otherwise known as banker's acceptances, and that are eligible for purchase by member banks of the Federal Reserve System.

(4) Commercial paper bearing a rating of one of the 3

highest grades as defined by a nationally recognized organization that rates these securities.

(5) Securities, obligations, or other instruments,

whose payment is guaranteed by the general taxing authority of the issuer, of the United States or any state or of any other governmental entity or political subdivision or instrumentality of a governmental entity that bear a rating of one of the 3 highest grades by Moody's Investor's Service, Inc. or Standard and Poor's Corporation.

(6) Bonds or other obligations of a corporation

organized in a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or the several territories organized by Congress that bear a rating of one of the 3 highest grades by Moody's Investor's Service, Inc. or Standard and Poor's Corporation.

(7) Investment securities that are obligations of the

United States or its agencies or instrumentalities or obligations that are guaranteed fully as to principal and interest by the United States.

(8) Receivables that are due a licensee from its

authorized sellers pursuant to contract described in Section 75 that are not past due or doubtful of collection.

(b) Notwithstanding any other provision of this Act, the Director, with respect to any particular licensee or all licensees, may approve other permissible investments or limit the extent to which any class of permissible investments, except for money and certificates of deposit, may be considered a permissible investment.
(Source: P.A. 88-643, eff. 1-1-95.)

(205 ILCS 657/55)
Sec. 55. Reporting; examination; investigation.
(a) The Director may require from a licensee any reports, under penalty of perjury, concerning the licensee's or its authorized seller's business conducted under the license issued under this Act that the Director considers necessary for the enforcement of this Act.
(b) A licensee must report to the Director any change of its principal place of business, or its headquarters office if different from its principal place of business, even if located outside of this State and a change of any other location at which it or any of its authorized sellers are conducting business regulated by this Act, within 15 days after the effective date of the change.
(c) A licensee must report to the Director any of the following significant developments pertaining to it or any authorized seller within 15 days after the licensee has actual notice of its occurrence:
(1) The filing for bankruptcy or for reorganization

under the bankruptcy laws.

(2) The institution of license revocation or

suspension procedures against the licensee in any state.

(3) A felony indictment related to the money

transmission activities of the licensee or its authorized sellers in this State or of the licensee's or authorized seller's, officers, directors, controlling persons, or principals.

(4) A felony conviction related to the money

transmission activities of the licensee or its authorized sellers in this State or of the licensee's or authorized seller's, officers, directors, controlling persons or principals.

(d) A licensee that is a publicly traded corporation or a subsidiary of a publicly traded corporation or a nonpublicly traded corporation must notify the Director within 15 days whenever a person becomes a controlling person. Upon notification, the Director may require all information he considers necessary to determine if a new application is required. A licensee that is an entity other than a corporation shall submit a new application to the Director seeking prior approval whenever a person proposes to become a controlling person or acquire an ownership interest.
(e) The Director at any time either in person or through an appointed representative may visit and examine a licensee or authorized seller. Unless it will interfere with the Director's duties under this Act, reasonable notice shall be given to the licensee or authorized seller. In conducting the examination, the Director or appointed representative shall have full and free access to all the books, papers, and records of the licensee that relate to its business and to the books, papers, and records kept by any of its authorized sellers and may examine the directors, officers, members, agents, and employees of any licensee or authorized seller or any other person in relation to its affairs, transactions, and condition.
(f) On-site examinations of licensees or authorized sellers prescribed by this Act may be conducted in conjunction with representatives of other State agencies or agencies of another state or of the United States, as determined by the Director.
(g) For the purpose of defraying examination expenses incurred by the Director, a licensee or authorized seller shall pay an examination fee established by rule and the actual expenses of the examination.
(Source: P.A. 88-643, eff. 1-1-95.)

(205 ILCS 657/60)
Sec. 60. Records maintenance.
(a) A licensee shall keep and use in its business books, accounts, and records in accordance with generally accepted accounting principles that will enable the Director to determine whether the licensee is complying with the provisions of this Act or any other Act the administration of which is vested in the Director. A licensee shall preserve all of the following records or such data as may be in electronic or other retrievable form for at least 5 years:
(1) General ledger records.
(2) Settlement sheets received from authorized

transmitter sellers.

(3) All records of final entry.
(4) Bank statements.
(5) Bank reconciliation records.
(b) A licensee shall require and its authorized sellers must preserve for at least 5 years all documents relating to money transmission activities, unless the data embodied in those documents has been transmitted for recordation by the licensee.
(c) The records of the licensee regarding the business regulated under this Act shall be maintained at its principal place of business or, with notice to the Director, at another location designated by the licensee. If the records are maintained outside this State, the licensee shall make them accessible to the Director.
(Source: P.A. 88-643, eff. 1-1-95.)

(205 ILCS 657/65)
Sec. 65. Notice of source of instrument; transaction records.
(a) Every payment instrument other than a stored value card sold through an authorized seller shall bear the name of the licensee and a unique consecutive number clearly stamped or imprinted on it. When an order for the transmission of money results in the issuance of a payment instrument, both the order and the payment instrument may bear the same unique number.
(b) A licensee or authorized seller shall create a record, which may be reduced to computer or other electronic medium, upon receiving any money from a customer.
(c) For each payment instrument other than a stored value card sold, the licensee shall require the authorized seller to record the face amount of the payment instrument and the serial number of the payment instrument.
(d) For each transmission of money, the licensee or authorized seller shall record the date the money was received, the face amount of the payment instrument, the name of the customer, the manner of transmission, including the identity and location of any bank or other financial institution receiving or otherwise involved in accomplishing the transmission, the location to which the money is transmitted if different from the bank or other financial institution required to be recorded, the name of the intended recipient, and the date the transmission was accomplished or the money was refunded to the customer due to an inability to transmit or failure of the intended recipient to receive or obtain the money transmitted. The transmission shall be made by the licensee or authorized seller within 3 business days after the receipt of the money to be transmitted. The licensee or authorized seller, in addition to the records required to be kept, shall issue a receipt to each person delivering or depositing money with the licensee or authorized seller indicating the date of the transaction, the face amount of the payment instrument, to whom the money is to be transmitted, the service charge, and the name and address of the licensee or authorized seller. The receipt or a separate disclosure at the time of the money transmission shall also include a statement of the licensee's refund procedures as well as a toll-free telephone number for customer assistance. An inadvertent or non-wilful failure to give a consumer the disclosure provided for in this Section shall not constitute a violation of this Act. The licensee or authorized seller shall keep a copy of every receipt in a permanent record book or maintain the data embodied in the receipt using photographic, electronic, or other means.
(e) For each exchange of money of the United States government or a foreign government to or from money of another government, the licensee or authorized seller shall record the date of the transaction, the amount of the transaction, the amount of funds stated in currency received by the recipient, and the rate of exchange at the time of the transaction. The licensee or authorized seller, in addition to the records required to be kept, shall issue a receipt to each person delivering or depositing money with the licensee or authorized seller indicating the date of the transaction, the amount of the transaction, the service charge, and the name and address of the licensee or authorized seller making the transaction. The licensee or authorized seller shall keep a copy of every receipt in a permanent record book or maintain data embodied in the receipt using photographic, electronic, or other means.
(f) Records required to be kept by the licensee or authorized seller under this Act shall be preserved for at least 5 years or as required to comply with any other Act the administration of which is vested in the Director. The records shall be made available for examination in accordance with Sections 55 and 60 of this Act.
(Source: P.A. 93-535, eff. 1-1-04.)

(205 ILCS 657/70)
Sec. 70. Confidentiality of data.
(a) Reports of investigation and examination, other reports rendered under this Act, and correspondence and memoranda concerning or arising out of an investigation, examination, or report, including any copies thereof, in the possession of the Director shall be confidential communications, shall not be subject to disclosure under the Freedom of Information Act, and shall not be made public unless the Director finds that the ends of justice and the public advantage will be served by the disclosure. Upon such finding, the Director may disclose, in whole or in part, any report or other material referred to in this Section in the manner he considers proper.
(b) The Director may release any of the information described in subsection (a) to any agency of this State, another state, or the United States when he finds that the ends of justice and the public advantage will be served by the disclosure, provided that the receiving agency has confidentiality procedures comparable to those contained in this Act.
(c) The Director may release to the public a list of licensees and aggregated financial data for the licensees.
(Source: P.A. 88-643, eff. 1-1-95.)

(205 ILCS 657/75)
Sec. 75. Authorized sellers.
(a) A licensee may conduct the business regulated under this Act at one or more locations in this State through authorized sellers designated by the licensee.
(b) A licensee shall not allow a person to act as its authorized seller until all applicable requirements of this Act have been complied with and the name and address of the person, on a form prescribed by the Director, along with all applicable fees have been submitted to the Department by the licensee.
(c) A licensee shall enter into a contract with its authorized seller detailing the nature and scope of the relationship between the licensee and the authorized seller. The contract between a licensee and an authorized seller must require the authorized seller to operate in full compliance with the laws of this State and of the United States. The licensee shall provide the Director with the sample written contract.
(d) The financial responsibility of a licensee for the actions of its authorized seller shall not exceed the amount of funds received by the authorized seller on behalf of its licensee for transmission.
(e) An authorized seller has an affirmative duty not to (1) commit fraud or misrepresentation and (2) submit fraudulent statements to the licensee. A licensee shall, as soon as practical, report to the Director and to any other appropriate official of this State or of the United States when it has probable cause to believe an authorized seller has violated the affirmative duty set forth in this subsection.
(f) The licensee shall require the authorized seller to hold in trust for the licensee from the moment of receipt the proceeds of any business transacted under this Act in an amount equal to the amount of proceeds due the licensee less the amount due the authorized seller. The funds shall remain the property of the licensee whether or not commingled by the authorized seller with its own funds. In the event that the license is revoked by the Director, all proceeds then held in trust by authorized sellers of that licensee shall be deemed to have been assigned to the Director. If an authorized seller fails to remit funds to the licensee in accordance with the time specified in its contract with the licensee, the licensee may bring a civil action against the authorized seller for 3 times the actual damages. The Director may provide by rule a maximum remittance time for authorized sellers.
(g) A licensee shall, upon discovery, immediately report to the Director, and an authorized seller, shall upon discovery, immediately report to its licensee, the theft or loss of any payment instrument from the licensee or authorized seller in Illinois, having a value in excess of $100 or an aggregate value of $1,000 in any 3 month period.
(h) Upon suspension or revocation of a license, the failure of a licensee to renew its license, or the denial of the renewal of a license, the licensee shall notify its authorized sellers of the Director's action and require them to immediately cease operation as its authorized sellers.
(i) A licensee shall report the removal of an authorized seller location or the termination of operations of an authorized seller location to the Director on a quarterly basis.
(j) No authorized seller shall act outside its scope of authority as defined by this Act and by its contract with the licensee with regard to any transaction regulated by this Act.
(Source: P.A. 88-643, eff. 1-1-95.)

(205 ILCS 657/80)
Sec. 80. Revocation or suspension of licenses.
(a) The Director may suspend or revoke a license if the Director finds any of the following:
(1) The licensee has knowingly made a material

misstatement or suppressed or withheld information on an application for a license or a document required to be filed with the Director.

(2) A fact or condition exists that, if it had

existed or had been known at the time the licensee applied for its license, would have been grounds for denying the application.

(3) The licensee is insolvent.
(4) The licensee has knowingly violated a material

provision of this Act or rules adopted under this Act or an order of the Director.

(5) The licensee refuses to permit the Director to

make an examination at reasonable times as authorized by this Act.

(6) The licensee knowingly fails to make a report

required by this Act.

(7) The licensee fails to pay a judgment entered in

favor of a claimant, plaintiff, or creditor in an action arising out of the licensee's business regulated under this Act within 30 days after the judgment becomes final or within 30 days after expiration or termination of a stay of execution.

(8) The licensee has been convicted under the laws of

this State, another state, or the United States of a felony or of a crime involving a breach of trust or dishonesty.

(9) The licensee has failed to suspend or terminate

its authorized seller's authority to act on its behalf when the licensee knew its authorized seller was violating or had violated a material provision of this Act or rules adopted under this Act or an order of the Director.

(b) In every case in which a license is suspended or revoked or an application for a license or renewal of a license is denied, the Director shall serve notice of his action, including a statement of the reasons for his action, either personally or by certified mail, return receipt requested. Service by mail shall be deemed completed if the notice is deposited in the post office, postage paid, addressed to the last known address specified in the application for a license.
(c) In the case of denial of an application for a license or renewal of a license, the applicant or licensee may request in writing, within 30 days after the date of service, a hearing. In the case of a denial of an application for renewal of a license, the expiring license shall be deemed to continue in force until 30 days after the service of the notice of denial or, if a hearing is requested during that period, until a final order is entered pursuant to a hearing.
(d) The order of suspension or revocation of a license shall take effect upon service of the order. The holder of any suspended or revoked license may request in writing, within 30 days after the date of service, a hearing. In the event a hearing is requested, the order shall remain temporary until a final order is entered pursuant to the hearing.
(e) The hearing shall be held at the time and place designated by the Director in either the City of Springfield or the City of Chicago. The Director and any administrative law judge designated by him shall have the power to administer oaths and affirmations, subpoena witnesses and compel their attendance, take evidence, authorize the taking of depositions, and require the production of books, papers, correspondence, and other records or information that he considers relevant or material to the inquiry.
(f) The Director may issue an order of suspension or revocation of a license that takes effect upon service of the order and remains in effect regardless of a request for a hearing when the Director finds that the public welfare will be endangered if the licensee is permitted to continue to operate the business regulated by this Act.
(g) The decision of the Director to deny any application for a license or renewal of a license or to suspend or revoke a license is subject to judicial review under the Administrative Review Law.
(h) The costs for administrative hearing shall be set by rule.
(i) Appeals from all final orders and judgments entered by the circuit court under this Section in review of a decision of the Director may be taken as in other civil actions by any party to the proceeding.
(Source: P.A. 88-643, eff. 1-1-95.)

(205 ILCS 657/85)
Sec. 85. Liability of licensees. A licensee is liable for the payment of all moneys covered by payment instruments that it sells or issues in any form in this State through its authorized sellers and all moneys it receives itself or through its authorized sellers for transmission by any means whether or not any instrument is a negotiable instrument under the laws of this State.
(Source: P.A. 88-643, eff. 1-1-95.)

(205 ILCS 657/90)
Sec. 90. Enforcement.
(a) If it appears to the Director that a person has committed or is about to commit a violation of this Act, a rule promulgated under this Act, or an order of the Director, the Director may apply to the circuit court for an order enjoining the person from violating or continuing to violate this Act, the rule, or order and for injunctive or other relief that the nature of the case may require and may, in addition, request the court to assess a civil penalty up to $1,000 along with costs and attorney fees.
(b) If the Director finds, after an investigation that he considers appropriate, that a licensee or other person is engaged in practices contrary to this Act or to the rules promulgated under this Act, the Director may issue an order directing the licensee or person to cease and desist the violation. The Director may, in addition to or without the issuance of a cease and desist order, assess an administrative penalty up to $1,000 against a licensee for each violation of this Act or the rules promulgated under this Act. The issuance of an order under this Section shall not be a prerequisite to the taking of any action by the Director under this or any other Section of this Act. The Director shall serve notice of his action, including a statement of the reasons for his actions, either personally or by certified mail, return receipt requested. Service by mail shall be deemed completed if the notice is deposited in the post office, postage paid, addressed to the last known address for a license.
(c) In the case of the issuance of a cease and desist order or assessment order, a hearing may be requested in writing within 30 days after the date of service. The hearing shall be held at the time and place designated by the Director in either the City of Springfield or the City of Chicago. The Director and any administrative law judge designated by him shall have the power to administer oaths and affirmations, subpoena witnesses and compel their attendance, take evidence, authorize the taking of depositions, and require the production of books, papers, correspondence, and other records or information that he considers relevant or material to the inquiry.
(d) After the Director's final determination under a hearing under this Section, a party to the proceedings whose interests are affected by the Director's final determination shall be entitled to judicial review of that final determination under the Administrative Review Law.
(e) The costs for administrative hearings shall be set by rule.
(f) Except as otherwise provided in this Act, a violation of this Act shall subject the party violating it to a fine of $1,000 for each offense.
(g) Each transaction in violation of this Act or the rules promulgated under this Act and each day that a violation continues shall be a separate offense.
(h) A person who engages in conduct requiring a license under this Act and fails to obtain a license from the Director or knowingly makes a false statement, misrepresentation, or false certification in an application, financial statement, account record, report, or other document filed or required to be maintained or filed under this Act or who knowingly makes a false entry or omits a material entry in a document is guilty of a Class 3 felony.
(i) The Director is authorized to compromise, settle, and collect civil penalties and administrative penalties, as set by rule, with any person for violations of this Act or of any rule or order issued or promulgated under this Act. Any person who, without the required license, engages in conduct requiring a license under this Act shall be liable to the Department in an amount equal to the greater of (i) $5,000 or (ii) an amount of money accepted for transmission plus an amount equal to 3 times the amount accepted for transmission. The Department shall cause any funds so recovered to be deposited in the TOMA Consumer Protection Fund.
(j) The Director may enter into consent orders at any time with a person to resolve a matter arising under this Act. A consent order must be signed by the person to whom it is issued and must indicate agreement to the terms contained in it. A consent order need not constitute an admission by a person that this Act or a rule or order issued or promulgated under this Act has been violated, nor need it constitute a finding by the Director that the person has violated this Act or a rule or order promulgated under this Act.
(k) Notwithstanding the issuance of a consent order, the Director may seek civil or criminal penalties or compromise civil penalties concerning matter encompassed by the consent order unless the consent order by its terms expressly precludes the Director from doing so.
(l) Appeals from all final orders and judgments entered by the circuit court under this Section in review of a decision of the Director may be taken as in other civil actions by any party to the proceeding.
(Source: P.A. 100-201, eff. 8-18-17.)

(205 ILCS 657/92)
Sec. 92. Receivership.
(a) If the Director determines that a licensee is insolvent or is violating this Act, he or she may appoint a receiver. Under the direction of the Director, the receiver shall, for the purpose of receivership, take possession of and title to the books, records, and assets of the licensee. The Director may require the receiver to provide security in an amount the Director deems proper. Upon appointment of the receiver, the Director shall have published, once each week for 4 consecutive weeks in a newspaper having a general circulation in the community, a notice informing all persons who have claims against the licensee to present them to the receiver. Within 10 days after the receiver takes possession, the licensee may apply to the Circuit Court of Sangamon County to enjoin further proceedings. The receiver may operate the business until the Director determines that possession should be restored to the licensee or that the business should be liquidated.
(b) If the Director determines that a business in receivership should be liquidated, he or she shall direct the Attorney General to file a complaint in the Circuit Court of the county in which the business is located, in the name of the People of the State of Illinois, for the orderly liquidation and dissolution of the business and for an injunction restraining the licensee and its officers and directors from continuing the operation of the business. Within 30 days after the day the Director determines that the business should be liquidated, the receiver shall file with the Director and with the clerk of the court that has charge of the liquidation a correct list of all creditors, as shown by the licensee's books and records, who have not presented their claims. The list shall state the amount of the claim after allowing all just credits, deductions, and set-offs as shown by the licensee's books. These claims shall be deemed proven unless some interested party files an objection within the time fixed by the Director or court that has charge of the liquidation.
(c) The General Assembly finds and declares that transmitters of money provide important and vital services to Illinois citizens. It is therefore declared to be the policy of this State that customers who receive these services must be protected from interruptions of services. To carry out this policy and to insure that customers of a licensee are protected if it is determined that a business in receivership should be liquidated, the Director shall make a distribution of moneys collected by the receiver in the following order of priority:
(1) Allowed claims for the actual necessary expenses

of the receivership of the business being liquidated, including:

(A) reasonable receiver's fees and receiver's

attorney's fees approved by the Director;

(B) all expenses of any preliminary or other

examinations into the condition of the receivership;

(C) all expenses incurred by the Director that

are incident to possession and control of any property or records of the licensee's business; and

(D) reasonable expenses incurred by the Director

as the result of business agreements or contractual arrangements necessary to insure that the services of the licensee are delivered to the community without interruption. These business agreements or contractual arrangements may include, but are not limited to, agreements made by the Director, or by the receiver with the approval of the Director, with banks, bonding companies, and other types of financial institutions.

(2) Allowed unsecured claims for wages or salaries,

excluding vacation, severance, and sick leave pay earned by employees within 90 days before the appointment of a receiver.

(3) Allowed unsecured claims of any tax, and

interest and penalty on the tax.

(4) Allowed unsecured claims, other than a kind

specified in items (1), (2), and (3) of this subsection, filed with the Director within the time the Director fixes for filing claims.

(5) Allowed unsecured claims, other than a kind

specified in items (1), (2), and (3) of this subsection, filed with the Director after the time fixed for filing claims by the Director.

(6) Allowed creditor claims asserted by an owner,

member, or stockholder of the business in liquidation.

(7) After one year from the final dissolution of the

licensee's business, all assets not used to satisfy allowed claims shall be distributed pro rata to the owner, owners, members, or stockholders of the business.

The Director shall pay all claims of equal priority according to the schedule established in this subsection and shall not pay claims of lower priority until all higher priority claims are satisfied. If insufficient assets are available to meet all claims of equal priority, those assets shall be distributed pro rata among those claims. All unclaimed assets of a licensee and the licensee's business shall be deposited with the Director to be paid out when proper claims are presented to the Director.
(d) Upon the order of the circuit court of the county in which the business being liquidated is located, the receiver may sell or compound any bad or doubtful debt, and on like order may sell the personal property of the business on such terms as the court approves. The receiver shall succeed to whatever rights or remedies the unsecured creditors of the business may have against the owner or owners, operators, stockholders, directors, members, managers, or officers, arising out of their claims against the licensee's business, but nothing contained in this Section shall prevent those creditors from filing their claims in the liquidation proceeding. The receiver may enforce those rights or remedies in any court of competent jurisdiction.
(e) At the close of a receivership, the receiver shall turn over to the Director all books of account and ledgers of the business for preservation. The Director shall hold all records of receiverships received at any time for a period of 2 years after the close of the receivership. The records may be destroyed at the termination of the 2-year period. All expenses of the receivership including, but not limited to, reasonable receiver's and attorney's fees approved by the Director, all expenses of any preliminary or other examinations into the condition of the licensee's business or the receivership, and all expenses incident to the possession and control of any property or records of the business incurred by the Director shall be paid out of the assets of the licensee's business. These expenses shall be paid before all other claims.
(f) Upon the filing of a complaint by the Attorney General for the orderly liquidation and dissolution of a licensee's business, as provided in this Act, all pending suits and actions upon unsecured claims against the business shall abate. Nothing contained in this Act, however, prevents these claimants from filing their claims in the liquidation proceeding. If a suit or an action is instituted or maintained by the receiver on any bond or policy of insurance issued pursuant to the requirements of this Act, the bonding or insurance company sued shall not have the right to interpose or maintain any counterclaim based upon subrogation, upon any express or implied agreement of, or right to, indemnity or exoneration, or upon any other express or implied agreement with, or right against, the licensee's business. Nothing contained in this Act prevents the bonding or insurance company from filing this type of claim in the liquidation proceeding.
(g) A licensee may not terminate its affairs and close up its business unless it has first deposited with the Director an amount of money equal to all of its debts, liabilities, and lawful demands against it including the costs and expenses of a proceeding under this Section, surrendered to the Director its license, and filed with the Director a statement of termination signed by the licensee containing a pronouncement of intent to close up its business and liquidate its liabilities and containing a sworn list itemizing in full all of its debts, liabilities, and lawful demands against it. Corporate licensees must attach to, and make a part of the statement of termination, a copy of a resolution providing for the termination and closing up of the licensee's affairs, certified by the secretary of the licensee and duly adopted at a shareholders' meeting by the holders of at least two-thirds of the outstanding shares entitled to vote at the meeting. Upon the filing with the Director of a statement of termination, the Director shall cause notice of that action to be published once each week for 3 consecutive weeks in a public newspaper of general circulation published in the city or village where the business is located, and if no newspaper is published in that place, then in a public newspaper of general circulation nearest to that city or village. The publication shall give notice that the debts, liabilities, and lawful demands against the business will be redeemed by the Director upon demand in writing made by the owner thereof, at any time within 3 years after the date of first publication. After the expiration of the 3-year period, the Director shall return to the person or persons designated in the statement of termination to receive repayment, and in the proportion specified in that statement, any balance of money remaining in his or her possession after first deducting all unpaid costs and expenses incurred in connection with a proceeding under this Section. The Director shall receive for his or her services, exclusive of costs and expenses, 2% of any amount up to $5,000 and 1% of any amount in excess of $5,000 deposited with him or her under this Section by any business. Nothing contained in this Section shall affect or impair the liability of any bonding or insurance company on any bond or insurance policy issued under this Act relating to the business.
(Source: P.A. 92-400, eff. 1-1-02; 92-651, eff. 7-11-02.)

(205 ILCS 657/93)
Sec. 93. Consumer Protection Fund.
(a) A special income-earning fund is hereby created in the State treasury, known as the TOMA Consumer Protection Fund.
(b) All moneys paid into the fund together with all accumulated undistributed income thereon shall be held as a special fund in the State treasury. The fund shall be used solely for the purpose of providing restitution to consumers who have suffered monetary loss arising out of a transaction regulated by this Act.
(c) The fund shall be applied only to restitution when restitution has been ordered by the Director. Restitution shall not exceed the amount actually lost by the consumer. The fund shall not be used for the payment of any attorney or other fees.
(d) The fund shall be subrogated to the amount of the restitution, and the Director shall request the Attorney General to engage in all reasonable collection steps to collect restitution from the party responsible for the loss and reimburse the fund.
(e) Notwithstanding any other provisions of this Section, the payment of restitution from the fund shall be a matter of grace and not of right, and no consumer shall have any vested rights in the fund as a beneficiary or otherwise. Before seeking restitution from the fund, the consumer or beneficiary seeking payment of restitution shall apply for restitution on a form provided by the Director. The form shall include any information the Director may reasonably require in order to determine that restitution is appropriate.
(f) Notwithstanding any other provision of this Section, moneys in the TOMA Consumer Protection Fund may be transferred to the Professions Indirect Cost Fund, as authorized under Section 2105-300 of the Department of Professional Regulation Law of the Civil Administrative Code of Illinois.
(Source: P.A. 93-535, eff. 1-1-04; 94-91, eff. 7-1-05.)

(205 ILCS 657/95)
Sec. 95. Rules. The Director may adopt rules as needed to implement, interpret, and enforce the provisions of this Act.
(Source: P.A. 88-643, eff. 1-1-95.)

(205 ILCS 657/100)
Sec. 100. Consent to service of process.
(a) A licensee, before doing business in this State, shall appoint the Director its true and lawful attorney-in-fact upon whom all lawful process in any action or legal proceeding against it may be served and shall agree that any lawful process against it that may be served upon its attorney shall be of the same force and validity as if served on itself. The consent to the service of process shall be in the form prescribed by the Director, shall be irrevocable, and shall provide that actions or proceedings arising out of or founded upon the conduct of the licensee's business may be commenced against the licensee in any court of competent jurisdiction and proper venue within this State by the service of process or other notice of the institution of proceedings on the Director.
(b) Service of process or other notice, accompanied by the fee provided in Section 45, shall be by duplicate copies, one of which shall be filed with the Director and the other forwarded by the Director within 5 business days by certified mail with a return receipt to the licensee against whom the process or other notice is directed at its latest address on file with the Department.
(c) No judgment shall be entered against a licensee pursuant to service upon the Director until at least 30 days have elapsed after process or notice has been served on the Director.
(Source: P.A. 88-643, eff. 1-1-95.)

(205 ILCS 657/105)
Sec. 105. Sale of Exchange Act; Foreign Exchange License Act; existing licensees. Notwithstanding any other provision of this Act, licensees under the Sale of Exchange Act or the Foreign Exchange License Act in good standing on the effective date of this Act shall be licensed under this Act upon the filing of and approval by the Department of a renewal application in accordance with Section 40 of this Act.
(Source: P.A. 88-643, eff. 1-1-95.)

(205 ILCS 657/900)
Sec. 900. The Foreign Exchange License Act is repealed.
(Source: P.A. 88-643, eff. 1-1-95.)

(205 ILCS 657/905)
Sec. 905. The Sale of Exchange Act is repealed.
(Source: P.A. 88-643, eff. 1-1-95.)

(205 ILCS 657/910)
Sec. 910. (Amendatory provisions; text omitted).
(Source: P.A. 88-643, eff. 1-1-95; text omitted.)

(205 ILCS 657/915)
Sec. 915. (Amendatory provisions; text omitted).
(Source: P.A. 88-643, eff. 1-1-95; text omitted.)

(205 ILCS 657/930)
Sec. 930. (Amendatory provisions; text omitted).
(Source: P.A. 88-643, eff. 1-1-95; text omitted.)

(205 ILCS 657/935)
Sec. 935. (Amendatory provisions; text omitted).
(Source: P.A. 88-643, eff. 1-1-95; text omitted.)

(205 ILCS 657/940)
Sec. 940. (Amendatory provisions; text omitted).
(Source: P.A. 88-643, eff. 1-1-95; text omitted.)



205 ILCS 660/ - Sales Finance Agency Act.

(205 ILCS 660/1) (from Ch. 17, par. 5201)
Sec. 1. This Act shall be known and may be cited as the Sales Finance Agency Act.
(Source: Laws 1967, p. 2062.)

(205 ILCS 660/2) (from Ch. 17, par. 5202)
Sec. 2. Definitions. In this Act, unless the context otherwise requires:
"Sales finance agency" means a person, irrespective of his or her state of domicile or place of business, engaged in this State, in whole or in part, in the business of purchasing, or making loans secured by, retail installment contracts, retail charge agreements or the outstanding balances under such contracts or agreements entered into in this State.
"Holder" of a retail installment contract or a retail charge agreement means the retail seller of the goods or services under the contract or charge agreement, or if the outstanding balances thereunder are purchased by or transferred as security to a sales finance agency or other assignee, the sales finance agency or other assignee.
"Person" means an individual, corporation, partnership, limited liability company, joint venture, or any other form of business association.
"Department" means the Department of Financial Institutions.
"Director" means the Director of Financial Institutions.
"Motor Vehicle Retail Installment Sales Act" and "Retail Installment Sales Act" refer to the Acts having those titles enacted by the 75th General Assembly.
"Retail installment contract" and "retail charge agreement" have the meanings ascribed to them in the Motor Vehicle Retail Installment Sales Act and the Retail Installment Sales Act.
"Special purpose vehicle" means an entity that, in connection with a securitization, private placement, or similar type of investment transaction, is administered by a State or national bank under a management agreement for the purpose of purchasing, making loans against, or in pools of, receivables, general intangibles, and other financial assets including retail installment contracts, retail charge agreements, or the outstanding balances or any portion of the outstanding balances under those contracts or agreements.
"Net Worth" means total assets minus total liabilities.
(Source: P.A. 89-400, eff. 8-20-95; 90-437, eff. 1-1-98.)

(205 ILCS 660/3) (from Ch. 17, par. 5203)
Sec. 3. No person may engage in the business of a sales finance agency in this State without first obtaining a license as provided in this Act. A licensee under the Consumer Installment Loan Act may engage in the business of a sales finance agency without securing a license under this Act. A Consumer Installment Loan Act licensee engaged in the business of a sales finance agency is required to comply with this Act and violations of this Act may result in penalties, revocation of the licensee's authority to engage in sales finance agency activity, or revocation or suspension of the Consumer Installment Loan Act license.
(Source: P.A. 90-437, eff. 1-1-98.)

(205 ILCS 660/4) (from Ch. 17, par. 5204)
Sec. 4. After December 31, 1967, a person who is required to be licensed under this Act must display at each of his places of business a non-transferable and non-assignable license. A licensee who operates more than one place of business may obtain additional licenses upon compliance with this Act as to each place of business. Application for a license must be on a form prescribed and furnished by the Department. A licensee may move his place or places of business from one location to another within a county without obtaining a new license if he gives the Department at least 10 days' prior written notice of the relocation.
(Source: P.A. 90-437, eff. 1-1-98.)

(205 ILCS 660/5) (from Ch. 17, par. 5205)
Sec. 5. If a licensee fails to renew his or her license by the 31st day of December, it shall automatically expire and the licensee is not entitled to a hearing; however, the Director in his or her discretion, may reinstate an expired license upon payment of the annual renewal fee and proof of good cause for failure to renew.
(Source: P.A. 90-437, eff. 1-1-98.)

(205 ILCS 660/6) (from Ch. 17, par. 5206)
Sec. 6. A license fee of $300 for the applicant's principal place of business and $100 for each additional place of business for which a license is sought must be submitted with an application for license made before July 1 of any year. If application for a license is made on July 1 or thereafter, a license fee of $150 for the principal place of business and of $50 for each additional place of business must accompany the application. Each license remains in force until surrendered, suspended, or revoked. If the application for license is denied, the original license fee shall be retained by the State in reimbursement of its costs of investigating that application.
Before the license is granted, the applicant shall prove in form satisfactory to the Director, that the applicant has a positive net worth of a minimum of $30,000.
A licensee must pay to the Department, and the Department must receive, by December 1 of each year, the renewal license application on forms prescribed by the Director and $300 for the license for his principal place of business and $100 for each additional license held as a renewal license fee for the succeeding calendar year.
(Source: P.A. 92-398, eff. 1-1-02.)

(205 ILCS 660/6.1)
Sec. 6.1. All moneys received by the Department of Financial Institutions under this Act shall be deposited in the Financial Institution Fund created under Section 6z-26 of the State Finance Act.
(Source: P.A. 98-463, eff. 8-16-13.)

(205 ILCS 660/7) (from Ch. 17, par. 5207)
Sec. 7. The Department shall examine each licensee annually to determine if it is in compliance with this Act. The expense of this annual examination shall be paid to the Department by the licensee in accordance with a schedule of fees established by the Department as reasonably reflecting the actual cost of the examination.
In addition, the Department may charge all licensees in accordance with its schedule of fees for the examinations or re-examinations made pursuant to Section 11 of this Act. This expense and cost of examination is in addition to the license fees.
(Source: P.A. 90-437, eff. 1-1-98.)

(205 ILCS 660/8) (from Ch. 17, par. 5208)
Sec. 8. The Department may deny an application for a license, deny an application for renewal of a license, or suspend or revoke a license on any of the grounds listed in Sections 8.1 through 8.14.
(Source: P.A. 90-437, eff. 1-1-98.)

(205 ILCS 660/8.1) (from Ch. 17, par. 5209)
Sec. 8.1. Material misstatement in the application or renewal, in any form prescribed by the Director for the renewal of a license, or in any amendment made to the application.
(Source: P.A. 90-437, eff. 1-1-98.)

(205 ILCS 660/8.2) (from Ch. 17, par. 5210)
Sec. 8.2. Violating or aiding any person in the violation of this Act or any rule or regulation promulgated by the Director.
(Source: P.A. 90-437, eff. 1-1-98.)

(205 ILCS 660/8.3) (from Ch. 17, par. 5211)
Sec. 8.3. Aiding or conspiring to aid any person in the violation of the Retail Installment Sales Act or of the Motor Vehicle Retail Installment Sales Act.
(Source: P.A. 90-437, eff. 1-1-98.)

(205 ILCS 660/8.4) (from Ch. 17, par. 5212)
Sec. 8.4. Except for an honest mistake, purchase of any retail contract, retail charge agreement, or evidence of indebtedness thereunder, that on its face violates this Act, the Retail Installment Sales Act or the Motor Vehicle Retail Installment Sales Act.
(Source: P.A. 90-437, eff. 1-1-98.)

(205 ILCS 660/8.5) (from Ch. 17, par. 5213)
Sec. 8.5. Purchase of any retail contract, retail charge agreement, or evidence of indebtedness thereunder after actual knowledge that the contract, agreement or evidence of indebtedness violates this Act, the Retail Installment Sales Act or the Motor Vehicle Retail Installment Sales Act.
(Source: Laws 1967, p. 2062.)

(205 ILCS 660/8.6) (from Ch. 17, par. 5214)
Sec. 8.6. Use of collection process that violates any of the laws of this State with respect to garnishment, wage deduction orders or wage assignments.
(Source: P.A. 90-437, eff. 1-1-98.)

(205 ILCS 660/8.7) (from Ch. 17, par. 5215)
Sec. 8.7. (Repealed).
(Source: Laws 1967, p. 2062. Repealed by P.A. 90-437, eff. 1-1-98.)

(205 ILCS 660/8.8) (from Ch. 17, par. 5216)
Sec. 8.8. Conviction in a criminal matter or final judgment in a civil action of defrauding another person.
(Source: P.A. 90-437, eff. 1-1-98.)

(205 ILCS 660/8.9) (from Ch. 17, par. 5217)
Sec. 8.9. Fraud, misrepresentation, or concealment by the licensee of material facts that are required to be disclosed to a retail buyer under the Retail Installment Sales Act or the Motor Vehicle Retail Installment Sales Act.
(Source: P.A. 90-437, eff. 1-1-98.)

(205 ILCS 660/8.10) (from Ch. 17, par. 5218)
Sec. 8.10. Conducting business as a sales finance agency, bank, savings and loan association, consumer finance company, or credit union, under the laws of this or any other State or of the United States of America, when the license to conduct that business has been cancelled, revoked, suspended or denied for reasons other than failure to pay the required fees for that license.
(Source: P.A. 90-437, eff. 1-1-98.)

(205 ILCS 660/8.11) (from Ch. 17, par. 5219)
Sec. 8.11. Purchase of a retail installment contract creating or providing for a security interest in a motor vehicle that qualifies as consumer goods under the Uniform Commercial Code, or purchase of the evidence of indebtedness under such a contract, from a person who is not licensed under the Illinois Vehicle Code, not licensed under this Act, and not exempt from licensure under this Act.
(Source: P.A. 90-437, eff. 1-1-98.)

(205 ILCS 660/8.12) (from Ch. 17, par. 5220)
Sec. 8.12. Ownership by the applicant or licensee or by a shareholder, partner or beneficiary thereof of a substantial or controlling interest in the business of a retail seller from which it purchases any retail contracts, retail charge agreements or evidences of indebtedness unless the retail contracts, retail charge agreements or evidences of indebtedness used in the retail installment transaction provide expressly and prominently that all defenses of the retail buyer may be asserted equally against the sales finance agency and the retail seller involved in the transaction.
(Source: Laws 1967, p. 2062.)

(205 ILCS 660/8.13) (from Ch. 17, par. 5221)
Sec. 8.13. Failure to maintain a positive net worth of $30,000 without having access to sources of funding approved by the Director.
(Source: P.A. 90-437, eff. 1-1-98.)

(205 ILCS 660/8.14)
Sec. 8.14. Conviction of a felony. Conviction of a felony of any applicant or licensee, or of any partner, manager of a limited liability company, officer, or director of a sales finance agency.
(Source: P.A. 90-437, eff. 1-1-98.)

(205 ILCS 660/9) (from Ch. 17, par. 5222)
Sec. 9. (Repealed).
(Source: Laws 1967, p. 2062. Repealed by P.A. 90-437, eff. 1-1-98.)

(205 ILCS 660/10) (from Ch. 17, par. 5223)
Sec. 10. Denial, revocation, fine, or suspension of license.
(a) The Director may revoke or suspend a license or fine a licensee if the licensee violates any provisions of this Act.
(b) In every case in which a license is revoked or suspended, a licensee is fined, or an application for a license or renewal of a license is denied, the Director shall serve notice of his or her action, including a statement of the reasons for the action either personally or by certified mail, return receipt requested. Service by certified mail shall be deemed completed when the notice is deposited in the U.S. mail.
(c) An order revoking or suspending a license or an order denying renewal of a license shall take effect upon service of the order, unless the licensee requests, in writing, within 10 days after the date of service, a hearing. In the event a hearing is requested, the order shall be stayed until a final administrative order is entered.
(d) If the licensee requests a hearing, the Director shall schedule a hearing within 30 days after the request for a hearing unless otherwise agreed to by the parties.
(e) The hearing shall be held at the time and place designated by the Director. The Director and any administrative law judge designated by him or her shall have the power to administer oaths and affirmations, subpoena witnesses and compel their attendance, take evidence, and require the production of books, papers, correspondence, and other records or information that he or she considers relevant or material to the inquiry.
(f) The costs for the administrative hearing shall be set by rule.
(g) The Director shall have the authority to prescribe rules for the administration of this Section.
(Source: P.A. 92-398, eff. 1-1-02.)

(205 ILCS 660/10.1) (from Ch. 17, par. 5224)
Sec. 10.1. The Department may suspend or revoke only the particular license with respect to which grounds exist, but if it finds that those grounds are of general application to all offices or to more than one office of the licensee, the Department shall suspend or revoke every license to which those grounds apply.
(Source: P.A. 90-437, eff. 1-1-98.)

(205 ILCS 660/10.2) (from Ch. 17, par. 5225)
Sec. 10.2. Closing of business; surrender of license. At least 10 days prior to a licensee ceasing operations, closing business, or filing for bankruptcy, the licensee shall:
(a) Notify the Department of its action in writing.
(b) With the exception of filing for bankruptcy, surrender its license to the Director for cancellation. The surrender of the license shall not affect the licensee's civil or criminal liability for acts committed prior to surrender or entitle the licensee to a return of any part of the annual license fee.
(c) The licensee shall notify the department of the location where the books, accounts, contracts, and records will be maintained and the procedure to ensure prompt return of contracts, titles, and releases to the customers.
(d) The accounts, books, records, and contracts shall be maintained and serviced by the licensee or another licensee under this Act, or an entity exempt from licensure under this Act.
(e) The Department shall have the authority to conduct examinations of the books, records, and loan documents at any time after surrender of the license, filing of bankruptcy, or the cessation of operations.
(Source: P.A. 90-437, eff. 1-1-98; 90-575, eff. 3-20-98.)

(205 ILCS 660/10.3) (from Ch. 17, par. 5226)
Sec. 10.3. No suspension, revocation or surrender of a license issued under this Act impairs or affects the obligation of any retail installment contract, retail charge agreement or evidence of indebtedness acquired previously thereto by the licensee.
(Source: Laws 1967, p. 2062.)

(205 ILCS 660/10.4) (from Ch. 17, par. 5227)
Sec. 10.4. The Department may issue a new license to a licensee whose license has been revoked when facts or conditions which clearly would have warranted the Department in refusing originally to issue the license no longer exist.
(Source: Laws 1967, p. 2062.)

(205 ILCS 660/10.5) (from Ch. 17, par. 5228)
Sec. 10.5. (Repealed).
(Source: Laws 1967, p. 2062. Repealed by P.A. 90-437, eff. 1-1-98.)

(205 ILCS 660/11) (from Ch. 17, par. 5229)
Sec. 11. For the purpose of discovering violations of this Act or securing information lawfully required by it, the Department may at any time investigate the business and examine the books, accounts, records, and files of any person acting as a sales finance agency without a license.
In connection with this investigation the Department may examine witnesses under oath and subpoena the production of books and papers pertinent to the investigation. The Director may administer oaths in these investigations or at any hearing held under this Act.
(Source: P.A. 90-437, eff. 1-1-98.)

(205 ILCS 660/12) (from Ch. 17, par. 5230)
Sec. 12. Every licensee shall retain such records as are required by the Department. Every licensee shall preserve the records of each of its transactions for at least 2 years after making the final entry for that transaction.
With the Director's approval, a licensee may maintain these records at a location other than the licensed facility.
With the Director's approval, a licensee may contract for servicing of these accounts.
(Source: P.A. 90-437, eff. 1-1-98.)

(205 ILCS 660/13) (from Ch. 17, par. 5231)
Sec. 13. Rules. The Department may make and enforce such reasonable rules, regulations, directions, orders, decisions and findings as the execution and enforcement of this Act require, and as are not inconsistent therewith. In addition, the Department may promulgate rules in connection with the activities of licensees that are necessary and appropriate for the protection of consumers in this State. All rules and regulations shall be sent electronically to all licensees.
(Source: P.A. 98-44, eff. 6-28-13.)

(205 ILCS 660/14) (from Ch. 17, par. 5232)
Sec. 14. All final administrative decisions of the Department shall be subject to judicial review pursuant to the "Administrative Review Law", and all amendments and modifications thereof, and any rules adopted pursuant thereto.
(Source: P.A. 90-437, eff. 1-1-98.)

(205 ILCS 660/15) (from Ch. 17, par. 5233)
Sec. 15. Any person who engages in business as a sales finance agency without the license required by this Act shall be guilty of a Class 4 felony.
(Source: P.A. 90-437, eff. 1-1-98.)

(205 ILCS 660/15.5)
Sec. 15.5. Civil action. A claim of violation of this Act may be asserted in a civil action. Additionally, a court may award reasonable attorney's fees and court costs.
(Source: P.A. 90-437, eff. 1-1-98.)

(205 ILCS 660/16) (from Ch. 17, par. 5234)
Sec. 16. (Repealed).
(Source: P.A. 84-704. Repealed by P.A. 90-437, eff. 1-1-98.)

(205 ILCS 660/16.5)
Sec. 16.5. Cease and desist orders.
(a) The Director may issue a cease and desist order to a sales finance agency or other person doing business without the required license when, in the opinion of the director, the licensee or other person is violating or is about to violate any provision of this Act or any law, rule, or requirement imposed in writing by the Department.
(b) The Director may issue a cease and desist order prior to a hearing.
(c) The Director shall serve notice of his or her action, designated as a cease and desist order made pursuant to this Section, including a statement of the reasons for the action, either personally or by certified mail, return receipt requested. Service by certified mail shall be deemed completed when the notice is deposited in the U.S. mail.
(d) Within 15 days of service of the cease and desist order, the sales finance agency or other person may request, in writing, a hearing.
(e) The Director shall schedule a hearing within 30 days after the request for a hearing unless otherwise agreed to by the parties.
(f) The Director shall have the authority to prescribe rules for the administration of this Section.
(g) If it is determined that the Director had the authority to issue the cease and desist order, he or she may issue such orders as may be reasonably necessary to correct, eliminate, or remedy such conduct.
(h) The powers vested in the Director by this Section are additional to any and all other powers and remedies vested in the Director by law, and nothing in this Section shall be construed as requiring that the Director shall employ the powers conferred in this Section instead of or as a condition precedent to the exercise of any other power or remedy vested in the Director.
(i) The cost for the administrative hearing shall be set by rule.
(Source: P.A. 90-437, eff. 1-1-98.)

(205 ILCS 660/17) (from Ch. 17, par. 5235)
Sec. 17. Application of Act.
(a) This Act does not apply to any credit union, bank, banking association, trust company, savings bank, or savings and loan association authorized to do business under the laws of this State or of the United States.
(b) This Act does not apply to a person or entity that, in connection with a securitization, private placement, or similar type of investment transaction, lends against or purchases from an Illinois licensed sales finance agency retail installment contracts, retail charge agreements, or the outstanding balances or any portion of the outstanding balances under those contracts or agreements, provided that the licensed sales finance agency retains the servicing of the agreements or contracts and maintains the records for those agreements and contracts.
(c) This Act does not apply to a special purpose vehicle.
(Source: P.A. 89-400, eff. 8-20-95.)

(205 ILCS 660/18)
Sec. 18. Penalties. The Director may set by rule penalties for violations of this Act or rules promulgated under this Act.
(Source: P.A. 90-437, eff. 1-1-98.)

(205 ILCS 660/19)
Sec. 19. Injunction; civil penalty; costs. If it appears to the Director that a person has committed or is about to commit a violation of this Act, a rule promulgated under this Act, or an order of the Director, the Director may apply to the circuit court for an order enjoining the person from violating or continuing to violate this Act, the rule, or order and for injunctive or other relief that the nature of the case may require and may, in addition, request the court to assess a civil penalty up to $1,000 along with costs and attorney's fees.
(Source: P.A. 90-437, eff. 1-1-98.)

(205 ILCS 660/20)
Sec. 20. Conformance with Department rule does not violate Act. No provision of this Act imposing any civil liability shall apply to any act done or omitted in conformity with any rule promulgated under this Act by the Department of Financial Institutions, notwithstanding that, after the act or omission has occurred, the rule or regulation is amended, rescinded, or determined by judicial or other authority to be invalid for any reason.
(Source: P.A. 90-437, eff. 1-1-98.)



205 ILCS 665/ - Debt Management Service Act.

(205 ILCS 665/1) (from Ch. 17, par. 5301)
Sec. 1. Declaration of policy. The business of providing debt management services to individuals is a matter of public interest and concern and is subject to regulation and control in the public interest.
(Source: P.A. 90-545, eff. 1-1-98.)

(205 ILCS 665/1.5)
Sec. 1.5. Purpose and construction. The purpose of this Act is to protect consumers who enter into agreements with debt management service providers and to regulate debt management service providers. This Act shall be construed as a consumer protection law for all purposes. This Act shall be liberally construed to effectuate its purpose.
(Source: P.A. 96-1420, eff. 8-3-10.)

(205 ILCS 665/2) (from Ch. 17, par. 5302)
Sec. 2. Definitions. As used in this Act:
"Credit counselor" means an individual, corporation, or other entity that is not a debt management service that provides (1) guidance, educational programs, or advice for the purpose of addressing budgeting, personal finance, financial literacy, saving and spending practices, or the sound use of consumer credit; or (2) assistance or offers to assist individuals and families with financial problems by providing counseling; or (3) a combination of the activities described in items (1) and (2) of this definition.
"Debt management service" means the planning and management of the financial affairs of a debtor for a fee and the receiving of money from the debtor for the purpose of distributing it to the debtor's creditors in payment or partial payment of the debtor's obligations or soliciting financial contributions from creditors. The business of debt management is conducted in this State if the debt management business, its employees, or its agents are located in this State or if the debt management business solicits or contracts with debtors located in this State. "Debt management service" does not include "debt settlement service" as defined in the Debt Settlement Consumer Protection Act.
This term shall not include the following when engaged in the regular course of their respective businesses and professions:
(a) Attorneys at law licensed, or otherwise

authorized to practice, in Illinois who are engaged in the practice of law.

(b) Banks, operating subsidiaries of banks,

affiliates of banks, fiduciaries, credit unions, savings and loan associations, and savings banks as duly authorized and admitted to transact business in the State of Illinois and performing credit and financial adjusting service in the regular course of their principal business.

(c) Title insurers, title agents, independent

escrowees, and abstract companies, while doing an escrow business.

(d) Judicial officers or others acting pursuant to

court order.

(e) Employers for their employees, except that no

employer shall retain the services of an outside debt management service to perform this service unless the debt management service is licensed pursuant to this Act.

(f) Bill payment services, as defined in the

Transmitters of Money Act.

(g) Credit counselors, only when providing services

described in the definition of credit counselor in this Section.

"Debtor" means the person or persons for whom the debt management service is performed.
"Person" means an individual, firm, partnership, association, limited liability company, corporation, or not-for-profit corporation.
"Licensee" means a person licensed under this Act.
"Secretary" means the Secretary of Financial and Professional Regulation.
(Source: P.A. 100-201, eff. 8-18-17.)

(205 ILCS 665/3) (from Ch. 17, par. 5303)
Sec. 3. Requirement of license. It shall be unlawful for any person to operate a debt management service or engage in that business as herein defined except as authorized by this Act and without first having obtained a license as hereinafter provided.
(Source: P.A. 90-545, eff. 1-1-98.)

(205 ILCS 665/4) (from Ch. 17, par. 5304)
Sec. 4. Application for license. Application for a license to engage in the debt management service business in this State shall be made to the Secretary and shall be in writing, under oath, and in the form prescribed by the Secretary.
Each applicant, at the time of making such application, shall pay to the Secretary the sum of $30.00 as a fee for investigation of the applicant, and the additional sum of $100.00 as a license fee.
Every applicant shall submit to the Secretary, at the time of the application for a license, a bond to be approved by the Secretary in which the applicant shall be the obligor, in the sum of $25,000 or such additional amount as required by the Secretary based on the amount of disbursements made by the licensee in the previous year, and in which an insurance company, which is duly authorized by the State of Illinois, to transact the business of fidelity and surety insurance shall be a surety.
The bond shall run to the Secretary for the use of the Department or of any person or persons who may have a cause of action against the obligor in said bond arising out of any violation of this Act or rules by a license. Such bond shall be conditioned that the obligor will faithfully conform to and abide by the provisions of this Act and of all rules, regulations and directions lawfully made by the Secretary and will pay to the Secretary or to any person or persons any and all money that may become due or owing to the State or to such person or persons, from said obligor under and by virtue of the provisions of this Act.
(Source: P.A. 96-1420, eff. 8-3-10.)

(205 ILCS 665/5) (from Ch. 17, par. 5305)
Sec. 5. Qualifications for license. Upon the filing of the application and the approval of the bond and the payment of the specified fees, the Secretary may issue a license if he finds:
(1) That the financial responsibility, experience, character and general fitness of the applicant, the managers thereof, if the applicant is a limited liability company, the partners thereof, if the applicant is a partnership, and of the officers and directors thereof, if the applicant is a corporation or a not-for-profit corporation, are such as to command the confidence of the community and to warrant belief that the business will be operated fairly, honestly and efficiently within the purposes of this Act, and
(2) That the applicant, if an individual, the managers thereof, if the applicant is a limited liability company, the partners thereof, if the applicant is a partnership, and the officers and directors thereof, if the applicant is a corporation, have not been convicted of a felony or a misdemeanor involving dishonesty or untrustworthiness, and
(3) That the person or persons have not had a record of having defaulted in the payment of money collected for others, including the discharge of such debts through bankruptcy proceedings, and
(4) The applicant, or any officers, directors, partners or managers, have not previously violated any provision of this Act or any rule lawfully made by the Secretary, and
(5) The applicant has not made any false statement or representation to the Secretary in applying for a license hereunder.
The Secretary shall deliver a license to the applicant to engage in the debt management service business in accordance with the provisions of this Act at the location specified in the said application, which license shall remain in full force and effect until it is surrendered by the licensee or revoked by the Secretary as herein provided; provided, however, that each license shall expire by the terms thereof on January 1 next following the issuance thereof unless the same be renewed as hereinafter provided. A license, however, may not be surrendered without the approval of the Secretary.
More than one license may be issued to the same person for separate places of business, but separate applications shall be made for each location conducting business with Illinois residents.
(Source: P.A. 96-1420, eff. 8-3-10.)

(205 ILCS 665/6) (from Ch. 17, par. 5306)
Sec. 6. Renewal of license. Each debt management service provider under the provisions of this Act may make application to the Secretary for renewal of its license, which application for renewal shall be on the form prescribed by the Secretary and shall be accompanied by a fee of $100.00 together with a bond or other surety as required, in a minimum amount of $25,000 or such an amount as required by the Secretary based on the amount of disbursements made by the licensee in the previous year. The application must be received by the Department no later than December 1 of the year preceding the year for which the application applies.
(Source: P.A. 96-1420, eff. 8-3-10.)

(205 ILCS 665/7) (from Ch. 17, par. 5307)
Sec. 7. License, display and location. Each license issued shall be kept conspicuously posted in the place of business of the debt management service provider. The business location may be changed by any licensee upon 10 days prior written notice to the Secretary. A license must operate under the name as stated in its original application.
(Source: P.A. 96-1420, eff. 8-3-10.)

(205 ILCS 665/8.5)
Sec. 8.5. Temporary location. The Secretary may approve a temporary additional business location for the purpose of allowing a debt management service provider to conduct business outside the licensed location.
(Source: P.A. 96-1420, eff. 8-3-10.)

(205 ILCS 665/9) (from Ch. 17, par. 5309)
Sec. 9. Denial of license. Any application for a license shall be approved or denied within 60 days of the filing of a completed application with the Secretary.
(Source: P.A. 96-1420, eff. 8-3-10.)

(205 ILCS 665/10) (from Ch. 17, par. 5310)
Sec. 10. Revocation, suspension, or refusal to renew license.
(a) The Secretary may revoke or suspend or refuse to renew any license if he finds that:
(1) any licensee has failed to pay the annual license

fee, or to maintain in effect the bond required under the provisions of this Act;

(2) the licensee has violated any provisions of this

Act or any rule, lawfully made by the Secretary within the authority of this Act;

(3) any fact or condition exists which, if it had

existed at the time of the original application for a license, would have warranted the Secretary in refusing its issuance; or

(4) any applicant has made any false statement or

representation to the Secretary in applying for a license hereunder.

(b) In every case in which a license is suspended or revoked or an application for a license or renewal of a license is denied, the Secretary shall serve notice of his action, including a statement of the reasons for his actions, either personally or by certified mail, return receipt requested. Service by mail shall be deemed completed if the notice is deposited in the U.S. Mail.
(c) In the case of a denial of an application or renewal of a license, the applicant or licensee may request in writing, within 30 days after the date of service, a hearing. In the case of a denial of a renewal of a license, the license shall be deemed to continue in force until 30 days after the service of the notice of denial, or if a hearing is requested during that period, until a final administrative order is entered.
(d) An order of revocation or suspension of a license shall take effect upon service of the order unless the licensee requests, in writing, within 10 days after the date of service, a hearing. In the event a hearing is requested, the order shall be stayed until a final administrative order is entered.
(e) If the licensee requests a hearing, the Secretary shall schedule either a status date or a hearing within 30 days after the request for a hearing unless otherwise agreed to by the parties.
(f) The hearing shall be held at the time and place designated by the Secretary. The Secretary and any administrative law judge designated by him have the power to administer oaths and affirmations, subpoena witnesses and compel their attendance, take evidence, and require the production of books, papers, correspondence, and other records or information that he considers relevant or material to the injury.
(g) The costs for the administrative hearing shall be set by rule and shall be borne by the respondent.
(Source: P.A. 96-1420, eff. 8-3-10.)

(205 ILCS 665/11) (from Ch. 17, par. 5311)
Sec. 11. Contracts, books, records and contract cancellation. Each debt management service provider shall furnish to the Secretary, when requested, a copy of the contract entered into between the debt management service provider and the debtor. The debt management service provider shall furnish the debtor with a copy of the written contract, at the time of execution, which shall set forth the charges, if any, agreed upon for the services of the debt management service provider.
Each debt management service provider shall maintain records and accounts which will enable any debtor contracting with the debt management service provider, at any reasonable time, to ascertain the amounts paid to creditors of the debtor. A statement showing the total amount received and the total disbursements to each creditor shall be furnished by the debt management service provider to any individual within seven days of a request therefor by the said debtor. Each debt management service provider shall issue a receipt for each payment made by the debtor at a debt management service provider's office. Each debt management service provider shall prepare and retain in the file of each debtor a written analysis of debtor's income and expenses to substantiate that the plan of payment is feasible and practical.
(Source: P.A. 96-1420, eff. 8-3-10.)

(205 ILCS 665/11.5)
Sec. 11.5. Examination of debt management service provider. The Secretary at any time, either in person or through an appointed representative, may examine the condition and affairs of a debt management service provider. In connection with any examination, the Secretary may examine on oath any debt management service provider and any director, officer, employee, customer, manager, partner, member, creditor or stockholder of a licensee concerning the affairs and business of the debt management service provider. The Secretary shall ascertain whether the debt management service provider transacts its business in the manner prescribed by law and the rules issued thereunder. The debt management service provider shall pay the cost of the examination as determined by the Secretary by administrative rule. Failure to pay the examination fee within 30 days after receipt of demand from the Secretary may result in the suspension of the license until the fee is paid. The Secretary shall have the right to investigate and examine any person, whether licensed or not, who is engaged in the debt management service business. The Secretary shall have the power to subpoena the production of any books and records pertinent to any investigation.
(Source: P.A. 96-1420, eff. 8-3-10.)

(205 ILCS 665/12) (from Ch. 17, par. 5312)
Sec. 12. Fees and charges of debt management service providers. A debt management service provider may not charge a debtor any fees or penalties except the following:
(1) an initial counseling fee not to exceed $50 per

debtor counseled; and

(2) additional fees at the completion of the initial

counseling services which shall not exceed $50 per month.

(Source: P.A. 96-1420, eff. 8-3-10.)

(205 ILCS 665/12.1)
Sec. 12.1. All moneys received by the Department of Financial Institutions under this Act, except moneys received for the Debt Management Service Consumer Protection Fund, shall be deposited in the Financial Institution Fund created under Section 6z-26 of the State Finance Act.
(Source: P.A. 98-463, eff. 8-16-13.)

(205 ILCS 665/13) (from Ch. 17, par. 5313)
Sec. 13. Prohibitions.
(1) No licensee shall advertise, in any manner whatsoever, any statement or representation with regard to the rates, terms or conditions of debt management service which is false, misleading, or deceptive.
(2) No licensee shall require as a part of the agreement between the licensee and any debtor, the purchase of any stock, insurance, commodity, service or other property or any interest therein.
(3) No licensee shall, directly or indirectly, accept payment or any other consideration, whether in cash or in kind, from any entity for referring applicants to that entity. The licensee shall not, directly or indirectly, make payments in any form, whether in cash or in kind, to any person, corporation, or other entity for referring applicants or clients to the licensee.
(4) No licensee shall make any loans.
(5) No licensee shall issue credit cards or act as an agent in procuring customers for a credit card company or any financial institution.
(6) No licensee shall act as a loan broker.
(7) No licensee shall operate any other business at the licensed location.
(Source: P.A. 96-1420, eff. 8-3-10.)

(205 ILCS 665/13.5)
Sec. 13.5. (Repealed).
(Source: P.A. 90-545, eff. 1-1-98. Repealed by P.A. 96-1420, eff. 8-3-10.)

(205 ILCS 665/14) (from Ch. 17, par. 5314)
Sec. 14. Trust funds; requirements and restrictions.
(a) All funds received by a debt management service provider or his agent from and for the purpose of paying bills, invoices, or accounts of a debtor shall constitute trust funds owned by and belonging to the debtor from whom they were received. All such funds received by a debt management service provider shall be separated from the funds of the debt management service provider not later than the end of the business day following receipt by the debt management service provider. All such funds shall be kept separate and apart at all times from funds belonging to the debt management service provider or any of its officers, employees or agents and may be used for no purpose other than paying bills, invoices, or accounts of the debtor. All such trust funds received at the main or branch offices of a debt management service provider shall be deposited in a bank in an account in the name of the debt management service provider designated "trust account", or by some other appropriate name indicating that the funds are not the funds of the debt management service provider or its officers, employees, or agents, on or before the close of the business day following receipt.
(b) If a consumer's funds are kept in an interest earning trust account, then any interest earned on the consumer funds shall belong to the consumer. If multiple consumers funds are kept in a single interest earning trust account, then the interest earned shall belong to the consumers and shall be deposited pro rata among the consumers whose funds are in the account. Such funds are not subject to attachment, lien, levy of execution, or sequestration by order of court except by a debtor for whom a licensee is acting as an agent in paying bills, invoices, or accounts.
(c) Each debt management service provider shall make remittances within 30 days after initial receipt of funds, and thereafter remittances shall be made within 15 days of receipt, less fees and costs, unless the reasonable payment of one or more of the debtor's obligations requires that the funds be held for a longer period so as to accumulate a sum certain.
(d) At least once every quarter, the debt management service provider shall render an accounting to the debtor which shall itemize the total amount received from the debtor, the total amount paid each creditor, the amount of charges deducted, and any amount held in reserve. A debt management service provider shall, in addition thereto, provide such an accounting to a debtor within 7 days after written demand, but not more than 3 times per 6 month period.
(Source: P.A. 96-1420, eff. 8-3-10.)

(205 ILCS 665/15) (from Ch. 17, par. 5315)
Sec. 15. Rules.) The Secretary shall make and enforce all reasonable rules as shall be necessary for the administration of this Act. Such rulemaking shall be subject to the provisions of the Illinois Administrative Procedure Act.
(Source: P.A. 96-1420, eff. 8-3-10.)

(205 ILCS 665/15.1)
Sec. 15.1. (Repealed).
(Source: P.A. 90-545, eff. 1-1-98. Repealed by P.A. 96-1420, eff. 8-3-10.)

(205 ILCS 665/15.2)
Sec. 15.2. (Repealed).
(Source: Laws 1965, p. 2494. Repealed by P.A. 96-1420, eff. 8-3-10.)

(205 ILCS 665/15.3)
Sec. 15.3. (Repealed).
(Source: P.A. 90-545, eff. 1-1-98. Repealed by P.A. 96-1420, eff. 8-3-10.)

(205 ILCS 665/16) (from Ch. 17, par. 5319)
Sec. 16. Penalties.
(a) Any person who engages in the business of debt management service without a license shall be guilty of a Class 4 felony.
(b) Any contract of debt management service as defined in this Act, made by an unlicensed person, shall be null and void and of no legal effect.
(c) The Secretary may, after 10 days notice by registered mail to the debt management service provider at the address on the license or unlicensed entity engaging in the debt management service business, stating the contemplated action and in general the grounds therefore, fine that debt management service provider or unlicensed entity an amount not exceeding $10,000 per violation, and revoke or suspend any license issued if he or she finds that either:
(1) the debt management service provider or

unlicensed entity has failed to comply with any provision of this Act or any order, decision, finding, rule, regulation, or direction of the Secretary lawfully made pursuant to the authority of this Act; or

(2) any fact or condition exists which, if it had

existed at the time of the original application for the license, clearly would have warranted the Secretary in refusing to issue the license.

(Source: P.A. 96-1420, eff. 8-3-10.)

(205 ILCS 665/16.5)
Sec. 16.5. Additional liability for unlicensed activity. Any person who, without the required license, engages in conduct requiring a license under this Act, shall be liable to the Department in an amount equal to the greater of (1) $1,000 or (2) an amount equal to 4 times the amount of consumer debt enrolled. The Department shall cause any funds so recovered to be deposited in the Debt Management Service Consumer Protection Fund.
(Source: P.A. 96-1420, eff. 8-3-10.)

(205 ILCS 665/16.6)
Sec. 16.6. Debt Management Service Consumer Protection Fund.
(a) A special non-appropriated income-earning fund is hereby created in the State Treasury, known as the Debt Management Service Consumer Protection Fund. This Fund is not subject to appropriation by the Illinois General Assembly.
(b) All moneys paid into the Fund together with all accumulated, undistributed interest thereon shall be held as a special Fund in the State Treasury. All interest earned on the Fund is non-distributable and shall be returned to the Fund, and shall be invested and re-invested in the Fund by the Treasurer or his or her designee. The Fund shall be used solely for the purpose of providing restitution to consumers who have suffered monetary loss arising out of a transaction regulated by this Act.
(c) The Fund shall be applied only to restitution when restitution has been ordered by the Secretary. Restitution shall not exceed the amount actually lost by the consumer. The Fund shall not be used for the payment of any attorney or other fees.
(d) The Fund shall be subrogated to the amount of the restitution, and the Secretary shall request the Attorney General to engage in all reasonable collection steps to collect restitution from the party responsible for the loss and reimburse the Fund.
(e) Notwithstanding any other provision of this Section, the payment of restitution from the Fund shall be a matter of grace and not of right, and no consumer shall have any vested rights in the Fund as a beneficiary or otherwise. Before seeking restitution from the Fund, the consumer or beneficiary seeking payment of restitution shall apply for restitution on a form provided by the Secretary. The form shall include any information the Secretary may reasonably require in order to determine that restitution is appropriate. All documentation required by the Secretary, including the form, is subject to audit. Distributions from the Fund shall be made solely at the discretion of the Secretary, except that no payments or distributions may be made under any circumstance if the Fund is depleted.
(f) All deposits to this Fund shall be made pursuant to Section 16.5 of this Act.
(g) Notwithstanding any other law to the contrary, the Fund is not subject to administrative charges or charge-backs that would in any way transfer moneys from the Fund into any other fund of the State.
(Source: P.A. 96-1420, eff. 8-3-10.)

(205 ILCS 665/17) (from Ch. 17, par. 5320)
Sec. 17. Injunction. To engage in debt management service, render financial service, or accept debtors' funds, as defined in this Act, without a valid license so to do, is hereby declared to be inimical to the public welfare and to constitute a public nuisance. The Secretary may, in the name of the people of the State of Illinois, through the Attorney General of the State of Illinois, file a complaint for an injunction in the circuit court to enjoin such person, from engaging in said business. Such injunction proceeding shall be in addition to, and not in lieu of, penalties and remedies otherwise in this Act provided.
(Source: P.A. 96-1420, eff. 8-3-10.)

(205 ILCS 665/18) (from Ch. 17, par. 5321)
Sec. 18. Review. All final administrative decisions of the Secretary hereunder shall be subject to judicial review pursuant to the provisions of the Administrative Review Law, and all amendments and modifications thereof and the rules adopted pursuant thereto.
(Source: P.A. 96-1420, eff. 8-3-10.)

(205 ILCS 665/19) (from Ch. 17, par. 5322)
Sec. 19. If any clause, sentence, section, provision or part of this Act shall be adjudged to be unconstitutional or invalid for any reason by any court of competent jurisdiction, such judgment shall not impair, affect or invalidate the remainder of this Act which shall be in full force and effect thereafter.
(Source: Laws 1957, p. 2164.)

(205 ILCS 665/20) (from Ch. 17, par. 5323)
Sec. 20. Cease and desist orders.
(a) The Secretary may issue a cease and desist order to any licensee, or other person doing business without the required license, when in the opinion of the Secretary, the licensee, or other person, is violating or is about to violate any provision of the Act or any rule or condition imposed in writing by the Department.
(b) The Secretary may issue a cease and desist order prior to a hearing.
(c) The Secretary shall serve notice of his action, including a statement of the reasons for his action either personally or by certified mail, return receipt requested. Service by mail shall be deemed completed if the notice is deposited in the U.S. Mail.
(d) Within 10 days after service of the cease and desist order, the licensee or other person may request, in writing, a hearing.
(e) The Secretary shall schedule either a status date or a hearing within 30 days after the request for a hearing unless otherwise agreed to by the parties.
(g) If it is determined that the Secretary had the authority to issue the cease and desist order, he may issue such orders as may be reasonably necessary to correct, eliminate, or remedy such conduct.
(h) The powers vested in the Secretary by this Section are additional to any and all other powers and remedies vested in the Secretary by law, and nothing in this Section shall be construed as requiring that the Secretary shall employ the power conferred in this Section instead of or as a condition precedent to the exercise of any other power or remedy vested in the Secretary.
(i) The cost for the administrative hearing shall be set by rule and shall be borne by the respondent.
(Source: P.A. 96-1420, eff. 8-3-10.)

(205 ILCS 665/20.5)
Sec. 20.5. Receivership.
(a) If the Secretary determines that a licensee is insolvent or is violating this Act, he or she may appoint a receiver. Under the direction of the Secretary, the receiver shall, for the purpose of receivership, take possession of and title to the books, records, and assets of the licensee. The Secretary may require the receiver to provide security in an amount the Secretary deems proper. Upon appointment of the receiver, the Secretary shall have published, once each week for 4 consecutive weeks in a newspaper having a general circulation in the community, a notice informing all persons who have claims against the licensee to present them to the receiver. Within 10 days after the receiver takes possession, the licensee may apply to the Circuit Court of Sangamon County to enjoin further proceedings. The receiver may operate the business until the Secretary determines that possession should be restored to the licensee or that the business should be liquidated.
(b) If the Secretary determines that a business in receivership should be liquidated, he or she shall direct the Attorney General to file a complaint in the Circuit Court of the county in which the business is located, in the name of the People of the State of Illinois, for the orderly liquidation and dissolution of the business and for an injunction restraining the licensee and its officers and directors from continuing the operation of the business. Within 30 days after the day the Secretary determines that the business should be liquidated, the receiver shall file with the Secretary and with the clerk of the court that has charge of the liquidation a correct list of all creditors, as shown by the licensee's books and records, who have not presented their claims. The list shall state the amount of the claim after allowing all just credits, deductions, and set-offs as shown by the licensee's books. These claims shall be deemed proven unless some interested party files an objection within the time fixed by the Secretary or court that has charge of the liquidation.
(c) The General Assembly finds and declares that debt management services provide an important service to Illinois citizens. It is therefore declared to be the policy of this State that customers who receive these services must be protected from interruptions of services. To carry out this policy and to insure that customers of a licensee are protected if it is determined that a business in receivership should be liquidated, the Secretary shall make a distribution of moneys collected by the receiver in the following order of priority:
(1) Allowed claims for the actual necessary expenses

of the receivership of the business being liquidated, including:

(A) reasonable receiver's fees and receiver's

attorney's fees approved by the Secretary;

(B) all expenses of any preliminary or other

examinations into the condition of the receivership;

(C) all expenses incurred by the Secretary that

are incident to possession and control of any property or records of the licensee's business; and

(D) reasonable expenses incurred by the Secretary

as the result of business agreements or contractual arrangements necessary to insure that the services of the licensee are delivered to the community without interruption. These business agreements or contractual arrangements may include, but are not limited to, agreements made by the Secretary, or by the receiver with the approval of the Secretary, with banks, bonding companies, and other types of financial institutions.

(1.5) Secured claims.
(2) Allowed unsecured claims for wages or salaries,

excluding vacation, severance, and sick leave pay earned by employees within 90 days before the appointment of a receiver.

(3) Allowed unsecured claims of any tax, and interest

and penalty on the tax.

(4) Allowed unsecured claims, other than a kind

specified in items (1), (2), and (3) of this subsection, filed with the Secretary within the time the Secretary fixes for filing claims.

(5) Allowed unsecured claims, other than a kind

specified in items (1), (2), and (3) of this subsection, filed with the Secretary after the time fixed for filing claims by the Secretary.

(6) Allowed creditor claims asserted by an owner,

member, or stockholder of the business in liquidation.

(7) After one year from the final dissolution of the

licensee's business, all assets not used to satisfy allowed claims shall be distributed pro rata to the owner, owners, members, or stockholders of the business.

The Secretary shall pay all claims of equal priority according to the schedule established in this subsection and shall not pay claims of lower priority until all higher priority claims are satisfied. If insufficient assets are available to meet all claims of equal priority, those assets shall be distributed pro rata among those claims. All unclaimed assets of a licensee and the licensee's business shall be deposited with the Secretary to be paid out when proper claims are presented to the Secretary.
(d) Upon the order of the circuit court of the county in which the business being liquidated is located, the receiver may sell or compound any bad or doubtful debt, and on like order may sell the personal property of the business on such terms as the court approves. The receiver shall succeed to whatever rights or remedies the unsecured creditors of the business may have against the owner or owners, operators, stockholders, directors, members, managers, or officers, arising out of their claims against the licensee's business, but nothing contained in this Section shall prevent those creditors from filing their claims in the liquidation proceeding. The receiver may enforce those rights or remedies in any court of competent jurisdiction.
(e) At the close of a receivership, the receiver shall turn over to the Secretary all books of account and ledgers of the business for preservation. The Secretary shall hold all records of receiverships received at any time for a period of 2 years after the close of the receivership. The records may be destroyed at the termination of the 2-year period. All expenses of the receivership including, but not limited to, reasonable receiver's and attorney's fees approved by the Secretary, all expenses of any preliminary or other examinations into the condition of the licensee's business or the receivership, and all expenses incident to the possession and control of any property or records of the business incurred by the Secretary shall be paid out of the assets of the licensee's business. These expenses shall be paid before all other claims.
(f) Upon the filing of a complaint by the Attorney General for the orderly liquidation and dissolution of a debt management service provider's business, as provided in this Act, all pending suits and actions upon unsecured claims against the business shall abate. Nothing contained in this Act, however, prevents these claimants from filing their claims in the liquidation proceeding. If a suit or an action is instituted or maintained by the receiver on any bond or policy of insurance issued pursuant to the requirements of this Act, the bonding or insurance company sued shall not have the right to interpose or maintain any counterclaim based upon subrogation, upon any express or implied agreement of, or right to, indemnity or exoneration, or upon any other express or implied agreement with, or right against, the debt management service provider's business. Nothing contained in this Act prevents the bonding or insurance company from filing this type of claim in the liquidation proceeding.
(g) A debt management service provider may not terminate its affairs and close up its business unless it has first deposited with the Secretary an amount of money equal to all of its debts, liabilities, and lawful demands against it including the costs and expenses of a proceeding under this Section, surrendered to the Secretary its license, and filed with the Secretary a statement of termination signed by the debt management service provider containing a pronouncement of intent to close up its business and liquidate its liabilities and containing a sworn list itemizing in full all of its debts, liabilities, and lawful demands against it. Corporate licensees must attach to, and make a part of the statement of termination, a copy of a resolution providing for the termination and closing up of the licensee's affairs, certified by the secretary of the licensee and duly adopted at a shareholders' meeting by the holders of at least two-thirds of the outstanding shares entitled to vote at the meeting. Upon the filing with the Secretary of a statement of termination, the Secretary shall cause notice of that action to be published once each week for 3 consecutive weeks in a public newspaper of general circulation published in the city or village where the business is located, and if no newspaper is published in that place, then in a public newspaper of general circulation nearest to that city or village. The publication shall give notice that the debts, liabilities, and lawful demands against the business will be redeemed by the Secretary upon demand in writing made by the owner thereof, at any time within 3 years after the date of first publication. After the expiration of the 3-year period, the Secretary shall return to the person or persons designated in the statement of termination to receive repayment, and in the proportion specified in that statement, any balance of money remaining in his or her possession after first deducting all unpaid costs and expenses incurred in connection with a proceeding under this Section. The Secretary shall receive for his or her services, exclusive of costs and expenses, 2% of any amount up to $5,000 and 1% of any amount in excess of $5,000 deposited with him or her under this Section by any business. Nothing contained in this Section shall affect or impair the liability of any bonding or insurance company on any bond or insurance policy issued under this Act relating to the business.
(Source: P.A. 96-1420, eff. 8-3-10.)

(205 ILCS 665/21) (from Ch. 17, par. 5324)
Sec. 21. Effective date. This Act shall become effective on the first day of January 1958.
(Source: Laws 1957, p. 2164.)

(205 ILCS 665/22) (from Ch. 17, par. 5325)
Sec. 22. Title of Act. This Act may be cited as the Debt Management Service Act.
(Source: P.A. 90-545, eff. 1-1-98.)



205 ILCS 670/ - Consumer Installment Loan Act.

(205 ILCS 670/1) (from Ch. 17, par. 5401)
Sec. 1. License required to engage in business. No person, partnership, association, limited liability company, or corporation shall engage in the business of making loans of money in a principal amount not exceeding $40,000, and charge, contract for, or receive on any such loan a greater rate of interest, discount, or consideration therefor than the lender would be permitted by law to charge if he were not a licensee hereunder, except as authorized by this Act after first obtaining a license from the Director of Financial Institutions (hereinafter called the Director). No licensee, or employee or affiliate thereof, that is licensed under the Payday Loan Reform Act shall obtain a license under this Act except that a licensee under the Payday Loan Reform Act may obtain a license under this Act for the exclusive purpose and use of making title-secured loans, as defined in subsection (a) of Section 15 of this Act and governed by Title 38, Section 110.300 of the Illinois Administrative Code. For the purpose of this Section, "affiliate" means any person or entity that directly or indirectly controls, is controlled by, or shares control with another person or entity. A person or entity has control over another if the person or entity has an ownership interest of 25% or more in the other.
(Source: P.A. 96-936, eff. 3-21-11; 97-420, eff. 1-1-12.)

(205 ILCS 670/2) (from Ch. 17, par. 5402)
Sec. 2. Application; fees; positive net worth. Application for such license shall be in writing, and in the form prescribed by the Director. Such applicant at the time of making such application shall pay to the Director the sum of $300 as an application fee and the additional sum of $450 as an annual license fee, for a period terminating on the last day of the current calendar year; provided that if the application is filed after June 30th in any year, such license fee shall be 1/2 of the annual license fee for such year.
Before the license is granted, every applicant shall prove in form satisfactory to the Director that the applicant has and will maintain a positive net worth of a minimum of $30,000. Every applicant and licensee shall maintain a surety bond in the principal sum of $25,000 issued by a bonding company authorized to do business in this State and which shall be approved by the Director. Such bond shall run to the Director and shall be for the benefit of any consumer who incurs damages as a result of any violation of the Act or rules by a licensee. If the Director finds at any time that a bond is of insufficient size, is insecure, exhausted, or otherwise doubtful, an additional bond in such amount as determined by the Director shall be filed by the licensee within 30 days after written demand therefor by the Director. "Net worth" means total assets minus total liabilities.
(Source: P.A. 92-398, eff. 1-1-02; 93-32, eff. 7-1-03.)

(205 ILCS 670/3) (from Ch. 17, par. 5403)
Sec. 3. Appointment of attorney-in-fact for service of process. Every licensee shall appoint, in writing, the Director of Financial Institutions (hereinafter called Director) and his successors in office or any official who shall hereafter be charged with the administration of this Act, as attorney-in-fact upon whom all lawful process against such licensee may be served with the same legal force and validity as if served on such licensee. A copy of such written appointment, duly certified, shall be filed in the office of the Director; and a copy thereof certified by him shall be sufficient evidence. This appointment shall remain in effect while any liability remains outstanding in this State against the licensee. When summons is served upon the Director as attorney-in-fact for such licensee, the Director shall immediately notify the licensee by registered mail, enclosing the summons and specifying the hour and day of service.
(Source: Laws 1963, p. 3526.)

(205 ILCS 670/4) (from Ch. 17, par. 5404)
Sec. 4. Investigation to determine whether license shall be issued. Upon the filing of an application and the payment of the fee, the Director shall investigate to determine (1) that the reputation of the applicant, including managers of a limited liability company, partners, owners, officers or directors thereof is such as to warrant belief that the business will be operated honestly and fairly within the purposes of this Act and (2) that the applicant meets the positive net worth requirement set forth in Section 2 of this Act. Unless the Director makes findings hereinabove enumerated, he or she shall not issue a license and shall notify the applicant of the denial and return to the applicant the sum paid by the applicant as a license fee, but shall retain the $300 application fee. The Director shall approve or deny every application for license hereunder within 60 days from the filing thereof with the fee.
(Source: P.A. 90-437, eff. 1-1-98; 90-575, eff. 3-20-98.)

(205 ILCS 670/4.1) (from Ch. 17, par. 5404.1)
Sec. 4.1. (Repealed).
(Source: P.A. 84-1004. Repealed by P.A. 90-437, eff. 1-1-98.)

(205 ILCS 670/5) (from Ch. 17, par. 5405)
Sec. 5. License. The license shall state the address, including city and state, at which the business is to be conducted and shall state fully the name of the licensee. The license shall be conspicuously posted in the place of business of the licensee and shall not be transferable or assignable.
(Source: P.A. 90-437, eff. 1-1-98.)

(205 ILCS 670/6) (from Ch. 17, par. 5406)
Sec. 6. (Repealed).
(Source: Laws 1963, p. 3526. Repealed by P.A. 90-437, eff. 1-1-98.)

(205 ILCS 670/7) (from Ch. 17, par. 5407)
Sec. 7. More than one license to same licensee - Changing place of business.
(a) Not more than one place of business shall be maintained under the same license, but the Director may issue more than one license to the same licensee upon compliance with all the provisions of this Act governing an original issuance of a license.
(b) Whenever a licensee changes his place of business to a location other than that set forth in his license, he shall give written notice thereof to the Director, at least 10 days prior to the relocation. However, if the new location is in excess of 15 miles from the previous location, the licensee shall obtain written approval from the Director prior to the relocation.
(Source: P.A. 90-437, eff. 1-1-98.)

(205 ILCS 670/8) (from Ch. 17, par. 5408)
Sec. 8. Annual license fee - Expenses. Before the 15th day of each December, a licensee must pay to the Director, and the Department must receive, the annual license fee required by Section 2 for the next succeeding calendar year. The license shall expire on the first of January unless the license fee has been paid prior thereto.
In addition to such license fee, the reasonable expense of any examination, investigation or custody by the Director under any provisions of this Act shall be borne by the licensee.
If a licensee fails to renew his or her license by the 31st day of December, it shall automatically expire and the licensee is not entitled to a hearing; however, the Director, in his or her discretion, may reinstate an expired license upon payment of the annual renewal fee and proof of good cause for failure to renew.
(Source: P.A. 92-398, eff. 1-1-02.)

(205 ILCS 670/8.1)
Sec. 8.1. All moneys received by the Department of Financial Institutions under this Act shall be deposited in the Financial Institution Fund created under Section 6z-26 of the State Finance Act.
(Source: P.A. 98-463, eff. 8-16-13.)

(205 ILCS 670/9) (from Ch. 17, par. 5409)
Sec. 9. Fines, Suspension or Revocation of license.
(a) The Director may, after 10 days notice by registered mail to the licensee at the address set forth in the license, stating the contemplated action and in general the grounds therefor, fine such licensee an amount not exceeding $10,000 per violation, or revoke or suspend any license issued hereunder if he or she finds that:
(1) The licensee has failed to comply with any

provision of this Act or any order, decision, finding, rule, regulation or direction of the Director lawfully made pursuant to the authority of this Act; or

(2) Any fact or condition exists which, if it had

existed at the time of the original application for the license, clearly would have warranted the Director in refusing to issue the license.

(b) The Director may fine, suspend, or revoke only the particular license with respect to which grounds for the fine, revocation or suspension occur or exist, but if the Director shall find that grounds for revocation are of general application to all offices or to more than one office of the licensee, the Director shall fine, suspend, or revoke every license to which such grounds apply.
(c) (Blank).
(d) No revocation, suspension, or surrender of any license shall impair or affect the obligation of any pre-existing lawful contract between the licensee and any obligor.
(e) The Director may issue a new license to a licensee whose license has been revoked when facts or conditions which clearly would have warranted the Director in refusing originally to issue the license no longer exist.
(f) (Blank).
(g) In every case in which a license is suspended or revoked or an application for a license or renewal of a license is denied, the Director shall serve the licensee with notice of his or her action, including a statement of the reasons for his or her actions, either personally, or by certified mail, return receipt requested. Service by certified mail shall be deemed completed when the notice is deposited in the U.S. Mail.
(h) An order assessing a fine, an order revoking or suspending a license or, an order denying renewal of a license shall take effect upon service of the order unless the licensee requests, in writing, within 10 days after the date of service, a hearing. In the event a hearing is requested, the order shall be stayed until a final administrative order is entered.
(i) If the licensee requests a hearing, the Director shall schedule a hearing within 30 days after the request for a hearing unless otherwise agreed to by the parties.
(j) The hearing shall be held at the time and place designated by the Director. The Director and any administrative law judge designated by him or her shall have the power to administer oaths and affirmations, subpoena witnesses and compel their attendance, take evidence, and require the production of books, papers, correspondence, and other records or information that he or she considers relevant or material to the inquiry.
(k) The costs for the administrative hearing shall be set by rule.
(l) The Director shall have the authority to prescribe rules for the administration of this Section.
(m) The Department shall establish by rule and publish a schedule of fines that are reasonably tailored to ensure compliance with the provisions of this Act and which include remedial measures intended to improve licensee compliance. Such rules shall set forth the standards and procedures to be used in imposing any such fines and remedies.
(Source: P.A. 98-209, eff. 1-1-14.)

(205 ILCS 670/9.1)
Sec. 9.1. Closing of business; surrender of license. At least 10 days prior to a licensee ceasing operations, closing business, or filing for bankruptcy, the licensee shall:
(a) Notify the Department of its action in writing.
(b) With the exception of filing for bankruptcy, surrender its license to the Director for cancellation. The surrender of the license shall not affect the licensee's civil or criminal liability for acts committed prior to surrender or entitle the licensee to a return of any part of the annual license fee.
(c) The licensee shall notify the Department of the location where the books, accounts, contracts, and records will be maintained and the procedure to ensure prompt return of contracts, titles, and releases to the customers.
(d) The accounts, books, records, and contracts shall be maintained and serviced by the licensee or another licensee under this Act, or an entity exempt from licensure under this Act.
(e) The Department shall have the authority to conduct examinations of the books, records, and loan documents at any time after surrender of the license, filing of bankruptcy, or the cessation of operations.
(Source: P.A. 90-437, eff. 1-1-98; 90-575, eff. 3-20-98.)

(205 ILCS 670/10) (from Ch. 17, par. 5410)
Sec. 10. Investigation of conduct of business. For the purpose of discovering violations of this Act or securing information lawfully required by it, the Director may at any time investigate the loans and business and examine the books, accounts, records, and files used therein, of every licensee and of every person, partnership, association, limited liability company, and corporation engaged in the business described in Section 1 of this Act, whether such person, partnership, association, limited liability company, or corporation shall act or claim to act as principal or agent or within or without the authority of this Act. For such purpose the Director shall have free access to the offices and places of business, books, accounts, papers, records, files, safes, and vaults of such persons, partnerships, associations, limited liability companies, and corporations. The Director may require the attendance of and examine under oath all persons whose testimony he or she may require relative to such loans or such business, and in such cases the Director shall have power to administer oaths to all persons called as witnesses; and the Director may conduct such examinations.
The Director shall make an examination of the affairs, business, office and records of each licensee at least once each year. The Director shall by rule and regulation set the fee to be charged for each examination day, including travel expenses for out-of-state licensed locations. The fee shall reasonably reflect actual costs. The Director shall also have authority to examine the books and records of any business made by a former licensee which is being liquidated, as the Director deems necessary, and may charge the examination fees otherwise required for licensees.
(Source: P.A. 90-437, eff. 1-1-98.)

(205 ILCS 670/11) (from Ch. 17, par. 5411)
Sec. 11. Books and records - Reports.
(a) Every licensee shall retain and use in his business or at another location approved by the Director such records as are required by the Director to enable the Director to determine whether the licensee is complying with the provisions of this Act and the rules and regulations promulgated pursuant to this Act. Every licensee shall preserve the records of any loan for at least 2 years after making the final entry for such loan. Accounting systems maintained in whole or in part by mechanical or electronic data processing methods which provide information equivalent to that otherwise required and follow generally accepted accounting principles are acceptable for that purpose, if approved by the Director in writing.
(b) Each licensee shall annually, on or before the first day of March, file a report with the Director giving such relevant information as the Director may reasonably require concerning the business and operations during the preceding calendar year of each licensed place of business conducted by the licensee. The report must be received by the Department on or before March 1. The report shall be made under oath and in a form prescribed by the Director. Whenever a licensee operates 2 or more licensed offices or whenever 2 or more affiliated licensees operate licensed offices, a composite report of such group of licensed offices may be filed in lieu of individual reports. The Director may make and publish annually an analysis and recapitulation of such reports. The Director may fine each licensee $25 for each day beyond March 1 such report is filed.
(Source: P.A. 92-398, eff. 1-1-02.)

(205 ILCS 670/12) (from Ch. 17, par. 5412)
Sec. 12. Other business.
(a) Upon application by the licensee, and approval by the Director, the Director may approve the conduct of other businesses not specifically permitted by this Act in the licensee's place of business, unless the Director finds that such conduct will conceal or facilitate evasion or violation of this Act. Such approval shall be in writing and shall describe the other businesses which may be conducted in the licensed office.
(b) A licensee may without notice to and approval of the Director, in addition to the business permitted by this Act, conduct the following business:
(1) The business of a sales finance agency as defined

in the Sales Finance Agency Act.

(2) The business of soliciting or selling any type of

insurance provided that all such insurance transactions are conducted in accordance with and are regulated under the Illinois Insurance Code.

(3) The business of financing premiums for insurance.
(4) Making loans pursuant to the Financial Services

Development Act.

The Director shall make and enforce such reasonable rules and regulations for the conduct of business under this Act in the same office with other businesses as may be necessary to prevent evasions or violations of this Act. The Director may investigate any business conducted in the licensed office to determine whether any evasion or violation of this Act has occurred.
(Source: P.A. 90-437, eff. 1-1-98.)

(205 ILCS 670/12.5)
Sec. 12.5. Limited purpose branch.
(a) Upon the written approval of the Director, a licensee may maintain a limited purpose branch for the sole purpose of making loans as permitted by this Act. A limited purpose branch may include an automatic loan machine. No other activity shall be conducted at the site, including but not limited to, accepting payments, servicing the accounts, or collections.
(b) The licensee must submit an application for a limited purpose branch to the Director on forms prescribed by the Director with an application fee of $300. The approval for the limited purpose branch must be renewed concurrently with the renewal of the licensee's license along with a renewal fee of $300 for the limited purpose branch.
(c) The books, accounts, records, and files of the limited purpose branch's transactions shall be maintained at the licensee's licensed location. The licensee shall notify the Director of the licensed location at which the books, accounts, records, and files shall be maintained.
(d) The licensee shall prominently display at the limited purpose branch the address and telephone number of the licensee's licensed location.
(e) No other business shall be conducted at the site of the limited purpose branch unless authorized by the Director.
(f) The Director shall make and enforce reasonable rules for the conduct of a limited purpose branch.
(g) A limited purpose branch may not be located within 1,000 feet of a facility operated by an inter-track wagering licensee or an organization licensee subject to the Illinois Horse Racing Act of 1975, on a riverboat subject to the Riverboat Gambling Act, or within 1,000 feet of the location at which the riverboat docks.
(Source: P.A. 90-437, eff. 1-1-98.)

(205 ILCS 670/13) (from Ch. 17, par. 5413)
Sec. 13. Prohibition against taking power of attorney. No licensee shall take any power of attorney except to cancel any policies of insurance financed by the licensee as permitted by this Act and to receive either rebate of unearned premiums or loss payments.
(Source: P.A. 90-437, eff. 1-1-98.)

(205 ILCS 670/14) (from Ch. 17, par. 5414)
Sec. 14. Pledge or sale of note. No licensee or other person shall pledge, hypothecate or sell a note entered into under the provisions of this Act by an obligor except to another licensee under this Act, a licensee under the Sales Finance Agency Act, a bank, savings bank, savings and loan association, or credit union created under the laws of this State or the United States, or to other persons or entities authorized by the Director in writing. Sales of such notes by licensees under this Act or other persons shall be made by agreement in writing and shall authorize the Director to examine the loan documents so hypothecated, pledged, or sold.
(Source: P.A. 90-437, eff. 1-1-98.)

(205 ILCS 670/15) (from Ch. 17, par. 5415)
Sec. 15. Charges permitted.
(a) Every licensee may lend a principal amount not exceeding $40,000 and, except as to small consumer loans as defined in this Section, may charge, contract for and receive thereon interest at an annual percentage rate of no more than 36%, subject to the provisions of this Act; provided, however, that the limitation on the annual percentage rate contained in this subsection (a) does not apply to title-secured loans, which are loans upon which interest is charged at an annual percentage rate exceeding 36%, in which, at commencement, an obligor provides to the licensee, as security for the loan, physical possession of the obligor's title to a motor vehicle, and upon which a licensee may charge, contract for, and receive thereon interest at the rate agreed upon by the licensee and borrower. For purposes of this Section, the annual percentage rate shall be calculated in accordance with the federal Truth in Lending Act.
(b) For purpose of this Section, the following terms shall have the meanings ascribed herein.
"Applicable interest" for a precomputed loan contract means the amount of interest attributable to each monthly installment period. It is computed as if each installment period were one month and any interest charged for extending the first installment period beyond one month is ignored. The applicable interest for any monthly installment period is, for loans other than small consumer loans as defined in this Section, that portion of the precomputed interest that bears the same ratio to the total precomputed interest as the balances scheduled to be outstanding during that month bear to the sum of all scheduled monthly outstanding balances in the original contract. With respect to a small consumer loan, the applicable interest for any installment period is that portion of the precomputed monthly installment account handling charge attributable to the installment period calculated based on a method at least as favorable to the consumer as the actuarial method, as defined by the federal Truth in Lending Act.
"Interest-bearing loan" means a loan in which the debt is expressed as a principal amount plus interest charged on actual unpaid principal balances for the time actually outstanding.
"Precomputed loan" means a loan in which the debt is expressed as the sum of the original principal amount plus interest computed actuarially in advance, assuming all payments will be made when scheduled.
"Small consumer loan" means a loan upon which interest is charged at an annual percentage rate exceeding 36% and with an amount financed of $4,000 or less. "Small consumer loan" does not include a title-secured loan as defined by subsection (a) of this Section or a payday loan as defined by the Payday Loan Reform Act.
(c) Loans may be interest-bearing or precomputed.
(d) To compute time for either interest-bearing or precomputed loans for the calculation of interest and other purposes, a month shall be a calendar month and a day shall be considered 1/30th of a month when calculation is made for a fraction of a month. A month shall be 1/12th of a year. A calendar month is that period from a given date in one month to the same numbered date in the following month, and if there is no same numbered date, to the last day of the following month. When a period of time includes a month and a fraction of a month, the fraction of the month is considered to follow the whole month. In the alternative, for interest-bearing loans, the licensee may charge interest at the rate of 1/365th of the agreed annual rate for each day actually elapsed.
(d-5) No licensee or other person may condition an extension of credit to a consumer on the consumer's repayment by preauthorized electronic fund transfers. Payment options, including, but not limited to, electronic fund transfers and Automatic Clearing House (ACH) transactions may be offered to consumers as a choice and method of payment chosen by the consumer.
(e) With respect to interest-bearing loans:
(1) Interest shall be computed on unpaid principal

balances outstanding from time to time, for the time outstanding, until fully paid. Each payment shall be applied first to the accumulated interest and the remainder of the payment applied to the unpaid principal balance; provided however, that if the amount of the payment is insufficient to pay the accumulated interest, the unpaid interest continues to accumulate to be paid from the proceeds of subsequent payments and is not added to the principal balance.

(2) Interest shall not be payable in advance or

compounded. However, if part or all of the consideration for a new loan contract is the unpaid principal balance of a prior loan, then the principal amount payable under the new loan contract may include any unpaid interest which has accrued. The unpaid principal balance of a precomputed loan is the balance due after refund or credit of unearned interest as provided in paragraph (f), clause (3). The resulting loan contract shall be deemed a new and separate loan transaction for all purposes.

(3) Loans must be fully amortizing and be repayable

in substantially equal and consecutive weekly, biweekly, semimonthly, or monthly installments. Notwithstanding this requirement, rates may vary according to an index that is independently verifiable and beyond the control of the licensee.

(4) The lender or creditor may, if the contract

provides, collect a delinquency or collection charge on each installment in default for a period of not less than 10 days in an amount not exceeding 5% of the installment on installments in excess of $200, or $10 on installments of $200 or less, but only one delinquency and collection charge may be collected on any installment regardless of the period during which it remains in default.

(f) With respect to precomputed loans:
(1) Loans shall be repayable in substantially equal

and consecutive weekly, biweekly, semimonthly, or monthly installments of principal and interest combined, except that the first installment period may be longer than one month by not more than 15 days, and the first installment payment amount may be larger than the remaining payments by the amount of interest charged for the extra days; and provided further that monthly installment payment dates may be omitted to accommodate borrowers with seasonal income.

(2) Payments may be applied to the combined total of

principal and precomputed interest until the loan is fully paid. Payments shall be applied in the order in which they become due, except that any insurance proceeds received as a result of any claim made on any insurance, unless sufficient to prepay the contract in full, may be applied to the unpaid installments of the total of payments in inverse order.

(3) When any loan contract is paid in full by cash,

renewal or refinancing, or a new loan, one month or more before the final installment due date, a licensee shall refund or credit the obligor with the total of the applicable interest for all fully unexpired installment periods, as originally scheduled or as deferred, which follow the day of prepayment; provided, if the prepayment occurs prior to the first installment due date, the licensee may retain 1/30 of the applicable interest for a first installment period of one month for each day from the date of the loan to the date of prepayment, and shall refund or credit the obligor with the balance of the total interest contracted for. If the maturity of the loan is accelerated for any reason and judgment is entered, the licensee shall credit the borrower with the same refund as if prepayment in full had been made on the date the judgement is entered.

(4) The lender or creditor may, if the contract

provides, collect a delinquency or collection charge on each installment in default for a period of not less than 10 days in an amount not exceeding 5% of the installment on installments in excess of $200, or $10 on installments of $200 or less, but only one delinquency or collection charge may be collected on any installment regardless of the period during which it remains in default.

(5) If the parties agree in writing, either in the

loan contract or in a subsequent agreement, to a deferment of wholly unpaid installments, a licensee may grant a deferment and may collect a deferment charge as provided in this Section. A deferment postpones the scheduled due date of the earliest unpaid installment and all subsequent installments as originally scheduled, or as previously deferred, for a period equal to the deferment period. The deferment period is that period during which no installment is scheduled to be paid by reason of the deferment. The deferment charge for a one month period may not exceed the applicable interest for the installment period immediately following the due date of the last undeferred payment. A proportionate charge may be made for deferment for periods of more or less than one month. A deferment charge is earned pro rata during the deferment period and is fully earned on the last day of the deferment period. Should a loan be prepaid in full during a deferment period, the licensee shall credit to the obligor a refund of the unearned deferment charge in addition to any other refund or credit made for prepayment of the loan in full.

(6) If two or more installments are delinquent one

full month or more on any due date, and if the contract so provides, the licensee may reduce the unpaid balance by the refund credit which would be required for prepayment in full on the due date of the most recent maturing installment in default. Thereafter, and in lieu of any other default or deferment charges, the agreed rate of interest or, in the case of small consumer loans, interest at the rate of 18% per annum, may be charged on the unpaid balance until fully paid.

(7) Fifteen days after the final installment as

originally scheduled or deferred, the licensee, for any loan contract which has not previously been converted to interest-bearing under paragraph (f), clause (6), may compute and charge interest on any balance remaining unpaid, including unpaid default or deferment charges, at the agreed rate of interest or, in the case of small consumer loans, interest at the rate of 18% per annum, until fully paid. At the time of payment of said final installment, the licensee shall give notice to the obligor stating any amounts unpaid.

(Source: P.A. 96-936, eff. 3-21-11.)

(205 ILCS 670/15a) (from Ch. 17, par. 5416)
Sec. 15a. Credit insurance. Voluntary credit life insurance, credit accident and health insurance, involuntary unemployment insurance, credit property insurance, or other credit insurance policies approved or permitted by the Director of Insurance and any charge therefor which is deducted from the loan or paid by the obligor shall comply with the Illinois Insurance Code and all lawful requirements of the Director of Insurance related thereto. When there are 2 or more obligors on the loan contract, only one charge for credit life insurance and credit accident and health insurance may be made and only one of the obligors need be required to be insured, except that joint credit insurance may cover two obligors. Insurance obtained from, by or through a licensee shall be in effect when the loan is transacted. The purchase of such insurance through the licensee or from an agent, broker or insurer specified by the licensee shall not be a condition precedent to the granting of the loan.
(Source: P.A. 90-437, eff. 1-1-98.)

(205 ILCS 670/15b) (from Ch. 17, par. 5417)
Sec. 15b. Property insurance.
(a) A licensee may require the obligor to provide property damage insurance on real and personal property, all or part of which serves as security against reasonable risks of loss, damage, and destruction in connection with loans exceeding an original principal amount of $500. The amount and term of the insurance shall be reasonable in relation to the amount and term of the loan contract and the type and value of the property, and the insurance shall be procured in accordance with the insurance laws of this State. The purchase of such insurance through the licensee or from an agent, broker or insurer specified by the licensee shall not be a condition precedent to the granting of the loan. The premium charged shall not exceed that charged by the insurance company.
(b) If the obligor fails to furnish evidence that he has procured insurance on the property, the licensee may purchase substitute insurance that may be substantially equivalent to or more limited than coverage the obligor is required to maintain. Such insurance must comply with the Collateral Protection Act.
(Source: P.A. 90-437, eff. 1-1-98.)

(205 ILCS 670/15d) (from Ch. 17, par. 5419)
Sec. 15d. Extra charges prohibited; exceptions. No amount in addition to the charges authorized by this Act shall be directly or indirectly charged, contracted for, or received, except (1) lawful fees paid to any public officer or agency to record, file or release security; (2) (i) costs and disbursements actually incurred in connection with a real estate loan, for any title insurance, title examination, abstract of title, survey, or appraisal, or paid to a trustee in connection with a trust deed, and (ii) in connection with a real estate loan those charges authorized by Section 4.1a of the Interest Act, whether called "points" or otherwise, which charges are imposed as a condition for making the loan and are not refundable in the event of prepayment of the loan; (3) costs and disbursements, including reasonable attorney's fees, incurred in legal proceedings to collect a loan or to realize on a security after default; (4) an amount not exceeding $25, plus any actual expenses incurred in connection with a check or draft that is not honored because of insufficient or uncollected funds or because no such account exists; and (5) a document preparation fee not to exceed $25 for obtaining and reviewing credit reports and preparation of other documents. This Section does not prohibit the receipt of a commission, dividend, charge, or other benefit by the licensee or by an employee, affiliate, or associate of the licensee from the insurance permitted by Sections 15a and 15b of this Act or from insurance in lieu of perfecting a security interest provided that the premiums for such insurance do not exceed the fees that otherwise could be contracted for by the licensee under this Section. Obtaining any of the items referred to in clause (i) of item (2) of this Section through the licensee or from any person specified by the licensee shall not be a condition precedent to the granting of the loan.
(Source: P.A. 89-400, eff. 8-20-95; 90-437, eff. 1-1-98.)

(205 ILCS 670/15e) (from Ch. 17, par. 5419.1)
Sec. 15e. Insurance.
(a) A licensee shall not be considered to be the obligor's agent or broker in connection with the purchase or sale of insurance under this Act for any purpose.
(b) Consideration or another thing of value may be paid to or retained by the licensee, or an affiliate of the licensee, in connection with any insurance, debt cancellation contract, or other such product purchased pursuant to the loan made or held by the licensee, and all or a portion of the consideration may be included in the amount charged to the obligor, so long as the licensee discloses to the obligor that either the licensee or an affiliate may receive something of value in connection with the purchase by the obligor.
(Source: P.A. 90-437, eff. 1-1-98.)

(205 ILCS 670/16) (from Ch. 17, par. 5420)
Sec. 16. Disclosure of Terms of Contract. In any loan transaction under this Act, the licensee must disclose the following items to the obligor of the loan before the transaction is consummated:
(a) The amount and date of the loan contract;
(b) The amount of the loan using the term "amount financed";
(c) Any deduction from the amount financed or payment made by the obligor for insurance and the type of insurance for which each deduction or payment was made;
(d) Any additional deduction from the loan or payment made by the obligor in connection with obtaining the loan;
(e) The date on which the finance charge begins to accrue if different from the date of the transaction;
(f) The total amount of the loan charge with a description of each amount included using the term "finance charge";
(g) The finance charge expressed as an annual percentage rate using the term "annual percentage rate".
"Annual percentage rate" means the nominal annual percentage rate of finance charge determined in accordance with the actuarial method of computation with an accuracy at least to the nearest 1/4 of 1%; or at the option of the licensee by application of the United States rule so that it may be disclosed with an accuracy at least to the nearest 1/4 of 1%;
(h) The number, amount and due dates or periods of payments scheduled to repay the loan and the sum of such payments using the term "total of payments";
(i) The amount, or method of computing the amount of any default, delinquency or similar charges payable in the event of late payments;
(j) The right of the obligor to prepay the loan in full on any installment date and the fact that such prepayment in full will reduce the insurance charge for the loan;
(k) A description or identification of the type of any security interest held or to be retained or acquired by the licensee in connection with the loan and a clear identification of the property to which the security interest relates. If after-acquired property will be subject to the security interest, or if other or future indebtedness is or may be secured by any such property, this fact shall be clearly set forth in conjunction with the description or identification of the type of security interest held, retained or acquired;
(l) A description of any penalty charge that may be imposed by the licensee for prepayment of the principal of the obligation with an explanation of the method of computation of such penalty and the conditions under which it may be imposed;
(m) Identification and description of the method of computing any unearned portion of the finance charge in the event of prepayment of the loan, and if the licensee uses the "Rule of 78THS" method, including a statement explaining such method substantially as follows:
Unearned finance charges under the Rule of 78ths are

computed by calculating for all fully unexpired monthly installment periods, as originally scheduled or deferred, which follow the day of prepayment, the portion of the precomputed interest that bears the same ratio to the total precomputed interest as the balances scheduled to be outstanding during that monthly installment period bear to the sum of all scheduled monthly outstanding balances originally contracted for.

The description shall also include an example of its application solely for purposes of illustration in substantially the following form:
PREPAYMENT - "RULE OF 78THS"
Sum of balances due every month after
Unearned = Original x
prepayment

Charge Charge* Sum of balances due every month of
contract
*for Finance Charge (excluding any charges added for a first payment period of more than one month) or credit insurance charges.
Example: 12 monthly payments of $10 (balance is $120 1st month, $110 2nd month, and so on), $20 Finance Charge. If 5 payments are prepaid in full, unearned Finance Charge is:
$20 x
_____________50+40+30+20+10___________
= $3.85
120+110+100+90+80+70+60+50+40+30+20+10
The terms "finance charge" and "annual percentage rate" shall be printed more conspicuously than other terminology required by this Section.
At the time disclosures are made, the licensee shall deliver to the obligor a duplicate of the instrument or statement by which the required disclosures are made and on which the licensee and obligor are identified and their addresses stated. All of the disclosures shall be made clearly, conspicuously and in meaningful sequence and made together on either:
(i) the note or other instrument evidencing the

obligation. Where a creditor elects to combine disclosures with the contract, security agreement, and evidence of a transaction in a single document, the disclosures required under Section 16 shall be made on the face of the document, on the reverse side, or on both sides, provided that the amount of the finance charge and the annual percentage rate shall appear on the face of the document, and, if the reverse side is used, the printing on both sides of the document shall be equally clear and conspicuous, both sides shall contain the statement, "NOTICE: See other side for important information", and the place for the obligor's signature shall be provided following the full content of the document; or

(ii) One side of a separate statement which

identifies the transaction.

The amount of the finance charge shall be determined as the sum of all charges, payable directly or indirectly by the obligor and imposed directly or indirectly by the licensee as an incident to or as a condition to the extension of credit, whether paid or payable by the obligor, any other person on behalf of the obligor, to the licensee or to a third party, including any of the following types of charges:
(1) Interest, time price differential, and any amount

payable under a discount or other system of additional charges.

(2) Service, transaction, activity, or carrying

charge.

(3) Loan fee, points, finder's fee, or similar charge.
(4) Fee for an appraisal, investigation, or credit

report.

(5) Charges or premiums for credit life, accident,

health, or loss of income insurance, written in connection with any credit transaction unless:

(i) the insurance coverage is not required by the

licensee and this fact is clearly and conspicuously disclosed in writing to the obligor; and

(ii) any obligor desiring such insurance coverage

gives specific dated and separately signed affirmative written indication of such desire after receiving written disclosure to him of the cost of such insurance.

(6) Charges or premiums for insurance, written in

connection with any credit transaction, against loss of or damage to property or against liability arising out of the ownership or use of property unless a clear, conspicuous, and specific statement in writing is furnished by the licensee to the obligor setting forth the cost of the insurance if obtained from or through the licensee and stating that the obligor may choose the person through which the insurance is to be obtained.

(7) Premium or other charge for any other guarantee

or insurance protecting the licensee against the obligor's default or other credit loss.

(8) Any charge imposed by a licensee upon another

licensee for purchasing or accepting an obligation of an obligor if the obligor is required to pay any part of that charge in cash, as an addition to the obligation, or as a deduction from the proceeds of the obligation.

A late payment, delinquency, default, reinstatement or other charge is not a finance charge if imposed for actual unanticipated late payment, delinquency, default or other occurrence.
A licensee who complies with the federal Truth in Lending Act, amendments thereto, and any regulations issued or which may be issued thereunder, shall be deemed to be in compliance with the provisions of this Section, except with respect to the disclosure in paragraph (m), which may be set forth in any manner.
(Source: P.A. 90-437, eff. 1-1-98.)

(205 ILCS 670/16b) (from Ch. 17, par. 5422)
Sec. 16b. No real estate security in certain cases. For loans with an original principal amount of $3,000 or less, a licensee shall not take any security interest in real estate, except such lien as results from obtaining a judgment.
(Source: P.A. 84-1004.)

(205 ILCS 670/16c)
Sec. 16c. Non-English language transactions. A licensee may conduct transactions in a language other than English through an employee or agent acting as interpreter or through an interpreter provided by the customer.
(Source: P.A. 92-578, eff. 6-26-02.)

(205 ILCS 670/17) (from Ch. 17, par. 5423)
Sec. 17. Maximum term and amount. The loan contract shall provide for repayment of the principal and charges within 181 months from the date of the loan contract or the last advance, if any, required by the loan contract. No licensee shall permit an obligor to owe such licensee or an affiliate (including a corporation owned or managed by the licensee) or agent of such licensee an aggregate principal amount of more than $40,000 at any time for loans transacted pursuant to this Act.
(Source: P.A. 93-264, eff. 1-1-04.)

(205 ILCS 670/17.1)
Sec. 17.1. Small consumer loans; definition. Sections 17.1, 17.2, 17.3, 17.4, and 17.5 of this Act apply exclusively to small consumer loans as defined in Section 15 of this Act.
(Source: P.A. 96-936, eff. 3-21-11.)

(205 ILCS 670/17.2)
Sec. 17.2. Small consumer loans; charges permitted.
(a) With respect to a small consumer loan of $1,500 or less:
(1) A licensee may charge, contract for and receive

interest at an annual percentage rate of no more than 99% calculated in accordance with the federal Truth in Lending Act.

(2) A licensee may charge an acquisition charge not

to exceed 10% of the amount financed. The acquisition charge is in lieu of the fee permitted under Section 15d(5) and is fully earned at the time the loan is made and shall not be subject to refund.

(b) With respect to a small consumer loan over $1,500:
(1) A licensee may charge the following finance

charges:

(A) an acquisition charge for making the original

loan, not to exceed $100; for purposes of this subsection (b), "original loan" means a loan in which none of the proceeds are used by the licensee to pay off the outstanding balance of another small consumer loan made to the same consumer by the same licensee or any employee or affiliate of the licensee;

(B) an acquisition charge for the first time that

an original loan is refinanced, not to exceed $50;

(C) an acquisition charge for any subsequent

refinancing not to exceed $25; for purposes of this subsection (b), "refinancing" occurs when an existing small consumer loan is satisfied and replaced by a new small consumer loan made to the same consumer by the same licensee or any employee or affiliate of the licensee; and

(D) a monthly installment account handling

charge, not to exceed the following amounts:

Amount financed

Per month charge

$1,500.01 - $1,600

$69

$1,600.01 - $1,700

$72

$1,700.01 - $1,800

$75

$1,800.01 - $1,900

$78

$1,900.01 - $2,000

$81

$2,000.01 - $2,100

$84

$2,100.01 - $2,200

$87

$2,200.01 - $2,300

$90

$2,300.01 - $2,400

$92

$2,400.01 - $2,500

$94

$2,500.01 - $2,600

$96

$2,600.01 - $2,700

$98

$2,700.01 - $2,800

$100

$2,800.01 - $2,900

$102

$2,900.01 - $3,000

$104

$3,000.01 - $3,100

$106

$3,100.01 - $3,200

$108

$3,200.01 - $3,300

$110

$3,300.01 - $3,400

$112

$3,400.01 - $3,500

$114

$3,500.01 - $3,600

$116

$3,600.01 - $3,700

$118

$3,700.01 - $3,800

$120

$3,800.01 - $3,900

$122

$3,900.01 - $4,000

$124

(2) The acquisition charge is in lieu of the fee

permitted under Section 15d(5) and is fully earned at the time the loan is made and shall not be subject to refund; except that, if the loan is paid in full within the first 60 days of the loan term, the first $25 of the acquisition charge may be retained by the licensee and the remainder of the acquisition charge shall be refunded at a rate of one-sixtieth of the remainder of the acquisition charge per day, beginning on the day after the date of the prepayment and ending on the sixtieth day after the loan was made.

(3) In no event shall the annual percentage rate on

the loan transaction as calculated in accordance with the federal Truth in Lending Act exceed 99%.

(c) In addition to the charges permitted in subsections (a) and (b) of this Section, a licensee may charge a consumer a fee not to exceed $1 to cover the licensee's cost of submitting loan information into the consumer reporting service, as required under Section 17.5 of this Act. Only one such fee may be collected by the licensee with respect to a particular loan.
(d) When any loan contract is paid in full by cash, renewal, or refinancing, or a new loan, the licensee shall refund any unearned interest or unearned portion of the monthly installment account handling charge, whichever is applicable. The unearned interest or unearned portion of the monthly installment account handling charge that is refunded shall be calculated based on a method that is at least as favorable to the consumer as the actuarial method, as defined by the federal Truth in Lending Act. The sum of the digits or rule of 78ths method of calculating prepaid interest refunds is prohibited.
(e) The maximum acquisition charges that are expressed as flat dollar amounts under this Section shall be subject to an annual adjustment as of the first day of each year following the effective date of this amendatory Act of the 96th General Assembly equal to the percentage change in the Consumer Price Index compiled by the Bureau of Labor Statistics, United States Department of Labor, or, if that index is canceled or superseded, the index chosen by the Bureau of Labor Statistics as most accurately reflecting the changes in the purchasing power of the dollar for consumers, or, if no such index is chosen by the Bureau of Labor Statistics, the index chosen by the Department as most accurately reflecting the changes in the purchasing power of the dollar for consumers. The adjusted amounts shall take effect on July 1 of the year of the computations.
(Source: P.A. 96-936, eff. 3-21-11.)

(205 ILCS 670/17.3)
Sec. 17.3. Small consumer loans; terms.
(a) A small consumer loan shall be fully amortizing and be repayable in its entirety in a minimum of 6 substantially equal and consecutive payments with a period of not less than 180 days to maturity.
(b) No licensee, or employee or affiliate thereof, may extend to or have open with a consumer more than one small consumer loan at any time; provided, however, that loans acquired by a licensee from another licensee are not included within this prohibition.
(c) A licensee is prohibited from refinancing a small consumer loan during the first 75 days of the loan term. For purposes of this Act, a refinancing occurs when an existing small consumer loan is satisfied and replaced by a new small consumer loan made to the same consumer by the same licensee or any employee or affiliate of the licensee.
(d) Except for the deferment charge permitted by item (5) of subsection (f) of Section 15, a licensee is prohibited from collecting any fee, charge, or remuneration of any sort for renewing, amending, or extending a small consumer loan beyond its original term.
(e) Before entering into a small consumer loan agreement, a licensee must provide to the consumer a pamphlet, prepared by the Director, describing general information about consumer credit and about the consumer's rights and responsibilities in a small consumer loan transaction. Each small consumer loan agreement executed by a licensee shall include a statement, located just above the signature line for the consumer, and shall provide as follows: "In addition to agreeing to the terms of this agreement, I acknowledge, by my signature below, receipt from (name of lender) a pamphlet regarding small consumer loans.".
(f) Each small consumer loan agreement entered into between a licensee and a consumer shall include a notification, in such loan agreement, of a toll-free number furnished by the Department of Financial and Professional Regulation, Division of Financial Institutions that the consumer may contact for the purpose of receiving information from the Division regarding credit or assistance with credit problems.
(Source: P.A. 96-936, eff. 3-21-11.)

(205 ILCS 670/17.4)
Sec. 17.4. Small consumer loans; loan amount. A licensee is prohibited from making a small consumer loan to a consumer if the total of all payments to be made in any month on the loan exceeds 22.5% of the consumer's gross monthly income, as demonstrated by official documentation of the income, including, but not limited to, the consumer's most recent pay stub, receipt reflecting payment of government benefits, or other official documentation. "Official documentation" includes tax returns and documentation prepared by the source of the income. A statement by the consumer is not official documentation.
(Source: P.A. 96-936, eff. 3-21-11.)

(205 ILCS 670/17.5)
Sec. 17.5. Consumer reporting service.
(a) For the purpose of this Section, "certified database" means the consumer reporting service database established pursuant to the Payday Loan Reform Act.
(b) Within 90 days after making a small consumer loan, a licensee shall enter information about the loan into the certified database.
(c) For every small consumer loan made, the licensee shall input the following information into the certified database within 90 days after the loan is made:
(i) the consumer's name and official identification

number (for purposes of this Act, "official identification number" includes a Social Security Number, an Individual Taxpayer Identification Number, a Federal Employer Identification Number, an Alien Registration Number, or an identification number imprinted on a passport or consular identification document issued by a foreign government);

(ii) the consumer's gross monthly income;
(iii) the date of the loan;
(iv) the amount financed;
(v) the term of the loan;
(vi) the acquisition charge;
(vii) the monthly installment account handling charge;
(viii) the verification fee;
(ix) the number and amount of payments; and
(x) whether the loan is a first or subsequent

refinancing of a prior small consumer loan.

(d) Once a loan is entered with the certified database, the certified database shall provide to the licensee a dated, time-stamped statement acknowledging the certified database's receipt of the information and assigning each loan a unique loan number.
(e) The licensee shall update the certified database within 90 days if any of the following events occur:
(i) the loan is paid in full by cash;
(ii) the loan is refinanced;
(iii) the loan is renewed;
(iv) the loan is satisfied in full or in part by

collateral being sold after default;

(v) the loan is cancelled or rescinded; or
(vi) the consumer's obligation on the loan is

otherwise discharged by the licensee.

(f) To the extent a licensee sells a product or service to a consumer, other than a small consumer loan, and finances any portion of the cost of the product or service, the licensee shall, in addition to and at the same time as the information inputted under subsection (d) of this Section, enter into the certified database:
(i) a description of the product or service sold;
(ii) the charge for the product or service; and
(iii) the portion of the charge for the product or

service, if any, that is included in the amount financed by a small consumer loan.

(g) The certified database provider shall indemnify the licensee against all claims and actions arising from illegal or willful or wanton acts on the part of the certified database provider. The certified database provider may charge a fee not to exceed $1 for each loan entered into the certified database under subsection (d) of this Section. The database provider shall not charge any additional fees or charges to the licensee.
(h) All personally identifiable information regarding any consumer obtained by way of the certified database and maintained by the Department is strictly confidential and shall be exempt from disclosure under subsection (c) of Section 7 of the Freedom of Information Act.
(i) A licensee who submits information to a certified database provider in accordance with this Section shall not be liable to any person for any subsequent release or disclosure of that information by the certified database provider, the Department, or any other person acquiring possession of the information, regardless of whether such subsequent release or disclosure was lawful, authorized, or intentional.
(j) To the extent the certified database becomes unavailable to a licensee as a result of some event or events outside the control of the licensee or the certified database is decertified, the requirements of this Section and Section 17.4 of this Act are suspended until such time as the certified database becomes available.
(Source: P.A. 96-936, eff. 3-21-11; 97-813, eff. 7-13-12.)

(205 ILCS 670/18) (from Ch. 17, par. 5424)
Sec. 18. Advertising. Advertising for loans transacted under this Act may not be false, misleading or deceptive. That advertising, if it states a rate or amount of charge for a loan, must state the rate as an annual percentage rate. No licensee may advertise in any manner so as to indicate or imply that his interest rates or charges for loans are in any way "recommended", "approved", "set" or "established" by the State government or by this Act.
If any advertisement to which this Section applies states the amount of any installment payment, the dollar amount of any finance charge, or the number of installments or the period of repayment, then the advertisement shall state all of the following items:
(1) The amount of the loan.
(2) The number, amount, and due dates or period of payments scheduled to repay the indebtedness if the credit is extended.
(3) The rate of the finance charge expressed as an annual percentage rate.
(Source: P.A. 90-437, eff. 1-1-98.)

(205 ILCS 670/18.5)
Sec. 18.5. Incentives. A licensee may pay money or any other thing of value to any person as an incentive or inducement to apply for a loan, to borrow money, or to refer potential borrowers to the licensee. The Department may by rule place reasonable limits on such incentives or inducements.
(Source: P.A. 89-400, eff. 8-20-95.)

(205 ILCS 670/19) (from Ch. 17, par. 5425)
Sec. 19. (Repealed).
(Source: P.A. 84-1004. Repealed by P.A. 90-437, eff. 1-1-98.)

(205 ILCS 670/19.1) (from Ch. 17, par. 5425.1)
Sec. 19.1. Where the licensee repossesses a motor vehicle that was used as collateral and which is used primarily for the obligor's personal, family or household purposes, the licensee shall be subject to the requirements of and shall transfer the certificate of title pursuant to Section 3-114 of the Illinois Vehicle Code.
(Source: P.A. 90-437, eff. 1-1-98; 90-665, eff. 1-1-99.)

(205 ILCS 670/19.2)
Sec. 19.2. Licensee; prohibition against accepting certain checks. At the time a loan is made or within 20 days after a loan is made, a licensee shall not (i) accept a check and agree to hold it for a period of days before deposit or presentment or (ii) accept a check dated subsequent to the date written.
(Source: P.A. 96-936, eff. 3-21-11.)

(205 ILCS 670/20) (from Ch. 17, par. 5426)
Sec. 20. Penalties for violation.
(a) Any person who engages in business as a Consumer Installment Loan lender without the license required by this Act shall be guilty of a Class 4 felony.
(b) The obligor, prior to the expiration of 2 years after the date of his last scheduled payment, may recover such reasonable attorney's fees and court costs as a court may assess against such licensee or lender for a violation of Sections 1, 12, 15, 15a, 15b, 15d, 15e, 16, 17, 18, or 19.1. The balance due under the terms of the loan contract shall be reduced by the amount which the obligor is thus entitled to recover. A bona fide error by a licensee in calculating charges or rebates is not a violation if the licensee corrects the error within a reasonable time, after discovery.
(b-5) A license issued under this Act may be revoked if the licensee, or any directors, managers of a limited liability company, partners, or officer thereof is convicted of a felony.
(c) No provision of this Section imposing any liability shall apply to any act done or omitted in conformity with any rule or regulation or written interpretation thereof by the Department of Financial and Professional Regulation, Division of Financial Institutions, notwithstanding that after such act or omission has occurred, such rule, regulation or interpretation is amended, rescinded or determined by judicial or other authority to be invalid for any reason. All interpretations issued after January 1, 1998 must be written and signed by the Department's Chief Counsel and approved by the Director.
(d) Notwithstanding any other provision of this Section, if any person who does not have a license issued under this Act makes a loan pursuant to this Act to an Illinois consumer, then the loan shall be null and void and the person who made the loan shall have no right to collect, receive, or retain any principal, interest, or charges related to the loan.
(Source: P.A. 97-1039, eff. 1-1-13.)

(205 ILCS 670/20.5)
Sec. 20.5. Cease and desist.
(a) The Director may issue a cease and desist order to any licensee, or other person doing business without the required license, when in the opinion of the Director, the licensee, or other person, is violating or is about to violate any provision of this Act or any rule or requirement imposed in writing by the Department as a condition of granting any authorization permitted by this Act.
(b) The Director may issue a cease and desist order prior to a hearing.
(c) The Director shall serve notice of his or her action, designated as a cease and desist order made pursuant to this Section, including a statement of the reasons for the action, either personally or by certified mail, return receipt requested. Service by certified mail shall be deemed completed when the notice is deposited in the U.S. mail.
(d) Within 15 days of service of the cease and desist order, the licensee or other person may request, in writing, a hearing.
(e) The Director shall schedule a hearing within 30 days after the request for a hearing unless otherwise agreed to by the parties.
(f) The Director shall have the authority to prescribe rules for the administration of this Section.
(g) If it is determined that the Director had the authority to issue the cease and desist order, he or she may issue such orders as may be reasonably necessary to correct, eliminate, or remedy such conduct.
(h) The powers vested in the Director by this Section are additional to any and all other powers and remedies vested in the Director by law, and nothing in this Section shall be construed as requiring that the Director shall employ the power conferred in this Section instead of or as a condition precedent to the exercise of any other power or remedy vested in the Director.
(i) The cost for the administrative hearing shall be set by rule.
(Source: P.A. 90-437, eff. 1-1-98.)

(205 ILCS 670/20.7)
Sec. 20.7. Civil action. A claim of violation of this Act may be asserted in a civil action.
(Source: P.A. 90-437, eff. 1-1-98.)

(205 ILCS 670/21) (from Ch. 17, par. 5427)
Sec. 21. Application of Act. This Act does not apply to any person, partnership, association, limited liability company, or corporation doing business under and as permitted by any law of this State or of the United States relating to banks, savings and loan associations, savings banks, credit unions, or licensees under the Residential Mortgage License Act for residential mortgage loans made pursuant to that Act. This Act does not apply to business loans. This Act does not apply to payday loans.
(Source: P.A. 94-13, eff. 12-6-05.)

(205 ILCS 670/22) (from Ch. 17, par. 5428)
Sec. 22. Rules and regulations. The Department may make and enforce such reasonable rules, regulations, directions, orders, decisions, and findings as the execution and enforcement of the provisions of this Act require, and as are not inconsistent therewith. In addition, the Department may promulgate rules in connection with the activities of licensees that are necessary and appropriate for the protection of consumers in this State. All rules, regulations and directions of a general character shall be sent electronically to all licensees.
(Source: P.A. 98-44, eff. 6-28-13.)

(205 ILCS 670/23) (from Ch. 17, par. 5429)
Sec. 23. Judicial review. All final administrative decisions of the Department hereunder shall be subject to judicial review pursuant to the provisions of the Administrative Review Law, and all amendments and modifications thereof, and any rules adopted pursuant thereto.
(Source: P.A. 90-437, eff. 1-1-98.)

(205 ILCS 670/24) (from Ch. 17, par. 5430)
Sec. 24. (Repealed).
(Source: Laws 1963, p. 3526. Repealed by P.A. 90-437, eff. 1-1-98.)

(205 ILCS 670/24.5)
Sec. 24.5. Injunction; civil penalty; costs. If it appears to the Director that a person or any entity has committed or is about to commit a violation of this Act, a rule promulgated under this Act, or an order of the Director, the Director may apply to the circuit court for an order enjoining the person or entity from violating or continuing to violate this Act, the rule, or order and for injunctive or other relief that the nature of the case may require and may, in addition, request the court to assess a civil penalty up to $1,000 along with costs and attorney's fees.
(Source: P.A. 90-437, eff. 1-1-98.)

(205 ILCS 670/25) (from Ch. 17, par. 5431)
Sec. 25. Partial invalidity. If any clause, sentence, provision or part of this Act shall be adjudged to be unconstitutional or invalid for any reason by any court of competent jurisdiction, such judgment shall not impair, affect, or invalidate the remainder of this Act, which shall remain in full force and effect thereafter.
(Source: Laws 1963, p. 3526.)

(205 ILCS 670/26) (from Ch. 17, par. 5432)
Sec. 26. Title of act. This Act shall be known and may be cited as the Consumer Installment Loan Act.
(Source: Laws 1963, p. 3526.)

(205 ILCS 670/27) (from Ch. 17, par. 5433)
Sec. 27. Effective date. This Act shall take effect September 1, 1963. During the first 90 days after the effective date of this Act, any person who has applied for a license under this Act, or filed written notice of intention to apply for such license with the Director of Financial Institutions, and who has not been denied, shall be subject to all provisions of this Act and may contract for and receive charges as if he were a licensee under this Act. This Act shall not apply to any contract or transaction made before September 1, 1963.
(Source: Laws 1963, p. 3526.)



205 ILCS 675/ - Illinois Financial Services Development Act.

(205 ILCS 675/1) (from Ch. 17, par. 7001)
Sec. 1. This Act shall be known and may be cited as the "Illinois Financial Services Development Act".
(Source: P.A. 85-1432.)

(205 ILCS 675/2) (from Ch. 17, par. 7002)
Sec. 2. Findings and Declarations of Policy. The General Assembly hereby finds, determines and declares:
(a) That the economic strength of Illinois requires strong and effective financial institutions in Illinois;
(b) That in order to cultivate the economic strength of the financial institutions in Illinois, it is necessary to strengthen job opportunities so as to encourage Illinois financial institutions to expand in Illinois and to attract new financial institutions to Illinois;
(c) That Illinois is losing existing jobs and future job opportunities in Illinois financing institutions because of an adverse regulatory climate involving consumer revolving credit laws;
(d) That the State has a responsibility to create a beneficial climate for new and improved job opportunities for its citizens with financial institutions of all kinds by encouraging the growth and strengthening of Illinois financial institutions;
(e) That in order for Illinois financial institutions to provide the jobs and business opportunities for the citizens of Illinois, the restrictions on consumer revolving credit plans must be modernized and made competitive with those offered to financial institutions located in other states who in turn provide their services in direct competition with the Illinois financial institutions;
(f) That without this modernization, Illinois financial institutions will reduce the existing job opportunities in Illinois and no longer look to Illinois as a good place to do business and to expand and grow.
(Source: P.A. 85-1432.)

(205 ILCS 675/3)
Sec. 3. As used in this Section:
(a) "Financial institution" means any bank with its main office or, after May 31, 1997, a branch in this State, any state or federal savings and loan association or savings bank with its main office or branch in this State, any state or federal credit union with its main office in this State, and any lender licensed under the Consumer Installment Loan Act or the Sales Finance Agency Act; provided, however, that lenders licensed under the Consumer Installment Loan Act or the Sales Finance Agency Act are prohibited from charging interest in excess of 36% per annum for any extension of credit under this Act.
(b) "Revolving credit plan" or "plan" means a plan contemplating the extension of credit under an account governed by an agreement between a financial institution and a borrower who is a natural person pursuant to which:
(1) The financial institution permits the borrower

and, if the agreement governing the plan so provides, persons acting on behalf of or with authorization from the borrower, from time to time to make purchases and to obtain loans by any means whatsoever, including use of a credit device primarily for personal, family or household purposes;

(2) the amounts of such purchases and loans are

charged to the borrower's account under the revolving credit plan;

(3) the borrower is required to pay the financial

institution the amounts of all purchases and loans charged to such borrower's account under the plan but has the privilege of paying such amounts outstanding from time to time in full or installments; and

(4) interest may be charged and collected by the

financial institution from time to time on the outstanding unpaid indebtedness under such plan.

(c) "Credit device" means any card, check, identification code or other means of identification contemplated by the agreement governing the plan.
(d) "Outstanding unpaid indebtedness" means on any day an amount not in excess of the total amount of purchases and loans charged to the borrower's account under the plan which is outstanding and unpaid at the end of the day, after adding the aggregate amount of any new purchases and loans charged to the account as of that day and deducting the aggregate amount of any payments and credits applied to that indebtedness as of that day and, if the agreement governing the plan so provides, may include the amount of any billed and unpaid interest and other charges.
(e) "Credit card" means any instrument or device, whether known as a credit card, credit device, credit plate, charge plate, or any other name, issued with or without fee by an issuer for the use of the borrower in obtaining money, goods, services, or anything else of value on credit, but does not include any negotiable instrument as defined in the Uniform Commercial Code, as now or hereafter amended, or a debit card that may indirectly access an overdraft line of credit through a debit to a deposit account.
(f) "Credit card account" means a revolving credit plan accessed by a credit card.
(Source: P.A. 96-936, eff. 3-21-11; 96-1193, eff. 7-22-10; 97-333, eff. 8-12-11.)

(205 ILCS 675/4) (from Ch. 17, par. 7004)
Sec. 4. Notwithstanding the provisions of any other laws in connection with revolving credit plans, any financial institution may, subject to the other provisions of this Section 4 offer and extend credit under a revolving credit plan to a borrower and in connection therewith may charge and collect interest and other charges, may take real and personal property as security therefor and may provide in the agreement governing the revolving credit plan for such other terms and conditions as the financial institution and borrower may agree upon from time to time. A financial institution offering or soliciting a revolving credit plan involving a credit card, or extending credit pursuant to the use of a credit card under any such plan, shall comply with provisions of "An Act relating to the issuance and use of credit cards", approved September 16, 1969, as now or hereafter amended.
(Source: P.A. 85-1432.)

(205 ILCS 675/5) (from Ch. 17, par. 7005)
Sec. 5. A financial institution may charge and collect interest under a revolving credit plan on outstanding unpaid indebtedness in the borrower's account under the plan at such periodic percentage rate or rates as the agreement governing the plan provides or as established in the manner provided in the agreement governing the plan. If the agreement governing the revolving credit plan so provides, the periodic percentage rate or rates of interest under such plan may vary in accordance with a schedule or formula. Such periodic percentage rate or rates may vary from time to time as the rate determined in accordance with such schedule or formula varies and such periodic percentage rate or rates, as so varied, may be made applicable to all outstanding unpaid indebtedness under the plan on or after the effective date of such variation, including any such indebtedness arising out of purchases made or loans obtained prior to such variation in the periodic percentage rate or rates. If the applicable periodic percentage rate under the agreement governing the plan is other than daily, periodic interest may be calculated on an amount not in excess of the average of outstanding unpaid indebtedness for the applicable billing period, determined by dividing the total of the amounts of outstanding unpaid indebtedness for each day in the applicable billing period by the number of days in the billing period. If the applicable periodic percentage rate under the agreement governing the plan is monthly, a billing period shall be deemed to be a month or monthly if the last day of each billing period is on the same day of each month or does not vary by more than 4 days therefrom.
(Source: P.A. 97-813, eff. 7-13-12.)

(205 ILCS 675/6) (from Ch. 17, par. 7006)
Sec. 6. In addition to or in lieu of interest at a periodic rate or rates as provided in Section 5, and without limitation of the foregoing Section 4, a financial institution may, if the agreement governing the revolving credit plan so provides, charge and collect as interest, in such manner or form as the plan may provide, an annual or other periodic fee for the privileges made available to the borrower under the plan, a transaction charge or charges, late fees or delinquency charges, returned payment charges, over limit charges and fees for services rendered.
(Source: P.A. 85-1432.)

(205 ILCS 675/7) (from Ch. 17, par. 7007)
Sec. 7. (a) At or before the date a billing statement is first rendered to the borrower under a revolving credit plan, the financial institution must mail or deliver to the borrower a written description of the conditions under which a charge for interest may be made and the method, including the rate (expressed as an annual percentage rate), of computing these interest charges. If during any billing period any debit or credit entry is made to a borrower's account under a revolving credit plan, and if at the end of that billing period there is an unpaid balance owing to the financial institution from the borrower, the financial institution must give to the borrower the following information within a reasonable time after the end of the billing period:
(1) the unpaid balance at the beginning of the billing period;
(2) the date and amount of all loans or purchases made during the billing period;
(3) the payments by the borrower to the financial institution and any other credits to the borrower's account during the billing period;
(4) the amount of interest and other charges, if any, charged to the borrower's account during the billing period;
(5) the amount which must be currently paid by the borrower and the date on which that amount must be paid in order to avoid delinquency; and
(6) the total amount remaining unpaid at the end of the billing period and the right of the borrower to prepay that amount in full without penalty.
A financial institution which complies with or is exempt from the applicable disclosure requirements of the Truth-in-Lending Act, and regulations promulgated thereunder, as in effect from time to time, shall be deemed to be in compliance or exempt from with all of the provisions of this Section 7.
(b) The financial institution under a revolving credit plan must compute at the end of each calendar year the total amount charged to the borrower's account during such year, including interest and any other charges, and upon request must furnish such information to the borrower within 30 days after the end of the year, or if the account has been terminated during such year, may give such requested information with 30 days after such termination. The financial institution shall annually inform the borrower of the right to obtain such information.
(Source: P.A. 85-1432.)

(205 ILCS 675/8) (from Ch. 17, par. 7008)
Sec. 8. Amendment of agreement governing revolving credit plans other than credit card accounts.
(a) If the agreement governing a revolving credit plan other than a credit card account so provides or allows, a financial institution may at any time or from time to time amend the terms of such agreement in accordance with the further provisions of this Section 8. The financial institution shall notify each affected borrower of the amendment in the manner set forth in the agreement governing the plan and in compliance with the requirements of the Truth-in-Lending Act and regulations promulgated thereunder, as in effect from time to time, if applicable.
(b) Subject to subsection (c) below, if the terms of the agreement governing the plan, as originally drawn or as amended pursuant to this Section so provide, any amendment may, on and after the date upon which it becomes effective as to a particular borrower, apply to all then outstanding unpaid indebtedness in the borrower's account under the plan, including any such indebtedness which shall have arisen out of purchases made or loans obtained prior to the effective date of the amendment.
(c) If such amendment has the effect of increasing the interest or other charges to be paid by the borrower, the financial institution shall mail or deliver to the borrower, at least 30 days before the effective date of the amendment, a clear and conspicuous written notice which shall:
(1) describe the amendment and the existing term or

terms of the agreement affected by the amendment,

(2) set forth the effective date of the amendment,
(3) state whether or not the amendment will apply to

the outstanding unpaid indebtedness as of the effective date of the amendment,

(4) state that absent the borrower's written notice

to the financial institution within 30 days of the earlier of the mailing or delivery of the notice of amendment that the borrower does not agree to accept the amendment, the amendment will become effective and apply to the borrower's account, and

(5) provide an address to which the borrower may send

notice of the borrower's election not to accept the amendment and include an addressed postcard that the borrower may return to the financial institution for that purpose.

(c-5) If such amendment results in an unfavorable change in the interest or other charges on a revolving credit plan which: (i) relates to a change in the borrower's credit standing, (ii) does not affect all or a substantial portion of a class of the creditor's accounts, and (iii) does not relate to inactivity, default, or delinquency on that revolving credit plan, the financial institution shall include in the notice required by subsection (c) of this Section 8 a statement that is substantially similar to the following:

a change in your credit standing. The change in your credit standing may have resulted from a default or delinquency on other accounts you may have, or other adverse changes in your financial circumstances. If you submit the enclosed postcard or otherwise notify us in a timely manner as provided in this notice that you do not accept the amendment, you will be able to pay off your existing balance at the rate in effect prior to the amendment. However, in that instance, you may not be eligible to obtain additional credit under this plan after the effective date of the amendment. If you do not provide timely notice to us as provided in this notice that you do not accept the amendment, the amendment to the terms of your account will become effective and apply to your account.

(c-10) As a condition to the effectiveness of the borrower's notice not to accept the amendment, the financial institution may require the borrower to return all credit devices.
Any borrower who gives a timely notice electing not to accept the amendment shall be permitted to pay the outstanding unpaid indebtedness in the borrower's account under the plan in accordance with the terms of the agreement governing the plan without giving effect to the amendment.
Notwithstanding the financial institution's receipt of the borrower's notice under item (4) of subsection (c) that the borrower does not accept the amendment, the amendment shall be deemed to have been accepted and effective with respect to the borrower and the borrower's account if the borrower uses the credit device to obtain credit under the credit plan on or after the effective date of the amendment, and the amendment shall be deemed effective as of the effective date originally disclosed by the financial institution.
(d) For purposes of this Section, the following shall not be deemed an amendment which has the effect of increasing the interest to be paid by the borrower:
(1) a decrease in the required amount of periodic

installment payments; and

(2) a change from a daily periodic rate to a periodic

rate other than daily, or from a periodic rate other than daily to a daily periodic rate, provided that there is no resulting change in the annual percentage rate as determined in accordance with the Truth-in-Lending Act and regulations promulgated thereunder, as in effect from time to time.

(Source: P.A. 96-1193, eff. 7-22-10.)

(205 ILCS 675/8.5)
Sec. 8.5. Amendment of agreement governing credit card accounts.
(a) Amendment of terms. If the agreement governing a credit card account so provides or allows, then a financial institution may at any time or from time to time amend the terms of such agreement in accordance with the further provisions of this Section. The financial institution shall notify each affected borrower of the amendment in the manner set forth in the agreement governing the credit card account and in compliance with the requirements of the Truth-in-Lending Act and regulations promulgated thereunder, as in effect from time to time, if applicable. The provisions of Section 8 of this Act shall not apply to the amendment of the terms of the agreement governing the credit card account.
(b) Interest rate increase limited to future transactions. An agreement governing a credit card account may be amended to increase the interest rate on future transactions which may take effect not less than 45 days after notice of the rate increase is provided to the borrower. The interest rate may only be applied to transactions that occur more than 14 days after provision of the notice to the borrower. The notice to the borrower shall disclose the interest rate applicable to new transactions, the date the interest rate will commence, the transactions subject to the increased interest rate, and the transactions subject to the current interest rate. A financial institution may not increase the interest rate under this subsection during the first year after the credit card account is opened.
(c) Advance notice and right to reject an increase in fees or charges. An agreement governing a credit card account may be amended to increase fees or charges on or after an effective date that is at least 45 days after provision of a notice to the borrower, provided a financial institution may not increase fees or charges on a credit card account during the first year after the credit card account is opened. The notice to the borrower shall:
(1) describe the change in terms contained in the

amendment;

(2) set forth the effective date of the amendment;
(3) state that the borrower may reject the amendment

prior to the effective date of the amendment;

(4) provide an address to which the borrower may send

notice of the borrower's election not to accept the amendment and include an addressed postcard that the borrower may return to the financial institution for that purpose, or provide a toll-free telephone number the borrower may use to notify the financial institution of the borrower's rejection of the amendment; and

(5) if applicable, a statement that if the borrower

rejects the amendment, then the borrower's ability to use the account for further advances will be terminated or suspended.

(d) Interest rate increase applicable to current balances. A financial institution may not increase the interest rate on the outstanding unpaid indebtedness under a credit card agreement, except as permitted in the following:
(1) Temporary rate exception. A financial institution

may increase a promotional interest rate upon the expiration of a specified period of time of at least 6 months, provided that prior to the commencement of that period, the financial institution has disclosed to the borrower the length of the period and the increased interest rate that would apply after the expiration of the period.

(2) Variable rate exception. A financial institution

may increase the interest rate of a variable rate credit card account, established in accordance with the provisions of Section 5 of this Act, resulting from increases in an index that is not under the financial institution's control and is available to the general public.

(3) Workout and temporary hardship exception. If an

interest rate is reduced pursuant to a workout or temporary hardship arrangement, then the interest rate may be increased to the interest rate in effect prior to the reduction due to completion of the workout or temporary hardship arrangement by the borrower or the failure of the borrower to comply with the terms of the workout or temporary hardship arrangement, provided the financial institution has furnished the borrower with a clear and conspicuous disclosure of the terms of the arrangement prior to commencement of the arrangement.

(4) Delinquency exception. A financial institution

may increase the interest rate if the borrower's required minimum payment has not been received by the financial institution within 60 days after the due date for the payment, provided that after the minimum payment is 60 days delinquent a notice is furnished to the borrower 45 days prior to the effective date of the increase stating the reason for the increase and that the increase will terminate not later than 6 months after the effective date of the increase if the financial institution receives the required minimum payments on time during that 6 month period.

(5) Servicemember's Civil Relief Act exception. If an

interest rate is decreased due to the provisions of 50 U.S.C. App. 527 of the Servicemembers Civil Relief Act, then the financial institution may increase the interest rate once those provisions no longer apply, provided the financial institution may not apply to any transactions that occurred prior to the decrease an interest rate greater than the interest rate applied prior to the decrease.

(e) Universal default prohibited. A financial institution may not impose an unfavorable change in the interest or other charges on a credit card account which: (i) relates to a change in the borrower's credit standing, (ii) does not affect all or a substantial portion of a class of the creditor's accounts, and (iii) does not relate to inactivity, default, or delinquency on that credit card account.
(f) Any borrower who gives a timely notice under subsection (c) of this Section rejecting an amendment to increase fees or charges shall be permitted to pay the outstanding unpaid indebtedness in the borrower's credit card account, in accordance with the terms of the agreement governing the credit card account without giving effect to the amendment.
(g) For purposes of this Section, the following shall not be deemed an amendment that has the effect of increasing the interest to be paid by the borrower:
(1) a decrease in the required amount of periodic

installment payments; and

(2) a change from a daily periodic rate to a periodic

rate other than daily, or from a periodic rate other than daily to a daily periodic rate, provided that there is no resulting change in the annual percentage rate as determined in accordance with the Truth-in-Lending Act and regulations promulgated thereunder, as in effect from time to time.

(Source: P.A. 96-1193, eff. 7-22-10.)

(205 ILCS 675/9) (from Ch. 17, par. 7009)
Sec. 9. No writing or other agreement between a borrower and a financial institution may contain any provision which constitutes a waiver of any right conferred upon borrowers by this Act, or of any duty, condition or limitation imposed upon financial institutions by this Act. Nothing in this Section 9 prohibits, however, any writing or other agreement which grants to a borrower a more extensive right or remedy or greater protection than contained in this Act or a waiver given in settlement of a dispute or action.
(Source: P.A. 85-1432.)

(205 ILCS 675/10) (from Ch. 17, par. 7010)
Sec. 10. A revolving credit plan between a financial institution and a borrower shall be governed by the laws of this State. All terms, conditions and other provisions of and relating to a plan, including, without limitation, provisions relating to the method of determining the outstanding unpaid indebtedness on which interest is applied, time periods within which interest charges may be avoided, change in terms, requirements, rights to charge and collect attorneys' fees, court and collection costs and the computing of periodic interest or charges, shall be and hereby are deemed to be material to the determination of interest applicable to a plan under Illinois law, Section 85 of the National Bank Act and Sections 521 through 523 of the Depository Institutions Deregulation and Monetary Control Act of 1980.
(Source: P.A. 85-1432.)

(205 ILCS 675/11) (from Ch. 17, par. 7011)
Sec. 11. Any amendment of a revolving credit plan which violates the conditions or limitations of Section 8 of this Act shall not be enforceable, but such plan shall remain enforceable according to its original terms. Any borrower whose revolving credit plan has been unlawfully amended may recover by means of an action or defense an amount equal to twice the amount by which such borrower's payments of interest and charges were increased solely due to such unlawful amendment, plus such reasonable attorneys' fees and court costs as may be assessed by a court against the financial institution. Recovery by means of a defense may be had at any time after such amendment purports to be effective. Recovery by means of an action may be had at any time after such amendment purports to be effective and prior to the expiration of 2 years after the earlier of (1) the date the last payment of such unlawfully increased interest or charges, or (2) the date on which the borrower's plan has been terminated. A bona fide error in connection with the amendment of a revolving credit plan shall not be a violation under this Section if the financial institution corrects the error within a reasonable time.
(Source: P.A. 85-1432.)



205 ILCS 680/ - Financial Institution Activity Reporting Act. (Repealed by P.A. 96-1365)

(205 ILCS 680/10.25) (from Ch. 17, par. 7401-10.25)
Sec. 10.25. Commissioner. "Commissioner" means the Secretary of Financial and Professional Regulation or a person authorized by the Secretary, the Division of Banking Act, or this Act to act in the Secretary's stead.
(Source: P.A. 96-1365, eff. 7-28-10.)

(205 ILCS 680/10.33)
Sec. 10.33. Division. "Division" means the Division of Banking within the Department of Financial and Professional Regulation.
(Source: P.A. 96-1365, eff. 7-28-10.)



205 ILCS 685/ - Currency Reporting Act.

(205 ILCS 685/1) (from Ch. 17, par. 7351)
Sec. 1. Short title. This Act may be cited as the Currency Reporting Act.
(Source: P.A. 87-619.)

(205 ILCS 685/2) (from Ch. 17, par. 7352)
Sec. 2. It is the purpose of this Act to require the keeping and submission to the Director of State Police of certain reports and records of transactions involving United States currency when such reports and records have a high degree of usefulness in criminal, tax or regulatory investigations or proceedings.
(Source: P.A. 87-619.)

(205 ILCS 685/3) (from Ch. 17, par. 7353)
Sec. 3. As used in this Act, the term:
(a) "Currency" means currency and coin of the United States;
(b) "Department" means the Department of State Police;
(c) "Director" means Director of State Police;
(d) "Financial Institution" means any:
(1) National or state bank or banking association;
(2) Agency or branch of a foreign bank, or

international bank;

(3) Industrial savings bank;
(4) Trust company;
(5) Federal or state savings and loan association;
(6) Federal or state credit union;
(7) Community or ambulatory currency exchange;
(8) Issuer, redeemer, or cashier of travelers'

checks, money orders, or similar instruments;

(9) Operator of a credit card system;
(10) Insurance company;
(11) Dealer in precious metals, stones, and jewels;
(12) Loan or finance company;
(13) Pawnbroker;
(14) Travel agency;
(15) Licensed sender of money;
(16) Telegraph company;
(17) Business engaged in vehicle or vessel sales,

including automobile, airplane and boat sales;

(18) Person involved in real estate closings,

settlements, sales, or auctions.

However, "Financial Institution" does not include an office, department, agency or other entity of State government.
(Source: P.A. 87-619.)

(205 ILCS 685/4) (from Ch. 17, par. 7354)
Sec. 4. (a) Every financial institution shall keep a record of every currency transaction involving more than $10,000 and shall file a report with the Department at such time and containing such information as the Director by rule or regulation requires. Unless otherwise provided by rule, a financial institution may exempt from the reporting requirements of this Section deposits, withdrawals, exchanges, or payments exempted from the reporting requirements of Title 31 U.S.C. 5313. Each financial institution shall maintain a record of each exemption granted, including the name, address, type of business, taxpayer identification number, and account number of the customer granted the exemption; the type of transactions exempted; and the dollar limit of each exempt transaction. Such record of exemptions shall be made available to the Department for inspection and copying.
(b) A financial institution in compliance with the provisions of the Currency and Foreign Transactions Reporting Act (31 U.S.C. 5311, et seq.) and Federal regulations prescribed thereunder shall be deemed to be in compliance with the provisions of this Section and rules or regulations prescribed thereunder by the Director.
(Source: P.A. 87-619.)

(205 ILCS 685/5) (from Ch. 17, par. 7355)
Sec. 5. (a) No financial institution may issue or sell a bank check, cashier's check, traveler's check, or money order to any individual in connection with a transaction or group of such contemporaneous transactions which involves United States coins or currency (or such other monetary instruments as the Director may prescribe) in amounts or denominations of $3,000 or more unless:
(1) The individual has a transaction account with

such financial institution and the financial institution:

(i) Verifies that fact through a signature card

or other information maintained by such institution in connection with the account of such individual; and

(ii) Records the method of verification in

accordance with regulations which the Director shall prescribe; or

(2) The individual furnishes the financial

institution with such forms of identification as the Director may require in regulations which the Director shall prescribe and the financial institution verifies and records such information in accordance with regulations which the Director shall prescribe.

(b) Any information required to be recorded by any financial institution under subsection (a) of this Section 5 shall be reported to the Director at such time and in such manner as the Director may prescribe by rule or regulation.
(c) The records required to be kept by this Act shall be kept on the premises of the financial institutions and shall be open to inspection by any law enforcement officer upon request of the head of such agency, made in writing and stating the particular information desired, the criminal or tax or regulatory purpose for which the information is sought and the official need for the information, which such information shall be received by them in confidence and shall not be disclosed to any person except for official purposes related to the investigation, proceeding or matter in connection with which the information is sought, and for which the agency shall reimburse the financial institution for costs incurred in searching for, making available, or reproducing requested reports.
(d) For the purpose of this Act the term "transaction account" has the meaning given to such term in Section 19(b)(1)(c) of the Federal Reserve Act.
(e) A financial institution in compliance with Section 5325 of the Currency and Foreign Transactions Reporting Act (31 U.S.C. 5311, et seq.) and Federal regulations prescribed thereunder shall be deemed to be in compliance with the provisions of this Section and rules or regulations prescribed thereunder by the Director.
(Source: P.A. 87-619.)

(205 ILCS 685/6) (from Ch. 17, par. 7356)
Sec. 6. Authorized representatives of the Illinois State Police, the Illinois Attorney General, the Illinois Department of Revenue, the State's Attorney's Office or Sheriff's Department of any county of this State, the police department of any municipality of this State, the United States Department of Justice (to include the United States Attorney General, local United States' Attorneys, the Federal Bureau of Investigation, and the Drug Enforcement Administration), and the United States Department of the Treasury (to include the United States Customs Service and the Internal Revenue Service) shall, under rules and regulations prescribed by the Director, be given access to information and documents received by the Director under this Act or information and documents relating to financial transactions received by the Director from the Federal Government as the result of any memorandum or agreement of understanding between any Department of the United States and the State of Illinois.
(Source: P.A. 87-619.)

(205 ILCS 685/7) (from Ch. 17, par. 7357)
Sec. 7. (a) No person shall for the purpose of evading the recording or reporting requirements of Sections 4 and 5 of this Act:
(1) Cause or attempt to cause a financial institution

to fail to file a report or make a record required under this Act; or

(2) Cause or attempt to cause a financial institution

to fail to file a report or make a record required under this Act that contains a material omission or misstatement of fact; or

(3) Structure, assist in structuring, or attempt to

structure or assist in structuring any transaction with one or more financial institutions.

(b) A person structures a transaction if he is:
(1) acting alone, or in conjunction with or on behalf

of other persons;

(2) conducts, attempts to conduct, or assists in

conducting;

(3) one or more transactions in currency, cashier's

checks, money orders or traveler's checks;

(4) in any amount;
(5) at one or more financial institutions;
(6) on one or more days;
(7) in any manner;
(8) for the purpose of evading the reporting

requirements of this Act.

(c) Structuring a transaction is a Class 2 felony.
(Source: P.A. 87-619.)

(205 ILCS 685/8) (from Ch. 17, par. 7358)
Sec. 8. When the Director believes a person has violated, is violating, or will violate this Act or a rule or regulation prescribed under this Act, the Director may request the Attorney General to bring a civil action in circuit court to enjoin the violation or enforce compliance with this Act or rule or regulation prescribed thereunder. A person not complying with an injunction issued under this Section is liable to the State of Illinois in a civil suit for an amount not more than $10,000.
(Source: P.A. 87-619.)

(205 ILCS 685/9) (from Ch. 17, par. 7359)
Sec. 9. (a) A financial institution, and a partner, director, officer or employee of a financial institution, willfully violating Section 4 or Section 5 of this Act or a rule or regulation prescribed thereunder is liable to the State of Illinois for a civil penalty of not more than the greater of the amount (not to exceed $100,000) involved in the transaction (if any) or $25,000.
(b) A financial institution which negligently violates Section 4 or Section 5 of this Act or a rule or regulation prescribed thereunder is liable to the State of Illinois for a civil penalty of not more than $1,000.
(c) A civil action for money may be brought under this Act notwithstanding the fact that a criminal penalty is imposed with respect to the same violation.
(Source: P.A. 87-619.)

(205 ILCS 685/10) (from Ch. 17, par. 7360)
Sec. 10. A person who knowingly violates this Act or a rule or regulation prescribed thereunder, other than Section 7 of this Act, is guilty of a Class A misdemeanor for a first offense and Class 4 felony for a second or subsequent offense.
(Source: P.A. 87-619.)

(205 ILCS 685/11) (from Ch. 17, par. 7361)
Sec. 11. This Act takes effect on July 1, 1991.
(Source: P.A. 87-619.)



205 ILCS 695/ - Automated Teller Machine Security Act.

(205 ILCS 695/1)
Sec. 1. Short title. This Act may be cited as the Automated Teller Machine Security Act.
(Source: P.A. 89-542, eff. 7-19-96.)

(205 ILCS 695/5)
Sec. 5. Definitions. As used in this Act, the term:
"Access area" means any paved walkway or sidewalk that is within 50 feet of any automated teller machine. The term does not include any street or highway open to the use of the public or any adjacent sidewalk.
"Access device" has the same meaning as set forth in Federal Reserve Board Regulation E, 12 C.F.R. Part 205, promulgated pursuant to the federal Electronic Fund Transfer Act, 15 U.S.C. Section 1601, et seq.
"Automated teller machine" means any electronic information processing device located in this State that accepts or dispenses cash in connection with a credit, deposit or convenience account. The term does not include devices used (i) solely to facilitate check guarantees or check authorizations, (ii) in connection with the acceptance or dispensing of cash on a person-to-person basis, including by store cashier, or (iii) for payment in connection with the purchase of goods or services.
"Candlefoot power" means the light intensity of candles on a horizontal plane at 36 inches above ground level and 5 feet in front of the area to be measured.
"Control" of an access area or defined parking area means to have the present authority to determine how, when and by whom the access area is to be maintained, lighted, and landscaped.
"Customer" means a natural person to whom an access device has been issued for personal, family, or household use.
"Defined parking area" means that portion of any parking area open for customer parking that is:
(1) Contiguous to an access area with respect to an

automated teller machine;

(2) Regularly, principally, and lawfully used for

parking by users of the automated teller machine while conducting automated teller machine transactions during the hours of darkness; and

(3) Owned or controlled by the operator of the

automated teller machine or by the party leasing the automated teller machine site to the operator. The term does not include any parking area that (i) is not open or regularly used for parking by users of the automated teller machine who are conducting automated teller machine transactions during the hours of darkness or (ii) is physically closed to access or is marked by conspicuous signs indicating that it is closed. If a multiple-level parking area satisfies the conditions of this paragraph and would therefore otherwise be a defined parking area, only the single parking level deemed by the operator of the automated teller machine to be the most directly accessible to the users of the automated teller machine shall be a defined parking area.

"Financial institution" means a state or federally chartered bank, savings and loan association, savings bank, or credit union.
"Hours of darkness" means the period that begins 30 minutes after sunset and ends 30 minutes before sunrise.
"Operator" means any financial institution or other business entity or any other person who operates an automated teller machine, but does not include any person or entity whose primary function is to provide for the exchange, transfer or dissemination of electronic fund transfer data, including, without limitation, any network or switch established under the Electronic Fund Transfer Act.
"Public road" means any public right of way, including, but not limited to, structures, sidewalks, facilities, and appurtenances incidental thereto.
(Source: P.A. 89-542, eff. 7-19-96.)

(205 ILCS 695/10)
Sec. 10. Date of compliance; provision of adequate lighting.
(a) An operator of an automated teller machine installed on or after July 1, 1997 shall comply with the provisions of subsection (c) of this Section commencing on the date the automated teller machine is installed. Compliance with subsection (c) of this Section by operators as to automated teller machines existing as of July 1, 1997 shall be optional until July 1, 1998 and mandatory thereafter. This Act applies to an operator of an automated teller machine only to the extent that the operator controls the access area or defined parking area to be lighted.
(b) If an access area or defined parking area is not controlled by the operator of the automated teller machine, and if the person who leased the automated teller machine site to the operator controls the access area or defined parking area, the person who controls the access area or defined parking area shall comply with subsection (c) of this Section as to any automated teller machines installed on or after July 1, 1997, commencing on the date the automated teller machine is installed and as to any automated teller machine existing as of July 1, 1997, commencing no later than July 1, 1998.
(c) The operator, owner, or other person responsible for the automated teller machine shall provide lighting during the hours of darkness with respect to an open and operating automated teller machine and any defined parking area, access area, and the exterior of an enclosed automated teller machine installation according to all of the following standards:
(1) There shall be a minimum of 10 candlefoot power

at the face of the automated teller machine and extending outward 5 feet.

(2) There shall be a minimum of 2 candlefoot power

within 50 feet from all unobstructed directions from the face of the automated teller machine. In the event the automated teller machine is located within 10 feet of the corner of the building and the automated teller machine is generally accessible from the adjacent side, there shall be a minimum of 2 candlefoot power along the first 40 unobstructed feet of the adjacent side of the building.

(3) There shall be a minimum of 2 candlefoot power in

that portion of the defined parking area within 60 feet of the automated teller machine.

(Source: P.A. 89-542, eff. 7-19-96.)

(205 ILCS 695/15)
Sec. 15. Notices to customers of basic safety precautions. The issuer of an access device shall furnish a customer receiving the device with a notice of basic safety precautions that the customer should employ while using an automated teller machine. This information shall be furnished by personally delivering or by mailing the information to each customer whose mailing address for the account to which the access device relates is in the State of Illinois. This information shall be furnished with respect to access devices issued on or after July 1, 1997, at or before the time the customer is furnished with his or her access device. With respect to a customer to whom an access device has been issued prior to July 1, 1997, the information shall be delivered on or before July 1, 1998. Only one notice need be furnished per household, and if access devices are furnished to more than one customer for a single account or set of accounts or on the basis of a single application or other request for access devices, only a single notice need be furnished in satisfaction of the notification responsibilities as to those customers. The information may be included with other disclosures related to the access device furnished to the customer, such as with any initial or periodic disclosure statement furnished pursuant to the federal Electronic Fund Transfer Act. The issuer of an access device shall be deemed to be in compliance with the notice requirement of this Section if the issuer advises the customer:
(1) to be aware of the customer's surroundings when using an automated teller machine, particularly during the hours of darkness;
(2) to be accompanied by another person when using an automated teller machine during the hours of darkness;
(3) to refrain from displaying cash, to place cash in a pocket as soon as a transaction is completed, and to count cash in the safety of a locked enclosure such as a car or home;
(4) to use another automated teller machine or return at a later time if anything suspicious is noticed when using or considering using an automated teller machine; and
(5) to report all crimes immediately to the operator of the automated teller machine or to local law enforcement officials.
(Source: P.A. 89-542, eff. 7-19-96.)

(205 ILCS 695/20)
Sec. 20. Procedures for evaluating safety of automated teller machines. On or before July 1, 1998, with respect to all existing installed automated teller machines in the State of Illinois and any automated teller machines installed in the State of Illinois after July 1, 1997, the operator shall adopt procedures for evaluating the safety of the automated teller machines for both customers and agents of the operator. These procedures shall include a consideration of the following:
(1) the extent to which the lighting for the automated teller machine complies or will comply with the standards required by subsection (c) of Section 10;
(2) the presence of landscaping, vegetation, or other obstructions in the area of the automated teller machine, the access area, and the defined parking area; and
(3) the incidence of crimes of violence in the immediate neighborhood of the automated teller machine as reflected in the records of the local law enforcement agency and of which the operator has actual knowledge.
(Source: P.A. 89-542, eff. 7-19-96.)

(205 ILCS 695/25)
Sec. 25. Terminals to which Act not applicable. This Act does not apply to any automated teller machine that:
(1) is located inside a building, unless it is a freestanding installation that exists for the sole purpose of providing an enclosure for the automated teller machine;
(2) is located inside a building, except to the extent a transaction can be conducted from outside the building; or
(3) is located in any area, including any access area, building, enclosed space, or parking area, that is not controlled by the operator.
(Source: P.A. 89-542, eff. 7-19-96.)

(205 ILCS 695/30)
Sec. 30. Inapplicability to persons or entities that are not financial institutions or operators. The provisions of this Act shall not be construed to create any duty, responsibility, or obligation for any network or switch as defined under the Electronic Fund Transfer Act or any other person or entity whose primary function is to provide for the exchange, transfer, or dissemination of electronic fund transfer data so long as the person or entity is not otherwise a financial institution or an operator, as defined in this Act, and the person or entity shall have no liability of any nature to any operator, customer, or user of an automated teller machine and shall not be named in any action by an operator, customer, or user of an automated teller machine for any claim concerning any provision of this Act or relating to the use or attempted use of an automated teller machine.
(Source: P.A. 89-542, eff. 7-19-96.)

(205 ILCS 695/35)
Sec. 35. Standard of care. The intent of the General Assembly of the State of Illinois in enacting this Act is to enhance the safety of consumers using automated teller machines in the State of Illinois without discouraging the placement of automated teller machines in locations convenient to consumers' homes and work places. Because decisions concerning safety at automated teller machines are inherently subjective, the General Assembly establishes as the standard of care applicable to owners or operators of automated teller machines and persons who control access areas or defined parking areas in connection with user safety, substantial compliance with Section 10 and, if the owners or operators or persons who control access areas or defined parking areas are also issuers of access devices, substantial compliance, in addition, with Section 15 of this Act. The General Assembly establishes as the standard of care applicable to issuers of access devices substantial compliance with Section 15 of this Act. It is not the intent of the General Assembly in enacting this Act to impose a duty to relocate or modify automated teller machines upon the occurrence of a particular event or circumstance. Substantial compliance with Section 10 of this Act shall constitute prima facie evidence that an owner or operator of an automated teller machine, and a person who controls an access area or defined parking area, has provided adequate and reasonable measures for the safety of customers. Substantial compliance with Section 15 of this Act shall constitute prima facie evidence that an issuer of an access device has provided adequate and reasonable measures for the safety of customers.
(Source: P.A. 89-542, eff. 7-19-96.)

(205 ILCS 695/40)
Sec. 40. Home rule. The regulation of customer safety at automated teller machines located in the State of Illinois and the regulation and licensing of operators of automated teller machines, issuers of access devices, and persons who control an access area or defined parking area are exclusive powers and functions of the State. A home rule unit may not regulate or license operators of automated teller machines, issuers of access devices, or persons who control access areas or defined parking areas with respect to customer safety. This Section is a denial and limitation of home rule powers and functions under subsection (h) of Section 6 of Article VII of the Illinois Constitution.
(Source: P.A. 89-542, eff. 7-19-96.)

(205 ILCS 695/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 89-542, eff. 7-19-96.)



205 ILCS 700/ - Adverse Claims to Deposit Accounts Act.

(205 ILCS 700/1)
Sec. 1. Short title. This Act may be cited as the Adverse Claims to Deposit Accounts Act.
(Source: P.A. 89-601, eff. 8-2-96.)

(205 ILCS 700/5)
Sec. 5. Definitions. As used in this Act, the following words have the meaning ascribed to them in this Section.
"Financial institution" means a "State bank", "national bank", "trust company", or "insured savings association", as those terms are defined in Section 2 of the Illinois Banking Act.
"Deposit account" includes without limitation any demand deposit account, checking account, negotiable order of withdrawal account, money market account, savings account, share account, member account, stock deposit account, certificate of deposit, time deposit, open account, or other credit of a depositor with a financial institution and property held in safe-deposit whether by the financial institution or in a safe-deposit box or other leased receptacle.
"Depositor" means a person who, by agreement with a financial institution, has the right to issue orders or instructions concerning a deposit account.
"Person" includes without limitation an individual, a public or private corporation, a government, a partnership, an unincorporated association, and any other legal entity.
(Source: P.A. 89-601, eff. 8-2-96.)

(205 ILCS 700/10)
Sec. 10. Application of Act. This Act shall not preempt:
(1) the Revised Uniform Unclaimed Property Act, nor

shall any provision of this Act be construed to relieve any holder, including a financial institution, from reporting and remitting all unclaimed property, including deposit accounts, under the Revised Uniform Unclaimed Property Act;

(2) the Uniform Commercial Code, nor shall any

provision of this Act be construed as affecting the rights of a person with respect to a deposit account under the Uniform Commercial Code;

(3) the provisions of Section 2-1402 of the Code of

Civil Procedure, nor shall any provision of this Act be construed as affecting the rights of a person with respect to a deposit account under Section 2-1402 of the Code of Civil Procedure;

(4) the provisions of Part 7 of Article II of the

Code of Civil Procedure, nor shall any provision of this Act be construed as affecting the rights of a person with respect to a deposit account under the provisions of Part 7 of Article II of the Code of Civil Procedure;

(5) the provisions of Article XXV of the Probate Act

of 1975, nor shall any provision of this Act be construed as affecting the rights of a person with respect to a deposit account under the provisions of Article XXV of the Probate Act of 1975; or

(6) the Safety Deposit Box Opening Act, nor shall any

provision of this Act be construed as affecting the rights of a person with respect to a deposit account under the Safety Deposit Box Opening Act.

(Source: P.A. 100-22, eff. 1-1-18.)

(205 ILCS 700/15)
Sec. 15. Recognition of claims. In the absence of a court order or indemnity bond as required by this Act, a financial institution shall not be required to recognize any claim to, or any claim of authority to, exercise control over a deposit account held by the financial institution made by a person other than the depositor.
(Source: P.A. 89-601, eff. 8-2-96.)

(205 ILCS 700/20)
Sec. 20. Requirement of court order or indemnity bond.
(a) A financial institution shall recognize an adverse claim to, or an adverse claim of authority to control, a deposit account if the person making the claim obtains and serves upon the financial institution a certified copy of an appropriate order, by a court having jurisdiction, restraining any action with respect to the deposit account or instructing the financial institution to pay the balance of the deposit account or to deliver the property in the deposit account, in whole or in part, as provided in the order, until further order of the court.
(b) A financial institution may, in its sole discretion, recognize an adverse claim to, or adverse claim of authority to control, a deposit account if the person making the claim delivers to the financial institution a bond, in a form and amount and with sureties satisfactory to the financial institution, indemnifying the financial institution against any liability, loss, or expense that the financial institution might incur because of its recognition of the adverse claim or because of its refusal by reason of the claim to honor any check or order of, or to deliver any property to, the depositor.
(Source: P.A. 89-601, eff. 8-2-96; 90-163, eff. 7-23-97.)

(205 ILCS 700/25)
Sec. 25. Other rights. This Act shall not displace or otherwise preclude any other rights or remedies, whether at law or in equity, available to a financial institution.
(Source: P.A. 89-601, eff. 8-2-96.)

(205 ILCS 700/85)
Sec. 85. (Amendatory provisions; text omitted).
(Source: P.A. 89-601, eff. 8-2-96; text omitted.)

(205 ILCS 700/90)
Sec. 90. (Amendatory provisions; text omitted).
(Source: P.A. 89-601, eff. 8-2-96; text omitted.)

(205 ILCS 700/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 89-601, eff. 8-2-96.)



205 ILCS 705/ - Financial Institutions Electronic Documents and Digital Signature Act.

(205 ILCS 705/1)
Sec. 1. Short title. This Act may be cited as the Financial Institutions Electronic Documents and Digital Signature Act.
(Source: P.A. 94-458, eff. 8-4-05.)

(205 ILCS 705/5)
Sec. 5. Definitions. As used in this Act:
"Digital signature" means an encrypted electronic identifier, created by computer, intended by the party using it to have the same force and effect as the use of a manual signature.
"Financial institution" means a bank, a savings and loan association, a savings bank, or a credit union or any subsidiary or affiliate of a bank, savings and loan association, savings bank, or credit union.
"Substitute check" means a paper reproduction of an original check, as defined in the Check Clearing for the 21st Century Act (12 U.S.C. 5001, et seq.), as amended from time to time, and the rules promulgated thereunder.
(Source: P.A. 94-458, eff. 8-4-05; 95-77, eff. 8-13-07.)

(205 ILCS 705/10)
Sec. 10. Electronic documents; digital signatures; electronic notices.
(a) Electronic documents. If in the regular course of business, a financial institution possesses, records, or generates any document, representation, image, substitute check, reproduction, or combination thereof, of any agreement, transaction, act, occurrence, or event by any electronic or computer-generated process that accurately reproduces, comprises, or records the agreement, transaction, act, occurrence, or event, the recording, comprising, or reproduction shall have the same force and effect under the laws of this State as one comprised, recorded, or created on paper or other tangible form by writing, typing, printing, or similar means.
(b) Digital signatures. In any communication, acknowledgement, agreement, or contract between a financial institution and its customer, in which a signature is required or used, any party to the communication, acknowledgement, agreement, or contract may affix a signature by use of a digital signature, and the digital signature, when lawfully used by the person whose signature it purports to be, shall have the same force and effect as the use of a manual signature if it is unique to the person using it, is capable of verification, is under the sole control of the person using it, and is linked to data in such a manner that if the data are changed, the digital signature is invalidated. Nothing in this Section shall require any financial institution or customer to use or permit the use of a digital signature.
(c) Electronic notices.
(1) Consent to electronic records. If a statute,

regulation, or other rule of law requires that information relating to a transaction or transactions in or affecting intrastate commerce in this State be provided or made available by a financial institution to a consumer in writing, the use of an electronic record to provide or make available that information satisfies the requirement that the information be in writing if:

(A) the consumer has affirmatively consented to

the use of an electronic record to provide or make available that information and has not withdrawn consent;

(B) the consumer, prior to consenting, is

provided with a clear and conspicuous statement:

(i) informing the consumer of:
(I) any right or option of the consumer

to have the record provided or made available on paper or in nonelectronic form, and

(II) the right of the consumer to

withdraw the consent to have the record provided or made available in an electronic form and of any conditions, consequences (which may include termination of the parties' relationship), or fees in the event of a withdrawal of consent;

(ii) informing the consumer of whether the

consent applies:

(I) only to the particular transaction

that gave rise to the obligation to provide the record, or

(II) to identified categories of records

that may be provided or made available during the course of the parties' relationship;

(iii) describing the procedures the consumer

must use to withdraw consent, as provided in clause (i), and to update information needed to contact the consumer electronically; and

(iv) informing the consumer:
(I) how, after the consent, the consumer

may, upon request, obtain a paper copy of an electronic record, and

(II) whether any fee will be charged for

a paper copy;

(C) the consumer:
(i) prior to consenting, is provided with a

statement of the hardware and software requirements for access to and retention of the electronic records; and

(ii) consents electronically, or confirms his

or her consent electronically, in a manner that reasonably demonstrates that the consumer can access information in the electronic form that will be used to provide the information that is the subject of the consent; and

(D) after the consent of a consumer in accordance

with subparagraph (A), if a change in the hardware or software requirements needed to access or retain electronic records creates a material risk that the consumer will not be able to access or retain a subsequent electronic record that was the subject of the consent, the person providing the electronic record:

(i) provides the consumer with a statement of:
(I) the revised hardware and software

requirements for access to and retention of the electronic records, and

(II) the right to withdraw consent

without the imposition of any fees for the withdrawal and without the imposition of any condition or consequence that was not disclosed under subparagraph (B)(i); and

(ii) again complies with subparagraph (C).
(2) Other rights.
(A) Preservation of consumer protections. Nothing

in this subsection (c) affects the content or timing of any disclosure or other record required to be provided or made available to any consumer under any statute, regulation, or other rule of law.

(B) Verification or acknowledgment. If a law that

was enacted prior to this amendatory Act of the 95th General Assembly expressly requires a record to be provided or made available by a specified method that requires verification or acknowledgment of receipt, the record may be provided or made available electronically only if the method used provides the required verification or acknowledgment of receipt.

(3) Effect of failure to obtain electronic consent or

confirmation of consent. The legal effectiveness, validity, or enforceability of any contract executed by a consumer shall not be denied solely because of the failure to obtain electronic consent or confirmation of consent by that consumer in accordance with paragraph (1)(C)(ii).

(4) Prospective effect. Withdrawal of consent by a

consumer shall not affect the legal effectiveness, validity, or enforceability of electronic records provided or made available to that consumer in accordance with paragraph (1) prior to implementation of the consumer's withdrawal of consent. A consumer's withdrawal of consent shall be effective within a reasonable period of time after receipt of the withdrawal by the provider of the record. Failure to comply with paragraph (1)(D) may, at the election of the consumer, be treated as a withdrawal of consent for purposes of this paragraph.

(5) Prior consent. This subsection does not apply to

any records that are provided or made available to a consumer who has consented prior to the effective date of this amendatory Act of the 95th General Assembly to receive the records in electronic form as permitted by any statute, regulation, or other rule of law.

(6) Oral communications. An oral communication or a

recording of an oral communication shall not qualify as an electronic record for purposes of this subsection (c), except as otherwise provided under applicable law.

(Source: P.A. 94-458, eff. 8-4-05; 95-77, eff. 8-13-07.)

(205 ILCS 705/15)
Sec. 15. Civil remedy. A cause of action, including attorneys fees and costs, shall lie in favor of any person for the unauthorized use of his or her digital signature.
(Source: P.A. 90-575, eff. 3-20-98.)

(205 ILCS 705/80)
Sec. 80. (Amendatory provisions; text omitted).
(Source: P.A. 90-575, eff. 3-20-98; text omitted.)

(205 ILCS 705/82)
Sec. 82. (Amendatory provisions; text omitted).
(Source: P.A. 90-575, eff. 3-20-98; text omitted.)

(205 ILCS 705/84)
Sec. 84. (Amendatory provisions; text omitted).
(Source: P.A. 90-575, eff. 3-20-98; text omitted.)

(205 ILCS 705/86)
Sec. 86. (Amendatory provisions; text omitted).
(Source: P.A. 90-575, eff. 3-20-98; text omitted.)

(205 ILCS 705/88)
Sec. 88. (Amendatory provisions; text omitted).
(Source: P.A. 90-575, eff. 3-20-98; text omitted.)

(205 ILCS 705/90)
Sec. 90. (Amendatory provisions; text omitted).
(Source: P.A. 90-575, eff. 3-20-98; text omitted.)

(205 ILCS 705/92)
Sec. 92. (Amendatory provisions; text omitted).
(Source: P.A. 90-575, eff. 3-20-98; text omitted.)

(205 ILCS 705/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 90-575, eff. 3-20-98.)



205 ILCS 710/ - Banking on Illinois Act.

(205 ILCS 710/1)
Sec. 1. Short title. This Act may be cited as the Banking on Illinois Act.
(Source: P.A. 91-330, eff. 7-29-99.)

(205 ILCS 710/5)
Sec. 5. Findings and declarations of policy. The General Assembly hereby finds and declares:
(1) that the economic strength and general welfare of

Illinois depends on a strong, profitable, and competitive banking industry in this State that preserves and creates employment, increases credit availability, attracts capital, and expands the savings base for the citizens of this State;

(2) that the removal of geographic restrictions in

the federal banking laws and in the laws of the 50 states has given rise to a substantial number of newly created community banks and interstate bank mergers requiring the selection of main office locations and relocations;

(3) that by ensuring a favorable environment for

banks to commence and operate their businesses from this State, more newly created community banks and merging banks will choose to maintain or retain their headquarters in and relocate their main banking offices to Illinois; and

(4) that preserving and increasing the number of bank

headquarters and main banking offices within Illinois will substantially increase employment opportunities, credit availability, and capital investment in this State, while strengthening the savings base of this State, thereby providing significant benefits to all Illinois citizens, to commercial and agricultural businesses of all sizes in this State, and to all local governments and political subdivisions of this State.

(Source: P.A. 91-330, eff. 7-29-99.)

(205 ILCS 710/10)
Sec. 10. Purpose. The purpose of this Act is to encourage and provide a favorable environment in Illinois for the chartering and operating of banks that locate and maintain main banking offices in this State.
(Source: P.A. 91-330, eff. 7-29-99.)

(205 ILCS 710/15)
Sec. 15. Application of Illinois law.
(a) To further the purpose and policies of this Act, the provisions of the following Acts shall be liberally construed:
(1) the Illinois Banking Act; and
(2) the Foreign Banking Office Act.
(b) Subsection (a) of this Section shall not be applied in a manner that will adversely affect the safety and soundness of a bank.
(Source: P.A. 91-330, eff. 7-29-99.)

(205 ILCS 710/95)
Sec. 95. (Amendatory provisions; text omitted.)
(Source: P.A. 91-330, eff. 7-29-99; text omitted.)

(205 ILCS 710/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 91-330, eff. 7-29-99.)



205 ILCS 715/ - Data Processing Services for Financial Institutions Act.

(205 ILCS 715/1)
Sec. 1. Short title. This Act may be cited as the Data Processing Services for Financial Institutions Act.
(Source: P.A. 91-742, eff. 6-2-00.)

(205 ILCS 715/5)
Sec. 5. Definitions. As used in this Act, the following terms shall have the following meanings:
"Corporate fiduciary" has the meaning ascribed to that term in the Corporate Fiduciary Act.
"Financial institution" means a bank, savings bank, or credit union chartered under the laws of Illinois or of the United States or a subsidiary thereof, or a corporate fiduciary that has its main office in Illinois and includes foreign banking corporations that receive certificates of authority from the Department of Financial and Professional Regulation under the Foreign Banking Office Act.
"Independent data processing servicer" means an entity that provides electronic data processing services to a financial institution, but does not include an entity to the extent the entity processes interchange transactions, as defined in the Electronic Fund Transfer Act.
"Interface agreement" means a written agreement specifying the terms and conditions under which an interface of communications, data, or systems between independent data processing servicers shall be accomplished.
"Main office" means the location designated as the main office or principal place of business in the charter, articles of incorporation, or certificate of authority of the depository institution or corporate fiduciary.
(Source: P.A. 100-170, eff. 8-18-17.)

(205 ILCS 715/10)
Sec. 10. Interface between independent data processing servicers.
(a) Whenever a financial institution contracts with an independent data processing servicer for any product or service that requires an interface of communications, data, or systems with a second independent data processing servicer with which the financial institution has a contractual relationship, the second independent data processing servicer shall permit the necessary interface to occur pursuant to an interface agreement. The interface agreement shall contain commercially reasonable fees and charges and shall provide for commercially reasonable access to necessary technical data.
(b) An independent data processing servicer shall exercise reasonable promptness in negotiating an interface agreement under the provisions of this Act and shall not exercise undue delay or otherwise act in bad faith as a means of avoiding the negotiation or implementation of an interface agreement.
(Source: P.A. 91-742, eff. 6-2-00.)

(205 ILCS 715/15)
Sec. 15. Arbitration of disputes. In the case of a dispute between the independent data processing servicers regarding any terms or conditions of an interface agreement, or in the event that a dispute regarding proposed terms and conditions results in the failure of the independent data processing servicers to enter into an interface agreement as required by this Act, the parties shall be deemed to have agreed to the appointment of an arbitrator for a binding resolution of the dispute consistent with the provisions of the Uniform Arbitration Act unless the parties agree to some other process for binding arbitration or unless the aggrieved party seeks court action. Any decision by the arbitrator in connection with any arbitration shall be determined only after an opportunity for a hearing. Anything to the contrary in this Act notwithstanding, any right of arbitration granted under this Act is subject to the right of either party to seek court action.
(Source: P.A. 91-742, eff. 6-2-00.)

(205 ILCS 715/17)
Sec. 17. Ownership of financial institution data. If a financial institution transfers or otherwise makes available to an independent data processing servicer any data from the financial institution's records, such data shall at all times remain the property of the financial institution. The independent data processing servicer shall have no right, title, or interest in claiming legal ownership of the data. The transfer of the data by the financial institution, pursuant to an interface agreement or other agreement with the independent data processing servicer, only authorizes the independent data processing servicer to exercise temporary control of the data for the limited purpose of performing the contracted services requested by the financial institution.
(Source: P.A. 100-170, eff. 8-18-17.)

(205 ILCS 715/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 91-742, eff. 6-2-00.)






Chapter 210 - HEALTH FACILITIES AND REGULATION

210 ILCS 3/ - Alternative Health Care Delivery Act.

(210 ILCS 3/1)
Sec. 1. Short title. This Act may be cited as the Alternative Health Care Delivery Act.
(Source: P.A. 87-1188.)

(210 ILCS 3/5)
Sec. 5. Purpose. The General Assembly finds that many consumers have limited access to needed health care. Other consumers have limited health care choices. Consumers of health care also experience high out-of-pocket costs for health care, and the State as a whole experiences high aggregate health care costs. The General Assembly also finds that the provision of high quality services, regardless of setting, for care is of overriding importance. Currently, there is insufficient data and information on the efficacy of alternative models of health care delivery. New and innovative solutions must be found to correct these problems. This Act is intended to foster those innovations through the development of demonstration projects to license and study alternative health care delivery systems. Furthermore, these demonstration projects shall be developed in an orderly manner and regulated by the Department of Public Health.
(Source: P.A. 87-1188.)

(210 ILCS 3/10)
Sec. 10. Definitions. In this Act, unless the context otherwise requires:
"Ambulatory surgical treatment center" or "ASTC" means any institution, place, or building licensed under the Ambulatory Surgical Treatment Center Act.
"Alternative health care model" means a facility or program authorized under Section 35 of this Act.
"Board" means the State Board of Health.
"Department" means the Illinois Department of Public Health.
"Demonstration program" means a program to license and study alternative health care models authorized under this Act.
"Director" means the Director of Public Health.
(Source: P.A. 97-987, eff. 1-1-13.)

(210 ILCS 3/15)
Sec. 15. License required. No health care facility or program that meets the definition and scope of an alternative health care model shall operate as such unless it is a participant in a demonstration program under this Act and licensed by the Department as an alternative health care model. The provisions of this Act concerning children's community-based health care centers shall not apply to any facility licensed under the Hospital Licensing Act, the Nursing Home Care Act, the Specialized Mental Health Rehabilitation Act of 2013, the ID/DD Community Care Act, the MC/DD Act, or the University of Illinois Hospital Act that provides respite care services to children.
(Source: P.A. 98-629, eff. 1-1-15; 99-180, eff. 7-29-15.)

(210 ILCS 3/20)
Sec. 20. Board responsibilities. The State Board of Health shall have the responsibilities set forth in this Section.
(a) The Board shall investigate new health care delivery models and recommend to the Governor and the General Assembly, through the Department, those models that should be authorized as alternative health care models for which demonstration programs should be initiated. In its deliberations, the Board shall use the following criteria:
(1) The feasibility of operating the model in

Illinois, based on a review of the experience in other states including the impact on health professionals of other health care programs or facilities.

(2) The potential of the model to meet an unmet need.
(3) The potential of the model to reduce health care

costs to consumers, costs to third party payors, and aggregate costs to the public.

(4) The potential of the model to maintain or improve

the standards of health care delivery in some measurable fashion.

(5) The potential of the model to provide increased

choices or access for patients.

(b) The Board shall evaluate and make recommendations to the Governor and the General Assembly, through the Department, regarding alternative health care model demonstration programs established under this Act, at the midpoint and end of the period of operation of the demonstration programs. The report shall include, at a minimum, the following:
(1) Whether the alternative health care models

improved access to health care for their service populations in the State.

(2) The quality of care provided by the alternative

health care models as may be evidenced by health outcomes, surveillance reports, and administrative actions taken by the Department.

(3) The cost and cost effectiveness to the public,

third-party payors, and government of the alternative health care models, including the impact of pilot programs on aggregate health care costs in the area. In addition to any other information collected by the Board under this Section, the Board shall collect from postsurgical recovery care centers uniform billing data substantially the same as specified in Section 4-2(e) of the Illinois Health Finance Reform Act. To facilitate its evaluation of that data, the Board shall forward a copy of the data to the Illinois Health Care Cost Containment Council. All patient identifiers shall be removed from the data before it is submitted to the Board or Council.

(4) The impact of the alternative health care models

on the health care system in that area, including changing patterns of patient demand and utilization, financial viability, and feasibility of operation of service in inpatient and alternative models in the area.

(5) The implementation by alternative health care

models of any special commitments made during application review to the Health Facilities and Services Review Board.

(6) The continuation, expansion, or modification of

the alternative health care models.

(c) The Board shall advise the Department on the definition and scope of alternative health care models demonstration programs.
(d) In carrying out its responsibilities under this Section, the Board shall seek the advice of other Department advisory boards or committees that may be impacted by the alternative health care model or the proposed model of health care delivery. The Board shall also seek input from other interested parties, which may include holding public hearings.
(e) The Board shall otherwise advise the Department on the administration of the Act as the Board deems appropriate.
(Source: P.A. 96-31, eff. 6-30-09.)

(210 ILCS 3/25)
Sec. 25. Department responsibilities. The Department shall have the responsibilities set forth in this Section.
(a) The Department shall adopt rules for each alternative health care model authorized under this Act that shall include but not be limited to the following:
(1) Further definition of the alternative health care

models.

(2) The definition and scope of the demonstration

program, including the implementation date and period of operation, not to exceed 5 years.

(3) License application information required by the

Department.

(4) The care of patients in the alternative health

care models.

(5) Rights afforded to patients of the alternative

health care models.

(6) Physical plant requirements.
(7) License application and renewal fees, which may

cover the cost of administering the demonstration program.

(8) Information that may be necessary for the Board

and the Department to monitor and evaluate the alternative health care model demonstration program.

(9) Administrative fines that may be assessed by the

Department for violations of this Act or the rules adopted under this Act.

(b) The Department shall issue, renew, deny, suspend, or revoke licenses for alternative health care models.
(c) The Department shall perform licensure inspections of alternative health care models as deemed necessary by the Department to ensure compliance with this Act or rules.
(d) The Department shall deposit application fees, renewal fees, and fines into the Regulatory Evaluation and Basic Enforcement Fund.
(e) The Department shall assist the Board in performing the Board's responsibilities under this Act.
(f) (Blank).
(g) (Blank).
(Source: P.A. 96-669, eff. 8-25-09.)

(210 ILCS 3/30)
Sec. 30. Demonstration program requirements. The requirements set forth in this Section shall apply to demonstration programs.
(a) (Blank).
(a-5) There shall be no more than the total number of postsurgical recovery care centers with a certificate of need for beds as of January 1, 2008.
(a-10) There shall be no more than a total of 9 children's community-based health care center alternative health care models in the demonstration program, which shall be located as follows:
(1) Two in the City of Chicago.
(2) One in Cook County outside the City of Chicago.
(3) A total of 2 in the area comprised of DuPage,

Kane, Lake, McHenry, and Will counties.

(4) A total of 2 in municipalities with a population

of 50,000 or more and not located in the areas described in paragraphs (1), (2), or (3).

(5) A total of 2 in rural areas, as defined by the

Health Facilities and Services Review Board.

No more than one children's community-based health care center owned and operated by a licensed skilled pediatric facility shall be located in each of the areas designated in this subsection (a-10).
(a-15) There shall be 5 authorized community-based residential rehabilitation center alternative health care models in the demonstration program.
(a-20) There shall be an authorized Alzheimer's disease management center alternative health care model in the demonstration program. The Alzheimer's disease management center shall be located in Will County, owned by a not-for-profit entity, and endorsed by a resolution approved by the county board before the effective date of this amendatory Act of the 91st General Assembly.
(a-25) There shall be no more than 10 birth center alternative health care models in the demonstration program, located as follows:
(1) Four in the area comprising Cook, DuPage, Kane,

Lake, McHenry, and Will counties, one of which shall be owned or operated by a hospital and one of which shall be owned or operated by a federally qualified health center.

(2) Three in municipalities with a population of

50,000 or more not located in the area described in paragraph (1) of this subsection, one of which shall be owned or operated by a hospital and one of which shall be owned or operated by a federally qualified health center.

(3) Three in rural areas, one of which shall be owned

or operated by a hospital and one of which shall be owned or operated by a federally qualified health center.

The first 3 birth centers authorized to operate by the Department shall be located in or predominantly serve the residents of a health professional shortage area as determined by the United States Department of Health and Human Services. There shall be no more than 2 birth centers authorized to operate in any single health planning area for obstetric services as determined under the Illinois Health Facilities Planning Act. If a birth center is located outside of a health professional shortage area, (i) the birth center shall be located in a health planning area with a demonstrated need for obstetrical service beds, as determined by the Health Facilities and Services Review Board or (ii) there must be a reduction in the existing number of obstetrical service beds in the planning area so that the establishment of the birth center does not result in an increase in the total number of obstetrical service beds in the health planning area.
(b) Alternative health care models, other than a model authorized under subsection (a-10) or (a-20), shall obtain a certificate of need from the Health Facilities and Services Review Board under the Illinois Health Facilities Planning Act before receiving a license by the Department. If, after obtaining its initial certificate of need, an alternative health care delivery model that is a community based residential rehabilitation center seeks to increase the bed capacity of that center, it must obtain a certificate of need from the Health Facilities and Services Review Board before increasing the bed capacity. Alternative health care models in medically underserved areas shall receive priority in obtaining a certificate of need.
(c) An alternative health care model license shall be issued for a period of one year and shall be annually renewed if the facility or program is in substantial compliance with the Department's rules adopted under this Act. A licensed alternative health care model that continues to be in substantial compliance after the conclusion of the demonstration program shall be eligible for annual renewals unless and until a different licensure program for that type of health care model is established by legislation, except that a postsurgical recovery care center meeting the following requirements may apply within 3 years after August 25, 2009 (the effective date of Public Act 96-669) for a Certificate of Need permit to operate as a hospital:
(1) The postsurgical recovery care center shall apply

to the Health Facilities and Services Review Board for a Certificate of Need permit to discontinue the postsurgical recovery care center and to establish a hospital.

(2) If the postsurgical recovery care center obtains

a Certificate of Need permit to operate as a hospital, it shall apply for licensure as a hospital under the Hospital Licensing Act and shall meet all statutory and regulatory requirements of a hospital.

(3) After obtaining licensure as a hospital, any

license as an ambulatory surgical treatment center and any license as a postsurgical recovery care center shall be null and void.

(4) The former postsurgical recovery care center that

receives a hospital license must seek and use its best efforts to maintain certification under Titles XVIII and XIX of the federal Social Security Act.

The Department may issue a provisional license to any alternative health care model that does not substantially comply with the provisions of this Act and the rules adopted under this Act if (i) the Department finds that the alternative health care model has undertaken changes and corrections which upon completion will render the alternative health care model in substantial compliance with this Act and rules and (ii) the health and safety of the patients of the alternative health care model will be protected during the period for which the provisional license is issued. The Department shall advise the licensee of the conditions under which the provisional license is issued, including the manner in which the alternative health care model fails to comply with the provisions of this Act and rules, and the time within which the changes and corrections necessary for the alternative health care model to substantially comply with this Act and rules shall be completed.
(d) Alternative health care models shall seek certification under Titles XVIII and XIX of the federal Social Security Act. In addition, alternative health care models shall provide charitable care consistent with that provided by comparable health care providers in the geographic area.
(d-5) (Blank).
(e) Alternative health care models shall, to the extent possible, link and integrate their services with nearby health care facilities.
(f) Each alternative health care model shall implement a quality assurance program with measurable benefits and at reasonable cost.
(Source: P.A. 98-629, eff. 1-1-15; 98-756, eff. 7-16-14; 99-78, eff. 7-20-15.)

(210 ILCS 3/35)
Sec. 35. Alternative health care models authorized. Notwithstanding any other law to the contrary, alternative health care models described in this Section may be established on a demonstration basis.
(1) (Blank).
(2) Alternative health care delivery model;

postsurgical recovery care center. A postsurgical recovery care center is a designated site which provides postsurgical recovery care for generally healthy patients undergoing surgical procedures that potentially require overnight nursing care, pain control, or observation that would otherwise be provided in an inpatient setting. Patients may be discharged from the postsurgical recovery care center in less than 24 hours if the attending physician or the facility's medical director believes the patient has recovered enough to be discharged. A postsurgical recovery care center is either freestanding or a defined unit of an ambulatory surgical treatment center or hospital. No facility, or portion of a facility, may participate in a demonstration program as a postsurgical recovery care center unless the facility has been licensed as an ambulatory surgical treatment center or hospital for at least 2 years before August 20, 1993 (the effective date of Public Act 88-441). The maximum length of stay for patients in a postsurgical recovery care center is not to exceed 48 hours unless the treating physician requests an extension of time from the recovery center's medical director on the basis of medical or clinical documentation that an additional care period is required for the recovery of a patient and the medical director approves the extension of time. In no case, however, shall a patient's length of stay in a postsurgical recovery care center be longer than 72 hours. If a patient requires an additional care period after the expiration of the 72-hour limit, the patient shall be transferred to an appropriate facility. Reports on variances from the 24-hour or 48-hour limit shall be sent to the Department for its evaluation. The reports shall, before submission to the Department, have removed from them all patient and physician identifiers. Blood products may be administered in the postsurgical recovery care center model. In order to handle cases of complications, emergencies, or exigent circumstances, every postsurgical recovery care center as defined in this paragraph shall maintain a contractual relationship, including a transfer agreement, with a general acute care hospital. A postsurgical recovery care center shall be no larger than 20 beds. A postsurgical recovery care center shall be located within 15 minutes travel time from the general acute care hospital with which the center maintains a contractual relationship, including a transfer agreement, as required under this paragraph.

No postsurgical recovery care center shall

discriminate against any patient requiring treatment because of the source of payment for services, including Medicare and Medicaid recipients.

The Department shall adopt rules to implement the

provisions of Public Act 88-441 concerning postsurgical recovery care centers within 9 months after August 20, 1993. Notwithstanding any other law to the contrary, a postsurgical recovery care center model may provide sleep laboratory or similar sleep studies in accordance with applicable State and federal laws and regulations.

(3) Alternative health care delivery model;

children's community-based health care center. A children's community-based health care center model is a designated site that provides nursing care, clinical support services, and therapies for a period of one to 14 days for short-term stays and 120 days to facilitate transitions to home or other appropriate settings for medically fragile children, technology dependent children, and children with special health care needs who are deemed clinically stable by a physician and are younger than 22 years of age. This care is to be provided in a home-like environment that serves no more than 12 children at a time, except that a children's community-based health care center in existence on the effective date of this amendatory Act of the 100th General Assembly that is located in Chicago on grade level for Life Safety Code purposes may provide care to no more than 16 children at a time. Children's community-based health care center services must be available through the model to all families, including those whose care is paid for through the Department of Healthcare and Family Services, the Department of Children and Family Services, the Department of Human Services, and insurance companies who cover home health care services or private duty nursing care in the home.

Each children's community-based health care center

model location shall be physically separate and apart from any other facility licensed by the Department of Public Health under this or any other Act and shall provide the following services: respite care, registered nursing or licensed practical nursing care, transitional care to facilitate home placement or other appropriate settings and reunite families, medical day care, weekend camps, and diagnostic studies typically done in the home setting.

Coverage for the services provided by the Department

of Healthcare and Family Services under this paragraph (3) is contingent upon federal waiver approval and is provided only to Medicaid eligible clients participating in the home and community based services waiver designated in Section 1915(c) of the Social Security Act for medically frail and technologically dependent children or children in Department of Children and Family Services foster care who receive home health benefits.

(4) Alternative health care delivery model; community

based residential rehabilitation center. A community-based residential rehabilitation center model is a designated site that provides rehabilitation or support, or both, for persons who have experienced severe brain injury, who are medically stable, and who no longer require acute rehabilitative care or intense medical or nursing services. The average length of stay in a community-based residential rehabilitation center shall not exceed 4 months. As an integral part of the services provided, individuals are housed in a supervised living setting while having immediate access to the community. The residential rehabilitation center authorized by the Department may have more than one residence included under the license. A residence may be no larger than 12 beds and shall be located as an integral part of the community. Day treatment or individualized outpatient services shall be provided for persons who reside in their own home. Functional outcome goals shall be established for each individual. Services shall include, but are not limited to, case management, training and assistance with activities of daily living, nursing consultation, traditional therapies (physical, occupational, speech), functional interventions in the residence and community (job placement, shopping, banking, recreation), counseling, self-management strategies, productive activities, and multiple opportunities for skill acquisition and practice throughout the day. The design of individualized program plans shall be consistent with the outcome goals that are established for each resident. The programs provided in this setting shall be accredited by the Commission on Accreditation of Rehabilitation Facilities (CARF). The program shall have been accredited by CARF as a Brain Injury Community-Integrative Program for at least 3 years.

(5) Alternative health care delivery model;

Alzheimer's disease management center. An Alzheimer's disease management center model is a designated site that provides a safe and secure setting for care of persons diagnosed with Alzheimer's disease. An Alzheimer's disease management center model shall be a facility separate from any other facility licensed by the Department of Public Health under this or any other Act. An Alzheimer's disease management center shall conduct and document an assessment of each resident every 6 months. The assessment shall include an evaluation of daily functioning, cognitive status, other medical conditions, and behavioral problems. An Alzheimer's disease management center shall develop and implement an ongoing treatment plan for each resident. The treatment plan shall have defined goals. The Alzheimer's disease management center shall treat behavioral problems and mood disorders using nonpharmacologic approaches such as environmental modification, task simplification, and other appropriate activities. All staff must have necessary training to care for all stages of Alzheimer's Disease. An Alzheimer's disease management center shall provide education and support for residents and caregivers. The education and support shall include referrals to support organizations for educational materials on community resources, support groups, legal and financial issues, respite care, and future care needs and options. The education and support shall also include a discussion of the resident's need to make advance directives and to identify surrogates for medical and legal decision-making. The provisions of this paragraph establish the minimum level of services that must be provided by an Alzheimer's disease management center. An Alzheimer's disease management center model shall have no more than 100 residents. Nothing in this paragraph (5) shall be construed as prohibiting a person or facility from providing services and care to persons with Alzheimer's disease as otherwise authorized under State law.

(6) Alternative health care delivery model; birth

center. A birth center shall be exclusively dedicated to serving the childbirth-related needs of women and their newborns and shall have no more than 10 beds. A birth center is a designated site that is away from the mother's usual place of residence and in which births are planned to occur following a normal, uncomplicated, and low-risk pregnancy. A birth center shall offer prenatal care and community education services and shall coordinate these services with other health care services available in the community.

(A) A birth center shall not be separately

licensed if it is one of the following:

(1) A part of a hospital; or
(2) A freestanding facility that is

physically distinct from a hospital but is operated under a license issued to a hospital under the Hospital Licensing Act.

(B) A separate birth center license shall be

required if the birth center is operated as:

(1) A part of the operation of a federally

qualified health center as designated by the United States Department of Health and Human Services; or

(2) A facility other than one described in

subparagraph (A)(1), (A)(2), or (B)(1) of this paragraph (6) whose costs are reimbursable under Title XIX of the federal Social Security Act.

In adopting rules for birth centers, the Department

shall consider: the American Association of Birth Centers' Standards for Freestanding Birth Centers; the American Academy of Pediatrics/American College of Obstetricians and Gynecologists Guidelines for Perinatal Care; and the Regionalized Perinatal Health Care Code. The Department's rules shall stipulate the eligibility criteria for birth center admission. The Department's rules shall stipulate the necessary equipment for emergency care according to the American Association of Birth Centers' standards and any additional equipment deemed necessary by the Department. The Department's rules shall provide for a time period within which each birth center not part of a hospital must become accredited by either the Commission for the Accreditation of Freestanding Birth Centers or The Joint Commission.

A birth center shall be certified to participate in

the Medicare and Medicaid programs under Titles XVIII and XIX, respectively, of the federal Social Security Act. To the extent necessary, the Illinois Department of Healthcare and Family Services shall apply for a waiver from the United States Health Care Financing Administration to allow birth centers to be reimbursed under Title XIX of the federal Social Security Act.

A birth center that is not operated under a hospital

license shall be located within a ground travel time distance from the general acute care hospital with which the birth center maintains a contractual relationship, including a transfer agreement, as required under this paragraph, that allows for an emergency caesarian delivery to be started within 30 minutes of the decision a caesarian delivery is necessary. A birth center operating under a hospital license shall be located within a ground travel time distance from the licensed hospital that allows for an emergency caesarian delivery to be started within 30 minutes of the decision a caesarian delivery is necessary.

The services of a medical director physician,

licensed to practice medicine in all its branches, who is certified or eligible for certification by the American College of Obstetricians and Gynecologists or the American Board of Osteopathic Obstetricians and Gynecologists or has hospital obstetrical privileges are required in birth centers. The medical director in consultation with the Director of Nursing and Midwifery Services shall coordinate the clinical staff and overall provision of patient care. The medical director or his or her physician designee shall be available on the premises or within a close proximity as defined by rule. The medical director and the Director of Nursing and Midwifery Services shall jointly develop and approve policies defining the criteria to determine which pregnancies are accepted as normal, uncomplicated, and low-risk, and the anesthesia services available at the center. No general anesthesia may be administered at the center.

If a birth center employs certified nurse midwives, a

certified nurse midwife shall be the Director of Nursing and Midwifery Services who is responsible for the development of policies and procedures for services as provided by Department rules.

An obstetrician, family practitioner, or certified

nurse midwife shall attend each woman in labor from the time of admission through birth and throughout the immediate postpartum period. Attendance may be delegated only to another physician or certified nurse midwife. Additionally, a second staff person shall also be present at each birth who is licensed or certified in Illinois in a health-related field and under the supervision of the physician or certified nurse midwife in attendance, has specialized training in labor and delivery techniques and care of newborns, and receives planned and ongoing training as needed to perform assigned duties effectively.

The maximum length of stay in a birth center shall be

consistent with existing State laws allowing a 48-hour stay or appropriate post-delivery care, if discharged earlier than 48 hours.

A birth center shall participate in the Illinois

Perinatal System under the Developmental Disability Prevention Act. At a minimum, this participation shall require a birth center to establish a letter of agreement with a hospital designated under the Perinatal System. A hospital that operates or has a letter of agreement with a birth center shall include the birth center under its maternity service plan under the Hospital Licensing Act and shall include the birth center in the hospital's letter of agreement with its regional perinatal center.

A birth center may not discriminate against any

patient requiring treatment because of the source of payment for services, including Medicare and Medicaid recipients.

No general anesthesia and no surgery may be performed

at a birth center. The Department may by rule add birth center patient eligibility criteria or standards as it deems necessary. The Department shall by rule require each birth center to report the information which the Department shall make publicly available, which shall include, but is not limited to, the following:

(i) Birth center ownership.
(ii) Sources of payment for services.
(iii) Utilization data involving patient length

of stay.

(iv) Admissions and discharges.
(v) Complications.
(vi) Transfers.
(vii) Unusual incidents.
(viii) Deaths.
(ix) Any other publicly reported data required

under the Illinois Consumer Guide.

(x) Post-discharge patient status data where

patients are followed for 14 days after discharge from the birth center to determine whether the mother or baby developed a complication or infection.

Within 9 months after the effective date of this

amendatory Act of the 95th General Assembly, the Department shall adopt rules that are developed with consideration of: the American Association of Birth Centers' Standards for Freestanding Birth Centers; the American Academy of Pediatrics/American College of Obstetricians and Gynecologists Guidelines for Perinatal Care; and the Regionalized Perinatal Health Care Code.

The Department shall adopt other rules as necessary

to implement the provisions of this amendatory Act of the 95th General Assembly within 9 months after the effective date of this amendatory Act of the 95th General Assembly.

(Source: P.A. 100-518, eff. 12-8-17 (see Section 5 of P.A. 100-558 for the effective date of changes made by P.A. 100-518).)

(210 ILCS 3/35.1)
Sec. 35.1. (Repealed).
(Source: P.A. 89-393, eff. 8-20-95. Repealed by P.A. 96-669, eff. 8-25-09.)

(210 ILCS 3/36)
Sec. 36. Use of name; patient transfers; consulting committee. No facility or person shall hold itself out to the public as a "recovery care center" or "postsurgical recovery care center" unless it is licensed as a postsurgical recovery care center under this Act.
The Department shall establish by rule criteria for patient transfers to postsurgical recovery care models. Each facility licensed as a postsurgical recovery care center shall establish a qualified consulting committee to review the types of surgical procedures performed in ambulatory surgical treatment centers and hospitals which intend to transfer patients to the recovery care center. The committee shall recommend appropriate procedures for approval by the Department of Public Health. Action on these recommendations by the Department shall not be unreasonably withheld.
(Source: P.A. 88-490.)

(210 ILCS 3/36.5)
Sec. 36.5. (Repealed).
(Source: P.A. 96-31, eff. 6-30-09. Repealed by P.A. 97-135, eff. 7-14-11.)

(210 ILCS 3/40)
Sec. 40. Demonstration program funding. The Regulatory Evaluation and Basic Enforcement Fund is created in the State treasury to collect application fees, renewal fees, and fines collected under this Act. Moneys shall be appropriated from the Fund to the Department to implement its administrative, licensure, and evaluation functions under this Act.
(Source: P.A. 87-1188.)

(210 ILCS 3/45)
Sec. 45. License denial, suspension, or revocation. A license may be denied, suspended, or revoked, or the renewal of a license may be denied, for any of the following reasons:
(1) Violation of any provision of this Act or the

rules adopted by the Department under this Act.

(2) Conviction of the owner or operator of the

alternative health care model (i) of a felony or (ii) of any other crime under the laws of any state or of the United States arising out of or in connection with the operation of a health care facility. The record of conviction or a certified copy of it shall be conclusive evidence of conviction.

(3) An encumbrance on a health care license issued in

Illinois or any other state to the owner or operator of the alternative health care model.

(4) Revocation of any facility license issued by the

Department during the previous 5 years or surrender or expiration of the license during the pendency of action by the Department to revoke or suspend the license during the previous 5 years, if (i) the prior license was issued to the individual applicant or a controlling owner or controlling combination of owners of the applicant or (ii) any affiliate of the individual applicant or controlling owner of the applicant or affiliate of the applicant was a controlling owner of the prior license.

(Source: P.A. 87-1188.)

(210 ILCS 3/50)
Sec. 50. Investigation of applicant or licensee; notice. The Department may on its own motion, and shall on the verified complaint in writing of any person setting forth facts which if proven would constitute grounds for the denial of an application for a license, refusal to renew a license, suspension of a license, or revocation of a license, investigate the applicant or licensee. The Department, after notice and an opportunity for a hearing, may deny an application for a licensee, revoke a license, or refuse to renew a license under Section 45 of this Act. Before denying a license application, refusing to renew a license, suspending a license, or revoking a license, the Department shall notify the applicant or licensee in writing. The notice shall specify the charges or reasons for the Department's contemplated action. If the applicant or licensee desires a hearing on the Department's contemplated action, he or she must request a hearing within 10 days after receiving the notice. A failure to request a hearing within 10 days shall constitute a waiver of the applicant's or licensee's right to a hearing.
(Source: P.A. 87-1188.)

(210 ILCS 3/55)
Sec. 55. Hearings. The hearing requested under Sec. 50 shall be conducted by the Director or an individual designated in writing by the Director as a hearing officer. The Director or hearing officer may compel, by subpoena or subpoena duces tecum, the attendance and testimony of witnesses and the production of books and papers. The Director or hearing officer may administer oaths to witnesses. The hearing shall be conducted at a place designated by the Department. The procedures governing hearings and the issuance of final orders under this Act shall be according to rules adopted by the Department. All subpoenas issued by the Director or hearing officer may be served as in civil actions. The fees of witnesses for attendance and travel shall be the same as the fees for witnesses before the circuit court and shall be paid by the party to the proceedings at whose request the subpoena is issued. If a subpoena is issued at the request of the Department, the witness fee shall be paid by the Department as an administrative expense. If a witness refuses to attend or testify, or to produce books or papers, concerning any matter on which he or she might be lawfully examined, the circuit court of the county in which the hearing is held, on application of any party to the proceeding, may compel obedience by a proceeding for contempt as in cases of a refusal to obey a similar order of the court.
(Source: P.A. 87-1188.)

(210 ILCS 3/60)
Sec. 60. Final orders. The Director or hearing officer shall make findings of fact and conclusions of law in the matters that are the subject of the hearing, and the Director shall render a decision, or the hearing officer a proposal for decision, within 45 days after the termination of the hearing unless additional time is required by the Director or hearing officer for a proper disposition of the matter. A copy of the final decision of the Director shall be served on the applicant or licensee in person or by certified mail.
(Source: P.A. 87-1188.)

(210 ILCS 3/65)
Sec. 65. Judicial review; deposit for costs.
(a) All final administrative decisions of the Department under this Act shall be subject to judicial review under the provisions of the Administrative Review Law and the rules adopted under that Law. "Administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure. Proceedings for judicial review shall be commenced in the circuit court of the county in which the party applying for review resides. If that party is not a resident of this State, however, the venue shall be in Sangamon County.
(b) The Department shall not be required to certify any record or file any answer or otherwise appear in any proceeding for judicial review unless the party filing the complaint deposits with the clerk of the circuit court the sum of $0.95 per page for the costs of certification. Failure by the plaintiff to make the deposit shall be grounds for dismissing the action.
(Source: P.A. 87-1188.)

(210 ILCS 3/70)
Sec. 70. Administrative rules. The Illinois Administrative Procedure Act is expressly adopted and shall apply to all rules of the Department adopted under this Act.
(Source: P.A. 87-1188.)

(210 ILCS 3/75)
Sec. 75. Violations; criminal penalties. Any person opening, conducting, or maintaining an alternative health care model without a license issued under this Act shall be guilty of a business offense punishable upon conviction by a fine of $10,000. Each day the violation continues shall constitute a separate offense.
(Source: P.A. 87-1188.)

(210 ILCS 3/80)
Sec. 80. Injunction. The operation or maintenance of an alternative health care model in violation of this Act or the rules adopted under this Act is declared to be inimical to the public welfare. The Director, in addition to other remedies provided in this Act, may bring an action in the name of the People of the State, through the Attorney General, for an injunction to restrain a violation of this Act or the rules or to enjoin the future operation or maintenance of the alternative health care model.
(Source: P.A. 87-1188.)

(210 ILCS 3/99)
Sec. 99. This Act shall take effect upon becoming law.
(Source: P.A. 87-1188.)



210 ILCS 4/ - Alzheimer's Disease and Related Dementias Special Care Disclosure Act.

(210 ILCS 4/1)
Sec. 1. Short title. This Act may be cited as the Alzheimer's Disease and Related Dementias Special Care Disclosure Act.
(Source: P.A. 96-990, eff. 7-2-10.)

(210 ILCS 4/5)
Sec. 5. Legislative purpose. This Body finds it to be in the public interest to promote the highest standard of medical care currently available to people suffering from Alzheimer's disease and related dementias without restricting the future implementation of treatment options that may become available through ongoing research. It is further in the public interest to protect consumers from false claims of specialized care of Alzheimer's disease and related dementias. Therefore, the General Assembly declares it to be the purpose of this Act to require health care facilities offering specialized care in the treatment of Alzheimer's disease and related dementias to fully inform the public regarding the facility and program of care.
(Source: P.A. 96-990, eff. 7-2-10.)

(210 ILCS 4/10)
Sec. 10. Facility defined. As used in this Act, "facility" means a facility licensed or permitted under the Nursing Home Care Act, the Life Care Facility Act, the Assisted Living and Shared Housing Act, the Community Living Facilities Licensing Act, or subsection (a-20) of Section 30 of the Alternative Health Care Delivery Act, or a facility designated as a supportive living facility under Section 5-5.01a of the Illinois Public Aid Code.
(Source: P.A. 96-770, eff. 1-1-10.)

(210 ILCS 4/15)
Sec. 15. Disclosure requirements. A facility that offers to provide care for persons with Alzheimer's disease and related dementias through an Alzheimer's special care unit or center shall disclose to the State agency responsible for licensing or permitting the facility and to a potential or actual client of the facility or such a client's representative the following information in writing:
(1) the form of care or treatment that distinguishes

the facility as suitable for persons with Alzheimer's disease and related dementias;

(2) the philosophy of the facility concerning the

care or treatment of persons with Alzheimer's disease and related dementias;

(3) the facility's pre-admission, admission, and

discharge procedures;

(4) the facility's assessment, care planning, and

implementation guidelines in the care and treatment of persons with Alzheimer's disease and related dementias;

(5) the facility's minimum and maximum staffing

ratios, specifying the general licensed health care provider to client ratio and the trainee health care provider to client ratio;

(6) the facility's physical environment;
(7) activities available to clients at the facility;
(8) the role of family members in the care of clients

at the facility; and

(9) the costs of care and treatment under the program

or at the center.

(Source: P.A. 96-770, eff. 1-1-10; 96-990, eff. 7-2-10.)

(210 ILCS 4/20)
Sec. 20. A facility that offers to provide care for persons with Alzheimer's disease and related dementias through an Alzheimer's special care unit or center shall, within 180 days of the effective date of this Act, provide to the State agency responsible for licensing or permitting the facility the disclosure document prepared by a facility in accordance with Section 15. The State agency shall review the document for accuracy as part of the license or permit renewal requirements under the appropriate Act.
(Source: P.A. 96-990, eff. 7-2-10.)

(210 ILCS 4/25)
Sec. 25. Penalties. A facility that violates a provision of this Act shall be guilty of a business offense, subject to a fine not to exceed $500 for a first offense and a fine not to exceed $1,000 for a second or subsequent offense.
(Source: P.A. 90-341, eff. 1-1-98.)

(210 ILCS 4/60)
Sec. 60. (Amendatory provisions; text omitted).
(Source: P.A. 90-341, eff. 1-1-98; text omitted.)

(210 ILCS 4/65)
Sec. 65. (Amendatory provisions; text omitted).
(Source: P.A. 90-341, eff. 1-1-98; text omitted.)

(210 ILCS 4/70)
Sec. 70. (Amendatory provisions; text omitted).
(Source: P.A. 90-341, eff. 1-1-98; text omitted.)



210 ILCS 5/ - Ambulatory Surgical Treatment Center Act.

(210 ILCS 5/1) (from Ch. 111 1/2, par. 157-8.1)
Sec. 1. This Act may be cited as the Ambulatory Surgical Treatment Center Act.
(Source: P.A. 78-227.)

(210 ILCS 5/2) (from Ch. 111 1/2, par. 157-8.2)
Sec. 2.
It is declared to be the public policy that the State has a legitimate interest in assuring that all medical procedures, including abortions, are performed under circumstances that insure maximum safety. Therefore, the purpose of this Act is to provide for the better protection of the public health through the development, establishment, and enforcement of standards (1) for the care of individuals in ambulatory surgical treatment centers, and (2) for the construction, maintenance and operation of ambulatory surgical treatment centers, which, in light of advancing knowledge, will promote safe and adequate treatment of such individuals in ambulatory surgical treatment centers.
(Source: P.A. 78-227.)

(210 ILCS 5/3) (from Ch. 111 1/2, par. 157-8.3)
Sec. 3. As used in this Act, unless the context otherwise requires, the following words and phrases shall have the meanings ascribed to them:
(A) "Ambulatory surgical treatment center" means any institution, place or building devoted primarily to the maintenance and operation of facilities for the performance of surgical procedures. "Ambulatory surgical treatment center" includes any place that meets and complies with the definition of an ambulatory surgical treatment center under the rules adopted by the Department or any facility in which a medical or surgical procedure is utilized to terminate a pregnancy, irrespective of whether the facility is devoted primarily to this purpose. Such facility shall not provide beds or other accommodations for the overnight stay of patients; however, facilities devoted exclusively to the treatment of children may provide accommodations and beds for their patients for up to 23 hours following admission. Individual patients shall be discharged in an ambulatory condition without danger to the continued well being of the patients or shall be transferred to a hospital.
The term "ambulatory surgical treatment center" does not include any of the following:
(1) Any institution, place, building or agency

required to be licensed pursuant to the "Hospital Licensing Act", approved July 1, 1953, as amended.

(2) Any person or institution required to be licensed

pursuant to the Nursing Home Care Act, the Specialized Mental Health Rehabilitation Act of 2013, the ID/DD Community Care Act, or the MC/DD Act.

(3) Hospitals or ambulatory surgical treatment

centers maintained by the State or any department or agency thereof, where such department or agency has authority under law to establish and enforce standards for the hospitals or ambulatory surgical treatment centers under its management and control.

(4) Hospitals or ambulatory surgical treatment

centers maintained by the Federal Government or agencies thereof.

(5) Any place, agency, clinic, or practice, public or

private, whether organized for profit or not, devoted exclusively to the performance of dental or oral surgical procedures.

(B) "Person" means any individual, firm, partnership, corporation, company, association, or joint stock association, or the legal successor thereof.
(C) "Department" means the Department of Public Health of the State of Illinois.
(D) "Director" means the Director of the Department of Public Health of the State of Illinois.
(E) "Physician" means a person licensed to practice medicine in all of its branches in the State of Illinois.
(F) "Dentist" means a person licensed to practice dentistry under the Illinois Dental Practice Act.
(G) "Podiatric physician" means a person licensed to practice podiatry under the Podiatric Medical Practice Act of 1987.
(Source: P.A. 98-214, eff. 8-9-13; 98-1123, eff. 1-1-15; 99-180, eff. 7-29-15.)

(210 ILCS 5/4) (from Ch. 111 1/2, par. 157-8.4)
Sec. 4. No person shall open, conduct or maintain an ambulatory surgical treatment center without first obtaining a license from the Department.
Nothing in this Act shall be construed to impair or abridge the power of municipalities to license and regulate ambulatory surgical treatment centers, provided that the municipal ordinance requires compliance with at least the minimum requirements developed by the Department pursuant to this Act.
The Administrative Review Law, as heretofore or hereafter amended, shall be applicable to the judicial review of final administrative decisions of the regulatory agency of the municipality. Any municipality having an ordinance licensing and regulating ambulatory surgical treatment centers which provides for minimum standards and regulations which meet at least the minimum requirements established pursuant to this Act shall make such periodic reports to the Department as the Department may deem necessary. This report shall include a list of ambulatory surgical treatment centers meeting standards substantially equivalent to those promulgated by the Department under this Act. The Department may issue a license to such ambulatory surgical treatment centers based upon such reports or the Department may conduct investigations or inspections to determine whether a license should be issued to these ambulatory surgical treatment centers.
(Source: P.A. 82-783.)

(210 ILCS 5/5) (from Ch. 111 1/2, par. 157-8.5)
Sec. 5. An application for a license to operate an ambulatory surgical treatment center shall be made to the Department upon forms provided by it and shall contain such information as the Department reasonably requires, which may include affirmative evidence of ability to comply with the provisions of this Act and the standards, rules and regulations, promulgated by virtue thereof.
All applications required under this Section shall be signed by the applicant, verified, and accompanied by a license fee of $500.
(Source: P.A. 81-224.)

(210 ILCS 5/6) (from Ch. 111 1/2, par. 157-8.6)
Sec. 6. Upon receipt of an application for a license, the Director may deny the application for any of the following reasons:
(1) Conviction of the applicant, or if the applicant

is a firm, partnership or association, of any of its members, or if a corporation, of any of its officers or directors, or of the person designated to manage or supervise the facility, of a felony, or of 2 or more misdemeanors involving moral turpitude, as shown by a certified copy of the record of the court of conviction, or, in the case of the conviction of a misdemeanor by a court not of record, as shown by other evidence, if the Director determines, after investigation, that such person has not been sufficiently rehabilitated to warrant the public trust; or other satisfactory evidence that the moral character of the applicant, or manager, or supervisor of the facility is not reputable;

(2) The licensure status or record of the applicant,

or if the applicant is a firm, partnership or association, of any of its members, or if a corporation, of any of its officers or directors, or of the person designated to manage or supervise the facility, from any other state where the applicant has done business in a similar capacity indicates that granting a license to the applicant would be detrimental to the interests of the public; or

(3) The applicant has insufficient financial or other

resources to operate and conduct the facility in accordance with the requirements of this Act and the minimum standards, rules and regulations promulgated thereunder.

The Director shall only issue a license if he finds that the applicant facility complies with this Act and the rules, regulations and standards promulgated pursuant thereto and:
(a) is under the medical supervision of one or more

physicians;

(b) permits a surgical procedure to be performed only

by a physician, podiatric physician, or dentist who at the time is privileged to have his patients admitted by himself or an associated physician and is himself privileged to perform surgical procedures in at least one Illinois hospital; and

(c) maintains adequate medical records for each

patient.

A license, unless sooner suspended or revoked, shall be renewable annually upon approval by the Department and payment of a license fee of $300. Each license shall be issued only for the premises and persons named in the application and shall not be transferable or assignable. The licenses shall be posted in a conspicuous place on the licensed premises. A placard or registry of all physicians on staff in the facility shall be centrally located and available for inspection to any interested person. The Department may, either before or after the issuance of a license, request the cooperation of the State Fire Marshal. The report and recommendations of this agency shall be in writing and shall state with particularity its findings with respect to compliance or noncompliance with such minimum standards, rules and regulations.
The Director may issue a provisional license to any ambulatory surgical treatment center which does not substantially comply with the provisions of this Act and the standards, rules and regulations promulgated by virtue thereof provided that he finds that such ambulatory surgical treatment center will undertake changes and corrections which upon completion will render the ambulatory surgical treatment center in substantial compliance with the provisions of this Act, and the standards, rules and regulations adopted hereunder, and provided that the health and safety of the patients of the ambulatory surgical treatment center will be protected during the period for which such provisional license is issued. The Director shall advise the licensee of the conditions under which such provisional license is issued, including the manner in which the facilities fail to comply with the provisions of the Act, standards, rules and regulations, and the time within which the changes and corrections necessary for such ambulatory surgical treatment center to substantially comply with this Act, and the standards, rules and regulations of the Department relating thereto shall be completed.
A person or facility not licensed under this Act or the Hospital Licensing Act shall not hold itself out to the public as a "surgery center" or as a "center for surgery".
(Source: P.A. 98-214, eff. 8-9-13.)

(210 ILCS 5/6.1) (from Ch. 111 1/2, par. 157-8.6-1)
Sec. 6.1. Notwithstanding any other provision of this Act, any corporation operating an Ambulatory Surgical Treatment Center devoted primarily to providing facilities for abortion must have a physician, who is licensed to practice medicine in all of its branches and is actively engaged in the practice of medicine at the Center, on the board of directors as a condition to licensure of the Center.
(Source: P.A. 81-771.)

(210 ILCS 5/6.5)
Sec. 6.5. Clinical privileges; advanced practice registered nurses. All ambulatory surgical treatment centers (ASTC) licensed under this Act shall comply with the following requirements:
(1) No ASTC policy, rule, regulation, or practice

shall be inconsistent with the provision of adequate collaboration and consultation in accordance with Section 54.5 of the Medical Practice Act of 1987.

(2) Operative surgical procedures shall be performed

only by a physician licensed to practice medicine in all its branches under the Medical Practice Act of 1987, a dentist licensed under the Illinois Dental Practice Act, or a podiatric physician licensed under the Podiatric Medical Practice Act of 1987, with medical staff membership and surgical clinical privileges granted by the consulting committee of the ASTC. A licensed physician, dentist, or podiatric physician may be assisted by a physician licensed to practice medicine in all its branches, dentist, dental assistant, podiatric physician, licensed advanced practice registered nurse, licensed physician assistant, licensed registered nurse, licensed practical nurse, surgical assistant, surgical technician, or other individuals granted clinical privileges to assist in surgery by the consulting committee of the ASTC. Payment for services rendered by an assistant in surgery who is not an ambulatory surgical treatment center employee shall be paid at the appropriate non-physician modifier rate if the payor would have made payment had the same services been provided by a physician.

(2.5) A registered nurse licensed under the Nurse

Practice Act and qualified by training and experience in operating room nursing shall be present in the operating room and function as the circulating nurse during all invasive or operative procedures. For purposes of this paragraph (2.5), "circulating nurse" means a registered nurse who is responsible for coordinating all nursing care, patient safety needs, and the needs of the surgical team in the operating room during an invasive or operative procedure.

(3) An advanced practice registered nurse is not

required to possess prescriptive authority or a written collaborative agreement meeting the requirements of the Nurse Practice Act to provide advanced practice registered nursing services in an ambulatory surgical treatment center. An advanced practice registered nurse must possess clinical privileges granted by the consulting medical staff committee and ambulatory surgical treatment center in order to provide services. Individual advanced practice registered nurses may also be granted clinical privileges to order, select, and administer medications, including controlled substances, to provide delineated care. The attending physician must determine the advanced practice registered nurse's role in providing care for his or her patients, except as otherwise provided in the consulting staff policies. The consulting medical staff committee shall periodically review the services of advanced practice registered nurses granted privileges.

(4) The anesthesia service shall be under the

direction of a physician licensed to practice medicine in all its branches who has had specialized preparation or experience in the area or who has completed a residency in anesthesiology. An anesthesiologist, Board certified or Board eligible, is recommended. Anesthesia services may only be administered pursuant to the order of a physician licensed to practice medicine in all its branches, licensed dentist, or licensed podiatric physician.

(A) The individuals who, with clinical privileges

granted by the medical staff and ASTC, may administer anesthesia services are limited to the following:

(i) an anesthesiologist; or
(ii) a physician licensed to practice

medicine in all its branches; or

(iii) a dentist with authority to administer

anesthesia under Section 8.1 of the Illinois Dental Practice Act; or

(iv) a licensed certified registered nurse

anesthetist; or

(v) a podiatric physician licensed under the

Podiatric Medical Practice Act of 1987.

(B) For anesthesia services, an anesthesiologist

shall participate through discussion of and agreement with the anesthesia plan and shall remain physically present and be available on the premises during the delivery of anesthesia services for diagnosis, consultation, and treatment of emergency medical conditions. In the absence of 24-hour availability of anesthesiologists with clinical privileges, an alternate policy (requiring participation, presence, and availability of a physician licensed to practice medicine in all its branches) shall be developed by the medical staff consulting committee in consultation with the anesthesia service and included in the medical staff consulting committee policies.

(C) A certified registered nurse anesthetist is

not required to possess prescriptive authority or a written collaborative agreement meeting the requirements of Section 65-35 of the Nurse Practice Act to provide anesthesia services ordered by a licensed physician, dentist, or podiatric physician. Licensed certified registered nurse anesthetists are authorized to select, order, and administer drugs and apply the appropriate medical devices in the provision of anesthesia services under the anesthesia plan agreed with by the anesthesiologist or, in the absence of an available anesthesiologist with clinical privileges, agreed with by the operating physician, operating dentist, or operating podiatric physician in accordance with the medical staff consulting committee policies of a licensed ambulatory surgical treatment center.

(Source: P.A. 99-642, eff. 7-28-16; 100-513, eff. 1-1-18.)

(210 ILCS 5/6.6)
Sec. 6.6. Clinical privileges; physician assistants. No ambulatory surgical treatment center (ASTC) licensed under this Act shall adopt any policy, rule, regulation, or practice inconsistent with the provision of adequate supervision in accordance with Section 54.5 of the Medical Practice Act of 1987 and the Physician Assistant Practice Act of 1987.
(Source: P.A. 97-1071, eff. 8-24-12.)

(210 ILCS 5/6.7)
Sec. 6.7. Registered nurse administration of limited levels of sedation or analgesia.
(a) Nothing in this Act precludes a registered nurse from administering medications for the delivery of local or minimal sedation ordered by a physician licensed to practice medicine in all its branches, podiatric physician, or dentist.
(b) If the ASTC policy allows the registered nurse to deliver moderate sedation ordered by a physician licensed to practice medicine in all its branches, podiatric physician, or dentist, the following are required:
(1) The registered nurse must be under the

supervision of a physician licensed to practice medicine in all its branches, podiatric physician, or dentist during the delivery or monitoring of moderate sedation and have no other responsibilities during the procedure.

(2) The registered nurse must maintain current

Advanced Cardiac Life Support certification or Pediatric Advanced Life Support certification as appropriate to the age of the patient.

(3) The supervising physician licensed to practice

medicine in all its branches, podiatric physician, or dentist must have training and experience in delivering and monitoring moderate sedation and possess clinical privileges at the ASTC to administer moderate sedation or analgesia.

(4) The supervising physician licensed to practice

medicine in all its branches, podiatric physician, or dentist must remain physically present and available on the premises during the delivery of moderate sedation for diagnosis, consultation, and treatment of emergency medical conditions.

(5) The supervising physician licensed to practice

medicine in all its branches, podiatric physician, or dentist must maintain current Advanced Cardiac Life Support certification or Pediatric Advanced Life Support certification as appropriate to the age of the patient.

(c) Local, minimal, and moderate sedation shall be defined by the Division of Professional Regulation of the Department of Financial and Professional Regulation. Registered nurses shall be limited to administering medications for moderate sedation at doses rapidly reversible pharmacologically as determined by rule by the Division of Professional Regulation of the Department of Financial and Professional Regulation.
(Source: P.A. 98-214, eff. 8-9-13.)

(210 ILCS 5/6.8)
Sec. 6.8. Agreements with the federal Centers for Medicare and Medicaid Services. An ambulatory surgical treatment center that elects to have an agreement with the federal Centers for Medicare and Medicaid Services, as provided in 42 CFR 416, must also meet the Medicare conditions as an ambulatory surgical center, as set forth in 42 CFR 416, and have an active agreement with the federal Centers for Medicare and Medicaid Services to participate in Medicare as an ambulatory surgical center provider in Illinois.
(Source: P.A. 98-1123, eff. 1-1-15.)

(210 ILCS 5/7a) (from Ch. 111 1/2, par. 157-8.7a)
Sec. 7a. (a) As a condition of the issuance or renewal of the license of any ambulatory surgical treatment center, the applicant shall file a statement of ownership. The applicant shall agree to update the information required in the statement of ownership every 6 months from the initial date of filing.
(b) The statement of ownership shall include the following:
(1) The name, telephone number and occupation of every person who has entered into a contract to manage or operate or who owns or controls, directly or indirectly, any of the shares of stock of, or any other financial interest in, the facility which is the subject of the application or license, and the percentage of such interest; and
(2) The address of any facility, wherever located, any financial interest in which is owned or controlled, directly or indirectly, by the applicant, if the facility is required to be licensed if it were located in this State.
(Source: P.A. 81-224.)

(210 ILCS 5/7b) (from Ch. 111 1/2, par. 157-8.7b)
Sec. 7b. (a) Each licensee shall file an attested financial statement with the Department by July 1, 1980 and at times thereafter as required. An audited financial statement may be required of a particular facility, if the Director determines that additional information is needed.
(b) No public funds shall be expended for the care or treatment of any patient in an ambulatory surgical treatment center which has failed to file the financial statement required by this Section, and no public funds shall be paid to or on behalf of a facility which has failed to file a statement.
(c) The Director shall promulgate regulations for the filing of financial statements, and shall provide in these regulations for forms, information required, intervals and dates of filing, and such other provisions as he may deem necessary. Regulations shall be published in sufficient time to permit those licensees who must first file financial statements time in which to do so.
(d) The Director shall seek the advice and comments of other State and Federal agencies which require the submission of financial data from facilities licensed under this Act and shall incorporate the information requirements of these agencies into the forms it adopts or issues under this Act and shall otherwise coordinate its regulations with the requirements of these agencies so as to impose the least possible burden on licensees. No other State agency may require submission of financial data except as expressly authorized by law or as necessary to meet requirements of federal law or regulation. Information obtained under this Section shall be made available, upon request, by the Department to any other State agency or legislative commission to which such information is necessary for investigations or to execute the intent of State or Federal law or regulation.
(Source: P.A. 81-224.)

(210 ILCS 5/8) (from Ch. 111 1/2, par. 157-8.8)
Sec. 8. Facility plan review; fees.
(a) Before commencing construction of new facilities or specified types of alteration or additions to an existing ambulatory surgical treatment center involving major construction, as defined by rule by the Department, with an estimated cost greater than $100,000, architectural drawings and specifications therefor shall be submitted to the Department for review and approval. A facility may submit architectural drawings and specifications for other construction projects for Department review according to subsection (b) that shall not be subject to fees under subsection (d). Review of drawings and specifications shall be conducted by an employee of the Department meeting the qualifications established by the Department of Central Management Services class specifications for such an individual's position or by a person contracting with the Department who meets those class specifications. Final approval of the drawings and specifications for compliance with design and construction standards shall be obtained from the Department before the alteration, addition, or new construction is begun.
(b) The Department shall inform an applicant in writing within 10 working days after receiving drawings and specifications and the required fee, if any, from the applicant whether the applicant's submission is complete or incomplete. Failure to provide the applicant with this notice within 10 working days shall result in the submission being deemed complete for purposes of initiating the 60-day review period under this Section. If the submission is incomplete, the Department shall inform the applicant of the deficiencies with the submission in writing. If the submission is complete and the required fee, if any, has been paid, the Department shall approve or disapprove drawings and specifications submitted to the Department no later than 60 days following receipt by the Department. The drawings and specifications shall be of sufficient detail, as provided by Department rule, to enable the Department to render a determination of compliance with design and construction standards under this Act. If the Department finds that the drawings are not of sufficient detail for it to render a determination of compliance, the plans shall be determined to be incomplete and shall not be considered for purposes of initiating the 60 day review period. If a submission of drawings and specifications is incomplete, the applicant may submit additional information. The 60-day review period shall not commence until the Department determines that a submission of drawings and specifications is complete or the submission is deemed complete. If the Department has not approved or disapproved the drawings and specifications within 60 days, the construction, major alteration, or addition shall be deemed approved. If the drawings and specifications are disapproved, the Department shall state in writing, with specificity, the reasons for the disapproval. The entity submitting the drawings and specifications may submit additional information in response to the written comments from the Department or request a reconsideration of the disapproval. A final decision of approval or disapproval shall be made within 45 days of the receipt of the additional information or reconsideration request. If denied, the Department shall state the specific reasons for the denial.
(c) The Department shall provide written approval for occupancy pursuant to subsection (g) and shall not issue a violation to a facility as a result of a licensure or complaint survey based upon the facility's physical structure if:
(1) the Department reviewed and approved or deemed

approved the drawings and specifications for compliance with design and construction standards;

(2) the construction, major alteration, or addition

was built as submitted;

(3) the law or rules have not been amended since the

original approval; and

(4) the conditions at the facility indicate that

there is a reasonable degree of safety provided for the patients.

(d) The Department shall charge the following fees in connection with its reviews conducted before June 30, 2004 under this Section:
(1) (Blank).
(2) (Blank).
(3) If the estimated dollar value of the alteration,

addition, or new construction is $100,000 or more but less than $500,000, the fee shall be the greater of $2,400 or 1.2% of that value.

(4) If the estimated dollar value of the alteration,

addition, or new construction is $500,000 or more but less than $1,000,000, the fee shall be the greater of $6,000 or 0.96% of that value.

(5) If the estimated dollar value of the alteration,

addition, or new construction is $1,000,000 or more but less than $5,000,000, the fee shall be the greater of $9,600 or 0.22% of that value.

(6) If the estimated dollar value of the alteration,

addition, or new construction is $5,000,000 or more, the fee shall be the greater of $11,000 or 0.11% of that value, but shall not exceed $40,000.

The fees provided in this subsection (d) shall not apply to major construction projects involving facility changes that are required by Department rule amendments.
The fees provided in this subsection (d) shall also not apply to major construction projects if 51% or more of the estimated cost of the project is attributed to capital equipment. For major construction projects where 51% or more of the estimated cost of the project is attributed to capital equipment, the Department shall by rule establish a fee that is reasonably related to the cost of reviewing the project.
The Department shall not commence the facility plan review process under this Section until the applicable fee has been paid.
(e) All fees received by the Department under this Section shall be deposited into the Health Facility Plan Review Fund, a special fund created in the State Treasury. Moneys shall be appropriated from that Fund to the Department only to pay the costs of conducting reviews under this Section. All fees paid by ambulatory surgical treatment centers under subsection (d) shall be used only to cover the costs relating to the Department's review of ambulatory surgical treatment center projects under this Section. None of the moneys in the Health Facility Plan Review Fund shall be used to reduce the amount of General Revenue Fund moneys appropriated to the Department for facility plan reviews conducted pursuant to this Section.
(f) (1) The provisions of this amendatory Act of 1997

concerning drawings and specifications shall apply only to drawings and specifications submitted to the Department on or after October 1, 1997.

(2) On and after the effective date of this

amendatory Act of 1997 and before October 1, 1997, an applicant may submit or resubmit drawings and specifications to the Department and pay the fees provided in subsection (d). If an applicant pays the fees provided in subsection (d) under this paragraph (2), the provisions of subsection (b) shall apply with regard to those drawings and specifications.

(g) The Department shall conduct an on-site inspection of the completed project no later than 30 days after notification from the applicant that the project has been completed and all certifications required by the Department have been received and accepted by the Department. The Department shall provide written approval for occupancy to the applicant within 5 working days of the Department's final inspection, provided the applicant has demonstrated substantial compliance as defined by Department rule. Occupancy of new major construction is prohibited until Department approval is received, unless the Department has not acted within the time frames provided in this subsection (g), in which case the construction shall be deemed approved. Occupancy shall be authorized after any required health inspection by the Department has been conducted.
(h) The Department shall establish, by rule, a procedure to conduct interim on-site review of large or complex construction projects.
(i) The Department shall establish, by rule, an expedited process for emergency repairs or replacement of like equipment.
(j) Nothing in this Section shall be construed to apply to maintenance, upkeep, or renovation that does not affect the structural integrity of the building, does not add beds or services over the number for which the facility is licensed, and provides a reasonable degree of safety for the patients.
(Source: P.A. 90-327, eff. 8-8-97; 90-600, eff. 6-25-98; 91-712, eff. 7-1-00.)

(210 ILCS 5/9) (from Ch. 111 1/2, par. 157-8.9)
Sec. 9. Inspections and investigations. The Department shall make or cause to be made inspections and investigations it deems necessary. Information received by the Department through filed reports, inspection, or as otherwise authorized under this Act shall not be disclosed publicly in a manner to identify individual patients, except to another State agency for purposes of investigation of professional or business practices in a licensed ambulatory surgical treatment center. The other State agency shall not disclose the individual patient information publicly.
Every facility licensed under this Act and any premises proposed to be conducted as a facility by an applicant for a license shall be open at all reasonable times to an inspection authorized in writing by the Director. No notice need be given to any person before any inspection.
(Source: P.A. 88-490.)

(210 ILCS 5/9a) (from Ch. 111 1/2, par. 157-8.9a)
Sec. 9a. Whenever an inspection of any ambulatory surgical treatment center discloses that the continued operation of such facility constitutes an imminent and serious menace to the health or safety of the patients thereof, or in the event of a conviction of a licensee under Section 12 of this Act, the inspector is authorized to immediately close such facility. Once the facility has been closed, the personnel employed there shall cease any activity related to the patients, unless continued treatment of any given patient is necessary to protect his or her health or life. A written order setting forth the grounds on which any action under this Section is based shall be served on the licensee within 24 hours after such action is taken. Any licensee whose ambulatory surgical treatment center has been closed may, within 10 days thereafter, by written notice, request that the Director conduct a hearing and a reinspection under the provisions of this Act. If a subsequent inspection discloses that the violations of this Act or rules, regulations or standards have been abated, the Director shall cancel the order of closing and permit patients to be treated therein. The remedies provided in this Section are in addition to and not exclusive of any other remedy provided by law.
(Source: P.A. 81-224.)

(210 ILCS 5/9b) (from Ch. 111 1/2, par. 157-8.9b)
Sec. 9b. The Department shall establish by rule a procedure for receiving and investigating complaints regarding any ambulatory surgical treatment center or any physician practicing in any such facility.
(Source: P.A. 81-224.)

(210 ILCS 5/10) (from Ch. 111 1/2, par. 157-8.10)
Sec. 10.
The Department shall prescribe and publish minimum standards, rules and regulations necessary to implement the provisions of this Act which shall include, but not be limited to:
(a) construction of the facility including, but not limited to, plumbing, heating, lighting, and ventilation which shall ensure the health, safety, comfort and privacy of patients and protection from fire hazard;
(b) number and qualifications of all personnel, including administrative and nursing personnel, having responsibility for any part of the care provided to the patients;
(c) equipment essential to the health, welfare and safety of the patients; and
(d) facilities, programs and services to be provided in connection with the care of patients in ambulatory surgical treatment centers.
(Source: P.A. 78-227.)

(210 ILCS 5/10a) (from Ch. 111 1/2, par. 157-8.10a)
Sec. 10a. The provisions of the Illinois Administrative Procedure Act are hereby expressly adopted and shall apply to all administrative rules and procedures of the Department of Public Health under this Act, except that in case of conflict between the Illinois Administrative Procedure Act and this Act the provisions of this Act shall control, and except that Section 5-35 of the Illinois Administrative Procedure Act relating to procedures for rule-making does not apply to the adoption of any rule required by federal law in connection with which the Department is precluded by law from exercising any discretion.
(Source: P.A. 88-45.)

(210 ILCS 5/10b) (from Ch. 111 1/2, par. 157-8.10b)
Sec. 10b. Notice of violation. When the Department determines that a facility is in violation of this Act or of any rule promulgated hereunder, a notice of violation shall be served upon the licensee. Each notice of violation shall be prepared in writing and shall specify the nature of the violation and the statutory provision or rule alleged to have been violated. The notice shall inform the licensee of any action the Department may take under the Act, including the requirement of a plan of correction under Section 10c, assessment of a penalty under Section 10d, or licensure action under Section 10f. The Director or his designee shall also inform the licensee of the right to a hearing under Section 10g.
(Source: P.A. 86-1292.)

(210 ILCS 5/10c) (from Ch. 111 1/2, par. 157-8.10c)
Sec. 10c. Plan of correction.
(a) Each facility served with a notice of violation under Section 10b of this Act shall file with the Department a written plan of correction, which is subject to approval of the Department, within 10 days of receipt of such notice. Such plan of correction shall state with particularity the method by which the facility intends to correct each violation and shall contain a stated date by which each violation shall be corrected.
(b) If the Department rejects a plan of correction, it shall send notice of the rejection and the reason for the rejection to the licensee. The facility shall have 10 days after receipt of the notice of rejection to submit a modified plan. If the modified plan is not timely submitted, or if the modified plan is rejected, the facility shall follow a plan of correction imposed by the Department.
(c) If a facility desires to contest any Department action under this Section it shall send a written request for a hearing under Section 10g to the Department within 10 days of receipt of the notice of the contested action. The Department shall commence the hearing as provided in Section 10g. Whenever possible, all actions of the Department under this Section arising out of a single violation shall be contested and determined at a single hearing. Issues decided as the result of the hearing process may not be reheard at subsequent hearings under this Act, but such determinations may be used as grounds for other administrative action by the Department pursuant to this Act.
(Source: P.A. 86-1292.)

(210 ILCS 5/10d) (from Ch. 111 1/2, par. 157-8.10d)
Sec. 10d. Fines and penalties.
(a) When the Director determines that a facility has failed to comply with this Act or the Illinois Adverse Health Care Events Reporting Law of 2005 or any rule adopted under either of those Acts, the Department may issue a notice of fine assessment which shall specify the violations for which the fine is assessed. The Department may assess a fine of up to $500 per violation per day commencing on the date the violation was identified and ending on the date the violation is corrected, or action is taken to suspend, revoke or deny renewal of the license, whichever comes first.
(b) In determining whether a fine is to be assessed or the amount of such fine, the Director shall consider the following factors:
(1) The gravity of the violation, including the

probability that death or serious physical or mental harm to a patient will result or has resulted, the severity of the actual or potential harm, and the extent to which the provisions of the applicable statutes or rules were violated;

(2) The reasonable diligence exercised by the

licensee and efforts to correct violations;

(3) Any previous violations committed by the

licensee; and

(4) The financial benefit to the facility of

committing or continuing the violation.

(Source: P.A. 94-242, eff. 7-18-05.)

(210 ILCS 5/10e) (from Ch. 111 1/2, par. 157-8.10e)
Sec. 10e. Payment of fines. All fines shall be paid to the Department within 10 days of the notice of assessment or, if the fine is contested under Section 10g of this Act, within 10 days of the receipt of the Director's final decision, unless the decision is appealed and the order is stayed by court order under Section 11 of this Act. A fine assessed under this Act shall be collected by the Department. If the licensee against whom the fine has been assessed does not comply with a written demand for payment within 30 days, the Director shall issue an order to do any of the following:
(a) Certify to the Comptroller, as provided by rule of the Department, the delinquent fines due and owing from the licensee or any amounts due and owing as a result of a civil action pursuant to paragraph (c) of this Section. The purpose of certification shall be to intercept State income tax refunds and other payments due such licensee in order to satisfy, in whole or in part, any delinquent fines or amounts recoverable in a civil action brought pursuant to paragraph (c) of this Section. The rule shall provide for notice to any such licensee or person affected. Any final administrative decision rendered by the Department with respect to any certification made pursuant to this paragraph (a) shall be reviewed only under and in accordance with the Administrative Review Law.
(b) Add the amount of the penalty to the facility's licensing fee. If the licensee refuses to make the payment at the time of the application for renewal of its license, the license shall not be renewed.
(c) Bring an action in circuit court to recover the amount of the penalty.
(Source: P.A. 86-1292.)

(210 ILCS 5/10f) (from Ch. 111 1/2, par. 157-8.10f)
Sec. 10f. Denial, suspension, revocation or refusal to renew a license; suspension of a service.
(a) When the Director determines that there is or has been a substantial or continued failure to comply with this Act or any rule promulgated hereunder, the Department may issue an order of license denial, suspension or revocation, or refusal to renew a license, in accordance with subsection (a) of Section 10g of this Act.
(b) When the Director determines that a facility has failed to demonstrate the capacity to safely provide one or more of its services to patients, the Department may issue an order of service suspension in accordance with subsection (a) of Section 10g of this Act.
(c) If, however, the Department finds that the public interest, health, safety, or welfare imperatively requires emergency action, and if the Director incorporates a finding to that effect in the order, summary suspension of a service or a license to open, conduct, operate, and maintain an ambulatory surgical treatment center or any part thereof may be ordered pending proceedings for license revocation or other action, which shall be promptly instituted and determined.
(Source: P.A. 86-1292.)

(210 ILCS 5/10g) (from Ch. 111 1/2, par. 157-8.10g)
Sec. 10g. Notice of administrative actions; hearing procedures.
(a) Notice of all administrative actions taken under this Act shall be effected by registered mail, certified mail, or personal service and shall set forth the particular reasons for the proposed action and provide the applicant or licensee with an opportunity to request a hearing. If a hearing request is not received within 10 days, the right to a hearing is waived.
(b) The procedure governing hearings authorized by this Section shall be in accordance with rules promulgated by the Department consistent with this Act. A hearing shall be conducted by the Director or by an individual designated in writing by the Director as hearing officer. A full and complete record shall be kept of all proceedings, including notice of hearing, complaint, and all other documents in the nature of pleadings, written motions filed in the proceedings, and the report and orders of the Director and hearing officer. All testimony shall be reported but need not be transcribed unless the decision is appealed pursuant to Section 11 of this Act. A copy or copies of the transcript may be obtained by any interested party on payment of the cost of preparing such copy or copies.
(c) The Director or hearing officer shall, upon his own motion or on the written request of any party to the proceeding, issue subpoenas requiring the attendance and testimony of witnesses and subpoenas duces tecum requiring the production of books, papers, records or memoranda. The fees of witnesses for attendance and travel shall be the same as the fees of witnesses before any circuit court of this State. Such fees shall be paid when the witness is excused from further attendance. When the witness is subpoenaed at the instance of the Director or hearing officer, such fees shall be paid in the same manner as other expenses of the Department. When the witness is subpoenaed at the instance of any other party to a proceeding, the Department may require that the cost of service of the subpoena or subpoena duces tecum and the fee of the witness be borne by the party at whose instance the witness is summoned. In such case, the Department, in its discretion, may require a deposit to cover the cost of such service and witness fees. A subpoena or subpoena duces tecum issued under this Section shall be served in the same manner as a subpoena issued by a court.
(d) Any circuit court of this State, upon the application of the Director or the application of any other party to the proceeding, may, in its discretion, compel the attendance of witnesses, the production of books, papers, records or memoranda, and the giving of testimony before the Director or hearing officer conducting an investigation or holding a hearing authorized by this Act, by an attachment for contempt, or otherwise, in the same manner as production of evidence may be compelled before the court.
(e) The Director or hearing officer, or any party in a hearing before the Department, may cause the deposition of witnesses within the State to be taken in the manner prescribed by law for depositions in civil actions in courts of this State, and may compel the attendance of witnesses and the production of books, papers, records or memoranda.
(f) The Director or Hearing Officer shall make findings of fact in such hearing and the Director shall render his decision within 60 days after the termination or waiving of the hearing unless additional time is required by him for a proper disposition of the matter. When the hearing has been conducted by a hearing officer, the Director shall review the record and findings of fact before rendering a decision. A copy of the findings of fact and decision of the Director shall be served upon the applicant or licensee in person, by registered mail, or by certified mail in the same manner as the service of the notice of hearing. The decision denying, suspending, or revoking a license shall become final 35 days after it is mailed or served, unless the applicant or licensee, within the 35-day period, petitions for review pursuant to Section 11 of this Act.
(Source: P.A. 86-1292.)

(210 ILCS 5/11) (from Ch. 111 1/2, par. 157-8.11)
Sec. 11. Whenever the Department refuses to grant, or revokes or suspends a license to open, conduct or maintain an ambulatory surgical treatment center, the applicant or licensee may have such decision judicially reviewed. The provisions of the Administrative Review Law and the rules adopted pursuant thereto shall apply to and govern all proceedings for the judicial review of final administrative decisions of the Department hereunder. The term "administrative decisions" is defined as in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 82-783.)

(210 ILCS 5/12) (from Ch. 111 1/2, par. 157-8.12)
Sec. 12. Any person opening, conducting or maintaining an ambulatory surgical treatment center without a license issued pursuant to this Act shall be guilty of a business offense punishable by a fine of $10,000 and each day's violation shall constitute a separate offense. Any person opening, conducting or maintaining an ambulatory surgical treatment center who violates any other provision of this Act shall be guilty of a business offense punishable by a fine of not more than $10,000.
(Source: P.A. 81-224.)

(210 ILCS 5/13) (from Ch. 111 1/2, par. 157-8.13)
Sec. 13.
The operation or maintenance of an ambulatory surgical treatment center in violation of this Act or of the Rules and Regulations promulgated by the Department is declared a public nuisance inimical to the public welfare. The Director of the Department, in the name of the People of the State, through the Attorney General or the State's Attorney of the county in which the violation occurs, may, in addition to other remedies herein provided, bring action for an injunction to restrain such violation or to enjoin the future operation or maintenance of any such ambulatory surgical treatment center.
(Source: P.A. 78-227.)

(210 ILCS 5/14) (from Ch. 111 1/2, par. 157-8.14)
Sec. 14. The Governor shall appoint an Ambulatory Surgical Treatment Center Licensing Board composed of 12 persons. Four members shall be practicing physicians; one member shall be a practicing podiatric physician; one member shall be a dentist who has been licensed to perform oral surgery; one member shall be an Illinois registered professional nurse who is employed in an ambulatory surgical treatment center; one member shall be a person actively engaged in the supervision or administration of a health facility; and 4 members shall represent the general public and shall have no personal economic interest in any institution, place or building licensed pursuant to this Act. In making Board appointments, the Governor shall give consideration to recommendations made through the Director by appropriate professional organizations.
Each member shall hold office for a term of 3 years and the terms of office of the members first taking office shall expire, as designated at the time of appointment, 3 at the end of the first year, 3 at the end of the second year, and 6 at the end of the third year, after the date of appointment. The term of office of each original appointee shall commence October 1, 1973; and the term of office of each successor shall commence on October 1 of the year in which his predecessor's term expires. Any member appointed to fill a vacancy occurring prior to the expiration of the term for which his predecessor was appointed shall be appointed for the remainder of such term. Board members, while serving on business of the Board shall receive actual and necessary travel and subsistence expenses while so serving away from their places of residence. The Board shall meet as frequently as the Director deems necessary, but not less than once a year. Upon request of 3 or more members, the Director shall call a meeting of the Board.
The Board shall advise and consult with the Department in the administration of this Act, provided that no rule shall be adopted by the Department concerning the operation of ambulatory surgical treatment centers licensed under this Act which has not had prior approval of the Ambulatory Surgical Treatment Center Licensing Board. The Department shall submit a final draft of all rules to the Board for review and approval. The final draft rules shall be placed upon the agenda of a scheduled Board meeting which shall be called within 90 days of the submission of such rules. If the Board takes no action on the final draft rules within the 90-day period, the rules shall be considered approved and the Department may proceed with their promulgation in conformance with the Illinois Administrative Procedure Act. If the final draft rules are approved by virtue of the Board's failure to act, the Department shall afford any member of the Board 10 days within which to comment upon such rules. In the event of a rule promulgation without approval of the Board, the Department shall allow the Board an ex post facto opportunity to discuss such rule following its adoption.
(Source: P.A. 98-214, eff. 8-9-13.)

(210 ILCS 5/15) (from Ch. 111 1/2, par. 157-8.15)
Sec. 15.
If any provision of this Act or the application thereof to any person or circumstance shall be held invalid, such invalidity shall not affect the provisions or application of this Act which can be given effect without the invalid provision or application, and to this end the provisions of the Act are declared to be severable.
(Source: P.A. 78-227)

(210 ILCS 5/16) (from Ch. 111 1/2, par. 157-8.16)
Sec. 16. This Act shall take effect upon its becoming a law.
(Source: P.A. 78-227.)



210 ILCS 9/ - Assisted Living and Shared Housing Act.

(210 ILCS 9/1)
Sec. 1. Short title. This Act may be cited as the Assisted Living and Shared Housing Act.
(Source: P.A. 91-656, eff. 1-1-01.)

(210 ILCS 9/5)
Sec. 5. Legislative purpose. The purpose of this Act is to permit the development and availability of assisted living establishments and shared housing establishments based on a social model that promotes the dignity, individuality, privacy, independence, autonomy, and decision-making ability and the right to negotiated risk of those persons; to provide for the health, safety, and welfare of those residents residing in assisted living and shared housing establishments in this State; to promote continuous quality improvement in assisted living; and to encourage the development of innovative and affordable assisted living establishments and shared housing with service establishments for elderly persons of all income levels. It is the public policy of this State that assisted living is an important part of the continuum of long term care. In support of the goal of aging in place within the parameters established by this Act, assisted living and shared housing establishments shall be operated as residential environments with supportive services designed to meet the individual resident's changing needs and preferences. The residential environment shall be designed to encourage family and community involvement. The services available to residents, either directly or through contracts or agreements, are intended to help residents remain as independent as possible. Assisted living, which promotes resident choice, autonomy, and decision making, should be based on a contract model designed to result in a negotiated agreement between the resident or the resident's representative and the provider, clearly identifying the services to be provided. This model assumes that residents are able to direct services provided for them and will designate a representative to direct these services if they themselves are unable to do so. This model supports the principle that there is an acceptable balance between consumer protection and resident willingness to accept risk and that most consumers are competent to make their own judgments about the services they are obtaining. Regulation of assisted living establishments and shared housing establishments must be sufficiently flexible to allow residents to age in place within the parameters of this Act. The administration of this Act and services provided must therefore ensure that the residents have the rights and responsibilities to direct the scope of services they receive and to make individual choices based on their needs and preferences. These establishments shall be operated in a manner that provides the least restrictive and most homelike environment and that promotes independence, autonomy, individuality, privacy, dignity, and the right to negotiated risk in residential surroundings. It is not the intent of the State that establishments licensed under this Act be used as halfway houses for alcohol and substance abusers.
(Source: P.A. 91-656, eff. 1-1-01.)

(210 ILCS 9/10)
Sec. 10. Definitions. For purposes of this Act:
"Activities of daily living" means eating, dressing, bathing, toileting, transferring, or personal hygiene.
"Assisted living establishment" or "establishment" means a home, building, residence, or any other place where sleeping accommodations are provided for at least 3 unrelated adults, at least 80% of whom are 55 years of age or older and where the following are provided consistent with the purposes of this Act:
(1) services consistent with a social model that is

based on the premise that the resident's unit in assisted living and shared housing is his or her own home;

(2) community-based residential care for persons who

need assistance with activities of daily living, including personal, supportive, and intermittent health-related services available 24 hours per day, if needed, to meet the scheduled and unscheduled needs of a resident;

(3) mandatory services, whether provided directly by

the establishment or by another entity arranged for by the establishment, with the consent of the resident or resident's representative; and

(4) a physical environment that is a homelike setting

that includes the following and such other elements as established by the Department: individual living units each of which shall accommodate small kitchen appliances and contain private bathing, washing, and toilet facilities, or private washing and toilet facilities with a common bathing room readily accessible to each resident. Units shall be maintained for single occupancy except in cases in which 2 residents choose to share a unit. Sufficient common space shall exist to permit individual and group activities.

"Assisted living establishment" or "establishment" does not mean any of the following:
(1) A home, institution, or similar place operated

by the federal government or the State of Illinois.

(2) A long term care facility licensed under the

Nursing Home Care Act, a facility licensed under the Specialized Mental Health Rehabilitation Act of 2013, a facility licensed under the ID/DD Community Care Act, or a facility licensed under the MC/DD Act. However, a facility licensed under any of those Acts may convert distinct parts of the facility to assisted living. If the facility elects to do so, the facility shall retain the Certificate of Need for its nursing and sheltered care beds that were converted.

(3) A hospital, sanitarium, or other institution, the

principal activity or business of which is the diagnosis, care, and treatment of human illness and that is required to be licensed under the Hospital Licensing Act.

(4) A facility for child care as defined in the Child

Care Act of 1969.

(5) A community living facility as defined in the

Community Living Facilities Licensing Act.

(6) A nursing home or sanitarium operated solely by

and for persons who rely exclusively upon treatment by spiritual means through prayer in accordance with the creed or tenants of a well-recognized church or religious denomination.

(7) A facility licensed by the Department of Human

Services as a community-integrated living arrangement as defined in the Community-Integrated Living Arrangements Licensure and Certification Act.

(8) A supportive residence licensed under the

Supportive Residences Licensing Act.

(9) The portion of a life care facility as defined in

the Life Care Facilities Act not licensed as an assisted living establishment under this Act; a life care facility may apply under this Act to convert sections of the community to assisted living.

(10) A free-standing hospice facility licensed under

the Hospice Program Licensing Act.

(11) A shared housing establishment.
(12) A supportive living facility as described in

Section 5-5.01a of the Illinois Public Aid Code.

"Department" means the Department of Public Health.
"Director" means the Director of Public Health.
"Emergency situation" means imminent danger of death or serious physical harm to a resident of an establishment.
"License" means any of the following types of licenses issued to an applicant or licensee by the Department:
(1) "Probationary license" means a license issued to

an applicant or licensee that has not held a license under this Act prior to its application or pursuant to a license transfer in accordance with Section 50 of this Act.

(2) "Regular license" means a license issued by the

Department to an applicant or licensee that is in substantial compliance with this Act and any rules promulgated under this Act.

"Licensee" means a person, agency, association, corporation, partnership, or organization that has been issued a license to operate an assisted living or shared housing establishment.
"Licensed health care professional" means a registered professional nurse, an advanced practice registered nurse, a physician assistant, and a licensed practical nurse.
"Mandatory services" include the following:
(1) 3 meals per day available to the residents

prepared by the establishment or an outside contractor;

(2) housekeeping services including, but not limited

to, vacuuming, dusting, and cleaning the resident's unit;

(3) personal laundry and linen services available to

the residents provided or arranged for by the establishment;

(4) security provided 24 hours each day including,

but not limited to, locked entrances or building or contract security personnel;

(5) an emergency communication response system, which

is a procedure in place 24 hours each day by which a resident can notify building management, an emergency response vendor, or others able to respond to his or her need for assistance; and

(6) assistance with activities of daily living as

required by each resident.

"Negotiated risk" is the process by which a resident, or his or her representative, may formally negotiate with providers what risks each are willing and unwilling to assume in service provision and the resident's living environment. The provider assures that the resident and the resident's representative, if any, are informed of the risks of these decisions and of the potential consequences of assuming these risks.
"Owner" means the individual, partnership, corporation, association, or other person who owns an assisted living or shared housing establishment. In the event an assisted living or shared housing establishment is operated by a person who leases or manages the physical plant, which is owned by another person, "owner" means the person who operates the assisted living or shared housing establishment, except that if the person who owns the physical plant is an affiliate of the person who operates the assisted living or shared housing establishment and has significant control over the day to day operations of the assisted living or shared housing establishment, the person who owns the physical plant shall incur jointly and severally with the owner all liabilities imposed on an owner under this Act.
"Physician" means a person licensed under the Medical Practice Act of 1987 to practice medicine in all of its branches.
"Resident" means a person residing in an assisted living or shared housing establishment.
"Resident's representative" means a person, other than the owner, agent, or employee of an establishment or of the health care provider unless related to the resident, designated in writing by a resident to be his or her representative. This designation may be accomplished through the Illinois Power of Attorney Act, pursuant to the guardianship process under the Probate Act of 1975, or pursuant to an executed designation of representative form specified by the Department.
"Self" means the individual or the individual's designated representative.
"Shared housing establishment" or "establishment" means a publicly or privately operated free-standing residence for 16 or fewer persons, at least 80% of whom are 55 years of age or older and who are unrelated to the owners and one manager of the residence, where the following are provided:
(1) services consistent with a social model that is

based on the premise that the resident's unit is his or her own home;

(2) community-based residential care for persons who

need assistance with activities of daily living, including housing and personal, supportive, and intermittent health-related services available 24 hours per day, if needed, to meet the scheduled and unscheduled needs of a resident; and

(3) mandatory services, whether provided directly by

the establishment or by another entity arranged for by the establishment, with the consent of the resident or the resident's representative.

"Shared housing establishment" or "establishment" does not mean any of the following:
(1) A home, institution, or similar place operated by

the federal government or the State of Illinois.

(2) A long term care facility licensed under the

Nursing Home Care Act, a facility licensed under the Specialized Mental Health Rehabilitation Act of 2013, a facility licensed under the ID/DD Community Care Act, or a facility licensed under the MC/DD Act. A facility licensed under any of those Acts may, however, convert sections of the facility to assisted living. If the facility elects to do so, the facility shall retain the Certificate of Need for its nursing beds that were converted.

(3) A hospital, sanitarium, or other institution, the

principal activity or business of which is the diagnosis, care, and treatment of human illness and that is required to be licensed under the Hospital Licensing Act.

(4) A facility for child care as defined in the Child

Care Act of 1969.

(5) A community living facility as defined in the

Community Living Facilities Licensing Act.

(6) A nursing home or sanitarium operated solely by

and for persons who rely exclusively upon treatment by spiritual means through prayer in accordance with the creed or tenants of a well-recognized church or religious denomination.

(7) A facility licensed by the Department of Human

Services as a community-integrated living arrangement as defined in the Community-Integrated Living Arrangements Licensure and Certification Act.

(8) A supportive residence licensed under the

Supportive Residences Licensing Act.

(9) A life care facility as defined in the Life Care

Facilities Act; a life care facility may apply under this Act to convert sections of the community to assisted living.

(10) A free-standing hospice facility licensed under

the Hospice Program Licensing Act.

(11) An assisted living establishment.
(12) A supportive living facility as described in

Section 5-5.01a of the Illinois Public Aid Code.

"Total assistance" means that staff or another individual performs the entire activity of daily living without participation by the resident.
(Source: P.A. 99-180, eff. 7-29-15; 100-513, eff. 1-1-18.)

(210 ILCS 9/15)
Sec. 15. Assessment and service plan requirements. Prior to admission to any establishment covered by this Act, a comprehensive assessment that includes an evaluation of the prospective resident's physical, cognitive, and psychosocial condition shall be completed. At least annually, a comprehensive assessment shall be completed, and upon identification of a significant change in the resident's condition, the resident shall be reassessed. The Department may by rule specify circumstances under which more frequent assessments of skin integrity and nutritional status shall be required. The comprehensive assessment shall be completed by a physician. Based on the assessment, a written service plan shall be developed and mutually agreed upon by the provider and the resident. The service plan, which shall be reviewed annually, or more often as the resident's condition, preferences, or service needs change, shall serve as a basis for the service delivery contract between the provider and the resident. Based on the assessment, the service plan may provide for the disconnection or removal of any appliance.
(Source: P.A. 91-656, eff. 1-1-01.)

(210 ILCS 9/20)
Sec. 20. Construction and operating standards. The Department shall prescribe minimum standards for establishments. These standards shall include:
(1) the location and construction of the

establishment, including plumbing, heating, lighting, ventilation, and other physical conditions which shall ensure the health, safety, and comfort of residents and their protection from fire hazards; these standards shall include, at a minimum, compliance with the residential board and care occupancies chapter of the National Fire Protection Association's Life Safety Code, local and State building codes for the building type, and accessibility standards of the Americans with Disabilities Act;

(2) the number and qualifications of all personnel

having responsibility for any part of the services provided for residents;

(3) all sanitary conditions within the establishment

and its surroundings, including water supply, sewage disposal, food handling, infection control, and general hygiene, which shall ensure the health and comfort of residents;

(4) a program for adequate maintenance of physical

plant and equipment;

(5) adequate accommodations, staff, and services for

the number and types of residents for whom the establishment is licensed;

(6) the development of evacuation and other

appropriate safety plans for use during weather, health, fire, physical plant, environmental, and national defense emergencies; and

(7) the maintenance of minimum financial and other

resources necessary to meet the standards established under this Section and to operate the establishment in accordance with this Act.

(Source: P.A. 96-975, eff. 7-2-10.)

(210 ILCS 9/25)
Sec. 25. License requirement. No person may establish, operate, maintain, or offer an establishment as an assisted living establishment or shared housing establishment as defined by the Act within this State unless and until he or she obtains a valid license, which remains unsuspended, unrevoked, and unexpired. No public official, agent, or employee may place any person in, or recommend that any person be placed in, or directly or indirectly cause any person to be placed in any establishment that meets the definition under this Act that is being operated without a valid license. No public official, agent, or employee may place the name of an unlicensed establishment that is required to be licensed under this Act on a list of programs. An entity that operates as an assisted living or shared housing establishment as defined by this Act without a license shall be subject to the provisions, including penalties, of the Nursing Home Care Act. No entity shall use in its name or advertise "assisted living" unless licensed as an assisted living establishment under this Act or as a shelter care facility under the Nursing Home Care Act that also meets the definition of an assisted living establishment under this Act, except a shared housing establishment licensed under this Act may advertise assisted living services.
(Source: P.A. 93-141, eff. 7-10-03.)

(210 ILCS 9/30)
Sec. 30. Licensing.
(a) The Department shall establish by rule forms, procedures, and fees for the annual licensing of assisted living and shared housing establishments; shall establish and enforce sanctions and penalties for operating in violation of this Act, as provided in Section 135 of this Act and rules adopted under Section 110 of this Act. The Department shall conduct an annual on-site review for each establishment covered by this Act, which shall include, but not be limited to, compliance with this Act and rules adopted hereunder, focus on solving resident issues and concerns, and the quality improvement process implemented by the establishment to address resident issues. The quality improvement process implemented by the establishment must benchmark performance, be customer centered, be data driven, and focus on resident satisfaction.
(b) An establishment shall provide the following information to the Department to be considered for licensure:
(1) the business name, street address, mailing

address, and telephone number of the establishment;

(2) the name and mailing address of the owner or

owners of the establishment and if the owner or owners are not natural persons, identification of the type of business entity of the owners, and the names and addresses of the officers and members of the governing body, or comparable persons for partnerships, limited liability companies, or other types of business organizations;

(3) financial information, content and form to be

determined by rules which may provide different standards for assisted living establishments and shared housing establishments, establishing that the project is financially feasible;

(4) the name and mailing address of the managing

agent of the establishment, whether hired under a management agreement or lease agreement, if different from the owner or owners, and the name of the full-time director;

(5) verification that the establishment has entered

or will enter into a service delivery contract as provided in Section 90, as required under this Act, with each resident or resident's representative;

(6) the name and address of at least one natural

person who shall be responsible for dealing with the Department on all matters provided for in this Act, on whom personal service of all notices and orders shall be made, and who shall be authorized to accept service on behalf of the owner or owners and the managing agent. Notwithstanding a contrary provision of the Code of Civil Procedure, personal service on the person identified pursuant to this subsection shall be considered service on the owner or owners and the managing agent, and it shall not be a defense to any action that personal service was not made on each individual or entity;

(7) the signature of the authorized representative of

the owner or owners;

(8) proof of an ongoing quality improvement program

in accordance with rules adopted by the Department;

(9) information about the number and types of units,

the maximum census, and the services to be provided at the establishment, proof of compliance with applicable State and local residential standards, and a copy of the standard contract offered to residents;

(10) documentation of adequate liability insurance;

and

(11) other information necessary to determine the

identity and qualifications of an applicant or licensee to operate an establishment in accordance with this Act as required by the Department by rule.

(c) The information in the statement of ownership shall be public information and shall be available from the Department.
(Source: P.A. 96-975, eff. 7-2-10.)

(210 ILCS 9/32)
Sec. 32. Floating license. An establishment (i) in which 80% of the residents are at least 55 years of age or older, (ii) that is operated as housing for the elderly, and (iii) that meets the construction and operating standards contained in Section 20 of this Act may request a floating license for any number of individual living units within the establishment up to, but not including, total capacity. An establishment requesting a floating license must specify the number of individual living units within the establishment to be licensed. Living units designated by the establishment as a licensed living unit shall, for the purposes of this Section, be referred to as a licensed living unit. An establishment utilizing a floating license must have staff adequate to meet the scheduled and unscheduled needs of the residents residing in licensed living units within the establishment. All staff providing services to licensed living units must meet the requirements of this Act and its rules. A living unit may only be designated as a licensed unit if the living unit and the living unit's resident meet the requirements of this Act and its rules. All mandatory services must be made available to residents of licensed living units, and residents of licensed living units may receive any optional services permitted under the establishment's license. Establishments may only provide services under this Act in the individual living units designated as licensed units. Designation as a licensed unit may be temporary to accommodate a resident's changing needs without requiring the resident to move.
An establishment with a floating license must keep a current written list of those units designated under the floating license. If a resident elects to receive services in a unit that is not licensed and the unit qualifies for licensure, the establishment must notify the resident that the unit must be licensed and the requirements of this Act must be met before services can be provided to residents in that unit. Upon the initiation of an initial licensing inspection, annual inspection, or complaint investigation, the establishment shall provide to the Department a list of the units designated under the floating license in which residents are receiving services subject to this Act.
(Source: P.A. 93-141, eff. 7-10-03.)

(210 ILCS 9/35)
Sec. 35. Issuance of license.
(a) Upon receipt and review of an application for a license and review of the applicant establishment, the Director may issue a license if he or she finds:
(1) that the individual applicant, or the

corporation, partnership, or other entity if the applicant is not an individual, is a person responsible and suitable to operate or to direct or participate in the operation of an establishment by virtue of financial capacity, appropriate business or professional experience, a record of lawful compliance with lawful orders of the Department and lack of revocation of a license issued under this Act, the Nursing Home Care Act, the Specialized Mental Health Rehabilitation Act of 2013, the ID/DD Community Care Act, or the MC/DD Act during the previous 5 years;

(2) that the establishment is under the supervision

of a full-time director who is at least 21 years of age and has a high school diploma or equivalent plus either:

(A) 2 years of management experience or 2 years

of experience in positions of progressive responsibility in health care, housing with services, or adult day care or providing similar services to the elderly; or

(B) 2 years of management experience or 2 years

of experience in positions of progressive responsibility in hospitality and training in health care and housing with services management as defined by rule;

(3) that the establishment has staff sufficient in

number with qualifications, adequate skills, education, and experience to meet the 24 hour scheduled and unscheduled needs of residents and who participate in ongoing training to serve the resident population;

(4) that all employees who are subject to the Health

Care Worker Background Check Act meet the requirements of that Act;

(5) that the applicant is in substantial compliance

with this Act and such other requirements for a license as the Department by rule may establish under this Act;

(6) that the applicant pays all required fees;
(7) that the applicant has provided to the Department

an accurate disclosure document in accordance with the Alzheimer's Disease and Related Dementias Special Care Disclosure Act and in substantial compliance with Section 150 of this Act.

In addition to any other requirements set forth in this Act, as a condition of licensure under this Act, the director of an establishment must participate in at least 20 hours of training every 2 years to assist him or her in better meeting the needs of the residents of the establishment and managing the operation of the establishment.
Any license issued by the Director shall state the physical location of the establishment, the date the license was issued, and the expiration date. All licenses shall be valid for one year, except as provided in Sections 40 and 45. Each license shall be issued only for the premises and persons named in the application, and shall not be transferable or assignable.
(Source: P.A. 98-104, eff. 7-22-13; 99-180, eff. 7-29-15.)

(210 ILCS 9/40)
Sec. 40. Probationary licenses. If the applicant has not been previously licensed under this Act or if the establishment is not in operation at the time the application is made and if the Department determines that the applicant meets the licensure requirements of this Act, the Department shall issue a probationary license. A probationary license shall be valid for 120 days unless sooner suspended or revoked. Within 30 days prior to the termination of a probationary license, the Department shall fully and completely review the establishment and, if the establishment meets the applicable requirements for licensure, shall issue a license. If the Department finds that the establishment does not meet the requirements for licensure, but has made substantial progress toward meeting those requirements, the license may be renewed once for a period not to exceed 120 days from the expiration date of the initial probationary license.
(Source: P.A. 93-1003, eff. 8-23-04.)

(210 ILCS 9/45)
Sec. 45. Renewal of licenses. At least 120 days, but not more than 150 days prior to license expiration, the licensee shall submit an application for renewal of the license in such form and containing such information as the Department requires. If the application is approved, and if the licensee (i) has not committed a Type 1 violation in the preceding 24 months, (ii) has not committed a Type 2 violation in the preceding 24 months, (iii) has not had an inspection, review, or evaluation that resulted in a finding of 10 or more Type 3 violations in the preceding 24 months, and (iv) has not admitted or retained a resident in violation of Section 75 of this Act in the preceding 24 months, the Department may renew the license for an additional period of 2 years at the request of the licensee. If a licensee whose license has been renewed for 2 years under this Section subsequently fails to meet any of the conditions set forth in items (i), (ii), and (iii), then, in addition to any other sanctions that the Department may impose under this Act, the Department shall revoke the 2-year license and replace it with a one-year license until the licensee again meets all of the conditions set forth in items (i), (ii), and (iii). If appropriate, the renewal application shall not be approved unless the applicant has provided to the Department an accurate disclosure document in accordance with the Alzheimer's Disease and Related Dementias Special Care Disclosure Act. If the application for renewal is not timely filed, the Department shall so inform the licensee.
(Source: P.A. 96-990, eff. 7-2-10; 96-1275, eff. 7-26-10; 97-333, eff. 8-12-11.)

(210 ILCS 9/50)
Sec. 50. Transfer of ownership.
(a) Whenever ownership of an establishment is transferred from the person named in the license to any other person, the transferee must obtain a new probationary license. The transferee shall notify the Department of the transfer and apply for a new license at least 30 days prior to final transfer.
(b) The transferor shall notify the Department at least 30 days prior to final transfer. The transferor shall remain responsible for the operation of the establishment until such time as a license is issued to the transferee.
(Source: P.A. 91-656, eff. 1-1-01.)

(210 ILCS 9/55)
Sec. 55. Grounds for denial of a license. An application for a license may be denied for any of the following reasons:
(1) failure to meet any of the standards set forth in

this Act or by rules adopted by the Department under this Act;

(2) conviction of the applicant, or if the applicant

is a firm, partnership, or association, of any of its members, or if a corporation, the conviction of the corporation or any of its officers or stockholders, or of the person designated to manage or supervise the establishment, of a felony or of 2 or more misdemeanors involving moral turpitude during the previous 5 years as shown by a certified copy of the record of the court of conviction;

(3) personnel insufficient in number or unqualified

by training or experience to properly care for the residents;

(4) insufficient financial or other resources to

operate and conduct the establishment in accordance with standards adopted by the Department under this Act;

(5) revocation of a license during the previous 5

years, if such prior license was issued to the individual applicant, a controlling owner or controlling combination of owners of the applicant; or any affiliate of the individual applicant or controlling owner of the applicant and such individual applicant, controlling owner of the applicant or affiliate of the applicant was a controlling owner of the prior license; provided, however, that the denial of an application for a license pursuant to this Section must be supported by evidence that the prior revocation renders the applicant unqualified or incapable of meeting or maintaining an establishment in accordance with the standards and rules adopted by the Department under this Act; or

(6) the establishment is not under the direct

supervision of a full-time director, as defined by rule.

The Department shall deny an application for a license if 6 months after submitting its initial application the applicant has not provided the Department with all of the information required for review and approval or the applicant is not actively pursuing the processing of its application. In addition, the Department shall determine whether the applicant has violated any provision of the Nursing Home Care Act, the Specialized Mental Health Rehabilitation Act of 2013, the ID/DD Community Care Act, or the MC/DD Act.
(Source: P.A. 98-104, eff. 7-22-13; 99-180, eff. 7-29-15.)

(210 ILCS 9/60)
Sec. 60. Notice of denial; request for hearing; hearing.
(a) Immediately upon the denial of any application or reapplication for a license under this Act, the Department shall notify the applicant in writing. Notice of denial shall include a clear and concise statement of the violations of this Act on which the denial is based and notice of the opportunity for a hearing. If the applicant or licensee wishes to contest the denial of a license, it shall provide written notice to the Department of a request for a hearing within 10 days after receipt of the notice of denial. The Department shall commence a hearing under this Section.
(b) A request for a hearing by aggrieved persons shall be taken to the Department as follows:
(1) Upon the receipt of a request in writing for a

hearing, the Director or a person designated in writing by the Director to act as a hearing officer shall conduct a hearing to review the decision.

(2) Before the hearing is held notice of the hearing

shall be sent by the Department to the person making the request for the hearing and to the person making the decision which is being reviewed. In the notice the Department shall specify the date, time, and place of the hearing, which shall be held not less than 10 days after the notice is mailed or delivered. The notice shall designate the decision being reviewed. The notice may be served by delivering it personally to the parties or their representatives or by mailing it by certified mail to the parties' addresses.

(3) The Department shall commence the hearing within

30 days after the receipt of request for hearing. The hearing shall proceed as expeditiously as practicable, but in all cases shall conclude within 90 days after commencement.

(c) The Director or hearing officer shall permit any party to appear in person and to be represented by counsel at the hearing, at which time the applicant or licensee shall be afforded an opportunity to present all relevant matter in support of his or her position. In the event of the inability of any party or the Department to procure the attendance of witnesses to give testimony or produce books and papers, any party or the Department may take the deposition of witnesses in accordance with the provisions of the laws of this State. All testimony shall be reduced to writing, and all testimony and other evidence introduced at the hearing shall be a part of the record of the hearing.
(d) The Director or hearing officer shall make findings of fact in the hearing, and the Director shall render his or her decision within 30 days after the termination of the hearing, unless additional time not to exceed 90 days is required by him or her for a proper disposition of the matter. When the hearing has been conducted by a hearing officer, the Director shall review the record and findings of fact before rendering a decision. All decisions rendered by the Director shall be binding upon and complied with by the Department, the establishment, or the persons involved in the hearing, as appropriate to each case.
(Source: P.A. 91-656, eff. 1-1-01.)

(210 ILCS 9/65)
Sec. 65. Revocation, suspension, or refusal to renew license.
(a) The Department, after notice to the applicant or licensee, may suspend, revoke, or refuse to renew a license in any case in which the Department finds any of the following:
(1) that there has been a substantial failure to

comply with this Act or the rules promulgated by the Department under this Act;

(2) that there has been a conviction of the licensee,

or of the person designated to manage or supervise the establishment, of a felony or of 2 or more misdemeanors involving moral turpitude during the previous 5 years as shown by a certified copy of the record of the court of conviction;

(3) that the personnel is insufficient in number or

unqualified by training or experience to properly care for the number and type of residents served by the establishment;

(4) that the financial or other resources are

insufficient to conduct and operate the establishment in accordance with standards promulgated by the Department under this Act; or

(5) that the establishment is not under the direct

supervision of a full-time director, as defined by rule.

(b) Notice under this Section shall include a clear and concise statement of the violations on which the nonrenewal or revocation is based, the statute or rule violated, and notice of the opportunity for a hearing under Section 60.
(c) If an establishment desires to contest the nonrenewal or revocation of a license, the establishment shall, within 10 days after receipt of notice under subsection (b) of this Section, notify the Department in writing of its request for a hearing under Section 60. Upon receipt of the request the Department shall send notice to the establishment and hold a hearing as provided under Section 60.
(d) The effective date of nonrenewal or revocation of a license by the Department shall be any of the following:
(1) until otherwise ordered by the circuit court,

revocation is effective on the date set by the Department in the notice of revocation, or upon final action after hearing under Section 60, whichever is later;

(2) until otherwise ordered by the circuit court,

nonrenewal is effective on the date of expiration of any existing license, or upon final action after hearing under Section 60, whichever is later; however, a license shall not be deemed to have expired if the Department fails to timely respond to a timely request for renewal under this Act or for a hearing to contest nonrenewal; or

(3) the Department may extend the effective date of

license revocation or expiration in any case in order to permit orderly removal and relocation of residents.

(e) The Department may refuse to issue or may suspend the license of any person who fails to file a return, or to pay the tax, penalty or interest shown in a filed return, or to pay any final assessment of tax, penalty or interest, as required by any tax Act administered by the Illinois Department of Revenue, until such time as the requirements of any such tax Act are satisfied.
(Source: P.A. 91-656, eff. 1-1-01.)

(210 ILCS 9/70)
Sec. 70. Service requirements. An establishment must provide all mandatory services and may provide optional services, including medication reminders, supervision of self-administered medication and medication administration as defined by this Section and nonmedical services defined by rule, whether provided directly by the establishment or by another entity arranged for by the establishment with the consent of the resident or the resident's representative.
For the purposes of this Section, "medication reminders" means reminding residents to take pre-dispensed, self-administered medication, observing the resident, and documenting whether or not the resident took the medication.
For the purposes of this Section, "supervision of self-administered medication" means assisting the resident with self-administered medication using any combination of the following: reminding residents to take medication, reading the medication label to residents, checking the self-administered medication dosage against the label of the medication, confirming that residents have obtained and are taking the dosage as prescribed, and documenting in writing that the resident has taken (or refused to take) the medication. If residents are physically unable to open the container, the container may be opened for them. Supervision of self-administered medication shall be under the direction of a licensed health care professional.
For the purposes of this Section, "medication administration" refers to a licensed health care professional employed by an establishment engaging in administering insulin and vitamin B-12 injections, oral medications, topical treatments, eye and ear drops, or nitroglycerin patches. Non-licensed staff may not administer any medication.
The Department shall specify by rule procedures for medication reminders, supervision of self-administered medication, and medication administration.
Nothing in this Act shall preclude a physician licensed under the Medical Practice Act of 1987 from providing services within the scope of his or her license to any resident.
(Source: P.A. 96-353, eff. 8-13-09.)

(210 ILCS 9/75)
Sec. 75. Residency Requirements.
(a) No individual shall be accepted for residency or remain in residence if the establishment cannot provide or secure appropriate services, if the individual requires a level of service or type of service for which the establishment is not licensed or which the establishment does not provide, or if the establishment does not have the staff appropriate in numbers and with appropriate skill to provide such services.
(b) Only adults may be accepted for residency.
(c) A person shall not be accepted for residency if:
(1) the person poses a serious threat to himself or

herself or to others;

(2) the person is not able to communicate his or her

needs and no resident representative residing in the establishment, and with a prior relationship to the person, has been appointed to direct the provision of services;

(3) the person requires total assistance with 2 or

more activities of daily living;

(4) the person requires the assistance of more than

one paid caregiver at any given time with an activity of daily living;

(5) the person requires more than minimal assistance

in moving to a safe area in an emergency;

(6) the person has a severe mental illness, which for

the purposes of this Section means a condition that is characterized by the presence of a major mental disorder as classified in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) (American Psychiatric Association, 1994), where the individual is a person with a substantial disability due to mental illness in the areas of self-maintenance, social functioning, activities of community living and work skills, and the disability specified is expected to be present for a period of not less than one year, but does not mean Alzheimer's disease and other forms of dementia based on organic or physical disorders;

(7) the person requires intravenous therapy or

intravenous feedings unless self-administered or administered by a qualified, licensed health care professional;

(8) the person requires gastrostomy feedings unless

self-administered or administered by a licensed health care professional;

(9) the person requires insertion, sterile

irrigation, and replacement of catheter, except for routine maintenance of urinary catheters, unless the catheter care is self-administered or administered by a licensed health care professional;

(10) the person requires sterile wound care unless

care is self-administered or administered by a licensed health care professional;

(11) the person requires sliding scale insulin

administration unless self-performed or administered by a licensed health care professional;

(12) the person is a diabetic requiring routine

insulin injections unless the injections are self-administered or administered by a licensed health care professional;

(13) the person requires treatment of stage 3 or

stage 4 decubitus ulcers or exfoliative dermatitis;

(14) the person requires 5 or more skilled nursing

visits per week for conditions other than those listed in items (13) and (15) of this subsection for a period of 3 consecutive weeks or more except when the course of treatment is expected to extend beyond a 3 week period for rehabilitative purposes and is certified as temporary by a physician; or

(15) other reasons prescribed by the Department by

rule.

(d) A resident with a condition listed in items (1) through (15) of subsection (c) shall have his or her residency terminated.
(e) Residency shall be terminated when services available to the resident in the establishment are no longer adequate to meet the needs of the resident. This provision shall not be interpreted as limiting the authority of the Department to require the residency termination of individuals.
(f) Subsection (d) of this Section shall not apply to terminally ill residents who receive or would qualify for hospice care and such care is coordinated by a hospice program licensed under the Hospice Program Licensing Act or other licensed health care professional employed by a licensed home health agency and the establishment and all parties agree to the continued residency.
(g) Items (3), (4), (5), and (9) of subsection (c) shall not apply to a quadriplegic, paraplegic, or individual with neuro-muscular diseases, such as muscular dystrophy and multiple sclerosis, or other chronic diseases and conditions as defined by rule if the individual is able to communicate his or her needs and does not require assistance with complex medical problems, and the establishment is able to accommodate the individual's needs. The Department shall prescribe rules pursuant to this Section that address special safety and service needs of these individuals.
(h) For the purposes of items (7) through (10) of subsection (c), a licensed health care professional may not be employed by the owner or operator of the establishment, its parent entity, or any other entity with ownership common to either the owner or operator of the establishment or parent entity, including but not limited to an affiliate of the owner or operator of the establishment. Nothing in this Section is meant to limit a resident's right to choose his or her health care provider.
(i) Subsection (h) is not applicable to residents admitted to an assisted living establishment under a life care contract as defined in the Life Care Facilities Act if the life care facility has both an assisted living establishment and a skilled nursing facility. A licensed health care professional providing health-related or supportive services at a life care assisted living or shared housing establishment must be employed by an entity licensed by the Department under the Nursing Home Care Act or the Home Health, Home Services, and Home Nursing Agency Licensing Act.
(Source: P.A. 99-143, eff. 7-27-15.)

(210 ILCS 9/76)
Sec. 76. Vaccinations.
(a) Before a prospective resident's admission to an assisted living establishment or shared housing establishment that does not provide medication administration as an optional service, the establishment shall advise the prospective resident to consult a physician to determine whether the prospective resident should obtain a vaccination against pneumococcal pneumonia or influenza, or both.
(b) An assisted living establishment or shared housing establishment that provides medication administration as an optional service shall annually administer or arrange for administration of a vaccination against influenza to each resident, in accordance with the recommendations of the Advisory Committee on Immunization Practices of the Centers for Disease Control and Prevention that are most recent to the time of vaccination, unless the vaccination is medically contraindicated or the resident has refused the vaccine. Influenza vaccinations for all residents age 65 or over shall be completed by November 30 of each year or as soon as practicable if vaccine supplies are not available before November 1. Residents admitted after November 30, during the flu season, and until February 1 shall, as medically appropriate, receive an influenza vaccination prior to or upon admission or as soon as practicable if vaccine supplies are not available at the time of the admission, unless the vaccine is medically contraindicated or the resident has refused the vaccine. In the event that the Advisory Committee on Immunization Practices of the Centers for Disease Control and Prevention determines that dates of administration other than those stated in this Section are optimal to protect the health of residents, the Department is authorized to adopt rules to require vaccinations at those times rather than the times stated in this Section. An establishment shall document in the resident's medication record that an annual vaccination against influenza was administered, arranged, refused, or medically contraindicated.
An assisted living establishment or shared housing establishment that provides medication administration as an optional service shall administer or arrange for administration of a pneumococcal vaccination to each resident who is age 65 or over, in accordance with the recommendations of the Advisory Committee on Immunization Practices of the Centers for Disease Control and Prevention, who has not received this immunization prior to or upon admission to the establishment, unless the resident refuses the offer for vaccination or the vaccination is medically contraindicated. An establishment shall document in each resident's medication record that a vaccination against pneumococcal pneumonia was offered and administered, arranged, refused, or medically contraindicated.
(Source: P.A. 93-1003, eff. 8-23-04; 94-429, eff. 8-2-05.)

(210 ILCS 9/80)
Sec. 80. Involuntary termination of residency.
(a) Residency shall be involuntarily terminated only for the following reasons:
(1) as provided in Section 75 of this Act;
(2) nonpayment of contracted charges after the

resident and the resident's representative have received a minimum of 30-days written notice of the delinquency and the resident or the resident's representative has had at least 15 days to cure the delinquency; or

(3) failure to execute a service delivery contract or

to substantially comply with its terms and conditions, failure to comply with the assessment requirements contained in Section 15, or failure to substantially comply with the terms and conditions of the lease agreement.

(b) A 30 day written notice of residency termination shall be provided to the resident, the resident's representative, or both, and the long term care ombudsman, which shall include the reason for the pending action, the date of the proposed move, and a notice, the content and form to be set forth by rule, of the resident's right to appeal, the steps that the resident or the resident's representative must take to initiate an appeal, and a statement of the resident's right to continue to reside in the establishment until a decision is rendered. The notice shall include a toll free telephone number to initiate an appeal and a written hearing request form, together with a postage paid, pre-addressed envelope to the Department. If the resident or the resident's representative, if any, cannot read English, the notice must be provided in a language the individual receiving the notice can read or the establishment must provide a translator who has been trained to assist the resident or the resident's representative in the appeal process. In emergency situations as defined in Section 10 of this Act, the 30-day provision of the written notice may be waived.
(c) The establishment shall attempt to resolve with the resident or the resident's representative, if any, circumstances that if not remedied have the potential of resulting in an involuntary termination of residency and shall document those efforts in the resident's file. This action may occur prior to or during the 30 day notice period, but must occur prior to the termination of the residency. In emergency situations as defined in Section 10 of this Act, the requirements of this subsection may be waived.
(d) A request for a hearing shall stay an involuntary termination of residency until a decision has been rendered by the Department, according to a process adopted by rule. During this time period, the establishment may not terminate or reduce any service for the purpose of making it more difficult or impossible for the resident to remain in the establishment.
(e) The establishment shall offer the resident and the resident's representative, if any, residency termination and relocation assistance including information on available alternative placement. Residents shall be involved in planning the move and shall choose among the available alternative placements except when an emergency situation makes prior resident involvement impossible. Emergency placements are deemed temporary until the resident's input can be sought in the final placement decision. No resident shall be forced to remain in a temporary or permanent placement.
(f) The Department may offer assistance to the establishment and the resident in the preparation of residency termination and relocation plans to assure safe and orderly transition and to protect the resident's health, safety, welfare, and rights. In nonemergencies, and where possible in emergencies, the transition plan shall be designed and implemented in advance of transfer or residency termination.
(Source: P.A. 91-656, eff. 1-1-01.)

(210 ILCS 9/85)
Sec. 85. Contract requirements. No entity may establish, operate, conduct, or maintain an establishment in this State unless a written service delivery contract is executed between the establishment and each resident or resident's representative in accordance with Section 90 and unless the establishment operates in accordance with the terms of the contract. The resident or the resident's representative shall be given a complete copy of the contract and all supporting documents and attachments and any changes whenever changes are made. If the resident does not understand English and if translated documents are not available, the establishment must explain its policies to a responsible relative or friend or another individual who has agreed to communicate the information to the resident.
(Source: P.A. 91-656, eff. 1-1-01.)

(210 ILCS 9/90)
Sec. 90. Contents of service delivery contract. A contract between an establishment and a resident must be entitled "assisted living establishment contract" or "shared housing establishment contract" as applicable, shall be printed in no less than 12 point type, and shall include at least the following elements in the body or through supporting documents or attachments:
(1) the name, street address, and mailing address of

the establishment;

(2) the name and mailing address of the owner or

owners of the establishment and, if the owner or owners are not natural persons, the type of business entity of the owner or owners;

(3) the name and mailing address of the managing

agent of the establishment, whether hired under a management agreement or lease agreement, if the managing agent is different from the owner or owners;

(4) the name and address of at least one natural

person who is authorized to accept service on behalf of the owners and managing agent;

(5) a statement describing the license status of the

establishment and the license status of all providers of health-related or supportive services to a resident under arrangement with the establishment;

(6) the duration of the contract;
(7) the base rate to be paid by the resident and a

description of the services to be provided as part of this rate;

(8) a description of any additional services to be

provided for an additional fee by the establishment directly or by a third party provider under arrangement with the establishment;

(9) the fee schedules outlining the cost of any

additional services;

(10) a description of the process through which the

contract may be modified, amended, or terminated;

(11) a description of the establishment's complaint

resolution process available to residents and notice of the availability of the Department on Aging's Senior Helpline for complaints;

(12) the name of the resident's designated

representative, if any;

(13) the resident's obligations in order to maintain

residency and receive services including compliance with all assessments required under Section 15;

(14) the billing and payment procedures and

requirements;

(15) a statement affirming the resident's freedom to

receive services from service providers with whom the establishment does not have a contractual arrangement, which may also disclaim liability on the part of the establishment for those services;

(16) a statement that medical assistance under

Article V or Article VI of the Illinois Public Aid Code is not available for payment for services provided in an establishment, excluding contracts executed with residents residing in licensed establishments participating in the Department on Aging's Comprehensive Care in Residential Settings Demonstration Project;

(17) a statement detailing the admission, risk

management, and residency termination criteria and procedures;

(18) a statement listing the rights specified in

Section 95 and acknowledging that, by contracting with the assisted living or shared housing establishment, the resident does not forfeit those rights;

(19) a statement detailing the Department's annual

on-site review process including what documents contained in a resident's personal file shall be reviewed by the on-site reviewer as defined by rule; and

(20) a statement outlining whether the establishment

charges a community fee and, if so, the amount of the fee and whether it is refundable; if the fee is refundable, the contract must describe the conditions under which it is refundable and how the amount of the refund is determined.

(Source: P.A. 93-775, eff. 1-1-05; 94-256, eff. 7-19-05.)

(210 ILCS 9/95)
Sec. 95. Resident rights. No resident shall be deprived of any rights, benefits, or privileges guaranteed by law, the Constitution of the State of Illinois, or the Constitution of the United States solely on account of his or her status as a resident of an establishment, nor shall a resident forfeit any of the following rights:
(1) the right to retain and use personal property

and a place to store personal items that is locked and secure;

(2) the right to refuse services and to be advised of

the consequences of that refusal;

(3) the right to respect for bodily privacy and

dignity at all times, especially during care and treatment;

(4) the right to the free exercise of religion;
(5) the right to privacy with regard to mail, phone

calls, and visitors;

(6) the right to uncensored access to the State

Ombudsman or his or her designee;

(7) the right to be free of retaliation for

criticizing the establishment or making complaints to appropriate agencies;

(8) the right to be free of chemical and physical

restraints;

(9) the right to be free of abuse or neglect or to

refuse to perform labor;

(10) the right to confidentiality of the resident's

medical records;

(11) the right of access and the right to copy the

resident's personal files maintained by the establishment;

(12) the right to 24 hours access to the

establishment;

(13) the right to a minimum of 90-days notice of a

planned establishment closure;

(14) the right to a minimum of 30-days notice of an

involuntary residency termination, except where the resident poses a threat to himself or others, or in other emergency situations, and the right to appeal such termination; and

(15) the right to a 30-day notice of delinquency and

at least 15 days right to cure delinquency.

(Source: P.A. 91-656, eff. 1-1-01.)

(210 ILCS 9/100)
Sec. 100. Notice of closure. An owner of an establishment licensed under this Act shall give 90 days notice prior to voluntarily closing the establishment or prior to closing any part of the establishment if closing the part will require residency termination. The notice shall be given to the Department, to any resident who must have their residency terminated, the resident's representative, and to a member of the resident's family, where practicable. The notice shall state the proposed date of closing and the reason for closing. The establishment shall offer to assist the resident in securing an alternative placement and shall advise the resident on available alternatives. Where the resident is unable to choose an alternative placement and is not under guardianship, the Department shall be notified of the need for relocation assistance. The establishment shall comply with all applicable laws and rules until the date of closing, including those related to residency termination.
(Source: P.A. 91-656, eff. 1-1-01.)

(210 ILCS 9/105)
Sec. 105. Record retention. Service delivery contracts and related documents executed by each resident or resident's representative shall be maintained by an establishment subject to this Act from the date of execution until 3 years after the contract is terminated. The establishment shall also maintain and retain records to support compliance with each individual contract and with applicable federal and State rules. The records and supporting documents, as defined by rule, shall be made available for on-site inspection by the Department upon request at any time.
(Source: P.A. 91-656, eff. 1-1-01.)

(210 ILCS 9/110)
Sec. 110. Powers and duties of the Department.
(a) The Department shall conduct an annual unannounced on-site visit at each assisted living and shared housing establishment to determine compliance with applicable licensure requirements and standards. Additional visits may be conducted without prior notice to the assisted living or shared housing establishment.
(b) Upon receipt of information that may indicate the failure of the assisted living or shared housing establishment or a service provider to comply with a provision of this Act, the Department shall investigate the matter or make appropriate referrals to other government agencies and entities having jurisdiction over the subject matter of the possible violation. The Department may also make referrals to any public or private agency that the Department considers available for appropriate assistance to those involved. The Department may oversee and coordinate the enforcement of State consumer protection policies affecting residents residing in an establishment licensed under this Act.
(c) The Department shall establish by rule complaint receipt, investigation, resolution, and involuntary residency termination procedures. Resolution procedures shall provide for on-site review and evaluation of an assisted living or shared housing establishment found to be in violation of this Act within a specified period of time based on the gravity and severity of the violation and any pervasive pattern of occurrences of the same or similar violations.
(d) (Blank).
(e) The Department shall by rule establish penalties and sanctions, which shall include, but need not be limited to, the creation of a schedule of graduated penalties and sanctions to include closure.
(f) The Department shall by rule establish procedures for disclosure of information to the public, which shall include, but not be limited to, ownership, licensure status, frequency of complaints, disposition of substantiated complaints, and disciplinary actions.
(g) (Blank).
(h) Beginning January 1, 2000, the Department shall begin drafting rules necessary for the administration of this Act.
(Source: P.A. 96-975, eff. 7-2-10.)

(210 ILCS 9/115)
Sec. 115. Reports and access to information. The Department may require periodic reports and shall have access to and may reproduce or photocopy at its cost any books, records or other documents maintained by the establishment to the extent necessary to carry out this Act and shall not divulge or disclose the contents of a resident's record obtained under this Section in violation of this Act.
(Source: P.A. 91-656, eff. 1-1-01.)

(210 ILCS 9/120)
Sec. 120. Consent to review. A licensee or applicant for a license shall be deemed to have given consent to any authorized officer, employee, or agent of the Department to enter and review the establishment in accordance with this Act, except that entrance to individual rooms shall only be given with the consent of the resident or the resident's representative. Refusal to permit entry or review shall constitute grounds for denial, nonrenewal, or revocation of a license.
(Source: P.A. 91-656, eff. 1-1-01.)

(210 ILCS 9/125)
Sec. 125. (Repealed).
(Source: P.A. 95-628, eff. 9-25-07. Repealed by P.A. 96-975, eff. 7-2-10.)

(210 ILCS 9/130)
Sec. 130. (Repealed).
(Source: P.A. 91-656, eff. 1-1-01. Repealed by P.A. 93-1003, eff. 8-23-04.)

(210 ILCS 9/135)
Sec. 135. Civil penalties.
(a) The Department may assess a civil penalty not to exceed $5,000 against any establishment subject to this Act for violations of this Act. Each day a violation continues shall be deemed a separate violation.
(b) Beginning 180 days after the adoption of rules under this Act, the Department may assess a civil penalty not to exceed $3,000 against any establishment subject to this Act for caring for a resident who exceeds the care needs defined in this Act. Each day a violation continues shall be deemed a separate violation.
(c) The Department is authorized to hold hearings in contested cases regarding appeals of the penalties assessed pursuant to this Section.
(Source: P.A. 91-656, eff. 1-1-01.)

(210 ILCS 9/140)
Sec. 140. State and private funding. Nothing in this Act shall:
(1) require or authorize the State agency responsible

for the administration of the medical assistance program established under Article V and Article VI of the Illinois Public Aid Code to approve, supply, or cover services provided in an assisted living or shared housing establishment, with the exception of licensed facilities that participate in the Department on Aging's Comprehensive Care in Residential Settings Demonstration Project, which may be covered under provisions of the Illinois Public Aid Code;

(2) require an agency or a managed care organization

to approve, supply, or cover services provided in an assisted living or shared housing establishment; or

(3) require any other third party payer to approve,

supply or cover medically necessary home care services provided in an assisted living establishment.

(Source: P.A. 93-775, eff. 1-1-05.)

(210 ILCS 9/145)
Sec. 145. Conversion of facilities. Entities licensed as facilities under the Nursing Home Care Act, the Specialized Mental Health Rehabilitation Act of 2013, the ID/DD Community Care Act, or the MC/DD Act may elect to convert to a license under this Act. Any facility that chooses to convert, in whole or in part, shall follow the requirements in the Nursing Home Care Act, the Specialized Mental Health Rehabilitation Act of 2013, the ID/DD Community Care Act, or the MC/DD Act, as applicable, and rules promulgated under those Acts regarding voluntary closure and notice to residents. Any conversion of existing beds licensed under the Nursing Home Care Act, the Specialized Mental Health Rehabilitation Act of 2013, the ID/DD Community Care Act, or the MC/DD Act to licensure under this Act is exempt from review by the Health Facilities and Services Review Board.
(Source: P.A. 98-104, eff. 7-22-13; 99-180, eff. 7-29-15.)

(210 ILCS 9/150)
Sec. 150. Alzheimer and dementia programs.
(a) In addition to this Section, Alzheimer and dementia programs shall comply with all of the other provisions of this Act.
(b) No person shall be admitted or retained if the assisted living or shared housing establishment cannot provide or secure appropriate care, if the resident requires a level of service or type of service for which the establishment is not licensed or which the establishment does not provide, or if the establishment does not have the staff appropriate in numbers and with appropriate skill to provide such services.
(c) No person shall be accepted for residency or remain in residence if the person's mental or physical condition has so deteriorated to render residency in such a program to be detrimental to the health, welfare or safety of the person or of other residents of the establishment. The Department by rule shall identify a validated dementia-specific standard with inter-rater reliability that will be used to assess individual residents. The assessment must be approved by the resident's physician and shall occur prior to acceptance for residency, annually, and at such time that a change in the resident's condition is identified by a family member, staff of the establishment, or the resident's physician.
(d) No person shall be accepted for residency or remain in residence if the person is dangerous to self or others and the establishment would be unable to eliminate the danger through the use of appropriate treatment modalities.
(e) No person shall be accepted for residency or remain in residence if the person meets the criteria provided in subsections (b) through (g) of Section 75 of this Act.
(f) An establishment that offers to provide a special program or unit for persons with Alzheimer's disease and related disorders shall:
(1) disclose to the Department and to a potential or

actual resident of the establishment information as specified under the Alzheimer's Disease and Related Dementias Special Care Disclosure Act;

(2) ensure that a resident's representative is

designated for the resident;

(3) develop and implement policies and procedures

that ensure the continued safety of all residents in the establishment including, but not limited to, those who:

(A) may wander; and
(B) may need supervision and assistance when

evacuating the building in an emergency;

(4) provide coordination of communications with each

resident, resident's representative, relatives and other persons identified in the resident's service plan;

(5) provide cognitive stimulation and activities to

maximize functioning;

(6) provide an appropriate number of staff for its

resident population, as established by rule;

(7) require the director or administrator and direct

care staff to complete sufficient comprehensive and ongoing dementia and cognitive deficit training, the content of which shall be established by rule; and

(8) develop emergency procedures and staffing

patterns to respond to the needs of residents.

(Source: P.A. 96-990, eff. 7-2-10.)

(210 ILCS 9/155)
Sec. 155. Application of Act. An establishment licensed under this Act shall obtain and maintain all other licenses, permits, certificates, and other governmental approvals required of it, except that a licensed assisted living or shared housing establishment is exempt from the provisions of the Illinois Health Facilities Planning Act. An establishment licensed under this Act shall comply with the requirements of all local, State, federal, and other applicable laws, rules, and ordinances and the National Fire Protection Association's Life Safety Code.
(Source: P.A. 91-656, eff. 1-1-01.)

(210 ILCS 9/160)
Sec. 160. Assisted Living and Shared Housing Regulatory Fund. There is created in the State treasury a special fund to be known as the Assisted Living and Shared Housing Regulatory Fund. All moneys received by the Department under this Act and the Board and Care Home Act shall be deposited into the Fund. Subject to appropriation, moneys in the Fund shall be used for the administration of this Act and the Board and Care Home Act. Interest earned on moneys in the Fund shall be deposited into the Fund.
(Source: P.A. 94-21, eff. 1-1-06; 95-651, eff. 10-11-07.)

(210 ILCS 9/165)
Sec. 165. Severability. The provisions of this Act are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 91-656, eff. 1-1-01.)

(210 ILCS 9/189)
Sec. 189. (Amendatory provisions; text omitted).
(Source: P.A. 91-656, eff. 1-1-01; text omitted.)

(210 ILCS 9/191)
Sec. 191. (Amendatory provisions; text omitted).
(Source: P.A. 91-656, eff. 1-1-01; text omitted.)

(210 ILCS 9/192)
Sec. 192. (Amendatory provisions; text omitted).
(Source: P.A. 91-656, eff. 1-1-01; text omitted.)

(210 ILCS 9/193)
Sec. 193. (Amendatory provisions; text omitted).
(Source: P.A. 91-656, eff. 1-1-01; text omitted.)

(210 ILCS 9/194)
Sec. 194. (Amendatory provisions; text omitted).
(Source: P.A. 91-656, eff. 1-1-01; text omitted.)

(210 ILCS 9/195)
Sec. 195. (Amendatory provisions; text omitted).
(Source: P.A. 91-656, eff. 1-1-01; text omitted.)

(210 ILCS 9/196)
Sec. 196. (Amendatory provisions; text omitted).
(Source: P.A. 91-656, eff. 1-1-01; text omitted.)

(210 ILCS 9/197)
Sec. 197. (Amendatory provisions; text omitted).
(Source: P.A. 91-656, eff. 1-1-01; text omitted.)

(210 ILCS 9/199)
Sec. 199. Effective date. This Act takes effect on January 1, 2001.
(Source: P.A. 91-656, eff. 1-1-01.)



210 ILCS 15/ - Blood Donation Act.

(210 ILCS 15/0.01) (from Ch. 111 1/2, par. 599)
Sec. 0.01. Short title. This Act may be cited as the Blood Donation Act.
(Source: P.A. 86-1324.)

(210 ILCS 15/1) (from Ch. 111 1/2, par. 600)
Sec. 1. (a) Any person 17 years of age or older may donate blood, if the donation be completely voluntary, without the necessity of obtaining the permission or authorization of his or her parent or guardian.
(b) Any person 16 years of age may donate blood, if that person obtains written permission or authorization from his or her parent or guardian.
No donation shall be construed to be involuntary within the meaning of this Section solely because the donor receives a right to any lawful preference or special treatment of any kind in receiving blood in return for his donation.
(Source: P.A. 86-540.)



210 ILCS 25/ - Illinois Clinical Laboratory and Blood Bank Act.

Article I - Short Title, Legislative Intent And Application Of Act

(210 ILCS 25/Art. I heading)

(210 ILCS 25/1-101) (from Ch. 111 1/2, par. 621-101)
Sec. 1-101. Short title. This Act may be cited as the Illinois Clinical Laboratory and Blood Bank Act.
(Source: P.A. 87-1269.)

(210 ILCS 25/1-102) (from Ch. 111 1/2, par. 621-102)
Sec. 1-102. Purposes. The operation of clinical laboratories and blood banks in the State of Illinois is declared to affect the public health, safety and welfare. It is further declared that the purpose of this Act is to supplement federal regulation of clinical laboratories to provide for the better protection of public health. This Act shall be liberally construed to carry out these objects and purposes.
(Source: P.A. 87-1269.)

(210 ILCS 25/1-103) (from Ch. 111 1/2, par. 621-103)
Sec. 1-103. Application of Act. This Act applies to clinical laboratories and blood banks, except clinical laboratories operated by the United States Government. In addition, this Act shall not be construed to apply to tests classified as waivered tests under federal regulations adopted for the Clinical Laboratory Improvement Act of 1988.
(Source: P.A. 86-853; 86-1292; 87-467; 87-600; 87-895; 87-1269.)



Article II - Definitions

(210 ILCS 25/Art. II heading)

(210 ILCS 25/2-101) (from Ch. 111 1/2, par. 622-101)
Sec. 2-101. For the purposes of this Act, the words and phrases defined in Sections after this Section and preceding Section 3-101 have the meanings ascribed to them unless the context otherwise requires.
(Source: P.A. 87-1269.)

(210 ILCS 25/2-102) (from Ch. 111 1/2, par. 622-102)
Sec. 2-102. "Person" means any individual, firm, partnership, association, corporation, whether organized for profit or not, or any other form of business enterprise.
(Source: Laws 1965, p. 3256.)

(210 ILCS 25/2-103) (from Ch. 111 1/2, par. 622-103)
Sec. 2-103. "Clinical laboratory" or "laboratory" means a facility which performs laboratory tests or issues reports resulting from such tests and is certified under the Clinical Laboratory Improvement Act of 1988.
(Source: P.A. 87-1269.)

(210 ILCS 25/2-104) (from Ch. 111 1/2, par. 622-104)
Sec. 2-104. The "director of clinical laboratory" means an individual who administers the technical and scientific operation of a clinical laboratory, including the reporting of the findings of clinical laboratory tests.
(Source: P.A. 76-1000.)

(210 ILCS 25/2-105) (from Ch. 111 1/2, par. 622-105)
Sec. 2-105. "Department" means the Department of Public Health of the State of Illinois.
(Source: Laws 1965, p. 3256.)

(210 ILCS 25/2-116) (from Ch. 111 1/2, par. 622-116)
Sec. 2-116. "Physician" means, unless otherwise indicated in this Act, (a) a person licensed by the Department of Professional Regulation, pursuant to the requirements of the Medical Practice Act of 1987; or (b) a person licensed as a physician under the laws of another state or territory of the United States.
(Source: P.A. 85-1025.)

(210 ILCS 25/2-117) (from Ch. 111 1/2, par. 622-117)
Sec. 2-117. "Test" means laboratory examinations and issuance of reports resulting from the biological, microbiological, serological, chemical, immunohematological, radioimmunological, hematological, biophysical, cytological, pathological, toxicological or other examination of materials derived from the human body for the purposes of providing information for the diagnosis, prevention or treatment of any disease or impairment of, or the assessment of, the health of humans including determining drug use by humans.
(Source: P.A. 85-1025.)

(210 ILCS 25/2-120) (from Ch. 111 1/2, par. 622-120)
Sec. 2-120. "Health screening" means those tests or categories of tests set forth in the regulations adopted under this Act that are performed for the purpose of assessing a phase of the general state of health of human subjects.
(a) All health screenings must be conducted under a protocol approved by a physician licensed to practice medicine in all its branches that includes, but is not limited to, provisions concerning disclosure of the purpose and limitations of the screening tests to test subjects, proper collection of samples and administration of tests including staffing, staff training and equipment monitoring, adequate procedures for protecting the confidentiality of test subjects and test results, and appropriate referrals for medical attention.
(b) Health screening protocols under this Section shall be exempt from the provisions of Sections 7-101 and 7-102 of this Act.
(Source: P.A. 87-600; 87-1269.)

(210 ILCS 25/2-124) (from Ch. 111 1/2, par. 622-124)
Sec. 2-124. "Blood bank" means any institution, building, or place that provides, through its ownership or operation, a system for the collection, processing, storage, distribution, or administration of whole human blood or its component parts.
(Source: P.A. 87-1269.)

(210 ILCS 25/2-125) (from Ch. 111 1/2, par. 622-125)
Sec. 2-125. "Medical Director of a blood bank" means an individual who administers the technical and scientific operation of a blood bank, including the reporting of the findings of blood bank tests.
(Source: P.A. 87-1269.)

(210 ILCS 25/2-126) (from Ch. 111 1/2, par. 622-126)
Sec. 2-126. "Dentist" means a person licensed in Illinois to practice dentistry.
(Source: P.A. 87-1269.)

(210 ILCS 25/2-127) (from Ch. 111 1/2, par. 622-127)
Sec. 2-127. "Podiatric physician" means a person licensed in Illinois to practice podiatry.
(Source: P.A. 98-214, eff. 8-9-13.)

(210 ILCS 25/2-127.5)
Sec. 2-127.5. Optometrist. "Optometrist" means a person who is licensed in Illinois to practice optometry.
(Source: P.A. 98-185, eff. 1-1-14.)

(210 ILCS 25/2-128) (from Ch. 111 1/2, par. 622-128)
Sec. 2-128. "Blood" means whole human blood or components of human blood, including plasma, that are prepared from whole human blood by physical rather than chemical processes, but does not include blood derivatives manufactured or processed for industrial use.
(Source: P.A. 87-1269.)

(210 ILCS 25/2-129) (from Ch. 111 1/2, par. 622-129)
Sec. 2-129. "Volunteer donor" means a person from whom blood is withdrawn for which he receives no monetary consideration in any form, whether he presents himself for the withdrawal of blood on his own initiative or on the initiative of another person.
(Source: P.A. 87-1269.)

(210 ILCS 25/2-130) (from Ch. 111 1/2, par. 622-130)
Sec. 2-130. "Paid donor" means a person from whom blood is withdrawn for which he receives a monetary consideration in any form, whether he presents himself for the withdrawal of blood on his own initiative or on the initiative of another person.
(Source: P.A. 87-1269.)

(210 ILCS 25/2-131) (from Ch. 111 1/2, par. 622-131)
Sec. 2-131. "Industrial use" means a use of blood in which the blood is modified by physical or chemical means to produce derivatives for therapeutic or pharmaceutic biologicals and laboratory reagents or controls.
(Source: P.A. 87-1269.)

(210 ILCS 25/2-132) (from Ch. 111 1/2, par. 622-132)
Sec. 2-132. "Transfusion" means a use of blood in which the blood is administered to a human being for treatment of sickness or injury.
(Source: P.A. 87-1269.)

(210 ILCS 25/2-133) (from Ch. 111 1/2, par. 622-133)
Sec. 2-133. "Nonreplacement fee" means a fee charged by any blood bank or other entity for nonreplacement of blood units received by patients.
(Source: P.A. 87-1269.)

(210 ILCS 25/2-134)
Sec. 2-134. Health care operations. "Health care operations" has the meaning ascribed to it under HIPAA, as specified in 45 CFR 164.501.
(Source: P.A. 98-1046, eff. 1-1-15.)

(210 ILCS 25/2-135)
Sec. 2-135. HIPAA. "HIPAA" means the Health Insurance Portability and Accountability Act of 1996, Public Law 104-191, as amended by the Health Information and Technology for Economic and Clinical Health Act of 2009, Public Law 111-05, and any subsequent amendments thereto and any regulations promulgated thereunder.
(Source: P.A. 98-1046, eff. 1-1-15.)

(210 ILCS 25/2-136)
Sec. 2-136. Payment. "Payment" has the meaning ascribed to it under HIPAA, as specified in 45 CFR 164.501.
(Source: P.A. 98-1046, eff. 1-1-15.)

(210 ILCS 25/2-137)
Sec. 2-137. Treatment. "Treatment" has the meaning ascribed to it under HIPAA, as specified in 45 CFR 164.501.
(Source: P.A. 98-1046, eff. 1-1-15.)



Article IV - Powers And Duties Of The Department

(210 ILCS 25/Art. IV heading)

(210 ILCS 25/4-101) (from Ch. 111 1/2, par. 624-101)
Sec. 4-101. Rules. The Department shall prescribe and enforce reasonable rules and regulations as are necessary to carry out the purposes of this Act.
(Source: P.A. 87-1269.)

(210 ILCS 25/4-102) (from Ch. 111 1/2, par. 624-102)
Sec. 4-102. Inspections. The Department is authorized to inspect the premises and operations of all clinical laboratories and blood banks subject to this Act for enforcement purposes.
(Source: P.A. 87-1269.)

(210 ILCS 25/4-104) (from Ch. 111 1/2, par. 624-104)
Sec. 4-104. Reports. The Department may require the owners and directors of laboratories and blood banks to submit reports under oath that contain information and data concerning the technical operation of the laboratory or blood bank.
(Source: P.A. 87-1269.)



Article V - Advisory Board

(210 ILCS 25/Art. V heading)

(210 ILCS 25/5-101) (from Ch. 111 1/2, par. 625-101)
Sec. 5-101. Advisory board. The Governor shall appoint a Clinical Laboratory and Blood Bank Advisory Board to consult with the Department. The Board shall be composed of 2 pathologists, at least one of whom shall be certified by the American Board of Pathology in Clinical Pathology, one physician who is not a pathologist, two laboratory directors who are not physicians, one individual, not a physician, having an earned doctorate degree, who holds a professorial rank in a department of medical basic science in a university medical school in Illinois, one physician actively engaged in blood bank management at a free-standing blood bank, one individual actively engaged in blood bank management at a free-standing blood bank, and one individual qualified as a general supervisor and employed at a clinical laboratory or blood bank. The pathologists and physicians appointed to this Board shall be persons licensed to practice medicine in all its branches in the State of Illinois.
The Director of Public Health shall be a member of the Board, ex officio.
Each member shall hold office for a term of 3 years except that the 6 members first appointed under this Act shall be appointed for the following terms: 2 for 1 year, 2 for 2 years and 2 for 3 years as designated by the Governor at the time of appointment, unless sooner removed by the Governor. No member shall be eligible for reappointment for more than 3 full terms and any appointment to fill a vacancy shall be for the unexpired portion of the term. The Governor may remove any member for cause at any time prior to expiration of his term.
(Source: P.A. 87-1269.)

(210 ILCS 25/5-102) (from Ch. 111 1/2, par. 625-102)
Sec. 5-102. Members of the Advisory Board shall serve without pay, but they shall receive reimbursement for actual and necessary expenses incurred in the performance of their duties.
(Source: Laws 1965, p. 3256.)

(210 ILCS 25/5-103) (from Ch. 111 1/2, par. 625-103)
Sec. 5-103. The Advisory Board shall consult with the Department in matters of policy affecting the administration of this Act and in the development, revision and enforcement of the rules and regulations adopted under this Act. The Advisory Board shall meet as frequently as the Director of Public Health deems necessary; however, upon request of 2 members of the Advisory Board, it shall be the duty of the Director of Public Health to call a meeting of the Board.
(Source: P.A. 87-600.)



Article VI - Qualifications Of The Director Of A Clinical Laboratory

(210 ILCS 25/Art. VI heading)



Article VII - Acceptance, Collection, Identification And Examination Of Specimens, And Reports Of Findings

(210 ILCS 25/Art. VII heading)

(210 ILCS 25/7-101) (from Ch. 111 1/2, par. 627-101)
Sec. 7-101. Examination of specimens. A clinical laboratory shall examine specimens only at the request of (i) a licensed physician, (ii) a licensed dentist, (iii) a licensed podiatric physician, (iv) a licensed optometrist, (v) a licensed physician assistant, (v-A) a licensed advanced practice registered nurse, (vi) an authorized law enforcement agency or, in the case of blood alcohol, at the request of the individual for whom the test is to be performed in compliance with Sections 11-501 and 11-501.1 of the Illinois Vehicle Code, or (vii) a genetic counselor with the specific authority from a referral to order a test or tests pursuant to subsection (b) of Section 20 of the Genetic Counselor Licensing Act. If the request to a laboratory is oral, the physician or other authorized person shall submit a written request to the laboratory within 48 hours. If the laboratory does not receive the written request within that period, it shall note that fact in its records. For purposes of this Section, a request made by electronic mail or fax constitutes a written request.
(Source: P.A. 99-173, eff. 7-29-15; 100-513, eff. 1-1-18.)

(210 ILCS 25/7-102) (from Ch. 111 1/2, par. 627-102)
Sec. 7-102. Reports of test results.
(a) Clinical laboratory test results may be reported or transmitted to:
(1) the licensed physician or other authorized person

who requested the test, their designee, or both;

(2) any health care provider who is providing

treatment to the patient;

(3) an electronic health information exchange for the

purposes of transmitting, using, or disclosing clinical laboratory test results in any manner required or permitted by HIPAA.

(b) No interpretation, diagnosis, or prognosis or suggested treatment shall appear on the laboratory report form, except that a report made by a physician licensed to practice medicine in Illinois, a dentist licensed in Illinois, or an optometrist licensed in Illinois may include such information.
(c) Nothing in this Act prohibits the sharing of information as authorized in Section 2.1 of the Department of Public Health Act.
(Source: P.A. 98-185, eff. 1-1-14; 98-1046, eff. 1-1-15.)

(210 ILCS 25/7-104) (from Ch. 111 1/2, par. 627-104)
Sec. 7-104. No person other than a licensed physician or one authorized by law shall manipulate a person for the collection of specimens except that technical personnel of a clinical laboratory may collect blood, or remove stomach contents, or collect material for smears and cultures, under the direction or upon the written request of a licensed physician or dentist.
(Source: P.A. 87-600.)

(210 ILCS 25/7-108) (from Ch. 111 1/2, par. 627-108)
Sec. 7-108. Duties of blood banks. A blood bank shall:
(a) Collect, process, and provide for use blood or blood components from a blood donor only upon the consent of that donor and under the direction or delegated direction of the blood bank Medical Director.
(b) Transfuse blood or blood components upon the request of a physician licensed to practice medicine in all its branches, a dentist, or a podiatric physician who is on the medical staff of a hospital and has permission from the medical staff to make such a request. If the request is oral, the physician or other authorized person shall submit a written request to the blood bank within 48 hours. If the blood bank does not receive the written request within that period, it shall note that fact in its records.
(Source: P.A. 98-214, eff. 8-9-13.)

(210 ILCS 25/7-109) (from Ch. 111 1/2, par. 627-109)
Sec. 7-109. Designated donors.
(a) Each blood bank may allow a recipient of blood to designate a donor of his choice, for the purpose of receiving red cells, under the following conditions:
(1) the recipient, or someone on his behalf, has

solicited the donors;

(2) the designated donor consents to the donation;
(3) the designated donor's blood may be obtained in

sufficient time to meet the health care needs of the recipient;

(4) the designated donor is qualified to donate blood

under the criteria for donor selection promulgated by the federal Food and Drug Administration; and

(5) the blood of the donor is acceptable for the

patient's medical needs.

(b) Blood donated for designated use shall be reserved for the designated recipient; however, if it has not been used within 7 days from the day of donation, it may be used for any other medically appropriate purpose.
(c) This Section shall not limit other procedures blood banks may establish to enable directed donations.
(Source: P.A. 100-201, eff. 8-18-17.)

(210 ILCS 25/7-110) (from Ch. 111 1/2, par. 627-110)
Sec. 7-110. Blood labeling. Every person who withdraws blood from an individual or separates blood into components by physical processes shall affix to each container of blood or blood components a label that includes the appropriate donor classification, "volunteer donor" or "paid donor", in no less prominence than the word "blood" or the name of the blood component.
Any person who receives blood or blood components in this State from a federally licensed blood bank in another state shall not be required to relabel a container of blood or blood components if the container of blood or blood components is labeled with the appropriate donor classification, "volunteer donor" or "paid donor", in no less prominence than the word "blood" or the name of the blood component.
(Source: P.A. 87-1269.)

(210 ILCS 25/7-111) (from Ch. 111 1/2, par. 627-111)
Sec. 7-111. Administration of labeled blood. No person may administer blood by transfusion in this State or transfer or offer to transfer blood for transfusion purposes by any type of transaction unless the container of the blood is labeled as required by Section 7-110.
When blood is administered by transfusion in this State, the identification number of the unit of blood shall be recorded in the patient's medical record and the label on the container of the blood shall not be removed before or during the administration of that blood by transfusion.
(Source: P.A. 87-1269.)

(210 ILCS 25/7-112) (from Ch. 111 1/2, par. 627-112)
Sec. 7-112. Blood from paid donor; transfusions. No blood initially acquired from a paid donor may be administered by transfusion in Illinois unless the physician licensed to practice medicine in all its branches, the dentist, or the podiatric physician who is on the medical staff of a hospital and has permission from the medical staff to request a transfusion, who is in charge of the treatment of the patient to whom the blood is to be administered, has directed that blood acquired from a paid donor be administered to that patient and has specified in the patient's medical record his reason for this action.
Blood acquired from a paid donor shall be transferred for transfusion purposes in this State only as expressly permitted by rules promulgated by the Illinois Department of Public Health.
(Source: P.A. 98-214, eff. 8-9-13.)

(210 ILCS 25/7-113) (from Ch. 111 1/2, par. 627-113)
Sec. 7-113. Nonreplacement fees. The assessment of nonreplacement fees with respect to blood is prohibited.
(Source: P.A. 87-1269.)

(210 ILCS 25/7-114) (from Ch. 111 1/2, par. 627-114)
Sec. 7-114. Industrial uses; volunteer or paid donor. Blood and blood components, including salvage plasma, may be used and transferred for industrial uses without regard to whether its original acquisition was from a volunteer donor or a paid donor.
(Source: P.A. 87-1269.)

(210 ILCS 25/7-115) (from Ch. 111 1/2, par. 627-115)
Sec. 7-115. HIV testing; rules.
(a) The Department shall by rule provide for the testing of blood for evidence of exposure to the human immunodeficiency virus (HIV) and any other identified causative agent of acquired immunodeficiency syndrome (AIDS). These rules shall require the disposal of any blood showing evidence of exposure to HIV or any other identified causative agent of AIDS, unless a research facility requests, in writing, the use of this blood for AIDS research. The rules shall also provide for the personal and confidential notification of the donor if the tests required by the Department yield a positive result. No person shall incur any civil or criminal liability for making this notification, if it is made in good faith and in accordance with the rules of the Department.
(b) No blood may be withdrawn from any individual in this State for transfusion or industrial use without (i) giving the individual notice that the blood withdrawn will be subjected to testing for evidence of exposure to the causative agent of AIDS and (ii) giving the individual an opportunity to refuse to consent to the withdrawal of blood.
(c) In a medical emergency constituting an imminent threat to the life of a potential transfusion recipient, if blood that has been subjected to the testing required under subsection (a) is not available, the testing and notification requirements of subsections (a) and (b) shall not apply.
(Source: P.A. 87-1269.)

(210 ILCS 25/8-108) (from Ch. 111 1/2, par. 628-108)
Sec. 8-108. The provisions of the Illinois Administrative Procedure Act are hereby expressly adopted and shall apply to all administrative rules and procedures of the Department of Public Health under this Act, except that in case of conflict between the Illinois Administrative Procedure Act and this Act the provisions of this Act shall control, and except that Section 5-35 of the Illinois Administrative Procedure Act relating to procedures for rule-making does not apply to the adoption of any rule required by federal law in connection with which the Department is precluded by law from exercising any discretion.
(Source: P.A. 88-45.)



Article IX - Offenses And Penalties

(210 ILCS 25/Art. IX heading)

(210 ILCS 25/9-101) (from Ch. 111 1/2, par. 629-101)
Sec. 9-101. Prohibited acts. It is unlawful for any person to do any of the following:
(a) Accept specimens for tests from and make reports to persons other than those authorized to submit specimens and receive reports under Section 7-101 of this Act. However, this does not prohibit the referral of specimens from one clinical laboratory to another clinical laboratory provided the report indicates clearly the name and address of the clinical laboratory performing the test and the name of the director of such laboratory.
(b) Violate any provision of this Act or any rule or regulation adopted by the Department under this Act.
(Source: P.A. 87-600; 87-1269.)

(210 ILCS 25/9-102) (from Ch. 111 1/2, par. 629-102)
Sec. 9-102. The performance of any of the acts specified in Section 9-101 shall constitute a business offense subject to a fine of not less than $200 nor more than $1,000 and each day's violation shall constitute separate offenses.
(Source: P.A. 81-1509.)

(210 ILCS 25/9-103) (from Ch. 111 1/2, par. 629-103)
Sec. 9-103. Penalties and fines. The Department is empowered to assess penalties or fines against a clinical laboratory or blood bank for violations of this Act and the regulations adopted under this Act, under regulations for penalties established by the Department. In no circumstance will the penalties or fines exceed $1,000 per day for each day the clinical laboratory or blood bank remains in violation.
(Source: P.A. 87-600; 87-1269.)



Article X - Injunctions

(210 ILCS 25/Art. X heading)

(210 ILCS 25/10-101) (from Ch. 111 1/2, par. 630-101)
Sec. 10-101. Nuisance; injunction. The operation or maintenance of a clinical laboratory or blood bank in violation of this Act is declared a nuisance inimical to the public health, welfare and safety. The Director of the Department, in the name of the people of the State, through the Attorney General, may, in addition to other remedies herein provided, bring an action for an injunction to restrain such violation or to enjoin the future operation or maintenance of any such clinical laboratory or blood bank, until compliance with the provisions of this Act has been obtained.
(Source: P.A. 87-1269.)



Article XA - Severability Of The Act

(210 ILCS 25/Art. XA heading)

(210 ILCS 25/10A-101) (from Ch. 111 1/2, par. 630A-101)
Sec. 10A-101. If any article, section, subsection, sentence, clause, phrase, or requirement of this Act is for any reason held to be unconstitutional, such decision shall not affect the validity of the remaining portions of this Act. The legislature hereby declares that it would have passed this Act, and each article, section, subsection, sentence, clause, phrase, and requirement thereof irrespective of the fact that any one or more articles, sections, subsections, sentences, clauses, phrases or requirements be declared unconstitutional.
(Source: P.A. 76-1000.)



Article XI - Miscellaneous Provisions

(210 ILCS 25/Art. XI heading)

(210 ILCS 25/11-103) (from Ch. 111 1/2, par. 631-103)
Sec. 11-103. The "Illinois Clinical Laboratory Registration Act", approved August 21, 1963, is repealed.
(Source: Laws 1965, p. 3256.)






210 ILCS 26/ - Accountable Care Organization Clinical Laboratory Testing Advisory Board Act.

(210 ILCS 26/1)
Sec. 1. Short title. This Act may be cited as the Accountable Care Organization Clinical Laboratory Testing Advisory Board Act.
(Source: P.A. 98-708, eff. 1-1-15.)

(210 ILCS 26/5)
Sec. 5. Definitions. In this Act:
"Advisory board" means a clinical laboratory testing advisory board established under this Act.
"Clinical laboratory testing" means any test or analysis performed in a clinical laboratory as defined in Section 2-103 of the Illinois Clinical Laboratory and Blood Bank Act or that is otherwise subject to Section 353 of the Public Health Service Act (42 U.S.C. 263a).
(Source: P.A. 98-708, eff. 1-1-15.)

(210 ILCS 26/10)
Sec. 10. Advisory board required. Every accountable care organization providing diagnosis and treatment for patients in this State must establish an advisory board to consider and recommend guidelines or protocols for clinical laboratory testing.
(Source: P.A. 98-708, eff. 1-1-15.)

(210 ILCS 26/15)
Sec. 15. Advisory board membership. Every advisory board established under this Act must include in its membership at least one physician who:
(1) is legally affiliated with the accountable care

organization; and

(2) is a medical director, as defined in Section

2-104 of the Illinois Clinical Laboratory and Blood Bank Act, of a clinical laboratory that is providing services for the accountable care organization or a pathologist designated by such a medical director.

(Source: P.A. 98-708, eff. 1-1-15.)

(210 ILCS 26/20)
Sec. 20. Advisory board functions.
(a) An advisory board may make recommendations to the accountable care organization's governing board for the adoption of guidelines or protocols for (i) clinical laboratory testing used for diagnostic purposes or disease management and (ii) pathologist consultation on episodes of care.
(b) An advisory board may recommend guidelines or protocols for clinical laboratory testing to ensure appropriate use of such testing.
(Source: P.A. 98-708, eff. 1-1-15.)

(210 ILCS 26/25)
Sec. 25. Adoption of advisory board recommendations. Notwithstanding the requirement of this Act to establish a clinical laboratory testing advisory board, nothing contained in this Act shall be construed to require an accountable care organization's governing board to adopt a clinical laboratory testing guideline or protocol recommended by the accountable care organization's advisory board.
(Source: P.A. 98-708, eff. 1-1-15.)

(210 ILCS 26/30)
Sec. 30. Application of Act. Nothing in this Act applies to an accountable care organization owned or operated by or affiliated with any of the following:
(1) The Cook County Health and Hospitals System.
(2) The University of Illinois.
(3) A hospital licensed under the Hospital Licensing

Act.

(4) A hospital affiliate as defined in the Hospital

Licensing Act.

(Source: P.A. 98-708, eff. 1-1-15.)

(210 ILCS 26/99)
Sec. 99. Effective date. This Act takes effect January 1, 2015.
(Source: P.A. 98-708, eff. 1-1-15.)



210 ILCS 28/ - Abuse Prevention Review Team Act.

(210 ILCS 28/1)
Sec. 1. Short title. This Act may be cited as the Abuse Prevention Review Team Act.
(Source: P.A. 93-577, eff. 8-21-03.)

(210 ILCS 28/5)
Sec. 5. State policy. The following statements are the policy of this State:
(1) Every nursing home resident is entitled to live

in safety and decency and to receive competent and respectful care that meets the requirements of State and federal law.

(2) Responding to sexual assaults of nursing home

residents and to unnecessary nursing home resident deaths is a State and a community responsibility.

(3) When a nursing home resident is sexually

assaulted or dies unnecessarily, the response by the State and the community to the assault or death must include an accurate and complete determination of the cause of the assault or death and the development and implementation of measures to prevent future assaults or deaths from similar causes. The response may include court action, including prosecution of persons who may be responsible for the assault or death and proceedings to protect other residents of the facility where the resident lived, and disciplinary action against persons who failed to meet their professional responsibilities to the resident.

(4) Professionals from disparate disciplines and

agencies who have responsibilities for nursing home residents and expertise that can promote resident safety and well-being should share their expertise and knowledge so that the goals of determining the causes of sexual assaults and unnecessary resident deaths, planning and providing services to surviving residents, and preventing future assaults and unnecessary deaths can be achieved.

(5) A greater understanding of the incidence and

causes of sexual assaults against nursing home residents and unnecessary nursing home resident deaths is necessary if the State is to prevent future assaults and unnecessary deaths.

(6) Multi-disciplinary and multi-agency reviews of

sexual assaults against nursing home residents and unnecessary nursing home resident deaths can assist the State and counties in (i) investigating resident sexual assaults and deaths, (ii) developing a greater understanding of the incidence and causes of resident sexual assault and deaths and the methods for preventing those assaults and deaths, and (iii) identifying gaps in services to nursing home residents.

(7) Access to information regarding assaulted and

deceased nursing home residents by multi-disciplinary and multi-agency nursing home resident sexual assault and death review teams is necessary for those teams to fulfill their purposes and duties.

(Source: P.A. 93-577, eff. 8-21-03; 94-931, eff. 6-26-06.)

(210 ILCS 28/10)
Sec. 10. Definitions. As used in this Act, unless the context requires otherwise:
"Department" means the Department of Public Health.
"Director" means the Director of Public Health.
"Executive Council" means the Illinois Residential Health Care Facility Resident Sexual Assault and Death Review Teams Executive Council.
"Resident" means a person residing in and receiving personal care from a facility licensed under the Nursing Home Care Act, the Specialized Mental Health Rehabilitation Act of 2013, the ID/DD Community Care Act, or the MC/DD Act.
"Review team" means a residential health care facility resident sexual assault and death review team appointed under this Act.
(Source: P.A. 98-104, eff. 7-22-13; 99-180, eff. 7-29-15.)

(210 ILCS 28/15)
Sec. 15. Residential health care facility resident sexual assault and death review teams; establishment.
(a) The Director, in consultation with the Executive Council and with law enforcement agencies and other professionals who work in the field of investigating, treating, or preventing nursing home resident abuse or neglect in the State, shall appoint members to two residential health care facility resident sexual assault and death review teams. The Director shall appoint more teams if the Director or the existing teams determine that more teams are necessary to achieve the purposes of this Act. An Executive Council shall be organized no later than when at least 4 teams are formed. The members of a team shall be appointed for 2-year staggered terms and shall be eligible for reappointment upon the expiration of their terms.
(b) Each review team shall consist of at least one member from each of the following categories:
(1) Geriatrician or other physician knowledgeable

about nursing home resident abuse and neglect.

(2) Representative of the Department.
(3) State's Attorney or State's Attorney's

representative.

(4) Representative of a local law enforcement agency.
(5) Representative of the Illinois Attorney General.
(6) Psychologist or psychiatrist.
(7) Representative of a local health department.
(8) Representative of a social service or health care

agency that provides services to persons with mental illness, in a program whose accreditation to provide such services is recognized by the Office of Mental Health within the Department of Human Services.

(9) Representative of a social service or health care

agency that provides services to persons with developmental disabilities, in a program whose accreditation to provide such services is recognized by the Office of Developmental Disabilities within the Department of Human Services.

(10) Coroner or forensic pathologist.
(11) Representative of the local sub-state ombudsman.
(12) Representative of a nursing home resident

advocacy organization.

(13) Representative of a local hospital, trauma

center, or provider of emergency medical services.

(14) Representative of an organization that

represents nursing homes.

Each review team may make recommendations to the Director concerning additional appointments. Each review team member must have demonstrated experience and an interest in investigating, treating, or preventing nursing home resident abuse or neglect.
(c) Each review team shall select a chairperson from among its members. The chairperson shall also serve on the Illinois Residential Health Care Facility Sexual Assault and Death Review Teams Executive Council.
(Source: P.A. 93-577, eff. 8-21-03; 94-931, eff. 6-26-06.)

(210 ILCS 28/20)
Sec. 20. Reviews of nursing home resident sexual assaults and deaths.
(a) Every case of sexual assault of a nursing home resident that the Department determined to be valid shall be reviewed by the review team for the region that has primary case management responsibility.
(b) Every death of a nursing home resident shall be reviewed by the review team for the region that has primary case management responsibility, if the deceased resident is one of the following:
(1) A person whose death is reviewed by the

Department during any regulatory activity, whether or not there were any federal or State violations.

(2) A person about whose care the Department received

a complaint alleging that the resident's care violated federal or State standards so as to contribute to the resident's death.

(3) A resident whose death is referred to the

Department for investigation by a local coroner, medical examiner, or law enforcement agency.

A review team may, at its discretion, review other sudden, unexpected, or unexplained nursing home resident deaths. The Department shall bring such deaths to the attention of the teams when it determines that doing so will help to achieve the purposes of this Act.
(c) A review team's purpose in conducting reviews of resident sexual assaults and deaths is to do the following:
(1) Assist in determining the cause and manner of the

resident's assault or death, when requested.

(2) Evaluate means, if any, by which the assault or

death might have been prevented.

(3) Report its findings to the Director and make

recommendations that may help to reduce the number of sexual assaults on and unnecessary deaths of nursing home residents.

(4) Promote continuing education for professionals

involved in investigating, treating, and preventing nursing home resident abuse and neglect as a means of preventing sexual assaults and unnecessary deaths of nursing home residents.

(5) Make specific recommendations to the Director

concerning the prevention of sexual assaults and unnecessary deaths of nursing home residents and the establishment of protocols for investigating resident sexual assaults and deaths.

(d) A review team must review the sexual assault or death cases submitted to it on a quarterly basis. The review team must meet at least once in each calendar quarter if there are cases to be reviewed. The Department shall forward cases pursuant to subsections (a) and (b) of this Section within 120 days after completion of the investigation.
(e) Within 90 days after receiving recommendations made by a review team under item (5) of subsection (c), the Director must review those recommendations and respond to the review team. The Director shall implement recommendations as feasible and appropriate and shall respond to the review team in writing to explain the implementation or nonimplementation of the recommendations.
(f) In any instance when a review team does not operate in accordance with established protocol, the Director, in consultation and cooperation with the Executive Council, must take any necessary actions to bring the review team into compliance with the protocol.
(Source: P.A. 93-577, eff. 8-21-03; 94-931, eff. 6-26-06.)

(210 ILCS 28/25)
Sec. 25. Review team access to information.
(a) The Department shall provide to a review team, on the request of the review team chairperson, all records and information in the Department's possession that are relevant to the review team's review of a sexual assault or death described in subsection (b) of Section 20, including records and information concerning previous reports or investigations of suspected abuse or neglect.
(b) A review team shall have access to all records and information that are relevant to its review of a sexual assault or death and in the possession of a State or local governmental agency. These records and information include, without limitation, death certificates, all relevant medical and mental health records, records of law enforcement agency investigations, records of coroner or medical examiner investigations, records of the Department of Corrections and Department of Juvenile Justice concerning a person's parole or aftercare release, records of a probation and court services department, and records of a social services agency that provided services to the resident.
(Source: P.A. 98-558, eff. 1-1-14.)

(210 ILCS 28/30)
Sec. 30. Public access to information.
(a) Meetings of the review teams and the Executive Council shall be closed to the public. Meetings of the review teams and the Executive Council are not subject to the Open Meetings Act, as provided in that Act.
(b) Records and information provided to a review team and the Executive Council, and records maintained by a review team or the Executive Council, are confidential and not subject to the Freedom of Information Act, as provided in that Act. Nothing contained in this subsection (b) prevents the sharing or disclosure of records, other than those produced by a review team or the Executive Council, relating or pertaining to the sexual assault or death of a resident.
(c) Members of a review team and the Executive Council are not subject to examination, in any civil or criminal proceeding, concerning information presented to members of the review team or the Executive Council or opinions formed by members of the review team or the Executive Council based on that information. A person may, however, be examined concerning information provided to a review team or the Executive Council that is otherwise available to the public.
(d) Records and information produced by a review team and the Executive Council are not subject to discovery or subpoena and are not admissible as evidence in any civil or criminal proceeding. Those records and information are, however, subject to discovery or a subpoena, and are admissible as evidence, to the extent they are otherwise available to the public.
(Source: P.A. 93-577, eff. 8-21-03.)

(210 ILCS 28/35)
Sec. 35. Indemnification. The State shall indemnify and hold harmless members of a review team and the Executive Council for all their acts, omissions, decisions, or other conduct arising out of the scope of their service on the review team or Executive Council, except those involving willful or wanton misconduct. The method of providing indemnification shall be as provided in the State Employee Indemnification Act.
(Source: P.A. 93-577, eff. 8-21-03.)

(210 ILCS 28/40)
Sec. 40. Executive Council.
(a) The Illinois Residential Health Care Facility Resident Sexual Assault and Death Review Teams Executive Council, consisting of the chairperson of each review team established under Section 15, is the coordinating and oversight body for residential health care facility resident sexual assault and death review teams and activities in Illinois. The vice-chairperson of a review team, as designated by the chairperson, may serve as a back-up member or an alternate member of the Executive Council, if the chairperson of the review team is unavailable to serve on the Executive Council. The Director may appoint to the Executive Council any ex-officio members deemed necessary. Persons with expertise needed by the Executive Council may be invited to meetings. The Executive Council must select from its members a chairperson and a vice-chairperson, each to serve a 2-year, renewable term. The Executive Council must meet at least 4 times during each calendar year if there is business to discuss.
(b) The Department must provide or arrange for the staff support necessary for the review teams and Executive Council to assist them in carrying out their duties.
(c) The Executive Council has, but is not limited to, the following duties:
(1) To request assistance from the Department as

needed.

(2) To consult with the Director concerning the

appointment, reappointment, and removal of review team members.

(3) To ensure that the teams' work is coordinated and

in compliance with the statutes and the operating protocol.

(4) To ensure that the data, results, findings, and

recommendations of the review teams are adequately used to make any necessary changes in the policies, procedures, and statutes in order to protect nursing home residents in a timely manner.

(5) To collaborate with the Department in order to

develop any legislation needed to prevent nursing home resident sexual assaults and unnecessary deaths and to protect nursing home residents.

(6) To assist in the development of an annual report

based on the work and the findings of the review teams.

(7) To ensure that the review teams' review processes

are standardized in order to convey data, findings, and recommendations in a usable format.

(8) To serve as a link with other review teams

throughout the country and to participate in national review team activities.

(9) To provide for training to update the knowledge

and skills of review team members and to promote the exchange of information between review teams.

(10) To provide the review teams with the most

current information and practices concerning nursing home resident sexual assault and unnecessary death review and related topics.

(11) To perform any other functions necessary to

enhance the capability of the review teams to reduce and prevent sexual assaults and unnecessary deaths of nursing home residents.

(d) Until an Executive Council is formed, the Department shall assist the review teams in performing the duties described in subsection (c).
(Source: P.A. 93-577, eff. 8-21-03; 94-931, eff. 6-26-06.)

(210 ILCS 28/45)
Sec. 45. Department's annual report. The Department shall include in its annual Long-Term Care Report to the General Assembly a report of the activities of the review teams and Executive Council, the results of the review teams' findings, recommendations made to the Department by the review teams and the Executive Council, and, as applicable, either (i) the implementation of the recommendations or (ii) the reasons the recommendations were not implemented.
(Source: P.A. 94-931, eff. 6-26-06.)

(210 ILCS 28/50)
Sec. 50. Funding. Notwithstanding any other provision of law, to the extent permitted by federal law, the Department shall use moneys from fines paid by facilities licensed under the Nursing Home Care Act, the Specialized Mental Health Rehabilitation Act of 2013, the ID/DD Community Care Act, or the MC/DD Act for violating requirements for certification under Titles XVIII and XIX of the Social Security Act to implement the provisions of this Act. The Department shall use moneys deposited in the Long Term Care Monitor/Receiver Fund to pay the costs of implementing this Act that cannot be met by the use of federal civil monetary penalties.
(Source: P.A. 98-104, eff. 7-22-13; 99-180, eff. 7-29-15.)

(210 ILCS 28/75)
Sec. 75. Relationship to other Acts. Nothing in this Act is intended to conflict with or duplicate provisions of other Acts or rules implementing other Acts.
(Source: P.A. 93-577, eff. 8-21-03.)

(210 ILCS 28/85)
Sec. 85. (Repealed).
(Source: P.A. 93-577, eff. 8-21-03. Repealed by P.A. 94-752, eff. 5-10-06; 94-931, eff. 6-26-06.)

(210 ILCS 28/90)
Sec. 90. (Amendatory provisions; text omitted).
(Source: P.A. 93-577, eff. 8-21-03; text omitted.)

(210 ILCS 28/93)
Sec. 93. (Amendatory provisions; text omitted).
(Source: P.A. 93-577, eff. 8-21-03; text omitted.)

(210 ILCS 28/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 93-577, eff. 8-21-03.)



210 ILCS 30/ - Abused and Neglected Long Term Care Facility Residents Reporting Act.

(210 ILCS 30/1) (from Ch. 111 1/2, par. 4161)
Sec. 1. This Act may be cited as the Abused and Neglected Long Term Care Facility Residents Reporting Act.
(Source: P.A. 86-1475.)

(210 ILCS 30/2) (from Ch. 111 1/2, par. 4162)
Sec. 2. The Illinois Department of Public Health shall upon receiving reports made under this Act, seek to protect residents and prevent further harm to the resident who was the subject of the report and other residents in the facility. In performing these duties, the Department may utilize such protective services of other State departments, commissions, boards or other agencies and any voluntary agencies as are available.
(Source: P.A. 82-120.)

(210 ILCS 30/3) (from Ch. 111 1/2, par. 4163)
Sec. 3. As used in this Act unless the context otherwise requires:
a. "Department" means the Department of Public Health of the State of Illinois.
b. "Resident" means a person residing in and receiving personal care from a long term care facility, or residing in a mental health facility or developmental disability facility as defined in the Mental Health and Developmental Disabilities Code.
c. "Long term care facility" has the same meaning ascribed to such term in the Nursing Home Care Act, except that the term as used in this Act shall include any mental health facility or developmental disability facility as defined in the Mental Health and Developmental Disabilities Code. The term also includes any facility licensed under the ID/DD Community Care Act, the MC/DD Act, or the Specialized Mental Health Rehabilitation Act of 2013.
d. "Abuse" means any physical injury, sexual abuse or mental injury inflicted on a resident other than by accidental means.
e. "Neglect" means a failure in a long term care facility to provide adequate medical or personal care or maintenance, which failure results in physical or mental injury to a resident or in the deterioration of a resident's physical or mental condition.
f. "Protective services" means services provided to a resident who has been abused or neglected, which may include, but are not limited to alternative temporary institutional placement, nursing care, counseling, other social services provided at the nursing home where the resident resides or at some other facility, personal care and such protective services of voluntary agencies as are available.
g. Unless the context otherwise requires, direct or indirect references in this Act to the programs, personnel, facilities, services, service providers, or service recipients of the Department of Human Services shall be construed to refer only to those programs, personnel, facilities, services, service providers, or service recipients that pertain to the Department of Human Services' mental health and developmental disabilities functions.
(Source: P.A. 98-104, eff. 7-22-13; 99-180, eff. 7-29-15.)

(210 ILCS 30/4) (from Ch. 111 1/2, par. 4164)
Sec. 4. Any long term care facility administrator, agent or employee or any physician, hospital, surgeon, dentist, osteopath, chiropractor, podiatric physician, accredited religious practitioner who provides treatment by spiritual means alone through prayer in accordance with the tenets and practices of the accrediting church, coroner, social worker, social services administrator, registered nurse, law enforcement officer, field personnel of the Department of Healthcare and Family Services, field personnel of the Illinois Department of Public Health and County or Municipal Health Departments, personnel of the Department of Human Services (acting as the successor to the Department of Mental Health and Developmental Disabilities or the Department of Public Aid), personnel of the Guardianship and Advocacy Commission, personnel of the State Fire Marshal, local fire department inspectors or other personnel, or personnel of the Illinois Department on Aging, or its subsidiary Agencies on Aging, or employee of a facility licensed under the Assisted Living and Shared Housing Act, having reasonable cause to believe any resident with whom they have direct contact has been subjected to abuse or neglect shall immediately report or cause a report to be made to the Department. Persons required to make reports or cause reports to be made under this Section include all employees of the State of Illinois who are involved in providing services to residents, including professionals providing medical or rehabilitation services and all other persons having direct contact with residents; and further include all employees of community service agencies who provide services to a resident of a public or private long term care facility outside of that facility. Any long term care surveyor of the Illinois Department of Public Health who has reasonable cause to believe in the course of a survey that a resident has been abused or neglected and initiates an investigation while on site at the facility shall be exempt from making a report under this Section but the results of any such investigation shall be forwarded to the central register in a manner and form described by the Department.
The requirement of this Act shall not relieve any long term care facility administrator, agent or employee of responsibility to report the abuse or neglect of a resident under Section 3-610 of the Nursing Home Care Act or under Section 3-610 of the ID/DD Community Care Act or under Section 3-610 of the MC/DD Act or under Section 2-107 of the Specialized Mental Health Rehabilitation Act of 2013.
In addition to the above persons required to report suspected resident abuse and neglect, any other person may make a report to the Department, or to any law enforcement officer, if such person has reasonable cause to suspect a resident has been abused or neglected.
This Section also applies to residents whose death occurs from suspected abuse or neglect before being found or brought to a hospital.
A person required to make reports or cause reports to be made under this Section who fails to comply with the requirements of this Section is guilty of a Class A misdemeanor.
(Source: P.A. 98-104, eff. 7-22-13; 98-214, eff. 8-9-13; 98-756, eff. 7-16-14; 99-180, eff. 7-29-15.)

(210 ILCS 30/5) (from Ch. 111 1/2, par. 4165)
Sec. 5. Any person required to investigate cases of suspected resident abuse or neglect may take or cause to be taken, at the resident's expense color photographs and x-rays of the area of trauma on the resident who is the subject of a report.
(Source: P.A. 82-120.)

(210 ILCS 30/6) (from Ch. 111 1/2, par. 4166)
Sec. 6. All reports of suspected abuse or neglect made under this Act shall be made immediately by telephone to the Department's central register established under Section 14 on the single, State-wide, toll-free telephone number established under Section 13, or in person or by telephone through the nearest Department office. No long term care facility administrator, agent or employee, or any other person, shall screen reports or otherwise withhold any reports from the Department, and no long term care facility, department of State government, or other agency shall establish any rules, criteria, standards or guidelines to the contrary. Every long term care facility, department of State government and other agency whose employees are required to make or cause to be made reports under Section 4 shall notify its employees of the provisions of that Section and of this Section, and provide to the Department documentation that such notification has been given. The Department of Human Services shall train all of its mental health and developmental disabilities employees in the detection and reporting of suspected abuse and neglect of residents. Reports made to the central register through the State-wide, toll-free telephone number shall be transmitted to appropriate Department offices and municipal health departments that have responsibility for licensing long term care facilities under the Nursing Home Care Act, the Specialized Mental Health Rehabilitation Act of 2013, the ID/DD Community Care Act, or the MC/DD Act. All reports received through offices of the Department shall be forwarded to the central register, in a manner and form described by the Department. The Department shall be capable of receiving reports of suspected abuse and neglect 24 hours a day, 7 days a week. Reports shall also be made in writing deposited in the U.S. mail, postage prepaid, within 24 hours after having reasonable cause to believe that the condition of the resident resulted from abuse or neglect. Such reports may in addition be made to the local law enforcement agency in the same manner. However, in the event a report is made to the local law enforcement agency, the reporter also shall immediately so inform the Department. The Department shall initiate an investigation of each report of resident abuse and neglect under this Act, whether oral or written, as provided for in Section 3-702 of the Nursing Home Care Act, Section 2-208 of the Specialized Mental Health Rehabilitation Act of 2013, Section 3-702 of the ID/DD Community Care Act, or Section 3-702 of the MC/DD Act, except that reports of abuse which indicate that a resident's life or safety is in imminent danger shall be investigated within 24 hours of such report. The Department may delegate to law enforcement officials or other public agencies the duty to perform such investigation.
With respect to investigations of reports of suspected abuse or neglect of residents of mental health and developmental disabilities institutions under the jurisdiction of the Department of Human Services, the Department shall transmit copies of such reports to the Department of State Police, the Department of Human Services, and the Inspector General appointed under Section 1-17 of the Department of Human Services Act. If the Department receives a report of suspected abuse or neglect of a recipient of services as defined in Section 1-123 of the Mental Health and Developmental Disabilities Code, the Department shall transmit copies of such report to the Inspector General and the Directors of the Guardianship and Advocacy Commission and the agency designated by the Governor pursuant to the Protection and Advocacy for Persons with Developmental Disabilities Act. When requested by the Director of the Guardianship and Advocacy Commission, the agency designated by the Governor pursuant to the Protection and Advocacy for Persons with Developmental Disabilities Act, or the Department of Financial and Professional Regulation, the Department, the Department of Human Services and the Department of State Police shall make available a copy of the final investigative report regarding investigations conducted by their respective agencies on incidents of suspected abuse or neglect of residents of mental health and developmental disabilities institutions or individuals receiving services at community agencies under the jurisdiction of the Department of Human Services. Such final investigative report shall not contain witness statements, investigation notes, draft summaries, results of lie detector tests, investigative files or other raw data which was used to compile the final investigative report. Specifically, the final investigative report of the Department of State Police shall mean the Director's final transmittal letter. The Department of Human Services shall also make available a copy of the results of disciplinary proceedings of employees involved in incidents of abuse or neglect to the Directors. All identifiable information in reports provided shall not be further disclosed except as provided by the Mental Health and Developmental Disabilities Confidentiality Act. Nothing in this Section is intended to limit or construe the power or authority granted to the agency designated by the Governor pursuant to the Protection and Advocacy for Persons with Developmental Disabilities Act, pursuant to any other State or federal statute.
With respect to investigations of reported resident abuse or neglect, the Department shall effect with appropriate law enforcement agencies formal agreements concerning methods and procedures for the conduct of investigations into the criminal histories of any administrator, staff assistant or employee of the nursing home or other person responsible for the residents care, as well as for other residents in the nursing home who may be in a position to abuse, neglect or exploit the patient. Pursuant to the formal agreements entered into with appropriate law enforcement agencies, the Department may request information with respect to whether the person or persons set forth in this paragraph have ever been charged with a crime and if so, the disposition of those charges. Unless the criminal histories of the subjects involved crimes of violence or resident abuse or neglect, the Department shall be entitled only to information limited in scope to charges and their dispositions. In cases where prior crimes of violence or resident abuse or neglect are involved, a more detailed report can be made available to authorized representatives of the Department, pursuant to the agreements entered into with appropriate law enforcement agencies. Any criminal charges and their disposition information obtained by the Department shall be confidential and may not be transmitted outside the Department, except as required herein, to authorized representatives or delegates of the Department, and may not be transmitted to anyone within the Department who is not duly authorized to handle resident abuse or neglect investigations.
The Department shall effect formal agreements with appropriate law enforcement agencies in the various counties and communities to encourage cooperation and coordination in the handling of resident abuse or neglect cases pursuant to this Act. The Department shall adopt and implement methods and procedures to promote statewide uniformity in the handling of reports of abuse and neglect under this Act, and those methods and procedures shall be adhered to by personnel of the Department involved in such investigations and reporting. The Department shall also make information required by this Act available to authorized personnel within the Department, as well as its authorized representatives.
The Department shall keep a continuing record of all reports made pursuant to this Act, including indications of the final determination of any investigation and the final disposition of all reports.
The Department shall report annually to the General Assembly on the incidence of abuse and neglect of long term care facility residents, with special attention to residents who are persons with mental disabilities. The report shall include but not be limited to data on the number and source of reports of suspected abuse or neglect filed under this Act, the nature of any injuries to residents, the final determination of investigations, the type and number of cases where abuse or neglect is determined to exist, and the final disposition of cases.
(Source: P.A. 98-104, eff. 7-22-13; 99-143, eff. 7-27-15; 99-180, eff. 7-29-15; 99-642, eff. 7-28-16.)

(210 ILCS 30/6.2)
Sec. 6.2. (Repealed).
(Source: P.A. 95-331, eff. 8-21-07. Repealed by P.A. 95-545, eff. 8-28-07.)

(210 ILCS 30/6.3)
Sec. 6.3. (Repealed).
(Source: P.A. 93-636, eff. 12-31-03. Repealed by P.A. 95-545, eff. 8-28-07.)

(210 ILCS 30/6.4)
Sec. 6.4. (Repealed).
(Source: P.A. 93-636, eff. 12-31-03. Repealed by P.A. 95-545, eff. 8-28-07.)

(210 ILCS 30/6.5)
Sec. 6.5. (Repealed).
(Source: P.A. 93-636, eff. 12-31-03. Repealed by P.A. 95-545, eff. 8-28-07.)

(210 ILCS 30/6.6)
Sec. 6.6. (Repealed).
(Source: P.A. 93-636, eff. 12-31-03. Repealed by P.A. 95-545, eff. 8-28-07.)

(210 ILCS 30/6.7)
Sec. 6.7. (Repealed).
(Source: P.A. 93-636, eff. 12-31-03. Repealed by P.A. 95-545, eff. 8-28-07.)

(210 ILCS 30/6.8)
Sec. 6.8. (Repealed).
(Source: P.A. 93-636, eff. 12-31-03. Repealed by P.A. 95-545, eff. 8-28-07.)

(210 ILCS 30/7) (from Ch. 111 1/2, par. 4167)
Sec. 7. The report required by this Act shall include the name of the resident, the name and address of the nursing home at which the resident resides; the resident's age; the nature of the resident's condition including any evidence of previous injuries or disabilities, and any other information that the reporter believes might be helpful in establishing the cause of such abuse or neglect and the identity of the person believed to have caused such abuse or neglect.
(Source: P.A. 82-120.)

(210 ILCS 30/8) (from Ch. 111 1/2, par. 4168)
Sec. 8. Any person, institution or agency, participating in good faith in the making of a report, or in the investigation of such a report or in the taking of photographs or x-rays under this Act shall have immunity from liability, civil, criminal, or otherwise, that might result by reason of such actions.
For the purpose of any proceedings, civil or criminal, the good faith of any persons required to report, or permitted to report, cases of resident abuse or neglect under this Act, shall be presumed.
(Source: P.A. 82-120.)

(210 ILCS 30/9) (from Ch. 111 1/2, par. 4169)
Sec. 9. Any person who makes a report or who investigates a report under this Act shall testify fully in any judicial proceeding resulting from such report, as to any evidence of abuse or neglect, or the cause thereof. No evidence shall be excluded by reason of any common law or statutory privilege relating to communications between the alleged perpetrator of abuse or neglect, or the resident subject of the report under this Act and the person making or investigating the report.
(Source: P.A. 82-120.)

(210 ILCS 30/10) (from Ch. 111 1/2, par. 4170)
Sec. 10. If, during the investigation of a report made pursuant to this Act, the Department obtains information indicating possible criminal acts, the Department shall refer the matter to the appropriate law enforcement agency or agencies for further investigation or prosecution. The Department shall make the entire file of its investigation available to the appropriate law enforcement agencies.
With respect to reports of suspected abuse or neglect of residents of facilities operated by the Department of Human Services (as successor to the Department of Rehabilitation Services) or recipients of services through any home, institution, program or other entity licensed in whole or in part by the Department of Human Services (as successor to the Department of Rehabilitation Services), the Department shall refer reports to the Department of State Police or the appropriate law enforcement entity upon awareness that a possible criminal act has occurred.
(Source: P.A. 94-428, eff. 8-2-05.)

(210 ILCS 30/11) (from Ch. 111 1/2, par. 4171)
Sec. 11. The Department may arrange for protective services to any nursing home resident who requires them when a report of abuse or neglect has been made. Such services shall be arranged for a limited time, as determined by the Department to be sufficient for the resident to obtain alternative permanent placement with the help of the Department if necessary, or for any situation of the resident related to the report of abuse or neglect which needs to be corrected or ameliorated so that the patient's continued residence in the same nursing home may continue without further abuse or neglect.
(Source: P.A. 82-120.)

(210 ILCS 30/12) (from Ch. 111 1/2, par. 4172)
Sec. 12. Nothing in this Act shall be construed to authorize or require protective services, medical care or treatment for any person in contravention of his stated or implied objection thereto upon grounds that it conflicts with his or her religious belief or practices, nor shall such person be considered abused or neglected for the exercise of such beliefs or practice.
(Source: P.A. 82-120.)

(210 ILCS 30/13) (from Ch. 111 1/2, par. 4173)
Sec. 13. There shall be a single State-wide, toll-free telephone number established and maintained by the Department which all persons, whether or not mandated by law, may use to report suspected long term care facility resident abuse or neglect at any hour of the day or night, on any day of the week. Any other person may use the State-wide number to obtain assistance or information concerning the handling of long term care facility resident abuse and neglect cases. The Department shall establish standards and procedures for using the State wide number, and shall take appropriate steps to ensure that all persons required to make reports under Section 4, as well as members of the general public, are aware of those standards and procedures.
(Source: P.A. 86-1013.)

(210 ILCS 30/14) (from Ch. 111 1/2, par. 4174)
Sec. 14. There shall be a central register of all cases of suspected long term care facility resident abuse or neglect reported and maintained by the Department under this Act. Through the recording of initial, preliminary, progress, and final reports, the central register shall be operated in such a manner as to enable the Department to: (1) immediately identify and locate prior reports or cases of abuse or neglect; (2) continuously monitor the current status of all cases of abuse or neglect being provided services under this Act; and (3) regularly evaluate the effectiveness of existing laws and programs through the development and analysis of statistical and other information. The Department shall by rule adopt appropriate standards and procedures for the operation of the central register, including criteria to be used by long term care facility employees in determining whether abuse or neglect of a resident is suspected, and standards and procedures for making reports. The Department shall also take appropriate steps to ensure that all persons required to make reports under Section 4 are aware of those criteria, standards and procedures. The Department shall establish, in conjunction with the Department of Human Services, standards for evaluating reports of suspected abuse or neglect of recipients of mental health or developmental disability services to determine if a recipient's life or safety is in imminent danger, and for classifying other reports of suspected abuse and neglect for purposes of determining the necessity and schedule of an investigation.
(Source: P.A. 89-507, eff. 7-1-97.)

(210 ILCS 30/15) (from Ch. 111 1/2, par. 4175)
Sec. 15. The Long Term Care Facility Advisory Board established under the Nursing Home Care Act shall conduct hearings and consult with individuals of distinction in the fields of health, human services, law and other appropriate areas in a continuing assessment of the problem of resident abuse and neglect. It shall advise and make recommendations to the Department regarding improvements in the reporting, investigation and follow-up systems and procedures established under this Act and regarding the adequacy and availability of programs and services in the State to prevent and respond to further incidents of resident abuse and neglect.
(Source: P.A. 86-820.)

(210 ILCS 30/16) (from Ch. 111 1/2, par. 4176)
Sec. 16. Within the appropriation available, the Department shall conduct a continuing education and training program for State and local staff, persons and officials required to report, the general public, and other persons engaged in or intending to engage in the prevention, identification, and treatment of resident abuse and neglect. The program shall be designed to encourage the fullest degree of reporting of known and suspected resident abuse and neglect, and to improve communication, cooperation, and coordination among all agencies in the identification, prevention, and treatment of resident abuse and neglect. The program shall inform the general public and professionals of the nature and extent of abuse and neglect and their responsibilities, obligations, powers and immunity from liability under this Act. It may include publicity and dissemination of information on the existence and number of the 24 hour, State-wide, toll-free telephone service to assist persons seeking assistance and to receive reports of known and suspected abuse and neglect.
(Source: P.A. 83-1530.)



210 ILCS 32/ - Authorized Electronic Monitoring in Long-Term Care Facilities Act.

(210 ILCS 32/1)
Sec. 1. Short title. This Act may be cited as the Authorized Electronic Monitoring in Long-Term Care Facilities Act.
(Source: P.A. 99-430, eff. 1-1-16.)

(210 ILCS 32/5)
Sec. 5. Definitions. As used in this Act:
"Authorized electronic monitoring" means the placement and use of an electronic monitoring device by a resident in his or her room in accordance with this Act.
"Department" means the Department of Public Health.
"Electronic monitoring device" means a surveillance instrument with a fixed position video camera or an audio recording device, or a combination thereof, that is installed in a resident's room under the provisions of this Act and broadcasts or records activity or sounds occurring in the room.
"Facility" means an intermediate care facility for the developmentally disabled licensed under the ID/DD Community Care Act that has 30 beds or more, a facility licensed under the MC/DD Act, or a long-term care facility licensed under the Nursing Home Care Act.
"Resident" means a person residing in a facility.
"Resident's representative" has the meaning given to that term in (1) Section 1-123 of the Nursing Home Care Act if the resident resides in a facility licensed under the Nursing Home Care Act, (2) Section 1-123 of the ID/DD Community Care Act if the resident resides in a facility licensed under the ID/DD Community Care Act, or (3) Section 1-123 of the MC/DD Act if the resident resides in a facility licensed under the MC/DD Act.
(Source: P.A. 99-430, eff. 1-1-16; 99-784, eff. 1-1-17.)

(210 ILCS 32/10)
Sec. 10. Authorized electronic monitoring.
(a) A resident shall be permitted to conduct authorized electronic monitoring of the resident's room through the use of electronic monitoring devices placed in the room pursuant to this Act.
(b) Nothing in this Act shall be construed to allow the use of an electronic monitoring device to take still photographs or for the nonconsensual interception of private communications.
(Source: P.A. 99-430, eff. 1-1-16.)

(210 ILCS 32/15)
Sec. 15. Consent.
(a) Except as otherwise provided in this subsection, a resident, a resident's plenary guardian of the person, or the parent of a resident under the age of 18 must consent in writing on a notification and consent form prescribed by the Department to the authorized electronic monitoring in the resident's room. If the resident has not affirmatively objected to the authorized electronic monitoring and the resident's physician determines that the resident lacks the ability to understand and appreciate the nature and consequences of electronic monitoring, the following individuals may consent on behalf of the resident, in order of priority:
(1) a health care agent named under the Illinois

Power of Attorney Act;

(2) a resident's representative, as defined in

Section 5 of this Act;

(3) the resident's spouse;
(4) the resident's parent;
(5) the resident's adult child who has the written

consent of the other adult children of the resident to act as the sole decision maker regarding authorized electronic monitoring; or

(6) the resident's adult brother or sister who has

the written consent of the other adult siblings of the resident to act as the sole decision maker regarding authorized electronic monitoring.

(a-5) Prior to another person, other than a resident's plenary guardian of the person, consenting on behalf of a resident 18 years of age or older in accordance with this Section, the resident must be asked by that person, in the presence of a facility employee, if he or she wants authorized electronic monitoring to be conducted. The person must explain to the resident:
(1) the type of electronic monitoring device to be

used;

(2) the standard conditions that may be placed on the

electronic monitoring device's use, including those listed in paragraph (7) of subsection (b) of Section 20;

(3) with whom the recording may be shared according

to Section 45; and

(4) the resident's ability to decline all recording.
For the purposes of this subsection, a resident affirmatively objects when he or she orally, visually, or through the use of auxiliary aids or services declines authorized electronic monitoring. The resident's response must be documented on the notification and consent form.
(b) A resident or roommate may consent to authorized electronic monitoring with any conditions of the resident's choosing, including, but not limited to, the list of standard conditions provided in paragraph (7) of subsection (b) of Section 20. A resident or roommate may request that the electronic monitoring device be turned off or the visual recording component of the electronic monitoring device be blocked at any time.
(c) Prior to the authorized electronic monitoring, a resident must obtain the written consent of any other resident residing in the room on the notification and consent form prescribed by the Department. Except as otherwise provided in this subsection, a roommate, a roommate's plenary guardian of the person, or the parent of a roommate under the age of 18 must consent in writing to the authorized electronic monitoring in the resident's room. If the roommate has not affirmatively objected to the authorized electronic monitoring in accordance with subsection (a-5) and the roommate's physician determines that the roommate lacks the ability to understand and appreciate the nature and consequences of electronic monitoring, the following individuals may consent on behalf of the roommate, in order of priority:
(1) a health care agent named under the Illinois

Power of Attorney Act;

(2) a roommate's resident's representative, as

defined in Section 5 of this Act;

(3) the roommate's spouse;
(4) the roommate's parent;
(5) the roommate's adult child who has the written

consent of the other adult children of the resident to act as the sole decision maker regarding authorized electronic monitoring; or

(6) the roommate's adult brother or sister who has

the written consent of the other adult siblings of the resident to act as the sole decision maker regarding authorized electronic monitoring.

(c-5) Consent by a roommate under subsection (c) authorizes the resident's use of any recording obtained under this Act, as provided in Section 45 of this Act.
(c-7) Any resident previously conducting authorized electronic monitoring must obtain consent from any new roommate before the resident may resume authorized electronic monitoring. If a new roommate does not consent to authorized electronic monitoring and the resident conducting the authorized electronic monitoring does not remove or disable the electronic monitoring device, the facility shall turn off the device.
(d) Consent may be withdrawn by the resident or roommate at any time, and the withdrawal of consent shall be documented in the resident's clinical record. If a roommate withdraws consent and the resident conducting the authorized electronic monitoring does not remove or disable the electronic monitoring device, the facility may turn off the electronic monitoring device.
(e) If a resident who is residing in a shared room wants to conduct authorized electronic monitoring and another resident living in or moving into the same shared room refuses to consent to the use of an electronic monitoring device, the facility shall make a reasonable attempt to accommodate the resident who wants to conduct authorized electronic monitoring. A facility has met the requirement to make a reasonable attempt to accommodate a resident who wants to conduct authorized electronic monitoring when upon notification that a roommate has not consented to the use of an electronic monitoring device in his or her room, the facility offers to move either resident to another shared room that is available at the time of the request. If a resident chooses to reside in a private room in order to accommodate the use of an electronic monitoring device, the resident must pay the private room rate. If a facility is unable to accommodate a resident due to lack of space, the facility must reevaluate the request every 2 weeks until the request is fulfilled.
(Source: P.A. 99-430, eff. 1-1-16; 99-784, eff. 1-1-17.)

(210 ILCS 32/20)
Sec. 20. Notice to the facility.
(a) Authorized electronic monitoring may begin only after a notification and consent form prescribed by the Department has been completed and submitted to the facility.
(b) A resident shall notify the facility in writing of his or her intent to install an electronic monitoring device by providing a completed notification and consent form prescribed by the Department that must include, at minimum, the following information:
(1) the resident's signed consent to electronic

monitoring or the signature of the person consenting on behalf of the resident in accordance with Section 15 of this Act; if a person other than the resident signs the consent form, the form must document the following:

(A) the date the resident was asked if he or she

wants authorized electronic monitoring to be conducted in accordance with subsection (a-5) of Section 15;

(B) who was present when the resident was asked;

and

(C) an acknowledgement that the resident did not

affirmatively object; and

(2) the resident's roommate's signed consent or the

signature of the person consenting on behalf of the resident in accordance with Section 15 of this Act, if applicable, and any conditions placed on the roommate's consent; if a person other than the roommate signs the consent form, the form must document the following:

(A) the date the roommate was asked if he or she

wants authorized electronic monitoring to be conducted in accordance with subsection (a-5) of Section 15;

(B) who was present when the roommate was asked;

and

(C) an acknowledgement that the roommate did not

affirmatively object; and

(3) the type of electronic monitoring device to be

used;

(4) any installation needs, such as mounting of a

device to a wall or ceiling;

(5) the proposed date of installation for scheduling

purposes;

(6) a copy of any contract for maintenance of the

electronic monitoring device by a commercial entity;

(7) a list of standard conditions or restrictions

that the resident or a roommate may elect to place on use of the electronic monitoring device, including, but not limited to:

(A) prohibiting audio recording;
(B) prohibiting broadcasting of audio or video;
(C) turning off the electronic monitoring device

or blocking the visual recording component of the electronic monitoring device for the duration of an exam or procedure by a health care professional;

(D) turning off the electronic monitoring device

or blocking the visual recording component of the electronic monitoring device while dressing or bathing is performed; and

(E) turning the electronic monitoring device off

for the duration of a visit with a spiritual advisor, ombudsman, attorney, financial planner, intimate partner, or other visitor; and

(8) any other condition or restriction elected by the

resident or roommate on the use of an electronic monitoring device.

(c) A copy of the completed notification and consent form shall be placed in the resident's and any roommate's clinical record and a copy shall be provided to the resident and his or her roommate, if applicable.
(d) The Department shall prescribe the notification and consent form required in this Section no later than 60 days after the effective date of this Act. If the Department has not prescribed such a form by that date, the Office of the Attorney General shall post a notification and consent form on its website for resident use until the Department has prescribed the form.
(Source: P.A. 99-430, eff. 1-1-16.)

(210 ILCS 32/25)
Sec. 25. Cost and installation.
(a) A resident choosing to conduct authorized electronic monitoring must do so at his or her own expense, including paying purchase, installation, maintenance, and removal costs.
(b) If a resident chooses to install an electronic monitoring device that uses Internet technology for visual or audio monitoring, that resident is responsible for contracting with an Internet service provider.
(c) The facility shall make a reasonable attempt to accommodate the resident's installation needs, including, but not limited to, allowing access to the facility's telecommunications or equipment room. A facility has the burden of proving that a requested accommodation is not reasonable.
(d) The electronic monitoring device must be placed in a conspicuously visible location in the room.
(e) A facility may not charge the resident a fee for the cost of electricity used by an electronic monitoring device.
(f) All electronic monitoring device installations and supporting services shall comply with the requirements of the edition of the National Fire Protection Association (NFPA) 101 Life Safety Code in force at the time of installation and shall remain in compliance with that or any subsequent edition of NFPA 101 enforced pursuant to Part 483 of Title 42 of the Code of Federal Regulations.
(Source: P.A. 99-430, eff. 1-1-16; 99-784, eff. 1-1-17.)

(210 ILCS 32/27)
Sec. 27. Assistance program.
(a) Subject to appropriation, the Department shall establish a program to assist residents receiving medical assistance under Article V of the Illinois Public Aid Code in accessing authorized electronic monitoring.
(b) Subject to appropriation, the Department shall distribute up to $50,000 in funds on an annual basis to residents receiving medical assistance under Article V of the Illinois Public Aid Code for the purchase and installation of authorized electronic monitoring devices.
(c) Applications for funds and disbursement of funds must be made in a manner prescribed by the Department.
(Source: P.A. 99-430, eff. 1-1-16; 99-784, eff. 1-1-17.)

(210 ILCS 32/30)
Sec. 30. Notice to visitors.
(a) If a resident of a facility conducts authorized electronic monitoring, a sign shall be clearly and conspicuously posted at all building entrances accessible to visitors. The notice must be entitled "Electronic Monitoring" and must state, in large, easy-to-read type, "The rooms of some residents may be monitored electronically by or on behalf of the residents.".
(b) A sign shall be clearly and conspicuously posted at the entrance to a resident's room where authorized electronic monitoring is being conducted. The notice must state, in large, easy-to-read type, "This room is electronically monitored.".
(c) The facility is responsible for installing and maintaining the signage required in this Section.
(Source: P.A. 99-430, eff. 1-1-16.)

(210 ILCS 32/40)
Sec. 40. Obstruction of electronic monitoring devices.
(a) A person or entity is prohibited from knowingly hampering, obstructing, tampering with, or destroying an electronic monitoring device installed in a resident's room without the permission of the resident or the individual who consented on behalf of the resident in accordance with Section 15 of this Act.
(b) A person or entity is prohibited from knowingly hampering, obstructing, tampering with, or destroying a video or audio recording obtained in accordance with this Act without the permission of the resident or the individual who consented on behalf of the resident in accordance with Section 15 of this Act.
(c) A person or entity that violates this Section is guilty of a Class B misdemeanor. A person or entity that violates this Section in the commission of or to conceal a misdemeanor offense is guilty of a Class A misdemeanor. A person or entity that violates this Section in the commission of or to conceal a felony offense is guilty of a Class 4 felony.
(d) It is not a violation of this Section if a person or facility turns off the electronic monitoring device or blocks the visual recording component of the electronic monitoring device at the direction of the resident or the person who consented on behalf of the resident in accordance with Section 15 of this Act.
(Source: P.A. 99-430, eff. 1-1-16.)

(210 ILCS 32/45)
Sec. 45. Dissemination of recordings.
(a) A facility may not access any video or audio recording created through authorized electronic monitoring without the written consent of the resident or the person who consented on behalf of the resident in accordance with Section 15 of this Act.
(b) Except as required under the Freedom of Information Act, a recording or copy of a recording made pursuant to this Act may only be disseminated for the purpose of addressing concerns relating to the health, safety, or welfare of a resident or residents.
(c) The resident or person who consented on behalf of the resident in accordance with Section 15 of this Act shall provide a copy of any video or audio recording to parties involved in a civil, criminal, or administrative proceeding, upon a party's request, if the video or audio recording was made during the time period that the conduct at issue in the proceeding allegedly occurred.
(Source: P.A. 99-430, eff. 1-1-16.)

(210 ILCS 32/50)
Sec. 50. Admissibility of evidence. Subject to applicable rules of evidence and procedure, any video or audio recording created through authorized electronic monitoring in accordance with this Act may be admitted into evidence in a civil, criminal, or administrative proceeding if the contents of the recording have not been edited or artificially enhanced and the video recording includes the date and time the events occurred.
(Source: P.A. 99-430, eff. 1-1-16.)

(210 ILCS 32/55)
Sec. 55. Report. Each facility shall report to the Department, in a manner prescribed by the Department, the number of authorized electronic monitoring notification and consent forms received annually. The Department shall report the total number of authorized electronic monitoring notification and consent forms received by facilities to the Office of the Attorney General annually.
(Source: P.A. 99-430, eff. 1-1-16.)

(210 ILCS 32/60)
Sec. 60. Liability.
(a) A facility is not civilly or criminally liable for the inadvertent or intentional disclosure of a recording by a resident or a person who consents on behalf of the resident for any purpose not authorized by this Act.
(b) A facility is not civilly or criminally liable for a violation of a resident's right to privacy arising out of any electronic monitoring conducted pursuant to this Act.
(Source: P.A. 99-430, eff. 1-1-16.)

(210 ILCS 32/65)
Sec. 65. Rules. The Department shall adopt rules necessary to administer and enforce any Section of this Act. Rulemaking shall not delay the full implementation of this Act.
(Source: P.A. 99-430, eff. 1-1-16; 99-784, eff. 1-1-17.)

(210 ILCS 32/70)
Sec. 70. (Amendatory provisions; text omitted).
(Source: P.A. 99-430, eff. 1-1-16; text omitted.)

(210 ILCS 32/75)
Sec. 75. (Amendatory provisions; text omitted).
(Source: P.A. 99-430, eff. 1-1-16; text omitted.)

(210 ILCS 32/99)
Sec. 99. Effective date. This Act takes effect January 1, 2016.
(Source: P.A. 99-430, eff. 1-1-16.)



210 ILCS 35/ - Community Living Facilities Licensing Act.

(210 ILCS 35/1) (from Ch. 111 1/2, par. 4181)
Sec. 1. Purpose. The purpose of this Act is to authorize the Department of Public Health to license Community Living Facilities using standards appropriate to this type of residential setting. The Community Living Facility is a transitional residential setting which provides guidance, supervision, training and other assistance to persons with a mild or moderate developmental disability with the goal of eventually moving these persons into more independent living arrangements. The Act authorizes the Department of Public Health to establish minimum standards, rules and regulations consistent with the philosophy and purpose of Community Living Facilities while insuring the protection of residents' rights and general welfare.
(Source: P.A. 88-380.)

(210 ILCS 35/2) (from Ch. 111 1/2, par. 4182)
Sec. 2. Short title. This Act shall be known and may be cited as the "Community Living Facilities Licensing Act".
(Source: P.A. 82-567.)

(210 ILCS 35/3) (from Ch. 111 1/2, par. 4183)
Sec. 3. Definitions. As used in this Act, unless the context otherwise requires, the terms defined in this Section have the meanings ascribed to them herein.
(1) "Adult" means a person 18 years of age or older.
(2) "Applicant" means any person, agency, association, corporation, partnership, or organization making application for a license.
(3) "Appropriate programming" means programming which meets each resident's individual needs commensurate with his functioning level.
(4) "Community Living Facility" means a transitional residential setting which provides guidance, supervision, training and other assistance to ambulatory or mobile adults with a mild or moderate developmental disability with the goal of eventually moving these persons to more independent living arrangements. Residents are required to participate in day activities, such as vocational training, sheltered workshops or regular employment. A Community Living Facility shall not be a nursing or medical facility and shall house no more than 20 residents, excluding staff.
(5) "Department" means the Department of Public Health.
(6) "Director" means the Director of the Department of Public Health.
(7) "Habilitation plan" means a written plan as defined in the "Mental Health and Developmental Disabilities Code of 1979", as now or hereafter amended.
(8) "License" means any of the following types of licenses issued to an applicant or licensee by the Department:
(a) "Probationary license" means a license issued to

an applicant or licensee which has not held a license contiguous to its application.

(b) "Regular license" means a license issued to an

applicant or licensee which is in substantial compliance with this Act and any rules and regulations promulgated hereunder.

(9) "Licensee" means a person, agency, association, corporation, partnership, or organization which has been issued a license to operate a Community Living Facility.
(10) "Owner" means the individual, partnership, corporation, association or other person who owns a Community Living Facility. In the event a Community Living Facility is operated by a person who leases the physical plant, which is owned by another person, "owner" means the person who operates the Community Living Facility, except that if the person who owns the physical plant is an affiliate of the person who operates the Community Living Facility and has significant control over the day-to-day operations of the Community Living Facility, the person who owns the physical plant shall incur jointly and severally with the owner all liabilities imposed on an owner under this Act.
(11) "Plan of correction" means a written plan submitted to the Department for violation of this Act or of rules promulgated hereunder which are cited by the Department. The plan shall describe the steps that will be taken in order to bring the Community Living Facility into compliance and the time-frame for completion of each step.
(12) "Qualified surveyor" means any individual or any governmental agency designated by the Department to survey Community Living Facilities for compliance with this Act and the rules and regulations promulgated under this Act.
(13) "Resident" means a person residing in a Community Living Facility pursuant to this Act.
(14) "Support services" means those services provided to residents in order to facilitate their integration into the community and to improve their level of functioning, independence and self-respect.
(Source: P.A. 88-380.)

(210 ILCS 35/4) (from Ch. 111 1/2, par. 4184)
Sec. 4. Department's powers and duties. The Director of the Department shall establish a system of licensure for Community Living Facilities, in accordance with this Act, for the purposes of:
(1) Protecting the health, welfare and safety of residents;
(2) Insuring the provision of appropriate programming and support services for residents to promote their independence, personal growth, self-respect and ability to function in a more independent living arrangement;
(3) Insuring that the sites selected for Community Living Facilities enable residents to participate in community activities;
(4) Protecting residents' rights;
(5) Maintaining the integrity of communities by requiring regular monitoring and inspection of Community Living Facilities; insuring that minimum program and physical plant standards are maintained; and prohibiting the concentration of Community Living Facilities in residential neighborhoods.
(Source: P.A. 82-567.)

(210 ILCS 35/5) (from Ch. 111 1/2, par. 4185)
Sec. 5. Licensing standards. The Department shall promulgate rules and regulations establishing minimum standards for licensing of Community Living Facilities. These rules shall regulate:
(1) The location of Community Living Facilities. These provisions shall insure that the Community Living Facilities are in appropriate neighborhoods and shall prohibit concentration of these housing programs in communities.
(2) The operation and conduct of Community Living Facilities.
(3) The general financial ability, competence, character and qualifications of the applicant to provide appropriate care and comply with this Act.
(4) The appropriateness, safety, cleanliness and general adequacy of the premises, including maintenance of adequate fire protection and health standards, conforming to State laws and municipal codes, to provide for the physical comfort, well-being, care and protection of the residents.
(5) The number, character, training and qualifications of personnel directly responsible for the residents.
(6) Provisions for food, clothing, educational opportunities, social activities, home furnishings and personal property to insure the healthy physical, emotional and mental development of residents.
(7) Implementation of habilitation plans for each resident.
(8) Provisions for residents to receive appropriate programming and support services commensurate with their individual needs, and to participate in decisions regarding their use of programs and support services.
Such services should include educational opportunities, vocational training and other day activities aimed at promoting independence and improving basic living skills.
(9) Provisions and criteria for admission, discharge and transfers at Community Living Facilities.
(10) Provisions specifying the role and responsibilities of residents for upkeep of their rooms and the overall maintenance and care of the Community Living Facilities. These provisions shall allow the residents to participate in normal, daily activities associated with community living.
(11) Provisions to insure that residents are notified of their legal rights, as defined in the rules promulgated pursuant to subsection (12) of this Section and to assist them in exercising these rights. Upon admission to a Community Living Facility, residents shall be provided a copy of their rights and related rules, regulations and policies, and the name, address and telephone number of the Guardianship and Advocacy Commission.
(12) Resident rights, which shall include, but need not be limited to, those guaranteed by the "Mental Health and Developmental Disabilities Code", as amended.
(13) Maintenance of records pertaining to the admission, habilitation, and discharge of residents, and to the general operation of Community Living Facilities.
(Source: P.A. 82-567.)

(210 ILCS 35/6) (from Ch. 111 1/2, par. 4186)
Sec. 6. Operation without a license. (1) Any person, agency, association, corporation, partnership, or organization which operates a Community Living Facility without a valid license from the Department is guilty of a business offense and shall be fined an amount in excess of $500 but not exceeding $10,000, and each day of violation is a separate violation. If the Department determines that a Community Living Facility is operating without a valid license, it shall report the results of its investigation to the Attorney General or to the appropriate State's Attorney for prosecution.
(2) No State or federal funds which are appropriated by the General Assembly or which pass through the General Revenue or any special fund in the State Treasury shall be paid to a Community Living Facility not having a license issued under this Act.
(Source: P.A. 82-567.)

(210 ILCS 35/7) (from Ch. 111 1/2, par. 4187)
Sec. 7. Issuance of licenses. All Community Living Facilities shall be licensed by the Department. The procedures for obtaining a valid license are as follows:
(1) Application for a license shall be made on forms provided and in the manner prescribed by the Department. All applications shall be accompanied by an application fee of $200.
(2) Upon receipt of an application filed in proper order, the Department shall review the application and shall make an on-site evaluation of the proposed Community Living Facility.
(3) The evaluation shall be conducted by a qualified surveyor representing the Department. The Department may request that a representative from the Department of Human Services accompany the Department's surveyor.
(4) The Department may request assistance or advice from other State and local governmental or private entities in the inspection process, including, but not limited to the Department of Human Services and the State Fire Marshal.
(5) If the Department has determined on the basis of available documentation that the Community Living Facility is in substantial compliance with this Act and rules and regulations promulgated under this Act, it shall issue a probationary license. Such license shall be valid for a period not to exceed 6 months from the date of issuance. Within 30 days prior to the expiration of the probationary license, a qualified surveyor representing the Department shall conduct an on-site final evaluation. If, at the time of the final evaluation the Community Living Facility is in substantial compliance with this Act, the Department shall issue a regular license which replaces the probationary license.
(6) As a condition of the issuance or renewal of a license, the applicant or licensee shall file a statement of ownership, which shall be public information and which shall be available from the Department. The statement of ownership shall include: the name, address, telephone number, occupation, or business activity, business address and business telephone number of the person who is the owner of the Community Living Facility and every person who owns the building in which the Community Living Facility is located, if other than the owner of the Community Living Facility; the name of every partner and stockholder of the owner if the owner is a partnership or corporation; and, the address of any facility, wherever located, any financial interest in which is owned by the applicant or licensee, if the facility were required to be licensed if it were located in this State.
(Source: P.A. 89-507, eff. 7-1-97.)

(210 ILCS 35/8) (from Ch. 111 1/2, par. 4188)
Sec. 8. Departmental inspection. (1) The Department may inspect the records and premises of a Community Living Facility whenever the Department determines appropriate.
(2) The Department shall investigate all reports of violation received from any other governmental entity which also has monitoring responsibility for Community Living Facilities.
(3) If the Department determines that a Community Living Facility is not in compliance with this Act or the rules and regulations promulgated under this Act, the Department shall promptly serve a notice of violation upon the licensee. Each notice of violation shall be prepared in writing and shall specify the nature of the violation, the statutory provision or rule alleged to have been violated, and the requirement that the licensee submit a plan of correction to the Department. The notice shall also inform the licensee of any other action which the Department might take pursuant to this Act and of his right to a hearing under subsection (1) of Section 12 of this Act.
(Source: P.A. 82-567.)

(210 ILCS 35/8.5)
Sec. 8.5. Fire inspections; authority.
(a) Per the requirements of Public Act 96-1141, on January 1, 2011 a report titled "Streamlined Auditing and Monitoring for Community Based Services: First Steps Toward a More Efficient System for Providers, State Government, and the Community" was provided for members of the General Assembly. The report, which was developed by a steering committee of community providers, trade associations, and designated representatives from the Departments of Children and Family Services, Healthcare and Family Services, Human Services, and Public Health, issued a series of recommendations, including recommended changes to Administrative Rules and Illinois statutes, on the categories of deemed status for accreditation, fiscal audits, centralized repository of information, Medicaid, technology, contracting, and streamlined monitoring procedures. It is the intent of the 97th General Assembly to pursue implementation of those recommendations that have been determined to require Acts of the General Assembly.
(b) For facilities licensed under this Act, the Office of the State Fire Marshal shall provide the necessary fire inspection to comply with licensing requirements. The Office of the State Fire Marshal may enter into an agreement with another State agency to conduct this inspection if qualified personnel are employed by that agency. Code enforcement inspection of the facility by the local authority shall only occur if the local authority having jurisdiction enforces code requirements that are more stringent than those enforced by the State Fire Marshal. Nothing in this Section shall prohibit a local fire authority from conducting fire incident planning activities.
(Source: P.A. 97-321, eff. 8-12-11.)

(210 ILCS 35/9) (from Ch. 111 1/2, par. 4189)
Sec. 9. Regular licenses.
(1) A regular license shall be valid for a one-year period from the date of authorization. A license is not transferable.
(2) Within 120 to 150 days prior to the date of expiration of the license, the licensee shall apply to the Department for renewal of the license. The procedure for renewing a valid license for a Community Living Facility shall be the same as for applying for the initial license, pursuant to subsections (1) through (4) of Section 7 of this Act. If the Department has determined on the basis of available documentation that the Community Living Facility is in substantial compliance with this Act and the rules promulgated under this Act, and has provided to the Department an accurate disclosure document in accordance with the Alzheimer's Disease and Related Dementias Special Care Disclosure Act, it shall renew the regular license for another one-year period.
(3) Whenever ownership of a facility is transferred from the licensee to any other person, agency, association, corporation, partnership, or organization, the transferee must obtain a new probationary license. The transferee shall notify the Department of the transfer and apply for a new license at least 30 days prior to final transfer. The requirement for an on-site inspection in Section 7 may be waived if the Department has conducted a survey of the Community Living Facility within the past 60 days and the survey disclosed substantial compliance with this Act and rules and regulations promulgated hereunder.
(Source: P.A. 98-756, eff. 7-16-14.)

(210 ILCS 35/10) (from Ch. 111 1/2, par. 4190)
Sec. 10. Procedures for filing a complaint. (1) Any person, agency, association or governmental body may file a complaint with the Department alleging that a Community Living Facility is in violation of this Act or of the rules and regulations promulgated pursuant to this Act.
(2) The Department may conduct an investigation in order to determine if the Community Living Facility is in compliance. If, based on the results of its investigation, the Department determines that the Community Living Facility is not in compliance, it shall promptly serve a notice of violation upon the licensee. Such notice of violation shall comply with the requirements described in subsection (3) of Section 8 of this Act. The Department may notify the complainant of its findings.
(3) The complaint, a copy of the complaint, or a record published, released or otherwise disclosed to the Community Living Facility shall not disclose the name of the complainant unless the complainant consents in writing to the disclosure or the investigation results in a judicial proceeding, or unless disclosure is essential to the investigation.
(4) A licensee or its agents shall not transfer, discharge, evict, harass, dismiss, or retaliate against a resident or an employee or agent who files a complaint under this Section 10 or who testifies under Section 12 of this Act because of the complaint or testimony.
(5) Any person participating in good faith in the making of a complaint, or in the investigation of such a complaint shall not be deemed to have violated any privileged communication and shall have immunity from any liability, civil, criminal or that otherwise might result as a consequence of making such a complaint. The good faith of any persons making a complaint or participating in the investigation of such a complaint shall be presumed.
(6) The owner and licensee are liable to a resident for any intentional or negligent act or omission of their agents or employees which injures the resident. In addition, the licensee shall pay actual damages, or $500, whichever is greater, and costs and attorney's fees to a resident whose rights under this Act or under rules and regulations promulgated hereunder are violated.
(Source: P.A. 82-567.)

(210 ILCS 35/11) (from Ch. 111 1/2, par. 4191)
Sec. 11. Grounds for denial or revocation of a license. The Department may deny or begin proceedings to revoke a license if the applicant or licensee has been convicted of a felony or 2 or more misdemeanors involving moral turpitude, as shown by a certified copy of the court of conviction; if the Department determines after investigation that such person has not been sufficiently rehabilitated to warrant the public trust; or upon other satisfactory evidence that the moral character of the applicant or licensee is not reputable. In addition, the Department may deny or begin proceedings to revoke a license at any time if the licensee:
(1) Submits false information either on Department

licensure forms or during an inspection;

(2) Refuses to allow an inspection to occur;
(3) Violates this Act or rules and regulations

promulgated under this Act;

(4) Violates the rights of its residents;
(5) Fails to submit or implement a plan of correction

within the specified time period; or

(6) Fails to submit a workplace violence prevention

plan in compliance with the Health Care Workplace Violence Prevention Act.

(Source: P.A. 94-347, eff. 7-28-05.)

(210 ILCS 35/12) (from Ch. 111 1/2, par. 4192)
Sec. 12. Right to hearing. (1) No license may be denied or revoked unless the applicant or licensee is given written notice of the grounds for the Department's action. The applicant or licensee may appeal the Department's proposed action within 15 days after receipt of the Department's written notice by making written request to the Department for a hearing. Notice of the time, place, and nature of the hearing shall be given to the applicant or licensee not less than 2 weeks prior to the date of the hearing. The hearing shall proceed, and the notice shall be delivered, in accordance with "The Illinois Administrative Procedure Act", approved September 22, 1975, as now or hereafter amended. The Director may appoint a hearing examiner to preside at any administrative hearing under this Act.
(2) If the applicant or licensee does not submit a request for a hearing as provided for in this Section, or if after conducting the hearing the Department determines that the license should not be issued, or that the license should be revoked or denied, the Department shall issue an order to that effect. If the order is to revoke the license, it shall specify that the order takes effect upon receipt by the licensee, and that the Community Living Facility shall not operate during the pendency of any proceeding for judicial review of the Department's decision, except under court order.
(3) Final administrative decisions shall be subject to judicial review exclusively as provided in the Administrative Review Law, as now or hereafter amended, except that any petition for judicial review of Department action under this Act shall be filed within 15 days after receipt of notice of the final agency determination. The term "administrative decision" has the meaning ascribed to it in Section 3-101 of the Code of Civil Procedure. The court may stay enforcement of the Department's final decision if a showing is made that there is a substantial probability that the party seeking review will prevail on the merits and will suffer irreparable harm if the stay is not granted, and that the facility will meet the requirements of this Act and the rules and regulations promulgated under this Act during such stay.
(4) The Director or hearing officer may compel by subpoena or subpoena duces tecum the attendance and testimony of witnesses and the production of books and papers, and administer oaths to witnesses.
All subpoenas issued by the Director or hearing officer may be served as provided for in civil actions. The fees of witnesses for attendance and travel shall be the same as the fees for witnesses before the circuit court and shall be paid by the party to such proceeding at whose request the subpoena is issued. If such subpoena is issued at the request of the Department or by a person proceeding in forma pauperis the witness fee shall be paid by the Department as an administrative expense.
(Source: P.A. 82-783.)

(210 ILCS 35/13) (from Ch. 111 1/2, par. 4193)
Sec. 13. Grounds for immediate closure. Any situation that exists at a Community Living Facility which may result in serious mental, psychological or physical harm to residents shall be abated or eliminated immediately. If the Department determines that such a situation exists and that proper measures to remedy the situation are not being taken, it shall immediately issue an order of closure and withdraw the residents and, with assistance from the Department of Human Services, place them in another residential setting prior to a hearing. Any such action by the Department shall be included in the evidence presented at the hearing. At the time of such action the Department shall begin license revocation proceedings, and the licensee shall retain the right to a hearing as described in Section 12.
(Source: P.A. 89-507, eff. 7-1-97.)

(210 ILCS 35/14) (from Ch. 111 1/2, par. 4194)
Sec. 14. Closure of a Community Living Facility. If, at any time, a licensee determines that he will terminate the operation of a Community Living Facility which is licensed pursuant to this Act, he shall notify the Department of this decision at least 60 days prior to the date of closure.
When the Department is notified of a pending closure of a Community Living Facility, it shall immediately contact the Department of Human Services for assistance in identifying other appropriate residential settings. The Department shall review these options with the residents before making the transfer.
(Source: P.A. 89-507, eff. 7-1-97.)

(210 ILCS 35/15) (from Ch. 111 1/2, par. 4195)
Sec. 15. Injunction. The operation or maintenance of a Community Living Facility in violation of this Act, or of rules and regulations promulgated under this Act, is declared a public nuisance inimical to the public welfare. The Director in the name of the people of the State, through the Attorney General, or the State's Attorney of the county in which the facility is located, may, in addition to other remedies herein provided, bring action for an injunction to restrain such violation or to enjoin the future operation or maintenance of any such Community Living Facility.
(Source: P.A. 82-567.)

(210 ILCS 35/16) (from Ch. 111 1/2, par. 4196)
Sec. 16. Savings Provision. Nothing in this Act shall be construed to affect the outcome of any actions pending before or on the effective date of this Act.
(Source: P.A. 82-567.)

(210 ILCS 35/18) (from Ch. 111 1/2, par. 4197)
Sec. 18. Community Living Facilities currently licensed or having made application. Community Living Facilities currently operating with licenses issued under the "Nursing Home Care Act", approved August 23, 1979, as amended, or having made application to the Department for licenses as of March 31, 1982, under the "Nursing Home Care Act" or under this Act shall be issued probationary licenses when this Act becomes effective and shall be eligible for licensure as a Community Living Facility as defined under Section 3 of this Act, except that such facilities shall not be limited to 20 residents as provided under Section 3. Such facilities shall be limited to those number of beds above 20, not to exceed 80, licensed or applied for within the year immediately preceding March 31, 1982. In addition, any facility otherwise meeting the definition of a Community Living Facility in Section 3 of this Act which was licensed and was serving adults with a severe and profound developmental disability as well as adults with a mild or moderate developmental disability as of January 1, 1986, may continue to provide services to these adults with severe and profound developmental disabilities, provided that such facility complies with any special conditions which may be set by the Department for such services.
(Source: P.A. 88-380.)



210 ILCS 40/ - Life Care Facilities Act.

(210 ILCS 40/1) (from Ch. 111 1/2, par. 4160-1)
Sec. 1. This Act shall be known and may be cited as the "Life Care Facilities Act".
(Source: P.A. 82-547.)

(210 ILCS 40/2) (from Ch. 111 1/2, par. 4160-2)
Sec. 2. As used in this Act, unless the context otherwise requires:
(a) "Department" means the Department of Public Health.
(b) "Director" means the Director of the Department.
(c) "Life care contract" means a contract to provide to a person for the duration of such person's life or for a term in excess of one year, nursing services, medical services or personal care services, in addition to maintenance services for such person in a facility, conditioned upon the transfer of an entrance fee to the provider of such services in addition to or in lieu of the payment of regular periodic charges for the care and services involved.
(d) "Provider" means a person who provides services pursuant to a life care contract.
(e) "Resident" means a person who enters into a life care contract with a provider, or who is designated in a life care contract to be a person provided with maintenance and nursing, medical or personal care services.
(f) "Facility" means a place or places in which a provider undertakes to provide a resident with nursing services, medical services or personal care services, in addition to maintenance services for a term in excess of one year or for life pursuant to a life care contract. The term also means a place or places in which a provider undertakes to provide such services to a non-resident.
(g) "Living unit" means an apartment, room or other area within a facility set aside for the exclusive use of one or more identified residents.
(h) "Entrance fee" means an initial or deferred transfer to a provider of a sum of money or property, made or promised to be made by a person entering into a life care contract, which assures a resident of services pursuant to a life care contract.
(i) "Permit" means a written authorization to enter into life care contracts issued by the Department to a provider.
(j) "Medical services" means those services pertaining to medical or dental care that are performed in behalf of patients at the direction of a physician licensed under the Medical Practice Act of 1987 or a dentist licensed under the Illinois Dental Practice Act by such physicians or dentists, or by a registered or licensed practical nurse as defined in the Nurse Practice Act or by other professional and technical personnel.
(k) "Nursing services" means those services pertaining to the curative, restorative and preventive aspects of nursing care that are performed at the direction of a physician licensed under the Medical Practice Act of 1987 by or under the supervision of a registered or licensed practical nurse as defined in the Nurse Practice Act.
(l) "Personal care services" means assistance with meals, dressing, movement, bathing or other personal needs or maintenance, or general supervision and oversight of the physical and mental well-being of an individual, who is incapable of maintaining a private, independent residence or who is incapable of managing his person whether or not a guardian has been appointed for such individual.
(m) "Maintenance services" means food, shelter and laundry services.
(n) "Certificates of Need" means those permits issued pursuant to the Illinois Health Facilities Planning Act as now or hereafter amended.
(o) "Non-resident" means a person admitted to a facility who has not entered into a life care contract.
(Source: P.A. 95-639, eff. 10-5-07.)

(210 ILCS 40/3) (from Ch. 111 1/2, par. 4160-3)
Sec. 3. After July 1, 1982, no person may enter into a life care contract as a provider, or as a provider extend the term of an existing life care contract except pursuant to a permit obtained in accordance with this Act.
(Source: P.A. 82-547.)

(210 ILCS 40/4) (from Ch. 111 1/2, par. 4160-4)
Sec. 4. To qualify for a permit to enter into life care contracts with respect to any facility, a person shall file an application for a permit with the Department on permit application forms provided by the Department and shall attach to the application as an exhibit a copy of the proposed form of life care contract to be entered into with residents at that facility. All applications shall be accompanied by a copy of the Letter of Credit or Escrow Agreement as provided by Section 7 of this Act and by a permit application fee of $100. The application shall be signed under oath by the applicant, and if the applicant is other than an individual the application shall be signed under oath by the chief executive officer of the applicant.
(Source: P.A. 85-1349.)

(210 ILCS 40/5) (from Ch. 111 1/2, par. 4160-5)
Sec. 5. (a) At the time of or prior to the execution of a life care contract and the transfer of any money or other property to a provider or escrow agent, the provider shall deliver to the resident a copy of a financial disclosure statement reflecting the provider's financial condition. This statement shall include, but not be limited to, disclosure of short term assets and liabilities.
(b) The life care contract shall provide that any person entering into the contract shall have a period of 14 days beginning with the first full calendar day following the execution of the contract, or the payment of an initial sum of money as a deposit or application fee, or receipt of the financial disclosure statement, whichever occurs last, within which to rescind the life care contract without penalty or further obligation. In the event of such rescission, all money or property paid or transferred by such person shall be fully refunded. No person shall be required to move into a facility until after the expiration of the 14 day rescission period. No permit shall be issued under this Act if the form of life care contract attached as an exhibit in support of the application for permit as provided in Section 4 does not contain the provisions required by this paragraph (b).
(Source: P.A. 82-547.)

(210 ILCS 40/6) (from Ch. 111 1/2, par. 4160-6)
Sec. 6. Upon receipt of the completed application and exhibits and payment of the fee by the applicant, and proof of compliance by the applicant with the provisions of Section 7, the Director shall issue a permit to the provider, subject to the conditions imposed pursuant to Section 7, allowing the provider to enter into life care contracts with respect to the number of living units and facility described in the application.
A permit issued pursuant to this Act shall remain in full force, subject to the provisions of this Act, and shall contain in a prominent location a statement that the issuance of such permit neither constitutes approval, recommendation or endorsement by the Department or Director nor evidences the accuracy or completeness of the information furnished to the Department. A permit may be revoked by the Department if the facility fails to provide to the Department an accurate disclosure document in accordance with the Alzheimer's Disease and Related Dementias Special Care Disclosure Act.
All permits shall be nontransferable.
(Source: P.A. 96-990, eff. 7-2-10.)

(210 ILCS 40/6.1) (from Ch. 111 1/2, par. 4160-6.1)
Sec. 6.1. In the case of a newly constructed facility, the permit standards prescribed by the Department shall provide that the licensed skilled nursing beds in the facility may be made available to non-residents of the facility, provided that the applicant demonstrates on the permit application form, to the satisfaction of the Department, that the facility can accommodate all residents requiring skilled nursing beds, as well as all non-residents admitted to the facility requiring such beds. Such accommodation shall be accomplished without transferring or discharging any resident or non-resident.
(Source: P.A. 85-1244.)

(210 ILCS 40/7) (from Ch. 111 1/2, par. 4160-7)
Sec. 7. As a condition for the issuance of a permit pursuant to this Act, the provider shall establish and maintain on a current basis, a letter of credit or an escrow account with a bank, trust company, or other financial institution located in the State of Illinois. The letter of credit shall be in an amount and form acceptable to the Department, but in no event shall the amount exceed that applicable to the corresponding escrow agreement alternative, as described below. The terms of the escrow agreement shall meet the following provisions:
(a) Requirements for new facilities.
(1) If the entrance fee applies to a living unit which has not previously been occupied by any resident, all entrance fee payments representing either all or any smaller portion of the total entrance fee shall be paid to the escrow agent by the resident.
(2) When the provider has sold at least 1/2 of its living units, obtained a mortgage commitment, if needed, and obtained all necessary zoning permits and Certificates of Need, if required, the escrow agent may release a sum representing 1/5 of the resident's total entrance fee to the provider. Upon completion of the foundation of the living unit an additional 1/5 of the resident's total entrance fee may be released to the provider. When the living unit is under roof a further and additional 1/5 of the resident's total entrance fee may be released to the provider. All remaining monies, if any, shall remain in escrow until the resident's living unit is substantially completed and ready for occupancy by the resident. When the living unit is ready for occupancy the escrow agent may release the remaining escrow amount to the provider and further entrance fee payments, if any, may be paid by the resident to the provider directly. All monies released from escrow shall be used for the facility and for no other purpose.
(b) General requirements for all facilities, including new and existing facilities.
(1) At the time of resident occupancy and at all times thereafter, the escrow amount shall be in an amount which equals or exceeds the aggregate principal and interest payments due during the next 6 months on account of any first mortgage or other long-term financing of the facility. Existing facilities shall have 2 years from the date of this Act becoming law to comply with this subsection. Upon application from a facility showing good cause, the Director may extend compliance with this subsection one additional year.
(2) Notwithstanding paragraph (1) of this subsection, the escrow monies required under paragraph (1) of this subsection may be released to the provider upon approval by the Director. The Director may attach such conditions on the release of monies as he deems fit including, but not limited to, the performance of an audit which satisfies the Director that the facility is solvent, a plan from the facility to bring the facility back in compliance with paragraph (1) of this subsection, and a repayment schedule.
(3) The principal of the escrow account may be invested with the earnings thereon payable to the provider as it accrues.
(4) If the facility ceases to operate all monies in the escrow account except the amount representing principal and interest shall be repaid by the escrow agent to the resident.
(5) Balloon payments due at conclusion of the mortgage shall not be subject to the escrow requirements of paragraph (1) this subsection.
(Source: P.A. 85-1349.)

(210 ILCS 40/8) (from Ch. 111 1/2, par. 4160-8)
Sec. 8. No State or federal funds which are appropriated by the General Assembly or which pass through the General Revenue Fund or any special fund in the State Treasury shall be paid to a provider not having a permit issued under this Act.
(Source: P.A. 82-547.)

(210 ILCS 40/9) (from Ch. 111 1/2, par. 4160-9)
Sec. 9. At any time the Director receives notice from the escrow agent that the provisions of Section 7 have not been complied with, or at any other time when the Director has reason to believe that the provider is insolvent, is in imminent danger of becoming insolvent or that its condition is such that it may be financially unable to fully perform its obligations pursuant to life care contracts, the Director shall, through the Attorney General, file an appropriate action on behalf of the State of Illinois and any or all residents in any court of competent jurisdiction, including the federal bankruptcy court or any other federal court.
(Source: P.A. 82-547.)

(210 ILCS 40/10) (from Ch. 111 1/2, par. 4160-10)
Sec. 10. The Director or his authorized designee may conduct an audit or other examination of the financial affairs of any provider as often as he deems it necessary for the protection of the interests of the residents and the people of this State, and for this purpose shall have access to the books, records, financial data and other documents maintained by the facility.
(Source: P.A. 82-547.)

(210 ILCS 40/10.1)
Sec. 10.1. Vaccinations.
(a) A facility shall annually administer a vaccination against influenza to each resident, in accordance with the recommendations of the Advisory Committee on Immunization Practices of the Centers for Disease Control and Prevention that are most recent to the time of vaccination, unless the vaccination is medically contraindicated or the resident has refused the vaccine. Influenza vaccinations for all residents age 65 and over shall be completed by November 30 of each year or as soon as practicable if vaccine supplies are not available before November 1. Residents admitted after November 30, during the flu season, and until February 1 shall, as medically appropriate, receive an influenza vaccination prior to or upon admission or as soon as practicable if vaccine supplies are not available at the time of the admission, unless the vaccine is medically contraindicated or the resident has refused the vaccine. In the event that the Advisory Committee on Immunization Practices of the Centers for Disease Control and Prevention determines that dates of administration other than those stated in this Act are optimal to protect the health of residents, the Department is authorized to develop rules to mandate vaccinations at those times rather than the times stated in this Act. A facility shall document in the resident's medical record that an annual vaccination against influenza was administered, refused or medically contraindicated.
(b) A facility shall provide or arrange for administration of a pneumococcal vaccination to each resident who is age 65 and over, in accordance with the recommendations of the Advisory Committee on Immunization Practices of the Centers for Disease Control and Prevention, who has not received this immunization prior to or upon admission to the facility, unless the resident refuses the offer for vaccination or the vaccination is medically contraindicated. A facility shall document in each resident's medical record that a vaccination against pneumococcal pneumonia was offered and administered, refused, or medically contraindicated.
(Source: P.A. 93-384, eff. 7-25-03.)

(210 ILCS 40/11) (from Ch. 111 1/2, par. 4160-11)
Sec. 11. The Department may deny the application for permit or revoke or suspend an existing permit for violation of any provision of this Act. The provisions of The Illinois Administrative Procedure Act and the Administrative Review Law as now or hereafter amended shall apply to all proceedings under this Act.
(Source: P.A. 82-783.)

(210 ILCS 40/12) (from Ch. 111 1/2, par. 4160-12)
Sec. 12. After July 1, 1982, any person acting in the capacity of a provider who enters into a life care contract, or extends the term of an existing life care contract, without first having been issued a permit by the Department or without otherwise acting in compliance with the provisions of this Act, shall be guilty of a Class A misdemeanor.
(Source: P.A. 82-547.)



210 ILCS 42/ - Continuum of Care Services for the Developmentally Disabled Act.

(210 ILCS 42/1)
Sec. 1. Short title. This Act may be cited as the Continuum of Care Services for the Developmentally Disabled Act.
(Source: P.A. 99-892, eff. 1-1-17.)

(210 ILCS 42/5)
Sec. 5. Purpose. The purpose of this Act is to authorize a new type of license for organizations providing services to individuals with developmental disabilities to be known as a continuum of care license; to define the requirements for a continuum of care facility to receive and maintain such a license; to establish a process for the development of an alternative budget-neutral reimbursement mechanism for such a facility; and to authorize a request to the federal government for a waiver pursuant to the federal Social Security Act.
(Source: P.A. 99-892, eff. 1-1-17.)

(210 ILCS 42/10)
Sec. 10. Definitions. As used in this Act, unless the context requires otherwise:
"Applicable requirements of law" means State and federal statutes, rules, regulations, and guidance, as such may from time to time be amended or revised, governing the rights, protections, and services, including reimbursement for such services, afforded to individuals with developmental disabilities.
"Campus group home" means a residential facility meeting the requirements of Section 30 of this Act and operated as part of a continuum of care facility licensed under this Act.
"Continuum of care facility" means a legally incorporated entity that provides a comprehensive range of programs, services, and supports for adults with developmental disabilities, positioned at a central geographic campus facility, and including all of the following:
(1) community-integrated living arrangements

provided within reasonable geographic proximity of the campus and in accordance with applicable requirements of law;

(2) employment opportunities, including both

on-campus compensated work opportunities and off-campus supported employment opportunities provided in accordance with applicable requirements of law;

(3) developmental training programs and

services provided in accordance with applicable requirements of law;

(4) on-campus community living facility

opportunities provided on-campus and in accordance with applicable requirements of law;

(5) campus group home opportunities as

authorized and defined in this Act and provided in accordance with applicable requirements of law; and

(6) medically complex for the developmentally

disabled facility opportunities provided on-campus and in accordance with applicable requirements of law.

"Continuum of care license" means a license issued to a continuum of care facility in accordance with the terms of this Act.
"Continuum of care plan" means a formal, written plan meeting the requirements of Section 25 of this Act.
"Facility constituent elements" means the particular, discrete programs, services, and supports delineated in the definition of "continuum of care facility" and provided collectively by the facility.
(Source: P.A. 99-892, eff. 1-1-17.)

(210 ILCS 42/15)
Sec. 15. Powers and duties. The Secretary of Human Services, acting in consultation and coordination as necessary with the Director of Public Health and the Director of Healthcare and Family Services, shall, within 12 months after the effective date of this Act, establish a system of licensure for continuum of care facilities, in accordance with this Act, for the following purposes:
(1) protecting the welfare, safety, and rights of

individuals with developmental disabilities;

(2) providing additional options for care and

services for individuals with developmental disabilities; and

(3) providing a model of care that can transition

individuals with developmental disabilities in a seamless and timely manner across the continuum of residential care settings and supportive services, training, education, and employment opportunities in a manner that maximizes beneficiary choice and satisfaction.

(Source: P.A. 99-892, eff. 1-1-17.)

(210 ILCS 42/20)
Sec. 20. Licensing standards. The Secretary of Human Services shall, within 12 months after the effective date of this Act, file rules establishing standards for licensing of continuum of care facilities under a single license. These rules shall ensure that an applicant for licensure:
(1) meets the definition of "continuum of care

facility" and provides all of the programs, services, and supports required by that definition;

(2) develops, submits, and maintains adherence

to a continuum of care plan that meets the requirements of Section 25 of this Act;

(3) meets the regulatory requirements set forth

in Section 30 of this Act;

(4) meets such requirements as the Secretary of

Human Services may determine appropriate for renewal of licensure or for amendment of licensure to account for changes in the composition of facility constituent elements providing programs or services under the license; and

(5) meets such other requirements as the

Secretary of Human Services may determine appropriate for the effective implementation of this Act.

(Source: P.A. 99-892, eff. 1-1-17.)

(210 ILCS 42/25)
Sec. 25. Continuum of care plan. An applicant for a continuum of care license shall submit to the Secretary of Human Services, in such form and manner as the Secretary of Human Services shall require, a continuum of care plan that demonstrates how the applicant will:
(1) undertake a comprehensive approach to

facilitating the movement of individuals to the most appropriate site and level of care and services provided based on that individual's preference and needs;

(2) provide for the seamless integrated transition

of individuals between and among the required care settings and services in a manner that addresses the individual's location on the spectrum of disability and progression along the age spectrum;

(3) maximize employment and training opportunities

consistent with the individual's preferences and capabilities;

(4) provide programs, services, and supports geared

to addressing the demand for services for a growing population of aging individuals and individuals who need the services offered by a medically complex for the developmentally disabled facility; and

(5) demonstrate a commitment to providing

informed, free, and meaningful choice regarding the type of community in which the individual prefers to live and the type of employment opportunities or developmental training the individual prefers to receive; beneficiary engagement; annual care planning and ongoing treatment focused on the needs and preferences of the individual and adherence to other applicable requirements of law relevant to protecting the rights and welfare of individuals with developmental disabilities; and

(6) use an evidence-based assessment tool, approved

by the Department of Human Services and the Department of Healthcare and Family Services, to periodically reassess and confirm that individuals receiving more intense or restrictive services continue to require, or to choose if applicable, that level of support and services.

(Source: P.A. 99-892, eff. 1-1-17.)

(210 ILCS 42/30)
Sec. 30. Applicable requirements. The Secretary of Human Services, acting as appropriate through or in coordination with the Director of Public Health, shall in licensing a continuum of care facility ensure the following:
(1) community-integrated living arrangements

provided by such licensee meet all otherwise applicable requirements of law pertaining to such arrangements, including those set forth in the Community-Integrated Living Arrangements Licensure and Certification Act, except that a continuum of care facility may, consistent with all applicable requirements of law, prioritize the movement of individuals into or out of community-integrated living arrangements from or into other residential facility constituent elements;

(2) on-campus and off-campus employment

opportunities provided by the licensee meet all otherwise applicable requirements of law pertaining to such opportunities;

(3) developmental training programs and services

provided by the licensee meet all otherwise applicable requirements of law pertaining to such programs and services;

(4) community living facility opportunities

provided by the licensee meet all otherwise applicable requirements of law pertaining to such opportunities;

(5) campus group homes provided by the licensee

meet all otherwise applicable requirements of law pertaining to an ID/DD facility under the ID/DD Community Care Act;

(6) medically complex for the developmentally

disabled facility opportunities provided by the licensee meet all otherwise applicable requirements of law pertaining to such opportunities; and

(7) the applicant complies with such other

requirements as the Secretary of Human Services may consider necessary and appropriate to carry out the purposes of this Act and other applicable requirements of law.

A continuum of care license may be issued to a continuum of care facility upon the adoption of the rules provided for in Section 20 of this Act.
(Source: P.A. 99-892, eff. 1-1-17.)

(210 ILCS 42/35)
Sec. 35. Existing and future programs and services.
(a) To the extent necessary to carry out the purposes of this Act and to maintain eligibility for reimbursement for services under applicable State and federal programs, including Title XIX of the federal Social Security Act, facility constituent elements of an entity licensed as a continuum of care facility may be considered to be licensed pursuant to the otherwise applicable requirements of law as set forth in Section 30 of this Act.
(b) In the event that a continuum of care facility ceases to retain licensure as a continuum of care facility, facility constituent elements that meet all otherwise applicable requirements of law with respect to such element as set forth in Section 30 of this Act shall be deemed to be licensed pursuant to such requirements.
(c) Residents of campus group homes and community-integrated living arrangements that are facility constituent elements shall continue to be beneficiaries of and have the rights and protections provided to residents of ID/DD facilities and community-integrated living arrangements, respectively, under the consent decree entered by the United States District Court for the Northern District of Illinois in the matter of Ligas v. Hamos, No. 1:05-CV-4331 on June 15, 2011 (Ligas). While the consent decree in Ligas remains in effect, members of the class in Ligas residing in ID/DD facilities on June 15, 2011 may move to community-integrated living arrangements as they choose to do so; members of the class in Ligas admitted to ID/DD facilities after June 15, 2011 must enroll on the Prioritization of Urgency of Need for Services waiting list and be selected for community-integrated living arrangements services prior to moving.
(d) A continuum of care licensee shall be permitted to add new facility constituent elements under its license provided that it demonstrates a need for the new facility constituent elements and that the facility constituent elements meet all applicable requirements of law.
(Source: P.A. 99-892, eff. 1-1-17.)

(210 ILCS 42/40)
Sec. 40. Reimbursement rules. The Secretary of Human Services and the Director of Healthcare and Family Services shall:
(1) ensure that reimbursement utilizing federal

and State resources for services provided to eligible beneficiaries through a continuum of care facility comports with the following requirements:

(A) such services shall be reimbursed in a

budget-neutral manner such that reimbursement for services provided by the facility constituent elements of a continuum of care licensee shall be neither greater nor lesser than the reimbursement received for such services provided by that facility constituent element prior to the licensing of the continuum of care facility, adjusted to take into account any subsequent changes in reimbursement for such similar services, or, if the facility constituent element is a new facility reimbursement for the services provided by the new facility shall be no less than the reimbursement received for such services by a comparable facility constituent element of that continuum of care facility; and

(B) a continuum of care licensee shall enter

into a single provider agreement with the Director of Healthcare and Family Services or the Secretary of Human Services; changes that may occur from time to time in the facility constituent elements under the continuum of care license shall be addressed as may be required by applicable requirements of law through amendments to the provider agreement; the Director of Healthcare and Family Services shall make all reasonable efforts to ensure that all facility constituent elements that are approved parts of a continuum of care license remain qualified for reimbursement under relevant State and federal programs including Title XIX of the federal Social Security Act; and

(2) in cooperation with interested

stakeholders, develop an alternative payment methodology for a continuum of care facility; the initial methodology shall produce payments that are budget neutral as compared to the services provided by the licensee prior to the implementation of the continuum of care license; the effectiveness of the methodology and corresponding rate levels shall be evaluated 18 months following the implementation of the methodology and every 12 months thereafter and shall be adjusted as necessary, subject to appropriation.

(Source: P.A. 99-892, eff. 1-1-17.)

(210 ILCS 42/45)
Sec. 45. (Amendatory provisions; text omitted).
(Source: P.A. 99-892, eff. 1-1-17; text omitted.)



210 ILCS 45/ - Nursing Home Care Act.

Article I - Short Title And Definitions

(210 ILCS 45/Art. I heading)

(210 ILCS 45/1-101) (from Ch. 111 1/2, par. 4151-101)
Sec. 1-101. This Act shall be known and may be cited as the Nursing Home Care Act.
(Source: P.A. 85-1378.)

(210 ILCS 45/1-102) (from Ch. 111 1/2, par. 4151-102)
Sec. 1-102. For the purposes of this Act, unless the context otherwise requires, the terms defined in this Article have the meanings ascribed to them herein.
(Source: P.A. 81-223.)

(210 ILCS 45/1-103) (from Ch. 111 1/2, par. 4151-103)
Sec. 1-103. "Abuse" means any physical or mental injury or sexual assault inflicted on a resident other than by accidental means in a facility.
(Source: P.A. 81-223.)

(210 ILCS 45/1-104) (from Ch. 111 1/2, par. 4151-104)
Sec. 1-104. "Access" means the right to:
(1) Enter any facility;
(2) Communicate privately and without restriction with any resident who consents to the communication;
(3) Seek consent to communicate privately and without restriction with any resident;
(4) Inspect the clinical and other records of a resident with the express written consent of the resident;
(5) Observe all areas of the facility except the living area of any resident who protests the observation.
(Source: P.A. 81-223.)

(210 ILCS 45/1-105) (from Ch. 111 1/2, par. 4151-105)
Sec. 1-105. "Administrator" means a person who is charged with the general administration and supervision of a facility and licensed, if required, under the Nursing Home Administrators Licensing and Disciplinary Act, as now or hereafter amended.
(Source: P.A. 95-331, eff. 8-21-07.)

(210 ILCS 45/1-106) (from Ch. 111 1/2, par. 4151-106)
Sec. 1-106. "Affiliate" means:
(1) With respect to a partnership, each partner thereof.
(2) With respect to a corporation, each officer, director and stockholder thereof.
(3) With respect to a natural person: any person related in the first degree of kinship to that person; each partnership and each partner thereof of which that person or any affiliate of that person is a partner; and each corporation in which that person or any affiliate of that person is an officer, director or stockholder.
(Source: P.A. 81-223.)

(210 ILCS 45/1-107) (from Ch. 111 1/2, par. 4151-107)
Sec. 1-107. "Applicant" means any person making application for a license.
(Source: P.A. 81-223.)

(210 ILCS 45/1-108.1) (from Ch. 111 1/2, par. 4151-108.1)
Sec. 1-108.1. "Complaint classification" means the Department shall categorize reports about conditions, care or services in a facility into one of three groups after an investigation:
(1) "An invalid report" means any report made under this Act for which it is determined after an investigation that no credible evidence of abuse, neglect or other deficiency relating to the complaint exists;
(2) "A valid report" means a report made under this Act if an investigation determines that some credible evidence of the alleged abuse, neglect or other deficiency relating to the complaint exists; and
(3) "An undetermined report" means a report made under this Act in which it was not possible to initiate or complete an investigation on the basis of information provided to the Department.
(Source: P.A. 84-798.)

(210 ILCS 45/1-109) (from Ch. 111 1/2, par. 4151-109)
Sec. 1-109. "Department" means the Department of Public Health.
(Source: P.A. 81-223.)

(210 ILCS 45/1-110) (from Ch. 111 1/2, par. 4151-110)
Sec. 1-110. "Director" means the Director of Public Health or his designee.
(Source: P.A. 81-223.)

(210 ILCS 45/1-111) (from Ch. 111 1/2, par. 4151-111)
Sec. 1-111. "Discharge" means the full release of any resident from a facility.
(Source: P.A. 81-223.)

(210 ILCS 45/1-112) (from Ch. 111 1/2, par. 4151-112)
Sec. 1-112. "Emergency" means a situation, physical condition or one or more practices, methods or operations which present imminent danger of death or serious physical or mental harm to residents of a facility.
(Source: P.A. 81-223.)

(210 ILCS 45/1-113) (from Ch. 111 1/2, par. 4151-113)
Sec. 1-113. "Facility" or "long-term care facility" means a private home, institution, building, residence, or any other place, whether operated for profit or not, or a county home for the infirm and chronically ill operated pursuant to Division 5-21 or 5-22 of the Counties Code, or any similar institution operated by a political subdivision of the State of Illinois, which provides, through its ownership or management, personal care, sheltered care or nursing for 3 or more persons, not related to the applicant or owner by blood or marriage. It includes skilled nursing facilities and intermediate care facilities as those terms are defined in Title XVIII and Title XIX of the federal Social Security Act. It also includes homes, institutions, or other places operated by or under the authority of the Illinois Department of Veterans' Affairs.
"Facility" does not include the following:
(1) A home, institution, or other place operated by

the federal government or agency thereof, or by the State of Illinois, other than homes, institutions, or other places operated by or under the authority of the Illinois Department of Veterans' Affairs;

(2) A hospital, sanitarium, or other institution

whose principal activity or business is the diagnosis, care, and treatment of human illness through the maintenance and operation as organized facilities therefor, which is required to be licensed under the Hospital Licensing Act;

(3) Any "facility for child care" as defined in the

Child Care Act of 1969;

(4) Any "Community Living Facility" as defined in the

Community Living Facilities Licensing Act;

(5) Any "community residential alternative" as

defined in the Community Residential Alternatives Licensing Act;

(6) Any nursing home or sanatorium operated solely by

and for persons who rely exclusively upon treatment by spiritual means through prayer, in accordance with the creed or tenets of any well-recognized church or religious denomination. However, such nursing home or sanatorium shall comply with all local laws and rules relating to sanitation and safety;

(7) Any facility licensed by the Department of Human

Services as a community-integrated living arrangement as defined in the Community-Integrated Living Arrangements Licensure and Certification Act;

(8) Any "Supportive Residence" licensed under the

Supportive Residences Licensing Act;

(9) Any "supportive living facility" in good standing

with the program established under Section 5-5.01a of the Illinois Public Aid Code, except only for purposes of the employment of persons in accordance with Section 3-206.01;

(10) Any assisted living or shared housing

establishment licensed under the Assisted Living and Shared Housing Act, except only for purposes of the employment of persons in accordance with Section 3-206.01;

(11) An Alzheimer's disease management center

alternative health care model licensed under the Alternative Health Care Delivery Act;

(12) A facility licensed under the ID/DD Community

Care Act;

(13) A facility licensed under the Specialized Mental

Health Rehabilitation Act of 2013;

(14) A facility licensed under the MC/DD Act; or
(15) A medical foster home, as defined in 38 CFR

17.73, that is under the oversight of the United States Department of Veterans Affairs.

(Source: P.A. 98-104, eff. 7-22-13; 99-180, eff. 7-29-15; 99-376, eff. 1-1-16; 99-642, eff. 7-28-16.)

(210 ILCS 45/1-114) (from Ch. 111 1/2, par. 4151-114)
Sec. 1-114. "Guardian" means a person appointed as a guardian of the person or guardian of the estate, or both, of a resident under the "Probate Act of 1975", as now or hereafter amended.
(Source: P.A. 81-223.)

(210 ILCS 45/1-114.005)
Sec. 1-114.005. High risk designation. "High risk designation" means a violation of a provision of the Illinois Administrative Code that has been identified by the Department through rulemaking to be inherently necessary to protect the health, safety, and welfare of a resident.
(Source: P.A. 96-1372, eff. 7-29-10.)

(210 ILCS 45/1-114.01)
Sec. 1-114.01. Identified offender. "Identified offender" means a person who meets any of the following criteria:
(1) Has been convicted of, found guilty of,

adjudicated delinquent for, found not guilty by reason of insanity for, or found unfit to stand trial for, any felony offense listed in Section 25 of the Health Care Worker Background Check Act, except for the following: (i) a felony offense described in Section 10-5 of the Nurse Practice Act; (ii) a felony offense described in Section 4, 5, 6, 8, or 17.02 of the Illinois Credit Card and Debit Card Act; (iii) a felony offense described in Section 5, 5.1, 5.2, 7, or 9 of the Cannabis Control Act; (iv) a felony offense described in Section 401, 401.1, 404, 405, 405.1, 407, or 407.1 of the Illinois Controlled Substances Act; and (v) a felony offense described in the Methamphetamine Control and Community Protection Act.

(2) Has been convicted of, adjudicated delinquent

for, found not guilty by reason of insanity for, or found unfit to stand trial for, any sex offense as defined in subsection (c) of Section 10 of the Sex Offender Management Board Act.

(3) Is any other resident as determined by the

Department of State Police.

(Source: P.A. 96-1372, eff. 7-29-10.)

(210 ILCS 45/1-114.1) (from Ch. 111 1/2, par. 4151-114.1)
Sec. 1-114.1. "Immediate family" means the spouse, an adult child, a parent, an adult brother or sister, or an adult grandchild of a person.
(Source: P.A. 81-1349.)

(210 ILCS 45/1-115) (from Ch. 111 1/2, par. 4151-115)
Sec. 1-115. "Licensee" means the individual or entity licensed by the Department to operate the facility.
(Source: P.A. 83-1530.)

(210 ILCS 45/1-116) (from Ch. 111 1/2, par. 4151-116)
Sec. 1-116. "Maintenance" means food, shelter and laundry services.
(Source: P.A. 81-223.)

(210 ILCS 45/1-116.5)
Sec. 1-116.5. "Misappropriation of a resident's property" means the deliberate misplacement, exploitation, or wrongful temporary or permanent use of a resident's belongings or money without the resident's consent.
(Source: P.A. 94-26, eff. 1-1-06.)

(210 ILCS 45/1-117) (from Ch. 111 1/2, par. 4151-117)
Sec. 1-117. Neglect. "Neglect" means a facility's failure to provide, or willful withholding of, adequate medical care, mental health treatment, psychiatric rehabilitation, personal care, or assistance with activities of daily living that is necessary to avoid physical harm, mental anguish, or mental illness of a resident.
(Source: P.A. 96-1372, eff. 7-29-10.)

(210 ILCS 45/1-118) (from Ch. 111 1/2, par. 4151-118)
Sec. 1-118. "Nurse" means a registered nurse or a licensed practical nurse as defined in the Nurse Practice Act.
(Source: P.A. 95-639, eff. 10-5-07.)

(210 ILCS 45/1-119) (from Ch. 111 1/2, par. 4151-119)
Sec. 1-119. "Owner" means the individual, partnership, corporation, association or other person who owns a facility. In the event a facility is operated by a person who leases the physical plant, which is owned by another person, "owner" means the person who operates the facility, except that if the person who owns the physical plant is an affiliate of the person who operates the facility and has significant control over the day-to-day operations of the facility, the person who owns the physical plant shall incur jointly and severally with the owner all liabilities imposed on an owner under this Act.
(Source: P.A. 81-223.)

(210 ILCS 45/1-120) (from Ch. 111 1/2, par. 4151-120)
Sec. 1-120. "Personal care" means assistance with meals, dressing, movement, bathing or other personal needs or maintenance, or general supervision and oversight of the physical and mental well-being of an individual, who is incapable of maintaining a private, independent residence or who is incapable of managing his person whether or not a guardian has been appointed for such individual.
(Source: P.A. 81-223.)

(210 ILCS 45/1-120.3)
Sec. 1-120.3. Provisional admission period. "Provisional admission period" means the time between the admission of an identified offender as defined in Section 1-114.01 and 3 days following the admitting facility's receipt of an Identified Offender Report and Recommendation in accordance with Section 2-201.6.
(Source: P.A. 96-1372, eff. 7-29-10.)

(210 ILCS 45/1-120.7)
Sec. 1-120.7. Psychiatric services rehabilitation aide. "Psychiatric services rehabilitation aide" means an individual employed by a long-term care facility to provide, for mentally ill residents, at a minimum, crisis intervention, rehabilitation, and assistance with activities of daily living.
(Source: P.A. 96-1372, eff. 7-29-10.)

(210 ILCS 45/1-121) (from Ch. 111 1/2, par. 4151-121)
Sec. 1-121. "Reasonable hour" means any time between the hours of 10 a.m. and 8 p.m. daily.
(Source: P.A. 81-223.)

(210 ILCS 45/1-122) (from Ch. 111 1/2, par. 4151-122)
Sec. 1-122. Resident. "Resident" means a person receiving personal or medical care, including but not limited to mental health treatment, psychiatric rehabilitation, physical rehabilitation, and assistance with activities of daily living, from a facility.
(Source: P.A. 96-1372, eff. 7-29-10.)

(210 ILCS 45/1-123) (from Ch. 111 1/2, par. 4151-123)
Sec. 1-123. "Resident's representative" means a person other than the owner not related to the resident, or an agent or employee of a facility not related to the resident, designated in writing by a resident to be his representative, or the resident's guardian.
(Source: P.A. 97-869, eff. 7-30-12; 98-149, eff. 8-2-13.)

(210 ILCS 45/1-124) (from Ch. 111 1/2, par. 4151-124)
Sec. 1-124. "Sheltered care" means maintenance and personal care.
(Source: P.A. 81-223.)

(210 ILCS 45/1-125) (from Ch. 111 1/2, par. 4151-125)
Sec. 1-125. "Stockholder" of a corporation means any person who, directly or indirectly, beneficially owns, holds or has the power to vote, at least 5% of any class of securities issued by the corporation.
(Source: P.A. 81-223.)

(210 ILCS 45/1-125.1) (from Ch. 111 1/2, par. 4151-125.1)
Sec. 1-125.1. "Student intern" means any person whose total term of employment in any facility during any 12-month period is equal to or less than 90 continuous days, and whose term of employment:
(1) is an academic credit requirement in a high

school or undergraduate or graduate institution;

(2) immediately succeeds a full quarter, semester, or

trimester of academic enrollment in either a high school or undergraduate or graduate institution, provided that such person is registered for another full quarter, semester, or trimester of academic enrollment in either a high school or undergraduate or graduate institution, which quarter, semester, or trimester will commence immediately following the term of employment; or

(3) immediately succeeds graduation from the high

school or undergraduate or graduate institution.

(Source: P.A. 98-121, eff. 7-30-13; 99-78, eff. 7-20-15.)

(210 ILCS 45/1-126) (from Ch. 111 1/2, par. 4151-126)
Sec. 1-126. "Title XVIII" means Title XVIII of the Federal Social Security Act as now or hereafter amended.
(Source: P.A. 81-223.)

(210 ILCS 45/1-127) (from Ch. 111 1/2, par. 4151-127)
Sec. 1-127. "Title XIX" means Title XIX of the Federal Social Security Act as now or hereafter amended.
(Source: P.A. 81-223.)

(210 ILCS 45/1-128) (from Ch. 111 1/2, par. 4151-128)
Sec. 1-128. "Transfer" means a change in status of a resident's living arrangements from one facility to another facility.
(Source: P.A. 81-223.)

(210 ILCS 45/1-128.5)
Sec. 1-128.5. Type "AA" violation. A "Type 'AA' violation" means a violation of this Act or of the rules promulgated thereunder which creates a condition or occurrence relating to the operation and maintenance of a facility that proximately caused a resident's death.
(Source: P.A. 96-1372, eff. 7-29-10.)

(210 ILCS 45/1-129) (from Ch. 111 1/2, par. 4151-129)
Sec. 1-129. Type "A" violation. A "Type 'A' violation" means a violation of this Act or of the rules promulgated thereunder which creates a condition or occurrence relating to the operation and maintenance of a facility that (i) creates a substantial probability that the risk of death or serious mental or physical harm to a resident will result therefrom or (ii) has resulted in actual physical or mental harm to a resident.
(Source: P.A. 96-1372, eff. 7-29-10.)

(210 ILCS 45/1-130) (from Ch. 111 1/2, par. 4151-130)
Sec. 1-130. Type "B" violation. A "Type 'B' violation" means a violation of this Act or of the rules promulgated thereunder which creates a condition or occurrence relating to the operation and maintenance of a facility that is more likely than not to cause more than minimal physical or mental harm to a resident.
(Source: P.A. 96-1372, eff. 7-29-10.)

(210 ILCS 45/1-132)
Sec. 1-132. Type "C" violation. A "Type 'C' violation" means a violation of this Act or of the rules promulgated thereunder which creates a condition or occurrence relating to the operation and maintenance of a facility that creates a substantial probability that less than minimal physical or mental harm to a resident will result therefrom.
(Source: P.A. 96-1372, eff. 7-29-10.)



Article II - Rights And Responsibilities

(210 ILCS 45/Art. II heading)

(210 ILCS 45/Art. II Pt. 1 heading)

(210 ILCS 45/2-101) (from Ch. 111 1/2, par. 4152-101)
Sec. 2-101. No resident shall be deprived of any rights, benefits, or privileges guaranteed by law, the Constitution of the State of Illinois, or the Constitution of the United States solely on account of his status as a resident of a facility.
(Source: P.A. 81-223.)

(210 ILCS 45/2-101.1) (from Ch. 111 1/2, par. 4152-101.1)
Sec. 2-101.1. Spousal impoverishment. All new residents and their spouses shall be informed on admittance of their spousal impoverishment rights as defined at Section 5-4 of the Illinois Public Aid Code, as now or hereafter amended and at Section 303 of Title III of the Medicare Catastrophic Coverage Act of 1988 (P.L. 100-360).
(Source: P.A. 95-331, eff. 8-21-07.)

(210 ILCS 45/2-102) (from Ch. 111 1/2, par. 4152-102)
Sec. 2-102. A resident shall be permitted to manage his own financial affairs unless he or his guardian or if the resident is a minor, his parent, authorizes the administrator of the facility in writing to manage such resident's financial affairs under Section 2-201 of this Act.
(Source: P.A. 81-223.)

(210 ILCS 45/2-103) (from Ch. 111 1/2, par. 4152-103)
Sec. 2-103. A resident shall be permitted to retain and use or wear his personal property in his immediate living quarters, unless deemed medically inappropriate by a physician and so documented in the resident's clinical record. If clothing is provided to the resident by the facility, it shall be of a proper fit.
The facility shall provide adequate storage space for the personal property of the resident. The facility shall provide a means of safeguarding small items of value for its residents in their rooms or in any other part of the facility so long as the residents have daily access to such valuables. The facility shall make reasonable efforts to prevent loss and theft of residents' property. Those efforts shall be appropriate to the particular facility and may include, but are not limited to, staff training and monitoring, labeling property, and frequent property inventories. The facility shall develop procedures for investigating complaints concerning theft of residents' property and shall promptly investigate all such complaints.
(Source: P.A. 87-549.)

(210 ILCS 45/2-104) (from Ch. 111 1/2, par. 4152-104)
Sec. 2-104. (a) A resident shall be permitted to retain the services of his own personal physician at his own expense or under an individual or group plan of health insurance, or under any public or private assistance program providing such coverage. However, the facility is not liable for the negligence of any such personal physician. Every resident shall be permitted to obtain from his own physician or the physician attached to the facility complete and current information concerning his medical diagnosis, treatment and prognosis in terms and language the resident can reasonably be expected to understand. Every resident shall be permitted to participate in the planning of his total care and medical treatment to the extent that his condition permits. No resident shall be subjected to experimental research or treatment without first obtaining his informed, written consent. The conduct of any experimental research or treatment shall be authorized and monitored by an institutional review board appointed by the Director. The membership, operating procedures and review criteria for the institutional review board shall be prescribed under rules and regulations of the Department and shall comply with the requirements for institutional review boards established by the federal Food and Drug Administration. No person who has received compensation in the prior 3 years from an entity that manufactures, distributes, or sells pharmaceuticals, biologics, or medical devices may serve on the institutional review board.
The institutional review board may approve only research or treatment that meets the standards of the federal Food and Drug Administration with respect to (i) the protection of human subjects and (ii) financial disclosure by clinical investigators. The Office of State Long Term Care Ombudsman and the State Protection and Advocacy organization shall be given an opportunity to comment on any request for approval before the board makes a decision. Those entities shall not be provided information that would allow a potential human subject to be individually identified, unless the board asks the Ombudsman for help in securing information from or about the resident. The board shall require frequent reporting of the progress of the approved research or treatment and its impact on residents, including immediate reporting of any adverse impact to the resident, the resident's representative, the Office of the State Long Term Care Ombudsman, and the State Protection and Advocacy organization. The board may not approve any retrospective study of the records of any resident about the safety or efficacy of any care or treatment if the resident was under the care of the proposed researcher or a business associate when the care or treatment was given, unless the study is under the control of a researcher without any business relationship to any person or entity who could benefit from the findings of the study.
No facility shall permit experimental research or treatment to be conducted on a resident, or give access to any person or person's records for a retrospective study about the safety or efficacy of any care or treatment, without the prior written approval of the institutional review board. No nursing home administrator, or person licensed by the State to provide medical care or treatment to any person, may assist or participate in any experimental research on or treatment of a resident, including a retrospective study, that does not have the prior written approval of the board. Such conduct shall be grounds for professional discipline by the Department of Financial and Professional Regulation.
The institutional review board may exempt from ongoing review research or treatment initiated on a resident before the individual's admission to a facility and for which the board determines there is adequate ongoing oversight by another institutional review board. Nothing in this Section shall prevent a facility, any facility employee, or any other person from assisting or participating in any experimental research on or treatment of a resident, if the research or treatment began before the person's admission to a facility, until the board has reviewed the research or treatment and decided to grant or deny approval or to exempt the research or treatment from ongoing review.
The institutional review board requirements of this subsection (a) do not apply to investigational drugs, biological products, or devices used by a resident with a terminal illness as set forth in the Right to Try Act.
(b) All medical treatment and procedures shall be administered as ordered by a physician. All new physician orders shall be reviewed by the facility's director of nursing or charge nurse designee within 24 hours after such orders have been issued to assure facility compliance with such orders.
All physician's orders and plans of treatment shall have the authentication of the physician. For the purposes of this subsection (b), "authentication" means an original written signature or an electronic signature system that allows for the verification of a signer's credentials. A stamp signature, with or without initials, is not sufficient.
According to rules adopted by the Department, every woman resident of child-bearing age shall receive routine obstetrical and gynecological evaluations as well as necessary prenatal care.
(c) Every resident shall be permitted to refuse medical treatment and to know the consequences of such action, unless such refusal would be harmful to the health and safety of others and such harm is documented by a physician in the resident's clinical record. The resident's refusal shall free the facility from the obligation to provide the treatment.
(d) Every resident, resident's guardian, or parent if the resident is a minor shall be permitted to inspect and copy all his clinical and other records concerning his care and maintenance kept by the facility or by his physician. The facility may charge a reasonable fee for duplication of a record.
(Source: P.A. 99-270, eff. 1-1-16.)

(210 ILCS 45/2-104.1) (from Ch. 111 1/2, par. 4152-104.1)
Sec. 2-104.1. Whenever ownership of a private facility is transferred to another private owner following a final order for a suspension or revocation of the facility's license, the new owner, if the Department so determines, shall thoroughly evaluate the condition and needs of each resident as if each resident were being newly admitted to the facility. The evaluation shall include a review of the medical record and the conduct of a physical examination of each resident which shall be performed within 30 days after the transfer of ownership.
(Source: P.A. 86-1013.)

(210 ILCS 45/2-104.2) (from Ch. 111 1/2, par. 4152-104.2)
Sec. 2-104.2. Do-Not-Resuscitate Orders and Department of Public Health Uniform POLST form.
(a) Every facility licensed under this Act shall establish a policy for the implementation of practitioner orders concerning cardiopulmonary resuscitation (CPR) or life-sustaining treatment including, but not limited to, "Do-Not-Resuscitate" orders. This policy may only prescribe the format, method of documentation and duration of any practitioner orders. Any orders under this policy shall be honored by the facility. The Department of Public Health Uniform POLST form under Section 2310-600 of the Department of Public Health Powers and Duties Law of the Civil Administrative Code of Illinois, or a copy of that form or a previous version of the uniform form, shall be honored by the facility.
(b) Within 30 days after admission, new residents who do not have a guardian of the person or an executed power of attorney for health care shall be provided with written notice, in a form and manner provided by rule of the Department, of their right to provide the name of one or more potential health care surrogates that a treating physician should consider in selecting a surrogate to act on the resident's behalf should the resident lose decision-making capacity. The notice shall include a form of declaration that may be utilized by the resident to identify potential health care surrogates or by the facility to document any inability or refusal to make such a declaration. A signed copy of the resident's declaration of a potential health care surrogate or decision to decline to make such a declaration, or documentation by the facility of the resident's inability to make such a declaration, shall be placed in the resident's clinical record and shall satisfy the facility's obligation under this Section. Such a declaration shall be used only for informational purposes in the selection of a surrogate pursuant to the Health Care Surrogate Act. A facility that complies with this Section is not liable to any healthcare provider, resident, or resident's representative or any other person relating to the identification or selection of a surrogate or potential health care surrogate.
(Source: P.A. 98-1110, eff. 8-26-14; 99-319, eff. 1-1-16.)

(210 ILCS 45/2-104.3)
Sec. 2-104.3. Serious mental illness; rescreening.
(a) All persons admitted to a nursing home facility with a diagnosis of serious mental illness who remain in the facility for a period of 90 days shall be re-screened by the Department of Human Services or its designee at the end of the 90-day period, at 6 months, and annually thereafter to assess their continuing need for nursing facility care and shall be advised of all other available care options.
(b) The Department of Human Services, by rule, shall provide for a prohibition on conflicts of interest for pre-admission screeners. The rule shall provide for waiver of those conflicts by the Department of Human Services if the Department of Human Services determines that a scarcity of qualified pre-admission screeners exists in a given community and that, absent a waiver of conflict, an insufficient number of pre-admission screeners would be available. If a conflict is waived, the pre-admission screener shall disclose the conflict of interest to the screened individual in the manner provided for by rule of the Department of Human Services. For the purposes of this subsection, a "conflict of interest" includes, but is not limited to, the existence of a professional or financial relationship between (i) a PAS-MH corporate or a PAS-MH agent performing the rescreening and (ii) a community provider or long-term care facility.
(Source: P.A. 96-1372, eff. 7-29-10.)

(210 ILCS 45/2-105) (from Ch. 111 1/2, par. 4152-105)
Sec. 2-105. A resident shall be permitted respect and privacy in his medical and personal care program. Every resident's case discussion, consultation, examination and treatment shall be confidential and shall be conducted discreetly, and those persons not directly involved in the resident's care must have his permission to be present.
(Source: P.A. 81-223.)

(210 ILCS 45/2-106) (from Ch. 111 1/2, par. 4152-106)
Sec. 2-106. (a) For purposes of this Act, (i) a physical restraint is any manual method or physical or mechanical device, material, or equipment attached or adjacent to a resident's body that the resident cannot remove easily and restricts freedom of movement or normal access to one's body. Devices used for positioning, including but not limited to bed rails, gait belts, and cushions, shall not be considered to be restraints for purposes of this Section; (ii) a chemical restraint is any drug used for discipline or convenience and not required to treat medical symptoms. The Department shall by rule, designate certain devices as restraints, including at least all those devices which have been determined to be restraints by the United States Department of Health and Human Services in interpretive guidelines issued for the purposes of administering Titles XVIII and XIX of the Social Security Act.
(b) Neither restraints nor confinements shall be employed for the purpose of punishment or for the convenience of any facility personnel. No restraints or confinements shall be employed except as ordered by a physician who documents the need for such restraints or confinements in the resident's clinical record.
(c) A restraint may be used only with the informed consent of the resident, the resident's guardian, or other authorized representative. A restraint may be used only for specific periods, if it is the least restrictive means necessary to attain and maintain the resident's highest practicable physical, mental or psychosocial well-being, including brief periods of time to provide necessary life-saving treatment. A restraint may be used only after consultation with appropriate health professionals, such as occupational or physical therapists, and a trial of less restrictive measures has led to the determination that the use of less restrictive measures would not attain or maintain the resident's highest practicable physical, mental or psychosocial well-being. However, if the resident needs emergency care, restraints may be used for brief periods to permit medical treatment to proceed unless the facility has notice that the resident has previously made a valid refusal of the treatment in question.
(d) A restraint may be applied only by a person trained in the application of the particular type of restraint.
(e) Whenever a period of use of a restraint is initiated, the resident shall be advised of his or her right to have a person or organization of his or her choosing, including the Guardianship and Advocacy Commission, notified of the use of the restraint. A recipient who is under guardianship may request that a person or organization of his or her choosing be notified of the restraint, whether or not the guardian approves the notice. If the resident so chooses, the facility shall make the notification within 24 hours, including any information about the period of time that the restraint is to be used. Whenever the Guardianship and Advocacy Commission is notified that a resident has been restrained, it shall contact the resident to determine the circumstances of the restraint and whether further action is warranted.
(f) Whenever a restraint is used on a resident whose primary mode of communication is sign language, the resident shall be permitted to have his or her hands free from restraint for brief periods each hour, except when this freedom may result in physical harm to the resident or others.
(g) The requirements of this Section are intended to control in any conflict with the requirements of Sections 1-126 and 2-108 of the Mental Health and Developmental Disabilities Code.
(Source: P.A. 97-135, eff. 7-14-11.)

(210 ILCS 45/2-106.1)
Sec. 2-106.1. Drug treatment.
(a) A resident shall not be given unnecessary drugs. An unnecessary drug is any drug used in an excessive dose, including in duplicative therapy; for excessive duration; without adequate monitoring; without adequate indications for its use; or in the presence of adverse consequences that indicate the drugs should be reduced or discontinued. The Department shall adopt, by rule, the standards for unnecessary drugs contained in interpretive guidelines issued by the United States Department of Health and Human Services for the purposes of administering Titles XVIII and XIX of the Social Security Act.
(b) Psychotropic medication shall not be prescribed without the informed consent of the resident, the resident's guardian, or other authorized representative. "Psychotropic medication" means medication that is used for or listed as used for antipsychotic, antidepressant, antimanic, or antianxiety behavior modification or behavior management purposes in the latest editions of the AMA Drug Evaluations or the Physician's Desk Reference. The Department shall adopt, by rule, a protocol specifying how informed consent for psychotropic medication may be obtained or refused. The protocol shall require, at a minimum, a discussion between (i) the resident or the resident's authorized representative and (ii) the resident's physician, a registered pharmacist (who is not a dispensing pharmacist for the facility where the resident lives), or a licensed nurse about the possible risks and benefits of a recommended medication and the use of standardized consent forms designated by the Department. Each form developed by the Department (i) shall be written in plain language, (ii) shall be able to be downloaded from the Department's official website, (iii) shall include information specific to the psychotropic medication for which consent is being sought, and (iv) shall be used for every resident for whom psychotropic drugs are prescribed. In addition to creating those forms, the Department shall approve the use of any other informed consent forms that meet criteria developed by the Department.
In addition to any other penalty prescribed by law, a facility that is found to have violated this subsection, or the federal certification requirement that informed consent be obtained before administering a psychotropic medication, shall thereafter be required to obtain the signatures of 2 licensed health care professionals on every form purporting to give informed consent for the administration of a psychotropic medication, certifying the personal knowledge of each health care professional that the consent was obtained in compliance with the requirements of this subsection.
(c) The requirements of this Section are intended to control in a conflict with the requirements of Sections 2-102 and 2-107.2 of the Mental Health and Developmental Disabilities Code with respect to the administration of psychotropic medication.
(Source: P.A. 95-331, eff. 8-21-07; 96-1372, eff. 7-29-10.)

(210 ILCS 45/2-106a)
Sec. 2-106a. Resident identification wristlet. An identification wristlet may be employed for any resident upon a physician's order, which shall document the need for the identification wristlet in the resident's clinical record. A facility may require a resident residing in an Alzheimer's disease unit with a history of wandering to wear an identification wristlet, unless the resident's guardian or power of attorney directs that the wristlet be removed. All identification wristlets shall include, at a minimum, the resident's name and the name, telephone number, and address of the facility issuing the identification wristlet.
(Source: P.A. 100-293, eff. 1-1-18.)

(210 ILCS 45/2-107) (from Ch. 111 1/2, par. 4152-107)
Sec. 2-107. An owner, licensee, administrator, employee or agent of a facility shall not abuse or neglect a resident. It is the duty of any facility employee or agent who becomes aware of such abuse or neglect to report it as provided in "The Abused and Neglected Long Term Care Facility Residents Reporting Act".
(Source: P.A. 82-120.)

(210 ILCS 45/2-108) (from Ch. 111 1/2, par. 4152-108)
Sec. 2-108. Every resident shall be permitted unimpeded, private and uncensored communication of his choice by mail, public telephone or visitation.
(a) The administrator shall ensure that correspondence is conveniently received and mailed, and that telephones are reasonably accessible.
(b) The administrator shall ensure that residents may have private visits at any reasonable hour unless such visits are not medically advisable for the resident as documented in the resident's clinical record by the resident's physician.
(c) The administrator shall ensure that space for visits is available and that facility personnel knock, except in an emergency, before entering any resident's room.
(d) Unimpeded, private and uncensored communication by mail, public telephone and visitation may be reasonably restricted by a physician only in order to protect the resident or others from harm, harassment or intimidation, provided that the reason for any such restriction is placed in the resident's clinical record by the physician and that notice of such restriction shall be given to all residents upon admission. However, all letters addressed by a resident to the Governor, members of the General Assembly, Attorney General, judges, state's attorneys, officers of the Department, or licensed attorneys at law shall be forwarded at once to the persons to whom they are addressed without examination by facility personnel. Letters in reply from the officials and attorneys mentioned above shall be delivered to the recipient without examination by facility personnel.
(e) The administrator shall ensure that married residents residing in the same facility be allowed to reside in the same room within the facility unless there is no room available in the facility or it is deemed medically inadvisable by the residents' attending physician and so documented in the residents' medical records.
(Source: P.A. 81-223.)

(210 ILCS 45/2-109) (from Ch. 111 1/2, par. 4152-109)
Sec. 2-109. A resident shall be permitted the free exercise of religion. Upon a resident's request, and if necessary at his expense, the administrator shall make arrangements for a resident's attendance at religious services of the resident's choice. However, no religious beliefs or practices, or attendance at religious services, may be imposed upon any resident.
(Source: P.A. 81-223.)

(210 ILCS 45/2-110) (from Ch. 111 1/2, par. 4152-110)
Sec. 2-110. (a) Any employee or agent of a public agency, any representative of a community legal services program or any other member of the general public shall be permitted access at reasonable hours to any individual resident of any facility, but only if there is neither a commercial purpose nor effect to such access and if the purpose is to do any of the following:
(1) Visit, talk with and make personal, social and

legal services available to all residents;

(2) Inform residents of their rights and entitlements

and their corresponding obligations, under federal and State laws, by means of educational materials and discussions in groups and with individual residents;

(3) Assist residents in asserting their legal rights

regarding claims for public assistance, medical assistance and social security benefits, as well as in all other matters in which residents are aggrieved. Assistance may include counseling and litigation; or

(4) Engage in other methods of asserting, advising

and representing residents so as to extend to them full enjoyment of their rights.

(a-5) If a resident of a licensed facility is an identified offender, any federal, State, or local law enforcement officer or county probation officer shall be permitted reasonable access to the individual resident to verify compliance with the requirements of the Sex Offender Registration Act, to verify compliance with the requirements of Public Act 94-163 and this amendatory Act of the 94th General Assembly, or to verify compliance with applicable terms of probation, parole, aftercare release, or mandatory supervised release.
(b) All persons entering a facility under this Section shall promptly notify appropriate facility personnel of their presence. They shall, upon request, produce identification to establish their identity. No such person shall enter the immediate living area of any resident without first identifying himself and then receiving permission from the resident to enter. The rights of other residents present in the room shall be respected. A resident may terminate at any time a visit by a person having access to the resident's living area under this Section.
(c) This Section shall not limit the power of the Department or other public agency, including, but not limited to, the State Long Term Care Ombudsman Program, otherwise permitted or required by federal or State law to enter and inspect a facility or communicate privately and without restriction with a resident who consents to the communication, regardless of the consent of, or withholding of consent by, a legal guardian or an agent named in a power of attorney executed by the resident.
(d) Notwithstanding paragraph (a) of this Section, the administrator of a facility may refuse access to the facility to any person if the presence of that person in the facility would be injurious to the health and safety of a resident or would threaten the security of the property of a resident or the facility, or if the person seeks access to the facility for commercial purposes. Any person refused access to a facility may within 10 days request a hearing under Section 3-703. In that proceeding, the burden of proof as to the right of the facility to refuse access under this Section shall be on the facility.
(Source: P.A. 98-558, eff. 1-1-14; 98-989, eff. 1-1-15.)

(210 ILCS 45/2-111) (from Ch. 111 1/2, par. 4152-111)
Sec. 2-111. A resident may be discharged from a facility after he gives the administrator, a physician, or a nurse of the facility written notice of his desire to be discharged. If a guardian has been appointed for a resident or if the resident is a minor, the resident shall be discharged upon written consent of his guardian or if the resident is a minor, his parent unless there is a court order to the contrary. In such cases, upon the resident's discharge, the facility is relieved from any responsibility for the resident's care, safety or well-being.
(Source: P.A. 81-223.)

(210 ILCS 45/2-112) (from Ch. 111 1/2, par. 4152-112)
Sec. 2-112. A resident shall be permitted to present grievances on behalf of himself or others to the administrator, the Long-Term Care Facility Advisory Board, the residents' advisory council, State governmental agencies or other persons without threat of discharge or reprisal in any form or manner whatsoever. The administrator shall provide all residents or their representatives with the name, address, and telephone number of the appropriate State governmental office where complaints may be lodged.
(Source: P.A. 81-223.)

(210 ILCS 45/2-113) (from Ch. 111 1/2, par. 4152-113)
Sec. 2-113. A resident may refuse to perform labor for a facility.
(Source: P.A. 81-223.)

(210 ILCS 45/2-114)
Sec. 2-114. Unlawful discrimination. No resident shall be subjected to unlawful discrimination as defined in Section 1-103 of the Illinois Human Rights Act by any owner, licensee, administrator, employee, or agent of a facility. Unlawful discrimination does not include an action by any owner, licensee, administrator, employee, or agent of a facility that is required by this Act or rules adopted under this Act.
(Source: P.A. 96-1372, eff. 7-29-10.)

(210 ILCS 45/2-115)
Sec. 2-115. Authorized electronic monitoring of a resident's room. A resident shall be permitted to conduct authorized electronic monitoring of the resident's room through the use of electronic monitoring devices placed in the room pursuant to the Authorized Electronic Monitoring in Long-Term Care Facilities Act.
(Source: P.A. 99-430, eff. 1-1-16.)

(210 ILCS 45/Art. II Pt. 2 heading)

(210 ILCS 45/2-201) (from Ch. 111 1/2, par. 4152-201)
Sec. 2-201. To protect the residents' funds, the facility:
(1) Shall at the time of admission provide, in order of priority, each resident, or the resident's guardian, if any, or the resident's representative, if any, or the resident's immediate family member, if any, with a written statement explaining to the resident and to the resident's spouse (a) their spousal impoverishment rights, as defined at Section 5-4 of the Illinois Public Aid Code, and at Section 303 of Title III of the Medicare Catastrophic Coverage Act of 1988 (P.L. 100-360), (b) their obligation to comply with the asset and income disclosure requirements of Title XIX of the federal Social Security Act and the regulations duly promulgated thereunder, except that this item (b) does not apply to facilities operated by the Illinois Department of Veterans' Affairs that do not participate in Medicaid, and (c) the resident's rights regarding personal funds and listing the services for which the resident will be charged. The facility shall obtain a signed acknowledgment from each resident or the resident's guardian, if any, or the resident's representative, if any, or the resident's immediate family member, if any, that such person has received the statement and understands that failure to comply with asset and income disclosure requirements may result in the denial of Medicaid eligibility.
(2) May accept funds from a resident for safekeeping and managing, if it receives written authorization from, in order of priority, the resident or the resident's guardian, if any, or the resident's representative, if any, or the resident's immediate family member, if any; such authorization shall be attested to by a witness who has no pecuniary interest in the facility or its operations, and who is not connected in any way to facility personnel or the administrator in any manner whatsoever.
(3) Shall maintain and allow, in order of priority, each resident or the resident's guardian, if any, or the resident's representative, if any, or the resident's immediate family member, if any, access to a written record of all financial arrangements and transactions involving the individual resident's funds.
(4) Shall provide, in order of priority, each resident, or the resident's guardian, if any, or the resident's representative, if any, or the resident's immediate family member, if any, with a written itemized statement at least quarterly, of all financial transactions involving the resident's funds.
(5) Shall purchase a surety bond, or otherwise provide assurance satisfactory to the Departments of Public Health and Insurance that all residents' personal funds deposited with the facility are secure against loss, theft, and insolvency.
(6) Shall keep any funds received from a resident for safekeeping in an account separate from the facility's funds, and shall at no time withdraw any part or all of such funds for any purpose other than to return the funds to the resident upon the request of the resident or any other person entitled to make such request, to pay the resident his allowance, or to make any other payment authorized by the resident or any other person entitled to make such authorization.
(7) Shall deposit any funds received from a resident in excess of $100 in an interest bearing account insured by agencies of, or corporations chartered by, the State or federal government. The account shall be in a form which clearly indicates that the facility has only a fiduciary interest in the funds and any interest from the account shall accrue to the resident. The facility may keep up to $100 of a resident's money in a non-interest bearing account or petty cash fund, to be readily available for the resident's current expenditures.
(8) Shall return to the resident, or the person who executed the written authorization required in subsection (2) of this Section, upon written request, all or any part of the resident's funds given the facility for safekeeping, including the interest accrued from deposits.
(9) Shall (a) place any monthly allowance to which a resident is entitled in that resident's personal account, or give it to the resident, unless the facility has written authorization from the resident or the resident's guardian or if the resident is a minor, his parent, to handle it differently, (b) take all steps necessary to ensure that a personal needs allowance that is placed in a resident's personal account is used exclusively by the resident or for the benefit of the resident, and (c) where such funds are withdrawn from the resident's personal account by any person other than the resident, require such person to whom funds constituting any part of a resident's personal needs allowance are released, to execute an affidavit that such funds shall be used exclusively for the benefit of the resident.
(10) Unless otherwise provided by State law, upon the death of a resident, shall provide the executor or administrator of the resident's estate with a complete accounting of all the resident's personal property, including any funds of the resident being held by the facility.
(11) If an adult resident is incapable of managing his funds and does not have a resident's representative, guardian, or an immediate family member, shall notify the Office of the State Guardian of the Guardianship and Advocacy Commission.
(12) If the facility is sold, shall provide the buyer with a written verification by a public accountant of all residents' monies and properties being transferred, and obtain a signed receipt from the new owner.
(Source: P.A. 98-523, eff. 8-23-13.)

(210 ILCS 45/2-201.5)
Sec. 2-201.5. Screening prior to admission.
(a) All persons age 18 or older seeking admission to a nursing facility must be screened to determine the need for nursing facility services prior to being admitted, regardless of income, assets, or funding source. Screening for nursing facility services shall be administered through procedures established by administrative rule. Screening may be done by agencies other than the Department as established by administrative rule. This Section applies on and after July 1, 1996. No later than October 1, 2010, the Department of Healthcare and Family Services, in collaboration with the Department on Aging, the Department of Human Services, and the Department of Public Health, shall file administrative rules providing for the gathering, during the screening process, of information relevant to determining each person's potential for placing other residents, employees, and visitors at risk of harm.
(a-1) Any screening performed pursuant to subsection (a) of this Section shall include a determination of whether any person is being considered for admission to a nursing facility due to a need for mental health services. For a person who needs mental health services, the screening shall also include an evaluation of whether there is permanent supportive housing, or an array of community mental health services, including but not limited to supported housing, assertive community treatment, and peer support services, that would enable the person to live in the community. The person shall be told about the existence of any such services that would enable the person to live safely and humanely and about available appropriate nursing home services that would enable the person to live safely and humanely, and the person shall be given the assistance necessary to avail himself or herself of any available services.
(a-2) Pre-screening for persons with a serious mental illness shall be performed by a psychiatrist, a psychologist, a registered nurse certified in psychiatric nursing, a licensed clinical professional counselor, or a licensed clinical social worker, who is competent to (i) perform a clinical assessment of the individual, (ii) certify a diagnosis, (iii) make a determination about the individual's current need for treatment, including substance abuse treatment, and recommend specific treatment, and (iv) determine whether a facility or a community-based program is able to meet the needs of the individual.
For any person entering a nursing facility, the pre-screening agent shall make specific recommendations about what care and services the individual needs to receive, beginning at admission, to attain or maintain the individual's highest level of independent functioning and to live in the most integrated setting appropriate for his or her physical and personal care and developmental and mental health needs. These recommendations shall be revised as appropriate by the pre-screening or re-screening agent based on the results of resident review and in response to changes in the resident's wishes, needs, and interest in transition.
Upon the person entering the nursing facility, the Department of Human Services or its designee shall assist the person in establishing a relationship with a community mental health agency or other appropriate agencies in order to (i) promote the person's transition to independent living and (ii) support the person's progress in meeting individual goals.
(a-3) The Department of Human Services, by rule, shall provide for a prohibition on conflicts of interest for pre-admission screeners. The rule shall provide for waiver of those conflicts by the Department of Human Services if the Department of Human Services determines that a scarcity of qualified pre-admission screeners exists in a given community and that, absent a waiver of conflicts, an insufficient number of pre-admission screeners would be available. If a conflict is waived, the pre-admission screener shall disclose the conflict of interest to the screened individual in the manner provided for by rule of the Department of Human Services. For the purposes of this subsection, a "conflict of interest" includes, but is not limited to, the existence of a professional or financial relationship between (i) a PAS-MH corporate or a PAS-MH agent and (ii) a community provider or long-term care facility.
(b) In addition to the screening required by subsection (a), a facility, except for those licensed under the MC/DD Act, shall, within 24 hours after admission, request a criminal history background check pursuant to the Illinois Uniform Conviction Information Act for all persons age 18 or older seeking admission to the facility, unless (i) a background check was initiated by a hospital pursuant to subsection (d) of Section 6.09 of the Hospital Licensing Act or a pre-admission background check was conducted by the Department of Veterans' Affairs 30 days prior to admittance into an Illinois Veterans Home; (ii) the transferring resident is immobile; or (iii) the transferring resident is moving into hospice. The exemption provided in item (ii) or (iii) of this subsection (b) shall apply only if a background check was completed by the facility the resident resided at prior to seeking admission to the facility and the resident was transferred to the facility with no time passing during which the resident was not institutionalized. If item (ii) or (iii) of this subsection (b) applies, the prior facility shall provide a copy of its background check of the resident and all supporting documentation, including, when applicable, the criminal history report and the security assessment, to the facility to which the resident is being transferred. Background checks conducted pursuant to this Section shall be based on the resident's name, date of birth, and other identifiers as required by the Department of State Police. If the results of the background check are inconclusive, the facility shall initiate a fingerprint-based check, unless the fingerprint check is waived by the Director of Public Health based on verification by the facility that the resident is completely immobile or that the resident meets other criteria related to the resident's health or lack of potential risk which may be established by Departmental rule. A waiver issued pursuant to this Section shall be valid only while the resident is immobile or while the criteria supporting the waiver exist. The facility shall provide for or arrange for any required fingerprint-based checks to be taken on the premises of the facility. If a fingerprint-based check is required, the facility shall arrange for it to be conducted in a manner that is respectful of the resident's dignity and that minimizes any emotional or physical hardship to the resident.
(c) If the results of a resident's criminal history background check reveal that the resident is an identified offender as defined in Section 1-114.01, the facility shall do the following:
(1) Immediately notify the Department of State

Police, in the form and manner required by the Department of State Police, in collaboration with the Department of Public Health, that the resident is an identified offender.

(2) Within 72 hours, arrange for a fingerprint-based

criminal history record inquiry to be requested on the identified offender resident. The inquiry shall be based on the subject's name, sex, race, date of birth, fingerprint images, and other identifiers required by the Department of State Police. The inquiry shall be processed through the files of the Department of State Police and the Federal Bureau of Investigation to locate any criminal history record information that may exist regarding the subject. The Federal Bureau of Investigation shall furnish to the Department of State Police, pursuant to an inquiry under this paragraph (2), any criminal history record information contained in its files.

The facility shall comply with all applicable provisions contained in the Illinois Uniform Conviction Information Act.
All name-based and fingerprint-based criminal history record inquiries shall be submitted to the Department of State Police electronically in the form and manner prescribed by the Department of State Police. The Department of State Police may charge the facility a fee for processing name-based and fingerprint-based criminal history record inquiries. The fee shall be deposited into the State Police Services Fund. The fee shall not exceed the actual cost of processing the inquiry.
(d) (Blank).
(e) The Department shall develop and maintain a de-identified database of residents who have injured facility staff, facility visitors, or other residents, and the attendant circumstances, solely for the purposes of evaluating and improving resident pre-screening and assessment procedures (including the Criminal History Report prepared under Section 2-201.6) and the adequacy of Department requirements concerning the provision of care and services to residents. A resident shall not be listed in the database until a Department survey confirms the accuracy of the listing. The names of persons listed in the database and information that would allow them to be individually identified shall not be made public. Neither the Department nor any other agency of State government may use information in the database to take any action against any individual, licensee, or other entity, unless the Department or agency receives the information independent of this subsection (e). All information collected, maintained, or developed under the authority of this subsection (e) for the purposes of the database maintained under this subsection (e) shall be treated in the same manner as information that is subject to Part 21 of Article VIII of the Code of Civil Procedure.
(Source: P.A. 99-180, eff. 7-29-15; 99-314, eff. 8-7-15; 99-453, eff. 8-24-15; 99-642, eff. 7-28-16.)

(210 ILCS 45/2-201.6)
Sec. 2-201.6. Criminal History Report.
(a) The Department of State Police shall prepare a Criminal History Report when it receives information, through the criminal history background check required pursuant to subsection (d) of Section 6.09 of the Hospital Licensing Act or subsection (c) of Section 2-201.5, or through any other means, that a resident of a facility is an identified offender.
(b) The Department of State Police shall complete the Criminal History Report within 10 business days after receiving information under subsection (a) that a resident is an identified offender.
(c) The Criminal History Report shall include, but not be limited to, the following:
(1) (Blank).
(2) (Blank).
(3) (Blank).
(3.5) Copies of the identified offender's parole,

mandatory supervised release, or probation orders.

(4) An interview with the identified offender.
(5) (Blank).
(6) A detailed summary of the entire criminal history

of the offender, including arrests, convictions, and the date of the identified offender's last conviction relative to the date of admission to a long-term care facility.

(7) If the identified offender is a convicted or

registered sex offender, a review of any and all sex offender evaluations conducted on that offender. If there is no sex offender evaluation available, the Department of State Police shall arrange, through the Department of Public Health, for a sex offender evaluation to be conducted on the identified offender. If the convicted or registered sex offender is under supervision by the Illinois Department of Corrections or a county probation department, the sex offender evaluation shall be arranged by and at the expense of the supervising agency. All evaluations conducted on convicted or registered sex offenders under this Act shall be conducted by sex offender evaluators approved by the Sex Offender Management Board.

(d) The Department of State Police shall provide the Criminal History Report to a licensed forensic psychologist. After (i) consideration of the Criminal History Report, (ii) consultation with the facility administrator or the facility medical director, or both, regarding the mental and physical condition of the identified offender, and (iii) reviewing the facility's file on the identified offender, including all incident reports, all information regarding medication and medication compliance, and all information regarding previous discharges or transfers from other facilities, the licensed forensic psychologist shall prepare an Identified Offender Report and Recommendation. The Identified Offender Report and Recommendation shall detail whether and to what extent the identified offender's criminal history necessitates the implementation of security measures within the long-term care facility. If the identified offender is a convicted or registered sex offender or if the Identified Offender Report and Recommendation reveals that the identified offender poses a significant risk of harm to others within the facility, the offender shall be required to have his or her own room within the facility.
(e) The licensed forensic psychologist shall complete the Identified Offender Report and Recommendation within 14 business days after receiving the Criminal History Report and shall promptly provide the Identified Offender Report and Recommendation to the Department of State Police, which shall provide the Identified Offender Report and Recommendation to the following:
(1) The long-term care facility within which the

identified offender resides.

(2) The Chief of Police of the municipality in which

the facility is located.

(3) The State of Illinois Long Term Care Ombudsman.
(4) The Department of Public Health.
(e-5) The Department of Public Health shall keep a continuing record of all residents determined to be identified offenders as defined in Section 1-114.01 and shall report the number of identified offender residents annually to the General Assembly.
(f) The facility shall incorporate the Identified Offender Report and Recommendation into the identified offender's care plan created pursuant to 42 CFR 483.20.
(g) If, based on the Identified Offender Report and Recommendation, a facility determines that it cannot manage the identified offender resident safely within the facility, it shall commence involuntary transfer or discharge proceedings pursuant to Section 3-402.
(h) Except for willful and wanton misconduct, any person authorized to participate in the development of a Criminal History Report or Identified Offender Report and Recommendation is immune from criminal or civil liability for any acts or omissions as the result of his or her good faith effort to comply with this Section.
(Source: P.A. 96-1372, eff. 7-29-10.)

(210 ILCS 45/2-201.7)
Sec. 2-201.7. Expanded criminal history background check pilot program.
(a) The purpose of this Section is to establish a pilot program based in Cook and Will counties in which an expanded criminal history background check screening process will be utilized to better identify residents of licensed long term care facilities who, because of their criminal histories, may pose a risk to other vulnerable residents.
(b) In this Section, "mixed population facility" means a facility that has more than 25 residents with a diagnosis of serious mental illness and residents 65 years of age or older.
(c) Every mixed population facility located in Cook County or Will County shall participate in the pilot program and shall employ expanded criminal history background check screening procedures for all residents admitted to the facility who are at least 18 years of age but less than 65 years of age. Under the pilot program, criminal history background checks required under this Act shall employ fingerprint-based criminal history record inquiries or comparably comprehensive name-based criminal history background checks. Fingerprint-based criminal history record inquiries shall be conducted pursuant to subsection (c-2) of Section 2-201.5. A Criminal History Report and an Identified Offender Report and Recommendation shall be completed pursuant to Section 2-201.6 if the results of the expanded criminal history background check reveal that a resident is an identified offender as defined in Section 1-114.01.
(d) If an expanded criminal history background check reveals that a resident is an identified offender as defined in Section 1-114.01, the facility shall be notified within 72 hours.
(e) The cost of the expanded criminal history background checks conducted pursuant to the pilot program shall not exceed $50 per resident and shall be paid by the facility. The Department of State Police shall implement all potential measures to minimize the cost of the expanded criminal history background checks to the participating long term care facilities.
(f) The pilot program shall run for a period of one year after the effective date of this amendatory Act of the 96th General Assembly. Promptly after the end of that one-year period, the Department shall report the results of the pilot program to the General Assembly.
(Source: P.A. 96-1372, eff. 7-29-10.)

(210 ILCS 45/2-202) (from Ch. 111 1/2, par. 4152-202)
Sec. 2-202. (a) Before a person is admitted to a facility, or at the expiration of the period of previous contract, or when the source of payment for the resident's care changes from private to public funds or from public to private funds, a written contract shall be executed between a licensee and the following in order of priority:
(1) the person, or if the person is a minor, his

parent or guardian; or

(2) the person's guardian, if any, or agent, if any,

as defined in Section 2-3 of the Illinois Power of Attorney Act; or

(3) a member of the person's immediate family.
An adult person shall be presumed to have the capacity to contract for admission to a long term care facility unless he has been adjudicated a "person with a disability" within the meaning of Section 11a-2 of the Probate Act of 1975, or unless a petition for such an adjudication is pending in a circuit court of Illinois.
If there is no guardian, agent or member of the person's immediate family available, able or willing to execute the contract required by this Section and a physician determines that a person is so disabled as to be unable to consent to placement in a facility, or if a person has already been found to be a "person with a disability", but no order has been entered allowing residential placement of the person, that person may be admitted to a facility before the execution of a contract required by this Section; provided that a petition for guardianship or for modification of guardianship is filed within 15 days of the person's admission to a facility, and provided further that such a contract is executed within 10 days of the disposition of the petition.
No adult shall be admitted to a facility if he objects, orally or in writing, to such admission, except as otherwise provided in Chapters III and IV of the Mental Health and Developmental Disabilities Code or Section 11a-14.1 of the Probate Act of 1975.
If a person has not executed a contract as required by this Section, then such a contract shall be executed on or before July 1, 1981, or within 10 days after the disposition of a petition for guardianship or modification of guardianship that was filed prior to July 1, 1981, whichever is later.
Before a licensee enters a contract under this Section, it shall provide the prospective resident and his or her guardian, if any, with written notice of the licensee's policy regarding discharge of a resident whose private funds for payment of care are exhausted.
Before a licensee enters into a contract under this Section, it shall provide the resident or prospective resident and his or her guardian, if any, with a copy of the licensee's policy regarding the assignment of Social Security representative payee status as a condition of the contract when the resident's or prospective resident's care is being funded under Title XIX of the Social Security Act and Article V of the Illinois Public Aid Code.
(b) A resident shall not be discharged or transferred at the expiration of the term of a contract, except as provided in Sections 3-401 through 3-423.
(c) At the time of the resident's admission to the facility, a copy of the contract shall be given to the resident, his guardian, if any, and any other person who executed the contract.
(d) A copy of the contract for a resident who is supported by nonpublic funds other than the resident's own funds shall be made available to the person providing the funds for the resident's support.
(e) The original or a copy of the contract shall be maintained in the facility and be made available upon request to representatives of the Department and the Department of Healthcare and Family Services.
(f) The contract shall be written in clear and unambiguous language and shall be printed in not less than 12-point type. The general form of the contract shall be prescribed by the Department.
(g) The contract shall specify:
(1) the term of the contract;
(2) the services to be provided under the contract

and the charges for the services;

(3) the services that may be provided to supplement

the contract and the charges for the services;

(4) the sources liable for payments due under the

contract;

(5) the amount of deposit paid; and
(6) the rights, duties and obligations of the

resident, except that the specification of a resident's rights may be furnished on a separate document which complies with the requirements of Section 2-211.

(h) The contract shall designate the name of the resident's representative, if any. The resident shall provide the facility with a copy of the written agreement between the resident and the resident's representative which authorizes the resident's representative to inspect and copy the resident's records and authorizes the resident's representative to execute the contract on behalf of the resident required by this Section.
(i) The contract shall provide that if the resident is compelled by a change in physical or mental health to leave the facility, the contract and all obligations under it shall terminate on 7 days notice. No prior notice of termination of the contract shall be required, however, in the case of a resident's death. The contract shall also provide that in all other situations, a resident may terminate the contract and all obligations under it with 30 days notice. All charges shall be prorated as of the date on which the contract terminates, and, if any payments have been made in advance, the excess shall be refunded to the resident. This provision shall not apply to life-care contracts through which a facility agrees to provide maintenance and care for a resident throughout the remainder of his life nor to continuing-care contracts through which a facility agrees to supplement all available forms of financial support in providing maintenance and care for a resident throughout the remainder of his life.
(j) In addition to all other contract specifications contained in this Section admission contracts shall also specify:
(1) whether the facility accepts Medicaid clients;
(2) whether the facility requires a deposit of the

resident or his family prior to the establishment of Medicaid eligibility;

(3) in the event that a deposit is required, a clear

and concise statement of the procedure to be followed for the return of such deposit to the resident or the appropriate family member or guardian of the person;

(4) that all deposits made to a facility by a

resident, or on behalf of a resident, shall be returned by the facility within 30 days of the establishment of Medicaid eligibility, unless such deposits must be drawn upon or encumbered in accordance with Medicaid eligibility requirements established by the Department of Healthcare and Family Services.

(k) It shall be a business offense for a facility to knowingly and intentionally both retain a resident's deposit and accept Medicaid payments on behalf of that resident.
(Source: P.A. 98-104, eff. 7-22-13; 99-143, eff. 7-27-15.)

(210 ILCS 45/2-203) (from Ch. 111 1/2, par. 4152-203)
Sec. 2-203. Each facility shall establish a residents' advisory council. The administrator shall designate a member of the facility staff to coordinate the establishment of, and render assistance to, the council.
(a) The composition of the residents' advisory council shall be specified by Department regulation, but no employee or affiliate of a facility shall be a member of any council.
(b) The council shall meet at least once each month with the staff coordinator who shall provide assistance to the council in preparing and disseminating a report of each meeting to all residents, the administrator, and the staff.
(c) Records of the council meetings will be maintained in the office of the administrator.
(d) The residents' advisory council may communicate to the administrator the opinions and concerns of the residents. The council shall review procedures for implementing resident rights, facility responsibilities and make recommendations for changes or additions which will strengthen the facility's policies and procedures as they affect residents' rights and facility responsibilities.
(e) The council shall be a forum for:
(1) Obtaining and disseminating information;
(2) Soliciting and adopting recommendations for facility programing and improvements;
(3) Early identification and for recommending orderly resolution of problems.
(f) The council may present complaints as provided in Section 3-702 on behalf of a resident to the Department, the Long-Term Care Facility Advisory Board created by Section 2-204, or to any other person it considers appropriate.
(Source: P.A. 81-223.)

(210 ILCS 45/2-204) (from Ch. 111 1/2, par. 4152-204)
Sec. 2-204. The Director shall appoint a Long-Term Care Facility Advisory Board to consult with the Department and the residents' advisory councils created under Section 2-203.
(a) The Board shall be comprised of the following persons:
(1) The Director who shall serve as chairman, ex

officio and nonvoting; and

(2) One representative each of the Department of

Healthcare and Family Services, the Department of Human Services, the Department on Aging, and the Office of the State Fire Marshal, all nonvoting members;

(3) One member who shall be a physician licensed to

practice medicine in all its branches;

(4) One member who shall be a registered nurse

selected from the recommendations of professional nursing associations;

(5) Four members who shall be selected from the

recommendations by organizations whose membership consists of facilities;

(6) Two members who shall represent the general

public who are not members of a residents' advisory council established under Section 2-203 and who have no responsibility for management or formation of policy or financial interest in a facility;

(7) One member who is a member of a residents'

advisory council established under Section 2-203 and is capable of actively participating on the Board; and

(8) One member who shall be selected from the

recommendations of consumer organizations which engage solely in advocacy or legal representation on behalf of residents and their immediate families.

(b) The terms of those members of the Board appointed prior to the effective date of this amendatory Act of 1988 shall expire on December 31, 1988. Members of the Board created by this amendatory Act of 1988 shall be appointed to serve for terms as follows: 3 for 2 years, 3 for 3 years and 3 for 4 years. The member of the Board added by this amendatory Act of 1989 shall be appointed to serve for a term of 4 years. Each successor member shall be appointed for a term of 4 years. Any member appointed to fill a vacancy occurring prior to the expiration of the term for which his predecessor was appointed shall be appointed for the remainder of such term. The Board shall meet as frequently as the chairman deems necessary, but not less than 4 times each year. Upon request by 4 or more members the chairman shall call a meeting of the Board. The affirmative vote of 6 members of the Board shall be necessary for Board action. A member of the Board can designate a replacement to serve at the Board meeting and vote in place of the member by submitting a letter of designation to the chairman prior to or at the Board meeting. The Board members shall be reimbursed for their actual expenses incurred in the performance of their duties.
(c) The Advisory Board shall advise the Department of Public Health on all aspects of its responsibilities under this Act and the Specialized Mental Health Rehabilitation Act of 2013, including the format and content of any rules promulgated by the Department of Public Health. Any such rules, except emergency rules promulgated pursuant to Section 5-45 of the Illinois Administrative Procedure Act, promulgated without obtaining the advice of the Advisory Board are null and void. In the event that the Department fails to follow the advice of the Board, the Department shall, prior to the promulgation of such rules, transmit a written explanation of the reason thereof to the Board. During its review of rules, the Board shall analyze the economic and regulatory impact of those rules. If the Advisory Board, having been asked for its advice, fails to advise the Department within 90 days, the rules shall be considered acted upon.
(Source: P.A. 97-38, eff. 6-28-11; 98-104, eff. 7-22-13; 98-463, eff. 8-16-13.)

(210 ILCS 45/2-205) (from Ch. 111 1/2, par. 4152-205)
Sec. 2-205. The following information is subject to disclosure to the public from the Department or the Department of Healthcare and Family Services:
(1) Information submitted under Sections 3-103 and

3-207 except information concerning the remuneration of personnel licensed, registered, or certified by the Department of Professional Regulation and monthly charges for an individual private resident;

(2) Records of license and certification inspections,

surveys, and evaluations of facilities, other reports of inspections, surveys, and evaluations of resident care, whether a facility has been designated a distressed facility, and the basis for the designation, and reports concerning a facility prepared pursuant to Titles XVIII and XIX of the Social Security Act, subject to the provisions of the Social Security Act;

(3) Cost and reimbursement reports submitted by a

facility under Section 3-208, reports of audits of facilities, and other public records concerning costs incurred by, revenues received by, and reimbursement of facilities; and

(4) Complaints filed against a facility and complaint

investigation reports, except that a complaint or complaint investigation report shall not be disclosed to a person other than the complainant or complainant's representative before it is disclosed to a facility under Section 3-702, and, further, except that a complainant or resident's name shall not be disclosed except under Section 3-702.

The Department shall disclose information under this Section in accordance with provisions for inspection and copying of public records required by the Freedom of Information Act.
However, the disclosure of information described in subsection (1) shall not be restricted by any provision of the Freedom of Information Act.
(Source: P.A. 95-331, eff. 8-21-07; 96-1372, eff. 7-29-10.)

(210 ILCS 45/2-206) (from Ch. 111 1/2, par. 4152-206)
Sec. 2-206. (a) The Department shall respect the confidentiality of a resident's record and shall not divulge or disclose the contents of a record in a manner which identifies a resident, except upon a resident's death to a relative or guardian, or under judicial proceedings. This Section shall not be construed to limit the right of a resident to inspect or copy the resident's records.
(b) Confidential medical, social, personal, or financial information identifying a resident shall not be available for public inspection in a manner which identifies a resident.
(Source: P.A. 81-1349.)

(210 ILCS 45/2-207) (from Ch. 111 1/2, par. 4152-207)
Sec. 2-207. (a) Each year the Department shall publish a Directory for each public health region listing facilities to be made available to the public and be available at all Department offices. The Department may charge a fee for the Directory. The Directory shall contain, at a minimum, the following information:
(1) The name and address of the facility;
(2) The number and type of licensed beds;
(3) The name of the cooperating hospital, if any;
(4) The name of the administrator;
(5) The facility telephone number; and
(6) Membership in a provider association and accreditation by any such organization.
(b) Detailed information concerning basic costs for care and operating policies shall be available to the public upon request at each facility. However, a facility may refuse to make available any proprietary operating policies to the extent such facility reasonably believes such policies may be revealed to a competitor.
(Source: P.A. 81-1349.)

(210 ILCS 45/2-208) (from Ch. 111 1/2, par. 4152-208)
Sec. 2-208. A facility shall immediately notify the resident's next of kin, representative and physician of the resident's death or when the resident's death appears to be imminent.
(Source: P.A. 81-223.)

(210 ILCS 45/2-209) (from Ch. 111 1/2, par. 4152-209)
Sec. 2-209. A facility shall admit only that number of residents for which it is licensed.
(Source: P.A. 81-223.)

(210 ILCS 45/2-210) (from Ch. 111 1/2, par. 4152-210)
Sec. 2-210. A facility shall establish written policies and procedures to implement the responsibilities and rights provided in this Article. The policies shall include the procedure for the investigation and resolution of resident complaints as set forth under Section 3-702. The policies and procedures shall be clear and unambiguous and shall be available for inspection by any person. A summary of the policies and procedures, printed in not less than 12 point type, shall be distributed to each resident and representative.
(Source: P.A. 81-223.)

(210 ILCS 45/2-211) (from Ch. 111 1/2, par. 4152-211)
Sec. 2-211. Each resident and resident's guardian or other person acting for the resident shall be given a written explanation, prepared by the Office of the State Long Term Care Ombudsman, of all the rights enumerated in Part 1 of this Article and in Part 4 of Article III. For residents of facilities participating in Title XVIII or XIX of the Social Security Act, the explanation shall include an explanation of residents' rights enumerated in that Act. The explanation shall be given at the time of admission to a facility or as soon thereafter as the condition of the resident permits, but in no event later than 48 hours after admission, and again at least annually thereafter. At the time of the implementation of this Act each resident shall be given a written summary of all the rights enumerated in Part 1 of this Article.
If a resident is unable to read such written explanation, it shall be read to the resident in a language the resident understands. In the case of a minor or a person having a guardian or other person acting for him, both the resident and the parent, guardian or other person acting for the resident shall be fully informed of these rights.
(Source: P.A. 95-331, eff. 8-21-07.)

(210 ILCS 45/2-212) (from Ch. 111 1/2, par. 4152-212)
Sec. 2-212. The facility shall ensure that its staff is familiar with and observes the rights and responsibilities enumerated in this Article.
(Source: P.A. 81-223.)

(210 ILCS 45/2-213)
Sec. 2-213. Vaccinations.
(a) A facility shall annually administer or arrange for administration of a vaccination against influenza to each resident, in accordance with the recommendations of the Advisory Committee on Immunization Practices of the Centers for Disease Control and Prevention that are most recent to the time of vaccination, unless the vaccination is medically contraindicated or the resident has refused the vaccine. Influenza vaccinations for all residents age 65 and over shall be completed by November 30 of each year or as soon as practicable if vaccine supplies are not available before November 1. Residents admitted after November 30, during the flu season, and until February 1 shall, as medically appropriate, receive an influenza vaccination prior to or upon admission or as soon as practicable if vaccine supplies are not available at the time of the admission, unless the vaccine is medically contraindicated or the resident has refused the vaccine. In the event that the Advisory Committee on Immunization Practices of the Centers for Disease Control and Prevention determines that dates of administration other than those stated in this Act are optimal to protect the health of residents, the Department is authorized to develop rules to mandate vaccinations at those times rather than the times stated in this Act. A facility shall document in the resident's medical record that an annual vaccination against influenza was administered, arranged, refused or medically contraindicated.
(b) A facility shall administer or arrange for administration of a pneumococcal vaccination to each resident, in accordance with the recommendations of the Advisory Committee on Immunization Practices of the Centers for Disease Control and Prevention, who has not received this immunization prior to or upon admission to the facility, unless the resident refuses the offer for vaccination or the vaccination is medically contraindicated. A facility shall document in each resident's medical record that a vaccination against pneumococcal pneumonia was offered and administered, arranged, refused, or medically contraindicated.
(c) All persons seeking admission to a nursing facility shall be verbally screened for risk factors associated with hepatitis B, hepatitis C, and the Human Immunodeficiency Virus (HIV) according to guidelines established by the U.S. Centers for Disease Control and Prevention. Persons who are identified as being at high risk for hepatitis B, hepatitis C, or HIV shall be offered an opportunity to undergo laboratory testing in order to determine infection status if they will be admitted to the nursing facility for at least 7 days and are not known to be infected with any of the listed viruses. All HIV testing shall be conducted in compliance with the AIDS Confidentiality Act. All persons determined to be susceptible to the hepatitis B virus shall be offered immunization within 10 days of admission to any nursing facility. A facility shall document in the resident's medical record that he or she was verbally screened for risk factors associated with hepatitis B, hepatitis C, and HIV, and whether or not the resident was immunized against hepatitis B. Nothing in this subsection (c) shall apply to a nursing facility licensed or regulated by the Illinois Department of Veterans' Affairs.
(d) A skilled nursing facility shall designate a person or persons as Infection Prevention and Control Professionals to develop and implement policies governing control of infections and communicable diseases. The Infection Prevention and Control Professionals shall be qualified through education, training, experience, or certification or a combination of such qualifications. The Infection Prevention and Control Professional's qualifications shall be documented and shall be made available for inspection by the Department.
(Source: P.A. 97-107, eff. 1-1-12; 98-271, eff. 1-1-14.)

(210 ILCS 45/2-214)
Sec. 2-214. Consumer Choice Information Reports.
(a) Every facility shall complete a Consumer Choice Information Report and shall file it with the Office of State Long Term Care Ombudsman electronically as prescribed by the Office. The Report shall be filed annually and upon request of the Office of State Long Term Care Ombudsman. The Consumer Choice Information Report must be completed by the facility in full.
(b) A violation of any of the provisions of this Section constitutes an unlawful practice under the Consumer Fraud and Deceptive Business Practices Act. All remedies, penalties, and authority granted to the Attorney General by the Consumer Fraud and Deceptive Business Practices Act shall be available to him or her for the enforcement of this Section.
(c) The Department of Public Health shall include verification of the submission of a facility's current Consumer Choice Information Report when conducting an inspection pursuant to Section 3-212.
(Source: P.A. 95-823, eff. 1-1-09.)

(210 ILCS 45/2-215)
Sec. 2-215. Conflicts with the Department of Veterans' Affairs Act. If there is a conflict between the provisions of this Act and the provisions of the Department of Veterans' Affairs Act concerning an Illinois Veterans Home not operated by the Department of Veterans' Affairs, then the provisions of this Act shall apply.
(Source: P.A. 100-143, eff. 1-1-18.)

(210 ILCS 45/2-216)
Sec. 2-216. Notification of identified offenders. Every licensed facility shall provide to every prospective and current resident and resident's guardian, and to every facility employee, a written notice, prescribed by the Illinois Department of Public Health, advising the resident, guardian, or employee of his or her right to ask whether any residents of the facility are identified offenders. The notice shall also be prominently posted within every licensed facility. The notice shall include a statement that information regarding registered sex offenders may be obtained from the Illinois State Police website and that information regarding persons serving terms of parole or mandatory supervised release may be obtained from the Illinois Department of Corrections website.
(Source: P.A. 94-163, eff. 7-11-05; 94-752, eff. 5-10-06.)

(210 ILCS 45/2-217)
Sec. 2-217. Order for transportation of resident by ambulance. If a facility orders transportation of a resident of the facility by ambulance, the facility must maintain a written record that shows (i) the name of the person who placed the order for that transportation and (ii) the medical reason for that transportation. The facility must maintain the record for a period of at least 3 years after the date of the order for transportation by ambulance.
(Source: P.A. 94-1063, eff. 1-31-07.)



Article III - Licensing, Enforcement, Violations, Penalties And Remedies

(210 ILCS 45/Art. III heading)

(210 ILCS 45/Art. III Pt. 1 heading)

(210 ILCS 45/3-101) (from Ch. 111 1/2, par. 4153-101)
Sec. 3-101. The Department shall establish a comprehensive system of licensure for facilities in accordance with this Act for the purposes of:
(1) Protecting the health, welfare, and safety of residents; and
(2) Assuring the accountability for reimbursed care provided in certified facilities participating in a federal or State health program.
(Source: P.A. 83-1530.)

(210 ILCS 45/3-101.5)
Sec. 3-101.5. Illinois Veterans Homes. An Illinois Veterans Home licensed under this Act and operated by the Illinois Department of Veterans' Affairs is exempt from the license fee provisions of Section 3-103 of this Act and the provisions of Sections 3-104 through 3-106, 3-202.5, 3-208, 3-302, 3-303, and 3-503 through 3-517 of this Act. A monitor or receiver shall be placed in an Illinois Veterans Home only by court order or by agreement between the Director of Public Health, the Director of Veterans' Affairs, and the Secretary of the United States Department of Veterans Affairs.
(Source: P.A. 99-314, eff. 8-7-15.)

(210 ILCS 45/3-102) (from Ch. 111 1/2, par. 4153-102)
Sec. 3-102. No person may establish, operate, maintain, offer or advertise a facility within this State unless and until he obtains a valid license therefor as hereinafter provided, which license remains unsuspended, unrevoked and unexpired. No public official or employee may place any person in, or recommend that any person be placed in, or directly or indirectly cause any person to be placed in any facility which is being operated without a valid license.
(Source: P.A. 81-223.)

(210 ILCS 45/3-102.1) (from Ch. 111 1/2, par. 4153-102.1)
Sec. 3-102.1. If the Department is denied access to a private home, institution, building, residence or any other place which it reasonably believes is required to be licensed as a facility under this Act, it shall request intervention of local, county or State law enforcement agencies to seek an appropriate court order or warrant to examine or interview the residents of such private home, institution, building, residence or place. Any person or entity preventing the Department from carrying out its duties under this Section shall be guilty of a violation of this Act and shall be subject to such penalties related thereto.
(Source: P.A. 83-1530.)

(210 ILCS 45/3-102.2)
Sec. 3-102.2. Supported congregate living arrangement demonstration. The Illinois Department may grant no more than 3 waivers from the requirements of this Act for facilities participating in the supported congregate living arrangement demonstration. A joint waiver request must be made by an applicant and the Department on Aging. If the Department on Aging does not act upon an application within 60 days, the applicant may submit a written waiver request on its own behalf. The waiver request must include a specific program plan describing the types of residents to be served and the services that will be provided in the facility. The Department shall conduct an on-site review at each facility annually or as often as necessary to ascertain compliance with the program plan. The Department may revoke the waiver if it determines that the facility is not in compliance with the program plan. Nothing in this Section prohibits the Department from conducting complaint investigations.
A facility granted a waiver under this Section is not subject to the Illinois Health Facilities Planning Act, unless it subsequently applies for a certificate of need to convert to a nursing facility. A facility applying for conversion shall meet the licensure and certificate of need requirements in effect as of the date of application, and this provision may not be waived.
(Source: P.A. 89-530, eff. 7-19-96.)

(210 ILCS 45/3-103) (from Ch. 111 1/2, par. 4153-103)
Sec. 3-103. The procedure for obtaining a valid license shall be as follows:
(1) Application to operate a facility shall be made

to the Department on forms furnished by the Department.

(2) All license applications shall be accompanied

with an application fee. The fee for an annual license shall be $1,990. Facilities that pay a fee or assessment pursuant to Article V-C of the Illinois Public Aid Code shall be exempt from the license fee imposed under this item (2). The fee for a 2-year license shall be double the fee for the annual license. The fees collected shall be deposited with the State Treasurer into the Long Term Care Monitor/Receiver Fund, which has been created as a special fund in the State treasury. This special fund is to be used by the Department for expenses related to the appointment of monitors and receivers as contained in Sections 3-501 through 3-517 of this Act, for the enforcement of this Act, for expenses related to surveyor development, and for implementation of the Abuse Prevention Review Team Act. All federal moneys received as a result of expenditures from the Fund shall be deposited into the Fund. The Department may reduce or waive a penalty pursuant to Section 3-308 only if that action will not threaten the ability of the Department to meet the expenses required to be met by the Long Term Care Monitor/Receiver Fund. The application shall be under oath and the submission of false or misleading information shall be a Class A misdemeanor. The application shall contain the following information:

(a) The name and address of the applicant if an

individual, and if a firm, partnership, or association, of every member thereof, and in the case of a corporation, the name and address thereof and of its officers and its registered agent, and in the case of a unit of local government, the name and address of its chief executive officer;

(b) The name and location of the facility for

which a license is sought;

(c) The name of the person or persons under whose

management or supervision the facility will be conducted;

(d) The number and type of residents for which

maintenance, personal care, or nursing is to be provided; and

(e) Such information relating to the number,

experience, and training of the employees of the facility, any management agreements for the operation of the facility, and of the moral character of the applicant and employees as the Department may deem necessary.

(3) Each initial application shall be accompanied by

a financial statement setting forth the financial condition of the applicant and by a statement from the unit of local government having zoning jurisdiction over the facility's location stating that the location of the facility is not in violation of a zoning ordinance. An initial application for a new facility shall be accompanied by a permit as required by the "Illinois Health Facilities Planning Act". After the application is approved, the applicant shall advise the Department every 6 months of any changes in the information originally provided in the application.

(4) Other information necessary to determine the

identity and qualifications of an applicant to operate a facility in accordance with this Act shall be included in the application as required by the Department in regulations.

(Source: P.A. 96-758, eff. 8-25-09; 96-1372, eff. 7-29-10; 96-1504, eff. 1-27-11; 96-1530, eff. 2-16-11; 97-489, eff. 1-1-12.)

(210 ILCS 45/3-104) (from Ch. 111 1/2, par. 4153-104)
Sec. 3-104. Any city, village or incorporated town may by ordinance provide for the licensing and regulation of a facility or any classification of such facility, as defined herein, within such municipality, provided that the ordinance requires compliance with at least the minimum requirements established by the Department under this Act. The licensing and enforcement provisions of the municipality shall fully comply with this Act, and the municipality shall make available information as required by this Act. Such compliance shall be determined by the Department subject to review as provided in Section 3-703. Section 3-703 shall also be applicable to the judicial review of final administrative decisions of the municipality under this Act.
(Source: P.A. 81-1349.)

(210 ILCS 45/3-105) (from Ch. 111 1/2, par. 4153-105)
Sec. 3-105. Any city, village or incorporated town which has or may have ordinances requiring the licensing and regulation of facilities with at least the minimum standards established by the Department under this Act, shall make such periodic reports to the Department as the Department deems necessary. This report shall include a list of those facilities licensed by such municipality, the number of beds of each facility and the date the license of each facility is effective.
(Source: P.A. 81-223.)

(210 ILCS 45/3-106) (from Ch. 111 1/2, par. 4153-106)
Sec. 3-106. (a) Upon receipt of notice and proof from an applicant or licensee that he has received a license or renewal thereof from a city, village or incorporated town, accompanied by the required license or renewal fees, the Department shall issue a license or renewal license to such person. The Department shall not issue a license hereunder to any person who has failed to qualify for a municipal license. If the issuance of a license by the Department antedates regulatory action by a municipality, the municipality shall issue a local license unless the standards and requirements under its ordinance or resolution are greater than those prescribed under this Act.
(b) In the event that the standards and requirements under the ordinance or resolution of the municipality are greater than those prescribed under this Act, the license issued by the Department shall remain in effect pending reasonable opportunity provided by the municipality, which shall be not less than 60 days, for the licensee to comply with the local requirements. Upon notice by the municipality, or upon the Department's own determination that the licensee has failed to qualify for a local license, the Department shall revoke such license.
(Source: P.A. 81-223.)

(210 ILCS 45/3-107) (from Ch. 111 1/2, par. 4153-107)
Sec. 3-107. The Department and the city, village or incorporated town shall have the right at any time to visit and inspect the premises and personnel of any facility for the purpose of determining whether the applicant or licensee is in compliance with this Act or with the local ordinances which govern the regulation of the facility. The Department may survey any former facility which once held a license to ensure that the facility is not again operating without a license. Municipalities may charge a reasonable license or renewal fee for the regulation of facilities, which fees shall be in addition to the fees paid to the Department.
(Source: P.A. 81-223.)

(210 ILCS 45/3-107.1) (from Ch. 111 1/2, par. 4153-107.1)
Sec. 3-107.1. Notwithstanding any other provision of this Act, the Attorney General, the State's Attorneys and various law enforcement agencies of this State and its political subdivisions shall have full and open access to any facility pursuant to Article 108 of the Code of Criminal Procedure of 1963 in the exercise of their investigatory and prosecutorial powers in the enforcement of the criminal laws of this State. Furthermore, the Attorney General, the State's Attorneys and law enforcement agencies of this State shall inform the Department of any violations of this Act of which they have knowledge. Disclosure of matters before a grand jury shall be made in accordance with Section 112-6 of the Code of Criminal Procedure of 1963.
(Source: P.A. 83-1530.)

(210 ILCS 45/3-108) (from Ch. 111 1/2, par. 4153-108)
Sec. 3-108. The Department shall coordinate the functions within State government affecting facilities licensed under this Act and shall cooperate with other State agencies which establish standards or requirements for facilities to assure necessary, equitable, and consistent State supervision of licensees without unnecessary duplication of survey, evaluation, and consultation services or complaint investigations. The Department shall cooperate with the Department of Human Services in regard to facilities containing more than 20% of residents for whom the Department of Human Services has mandated follow-up responsibilities under the Mental Health and Developmental Disabilities Administrative Act.
The Department shall cooperate with the Department of Healthcare and Family Services in regard to facilities where recipients of public aid are residents.
The Department shall immediately refer to the Department of Professional Regulation for investigation any credible evidence of which it has knowledge that an individual licensed by that Department has violated this Act or any rule issued under this Act.
The Department shall enter into agreements with other State Departments, agencies or commissions to effectuate the purpose of this Section.
(Source: P.A. 95-331, eff. 8-21-07.)

(210 ILCS 45/3-108a)
Sec. 3-108a. (Repealed).
(Source: P.A. 89-507, eff. 7-1-97. Repealed by P.A. 91-798, eff. 7-9-00.)

(210 ILCS 45/3-109) (from Ch. 111 1/2, par. 4153-109)
Sec. 3-109. Upon receipt and review of an application for a license made under this Article and inspection of the applicant facility under this Article, the Director shall issue a license if he finds:
(1) that the individual applicant, or the

corporation, partnership or other entity if the applicant is not an individual, is a person responsible and suitable to operate or to direct or participate in the operation of a facility by virtue of financial capacity, appropriate business or professional experience, a record of compliance with lawful orders of the Department and lack of revocation of a license during the previous 5 years;

(2) that the facility is under the supervision of an

administrator who is licensed, if required, under the Nursing Home Administrators Licensing and Disciplinary Act, as now or hereafter amended; and

(3) that the facility is in substantial compliance

with this Act, and such other requirements for a license as the Department by rule may establish under this Act.

(Source: P.A. 95-331, eff. 8-21-07.)

(210 ILCS 45/3-110) (from Ch. 111 1/2, par. 4153-110)
Sec. 3-110. (a) Any license granted by the Director shall state the maximum bed capacity for which it is granted, the date the license was issued, and the expiration date. Except as provided in subsection (b), such licenses shall normally be issued for a period of one year. However, the Director may issue licenses or renewals for periods of not less than 6 months nor more than 18 months for facilities with annual licenses and not less than 18 months nor more than 30 months for facilities with 2-year licenses in order to distribute the expiration dates of such licenses throughout the calendar year, and fees for such licenses shall be prorated on the basis of the portion of a year for which they are issued. Each license shall be issued only for the premises and persons named in the application and shall not be transferable or assignable.
The Department shall require the licensee to comply with the requirements of a court order issued under Section 3-515, as a condition of licensing.
(b) A license for a period of 2 years shall be issued to a facility if the facility:
(1) has not received a Type A violation within the

last 24 months;

(2) has not received a Type B violation within the

last 24 months;

(3) has not had an inspection, survey, or evaluation

that resulted in the issuance of 10 or more administrative warnings in the last 24 months;

(4) has not had an inspection, survey, or evaluation

that resulted in an administrative warning issued for a violation of Sections 3-401 through 3-413 in the last 24 months;

(5) has not been issued an order to reimburse a

resident for a violation of Article II under subsection (6) of Section 3-305 in the last 24 months; and

(6) has not been subject to sanctions or

decertification for violations in relation to patient care of a facility under Titles XVIII and XIX of the federal Social Security Act within the last 24 months.

If a facility with a 2-year license fails to meet the conditions in items (1) through (6) of this subsection, in addition to any other sanctions that may be applied by the Department under this Act, the facility's 2-year license shall be replaced by a one-year license until such time as the facility again meets the conditions in items (1) through (6) of this subsection.
(Source: P.A. 87-549; 87-1102.)

(210 ILCS 45/3-111) (from Ch. 111 1/2, par. 4153-111)
Sec. 3-111. The issuance or renewal of a license after notice of a violation has been sent shall not constitute a waiver by the Department of its power to rely on the violation as the basis for subsequent license revocation or other enforcement action under this Act arising out of the notice of violation.
(Source: P.A. 81-223.)

(210 ILCS 45/3-112) (from Ch. 111 1/2, par. 4153-112)
Sec. 3-112. (a) Whenever ownership of a facility is transferred from the person named in the license to any other person, the transferee must obtain a new probationary license. The transferee shall notify the Department of the transfer and apply for a new license at least 30 days prior to final transfer.
(b) The transferor shall notify the Department at least 30 days prior to final transfer. The transferor shall remain responsible for the operation of the facility until such time as a license is issued to the transferee.
(Source: P.A. 98-756, eff. 7-16-14.)

(210 ILCS 45/3-113) (from Ch. 111 1/2, par. 4153-113)
Sec. 3-113. The license granted to the transferee shall be subject to the plan of correction submitted by the previous owner and approved by the Department and any conditions contained in a conditional license issued to the previous owner. If there are outstanding violations and no approved plan of correction has been implemented, the Department may issue a conditional license and plan of correction as provided in Sections 3-311 through 3-317. The license granted to a transferee for a facility that is in receivership shall be subject to any contractual obligations assumed by a grantee under the Equity in Long-term Care Quality Act and to the plan submitted by the receiver for continuing and increasing adherence to best practices in providing high-quality nursing home care, unless the grant is repaid, under conditions to be determined by rule by the Department in its administration of the Equity in Long-term Care Quality Act.
(Source: P.A. 96-1372, eff. 7-29-10.)

(210 ILCS 45/3-114) (from Ch. 111 1/2, par. 4153-114)
Sec. 3-114. The transferor shall remain liable for all penalties assessed against the facility which are imposed for violations occurring prior to transfer of ownership.
(Source: P.A. 81-223.)

(210 ILCS 45/3-115) (from Ch. 111 1/2, par. 4153-115)
Sec. 3-115. License renewal application. At least 120 days but not more than 150 days prior to license expiration, the licensee shall submit an application for renewal of the license in such form and containing such information as the Department requires. If the application is approved, the license shall be renewed in accordance with Section 3-110 at the request of the licensee. The renewal application for a sheltered care or long-term care facility shall not be approved unless the applicant has provided to the Department an accurate disclosure document in accordance with the Alzheimer's Disease and Related Dementias Special Care Disclosure Act. If application for renewal is not timely filed, the Department shall so inform the licensee.
(Source: P.A. 96-990, eff. 7-2-10; 96-1275, eff. 7-26-10; 97-333, eff. 8-12-11.)

(210 ILCS 45/3-116) (from Ch. 111 1/2, par. 4153-116)
Sec. 3-116. If the applicant has not been previously licensed or if the facility is not in operation at the time application is made, the Department shall issue only a probationary license. A probationary license shall be valid for 120 days unless sooner suspended or revoked under Section 3-119. Within 30 days prior to the termination of a probationary license, the Department shall fully and completely inspect the facility and, if the facility meets the applicable requirements for licensure, shall issue a license under Section 3-109. If the Department finds that the facility does not meet the requirements for licensure but has made substantial progress toward meeting those requirements, the license may be renewed once for a period not to exceed 120 days from the expiration date of the initial probationary license.
(Source: P.A. 81-223.)

(210 ILCS 45/3-117) (from Ch. 111 1/2, par. 4153-117)
Sec. 3-117. An application for a license may be denied for any of the following reasons:
(1) Failure to meet any of the minimum standards set

forth by this Act or by rules and regulations promulgated by the Department under this Act.

(2) Conviction of the applicant, or if the applicant

is a firm, partnership or association, of any of its members, or if a corporation, the conviction of the corporation or any of its officers or stockholders, or of the person designated to manage or supervise the facility, of a felony, or of 2 or more misdemeanors involving moral turpitude, during the previous 5 years as shown by a certified copy of the record of the court of conviction.

(3) Personnel insufficient in number or unqualified

by training or experience to properly care for the proposed number and type of residents.

(4) Insufficient financial or other resources to

operate and conduct the facility in accordance with standards promulgated by the Department under this Act and with contractual obligations assumed by a recipient of a grant under the Equity in Long-term Care Quality Act and the plan (if applicable) submitted by a grantee for continuing and increasing adherence to best practices in providing high-quality nursing home care.

(5) Revocation of a facility license during the

previous 5 years, if such prior license was issued to the individual applicant, a controlling owner or controlling combination of owners of the applicant; or any affiliate of the individual applicant or controlling owner of the applicant and such individual applicant, controlling owner of the applicant or affiliate of the applicant was a controlling owner of the prior license; provided, however, that the denial of an application for a license pursuant to this subsection must be supported by evidence that such prior revocation renders the applicant unqualified or incapable of meeting or maintaining a facility in accordance with the standards and rules promulgated by the Department under this Act.

(6) That the facility is not under the direct

supervision of a full-time administrator, as defined by regulation, who is licensed, if required, under the Nursing Home Administrators Licensing and Disciplinary Act.

(7) That the facility is in receivership and the

proposed licensee has not submitted a specific detailed plan to bring the facility into compliance with the requirements of this Act and with federal certification requirements, if the facility is certified, and to keep the facility in such compliance.

(Source: P.A. 95-331, eff. 8-21-07; 96-1372, eff. 7-29-10.)

(210 ILCS 45/3-118) (from Ch. 111 1/2, par. 4153-118)
Sec. 3-118. Immediately upon the denial of any application or reapplication for a license under this Article, the Department shall notify the applicant in writing. Notice of denial shall include a clear and concise statement of the violations of Section 3-117 on which denial is based and notice of the opportunity for a hearing under Section 3-703. If the applicant desires to contest the denial of a license, it shall provide written notice to the Department of a request for a hearing within 10 days after receipt of the notice of denial. The Department shall commence the hearing under Section 3-703.
(Source: P.A. 81-223.)

(210 ILCS 45/3-119) (from Ch. 111 1/2, par. 4153-119)
Sec. 3-119. (a) The Department, after notice to the applicant or licensee, may suspend, revoke or refuse to renew a license in any case in which the Department finds any of the following:
(1) There has been a substantial failure to comply

with this Act or the rules and regulations promulgated by the Department under this Act. A substantial failure by a facility shall include, but not be limited to, any of the following:

(A) termination of Medicare or Medicaid

certification by the Centers for Medicare and Medicaid Services; or

(B) a failure by the facility to pay any fine

assessed under this Act after the Department has sent to the facility at least 2 notices of assessment that include a schedule of payments as determined by the Department, taking into account extenuating circumstances and financial hardships of the facility.

(2) Conviction of the licensee, or of the person

designated to manage or supervise the facility, of a felony, or of 2 or more misdemeanors involving moral turpitude, during the previous 5 years as shown by a certified copy of the record of the court of conviction.

(3) Personnel is insufficient in number or

unqualified by training or experience to properly care for the number and type of residents served by the facility.

(4) Financial or other resources are insufficient to

conduct and operate the facility in accordance with standards promulgated by the Department under this Act.

(5) The facility is not under the direct supervision

of a full-time administrator, as defined by regulation, who is licensed, if required, under the Nursing Home Administrators Licensing and Disciplinary Act.

(6) The facility has committed 2 Type "AA" violations

within a 2-year period.

(b) Notice under this Section shall include a clear and concise statement of the violations on which the nonrenewal or revocation is based, the statute or rule violated and notice of the opportunity for a hearing under Section 3-703.
(c) If a facility desires to contest the nonrenewal or revocation of a license, the facility shall, within 10 days after receipt of notice under subsection (b) of this Section, notify the Department in writing of its request for a hearing under Section 3-703. Upon receipt of the request the Department shall send notice to the facility and hold a hearing as provided under Section 3-703.
(d) The effective date of nonrenewal or revocation of a license by the Department shall be any of the following:
(1) Until otherwise ordered by the circuit court,

revocation is effective on the date set by the Department in the notice of revocation, or upon final action after hearing under Section 3-703, whichever is later.

(2) Until otherwise ordered by the circuit court,

nonrenewal is effective on the date of expiration of any existing license, or upon final action after hearing under Section 3-703, whichever is later; however, a license shall not be deemed to have expired if the Department fails to timely respond to a timely request for renewal under this Act or for a hearing to contest nonrenewal under paragraph (c).

(3) The Department may extend the effective date of

license revocation or expiration in any case in order to permit orderly removal and relocation of residents.

The Department may refuse to issue or may suspend the license of any person who fails to file a return, or to pay the tax, penalty or interest shown in a filed return, or to pay any final assessment of tax, penalty or interest, as required by any tax Act administered by the Illinois Department of Revenue, until such time as the requirements of any such tax Act are satisfied.
(Source: P.A. 95-331, eff. 8-21-07; 96-1372, eff. 7-29-10.)

(210 ILCS 45/3-120)
Sec. 3-120. Certification of behavioral management units.
(a) No later than January 1, 2011, the Department shall file with the Joint Committee on Administrative Rules, pursuant to the Illinois Administrative Procedure Act, proposed rules or proposed amendments to existing rules to certify distinct self-contained units within existing nursing homes for the behavioral management of persons with a high risk of aggression. The purpose of the certification program is to ensure that the safety of residents, employees, and the public is preserved.
(b) The Department's rules shall, at a minimum, provide for the following:
(1) A security and safety assessment, completed

before admission to a certified unit if an Identified Offender Report and Recommendation or other criminal risk analysis has not been completed, to identify existing or potential residents at risk of committing violent acts and determine appropriate preventive action to be taken. The assessment shall include, but need not be limited to, (i) a measure of the frequency of, (ii) an identification of the precipitating factors for, and (iii) the consequences of, violent acts. The security and safety assessment shall be in addition to any risk-of-harm assessment performed by a PAS screener, but may use the results of this or any other assessment. The security and safety assessment shall be completed by the same licensed forensic psychologist who prepares Identified Offender Reports and Recommendations for identified offenders.

(2) Development of an individualized treatment and

behavior management plan for each resident to reduce overall and specific risks.

(3) Room selection and appropriateness of roommate

assignment.

(4) Protection of residents, employees, and members

of the public from aggression by residents.

(5) Supervision and monitoring.
(6) Staffing levels.
(7) Quality assurance and improvement.
(8) Staff training, conducted during orientation and

periodically thereafter, specific to each job description covering the following topics as appropriate:

(A) The violence escalation cycle.
(B) Violence predicting factors.
(C) Obtaining a history from a resident with a

history of violent behavior.

(D) Verbal and physical techniques to de-escalate

and minimize violent behavior.

(E) Strategies to avoid physical harm.
(F) Containment techniques, as permitted and

governed by law.

(G) Appropriate treatment to reduce violent

behavior.

(H) Documenting and reporting incidents of

violence.

(I) The process whereby employees affected by a

violent act may be debriefed or calmed down and the tension of the situation may be reduced.

(J) Any resources available to employees for

coping with violence.

(K) Any other topic deemed appropriate based on

job description and the needs of this population.

(9) Elimination or reduction of environmental factors

that affect resident safety.

(10) Periodic independent reassessment of the

individual resident for appropriateness of continued placement on the certified unit. For the purposes of this paragraph (10), "independent" means that no professional or financial relationship exists between any person making the assessment and any community provider or long term care facility.

(11) A definition of a "person with high risk of

aggression".

The Department shall develop the administrative rules under this subsection (b) in collaboration with other relevant State agencies and in consultation with (i) advocates for residents, (ii) providers of nursing home services, and (iii) labor and employee-representation organizations.
(c) A long term care facility found to be out of compliance with the certification requirements under Section 3-120 may be subject to denial, revocation, or suspension of the behavioral management unit certification or the imposition of sanctions and penalties, including the immediate suspension of new admissions. Hearings shall be conducted pursuant to Part 7 of Article III of this Act.
(d) The Department shall establish a certification fee schedule by rule, in consultation with advocates, nursing homes, and representatives of associations representing long term care facilities.
(Source: P.A. 96-1372, eff. 7-29-10.)

(210 ILCS 45/Art. III Pt. 2 heading)

(210 ILCS 45/3-201) (from Ch. 111 1/2, par. 4153-201)
Sec. 3-201. The Department shall not prescribe the course of medical treatment provided to an individual resident by the resident's physician in a facility.
(Source: P.A. 81-223.)

(210 ILCS 45/3-202) (from Ch. 111 1/2, par. 4153-202)
Sec. 3-202. The Department shall prescribe minimum standards for facilities. These standards shall regulate:
(1) Location and construction of the facility,

including plumbing, heating, lighting, ventilation, and other physical conditions which shall ensure the health, safety, and comfort of residents and their protection from fire hazard;

(2) Number and qualifications of all personnel,

including management and nursing personnel, having responsibility for any part of the care given to residents; specifically, the Department shall establish staffing ratios for facilities which shall specify the number of staff hours per resident of care that are needed for professional nursing care for various types of facilities or areas within facilities;

(3) All sanitary conditions within the facility and

its surroundings, including water supply, sewage disposal, food handling, and general hygiene, which shall ensure the health and comfort of residents;

(4) Diet related to the needs of each resident based

on good nutritional practice and on recommendations which may be made by the physicians attending the resident;

(5) Equipment essential to the health and welfare of

the residents;

(6) A program of habilitation and rehabilitation for

those residents who would benefit from such programs;

(7) A program for adequate maintenance of physical

plant and equipment;

(8) Adequate accommodations, staff and services for

the number and types of residents for whom the facility is licensed to care, including standards for temperature and relative humidity within comfort zones determined by the Department based upon a combination of air temperature, relative humidity and air movement. Such standards shall also require facility plans that provide for health and comfort of residents at medical risk as determined by the attending physician whenever the temperature and relative humidity are outside such comfort zones established by the Department. The standards must include a requirement that areas of a nursing home used by residents of the nursing home be air conditioned and heated by means of operable air-conditioning and heating equipment. The areas subject to this air-conditioning and heating requirement include, without limitation, bedrooms or common areas such as sitting rooms, activity rooms, living rooms, community rooms, and dining rooms. No later than July 1, 2008, the Department shall submit a report to the General Assembly concerning the impact of the changes made by this amendatory Act of the 95th General Assembly;

(9) Development of evacuation and other appropriate

safety plans for use during weather, health, fire, physical plant, environmental and national defense emergencies; and

(10) Maintenance of minimum financial or other

resources necessary to meet the standards established under this Section, and to operate and conduct the facility in accordance with this Act.

(Source: P.A. 95-31, eff. 8-9-07.)

(210 ILCS 45/3-202.05)
Sec. 3-202.05. Staffing ratios effective July 1, 2010 and thereafter.
(a) For the purpose of computing staff to resident ratios, direct care staff shall include:
(1) registered nurses;
(2) licensed practical nurses;
(3) certified nurse assistants;
(4) psychiatric services rehabilitation aides;
(5) rehabilitation and therapy aides;
(6) psychiatric services rehabilitation coordinators;
(7) assistant directors of nursing;
(8) 50% of the Director of Nurses' time; and
(9) 30% of the Social Services Directors' time.
The Department shall, by rule, allow certain facilities subject to 77 Ill. Admin. Code 300.4000 and following (Subpart S) to utilize specialized clinical staff, as defined in rules, to count towards the staffing ratios.
Within 120 days of the effective date of this amendatory Act of the 97th General Assembly, the Department shall promulgate rules specific to the staffing requirements for facilities federally defined as Institutions for Mental Disease. These rules shall recognize the unique nature of individuals with chronic mental health conditions, shall include minimum requirements for specialized clinical staff, including clinical social workers, psychiatrists, psychologists, and direct care staff set forth in paragraphs (4) through (6) and any other specialized staff which may be utilized and deemed necessary to count toward staffing ratios.
Within 120 days of the effective date of this amendatory Act of the 97th General Assembly, the Department shall promulgate rules specific to the staffing requirements for facilities licensed under the Specialized Mental Health Rehabilitation Act of 2013. These rules shall recognize the unique nature of individuals with chronic mental health conditions, shall include minimum requirements for specialized clinical staff, including clinical social workers, psychiatrists, psychologists, and direct care staff set forth in paragraphs (4) through (6) and any other specialized staff which may be utilized and deemed necessary to count toward staffing ratios.
(b) Beginning January 1, 2011, and thereafter, light intermediate care shall be staffed at the same staffing ratio as intermediate care.
(c) Facilities shall notify the Department within 60 days after the effective date of this amendatory Act of the 96th General Assembly, in a form and manner prescribed by the Department, of the staffing ratios in effect on the effective date of this amendatory Act of the 96th General Assembly for both intermediate and skilled care and the number of residents receiving each level of care.
(d)(1) Effective July 1, 2010, for each resident needing skilled care, a minimum staffing ratio of 2.5 hours of nursing and personal care each day must be provided; for each resident needing intermediate care, 1.7 hours of nursing and personal care each day must be provided.
(2) Effective January 1, 2011, the minimum staffing ratios shall be increased to 2.7 hours of nursing and personal care each day for a resident needing skilled care and 1.9 hours of nursing and personal care each day for a resident needing intermediate care.
(3) Effective January 1, 2012, the minimum staffing ratios shall be increased to 3.0 hours of nursing and personal care each day for a resident needing skilled care and 2.1 hours of nursing and personal care each day for a resident needing intermediate care.
(4) Effective January 1, 2013, the minimum staffing ratios shall be increased to 3.4 hours of nursing and personal care each day for a resident needing skilled care and 2.3 hours of nursing and personal care each day for a resident needing intermediate care.
(5) Effective January 1, 2014, the minimum staffing ratios shall be increased to 3.8 hours of nursing and personal care each day for a resident needing skilled care and 2.5 hours of nursing and personal care each day for a resident needing intermediate care.
(e) Ninety days after the effective date of this amendatory Act of the 97th General Assembly, a minimum of 25% of nursing and personal care time shall be provided by licensed nurses, with at least 10% of nursing and personal care time provided by registered nurses. These minimum requirements shall remain in effect until an acuity based registered nurse requirement is promulgated by rule concurrent with the adoption of the Resource Utilization Group classification-based payment methodology, as provided in Section 5-5.2 of the Illinois Public Aid Code. Registered nurses and licensed practical nurses employed by a facility in excess of these requirements may be used to satisfy the remaining 75% of the nursing and personal care time requirements. Notwithstanding this subsection, no staffing requirement in statute in effect on the effective date of this amendatory Act of the 97th General Assembly shall be reduced on account of this subsection.
(Source: P.A. 97-689, eff. 6-14-12; 98-104, eff. 7-22-13.)

(210 ILCS 45/3-202.1) (from Ch. 111 1/2, par. 4153-202.1)
Sec. 3-202.1. The Department shall develop and implement a system of alerting and educating facilities and their personnel as to the existence or possibility of weather or other hazardous circumstances which may endanger resident health or safety and designating any precautions to prevent or minimize such danger. The Department may assist any facility experiencing difficulty in dealing with such emergencies. The Department may provide for announcement to the public of the dangers posed to facility residents by such existing or potential weather or hazardous circumstances.
(Source: P.A. 83-1530.)

(210 ILCS 45/3-202.2)
Sec. 3-202.2. Rules; residents with mental illness. No later than January 1, 2001, the Department of Public Health shall file with the Joint Committee on Administrative Rules, pursuant to the Illinois Administrative Procedure Act, a proposed rule, or a proposed amendment to an existing rule, regarding the provision of services, including assessment, care planning, discharge planning, and treatment, by nursing facilities to residents who have a serious mental illness.
(Source: P.A. 91-799, eff. 6-13-00.)

(210 ILCS 45/3-202.2a)
Sec. 3-202.2a. Comprehensive resident care plan. A facility, with the participation of the resident and the resident's guardian or representative, as applicable, must develop and implement a comprehensive care plan for each resident that includes measurable objectives and timetables to meet the resident's medical, nursing, and mental and psychosocial needs that are identified in the resident's comprehensive assessment, which allow the resident to attain or maintain the highest practicable level of independent functioning, and provide for discharge planning to the least restrictive setting based on the resident's care needs. The assessment shall be developed with the active participation of the resident and the resident's guardian or representative, as applicable.
(Source: P.A. 96-1372, eff. 7-29-10.)

(210 ILCS 45/3-202.2b)
Sec. 3-202.2b. Certification of psychiatric rehabilitation program.
(a) No later than January 1, 2011, the Department shall file with the Joint Committee on Administrative Rules, pursuant to the Illinois Administrative Procedure Act, proposed rules or proposed amendments to existing rules to establish a special certification program for compliance with 77 Ill. Admin. Code 300.4000 and following (Subpart S), which provides for psychiatric rehabilitation services that are required to be offered by a long term care facility licensed under this Act that serves residents with serious mental illness. Compliance with standards promulgated pursuant to this Section must be demonstrated before a long term care facility licensed under this Act is eligible to become certified under this Section and annually thereafter.
(b) No long term care facility shall establish, operate, maintain, or offer psychiatric rehabilitation services, or admit, retain, or seek referrals of a resident with a serious mental illness diagnosis, unless and until a valid certification, which remains unsuspended, unrevoked, and unexpired, has been issued.
(c) A facility that currently serves a resident with serious mental illness may continue to admit such residents until the Department performs a certification review and determines that the facility does not meet the requirements for certification. The Department, at its discretion, may provide an additional 90-day period for the facility to meet the requirements for certification if it finds that the facility has made a good faith effort to comply with all certification requirements and will achieve total compliance with the requirements before the end of the 90-day period. The facility shall be prohibited from admitting residents with serious mental illness until the Department certifies the facility to be in compliance with the requirements of this Section.
(d) A facility currently serving residents with serious mental illness that elects to terminate provision of services to this population must immediately notify the Department of its intent, cease to admit new residents with serious mental illness, and give notice to all existing residents with serious mental illness of their impending discharge. These residents shall be accorded all rights and assistance provided to a resident being involuntarily discharged and those provided under Section 2-201.5. The facility shall continue to adhere to all requirements of 77 Ill. Admin. Code 300.4000 until all residents with serious mental illness have been discharged.
(e) A long term care facility found to be out of compliance with the certification requirements under this Section may be subject to denial, revocation, or suspension of the psychiatric rehabilitation services certification or the imposition of sanctions and penalties, including the immediate suspension of new admissions. Hearings shall be conducted pursuant to Article III, Part 7 of this Act.
(f) The Department shall indicate, on its list of licensed long term care facilities, which facilities are certified under this Section and shall distribute this list to the appropriate State agencies charged with administering and implementing the State's program of pre-admission screening and resident review, hospital discharge planners, Area Agencies on Aging, Case Coordination Units, and others upon request.
(g) No public official, agent, or employee of the State, or any subcontractor of the State, may refer or arrange for the placement of a person with serious mental illness in a long term care facility that is not certified under this Section. No public official, agent, or employee of the State, or any subcontractor of the State, may place the name of a long term care facility on a list of facilities serving the seriously mentally ill for distribution to the general public or to professionals arranging for placements or making referrals unless the facility is certified under this Section.
(h) Certification requirements. The Department shall establish requirements for certification that augment current quality of care standards for long term care facilities serving residents with serious mental illness, which shall include admission, discharge planning, psychiatric rehabilitation services, development of age-group appropriate treatment plan goals and services, behavior management services, coordination with community mental health services, staff qualifications and training, clinical consultation, resident access to the outside community, and appropriate environment and space for resident programs, recreation, privacy, and any other issue deemed appropriate by the Department. The augmented standards shall at a minimum include, but need not be limited to, the following:
(1) Staff sufficient in number and qualifications

necessary to meet the scheduled and unscheduled needs of the residents on a 24-hour basis. The Department shall establish by rule the minimum number of psychiatric services rehabilitation coordinators in relation to the number of residents with serious mental illness residing in the facility.

(2) The number and qualifications of consultants

required to be contracted with to provide continuing education and training, and to assist with program development.

(3) Training for all new employees specific to the

care needs of residents with a serious mental illness diagnosis during their orientation period and annually thereafter. Training shall be independent of the Department and overseen by an agency designated by the Governor to determine the content of all facility employee training and to provide training for all trainers of facility employees. Training of employees shall at minimum include, but need not be limited to, (i) the impact of a serious mental illness diagnosis, (ii) the recovery paradigm and the role of psychiatric rehabilitation, (iii) preventive strategies for managing aggression and crisis prevention, (iv) basic psychiatric rehabilitation techniques and service delivery, (v) resident rights, (vi) abuse prevention, (vii) appropriate interaction between staff and residents, and (viii) any other topic deemed by the Department to be important to ensuring quality of care.

(4) Quality assessment and improvement requirements,

in addition to those contained in this Act on the effective date of this amendatory Act of the 96th General Assembly, specific to a facility's residential psychiatric rehabilitation services, which shall be made available to the Department upon request. A facility shall be required at a minimum to develop and maintain policies and procedures that include, but need not be limited to, evaluation of the appropriateness of resident admissions based on the facility's capacity to meet specific needs, resident assessments, development and implementation of care plans, and discharge planning.

(5) Room selection and appropriateness of roommate

assignment.

(6) Comprehensive quarterly review of all treatment

plans for residents with serious mental illness by the resident's interdisciplinary team, which takes into account, at a minimum, the resident's progress, prior assessments, and treatment plan.

(7) Substance abuse screening and management and

documented referral relationships with certified substance abuse treatment providers.

(8) Administration of psychotropic medications to a

resident with serious mental illness who is incapable of giving informed consent, in compliance with the applicable provisions of the Mental Health and Developmental Disabilities Code.

(i) The Department shall establish a certification fee schedule by rule, in consultation with advocates, nursing homes, and representatives of associations representing long term care facilities.
(j) The Director or her or his designee shall seek input from the Long Term Care Facility Advisory Board before filing rules to implement this Section.
Rules proposed no later than January 1, 2011 under this Section shall take effect 180 days after being approved by the Joint Committee on Administrative Rules.
(Source: P.A. 96-1372, eff. 7-29-10.)

(210 ILCS 45/3-202.3)
Sec. 3-202.3. (Repealed).
(Source: P.A. 94-163, eff. 7-11-05. Repealed by P.A. 94-752, eff. 5-10-06.)

(210 ILCS 45/3-202.4)
Sec. 3-202.4. (Repealed).
(Source: P.A. 94-163, eff. 7-11-05. Repealed by P.A. 94-752, eff. 5-10-06.)

(210 ILCS 45/3-202.5)
Sec. 3-202.5. Facility plan review; fees.
(a) Before commencing construction of a new facility or specified types of alteration or additions to an existing long term care facility involving major construction, as defined by rule by the Department, with an estimated cost greater than $100,000, architectural drawings and specifications for the facility shall be submitted to the Department for review and approval. A facility may submit architectural drawings and specifications for other construction projects for Department review according to subsection (b) that shall not be subject to fees under subsection (d). Review of drawings and specifications shall be conducted by an employee of the Department meeting the qualifications established by the Department of Central Management Services class specifications for such an individual's position or by a person contracting with the Department who meets those class specifications. Final approval of the drawings and specifications for compliance with design and construction standards shall be obtained from the Department before the alteration, addition, or new construction is begun.
(b) The Department shall inform an applicant in writing within 10 working days after receiving drawings and specifications and the required fee, if any, from the applicant whether the applicant's submission is complete or incomplete. Failure to provide the applicant with this notice within 10 working days shall result in the submission being deemed complete for purposes of initiating the 60-day review period under this Section. If the submission is incomplete, the Department shall inform the applicant of the deficiencies with the submission in writing. If the submission is complete the required fee, if any, has been paid, the Department shall approve or disapprove drawings and specifications submitted to the Department no later than 60 days following receipt by the Department. The drawings and specifications shall be of sufficient detail, as provided by Department rule, to enable the Department to render a determination of compliance with design and construction standards under this Act. If the Department finds that the drawings are not of sufficient detail for it to render a determination of compliance, the plans shall be determined to be incomplete and shall not be considered for purposes of initiating the 60 day review period. If a submission of drawings and specifications is incomplete, the applicant may submit additional information. The 60-day review period shall not commence until the Department determines that a submission of drawings and specifications is complete or the submission is deemed complete. If the Department has not approved or disapproved the drawings and specifications within 60 days, the construction, major alteration, or addition shall be deemed approved. If the drawings and specifications are disapproved, the Department shall state in writing, with specificity, the reasons for the disapproval. The entity submitting the drawings and specifications may submit additional information in response to the written comments from the Department or request a reconsideration of the disapproval. A final decision of approval or disapproval shall be made within 45 days of the receipt of the additional information or reconsideration request. If denied, the Department shall state the specific reasons for the denial.
(c) The Department shall provide written approval for occupancy pursuant to subsection (g) and shall not issue a violation to a facility as a result of a licensure or complaint survey based upon the facility's physical structure if:
(1) the Department reviewed and approved or deemed

approved the drawings and specifications for compliance with design and construction standards;

(2) the construction, major alteration, or addition

was built as submitted;

(3) the law or rules have not been amended since the

original approval; and

(4) the conditions at the facility indicate that

there is a reasonable degree of safety provided for the residents.

(d) The Department shall charge the following fees in connection with its reviews conducted before June 30, 2004 under this Section:
(1) (Blank).
(2) (Blank).
(3) If the estimated dollar value of the alteration,

addition, or new construction is $100,000 or more but less than $500,000, the fee shall be the greater of $2,400 or 1.2% of that value.

(4) If the estimated dollar value of the alteration,

addition, or new construction is $500,000 or more but less than $1,000,000, the fee shall be the greater of $6,000 or 0.96% of that value.

(5) If the estimated dollar value of the alteration,

addition, or new construction is $1,000,000 or more but less than $5,000,000, the fee shall be the greater of $9,600 or 0.22% of that value.

(6) If the estimated dollar value of the alteration,

addition, or new construction is $5,000,000 or more, the fee shall be the greater of $11,000 or 0.11% of that value, but shall not exceed $40,000.

The fees provided in this subsection (d) shall not apply to major construction projects involving facility changes that are required by Department rule amendments.
The fees provided in this subsection (d) shall also not apply to major construction projects if 51% or more of the estimated cost of the project is attributed to capital equipment. For major construction projects where 51% or more of the estimated cost of the project is attributed to capital equipment, the Department shall by rule establish a fee that is reasonably related to the cost of reviewing the project.
The Department shall not commence the facility plan review process under this Section until the applicable fee has been paid.
(e) All fees received by the Department under this Section shall be deposited into the Health Facility Plan Review Fund, a special fund created in the State Treasury. All fees paid by long-term care facilities under subsection (d) shall be used only to cover the costs relating to the Department's review of long-term care facility projects under this Section. Moneys shall be appropriated from that Fund to the Department only to pay the costs of conducting reviews under this Section or under Section 3-202.5 of the ID/DD Community Care Act or Section 3-202.5 of the MC/DD Act. None of the moneys in the Health Facility Plan Review Fund shall be used to reduce the amount of General Revenue Fund moneys appropriated to the Department for facility plan reviews conducted pursuant to this Section.
(f)(1) The provisions of this amendatory Act of 1997 concerning drawings and specifications shall apply only to drawings and specifications submitted to the Department on or after October 1, 1997.
(2) On and after the effective date of this amendatory Act of 1997 and before October 1, 1997, an applicant may submit or resubmit drawings and specifications to the Department and pay the fees provided in subsection (d). If an applicant pays the fees provided in subsection (d) under this paragraph (2), the provisions of subsection (b) shall apply with regard to those drawings and specifications.
(g) The Department shall conduct an on-site inspection of the completed project no later than 30 days after notification from the applicant that the project has been completed and all certifications required by the Department have been received and accepted by the Department. The Department shall provide written approval for occupancy to the applicant within 5 working days of the Department's final inspection, provided the applicant has demonstrated substantial compliance as defined by Department rule. Occupancy of new major construction is prohibited until Department approval is received, unless the Department has not acted within the time frames provided in this subsection (g), in which case the construction shall be deemed approved. Occupancy shall be authorized after any required health inspection by the Department has been conducted.
(h) The Department shall establish, by rule, a procedure to conduct interim on-site review of large or complex construction projects.
(i) The Department shall establish, by rule, an expedited process for emergency repairs or replacement of like equipment.
(j) Nothing in this Section shall be construed to apply to maintenance, upkeep, or renovation that does not affect the structural integrity of the building, does not add beds or services over the number for which the long-term care facility is licensed, and provides a reasonable degree of safety for the residents.
(Source: P.A. 98-104, eff. 7-22-13; 99-180, eff. 7-29-15.)

(210 ILCS 45/3-202.6)
Sec. 3-202.6. Department of Veterans' Affairs facility plan review.
(a) Before commencing construction of a new facility or specified types of alteration or additions to an existing long-term care facility involving major construction, as defined by rule by the Department, with an estimated cost greater than $100,000, architectural drawings and specifications for the facility shall be submitted to the Department for review. A facility may submit architectural drawings and specifications for other construction projects for Department review according to subsection (b) of this Section. Review of drawings and specifications shall be conducted by an employee of the Department meeting the qualifications established by the Department of Central Management Services class specifications for such an individual's position or by a person contracting with the Department who meets those class specifications.
(b) The Department shall inform an applicant in writing within 15 working days after receiving drawings and specifications from the applicant whether the applicant's submission is complete or incomplete. Failure to provide the applicant with this notice within 15 working days after receiving drawings and specifications from the applicant shall result in the submission being deemed complete for purposes of initiating the 60-working-day review period under this Section. If the submission is incomplete, the Department shall inform the applicant of the deficiencies with the submission in writing.
If the submission is complete, the Department shall approve or disapprove drawings and specifications submitted to the Department no later than 60 working days following receipt by the Department. The drawings and specifications shall be of sufficient detail, as provided by Department rule, to enable the Department to render a determination of compliance with design and construction standards under this Act. If the Department finds that the drawings are not of sufficient detail for it to render a determination of compliance, the plans shall be determined to be incomplete and shall not be considered for purposes of initiating the 60-working-day review period. If a submission of drawings and specifications is incomplete, the applicant may submit additional information. The 60-working-day review period shall not commence until the Department determines that a submission of drawings and specifications is complete or the submission is deemed complete. If the Department has not approved or disapproved the drawings and specifications within 60 working days after receipt by the Department, the construction, major alteration, or addition shall be deemed approved. If the drawings and specifications are disapproved, the Department shall state in writing, with specificity, the reasons for the disapproval. The entity submitting the drawings and specifications may submit additional information in response to the written comments from the Department or request a reconsideration of the disapproval. A final decision of approval or disapproval shall be made within 45 working days after the receipt of the additional information or reconsideration request. If denied, the Department shall state the specific reasons for the denial.
(c) The Department shall provide written approval for occupancy pursuant to subsection (e) of this Section and shall not issue a violation to a facility as a result of a licensure or complaint survey based upon the facility's physical structure if:
(1) the Department reviewed and approved or is

deemed to have approved the drawings and specifications for compliance with design and construction standards;

(2) the construction, major alteration, or addition

was built as submitted;

(3) the law or rules have not been amended since the

original approval; and

(4) the conditions at the facility indicate that

there is a reasonable degree of safety provided for the residents.

(d) The Department shall not charge a fee in connection with its reviews to the Department of Veterans' Affairs.
(e) The Department shall conduct an on-site inspection of the completed project no later than 45 working days after notification from the applicant that the project has been completed and all certifications required by the Department have been received and accepted by the Department. The Department may extend this deadline if a federally mandated survey time frame takes precedence. The Department shall provide written approval for occupancy to the applicant within 7 working days after the Department's final inspection, provided the applicant has demonstrated substantial compliance as defined by Department rule. Occupancy of new major construction is prohibited until Department approval is received, unless the Department has not acted within the time frames provided in this subsection (e), in which case the construction shall be deemed approved. Occupancy shall be authorized after any required health inspection by the Department has been conducted.
(f) The Department shall establish, by rule, an expedited process for emergency repairs or replacement of like equipment.
(g) Nothing in this Section shall be construed to apply to maintenance, upkeep, or renovation that does not affect the structural integrity or fire or life safety of the building, does not add beds or services over the number for which the long-term care facility is licensed, and provides a reasonable degree of safety for the residents.
(h) If the number of licensed facilities increases or the number of beds for the currently licensed facilities increases, the Department has the right to reassess the mandated time frames listed in this Section.
(Source: P.A. 99-314, eff. 8-7-15.)

(210 ILCS 45/3-203) (from Ch. 111 1/2, par. 4153-203)
Sec. 3-203. In licensing any facility for persons suffering from emotional or behavioral disorders, the Department shall consult with the Department of Human Services in developing minimum standards for such persons.
(Source: P.A. 97-52, eff. 6-28-11.)

(210 ILCS 45/3-204) (from Ch. 111 1/2, par. 4153-204)
Sec. 3-204. In addition to the authority to prescribe minimum standards, the Department may adopt license classifications of facilities according to the levels of service, and if license classification is adopted the applicable minimum standards shall define the classification. In adopting classification of the license of facilities, the Department may give recognition to the classification of services defined or prescribed by federal statute or federal rule or regulation. More than one classification of the license may be issued to the same facility when the prescribed minimum standards and regulations are met.
(Source: P.A. 81-223.)

(210 ILCS 45/3-205) (from Ch. 111 1/2, par. 4153-205)
Sec. 3-205. Where licensing responsibilities are performed by a city, village or incorporated town, the municipality shall use the same classifications as the Department; and a facility may not be licensed for a different classification by the Department than by the municipality.
(Source: P.A. 81-223.)

(210 ILCS 45/3-206) (from Ch. 111 1/2, par. 4153-206)
(Text of Section from P.A. 100-297)
Sec. 3-206. The Department shall prescribe a curriculum for training nursing assistants, habilitation aides, and child care aides.
(a) No person, except a volunteer who receives no compensation from a facility and is not included for the purpose of meeting any staffing requirements set forth by the Department, shall act as a nursing assistant, habilitation aide, or child care aide in a facility, nor shall any person, under any other title, not licensed, certified, or registered to render medical care by the Department of Professional Regulation, assist with the personal, medical, or nursing care of residents in a facility, unless such person meets the following requirements:
(1) Be at least 16 years of age, of temperate habits

and good moral character, honest, reliable and trustworthy.

(2) Be able to speak and understand the English

language or a language understood by a substantial percentage of the facility's residents.

(3) Provide evidence of employment or occupation, if

any, and residence for 2 years prior to his present employment.

(4) Have completed at least 8 years of grade school

or provide proof of equivalent knowledge.

(5) Begin a current course of training for nursing

assistants, habilitation aides, or child care aides, approved by the Department, within 45 days of initial employment in the capacity of a nursing assistant, habilitation aide, or child care aide at any facility. Such courses of training shall be successfully completed within 120 days of initial employment in the capacity of nursing assistant, habilitation aide, or child care aide at a facility. Nursing assistants, habilitation aides, and child care aides who are enrolled in approved courses in community colleges or other educational institutions on a term, semester or trimester basis, shall be exempt from the 120 day completion time limit. The Department shall adopt rules for such courses of training. These rules shall include procedures for facilities to carry on an approved course of training within the facility. The Department shall allow an individual to satisfy the supervised clinical experience requirement for placement on the Health Care Worker Registry under 77 Ill. Adm. Code 300.663 through supervised clinical experience at an assisted living establishment licensed under the Assisted Living and Shared Housing Act. The Department shall adopt rules requiring that the Health Care Worker Registry include information identifying where an individual on the Health Care Worker Registry received his or her clinical training.

The Department may accept comparable training in lieu

of the 120 hour course for student nurses, foreign nurses, military personnel, or employes of the Department of Human Services.

The facility shall develop and implement procedures,

which shall be approved by the Department, for an ongoing review process, which shall take place within the facility, for nursing assistants, habilitation aides, and child care aides.

At the time of each regularly scheduled licensure

survey, or at the time of a complaint investigation, the Department may require any nursing assistant, habilitation aide, or child care aide to demonstrate, either through written examination or action, or both, sufficient knowledge in all areas of required training. If such knowledge is inadequate the Department shall require the nursing assistant, habilitation aide, or child care aide to complete inservice training and review in the facility until the nursing assistant, habilitation aide, or child care aide demonstrates to the Department, either through written examination or action, or both, sufficient knowledge in all areas of required training.

(6) Be familiar with and have general skills related

to resident care.

(a-0.5) An educational entity, other than a secondary school, conducting a nursing assistant, habilitation aide, or child care aide training program shall initiate a criminal history record check in accordance with the Health Care Worker Background Check Act prior to entry of an individual into the training program. A secondary school may initiate a criminal history record check in accordance with the Health Care Worker Background Check Act at any time during or after a training program.
(a-1) Nursing assistants, habilitation aides, or child care aides seeking to be included on the registry maintained under Section 3-206.01 on or after January 1, 1996 must authorize the Department of Public Health or its designee to request a criminal history record check in accordance with the Health Care Worker Background Check Act and submit all necessary information. An individual may not newly be included on the registry unless a criminal history record check has been conducted with respect to the individual.
(b) Persons subject to this Section shall perform their duties under the supervision of a licensed nurse.
(c) It is unlawful for any facility to employ any person in the capacity of nursing assistant, habilitation aide, or child care aide, or under any other title, not licensed by the State of Illinois to assist in the personal, medical, or nursing care of residents in such facility unless such person has complied with this Section.
(d) Proof of compliance by each employee with the requirements set out in this Section shall be maintained for each such employee by each facility in the individual personnel folder of the employee. Proof of training shall be obtained only from the health care worker registry.
(e) Each facility shall obtain access to the health care worker registry's web application, maintain the employment and demographic information relating to each employee, and verify by the category and type of employment that each employee subject to this Section meets all the requirements of this Section.
(f) Any facility that is operated under Section 3-803 shall be exempt from the requirements of this Section.
(g) Each skilled nursing and intermediate care facility that admits persons who are diagnosed as having Alzheimer's disease or related dementias shall require all nursing assistants, habilitation aides, or child care aides, who did not receive 12 hours of training in the care and treatment of such residents during the training required under paragraph (5) of subsection (a), to obtain 12 hours of in-house training in the care and treatment of such residents. If the facility does not provide the training in-house, the training shall be obtained from other facilities, community colleges or other educational institutions that have a recognized course for such training. The Department shall, by rule, establish a recognized course for such training. The Department's rules shall provide that such training may be conducted in-house at each facility subject to the requirements of this subsection, in which case such training shall be monitored by the Department.
The Department's rules shall also provide for circumstances and procedures whereby any person who has received training that meets the requirements of this subsection shall not be required to undergo additional training if he or she is transferred to or obtains employment at a different facility or a facility other than a long-term care facility but remains continuously employed for pay as a nursing assistant, habilitation aide, or child care aide. Individuals who have performed no nursing or nursing-related services for a period of 24 consecutive months shall be listed as "inactive" and as such do not meet the requirements of this Section. Licensed sheltered care facilities shall be exempt from the requirements of this Section.
(Source: P.A. 100-297, eff. 8-24-17.)

(Text of Section from P.A. 100-432)
Sec. 3-206. The Department shall prescribe a curriculum for training nursing assistants, habilitation aides, and child care aides.
(a) No person, except a volunteer who receives no compensation from a facility and is not included for the purpose of meeting any staffing requirements set forth by the Department, shall act as a nursing assistant, habilitation aide, or child care aide in a facility, nor shall any person, under any other title, not licensed, certified, or registered to render medical care by the Department of Professional Regulation, assist with the personal, medical, or nursing care of residents in a facility, unless such person meets the following requirements:
(1) Be at least 16 years of age, of temperate habits

and good moral character, honest, reliable and trustworthy.

(2) Be able to speak and understand the English

language or a language understood by a substantial percentage of the facility's residents.

(3) Provide evidence of employment or occupation, if

any, and residence for 2 years prior to his present employment.

(4) Have completed at least 8 years of grade school

or provide proof of equivalent knowledge.

(5) Begin a current course of training for nursing

assistants, habilitation aides, or child care aides, approved by the Department, within 45 days of initial employment in the capacity of a nursing assistant, habilitation aide, or child care aide at any facility. Such courses of training shall be successfully completed within 120 days of initial employment in the capacity of nursing assistant, habilitation aide, or child care aide at a facility. Nursing assistants, habilitation aides, and child care aides who are enrolled in approved courses in community colleges or other educational institutions on a term, semester or trimester basis, shall be exempt from the 120 day completion time limit. The Department shall adopt rules for such courses of training. These rules shall include procedures for facilities to carry on an approved course of training within the facility.

The Department may accept comparable training in lieu

of the 120 hour course for student nurses, foreign nurses, military personnel, or employes of the Department of Human Services.

The facility shall develop and implement procedures,

which shall be approved by the Department, for an ongoing review process, which shall take place within the facility, for nursing assistants, habilitation aides, and child care aides.

At the time of each regularly scheduled licensure

survey, or at the time of a complaint investigation, the Department may require any nursing assistant, habilitation aide, or child care aide to demonstrate, either through written examination or action, or both, sufficient knowledge in all areas of required training. If such knowledge is inadequate the Department shall require the nursing assistant, habilitation aide, or child care aide to complete inservice training and review in the facility until the nursing assistant, habilitation aide, or child care aide demonstrates to the Department, either through written examination or action, or both, sufficient knowledge in all areas of required training.

(6) Be familiar with and have general skills related

to resident care.

(a-0.5) An educational entity, other than a secondary school, conducting a nursing assistant, habilitation aide, or child care aide training program shall initiate a criminal history record check in accordance with the Health Care Worker Background Check Act prior to entry of an individual into the training program. A secondary school may initiate a criminal history record check in accordance with the Health Care Worker Background Check Act at any time during or after a training program.
(a-1) Nursing assistants, habilitation aides, or child care aides seeking to be included on the Health Care Worker Registry under the Health Care Worker Background Check Act on or after January 1, 1996 must authorize the Department of Public Health or its designee to request a criminal history record check in accordance with the Health Care Worker Background Check Act and submit all necessary information. An individual may not newly be included on the Health Care Worker Registry unless a criminal history record check has been conducted with respect to the individual.
(b) Persons subject to this Section shall perform their duties under the supervision of a licensed nurse.
(c) It is unlawful for any facility to employ any person in the capacity of nursing assistant, habilitation aide, or child care aide, or under any other title, not licensed by the State of Illinois to assist in the personal, medical, or nursing care of residents in such facility unless such person has complied with this Section.
(d) Proof of compliance by each employee with the requirements set out in this Section shall be maintained for each such employee by each facility in the individual personnel folder of the employee. Proof of training shall be obtained only from the Health Care Worker Registry.
(e) Each facility shall obtain access to the Health Care Worker Registry's web application, maintain the employment and demographic information relating to each employee, and verify by the category and type of employment that each employee subject to this Section meets all the requirements of this Section.
(f) Any facility that is operated under Section 3-803 shall be exempt from the requirements of this Section.
(g) Each skilled nursing and intermediate care facility that admits persons who are diagnosed as having Alzheimer's disease or related dementias shall require all nursing assistants, habilitation aides, or child care aides, who did not receive 12 hours of training in the care and treatment of such residents during the training required under paragraph (5) of subsection (a), to obtain 12 hours of in-house training in the care and treatment of such residents. If the facility does not provide the training in-house, the training shall be obtained from other facilities, community colleges or other educational institutions that have a recognized course for such training. The Department shall, by rule, establish a recognized course for such training. The Department's rules shall provide that such training may be conducted in-house at each facility subject to the requirements of this subsection, in which case such training shall be monitored by the Department.
The Department's rules shall also provide for circumstances and procedures whereby any person who has received training that meets the requirements of this subsection shall not be required to undergo additional training if he or she is transferred to or obtains employment at a different facility or a facility other than a long-term care facility but remains continuously employed for pay as a nursing assistant, habilitation aide, or child care aide. Individuals who have performed no nursing or nursing-related services for a period of 24 consecutive months shall be listed as "inactive" and as such do not meet the requirements of this Section. Licensed sheltered care facilities shall be exempt from the requirements of this Section.
(Source: P.A. 100-432, eff. 8-25-17.)

(210 ILCS 45/3-206.01) (from Ch. 111 1/2, par. 4153-206.01)
Sec. 3-206.01. Health Care Worker Registry.
(a) A facility shall not employ an individual as a nursing assistant, habilitation aide, home health aide, psychiatric services rehabilitation aide, or child care aide, or newly hired as an individual who may have access to a resident, a resident's living quarters, or a resident's personal, financial, or medical records, unless the facility has inquired of the Department's Health Care Worker Registry and the individual is listed on the Health Care Worker Registry as eligible to work for a health care employer. The facility shall not employ an individual as a nursing assistant, habilitation aide, or child care aide if that individual is not on the Health Care Worker Registry unless the individual is enrolled in a training program under paragraph (5) of subsection (a) of Section 3-206 of this Act. The Department may also maintain a publicly accessible registry.
(a-5) The Health Care Worker Registry maintained by the Department exclusive to health care employers, as defined in the Health Care Worker Background Check Act, shall clearly indicate whether an applicant or employee is eligible for employment and shall include the following:
(1) information about the individual, including the

individual's name, his or her current address, Social Security number, the date and location of the training course completed by the individual, whether the individual has any of the disqualifying convictions listed in Section 25 of the Health Care Worker Background Check Act from the date of the individual's last criminal record check, whether the individual has a waiver pending under Section 40 of the Health Care Worker Background Check Act, and whether the individual has received a waiver under Section 40 of that Act;

(2) the following language:
"A waiver granted by the Department of Public

Health is a determination that the applicant or employee is eligible to work in a health care facility. The Equal Employment Opportunity Commission provides guidance about federal law regarding hiring of individuals with criminal records."; and

(3) a link to Equal Employment Opportunity Commission

guidance regarding hiring of individuals with criminal records.

(a-10) After January 1, 2017, the publicly accessible registry maintained by the Department shall report that an individual is ineligible to work if he or she has a disqualifying offense under Section 25 of the Health Care Worker Background Check Act and has not received a waiver under Section 40 of that Act. If an applicant or employee has received a waiver for one or more disqualifying offenses under Section 40 of the Health Care Worker Background Check Act and he or she is otherwise eligible to work, the Department of Public Health shall report on the public registry that the applicant or employee is eligible to work. The Department, however, shall not report information regarding the waiver on the public registry.
(a-15) (Blank).
(b) (Blank).
(Source: P.A. 99-78, eff. 7-20-15; 99-872, eff. 1-1-17; 100-432, eff. 8-25-17.)

(210 ILCS 45/3-206.02)
Sec. 3-206.02. (Repealed).
(Source: P.A. 96-1372, eff. 7-29-10. Repealed by P.A. 100-432, eff. 8-25-17.)

(210 ILCS 45/3-206.03)
Sec. 3-206.03. Resident attendants.
(a) As used in this Section, "resident attendant" means an individual who assists residents in a facility with the following activities:
(1) eating and drinking; and
(2) personal hygiene limited to washing a resident's

hands and face, brushing and combing a resident's hair, oral hygiene, shaving residents with an electric razor, and applying makeup.

The term "resident attendant" does not include an individual who:
(1) is a licensed health professional or a registered

dietitian;

(2) volunteers without monetary compensation;
(3) is a nurse assistant; or
(4) performs any nursing or nursing-related services

for residents of a facility.

(b) A facility may employ resident attendants to assist the nurse aides with the activities authorized under subsection (a). The resident attendants shall not count in the minimum staffing requirements under rules implementing this Act.
(c) A facility may not use on a full-time or other paid basis any individual as a resident attendant in the facility unless the individual:
(1) has completed a training and competency

evaluation program encompassing the tasks the individual provides; and

(2) is competent to provide feeding, hydration, and

personal hygiene services.

(d) The training and competency evaluation program may be facility-based. It may include one or more of the following units:
(1) A feeding unit that is a maximum of 5 hours in

length.

(2) A hydration unit that is a maximum of 3 hours in

length.

(3) A personal hygiene unit that is a maximum of 5

hours in length.

These programs must be reviewed and approved by the Department every 2 years.
(f) A person seeking employment as a resident attendant is subject to the Health Care Worker Background Check Act.
(Source: P.A. 91-461, eff. 8-6-99.)

(210 ILCS 45/3-206.04)
Sec. 3-206.04. Certified Nurse Assistant Career Ladders Program. The Department shall convene a task force to determine the feasibility and curriculum for a Certified Nurse Assistant Career Ladders Program. Any such program shall articulate with licensed practical nurse education. The task force shall be comprised of 2 members from Illinois public community college faculty, one of whom shall be a registered professional nurse, 2 members from the nursing home community, one of whom shall be a registered professional nurse, one member who is a Certified Nurse Assistant Educator, and representatives from the Department. The task force shall report its findings and recommendations to the General Assembly on or before January 1, 2002.
(Source: P.A. 92-190, eff. 8-1-01.)

(210 ILCS 45/3-206.05)
Sec. 3-206.05. Safe resident handling policy.
(a) In this Section:
"Health care worker" means an individual providing direct resident care services who may be required to lift, transfer, reposition, or move a resident.
"Nurse" means an advanced practice registered nurse, a registered nurse, or a licensed practical nurse licensed under the Nurse Practice Act.
"Safe lifting equipment and accessories" means mechanical equipment designed to lift, move, reposition, and transfer residents, including, but not limited to, fixed and portable ceiling lifts, sit-to-stand lifts, slide sheets and boards, slings, and repositioning and turning sheets.
"Safe lifting team" means at least 2 individuals who are trained and proficient in the use of both safe lifting techniques and safe lifting equipment and accessories.
"Adjustable equipment" means products and devices that may be adapted for use by individuals with physical and other disabilities in order to optimize accessibility. Adjustable equipment includes, but is not limited to, the following:
(1) Wheelchairs with adjustable footrest height and

seat width and depth.

(2) Height-adjustable, drop-arm commode chairs and

height-adjustable shower gurneys or shower benches to enable individuals with mobility disabilities to use a toilet and to shower safely and with increased comfort.

(3) Accessible weight scales that accommodate

wheelchair users.

(4) Height-adjustable beds that can be lowered to

accommodate individuals with mobility disabilities in getting in and out of bed and that utilize drop-down side railings for stability and positioning support.

(5) Universally designed or adaptable call buttons

and motorized bed position and height controls that can be operated by persons with limited or no reach range, fine motor ability, or vision.

(6) Height-adjustable platform tables for physical

therapy with drop-down side railings for stability and positioning support.

(7) Therapeutic rehabilitation and exercise machines

with foot straps to secure the user's feet to the pedals and with cuffs or splints to augment the user's grip strength on handles.

(b) A facility must adopt and ensure implementation of a policy to identify, assess, and develop strategies to control risk of injury to residents and nurses and other health care workers associated with the lifting, transferring, repositioning, or movement of a resident. The policy shall establish a process that, at a minimum, includes all of the following:
(1) Analysis of the risk of injury to residents and

nurses and other health care workers taking into account the resident handling needs of the resident populations served by the facility and the physical environment in which the resident handling and movement occurs.

(2) Education and training of nurses and other direct

resident care providers in the identification, assessment, and control of risks of injury to residents and nurses and other health care workers during resident handling and on safe lifting policies and techniques and current lifting equipment.

(3) Evaluation of alternative ways to reduce risks

associated with resident handling, including evaluation of equipment and the environment.

(4) Restriction, to the extent feasible with existing

equipment and aids, of manual resident handling or movement of all or most of a resident's weight except for emergency, life-threatening, or otherwise exceptional circumstances.

(5) Procedures for a nurse to refuse to perform or be

involved in resident handling or movement that the nurse in good faith believes will expose a resident or nurse or other health care worker to an unacceptable risk of injury.

(6) Development of strategies to control risk of

injury to residents and nurses and other health care workers associated with the lifting, transferring, repositioning, or movement of a resident.

(7) In developing architectural plans for

construction or remodeling of a facility or unit of a facility in which resident handling and movement occurs, consideration of the feasibility of incorporating resident handling equipment or the physical space and construction design needed to incorporate that equipment.

(8) Fostering and maintaining resident safety,

dignity, self-determination, and choice, including the following policies, strategies, and procedures:

(A) The existence and availability of a trained

safe lifting team.

(B) A policy of advising residents of a range of

transfer and lift options, including adjustable diagnostic and treatment equipment, mechanical lifts, and provision of a trained safe lifting team.

(C) The right of a competent resident, or the

guardian of a resident adjudicated incompetent, to choose among the range of transfer and lift options consistent with the procedures set forth under subdivision (b)(5) and the policies set forth under this paragraph (8), subject to the provisions of subparagraph (E) of this paragraph (8).

(D) Procedures for documenting, upon admission

and as status changes, a mobility assessment and plan for lifting, transferring, repositioning, or movement of a resident, including the choice of the resident or the resident's guardian among the range of transfer and lift options.

(E) Incorporation of such safe lifting

procedures, techniques, and equipment as are consistent with applicable federal law.

(c) Safe lifting teams must receive specialized, in-depth training that includes, but need not be limited to, the following:
(1) Types and operation of equipment.
(2) Safe manual lifting and moving techniques.
(3) Ergonomic principles in the assessment of risk

both to nurses and other workers and to residents.

(4) The selection, safe use, location, and condition

of appropriate pieces of equipment individualized to each resident's medical and physical conditions and preferences.

(5) Procedures for advising residents of the full

range of transfer and lift options and for documenting individualized lifting plans that include resident choice.

Specialized, in-depth training may rely on federal standards and guidelines such as the United States Department of Labor Guidelines for Nursing Homes, supplemented by federal requirements for barrier removal, independent access, and means of accommodation optimizing independent movement and transfer.
(Source: P.A. 100-513, eff. 1-1-18.)

(210 ILCS 45/3-206.1) (from Ch. 111 1/2, par. 4153-206.1)
Sec. 3-206.1. Whenever ownership of a private facility is transferred to another private owner following a final order for a suspension or revocation of the facility's license, the Department shall discuss with the new owner all noted problems associated with the facility and shall determine what additional training, if any, is needed for the direct care staff.
(Source: P.A. 86-1013.)

(210 ILCS 45/3-207) (from Ch. 111 1/2, par. 4153-207)
Sec. 3-207. (a) As a condition of the issuance or renewal of the license of any facility, the applicant shall file a statement of ownership. The applicant shall update the information required in the statement of ownership within 10 days of any change.
(b) The statement of ownership shall include the following:
(1) The name, address, telephone number, occupation or business activity, business address and business telephone number of the person who is the owner of the facility and every person who owns the building in which the facility is located, if other than the owner of the facility, which is the subject of the application or license; and if the owner is a partnership or corporation, the name of every partner and stockholder of the owner;
(2) The name and address of any facility, wherever located, any financial interest in which is owned by the applicant, if the facility were required to be licensed if it were located in this State;
(3) Other information necessary to determine the identity and qualifications of an applicant or licensee to operate a facility in accordance with this Act as required by the Department in regulations.
(c) The information in the statement of ownership shall be public information and shall be available from the Department.
(Source: P.A. 85-1183.)

(210 ILCS 45/3-208) (from Ch. 111 1/2, par. 4153-208)
Sec. 3-208. (a) Each licensee shall file annually, or more often as the Director shall by rule prescribe, an attested financial statement. The Director may order an audited financial statement of a particular facility by an auditor of the Director's choice, provided the cost of such audit is paid by the Department.
(b) No public funds shall be expended for the maintenance of any resident in a facility which has failed to file the financial statement required under this Section and no public funds shall be paid to or on behalf of a facility which has failed to file a statement.
(c) The Director of Public Health and the Director of Healthcare and Family Services shall promulgate under Sections 3-801 and 3-802, one set of regulations for the filing of these financial statements, and shall provide in these regulations for forms, required information, intervals and dates of filing and such other provisions as they may deem necessary.
(c-5) A facility which is owned by a chain organization as defined by the Centers for Medicare and Medicaid Services shall submit annually to the Department a copy of the Home Office Cost Statement required to be submitted by the home office of the chain to the United States Department of Health and Human Services. This Home Office Cost Statement contains proprietary, privileged, and confidential information that shall not be placed on the World Wide Web. Any request from the public received by any public agency to disclose this Home Office Cost Statement shall be subject to the provisions of the Freedom of Information Act.
(d) The Director of Public Health and the Director of Healthcare and Family Services shall seek the advice and comments of other State and federal agencies which require the submission of financial data from facilities licensed under this Act and shall incorporate the information requirements of these agencies so as to impose the least possible burden on licensees. No other State agency may require submission of financial data except as expressly authorized by law or as necessary to meet requirements of federal statutes or regulations. Information obtained under this Section shall be made available, upon request, by the Department to any other State agency or legislative commission to which such information is necessary for investigations or required for the purposes of State or federal law or regulation.
(Source: P.A. 98-505, eff. 1-1-14.)

(210 ILCS 45/3-209) (from Ch. 111 1/2, par. 4153-209)
Sec. 3-209. Every facility shall conspicuously post for display in an area of its offices accessible to residents, employees, and visitors the following:
(1) Its current license;
(2) A description, provided by the Department, of complaint procedures established under this Act and the name, address, and telephone number of a person authorized by the Department to receive complaints;
(3) A copy of any order pertaining to the facility issued by the Department or a court; and
(4) A list of the material available for public inspection under Section 3-210.
(Source: P.A. 81-1349.)

(210 ILCS 45/3-210) (from Ch. 111 1/2, par. 4153-210)
Sec. 3-210. A facility shall retain the following for public inspection:
(1) a complete copy of every inspection report of the

facility received from the Department during the past 5 years;

(2) a copy of every order pertaining to the facility

issued by the Department or a court during the past 5 years;

(3) a description of the services provided by the

facility and the rates charged for those services and items for which a resident may be separately charged;

(4) a copy of the statement of ownership required by

Section 3-207;

(5) a record of personnel employed or retained by the

facility who are licensed, certified or registered by the Department of Professional Regulation;

(6) a complete copy of the most recent inspection

report of the facility received from the Department; and

(7) a copy of the current Consumer Choice Information

Report required by Section 2-214.

(Source: P.A. 95-823, eff. 1-1-09; 96-328, eff. 8-11-09.)

(210 ILCS 45/3-211) (from Ch. 111 1/2, par. 4153-211)
Sec. 3-211. No State or federal funds which are appropriated by the General Assembly or which pass through the General Revenue Fund or any special fund in the State Treasury, shall be paid to a facility not having a license issued under this Act.
(Source: P.A. 81-223.)

(210 ILCS 45/3-212) (from Ch. 111 1/2, par. 4153-212)
Sec. 3-212. Inspection.
(a) The Department, whenever it deems necessary in accordance with subsection (b), shall inspect, survey and evaluate every facility to determine compliance with applicable licensure requirements and standards. Submission of a facility's current Consumer Choice Information Report required by Section 2-214 shall be verified at time of inspection. An inspection should occur within 120 days prior to license renewal. The Department may periodically visit a facility for the purpose of consultation. An inspection, survey, or evaluation, other than an inspection of financial records, shall be conducted without prior notice to the facility. A visit for the sole purpose of consultation may be announced. The Department shall provide training to surveyors about the appropriate assessment, care planning, and care of persons with mental illness (other than Alzheimer's disease or related disorders) to enable its surveyors to determine whether a facility is complying with State and federal requirements about the assessment, care planning, and care of those persons.
(a-1) An employee of a State or unit of local government agency charged with inspecting, surveying, and evaluating facilities who directly or indirectly gives prior notice of an inspection, survey, or evaluation, other than an inspection of financial records, to a facility or to an employee of a facility is guilty of a Class A misdemeanor.
An inspector or an employee of the Department who intentionally prenotifies a facility, orally or in writing, of a pending complaint investigation or inspection shall be guilty of a Class A misdemeanor. Superiors of persons who have prenotified a facility shall be subject to the same penalties, if they have knowingly allowed the prenotification. A person found guilty of prenotifying a facility shall be subject to disciplinary action by his or her employer.
If the Department has a good faith belief, based upon information that comes to its attention, that a violation of this subsection has occurred, it must file a complaint with the Attorney General or the State's Attorney in the county where the violation took place within 30 days after discovery of the information.
(a-2) An employee of a State or unit of local government agency charged with inspecting, surveying, or evaluating facilities who willfully profits from violating the confidentiality of the inspection, survey, or evaluation process shall be guilty of a Class 4 felony and that conduct shall be deemed unprofessional conduct that may subject a person to loss of his or her professional license. An action to prosecute a person for violating this subsection (a-2) may be brought by either the Attorney General or the State's Attorney in the county where the violation took place.
(b) In determining whether to make more than the required number of unannounced inspections, surveys and evaluations of a facility the Department shall consider one or more of the following: previous inspection reports; the facility's history of compliance with standards, rules and regulations promulgated under this Act and correction of violations, penalties or other enforcement actions; the number and severity of complaints received about the facility; any allegations of resident abuse or neglect; weather conditions; health emergencies; other reasonable belief that deficiencies exist.
(b-1) The Department shall not be required to determine whether a facility certified to participate in the Medicare program under Title XVIII of the Social Security Act, or the Medicaid program under Title XIX of the Social Security Act, and which the Department determines by inspection under this Section or under Section 3-702 of this Act to be in compliance with the certification requirements of Title XVIII or XIX, is in compliance with any requirement of this Act that is less stringent than or duplicates a federal certification requirement. In accordance with subsection (a) of this Section or subsection (d) of Section 3-702, the Department shall determine whether a certified facility is in compliance with requirements of this Act that exceed federal certification requirements. If a certified facility is found to be out of compliance with federal certification requirements, the results of an inspection conducted pursuant to Title XVIII or XIX of the Social Security Act may be used as the basis for enforcement remedies authorized and commenced, with the Department's discretion to evaluate whether penalties are warranted, under this Act. Enforcement of this Act against a certified facility shall be commenced pursuant to the requirements of this Act, unless enforcement remedies sought pursuant to Title XVIII or XIX of the Social Security Act exceed those authorized by this Act. As used in this subsection, "enforcement remedy" means a sanction for violating a federal certification requirement or this Act.
(c) Upon completion of each inspection, survey and evaluation, the appropriate Department personnel who conducted the inspection, survey or evaluation shall submit a copy of their report to the licensee upon exiting the facility, and shall submit the actual report to the appropriate regional office of the Department. Such report and any recommendations for action by the Department under this Act shall be transmitted to the appropriate offices of the associate director of the Department, together with related comments or documentation provided by the licensee which may refute findings in the report, which explain extenuating circumstances that the facility could not reasonably have prevented, or which indicate methods and timetables for correction of deficiencies described in the report. Without affecting the application of subsection (a) of Section 3-303, any documentation or comments of the licensee shall be provided within 10 days of receipt of the copy of the report. Such report shall recommend to the Director appropriate action under this Act with respect to findings against a facility. The Director shall then determine whether the report's findings constitute a violation or violations of which the facility must be given notice. Such determination shall be based upon the severity of the finding, the danger posed to resident health and safety, the comments and documentation provided by the facility, the diligence and efforts to correct deficiencies, correction of the reported deficiencies, the frequency and duration of similar findings in previous reports and the facility's general inspection history. Violations shall be determined under this subsection no later than 75 days after completion of each inspection, survey and evaluation.
(d) The Department shall maintain all inspection, survey and evaluation reports for at least 5 years in a manner accessible to and understandable by the public.
(e) Revisit surveys. The Department shall conduct a revisit to its licensure and certification surveys, consistent with federal regulations and guidelines.
(f) Notwithstanding any other provision of this Act, the Department shall, no later than 180 days after the effective date of this amendatory Act of the 98th General Assembly, implement a single survey process that encompasses federal certification and State licensure requirements, health and life safety requirements, and an enhanced complaint investigation initiative.
(1) To meet the requirement of a single survey

process, the portions of the health and life safety survey associated with federal certification and State licensure surveys must be started within 7 working days of each other. Nothing in this paragraph (1) of subsection (f) of this Section applies to a complaint investigation.

(2) The enhanced complaint and incident report

investigation initiative shall permit the facility to challenge the amount of the fine due to the excessive length of the investigation which results in one or more of the following conditions:

(A) prohibits the timely development and

implementation of a plan of correction;

(B) creates undue financial hardship impacting

the quality of care delivered to the resident;

(C) delays initiation of corrective training; and
(D) negatively impacts quality assurance and

patient improvement standards.

This paragraph (2) does not apply to complaint

investigations exited within 14 working days or a situation that triggers an extended survey.

(Source: P.A. 98-104, eff. 7-22-13.)

(210 ILCS 45/3-213) (from Ch. 111 1/2, par. 4153-213)
Sec. 3-213. The Department shall require periodic reports and shall have access to and may reproduce or photocopy at its cost any books, records, and other documents maintained by the facility to the extent necessary to carry out this Act and the rules promulgated under this Act. The Department shall not divulge or disclose the contents of a record under this Section in violation of Section 2-206 or as otherwise prohibited by this Act.
(Source: P.A. 83-1530.)

(210 ILCS 45/3-214) (from Ch. 111 1/2, par. 4153-214)
Sec. 3-214. Any holder of a license or applicant for a license shall be deemed to have given consent to any authorized officer, employee or agent of the Department to enter and inspect the facility in accordance with this Article. Refusal to permit such entry or inspection shall constitute grounds for denial, nonrenewal or revocation of a license as provided in Sections 3-117 or 3-119 of this Act.
(Source: P.A. 81-223.)

(210 ILCS 45/3-215) (from Ch. 111 1/2, par. 4153-215)
Sec. 3-215. The Department shall make at least one report on each facility in the State annually, unless the facility has been issued a 2-year license under subsection (b) of Section 3-110 for which the report shall be made every 2 years. All conditions and practices not in compliance with applicable standards within the report period shall be specifically stated. If a violation is corrected or is subject to an approved plan of correction, the same shall be specified in the report. The Department shall send a copy to any person on receiving a written request. The Department may charge a reasonable fee to cover copying costs.
(Source: P.A. 87-1102.)

(210 ILCS 45/Art. III Pt. 3 heading)

(210 ILCS 45/3-301) (from Ch. 111 1/2, par. 4153-301)
Sec. 3-301. Determination of violation; notice; review team.
(a) If after receiving the report specified in subsection (c) of Section 3-212 the Director or his designee determines that a facility is in violation of this Act or of any rule promulgated thereunder, he shall serve a notice of violation upon the licensee within 10 days thereafter. Each notice of violation shall be prepared in writing and shall specify the nature of the violation, and the statutory provision or rule alleged to have been violated. The notice shall inform the licensee of any action the Department may take under the Act, including the requirement of a facility plan of correction under Section 3-303; placement of the facility on a list prepared under Section 3-304; assessment of a penalty under Section 3-305; a conditional license under Sections 3-311 through 3-317; or license suspension or revocation under Section 3-119. The Director or his designee shall also inform the licensee of rights to a hearing under Section 3-703.
(b) The Department shall perform an audit of all Type "AA" or Type "A" violations between January 1, 2014 and January 1, 2015. The purpose of the audit is to determine the consistency of assigning Type "AA" and Type "A" violations. The audit shall be completed and a report submitted to the Long Term Care Advisory Committee by April 1, 2015 for comment. The report shall include recommendations for increasing the consistency of assignment of violations. The Committee may offer additional recommendations to be incorporated into the report. The final report shall be filed with the General Assembly by June 30, 2015.
(Source: P.A. 98-104, eff. 7-22-13.)

(210 ILCS 45/3-302) (from Ch. 111 1/2, par. 4153-302)
Sec. 3-302. Each day the violation exists after the date upon which a notice of violation is served under Section 3-301 shall constitute a separate violation for purposes of assessing penalties or fines under Section 3-305. The submission of a plan of correction pursuant to subsection (b) of Section 3-303 does not prohibit or preclude the Department from assessing penalties or fines pursuant to Section 3-305 for those violations found to be valid except as provided under Section 3-308 in relation to Type "B" violations. No penalty or fine may be assessed for a condition for which the facility has received a variance or waiver of a standard.
(Source: P.A. 85-1378.)

(210 ILCS 45/3-303) (from Ch. 111 1/2, par. 4153-303)
Sec. 3-303. (a) The situation, condition or practice constituting a Type "AA" violation or a Type "A" violation shall be abated or eliminated immediately unless a fixed period of time, not exceeding 15 days, as determined by the Department and specified in the notice of violation, is required for correction.
(b) At the time of issuance of a notice of a Type "B" violation, the Department shall request a plan of correction which is subject to the Department's approval. The facility shall have 10 days after receipt of notice of violation in which to prepare and submit a plan of correction. The Department may extend this period up to 30 days where correction involves substantial capital improvement. The plan shall include a fixed time period not in excess of 90 days within which violations are to be corrected. If the Department rejects a plan of correction, it shall send notice of the rejection and the reason for the rejection to the facility. The facility shall have 10 days after receipt of the notice of rejection in which to submit a modified plan. If the modified plan is not timely submitted, or if the modified plan is rejected, the facility shall follow an approved plan of correction imposed by the Department.
(c) If the violation has been corrected prior to submission and approval of a plan of correction, the facility may submit a report of correction in place of a plan of correction. Such report shall be signed by the administrator under oath.
(d) Upon a licensee's petition, the Department shall determine whether to grant a licensee's request for an extended correction time. Such petition shall be served on the Department prior to expiration of the correction time originally approved. The burden of proof is on the petitioning facility to show good cause for not being able to comply with the original correction time approved.
(e) If a facility desires to contest any Department action under this Section it shall send a written request for a hearing under Section 3-703 to the Department within 10 days of receipt of notice of the contested action. The Department shall commence the hearing as provided under Section 3-703. Whenever possible, all action of the Department under this Section arising out of a violation shall be contested and determined at a single hearing. Issues decided after a hearing may not be reheard at subsequent hearings under this Section.
(Source: P.A. 96-1372, eff. 7-29-10.)

(210 ILCS 45/3-303.1) (from Ch. 111 1/2, par. 4153-303.1)
Sec. 3-303.1. Waiver of requirements.
(a) Upon application by a facility, the Director may grant or renew the waiver of the facility's compliance with a rule or standard for a period not to exceed the duration of the current license or, in the case of an application for license renewal, the duration of the renewal period. The waiver may be conditioned upon the facility taking action prescribed by the Director as a measure equivalent to compliance. In determining whether to grant or renew a waiver, the Director shall consider the duration and basis for any current waiver with respect to the same rule or standard and the validity and effect upon patient health and safety of extending it on the same basis, the effect upon the health and safety of residents, the quality of resident care, the facility's history of compliance with the rules and standards of this Act, and the facility's attempts to comply with the particular rule or standard in question.
(b) The Department may provide, by rule, for the automatic renewal of waivers concerning physical plant requirements upon the renewal of a license. The Department shall renew waivers relating to physical plant standards issued pursuant to this Section at the time of the indicated reviews, unless it can show why such waivers should not be extended for the following reasons:
(1) the condition of the physical plant has

deteriorated or its use substantially changed so that the basis upon which the waiver was issued is materially different; or

(2) the facility is renovated or substantially

remodeled in such a way as to permit compliance with the applicable rules and standards without substantial increase in cost.

(c) Upon application by a facility, the Director may grant or renew a waiver, in whole or in part, of the registered nurse staffing requirements contained in subsection (e) of Section 3-202.05, considering the criteria in subsection (a) of this Section, if the facility demonstrates to the Director's satisfaction that the facility is unable, despite diligent efforts, including offering wages at a competitive rate for registered nurses in the community, to employ the required number of registered nurses and that the waivers will not endanger the health or safety of residents of the facility. A facility in compliance with the terms of a waiver granted under this subsection shall not be subject to fines or penalties imposed by the Department for violating the registered nurse staffing requirements of subsection (e) of Section 3-202.05. Nothing in this subsection (c) allows the Director to grant or renew a waiver of the minimum registered nurse staffing requirements contained in 42 CFR 483.35(b) to a facility that is Medicare-certified or to a facility that is both Medicare-certified and Medicaid-certified. Waivers granted under this subsection (c) shall be reviewed quarterly by the Department, including requiring a demonstration by the facility that it has continued to make diligent efforts to employ the required number of registered nurses, and shall be revoked for noncompliance with any of the following requirements:
(1) For periods in which the number of registered

nurses required by law is not in the facility, a physician or registered nurse shall respond immediately to a telephone call from the facility.

(2) The facility shall notify the following of the

waiver: the Office of the State Long Term Care Ombudsman, the residents of the facility, the residents' guardians, and the residents' representatives.

(d) A copy of each waiver application and each waiver granted or renewed shall be on file with the Department and available for public inspection. The Director shall annually review such file and recommend to the Long-Term Care Facility Advisory Board any modification in rules or standards suggested by the number and nature of waivers requested and granted and the difficulties faced in compliance by similarly situated facilities.
(Source: P.A. 100-201, eff. 8-18-17; 100-217, eff. 8-18-17.)

(210 ILCS 45/3-303.2) (from Ch. 111 1/2, par. 4153-303.2)
Sec. 3-303.2. (a) If the Department finds a situation, condition or practice which violates this Act or any rule promulgated thereunder which does not constitute a Type "AA", Type "A", Type "B", or Type "C" violation, the Department shall issue an administrative warning. Any administrative warning shall be served upon the facility in the same manner as the notice of violation under Section 3-301. The facility shall be responsible for correcting the situation, condition or practice; however, no written plan of correction need be submitted for an administrative warning, except for violations of Sections 3-401 through 3-413 or the rules promulgated thereunder. A written plan of correction is required to be filed for an administrative warning issued for violations of Sections 3-401 through 3-413 or the rules promulgated thereunder.
(b) If, however, the situation, condition or practice which resulted in the issuance of an administrative warning, with the exception of administrative warnings issued pursuant to Sections 3-401 through 3-413 or the rules promulgated thereunder, is not corrected by the next on-site inspection by the Department which occurs no earlier than 90 days from the issuance of the administrative warning, a written plan of correction must be submitted in the same manner as provided in subsection (b) of Section 3-303.
(Source: P.A. 96-1372, eff. 7-29-10.)

(210 ILCS 45/3-304) (from Ch. 111 1/2, par. 4153-304)
Sec. 3-304. (a) The Department shall prepare on a quarterly basis a list containing the names and addresses of all facilities against which the Department during the previous quarter has:
(1) sent a notice under Section 3-307 regarding a

penalty assessment under subsection (1) of Section 3-305;

(2) sent a notice of license revocation under Section

3-119;

(3) sent a notice refusing renewal of a license under

Section 3-119;

(4) sent a notice to suspend a license under Section

3-119;

(5) issued a conditional license for violations that

have not been corrected under Section 3-303 or penalties or fines described under Section 3-305 have been assessed under Section 3-307 or 3-308;

(6) placed a monitor under subsections (a), (b) and

(c) of Section 3-501 and under subsection (d) of such Section where license revocation or nonrenewal notices have also been issued;

(7) initiated an action to appoint a receiver;
(8) recommended to the Director of Healthcare and

Family Services (formerly Director of the Department of Public Aid), or the Secretary of the United States Department of Health and Human Services, the decertification for violations in relation to patient care of a facility pursuant to Titles XVIII and XIX of the federal Social Security Act.

(b) In addition to the name and address of the facility, the list shall include the name and address of the person or licensee against whom the action has been initiated, a self-explanatory summary of the facts which warranted the initiation of each action, the type of action initiated, the date of the initiation of the action, the amount of the penalty sought to be assessed, if any, and the final disposition of the action, if completed.
(c) The list shall be available to any member of the public upon oral or written request without charge.
(Source: P.A. 95-331, eff. 8-21-07.)

(210 ILCS 45/3-304.1)
Sec. 3-304.1. Public computer access to information.
(a) The Department must make information regarding nursing homes in the State available to the public in electronic form on the World Wide Web, including all of the following information:
(1) who regulates nursing homes;
(2) information in the possession of the Department

that is listed in Sections 3-210 and 3-304;

(3) deficiencies and plans of correction;
(4) enforcement remedies;
(5) penalty letters;
(6) designation of penalty monies;
(7) the U.S. Department of Health and Human Services'

Health Care Financing Administration special projects or federally required inspections;

(8) advisory standards;
(9) deficiency-free surveys;
(10) enforcement actions and enforcement summaries;
(11) distressed facilities;
(12) the report submitted under Section 3-518;
(13) a link to the most recent facility cost report

filed with the Department of Healthcare and Family Services;

(14) a link to the most recent Consumer Choice

Information Report filed with the Department on Aging;

(15) whether the facility is part of a chain; the

facility shall be deemed part of a chain if it meets criteria established by the United States Department of Health and Human Services that identify it as owned by a chain organization;

(16) whether the facility is a for-profit or

not-for-profit facility; and

(17) whether the facility is or is part of a

continuing care retirement community.

(b) No fee or other charge may be imposed by the Department as a condition of accessing the information.
(c) The electronic public access provided through the World Wide Web shall be in addition to any other electronic or print distribution of the information.
(d) The information shall be made available as provided in this Section in the shortest practicable time after it is publicly available in any other form.
(Source: P.A. 98-85, eff. 7-15-13; 98-505, eff. 1-1-14; 98-756, eff. 7-16-14.)

(210 ILCS 45/3-304.2)
Sec. 3-304.2. Designation of distressed facilities.
(a) By May 1, 2011, and quarterly thereafter, the Department shall generate and publish quarterly a list of distressed facilities. Criteria for inclusion of certified facilities on the list shall be those used by the U.S. General Accounting Office in report 9-689, until such time as the Department by rule modifies the criteria.
(b) In deciding whether and how to modify the criteria used by the General Accounting Office, the Department shall complete a test run of any substitute criteria to determine their reliability by comparing the number of facilities identified as distressed against the number of distressed facilities generated using the criteria contained in the General Accounting Office report. The Department may not adopt substitute criteria that generate fewer facilities with a distressed designation than are produced by the General Accounting Office criteria during the test run.
(c) The Department shall, by rule, adopt criteria to identify non-Medicaid-certified facilities that are distressed and shall publish this list quarterly beginning October 1, 2011.
(d) The Department shall notify each facility of its distressed designation, and of the calculation on which it is based.
(e) A distressed facility may contract with an independent consultant meeting criteria established by the Department. If the distressed facility does not seek the assistance of an independent consultant, the Department shall place a monitor or a temporary manager in the facility, depending on the Department's assessment of the condition of the facility.
(f) Independent consultant. A facility that has been designated a distressed facility may contract with an independent consultant to develop and assist in the implementation of a plan of improvement to bring and keep the facility in compliance with this Act and, if applicable, with federal certification requirements. A facility that contracts with an independent consultant shall have 90 days to develop a plan of improvement and demonstrate a good faith effort at implementation, and another 90 days to achieve compliance and take whatever additional actions are called for in the improvement plan to maintain compliance. A facility that the Department determines has a plan of improvement likely to bring and keep the facility in compliance and that has demonstrated good faith efforts at implementation within the first 90 days may be eligible to receive a grant under the Equity in Long-term Care Quality Act to assist it in achieving and maintaining compliance. In this subsection, "independent" consultant means an individual who has no professional or financial relationship with the facility, any person with a reportable ownership interest in the facility, or any related parties. In this subsection, "related parties" has the meaning attributed to it in the instructions for completing Medicaid cost reports.
(f-5) Monitor and temporary managers. A distressed facility that does not contract with a consultant shall be assigned a monitor or a temporary manager at the Department's discretion. The cost of the temporary manager shall be paid by the facility. The temporary manager shall have the authority determined by the Department, which may grant the temporary manager any or all of the authority a court may grant a receiver. The temporary manager may apply to the Equity in Long-term Care Quality Fund for grant funds to implement the plan of improvement.
(g) The Department shall by rule establish a mentor program for owners of distressed facilities.
(h) The Department shall by rule establish sanctions (in addition to those authorized elsewhere in this Article) against distressed facilities that are not in compliance with this Act and (if applicable) with federal certification requirements. Criteria for imposing sanctions shall take into account a facility's actions to address the violations and deficiencies that caused its designation as a distressed facility, and its compliance with this Act and with federal certification requirements (if applicable), subsequent to its designation as a distressed facility, including mandatory revocations if criteria can be agreed upon by the Department, resident advocates, and representatives of the nursing home profession. By February 1, 2011, the Department shall report to the General Assembly on the results of negotiations about creating criteria for mandatory license revocations of distressed facilities and make recommendations about any statutory changes it believes are appropriate to protect the health, safety, and welfare of nursing home residents.
(i) The Department may establish by rule criteria for restricting the owner of a facility on the distressed list from acquiring additional skilled nursing facilities.
(Source: P.A. 96-1372, eff. 7-29-10; 97-813, eff. 7-13-12.)

(210 ILCS 45/3-305) (from Ch. 111 1/2, par. 4153-305)
Sec. 3-305. The license of a facility which is in violation of this Act or any rule adopted thereunder may be subject to the penalties or fines levied by the Department as specified in this Section.
(1) A licensee who commits a Type "AA" violation as defined in Section 1-128.5 is automatically issued a conditional license for a period of 6 months to coincide with an acceptable plan of correction and assessed a fine up to $25,000 per violation.
(1.5) A licensee who commits a Type "A" violation as defined in Section 1-129 is automatically issued a conditional license for a period of 6 months to coincide with an acceptable plan of correction and assessed a fine of up to $12,500 per violation.
(2) A licensee who commits a Type "B" violation as defined in Section 1-130 shall be assessed a fine of up to $1,100 per violation.
(2.5) A licensee who commits 10 or more Type "C" violations, as defined in Section 1-132, in a single survey shall be assessed a fine of up to $250 per violation. A licensee who commits one or more Type "C" violations with a high risk designation, as defined by rule, shall be assessed a fine of up to $500 per violation.
(3) A licensee who commits a Type "AA" or Type "A" violation as defined in Section 1-128.5 or 1-129 which continues beyond the time specified in paragraph (a) of Section 3-303 which is cited as a repeat violation shall have its license revoked and shall be assessed a fine of 3 times the fine computed per resident per day under subsection (1).
(4) A licensee who fails to satisfactorily comply with an accepted plan of correction for a Type "B" violation or an administrative warning issued pursuant to Sections 3-401 through 3-413 or the rules promulgated thereunder shall be automatically issued a conditional license for a period of not less than 6 months. A second or subsequent acceptable plan of correction shall be filed. A fine shall be assessed in accordance with subsection (2) when cited for the repeat violation. This fine shall be computed for all days of the violation, including the duration of the first plan of correction compliance time.
(5) For the purpose of computing a penalty under subsections (2) through (4), the number of residents per day shall be based on the average number of residents in the facility during the 30 days preceding the discovery of the violation.
(6) When the Department finds that a provision of Article II has been violated with regard to a particular resident, the Department shall issue an order requiring the facility to reimburse the resident for injuries incurred, or $100, whichever is greater. In the case of a violation involving any action other than theft of money belonging to a resident, reimbursement shall be ordered only if a provision of Article II has been violated with regard to that or any other resident of the facility within the 2 years immediately preceding the violation in question.
(7) For purposes of assessing fines under this Section, a repeat violation shall be a violation which has been cited during one inspection of the facility for which an accepted plan of correction was not complied with or a new citation of the same rule if the licensee is not substantially addressing the issue routinely throughout the facility.
(7.5) If an occurrence results in more than one type of violation as defined in this Act (that is, a Type "AA", Type "A", Type "B", or Type "C" violation), the Department shall assess only one fine, which shall not exceed the maximum fine that may be assessed for the most serious type of violation charged. For purposes of the preceding sentence, a Type "AA" violation is the most serious type of violation that may be charged, followed by a Type "A", Type "B", or Type "C" violation, in that order.
(8) The minimum and maximum fines that may be assessed pursuant to this Section shall be twice those otherwise specified for any facility that willfully makes a misstatement of fact to the Department, or willfully fails to make a required notification to the Department, if that misstatement or failure delays the start of a surveyor or impedes a survey.
(9) High risk designation. If the Department finds that a facility has violated a provision of the Illinois Administrative Code that has a high risk designation, or that a facility has violated the same provision of the Illinois Administrative Code 3 or more times in the previous 12 months, the Department may assess a fine of up to 2 times the maximum fine otherwise allowed.
(10) If a licensee has paid a civil monetary penalty imposed pursuant to the Medicare and Medicaid Certification Program for the equivalent federal violation giving rise to a fine under this Section, the Department shall offset the fine by the amount of the civil monetary penalty. The offset may not reduce the fine by more than 75% of the original fine, however.
(Source: P.A. 98-104, eff. 7-22-13.)

(210 ILCS 45/3-305.5)
Sec. 3-305.5. Violation of the Nurse Practice Act. A facility that fails to submit any required report under Section 80-10 of the Nurse Practice Act is subject to discipline under this Article.
(Source: P.A. 98-990, eff. 8-18-14.)

(210 ILCS 45/3-306) (from Ch. 111 1/2, par. 4153-306)
Sec. 3-306. In determining whether a penalty is to be imposed and in determining the amount of the penalty to be imposed, if any, for a violation, the Director shall consider the following factors:
(1) the gravity of the violation, including the

probability that death or serious physical or mental harm to a resident will result or has resulted; the severity of the actual or potential harm, and the extent to which the provisions of the applicable statutes or regulations were violated;

(2) the reasonable diligence exercised by the

licensee and efforts to correct violations;

(3) any previous violations committed by the

licensee; and

(4) the financial benefit to the facility of

committing or continuing the violation.

(Source: P.A. 100-201, eff. 8-18-17.)

(210 ILCS 45/3-307) (from Ch. 111 1/2, par. 4153-307)
Sec. 3-307. The Director may directly assess penalties provided for under Section 3-305 of this Act. If the Director determines that a penalty should be assessed for a particular violation or for failure to correct it, he shall send a notice to the facility. The notice shall specify the amount of the penalty assessed, the violation, and the statute or rule alleged to have been violated, and shall inform the licensee of the right to hearing under Section 3-703 of this Act. The notice must contain a detailed computation showing how the amount of the penalty was derived, including the number of days and the number of residents on which the penalty was based. If the violation is continuing, the notice shall specify the amount of additional assessment per day for the continuing violation.
(Source: P.A. 96-729, eff. 8-25-09.)

(210 ILCS 45/3-308) (from Ch. 111 1/2, par. 4153-308)
Sec. 3-308. In the case of a Type "A" violation, a penalty may be assessed from the date on which the violation is discovered. In the case of a Type "B" or Type "C" violation or an administrative warning issued pursuant to Sections 3-401 through 3-413 or the rules promulgated thereunder, the facility shall submit a plan of correction as provided in Section 3-303.
In the case of a Type "B" violation or an administrative warning issued pursuant to Sections 3-401 through 3-413 or the rules promulgated thereunder, a penalty shall be assessed on the date of notice of the violation, but the Director may reduce the amount or waive such payment for any of the following reasons:
(a) The facility submits a true report of correction

within 10 days;

(b) The facility submits a plan of correction within

10 days and subsequently submits a true report of correction within 15 days thereafter;

(c) The facility submits a plan of correction within

10 days which provides for a correction time that is less than or equal to 30 days and the Department approves such plan; or

(d) The facility submits a plan of correction for

violations involving substantial capital improvements which provides for correction within the initial 90 day limit provided under Section 3-303.

The Director or his or her designee may reallocate the amount of a penalty assessed pursuant to Section 3-305. A facility shall submit to the Director a written request for a penalty reduction, in a form prescribed by the Department, which includes an accounting of all costs for goods and services purchased in correcting the violation. The amount by which a penalty is reduced may not be greater than the amount of the costs reported by the facility. A facility that accepts a penalty reallocation under this Section waives its right to dispute a notice of violation and any remaining fine or penalty in an administrative hearing. The Director shall consider the following factors:
(1) The violation has not caused actual harm to a

resident.

(2) The facility has made a diligent effort to

correct the violation and to prevent its recurrence.

(3) The facility has no record of a pervasive pattern

of the same or similar violations.

(4) The facility did not benefit financially from

committing or continuing the violation.

At least annually, and upon request, the Department shall provide a list of all reallocations and the reasons for those reallocations.
If a plan of correction is approved and carried out for a Type "C" violation, the fine provided under Section 3-305 shall be suspended for the time period specified in the approved plan of correction. If a plan of correction is approved and carried out for a Type "B" violation or an administrative warning issued pursuant to Sections 3-401 through 3-413 or the rules promulgated thereunder, with respect to a violation that continues after the date of notice of violation, the fine provided under Section 3-305 shall be suspended for the time period specified in the approved plan of correction.
If a good faith plan of correction is not received within the time provided by Section 3-303, a penalty may be assessed from the date of the notice of the Type "B" or "C" violation or an administrative warning issued pursuant to Sections 3-401 through 3-413 or the rules promulgated thereunder served under Section 3-301 until the date of the receipt of a good faith plan of correction, or until the date the violation is corrected, whichever is earlier. If a violation is not corrected within the time specified by an approved plan of correction or any lawful extension thereof, a penalty may be assessed from the date of notice of the violation, until the date the violation is corrected.
(Source: P.A. 96-758, eff. 8-25-09.)

(210 ILCS 45/3-308.5)
Sec. 3-308.5. Facilities operated by Department of Veterans' Affairs; penalty offset.
(a) In the case of a veterans home, institution, or other place operated by or under the authority of the Illinois Department of Veterans' Affairs, the amount of any penalty or fine shall be offset by the cost of the plan of correction, capital improvements, or physical plant repairs. For purposes of this Section only, "offset" means that the amount that the Illinois Department of Veterans' Affairs expends to pay for the cost of a plan of correction shall be deemed by the Illinois Department of Public Health to fully satisfy any monetary penalty or fine imposed by the Department of Public Health. Once a fine or monetary penalty is offset pursuant to this Section, in no case may the Department of Public Health, with respect to the offense for which the fine or penalty was levied, continue to purport to impose a fine or monetary penalty upon the Department of Veterans' Affairs for that violation.
(b) The Director of Public Health shall issue a Declaration to the Director of Veterans' Affairs confirming the citation of each Type "A" violation and request that immediate action be taken to protect the health and safety of the veterans in the facility.
(Source: P.A. 96-703, eff. 8-25-09.)

(210 ILCS 45/3-309) (from Ch. 111 1/2, par. 4153-309)
Sec. 3-309. A facility may contest an assessment of a penalty by sending a written request to the Department for hearing under Section 3-703. Upon receipt of the request the Department shall hold a hearing as provided under Section 3-703. Instead of requesting a hearing pursuant to Section 3-703, a facility may, within 10 business days after receipt of the notice of violation and fine assessment, transmit to the Department 65% of the amount assessed for each violation specified in the penalty assessment.
(Source: P.A. 96-1372, eff. 7-29-10; 97-870, eff. 7-30-12.)

(210 ILCS 45/3-310) (from Ch. 111 1/2, par. 4153-310)
Sec. 3-310. All penalties shall be paid to the Department within 10 days of receipt of notice of assessment or, if the penalty is contested under Section 3-309, within 10 days of receipt of the final decision, unless the decision is appealed and the order is stayed by court order under Section 3-713. A facility choosing to waive the right to a hearing under Section 3-309 shall submit a payment totaling 65% of the original fine amount along with the written waiver. A penalty assessed under this Act shall be collected by the Department and shall be deposited with the State Treasurer into the Long Term Care Monitor/Receiver Fund. If the person or facility against whom a penalty has been assessed does not comply with a written demand for payment within 30 days, the Director shall issue an order to do any of the following:
(1) Direct the State Treasurer or Comptroller to

deduct the amount of the fine from amounts otherwise due from the State for the penalty and remit that amount to the Department;

(2) Add the amount of the penalty to the facility's

licensing fee; if the licensee refuses to make the payment at the time of application for renewal of its license, the license shall not be renewed; or

(3) Bring an action in circuit court to recover the

amount of the penalty.

With the approval of the federal centers for Medicaid and Medicare services, the Director of Public Health shall set aside 50% of the federal civil monetary penalties collected each year to be used to award grants under the Equity in Long-term Care Quality Act.
(Source: P.A. 99-933, eff. 1-27-17.)

(210 ILCS 45/3-311) (from Ch. 111 1/2, par. 4153-311)
Sec. 3-311. In addition to the right to assess penalties under this Act, the Director may issue a conditional license under Section 3-305 to any facility if the Director finds that either a Type "A" or Type "B" violation exists in such facility. The issuance of a conditional license shall revoke any license held by the facility.
(Source: P.A. 85-1378.)

(210 ILCS 45/3-312) (from Ch. 111 1/2, par. 4153-312)
Sec. 3-312. Prior to the issuance of a conditional license, the Department shall review and approve a written plan of correction. The Department shall specify the violations which prevent full licensure and shall establish a time schedule for correction of the deficiencies. Retention of the license shall be conditional on the timely correction of the deficiencies in accordance with the plan of correction.
(Source: P.A. 83-1530.)

(210 ILCS 45/3-313) (from Ch. 111 1/2, par. 4153-313)
Sec. 3-313. Written notice of the decision to issue a conditional license shall be sent to the applicant or licensee together with the specification of all violations of this Act and the rules promulgated thereunder which prevent full licensure and which form the basis for the Department's decision to issue a conditional license and the required plan of correction. The notice shall inform the applicant or licensee of its right to a full hearing under Section 3-315 to contest the issuance of the conditional license.
(Source: P.A. 83-1530.)

(210 ILCS 45/3-315) (from Ch. 111 1/2, par. 4153-315)
Sec. 3-315. If the applicant or licensee desires to contest the basis for issuance of a conditional license, or the terms of the plan of correction, the applicant or licensee shall send a written request for hearing to the Department within 10 days after receipt by the applicant or licensee of the Department's notice and decision to issue a conditional license. The Department shall hold the hearing as provided under Section 3-703.
(Source: P.A. 83-1530.)

(210 ILCS 45/3-316) (from Ch. 111 1/2, par. 4153-316)
Sec. 3-316. A conditional license shall be issued for a period specified by the Department, but in no event for more than one year. The Department shall periodically inspect any facility operating under a conditional license. If the Department finds substantial failure by the facility to timely correct the violations which prevented full licensure and formed the basis for the Department's decision to issue a conditional license in accordance with the required plan of correction, the conditional license may be revoked as provided under Section 3-119.
(Source: P.A. 83-1530.)

(210 ILCS 45/3-318) (from Ch. 111 1/2, par. 4153-318)
Sec. 3-318. (a) No person shall:
(1) Intentionally fail to correct or interfere with

the correction of a Type "AA", Type "A", or Type "B" violation within the time specified on the notice or approved plan of correction under this Act as the maximum period given for correction, unless an extension is granted and the corrections are made before expiration of extension;

(2) Intentionally prevent, interfere with, or attempt

to impede in any way any duly authorized investigation and enforcement of this Act;

(3) Intentionally prevent or attempt to prevent any

examination of any relevant books or records pertinent to investigations and enforcement of this Act;

(4) Intentionally prevent or interfere with the

preservation of evidence pertaining to any violation of this Act or the rules promulgated under this Act;

(5) Intentionally retaliate or discriminate against

any resident or employee for contacting or providing information to any state official, or for initiating, participating in, or testifying in an action for any remedy authorized under this Act;

(6) Wilfully file any false, incomplete or

intentionally misleading information required to be filed under this Act, or wilfully fail or refuse to file any required information;

(7) Open or operate a facility without a license;
(8) Intentionally retaliate or discriminate against

any resident for consenting to authorized electronic monitoring under the Authorized Electronic Monitoring in Long-Term Care Facilities Act; or

(9) Prevent the installation or use of an electronic

monitoring device by a resident who has provided the facility with notice and consent as required in Section 20 of the Authorized Electronic Monitoring in Long-Term Care Facilities Act.

(b) A violation of this Section is a business offense, punishable by a fine not to exceed $10,000, except as otherwise provided in subsection (2) of Section 3-103 as to submission of false or misleading information in a license application.
(c) The State's Attorney of the county in which the facility is located, or the Attorney General, shall be notified by the Director of any violations of this Section.
(Source: P.A. 99-430, eff. 1-1-16.)

(210 ILCS 45/3-320) (from Ch. 111 1/2, par. 4153-320)
Sec. 3-320. All final administrative decisions of the Department under this Act are subject to judicial review under the Administrative Review Law, as now or hereafter amended, and the rules adopted pursuant thereto. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 83-1530.)

(210 ILCS 45/Art. III Pt. 4 heading)

(210 ILCS 45/3-401) (from Ch. 111 1/2, par. 4153-401)
Sec. 3-401. A facility may involuntarily transfer or discharge a resident only for one or more of the following reasons:
(a) for medical reasons;
(b) for the resident's physical safety;
(c) for the physical safety of other residents, the

facility staff or facility visitors; or

(d) for either late payment or nonpayment for the

resident's stay, except as prohibited by Titles XVIII and XIX of the federal Social Security Act. For purposes of this Section, "late payment" means non-receipt of payment after submission of a bill. If payment is not received within 45 days after submission of a bill, a facility may send a notice to the resident and responsible party requesting payment within 30 days. If payment is not received within such 30 days, the facility may thereupon institute transfer or discharge proceedings by sending a notice of transfer or discharge to the resident and responsible party by registered or certified mail. The notice shall state, in addition to the requirements of Section 3-403 of this Act, that the responsible party has the right to pay the amount of the bill in full up to the date the transfer or discharge is to be made and then the resident shall have the right to remain in the facility. Such payment shall terminate the transfer or discharge proceedings. This subsection does not apply to those residents whose care is provided for under the Illinois Public Aid Code. The Department shall adopt rules setting forth the criteria and procedures to be applied in cases of involuntary transfer or discharge permitted under this Section.

(Source: P.A. 91-357, eff. 7-29-99.)

(210 ILCS 45/3-401.1) (from Ch. 111 1/2, par. 4153-401.1)
Sec. 3-401.1. (a) A facility participating in the Medical Assistance Program is prohibited from failing or refusing to retain as a resident any person because he or she is a recipient of or an applicant for the Medical Assistance Program.
(a-5) After the effective date of this amendatory Act of 1997, a facility of which only a distinct part is certified to participate in the Medical Assistance Program may refuse to retain as a resident any person who resides in a part of the facility that does not participate in the Medical Assistance Program and who is unable to pay for his or her care in the facility without Medical Assistance only if:
(1) the facility, no later than at the time of

admission and at the time of the resident's contract renewal, explains to the resident (unless he or she is incompetent), and to the resident's representative, and to the person making payment on behalf of the resident for the resident's stay, in writing, that the facility may discharge the resident if the resident is no longer able to pay for his or her care in the facility without Medical Assistance;

(2) the resident (unless he or she is incompetent),

the resident's representative, and the person making payment on behalf of the resident for the resident's stay, acknowledge in writing that they have received the written explanation.

(a-10) For the purposes of this Section, a recipient or applicant shall be considered a resident in the facility during any hospital stay totaling 10 days or less following a hospital admission. The Department of Healthcare and Family Services shall recoup funds from a facility when, as a result of the facility's refusal to readmit a recipient after hospitalization for 10 days or less, the recipient incurs hospital bills in an amount greater than the amount that would have been paid by that Department (formerly the Illinois Department of Public Aid) for care of the recipient in the facility. The amount of the recoupment shall be the difference between the Department of Healthcare and Family Services' (formerly the Illinois Department of Public Aid's) payment for hospital care and the amount that Department would have paid for care in the facility.
(b) A facility which violates this Section shall be guilty of a business offense and fined not less than $500 nor more than $1,000 for the first offense and not less than $1,000 nor more than $5,000 for each subsequent offense.
(Source: P.A. 95-331, eff. 8-21-07.)

(210 ILCS 45/3-402) (from Ch. 111 1/2, par. 4153-402)
Sec. 3-402. Involuntary transfer or discharge of a resident from a facility shall be preceded by the discussion required under Section 3-408 and by a minimum written notice of 21 days, except in one of the following instances:
(a) When an emergency transfer or discharge is ordered by the resident's attending physician because of the resident's health care needs.
(b) When the transfer or discharge is mandated by the physical safety of other residents, the facility staff, or facility visitors, as documented in the clinical record. The Department shall be notified prior to any such involuntary transfer or discharge. The Department shall immediately offer transfer, or discharge and relocation assistance to residents transferred or discharged under this subparagraph (b), and the Department may place relocation teams as provided in Section 3-419 of this Act.
(c) When an identified offender is within the provisional admission period defined in Section 1-120.3. If the Identified Offender Report and Recommendation prepared under Section 2-201.6 shows that the identified offender poses a serious threat or danger to the physical safety of other residents, the facility staff, or facility visitors in the admitting facility and the facility determines that it is unable to provide a safe environment for the other residents, the facility staff, or facility visitors, the facility shall transfer or discharge the identified offender within 3 days after its receipt of the Identified Offender Report and Recommendation.
(Source: P.A. 96-1372, eff. 7-29-10.)

(210 ILCS 45/3-403) (from Ch. 111 1/2, par. 4153-403)
Sec. 3-403. The notice required by Section 3-402 shall be on a form prescribed by the Department and shall contain all of the following:
(a) The stated reason for the proposed transfer or discharge;
(b) The effective date of the proposed transfer or discharge;
(c) A statement in not less than 12-point type, which reads: "You have a right to appeal the facility's decision to transfer or discharge you. If you think you should not have to leave this facility, you may file a request for a hearing with the Department of Public Health within 10 days after receiving this notice. If you request a hearing, it will be held not later than 10 days after your request, and you generally will not be transferred or discharged during that time. If the decision following the hearing is not in your favor, you generally will not be transferred or discharged prior to the expiration of 30 days following receipt of the original notice of the transfer or discharge. A form to appeal the facility's decision and to request a hearing is attached. If you have any questions, call the Department of Public Health at the telephone number listed below.";
(d) A hearing request form, together with a postage paid, preaddressed envelope to the Department; and
(e) The name, address, and telephone number of the person charged with the responsibility of supervising the transfer or discharge.
(Source: P.A. 81-1349.)

(210 ILCS 45/3-404) (from Ch. 111 1/2, par. 4153-404)
Sec. 3-404. A request for a hearing made under Section 3-403 shall stay a transfer pending a hearing or appeal of the decision, unless a condition which would have allowed transfer or discharge in less than 21 days as described under paragraphs (a) and (b) of Section 3-402 develops in the interim.
(Source: P.A. 81-223.)

(210 ILCS 45/3-405) (from Ch. 111 1/2, par. 4153-405)
Sec. 3-405. A copy of the notice required by Section 3-402 shall be placed in the resident's clinical record and a copy shall be transmitted to the Department, the resident, and the resident's representative.
(Source: P.A. 97-820, eff. 7-17-12.)

(210 ILCS 45/3-406) (from Ch. 111 1/2, par. 4153-406)
Sec. 3-406. When the basis for an involuntary transfer or discharge is the result of an action by the Department of Healthcare and Family Services (formerly Department of Public Aid) with respect to a recipient of Title XIX and a hearing request is filed with the Department of Healthcare and Family Services (formerly Department of Public Aid), the 21-day written notice period shall not begin until a final decision in the matter is rendered by the Department of Healthcare and Family Services (formerly Department of Public Aid) or a court of competent jurisdiction and notice of that final decision is received by the resident and the facility.
(Source: P.A. 95-331, eff. 8-21-07.)

(210 ILCS 45/3-407) (from Ch. 111 1/2, par. 4153-407)
Sec. 3-407. When nonpayment is the basis for involuntary transfer or discharge, the resident shall have the right to redeem up to the date that the discharge or transfer is to be made and then shall have the right to remain in the facility.
(Source: P.A. 81-223.)

(210 ILCS 45/3-408) (from Ch. 111 1/2, par. 4153-408)
Sec. 3-408. The planned involuntary transfer or discharge shall be discussed with the resident, the resident's representative and person or agency responsible for the resident's placement, maintenance, and care in the facility. The explanation and discussion of the reasons for involuntary transfer or discharge shall include the facility administrator or other appropriate facility representative as the administrator's designee. The content of the discussion and explanation shall be summarized in writing and shall include the names of the individuals involved in the discussions and made a part of the resident's clinical record.
(Source: P.A. 81-223.)

(210 ILCS 45/3-409) (from Ch. 111 1/2, par. 4153-409)
Sec. 3-409. The facility shall offer the resident counseling services before the transfer or discharge of the resident.
(Source: P.A. 81-223.)

(210 ILCS 45/3-410) (from Ch. 111 1/2, par. 4153-410)
Sec. 3-410. A resident subject to involuntary transfer or discharge from a facility, the resident's guardian or if the resident is a minor, his parent shall have the opportunity to file a request for a hearing with the Department within 10 days following receipt of the written notice of the involuntary transfer or discharge by the facility.
(Source: P.A. 81-223.)

(210 ILCS 45/3-411) (from Ch. 111 1/2, par. 4153-411)
Sec. 3-411. The Department of Public Health, when the basis for involuntary transfer or discharge is other than action by the Department of Healthcare and Family Services (formerly Department of Public Aid) with respect to the Title XIX Medicaid recipient, shall hold a hearing at the resident's facility not later than 10 days after a hearing request is filed, and render a decision within 14 days after the filing of the hearing request.
(Source: P.A. 95-331, eff. 8-21-07.)

(210 ILCS 45/3-412) (from Ch. 111 1/2, par. 4153-412)
Sec. 3-412. The hearing before the Department provided under Section 3-411 shall be conducted as prescribed under Section 3-703. In determining whether a transfer or discharge is authorized, the burden of proof in this hearing rests on the person requesting the transfer or discharge.
(Source: P.A. 81-223.)

(210 ILCS 45/3-413) (from Ch. 111 1/2, par. 4153-413)
Sec. 3-413. If the Department determines that a transfer or discharge is authorized under Section 3-401, the resident shall not be required to leave the facility before the 34th day following receipt of the notice required under Section 3-402, or the 10th day following receipt of the Department's decision, whichever is later, unless a condition which would have allowed transfer or discharge in less than 21 days as described under paragraphs (a) and (b) of Section 3-402 develops in the interim.
(Source: P.A. 81-223.)

(210 ILCS 45/3-414) (from Ch. 111 1/2, par. 4153-414)
Sec. 3-414. The Department of Healthcare and Family Services shall continue Title XIX Medicaid funding during the appeal, transfer, or discharge period for those residents who are Title XIX recipients affected by Section 3-401.
(Source: P.A. 95-331, eff. 8-21-07.)

(210 ILCS 45/3-415) (from Ch. 111 1/2, par. 4153-415)
Sec. 3-415. The Department may transfer or discharge any resident from any facility required to be licensed under this Act when any of the following conditions exist:
(a) Such facility is operating without a license;
(b) The Department has suspended, revoked or refused to renew the license of the facility as provided under Section 3-119;
(c) The facility has requested the aid of the Department in the transfer or discharge of the resident and the Department finds that the resident consents to transfer or discharge;
(d) The facility is closing or intends to close and adequate arrangement for relocation of the resident has not been made at least 30 days prior to closure; or
(e) The Department determines that an emergency exists which requires immediate transfer or discharge of the resident.
(Source: P.A. 81-223.)

(210 ILCS 45/3-416) (from Ch. 111 1/2, par. 4153-416)
Sec. 3-416. In deciding to transfer or discharge a resident from a facility under Section 3-415, the Department shall consider the likelihood of serious harm which may result if the resident remains in the facility.
(Source: P.A. 81-223.)

(210 ILCS 45/3-417) (from Ch. 111 1/2, par. 4153-417)
Sec. 3-417. Transfer or discharge; alternative placements. The Department shall offer transfer or discharge and relocation assistance to residents transferred or discharged under Sections 3-401 through 3-415, including information on available alternative placements. Residents shall be involved in planning the transfer or discharge and shall choose among the available alternative placements, except that where an emergency makes prior resident involvement impossible the Department may make a temporary placement until a final placement can be arranged. Residents may choose their final alternative placement and shall be given assistance in transferring to such place. No resident may be forced to remain in a temporary or permanent placement. Where the Department makes or participates in making the relocation decision, consideration shall be given to proximity to the resident's relatives and friends. The resident shall be allowed 3 visits to potential alternative placements prior to removal, except where medically contraindicated or where the need for immediate transfer or discharge requires reduction in the number of visits.
When the Department provides information on available alternative placements in community-based settings for individuals being discharged or transferred from facilities licensed under this Act, the information must include a comprehensive list of a range of appropriate, client-oriented services and the name of and contact information for the ADA coordinator in the relocation locale. The comprehensive list must include the name and contact information for each agency or organization providing those services and a summary of the services provided by each agency or organization. A hotline or similar crisis telephone number must also be provided to individuals relocating into the community.
(Source: P.A. 96-477, eff. 8-14-09.)

(210 ILCS 45/3-418) (from Ch. 111 1/2, par. 4153-418)
Sec. 3-418. The Department shall prepare resident transfer or discharge plans to assure safe and orderly removals and protect residents' health, safety, welfare and rights. In nonemergencies, and where possible in emergencies, the Department shall design and implement such plans in advance of transfer or discharge.
(Source: P.A. 81-223.)

(210 ILCS 45/3-419) (from Ch. 111 1/2, par. 4153-419)
Sec. 3-419. The Department may place relocation teams in any facility from which residents are being discharged or transferred for any reason, for the purpose of implementing transfer or discharge plans.
(Source: P.A. 81-223.)

(210 ILCS 45/3-420) (from Ch. 111 1/2, par. 4153-420)
Sec. 3-420. In any transfer or discharge conducted under Sections 3-415 through 3-418 the Department shall:
(a) Provide written notice to the facility prior to the transfer or discharge. The notice shall state the basis for the order of transfer or discharge and shall inform the facility of its right to an informal conference prior to transfer or discharge under this Section, and its right to a subsequent hearing under Section 3-422. If a facility desires to contest a nonemergency transfer or discharge, prior to transfer or discharge it shall, within 4 working days after receipt of the notice, send a written request for an informal conference to the Department. The Department shall, within 4 working days from the receipt of the request, hold an informal conference in the county in which the facility is located. Following this conference, the Department may affirm, modify or overrule its previous decision. Except in an emergency, transfer or discharge may not begin until the period for requesting a conference has passed or, if a conference is requested, until after a conference has been held; and
(b) Provide written notice to any resident to be removed, to the resident's representative, if any, and to a member of the resident's family, where practicable, prior to the removal. The notice shall state the reason for which transfer or discharge is ordered and shall inform the resident of the resident's right to challenge the transfer or discharge under Section 3-422. The Department shall hold an informal conference with the resident or the resident's representative prior to transfer or discharge at which the resident or the representative may present any objections to the proposed transfer or discharge plan or alternative placement.
(Source: P.A. 81-223.)

(210 ILCS 45/3-421) (from Ch. 111 1/2, par. 4153-421)
Sec. 3-421. In any transfer or discharge conducted under subsection (e) of Section 3-415, the Department shall notify the facility and any resident to be removed that an emergency has been found to exist and removal has been ordered, and shall involve the residents in removal planning if possible. With the consent of the resident or his or her representative, the facility must inform the resident's designated case coordination unit, as defined in 89 Ill. Adm. Code 240.260, of the resident's pending discharge and must provide the resident or his or her representative with the case coordination unit's telephone number and other contact information. Following emergency removal, the Department shall provide written notice to the facility, to the resident, to the resident's representative, if any, and to a member of the resident's family, where practicable, of the basis for the finding that an emergency existed and of the right to challenge removal under Section 3-422.
(Source: P.A. 94-767, eff. 5-12-06.)

(210 ILCS 45/3-422) (from Ch. 111 1/2, par. 4153-422)
Sec. 3-422. Within 10 days following transfer or discharge, the facility or any resident transferred or discharged may send a written request to the Department for a hearing under Section 3-703 to challenge the transfer or discharge. The Department shall hold the hearing within 30 days of receipt of the request. The hearing shall be held at the facility from which the resident is being transferred or discharged, unless the resident or resident's representative, requests an alternative hearing site. If the facility prevails, it may file a claim against the State under the "Court of Claims Act" for payments lost less expenses saved as a result of the transfer or discharge. No resident transferred or discharged may be held liable for the charge for care which would have been made had the resident remained in the facility. If a resident prevails, the resident may file a claim against the State under the "Court of Claims Act" for any excess expenses directly caused by the order to transfer or discharge. The Department shall assist the resident in returning to the facility if assistance is requested.
(Source: P.A. 85-1378.)

(210 ILCS 45/3-423) (from Ch. 111 1/2, par. 4153-423)
Sec. 3-423. The administrator of a facility licensed under this Act shall give 60 days notice prior to voluntarily closing a facility or closing any part of a facility, or prior to closing any part of a facility if closing such part will require the transfer or discharge of more than 10% of the residents. Such notice shall be given to the Department, to the Office of State Long Term Care Ombudsman, to any resident who must be transferred or discharged, to the resident's representative, and to a member of the resident's family, where practicable. If the Department suspends, revokes, or denies renewal of the facility's license, then notice shall be given no later than the date specified by the Department. Notice shall state the proposed date of closing and the reason for closing. The facility shall submit a closure plan to the Department for approval which shall address the process for the safe and orderly transfer of residents. The approved plan shall be included in the notice. The facility shall offer to assist the resident in securing an alternative placement and shall advise the resident on available alternatives. Where the resident is unable to choose an alternate placement and is not under guardianship, the Department shall be notified of the need for relocation assistance. A facility closing in its entirety shall not admit any new residents on or after the date written notice is submitted to the Department under this Section. The facility shall comply with all applicable laws and regulations until the date of closing, including those related to transfer or discharge of residents. The Department may place a relocation team in the facility as provided under Section 3-419.
(Source: P.A. 98-834, eff. 8-1-14.)

(210 ILCS 45/Art. III Pt. 5 heading)

(210 ILCS 45/3-501) (from Ch. 111 1/2, par. 4153-501)
Sec. 3-501. The Department may place an employee or agent to serve as a monitor in a facility or may petition the circuit court for appointment of a receiver for a facility, or both, when any of the following conditions exist:
(a) The facility is operating without a license;
(b) The Department has suspended, revoked or refused

to renew the existing license of the facility;

(c) The facility is closing or has informed the

Department that it intends to close and adequate arrangements for relocation of residents have not been made at least 30 days prior to closure;

(d) The Department determines that an emergency

exists, whether or not it has initiated revocation or nonrenewal procedures, if because of the unwillingness or inability of the licensee to remedy the emergency the Department believes a monitor or receiver is necessary;

(e) The Department is notified that the facility is

terminated or will not be renewed for participation in the federal reimbursement program under either Title XVIII or Title XIX of the Social Security Act; or

(f) The facility has been designated a distressed

facility by the Department and does not have a consultant employed pursuant to subsection (f) of Section 3-304.2 and an acceptable plan of improvement, or the Department has reason to believe the facility is not complying with the plan of improvement. Nothing in this paragraph (f) shall preclude the Department from placing a monitor in a facility if otherwise justified by law.

As used in subsection (d) and Section 3-503, "emergency" means a threat to the health, safety or welfare of a resident that the facility is unwilling or unable to correct.
(Source: P.A. 96-1372, eff. 7-29-10.)

(210 ILCS 45/3-502) (from Ch. 111 1/2, par. 4153-502)
Sec. 3-502. In any situation described in Section 3-501, the Department may place a qualified person to act as monitor in the facility. The monitor shall observe operation of the facility, assist the facility by advising it on how to comply with the State regulations, and shall report periodically to the Department on the operation of the facility.
(Source: P.A. 81-223.)

(210 ILCS 45/3-503) (from Ch. 111 1/2, par. 4153-503)
Sec. 3-503. Where a resident, a resident's representative or a resident's next of kin believes that an emergency exists each of them, collectively or separately, may file a verified petition to the circuit court for the county in which the facility is located for an order placing the facility under the control of a receiver.
(Source: P.A. 81-223.)

(210 ILCS 45/3-504) (from Ch. 111 1/2, par. 4153-504)
Sec. 3-504. The court shall hold a hearing within 5 days of the filing of the petition. The petition and notice of the hearing shall be served on the owner, administrator or designated agent of the facility as provided under the Civil Practice Law, or the petition and notice of hearing shall be posted in a conspicuous place in the facility not later than 3 days before the time specified for the hearing, unless a different period is fixed by order of the court. The court shall appoint a receiver if it finds that:
(a) The facility is operating without a license;
(b) The Department has suspended, revoked or refused

to renew the existing license of a facility;

(c) The facility is closing or has informed the

Department that it intends to close and adequate arrangements for relocation of residents have not been made at least 30 days prior to closure; or

(d) An emergency exists, whether or not the

Department has initiated revocation or nonrenewal procedures, if because of the unwillingness or inability of the licensee to remedy the emergency the appointment of a receiver is necessary.

(Source: P.A. 96-1372, eff. 7-29-10.)

(210 ILCS 45/3-505) (from Ch. 111 1/2, par. 4153-505)
Sec. 3-505. If a petition filed under Section 3-503 alleges that the conditions set out in subsection 3-504 (d) exist within a facility, the court may set the matter for hearing at the earliest possible time. The petitioner shall notify the licensee, administrator of the facility, or registered agent of the licensee prior to the hearing. Any form of written notice may be used. A receivership shall not be established ex parte unless the court determines that the conditions set out in subsection 3-504 (d) exist in a facility; that the licensee cannot be found; and that the petitioner has exhausted all reasonable means of locating and notifying the licensee, administrator or registered agent.
(Source: P.A. 81-223.)

(210 ILCS 45/3-506) (from Ch. 111 1/2, par. 4153-506)
Sec. 3-506. The court may appoint any qualified person as a receiver, except it shall not appoint any owner or affiliate of the facility which is in receivership as its receiver. The Department shall maintain a list of such persons to operate facilities which the court may consider. The court shall give preference to licensed nursing home administrators in appointing a receiver.
(Source: P.A. 81-1349.)

(210 ILCS 45/3-507) (from Ch. 111 1/2, par. 4153-507)
Sec. 3-507. The receiver shall make provisions for the continued health, safety and welfare of all residents of the facility.
(Source: P.A. 81-223.)

(210 ILCS 45/3-508) (from Ch. 111 1/2, par. 4153-508)
Sec. 3-508. A receiver appointed under this Act:
(a) Shall exercise those powers and shall perform

those duties set out by the court.

(b) Shall operate the facility in such a manner as to

assure safety and adequate health care for the residents.

(c) Shall have the same rights to possession of the

building in which the facility is located and of all goods and fixtures in the building at the time the petition for receivership is filed as the owner would have had if the receiver had not been appointed, and of all assets of the facility. The receiver shall take such action as is reasonably necessary to protect or conserve the assets or property of which the receiver takes possession, or the proceeds from any transfer thereof, and may use them only in the performance of the powers and duties set forth in this Section and by order of the court.

(d) May use the building, fixtures, furnishings and

any accompanying consumable goods in the provision of care and services to residents and to any other persons receiving services from the facility at the time the petition for receivership was filed. The receiver shall collect payments for all goods and services provided to residents or others during the period of the receivership at the same rate of payment charged by the owners at the time the petition for receivership was filed.

(e) May correct or eliminate any deficiency in the

structure or furnishings of the facility which endangers the safety or health of residents while they remain in the facility, provided the total cost of correction does not exceed $3,000. The court may order expenditures for this purpose in excess of $3,000 on application from the receiver after notice to the owner and hearing.

(f) May let contracts and hire agents and employees

to carry out the powers and duties of the receiver under this Section.

(g) Except as specified in Section 3-510, shall honor

all leases, mortgages and secured transactions governing the building in which the facility is located and all goods and fixtures in the building of which the receiver has taken possession, but only to the extent of payments which, in the case of a rental agreement, are for the use of the property during the period of the receivership, or which, in the case of a purchase agreement, come due during the period of the receivership.

(h) Shall have full power to direct and manage and to

discharge employees of the facility, subject to any contract rights they may have. The receiver shall pay employees at the same rate of compensation, including benefits, that the employees would have received from the owner. Receivership does not relieve the owner of any obligation to employees not carried out by the receiver.

(i) Shall, if any resident is transferred or

discharged, follow the procedures set forth in Part 4 of this Article.

(j) Shall be entitled to and shall take possession of

all property or assets of residents which are in the possession of a facility or its owner. The receiver shall preserve all property, assets and records of residents of which the receiver takes possession and shall provide for the prompt transfer of the property, assets and records to the new placement of any transferred resident.

(k) Shall report to the court on any actions he has

taken to bring the facility into compliance with this Act or with Title XVIII or XIX of the Social Security Act that he believes should be continued when the receivership is terminated in order to protect the health, safety or welfare of the residents.

(Source: P.A. 95-331, eff. 8-21-07.)

(210 ILCS 45/3-509) (from Ch. 111 1/2, par. 4153-509)
Sec. 3-509. (a) A person who is served with notice of an order of the court appointing a receiver and of the receiver's name and address shall be liable to pay the receiver for any goods or services provided by the receiver after the date of the order if the person would have been liable for the goods or services as supplied by the owner. The receiver shall give a receipt for each payment and shall keep a copy of each receipt on file. The receiver shall deposit amounts received in a separate account and shall use this account for all disbursements.
(b) The receiver may bring an action to enforce the liability created by subsection (a) of this Section.
(c) A payment to the receiver of any sum owing to the facility or its owner shall discharge any obligation to the facility to the extent of the payment.
(Source: P.A. 81-223.)

(210 ILCS 45/3-510) (from Ch. 111 1/2, par. 4153-510)
Sec. 3-510. (a) A receiver may petition the court that he not be required to honor any lease, mortgage, secured transaction or other wholly or partially executory contract entered into by the owner of the facility if the rent, price or rate of interest required to be paid under the agreement was substantially in excess of a reasonable rent, price or rate of interest at the time the contract was entered into, or if any material provision of the agreement was unreasonable.
(b) If the receiver is in possession of real estate or goods subject to a lease, mortgage or security interest which the receiver has obtained a court order to avoid under subsection (a) of this Section, and if the real estate or goods are necessary for the continued operation of the facility under this Section, the receiver may apply to the court to set a reasonable rental, price or rate of interest to be paid by the receiver during the duration of the receivership. The court shall hold a hearing on the application within 15 days. The receiver shall send notice of the application to any known persons who own the property involved at least 10 days prior to the hearing. Payment by the receiver of the amount determined by the court to be reasonable is a defense to any action against the receiver for payment or for possession of the goods or real estate subject to the lease, security interest or mortgage involved by any person who received such notice, but the payment does not relieve the owner of the facility of any liability for the difference between the amount paid by the receiver and the amount due under the original lease, security interest or mortgage involved.
(Source: P.A. 81-223.)

(210 ILCS 45/3-511) (from Ch. 111 1/2, par. 4153-511)
Sec. 3-511. If funds collected under Sections 3-508 and 3-509 are insufficient to meet the expenses of performing the powers and duties conferred on the receiver or the monitor, or if there are insufficient funds on hand to meet those expenses, the Department may reimburse the receiver or the monitor for those expenses from funds appropriated for its ordinary and contingent expenses by the General Assembly after funds contained in the Long Term Care Monitor/Receiver Fund, not allocated for the costs associated with hiring and maintaining of surveyors, have been exhausted.
(Source: P.A. 98-765, eff. 7-16-14.)

(210 ILCS 45/3-512) (from Ch. 111 1/2, par. 4153-512)
Sec. 3-512. The court shall set the compensation of the receiver, which will be considered a necessary expense of a receivership under Section 3-516.
(Source: P.A. 81-223.)

(210 ILCS 45/3-513) (from Ch. 111 1/2, par. 4153-513)
Sec. 3-513. (a) In any action or special proceeding brought against a receiver in the receiver's official capacity for acts committed while carrying out powers and duties under this Article, the receiver shall be considered a public employee under the "Local Governmental and Governmental Employees Tort Immunity Act", as now or hereafter amended.
(b) A receiver may be held liable in a personal capacity only for the receiver's own gross negligence, intentional acts or breach of fiduciary duty.
(c) The court may require a receiver to post a bond.
(Source: P.A. 81-223.)

(210 ILCS 45/3-514) (from Ch. 111 1/2, par. 4153-514)
Sec. 3-514. Other provisions of this Act notwithstanding, the Department may issue a license to a facility placed in receivership. The duration of a license issued under this Section is limited to the duration of the receivership.
(Source: P.A. 81-223.)

(210 ILCS 45/3-515) (from Ch. 111 1/2, par. 4153-515)
Sec. 3-515. The court may terminate a receivership:
(a) If the time period specified in the order

appointing the receiver elapses and is not extended;

(b) If the court determines that the receivership is

no longer necessary because the conditions which gave rise to the receivership no longer exist; or the Department grants the facility a new license, whether the structure of the facility, the right to operate the facility, or the land on which it is located is under the same or different ownership; or

(c) If all of the residents in the facility have been

transferred or discharged.

Before terminating a receivership, the court may order the Department to require any licensee to comply with the recommendations of the receiver made under subsection (k) of Section 3-508. A licensee may petition the court to be relieved of this requirement.
(Source: P.A. 87-549.)

(210 ILCS 45/3-516) (from Ch. 111 1/2, par. 4153-516)
Sec. 3-516. (a) Within 30 days after termination, the receiver shall give the court a complete accounting of all property of which the receiver has taken possession, of all funds collected, and of the expenses of the receivership.
(b) If the operating funds collected by the receiver under Sections 3-508 and 3-509 exceed the reasonable expenses of the receivership, the court shall order payment of the surplus to the owner, after reimbursement of funds drawn from the contingency fund under Section 3-511. If the operating funds are insufficient to cover the reasonable expenses of the receivership, the owner shall be liable for the deficiency. Payment recovered from the owner shall be used to reimburse the contingency fund for amounts drawn by the receiver under Section 3-511.
(c) The Department shall have a lien for any payment made under Section 3-511 upon any beneficial interest, direct or indirect, of any owner in the following property:
(1) The building in which the facility is located;
(2) Any fixtures, equipment or goods used in the operation of the facility;
(3) The land on which the facility is located; or
(4) The proceeds from any conveyance of property described in subparagraphs (1), (2) or (3) above, made by the owner within one year prior to the filing of the petition for receivership.
(d) The lien provided by this Section is prior to any lien or other interest which originates subsequent to the filing of a petition for receivership under this Article, except for a construction or mechanic's lien arising out of work performed with the express consent of the receiver.
(e) The receiver shall, within 60 days after termination of the receivership, file a notice of any lien created under this Section. If the lien is on real property, the notice shall be filed with the recorder. If the lien is on personal property, the lien shall be filed with the Secretary of State. The notice shall specify the name of the person against whom the lien is claimed, the name of the receiver, the dates of the petition for receivership and the termination of receivership, a description of the property involved and the amount claimed. No lien shall exist under this Article against any person, on any property, or for any amount not specified in the notice filed under this subsection (e).
(Source: P.A. 83-358.)

(210 ILCS 45/3-517) (from Ch. 111 1/2, par. 4153-517)
Sec. 3-517. Nothing in this Act shall be deemed to relieve any owner, administrator or employee of a facility placed in receivership of any civil or criminal liability incurred, or any duty imposed by law, by reason of acts or omissions of the owner, administrator, or employee prior to the appointment of a receiver; nor shall anything contained in this Act be construed to suspend during the receivership any obligation of the owner, administrator, or employee for payment of taxes or other operating and maintenance expenses of the facility nor of the owner, administrator, employee or any other person for the payment of mortgages or liens. The owner shall retain the right to sell or mortgage any facility under receivership, subject to approval of the court which ordered the receivership.
(Source: P.A. 81-223.)

(210 ILCS 45/3-518)
Sec. 3-518. Fines. Beginning January 15, 2014, and each January 15 thereafter, the Department shall submit to the General Assembly, the Department's Long-Term Care Facility Advisory Board, and the State Ombudsman an accounting of all federal and State fines received by the Department in the preceding fiscal year by the fund in which they have been deposited. For each fund, the report shall show the source of all moneys that are deposited into each fund and the purpose and amount of all expenditures from each fund.
(Source: P.A. 98-85, eff. 7-15-13.)

(210 ILCS 45/Art. III Pt. 6 heading)

(210 ILCS 45/3-601) (from Ch. 111 1/2, par. 4153-601)
Sec. 3-601. The owner and licensee are liable to a resident for any intentional or negligent act or omission of their agents or employees which injures the resident.
(Source: P.A. 81-223.)

(210 ILCS 45/3-602) (from Ch. 111 1/2, par. 4153-602)
Sec. 3-602. The licensee shall pay the actual damages and costs and attorney's fees to a facility resident whose rights, as specified in Part 1 of Article II of this Act, are violated.
(Source: P.A. 89-197, eff. 7-21-95.)

(210 ILCS 45/3-603) (from Ch. 111 1/2, par. 4153-603)
Sec. 3-603. A resident may maintain an action under this Act for any other type of relief, including injunctive and declaratory relief, permitted by law.
(Source: P.A. 81-223.)

(210 ILCS 45/3-604) (from Ch. 111 1/2, par. 4153-604)
Sec. 3-604. Any damages recoverable under Sections 3-601 through 3-607, including minimum damages as provided by these Sections, may be recovered in any action which a court may authorize to be brought as a class action pursuant to the Civil Practice Law. The remedies provided in Sections 3-601 through 3-607, are in addition to and cumulative with any other legal remedies available to a resident. Exhaustion of any available administrative remedies shall not be required prior to commencement of suit hereunder.
(Source: P.A. 82-783.)

(210 ILCS 45/3-605) (from Ch. 111 1/2, par. 4153-605)
Sec. 3-605. The amount of damages recovered by a resident in an action brought under Sections 3-601 through 3-607 shall be exempt for purposes of determining initial or continuing eligibility for medical assistance under "The Illinois Public Aid Code", as now or hereafter amended, and shall neither be taken into consideration nor required to be applied toward the payment or partial payment of the cost of medical care or services available under "The Illinois Public Aid Code".
(Source: P.A. 81-223.)

(210 ILCS 45/3-606) (from Ch. 111 1/2, par. 4153-606)
Sec. 3-606. Any waiver by a resident or his legal representative of the right to commence an action under Sections 3-601 through 3-607, whether oral or in writing, shall be null and void, and without legal force or effect.
(Source: P.A. 81-223.)

(210 ILCS 45/3-607) (from Ch. 111 1/2, par. 4153-607)
Sec. 3-607. Any party to an action brought under Sections 3-601 through 3-607 shall be entitled to a trial by jury and any waiver of the right to a trial by a jury, whether oral or in writing, prior to the commencement of an action, shall be null and void, and without legal force or effect.
(Source: P.A. 81-223.)

(210 ILCS 45/3-608) (from Ch. 111 1/2, par. 4153-608)
Sec. 3-608. A licensee or its agents or employees shall not transfer, discharge, evict, harass, dismiss, or retaliate against a resident, a resident's representative, or an employee or agent who makes a report under Section 2-107, brings or testifies in an action under Sections 3-601 through 3-607, or files a complaint under Section 3-702, because of the report, testimony, or complaint.
(Source: P.A. 81-223.)

(210 ILCS 45/3-609) (from Ch. 111 1/2, par. 4153-609)
Sec. 3-609. Any person, institution or agency, under this Act, participating in good faith in the making of a report, or in the investigation of such a report shall not be deemed to have violated any privileged communication and shall have immunity from any liability, civil, criminal or any other proceedings, civil or criminal as a consequence of making such report. The good faith of any persons required to report, or permitted to report, cases of suspected resident abuse or neglect under this Act, shall be presumed.
(Source: P.A. 81-223.)

(210 ILCS 45/3-610) (from Ch. 111 1/2, par. 4153-610)
Sec. 3-610. Duty to report violations.
(a) A facility employee or agent who becomes aware of abuse or neglect of a resident prohibited by Section 2-107 shall immediately report the matter to the Department and to the facility administrator. A facility administrator who becomes aware of abuse or neglect of a resident prohibited by Section 2-107 shall immediately report the matter by telephone and in writing to the resident's representative, and to the Department. Any person may report a violation of Section 2-107 to the Department.
(b) A facility employee or agent who becomes aware of another facility employee or agent's theft or misappropriation of a resident's property must immediately report the matter to the facility administrator. A facility administrator who becomes aware of a facility employee or agent's theft or misappropriation of a resident's property must immediately report the matter by telephone and in writing to the resident's representative, to the Department, and to the local law enforcement agency. Neither a licensee nor its employees or agents may dismiss or otherwise retaliate against a facility employee or agent who reports the theft or misappropriation of a resident's property under this subsection.
(Source: P.A. 94-26, eff. 1-1-06.)

(210 ILCS 45/3-611) (from Ch. 111 1/2, par. 4153-611)
Sec. 3-611. Employee as perpetrator of abuse. When an investigation of a report of suspected abuse of a recipient indicates, based upon credible evidence, that an employee of a long term care facility is the perpetrator of the abuse, that employee shall immediately be barred from any further contact with residents of the facility, pending the outcome of any further investigation, prosecution or disciplinary action against the employee.
(Source: P.A. 86-1013.)

(210 ILCS 45/3-612) (from Ch. 111 1/2, par. 4153-612)
Sec. 3-612. Resident as perpetrator of abuse. When an investigation of a report of suspected abuse of a resident indicates, based upon credible evidence, that another resident of the long term care facility is the perpetrator of the abuse, that resident's condition shall be immediately evaluated to determine the most suitable therapy and placement for the resident, considering the safety of that resident as well as the safety of other residents and employees of the facility.
(Source: P.A. 86-1013.)

(210 ILCS 45/Art. III Pt. 7 heading)

(210 ILCS 45/3-701) (from Ch. 111 1/2, par. 4153-701)
Sec. 3-701. The operation or maintenance of a facility in violation of this Act, or of the rules and regulations promulgated by the Department, is declared a public nuisance inimical to the public welfare. The Director in the name of the people of the State, through the Attorney General, or the State's Attorney of the county in which the facility is located, or in respect to any city, village or incorporated town which provides for the licensing and regulation of any or all such facilities, the Director or the mayor or president of the Board of Trustees, as the case may require, of the city, village or incorporated town, in the name of the people of the State, through the Attorney General or State's attorney of the county in which the facility is located, may, in addition to other remedies herein provided, bring action for an injunction to restrain such violation or to enjoin the future operation or maintenance of any such facility.
(Source: P.A. 81-223.)

(210 ILCS 45/3-702) (from Ch. 111 1/2, par. 4153-702)
Sec. 3-702. (a) A person who believes that this Act or a rule promulgated under this Act may have been violated may request an investigation. The request may be submitted to the Department in writing, by telephone, by electronic means, or by personal visit. An oral complaint shall be reduced to writing by the Department. The Department shall make available, through its website and upon request, information regarding the oral and phone intake processes and the list of questions that will be asked of the complainant. The Department shall request information identifying the complainant, including the name, address and telephone number, to help enable appropriate follow-up. The Department shall act on such complaints via on-site visits or other methods deemed appropriate to handle the complaints with or without such identifying information, as otherwise provided under this Section. The complainant shall be informed that compliance with such request is not required to satisfy the procedures for filing a complaint under this Act. The Department must notify complainants that complaints with less information provided are far more difficult to respond to and investigate.
(b) The substance of the complaint shall be provided in writing to the licensee, owner, or administrator no earlier than at the commencement of an on-site inspection of the facility which takes place pursuant to the complaint.
(c) The Department shall not disclose the name of the complainant unless the complainant consents in writing to the disclosure or the investigation results in a judicial proceeding, or unless disclosure is essential to the investigation. The complainant shall be given the opportunity to withdraw the complaint before disclosure. Upon the request of the complainant, the Department may permit the complainant or a representative of the complainant to accompany the person making the on-site inspection of the facility.
(d) Upon receipt of a complaint, the Department shall determine whether this Act or a rule promulgated under this Act has been or is being violated. The Department shall investigate all complaints alleging abuse or neglect within 7 days after the receipt of the complaint except that complaints of abuse or neglect which indicate that a resident's life or safety is in imminent danger shall be investigated within 24 hours after receipt of the complaint. All other complaints shall be investigated within 30 days after the receipt of the complaint. The Department employees investigating a complaint shall conduct a brief, informal exit conference with the facility to alert its administration of any suspected serious deficiency that poses a direct threat to the health, safety or welfare of a resident to enable an immediate correction for the alleviation or elimination of such threat. Such information and findings discussed in the brief exit conference shall become a part of the investigating record but shall not in any way constitute an official or final notice of violation as provided under Section 3-301. All complaints shall be classified as "an invalid report", "a valid report", or "an undetermined report". For any complaint classified as "a valid report", the Department must determine within 30 working days if any rule or provision of this Act has been or is being violated.
(d-1) The Department shall, whenever possible, combine an on-site investigation of a complaint in a facility with other inspections in order to avoid duplication of inspections.
(e) In all cases, the Department shall inform the complainant of its findings within 10 days of its determination unless otherwise indicated by the complainant, and the complainant may direct the Department to send a copy of such findings to another person. The Department's findings may include comments or documentation provided by either the complainant or the licensee pertaining to the complaint. The Department shall also notify the facility of such findings within 10 days of the determination, but the name of the complainant or residents shall not be disclosed in this notice to the facility. The notice of such findings shall include a copy of the written determination; the correction order, if any; the warning notice, if any; the inspection report; or the State licensure form on which the violation is listed.
(f) A written determination, correction order, or warning notice concerning a complaint, together with the facility's response, shall be available for public inspection, but the name of the complainant or resident shall not be disclosed without his consent.
(g) A complainant who is dissatisfied with the determination or investigation by the Department may request a hearing under Section 3-703. The facility shall be given notice of any such hearing and may participate in the hearing as a party. If a facility requests a hearing under Section 3-703 which concerns a matter covered by a complaint, the complainant shall be given notice and may participate in the hearing as a party. A request for a hearing by either a complainant or a facility shall be submitted in writing to the Department within 30 days after the mailing of the Department's findings as described in subsection (e) of this Section. Upon receipt of the request the Department shall conduct a hearing as provided under Section 3-703.
(g-5) The Department shall conduct an annual review and make a report concerning the complaint process that includes the number of complaints received, the breakdown of anonymous and non-anonymous complaints and whether the complaints were substantiated or not, the total number of substantiated complaints, and any other complaint information requested by the Long-Term Care Facility Advisory Board created under Section 2-204 of this Act or the Illinois Long-Term Care Council created under Section 4.04a of the Illinois Act on the Aging. This report shall be provided to the Long-Term Care Facility Advisory Board and the Illinois Long-Term Care Council. The Long-Term Care Facility Advisory Board and the Illinois Long-Term Care Council shall review the report and suggest any changes deemed necessary to the Department for review and action, including how to investigate and substantiate anonymous complaints.
(h) Any person who knowingly transmits a false report to the Department commits the offense of disorderly conduct under subsection (a)(8) of Section 26-1 of the Criminal Code of 2012.
(Source: P.A. 98-988, eff. 8-18-14; 99-642, eff. 7-28-16.)

(210 ILCS 45/3-703) (from Ch. 111 1/2, par. 4153-703)
Sec. 3-703. Any person requesting a hearing pursuant to Sections 2-110, 3-115, 3-118, 3-119, 3-301, 3-303, 3-309, 3-410, 3-422 or 3-702 to contest a decision rendered in a particular case may have such decision reviewed in accordance with Sections 3-703 through 3-712.
(Source: P.A. 83-1530.)

(210 ILCS 45/3-704) (from Ch. 111 1/2, par. 4153-704)
Sec. 3-704. A request for a hearing by aggrieved persons shall be taken to the Department as follows:
(a) Upon the receipt of a request in writing for a hearing, the Director or a person designated in writing by the Director to act as a hearing officer shall conduct a hearing to review the decision.
(b) Before the hearing is held notice of the hearing shall be sent by the Department to the person making the request for the hearing and to the person making the decision which is being reviewed. In the notice the Department shall specify the date, time and place of the hearing which shall be held not less than 10 days after the notice is mailed or delivered. The notice shall designate the decision being reviewed. The notice may be served by delivering it personally to the parties or their representatives or by mailing it by certified mail to the parties' addresses.
(c) The Department shall commence the hearing within 30 days of the receipt of request for hearing. The hearing shall proceed as expeditiously as practicable, but in all cases shall conclude within 90 days of commencement.
(Source: P.A. 85-1183.)

(210 ILCS 45/3-705) (from Ch. 111 1/2, par. 4153-705)
Sec. 3-705. The Director or hearing officer may compel by subpoena or subpoena duces tecum the attendance and testimony of witnesses and the production of books and papers, and administer oaths to witnesses.
(Source: P.A. 81-223.)

(210 ILCS 45/3-706) (from Ch. 111 1/2, par. 4153-706)
Sec. 3-706. The Director or hearing officer shall permit any party to appear in person and to be represented by counsel at the hearing, at which time the applicant or licensee shall be afforded an opportunity to present all relevant matter in support of his position. In the event of the inability of any party or the Department to procure the attendance of witnesses to give testimony or produce books and papers, any party or the Department may take the deposition of witnesses in accordance with the provisions of the laws of this State. All testimony taken at a hearing shall be reduced to writing, and all such testimony and other evidence introduced at the hearing shall be a part of the record of the hearing.
(Source: P.A. 81-1349.)

(210 ILCS 45/3-707) (from Ch. 111 1/2, par. 4153-707)
Sec. 3-707. The Director or hearing officer shall make findings of fact in such hearing, and the Director shall render his decision within 30 days after the termination of the hearing, unless additional time not to exceed 90 days is required by him for a proper disposition of the matter. When the hearing has been conducted by a hearing officer, the Director shall review the record and findings of fact before rendering a decision. All decisions rendered by the Director shall be binding upon and complied with by the Department, the facility or the persons involved in the hearing, as appropriate to each case.
(Source: P.A. 81-223.)

(210 ILCS 45/3-708) (from Ch. 111 1/2, par. 4153-708)
Sec. 3-708. The Director or hearing officer shall not be bound by common law or statutory rules of evidence, or by technical or formal rules of procedure, but shall conduct hearings in the manner best calculated to result in substantial justice.
(Source: P.A. 81-223.)

(210 ILCS 45/3-709) (from Ch. 111 1/2, par. 4153-709)
Sec. 3-709. All subpoenas issued by the Director or hearing officer may be served as provided for in civil actions. The fees of witnesses for attendance and travel shall be the same as the fees for witnesses before the circuit court and shall be paid by the party to such proceeding at whose request the subpoena is issued. If such subpoena is issued at the request of the Department or by a person proceeding in forma pauperis the witness fee shall be paid by the Department as an administrative expense.
(Source: P.A. 81-223.)

(210 ILCS 45/3-710) (from Ch. 111 1/2, par. 4153-710)
Sec. 3-710. In cases of refusal of a witness to attend or testify or to produce books or papers, concerning any matter upon which he might be lawfully examined, the circuit court of the county wherein the hearing is held, upon application of any party to the proceeding, may compel obedience by a proceeding for contempt as in cases of a like refusal to obey a similar order of the court.
(Source: P.A. 81-223.)

(210 ILCS 45/3-711) (from Ch. 111 1/2, par. 4153-711)
Sec. 3-711. The Department, at its expense, shall provide a stenographer to take the testimony, or otherwise record the testimony, and preserve a record of all proceedings under this Section. The notice of hearing, the complaint and all other documents in the nature of pleadings and written motions filed in the proceedings, the transcript of testimony, and the findings and decision shall be the record of the proceedings. The Department shall furnish a transcript of such record to any person interested in such hearing upon payment therefor of 70 cents per page for each original transcript and 25 cents per page for each certified copy thereof. However, the charge for any part of such transcript ordered and paid for previous to the writing of the original record shall be 25 cents per page.
(Source: P.A. 81-223.)

(210 ILCS 45/3-712) (from Ch. 111 1/2, par. 4153-712)
Sec. 3-712. The Department shall not be required to certify any record or file any answer or otherwise appear in any proceeding for judicial review under Section 3-713 of this Act unless the party filing the complaint deposits with the clerk of the court the sum of 95 cents per page, representing the costs of such certification. Failure on the part of the plaintiff to make such deposit shall be grounds for dismissal of the action; provided, however, that persons proceeding in forma pauperis with the approval of the circuit court shall not be required to pay these fees.
(Source: P.A. 81-223.)

(210 ILCS 45/3-713) (from Ch. 111 1/2, par. 4153-713)
Sec. 3-713. (a) Final administrative decisions after hearing shall be subject to judicial review exclusively as provided in the Administrative Review Law, as now or hereafter amended, except that any petition for judicial review of Department action under this Act shall be filed within 15 days after receipt of notice of the final agency determination. The term "administrative decision" has the meaning ascribed to it in Section 3-101 of the Code of Civil Procedure.
(b) The court may stay enforcement of the Department's final decision or toll the continuing accrual of a penalty under Section 3-305 if a showing is made that there is a substantial probability that the party seeking review will prevail on the merits and will suffer irreparable harm if a stay is not granted, and that the facility will meet the requirements of this Act and the rules promulgated under this Act during such stay. Where a stay is granted the court may impose such conditions on the granting of the stay as may be necessary to safeguard the lives, health, rights, safety and welfare of residents, and to assure compliance by the facility with the requirements of this Act, including an order for transfer or discharge of residents under Sections 3-401 through 3-423 or for appointment of a receiver under Sections 3-501 through 3-517.
(c) Actions brought under this Act shall be set for trial at the earliest possible date and shall take precedence on the court calendar over all other cases except matters to which equal or superior precedence is specifically granted by law.
(Source: P.A. 82-783.)

(210 ILCS 45/3-713.5)
Sec. 3-713.5. Informal dispute resolution. Pursuant to the requirements of subsection (c) of Section 3-212 of this Act, when a facility submits comments refuting licensure findings, it shall be considered an informal dispute resolution if the same findings were not submitted for an informal dispute resolution pursuant to protocols for federal certification deficiencies established by the federal Centers for Medicare and Medicaid Services. The Department shall review documentation submitted as the basis for an informal dispute resolution. If the Department determines that the submitted evidence or arguments were insufficient to refute the findings, then the Department shall provide a written explanation of the reason or reasons why the evidence or arguments were insufficient to refute the finding. If the Department fails to provide a written explanation of the reason or reasons why the evidence or arguments were insufficient to refute the informal dispute resolution findings within 60 days of receipt, the alleged, disputed licensure violation shall be cited, but no penalty shall be imposed.
(Source: P.A. 99-555, eff. 1-1-17.)

(210 ILCS 45/3-714) (from Ch. 111 1/2, par. 4153-714)
Sec. 3-714. The remedies provided by this Act are cumulative and shall not be construed as restricting any party from seeking any remedy, provisional or otherwise, provided by law for the benefit of the party, from obtaining additional relief based upon the same facts.
(Source: P.A. 81-223.)

(210 ILCS 45/Art. III Pt. 8 heading)

(210 ILCS 45/3-801) (from Ch. 111 1/2, par. 4153-801)
Sec. 3-801. The Department shall have the power to adopt rules and regulations to carry out the purpose of this Act.
(Source: P.A. 81-223.)

(210 ILCS 45/3-801.1) (from Ch. 111 1/2, par. 4153-801.1)
Sec. 3-801.1. Notwithstanding the other provisions of this Act to the contrary, the agency designated by the Governor under Section 1 of "An Act in relation to the protection and advocacy of the rights of persons with developmental disabilities, and amending Acts therein named", enacted by the 84th General Assembly, shall have access to the records of a person with developmental disabilities who resides in a facility, subject to the limitations of this Act. The agency shall also have access for the purpose of inspection and copying, to the records of a person with developmental disabilities who resides in any such facility if (1) a complaint is received by such agency from or on behalf of the person with a developmental disability, and (2) such person does not have a guardian or the State or the designee of the State is the guardian of such person. The designated agency shall provide written notice to the person with developmental disabilities and the State guardian of the nature of the complaint based upon which the designated agency has gained access to the records. No record or the contents of any record shall be redisclosed by the designated agency unless the person with developmental disabilities and the State guardian are provided 7 days advance written notice, except in emergency situations, of the designated agency's intent to redisclose such record, during which time the person with developmental disabilities or the State guardian may seek to judicially enjoin the designated agency's redisclosure of such record on the grounds that such redisclosure is contrary to the interests of the person with developmental disabilities. If a person with developmental disabilities resides in such a facility and has a guardian other than the State or the designee of the State, the facility director shall disclose the guardian's name, address, and telephone number to the designated agency at the agency's request.
Upon request, the designated agency shall be entitled to inspect and copy any records or other materials which may further the agency's investigation of problems affecting numbers of persons with developmental disabilities. When required by law any personally identifiable information of persons with a developmental disability shall be removed from the records. However, the designated agency may not inspect or copy any records or other materials when the removal of personally identifiable information imposes an unreasonable burden on the facility.
For the purposes of this Section, "developmental disability" means a severe, chronic disability of a person which -
(A) is attributable to a mental or physical impairment or combination of mental and physical impairments;
(B) is manifested before the person attains age 22;
(C) is likely to continue indefinitely;
(D) results in substantial functional limitations in 3 or more of the following areas of major life activity: (i) self-care, (ii) receptive and expressive language, (iii) learning, (iv) mobility, (v) self-direction, (vi) capacity for independent living, and (vii) economic self-sufficiency; and
(E) reflects the person's need for combination and sequence of special, interdisciplinary or generic care, treatment or other services which are of lifelong or extended duration and are individually planned and coordinated.
(Source: P.A. 88-380.)

(210 ILCS 45/3-802) (from Ch. 111 1/2, par. 4153-802)
Sec. 3-802. The provisions of "The Illinois Administrative Procedure Act", approved September 22, 1975, as now or hereafter amended, are hereby expressly adopted and shall apply to all administrative rules and procedures of the Department under this Act.
(Source: P.A. 81-223.)

(210 ILCS 45/3-803) (from Ch. 111 1/2, par. 4153-803)
Sec. 3-803. Nothing in this Act or the rules and regulations adopted pursuant thereto shall be construed as authorizing the medical supervision, regulation, or control of the remedial care or treatment of residents in any facility conducted for those who rely upon treatment by prayer or spiritual means in accordance with the creed or tenets of any well recognized church or religious denomination.
(Source: P.A. 86-130.)

(210 ILCS 45/3-804) (from Ch. 111 1/2, par. 4153-804)
Sec. 3-804. The Department shall report to the General Assembly by July 1 of each year upon the performance of its inspection, survey and evaluation duties under this Act, including the number and needs of the Department personnel engaged in such activities. The report shall also describe the Department's actions in enforcement of this Act, including the number and needs of personnel so engaged. The report shall also include the number of valid and invalid complaints filed with the Department within the last calendar year.
(Source: P.A. 97-135, eff. 7-14-11.)

(210 ILCS 45/3-805) (from Ch. 111 1/2, par. 4153-805)
Sec. 3-805. (a) The Department shall conduct a pilot project to examine, study and contrast the Joint Commission on the Accreditation of Health Care Organizations ("Commission") accreditation review process with the current regulations and licensure surveys process conducted by the Department for long-term care facilities. This pilot project will enable qualified facilities to apply for participation in the project, in which surveys completed by the Commission are accepted by the Department in lieu of inspections required by this Act, as provided in subsection (b) of this Section. It is intended that this pilot project shall commence on January 1, 1990, and shall conclude on December 31, 2000, with a final report to be submitted to the Governor and the General Assembly by June 30, 2001.
(b) (1) In lieu of conducting an inspection for license renewal under this Act, the Department may accept from a facility that is accredited by the Commission under the Commission's long-term care standards the facility's most recent annual accreditation review by the Commission. In addition to such review, the facility shall submit any fee or other license renewal report or information required by law. The Department may accept such review for so long as the Commission maintains an annual inspection or review program. If the Commission does not conduct an on-site annual inspection or review, the Department shall conduct an inspection as otherwise required by this Act. If the Department determines that an annual on-site inspection or review conducted by the Commission does not meet minimum standards set by the Department, the Department shall not accept the Commission's accreditation review and shall conduct an inspection as otherwise required by this Act.
The Department shall establish procedures applicable to the pilot project conducted pursuant to this Section. The procedures shall provide for a review of the Commission's survey findings that may be Type "A" or Type "B" violations under this Act requiring immediate correction, the taking of necessary and appropriate action to determine whether such violations exist, and steps to effect corrective action in cooperation with the Commission, or otherwise under this Act, as may be necessary. The Department shall also establish procedures to require the Commission to immediately report to the Department any survey finding that constitutes a condition or occurrence relating to the operation and maintenance of a facility which presents a substantial probability that death or serious mental or physical harm to a resident will result therefrom, so as to enable the Department to take necessary and appropriate action under this Act.
(2) This subsection (b) does not limit the Department in performing any inspections or other duties authorized by this Act, or under any contract relating to the medical assistance program administered by the Department of Healthcare and Family Services, or under Title XVIII or Title XIX of the Social Security Act.
(3) No facility shall be required to obtain accreditation from the Commission.
(c) Participation in the pilot project shall be limited to facilities selected at random by the Director, provided that:
(1) facilities shall apply to the Director for

selection to participate;

(2) facilities which are currently accredited by the

Commission may apply to participate;

(3) any facility not accredited by the Commission at

the time of application to participate in the pilot project shall apply for such accreditation;

(4) the number of facilities so selected shall be no

greater than 15% of the total number of long-term care facilities licensed under this Act;

(5) the number of facilities so selected shall be

divided equally between facilities having fewer than 100 beds and facilities having 100 or more beds;

(6) facilities so selected shall have been licensed

for more than 2 years and shall not have been issued a conditional license within 2 years before applying for participation in the pilot project; and

(7) no facilities so selected shall have been issued

a notice of a Type "A" violation within one year before applying for participation in the pilot project.

(d) Inspections and surveys conducted by the Commission under the pilot project for initial or continued accreditation shall not be announced in advance to the facility being inspected or surveyed, and shall provide for participation in the inspection or survey process by residents of the facility and the public.
(e) With respect to any facility accredited by the Commission, the Commission shall submit to the Department copies of:
(1) the accreditation award letter;
(2) the accreditation report, including

recommendations and comments by the Commission; and

(3) any correspondence directly related to the

accreditation.

(f) No facility which is denied initial or continued accreditation by the Commission shall participate in the pilot project.
(g) The Director shall meet at least once every 6 months with the director of the Commission's long-term care facility accreditation program to review, coordinate and modify as necessary the services performed by the Commission under the pilot project. On or before June 30, 1993, the Director shall submit to the Governor and to the General Assembly a report evaluating the pilot project and making any recommendations deemed necessary.
(h) This Section does not limit the Department in performing any inspections or other duties authorized by this Act, or under any contract relating to the medical assistance program administered by the Department of Healthcare and Family Services, or under Title XVIII or Title XIX of the Social Security Act.
(Source: P.A. 95-331, eff. 8-21-07.)

(210 ILCS 45/3-807)
Sec. 3-807. Review of shelter care licensure standards. On or before March 1, 1994, the Department shall submit to the Governor and the General Assembly a report concerning the necessity of revising the current statutory and regulatory standards of licensure under the category of shelter care. The Department shall conduct a review of those standards for that category, taking into consideration the Department on Aging's report on board and care homes prepared pursuant to Section 4.02a of the Illinois Act on the Aging. The Department's report shall include recommendations for statutory or regulatory changes necessary to address the regulation of facilities providing room, board, and personal care to older persons and persons with disabilities.
(Source: P.A. 99-143, eff. 7-27-15.)

(210 ILCS 45/3-808)
Sec. 3-808. Protocol for sexual assault victims; nursing home. The Department shall develop a protocol for the care and treatment of residents who have been sexually assaulted in a long term care facility or elsewhere.
(Source: P.A. 96-1372, eff. 7-29-10.)

(210 ILCS 45/3-808.5)
Sec. 3-808.5. Nursing home fraud, abuse, and neglect prevention and reporting.
(a) Every licensed long term care facility that receives Medicaid funding shall prominently display in its lobby, in its dining areas, and on each floor of the facility information approved by the Illinois Medicaid Fraud Control Unit on how to report fraud, abuse, and neglect. In addition, information regarding the reporting of fraud, abuse, and neglect shall be provided to each resident at the time of admission and to the resident's family members or emergency contacts, or to both the resident's family members and his or her emergency contacts.
(b) Any owner or licensee of a long term care facility licensed under this Act shall be responsible for the collection and maintenance of any and all records required to be maintained under this Section and any other applicable provisions of this Act, and as a provider under the Illinois Public Aid Code, and shall be responsible for compliance with all of the disclosure requirements under this Section. All books and records and other papers and documents that are required to be kept, and all records showing compliance with all of the disclosure requirements to be made pursuant to this Section, shall be kept at the facility and shall, at all times during business hours, be subject to inspection by any law enforcement or health oversight agency or its duly authorized agents or employees.
(c) Any report of abuse and neglect of residents made by any individual in whatever manner, including, but not limited to, reports made under Sections 2-107 and 3-610 of this Act, or as provided under the Abused and Neglected Long Term Care Facility Residents Reporting Act, that is made to an administrator, a director of nursing, or any other person with management responsibility at a long term care facility must be disclosed to the owners and licensee of the facility within 24 hours of the report. The owners and licensee of a long term care facility shall maintain all records necessary to show compliance with this disclosure requirement.
(d) Any person with an ownership interest in a long term care facility licensed by the Department must, within 30 days of the effective date of this amendatory Act of the 96th General Assembly, disclose the existence of any ownership interest in any vendor who does business with the facility. The disclosures required by this subsection shall be made in the form and manner prescribed by the Department. Licensed long term care facilities who receive Medicaid funding shall submit a copy of the disclosures required by this subsection to the Illinois Medicaid Fraud Control Unit. The owners and licensee of a long term care facility shall maintain all records necessary to show compliance with this disclosure requirement.
(e) Notwithstanding the provisions of Section 3-318 of this Act, and in addition thereto, any person, owner, or licensee who willfully fails to keep and maintain, or willfully fails to produce for inspection, books and records, or willfully fails to make the disclosures required by this Section, is guilty of a Class A misdemeanor. A second or subsequent violation of this Section shall be punishable as a Class 4 felony.
(f) Any owner or licensee who willfully files or willfully causes to be filed a document with false information with the Department, the Department of Healthcare and Family Services, or the Illinois Medicaid Fraud Control Unit or any other law enforcement agency, is guilty of a Class A misdemeanor.
(Source: P.A. 96-1373, eff. 7-29-10.)

(210 ILCS 45/3-809)
Sec. 3-809. Rules to implement changes. In developing rules and regulations to implement changes made by this amendatory Act of the 96th General Assembly, the Department shall seek the input of advocates for long term care facility residents, representatives of associations representing long term care facilities, and representatives of associations representing employees of long term care facilities.
(Source: P.A. 96-1372, eff. 7-29-10.)

(210 ILCS 45/3-810)
Sec. 3-810. Whistleblower protection.
(a) In this Section, "retaliatory action" means the reprimand, discharge, suspension, demotion, denial of promotion or transfer, or change in the terms and conditions of employment of any employee of a facility that is taken in retaliation for the employee's involvement in a protected activity as set forth in paragraphs (1) through (3) of subsection (b).
(b) A facility shall not take any retaliatory action against an employee of the facility, including a nursing home administrator, because the employee does any of the following:
(1) Discloses or threatens to disclose to a

supervisor or to a public body an activity, inaction, policy, or practice implemented by a facility that the employee reasonably believes is in violation of a law, rule, or regulation.

(2) Provides information to or testifies before any

public body conducting an investigation, hearing, or inquiry into any violation of a law, rule, or regulation by a nursing home administrator.

(3) Assists or participates in a proceeding to

enforce the provisions of this Act.

(c) A violation of this Section may be established only upon a finding that (i) the employee of the facility engaged in conduct described in subsection (b) of this Section and (ii) this conduct was a contributing factor in the retaliatory action alleged by the employee. There is no violation of this Section, however, if the facility demonstrates by clear and convincing evidence that it would have taken the same unfavorable personnel action in the absence of that conduct.
(d) The employee of the facility may be awarded all remedies necessary to make the employee whole and to prevent future violations of this Section. Remedies imposed by the court may include, but are not limited to, all of the following:
(1) Reinstatement of the employee to either the same

position held before the retaliatory action or to an equivalent position.

(2) Two times the amount of back pay.
(3) Interest on the back pay.
(4) Reinstatement of full fringe benefits and

seniority rights.

(5) Payment of reasonable costs and attorney's fees.
(e) Nothing in this Section shall be deemed to diminish the rights, privileges, or remedies of an employee of a facility under any other federal or State law, rule, or regulation or under any employment contract.
(Source: P.A. 96-1372, eff. 7-29-10.)



Article IIIA - Payment

(210 ILCS 45/Art. IIIA heading)

(210 ILCS 45/3A-101)
Sec. 3A-101. Cooperative arrangements. Not later than June 30, 1996, the Department shall enter into one or more cooperative arrangements with the Illinois Department of Public Aid, the Department on Aging, the Office of the State Fire Marshal, and any other appropriate entity for the purpose of developing a single survey for nursing facilities, including but not limited to facilities funded under Title XVIII or Title XIX of the federal Social Security Act, or both, which shall be administered and conducted solely by the Department. The Departments shall test the single survey process on a pilot basis, with both the Departments of Public Aid and Public Health represented on the consolidated survey team. The pilot will sunset June 30, 1997. After June 30, 1997, unless otherwise determined by the Governor, a single survey shall be implemented by the Department of Public Health which would not preclude staff from the Department of Healthcare and Family Services (formerly Department of Public Aid) from going on-site to nursing facilities to perform necessary audits and reviews which shall not replicate the single State agency survey required by this Act. This Article shall not apply to community or intermediate care facilities for persons with developmental disabilities.
(Source: P.A. 99-143, eff. 7-27-15.)






210 ILCS 46/ - MC/DD Act.

Article I - Short Title, Prior Law, and Definitions

(210 ILCS 46/Art. I heading)

(210 ILCS 46/1-101)
Sec. 1-101. Short title. This Act may be cited as the MC/DD Act.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/1-101.05)
Sec. 1-101.05. Prior law.
(a) This Act provides for the licensure of medically complex for the developmentally disabled facilities. On and after the effective date of this Act, long-term care for under age 22 facilities shall be known and licensed as medically complex for the developmentally disabled facilities under this Act instead of the ID/DD Community Care Act. On the effective date of this Act, any long-term care for under age 22 facility that holds a valid license on the effective date of this Act shall be granted a license as a medically complex for the developmentally disabled facility and shall not be licensed as a long-term care for under age 22 facility under the ID/DD Community Care Act.
(b) If any other Act of the General Assembly changes, adds, or repeals a provision of the ID/DD Community Care Act that is the same as or substantially similar to a provision of this Act, then that change, addition, or repeal in the ID/DD Community Care Act shall be construed together with this Act until July 1, 2015 and not thereafter.
(c) Nothing in this Act affects the validity or effect of any finding, decision, or action made or taken by the Department or the Director under the ID/DD Community Care Act before the effective date of this Act with respect to a facility subject to licensure under this Act. That finding, decision, or action shall continue to apply to the facility on and after the effective date of this Act. Any finding, decision, or action with respect to the facility made or taken on or after the effective date of this Act shall be made or taken as provided in this Act.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/1-102)
Sec. 1-102. Definitions. For the purposes of this Act, unless the context otherwise requires, the terms defined in this Article have the meanings ascribed to them herein.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/1-103)
Sec. 1-103. Abuse. "Abuse" means any physical or mental injury or sexual assault inflicted on a resident other than by accidental means in a facility.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/1-104)
Sec. 1-104. Access. "Access" means the right to:
(1) Enter any facility;
(2) Communicate privately and without restriction

with any resident who consents to the communication;

(3) Seek consent to communicate privately and without

restriction with any resident;

(4) Inspect the clinical and other records of a

resident with the express written consent of the resident; or

(5) Observe all areas of the facility except the

living area of any resident who protests the observation.

(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/1-105)
Sec. 1-105. Administrator. "Administrator" means a person who is charged with the general administration and supervision of a facility and licensed, if required, under the Nursing Home Administrators Licensing and Disciplinary Act, as now or hereafter amended.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/1-106)
Sec. 1-106. Affiliate. "Affiliate" means:
(1) With respect to a partnership, each partner

thereof.

(2) With respect to a corporation, each officer,

director and stockholder thereof.

(3) With respect to a natural person: any person

related in the first degree of kinship to that person; each partnership and each partner thereof of which that person or any affiliate of that person is a partner; and each corporation in which that person or any affiliate of that person is an officer, director or stockholder.

(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/1-107)
Sec. 1-107. Applicant. "Applicant" means any person making application for a license.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/1-108.1)
Sec. 1-108.1. Complaint classification. "Complaint classification" means the Department shall categorize reports about conditions, care or services in a facility into one of three groups after an investigation:
(1) "An invalid report" means any report made under

this Act for which it is determined after an investigation that no credible evidence of abuse, neglect or other deficiency relating to the complaint exists;

(2) "A valid report" means a report made under this

Act if an investigation determines that some credible evidence of the alleged abuse, neglect or other deficiency relating to the complaint exists; and

(3) "An undetermined report" means a report made

under this Act in which it was not possible to initiate or complete an investigation on the basis of information provided to the Department.

(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/1-109)
Sec. 1-109. Department. "Department" means the Department of Public Health.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/1-110)
Sec. 1-110. Director. "Director" means the Director of Public Health or his or her designee.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/1-111)
Sec. 1-111. Discharge. "Discharge" means the full release of any resident from a facility.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/1-111.05)
Sec. 1-111.05. Distressed facility. "Distressed facility" means a facility determined by the Department to be a distressed facility pursuant to Section 3-304.2 of this Act.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/1-112)
Sec. 1-112. Emergency. "Emergency" means a situation, physical condition or one or more practices, methods or operations which present imminent danger of death or serious physical or mental harm to residents of a facility.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/1-113)
Sec. 1-113. Facility. "MC/DD facility" or "facility" means a medically complex for the developmentally disabled facility, whether operated for profit or not, which provides, through its ownership or management, personal care or nursing for 3 or more persons not related to the applicant or owner by blood or marriage.
"Facility" does not include the following:
(1) A home, institution, or other place operated by

the federal government or agency thereof, or by the State of Illinois, other than homes, institutions, or other places operated by or under the authority of the Illinois Department of Veterans' Affairs;

(2) A hospital, sanitarium, or other institution

whose principal activity or business is the diagnosis, care, and treatment of human illness through the maintenance and operation as organized facilities therefore, which is required to be licensed under the Hospital Licensing Act;

(3) Any "facility for child care" as defined in the

Child Care Act of 1969;

(4) Any "community living facility" as defined in the

Community Living Facilities Licensing Act;

(5) Any "community residential alternative" as

defined in the Community Residential Alternatives Licensing Act;

(6) Any nursing home or sanatorium operated solely by

and for persons who rely exclusively upon treatment by spiritual means through prayer, in accordance with the creed or tenets of any well recognized church or religious denomination. However, such nursing home or sanatorium shall comply with all local laws and rules relating to sanitation and safety;

(7) Any facility licensed by the Department of Human

Services as a community-integrated living arrangement as defined in the Community-Integrated Living Arrangements Licensure and Certification Act;

(8) Any facility licensed under the Nursing Home Care

Act;

(9) Any ID/DD facility under the ID/DD Community Care

Act;

(10) Any "supportive residence" licensed under the

Supportive Residences Licensing Act;

(11) Any "supportive living facility" in good

standing with the program established under Section 5-5.01a of the Illinois Public Aid Code, except only for purposes of the employment of persons in accordance with Section 3-206.01;

(12) Any assisted living or shared housing

establishment licensed under the Assisted Living and Shared Housing Act, except only for purposes of the employment of persons in accordance with Section 3-206.01;

(13) An Alzheimer's disease management center

alternative health care model licensed under the Alternative Health Care Delivery Act; or

(14) A home, institution, or other place operated by

or under the authority of the Illinois Department of Veterans' Affairs.

(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/1-114)
Sec. 1-114. Guardian. "Guardian" means a person appointed as a guardian of the person or guardian of the estate, or both, of a resident under the "Probate Act of 1975", as now or hereafter amended.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/1-114.001)
Sec. 1-114.001. Habilitation. "Habilitation" means an effort directed toward increasing a person's level of physical, mental, social, or economic functioning. Habilitation may include, but is not limited to, diagnosis, evaluation, medical services, residential care, day care, special living arrangements, training, education, employment services, protective services, and counseling.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/1-114.01)
Sec. 1-114.01. Identified offender. "Identified offender" means a person who meets any of the following criteria:
(1) Has been convicted of, found guilty of,

adjudicated delinquent for, found not guilty by reason of insanity for, or found unfit to stand trial for any felony offense listed in Section 25 of the Health Care Worker Background Check Act, except for the following:

(i) a felony offense described in Section 10-5 of

the Nurse Practice Act;

(ii) a felony offense described in Section 4, 5,

6, 8, or 17.02 of the Illinois Credit Card and Debit Card Act;

(iii) a felony offense described in Section 5,

5.1, 5.2, 7, or 9 of the Cannabis Control Act;

(iv) a felony offense described in Section 401,

401.1, 404, 405, 405.1, 407, or 407.1 of the Illinois Controlled Substances Act; and

(v) a felony offense described in the

Methamphetamine Control and Community Protection Act.

(2) Has been convicted of, adjudicated delinquent

for, found not guilty by reason of insanity for, or found unfit to stand trial for, any sex offense as defined in subsection (c) of Section 10 of the Sex Offender Management Board Act.

(3) Is any other resident as determined by the

Department of State Police.

(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/1-114.1)
Sec. 1-114.1. Immediate family. "Immediate family" means the spouse, an adult child, a parent, an adult brother or sister, or an adult grandchild of a person.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/1-114.005)
Sec. 1-114.005. High-risk designation. "High-risk designation" means a designation of a provision of the Illinois Administrative Code that has been identified by the Department through rulemaking to be inherently necessary to protect the health, safety, and welfare of a resident.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/1-115)
Sec. 1-115. Licensee. "Licensee" means the individual or entity licensed by the Department to operate the facility.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/1-116)
Sec. 1-116. Maintenance. "Maintenance" means food, shelter and laundry services.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/1-116.5)
Sec. 1-116.5. Misappropriation of a resident's property. "Misappropriation of a resident's property" means the deliberate misplacement, exploitation, or wrongful temporary or permanent use of a resident's belongings or money without the resident's consent.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/1-117)
Sec. 1-117. Neglect. "Neglect" means a failure in a facility to provide adequate medical or personal care or maintenance, which failure results in physical or mental injury to a resident or in the deterioration of a resident's physical or mental condition.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/1-118)
Sec. 1-118. Nurse. "Nurse" means a registered nurse or a licensed practical nurse as defined in the Nurse Practice Act.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/1-119)
Sec. 1-119. Owner. "Owner" means the individual, partnership, corporation, association or other person who owns a facility. In the event a facility is operated by a person who leases the physical plant, which is owned by another person, "owner" means the person who operates the facility, except that if the person who owns the physical plant is an affiliate of the person who operates the facility and has significant control over the day to day operations of the facility, the person who owns the physical plant shall incur jointly and severally with the owner all liabilities imposed on an owner under this Act.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/1-120)
Sec. 1-120. Personal care. "Personal care" means assistance with meals, dressing, movement, bathing or other personal needs or maintenance, or general supervision and oversight of the physical and mental well being of an individual, who is incapable of maintaining a private, independent residence or who is incapable of managing his or her person whether or not a guardian has been appointed for such individual.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/1-120.3)
Sec. 1-120.3. Provisional admission period. "Provisional admission period" means the time between the admission of an identified offender as defined in Section 1-114.01 of this Act and 3 days following the admitting facility's receipt of an Identified Offender Report and Recommendation in accordance with Section 2-201.6 of this Act.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/1-121)
Sec. 1-121. Reasonable hour. "Reasonable hour" means any time between the hours of 10 a.m. and 8 p.m. daily.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/1-122)
Sec. 1-122. Resident. "Resident" means a person receiving personal or medical care, including, but not limited to, habilitation, psychiatric services, therapeutic services, and assistance with activities of daily living from a facility.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/1-123)
Sec. 1-123. Resident's representative. "Resident's representative" means a person other than the owner, or an agent or employee of a facility not related to the resident, designated in writing by a resident to be his or her representative, or the resident's guardian, or the parent of a minor resident for whom no guardian has been appointed.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/1-125)
Sec. 1-125. Stockholder. "Stockholder" of a corporation means any person who, directly or indirectly, beneficially owns, holds or has the power to vote, at least 5% of any class of securities issued by the corporation.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/1-125.1)
Sec. 1-125.1. Student intern. "Student intern" means any person whose total term of employment in any facility during any 12-month period is equal to or less than 90 continuous days, and whose term of employment is either:
(1) an academic credit requirement in a high school

or undergraduate institution, or

(2) immediately succeeds a full quarter, semester or

trimester of academic enrollment in either a high school or undergraduate institution, provided that such person is registered for another full quarter, semester or trimester of academic enrollment in either a high school or undergraduate institution which quarter, semester or trimester will commence immediately following the term of employment.

(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/1-126)
Sec. 1-126. Title XVIII. "Title XVIII" means Title XVIII of the federal Social Security Act as now or hereafter amended.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/1-127)
Sec. 1-127. Title XIX. "Title XIX" means Title XIX of the federal Social Security Act as now or hereafter amended.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/1-128)
Sec. 1-128. Transfer. "Transfer" means a change in status of a resident's living arrangements from one facility to another facility.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/1-128.5)
Sec. 1-128.5. Type "AA" violation. A "Type 'AA' violation" means a violation of this Act or of the rules promulgated thereunder that creates a condition or occurrence relating to the operation and maintenance of a facility that proximately caused a resident's death.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/1-129)
Sec. 1-129. Type "A" violation. A "Type 'A' violation" means a violation of this Act or of the rules promulgated thereunder which creates a condition or occurrence relating to the operation and maintenance of a facility that (i) creates a substantial probability that the risk of death or serious mental or physical harm to a resident will result therefrom or (ii) has resulted in actual physical or mental harm to a resident.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/1-130)
Sec. 1-130. Type "B" violation. A "Type 'B' violation" means a violation of this Act or of the rules promulgated thereunder which (i) creates a condition or occurrence relating to the operation and maintenance of a facility that is more likely than not to cause more than minimal physical or mental harm to a resident or (ii) is specifically designated as a Type "B" violation in this Act.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/1-132)
Sec. 1-132. Type "C" violation. A "Type 'C' violation" means a violation of this Act or of the rules promulgated thereunder that creates a condition or occurrence relating to the operation and maintenance of a facility that creates a substantial probability that less than minimal physical or mental harm to a resident will result therefrom.
(Source: P.A. 99-180, eff. 7-29-15.)



Article II - Rights and Responsibilities

(210 ILCS 46/Art. II heading)

(210 ILCS 46/Art. II Pt. 1 heading)

(210 ILCS 46/2-101)
Sec. 2-101. Constitutional and legal rights. No resident shall be deprived of any rights, benefits, or privileges guaranteed by law, the Constitution of the State of Illinois, or the Constitution of the United States solely on account of his or her status as a resident of a facility.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/2-101.1)
Sec. 2-101.1. Spousal impoverishment. All new residents and their spouses shall be informed on admittance of their spousal impoverishment rights as defined at Section 5-4 of the Illinois Public Aid Code, as now or hereafter amended and at Section 303 of Title III of the Medicare Catastrophic Coverage Act of 1988 (P.L. 100-360).
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/2-102)
Sec. 2-102. Financial affairs. A resident shall be permitted to manage his or her own financial affairs unless he or she or his or her guardian or if the resident is a minor, his or her parent, authorizes the administrator of the facility in writing to manage such resident's financial affairs under Section 2-201 of this Act.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/2-103)
Sec. 2-103. Personal property. A resident shall be permitted to retain and use or wear his or her personal property in his or her immediate living quarters, unless deemed medically inappropriate by a physician and so documented in the resident's clinical record. If clothing is provided to the resident by the facility, it shall be of a proper fit.
The facility shall provide adequate storage space for the personal property of the resident. The facility shall provide a means of safeguarding small items of value for its residents in their rooms or in any other part of the facility so long as the residents have daily access to such valuables. The facility shall make reasonable efforts to prevent loss and theft of residents' property. Those efforts shall be appropriate to the particular facility and may include, but are not limited to, staff training and monitoring, labeling property, and frequent property inventories. The facility shall develop procedures for investigating complaints concerning theft of residents' property and shall promptly investigate all such complaints.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/2-104)
Sec. 2-104. Medical treatment; records.
(a) A resident shall be permitted to retain the services of his or her own personal physician at his or her own expense or under an individual or group plan of health insurance, or under any public or private assistance program providing such coverage. However, the facility is not liable for the negligence of any such personal physician. Every resident shall be permitted to obtain from his or her own physician or the physician attached to the facility complete and current information concerning his or her medical diagnosis, treatment and prognosis in terms and language the resident can reasonably be expected to understand. Every resident shall be permitted to participate in the planning of his or her total care and medical treatment to the extent that his or her condition permits. No resident shall be subjected to experimental research or treatment without first obtaining his or her informed, written consent. The conduct of any experimental research or treatment shall be authorized and monitored by an institutional review board appointed by the Director. The membership, operating procedures and review criteria for the institutional review board shall be prescribed under rules and regulations of the Department and shall comply with the requirements for institutional review boards established by the federal Food and Drug Administration. No person who has received compensation in the prior 3 years from an entity that manufactures, distributes, or sells pharmaceuticals, biologics, or medical devices may serve on the institutional review board.
The institutional review board may approve only research or treatment that meets the standards of the federal Food and Drug Administration with respect to (i) the protection of human subjects and (ii) financial disclosure by clinical investigators. The Office of State Long Term Care Ombudsman and the State Protection and Advocacy organization shall be given an opportunity to comment on any request for approval before the board makes a decision. Those entities shall not be provided information that would allow a potential human subject to be individually identified, unless the board asks the Ombudsman for help in securing information from or about the resident. The board shall require frequent reporting of the progress of the approved research or treatment and its impact on residents, including immediate reporting of any adverse impact to the resident, the resident's representative, the Office of the State Long Term Care Ombudsman, and the State Protection and Advocacy organization. The board may not approve any retrospective study of the records of any resident about the safety or efficacy of any care or treatment if the resident was under the care of the proposed researcher or a business associate when the care or treatment was given, unless the study is under the control of a researcher without any business relationship to any person or entity who could benefit from the findings of the study.
No facility shall permit experimental research or treatment to be conducted on a resident or give access to any person or person's records for a retrospective study about the safety or efficacy of any care or treatment without the prior written approval of the institutional review board. No administrator, or person licensed by the State to provide medical care or treatment to any person may assist or participate in any experimental research on or treatment of a resident, including a retrospective study, that does not have the prior written approval of the board. Such conduct shall be grounds for professional discipline by the Department of Financial and Professional Regulation.
The institutional review board may exempt from ongoing review research or treatment initiated on a resident before the individual's admission to a facility and for which the board determines there is adequate ongoing oversight by another institutional review board. Nothing in this Section shall prevent a facility, any facility employee, or any other person from assisting or participating in any experimental research on or treatment of a resident if the research or treatment began before the person's admission to a facility, until the board has reviewed the research or treatment and decided to grant or deny approval or to exempt the research or treatment from ongoing review.
(b) All medical treatment and procedures shall be administered as ordered by a physician. All new physician orders shall be reviewed by the facility's director of nursing or charge nurse designee within 24 hours after such orders have been issued to assure facility compliance with such orders.
According to rules adopted by the Department, every woman resident of child bearing age shall receive routine obstetrical and gynecological evaluations as well as necessary prenatal care.
(c) Every resident shall be permitted to refuse medical treatment and to know the consequences of such action, unless such refusal would be harmful to the health and safety of others and such harm is documented by a physician in the resident's clinical record. The resident's refusal shall free the facility from the obligation to provide the treatment.
(d) Every resident, resident's guardian, or parent if the resident is a minor shall be permitted to inspect and copy all his or her clinical and other records concerning his or her care and maintenance kept by the facility or by his or her physician. The facility may charge a reasonable fee for duplication of a record.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/2-104.1)
Sec. 2-104.1. Transfer of facility ownership after license suspension or revocation. Whenever ownership of a private facility is transferred to another private owner following a final order for a suspension or revocation of the facility's license, the new owner, if the Department so determines, shall thoroughly evaluate the condition and needs of each resident as if each resident were being newly admitted to the facility. The evaluation shall include a review of the medical record and the conduct of a physical examination of each resident which shall be performed within 30 days after the transfer of ownership.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/2-104.2)
Sec. 2-104.2. Do Not Resuscitate Orders. Every facility licensed under this Act shall establish a policy for the implementation of physician orders limiting resuscitation such as those commonly referred to as "Do Not Resuscitate" orders. This policy may only prescribe the format, method of documentation and duration of any physician orders limiting resuscitation. Any orders under this policy shall be honored by the facility. The Department of Public Health Uniform POLST form or a copy of that form or a previous version of the uniform form shall be honored by the facility.
(Source: P.A. 99-180, eff. 7-29-15; 99-642, eff. 7-28-16.)

(210 ILCS 46/2-105)
Sec. 2-105. Privacy. A resident shall be permitted respect and privacy in his or her medical and personal care program. Every resident's case discussion, consultation, examination and treatment shall be confidential and shall be conducted discreetly, and those persons not directly involved in the resident's care must have the resident's permission to be present.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/2-106)
Sec. 2-106. Restraints and confinements.
(a) For purposes of this Act:
(i) A physical restraint is any manual method or

physical or mechanical device, material, or equipment attached or adjacent to a resident's body that the resident cannot remove easily and restricts freedom of movement or normal access to one's body. Devices used for positioning, including but not limited to bed rails, gait belts, and cushions, shall not be considered to be restraints for purposes of this Section.

(ii) A chemical restraint is any drug used for

discipline or convenience and not required to treat medical symptoms. The Department shall by rule, designate certain devices as restraints, including at least all those devices which have been determined to be restraints by the United States Department of Health and Human Services in interpretive guidelines issued for the purposes of administering Titles XVIII and XIX of the Social Security Act.

(b) Neither restraints nor confinements shall be employed for the purpose of punishment or for the convenience of any facility personnel. No restraints or confinements shall be employed except as ordered by a physician who documents the need for such restraints or confinements in the resident's clinical record. Each facility licensed under this Act must have a written policy to address the use of restraints and seclusion. The Department shall establish by rule the provisions that the policy must include, which, to the extent practicable, should be consistent with the requirements for participation in the federal Medicare program. Each policy shall include periodic review of the use of restraints.
(c) A restraint may be used only with the informed consent of the resident, the resident's guardian, or other authorized representative. A restraint may be used only for specific periods, if it is the least restrictive means necessary to attain and maintain the resident's highest practicable physical, mental or psychosocial well being, including brief periods of time to provide necessary life saving treatment. A restraint may be used only after consultation with appropriate health professionals, such as occupational or physical therapists, and a trial of less restrictive measures has led to the determination that the use of less restrictive measures would not attain or maintain the resident's highest practicable physical, mental or psychosocial well being. However, if the resident needs emergency care, restraints may be used for brief periods to permit medical treatment to proceed unless the facility has notice that the resident has previously made a valid refusal of the treatment in question.
(d) A restraint may be applied only by a person trained in the application of the particular type of restraint.
(e) Whenever a period of use of a restraint is initiated, the resident shall be advised of his or her right to have a person or organization of his or her choosing, including the Guardianship and Advocacy Commission, notified of the use of the restraint. A recipient who is under guardianship may request that a person or organization of his or her choosing be notified of the restraint, whether or not the guardian approves the notice. If the resident so chooses, the facility shall make the notification within 24 hours, including any information about the period of time that the restraint is to be used. Whenever the Guardianship and Advocacy Commission is notified that a resident has been restrained, it shall contact the resident to determine the circumstances of the restraint and whether further action is warranted.
(f) Whenever a restraint is used on a resident whose primary mode of communication is sign language, the resident shall be permitted to have his or her hands free from restraint for brief periods each hour, except when this freedom may result in physical harm to the resident or others.
(g) The requirements of this Section are intended to control in any conflict with the requirements of Sections 1-126 and 2-108 of the Mental Health and Developmental Disabilities Code.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/2-106.1)
Sec. 2-106.1. Drug treatment.
(a) A resident shall not be given unnecessary drugs. An unnecessary drug is any drug used in an excessive dose, including in duplicative therapy; for excessive duration; without adequate monitoring; without adequate indications for its use; or in the presence of adverse consequences that indicate the drugs should be reduced or discontinued. The Department shall adopt, by rule, the standards for unnecessary drugs contained in interpretive guidelines issued by the United States Department of Health and Human Services for the purposes of administering Titles XVIII and XIX of the Social Security Act.
(b) Psychotropic medication shall not be administered without the informed consent of the resident, the resident's guardian, or other authorized representative. "Psychotropic medication" means medication that is used for or listed as used for antipsychotic, antidepressant, antimanic, or antianxiety behavior modification or behavior management purposes in the latest editions of the AMA Drug Evaluations or the Physician's Desk Reference. The Department shall adopt, by rule, a protocol specifying how informed consent for psychotropic medication may be obtained or refused. The protocol shall require, at a minimum, a discussion between (1) the resident or the resident's authorized representative and (2) the resident's physician, a registered pharmacist who is not a dispensing pharmacist for the facility where the resident lives, or a licensed nurse about the possible risks and benefits of a recommended medication and the use of standardized consent forms designated by the Department. Each form developed by the Department (i) shall be written in plain language, (ii) shall be able to be downloaded from the Department's official website, (iii) shall include information specific to the psychotropic medication for which consent is being sought, and (iv) shall be used for every resident for whom psychotropic drugs are prescribed. In addition to creating those forms, the Department shall approve the use of any other informed consent forms that meet criteria developed by the Department.
In addition to any other requirement prescribed by law, a facility that is found to have violated this subsection or the federal certification requirement that informed consent be obtained before administering a psychotropic medication shall for 3 years after the notice of violation be required to (A) obtain the signatures of 2 licensed health care professionals on every form purporting to give informed consent for the administration of a psychotropic medication, certifying the personal knowledge of each health care professional that the consent was obtained in compliance with the requirements of this subsection or (B) videotape or make a digital video record of the procedures followed by the facility to comply with the requirements of this subsection.
(c) The requirements of this Section are intended to control in a conflict with the requirements of Sections 2-102 and 2-107.2 of the Mental Health and Developmental Disabilities Code with respect to the administration of psychotropic medication.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/2-106a)
Sec. 2-106a. Resident identification wristlet. No identification wristlets shall be employed except as ordered by a physician who documents the need for such mandatory identification in the resident's clinical record. When identification bracelets are required, they must identify the resident's name, and the name and address of the facility issuing the identification wristlet.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/2-107)
Sec. 2-107. Abuse or neglect; duty to report. An owner, licensee, administrator, employee or agent of a facility shall not abuse or neglect a resident. It is the duty of any facility employee or agent who becomes aware of such abuse or neglect to report it as provided in the Abused and Neglected Long Term Care Facility Residents Reporting Act.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/2-108)
Sec. 2-108. Communications; visits; married residents. Every resident shall be permitted unimpeded, private and uncensored communication of his or her choice by mail, public telephone or visitation.
(a) The administrator shall ensure that correspondence is conveniently received and mailed, and that telephones are reasonably accessible.
(b) The administrator shall ensure that residents may have private visits at any reasonable hour unless such visits are not medically advisable for the resident as documented in the resident's clinical record by the resident's physician.
(c) The administrator shall ensure that space for visits is available and that facility personnel knock, except in an emergency, before entering any resident's room.
(d) Unimpeded, private and uncensored communication by mail, public telephone and visitation may be reasonably restricted by a physician only in order to protect the resident or others from harm, harassment or intimidation, provided that the reason for any such restriction is placed in the resident's clinical record by the physician and that notice of such restriction shall be given to all residents upon admission. However, all letters addressed by a resident to the Governor, members of the General Assembly, Attorney General, judges, state's attorneys, officers of the Department, or licensed attorneys at law shall be forwarded at once to the persons to whom they are addressed without examination by facility personnel. Letters in reply from the officials and attorneys mentioned above shall be delivered to the recipient without examination by facility personnel.
(e) The administrator shall ensure that married residents residing in the same facility be allowed to reside in the same room within the facility unless there is no room available in the facility or it is deemed medically inadvisable by the residents' attending physician and so documented in the residents' medical records.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/2-109)
Sec. 2-109. Religion. A resident shall be permitted the free exercise of religion. Upon a resident's request, and if necessary at the resident's expense, the administrator shall make arrangements for a resident's attendance at religious services of the resident's choice. However, no religious beliefs or practices, or attendance at religious services, may be imposed upon any resident.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/2-110)
Sec. 2-110. Access to residents.
(a) Any employee or agent of a public agency, any representative of a community legal services program or any other member of the general public shall be permitted access at reasonable hours to any individual resident of any facility, but only if there is neither a commercial purpose nor effect to such access and if the purpose is to do any of the following:
(1) Visit, talk with and make personal, social and

legal services available to all residents;

(2) Inform residents of their rights and entitlements

and their corresponding obligations, under federal and State laws, by means of educational materials and discussions in groups and with individual residents;

(3) Assist residents in asserting their legal rights

regarding claims for public assistance, medical assistance and social security benefits, as well as in all other matters in which residents are aggrieved. Assistance may include counseling and litigation; or

(4) Engage in other methods of asserting, advising

and representing residents so as to extend to them full enjoyment of their rights.

(a-5) If a resident of a licensed facility is an identified offender, any federal, State, or local law enforcement officer or county probation officer shall be permitted reasonable access to the individual resident to verify compliance with the requirements of the Sex Offender Registration Act or to verify compliance with applicable terms of probation, parole, aftercare release, or mandatory supervised release.
(b) All persons entering a facility under this Section shall promptly notify appropriate facility personnel of their presence. They shall, upon request, produce identification to establish their identity. No such person shall enter the immediate living area of any resident without first identifying himself or herself and then receiving permission from the resident to enter. The rights of other residents present in the room shall be respected. A resident may terminate at any time a visit by a person having access to the resident's living area under this Section.
(c) This Section shall not limit the power of the Department or other public agency otherwise permitted or required by law to enter and inspect a facility.
(d) Notwithstanding paragraph (a) of this Section, the administrator of a facility may refuse access to the facility to any person if the presence of that person in the facility would be injurious to the health and safety of a resident or would threaten the security of the property of a resident or the facility, or if the person seeks access to the facility for commercial purposes. Any person refused access to a facility may within 10 days request a hearing under Section 3-703. In that proceeding, the burden of proof as to the right of the facility to refuse access under this Section shall be on the facility.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/2-111)
Sec. 2-111. Discharge. A resident may be discharged from a facility after he or she gives the administrator, a physician, or a nurse of the facility written notice of his or her desire to be discharged. If a guardian has been appointed for a resident or if the resident is a minor, the resident shall be discharged upon written consent of his or her guardian or if the resident is a minor, his or her parent unless there is a court order to the contrary. In such cases, upon the resident's discharge, the facility is relieved from any responsibility for the resident's care, safety or well being.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/2-112)
Sec. 2-112. Grievances. A resident shall be permitted to present grievances on behalf of himself or herself or others to the administrator, the DD Facility Advisory Board established under Section 2-204 of the ID/DD Community Care Act, the residents' advisory council, State governmental agencies or other persons without threat of discharge or reprisal in any form or manner whatsoever. The administrator shall provide all residents or their representatives with the name, address, and telephone number of the appropriate State governmental office where complaints may be lodged.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/2-113)
Sec. 2-113. Labor. A resident may refuse to perform labor for a facility.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/2-114)
Sec. 2-114. Unlawful discrimination. No resident shall be subjected to unlawful discrimination as defined in Section 1-103 of the Illinois Human Rights Act by any owner, licensee, administrator, employee, or agent of a facility. Unlawful discrimination does not include an action by any owner, licensee, administrator, employee, or agent of a facility that is required by this Act or rules adopted under this Act.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/2-115)
Sec. 2-115. Right to notification of violations. Residents and their guardians or other resident representatives, if any, shall be notified of any violation of this Act or the rules promulgated thereunder pursuant to Section 2-217 of this Act, or of violations of the requirements of Titles XVIII or XIX of the Social Security Act or rules promulgated thereunder, with respect to the health, safety, or welfare of the resident.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/Art. II Pt. 2 heading)

(210 ILCS 46/2-116)
Sec. 2-116. Authorized electronic monitoring of a resident's room. A resident shall be permitted to conduct authorized electronic monitoring of the resident's room through the use of electronic monitoring devices placed in the room pursuant to the Authorized Electronic Monitoring in Long-Term Care Facilities Act.
(Source: P.A. 99-784, eff. 1-1-17.)

(210 ILCS 46/2-201)
Sec. 2-201. Residents' funds. To protect the residents' funds, the facility:
(1) Shall at the time of admission provide, in order of priority, each resident, or the resident's guardian, if any, or the resident's representative, if any, or the resident's immediate family member, if any, with a written statement explaining to the resident and to the resident's spouse (a) their spousal impoverishment rights, as defined at Section 5-4 of the Illinois Public Aid Code, and at Section 303 of Title III of the Medicare Catastrophic Coverage Act of 1988 (P.L. 100-360), and (b) the resident's rights regarding personal funds and listing the services for which the resident will be charged. The facility shall obtain a signed acknowledgment from each resident or the resident's guardian, if any, or the resident's representative, if any, or the resident's immediate family member, if any, that such person has received the statement.
(2) May accept funds from a resident for safekeeping and managing, if it receives written authorization from, in order of priority, the resident or the resident's guardian, if any, or the resident's representative, if any, or the resident's immediate family member, if any; such authorization shall be attested to by a witness who has no pecuniary interest in the facility or its operations, and who is not connected in any way to facility personnel or the administrator in any manner whatsoever.
(3) Shall maintain and allow, in order of priority, each resident or the resident's guardian, if any, or the resident's representative, if any, or the resident's immediate family member, if any, access to a written record of all financial arrangements and transactions involving the individual resident's funds.
(4) Shall provide, in order of priority, each resident, or the resident's guardian, if any, or the resident's representative, if any, or the resident's immediate family member, if any, with a written itemized statement at least quarterly, of all financial transactions involving the resident's funds.
(5) Shall purchase a surety bond, or otherwise provide assurance satisfactory to the Departments of Public Health and Financial and Professional Regulation that all residents' personal funds deposited with the facility are secure against loss, theft, and insolvency.
(6) Shall keep any funds received from a resident for safekeeping in an account separate from the facility's funds, and shall at no time withdraw any part or all of such funds for any purpose other than to return the funds to the resident upon the request of the resident or any other person entitled to make such request, to pay the resident his or her allowance, or to make any other payment authorized by the resident or any other person entitled to make such authorization.
(7) Shall deposit any funds received from a resident in excess of $100 in an interest bearing account insured by agencies of, or corporations chartered by, the State or federal government. The account shall be in a form which clearly indicates that the facility has only a fiduciary interest in the funds and any interest from the account shall accrue to the resident. The facility may keep up to $100 of a resident's money in a non-interest-bearing account or petty cash fund, to be readily available for the resident's current expenditures.
(8) Shall return to the resident, or the person who executed the written authorization required in subsection (2) of this Section, upon written request, all or any part of the resident's funds given the facility for safekeeping, including the interest accrued from deposits.
(9) Shall (a) place any monthly allowance to which a resident is entitled in that resident's personal account, or give it to the resident, unless the facility has written authorization from the resident or the resident's guardian or if the resident is a minor, his parent, to handle it differently, (b) take all steps necessary to ensure that a personal needs allowance that is placed in a resident's personal account is used exclusively by the resident or for the benefit of the resident, and (c) where such funds are withdrawn from the resident's personal account by any person other than the resident, require such person to whom funds constituting any part of a resident's personal needs allowance are released, to execute an affidavit that such funds shall be used exclusively for the benefit of the resident.
(10) Unless otherwise provided by State law, upon the death of a resident, shall provide the executor or administrator of the resident's estate with a complete accounting of all the resident's personal property, including any funds of the resident being held by the facility.
(11) If an adult resident is incapable of managing his or her funds and does not have a resident's representative, guardian, or an immediate family member, shall notify the Office of the State Guardian of the Guardianship and Advocacy Commission.
(12) If the facility is sold, shall provide the buyer with a written verification by a public accountant of all residents' monies and properties being transferred, and obtain a signed receipt from the new owner.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/2-201.5)
Sec. 2-201.5. Screening prior to admission.
(a) All persons age 18 or older seeking admission to a facility must be screened to determine the need for facility services prior to being admitted, regardless of income, assets, or funding source. In addition, any person who seeks to become eligible for medical assistance from the Medical Assistance Program under the Illinois Public Aid Code to pay for services while residing in a facility must be screened prior to receiving those benefits. Screening for facility services shall be administered through procedures established by administrative rule. Screening may be done by agencies other than the Department as established by administrative rule.
(a-1) Any screening shall also include an evaluation of whether there are residential supports and services or an array of community services that would enable the person to live in the community. The person shall be told about the existence of any such services that would enable the person to live safely and humanely in the least restrictive environment, that is appropriate, that the individual or guardian chooses, and the person shall be given the assistance necessary to avail himself or herself of any available services.
(b) In addition to the screening required by subsection (a), a facility shall, within 24 hours after admission, request a criminal history background check pursuant to the Uniform Conviction Information Act for all persons age 18 or older seeking admission to the facility. Background checks conducted pursuant to this Section shall be based on the resident's name, date of birth, and other identifiers as required by the Department of State Police. If the results of the background check are inconclusive, the facility shall initiate a fingerprint-based check, unless the fingerprint-based check is waived by the Director of Public Health based on verification by the facility that the resident is completely immobile or that the resident meets other criteria related to the resident's health or lack of potential risk which may be established by Departmental rule. A waiver issued pursuant to this Section shall be valid only while the resident is immobile or while the criteria supporting the waiver exist. The facility shall provide for or arrange for any required fingerprint-based checks. If a fingerprint-based check is required, the facility shall arrange for it to be conducted in a manner that is respectful of the resident's dignity and that minimizes any emotional or physical hardship to the resident.
(c) If the results of a resident's criminal history background check reveal that the resident is an identified offender as defined in Section 1-114.01 of this Act, the facility shall do the following:
(1) Immediately notify the Department of State

Police, in the form and manner required by the Department of State Police, in collaboration with the Department of Public Health, that the resident is an identified offender.

(2) Within 72 hours, arrange for a fingerprint-based

criminal history record inquiry to be requested on the identified offender resident. The inquiry shall be based on the subject's name, sex, race, date of birth, fingerprint images, and other identifiers required by the Department of State Police. The inquiry shall be processed through the files of the Department of State Police and the Federal Bureau of Investigation to locate any criminal history record information that may exist regarding the subject. The Federal Bureau of Investigation shall furnish to the Department of State Police, pursuant to an inquiry under this paragraph (2), any criminal history record information contained in its files. The facility shall comply with all applicable provisions contained in the Uniform Conviction Information Act. All name-based and fingerprint-based criminal history record inquiries shall be submitted to the Department of State Police electronically in the form and manner prescribed by the Department of State Police. The Department of State Police may charge the facility a fee for processing name-based and fingerprint-based criminal history record inquiries. The fee shall be deposited into the State Police Services Fund. The fee shall not exceed the actual cost of processing the inquiry.

(d) The Department shall develop and maintain a de-identified database of residents who have injured facility staff, facility visitors, or other residents, and the attendant circumstances, solely for the purposes of evaluating and improving resident pre-screening and assessment procedures (including the Criminal History Report prepared under Section 2-201.6 of this Act) and the adequacy of Department requirements concerning the provision of care and services to residents. A resident shall not be listed in the database until a Department survey confirms the accuracy of the listing. The names of persons listed in the database and information that would allow them to be individually identified shall not be made public. Neither the Department nor any other agency of State government may use information in the database to take any action against any individual, licensee, or other entity unless the Department or agency receives the information independent of this subsection (d). All information collected, maintained, or developed under the authority of this subsection (d) for the purposes of the database maintained under this subsection (d) shall be treated in the same manner as information that is subject to Part 21 of Article VIII of the Code of Civil Procedure.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/2-201.6)
Sec. 2-201.6. Criminal History Report.
(a) The Department of State Police shall prepare a Criminal History Report when it receives information, through the criminal history background check required pursuant to subsection (c) of Section 2-201.5 or through any other means, that a resident of a facility is an identified offender.
(b) The Department of State Police shall complete the Criminal History Report within 10 business days after receiving any information described under subsection (a) of this Act that a resident is an identified offender.
(c) The Criminal History Report shall include, but not be limited to, all of the following:
(1) Copies of the identified offender's parole,

mandatory supervised release, or probation orders.

(2) An interview with the identified offender.
(3) A detailed summary of the entire criminal history

of the offender, including arrests, convictions, and the date of the identified offender's last conviction relative to the date of admission to a facility.

(4) If the identified offender is a convicted or

registered sex offender, then a review of any and all sex offender evaluations conducted on that offender. If there is no sex offender evaluation available, then the Department of State Police shall arrange, through the Department of Public Health, for a sex offender evaluation to be conducted on the identified offender. If the convicted or registered sex offender is under supervision by the Illinois Department of Corrections or a county probation department, then the sex offender evaluation shall be arranged by and at the expense of the supervising agency. All evaluations conducted on convicted or registered sex offenders under this Act shall be conducted by sex offender evaluators approved by the Sex Offender Management Board.

(d) The Department of State Police shall provide the Criminal History Report to a licensed forensic psychologist. The licensed forensic psychologist shall prepare an Identified Offender Report and Recommendation after (i) consideration of the Criminal History Report, (ii) consultation with the facility administrator or the facility medical director, or both, regarding the mental and physical condition of the identified offender, and (iii) reviewing the facility's file on the identified offender, including all incident reports, all information regarding medication and medication compliance, and all information regarding previous discharges or transfers from other facilities. The Identified Offender Report and Recommendation shall detail whether and to what extent the identified offender's criminal history necessitates the implementation of security measures within the facility. If the identified offender is a convicted or registered sex offender, or if the Identified Offender Report and Recommendation reveals that the identified offender poses a significant risk of harm to others within the facility, then the offender shall be required to have his or her own room within the facility.
(e) The licensed forensic psychologist shall complete the Identified Offender Report and Recommendation within 14 business days after receiving the Criminal History Report and shall promptly provide the Identified Offender Report and Recommendation to the Department of State Police, which shall provide the Identified Offender Report and Recommendation to the following:
(1) The facility within which the identified offender

resides.

(2) The Chief of Police of the municipality in which

the facility is located.

(3) The State of Illinois Long Term Care Ombudsman.
(4) The Department of Public Health.
(f) The Department of Public Health shall keep a continuing record of all residents determined to be identified offenders as defined in Section 1-114.01 and shall report the number of identified offender residents annually to the General Assembly.
(g) The facility shall incorporate the Identified Offender Report and Recommendation into the identified offender's individual program plan created pursuant to 42 CFR 483.440(c).
(h) If, based on the Identified Offender Report and Recommendation, a facility determines that it cannot manage the identified offender resident safely within the facility, then it shall commence involuntary transfer or discharge proceedings pursuant to Section 3-402.
(i) Except for willful and wanton misconduct, any person authorized to participate in the development of a Criminal History Report or Identified Offender Report and Recommendation is immune from criminal or civil liability for any acts or omissions as the result of his or her good faith effort to comply with this Section.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/2-202)
Sec. 2-202. Contract required.
(a) Before a person is admitted to a facility, or at the expiration of the period of previous contract, or when the source of payment for the resident's care changes from private to public funds or from public to private funds, a written contract shall be executed between a licensee and the following in order of priority:
(1) the person, or if the person is a minor, his

parent or guardian; or

(2) the person's guardian, if any, or agent, if any,

as defined in Section 2-3 of the Illinois Power of Attorney Act; or

(3) a member of the person's immediate family.
An adult person shall be presumed to have the capacity to contract for admission to a facility unless he or she has been adjudicated a "disabled person" within the meaning of Section 11a-2 of the Probate Act of 1975, or unless a petition for such an adjudication is pending in a circuit court of Illinois.
If there is no guardian, agent or member of the person's immediate family available, able or willing to execute the contract required by this Section and a physician determines that a person is so disabled as to be unable to consent to placement in a facility, or if a person has already been found to be a "disabled person", but no order has been entered allowing residential placement of the person, that person may be admitted to a facility before the execution of a contract required by this Section; provided that a petition for guardianship or for modification of guardianship is filed within 15 days of the person's admission to a facility, and provided further that such a contract is executed within 10 days of the disposition of the petition.
No adult shall be admitted to a facility if he or she objects, orally or in writing, to such admission, except as otherwise provided in Chapters III and IV of the Mental Health and Developmental Disabilities Code or Section 11a-14.1 of the Probate Act of 1975.
Before a licensee enters a contract under this Section, it shall provide the prospective resident and his or her guardian, if any, with written notice of the licensee's policy regarding discharge of a resident whose private funds for payment of care are exhausted.
(b) A resident shall not be discharged or transferred at the expiration of the term of a contract, except as provided in Sections 3-401 through 3-423.
(c) At the time of the resident's admission to the facility, a copy of the contract shall be given to the resident, his or her guardian, if any, and any other person who executed the contract.
(d) A copy of the contract for a resident who is supported by nonpublic funds other than the resident's own funds shall be made available to the person providing the funds for the resident's support.
(e) The original or a copy of the contract shall be maintained in the facility and be made available upon request to representatives of the Department and the Department of Healthcare and Family Services.
(f) The contract shall be written in clear and unambiguous language and shall be printed in not less than 12-point type. The general form of the contract shall be prescribed by the Department.
(g) The contract shall specify:
(1) the term of the contract;
(2) the services to be provided under the contract

and the charges for the services;

(3) the services that may be provided to supplement

the contract and the charges for the services;

(4) the sources liable for payments due under the

contract;

(5) the amount of deposit paid; and
(6) the rights, duties and obligations of the

resident, except that the specification of a resident's rights may be furnished on a separate document which complies with the requirements of Section 2-211.

(h) The contract shall designate the name of the resident's representative, if any. The resident shall provide the facility with a copy of the written agreement between the resident and the resident's representative which authorizes the resident's representative to inspect and copy the resident's records and authorizes the resident's representative to execute the contract on behalf of the resident required by this Section.
(i) The contract shall provide that if the resident is compelled by a change in physical or mental health to leave the facility, the contract and all obligations under it shall terminate on 7 days' notice. No prior notice of termination of the contract shall be required, however, in the case of a resident's death. The contract shall also provide that in all other situations, a resident may terminate the contract and all obligations under it with 30 days' notice. All charges shall be prorated as of the date on which the contract terminates, and, if any payments have been made in advance, the excess shall be refunded to the resident. This provision shall not apply to life care contracts through which a facility agrees to provide maintenance and care for a resident throughout the remainder of his life nor to continuing care contracts through which a facility agrees to supplement all available forms of financial support in providing maintenance and care for a resident throughout the remainder of his or her life.
(j) In addition to all other contract specifications contained in this Section admission contracts shall also specify:
(1) whether the facility accepts Medicaid clients;
(2) whether the facility requires a deposit of the

resident or his or her family prior to the establishment of Medicaid eligibility;

(3) in the event that a deposit is required, a clear

and concise statement of the procedure to be followed for the return of such deposit to the resident or the appropriate family member or guardian of the person; and

(4) that all deposits made to a facility by a

resident, or on behalf of a resident, shall be returned by the facility within 30 days of the establishment of Medicaid eligibility, unless such deposits must be drawn upon or encumbered in accordance with Medicaid eligibility requirements established by the Department of Healthcare and Family Services.

(k) It shall be a business offense for a facility to knowingly and intentionally both retain a resident's deposit and accept Medicaid payments on behalf of that resident.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/2-203)
Sec. 2-203. Residents' advisory council. Each facility shall establish a residents' advisory council. The administrator shall designate a member of the facility staff to coordinate the establishment of, and render assistance to, the council.
(a) The composition of the residents' advisory council shall be specified by Department regulation, but no employee or affiliate of a facility shall be a member of any council.
(b) The council shall meet at least once each month with the staff coordinator who shall provide assistance to the council in preparing and disseminating a report of each meeting to all residents, the administrator, and the staff.
(c) Records of the council meetings will be maintained in the office of the administrator.
(d) The residents' advisory council may communicate to the administrator the opinions and concerns of the residents. The council shall review procedures for implementing resident rights, facility responsibilities and make recommendations for changes or additions which will strengthen the facility's policies and procedures as they affect residents' rights and facility responsibilities.
(e) The council shall be a forum for:
(1) Obtaining and disseminating information;
(2) Soliciting and adopting recommendations for

facility programing and improvements; and

(3) Early identification and for recommending orderly

resolution of problems.

(f) The council may present complaints as provided in Section 3-702 on behalf of a resident to the Department, the DD Facility Advisory Board established under Section 2-204 of the ID/DD Community Care Act or to any other person it considers appropriate.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/2-204)
Sec. 2-204. DD Facility Advisory Board. The DD Facility Advisory Board established under Section 2-204 of the ID/DD Community Care Act shall advise the Department of Public Health on all aspects of its responsibilities under this Act, including the format and content of any rules adopted by the Department of Public Health. Any such rules, except emergency rules adopted pursuant to Section 5-45 of the Illinois Administrative Procedure Act, adopted without obtaining the advice of the DD Facility Advisory Board are null and void. If the Department fails to follow the advice of the DD Facility Advisory Board, the Department shall, prior to the adoption of such rules, transmit a written explanation of the reason therefor to the DD Facility Advisory Board. During its review of rules, the DD Facility Advisory Board shall analyze the economic and regulatory impact of those rules. If the DD Facility Advisory Board, having been asked for its advice, fails to advise the Department within 90 days, the rules shall be considered acted upon.
(Source: P.A. 99-570, eff. 7-15-16.)

(210 ILCS 46/2-205)
Sec. 2-205. Disclosure of information to public. The following information is subject to disclosure to the public from the Department or the Department of Healthcare and Family Services:
(1) Information submitted under Sections 3-103 and

3-207 except information concerning the remuneration of personnel licensed, registered, or certified by the Department of Financial and Professional Regulation (as successor to the Department of Professional Regulation) and monthly charges for an individual private resident;

(2) Records of license and certification inspections,

surveys, and evaluations of facilities, other reports of inspections, surveys, and evaluations of resident care, whether a facility is designated a distressed facility and the basis for the designation, and reports concerning a facility prepared pursuant to Titles XVIII and XIX of the Social Security Act, subject to the provisions of the Social Security Act;

(3) Cost and reimbursement reports submitted by a

facility under Section 3-208, reports of audits of facilities, and other public records concerning costs incurred by, revenues received by, and reimbursement of facilities; and

(4) Complaints filed against a facility and complaint

investigation reports, except that a complaint or complaint investigation report shall not be disclosed to a person other than the complainant or complainant's representative before it is disclosed to a facility under Section 3-702, and, further, except that a complainant or resident's name shall not be disclosed except under Section 3-702. The Department shall disclose information under this Section in accordance with provisions for inspection and copying of public records required by the Freedom of Information Act. However, the disclosure of information described in subsection (1) shall not be restricted by any provision of the Freedom of Information Act.

(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/2-206)
Sec. 2-206. Confidentiality of records.
(a) The Department shall respect the confidentiality of a resident's record and shall not divulge or disclose the contents of a record in a manner which identifies a resident, except upon a resident's death to a relative or guardian, or under judicial proceedings. This Section shall not be construed to limit the right of a resident to inspect or copy the resident's records.
(b) Confidential medical, social, personal, or financial information identifying a resident shall not be available for public inspection in a manner which identifies a resident.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/2-207)
Sec. 2-207. Directories for public health regions; information concerning facility costs and policies.
(a) Each year the Department shall publish a Directory for each public health region listing facilities to be made available to the public and be available at all Department offices. The Department may charge a fee for the Directory. The Directory shall contain, at a minimum, the following information:
(1) The name and address of the facility;
(2) The number and type of licensed beds;
(3) The name of the cooperating hospital, if any;
(4) The name of the administrator;
(5) The facility telephone number; and
(6) Membership in a provider association and

accreditation by any such organization.

(b) Detailed information concerning basic costs for care and operating policies shall be available to the public upon request at each facility. However, a facility may refuse to make available any proprietary operating policies to the extent such facility reasonably believes such policies may be revealed to a competitor.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/2-208)
Sec. 2-208. Notice of imminent death, unusual incident, abuse, or neglect.
(a) A facility shall immediately notify the identified resident's next of kin, guardian, resident's representative, and physician of the resident's death or when the resident's death appears to be imminent. A facility shall immediately notify the Department by telephone of a resident's death within 24 hours after the resident's death. The facility shall notify the Department of the death of a facility's resident that does not occur in the facility immediately upon learning of the death. A facility shall promptly notify the coroner or medical examiner of a resident's death in a manner and form to be determined by the Department after consultation with the coroner or medical examiner of the county in which the facility is located. In addition to notice to the Department by telephone, the Department shall require the facility to submit written notification of the death of a resident within 72 hours after the death, including a report of any medication errors or other incidents that occurred within 30 days of the resident's death. A facility's failure to comply with this Section shall constitute a Type "B" violation.
(b) A facility shall immediately notify the resident's next of kin, guardian, or resident representative of any unusual incident, abuse, or neglect involving the resident. A facility shall immediately notify the Department by telephone of any unusual incident, abuse, or neglect required to be reported pursuant to State law or administrative rule. In addition to notice to the Department by telephone, the Department shall require the facility to submit written notification of any unusual incident, abuse, or neglect within one day after the unusual incident, abuse, or neglect occurring. A facility's failure to comply with this Section shall constitute a Type "B" violation. For purposes of this Section, "unusual incident" means serious injury; unscheduled hospital visit for treatment of serious injury; 9-1-1 calls for emergency services directly relating to a resident threat; or stalking of staff or person served that raises health or safety concerns.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/2-209)
Sec. 2-209. Number of residents. A facility shall admit only that number of residents for which it is licensed.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/2-210)
Sec. 2-210. Policies and procedures. A facility shall establish written policies and procedures to implement the responsibilities and rights provided in this Article. The policies shall include the procedure for the investigation and resolution of resident complaints as set forth under Section 3-702. The policies and procedures shall be clear and unambiguous and shall be available for inspection by any person. A summary of the policies and procedures, printed in not less than 12-point type, shall be distributed to each resident and representative.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/2-211)
Sec. 2-211. Explanation of rights. Each resident and resident's guardian or other person acting for the resident shall be given a written explanation, prepared by the Office of the State Long Term Care Ombudsman, of all the rights enumerated in Part 1 of this Article and in Part 4 of Article III. For residents of facilities participating in Title XVIII or XIX of the Social Security Act, the explanation shall include an explanation of residents' rights enumerated in that Act. The explanation shall be given at the time of admission to a facility or as soon thereafter as the condition of the resident permits, but in no event later than 48 hours after admission, and again at least annually thereafter. At the time of the implementation of this Act each resident shall be given a written summary of all the rights enumerated in Part 1 of this Article.
If a resident is unable to read such written explanation, it shall be read to the resident in a language the resident understands. In the case of a minor or a person having a guardian or other person acting for him or her, both the resident and the parent, guardian or other person acting for the resident shall be fully informed of these rights.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/2-212)
Sec. 2-212. Staff familiarity with rights and responsibilities. The facility shall ensure that its staff is familiar with and observes the rights and responsibilities enumerated in this Article.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/2-213)
Sec. 2-213. Vaccinations.
(a) A facility shall annually administer or arrange for administration of a vaccination against influenza to each resident, in accordance with the recommendations of the Advisory Committee on Immunization Practices of the Centers for Disease Control and Prevention that are most recent to the time of vaccination, unless the vaccination is medically contraindicated or the resident has refused the vaccine. Influenza vaccinations for all residents age 65 and over shall be completed by November 30 of each year or as soon as practicable if vaccine supplies are not available before November 1. Residents admitted after November 30, during the flu season, and until February 1 shall, as medically appropriate, receive an influenza vaccination prior to or upon admission or as soon as practicable if vaccine supplies are not available at the time of the admission, unless the vaccine is medically contraindicated or the resident has refused the vaccine. In the event that the Advisory Committee on Immunization Practices of the Centers for Disease Control and Prevention determines that dates of administration other than those stated in this Act are optimal to protect the health of residents, the Department is authorized to develop rules to mandate vaccinations at those times rather than the times stated in this Act. A facility shall document in the resident's medical record that an annual vaccination against influenza was administered, arranged, refused or medically contraindicated.
(b) A facility shall administer or arrange for administration of a pneumococcal vaccination to each resident, in accordance with the recommendations of the Advisory Committee on Immunization Practices of the Centers for Disease Control and Prevention, who has not received this immunization prior to or upon admission to the facility, unless the resident refuses the offer for vaccination or the vaccination is medically contraindicated. A facility shall document in each resident's medical record that a vaccination against pneumococcal pneumonia was offered and administered, arranged, refused, or medically contraindicated.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/2-214)
Sec. 2-214. Consumer Choice Information Reports.
(a) Every facility shall complete a Consumer Choice Information Report and shall file it with the Office of State Long Term Care Ombudsman electronically as prescribed by the Office. The Report shall be filed annually and upon request of the Office of State Long Term Care Ombudsman. The Consumer Choice Information Report must be completed by the facility in full.
(b) A violation of any of the provisions of this Section constitutes an unlawful practice under the Consumer Fraud and Deceptive Business Practices Act. All remedies, penalties, and authority granted to the Attorney General by the Consumer Fraud and Deceptive Business Practices Act shall be available to him or her for the enforcement of this Section.
(c) The Department of Public Health shall include verification of the submission of a facility's current Consumer Choice Information Report when conducting an inspection pursuant to Section 3-212.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/2-216)
Sec. 2-216. Notification of identified offenders. If identified offenders are residents of the licensed facility, the licensed facility shall notify every resident or resident's guardian in writing that such offenders are residents of the licensed facility. The licensed facility shall also provide notice to its employees and to visitors to the facility that identified offenders are residents.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/2-217)
Sec. 2-217. Notification of violations. When the Department issues any notice pursuant to Section 3-119, 3-119.1, 3-301, 3-303, 3-307, or 3-702 of this Act or a notice of federal Medicaid certification deficiencies, the facility shall provide notification of the violations and deficiencies within 10 days after receiving a notice described within this Section to every resident and the resident's representative or guardian identified or referred to anywhere within the Department notice or the CMS 2567 as having received care or services that violated State or federal standards. The notification shall include a Department-prescribed notification letter as determined by rule and a copy of the notice and CMS 2567, if any, issued by the Department. A facility's failure to provide notification pursuant to this Section to a resident and the resident's representative or guardian, if any, shall constitute a Type "B" violation.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/2-218)
Sec. 2-218. Minimum staffing. Facility staffing shall be based on all the needs of the residents and comply with Department rules as set forth under Section 3-202 of this Act. Facilities shall provide each resident, regardless of age, no less than 4.0 hours of nursing and personal care time each day. The Department shall establish by rule the amount of registered or other licensed nurse and professional care time from the total 4.0 nursing and personal care time that shall be provided each day. A facility's failure to comply with this Section shall constitute a Type "B" violation.
(Source: P.A. 99-180, eff. 7-29-15.)



Article III - Licensing, Enforcement, Violations, Penalties, and Remedies

(210 ILCS 46/Art. III heading)

(210 ILCS 46/Art. III Pt. 1 heading)

(210 ILCS 46/3-101)
Sec. 3-101. Licensure system. The Department shall establish a comprehensive system of licensure for facilities in accordance with this Act for the purposes of:
(1) Protecting the health, welfare, and safety of

residents; and

(2) Assuring the accountability for reimbursed care

provided in certified facilities participating in a federal or State health program.

(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-102)
Sec. 3-102. Necessity of license. No person may establish, operate, maintain, offer or advertise a facility within this State unless and until he or she obtains a valid license therefore as hereinafter provided, which license remains unsuspended, unrevoked and unexpired. No public official or employee may place any person in, or recommend that any person be placed in, or directly or indirectly cause any person to be placed in any facility which is being operated without a valid license.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-102.1)
Sec. 3-102.1. Denial of Department access to facility. If the Department is denied access to a facility or any other place which it reasonably believes is required to be licensed as a facility under this Act, it shall request intervention of local, county or State law enforcement agencies to seek an appropriate court order or warrant to examine or interview the residents of such facility. Any person or entity preventing the Department from carrying out its duties under this Section shall be guilty of a violation of this Act and shall be subject to such penalties related thereto.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-103)
Sec. 3-103. Application for license; financial statement. The procedure for obtaining a valid license shall be as follows:
(1) Application to operate a facility shall be made

to the Department on forms furnished by the Department.

(2) All license applications shall be accompanied

with an application fee. The fee for an annual license shall be $995. Facilities that pay a fee or assessment pursuant to Article V-C of the Illinois Public Aid Code shall be exempt from the license fee imposed under this item (2). The fee for a 2-year license shall be double the fee for the annual license set forth in the preceding sentence. The fees collected shall be deposited with the State Treasurer into the Long Term Care Monitor/Receiver Fund, which has been created as a special fund in the State treasury. This special fund is to be used by the Department for expenses related to the appointment of monitors and receivers as contained in Sections 3-501 through 3-517. At the end of each fiscal year, any funds in excess of $1,000,000 held in the Long Term Care Monitor/Receiver Fund shall be deposited in the State's General Revenue Fund. The application shall be under oath and the submission of false or misleading information shall be a Class A misdemeanor. The application shall contain the following information:

(a) The name and address of the applicant if an

individual, and if a firm, partnership, or association, of every member thereof, and in the case of a corporation, the name and address thereof and of its officers and its registered agent, and in the case of a unit of local government, the name and address of its chief executive officer;

(b) The name and location of the facility for

which a license is sought;

(c) The name of the person or persons under whose

management or supervision the facility will be conducted;

(d) The number and type of residents for which

maintenance, personal care, or nursing is to be provided; and

(e) Such information relating to the number,

experience, and training of the employees of the facility, any management agreements for the operation of the facility, and of the moral character of the applicant and employees as the Department may deem necessary.

(3) Each initial application shall be accompanied by

a financial statement setting forth the financial condition of the applicant and by a statement from the unit of local government having zoning jurisdiction over the facility's location stating that the location of the facility is not in violation of a zoning ordinance. An initial application for a new facility shall be accompanied by a permit as required by the Illinois Health Facilities Planning Act. After the application is approved, the applicant shall advise the Department every 6 months of any changes in the information originally provided in the application.

(4) Other information necessary to determine the

identity and qualifications of an applicant to operate a facility in accordance with this Act shall be included in the application as required by the Department in regulations.

(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-104)
Sec. 3-104. Licensing and regulation by municipality. Any city, village or incorporated town may by ordinance provide for the licensing and regulation of a facility or any classification of such facility, as defined herein, within such municipality, provided that the ordinance requires compliance with at least the minimum requirements established by the Department under this Act. The licensing and enforcement provisions of the municipality shall fully comply with this Act, and the municipality shall make available information as required by this Act. Such compliance shall be determined by the Department subject to review as provided in Section 3-703. Section 3-703 shall also be applicable to the judicial review of final administrative decisions of the municipality under this Act.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-105)
Sec. 3-105. Reports by municipality. Any city, village or incorporated town which has or may have ordinances requiring the licensing and regulation of facilities with at least the minimum standards established by the Department under this Act, shall make such periodic reports to the Department as the Department deems necessary. This report shall include a list of those facilities licensed by such municipality, the number of beds of each facility and the date the license of each facility is effective.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-106)
Sec. 3-106. Issuance of license to holder of municipal license.
(a) Upon receipt of notice and proof from an applicant or licensee that he has received a license or renewal thereof from a city, village or incorporated town, accompanied by the required license or renewal fees, the Department shall issue a license or renewal license to such person. The Department shall not issue a license hereunder to any person who has failed to qualify for a municipal license. If the issuance of a license by the Department antedates regulatory action by a municipality, the municipality shall issue a local license unless the standards and requirements under its ordinance or resolution are greater than those prescribed under this Act.
(b) In the event that the standards and requirements under the ordinance or resolution of the municipality are greater than those prescribed under this Act, the license issued by the Department shall remain in effect pending reasonable opportunity provided by the municipality, which shall be not less than 60 days, for the licensee to comply with the local requirements. Upon notice by the municipality, or upon the Department's own determination that the licensee has failed to qualify for a local license, the Department shall revoke such license.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-107)
Sec. 3-107. Inspection; fees. The Department and the city, village or incorporated town shall have the right at any time to visit and inspect the premises and personnel of any facility for the purpose of determining whether the applicant or licensee is in compliance with this Act or with the local ordinances which govern the regulation of the facility. The Department may survey any former facility which once held a license to ensure that the facility is not again operating without a license. Municipalities may charge a reasonable license or renewal fee for the regulation of facilities, which fees shall be in addition to the fees paid to the Department.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-107.1)
Sec. 3-107.1. Access by law enforcement officials and agencies. Notwithstanding any other provision of this Act, the Attorney General, the State's Attorneys and various law enforcement agencies of this State and its political subdivisions shall have full and open access to any facility pursuant to Article 108 of the Code of Criminal Procedure of 1963 in the exercise of their investigatory and prosecutorial powers in the enforcement of the criminal laws of this State. Furthermore, the Attorney General, the State's Attorneys and law enforcement agencies of this State shall inform the Department of any violations of this Act of which they have knowledge. Disclosure of matters before a grand jury shall be made in accordance with Section 112-6 of the Code of Criminal Procedure of 1963.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-108)
Sec. 3-108. Cooperation with State agencies. The Department shall coordinate the functions within State government affecting facilities licensed under this Act and shall cooperate with other State agencies which establish standards or requirements for facilities to assure necessary, equitable, and consistent State supervision of licensees without unnecessary duplication of survey, evaluation, and consultation services or complaint investigations. The Department shall cooperate with the Department of Human Services in regard to facilities containing more than 20% of residents for whom the Department of Human Services has mandated follow up responsibilities under the Mental Health and Developmental Disabilities Administrative Act. The Department shall cooperate with the Department of Healthcare and Family Services in regard to facilities where recipients of public aid are residents. The Department shall immediately refer to the Department of Financial and Professional Regulation (as successor to the Department of Professional Regulation) for investigation any credible evidence of which it has knowledge that an individual licensed by that Department has violated this Act or any rule issued under this Act. The Department shall enter into agreements with other State Departments, agencies or commissions to effectuate the purpose of this Section.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-109)
Sec. 3-109. Issuance of license based on Director's findings. Upon receipt and review of an application for a license made under this Article and inspection of the applicant facility under this Article, the Director shall issue a license if he or she finds:
(1) That the individual applicant, or the

corporation, partnership or other entity if the applicant is not an individual, is a person responsible and suitable to operate or to direct or participate in the operation of a facility by virtue of financial capacity, appropriate business or professional experience, a record of compliance with lawful orders of the Department and lack of revocation of a license during the previous 5 years and is not the owner of a facility designated pursuant to Section 3-304.2 as a distressed facility;

(2) That the facility is under the supervision of an

administrator who is licensed, if required, under the Nursing Home Administrators Licensing and Disciplinary Act, as now or hereafter amended; and

(3) That the facility is in substantial compliance

with this Act, and such other requirements for a license as the Department by rule may establish under this Act.

(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-110)
Sec. 3-110. Contents and period of license.
(a) Any license granted by the Director shall state the maximum bed capacity for which it is granted, the date the license was issued, and the expiration date. Except as provided in subsection (b), such licenses shall normally be issued for a period of one year. However, the Director may issue licenses or renewals for periods of not less than 6 months nor more than 18 months for facilities with annual licenses and not less than 18 months nor more than 30 months for facilities with 2-year licenses in order to distribute the expiration dates of such licenses throughout the calendar year, and fees for such licenses shall be prorated on the basis of the portion of a year for which they are issued. Each license shall be issued only for the premises and persons named in the application and shall not be transferable or assignable.
The Department shall require the licensee to comply with the requirements of a court order issued under Section 3-515, as a condition of licensing.
(b) A license for a period of 2 years shall be issued to a facility if the facility:
(1) has not received a Type "AA" violation within the

last 12 months;

(1.5) has not received a Type "A" violation within

the last 24 months;

(2) has not received a Type "B" violation within the

last 24 months;

(3) has not had an inspection, survey, or evaluation

that resulted in the issuance of 10 or more administrative warnings in the last 24 months;

(4) has not had an inspection, survey, or evaluation

that resulted in an administrative warning issued for a violation of Sections 3-401 through 3-413 in the last 24 months;

(5) has not been issued an order to reimburse a

resident for a violation of Article II under subsection (6) of Section 3-305 in the last 24 months; and

(6) has not been subject to sanctions or

decertification for violations in relation to patient care of a facility under Titles XVIII and XIX of the federal Social Security Act within the last 24 months.

If a facility with a 2-year license fails to meet the conditions in items (1) through (6) of this subsection, in addition to any other sanctions that may be applied by the Department under this Act, the facility's 2-year license shall be replaced by a one year license until such time as the facility again meets the conditions in items (1) through (6) of this subsection.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-111)
Sec. 3-111. Issuance or renewal of license after notice of violation. The issuance or renewal of a license after notice of a violation has been sent shall not constitute a waiver by the Department of its power to rely on the violation as the basis for subsequent license revocation or other enforcement action under this Act arising out of the notice of violation.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-112)
Sec. 3-112. Transfer of ownership; license.
(a) Whenever ownership of a facility is transferred from the person named in the license to any other person, the transferee must obtain a new probationary license. The transferee shall notify the Department of the transfer and apply for a new license at least 30 days prior to final transfer. The Department may not approve the transfer of ownership to an owner of a facility designated pursuant to Section 3-304.2 of this Act as a distressed facility.
(b) The transferor shall notify the Department at least 30 days prior to final transfer. The transferor shall remain responsible for the operation of the facility until such time as a license is issued to the transferee.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-113)
Sec. 3-113. Transferee; conditional license. The license granted to the transferee shall be subject to the plan of correction submitted by the previous owner and approved by the Department and any conditions contained in a conditional license issued to the previous owner. If there are outstanding violations and no approved plan of correction has been implemented, the Department may issue a conditional license and plan of correction as provided in Sections 3-311 through 3-317.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-114)
Sec. 3-114. Transferor liable for penalties. The transferor shall remain liable for all penalties assessed against the facility which are imposed for violations occurring prior to transfer of ownership.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-115)
Sec. 3-115. License renewal application. At least 120 days but not more than 150 days prior to license expiration, the licensee shall submit an application for renewal of the license in such form and containing such information as the Department requires. If the application is approved, the license shall be renewed in accordance with Section 3-110. The renewal application for a facility shall not be approved unless the applicant has provided to the Department an accurate disclosure document in accordance with the Alzheimer's Disease and Related Dementias Special Care Disclosure Act. If application for renewal is not timely filed, the Department shall so inform the licensee.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-116)
Sec. 3-116. Probationary license. If the applicant has not been previously licensed or if the facility is not in operation at the time application is made, the Department shall issue only a probationary license. A probationary license shall be valid for 120 days unless sooner suspended or revoked under Section 3-119. Within 30 days prior to the termination of a probationary license, the Department shall fully and completely inspect the facility and, if the facility meets the applicable requirements for licensure, shall issue a license under Section 3-109. If the Department finds that the facility does not meet the requirements for licensure but has made substantial progress toward meeting those requirements, the license may be renewed once for a period not to exceed 120 days from the expiration date of the initial probationary license.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-117)
Sec. 3-117. Denial of license; grounds. An application for a license may be denied for any of the following reasons:
(1) Failure to meet any of the minimum standards set

forth by this Act or by rules and regulations promulgated by the Department under this Act.

(2) Conviction of the applicant, or if the applicant

is a firm, partnership or association, of any of its members, or if a corporation, the conviction of the corporation or any of its officers or stockholders, or of the person designated to manage or supervise the facility, of a felony, or of 2 or more misdemeanors involving moral turpitude, during the previous 5 years as shown by a certified copy of the record of the court of conviction.

(3) Personnel insufficient in number or unqualified

by training or experience to properly care for the proposed number and type of residents.

(4) Insufficient financial or other resources to

operate and conduct the facility in accordance with standards promulgated by the Department under this Act.

(5) Revocation of a facility license during the

previous 5 years, if such prior license was issued to the individual applicant, a controlling owner or controlling combination of owners of the applicant; or any affiliate of the individual applicant or controlling owner of the applicant and such individual applicant, controlling owner of the applicant or affiliate of the applicant was a controlling owner of the prior license; provided, however, that the denial of an application for a license pursuant to this subsection must be supported by evidence that such prior revocation renders the applicant unqualified or incapable of meeting or maintaining a facility in accordance with the standards and rules promulgated by the Department under this Act.

(6) That the facility is not under the direct

supervision of a full time administrator, as defined by regulation, who is licensed, if required, under the Nursing Home Administrators Licensing and Disciplinary Act.

(7) That the facility is in receivership and the

proposed licensee has not submitted a specific detailed plan to bring the facility into compliance with the requirements of this Act and with federal certification requirements, if the facility is certified, and to keep the facility in such compliance.

(8) The applicant is the owner of a facility

designated pursuant to Section 3-304.2 of this Act as a distressed facility.

(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-118)
Sec. 3-118. Notice of denial; request for hearing. Immediately upon the denial of any application or reapplication for a license under this Article, the Department shall notify the applicant in writing. Notice of denial shall include a clear and concise statement of the violations of Section 3-117 on which denial is based and notice of the opportunity for a hearing under Section 3-703. If the applicant desires to contest the denial of a license, it shall provide written notice to the Department of a request for a hearing within 10 days after receipt of the notice of denial. The Department shall commence the hearing under Section 3-703.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-119)
Sec. 3-119. Suspension, revocation, or refusal to renew license.
(a) The Department, after notice to the applicant or licensee, may suspend, revoke or refuse to renew a license in any case in which the Department finds any of the following:
(1) There has been a substantial failure to comply

with this Act or the rules and regulations promulgated by the Department under this Act. A substantial failure by a facility shall include, but not be limited to, any of the following:

(A) termination of Medicare or Medicaid

certification by the Centers for Medicare and Medicaid Services; or

(B) a failure by the facility to pay any fine

assessed under this Act after the Department has sent to the facility and licensee at least 2 notices of assessment that include a schedule of payments as determined by the Department, taking into account extenuating circumstances and financial hardships of the facility.

(2) Conviction of the licensee, or of the person

designated to manage or supervise the facility, of a felony, or of 2 or more misdemeanors involving moral turpitude, during the previous 5 years as shown by a certified copy of the record of the court of conviction.

(3) Personnel is insufficient in number or

unqualified by training or experience to properly care for the number and type of residents served by the facility.

(4) Financial or other resources are insufficient to

conduct and operate the facility in accordance with standards promulgated by the Department under this Act.

(5) The facility is not under the direct supervision

of a full time administrator, as defined by regulation, who is licensed, if required, under the Nursing Home Administrators Licensing and Disciplinary Act.

(6) The facility has committed 2 Type "AA" violations

within a 2-year period.

(7) The facility has committed a Type "AA" violation

while the facility is listed as a "distressed facility".

(b) Notice under this Section shall include a clear and concise statement of the violations on which the nonrenewal or revocation is based, the statute or rule violated and notice of the opportunity for a hearing under Section 3-703.
(c) If a facility desires to contest the nonrenewal or revocation of a license, the facility shall, within 10 days after receipt of notice under subsection (b) of this Section, notify the Department in writing of its request for a hearing under Section 3-703. Upon receipt of the request the Department shall send notice to the facility and hold a hearing as provided under Section 3-703.
(d) The effective date of nonrenewal or revocation of a license by the Department shall be any of the following:
(1) Until otherwise ordered by the circuit court,

revocation is effective on the date set by the Department in the notice of revocation, or upon final action after hearing under Section 3-703, whichever is later.

(2) Until otherwise ordered by the circuit court,

nonrenewal is effective on the date of expiration of any existing license, or upon final action after hearing under Section 3-703, whichever is later; however, a license shall not be deemed to have expired if the Department fails to timely respond to a timely request for renewal under this Act or for a hearing to contest nonrenewal under paragraph (c).

(3) The Department may extend the effective date of

license revocation or expiration in any case in order to permit orderly removal and relocation of residents.

The Department may refuse to issue or may suspend the license of any person who fails to file a return, or to pay the tax, penalty or interest shown in a filed return, or to pay any final assessment of tax, penalty or interest, as required by any tax Act administered by the Illinois Department of Revenue, until such time as the requirements of any such tax Act are satisfied.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-119.1)
Sec. 3-119.1. Ban on new admissions.
(a) Upon a finding by the Department that there has been a substantial failure to comply with this Act or the rules and regulations promulgated by the Department under this Act, including, without limitation, the circumstances set forth in subsection (a) of Section 3-119 of this Act, or if the Department otherwise finds that it would be in the public interest or the interest of the health, safety, and welfare of facility residents, the Department may impose a ban on new admissions to any facility licensed under this Act. The ban shall continue until such time as the Department determines that the circumstances giving rise to the ban no longer exist.
(b) The Department shall provide notice to the facility and licensee of any ban imposed pursuant to subsection (a) of this Section. The notice shall provide a clear and concise statement of the circumstances on which the ban on new admissions is based and notice of the opportunity for a hearing. If the Department finds that the public interest or the health, safety, or welfare of facility residents imperatively requires immediate action and if the Department incorporates a finding to that effect in its notice, then the ban on new admissions may be ordered pending any hearing requested by the facility. Those proceedings shall be promptly instituted and determined. The Department shall promulgate rules defining the circumstances under which a ban on new admissions may be imposed.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/Art. III Pt. 2 heading)

(210 ILCS 46/3-201)
Sec. 3-201. Medical treatment; no prescription by Department. The Department shall not prescribe the course of medical treatment provided to an individual resident by the resident's physician in a facility.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-202)
Sec. 3-202. Standards for facilities. The Department shall prescribe minimum standards for facilities. These standards shall regulate:
(1) Location and construction of the facility,

including plumbing, heating, lighting, ventilation, and other physical conditions which shall ensure the health, safety, and comfort of residents and their protection from fire hazard;

(2) To the extent this Act has not established

minimum staffing requirements within this Act, the numbers and qualifications of all personnel, including management and nursing personnel, having responsibility for any part of the care given to residents; specifically, the Department shall establish staffing ratios for facilities which shall specify the number of staff hours per resident of care that are needed for professional nursing care for various types of facilities or areas within facilities;

(3) All sanitary conditions within the facility and

its surroundings, including water supply, sewage disposal, food handling, and general hygiene, which shall ensure the health and comfort of residents;

(4) Diet related to the needs of each resident based

on good nutritional practice and on recommendations which may be made by the physicians attending the resident;

(5) Equipment essential to the health and welfare of

the residents;

(6) A program of habilitation and rehabilitation for

those residents who would benefit from such programs;

(7) A program for adequate maintenance of physical

plant and equipment;

(8) Adequate accommodations, staff and services for

the number and types of residents for whom the facility is licensed to care, including standards for temperature and relative humidity within comfort zones determined by the Department based upon a combination of air temperature, relative humidity and air movement. Such standards shall also require facility plans that provide for health and comfort of residents at medical risk as determined by the attending physician whenever the temperature and relative humidity are outside such comfort zones established by the Department. The standards must include a requirement that areas of a facility used by residents of the facility be air-conditioned and heated by means of operable air-conditioning and heating equipment. The areas subject to this air-conditioning and heating requirement include, without limitation, bedrooms or common areas such as sitting rooms, activity rooms, living rooms, community rooms, and dining rooms;

(9) Development of evacuation and other appropriate

safety plans for use during weather, health, fire, physical plant, environmental and national defense emergencies; and

(10) Maintenance of minimum financial or other

resources necessary to meet the standards established under this Section, and to operate and conduct the facility in accordance with this Act.

(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-202.1)
Sec. 3-202.1. Weather or hazard alert system. The Department shall develop and implement a system of alerting and educating facilities and their personnel as to the existence or possibility of weather or other hazardous circumstances which may endanger resident health or safety and designating any precautions to prevent or minimize such danger. The Department may assist any facility experiencing difficulty in dealing with such emergencies. The Department may provide for announcement to the public of the dangers posed to facility residents by such existing or potential weather or hazardous circumstances.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-202.2a)
Sec. 3-202.2a. Comprehensive resident care plan. A facility, with the participation of the resident and the resident's guardian or resident's representative, as applicable, must develop and implement a comprehensive care plan for each resident that includes measurable objectives and timetables to meet the resident's medical, nursing, mental health, psychosocial, and habilitation needs that are identified in the resident's comprehensive assessment that allows the resident to attain or maintain the highest practicable level of independent functioning and provide for discharge planning to the least restrictive setting based on the resident's care needs. The assessment shall be developed with the active participation of the resident and the resident's guardian or resident's representative, as applicable.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-202.3)
Sec. 3-202.3. Identified offenders as residents. No later than 30 days after the effective date of this Act, the Department shall file with the Illinois Secretary of State's Office, pursuant to the Illinois Administrative Procedure Act, emergency rules regarding the provision of services to identified offenders. The emergency rules shall provide for, or include, but not be limited to the following:
(1) A process for the identification of identified

offenders.

(2) A required risk assessment of identified

offenders.

(3) A requirement that a licensed facility be

required, within 10 days of the filing of the emergency rules, to compare its residents against the Illinois Department of Corrections and Illinois State Police registered sex offender databases.

(4) A requirement that the licensed facility notify

the Department within 48 hours of determining that a resident or residents of the licensed facility are listed on the Illinois Department of Corrections or Illinois State Police registered sex offender databases.

(5) The care planning of identified offenders, which

shall include, but not be limited to, a description of the security measures necessary to protect facility residents from the identified offender, including whether the identified offender should be segregated from other facility residents.

(6) For offenders serving terms of probation for

felony offenses, parole, or mandatory supervised release, the facility shall acknowledge the terms of release as imposed by the court or Illinois Prisoner Review Board.

(7) The discharge planning for identified offenders.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-202.4)
Sec. 3-202.4. Feasibility of segregating identified offenders. The Department shall determine the feasibility of requiring identified offenders that seek admission to a licensed facility to be segregated from other residents.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-202.5)
Sec. 3-202.5. Facility plan review; fees.
(a) Before commencing construction of a new facility or specified types of alteration or additions to an existing facility involving major construction, as defined by rule by the Department, with an estimated cost greater than $100,000, architectural drawings and specifications for the facility shall be submitted to the Department for review and approval. A facility may submit architectural drawings and specifications for other construction projects for Department review according to subsection (b) that shall not be subject to fees under subsection (d). Review of drawings and specifications shall be conducted by an employee of the Department meeting the qualifications established by the Department of Central Management Services class specifications for such an individual's position or by a person contracting with the Department who meets those class specifications. Final approval of the drawings and specifications for compliance with design and construction standards shall be obtained from the Department before the alteration, addition, or new construction is begun.
(b) The Department shall inform an applicant in writing within 10 working days after receiving drawings and specifications and the required fee, if any, from the applicant whether the applicant's submission is complete or incomplete. Failure to provide the applicant with this notice within 10 working days shall result in the submission being deemed complete for purposes of initiating the 60 day review period under this Section. If the submission is incomplete, the Department shall inform the applicant of the deficiencies with the submission in writing. If the submission is complete the required fee, if any, has been paid, the Department shall approve or disapprove drawings and specifications submitted to the Department no later than 60 days following receipt by the Department. The drawings and specifications shall be of sufficient detail, as provided by Department rule, to enable the Department to render a determination of compliance with design and construction standards under this Act. If the Department finds that the drawings are not of sufficient detail for it to render a determination of compliance, the plans shall be determined to be incomplete and shall not be considered for purposes of initiating the 60 day review period. If a submission of drawings and specifications is incomplete, the applicant may submit additional information. The 60 day review period shall not commence until the Department determines that a submission of drawings and specifications is complete or the submission is deemed complete. If the Department has not approved or disapproved the drawings and specifications within 60 days, the construction, major alteration, or addition shall be deemed approved. If the drawings and specifications are disapproved, the Department shall state in writing, with specificity, the reasons for the disapproval. The entity submitting the drawings and specifications may submit additional information in response to the written comments from the Department or request a reconsideration of the disapproval. A final decision of approval or disapproval shall be made within 45 days of the receipt of the additional information or reconsideration request. If denied, the Department shall state the specific reasons for the denial.
(c) The Department shall provide written approval for occupancy pursuant to subsection (g) and shall not issue a violation to a facility as a result of a licensure or complaint survey based upon the facility's physical structure if:
(1) the Department reviewed and approved or deemed

approved the drawings and specifications for compliance with design and construction standards;

(2) the construction, major alteration, or addition

was built as submitted;

(3) the law or rules have not been amended since the

original approval; and

(4) the conditions at the facility indicate that

there is a reasonable degree of safety provided for the residents.

(d) (Blank).
(e) All fees received by the Department under this Section shall be deposited into the Health Facility Plan Review Fund, a special fund created in the State Treasury. Moneys shall be appropriated from that Fund to the Department only to pay the costs of conducting reviews under this Section, under Section 3-202.5 of the Nursing Home Care Act, or under Section 3-202.5 of the ID/DD Community Care Act. None of the moneys in the Health Facility Plan Review Fund shall be used to reduce the amount of General Revenue Fund moneys appropriated to the Department for facility plan reviews conducted pursuant to this Section.
(f) (Blank).
(g) The Department shall conduct an on site inspection of the completed project no later than 30 days after notification from the applicant that the project has been completed and all certifications required by the Department have been received and accepted by the Department. The Department shall provide written approval for occupancy to the applicant within 5 working days of the Department's final inspection, provided the applicant has demonstrated substantial compliance as defined by Department rule. Occupancy of new major construction is prohibited until Department approval is received, unless the Department has not acted within the time frames provided in this subsection (g), in which case the construction shall be deemed approved. Occupancy shall be authorized after any required health inspection by the Department has been conducted.
(h) The Department shall establish, by rule, a procedure to conduct interim on site review of large or complex construction projects.
(i) The Department shall establish, by rule, an expedited process for emergency repairs or replacement of like equipment.
(j) Nothing in this Section shall be construed to apply to maintenance, upkeep, or renovation that does not affect the structural integrity of the building, does not add beds or services over the number for which the facility is licensed, and provides a reasonable degree of safety for the residents.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-203)
Sec. 3-203. Standards for persons with developmental disability or emotional or behavioral disorder. In licensing any facility for persons with a developmental disability or persons suffering from emotional or behavioral disorders, the Department shall consult with the Department of Human Services in developing minimum standards for such persons.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-204)
Sec. 3-204. License classifications. In addition to the authority to prescribe minimum standards, the Department may adopt license classifications of facilities according to the levels of service, and if license classification is adopted the applicable minimum standards shall define the classification. In adopting classification of the license of facilities, the Department may give recognition to the classification of services defined or prescribed by federal statute or federal rule or regulation. More than one classification of the license may be issued to the same facility when the prescribed minimum standards and regulations are met.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-205)
Sec. 3-205. Municipalities; license classifications. Where licensing responsibilities are performed by a city, village or incorporated town, the municipality shall use the same classifications as the Department; and a facility may not be licensed for a different classification by the Department than by the municipality.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-206)
Sec. 3-206. Curriculum for training nursing assistants and aides. The Department shall prescribe a curriculum for training nursing assistants, habilitation aides, and child care aides.
(a) No person, except a volunteer who receives no compensation from a facility and is not included for the purpose of meeting any staffing requirements set forth by the Department, shall act as a nursing assistant, habilitation aide, or child care aide in a facility, nor shall any person, under any other title, not licensed, certified, or registered to render medical care by the Department of Financial and Professional Regulation, assist with the personal, medical, or nursing care of residents in a facility, unless such person meets the following requirements:
(1) Be at least 16 years of age, of temperate habits

and good moral character, honest, reliable and trustworthy.

(2) Be able to speak and understand the English

language or a language understood by a substantial percentage of the facility's residents.

(3) Provide evidence of employment or occupation, if

any, and residence for 2 years prior to his or her present employment.

(4) Have completed at least 8 years of grade school

or provide proof of equivalent knowledge.

(5) Begin a current course of training for nursing

assistants, habilitation aides, or child care aides, approved by the Department, within 45 days of initial employment in the capacity of a nursing assistant, habilitation aide, or child care aide at any facility. Such courses of training shall be successfully completed within 120 days of initial employment in the capacity of nursing assistant, habilitation aide, or child care aide at a facility. Nursing assistants, habilitation aides, and child care aides who are enrolled in approved courses in community colleges or other educational institutions on a term, semester or trimester basis, shall be exempt from the 120-day completion time limit. The Department shall adopt rules for such courses of training. These rules shall include procedures for facilities to carry on an approved course of training within the facility.

The Department may accept comparable training in

lieu of the 120-hour course for student nurses, foreign nurses, military personnel, or employees of the Department of Human Services.

The facility shall develop and implement procedures,

which shall be approved by the Department, for an ongoing review process, which shall take place within the facility, for nursing assistants, habilitation aides, and child care aides.

At the time of each regularly scheduled licensure

survey, or at the time of a complaint investigation, the Department may require any nursing assistant, habilitation aide, or child care aide to demonstrate, either through written examination or action, or both, sufficient knowledge in all areas of required training. If such knowledge is inadequate the Department shall require the nursing assistant, habilitation aide, or child care aide to complete inservice training and review in the facility until the nursing assistant, habilitation aide, or child care aide demonstrates to the Department, either through written examination or action, or both, sufficient knowledge in all areas of required training; and

(6) Be familiar with and have general skills related

to resident care.

(a-0.5) An educational entity, other than a secondary school, conducting a nursing assistant, habilitation aide, or child care aide training program shall initiate a criminal history record check in accordance with the Health Care Worker Background Check Act prior to entry of an individual into the training program. A secondary school may initiate a criminal history record check in accordance with the Health Care Worker Background Check Act at any time during or after a training program.
(a-1) Nursing assistants, habilitation aides, or child care aides seeking to be included on the Health Care Worker Registry under the Health Care Worker Background Check Act must authorize the Department of Public Health or its designee to request a criminal history record check in accordance with the Health Care Worker Background Check Act and submit all necessary information. An individual may not newly be included on the Health Care Worker Registry unless a criminal history record check has been conducted with respect to the individual.
(b) Persons subject to this Section shall perform their duties under the supervision of a licensed nurse or other appropriately trained, licensed, or certified personnel.
(c) It is unlawful for any facility to employ any person in the capacity of nursing assistant, habilitation aide, or child care aide, or under any other title, not licensed by the State of Illinois to assist in the personal, medical, or nursing care of residents in such facility unless such person has complied with this Section.
(d) Proof of compliance by each employee with the requirements set out in this Section shall be maintained for each such employee by each facility in the individual personnel folder of the employee. Proof of training shall be obtained only from the Health Care Worker Registry.
(e) Each facility shall obtain access to the Health Care Worker Registry's web application, maintain the employment and demographic information relating to each employee, and verify by the category and type of employment that each employee subject to this Section meets all the requirements of this Section.
(f) Any facility that is operated under Section 3-803 shall be exempt from the requirements of this Section.
(g) Each skilled nursing and intermediate care facility that admits persons who are diagnosed as having Alzheimer's disease or related dementias shall require all nursing assistants, habilitation aides, or child care aides, who did not receive 12 hours of training in the care and treatment of such residents during the training required under paragraph (5) of subsection (a), to obtain 12 hours of in house training in the care and treatment of such residents. If the facility does not provide the training in house, the training shall be obtained from other facilities, community colleges or other educational institutions that have a recognized course for such training. The Department shall, by rule, establish a recognized course for such training.
The Department's rules shall provide that such training may be conducted in house at each facility subject to the requirements of this subsection, in which case such training shall be monitored by the Department. The Department's rules shall also provide for circumstances and procedures whereby any person who has received training that meets the requirements of this subsection shall not be required to undergo additional training if he or she is transferred to or obtains employment at a different facility or a facility other than those licensed under this Act but remains continuously employed as a nursing assistant, habilitation aide, or child care aide. Individuals who have performed no nursing, nursing-related services, or habilitation services for a period of 24 consecutive months shall be listed as inactive and as such do not meet the requirements of this Section. Licensed sheltered care facilities shall be exempt from the requirements of this Section.
(Source: P.A. 99-180, eff. 7-29-15; 100-432, eff. 8-25-17.)

(210 ILCS 46/3-206.01)
Sec. 3-206.01. Health Care Worker Registry.
(a) A facility shall not employ an individual as a nursing assistant, habilitation aide, home health aide, or child care aide, or newly hired as an individual who may have access to a resident, a resident's living quarters, or a resident's personal, financial, or medical records, unless the facility has checked the Department's Health Care Worker Registry and the individual is listed on the Health Care Worker Registry as eligible to work for a health care employer. The facility shall not employ an individual as a nursing assistant, habilitation aide, or child care aide if that individual is not on the Health Care Worker Registry unless the individual is enrolled in a training program under paragraph (5) of subsection (a) of Section 3-206 of this Act.
(b) (Blank).
(Source: P.A. 99-180, eff. 7-29-15; 100-432, eff. 8-25-17.)

(210 ILCS 46/3-206.02)
Sec. 3-206.02. (Repealed).
(Source: P.A. 99-180, eff. 7-29-15. Repealed by P.A. 100-432, eff. 8-25-17.)

(210 ILCS 46/3-206.03)
Sec. 3-206.03. Resident attendants.
(a) As used in this Section, "resident attendant" means an individual who assists residents in a facility with the following activities:
(1) eating and drinking; and
(2) personal hygiene limited to washing a resident's

hands and face, brushing and combing a resident's hair, oral hygiene, shaving residents with an electric razor, and applying makeup.

The term "resident attendant" does not include an individual who:
(1) is a licensed health professional or a

registered dietitian;

(2) volunteers without monetary compensation;
(3) is a nurse assistant; or
(4) performs any nursing or nursing related services

for residents of a facility.

(b) A facility may employ resident attendants to assist the nurse aides with the activities authorized under subsection (a). The resident attendants shall not count in the minimum staffing requirements under rules implementing this Act.
(c) A facility may not use on a full time or other paid basis any individual as a resident attendant in the facility unless the individual:
(1) has completed a training and competency

evaluation program encompassing the tasks the individual provides; and

(2) is competent to provide feeding, hydration, and

personal hygiene services.

(d) The training and competency evaluation program may be facility based. It may include one or more of the following units:
(1) A feeding unit that is a maximum of 5 hours in

length.

(2) A hydration unit that is a maximum of 3 hours in

length.

(3) A personal hygiene unit that is a maximum of 5

hours in length. These programs must be reviewed and approved by the Department every 2 years.

(e) (Blank).
(f) A person seeking employment as a resident attendant is subject to the Health Care Worker Background Check Act.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-206.04)
Sec. 3-206.04. Transfer of ownership following suspension or revocation; discussion with new owner. Whenever ownership of a private facility is transferred to another private owner following a final order for a suspension or revocation of the facility's license, the Department shall discuss with the new owner all noted problems associated with the facility and shall determine what additional training, if any, is needed for the direct care staff.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-206.05)
Sec. 3-206.05. Registry checks for employees.
(a) Within 60 days after the effective date of this Act, the Department shall require all facilities to conduct required registry checks on employees at the time of hire and annually thereafter during employment. The required registries to be checked are the Health Care Worker Registry, the Department of Children and Family Services' State Central Register, and the Illinois Sex Offender Registry. A person may not be employed if he or she is found to have disqualifying convictions or substantiated cases of abuse or neglect. At the time of the annual registry checks, if a current employee's name has been placed on a registry with disqualifying convictions or disqualifying substantiated cases of abuse or neglect, then the employee must be terminated. Disqualifying convictions or disqualifying substantiated cases of abuse or neglect are defined for the Department of Children and Family Services Central Register by the Department of Children and Family Services' standards for background checks in Part 385 of Title 89 of the Illinois Administrative Code. Disqualifying convictions or disqualifying substantiated cases of abuse or neglect are defined for the Health Care Worker Registry by the Health Care Worker Background Check Act and within this Act. A facility's failure to conduct the required registry checks will constitute a Type "B" violation.
(b) In collaboration with the Department of Children and Family Services and the Department of Human Services, the Department shall establish a waiver process from the prohibition of employment or termination of employment requirements in subsection (a) of this Section for any applicant or employee listed under the Department of Children and Family Services' State Central Register seeking to be hired or maintain his or her employment with a facility under this Act. The waiver process for applicants and employees outlined under Section 40 of the Health Care Worker Background Check Act shall remain in effect for individuals listed on the Health Care Worker Registry.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-207)
Sec. 3-207. Statement of ownership.
(a) As a condition of the issuance or renewal of the license of any facility, the applicant shall file a statement of ownership. The applicant shall update the information required in the statement of ownership within 10 days of any change.
(b) The statement of ownership shall include the following:
(1) The name, address, telephone number, occupation

or business activity, business address and business telephone number of the person who is the owner of the facility and every person who owns the building in which the facility is located, if other than the owner of the facility, which is the subject of the application or license; and if the owner is a partnership or corporation, the name of every partner and stockholder of the owner;

(2) The name and address of any facility, wherever

located, any financial interest in which is owned by the applicant, if the facility were required to be licensed if it were located in this State; and

(3) Other information necessary to determine the

identity and qualifications of an applicant or licensee to operate a facility in accordance with this Act as required by the Department in regulations.

(c) The information in the statement of ownership shall be public information and shall be available from the Department.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-208)
Sec. 3-208. Annual financial statement.
(a) Each licensee shall file annually, or more often as the Director shall by rule prescribe an attested financial statement. The Director may order an audited financial statement of a particular facility by an auditor of the Director's choice, provided the cost of such audit is paid by the Department.
(b) No public funds shall be expended for the maintenance of any resident in a facility which has failed to file the financial statement required under this Section and no public funds shall be paid to or on behalf of a facility which has failed to file a statement.
(c) The Director of Public Health and the Director of Healthcare and Family Services shall promulgate under Sections 3-801 and 3-802, one set of regulations for the filing of these financial statements, and shall provide in these regulations for forms, required information, intervals and dates of filing and such other provisions as they may deem necessary.
(d) The Director of Public Health and the Director of Healthcare and Family Services shall seek the advice and comments of other State and federal agencies which require the submission of financial data from facilities licensed under this Act and shall incorporate the information requirements of these agencies so as to impose the least possible burden on licensees. No other State agency may require submission of financial data except as expressly authorized by law or as necessary to meet requirements of federal statutes or regulations. Information obtained under this Section shall be made available, upon request, by the Department to any other State agency or legislative commission to which such information is necessary for investigations or required for the purposes of State or federal law or regulation.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-209)
Sec. 3-209. Posting of information. Every facility shall conspicuously post for display in an area of its offices accessible to residents, employees, and visitors the following:
(1) Its current license;
(2) A description, provided by the Department, of

complaint procedures established under this Act and the name, address, and telephone number of a person authorized by the Department to receive complaints;

(3) A copy of any order pertaining to the facility

issued by the Department or a court; and

(4) A list of the material available for public

inspection under Section 3-210.

(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-210)
Sec. 3-210. Materials for public inspection. A facility shall retain the following for public inspection:
(1) A complete copy of every inspection report of the

facility received from the Department during the past 5 years;

(2) A copy of every order pertaining to the facility

issued by the Department or a court during the past 5 years;

(3) A description of the services provided by the

facility and the rates charged for those services and items for which a resident may be separately charged;

(4) A copy of the statement of ownership required by

Section 3-207;

(5) A record of personnel employed or retained by the

facility who are licensed, certified or registered by the Department of Financial and Professional Regulation (as successor to the Department of Professional Regulation);

(6) A complete copy of the most recent inspection

report of the facility received from the Department; and

(7) A copy of the current Consumer Choice Information

Report required by Section 2-214.

(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-211)
Sec. 3-211. No State or federal funds to unlicensed facility. No State or federal funds which are appropriated by the General Assembly or which pass through the General Revenue Fund or any special fund in the State Treasury shall be paid to a facility not having a license issued under this Act.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-212)
Sec. 3-212. Inspection of facility by Department; report.
(a) The Department, whenever it deems necessary in accordance with subsection (b), shall inspect, survey and evaluate every facility to determine compliance with applicable licensure requirements and standards. Submission of a facility's current Consumer Choice Information Report required by Section 2-214 shall be verified at the time of inspection. An inspection should occur within 120 days prior to license renewal. The Department may periodically visit a facility for the purpose of consultation. An inspection, survey, or evaluation, other than an inspection of financial records, shall be conducted without prior notice to the facility. A visit for the sole purpose of consultation may be announced. The Department shall provide training to surveyors about the appropriate assessment, care planning, and care of persons with mental illness (other than Alzheimer's disease or related disorders) to enable its surveyors to determine whether a facility is complying with State and federal requirements about the assessment, care planning, and care of those persons.
(a-1) An employee of a State or unit of local government agency charged with inspecting, surveying, and evaluating facilities who directly or indirectly gives prior notice of an inspection, survey, or evaluation, other than an inspection of financial records, to a facility or to an employee of a facility is guilty of a Class A misdemeanor. An inspector or an employee of the Department who intentionally prenotifies a facility, orally or in writing, of a pending complaint investigation or inspection shall be guilty of a Class A misdemeanor. Superiors of persons who have prenotified a facility shall be subject to the same penalties, if they have knowingly allowed the prenotification. A person found guilty of prenotifying a facility shall be subject to disciplinary action by his or her employer. If the Department has a good faith belief, based upon information that comes to its attention, that a violation of this subsection has occurred, it must file a complaint with the Attorney General or the State's Attorney in the county where the violation took place within 30 days after discovery of the information.
(a-2) An employee of a State or unit of local government agency charged with inspecting, surveying, or evaluating facilities who willfully profits from violating the confidentiality of the inspection, survey, or evaluation process shall be guilty of a Class 4 felony and that conduct shall be deemed unprofessional conduct that may subject a person to loss of his or her professional license. An action to prosecute a person for violating this subsection (a-2) may be brought by either the Attorney General or the State's Attorney in the county where the violation took place.
(b) In determining whether to make more than the required number of unannounced inspections, surveys and evaluations of a facility the Department shall consider one or more of the following: previous inspection reports; the facility's history of compliance with standards, rules and regulations promulgated under this Act and correction of violations, penalties or other enforcement actions; the number and severity of complaints received about the facility; any allegations of resident abuse or neglect; weather conditions; health emergencies; other reasonable belief that deficiencies exist.
(b-1) The Department shall not be required to determine whether a facility certified to participate in the Medicare program under Title XVIII of the Social Security Act, or the Medicaid program under Title XIX of the Social Security Act, and which the Department determines by inspection under this Section or under Section 3-702 of this Act to be in compliance with the certification requirements of Title XVIII or XIX, is in compliance with any requirement of this Act that is less stringent than or duplicates a federal certification requirement. In accordance with subsection (a) of this Section or subsection (d) of Section 3-702, the Department shall determine whether a certified facility is in compliance with requirements of this Act that exceed federal certification requirements. If a certified facility is found to be out of compliance with federal certification requirements, the results of an inspection conducted pursuant to Title XVIII or XIX of the Social Security Act may be used as the basis for enforcement remedies authorized and commenced, with the Department's discretion to evaluate whether penalties are warranted, under this Act. Enforcement of this Act against a certified facility shall be commenced pursuant to the requirements of this Act, unless enforcement remedies sought pursuant to Title XVIII or XIX of the Social Security Act exceed those authorized by this Act. As used in this subsection, "enforcement remedy" means a sanction for violating a federal certification requirement or this Act.
(c) Upon completion of each inspection, survey and evaluation, the appropriate Department personnel who conducted the inspection, survey or evaluation shall submit a copy of their report to the licensee upon exiting the facility, and shall submit the actual report to the appropriate regional office of the Department. Such report and any recommendations for action by the Department under this Act shall be transmitted to the appropriate offices of the associate director of the Department, together with related comments or documentation provided by the licensee which may refute findings in the report, which explain extenuating circumstances that the facility could not reasonably have prevented, or which indicate methods and timetables for correction of deficiencies described in the report. Without affecting the application of subsection (a) of Section 3-303, any documentation or comments of the licensee shall be provided within 10 days of receipt of the copy of the report. Such report shall recommend to the Director appropriate action under this Act with respect to findings against a facility. The Director shall then determine whether the report's findings constitute a violation or violations of which the facility must be given notice. Such determination shall be based upon the severity of the finding, the danger posed to resident health and safety, the comments and documentation provided by the facility, the diligence and efforts to correct deficiencies, correction of the reported deficiencies, the frequency and duration of similar findings in previous reports and the facility's general inspection history. The Department shall determine violations under this subsection no later than 90 days after completion of each inspection, survey and evaluation.
(d) The Department shall maintain all inspection, survey and evaluation reports for at least 5 years in a manner accessible to and understandable by the public.
(e) The Department shall conduct a revisit to its licensure and certification surveys, consistent with federal regulations and guidelines.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-213)
Sec. 3-213. Periodic reports to Department. The Department shall require periodic reports and shall have access to and may reproduce or photocopy at its cost any books, records, and other documents maintained by the facility to the extent necessary to carry out this Act and the rules promulgated under this Act. The Department shall not divulge or disclose the contents of a record under this Section in violation of Section 2-206 or as otherwise prohibited by this Act.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-214)
Sec. 3-214. Consent to Department inspection. Any holder of a license or applicant for a license shall be deemed to have given consent to any authorized officer, employee or agent of the Department to enter and inspect the facility in accordance with this Article. Refusal to permit such entry or inspection shall constitute grounds for denial, nonrenewal or revocation of a license as provided in Section 3-117 or 3-119 of this Act.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-215)
Sec. 3-215. Annual report on facility by Department. The Department shall make at least one report on each facility in the State annually, unless the facility has been issued a 2-year license under subsection (b) of Section 3-110 for which the report shall be made every 2 years. All conditions and practices not in compliance with applicable standards within the report period shall be specifically stated. If a violation is corrected or is subject to an approved plan of correction, the same shall be specified in the report. The Department shall send a copy to any person on receiving a written request. The Department may charge a reasonable fee to cover copying costs.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-216)
Sec. 3-216. Fire inspections; authority.
(a) (Blank).
(b) For facilities licensed under this Act, the Office of the State Fire Marshal shall provide the necessary fire inspection to comply with licensing requirements. The Office of the State Fire Marshal may enter into an agreement with another State agency to conduct this inspection if qualified personnel are employed by that agency. Code enforcement inspection of the facility by the local authority shall only occur if the local authority having jurisdiction enforces code requirements that are more stringent than those enforced by the State Fire Marshal. Nothing in this Section shall prohibit a local fire authority from conducting fire incident planning activities.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/Art. III Pt. 3 heading)

(210 ILCS 46/3-301)
Sec. 3-301. Notice of violation of Act or rules. If after receiving the report specified in subsection (c) of Section 3-212 the Director or his or her designee determines that a facility is in violation of this Act or of any rule promulgated thereunder, the Director or his or her designee shall serve a notice of violation upon the licensee within 10 days thereafter. Each notice of violation shall be prepared in writing and shall specify the nature of the violation, and the statutory provision or rule alleged to have been violated. The notice shall inform the licensee of any action the Department may take under the Act, including the requirement of a facility plan of correction under Section 3-303; placement of the facility on a list prepared under Section 3-304; assessment of a penalty under Section 3-305; a conditional license under Sections 3-311 through 3-317; or license suspension or revocation under Section 3-119. The Director or his or her designee shall also inform the licensee of rights to a hearing under Section 3-703.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-301.1)
Sec. 3-301.1. Administration of medication by direct care staff at day programs. For the purposes of this Act, violations cited against a facility as a result of actions involving administration of medication by direct care staff of day programs certified to serve persons with developmental disabilities by the Department of Human Services under Section 15.4 of the Mental Health and Developmental Disabilities Administrative Act will not result in:
(1) the facility being issued a "Type AA" violation

as defined in Section 1-128.5 of this Act;

(2) the facility being issued a "Type A" violation as

defined in Section 1-129 of this Act;

(3) the facility being issued a "Type B" violation as

defined in Section 1-130 of this Act;

(4) denial of the facility's license under Section

3-117 of this Act;

(5) the facility being placed on the Department's

quarterly list of facilities which the Department has taken action against prepared under Section 3-304 of this Act;

(6) the facility being assessed a penalty or fine

under Section 3-305 of this Act;

(7) the facility being issued a conditional license

under Section 3-311 of this Act; or

(8) the Department's suspension or revocation of a

facility's license or refusal to renew a facility's license under Section 3-119 of this Act.

The Department shall notify the Division of Developmental Disabilities of the Department of Human Services when it becomes aware of a medication error at a day program or that a resident is injured or is subject to alleged abuse or neglect at a day program.
(Source: P.A. 100-50, eff. 1-1-18.)

(210 ILCS 46/3-302)
Sec. 3-302. Each day a separate violation. Each day the violation exists after the date upon which a notice of violation is served under Section 3-301 shall constitute a separate violation for purposes of assessing penalties or fines under Section 3-305. The submission of a plan of correction pursuant to subsection (b) of Section 3-303 does not prohibit or preclude the Department from assessing penalties or fines pursuant to Section 3-305 for those violations found to be valid except as provided under Section 3-308 in relation to Type "B" violations. No penalty or fine may be assessed for a condition for which the facility has received a variance or waiver of a standard.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-303)
Sec. 3-303. Correction of violations; hearing.
(a) The situation, condition or practice constituting a Type "AA" violation or a Type "A" violation shall be abated or eliminated immediately unless a fixed period of time, not exceeding 15 days, as determined by the Department and specified in the notice of violation, is required for correction.
(b) At the time of issuance of a notice of a Type "B" violation, the Department shall request a plan of correction which is subject to the Department's approval. The facility shall have 10 days after receipt of notice of violation in which to prepare and submit a plan of correction. The Department may extend this period up to 30 days where correction involves substantial capital improvement. The plan shall include a fixed time period not in excess of 90 days within which violations are to be corrected. If the Department rejects a plan of correction, it shall send notice of the rejection and the reason for the rejection to the facility. The facility shall have 10 days after receipt of the notice of rejection in which to submit a modified plan. If the modified plan is not timely submitted, or if the modified plan is rejected, the facility shall follow an approved plan of correction imposed by the Department.
(c) If the violation has been corrected prior to submission and approval of a plan of correction, the facility may submit a report of correction in place of a plan of correction. Such report shall be signed by the administrator under oath.
(d) Upon a licensee's petition, the Department shall determine whether to grant a licensee's request for an extended correction time. Such petition shall be served on the Department prior to expiration of the correction time originally approved. The burden of proof is on the petitioning facility to show good cause for not being able to comply with the original correction time approved.
(e) If a facility desires to contest any Department action under this Section it shall send a written request for a hearing under Section 3-703 to the Department within 10 days of receipt of notice of the contested action. The Department shall commence the hearing as provided under Section 3-703. Whenever possible, all action of the Department under this Section arising out of a violation shall be contested and determined at a single hearing. Issues decided after a hearing may not be reheard at subsequent hearings under this Section.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-303.1)
Sec. 3-303.1. Waiver of facility's compliance with rule or standard. Upon application by a facility, the Director may grant or renew the waiver of the facility's compliance with a rule or standard for a period not to exceed the duration of the current license or, in the case of an application for license renewal, the duration of the renewal period. The waiver may be conditioned upon the facility taking action prescribed by the Director as a measure equivalent to compliance. In determining whether to grant or renew a waiver, the Director shall consider the duration and basis for any current waiver with respect to the same rule or standard and the validity and effect upon patient health and safety of extending it on the same basis, the effect upon the health and safety of residents, the quality of resident care, the facility's history of compliance with the rules and standards of this Act and the facility's attempts to comply with the particular rule or standard in question. The Department may provide, by rule, for the automatic renewal of waivers concerning physical plant requirements upon the renewal of a license. The Department shall renew waivers relating to physical plant standards issued pursuant to this Section at the time of the indicated reviews, unless it can show why such waivers should not be extended for the following reasons:
(a) the condition of the physical plant has deteriorated or its use substantially changed so that the basis upon which the waiver was issued is materially different; or
(b) the facility is renovated or substantially remodeled in such a way as to permit compliance with the applicable rules and standards without substantial increase in cost. A copy of each waiver application and each waiver granted or renewed shall be on file with the Department and available for public inspection. The Director shall annually review such file and recommend to the DD Facility Advisory Board established under Section 2-204 of the ID/DD Community Care Act any modification in rules or standards suggested by the number and nature of waivers requested and granted and the difficulties faced in compliance by similarly situated facilities.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-303.2)
Sec. 3-303.2. Administrative warning.
(a) If the Department finds a situation, condition or practice which violates this Act or any rule promulgated thereunder which does not constitute a Type "AA", Type "A", Type "B", or Type "C" violation, the Department shall issue an administrative warning. Any administrative warning shall be served upon the facility in the same manner as the notice of violation under Section 3-301. The facility shall be responsible for correcting the situation, condition or practice; however, no written plan of correction need be submitted for an administrative warning, except for violations of Sections 3-401 through 3-413 or the rules promulgated thereunder. A written plan of correction is required to be filed for an administrative warning issued for violations of Sections 3-401 through 3-413 or the rules promulgated thereunder.
(b) If, however, the situation, condition or practice which resulted in the issuance of an administrative warning, with the exception of administrative warnings issued pursuant to Sections 3-401 through 3-413 or the rules promulgated thereunder, is not corrected by the next on site inspection by the Department which occurs no earlier than 90 days from the issuance of the administrative warning, a written plan of correction must be submitted in the same manner as provided in subsection (b) of Section 3-303.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-304)
Sec. 3-304. Quarterly list of facilities against which Department has taken action.
(a) The Department shall prepare on a quarterly basis a list containing the names and addresses of all facilities against which the Department during the previous quarter has:
(1) sent a notice under Section 3-307 regarding a

penalty assessment under subsection (1) of Section 3-305;

(2) sent a notice of license revocation under Section

3-119;

(3) sent a notice refusing renewal of a license under

Section 3-119;

(4) sent a notice to suspend a license under Section

3-119;

(5) issued a conditional license for violations that

have not been corrected under Section 3-303 or penalties or fines described under Section 3-305 have been assessed under Section 3-307 or 3-308;

(6) placed a monitor under subsections (a), (b) and

(c) of Section 3-501 and under subsection (d) of such Section where license revocation or nonrenewal notices have also been issued;

(7) initiated an action to appoint a receiver;
(8) recommended to the Director of Healthcare and

Family Services, or the Secretary of the United States Department of Health and Human Services, the decertification for violations in relation to patient care of a facility pursuant to Titles XVIII and XIX of the federal Social Security Act.

(b) In addition to the name and address of the facility, the list shall include the name and address of the person or licensee against whom the action has been initiated, a self explanatory summary of the facts which warranted the initiation of each action, the type of action initiated, the date of the initiation of the action, the amount of the penalty sought to be assessed, if any, and the final disposition of the action, if completed.
(c) The list shall be available to any member of the public upon oral or written request without charge.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-304.1)
Sec. 3-304.1. Public computer access to information.
(a) The Department must make information regarding nursing homes in the State available to the public in electronic form on the World Wide Web, including all of the following information:
(1) who regulates facilities licensed under this Act;
(2) information in the possession of the Department

that is listed in Sections 3-210 and 3-304;

(3) deficiencies and plans of correction;
(4) enforcement remedies;
(5) penalty letters;
(6) designation of penalty monies;
(7) the U.S. Department of Health and Human

Services' Health Care Financing Administration special projects or federally required inspections;

(8) advisory standards;
(9) deficiency free surveys;
(10) enforcement actions and enforcement summaries;

and

(11) distressed facilities.
(b) No fee or other charge may be imposed by the Department as a condition of accessing the information.
(c) The electronic public access provided through the World Wide Web shall be in addition to any other electronic or print distribution of the information.
(d) The information shall be made available as provided in this Section in the shortest practicable time after it is publicly available in any other form.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-304.2)
Sec. 3-304.2. Designation of distressed facilities.
(a) The Department shall, by rule, adopt criteria to identify facilities that are distressed and shall publish this list quarterly. No facility shall be identified as a distressed facility unless it has committed violations or deficiencies that have actually harmed residents.
(b) The Department shall notify each facility and licensee of its distressed designation and of the calculation on which it is based.
(c) A distressed facility may contract with an independent consultant meeting criteria established by the Department. If the distressed facility does not seek the assistance of an independent consultant, then the Department shall place a monitor or a temporary manager in the facility, depending on the Department's assessment of the condition of the facility.
(d) A facility that has been designated a distressed facility may contract with an independent consultant to develop and assist in the implementation of a plan of improvement to bring and keep the facility in compliance with this Act and, if applicable, with federal certification requirements. A facility that contracts with an independent consultant shall have 90 days to develop a plan of improvement and demonstrate a good faith effort at implementation, and another 90 days to achieve compliance and take whatever additional actions are called for in the improvement plan to maintain compliance in this subsection (d). "Independent" consultant means an individual who has no professional or financial relationship with the facility, any person with a reportable ownership interest in the facility, or any related parties. In this subsection (d), "related parties" has the meaning attributed to it in the instructions for completing Medicaid cost reports.
(e) A distressed facility that does not contract with a consultant shall be assigned a monitor or a temporary manager at the Department's discretion. The cost of the temporary manager shall be paid by the Department. The authority afforded the temporary manager shall be determined through rulemaking.
If a distressed facility that contracts with an independent consultant but does not, in a timely manner, develop an adequate plan of improvement or comply with the plan of improvement, then the Department may place a monitor in the facility.
Nothing in this Section shall limit the authority of the Department to place a monitor in a distressed facility if otherwise justified by law.
(f) The Department shall by rule establish a mentor program for owners of distressed facilities. That a mentor program does not exist, or that a mentor is not available to assist a distressed facility, shall not delay or prevent the imposition of any penalties on a distressed facility, authorized by this Act.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-305)
Sec. 3-305. Penalties or fines. The license of a facility which is in violation of this Act or any rule adopted thereunder may be subject to the penalties or fines levied by the Department as specified in this Section.
(1) A licensee who commits a Type "AA" violation as

defined in Section 1-128.5 is automatically issued a conditional license for a period of 6 months to coincide with an acceptable plan of correction and assessed a fine of up to $25,000 per violation. For a facility licensed to provide care to fewer than 100 residents, but no less than 17 residents, the fine shall be up to $18,500 per violation. For a facility licensed to provide care to fewer than 17 residents, the fine shall be up to $12,500 per violation.

(1.5) A licensee who commits a Type "A" violation as

defined in Section 1-129 is automatically issued a conditional license for a period of 6 months to coincide with an acceptable plan of correction and assessed a fine of up to $12,500 per violation. For a facility licensed to provide care to fewer than 100 residents, but no less than 17 residents, the fine shall be up to $10,000 per violation. For a facility licensed to provide care to fewer than 17 residents, the fine shall be up to $6,250 per violation.

(2) A licensee who commits a Type "B" violation as

defined in Section 1-130 shall be assessed a fine of up to $1,100 per violation. For a facility licensed to provide care to fewer than 100 residents, but no less than 17 residents, the fine shall be up to $750 per violation. For a facility licensed to provide care to fewer than 17 residents, the fine shall be up to $550 per violation.

(2.5) A licensee who commits 8 or more Type "C"

violations as defined in Section 1-132 in a single survey shall be assessed a fine of up to $250 per violation. A facility licensed to provide care to fewer than 100 residents, but no less than 17 residents, that commits 8 or more Type "C" violations in a single survey, shall be assessed a fine of up to $200 per violation. A facility licensed to provide care to fewer than 17 residents, that commits 8 or more Type "C" violations in a single survey, shall be assessed a fine of up to $175 per violation.

(3) A licensee who commits a Type "AA" or Type "A"

violation as defined in Section 1-128.5 or 1-129 which continues beyond the time specified in paragraph (a) of Section 3-303 which is cited as a repeat violation shall have its license revoked and shall be assessed a fine of 3 times the fine computed under subsection (1).

(4) A licensee who fails to satisfactorily comply

with an accepted plan of correction for a Type "B" violation or an administrative warning issued pursuant to Sections 3-401 through 3-413 or the rules promulgated thereunder shall be automatically issued a conditional license for a period of not less than 6 months. A second or subsequent acceptable plan of correction shall be filed. A fine shall be assessed in accordance with subsection (2) when cited for the repeat violation. This fine shall be computed for all days of the violation, including the duration of the first plan of correction compliance time.

(5) (Blank).
(6) When the Department finds that a provision of

Article II has been violated with regard to a particular resident, the Department shall issue an order requiring the facility to reimburse the resident for injuries incurred, or $100, whichever is greater. In the case of a violation involving any action other than theft of money belonging to a resident, reimbursement shall be ordered only if a provision of Article II has been violated with regard to that or any other resident of the facility within the 2 years immediately preceding the violation in question.

(7) For purposes of assessing fines under this

Section, a repeat violation shall be a violation which has been cited during one inspection of the facility for which an accepted plan of correction was not complied with or a new citation of the same rule if the licensee is not substantially addressing the issue routinely throughout the facility.

(8) If an occurrence results in more than one type of

violation as defined in this Act (that is, a Type "AA", Type "A", Type "B", or Type "C" violation), then the maximum fine that may be assessed for that occurrence is the maximum fine that may be assessed for the most serious type of violation charged. For purposes of the preceding sentence, a Type "AA" violation is the most serious type of violation that may be charged, followed by a Type "A", Type "B", or Type "C" violation, in that order.

(9) If any facility willfully makes a misstatement of

fact to the Department or willfully fails to make a required notification to the Department and that misstatement or failure delays the start of a survey or impedes a survey, then it will constitute a Type "B" violation. The minimum and maximum fines that may be assessed pursuant to this subsection (9) shall be 3 times those otherwise specified for any facility.

(10) If the Department finds that a facility has

violated a provision of the Illinois Administrative Code that has a high-risk designation or that a facility has violated the same provision of the Illinois Administrative Code 3 or more times in the previous 12 months, then the Department may assess a fine of up to 2 times the maximum fine otherwise allowed.

(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-306)
Sec. 3-306. Factors to be considered in determining penalty. In determining whether a penalty is to be imposed and in determining the amount of the penalty to be imposed, if any, for a violation, the Director shall consider the following factors:
(1) The gravity of the violation, including the

probability that death or serious physical or mental harm to a resident will result or has resulted; the severity of the actual or potential harm, and the extent to which the provisions of the applicable statutes or regulations were violated;

(2) The reasonable diligence exercised by the

licensee and efforts to correct violations;

(3) Any previous violations committed by the

licensee; and

(4) The financial benefit to the facility of

committing or continuing the violation.

(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-307)
Sec. 3-307. Assessment of penalties; notice. The Director may directly assess penalties provided for under Section 3-305 of this Act. If the Director determines that a penalty should be assessed for a particular violation or for failure to correct it, the Director shall send a notice to the facility. The notice shall specify the amount of the penalty assessed, the violation, the statute or rule alleged to have been violated, and shall inform the licensee of the right to hearing under Section 3-703 of this Act. If the violation is continuing, the notice shall specify the amount of additional assessment per day for the continuing violation.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-308)
Sec. 3-308. Time of assessment; plan of correction. In the case of a Type "AA" or Type "A" violation, a penalty may be assessed from the date on which the violation is discovered. In the case of a Type "B" or Type "C" violation or an administrative warning issued pursuant to Sections 3-401 through 3-413 or the rules promulgated thereunder, the facility shall submit a plan of correction as provided in Section 3-303. In the case of a Type "B" violation or an administrative warning issued pursuant to Sections 3-401 through 3-413 or the rules promulgated thereunder, a penalty shall be assessed on the date of notice of the violation, but the Director may reduce the amount or waive such payment for any of the following reasons:
(a) The facility submits a true report of correction within 10 days;
(b) The facility submits a plan of correction within 10 days and subsequently submits a true report of correction within 15 days thereafter;
(c) The facility submits a plan of correction within 10 days which provides for a correction time that is less than or equal to 30 days and the Department approves such plan; or
(d) The facility submits a plan of correction for violations involving substantial capital improvements which provides for correction within the initial 90 day limit provided under Section 3-303. The Director shall consider the following factors in determinations to reduce or waive such penalties:
(1) The violation has not caused actual harm to a

resident;

(2) The facility has made a diligent effort to

correct the violation and to prevent its recurrence;

(3) The facility has no record of a pervasive

pattern of the same or similar violations; and

(4) The facility has a record of substantial

compliance with this Act and the regulations promulgated hereunder.

If a plan of correction is approved and carried out for a Type "C" violation, the fine provided under Section 3-305 shall be suspended for the time period specified in the approved plan of correction. If a plan of correction is approved and carried out for a Type "B" violation or an administrative warning issued pursuant to Sections 3-401 through 3-413 or the rules promulgated thereunder, with respect to a violation that continues after the date of notice of violation, the fine provided under Section 3-305 shall be suspended for the time period specified in the approved plan of correction.
If a good faith plan of correction is not received within the time provided by Section 3-303, a penalty may be assessed from the date of the notice of the Type "B" or "C" violation or an administrative warning issued pursuant to Sections 3-401 through 3-413 or the rules promulgated thereunder served under Section 3-301 until the date of the receipt of a good faith plan of correction, or until the date the violation is corrected, whichever is earlier. If a violation is not corrected within the time specified by an approved plan of correction or any lawful extension thereof, a penalty may be assessed from the date of notice of the violation, until the date the violation is corrected.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-309)
Sec. 3-309. Contesting assessment of penalty. A facility may contest an assessment of a penalty by sending a written request to the Department for hearing under Section 3-703. Upon receipt of the request the Department shall hold a hearing as provided under Section 3-703. Instead of requesting a hearing pursuant to Section 3-703, a facility may, within 10 business days after receipt of the notice of violation and fine assessment, transmit to the Department 65% of the amount assessed for each violation specified in the penalty assessment.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-310)
Sec. 3-310. Collection of penalties. All penalties shall be paid to the Department within 10 days of receipt of notice of assessment or, if the penalty is contested under Section 3-309, within 10 days of receipt of the final decision, unless the decision is appealed and the order is stayed by court order under Section 3-713. A facility choosing to waive the right to a hearing under Section 3-309 shall submit a payment totaling 65% of the original fine amount along with the written waiver. A penalty assessed under this Act shall be collected by the Department and shall be deposited with the State Treasurer into the Long Term Care Monitor/Receiver Fund. If the person or facility against whom a penalty has been assessed does not comply with a written demand for payment within 30 days, the Director shall issue an order to do any of the following:
(1) Direct the State Treasurer or Comptroller to

deduct the amount of the fine from amounts otherwise due from the State for the penalty, including any payments to be made from the Care Provider Fund for Persons with a Developmental Disability established under Section 5C-7 of the Illinois Public Aid Code, and remit that amount to the Department;

(2) Add the amount of the penalty to the facility's

licensing fee; if the licensee refuses to make the payment at the time of application for renewal of its license, the license shall not be renewed; or

(3) Bring an action in circuit court to recover the

amount of the penalty.

(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-311)
Sec. 3-311. Issuance of conditional license in addition to penalties. In addition to the right to assess penalties under this Act, the Director may issue a conditional license under Section 3-305 to any facility if the Director finds that either a Type "A" or Type "B" violation exists in such facility. The issuance of a conditional license shall revoke any license held by the facility.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-312)
Sec. 3-312. Plan of correction required before issuance of conditional license. Prior to the issuance of a conditional license, the Department shall review and approve a written plan of correction. The Department shall specify the violations which prevent full licensure and shall establish a time schedule for correction of the deficiencies. Retention of the license shall be conditional on the timely correction of the deficiencies in accordance with the plan of correction.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-313)
Sec. 3-313. Notice of issuance of conditional license. Written notice of the decision to issue a conditional license shall be sent to the applicant or licensee together with the specification of all violations of this Act and the rules promulgated thereunder which prevent full licensure and which form the basis for the Department's decision to issue a conditional license and the required plan of correction. The notice shall inform the applicant or licensee of its right to a full hearing under Section 3-315 to contest the issuance of the conditional license.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-315)
Sec. 3-315. Hearing on conditional license or plan of correction. If the applicant or licensee desires to contest the basis for issuance of a conditional license, or the terms of the plan of correction, the applicant or licensee shall send a written request for hearing to the Department within 10 days after receipt by the applicant or licensee of the Department's notice and decision to issue a conditional license. The Department shall hold the hearing as provided under Section 3-703.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-316)
Sec. 3-316. Period of conditional license. A conditional license shall be issued for a period specified by the Department, but in no event for more than one year. The Department shall periodically inspect any facility operating under a conditional license. If the Department finds substantial failure by the facility to timely correct the violations which prevented full licensure and formed the basis for the Department's decision to issue a conditional license in accordance with the required plan of correction, the conditional license may be revoked as provided under Section 3-119.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-318)
Sec. 3-318. Business offenses.
(a) No person shall:
(1) intentionally fail to correct or interfere with

the correction of a Type "AA", Type "A", or Type "B" violation within the time specified on the notice or approved plan of correction under this Act as the maximum period given for correction, unless an extension is granted and the corrections are made before expiration of extension;

(2) intentionally prevent, interfere with, or attempt

to impede in any way any duly authorized investigation and enforcement of this Act;

(3) intentionally prevent or attempt to prevent any

examination of any relevant books or records pertinent to investigations and enforcement of this Act;

(4) intentionally prevent or interfere with the

preservation of evidence pertaining to any violation of this Act or the rules promulgated under this Act;

(5) intentionally retaliate or discriminate against

any resident or employee for contacting or providing information to any state official, or for initiating, participating in, or testifying in an action for any remedy authorized under this Act;

(6) willfully file any false, incomplete or

intentionally misleading information required to be filed under this Act, or willfully fail or refuse to file any required information;

(7) open or operate a facility without a license;
(8) intentionally retaliate or discriminate against

any resident for consenting to authorized electronic monitoring under the Authorized Electronic Monitoring in Long-Term Care Facilities Act; or

(9) prevent the installation or use of an electronic

monitoring device by a resident who has provided the facility with notice and consent as required in Section 20 of the Authorized Electronic Monitoring in Long-Term Care Facilities Act.

(b) A violation of this Section is a business offense, punishable by a fine not to exceed $10,000, except as otherwise provided in subsection (2) of Section 3-103 as to submission of false or misleading information in a license application.
(c) The State's Attorney of the county in which the facility is located, or the Attorney General, shall be notified by the Director of any violations of this Section.
(Source: P.A. 99-180, eff. 7-29-15; 99-784, eff. 1-1-17; 100-201, eff. 8-18-17.)

(210 ILCS 46/3-320)
Sec. 3-320. Review under Administrative Review Law. All final administrative decisions of the Department under this Act are subject to judicial review under the Administrative Review Law, as now or hereafter amended, and the rules adopted pursuant thereto. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/Art. III Pt. 4 heading)

(210 ILCS 46/3-401)
Sec. 3-401. Involuntary transfer or discharge of resident. A facility may involuntarily transfer or discharge a resident only for one or more of the following reasons:
(a) for medical reasons;
(b) for the resident's physical safety;
(c) for the physical safety of other residents, the facility staff or facility visitors; or
(d) for either late payment or nonpayment for the resident's stay, except as prohibited by Titles XVIII and XIX of the federal Social Security Act. For purposes of this Section, "late payment" means non-receipt of payment after submission of a bill. If payment is not received within 45 days after submission of a bill, a facility may send a notice to the resident and responsible party requesting payment within 30 days. If payment is not received within such 30 days, the facility may thereupon institute transfer or discharge proceedings by sending a notice of transfer or discharge to the resident and responsible party by registered or certified mail. The notice shall state, in addition to the requirements of Section 3-403 of this Act, that the responsible party has the right to pay the amount of the bill in full up to the date the transfer or discharge is to be made and then the resident shall have the right to remain in the facility. Such payment shall terminate the transfer or discharge proceedings. This subsection does not apply to those residents whose care is provided for under the Illinois Public Aid Code. The Department shall adopt rules setting forth the criteria and procedures to be applied in cases of involuntary transfer or discharge permitted under this Section.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-401.1)
Sec. 3-401.1. Medical assistance recipients.
(a) A facility participating in the Medical Assistance Program is prohibited from failing or refusing to retain as a resident any person because he or she is a recipient of or an applicant for the Medical Assistance Program under Article V of the Illinois Public Aid Code.
(a-5) A facility of which only a distinct part is certified to participate in the Medical Assistance Program may refuse to retain as a resident any person who resides in a part of the facility that does not participate in the Medical Assistance Program and who is unable to pay for his or her care in the facility without Medical Assistance only if:
(1) the facility, no later than at the time of

admission and at the time of the resident's contract renewal, explains to the resident (unless he or she is incompetent), and to the resident's representative, and to the person making payment on behalf of the resident for the resident's stay, in writing, that the facility may discharge the resident if the resident is no longer able to pay for his or her care in the facility without Medical Assistance; and

(2) the resident (unless he or she is incompetent),

the resident's representative, and the person making payment on behalf of the resident for the resident's stay, acknowledge in writing that they have received the written explanation.

(a-10) For the purposes of this Section, a recipient or applicant shall be considered a resident in the facility during any hospital stay totaling 10 days or less following a hospital admission. The Department of Healthcare and Family Services shall recoup funds from a facility when, as a result of the facility's refusal to readmit a recipient after hospitalization for 10 days or less, the recipient incurs hospital bills in an amount greater than the amount that would have been paid by that Department for care of the recipient in the facility. The amount of the recoupment shall be the difference between the Department of Healthcare and Family Services' payment for hospital care and the amount that Department would have paid for care in the facility.
(b) A facility which violates this Section shall be guilty of a business offense and fined not less than $500 nor more than $1,000 for the first offense and not less than $1,000 nor more than $5,000 for each subsequent offense.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-402)
Sec. 3-402. Notice of involuntary transfer or discharge. Involuntary transfer or discharge of a resident from a facility shall be preceded by the discussion required under Section 3-408 and by a minimum written notice of 21 days, except in one of the following instances:
(a) When an emergency transfer or discharge is ordered by the resident's attending physician because of the resident's health care needs.
(b) When the transfer or discharge is mandated by the physical safety of other residents, the facility staff, or facility visitors, as documented in the clinical record. The Department shall be notified prior to any such involuntary transfer or discharge. The Department shall immediately offer transfer, or discharge and relocation assistance to residents transferred or discharged under this subparagraph (b), and the Department may place relocation teams as provided in Section 3-419 of this Act.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-403)
Sec. 3-403. Contents of notice; right to hearing. The notice required by Section 3-402 shall be on a form prescribed by the Department and shall contain all of the following:
(a) The stated reason for the proposed transfer or discharge;
(b) The effective date of the proposed transfer or discharge;
(c) A statement in not less than 12 point type, which reads: "You have a right to appeal the facility's decision to transfer or discharge you. If you think you should not have to leave this facility, you may file a request for a hearing with the Department of Public Health within 10 days after receiving this notice. If you request a hearing, it will be held not later than 10 days after your request, and you generally will not be transferred or discharged during that time. If the decision following the hearing is not in your favor, you generally will not be transferred or discharged prior to the expiration of 30 days following receipt of the original notice of the transfer or discharge. A form to appeal the facility's decision and to request a hearing is attached. If you have any questions, call the Department of Public Health at the telephone number listed below.";
(d) A hearing request form, together with a postage paid, preaddressed envelope to the Department; and
(e) The name, address, and telephone number of the person charged with the responsibility of supervising the transfer or discharge.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-404)
Sec. 3-404. Request for hearing; effect on transfer. A request for a hearing made under Section 3-403 shall stay a transfer pending a hearing or appeal of the decision, unless a condition which would have allowed transfer or discharge in less than 21 days as described under paragraphs (a) and (b) of Section 3-402 develops in the interim.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-405)
Sec. 3-405. Copy of notice in resident's record; copy to Department. A copy of the notice required by Section 3-402 shall be placed in the resident's clinical record and a copy shall be transmitted to the Department, the resident, and the resident's representative.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-406)
Sec. 3-406. Medical assistance recipient; transfer or discharge as result of action by Department of Healthcare and Family Services. When the basis for an involuntary transfer or discharge is the result of an action by the Department of Healthcare and Family Services with respect to a recipient of assistance under Title XIX of the Social Security Act and a hearing request is filed with the Department of Healthcare and Family Services, the 21-day written notice period shall not begin until a final decision in the matter is rendered by the Department of Healthcare and Family Services or a court of competent jurisdiction and notice of that final decision is received by the resident and the facility.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-407)
Sec. 3-407. Nonpayment as basis for transfer or discharge. When nonpayment is the basis for involuntary transfer or discharge, the resident shall have the right to redeem up to the date that the discharge or transfer is to be made and then shall have the right to remain in the facility.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-408)
Sec. 3-408. Discussion of planned transfer or discharge. The planned involuntary transfer or discharge shall be discussed with the resident, the resident's representative and person or agency responsible for the resident's placement, maintenance, and care in the facility. The explanation and discussion of the reasons for involuntary transfer or discharge shall include the facility administrator or other appropriate facility representative as the administrator's designee. The content of the discussion and explanation shall be summarized in writing and shall include the names of the individuals involved in the discussions and made a part of the resident's clinical record.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-409)
Sec. 3-409. Counseling services. The facility shall offer the resident counseling services before the transfer or discharge of the resident.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-410)
Sec. 3-410. Request for hearing on transfer or discharge. A resident subject to involuntary transfer or discharge from a facility, the resident's guardian or if the resident is a minor, his or her parent shall have the opportunity to file a request for a hearing with the Department within 10 days following receipt of the written notice of the involuntary transfer or discharge by the facility.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-411)
Sec. 3-411. Hearing; time. The Department of Public Health, when the basis for involuntary transfer or discharge is other than action by the Department of Healthcare and Family Services with respect to the Title XIX Medicaid recipient, shall hold a hearing at the resident's facility not later than 10 days after a hearing request is filed, and render a decision within 14 days after the filing of the hearing request.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-412)
Sec. 3-412. Conduct of hearing. The hearing before the Department provided under Section 3-411 shall be conducted as prescribed under Section 3-703. In determining whether a transfer or discharge is authorized, the burden of proof in this hearing rests on the person requesting the transfer or discharge.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-413)
Sec. 3-413. Time for leaving facility. If the Department determines that a transfer or discharge is authorized under Section 3-401, the resident shall not be required to leave the facility before the 34th day following receipt of the notice required under Section 3-402, or the 10th day following receipt of the Department's decision, whichever is later, unless a condition which would have allowed transfer or discharge in less than 21 days as described under paragraphs (a) and (b) of Section 3-402 develops in the interim.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-414)
Sec. 3-414. Continuation of medical assistance funding. The Department of Healthcare and Family Services shall continue Title XIX Medicaid funding during the appeal, transfer, or discharge period for those residents who are recipients of assistance under Title XIX of the Social Security Act affected by Section 3-401.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-415)
Sec. 3-415. Transfer or discharge by Department; grounds. The Department may transfer or discharge any resident from any facility required to be licensed under this Act when any of the following conditions exist:
(a) Such facility is operating without a license;
(b) The Department has suspended, revoked or refused to renew the license of the facility as provided under Section 3-119;
(c) The facility has requested the aid of the Department in the transfer or discharge of the resident and the Department finds that the resident consents to transfer or discharge;
(d) The facility is closing or intends to close and adequate arrangement for relocation of the resident has not been made at least 30 days prior to closure; or
(e) The Department determines that an emergency exists which requires immediate transfer or discharge of the resident.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-416)
Sec. 3-416. Transfer or discharge by Department; likelihood of serious harm. In deciding to transfer or discharge a resident from a facility under Section 3-415, the Department shall consider the likelihood of serious harm which may result if the resident remains in the facility.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-417)
Sec. 3-417. Relocation assistance. The Department shall offer transfer or discharge and relocation assistance to residents transferred or discharged under Sections 3-401 through 3-415, including information on available alternative placements. Residents shall be involved in planning the transfer or discharge and shall choose among the available alternative placements, except that where an emergency makes prior resident involvement impossible the Department may make a temporary placement until a final placement can be arranged. Residents may choose their final alternative placement and shall be given assistance in transferring to such place. No resident may be forced to remain in a temporary or permanent placement. Where the Department makes or participates in making the relocation decision, consideration shall be given to proximity to the resident's relatives and friends. The resident shall be allowed 3 visits to potential alternative placements prior to removal, except where medically contraindicated or where the need for immediate transfer or discharge requires reduction in the number of visits.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-418)
Sec. 3-418. Transfer or discharge plans. The Department shall prepare resident transfer or discharge plans to assure safe and orderly removals and protect residents' health, safety, welfare and rights. In nonemergencies, and where possible in emergencies, the Department shall design and implement such plans in advance of transfer or discharge.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-419)
Sec. 3-419. Relocation teams. The Department may place relocation teams in any facility from which residents are being discharged or transferred for any reason, for the purpose of implementing transfer or discharge plans.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-420)
Sec. 3-420. Transfer or discharge by Department; notice. In any transfer or discharge conducted under Sections 3-415 through 3-418 the Department shall do the following:
(a) Provide written notice to the facility prior to the transfer or discharge. The notice shall state the basis for the order of transfer or discharge and shall inform the facility of its right to an informal conference prior to transfer or discharge under this Section, and its right to a subsequent hearing under Section 3-422. If a facility desires to contest a nonemergency transfer or discharge, prior to transfer or discharge it shall, within 4 working days after receipt of the notice, send a written request for an informal conference to the Department. The Department shall, within 4 working days from the receipt of the request, hold an informal conference in the county in which the facility is located. Following this conference, the Department may affirm, modify or overrule its previous decision. Except in an emergency, transfer or discharge may not begin until the period for requesting a conference has passed or, if a conference is requested, until after a conference has been held.
(b) Provide written notice to any resident to be removed, to the resident's representative, if any, and to a member of the resident's family, where practicable, prior to the removal. The notice shall state the reason for which transfer or discharge is ordered and shall inform the resident of the resident's right to challenge the transfer or discharge under Section 3-422. The Department shall hold an informal conference with the resident or the resident's representative prior to transfer or discharge at which the resident or the representative may present any objections to the proposed transfer or discharge plan or alternative placement.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-421)
Sec. 3-421. Notice of emergency. In any transfer or discharge conducted under subsection (e) of Section 3-415, the Department shall notify the facility and any resident to be removed that an emergency has been found to exist and removal has been ordered, and shall involve the residents in removal planning if possible. Following emergency removal, the Department shall provide written notice to the facility, to the resident, to the resident's representative, if any, and to a member of the resident's family, where practicable, of the basis for the finding that an emergency existed and of the right to challenge removal under Section 3-422.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-422)
Sec. 3-422. Hearing to challenge transfer or discharge. Within 10 days following transfer or discharge, the facility or any resident transferred or discharged may send a written request to the Department for a hearing under Section 3-703 to challenge the transfer or discharge. The Department shall hold the hearing within 30 days of receipt of the request. The hearing shall be held at the facility from which the resident is being transferred or discharged, unless the resident or resident's representative, requests an alternative hearing site. If the facility prevails, it may file a claim against the State under the Court of Claims Act for payments lost less expenses saved as a result of the transfer or discharge. No resident transferred or discharged may be held liable for the charge for care which would have been made had the resident remained in the facility. If a resident prevails, the resident may file a claim against the State under the Court of Claims Act for any excess expenses directly caused by the order to transfer or discharge. The Department shall assist the resident in returning to the facility if assistance is requested.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-423)
Sec. 3-423. Closure of facility; notice. Any owner of a facility licensed under this Act shall give 90 days' notice prior to voluntarily closing a facility or closing any part of a facility, or prior to closing any part of a facility if closing such part will require the transfer or discharge of more than 10% of the residents. Such notice shall be given to the Department, to any resident who must be transferred or discharged, to the resident's representative, and to a member of the resident's family, where practicable. Notice shall state the proposed date of closing and the reason for closing. The facility shall offer to assist the resident in securing an alternative placement and shall advise the resident on available alternatives. Where the resident is unable to choose an alternate placement and is not under guardianship, the Department shall be notified of the need for relocation assistance. The facility shall comply with all applicable laws and regulations until the date of closing, including those related to transfer or discharge of residents. The Department may place a relocation team in the facility as provided under Section 3-419.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/Art. III Pt. 5 heading)

(210 ILCS 46/3-501)
Sec. 3-501. Monitor or receiver for facility; grounds. The Department may place an employee or agent to serve as a monitor in a facility or may petition the circuit court for appointment of a receiver for a facility, or both, when any of the following conditions exist:
(a) The facility is operating without a license;
(b) The Department has suspended, revoked or refused to renew the existing license of the facility;
(c) The facility is closing or has informed the Department that it intends to close and adequate arrangements for relocation of residents have not been made at least 30 days prior to closure;
(d) The Department determines that an emergency exists, whether or not it has initiated revocation or nonrenewal procedures, if because of the unwillingness or inability of the licensee to remedy the emergency the Department believes a monitor or receiver is necessary;
(e) The Department is notified that the facility is terminated or will not be renewed for participation in the federal reimbursement program under either Title XVIII or Title XIX of the Social Security Act. As used in subsection (d) and Section 3-503, "emergency" means a threat to the health, safety or welfare of a resident that the facility is unwilling or unable to correct;
(f) The facility has been designated a distressed facility by the Department and does not have a consultant employed pursuant to subsection (f) of Section 3-304.2 of this Act and an acceptable plan of improvement, or the Department has reason to believe the facility is not complying with the plan of improvement. Nothing in this paragraph (f) shall preclude the Department from placing a monitor in a facility if otherwise justified by law; or
(g) At the discretion of the Department when a review of facility compliance history, incident reports, or reports of financial problems raises a concern that a threat to resident health, safety, or welfare exists.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-502)
Sec. 3-502. Placement of monitor by Department. In any situation described in Section 3-501, the Department may place a qualified person to act as monitor in the facility. The monitor shall observe operation of the facility, assist the facility by advising it on how to comply with the State regulations, and shall report periodically to the Department on the operation of the facility. Once a monitor has been placed, the Department may retain the monitor until it is satisfied that the basis for the placement is resolved and the threat to the health, safety, or welfare of a resident is not likely to recur.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-503)
Sec. 3-503. Emergency; petition for receiver. Where a resident, a resident's representative or a resident's next of kin believes that an emergency exists each of them, collectively or separately, may file a verified petition to the circuit court in the county in which the facility is located for an order placing the facility under the control of a receiver.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-504)
Sec. 3-504. Hearing on petition for receiver; grounds for appointment of receiver. The court shall hold a hearing within 5 days of the filing of the petition. The petition and notice of the hearing shall be served on the owner, administrator or designated agent of the facility as provided under the Civil Practice Law, or the petition and notice of hearing shall be posted in a conspicuous place in the facility not later than 3 days before the time specified for the hearing, unless a different period is fixed by order of the court. The court shall appoint a receiver if it finds that:
(a) The facility is operating without a license;
(b) The Department has suspended, revoked or refused to renew the existing license of a facility;
(c) The facility is closing or has informed the Department that it intends to close and adequate arrangements for relocation of residents have not been made at least 30 days prior to closure; or
(d) An emergency exists, whether or not the Department has initiated revocation or nonrenewal procedures, if because of the unwillingness or inability of the licensee to remedy the emergency the appointment of a receiver is necessary.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-505)
Sec. 3-505. Emergency; time for hearing. If a petition filed under Section 3-503 alleges that the conditions set out in subsection 3-504(d) exist within a facility, the court may set the matter for hearing at the earliest possible time. The petitioner shall notify the licensee, administrator of the facility, or registered agent of the licensee prior to the hearing. Any form of written notice may be used. A receivership shall not be established ex parte unless the court determines that the conditions set out in subsection 3-504(d) exist in a facility; that the licensee cannot be found; and that the petitioner has exhausted all reasonable means of locating and notifying the licensee, administrator or registered agent.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-506)
Sec. 3-506. Appointment of receiver. The court may appoint any qualified person as a receiver, except it shall not appoint any owner or affiliate of the facility which is in receivership as its receiver. The Department shall maintain a list of such persons to operate facilities which the court may consider. The court shall give preference to licensed nursing home administrators in appointing a receiver.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-507)
Sec. 3-507. Health, safety, and welfare of residents. The receiver shall make provisions for the continued health, safety and welfare of all residents of the facility.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-508)
Sec. 3-508. Receiver's powers and duties. A receiver appointed under this Act:
(a) Shall exercise those powers and shall perform those duties set out by the court.
(b) Shall operate the facility in such a manner as to assure safety and adequate health care for the residents.
(c) Shall have the same rights to possession of the building in which the facility is located and of all goods and fixtures in the building at the time the petition for receivership is filed as the owner would have had if the receiver had not been appointed, and of all assets of the facility. The receiver shall take such action as is reasonably necessary to protect or conserve the assets or property of which the receiver takes possession, or the proceeds from any transfer thereof, and may use them only in the performance of the powers and duties set forth in this Section and by order of the court.
(d) May use the building, fixtures, furnishings and any accompanying consumable goods in the provision of care and services to residents and to any other persons receiving services from the facility at the time the petition for receivership was filed. The receiver shall collect payments for all goods and services provided to residents or others during the period of the receivership at the same rate of payment charged by the owners at the time the petition for receivership was filed.
(e) May correct or eliminate any deficiency in the structure or furnishings of the facility which endangers the safety or health of residents while they remain in the facility, provided the total cost of correction does not exceed $3,000. The court may order expenditures for this purpose in excess of $3,000 on application from the receiver after notice to the owner and hearing.
(f) May let contracts and hire agents and employees to carry out the powers and duties of the receiver under this Section.
(g) Except as specified in Section 3-510, shall honor all leases, mortgages and secured transactions governing the building in which the facility is located and all goods and fixtures in the building of which the receiver has taken possession, but only to the extent of payments which, in the case of a rental agreement, are for the use of the property during the period of the receivership, or which, in the case of a purchase agreement, come due during the period of the receivership.
(h) Shall have full power to direct and manage and to discharge employees of the facility, subject to any contract rights they may have. The receiver shall pay employees at the same rate of compensation, including benefits, that the employees would have received from the owner. Receivership does not relieve the owner of any obligation to employees not carried out by the receiver.
(i) Shall, if any resident is transferred or discharged, follow the procedures set forth in Part 4 of this Article.
(j) Shall be entitled to and shall take possession of all property or assets of residents which are in the possession of a facility or its owner. The receiver shall preserve all property, assets and records of residents of which the receiver takes possession and shall provide for the prompt transfer of the property, assets and records to the new placement of any transferred resident.
(k) Shall report to the court on any actions he has taken to bring the facility into compliance with this Act or with Title XVIII or XIX of the Social Security Act that he believes should be continued when the receivership is terminated in order to protect the health, safety or welfare of the residents.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-509)
Sec. 3-509. Payment for goods or services provided by receiver.
(a) A person who is served with notice of an order of the court appointing a receiver and of the receiver's name and address shall be liable to pay the receiver for any goods or services provided by the receiver after the date of the order if the person would have been liable for the goods or services as supplied by the owner. The receiver shall give a receipt for each payment and shall keep a copy of each receipt on file. The receiver shall deposit amounts received in a separate account and shall use this account for all disbursements.
(b) The receiver may bring an action to enforce the liability created by subsection (a) of this Section.
(c) A payment to the receiver of any sum owing to the facility or its owner shall discharge any obligation to the facility to the extent of the payment.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-510)
Sec. 3-510. Receiver's avoidance of obligations; reasonable rental, price, or rate of interest to be paid by receiver.
(a) A receiver may petition the court that he or she not be required to honor any lease, mortgage, secured transaction or other wholly or partially executory contract entered into by the owner of the facility if the rent, price or rate of interest required to be paid under the agreement was substantially in excess of a reasonable rent, price or rate of interest at the time the contract was entered into, or if any material provision of the agreement was unreasonable.
(b) If the receiver is in possession of real estate or goods subject to a lease, mortgage or security interest which the receiver has obtained a court order to avoid under subsection (a) of this Section, and if the real estate or goods are necessary for the continued operation of the facility under this Section, the receiver may apply to the court to set a reasonable rental, price or rate of interest to be paid by the receiver during the duration of the receivership. The court shall hold a hearing on the application within 15 days. The receiver shall send notice of the application to any known persons who own the property involved at least 10 days prior to the hearing. Payment by the receiver of the amount determined by the court to be reasonable is a defense to any action against the receiver for payment or for possession of the goods or real estate subject to the lease, security interest or mortgage involved by any person who received such notice, but the payment does not relieve the owner of the facility of any liability for the difference between the amount paid by the receiver and the amount due under the original lease, security interest or mortgage involved.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-511)
Sec. 3-511. Insufficient funds collected; reimbursement of receiver by Department. If funds collected under Sections 3-508 and 3-509 are insufficient to meet the expenses of performing the powers and duties conferred on the receiver, or if there are insufficient funds on hand to meet those expenses, the Department may reimburse the receiver for those expenses from funds appropriated for its ordinary and contingent expenses by the General Assembly after funds contained in the Long Term Care Monitor/Receiver Fund have been exhausted.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-512)
Sec. 3-512. Receiver's compensation. The court shall set the compensation of the receiver, which will be considered a necessary expense of a receivership under Section 3-516.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-513)
Sec. 3-513. Action against receiver.
(a) In any action or special proceeding brought against a receiver in the receiver's official capacity for acts committed while carrying out powers and duties under this Article, the receiver shall be considered a public employee under the Local Governmental and Governmental Employees Tort Immunity Act, as now or hereafter amended.
(b) A receiver may be held liable in a personal capacity only for the receiver's own gross negligence, intentional acts or breach of fiduciary duty.
(c) The court may require a receiver to post a bond.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-514)
Sec. 3-514. License to facility in receivership. Other provisions of this Act notwithstanding, the Department may issue a license to a facility placed in receivership. The duration of a license issued under this Section is limited to the duration of the receivership.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-515)
Sec. 3-515. Termination of receivership. The court may terminate a receivership:
(a) If the time period specified in the order appointing the receiver elapses and is not extended;
(b) If the court determines that the receivership is no longer necessary because the conditions which gave rise to the receivership no longer exist; or the Department grants the facility a new license, whether the structure of the facility, the right to operate the facility, or the land on which it is located is under the same or different ownership; or
(c) If all of the residents in the facility have been transferred or discharged. Before terminating a receivership, the court may order the Department to require any licensee to comply with the recommendations of the receiver made under subsection (k) of Section 3-508. A licensee may petition the court to be relieved of this requirement.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-516)
Sec. 3-516. Accounting by receiver; Department's lien.
(a) Within 30 days after termination, the receiver shall give the court a complete accounting of all property of which the receiver has taken possession, of all funds collected, and of the expenses of the receivership.
(b) If the operating funds collected by the receiver under Sections 3-508 and 3-509 exceed the reasonable expenses of the receivership, the court shall order payment of the surplus to the owner, after reimbursement of funds drawn from the contingency fund under Section 3-511. If the operating funds are insufficient to cover the reasonable expenses of the receivership, the owner shall be liable for the deficiency. Payment recovered from the owner shall be used to reimburse the contingency fund for amounts drawn by the receiver under Section 3-511.
(c) The Department shall have a lien for any payment made under Section 3-511 upon any beneficial interest, direct or indirect, of any owner in the following property:
(1) The building in which the facility is located;
(2) Any fixtures, equipment or goods used in the

operation of the facility;

(3) The land on which the facility is located; or
(4) The proceeds from any conveyance of property

described in subparagraphs (1), (2) or (3) above, made by the owner within one year prior to the filing of the petition for receivership.

(d) The lien provided by this Section is prior to any lien or other interest which originates subsequent to the filing of a petition for receivership under this Article, except for a construction or mechanic's lien arising out of work performed with the express consent of the receiver.
(e) The receiver shall, within 60 days after termination of the receivership, file a notice of any lien created under this Section. If the lien is on real property, the notice shall be filed with the recorder. If the lien is on personal property, the lien shall be filed with the Secretary of State. The notice shall specify the name of the person against whom the lien is claimed, the name of the receiver, the dates of the petition for receivership and the termination of receivership, a description of the property involved and the amount claimed. No lien shall exist under this Article against any person, on any property, or for any amount not specified in the notice filed under this subsection (e).
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-517)
Sec. 3-517. Civil and criminal liability during receivership. Nothing in this Act shall be deemed to relieve any owner, administrator or employee of a facility placed in receivership of any civil or criminal liability incurred, or any duty imposed by law, by reason of acts or omissions of the owner, administrator, or employee prior to the appointment of a receiver; nor shall anything contained in this Act be construed to suspend during the receivership any obligation of the owner, administrator, or employee for payment of taxes or other operating and maintenance expenses of the facility nor of the owner, administrator, employee or any other person for the payment of mortgages or liens. The owner shall retain the right to sell or mortgage any facility under receivership, subject to approval of the court which ordered the receivership.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/Art. III Pt. 6 heading)

(210 ILCS 46/3-601)
Sec. 3-601. Liability for injury to resident. The owner and licensee are liable to a resident for any intentional or negligent act or omission of their agents or employees which injures the resident.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-602)
Sec. 3-602. Damages for violation of resident's rights. The licensee shall pay the actual damages and costs and attorney's fees to a facility resident whose rights, as specified in Part 1 of Article II of this Act, are violated.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-603)
Sec. 3-603. Action by resident. A resident may maintain an action under this Act for any other type of relief, including injunctive and declaratory relief, permitted by law.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-604)
Sec. 3-604. Class action; remedies cumulative. Any damages recoverable under Sections 3-601 through 3-607, including minimum damages as provided by these Sections, may be recovered in any action which a court may authorize to be brought as a class action pursuant to the Civil Practice Law. The remedies provided in Sections 3-601 through 3-607, are in addition to and cumulative with any other legal remedies available to a resident. Exhaustion of any available administrative remedies shall not be required prior to commencement of suit hereunder.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-605)
Sec. 3-605. Amount of damages; no effect on medical assistance eligibility. The amount of damages recovered by a resident in an action brought under Sections 3-601 through 3-607 shall be exempt for purposes of determining initial or continuing eligibility for medical assistance under the Illinois Public Aid Code, as now or hereafter amended, and shall neither be taken into consideration nor required to be applied toward the payment or partial payment of the cost of medical care or services available under the Illinois Public Aid Code.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-606)
Sec. 3-606. Waiver of resident's right to bring action prohibited. Any waiver by a resident or his or her legal representative of the right to commence an action under Sections 3-601 through 3-607, whether oral or in writing, shall be null and void, and without legal force or effect.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-607)
Sec. 3-607. Trial by jury. Any party to an action brought under Sections 3-601 through 3-607 shall be entitled to a trial by jury and any waiver of the right to a trial by a jury, whether oral or in writing, prior to the commencement of an action, shall be null and void, and without legal force or effect.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-608)
Sec. 3-608. Retaliation against resident prohibited. A licensee or its agents or employees shall not transfer, discharge, evict, harass, dismiss, or retaliate against a resident, a resident's representative, or an employee or agent who makes a report under Section 2-107, brings or testifies in an action under Sections 3-601 through 3-607, or files a complaint under Section 3-702, because of the report, testimony, or complaint.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-609)
Sec. 3-609. Immunity from liability for making report. Any person, institution or agency, under this Act, participating in good faith in the making of a report, or in the investigation of such a report shall not be deemed to have violated any privileged communication and shall have immunity from any liability, civil, criminal or any other proceedings, civil or criminal as a consequence of making such report. The good faith of any persons required to report, or permitted to report, cases of suspected resident abuse or neglect under this Act, shall be presumed.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-610)
Sec. 3-610. Duty to report violations.
(a) A facility employee or agent who becomes aware of abuse or neglect of a resident prohibited by Section 2-107 shall immediately report the matter to the Department and to the facility administrator. A facility administrator who becomes aware of abuse or neglect of a resident prohibited by Section 2-107 shall immediately report the matter by telephone and in writing to the resident's representative, and to the Department. Any person may report a violation of Section 2-107 to the Department.
(b) A facility employee or agent who becomes aware of another facility employee or agent's theft or misappropriation of a resident's property must immediately report the matter to the facility administrator. A facility administrator who becomes aware of a facility employee or agent's theft or misappropriation of a resident's property must immediately report the matter by telephone and in writing to the resident's representative, to the Department, and to the local law enforcement agency. Neither a licensee nor its employees or agents may dismiss or otherwise retaliate against a facility employee or agent who reports the theft or misappropriation of a resident's property under this subsection.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-611)
Sec. 3-611. Employee as perpetrator of abuse. When an investigation of a report of suspected abuse of a recipient indicates, based upon credible evidence, that an employee of a facility is the perpetrator of the abuse, that employee shall immediately be barred from any further contact with residents of the facility, pending the outcome of any further investigation, prosecution or disciplinary action against the employee.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-612)
Sec. 3-612. Resident as perpetrator of abuse. When an investigation of a report of suspected abuse of a resident indicates, based upon credible evidence, that another resident of the facility is the perpetrator of the abuse, that resident's condition shall be immediately evaluated to determine the most suitable therapy and placement for the resident, considering the safety of that resident as well as the safety of other residents and employees of the facility.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/Art. III Pt. 7 heading)

(210 ILCS 46/3-701)
Sec. 3-701. Public nuisance; action for injunction. The operation or maintenance of a facility in violation of this Act, or of the rules and regulations promulgated by the Department, is declared a public nuisance inimical to the public welfare. The Director in the name of the people of the State, through the Attorney General, or the State's Attorney of the county in which the facility is located, or in respect to any city, village or incorporated town which provides for the licensing and regulation of any or all such facilities, the Director or the mayor or president of the Board of Trustees, as the case may require, of the city, village or incorporated town, in the name of the people of the State, through the Attorney General or State's attorney of the county in which the facility is located, may, in addition to other remedies herein provided, bring action for an injunction to restrain such violation or to enjoin the future operation or maintenance of any such facility.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-702)
Sec. 3-702. Request for investigation of violation.
(a) A person who believes that this Act or a rule promulgated under this Act may have been violated may request an investigation. The request may be submitted to the Department in writing, by telephone, by electronic means, or by personal visit. An oral complaint shall be reduced to writing by the Department. The Department shall make available, through its website and upon request, information regarding the oral and phone intake processes and the list of questions that will be asked of the complainant. The Department shall request information identifying the complainant, including the name, address and telephone number, to help enable appropriate follow up. The Department shall act on such complaints via on-site visits or other methods deemed appropriate to handle the complaints with or without such identifying information, as otherwise provided under this Section. The complainant shall be informed that compliance with such request is not required to satisfy the procedures for filing a complaint under this Act. The Department must notify complainants that complaints with less information provided are far more difficult to respond to and investigate.
(b) The substance of the complaint shall be provided in writing to the licensee, owner or administrator no earlier than at the commencement of an on-site inspection of the facility which takes place pursuant to the complaint.
(c) The Department shall not disclose the name of the complainant unless the complainant consents in writing to the disclosure or the investigation results in a judicial proceeding, or unless disclosure is essential to the investigation. The complainant shall be given the opportunity to withdraw the complaint before disclosure. Upon the request of the complainant, the Department may permit the complainant or a representative of the complainant to accompany the person making the on-site inspection of the facility.
(d) Upon receipt of a complaint, the Department shall determine whether this Act or a rule promulgated under this Act has been or is being violated. The Department shall investigate all complaints alleging abuse or neglect within 7 days after the receipt of the complaint except that complaints of abuse or neglect which indicate that a resident's life or safety is in imminent danger shall be investigated within 24 hours after receipt of the complaint. All other complaints shall be investigated within 30 days after the receipt of the complaint. The Department employees investigating a complaint shall conduct a brief, informal exit conference with the facility to alert its administration of any suspected serious deficiency that poses a direct threat to the health, safety or welfare of a resident to enable an immediate correction for the alleviation or elimination of such threat. Such information and findings discussed in the brief exit conference shall become a part of the investigating record but shall not in any way constitute an official or final notice of violation as provided under Section 3-301. All complaints shall be classified as "an invalid report", "a valid report", or "an undetermined report". For any complaint classified as "a valid report", the Department must determine within 30 working days if any rule or provision of this Act has been or is being violated.
(d-1) The Department shall, whenever possible, combine an on site investigation of a complaint in a facility with other inspections in order to avoid duplication of inspections.
(e) In all cases, the Department shall inform the complainant of its findings within 10 days of its determination unless otherwise indicated by the complainant, and the complainant may direct the Department to send a copy of such findings to another person. The Department's findings may include comments or documentation provided by either the complainant or the licensee pertaining to the complaint. The Department shall also notify the facility of such findings within 10 days of the determination, but the name of the complainant or residents shall not be disclosed in this notice to the facility. The notice of such findings shall include a copy of the written determination; the correction order, if any; the warning notice, if any; the inspection report; or the State licensure form on which the violation is listed.
(f) A written determination, correction order, or warning notice concerning a complaint, together with the facility's response, shall be available for public inspection, but the name of the complainant or resident shall not be disclosed without his or her consent.
(g) A complainant who is dissatisfied with the determination or investigation by the Department may request a hearing under Section 3-703. The facility shall be given notice of any such hearing and may participate in the hearing as a party. If a facility requests a hearing under Section 3-703 which concerns a matter covered by a complaint, the complainant shall be given notice and may participate in the hearing as a party. A request for a hearing by either a complainant or a facility shall be submitted in writing to the Department within 30 days after the mailing of the Department's findings as described in subsection (e) of this Section. Upon receipt of the request the Department shall conduct a hearing as provided under Section 3-703.
(g-5) The Department shall conduct an annual review and make a report concerning the complaint process that includes the number of complaints received, the breakdown of anonymous and non-anonymous complaints and whether the complaints were substantiated or not, the total number of substantiated complaints, and any other complaint information requested by the DD Facility Advisory Board. This report shall be provided to the DD Facility Advisory Board. The DD Facility Advisory Board shall review the report and suggest any changes deemed necessary to the Department for review and action, including how to investigate and substantiate anonymous complaints.
(h) Any person who knowingly transmits a false report to the Department commits the offense of disorderly conduct under subsection (a)(8) of Section 26-1 of the Criminal Code of 2012.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-703)
Sec. 3-703. Hearing to contest decision; applicable provisions. Any person requesting a hearing pursuant to Sections 2-110, 3-115, 3-118, 3-119, 3-119.1, 3-301, 3-303, 3-309, 3-410, 3-422 or 3-702 to contest a decision rendered in a particular case may have such decision reviewed in accordance with Sections 3-703 through 3-712.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-704)
Sec. 3-704. Hearing; notice; commencement. A request for a hearing by aggrieved persons shall be taken to the Department as follows:
(a) Upon the receipt of a request in writing for a hearing, the Director or a person designated in writing by the Director to act as a hearing officer shall conduct a hearing to review the decision.
(b) Before the hearing is held, notice of the hearing shall be sent by the Department to the person making the request for the hearing and to the person making the decision which is being reviewed. In the notice the Department shall specify the date, time and place of the hearing which shall be held not less than 10 days after the notice is mailed or delivered. The notice shall designate the decision being reviewed. The notice may be served by delivering it personally to the parties or their representatives or by mailing it by certified mail to the parties' addresses.
(c) The Department shall commence the hearing within 30 days of the receipt of request for hearing. The hearing shall proceed as expeditiously as practicable, but in all cases shall conclude within 90 days of commencement.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-705)
Sec. 3-705. Subpoenas. The Director or hearing officer may compel by subpoena or subpoena duces tecum the attendance and testimony of witnesses and the production of books and papers, and administer oaths to witnesses.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-706)
Sec. 3-706. Appearance at hearing; depositions; record. The Director or hearing officer shall permit any party to appear in person and to be represented by counsel at the hearing, at which time the applicant or licensee shall be afforded an opportunity to present all relevant matter in support of his position. In the event of the inability of any party or the Department to procure the attendance of witnesses to give testimony or produce books and papers, any party or the Department may take the deposition of witnesses in accordance with the provisions of the laws of this State. All testimony taken at a hearing shall be reduced to writing, and all such testimony and other evidence introduced at the hearing shall be a part of the record of the hearing.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-707)
Sec. 3-707. Findings of fact; decision. The Director or hearing officer shall make findings of fact in such hearing, and the Director shall render his or her decision within 30 days after the termination of the hearing, unless additional time not to exceed 90 days is required by him or her for a proper disposition of the matter. When the hearing has been conducted by a hearing officer, the Director shall review the record and findings of fact before rendering a decision. All decisions rendered by the Director shall be binding upon and complied with by the Department, the facility or the persons involved in the hearing, as appropriate to each case.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-708)
Sec. 3-708. Rules of evidence and procedure. The Director or hearing officer shall not be bound by common law or statutory rules of evidence, or by technical or formal rules of procedure, but shall conduct hearings in the manner best calculated to result in substantial justice.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-709)
Sec. 3-709. Service of subpoenas; witness fees. All subpoenas issued by the Director or hearing officer may be served as provided for in civil actions. The fees of witnesses for attendance and travel shall be the same as the fees for witnesses before the circuit court and shall be paid by the party to such proceeding at whose request the subpoena is issued. If such subpoena is issued at the request of the Department or by a person proceeding in forma pauperis the witness fee shall be paid by the Department as an administrative expense.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-710)
Sec. 3-710. Compelling obedience to subpoena. In cases of refusal of a witness to attend or testify or to produce books or papers, concerning any matter upon which he might be lawfully examined, the circuit court of the county wherein the hearing is held, upon application of any party to the proceeding, may compel obedience by a proceeding for contempt as in cases of a like refusal to obey a similar order of the court.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-711)
Sec. 3-711. Record of hearing; transcript. The Department, at its expense, shall provide a stenographer to take the testimony, or otherwise record the testimony, and preserve a record of all proceedings under this Section. The notice of hearing, the complaint and all other documents in the nature of pleadings and written motions filed in the proceedings, the transcript of testimony, and the findings and decision shall be the record of the proceedings. The Department shall furnish a transcript of such record to any person interested in such hearing upon payment therefor of 70 cents per page for each original transcript and 25 cents per page for each certified copy thereof. However, the charge for any part of such transcript ordered and paid for previous to the writing of the original record shall be 25 cents per page.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-712)
Sec. 3-712. Certification of record; fee. The Department shall not be required to certify any record or file any answer or otherwise appear in any proceeding for judicial review under Section 3-713 of this Act unless there is filed with the complaint a receipt from the Department acknowledging payment of the costs of furnishing and certifying the record, which cost shall be computed at the rate of 95 cents per page of such record. Failure on the part of the plaintiff to file such receipt in Court shall be grounds for dismissal of the action; provided, however, that persons proceeding in forma pauperis with the approval of the circuit court shall not be required to pay these fees.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-713)
Sec. 3-713. Judicial review; stay of enforcement of Department's decision.
(a) Final administrative decisions after hearing shall be subject to judicial review exclusively as provided in the Administrative Review Law, as now or hereafter amended, except that any petition for judicial review of Department action under this Act shall be filed within 15 days after receipt of notice of the final agency determination. The term "administrative decision" has the meaning ascribed to it in Section 3-101 of the Code of Civil Procedure.
(b) The court may stay enforcement of the Department's final decision or toll the continuing accrual of a penalty under Section 3-305 if a showing is made that there is a substantial probability that the party seeking review will prevail on the merits and will suffer irreparable harm if a stay is not granted, and that the facility will meet the requirements of this Act and the rules promulgated under this Act during such stay. Where a stay is granted the court may impose such conditions on the granting of the stay as may be necessary to safeguard the lives, health, rights, safety and welfare of residents, and to assure compliance by the facility with the requirements of this Act, including an order for transfer or discharge of residents under Sections 3-401 through 3-423 or for appointment of a receiver under Sections 3-501 through 3-517.
(c) Actions brought under this Act shall be set for trial at the earliest possible date and shall take precedence on the court calendar over all other cases except matters to which equal or superior precedence is specifically granted by law.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-714)
Sec. 3-714. Remedies cumulative. The remedies provided by this Act are cumulative and shall not be construed as restricting any party from seeking any remedy, provisional or otherwise, provided by law for the benefit of the party, from obtaining additional relief based upon the same facts.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/Art. III Pt. 8 heading)

(210 ILCS 46/3-801)
Sec. 3-801. Rules and regulations. The Department shall have the power to adopt rules and regulations to carry out the purpose of this Act.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-801.1)
Sec. 3-801.1. Access to records of resident with developmental disabilities. Notwithstanding the other provisions of this Act to the contrary, the agency designated by the Governor under Section 1 of "An Act in relation to the protection and advocacy of the rights of persons with developmental disabilities, and amending Acts therein named", enacted by the 84th General Assembly, shall have access to the records of a person with developmental disabilities who resides in a facility, subject to the limitations of this Act. The agency shall also have access for the purpose of inspection and copying, to the records of a person with developmental disabilities who resides in any such facility if (1) a complaint is received by such agency from or on behalf of the person with a developmental disability, and (2) such person does not have a guardian or the State or the designee of the State is the guardian of such person. The designated agency shall provide written notice to the person with developmental disabilities and the State guardian of the nature of the complaint based upon which the designated agency has gained access to the records. No record or the contents of any record shall be redisclosed by the designated agency unless the person with developmental disabilities and the State guardian are provided 7 days' advance written notice, except in emergency situations, of the designated agency's intent to redisclose such record, during which time the person with developmental disabilities or the State guardian may seek to judicially enjoin the designated agency's redisclosure of such record on the grounds that such redisclosure is contrary to the interests of the person with developmental disabilities. If a person with developmental disabilities resides in such a facility and has a guardian other than the State or the designee of the State, the facility director shall disclose the guardian's name, address, and telephone number to the designated agency at the agency's request.
Upon request, the designated agency shall be entitled to inspect and copy any records or other materials which may further the agency's investigation of problems affecting numbers of persons with developmental disabilities. When required by law any personally identifiable information of persons with a developmental disability shall be removed from the records. However, the designated agency may not inspect or copy any records or other materials when the removal of personally identifiable information imposes an unreasonable burden on the facility. For the purposes of this Section, "developmental disability" means a severe, chronic disability of a person which:
(A) is attributable to a mental or physical

impairment or combination of mental and physical impairments;

(B) is manifested before the person attains age 22;
(C) is likely to continue indefinitely;
(D) results in substantial functional limitations in

3 or more of the following areas of major life activity: (i) self care, (ii) receptive and expressive language, (iii) learning, (iv) mobility, (v) self direction, (vi) capacity for independent living, and (vii) economic self sufficiency; and

(E) reflects the person's need for combination and

sequence of special, interdisciplinary or generic care, treatment or other services which are of lifelong or extended duration and are individually planned and coordinated.

(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-801.05)
Sec. 3-801.05. Rules adopted under prior law. The Department shall adopt rules to implement the changes concerning licensure of facilities under this Act instead of under the ID/DD Community Care Act. Until the Department adopts those rules, the rules adopted under the ID/DD Community Care Act that apply to long-term care for under age 22 facilities subject to licensure under the ID/DD Community Care Act shall apply to medically complex for the developmentally disabled facilities under this Act.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-802)
Sec. 3-802. Illinois Administrative Procedure Act. The provisions of the Illinois Administrative Procedure Act are hereby expressly adopted and shall apply to all administrative rules and procedures of the Department under this Act.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-803)
Sec. 3-803. Treatment by prayer or spiritual means. Nothing in this Act or the rules and regulations adopted pursuant thereto shall be construed as authorizing the medical supervision, regulation, or control of the remedial care or treatment of residents in any facility conducted for those who rely upon treatment by prayer or spiritual means in accordance with the creed or tenets of any well recognized church or religious denomination.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-804)
Sec. 3-804. Report to General Assembly. The Department shall report to the General Assembly by April 1 of each year upon the performance of its inspection, survey and evaluation duties under this Act, including the number and needs of the Department personnel engaged in such activities. The report shall also describe the Department's actions in enforcement of this Act, including the number and needs of personnel so engaged. The report shall also include the number of valid and invalid complaints filed with the Department within the last calendar year.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-808)
Sec. 3-808. Protocol for sexual assault victims; MC/DD facility. The Department shall develop a protocol for the care and treatment of residents who have been sexually assaulted in a MC/DD facility or elsewhere.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-808.5)
Sec. 3-808.5. Facility fraud, abuse, or neglect prevention and reporting.
(a) A facility licensed to provide care to 17 or more residents that receives Medicaid funding shall prominently display in its lobby, in its dining areas, and on each floor of the facility information approved by the Illinois Medicaid Fraud Control Unit on how to report fraud, abuse, and neglect. A facility licensed to provide care to fewer than 17 residents that receives Medicaid funding shall prominently display in the facility so as to be easily seen by all residents, visitors, and employees information approved by the Illinois Medicaid Fraud Control Unit on how to report fraud, abuse, and neglect. In addition, information regarding the reporting of fraud, abuse, and neglect shall be provided to each resident at the time of admission and to the resident's guardian or resident's representative.
(b) Any owner or licensee of a facility licensed under this Act shall be responsible for the collection and maintenance of any and all records required to be maintained under this Section and any other applicable provisions of this Act and as a provider under the Illinois Public Aid Code, and shall be responsible for compliance with all of the disclosure requirements under this Section. All books and records and other papers and documents that are required to be kept, and all records showing compliance with all of the disclosure requirements to be made pursuant to this Section, shall be kept by the licensee and available at the facility and shall, at all times during business hours, be subject to inspection by any law enforcement or health oversight agency or its duly authorized agents or employees.
(c) Any report of abuse and neglect of residents made by any individual in whatever manner, including, but not limited to, reports made under Sections 2-107 and 3-610 of this Act, or as provided under the Abused and Neglected Long Term Care Facility Residents Reporting Act, that is made to an administrator, a director of nursing, or any other person with management responsibility at a facility must be disclosed to the owners and licensee of the facility within 24 hours of the report. The owners and licensee of a facility shall maintain all records necessary to show compliance with this disclosure requirement.
(d) Any person with an ownership interest in a facility licensed by the Department must, within 30 days after the effective date of this Act, disclose the existence of any ownership interest in any vendor who does business with the facility. The disclosures required by this subsection (d) shall be made in the form and manner prescribed by the Department. Licensed facilities that receive Medicaid funding shall submit a copy of the disclosures required by this subsection (d) to the Illinois Medicaid Fraud Control Unit. The owners and licensee of a facility shall maintain all records necessary to show compliance with this disclosure requirement.
(e) Notwithstanding the provisions of Section 3-318 of this Act and in addition thereto, any person, owner, or licensee who willfully fails to keep and maintain, or willfully fails to produce for inspection, books and records, or willfully fails to make the disclosures required by this Section, is guilty of a Class A misdemeanor. A second or subsequent violation of this Section shall be punishable as a Class 4 felony.
(f) Any owner or licensee who willfully files or willfully causes to be filed a document with false information with the Department, the Department of Healthcare and Family Services, or the Illinois Medicaid Fraud Control Unit or any other law enforcement agency is guilty of a Class A misdemeanor.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/3-810)
Sec. 3-810. Whistleblower protection.
(a) In this Section, "retaliatory action" means the reprimand, discharge, suspension, demotion, denial of promotion or transfer, or change in the terms and conditions of employment of any employee of a facility that is taken in retaliation for the employee's involvement in a protected activity as set forth in paragraphs (1), (2), and (3) of subsection (b) of this Section.
(b) A facility shall not take any retaliatory action against an employee of the facility, including a nursing home administrator, because the employee does any of the following:
(1) Discloses or threatens to disclose to a

supervisor or to a public body an activity, inaction, policy, or practice implemented by a facility that the employee reasonably believes is in violation of a law, rule, or regulation.

(2) Provides information to or testifies before any

public body conducting an investigation, hearing, or inquiry into any violation of a law, rule, or regulation by a nursing home administrator.

(3) Assists or participates in a proceeding to

enforce the provisions of this Act.

(c) A violation of this Section may be established only upon a finding that (1) the employee of the facility engaged in conduct described in subsection (b) of this Section and (2) this conduct was a contributing factor in the retaliatory action alleged by the employee. There is no violation of this Section, however, if the facility demonstrates by clear and convincing evidence that it would have taken the same unfavorable personnel action in the absence of that conduct.
(d) The employee of the facility may be awarded all remedies necessary to make the employee whole and to prevent future violations of this Section. Remedies imposed by the court may include, but are not limited to, all of the following:
(1) Reinstatement of the employee to either the same

position held before the retaliatory action or to an equivalent position.

(2) Two times the amount of back pay.
(3) Interest on the back pay.
(4) Reinstatement of full fringe benefits and

seniority rights.

(5) Payment of reasonable costs and attorney's fees.
(e) Nothing in this Section shall be deemed to diminish the rights, privileges, or remedies of an employee of a facility under any other federal or State law, rule, or regulation or under any employment contract.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/5)
Sec. 5. (Amendatory provisions; text omitted).
(Source: P.A. 99-180, eff. 7-29-15; text omitted.)

(210 ILCS 46/10)
Sec. 10. (Amendatory provisions; text omitted).
(Source: P.A. 99-180, eff. 7-29-15; text omitted.)

(210 ILCS 46/15)
Sec. 15. (Amendatory provisions; text omitted).
(Source: P.A. 99-180, eff. 7-29-15; text omitted.)

(210 ILCS 46/20)
Sec. 20. (Amendatory provisions; text omitted).
(Source: P.A. 99-180, eff. 7-29-15; text omitted.)

(210 ILCS 46/25)
Sec. 25. (Amendatory provisions; text omitted).
(Source: P.A. 99-180, eff. 7-29-15; text omitted.)

(210 ILCS 46/27)
Sec. 27. (Amendatory provisions; text omitted).
(Source: P.A. 99-180, eff. 7-29-15; text omitted.)

(210 ILCS 46/30)
Sec. 30. (Amendatory provisions; text omitted).
(Source: P.A. 99-180, eff. 7-29-15; text omitted.)

(210 ILCS 46/35)
Sec. 35. (Amendatory provisions; text omitted).
(Source: P.A. 99-180, eff. 7-29-15; text omitted.)

(210 ILCS 46/40)
Sec. 40. (Amendatory provisions; text omitted).
(Source: P.A. 99-180, eff. 7-29-15; text omitted.)

(210 ILCS 46/45)
Sec. 45. (Amendatory provisions; text omitted).
(Source: P.A. 99-180, eff. 7-29-15; text omitted.)

(210 ILCS 46/50)
Sec. 50. (Amendatory provisions; text omitted).
(Source: P.A. 99-180, eff. 7-29-15; text omitted.)

(210 ILCS 46/55)
Sec. 55. (Amendatory provisions; text omitted).
(Source: P.A. 99-180, eff. 7-29-15; text omitted.)

(210 ILCS 46/60)
Sec. 60. (Amendatory provisions; text omitted).
(Source: P.A. 99-180, eff. 7-29-15; text omitted.)

(210 ILCS 46/65)
Sec. 65. (Amendatory provisions; text omitted).
(Source: P.A. 99-180, eff. 7-29-15; text omitted.)

(210 ILCS 46/70)
Sec. 70. (Amendatory provisions; text omitted).
(Source: P.A. 99-180, eff. 7-29-15; text omitted.)

(210 ILCS 46/75)
Sec. 75. (Amendatory provisions; text omitted).
(Source: P.A. 99-180, eff. 7-29-15; text omitted.)

(210 ILCS 46/80)
Sec. 80. (Amendatory provisions; text omitted).
(Source: P.A. 99-180, eff. 7-29-15; text omitted.)

(210 ILCS 46/85)
Sec. 85. (Amendatory provisions; text omitted).
(Source: P.A. 99-180, eff. 7-29-15; text omitted.)

(210 ILCS 46/90)
Sec. 90. (Amendatory provisions; text omitted).
(Source: P.A. 99-180, eff. 7-29-15; text omitted.)

(210 ILCS 46/95)
Sec. 95. (Amendatory provisions; text omitted).
(Source: P.A. 99-180, eff. 7-29-15; text omitted.)

(210 ILCS 46/100)
Sec. 100. (Amendatory provisions; text omitted).
(Source: P.A. 99-180, eff. 7-29-15; text omitted.)

(210 ILCS 46/105)
Sec. 105. (Amendatory provisions; text omitted).
(Source: P.A. 99-180, eff. 7-29-15; text omitted.)

(210 ILCS 46/110)
Sec. 110. The ID/DD Community Care Act is amended by repealing Section 2-218.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/115)
Sec. 115. (Amendatory provisions; text omitted).
(Source: P.A. 99-180, eff. 7-29-15; text omitted.)

(210 ILCS 46/120)
Sec. 120. (Amendatory provisions; text omitted).
(Source: P.A. 99-180, eff. 7-29-15; text omitted.)

(210 ILCS 46/125)
Sec. 125. (Amendatory provisions; text omitted).
(Source: P.A. 99-180, eff. 7-29-15; text omitted.)

(210 ILCS 46/130)
Sec. 130. (Amendatory provisions; text omitted).
(Source: P.A. 99-180, eff. 7-29-15; text omitted.)

(210 ILCS 46/135)
Sec. 135. (Amendatory provisions; text omitted).
(Source: P.A. 99-180, eff. 7-29-15; text omitted.)

(210 ILCS 46/140)
Sec. 140. (Amendatory provisions; text omitted).
(Source: P.A. 99-180, eff. 7-29-15; text omitted.)

(210 ILCS 46/145)
Sec. 145. (Amendatory provisions; text omitted).
(Source: P.A. 99-180, eff. 7-29-15; text omitted.)

(210 ILCS 46/150)
Sec. 150. (Amendatory provisions; text omitted).
(Source: P.A. 99-180, eff. 7-29-15; text omitted.)

(210 ILCS 46/155)
Sec. 155. (Amendatory provisions; text omitted).
(Source: P.A. 99-180, eff. 7-29-15; text omitted.)

(210 ILCS 46/160)
Sec. 160. (Amendatory provisions; text omitted).
(Source: P.A. 99-180, eff. 7-29-15; text omitted.)

(210 ILCS 46/165)
Sec. 165. (Amendatory provisions; text omitted).
(Source: P.A. 99-180, eff. 7-29-15; text omitted.)

(210 ILCS 46/170)
Sec. 170. (Amendatory provisions; text omitted).
(Source: P.A. 99-180, eff. 7-29-15; text omitted.)

(210 ILCS 46/175)
Sec. 175. (Amendatory provisions; text omitted).
(Source: P.A. 99-180, eff. 7-29-15; text omitted.)

(210 ILCS 46/180)
Sec. 180. (Amendatory provisions; text omitted).
(Source: P.A. 99-180, eff. 7-29-15; text omitted.)

(210 ILCS 46/185)
Sec. 185. (Amendatory provisions; text omitted).
(Source: P.A. 99-180, eff. 7-29-15; text omitted.)

(210 ILCS 46/190)
Sec. 190. (Amendatory provisions; text omitted).
(Source: P.A. 99-180, eff. 7-29-15; text omitted.)

(210 ILCS 46/195)
Sec. 195. (Amendatory provisions; text omitted).
(Source: P.A. 99-180, eff. 7-29-15; text omitted.)

(210 ILCS 46/200)
Sec. 200. (Amendatory provisions; text omitted).
(Source: P.A. 99-180, eff. 7-29-15; text omitted.)

(210 ILCS 46/205)
Sec. 205. (Amendatory provisions; text omitted).
(Source: P.A. 99-180, eff. 7-29-15; text omitted.)

(210 ILCS 46/210)
Sec. 210. (Amendatory provisions; text omitted).
(Source: P.A. 99-180, eff. 7-29-15; text omitted.)

(210 ILCS 46/215)
Sec. 215. (Amendatory provisions; text omitted).
(Source: P.A. 99-180, eff. 7-29-15; text omitted.)

(210 ILCS 46/220)
Sec. 220. (Amendatory provisions; text omitted).
(Source: P.A. 99-180, eff. 7-29-15; text omitted.)

(210 ILCS 46/225)
Sec. 225. (Amendatory provisions; text omitted).
(Source: P.A. 99-180, eff. 7-29-15; text omitted.)

(210 ILCS 46/230)
Sec. 230. (Amendatory provisions; text omitted).
(Source: P.A. 99-180, eff. 7-29-15; text omitted.)

(210 ILCS 46/235)
Sec. 235. (Amendatory provisions; text omitted).
(Source: P.A. 99-180, eff. 7-29-15; text omitted.)

(210 ILCS 46/240)
Sec. 240. (Amendatory provisions; text omitted).
(Source: P.A. 99-180, eff. 7-29-15; text omitted.)

(210 ILCS 46/900)
Sec. 900. (Amendatory provisions; text omitted).
(Source: P.A. 99-180, eff. 7-29-15; text omitted.)

(210 ILCS 46/950)
Sec. 950. No acceleration or delay. Where this Act makes changes in a statute that is represented in this Act by text that is not yet or no longer in effect (for example, a Section represented by multiple versions), the use of that text does not accelerate or delay the taking effect of (i) the changes made by this Act or (ii) provisions derived from any other Public Act.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 46/999)
Sec. 999. Effective date. This Act takes effect July 1, 2015.
(Source: P.A. 99-180, eff. 7-29-15.)






210 ILCS 47/ - ID/DD Community Care Act.

Article I - Short Title, Prior Law, and Definitions

(210 ILCS 47/Art. I heading)

(210 ILCS 47/1-101)
Sec. 1-101. Short title. This Act may be cited as the ID/DD Community Care Act.
(Source: P.A. 96-339, eff. 7-1-10; 97-227, eff. 1-1-12.)

(210 ILCS 47/1-101.05)
Sec. 1-101.05. Prior law.
(a) This Act provides for licensure of intermediate care facilities for persons with developmental disabilities under this Act instead of under the Nursing Home Care Act. On and after July 1, 2010 (the effective date of this Act), those facilities shall be governed by this Act instead of the Nursing Home Care Act.
On and after July 29, 2015 (the effective date of Public Act 99-180), long-term care for under age 22 facilities shall be known as medically complex for the developmentally disabled facilities and governed by the MC/DD Act instead of this Act.
(b) If any other Act of the General Assembly changes, adds, or repeals a provision of the Nursing Home Care Act that is the same as or substantially similar to a provision of this Act, then that change, addition, or repeal in the Nursing Home Care Act shall be construed together with this Act until July 1, 2010 and not thereafter.
(c) Nothing in this Act affects the validity or effect of any finding, decision, or action made or taken by the Department or the Director under the Nursing Home Care Act before July 1, 2010 (the effective date of this Act) with respect to a facility subject to licensure under this Act. That finding, decision, or action shall continue to apply to the facility on and after July 1, 2010 (the effective date of this Act). Any finding, decision, or action with respect to the facility made or taken on or after July 1, 2010 (the effective date of this Act) shall be made or taken as provided in this Act.
(Source: P.A. 99-143, eff. 7-27-15; 99-180, eff. 7-29-15; 99-642, eff. 7-28-16.)

(210 ILCS 47/1-102)
Sec. 1-102. Definitions. For the purposes of this Act, unless the context otherwise requires, the terms defined in this Article have the meanings ascribed to them herein.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/1-103)
Sec. 1-103. Abuse. "Abuse" means any physical or mental injury or sexual assault inflicted on a resident other than by accidental means in a facility.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/1-104)
Sec. 1-104. Access. "Access" means the right to:
(1) Enter any facility;
(2) Communicate privately and without restriction

with any resident who consents to the communication;

(3) Seek consent to communicate privately and without

restriction with any resident;

(4) Inspect the clinical and other records of a

resident with the express written consent of the resident; or

(5) Observe all areas of the facility except the

living area of any resident who protests the observation.

(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/1-105)
Sec. 1-105. Administrator. "Administrator" means a person who is charged with the general administration and supervision of a facility and licensed, if required, under the Nursing Home Administrators Licensing and Disciplinary Act, as now or hereafter amended.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/1-106)
Sec. 1-106. Affiliate. "Affiliate" means:
(1) With respect to a partnership, each partner

thereof.

(2) With respect to a corporation, each officer,

director and stockholder thereof.

(3) With respect to a natural person: any person

related in the first degree of kinship to that person; each partnership and each partner thereof of which that person or any affiliate of that person is a partner; and each corporation in which that person or any affiliate of that person is an officer, director or stockholder.

(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/1-107)
Sec. 1-107. Applicant. "Applicant" means any person making application for a license.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/1-108.1)
Sec. 1-108.1. Complaint classification. "Complaint classification" means the Department shall categorize reports about conditions, care or services in a facility into one of three groups after an investigation:
(1) "An invalid report" means any report made under

this Act for which it is determined after an investigation that no credible evidence of abuse, neglect or other deficiency relating to the complaint exists;

(2) "A valid report" means a report made under this

Act if an investigation determines that some credible evidence of the alleged abuse, neglect or other deficiency relating to the complaint exists; and

(3) "An undetermined report" means a report made

under this Act in which it was not possible to initiate or complete an investigation on the basis of information provided to the Department.

(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/1-109)
Sec. 1-109. Department. "Department" means the Department of Public Health.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/1-110)
Sec. 1-110. Director. "Director" means the Director of Public Health or his or her designee.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/1-111)
Sec. 1-111. Discharge. "Discharge" means the full release of any resident from a facility.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/1-111.05)
Sec. 1-111.05. Distressed facility. "Distressed facility" means a facility determined by the Department to be a distressed facility pursuant to Section 3-304.2 of this Act.
(Source: P.A. 97-38, eff. 6-28-11.)

(210 ILCS 47/1-112)
Sec. 1-112. Emergency. "Emergency" means a situation, physical condition or one or more practices, methods or operations which present imminent danger of death or serious physical or mental harm to residents of a facility.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/1-113)
Sec. 1-113. Facility. "ID/DD facility" or "facility" means an intermediate care facility for persons with developmental disabilities, whether operated for profit or not, which provides, through its ownership or management, personal care or nursing for 3 or more persons not related to the applicant or owner by blood or marriage. It includes intermediate care facilities for the intellectually disabled as the term is defined in Title XVIII and Title XIX of the federal Social Security Act.
"Facility" does not include the following:
(1) A home, institution, or other place operated by

the federal government or agency thereof, or by the State of Illinois, other than homes, institutions, or other places operated by or under the authority of the Illinois Department of Veterans' Affairs;

(2) A hospital, sanitarium, or other institution

whose principal activity or business is the diagnosis, care, and treatment of human illness through the maintenance and operation as organized facilities therefore, which is required to be licensed under the Hospital Licensing Act;

(3) Any "facility for child care" as defined in the

Child Care Act of 1969;

(4) Any "community living facility" as defined in the

Community Living Facilities Licensing Act;

(5) Any "community residential alternative" as

defined in the Community Residential Alternatives Licensing Act;

(6) Any nursing home or sanatorium operated solely by

and for persons who rely exclusively upon treatment by spiritual means through prayer, in accordance with the creed or tenets of any well recognized church or religious denomination. However, such nursing home or sanatorium shall comply with all local laws and rules relating to sanitation and safety;

(7) Any facility licensed by the Department of Human

Services as a community-integrated living arrangement as defined in the Community-Integrated Living Arrangements Licensure and Certification Act;

(8) Any "supportive residence" licensed under the

Supportive Residences Licensing Act;

(9) Any "supportive living facility" in good standing

with the program established under Section 5-5.01a of the Illinois Public Aid Code, except only for purposes of the employment of persons in accordance with Section 3-206.01;

(10) Any assisted living or shared housing

establishment licensed under the Assisted Living and Shared Housing Act, except only for purposes of the employment of persons in accordance with Section 3-206.01;

(11) An Alzheimer's disease management center

alternative health care model licensed under the Alternative Health Care Delivery Act;

(12) A home, institution, or other place operated by

or under the authority of the Illinois Department of Veterans' Affairs; or

(13) Any MC/DD facility licensed under the MC/DD

Act.

(Source: P.A. 99-143, eff. 7-27-15; 99-180, eff. 7-29-15; 99-642, eff. 7-28-16.)

(210 ILCS 47/1-114)
Sec. 1-114. Guardian. "Guardian" means a person appointed as a guardian of the person or guardian of the estate, or both, of a resident under the "Probate Act of 1975", as now or hereafter amended.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/1-114.001)
Sec. 1-114.001. Habilitation. "Habilitation" means an effort directed toward increasing a person's level of physical, mental, social, or economic functioning. Habilitation may include, but is not limited to, diagnosis, evaluation, medical services, residential care, day care, special living arrangements, training, education, employment services, protective services, and counseling.
(Source: P.A. 97-38, eff. 6-28-11.)

(210 ILCS 47/1-114.01)
Sec. 1-114.01. Identified offender. "Identified offender" means a person who meets any of the following criteria:
(1) Has been convicted of, found guilty of,

adjudicated delinquent for, found not guilty by reason of insanity for, or found unfit to stand trial for any felony offense listed in Section 25 of the Health Care Worker Background Check Act, except for the following:

(i) a felony offense described in Section 10-5 of

the Nurse Practice Act;

(ii) a felony offense described in Section 4, 5,

6, 8, or 17.02 of the Illinois Credit Card and Debit Card Act;

(iii) a felony offense described in Section 5,

5.1, 5.2, 7, or 9 of the Cannabis Control Act;

(iv) a felony offense described in Section 401,

401.1, 404, 405, 405.1, 407, or 407.1 of the Illinois Controlled Substances Act; and

(v) a felony offense described in the

Methamphetamine Control and Community Protection Act.

(2) Has been convicted of, adjudicated delinquent

for, found not guilty by reason of insanity for, or found unfit to stand trial for, any sex offense as defined in subsection (c) of Section 10 of the Sex Offender Management Board Act.

(3) Is any other resident as determined by the

Department of State Police.

(Source: P.A. 96-339, eff. 7-1-10; 97-38, eff. 6-28-11.)

(210 ILCS 47/1-114.1)
Sec. 1-114.1. Immediate family. "Immediate family" means the spouse, an adult child, a parent, an adult brother or sister, or an adult grandchild of a person.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/1-114.005)
Sec. 1-114.005. High-risk designation. "High-risk designation" means a violation of a provision of the Illinois Administrative Code that has been identified by the Department through rulemaking to be inherently necessary to protect the health, safety, and welfare of a resident.
(Source: P.A. 97-38, eff. 6-28-11.)

(210 ILCS 47/1-115)
Sec. 1-115. Licensee. "Licensee" means the individual or entity licensed by the Department to operate the facility.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/1-116)
Sec. 1-116. Maintenance. "Maintenance" means food, shelter and laundry services.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/1-116.5)
Sec. 1-116.5. Misappropriation of a resident's property. "Misappropriation of a resident's property" means the deliberate misplacement, exploitation, or wrongful temporary or permanent use of a resident's belongings or money without the resident's consent.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/1-117)
Sec. 1-117. Neglect. "Neglect" means a failure in a facility to provide adequate medical or personal care or maintenance, which failure results in physical or mental injury to a resident or in the deterioration of a resident's physical or mental condition.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/1-118)
Sec. 1-118. Nurse. "Nurse" means a registered nurse or a licensed practical nurse as defined in the Nurse Practice Act.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/1-119)
Sec. 1-119. Owner. "Owner" means the individual, partnership, corporation, association or other person who owns a facility. In the event a facility is operated by a person who leases the physical plant, which is owned by another person, "owner" means the person who operates the facility, except that if the person who owns the physical plant is an affiliate of the person who operates the facility and has significant control over the day to day operations of the facility, the person who owns the physical plant shall incur jointly and severally with the owner all liabilities imposed on an owner under this Act.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/1-120)
Sec. 1-120. Personal care. "Personal care" means assistance with meals, dressing, movement, bathing or other personal needs or maintenance, or general supervision and oversight of the physical and mental well being of an individual, who is incapable of maintaining a private, independent residence or who is incapable of managing his or her person whether or not a guardian has been appointed for such individual.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/1-120.3)
Sec. 1-120.3. Provisional admission period. "Provisional admission period" means the time between the admission of an identified offender as defined in Section 1-114.01 of this Act and 3 days following the admitting facility's receipt of an Identified Offender Report and Recommendation in accordance with Section 2-201.6 of this Act.
(Source: P.A. 97-38, eff. 6-28-11.)

(210 ILCS 47/1-121)
Sec. 1-121. Reasonable hour. "Reasonable hour" means any time between the hours of 10 a.m. and 8 p.m. daily.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/1-122)
Sec. 1-122. Resident. "Resident" means a person receiving personal or medical care, including, but not limited to, habilitation, psychiatric services, therapeutic services, and assistance with activities of daily living from a facility.
(Source: P.A. 96-339, eff. 7-1-10; 97-38, eff. 6-28-11.)

(210 ILCS 47/1-123)
Sec. 1-123. Resident's representative. "Resident's representative" means a person other than the owner, or an agent or employee of a facility not related to the resident, designated in writing by a resident to be his or her representative, or the resident's guardian, or the parent of a minor resident for whom no guardian has been appointed.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/1-125)
Sec. 1-125. Stockholder. "Stockholder" of a corporation means any person who, directly or indirectly, beneficially owns, holds or has the power to vote, at least 5% of any class of securities issued by the corporation.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/1-125.1)
Sec. 1-125.1. Student intern. "Student intern" means any person whose total term of employment in any facility during any 12-month period is equal to or less than 90 continuous days, and whose term of employment is either:
(1) an academic credit requirement in a high school

or undergraduate institution, or

(2) immediately succeeds a full quarter, semester or

trimester of academic enrollment in either a high school or undergraduate institution, provided that such person is registered for another full quarter, semester or trimester of academic enrollment in either a high school or undergraduate institution which quarter, semester or trimester will commence immediately following the term of employment.

(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/1-126)
Sec. 1-126. Title XVIII. "Title XVIII" means Title XVIII of the federal Social Security Act as now or hereafter amended.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/1-127)
Sec. 1-127. Title XIX. "Title XIX" means Title XIX of the federal Social Security Act as now or hereafter amended.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/1-128)
Sec. 1-128. Transfer. "Transfer" means a change in status of a resident's living arrangements from one facility to another facility.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/1-128.5)
Sec. 1-128.5. Type "AA" violation. A "Type 'AA' violation" means a violation of this Act or of the rules promulgated thereunder that creates a condition or occurrence relating to the operation and maintenance of a facility that proximately caused a resident's death.
(Source: P.A. 97-38, eff. 6-28-11.)

(210 ILCS 47/1-129)
Sec. 1-129. Type 'A' violation. A "Type 'A' violation" means a violation of this Act or of the rules promulgated thereunder which creates a condition or occurrence relating to the operation and maintenance of a facility that (i) creates a substantial probability that the risk of death or serious mental or physical harm to a resident will result therefrom or (ii) has resulted in actual physical or mental harm to a resident.
(Source: P.A. 96-339, eff. 7-1-10; 97-38, eff. 6-28-11.)

(210 ILCS 47/1-130)
Sec. 1-130. Type 'B' violation. A "Type 'B' violation" means a violation of this Act or of the rules promulgated thereunder which (i) creates a condition or occurrence relating to the operation and maintenance of a facility that is more likely than not to cause more than minimal physical or mental harm to a resident or (ii) is specifically designated as a Type "B" violation in this Act.
(Source: P.A. 96-339, eff. 7-1-10; 97-38, eff. 6-28-11.)

(210 ILCS 47/1-132)
Sec. 1-132. Type "C" violation. A "Type 'C' violation" means a violation of this Act or of the rules promulgated thereunder that creates a condition or occurrence relating to the operation and maintenance of a facility that creates a substantial probability that less than minimal physical or mental harm to a resident will result therefrom.
(Source: P.A. 97-38, eff. 6-28-11.)



Article II - Rights and Responsibilities

(210 ILCS 47/Art. II heading)

(210 ILCS 47/Art. II Pt. 1 heading)

(210 ILCS 47/2-101)
Sec. 2-101. Constitutional and legal rights. No resident shall be deprived of any rights, benefits, or privileges guaranteed by law, the Constitution of the State of Illinois, or the Constitution of the United States solely on account of his or her status as a resident of a facility.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/2-101.1)
Sec. 2-101.1. Spousal impoverishment. All new residents and their spouses shall be informed on admittance of their spousal impoverishment rights as defined at Section 5-4 of the Illinois Public Aid Code, as now or hereafter amended and at Section 303 of Title III of the Medicare Catastrophic Coverage Act of 1988 (P.L. 100-360).
(Source: P.A. 96-339, eff. 7-1-10; 96-1000, eff. 7-2-10.)

(210 ILCS 47/2-102)
Sec. 2-102. Financial affairs. A resident shall be permitted to manage his or her own financial affairs unless he or she or his or her guardian or if the resident is a minor, his or her parent, authorizes the administrator of the facility in writing to manage such resident's financial affairs under Section 2-201 of this Act.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/2-103)
Sec. 2-103. Personal property. A resident shall be permitted to retain and use or wear his or her personal property in his or her immediate living quarters, unless deemed medically inappropriate by a physician and so documented in the resident's clinical record. If clothing is provided to the resident by the facility, it shall be of a proper fit.
The facility shall provide adequate storage space for the personal property of the resident. The facility shall provide a means of safeguarding small items of value for its residents in their rooms or in any other part of the facility so long as the residents have daily access to such valuables. The facility shall make reasonable efforts to prevent loss and theft of residents' property. Those efforts shall be appropriate to the particular facility and may include, but are not limited to, staff training and monitoring, labeling property, and frequent property inventories. The facility shall develop procedures for investigating complaints concerning theft of residents' property and shall promptly investigate all such complaints.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/2-104)
Sec. 2-104. Medical treatment; records.
(a) A resident shall be permitted to retain the services of his or her own personal physician at his or her own expense or under an individual or group plan of health insurance, or under any public or private assistance program providing such coverage. However, the facility is not liable for the negligence of any such personal physician. Every resident shall be permitted to obtain from his or her own physician or the physician attached to the facility complete and current information concerning his or her medical diagnosis, treatment and prognosis in terms and language the resident can reasonably be expected to understand. Every resident shall be permitted to participate in the planning of his or her total care and medical treatment to the extent that his or her condition permits. No resident shall be subjected to experimental research or treatment without first obtaining his or her informed, written consent. The conduct of any experimental research or treatment shall be authorized and monitored by an institutional review board appointed by the Director. The membership, operating procedures and review criteria for the institutional review board shall be prescribed under rules and regulations of the Department and shall comply with the requirements for institutional review boards established by the federal Food and Drug Administration. No person who has received compensation in the prior 3 years from an entity that manufactures, distributes, or sells pharmaceuticals, biologics, or medical devices may serve on the institutional review board.
The institutional review board may approve only research or treatment that meets the standards of the federal Food and Drug Administration with respect to (i) the protection of human subjects and (ii) financial disclosure by clinical investigators. The Office of State Long Term Care Ombudsman and the State Protection and Advocacy organization shall be given an opportunity to comment on any request for approval before the board makes a decision. Those entities shall not be provided information that would allow a potential human subject to be individually identified, unless the board asks the Ombudsman for help in securing information from or about the resident. The board shall require frequent reporting of the progress of the approved research or treatment and its impact on residents, including immediate reporting of any adverse impact to the resident, the resident's representative, the Office of the State Long Term Care Ombudsman, and the State Protection and Advocacy organization. The board may not approve any retrospective study of the records of any resident about the safety or efficacy of any care or treatment if the resident was under the care of the proposed researcher or a business associate when the care or treatment was given, unless the study is under the control of a researcher without any business relationship to any person or entity who could benefit from the findings of the study.
No facility shall permit experimental research or treatment to be conducted on a resident or give access to any person or person's records for a retrospective study about the safety or efficacy of any care or treatment without the prior written approval of the institutional review board. No administrator, or person licensed by the State to provide medical care or treatment to any person may assist or participate in any experimental research on or treatment of a resident, including a retrospective study, that does not have the prior written approval of the board. Such conduct shall be grounds for professional discipline by the Department of Financial and Professional Regulation.
The institutional review board may exempt from ongoing review research or treatment initiated on a resident before the individual's admission to a facility and for which the board determines there is adequate ongoing oversight by another institutional review board. Nothing in this Section shall prevent a facility, any facility employee, or any other person from assisting or participating in any experimental research on or treatment of a resident if the research or treatment began before the person's admission to a facility, until the board has reviewed the research or treatment and decided to grant or deny approval or to exempt the research or treatment from ongoing review.
(b) All medical treatment and procedures shall be administered as ordered by a physician. All new physician orders shall be reviewed by the facility's director of nursing or charge nurse designee within 24 hours after such orders have been issued to assure facility compliance with such orders.
According to rules adopted by the Department, every woman resident of child bearing age shall receive routine obstetrical and gynecological evaluations as well as necessary prenatal care.
(c) Every resident shall be permitted to refuse medical treatment and to know the consequences of such action, unless such refusal would be harmful to the health and safety of others and such harm is documented by a physician in the resident's clinical record. The resident's refusal shall free the facility from the obligation to provide the treatment.
(d) Every resident, resident's guardian, or parent if the resident is a minor shall be permitted to inspect and copy all his or her clinical and other records concerning his or her care and maintenance kept by the facility or by his or her physician. The facility may charge a reasonable fee for duplication of a record.
(Source: P.A. 96-339, eff. 7-1-10; 97-38, eff. 6-28-11.)

(210 ILCS 47/2-104.1)
Sec. 2-104.1. Transfer of facility ownership after license suspension or revocation. Whenever ownership of a private facility is transferred to another private owner following a final order for a suspension or revocation of the facility's license, the new owner, if the Department so determines, shall thoroughly evaluate the condition and needs of each resident as if each resident were being newly admitted to the facility. The evaluation shall include a review of the medical record and the conduct of a physical examination of each resident which shall be performed within 30 days after the transfer of ownership.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/2-104.2)
Sec. 2-104.2. Do Not Resuscitate Orders. Every facility licensed under this Act shall establish a policy for the implementation of physician orders limiting resuscitation such as those commonly referred to as "Do Not Resuscitate" orders. This policy may only prescribe the format, method of documentation and duration of any physician orders limiting resuscitation. Any orders under this policy shall be honored by the facility. The Department of Public Health Uniform POLST form or a copy of that form or a previous version of the uniform form shall be honored by the facility.
(Source: P.A. 98-1110, eff. 8-26-14; 99-319, eff. 1-1-16.)

(210 ILCS 47/2-105)
Sec. 2-105. Privacy. A resident shall be permitted respect and privacy in his or her medical and personal care program. Every resident's case discussion, consultation, examination and treatment shall be confidential and shall be conducted discreetly, and those persons not directly involved in the resident's care must have the resident's permission to be present.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/2-106)
Sec. 2-106. Restraints and confinements.
(a) For purposes of this Act:
(i) A physical restraint is any manual method or

physical or mechanical device, material, or equipment attached or adjacent to a resident's body that the resident cannot remove easily and restricts freedom of movement or normal access to one's body. Devices used for positioning, including but not limited to bed rails, gait belts, and cushions, shall not be considered to be restraints for purposes of this Section.

(ii) A chemical restraint is any drug used for

discipline or convenience and not required to treat medical symptoms. The Department shall by rule, designate certain devices as restraints, including at least all those devices which have been determined to be restraints by the United States Department of Health and Human Services in interpretive guidelines issued for the purposes of administering Titles XVIII and XIX of the Social Security Act.

(b) Neither restraints nor confinements shall be employed for the purpose of punishment or for the convenience of any facility personnel. No restraints or confinements shall be employed except as ordered by a physician who documents the need for such restraints or confinements in the resident's clinical record. Each facility licensed under this Act must have a written policy to address the use of restraints and seclusion. The Department shall establish by rule the provisions that the policy must include, which, to the extent practicable, should be consistent with the requirements for participation in the federal Medicare program. Each policy shall include periodic review of the use of restraints.
(c) A restraint may be used only with the informed consent of the resident, the resident's guardian, or other authorized representative. A restraint may be used only for specific periods, if it is the least restrictive means necessary to attain and maintain the resident's highest practicable physical, mental or psychosocial well being, including brief periods of time to provide necessary life saving treatment. A restraint may be used only after consultation with appropriate health professionals, such as occupational or physical therapists, and a trial of less restrictive measures has led to the determination that the use of less restrictive measures would not attain or maintain the resident's highest practicable physical, mental or psychosocial well being. However, if the resident needs emergency care, restraints may be used for brief periods to permit medical treatment to proceed unless the facility has notice that the resident has previously made a valid refusal of the treatment in question.
(d) A restraint may be applied only by a person trained in the application of the particular type of restraint.
(e) Whenever a period of use of a restraint is initiated, the resident shall be advised of his or her right to have a person or organization of his or her choosing, including the Guardianship and Advocacy Commission, notified of the use of the restraint. A recipient who is under guardianship may request that a person or organization of his or her choosing be notified of the restraint, whether or not the guardian approves the notice. If the resident so chooses, the facility shall make the notification within 24 hours, including any information about the period of time that the restraint is to be used. Whenever the Guardianship and Advocacy Commission is notified that a resident has been restrained, it shall contact the resident to determine the circumstances of the restraint and whether further action is warranted.
(f) Whenever a restraint is used on a resident whose primary mode of communication is sign language, the resident shall be permitted to have his or her hands free from restraint for brief periods each hour, except when this freedom may result in physical harm to the resident or others.
(g) The requirements of this Section are intended to control in any conflict with the requirements of Sections 1-126 and 2-108 of the Mental Health and Developmental Disabilities Code.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/2-106.1)
Sec. 2-106.1. Drug treatment.
(a) A resident shall not be given unnecessary drugs. An unnecessary drug is any drug used in an excessive dose, including in duplicative therapy; for excessive duration; without adequate monitoring; without adequate indications for its use; or in the presence of adverse consequences that indicate the drugs should be reduced or discontinued. The Department shall adopt, by rule, the standards for unnecessary drugs contained in interpretive guidelines issued by the United States Department of Health and Human Services for the purposes of administering Titles XVIII and XIX of the Social Security Act.
(b) Psychotropic medication shall not be administered without the informed consent of the resident, the resident's guardian, or other authorized representative. "Psychotropic medication" means medication that is used for or listed as used for antipsychotic, antidepressant, antimanic, or antianxiety behavior modification or behavior management purposes in the latest editions of the AMA Drug Evaluations or the Physician's Desk Reference. The Department shall adopt, by rule, a protocol specifying how informed consent for psychotropic medication may be obtained or refused. The protocol shall require, at a minimum, a discussion between (1) the resident or the resident's authorized representative and (2) the resident's physician, a registered pharmacist who is not a dispensing pharmacist for the facility where the resident lives, or a licensed nurse about the possible risks and benefits of a recommended medication and the use of standardized consent forms designated by the Department. Each form developed by the Department (i) shall be written in plain language, (ii) shall be able to be downloaded from the Department's official website, (iii) shall include information specific to the psychotropic medication for which consent is being sought, and (iv) shall be used for every resident for whom psychotropic drugs are prescribed. In addition to creating those forms, the Department shall approve the use of any other informed consent forms that meet criteria developed by the Department.
In addition to any other requirement prescribed by law, a facility that is found to have violated this subsection or the federal certification requirement that informed consent be obtained before administering a psychotropic medication shall for 3 years after the notice of violation be required to (A) obtain the signatures of 2 licensed health care professionals on every form purporting to give informed consent for the administration of a psychotropic medication, certifying the personal knowledge of each health care professional that the consent was obtained in compliance with the requirements of this subsection or (B) videotape or make a digital video record of the procedures followed by the facility to comply with the requirements of this subsection.
(c) The requirements of this Section are intended to control in a conflict with the requirements of Sections 2-102 and 2-107.2 of the Mental Health and Developmental Disabilities Code with respect to the administration of psychotropic medication.
(Source: P.A. 96-339, eff. 7-1-10; 97-38, eff. 6-28-11.)

(210 ILCS 47/2-106a)
Sec. 2-106a. Resident identification wristlet. No identification wristlets shall be employed except as ordered by a physician who documents the need for such mandatory identification in the resident's clinical record. When identification bracelets are required, they must identify the resident's name, and the name and address of the facility issuing the identification wristlet.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/2-107)
Sec. 2-107. Abuse or neglect; duty to report. An owner, licensee, administrator, employee or agent of a facility shall not abuse or neglect a resident. It is the duty of any facility employee or agent who becomes aware of such abuse or neglect to report it as provided in the Abused and Neglected Long Term Care Facility Residents Reporting Act.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/2-108)
Sec. 2-108. Communications; visits; married residents. Every resident shall be permitted unimpeded, private and uncensored communication of his or her choice by mail, public telephone or visitation.
(a) The administrator shall ensure that correspondence is conveniently received and mailed, and that telephones are reasonably accessible.
(b) The administrator shall ensure that residents may have private visits at any reasonable hour unless such visits are not medically advisable for the resident as documented in the resident's clinical record by the resident's physician.
(c) The administrator shall ensure that space for visits is available and that facility personnel knock, except in an emergency, before entering any resident's room.
(d) Unimpeded, private and uncensored communication by mail, public telephone and visitation may be reasonably restricted by a physician only in order to protect the resident or others from harm, harassment or intimidation, provided that the reason for any such restriction is placed in the resident's clinical record by the physician and that notice of such restriction shall be given to all residents upon admission. However, all letters addressed by a resident to the Governor, members of the General Assembly, Attorney General, judges, state's attorneys, officers of the Department, or licensed attorneys at law shall be forwarded at once to the persons to whom they are addressed without examination by facility personnel. Letters in reply from the officials and attorneys mentioned above shall be delivered to the recipient without examination by facility personnel.
(e) The administrator shall ensure that married residents residing in the same facility be allowed to reside in the same room within the facility unless there is no room available in the facility or it is deemed medically inadvisable by the residents' attending physician and so documented in the residents' medical records.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/2-109)
Sec. 2-109. Religion. A resident shall be permitted the free exercise of religion. Upon a resident's request, and if necessary at the resident's expense, the administrator shall make arrangements for a resident's attendance at religious services of the resident's choice. However, no religious beliefs or practices, or attendance at religious services, may be imposed upon any resident.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/2-110)
Sec. 2-110. Access to residents.
(a) Any employee or agent of a public agency, any representative of a community legal services program or any other member of the general public shall be permitted access at reasonable hours to any individual resident of any facility, but only if there is neither a commercial purpose nor effect to such access and if the purpose is to do any of the following:
(1) Visit, talk with and make personal, social and

legal services available to all residents;

(2) Inform residents of their rights and entitlements

and their corresponding obligations, under federal and State laws, by means of educational materials and discussions in groups and with individual residents;

(3) Assist residents in asserting their legal rights

regarding claims for public assistance, medical assistance and social security benefits, as well as in all other matters in which residents are aggrieved. Assistance may include counseling and litigation; or

(4) Engage in other methods of asserting, advising

and representing residents so as to extend to them full enjoyment of their rights.

(a-5) If a resident of a licensed facility is an identified offender, any federal, State, or local law enforcement officer or county probation officer shall be permitted reasonable access to the individual resident to verify compliance with the requirements of the Sex Offender Registration Act or to verify compliance with applicable terms of probation, parole, aftercare release, or mandatory supervised release.
(b) All persons entering a facility under this Section shall promptly notify appropriate facility personnel of their presence. They shall, upon request, produce identification to establish their identity. No such person shall enter the immediate living area of any resident without first identifying himself or herself and then receiving permission from the resident to enter. The rights of other residents present in the room shall be respected. A resident may terminate at any time a visit by a person having access to the resident's living area under this Section.
(c) This Section shall not limit the power of the Department or other public agency otherwise permitted or required by law to enter and inspect a facility.
(d) Notwithstanding paragraph (a) of this Section, the administrator of a facility may refuse access to the facility to any person if the presence of that person in the facility would be injurious to the health and safety of a resident or would threaten the security of the property of a resident or the facility, or if the person seeks access to the facility for commercial purposes. Any person refused access to a facility may within 10 days request a hearing under Section 3-703. In that proceeding, the burden of proof as to the right of the facility to refuse access under this Section shall be on the facility.
(Source: P.A. 98-558, eff. 1-1-14.)

(210 ILCS 47/2-111)
Sec. 2-111. Discharge. A resident may be discharged from a facility after he or she gives the administrator, a physician, or a nurse of the facility written notice of his or her desire to be discharged. If a guardian has been appointed for a resident or if the resident is a minor, the resident shall be discharged upon written consent of his or her guardian or if the resident is a minor, his or her parent unless there is a court order to the contrary. In such cases, upon the resident's discharge, the facility is relieved from any responsibility for the resident's care, safety or well being.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/2-112)
Sec. 2-112. Grievances. A resident shall be permitted to present grievances on behalf of himself or herself or others to the administrator, the DD Facility Advisory Board established under Section 2-204 of this Act, the residents' advisory council, State governmental agencies or other persons without threat of discharge or reprisal in any form or manner whatsoever. The administrator shall provide all residents or their representatives with the name, address, and telephone number of the appropriate State governmental office where complaints may be lodged.
(Source: P.A. 96-339, eff. 7-1-10; 96-1146, eff. 7-21-10.)

(210 ILCS 47/2-113)
Sec. 2-113. Labor. A resident may refuse to perform labor for a facility.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/2-114)
Sec. 2-114. Unlawful discrimination. No resident shall be subjected to unlawful discrimination as defined in Section 1-103 of the Illinois Human Rights Act by any owner, licensee, administrator, employee, or agent of a facility. Unlawful discrimination does not include an action by any owner, licensee, administrator, employee, or agent of a facility that is required by this Act or rules adopted under this Act.
(Source: P.A. 97-38, eff. 6-28-11.)

(210 ILCS 47/2-115)
Sec. 2-115. Right to notification of violations. Residents and their guardians or other resident representatives, if any, shall be notified of any violation of this Act or the rules promulgated thereunder pursuant to Section 2-217 of this Act, or of violations of the requirements of Titles XVIII or XIX of the Social Security Act or rules promulgated thereunder, with respect to the health, safety, or welfare of the resident.
(Source: P.A. 97-38, eff. 6-28-11.)

(210 ILCS 47/2-116)
Sec. 2-116. Authorized electronic monitoring of a resident's room. A resident shall be permitted to conduct authorized electronic monitoring of the resident's room through the use of electronic monitoring devices placed in the room pursuant to the Authorized Electronic Monitoring in Long-Term Care Facilities Act.
(Source: P.A. 99-430, eff. 1-1-16.)

(210 ILCS 47/Art. II Pt. 2 heading)

(210 ILCS 47/2-201)
Sec. 2-201. Residents' funds. To protect the residents' funds, the facility:
(1) Shall at the time of admission provide, in order of priority, each resident, or the resident's guardian, if any, or the resident's representative, if any, or the resident's immediate family member, if any, with a written statement explaining to the resident and to the resident's spouse (a) their spousal impoverishment rights, as defined at Section 5-4 of the Illinois Public Aid Code, and at Section 303 of Title III of the Medicare Catastrophic Coverage Act of 1988 (P.L. 100-360), and (b) the resident's rights regarding personal funds and listing the services for which the resident will be charged. The facility shall obtain a signed acknowledgment from each resident or the resident's guardian, if any, or the resident's representative, if any, or the resident's immediate family member, if any, that such person has received the statement.
(2) May accept funds from a resident for safekeeping and managing, if it receives written authorization from, in order of priority, the resident or the resident's guardian, if any, or the resident's representative, if any, or the resident's immediate family member, if any; such authorization shall be attested to by a witness who has no pecuniary interest in the facility or its operations, and who is not connected in any way to facility personnel or the administrator in any manner whatsoever.
(3) Shall maintain and allow, in order of priority, each resident or the resident's guardian, if any, or the resident's representative, if any, or the resident's immediate family member, if any, access to a written record of all financial arrangements and transactions involving the individual resident's funds.
(4) Shall provide, in order of priority, each resident, or the resident's guardian, if any, or the resident's representative, if any, or the resident's immediate family member, if any, with a written itemized statement at least quarterly, of all financial transactions involving the resident's funds.
(5) Shall purchase a surety bond, or otherwise provide assurance satisfactory to the Departments of Public Health and Financial and Professional Regulation that all residents' personal funds deposited with the facility are secure against loss, theft, and insolvency.
(6) Shall keep any funds received from a resident for safekeeping in an account separate from the facility's funds, and shall at no time withdraw any part or all of such funds for any purpose other than to return the funds to the resident upon the request of the resident or any other person entitled to make such request, to pay the resident his or her allowance, or to make any other payment authorized by the resident or any other person entitled to make such authorization.
(7) Shall deposit any funds received from a resident in excess of $100 in an interest bearing account insured by agencies of, or corporations chartered by, the State or federal government. The account shall be in a form which clearly indicates that the facility has only a fiduciary interest in the funds and any interest from the account shall accrue to the resident. The facility may keep up to $100 of a resident's money in a non-interest-bearing account or petty cash fund, to be readily available for the resident's current expenditures.
(8) Shall return to the resident, or the person who executed the written authorization required in subsection (2) of this Section, upon written request, all or any part of the resident's funds given the facility for safekeeping, including the interest accrued from deposits.
(9) Shall (a) place any monthly allowance to which a resident is entitled in that resident's personal account, or give it to the resident, unless the facility has written authorization from the resident or the resident's guardian or if the resident is a minor, his parent, to handle it differently, (b) take all steps necessary to ensure that a personal needs allowance that is placed in a resident's personal account is used exclusively by the resident or for the benefit of the resident, and (c) where such funds are withdrawn from the resident's personal account by any person other than the resident, require such person to whom funds constituting any part of a resident's personal needs allowance are released, to execute an affidavit that such funds shall be used exclusively for the benefit of the resident.
(10) Unless otherwise provided by State law, upon the death of a resident, shall provide the executor or administrator of the resident's estate with a complete accounting of all the resident's personal property, including any funds of the resident being held by the facility.
(11) If an adult resident is incapable of managing his or her funds and does not have a resident's representative, guardian, or an immediate family member, shall notify the Office of the State Guardian of the Guardianship and Advocacy Commission.
(12) If the facility is sold, shall provide the buyer with a written verification by a public accountant of all residents' monies and properties being transferred, and obtain a signed receipt from the new owner.
(Source: P.A. 96-339, eff. 7-1-10; 96-1000, eff. 7-2-10.)

(210 ILCS 47/2-201.5)
Sec. 2-201.5. Screening prior to admission.
(a) All persons age 18 or older seeking admission to a facility must be screened to determine the need for facility services prior to being admitted, regardless of income, assets, or funding source. In addition, any person who seeks to become eligible for medical assistance from the Medical Assistance Program under the Illinois Public Aid Code to pay for services while residing in a facility must be screened prior to receiving those benefits. Screening for facility services shall be administered through procedures established by administrative rule. Screening may be done by agencies other than the Department as established by administrative rule.
(a-1) Any screening shall also include an evaluation of whether there are residential supports and services or an array of community services that would enable the person to live in the community. The person shall be told about the existence of any such services that would enable the person to live safely and humanely in the least restrictive environment, that is appropriate, that the individual or guardian chooses, and the person shall be given the assistance necessary to avail himself or herself of any available services.
(b) In addition to the screening required by subsection (a), a facility shall, within 24 hours after admission, request a criminal history background check pursuant to the Uniform Conviction Information Act for all persons age 18 or older seeking admission to the facility. Background checks conducted pursuant to this Section shall be based on the resident's name, date of birth, and other identifiers as required by the Department of State Police. If the results of the background check are inconclusive, the facility shall initiate a fingerprint-based check, unless the fingerprint-based check is waived by the Director of Public Health based on verification by the facility that the resident is completely immobile or that the resident meets other criteria related to the resident's health or lack of potential risk which may be established by Departmental rule. A waiver issued pursuant to this Section shall be valid only while the resident is immobile or while the criteria supporting the waiver exist. The facility shall provide for or arrange for any required fingerprint-based checks. If a fingerprint-based check is required, the facility shall arrange for it to be conducted in a manner that is respectful of the resident's dignity and that minimizes any emotional or physical hardship to the resident.
(c) If the results of a resident's criminal history background check reveal that the resident is an identified offender as defined in Section 1-114.01 of this Act, the facility shall do the following:
(1) Immediately notify the Department of State

Police, in the form and manner required by the Department of State Police, in collaboration with the Department of Public Health, that the resident is an identified offender.

(2) Within 72 hours, arrange for a fingerprint-based

criminal history record inquiry to be requested on the identified offender resident. The inquiry shall be based on the subject's name, sex, race, date of birth, fingerprint images, and other identifiers required by the Department of State Police. The inquiry shall be processed through the files of the Department of State Police and the Federal Bureau of Investigation to locate any criminal history record information that may exist regarding the subject. The Federal Bureau of Investigation shall furnish to the Department of State Police, pursuant to an inquiry under this paragraph (2), any criminal history record information contained in its files. The facility shall comply with all applicable provisions contained in the Uniform Conviction Information Act. All name-based and fingerprint-based criminal history record inquiries shall be submitted to the Department of State Police electronically in the form and manner prescribed by the Department of State Police. The Department of State Police may charge the facility a fee for processing name-based and fingerprint-based criminal history record inquiries. The fee shall be deposited into the State Police Services Fund. The fee shall not exceed the actual cost of processing the inquiry.

(d) The Department shall develop and maintain a de-identified database of residents who have injured facility staff, facility visitors, or other residents, and the attendant circumstances, solely for the purposes of evaluating and improving resident pre-screening and assessment procedures (including the Criminal History Report prepared under Section 2-201.6 of this Act) and the adequacy of Department requirements concerning the provision of care and services to residents. A resident shall not be listed in the database until a Department survey confirms the accuracy of the listing. The names of persons listed in the database and information that would allow them to be individually identified shall not be made public. Neither the Department nor any other agency of State government may use information in the database to take any action against any individual, licensee, or other entity unless the Department or agency receives the information independent of this subsection (d). All information collected, maintained, or developed under the authority of this subsection (d) for the purposes of the database maintained under this subsection (d) shall be treated in the same manner as information that is subject to Part 21 of Article VIII of the Code of Civil Procedure.
(Source: P.A. 96-339, eff. 7-1-10; 97-38, eff. 6-28-11.)

(210 ILCS 47/2-201.6)
Sec. 2-201.6. Criminal History Report.
(a) The Department of State Police shall prepare a Criminal History Report when it receives information, through the criminal history background check required pursuant to subsection (c) of Section 2-201.5 or through any other means, that a resident of a facility is an identified offender.
(b) The Department of State Police shall complete the Criminal History Report within 10 business days after receiving any information described under subsection (a) of this Act that a resident is an identified offender.
(c) The Criminal History Report shall include, but not be limited to, all of the following:
(1) Copies of the identified offender's parole,

mandatory supervised release, or probation orders.

(2) An interview with the identified offender.
(3) A detailed summary of the entire criminal history

of the offender, including arrests, convictions, and the date of the identified offender's last conviction relative to the date of admission to a long-term care facility.

(4) If the identified offender is a convicted or

registered sex offender, then a review of any and all sex offender evaluations conducted on that offender. If there is no sex offender evaluation available, then the Department of State Police shall arrange, through the Department of Public Health, for a sex offender evaluation to be conducted on the identified offender. If the convicted or registered sex offender is under supervision by the Illinois Department of Corrections or a county probation department, then the sex offender evaluation shall be arranged by and at the expense of the supervising agency. All evaluations conducted on convicted or registered sex offenders under this Act shall be conducted by sex offender evaluators approved by the Sex Offender Management Board.

(d) The Department of State Police shall provide the Criminal History Report to a licensed forensic psychologist. The licensed forensic psychologist shall prepare an Identified Offender Report and Recommendation after (i) consideration of the Criminal History Report, (ii) consultation with the facility administrator or the facility medical director, or both, regarding the mental and physical condition of the identified offender, and (iii) reviewing the facility's file on the identified offender, including all incident reports, all information regarding medication and medication compliance, and all information regarding previous discharges or transfers from other facilities. The Identified Offender Report and Recommendation shall detail whether and to what extent the identified offender's criminal history necessitates the implementation of security measures within the facility. If the identified offender is a convicted or registered sex offender, or if the Identified Offender Report and Recommendation reveals that the identified offender poses a significant risk of harm to others within the facility, then the offender shall be required to have his or her own room within the facility.
(e) The licensed forensic psychologist shall complete the Identified Offender Report and Recommendation within 14 business days after receiving the Criminal History Report and shall promptly provide the Identified Offender Report and Recommendation to the Department of State Police, which shall provide the Identified Offender Report and Recommendation to the following:
(1) The facility within which the identified offender

resides.

(2) The Chief of Police of the municipality in which

the facility is located.

(3) The State of Illinois Long Term Care Ombudsman.
(4) The Department of Public Health.
(f) The Department of Public Health shall keep a continuing record of all residents determined to be identified offenders as defined in Section 1-114.01 and shall report the number of identified offender residents annually to the General Assembly.
(g) The facility shall incorporate the Identified Offender Report and Recommendation into the identified offender's individual program plan created pursuant to 42 CFR 483.440(c).
(h) If, based on the Identified Offender Report and Recommendation, a facility determines that it cannot manage the identified offender resident safely within the facility, then it shall commence involuntary transfer or discharge proceedings pursuant to Section 3-402.
(i) Except for willful and wanton misconduct, any person authorized to participate in the development of a Criminal History Report or Identified Offender Report and Recommendation is immune from criminal or civil liability for any acts or omissions as the result of his or her good faith effort to comply with this Section.
(Source: P.A. 97-38, eff. 6-28-11.)

(210 ILCS 47/2-202)
Sec. 2-202. Contract required.
(a) Before a person is admitted to a facility, or at the expiration of the period of previous contract, or when the source of payment for the resident's care changes from private to public funds or from public to private funds, a written contract shall be executed between a licensee and the following in order of priority:
(1) the person, or if the person is a minor, his

parent or guardian; or

(2) the person's guardian, if any, or agent, if any,

as defined in Section 2-3 of the Illinois Power of Attorney Act; or

(3) a member of the person's immediate family.
An adult person shall be presumed to have the capacity to contract for admission to a long term care facility unless he or she has been adjudicated a "person with a disability" within the meaning of Section 11a-2 of the Probate Act of 1975, or unless a petition for such an adjudication is pending in a circuit court of Illinois.
If there is no guardian, agent or member of the person's immediate family available, able or willing to execute the contract required by this Section and a physician determines that a person is so disabled as to be unable to consent to placement in a facility, or if a person has already been found to be a "person with a disability", but no order has been entered allowing residential placement of the person, that person may be admitted to a facility before the execution of a contract required by this Section; provided that a petition for guardianship or for modification of guardianship is filed within 15 days of the person's admission to a facility, and provided further that such a contract is executed within 10 days of the disposition of the petition.
No adult shall be admitted to a facility if he or she objects, orally or in writing, to such admission, except as otherwise provided in Chapters III and IV of the Mental Health and Developmental Disabilities Code or Section 11a-14.1 of the Probate Act of 1975.
Before a licensee enters a contract under this Section, it shall provide the prospective resident and his or her guardian, if any, with written notice of the licensee's policy regarding discharge of a resident whose private funds for payment of care are exhausted.
(b) A resident shall not be discharged or transferred at the expiration of the term of a contract, except as provided in Sections 3-401 through 3-423.
(c) At the time of the resident's admission to the facility, a copy of the contract shall be given to the resident, his or her guardian, if any, and any other person who executed the contract.
(d) A copy of the contract for a resident who is supported by nonpublic funds other than the resident's own funds shall be made available to the person providing the funds for the resident's support.
(e) The original or a copy of the contract shall be maintained in the facility and be made available upon request to representatives of the Department and the Department of Healthcare and Family Services.
(f) The contract shall be written in clear and unambiguous language and shall be printed in not less than 12-point type. The general form of the contract shall be prescribed by the Department.
(g) The contract shall specify:
(1) the term of the contract;
(2) the services to be provided under the contract

and the charges for the services;

(3) the services that may be provided to supplement

the contract and the charges for the services;

(4) the sources liable for payments due under the

contract;

(5) the amount of deposit paid; and
(6) the rights, duties and obligations of the

resident, except that the specification of a resident's rights may be furnished on a separate document which complies with the requirements of Section 2-211.

(h) The contract shall designate the name of the resident's representative, if any. The resident shall provide the facility with a copy of the written agreement between the resident and the resident's representative which authorizes the resident's representative to inspect and copy the resident's records and authorizes the resident's representative to execute the contract on behalf of the resident required by this Section.
(i) The contract shall provide that if the resident is compelled by a change in physical or mental health to leave the facility, the contract and all obligations under it shall terminate on 7 days' notice. No prior notice of termination of the contract shall be required, however, in the case of a resident's death. The contract shall also provide that in all other situations, a resident may terminate the contract and all obligations under it with 30 days' notice. All charges shall be prorated as of the date on which the contract terminates, and, if any payments have been made in advance, the excess shall be refunded to the resident. This provision shall not apply to life care contracts through which a facility agrees to provide maintenance and care for a resident throughout the remainder of his life nor to continuing care contracts through which a facility agrees to supplement all available forms of financial support in providing maintenance and care for a resident throughout the remainder of his or her life.
(j) In addition to all other contract specifications contained in this Section admission contracts shall also specify:
(1) whether the facility accepts Medicaid clients;
(2) whether the facility requires a deposit of the

resident or his or her family prior to the establishment of Medicaid eligibility;

(3) in the event that a deposit is required, a clear

and concise statement of the procedure to be followed for the return of such deposit to the resident or the appropriate family member or guardian of the person;

(4) that all deposits made to a facility by a

resident, or on behalf of a resident, shall be returned by the facility within 30 days of the establishment of Medicaid eligibility, unless such deposits must be drawn upon or encumbered in accordance with Medicaid eligibility requirements established by the Department of Healthcare and Family Services.

(k) It shall be a business offense for a facility to knowingly and intentionally both retain a resident's deposit and accept Medicaid payments on behalf of that resident.
(Source: P.A. 99-143, eff. 7-27-15.)

(210 ILCS 47/2-203)
Sec. 2-203. Residents' advisory council. Each facility shall establish a residents' advisory council. The administrator shall designate a member of the facility staff to coordinate the establishment of, and render assistance to, the council.
(a) The composition of the residents' advisory council shall be specified by Department regulation, but no employee or affiliate of a facility shall be a member of any council.
(b) The council shall meet at least once each month with the staff coordinator who shall provide assistance to the council in preparing and disseminating a report of each meeting to all residents, the administrator, and the staff.
(c) Records of the council meetings will be maintained in the office of the administrator.
(d) The residents' advisory council may communicate to the administrator the opinions and concerns of the residents. The council shall review procedures for implementing resident rights, facility responsibilities and make recommendations for changes or additions which will strengthen the facility's policies and procedures as they affect residents' rights and facility responsibilities.
(e) The council shall be a forum for:
(1) Obtaining and disseminating information;
(2) Soliciting and adopting recommendations for

facility programing and improvements;

(3) Early identification and for recommending orderly

resolution of problems.

(f) The council may present complaints as provided in Section 3-702 on behalf of a resident to the Department, the DD Facility Advisory Board established under Section 2-204 of this Act or to any other person it considers appropriate.
(Source: P.A. 96-339, eff. 7-1-10; 96-1146, eff. 7-21-10.)

(210 ILCS 47/2-204)
Sec. 2-204. DD Facility Advisory Board. The Director shall appoint a DD Facility Advisory Board to consult with the Department and the residents' advisory councils created under Section 2-203.
(a) The Advisory Board shall be composed of the following persons:
(1) the Director who shall serve as chairperson, ex

officio, and nonvoting;

(2) one representative each of the Department of

Healthcare and Family Services, the Department of Human Services, and the Office of the State Fire Marshal, all nonvoting members;

(3) one member who shall be a physician licensed to

practice medicine in all its branches;

(4) one member who shall be a behavioral specialist

selected from the recommendations of the Department of Human Services;

(5) three members who shall be selected from the

recommendations by organizations whose membership consists of facilities;

(6) two members who shall represent the general

public who are not members of a residents' advisory council established under Section 2-203 and who have no responsibility for management or formation of policy or financial interest in a facility;

(7) one member who is a member of a residents'

advisory council established under Section 2-203 and is capable of actively participating on the Advisory Board; and

(8) one member who shall be selected from the

recommendations of consumer organizations that engage solely in advocacy or legal representation on behalf of residents and their immediate families.

(b) The Advisory Board shall meet as frequently as the chairperson deems necessary, but not less than 4 times each year. Upon request by 4 or more members, the chairperson shall call a meeting of the Advisory Board. The affirmative vote of 6 members of the Advisory Board shall be necessary for Advisory Board action. A member of the Advisory Board may designate a replacement to serve at the Advisory Board meeting and vote in place of the member by submitting a letter of designation to the chairperson prior to or at the Advisory Board meeting. The Advisory Board members shall be reimbursed for their actual expenses incurred in the performance of their duties.
(c) The Advisory Board shall advise the Department of Public Health on all aspects of its responsibilities under this Act, including the format and content of any rules promulgated by the Department of Public Health. Any such rules, except emergency rules promulgated pursuant to Section 5-45 of the Illinois Administrative Procedure Act, promulgated without obtaining the advice of the Advisory Board are null and void. If the Department fails to follow the advice of the Advisory Board, the Department shall, prior to the promulgation of such rules, transmit a written explanation of the reason therefor to the Advisory Board. During its review of rules, the Advisory Board shall analyze the economic and regulatory impact of those rules. If the Advisory Board, having been asked for its advice, fails to advise the Department within 90 days, the rules shall be considered acted upon.
(Source: P.A. 96-339, eff. 7-1-10; 96-1146, eff. 7-21-10.)

(210 ILCS 47/2-205)
Sec. 2-205. Disclosure of information to public. The following information is subject to disclosure to the public from the Department or the Department of Healthcare and Family Services:
(1) Information submitted under Sections 3-103 and

3-207 except information concerning the remuneration of personnel licensed, registered, or certified by the Department of Financial and Professional Regulation (as successor to the Department of Professional Regulation) and monthly charges for an individual private resident;

(2) Records of license and certification inspections,

surveys, and evaluations of facilities, other reports of inspections, surveys, and evaluations of resident care, whether a facility is designated a distressed facility and the basis for the designation, and reports concerning a facility prepared pursuant to Titles XVIII and XIX of the Social Security Act, subject to the provisions of the Social Security Act;

(3) Cost and reimbursement reports submitted by a

facility under Section 3-208, reports of audits of facilities, and other public records concerning costs incurred by, revenues received by, and reimbursement of facilities; and

(4) Complaints filed against a facility and complaint

investigation reports, except that a complaint or complaint investigation report shall not be disclosed to a person other than the complainant or complainant's representative before it is disclosed to a facility under Section 3-702, and, further, except that a complainant or resident's name shall not be disclosed except under Section 3-702. The Department shall disclose information under this Section in accordance with provisions for inspection and copying of public records required by the Freedom of Information Act. However, the disclosure of information described in subsection (1) shall not be restricted by any provision of the Freedom of Information Act.

(Source: P.A. 96-339, eff. 7-1-10; 97-38, eff. 6-28-11.)

(210 ILCS 47/2-206)
Sec. 2-206. Confidentiality of records.
(a) The Department shall respect the confidentiality of a resident's record and shall not divulge or disclose the contents of a record in a manner which identifies a resident, except upon a resident's death to a relative or guardian, or under judicial proceedings. This Section shall not be construed to limit the right of a resident to inspect or copy the resident's records.
(b) Confidential medical, social, personal, or financial information identifying a resident shall not be available for public inspection in a manner which identifies a resident.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/2-207)
Sec. 2-207. Directories for public health regions; information concerning facility costs and policies.
(a) Each year the Department shall publish a Directory for each public health region listing facilities to be made available to the public and be available at all Department offices. The Department may charge a fee for the Directory. The Directory shall contain, at a minimum, the following information:
(1) The name and address of the facility;
(2) The number and type of licensed beds;
(3) The name of the cooperating hospital, if any;
(4) The name of the administrator;
(5) The facility telephone number; and
(6) Membership in a provider association and

accreditation by any such organization.

(b) Detailed information concerning basic costs for care and operating policies shall be available to the public upon request at each facility. However, a facility may refuse to make available any proprietary operating policies to the extent such facility reasonably believes such policies may be revealed to a competitor.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/2-208)
Sec. 2-208. Notice of imminent death, unusual incident, abuse, or neglect.
(a) A facility shall immediately notify the identified resident's next of kin, guardian, resident's representative, and physician of the resident's death or when the resident's death appears to be imminent. A facility shall immediately notify the Department by telephone of a resident's death within 24 hours after the resident's death. The facility shall notify the Department of the death of a facility's resident that does not occur in the facility immediately upon learning of the death. A facility shall promptly notify the coroner or medical examiner of a resident's death in a manner and form to be determined by the Department after consultation with the coroner or medical examiner of the county in which the facility is located. In addition to notice to the Department by telephone, the Department shall require the facility to submit written notification of the death of a resident within 72 hours after the death, including a report of any medication errors or other incidents that occurred within 30 days of the resident's death. A facility's failure to comply with this Section shall constitute a Type "B" violation.
(b) A facility shall immediately notify the resident's next of kin, guardian, or resident representative of any unusual incident, abuse, or neglect involving the resident. A facility shall immediately notify the Department by telephone of any unusual incident, abuse, or neglect required to be reported pursuant to State law or administrative rule. In addition to notice to the Department by telephone, the Department shall require the facility to submit written notification of any unusual incident, abuse, or neglect within one day after the unusual incident, abuse, or neglect occurring. A facility's failure to comply with this Section shall constitute a Type "B" violation. For purposes of this Section, "unusual incident" means serious injury; unscheduled hospital visit for treatment of serious injury; 9-1-1 calls for emergency services directly relating to a resident threat; or stalking of staff or person served that raises health or safety concerns.
(Source: P.A. 96-339, eff. 7-1-10; 97-38, eff. 6-28-11.)

(210 ILCS 47/2-209)
Sec. 2-209. Number of residents. A facility shall admit only that number of residents for which it is licensed.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/2-210)
Sec. 2-210. Policies and procedures. A facility shall establish written policies and procedures to implement the responsibilities and rights provided in this Article. The policies shall include the procedure for the investigation and resolution of resident complaints as set forth under Section 3-702. The policies and procedures shall be clear and unambiguous and shall be available for inspection by any person. A summary of the policies and procedures, printed in not less than 12-point type, shall be distributed to each resident and representative.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/2-211)
Sec. 2-211. Explanation of rights. Each resident and resident's guardian or other person acting for the resident shall be given a written explanation, prepared by the Office of the State Long Term Care Ombudsman, of all the rights enumerated in Part 1 of this Article and in Part 4 of Article III. For residents of facilities participating in Title XVIII or XIX of the Social Security Act, the explanation shall include an explanation of residents' rights enumerated in that Act. The explanation shall be given at the time of admission to a facility or as soon thereafter as the condition of the resident permits, but in no event later than 48 hours after admission, and again at least annually thereafter. At the time of the implementation of this Act each resident shall be given a written summary of all the rights enumerated in Part 1 of this Article.
If a resident is unable to read such written explanation, it shall be read to the resident in a language the resident understands. In the case of a minor or a person having a guardian or other person acting for him or her, both the resident and the parent, guardian or other person acting for the resident shall be fully informed of these rights.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/2-212)
Sec. 2-212. Staff familiarity with rights and responsibilities. The facility shall ensure that its staff is familiar with and observes the rights and responsibilities enumerated in this Article.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/2-213)
Sec. 2-213. Vaccinations.
(a) A facility shall annually administer or arrange for administration of a vaccination against influenza to each resident, in accordance with the recommendations of the Advisory Committee on Immunization Practices of the Centers for Disease Control and Prevention that are most recent to the time of vaccination, unless the vaccination is medically contraindicated or the resident has refused the vaccine. Influenza vaccinations for all residents age 65 and over shall be completed by November 30 of each year or as soon as practicable if vaccine supplies are not available before November 1. Residents admitted after November 30, during the flu season, and until February 1 shall, as medically appropriate, receive an influenza vaccination prior to or upon admission or as soon as practicable if vaccine supplies are not available at the time of the admission, unless the vaccine is medically contraindicated or the resident has refused the vaccine. In the event that the Advisory Committee on Immunization Practices of the Centers for Disease Control and Prevention determines that dates of administration other than those stated in this Act are optimal to protect the health of residents, the Department is authorized to develop rules to mandate vaccinations at those times rather than the times stated in this Act. A facility shall document in the resident's medical record that an annual vaccination against influenza was administered, arranged, refused or medically contraindicated.
(b) A facility shall administer or arrange for administration of a pneumococcal vaccination to each resident, in accordance with the recommendations of the Advisory Committee on Immunization Practices of the Centers for Disease Control and Prevention, who has not received this immunization prior to or upon admission to the facility, unless the resident refuses the offer for vaccination or the vaccination is medically contraindicated. A facility shall document in each resident's medical record that a vaccination against pneumococcal pneumonia was offered and administered, arranged, refused, or medically contraindicated.
(Source: P.A. 98-271, eff. 1-1-14.)

(210 ILCS 47/2-214)
Sec. 2-214. Consumer Choice Information Reports.
(a) Every facility shall complete a Consumer Choice Information Report and shall file it with the Office of State Long Term Care Ombudsman electronically as prescribed by the Office. The Report shall be filed annually and upon request of the Office of State Long Term Care Ombudsman. The Consumer Choice Information Report must be completed by the facility in full.
(b) A violation of any of the provisions of this Section constitutes an unlawful practice under the Consumer Fraud and Deceptive Business Practices Act. All remedies, penalties, and authority granted to the Attorney General by the Consumer Fraud and Deceptive Business Practices Act shall be available to him or her for the enforcement of this Section.
(c) The Department of Public Health shall include verification of the submission of a facility's current Consumer Choice Information Report when conducting an inspection pursuant to Section 3-212.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/2-216)
Sec. 2-216. Notification of identified offenders. If identified offenders are residents of the licensed facility, the licensed facility shall notify every resident or resident's guardian in writing that such offenders are residents of the licensed facility. The licensed facility shall also provide notice to its employees and to visitors to the facility that identified offenders are residents.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/2-217)
Sec. 2-217. Notification of violations. When the Department issues any notice pursuant to Section 3-119, 3-119.1, 3-301, 3-303, 3-307, or 3-702 of this Act or a notice of federal Medicaid certification deficiencies, the facility shall provide notification of the violations and deficiencies within 10 days after receiving a notice described within this Section to every resident and the resident's representative or guardian identified or referred to anywhere within the Department notice or the CMS 2567 as having received care or services that violated State or federal standards. The notification shall include a Department-prescribed notification letter as determined by rule and a copy of the notice and CMS 2567, if any, issued by the Department. A facility's failure to provide notification pursuant to this Section to a resident and the resident's representative or guardian, if any, shall constitute a Type "B" violation.
(Source: P.A. 97-38, eff. 6-28-11.)

(210 ILCS 47/2-218)
Sec. 2-218. (Repealed).
(Source: P.A. 97-38, eff. 6-28-11. Repealed by P.A. 99-180, eff. 7-29-15.)



Article III - Licensing, Enforcement, Violations, Penalties and Remedies

(210 ILCS 47/Art. III heading)

(210 ILCS 47/Art. III Pt. 1 heading)

(210 ILCS 47/3-101)
Sec. 3-101. Licensure system. The Department shall establish a comprehensive system of licensure for facilities in accordance with this Act for the purposes of:
(1) Protecting the health, welfare, and safety of

residents; and

(2) Assuring the accountability for reimbursed care

provided in certified facilities participating in a federal or State health program.

(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/3-102)
Sec. 3-102. Necessity of license. No person may establish, operate, maintain, offer or advertise a facility within this State unless and until he or she obtains a valid license therefore as hereinafter provided, which license remains unsuspended, unrevoked and unexpired. No public official or employee may place any person in, or recommend that any person be placed in, or directly or indirectly cause any person to be placed in any facility which is being operated without a valid license.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/3-102.1)
Sec. 3-102.1. Denial of Department access to facility. If the Department is denied access to a facility or any other place which it reasonably believes is required to be licensed as a facility under this Act, it shall request intervention of local, county or State law enforcement agencies to seek an appropriate court order or warrant to examine or interview the residents of such facility. Any person or entity preventing the Department from carrying out its duties under this Section shall be guilty of a violation of this Act and shall be subject to such penalties related thereto.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/3-103)
Sec. 3-103. Application for license; financial statement. The procedure for obtaining a valid license shall be as follows:
(1) Application to operate a facility shall be made

to the Department on forms furnished by the Department.

(2) All license applications shall be accompanied

with an application fee. The fee for an annual license shall be $995. Facilities that pay a fee or assessment pursuant to Article V-C of the Illinois Public Aid Code shall be exempt from the license fee imposed under this item (2). The fee for a 2-year license shall be double the fee for the annual license set forth in the preceding sentence. The fees collected shall be deposited with the State Treasurer into the Long Term Care Monitor/Receiver Fund, which has been created as a special fund in the State treasury. This special fund is to be used by the Department for expenses related to the appointment of monitors and receivers as contained in Sections 3-501 through 3-517. At the end of each fiscal year, any funds in excess of $1,000,000 held in the Long Term Care Monitor/Receiver Fund shall be deposited in the State's General Revenue Fund. The application shall be under oath and the submission of false or misleading information shall be a Class A misdemeanor. The application shall contain the following information:

(a) The name and address of the applicant if an

individual, and if a firm, partnership, or association, of every member thereof, and in the case of a corporation, the name and address thereof and of its officers and its registered agent, and in the case of a unit of local government, the name and address of its chief executive officer;

(b) The name and location of the facility for

which a license is sought;

(c) The name of the person or persons under whose

management or supervision the facility will be conducted;

(d) The number and type of residents for which

maintenance, personal care, or nursing is to be provided; and

(e) Such information relating to the number,

experience, and training of the employees of the facility, any management agreements for the operation of the facility, and of the moral character of the applicant and employees as the Department may deem necessary.

(3) Each initial application shall be accompanied by

a financial statement setting forth the financial condition of the applicant and by a statement from the unit of local government having zoning jurisdiction over the facility's location stating that the location of the facility is not in violation of a zoning ordinance. An initial application for a new facility shall be accompanied by a permit as required by the Illinois Health Facilities Planning Act. After the application is approved, the applicant shall advise the Department every 6 months of any changes in the information originally provided in the application.

(4) Other information necessary to determine the

identity and qualifications of an applicant to operate a facility in accordance with this Act shall be included in the application as required by the Department in regulations.

(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/3-104)
Sec. 3-104. Licensing and regulation by municipality. Any city, village or incorporated town may by ordinance provide for the licensing and regulation of a facility or any classification of such facility, as defined herein, within such municipality, provided that the ordinance requires compliance with at least the minimum requirements established by the Department under this Act. The licensing and enforcement provisions of the municipality shall fully comply with this Act, and the municipality shall make available information as required by this Act. Such compliance shall be determined by the Department subject to review as provided in Section 3-703. Section 3-703 shall also be applicable to the judicial review of final administrative decisions of the municipality under this Act.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/3-105)
Sec. 3-105. Reports by municipality. Any city, village or incorporated town which has or may have ordinances requiring the licensing and regulation of facilities with at least the minimum standards established by the Department under this Act, shall make such periodic reports to the Department as the Department deems necessary. This report shall include a list of those facilities licensed by such municipality, the number of beds of each facility and the date the license of each facility is effective.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/3-106)
Sec. 3-106. Issuance of license to holder of municipal license.
(a) Upon receipt of notice and proof from an applicant or licensee that he has received a license or renewal thereof from a city, village or incorporated town, accompanied by the required license or renewal fees, the Department shall issue a license or renewal license to such person. The Department shall not issue a license hereunder to any person who has failed to qualify for a municipal license. If the issuance of a license by the Department antedates regulatory action by a municipality, the municipality shall issue a local license unless the standards and requirements under its ordinance or resolution are greater than those prescribed under this Act.
(b) In the event that the standards and requirements under the ordinance or resolution of the municipality are greater than those prescribed under this Act, the license issued by the Department shall remain in effect pending reasonable opportunity provided by the municipality, which shall be not less than 60 days, for the licensee to comply with the local requirements. Upon notice by the municipality, or upon the Department's own determination that the licensee has failed to qualify for a local license, the Department shall revoke such license.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/3-107)
Sec. 3-107. Inspection; fees. The Department and the city, village or incorporated town shall have the right at any time to visit and inspect the premises and personnel of any facility for the purpose of determining whether the applicant or licensee is in compliance with this Act or with the local ordinances which govern the regulation of the facility. The Department may survey any former facility which once held a license to ensure that the facility is not again operating without a license. Municipalities may charge a reasonable license or renewal fee for the regulation of facilities, which fees shall be in addition to the fees paid to the Department.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/3-107.1)
Sec. 3-107.1. Access by law enforcement officials and agencies. Notwithstanding any other provision of this Act, the Attorney General, the State's Attorneys and various law enforcement agencies of this State and its political subdivisions shall have full and open access to any facility pursuant to Article 108 of the Code of Criminal Procedure of 1963 in the exercise of their investigatory and prosecutorial powers in the enforcement of the criminal laws of this State. Furthermore, the Attorney General, the State's Attorneys and law enforcement agencies of this State shall inform the Department of any violations of this Act of which they have knowledge. Disclosure of matters before a grand jury shall be made in accordance with Section 112-6 of the Code of Criminal Procedure of 1963.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/3-108)
Sec. 3-108. Cooperation with State agencies. The Department shall coordinate the functions within State government affecting facilities licensed under this Act and shall cooperate with other State agencies which establish standards or requirements for facilities to assure necessary, equitable, and consistent State supervision of licensees without unnecessary duplication of survey, evaluation, and consultation services or complaint investigations. The Department shall cooperate with the Department of Human Services in regard to facilities containing more than 20% of residents for whom the Department of Human Services has mandated follow up responsibilities under the Mental Health and Developmental Disabilities Administrative Act. The Department shall cooperate with the Department of Healthcare and Family Services in regard to facilities where recipients of public aid are residents. The Department shall immediately refer to the Department of Financial and Professional Regulation (as successor to the Department of Professional Regulation) for investigation any credible evidence of which it has knowledge that an individual licensed by that Department has violated this Act or any rule issued under this Act. The Department shall enter into agreements with other State Departments, agencies or commissions to effectuate the purpose of this Section.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/3-109)
Sec. 3-109. Issuance of license based on Director's findings. Upon receipt and review of an application for a license made under this Article and inspection of the applicant facility under this Article, the Director shall issue a license if he or she finds:
(1) That the individual applicant, or the

corporation, partnership or other entity if the applicant is not an individual, is a person responsible and suitable to operate or to direct or participate in the operation of a facility by virtue of financial capacity, appropriate business or professional experience, a record of compliance with lawful orders of the Department and lack of revocation of a license during the previous 5 years and is not the owner of a facility designated pursuant to Section 3-304.2 as a distressed facility;

(2) That the facility is under the supervision of an

administrator who is licensed, if required, under the Nursing Home Administrators Licensing and Disciplinary Act, as now or hereafter amended; and

(3) That the facility is in substantial compliance

with this Act, and such other requirements for a license as the Department by rule may establish under this Act.

(Source: P.A. 96-339, eff. 7-1-10; 97-38, eff. 6-28-11.)

(210 ILCS 47/3-110)
Sec. 3-110. Contents and period of license.
(a) Any license granted by the Director shall state the maximum bed capacity for which it is granted, the date the license was issued, and the expiration date. Except as provided in subsection (b), such licenses shall normally be issued for a period of one year. However, the Director may issue licenses or renewals for periods of not less than 6 months nor more than 18 months for facilities with annual licenses and not less than 18 months nor more than 30 months for facilities with 2-year licenses in order to distribute the expiration dates of such licenses throughout the calendar year, and fees for such licenses shall be prorated on the basis of the portion of a year for which they are issued. Each license shall be issued only for the premises and persons named in the application and shall not be transferable or assignable.
The Department shall require the licensee to comply with the requirements of a court order issued under Section 3-515, as a condition of licensing.
(b) A license for a period of 2 years shall be issued to a facility if the facility:
(1) has not received a Type "AA" violation within the

last 12 months;

(1.5) has not received a Type "A" violation within

the last 24 months;

(2) has not received a Type "B" violation within the

last 24 months;

(3) has not had an inspection, survey, or evaluation

that resulted in the issuance of 10 or more administrative warnings in the last 24 months;

(4) has not had an inspection, survey, or evaluation

that resulted in an administrative warning issued for a violation of Sections 3-401 through 3-413 in the last 24 months;

(5) has not been issued an order to reimburse a

resident for a violation of Article II under subsection (6) of Section 3-305 in the last 24 months; and

(6) has not been subject to sanctions or

decertification for violations in relation to patient care of a facility under Titles XVIII and XIX of the federal Social Security Act within the last 24 months.

If a facility with a 2-year license fails to meet the conditions in items (1) through (6) of this subsection, in addition to any other sanctions that may be applied by the Department under this Act, the facility's 2-year license shall be replaced by a one year license until such time as the facility again meets the conditions in items (1) through (6) of this subsection.
(Source: P.A. 96-339, eff. 7-1-10; 97-38, eff. 6-28-11.)

(210 ILCS 47/3-111)
Sec. 3-111. Issuance or renewal of license after notice of violation. The issuance or renewal of a license after notice of a violation has been sent shall not constitute a waiver by the Department of its power to rely on the violation as the basis for subsequent license revocation or other enforcement action under this Act arising out of the notice of violation.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/3-112)
Sec. 3-112. Transfer of ownership; license.
(a) Whenever ownership of a facility is transferred from the person named in the license to any other person, the transferee must obtain a new probationary license. The transferee shall notify the Department of the transfer and apply for a new license at least 30 days prior to final transfer. The Department may not approve the transfer of ownership to an owner of a facility designated pursuant to Section 3-304.2 of this Act as a distressed facility.
(b) The transferor shall notify the Department at least 30 days prior to final transfer. The transferor shall remain responsible for the operation of the facility until such time as a license is issued to the transferee.
(Source: P.A. 96-339, eff. 7-1-10; 97-38, eff. 6-28-11.)

(210 ILCS 47/3-113)
Sec. 3-113. Transferee; conditional license. The license granted to the transferee shall be subject to the plan of correction submitted by the previous owner and approved by the Department and any conditions contained in a conditional license issued to the previous owner. If there are outstanding violations and no approved plan of correction has been implemented, the Department may issue a conditional license and plan of correction as provided in Sections 3-311 through 3-317.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/3-114)
Sec. 3-114. Transferor liable for penalties. The transferor shall remain liable for all penalties assessed against the facility which are imposed for violations occurring prior to transfer of ownership.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/3-115)
Sec. 3-115. License renewal application. At least 120 days but not more than 150 days prior to license expiration, the licensee shall submit an application for renewal of the license in such form and containing such information as the Department requires. If the application is approved, the license shall be renewed in accordance with Section 3-110. The renewal application for a facility shall not be approved unless the applicant has provided to the Department an accurate disclosure document in accordance with the Alzheimer's Disease and Related Dementias Special Care Disclosure Act. If application for renewal is not timely filed, the Department shall so inform the licensee.
(Source: P.A. 96-339, eff. 7-1-10; 97-333, eff. 8-12-11.)

(210 ILCS 47/3-116)
Sec. 3-116. Probationary license. If the applicant has not been previously licensed or if the facility is not in operation at the time application is made, the Department shall issue only a probationary license. A probationary license shall be valid for 120 days unless sooner suspended or revoked under Section 3-119. Within 30 days prior to the termination of a probationary license, the Department shall fully and completely inspect the facility and, if the facility meets the applicable requirements for licensure, shall issue a license under Section 3-109. If the Department finds that the facility does not meet the requirements for licensure but has made substantial progress toward meeting those requirements, the license may be renewed once for a period not to exceed 120 days from the expiration date of the initial probationary license.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/3-117)
Sec. 3-117. Denial of license; grounds. An application for a license may be denied for any of the following reasons:
(1) Failure to meet any of the minimum standards set

forth by this Act or by rules and regulations promulgated by the Department under this Act.

(2) Conviction of the applicant, or if the applicant

is a firm, partnership or association, of any of its members, or if a corporation, the conviction of the corporation or any of its officers or stockholders, or of the person designated to manage or supervise the facility, of a felony, or of 2 or more misdemeanors involving moral turpitude, during the previous 5 years as shown by a certified copy of the record of the court of conviction.

(3) Personnel insufficient in number or unqualified

by training or experience to properly care for the proposed number and type of residents.

(4) Insufficient financial or other resources to

operate and conduct the facility in accordance with standards promulgated by the Department under this Act.

(5) Revocation of a facility license during the

previous 5 years, if such prior license was issued to the individual applicant, a controlling owner or controlling combination of owners of the applicant; or any affiliate of the individual applicant or controlling owner of the applicant and such individual applicant, controlling owner of the applicant or affiliate of the applicant was a controlling owner of the prior license; provided, however, that the denial of an application for a license pursuant to this subsection must be supported by evidence that such prior revocation renders the applicant unqualified or incapable of meeting or maintaining a facility in accordance with the standards and rules promulgated by the Department under this Act.

(6) That the facility is not under the direct

supervision of a full time administrator, as defined by regulation, who is licensed, if required, under the Nursing Home Administrators Licensing and Disciplinary Act.

(7) That the facility is in receivership and the

proposed licensee has not submitted a specific detailed plan to bring the facility into compliance with the requirements of this Act and with federal certification requirements, if the facility is certified, and to keep the facility in such compliance.

(8) The applicant is the owner of a facility

designated pursuant to Section 3-304.2 of this Act as a distressed facility.

(Source: P.A. 96-339, eff. 7-1-10; 97-38, eff. 6-28-11.)

(210 ILCS 47/3-118)
Sec. 3-118. Notice of denial; request for hearing. Immediately upon the denial of any application or reapplication for a license under this Article, the Department shall notify the applicant in writing. Notice of denial shall include a clear and concise statement of the violations of Section 3-117 on which denial is based and notice of the opportunity for a hearing under Section 3-703. If the applicant desires to contest the denial of a license, it shall provide written notice to the Department of a request for a hearing within 10 days after receipt of the notice of denial. The Department shall commence the hearing under Section 3-703.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/3-119)
Sec. 3-119. Suspension, revocation, or refusal to renew license.
(a) The Department, after notice to the applicant or licensee, may suspend, revoke or refuse to renew a license in any case in which the Department finds any of the following:
(1) There has been a substantial failure to comply

with this Act or the rules and regulations promulgated by the Department under this Act. A substantial failure by a facility shall include, but not be limited to, any of the following:

(A) termination of Medicare or Medicaid

certification by the Centers for Medicare and Medicaid Services; or

(B) a failure by the facility to pay any fine

assessed under this Act after the Department has sent to the facility and licensee at least 2 notices of assessment that include a schedule of payments as determined by the Department, taking into account extenuating circumstances and financial hardships of the facility.

(2) Conviction of the licensee, or of the person

designated to manage or supervise the facility, of a felony, or of 2 or more misdemeanors involving moral turpitude, during the previous 5 years as shown by a certified copy of the record of the court of conviction.

(3) Personnel is insufficient in number or

unqualified by training or experience to properly care for the number and type of residents served by the facility.

(4) Financial or other resources are insufficient to

conduct and operate the facility in accordance with standards promulgated by the Department under this Act.

(5) The facility is not under the direct supervision

of a full time administrator, as defined by regulation, who is licensed, if required, under the Nursing Home Administrators Licensing and Disciplinary Act.

(6) The facility has committed 2 Type "AA" violations

within a 2-year period.

(7) The facility has committed a Type "AA" violation

while the facility is listed as a "distressed facility".

(b) Notice under this Section shall include a clear and concise statement of the violations on which the nonrenewal or revocation is based, the statute or rule violated and notice of the opportunity for a hearing under Section 3-703.
(c) If a facility desires to contest the nonrenewal or revocation of a license, the facility shall, within 10 days after receipt of notice under subsection (b) of this Section, notify the Department in writing of its request for a hearing under Section 3-703. Upon receipt of the request the Department shall send notice to the facility and hold a hearing as provided under Section 3-703.
(d) The effective date of nonrenewal or revocation of a license by the Department shall be any of the following:
(1) Until otherwise ordered by the circuit court,

revocation is effective on the date set by the Department in the notice of revocation, or upon final action after hearing under Section 3-703, whichever is later.

(2) Until otherwise ordered by the circuit court,

nonrenewal is effective on the date of expiration of any existing license, or upon final action after hearing under Section 3-703, whichever is later; however, a license shall not be deemed to have expired if the Department fails to timely respond to a timely request for renewal under this Act or for a hearing to contest nonrenewal under paragraph (c).

(3) The Department may extend the effective date of

license revocation or expiration in any case in order to permit orderly removal and relocation of residents.

The Department may refuse to issue or may suspend the license of any person who fails to file a return, or to pay the tax, penalty or interest shown in a filed return, or to pay any final assessment of tax, penalty or interest, as required by any tax Act administered by the Illinois Department of Revenue, until such time as the requirements of any such tax Act are satisfied.
(Source: P.A. 96-339, eff. 7-1-10; 97-38, eff. 6-28-11.)

(210 ILCS 47/3-119.1)
Sec. 3-119.1. Ban on new admissions.
(a) Upon a finding by the Department that there has been a substantial failure to comply with this Act or the rules and regulations promulgated by the Department under this Act, including, without limitation, the circumstances set forth in subsection (a) of Section 3-119 of this Act, or if the Department otherwise finds that it would be in the public interest or the interest of the health, safety, and welfare of facility residents, the Department may impose a ban on new admissions to any facility licensed under this Act. The ban shall continue until such time as the Department determines that the circumstances giving rise to the ban no longer exist.
(b) The Department shall provide notice to the facility and licensee of any ban imposed pursuant to subsection (a) of this Section. The notice shall provide a clear and concise statement of the circumstances on which the ban on new admissions is based and notice of the opportunity for a hearing. If the Department finds that the public interest or the health, safety, or welfare of facility residents imperatively requires immediate action and if the Department incorporates a finding to that effect in its notice, then the ban on new admissions may be ordered pending any hearing requested by the facility. Those proceedings shall be promptly instituted and determined. The Department shall promulgate rules defining the circumstances under which a ban on new admissions may be imposed.
(Source: P.A. 97-38, eff. 6-28-11.)

(210 ILCS 47/Art. III Pt. 2 heading)

(210 ILCS 47/3-201)
Sec. 3-201. Medical treatment; no prescription by Department. The Department shall not prescribe the course of medical treatment provided to an individual resident by the resident's physician in a facility.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/3-202)
Sec. 3-202. Standards for facilities. The Department shall prescribe minimum standards for facilities. These standards shall regulate:
(1) Location and construction of the facility,

including plumbing, heating, lighting, ventilation, and other physical conditions which shall ensure the health, safety, and comfort of residents and their protection from fire hazard;

(2) To the extent this Act has not established

minimum staffing requirements within this Act, the numbers and qualifications of all personnel, including management and nursing personnel, having responsibility for any part of the care given to residents; specifically, the Department shall establish staffing ratios for facilities which shall specify the number of staff hours per resident of care that are needed for professional nursing care for various types of facilities or areas within facilities;

(3) All sanitary conditions within the facility and

its surroundings, including water supply, sewage disposal, food handling, and general hygiene, which shall ensure the health and comfort of residents;

(4) Diet related to the needs of each resident based

on good nutritional practice and on recommendations which may be made by the physicians attending the resident;

(5) Equipment essential to the health and welfare of

the residents;

(6) A program of habilitation and rehabilitation for

those residents who would benefit from such programs;

(7) A program for adequate maintenance of physical

plant and equipment;

(8) Adequate accommodations, staff and services for

the number and types of residents for whom the facility is licensed to care, including standards for temperature and relative humidity within comfort zones determined by the Department based upon a combination of air temperature, relative humidity and air movement. Such standards shall also require facility plans that provide for health and comfort of residents at medical risk as determined by the attending physician whenever the temperature and relative humidity are outside such comfort zones established by the Department. The standards must include a requirement that areas of a facility used by residents of the facility be air-conditioned and heated by means of operable air-conditioning and heating equipment. The areas subject to this air-conditioning and heating requirement include, without limitation, bedrooms or common areas such as sitting rooms, activity rooms, living rooms, community rooms, and dining rooms;

(9) Development of evacuation and other appropriate

safety plans for use during weather, health, fire, physical plant, environmental and national defense emergencies; and

(10) Maintenance of minimum financial or other

resources necessary to meet the standards established under this Section, and to operate and conduct the facility in accordance with this Act.

(Source: P.A. 96-339, eff. 7-1-10; 97-38, eff. 6-28-11.)

(210 ILCS 47/3-202.1)
Sec. 3-202.1. Weather or hazard alert system. The Department shall develop and implement a system of alerting and educating facilities and their personnel as to the existence or possibility of weather or other hazardous circumstances which may endanger resident health or safety and designating any precautions to prevent or minimize such danger. The Department may assist any facility experiencing difficulty in dealing with such emergencies. The Department may provide for announcement to the public of the dangers posed to facility residents by such existing or potential weather or hazardous circumstances.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/3-202.2a)
Sec. 3-202.2a. Comprehensive resident care plan. A facility, with the participation of the resident and the resident's guardian or resident's representative, as applicable, must develop and implement a comprehensive care plan for each resident that includes measurable objectives and timetables to meet the resident's medical, nursing, mental health, psychosocial, and habilitation needs that are identified in the resident's comprehensive assessment that allows the resident to attain or maintain the highest practicable level of independent functioning and provide for discharge planning to the least restrictive setting based on the resident's care needs. The assessment shall be developed with the active participation of the resident and the resident's guardian or resident's representative, as applicable.
(Source: P.A. 97-38, eff. 6-28-11.)

(210 ILCS 47/3-202.3)
Sec. 3-202.3. Identified offenders as residents. No later than 30 days after July 11, 2005 (the effective date of Public Act 94-163), the Department shall file with the Illinois Secretary of State's Office, pursuant to the Illinois Administrative Procedure Act, emergency rules regarding the provision of services to identified offenders. The emergency rules shall provide for, or include, but not be limited to the following:
(1) A process for the identification of identified

offenders.

(2) A required risk assessment of identified

offenders.

(3) A requirement that a licensed facility be

required, within 10 days of the filing of the emergency rules, to compare its residents against the Illinois Department of Corrections and Illinois State Police registered sex offender databases.

(4) A requirement that the licensed facility notify

the Department within 48 hours of determining that a resident or residents of the licensed facility are listed on the Illinois Department of Corrections or Illinois State Police registered sex offender databases.

(5) The care planning of identified offenders, which

shall include, but not be limited to, a description of the security measures necessary to protect facility residents from the identified offender, including whether the identified offender should be segregated from other facility residents.

(6) For offenders serving terms of probation for

felony offenses, parole, or mandatory supervised release, the facility shall acknowledge the terms of release as imposed by the court or Illinois Prisoner Review Board.

(7) The discharge planning for identified offenders.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/3-202.4)
Sec. 3-202.4. Feasibility of segregating identified offenders. The Department shall determine the feasibility of requiring identified offenders that seek admission to a licensed facility to be segregated from other residents.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/3-202.5)
Sec. 3-202.5. Facility plan review; fees.
(a) Before commencing construction of a new facility or specified types of alteration or additions to an existing long term care facility involving major construction, as defined by rule by the Department, with an estimated cost greater than $100,000, architectural drawings and specifications for the facility shall be submitted to the Department for review and approval. A facility may submit architectural drawings and specifications for other construction projects for Department review according to subsection (b) that shall not be subject to fees under subsection (d). Review of drawings and specifications shall be conducted by an employee of the Department meeting the qualifications established by the Department of Central Management Services class specifications for such an individual's position or by a person contracting with the Department who meets those class specifications. Final approval of the drawings and specifications for compliance with design and construction standards shall be obtained from the Department before the alteration, addition, or new construction is begun.
(b) The Department shall inform an applicant in writing within 10 working days after receiving drawings and specifications and the required fee, if any, from the applicant whether the applicant's submission is complete or incomplete. Failure to provide the applicant with this notice within 10 working days shall result in the submission being deemed complete for purposes of initiating the 60 day review period under this Section. If the submission is incomplete, the Department shall inform the applicant of the deficiencies with the submission in writing. If the submission is complete the required fee, if any, has been paid, the Department shall approve or disapprove drawings and specifications submitted to the Department no later than 60 days following receipt by the Department. The drawings and specifications shall be of sufficient detail, as provided by Department rule, to enable the Department to render a determination of compliance with design and construction standards under this Act. If the Department finds that the drawings are not of sufficient detail for it to render a determination of compliance, the plans shall be determined to be incomplete and shall not be considered for purposes of initiating the 60 day review period. If a submission of drawings and specifications is incomplete, the applicant may submit additional information. The 60 day review period shall not commence until the Department determines that a submission of drawings and specifications is complete or the submission is deemed complete. If the Department has not approved or disapproved the drawings and specifications within 60 days, the construction, major alteration, or addition shall be deemed approved. If the drawings and specifications are disapproved, the Department shall state in writing, with specificity, the reasons for the disapproval. The entity submitting the drawings and specifications may submit additional information in response to the written comments from the Department or request a reconsideration of the disapproval. A final decision of approval or disapproval shall be made within 45 days of the receipt of the additional information or reconsideration request. If denied, the Department shall state the specific reasons for the denial.
(c) The Department shall provide written approval for occupancy pursuant to subsection (g) and shall not issue a violation to a facility as a result of a licensure or complaint survey based upon the facility's physical structure if:
(1) the Department reviewed and approved or deemed

approved the drawings and specifications for compliance with design and construction standards;

(2) the construction, major alteration, or addition

was built as submitted;

(3) the law or rules have not been amended since the

original approval; and

(4) the conditions at the facility indicate that

there is a reasonable degree of safety provided for the residents.

(d) The Department shall charge the following fees in connection with its reviews conducted before June 30, 2004 under this Section:
(1) (Blank).
(2) (Blank).
(3) If the estimated dollar value of the alteration,

addition, or new construction is $100,000 or more but less than $500,000, the fee shall be the greater of $2,400 or 1.2% of that value.

(4) If the estimated dollar value of the alteration,

addition, or new construction is $500,000 or more but less than $1,000,000, the fee shall be the greater of $6,000 or 0.96% of that value.

(5) If the estimated dollar value of the alteration,

addition, or new construction is $1,000,000 or more but less than $5,000,000, the fee shall be the greater of $9,600 or 0.22% of that value.

(6) If the estimated dollar value of the alteration,

addition, or new construction is $5,000,000 or more, the fee shall be the greater of $11,000 or 0.11% of that value, but shall not exceed $40,000. The fees provided in this subsection (d) shall not apply to major construction projects involving facility changes that are required by Department rule amendments. The fees provided in this subsection (d) shall also not apply to major construction projects if 51% or more of the estimated cost of the project is attributed to capital equipment. For major construction projects where 51% or more of the estimated cost of the project is attributed to capital equipment, the Department shall by rule establish a fee that is reasonably related to the cost of reviewing the project. The Department shall not commence the facility plan review process under this Section until the applicable fee has been paid.

(e) All fees received by the Department under this Section shall be deposited into the Health Facility Plan Review Fund, a special fund created in the State Treasury. All fees paid by long term care facilities under subsection (d) shall be used only to cover the costs relating to the Department's review of long term care facility projects under this Section. Moneys shall be appropriated from that Fund to the Department only to pay the costs of conducting reviews under this Section or under Section 3-202.5 of the Nursing Home Care Act. None of the moneys in the Health Facility Plan Review Fund shall be used to reduce the amount of General Revenue Fund moneys appropriated to the Department for facility plan reviews conducted pursuant to this Section.
(f) (Blank).
(g) The Department shall conduct an on site inspection of the completed project no later than 30 days after notification from the applicant that the project has been completed and all certifications required by the Department have been received and accepted by the Department. The Department shall provide written approval for occupancy to the applicant within 5 working days of the Department's final inspection, provided the applicant has demonstrated substantial compliance as defined by Department rule. Occupancy of new major construction is prohibited until Department approval is received, unless the Department has not acted within the time frames provided in this subsection (g), in which case the construction shall be deemed approved. Occupancy shall be authorized after any required health inspection by the Department has been conducted.
(h) The Department shall establish, by rule, a procedure to conduct interim on site review of large or complex construction projects.
(i) The Department shall establish, by rule, an expedited process for emergency repairs or replacement of like equipment.
(j) Nothing in this Section shall be construed to apply to maintenance, upkeep, or renovation that does not affect the structural integrity of the building, does not add beds or services over the number for which the long term care facility is licensed, and provides a reasonable degree of safety for the residents.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/3-203)
Sec. 3-203. Standards for persons with developmental disability or emotional or behavioral disorder. In licensing any facility for persons with a developmental disability or persons suffering from emotional or behavioral disorders, the Department shall consult with the Department of Human Services in developing minimum standards for such persons.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/3-204)
Sec. 3-204. License classifications. In addition to the authority to prescribe minimum standards, the Department may adopt license classifications of facilities according to the levels of service, and if license classification is adopted the applicable minimum standards shall define the classification. In adopting classification of the license of facilities, the Department may give recognition to the classification of services defined or prescribed by federal statute or federal rule or regulation. More than one classification of the license may be issued to the same facility when the prescribed minimum standards and regulations are met.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/3-205)
Sec. 3-205. Municipalities; license classifications. Where licensing responsibilities are performed by a city, village or incorporated town, the municipality shall use the same classifications as the Department; and a facility may not be licensed for a different classification by the Department than by the municipality.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/3-206)
Sec. 3-206. Curriculum for training nursing assistants and aides. The Department shall prescribe a curriculum for training nursing assistants, habilitation aides, and child care aides.
(a) No person, except a volunteer who receives no compensation from a facility and is not included for the purpose of meeting any staffing requirements set forth by the Department, shall act as a nursing assistant, habilitation aide, or child care aide in a facility, nor shall any person, under any other title, not licensed, certified, or registered to render medical care by the Department of Financial and Professional Regulation, assist with the personal, medical, or nursing care of residents in a facility, unless such person meets the following requirements:
(1) Be at least 16 years of age, of temperate habits

and good moral character, honest, reliable and trustworthy.

(2) Be able to speak and understand the English

language or a language understood by a substantial percentage of the facility's residents.

(3) Provide evidence of employment or occupation, if

any, and residence for 2 years prior to his or her present employment.

(4) Have completed at least 8 years of grade school

or provide proof of equivalent knowledge.

(5) Begin a current course of training for nursing

assistants, habilitation aides, or child care aides, approved by the Department, within 45 days of initial employment in the capacity of a nursing assistant, habilitation aide, or child care aide at any facility. Such courses of training shall be successfully completed within 120 days of initial employment in the capacity of nursing assistant, habilitation aide, or child care aide at a facility. Nursing assistants, habilitation aides, and child care aides who are enrolled in approved courses in community colleges or other educational institutions on a term, semester or trimester basis, shall be exempt from the 120-day completion time limit. The Department shall adopt rules for such courses of training. These rules shall include procedures for facilities to carry on an approved course of training within the facility.

The Department may accept comparable training in

lieu of the 120-hour course for student nurses, foreign nurses, military personnel, or employees of the Department of Human Services.

The facility shall develop and implement procedures,

which shall be approved by the Department, for an ongoing review process, which shall take place within the facility, for nursing assistants, habilitation aides, and child care aides.

At the time of each regularly scheduled licensure

survey, or at the time of a complaint investigation, the Department may require any nursing assistant, habilitation aide, or child care aide to demonstrate, either through written examination or action, or both, sufficient knowledge in all areas of required training. If such knowledge is inadequate the Department shall require the nursing assistant, habilitation aide, or child care aide to complete inservice training and review in the facility until the nursing assistant, habilitation aide, or child care aide demonstrates to the Department, either through written examination or action, or both, sufficient knowledge in all areas of required training; and

(6) Be familiar with and have general skills related

to resident care.

(a-0.5) An educational entity, other than a secondary school, conducting a nursing assistant, habilitation aide, or child care aide training program shall initiate a criminal history record check in accordance with the Health Care Worker Background Check Act prior to entry of an individual into the training program. A secondary school may initiate a criminal history record check in accordance with the Health Care Worker Background Check Act at any time during or after a training program.
(a-1) Nursing assistants, habilitation aides, or child care aides seeking to be included on the Health Care Worker Registry under the Health Care Worker Background Check Act must authorize the Department of Public Health or its designee to request a criminal history record check in accordance with the Health Care Worker Background Check Act and submit all necessary information. An individual may not newly be included on the Health Care Worker Registry unless a criminal history record check has been conducted with respect to the individual.
(b) Persons subject to this Section shall perform their duties under the supervision of a licensed nurse or other appropriately trained, licensed, or certified personnel.
(c) It is unlawful for any facility to employ any person in the capacity of nursing assistant, habilitation aide, or child care aide, or under any other title, not licensed by the State of Illinois to assist in the personal, medical, or nursing care of residents in such facility unless such person has complied with this Section.
(d) Proof of compliance by each employee with the requirements set out in this Section shall be maintained for each such employee by each facility in the individual personnel folder of the employee. Proof of training shall be obtained only from the Health Care Worker Registry.
(e) Each facility shall obtain access to the Health Care Worker Registry's web application, maintain the employment and demographic information relating to each employee, and verify by the category and type of employment that each employee subject to this Section meets all the requirements of this Section.
(f) Any facility that is operated under Section 3-803 shall be exempt from the requirements of this Section.
(g) Each skilled nursing and intermediate care facility that admits persons who are diagnosed as having Alzheimer's disease or related dementias shall require all nursing assistants, habilitation aides, or child care aides, who did not receive 12 hours of training in the care and treatment of such residents during the training required under paragraph (5) of subsection (a), to obtain 12 hours of in house training in the care and treatment of such residents. If the facility does not provide the training in house, the training shall be obtained from other facilities, community colleges or other educational institutions that have a recognized course for such training. The Department shall, by rule, establish a recognized course for such training.
The Department's rules shall provide that such training may be conducted in house at each facility subject to the requirements of this subsection, in which case such training shall be monitored by the Department. The Department's rules shall also provide for circumstances and procedures whereby any person who has received training that meets the requirements of this subsection shall not be required to undergo additional training if he or she is transferred to or obtains employment at a different facility or a facility other than those licensed under this Act but remains continuously employed as a nursing assistant, habilitation aide, or child care aide. Individuals who have performed no nursing, nursing-related services, or habilitation services for a period of 24 consecutive months shall be listed as inactive and as such do not meet the requirements of this Section. Licensed sheltered care facilities shall be exempt from the requirements of this Section.
(Source: P.A. 100-432, eff. 8-25-17.)

(210 ILCS 47/3-206.01)
Sec. 3-206.01. Health Care Worker Registry.
(a) A facility shall not employ an individual as a nursing assistant, habilitation aide, home health aide, or child care aide, or newly hired as an individual who may have access to a resident, a resident's living quarters, or a resident's personal, financial, or medical records, unless the facility has checked the Department's Health Care Worker Registry and the individual is listed on the Health Care Worker Registry as eligible to work for a health care employer. The facility shall not employ an individual as a nursing assistant, habilitation aide, or child care aide if that individual is not on the Health Care Worker Registry unless the individual is enrolled in a training program under paragraph (5) of subsection (a) of Section 3-206 of this Act.
(b) (Blank).
(Source: P.A. 99-78, eff. 7-20-15; 100-432, eff. 8-25-17.)

(210 ILCS 47/3-206.02)
Sec. 3-206.02. (Repealed).
(Source: P.A. 97-38, eff. 6-28-11. Repealed by P.A. 100-432, eff. 8-25-17.)

(210 ILCS 47/3-206.03)
Sec. 3-206.03. Resident attendants.
(a) As used in this Section, "resident attendant" means an individual who assists residents in a facility with the following activities:
(1) eating and drinking; and
(2) personal hygiene limited to washing a resident's

hands and face, brushing and combing a resident's hair, oral hygiene, shaving residents with an electric razor, and applying makeup.

The term "resident attendant" does not include an individual who:
(1) is a licensed health professional or a

registered dietitian;

(2) volunteers without monetary compensation;
(3) is a nurse assistant; or
(4) performs any nursing or nursing related services

for residents of a facility.

(b) A facility may employ resident attendants to assist the nurse aides with the activities authorized under subsection (a). The resident attendants shall not count in the minimum staffing requirements under rules implementing this Act.
(c) A facility may not use on a full time or other paid basis any individual as a resident attendant in the facility unless the individual:
(1) has completed a training and competency

evaluation program encompassing the tasks the individual provides; and

(2) is competent to provide feeding, hydration, and

personal hygiene services.

(d) The training and competency evaluation program may be facility based. It may include one or more of the following units:
(1) A feeding unit that is a maximum of 5 hours in

length.

(2) A hydration unit that is a maximum of 3 hours in

length.

(3) A personal hygiene unit that is a maximum of 5

hours in length. These programs must be reviewed and approved by the Department every 2 years.

(e) (Blank).
(f) A person seeking employment as a resident attendant is subject to the Health Care Worker Background Check Act.
(Source: P.A. 96-339, eff. 7-1-10; 96-1000, eff. 7-2-10.)

(210 ILCS 47/3-206.1)
Sec. 3-206.1. Transfer of ownership following suspension or revocation; discussion with new owner. Whenever ownership of a private facility is transferred to another private owner following a final order for a suspension or revocation of the facility's license, the Department shall discuss with the new owner all noted problems associated with the facility and shall determine what additional training, if any, is needed for the direct care staff.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/3-206.04)
Sec. 3-206.04. Registry checks for employees.
(a) Within 60 days after the effective date of this amendatory Act of the 97th General Assembly, the Department shall require all facilities to conduct required registry checks on employees at the time of hire and annually thereafter during employment. The required registries to be checked are the Health Care Worker Registry, the Department of Children and Family Services' State Central Register, and the Illinois Sex Offender Registry. A person may not be employed if he or she is found to have disqualifying convictions or substantiated cases of abuse or neglect. At the time of the annual registry checks, if a current employee's name has been placed on a registry with disqualifying convictions or disqualifying substantiated cases of abuse or neglect, then the employee must be terminated. Disqualifying convictions or disqualifying substantiated cases of abuse or neglect are defined for the Department of Children and Family Services Central Register by the Department of Children and Family Services' standards for background checks in Part 385 of Title 89 of the Illinois Administrative Code. Disqualifying convictions or disqualifying substantiated cases of abuse or neglect are defined for the Health Care Worker Registry by the Health Care Worker Background Check Act and within this Act. A facility's failure to conduct the required registry checks will constitute a Type "B" violation.
(b) In collaboration with the Department of Children and Family Services and the Department of Human Services, the Department shall establish a waiver process from the prohibition of employment or termination of employment requirements in subsection (a) of this Section for any applicant or employee listed under the Department of Children and Family Services' State Central Register seeking to be hired or maintain his or her employment with a facility under this Act. The waiver process for applicants and employees outlined under Section 40 of the Health Care Worker Background Check Act shall remain in effect for individuals listed on the Health Care Worker Registry.
(Source: P.A. 97-38, eff. 6-28-11.)

(210 ILCS 47/3-207)
Sec. 3-207. Statement of ownership.
(a) As a condition of the issuance or renewal of the license of any facility, the applicant shall file a statement of ownership. The applicant shall update the information required in the statement of ownership within 10 days of any change.
(b) The statement of ownership shall include the following:
(1) The name, address, telephone number, occupation

or business activity, business address and business telephone number of the person who is the owner of the facility and every person who owns the building in which the facility is located, if other than the owner of the facility, which is the subject of the application or license; and if the owner is a partnership or corporation, the name of every partner and stockholder of the owner;

(2) The name and address of any facility, wherever

located, any financial interest in which is owned by the applicant, if the facility were required to be licensed if it were located in this State;

(3) Other information necessary to determine the

identity and qualifications of an applicant or licensee to operate a facility in accordance with this Act as required by the Department in regulations.

(c) The information in the statement of ownership shall be public information and shall be available from the Department.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/3-208)
Sec. 3-208. Annual financial statement.
(a) Each licensee shall file annually, or more often as the Director shall by rule prescribe an attested financial statement. The Director may order an audited financial statement of a particular facility by an auditor of the Director's choice, provided the cost of such audit is paid by the Department.
(b) No public funds shall be expended for the maintenance of any resident in a facility which has failed to file the financial statement required under this Section and no public funds shall be paid to or on behalf of a facility which has failed to file a statement.
(c) The Director of Public Health and the Director of Healthcare and Family Services shall promulgate under Sections 3-801 and 3-802, one set of regulations for the filing of these financial statements, and shall provide in these regulations for forms, required information, intervals and dates of filing and such other provisions as they may deem necessary.
(d) The Director of Public Health and the Director of Healthcare and Family Services shall seek the advice and comments of other State and federal agencies which require the submission of financial data from facilities licensed under this Act and shall incorporate the information requirements of these agencies so as to impose the least possible burden on licensees. No other State agency may require submission of financial data except as expressly authorized by law or as necessary to meet requirements of federal statutes or regulations. Information obtained under this Section shall be made available, upon request, by the Department to any other State agency or legislative commission to which such information is necessary for investigations or required for the purposes of State or federal law or regulation.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/3-209)
Sec. 3-209. Posting of information. Every facility shall conspicuously post for display in an area of its offices accessible to residents, employees, and visitors the following:
(1) Its current license;
(2) A description, provided by the Department, of

complaint procedures established under this Act and the name, address, and telephone number of a person authorized by the Department to receive complaints;

(3) A copy of any order pertaining to the facility

issued by the Department or a court; and

(4) A list of the material available for public

inspection under Section 3-210.

(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/3-210)
Sec. 3-210. Materials for public inspection.
A facility shall retain the following for public inspection:
(1) A complete copy of every inspection report of the

facility received from the Department during the past 5 years;

(2) A copy of every order pertaining to the facility

issued by the Department or a court during the past 5 years;

(3) A description of the services provided by the

facility and the rates charged for those services and items for which a resident may be separately charged;

(4) A copy of the statement of ownership required by

Section 3-207;

(5) A record of personnel employed or retained by the

facility who are licensed, certified or registered by the Department of Financial and Professional Regulation (as successor to the Department of Professional Regulation);

(6) A complete copy of the most recent inspection

report of the facility received from the Department; and

(7) A copy of the current Consumer Choice Information

Report required by Section 2-214.

(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/3-211)
Sec. 3-211. No State or federal funds to unlicensed facility. No State or federal funds which are appropriated by the General Assembly or which pass through the General Revenue Fund or any special fund in the State Treasury shall be paid to a facility not having a license issued under this Act.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/3-212)
Sec. 3-212. Inspection of facility by Department; report.
(a) The Department, whenever it deems necessary in accordance with subsection (b), shall inspect, survey and evaluate every facility to determine compliance with applicable licensure requirements and standards. Submission of a facility's current Consumer Choice Information Report required by Section 2-214 shall be verified at the time of inspection. An inspection should occur within 120 days prior to license renewal. The Department may periodically visit a facility for the purpose of consultation. An inspection, survey, or evaluation, other than an inspection of financial records, shall be conducted without prior notice to the facility. A visit for the sole purpose of consultation may be announced. The Department shall provide training to surveyors about the appropriate assessment, care planning, and care of persons with mental illness (other than Alzheimer's disease or related disorders) to enable its surveyors to determine whether a facility is complying with State and federal requirements about the assessment, care planning, and care of those persons.
(a-1) An employee of a State or unit of local government agency charged with inspecting, surveying, and evaluating facilities who directly or indirectly gives prior notice of an inspection, survey, or evaluation, other than an inspection of financial records, to a facility or to an employee of a facility is guilty of a Class A misdemeanor. An inspector or an employee of the Department who intentionally prenotifies a facility, orally or in writing, of a pending complaint investigation or inspection shall be guilty of a Class A misdemeanor. Superiors of persons who have prenotified a facility shall be subject to the same penalties, if they have knowingly allowed the prenotification. A person found guilty of prenotifying a facility shall be subject to disciplinary action by his or her employer. If the Department has a good faith belief, based upon information that comes to its attention, that a violation of this subsection has occurred, it must file a complaint with the Attorney General or the State's Attorney in the county where the violation took place within 30 days after discovery of the information.
(a-2) An employee of a State or unit of local government agency charged with inspecting, surveying, or evaluating facilities who willfully profits from violating the confidentiality of the inspection, survey, or evaluation process shall be guilty of a Class 4 felony and that conduct shall be deemed unprofessional conduct that may subject a person to loss of his or her professional license. An action to prosecute a person for violating this subsection (a-2) may be brought by either the Attorney General or the State's Attorney in the county where the violation took place.
(b) In determining whether to make more than the required number of unannounced inspections, surveys and evaluations of a facility the Department shall consider one or more of the following: previous inspection reports; the facility's history of compliance with standards, rules and regulations promulgated under this Act and correction of violations, penalties or other enforcement actions; the number and severity of complaints received about the facility; any allegations of resident abuse or neglect; weather conditions; health emergencies; other reasonable belief that deficiencies exist.
(b-1) The Department shall not be required to determine whether a facility certified to participate in the Medicare program under Title XVIII of the Social Security Act, or the Medicaid program under Title XIX of the Social Security Act, and which the Department determines by inspection under this Section or under Section 3-702 of this Act to be in compliance with the certification requirements of Title XVIII or XIX, is in compliance with any requirement of this Act that is less stringent than or duplicates a federal certification requirement. In accordance with subsection (a) of this Section or subsection (d) of Section 3-702, the Department shall determine whether a certified facility is in compliance with requirements of this Act that exceed federal certification requirements. If a certified facility is found to be out of compliance with federal certification requirements, the results of an inspection conducted pursuant to Title XVIII or XIX of the Social Security Act may be used as the basis for enforcement remedies authorized and commenced, with the Department's discretion to evaluate whether penalties are warranted, under this Act. Enforcement of this Act against a certified facility shall be commenced pursuant to the requirements of this Act, unless enforcement remedies sought pursuant to Title XVIII or XIX of the Social Security Act exceed those authorized by this Act. As used in this subsection, "enforcement remedy" means a sanction for violating a federal certification requirement or this Act.
(c) Upon completion of each inspection, survey and evaluation, the appropriate Department personnel who conducted the inspection, survey or evaluation shall submit a copy of their report to the licensee upon exiting the facility, and shall submit the actual report to the appropriate regional office of the Department. Such report and any recommendations for action by the Department under this Act shall be transmitted to the appropriate offices of the associate director of the Department, together with related comments or documentation provided by the licensee which may refute findings in the report, which explain extenuating circumstances that the facility could not reasonably have prevented, or which indicate methods and timetables for correction of deficiencies described in the report. Without affecting the application of subsection (a) of Section 3-303, any documentation or comments of the licensee shall be provided within 10 days of receipt of the copy of the report. Such report shall recommend to the Director appropriate action under this Act with respect to findings against a facility. The Director shall then determine whether the report's findings constitute a violation or violations of which the facility must be given notice. Such determination shall be based upon the severity of the finding, the danger posed to resident health and safety, the comments and documentation provided by the facility, the diligence and efforts to correct deficiencies, correction of the reported deficiencies, the frequency and duration of similar findings in previous reports and the facility's general inspection history. The Department shall determine violations under this subsection no later than 90 days after completion of each inspection, survey and evaluation.
(d) The Department shall maintain all inspection, survey and evaluation reports for at least 5 years in a manner accessible to and understandable by the public.
(e) The Department shall conduct a revisit to its licensure and certification surveys, consistent with federal regulations and guidelines.
(Source: P.A. 96-339, eff. 7-1-10; 97-38, eff. 6-28-11.)

(210 ILCS 47/3-213)
Sec. 3-213. Periodic reports to Department. The Department shall require periodic reports and shall have access to and may reproduce or photocopy at its cost any books, records, and other documents maintained by the facility to the extent necessary to carry out this Act and the rules promulgated under this Act. The Department shall not divulge or disclose the contents of a record under this Section in violation of Section 2-206 or as otherwise prohibited by this Act.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/3-214)
Sec. 3-214. Consent to Department inspection. Any holder of a license or applicant for a license shall be deemed to have given consent to any authorized officer, employee or agent of the Department to enter and inspect the facility in accordance with this Article. Refusal to permit such entry or inspection shall constitute grounds for denial, nonrenewal or revocation of a license as provided in Section 3-117 or 3-119 of this Act.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/3-215)
Sec. 3-215. Annual report on facility by Department. The Department shall make at least one report on each facility in the State annually, unless the facility has been issued a 2-year license under subsection (b) of Section 3-110 for which the report shall be made every 2 years. All conditions and practices not in compliance with applicable standards within the report period shall be specifically stated. If a violation is corrected or is subject to an approved plan of correction, the same shall be specified in the report. The Department shall send a copy to any person on receiving a written request. The Department may charge a reasonable fee to cover copying costs.
(Source: P.A. 96-339, eff. 7-1-10; 96-1000, eff. 7-2-10.)

(210 ILCS 47/3-216)
Sec. 3-216. Fire inspections; authority.
(a) Per the requirements of Public Act 96-1141, on January 1, 2011 a report titled "Streamlined Auditing and Monitoring for Community Based Services: First Steps Toward a More Efficient System for Providers, State Government, and the Community" was provided for members of the General Assembly. The report, which was developed by a steering committee of community providers, trade associations, and designated representatives from the Departments of Children and Family Services, Healthcare and Family Services, Human Services, and Public Health, issued a series of recommendations, including recommended changes to Administrative Rules and Illinois statutes, on the categories of deemed status for accreditation, fiscal audits, centralized repository of information, Medicaid, technology, contracting, and streamlined monitoring procedures. It is the intent of the 97th General Assembly to pursue implementation of those recommendations that have been determined to require Acts of the General Assembly.
(b) For facilities licensed under this Act, the Office of the State Fire Marshal shall provide the necessary fire inspection to comply with licensing requirements. The Office of the State Fire Marshal may enter into an agreement with another State agency to conduct this inspection if qualified personnel are employed by that agency. Code enforcement inspection of the facility by the local authority shall only occur if the local authority having jurisdiction enforces code requirements that are more stringent than those enforced by the State Fire Marshal. Nothing in this Section shall prohibit a local fire authority from conducting fire incident planning activities.
(Source: P.A. 97-321, eff. 8-12-11.)

(210 ILCS 47/Art. III Pt. 3 heading)

(210 ILCS 47/3-301)
Sec. 3-301. Notice of violation of Act or rules. If after receiving the report specified in subsection (c) of Section 3-212 the Director or his or her designee determines that a facility is in violation of this Act or of any rule promulgated thereunder, the Director or his or her designee shall serve a notice of violation upon the licensee within 10 days thereafter. Each notice of violation shall be prepared in writing and shall specify the nature of the violation, and the statutory provision or rule alleged to have been violated. The notice shall inform the licensee of any action the Department may take under the Act, including the requirement of a facility plan of correction under Section 3-303; placement of the facility on a list prepared under Section 3-304; assessment of a penalty under Section 3-305; a conditional license under Sections 3-311 through 3-317; or license suspension or revocation under Section 3-119. The Director or his or her designee shall also inform the licensee of rights to a hearing under Section 3-703.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/3-301.1)
Sec. 3-301.1. Administration of medication by direct care staff at day programs. For the purposes of this Act, violations cited against a facility as a result of actions involving administration of medication by direct care staff of day programs certified to serve persons with developmental disabilities by the Department of Human Services under Section 15.4 of the Mental Health and Developmental Disabilities Administrative Act will not result in:
(1) the facility being issued a "Type AA" violation

as defined in Section 1-128.5 of this Act;

(2) the facility being issued a "Type A" violation as

defined in Section 1-129 of this Act;

(3) the facility being issued a "Type B" violation as

defined in Section 1-130 of this Act;

(4) denial of the facility's license under Section

3-117 of this Act;

(5) the facility being placed on the Department's

quarterly list of facilities which the Department has taken action against prepared under Section 3-304 of this Act;

(6) the facility being assessed a penalty or fine

under Section 3-305 of this Act;

(7) the facility being issued a conditional license

under Section 3-311 of this Act; or

(8) the Department's suspension or revocation of a

facility's license or refusal to renew a facility's license under Section 3-119 of this Act.

The Department shall notify the Division of Developmental Disabilities of the Department of Human Services when it becomes aware of a medication error at a day program or that a resident is injured or is subject to alleged abuse or neglect at a day program.
(Source: P.A. 100-50, eff. 1-1-18.)

(210 ILCS 47/3-302)
Sec. 3-302. Each day a separate violation. Each day the violation exists after the date upon which a notice of violation is served under Section 3-301 shall constitute a separate violation for purposes of assessing penalties or fines under Section 3-305. The submission of a plan of correction pursuant to subsection (b) of Section 3-303 does not prohibit or preclude the Department from assessing penalties or fines pursuant to Section 3-305 for those violations found to be valid except as provided under Section 3-308 in relation to Type "B" violations. No penalty or fine may be assessed for a condition for which the facility has received a variance or waiver of a standard.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/3-303)
Sec. 3-303. Correction of violations; hearing.
(a) The situation, condition or practice constituting a Type "AA" violation or a Type "A" violation shall be abated or eliminated immediately unless a fixed period of time, not exceeding 15 days, as determined by the Department and specified in the notice of violation, is required for correction.
(b) At the time of issuance of a notice of a Type "B" violation, the Department shall request a plan of correction which is subject to the Department's approval. The facility shall have 10 days after receipt of notice of violation in which to prepare and submit a plan of correction. The Department may extend this period up to 30 days where correction involves substantial capital improvement. The plan shall include a fixed time period not in excess of 90 days within which violations are to be corrected. If the Department rejects a plan of correction, it shall send notice of the rejection and the reason for the rejection to the facility. The facility shall have 10 days after receipt of the notice of rejection in which to submit a modified plan. If the modified plan is not timely submitted, or if the modified plan is rejected, the facility shall follow an approved plan of correction imposed by the Department.
(c) If the violation has been corrected prior to submission and approval of a plan of correction, the facility may submit a report of correction in place of a plan of correction. Such report shall be signed by the administrator under oath.
(d) Upon a licensee's petition, the Department shall determine whether to grant a licensee's request for an extended correction time. Such petition shall be served on the Department prior to expiration of the correction time originally approved. The burden of proof is on the petitioning facility to show good cause for not being able to comply with the original correction time approved.
(e) If a facility desires to contest any Department action under this Section it shall send a written request for a hearing under Section 3-703 to the Department within 10 days of receipt of notice of the contested action. The Department shall commence the hearing as provided under Section 3-703. Whenever possible, all action of the Department under this Section arising out of a violation shall be contested and determined at a single hearing. Issues decided after a hearing may not be reheard at subsequent hearings under this Section.
(Source: P.A. 96-339, eff. 7-1-10; 97-38, eff. 6-28-11.)

(210 ILCS 47/3-303.1)
Sec. 3-303.1. Waiver of facility's compliance with rule or standard. Upon application by a facility, the Director may grant or renew the waiver of the facility's compliance with a rule or standard for a period not to exceed the duration of the current license or, in the case of an application for license renewal, the duration of the renewal period. The waiver may be conditioned upon the facility taking action prescribed by the Director as a measure equivalent to compliance. In determining whether to grant or renew a waiver, the Director shall consider the duration and basis for any current waiver with respect to the same rule or standard and the validity and effect upon patient health and safety of extending it on the same basis, the effect upon the health and safety of residents, the quality of resident care, the facility's history of compliance with the rules and standards of this Act and the facility's attempts to comply with the particular rule or standard in question. The Department may provide, by rule, for the automatic renewal of waivers concerning physical plant requirements upon the renewal of a license. The Department shall renew waivers relating to physical plant standards issued pursuant to this Section at the time of the indicated reviews, unless it can show why such waivers should not be extended for the following reasons:
(a) the condition of the physical plant has deteriorated or its use substantially changed so that the basis upon which the waiver was issued is materially different; or
(b) the facility is renovated or substantially remodeled in such a way as to permit compliance with the applicable rules and standards without substantial increase in cost. A copy of each waiver application and each waiver granted or renewed shall be on file with the Department and available for public inspection. The Director shall annually review such file and recommend to the DD Facility Advisory Board established under Section 2-204 of this Act any modification in rules or standards suggested by the number and nature of waivers requested and granted and the difficulties faced in compliance by similarly situated facilities.
(Source: P.A. 96-339, eff. 7-1-10; 96-1146, eff. 7-21-10.)

(210 ILCS 47/3-303.2)
Sec. 3-303.2. Administrative warning.
(a) If the Department finds a situation, condition or practice which violates this Act or any rule promulgated thereunder which does not constitute a Type "AA", Type "A", Type "B", or Type "C" violation, the Department shall issue an administrative warning. Any administrative warning shall be served upon the facility in the same manner as the notice of violation under Section 3-301. The facility shall be responsible for correcting the situation, condition or practice; however, no written plan of correction need be submitted for an administrative warning, except for violations of Sections 3-401 through 3-413 or the rules promulgated thereunder. A written plan of correction is required to be filed for an administrative warning issued for violations of Sections 3-401 through 3-413 or the rules promulgated thereunder.
(b) If, however, the situation, condition or practice which resulted in the issuance of an administrative warning, with the exception of administrative warnings issued pursuant to Sections 3-401 through 3-413 or the rules promulgated thereunder, is not corrected by the next on site inspection by the Department which occurs no earlier than 90 days from the issuance of the administrative warning, a written plan of correction must be submitted in the same manner as provided in subsection (b) of Section 3-303.
(Source: P.A. 96-339, eff. 7-1-10; 97-38, eff. 6-28-11.)

(210 ILCS 47/3-304)
Sec. 3-304. Quarterly list of facilities against which Department has taken action.
(a) The Department shall prepare on a quarterly basis a list containing the names and addresses of all facilities against which the Department during the previous quarter has:
(1) sent a notice under Section 3-307 regarding a

penalty assessment under subsection (1) of Section 3-305;

(2) sent a notice of license revocation under Section

3-119;

(3) sent a notice refusing renewal of a license under

Section 3-119;

(4) sent a notice to suspend a license under Section

3-119;

(5) issued a conditional license for violations that

have not been corrected under Section 3-303 or penalties or fines described under Section 3-305 have been assessed under Section 3-307 or 3-308;

(6) placed a monitor under subsections (a), (b) and

(c) of Section 3-501 and under subsection (d) of such Section where license revocation or nonrenewal notices have also been issued;

(7) initiated an action to appoint a receiver;
(8) recommended to the Director of Healthcare and

Family Services, or the Secretary of the United States Department of Health and Human Services, the decertification for violations in relation to patient care of a facility pursuant to Titles XVIII and XIX of the federal Social Security Act.

(b) In addition to the name and address of the facility, the list shall include the name and address of the person or licensee against whom the action has been initiated, a self explanatory summary of the facts which warranted the initiation of each action, the type of action initiated, the date of the initiation of the action, the amount of the penalty sought to be assessed, if any, and the final disposition of the action, if completed.
(c) The list shall be available to any member of the public upon oral or written request without charge.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/3-304.1)
Sec. 3-304.1. Public computer access to information.
(a) The Department must make information regarding nursing homes in the State available to the public in electronic form on the World Wide Web, including all of the following information:
(1) who regulates facilities licensed under this Act;
(2) information in the possession of the Department

that is listed in Sections 3-210 and 3-304;

(3) deficiencies and plans of correction;
(4) enforcement remedies;
(5) penalty letters;
(6) designation of penalty monies;
(7) the U.S. Department of Health and Human

Services' Health Care Financing Administration special projects or federally required inspections;

(8) advisory standards;
(9) deficiency free surveys;
(10) enforcement actions and enforcement summaries;

and

(11) distressed facilities.
(b) No fee or other charge may be imposed by the Department as a condition of accessing the information.
(c) The electronic public access provided through the World Wide Web shall be in addition to any other electronic or print distribution of the information.
(d) The information shall be made available as provided in this Section in the shortest practicable time after it is publicly available in any other form.
(Source: P.A. 96-339, eff. 7-1-10; 97-38, eff. 6-28-11.)

(210 ILCS 47/3-304.2)
Sec. 3-304.2. Designation of distressed facilities.
(a) The Department shall, by rule, adopt criteria to identify facilities that are distressed and shall publish this list quarterly. No facility shall be identified as a distressed facility unless it has committed violations or deficiencies that have actually harmed residents.
(b) The Department shall notify each facility and licensee of its distressed designation and of the calculation on which it is based.
(c) A distressed facility may contract with an independent consultant meeting criteria established by the Department. If the distressed facility does not seek the assistance of an independent consultant, then the Department shall place a monitor or a temporary manager in the facility, depending on the Department's assessment of the condition of the facility.
(d) A facility that has been designated a distressed facility may contract with an independent consultant to develop and assist in the implementation of a plan of improvement to bring and keep the facility in compliance with this Act and, if applicable, with federal certification requirements. A facility that contracts with an independent consultant shall have 90 days to develop a plan of improvement and demonstrate a good faith effort at implementation, and another 90 days to achieve compliance and take whatever additional actions are called for in the improvement plan to maintain compliance in this subsection (d). "Independent" consultant means an individual who has no professional or financial relationship with the facility, any person with a reportable ownership interest in the facility, or any related parties. In this subsection (d), "related parties" has the meaning attributed to it in the instructions for completing Medicaid cost reports.
(e) A distressed facility that does not contract with a consultant shall be assigned a monitor or a temporary manager at the Department's discretion. The cost of the temporary manager shall be paid by the Department. The authority afforded the temporary manager shall be determined through rulemaking.
If a distressed facility that contracts with an independent consultant but does not, in a timely manner, develop an adequate plan of improvement or comply with the plan of improvement, then the Department may place a monitor in the facility.
Nothing in this Section shall limit the authority of the Department to place a monitor in a distressed facility if otherwise justified by law.
(f) The Department shall by rule establish a mentor program for owners of distressed facilities. That a mentor program does not exist, or that a mentor is not available to assist a distressed facility, shall not delay or prevent the imposition of any penalties on a distressed facility, authorized by this Act.
(Source: P.A. 97-38, eff. 6-28-11.)

(210 ILCS 47/3-305)
Sec. 3-305. Penalties or fines. The license of a facility which is in violation of this Act or any rule adopted thereunder may be subject to the penalties or fines levied by the Department as specified in this Section.
(1) A licensee who commits a Type "AA" violation as

defined in Section 1-128.5 is automatically issued a conditional license for a period of 6 months to coincide with an acceptable plan of correction and assessed a fine of up to $25,000 per violation. For a facility licensed to provide care to fewer than 100 residents, but no less than 17 residents, the fine shall be up to $18,500 per violation. For a facility licensed to provide care to fewer than 17 residents, the fine shall be up to $12,500 per violation.

(1.5) A licensee who commits a Type "A" violation as

defined in Section 1-129 is automatically issued a conditional license for a period of 6 months to coincide with an acceptable plan of correction and assessed a fine of up to $12,500 per violation. For a facility licensed to provide care to fewer than 100 residents, but no less than 17 residents, the fine shall be up to $10,000 per violation. For a facility licensed to provide care to fewer than 17 residents, the fine shall be up to $6,250 per violation.

(2) A licensee who commits a Type "B" violation as

defined in Section 1-130 shall be assessed a fine of up to $1,100 per violation. For a facility licensed to provide care to fewer than 100 residents, but no less than 17 residents, the fine shall be up to $750 per violation. For a facility licensed to provide care to fewer than 17 residents, the fine shall be up to $550 per violation.

(2.5) A licensee who commits 8 or more Type "C"

violations as defined in Section 1-132 in a single survey shall be assessed a fine of up to $250 per violation. A facility licensed to provide care to fewer than 100 residents, but no less than 17 residents, that commits 8 or more Type "C" violations in a single survey, shall be assessed a fine of up to $200 per violation. A facility licensed to provide care to fewer than 17 residents, that commits 8 or more Type "C" violations in a single survey, shall be assessed a fine of up to $175 per violation.

(3) A licensee who commits a Type "AA" or Type "A"

violation as defined in Section 1-128.5 or 1-129 which continues beyond the time specified in paragraph (a) of Section 3-303 which is cited as a repeat violation shall have its license revoked and shall be assessed a fine of 3 times the fine computed under subsection (1).

(4) A licensee who fails to satisfactorily comply

with an accepted plan of correction for a Type "B" violation or an administrative warning issued pursuant to Sections 3-401 through 3-413 or the rules promulgated thereunder shall be automatically issued a conditional license for a period of not less than 6 months. A second or subsequent acceptable plan of correction shall be filed. A fine shall be assessed in accordance with subsection (2) when cited for the repeat violation. This fine shall be computed for all days of the violation, including the duration of the first plan of correction compliance time.

(5) (Blank).
(6) When the Department finds that a provision of

Article II has been violated with regard to a particular resident, the Department shall issue an order requiring the facility to reimburse the resident for injuries incurred, or $100, whichever is greater. In the case of a violation involving any action other than theft of money belonging to a resident, reimbursement shall be ordered only if a provision of Article II has been violated with regard to that or any other resident of the facility within the 2 years immediately preceding the violation in question.

(7) For purposes of assessing fines under this

Section, a repeat violation shall be a violation which has been cited during one inspection of the facility for which an accepted plan of correction was not complied with or a new citation of the same rule if the licensee is not substantially addressing the issue routinely throughout the facility.

(8) If an occurrence results in more than one type of

violation as defined in this Act (that is, a Type "AA", Type "A", Type "B", or Type "C" violation), then the maximum fine that may be assessed for that occurrence is the maximum fine that may be assessed for the most serious type of violation charged. For purposes of the preceding sentence, a Type "AA" violation is the most serious type of violation that may be charged, followed by a Type "A", Type "B", or Type "C" violation, in that order.

(9) If any facility willfully makes a misstatement of

fact to the Department or willfully fails to make a required notification to the Department and that misstatement or failure delays the start of a survey or impedes a survey, then it will constitute a Type "B" violation. The minimum and maximum fines that may be assessed pursuant to this subsection (9) shall be 3 times those otherwise specified for any facility.

(10) If the Department finds that a facility has

violated a provision of the Illinois Administrative Code that has a high-risk designation or that a facility has violated the same provision of the Illinois Administrative Code 3 or more times in the previous 12 months, then the Department may assess a fine of up to 2 times the maximum fine otherwise allowed.

(Source: P.A. 96-339, eff. 7-1-10; 96-1000, eff. 7-2-10; 97-38, eff. 6-28-11.)

(210 ILCS 47/3-306)
Sec. 3-306. Factors to be considered in determining penalty. In determining whether a penalty is to be imposed and in determining the amount of the penalty to be imposed, if any, for a violation, the Director shall consider the following factors:
(1) The gravity of the violation, including the

probability that death or serious physical or mental harm to a resident will result or has resulted; the severity of the actual or potential harm, and the extent to which the provisions of the applicable statutes or regulations were violated;

(2) The reasonable diligence exercised by the

licensee and efforts to correct violations;

(3) Any previous violations committed by the

licensee; and

(4) The financial benefit to the facility of

committing or continuing the violation.

(Source: P.A. 96-339, eff. 7-1-10; 97-38, eff. 6-28-11.)

(210 ILCS 47/3-307)
Sec. 3-307. Assessment of penalties; notice. The Director may directly assess penalties provided for under Section 3-305 of this Act. If the Director determines that a penalty should be assessed for a particular violation or for failure to correct it, the Director shall send a notice to the facility. The notice shall specify the amount of the penalty assessed, the violation, the statute or rule alleged to have been violated, and shall inform the licensee of the right to hearing under Section 3-703 of this Act. If the violation is continuing, the notice shall specify the amount of additional assessment per day for the continuing violation.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/3-308)
Sec. 3-308. Time of assessment; plan of correction. In the case of a Type "AA" or Type "A" violation, a penalty may be assessed from the date on which the violation is discovered. In the case of a Type "B" or Type "C" violation or an administrative warning issued pursuant to Sections 3-401 through 3-413 or the rules promulgated thereunder, the facility shall submit a plan of correction as provided in Section 3-303. In the case of a Type "B" violation or an administrative warning issued pursuant to Sections 3-401 through 3-413 or the rules promulgated thereunder, a penalty shall be assessed on the date of notice of the violation, but the Director may reduce the amount or waive such payment for any of the following reasons:
(a) The facility submits a true report of correction within 10 days;
(b) The facility submits a plan of correction within 10 days and subsequently submits a true report of correction within 15 days thereafter;
(c) The facility submits a plan of correction within 10 days which provides for a correction time that is less than or equal to 30 days and the Department approves such plan; or
(d) The facility submits a plan of correction for violations involving substantial capital improvements which provides for correction within the initial 90 day limit provided under Section 3-303. The Director shall consider the following factors in determinations to reduce or waive such penalties:
(1) The violation has not caused actual harm to a

resident;

(2) The facility has made a diligent effort to

correct the violation and to prevent its recurrence;

(3) The facility has no record of a pervasive

pattern of the same or similar violations; and

(4) The facility has a record of substantial

compliance with this Act and the regulations promulgated hereunder.

If a plan of correction is approved and carried out for a Type "C" violation, the fine provided under Section 3-305 shall be suspended for the time period specified in the approved plan of correction. If a plan of correction is approved and carried out for a Type "B" violation or an administrative warning issued pursuant to Sections 3-401 through 3-413 or the rules promulgated thereunder, with respect to a violation that continues after the date of notice of violation, the fine provided under Section 3-305 shall be suspended for the time period specified in the approved plan of correction.
If a good faith plan of correction is not received within the time provided by Section 3-303, a penalty may be assessed from the date of the notice of the Type "B" or "C" violation or an administrative warning issued pursuant to Sections 3-401 through 3-413 or the rules promulgated thereunder served under Section 3-301 until the date of the receipt of a good faith plan of correction, or until the date the violation is corrected, whichever is earlier. If a violation is not corrected within the time specified by an approved plan of correction or any lawful extension thereof, a penalty may be assessed from the date of notice of the violation, until the date the violation is corrected.
(Source: P.A. 96-339, eff. 7-1-10; 97-38, eff. 6-28-11.)

(210 ILCS 47/3-309)
Sec. 3-309. Contesting assessment of penalty. A facility may contest an assessment of a penalty by sending a written request to the Department for hearing under Section 3-703. Upon receipt of the request the Department shall hold a hearing as provided under Section 3-703. Instead of requesting a hearing pursuant to Section 3-703, a facility may, within 10 business days after receipt of the notice of violation and fine assessment, transmit to the Department 65% of the amount assessed for each violation specified in the penalty assessment.
(Source: P.A. 96-339, eff. 7-1-10; 97-38, eff. 6-28-11.)

(210 ILCS 47/3-310)
Sec. 3-310. Collection of penalties. All penalties shall be paid to the Department within 10 days of receipt of notice of assessment or, if the penalty is contested under Section 3-309, within 10 days of receipt of the final decision, unless the decision is appealed and the order is stayed by court order under Section 3-713. A facility choosing to waive the right to a hearing under Section 3-309 shall submit a payment totaling 65% of the original fine amount along with the written waiver. A penalty assessed under this Act shall be collected by the Department and shall be deposited with the State Treasurer into the Long Term Care Monitor/Receiver Fund. If the person or facility against whom a penalty has been assessed does not comply with a written demand for payment within 30 days, the Director shall issue an order to do any of the following:
(1) Direct the State Treasurer or Comptroller to

deduct the amount of the fine from amounts otherwise due from the State for the penalty, including any payments to be made from the Care Provider Fund for Persons with a Developmental Disability established under Section 5C-7 of the Illinois Public Aid Code, and remit that amount to the Department;

(2) Add the amount of the penalty to the facility's

licensing fee; if the licensee refuses to make the payment at the time of application for renewal of its license, the license shall not be renewed; or

(3) Bring an action in circuit court to recover the

amount of the penalty.

(Source: P.A. 97-38, eff. 6-28-11; 97-333, eff. 8-12-11; 97-813, eff. 7-13-12; 98-463, eff. 8-16-13.)

(210 ILCS 47/3-311)
Sec. 3-311. Issuance of conditional license in addition to penalties. In addition to the right to assess penalties under this Act, the Director may issue a conditional license under Section 3-305 to any facility if the Director finds that either a Type "A" or Type "B" violation exists in such facility. The issuance of a conditional license shall revoke any license held by the facility.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/3-312)
Sec. 3-312. Plan of correction required before issuance of conditional license. Prior to the issuance of a conditional license, the Department shall review and approve a written plan of correction. The Department shall specify the violations which prevent full licensure and shall establish a time schedule for correction of the deficiencies. Retention of the license shall be conditional on the timely correction of the deficiencies in accordance with the plan of correction.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/3-313)
Sec. 3-313. Notice of issuance of conditional license. Written notice of the decision to issue a conditional license shall be sent to the applicant or licensee together with the specification of all violations of this Act and the rules promulgated thereunder which prevent full licensure and which form the basis for the Department's decision to issue a conditional license and the required plan of correction. The notice shall inform the applicant or licensee of its right to a full hearing under Section 3-315 to contest the issuance of the conditional license.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/3-315)
Sec. 3-315. Hearing on conditional license or plan of correction. If the applicant or licensee desires to contest the basis for issuance of a conditional license, or the terms of the plan of correction, the applicant or licensee shall send a written request for hearing to the Department within 10 days after receipt by the applicant or licensee of the Department's notice and decision to issue a conditional license. The Department shall hold the hearing as provided under Section 3-703.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/3-316)
Sec. 3-316. Period of conditional license. A conditional license shall be issued for a period specified by the Department, but in no event for more than one year. The Department shall periodically inspect any facility operating under a conditional license. If the Department finds substantial failure by the facility to timely correct the violations which prevented full licensure and formed the basis for the Department's decision to issue a conditional license in accordance with the required plan of correction, the conditional license may be revoked as provided under Section 3-119.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/3-318)
Sec. 3-318. Business offenses.
(a) No person shall:
(1) Intentionally fail to correct or interfere with

the correction of a Type "AA", Type "A", or Type "B" violation within the time specified on the notice or approved plan of correction under this Act as the maximum period given for correction, unless an extension is granted and the corrections are made before expiration of extension;

(2) Intentionally prevent, interfere with, or attempt

to impede in any way any duly authorized investigation and enforcement of this Act;

(3) Intentionally prevent or attempt to prevent any

examination of any relevant books or records pertinent to investigations and enforcement of this Act;

(4) Intentionally prevent or interfere with the

preservation of evidence pertaining to any violation of this Act or the rules promulgated under this Act;

(5) Intentionally retaliate or discriminate against

any resident or employee for contacting or providing information to any state official, or for initiating, participating in, or testifying in an action for any remedy authorized under this Act;

(6) Willfully file any false, incomplete or

intentionally misleading information required to be filed under this Act, or willfully fail or refuse to file any required information;

(7) Open or operate a facility without a license;
(8) Intentionally retaliate or discriminate against

any resident for consenting to authorized electronic monitoring under the Authorized Electronic Monitoring in Long-Term Care Facilities Act; or

(9) Prevent the installation or use of an electronic

monitoring device by a resident who has provided the facility with notice and consent as required in Section 20 of the Authorized Electronic Monitoring in Long-Term Care Facilities Act.

(b) A violation of this Section is a business offense, punishable by a fine not to exceed $10,000, except as otherwise provided in subsection (2) of Section 3-103 as to submission of false or misleading information in a license application.
(c) The State's Attorney of the county in which the facility is located, or the Attorney General, shall be notified by the Director of any violations of this Section.
(Source: P.A. 99-430, eff. 1-1-16.)

(210 ILCS 47/3-320)
Sec. 3-320. Review under Administrative Review Law. All final administrative decisions of the Department under this Act are subject to judicial review under the Administrative Review Law, as now or hereafter amended, and the rules adopted pursuant thereto. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/Art. III Pt. 4 heading)

(210 ILCS 47/3-401)
Sec. 3-401. Involuntary transfer or discharge of resident. A facility may involuntarily transfer or discharge a resident only for one or more of the following reasons:
(a) for medical reasons;
(b) for the resident's physical safety;
(c) for the physical safety of other residents, the facility staff or facility visitors; or
(d) for either late payment or nonpayment for the resident's stay, except as prohibited by Titles XVIII and XIX of the federal Social Security Act. For purposes of this Section, "late payment" means non-receipt of payment after submission of a bill. If payment is not received within 45 days after submission of a bill, a facility may send a notice to the resident and responsible party requesting payment within 30 days. If payment is not received within such 30 days, the facility may thereupon institute transfer or discharge proceedings by sending a notice of transfer or discharge to the resident and responsible party by registered or certified mail. The notice shall state, in addition to the requirements of Section 3-403 of this Act, that the responsible party has the right to pay the amount of the bill in full up to the date the transfer or discharge is to be made and then the resident shall have the right to remain in the facility. Such payment shall terminate the transfer or discharge proceedings. This subsection does not apply to those residents whose care is provided for under the Illinois Public Aid Code. The Department shall adopt rules setting forth the criteria and procedures to be applied in cases of involuntary transfer or discharge permitted under this Section.
(Source: P.A. 96-339, eff. 7-1-10; 96-1000, eff. 7-2-10.)

(210 ILCS 47/3-401.1)
Sec. 3-401.1. Medical assistance recipients.
(a) A facility participating in the Medical Assistance Program is prohibited from failing or refusing to retain as a resident any person because he or she is a recipient of or an applicant for the Medical Assistance Program under Article V of the Illinois Public Aid Code.
(a-5) A facility of which only a distinct part is certified to participate in the Medical Assistance Program may refuse to retain as a resident any person who resides in a part of the facility that does not participate in the Medical Assistance Program and who is unable to pay for his or her care in the facility without Medical Assistance only if:
(1) the facility, no later than at the time of

admission and at the time of the resident's contract renewal, explains to the resident (unless he or she is incompetent), and to the resident's representative, and to the person making payment on behalf of the resident for the resident's stay, in writing, that the facility may discharge the resident if the resident is no longer able to pay for his or her care in the facility without Medical Assistance;

(2) the resident (unless he or she is incompetent),

the resident's representative, and the person making payment on behalf of the resident for the resident's stay, acknowledge in writing that they have received the written explanation.

(a-10) For the purposes of this Section, a recipient or applicant shall be considered a resident in the facility during any hospital stay totaling 10 days or less following a hospital admission. The Department of Healthcare and Family Services shall recoup funds from a facility when, as a result of the facility's refusal to readmit a recipient after hospitalization for 10 days or less, the recipient incurs hospital bills in an amount greater than the amount that would have been paid by that Department for care of the recipient in the facility. The amount of the recoupment shall be the difference between the Department of Healthcare and Family Services' payment for hospital care and the amount that Department would have paid for care in the facility.
(b) A facility which violates this Section shall be guilty of a business offense and fined not less than $500 nor more than $1,000 for the first offense and not less than $1,000 nor more than $5,000 for each subsequent offense.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/3-402)
Sec. 3-402. Notice of involuntary transfer or discharge. Involuntary transfer or discharge of a resident from a facility shall be preceded by the discussion required under Section 3-408 and by a minimum written notice of 21 days, except in one of the following instances:
(a) When an emergency transfer or discharge is ordered by the resident's attending physician because of the resident's health care needs.
(b) When the transfer or discharge is mandated by the physical safety of other residents, the facility staff, or facility visitors, as documented in the clinical record. The Department shall be notified prior to any such involuntary transfer or discharge. The Department shall immediately offer transfer, or discharge and relocation assistance to residents transferred or discharged under this subparagraph (b), and the Department may place relocation teams as provided in Section 3-419 of this Act.
(Source: P.A. 96-339, eff. 7-1-10; 97-38, eff. 6-28-11.)

(210 ILCS 47/3-403)
Sec. 3-403. Contents of notice; right to hearing. The notice required by Section 3-402 shall be on a form prescribed by the Department and shall contain all of the following:
(a) The stated reason for the proposed transfer or discharge;
(b) The effective date of the proposed transfer or discharge;
(c) A statement in not less than 12 point type, which reads: "You have a right to appeal the facility's decision to transfer or discharge you. If you think you should not have to leave this facility, you may file a request for a hearing with the Department of Public Health within 10 days after receiving this notice. If you request a hearing, it will be held not later than 10 days after your request, and you generally will not be transferred or discharged during that time. If the decision following the hearing is not in your favor, you generally will not be transferred or discharged prior to the expiration of 30 days following receipt of the original notice of the transfer or discharge. A form to appeal the facility's decision and to request a hearing is attached. If you have any questions, call the Department of Public Health at the telephone number listed below.";
(d) A hearing request form, together with a postage paid, preaddressed envelope to the Department; and
(e) The name, address, and telephone number of the person charged with the responsibility of supervising the transfer or discharge.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/3-404)
Sec. 3-404. Request for hearing; effect on transfer. A request for a hearing made under Section 3-403 shall stay a transfer pending a hearing or appeal of the decision, unless a condition which would have allowed transfer or discharge in less than 21 days as described under paragraphs (a) and (b) of Section 3-402 develops in the interim.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/3-405)
Sec. 3-405. Copy of notice in resident's record; copy to Department. A copy of the notice required by Section 3-402 shall be placed in the resident's clinical record and a copy shall be transmitted to the Department, the resident, and the resident's representative.
(Source: P.A. 96-339, eff. 7-1-10; 97-820, eff. 7-17-12.)

(210 ILCS 47/3-406)
Sec. 3-406. Medical assistance recipient; transfer or discharge as result of action by Department of Healthcare and Family Services. When the basis for an involuntary transfer or discharge is the result of an action by the Department of Healthcare and Family Services with respect to a recipient of assistance under Title XIX of the Social Security Act and a hearing request is filed with the Department of Healthcare and Family Services, the 21-day written notice period shall not begin until a final decision in the matter is rendered by the Department of Healthcare and Family Services or a court of competent jurisdiction and notice of that final decision is received by the resident and the facility.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/3-407)
Sec. 3-407. Nonpayment as basis for transfer or discharge. When nonpayment is the basis for involuntary transfer or discharge, the resident shall have the right to redeem up to the date that the discharge or transfer is to be made and then shall have the right to remain in the facility.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/3-408)
Sec. 3-408. Discussion of planned transfer or discharge. The planned involuntary transfer or discharge shall be discussed with the resident, the resident's representative and person or agency responsible for the resident's placement, maintenance, and care in the facility. The explanation and discussion of the reasons for involuntary transfer or discharge shall include the facility administrator or other appropriate facility representative as the administrator's designee. The content of the discussion and explanation shall be summarized in writing and shall include the names of the individuals involved in the discussions and made a part of the resident's clinical record.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/3-409)
Sec. 3-409. Counseling services. The facility shall offer the resident counseling services before the transfer or discharge of the resident.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/3-410)
Sec. 3-410. Request for hearing on transfer or discharge. A resident subject to involuntary transfer or discharge from a facility, the resident's guardian or if the resident is a minor, his or her parent shall have the opportunity to file a request for a hearing with the Department within 10 days following receipt of the written notice of the involuntary transfer or discharge by the facility.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/3-411)
Sec. 3-411. Hearing; time. The Department of Public Health, when the basis for involuntary transfer or discharge is other than action by the Department of Healthcare and Family Services with respect to the Title XIX Medicaid recipient, shall hold a hearing at the resident's facility not later than 10 days after a hearing request is filed, and render a decision within 14 days after the filing of the hearing request.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/3-412)
Sec. 3-412. Conduct of hearing. The hearing before the Department provided under Section 3-411 shall be conducted as prescribed under Section 3-703. In determining whether a transfer or discharge is authorized, the burden of proof in this hearing rests on the person requesting the transfer or discharge.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/3-413)
Sec. 3-413. Time for leaving facility. If the Department determines that a transfer or discharge is authorized under Section 3-401, the resident shall not be required to leave the facility before the 34th day following receipt of the notice required under Section 3-402, or the 10th day following receipt of the Department's decision, whichever is later, unless a condition which would have allowed transfer or discharge in less than 21 days as described under paragraphs (a) and (b) of Section 3-402 develops in the interim.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/3-414)
Sec. 3-414. Continuation of medical assistance funding. The Department of Healthcare and Family Services shall continue Title XIX Medicaid funding during the appeal, transfer, or discharge period for those residents who are recipients of assistance under Title XIX of the Social Security Act affected by Section 3-401.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/3-415)
Sec. 3-415. Transfer or discharge by Department; grounds. The Department may transfer or discharge any resident from any facility required to be licensed under this Act when any of the following conditions exist:
(a) Such facility is operating without a license;
(b) The Department has suspended, revoked or refused to renew the license of the facility as provided under Section 3-119;
(c) The facility has requested the aid of the Department in the transfer or discharge of the resident and the Department finds that the resident consents to transfer or discharge;
(d) The facility is closing or intends to close and adequate arrangement for relocation of the resident has not been made at least 30 days prior to closure; or
(e) The Department determines that an emergency exists which requires immediate transfer or discharge of the resident.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/3-416)
Sec. 3-416. Transfer or discharge by Department; likelihood of serious harm. In deciding to transfer or discharge a resident from a facility under Section 3-415, the Department shall consider the likelihood of serious harm which may result if the resident remains in the facility.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/3-417)
Sec. 3-417. Relocation assistance. The Department shall offer transfer or discharge and relocation assistance to residents transferred or discharged under Sections 3-401 through 3-415, including information on available alternative placements. Residents shall be involved in planning the transfer or discharge and shall choose among the available alternative placements, except that where an emergency makes prior resident involvement impossible the Department may make a temporary placement until a final placement can be arranged. Residents may choose their final alternative placement and shall be given assistance in transferring to such place. No resident may be forced to remain in a temporary or permanent placement. Where the Department makes or participates in making the relocation decision, consideration shall be given to proximity to the resident's relatives and friends. The resident shall be allowed 3 visits to potential alternative placements prior to removal, except where medically contraindicated or where the need for immediate transfer or discharge requires reduction in the number of visits.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/3-418)
Sec. 3-418. Transfer or discharge plans. The Department shall prepare resident transfer or discharge plans to assure safe and orderly removals and protect residents' health, safety, welfare and rights. In nonemergencies, and where possible in emergencies, the Department shall design and implement such plans in advance of transfer or discharge.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/3-419)
Sec. 3-419. Relocation teams. The Department may place relocation teams in any facility from which residents are being discharged or transferred for any reason, for the purpose of implementing transfer or discharge plans.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/3-420)
Sec. 3-420. Transfer or discharge by Department; notice. In any transfer or discharge conducted under Sections 3-415 through 3-418 the Department shall do the following:
(a) Provide written notice to the facility prior to the transfer or discharge. The notice shall state the basis for the order of transfer or discharge and shall inform the facility of its right to an informal conference prior to transfer or discharge under this Section, and its right to a subsequent hearing under Section 3-422. If a facility desires to contest a nonemergency transfer or discharge, prior to transfer or discharge it shall, within 4 working days after receipt of the notice, send a written request for an informal conference to the Department. The Department shall, within 4 working days from the receipt of the request, hold an informal conference in the county in which the facility is located. Following this conference, the Department may affirm, modify or overrule its previous decision. Except in an emergency, transfer or discharge may not begin until the period for requesting a conference has passed or, if a conference is requested, until after a conference has been held.
(b) Provide written notice to any resident to be removed, to the resident's representative, if any, and to a member of the resident's family, where practicable, prior to the removal. The notice shall state the reason for which transfer or discharge is ordered and shall inform the resident of the resident's right to challenge the transfer or discharge under Section 3-422. The Department shall hold an informal conference with the resident or the resident's representative prior to transfer or discharge at which the resident or the representative may present any objections to the proposed transfer or discharge plan or alternative placement.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/3-421)
Sec. 3-421. Notice of emergency. In any transfer or discharge conducted under subsection (e) of Section 3-415, the Department shall notify the facility and any resident to be removed that an emergency has been found to exist and removal has been ordered, and shall involve the residents in removal planning if possible. Following emergency removal, the Department shall provide written notice to the facility, to the resident, to the resident's representative, if any, and to a member of the resident's family, where practicable, of the basis for the finding that an emergency existed and of the right to challenge removal under Section 3-422.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/3-422)
Sec. 3-422. Hearing to challenge transfer or discharge. Within 10 days following transfer or discharge, the facility or any resident transferred or discharged may send a written request to the Department for a hearing under Section 3-703 to challenge the transfer or discharge. The Department shall hold the hearing within 30 days of receipt of the request. The hearing shall be held at the facility from which the resident is being transferred or discharged, unless the resident or resident's representative, requests an alternative hearing site. If the facility prevails, it may file a claim against the State under the Court of Claims Act for payments lost less expenses saved as a result of the transfer or discharge. No resident transferred or discharged may be held liable for the charge for care which would have been made had the resident remained in the facility. If a resident prevails, the resident may file a claim against the State under the Court of Claims Act for any excess expenses directly caused by the order to transfer or discharge. The Department shall assist the resident in returning to the facility if assistance is requested.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/3-423)
Sec. 3-423. Closure of facility; notice. Any owner of a facility licensed under this Act shall give 90 days' notice prior to voluntarily closing a facility or closing any part of a facility, or prior to closing any part of a facility if closing such part will require the transfer or discharge of more than 10% of the residents. Such notice shall be given to the Department, to any resident who must be transferred or discharged, to the resident's representative, and to a member of the resident's family, where practicable. Notice shall state the proposed date of closing and the reason for closing. The facility shall offer to assist the resident in securing an alternative placement and shall advise the resident on available alternatives. Where the resident is unable to choose an alternate placement and is not under guardianship, the Department shall be notified of the need for relocation assistance. The facility shall comply with all applicable laws and regulations until the date of closing, including those related to transfer or discharge of residents. The Department may place a relocation team in the facility as provided under Section 3-419.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/Art. III Pt. 5 heading)

(210 ILCS 47/3-501)
Sec. 3-501. Monitor or receiver for facility; grounds. The Department may place an employee or agent to serve as a monitor in a facility or may petition the circuit court for appointment of a receiver for a facility, or both, when any of the following conditions exist:
(a) The facility is operating without a license;
(b) The Department has suspended, revoked or refused to renew the existing license of the facility;
(c) The facility is closing or has informed the Department that it intends to close and adequate arrangements for relocation of residents have not been made at least 30 days prior to closure;
(d) The Department determines that an emergency exists, whether or not it has initiated revocation or nonrenewal procedures, if because of the unwillingness or inability of the licensee to remedy the emergency the Department believes a monitor or receiver is necessary;
(e) The Department is notified that the facility is terminated or will not be renewed for participation in the federal reimbursement program under either Title XVIII or Title XIX of the Social Security Act. As used in subsection (d) and Section 3-503, "emergency" means a threat to the health, safety or welfare of a resident that the facility is unwilling or unable to correct;
(f) The facility has been designated a distressed facility by the Department and does not have a consultant employed pursuant to subsection (f) of Section 3-304.2 of this Act and an acceptable plan of improvement, or the Department has reason to believe the facility is not complying with the plan of improvement. Nothing in this paragraph (f) shall preclude the Department from placing a monitor in a facility if otherwise justified by law; or
(g) At the discretion of the Department when a review of facility compliance history, incident reports, or reports of financial problems raises a concern that a threat to resident health, safety, or welfare exists.
(Source: P.A. 96-339, eff. 7-1-10; 97-38, eff. 6-28-11.)

(210 ILCS 47/3-502)
Sec. 3-502. Placement of monitor by Department. In any situation described in Section 3-501, the Department may place a qualified person to act as monitor in the facility. The monitor shall observe operation of the facility, assist the facility by advising it on how to comply with the State regulations, and shall report periodically to the Department on the operation of the facility. Once a monitor has been placed, the Department may retain the monitor until it is satisfied that the basis for the placement is resolved and the threat to the health, safety, or welfare of a resident is not likely to recur.
(Source: P.A. 96-339, eff. 7-1-10; 97-38, eff. 6-28-11.)

(210 ILCS 47/3-503)
Sec. 3-503. Emergency; petition for receiver. Where a resident, a resident's representative or a resident's next of kin believes that an emergency exists each of them, collectively or separately, may file a verified petition to the circuit court for the county in which the facility is located for an order placing the facility under the control of a receiver.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/3-504)
Sec. 3-504. Hearing on petition for receiver; grounds for appointment of receiver. The court shall hold a hearing within 5 days of the filing of the petition. The petition and notice of the hearing shall be served on the owner, administrator or designated agent of the facility as provided under the Civil Practice Law, or the petition and notice of hearing shall be posted in a conspicuous place in the facility not later than 3 days before the time specified for the hearing, unless a different period is fixed by order of the court. The court shall appoint a receiver if it finds that:
(a) The facility is operating without a license;
(b) The Department has suspended, revoked or refused to renew the existing license of a facility;
(c) The facility is closing or has informed the Department that it intends to close and adequate arrangements for relocation of residents have not been made at least 30 days prior to closure; or
(d) An emergency exists, whether or not the Department has initiated revocation or nonrenewal procedures, if because of the unwillingness or inability of the licensee to remedy the emergency the appointment of a receiver is necessary.
(Source: P.A. 96-339, eff. 7-1-10; 97-38, eff. 6-28-11.)

(210 ILCS 47/3-505)
Sec. 3-505. Emergency; time for hearing. If a petition filed under Section 3-503 alleges that the conditions set out in subsection 3-504 (d) exist within a facility, the court may set the matter for hearing at the earliest possible time. The petitioner shall notify the licensee, administrator of the facility, or registered agent of the licensee prior to the hearing. Any form of written notice may be used. A receivership shall not be established ex parte unless the court determines that the conditions set out in subsection 3-504(d) exist in a facility; that the licensee cannot be found; and that the petitioner has exhausted all reasonable means of locating and notifying the licensee, administrator or registered agent.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/3-506)
Sec. 3-506. Appointment of receiver. The court may appoint any qualified person as a receiver, except it shall not appoint any owner or affiliate of the facility which is in receivership as its receiver. The Department shall maintain a list of such persons to operate facilities which the court may consider. The court shall give preference to licensed nursing home administrators in appointing a receiver.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/3-507)
Sec. 3-507. Health, safety, and welfare of residents. The receiver shall make provisions for the continued health, safety and welfare of all residents of the facility.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/3-508)
Sec. 3-508. Receiver's powers and duties. A receiver appointed under this Act:
(a) Shall exercise those powers and shall perform those duties set out by the court.
(b) Shall operate the facility in such a manner as to assure safety and adequate health care for the residents.
(c) Shall have the same rights to possession of the building in which the facility is located and of all goods and fixtures in the building at the time the petition for receivership is filed as the owner would have had if the receiver had not been appointed, and of all assets of the facility. The receiver shall take such action as is reasonably necessary to protect or conserve the assets or property of which the receiver takes possession, or the proceeds from any transfer thereof, and may use them only in the performance of the powers and duties set forth in this Section and by order of the court.
(d) May use the building, fixtures, furnishings and any accompanying consumable goods in the provision of care and services to residents and to any other persons receiving services from the facility at the time the petition for receivership was filed. The receiver shall collect payments for all goods and services provided to residents or others during the period of the receivership at the same rate of payment charged by the owners at the time the petition for receivership was filed.
(e) May correct or eliminate any deficiency in the structure or furnishings of the facility which endangers the safety or health of residents while they remain in the facility, provided the total cost of correction does not exceed $3,000. The court may order expenditures for this purpose in excess of $3,000 on application from the receiver after notice to the owner and hearing.
(f) May let contracts and hire agents and employees to carry out the powers and duties of the receiver under this Section.
(g) Except as specified in Section 3-510, shall honor all leases, mortgages and secured transactions governing the building in which the facility is located and all goods and fixtures in the building of which the receiver has taken possession, but only to the extent of payments which, in the case of a rental agreement, are for the use of the property during the period of the receivership, or which, in the case of a purchase agreement, come due during the period of the receivership.
(h) Shall have full power to direct and manage and to discharge employees of the facility, subject to any contract rights they may have. The receiver shall pay employees at the same rate of compensation, including benefits, that the employees would have received from the owner. Receivership does not relieve the owner of any obligation to employees not carried out by the receiver.
(i) Shall, if any resident is transferred or discharged, follow the procedures set forth in Part 4 of this Article.
(j) Shall be entitled to and shall take possession of all property or assets of residents which are in the possession of a facility or its owner. The receiver shall preserve all property, assets and records of residents of which the receiver takes possession and shall provide for the prompt transfer of the property, assets and records to the new placement of any transferred resident.
(k) Shall report to the court on any actions he has taken to bring the facility into compliance with this Act or with Title XVIII or XIX of the Social Security Act that he believes should be continued when the receivership is terminated in order to protect the health, safety or welfare of the residents.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/3-509)
Sec. 3-509. Payment for goods or services provided by receiver.
(a) A person who is served with notice of an order of the court appointing a receiver and of the receiver's name and address shall be liable to pay the receiver for any goods or services provided by the receiver after the date of the order if the person would have been liable for the goods or services as supplied by the owner. The receiver shall give a receipt for each payment and shall keep a copy of each receipt on file. The receiver shall deposit amounts received in a separate account and shall use this account for all disbursements.
(b) The receiver may bring an action to enforce the liability created by subsection (a) of this Section.
(c) A payment to the receiver of any sum owing to the facility or its owner shall discharge any obligation to the facility to the extent of the payment.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/3-510)
Sec. 3-510. Receiver's avoidance of obligations; reasonable rental, price, or rate of interest to be paid by receiver.
(a) A receiver may petition the court that he or she not be required to honor any lease, mortgage, secured transaction or other wholly or partially executory contract entered into by the owner of the facility if the rent, price or rate of interest required to be paid under the agreement was substantially in excess of a reasonable rent, price or rate of interest at the time the contract was entered into, or if any material provision of the agreement was unreasonable.
(b) If the receiver is in possession of real estate or goods subject to a lease, mortgage or security interest which the receiver has obtained a court order to avoid under subsection (a) of this Section, and if the real estate or goods are necessary for the continued operation of the facility under this Section, the receiver may apply to the court to set a reasonable rental, price or rate of interest to be paid by the receiver during the duration of the receivership. The court shall hold a hearing on the application within 15 days. The receiver shall send notice of the application to any known persons who own the property involved at least 10 days prior to the hearing. Payment by the receiver of the amount determined by the court to be reasonable is a defense to any action against the receiver for payment or for possession of the goods or real estate subject to the lease, security interest or mortgage involved by any person who received such notice, but the payment does not relieve the owner of the facility of any liability for the difference between the amount paid by the receiver and the amount due under the original lease, security interest or mortgage involved.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/3-511)
Sec. 3-511. Insufficient funds collected; reimbursement of receiver by Department. If funds collected under Sections 3-508 and 3-509 are insufficient to meet the expenses of performing the powers and duties conferred on the receiver, or if there are insufficient funds on hand to meet those expenses, the Department may reimburse the receiver for those expenses from funds appropriated for its ordinary and contingent expenses by the General Assembly after funds contained in the Long Term Care Monitor/Receiver Fund have been exhausted.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/3-512)
Sec. 3-512. Receiver's compensation. The court shall set the compensation of the receiver, which will be considered a necessary expense of a receivership under Section 3-516.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/3-513)
Sec. 3-513. Action against receiver.
(a) In any action or special proceeding brought against a receiver in the receiver's official capacity for acts committed while carrying out powers and duties under this Article, the receiver shall be considered a public employee under the Local Governmental and Governmental Employees Tort Immunity Act, as now or hereafter amended.
(b) A receiver may be held liable in a personal capacity only for the receiver's own gross negligence, intentional acts or breach of fiduciary duty.
(c) The court may require a receiver to post a bond.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/3-514)
Sec. 3-514. License to facility in receivership. Other provisions of this Act notwithstanding, the Department may issue a license to a facility placed in receivership. The duration of a license issued under this Section is limited to the duration of the receivership.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/3-515)
Sec. 3-515. Termination of receivership. The court may terminate a receivership:
(a) If the time period specified in the order appointing the receiver elapses and is not extended;
(b) If the court determines that the receivership is no longer necessary because the conditions which gave rise to the receivership no longer exist; or the Department grants the facility a new license, whether the structure of the facility, the right to operate the facility, or the land on which it is located is under the same or different ownership; or
(c) If all of the residents in the facility have been transferred or discharged. Before terminating a receivership, the court may order the Department to require any licensee to comply with the recommendations of the receiver made under subsection (k) of Section 3-508. A licensee may petition the court to be relieved of this requirement.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/3-516)
Sec. 3-516. Accounting by receiver; Department's lien.
(a) Within 30 days after termination, the receiver shall give the court a complete accounting of all property of which the receiver has taken possession, of all funds collected, and of the expenses of the receivership.
(b) If the operating funds collected by the receiver under Sections 3-508 and 3-509 exceed the reasonable expenses of the receivership, the court shall order payment of the surplus to the owner, after reimbursement of funds drawn from the contingency fund under Section 3-511. If the operating funds are insufficient to cover the reasonable expenses of the receivership, the owner shall be liable for the deficiency. Payment recovered from the owner shall be used to reimburse the contingency fund for amounts drawn by the receiver under Section 3-511.
(c) The Department shall have a lien for any payment made under Section 3-511 upon any beneficial interest, direct or indirect, of any owner in the following property:
(1) The building in which the facility is located;
(2) Any fixtures, equipment or goods used in the

operation of the facility;

(3) The land on which the facility is located; or
(4) The proceeds from any conveyance of property

described in subparagraphs (1), (2) or (3) above, made by the owner within one year prior to the filing of the petition for receivership.

(d) The lien provided by this Section is prior to any lien or other interest which originates subsequent to the filing of a petition for receivership under this Article, except for a construction or mechanic's lien arising out of work performed with the express consent of the receiver.
(e) The receiver shall, within 60 days after termination of the receivership, file a notice of any lien created under this Section. If the lien is on real property, the notice shall be filed with the recorder. If the lien is on personal property, the lien shall be filed with the Secretary of State. The notice shall specify the name of the person against whom the lien is claimed, the name of the receiver, the dates of the petition for receivership and the termination of receivership, a description of the property involved and the amount claimed. No lien shall exist under this Article against any person, on any property, or for any amount not specified in the notice filed under this subsection (e).
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/3-517)
Sec. 3-517. Civil and criminal liability during receivership. Nothing in this Act shall be deemed to relieve any owner, administrator or employee of a facility placed in receivership of any civil or criminal liability incurred, or any duty imposed by law, by reason of acts or omissions of the owner, administrator, or employee prior to the appointment of a receiver; nor shall anything contained in this Act be construed to suspend during the receivership any obligation of the owner, administrator, or employee for payment of taxes or other operating and maintenance expenses of the facility nor of the owner, administrator, employee or any other person for the payment of mortgages or liens. The owner shall retain the right to sell or mortgage any facility under receivership, subject to approval of the court which ordered the receivership.
(Source: P.A. 96-339, eff. 7-1-10; 96-1000, eff. 7-2-10.)

(210 ILCS 47/Art. III Pt. 6 heading)

(210 ILCS 47/3-601)
Sec. 3-601. Liability for injury to resident. The owner and licensee are liable to a resident for any intentional or negligent act or omission of their agents or employees which injures the resident.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/3-602)
Sec. 3-602. Damages for violation of resident's rights. The licensee shall pay the actual damages and costs and attorney's fees to a facility resident whose rights, as specified in Part 1 of Article II of this Act, are violated.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/3-603)
Sec. 3-603. Action by resident. A resident may maintain an action under this Act for any other type of relief, including injunctive and declaratory relief, permitted by law.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/3-604)
Sec. 3-604. Class action; remedies cumulative. Any damages recoverable under Sections 3-601 through 3-607, including minimum damages as provided by these Sections, may be recovered in any action which a court may authorize to be brought as a class action pursuant to the Civil Practice Law. The remedies provided in Sections 3-601 through 3-607, are in addition to and cumulative with any other legal remedies available to a resident. Exhaustion of any available administrative remedies shall not be required prior to commencement of suit hereunder.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/3-605)
Sec. 3-605. Amount of damages; no effect on medical assistance eligibility. The amount of damages recovered by a resident in an action brought under Sections 3-601 through 3-607 shall be exempt for purposes of determining initial or continuing eligibility for medical assistance under the Illinois Public Aid Code, as now or hereafter amended, and shall neither be taken into consideration nor required to be applied toward the payment or partial payment of the cost of medical care or services available under the Illinois Public Aid Code.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/3-606)
Sec. 3-606. Waiver of resident's right to bring action prohibited. Any waiver by a resident or his or her legal representative of the right to commence an action under Sections 3-601 through 3-607, whether oral or in writing, shall be null and void, and without legal force or effect.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/3-607)
Sec. 3-607. Trial by jury. Any party to an action brought under Sections 3-601 through 3-607 shall be entitled to a trial by jury and any waiver of the right to a trial by a jury, whether oral or in writing, prior to the commencement of an action, shall be null and void, and without legal force or effect.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/3-608)
Sec. 3-608. Retaliation against resident prohibited. A licensee or its agents or employees shall not transfer, discharge, evict, harass, dismiss, or retaliate against a resident, a resident's representative, or an employee or agent who makes a report under Section 2-107, brings or testifies in an action under Sections 3-601 through 3-607, or files a complaint under Section 3-702, because of the report, testimony, or complaint.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/3-609)
Sec. 3-609. Immunity from liability for making report. Any person, institution or agency, under this Act, participating in good faith in the making of a report, or in the investigation of such a report shall not be deemed to have violated any privileged communication and shall have immunity from any liability, civil, criminal or any other proceedings, civil or criminal as a consequence of making such report. The good faith of any persons required to report, or permitted to report, cases of suspected resident abuse or neglect under this Act, shall be presumed.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/3-610)
Sec. 3-610. Duty to report violations.
(a) A facility employee or agent who becomes aware of abuse or neglect of a resident prohibited by Section 2-107 shall immediately report the matter to the Department and to the facility administrator. A facility administrator who becomes aware of abuse or neglect of a resident prohibited by Section 2-107 shall immediately report the matter by telephone and in writing to the resident's representative, and to the Department. Any person may report a violation of Section 2-107 to the Department.
(b) A facility employee or agent who becomes aware of another facility employee or agent's theft or misappropriation of a resident's property must immediately report the matter to the facility administrator. A facility administrator who becomes aware of a facility employee or agent's theft or misappropriation of a resident's property must immediately report the matter by telephone and in writing to the resident's representative, to the Department, and to the local law enforcement agency. Neither a licensee nor its employees or agents may dismiss or otherwise retaliate against a facility employee or agent who reports the theft or misappropriation of a resident's property under this subsection.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/3-611)
Sec. 3-611. Employee as perpetrator of abuse. When an investigation of a report of suspected abuse of a recipient indicates, based upon credible evidence, that an employee of a long term care facility is the perpetrator of the abuse, that employee shall immediately be barred from any further contact with residents of the facility, pending the outcome of any further investigation, prosecution or disciplinary action against the employee.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/3-612)
Sec. 3-612. Resident as perpetrator of abuse. When an investigation of a report of suspected abuse of a resident indicates, based upon credible evidence, that another resident of the long term care facility is the perpetrator of the abuse, that resident's condition shall be immediately evaluated to determine the most suitable therapy and placement for the resident, considering the safety of that resident as well as the safety of other residents and employees of the facility.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/Art. III Pt. 7 heading)

(210 ILCS 47/3-701)
Sec. 3-701. Public nuisance; action for injunction. The operation or maintenance of a facility in violation of this Act, or of the rules and regulations promulgated by the Department, is declared a public nuisance inimical to the public welfare. The Director in the name of the people of the State, through the Attorney General, or the State's Attorney of the county in which the facility is located, or in respect to any city, village or incorporated town which provides for the licensing and regulation of any or all such facilities, the Director or the mayor or president of the Board of Trustees, as the case may require, of the city, village or incorporated town, in the name of the people of the State, through the Attorney General or State's attorney of the county in which the facility is located, may, in addition to other remedies herein provided, bring action for an injunction to restrain such violation or to enjoin the future operation or maintenance of any such facility.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/3-702)
Sec. 3-702. Request for investigation of violation.
(a) A person who believes that this Act or a rule promulgated under this Act may have been violated may request an investigation. The request may be submitted to the Department in writing, by telephone, by electronic means, or by personal visit. An oral complaint shall be reduced to writing by the Department. The Department shall make available, through its website and upon request, information regarding the oral and phone intake processes and the list of questions that will be asked of the complainant. The Department shall request information identifying the complainant, including the name, address and telephone number, to help enable appropriate follow up. The Department shall act on such complaints via on-site visits or other methods deemed appropriate to handle the complaints with or without such identifying information, as otherwise provided under this Section. The complainant shall be informed that compliance with such request is not required to satisfy the procedures for filing a complaint under this Act. The Department must notify complainants that complaints with less information provided are far more difficult to respond to and investigate.
(b) The substance of the complaint shall be provided in writing to the licensee, owner or administrator no earlier than at the commencement of an on-site inspection of the facility which takes place pursuant to the complaint.
(c) The Department shall not disclose the name of the complainant unless the complainant consents in writing to the disclosure or the investigation results in a judicial proceeding, or unless disclosure is essential to the investigation. The complainant shall be given the opportunity to withdraw the complaint before disclosure. Upon the request of the complainant, the Department may permit the complainant or a representative of the complainant to accompany the person making the on-site inspection of the facility.
(d) Upon receipt of a complaint, the Department shall determine whether this Act or a rule promulgated under this Act has been or is being violated. The Department shall investigate all complaints alleging abuse or neglect within 7 days after the receipt of the complaint except that complaints of abuse or neglect which indicate that a resident's life or safety is in imminent danger shall be investigated within 24 hours after receipt of the complaint. All other complaints shall be investigated within 30 days after the receipt of the complaint. The Department employees investigating a complaint shall conduct a brief, informal exit conference with the facility to alert its administration of any suspected serious deficiency that poses a direct threat to the health, safety or welfare of a resident to enable an immediate correction for the alleviation or elimination of such threat. Such information and findings discussed in the brief exit conference shall become a part of the investigating record but shall not in any way constitute an official or final notice of violation as provided under Section 3-301. All complaints shall be classified as "an invalid report", "a valid report", or "an undetermined report". For any complaint classified as "a valid report", the Department must determine within 30 working days if any rule or provision of this Act has been or is being violated.
(d-1) The Department shall, whenever possible, combine an on site investigation of a complaint in a facility with other inspections in order to avoid duplication of inspections.
(e) In all cases, the Department shall inform the complainant of its findings within 10 days of its determination unless otherwise indicated by the complainant, and the complainant may direct the Department to send a copy of such findings to another person. The Department's findings may include comments or documentation provided by either the complainant or the licensee pertaining to the complaint. The Department shall also notify the facility of such findings within 10 days of the determination, but the name of the complainant or residents shall not be disclosed in this notice to the facility. The notice of such findings shall include a copy of the written determination; the correction order, if any; the warning notice, if any; the inspection report; or the State licensure form on which the violation is listed.
(f) A written determination, correction order, or warning notice concerning a complaint, together with the facility's response, shall be available for public inspection, but the name of the complainant or resident shall not be disclosed without his or her consent.
(g) A complainant who is dissatisfied with the determination or investigation by the Department may request a hearing under Section 3-703. The facility shall be given notice of any such hearing and may participate in the hearing as a party. If a facility requests a hearing under Section 3-703 which concerns a matter covered by a complaint, the complainant shall be given notice and may participate in the hearing as a party. A request for a hearing by either a complainant or a facility shall be submitted in writing to the Department within 30 days after the mailing of the Department's findings as described in subsection (e) of this Section. Upon receipt of the request the Department shall conduct a hearing as provided under Section 3-703.
(g-5) The Department shall conduct an annual review and make a report concerning the complaint process that includes the number of complaints received, the breakdown of anonymous and non-anonymous complaints and whether the complaints were substantiated or not, the total number of substantiated complaints, and any other complaint information requested by the DD Facility Advisory Board. This report shall be provided to the DD Facility Advisory Board. The DD Facility Advisory Board shall review the report and suggest any changes deemed necessary to the Department for review and action, including how to investigate and substantiate anonymous complaints.
(h) Any person who knowingly transmits a false report to the Department commits the offense of disorderly conduct under subsection (a)(8) of Section 26-1 of the Criminal Code of 2012.
(Source: P.A. 97-1150, eff. 1-25-13; 98-988, eff. 8-18-14.)

(210 ILCS 47/3-703)
Sec. 3-703. Hearing to contest decision; applicable provisions. Any person requesting a hearing pursuant to Sections 2-110, 3-115, 3-118, 3-119, 3-119.1, 3-301, 3-303, 3-309, 3-410, 3-422 or 3-702 to contest a decision rendered in a particular case may have such decision reviewed in accordance with Sections 3-703 through 3-712.
(Source: P.A. 96-339, eff. 7-1-10; 97-38, eff. 6-28-11.)

(210 ILCS 47/3-704)
Sec. 3-704. Hearing; notice; commencement. A request for a hearing by aggrieved persons shall be taken to the Department as follows:
(a) Upon the receipt of a request in writing for a hearing, the Director or a person designated in writing by the Director to act as a hearing officer shall conduct a hearing to review the decision.
(b) Before the hearing is held, notice of the hearing shall be sent by the Department to the person making the request for the hearing and to the person making the decision which is being reviewed. In the notice the Department shall specify the date, time and place of the hearing which shall be held not less than 10 days after the notice is mailed or delivered. The notice shall designate the decision being reviewed. The notice may be served by delivering it personally to the parties or their representatives or by mailing it by certified mail to the parties' addresses.
(c) The Department shall commence the hearing within 30 days of the receipt of request for hearing. The hearing shall proceed as expeditiously as practicable, but in all cases shall conclude within 90 days of commencement.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/3-705)
Sec. 3-705. Subpoenas. The Director or hearing officer may compel by subpoena or subpoena duces tecum the attendance and testimony of witnesses and the production of books and papers, and administer oaths to witnesses.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/3-706)
Sec. 3-706. Appearance at hearing; depositions; record. The Director or hearing officer shall permit any party to appear in person and to be represented by counsel at the hearing, at which time the applicant or licensee shall be afforded an opportunity to present all relevant matter in support of his position. In the event of the inability of any party or the Department to procure the attendance of witnesses to give testimony or produce books and papers, any party or the Department may take the deposition of witnesses in accordance with the provisions of the laws of this State. All testimony taken at a hearing shall be reduced to writing, and all such testimony and other evidence introduced at the hearing shall be a part of the record of the hearing.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/3-707)
Sec. 3-707. Findings of fact; decision. The Director or hearing officer shall make findings of fact in such hearing, and the Director shall render his or her decision within 30 days after the termination of the hearing, unless additional time not to exceed 90 days is required by him or her for a proper disposition of the matter. When the hearing has been conducted by a hearing officer, the Director shall review the record and findings of fact before rendering a decision. All decisions rendered by the Director shall be binding upon and complied with by the Department, the facility or the persons involved in the hearing, as appropriate to each case.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/3-708)
Sec. 3-708. Rules of evidence and procedure. The Director or hearing officer shall not be bound by common law or statutory rules of evidence, or by technical or formal rules of procedure, but shall conduct hearings in the manner best calculated to result in substantial justice.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/3-709)
Sec. 3-709. Service of subpoenas; witness fees. All subpoenas issued by the Director or hearing officer may be served as provided for in civil actions. The fees of witnesses for attendance and travel shall be the same as the fees for witnesses before the circuit court and shall be paid by the party to such proceeding at whose request the subpoena is issued. If such subpoena is issued at the request of the Department or by a person proceeding in forma pauperis the witness fee shall be paid by the Department as an administrative expense.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/3-710)
Sec. 3-710. Compelling obedience to subpoena. In cases of refusal of a witness to attend or testify or to produce books or papers, concerning any matter upon which he might be lawfully examined, the circuit court of the county wherein the hearing is held, upon application of any party to the proceeding, may compel obedience by a proceeding for contempt as in cases of a like refusal to obey a similar order of the court.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/3-711)
Sec. 3-711. Record of hearing; transcript. The Department, at its expense, shall provide a stenographer to take the testimony, or otherwise record the testimony, and preserve a record of all proceedings under this Section. The notice of hearing, the complaint and all other documents in the nature of pleadings and written motions filed in the proceedings, the transcript of testimony, and the findings and decision shall be the record of the proceedings. The Department shall furnish a transcript of such record to any person interested in such hearing upon payment therefor of 70 cents per page for each original transcript and 25 cents per page for each certified copy thereof. However, the charge for any part of such transcript ordered and paid for previous to the writing of the original record shall be 25 cents per page.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/3-712)
Sec. 3-712. Certification of record; fee. The Department shall not be required to certify any record or file any answer or otherwise appear in any proceeding for judicial review under Section 3-713 of this Act unless there is filed with the complaint a receipt from the Department acknowledging payment of the costs of furnishing and certifying the record, which cost shall be computed at the rate of 95 cents per page of such record. Failure on the part of the plaintiff to file such receipt in Court shall be grounds for dismissal of the action; provided, however, that persons proceeding in forma pauperis with the approval of the circuit court shall not be required to pay these fees.
(Source: P.A. 96-339, eff. 7-1-10; 97-38, eff. 6-28-11.)

(210 ILCS 47/3-713)
Sec. 3-713. Judicial review; stay of enforcement of Department's decision.
(a) Final administrative decisions after hearing shall be subject to judicial review exclusively as provided in the Administrative Review Law, as now or hereafter amended, except that any petition for judicial review of Department action under this Act shall be filed within 15 days after receipt of notice of the final agency determination. The term "administrative decision" has the meaning ascribed to it in Section 3-101 of the Code of Civil Procedure.
(b) The court may stay enforcement of the Department's final decision or toll the continuing accrual of a penalty under Section 3-305 if a showing is made that there is a substantial probability that the party seeking review will prevail on the merits and will suffer irreparable harm if a stay is not granted, and that the facility will meet the requirements of this Act and the rules promulgated under this Act during such stay. Where a stay is granted the court may impose such conditions on the granting of the stay as may be necessary to safeguard the lives, health, rights, safety and welfare of residents, and to assure compliance by the facility with the requirements of this Act, including an order for transfer or discharge of residents under Sections 3-401 through 3-423 or for appointment of a receiver under Sections 3-501 through 3-517.
(c) Actions brought under this Act shall be set for trial at the earliest possible date and shall take precedence on the court calendar over all other cases except matters to which equal or superior precedence is specifically granted by law.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/3-714)
Sec. 3-714. Remedies cumulative. The remedies provided by this Act are cumulative and shall not be construed as restricting any party from seeking any remedy, provisional or otherwise, provided by law for the benefit of the party, from obtaining additional relief based upon the same facts.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/Art. III Pt. 8 heading)

(210 ILCS 47/3-801)
Sec. 3-801. Rules and regulations. The Department shall have the power to adopt rules and regulations to carry out the purpose of this Act.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/3-801.1)
Sec. 3-801.1. Access to records of resident with developmental disabilities. Notwithstanding the other provisions of this Act to the contrary, the agency designated by the Governor under Section 1 of "An Act in relation to the protection and advocacy of the rights of persons with developmental disabilities, and amending Acts therein named", enacted by the 84th General Assembly, shall have access to the records of a person with developmental disabilities who resides in a facility, subject to the limitations of this Act. The agency shall also have access for the purpose of inspection and copying, to the records of a person with developmental disabilities who resides in any such facility if (1) a complaint is received by such agency from or on behalf of the person with a developmental disability, and (2) such person does not have a guardian or the State or the designee of the State is the guardian of such person. The designated agency shall provide written notice to the person with developmental disabilities and the State guardian of the nature of the complaint based upon which the designated agency has gained access to the records. No record or the contents of any record shall be redisclosed by the designated agency unless the person with developmental disabilities and the State guardian are provided 7 days' advance written notice, except in emergency situations, of the designated agency's intent to redisclose such record, during which time the person with developmental disabilities or the State guardian may seek to judicially enjoin the designated agency's redisclosure of such record on the grounds that such redisclosure is contrary to the interests of the person with developmental disabilities. If a person with developmental disabilities resides in such a facility and has a guardian other than the State or the designee of the State, the facility director shall disclose the guardian's name, address, and telephone number to the designated agency at the agency's request.
Upon request, the designated agency shall be entitled to inspect and copy any records or other materials which may further the agency's investigation of problems affecting numbers of persons with developmental disabilities. When required by law any personally identifiable information of persons with a developmental disability shall be removed from the records. However, the designated agency may not inspect or copy any records or other materials when the removal of personally identifiable information imposes an unreasonable burden on the facility. For the purposes of this Section, "developmental disability" means a severe, chronic disability of a person which:
(A) is attributable to a mental or physical

impairment or combination of mental and physical impairments;

(B) is manifested before the person attains age 22;
(C) is likely to continue indefinitely;
(D) results in substantial functional limitations in

3 or more of the following areas of major life activity: (i) self care, (ii) receptive and expressive language, (iii) learning, (iv) mobility, (v) self direction, (vi) capacity for independent living, and (vii) economic self sufficiency; and

(E) reflects the person's need for combination and

sequence of special, interdisciplinary or generic care, treatment or other services which are of lifelong or extended duration and are individually planned and coordinated.

(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/3-801.05)
Sec. 3-801.05. Rules adopted under prior law. The Department shall adopt rules to implement the changes concerning licensure of facilities under this Act instead of under the Nursing Home Care Act. Until the Department adopts those rules, the rules adopted under the Nursing Home Care Act that apply to facilities subject to licensure under this Act shall continue to apply to those facilities.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/3-802)
Sec. 3-802. Illinois Administrative Procedure Act. The provisions of the Illinois Administrative Procedure Act are hereby expressly adopted and shall apply to all administrative rules and procedures of the Department under this Act.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/3-803)
Sec. 3-803. Treatment by prayer or spiritual means. Nothing in this Act or the rules and regulations adopted pursuant thereto shall be construed as authorizing the medical supervision, regulation, or control of the remedial care or treatment of residents in any facility conducted for those who rely upon treatment by prayer or spiritual means in accordance with the creed or tenets of any well recognized church or religious denomination.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/3-804)
Sec. 3-804. Report to General Assembly. The Department shall report to the General Assembly by April 1 of each year upon the performance of its inspection, survey and evaluation duties under this Act, including the number and needs of the Department personnel engaged in such activities. The report shall also describe the Department's actions in enforcement of this Act, including the number and needs of personnel so engaged. The report shall also include the number of valid and invalid complaints filed with the Department within the last calendar year.
(Source: P.A. 96-339, eff. 7-1-10.)

(210 ILCS 47/3-808)
Sec. 3-808. Protocol for sexual assault victims; MR/DD facility. The Department shall develop a protocol for the care and treatment of residents who have been sexually assaulted in a MR/DD facility or elsewhere.
(Source: P.A. 97-38, eff. 6-28-11.)

(210 ILCS 47/3-808.5)
Sec. 3-808.5. Facility fraud, abuse, or neglect prevention and reporting.
(a) A facility licensed to provide care to 17 or more residents that receives Medicaid funding shall prominently display in its lobby, in its dining areas, and on each floor of the facility information approved by the Illinois Medicaid Fraud Control Unit on how to report fraud, abuse, and neglect. A facility licensed to provide care to fewer than 17 residents that receives Medicaid funding shall prominently display in the facility so as to be easily seen by all residents, visitors, and employees information approved by the Illinois Medicaid Fraud Control Unit on how to report fraud, abuse, and neglect. In addition, information regarding the reporting of fraud, abuse, and neglect shall be provided to each resident at the time of admission and to the resident's guardian or resident's representative.
(b) Any owner or licensee of a facility licensed under this Act shall be responsible for the collection and maintenance of any and all records required to be maintained under this Section and any other applicable provisions of this Act and as a provider under the Illinois Public Aid Code, and shall be responsible for compliance with all of the disclosure requirements under this Section. All books and records and other papers and documents that are required to be kept, and all records showing compliance with all of the disclosure requirements to be made pursuant to this Section, shall be kept by the licensee and available at the facility and shall, at all times during business hours, be subject to inspection by any law enforcement or health oversight agency or its duly authorized agents or employees.
(c) Any report of abuse and neglect of residents made by any individual in whatever manner, including, but not limited to, reports made under Sections 2-107 and 3-610 of this Act, or as provided under the Abused and Neglected Long Term Care Facility Residents Reporting Act, that is made to an administrator, a director of nursing, or any other person with management responsibility at a facility must be disclosed to the owners and licensee of the facility within 24 hours of the report. The owners and licensee of a facility shall maintain all records necessary to show compliance with this disclosure requirement.
(d) Any person with an ownership interest in a facility licensed by the Department must, within 30 days after the effective date of this amendatory Act of the 97th General Assembly, disclose the existence of any ownership interest in any vendor who does business with the facility. The disclosures required by this subsection (d) shall be made in the form and manner prescribed by the Department. Licensed facilities that receive Medicaid funding shall submit a copy of the disclosures required by this subsection (d) to the Illinois Medicaid Fraud Control Unit. The owners and licensee of a facility shall maintain all records necessary to show compliance with this disclosure requirement.
(e) Notwithstanding the provisions of Section 3-318 of this Act and in addition thereto, any person, owner, or licensee who willfully fails to keep and maintain, or willfully fails to produce for inspection, books and records, or willfully fails to make the disclosures required by this Section, is guilty of a Class A misdemeanor. A second or subsequent violation of this Section shall be punishable as a Class 4 felony.
(f) Any owner or licensee who willfully files or willfully causes to be filed a document with false information with the Department, the Department of Healthcare and Family Services, or the Illinois Medicaid Fraud Control Unit or any other law enforcement agency is guilty of a Class A misdemeanor.
(Source: P.A. 97-38, eff. 6-28-11.)

(210 ILCS 47/3-809)
Sec. 3-809. Rules to implement changes. In developing rules and regulations to implement changes made by this amendatory Act of the 97th General Assembly, the Department shall seek the input of advocates for facility residents, representatives of associations representing facilities, and representatives of associations representing employees of facilities.
(Source: P.A. 97-38, eff. 6-28-11.)

(210 ILCS 47/3-810)
Sec. 3-810. Whistleblower protection.
(a) In this Section, "retaliatory action" means the reprimand, discharge, suspension, demotion, denial of promotion or transfer, or change in the terms and conditions of employment of any employee of a facility that is taken in retaliation for the employee's involvement in a protected activity as set forth in paragraphs (1), (2), and (3) of subsection (b) of this Section.
(b) A facility shall not take any retaliatory action against an employee of the facility, including a nursing home administrator, because the employee does any of the following:
(1) Discloses or threatens to disclose to a

supervisor or to a public body an activity, inaction, policy, or practice implemented by a facility that the employee reasonably believes is in violation of a law, rule, or regulation.

(2) Provides information to or testifies before any

public body conducting an investigation, hearing, or inquiry into any violation of a law, rule, or regulation by a nursing home administrator.

(3) Assists or participates in a proceeding to

enforce the provisions of this Act.

(c) A violation of this Section may be established only upon a finding that (1) the employee of the facility engaged in conduct described in subsection (b) of this Section and (2) this conduct was a contributing factor in the retaliatory action alleged by the employee. There is no violation of this Section, however, if the facility demonstrates by clear and convincing evidence that it would have taken the same unfavorable personnel action in the absence of that conduct.
(d) The employee of the facility may be awarded all remedies necessary to make the employee whole and to prevent future violations of this Section. Remedies imposed by the court may include, but are not limited to, all of the following:
(1) Reinstatement of the employee to either the same

position held before the retaliatory action or to an equivalent position.

(2) Two times the amount of back pay.
(3) Interest on the back pay.
(4) Reinstatement of full fringe benefits and

seniority rights.

(5) Payment of reasonable costs and attorney's fees.
(e) Nothing in this Section shall be deemed to diminish the rights, privileges, or remedies of an employee of a facility under any other federal or State law, rule, or regulation or under any employment contract.
(Source: P.A. 97-38, eff. 6-28-11.)



Article 90 - Amendatory Provisions

(210 ILCS 47/Art. 90 heading)



Article 99 - Effective date

(210 ILCS 47/Art. 99 heading)

(210 ILCS 47/99-99)
Sec. 99-99. Effective date. This Act takes effect July 1, 2010.
(Source: P.A. 96-339, eff. 7-1-10.)






210 ILCS 49/ - Specialized Mental Health Rehabilitation Act of 2013.

Article 1 - Short Title, Prior Law, and Definitions

(210 ILCS 49/Art. 1 heading)

(210 ILCS 49/1-101)
Sec. 1-101. Short title. This Act may be cited as the Specialized Mental Health Rehabilitation Act of 2013.
(Source: P.A. 98-104, eff. 7-22-13.)

(210 ILCS 49/1-101.3)
Sec. 1-101.3. Legislative findings. Illinois is committed to providing behavioral health services in the most community-integrated settings possible, based on the needs of consumers who qualify for State support. This goal is consistent with federal law and regulations and recent court decrees. A variety of services and settings are necessary to ensure that people with serious mental illness receive high quality care that is oriented toward their safety, rehabilitation, and recovery.
The State of Illinois has an inordinately high inpatient hospitalization rate for behavioral health services. This is not productive for those needing behavioral health services. It is also the least cost effective form of behavioral health delivery possible. The General Assembly finds that alternatives to inpatient hospitalization for behavioral health are necessary to both improve outcomes and reduce costs.
Residential settings are an important component of the system of behavioral health care that Illinois is developing. When residential treatment is necessary, these facilities must offer high quality rehabilitation and recovery care, help consumers achieve and maintain their highest level of independent functioning, and prepare them to live in permanent supportive housing and other community-integrated settings. Facilities licensed under this Act will be multi-faceted facilities that provide triage and crisis stabilization to inpatient hospitalization, provide stabilization for those in post crisis stabilization, and provide transitional living assistance to prepare those with serious mental illness to reintegrate successfully into community living settings. Those licensed under this Act will provide care under a coordinated care model and seek appropriate national accreditation and provide productive and measurable outcomes.
(Source: P.A. 98-104, eff. 7-22-13.)

(210 ILCS 49/1-101.5)
Sec. 1-101.5. Prior law.
(a) This Act provides for licensure of long term care facilities that are federally designated as institutions for the mentally diseased on the effective date of this Act and specialize in providing services to individuals with a serious mental illness. On and after the effective date of this Act, these facilities shall be governed by this Act instead of the Nursing Home Care Act. The existence of a current or pending administrative hearing, notice of violation, or other enforcement action, except for a pending notice of revocation, authorized under the Nursing Home Care Act shall not be a barrier to the provisional licensure of a facility under this Act. Provisional licensure under this Act shall not relieve a facility from the responsibility for the payment of any past, current, or future fines or penalties, or for any other enforcement remedy, imposed upon the facility under the Nursing Home Care Act.
(b) All consent decrees that apply to facilities federally designated as institutions for the mentally diseased shall continue to apply to facilities licensed under this Act.
(c) A facility licensed under this Act may voluntarily close, and the facility may reopen in an underserved region of the State, if the facility receives a certificate of need from the Health Facilities and Services Review Board. At no time shall the total number of licensed beds under this Act exceed the total number of licensed beds existing on July 22, 2013 (the effective date of Public Act 98-104).
(Source: P.A. 100-365, eff. 8-25-17.)

(210 ILCS 49/1-101.6)
Sec. 1-101.6. (Repealed).
(Source: P.A. 99-78, eff. 7-20-15. Repealed internally, eff. 7-1-16.)

(210 ILCS 49/1-102)
Sec. 1-102. Definitions. For the purposes of this Act, unless the context otherwise requires:
"Abuse" means any physical or mental injury or sexual assault inflicted on a consumer other than by accidental means in a facility.
"Accreditation" means any of the following:
(1) the Joint Commission;
(2) the Commission on Accreditation of Rehabilitation

Facilities;

(3) the Healthcare Facilities Accreditation Program;

or

(4) any other national standards of care as approved

by the Department.

"Applicant" means any person making application for a license or a provisional license under this Act.
"Consumer" means a person, 18 years of age or older, admitted to a mental health rehabilitation facility for evaluation, observation, diagnosis, treatment, stabilization, recovery, and rehabilitation.
"Consumer" does not mean any of the following:
(i) an individual requiring a locked setting;
(ii) an individual requiring psychiatric

hospitalization because of an acute psychiatric crisis;

(iii) an individual under 18 years of age;
(iv) an individual who is actively suicidal or

violent toward others;

(v) an individual who has been found unfit to stand

trial;

(vi) an individual who has been found not guilty by

reason of insanity based on committing a violent act, such as sexual assault, assault with a deadly weapon, arson, or murder;

(vii) an individual subject to temporary detention

and examination under Section 3-607 of the Mental Health and Developmental Disabilities Code;

(viii) an individual deemed clinically appropriate

for inpatient admission in a State psychiatric hospital; and

(ix) an individual transferred by the Department of

Corrections pursuant to Section 3-8-5 of the Unified Code of Corrections.

"Consumer record" means a record that organizes all information on the care, treatment, and rehabilitation services rendered to a consumer in a specialized mental health rehabilitation facility.
"Controlled drugs" means those drugs covered under the federal Comprehensive Drug Abuse Prevention Control Act of 1970, as amended, or the Illinois Controlled Substances Act.
"Department" means the Department of Public Health.
"Discharge" means the full release of any consumer from a facility.
"Drug administration" means the act in which a single dose of a prescribed drug or biological is given to a consumer. The complete act of administration entails removing an individual dose from a container, verifying the dose with the prescriber's orders, giving the individual dose to the consumer, and promptly recording the time and dose given.
"Drug dispensing" means the act entailing the following of a prescription order for a drug or biological and proper selection, measuring, packaging, labeling, and issuance of the drug or biological to a consumer.
"Emergency" means a situation, physical condition, or one or more practices, methods, or operations which present imminent danger of death or serious physical or mental harm to consumers of a facility.
"Facility" means a specialized mental health rehabilitation facility that provides at least one of the following services: (1) triage center; (2) crisis stabilization; (3) recovery and rehabilitation supports; or (4) transitional living units for 3 or more persons. The facility shall provide a 24-hour program that provides intensive support and recovery services designed to assist persons, 18 years or older, with mental disorders to develop the skills to become self-sufficient and capable of increasing levels of independent functioning. It includes facilities that meet the following criteria:
(1) 100% of the consumer population of the facility

has a diagnosis of serious mental illness;

(2) no more than 15% of the consumer population of

the facility is 65 years of age or older;

(3) none of the consumers are non-ambulatory;
(4) none of the consumers have a primary diagnosis of

moderate, severe, or profound intellectual disability; and

(5) the facility must have been licensed under the

Specialized Mental Health Rehabilitation Act or the Nursing Home Care Act immediately preceding July 22, 2013 (the effective date of this Act) and qualifies as an institute for mental disease under the federal definition of the term.

"Facility" does not include the following:
(1) a home, institution, or place operated by the

federal government or agency thereof, or by the State of Illinois;

(2) a hospital, sanitarium, or other institution

whose principal activity or business is the diagnosis, care, and treatment of human illness through the maintenance and operation as organized facilities therefor which is required to be licensed under the Hospital Licensing Act;

(3) a facility for child care as defined in the Child

Care Act of 1969;

(4) a community living facility as defined in the

Community Living Facilities Licensing Act;

(5) a nursing home or sanatorium operated solely by

and for persons who rely exclusively upon treatment by spiritual means through prayer, in accordance with the creed or tenets of any well-recognized church or religious denomination; however, such nursing home or sanatorium shall comply with all local laws and rules relating to sanitation and safety;

(6) a facility licensed by the Department of Human

Services as a community-integrated living arrangement as defined in the Community-Integrated Living Arrangements Licensure and Certification Act;

(7) a supportive residence licensed under the

Supportive Residences Licensing Act;

(8) a supportive living facility in good standing

with the program established under Section 5-5.01a of the Illinois Public Aid Code, except only for purposes of the employment of persons in accordance with Section 3-206.01 of the Nursing Home Care Act;

(9) an assisted living or shared housing

establishment licensed under the Assisted Living and Shared Housing Act, except only for purposes of the employment of persons in accordance with Section 3-206.01 of the Nursing Home Care Act;

(10) an Alzheimer's disease management center

alternative health care model licensed under the Alternative Health Care Delivery Act;

(11) a home, institution, or other place operated by

or under the authority of the Illinois Department of Veterans' Affairs;

(12) a facility licensed under the ID/DD Community

Care Act;

(13) a facility licensed under the Nursing Home Care

Act after July 22, 2013 (the effective date of this Act); or

(14) a facility licensed under the MC/DD Act.
"Executive director" means a person who is charged with the general administration and supervision of a facility licensed under this Act and who is a licensed nursing home administrator, licensed practitioner of the healing arts, or qualified mental health professional.
"Guardian" means a person appointed as a guardian of the person or guardian of the estate, or both, of a consumer under the Probate Act of 1975.
"Identified offender" means a person who meets any of the following criteria:
(1) Has been convicted of, found guilty of,

adjudicated delinquent for, found not guilty by reason of insanity for, or found unfit to stand trial for, any felony offense listed in Section 25 of the Health Care Worker Background Check Act, except for the following:

(i) a felony offense described in Section 10-5 of

the Nurse Practice Act;

(ii) a felony offense described in Section 4, 5,

6, 8, or 17.02 of the Illinois Credit Card and Debit Card Act;

(iii) a felony offense described in Section 5,

5.1, 5.2, 7, or 9 of the Cannabis Control Act;

(iv) a felony offense described in Section 401,

401.1, 404, 405, 405.1, 407, or 407.1 of the Illinois Controlled Substances Act; and

(v) a felony offense described in the

Methamphetamine Control and Community Protection Act.

(2) Has been convicted of, adjudicated delinquent

for, found not guilty by reason of insanity for, or found unfit to stand trial for, any sex offense as defined in subsection (c) of Section 10 of the Sex Offender Management Board Act.

"Transitional living units" are residential units within a facility that have the purpose of assisting the consumer in developing and reinforcing the necessary skills to live independently outside of the facility. The duration of stay in such a setting shall not exceed 120 days for each consumer. Nothing in this definition shall be construed to be a prerequisite for transitioning out of a facility.
"Licensee" means the person, persons, firm, partnership, association, organization, company, corporation, or business trust to which a license has been issued.
"Misappropriation of a consumer's property" means the deliberate misplacement, exploitation, or wrongful temporary or permanent use of a consumer's belongings or money without the consent of a consumer or his or her guardian.
"Neglect" means a facility's failure to provide, or willful withholding of, adequate medical care, mental health treatment, psychiatric rehabilitation, personal care, or assistance that is necessary to avoid physical harm and mental anguish of a consumer.
"Personal care" means assistance with meals, dressing, movement, bathing, or other personal needs, maintenance, or general supervision and oversight of the physical and mental well-being of an individual who is incapable of maintaining a private, independent residence or who is incapable of managing his or her person, whether or not a guardian has been appointed for such individual. "Personal care" shall not be construed to confine or otherwise constrain a facility's pursuit to develop the skills and abilities of a consumer to become self-sufficient and capable of increasing levels of independent functioning.
"Recovery and rehabilitation supports" means a program that facilitates a consumer's longer-term symptom management and stabilization while preparing the consumer for transitional living units by improving living skills and community socialization. The duration of stay in such a setting shall be established by the Department by rule.
"Restraint" means:
(i) a physical restraint that is any manual method or

physical or mechanical device, material, or equipment attached or adjacent to a consumer's body that the consumer cannot remove easily and restricts freedom of movement or normal access to one's body; devices used for positioning, including, but not limited to, bed rails, gait belts, and cushions, shall not be considered to be restraints for purposes of this Section; or

(ii) a chemical restraint that is any drug used for

discipline or convenience and not required to treat medical symptoms; the Department shall, by rule, designate certain devices as restraints, including at least all those devices that have been determined to be restraints by the United States Department of Health and Human Services in interpretive guidelines issued for the purposes of administering Titles XVIII and XIX of the federal Social Security Act. For the purposes of this Act, restraint shall be administered only after utilizing a coercive free environment and culture.

"Self-administration of medication" means consumers shall be responsible for the control, management, and use of their own medication.
"Crisis stabilization" means a secure and separate unit that provides short-term behavioral, emotional, or psychiatric crisis stabilization as an alternative to hospitalization or re-hospitalization for consumers from residential or community placement. The duration of stay in such a setting shall not exceed 21 days for each consumer.
"Therapeutic separation" means the removal of a consumer from the milieu to a room or area which is designed to aid in the emotional or psychiatric stabilization of that consumer.
"Triage center" means a non-residential 23-hour center that serves as an alternative to emergency room care, hospitalization, or re-hospitalization for consumers in need of short-term crisis stabilization. Consumers may access a triage center from a number of referral sources, including family, emergency rooms, hospitals, community behavioral health providers, federally qualified health providers, or schools, including colleges or universities. A triage center may be located in a building separate from the licensed location of a facility, but shall not be more than 1,000 feet from the licensed location of the facility and must meet all of the facility standards applicable to the licensed location. If the triage center does operate in a separate building, safety personnel shall be provided, on site, 24 hours per day and the triage center shall meet all other staffing requirements without counting any staff employed in the main facility building.
(Source: P.A. 99-180, eff. 7-29-15; 100-201, eff. 8-18-17; 100-365, eff. 8-25-17.)



Article 2 - General Provisions

(210 ILCS 49/Art. 2 heading)

(210 ILCS 49/2-100)
Sec. 2-100. Rulemaking. The Department is empowered to promulgate any rules necessary to ensure proper implementation and administration of this Act.
(Source: P.A. 98-104, eff. 7-22-13.)

(210 ILCS 49/2-101)
Sec. 2-101. Standards for facilities. The Department shall, by rule, prescribe minimum standards for each level of care for facilities to be in place during the provisional licensure period and thereafter. These standards shall include, but are not limited to, the following:
(1) life safety standards that will ensure the

health, safety and welfare of residents and their protection from hazards;

(2) number and qualifications of all personnel,

including management and clinical personnel, having responsibility for any part of the care given to consumers; specifically, the Department shall establish staffing ratios for facilities which shall specify the number of staff hours per consumer of care that are needed for each level of care offered within the facility;

(3) all sanitary conditions within the facility and

its surroundings, including water supply, sewage disposal, food handling, and general hygiene which shall ensure the health and comfort of consumers;

(4) a program for adequate maintenance of physical

plant and equipment;

(5) adequate accommodations, staff, and services for

the number and types of services being offered to consumers for whom the facility is licensed to care;

(6) development of evacuation and other appropriate

safety plans for use during weather, health, fire, physical plant, environmental, and national defense emergencies;

(7) maintenance of minimum financial or other

resources necessary to meet the standards established under this Section, and to operate and conduct the facility in accordance with this Act; and

(8) standards for coercive free environment,

restraint, and therapeutic separation.

(Source: P.A. 98-104, eff. 7-22-13.)

(210 ILCS 49/2-102)
Sec. 2-102. Staffing ratios. The Department shall establish rules governing the minimum staffing levels and staffing qualifications for facilities. In crafting the staffing ratios, the Department shall take into account the ambulatory nature and mental health of the population served in the facilities. Staffing ratios shall be consistent with national accreditation standards in behavioral health from a recognized national accreditation entity as set forth in the definition of "accreditation" in Section 2-102. The rules shall be created for each type of care offered at the facilities and be crafted to address the different type of services offered. The staffing ratios contained in the rules shall specifically list the positions that are to be counted toward the staffing ratio. In no case shall the staffing ratios contained in rule be less than the following ratios:
(1) a staffing ratio of 3.6 hours of direct care for

crisis stabilization;

(2) a staffing ratio of 1.8 hours of direct care for

recovery and rehabilitation supports; and

(3) a staffing ratio of 1.6 hours of direct care for

transitional living.

(Source: P.A. 98-104, eff. 7-22-13.)

(210 ILCS 49/2-103)
Sec. 2-103. Staff training. Training for all new employees specific to the various levels of care offered by a facility shall be provided to employees during their orientation period and annually thereafter. Training shall be independent of the Department and overseen by the Division of Mental Health to determine the content of all facility employee training and to provide training for all trainers of facility employees. Training of employees shall be consistent with nationally recognized national accreditation standards as defined later in this Act. Training of existing staff of a recovery and rehabilitation support center shall be conducted in accordance with, and on the schedule provided in, the staff training plan approved by the Division of Mental Health. Training of existing staff for any other level of care licensed under this Act, including triage, crisis stabilization, and transitional living shall be completed at a facility prior to the implementation of that level of care. Training shall be required for all existing staff at a facility prior to the implementation of any new services authorized under this Act.
(Source: P.A. 100-365, eff. 8-25-17.)

(210 ILCS 49/2-104)
Sec. 2-104. Screening prior to admission.
(a) A facility shall, within 24 hours after admission, request a criminal history background check pursuant to the Uniform Conviction Information Act for all persons age 18 or older seeking admission to the facility, unless a background check was initiated by a hospital pursuant to subsection (d) of Section 6.09 of the Hospital Licensing Act. Background checks conducted pursuant to this Section shall be based on the consumer's name, date of birth, and other identifiers as required by the Department of State Police. If the results of the background check are inconclusive, the facility shall initiate a fingerprint-based check, unless the fingerprint check is waived by the Director of Public Health based on verification by the facility that the consumer meets criteria related to the consumer's health or lack of potential risk which may be established by Departmental rule. A waiver issued pursuant to this Section shall be valid only while the consumer is immobile or while the criteria supporting the waiver exist. The facility shall provide for or arrange for any required fingerprint-based checks to be taken on the premises of the facility. If a fingerprint-based check is required, the facility shall arrange for it to be conducted in a manner that is respectful of the consumer's dignity and that minimizes any emotional or physical hardship to the consumer.
(b) If the results of a consumer's criminal history background check reveal that the consumer is an identified offender as defined in this Act, the facility shall do the following:
(1) Immediately notify the Department of State

Police, in the form and manner required by the Department of State Police, in collaboration with the Department of Public Health, that the consumer is an identified offender.

(2) Within 72 hours, arrange for a fingerprint-based

criminal history record inquiry to be requested on the identified offender consumer. The inquiry shall be based on the subject's name, sex, race, date of birth, fingerprint images, and other identifiers required by the Department of State Police. The inquiry shall be processed through the files of the Department of State Police and the Federal Bureau of Investigation to locate any criminal history record information that may exist regarding the subject. The Federal Bureau of Investigation shall furnish to the Department of State Police, pursuant to an inquiry under this paragraph (2), any criminal history record information contained in its files.

(Source: P.A. 98-104, eff. 7-22-13.)

(210 ILCS 49/2-105)
Sec. 2-105. Criminal History Report.
(a) The Department of State Police shall prepare a Criminal History Report when it receives information, through the criminal history background check required pursuant to subsection (d) of Section 6.09 of the Hospital Licensing Act or subsection (c) of Section 2-201.5 of the Nursing Home Care Act, or through any other means, that a consumer of a facility is an identified offender.
(b) The Department of State Police shall complete the Criminal History Report within 10 business days after receiving information under subsection (a) that a consumer is an identified offender.
(c) The Criminal History Report shall include, but not be limited to, the following:
(1) Copies of the identified offender's parole,

mandatory supervised release, or probation orders.

(2) An interview with the identified offender.
(3) A detailed summary of the entire criminal history

of the offender, including arrests, convictions, and the date of the identified offender's last conviction relative to the date of admission to a long-term care facility.

(4) If the identified offender is a convicted or

registered sex offender, a review of any and all sex offender evaluations conducted on that offender. If there is no sex offender evaluation available, the Department of State Police shall arrange, through the Department of Public Health, for a sex offender evaluation to be conducted on the identified offender. If the convicted or registered sex offender is under supervision by the Illinois Department of Corrections or a county probation department, the sex offender evaluation shall be arranged by and at the expense of the supervising agency. All evaluations conducted on convicted or registered sex offenders under this Act shall be conducted by sex offender evaluators approved by the Sex Offender Management Board.

(d) The Department of State Police shall provide the Criminal History Report to a licensed forensic psychologist. After (i) consideration of the Criminal History Report, (ii) consultation with the facility administrator or the facility medical director, or both, regarding the mental and physical condition of the identified offender, and (iii) reviewing the facility's file on the identified offender, including all incident reports, all information regarding medication and medication compliance, and all information regarding previous discharges or transfers from other facilities, the licensed forensic psychologist shall prepare an Identified Offender Report and Recommendation. The Identified Offender Report and Recommendation shall detail whether and to what extent the identified offender's criminal history necessitates the implementation of security measures within the long-term care facility. If the identified offender is a convicted or registered sex offender or if the Identified Offender Report and Recommendation reveals that the identified offender poses a significant risk of harm to others within the facility, the offender shall be required to have his or her own room within the facility.
(e) The licensed forensic psychologist shall complete the Identified Offender Report and Recommendation within 14 business days after receiving the Criminal History Report and shall promptly provide the Identified Offender Report and Recommendation to the Department of State Police, which shall provide the Identified Offender Report and Recommendation to the following:
(1) The facility within which the identified offender

resides.

(2) The Chief of Police of the municipality in which

the facility is located.

(3) The State of Illinois Long Term Care Ombudsman.
(4) The Department of Public Health.
(e-5) The Department of Public Health shall keep a continuing record of all consumers determined to be identified offenders as defined in Section 1-114.01 of the Nursing Home Care Act and shall report the number of identified offender consumers annually to the General Assembly.
(f) The facility shall incorporate the Identified Offender Report and Recommendation into the identified offender's care plan created pursuant to 42 CFR 483.20.
(g) If, based on the Identified Offender Report and Recommendation, a facility determines that it cannot manage the identified offender consumer safely within the facility, it shall commence involuntary transfer or discharge proceedings pursuant to Section 3-402.
(h) Except for willful and wanton misconduct, any person authorized to participate in the development of a Criminal History Report or Identified Offender Report and Recommendation is immune from criminal or civil liability for any acts or omissions as the result of his or her good faith effort to comply with this Section.
(Source: P.A. 98-104, eff. 7-22-13.)



Article 3 - Rights and Responsibilities

(210 ILCS 49/Art. 3 heading)

(210 ILCS 49/Art. 3 Pt. 1 heading)

(210 ILCS 49/3-101)
Sec. 3-101. Consumers' rights. Consumers served by a facility under this Act shall have all the rights guaranteed pursuant to Chapter II, Article I of the Mental Health and Developmental Disabilities Code, a list of which shall be prominently posted in English and any other language representing at least 5% of the county population in which the specialized mental health rehabilitation facility is located.
(Source: P.A. 98-104, eff. 7-22-13.)

(210 ILCS 49/3-102)
Sec. 3-102. Financial affairs. A consumer shall be permitted to manage his or her own financial affairs unless he or she or his or her guardian authorizes the executive director of the facility in writing to manage the consumer's financial affairs.
(Source: P.A. 98-104, eff. 7-22-13.)

(210 ILCS 49/3-103)
Sec. 3-103. Consumers' moneys and possessions. To the extent possible, each consumer shall be responsible for his or her own moneys and personal property or possessions in his or her own immediate living quarters unless deemed inappropriate by a physician or other facility clinician and so documented in the consumer's record. In the event the moneys or possessions of a consumer come under the supervision of the facility, either voluntarily on the part of the consumer or so ordered by a facility physician or other clinician, each facility to whom a consumer's moneys or possessions have been entrusted shall comply with the following:
(1) no facility shall commingle consumers'

moneys or possessions with those of the facility; consumers' moneys and possessions shall be maintained separately, intact, and free from any liability that the facility incurs in the use of the facility's funds;

(2) the facility shall provide reasonably

adequate space for the possessions of the consumer; the facility shall provide a means of safeguarding small items of value for its consumers in their rooms or in any other part of the facility so long as the consumers have reasonable and adequate access to such possessions; and

(3) the facility shall make reasonable efforts

to prevent loss and theft of consumers' possessions; those efforts shall be appropriate to the particular facility and particular living setting within each facility and may include staff training and monitoring, labeling possessions, and frequent possession inventories; the facility shall develop procedures for investigating complaints concerning theft of consumers' possessions and shall promptly investigate all such complaints.

(Source: P.A. 98-104, eff. 7-22-13.)

(210 ILCS 49/3-104)
Sec. 3-104. Care, treatment, and records. Facilities shall provide, at a minimum, the following services: physician, nursing, pharmaceutical, rehabilitative, and dietary services. To provide these services, the facility shall adhere to the following:
(1) Each consumer shall be encouraged and assisted

to achieve and maintain the highest level of self-care and independence. Every effort shall be made to keep consumers active and out of bed for reasonable periods of time, except when contraindicated by physician orders.

(2) Every consumer shall be engaged in a

person-centered planning process regarding his or her total care and treatment.

(3) All medical treatment and procedures shall be

administered as ordered by a physician. All new physician orders shall be reviewed by the facility's director of nursing or charge nurse designee within 24 hours after such orders have been issued to ensure facility compliance with such orders. According to rules adopted by the Department, every woman consumer of child bearing age shall receive routine obstetrical and gynecological evaluations as well as necessary prenatal care.

(4) Each consumer shall be provided with good

nutrition and with necessary fluids for hydration.

(5) Each consumer shall be provided visual privacy

during treatment and personal care.

(6) Every consumer or consumer's guardian shall be

permitted to inspect and copy all his or her clinical and other records concerning his or her care kept by the facility or by his or her physician. The facility may charge a reasonable fee for duplication of a record.

(Source: P.A. 98-104, eff. 7-22-13.)

(210 ILCS 49/3-105)
Sec. 3-105. Supplemental Security Income. The Department of Healthcare and Family Services shall explore potential avenues to enable consumers to continue to receive and possess a portion of, or their full, Supplemental Security Income benefit while receiving services at a facility. The Department of Healthcare and Family Services shall investigate strategies that are most beneficial to the consumer and cost effective for the State. The Department of Healthcare and Family Services may implement a strategy to enable a consumer to receive and possess a portion of, or his or her full, Supplemental Security Income in administrative rule. This Section is subject to the appropriation of the General Assembly.
(Source: P.A. 98-104, eff. 7-22-13.)

(210 ILCS 49/3-106)
Sec. 3-106. Pharmaceutical treatment.
(a) A consumer shall not be given unnecessary drugs. An unnecessary drug is any drug used in an excessive dose, including in duplicative therapy; for excessive duration; without adequate monitoring; without adequate indications for its use; or in the presence of adverse consequences that indicate the drug should be reduced or discontinued. The Department shall adopt, by rule, the standards for unnecessary drugs.
(b) Informed consent shall be required for the prescription of psychotropic medication consistent with the requirements contained in subsection (b) of Section 2-106.1 of the Nursing Home Care Act.
(c) No drug shall be administered except upon the order of a person lawfully authorized to prescribe for and treat mental illness.
(d) All drug orders shall be written, dated, and signed by the person authorized to give such an order. The name, quantity, or specific duration of therapy, dosage, and time or frequency of administration of the drug and the route of administration if other than oral shall be specific.
(e) Verbal orders for drugs and treatment shall be received only by those authorized under Illinois law to do so from their supervising physician. Such orders shall be recorded immediately in the consumer's record by the person receiving the order and shall include the date and time of the order.
(Source: P.A. 98-104, eff. 7-22-13.)

(210 ILCS 49/3-107)
Sec. 3-107. Abuse or neglect; duty to report. A licensee, executive director, employee, or agent of a facility shall not abuse or neglect a consumer. It is the duty of any facility employee or agent who becomes aware of such abuse or neglect to report it to the Department within 24 hours. Facilities shall comply with Sections 3-610 and 3-810 of the Nursing Home Care Act. The provisions under Sections 3-610 and 3-810 of the Nursing Home Care Act shall apply to employees of facilities licensed under this Act.
(Source: P.A. 98-104, eff. 7-22-13.)

(210 ILCS 49/3-108)
Sec. 3-108. Communications; visits. Every consumer, except those in triage centers, shall be permitted unimpeded, private, and uncensored communication of his or her choice by mail, telephone, Internet, or visitation.
The executive director shall ensure that correspondence is conveniently received and reasonably accessible.
The executive director shall ensure that consumers may have private visits at any reasonable hour unless such visits are restricted due to the treatment plan of the consumer.
The executive director shall ensure that space for visits is available and that facility personnel reasonably announce their intent to enter, except in an emergency, before entering any consumer's room during such visits.
Consumers shall be free to leave at any time. If a consumer in a triage center expresses a desire to contact a third party for any purpose, the facility staff shall contact that third party on behalf of the consumer.
(Source: P.A. 98-104, eff. 7-22-13.)

(210 ILCS 49/3-109)
Sec. 3-109. Religion. A consumer shall be permitted the free exercise of religion. Upon a consumer's request, and if necessary, at the consumer's expense, the executive director may make arrangements for a consumer's attendance at religious services of the consumer's choice. However, no religious beliefs or practices or attendance at religious services may be imposed upon any consumer.
(Source: P.A. 98-104, eff. 7-22-13.)

(210 ILCS 49/3-110)
Sec. 3-110. Access to consumers.
(a) Any employee or agent of a public agency, any representative of a community legal services program, or any other member of the general public shall be permitted access at reasonable hours to any individual consumer of any facility, unless the consumer is receiving care and treatment in triage centers.
(b) All persons entering a facility under this Section shall promptly notify appropriate facility personnel of their presence. They shall, upon request, produce identification to establish their identity. No such person shall enter the immediate living area of any consumer without first identifying himself or herself and then receiving permission from the consumer to enter. The rights of other consumers present in the room shall be respected. A consumer may terminate at any time a visit by a person having access to the consumer's living area under this Section.
(c) This Section shall not limit the power of the Department or other public agency otherwise permitted or required by law to enter and inspect a facility.
(d) Notwithstanding subsection (a) of this Section, the executive director of a facility may refuse access to the facility to any person if the presence of that person in the facility would be injurious to the health and safety of a consumer or would threaten the security of the property of a consumer or the facility, or if the person seeks access to the facility for commercial purposes.
(e) Nothing in this Section shall be construed to conflict with, or infringe upon, any court orders or consent decrees regarding access.
(Source: P.A. 98-104, eff. 7-22-13.)

(210 ILCS 49/3-111)
Sec. 3-111. Discharge. A consumer may be discharged from a facility after he or she gives the executive director, a physician, or a nurse of the facility written notice of the desire to be discharged. If a guardian has been appointed for a consumer, the consumer shall be discharged upon written consent of his or her guardian. In the event of a requested consumer discharge, the facility is relieved from any responsibility for the consumer's care, safety, and well-being upon the consumer's discharge. The Department shall by rule establish criteria, hearings, and procedures for involuntary discharge.
(Source: P.A. 98-104, eff. 7-22-13.)

(210 ILCS 49/3-112)
Sec. 3-112. Grievances. A consumer shall be permitted to present grievances on behalf of himself or herself or others to the executive director, the consumers' advisory council, State governmental agencies, or other persons without threat of discharge or reprisal in any form or manner whatsoever. The executive director shall provide all consumers or their representatives with the name, address, and telephone number of the appropriate State governmental office where complaints may be lodged.
(Source: P.A. 98-104, eff. 7-22-13.)

(210 ILCS 49/3-113)
Sec. 3-113. Labor. A consumer may refuse to perform labor for a facility.
(Source: P.A. 98-104, eff. 7-22-13.)

(210 ILCS 49/3-114)
Sec. 3-114. Unlawful discrimination. No consumer shall be subjected to unlawful discrimination as defined in Section 1-103 of the Illinois Human Rights Act by any owner, licensee, executive director, employee, or agent of a facility. Unlawful discrimination does not include an action by any licensee, executive director, employee, or agent of a facility that is required by this Act or rules adopted under this Act.
(Source: P.A. 98-104, eff. 7-22-13.)

(210 ILCS 49/3-115)
Sec. 3-115. Informed consent; restraints. Informed consent shall be required for restraints consistent with the requirements contained in subsection (c) of Section 2-106 of the Nursing Home Care Act.
(Source: P.A. 98-104, eff. 7-22-13.)

(210 ILCS 49/3-116)
Sec. 3-116. Experimental research. No consumer shall be subjected to experimental research or treatment without first obtaining his or her informed, written consent. The conduct of any experimental research or treatment shall be authorized and monitored by an institutional review board appointed by the Director of the Department. The membership, operating procedures and review criteria for the institutional review board shall be prescribed under rules and regulations of the Department and shall comply with the requirements for institutional review boards established by the federal Food and Drug Administration. No person who has received compensation in the prior 3 years from an entity that manufactures, distributes, or sells pharmaceuticals, biologics, or medical devices may serve on the institutional review board.
No facility shall permit experimental research or treatment to be conducted on a consumer, or give access to any person or person's records for a retrospective study about the safety or efficacy of any care or treatment, without the prior written approval of the institutional review board. No executive director, or person licensed by the State to provide medical care or treatment to any person, may assist or participate in any experimental research on or treatment of a consumer, including a retrospective study, that does not have the prior written approval of the board. Such conduct shall be grounds for professional discipline by the Department of Financial and Professional Regulation.
The institutional review board may exempt from ongoing review research or treatment initiated on a consumer before the individual's admission to a facility and for which the board determines there is adequate ongoing oversight by another institutional review board. Nothing in this Section shall prevent a facility, any facility employee, or any other person from assisting or participating in any experimental research on or treatment of a consumer, if the research or treatment began before the person's admission to a facility, until the board has reviewed the research or treatment and decided to grant or deny approval or to exempt the research or treatment from ongoing review.
(Source: P.A. 98-104, eff. 7-22-13; 98-651, eff. 6-16-14.)

(210 ILCS 49/Art. 3 Pt. 2 heading)

(210 ILCS 49/3-201)
Sec. 3-201. Screening prior to admission. Standards for screening prior to admission into a facility under this Act shall be established by rule. The rules shall recognize the different levels of care provided by these facilities, including, but not limited to, the following:
(1) triage centers;
(2) crisis stabilization;
(3) recovery and rehabilitation supports; or
(4) transitional living units.
(Source: P.A. 98-104, eff. 7-22-13.)

(210 ILCS 49/3-203)
Sec. 3-203. Consumers' advisory council. Each facility shall establish a consumers' advisory council. The executive director shall designate a member of the facility staff to coordinate the establishment of, and render assistance to, the council.
(1) The composition of the consumers' advisory

council shall be specified by rule, but no employee or affiliate of a facility shall be a member of the council.

(2) The council shall meet at least once each month

with the staff coordinator who shall provide assistance to the council in preparing and disseminating a report of each meeting to all consumers, the executive director, and the staff.

(3) Records of council meetings shall be

maintained in the office of the executive director.

(4) The consumers' advisory council may communicate

to the executive director the opinions and concerns of the consumers. The council shall review procedures for implementing consumer rights and facility responsibilities and make recommendations for changes or additions that will strengthen the facility's policies and procedures as they affect consumer rights and facility responsibilities.

(5) The council shall be a forum for:
(A) obtaining and disseminating information;
(B) soliciting and adopting recommendations for

facility programming and improvements; and

(C) early identification and for recommending

orderly resolution of problems.

(6) The council may present complaints on behalf of

a consumer to the Department or to any other person it considers appropriate.

(Source: P.A. 98-104, eff. 7-22-13.)

(210 ILCS 49/3-205)
Sec. 3-205. Disclosure of information to public. Standards for the disclosure of information to the public shall be established by rule. These information disclosure standards shall include, but are not limited to, the following: staffing and personnel levels, licensure and inspection information, national accreditation information, consumer charges, and consumer complaint information. Rules for the public disclosure of information shall be in accordance with the provisions for inspection and copying of public records in the Freedom of Information Act. The Department of Healthcare and Family Services shall make facility cost reports available on its website.
(Source: P.A. 98-104, eff. 7-22-13; 98-651, eff. 6-16-14.)

(210 ILCS 49/3-206)
Sec. 3-206. Confidentiality of records.
(a) The Department shall respect the confidentiality of a consumer's record and shall not divulge or disclose the contents of a record in a manner that identifies a consumer, except upon a consumer's death to a relative or guardian or under judicial proceedings. This Section shall not be construed to limit the right of a consumer to inspect or copy the consumer's own records.
(b) Confidential medical, social, personal, or financial information identifying a consumer shall not be available for public inspection in a manner that identifies a consumer.
(Source: P.A. 98-104, eff. 7-22-13.)

(210 ILCS 49/3-207)
Sec. 3-207. Notice of imminent death. A facility shall immediately notify the consumer's next of kin, representative, and physician of the consumer's death or when the consumer's death appears to be imminent.
(Source: P.A. 98-104, eff. 7-22-13.)

(210 ILCS 49/3-208)
Sec. 3-208. Policies and procedures. A facility shall establish written policies and procedures to implement the responsibilities and rights provided under this Article. The policies shall include the procedure for the investigation and resolution of consumer complaints. The policies and procedures shall be clear and unambiguous and shall be available for inspection by any person. A summary of the policies and procedures, printed in not less than 12-point font, shall be distributed to each consumer and representative.
(Source: P.A. 98-104, eff. 7-22-13.)

(210 ILCS 49/3-209)
Sec. 3-209. Explanation of rights. Each consumer and consumer's guardian or other person acting on behalf of the consumer shall be given a written explanation of all of his or her rights. The explanation shall be given at the time of admission to a facility or as soon thereafter as the condition of the consumer permits, but in no event later than 48 hours after admission and again at least annually thereafter. At the time of the implementation of this Act, each consumer shall be given a written summary of all of his or her rights. If a consumer is unable to read such written explanation, it shall be read to the consumer in a language the consumer understands.
(Source: P.A. 98-104, eff. 7-22-13.)

(210 ILCS 49/3-210)
Sec. 3-210. Staff familiarity with rights and responsibilities. The facility shall ensure that its staff is familiar with and observes the rights and responsibilities enumerated in this Article.
(Source: P.A. 98-104, eff. 7-22-13.)

(210 ILCS 49/3-211)
Sec. 3-211. Vaccinations.
(a) A facility shall annually administer or arrange for administration of a vaccination against influenza to each consumer, in accordance with the recommendations of the Advisory Committee on Immunization Practices of the Centers for Disease Control and Prevention that are most recent to the time of vaccination, unless the vaccination is medically contraindicated or the consumer has refused the vaccine.
(b) All persons seeking admission to a facility shall be verbally screened for risk factors associated with hepatitis B, hepatitis C, and the Human Immunodeficiency Virus (HIV) according to guidelines established by the U.S. Centers for Disease Control and Prevention. Persons who are identified as being at high risk for hepatitis B, hepatitis C, or HIV shall be offered an opportunity to undergo laboratory testing in order to determine infection status if they will be admitted to the facility for at least 7 days and are not known to be infected with any of the listed viruses. All HIV testing shall be conducted in compliance with the AIDS Confidentiality Act. All persons determined to be susceptible to the hepatitis B virus shall be offered immunization within 10 days after admission to any facility. A facility shall document in the consumer's medical record that he or she was verbally screened for risk factors associated with hepatitis B, hepatitis C, and HIV, and whether or not the consumer was immunized against hepatitis B.
(Source: P.A. 98-104, eff. 7-22-13.)

(210 ILCS 49/3-212)
Sec. 3-212. Order for transportation of consumer by ambulance. If a facility orders transportation of a consumer of the facility by ambulance, then the facility must maintain a written record that shows (i) the name of the person who placed the order for that transportation and (ii) the medical reason for that transportation.
(Source: P.A. 98-104, eff. 7-22-13.)



Article 4 - Licensing and Accreditation

(210 ILCS 49/Art. 4 heading)

(210 ILCS 49/Art. 4 Pt. 1 heading)

(210 ILCS 49/4-101)
Sec. 4-101. Licensure system. The Department shall be the sole agency responsible for licensure and shall establish a comprehensive system of licensure for facilities in accordance with this Act for the purpose of:
(1) protecting the health, welfare, and safety of

consumers; and

(2) ensuring the accountability for reimbursed

care provided in facilities.

(Source: P.A. 98-104, eff. 7-22-13.)

(210 ILCS 49/4-102)
Sec. 4-102. Necessity of license. No person may establish, operate, maintain, offer, or advertise a facility within this State unless and until he or she obtains a valid license therefor as hereinafter provided, which license remains unsuspended, unrevoked, and unexpired. No public official or employee may place any person in, or recommend that any person be in, or directly or indirectly cause any person to be placed in any facility that is being operated without a valid license. All licenses and licensing procedures established under Article III of the Nursing Home Care Act, except those contained in Section 3-202, shall be deemed valid under this Act until the Department establishes licensure. The Department is granted the authority under this Act to establish provisional licensure and licensing procedures under this Act by emergency rule and shall do so within 120 days of the effective date of this Act.
(Source: P.A. 98-104, eff. 7-22-13.)

(210 ILCS 49/4-103)
Sec. 4-103. Provisional licensure emergency rules. The Department, in consultation with the Division of Mental Health of the Department of Human Services and the Department of Healthcare and Family Services, is granted the authority under this Act to establish provisional licensure and licensing procedures by emergency rule. The Department shall file emergency rules concerning provisional licensure under this Act within 120 days after the effective date of this Act. Rules governing the provisional license and licensing process shall contain rules for the different levels of care offered by the facilities authorized under this Act and shall address each type of care hereafter enumerated:
(1) triage centers;
(2) crisis stabilization;
(3) recovery and rehabilitation supports;
(4) transitional living units; or
(5) other intensive treatment and stabilization

programs designed and developed in collaboration with the Department.

(Source: P.A. 98-104, eff. 7-22-13; 99-712, eff. 8-5-16.)

(210 ILCS 49/4-104)
Sec. 4-104. Provisional licensure requirements. Rules governing the provisional license and licensing process shall address, at a minimum, the following provisions:
(1) mandatory community agency linkage;
(2) discharge and transition planning;
(3) non-residential triage centers and stabilization

center requirements;

(4) crisis stabilization;
(5) transitional living units;
(6) recovery and rehabilitation supports;
(7) therapeutic activity and leisure training program;
(8) admission policies;
(9) consumer admission and assessment requirements;
(10) screening and consumer background checks,

consistent with Section 1-114.01, subsections (b) and (c) of Section 2-201.5, and Section 2-201.6 of the Nursing Home Care Act;

(11) consumer records;
(12) informed consent;
(13) individualized treatment plan;
(14) consumer rights and confidentiality;
(15) safeguard of consumer funds;
(16) restraints and therapeutic separation;
(17) employee personnel policies and records;
(18) employee health evaluation;
(19) health care worker background check, consistent

with the Health Care Worker Background Check Act;

(20) required professional job positions;
(21) consultation and training;
(22) quality assessment and performance improvement;
(23) consumer information;
(24) reporting of unusual occurrences;
(25) abuse and reporting to local law enforcement;
(26) fire safety and disaster preparedness;
(27) required support services, including, but not

limited to, physician, health, pharmaceutical, infection control, dietetic, dental, and environmental;

(28) enhanced services requests and program

flexibility requests;

(29) participation in a managed care entity, a

coordinated care entity, or an accountable care entity; and

(30) appropriate fines and sanctions associated with

violations of laws, rules, or regulations.

(Source: P.A. 98-104, eff. 7-22-13.)

(210 ILCS 49/4-104.5)
Sec. 4-104.5. Waiver of compliance. Upon application by a facility, the Director may grant or renew the waiver of the facility's compliance with a rule or standard for a period not to exceed the duration of the current license or, in the case of an application for license renewal, the duration of the renewal period. The waiver may be conditioned upon the facility taking action prescribed by the Director as a measure equivalent to compliance. In determining whether to grant or renew a waiver, the Director shall consider the duration and basis for any current waiver with respect to the same rule or standard and the validity and effect upon patient health and safety of extending it on the same basis, the effect upon the health and safety of consumers, the quality of consumer care, the facility's history of compliance with the rules and standards of this Act and the facility's attempts to comply with the particular rule or standard in question. Upon request by a facility, the Department must evaluate or allow for an evaluation of compliance with the Life Safety Code using the Fire Safety Evaluation System. In determining whether to grant or renew a waiver of a standard pertaining to Chapter 33 of the National Fire Protection Association (NFPA) 101 Life Safety Code, the Director shall use Fire Safety Evaluation Systems in determining whether to grant or renew the waiver. The Department may provide, by rule, for the automatic renewal of waivers concerning physical plant requirements upon the renewal of a license. The Department shall renew waivers relating to physical plant standards issued in accordance with this Section at the time of the indicated reviews, unless it can show why such waivers should not be extended for either of the following reasons:
(1) the condition of the physical plant has

deteriorated or its use substantially changed so that the basis upon which the waiver was issued is materially different; or

(2) the facility is renovated or substantially

remodeled in such a way as to permit compliance with the applicable rules and standards without a substantial increase in cost.

A copy of each waiver application and each waiver granted or renewed shall be on file with the Department and available for public inspection.
No penalty or fine may be assessed for a condition for which the facility has received a variance or waiver of a standard.
Waivers granted to a facility by the Department under any other law shall not be considered by the Department in its determination of a facility's compliance with the requirements of this Act, including, but not limited to, compliance with the Life Safety Code.
(Source: P.A. 100-365, eff. 8-25-17.)

(210 ILCS 49/4-105)
Sec. 4-105. Provisional licensure duration. A provisional license shall be valid upon fulfilling the requirements established by the Department by emergency rule. The license shall remain valid as long as a facility remains in compliance with the licensure provisions established in rule. Provisional licenses issued upon initial licensure as a specialized mental health rehabilitation facility shall expire at the end of a 3-year period, which commences on the date the provisional license is issued. Issuance of a provisional license for any reason other than initial licensure (including, but not limited to, change of ownership, location, number of beds, or services) shall not extend the maximum 3-year period, at the end of which a facility must be licensed pursuant to Section 4-201. Notwithstanding any other provision of this Act or the Specialized Mental Health Rehabilitation Facilities Code, 77 Ill. Admin. Code 380, to the contrary, if a facility has received notice from the Department that its application for provisional licensure to provide recovery and rehabilitation services has been accepted as complete and the facility has attested in writing to the Department that it will comply with the staff training plan approved by the Division of Mental Health, then a provisional license for recovery and rehabilitation services shall be issued to the facility within 60 days after the Department determines that the facility is in compliance with the requirements of the Life Safety Code in accordance with Section 4-104.5 of this Act.
(Source: P.A. 99-712, eff. 8-5-16; 100-365, eff. 8-25-17.)

(210 ILCS 49/4-106)
Sec. 4-106. Provisional licensure outcomes. The Department of Healthcare and Family Services, in conjunction with the Division of Mental Health of the Department of Human Services and the Department of Public Health, shall establish a methodology by which financial and clinical data are reported and monitored from each program that is implemented in a facility after the effective date of this Act. The Department of Healthcare and Family Services shall work in concert with a managed care entity, a care coordination entity, or an accountable care entity to gather the data necessary to report and monitor the progress of the services offered under this Act.
(Source: P.A. 98-104, eff. 7-22-13.)

(210 ILCS 49/4-107)
Sec. 4-107. Provisional licensure period completion. After the provisional licensure period is completed, no individual with mental illness whose service plan provides for placement in community-based settings shall be housed or offered placement in a facility at public expense unless, after being fully informed, he or she declines the opportunity to receive services in a community-based setting.
(Source: P.A. 98-104, eff. 7-22-13.)

(210 ILCS 49/4-108)
Sec. 4-108. Surveys and inspections. The Department shall conduct surveys of licensed facilities and their certified programs and services. The Department shall review the records or premises, or both, as it deems appropriate for the purpose of determining compliance with this Act and the rules promulgated under this Act. The Department shall have access to and may reproduce or photocopy any books, records, and other documents maintained by the facility to the extent necessary to carry out this Act and the rules promulgated under this Act. The Department shall not divulge or disclose the contents of a record under this Section as otherwise prohibited by this Act. Any holder of a license or applicant for a license shall be deemed to have given consent to any authorized officer, employee, or agent of the Department to enter and inspect the facility in accordance with this Article. Refusal to permit such entry or inspection shall constitute grounds for denial, suspension, or revocation of a license under this Act.
(1) The Department shall conduct surveys to

determine compliance and may conduct surveys to investigate complaints.

(2) Determination of compliance with the service

requirements shall be based on a survey centered on individuals that sample services being provided.

(3) Determination of compliance with the general

administrative requirements shall be based on a review of facility records and observation of individuals and staff.

(4) The Department shall conduct surveys of licensed

facilities and their certified programs and services to determine the extent to which these facilities provide high quality interventions, especially evidence-based practices, appropriate to the assessed clinical needs of individuals in the various levels of care.

(Source: P.A. 98-104, eff. 7-22-13; 98-651, eff. 6-16-14.)

(210 ILCS 49/4-108.5)
Sec. 4-108.5. Provisional licensure period; surveys. During the provisional licensure period, the Department shall conduct surveys to determine compliance with timetables and benchmarks with a facility's provisional licensure application plan of operation. Timetables and benchmarks shall be established in rule and shall include, but not be limited to, the following: (1) training of new and existing staff; (2) establishment of a data collection and reporting program for the facility's Quality Assessment and Performance Improvement Program; and (3) compliance with building environment standards beyond compliance with Chapter 33 of the National Fire Protection Association (NFPA) 101 Life Safety Code. Waivers granted by the Department in accordance with Section 4-104.5 of this Act shall be considered by the Department in its determination of the facility's compliance with the Life Safety Code.
During the provisional licensure period, the Department shall conduct State licensure surveys as well as a conformance standard review to determine compliance with timetables and benchmarks associated with the accreditation process. Timetables and benchmarks shall be met in accordance with the preferred accrediting organization conformance standards and recommendations and shall include, but not be limited to, conducting a comprehensive facility self-evaluation in accordance with an established national accreditation program. The facility shall submit all data reporting and outcomes required by accrediting organization to the Department of Public Health for review to determine progress towards accreditation. Accreditation status shall supplement but not replace the State's licensure surveys of facilities licensed under this Act and their certified programs and services to determine the extent to which these facilities provide high quality interventions, especially evidence-based practices, appropriate to the assessed clinical needs of individuals in the 4 certified levels of care.
Except for incidents involving the potential for harm, serious harm, death, or substantial facility failure to address a serious systemic issue within 60 days, findings of the facility's root cause analysis of problems and the facility's Quality Assessment and Performance Improvement program in accordance with item (22) of Section 4-104 shall not be used as a basis for non-compliance.
The Department shall have the authority to hire licensed practitioners of the healing arts and qualified mental health professionals to consult with and participate in survey and inspection activities.
(Source: P.A. 100-365, eff. 8-25-17.)

(210 ILCS 49/4-109)
Sec. 4-109. License sanctions and revocation.
(a) The Department may revoke a license for any failure to substantially comply with this Act and the rules promulgated under this Act, including, but not limited to, the following:
(1) fails to correct deficiencies identified as a

result of an on-site survey by the Department and fails to submit a plan of correction within 30 days after receipt of the notice of violation;

(2) submits false information either on Department

forms, required certifications, plans of correction or during an on-site inspection;

(3) refuses to permit or participate in a

scheduled or unscheduled survey; or

(4) willfully violates any rights of individuals

being served.

(b) The Department may refuse to license or relicense a facility if the owner or authorized representative or licensee has been convicted of a felony related to the provision of healthcare or mental health services, as shown by a certified copy of the court of conviction.
(c) Facilities, as a result of an on-site survey, shall be recognized according to levels of compliance with standards as set forth in this Act. Facilities with findings from Level 1 to Level 3 will be considered to be in good standing with the Department. Findings from Level 3 to Level 5 will result in a notice of violations, a plan of correction and defined sanctions. Findings resulting in Level 6 will result in a notice of violations and defined sanction. The levels of compliance are:
(1) Level 1: Full compliance with this Act and the

rules promulgated under this Act.

(2) Level 2: Acceptable compliance with this Act

and the rules promulgated under this Act. No written plan of correction will be required from the licensee.

(3) Level 3: Partial compliance with this Act and

the rules promulgated under this Act. An administrative warning is issued. The licensee shall submit a written plan of correction.

(4) Level 4: Minimal compliance with this Act and

the rules promulgated under this Act. The licensee shall submit a written plan of correction, and the Department will issue a probationary license. A resurvey shall occur within 90 days.

(5) Level 5: Unsatisfactory compliance with this

Act and the rules promulgated under this Act. The facility shall submit a written plan of correction, and the Department will issue a restricted license. A resurvey shall occur within 60 days.

(6) Level 6: Revocation of the license to provide

services. Revocation may occur as a result of a licensee's consistent and repeated failure to take necessary corrective actions to rectify documented violations, or the failure to protect clients from situations that produce an imminent risk.

(d) Prior to initiating formal action to sanction a license, the Department shall allow the licensee an opportunity to take corrective action to eliminate or ameliorate a violation of this Act except in cases in which the Department determines that emergency action is necessary to protect the public or individual interest, safety, or welfare.
(e) Subsequent to an on-site survey, the Department shall issue a written notice to the licensee. The Department shall specify the particular Sections of this Act or the rules promulgated under this Act, if any, with which the facility is not compliant. The Department's notice shall require any corrective actions be taken within a specified time period as required by this Act.
(f) Sanctions shall be imposed according to the following definitions:
(1) Administrative notice: A written notice issued

by the Department that specifies rule violations requiring a written plan of correction with time frames for corrections to be made and a notice that any additional violation of this Act or the rules promulgated under this Act may result in a higher level sanction. (Level 3)

(2) Probation: Compliance with this Act and the

rules promulgated under this Act is minimally acceptable and necessitates immediate corrective action. Individuals' life safety or quality of care are not in jeopardy. The probationary period is time limited to 90 days. During the probationary period, the facility must make corrective changes sufficient to bring the facility back into good standing with the Department. Failure to make corrective changes within that given time frame may result in a determination to initiate a higher-level sanction. The admission of new individuals shall be prohibited during the probationary period. (Level 4)

(3) Restricted license: A licensee is sanctioned

for unsatisfactory compliance. The admission of new individuals shall be prohibited during the restricted licensure period. Corrective action sufficient to bring the licensee back into good standing with the Department must be taken within 60 days. During the restricted licensure period a monitor will be assigned to oversee the progress of the facility in taking corrective action. If corrective actions are not taken, the facility will be subject to a higher-level sanction. (Level 5)

(4) Revocation: Revocation of the license is

withdrawal by formal actions of the license. The revocation shall be in effect until such time that the provider submits a re-application and the licensee can demonstrate its ability to operate in good standing with the Department. The Department has the right not to reinstate a license. If revocation occurs as a result of imminent risk, all individuals shall be immediately relocated and all funding will be transferred. (Level 6)

(5) Financial penalty: A financial penalty may be

imposed upon finding of violation in any one or combination of the provisions of this Act. In determining an appropriate financial penalty, the Department may consider the deterrent effect of the penalty on the organization and on other providers, the nature of the violation, the degree to which the violation resulted in a benefit to the organization or harm to the public, and any other relevant factor to be examined in mitigation or aggravation of the organization's conduct. The financial penalty may be imposed in conjunction with other sanctions or separately. Higher level sanctions may be imposed in situations where there are repeat violations.

(Source: P.A. 98-104, eff. 7-22-13.)

(210 ILCS 49/4-110)
Sec. 4-110. Citation review and appeal procedures.
(a) Upon receipt of Level 3 to 6 citations, the licensee may provide additional written information and argument disputing the citation with 10 working days. The Department shall respond within 20 days to the licensee's disputation.
(b) If a licensee contests the Department's decision regarding a Level 4 to 6 citation or penalty, it can request a hearing by submitting a written request within 20 working days of the Department's dispute resolution decision. The Department shall notify the licensee of the time and place of the hearing not less than 14 days prior to the hearing date.
(c) A license may not be denied or revoked unless the licensee is given written notice of the grounds for the Department's action. Except when revocation of a license is based on imminent risk, the facility or program whose license has been revoked may operate and receive reimbursement for services during the period preceding the hearing, until such time as a final decision is made.
(Source: P.A. 98-104, eff. 7-22-13.)

(210 ILCS 49/4-111)
Sec. 4-111. Notwithstanding the existence or pursuit of any other remedy, the Director of the Department may, in the manner provided by law, upon the advice of the Attorney General who shall represent the Director of the Department in the proceedings, maintain an action in the name of the State for injunction or other process against any person or governmental unit to restrain or prevent the establishment of a facility without a license issued pursuant to this Act, or to restrain or prevent the opening, conduction, operating, or maintaining of a facility without a license issued pursuant to this Act. In addition, the Director of the Department may, in the manner provided by law, in the name of the People of the State and through the Attorney General who shall represent the Director of the Department in the proceedings, maintain an action for injunction or other relief or process against any licensee or other person to enforce and compel compliance with the provisions of this Act and the standards, rules, and regulations established by virtue of this Act and any order entered for any response action pursuant to this Act and such standards, rules, and regulations.
(Source: P.A. 98-104, eff. 7-22-13.)

(210 ILCS 49/Art. 4 Pt. 2 heading)

(210 ILCS 49/4-201)
Sec. 4-201. Accreditation and licensure. At the end of the provisional licensure period established in Part 1 of this Article 4, the Department shall license a facility as a specialized mental health rehabilitation facility under this Act that successfully completes and obtains valid national accreditation in behavioral health from a recognized national accreditation entity and complies with licensure standards as established by the Department of Public Health in administrative rule. Rules governing licensure standards shall include, but not be limited to, appropriate fines and sanctions associated with violations of laws or regulations. The following shall be considered to be valid national accreditation in behavioral health from a national accreditation entity:
(1) the Joint Commission;
(2) the Commission on Accreditation of Rehabilitation

Facilities;

(3) the Healthcare Facilities Accreditation

Program; or

(4) any other national standards of care as approved

by the Department.

(Source: P.A. 99-712, eff. 8-5-16; 100-201, eff. 8-18-17.)



Article 5 - Facility Payment

(210 ILCS 49/Art. 5 heading)

(210 ILCS 49/5-101)
Sec. 5-101. Managed care entity, coordinated care entity, and accountable care entity payments. For facilities licensed by the Department of Public Health under this Act, the payment for services provided shall be determined by negotiation with managed care entities, coordinated care entities, or accountable care entities. However, for 3 years after the effective date of this Act, in no event shall the reimbursement rate paid to facilities licensed under this Act be less than the rate in effect on June 30, 2013 less $7.07 times the number of occupied bed days, as that term is defined in Article V-B of the Illinois Public Aid Code, for each facility previously licensed under the Nursing Home Care Act on June 30, 2013; or the rate in effect on June 30, 2013 for each facility licensed under the Specialized Mental Health Rehabilitation Act on June 30, 2013. Any adjustment in the support component or the capital component for facilities licensed by the Department of Public Health under the Nursing Home Care Act shall apply equally to facilities licensed by the Department of Public Health under this Act for the duration of the provisional licensure period as defined in Section 4-105 of this Act.
The Department of Healthcare and Family Services shall publish a reimbursement rate for triage, crisis stabilization, and transitional living services by December 1, 2014.
(Source: P.A. 98-104, eff. 7-22-13; 98-651, eff. 6-16-14.)

(210 ILCS 49/5-102)
Sec. 5-102. Transition payments. In addition to payments already required by law, the Department of Healthcare and Family Services shall make payments to facilities licensed under this Act in the amount of $29.43 per licensed bed, per day, for the period beginning June 1, 2014 and ending June 30, 2014.
(Source: P.A. 98-651, eff. 6-16-14.)

(210 ILCS 49/5-103)
Sec. 5-103. Medicaid rates. Notwithstanding any provision of law to the contrary, the Medicaid rates for Specialized Mental Health Rehabilitation Facilities effective on July 1, 2017 must be equal to the rates in effect for Specialized Mental Health Rehabilitation Facilities on June 30, 2017, increased by 2.8%.
(Source: P.A. 100-23, eff. 7-6-17.)



Article 6 - Miscellaneous and Amendatory Provisions; Repealer

(210 ILCS 49/Art. 6 heading)

(210 ILCS 49/6-101)
Sec. 6-101. Illinois Administrative Procedure Act. The provisions of the Illinois Administrative Procedure Act are hereby expressly adopted and shall apply to all administrative rules and procedures of the Department under this Act.
(Source: P.A. 98-104, eff. 7-22-13.)

(210 ILCS 49/6-102)
Sec. 6-102. Judicial review. All final administrative decisions of the Department under this Act are subject to judicial review under the Administrative Review Law and the rules adopted pursuant thereto. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 98-104, eff. 7-22-13.)

(210 ILCS 49/6-105)
Sec. 6-105. (Amendatory provisions; text omitted).
(Source: P.A. 98-104, eff. 7-22-13; text omitted.)

(210 ILCS 49/6-110)
Sec. 6-110. (Amendatory provisions; text omitted).
(Source: P.A. 98-104, eff. 7-22-13; text omitted.)

(210 ILCS 49/6-115)
Sec. 6-115. (Amendatory provisions; text omitted).
(Source: P.A. 98-104, eff. 7-22-13; text omitted.)

(210 ILCS 49/6-120)
Sec. 6-120. (Amendatory provisions; text omitted).
(Source: P.A. 98-104, eff. 7-22-13; text omitted.)

(210 ILCS 49/6-125)
Sec. 6-125. (Amendatory provisions; text omitted).
(Source: P.A. 98-104, eff. 7-22-13; text omitted.)

(210 ILCS 49/6-135)
Sec. 6-135. (Amendatory provisions; text omitted).
(Source: P.A. 98-104, eff. 7-22-13; text omitted.)

(210 ILCS 49/6-140)
Sec. 6-140. (Amendatory provisions; text omitted).
(Source: P.A. 98-104, eff. 7-22-13; text omitted.)

(210 ILCS 49/6-145)
Sec. 6-145. (Amendatory provisions; text omitted).
(Source: P.A. 98-104, eff. 7-22-13; text omitted.)

(210 ILCS 49/6-150)
Sec. 6-150. (Amendatory provisions; text omitted).
(Source: P.A. 98-104, eff. 7-22-13; text omitted.)

(210 ILCS 49/6-155)
Sec. 6-155. (Amendatory provisions; text omitted).
(Source: P.A. 98-104, eff. 7-22-13; text omitted.)

(210 ILCS 49/6-160)
Sec. 6-160. (Amendatory provisions; text omitted).
(Source: P.A. 98-104, eff. 7-22-13; text omitted.)

(210 ILCS 49/6-165)
Sec. 6-165. (Amendatory provisions; text omitted).
(Source: P.A. 98-104, eff. 7-22-13; text omitted.)

(210 ILCS 49/6-170)
Sec. 6-170. (Amendatory provisions; text omitted).
(Source: P.A. 98-104, eff. 7-22-13; text omitted.)

(210 ILCS 49/6-175)
Sec. 6-175. (Amendatory provisions; text omitted).
(Source: P.A. 98-104, eff. 7-22-13; text omitted.)

(210 ILCS 49/6-180)
Sec. 6-180. (Amendatory provisions; text omitted).
(Source: P.A. 98-104, eff. 7-22-13; text omitted.)

(210 ILCS 49/6-185)
Sec. 6-185. (Amendatory provisions; text omitted).
(Source: P.A. 98-104, eff. 7-22-13; text omitted.)

(210 ILCS 49/6-187)
Sec. 6-187. The Specialized Mental Health Rehabilitation Act is repealed.
(Source: P.A. 98-104, eff. 7-22-13.)

(210 ILCS 49/6-190)
Sec. 6-190. (Amendatory provisions; text omitted).
(Source: P.A. 98-104, eff. 7-22-13; text omitted.)

(210 ILCS 49/6-195)
Sec. 6-195. (Amendatory provisions; text omitted).
(Source: P.A. 98-104, eff. 7-22-13; text omitted.)

(210 ILCS 49/6-200)
Sec. 6-200. (Amendatory provisions; text omitted).
(Source: P.A. 98-104, eff. 7-22-13; text omitted.)

(210 ILCS 49/6-205)
Sec. 6-205. (Amendatory provisions; text omitted).
(Source: P.A. 98-104, eff. 7-22-13; text omitted.)

(210 ILCS 49/6-210)
Sec. 6-210. (Amendatory provisions; text omitted).
(Source: P.A. 98-104, eff. 7-22-13; text omitted.)

(210 ILCS 49/6-215)
Sec. 6-215. (Amendatory provisions; text omitted).
(Source: P.A. 98-104, eff. 7-22-13; text omitted.)

(210 ILCS 49/6-220)
Sec. 6-220. (Amendatory provisions; text omitted).
(Source: P.A. 98-104, eff. 7-22-13; text omitted.)

(210 ILCS 49/6-225)
Sec. 6-225. (Amendatory provisions; text omitted).
(Source: P.A. 98-104, eff. 7-22-13; text omitted.)

(210 ILCS 49/6-230)
Sec. 6-230. (Amendatory provisions; text omitted).
(Source: P.A. 98-104, eff. 7-22-13; text omitted.)

(210 ILCS 49/6-235)
Sec. 6-235. (Amendatory provisions; text omitted).
(Source: P.A. 98-104, eff. 7-22-13; text omitted.)

(210 ILCS 49/6-240)
Sec. 6-240. (Amendatory provisions; text omitted).
(Source: P.A. 98-104, eff. 7-22-13; text omitted.)

(210 ILCS 49/6-245)
Sec. 6-245. (Amendatory provisions; text omitted).
(Source: P.A. 98-104, eff. 7-22-13; text omitted.)

(210 ILCS 49/6-250)
Sec. 6-250. (Amendatory provisions; text omitted).
(Source: P.A. 98-104, eff. 7-22-13; text omitted.)

(210 ILCS 49/6-255)
Sec. 6-255. (Amendatory provisions; text omitted).
(Source: P.A. 98-104, eff. 7-22-13; text omitted.)

(210 ILCS 49/6-260)
Sec. 6-260. (Amendatory provisions; text omitted).
(Source: P.A. 98-104, eff. 7-22-13; text omitted.)

(210 ILCS 49/6-265)
Sec. 6-265. (Amendatory provisions; text omitted).
(Source: P.A. 98-104, eff. 7-22-13; text omitted.)

(210 ILCS 49/6-270)
Sec. 6-270. (Amendatory provisions; text omitted).
(Source: P.A. 98-104, eff. 7-22-13; text omitted.)

(210 ILCS 49/6-275)
Sec. 6-275. (Amendatory provisions; text omitted).
(Source: P.A. 98-104, eff. 7-22-13; text omitted.)

(210 ILCS 49/6-285)
Sec. 6-285. (Amendatory provisions; text omitted).
(Source: P.A. 98-104, eff. 7-22-13; text omitted.)

(210 ILCS 49/6-290)
Sec. 6-290. (Amendatory provisions; text omitted).
(Source: P.A. 98-104, eff. 7-22-13; text omitted.)



Article 7 - Amendatory Provisions

(210 ILCS 49/Art. 7 heading)



Article 8 - Amendatory Provisions

(210 ILCS 49/Art. 8 heading)



Article 9 - Amendatory Provisions

(210 ILCS 49/Art. 9 heading)



Article 11 - Amendatory Provisions

(210 ILCS 49/Art. 11 heading)



Article 12 - Amendatory and Uncodified Provisions

(210 ILCS 49/Art. 12 heading)



Article 99 - Amendatory Provisions; Severability; Nonacceleration; Effective Date

(210 ILCS 49/Art. 99 heading)

(210 ILCS 49/99-5)
Sec. 99-5. (Amendatory provisions; text omitted).
(Source: P.A. 98-104, eff. 7-22-13; text omitted.)

(210 ILCS 49/99-10)
Sec. 99-10. Severability. If any provision of this Act or application thereof to any person or circumstance is held invalid, such invalidity does not affect other provisions or applications of this Act which can be given effect without the invalid application or provision, and to this end the provisions of this Act are declared to be severable.
(Source: P.A. 98-104, eff. 7-22-13.)

(210 ILCS 49/99-95)
Sec. 99-95. No acceleration or delay. Where this Act makes changes in a statute that is represented in this Act by text that is not yet or no longer in effect (for example, a Section represented by multiple versions), the use of that text does not accelerate or delay the taking effect of (i) the changes made by this Act or (ii) provisions derived from any other Public Act.
(Source: P.A. 98-104, eff. 7-22-13.)

(210 ILCS 49/99-99)
Sec. 99-99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 98-104, eff. 7-22-13.)






210 ILCS 50/ - Emergency Medical Services (EMS) Systems Act.

(210 ILCS 50/1) (from Ch. 111 1/2, par. 5501)
Sec. 1. Short title.) This Act shall be known and may be cited as the "Emergency Medical Services (EMS) Systems Act".
(Source: P.A. 81-1518; 88-1.)

(210 ILCS 50/2) (from Ch. 111 1/2, par. 5502)
Sec. 2. The Legislature finds and declares that it is the intent of this legislation to provide the State with systems for emergency medical services by establishing within the State Department of Public Health a central authority responsible for the coordination and integration of all activities within the State concerning pre-hospital and inter-hospital emergency medical services, as well as non-emergency medical transports, and the overall planning, evaluation, and regulation of pre-hospital emergency medical services systems.
The provisions of this Act shall not be construed to deny emergency medical services to persons outside the boundaries of this State nor to limit, restrict, or prevent any cooperative agreement for the provision of emergency medical services between this State, or any of its political subdivisions, and any other State or its political subdivisions or a federal agency.
The provisions of this Act shall not be construed to regulate the emergency transportation of persons by friends or family members, in personal vehicles that are not ambulances, specialized emergency medical service vehicles, first response vehicles or medical carriers.
This legislation is intended to provide minimum standards for the statewide delivery of EMS services. It is recognized, however, that diversities exist between different areas of the State, based on geography, location of health care facilities, availability of personnel, and financial resources. The Legislature therefore intends that the implementation and enforcement of this Act by the Illinois Department of Public Health accommodate those varying needs and interests to the greatest extent possible without jeopardizing appropriate standards of medical care, through the Department's exercise of the waiver provision of this Act and its adoption of rules pursuant to this Act.
(Source: P.A. 88-1; 89-177, eff. 7-19-95.)

(210 ILCS 50/3) (from Ch. 111 1/2, par. 5503)
Sec. 3. Applicability.) This Act is not a limitation on the powers of home rule units.
(Source: P.A. 81-1518; 88-1.)

(210 ILCS 50/3.5)
Sec. 3.5. Definitions. As used in this Act:
"Clinical observation" means the on-going observation of a patient's condition by a licensed health care professional utilizing a medical skill set while continuing assessment and care.
"Department" means the Illinois Department of Public Health.
"Director" means the Director of the Illinois Department of Public Health.
"Emergency" means a medical condition of recent onset and severity that would lead a prudent layperson, possessing an average knowledge of medicine and health, to believe that urgent or unscheduled medical care is required.
"Emergency Medical Services personnel" or "EMS personnel" means persons licensed as an Emergency Medical Responder (EMR) (First Responder), Emergency Medical Dispatcher (EMD), Emergency Medical Technician (EMT), Emergency Medical Technician-Intermediate (EMT-I), Advanced Emergency Medical Technician (A-EMT), Paramedic (EMT-P), Emergency Communications Registered Nurse (ECRN), or Pre-Hospital Registered Nurse (PHRN).
"Health care facility" means a hospital, nursing home, physician's office or other fixed location at which medical and health care services are performed. It does not include "pre-hospital emergency care settings" which utilize EMS personnel to render pre-hospital emergency care prior to the arrival of a transport vehicle, as defined in this Act.
"Hospital" has the meaning ascribed to that term in the Hospital Licensing Act.
"Medical monitoring" means the performance of medical tests and physical exams to evaluate an individual's on-going exposure to a factor that could negatively impact that person's health. "Medical monitoring" includes close surveillance or supervision of patients liable to suffer deterioration in physical or mental health and checks of various parameters such as pulse rate, temperature, respiration rate, the condition of the pupils, the level of consciousness and awareness, the degree of appreciation of pain, and blood gas concentrations such as oxygen and carbon dioxide.
"Trauma" means any significant injury which involves single or multiple organ systems.
(Source: P.A. 98-973, eff. 8-15-14; 99-661, eff. 1-1-17.)

(210 ILCS 50/3.10)
Sec. 3.10. Scope of services.
(a) "Advanced Life Support (ALS) Services" means an advanced level of pre-hospital and inter-hospital emergency care and non-emergency medical services that includes basic life support care, cardiac monitoring, cardiac defibrillation, electrocardiography, intravenous therapy, administration of medications, drugs and solutions, use of adjunctive medical devices, trauma care, and other authorized techniques and procedures, as outlined in the provisions of the National EMS Education Standards relating to Advanced Life Support and any modifications to that curriculum specified in rules adopted by the Department pursuant to this Act.
That care shall be initiated as authorized by the EMS Medical Director in a Department approved advanced life support EMS System, under the written or verbal direction of a physician licensed to practice medicine in all of its branches or under the verbal direction of an Emergency Communications Registered Nurse.
(b) "Intermediate Life Support (ILS) Services" means an intermediate level of pre-hospital and inter-hospital emergency care and non-emergency medical services that includes basic life support care plus intravenous cannulation and fluid therapy, invasive airway management, trauma care, and other authorized techniques and procedures, as outlined in the Intermediate Life Support national curriculum of the United States Department of Transportation and any modifications to that curriculum specified in rules adopted by the Department pursuant to this Act.
That care shall be initiated as authorized by the EMS Medical Director in a Department approved intermediate or advanced life support EMS System, under the written or verbal direction of a physician licensed to practice medicine in all of its branches or under the verbal direction of an Emergency Communications Registered Nurse.
(c) "Basic Life Support (BLS) Services" means a basic level of pre-hospital and inter-hospital emergency care and non-emergency medical services that includes medical monitoring, clinical observation, airway management, cardiopulmonary resuscitation (CPR), control of shock and bleeding and splinting of fractures, as outlined in the provisions of the National EMS Education Standards relating to Basic Life Support and any modifications to that curriculum specified in rules adopted by the Department pursuant to this Act.
That care shall be initiated, where authorized by the EMS Medical Director in a Department approved EMS System, under the written or verbal direction of a physician licensed to practice medicine in all of its branches or under the verbal direction of an Emergency Communications Registered Nurse.
(d) "Emergency Medical Responder Services" means a preliminary level of pre-hospital emergency care that includes cardiopulmonary resuscitation (CPR), monitoring vital signs and control of bleeding, as outlined in the Emergency Medical Responder (EMR) curriculum of the National EMS Education Standards and any modifications to that curriculum specified in rules adopted by the Department pursuant to this Act.
(e) "Pre-hospital care" means those medical services rendered to patients for analytic, resuscitative, stabilizing, or preventive purposes, precedent to and during transportation of such patients to health care facilities.
(f) "Inter-hospital care" means those medical services rendered to patients for analytic, resuscitative, stabilizing, or preventive purposes, during transportation of such patients from one hospital to another hospital.
(f-5) "Critical care transport" means the pre-hospital or inter-hospital transportation of a critically injured or ill patient by a vehicle service provider, including the provision of medically necessary supplies and services, at a level of service beyond the scope of the Paramedic. When medically indicated for a patient, as determined by a physician licensed to practice medicine in all of its branches, an advanced practice registered nurse, or a physician's assistant, in compliance with subsections (b) and (c) of Section 3.155 of this Act, critical care transport may be provided by:
(1) Department-approved critical care transport

providers, not owned or operated by a hospital, utilizing Paramedics with additional training, nurses, or other qualified health professionals; or

(2) Hospitals, when utilizing any vehicle service

provider or any hospital-owned or operated vehicle service provider. Nothing in Public Act 96-1469 requires a hospital to use, or to be, a Department-approved critical care transport provider when transporting patients, including those critically injured or ill. Nothing in this Act shall restrict or prohibit a hospital from providing, or arranging for, the medically appropriate transport of any patient, as determined by a physician licensed to practice in all of its branches, an advanced practice registered nurse, or a physician's assistant.

(g) "Non-emergency medical services" means medical care, clinical observation, or medical monitoring rendered to patients whose conditions do not meet this Act's definition of emergency, before or during transportation of such patients to or from health care facilities visited for the purpose of obtaining medical or health care services which are not emergency in nature, using a vehicle regulated by this Act.
(g-5) The Department shall have the authority to promulgate minimum standards for critical care transport providers through rules adopted pursuant to this Act. All critical care transport providers must function within a Department-approved EMS System. Nothing in Department rules shall restrict a hospital's ability to furnish personnel, equipment, and medical supplies to any vehicle service provider, including a critical care transport provider. Minimum critical care transport provider standards shall include, but are not limited to:
(1) Personnel staffing and licensure.
(2) Education, certification, and experience.
(3) Medical equipment and supplies.
(4) Vehicular standards.
(5) Treatment and transport protocols.
(6) Quality assurance and data collection.
(h) The provisions of this Act shall not apply to the use of an ambulance or SEMSV, unless and until emergency or non-emergency medical services are needed during the use of the ambulance or SEMSV.
(Source: P.A. 99-661, eff. 1-1-17; 100-513, eff. 1-1-18.)

(210 ILCS 50/3.15)
Sec. 3.15. Emergency Medical Services (EMS) Regions. The Department shall designate Emergency Medical Services (EMS) Regions within the State, consisting of specific geographic areas encompassing EMS Systems and trauma centers, in which emergency medical services, trauma services, and non-emergency medical services are coordinated under an EMS Region Plan.
In designating EMS Regions, the Department shall take into consideration, but not be limited to, the location of existing EMS Systems, Trauma Regions and trauma centers, existing patterns of inter-System transports, population locations and density, transportation modalities, and geographical distance from available trauma and emergency department care.
Use of the term Trauma Region to identify a specific geographic area shall be discontinued upon designation of areas as EMS Regions.
(Source: P.A. 98-973, eff. 8-15-14.)

(210 ILCS 50/3.20)
Sec. 3.20. Emergency Medical Services (EMS) Systems.
(a) "Emergency Medical Services (EMS) System" means an organization of hospitals, vehicle service providers and personnel approved by the Department in a specific geographic area, which coordinates and provides pre-hospital and inter-hospital emergency care and non-emergency medical transports at a BLS, ILS and/or ALS level pursuant to a System program plan submitted to and approved by the Department, and pursuant to the EMS Region Plan adopted for the EMS Region in which the System is located.
(b) One hospital in each System program plan must be designated as the Resource Hospital. All other hospitals which are located within the geographic boundaries of a System and which have standby, basic or comprehensive level emergency departments must function in that EMS System as either an Associate Hospital or Participating Hospital and follow all System policies specified in the System Program Plan, including but not limited to the replacement of drugs and equipment used by providers who have delivered patients to their emergency departments. All hospitals and vehicle service providers participating in an EMS System must specify their level of participation in the System Program Plan.
(c) The Department shall have the authority and responsibility to:
(1) Approve BLS, ILS and ALS level EMS Systems which

meet minimum standards and criteria established in rules adopted by the Department pursuant to this Act, including the submission of a Program Plan for Department approval. Beginning September 1, 1997, the Department shall approve the development of a new EMS System only when a local or regional need for establishing such System has been verified by the Department. This shall not be construed as a needs assessment for health planning or other purposes outside of this Act. Following Department approval, EMS Systems must be fully operational within one year from the date of approval.

(2) Monitor EMS Systems, based on minimum standards

for continuing operation as prescribed in rules adopted by the Department pursuant to this Act, which shall include requirements for submitting Program Plan amendments to the Department for approval.

(3) Renew EMS System approvals every 4 years, after

an inspection, based on compliance with the standards for continuing operation prescribed in rules adopted by the Department pursuant to this Act.

(4) Suspend, revoke, or refuse to renew approval of

any EMS System, after providing an opportunity for a hearing, when findings show that it does not meet the minimum standards for continuing operation as prescribed by the Department, or is found to be in violation of its previously approved Program Plan.

(5) Require each EMS System to adopt written

protocols for the bypassing of or diversion to any hospital, trauma center or regional trauma center, which provide that a person shall not be transported to a facility other than the nearest hospital, regional trauma center or trauma center unless the medical benefits to the patient reasonably expected from the provision of appropriate medical treatment at a more distant facility outweigh the increased risks to the patient from transport to the more distant facility, or the transport is in accordance with the System's protocols for patient choice or refusal.

(6) Require that the EMS Medical Director of an ILS

or ALS level EMS System be a physician licensed to practice medicine in all of its branches in Illinois, and certified by the American Board of Emergency Medicine or the American Osteopathic Board of Emergency Medicine, and that the EMS Medical Director of a BLS level EMS System be a physician licensed to practice medicine in all of its branches in Illinois, with regular and frequent involvement in pre-hospital emergency medical services. In addition, all EMS Medical Directors shall:

(A) Have experience on an EMS vehicle at the

highest level available within the System, or make provision to gain such experience within 12 months prior to the date responsibility for the System is assumed or within 90 days after assuming the position;

(B) Be thoroughly knowledgeable of all skills

included in the scope of practices of all levels of EMS personnel within the System;

(C) Have or make provision to gain experience

instructing students at a level similar to that of the levels of EMS personnel within the System; and

(D) For ILS and ALS EMS Medical Directors,

successfully complete a Department-approved EMS Medical Director's Course.

(7) Prescribe statewide EMS data elements to be

collected and documented by providers in all EMS Systems for all emergency and non-emergency medical services, with a one-year phase-in for commencing collection of such data elements.

(8) Define, through rules adopted pursuant to this

Act, the terms "Resource Hospital", "Associate Hospital", "Participating Hospital", "Basic Emergency Department", "Standby Emergency Department", "Comprehensive Emergency Department", "EMS Medical Director", "EMS Administrative Director", and "EMS System Coordinator".

(A) (Blank).
(B) (Blank).
(9) Investigate the circumstances that caused a

hospital in an EMS system to go on bypass status to determine whether that hospital's decision to go on bypass status was reasonable. The Department may impose sanctions, as set forth in Section 3.140 of the Act, upon a Department determination that the hospital unreasonably went on bypass status in violation of the Act.

(10) Evaluate the capacity and performance of any

freestanding emergency center established under Section 32.5 of this Act in meeting emergency medical service needs of the public, including compliance with applicable emergency medical standards and assurance of the availability of and immediate access to the highest quality of medical care possible.

(11) Permit limited EMS System participation by

facilities operated by the United States Department of Veterans Affairs, Veterans Health Administration. Subject to patient preference, Illinois EMS providers may transport patients to Veterans Health Administration facilities that voluntarily participate in an EMS System. Any Veterans Health Administration facility seeking limited participation in an EMS System shall agree to comply with all Department administrative rules implementing this Section. The Department may promulgate rules, including, but not limited to, the types of Veterans Health Administration facilities that may participate in an EMS System and the limitations of participation.

(Source: P.A. 97-333, eff. 8-12-11; 98-973, eff. 8-15-14.)

(210 ILCS 50/3.21)
Sec. 3.21. Hospital first responders. The General Assembly finds that in the event of terrorist acts, especially those involving the release of biological agents, bacteria, viruses, or other agents intended to cause illness or injury, hospitals serve as first responders in diagnosing and treating the victims of those acts. As first responders, hospitals are on the front lines of the State's emergency management efforts. Given the increased demands for equipment, materials, and training associated with their responsibility as first responders in the event of terrorist acts, hospitals would benefit from additional resources to enable them to be better prepared to protect and aid the residents of the State. In awarding funds to support disaster preparedness by first responders, the Department and any other State agencies shall take into account the role of hospitals in being prepared to respond to emergencies or disasters.
(Source: P.A. 93-249, eff. 7-22-03.)

(210 ILCS 50/3.25)
Sec. 3.25. EMS Region Plan; Development.
(a) Within 6 months after designation of an EMS Region, an EMS Region Plan addressing at least the information prescribed in Section 3.30 shall be submitted to the Department for approval. The Plan shall be developed by the Region's EMS Medical Directors Committee with advice from the Regional EMS Advisory Committee; portions of the plan concerning trauma shall be developed jointly with the Region's Trauma Center Medical Directors or Trauma Center Medical Directors Committee, whichever is applicable, with advice from the Regional Trauma Advisory Committee, if such Advisory Committee has been established in the Region. Portions of the Plan concerning stroke shall be developed jointly with the Regional Stroke Advisory Subcommittee.
(1) A Region's EMS Medical Directors Committee shall

be comprised of the Region's EMS Medical Directors, along with the medical advisor to a fire department vehicle service provider. For regions which include a municipal fire department serving a population of over 2,000,000 people, that fire department's medical advisor shall serve on the Committee. For other regions, the fire department vehicle service providers shall select which medical advisor to serve on the Committee on an annual basis.

(2) A Region's Trauma Center Medical Directors

Committee shall be comprised of the Region's Trauma Center Medical Directors.

(b) A Region's Trauma Center Medical Directors may choose to participate in the development of the EMS Region Plan through membership on the Regional EMS Advisory Committee, rather than through a separate Trauma Center Medical Directors Committee. If that option is selected, the Region's Trauma Center Medical Director shall also determine whether a separate Regional Trauma Advisory Committee is necessary for the Region.
(c) In the event of disputes over content of the Plan between the Region's EMS Medical Directors Committee and the Region's Trauma Center Medical Directors or Trauma Center Medical Directors Committee, whichever is applicable, the Director of the Illinois Department of Public Health shall intervene through a mechanism established by the Department through rules adopted pursuant to this Act.
(d) "Regional EMS Advisory Committee" means a committee formed within an Emergency Medical Services (EMS) Region to advise the Region's EMS Medical Directors Committee and to select the Region's representative to the State Emergency Medical Services Advisory Council, consisting of at least the members of the Region's EMS Medical Directors Committee, the Chair of the Regional Trauma Committee, the EMS System Coordinators from each Resource Hospital within the Region, one administrative representative from an Associate Hospital within the Region, one administrative representative from a Participating Hospital within the Region, one administrative representative from the vehicle service provider which responds to the highest number of calls for emergency service within the Region, one administrative representative of a vehicle service provider from each System within the Region, one individual from each level of license provided in Section 3.50 of this Act, one Pre-Hospital Registered Nurse practicing within the Region, and one registered professional nurse currently practicing in an emergency department within the Region. Of the 2 administrative representatives of vehicle service providers, at least one shall be an administrative representative of a private vehicle service provider. The Department's Regional EMS Coordinator for each Region shall serve as a non-voting member of that Region's EMS Advisory Committee.
Every 2 years, the members of the Region's EMS Medical Directors Committee shall rotate serving as Committee Chair, and select the Associate Hospital, Participating Hospital and vehicle service providers which shall send representatives to the Advisory Committee, and the EMS personnel and nurse who shall serve on the Advisory Committee.
(e) "Regional Trauma Advisory Committee" means a committee formed within an Emergency Medical Services (EMS) Region, to advise the Region's Trauma Center Medical Directors Committee, consisting of at least the Trauma Center Medical Directors and Trauma Coordinators from each Trauma Center within the Region, one EMS Medical Director from a resource hospital within the Region, one EMS System Coordinator from another resource hospital within the Region, one representative each from a public and private vehicle service provider which transports trauma patients within the Region, an administrative representative from each trauma center within the Region, one EMR, EMD, EMT, EMT-I, A-EMT, Paramedic, ECRN, or PHRN representing the highest level of EMS personnel practicing within the Region, one emergency physician and one Trauma Nurse Specialist (TNS) currently practicing in a trauma center. The Department's Regional EMS Coordinator for each Region shall serve as a non-voting member of that Region's Trauma Advisory Committee.
Every 2 years, the members of the Trauma Center Medical Directors Committee shall rotate serving as Committee Chair, and select the vehicle service providers, EMS personnel, emergency physician, EMS System Coordinator and TNS who shall serve on the Advisory Committee.
(Source: P.A. 98-973, eff. 8-15-14.)

(210 ILCS 50/3.30)
Sec. 3.30. EMS Region Plan; Content.
(a) The EMS Medical Directors Committee shall address at least the following:
(1) Protocols for inter-System/inter-Region patient

transports, including identifying the conditions of emergency patients which may not be transported to the different levels of emergency department, based on their Department classifications and relevant Regional considerations (e.g. transport times and distances);

(2) Regional standing medical orders;
(3) Patient transfer patterns, including criteria for

determining whether a patient needs the specialized services of a trauma center, along with protocols for the bypassing of or diversion to any hospital, trauma center or regional trauma center which are consistent with individual System bypass or diversion protocols and protocols for patient choice or refusal;

(4) Protocols for resolving Regional or Inter-System

conflict;

(5) An EMS disaster preparedness plan which includes

the actions and responsibilities of all EMS participants within the Region. Within 90 days of the effective date of this amendatory Act of 1996, an EMS System shall submit to the Department for review an internal disaster plan. At a minimum, the plan shall include contingency plans for the transfer of patients to other facilities if an evacuation of the hospital becomes necessary due to a catastrophe, including but not limited to, a power failure;

(6) Regional standardization of continuing education

requirements;

(7) Regional standardization of Do Not Resuscitate

(DNR) policies, and protocols for power of attorney for health care;

(8) Protocols for disbursement of Department grants;
(9) Protocols for the triage, treatment, and

transport of possible acute stroke patients; and

(10) Regional standing medical orders for the

administration of opioid antagonists.

(b) The Trauma Center Medical Directors or Trauma Center Medical Directors Committee shall address at least the following:
(1) The identification of Regional Trauma Centers;
(2) Protocols for inter-System and inter-Region

trauma patient transports, including identifying the conditions of emergency patients which may not be transported to the different levels of emergency department, based on their Department classifications and relevant Regional considerations (e.g. transport times and distances);

(3) Regional trauma standing medical orders;
(4) Trauma patient transfer patterns, including

criteria for determining whether a patient needs the specialized services of a trauma center, along with protocols for the bypassing of or diversion to any hospital, trauma center or regional trauma center which are consistent with individual System bypass or diversion protocols and protocols for patient choice or refusal;

(5) The identification of which types of patients can

be cared for by Level I and Level II Trauma Centers;

(6) Criteria for inter-hospital transfer of trauma

patients;

(7) The treatment of trauma patients in each trauma

center within the Region;

(8) A program for conducting a quarterly conference

which shall include at a minimum a discussion of morbidity and mortality between all professional staff involved in the care of trauma patients;

(9) The establishment of a Regional trauma quality

assurance and improvement subcommittee, consisting of trauma surgeons, which shall perform periodic medical audits of each trauma center's trauma services, and forward tabulated data from such reviews to the Department; and

(10) The establishment, within 90 days of the

effective date of this amendatory Act of 1996, of an internal disaster plan, which shall include, at a minimum, contingency plans for the transfer of patients to other facilities if an evacuation of the hospital becomes necessary due to a catastrophe, including but not limited to, a power failure.

(c) The Region's EMS Medical Directors and Trauma Center Medical Directors Committees shall appoint any subcommittees which they deem necessary to address specific issues concerning Region activities.
(Source: P.A. 99-480, eff. 9-9-15.)

(210 ILCS 50/3.35)
Sec. 3.35. Emergency Medical Services (EMS) Resource Hospital; Functions. The Resource Hospital of an EMS System shall:
(a) Prepare a Program Plan in accordance with the

provisions of this Act and minimum standards and criteria established in rules adopted by the Department pursuant to this Act, and submit such Program Plan to the Department for approval.

(b) Appoint an EMS Medical Director, who will

continually monitor and supervise the System and who will have the responsibility and authority for total management of the System as delegated by the EMS Resource Hospital.

The Program Plan shall require the EMS Medical

Director to appoint an alternate EMS Medical Director and establish a written protocol addressing the functions to be carried out in his or her absence.

(c) Appoint an EMS System Coordinator and EMS

Administrative Director in consultation with the EMS Medical Director and in accordance with rules adopted by the Department pursuant to this Act.

(d) Identify potential EMS System participants and

obtain commitments from them for the provision of services.

(e) Educate or coordinate the education of EMS

personnel and all other license holders in accordance with the requirements of this Act, rules adopted by the Department pursuant to this Act, and the EMS System Program Plan.

(f) Notify the Department of EMS personnel who have

successfully completed the requirements as provided by law for initial licensure, license renewal, and license reinstatement by the Department.

(g) Educate or coordinate the education of Emergency

Medical Dispatcher candidates, in accordance with the requirements of this Act, rules adopted by the Department pursuant to this Act, and the EMS System Program Plan.

(h) Establish or approve protocols for prearrival

medical instructions to callers by System Emergency Medical Dispatchers who provide such instructions.

(i) Educate or coordinate the education of

Pre-Hospital Registered Nurse and ECRN candidates, in accordance with the requirements of this Act, rules adopted by the Department pursuant to this Act, and the EMS System Program Plan.

(j) Approve Pre-Hospital Registered Nurse and ECRN

candidates to practice within the System, and reapprove Pre-Hospital Registered Nurses and ECRNs every 4 years in accordance with the requirements of the Department and the System Program Plan.

(k) Establish protocols for the use of Pre-Hospital

Registered Nurses within the System.

(l) Establish protocols for utilizing ECRNs and

physicians licensed to practice medicine in all of its branches to monitor telecommunications from, and give voice orders to, EMS personnel, under the authority of the EMS Medical Director.

(m) Monitor emergency and non-emergency medical

transports within the System, in accordance with rules adopted by the Department pursuant to this Act.

(n) Utilize levels of personnel required by the

Department to provide emergency care to the sick and injured at the scene of an emergency, during transport to a hospital or during inter-hospital transport and within the hospital emergency department until the responsibility for the care of the patient is assumed by the medical personnel of a hospital emergency department or other facility within the hospital to which the patient is first delivered by System personnel.

(o) Utilize levels of personnel required by the

Department to provide non-emergency medical services during transport to a health care facility and within the health care facility until the responsibility for the care of the patient is assumed by the medical personnel of the health care facility to which the patient is delivered by System personnel.

(p) Establish and implement a program for System

participant information and education, in accordance with rules adopted by the Department pursuant to this Act.

(q) Establish and implement a program for public

information and education, in accordance with rules adopted by the Department pursuant to this Act.

(r) Operate in compliance with the EMS Region Plan.
(Source: P.A. 98-973, eff. 8-15-14.)

(210 ILCS 50/3.40)
Sec. 3.40. EMS System Participation Suspensions and Due Process.
(a) An EMS Medical Director may suspend from participation within the System any EMS personnel, EMS Lead Instructor (LI), individual, individual provider or other participant considered not to be meeting the requirements of the Program Plan of that approved EMS System.
(b) Prior to suspending any individual or entity, an EMS Medical Director shall provide an opportunity for a hearing before the local System review board in accordance with subsection (f) and the rules promulgated by the Department.
(1) If the local System review board affirms or

modifies the EMS Medical Director's suspension order, the individual or entity shall have the opportunity for a review of the local board's decision by the State EMS Disciplinary Review Board, pursuant to Section 3.45 of this Act.

(2) If the local System review board reverses or

modifies the EMS Medical Director's order, the EMS Medical Director shall have the opportunity for a review of the local board's decision by the State EMS Disciplinary Review Board, pursuant to Section 3.45 of this Act.

(3) The suspension shall commence only upon the

occurrence of one of the following:

(A) the individual or entity has waived the

opportunity for a hearing before the local System review board; or

(B) the order has been affirmed or modified by

the local system review board and the individual or entity has waived the opportunity for review by the State Board; or

(C) the order has been affirmed or modified by

the local system review board, and the local board's decision has been affirmed or modified by the State Board.

(c) An EMS Medical Director may immediately suspend an EMR, EMD, EMT, EMT-I, A-EMT, Paramedic, ECRN, PHRN, LI, or other individual or entity if he or she finds that the continuation in practice by the individual or entity would constitute an imminent danger to the public. The suspended individual or entity shall be issued an immediate verbal notification followed by a written suspension order by the EMS Medical Director which states the length, terms and basis for the suspension.
(1) Within 24 hours following the commencement of the

suspension, the EMS Medical Director shall deliver to the Department, by messenger, telefax, or other Department-approved electronic communication, a copy of the suspension order and copies of any written materials which relate to the EMS Medical Director's decision to suspend the individual or entity. All medical and patient-specific information, including Department findings with respect to the quality of care rendered, shall be strictly confidential pursuant to the Medical Studies Act (Part 21 of Article VIII of the Code of Civil Procedure).

(2) Within 24 hours following the commencement of the

suspension, the suspended individual or entity may deliver to the Department, by messenger, telefax, or other Department-approved electronic communication, a written response to the suspension order and copies of any written materials which the individual or entity feels are appropriate. All medical and patient-specific information, including Department findings with respect to the quality of care rendered, shall be strictly confidential pursuant to the Medical Studies Act.

(3) Within 24 hours following receipt of the EMS

Medical Director's suspension order or the individual or entity's written response, whichever is later, the Director or the Director's designee shall determine whether the suspension should be stayed pending an opportunity for a hearing or review in accordance with this Act, or whether the suspension should continue during the course of that hearing or review. The Director or the Director's designee shall issue this determination to the EMS Medical Director, who shall immediately notify the suspended individual or entity. The suspension shall remain in effect during this period of review by the Director or the Director's designee.

(d) Upon issuance of a suspension order for reasons directly related to medical care, the EMS Medical Director shall also provide the individual or entity with the opportunity for a hearing before the local System review board, in accordance with subsection (f) and the rules promulgated by the Department.
(1) If the local System review board affirms or

modifies the EMS Medical Director's suspension order, the individual or entity shall have the opportunity for a review of the local board's decision by the State EMS Disciplinary Review Board, pursuant to Section 3.45 of this Act.

(2) If the local System review board reverses or

modifies the EMS Medical Director's suspension order, the EMS Medical Director shall have the opportunity for a review of the local board's decision by the State EMS Disciplinary Review Board, pursuant to Section 3.45 of this Act.

(3) The suspended individual or entity may elect to

bypass the local System review board and seek direct review of the EMS Medical Director's suspension order by the State EMS Disciplinary Review Board.

(e) The Resource Hospital shall designate a local System review board in accordance with the rules of the Department, for the purpose of providing a hearing to any individual or entity participating within the System who is suspended from participation by the EMS Medical Director. The EMS Medical Director shall arrange for a certified shorthand reporter to make a stenographic record of that hearing and thereafter prepare a transcript of the proceedings. The transcript, all documents or materials received as evidence during the hearing and the local System review board's written decision shall be retained in the custody of the EMS system. The System shall implement a decision of the local System review board unless that decision has been appealed to the State Emergency Medical Services Disciplinary Review Board in accordance with this Act and the rules of the Department.
(f) The Resource Hospital shall implement a decision of the State Emergency Medical Services Disciplinary Review Board which has been rendered in accordance with this Act and the rules of the Department.
(Source: P.A. 100-201, eff. 8-18-17.)

(210 ILCS 50/3.45)
Sec. 3.45. State Emergency Medical Services Disciplinary Review Board.
(a) The Governor shall appoint a State Emergency Medical Services Disciplinary Review Board, composed of an EMS Medical Director, an EMS System Coordinator, a Paramedic, an Emergency Medical Technician (EMT), and the following members, who shall only review cases in which a party is from the same professional category: a Pre-Hospital Registered Nurse, an ECRN, a Trauma Nurse Specialist, an Emergency Medical Technician-Intermediate (EMT-I), an Advanced Emergency Medical Technician (A-EMT), a representative from a private vehicle service provider, a representative from a public vehicle service provider, and an emergency physician who monitors telecommunications from and gives voice orders to EMS personnel. The Governor shall also appoint one alternate for each member of the Board, from the same professional category as the member of the Board.
(b) The members shall be appointed for a term of 3 years. All appointees shall serve until their successors are appointed. The alternate members shall be appointed and serve in the same fashion as the members of the Board. If a member resigns his or her appointment, the corresponding alternate shall serve the remainder of that member's term until a subsequent member is appointed by the Governor.
(c) The function of the Board is to review and affirm, reverse or modify disciplinary orders.
(d) Any individual or entity, who received an immediate suspension from an EMS Medical Director may request the Board to reverse or modify the suspension order. If the suspension had been affirmed or modified by a local System review board, the suspended individual or entity may request the Board to reverse or modify the local board's decision.
(e) Any individual or entity who received a non-immediate suspension order from an EMS Medical Director which was affirmed or modified by a local System review board may request the Board to reverse or modify the local board's decision.
(f) An EMS Medical Director whose suspension order was reversed or modified by a local System review board may request the Board to reverse or modify the local board's decision.
(g) The Board shall meet on the first Tuesday of every month, unless no requests for review have been submitted. Additional meetings of the Board shall be scheduled to ensure that a request for direct review of an immediate suspension order is scheduled within 14 days after the Department receives the request for review or as soon thereafter as a quorum is available. The Board shall meet in Springfield or Chicago, whichever location is closer to the majority of the members or alternates attending the meeting. The Department shall reimburse the members and alternates of the Board for reasonable travel expenses incurred in attending meetings of the Board.
(h) A request for review shall be submitted in writing to the Chief of the Department's Division of Emergency Medical Services and Highway Safety, within 10 days after receiving the local board's decision or the EMS Medical Director's suspension order, whichever is applicable, a copy of which shall be enclosed.
(i) At its regularly scheduled meetings, the Board shall review requests which have been received by the Department at least 10 working days prior to the Board's meeting date. Requests for review which are received less than 10 working days prior to a scheduled meeting shall be considered at the Board's next scheduled meeting, except that requests for direct review of an immediate suspension order may be scheduled up to 3 working days prior to the Board's meeting date.
(j) A quorum shall be required for the Board to meet, which shall consist of 3 members or alternates, including the EMS Medical Director or alternate and the member or alternate from the same professional category as the subject of the suspension order. At each meeting of the Board, the members or alternates present shall select a Chairperson to conduct the meeting.
(k) Deliberations for decisions of the State EMS Disciplinary Review Board shall be conducted in closed session. Department staff may attend for the purpose of providing clerical assistance, but no other persons may be in attendance except for the parties to the dispute being reviewed by the Board and their attorneys, unless by request of the Board.
(l) The Board shall review the transcript, evidence and written decision of the local review board or the written decision and supporting documentation of the EMS Medical Director, whichever is applicable, along with any additional written or verbal testimony or argument offered by the parties to the dispute.
(m) At the conclusion of its review, the Board shall issue its decision and the basis for its decision on a form provided by the Department, and shall submit to the Department its written decision together with the record of the local System review board. The Department shall promptly issue a copy of the Board's decision to all affected parties. The Board's decision shall be binding on all parties.
(Source: P.A. 98-973, eff. 8-15-14.)

(210 ILCS 50/3.50)
Sec. 3.50. Emergency Medical Services personnel licensure levels.
(a) "Emergency Medical Technician" or "EMT" means a person who has successfully completed a course in basic life support as approved by the Department, is currently licensed by the Department in accordance with standards prescribed by this Act and rules adopted by the Department pursuant to this Act, and practices within an EMS System. A valid Emergency Medical Technician-Basic (EMT-B) license issued under this Act shall continue to be valid and shall be recognized as an Emergency Medical Technician (EMT) license until the Emergency Medical Technician-Basic (EMT-B) license expires.
(b) "Emergency Medical Technician-Intermediate" or "EMT-I" means a person who has successfully completed a course in intermediate life support as approved by the Department, is currently licensed by the Department in accordance with standards prescribed by this Act and rules adopted by the Department pursuant to this Act, and practices within an Intermediate or Advanced Life Support EMS System.
(b-5) "Advanced Emergency Medical Technician" or "A-EMT" means a person who has successfully completed a course in basic and limited advanced emergency medical care as approved by the Department, is currently licensed by the Department in accordance with standards prescribed by this Act and rules adopted by the Department pursuant to this Act, and practices within an Intermediate or Advanced Life Support EMS System.
(c) "Paramedic (EMT-P)" means a person who has successfully completed a course in advanced life support care as approved by the Department, is licensed by the Department in accordance with standards prescribed by this Act and rules adopted by the Department pursuant to this Act, and practices within an Advanced Life Support EMS System. A valid Emergency Medical Technician-Paramedic (EMT-P) license issued under this Act shall continue to be valid and shall be recognized as a Paramedic license until the Emergency Medical Technician-Paramedic (EMT-P) license expires.
(c-5) "Emergency Medical Responder" or "EMR (First Responder)" means a person who has successfully completed a course in emergency medical response as approved by the Department and provides emergency medical response services prior to the arrival of an ambulance or specialized emergency medical services vehicle, in accordance with the level of care established by the National EMS Educational Standards Emergency Medical Responder course as modified by the Department. An Emergency Medical Responder who provides services as part of an EMS System response plan shall comply with the applicable sections of the Program Plan, as approved by the Department, of that EMS System. The Department shall have the authority to adopt rules governing the curriculum, practice, and necessary equipment applicable to Emergency Medical Responders.
On the effective date of this amendatory Act of the 98th General Assembly, a person who is licensed by the Department as a First Responder and has completed a Department-approved course in first responder defibrillator training based on, or equivalent to, the National EMS Educational Standards or other standards previously recognized by the Department shall be eligible for licensure as an Emergency Medical Responder upon meeting the licensure requirements and submitting an application to the Department. A valid First Responder license issued under this Act shall continue to be valid and shall be recognized as an Emergency Medical Responder license until the First Responder license expires.
(c-10) All EMS Systems and licensees shall be fully compliant with the National EMS Education Standards, as modified by the Department in administrative rules, within 24 months after the adoption of the administrative rules.
(d) The Department shall have the authority and responsibility to:
(1) Prescribe education and training requirements,

which includes training in the use of epinephrine, for all levels of EMS personnel except for EMRs, based on the National EMS Educational Standards and any modifications to those curricula specified by the Department through rules adopted pursuant to this Act.

(2) Prescribe licensure testing requirements for all

levels of EMS personnel, which shall include a requirement that all phases of instruction, training, and field experience be completed before taking the appropriate licensure examination. Candidates may elect to take the appropriate National Registry examination in lieu of the Department's examination, but are responsible for making their own arrangements for taking the National Registry examination. In prescribing licensure testing requirements for honorably discharged members of the armed forces of the United States under this paragraph (2), the Department shall ensure that a candidate's military emergency medical training, emergency medical curriculum completed, and clinical experience, as described in paragraph (2.5), are recognized.

(2.5) Review applications for EMS personnel licensure

from honorably discharged members of the armed forces of the United States with military emergency medical training. Applications shall be filed with the Department within one year after military discharge and shall contain: (i) proof of successful completion of military emergency medical training; (ii) a detailed description of the emergency medical curriculum completed; and (iii) a detailed description of the applicant's clinical experience. The Department may request additional and clarifying information. The Department shall evaluate the application, including the applicant's training and experience, consistent with the standards set forth under subsections (a), (b), (c), and (d) of Section 3.10. If the application clearly demonstrates that the training and experience meets such standards, the Department shall offer the applicant the opportunity to successfully complete a Department-approved EMS personnel examination for the level of license for which the applicant is qualified. Upon passage of an examination, the Department shall issue a license, which shall be subject to all provisions of this Act that are otherwise applicable to the level of EMS personnel license issued.

(3) License individuals as an EMR, EMT, EMT-I, A-EMT,

or Paramedic who have met the Department's education, training and examination requirements.

(4) Prescribe annual continuing education and

relicensure requirements for all EMS personnel licensure levels.

(5) Relicense individuals as an EMD, EMR, EMT, EMT-I,

A-EMT, or Paramedic every 4 years, based on their compliance with continuing education and relicensure requirements as required by the Department pursuant to this Act. Every 4 years, a Paramedic shall have 100 hours of approved continuing education, an EMT-I and an advanced EMT shall have 80 hours of approved continuing education, and an EMT shall have 60 hours of approved continuing education. An Illinois licensed EMR, EMD, EMT, EMT-I, A-EMT, Paramedic, ECRN, or PHRN whose license has been expired for less than 36 months may apply for reinstatement by the Department. Reinstatement shall require that the applicant (i) submit satisfactory proof of completion of continuing medical education and clinical requirements to be prescribed by the Department in an administrative rule; (ii) submit a positive recommendation from an Illinois EMS Medical Director attesting to the applicant's qualifications for retesting; and (iii) pass a Department approved test for the level of EMS personnel license sought to be reinstated.

(6) Grant inactive status to any EMR, EMD, EMT,

EMT-I, A-EMT, Paramedic, ECRN, or PHRN who qualifies, based on standards and procedures established by the Department in rules adopted pursuant to this Act.

(7) Charge a fee for EMS personnel examination,

licensure, and license renewal.

(8) Suspend, revoke, or refuse to issue or renew the

license of any licensee, after an opportunity for an impartial hearing before a neutral administrative law judge appointed by the Director, where the preponderance of the evidence shows one or more of the following:

(A) The licensee has not met continuing education

or relicensure requirements as prescribed by the Department;

(B) The licensee has failed to maintain

proficiency in the level of skills for which he or she is licensed;

(C) The licensee, during the provision of medical

services, engaged in dishonorable, unethical, or unprofessional conduct of a character likely to deceive, defraud, or harm the public;

(D) The licensee has failed to maintain or has

violated standards of performance and conduct as prescribed by the Department in rules adopted pursuant to this Act or his or her EMS System's Program Plan;

(E) The licensee is physically impaired to the

extent that he or she cannot physically perform the skills and functions for which he or she is licensed, as verified by a physician, unless the person is on inactive status pursuant to Department regulations;

(F) The licensee is mentally impaired to the

extent that he or she cannot exercise the appropriate judgment, skill and safety for performing the functions for which he or she is licensed, as verified by a physician, unless the person is on inactive status pursuant to Department regulations;

(G) The licensee has violated this Act or any

rule adopted by the Department pursuant to this Act; or

(H) The licensee has been convicted (or entered

a plea of guilty or nolo-contendere) by a court of competent jurisdiction of a Class X, Class 1, or Class 2 felony in this State or an out-of-state equivalent offense.

(9) Prescribe education and training requirements in

the administration and use of opioid antagonists for all levels of EMS personnel based on the National EMS Educational Standards and any modifications to those curricula specified by the Department through rules adopted pursuant to this Act.

(d-5) An EMR, EMD, EMT, EMT-I, A-EMT, Paramedic, ECRN, or PHRN who is a member of the Illinois National Guard or an Illinois State Trooper or who exclusively serves as a volunteer for units of local government with a population base of less than 5,000 or as a volunteer for a not-for-profit organization that serves a service area with a population base of less than 5,000 may submit an application to the Department for a waiver of the fees described under paragraph (7) of subsection (d) of this Section on a form prescribed by the Department.
The education requirements prescribed by the Department under this Section must allow for the suspension of those requirements in the case of a member of the armed services or reserve forces of the United States or a member of the Illinois National Guard who is on active duty pursuant to an executive order of the President of the United States, an act of the Congress of the United States, or an order of the Governor at the time that the member would otherwise be required to fulfill a particular education requirement. Such a person must fulfill the education requirement within 6 months after his or her release from active duty.
(e) In the event that any rule of the Department or an EMS Medical Director that requires testing for drug use as a condition of the applicable EMS personnel license conflicts with or duplicates a provision of a collective bargaining agreement that requires testing for drug use, that rule shall not apply to any person covered by the collective bargaining agreement.
(Source: P.A. 98-53, eff. 1-1-14; 98-463, eff. 8-16-13; 98-973, eff. 8-15-14; 99-480, eff. 9-9-15.)

(210 ILCS 50/3.55)
Sec. 3.55. Scope of practice.
(a) Any person currently licensed as an EMR, EMT, EMT-I, A-EMT, or Paramedic may perform emergency and non-emergency medical services as defined in this Act, in accordance with his or her level of education, training and licensure, the standards of performance and conduct prescribed by the Department in rules adopted pursuant to this Act, and the requirements of the EMS System in which he or she practices, as contained in the approved Program Plan for that System. The Director may, by written order, temporarily modify individual scopes of practice in response to public health emergencies for periods not exceeding 180 days.
(a-5) EMS personnel who have successfully completed a Department approved course in automated defibrillator operation and who are functioning within a Department approved EMS System may utilize such automated defibrillator according to the standards of performance and conduct prescribed by the Department in rules adopted pursuant to this Act and the requirements of the EMS System in which they practice, as contained in the approved Program Plan for that System.
(a-7) An EMT, EMT-I, A-EMT, or Paramedic who has successfully completed a Department approved course in the administration of epinephrine shall be required to carry epinephrine with him or her as part of the EMS personnel medical supplies whenever he or she is performing official duties as determined by the EMS System. The epinephrine may be administered from a glass vial, auto-injector, ampule, or pre-filled syringe.
(b) An EMR, EMT, EMT-I, A-EMT, or Paramedic may practice as an EMR, EMT, EMT-I, A-EMT, or Paramedic or utilize his or her EMR, EMT, EMT-I, A-EMT, or Paramedic license in pre-hospital or inter-hospital emergency care settings or non-emergency medical transport situations, under the written or verbal direction of the EMS Medical Director. For purposes of this Section, a "pre-hospital emergency care setting" may include a location, that is not a health care facility, which utilizes EMS personnel to render pre-hospital emergency care prior to the arrival of a transport vehicle. The location shall include communication equipment and all of the portable equipment and drugs appropriate for the EMR, EMT, EMT-I, A-EMT, or Paramedic's level of care, as required by this Act, rules adopted by the Department pursuant to this Act, and the protocols of the EMS Systems, and shall operate only with the approval and under the direction of the EMS Medical Director.
This Section shall not prohibit an EMR, EMT, EMT-I, A-EMT, or Paramedic from practicing within an emergency department or other health care setting for the purpose of receiving continuing education or training approved by the EMS Medical Director. This Section shall also not prohibit an EMT, EMT-I, A-EMT, or Paramedic from seeking credentials other than his or her EMT, EMT-I, A-EMT, or Paramedic license and utilizing such credentials to work in emergency departments or other health care settings under the jurisdiction of that employer.
(c) An EMT, EMT-I, A-EMT, or Paramedic may honor Do Not Resuscitate (DNR) orders and powers of attorney for health care only in accordance with rules adopted by the Department pursuant to this Act and protocols of the EMS System in which he or she practices.
(d) A student enrolled in a Department approved EMS personnel program, while fulfilling the clinical training and in-field supervised experience requirements mandated for licensure or approval by the System and the Department, may perform prescribed procedures under the direct supervision of a physician licensed to practice medicine in all of its branches, a qualified registered professional nurse, or qualified EMS personnel, only when authorized by the EMS Medical Director.
(e) An EMR, EMT, EMT-I, A-EMT, or Paramedic may transport a police dog injured in the line of duty to a veterinary clinic or similar facility if there are no persons requiring medical attention or transport at that time. For the purposes of this subsection, "police dog" means a dog owned or used by a law enforcement department or agency in the course of the department or agency's work, including a search and rescue dog, service dog, accelerant detection canine, or other dog that is in use by a county, municipal, or State law enforcement agency.
(Source: P.A. 99-862, eff. 1-1-17; 100-108, eff. 1-1-18.)

(210 ILCS 50/3.57)
Sec. 3.57. Physician do-not-resuscitate orders and Department of Public Health Uniform POLST form. The Department of Public Health Uniform POLST form described in Section 2310-600 of the Department of Public Health Powers and Duties Law of the Civil Administrative Code of Illinois, or a copy of that form or a previous version of the uniform form, shall be honored under this Act.
(Source: P.A. 98-1110, eff. 8-26-14; 99-319, eff. 1-1-16.)

(210 ILCS 50/3.60)
Sec. 3.60. (Repealed).
(Source: P.A. 97-1014, eff. 1-1-13. Repealed by P.A. 98-973, eff. 8-15-14.)

(210 ILCS 50/3.65)
Sec. 3.65. EMS Lead Instructor.
(a) "EMS Lead Instructor" means a person who has successfully completed a course of education as approved by the Department, and who is currently approved by the Department to coordinate or teach education, training and continuing education courses, in accordance with standards prescribed by this Act and rules adopted by the Department pursuant to this Act.
(b) The Department shall have the authority and responsibility to:
(1) Prescribe education requirements for EMS Lead

Instructor candidates through rules adopted pursuant to this Act.

(2) Prescribe testing requirements for EMS Lead

Instructor candidates through rules adopted pursuant to this Act.

(3) Charge each candidate for EMS Lead Instructor a

fee to be submitted with an application for an examination, an application for licensure, and an application for relicensure.

(4) Approve individuals as EMS Lead Instructors who

have met the Department's education and testing requirements.

(5) Require that all education, training and

continuing education courses for EMT, EMT-I, A-EMT, Paramedic, PHRN, ECRN, EMR, and Emergency Medical Dispatcher be coordinated by at least one approved EMS Lead Instructor. A program which includes education, training or continuing education for more than one type of personnel may use one EMS Lead Instructor to coordinate the program, and a single EMS Lead Instructor may simultaneously coordinate more than one program or course.

(6) Provide standards and procedures for awarding EMS

Lead Instructor approval to persons previously approved by the Department to coordinate such courses, based on qualifications prescribed by the Department through rules adopted pursuant to this Act.

(7) Suspend, revoke, or refuse to issue or renew the

approval of an EMS Lead Instructor, after an opportunity for a hearing, when findings show one or more of the following:

(A) The EMS Lead Instructor has failed to conduct

a course in accordance with the curriculum prescribed by this Act and rules adopted by the Department pursuant to this Act; or

(B) The EMS Lead Instructor has failed to comply

with protocols prescribed by the Department through rules adopted pursuant to this Act.

(Source: P.A. 98-973, eff. 8-15-14.)

(210 ILCS 50/3.70)
Sec. 3.70. Emergency Medical Dispatcher.
(a) "Emergency Medical Dispatcher" means a person who has successfully completed a training course in emergency medical dispatching in accordance with rules adopted by the Department pursuant to this Act, who accepts calls from the public for emergency medical services and dispatches designated emergency medical services personnel and vehicles. The Emergency Medical Dispatcher must use the Department-approved emergency medical dispatch priority reference system (EMDPRS) protocol selected for use by its agency and approved by its EMS medical director. This protocol must be used by an emergency medical dispatcher in an emergency medical dispatch agency to dispatch aid to medical emergencies which includes systematized caller interrogation questions; systematized prearrival support instructions; and systematized coding protocols that match the dispatcher's evaluation of the injury or illness severity with the vehicle response mode and vehicle response configuration and includes an appropriate training curriculum and testing process consistent with the specific EMDPRS protocol used by the emergency medical dispatch agency. Prearrival support instructions shall be provided in a non-discriminatory manner and shall be provided in accordance with the EMDPRS established by the EMS medical director of the EMS system in which the EMD operates. If the dispatcher operates under the authority of an Emergency Telephone System Board established under the Emergency Telephone System Act, the protocols shall be established by such Board in consultation with the EMS Medical Director.
(b) The Department shall have the authority and responsibility to:
(1) Require licensure and relicensure of a person who

meets the training and other requirements as an emergency medical dispatcher pursuant to this Act.

(2) Require licensure and relicensure of a person,

organization, or government agency that operates an emergency medical dispatch agency that meets the minimum standards prescribed by the Department for an emergency medical dispatch agency pursuant to this Act.

(3) Prescribe minimum education and continuing

education requirements for the Emergency Medical Dispatcher, which meet standards specified by rules adopted pursuant to this Act.

(4) Require each EMS Medical Director to report to

the Department whenever an action has taken place that may require the revocation or suspension of a license issued by the Department.

(5) Require each EMD to provide prearrival

instructions in compliance with protocols selected and approved by the system's EMS medical director and approved by the Department.

(6) Require the Emergency Medical Dispatcher to keep

the Department currently informed as to the entity or agency that employs or supervises his activities as an Emergency Medical Dispatcher.

(7) Establish an annual relicensure requirement that

requires medical dispatch-specific continuing education as prescribed by the Department through rules adopted pursuant to this Act.

(8) Approve all EMDPRS protocols used by emergency

medical dispatch agencies to assure compliance with national standards.

(9) Require that Department-approved emergency

medical dispatch training programs are conducted in accordance with national standards.

(10) Require that the emergency medical dispatch

agency be operated in accordance with national standards, including, but not limited to, (i) the use on every request for medical assistance of an emergency medical dispatch priority reference system (EMDPRS) in accordance with Department-approved policies and procedures and (ii) under the approval and supervision of the EMS medical director, the establishment of a continuous quality improvement program.

(11) Require that a person may not represent himself

or herself, nor may an agency or business represent an agent or employee of that agency or business, as an emergency medical dispatcher unless licensed by the Department as an emergency medical dispatcher.

(12) Require that a person, organization, or

government agency not represent itself as an emergency medical dispatch agency unless the person, organization, or government agency is certified by the Department as an emergency medical dispatch agency.

(13) Require that a person, organization, or

government agency may not offer or conduct a training course that is represented as a course for an emergency medical dispatcher unless the person, organization, or agency is approved by the Department to offer or conduct that course.

(14) Require that Department-approved emergency

medical dispatcher training programs are conducted by instructors licensed by the Department who:

(i) are, at a minimum, licensed as emergency

medical dispatchers;

(ii) have completed a Department-approved course

on methods of instruction;

(iii) have previous experience in a medical

dispatch agency; and

(iv) have demonstrated experience as an EMS

instructor.

(15) Establish criteria for modifying or waiving

Emergency Medical Dispatcher requirements based on (i) the scope and frequency of dispatch activities and the dispatcher's access to training or (ii) whether the previously-attended dispatcher training program merits automatic relicensure for the dispatcher.

(16) Charge each Emergency Medical Dispatcher

applicant a fee for licensure and license renewal.

(c) The Department shall have the authority to suspend, revoke, or refuse to issue or renew the license of an EMD when, after notice and the opportunity for an impartial hearing, the Department demonstrates that the licensee has violated this Act, violated the rules adopted by the Department, or failed to comply with the applicable standard of care.
(Source: P.A. 98-973, eff. 8-15-14.)

(210 ILCS 50/3.75)
Sec. 3.75. Trauma Nurse Specialist (TNS) licensure.
(a) "Trauma Nurse Specialist" or "TNS" means a registered professional nurse licensed under the Nurse Practice Act who has successfully completed supplemental education and testing requirements as prescribed by the Department, and is licensed by the Department in accordance with rules adopted by the Department pursuant to this Act. For out-of-state facilities that have Illinois recognition under the EMS, trauma, or pediatric programs, the professional shall have an unencumbered registered nurse license in the state in which he or she practices. In this Section, the term "license" is used to reflect a change in terminology from "certification" to "license" only.
(b) The Department shall have the authority and responsibility to:
(1) Establish criteria for TNS training sites,

through rules adopted pursuant to this Act;

(2) Prescribe education and testing requirements for

TNS candidates, which shall include an opportunity for licensure based on examination only, through rules adopted pursuant to this Act;

(3) Charge each candidate for TNS licensure a fee to

be submitted with an application for a licensure examination, an application for licensure, and an application for relicensure;

(4) License an individual as a TNS who has met the

Department's education and testing requirements;

(5) Prescribe relicensure requirements through rules

adopted pursuant to this Act;

(6) Relicense an individual as a TNS every 4 years,

based on compliance with relicensure requirements;

(7) Grant inactive status to any TNS who qualifies,

based on standards and procedures established by the Department in rules adopted pursuant to this Act; and

(8) Suspend, revoke, or refuse to issue or renew the

license of a TNS, after an opportunity for hearing by the Department, if findings show that the TNS has failed to maintain proficiency in the level of skills for which the TNS is licensed or has failed to comply with relicensure requirements.

(Source: P.A. 98-973, eff. 8-15-14.)

(210 ILCS 50/3.80)
Sec. 3.80. Pre-Hospital Registered Nurse and Emergency Communications Registered Nurse.
(a) "Emergency Communications Registered Nurse" or "ECRN" means a registered professional nurse licensed under the Nurse Practice Act who has successfully completed supplemental education in accordance with rules adopted by the Department, and who is approved by an EMS Medical Director to monitor telecommunications from and give voice orders to EMS System personnel, under the authority of the EMS Medical Director and in accordance with System protocols. For out-of-state facilities that have Illinois recognition under the EMS, trauma or pediatric programs, the professional shall have an unencumbered registered nurse license in the state in which he or she practices. In this Section, the term "license" is used to reflect a change in terminology from "certification" to "license" only.
(b) "Pre-Hospital Registered Nurse", "PHRN", or "Pre-Hospital RN" means a registered professional nurse licensed under the Nurse Practice Act who has successfully completed supplemental education in accordance with rules adopted by the Department pursuant to this Act, and who is approved by an EMS Medical Director to practice within an Illinois EMS System as emergency medical services personnel for pre-hospital and inter-hospital emergency care and non-emergency medical transports. For out-of-state facilities that have Illinois recognition under the EMS, trauma or pediatric programs, the professional shall have an unencumbered registered nurse license in the state in which he or she practices. In this Section, the term "license" is used to reflect a change in terminology from "certification" to "license" only.
(c) The Department shall have the authority and responsibility to:
(1) Prescribe education and continuing education

requirements for Pre-Hospital Registered Nurse and ECRN candidates through rules adopted pursuant to this Act:

(A) Education for Pre-Hospital Registered Nurse

shall include extrication, telecommunications, and pre-hospital cardiac, medical, and trauma care;

(B) Education for ECRN shall include

telecommunications, System standing medical orders and the procedures and protocols established by the EMS Medical Director;

(C) A Pre-Hospital Registered Nurse candidate who

is fulfilling clinical training and in-field supervised experience requirements may perform prescribed procedures under the direct supervision of a physician licensed to practice medicine in all of its branches, a qualified registered professional nurse or a qualified EMT, only when authorized by the EMS Medical Director;

(D) An EMS Medical Director may impose in-field

supervised field experience requirements on System ECRNs as part of their training or continuing education, in which they perform prescribed procedures under the direct supervision of a physician licensed to practice medicine in all of its branches, a qualified registered professional nurse, or qualified EMS personnel, only when authorized by the EMS Medical Director;

(2) Require EMS Medical Directors to reapprove

Pre-Hospital Registered Nurses and ECRNs every 4 years, based on compliance with continuing education requirements prescribed by the Department through rules adopted pursuant to this Act;

(3) Allow EMS Medical Directors to grant inactive

status to any Pre-Hospital Registered Nurse or ECRN who qualifies, based on standards and procedures established by the Department in rules adopted pursuant to this Act;

(4) Require a Pre-Hospital Registered Nurse to honor

Do Not Resuscitate (DNR) orders and powers of attorney for health care only in accordance with rules adopted by the Department pursuant to this Act and protocols of the EMS System in which he or she practices;

(5) Charge each Pre-Hospital Registered Nurse

applicant and ECRN applicant a fee for licensure and relicensure.

(d) The Department shall have the authority to suspend, revoke, or refuse to issue or renew a Department-issued PHRN or ECRN license when, after notice and the opportunity for a hearing, the Department demonstrates that the licensee has violated this Act, violated the rules adopted by the Department, or failed to comply with the applicable standards of care.
(Source: P.A. 98-973, eff. 8-15-14.)

(210 ILCS 50/3.85)
Sec. 3.85. Vehicle Service Providers.
(a) "Vehicle Service Provider" means an entity licensed by the Department to provide emergency or non-emergency medical services in compliance with this Act, the rules promulgated by the Department pursuant to this Act, and an operational plan approved by its EMS System(s), utilizing at least ambulances or specialized emergency medical service vehicles (SEMSV).
(1) "Ambulance" means any publicly or privately owned

on-road vehicle that is specifically designed, constructed or modified and equipped, and is intended to be used for, and is maintained or operated for the emergency transportation of persons who are sick, injured, wounded or otherwise incapacitated or helpless, or the non-emergency medical transportation of persons who require the presence of medical personnel to monitor the individual's condition or medical apparatus being used on such individuals.

(2) "Specialized Emergency Medical Services Vehicle"

or "SEMSV" means a vehicle or conveyance, other than those owned or operated by the federal government, that is primarily intended for use in transporting the sick or injured by means of air, water, or ground transportation, that is not an ambulance as defined in this Act. The term includes watercraft, aircraft and special purpose ground transport vehicles or conveyances not intended for use on public roads.

(3) An ambulance or SEMSV may also be designated as a

Limited Operation Vehicle or Special-Use Vehicle:

(A) "Limited Operation Vehicle" means a vehicle

which is licensed by the Department to provide basic, intermediate or advanced life support emergency or non-emergency medical services that are exclusively limited to specific events or locales.

(B) "Special-Use Vehicle" means any publicly or

privately owned vehicle that is specifically designed, constructed or modified and equipped, and is intended to be used for, and is maintained or operated solely for the emergency or non-emergency transportation of a specific medical class or category of persons who are sick, injured, wounded or otherwise incapacitated or helpless (e.g. high-risk obstetrical patients, neonatal patients).

(C) "Reserve Ambulance" means a vehicle that

meets all criteria set forth in this Section and all Department rules, except for the required inventory of medical supplies and durable medical equipment, which may be rapidly transferred from a fully functional ambulance to a reserve ambulance without the use of tools or special mechanical expertise.

(b) The Department shall have the authority and responsibility to:
(1) Require all Vehicle Service Providers, both

publicly and privately owned, to function within an EMS System.

(2) Require a Vehicle Service Provider utilizing

ambulances to have a primary affiliation with an EMS System within the EMS Region in which its Primary Service Area is located, which is the geographic areas in which the provider renders the majority of its emergency responses. This requirement shall not apply to Vehicle Service Providers which exclusively utilize Limited Operation Vehicles.

(3) Establish licensing standards and requirements

for Vehicle Service Providers, through rules adopted pursuant to this Act, including but not limited to:

(A) Vehicle design, specification, operation and

maintenance standards, including standards for the use of reserve ambulances;

(B) Equipment requirements;
(C) Staffing requirements; and
(D) License renewal at intervals determined by

the Department, which shall be not less than every 4 years.

The Department's standards and requirements with

respect to vehicle staffing must allow for an alternative rural staffing model for those vehicle service providers that serve a rural or semi-rural population of 10,000 or fewer inhabitants and exclusively uses volunteers, paid-on-call, or a combination thereof.

(4) License all Vehicle Service Providers that have

met the Department's requirements for licensure, unless such Provider is owned or licensed by the federal government. All Provider licenses issued by the Department shall specify the level and type of each vehicle covered by the license (BLS, ILS, ALS, ambulance, SEMSV, limited operation vehicle, special use vehicle, reserve ambulance).

(5) Annually inspect all licensed vehicles operated

by Vehicle Service Providers.

(6) Suspend, revoke, refuse to issue or refuse to

renew the license of any Vehicle Service Provider, or that portion of a license pertaining to a specific vehicle operated by the Provider, after an opportunity for a hearing, when findings show that the Provider or one or more of its vehicles has failed to comply with the standards and requirements of this Act or rules adopted by the Department pursuant to this Act.

(7) Issue an Emergency Suspension Order for any

Provider or vehicle licensed under this Act, when the Director or his designee has determined that an immediate and serious danger to the public health, safety and welfare exists. Suspension or revocation proceedings which offer an opportunity for hearing shall be promptly initiated after the Emergency Suspension Order has been issued.

(8) Exempt any licensed vehicle from subsequent

vehicle design standards or specifications required by the Department, as long as said vehicle is continuously in compliance with the vehicle design standards and specifications originally applicable to that vehicle, or until said vehicle's title of ownership is transferred.

(9) Exempt any vehicle (except an SEMSV) which was

being used as an ambulance on or before December 15, 1980, from vehicle design standards and specifications required by the Department, until said vehicle's title of ownership is transferred. Such vehicles shall not be exempt from all other licensing standards and requirements prescribed by the Department.

(10) Prohibit any Vehicle Service Provider from

advertising, identifying its vehicles, or disseminating information in a false or misleading manner concerning the Provider's type and level of vehicles, location, primary service area, response times, level of personnel, licensure status or System participation.

(10.5) Prohibit any Vehicle Service Provider, whether

municipal, private, or hospital-owned, from advertising itself as a critical care transport provider unless it participates in a Department-approved EMS System critical care transport plan.

(11) Charge each Vehicle Service Provider a fee per

transport vehicle, due annually at time of inspection. The fee per transport vehicle shall be set by administrative rule by the Department and shall not exceed 100 vehicles per provider.

(Source: P.A. 97-333, eff. 8-12-11; 97-1014, eff. 1-1-13; 98-452, eff. 1-1-14.)

(210 ILCS 50/3.86)
Sec. 3.86. Stretcher van providers.
(a) In this Section, "stretcher van provider" means an entity licensed by the Department to provide non-emergency transportation of passengers on a stretcher in compliance with this Act or the rules adopted by the Department pursuant to this Act, utilizing stretcher vans.
(b) The Department has the authority and responsibility to do the following:
(1) Require all stretcher van providers, both

publicly and privately owned, to be licensed by the Department.

(2) Establish licensing and safety standards and

requirements for stretcher van providers, through rules adopted pursuant to this Act, including but not limited to:

(A) Vehicle design, specification, operation, and

maintenance standards.

(B) Safety equipment requirements and standards.
(C) Staffing requirements.
(D) Annual license renewal.
(3) License all stretcher van providers that have met

the Department's requirements for licensure.

(4) Annually inspect all licensed stretcher van

providers, and relicense providers that have met the Department's requirements for license renewal.

(5) Suspend, revoke, refuse to issue, or refuse to

renew the license of any stretcher van provider, or that portion of a license pertaining to a specific vehicle operated by a provider, after an opportunity for a hearing, when findings show that the provider or one or more of its vehicles has failed to comply with the standards and requirements of this Act or the rules adopted by the Department pursuant to this Act.

(6) Issue an emergency suspension order for any

provider or vehicle licensed under this Act when the Director or his or her designee has determined that an immediate or serious danger to the public health, safety, and welfare exists. Suspension or revocation proceedings that offer an opportunity for a hearing shall be promptly initiated after the emergency suspension order has been issued.

(7) Prohibit any stretcher van provider from

advertising, identifying its vehicles, or disseminating information in a false or misleading manner concerning the provider's type and level of vehicles, location, response times, level of personnel, licensure status, or EMS System participation.

(8) Charge each stretcher van provider a fee, to be

submitted with each application for licensure and license renewal.

(c) A stretcher van provider may provide transport of a passenger on a stretcher, provided the passenger meets all of the following requirements:
(1) (Blank).
(2) He or she needs no medical monitoring or clinical

observation.

(3) He or she needs routine transportation to or from

a medical appointment or service if the passenger is convalescent or otherwise bed-confined and does not require clinical observation, aid, care, or treatment during transport.

(d) A stretcher van provider may not transport a passenger who meets any of the following conditions:
(1) He or she is being transported to a hospital for

emergency medical treatment.

(2) He or she is experiencing an emergency medical

condition or needs active medical monitoring, including isolation precautions, supplemental oxygen that is not self-administered, continuous airway management, suctioning during transport, or the administration of intravenous fluids during transport.

(e) The Stretcher Van Licensure Fund is created as a special fund within the State treasury. All fees received by the Department in connection with the licensure of stretcher van providers under this Section shall be deposited into the fund. Moneys in the fund shall be subject to appropriation to the Department for use in implementing this Section.
(Source: P.A. 96-702, eff. 8-25-09; 96-1469, eff. 1-1-11; 97-689, eff. 6-14-12.)

(210 ILCS 50/3.87)
Sec. 3.87. Ambulance service provider and vehicle service provider upgrades; rural population.
(a) In this Section, "rural ambulance service provider" means an ambulance service provider licensed under this Act that serves a rural population of 7,500 or fewer inhabitants.
In this Section, "rural vehicle service provider" means an entity that serves a rural population of 7,500 or fewer inhabitants and is licensed by the Department to provide emergency or non-emergency medical services in compliance with this Act, the rules adopted by the Department pursuant to this Act, and an operational plan approved by the entity's EMS System, utilizing at least an ambulance, alternate response vehicle as defined by the Department in rules, or specialized emergency medical services vehicle.
(b) A rural ambulance service provider or rural vehicle service provider may submit a proposal to the EMS System Medical Director requesting approval of either or both of the following:
(1) Rural ambulance service provider or rural vehicle

service provider in-field service level upgrade.

(A) An ambulance operated by a rural ambulance

service provider or a specialized emergency medical services vehicle or alternate response vehicle operated by a rural vehicle service provider may be upgraded, as defined by the EMS System Medical Director in a policy or procedure, as long as the EMS System Medical Director and the Department have approved the proposal, to the highest level of EMT license (advanced life support/paramedic, intermediate life support, or basic life support) or Pre-Hospital RN certification held by any person staffing that ambulance, specialized emergency medical services vehicle, or alternate response vehicle. The ambulance service provider's or rural vehicle service provider's proposal for an upgrade must include all of the following:

(i) The manner in which the provider will

secure and store advanced life support equipment, supplies, and medications.

(ii) The type of quality assurance the

provider will perform.

(iii) An assurance that the provider will

advertise only the level of care that can be provided 24 hours a day.

(iv) A statement that the provider will have

that vehicle inspected by the Department annually.

(B) If a rural ambulance service provider or

rural vehicle service provider is approved to provide an in-field service level upgrade based on the licensed personnel on the vehicle, all the advanced life support medical supplies, durable medical equipment, and medications must be environmentally controlled, secured, and locked with access by only the personnel who have been authorized by the EMS System Medical Director to utilize those supplies.

(C) The EMS System shall routinely perform

quality assurance, in compliance with the EMS System's quality assurance plan approved by the Department, on in-field service level upgrades authorized under this Section to ensure compliance with the EMS System plan.

(2) Rural ambulance service provider or rural vehicle

service provider in-field service level upgrade. The EMS System Medical Director may define what constitutes an in-field service level upgrade through an EMS System policy or procedure. An in-field service level upgrade may include, but need not be limited to, an upgrade to a licensed ambulance, alternate response vehicle, or specialized emergency medical services vehicle.

(c) If the EMS System Medical Director approves a proposal for a rural in-field service level upgrade under this Section, he or she shall submit the proposal to the Department along with a statement of approval signed by him or her. Once the Department has approved the proposal, the rural ambulance service provider or rural vehicle service provider will be authorized to function at the highest level of EMT license (advanced life support/paramedic, intermediate life support, or basic life support) or Pre-Hospital RN certification held by any person staffing the vehicle.
(Source: P.A. 98-608, eff. 12-27-13; 98-880, eff. 1-1-15; 98-881, eff. 8-13-14; 99-78, eff. 7-20-15.)

(210 ILCS 50/3.88)
Sec. 3.88. Ambulance assistance vehicle provider upgrades.
(a) As used in this Section:
"Ambulance assistance vehicle" has the meaning provided under 77 Ill. Adm. Code 515.825 and includes, but is not limited to, fire apparatus and fire department vehicles.
"Ambulance assistance vehicle provider" or "provider" means a provider of ambulance assistance vehicles that is licensed under this Act and serves a population within the State.
(b) An ambulance assistance vehicle provider may submit a proposal to the EMS Medical Director requesting approval of an ambulance assistance vehicle provider in-field service level upgrade.
(1) An ambulance assistance vehicle provider may be

upgraded, as defined by the EMS Medical Director in a policy or procedure, as long as the EMS Medical Director and the Department have approved the proposal, to the highest level of EMT license (advanced life support/paramedic, intermediate life support, or basic life support) or Pre-Hospital RN certification held by any person staffing that provider's ambulance assistance vehicle. The ambulance assistance vehicle provider's proposal for an upgrade must include all of the following:

(A) The manner in which the provider will secure

and store advanced life support equipment, supplies, and medications.

(B) The type of quality assurance the provider

will perform.

(C) An assurance that the provider will advertise

only the level of care that can be provided 24 hours a day.

(D) A statement that the provider will have that

vehicle inspected by the Department annually.

(2) If an ambulance assistance vehicle provider is

approved to provide an in-field service level upgrade based on the licensed personnel on the vehicle, all the advanced life support medical supplies, durable medical equipment, and medications must be environmentally controlled, secured, and locked with access by only the personnel who have been authorized by the EMS Medical Director to utilize those supplies.

(3) The EMS System shall routinely perform quality

assurance, in compliance with the EMS System's quality assurance plan approved by the Department, on in-field service level upgrades authorized under this Section to ensure compliance with the EMS System plan.

The EMS Medical Director may define what constitutes an in-field service level upgrade through an EMS System policy or procedure. An in-field service level upgrade may include, but need not be limited to, an upgrade to a licensed ambulance, alternate response vehicle, or specialized emergency medical services vehicle.
(c) If the EMS Medical Director approves a proposal for an ambulance assistance vehicle provider's in-field service level upgrade under this Section, he or she shall submit the proposal to the Department along with a statement of approval signed by him or her. Once the Department has approved the proposal, the ambulance assistance vehicle provider shall be authorized to function at the highest level of EMT license (advanced life support/paramedic, intermediate life support, or basic life support) or Pre-Hospital RN certification held by any person staffing the provider's ambulance assistance vehicle.
(d) Nothing in this Section shall allow for the approval of a request to downgrade the service level licensure for an ambulance assistance vehicle provider.
(Source: P.A. 100-255, eff. 8-22-17.)

(210 ILCS 50/3.90)
Sec. 3.90. Trauma Center Designations.
(a) "Trauma Center" means a hospital which: (1) within designated capabilities provides optimal care to trauma patients; (2) participates in an approved EMS System; and (3) is duly designated pursuant to the provisions of this Act. Level I Trauma Centers shall provide all essential services in-house, 24 hours per day, in accordance with rules adopted by the Department pursuant to this Act. Level II Trauma Centers shall have some essential services available in-house, 24 hours per day, and other essential services readily available, 24 hours per day, in accordance with rules adopted by the Department pursuant to this Act.
(b) The Department shall have the authority and responsibility to:
(1) Establish minimum standards for designation as a

Level I or Level II Trauma Center, consistent with Sections 22 and 23 of this Act, through rules adopted pursuant to this Act;

(2) Require hospitals applying for trauma center

designation to submit a plan for designation in a manner and form prescribed by the Department through rules adopted pursuant to this Act;

(3) Upon receipt of a completed plan for designation,

conduct a site visit to inspect the hospital for compliance with the Department's minimum standards. Such visit shall be conducted by specially qualified personnel with experience in the delivery of emergency medical and/or trauma care. A report of the inspection shall be provided to the Director within 30 days of the completion of the site visit. The report shall note compliance or lack of compliance with the individual standards for designation, but shall not offer a recommendation on granting or denying designation;

(4) Designate applicant hospitals as Level I or

Level II Trauma Centers which meet the minimum standards established by this Act and the Department. Beginning September 1, 1997 the Department shall designate a new trauma center only when a local or regional need for such trauma center has been identified. The Department shall request an assessment of local or regional need from the applicable EMS Region's Trauma Center Medical Directors Committee, with advice from the Regional Trauma Advisory Committee. This shall not be construed as a needs assessment for health planning or other purposes outside of this Act;

(5) Attempt to designate trauma centers in all areas

of the State. There shall be at least one Level I Trauma Center serving each EMS Region, unless waived by the Department. This subsection shall not be construed to require a Level I Trauma Center to be located in each EMS Region. Level I Trauma Centers shall serve as resources for the Level II Trauma Centers in the EMS Regions. The extent of such relationships shall be defined in the EMS Region Plan;

(6) Inspect designated trauma centers to assure

compliance with the provisions of this Act and the rules adopted pursuant to this Act. Information received by the Department through filed reports, inspection, or as otherwise authorized under this Act shall not be disclosed publicly in such a manner as to identify individuals or hospitals, except in proceedings involving the denial, suspension or revocation of a trauma center designation or imposition of a fine on a trauma center;

(7) Renew trauma center designations every 2 years,

after an on-site inspection, based on compliance with renewal requirements and standards for continuing operation, as prescribed by the Department through rules adopted pursuant to this Act;

(8) Refuse to issue or renew a trauma center

designation, after providing an opportunity for a hearing, when findings show that it does not meet the standards and criteria prescribed by the Department;

(9) Review and determine whether a trauma center's

annual morbidity and mortality rates for trauma patients significantly exceed the State average for such rates, using a uniform recording methodology based on nationally recognized standards. Such determination shall be considered as a factor in any decision by the Department to renew or refuse to renew a trauma center designation under this Act, but shall not constitute the sole basis for refusing to renew a trauma center designation;

(10) Take the following action, as appropriate, after

determining that a trauma center is in violation of this Act or any rule adopted pursuant to this Act:

(A) If the Director determines that the violation

presents a substantial probability that death or serious physical harm will result and if the trauma center fails to eliminate the violation immediately or within a fixed period of time, not exceeding 10 days, as determined by the Director, the Director may immediately revoke the trauma center designation. The trauma center may appeal the revocation within 15 days after receiving the Director's revocation order, by requesting a hearing as provided by Section 29 of this Act. The Director shall notify the chair of the Region's Trauma Center Medical Directors Committee and EMS Medical Directors for appropriate EMS Systems of such trauma center designation revocation;

(B) If the Director determines that the violation

does not present a substantial probability that death or serious physical harm will result, the Director shall issue a notice of violation and request a plan of correction which shall be subject to the Department's approval. The trauma center shall have 10 days after receipt of the notice of violation in which to submit a plan of correction. The Department may extend this period for up to 30 days. The plan shall include a fixed time period not in excess of 90 days within which violations are to be corrected. The plan of correction and the status of its implementation by the trauma center shall be provided, as appropriate, to the EMS Medical Directors for appropriate EMS Systems. If the Department rejects a plan of correction, it shall send notice of the rejection and the reason for the rejection to the trauma center. The trauma center shall have 10 days after receipt of the notice of rejection in which to submit a modified plan. If the modified plan is not timely submitted, or if the modified plan is rejected, the trauma center shall follow an approved plan of correction imposed by the Department. If, after notice and opportunity for hearing, the Director determines that a trauma center has failed to comply with an approved plan of correction, the Director may revoke the trauma center designation. The trauma center shall have 15 days after receiving the Director's notice in which to request a hearing. Such hearing shall conform to the provisions of Section 30 of this Act;

(11) The Department may delegate authority to local

health departments in jurisdictions which include a substantial number of trauma centers. The delegated authority to those local health departments shall include, but is not limited to, the authority to designate trauma centers with final approval by the Department, maintain a regional data base with concomitant reporting of trauma registry data, and monitor, inspect and investigate trauma centers within their jurisdiction, in accordance with the requirements of this Act and the rules promulgated by the Department;

(A) The Department shall monitor the performance

of local health departments with authority delegated pursuant to this Section, based upon performance criteria established in rules promulgated by the Department;

(B) Delegated authority may be revoked for

substantial non-compliance with the Department's rules. Notice of an intent to revoke shall be served upon the local health department by certified mail, stating the reasons for revocation and offering an opportunity for an administrative hearing to contest the proposed revocation. The request for a hearing must be received by the Department within 10 working days of the local health department's receipt of notification;

(C) The director of a local health department may

relinquish its delegated authority upon 60 days written notification to the Director of Public Health.

(Source: P.A. 89-177, eff. 7-19-95.)

(210 ILCS 50/3.95)
Sec. 3.95. Level I Trauma Center Minimum Standards. The Department shall establish, through rules adopted pursuant to this Act, standards for Level I Trauma Centers which shall include, but need not be limited to:
(a) The designation by the trauma center of a Trauma Center Medical Director and specification of his qualifications;
(b) The types of surgical services the trauma center must have available for trauma patients, including but not limited to a twenty-four hour in-house surgeon with operating privileges and ancillary staff necessary for immediate surgical intervention;
(c) The types of nonsurgical services the trauma center must have available for trauma patients;
(d) The numbers and qualifications of emergency medical personnel;
(e) The types of equipment that must be available to trauma patients;
(f) Requiring the trauma center to be affiliated with an EMS System;
(g) Requiring the trauma center to have a communications system that is fully integrated with all Level II Trauma Centers and EMS Systems with which it is affiliated;
(h) The types of data the trauma center must collect and submit to the Department relating to the trauma services it provides. Such data may include information on post-trauma care directly related to the initial traumatic injury provided to trauma patients until their discharge from the facility and information on discharge plans;
(i) Requiring the trauma center to have helicopter landing capabilities approved by appropriate State and federal authorities, if the trauma center is located within a municipality having a population of less than two million people; and
(j) Requiring written agreements with Level II Trauma Centers in the EMS Regions it serves, executed within a reasonable time designated by the Department.
(Source: P.A. 89-177, eff. 7-19-95.)

(210 ILCS 50/3.100)
Sec. 3.100. Level II Trauma Center Minimum Standards. The Department shall establish, through rules adopted pursuant to this Act, standards for Level II Trauma Centers which shall include, but need not be limited to:
(a) The designation by the trauma center of a Trauma Center Medical Director and specification of his qualifications;
(b) The types of surgical services the trauma center must have available for trauma patients. The Department shall not require the availability of all surgical services required of Level I Trauma Centers;
(c) The types of nonsurgical services the trauma center must have available for trauma patients;
(d) The numbers and qualifications of emergency medical personnel, taking into consideration the more limited trauma services available in a Level II Trauma Center;
(e) The types of equipment that must be available for trauma patients;
(f) Requiring the trauma center to have a written agreement with a Level I Trauma Center serving the EMS Region outlining their respective responsibilities in providing trauma services, executed within a reasonable time designated by the Department, unless the requirement for a Level I Trauma Center to serve that EMS Region has been waived by the Department;
(g) Requiring the trauma center to be affiliated with an EMS System;
(h) Requiring the trauma center to have a communications system that is fully integrated with the Level I Trauma Centers and the EMS Systems with which it is affiliated;
(i) The types of data the trauma center must collect and submit to the Department relating to the trauma services it provides. Such data may include information on post-trauma care directly related to the initial traumatic injury provided to trauma patients until their discharge from the facility and information on discharge plans;
(j) Requiring the trauma center to have helicopter landing capabilities approved by appropriate State and federal authorities, if the trauma center is located within a municipality having a population of less than two million people.
(Source: P.A. 89-177, eff. 7-19-95.)

(210 ILCS 50/3.105)
Sec. 3.105. Trauma Center Misrepresentation. After the effective date of this amendatory Act of 1995, no facility shall use the phrase "trauma center" or words of similar meaning in relation to itself or hold itself out as a trauma center without first obtaining designation pursuant to this Act.
(Source: P.A. 89-177, eff. 7-19-95.)

(210 ILCS 50/3.110)
Sec. 3.110. EMS system and trauma center confidentiality and immunity.
(a) All information contained in or relating to any medical audit performed of a trauma center's trauma services pursuant to this Act or by an EMS Medical Director or his designee of medical care rendered by System personnel, shall be afforded the same status as is provided information concerning medical studies in Article VIII, Part 21 of the Code of Civil Procedure. Disclosure of such information to the Department pursuant to this Act shall not be considered a violation of Article VIII, Part 21 of the Code of Civil Procedure.
(b) Hospitals, trauma centers and individuals that perform or participate in medical audits pursuant to this Act shall be immune from civil liability to the same extent as provided in Section 10.2 of the Hospital Licensing Act.
(c) All information relating to the State Emergency Medical Services Disciplinary Review Board or a local review board, except final decisions, shall be afforded the same status as is provided information concerning medical studies in Article VIII, Part 21 of the Code of Civil Procedure. Disclosure of such information to the Department pursuant to this Act shall not be considered a violation of Article VIII, Part 21 of the Code of Civil Procedure.
(Source: P.A. 92-651, eff. 7-11-02.)

(210 ILCS 50/3.115)
Sec. 3.115. Pediatric Trauma. Upon the availability of federal funds for pediatric care demonstration projects, the Department shall:
(a) Convene a work group which will be charged with conducting a needs assessment of pediatric trauma care and with developing strategies to correct areas of need;
(b) Contract with the University of Illinois School of Public Health to develop a secondary prevention program for parents;
(c) Contract with an Illinois medical school to develop training and continuing medical education programs for physicians and nurses in treatment of pediatric trauma;
(d) Contract with an Illinois medical school to develop and test triage and field scoring for pediatric trauma if the needs assessment by the work group indicates that current scoring is inadequate;
(e) Support existing pediatric trauma programs and assist in establishing new pediatric trauma programs throughout the State;
(f) Provide grants to EMS systems for special pediatric equipment for prehospital care based on needs identified by the work group; and
(g) Provide grants to EMS systems and trauma centers for specialized training in pediatric trauma based on needs identified by the work group.
(Source: P.A. 89-177, eff. 7-19-95.)

(210 ILCS 50/3.116)
Sec. 3.116. Hospital Stroke Care; definitions. As used in Sections 3.116 through 3.119, 3.130, 3.200, and 3.226 of this Act:
"Acute Stroke-Ready Hospital" means a hospital that has been designated by the Department as meeting the criteria for providing emergent stroke care. Designation may be provided after a hospital has been certified or through application and designation as such.
"Certification" or "certified" means certification, using evidence-based standards, from a nationally-recognized certifying body approved by the Department.
"Comprehensive Stroke Center" means a hospital that has been certified and has been designated as such.
"Designation" or "designated" means the Department's recognition of a hospital as a Comprehensive Stroke Center, Primary Stroke Center, or Acute Stroke-Ready Hospital.
"Emergent stroke care" is emergency medical care that includes diagnosis and emergency medical treatment of acute stroke patients.
"Emergent Stroke Ready Hospital" means a hospital that has been designated by the Department as meeting the criteria for providing emergent stroke care.
"Primary Stroke Center" means a hospital that has been certified by a Department-approved, nationally-recognized certifying body and designated as such by the Department.
"Regional Stroke Advisory Subcommittee" means a subcommittee formed within each Regional EMS Advisory Committee to advise the Director and the Region's EMS Medical Directors Committee on the triage, treatment, and transport of possible acute stroke patients and to select the Region's representative to the State Stroke Advisory Subcommittee. At minimum, the Regional Stroke Advisory Subcommittee shall consist of: one representative from the EMS Medical Directors Committee; one EMS coordinator from a Resource Hospital; one administrative representative or his or her designee from each level of stroke care, including Comprehensive Stroke Centers within the Region, if any, Primary Stroke Centers within the Region, if any, and Acute Stroke-Ready Hospitals within the Region, if any; one physician from each level of stroke care, including one physician who is a neurologist or who provides advanced stroke care at a Comprehensive Stroke Center in the Region, if any, one physician who is a neurologist or who provides acute stroke care at a Primary Stroke Center in the Region, if any, and one physician who provides acute stroke care at an Acute Stroke-Ready Hospital in the Region, if any; one nurse practicing in each level of stroke care, including one nurse from a Comprehensive Stroke Center in the Region, if any, one nurse from a Primary Stroke Center in the Region, if any, and one nurse from an Acute Stroke-Ready Hospital in the Region, if any; one representative from both a public and a private vehicle service provider that transports possible acute stroke patients within the Region; the State-designated regional EMS Coordinator; and a fire chief or his or her designee from the EMS Region, if the Region serves a population of more than 2,000,000. The Regional Stroke Advisory Subcommittee shall establish bylaws to ensure equal membership that rotates and clearly delineates committee responsibilities and structure. Of the members first appointed, one-third shall be appointed for a term of one year, one-third shall be appointed for a term of 2 years, and the remaining members shall be appointed for a term of 3 years. The terms of subsequent appointees shall be 3 years.
"State Stroke Advisory Subcommittee" means a standing advisory body within the State Emergency Medical Services Advisory Council.
(Source: P.A. 98-1001, eff. 1-1-15.)

(210 ILCS 50/3.117)
Sec. 3.117. Hospital designations.
(a) The Department shall attempt to designate Primary Stroke Centers in all areas of the State.
(1) The Department shall designate as many certified

Primary Stroke Centers as apply for that designation provided they are certified by a nationally-recognized certifying body, approved by the Department, and certification criteria are consistent with the most current nationally-recognized, evidence-based stroke guidelines related to reducing the occurrence, disabilities, and death associated with stroke.

(2) A hospital certified as a Primary Stroke Center

by a nationally-recognized certifying body approved by the Department, shall send a copy of the Certificate and annual fee to the Department and shall be deemed, within 30 business days of its receipt by the Department, to be a State-designated Primary Stroke Center.

(3) A center designated as a Primary Stroke Center

shall pay an annual fee as determined by the Department that shall be no less than $100 and no greater than $500. All fees shall be deposited into the Stroke Data Collection Fund.

(3.5) With respect to a hospital that is a

designated Primary Stroke Center, the Department shall have the authority and responsibility to do the following:

(A) Suspend or revoke a hospital's Primary Stroke

Center designation upon receiving notice that the hospital's Primary Stroke Center certification has lapsed or has been revoked by the State recognized certifying body.

(B) Suspend a hospital's Primary Stroke Center

designation, in extreme circumstances where patients may be at risk for immediate harm or death, until such time as the certifying body investigates and makes a final determination regarding certification.

(C) Restore any previously suspended or revoked

Department designation upon notice to the Department that the certifying body has confirmed or restored the Primary Stroke Center certification of that previously designated hospital.

(D) Suspend a hospital's Primary Stroke Center

designation at the request of a hospital seeking to suspend its own Department designation.

(4) Primary Stroke Center designation shall remain

valid at all times while the hospital maintains its certification as a Primary Stroke Center, in good standing, with the certifying body. The duration of a Primary Stroke Center designation shall coincide with the duration of its Primary Stroke Center certification. Each designated Primary Stroke Center shall have its designation automatically renewed upon the Department's receipt of a copy of the accrediting body's certification renewal.

(5) A hospital that no longer meets

nationally-recognized, evidence-based standards for Primary Stroke Centers, or loses its Primary Stroke Center certification, shall notify the Department and the Regional EMS Advisory Committee within 5 business days.

(a-5) The Department shall attempt to designate Comprehensive Stroke Centers in all areas of the State.
(1) The Department shall designate as many certified

Comprehensive Stroke Centers as apply for that designation, provided that the Comprehensive Stroke Centers are certified by a nationally-recognized certifying body approved by the Department, and provided that the certifying body's certification criteria are consistent with the most current nationally-recognized and evidence-based stroke guidelines for reducing the occurrence of stroke and the disabilities and death associated with stroke.

(2) A hospital certified as a Comprehensive Stroke

Center shall send a copy of the Certificate and annual fee to the Department and shall be deemed, within 30 business days of its receipt by the Department, to be a State-designated Comprehensive Stroke Center.

(3) A hospital designated as a Comprehensive Stroke

Center shall pay an annual fee as determined by the Department that shall be no less than $100 and no greater than $500. All fees shall be deposited into the Stroke Data Collection Fund.

(4) With respect to a hospital that is a designated

Comprehensive Stroke Center, the Department shall have the authority and responsibility to do the following:

(A) Suspend or revoke the hospital's

Comprehensive Stroke Center designation upon receiving notice that the hospital's Comprehensive Stroke Center certification has lapsed or has been revoked by the State recognized certifying body.

(B) Suspend the hospital's Comprehensive Stroke

Center designation, in extreme circumstances in which patients may be at risk for immediate harm or death, until such time as the certifying body investigates and makes a final determination regarding certification.

(C) Restore any previously suspended or revoked

Department designation upon notice to the Department that the certifying body has confirmed or restored the Comprehensive Stroke Center certification of that previously designated hospital.

(D) Suspend the hospital's Comprehensive Stroke

Center designation at the request of a hospital seeking to suspend its own Department designation.

(5) Comprehensive Stroke Center designation shall

remain valid at all times while the hospital maintains its certification as a Comprehensive Stroke Center, in good standing, with the certifying body. The duration of a Comprehensive Stroke Center designation shall coincide with the duration of its Comprehensive Stroke Center certification. Each designated Comprehensive Stroke Center shall have its designation automatically renewed upon the Department's receipt of a copy of the certifying body's certification renewal.

(6) A hospital that no longer meets

nationally-recognized, evidence-based standards for Comprehensive Stroke Centers, or loses its Comprehensive Stroke Center certification, shall notify the Department and the Regional EMS Advisory Committee within 5 business days.

(b) Beginning on the first day of the month that begins 12 months after the adoption of rules authorized by this subsection, the Department shall attempt to designate hospitals as Acute Stroke-Ready Hospitals in all areas of the State. Designation may be approved by the Department after a hospital has been certified as an Acute Stroke-Ready Hospital or through application and designation by the Department. For any hospital that is designated as an Emergent Stroke Ready Hospital at the time that the Department begins the designation of Acute Stroke-Ready Hospitals, the Emergent Stroke Ready designation shall remain intact for the duration of the 12-month period until that designation expires. Until the Department begins the designation of hospitals as Acute Stroke-Ready Hospitals, hospitals may achieve Emergent Stroke Ready Hospital designation utilizing the processes and criteria provided in Public Act 96-514.
(1) (Blank).
(2) Hospitals may apply for, and receive, Acute

Stroke-Ready Hospital designation from the Department, provided that the hospital attests, on a form developed by the Department in consultation with the State Stroke Advisory Subcommittee, that it meets, and will continue to meet, the criteria for Acute Stroke-Ready Hospital designation and pays an annual fee.

A hospital designated as an Acute Stroke-Ready

Hospital shall pay an annual fee as determined by the Department that shall be no less than $100 and no greater than $500. All fees shall be deposited into the Stroke Data Collection Fund.

(2.5) A hospital may apply for, and receive, Acute

Stroke-Ready Hospital designation from the Department, provided that the hospital provides proof of current Acute Stroke-Ready Hospital certification and the hospital pays an annual fee.

(A) Acute Stroke-Ready Hospital designation shall

remain valid at all times while the hospital maintains its certification as an Acute Stroke-Ready Hospital, in good standing, with the certifying body.

(B) The duration of an Acute Stroke-Ready

Hospital designation shall coincide with the duration of its Acute Stroke-Ready Hospital certification.

(C) Each designated Acute Stroke-Ready Hospital

shall have its designation automatically renewed upon the Department's receipt of a copy of the certifying body's certification renewal and Application for Stroke Center Designation form.

(D) A hospital must submit a copy of its

certification renewal from the certifying body as soon as practical but no later than 30 business days after that certification is received by the hospital. Upon the Department's receipt of the renewal certification, the Department shall renew the hospital's Acute Stroke-Ready Hospital designation.

(E) A hospital designated as an Acute

Stroke-Ready Hospital shall pay an annual fee as determined by the Department that shall be no less than $100 and no greater than $500. All fees shall be deposited into the Stroke Data Collection Fund.

(3) Hospitals seeking Acute Stroke-Ready Hospital

designation that do not have certification shall develop policies and procedures that are consistent with nationally-recognized, evidence-based protocols for the provision of emergent stroke care. Hospital policies relating to emergent stroke care and stroke patient outcomes shall be reviewed at least annually, or more often as needed, by a hospital committee that oversees quality improvement. Adjustments shall be made as necessary to advance the quality of stroke care delivered. Criteria for Acute Stroke-Ready Hospital designation of hospitals shall be limited to the ability of a hospital to:

(A) create written acute care protocols related

to emergent stroke care;

(A-5) participate in the data collection system

provided in Section 3.118, if available;

(B) maintain a written transfer agreement with

one or more hospitals that have neurosurgical expertise;

(C) designate a Clinical Director of Stroke Care

who shall be a clinical member of the hospital staff with training or experience, as defined by the facility, in the care of patients with cerebrovascular disease. This training or experience may include, but is not limited to, completion of a fellowship or other specialized training in the area of cerebrovascular disease, attendance at national courses, or prior experience in neuroscience intensive care units. The Clinical Director of Stroke Care may be a neurologist, neurosurgeon, emergency medicine physician, internist, radiologist, advanced practice registered nurse, or physician's assistant;

(C-5) provide rapid access to an acute stroke

team, as defined by the facility, that considers and reflects nationally-recognized, evidenced-based protocols or guidelines;

(D) administer thrombolytic therapy, or

subsequently developed medical therapies that meet nationally-recognized, evidence-based stroke guidelines;

(E) conduct brain image tests at all times;
(F) conduct blood coagulation studies at all

times;

(G) maintain a log of stroke patients, which

shall be available for review upon request by the Department or any hospital that has a written transfer agreement with the Acute Stroke-Ready Hospital;

(H) admit stroke patients to a unit that can

provide appropriate care that considers and reflects nationally-recognized, evidence-based protocols or guidelines or transfer stroke patients to an Acute Stroke-Ready Hospital, Primary Stroke Center, or Comprehensive Stroke Center, or another facility that can provide the appropriate care that considers and reflects nationally-recognized, evidence-based protocols or guidelines; and

(I) demonstrate compliance with

nationally-recognized quality indicators.

(4) With respect to Acute Stroke-Ready Hospital

designation, the Department shall have the authority and responsibility to do the following:

(A) Require hospitals applying for Acute

Stroke-Ready Hospital designation to attest, on a form developed by the Department in consultation with the State Stroke Advisory Subcommittee, that the hospital meets, and will continue to meet, the criteria for an Acute Stroke-Ready Hospital.

(A-5) Require hospitals applying for Acute

Stroke-Ready Hospital designation via national Acute Stroke-Ready Hospital certification to provide proof of current Acute Stroke-Ready Hospital certification, in good standing.

The Department shall require a hospital that is

already certified as an Acute Stroke-Ready Hospital to send a copy of the Certificate to the Department.

Within 30 business days of the Department's

receipt of a hospital's Acute Stroke-Ready Certificate and Application for Stroke Center Designation form that indicates that the hospital is a certified Acute Stroke-Ready Hospital, in good standing, the hospital shall be deemed a State-designated Acute Stroke-Ready Hospital. The Department shall send a designation notice to each hospital that it designates as an Acute Stroke-Ready Hospital and shall add the names of designated Acute Stroke-Ready Hospitals to the website listing immediately upon designation. The Department shall immediately remove the name of a hospital from the website listing when a hospital loses its designation after notice and, if requested by the hospital, a hearing.

The Department shall develop an Application for

Stroke Center Designation form that contains a statement that "The above named facility meets the requirements for Acute Stroke-Ready Hospital Designation as provided in Section 3.117 of the Emergency Medical Services (EMS) Systems Act" and shall instruct the applicant facility to provide: the hospital name and address; the hospital CEO or Administrator's typed name and signature; the hospital Clinical Director of Stroke Care's typed name and signature; and a contact person's typed name, email address, and phone number.

The Application for Stroke Center Designation

form shall contain a statement that instructs the hospital to "Provide proof of current Acute Stroke-Ready Hospital certification from a nationally-recognized certifying body approved by the Department".

(B) Designate a hospital as an Acute Stroke-Ready

Hospital no more than 30 business days after receipt of an attestation that meets the requirements for attestation, unless the Department, within 30 days of receipt of the attestation, chooses to conduct an onsite survey prior to designation. If the Department chooses to conduct an onsite survey prior to designation, then the onsite survey shall be conducted within 90 days of receipt of the attestation.

(C) Require annual written attestation, on a form

developed by the Department in consultation with the State Stroke Advisory Subcommittee, by Acute Stroke-Ready Hospitals to indicate compliance with Acute Stroke-Ready Hospital criteria, as described in this Section, and automatically renew Acute Stroke-Ready Hospital designation of the hospital.

(D) Issue an Emergency Suspension of Acute

Stroke-Ready Hospital designation when the Director, or his or her designee, has determined that the hospital no longer meets the Acute Stroke-Ready Hospital criteria and an immediate and serious danger to the public health, safety, and welfare exists. If the Acute Stroke-Ready Hospital fails to eliminate the violation immediately or within a fixed period of time, not exceeding 10 days, as determined by the Director, the Director may immediately revoke the Acute Stroke-Ready Hospital designation. The Acute Stroke-Ready Hospital may appeal the revocation within 15 business days after receiving the Director's revocation order, by requesting an administrative hearing.

(E) After notice and an opportunity for an

administrative hearing, suspend, revoke, or refuse to renew an Acute Stroke-Ready Hospital designation, when the Department finds the hospital is not in substantial compliance with current Acute Stroke-Ready Hospital criteria.

(c) The Department shall consult with the State Stroke Advisory Subcommittee for developing the designation, re-designation, and de-designation processes for Comprehensive Stroke Centers, Primary Stroke Centers, and Acute Stroke-Ready Hospitals.
(d) The Department shall consult with the State Stroke Advisory Subcommittee as subject matter experts at least annually regarding stroke standards of care.
(Source: P.A. 100-513, eff. 1-1-18.)

(210 ILCS 50/3.117.5)
Sec. 3.117.5. Hospital Stroke Care; grants.
(a) In order to encourage the establishment and retention of Comprehensive Stroke Centers, Primary Stroke Centers, and Acute Stroke-Ready Hospitals throughout the State, the Director may award, subject to appropriation, matching grants to hospitals to be used for the acquisition and maintenance of necessary infrastructure, including personnel, equipment, and pharmaceuticals for the diagnosis and treatment of acute stroke patients. Grants may be used to pay the fee for certifications by Department approved nationally-recognized certifying bodies or to provide additional training for directors of stroke care or for hospital staff.
(b) The Director may award grant moneys to Comprehensive Stroke Centers, Primary Stroke Centers, and Acute Stroke-Ready Hospitals for developing or enlarging stroke networks, for stroke education, and to enhance the ability of the EMS System to respond to possible acute stroke patients.
(c) A Comprehensive Stroke Center, Primary Stroke Center, or Acute Stroke-Ready Hospital, or a hospital seeking certification as a Comprehensive Stroke Center, Primary Stroke Center, or Acute Stroke-Ready Hospital or designation as an Acute Stroke-Ready Hospital, may apply to the Director for a matching grant in a manner and form specified by the Director and shall provide information as the Director deems necessary to determine whether the hospital is eligible for the grant.
(d) Matching grant awards shall be made to Comprehensive Stroke Centers, Primary Stroke Centers, Acute Stroke-Ready Hospitals, or hospitals seeking certification or designation as a Comprehensive Stroke Center, Primary Stroke Center, or Acute Stroke-Ready Hospital. The Department may consider prioritizing grant awards to hospitals in areas with the highest incidence of stroke, taking into account geographic diversity, where possible.
(Source: P.A. 98-1001, eff. 1-1-15.)

(210 ILCS 50/3.117.75)
Sec. 3.117.75. Stroke Data Collection Fund.
(a) The Stroke Data Collection Fund is created as a special fund in the State treasury.
(b) Moneys in the fund shall be used by the Department to support the data collection provided for in Section 3.118 of this Act. Any surplus funds beyond what are needed to support the data collection provided for in Section 3.118 of this Act shall be used by the Department to support the salary of the Department Stroke Coordinator or for other stroke-care initiatives, including administrative oversight of stroke care.
(Source: P.A. 98-1001, eff. 1-1-15.)

(210 ILCS 50/3.118)
Sec. 3.118. Reporting.
(a) The Director shall, not later than July 1, 2012, prepare and submit to the Governor and the General Assembly a report indicating the total number of hospitals that have applied for grants, the project for which the application was submitted, the number of those applicants that have been found eligible for the grants, the total number of grants awarded, the name and address of each grantee, and the amount of the award issued to each grantee.
(b) By July 1, 2010, the Director shall send the list of designated Comprehensive Stroke Centers, Primary Stroke Centers, and Acute Stroke-Ready Hospitals to all Resource Hospital EMS Medical Directors in this State and shall post a list of designated Comprehensive Stroke Centers, Primary Stroke Centers, and Acute Stroke-Ready Hospitals on the Department's website, which shall be continuously updated.
(c) The Department shall add the names of designated Comprehensive Stroke Centers, Primary Stroke Centers, and Acute Stroke-Ready Hospitals to the website listing immediately upon designation and shall immediately remove the name when a hospital loses its designation after notice and a hearing.
(d) Stroke data collection systems and all stroke-related data collected from hospitals shall comply with the following requirements:
(1) The confidentiality of patient records shall be

maintained in accordance with State and federal laws.

(2) Hospital proprietary information and the names of

any hospital administrator, health care professional, or employee shall not be subject to disclosure.

(3) Information submitted to the Department shall be

privileged and strictly confidential and shall be used only for the evaluation and improvement of hospital stroke care. Stroke data collected by the Department shall not be directly available to the public and shall not be subject to civil subpoena, nor discoverable or admissible in any civil, criminal, or administrative proceeding against a health care facility or health care professional.

(e) The Department may administer a data collection system to collect data that is already reported by designated Comprehensive Stroke Centers, Primary Stroke Centers, and Acute Stroke-Ready Hospitals to their certifying body, to fulfill certification requirements. Comprehensive Stroke Centers, Primary Stroke Centers, and Acute Stroke-Ready Hospitals may provide data used in submission to their certifying body, to satisfy any Department reporting requirements. The Department may require submission of data elements in a format that is used State-wide. In the event the Department establishes reporting requirements for designated Comprehensive Stroke Centers, Primary Stroke Centers, and Acute Stroke-Ready Hospitals, the Department shall permit each designated Comprehensive Stroke Center, Primary Stroke Center, or Acute Stroke-Ready Hospital to capture information using existing electronic reporting tools used for certification purposes. Nothing in this Section shall be construed to empower the Department to specify the form of internal recordkeeping. Three years from the effective date of this amendatory Act of the 96th General Assembly, the Department may post stroke data submitted by Comprehensive Stroke Centers, Primary Stroke Centers, and Acute Stroke-Ready Hospitals on its website, subject to the following:
(1) Data collection and analytical methodologies

shall be used that meet accepted standards of validity and reliability before any information is made available to the public.

(2) The limitations of the data sources and analytic

methodologies used to develop comparative hospital information shall be clearly identified and acknowledged, including, but not limited to, the appropriate and inappropriate uses of the data.

(3) To the greatest extent possible, comparative

hospital information initiatives shall use standard-based norms derived from widely accepted provider-developed practice guidelines.

(4) Comparative hospital information and other

information that the Department has compiled regarding hospitals shall be shared with the hospitals under review prior to public dissemination of the information. Hospitals have 30 days to make corrections and to add helpful explanatory comments about the information before the publication.

(5) Comparisons among hospitals shall adjust for

patient case mix and other relevant risk factors and control for provider peer groups, when appropriate.

(6) Effective safeguards to protect against the

unauthorized use or disclosure of hospital information shall be developed and implemented.

(7) Effective safeguards to protect against the

dissemination of inconsistent, incomplete, invalid, inaccurate, or subjective hospital data shall be developed and implemented.

(8) The quality and accuracy of hospital information

reported under this Act and its data collection, analysis, and dissemination methodologies shall be evaluated regularly.

(9) None of the information the Department discloses

to the public under this Act may be used to establish a standard of care in a private civil action.

(10) The Department shall disclose information under

this Section in accordance with provisions for inspection and copying of public records required by the Freedom of Information Act, provided that the information satisfies the provisions of this Section.

(11) Notwithstanding any other provision of law,

under no circumstances shall the Department disclose information obtained from a hospital that is confidential under Part 21 of Article VIII of the Code of Civil Procedure.

(12) No hospital report or Department disclosure may

contain information identifying a patient, employee, or licensed professional.

(Source: P.A. 98-1001, eff. 1-1-15.)

(210 ILCS 50/3.118.5)
Sec. 3.118.5. State Stroke Advisory Subcommittee; triage and transport of possible acute stroke patients.
(a) There shall be established within the State Emergency Medical Services Advisory Council, or other statewide body responsible for emergency health care, a standing State Stroke Advisory Subcommittee, which shall serve as an advisory body to the Council and the Department on matters related to the triage, treatment, and transport of possible acute stroke patients. Membership on the Committee shall be as geographically diverse as possible and include one representative from each Regional Stroke Advisory Subcommittee, to be chosen by each Regional Stroke Advisory Subcommittee. The Director shall appoint additional members, as needed, to ensure there is adequate representation from the following:
(1) an EMS Medical Director;
(2) a hospital administrator, or designee, from a

Comprehensive Stroke Center;

(3) a hospital administrator, or designee, from a

Primary Stroke Center;

(3.5) a hospital administrator, or designee, from an

Acute Stroke-Ready Hospital;

(3.10) a registered nurse from a Comprehensive Stroke

Center;

(4) a registered nurse from a Primary Stroke Center;
(5) a registered nurse from an Acute Stroke-Ready

Hospital;

(5.5) a physician providing advanced stroke care from

a Comprehensive Stroke center;

(6) a physician providing stroke care from a

Primary Stroke Center;

(7) a physician providing stroke care from an Acute

Stroke-Ready Hospital;

(8) an EMS Coordinator;
(9) an acute stroke patient advocate;
(10) a fire chief, or designee, from an EMS Region

that serves a population of over 2,000,000 people;

(11) a fire chief, or designee, from a rural EMS

Region;

(12) a representative from a private ambulance

provider;

(12.5) a representative from a municipal EMS

provider; and

(13) a representative from the State Emergency

Medical Services Advisory Council.

(b) Of the members first appointed, 9 members shall be appointed for a term of one year, 9 members shall be appointed for a term of 2 years, and the remaining members shall be appointed for a term of 3 years. The terms of subsequent appointees shall be 3 years.
(c) The State Stroke Advisory Subcommittee shall be provided a 90-day period in which to review and comment upon all rules proposed by the Department pursuant to this Act concerning stroke care, except for emergency rules adopted pursuant to Section 5-45 of the Illinois Administrative Procedure Act. The 90-day review and comment period shall commence prior to publication of the proposed rules and upon the Department's submission of the proposed rules to the individual Committee members, if the Committee is not meeting at the time the proposed rules are ready for Committee review.
(d) The State Stroke Advisory Subcommittee shall develop and submit an evidence-based statewide stroke assessment tool to clinically evaluate potential stroke patients to the Department for final approval. Upon approval, the Department shall disseminate the tool to all EMS Systems for adoption. The Director shall post the Department-approved stroke assessment tool on the Department's website. The State Stroke Advisory Subcommittee shall review the Department-approved stroke assessment tool at least annually to ensure its clinical relevancy and to make changes when clinically warranted.
(d-5) Each EMS Regional Stroke Advisory Subcommittee shall submit recommendations for continuing education for pre-hospital personnel to that Region's EMS Medical Directors Committee.
(e) Nothing in this Section shall preclude the State Stroke Advisory Subcommittee from reviewing and commenting on proposed rules which fall under the purview of the State Emergency Medical Services Advisory Council. Nothing in this Section shall preclude the Emergency Medical Services Advisory Council from reviewing and commenting on proposed rules which fall under the purview of the State Stroke Advisory Subcommittee.
(f) The Director shall coordinate with and assist the EMS System Medical Directors and Regional Stroke Advisory Subcommittee within each EMS Region to establish protocols related to the assessment, treatment, and transport of possible acute stroke patients by licensed emergency medical services providers. These protocols shall include regional transport plans for the triage and transport of possible acute stroke patients to the most appropriate Comprehensive Stroke Center, Primary Stroke Center, or Acute Stroke-Ready Hospital, unless circumstances warrant otherwise.
(Source: P.A. 98-1001, eff. 1-1-15.)

(210 ILCS 50/3.119)
Sec. 3.119. Stroke Care; restricted practices. Sections in this Act pertaining to Comprehensive Stroke Centers, Primary Stroke Centers, and Acute Stroke-Ready Hospitals are not medical practice guidelines and shall not be used to restrict the authority of a hospital to provide services for which it has received a license under State law.
(Source: P.A. 98-1001, eff. 1-1-15.)

(210 ILCS 50/3.120)
Sec. 3.120. Helicopter Plan. The Department shall cooperate with the Illinois Department of Transportation to develop a statewide use plan for helicopters operated by the Illinois Department of Transportation.
(Source: P.A. 89-177, eff. 7-19-95.)

(210 ILCS 50/3.125)
Sec. 3.125. Complaint Investigations.
(a) The Department shall promptly investigate complaints which it receives concerning any person or entity which the Department licenses, certifies, approves, permits or designates pursuant to this Act.
(b) The Department shall notify an EMS Medical Director of any complaints it receives involving System personnel or participants.
(c) The Department shall conduct any inspections, interviews and reviews of records which it deems necessary in order to investigate complaints.
(d) All persons and entities which are licensed, certified, approved, permitted or designated pursuant to this Act shall fully cooperate with any Department complaint investigation, including providing patient medical records requested by the Department. Any patient medical record received or reviewed by the Department shall not be disclosed publicly in such a manner as to identify individual patients, without the consent of such patient or his or her legally authorized representative. Patient medical records may be disclosed to a party in administrative proceedings brought by the Department pursuant to this Act, but such patient's identity shall be masked before disclosure of such record during any public hearing unless otherwise authorized by the patient or his or her legally authorized representative.
(Source: P.A. 89-177, eff. 7-19-95.)

(210 ILCS 50/3.130)
Sec. 3.130. Facility, system, and equipment violations; Plans of Correction. Except for emergency suspension orders, or actions initiated pursuant to Sections 3.117(a), 3.117(b), and 3.90(b)(10) of this Act, prior to initiating an action in response to a facility, system, or equipment violation, the Department shall:
(a) Issue a Notice of Violation which specifies the

Department's allegations of noncompliance and requests a plan of correction to be submitted within 10 days after receipt of the Notice of Violation;

(b) Review and approve or reject the plan of

correction. If the Department rejects the plan of correction, it shall send notice of the rejection and the reason for the rejection. The party shall have 10 days after receipt of the notice of rejection in which to submit a modified plan;

(c) Impose a plan of correction if a modified plan is

not submitted in a timely manner or if the modified plan is rejected by the Department;

(d) Issue a Notice of Intent to fine, suspend,

revoke, nonrenew or deny if the party has failed to comply with the imposed plan of correction, and provide the party with an opportunity to request an administrative hearing. The Notice of Intent shall be effected by certified mail or by personal service, shall set forth the particular reasons for the proposed action, and shall provide the party with 15 days in which to request a hearing.

(Source: P.A. 98-973, eff. 8-15-14.)

(210 ILCS 50/3.133)
Sec. 3.133. Suspension of license for failure to pay restitution. The Department, without further process or hearing, shall suspend the license or other authorization to practice of any person issued under this Act who has been certified by court order as not having paid restitution to a person under Section 8A-3.5 of the Illinois Public Aid Code or under Section 17-10.5 or 46-1 of the Criminal Code of 1961 or the Criminal Code of 2012. A person whose license or other authorization to practice is suspended under this Section is prohibited from practicing until the restitution is made in full.
(Source: P.A. 97-1150, eff. 1-25-13.)

(210 ILCS 50/3.135)
Sec. 3.135. Administrative Hearings.
(a) Administrative hearings shall be conducted by the Director or by an individual designated by the Director as Administrative Law Judge to conduct the hearing. On the basis of any such hearing, or upon default of the Respondent, the Director shall issue a Final Order specifying his findings, conclusions and decision. A copy of the Final Order shall be sent to the Respondent by certified mail or served personally upon the Respondent.
(b) The procedure governing hearings authorized by this Act shall be in accordance with the Department's rules governing administrative hearings.
(Source: P.A. 89-177, eff. 7-19-95.)

(210 ILCS 50/3.140)
Sec. 3.140. Violations; Fines.
(a) The Department shall have the authority to impose fines on any licensed vehicle service provider, stretcher van provider, designated trauma center, resource hospital, associate hospital, or participating hospital.
(b) The Department shall adopt rules pursuant to this Act which establish a system of fines related to the type and level of violation or repeat violation, including but not limited to:
(1) A fine not exceeding $10,000 for a violation

which created a condition or occurrence presenting a substantial probability that death or serious harm to an individual will or did result therefrom; and

(2) A fine not exceeding $5,000 for a violation which

creates or created a condition or occurrence which threatens the health, safety or welfare of an individual.

(c) A Notice of Intent to Impose Fine may be issued in conjunction with or in lieu of a Notice of Intent to Suspend, Revoke, Nonrenew or Deny, and shall conform to the requirements specified in Section 3.130(d) of this Act. All Hearings conducted pursuant to a Notice of Intent to Impose Fine shall conform to the requirements specified in Section 3.135 of this Act.
(d) All fines collected pursuant to this Section shall be deposited into the EMS Assistance Fund.
(Source: P.A. 98-973, eff. 8-15-14.)

(210 ILCS 50/3.145)
Sec. 3.145. Administrative Review Law. All final administrative decisions of the Department hereunder shall be subject to judicial review pursuant to the provisions of the Administrative Review Law and the rules adopted pursuant thereto. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
Decisions of the State EMS Disciplinary Review Board are not final administrative decisions of the Department, and are not subject to judicial review under the Administrative Review Law.
(Source: P.A. 89-177, eff. 7-19-95.)

(210 ILCS 50/3.150)
Sec. 3.150. Immunity from civil liability.
(a) Any person, agency or governmental body certified, licensed or authorized pursuant to this Act or rules thereunder, who in good faith provides emergency or non-emergency medical services during a Department approved training course, in the normal course of conducting their duties, or in an emergency, shall not be civilly liable as a result of their acts or omissions in providing such services unless such acts or omissions, including the bypassing of nearby hospitals or medical facilities in accordance with the protocols developed pursuant to this Act, constitute willful and wanton misconduct.
(b) No person, including any private or governmental organization or institution that administers, sponsors, authorizes, supports, finances, educates or supervises the functions of emergency medical services personnel certified, licensed or authorized pursuant to this Act, including persons participating in a Department approved training program, shall be liable for any civil damages for any act or omission in connection with administration, sponsorship, authorization, support, finance, education or supervision of such emergency medical services personnel, where the act or omission occurs in connection with activities within the scope of this Act, unless the act or omission was the result of willful and wanton misconduct.
(c) Exemption from civil liability for emergency care is as provided in the Good Samaritan Act.
(d) No local agency, entity of State or local government, or other public or private organization, nor any officer, director, trustee, employee, consultant or agent of any such entity, which sponsors, authorizes, supports, finances, or supervises the training of persons in the use of cardiopulmonary resuscitation, automated external defibrillators, or first aid in a course which complies with generally recognized standards shall be liable for damages in any civil action based on the training of such persons unless an act or omission during the course of instruction constitutes willful and wanton misconduct.
(e) No person who is certified to teach the use of cardiopulmonary resuscitation, automated external defibrillators, or first aid and who teaches a course of instruction which complies with generally recognized standards for the use of cardiopulmonary resuscitation, automated external defibrillators, or first aid shall be liable for damages in any civil action based on the acts or omissions of a person who received such instruction, unless an act or omission during the course of such instruction constitutes willful and wanton misconduct.
(f) No member or alternate of the State Emergency Medical Services Disciplinary Review Board or a local System review board who in good faith exercises his responsibilities under this Act shall be liable for damages in any civil action based on such activities unless an act or omission during the course of such activities constitutes willful and wanton misconduct.
(g) No EMS Medical Director who in good faith exercises his responsibilities under this Act shall be liable for damages in any civil action based on such activities unless an act or omission during the course of such activities constitutes willful and wanton misconduct.
(h) Nothing in this Act shall be construed to create a cause of action or any civil liabilities.
(Source: P.A. 95-447, eff. 8-27-07.)

(210 ILCS 50/3.155)
Sec. 3.155. General Provisions.
(a) Authority and responsibility for the EMS System shall be vested in the EMS Resource Hospital, through the EMS Medical Director or his designee.
(b) For an inter-hospital emergency or non-emergency medical transport, in which the physician from the sending hospital provides the EMS personnel with written medical orders, such written medical orders cannot exceed the scope of care which the EMS personnel are authorized to render pursuant to this Act.
(c) For an inter-hospital emergency or non-emergency medical transport of a patient who requires medical care beyond the scope of care which the EMS personnel are authorized to render pursuant to this Act, a qualified physician, nurse, perfusionist, or respiratory therapist familiar with the scope of care needed must accompany the patient and the transferring hospital and physician shall assume medical responsibility for that portion of the medical care.
(d) No emergency medical services vehicles or personnel from another State or nation may be utilized on a regular basis to pick up and transport patients within this State without first complying with this Act and all rules adopted by the Department pursuant to this Act.
(e) This Act shall not prevent emergency medical services vehicles or personnel from another State or nation from rendering requested assistance in this State in a disaster situation, or operating from a location outside the State and occasionally transporting patients into this State for needed medical care. Except as provided in Section 31 of this Act, this Act shall not provide immunity from liability for such activities.
(f) Except as provided in subsection (e) of this Section, no person or entity shall transport emergency or non-emergency patients by ambulance, SEMSV, or medical carrier without first complying with the provisions of this Act and all rules adopted pursuant to this Act.
(g) Nothing in this Act or the rules adopted by the Department under this Act shall be construed to authorize any medical treatment to or transportation of any person who objects on religious grounds.
(h) Patients, individuals who accompany a patient, and emergency medical services personnel may not smoke while inside an ambulance or SEMSV. The Department of Public Health may impose a civil penalty on an individual who violates this subsection in the amount of $100.
(Source: P.A. 92-376, eff. 8-15-01.)

(210 ILCS 50/3.160)
Sec. 3.160. Employer Responsibility.
(a) (Blank).
(a-5) No employer shall permit any employee to perform any services for which a license, certificate, or other authorization is required under this Act, unless the employer first makes a good faith attempt to verify that the employee possesses all necessary and valid licenses, certificates, and authorizations required under this Act.
(b) Any person or entity that employs or supervises a person's activities as a First Responder or Emergency Medical Dispatcher shall cooperate with the Department's efforts to monitor and enforce compliance by those individuals with the requirements of this Act.
(Source: P.A. 96-1469, eff. 1-1-11.)

(210 ILCS 50/3.165)
Sec. 3.165. Misrepresentation.
(a) No person shall hold himself or herself out to be or engage in the practice of an EMS Medical Director, EMS Administrative Director, EMS System Coordinator, EMR, EMD, EMT, EMT-I, A-EMT, Paramedic, ECRN, PHRN, TNS, or LI without being licensed, certified, approved or otherwise authorized pursuant to this Act.
(b) A hospital or other entity which employs or utilizes an EMR, EMD, EMT, EMT-I, A-EMT, or Paramedic in a manner which is outside the scope of his or her license shall not use the words "emergency medical responder", "EMR", "emergency medical technician", "EMT", "emergency medical technician-intermediate", "EMT-I", "advanced emergency medical technician", "A-EMT", or "Paramedic" in that person's job description or title, or in any other manner hold that person out to be so licensed.
(c) No provider or participant within an EMS System shall hold itself out as providing a type or level of service that has not been approved by that System's EMS Medical Director.
(Source: P.A. 98-973, eff. 8-15-14.)

(210 ILCS 50/3.170)
Sec. 3.170. Falsification of Documents. No person shall fabricate any license or knowingly enter any false information on any application form, run sheet, record or other document required to be completed or submitted pursuant to this Act or any rule adopted pursuant to this Act, or knowingly submit any application form, run sheet, record or other document which contains false information.
(Source: P.A. 98-973, eff. 8-15-14.)

(210 ILCS 50/3.175)
Sec. 3.175. Criminal Penalties. Any person who violates Sections 3.155(d) or (f), 3.160, 3.165 or 3.170 of this Act or any rule promulgated thereto, is guilty of a Class B misdemeanor.
(Source: P.A. 96-1469, eff. 1-1-11.)

(210 ILCS 50/3.180)
Sec. 3.180. Injunctions. Notwithstanding the existence or pursuit of any other remedy, the Director may, through the Attorney General, seek an injunction:
(a) To restrain or prevent any person or entity from

functioning, practicing or operating without a license, certification, classification, approval, permit, designation or authorization required by this Act;

(b) To restrain or prevent any person, institution or

governmental unit from representing itself to be a trauma center after the effective date of this amendatory Act of 1995 without designation as such pursuant to this Act;

(c) To restrain or prevent any hospital or other

entity which employs or utilizes an EMR, EMT, EMT-I, A-EMT, or Paramedic in a manner which is outside the scope of his or her license from representing that person to be an EMR, EMT, EMT-I, A-EMT, or Paramedic.

(Source: P.A. 98-973, eff. 8-15-14.)

(210 ILCS 50/3.185)
Sec. 3.185. Waiver of Standards. In accordance with protocols and procedures which it established by rules adopted pursuant to this Act, the Department may grant a waiver to any provision of this Act or rule adopted pursuant to this Act for a specified period of time determined appropriate by the Department.
Any entity may apply in writing to the Department for a waiver to specific requirements or standards for which it considers compliance to be a hardship. The Department may grant a waiver on such applications when it can be demonstrated that there will be no reduction in standards of medical care as determined by the EMS Medical Director or the Department.
The Department shall establish a specific mechanism for granting hardship waivers to the Act's licensure fee requirements.
(Source: P.A. 89-177, eff. 7-19-95.)

(210 ILCS 50/3.190)
Sec. 3.190. Emergency Department Classifications. The Department shall have the authority and responsibility to:
(a) Establish criteria for classifying the emergency

departments of hospitals within the State as Comprehensive, Basic, or Standby. In establishing such criteria, the Department may consult with the Illinois Hospital Licensing Board and incorporate by reference all or part of existing standards adopted as rules pursuant to the Hospital Licensing Act or Emergency Medical Treatment Act;

(b) Classify the emergency departments of hospitals

within the State in accordance with this Section;

(c) Annually publish, and distribute to all EMS

Systems, a list reflecting the classification of all emergency departments.

For the purposes of paragraphs (a) and (b) of this Section, long-term acute care hospitals and rehabilitation hospitals, as defined under the Hospital Emergency Service Act, are not required to provide hospital emergency services. Long-term acute care hospitals and rehabilitation hospitals with no emergency department shall be classified as not available.
(Source: P.A. 97-667, eff. 1-13-12; 98-463, eff. 8-16-13; 98-683, eff. 6-30-14.)

(210 ILCS 50/3.195)
Sec. 3.195. Data Collection and Evaluation.
(a) The Department shall develop and administer an emergency medical services data collection system. Nothing in this Section shall be construed to empower the Department to specify the form of internal recordkeeping.
(b) The confidentiality of patient records shall be maintained in accordance with State and federal regulations on confidentiality of records.
(c) The Department shall develop parameters by which the availability and quality of emergency medical care can be evaluated to assure a reasonable standard of performance by individuals and organizations providing such services.
(d) EMS Medical Directors shall have the authority to require System participants to provide data to the System in addition to that required by the Department. Participants shall not be required to submit financial information that is proprietary in nature and unrelated to the scope or purposes of this Act.
(Source: P.A. 89-177, eff. 7-19-95.)

(210 ILCS 50/3.200)
Sec. 3.200. State Emergency Medical Services Advisory Council.
(a) There shall be established within the Department of Public Health a State Emergency Medical Services Advisory Council, which shall serve as an advisory body to the Department on matters related to this Act.
(b) Membership of the Council shall include one representative from each EMS Region, to be appointed by each region's EMS Regional Advisory Committee. The Governor shall appoint additional members to the Council as necessary to insure that the Council includes one representative from each of the following categories:
(1) EMS Medical Director,
(2) Trauma Center Medical Director,
(3) Licensed, practicing physician with regular and

frequent involvement in the provision of emergency care,

(4) Licensed, practicing physician with special

expertise in the surgical care of the trauma patient,

(5) EMS System Coordinator,
(6) TNS,
(7) Paramedic,
(7.5) A-EMT,
(8) EMT-I,
(9) EMT,
(10) Private vehicle service provider,
(11) Law enforcement officer,
(12) Chief of a public vehicle service provider,
(13) Statewide firefighters' union member affiliated

with a vehicle service provider,

(14) Administrative representative from a fire

department vehicle service provider in a municipality with a population of over 2 million people;

(15) Administrative representative from a Resource

Hospital or EMS System Administrative Director.

(c) Members shall be appointed for a term of 3 years. All appointees shall serve until their successors are appointed and qualified.
(d) The Council shall be provided a 90-day period in which to review and comment, in consultation with the subcommittee to which the rules are relevant, upon all rules proposed by the Department pursuant to this Act, except for rules adopted pursuant to Section 3.190(a) of this Act, rules submitted to the State Trauma Advisory Council and emergency rules adopted pursuant to Section 5-45 of the Illinois Administrative Procedure Act. The 90-day review and comment period may commence upon the Department's submission of the proposed rules to the individual Council members, if the Council is not meeting at the time the proposed rules are ready for Council review. Any non-emergency rules adopted prior to the Council's 90-day review and comment period shall be null and void. If the Council fails to advise the Department within its 90-day review and comment period, the rule shall be considered acted upon.
(e) Council members shall be reimbursed for reasonable travel expenses incurred during the performance of their duties under this Section.
(f) The Department shall provide administrative support to the Council for the preparation of the agenda and minutes for Council meetings and distribution of proposed rules to Council members.
(g) The Council shall act pursuant to bylaws which it adopts, which shall include the annual election of a Chair and Vice-Chair.
(h) The Director or his designee shall be present at all Council meetings.
(i) Nothing in this Section shall preclude the Council from reviewing and commenting on proposed rules which fall under the purview of the State Trauma Advisory Council.
(Source: P.A. 98-973, eff. 8-15-14.)

(210 ILCS 50/3.205)
Sec. 3.205. State Trauma Advisory Council.
(a) There shall be established within the Department of Public Health a State Trauma Advisory Council, which shall serve as an advisory body to the Department on matters related to trauma care and trauma centers.
(b) Membership of the Council shall include one representative from each Regional Trauma Advisory Committee, to be appointed by each Committee. The Governor shall appoint the following additional members:
(1) An EMS Medical Director,
(2) A trauma center medical director,
(3) A trauma surgeon,
(4) A trauma nurse coordinator,
(5) A representative from a private vehicle service

provider,

(6) A representative from a public vehicle service

provider,

(7) A member of the State EMS Advisory Council, and
(8) A neurosurgeon.
(c) Members shall be appointed for a term of 3 years. All appointees shall serve until their successors are appointed and qualified.
(d) The Council shall be provided a 90-day period in which to review and comment upon all rules proposed by the Department pursuant to this Act concerning trauma care, except for emergency rules adopted pursuant to Section 5-45 of the Illinois Administrative Procedure Act. The 90-day review and comment period may commence upon the Department's submission of the proposed rules to the individual Council members, if the Council is not meeting at the time the proposed rules are ready for Council review. Any non-emergency rules adopted prior to the Council's 90-day review and comment period shall be null and void. If the Council fails to advise the Department within its 90-day review and comment period, the rule shall be considered acted upon;
(e) Council members shall be reimbursed for reasonable travel expenses incurred during the performance of their duties under this Section.
(f) The Department shall provide administrative support to the Council for the preparation of the agenda and minutes for Council meetings and distribution of proposed rules to Council members.
(g) The Council shall act pursuant to bylaws which it adopts, which shall include the annual election of a Chair and Vice-Chair.
(h) The Director or his designee shall be present at all Council meetings.
(i) Nothing in this Section shall preclude the Council from reviewing and commenting on proposed rules which fall under the purview of the State EMS Advisory Council.
(Source: P.A. 98-973, eff. 8-15-14.)

(210 ILCS 50/3.210)
Sec. 3.210. EMS Medical Consultant. If the Chief of the Department's Division of Emergency Medical Services and Highway Safety is not a physician licensed to practice medicine in all of its branches, with extensive emergency medical services experience, and certified by the American Board of Emergency Medicine or the American Osteopathic Board of Emergency Medicine, then the Director shall appoint such a physician to serve as EMS Medical Consultant to the Division Chief.
(Source: P.A. 98-973, eff. 8-15-14; 99-78, eff. 7-20-15.)

(210 ILCS 50/3.215)
Sec. 3.215. Grants. The Department has the power to make grants to EMS Regions, for disbursement in accordance with protocols established in the EMS Region Plans, from moneys deposited into the EMS Assistance Fund and funds appropriated or otherwise made available to the Department, other than funds appropriated to the Illinois Department of Transportation for implementation of the Highway Safety Program.
(Source: P.A. 89-177, eff. 7-19-95.)

(210 ILCS 50/3.220)
Sec. 3.220. EMS Assistance Fund.
(a) There is hereby created an "EMS Assistance Fund" within the State treasury, for the purpose of receiving fines and fees collected by the Illinois Department of Public Health pursuant to this Act.
(b) (Blank).
(b-5) All licensing, testing, and certification fees authorized by this Act, excluding ambulance licensure fees, within this fund shall be used by the Department for administration, oversight, and enforcement of activities authorized under this Act.
(c) All other moneys within this fund shall be distributed by the Department to the EMS Regions for disbursement in accordance with protocols established in the EMS Region Plans, for the purposes of organization, development and improvement of Emergency Medical Services Systems, including but not limited to training of personnel and acquisition, modification and maintenance of necessary supplies, equipment and vehicles.
(d) All fees and fines collected pursuant to this Act shall be deposited into the EMS Assistance Fund, except that all fees collected under Section 3.86 in connection with the licensure of stretcher van providers shall be deposited into the Stretcher Van Licensure Fund.
(Source: P.A. 100-201, eff. 8-18-17.)

(210 ILCS 50/3.225)
Sec. 3.225. Trauma Center Fund.
(a) The Department shall distribute 97.5% of 50% of the moneys deposited into the Trauma Center Fund, a special fund in the State Treasury, to Illinois hospitals that are designated as trauma centers. The payments to those hospitals shall be in addition to any other payments paid and shall be in an amount calculated under paragraph (b) of this Section.
(b) Trauma payment calculation.
(1) The Department shall implement an accounting

system to ensure that the moneys in the fund are distributed.

(2) The moneys in the fund shall be allocated

proportionately to each EMS region so that the EMS region receives the moneys collected from within its region for violations of laws or ordinances regulating the movement of traffic. Under no circumstance shall money collected within one EMS region be redirected to another EMS region.

(3) The formula for distribution to individual

hospitals shall be based on factors identified in rules adopted by the Department pursuant to this Act. No moneys may be distributed to a trauma center located outside of the State.

(4) If money collected from an EMS region cannot be

distributed to any trauma center in that EMS region because the trauma center is located outside of the State, then the Department shall distribute the money to hospitals in the EMS region for the provision of emergency services.

(c) The Department may retain 2.5% of 50% of the moneys in the Trauma Center Fund to defray the cost of administering the distributions.
(Source: P.A. 97-209, eff. 7-28-11.)

(210 ILCS 50/3.226)
Sec. 3.226. Hospital Stroke Care Fund.
(a) The Hospital Stroke Care Fund is created as a special fund in the State treasury for the purpose of receiving appropriations, donations, and grants collected by the Illinois Department of Public Health pursuant to Department designation of Comprehensive Stroke Centers, Primary Stroke Centers, and Acute Stroke-Ready Hospitals. All moneys collected by the Department pursuant to its authority to designate Comprehensive Stroke Centers, Primary Stroke Centers, and Acute Stroke-Ready Hospitals shall be deposited into the Fund, to be used for the purposes in subsection (b).
(b) The purpose of the Fund is to allow the Director of the Department to award matching grants:
(1) to hospitals that have been certified as

Comprehensive Stroke Centers, Primary Stroke Centers, or Acute Stroke-Ready Hospitals;

(2) to hospitals that seek certification or

designation or both as Comprehensive Stroke Centers, Primary Stroke Centers, or Acute Stroke-Ready Hospitals;

(3) to hospitals that have been designated Acute

Stroke-Ready Hospitals;

(4) to hospitals that seek designation as Acute

Stroke-Ready Hospitals; and

(5) for the development of stroke networks.
Hospitals may use grant funds to work with the EMS System to improve outcomes of possible acute stroke patients.
(c) Moneys deposited in the Hospital Stroke Care Fund shall be allocated according to the hospital needs within each EMS region and used solely for the purposes described in this Act.
(d) Interfund transfers from the Hospital Stroke Care Fund shall be prohibited.
(Source: P.A. 98-1001, eff. 1-1-15.)

(210 ILCS 50/3.230)
Sec. 3.230. Abuse and Neglect Reporting; Domestic Violence Referrals.
(a) All persons licensed, certified or approved under this Act shall report suspected cases of child abuse or neglect in accordance with the requirements of the Abused and Neglected Child Reporting Act.
(b) All persons licensed, certified or approved under this Act shall offer to a person suspected to be a victim of abuse immediate and adequate information regarding services available to victims of abuse, in accordance with Section 401 of the Illinois Domestic Violence Act of 1986.
(Source: P.A. 89-177, eff. 7-19-95.)

(210 ILCS 50/3.235)
Sec. 3.235. Choke-Saving Methods Act; Effect. Nothing in this Act shall impair or diminish any right, privilege or duty established in the Choke-Saving Methods Act.
(Source: P.A. 89-177, eff. 7-19-95.)

(210 ILCS 50/3.240)
Sec. 3.240. Coal Mine Medical Emergencies Act; Conflicts. In the event of conflict between this Act and the Coal Mine Medical Emergencies Act, the provisions of the Coal Mine Medical Emergencies Act shall govern.
(Source: P.A. 89-177, eff. 7-19-95.)

(210 ILCS 50/3.245)
Sec. 3.245. Adoption of Rules by the Department. The Department shall adopt rules to implement the provisions of this Act, in accordance with the Illinois Administrative Procedure Act.
With the exception of emergency rules adopted pursuant to the Illinois Administrative Procedure Act or Section 3.190 of this Act, the Department shall submit all proposed rules to the State Emergency Medical Services Council or State Trauma Advisory Council for a 90-day review and comment period prior to adoption, as specified in this Act.
(Source: P.A. 91-357, eff. 7-29-99.)

(210 ILCS 50/3.250)
Sec. 3.250. Application of Administrative Procedure Act. The provisions of the Illinois Administrative Procedure Act are hereby expressly adopted and shall apply to all administrative rules and procedures of the Department of Public Health under this Act, except that in case of conflict between the Illinois Administrative Procedure Act and this Act the provisions of this Act shall control, and except that Section 5-35 of the Illinois Administrative Procedure Act relating to procedures for rule-making does not apply to the adoption of any rule required by federal law in connection with which the Department is precluded by law from exercising any discretion.
(Source: P.A. 92-651, eff. 7-11-02.)

(210 ILCS 50/3.255)
Sec. 3.255. Emergency Medical Disaster Plan. The Department shall develop and implement an Emergency Medical Disaster Plan to assist emergency medical services personnel and health care facilities in working together in a collaborative way and to provide support in situations where local medical resources are overwhelmed, including but not limited to public health emergencies, as that term is defined in Section 4 of the Illinois Emergency Management Agency Act. As part of the plan, the Department may designate lead hospitals in each Emergency Medical Services region established under this Act and may foster the creation and coordination of volunteer medical response teams that can be deployed to assist when a locality's capacity is overwhelmed. In developing an Emergency Medical Disaster Plan, the Department shall collaborate with the entities listed in Sections 2310-50.5 and 2310-620 of the Department of Public Health Powers and Duties Law of the Civil Administrative Code of Illinois.
(Source: P.A. 93-829, eff. 7-28-04.)

(210 ILCS 50/4) (from Ch. 111 1/2, par. 5504)
Sec. 4. (Repealed).
(Source: P.A. 88-1. Repealed by P.A. 89-177, eff. 7-19-95.)

(210 ILCS 50/4.01) (from Ch. 111 1/2, par. 5504.01)
Sec. 4.01. (Repealed).
(Source: P.A. 88-1. Repealed by P.A. 89-177, eff. 7-19-95.)

(210 ILCS 50/4.02) (from Ch. 111 1/2, par. 5504.02)
Sec. 4.02. (Repealed).
(Source: P.A. 88-1. Repealed by P.A. 89-177, eff. 7-19-95.)

(210 ILCS 50/4.03) (from Ch. 111 1/2, par. 5504.03)
Sec. 4.03. (Repealed).
(Source: P.A. 88-1. Repealed by P.A. 89-177, eff. 7-19-95.)

(210 ILCS 50/4.04) (from Ch. 111 1/2, par. 5504.04)
Sec. 4.04. (Repealed).
(Source: P.A. 88-1. Repealed by P.A. 89-177, eff. 7-19-95.)

(210 ILCS 50/4.05) (from Ch. 111 1/2, par. 5504.05)
Sec. 4.05. (Repealed).
(Source: P.A. 88-1. Repealed by P.A. 89-177, eff. 7-19-95.)

(210 ILCS 50/4.06) (from Ch. 111 1/2, par. 5504.06)
Sec. 4.06. (Repealed).
(Source: P.A. 88-1. Repealed by P.A. 89-177, eff. 7-19-95.)

(210 ILCS 50/4.07) (from Ch. 111 1/2, par. 5504.07)
Sec. 4.07. (Repealed).
(Source: P.A. 88-1. Repealed by P.A. 89-177, eff. 7-19-95.)

(210 ILCS 50/4.08) (from Ch. 111 1/2, par. 5504.08)
Sec. 4.08. (Repealed).
(Source: P.A. 88-1. Repealed by P.A. 89-177, eff. 7-19-95.)

(210 ILCS 50/4.09) (from Ch. 111 1/2, par. 5504.09)
Sec. 4.09. (Repealed).
(Source: P.A. 88-1. Repealed by P.A. 89-177, eff. 7-19-95.)

(210 ILCS 50/4.10) (from Ch. 111 1/2, par. 5504.10)
Sec. 4.10. (Repealed).
(Source: P.A. 88-1. Repealed by P.A. 89-177, eff. 7-19-95.)

(210 ILCS 50/4.11) (from Ch. 111 1/2, par. 5504.11)
Sec. 4.11. (Repealed).
(Source: P.A. 88-1. Repealed by P.A. 89-177, eff. 7-19-95.)

(210 ILCS 50/4.12) (from Ch. 111 1/2, par. 5504.12)
Sec. 4.12. (Repealed).
(Source: P.A. 88-1. Repealed by P.A. 89-177, eff. 7-19-95.)

(210 ILCS 50/4.13) (from Ch. 111 1/2, par. 5504.13)
Sec. 4.13. (Repealed).
(Source: P.A. 88-1. Repealed by P.A. 89-177, eff. 7-19-95.)

(210 ILCS 50/4.14) (from Ch. 111 1/2, par. 5504.14)
Sec. 4.14. (Repealed).
(Source: P.A. 88-1. Repealed by P.A. 89-177, eff. 7-19-95.)

(210 ILCS 50/4.15) (from Ch. 111 1/2, par. 5504.15)
Sec. 4.15. (Repealed).
(Source: P.A. 88-1. Repealed by P.A. 89-177, eff. 7-19-95.)

(210 ILCS 50/4.16) (from Ch. 111 1/2, par. 5504.16)
Sec. 4.16. (Repealed).
(Source: P.A. 88-1. Repealed by P.A. 89-177, eff. 7-19-95.)

(210 ILCS 50/4.17) (from Ch. 111 1/2, par. 5504.17)
Sec. 4.17. (Repealed).
(Source: P.A. 88-1. Repealed by P.A. 89-177, eff. 7-19-95.)

(210 ILCS 50/4.18) (from Ch. 111 1/2, par. 5504.18)
Sec. 4.18. (Repealed).
(Source: P.A. 88-1. Repealed by P.A. 89-177, eff. 7-19-95.)

(210 ILCS 50/4.19) (from Ch. 111 1/2, par. 5504.19)
Sec. 4.19. (Repealed).
(Source: P.A. 88-1. Repealed by P.A. 89-177, eff. 7-19-95.)

(210 ILCS 50/4.20) (from Ch. 111 1/2, par. 5504.20)
Sec. 4.20. (Repealed).
(Source: P.A. 88-1. Repealed by P.A. 89-177, eff. 7-19-95.)

(210 ILCS 50/4.21) (from Ch. 111 1/2, par. 5504.21)
Sec. 4.21. (Repealed).
(Source: P.A. 88-1. Repealed by P.A. 89-177, eff. 7-19-95.)

(210 ILCS 50/4.21a) (from Ch. 111 1/2, par. 5504.21a)
Sec. 4.21a. (Repealed).
(Source: P.A. 88-1. Repealed by P.A. 89-177, eff. 7-19-95.)

(210 ILCS 50/4.22) (from Ch. 111 1/2, par. 5504.22)
Sec. 4.22. (Repealed).
(Source: P.A. 88-1. Repealed by P.A. 89-177, eff. 7-19-95.)

(210 ILCS 50/4.23) (from Ch. 111 1/2, par. 5504.23)
Sec. 4.23. (Repealed).
(Source: P.A. 88-1. Repealed by P.A. 89-177, eff. 7-19-95.)

(210 ILCS 50/4.24) (from Ch. 111 1/2, par. 5504.24)
Sec. 4.24. (Repealed).
(Source: P.A. 88-1. Repealed by P.A. 89-177, eff. 7-19-95.)

(210 ILCS 50/4.25) (from Ch. 111 1/2, par. 5504.25)
Sec. 4.25. (Repealed).
(Source: P.A. 88-1. Repealed by P.A. 89-177, eff. 7-19-95.)

(210 ILCS 50/4.26) (from Ch. 111 1/2, par. 5504.26)
Sec. 4.26. (Repealed).
(Source: P.A. 88-1. Repealed by P.A. 89-177, eff. 7-19-95.)

(210 ILCS 50/4.27) (from Ch. 111 1/2, par. 5504.27)
Sec. 4.27. (Repealed).
(Source: P.A. 88-1. Repealed by P.A. 89-177, eff. 7-19-95.)

(210 ILCS 50/4.28) (from Ch. 111 1/2, par. 5504.28)
Sec. 4.28. (Repealed).
(Source: P.A. 88-1. Repealed by P.A. 89-177, eff. 7-19-95.)

(210 ILCS 50/4.29) (from Ch. 111 1/2, par. 5504.29)
Sec. 4.29. (Repealed).
(Source: P.A. 88-1. Repealed by P.A. 89-177, eff. 7-19-95.)

(210 ILCS 50/4.30) (from Ch. 111 1/2, par. 5504.30)
Sec. 4.30. (Repealed).
(Source: P.A. 88-1. Repealed by P.A. 89-177, eff. 7-19-95.)

(210 ILCS 50/5) (from Ch. 111 1/2, par. 5505)
Sec. 5. (Repealed).
(Source: P.A. 88-45. Repealed by P.A. 89-177, eff. 7-19-95.)

(210 ILCS 50/6) (from Ch. 111 1/2, par. 5506)
Sec. 6. (Repealed).
(Source: P.A. 88-1. Repealed by P.A. 89-177, eff. 7-19-95.)

(210 ILCS 50/7) (from Ch. 111 1/2, par. 5507)
Sec. 7. (Repealed).
(Source: P.A. 88-1. Repealed by P.A. 89-177, eff. 7-19-95.)

(210 ILCS 50/7.1) (from Ch. 111 1/2, par. 5507.1)
Sec. 7.1. (Repealed).
(Source: P.A. 88-1. Repealed by P.A. 89-177, eff. 7-19-95.)

(210 ILCS 50/8) (from Ch. 111 1/2, par. 5508)
Sec. 8. (Repealed).
(Source: P.A. 88-1. Repealed by P.A. 89-177, eff. 7-19-95.)

(210 ILCS 50/9) (from Ch. 111 1/2, par. 5509)
Sec. 9. (Repealed).
(Source: P.A. 88-1. Repealed by P.A. 89-177, eff. 7-19-95.)

(210 ILCS 50/10) (from Ch. 111 1/2, par. 5510)
Sec. 10. (Repealed).
(Source: P.A. 88-564, eff. 1-1-95. Repealed by P.A. 89-177, eff. 7-19-95.)

(210 ILCS 50/10.1) (from Ch. 111 1/2, par. 5510.1)
Sec. 10.1. (Repealed).
(Source: P.A. 88-1. Repealed by P.A. 89-177, eff. 7-19-95.)

(210 ILCS 50/10.2) (from Ch. 111 1/2, par. 5510.2)
Sec. 10.2. (Repealed).
(Source: P.A. 88-1. Repealed by P.A. 89-177, eff. 7-19-95.)

(210 ILCS 50/10.3) (from Ch. 111 1/2, par. 5510.3)
Sec. 10.3. (Repealed).
(Source: P.A. 88-1. Repealed by P.A. 89-177, eff. 7-19-95.)

(210 ILCS 50/11) (from Ch. 111 1/2, par. 5511)
Sec. 11. (Repealed).
(Source: P.A. 88-1. Repealed by P.A. 89-177, eff. 7-19-95.)

(210 ILCS 50/11.1) (from Ch. 111 1/2, par. 5511.1)
Sec. 11.1. (Repealed).
(Source: P.A. 88-1. Repealed by P.A. 89-177, eff. 7-19-95.)

(210 ILCS 50/12) (from Ch. 111 1/2, par. 5512)
Sec. 12. (Repealed).
(Source: P.A. 88-1. Repealed by P.A. 89-177, eff. 7-19-95.)

(210 ILCS 50/13) (from Ch. 111 1/2, par. 5513)
Sec. 13. (Repealed).
(Source: P.A. 88-1. Repealed by P.A. 89-177, eff. 7-19-95.)

(210 ILCS 50/13.1) (from Ch. 111 1/2, par. 5513.1)
Sec. 13.1. (Repealed).
(Source: P.A. 88-1. Repealed by P.A. 89-177, eff. 7-19-95.)

(210 ILCS 50/13.2) (from Ch. 111 1/2, par. 5513.2)
Sec. 13.2. (Repealed).
(Source: P.A. 88-1. Repealed by P.A. 89-177, eff. 7-19-95.)

(210 ILCS 50/13.3) (from Ch. 111 1/2, par. 5513.3)
Sec. 13.3. (Repealed).
(Source: P.A. 88-1. Repealed by P.A. 89-177, eff. 7-19-95.)

(210 ILCS 50/14) (from Ch. 111 1/2, par. 5514)
Sec. 14. (Repealed).
(Source: P.A. 88-1. Repealed by P.A. 89-177, eff. 7-19-95.)

(210 ILCS 50/14.1)
Sec. 14.1. (Repealed).
(Source: P.A. 89-105. Repealed by P.A. 89-177, eff. 7-19-95; re-repealed by P.A. 89-626, eff. 8-9-96.)

(210 ILCS 50/15) (from Ch. 111 1/2, par. 5515)
Sec. 15. (Repealed).
(Source: P.A. 88-1. Repealed by P.A. 89-177, eff. 7-19-95.)

(210 ILCS 50/16) (from Ch. 111 1/2, par. 5516)
Sec. 16. (Repealed).
(Source: P.A. 88-45. Repealed by P.A. 89-177, eff. 7-19-95.)

(210 ILCS 50/17) (from Ch. 111 1/2, par. 5517)
Sec. 17. (Repealed).
(Source: P.A. 88-1. Repealed by P.A. 89-177, eff. 7-19-95.)

(210 ILCS 50/18) (from Ch. 111 1/2, par. 5518)
Sec. 18. (Repealed).
(Source: P.A. 88-1. Repealed by P.A. 89-177, eff. 7-19-95.)

(210 ILCS 50/19) (from Ch. 111 1/2, par. 5519)
Sec. 19. (Repealed).
(Source: P.A. 88-1. Repealed by P.A. 89-177, eff. 7-19-95.)

(210 ILCS 50/20) (from Ch. 111 1/2, par. 5520)
Sec. 20. (Repealed).
(Source: P.A. 88-1. Repealed by P.A. 89-177, eff. 7-19-95.)

(210 ILCS 50/21) (from Ch. 111 1/2, par. 5521)
Sec. 21. (Repealed).
(Source: P.A. 88-1. Repealed by P.A. 89-177, eff. 7-19-95.)

(210 ILCS 50/22) (from Ch. 111 1/2, par. 5522)
Sec. 22. (Repealed).
(Source: P.A. 88-1. Repealed by P.A. 89-177, eff. 7-19-95.)

(210 ILCS 50/23) (from Ch. 111 1/2, par. 5523)
Sec. 23. (Repealed).
(Source: P.A. 88-45. Repealed by P.A. 89-177, eff. 7-19-95.)

(210 ILCS 50/24) (from Ch. 111 1/2, par. 5524)
Sec. 24. (Repealed).
(Source: P.A. 88-1. Repealed by P.A. 89-177, eff. 7-19-95.)

(210 ILCS 50/25) (from Ch. 111 1/2, par. 5525)
Sec. 25. (Repealed).
(Source: P.A. 88-1. Repealed by P.A. 89-177, eff. 7-19-95.)

(210 ILCS 50/26) (from Ch. 111 1/2, par. 5526)
Sec. 26. (Repealed).
(Source: P.A. 88-1. Repealed by P.A. 89-177, eff. 7-19-95.)

(210 ILCS 50/27) (from Ch. 111 1/2, par. 5527)
Sec. 27. (Repealed).
(Source: P.A. 88-1. Repealed by P.A. 89-177, eff. 7-19-95.)

(210 ILCS 50/27.1) (from Ch. 111 1/2, par. 5527.1)
Sec. 27.1. (Repealed).
(Source: P.A. 88-1. Repealed by P.A. 89-177, eff. 7-19-95.)

(210 ILCS 50/27.2) (from Ch. 111 1/2, par. 5527.2)
Sec. 27.2. (Repealed).
(Source: P.A. 88-1. Repealed by P.A. 89-177, eff. 7-19-95.)

(210 ILCS 50/28) (from Ch. 111 1/2, par. 5528)
Sec. 28. (Repealed).
(Source: P.A. 88-1. Repealed by P.A. 89-177, eff. 7-19-95.)

(210 ILCS 50/29) (from Ch. 111 1/2, par. 5529)
Sec. 29. (Repealed).
(Source: P.A. 88-1. Repealed by P.A. 89-177, eff. 7-19-95.)

(210 ILCS 50/29.1) (from Ch. 111 1/2, par. 5529.1)
Sec. 29.1. (Repealed).
(Source: P.A. 88-1. Repealed by P.A. 89-177, eff. 7-19-95.)

(210 ILCS 50/30) (from Ch. 111 1/2, par. 5530)
Sec. 30. (Repealed).
(Source: P.A. 88-1. Repealed by P.A. 89-177, eff. 7-19-95.)

(210 ILCS 50/31) (from Ch. 111 1/2, par. 5531)
Sec. 31. (Repealed).
(Source: P.A. 88-1. Repealed by P.A. 89-177, eff. 7-19-95.)

(210 ILCS 50/32) (from Ch. 111 1/2, par. 5532)
Sec. 32. (Repealed).
(Source: P.A. 88-1. Repealed by P.A. 89-177, eff. 7-19-95.)

(210 ILCS 50/32.5)
Sec. 32.5. Freestanding Emergency Center.
(a) The Department shall issue an annual Freestanding Emergency Center (FEC) license to any facility that has received a permit from the Health Facilities and Services Review Board to establish a Freestanding Emergency Center by January 1, 2015, and:
(1) is located: (A) in a municipality with a

population of 50,000 or fewer inhabitants; (B) within 50 miles of the hospital that owns or controls the FEC; and (C) within 50 miles of the Resource Hospital affiliated with the FEC as part of the EMS System;

(2) is wholly owned or controlled by an Associate or

Resource Hospital, but is not a part of the hospital's physical plant;

(3) meets the standards for licensed FECs, adopted by

rule of the Department, including, but not limited to:

(A) facility design, specification, operation,

and maintenance standards;

(B) equipment standards; and
(C) the number and qualifications of emergency

medical personnel and other staff, which must include at least one board certified emergency physician present at the FEC 24 hours per day.

(4) limits its participation in the EMS System

strictly to receiving a limited number of patients by ambulance: (A) according to the FEC's 24-hour capabilities; (B) according to protocols developed by the Resource Hospital within the FEC's designated EMS System; and (C) as pre-approved by both the EMS Medical Director and the Department;

(5) provides comprehensive emergency treatment

services, as defined in the rules adopted by the Department pursuant to the Hospital Licensing Act, 24 hours per day, on an outpatient basis;

(6) provides an ambulance and maintains on site

ambulance services staffed with paramedics 24 hours per day;

(7) (blank);
(8) complies with all State and federal patient

rights provisions, including, but not limited to, the Emergency Medical Treatment Act and the federal Emergency Medical Treatment and Active Labor Act;

(9) maintains a communications system that is fully

integrated with its Resource Hospital within the FEC's designated EMS System;

(10) reports to the Department any patient transfers

from the FEC to a hospital within 48 hours of the transfer plus any other data determined to be relevant by the Department;

(11) submits to the Department, on a quarterly basis,

the FEC's morbidity and mortality rates for patients treated at the FEC and other data determined to be relevant by the Department;

(12) does not describe itself or hold itself out to

the general public as a full service hospital or hospital emergency department in its advertising or marketing activities;

(13) complies with any other rules adopted by the

Department under this Act that relate to FECs;

(14) passes the Department's site inspection for

compliance with the FEC requirements of this Act;

(15) submits a copy of the permit issued by the

Health Facilities and Services Review Board indicating that the facility has complied with the Illinois Health Facilities Planning Act with respect to the health services to be provided at the facility;

(16) submits an application for designation as an FEC

in a manner and form prescribed by the Department by rule; and

(17) pays the annual license fee as determined by the

Department by rule.

(a-5) Notwithstanding any other provision of this Section, the Department may issue an annual FEC license to a facility that is located in a county that does not have a licensed general acute care hospital if the facility's application for a permit from the Illinois Health Facilities Planning Board has been deemed complete by the Department of Public Health by January 1, 2014 and if the facility complies with the requirements set forth in paragraphs (1) through (17) of subsection (a).
(a-10) Notwithstanding any other provision of this Section, the Department may issue an annual FEC license to a facility if the facility has, by January 1, 2014, filed a letter of intent to establish an FEC and if the facility complies with the requirements set forth in paragraphs (1) through (17) of subsection (a).
(a-15) Notwithstanding any other provision of this Section, the Department shall issue an annual FEC license to a facility if the facility: (i) discontinues operation as a hospital within 180 days after the effective date of this amendatory Act of the 99th General Assembly with a Health Facilities and Services Review Board project number of E-017-15; (ii) has an application for a permit to establish an FEC from the Health Facilities and Services Review Board that is deemed complete by January 1, 2017; and (iii) complies with the requirements set forth in paragraphs (1) through (17) of subsection (a) of this Section.
(b) The Department shall:
(1) annually inspect facilities of initial FEC

applicants and licensed FECs, and issue annual licenses to or annually relicense FECs that satisfy the Department's licensure requirements as set forth in subsection (a);

(2) suspend, revoke, refuse to issue, or refuse to

renew the license of any FEC, after notice and an opportunity for a hearing, when the Department finds that the FEC has failed to comply with the standards and requirements of the Act or rules adopted by the Department under the Act;

(3) issue an Emergency Suspension Order for any FEC

when the Director or his or her designee has determined that the continued operation of the FEC poses an immediate and serious danger to the public health, safety, and welfare. An opportunity for a hearing shall be promptly initiated after an Emergency Suspension Order has been issued; and

(4) adopt rules as needed to implement this Section.
(Source: P.A. 99-490, eff. 12-4-15; 99-710, eff. 8-5-16.)

(210 ILCS 50/33)
Sec. 33. Continuation of Act; validation.
(a) The General Assembly finds and declares that:
(1) When the Emergency Medical Services (EMS) Systems

Act was originally enacted by Public Act 81-1518, effective December 15, 1980, it included a Section 25, which repealed the Act on January 1, 1986. This Section appeared in the Laws of Illinois, but was not included in Illinois revised statutes.

(2) Public Act 84-1064, effective November 27, 1985,

added a new Section 25, relating to violations and penalties; it did not explicitly refer to or strike out the existing Section 25. The new Section 25 is the only Section 25 to appear in subsequent publications of the Illinois Revised Statutes.

(3) The Statute on Statutes sets forth general rules

on the repeal of statutes and the construction of multiple amendments, but Section 1 of that Act also states that these rules will not be observed when the result would be "inconsistent with the manifest intent of the General Assembly or repugnant to the context of the statute".

(4) The General Assembly later amended the Emergency

Medical Services (EMS) Systems Act in Public Act 84-1404, effective September 18, 1986, which contained important provisions for establishing trauma centers throughout the State. The Act has also been amended by every subsequent General Assembly, and has been administered without interruption by the Illinois Department of Public Health.

(5) This history of continuing amendments to the

Emergency Medical Services (EMS) Systems Act, including the addition of important new programs, clearly manifests the intention of the General Assembly to remove the old Section 25 repealer and have the Act continue in effect beyond January 1, 1986.

(6) The Emergency Medical Services (EMS) Systems Act

contains a number of programs that are essential to the continuing health and safety of the people of this State. Any construction of Section 25 that results in the repeal of the Act on January 1, 1986 would be inconsistent with the manifest intent of the General Assembly and repugnant to the context of the statute, and would create serious potential risks to the health and safety of the people of Illinois.

(b) It is hereby declared to have been the intent of the General Assembly, in enacting Public Act 84-1064, that the old Section 25 be replaced by the new Section 25, and that the Act therefore not be subject to repeal on January 1, 1986.
(c) The Emergency Medical Services (EMS) Systems Act shall be deemed to have been in continuous effect since its enactment, and it shall continue to be in effect henceforward until it is otherwise lawfully repealed. All previously enacted amendments to the Act taking effect on or after January 1, 1986, are hereby validated.
(d) All actions taken in reliance on or pursuant to the Emergency Medical Services (EMS) Systems Act by the Illinois Department of Public Health or any other person or entity are hereby validated.
(e) In order to ensure the continuing effectiveness of this Act, it is set forth in full and re-enacted by this amendatory Act of 1993. This re-enactment is intended as a continuation of the Act. It is not intended to supersede any amendment to the Act that is enacted by the 88th General Assembly.
(f) This Act applies to all claims, civil actions, and proceedings pending on or filed on or before the effective date of this Act.
(Source: P.A. 88-1.)



210 ILCS 55/ - Home Health, Home Services, and Home Nursing Agency Licensing Act.

(210 ILCS 55/1) (from Ch. 111 1/2, par. 2801)
Sec. 1. This Act shall be known and may be cited as the Home Health, Home Services, and Home Nursing Agency Licensing Act.
(Source: P.A. 94-379, eff. 1-1-06.)

(210 ILCS 55/1.01) (from Ch. 111 1/2, par. 2801.01)
Sec. 1.01. It is declared to be the public policy that the State has a legitimate interest in assuring that all home health services, home nursing services, and in-home support services provided to a person at his residence are performed under circumstances that insure consumer protection and quality care. Therefore, the purpose of this Act is to provide for the better protection of the public health, well-being, and safety through the development, establishment, and enforcement of standards for services, as well as standards for the care of individuals receiving home health services and home nursing services, and in the light of advancing knowledge, will provide a viable alternative to the premature institutionalization of these individuals.
It is further declared that health care and support services are provided in the consumer's home by 3 basic types of agencies: home health care, home nursing care, and home support services. It is further understood that each type of agency delivers a different type and scope of care or service. Further, individuals providing the care or service require different levels of education, training, and supervision. Therefore, different types of regulatory oversight are required.
(Source: P.A. 94-379, eff. 1-1-06.)

(210 ILCS 55/2) (from Ch. 111 1/2, par. 2802)
Sec. 2. As used in this Act, unless the context requires otherwise, the terms defined in the following Sections preceding Section 3 have the meanings ascribed to them in those Sections.
(Source: P.A. 94-379, eff. 1-1-06; 95-331, eff. 8-21-07.)

(210 ILCS 55/2.01) (from Ch. 111 1/2, par. 2802.01)
Sec. 2.01. "Department" means the Department of Public Health of the State of Illinois.
(Source: P.A. 80-804.)

(210 ILCS 55/2.02) (from Ch. 111 1/2, par. 2802.02)
Sec. 2.02. "Director" means the Director of Public Health of the State of Illinois, or his designee.
(Source: P.A. 86-130.)

(210 ILCS 55/2.03) (from Ch. 111 1/2, par. 2802.03)
Sec. 2.03. "Person" means any individual, firm, partnership, corporation, company, association, or any other legal entity.
(Source: P.A. 80-804.)

(210 ILCS 55/2.03a)
Sec. 2.03a. "Agency" means a home health agency, home nursing agency, or home services agency unless specifically stated otherwise.
(Source: P.A. 94-379, eff. 1-1-06.)

(210 ILCS 55/2.04) (from Ch. 111 1/2, par. 2802.04)
Sec. 2.04. "Home Health Agency" means a public agency or private organization that provides skilled nursing services and at least one other home health service as defined by this Act.
(Source: P.A. 80-804.)

(210 ILCS 55/2.05) (from Ch. 111 1/2, par. 2802.05)
Sec. 2.05. "Home health services" means services provided to a person at his residence according to a plan of treatment for illness or infirmity prescribed by a physician licensed to practice medicine in all its branches, a licensed physician assistant, or a licensed advanced practice registered nurse. Such services include part time and intermittent nursing services and other therapeutic services such as physical therapy, occupational therapy, speech therapy, medical social services, or services provided by a home health aide.
(Source: P.A. 99-173, eff. 7-29-15; 100-513, eff. 1-1-18.)

(210 ILCS 55/2.08)
Sec. 2.08. "Home services agency" means an agency that provides services directly, or acts as a placement agency, for the purpose of placing individuals as workers providing home services for consumers in their personal residences. "Home services agency" does not include agencies licensed under the Nurse Agency Licensing Act, the Hospital Licensing Act, the Nursing Home Care Act, the ID/DD Community Care Act, the MC/DD Act, the Specialized Mental Health Rehabilitation Act of 2013, or the Assisted Living and Shared Housing Act and does not include an agency that limits its business exclusively to providing housecleaning services. Programs providing services exclusively through the Community Care Program of the Illinois Department on Aging, the Department of Human Services Office of Rehabilitation Services, or the United States Department of Veterans Affairs are not considered to be a home services agency under this Act.
(Source: P.A. 98-104, eff. 7-22-13; 99-180, eff. 7-29-15.)

(210 ILCS 55/2.09)
Sec. 2.09. "Home services" or "in-home services" means assistance with activities of daily living, housekeeping, personal laundry, and companionship provided to an individual in his or her personal residence, which are intended to enable that individual to remain safely and comfortably in his or her own personal residence. "Home services" or "in-home services" does not include services that would be required to be performed by an individual licensed under the Nurse Practice Act.
(Source: P.A. 94-379, eff. 1-1-06; 95-639, eff. 10-5-07.)

(210 ILCS 55/2.10)
Sec. 2.10. "Home services worker" or "in-home services worker" means an individual who provides home services to a consumer in the consumer's personal residence.
(Source: P.A. 94-379, eff. 1-1-06.)

(210 ILCS 55/2.11)
Sec. 2.11. "Home nursing agency" means an agency that provides services directly, or acts as a placement agency, in order to deliver skilled nursing and home health aide services to persons in their personal residences. A home nursing agency provides services that would require a licensed nurse to perform. Home health aide services are provided under the direction of a registered professional nurse or advanced practice registered nurse. A home nursing agency does not require licensure as a home health agency under this Act. "Home nursing agency" does not include an individually licensed nurse acting as a private contractor or a person that provides or procures temporary employment in health care facilities, as defined in the Nurse Agency Licensing Act.
(Source: P.A. 100-513, eff. 1-1-18.)

(210 ILCS 55/2.12)
Sec. 2.12. "Placement agency" means any person engaged for gain or profit in the business of securing or attempting to secure (i) work for hire for persons seeking work or (ii) workers for employers. The term includes a private employment agency and any other entity that places a worker for private hire by a consumer in that consumer's residence for purposes of providing home services. The term does not include a person that provides or procures temporary employment in health care facilities, as defined in the Nurse Agency Licensing Act.
(Source: P.A. 94-379, eff. 1-1-06.)

(210 ILCS 55/3) (from Ch. 111 1/2, par. 2803)
Sec. 3. No person shall open, manage, conduct or maintain a home health agency, or advertise as such, without a license issued by the Department.
(Source: P.A. 81-490.)

(210 ILCS 55/3.3)
Sec. 3.3. Home services agency; license required. On and after September 1, 2008, no person shall open, manage, conduct, or maintain a home services agency, or advertise himself or herself as a home services agency or as offering services that would be included in the definition of home services or a home services agency, without a license issued by the Department. The Department shall adopt rules as necessary to protect the health, safety, and well-being of clients through licensure of home services agencies.
(Source: P.A. 94-379, eff. 1-1-06.)

(210 ILCS 55/3.7)
Sec. 3.7. Home nursing agency; license required. On and after September 1, 2008, no person shall open, manage, conduct, or maintain a home nursing agency, or advertise himself or herself as a home nursing agency or as offering services that would be included in the definition of a home nursing agency, without a license issued by the Department. The Department shall adopt rules as necessary to protect the health, safety, and well-being of clients through licensure of home nursing agencies.
(Source: P.A. 94-379, eff. 1-1-06.)

(210 ILCS 55/3.8)
Sec. 3.8. Referrals; license required. A hospital licensed under the Hospital Licensing Act, hospital operated under the University of Illinois Hospital Act, facility licensed under the Nursing Home Care Act, or health care provider licensed under any Act of this State that receives funds from this State may not refer a patient or the family of a patient to an agency unless the agency is licensed under this Act.
(Source: P.A. 100-99, eff. 1-1-18.)

(210 ILCS 55/4) (from Ch. 111 1/2, par. 2804)
Sec. 4. Types of licenses.
(a) If an applicant for licensure has not been previously licensed, or if the home health agency, home services agency, or home nursing agency is not in operation at the time application is made, the Department may issue a provisional license. A provisional license shall be valid for a period of 120 days unless sooner suspended or revoked pursuant to Section 9 of this Act. Within 30 days prior to the termination of a provisional license, the Department shall inspect the agency and, if the applicant substantially meets the requirements for licensure, it shall issue a license under this Section. If the Department finds that a holder of a provisional license does not substantially meet the requirements for licensure, but has made significant progress toward meeting those requirements, the Director may renew the provisional license once for a period not to exceed 120 days from the expiration date of the initial provisional license.
(b)(1) The Director may also issue a provisional license to any licensed agency which does not substantially comply with the provisions of this Act and the rules promulgated hereunder, provided he finds that the health, safety, and well-being of the clients of the agency will be protected during the period for which such provisional license is issued. The term of such provisional license shall not exceed 120 days.
(2) The Director shall advise the licensee of the conditions under which such provisional license is issued, including the manner in which the licensee fails to comply with the provisions of the Act or rules, and the time within which the corrections necessary for the agency to substantially comply with the Act and rules shall be completed.
(3) The Director, at his discretion, may extend the term of such provisional license for an additional 120 days, if he finds that the agency has made substantial progress toward correcting the violations and bringing the agency into full compliance with this Act and the rules promulgated hereunder.
(c) An annual license shall be issued to any person conducting or maintaining a home health agency upon receipt of an application and payment of the licensure fee, and when the other requirements of this Act, and the standards, rules and regulations promulgated hereunder, are met. The fee for each single home health agency license or any renewal shall be $25.
(d) The Department shall establish, by rule, a system whereby an entity that meets the requirements for licensure may obtain licensure singly or in any combination for the categories authorized under this Act. The Department shall develop and implement one application to be used even if a combination of licenses authorized under the Act is sought. Applicants for multiple licenses under this system shall pay the higher of the licensure fees applicable. Fees collected under this system shall be deposited into the Home Care Services Agency Licensure Fund.
(Source: P.A. 94-379, eff. 1-1-06.)

(210 ILCS 55/5) (from Ch. 111 1/2, par. 2805)
Sec. 5. (a) Each application for a home health agency provisional license as provided in Section 4 shall contain the following information: (1) name, address and location of the agency; (2) organization and governing structure of agency; (3) number and qualification of staff; (4) sources of financing of services and agency; (5) service area; (6) patient load; (7) agency utilization; (8) service charges; (9) affiliation agreements with other health care providers; and (10) such other information as the Department may require.
(b) Applications for licenses to be effective on and after March 1, 1978, shall be in accordance with departmental regulations.
(Source: P.A. 80-804.)

(210 ILCS 55/6) (from Ch. 111 1/2, par. 2806)
Sec. 6. The Department shall, before March 1, 1978, promulgate standards for home health agencies operated in this State. The Department shall issue such rules and regulations as are deemed necessary for the proper regulation of home health agencies.
(Source: P.A. 81-149; 81-490; 81-1509.)

(210 ILCS 55/6.3)
Sec. 6.3. Home services agencies; standards; fees.
(a) Before January 1, 2008, the Department shall adopt standards for the licensure and operation of home services agencies operated in this State. The structure of the standards shall be based on the concept of home services and its focus on assistance with activities of daily living, housekeeping, personal laundry, and companionship being provided to an individual intended to enable that individual to remain safely and comfortably in his or her own personal residence. As home services do not include services that would be required to be performed by an individual licensed under the Nurse Practice Act, the standards shall be developed from a similar concept. After consideration and recommendations by the Home Health and Home Services Advisory Committee, the Department shall adopt such rules and regulations as are necessary for the proper regulation of home services agencies. Requirements for licensure as a home services agency shall include the following:
(1) Compliance with the requirements of the Health

Care Worker Background Check Act.

(2) Notification, in a form and manner established by

the Department by rule, to home services workers and consumers as to the party or parties responsible under State and federal laws for payment of employment taxes, social security taxes, and workers' compensation, liability, the day-to-day supervision of workers, and the hiring, firing, and discipline of workers with the placement arrangement for home services.

(3) Compliance with rules, as adopted by the

Department, in regard to (i) reporting by the licensee of any known or suspected incidences of abuse, neglect, or financial exploitation of an eligible adult, as defined in the Adult Protective Services Act, by a home services worker employed by or placed by the licensee or (ii) reports to a law enforcement agency in connection with any other individual protected under the laws of the State of Illinois.

(4) Compliance with rules, as adopted by the

Department, addressing the health, safety, and well-being of clients receiving home services.

(b) The Department may establish fees for home services agency licensure in rules in a manner that will make the program self-supporting. The amount of the licensure fees shall be based on the funding required for operation of the licensure program. Notwithstanding any other provision of this Section, the Department may not charge any fee to a certified local health department in connection with the licensure of a home services agency.
(Source: P.A. 98-49, eff. 7-1-13.)

(210 ILCS 55/6.4)
Sec. 6.4. Oversight and direction of skilled home care services. A physician licensed in another state may oversee or direct the delivery of skilled home care services provided by home health and home nursing agencies licensed in Illinois following care or treatment originally provided to the patient in the state in which the physician is licensed to practice medicine until care is transitioned to a physician licensed to practice medicine in all its branches in Illinois under the following conditions:
(1) The out-of-state physician shall ask the patient

whether the patient has a primary care physician in Illinois. If the patient has a primary care physician in Illinois, the out-of-state physician shall contact the primary care physician and obtain the concurrence of that individual for ordering home health care services. The out-of-state physician shall make a notation of that contact in the patient's medical record.

(2) The transition period may not exceed 90 days of

skilled home care services except as provided by paragraph (3) of this Section.

(3) The transition period may be up to 180 days of

skilled home care services for patients where home health services are needed to care for 2 or more medical conditions requiring intensive management by 2 or more physicians, with documentation supporting unsuccessful efforts in identifying an appropriate physician in Illinois within the initial 90-day time period.

(4) Any significant change in the patient's

condition shall be communicated by the Illinois licensed agency to the out-of-state physician and the patient's Illinois licensed physician.

(5) A copy of the license or evidence of licensure

by another state of the out-of-state physician must be retained in the patient's chart.

(Source: P.A. 98-448, eff. 1-1-14.)

(210 ILCS 55/6.5)
Sec. 6.5. Vaccinations.
(a) A home health agency shall annually administer or arrange for administration of a vaccination against influenza to each client, in accordance with the recommendations of the Advisory Committee on Immunization Practices of the Centers for Disease Control and Prevention that are most recent to the time of vaccination, unless the vaccination is medically contraindicated or the client has refused the vaccine. Influenza vaccinations for all clients age 65 or over shall be completed by November 30 of each year or as soon as practicable if vaccine supplies are not available before November 1. Home health clients whose services start after November 30, during the flu season, and until February 1 shall, as medically appropriate, receive an influenza vaccination prior to or upon service initiation or as soon as practicable if vaccine supplies are not available at the time of the service initiation, unless the vaccine is medically contraindicated or the client has refused the vaccine. If the Advisory Committee on Immunization Practices of the Centers for Disease Control and Prevention determines that dates of administration other than those stated in this Section are optimal to protect the health of clients, the Department may adopt rules to mandate vaccinations at those times rather than the times stated in this Section. A home health agency shall document in the client's medical record that an annual vaccination against influenza was administered, arranged, refused, or medically contraindicated.
(b) A home health agency shall administer or arrange for administration of a pneumococcal vaccination, in accordance with the recommendations of the Advisory Committee on Immunization Practices of the Centers for Disease Control and Prevention, to each client who is age 65 or over and who has not received this immunization prior to or upon service initiation, unless the client refuses the offer for vaccination or the vaccination is medically contraindicated. A home health agency shall document in each client's medical record that a vaccination against pneumococcal pneumonia was offered and was administered, arranged, refused, or medically contraindicated.
(Source: P.A. 94-429, eff. 8-2-05.)

(210 ILCS 55/6.7)
Sec. 6.7. Home nursing agencies; standards; fees.
(a) Before January 1, 2008, the Department shall adopt standards for the licensure and operation of home nursing agencies operated in this State. After consideration and recommendations by the Home Health and Home Services Advisory Committee, the Department shall adopt such rules as are necessary for the proper regulation of home nursing agencies. Requirements for licensure as a home nursing agency shall include the following:
(1) Compliance with the requirements of the Health

Care Worker Background Check Act.

(2) Notification, in a form and manner established by

the Department by rule, to home nursing agency workers and consumers as to the party or parties responsible under State and federal laws for payment of employment taxes, social security taxes, and workers' compensation, liability, the day-to-day supervision of workers, and the hiring, firing, and discipline of workers with the placement arrangement for home nursing services.

(3) Compliance with rules, as adopted by the

Department, in regard to (i) reporting by the licensee of any known or suspected incidences of abuse, neglect, or financial exploitation of an eligible adult, as defined in the Adult Protective Services Act, by a home nursing care worker employed by or placed by the licensee or (ii) reports to a law enforcement agency in connection with any other individual protected under the laws of the State of Illinois.

(4) Compliance with rules, as adopted by the

Department, addressing the health, safety, and well-being of clients receiving home nursing services.

(b) The Department may establish fees for home nursing agency licensure in rules in a manner that will make the program self-supporting. The amount of the licensure fees shall be based on the funding required for the operation of the licensure program. Notwithstanding any other provision of this Section, the Department may not charge any fee to a certified local health department in connection with the licensure of a home nursing agency.
(Source: P.A. 98-49, eff. 7-1-13.)

(210 ILCS 55/7) (from Ch. 111 1/2, par. 2807)
Sec. 7. (a) The Director shall appoint a Home Health and Home Services Advisory Committee composed of 15 persons to advise and consult with the Director in the administration of this Act. Five of the appointed members shall represent the home health agency profession. Of these 5, one shall represent voluntary home health agencies, one shall represent for-profit home health agencies, one shall represent private not-for-profit home health agencies, one shall represent institution-based home health agencies, and one shall represent home health agencies operated by local health departments. Four of the appointed members shall represent the home services agency profession. Four of the appointed members shall represent the general public in the following categories: one individual who is a consumer of home health services or a family member of a consumer of home health services; one individual who is a consumer of home services or a family member of a consumer of home services; one individual who is a home services worker; and one individual who is a representative of an organization that advocates for consumers. One member shall be a practicing Illinois licensed physician; and one member shall be an Illinois registered professional nurse with home health agency experience. The recommendations of professional, home health industry, and home services industry organizations may be considered in selecting individuals for appointment to the Home Health and Home Services Advisory Committee.
(b) Each member shall hold office for a term of 3 years, except that any member appointed to fill a vacancy occurring prior to the expiration of the term for which his predecessor was appointed shall be appointed for the remainder of such term and the terms of office of the members first taking office shall expire, as designated at the time of appointment, one at the end of the first year, one at the end of the second year, and 3 at the end of the third year. The term of office of each of the original appointees shall commence on January 1, 1978.
(c) The term of office of each of the 6 members appointed to the Committee as a result of this amendatory Act of 1989 shall commence on January 1, 1990. The terms of office of the 6 members appointed as a result of this amendatory Act of 1989 shall expire, as designated at the time of appointment, 2 at the end of the first year, 2 at the end of the second year, and two at the end of the third year.
(d) The Committee shall meet as frequently as the Director deems necessary. Committee members, while serving on business of the Committee, shall receive actual and necessary travel and subsistence expenses while so serving away from their places of residence.
(e) The Committee shall provide input and recommendations to the Department on the development of rules for the licensure of home services agencies and home nursing agencies operating in this State. On or before July 1, 2007, the Committee shall issue an interim report to the General Assembly on the status of development and implementation of the rules for home services agency and home nursing agency licensure.
(Source: P.A. 94-379, eff. 1-1-06.)

(210 ILCS 55/8) (from Ch. 111 1/2, par. 2808)
(Text of Section before amendment by P.A. 100-536)
Sec. 8. An application for a license may be denied for any of the following reasons:
(a) failure to meet the minimum standards prescribed

by the Department pursuant to Section 6;

(b) satisfactory evidence that the moral character of

the applicant or supervisor of the agency is not reputable. In determining moral character, the Department may take into consideration any convictions of the applicant or supervisor but such convictions shall not operate as a bar to licensing;

(c) lack of personnel qualified by training and

experience to properly perform the function of a home health agency;

(d) insufficient financial or other resources to

operate and conduct a home health, home services, or home nursing agency in accordance with the requirements of this Act and the minimum standards, rules and regulations promulgated thereunder.

(Source: P.A. 94-379, eff. 1-1-06.)

(Text of Section after amendment by P.A. 100-536)
Sec. 8. An application for a license may be denied for any of the following reasons:
(a) failure to meet the minimum standards prescribed

by the Department pursuant to Section 6;

(b) satisfactory evidence that the moral character of

the applicant or supervisor of the agency is not reputable. In determining moral character, the Department may take into consideration any convictions of the applicant or supervisor but such convictions shall not operate as a bar to licensing;

(c) lack of personnel qualified by training and

experience to properly perform the function of a home health agency;

(d) insufficient financial or other resources to

operate and conduct a home health, home services, or home nursing agency in accordance with the requirements of this Act and the minimum standards, rules and regulations promulgated thereunder; or

(e) a final determination, that includes exhaustion

of all available appeal and administrative review rights, of a violation of Section 1400 or 1400.2 of the Unemployment Insurance Act or subsection (d) of Section 4 of the Workers' Compensation Act.

(Source: P.A. 100-536, eff. 6-1-18.)

(210 ILCS 55/9) (from Ch. 111 1/2, par. 2809)
Sec. 9. A license may be suspended, revoked, or a renewal thereof denied for any of the following reasons:
(a) a violation of any provision of this Act or of the minimum standards, rules, regulations or orders of the Department promulgated thereunder;
(b) any ground upon which an application for a license may be denied as set forth in Section 8.
(Source: P.A. 86-130.)

(210 ILCS 55/9.01) (from Ch. 111 1/2, par. 2809.01)
Sec. 9.01. The Department may conduct any such investigations and inspections as it deems necessary to assess compliance with this Act and the rules and regulations promulgated pursuant thereto. Investigations and inspections may include the direct observation of patient care or the provision of home services in the home, if consent is given by the consumer or patient under treatment. Agencies licensed under this Act shall make available to the Department all books, records, policies and procedures, or any other materials requested during the course of an investigation or inspection. Refusal to make such materials available to the Department shall be grounds for license revocation, or the imposition of any other penalty provided in this Act.
(Source: P.A. 94-379, eff. 1-1-06.)

(210 ILCS 55/9.02) (from Ch. 111 1/2, par. 2809.02)
Sec. 9.02. When the Department determines that an agency is in violation of this Act or any rule promulgated hereunder, a notice of violation shall be served upon the licensee. Each notice of violation shall be prepared in writing and shall specify the nature of the violation and the statutory provision or rule alleged to have been violated. The notice shall inform the licensee of any action the Department may take under this Act, including the requirement of an agency plan of correction under Section 9.03, assessment of a penalty under Section 9.04, or licensure action under Section 9. The Director or his designee shall also inform the licensee of rights to a hearing under Section 10.
(Source: P.A. 94-379, eff. 1-1-06.)

(210 ILCS 55/9.03) (from Ch. 111 1/2, par. 2809.03)
Sec. 9.03. (a) Each agency served with a notice of violation under Section 9.02 of this Act shall file with the Department a written plan of correction within 10 days of receipt of the notice. The plan of correction is subject to approval of the Department. The plan of correction shall state with particularity the method by which the agency intends to correct each violation and shall contain a stated date by which each violation shall be corrected.
(b) If the Department rejects a plan of correction, it shall send notice of the rejection and the reason for the rejection to the licensee. The agency shall have 10 days after receipt of the notice of rejection in which to submit a modified plan. If the modified plan is not submitted on time, or if the modified plan is rejected, the agency shall follow a plan of correction imposed by the Department.
(c) If an agency desires to contest any Department action under this Section, it shall send a written request for a hearing under Section 10 to the Department within 10 days of receipt of notice of the contested action. The Department shall commence the hearing as provided under Section 10. Whenever possible, all action of the Department under this Section arising out of a violation shall be contested and determined at a single hearing. Issues decided at a hearing may not be reheard at subsequent hearings under this Section.
(Source: P.A. 94-379, eff. 1-1-06.)

(210 ILCS 55/9.04) (from Ch. 111 1/2, par. 2809.04)
Sec. 9.04. (a) The licensee of an agency operating in violation of this Act or any rule adopted hereunder may be subject to the penalties or fines levied by the Department as specified in this Section.
(b) When the Director determines that an agency has failed to comply with this Act or any rule adopted hereunder, the Department may issue a notice of fine assessment which shall specify the violations for which the fine is levied. The Department may impose a fine of $100 per day commencing on the date the violation was identified and ending on the date the violation is corrected, or action is taken to suspend, revoke, or deny renewal of the license, whichever comes first.
(c) In determining whether a fine is to be imposed, the Director shall consider the following factors:
(1) the gravity of the violation, including the

probability that death or serious physical or mental harm to a patient or consumer will result or has resulted, the severity of the actual or potential harm, and the extent to which the provisions of the applicable statutes or regulations were violated;

(2) the reasonable diligence exercised by the

licensee and efforts to correct violations;

(3) any previous violations committed by the

licensee; and

(4) the financial benefit to the agency of committing

or continuing the violation.

(Source: P.A. 94-379, eff. 1-1-06.)

(210 ILCS 55/10) (from Ch. 111 1/2, par. 2810)
Sec. 10. (a) Before denying an application, refusing to renew a license, suspending a license, revoking a license, or levying a fine, the Department shall notify the applicant or licensee.
(b) Such notice shall be effected by certified mail or by personal service setting forth the particular reasons for the proposed action and informing the agency of its right to request a hearing to contest the Department action by submitting a written request for a hearing within 10 days of receipt of the notice. Such hearing shall be conducted by the Director, by an employee of the Department, or by a person under contract to the Department designated in writing by the Director as Hearing Officer to conduct the hearing. On the basis of any such hearing, or upon default of the applicant or licensee, the Director shall make a determination specifying his findings and conclusions.
(c) The procedure governing hearings authorized by this Section shall be in accordance with the Illinois Administrative Procedure Act which is expressly adopted and incorporated herein as if all of the provisions of such Act were included in this Act, except that in case of conflict between the two Acts the provisions of this Act shall control.
(d) The Director or Hearing Officer shall upon his own motion, or on the written request of any party to the proceeding, issue subpoenas requiring the attendance and the giving of testimony by witnesses, and subpoenas duces tecum requiring the production of books, papers, records, or memoranda. All subpoenas and subpoenas duces tecum issued under the terms of this Act may be served by any person of full age. The fees of witnesses for attendance and travel shall be the same as the fees of witnesses before the circuit court of this State, such fees to be paid when the witness is excused from further attendance. When the witness is subpoenaed at the instance of the Director, or Hearing Officer, such fees shall be paid in the same manner as other expenses of the Department, and when the witness is subpoenaed at the instance of any other party to any such proceeding the Department may require that the cost of service of the subpoena or subpoena duces tecum and the fee of the witness be borne by the party at whose instance the witness is summoned. In such case, the Department in its discretion, may require a deposit to cover the cost of such service and witness fees. A subpoena or subpoena duces tecum issued as aforesaid shall be served in the same manner as a subpoena issued out of a court.
(e) Any circuit court of this State upon the application of the Director, or upon the application of any other party to the proceeding, may, in its discretion, compel the attendance of witnesses, the production of books, papers, records, or memoranda and the giving of testimony before the Director or Hearing Officer conducting an investigation or holding a hearing authorized by this Act, by an attachment for contempt, or otherwise, in the same manner as production of evidence may be compelled before the court.
(f) The Director or Hearing Officer, or any party in an investigation or hearing before the Department, may cause the depositions of witnesses within the State to be taken in the manner prescribed by law for like depositions in civil actions in courts of this State, and to that end compel the attendance of witnesses and the production of books, papers, records, or memoranda.
(Source: P.A. 86-130.)

(210 ILCS 55/10.01) (from Ch. 111 1/2, par. 2810.01)
Sec. 10.01. All fines shall be paid to the Department within 10 days of the notice of assessment or, if the fine is contested under Section 10 of this Act, within 10 days of the receipt of the final decision, unless the decision is appealed and the order is stayed by court order under Section 12 of this Act. A fine assessed under this Act shall be collected by the Department. If the licensee against whom the fine has been assessed does not comply with a written demand for payment within 30 days, the Director shall issue an order to do any of the following:
(a) certify to the Comptroller, as provided by rule

of the Department of delinquent fines due and owing from the licensee or any amounts due and owing as a result of a civil action pursuant to subsection (d) of this Section. The purpose of certification shall be to intercept State income tax refunds and other payments due such licensee in order to satisfy, in whole or in part, any delinquent fines or amounts recoverable in a civil action brought pursuant to subsection (d) of this Section. The rule shall provide for notice to any such licensee or person affected. Any final administrative decision rendered by the Department with respect to any certification made pursuant to this subsection (a) shall be reviewed only under and in accordance with the Administrative Review Law;

(b) certify to the Social Security Administration, as

provided by rule of the Department, of delinquent fines due and owing from the licensee or any amounts due and owing as a result of a civil action pursuant to subsection (d) of this Section. The purpose of certification shall be to request the Social Security Administration to intercept and remit to the Department Medicaid reimbursement payments due such licensee in order to satisfy, in whole or in part, any delinquent fines or amounts recoverable in a civil action brought pursuant to subsection (d) of this Section. The rules shall provide for notice to any such licensee or person affected. Any final administrative decision rendered by the Department with respect to any certification made pursuant to this subsection (b) shall be reviewed only under and in accordance with the Administrative Review Law;

(c) add the amount of the penalty to the agency's

licensing fee; if the licensee refuses to make the payment at the time of application for renewal of its license, the license shall not be renewed; or

(d) bring an action in circuit court to recover the

amount of the penalty.

(Source: P.A. 100-201, eff. 8-18-17.)

(210 ILCS 55/10.05)
Sec. 10.05. Home Care Services Agency Licensure Fund. The Department shall deposit all fees and fines collected in relation to the licensure of home services agencies and home nursing agencies into the Home Care Services Agency Licensure Fund, a special fund created in the State treasury, for the purpose of providing funding for the administration of the program of home services agency and home nursing agency licensure.
(Source: P.A. 94-379, eff. 1-1-06.)

(210 ILCS 55/11) (from Ch. 111 1/2, par. 2811)
Sec. 11. (a) Each licensee shall file annually, or more often as the Director shall by rule prescribe, an attested financial statement. An audited financial statement may be required of a particular facility, if the Director determines that additional information is needed.
(b) No public funds shall be expended for the services of a home health agency which has failed to file the financial statement required by this Section.
(c) The Director of the Illinois Department of Public Health and the Director of the Department of Healthcare and Family Services shall promulgate one set of regulations for the filing of financial statements, and shall provide in these regulations for forms, information required, intervals and dates of filing, and such other provisions as he may deem necessary. Regulations shall be published in sufficient time to permit those licensees who must first file financial statements time in which to do so.
(d) The Director shall seek the advice and comments of other State and Federal agencies which require the submission of financial data from home health agencies licensed under this Act and shall incorporate the information requirements of these agencies into the forms it adopts or issues under this Act and shall otherwise coordinate its regulations with the requirements of these agencies so as to impose the least possible burden on licensees. No other State agency may require submission of financial data except as expressly authorized by law or as necessary to meet requirements of federal law or regulation. Information obtained under this Section shall be made available, upon request, by the Department to any other State agency or legislative commission to which such information is necessary for investigations or to execute the intent of State or Federal law or regulation.
(Source: P.A. 95-331, eff. 8-21-07.)

(210 ILCS 55/12) (from Ch. 111 1/2, par. 2812)
Sec. 12. Whenever the Department refuses to grant, or revokes or suspends a license to open, conduct, operate, or maintain an agency, the applicant or licensee may have such decision judicially reviewed. The provisions of the Administrative Review Law, as heretofore or hereafter amended, and the rules adopted pursuant thereto shall apply to and govern all proceedings for the judicial review of final administrative decisions of the Department hereunder. The term "administrative decisions" is defined as in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 94-379, eff. 1-1-06.)

(210 ILCS 55/13) (from Ch. 111 1/2, par. 2813)
Sec. 13. This Act does not apply to any home health agency conducted by and for the adherents of any well recognized church or religious denomination for the purpose of providing services for the care or treatment of the sick who depend upon prayer or spiritual means for healing in the practice of the religion of such church or religious denomination.
(Source: P.A. 80-804.)

(210 ILCS 55/14) (from Ch. 111 1/2, par. 2814)
Sec. 14. The operation or maintenance of an agency in violation of this Act or of the Rules and Regulations promulgated by the Department is declared a public nuisance inimical to the public welfare. The Director of the Department in the name of the People of the State, through the Attorney General or the State's Attorney of the county in which the violation occurs, may in addition to other remedies herein provided, bring action for an injunction to restrain such violation or to enjoin the future operation or maintenance of any such agency.
(Source: P.A. 94-379, eff. 1-1-06.)



210 ILCS 60/ - Hospice Program Licensing Act.

(210 ILCS 60/1) (from Ch. 111 1/2, par. 6101)
Sec. 1. This Act may be cited as the Hospice Program Licensing Act.
(Source: P.A. 86-1475.)

(210 ILCS 60/2) (from Ch. 111 1/2, par. 6102)
Sec. 2. Purpose. The intent of this Act is to ensure quality hospice care to consumers in the State of Illinois. This is to be accomplished through the development, establishment and enforcement of standards governing the care provided by hospice programs.
(Source: P.A. 94-570, eff. 8-12-05.)

(210 ILCS 60/3) (from Ch. 111 1/2, par. 6103)
Sec. 3. Definitions. As used in this Act, unless the context otherwise requires:
(a) "Bereavement" means the period of time during which the hospice patient's family experiences and adjusts to the death of the hospice patient.
(a-5) "Bereavement services" means counseling services provided to an individual's family after the individual's death.
(a-10) "Attending physician" means a physician who:
(1) is a doctor of medicine or osteopathy; and
(2) is identified by an individual, at the time the

individual elects to receive hospice care, as having the most significant role in the determination and delivery of the individual's medical care.

(b) "Department" means the Illinois Department of Public Health.
(c) "Director" means the Director of the Illinois Department of Public Health.
(d) "Hospice care" means a program of palliative care that provides for the physical, emotional, and spiritual care needs of a terminally ill patient and his or her family. The goal of such care is to achieve the highest quality of life as defined by the patient and his or her family through the relief of suffering and control of symptoms.
(e) "Hospice care team" means an interdisciplinary group or groups composed of individuals who provide or supervise the care and services offered by the hospice.
(f) "Hospice patient" means a terminally ill person receiving hospice services.
(g) "Hospice patient's family" means a hospice patient's immediate family consisting of a spouse, sibling, child, parent and those individuals designated as such by the patient for the purposes of this Act.
(g-1) "Hospice residence" means a separately licensed home, apartment building, or similar building providing living quarters:
(1) that is owned or operated by a person licensed to

operate as a comprehensive hospice; and

(2) at which hospice services are provided to

facility residents.

A building that is licensed under the Hospital Licensing Act, the Nursing Home Care Act, the Specialized Mental Health Rehabilitation Act of 2013, the ID/DD Community Care Act, or the MC/DD Act is not a hospice residence.
(h) "Hospice services" means a range of professional and other supportive services provided to a hospice patient and his or her family. These services may include, but are not limited to, physician services, nursing services, medical social work services, spiritual counseling services, bereavement services, and volunteer services.
(h-5) "Hospice program" means a licensed public agency or private organization, or a subdivision of either of those, that is primarily engaged in providing care to terminally ill individuals through a program of home care or inpatient care, or both home care and inpatient care, utilizing a medically directed interdisciplinary hospice care team of professionals or volunteers, or both professionals and volunteers. A hospice program may be licensed as a comprehensive hospice program or a volunteer hospice program.
(h-10) "Comprehensive hospice" means a program that provides hospice services and meets the minimum standards for certification under the Medicare program set forth in the Conditions of Participation in 42 CFR Part 418 but is not required to be Medicare-certified.
(i) "Palliative care" means the management of pain and other distressing symptoms that incorporates medical, nursing, psychosocial, and spiritual care according to the needs, values, beliefs, and culture or cultures of the patient and his or her family. The evaluation and treatment is patient-centered, with a focus on the central role of the family unit in decision-making.
(j) "Hospice service plan" means a plan detailing the specific hospice services offered by a comprehensive or volunteer hospice program, and the administrative and direct care personnel responsible for those services. The plan shall include but not be limited to:
(1) Identification of the person or persons

administratively responsible for the program.

(2) The estimated average monthly patient census.
(3) The proposed geographic area the hospice will

serve.

(4) A listing of those hospice services provided

directly by the hospice, and those hospice services provided indirectly through a contractual agreement.

(5) The name and qualifications of those persons or

entities under contract to provide indirect hospice services.

(6) The name and qualifications of those persons

providing direct hospice services, with the exception of volunteers.

(7) A description of how the hospice plans to utilize

volunteers in the provision of hospice services.

(8) A description of the program's record keeping

system.

(k) "Terminally ill" means a medical prognosis by a physician licensed to practice medicine in all of its branches that a patient has an anticipated life expectancy of one year or less.
(l) "Volunteer" means a person who offers his or her services to a hospice without compensation. Reimbursement for a volunteer's expenses in providing hospice service shall not be considered compensation.
(l-5) "Employee" means a paid or unpaid member of the staff of a hospice program, or, if the hospice program is a subdivision of an agency or organization, of the agency or organization, who is appropriately trained and assigned to the hospice program. "Employee" also means a volunteer whose duties are prescribed by the hospice program and whose performance of those duties is supervised by the hospice program.
(l-10) "Representative" means an individual who has been authorized under State law to terminate an individual's medical care or to elect or revoke the election of hospice care on behalf of a terminally ill individual who is mentally or physically incapacitated.
(m) "Volunteer hospice" means a program which provides hospice services to patients regardless of their ability to pay, with emphasis on the utilization of volunteers to provide services, under the administration of a not-for-profit agency. This definition does not prohibit the employment of staff.
(Source: P.A. 98-104, eff. 7-22-13; 99-180, eff. 7-29-15.)

(210 ILCS 60/4) (from Ch. 111 1/2, par. 6104)
Sec. 4. License.
(a) No person shall establish, conduct or maintain a comprehensive or volunteer hospice program without first obtaining a license from the Department. A hospice residence may be operated only at the locations listed on the license. A comprehensive hospice program owning or operating a hospice residence is not subject to the provisions of the Nursing Home Care Act, the Specialized Mental Health Rehabilitation Act of 2013, the ID/DD Community Care Act, or the MC/DD Act in owning or operating a hospice residence.
(b) No public or private agency shall advertise or present itself to the public as a comprehensive or volunteer hospice program which provides hospice services without meeting the provisions of subsection (a).
(c) The license shall be valid only in the possession of the hospice to which it was originally issued and shall not be transferred or assigned to any other person, agency, or corporation.
(d) The license shall be renewed annually.
(e) The license shall be displayed in a conspicuous place inside the hospice program office.
(Source: P.A. 98-104, eff. 7-22-13; 99-180, eff. 7-29-15.)

(210 ILCS 60/4.5)
Sec. 4.5. Provisional license. Every licensed hospice program in operation on the effective date of this Act that does not meet all of the requirements for a comprehensive hospice program or a volunteer hospice program as set forth in this Act shall be deemed to hold a provisional license to continue that operation on and after that date. The provisional license shall remain in effect for one year after the effective date of this Act or until the Department issues a regular license under Section 4, whichever is earlier. The Department may coordinate the issuance of a regular hospice program license under Section 4 with the renewal date of the license that is in effect on the effective date of this Act.
(Source: P.A. 94-570, eff. 8-12-05.)

(210 ILCS 60/5) (from Ch. 111 1/2, par. 6105)
Sec. 5. Application for License. An application for license or renewal thereof to operate as a comprehensive or volunteer hospice program shall be made to the Department upon forms provided by it, and shall contain information reasonably required by the Department, taking into consideration the different categories of hospice programs. The application shall be accompanied by:
(1) The hospice service plan;
(2) A financial statement containing information

deemed appropriate by the Department for the category of the applicant; and

(3) A uniform license fee determined by the

Department based on the hospice program's category.

A licensed comprehensive hospice or volunteer hospice that is in operation on the effective date of this Act may be issued a comprehensive hospice program license under Section 4 if the hospice program meets the requirements for a comprehensive hospice program set forth in this Act.
(Source: P.A. 94-570, eff. 8-12-05.)

(210 ILCS 60/6) (from Ch. 111 1/2, par. 6106)
Sec. 6. Inspections.
(a) Prior to the issuance of a license, or renewal thereof, the Department may inspect the hospice program for compliance with the standards established pursuant to this Act.
(b) To the maximum extent possible, the Department shall coordinate inspections made under this Act with those made for the purpose of determining compliance with other licensing Acts.
(Source: P.A. 87-860.)

(210 ILCS 60/7) (from Ch. 111 1/2, par. 6107)
Sec. 7. Issuance of License - Renewal. Upon receipt of a completed application for license or renewal the Department shall issue a license if:
(1) The Department finds that the applicant is in

compliance with this Act and the minimum standards established pursuant to this Act;

(2) The applicant submits to the Department an

acceptable plan for the correction of deficiencies discovered by the Department during an inspection performed pursuant to Section 6 or through other information provided to the Department regarding possible deficiencies; and

(3) The affiliated agency has maintained compliance

with the standards established pursuant to its applicable licensing Act, if any.

The Department shall establish, by rule, the standards it uses to determine whether a plan for correcting deficiencies is acceptable.
(Source: P.A. 87-860.)

(210 ILCS 60/8) (from Ch. 111 1/2, par. 6108)
Sec. 8. General Requirements for hospice programs. Every hospice program shall comply with the following requirements:
(a) The hospice program's services shall include nursing services, medical social work services, bereavement services, and volunteer services. These services shall be coordinated with those of the hospice patient's attending physician and shall be substantially provided by hospice program employees. The hospice program must make nursing services, medical social work services, volunteer services, and bereavement services available on a 24-hour basis to the extent necessary to meet the needs of individuals for care that is reasonable and necessary for the palliation and management of terminal illness and related conditions. The hospice program must provide these services in a manner consistent with the standards for certification under the Medicare program set forth in the Conditions of Participation in 42 CFR Part 418. Hospice services, as defined in Section 3, may be furnished in a home or inpatient setting, with the intent of minimizing the length of inpatient care. The home care component shall be the primary form of care and shall be available on a part-time, intermittent, regularly-scheduled basis.
(a-5) The hospice program must have a governing body that designates an individual responsible for the day-to-day management of the hospice service plan. The governing body must also ensure that all services are provided in accordance with accepted standards of practice and shall assume full legal responsibility for determining, implementing, and maintaining the hospice program's total operation.
(a-10) The hospice program must fully disclose in writing to any hospice patient, or to any hospice patient's family or representative, prior to the patient's admission, the hospice services available from the hospice program and the hospice services for which the hospice patient may be eligible under the patient's third-party payer plan (that is, Medicare, Medicaid, the Veterans Administration, private insurance, or other plans).
(b) The hospice program shall coordinate its services with professional and nonprofessional services already in the community. The program may contract out for elements of its services; however, direct patient contact and overall coordination of hospice services shall be maintained by the hospice care team. Any contract entered into between a hospice and a health care facility or service provider shall specify that the hospice retain the responsibility for planning and coordinating hospice services and care on behalf of a hospice patient and his family. All contracts shall be in compliance with this Act. No hospice which contracts for any hospice service shall charge fees for services provided directly by the hospice care team which duplicate contractual services provided to the individual patient or his family.
(c) The hospice program must have functioning hospice care teams that develop the hospice patient plans of care in accordance with the standards for certification under the Medicare program set forth in the Conditions of Participation in 42 CFR Part 418.
(c-5) A hospice patient's plan of care must be established and maintained for each individual admitted to a hospice program, and the services provided to an individual must be in accordance with the individual's plan of care. The plans of care must be established and maintained in accordance with the standards for certification under the Medicare program set forth in the Conditions of Participation in 42 CFR Part 418.
(d) The hospice program shall have a medical director who shall be a doctor of medicine or osteopathy and licensed to practice medicine in all of its branches. The medical director shall have overall responsibility for medical direction of the patient care component of the hospice program and shall consult and cooperate with the patient's attending physician.
(e) The hospice program shall have a bereavement program which shall provide a continuum of supportive services for the family after the patient's death. The bereavement services must be provided in accordance with the standards for certification under the Medicare program set forth in the Conditions of Participation in 42 CFR Part 418.
(f) The hospice program shall foster independence of the patient and his family by providing training, encouragement and support so that the patient and family can care for themselves as much as possible.
(g) The hospice program shall not impose the dictates of any value or belief system on its patients and their families.
(h) The hospice program shall clearly define its admission criteria. Decisions on admissions shall be made by a hospice care team and shall be dependent upon the expressed request and informed consent of the patient or the patient's legal guardian. For purposes of this Act, "informed consent" means that a hospice program must demonstrate respect for an individual's rights by ensuring that an informed consent form that specifies the type of care and services that may be provided as hospice care during the course of the patient's illness has been obtained for every hospice patient, either from the patient or from the patient's representative.
(i) The hospice program shall keep accurate, current, and confidential records on all hospice patients and their families in accordance with the standards for certification under the Medicare program set forth in the Conditions of Participation in 42 CFR Part 418, except that standards or conditions in connection with Medicare or Medicaid election forms do not apply to patients receiving hospice care at no charge.
(j) The hospice program shall utilize the services of trained volunteers in accordance with the standards for certification under the Medicare program set forth in the Conditions of Participation in 42 CFR Part 418.
(k) (Blank).
(l) The hospice program must maintain professional management responsibility for hospice care and ensure that services are furnished in a safe and effective manner by persons meeting the qualifications as defined in this Act and in accordance with the patient's plan of care.
(m) The hospice program must conduct a quality assurance program in accordance with the standards for certification under the Medicare program set forth in the Conditions of Participation in 42 CFR Part 418.
(n) Where applicable, every hospice program employee must be licensed, certified, or registered in accordance with federal, State, and local laws and regulations.
(o) The hospice program shall provide an ongoing program for the training and education of its employees appropriate to their responsibilities.
(Source: P.A. 94-570, eff. 8-12-05.)

(210 ILCS 60/8.5)
Sec. 8.5. Additional requirements; comprehensive hospice program. In addition to complying with the standards prescribed by the Department under Section 9 and complying with all other applicable requirements under this Act, a comprehensive hospice program must meet the minimum standards for certification under the Medicare program set forth in the Conditions of Participation in 42 CFR Part 418.
(Source: P.A. 94-570, eff. 8-12-05.)

(210 ILCS 60/8.10)
Sec. 8.10. Additional requirements; volunteer hospice program. In addition to complying with the standards prescribed by the Department under Section 9 and complying with all other applicable requirements under this Act, a volunteer hospice program must do the following:
(1) Provide hospice care to patients regardless of

their ability to pay, with emphasis on the utilization of volunteers to provide services. Nothing in this paragraph prohibits a volunteer hospice program from employing paid staff, however.

(2) Provide services not required under subsection

(a) of Section 8 in accordance with generally accepted standards of practice and in accordance with applicable local, State, and federal laws.

(3) Include the word "Volunteer" in its corporate

name and in all verbal and written communications to patients, patients' families and representatives, and the community and public at large.

(4) Provide information regarding other hospice care

providers available in the hospice program's service area.

(Source: P.A. 94-570, eff. 8-12-05.)

(210 ILCS 60/9) (from Ch. 111 1/2, par. 6109)
Sec. 9. Standards. The Department shall prescribe, by regulation, minimum standards for licensed hospice programs.
(a) The standards for all hospice programs shall include, but not be limited to, the following:
(1) (Blank).
(2) The number and qualifications of persons

providing direct hospice services.

(3) The qualifications of those persons contracted

with to provide indirect hospice services.

(4) The palliative and supportive care and

bereavement counseling provided to a hospice patient and his family.

(5) Hospice services provided on an inpatient basis.
(6) Utilization review of patient care.
(7) The quality of care provided to patients.
(8) Procedures for the accurate and centralized

maintenance of records on hospice services provided to patients and their families.

(9) The use of volunteers in the hospice program, and

the training of those volunteers.

(10) The rights of the patient and the patient's

family.

(b) (Blank).
(c) The standards for hospices owning or operating hospice residences shall address the following:
(1) The safety, cleanliness, and general adequacy of

the premises, including provision for maintenance of fire and health standards that conform to State laws and municipal codes, to provide for the physical comfort, well-being, care, and protection of the residents.

(2) Provisions and criteria for admission, discharge,

and transfer of residents.

(3) Fee and other contractual agreements with

residents.

(4) Medical and supportive services for residents.
(5) Maintenance of records and residents' right of

access of those records.

(6) Procedures for reporting abuse or neglect of

residents.

(7) The number of persons who may be served in a

residence, which shall not exceed 16 persons per location.

(8) The ownership, operation, and maintenance of

buildings containing a hospice residence.

(9) The number of licensed hospice residences shall

not exceed 6 before December 31, 1996 and shall not exceed 12 before December 31, 1997. The Department shall conduct a study of the benefits of hospice residences and make a recommendation to the General Assembly as to the need to limit the number of hospice residences after June 30, 1997.

On and after the effective date of this amendatory

Act of the 98th General Assembly, the number of licensed hospice residences shall not exceed the following:

(A) Five hospice residences located in counties

with a population of 700,000 or more.

(B) Five hospice residences located in counties

with a population of 200,000 or more but less than 700,000.

(C) Five hospice residences located in counties

with a population of less than 200,000.

(d) In developing the standards for hospices, the Department shall take into consideration the category of the hospice programs.
(Source: P.A. 98-207, eff. 8-9-13.)

(210 ILCS 60/10) (from Ch. 111 1/2, par. 6110)
Sec. 10. Revocation or suspension. A license may be revoked or suspended for any of the following reasons:
(a) A violation of any provision of this Act or of the minimum standards, rules and regulations promulgated by the Department.
(b) The loss of a license held by the affiliated agency under its applicable licensing Act.
(Source: P.A. 83-457.)

(210 ILCS 60/11) (from Ch. 111 1/2, par. 6111)
Sec. 11. Investigations - Notice - Hearings - Proceedings. (a) The Department may, upon its own motion, and shall, upon the verified complaint in writing of any persons setting forth facts which if proven would constitute grounds for the denial of an application for a license or refusal to renew a license or revocation of a license, investigate the applicant or licensee. Before denying an application or refusing to renew a license or revoking a license, the Department shall notify the applicant or licensee.
(b) Such notice shall be effected by registered mail or by personal service setting forth the particular reasons for the proposed action and fixing a date, not less than 15 days from the date of such mailing or service, at which time the applicant or licensee shall be given an opportunity for a hearing. Such hearing shall be conducted by the Director or by an employee of the Department designated by the Director as a hearing officer to conduct the hearing. On the basis of any such hearing, or upon default of the applicant or licensee, the Director shall make a determination specifying his findings and conclusions.
(c) The procedure governing hearings authorized by this Section shall be in accordance with the Illinois Administrative Procedure Act which is expressly adopted and incorporated herein as if all of the provisions of such Act were included in this Act, except that in case of conflict between the two Acts the provisions of this Act shall control.
(d) The Director or hearing officer shall, upon his own motion, or on the written request of any party to the proceeding, issue subpoenas requiring the attendance and the giving of testimony by witnesses, and subpoenas duces tecum requiring the production of books, papers, records or memoranda. All subpoenas and subpoenas duces tecum issued under the terms of this Act may be served by any person of full age. The fees of witnesses for attendance and travel shall be the same as the fees of witnesses before the circuit court of this State, such fees to be paid when the witness is excused from further attendance. When the witness is subpoenaed at the instance of the Director, or hearing officer, such fees shall be paid in the same manner as other expenses of the Department, and when the witness is subpoenaed at the instance of any other party to any such proceeding the Department may require that the cost of service of the subpoena or subpoena duces tecum and the fee of the witness be borne by the party at whose instance the witness is summoned. In such case, the Department, in its discretion, may require a deposit to cover the cost of such service and witness fees. A subpoena or subpoena duces tecum issued as aforesaid shall be served in the same manner as a subpoena issued out of a court.
(e) Any circuit court of this State upon the application of the Director, or upon the application of any other party to the proceeding, may, in its discretion, compel the attendance of witnesses, the production of books, papers, records or memoranda and the giving of testimony before the Director or hearing officer conducting an investigation or holding a hearing authorized by this Act, by attachment for contempt, or otherwise, in the same manner as production of evidence may be compelled before the court.
(f) The Director or hearing officer, or any party in any investigation or hearing before the Department, may cause the depositions of witnesses within the State to be taken in the manner prescribed by law for like depositions in civil actions in courts of this State, and to that end compel the attendance of witnesses and the production of books, papers, records or memoranda.
(Source: P.A. 83-457.)

(210 ILCS 60/12) (from Ch. 111 1/2, par. 6112)
Sec. 12. Review under Administrative Review Law. Whenever the Department refuses to grant or revokes or suspends a license to open, conduct, operate or maintain a hospice program, the applicant or licensee may have such decision judicially reviewed. The provisions of the Administrative Review Law, and the rules adopted pursuant thereto shall apply to and govern all proceedings for the judicial review of final administrative decisions of the Department hereunder. The term "administrative decisions" is defined as in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 83-457.)

(210 ILCS 60/13) (from Ch. 111 1/2, par. 6113)
Sec. 13. Provisional License. All hospice programs in operation on the effective date of this Act shall be considered as holding a provisional license. The provisional license established by this Section shall remain in effect for one year after the effective date of this Act or until the issuance of a regular license whichever is earlier. The issuance of the regular hospice license may be coordinated with the license renewal issued to the administrative authority under its applicable licensing Act.
(Source: P.A. 83-457.)

(210 ILCS 60/14) (from Ch. 111 1/2, par. 6114)
Sec. 14. Violations - Injunctions - Penalties. (a) The operation or maintenance of a hospice program in violation of this Act, or of the rules and regulations promulgated by the Department, is declared a public nuisance inimical to the public welfare. The Director, in the name of the people of the State, through the Attorney General or the State's Attorney of the county in which the violation occurs, may in addition to other remedies herein provided bring action for an injunction to restrain such violation or to enjoin the future operation or maintenance of any such hospice program.
(b) Any person opening, conducting or maintaining a hospice program without a license issued pursuant to this Act shall be guilty of a business offense punishable by a fine of $10,000, and each day's violation shall constitute a separate offense.
(Source: P.A. 83-457.)

(210 ILCS 60/15)
Sec. 15. Hospice and Palliative Care Advisory Board.
(a) The Director shall appoint a Hospice and Palliative Care Advisory Board ("the Board") to consult with the Department as provided in this Section. The membership of the Board shall be as follows:
(1) The Director, ex officio, who shall be a

nonvoting member and shall serve as chairman of the Board.

(2) One representative of each of the following State

agencies, each of whom shall be a nonvoting member: the Department of Healthcare and Family Services, the Department of Human Services, and the Department on Aging.

(3) One member who is a physician licensed to

practice medicine in all its branches, selected from the recommendations of a statewide professional society representing physicians licensed to practice medicine in all its branches in all specialties.

(4) One member who is a registered nurse,

selected from the recommendations of professional nursing associations.

(5) Four members selected from the

recommendations of organizations whose primary membership consists of hospice programs.

(6) Two members who represent the general public

and who have no responsibility for management or formation of policy of a hospice program and no financial interest in a hospice program.

(7) One member selected from the recommendations

of consumer organizations that engage in advocacy or legal representation on behalf of hospice patients and their immediate families.

(b) Of the initial appointees, 4 shall serve for terms of 2 years, 4 shall serve for terms of 3 years, and 5 shall serve for terms of 4 years, as determined by lot at the first meeting of the Board. Each successor member shall be appointed for a term of 4 years. A member appointed to fill a vacancy before the expiration of the term for which his or her predecessor was appointed shall be appointed to serve for the remainder of that term.
(c) The Board shall meet as frequently as the chairman deems necessary, but not less than 4 times each year. Upon the request of 4 or more Board members, the chairman shall call a meeting of the Board. A Board member may designate a replacement to serve at a Board meeting in place of the member by submitting a letter stating that designation to the chairman before or at the Board meeting. The replacement member must represent the same general interests as the member being replaced, as described in paragraphs (1) through (7) of subsection (a).
(d) Board members are entitled to reimbursement for their actual expenses incurred in performing their duties.
(e) The Board shall advise the Department on all aspects of the Department's responsibilities under this Act, including the format and content of any rules adopted by the Department on or after the effective date of this amendatory Act of the 95th General Assembly. Any such rule or amendment to a rule proposed on or after the effective date of this amendatory Act of the 95th General Assembly, except an emergency rule adopted pursuant to Section 5-45 of the Illinois Administrative Procedure Act, that is adopted without obtaining the advice of the Board is null and void. If the Department fails to follow the advice of the Board with respect to a proposed rule or amendment to a rule, the Department shall, before adopting the rule or amendment to a rule, transmit a written explanation of the reason for its action to the Board. During its review of rules, the Board shall analyze the economic and regulatory impact of those rules. If the Board, having been asked for its advice with respect to a proposed rule or amendment to a rule, fails to advise the Department within 90 days, the proposed rule or amendment shall be considered to have been acted upon by the Board.
(f) The Board shall also review pediatric palliative care issues as provided in the Pediatric Palliative Care Act.
(Source: P.A. 95-133, eff. 1-1-08; 96-1078, eff. 7-16-10.)



210 ILCS 62/ - End Stage Renal Disease Facility Act.

(210 ILCS 62/1)
Sec. 1. Short title. This Act may be cited as the End Stage Renal Disease Facility Act.
(Source: P.A. 92-794, eff. 7-1-03.)

(210 ILCS 62/5)
Sec. 5. Definitions. As used in this Act:
"Committee" means the End Stage Renal Disease Advisory Committee.
"Department" means the Department of Public Health.
"Dialysis" means a process by which dissolved substances are removed from a patient's body by diffusion from one fluid compartment to another across a semipermeable membrane.
"Dialysis technician" means an individual who is not a registered nurse or physician and who provides dialysis care under the supervision of a registered nurse or physician.
"Director" means the Director of Public Health.
"End stage renal disease" means that stage of renal impairment that appears irreversible and permanent and that requires a regular course of dialysis or kidney transplantation to maintain life.
"End stage renal disease facility" or "ESRDF" means a facility that provides dialysis treatment or dialysis training to individuals with end stage renal disease.
"Licensee" means an individual or entity licensed by the Department to operate an end stage renal disease facility.
"Nurse" means an individual who is licensed to practice nursing under the Nurse Practice Act.
"Patient" means any individual receiving treatment from an end stage renal disease facility.
"Person" means any individual, firm, partnership, corporation, company, association, or other legal entity.
"Physician" means an individual who is licensed to practice medicine in all of its branches under the Medical Practice Act of 1987.
(Source: P.A. 95-639, eff. 10-5-07.)

(210 ILCS 62/10)
Sec. 10. License required. Except as provided by this Act, no person shall open, manage, conduct, offer, maintain, or advertise an end stage renal disease facility without a valid license issued by the Department.
Each ESRDF, including those that provide only training services, may oversee remote station facilities for home dialysis patients in licensed nursing homes under the ESRDF's license. These remote station facilities are not required to obtain a separate license under this Act, but shall be inspected under Department rules as remote stations of the ESRDF.
Notwithstanding any other provisions of this Section, all end stage renal disease facilities in existence as of the effective date of rules adopted by the Department to implement this Act (the "Implementation Date") may continue to operate but must obtain a valid license to operate within one year after the Implementation Date.
(Source: P.A. 92-794, eff. 7-1-03; 93-766, eff. 7-20-04.)

(210 ILCS 62/15)
Sec. 15. Exemptions from licensing requirement. The following facilities are not required to be licensed under this Act:
(1) a home health agency licensed under the Home

Health, Home Services, and Home Nursing Agency Licensing Act;

(2) a hospital licensed under the Hospital Licensing

Act or the University of Illinois Hospital Act; and

(3) the office of a physician.
(Source: P.A. 94-379, eff. 1-1-06.)

(210 ILCS 62/20)
Sec. 20. Issuance and renewal of license.
(a) An applicant for a license under this Act shall submit an application on forms prescribed by the Department.
(b) Each application shall be accompanied by a non-refundable license fee, as established by rule of the Department.
(c) Each application shall contain evidence that there is at least one physician responsible for the medical direction of the facility and that each dialysis technician on staff has completed a training program as required by this Act.
(d) The Department may grant a temporary initial license to an applicant. A temporary initial license expires on the earlier of (i) the date the Department issues or denies the license or (ii) the date 6 months after the temporary initial license was issued. The Department may issue subsequent temporary licenses when necessary.
(e) The Department shall issue a license if, after application, inspection, and investigation, it finds the applicant meets the requirements of this Act and the standards adopted pursuant to this Act. The Department may include participation as a supplier of end stage renal disease services under Titles XVIII and XIX of the federal Social Security Act as a condition of licensure. The Department may consider facilities and remote stations certified under Titles XVIII and XIX of the federal Social Security Act as meeting the licensure requirements under this Section.
(f) The license is renewable annually after submission of (i) the renewal application and fee and (ii) an annual report on a form prescribed by the Department that includes information related to quality of care at the end stage renal disease facility. The report must be in the form and documented by evidence as required by Department rule.
(Source: P.A. 92-794, eff. 7-1-03; 93-766, eff. 7-20-04.)

(210 ILCS 62/25)
Sec. 25. Minimum staffing. An end stage renal disease facility shall be under the medical direction of a physician experienced in renal disease treatment, as required for licensure under this Act. Additionally, at a minimum, every facility licensed under this Act shall ensure that whenever patients are undergoing dialysis all of the following are met:
(1) one currently licensed physician, registered

nurse, physician assistant, advanced practice registered nurse, or licensed practical nurse experienced in rendering end stage renal disease care is physically present on the premises to oversee patient care; and

(2) adequate staff is present to meet the medical and

non-medical needs of each patient, as provided by this Act and the rules adopted pursuant to this Act.

(Source: P.A. 100-513, eff. 1-1-18.)

(210 ILCS 62/30)
Sec. 30. Minimum standards.
(a) The rules adopted pursuant to this Act shall contain minimum standards to protect the health and safety of a patient of an end stage renal disease facility, including standards for:
(1) the qualifications and supervision of the

professional staff and other personnel;

(2) the equipment used by the facility to insure that

it is compatible with the health and safety of the patients;

(3) the sanitary and hygienic conditions in the

facility;

(4) quality assurance for patient care;
(5) clinical records maintained by the facility;
(6) design and space requirements for the facility to

insure safe access by patients and personnel and for ensuring patient privacy;

(7) indicators of the quality of care provided by the

facility; and

(8) water treatment and reuse by the facility.
(b) These standards shall be consistent with the requirements for a supplier of end stage renal disease services under Titles XVIII and XIX of the federal Social Security Act.
(Source: P.A. 92-794, eff. 7-1-03.)

(210 ILCS 62/35)
Sec. 35. Training; minimum requirements. An end stage renal disease facility shall establish and implement a policy to ensure appropriate training and competency of individuals employed as dialysis technicians within the licensed facility. The policy shall, at a minimum, define the acts and practices that are allowed or prohibited for such employees, establish how training will be conducted, and illustrate how initial competency will be established. Proof of initial and annual competency testing shall be maintained in the personnel file of each dialysis technician and shall be made available to the Department upon request. An individual may not act as a dialysis technician in an end stage renal disease facility unless that individual has been trained and competency tested in accordance with this Act and the rules adopted under this Act. Persons training to act as a dialysis technician must be under the direct supervision of a physician or an appropriately trained nurse.
(Source: P.A. 92-794, eff. 7-1-03.)

(210 ILCS 62/40)
Sec. 40. Inspections.
(a) The Department, whenever it deems necessary, may conduct an inspection, survey, or evaluation of an end stage renal disease facility to determine compliance with licensure requirements and standards or a plan of correction submitted as a result of deficiencies cited by the Department.
(b) An inspection conducted under this Section shall be unannounced.
(c) Upon completion of each inspection, survey, or evaluation, the appropriate Department personnel who conducted the inspection, survey, or evaluation shall submit a copy of their report to the licensee upon exiting the facility, and shall submit the actual report to the appropriate regional office. The report shall identify areas in a facility identified as deficient in compliance with the requirements of this Act or the standards adopted under this Act. The report and any recommendation for action by the Department under this Act shall be sent to the Department's central office together with a plan of correction from the facility. The plan of correction may contain related comments or documentation provided by the licensee that may refute findings in the report, that explain extenuating circumstances that the facility could not reasonably have prevented, or that indicate methods and timetables for correction of deficiencies described in the report. A licensee has 10 days after the date of the inspection, survey, or evaluation to submit a plan of correction.
(d) The Department shall determine whether a facility is in violation of this Section no later than 60 days after completion of each inspection, survey, evaluation, or plan of correction.
(e) The Department shall maintain all inspection, survey, or evaluation reports for at least 5 years in a manner accessible to the public.
(Source: P.A. 92-794, eff. 7-1-03.)

(210 ILCS 62/45)
Sec. 45. Notice of violation. When the Department determines that a facility is in violation of this Act or of any rule promulgated hereunder, a notice of violation shall be served upon the licensee. Each notice of violation shall be prepared in writing and shall specify the nature of the violation and the statutory provision or rule alleged to have been violated. The notice shall inform the licensee of any action the Department may take under the Act, including the requirement of a plan of correction under Section 50, or licensure action under Section 60. The Director or his designee shall also inform the licensee of the right to a hearing under Section 60.
(Source: P.A. 92-794, eff. 7-1-03.)

(210 ILCS 62/50)
Sec. 50. Plan of correction.
(a) Each facility served with a notice of violation under Section 45 of this Act shall file with the Department a written plan of correction, which is subject to approval of the Department, within 10 days after receipt of such notice. The plan of correction shall state with particularity the method by which the facility intends to correct each violation and shall contain a stated date by which each violation shall be corrected.
(b) If the Department rejects a plan of correction, it shall send notice of the rejection and the reason for the rejection to the licensee. The facility shall have 10 days after receipt of the notice of rejection to submit a modified plan. If the modified plan is not timely submitted, or if the modified plan is rejected, the facility shall follow a plan of correction imposed by the Department.
(c) If a facility desires to contest any Department action under this Section it shall send a written request for a hearing under Section 60 to the Department within 10 days of receipt of the notice of the contested action. The Department shall commence the hearing as provided in Section 60. Whenever possible, all actions of the Department under this Section arising out of a single violation shall be contested and determined at a single hearing. Issues decided as the result of the hearing process may not be reheard at subsequent hearings under this Act, but such determinations may be used as grounds for other administrative action by the Department pursuant to this Act.
(Source: P.A. 92-794, eff. 7-1-03.)

(210 ILCS 62/55)
Sec. 55. Denial, suspension, revocation, or refusal to renew a license; suspension of a service.
(a) When the Director determines that there is or has been a substantial or continued failure to comply with this Act or any rule promulgated hereunder, the Department may issue an order of license denial, suspension, revocation, or refusal to renew a license in accordance with subsection (a) of Section 60 of this Act.
(b) When the Director determines that a facility has failed to demonstrate the capacity to safely provide one or more of its services to patients, the Department may issue an order of service suspension in accordance with subsection (a) of Section 60 of this Act.
(Source: P.A. 92-794, eff. 7-1-03.)

(210 ILCS 62/60)
Sec. 60. Notice of administrative actions; hearing procedures.
(a) Notice of all administrative actions taken under this Act shall be effected by registered mail, certified mail, or personal service and shall set forth the particular reasons for the proposed action and provide the applicant or licensee with an opportunity to request a hearing. If a hearing request is not received within 10 days after receipt of the notice of administrative action, the right to a hearing is waived.
(b) The procedure governing hearings authorized by this Section shall be in accordance with rules promulgated by the Department consistent with this Act. A hearing shall be conducted by the Director or by an individual designated in writing by the Director as administrative law judge. A full and complete record shall be kept of all proceedings, including notice of hearing, complaint, and all other documents in the nature of pleadings, written motions filed in the proceedings, and the report and orders of the Director and administrative law judge. All testimony shall be reported but need not be transcribed unless the decision is appealed pursuant to Section 70 of this Act. Any interested party may obtain a copy or copies of the transcript on payment of the cost of preparing such copy or copies.
(c) The Director or administrative law judge shall, upon his own motion or on the written request of any party to the proceeding, issue subpoenas requiring the attendance and testimony of witnesses and subpoenas duces tecum requiring the production of books, papers, records or memoranda. The fees of witnesses for attendance and travel shall be the same as the fees of witnesses before any circuit court of this State. Such fees shall be paid when the witness is excused from further attendance. When the witness is subpoenaed at the instance of the Director or administrative law judge, such fees shall be paid in the same manner as other expenses of the Department. When the witness is subpoenaed at the instance of any other party to a proceeding, the Department may require that the cost of service of the subpoena or subpoena duces tecum and the fee of the witness be borne by the party at whose instance the witness is summoned. In such case, the Department, in its discretion, may require a deposit to cover the cost of such service and witness fees. A subpoena or subpoena duces tecum issued under this Section shall be served in the same manner as a subpoena issued by a court.
(d) Any circuit court of this State, upon the application of the Director or the application of any other party to the proceeding, may, in its discretion, compel the attendance of witnesses, the production of books, papers, records or memoranda, and the giving of testimony before the Director or administrative law judge conducting an investigation or holding a hearing authorized by this Act, by an attachment for contempt, or otherwise, in the same manner as production of evidence may be compelled before the court.
(e) The Director or administrative law judge, or any party in a hearing before the Department, may compel the attendance of witnesses and the production of books, papers, records, or memoranda.
(f) The Director or administrative law judge shall make findings of fact in such hearing and the Director shall render his decision within 60 days after the termination or waiving of the hearing unless he or she requires additional time for a proper disposition of the matter. When an administrative law judge has conducted the hearing, the Director shall review the record and findings of fact before rendering a decision. A copy of the findings of fact and decision of the Director shall be served upon the applicant or licensee in person, by registered mail or by certified mail in the same manner as the service of the notice of hearing. The decision denying, suspending, or revoking a license shall become final 35 days after it is mailed or served, unless the applicant or licensee, within the 35-day period, petitions for review pursuant to Section 70 of this Act.
(Source: P.A. 98-756, eff. 7-16-14.)

(210 ILCS 62/65)
Sec. 65. Receiving and investigating complaints. The Department shall establish by rule a procedure for receiving and investigating complaints regarding any ESRDF, consistent with federal complaint procedures.
(Source: P.A. 92-794, eff. 7-1-03.)

(210 ILCS 62/70)
Sec. 70. Judicial review. Whenever the Department refuses to grant or decides to revoke or suspend a license to open, conduct, or maintain an ESRDF, the applicant or licensee may have such decision judicially reviewed. The provisions of the Administrative Review Law and the rules adopted pursuant thereto shall apply to and govern all proceedings for the judicial review of final administrative decisions of the Department hereunder. The term "administrative decisions" is defined as in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 92-794, eff. 7-1-03.)

(210 ILCS 62/75)
Sec. 75. Fines. Any person opening, conducting, or maintaining an ESRDF without a license issued pursuant to this Act shall be guilty of a business offense punishable by a fine of $5,000 and each day's violation shall constitute a separate offense. Any person opening, conducting, or maintaining an ESRDF who violates any other provision of this Act shall be guilty of a business offense punishable by a fine of not more than $5,000.
The Department shall adopt rules for determining the fines for violations.
(Source: P.A. 92-794, eff. 7-1-03.)

(210 ILCS 62/80)
Sec. 80. Injunctions. The operation or maintenance of an ESRDF in violation of this Act or of the rules adopted by the Department is declared a public nuisance inimical to the public welfare. The Director of the Department, in the name of the People of the State, through the Attorney General or the State's Attorney of the county in which the violation occurs, may, in addition to other remedies herein provided, bring action for an injunction to restrain such violation or to enjoin the future operation or maintenance of any such ESRDF.
(Source: P.A. 92-794, eff. 7-1-03.)

(210 ILCS 62/85)
Sec. 85. Department access to and reproduction of documents. The Department shall have access to and may reproduce or photocopy at its cost any books, records, and other documents maintained by the facility to the extent necessary to carry out the purposes of this Act and the rules adopted under this Act. The Department shall not divulge or disclose the identity of any patient or other information prohibited from disclosure by the laws of this State.
(Source: P.A. 92-794, eff. 7-1-03.)

(210 ILCS 62/90)
Sec. 90. Refusal to allow inspections. Any licensee, applicant for a license, or person operating what may be an end stage renal disease facility shall be deemed to have given consent to any authorized officer, employee, or agent of the Department to enter and inspect the facility in accordance with this Act. Refusal to permit such entry or inspection shall constitute grounds for denial, nonrenewal, or revocation of a license.
(Source: P.A. 92-794, eff. 7-1-03.)

(210 ILCS 62/95)
Sec. 95. Probationary license. If the applicant has not been previously licensed or if the facility is not in operation at the time application is made, the Department shall issue a probationary license. A probationary license shall be valid for 120 days unless sooner suspended or revoked under this Act. Within 30 days prior to the termination of a probationary license, the Department shall fully and completely inspect the facility and, if the facility meets the applicable requirements for licensure, shall issue a license under this Act. If the Department finds that the facility does not meet the requirements for licensure but has made substantial progress toward meeting those requirements, the license may be renewed once for a period not to exceed 120 days from the expiration date of the initial probationary license.
(Source: P.A. 92-794, eff. 7-1-03.)

(210 ILCS 62/100)
Sec. 100. Change of ownership.
(a) Whenever ownership of a facility is transferred from the person named on the license to any other person, the transferee must obtain a new probationary license. The transferee shall notify the Department of the transfer and apply for a new license at least 30 days prior to final transfer.
(b) The transferor shall notify the Department at least 30 days prior to final transfer. The transferor shall remain responsible for the operation of the facility until such time as a license is issued to the transferee.
(c) The license granted to the transferee shall be subject to any plan of correction submitted by the previous owner and approved by the Department and any conditions contained in a conditional license issued to the previous owner. If there are outstanding violations and no approved plan of correction has been implemented, the Department may issue a conditional license and plan of correction as provided in this Act.
(d) The transferor shall remain liable for all penalties assessed against the facility that are imposed for violations occurring prior to transfer of ownership.
(Source: P.A. 92-794, eff. 7-1-03.)

(210 ILCS 62/105)
Sec. 105. Access to information. The following information is subject to disclosure to the public by the Department:
(1) records of license inspections, surveys, and

evaluations of facilities; and

(2) complaints and complaint investigation reports,

except that a complaint or complaint investigation report shall not be disclosed to a person other than the complainant or complainant's representative before it is disclosed to a facility and except that a complainant's or patient's name shall not be disclosed. This information shall not disclose the name of any health care professionals or employees at the facility.

(Source: P.A. 92-794, eff. 7-1-03.)

(210 ILCS 62/110)
Sec. 110. Information available for public inspection.
(a) A facility shall post in plain view of the public (i) its current license, (ii) a description of complaint procedures established under this Act provided by the Department, and (iii) the name, address, and telephone number of a person authorized by the Department to receive complaints.
(b) A facility shall make the following information or documents available upon request for public inspection:
(1) a copy of any order pertaining to the facility

issued by the Department or a court during the past 5 years;

(2) a complete copy of every inspection report of the

facility received from the Department during the past 5 years;

(3) a description of the services provided by the

facility and the rates charged for those services;

(4) a copy of the statement of ownership required by

this Act; and

(5) a complete copy of the most recent inspection

report of the facility received from the Department. This information shall not disclose the name of any health care professionals or employees at the facility.

(Source: P.A. 92-794, eff. 7-1-03.)

(210 ILCS 62/115)
Sec. 115. End Stage Renal Disease Advisory Committee.
(a) The Director shall appoint an End Stage Renal Disease Advisory Committee to advise and consult with the Director in the administration of this Act. The Committee shall be composed of the following members:
(1) 2 members who represent end stage renal disease

facilities;

(2) 2 members who are physicians licensed to practice

medicine in all its branches;

(3) one member who is a board-certified nephrologist;
(4) one member who represents licensed hospitals;
(5) one member who is a registered professional nurse

with experience treating end stage renal disease;

(6) one member of the general public who is currently

receiving dialysis. The recommendations of professional organizations may be considered in selecting individuals for appointment to the End Stage Renal Disease Advisory Committee.

(b) Each member shall be appointed for a term of 3 years, except that of the original members, 4 shall be appointed for a term of 2 years, and 4 shall be appointed for a term of 3 years. The term of office of each of the original appointees shall commence on July 1, 2003. A member appointed to fill a vacancy occurring prior to the expiration of the term for which his or her predecessor was appointed shall be appointed for the remainder of that term.
(c) The Committee shall meet as frequently as the Director deems necessary. Committee members, while conducting the business of the Committee, shall receive actual and necessary travel and subsistence expenses when conducting such business away from their places of residence.
(Source: P.A. 92-794, eff. 7-1-03.)

(210 ILCS 62/120)
Sec. 120. Adoption of rules. The Department shall adopt rules to implement this Act, including requirements for physical plant standards and for the issuance, renewal, denial, suspension, and revocation of a license to operate an end stage renal disease facility. These rules shall be consistent with the requirements for end stage renal disease services under Title XVIII and XIX of the federal Social Security Act.
(Source: P.A. 92-794, eff. 7-1-03.)

(210 ILCS 62/125)
Sec. 125. Fees. The Department may establish and collect fees in amounts reasonable and necessary to defray the cost of administering this Act. In setting fees under this Act, the Department shall consider setting a range of license and renewal fees based on the number of dialysis stations at the end stage renal disease facility, the patient census, and the average costs involved in surveying the facility.
(Source: P.A. 92-794, eff. 7-1-03.)

(210 ILCS 62/130)
Sec. 130. Deposit of fees and penalties. Fees and penalties collected under this Act shall be deposited into the End Stage Renal Disease Facility Licensing Fund, which is hereby created as a special fund in the State treasury. Moneys in the Fund may be used, subject to appropriation, by the Department for the administration of this Act.
(Source: P.A. 92-794, eff. 7-1-03.)

(210 ILCS 62/135)
Sec. 135. (Amendatory provisions; text omitted).
(Source: P.A. 92-794, eff. 7-1-03; text omitted.)

(210 ILCS 62/999)
Sec. 999. Effective date. This Act takes effect July 1, 2003.
(Source: P.A. 92-794, eff. 7-1-03.)



210 ILCS 65/ - Supportive Residences Licensing Act.

(210 ILCS 65/1) (from Ch. 111 1/2, par. 9001)
Sec. 1. Short title. This Act may be cited as the Supportive Residences Licensing Act.
(Source: P.A. 87-840.)

(210 ILCS 65/5) (from Ch. 111 1/2, par. 9005)
Sec. 5. Purpose. The purpose of this Act is to authorize the Department of Public Health to license Supportive Residences for Persons with HIV Disease using standards appropriate to this type of residential setting. Supportive Residences for Persons with HIV Disease provide a home-like atmosphere as well as a continuum of care which takes into account the special needs of persons with HIV Disease. The Act authorizes the Department of Public Health to establish minimum standards, rules, and regulations that will facilitate the provision of quality residential care that is specific to the unique needs of persons with HIV Disease, while ensuring the protection of residents' rights and general welfare.
(Source: P.A. 87-840; 87-895.)

(210 ILCS 65/10) (from Ch. 111 1/2, par. 9010)
Sec. 10. Definitions. As used in this Act:
"Applicant" means any not-for-profit corporation making application for a license.
"Department" means the Illinois Department of Public Health.
"Director" means the Director of the Illinois Department of Public Health.
"Facility" means a private home, institution, building, residence, or any other place that provides a home-like atmosphere as well as a continuum of care which takes into account the special needs of persons with HIV Disease.
"License" means any of the following types of licenses issued to an applicant or licensee by the Department.
(a) "Probationary license" means a license issued to

an applicant or licensee which has not held a license contiguous to its application.

(b) "Regular license" means a license issued to an

applicant or licensee that is in substantial compliance with this Act and its rules and regulations.

"Licensee" means an applicant that has been issued a license under this Act.
"Owner" means the not-for-profit corporation that owns a Supportive Residence. If a Supportive Residence is operated by a person or entity who leases the physical plant that is owned by another person or entity, "owner" means the person who operates the Supportive Residence; except that if the person or entity who owns the physical plant is an affiliate of the person who operates the Supportive Residence and has significant control over the day-to-day operations of the Supportive Residence, the person or entity who owns the physical plant shall incur, jointly and severally with the owner, all liabilities imposed on an owner under this Act.
"Plan of correction" means a written plan submitted to the Department for correction of a violation of this Act or its rules that are cited by the Department. The plan shall describe the steps that will be taken in order to bring the Supportive Residence into compliance and the time frame for completion of each step.
"Qualified surveyor" means any individual or governmental agency designated by the Department to survey Supportive Residences for compliance with this Act and its rules and regulations.
"Resident" means a person residing in a Supportive Residence.
"Supportive Residence" means a Supportive Residence for persons with HIV Disease.
(Source: P.A. 87-840; 87-895.)

(210 ILCS 65/15) (from Ch. 111 1/2, par. 9015)
Sec. 15. Department's powers and duties. The Department shall establish a system of licensure for Supportive Residences, in accordance with this Act, for the purposes of:
(a) protecting the health, safety, and welfare of the residents;
(b) protecting the residents' rights; and
(c) monitoring and inspecting Supportive Residences to ensure that minimum physical plant standards are maintained.
(Source: P.A. 87-840.)

(210 ILCS 65/20) (from Ch. 111 1/2, par. 9020)
Sec. 20. Licensing standards.
(a) The Department shall promulgate rules establishing minimum standards for licensing and operating Supportive Residences in municipalities with a population over 500,000. No such municipality shall have more than 12 Supportive Residences. These rules shall regulate the operation and conduct of Supportive Residences and shall include but not be limited to:
(1) development and maintenance of a case management

system by which an integrated care plan is to be created for each resident;

(2) the training and qualifications of personnel

directly responsible for providing care to residents;

(3) provisions and criteria for admission, discharge,

and transfer of residents;

(4) provisions for residents to receive appropriate

programming and support services commensurate with their individual needs;

(5) agreements between Supportive Residences and

hospitals or other health care providers;

(6) residents' rights and responsibilities and those

of their families and guardians;

(7) fee and other contractual agreements between

Supportive Residences and residents;

(8) medical and supportive services for residents;
(9) the safety, cleanliness, and general adequacy of

the premises, including provision for maintenance of fire and health standards that conform to State laws and municipal codes, to provide for the physical comfort, well-being, care, and protection of the residents;

(10) maintenance of records and residents' rights of

access to those records; and

(11) procedures for reporting abuse or neglect of

residents.

(b) The rules shall also regulate the general financial ability, competence, character, and qualifications of the applicant to provide appropriate care and comply with this Act.
(c) The Department may promulgate special rules and regulations establishing minimum standards for Supportive Residences that permit the admission of:
(1) residents who are parents with children, whether

either or both have HIV Disease; or

(2) residents with HIV Disease who are also persons

with developmental or physical disabilities.

(d) Nothing in this Act shall be construed to impair or abridge the power of municipalities to enforce municipal zoning or land use ordinances.
(Source: P.A. 99-143, eff. 7-27-15.)

(210 ILCS 65/25) (from Ch. 111 1/2, par. 9025)
Sec. 25. Issuance of licenses.
(a) All Supportive Residences shall be licensed by the Department. The procedures for obtaining a valid license are set forth in this Section.
(b) Application for a license shall be made on forms provided and in the manner prescribed by the Department. There shall be no application fee.
(c) Upon receipt of an application filed in proper order, the Department shall review the application and shall make an on-site evaluation of the proposed Supportive Residence.
(d) The evaluation shall be conducted by a qualified surveyor representing the Department.
(e) If the Department has determined on the basis of available documentation and a preliminary on-site evaluation, if the Department deems that such an evaluation is necessary, that the Supportive Residence is in substantial compliance with the Act and its rules and regulations, it shall issue a probationary license. This license shall be valid for a period not to exceed 6 months from the date of issuance. Within 30 days before the expiration of the probationary license, a qualified surveyor representing the Department shall conduct an on-site final evaluation. If, at the time of the final evaluation, the Supportive Residence is in substantial compliance with this Act, the Department shall issue a regular license which replaces the probationary license.
(f) A regular license shall normally be valid for a one year period from the date of issuance. The Director, however, may issue licenses or renewals for a period of not less than 6 months nor more than 18 months in order to distribute the expiration dates of the licenses throughout the calendar year. A license is not transferable, but may be issued for more than one facility.
(g) As a condition of the issuance or renewal of a license, the applicant or licensee shall file a statement of ownership, which shall be public information and which shall be available from the Department. The statement of ownership shall include the name, address, telephone number, occupation or business activity, business address and business telephone number of the person or entity who is the owner of the Supportive Residence and every person or entity who owns the building in which the Supportive Residence is located, if other than the owner; and, the address of any facility, wherever located, any financial interest of which is owned by the applicant or licensee, if the facility were required to be licensed if it were located in this State.
(Source: P.A. 87-840.)

(210 ILCS 65/30) (from Ch. 111 1/2, par. 9030)
Sec. 30. Departmental inspection.
(a) The Department may inspect the records and premises of a Supportive Residence whenever the Department determines it to be appropriate.
(b) The Department shall investigate all reports of violations from any other governmental entity that also has monitoring responsibilities for Supportive Residences.
(c) If the Department determines that a Supportive Residence is not in compliance with this Act, the Department shall promptly serve a notice of violation upon the licensee. Each notice of violation shall be prepared in writing and shall specify the nature of the violation, the statutory provision or rule alleged to have been violated, and the requirement that the licensee submit a plan of correction to the Department. The notice shall also inform the licensee of any other action the Department might take under this Act and of his right to a hearing under Section 55 of this Act.
(Source: P.A. 95-331, eff. 8-21-07.)

(210 ILCS 65/35) (from Ch. 111 1/2, par. 9035)
Sec. 35. Renewal of license; transfer of ownership.
(a) Within 120 to 150 days before the expiration of the license, the licensee shall apply to the Department for renewal of the license. The procedure for renewing a valid license for a Supportive Residence shall be the same as applying for the initial license, under Section 25 of this Act. If the Department has determined on the basis of available documentation that the Supportive Residence is in substantial compliance with this Act and its rules, it shall renew the regular license for another one year period.
(b) Whenever ownership of a facility is transferred from the licensee to any other not-for-profit corporation, then the transferee must obtain a new probationary license. The transferee shall notify the Department of the transfer and apply for a new license at least 30 days before the final transfer. The requirement for an on-site inspection in Section 25 may be waived if the Department has conducted a survey of the Supportive Residence within the past 60 days and the survey disclosed substantial compliance with this Act, its rules and regulations.
(Source: P.A. 87-840.)

(210 ILCS 65/40) (from Ch. 111 1/2, par. 9040)
Sec. 40. Operation without a license. Any not-for-profit corporation that operates a Supportive Residence without a valid license from the Department after the effective date of this Act is guilty of a business offense and shall be fined an amount in excess of $500 but not exceeding $10,000. Each day of violation is a separate violation. If the Department determines that a Supportive Residence is operating without a valid license, it shall report the results of its investigation to the Attorney General or the appropriate State's Attorney for prosecution.
(Source: P.A. 87-840.)

(210 ILCS 65/45) (from Ch. 111 1/2, par. 9045)
Sec. 45. Procedures for filing a complaint.
(a) Any person, agency, association, or governmental body may file a complaint with the Department alleging that a Supportive Residence is in violation of this Act or its rules and regulations.
(b) The Department may conduct an investigation in order to determine if the Supportive Residence is in compliance. If, based on the results of its investigation, the Department determines that the Supportive Residence is not in compliance, it shall promptly serve a notice of violation on the licensee. This notice of violation shall comply with the requirements described in subsection (c) of Section 30 of this Act. The Department may notify the complainant of its findings.
(c) The complaint, a copy of the complaint, or a record published, released or otherwise disclosed to the Supportive Residence shall not disclose the name of the complainant unless the complainant consents in writing to the disclosure, the investigation results in a judicial proceeding, or disclosure is essential to the investigation.
(d) A licensee or its agents shall not transfer, discharge, evict, harass, dismiss, or retaliate against a resident or an employee or agent who files a complaint under this Section or who testifies under Section 55 of this Act because of the complaint or testimony.
(e) Any person participating in good faith in the making of a complaint, or in the investigation of such a complaint, shall not be deemed to have violated any privileged communication and shall have immunity from any liability, civil or criminal action or proceeding, or any action or proceeding that otherwise might result as a consequence of making such a complaint. The good faith of any persons making a complaint or participating in the investigation of such a complaint shall be presumed.
(Source: P.A. 87-840.)

(210 ILCS 65/50) (from Ch. 111 1/2, par. 9050)
Sec. 50. Grounds for denial or revocation of a license. The Department may deny or bring proceedings to revoke a license if the applicant or licensee has been convicted of a felony or 2 or more misdemeanors involving moral turpitude, as shown by a certified copy of the court of conviction; if the Department determines after investigation that such person has not been sufficiently rehabilitated to warrant the public trust; or upon other satisfactory evidence that the moral character of the applicant or licensee is not reputable. In addition, the Department may deny or begin proceedings to revoke a license at any time if the licensee:
(a) submits false information either on Department licensure forms or during an inspection;
(b) refuse to allow an inspection to occur;
(c) violates this Act or its rules and regulations;
(d) violates the rights of its residents; or
(e) fails to submit or implement a plan of correction within the specified time period.
(Source: P.A. 87-840.)

(210 ILCS 65/55) (from Ch. 111 1/2, par. 9055)
Sec. 55. Right to hearing.
(a) No license may be denied or revoked unless the applicant or licensee is given written notice of the grounds for the Department's action. The applicant or licensee may appeal the Department's proposed action within 15 days after receipt of the Department's written notice by making a request to the Department for a hearing. Notice of the time, place, and nature of the hearing shall be given to the applicant or licensee not less than 2 weeks before the date of the hearing. The hearing shall be conducted in accordance with the Illinois Administrative Procedure Act. The Director may appoint a hearing officer to preside at any administrative hearing under this Act.
(b) If the applicant or licensee does not submit a request for hearing as provided for in this Section, or if after conducting the hearing the Department determines that the license should not be issued or that the license should be revoked or denied, the Department shall issue an order to that effect. If the order is to revoke the license, it shall specify that the order takes effect upon receipt by the licensee and that the Supportive Residence shall not operate during the pendency of any proceeding for judicial review of the Department's decision, except under court order.
(c) Final administrative decisions shall be subject to judicial review exclusively as provided in the Administrative Review Law, except that any petition for judicial review of Department action under this Act shall be filed within 15 days after receipt of notice of the final agency determination. The term "administrative decision" has the meaning ascribed to it in Section 3-101 of the Administrative Review Law. The court may stay enforcement of the Department's final decision if a showing is made that there is a substantial probability that the party seeking review will prevail on the merits and will suffer irreparable harm if the stay is not granted, and that the facility will meet the requirements of this Act and its rules and regulations during such stay.
(d) The Director or hearing officer may compel by subpoena or subpoena duces tecum the attendance and testimony of witnesses and the production of books and papers, and administer oaths to witnesses. All subpoenas issued by the Director or hearing officer may be served as provided for in civil actions. The fees of witnesses for attendance and travel shall be the same as the fees for witnesses before the circuit court and shall be paid by the party to the proceeding at whose request the subpoena is issued. If the subpoena is issued at the request of the Department or by a person proceeding in forma pauperis, the witness fee shall be paid by the Department as an administrative expense.
(e) The Department may charge any party to a hearing or other person requesting copies of records or other documents for a hearing the actual cost of reproducing those records or other documents.
(Source: P.A. 90-655, eff. 7-30-98.)

(210 ILCS 65/60) (from Ch. 111 1/2, par. 9060)
Sec. 60. Grounds for immediate closure. Any situation that exists at a Supportive Residence that may result in serious mental, psychological or physical harm to residents shall be abated or eliminated immediately. If the Department determines that such a situation exists and that proper measures to remedy the situation are not being taken, it shall immediately issue an order of closure and withdraw the residents. Any such action by the Department shall be included in the evidence presented at the hearing. At the time of this action, the Department shall begin license revocation proceedings and the licensee shall retain the right to a hearing as described in Section 55.
(Source: P.A. 87-840.)

(210 ILCS 65/65) (from Ch. 111 1/2, par. 9065)
Sec. 65. Injunction. The operation or maintenance of a Supportive Residence in violation of this Act or its rules and regulations is declared a public nuisance inimical to the public welfare. The Director, in the name of the people of the State, through the Attorney General, or the State's Attorney of the county in which the facility is located, may, in addition to other remedies provided in this Act, bring action for an injunction to restrain the violation or to enjoin the future operation or maintenance of any such Supportive Residence.
(Source: P.A. 87-840.)

(210 ILCS 65/85) (from Ch. 111 1/2, par. 9085)
Sec. 85. This Act takes effect upon becoming law.
(Source: P.A. 87-840.)



210 ILCS 70/ - Emergency Medical Treatment Act.

(210 ILCS 70/0.01) (from Ch. 111 1/2, par. 6150)
Sec. 0.01. Short title. This Act may be cited as the Emergency Medical Treatment Act.
(Source: P.A. 86-1324.)

(210 ILCS 70/1) (from Ch. 111 1/2, par. 6151)
Sec. 1. No hospital, physician, dentist or other provider of professional health care licensed under the laws of this State may refuse to provide needed emergency treatment to any person whose life would be threatened in the absence of such treatment, because of that person's inability to pay therefor, nor because of the source of any payment promised therefor.
(Source: P.A. 83-723.)

(210 ILCS 70/2)
Sec. 2. Findings; prohibited terms.
(a) The Illinois General Assembly makes all of the following findings:
(1) Hospital emergency services are not always the

most appropriate level of care for patients seeking unscheduled medical care or for patients who do not have a regular physician who can treat a significant or acute medical condition not considered critical, debilitating, or life-threatening.

(2) Hospital emergency rooms are over-utilized and

too often over-burdened with many injuries or illnesses that could be managed in a less intensive clinical setting or physician's office.

(3) Over-utilization of hospital emergency

departments contributes to excess medical and health insurance costs.

(4) The use of the term "emergi-" or a similar term

in a facility's posted or advertised name may confuse the public and prospective patients regarding the type of services offered relative to those provided by a hospital emergency department. There is significant risk to the public health and safety if persons requiring treatment for a critical or life-threatening condition inappropriately use such facilities.

(5) Many times patients are not clearly aware of the

policies and procedures of their insurer or health plan that must be followed in the use of emergency rooms versus non-emergent clinics and what rights they have under the law in regard to appropriately sought emergency care.

(6) There is a need to more effectively educate

health care payers and consumers about the most appropriate use of the various available levels of medical care and particularly the use of hospital emergency rooms and walk-in medical clinics that do not require appointments.

(b) No person, facility, or entity shall hold itself out to the public as an "emergi-" or "emergent" care center or use any similar term, as defined by rule, that would give the impression that emergency medical treatment is provided by the person or entity or at the facility unless the facility is the emergency room of a facility licensed as a hospital under the Hospital Licensing Act or a facility licensed as a freestanding emergency center under the Emergency Medical Services (EMS) Systems Act. This Section does not prohibit a person, facility, or entity from holding itself out to the public as an "urgi-" or "urgent" care center.
(c) Violation of this Section constitutes a business offense with a minimum fine of $5,000 plus $1,000 per day for a continuing violation, with a maximum of $25,000.
(d) The Director of Public Health in the name of the people of the State, through the Attorney General, may bring an action for an injunction or to restrain a violation of this Section or the rules adopted pursuant to this Section or to enjoin the future operation or maintenance of any facility in violation of this Section or the rules adopted pursuant to this Section.
(e) The Department of Public Health shall adopt rules necessary for the implementation of this Section.
(Source: P.A. 98-977, eff. 1-1-15.)



210 ILCS 74/ - Physical Fitness Facility Medical Emergency Preparedness Act.

(210 ILCS 74/1)
Sec. 1. Short title. This Act may be cited as the Physical Fitness Facility Medical Emergency Preparedness Act.
(Source: P.A. 93-910, eff. 1-1-05.)

(210 ILCS 74/5)
Sec. 5. Definitions. In this Act, words and phrases have the meanings set forth in the following Sections.
(Source: P.A. 93-910, eff. 1-1-05.)

(210 ILCS 74/5.5)
Sec. 5.5. Automated external defibrillator. "Automated external defibrillator" or "AED" means an automated external defibrillator as defined in the Automated External Defibrillator Act.
(Source: P.A. 93-910, eff. 1-1-05.)

(210 ILCS 74/5.10)
Sec. 5.10. Department. "Department" means the Department of Public Health.
(Source: P.A. 93-910, eff. 1-1-05.)

(210 ILCS 74/5.15)
Sec. 5.15. Director. "Director" means the Director of Public Health.
(Source: P.A. 93-910, eff. 1-1-05.)

(210 ILCS 74/5.20)
Sec. 5.20. Medical emergency. "Medical emergency" means the occurrence of a sudden, serious, and unexpected sickness or injury that would lead a reasonable person, possessing an average knowledge of medicine and health, to believe that the sick or injured person requires urgent or unscheduled medical care.
(Source: P.A. 93-910, eff. 1-1-05.)

(210 ILCS 74/5.25)
Sec. 5.25. Physical fitness facility.
(a) "Physical fitness facility" means the following:
(1) Any of the following indoor facilities that is

(i) owned or operated by a park district, municipality, or other unit of local government, including a home rule unit, or by a public or private elementary or secondary school, college, university, or technical or trade school and (ii) supervised by one or more persons, other than maintenance or security personnel, employed by the unit of local government, school, college, or university for the purpose of directly supervising the physical fitness activities taking place at any of these indoor facilities: a swimming pool; stadium; athletic field; football stadium; soccer field; baseball diamond; track and field facility; tennis court; basketball court; or volleyball court; or similar facility as defined by Department rule.

(1.5) Any of the following outdoor facilities that is

(i) owned by a municipality, township, or other unit of local government, including a home rule unit, or by a public or private elementary or secondary school, college, university, or technical or trade school and (ii) supervised by one or more persons, other than maintenance or security personnel, employed by the unit of local government, school, college, or university for the purpose of directly supervising the physical fitness activities taking place at any of these facilities: a swimming pool; athletic field; football stadium; soccer field; baseball diamond; track and field facility; tennis court; basketball court; or volleyball court; or similar facility as defined by Department rule.

The term does not include any facility during any

activity or program organized by a private or not-for-profit organization and organized and supervised by a person or persons other than the employees of the unit of local government, school, college, or university.

(2) Except as provided in subsection (b), any other

indoor or outdoor establishment, whether public or private, that provides services or facilities focusing on cardiovascular exertion or gaming as defined by Department rule.

(b) "Physical fitness facility" does not include a facility serving less than a total of 100 individuals. For purposes of this Act, "individuals" includes only those persons actively engaged in physical exercise that uses large muscle groups and that substantially increases the heart rate. In addition, the term does not include (i) a facility located in a hospital or in a hotel or motel, (ii) any outdoor facility owned or operated by a park district organized under the Park District Code, the Chicago Park District Act, or the Metro-East Park and Recreation District Act, or (iii) any facility owned or operated by a forest preserve district organized under the Downstate Forest Preserve District Act or the Cook County Forest Preserve District Act or a conservation district organized under the Conservation District Act. The term also does not include any facility that does not employ any persons to provide instruction, training, or assistance for persons using the facility.
(Source: P.A. 95-712, eff. 1-1-09; 96-873, eff. 1-21-10.)

(210 ILCS 74/10)
Sec. 10. Medical emergency plan required.
(a) Before July 1, 2005, each person or entity, including a home rule unit, that operates a physical fitness facility must adopt and implement a written plan for responding to medical emergencies that occur at the facility during the time that the facility is open for use by its members or by the public. The plan must comply with this Act and rules adopted by the Department to implement this Act. The facility must file a copy of the plan with the Department.
(b) Whenever there is a change in the structure occupied by the facility or in the services provided or offered by the facility that would materially affect the facility's ability to respond to a medical emergency, the person or entity, including a home rule unit, must promptly update its plan developed under subsection (a) and must file a copy of the updated plan with the Department.
(Source: P.A. 93-910, eff. 1-1-05.)

(210 ILCS 74/15)
Sec. 15. Automated external defibrillator required.
(a) By the dates specified in Section 50, every physical fitness facility must have at least one AED on the facility premises. The Department shall adopt rules to ensure coordination with local emergency medical services systems regarding the placement and use of AEDs in physical fitness facilities. The Department may adopt rules requiring a facility to have more than one AED on the premises, based on factors that include the following:
(1) The size of the area or the number of buildings

or floors occupied by the facility.

(2) The number of persons using the facility,

excluding spectators.

(b) A physical fitness facility must ensure that there is a trained AED user on staff during staffed business hours. For purposes of this Act, "trained AED user" has the meaning ascribed to that term in Section 10 of the Automated External Defibrillator Act.
(b-5) The Department shall adopt rules that encourage any non-employee coach, non-employee instructor, or other similarly situated non-employee anticipated rescuer who uses a physical fitness facility in conjunction with the supervision of physical fitness activities to complete a course of instruction that would qualify such a person as a trained AED user, as defined in Section 10 of the Automated External Defibrillator Act.
(b-10) In the case of an outdoor physical fitness facility, the AED must be housed in a building, if any, that is within 300 feet of the outdoor facility where an event or activity is being conducted. If there is such a building within the required distance, the building must provide unimpeded and open access to the housed AED, and the building's entrances shall further provide marked directions to the housed AED.
(b-15) Facilities described in paragraph (1.5) of Section 5.25 must have an AED on site as well as a trained AED user available only during activities or events sponsored and conducted or supervised by a person or persons employed by the unit of local government, school, college, or university.
(c) Every physical fitness facility must ensure that every AED on the facility's premises is properly tested and maintained in accordance with rules adopted by the Department.
(Source: P.A. 95-712, eff. 1-1-09; 96-748, eff. 1-1-10; 96-873, eff. 1-21-10; 96-1268, eff. 1-1-11.)

(210 ILCS 74/20)
Sec. 20. Training. The Department shall adopt rules to establish programs to train physical fitness facility staff on the role of cardiopulmonary resuscitation and the use of automated external defibrillators. The rules must be consistent with those adopted by the Department for training AED users under the Automated External Defibrillator Act.
(Source: P.A. 93-910, eff. 1-1-05.)

(210 ILCS 74/30)
Sec. 30. Inspections. The Department shall inspect a physical fitness facility in response to a complaint filed with the Department alleging a violation of this Act. For the purpose of ensuring compliance with this Act, the Department may inspect a physical fitness facility at other times in accordance with rules adopted by the Department.
(Source: P.A. 93-910, eff. 1-1-05.)

(210 ILCS 74/35)
Sec. 35. Penalties for violations.
(a) If a physical fitness facility violates this Act by (i) failing to adopt or implement a plan for responding to medical emergencies under Section 10 or (ii) failing to have on the premises an AED or trained AED user as required under subsection (a) or (b) of Section 15, the Director may issue to the facility a written administrative warning without monetary penalty for the initial violation. The facility may reply to the Department with written comments concerning the facility's remedial response to the warning. For subsequent violations, the Director may impose a civil monetary penalty against the facility as follows:
(1) At least $1,500 but less than $2,000 for a second

violation.

(2) At least $2,000 for a third or subsequent

violation.

(b) The Director may impose a civil monetary penalty under this Section only after it provides the following to the facility:
(1) Written notice of the alleged violation.
(2) Written notice of the facility's right to request

an administrative hearing on the question of the alleged violation.

(3) An opportunity to present evidence, orally or in

writing or both, on the question of the alleged violation before an impartial hearing examiner appointed by the Director.

(4) A written decision from the Director, based on

the evidence introduced at the hearing and the hearing examiner's recommendations, finding that the facility violated this Act and imposing the civil penalty.

(c) The Attorney General may bring an action in the circuit court to enforce the collection of a monetary penalty imposed under this Section.
(d) The fines shall be deposited into the General Revenue Fund.
(Source: P.A. 99-933, eff. 1-27-17.)

(210 ILCS 74/40)
Sec. 40. Rules. The Department shall adopt rules to implement this Act.
(Source: P.A. 93-910, eff. 1-1-05.)

(210 ILCS 74/45)
Sec. 45. Liability. Nothing in this Act shall be construed to either limit or expand the exemptions from civil liability in connection with the purchase or use of an automated external defibrillator that are provided under the Automated External Defibrillator Act or under any other provision of law. A right of action does not exist in connection with the use or non-use of an automated external defibrillator at a facility governed by this Act, except for willful or wanton misconduct, provided that the person, unit of state or local government, or school district operating the facility has adopted a medical emergency plan as required under Section 10 of this Act, has an automated external defibrillator at the facility as required under Section 15 of this Act, and has maintained the automated external defibrillator in accordance with the rules adopted by the Department.
(Source: P.A. 93-910, eff. 1-1-05.)

(210 ILCS 74/50)
Sec. 50. Compliance dates; private and public physical fitness facilities.
(a) Privately owned indoor physical fitness facilities. Every privately owned or operated indoor physical fitness facility must be in compliance with this Act on or before July 1, 2006.
(a-5) Privately owned outdoor physical fitness facilities. Every privately owned or operated outdoor physical fitness facility must be in compliance with this Act on or before July 1, 2009.
(b) Publicly owned indoor physical fitness facilities. A public entity owning or operating 4 or fewer indoor physical fitness facilities must have at least one such facility in compliance with this Act on or before July 1, 2006; its second facility in compliance by July 1, 2007; its third facility in compliance by July 1, 2008; and its fourth facility in compliance by July 1, 2009.
A public entity owning or operating more than 4 indoor physical fitness facilities must have 25% of those facilities in compliance by July 1, 2006; 50% of those facilities in compliance by July 1, 2007; 75% of those facilities in compliance by July 1, 2008; and 100% of those facilities in compliance by July 1, 2009.
(b-5) Publicly owned outdoor physical fitness facilities. A public entity owning or operating 4 or fewer outdoor physical fitness facilities must have at least one such facility in compliance with this Act on or before July 1, 2009; its second facility in compliance by July 1, 2010; its third facility in compliance by July 1, 2011; and its fourth facility in compliance by July 1, 2012.
A public entity owning or operating more than 4 outdoor physical fitness facilities must have 25% of those facilities in compliance by July 1, 2009; 50% of those facilities in compliance by July 1, 2010; 75% of those facilities in compliance by July 1, 2011; and 100% of those facilities in compliance by July 1, 2012.
(Source: P.A. 95-712, eff. 1-1-09.)

(210 ILCS 74/55)
Sec. 55. Home rule. A home rule unit must comply with the requirements of this Act. A home rule unit may not regulate physical fitness facilities in a manner inconsistent with this Act. This Section is a limitation under subsection (i) of Section 6 of Article VII of the Illinois Constitution on the concurrent exercise by home rule units of powers and functions exercised by the State.
(Source: P.A. 93-910, eff. 1-1-05.)

(210 ILCS 74/90)
Sec. 90. (Amendatory provisions; text omitted).
(Source: P.A. 93-910, eff. 1-1-05; text omitted.)

(210 ILCS 74/95)
Sec. 95. (Amendatory provisions; text omitted).
(Source: P.A. 93-910, eff. 1-1-05; text omitted.)

(210 ILCS 74/100)
Sec. 100. (Amendatory provisions; text omitted).
(Source: P.A. 93-910, eff. 1-1-05; text omitted.)



210 ILCS 76/ - Community Benefits Act.

(210 ILCS 76/1)
Sec. 1. Short title. This Act may be cited as the Community Benefits Act.
(Source: P.A. 93-480, eff. 8-8-03.)

(210 ILCS 76/5)
Sec. 5. Applicability. This Act does not apply to a hospital operated by a unit of government, a hospital located outside of a metropolitan statistical area, or a hospital with 100 or fewer beds. Hospitals that are owned or operated by or affiliated with a health system shall be deemed to be in compliance with this Act if the health system has met the requirements of this Act.
(Source: P.A. 93-480, eff. 8-8-03.)

(210 ILCS 76/10)
Sec. 10. Definitions. As used in this Act:
"Charity care" means care provided by a health care provider for which the provider does not expect to receive payment from the patient or a third party payer.
"Community benefits" means the unreimbursed cost to a hospital or health system of providing charity care, language assistant services, government-sponsored indigent health care, donations, volunteer services, education, government-sponsored program services, research, and subsidized health services and collecting bad debts. "Community benefits" does not include the cost of paying any taxes or other governmental assessments.
"Government sponsored indigent health care" means the unreimbursed cost to a hospital or health system of Medicare, providing health care services to recipients of Medicaid, and other federal, State, or local indigent health care programs, eligibility for which is based on financial need.
"Health system" means an entity that owns or operates at least one hospital.
"Nonprofit hospital" means a hospital that is organized as a nonprofit corporation, including religious organizations, or a charitable trust under Illinois law or the laws of any other state or country.
"Subsidized health services" means those services provided by a hospital in response to community needs for which the reimbursement is less than the hospital's cost of providing the services that must be subsidized by other hospital or nonprofit supporting entity revenue sources. "Subsidized health services" includes, but is not limited to, emergency and trauma care, neonatal intensive care, community health clinics, and collaborative efforts with local government or private agencies to prevent illness and improve wellness, such as immunization programs.
(Source: P.A. 93-480, eff. 8-8-03.)

(210 ILCS 76/15)
Sec. 15. Organizational mission statement; community benefits plan. A nonprofit hospital shall develop:
(1) an organizational mission statement that

identifies the hospital's commitment to serving the health care needs of the community; and

(2) a community benefits plan defined as an

operational plan for serving the community's health care needs that:

(A) sets out goals and objectives for providing

community benefits that include charity care and government sponsored indigent health care; and

(B) identifies the populations and communities

served by the hospital.

(Source: P.A. 93-480, eff. 8-8-03.)

(210 ILCS 76/20)
Sec. 20. Annual report for community benefits plan.
(a) Each nonprofit hospital shall prepare an annual report of the community benefits plan. The report must include, in addition to the community benefits plan itself, all of the following background information:
(1) The hospital's mission statement.
(2) A disclosure of the health care needs of the

community that were considered in developing the hospital's community benefits plan.

(3) A disclosure of the amount and types of community

benefits actually provided, including charity care. Charity care must be reported separate from other community benefits. In reporting charity care, the hospital must report the actual cost of services provided, based on the total cost to charge ratio derived from the hospital's Medicare cost report (CMS 2552-96 Worksheet C, Part 1, PPS Inpatient Ratios), not the charges for the services.

(4) Audited annual financial reports for its most

recently completed fiscal year.

(b) Each nonprofit hospital shall annually file a report of the community benefits plan with the Attorney General. The report must be filed not later than the last day of the sixth month after the close of the hospital's fiscal year, beginning with the hospital fiscal year that ends in 2004.
(c) Each nonprofit hospital shall prepare a statement that notifies the public that the annual report of the community benefits plan is:
(1) public information;
(2) filed with the Attorney General; and
(3) available to the public on request from the

Attorney General.

This statement shall be made available to the public.
(d) The obligations of a hospital under this Act, except for the filing of its audited financial report, shall take effect beginning with the hospital's fiscal year that begins after the effective date of this Act. Within 60 days of the effective date of this Act, a hospital shall file the audited annual financial report that has been completed for its most recently completed fiscal year. Thereafter, a hospital shall include its audited annual financial report for its most recently completed fiscal year in its annual report of its community benefits plan.
(Source: P.A. 93-480, eff. 8-8-03.)

(210 ILCS 76/25)
Sec. 25. Failure to file annual report. The Attorney General may assess a late filing fee against a nonprofit hospital that fails to make a report of the community benefits plan as required under this Act in an amount not to exceed $100. The Attorney General may grant extensions for good cause. No penalty may be assessed against a hospital under this Section until 30 business days have elapsed after written notification to the hospital of its failure to file a report.
(Source: P.A. 93-480, eff. 8-8-03.)

(210 ILCS 76/30)
Sec. 30. Other rights and remedies retained. The rights and remedies provided for in this Act are in addition to other statutory or common law rights or remedies available to the State.
(Source: P.A. 93-480, eff. 8-8-03.)

(210 ILCS 76/40)
Sec. 40. Home rule. A home rule unit may not regulate hospitals in a manner inconsistent with the provisions of this Act. This Section is a limitation under subsection (i) of Section 6 of Article VII of the Illinois Constitution on the concurrent exercise by home rule units of powers and functions exercised by the State.
(Source: P.A. 93-480, eff. 8-8-03.)

(210 ILCS 76/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 93-480, eff. 8-8-03.)



210 ILCS 80/ - Hospital Emergency Service Act.

(210 ILCS 80/0.01) (from Ch. 111 1/2, par. 85z)
Sec. 0.01. Short title. This Act may be cited as the Hospital Emergency Service Act.
(Source: P.A. 86-1324.)

(210 ILCS 80/1) (from Ch. 111 1/2, par. 86)
Sec. 1. Every hospital required to be licensed by the Department of Public Health pursuant to the Hospital Licensing Act which provides general medical and surgical hospital services, except long-term acute care hospitals and rehabilitation hospitals identified in Section 1.3 of this Act, shall provide a hospital emergency service in accordance with rules and regulations adopted by the Department of Public Health and shall furnish such hospital emergency services to any applicant who applies for the same in case of injury or acute medical condition where the same is liable to cause death or severe injury or serious illness. For purposes of this Act, "applicant" includes any person who is brought to a hospital by ambulance or specialized emergency medical services vehicle as defined in the Emergency Medical Services (EMS) Systems Act.
(Source: P.A. 97-667, eff. 1-13-12; 98-683, eff. 6-30-14.)

(210 ILCS 80/1.1) (from Ch. 111 1/2, par. 86.1)
Sec. 1.1. (Repealed).
(Source: P.A. 76-1858. Repealed by P.A. 89-177, eff. 7-19-95.)

(210 ILCS 80/1.2) (from Ch. 111 1/2, par. 86.2)
Sec. 1.2. (Repealed).
(Source: P.A. 76-1858. Repealed by P.A. 89-177, eff. 7-19-95.)

(210 ILCS 80/1.3)
Sec. 1.3. Long-term acute care hospitals and rehabilitation hospitals. For the purpose of this Act, general acute care hospitals designated by Medicare as long-term acute care hospitals and rehabilitation hospitals are not required to provide hospital emergency services described in Section 1 of this Act. Hospitals defined in this Section may provide hospital emergency services at their option.
Any long-term acute care hospital that opts to discontinue or otherwise not provide emergency services described in Section 1 shall:
(1) comply with all provisions of the federal

Emergency Medical Treatment and Labor Act (EMTALA);

(2) comply with all provisions required under the

Social Security Act;

(3) provide annual notice to communities in the

hospital's service area about available emergency medical services; and

(4) make educational materials available to

individuals who are present at the hospital concerning the availability of medical services within the hospital's service area.

Long-term acute care hospitals that operate standby emergency services as of January 1, 2011 may discontinue hospital emergency services by notifying the Department of Public Health. Long-term acute care hospitals that operate basic or comprehensive emergency services must notify the Health Facilities and Services Review Board and follow the appropriate procedures.
Any rehabilitation hospital that opts to discontinue or otherwise not provide emergency services described in Section 1 shall:
(1) comply with all provisions of the federal

Emergency Medical Treatment and Active Labor Act (EMTALA);

(2) comply with all provisions required under the

Social Security Act;

(3) provide annual notice to communities in the

hospital's service area about available emergency medical services;

(4) make educational materials available to

individuals who are present at the hospital concerning the availability of medical services within the hospital's service area;

(5) not use the term "hospital" in its name or on any

signage; and

(6) notify in writing the Department and the Health

Facilities and Services Review Board of the discontinuation.

(Source: P.A. 97-667, eff. 1-13-12; 98-683, eff. 6-30-14; 98-756, eff. 7-16-14.)

(210 ILCS 80/1.6) (from Ch. 111 1/2, par. 86.6)
Sec. 1.6. The provisions of the Illinois Administrative Procedure Act are hereby expressly adopted and shall apply to all administrative rules and procedures of the Department of Public Health under this Act, except that Section 5-35 of the Illinois Administrative Procedure Act relating to procedures for rule-making does not apply to the adoption of any rule required by federal law in connection with which the Department is precluded by law from exercising any discretion.
(Source: P.A. 88-45.)

(210 ILCS 80/2) (from Ch. 111 1/2, par. 87)
Sec. 2. Any hospital or other person violating any of the provisions of this Act or refusing to perform any duties imposed by this Act shall be guilty of a business offense and subject to a fine not exceeding $10,000 for each violation, and any fine imposed shall be paid into the general corporate funds of the city, incorporated town, or village in which the hospital is located, or of the county, in case such hospital is outside the limits of any incorporated municipality.
(Source: P.A. 81-1518.)



210 ILCS 81/ - Hospital Infant Feeding Act.

(210 ILCS 81/1)
Sec. 1. Short title. This Act may be cited as the Hospital Infant Feeding Act.
(Source: P.A. 97-713, eff. 1-1-13.)

(210 ILCS 81/5)
Sec. 5. Definitions. In this Act:
"Baby-Friendly Hospital Initiative" means the voluntary program sponsored by the World Health Organization (WHO) and the United Nations Children's Fund (UNICEF) that recognizes hospitals that meet certain evaluation criteria regarding the promotion of breastfeeding.
"Department" means the Department of Public Health.
"Hospital" has the meaning ascribed to that term in the Hospital Licensing Act.
"Infant nutrition resource" means breastfeeding education and infant formula safety and preparation.
(Source: P.A. 97-713, eff. 1-1-13.)

(210 ILCS 81/10)
Sec. 10. Infant feeding policy required.
(a) Every hospital that provides birthing services must adopt an infant feeding policy that promotes breastfeeding. In developing the policy, a hospital shall consider guidance provided by the Baby-Friendly Hospital Initiative.
(b) An infant feeding policy adopted under this Section shall include guidance on the use of formula (i) for medically necessary supplementation, (ii) if preferred by the mother, or (iii) when exclusive breastfeeding is contraindicated for the mother or for the infant.
(Source: P.A. 97-713, eff. 1-1-13.)

(210 ILCS 81/15)
Sec. 15. Communication of policy. A hospital shall routinely communicate the infant feeding policy to staff in the hospital's obstetric and neonatal areas, beginning with hospital staff orientation. The hospital shall also ensure that the policy and infant nutrition resources are posted (i) in a conspicuous place in the hospital's obstetric or neonatal area or (ii) on the hospital's Internet or Intranet web site or on the Internet or Intranet web site of the health system of which the hospital is a part. The hospital shall make copies of the policy available to the Department upon request.
(Source: P.A. 97-713, eff. 1-1-13.)

(210 ILCS 81/20)
Sec. 20. Application of policy. A hospital's infant feeding policy adopted under this Act must apply to all mother-infant couplets in the hospital's obstetric and neonatal areas.
(Source: P.A. 97-713, eff. 1-1-13.)

(210 ILCS 81/99)
Sec. 99. Effective date. This Act takes effect January 1, 2013.
(Source: P.A. 97-713, eff. 1-1-13.)



210 ILCS 83/ - MRSA Screening and Reporting Act.

(210 ILCS 83/1)
Sec. 1. Short title. This Act may be cited as the MRSA Screening and Reporting Act.
(Source: P.A. 95-312, eff. 8-20-07.)

(210 ILCS 83/5)
Sec. 5. MRSA control program. In order to improve the prevention of hospital-associated bloodstream infections due to methicillin-resistant Staphylococcus aureus ("MRSA"), every hospital shall establish an MRSA control program that requires:
(1) Identification of all MRSA-colonized patients in

all intensive care units, and other at-risk patients identified by the hospital, through active surveillance testing.

(2) Isolation of identified MRSA-colonized or

MRSA-infected patients in an appropriate manner.

(3) Monitoring and strict enforcement of hand hygiene

requirements.

(4) Maintenance of records and reporting of cases

under Section 10 of this Act.

(Source: P.A. 95-312, eff. 8-20-07.)

(210 ILCS 83/10)
Sec. 10. Reporting by Department of Public Health.
(a) After October 1, 2007, the Department of Public Health shall compile aggregate data for all hospitals on the total number of infections due to methicillin-resistant Staphylococcus aureus (MRSA) that (1) are present on admission to a hospital and (2) occurred during the hospital stay, reported separately, as compiled from diagnostic codes contained in the Hospital Discharge Dataset provided to the Department; provided, that this reporting requirement shall apply only for patients in all intensive care units and other at-risk patients identified by hospitals for active surveillance testing for MRSA. The Department is authorized to require hospitals, based on guidelines developed by the National Center for Health Statistics, after October 1, 2007, to submit data to the Department that is coded as "present on admission" and "occurred during the stay".
(b) The Department shall make such data available on its web site, in an annual report, and on the Hospital Report Card pursuant to the Hospital Report Card Act.
(Source: P.A. 95-312, eff. 8-20-07.)

(210 ILCS 83/90)
Sec. 90. (Repealed).
(Source: P.A. 95-312, eff. 8-20-07. Repealed by P.A. 96-1079, eff. 7-16-10.)

(210 ILCS 83/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 95-312, eff. 8-20-07.)



210 ILCS 85/ - Hospital Licensing Act.

(210 ILCS 85/1) (from Ch. 111 1/2, par. 142)
Sec. 1. This Act may be cited as the Hospital Licensing Act.
(Source: Laws 1953, p. 811.)

(210 ILCS 85/2) (from Ch. 111 1/2, par. 143)
Sec. 2. Purpose; findings.
(a) The purpose of this Act is to provide for the better protection of the public health through the development, establishment, and enforcement of standards (1) for the care of individuals in hospitals, (2) for the construction, maintenance, and operation of hospitals which, in light of advancing knowledge, will promote safe and adequate treatment of such individuals in hospital, and (3) that will have regard to the necessity of determining that a person establishing a hospital have the qualifications, background, character and financial resources to adequately provide a proper standard of hospital service for the community.
(b) The Illinois General Assembly finds:
(1) That the citizens of Illinois are not served by

the inappropriate use of economic criteria in determining an individual's qualifications for initial or continuing medical staff membership or privileges.

(2) That the inappropriate use of economic criteria

in determining an individual's qualifications for initial or continuing medical staff membership or privileges may deprive the citizens of Illinois access to a choice of the health care providers.

(3) That it is in the interest of the people of the

State of Illinois to establish safeguards that (i) require hospitals and hospital based providers to explain to individual providers the reasons, including economic factors, for credentialing decisions, (ii) allow an opportunity for a fair hearing, and (iii) report economic credentialing to the Hospital Licensing Board for further study. As used in this Section and defined by the American Medical Association, "economic credentialing" means the use of economic criteria unrelated to quality of care or professional competency in determining an individual's qualifications for initial or continuing medical staff membership or privileges.

(Source: P.A. 88-654, eff. 1-1-95.)

(210 ILCS 85/3)
Sec. 3. As used in this Act:
(A) "Hospital" means any institution, place, building, buildings on a campus, or agency, public or private, whether organized for profit or not, devoted primarily to the maintenance and operation of facilities for the diagnosis and treatment or care of 2 or more unrelated persons admitted for overnight stay or longer in order to obtain medical, including obstetric, psychiatric and nursing, care of illness, disease, injury, infirmity, or deformity.
The term "hospital", without regard to length of stay, shall also include:
(a) any facility which is devoted primarily to

providing psychiatric and related services and programs for the diagnosis and treatment or care of 2 or more unrelated persons suffering from emotional or nervous diseases;

(b) all places where pregnant females are received,

cared for, or treated during delivery irrespective of the number of patients received.

The term "hospital" includes general and specialized hospitals, tuberculosis sanitaria, mental or psychiatric hospitals and sanitaria, and includes maternity homes, lying-in homes, and homes for unwed mothers in which care is given during delivery.
The term "hospital" does not include:
(1) any person or institution required to be licensed

pursuant to the Nursing Home Care Act, the Specialized Mental Health Rehabilitation Act of 2013, the ID/DD Community Care Act, or the MC/DD Act;

(2) hospitalization or care facilities maintained by

the State or any department or agency thereof, where such department or agency has authority under law to establish and enforce standards for the hospitalization or care facilities under its management and control;

(3) hospitalization or care facilities maintained by

the federal government or agencies thereof;

(4) hospitalization or care facilities maintained by

any university or college established under the laws of this State and supported principally by public funds raised by taxation;

(5) any person or facility required to be licensed

pursuant to the Alcoholism and Other Drug Abuse and Dependency Act;

(6) any facility operated solely by and for persons

who rely exclusively upon treatment by spiritual means through prayer, in accordance with the creed or tenets of any well-recognized church or religious denomination;

(7) an Alzheimer's disease management center

alternative health care model licensed under the Alternative Health Care Delivery Act; or

(8) any veterinary hospital or clinic operated by a

veterinarian or veterinarians licensed under the Veterinary Medicine and Surgery Practice Act of 2004 or maintained by a State-supported or publicly funded university or college.

(B) "Person" means the State, and any political subdivision or municipal corporation, individual, firm, partnership, corporation, company, association, or joint stock association, or the legal successor thereof.
(C) "Department" means the Department of Public Health of the State of Illinois.
(D) "Director" means the Director of Public Health of the State of Illinois.
(E) "Perinatal" means the period of time between the conception of an infant and the end of the first month after birth.
(F) "Federally designated organ procurement agency" means the organ procurement agency designated by the Secretary of the U.S. Department of Health and Human Services for the service area in which a hospital is located; except that in the case of a hospital located in a county adjacent to Wisconsin which currently contracts with an organ procurement agency located in Wisconsin that is not the organ procurement agency designated by the U.S. Secretary of Health and Human Services for the service area in which the hospital is located, if the hospital applies for a waiver pursuant to 42 USC 1320b-8(a), it may designate an organ procurement agency located in Wisconsin to be thereafter deemed its federally designated organ procurement agency for the purposes of this Act.
(G) "Tissue bank" means any facility or program operating in Illinois that is certified by the American Association of Tissue Banks or the Eye Bank Association of America and is involved in procuring, furnishing, donating, or distributing corneas, bones, or other human tissue for the purpose of injecting, transfusing, or transplanting any of them into the human body. "Tissue bank" does not include a licensed blood bank. For the purposes of this Act, "tissue" does not include organs.
(H) "Campus", as this terms applies to operations, has the same meaning as the term "campus" as set forth in federal Medicare regulations, 42 CFR 413.65.
(Source: P.A. 98-104, eff. 7-22-13; 99-180, eff. 7-29-15.)

(210 ILCS 85/4) (from Ch. 111 1/2, par. 145)
Sec. 4. No person shall establish a hospital without first obtaining a permit from the Department and no person shall open, conduct, operate, or maintain a hospital without first obtaining a license from the Department.
Nothing in this Act shall be construed to impair or abridge the power of municipalities to license and regulate hospitals, provided that the municipal ordinance substantially complies with the minimum standards and regulations developed by the Department pursuant to the provisions of this Act. Such compliance shall be determined by the Department subject to review as provided in Section 13 of this Act. Section 13 of this Act shall also be applicable to the judicial review of final administrative decisions of the regulatory agency of the municipality. Any municipality having an ordinance licensing and regulating hospitals which provides for minimum standards and regulations substantially in compliance with those developed pursuant to this Act shall make such periodic reports to the Department as the Department deems necessary. This report shall include a list of hospitals meeting standards substantially equivalent to those promulgated by the Department under this Act, and upon the receipt of such report the Department may then issue a license to such hospital.
(Source: Laws 1965, p. 2350.)

(210 ILCS 85/4.5)
Sec. 4.5. Hospital with multiple locations; single license.
(a) A hospital located in a county with fewer than 3,000,000 inhabitants may apply to the Department for approval to conduct its operations from more than one location within the county under a single license.
(b) The facilities or buildings at those locations must be owned or operated together by a single corporation or other legal entity serving as the licensee and must share:
(1) a single board of directors with responsibility

for governance, including financial oversight and the authority to designate or remove the chief executive officer;

(2) a single medical staff accountable to the board

of directors and governed by a single set of medical staff bylaws, rules, and regulations with responsibility for the quality of the medical services; and

(3) a single chief executive officer, accountable to

the board of directors, with management responsibility.

(c) Each hospital building or facility that is located on a site geographically separate from the campus or premises of another hospital building or facility operated by the licensee must, at a minimum, individually comply with the Department's hospital licensing requirements for emergency services.
(d) The hospital shall submit to the Department a comprehensive plan in relation to the waiver or waivers requested describing the services and operations of each facility or building and how common services or operations will be coordinated between the various locations. With the exception of items required by subsection (c), the Department is authorized to waive compliance with the hospital licensing requirements for specific buildings or facilities, provided that the hospital has documented which other building or facility under its single license provides that service or operation, and that doing so would not endanger the public's health, safety, or welfare. Nothing in this Section relieves a hospital from the requirements of the Health Facilities Planning Act.
(Source: P.A. 89-171, eff. 7-19-95.)

(210 ILCS 85/4.6)
Sec. 4.6. Additional licensing requirements.
(a) Notwithstanding any other law or rule to the contrary, the Department may license as a hospital a building that (i) is owned or operated by a hospital licensed under this Act, (ii) is located in a municipality with a population of less than 60,000, and (iii) includes a postsurgical recovery care center licensed under the Alternative Health Care Delivery Act for a period of not less than 2 years, an ambulatory surgical treatment center licensed under the Ambulatory Surgical Treatment Center Act, and a Freestanding Emergency Center licensed under the Emergency Medical Services (EMS) Systems Act. Only the components of the building which are currently licensed shall be eligible under the provisions of this Section.
(b) Prior to issuing a license, the Department shall inspect the facility and require the facility to meet such of the Department's rules relating to the establishment of hospitals as the Department determines are appropriate to such facility. Once the Department approves the facility and issues a hospital license, all other licenses as listed in subsection (a) above shall be null and void.
(c) Only one license may be issued under the authority of this Section. No license may be issued after 18 months after the effective date of this amendatory Act of the 91st General Assembly.
(d) Beginning on the effective date of this amendatory Act of the 96th General Assembly, each hospital building or facility that is (i) located on the campus of the licensee but on a site that is not contiguous, adjacent, or otherwise attached to the main hospital building of the campus of the licensee, (ii) operated by the licensee, and (iii) provides inpatient services to patients at this building or facility shall, at a minimum, individually comply with the Department's hospital licensing requirements for emergency services. The hospital shall submit to the Department a comprehensive plan describing the services and operations of each facility or building and how common services or operations will be coordinated between the various locations. The Department shall review the plan and may authorize a waiver granting an exemption for compliance with the hospital licensing requirements for specific buildings or facilities, including requirements for emergency services, provided that the hospital has documented which other building or facility under its single license provides that service or operation, and that doing so would not endanger the public's health, safety, or welfare. Nothing in this Section relieves a hospital from the requirements of the Illinois Health Facilities Planning Act.
(Source: P.A. 96-1515, eff. 2-4-11.)

(210 ILCS 85/4.7)
Sec. 4.7. Additional licensing requirements.
(a) A hospital located in a county with fewer than 325,000 inhabitants may apply to the Department for approval to conduct its operations from more than one location within the county under a single license at a separate building or facility already licensed as a hospital. The operations shall be limited to psychiatric services. The host hospital shall house the licensee. The licensee's application shall be supported by information that its operations at the host hospital will provide access to necessary services for the region that the host hospital does not provide. The services proposed by the licensee at the host hospital shall not consist of emergency services.
(b) The portion of the facilities or buildings operated by the licensee at the host hospital shall be leased in part and operated by a single corporation or other legal entity serving as the licensee and shall have a single:
(1) board of directors with the responsibility for

governance, including financial oversight and authority to designate or remove the chief executive officer;

(2) medical staff accountable to the board of

directors of the licensee and governed by a single set of medical staff bylaws and associated rules and regulation of the licensee, with responsibility for the quality of the medical services provided by the licensee at the host hospital side; and

(3) chief executive officer, accountable to the board

of directors of the licensee, with management responsibility for the licensee's operations at the host hospital site.

The host hospital and licensee shall be jointly responsible for hospital licensing requirements relating to design and construction, engineering and maintenance of the physical plan, waste disposal, and fire safety.
(c) The licensee and host hospital shall notify the public and patients through general signage and written notification provided upon admission that services are provided at the host hospital site by 2 separately licensed hospitals. The signage shall specify which services are provided by the host hospital or the licensee or both.
(d) One emergency department shall serve the host hospital. Patients shall be notified that emergency services are provided by the host hospital. Those patients that require admission from the emergency department to a service that is operated by the licensee shall be admitted according to the Emergency Medical Treatment and Active Labor Act regulations and transferred to the licensee. The admission, registration, and consent form documents shall be specific to the licensee.
(e) The licensee and host hospital shall submit to the Department a comprehensive plan describing the services and operations of each facility or building and between the licensee and host hospital, and how common services or operations will be coordinated between the various locations. Nothing in this Section relieves a hospital from the requirements in the Illinois Health Facilities Planning Act.
(Source: P.A. 96-1505, eff. 1-27-11.)

(210 ILCS 85/5) (from Ch. 111 1/2, par. 146)
Sec. 5. (a) An application for a permit to establish a hospital shall be made to the Department upon forms provided by it. This application shall contain such information as the Department reasonably requires, which shall include affirmative evidence on which the Director may make the findings required under Section 6a of this Act.
(b) An application for a license to open, conduct, operate, and maintain a hospital shall be made to the Department upon forms provided by it, accompanied by a license fee of $55 per bed (except as otherwise provided in this subsection), or such lesser amount as the Department may establish by administrative rule in consultation with the Department of Healthcare and Family Services to comply with the limitations on health care-related taxes imposed by 42 U.S.C. 1396b(w) that, if violated, would result in reductions to the amount of federal financial participation received by the State for Medicaid expenditures, and shall contain such information as the Department reasonably requires, which may include affirmative evidence of ability to comply with the provisions of this Act and the standards, rules, and regulations, promulgated by virtue thereof. The license fee for a critical access hospital, as defined in Section 5-5e.1 of the Illinois Public Aid Code, or a safety-net hospital, as defined in Section 5-5e of the Illinois Public Aid Code, shall be $0 per bed.
(c) All applications required under this Section shall be signed by the applicant and shall be verified. Applications on behalf of a corporation or association or a governmental unit or agency shall be made and verified by any two officers thereof.
(Source: P.A. 98-683, eff. 6-30-14.)

(210 ILCS 85/6) (from Ch. 111 1/2, par. 147)
Sec. 6. (a) Upon receipt of an application for a permit to establish a hospital the Director shall issue a permit if he finds (1) that the applicant is fit, willing, and able to provide a proper standard of hospital service for the community with particular regard to the qualification, background, and character of the applicant, (2) that the financial resources available to the applicant demonstrate an ability to construct, maintain, and operate a hospital in accordance with the standards, rules, and regulations adopted pursuant to this Act, and (3) that safeguards are provided which assure hospital operation and maintenance consistent with the public interest having particular regard to safe, adequate, and efficient hospital facilities and services.
The Director may request the cooperation of county and multiple-county health departments, municipal boards of health, and other governmental and non-governmental agencies in obtaining information and in conducting investigations relating to such applications.
A permit to establish a hospital shall be valid only for the premises and person named in the application for such permit and shall not be transferable or assignable.
In the event the Director issues a permit to establish a hospital the applicant shall thereafter submit plans and specifications to the Department in accordance with Section 8 of this Act.
(b) Upon receipt of an application for license to open, conduct, operate, and maintain a hospital, the Director shall issue a license if he finds the applicant and the hospital facilities comply with standards, rules, and regulations promulgated under this Act. A license, unless sooner suspended or revoked, shall be renewable annually upon approval by the Department and payment of a license fee as established pursuant to Section 5 of this Act. Each license shall be issued only for the premises and persons named in the application and shall not be transferable or assignable. Licenses shall be posted in a conspicuous place on the licensed premises. The Department may, either before or after the issuance of a license, request the cooperation of the State Fire Marshal, county and multiple county health departments, or municipal boards of health to make investigations to determine if the applicant or licensee is complying with the minimum standards prescribed by the Department. The report and recommendations of any such agency shall be in writing and shall state with particularity its findings with respect to compliance or noncompliance with such minimum standards, rules, and regulations.
The Director may issue a provisional license to any hospital which does not substantially comply with the provisions of this Act and the standards, rules, and regulations promulgated by virtue thereof provided that he finds that such hospital has undertaken changes and corrections which upon completion will render the hospital in substantial compliance with the provisions of this Act, and the standards, rules, and regulations adopted hereunder, and provided that the health and safety of the patients of the hospital will be protected during the period for which such provisional license is issued. The Director shall advise the licensee of the conditions under which such provisional license is issued, including the manner in which the hospital facilities fail to comply with the provisions of the Act, standards, rules, and regulations, and the time within which the changes and corrections necessary for such hospital facilities to substantially comply with this Act, and the standards, rules, and regulations of the Department relating thereto shall be completed.
(Source: P.A. 98-683, eff. 6-30-14.)

(210 ILCS 85/6.01)
Sec. 6.01. Domestic violence. A hospital licensed under this Act must comply with the standards relating to domestic violence established by the Department. In establishing these standards, the Department shall take into consideration similar standards adopted by the Joint Commission on Health Care Accreditation or other accrediting organization. Nothing in this Section requires a hospital to become accredited by the Joint Commission on Health Care Accreditation or any other accreditation program.
(Source: P.A. 91-163, eff. 1-1-00.)

(210 ILCS 85/6.05) (from Ch. 111 1/2, par. 147.05)
Sec. 6.05. (Repealed).
(Source: P.A. 89-507, eff. 7-1-97. Repealed by P.A. 92-790, eff. 8-6-02.)

(210 ILCS 85/6.06) (from Ch. 111 1/2, par. 147.06)
Sec. 6.06. The Department shall prescribe, by regulation, standards for hospitals to meet in order to assure proper identification of newborn infants. Such regulations shall include but not be limited to standards that are consistent with procedures for the identification of newborn infants recommended by the American Academy of Pediatrics.
(Source: P.A. 83-615.)

(210 ILCS 85/6.07) (from Ch. 111 1/2, par. 147.07)
Sec. 6.07. The Department shall by regulation require the availability and proper use of hypothermic thermometers or electronic thermometers capable of aiding in the diagnosis of hypothermia in adequate quantity in hospitals.
(Source: P.A. 84-313.)

(210 ILCS 85/6.08) (from Ch. 111 1/2, par. 147.08)
Sec. 6.08. (a) Every hospital shall provide notification as required in this Section to police officers, firefighters, emergency medical technicians, private emergency medical services providers, and ambulance personnel who have provided or are about to provide transport services, emergency care, or life support services to a patient who has been diagnosed as having a dangerous communicable or infectious disease. Such notification shall not include the name of the patient, and the emergency services provider agency and any person receiving such notification shall treat the information received as a confidential medical record.
(b) The Department shall utilize the Centers for Disease Control and Prevention's list of potentially life-threatening infectious diseases to determine the diseases for which notification shall be provided.
(c) The hospital shall send the letter of notification no later than 48 hours after a confirmed diagnosis of any of the bloodborne communicable diseases listed by the Department pursuant to subsection (b). The hospital shall attempt to make verbal communication, followed by written notification only if the police officers, firefighters, emergency medical technicians, private emergency medical services providers, or ambulance personnel have indicated both verbally and on the ambulance run sheet that a reasonable possibility exists that they have had blood or body fluid contact with the patient, or if hospital personnel providing the notification have reason to know of a possible exposure.
(c-5) The hospital shall send the letter of notification no later than 48 hours after a confirmed diagnosis of any of the airborne or droplet-transmitted communicable diseases listed by the Department pursuant to subsection (b) and the hospital shall attempt to make verbal communication, followed by written notification.
(d) Notification letters shall be sent to the designated officer at the municipal or private provider agencies listed on the ambulance run sheet. Except in municipalities with a population over 1,000,000, a list attached to the ambulance run sheet must contain all municipal and private provider agency personnel who have provided any pre-hospital care immediately prior to transport. In municipalities with a population over 1,000,000, the ambulance run sheet must contain the company number or unit designation number for any fire department personnel who have provided any pre-hospital care immediately prior to transport. The letter shall state the names of crew members listed on the attachment to the ambulance run sheet and the name of the communicable disease diagnosed, but shall not contain the patient's name. Upon receipt of such notification letter, the applicable private provider agency or the designated infectious disease control officer of a municipal fire department or fire protection district shall contact all personnel involved in the pre-hospital or inter-hospital care and transport of the patient. Such notification letter may, but is not required to, consist of the following form:

(210 ILCS 85/6.09) (from Ch. 111 1/2, par. 147.09)
Sec. 6.09. (a) In order to facilitate the orderly transition of aged patients and patients with disabilities from hospitals to post-hospital care, whenever a patient who qualifies for the federal Medicare program is hospitalized, the patient shall be notified of discharge at least 24 hours prior to discharge from the hospital. With regard to pending discharges to a skilled nursing facility, the hospital must notify the case coordination unit, as defined in 89 Ill. Adm. Code 240.260, at least 24 hours prior to discharge. When the assessment is completed in the hospital, the case coordination unit shall provide a copy of the required assessment documentation directly to the nursing home to which the patient is being discharged prior to discharge. The Department on Aging shall provide notice of this requirement to case coordination units. When a case coordination unit is unable to complete an assessment in a hospital prior to the discharge of a patient, 60 years of age or older, to a nursing home, the case coordination unit shall notify the Department on Aging which shall notify the Department of Healthcare and Family Services. The Department of Healthcare and Family Services and the Department on Aging shall adopt rules to address these instances to ensure that the patient is able to access nursing home care, the nursing home is not penalized for accepting the admission, and the patient's timely discharge from the hospital is not delayed, to the extent permitted under federal law or regulation. Nothing in this subsection shall preclude federal requirements for a pre-admission screening/mental health (PAS/MH) as required under Section 2-201.5 of the Nursing Home Care Act or State or federal law or regulation. If home health services are ordered, the hospital must inform its designated case coordination unit, as defined in 89 Ill. Adm. Code 240.260, of the pending discharge and must provide the patient with the case coordination unit's telephone number and other contact information.
(b) Every hospital shall develop procedures for a physician with medical staff privileges at the hospital or any appropriate medical staff member to provide the discharge notice prescribed in subsection (a) of this Section. The procedures must include prohibitions against discharging or referring a patient to any of the following if unlicensed, uncertified, or unregistered: (i) a board and care facility, as defined in the Board and Care Home Act; (ii) an assisted living and shared housing establishment, as defined in the Assisted Living and Shared Housing Act; (iii) a facility licensed under the Nursing Home Care Act, the Specialized Mental Health Rehabilitation Act of 2013, the ID/DD Community Care Act, or the MC/DD Act; (iv) a supportive living facility, as defined in Section 5-5.01a of the Illinois Public Aid Code; or (v) a free-standing hospice facility licensed under the Hospice Program Licensing Act if licensure, certification, or registration is required. The Department of Public Health shall annually provide hospitals with a list of licensed, certified, or registered board and care facilities, assisted living and shared housing establishments, nursing homes, supportive living facilities, facilities licensed under the ID/DD Community Care Act, the MC/DD Act, or the Specialized Mental Health Rehabilitation Act of 2013, and hospice facilities. Reliance upon this list by a hospital shall satisfy compliance with this requirement. The procedure may also include a waiver for any case in which a discharge notice is not feasible due to a short length of stay in the hospital by the patient, or for any case in which the patient voluntarily desires to leave the hospital before the expiration of the 24 hour period.
(c) At least 24 hours prior to discharge from the hospital, the patient shall receive written information on the patient's right to appeal the discharge pursuant to the federal Medicare program, including the steps to follow to appeal the discharge and the appropriate telephone number to call in case the patient intends to appeal the discharge.
(d) Before transfer of a patient to a long term care facility licensed under the Nursing Home Care Act where elderly persons reside, a hospital shall as soon as practicable initiate a name-based criminal history background check by electronic submission to the Department of State Police for all persons between the ages of 18 and 70 years; provided, however, that a hospital shall be required to initiate such a background check only with respect to patients who:
(1) are transferring to a long term care facility for

the first time;

(2) have been in the hospital more than 5 days;
(3) are reasonably expected to remain at the long

term care facility for more than 30 days;

(4) have a known history of serious mental illness or

substance abuse; and

(5) are independently ambulatory or mobile for more

than a temporary period of time.

A hospital may also request a criminal history background check for a patient who does not meet any of the criteria set forth in items (1) through (5).
A hospital shall notify a long term care facility if the hospital has initiated a criminal history background check on a patient being discharged to that facility. In all circumstances in which the hospital is required by this subsection to initiate the criminal history background check, the transfer to the long term care facility may proceed regardless of the availability of criminal history results. Upon receipt of the results, the hospital shall promptly forward the results to the appropriate long term care facility. If the results of the background check are inconclusive, the hospital shall have no additional duty or obligation to seek additional information from, or about, the patient.
(Source: P.A. 98-104, eff. 7-22-13; 98-651, eff. 6-16-14; 99-143, eff. 7-27-15; 99-180, eff. 7-29-15; 99-642, eff. 7-28-16; 99-857, eff. 1-1-17.)

(210 ILCS 85/6.09a)
Sec. 6.09a. Report of death. Every hospital shall promptly report the death of a person readily known to be, without an investigation by the hospital, a resident of a facility licensed under the ID/DD Community Care Act or the MC/DD Act, to the coroner or medical examiner. The coroner or medical examiner shall promptly respond to the report by accepting or not accepting the body for investigation.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 85/6.09b)
Sec. 6.09b. Patient notice of observation status. Within 24 hours after a patient's placement into observation status by a hospital, the hospital shall provide that patient with an oral and written notice that the patient is not admitted to the hospital and is under observation status. The written notice shall be signed by the patient or the patient's legal representative to acknowledge receipt of the written notice and shall include, but not be limited to, the following information:
(1) a statement that observation status may affect

coverage under the federal Medicare program, the medical assistance program under Article V of the Illinois Public Aid Code, or the patient's insurance policy for the current hospital services, including medications and other pharmaceutical supplies, as well as coverage for any subsequent discharge to a skilled nursing facility or for home and community based care; and

(2) a statement that the patient should contact his

or her insurance provider to better understand the implications of being placed into observation status.

(Source: P.A. 99-383, eff. 8-17-15.)

(210 ILCS 85/6.10) (from Ch. 111 1/2, par. 147.10)
Sec. 6.10. The Department shall adopt rules requiring hospitals licensed under this Act to offer testing for infection with human immunodeficiency virus (HIV) to patients upon request. Such rules shall provide for appropriate pre-test and post-test counseling, and may provide for payment of the cost of testing the medically indigent in appropriate cases.
Tests requested or administered under such rules shall be subject to the provisions of the AIDS Confidentiality Act.
(Source: P.A. 86-764; 86-1028.)

(210 ILCS 85/6.11) (from Ch. 111 1/2, par. 147.11)
Sec. 6.11. In licensing any hospital which provides for the diagnosis, care or treatment for persons suffering from mental or emotional disorders or for persons with intellectual disabilities, the Department shall consult with the Department of Human Services in developing standards for and evaluating the psychiatric programs of such hospitals.
(Source: P.A. 99-143, eff. 7-27-15.)

(210 ILCS 85/6.12) (from Ch. 111 1/2, par. 147.12)
Sec. 6.12. The provisions of the Illinois Administrative Procedure Act are hereby expressly adopted and shall apply to all administrative rules and procedures of the Department of Public Health under this Act, except that Section 5-35 of the Illinois Administrative Procedure Act relating to procedures for rule-making does not apply to the adoption of any rule required by federal law in connection with which the Department is precluded by law from exercising any discretion.
(Source: P.A. 87-435; 88-45.)

(210 ILCS 85/6.13) (from Ch. 111 1/2, par. 147.13)
Sec. 6.13. Any hospital licensed under this Act may provide a program or service for the temporary custodial care of mildly ill children who, because of their illness, are unable to attend school or to participate in their normal day care program. The Department shall develop minimum standards, rules and regulations to govern the operation of a sick child day program which is operated by a hospital and located on the hospital's licensed premises. Any such standards, rules and regulations shall provide that:
(a) a sick child day program may be located anywhere on the hospital's licensed premises, including patient care units, when the following conditions are met:
(1) Children in the sick child day program shall not

simultaneously occupy the same room as a hospital patient; and

(2) Children in the sick child day program who are

recovering from non-contagious conditions shall be cared for in a room separate from children registered in the program who have contagious conditions.

(b) children registered in a sick child day program are not considered to be hospital patients, and are not required to be under the professional care of a member of the hospital's medical staff except in those cases where emergency medical treatment is needed during the time the child is on the program premises; and
(c) medication may be administered to a child in a sick child program when the following conditions are met:
(1) Prescription medications shall be labeled with

the child's name, directions for administering the medication, the date, the physician's name, the prescription number, and the dispensing drug store or pharmacy. Only current prescription medications will be administered by the program. Nothing in this paragraph (1) shall be construed to prohibit program staff from administering medication prescribed by any licensed professional who is permitted by law to do so, whether or not the professional is a member of the hospital's medical staff.

(2) Written parental permission shall be obtained

before non-prescription medication is administered. Such medication shall be administered in accordance with package instructions.

(Source: P.A. 86-1461; 87-435.)

(210 ILCS 85/6.14) (from Ch. 111 1/2, par. 147.14)
Sec. 6.14. Resident and intern duty hour requirements. Hospitals licensed under this Act shall comply with the duty hour requirements for residents and interns established by the Accreditation Council for Graduate Medical Education.
(Source: P.A. 87-947.)

(210 ILCS 85/6.14a)
Sec. 6.14a. Public disclosure of information. The following information is subject to disclosure to the public from the Department:
(1) Information submitted under Section 5 of this Act;
(2) Final records of license and certification

inspections, surveys, and evaluations of hospitals; and

(3) Investigated complaints filed against a hospital

and complaint investigation reports, except that a complaint or complaint investigation report shall not be disclosed to a person other than the complainant or complainant's representative before it is disclosed to a hospital, and except that a complainant or patient's name shall not be disclosed.

The Department shall disclose information under this Section in accordance with provisions for inspection and copying of public records required by the Freedom of Information Act.
However, the disclosure of information described in subsection (1) shall not be restricted by any provision of the Freedom of Information Act.
Notwithstanding any other provision of law, under no circumstances shall the Department disclose information obtained from a hospital that is confidential under Part 21 of Article VIII of the Code of Civil Procedure.
Any records or reports of inspections, surveys, or evaluations of hospitals may be disclosed only after the acceptance of a plan of correction by the Health Care Financing Administration of the U.S. Department of Health and Human Services or the Department, as appropriate, or at the conclusion of any administrative review of the Department's decision, or at the conclusion of any judicial review of such administrative decision. Whenever any record or report is subject to disclosure under this Section, the Department shall permit the hospital to provide a written statement pertaining to such report which shall be included as part of the information to be disclosed. The Department shall not divulge or disclose any record or report in a manner that identifies or would permit the identification of any natural person.
(Source: P.A. 98-463, eff. 8-16-13.)

(210 ILCS 85/6.14b)
Sec. 6.14b. Confidentiality of patient records.
(a) The Department shall respect the confidentiality of a patient's record and shall not divulge or disclose the contents of a record in a manner which identifies a patient, except upon a patient's death to a relative or guardian, as permitted by law, or under judicial proceedings. This Section shall not be construed to limit the right of a patient to inspect or copy his or her records.
(b) Confidential medical, social, personal, or financial information identifying a patient shall not be available for public inspection in a manner which identifies a patient.
(Source: P.A. 91-242, eff. 1-1-00.)

(210 ILCS 85/6.14c)
Sec. 6.14c. Posting of information. Every hospital shall conspicuously post for display in an area of its offices accessible to patients, employees, and visitors the following:
(1) its current license;
(2) a description, provided by the Department, of

complaint procedures established under this Act and the name, address, and telephone number of a person authorized by the Department to receive complaints;

(3) a list of any orders pertaining to the hospital

issued by the Department during the past year and any court orders reviewing such Department orders issued during the past year; and

(4) a list of the material available for public

inspection under Section 6.14d.

(Source: P.A. 91-242, eff. 1-1-00.)

(210 ILCS 85/6.14d)
Sec. 6.14d. Materials available for public inspection. A hospital shall retain for 5 years the following for public inspection:
(1) a complete copy of every final inspection report

of the hospital received from the Department; and

(2) a copy of every final order pertaining to the

hospital issued by the Department during the past 5 years and any court orders reviewing such Department orders.

(Source: P.A. 91-242, eff. 1-1-00.)

(210 ILCS 85/6.14e)
Sec. 6.14e. Storage and transfer of patient records. If a facility closes due to insolvency or for any other reason, the facility must notify the Department where the patient records are stored or transferred.
(Source: P.A. 93-322, eff. 1-1-04.)

(210 ILCS 85/6.14f)
Sec. 6.14f. Reports to the trauma registry; certain accidents involving persons under the age of 18 years. A trauma center that treats any person under the age of 18 years for injuries suffered in an accident involving a motor vehicle backing over a child or the power window of a motor vehicle must report the accident to the trauma registry.
(Source: P.A. 94-671, eff. 8-23-05.)

(210 ILCS 85/6.14g)
Sec. 6.14g. Reports to the Department; opioid overdoses.
(a) As used in this Section:
"Overdose" has the same meaning as provided in Section 414 of the Illinois Controlled Substances Act.
"Health care professional" includes a physician licensed to practice medicine in all its branches, a physician assistant, or an advanced practice registered nurse licensed in the State.
(b) When treatment is provided in a hospital's emergency department, a health care professional who treats a drug overdose or hospital administrator or designee shall report the case to the Department of Public Health within 48 hours of providing treatment for the drug overdose or at such time the drug overdose is confirmed. The Department shall by rule create a form for this purpose which requires the following information, if known: (1) whether an opioid antagonist was administered; (2) the cause of the overdose; and (3) the demographic information of the person treated. The Department shall create the form with input from the statewide association representing a majority of hospitals in Illinois. The person completing the form may not disclose the name, address, or any other personal information of the individual experiencing the overdose.
(c) The identity of the person and entity reporting under this subsection shall not be disclosed to the subject of the report. For the purposes of this subsection, the health care professional, hospital administrator, or designee making the report and his or her employer shall not be held criminally, civilly, or professionally liable for reporting under this subsection, except for willful or wanton misconduct.
(d) The Department shall provide a semiannual report to the General Assembly summarizing the reports received. The Department shall also provide on its website a monthly report of drug overdose figures. The figures shall be organized by the overdose location, the age of the victim, the cause of the overdose, and any other factors the Department deems appropriate.
(Source: P.A. 99-480, eff. 9-9-15; 100-513, eff. 1-1-18.)

(210 ILCS 85/6.15)
Sec. 6.15. Abduction of infant patient. Every hospital, as a condition of licensure under this Act, shall demonstrate to the Department that the hospital has adopted the following procedures:
(1) Procedures designed to reduce the likelihood that

an infant patient will be abducted from the hospital. The procedures may include, but need not be limited to, architectural plans to control access to infant care areas, video camera observation of infant care areas, and procedures for identifying hospital staff and visitors.

(2) Procedures designed to aid in identifying

allegedly abducted infants who are recovered. The procedures may include, but need not be limited to, footprinting infants by staff who have been trained in that procedure, photographing infants, and obtaining and retaining blood samples for genetic testing.

(Source: P.A. 88-689, eff. 1-1-96.)

(210 ILCS 85/6.16)
Sec. 6.16. Agreement with designated organ procurement agency. Each hospital licensed under this Act shall have an agreement with its federally designated organ procurement agency providing for notification of the organ procurement agency when potential organ donors become available, as required in Section 5-25 of the Illinois Anatomical Gift Act.
(Source: P.A. 93-794, eff. 7-22-04.)

(210 ILCS 85/6.17)
Sec. 6.17. Protection of and confidential access to medical records and information.
(a) Every hospital licensed under this Act shall develop a medical record for each of its patients as required by the Department by rule.
(b) All information regarding a hospital patient gathered by the hospital's medical staff and its agents and employees shall be the property and responsibility of the hospital and must be protected from inappropriate disclosure as provided in this Section.
(c) Every hospital shall preserve its medical records in a format and for a duration established by hospital policy and for not less than 10 years, provided that if the hospital has been notified in writing by an attorney before the expiration of the 10 year retention period that there is litigation pending in court involving the record of a particular patient as possible evidence and that the patient is his client or is the person who has instituted such litigation against his client, then the hospital shall retain the record of that patient until notified in writing by the plaintiff's attorney, with the approval of the defendant's attorney of record, that the case in court involving such record has been concluded or for a period of 12 years from the date that the record was produced, whichever occurs first in time.
(d) No member of a hospital's medical staff and no agent or employee of a hospital shall disclose the nature or details of services provided to patients, except that the information may be disclosed to the patient, persons authorized by the patient, the party making treatment decisions, if the patient is incapable of making decisions regarding the health services provided, those parties directly involved with providing treatment to the patient or processing the payment for that treatment, those parties responsible for peer review, utilization review or quality assurance, risk management, or defense of claims brought against the hospital arising out of the care, and those parties required to be notified under the Abused and Neglected Child Reporting Act, the Illinois Sexually Transmissible Disease Control Act, or where otherwise authorized or required by law.
(e) The hospital's medical staff members and the hospital's agents and employees may communicate, at any time and in any fashion, with legal counsel for the hospital concerning the patient medical record privacy and retention requirements of this Section and any care or treatment they provided or assisted in providing to any patient within the scope of their employment or affiliation with the hospital.
(e-5) Notwithstanding subsections (d) and (e), for actions filed on or after January 1, 2004, after a complaint for healing art malpractice is served upon the hospital or upon its agents or employees, members of the hospital's medical staff who are not actual or alleged agents, employees, or apparent agents of the hospital may not communicate with legal counsel for the hospital or with risk management of the hospital concerning the claim alleged in the complaint for healing art malpractice against the hospital except with the patient's consent or in discovery authorized by the Code of Civil Procedure or the Supreme Court rules. For the purposes of this subsection (e-5), "hospital" includes a hospital affiliate as defined in subsection (b) of Section 10.8 of this Act.
(f) Each hospital licensed under this Act shall provide its federally designated organ procurement agency and any tissue bank with which it has an agreement with access to the medical records of deceased patients for the following purposes:
(1) estimating the hospital's organ and tissue

donation potential;

(2) identifying the educational needs of the hospital

with respect to organ and tissue donation; and

(3) identifying the number of organ and tissue

donations and referrals to potential organ and tissue donors.

(g) All hospital and patient information, interviews, reports, statements, memoranda, and other data obtained or created by a tissue bank or federally designated organ procurement agency from the medical records review described in subsection (f) shall be privileged, strictly confidential, and used only for the purposes put forth in subsection (f) of this Section and shall not be admissible as evidence nor discoverable in an action of any kind in court or before a tribunal, board, agency, or person.
(h) Any person who, in good faith, acts in accordance with the terms of this Section shall not be subject to any type of civil or criminal liability or discipline for unprofessional conduct for those actions under any professional licensing statute.
(i) Any individual who wilfully or wantonly discloses hospital or medical record information in violation of this Section is guilty of a Class A misdemeanor. As used in this subsection, "wilfully or wantonly" means a course of action that shows an actual or deliberate intention to cause harm or that, if not intentional, shows an utter indifference to or conscious disregard for the safety of others or their property.
(j) The changes to this Section made by this amendatory Act of the 93rd General Assembly apply to any action filed on or after January 1, 2004.
(Source: P.A. 93-492, eff. 1-1-04.)

(210 ILCS 85/6.18)
Sec. 6.18. (Repealed).
(Source: P.A. 90-710, eff. 8-7-98. Repealed by P.A. 92-790, eff. 8-6-02.)

(210 ILCS 85/6.19)
Sec. 6.19. Do-not-resuscitate orders and Department of Public Health Uniform POLST form. Every facility licensed under this Act shall establish a policy for the implementation of practitioner orders concerning cardiopulmonary resuscitation (CPR) or life-sustaining treatment including, but not limited to, "do-not-resuscitate" orders. This policy may prescribe only the format, method of documentation, and duration of any practitioner orders. The policy may include forms to be used. Any orders issued under the policy shall be honored by the facility. The Department of Public Health Uniform POLST form described in Section 2310-600 of the Department of Public Health Powers and Duties Law of the Civil Administrative Code of Illinois, or a copy of that form or a previous version of the uniform form, shall be honored under any policy established under this Section.
(Source: P.A. 98-1110, eff. 8-26-14; 99-319, eff. 1-1-16.)

(210 ILCS 85/6.20)
Sec. 6.20. Use of restraints. Each hospital licensed under this Act must have a written policy to address the use of restraints and seclusion in the hospital. The Department shall establish, by rule, the provisions that the policy must include, which, to the extent practicable, should be consistent with the requirements for participation in the federal Medicare program. Each hospital policy shall include periodic review of the use of restraints or seclusion in the hospital.
In hospitals, restraints or seclusion may only be ordered by (i) a physician licensed to practice medicine in all its branches or (ii) a registered nurse with supervisory responsibilities as authorized by the medical staff. The medical staff of a hospital may adopt a policy specifying the requirements for the use of restraints or seclusion and identifying whether a registered nurse with supervisory responsibilities may order restraints or seclusion in the hospital when the patient's treating physician is not available.
Registered nurses authorized to order restraints or seclusion shall have appropriate training and experience as determined by medical staff policy. The treating physician shall be notified when restraints or seclusion are ordered by a registered nurse. Nothing in this Section requires that a medical staff authorize a registered nurse with supervisory responsibilities to order restraints or seclusion.
(Source: P.A. 92-356, eff. 10-1-01.)

(210 ILCS 85/6.21)
Sec. 6.21. Umbilical cord blood donation.
(a) All licensed hospitals shall offer a pregnant patient the option to donate, to a publicly accessible certified cord blood bank, blood extracted from the umbilical cord following the delivery of a newborn child if the donation can be made at no expense to the patient or hospital for collection or storage.
(b) Nothing in this Section obligates a hospital to collect umbilical cord blood if, in the professional judgment of a physician licensed to practice medicine in all its branches or a nurse, the collection would threaten the health of the mother or child.
(c) Nothing in this Section imposes a requirement upon any hospital employee, physician, nurse, or hospital that is directly affiliated with a bona fide religious denomination that includes as an integral part of its beliefs and practices the tenet that blood transfer is contrary to the moral principles the denomination considers to be an essential part of its beliefs.
(d) Subject to appropriations for that purpose, the Department of Public Health shall make the maximization of umbilical cord blood donations a public health goal. All licensed hospitals and birthing centers shall cooperate with the Department of Public Health in implementing this goal of increasing donations of umbilical cord blood.
(Source: P.A. 93-143, eff. 1-1-04; 94-832, eff. 6-5-06.)

(210 ILCS 85/6.22)
Sec. 6.22. Arrangement for transportation of patient by ambulance.
(a) In this Section:
"Ambulance service provider" means a Vehicle Service

Provider as defined in the Emergency Medical Services (EMS) Systems Act who provides non-emergency transportation services by ambulance.

"Patient" means a person who is transported by an

ambulance service provider.

(b) If a hospital arranges for transportation of a patient of the hospital by ambulance, the hospital must provide the ambulance service provider, prior to transport, a Physician Certification Statement formatted and completed in compliance with federal regulations or an equivalent form developed by the hospital. The Physician Certification Statement or equivalent form is not required prior to transport if a delay in transport can be expected to negatively affect the patient outcome.
(c) If a hospital is unable to provide a Physician Certification Statement or equivalent form, then the hospital shall provide to the patient a written notice and a verbal explanation of the written notice, which notice must meet all of the following requirements:
(1) The following caption must appear at the

beginning of the notice in at least 14-point type: Notice to Patient Regarding Non-Emergency Ambulance Services.

(2) The notice must contain each of the following

statements in at least 14-point type:

(A) The purpose of this notice is to help you

make an informed choice about whether you want to be transported by ambulance because your medical condition does not meet medical necessity for transportation by an ambulance.

(B) Your insurance may not cover the charges for

ambulance transportation.

(C) You may be responsible for the cost of

ambulance transportation.

(D) The estimated cost of ambulance

transportation is $(amount).

(3) The notice must be signed by the patient or by

the patient's authorized representative. A copy shall be given to the patient and the hospital shall retain a copy.

(d) The notice set forth in subsection (c) of this Section shall not be required if a delay in transport can be expected to negatively affect the patient outcome.
(e) If a patient is physically or mentally unable to sign the notice described in subsection (c) of this Section and no authorized representative of the patient is available to sign the notice on the patient's behalf, the hospital must be able to provide documentation of the patient's inability to sign the notice and the unavailability of an authorized representative. In any case described in this subsection (e), the hospital shall be considered to have met the requirements of subsection (c) of this Section.
(Source: P.A. 94-1063, eff. 1-31-07.)

(210 ILCS 85/6.23)
Sec. 6.23. Prevention and control of Multidrug-Resistant Organisms. Each hospital shall develop and implement comprehensive interventions to prevent and control multidrug-resistant organisms (MDROs), including methicillin-resistant Staphylococcus aureus (MRSA), vancomycin-resistant enterococci (VRE), and certain gram-negative bacilli (GNB), that take into consideration guidelines of the U.S. Centers for Disease Control and Prevention for the management of MDROs in healthcare settings. The Department shall adopt administrative rules that require hospitals to perform an annual facility-wide infection control risk assessment and enforce hand hygiene and contact precaution requirements.
(Source: P.A. 95-282, eff. 8-20-07; 95-876, eff. 8-21-08.)

(210 ILCS 85/6.23a)
Sec. 6.23a. Sepsis screening protocols.
(a) Each hospital shall adopt, implement, and periodically update evidence-based protocols for the early recognition and treatment of patients with sepsis, severe sepsis, or septic shock (sepsis protocols) that are based on generally accepted standards of care. Sepsis protocols must include components specific to the identification, care, and treatment of adults and of children, and must clearly identify where and when components will differ for adults and for children seeking treatment in the emergency department or as an inpatient. These protocols must also include the following components:
(1) a process for the screening and early recognition

of patients with sepsis, severe sepsis, or septic shock;

(2) a process to identify and document individuals

appropriate for treatment through sepsis protocols, including explicit criteria defining those patients who should be excluded from the protocols, such as patients with certain clinical conditions or who have elected palliative care;

(3) guidelines for hemodynamic support with explicit

physiologic and treatment goals, methodology for invasive or non-invasive hemodynamic monitoring, and timeframe goals;

(4) for infants and children, guidelines for fluid

resuscitation consistent with current, evidence-based guidelines for severe sepsis and septic shock with defined therapeutic goals for children;

(5) identification of the infectious source and

delivery of early broad spectrum antibiotics with timely re-evaluation to adjust to narrow spectrum antibiotics targeted to identified infectious sources; and

(6) criteria for use, based on accepted evidence of

vasoactive agents.

(b) Each hospital shall ensure that professional staff with direct patient care responsibilities and, as appropriate, staff with indirect patient care responsibilities, including, but not limited to, laboratory and pharmacy staff, are periodically trained to implement the sepsis protocols required under subsection (a). The hospital shall ensure updated training of staff if the hospital initiates substantive changes to the sepsis protocols.
(c) Each hospital shall be responsible for the collection and utilization of quality measures related to the recognition and treatment of severe sepsis for purposes of internal quality improvement.
(d) The evidence-based protocols adopted under this Section shall be provided to the Department upon the Department's request.
(e) Hospitals submitting sepsis data as required by the Centers for Medicare and Medicaid Services Hospital Inpatient Quality Reporting program as of fiscal year 2016 are presumed to meet the sepsis protocol requirements outlined in this Section.
(f) Subject to appropriation, the Department shall:
(1) recommend evidence-based sepsis definitions and

metrics that incorporate evidence-based findings, including appropriate antibiotic stewardship, and that align with the National Quality Forum, the Centers for Medicare and Medicaid Services, the Agency for Healthcare Research and Quality, and the Joint Commission;

(2) establish and use a methodology for collecting,

analyzing, and disclosing the information collected under this Section, including collection methods, formatting, and methods and means for aggregate data release and dissemination;

(3) complete a digest of efforts and recommendations

no later than 12 months after the effective date of this amendatory Act of the 99th General Assembly; the digest may include Illinois-specific data, trends, conditions, or other clinical factors; a summary shall be provided to the Governor and General Assembly and shall be publicly available on the Department's website; and

(4) consult and seek input and feedback prior to the

proposal, publication, or issuance of any guidance, methodologies, metrics, rulemaking, or any other information authorized under this Section from statewide organizations representing hospitals, physicians, advanced practice registered nurses, pharmacists, and long-term care facilities. Public and private hospitals, epidemiologists, infection prevention professionals, health care informatics and health care data professionals, and academic researchers may be consulted.

If the Department receives an appropriation and carries out the requirements of paragraphs (1), (2), (3), and (4), then the Department may adopt rules concerning the collection of data from hospitals regarding sepsis and requiring that each hospital shall be responsible for reporting to the Department.
Any publicly released hospital-specific information under this Section is subject to data provisions specified in Section 25 of the Hospital Report Card Act.
(Source: P.A. 99-828, eff. 8-18-16; 100-513, eff. 1-1-18.)

(210 ILCS 85/6.24)
Sec. 6.24. Time of death; patient's religious beliefs. Every hospital must adopt policies and procedures to allow health care professionals, in documenting a patient's time of death at the hospital, to take into account the patient's religious beliefs concerning the patient's time of death.
(Source: P.A. 95-181, eff. 1-1-08; 95-876, eff. 8-21-08.)

(210 ILCS 85/6.25)
Sec. 6.25. Safe patient handling policy.
(a) In this Section:
"Health care worker" means an individual providing direct patient care services who may be required to lift, transfer, reposition, or move a patient.
"Nurse" means an advanced practice registered nurse, a registered nurse, or a licensed practical nurse licensed under the Nurse Practice Act.
"Safe lifting equipment and accessories" means mechanical equipment designed to lift, move, reposition, and transfer patients, including, but not limited to, fixed and portable ceiling lifts, sit-to-stand lifts, slide sheets and boards, slings, and repositioning and turning sheets.
"Safe lifting team" means at least 2 individuals who are trained in the use of both safe lifting techniques and safe lifting equipment and accessories, including the responsibility for knowing the location and condition of such equipment and accessories.
(b) A hospital must adopt and ensure implementation of a policy to identify, assess, and develop strategies to control risk of injury to patients and nurses and other health care workers associated with the lifting, transferring, repositioning, or movement of a patient. The policy shall establish a process that, at a minimum, includes all of the following:
(1) Analysis of the risk of injury to patients and

nurses and other health care workers posted by the patient handling needs of the patient populations served by the hospital and the physical environment in which the patient handling and movement occurs.

(2) Education and training of nurses and other direct

patient care providers in the identification, assessment, and control of risks of injury to patients and nurses and other health care workers during patient handling and on safe lifting policies and techniques and current lifting equipment.

(3) Evaluation of alternative ways to reduce risks

associated with patient handling, including evaluation of equipment and the environment.

(4) Restriction, to the extent feasible with existing

equipment and aids, of manual patient handling or movement of all or most of a patient's weight except for emergency, life-threatening, or otherwise exceptional circumstances.

(5) Collaboration with and an annual report to the

nurse staffing committee.

(6) Procedures for a nurse to refuse to perform or be

involved in patient handling or movement that the nurse in good faith believes will expose a patient or nurse or other health care worker to an unacceptable risk of injury.

(7) Submission of an annual report to the hospital's

governing body or quality assurance committee on activities related to the identification, assessment, and development of strategies to control risk of injury to patients and nurses and other health care workers associated with the lifting, transferring, repositioning, or movement of a patient.

(8) In developing architectural plans for

construction or remodeling of a hospital or unit of a hospital in which patient handling and movement occurs, consideration of the feasibility of incorporating patient handling equipment or the physical space and construction design needed to incorporate that equipment.

(9) Fostering and maintaining patient safety,

dignity, self-determination, and choice, including the following policies, strategies, and procedures:

(A) the existence and availability of a trained

safe lifting team;

(B) a policy of advising patients of a range of

transfer and lift options, including adjustable diagnostic and treatment equipment, mechanical lifts, and provision of a trained safe lifting team;

(C) the right of a competent patient, or guardian

of a patient adjudicated incompetent, to choose among the range of transfer and lift options, subject to the provisions of subparagraph (E) of this paragraph (9);

(D) procedures for documenting, upon admission

and as status changes, a mobility assessment and plan for lifting, transferring, repositioning, or movement of a patient, including the choice of the patient or patient's guardian among the range of transfer and lift options; and

(E) incorporation of such safe lifting

procedures, techniques, and equipment as are consistent with applicable federal law.

(Source: P.A. 100-513, eff. 1-1-18.)

(210 ILCS 85/6.26)
Sec. 6.26. Immunization against influenza virus and pneumococcal disease.
(a) Every hospital shall adopt an influenza and pneumococcal immunization policy that includes, but need not be limited to, the following:
(1) Procedures for identifying patients age 65 or

older and, at the discretion of the facility, other patients at risk.

(2) Procedures for offering immunization against

influenza virus when available between September 1 and April 1, and against pneumococcal disease upon admission or discharge, to patients in accordance with the recommendations of the Advisory Committee on Immunization Practices of the Centers for Disease Control and Prevention that are most recent to the time of vaccination, unless contraindicated.

(3) Procedures for ensuring that patients offered

immunization, or their guardians, receive information regarding the risks and benefits of vaccination.

The hospital shall provide a copy of its influenza and pneumococcal immunization policy to the Department upon request.
(b) A home rule unit may not regulate immunization against influenza virus and pneumococcal disease in a manner inconsistent with the regulation of such immunizations under this Section. This subsection is a limitation under subsection (i) of Section 6 of Article VII of the Illinois Constitution on the concurrent exercise by home rule units of powers and functions exercised by the State.
(Source: P.A. 98-271, eff. 1-1-14.)

(210 ILCS 85/7) (from Ch. 111 1/2, par. 148)
Sec. 7. (a) The Director after notice and opportunity for hearing to the applicant or licensee may deny, suspend, or revoke a permit to establish a hospital or deny, suspend, or revoke a license to open, conduct, operate, and maintain a hospital in any case in which he finds that there has been a substantial failure to comply with the provisions of this Act, the Hospital Report Card Act, or the Illinois Adverse Health Care Events Reporting Law of 2005 or the standards, rules, and regulations established by virtue of any of those Acts. The Department may impose fines on hospitals, not to exceed $500 per occurrence, for failing to (1) initiate a criminal background check on a patient that meets the criteria for hospital-initiated background checks or (2) report the death of a person known to be a resident of a facility licensed under the ID/DD Community Care Act or the MC/DD Act to the coroner or medical examiner within 24 hours as required by Section 6.09a of this Act. In assessing whether to impose such a fine for failure to initiate a criminal background check, the Department shall consider various factors including, but not limited to, whether the hospital has engaged in a pattern or practice of failing to initiate criminal background checks. Money from fines shall be deposited into the Long Term Care Provider Fund.
(b) Such notice shall be effected by registered mail or by personal service setting forth the particular reasons for the proposed action and fixing a date, not less than 15 days from the date of such mailing or service, at which time the applicant or licensee shall be given an opportunity for a hearing. Such hearing shall be conducted by the Director or by an employee of the Department designated in writing by the Director as Hearing Officer to conduct the hearing. On the basis of any such hearing, or upon default of the applicant or licensee, the Director shall make a determination specifying his findings and conclusions. In case of a denial to an applicant of a permit to establish a hospital, such determination shall specify the subsection of Section 6 under which the permit was denied and shall contain findings of fact forming the basis of such denial. A copy of such determination shall be sent by registered mail or served personally upon the applicant or licensee. The decision denying, suspending, or revoking a permit or a license shall become final 35 days after it is so mailed or served, unless the applicant or licensee, within such 35 day period, petitions for review pursuant to Section 13.
(c) The procedure governing hearings authorized by this Section shall be in accordance with rules promulgated by the Department and approved by the Hospital Licensing Board. A full and complete record shall be kept of all proceedings, including the notice of hearing, complaint, and all other documents in the nature of pleadings, written motions filed in the proceedings, and the report and orders of the Director and Hearing Officer. All testimony shall be reported but need not be transcribed unless the decision is appealed pursuant to Section 13. A copy or copies of the transcript may be obtained by any interested party on payment of the cost of preparing such copy or copies.
(d) The Director or Hearing Officer shall upon his own motion, or on the written request of any party to the proceeding, issue subpoenas requiring the attendance and the giving of testimony by witnesses, and subpoenas duces tecum requiring the production of books, papers, records, or memoranda. All subpoenas and subpoenas duces tecum issued under the terms of this Act may be served by any person of full age. The fees of witnesses for attendance and travel shall be the same as the fees of witnesses before the Circuit Court of this State, such fees to be paid when the witness is excused from further attendance. When the witness is subpoenaed at the instance of the Director, or Hearing Officer, such fees shall be paid in the same manner as other expenses of the Department, and when the witness is subpoenaed at the instance of any other party to any such proceeding the Department may require that the cost of service of the subpoena or subpoena duces tecum and the fee of the witness be borne by the party at whose instance the witness is summoned. In such case, the Department in its discretion, may require a deposit to cover the cost of such service and witness fees. A subpoena or subpoena duces tecum issued as aforesaid shall be served in the same manner as a subpoena issued out of a court.
(e) Any Circuit Court of this State upon the application of the Director, or upon the application of any other party to the proceeding, may, in its discretion, compel the attendance of witnesses, the production of books, papers, records, or memoranda and the giving of testimony before the Director or Hearing Officer conducting an investigation or holding a hearing authorized by this Act, by an attachment for contempt, or otherwise, in the same manner as production of evidence may be compelled before the court.
(f) The Director or Hearing Officer, or any party in an investigation or hearing before the Department, may cause the depositions of witnesses within the State to be taken in the manner prescribed by law for like depositions in civil actions in courts of this State, and to that end compel the attendance of witnesses and the production of books, papers, records, or memoranda.
(Source: P.A. 99-180, eff. 7-29-15.)

(210 ILCS 85/7.5)
Sec. 7.5. Fire Safety Evaluation System. Upon request by a hospital, the Department, if applicable, must evaluate or allow for an evaluation of compliance with the Life Safety Code using the Fire Safety Evaluation System.
(Source: P.A. 92-803, eff. 8-16-02.)

(210 ILCS 85/8) (from Ch. 111 1/2, par. 149)
Sec. 8. Facility plan review; fees.
(a) Before commencing construction of new facilities or specified types of alteration or additions to an existing hospital involving major construction, as defined by rule by the Department, with an estimated cost greater than $100,000, architectural plans and specifications therefor shall be submitted by the licensee to the Department for review and approval. A hospital may submit architectural drawings and specifications for other construction projects for Department review according to subsection (b) that shall not be subject to fees under subsection (d). The Department must give a hospital that is planning to submit a construction project for review the opportunity to discuss its plans and specifications with the Department before the hospital formally submits the plans and specifications for Department review. Review of drawings and specifications shall be conducted by an employee of the Department meeting the qualifications established by the Department of Central Management Services class specifications for such an individual's position or by a person contracting with the Department who meets those class specifications. Final approval of the plans and specifications for compliance with design and construction standards shall be obtained from the Department before the alteration, addition, or new construction is begun. Subject to this Section 8, and prior to January 1, 2012, the Department shall consider the re-licensing of an existing hospital structure according to the standards for an existing hospital, as set forth in the Department's rules. Re-licensing under this provision shall occur only if that facility operated as a licensed hospital on July 1, 2005, has had no intervening use as other than a hospital, and exists in a county with a population of less than 20,000 that does not have another licensed hospital on the effective date of this amendatory Act of the 95th General Assembly.
(b) The Department shall inform an applicant in writing within 10 working days after receiving drawings and specifications and the required fee, if any, from the applicant whether the applicant's submission is complete or incomplete. Failure to provide the applicant with this notice within 10 working days shall result in the submission being deemed complete for purposes of initiating the 60-day review period under this Section. If the submission is incomplete, the Department shall inform the applicant of the deficiencies with the submission in writing. If the submission is complete and the required fee, if any, has been paid, the Department shall approve or disapprove drawings and specifications submitted to the Department no later than 60 days following receipt by the Department. The drawings and specifications shall be of sufficient detail, as provided by Department rule, to enable the Department to render a determination of compliance with design and construction standards under this Act. If the Department finds that the drawings are not of sufficient detail for it to render a determination of compliance, the plans shall be determined to be incomplete and shall not be considered for purposes of initiating the 60 day review period. If a submission of drawings and specifications is incomplete, the applicant may submit additional information. The 60-day review period shall not commence until the Department determines that a submission of drawings and specifications is complete or the submission is deemed complete. If the Department has not approved or disapproved the drawings and specifications within 60 days, the construction, major alteration, or addition shall be deemed approved. If the drawings and specifications are disapproved, the Department shall state in writing, with specificity, the reasons for the disapproval. The entity submitting the drawings and specifications may submit additional information in response to the written comments from the Department or request a reconsideration of the disapproval. A final decision of approval or disapproval shall be made within 45 days of the receipt of the additional information or reconsideration request. A final decision shall be subject to review under the Administrative Review Law.
(c) The Department shall provide written approval for occupancy pursuant to subsection (g) and shall not issue a violation to a facility as a result of a licensure or complaint survey based upon the facility's physical structure if:
(1) the Department reviewed and approved or deemed

approved the drawing and specifications for compliance with design and construction standards;

(2) the construction, major alteration, or addition

was built as submitted;

(3) the law or rules have not been amended since the

original approval; and

(4) the conditions at the facility indicate that

there is a reasonable degree of safety provided for the patients.

(c-5) The Department shall not issue a violation to a facility if the inspected aspects of the facility were previously found to be in compliance with applicable standards, the relevant law or rules have not been amended, conditions at the facility reasonably protect the safety of its patients, and alterations or new hazards have not been identified.
(d) The Department shall charge the following fees in connection with its reviews conducted before June 30, 2004 under this Section:
(1) (Blank).
(2) (Blank).
(3) If the estimated dollar value of the major

construction is greater than $500,000, the fee shall be established by the Department pursuant to rules that reflect the reasonable and direct cost of the Department in conducting the architectural reviews required under this Section. The estimated dollar value of the major construction subject to review under this Section shall be annually readjusted to reflect the increase in construction costs due to inflation.

The fees provided in this subsection (d) shall not apply to major construction projects involving facility changes that are required by Department rule amendments or to projects related to homeland security.
The fees provided in this subsection (d) shall also not apply to major construction projects if 51% or more of the estimated cost of the project is attributed to capital equipment. For major construction projects where 51% or more of the estimated cost of the project is attributed to capital equipment, the Department shall by rule establish a fee that is reasonably related to the cost of reviewing the project.
Disproportionate share hospitals and rural hospitals shall only pay one-half of the fees required in this subsection (d). For the purposes of this subsection (d), (i) "disproportionate share hospital" means a hospital described in items (1) through (5) of subsection (b) of Section 5-5.02 of the Illinois Public Aid Code and (ii) "rural hospital" means a hospital that is (A) located outside a metropolitan statistical area or (B) located 15 miles or less from a county that is outside a metropolitan statistical area and is licensed to perform medical/surgical or obstetrical services and has a combined total bed capacity of 75 or fewer beds in these 2 service categories as of July 14, 1993, as determined by the Department.
The Department shall not commence the facility plan review process under this Section until the applicable fee has been paid.
(e) All fees received by the Department under this Section shall be deposited into the Health Facility Plan Review Fund, a special fund created in the State treasury. All fees paid by hospitals under subsection (d) shall be used only to cover the direct and reasonable costs relating to the Department's review of hospital projects under this Section. Moneys shall be appropriated from that Fund to the Department only to pay the costs of conducting reviews under this Section. None of the moneys in the Health Facility Plan Review Fund shall be used to reduce the amount of General Revenue Fund moneys appropriated to the Department for facility plan reviews conducted pursuant to this Section.
(f) (Blank).
(g) The Department shall conduct an on-site inspection of the completed project no later than 15 business days after notification from the applicant that the project has been completed and all certifications required by the Department have been received and accepted by the Department. The Department may extend this deadline only if a federally mandated survey time frame takes precedence. The Department shall provide written approval for occupancy to the applicant within 5 working days of the Department's final inspection, provided the applicant has demonstrated substantial compliance as defined by Department rule. Occupancy of new major construction is prohibited until Department approval is received, unless the Department has not acted within the time frames provided in this subsection (g), in which case the construction shall be deemed approved. Occupancy shall be authorized after any required health inspection by the Department has been conducted.
(h) The Department shall establish, by rule, a procedure to conduct interim on-site review of large or complex construction projects.
(i) The Department shall establish, by rule, an expedited process for emergency repairs or replacement of like equipment.
(j) Nothing in this Section shall be construed to apply to maintenance, upkeep, or renovation that does not affect the structural integrity of the building, does not add beds or services over the number for which the facility is licensed, and provides a reasonable degree of safety for the patients.
(Source: P.A. 99-639, eff. 7-28-16.)

(210 ILCS 85/8.5)
Sec. 8.5. Waiver or alternative compliance. Upon application by a hospital, the Department may grant or renew a waiver or alternative compliance methodology with a rule or standard, including without limitation rules and standards for (i) design and construction, (ii) engineering and maintenance of the physical plant, site, equipment, and systems (heating, cooling, electrical, ventilation, plumbing, water, sewer, and solid waste disposal), (iii) fire and safety, and (iv) other rules or standards that may present a barrier to the development, adoption, or implementation of an innovation designed to improve patient care, for a period not to exceed the duration of the current license or, in the case of an application for license renewal, the duration of the renewal period. The waiver may be conditioned upon the hospital taking action prescribed by the Department as a measure equivalent to compliance. In determining whether to grant or renew a waiver, the Department shall consider the duration and basis for any current waiver with respect to the same rule or standard and the validity and effect upon patient health and safety of extending it on the same basis, the effect upon the health and safety of patients, the quality of patient care, the hospital's history of compliance with the rules and standards of this Act, and the hospital's attempts to comply with the particular rule or standard in question. The Department may provide, by rule, for the automatic renewal of waivers concerning construction or physical plant requirements upon the renewal of a license. The Department shall renew waivers relating to construction or physical plant standards issued pursuant to this Section at the time of the indicated reviews, unless it can show why such waivers should not be extended for the following reasons:
(1) the condition of the physical plant has

deteriorated or its use substantially changed so that the basis upon which the waiver was issued is materially different; or

(2) the hospital is renovated or substantially

remodeled in such a way as to permit compliance with the applicable rules and standards without substantial increase in cost.

A copy of each waiver application and each waiver granted or renewed shall be on file with the Department and available for public inspection.
The Department shall advise hospitals of any applicable federal waivers about which it is aware and for which the hospital may apply.
In the event that the Department does not grant or renew a waiver of a rule or standard, the Department must notify the hospital in writing detailing the specific reasons for not granting or renewing the waiver and must discuss possible options, if any, the hospital could take to have the waiver approved.
This Section shall apply to both new and existing construction.
(Source: P.A. 92-803, eff. 8-16-02; 93-41, eff. 6-27-03.)

(210 ILCS 85/9) (from Ch. 111 1/2, par. 150)
Sec. 9. Inspections and investigations. The Department shall make or cause to be made such inspections and investigations as it deems necessary, except that, subject to appropriation, the Department shall investigate every allegation of abuse of a patient received by the Department. Information received by the Department through filed reports, inspection, or as otherwise authorized under this Act shall not be disclosed publicly in such manner as to identify individuals or hospitals, except (i) in a proceeding involving the denial, suspension, or revocation of a permit to establish a hospital or a proceeding involving the denial, suspension, or revocation of a license to open, conduct, operate, and maintain a hospital, (ii) to the Department of Children and Family Services in the course of a child abuse or neglect investigation conducted by that Department or by the Department of Public Health, (iii) in accordance with Section 6.14a of this Act, or (iv) in other circumstances as may be approved by the Hospital Licensing Board.
(Source: P.A. 96-692, eff. 1-1-10.)

(210 ILCS 85/9.1) (from Ch. 111 1/2, par. 150.1)
Sec. 9.1. The Department shall regularly inspect each State mental health and developmental disabilities institution under the jurisdiction of the Department of Human Services to ascertain if the institution is complying with the regulations applicable to it. Such inspection shall be made at least annually, and special inspections may be made at the discretion of the Director. The results of every inspection shall be reported in writing to the Governor, the Director of the Department, the General Assembly, and any permanent mental health committee, board or commission that may be established by the Governor or General Assembly.
(Source: P.A. 89-507, eff. 7-1-97.)

(210 ILCS 85/9.2)
Sec. 9.2. Disclosure. Prior to conducting a survey of a hospital operating under an approved waiver, equivalency, or other approval, a surveyor must be made aware of the waiver, equivalency, or other approval prior to entering the hospital. Prior to commencing an inspection, the Department must provide the hospital with documentation that the survey is being conducted, with consideration of the relevant waiver, equivalency, or approval. After conducting the survey, the Department must conduct a comprehensive exit interview with designated hospital representatives at which the hospital may present additional information regarding findings.
(Source: P.A. 92-803, eff. 8-16-02.)

(210 ILCS 85/9.3)
Sec. 9.3. Informal dispute resolution. The Department must offer an opportunity for informal dispute resolution concerning Department rules and standards before the advisory committee under subsection (b) of Section 2310-560 of the Department of Public Health Powers and Duties Law of the Civil Administrative Code of Illinois. Participants in this process must include representatives from the Department, representatives of the hospital, and additional representatives deemed appropriate by both parties with expertise regarding the contested deficiencies and the management of health care facilities. If the Department does not resolve disputed deficiencies after the informal dispute resolution process, the Department must provide a written explanation to the hospital of why the deficiencies have not been removed from the statement of deficiencies.
(Source: P.A. 92-803, eff. 8-16-02; 93-41, eff. 6-27-03.)

(210 ILCS 85/9.4)
Sec. 9.4. Findings, conclusions, and citations. The Department must consider any factual information offered by the hospital during the survey, inspection, or investigation, at daily status briefings, and in the exit briefing required under Section 9.2 before making final findings and conclusions or issuing citations. The Department must document receipt of such information. The Department must provide the hospital with written notice of its findings and conclusions within 10 days of the exit briefing required under Section 9.2. This notice must provide the following information: (i) identification of all deficiencies and areas of noncompliance with applicable law; (ii) identification of the applicable statutes, rules, codes, or standards that were violated; and (iii) the factual basis for each deficiency or violation.
(Source: P.A. 93-41, eff. 6-27-03.)

(210 ILCS 85/9.5)
Sec. 9.5. Reviewer quality improvement. The Department must implement a reviewer performance improvement program for hospital survey, inspection, and investigation staff. The Department must also, on a quarterly basis, assess whether its surveyors, inspectors, and investigators: (i) apply the same protocols and criteria consistently to substantially similar situations; (ii) reach similar findings and conclusions when reviewing substantially similar situations; (iii) conduct surveys, inspections, or investigations in a professional manner; and (iv) comply with the provisions of this Act. The Department must also implement continuing education programs for its surveyors, inspectors, and investigators pursuant to the findings of the performance improvement program.
(Source: P.A. 93-41, eff. 6-27-03.)

(210 ILCS 85/9.6)
Sec. 9.6. Patient protection from abuse.
(a) No administrator, agent, or employee of a hospital or a member of its medical staff may abuse a patient in the hospital.
(b) Any hospital administrator, agent, employee, or medical staff member who has reasonable cause to believe that any patient with whom he or she has direct contact has been subjected to abuse in the hospital shall promptly report or cause a report to be made to a designated hospital administrator responsible for providing such reports to the Department as required by this Section.
(c) Retaliation against a person who lawfully and in good faith makes a report under this Section is prohibited.
(d) Upon receiving a report under subsection (b) of this Section, the hospital shall submit the report to the Department within 24 hours of obtaining such report. In the event that the hospital receives multiple reports involving a single alleged instance of abuse, the hospital shall submit one report to the Department.
(e) Upon receiving a report under this Section, the hospital shall promptly conduct an internal review to ensure the alleged victim's safety. Measures to protect the alleged victim shall be taken as deemed necessary by the hospital's administrator and may include, but are not limited to, removing suspected violators from further patient contact during the hospital's internal review. If the alleged victim lacks decision-making capacity under the Health Care Surrogate Act and no health care surrogate is available, the hospital may contact the Illinois Guardianship and Advocacy Commission to determine the need for a temporary guardian of that person.
(f) All internal hospital reviews shall be conducted by a designated hospital employee or agent who is qualified to detect abuse and is not involved in the alleged victim's treatment. All internal review findings must be documented and filed according to hospital procedures and shall be made available to the Department upon request.
(g) Any other person may make a report of patient abuse to the Department if that person has reasonable cause to believe that a patient has been abused in the hospital.
(h) The report required under this Section shall include: the name of the patient; the name and address of the hospital treating the patient; the age of the patient; the nature of the patient's condition, including any evidence of previous injuries or disabilities; and any other information that the reporter believes might be helpful in establishing the cause of the reported abuse and the identity of the person believed to have caused the abuse.
(i) Except for willful or wanton misconduct, any individual, person, institution, or agency participating in good faith in the making of a report under this Section, or in the investigation of such a report or in making a disclosure of information concerning reports of abuse under this Section, shall have immunity from any liability, whether civil, professional, or criminal, that otherwise might result by reason of such actions. For the purpose of any proceedings, whether civil, professional, or criminal, the good faith of any persons required to report cases of suspected abuse under this Section or who disclose information concerning reports of abuse in compliance with this Section, shall be presumed.
(j) No administrator, agent, or employee of a hospital shall adopt or employ practices or procedures designed to discourage good faith reporting of patient abuse under this Section.
(k) Every hospital shall ensure that all new and existing employees are trained in the detection and reporting of abuse of patients and retrained at least every 2 years thereafter.
(l) The Department shall investigate each report of patient abuse made under this Section according to the procedures of the Department, except that a report of abuse which indicates that a patient's life or safety is in imminent danger shall be investigated within 24 hours of such report. Under no circumstances may a hospital's internal review of an allegation of abuse replace an investigation of the allegation by the Department.
(m) The Department shall keep a continuing record of all reports made pursuant to this Section, including indications of the final determination of any investigation and the final disposition of all reports. The Department shall inform the investigated hospital and any other person making a report under subsection (g) of its final determination or disposition in writing.
(n) The Department shall not disclose to the public any information regarding any reports and investigations under this Section unless and until the report of abuse is substantiated following a full and proper investigation.
(o) All patient identifiable information in any report or investigation under this Section shall be confidential and shall not be disclosed except as authorized by this Act or other applicable law.
(p) Nothing in this Section relieves a hospital administrator, employee, agent, or medical staff member from contacting appropriate law enforcement authorities as required by law.
(q) Nothing in this Section shall be construed to mean that a patient is a victim of abuse because of health care services provided or not provided by health care professionals.
(r) Nothing in this Section shall require a hospital, including its employees, agents, and medical staff members, to provide any services to a patient in contravention of his or her stated or implied objection thereto upon grounds that such services conflict with his or her religious beliefs or practices, nor shall such a patient be considered abused under this Section for the exercise of such beliefs or practices.
(s) The Department's implementation of this Section is subject to appropriations to the Department for that purpose.
(t) As used in this Section, the following terms have the following meanings:
"Abuse" means any physical or mental injury or sexual abuse intentionally inflicted by a hospital employee, agent, or medical staff member on a patient of the hospital and does not include any hospital, medical, health care, or other personal care services done in good faith in the interest of the patient according to established medical and clinical standards of care.
"Mental injury" means intentionally caused emotional distress in a patient from words or gestures that would be considered by a reasonable person to be humiliating, harassing, or threatening and which causes observable and substantial impairment.
"Sexual abuse" means any intentional act of sexual contact or sexual penetration of a patient in the hospital.
"Substantiated", with respect to a report of abuse, means that a preponderance of the evidence indicates that abuse occurred.
(Source: P.A. 96-692, eff. 1-1-10.)

(210 ILCS 85/9.7)
Sec. 9.7. List of individuals that may not be admitted for treatment prohibited. No hospital may maintain a list of individuals that may not be admitted for treatment at the hospital. Nothing in this Section shall be construed to prohibit a hospital or a member of the hospital's medical staff from recommending an alternate provider, coordinating an appropriate transfer, or arranging access to care services that best meets the needs of an individual patient.
(Source: P.A. 100-306, eff. 1-1-18.)

(210 ILCS 85/10) (from Ch. 111 1/2, par. 151)
Sec. 10. Board creation; Department rules.
(a) The Governor shall appoint a Hospital Licensing Board composed of 14 persons, which shall advise and consult with the Director in the administration of this Act. The Secretary of Human Services (or his or her designee) shall serve on the Board, along with one additional representative of the Department of Human Services to be designated by the Secretary. Four appointive members shall represent the general public and 2 of these shall be members of hospital governing boards; one appointive member shall be a registered professional nurse or advanced practice registered nurse as defined in the Nurse Practice Act, who is employed in a hospital; 3 appointive members shall be hospital administrators actively engaged in the supervision or administration of hospitals; 2 appointive members shall be practicing physicians, licensed in Illinois to practice medicine in all of its branches; and one appointive member shall be a physician licensed to practice podiatric medicine under the Podiatric Medical Practice Act of 1987; and one appointive member shall be a dentist licensed to practice dentistry under the Illinois Dental Practice Act. In making Board appointments, the Governor shall give consideration to recommendations made through the Director by professional organizations concerned with hospital administration for the hospital administrative and governing board appointments, registered professional nurse organizations for the registered professional nurse appointment, professional medical organizations for the physician appointments, and professional dental organizations for the dentist appointment.
(b) Each appointive member shall hold office for a term of 3 years, except that any member appointed to fill a vacancy occurring prior to the expiration of the term for which his predecessor was appointed shall be appointed for the remainder of such term and the terms of office of the members first taking office shall expire, as designated at the time of appointment, 2 at the end of the first year, 2 at the end of the second year, and 3 at the end of the third year, after the date of appointment. The initial terms of office of the 2 additional members representing the general public provided for in this Section shall expire at the end of the third year after the date of appointment. The term of office of each original appointee shall commence July 1, 1953; the term of office of the original registered professional nurse appointee shall commence July 1, 1969; the term of office of the original licensed podiatric physician appointee shall commence July 1, 1981; the term of office of the original dentist appointee shall commence July 1, 1987; and the term of office of each successor shall commence on July 1 of the year in which his predecessor's term expires. Board members, while serving on business of the Board, shall receive actual and necessary travel and subsistence expenses while so serving away from their places of residence. The Board shall meet as frequently as the Director deems necessary, but not less than once a year. Upon request of 5 or more members, the Director shall call a meeting of the Board.
(c) The Director shall prescribe rules, regulations, standards, and statements of policy needed to implement, interpret, or make specific the provisions and purposes of this Act. The Department shall adopt rules which set forth standards for determining when the public interest, safety or welfare requires emergency action in relation to termination of a research program or experimental procedure conducted by a hospital licensed under this Act. No rule, regulation, or standard shall be adopted by the Department concerning the operation of hospitals licensed under this Act which has not had prior approval of the Hospital Licensing Board, nor shall the Department adopt any rule, regulation or standard relating to the establishment of a hospital without consultation with the Hospital Licensing Board.
(d) Within one year after August 7, 1984 (the effective date of Public Act 83-1248), all hospitals licensed under this Act and providing perinatal care shall comply with standards of perinatal care promulgated by the Department. The Director shall promulgate rules or regulations under this Act which are consistent with the Developmental Disability Prevention Act.
(Source: P.A. 100-201, eff. 8-18-17; 100-513, eff. 1-1-18.)

(210 ILCS 85/10.1) (from Ch. 111 1/2, par. 151.1)
Sec. 10.1. In connection with any application for a license or a renewal thereof, the Department may request such information about the applicant's internship or residency training program as may be necessary to establish that the intern, resident, or physician is in compliance with the requirements of paragraph (1)(a) or (2)(a) of subsection (A) of Section 11, or Section 17, of the Medical Practice Act of 1987, in these respects.
(Source: P.A. 85-1209.)

(210 ILCS 85/10.2) (from Ch. 111 1/2, par. 151.2)
Sec. 10.2. Because the candid and conscientious evaluation of clinical practices is essential to the provision of adequate hospital care, it is the policy of this State to encourage peer review by health care providers. Therefore, no hospital and no individual who is a member, agent, or employee of a hospital, hospital medical staff, hospital administrative staff, or hospital governing board shall be liable for civil damages as a result of the acts, omissions, decisions, or any other conduct, except those involving wilful or wanton misconduct, of a medical utilization committee, medical review committee, patient care audit committee, medical care evaluation committee, quality review committee, credential committee, peer review committee, or any other committee or individual whose purpose, directly or indirectly, is internal quality control or medical study to reduce morbidity or mortality, or for improving patient care within a hospital, or the improving or benefiting of patient care and treatment, whether within a hospital or not, or for the purpose of professional discipline including institution of a summary suspension in accordance with Section 10.4 of this Act and the medical staff bylaws. Nothing in this Section shall relieve any individual or hospital from liability arising from treatment of a patient. For the purposes of this Section, "wilful and wanton misconduct" means a course of action that shows actual or deliberate intention to harm or that, if not intentional, shows an utter indifference to or conscious disregard for a person's own safety and the safety of others.
(Source: P.A. 99-642, eff. 7-28-16.)

(210 ILCS 85/10.3) (from Ch. 111 1/2, par. 151.3)
Sec. 10.3. No hospital shall allow any person to take part as a student in a clinical training program of that hospital which is designed, in whole or in part, to fulfill the requirements for licensure as a physician unless that person is currently enrolled as a student in a curriculum of a medical or osteopathic college or school which has been approved as being reputable and in good standing by the Department of Professional Regulation or is enrolled in a curriculum of a professional school, college or institution teaching the treatment of human ailments without drugs or medicines and without operative surgery which has been approved as being reputable and in good standing by the Department of Professional Regulation.
(Source: P.A. 85-1209.)

(210 ILCS 85/10.4) (from Ch. 111 1/2, par. 151.4)
Sec. 10.4. Medical staff privileges.
(a) Any hospital licensed under this Act or any hospital organized under the University of Illinois Hospital Act shall, prior to the granting of any medical staff privileges to an applicant, or renewing a current medical staff member's privileges, request of the Director of Professional Regulation information concerning the licensure status and any disciplinary action taken against the applicant's or medical staff member's license, except: (1) for medical personnel who enter a hospital to obtain organs and tissues for transplant from a donor in accordance with the Illinois Anatomical Gift Act; or (2) for medical personnel who have been granted disaster privileges pursuant to the procedures and requirements established by rules adopted by the Department. Any hospital and any employees of the hospital or others involved in granting privileges who, in good faith, grant disaster privileges pursuant to this Section to respond to an emergency shall not, as a result of their acts or omissions, be liable for civil damages for granting or denying disaster privileges except in the event of willful and wanton misconduct, as that term is defined in Section 10.2 of this Act. Individuals granted privileges who provide care in an emergency situation, in good faith and without direct compensation, shall not, as a result of their acts or omissions, except for acts or omissions involving willful and wanton misconduct, as that term is defined in Section 10.2 of this Act, on the part of the person, be liable for civil damages. The Director of Professional Regulation shall transmit, in writing and in a timely fashion, such information regarding the license of the applicant or the medical staff member, including the record of imposition of any periods of supervision or monitoring as a result of alcohol or substance abuse, as provided by Section 23 of the Medical Practice Act of 1987, and such information as may have been submitted to the Department indicating that the application or medical staff member has been denied, or has surrendered, medical staff privileges at a hospital licensed under this Act, or any equivalent facility in another state or territory of the United States. The Director of Professional Regulation shall define by rule the period for timely response to such requests.
No transmittal of information by the Director of Professional Regulation, under this Section shall be to other than the president, chief operating officer, chief administrative officer, or chief of the medical staff of a hospital licensed under this Act, a hospital organized under the University of Illinois Hospital Act, or a hospital operated by the United States, or any of its instrumentalities. The information so transmitted shall be afforded the same status as is information concerning medical studies by Part 21 of Article VIII of the Code of Civil Procedure, as now or hereafter amended.
(b) All hospitals licensed under this Act, except county hospitals as defined in subsection (c) of Section 15-1 of the Illinois Public Aid Code, shall comply with, and the medical staff bylaws of these hospitals shall include rules consistent with, the provisions of this Section in granting, limiting, renewing, or denying medical staff membership and clinical staff privileges. Hospitals that require medical staff members to possess faculty status with a specific institution of higher education are not required to comply with subsection (1) below when the physician does not possess faculty status.
(1) Minimum procedures for pre-applicants and

applicants for medical staff membership shall include the following:

(A) Written procedures relating to the acceptance

and processing of pre-applicants or applicants for medical staff membership, which should be contained in medical staff bylaws.

(B) Written procedures to be followed in

determining a pre-applicant's or an applicant's qualifications for being granted medical staff membership and privileges.

(C) Written criteria to be followed in evaluating

a pre-applicant's or an applicant's qualifications.

(D) An evaluation of a pre-applicant's or an

applicant's current health status and current license status in Illinois.

(E) A written response to each pre-applicant or

applicant that explains the reason or reasons for any adverse decision (including all reasons based in whole or in part on the applicant's medical qualifications or any other basis, including economic factors).

(2) Minimum procedures with respect to medical staff

and clinical privilege determinations concerning current members of the medical staff shall include the following:

(A) A written notice of an adverse decision.
(B) An explanation of the reasons for an adverse

decision including all reasons based on the quality of medical care or any other basis, including economic factors.

(C) A statement of the medical staff member's

right to request a fair hearing on the adverse decision before a hearing panel whose membership is mutually agreed upon by the medical staff and the hospital governing board. The hearing panel shall have independent authority to recommend action to the hospital governing board. Upon the request of the medical staff member or the hospital governing board, the hearing panel shall make findings concerning the nature of each basis for any adverse decision recommended to and accepted by the hospital governing board.

(i) Nothing in this subparagraph (C) limits a

hospital's or medical staff's right to summarily suspend, without a prior hearing, a person's medical staff membership or clinical privileges if the continuation of practice of a medical staff member constitutes an immediate danger to the public, including patients, visitors, and hospital employees and staff. In the event that a hospital or the medical staff imposes a summary suspension, the Medical Executive Committee, or other comparable governance committee of the medical staff as specified in the bylaws, must meet as soon as is reasonably possible to review the suspension and to recommend whether it should be affirmed, lifted, expunged, or modified if the suspended physician requests such review. A summary suspension may not be implemented unless there is actual documentation or other reliable information that an immediate danger exists. This documentation or information must be available at the time the summary suspension decision is made and when the decision is reviewed by the Medical Executive Committee. If the Medical Executive Committee recommends that the summary suspension should be lifted, expunged, or modified, this recommendation must be reviewed and considered by the hospital governing board, or a committee of the board, on an expedited basis. Nothing in this subparagraph (C) shall affect the requirement that any requested hearing must be commenced within 15 days after the summary suspension and completed without delay unless otherwise agreed to by the parties. A fair hearing shall be commenced within 15 days after the suspension and completed without delay, except that when the medical staff member's license to practice has been suspended or revoked by the State's licensing authority, no hearing shall be necessary.

(ii) Nothing in this subparagraph (C) limits

a medical staff's right to permit, in the medical staff bylaws, summary suspension of membership or clinical privileges in designated administrative circumstances as specifically approved by the medical staff. This bylaw provision must specifically describe both the administrative circumstance that can result in a summary suspension and the length of the summary suspension. The opportunity for a fair hearing is required for any administrative summary suspension. Any requested hearing must be commenced within 15 days after the summary suspension and completed without delay. Adverse decisions other than suspension or other restrictions on the treatment or admission of patients may be imposed summarily and without a hearing under designated administrative circumstances as specifically provided for in the medical staff bylaws as approved by the medical staff.

(iii) If a hospital exercises its option to

enter into an exclusive contract and that contract results in the total or partial termination or reduction of medical staff membership or clinical privileges of a current medical staff member, the hospital shall provide the affected medical staff member 60 days prior notice of the effect on his or her medical staff membership or privileges. An affected medical staff member desiring a hearing under subparagraph (C) of this paragraph (2) must request the hearing within 14 days after the date he or she is so notified. The requested hearing shall be commenced and completed (with a report and recommendation to the affected medical staff member, hospital governing board, and medical staff) within 30 days after the date of the medical staff member's request. If agreed upon by both the medical staff and the hospital governing board, the medical staff bylaws may provide for longer time periods.

(C-5) All peer review used for the purpose of

credentialing, privileging, disciplinary action, or other recommendations affecting medical staff membership or exercise of clinical privileges, whether relying in whole or in part on internal or external reviews, shall be conducted in accordance with the medical staff bylaws and applicable rules, regulations, or policies of the medical staff. If external review is obtained, any adverse report utilized shall be in writing and shall be made part of the internal peer review process under the bylaws. The report shall also be shared with a medical staff peer review committee and the individual under review. If the medical staff peer review committee or the individual under review prepares a written response to the report of the external peer review within 30 days after receiving such report, the governing board shall consider the response prior to the implementation of any final actions by the governing board which may affect the individual's medical staff membership or clinical privileges. Any peer review that involves willful or wanton misconduct shall be subject to civil damages as provided for under Section 10.2 of this Act.

(D) A statement of the member's right to inspect

all pertinent information in the hospital's possession with respect to the decision.

(E) A statement of the member's right to present

witnesses and other evidence at the hearing on the decision.

(E-5) The right to be represented by a personal

attorney.

(F) A written notice and written explanation of

the decision resulting from the hearing.

(F-5) A written notice of a final adverse

decision by a hospital governing board.

(G) Notice given 15 days before implementation of

an adverse medical staff membership or clinical privileges decision based substantially on economic factors. This notice shall be given after the medical staff member exhausts all applicable procedures under this Section, including item (iii) of subparagraph (C) of this paragraph (2), and under the medical staff bylaws in order to allow sufficient time for the orderly provision of patient care.

(H) Nothing in this paragraph (2) of this

subsection (b) limits a medical staff member's right to waive, in writing, the rights provided in subparagraphs (A) through (G) of this paragraph (2) of this subsection (b) upon being granted the written exclusive right to provide particular services at a hospital, either individually or as a member of a group. If an exclusive contract is signed by a representative of a group of physicians, a waiver contained in the contract shall apply to all members of the group unless stated otherwise in the contract.

(3) Every adverse medical staff membership and

clinical privilege decision based substantially on economic factors shall be reported to the Hospital Licensing Board before the decision takes effect. These reports shall not be disclosed in any form that reveals the identity of any hospital or physician. These reports shall be utilized to study the effects that hospital medical staff membership and clinical privilege decisions based upon economic factors have on access to care and the availability of physician services. The Hospital Licensing Board shall submit an initial study to the Governor and the General Assembly by January 1, 1996, and subsequent reports shall be submitted periodically thereafter.

(4) As used in this Section:
"Adverse decision" means a decision reducing,

restricting, suspending, revoking, denying, or not renewing medical staff membership or clinical privileges.

"Economic factor" means any information or reasons

for decisions unrelated to quality of care or professional competency.

"Pre-applicant" means a physician licensed to

practice medicine in all its branches who requests an application for medical staff membership or privileges.

"Privilege" means permission to provide medical or

other patient care services and permission to use hospital resources, including equipment, facilities and personnel that are necessary to effectively provide medical or other patient care services. This definition shall not be construed to require a hospital to acquire additional equipment, facilities, or personnel to accommodate the granting of privileges.

(5) Any amendment to medical staff bylaws required

because of this amendatory Act of the 91st General Assembly shall be adopted on or before July 1, 2001.

(c) All hospitals shall consult with the medical staff prior to closing membership in the entire or any portion of the medical staff or a department. If the hospital closes membership in the medical staff, any portion of the medical staff, or the department over the objections of the medical staff, then the hospital shall provide a detailed written explanation for the decision to the medical staff 10 days prior to the effective date of any closure. No applications need to be provided when membership in the medical staff or any relevant portion of the medical staff is closed.
(Source: P.A. 96-445, eff. 8-14-09; 97-1006, eff. 8-17-12.)

(210 ILCS 85/10.6)
Sec. 10.6. Hospital merger; medical staff bylaws. When one or more hospitals combine or merge in any manner that does not require any of the parties to the transaction to obtain a new license under this Act, the medical staff bylaws of each individual hospital shall remain in effect until such time as the bylaws are amended according to the terms of the bylaws. This Section shall not apply to a county hospital as defined in subsection (c) of Section 15-1 of the Illinois Public Aid Code.
(Source: P.A. 92-731, eff. 7-25-02.)

(210 ILCS 85/10.7)
Sec. 10.7. Clinical privileges; advanced practice registered nurses. All hospitals licensed under this Act shall comply with the following requirements:
(1) No hospital policy, rule, regulation, or practice

shall be inconsistent with the provision of adequate collaboration and consultation in accordance with Section 54.5 of the Medical Practice Act of 1987.

(2) Operative surgical procedures shall be performed

only by a physician licensed to practice medicine in all its branches under the Medical Practice Act of 1987, a dentist licensed under the Illinois Dental Practice Act, or a podiatric physician licensed under the Podiatric Medical Practice Act of 1987, with medical staff membership and surgical clinical privileges granted at the hospital. A licensed physician, dentist, or podiatric physician may be assisted by a physician licensed to practice medicine in all its branches, dentist, dental assistant, podiatric physician, licensed advanced practice registered nurse, licensed physician assistant, licensed registered nurse, licensed practical nurse, surgical assistant, surgical technician, or other individuals granted clinical privileges to assist in surgery at the hospital. Payment for services rendered by an assistant in surgery who is not a hospital employee shall be paid at the appropriate non-physician modifier rate if the payor would have made payment had the same services been provided by a physician.

(2.5) A registered nurse licensed under the Nurse

Practice Act and qualified by training and experience in operating room nursing shall be present in the operating room and function as the circulating nurse during all invasive or operative procedures. For purposes of this paragraph (2.5), "circulating nurse" means a registered nurse who is responsible for coordinating all nursing care, patient safety needs, and the needs of the surgical team in the operating room during an invasive or operative procedure.

(3) An advanced practice registered nurse is not

required to possess prescriptive authority or a written collaborative agreement meeting the requirements of the Nurse Practice Act to provide advanced practice registered nursing services in a hospital. An advanced practice registered nurse must possess clinical privileges recommended by the medical staff and granted by the hospital in order to provide services. Individual advanced practice registered nurses may also be granted clinical privileges to order, select, and administer medications, including controlled substances, to provide delineated care. The attending physician must determine the advanced practice registered nurse's role in providing care for his or her patients, except as otherwise provided in medical staff bylaws. The medical staff shall periodically review the services of advanced practice registered nurses granted privileges. This review shall be conducted in accordance with item (2) of subsection (a) of Section 10.8 of this Act for advanced practice registered nurses employed by the hospital.

(4) The anesthesia service shall be under the

direction of a physician licensed to practice medicine in all its branches who has had specialized preparation or experience in the area or who has completed a residency in anesthesiology. An anesthesiologist, Board certified or Board eligible, is recommended. Anesthesia services may only be administered pursuant to the order of a physician licensed to practice medicine in all its branches, licensed dentist, or licensed podiatric physician.

(A) The individuals who, with clinical privileges

granted at the hospital, may administer anesthesia services are limited to the following:

(i) an anesthesiologist; or
(ii) a physician licensed to practice

medicine in all its branches; or

(iii) a dentist with authority to administer

anesthesia under Section 8.1 of the Illinois Dental Practice Act; or

(iv) a licensed certified registered nurse

anesthetist; or

(v) a podiatric physician licensed under the

Podiatric Medical Practice Act of 1987.

(B) For anesthesia services, an anesthesiologist

shall participate through discussion of and agreement with the anesthesia plan and shall remain physically present and be available on the premises during the delivery of anesthesia services for diagnosis, consultation, and treatment of emergency medical conditions. In the absence of 24-hour availability of anesthesiologists with medical staff privileges, an alternate policy (requiring participation, presence, and availability of a physician licensed to practice medicine in all its branches) shall be developed by the medical staff and licensed hospital in consultation with the anesthesia service.

(C) A certified registered nurse anesthetist is

not required to possess prescriptive authority or a written collaborative agreement meeting the requirements of Section 65-35 of the Nurse Practice Act to provide anesthesia services ordered by a licensed physician, dentist, or podiatric physician. Licensed certified registered nurse anesthetists are authorized to select, order, and administer drugs and apply the appropriate medical devices in the provision of anesthesia services under the anesthesia plan agreed with by the anesthesiologist or, in the absence of an available anesthesiologist with clinical privileges, agreed with by the operating physician, operating dentist, or operating podiatric physician in accordance with the hospital's alternative policy.

(Source: P.A. 99-642, eff. 7-28-16; 100-513, eff. 1-1-18.)

(210 ILCS 85/10.8)
Sec. 10.8. Requirements for employment of physicians.
(a) Physician employment by hospitals and hospital affiliates. Employing entities may employ physicians to practice medicine in all of its branches provided that the following requirements are met:
(1) The employed physician is a member of the medical

staff of either the hospital or hospital affiliate. If a hospital affiliate decides to have a medical staff, its medical staff shall be organized in accordance with written bylaws where the affiliate medical staff is responsible for making recommendations to the governing body of the affiliate regarding all quality assurance activities and safeguarding professional autonomy. The affiliate medical staff bylaws may not be unilaterally changed by the governing body of the affiliate. Nothing in this Section requires hospital affiliates to have a medical staff.

(2) Independent physicians, who are not employed by

an employing entity, periodically review the quality of the medical services provided by the employed physician to continuously improve patient care.

(3) The employing entity and the employed physician

sign a statement acknowledging that the employer shall not unreasonably exercise control, direct, or interfere with the employed physician's exercise and execution of his or her professional judgment in a manner that adversely affects the employed physician's ability to provide quality care to patients. This signed statement shall take the form of a provision in the physician's employment contract or a separate signed document from the employing entity to the employed physician. This statement shall state: "As the employer of a physician, (employer's name) shall not unreasonably exercise control, direct, or interfere with the employed physician's exercise and execution of his or her professional judgment in a manner that adversely affects the employed physician's ability to provide quality care to patients."

(4) The employing entity shall establish a mutually

agreed upon independent review process with criteria under which an employed physician may seek review of the alleged violation of this Section by physicians who are not employed by the employing entity. The affiliate may arrange with the hospital medical staff to conduct these reviews. The independent physicians shall make findings and recommendations to the employing entity and the employed physician within 30 days of the conclusion of the gathering of the relevant information.

(b) Definitions. For the purpose of this Section:
"Employing entity" means a hospital licensed under the Hospital Licensing Act or a hospital affiliate.
"Employed physician" means a physician who receives an IRS W-2 form, or any successor federal income tax form, from an employing entity.
"Hospital" means a hospital licensed under the Hospital Licensing Act, except county hospitals as defined in subsection (c) of Section 15-1 of the Illinois Public Aid Code.
"Hospital affiliate" means a corporation, partnership, joint venture, limited liability company, or similar organization, other than a hospital, that is devoted primarily to the provision, management, or support of health care services and that directly or indirectly controls, is controlled by, or is under common control of the hospital. "Control" means having at least an equal or a majority ownership or membership interest. A hospital affiliate shall be 100% owned or controlled by any combination of hospitals, their parent corporations, or physicians licensed to practice medicine in all its branches in Illinois. "Hospital affiliate" does not include a health maintenance organization regulated under the Health Maintenance Organization Act.
"Physician" means an individual licensed to practice medicine in all its branches in Illinois.
"Professional judgment" means the exercise of a physician's independent clinical judgment in providing medically appropriate diagnoses, care, and treatment to a particular patient at a particular time. Situations in which an employing entity does not interfere with an employed physician's professional judgment include, without limitation, the following:
(1) practice restrictions based upon peer review of

the physician's clinical practice to assess quality of care and utilization of resources in accordance with applicable bylaws;

(2) supervision of physicians by appropriately

licensed medical directors, medical school faculty, department chairpersons or directors, or supervising physicians;

(3) written statements of ethical or religious

directives; and

(4) reasonable referral restrictions that do not,

in the reasonable professional judgment of the physician, adversely affect the health or welfare of the patient.

(c) Private enforcement. An employed physician aggrieved by a violation of this Act may seek to obtain an injunction or reinstatement of employment with the employing entity as the court may deem appropriate. Nothing in this Section limits or abrogates any common law cause of action. Nothing in this Section shall be deemed to alter the law of negligence.
(d) Department enforcement. The Department may enforce the provisions of this Section, but nothing in this Section shall require or permit the Department to license, certify, or otherwise investigate the activities of a hospital affiliate not otherwise required to be licensed by the Department.
(e) Retaliation prohibited. No employing entity shall retaliate against any employed physician for requesting a hearing or review under this Section. No action may be taken that affects the ability of a physician to practice during this review, except in circumstances where the medical staff bylaws authorize summary suspension.
(f) Physician collaboration. No employing entity shall adopt or enforce, either formally or informally, any policy, rule, regulation, or practice inconsistent with the provision of adequate collaboration, including medical direction of licensed advanced practice registered nurses or supervision of licensed physician assistants and delegation to other personnel under Section 54.5 of the Medical Practice Act of 1987.
(g) Physician disciplinary actions. Nothing in this Section shall be construed to limit or prohibit the governing body of an employing entity or its medical staff, if any, from taking disciplinary actions against a physician as permitted by law.
(h) Physician review. Nothing in this Section shall be construed to prohibit a hospital or hospital affiliate from making a determination not to pay for a particular health care service or to prohibit a medical group, independent practice association, hospital medical staff, or hospital governing body from enforcing reasonable peer review or utilization review protocols or determining whether the employed physician complied with those protocols.
(i) Review. Nothing in this Section may be used or construed to establish that any activity of a hospital or hospital affiliate is subject to review under the Illinois Health Facilities Planning Act.
(j) Rules. The Department shall adopt any rules necessary to implement this Section.
(Source: P.A. 100-201, eff. 8-18-17; 100-513, eff. 1-1-18.)

(210 ILCS 85/10.9)
Sec. 10.9. Nurse mandated overtime prohibited.
(a) Definitions. As used in this Section:
"Mandated overtime" means work that is required by the hospital in excess of an agreed-to, predetermined work shift. Time spent by nurses required to be available as a condition of employment in specialized units, such as surgical nursing services, shall not be counted or considered in calculating the amount of time worked for the purpose of applying the prohibition against mandated overtime under subsection (b).
"Nurse" means any advanced practice registered nurse, registered professional nurse, or licensed practical nurse, as defined in the Nurse Practice Act, who receives an hourly wage and has direct responsibility to oversee or carry out nursing care. For the purposes of this Section, "advanced practice registered nurse" does not include a certified registered nurse anesthetist who is primarily engaged in performing the duties of a nurse anesthetist.
"Unforeseen emergent circumstance" means (i) any declared national, State, or municipal disaster or other catastrophic event, or any implementation of a hospital's disaster plan, that will substantially affect or increase the need for health care services or (ii) any circumstance in which patient care needs require specialized nursing skills through the completion of a procedure. An "unforeseen emergent circumstance" does not include situations in which the hospital fails to have enough nursing staff to meet the usual and reasonably predictable nursing needs of its patients.
(b) Mandated overtime prohibited. No nurse may be required to work mandated overtime except in the case of an unforeseen emergent circumstance when such overtime is required only as a last resort. Such mandated overtime shall not exceed 4 hours beyond an agreed-to, predetermined work shift.
(c) Off-duty period. When a nurse is mandated to work up to 12 consecutive hours, the nurse must be allowed at least 8 consecutive hours of off-duty time immediately following the completion of a shift.
(d) Retaliation prohibited. No hospital may discipline, discharge, or take any other adverse employment action against a nurse solely because the nurse refused to work mandated overtime as prohibited under subsection (b).
(e) Violations. Any employee of a hospital that is subject to this Act may file a complaint with the Department of Public Health regarding an alleged violation of this Section. The complaint must be filed within 45 days following the occurrence of the incident giving rise to the alleged violation. The Department must forward notification of the alleged violation to the hospital in question within 3 business days after the complaint is filed. Upon receiving a complaint of a violation of this Section, the Department may take any action authorized under Section 7 or 9 of this Act.
(f) Proof of violation. Any violation of this Section must be proved by clear and convincing evidence that a nurse was required to work overtime against his or her will. The hospital may defeat the claim of a violation by presenting clear and convincing evidence that an unforeseen emergent circumstance, which required overtime work, existed at the time the employee was required or compelled to work.
(Source: P.A. 100-513, eff. 1-1-18.)

(210 ILCS 85/10.10)
Sec. 10.10. Nurse Staffing by Patient Acuity.
(a) Findings. The Legislature finds and declares all of the following:
(1) The State of Illinois has a substantial interest

in promoting quality care and improving the delivery of health care services.

(2) Evidence-based studies have shown that the basic

principles of staffing in the acute care setting should be based on the complexity of patients' care needs aligned with available nursing skills to promote quality patient care consistent with professional nursing standards.

(3) Compliance with this Section promotes an

organizational climate that values registered nurses' input in meeting the health care needs of hospital patients.

(b) Definitions. As used in this Section:
"Acuity model" means an assessment tool selected and implemented by a hospital, as recommended by a nursing care committee, that assesses the complexity of patient care needs requiring professional nursing care and skills and aligns patient care needs and nursing skills consistent with professional nursing standards.
"Department" means the Department of Public Health.
"Direct patient care" means care provided by a registered professional nurse with direct responsibility to oversee or carry out medical regimens or nursing care for one or more patients.
"Nursing care committee" means an existing or newly created hospital-wide committee or committees of nurses whose functions, in part or in whole, contribute to the development, recommendation, and review of the hospital's nurse staffing plan established pursuant to subsection (d).
"Registered professional nurse" means a person licensed as a Registered Nurse under the Nurse Practice Act.
"Written staffing plan for nursing care services" means a written plan for guiding the assignment of patient care nursing staff based on multiple nurse and patient considerations that yield minimum staffing levels for inpatient care units and the adopted acuity model aligning patient care needs with nursing skills required for quality patient care consistent with professional nursing standards.
(c) Written staffing plan.
(1) Every hospital shall implement a written

hospital-wide staffing plan, recommended by a nursing care committee or committees, that provides for minimum direct care professional registered nurse-to-patient staffing needs for each inpatient care unit. The written hospital-wide staffing plan shall include, but need not be limited to, the following considerations:

(A) The complexity of complete care, assessment

on patient admission, volume of patient admissions, discharges and transfers, evaluation of the progress of a patient's problems, ongoing physical assessments, planning for a patient's discharge, assessment after a change in patient condition, and assessment of the need for patient referrals.

(B) The complexity of clinical professional

nursing judgment needed to design and implement a patient's nursing care plan, the need for specialized equipment and technology, the skill mix of other personnel providing or supporting direct patient care, and involvement in quality improvement activities, professional preparation, and experience.

(C) Patient acuity and the number of patients for

whom care is being provided.

(D) The ongoing assessments of a unit's patient

acuity levels and nursing staff needed shall be routinely made by the unit nurse manager or his or her designee.

(E) The identification of additional registered

nurses available for direct patient care when patients' unexpected needs exceed the planned workload for direct care staff.

(2) In order to provide staffing flexibility to meet

patient needs, every hospital shall identify an acuity model for adjusting the staffing plan for each inpatient care unit.

(3) The written staffing plan shall be posted in a

conspicuous and accessible location for both patients and direct care staff, as required under the Hospital Report Card Act. A copy of the written staffing plan shall be provided to any member of the general public upon request.

(d) Nursing care committee.
(1) Every hospital shall have a nursing care

committee. A hospital shall appoint members of a committee whereby at least 50% of the members are registered professional nurses providing direct patient care.

(2) A nursing care committee's recommendations must

be given significant regard and weight in the hospital's adoption and implementation of a written staffing plan.

(3) A nursing care committee or committees shall

recommend a written staffing plan for the hospital based on the principles from the staffing components set forth in subsection (c). In particular, a committee or committees shall provide input and feedback on the following:

(A) Selection, implementation, and evaluation of

minimum staffing levels for inpatient care units.

(B) Selection, implementation, and evaluation of

an acuity model to provide staffing flexibility that aligns changing patient acuity with nursing skills required.

(C) Selection, implementation, and evaluation of

a written staffing plan incorporating the items described in subdivisions (c)(1) and (c)(2) of this Section.

(D) Review the following: nurse-to-patient

staffing guidelines for all inpatient areas; and current acuity tools and measures in use.

(4) A nursing care committee must address the items

described in subparagraphs (A) through (D) of paragraph (3) semi-annually.

(e) Nothing in this Section 10.10 shall be construed to limit, alter, or modify any of the terms, conditions, or provisions of a collective bargaining agreement entered into by the hospital.
(Source: P.A. 96-328, eff. 8-11-09; 97-423, eff. 1-1-12; 97-813, eff. 7-13-12.)

(210 ILCS 85/10.11)
Sec. 10.11. Clinical privileges; physician assistants. No hospital licensed under this Act shall adopt any policy, rule, regulation, or practice inconsistent with the provision of adequate supervision in accordance with Section 54.5 of the Medical Practice Act of 1987 and the Physician Assistant Practice Act of 1987.
(Source: P.A. 97-1071, eff. 8-24-12.)

(210 ILCS 85/11) (from Ch. 111 1/2, par. 152)
Sec. 11. No hospital, nor any person connected with any hospital, shall place children for adoption or for care in foster family homes, or shall place children anywhere other than in the custody of their mothers, unless the hospital shall also be licensed as a child welfare agency, pursuant to the "Child Care Act", approved July 10, 1957, as amended, or unless the written consent of the State Department of Children and Family Services be first had and obtained; provided, that any hospital may release children therefrom to a licensed child welfare agency.
(Source: Laws 1965, p. 3668.)

(210 ILCS 85/11.1) (from Ch. 111 1/2, par. 152.1)
Sec. 11.1. No hospital may refuse necessary treatment to a pregnant woman in active labor whose life or safety would be threatened in the absence of such treatment, because she is unable to pay for medical services or because she does not carry medical insurance. After providing services to such woman, the hospital shall obtain payment from the woman or a third party source.
(Source: P.A. 84-929.)

(210 ILCS 85/11.2) (from Ch. 111 1/2, par. 152.2)
Sec. 11.2. (a) Each hospital licensed under this Act shall allow a recipient of blood to designate a donor of his choice for the purpose of receiving red blood cells, under the following conditions:
(1) The recipient, or someone on his behalf, has solicited the donors;
(2) The designated donor consents to such donation;
(3) The designated donor's blood may be obtained in sufficient time to meet the health care needs of the recipient;
(4) The designated donor is qualified to donate blood under the criteria for donor selection promulgated by the Department of Public Health under the Blood Labeling Act; and
(5) The blood of the donor is acceptable for the patient's medical needs.
(b) Blood donated for such designated use shall be reserved for the designated recipient; however, if it has not been used within 7 days from the day of donation, it may be used for any other medically appropriate purpose.
(c) This Section shall not limit other procedures hospitals may establish to enable directed donations.
(Source: P.A. 86-719.)

(210 ILCS 85/11.3) (from Ch. 111 1/2, par. 152.3)
Sec. 11.3. No hospital shall require any patient or any member of the patient's family to write or to sign any document during those times when the religious tenets of such person temporarily prohibit him or her from performing the acts of writing or signing. The patient or the member of the patient's family shall agree to supply written information required by the hospital and to sign any necessary documents as soon as the religious tenets of such person no longer prohibit the acts of writing or signing.
(Source: P.A. 85-1209.)

(210 ILCS 85/11.4)
Sec. 11.4. Disposition of fetus. A hospital having custody of a fetus following a spontaneous fetal demise occurring after a gestation period of less than 20 completed weeks must notify the mother of her right to arrange for the burial or cremation of the fetus. Notification may also include other options such as, but not limited to, a ceremony, a certificate, or common burial or cremation of fetal tissue. If, within 24 hours after being notified under this Section, the mother elects in writing to arrange for the burial or cremation of the fetus, the disposition of the fetus shall be subject to the same laws and rules that apply in the case of a fetal death that occurs in this State after a gestation period of 20 completed weeks or more. The Department of Public Health shall develop forms to be used for notifications and elections under this Section and hospitals shall provide the forms to the mother.
(Source: P.A. 96-338, eff. 1-1-10.)

(210 ILCS 85/11.5)
Sec. 11.5. Uniform standards of obstetrical care regardless of ability to pay.
(a) No hospital may promulgate policies or implement practices that determine differing standards of obstetrical care based upon a patient's source of payment or ability to pay for medical services.
(b) Each hospital shall develop a written policy statement reflecting the requirements of subsection (a) and shall post written notices of this policy in the obstetrical admitting areas of the hospital by July 1, 2004. Notices posted pursuant to this Section shall be posted in the predominant language or languages spoken in the hospital's service area.
(Source: P.A. 93-981, eff. 8-23-04.)

(210 ILCS 85/11.6)
Sec. 11.6. Policy and procedure for patient bathroom door locks. Hospitals shall have policies and procedures for readily gaining access to a locked bathroom in a patient's room.
(Source: P.A. 96-925, eff. 1-1-11; 97-333, eff. 8-12-11.)

(210 ILCS 85/11.7)
Sec. 11.7. Sudden Infant Death Syndrome (SIDS) Education.
(a) A hospital shall provide, free of charge, information and instructional materials regarding sudden infant death syndrome (SIDS), explaining the medical effects upon infants and young children and emphasizing measures that may reduce the risk. The materials shall include information concerning safe sleep environments developed by the American Academy of Pediatrics or a statewide or nationally recognized SIDS or medical association.
(b) The information and materials described in subsection (a) shall be provided to parents or legal guardians of each newborn, upon discharge from the hospital. Prior to discharge, a nurse or appropriate staff person shall review the proffered materials with the infant's parents or legal guardian and shall discuss best practices to reduce the incidence of SIDS as recommended by the American Academy of Pediatrics.
(c) Nothing in this Section prohibits a hospital from obtaining free and suitable information from a public or private agency.
(Source: P.A. 99-48, eff. 7-15-15.)

(210 ILCS 85/12) (from Ch. 111 1/2, par. 153)
Sec. 12. The Department shall prepare an annual report of its activities and operations under this Act.
(Source: Laws 1953, p. 811.)

(210 ILCS 85/13) (from Ch. 111 1/2, par. 154)
Sec. 13. Whenever the Department refuses to grant, or revokes or suspends a permit to establish a hospital, or a license to open, conduct, operate, or maintain a hospital, the applicant or licensee may have such decision judicially reviewed. The provisions of the Administrative Review Law, as heretofore or hereafter amended, and the rules adopted pursuant thereto shall apply to and govern all proceedings for the judicial review of final administrative decisions of the Department hereunder. The term "administrative decisions" is defined as in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 82-783.)

(210 ILCS 85/14) (from Ch. 111 1/2, par. 155)
Sec. 14.
Any person establishing a hospital without a permit issued pursuant to this Act, or any person opening, conducting, operating or maintaining any hospital without a license issued pursuant to this Act shall be guilty of a petty offense, and each day of a continuing violation after conviction shall be considered a separate offense. The State's Attorneys of the several counties shall represent the People of the State of Illinois in proceedings under this Act in their respective counties.
(Source: P.A. 77-2576.)

(210 ILCS 85/14.5)
Sec. 14.5. Hospital Licensure Fund.
(a) There is created in the State treasury the Hospital Licensure Fund. The Fund is created for the purpose of providing funding for the administration of the licensure program and patient safety and quality initiatives for hospitals, including, without limitation, the implementation of the Illinois Adverse Health Care Events Reporting Law of 2005.
(b) The Fund shall consist of the following:
(1) fees collected pursuant to Section 5 of the

Hospital Licensing Act;

(2) federal matching funds received by the State as a

result of expenditures made by the Department that are attributable to moneys deposited in the Fund;

(3) interest earned on moneys deposited in the Fund;

and

(4) other moneys received for the Fund from any other

source, including interest earned thereon.

(c) Disbursements from the Fund shall be made only for:
(1) initially, the implementation of the Illinois

Adverse Health Care Events Reporting Law of 2005;

(2) subsequently, programs, information, or

assistance, including measures to address public complaints, designed to measurably improve quality and patient safety; and

(3) the reimbursement of moneys collected by the

Department through error or mistake.

(d) The uses described in paragraph (2) of subsection (c) shall be developed in conjunction with a statewide organization representing a majority of hospitals.
(Source: P.A. 98-683, eff. 6-30-14.)

(210 ILCS 85/15) (from Ch. 111 1/2, par. 156)
Sec. 15. Notwithstanding the existence or pursuit of any other remedy, the Director may, in the manner provided by law, upon the advice of the Attorney General who shall represent the Director in the proceedings, maintain an action in the name of the State for injunction or other process against any person or governmental unit to restrain or prevent the establishment of a hospital without a permit issued pursuant to this Act, or to restrain or prevent the opening, conducting, operating, or maintaining of a hospital without a license issued pursuant to this Act.
(Source: Laws 1965, p. 2350.)

(210 ILCS 85/16) (from Ch. 111 1/2, par. 157)
Sec. 16.
If any provision of this Act or the application thereof to any person or circumstance shall be held invalid, such invalidity shall not affect the provisions or application of this Act which can be given effect without the invalid provision or application, and to this end the provisions of the Act are declared to be severable.
(Source: Laws 1953, p. 811.)



210 ILCS 86/ - Hospital Report Card Act.

(210 ILCS 86/1)
Sec. 1. Short title. This Act may be cited as the Hospital Report Card Act.
(Source: P.A. 93-563, eff. 1-1-04.)

(210 ILCS 86/5)
Sec. 5. Findings. The General Assembly finds that Illinois consumers have a right to access information about the quality of health care provided in Illinois hospitals in order to make better decisions about their choice of health care provider.
(Source: P.A. 93-563, eff. 1-1-04.)

(210 ILCS 86/10)
Sec. 10. Definitions. For the purpose of this Act:
"Average daily census" means the average number of inpatients receiving service on any given 24-hour period beginning at midnight in each clinical service area of the hospital.
"Clinical service area" means a grouping of clinical services by a generic class of various types or levels of support functions, equipment, care, or treatment provided to inpatients. Hospitals may have, but are not required to have, the following categories of service: behavioral health, critical care, maternal-child care, medical-surgical, pediatrics, perioperative services, and telemetry.
"Department" means the Department of Public Health.
"Direct-care nurse" and "direct-care nursing staff" includes any registered nurse, licensed practical nurse, or assistive nursing personnel with direct responsibility to oversee or carry out medical regimens or nursing care for one or more patient.
"Hospital" means a health care facility licensed under the Hospital Licensing Act.
"Nursing care" means care that falls within the scope of practice set forth in the Nurse Practice Act or is otherwise encompassed within recognized professional standards of nursing practice, including assessment, nursing diagnosis, planning, intervention, evaluation, and patient advocacy.
"Retaliate" means to discipline, discharge, suspend, demote, harass, deny employment or promotion, lay off, or take any other adverse action against direct-care nursing staff as a result of that nursing staff taking any action described in this Act.
"Skill mix" means the differences in licensing, specialty, and experiences among direct-care nurses.
"Staffing levels" means the numerical nurse to patient ratio by licensed nurse classification within a nursing department or unit.
"Unit" means a functional division or area of a hospital in which nursing care is provided.
(Source: P.A. 95-639, eff. 10-5-07.)

(210 ILCS 86/15)
Sec. 15. Staffing levels.
(a) The number of registered professional nurses, licensed practical nurses, and other nursing personnel assigned to each patient care unit shall be consistent with the types of nursing care needed by the patients and the capabilities of the staff. Patients on each unit shall be evaluated near the end of each change of shift by criteria developed by the nursing service. There shall be staffing schedules reflecting actual nursing personnel required for the hospital and for each patient unit. Staffing patterns shall reflect consideration of nursing goals, standards of nursing practice, and the needs of the patients.
(b) Current nursing staff schedules shall be available upon request at each patient care unit. Each schedule shall list the daily assigned nursing personnel and average daily census for the unit. The actual nurse staffing assignment roster for each patient care unit shall be available upon request at the patient care unit for the effective date of that roster. Upon the roster's expiration, the hospital shall retain the roster for 5 years from the date of its expiration.
(c) All records required under this Section, including anticipated staffing schedules and the methods to determine and adjust staffing levels shall be made available to the public upon request.
(d) All records required under this Section shall be maintained by the facility for no less than 5 years.
(Source: P.A. 93-563, eff. 1-1-04.)

(210 ILCS 86/20)
Sec. 20. Orientation and training.
(a) All health care facilities shall have established an orientation process that provides initial job training and information and assesses the direct care nursing staff's ability to fulfill specified responsibilities.
(b) Personnel not competent for a given unit shall not be assigned to work there without direct supervision until appropriately trained.
(c) Staff training information will be available upon request, without any information identifying a patient, employee, or licensed professional at the hospital.
(Source: P.A. 93-563, eff. 1-1-04.)

(210 ILCS 86/25)
Sec. 25. Hospital reports.
(a) Individual hospitals shall prepare a quarterly report including all of the following:
(1) Nursing hours per patient day, average daily

census, and average daily hours worked for each clinical service area.

(2) Infection-related measures for the facility for

the specific clinical procedures and devices determined by the Department by rule under 2 or more of the following categories:

(A) Surgical procedure outcome measures.
(B) Surgical procedure infection control process

measures.

(C) Outcome or process measures related to

ventilator-associated pneumonia.

(D) Central vascular catheter-related bloodstream

infection rates in designated critical care units.

(3) Information required under paragraph (4) of

Section 2310-312 of the Department of Public Health Powers and Duties Law of the Civil Administrative Code of Illinois.

(4) Additional infection measures mandated by the

Centers for Medicare and Medicaid Services that are reported by hospitals to the Centers for Disease Control and Prevention's National Healthcare Safety Network surveillance system, or its successor, and deemed relevant to patient safety by the Department.

The infection-related measures developed by the Department shall be based upon measures and methods developed by the Centers for Disease Control and Prevention, the Centers for Medicare and Medicaid Services, the Agency for Healthcare Research and Quality, the Joint Commission on Accreditation of Healthcare Organizations, or the National Quality Forum. The Department may align the infection-related measures with the measures and methods developed by the Centers for Disease Control and Prevention, the Centers for Medicare and Medicaid Services, the Agency for Healthcare Research and Quality, the Joint Commission on Accreditation of Healthcare Organizations, and the National Quality Forum by adding reporting measures based on national health care strategies and measures deemed scientifically reliable and valid for public reporting. The Department shall receive approval from the State Board of Health to retire measures deemed no longer scientifically valid or valuable for informing quality improvement or infection prevention efforts. The Department shall notify the Chairs and Minority Spokespersons of the House Human Services Committee and the Senate Public Health Committee of its intent to have the State Board of Health take action to retire measures no later than 7 business days before the meeting of the State Board of Health.
The Department shall include interpretive guidelines for infection-related indicators and, when available, shall include relevant benchmark information published by national organizations.
(b) Individual hospitals shall prepare annual reports including vacancy and turnover rates for licensed nurses per clinical service area.
(c) None of the information the Department discloses to the public may be made available in any form or fashion unless the information has been reviewed, adjusted, and validated according to the following process:
(1) The Department shall organize an advisory

committee, including representatives from the Department, public and private hospitals, direct care nursing staff, physicians, academic researchers, consumers, health insurance companies, organized labor, and organizations representing hospitals and physicians. The advisory committee must be meaningfully involved in the development of all aspects of the Department's methodology for collecting, analyzing, and disclosing the information collected under this Act, including collection methods, formatting, and methods and means for release and dissemination.

(2) The entire methodology for collecting and

analyzing the data shall be disclosed to all relevant organizations and to all hospitals that are the subject of any information to be made available to the public before any public disclosure of such information.

(3) Data collection and analytical methodologies

shall be used that meet accepted standards of validity and reliability before any information is made available to the public.

(4) The limitations of the data sources and analytic

methodologies used to develop comparative hospital information shall be clearly identified and acknowledged, including but not limited to the appropriate and inappropriate uses of the data.

(5) To the greatest extent possible, comparative

hospital information initiatives shall use standard-based norms derived from widely accepted provider-developed practice guidelines.

(6) Comparative hospital information and other

information that the Department has compiled regarding hospitals shall be shared with the hospitals under review prior to public dissemination of such information and these hospitals have 30 days to make corrections and to add helpful explanatory comments about the information before the publication.

(7) Comparisons among hospitals shall adjust for

patient case mix and other relevant risk factors and control for provider peer groups, when appropriate.

(8) Effective safeguards to protect against the

unauthorized use or disclosure of hospital information shall be developed and implemented.

(9) Effective safeguards to protect against the

dissemination of inconsistent, incomplete, invalid, inaccurate, or subjective hospital data shall be developed and implemented.

(10) The quality and accuracy of hospital information

reported under this Act and its data collection, analysis, and dissemination methodologies shall be evaluated regularly.

(11) Only the most basic identifying information from

mandatory reports shall be used, and information identifying a patient, employee, or licensed professional shall not be released. None of the information the Department discloses to the public under this Act may be used to establish a standard of care in a private civil action.

(d) Quarterly reports shall be submitted, in a format set forth in rules adopted by the Department, to the Department by April 30, July 31, October 31, and January 31 each year for the previous quarter. Data in quarterly reports must cover a period ending not earlier than one month prior to submission of the report. Annual reports shall be submitted by December 31 in a format set forth in rules adopted by the Department to the Department. All reports shall be made available to the public on-site and through the Department.
(e) If the hospital is a division or subsidiary of another entity that owns or operates other hospitals or related organizations, the annual public disclosure report shall be for the specific division or subsidiary and not for the other entity.
(f) The Department shall disclose information under this Section in accordance with provisions for inspection and copying of public records required by the Freedom of Information Act provided that such information satisfies the provisions of subsection (c) of this Section.
(g) Notwithstanding any other provision of law, under no circumstances shall the Department disclose information obtained from a hospital that is confidential under Part 21 of Article VIII of the Code of Civil Procedure.
(h) No hospital report or Department disclosure may contain information identifying a patient, employee, or licensed professional.
(Source: P.A. 98-463, eff. 8-16-13; 99-326, eff. 8-10-15.)

(210 ILCS 86/30)
Sec. 30. Department reports. The Department of Public Health shall annually submit to the General Assembly a report summarizing the quarterly reports by health service area and shall publish that report on its website. The Department of Public Health may issue quarterly informational bulletins at its discretion, summarizing all or part of the information submitted in these quarterly reports. The Department shall publish quality and safety measures on major public health problems, such as cardiovascular disease and diabetes, that have been vetted by the National Quality Forum, the Agency for Healthcare Research and Quality, the Centers for Disease Control and Prevention, or the Centers for Medicare and Medicaid Services. The Department shall also publish risk-adjusted mortality rates for each hospital based upon information hospitals have already submitted to the Department pursuant to their obligations to report health care information under other public health reporting laws and regulations outside of this Act. The published mortality rates must comply with the hospital data publication process contained in subsection (c) of Section 25 of this Act.
(Source: P.A. 99-326, eff. 8-10-15.)

(210 ILCS 86/35)
Sec. 35. Whistleblower protections.
(a) A hospital covered by this Act shall not penalize, discriminate, or retaliate in any manner against an employee with respect to compensation or the terms, conditions, or privileges of employment who in good faith, individually or in conjunction with another person or persons, does any of the following or intimidate, threaten, or punish an employee to prevent him or her from doing any of the following:
(1) Discloses to the nursing staff supervisor or

manager, a private accreditation organization, the nurse's collective bargaining agent, or a regulatory agency any activity, policy, or practice of a hospital that violates this Act or any other law or rule or that the employee reasonably believes poses a risk to the health, safety, or welfare of a patient or the public.

(2) Initiates, cooperates, or otherwise participates

in an investigation or proceeding brought by a regulatory agency or private accreditation body concerning matters covered by this Act or any other law or rule or that the employee reasonably believes poses a risk to the health, safety, or welfare of a patient or the public.

(3) Objects to or refuses to participate in any

activity, policy, or practice of a hospital that violates this Act or any law or rule of the Department or that a reasonable person would believe poses a risk to the health, safety, or welfare of a patient or the public.

(4) Participates in a committee or peer review

process or files a report or complaint that discusses allegation of unsafe, dangerous, or potentially dangerous care within the hospital.

(b) For the purposes of this Section, an employee is presumed to act in good faith if the employee reasonably believes that (i) the information reported or disclosed is true and (ii) a violation has occurred or may occur. An employee is not acting in good faith under this Section if the employee's report or action was based on information that the employee should reasonably know is false or misleading. The protection of this Section shall also not apply to an employee unless the employee gives written notice to a hospital manager of the activity, policy, practice, or violation that the employee believes poses a risk to the health of a patient or the public and provides the manager a reasonable opportunity to correct the problem. The manager shall respond in writing to the employee within 7 days acknowledging that the notice was received and provide written notice of any action taken within a reasonable time of receiving the employee's notice. This notice requirement shall not apply if the employee is reasonably certain that the activity, policy, practice, or violation: (i) is known by one or more hospital managers who have had an opportunity to correct the problem and have not done so; (ii) involves the commission of a crime; or (iii) places patient health or safety in severe and immediate danger. The notice requirement shall not apply if the employee is participating in a survey, investigation, or other activity of a regulatory agency, law enforcement agency, or private accreditation body that was not initiated by the employee. Nothing in this Section prohibits a hospital from training, educating, correcting, or otherwise taking action to improve the performance of employees who report that they are unable or unwilling to perform an assigned task.
(Source: P.A. 93-563, eff. 1-1-04.)

(210 ILCS 86/40)
Sec. 40. Private right of action. Any health care facility that violates the provisions of Section 35 may be held liable to the employee affected in an action brought in a court of competent jurisdiction for such legal or equitable relief as may be appropriate to effectuate the purposes of this Act.
(Source: P.A. 93-563, eff. 1-1-04.)

(210 ILCS 86/45)
Sec. 45. Regulatory oversight. The Department shall be responsible for ensuring compliance with this Act as a condition of licensure under the Hospital Licensing Act and shall enforce such compliance according to the provisions of the Hospital Licensing Act.
(Source: P.A. 93-563, eff. 1-1-04.)

(210 ILCS 86/90)
Sec. 90. (Amendatory provisions; text omitted).
(Source: P.A. 93-563, eff. 1-1-04; text omitted.)

(210 ILCS 86/99)
Sec. 99. Effective date. This Act takes effect on January 1, 2004.
(Source: P.A. 93-563, eff. 1-1-04.)



210 ILCS 87/ - Language Assistance Services Act.

(210 ILCS 87/1)
Sec. 1. Short title. This Act may be cited as the Language Assistance Services Act.
(Source: P.A. 88-244.)

(210 ILCS 87/5)
Sec. 5. Legislative findings. The General Assembly finds and declares that Illinois is becoming a land of people whose languages and cultures give the state a global quality. The Legislature further finds and declares that access to basic health care services is the right of every resident of the State, and that access to information regarding basic health care services is an essential element of that right.
Therefore, it is the intent of the General Assembly that where language or communication barriers exist between patients and the staff of a health facility, arrangements shall be made for interpreters or bilingual professional staff to ensure adequate and speedy communication between patients and staff.
(Source: P.A. 88-244.)

(210 ILCS 87/10)
Sec. 10. Definitions. As used in this Act:
"Department" means the Department of Public Health.
"Interpreter" means a person fluent in English and in the necessary language of the patient who can accurately speak, read, and readily interpret the necessary second language, or a person who can accurately sign and read sign language. Interpreters shall have the ability to translate the names of body parts and to describe completely symptoms and injuries in both languages. Interpreters may include members of the medical or professional staff.
"Language or communication barriers" means either of the following:
(1) With respect to spoken language, barriers that

are experienced by limited-English-speaking or non-English-speaking individuals who speak the same primary language, if those individuals constitute at least 5% of the patients served by the health facility annually.

(2) With respect to sign language, barriers that are

experienced by individuals who are deaf and whose primary language is sign language.

"Health facility" means a hospital licensed under the Hospital Licensing Act, a long-term care facility licensed under the Nursing Home Care Act, or a facility licensed under the ID/DD Community Care Act, the MC/DD Act, or the Specialized Mental Health Rehabilitation Act of 2013.
(Source: P.A. 98-104, eff. 7-22-13; 99-180, eff. 7-29-15.)

(210 ILCS 87/15)
Sec. 15. Language assistance services.
(a) To ensure access to health care information and services for limited-English-speaking or non-English-speaking residents and deaf residents, a health facility must do the following:
(1) Adopt and review annually a policy for providing

language assistance services to patients with language or communication barriers. The policy shall include procedures for providing, to the extent possible as determined by the facility, the use of an interpreter whenever a language or communication barrier exists, except where the patient, after being informed of the availability of the interpreter service, chooses to use a family member or friend who volunteers to interpret. The procedures shall be designed to maximize efficient use of interpreters and minimize delays in providing interpreters to patients. The procedures shall insure, to the extent possible as determined by the facility, that interpreters are available, either on the premises or accessible by telephone, 24 hours a day. The facility shall annually transmit to the Department of Public Health a copy of the updated policy and shall include a description of the facility's efforts to insure adequate and speedy communication between patients with language or communication barriers and staff.

(2) Develop, and post in conspicuous locations,

notices that advise patients and their families of the availability of interpreters, the procedure for obtaining an interpreter, and the telephone numbers to call for filing complaints concerning interpreter service problems, including, but not limited to, a TTY number for persons who are deaf or hard of hearing. The notices shall be posted, at a minimum, in the emergency room, the admitting area, the facility entrance, and the outpatient area. Notices shall inform patients that interpreter services are available on request, shall list the languages most commonly encountered at the facility for which interpreter services are available, and shall instruct patients to direct complaints regarding interpreter services to the Department of Public Health, including the telephone numbers to call for that purpose.

(3) Notify the facility's employees of the language

services available at the facility and train them on how to make those language services available to patients.

(b) In addition, a health facility may do one or more of the following:
(1) Identify and record a patient's primary language

and dialect on one or more of the following: a patient medical chart, hospital bracelet, bedside notice, or nursing card.

(2) Prepare and maintain, as needed, a list of

interpreters who have been identified as proficient in sign language according to the Interpreter for the Deaf Licensure Act of 2007 and a list of the languages of the population of the geographical area served by the facility.

(3) Review all standardized written forms, waivers,

documents, and informational materials available to patients on admission to determine which to translate into languages other than English.

(4) Consider providing its nonbilingual staff with

standardized picture and phrase sheets for use in routine communications with patients who have language or communication barriers.

(5) Develop community liaison groups to enable the

facility and the limited-English-speaking, non-English-speaking, and deaf communities to ensure the adequacy of the interpreter services.

(Source: P.A. 98-756, eff. 7-16-14.)

(210 ILCS 87/16)
Sec. 16. Complaint system. The Department shall develop and implement a complaint system through which the Department may receive complaints related to violations of this Act. The Department shall establish a complaint system or utilize an existing Department complaint system. The complaint system shall include (i) a complaint verification process by which the Department determines the validity of a complaint and (ii) an opportunity for a health facility to resolve the complaint through an informal dispute resolution process.
If the complaint is not resolved informally, then the Department shall serve a notice of violation of this Act upon the health facility. The notice of violation shall be in writing and shall specify the nature of the violation and the statutory provision alleged to have been violated. The notice shall inform the health facility of the action the Department may take under the Act, the amount of any financial penalty to be imposed and the opportunity for the health facility to enter into a plan of correction. The notice shall also inform the health facility of its rights to a hearing to contest the alleged violation under the Administrative Procedure Act.
(Source: P.A. 93-564, eff. 1-1-04.)

(210 ILCS 87/17)
Sec. 17. Plan of correction; penalty. If the Department finds that a health facility is in violation of this Act, the health facility may submit to the Department, for its approval, a plan of correction. If a health facility violates an approved plan of correction within 6 months of its submission, the Department may impose a penalty on the health facility. For the first violation of an approved plan of correction, the Department may impose a penalty of up to $100. For a second or subsequent violation of an approved plan of correction the Department may impose a penalty of up to $250. The total fines imposed under this Act against a health facility in a twelve month period shall not exceed $5,000.
Penalties imposed under this Act shall be paid to the Department and deposited in the Nursing Dedicated and Professional Fund.
(Source: P.A. 93-564, eff. 1-1-04.)

(210 ILCS 87/18)
Sec. 18. Rules. The Department shall adopt any rules necessary for the administration and enforcement of this Act. The Illinois Administrative Procedure Act shall apply to all administrative rules and procedures of the Department under this Act.
(Source: P.A. 93-564, eff. 1-1-04.)

(210 ILCS 87/19)
Sec. 19. Administrative Review Law. The Administrative Review Law shall apply to and govern all proceedings for judicial review of final administrative decisions of the Department under this Act.
(Source: P.A. 93-564, eff. 1-1-04.)



210 ILCS 88/ - Fair Patient Billing Act.

(210 ILCS 88/1)
Sec. 1. Short title. This Act may be cited as the Fair Patient Billing Act.
(Source: P.A. 94-885, eff. 1-1-07.)

(210 ILCS 88/5)
Sec. 5. Purpose; findings.
(a) The purpose of this Act is to advance the prompt and accurate payment of health care services through fair and reasonable billing and collection practices of hospitals.
(b) The General Assembly finds that:
(1) Medical debts are the cause of an increasing

number of bankruptcies in Illinois and are typically associated with severe financial hardship incurred by bankrupt persons and their families.

(2) Patients, hospitals, and government bodies

alike will benefit from clearly articulated standards regarding fair billing and collection practices for all Illinois hospitals.

(3) Hospitals should employ responsible standards

when collecting debt from their patients.

(4) Patients should be provided sufficient billing

information from hospitals to determine the accuracy of the bills for which they may be financially responsible.

(5) Patients should be given a fair and reasonable

opportunity to discuss and assess the accuracy of their bill.

(6) Patients should be provided information

regarding the hospital's policies regarding financial assistance options the hospital may offer to qualified patients.

(7) Hospitals should offer patients the opportunity

to enter into a reasonable payment plan for their hospital care.

(8) Patients have an obligation to pay for the

hospital services they receive.

(Source: P.A. 94-885, eff. 1-1-07.)

(210 ILCS 88/10)
Sec. 10. Definitions. As used in this Act:
"Collection action" means any referral of a bill to a collection agency or law firm to collect payment for services from a patient or a patient's guarantor for hospital services.
"Health care plan" means a health insurance company, health maintenance organization, preferred provider arrangement, or third party administrator authorized in this State to issue policies or subscriber contracts or administer those policies and contracts that reimburse for inpatient and outpatient services provided in a hospital. Health care plan, however, does not include any government-funded program such as Medicare or Medicaid, workers' compensation, and accident liability insurers.
"Insured patient" means a patient who is insured by a health care plan.
"Patient" means the individual receiving services from the hospital and any individual who is the guarantor of the payment for such services.
"Reasonable payment plan" means a plan to pay a hospital bill that is offered to the patient or the patient's legal representative and takes into account the patient's available income and assets, the amount owed, and any prior payments.
"Uninsured patient" means a patient who is not insured by a health care plan and is not a beneficiary under a government-funded program, workers' compensation, or accident liability insurance.
(Source: P.A. 94-885, eff. 1-1-07.)

(210 ILCS 88/15)
Sec. 15. Patient notification.
(a) Each hospital shall post a sign with the following notice:
"You may be eligible for financial assistance

under the terms and conditions the hospital offers to qualified patients. For more information contact [hospital financial assistance representative]".

(b) The sign under subsection (a) shall be posted conspicuously in the admission and registration areas of the hospital.
(c) The sign shall be in English, and in any other language that is the primary language of at least 5% of the patients served by the hospital annually.
(d) Each hospital that has a website must post a notice in a prominent place on its website that financial assistance is available at the hospital, a description of the financial assistance application process, and a copy of the financial assistance application.
(e) Each hospital must make available information regarding financial assistance from the hospital in the form of either a brochure, an application for financial assistance, or other written material in the hospital admission or registration area.
(Source: P.A. 94-885, eff. 1-1-07.)

(210 ILCS 88/20)
Sec. 20. Bill information. If a hospital bills a patient for health care services, the hospital shall provide with its bill the following information:
(1) the date or dates that health

care services were provided to the patient;

(2) a brief description of the

hospital services;

(3) the amount owed for hospital

services;

(4) hospital contact information for

addressing billing inquiries;

(5) a statement regarding how an

uninsured patient may apply for consideration under the hospital's financial assistance policy on or with each hospital bill sent to an uninsured patient; and

(6) notice that the patient may obtain

an itemized bill upon request.

If a hospital bills a patient, then the hospital must provide an itemized statement of charges for the inpatient and outpatient services rendered by the hospital upon receiving a request from the patient.
(Source: P.A. 94-885, eff. 1-1-07.)

(210 ILCS 88/25)
Sec. 25. Bill inquiries.
(a) A hospital must implement a process for patients to inquire about or dispute a bill. Such process must include a telephone number for billing inquiries and disputes and may include any of the following options:
(1) a toll-free telephone number that the

patient may call;

(2) an address to which he or she may write;

(3) a department or identified individual

within the hospital he or she may call or write, with appropriate contact information; or

(4) a website or e-mail address.
(b) All hospital bills and collection notices must provide a telephone number allowing the patient to inquire about or dispute a bill.
(c) The hospital must return calls made by patients as promptly as possible, but no later than 2 business days after the call is made. If the hospital's billing inquiry process involves correspondence from the patient, the hospital must respond within 10 business days of receipt of the patient correspondence. For purposes of this Section, "business day" means a day on which the hospital's billing office is open for regular business.
(Source: P.A. 94-885, eff. 1-1-07.)

(210 ILCS 88/27)
Sec. 27. Application Procedures for Financial Assistance.
(a) Applications. The Attorney General shall, by rule, adopt standard provisions to be included in all applications for financial assistance no later than June 30, 2013. On or before January 1, 2013, a statewide association representing a majority of hospitals may submit to the Attorney General recommendations concerning standard provisions to be used in an application for financial assistance, and the Attorney General shall take those recommendations into account when adopting rules under this subsection.
(b) Presumptive Eligibility. The Attorney General shall, by rule, adopt appropriate methodologies for the determination of presumptive eligibility no later than June 30, 2013. On or before January 1, 2013, a statewide association representing a majority of hospitals may submit to the Attorney General recommendations concerning those methodologies, and the Attorney General shall take those recommendations into account when adopting rules under this subsection.
(Source: P.A. 97-690, eff. 6-14-12.)

(210 ILCS 88/30)
Sec. 30. Pursuing collection action.
(a) Hospitals and their agents may pursue collection action against an uninsured patient only if the following conditions are met:
(1) The hospital has given the uninsured patient

the opportunity to:

(A) assess the accuracy of the bill;
(B) apply for financial assistance under the

hospital's financial assistance policy; and

(C) avail themselves of a reasonable

payment plan.

(2) If the uninsured patient has indicated an

inability to pay the full amount of the debt in one payment, the hospital has offered the patient a reasonable payment plan. The hospital may require the uninsured patient to provide reasonable verification of his or her inability to pay the full amount of the debt in one payment.

(3) To the extent the hospital provides financial

assistance and the circumstances of the uninsured patient suggest the potential for eligibility for charity care, the uninsured patient has been given at least 60 days following the date of discharge or receipt of outpatient care to submit an application for financial assistance.

(4) If the uninsured patient has agreed to a

reasonable payment plan with the hospital, and the patient has failed to make payments in accordance with that reasonable payment plan.

(5) If the uninsured patient informs the hospital

that he or she has applied for health care coverage under Medicaid, Kidcare, or other government-sponsored health care program (and there is a reasonable basis to believe that the patient will qualify for such program) but the patient's application is denied.

(b) A hospital may not refer a bill, or portion thereof, to a collection agency or attorney for collection action against the insured patient, without first offering the patient the opportunity to request a reasonable payment plan for the amount personally owed by the patient. Such an opportunity shall be made available for the 30 days following the date of the initial bill. If the insured patient requests a reasonable payment plan, but fails to agree to a plan within 30 days of the request, the hospital may proceed with collection action against the patient.
(c) No collection agency, law firm, or individual may initiate legal action for non-payment of a hospital bill against a patient without the written approval of an authorized hospital employee who reasonably believes that the conditions for pursuing collection action under this Section have been met.
(d) Nothing in this Section prohibits a hospital from engaging an outside third party agency, firm, or individual to manage the process of implementing the hospital's financial assistance and reasonable payment plan programs and policies so long as such agency, firm, or individual is contractually bound to comply with the terms of this Act.
(Source: P.A. 94-885, eff. 1-1-07.)

(210 ILCS 88/35)
Sec. 35. Collection limitations. The hospital shall not pursue legal action for non-payment of a hospital bill against uninsured patients who have clearly demonstrated that they have neither sufficient income nor assets to meet their financial obligations provided the patient has complied with Section 45 of this Act.
(Source: P.A. 94-885, eff. 1-1-07.)

(210 ILCS 88/40)
Sec. 40. Hospital agents. The hospital must ensure that any external collection agency, law firm, or individual engaged by the hospital to obtain payment of outstanding bills for hospital services agrees in writing to comply with the collections provisions of this Act.
(Source: P.A. 94-885, eff. 1-1-07.)

(210 ILCS 88/45)
Sec. 45. Patient responsibilities.
(a) To receive the protection and benefits of this Act, a patient responsible for paying a hospital bill must act reasonably and cooperate in good faith with the hospital by providing the hospital with all of the reasonably requested financial and other relevant information and documentation needed to determine the patient's eligibility under the hospital's financial assistance policy and reasonable payment plan options to qualified patients within 30 days of a request for such information.
(b) To receive the protection and benefits of this Act, a patient responsible for paying a hospital bill shall communicate to the hospital any material change in the patient's financial situation that may affect the patient's ability to abide by the provisions of an agreed upon reasonable payment plan or qualification for financial assistance within 30 days of the change.
(Source: P.A. 94-885, eff. 1-1-07.)

(210 ILCS 88/50)
Sec. 50. Notification concerning out-of-network providers. During the admission or as soon as practicable thereafter, the hospital must provide an insured patient with written notice that:
(1) the patient may receive separate bills for

services provided by health care professionals affiliated with the hospital;

(2) if applicable, some hospital staff members may

not be participating providers in the same insurance plans and networks as the hospital;

(3) if applicable, the patient may have a greater

financial responsibility for services provided by health care professionals at the hospital who are not under contract with the patient's health care plan; and

(4) questions about coverage or benefit levels

should be directed to the patient's health care plan and the patient's certificate of coverage.

(Source: P.A. 94-885, eff. 1-1-07.)

(210 ILCS 88/55)
Sec. 55. Enforcement.
(a) The Attorney General is responsible for administering and ensuring compliance with this Act, including the development of any rules necessary for the implementation and enforcement of this Act.
(b) The Attorney General shall develop and implement a process for receiving and handling complaints from individuals or hospitals regarding possible violations of this Act.
(c) The Attorney General may conduct any investigation deemed necessary regarding possible violations of this Act by any hospital including, without limitation, the issuance of subpoenas to: (i) require the hospital to file a statement or report or answer interrogatories in writing as to all information relevant to the alleged violations; (ii) examine under oath any person who possesses knowledge or information directly related to the alleged violations; and (iii) examine any record, book, document, account, or paper necessary to investigate the alleged violation.
(d) If the Attorney General determines that there is a reason to believe that any hospital has violated the Act, the Attorney General may bring an action in the name of the People of the State against the hospital to obtain temporary, preliminary, or permanent injunctive relief for any act, policy, or practice by the hospital that violates this Act. Before bringing such an action, the Attorney General may permit the hospital to submit a Correction Plan for the Attorney General's approval.
(e) This Section applies if:
(i) a court orders a party to make payments to the

Attorney General and the payments are to be used for the operations of the Office of the Attorney General; or

(ii) a party agrees in a Correction Plan under this

Act, to make payments to the Attorney General for the operations of the Office of the Attorney General.

(f) Moneys paid under any of the conditions described in (e) shall be deposited into the Attorney General court ordered and Voluntary Compliance Payment Projects Fund. Moneys in the Fund shall be used, subject to appropriation, for the performance of any function pertaining to the exercise of the duties to the Attorney General including, but not limited to, enforcement of any law of this State and conducting public education programs; however, any moneys in the Fund that are required by the court to be used for a particular purpose shall be used for that purpose.
(g) The Attorney General may seek the assessment of one or more of the following civil monetary penalties in any action filed under this Act where the hospital knowingly violates the Act:
(1) For violations, involving a pattern or practice,

of not providing the information to patients under Sections 15, 20, 25, and 50, the civil monetary penalty shall not exceed $500 per violation.

(2) For violations involving the failure to engage

in or refrain from certain activities under Sections 30, 35 and 40, the civil monetary penalty shall not exceed $1000 per violation.

(h) In the event a court grants a final order of relief against any hospital for a violation of this Act, the Attorney General may, after all appeal rights have been exhausted, refer the hospital to the Illinois Department of Public Health for possible adverse licensure action under the Hospital Licensing Act.
(Source: P.A. 94-885, eff. 1-1-07.)

(210 ILCS 88/60)
Sec. 60. Limitations. Nothing in this Act shall be used by any private or public payer as a basis for reducing the third-party payer's rates, policies, or usual and customary charges for any health care service. Nothing in this Act shall be construed as imposing an obligation on a hospital to provide any particular service or treatment to an uninsured patient. Nothing in this Act shall be construed as imposing an obligation on a hospital to file a lawsuit to collect payment on a patient's bill. This Act establishes new and additional legal obligations for all hospitals in the State of Illinois. Nothing in this Act shall be construed as relieving or reducing any hospital of any other obligation under the Illinois Constitution or under any other statute or the common law including, without limitation, obligations of hospitals to furnish financial assistance or community benefits. No provision of this Act shall derogate from the common law or statutory authority of the Attorney General, nor shall any provision be construed as a limitation on the common law or statutory authority of the Attorney General to investigate hospitals or initiate enforcement actions against them including, without limitation, the authority to investigate at any time charitable trusts for the purpose of determining and ascertaining whether they are being administered in accordance with Illinois law and with the terms purposes thereof.
(Source: P.A. 94-885, eff. 1-1-07.)

(210 ILCS 88/70)
Sec. 70. Application.
(a) This Act applies to all hospitals licensed under the Hospital Licensing Act or the University of Illinois Hospital Act. This Act does not apply to a hospital that does not charge for its services.
(b) The obligations of hospitals under this Act shall take effect for services provided on or after the first day of the month that begins 180 days after the effective date of this Act.
(Source: P.A. 94-885, eff. 1-1-07.)

(210 ILCS 88/75)
Sec. 75. Home rule. A home rule unit may not regulate hospitals in a manner inconsistent with the provisions of this Act. This Section is a limitation under subsection (i) of Section 6 of the Article VII of the Illinois Constitution on the concurrent exercise by home rule units of powers and functions exercised by the State.
(Source: P.A. 94-885, eff. 1-1-07.)

(210 ILCS 88/80)
Sec. 80. Administrative Procedure Act. The Illinois Administrative Procedure Act applies to all rules promulgated by the Attorney General under the Act.
(Source: P.A. 94-885, eff. 1-1-07.)

(210 ILCS 88/999)
Sec. 999. Effective date. This Act takes effect January 1, 2007.
(Source: P.A. 94-885, eff. 1-1-07.)



210 ILCS 89/ - Hospital Uninsured Patient Discount Act.

(210 ILCS 89/1)
Sec. 1. Short title. This Act may be cited as the Hospital Uninsured Patient Discount Act.
(Source: P.A. 95-965, eff. 12-22-08.)

(210 ILCS 89/5)
Sec. 5. Definitions. As used in this Act:
"Cost to charge ratio" means the ratio of a hospital's costs to its charges taken from its most recently filed Medicare cost report (CMS 2552-96 Worksheet C, Part I, PPS Inpatient Ratios).
"Critical Access Hospital" means a hospital that is designated as such under the federal Medicare Rural Hospital Flexibility Program.
"Family income" means the sum of a family's annual earnings and cash benefits from all sources before taxes, less payments made for child support.
"Federal poverty income guidelines" means the poverty guidelines updated periodically in the Federal Register by the United States Department of Health and Human Services under authority of 42 U.S.C. 9902(2).
"Health care services" means any medically necessary inpatient or outpatient hospital service, including pharmaceuticals or supplies provided by a hospital to a patient.
"Hospital" means any facility or institution required to be licensed pursuant to the Hospital Licensing Act or operated under the University of Illinois Hospital Act.
"Illinois resident" means a person who lives in Illinois and who intends to remain living in Illinois indefinitely. Relocation to Illinois for the sole purpose of receiving health care benefits does not satisfy the residency requirement under this Act.
"Medically necessary" means any inpatient or outpatient hospital service, including pharmaceuticals or supplies provided by a hospital to a patient, covered under Title XVIII of the federal Social Security Act for beneficiaries with the same clinical presentation as the uninsured patient. A "medically necessary" service does not include any of the following:
(1) Non-medical services such as social and

vocational services.

(2) Elective cosmetic surgery, but not plastic

surgery designed to correct disfigurement caused by injury, illness, or congenital defect or deformity.

"Rural hospital" means a hospital that is located outside a metropolitan statistical area.
"Uninsured discount" means a hospital's charges multiplied by the uninsured discount factor.
"Uninsured discount factor" means 1.0 less the product of a hospital's cost to charge ratio multiplied by 1.35.
"Uninsured patient" means an Illinois resident who is a patient of a hospital and is not covered under a policy of health insurance and is not a beneficiary under a public or private health insurance, health benefit, or other health coverage program, including high deductible health insurance plans, workers' compensation, accident liability insurance, or other third party liability.
(Source: P.A. 95-965, eff. 12-22-08.)

(210 ILCS 89/10)
Sec. 10. Uninsured patient discounts.
(a) Eligibility.
(1) A hospital, other than a rural hospital or

Critical Access Hospital, shall provide a discount from its charges to any uninsured patient who applies for a discount and has family income of not more than 600% of the federal poverty income guidelines for all medically necessary health care services exceeding $300 in any one inpatient admission or outpatient encounter.

(2) A hospital, other than a rural hospital or

Critical Access Hospital, shall provide a charitable discount of 100% of its charges for all medically necessary health care services exceeding $300 in any one inpatient admission or outpatient encounter to any uninsured patient who applies for a discount and has family income of not more than 200% of the federal poverty income guidelines.

(3) A rural hospital or Critical Access Hospital

shall provide a discount from its charges to any uninsured patient who applies for a discount and has annual family income of not more than 300% of the federal poverty income guidelines for all medically necessary health care services exceeding $300 in any one inpatient admission or outpatient encounter.

(4) A rural hospital or Critical Access Hospital

shall provide a charitable discount of 100% of its charges for all medically necessary health care services exceeding $300 in any one inpatient admission or outpatient encounter to any uninsured patient who applies for a discount and has family income of not more than 125% of the federal poverty income guidelines.

(b) Discount. For all health care services exceeding $300 in any one inpatient admission or outpatient encounter, a hospital shall not collect from an uninsured patient, deemed eligible under subsection (a), more than its charges less the amount of the uninsured discount.
(c) Maximum Collectible Amount.
(1) The maximum amount that may be collected in a 12

month period for health care services provided by the hospital from a patient determined by that hospital to be eligible under subsection (a) is 25% of the patient's family income, and is subject to the patient's continued eligibility under this Act.

(2) The 12 month period to which the maximum amount

applies shall begin on the first date, after the effective date of this Act, an uninsured patient receives health care services that are determined to be eligible for the uninsured discount at that hospital.

(3) To be eligible to have this maximum amount

applied to subsequent charges, the uninsured patient shall inform the hospital in subsequent inpatient admissions or outpatient encounters that the patient has previously received health care services from that hospital and was determined to be entitled to the uninsured discount.

(4) Hospitals may adopt policies to exclude an

uninsured patient from the application of subdivision (c)(1) when the patient owns assets having a value in excess of 600% of the federal poverty level for hospitals in a metropolitan statistical area or owns assets having a value in excess of 300% of the federal poverty level for Critical Access Hospitals or hospitals outside a metropolitan statistical area, not counting the following assets: the uninsured patient's primary residence; personal property exempt from judgment under Section 12-1001 of the Code of Civil Procedure; or any amounts held in a pension or retirement plan, provided, however, that distributions and payments from pension or retirement plans may be included as income for the purposes of this Act.

(d) Each hospital bill, invoice, or other summary of charges to an uninsured patient shall include with it, or on it, a prominent statement that an uninsured patient who meets certain income requirements may qualify for an uninsured discount and information regarding how an uninsured patient may apply for consideration under the hospital's financial assistance policy.
(Source: P.A. 97-690, eff. 6-14-12.)

(210 ILCS 89/15)
Sec. 15. Patient responsibility.
(a) Hospitals may make the availability of a discount and the maximum collectible amount under this Act contingent upon the uninsured patient first applying for coverage under public programs, such as Medicare, Medicaid, AllKids, the State Children's Health Insurance Program, or any other program, if there is a reasonable basis to believe that the uninsured patient may be eligible for such program.
(b) Hospitals shall permit an uninsured patient to apply for a discount within 60 days of the date of discharge or date of service.
(1) Income verification. Hospitals may require an

uninsured patient who is requesting an uninsured discount to provide documentation of family income. Acceptable family income documentation shall include any one of the following:

(A) a copy of the most recent tax return;
(B) a copy of the most recent W-2 form and 1099

forms;

(C) copies of the 2 most recent pay stubs;
(D) written income verification from an employer

if paid in cash; or

(E) one other reasonable form of third party

income verification deemed acceptable to the hospital.

(2) Asset verification. Hospitals may require an

uninsured patient who is requesting an uninsured discount to certify the existence of assets owned by the patient and to provide documentation of the value of such assets. Acceptable documentation may include statements from financial institutions or some other third party verification of an asset's value. If no third party verification exists, then the patient shall certify as to the estimated value of the asset.

(3) Illinois resident verification. Hospitals may

require an uninsured patient who is requesting an uninsured discount to verify Illinois residency. Acceptable verification of Illinois residency shall include any one of the following:

(A) any of the documents listed in paragraph (1);
(B) a valid state-issued identification card;
(C) a recent residential utility bill;
(D) a lease agreement;
(E) a vehicle registration card;
(F) a voter registration card;
(G) mail addressed to the uninsured patient at an

Illinois address from a government or other credible source;

(H) a statement from a family member of the

uninsured patient who resides at the same address and presents verification of residency; or

(I) a letter from a homeless shelter,

transitional house or other similar facility verifying that the uninsured patient resides at the facility.

(c) Hospital obligations toward an individual uninsured patient under this Act shall cease if that patient unreasonably fails or refuses to provide the hospital with information or documentation requested under subsection (b) or to apply for coverage under public programs when requested under subsection (a) within 30 days of the hospital's request.
(d) In order for a hospital to determine the 12 month maximum amount that can be collected from a patient deemed eligible under Section 10, an uninsured patient shall inform the hospital in subsequent inpatient admissions or outpatient encounters that the patient has previously received health care services from that hospital and was determined to be entitled to the uninsured discount.
(e) Hospitals may require patients to certify that all of the information provided in the application is true. The application may state that if any of the information is untrue, any discount granted to the patient is forfeited and the patient is responsible for payment of the hospital's full charges.
(Source: P.A. 95-965, eff. 12-22-08.)

(210 ILCS 89/20)
Sec. 20. Exemptions and limitations.
(a) Hospitals that do not charge for their services are exempt from the provisions of this Act.
(b) Nothing in this Act shall be used by any private or public health care insurer or plan as a basis for reducing its payment or reimbursement rates or policies with any hospital. Notwithstanding any other provisions of law, discounts authorized under this Act shall not be used by any private or public health care insurer or plan, regulatory agency, arbitrator, court, or other third party to determine a hospital's usual and customary charges for any health care service.
(c) Nothing in this Act shall be construed to require a hospital to provide an uninsured patient with a particular type of health care service or other service.
(d) Nothing in this Act shall be deemed to reduce or infringe upon the rights and obligations of hospitals and patients under the Fair Patient Billing Act.
(e) The obligations of hospitals under this Act shall take effect for health care services provided on or after the first day of the month that begins 90 days after the effective date of this Act or 90 days after the initial adoption of rules authorized under subsection (a) of Section 25, whichever occurs later.
(Source: P.A. 95-965, eff. 12-22-08.)

(210 ILCS 89/25)
Sec. 25. Enforcement.
(a) The Attorney General is responsible for administering and ensuring compliance with this Act, including the development of any rules necessary for the implementation and enforcement of this Act.
(b) The Attorney General shall develop and implement a process for receiving and handling complaints from individuals or hospitals regarding possible violations of this Act.
(c) The Attorney General may conduct any investigation deemed necessary regarding possible violations of this Act by any hospital including, without limitation, the issuance of subpoenas to:
(1) require the hospital to file a statement or

report or answer interrogatories in writing as to all information relevant to the alleged violations;

(2) examine under oath any person who possesses

knowledge or information directly related to the alleged violations; and

(3) examine any record, book, document, account, or

paper necessary to investigate the alleged violation.

(d) If the Attorney General determines that there is a reason to believe that any hospital has violated this Act, the Attorney General may bring an action in the name of the People of the State against the hospital to obtain temporary, preliminary, or permanent injunctive relief for any act, policy, or practice by the hospital that violates this Act. Before bringing such an action, the Attorney General may permit the hospital to submit a Correction Plan for the Attorney General's approval.
(e) This Section applies if:
(1) A court orders a party to make payments to the

Attorney General and the payments are to be used for the operations of the Office of the Attorney General; or

(2) A party agrees in a Correction Plan under this

Act to make payments to the Attorney General for the operations of the Office of the Attorney General.

(f) Moneys paid under any of the conditions described in subsection (e) shall be deposited into the Attorney General Court Ordered and Voluntary Compliance Payment Projects Fund. Moneys in the Fund shall be used, subject to appropriation, for the performance of any function, pertaining to the exercise of the duties, to the Attorney General including, but not limited to, enforcement of any law of this State and conducting public education programs; however, any moneys in the Fund that are required by the court to be used for a particular purpose shall be used for that purpose.
(g) The Attorney General may seek the assessment of a civil monetary penalty not to exceed $500 per violation in any action filed under this Act where a hospital, by pattern or practice, knowingly violates Section 10 of this Act.
(h) In the event a court grants a final order of relief against any hospital for a violation of this Act, the Attorney General may, after all appeal rights have been exhausted, refer the hospital to the Illinois Department of Public Health for possible adverse licensure action under the Hospital Licensing Act.
(i) Each hospital shall file Worksheet C Part I from its most recently filed Medicare Cost Report with the Attorney General within 60 days after the effective date of this Act and thereafter shall file each subsequent Worksheet C Part I with the Attorney General within 30 days of filing its Medicare Cost Report with the hospital's fiscal intermediary.
(Source: P.A. 95-965, eff. 12-22-08.)

(210 ILCS 89/30)
Sec. 30. Home rule. A home rule unit may not regulate hospitals in a manner inconsistent with the provisions of this Act. This Section is a limitation under subsection (i) of Section 6 of Article VII of the Illinois Constitution on the concurrent exercise by home rule units of powers and functions exercised by the State.
(Source: P.A. 95-965, eff. 12-22-08.)

(210 ILCS 89/90)
Sec. 90. (Amendatory provisions; text omitted).
(Source: P.A. 95-965, eff. 9-23-08; text omitted.)

(210 ILCS 89/99)
Sec. 99. Effective date. This Act takes effect upon becoming law, except that Sections 1 through 30 take effect 90 days after becoming law.
(Source: P.A. 95-965, eff. 9-23-08.)



210 ILCS 90/ - X-Ray Retention Act.

(210 ILCS 90/0.01) (from Ch. 111 1/2, par. 157-10)
Sec. 0.01. Short title. This Act may be cited as the X-Ray Retention Act.
(Source: P.A. 86-1324.)

(210 ILCS 90/1) (from Ch. 111 1/2, par. 157-11)
Sec. 1. Hospitals which produce photographs of the human anatomy by the X-ray or roentgen process on the request of licensed physicians for use by them in the diagnosis or treatment of a patient's illness or condition shall retain such photographs or films as part of their regularly maintained records for a period of 5 years provided that retention of said photographs or film may be by microfilm or other recognized means of minification that does not adversely affect their use for diagnostic purposes. However, if the hospital has been notified in writing by an attorney at law before the expiration of the 5 year period that there is a litigation pending in court involving a particular X-ray or roentgen photograph in their records as possible evidence, and that the subject person of such photograph is his client, or is the person who has instituted such litigation against his client, then the hospital shall keep such photograph or film or minified copy thereof in its regular records until notified in writing by the plaintiff's attorney with the approval thereon of the defendant's attorney of record that the case in court involving such photograph has been concluded, or for a period of 12 years from the date that the X-ray photograph film was produced, whichever occurs first in time.
(Source: P.A. 79-410.)



210 ILCS 91/ - Caregiver Advise, Record, and Enable Act.

(210 ILCS 91/1)
Sec. 1. Short title. This Act may be cited as the Caregiver Advise, Record, and Enable Act.
(Source: P.A. 99-222, eff. 1-27-16.)

(210 ILCS 91/5)
Sec. 5. Definitions. As used in this Act:
"After care" means clinical assistance to a patient provided by a caregiver in the patient's residence following the patient's discharge from an inpatient hospital stay that is related to the patient's condition at the time of discharge, as determined appropriate by the discharging physician or other health care professional. Clinical assistance may include activities of daily living or medication management.
"Caregiver" means any individual designated by a patient to provide after care to a patient. A designated caregiver may include, but is not limited to, a relative, spouse, partner, friend, or neighbor.
"Discharge" means a patient's release from a hospital to the patient's residence following an inpatient admission.
"Hospital" means a hospital that provides general acute care that is either licensed under the Hospital Licensing Act or operated under the University of Illinois Hospital Act.
"Legal representative" means a personal representative having designated legal status, including an agent designated through a power of attorney.
"Patient" means an individual admitted to a hospital as an inpatient. "Patient" does not include a pediatric patient or a patient who is not capable of designating a caregiver due to a health care condition or other circumstances, as determined by the health care provider.
"Residence" means a dwelling that the patient considers to be the patient's home. "Residence" does not include a rehabilitation facility, hospital, nursing home, assisted living establishment, group home licensed by the Department of Public Health or the Department of Human Services, or a State-operated facility.
(Source: P.A. 99-222, eff. 1-27-16.)

(210 ILCS 91/10)
Sec. 10. Opportunity to designate a caregiver.
(a) A hospital shall provide each patient or, if applicable, the patient's legal representative with an opportunity to designate a caregiver following the patient's admission into the hospital as an inpatient and prior to the patient's discharge to the patient's residence or transfer to another facility.
(b) In the event that a patient is unconscious or otherwise incapacitated, the hospital shall provide the patient or the patient's legal representative with an opportunity to designate a caregiver within a timeframe deemed appropriate by the attending physician or other licensed health care provider.
(c) If a patient or legal representative declines to designate a caregiver pursuant to this Act, the hospital shall document this declination in the patient's medical record and has no further responsibilities under this Act.
(d) If a patient or the patient's legal representative designates an individual as a caregiver under this Act, the hospital shall record the patient's designation of caregiver, the relationship of the designated caregiver to the patient, and the name, telephone number, and address of the patient's designated caregiver in the patient's medical record.
(e) A patient may elect to change his or her designated caregiver at any time, and the hospital must record this change in the patient's medical record and thereafter treat the newly named person as the designated caregiver.
(f) A designation of a caregiver by a patient or the patient's legal representative does not obligate any individual to provide any after care for the patient.
(g) This Section shall not be construed to require a patient or a patient's legal representative to designate an individual as a caregiver under this Act.
(Source: P.A. 99-222, eff. 1-27-16.)

(210 ILCS 91/15)
Sec. 15. Notice to designated caregiver. A hospital shall notify a patient's designated caregiver of the patient's discharge or transfer to another hospital or facility licensed by the Department of Public Health as soon as possible prior to the patient's actual discharge or transfer and, in any event, upon issuance of a discharge order by the patient's attending physician, unless the patient indicates he or she does not wish the designated caregiver to be so notified. In the event the hospital is unable to contact the designated caregiver, the lack of contact shall not interfere with, delay, or otherwise affect the medical care provided to the patient or an appropriate discharge or transfer of the patient.
(Source: P.A. 99-222, eff. 1-27-16.)

(210 ILCS 91/20)
Sec. 20. Instruction to designated caregiver.
(a) As soon as possible prior to a patient's discharge from a hospital to the patient's residence, the hospital shall consult with the designated caregiver and issue a discharge plan that describes a patient's after care needs, if any, at the patient's residence. The consultation and issuance of a discharge plan shall occur on a schedule that takes into consideration the severity of the patient's condition and the urgency of the need for caregiver services. In the event the hospital is unable to contact the designated caregiver, the lack of contact shall not interfere with, delay, or otherwise affect the medical care provided to the patient or an appropriate discharge of the patient. At a minimum, the discharge plan shall include:
(1) A description of the after care deemed

appropriate by the discharging physician or other health care professional.

(2) Contact information for any health care, clinical

community resources, and long-term services and supports that may be helpful in carrying out the patient's discharge plan, and contact information for an individual designated by the hospital who can respond to questions about the discharge plan.

(b) The hospital issuing the discharge plan must make an effort to provide or arrange for the designated caregiver to receive instructions in after care described in the discharge plan. Training and instructions for caregivers may be conducted in person or through video technology. Any training or instructions to a caregiver shall be provided in non-technical language, to the extent possible. At a minimum, this instruction shall include:
(1) A live or recorded demonstration of the tasks

performed by an individual designated by the hospital who is authorized to perform the after care and is able to perform the demonstration in a culturally competent manner, in accordance with the hospital's requirements to provide language access services under State and federal law and in accordance with the hospital's procedures for providing education to patients and family caregivers.

(2) An opportunity for the caregiver to ask questions

about the after care.

(3) Answers provided in a culturally competent manner

and in accordance with State and federal law.

(c) In the event the designated caregiver cannot be reached, is not available, or is not willing to receive the instruction, the lack of contact or instruction shall not interfere with, delay, or otherwise affect an appropriate discharge of the patient.
(Source: P.A. 99-222, eff. 1-27-16.)

(210 ILCS 91/25)
Sec. 25. Non-interference with health care directives. Nothing in this Act shall be construed to interfere with the rights of an agent operating under a valid health care directive or valid power of attorney.
(Source: P.A. 99-222, eff. 1-27-16.)

(210 ILCS 91/30)
Sec. 30. No private right of action. Nothing in this Act shall be construed to create a private right of action against a hospital, a hospital affiliate, a hospital employee, or a consultant or contractor with whom a hospital has a contractual relationship solely for providing instruction to a designated caregiver, as described in Section 20 of this Act.
A hospital, a hospital affiliate, a hospital employee, or a consultant or contractor with whom a hospital has a contractual relationship shall not be held liable, except for willful or wanton misconduct, for services rendered or not rendered by the caregiver to the patient.
Nothing in this Act shall delay the discharge of a patient or the transfer of a patient from a hospital to another facility.
(Source: P.A. 99-222, eff. 1-27-16.)

(210 ILCS 91/99)
Sec. 99. Effective date. This Act takes effect 180 days after becoming law.
(Source: P.A. 99-222, eff. 1-27-16.)



210 ILCS 95/ - Campground Licensing and Recreational Area Act.

(210 ILCS 95/1) (from Ch. 111 1/2, par. 761)
Sec. 1. This Act shall be known and may be cited as the "Campground Licensing and Recreational Area Act."
(Source: P.A. 84-650.)

(210 ILCS 95/2) (from Ch. 111 1/2, par. 762)
Sec. 2. As used in this Act, unless the context requires otherwise:
(a) "Recreational Area" is any area of land which is designed, constructed, operated or maintained either free of charge or for revenue purposes for recreational activities. The term "Recreational Area" is not meant to include primitive areas which evidence no major artificial change from the natural surrounding woodlands, croplands, pasturelands, prairielands, wetlands, or water areas, and where any recreational activities allowed are not for revenue purposes.
(b) "Recreational Activities" include, but are not limited to hunting, fishing, boating, camping, picnicking, hiking, pleasure driving, nature study, water skiing, festivals, public gatherings and visiting historical, archaeological, scenic or scientific sites, or for any purpose, including but not limited to educational, vocational and religious activities and assemblies.
(c) "Director" means the Director of the Illinois Department of Public Health.
(d) "Department" means the Illinois Department of Public Health.
(e) "Person" means any individual, group of individuals, association, trust, partnership, corporation, person doing business under an assumed name, county, municipality, the State of Illinois, or any political subdivision or department thereof, or any other entity.
(f) "License" means a certificate issued by the Department allowing a person to operate and maintain a campground under the provisions of this Act and regulations issued hereunder.
(g) "Permit" means a certificate issued by the Department permitting the construction, alteration and extension of a campground under the provisions of this Act and the regulations issued hereunder.
(h) "Sanitary Station" means a facility used for removing and disposing of wastes from holding tanks.
(i) "Service Building" means a structure housing toilet, lavatory and such other facilities as may be required by this Act and regulations issued hereunder.
(j) "Recreational Vehicle" means a vehicular-type unit, primarily designed as temporary living quarters for recreational, camping or travel use, which either has its own motive power or is mounted on or drawn by another vehicle. The basic entities are: travel trailer, camping trailer, truck camper, motor home and park model home.
(k) "Dependent Recreational Vehicle" means one that is dependent upon a service building for toilet and lavatory facilities.
(l) "Self-contained Recreational Vehicle" means one that can operate independent of connections to sewer, water and electric systems. It contains a water flush toilet, lavatory, and kitchen sink, all of which are connected to water storage and sewage holding tanks, located within the trailer.
(m) "Applicant" means any person making application for a license or permit.
(n) "Owner" means the person in whose name legal title to the property is recorded, unless the property is held in land trust in which case the owner is the holder of beneficial title.
(o) "Licensee" means any individual having a license or permit under this Act, or any member of a firm, partnership, or association to which the license is issued under this Act and any corporation having a license under this Act.
(p) "Campground" means a recreational area where 3 or more tents, cabins, recreational vehicles or other permanent or non-permanent type shelters are erected and maintained for camping or where space is provided for camping, temporary parking of recreational vehicles or placing of such tents, cabins, recreational vehicles or other permanent or non-permanent type shelters of any kind for 10 or more persons for 6 or more camping days during a calendar year. It shall include any structure, tent, vehicle, enclosure, appurtenances or recreational equipment related to or used or intended for use as a part of such campground and an area upon which no more than 4 mobile homes are located for permanent habitation as defined in the Mobile Home and Mobile Home Park Act.
(q) "Operator" means the person who has been designated by the owner as responsible on his behalf for the operation and administration of the premises.
(r) "Camping Day" means any 24 hour period or portion thereof during which the participants remain overnight at the site.
(s) "Camping" means the act of resting or establishing temporary shelter using a tent, cabin, recreational vehicle or other permanent or non-permanent type shelter erected or placed on an area of land.
(Source: P.A. 85-959.)

(210 ILCS 95/3) (from Ch. 111 1/2, par. 763)
Sec. 3. It is found that there exists, and may in the future exist, within the State of Illinois recreational areas and campgrounds which are sub-standard in important features of safety, cleanliness, or sanitation. Such conditions adversely affect the public health, safety and general welfare of persons. Therefore, the purpose of this Act is to protect, promote, and preserve the public health, safety and general welfare by providing for the establishment and enforcement of minimum standards for safety, cleanliness and general sanitation for all recreational areas and campgrounds now in existence or hereafter constructed or developed and to provide for inspection of all such facilities and the licensing of campgrounds.
(Source: P.A. 84-650.)

(210 ILCS 95/4) (from Ch. 111 1/2, par. 764)
Sec. 4. Any person who constructs, operates, maintains or owns a recreational area shall comply with the requirements of this Act and the rules and regulations promulgated hereunder by the Department, and all recreational areas that are campgrounds shall be licensed in accordance with this Act.
After the effective date of this amendatory Act of 1985, it shall be unlawful for any person to construct, or make major alterations or extensions of any campground as herein defined within the State of Illinois unless he holds a valid permit issued by the Department, which shall be valid for 1 year from date of issue, in the name of such person for the specific construction, or major alteration or major extension proposed. The Department shall by rule define and determine what constitutes major alterations or major extensions. All applications for permits shall be on forms furnished by the Department and must be made to the Department accompanied by a permit fee of $100, except as provided in Section 32 of this Act, which shall not be refundable, and shall contain the following:
(a) Name and address of applicant.
(b) Interest of the applicant in the campground.
(c) The name and address of all persons holding an interest or having an interest in the campground.
(d) Location and legal description of the campground.
(e) Plans and specifications of the proposed campground showing:
1. The area and the dimensions of the tract of land;
2. The number, location, and size of all camp spaces;
3. The location and width of roadways and walkways;
4. The location of service buildings, sanitary stations, and any other proposed structures or facilities;
5. The location of water and sewer lines and riser pipes;
6. Plans and specifications of water supply, refuse and sewage disposal facilities;
7. Plans and specifications of all buildings constructed, or to be constructed within the campground;
8. The location and details of all lighting and electrical systems.
(f) The calendar months of the year during which the applicant will operate the campground.
(g) A statement of the fire fighting facilities, public or private, which are available to the campground.
(h) Such other information as may be required by rules adopted by the Department hereunder.
The issuance of a permit does not relieve the applicant of securing necessary municipal or county building permits or of complying with any applicable municipal or county zoning or other ordinance.
(Source: P.A. 84-650.)

(210 ILCS 95/5) (from Ch. 111 1/2, par. 765)
Sec. 5. After the effective date of this amendatory Act of 1985, it shall be unlawful for any person to establish, maintain, conduct or operate a campground within this State without first obtaining a license therefor from the Department. Such license shall expire on February 1 of each year. Application for original licenses shall be in writing, signed by the applicant, on forms furnished by the Department, accompanied by an affidavit of the applicant as to the truth of the application and by the deposit of a license fee of $100, except as provided in Section 32 of this Act, which shall not be refundable and which shall be in addition to the permit fee, and shall contain: the name and address of the applicant, or names and addresses of the partners if the applicant is a partnership, or the names and addresses of the officers if the applicant is a corporation or the name and addresses of all persons having an interest therein if the applicant is a group of individuals, association, or trust; the location and legal description of the campground; the site plan of the campground if one is not on file with the Department, showing all camping spaces, structures, roads, walkways, sanitation stations, and other service facilities provided however that nothing in this Act shall apply to farm ponds and areas adjunct thereto which are adjunct to a farming operation and used only for fishing and/or picnicking.
Licenses shall not be transferable or assignable.
(Source: P.A. 84-650.)

(210 ILCS 95/6) (from Ch. 111 1/2, par. 766)
Sec. 6. Applications for renewals of licenses shall be made in writing by the holders of the licenses, on forms furnished by the Department upon request and shall be accompanied by a license fee of $100, except as provided in Section 32 of this Act, which shall not be refundable, and shall contain any change in the information submitted since the original license was issued or the latest renewal granted. License renewal applications received by the Department after the expiration date of the existing license shall be subject to a $50 late fee, except for applications submitted by units of State and local government. If the Department is satisfied that the existing or proposed campground is so located, constructed, and equipped as to be in compliance with this Act and the rules and regulations issued hereunder so as not to be a source of danger to the health of others or to its occupants, the Department shall issue the license.
(Source: P.A. 85-1261.)

(210 ILCS 95/7) (from Ch. 111 1/2, par. 767)
Sec. 7. If the Department finds that the facilities of any campground for which a license is sought are not in compliance with the provisions of this Act and the rules and regulations of the Department relating thereto, but that such area is habitable without undue prejudice to the occupants and the public, the Department may issue a conditional license setting forth the conditions on which the license is issued, the manner in which the area fails to comply with the Act and such rules and regulations, and shall set forth the time, not to exceed one year, within which the applicant must make any changes or corrections necessary in order for such area to fully comply with the Act and the rules and regulations of the Department relating thereto. The Department shall not issue 2 consecutive conditional licenses with respect to any one campground.
(Source: P.A. 84-650.)

(210 ILCS 95/8) (from Ch. 111 1/2, par. 768)
Sec. 8.
The Department is hereby authorized and directed to make such inspections as are necessary to determine satisfactory compliance with this Act and regulations issued hereunder.
(Source: P.A. 77-1473.)

(210 ILCS 95/9) (from Ch. 111 1/2, par. 769)
Sec. 9.
The Department shall have the power to enter at reasonable times upon a private or public property for the purpose of inspecting and investigating conditions relating to the enforcement of this Act and regulations issued hereunder.
(Source: P.A. 77-1473.)

(210 ILCS 95/10) (from Ch. 111 1/2, par. 770)
Sec. 10. The licensee shall maintain a register containing a record of all recreational vehicles and persons using the campground as may be required by the Department. The Department and all other law enforcement officers shall have the power to inspect the register.
(Source: P.A. 84-650.)

(210 ILCS 95/11) (from Ch. 111 1/2, par. 771)
Sec. 11. It shall be the duty of the owners, licensees and occupants of recreational areas and campgrounds to give the Department free access to such premises at all reasonable times for the purpose of inspection.
(Source: P.A. 84-650.)

(210 ILCS 95/12) (from Ch. 111 1/2, par. 772)
Sec. 12. It shall be the duty of every occupant of a recreational area or campground to give the owner, operator or licensee thereof or his agent or employees access to any part of such area or its premises at reasonable times for the purpose of making such inspections, repairs, or alterations as are necessary to effect compliance with this Act and the rules and regulations issued hereunder, or in a lawful order issued pursuant to the conditions of this Act.
(Source: P.A. 84-650.)

(210 ILCS 95/13) (from Ch. 111 1/2, par. 773)
Sec. 13. Whenever the Department determines that there are reasonable grounds to believe that there has been a violation of any provision of this Act or the rules and regulations issued hereunder, the Department shall give notice of such alleged violation to the owner, operator, licensee or permit holder as herein provided. Such notice shall:
(a) be in writing;
(b) include a statement of the reasons for the issuance of the notice;
(c) allow reasonable time as determined by the Department for the performance of any act it requires;
(d) be served upon the owner, licensee or permit holder as the case may require; provided, that such notice or order shall be deemed to have been properly served upon such owner, licensee or permit holder when a copy thereof has been sent by registered or certified mail to his last known address as furnished to the Department; or, when he has been served with such notice by any other method authorized by the Laws of this State;
(e) contain an outline of remedial action, which, if taken, will be required to effect compliance with the provisions of this Act and the rules and regulations issued hereunder.
(Source: P.A. 84-650.)

(210 ILCS 95/14) (from Ch. 111 1/2, par. 774)
Sec. 14. The Department shall in any proceeding to suspend, revoke or refuse to issue a permit or license, first serve or cause to be served upon the owner, applicant, permit holder or licensee a written notice specifying the way or ways in which such owner, applicant, licensee or permit holder has failed to comply with this Act, or any rules, regulations or standards promulgated by the Department pertaining thereto. In the case of a revocation or suspension, this notice shall require the owner, licensee or permit holder to remove or abate such violation, insanitary or objectionable condition, specified in such notice, within 5 days or within a longer period of time as may be allowed by the Department. If the owner, applicant, licensee or permit holder fails to comply with the terms and conditions of the notice, within the time specified or such extended period of time, the Department may revoke or suspend such permit or license.
(Source: P.A. 84-650.)

(210 ILCS 95/15) (from Ch. 111 1/2, par. 775)
Sec. 15. Any person refused a permit or license to construct, alter, extend, develop, or operate a campground or whose permit or license is suspended or revoked, has a right to a hearing before the Department. A written notice of a request for such a hearing shall be served on the Department within 10 days of service of notice of refusal of a permit or license or suspension or revocation thereof by the Department. The Department shall give written notice by certified or registered mail to the owner, operator, licensee, permit holder or applicant, as the case may be, of such denial, suspension or revocation. The hearing shall be conducted by the Director, or a Hearing Officer designated in writing by the Director to conduct the hearing.
(Source: P.A. 84-650.)

(210 ILCS 95/16) (from Ch. 111 1/2, par. 776)
Sec. 16.
The Director or Hearing Officer may compel by subpoena or subpoena duces tecum the attendance and testimony of witnesses and the production of books and papers and administer oaths to witnesses. The hearing shall be conducted at such place as designated by the Department. The Director shall give written notice of the time and place of hearing, by registered or certified mail, to the owner, operator, licensee, permit holder or applicant, as the case may be, at least 20 days before such hearing. The Director or Hearing Officer shall permit the owner, operator, licensee, permit holder or applicant to appear in person or to be represented by counsel at the hearing at which time such party shall be afforded an opportunity to present all relevant matter in support of his application for permit or license or in resisting the revocation or suspension thereof.
(Source: P.A. 77-1473.)

(210 ILCS 95/17) (from Ch. 111 1/2, par. 777)
Sec. 17. In the event of the inability of any party, or the Department, to procure the attendance of witnesses to give testimony or produce books and papers, such party or the Department may take the deposition of witnesses in accordance with the laws of this State. All testimony taken at a hearing shall be reduced to writing, and all such testimony and other evidence introduced at the hearing shall be a part of the record of the hearing.
(Source: P.A. 77-1473.)

(210 ILCS 95/18) (from Ch. 111 1/2, par. 778)
Sec. 18.
The Director shall make findings of fact in such hearing, and the Director shall render his decision within 30 days after the termination of the hearing, unless additional time is required by him for a proper disposition of the matter. When the hearing has been conducted by a Hearing Officer, the Director shall review the record before rendering a decision. It shall be the duty of the Director to forward a copy of his decision, by registered or certified mail, to the owner, operator, licensee, permit holder or applicant, as the case may be, within 5 days of rendition of such decision. Technical errors in the proceeding before the Director or Hearing Officer or their failure to observe the technical rules of evidence shall not be grounds for the reversal of any administrative decision unless it appears to the court that such error or failure materially affects the rights of any party and results in substantial injustice to him.
(Source: P.A. 77-1473.)

(210 ILCS 95/19) (from Ch. 111 1/2, par. 779)
Sec. 19. All subpoenas issued by the Director or Hearing Officer may be served as provided for in a civil action. The fees of witnesses for attendance and travel shall be the same as the fees for witnesses before the circuit court and shall be paid by the party to such proceeding at whose request the subpoena is issued. If such subpoena is issued at the request of the Department, the witness fee shall be paid as an administrative expense.
In cases of refusal of a witness to attend or testify, or to produce books or papers, concerning any matter upon which he might be lawfully examined, the circuit court of the county where the hearing is held, upon application of any party to the proceeding, may compel obedience by proceeding as for contempt.
(Source: P.A. 83-334.)

(210 ILCS 95/20) (from Ch. 111 1/2, par. 780)
Sec. 20.
The Department is not required to certify any record or file any answer or otherwise appear in any proceeding for judicial review unless the party filing the complaint deposits with the clerk of the court the sum of 95 cents per page representing costs of such certification. Failure on the part of the plaintiff to make such deposit shall be grounds for dismissal of the action.
(Source: P.A. 77-1473.)

(210 ILCS 95/21) (from Ch. 111 1/2, par. 781)
Sec. 21. (a) The Department shall promulgate such rules and regulations as may be necessary for the proper enforcement of this Act, to protect the health and safety of the public using such recreational areas and campgrounds and may, when necessary, utilize the services of any other State agencies to assist in carrying out the purposes of this Act. These regulations shall include, but are not limited to, standards relating to water supply, sewage and solid waste disposal, food service sanitation, design of buildings, rodent and insect control, water and swimming hazards, first aid, communicable disease control, safety, cleanliness and sanitation.
(b) The Department may designate county and multiple-county health departments or municipal boards of health to make inspections relating to compliance with this Act and the standards prescribed by the Department. The reports and recommendations of any such agency shall be in writing and shall state its findings with respect to compliance or non-compliance with this Act and the regulations. The Department or the designated agency shall make at least 1 annual inspection of each campground and inspect any recreational area when deemed necessary.
(Source: P.A. 91-798, eff. 7-9-00.)

(210 ILCS 95/22) (from Ch. 111 1/2, par. 782)
Sec. 22. (Repealed).
(Source: P.A. 89-445, eff. 2-7-96. Repealed by P.A. 91-798, eff. 7-9-00.)

(210 ILCS 95/23) (from Ch. 111 1/2, par. 783)
Sec. 23. Whenever the Department finds that an emergency exists which requires immediate action to protect the public health or safety, it may, without notice or hearing, issue an order reciting the existence of such an emergency and then require that such action be taken as it may deem necessary to meet the emergency including the closing of the campground or recreational area or the suspension or revocation of the permit or license. Notwithstanding any other provision in this Act such order shall be effective immediately. The State's Attorney and Sheriff of the county in which the recreational area or campground is located shall enforce the closing order after receiving notice thereof. Any owner, operator or licensee affected by such an order is entitled, upon request, to a hearing as provided in Section 14 of this Act. When such conditions are abated, in the opinion of the Department, the Department may authorize reopening the recreational area or campground.
(Source: P.A. 84-650.)

(210 ILCS 95/24) (from Ch. 111 1/2, par. 784)
Sec. 24. Any person who violates this Act or any rule or regulation adopted by the Department, or who violates any determination or order of the Department under this Act shall be guilty of a Class B misdemeanor. Each day's violation constitutes a separate offense. The State's Attorney of the County in which the violation occurred, or the Attorney General shall bring such actions in the name of the people of the State of Illinois, or may, in addition to other remedies provided in this Act, bring action for an injunction to restrain such violation, or to enjoin the operation of any such recreational area or campground.
(Source: P.A. 84-650.)

(210 ILCS 95/25) (from Ch. 111 1/2, par. 785)
Sec. 25. Nothing in this Act shall be construed to exclude any developed state parks of Illinois or the rest areas on state or interstate highways. Nothing in this Act shall be construed to impose any additional duty of care on an owner of land who either directly or indirectly invites or permits without charge, as defined in the Recreational Use of Land and Water Areas Act, any person to use such property for recreational purposes. Except that the provisions in this Act for applications for permits and licenses, the provisions for fees for permits and licenses, and the provision for fine and imprisonment shall not apply to the State of Illinois, to Departments thereof, or to units of local government. The State of Illinois and Departments thereof and units of local government shall furnish to the Department such information as may be requested by the Department as would otherwise be required for permits and licenses. The terms "campground" and "recreational area" shall not be construed to include buildings, tents, or other structures maintained by an individual or company on their own premises and used exclusively to house their own farm labor, or any military establishment of the United States or this State wherein a recreational vehicle or vehicles may be located or harbored, on any park or State or county fairgrounds for a period during, immediately prior to and immediately subsequent to the holding of a fair or in association with events or activities being sponsored on any State or county fairgrounds, or the area or premises on any farm upon which are harbored recreational vehicles occupied by persons employed upon such farm for not to exceed 90 days in any calendar year in the production, harvesting or processing of agricultural or horticultural products produced on such farm.
(Source: P.A. 85-959.)

(210 ILCS 95/26) (from Ch. 111 1/2, par. 786)
Sec. 26. The Administrative Review Law, as now or hereafter amended, and the rules adopted under the Administrative Review Law apply to and govern all proceedings for judicial review of final administrative decisions of the Department under this Act. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 82-783.)

(210 ILCS 95/26.1) (from Ch. 111 1/2, par. 786.1)
Sec. 26.1. The provisions of the Illinois Administrative Procedure Act are hereby expressly adopted and shall apply to all administrative rules and procedures of the Department of Public Health under this Act, except that in case of conflict between the Illinois Administrative Procedure Act and this Act the provisions of this Act shall control, and except that Section 5-35 of the Illinois Administrative Procedure Act relating to procedures for rule-making does not apply to the adoption of any rule required by federal law in connection with which the Department is precluded by law from exercising any discretion.
(Source: P.A. 88-45.)

(210 ILCS 95/27) (from Ch. 111 1/2, par. 787)
Sec. 27.
If any part of this Act is adjudged invalid, such adjudication shall not affect the validity of the Act as a whole or of any other part.
(Source: P.A. 77-1473.)

(210 ILCS 95/28) (from Ch. 111 1/2, par. 788)
Sec. 28. This Act becomes effective January 1, 1972.
(Source: P.A. 77-1473.)

(210 ILCS 95/30) (from Ch. 111 1/2, par. 790)
Sec. 30.
This Act does not apply within the jurisdiction of any home rule unit.
(Source: P.A. 77-1473.)

(210 ILCS 95/31) (from Ch. 111 1/2, par. 791)
Sec. 31.
This Act shall not apply to a youth camp, which means a recreational camp or area where five or more children under 18 years of age are accommodated apart from their parents, relatives or legal guardians for five days or more.
(Source: P.A. 77-1473.)

(210 ILCS 95/32) (from Ch. 111 1/2, par. 792)
Sec. 32. The provisions in this Act for fees shall not apply to an organization incorporated under the General Not For Profit Corporation Act. A copy of the latest annual report filed with the Secretary of State shall be submitted with the application form annually as evidence of such status.
(Source: P.A. 84-650.)



210 ILCS 100/ - Youth Camp Act.

(210 ILCS 100/1) (from Ch. 111 1/2, par. 549.1)
Sec. 1. This Act shall be known and may be cited as the Youth Camp Act.
(Source: P.A. 78-715.)

(210 ILCS 100/2) (from Ch. 111 1/2, par. 549.2)
Sec. 2.
It is found that there exists, and may in the future exist, within the State of Illinois youth camps which are substandard in one or more important features of safety, cleanliness or sanitation. Such conditions adversely affect the public health, safety and general welfare of persons.
Therefore, the purpose of this Act is to protect, promote and preserve the public health, safety and general welfare by providing for the establishment and enforcement of minimum standards for safety, cleanliness and general sanitation for all youth camps now in existence or hereafter constructed or developed and to provide for inspection and licensing of all such facilities.
(Source: P.A. 78-715.)

(210 ILCS 100/3) (from Ch. 111 1/2, par. 549.3)
Sec. 3.
As used in this Act, unless the context otherwise requires, the terms specified in Sections 3.01 through 3.09 have the meanings ascribed to them in those Sections.
(Source: P.A. 78-715.)

(210 ILCS 100/3.01) (from Ch. 111 1/2, par. 549.3-01)
Sec. 3.01.
"Youth Camp" means any parcel of land having the general characteristics and features of a camp as the term is generally understood, used wholly or in part for recreational or instructional purposes and accommodating, for profit or under philanthropic or charitable auspices, 5 or more children under 18 years of age, apart from their parents, relatives or legal guardians for a period of 3 or more consecutive days or 5 days during the calendar year or more. This site may be equipped with temporary or permanent buildings and may be operated as a day camp or as a resident camp.
(Source: P.A. 78-715.)

(210 ILCS 100/3.02) (from Ch. 111 1/2, par. 549.3-02)
Sec. 3.02.
"Person" means any individual, group of individuals, association, partnership or corporation.
(Source: P.A. 78-715.)

(210 ILCS 100/3.03) (from Ch. 111 1/2, par. 549.3-03)
Sec. 3.03.
"Department" means the State Department of Public Health.
(Source: P.A. 78-715.)

(210 ILCS 100/3.04) (from Ch. 111 1/2, par. 549.3-04)
Sec. 3.04.
"Day" means any portion of the 24-hour period designated by a calendar date.
(Source: P.A. 78-715.)

(210 ILCS 100/3.05) (from Ch. 111 1/2, par. 549.3-05)
Sec. 3.05.
"Applicant" means any person making application for a permit or license.
(Source: P.A. 78-715.)

(210 ILCS 100/3.06) (from Ch. 111 1/2, par. 549.3-06)
Sec. 3.06.
"Licensee" means any individual having a license under this Act, any member of a firm, partnership or association to which a license is issued under this Act and any corporation having a license under this Act.
(Source: P.A. 78-715.)

(210 ILCS 100/3.07) (from Ch. 111 1/2, par. 549.3-07)
Sec. 3.07.
"Director" means the Director of the Department of Public Health, State of Illinois.
(Source: P.A. 78-715.)

(210 ILCS 100/3.08) (from Ch. 111 1/2, par. 549.3-08)
Sec. 3.08.
"Revocation" means to declare a permit or license issued to the applicant or licensee by the Department invalid for an indefinite period of time.
(Source: P.A. 78-715.)

(210 ILCS 100/3.09) (from Ch. 111 1/2, par. 549.3-09)
Sec. 3.09.
"Suspension" means to declare a permit or license issued to the applicant or licensee by the Department invalid for a temporary period of time with an expectation of reinstatement.
(Source: P.A. 78-715.)

(210 ILCS 100/4) (from Ch. 111 1/2, par. 549.4)
Sec. 4.
Subject to the requirement for public hearings as hereinafter provided, the Department shall develop and publish regulations intended to protect the health and safety of children attending camps and shall, when necessary, utilize the services of any other State agencies to assist in carrying out the purposes of this Act. These regulations shall include, but are not limited to, standards relating to water supply, sewage and solid waste disposal, food service sanitation, design of buildings, rodent and insect control, water and swimming hazards, first aid, and communicable disease control. In the event such regulations include provisions requiring physical examinations or inoculations for children or staff, the operator of a youth camp shall be permitted to grant exemption from physical examinations except those prescribed for the purpose of establishing freedom from contagious disease and exemption from inoculations when such exemptions are requested on the grounds of religious conviction.
The Department shall hold a public hearing on all proposed rules and amendments. At least 20 days' notice of such public hearing shall be given by the Department in such manner as the Department considers adequate to bring such hearing to the attention of persons interested in such rules and regulations. Notice of any such public hearing shall be given by the Department to those who file a written request for a notice of any such hearings. Hearings shall be conducted by the Director or a Hearing Officer designated in writing by the Director. Such rules and regulations shall be filed with the Secretary of State as a public record. The Department may, without public hearing, promulgate rules and regulations governing the procedure for hearings as provided in this Act.
This Act shall apply to the State of Illinois and Departments thereof; however, the provisions in this Act for fees for licenses, and the provision for fine and imprisonment shall not apply to the State of Illinois, to Departments thereof.
(Source: P.A. 78-715.)

(210 ILCS 100/5) (from Ch. 111 1/2, par. 549.5)
Sec. 5.
It shall be unlawful for any person to establish, maintain, conduct or operate a youth camp within this State without obtaining a license by making application to the Department on a prescribed form. Such applications shall be made at least 45 days prior to the proposed opening date of the camp. All applications, except those of any political subdivision of the state, or those of any public or parochial school, shall be accompanied by a license application fee of $25. A separate application must be submitted for each camp the person intends to operate. The Department shall inspect the proposed facilities before issuing any license, except for the first six months following the effective date of this Act during which period the Department may issue a provisional license pending inspection. If satisfied that the facilities of the camp are conducive to the health and safety of children, a license shall be issued. A provisional license may be issued if the camp does not meet all the regulations promulgated by the Department under Section 4. All licenses shall expire on December 31 of the year of issue, unless revoked under Section 14 of this Act, and shall be reissued annually upon application, except that a provisional license may not be in effect for more than 3 consecutive years. All applications for a renewal license, except those of any political subdivision of the State, shall be accompanied by a license application fee of $25. Each license shall specify the number of children which may be served and the specific site where the camp may operate.
(Source: P.A. 78-715.)

(210 ILCS 100/6) (from Ch. 111 1/2, par. 549.6)
Sec. 6.
After January 1, 1974, it shall be unlawful for any person to construct any youth camp as herein defined unless he holds a valid construction permit issued by the Department. Construction permits shall be issued to the person identified in the application for the specific construction described therein and shall be valid for one year from date of issue. All applications for a construction permit shall be made to the Department on forms furnished by the Department and shall contain the following:
(a) Name and address of applicant.
(b) The name and address of all persons having an interest in the proposed youth camp.
(c) Location and legal description of the proposed youth camp.
(d) Plans and specifications for the construction of the proposed youth camp which shall include:
(1) The area and the dimensions of the tract of land;
(2) The location of roadways;
(3) The location of service buildings, sanitary stations, and any other proposed structures or facilities;
(4) The location of water and sewer lines and rise pipes;
(5) Plans and specifications of food handling facilities, water supply, refuse and sewage disposal facilities;
(6) Plans and specifications of all buildings constructed, or to be constructed within the youth camp;
(7) The location and details of all lighting and electrical systems;
(8) The location and description of all swimming and bathing areas;
(e) The calendar months of the year during which the applicant will operate the youth camp.
(f) A statement of the fire fighting facilities, public or private, which are available to the youth camp.
(g) Such other information as may be required by rules adopted by the Department hereunder.
(Source: P.A. 78-715.)

(210 ILCS 100/7) (from Ch. 111 1/2, par. 549.7)
Sec. 7.
The Department may designate county and multiple-county health departments or municipal boards of health to make inspections relating to compliance with this Act and the standards prescribed by the Department. The reports and recommendations of any such agency shall be in writing and shall state its findings with respect to compliance or non-compliance with this Act and the regulations. The Department or the designated agency shall make at least one annual inspection of each youth camp while it is in operation. The duly authorized representative of the Department or designated agency shall have the right of entry and access to any such camp at any reasonable time.
All youth camps operated by the State of Illinois and Departments thereof shall be inspected only by Department personnel.
(Source: P.A. 78-715.)

(210 ILCS 100/8) (from Ch. 111 1/2, par. 549.8)
Sec. 8.
Any county, city or township may establish regulations including standards governing health or safety in youth camps which are at least equal to the standards and regulations promulgated under this Act.
(Source: P.A. 78-715.)

(210 ILCS 100/9) (from Ch. 111 1/2, par. 549.9)
Sec. 9.
All fees shall be submitted in the form of a check or money order. All licenses and permits provided for in this Act shall be displayed in a conspicuous place for public view, within or on said premises. In case of revocation or suspension, the owner or operator or both shall cause the license to be removed and to post the notice of revocation or suspension issued by the Department.
(Source: P.A. 78-715.)

(210 ILCS 100/10) (from Ch. 111 1/2, par. 549.10)
Sec. 10.
Subject to constitutional limitations, the Department, by its representatives, after proper identification, is authorized and shall have the power to enter at reasonable times, upon private or public property for the purpose of inspecting and investigating conditions relating to the enforcement of this Act and regulations issued hereunder. Written notice of all violations shall be given to the owners, operators and licensees of youth camps.
(Source: P.A. 78-715.)

(210 ILCS 100/11) (from Ch. 111 1/2, par. 549.11)
Sec. 11.
It shall be the duty of the owners, operators and licensees of youth camps to give the Department and its authorized agents free access to such premises at all reasonable times for the purpose of inspection.
(Source: P.A. 78-715.)

(210 ILCS 100/12) (from Ch. 111 1/2, par. 549.12)
Sec. 12.
Whenever the Department determines that there are reasonable grounds to believe that there has been violation of any provision of this Act or the rules and regulations issued hereunder, the Department shall give notice of such alleged violation to the person to whom the license was issued, as herein provided. Such notice shall:
(a) be in writing;
(b) include a statement of the reasons for the issuance of the notice;
(c) allow reasonable time as determined by the Department for the performance of any act it requires;
(d) be served upon the owner, operator or licensee as the case may require; provided that such notice or order shall be deemed to have been properly served upon such owner, operator or licensee when a copy thereof has been sent by registered or certified mail to his last known address as furnished to the Department; or, when he has been served with such notice by any other method authorized by the laws of this State;
(e) contain an outline of remedial action, which, if taken, will be required to effect compliance with the provisions of this Act and the rules and regulations issued hereunder.
(Source: P.A. 78-715.)

(210 ILCS 100/13) (from Ch. 111 1/2, par. 549.13)
Sec. 13.
The Department shall in any proceeding to suspend, revoke or refuse to issue a license or permit, first serve or cause to be served upon the applicant, or licensee a written notice specifying the way or ways in which such applicant or licensee has failed to comply with this Act, or any rules, regulations or standards promulgated by the Department pertaining thereto. In the case of a revocation or suspension, this notice shall require the licensee to remove or abate such violation, insanitary or objectionable condition, specified in such notice, within 5 days or within a longer period of time as may be allowed by the Department; if the licensee fails to comply with the terms and conditions of the notice, within the time specified or such extended period of time, the Department may revoke or suspend such license or permit. If an applicant fails to comply with the Act, rules or regulations or standards promulgated thereunder, the Department may refuse to issue a license.
(Source: P.A. 78-715.)

(210 ILCS 100/14) (from Ch. 111 1/2, par. 549.14)
Sec. 14.
The Department shall give written notice by certified or registered mail to any person refused a license or whose license is suspended or revoked; such person has a right to a hearing before the Department; however, a written notice of a request for such a hearing shall be served on the Department within 10 days of notice of such refusal of a license or suspension or revocation thereof. The hearing shall be conducted by the Director, or a Hearing Officer designated in writing by the Director to conduct the hearing. A stenographic record shall be made of the hearing and the cost borne by the Department; however, a transcription of the hearing will be made only if a party requests and shall be transcribed at the cost of such party.
The hearing shall be conducted at such place as designated by the Department. The Director shall give written notice of time and place of hearing, by registered or certified mail, to the owner, operator, licensee, or applicant, as the case may be, at least 20 days before such hearing. The Director or Hearing Officer shall permit the owner, operator, licensee or applicant to appear in person or to be represented by counsel at the hearing at which time such party shall be afforded an opportunity to present all relevant matter in support of his application for license or in resisting the revocation or suspension thereof.
(Source: P.A. 78-715.)

(210 ILCS 100/15) (from Ch. 111 1/2, par. 549.15)
Sec. 15. The Director or Hearing Officer may compel by subpoena or subpoena duces tecum the attendance and testimony of witnesses and the production of books and papers and administer oaths to witnesses. All subpoenas issued by the Director or Hearing Officer may be served as provided for in a civil action. The fees of witnesses for attendance and travel shall be the same as the fees for witnesses before the circuit court and shall be paid by the party to such proceeding at whose request the subpoena is issued. If such subpoena is issued at the request of the Department, the witness fee shall be paid as an administrative expense.
In cases of refusal of a witness to attend or testify, or to produce books or papers, concerning any matter upon which he might be lawfully examined, the circuit court of the county where the hearing is held, upon application of any party to the proceeding, may compel obedience by proceeding as for contempt.
(Source: P.A. 83-334.)

(210 ILCS 100/16) (from Ch. 111 1/2, par. 549.16)
Sec. 16.
In the event of the inability of any party, or the Department, to procure the attendance of witnesses to give testimony or produce books and papers, such party or the Department may take the deposition of witnesses in accordance with the laws of this State. All testimony taken at a hearing shall be reduced to writing, and all such testimony and other evidence introduced at the hearing shall be a part of the record of the hearing.
(Source: P.A. 78-715.)

(210 ILCS 100/17) (from Ch. 111 1/2, par. 549.17)
Sec. 17. The Director shall make findings of fact in such hearing, and the Director shall render his decision within 30 days after the termination of the hearing, unless additional time is required by him for a proper disposition of the matter. When the hearing has been conducted by a Hearing Officer, the Director shall review the findings of fact and recommendations of the Hearing Officer, and the transcribed record if a party has requested and paid for such record before rendering a decision. It shall be the duty of the Director to forward a copy of his decision by registered or certified mail, to the owner, operator, licensee or applicant within 5 days of rendition of such decision. Technical errors in the proceeding before the Director or Hearing Officer or their failure to observe the technical rules of evidence shall not be grounds for the reversal of any administrative decision unless it appears to the court that such error or failure materially affects the rights of any party and results in substantial injustice to him.
(Source: P.A. 81-1509.)

(210 ILCS 100/18) (from Ch. 111 1/2, par. 549.18)
Sec. 18.
The Department is not required to certify any record or file any answer or otherwise appear in any proceeding for judicial review unless the party filing the complaint deposits with the clerk of the court the sum of one dollar ($1) per page representing costs of such certification. Failure on the part of the plaintiff to make such deposit shall be grounds for dismissal of the action.
(Source: P.A. 78-715.)

(210 ILCS 100/19) (from Ch. 111 1/2, par. 549.19)
Sec. 19.
Whenever the Department finds that an emergency exists which requires immediate action to protect the public health, it may, without notice or hearing, issue an order reciting the existence of such an emergency and then require that such action be taken as it may deem necessary to meet the emergency including the closing of the youth camp or the suspension or revocation of the license. Notwithstanding any other provision in this Act such order shall be effective immediately. The State's Attorney and Sheriff of the county in which the youth camp is located shall enforce the closing order after receiving notice thereof. Any owner, operator or licensee affected by such an order is entitled, upon request, to a hearing as provided in this Act. When such conditions are abated, in the opinion of the Department, the Department may authorize reopening the youth camp.
(Source: P.A. 78-715.)

(210 ILCS 100/20) (from Ch. 111 1/2, par. 549.20)
Sec. 20.
Any person who violates this Act or any rule or regulation adopted by the Department, or who violates any determination or order of the Department under this Act shall be guilty of a Class A misdemeanor and shall be fined a sum not less than $100.
Each day's violation constitutes a separate offense. The State's Attorney of the county in which the violation occurred, or the Attorney General shall bring such actions in the name of the people of the State of Illinois, or may in addition to other remedies provided in this Act, bring action for an injunction to restrain such violation, or to enjoin the operation of any such establishment.
(Source: P.A. 78-715.)

(210 ILCS 100/21) (from Ch. 111 1/2, par. 549.21)
Sec. 21. The Administrative Review Law, as now or hereafter amended, and the rules adopted under the Administrative Review Law apply to and govern all proceedings for judicial review of final administrative decisions of the Department under this Act. The term "Administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 82-783.)

(210 ILCS 100/21a) (from Ch. 111 1/2, par. 549.21a)
Sec. 21a. The provisions of the Illinois Administrative Procedure Act are hereby expressly adopted and shall apply to all administrative rules and procedures of the Director of the Department of Public Health under this Act, except that in case of conflict between the Illinois Administrative Procedure Act and this Act the provisions of this Act shall control, and except that Section 5-35 of the Illinois Administrative Procedure Act relating to procedures for rule-making does not apply to the adoption of any rule required by federal law in connection with which the Department is precluded by law from exercising any discretion.
(Source: P.A. 88-45.)

(210 ILCS 100/22) (from Ch. 111 1/2, par. 549.22)
Sec. 22.
The provisions of this Act for license and fee do not apply to any facility subject to licensure under the "Recreational Area Licensing Act".
(Source: P.A. 78-715.)

(210 ILCS 100/23) (from Ch. 111 1/2, par. 549.23)
Sec. 23.
If any part of this Act is adjudged invalid, such adjudication shall not affect the validity of the Act as a whole or of any other part.
(Source: P.A. 78-715.)



210 ILCS 105/ - Field Sanitation Act.

(210 ILCS 105/1) (from Ch. 111 1/2, par. 5901)
Sec. 1. Short title. This Act may be known and cited as the "Field Sanitation Act".
(Source: P.A. 83-94.)

(210 ILCS 105/2) (from Ch. 111 1/2, par. 5902)
Sec. 2. As used in this Act:
(a) The term "farm operator" means any person, or any officer or agent acting on behalf of such person, who is the owner in possession, or lessee, of a farming operation, or who is responsible for its management condition, or is the employer of agricultural workers.
(b) The terms "agricultural worker" and "worker" mean any individual who is engaged in employment involving the harvesting, planting or cultivating of food or nursery products by manual labor. The term agricultural worker does not include individuals whose principal occupation is not agricultural employment, unless such individuals are required to be away from their permanent place of residence overnight.
(c) The term "farm operation" means activities relating to planting, cultivating or harvesting of food or nursery products.
(d) The term "the Department" refers to the Illinois Department of Public Health.
(e) The term "person" includes any individual, partnership, association, joint stock company, trust, or corporation.
(Source: P.A. 85-979.)

(210 ILCS 105/4) (from Ch. 111 1/2, par. 5904)
Sec. 4. Coverage. Every farm operation must provide the facilities required by this Act when 10 or more workers are employed.
(Source: P.A. 85-979.)

(210 ILCS 105/5) (from Ch. 111 1/2, par. 5905)
Sec. 5. Design of toilet facilities. Toilet facilities shall provide privacy and toilet paper. Toilets shall be designed to allow proper ventilation and shall be maintained in a clean and sanitary condition.
(Source: P.A. 83-94.)

(210 ILCS 105/6) (from Ch. 111 1/2, par. 5906)
Sec. 6. Design of handwashing facilities. Handwashing facilities shall include a supply of potable water, soap, and disposable towels or equivalent drying means.
(Source: P.A. 85-979.)

(210 ILCS 105/7) (from Ch. 111 1/2, par. 5907)
Sec. 7. Design of drinking water facilities. Potable drinking water shall be provided in covered containers with either drinking fountain attachments or with individual sanitary drinking cups provided.
(Source: P.A. 85-979.)

(210 ILCS 105/8) (from Ch. 111 1/2, par. 5908)
Sec. 8. Number of toilet, handwashing and drinking water facilities. At least one toilet and handwashing facility shall be provided for every 35 agricultural workers, or fraction thereof. Drinking water shall be supplied in sufficient quantity for all workers for their entire work days.
(Source: P.A. 83-94.)

(210 ILCS 105/9) (from Ch. 111 1/2, par. 5909)
Sec. 9. Location of toilet, handwashing and drinking water facilities. Toilet, handwashing and drinking water facilities shall be located within 1/4 of a mile from any worker.
(Source: P.A. 85-979.)

(210 ILCS 105/10) (from Ch. 111 1/2, par. 5910)
Sec. 10. Use of toilet, handwashing and drinking facilities. The workers shall not be denied use of toilet, handwashing and drinking facilities.
(Source: P.A. 85-979.)

(210 ILCS 105/11) (from Ch. 111 1/2, par. 5911)
Sec. 11. The Illinois Department of Public Health shall make and promulgate reasonable regulations to guide compliance with and enforcement of this Act.
(Source: P.A. 83-94.)

(210 ILCS 105/12) (from Ch. 111 1/2, par. 5912)
Sec. 12. Enforcement. (a) The responsibility for enforcement of this Act shall be vested with the Department. The Department is hereby authorized and directed to make random inspections as are necessary to determine satisfactory compliance with this Act and the regulations issued hereunder. The Department shall have the power to enter at reasonable times upon private or public property for the purpose of inspecting and investigating conditions relating to the enforcement of this Act and the regulations issued hereunder. Upon receipt of a complaint or report of a violation of the Act or of the Department's regulations, the Department will inspect the farm operation complained of. A written notice of the presence of violations will be provided to the farm operator after inspection.
(b) Any person who violates this Act or the Department's regulations relating thereto shall be guilty of a petty offense and shall be fined no less than $100. The State's Attorney of the county in which the violation occurs or the Attorney General shall bring such action in the name of the people of the State of Illinois, or may in addition to other remedies provided in this Act, bring action for an injunction to restrain such violations or to enjoin the operation of any such operation.
(c) Any worker aggrieved by a violation of this Act or regulations promulgated thereunder may file suit in the circuit court having jurisdiction over the location of the farming operation. If the court finds that the farm operator has willfully violated any provision of this Act or any regulation promulgated thereunder, the court may in its discretion issue a restraining order or preliminary injunction, as well as a permanent injunction, upon such terms and conditions as will do justice and enforce the purpose set forth above.
(Source: P.A. 85-979.)

(210 ILCS 105/13) (from Ch. 111 1/2, par. 5913)
Sec. 13. Retaliatory actions. It shall be unlawful for any person to discharge or in any other manner discriminate against any agricultural worker because such agricultural worker has filed any complaint or instituted or caused to be instituted any proceeding under or related to this Act, or has testified or is about to testify in any such proceeding, or has provided information to the Department or any other enforcement agency.
(Source: P.A. 83-94.)



210 ILCS 110/ - Illinois Migrant Labor Camp Law.

(210 ILCS 110/1) (from Ch. 111 1/2, par. 185.1)
Sec. 1. This Act shall be known and may be cited as the "Illinois Migrant Labor Camp Law".
(Source: Laws 1961, p. 3904.)

(210 ILCS 110/2) (from Ch. 111 1/2, par. 185.2)
Sec. 2. When used in this Act:
"Migrant Labor Camp" means one or more buildings, structures, tents, trailers or vehicles or any combination thereof together with the land appertaining thereto established, operated or maintained as living quarters for ten or more migrant workers or 4 or more families containing migrant workers who are engaged in agricultural activities.
"Migrant Worker" means any person who moves seasonally from one place to another, within or without the State, for the purpose of employment in agricultural activities.
"Agricultural Activities" means and includes planting, raising or harvesting of any agricultural or horticultural commodities, including the related handling, packing and processing upon the farm where produced or at the point of first processing.
"Department" means the Department of Public Health of the State of Illinois.
"Director" means the Director of the Department of Public Health.
"Person" means any individual, group of individuals, association, trust, partnership, limited liability company, corporation, or person doing business under an assumed name, or any other entity.
(Source: P.A. 98-1034, eff. 8-25-14.)

(210 ILCS 110/3) (from Ch. 111 1/2, par. 185.3)
Sec. 3. No person shall operate or maintain a Migrant Labor Camp within the State of Illinois without first having obtained a license therefor from the Department. Licenses shall be issued upon application, upon compliance with the requirements of this Act, and upon payment of the license fee. Notwithstanding the date that an application for a license was submitted, a license issued pursuant to this Act shall expire on December 31 of the year in which the license was issued. Establishments that provide housing for migrant workers for fewer than 10 migrant workers or fewer than 4 families containing migrant workers shall meet the minimum standards established by the Department but shall not be required to be licensed.
(Source: P.A. 98-1034, eff. 8-25-14.)

(210 ILCS 110/4) (from Ch. 111 1/2, par. 185.4)
Sec. 4. Applications for a license to operate or maintain a Migrant Labor Camp or for a renewal thereof shall be made upon paper or electronic forms to be furnished by the Department. Such application shall include:
(a) The name and address of the applicant or

applicants. If the applicant is a partnership, the names and addresses of all the partners shall also be given. If the applicant is a corporation, the names and addresses of the principal officers of the corporation shall be given.

(b) The approximate legal description and the address

of the tract of land upon which the applicant proposes to operate and maintain such Migrant Labor Camp.

(c) A general plan or sketch of the campsite showing

the location of the buildings or facilities together with a description of the buildings, of the water supply, of the toilet, bathing, and laundry facilities, and of the fire protection equipment.

(d) The date upon which the occupancy and use of the

Migrant Labor Camp will commence.

The application for the original license or for any renewal thereof shall be accompanied by a fee of $100.
Application for the original license or for a renewal of the license shall be filed with the Department at least 10 business days prior to the date on which the occupancy and use of such camp is to commence. The camp shall be ready for inspection at least 5 business days prior to the date upon which the occupancy and use of such camp is to commence.
(Source: P.A. 98-1034, eff. 8-25-14; 99-642, eff. 7-28-16.)

(210 ILCS 110/5) (from Ch. 111 1/2, par. 185.5)
Sec. 5. In order to qualify for a license under the provisions of this Act, a Migrant Labor Camp shall meet the requirements of this Act and the rules promulgated by the Department pursuant thereto.
(Source: P.A. 86-595.)

(210 ILCS 110/6) (from Ch. 111 1/2, par. 185.6)
Sec. 6. Upon receipt of an application for a license, the Department shall inspect, at its earliest opportunity, the campsite and the facilities described in the application. If the Department finds that the Migrant Labor Camp described in the application meets and complies with the provisions of this Act and the rules of the Department in relation thereto, the Director shall issue a license to the applicant for the operation of the camp.
If the application is denied, the Department shall notify the applicant in writing of such denial setting forth the reasons therefor. If the conditions constituting the basis for such denial are remediable, the applicant may correct such conditions and notify the Department in writing indicating therein the manner in which such conditions have been remedied. Notifications of corrections shall be processed in the same manner as the original application.
(Source: P.A. 98-1034, eff. 8-25-14; 99-642, eff. 7-28-16.)

(210 ILCS 110/7) (from Ch. 111 1/2, par. 185.7)
Sec. 7. If the Department finds that the facilities of any Migrant Labor Camp for which a license is sought are not in compliance with the provisions of this Act and the rules of the Department relating thereto, but that such camp is habitable without undue prejudice to the migrant workers and their families, the Department may issue a conditional license setting forth the conditions on which the license is issued, the manner in which the camp fails to comply with the Act and such rules, and shall set forth the time, not to exceed three years, within which the applicant must make any changes or corrections necessary in order for such camp to fully comply with this Act and the rules of the Department relating thereto. No more than three consecutive annual conditional licenses may be issued with respect to any one camp.
(Source: P.A. 98-1034, eff. 8-25-14.)

(210 ILCS 110/8) (from Ch. 111 1/2, par. 185.8)
Sec. 8. Plans for the construction of a Migrant Labor Camp or for any major alteration or major expansion in any such camp or the facilities thereof shall be submitted to the Department for approval prior to the construction or the making of such major alteration or major expansion. The Department shall by rule define what constitutes a major alteration and a major expansion. The plans shall contain the information necessary to show compliance with the Act. Such application for approval shall be made upon paper or electronic forms furnished by the Department and shall be accompanied by the plans and specifications of the work proposed to be done. The Department shall notify the applicant whether such plans and specifications comply with the requirements of this Act and the rules of the Department relating thereto. No fee shall be required for such prior approval of plans and specifications.
(Source: P.A. 98-1034, eff. 8-25-14.)

(210 ILCS 110/9) (from Ch. 111 1/2, par. 185.9)
Sec. 9. Representatives of the Department duly authorized by the Director shall have the right to enter upon the premises of any Migrant Labor Camp at all reasonable hours for the purpose of inspecting such camp and the facilities thereof, and determining whether or not such camp is maintained and operated in accordance with the provisions of this Act and the rules of the Department relating thereto.
(Source: P.A. 98-1034, eff. 8-25-14.)

(210 ILCS 110/9.1) (from Ch. 111 1/2, par. 185.9-1)
Sec. 9.1. Representatives of the Department, duly authorized by the Director shall inspect each migrant labor camp at least one time before the laborers arrive and at least one time while the camp is being used, for the purpose of determining whether or not the camp is being maintained and operated in accordance with this Act and the rules of the Department relating thereto. The Director of the Department of Public Health may grant temporary variances for existing housing that does not meet federal standards and allow not more than 2 years in order to comply with such standards.
(Source: P.A. 98-1034, eff. 8-25-14.)

(210 ILCS 110/10) (from Ch. 111 1/2, par. 185.10)
Sec. 10. The Department may make and adopt such reasonable rules relating to Migrant Labor Camps as may be necessary to carry out and administer the provisions of this Act and to assure the safety of the migrant workers and their families. In preparation of such rules, the Department may consult with and request technical assistance from other State Agencies, and may consult and advise with other technically qualified persons, and with Migrant Labor Camp operators and others.
The promulgation of any rules shall conform to the requirements of "The Illinois Administrative Procedure Act", as now or hereafter amended. The Department shall prepare copies of all rules and shall make such copies available, in electronic form, to the public and shall not be required to furnish copies in any other format.
(Source: P.A. 98-1034, eff. 8-25-14.)

(210 ILCS 110/11) (from Ch. 111 1/2, par. 185.11)
Sec. 11. The Department may establish administrative penalties and sanctions by rule for violations of this Act or the rules adopted under this Act. Each day a violation of this Act or the rules adopted under this Act exists shall constitute a separate violation. The Department shall provide written notification of a violation.
(Source: P.A. 98-1034, eff. 8-25-14.)

(210 ILCS 110/12) (from Ch. 111 1/2, par. 185.12)
Sec. 12. The Director, after notice and opportunity for a hearing, may deny, suspend, or revoke a license and impose a penalty in any case in which the Director finds that the applicant, license holder, or any other person has failed to comply with the provisions of this Act or the rules adopted under this Act. A license shall be revoked only when there has been a substantial failure by the licensee to comply with this Act or the rules adopted under this Act. For purposes of this Section, a substantial failure to comply with this Act or the rules adopted under this Act includes, but is not limited to, the failure to pay any administrative penalties previously assessed by the Department against the licensee.
Notice shall be provided by certified mail or by personal service. The notice shall set forth the particular reasons for the proposed action and fix a date, not less than 14 days from the date of the mailing or personal service, by which the applicant or license holder must request, in writing, a hearing. Failure to serve upon the Department a request for a hearing, in writing, by the date provided in the notice shall constitute a waiver of that person's right to a hearing.
The hearing shall be conducted by the Director or by an individual designated in writing by the Director as a Hearing Officer. The Director or Hearing Officer shall give written notice of the time and place of the hearing, by certified mail or personal service, to the applicant, license holder, or other person at least 10 days prior to the hearing. On the basis of the hearing or upon default of the applicant, license holder, or other person, the Director or Hearing Officer shall make a determination, in writing, that shall set forth his or her findings and conclusions. A copy of the determination shall be sent by certified mail or served personally upon the applicant, license holder, or other person. The decision of the Director or Hearing Officer shall be final on issues of fact and final in all respects unless judicial review is sought as provided in this Act.
The procedure governing hearings authorized by this Section shall be adopted by the Department by rule. A full and complete record shall be kept of all proceedings, including the notice of hearing, the complaint, all documents in the nature of pleadings, all written motions filed in the proceedings, and the report and orders of the Director or Hearing Officer.
The Department, at its expense, shall provide a court reporter to take testimony. Technical error or the failure to observe the technical rules of evidence in the proceedings before the Director or Hearing Officer shall not be grounds for the reversal of any administrative decision unless it appears to the court that the error or failure materially affects the rights of any party and results in substantial injustice to the party.
The Department may cause the depositions of witnesses within the State to be taken in the manner prescribed by law for depositions in civil actions in courts of this State and may compel the attendance of witnesses and the production of books, papers, records, or memoranda.
The Department shall not be required to certify any record to the court, file any answer in court, or otherwise appear in any court in a judicial review proceeding, unless a receipt from the Department acknowledging payment of the costs of furnishing and certifying the record is filed in the court with the complaint. The cost of furnishing and certifying the record shall be paid by the party requesting a copy of the record. Failure on the part of the person requesting a copy of the record to pay the cost of furnishing and certifying the record shall be grounds for dismissal of the action.
(Source: P.A. 98-1034, eff. 8-25-14.)

(210 ILCS 110/13) (from Ch. 111 1/2, par. 185.13)
Sec. 13. All final administrative decisions of the Department hereunder shall be subject to judicial review pursuant to the provisions of the Administrative Review Law as amended and the rules adopted pursuant thereto. The term "Administrative Decision" is defined as in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 82-783.)

(210 ILCS 110/13A) (from Ch. 111 1/2, par. 185.13A)
Sec. 13A. The Director of the Department shall appoint an advisory committee of not less than five members consisting of one or more representatives of vegetable growers, fruit growers, canning crops and of the general public, who are familiar with Migrant Labor Camps. The Director and the Department shall advise with such committee concerning the administration of this Act, the rules and regulations of the Department relating thereto, the needs of migrant workers and their families and related problems. The committee shall meet as frequently as the Director deems necessary. Meetings also may be held upon the concurrence of at least 3 members of the committee and 10 days prior written notice to each member of the committee.
(Source: P.A. 86-595.)

(210 ILCS 110/13B) (from Ch. 111 1/2, par. 185.13B)
Sec. 13B. The provisions of the Illinois Administrative Procedure Act are hereby expressly adopted and shall apply to all administrative rules and procedures of the Department of Public Health under this Act, except that in case of conflict between the Illinois Administrative Procedure Act and this Act the provisions of this Act shall control, and except that Section 5-35 of the Illinois Administrative Procedure Act relating to procedures for rule-making does not apply to the adoption of any rule required by federal law in connection with which the Department is precluded by law from exercising any discretion.
(Source: P.A. 88-45.)

(210 ILCS 110/14) (from Ch. 111 1/2, par. 185.14)
Sec. 14. Any person who operates or maintains a Migrant Labor Camp without securing a license under this Act commits a Type B violation under Section 25 of this Act. Each day's violation constitutes a separate offense. The Attorney General or the State's Attorney of the county in which the violation occurs shall bring such action in the name of the people of the State of Illinois, or may in addition to other remedies provided in this Act bring an action for an injunction to restrain such violations or to enjoin the operation of any such establishment. Notwithstanding any other provision of this Act, fines imposed by the court pursuant to the State's Attorney's action shall be deposited within the general fund of the county in which the action was brought.
(Source: P.A. 98-1034, eff. 8-25-14.)

(210 ILCS 110/15) (from Ch. 111 1/2, par. 185.15)
Sec. 15. Whenever the Department finds that an emergency exists which requires immediate action to protect the public health, the Director shall, without notice or hearing, issue an order reciting the existence of such an emergency and then require that such action be taken as it may deem necessary to meet the emergency, including the closing of a migrant labor camp with suspension or revocation of the license. Notwithstanding any other provisions in this Act such order shall be effective immediately. The State's Attorney and Sheriff of the county in which the migrant labor camp is located shall enforce the closing order after receiving notice thereof. Any owner, operator or licensee affected by such an order is entitled, upon request, to a hearing as provided in this Act. When such conditions are abated, in the opinion of the Department, the Department may authorize reopening of the migrant labor camp.
(Source: P.A. 83-677.)

(210 ILCS 110/16) (from Ch. 111 1/2, par. 185.16)
Sec. 16. Any worker aggrieved by a violation of this Act or rules promulgated thereunder may file suit in the Circuit Court having jurisdiction over the location of the labor camp. If the Court finds that the labor camp owner, operator, or licensee has willfully violated any provision of this Act or any rule promulgated thereunder, the Court may in its discretion issue a restraining order or preliminary injunction, as well as, a permanent injunction, upon such terms and conditions as will do justice and enforce the purposes set forth above.
(Source: P.A. 98-1034, eff. 8-25-14.)

(210 ILCS 110/17) (from Ch. 111 1/2, par. 185.17)
Sec. 17. It shall be unlawful for any person to evict, discharge or in any other manner discriminate against any migrant worker because such worker has filed any complaint or instituted or caused to be instituted any proceeding under or related to this Act, or has testified or is about to testify in any such proceeding, or has provided information to the Department or any other enforcement agency.
(Source: P.A. 83-677.)

(210 ILCS 110/18)
Sec. 18. The Department shall deposit all fees and fines collected under this Act into the Facility Licensing Fund. Moneys in the Fund, subject to appropriation, shall be used for the enforcement of this Act.
(Source: P.A. 92-18, eff. 6-28-01.)

(210 ILCS 110/20)
Sec. 20. The Department may charge $0.25 per each 8.5" x 11" page, whether paper or electronic, for copies of records held by the Department pursuant to this Act. For documents larger than 8.5" x 11", actual copying costs plus $0.25 per page shall apply.
(Source: P.A. 98-1034, eff. 8-25-14.)

(210 ILCS 110/25)
Sec. 25. (a) If the Department finds a violation of this Act or rules adopted under this Act at a migrant labor camp, the Department shall issue a written report or notice of the violation. In accordance with subsections (b) and (c) of this Section, each violation shall be categorized as either Type A or Type B.
(b) Type A violation. Type A violations shall be established by rule. Penalties shall be assessed for Type A violations at a rate of $25 per day per violation with each day constituting a separate violation. The situation, condition, or practice constituting a Type A violation shall be abated or eliminated immediately, unless a fixed period of time as determined by the Department, that shall not exceed 3 days, and specified in the notice of violation or inspection report is required for correction.
(c) Type B violation. Type B violations include those violations that may lead to serious injury or death of employees or the general public. Upon finding a Type B violation at a migrant labor camp, the Department shall immediately take actions as necessary to protect the public health, including ordering the immediate closure of the facility, ordering the abatement of conditions deemed dangerous by the Department, or ordering the cessation of any practice deemed dangerous or improper by the Department. Type B violations shall be established by rule. Administrative penalties shall be assessed by the Department for Type B violations at a rate of $100 per violation, with each day constituting a separate violation. Any person who commits a Type B violation shall be guilty of a Class A misdemeanor for which the circuit court may impose a fine of $250 per violation, with each day constituting a separate violation.
(Source: P.A. 98-1034, eff. 8-25-14.)



210 ILCS 115/ - Mobile Home Park Act.

(210 ILCS 115/1) (from Ch. 111 1/2, par. 711)
Sec. 1. The General Assembly of Illinois finds: (1) that there is a serious housing shortage in this state; (2) that rising costs in the building construction field has seriously impeded the building of new housing, particularly for moderate and low income citizens; (3) that the existing housing stock is continuously depleted through demolition resulting from aging buildings, urban renewal, highway construction and other necessary public improvements; (4) that advances in the construction of mobile homes has significantly increased the importance of this mode of housing; (5) that through proper regulation and licensing mobile homes can contribute to the quality housing of Illinois citizens.
(Source: P.A. 77-1472.)

(210 ILCS 115/2) (from Ch. 111 1/2, par. 712)
Sec. 2. Unless the context clearly requires otherwise, the words and phrases set forth in the Sections following this Section and preceding Section 3 shall have the meanings set forth in this Act.
(Source: P.A. 98-756, eff. 7-16-14.)

(210 ILCS 115/2.1) (from Ch. 111 1/2, par. 712.1)
Sec. 2.1. "Manufactured home" means a factory-assembled, completely integrated structure designed for permanent habitation, with a permanent chassis, and so constructed as to permit its transport, on wheels temporarily or permanently attached to its frame, and is a movable or portable unit that is (i) 8 body feet or more in width, (ii) 40 body feet or more in length, and (iii) 320 or more square feet, constructed to be towed on its own chassis (comprised of frame and wheels) from the place of its construction to the location, or subsequent locations, at which it is connected to utilities for year-round occupancy for use as a permanent habitation, and designed and situated so as to permit its occupancy as a dwelling place for one or more persons, and specifically includes a "manufactured home" as defined in subdivision (53) of Section 9-102 of the Uniform Commercial Code. The term shall include units containing parts that may be folded, collapsed, or telescoped when being towed and that may be expected to provide additional cubic capacity, and that are designed to be joined into one integral unit capable of being separated again into the components for repeated towing. The term excludes campers and recreational vehicles. The term "mobile home" shall not include modular homes and their support systems. The words "mobile home" and "manufactured home" are synonymous for the purposes of this Act.
(Source: P.A. 98-749, eff. 7-16-14.)

(210 ILCS 115/2.2) (from Ch. 111 1/2, par. 712.2)
Sec. 2.2. Permanent habitation. "Permanent habitation" means habitation for a period of 2 or more months.
(Source: P.A. 95-331, eff. 8-21-07.)

(210 ILCS 115/2.3) (from Ch. 111 1/2, par. 712.3)
Sec. 2.3.
"Dependent mobile home" means a mobile home which does not have toilet and bath or shower facilities.
(Source: P.A. 77-1472.)

(210 ILCS 115/2.4) (from Ch. 111 1/2, par. 712.4)
Sec. 2.4.
"Independent mobile home" means a mobile home which has self-contained toilet and bath or shower facilities.
(Source: P.A. 77-1472.)

(210 ILCS 115/2.5) (from Ch. 111 1/2, par. 712.5)
Sec. 2.5. "Mobile home park" means a tract of land or 2 or more contiguous tracts of land upon which contain sites with the necessary utilities for 5 or more independent mobile homes for permanent habitation either free of charge or for revenue purposes, and shall include any building, structure, vehicle, or enclosure used or intended for use as a part of the equipment of such mobile home park. Separate ownership of contiguous tracts of land shall not preclude the tracts of land from common licensure as a mobile home park if they are maintained and operated jointly. Neither an immobilized mobile home nor a motorized recreational vehicle shall be construed as being a part of a mobile home park.
(Source: P.A. 85-565.)

(210 ILCS 115/2.6) (from Ch. 111 1/2, par. 712.6)
Sec. 2.6.
"Department" means the Department of Public Health, unless otherwise indicated.
(Source: P.A. 77-1472.)

(210 ILCS 115/2.7) (from Ch. 111 1/2, par. 712.7)
Sec. 2.7.
"Site" means the lot on which the mobile home is located for permanent habitation.
(Source: P.A. 78-1170.)

(210 ILCS 115/2.8) (from Ch. 111 1/2, par. 712.8)
Sec. 2.8.
"Individual utilities", as used in this Act, means the provision for each mobile home of; a separate metered connection to electrical service; separately tapped water service from an approved public water supply or a separate private water supply; and a separately tapped connection to an approved public sewer system or a separate private sewage disposal system.
(Source: P.A. 78-1170.)

(210 ILCS 115/2.9) (from Ch. 111 1/2, par. 712.9)
Sec. 2.9.
"Revenue purposes" as used in this Act shall include, but not be limited to, monies or other valuable consideration paid by a tenant or lessee or paid by a contract purchaser pursuant to a contract for deed, sale or purchase prior to the delivery of the deed conveying legal title.
(Source: P.A. 78-1170.)

(210 ILCS 115/2.10) (from Ch. 111 1/2, par. 712.10)
Sec. 2.10. "Immobilized mobile home" means a mobile home served by individual utilities, resting on a permanent perimeter foundation which extends below the established frost depth with the wheels, tongue and hitch removed and the home secured in compliance with the Mobile Home Tiedown Act.
(Source: P.A. 85-565.)

(210 ILCS 115/3) (from Ch. 111 1/2, par. 713)
Sec. 3. No person, firm or corporation shall establish, maintain, conduct, or operate a mobile home park after April 30, 1972, without first obtaining a license therefor from the Department. "Conduct or operate a mobile home park" as used in this Act shall include, but not necessarily be limited to supplying or maintaining common water, sewer or other utility supply or service, or the collection of rents directly or indirectly from five or more independent mobile homes. Such license shall expire April 30 of each year and a new license shall be issued upon proper application and payment of the annual license fee provided the applicant is in substantial compliance with the Rules and Regulations of the Department.
(Source: P.A. 85-565.)

(210 ILCS 115/4) (from Ch. 111 1/2, par. 714)
Sec. 4. In order to obtain a permit to construct a new mobile home park the applicant shall file with the Department a written application and plan documents, including the following:
(a) The full name and address of the applicant or applicants, or names and addresses of the partners if the applicant is a partnership, or the names and addresses of the officers if the applicant is a corporation.
(b) The address, location and legal description of the tract of land upon which it is proposed to construct, operate and maintain a mobile home park.
(c) The name of the mobile home park.
(d) Detailed plans and specifications sealed by a registered engineer or architect licensed to practice in the State of Illinois which include a general plot plan of the mobile home park with all sites and structures shown, the water supply system, the sewage disposal system, the electrical system, the fuel supply system, the lighting system, the method of disposal of solid waste, all streets and sidewalks, swimming and bathing facilities, fire hydrants and details of all auxiliary structures.
(e) The number of mobile home sites proposed to be constructed or licensed.
(f) A statement of the fire-fighting facilities, public or private, which are available to the mobile home park.
(g) A plan review fee of $100, which is nonrefundable.
(Source: P.A. 85-565.)

(210 ILCS 115/4.1) (from Ch. 111 1/2, par. 714.1)
Sec. 4.1. A mobile home park constructed prior to the effective date of this amendatory Act of 1987 but not licensed by the Department shall not require a construction permit. A written application for an original license shall be submitted to the Department which shall include the information required in paragraphs (a), (b), (c), (e) and (f) of Section 4 in addition to plans showing the location of all structures and utilities at the mobile home park. A fee of $100 is required and shall not be refundable.
(Source: P.A. 85-565.)

(210 ILCS 115/4.2) (from Ch. 111 1/2, par. 714.2)
Sec. 4.2. An application for a permit to alter a licensed mobile home park shall be submitted to the Department for any changes to the water, sewage, fuel, or electrical systems other than normal maintenance, the relocation of sites or the expansion of the number of sites in the park. Detailed plans and specifications shall be provided to show compliance with this Act and the promulgated rules. A plan review fee of $50 shall accompany the application. This fee shall not be refundable. Construction shall not commence until a permit is issued.
(Source: P.A. 85-565.)

(210 ILCS 115/4.3) (from Ch. 111 1/2, par. 714.3)
Sec. 4.3. An application to reduce the number of licensed sites shall be submitted to the Department no later than 10 days prior to the proposed date of reduction. The specific sites no longer required to be licensed, and either the method of disconnecting the required utilities or a description of the method of immobilizing the mobile homes shall be provided. If the reduction results in less than 5 mobile homes remaining, the license shall be void if the application is approved. No fee shall be required. The licensee shall be responsible for insuring that all utilities at vacated spaces are disconnected or sealed, as prescribed by the Department.
(Source: P.A. 85-565.)

(210 ILCS 115/4.4) (from Ch. 111 1/2, par. 714.4)
Sec. 4.4. A mobile home park whose license has been voided, suspended, denied or revoked may be relicensed by submission of the application items required in paragraphs (a), (b), (c) and (e) of Section 4 and an application fee of $50 which is nonrefundable. Approval shall be issued if an inspection of the park by the Department indicates compliance with this Act and the rules promulgated pursuant to this Act.
(Source: P.A. 85-565.)

(210 ILCS 115/5) (from Ch. 111 1/2, par. 715)
Sec. 5. Upon receipt of an application for a permit to construct a new mobile home park, an application for an original license to operate and maintain the same, or an application for a permit to alter a licensed mobile home park, the Department shall, if the park is, or the proposed park will be, in conformity with this Act and the rules and regulations adopted by the Department pursuant thereto, issue a permit to construct, a permit to alter or an original license, as the case may be. If the application for a permit to construct, a permit to alter or an original license is declined, the Department shall give the reasons therefore in writing to the applicant; and if the objections can be corrected, the applicant may amend his application and re-submit it for approval.
If a permit to construct or a permit to alter a park has been issued, the applicant upon completion thereof shall notify the Department. The Department shall then inspect the park and, if completed in accordance with the approved plans, shall issue a license for the number of approved sites after receipt of the required fee.
A permit does not relieve the applicant from securing building permits in municipalities or counties having a building code, or from complying with any municipal or county zoning or other ordinance applicable thereto. Within 10 days of receiving an application for a permit to construct a new park or expand a licensed park, the Department shall send a copy thereof, by certified mail, to the county or municipality in which the proposed park is located. Construction for which the Department has issued a permit shall not commence until the applicant has received any required municipal or county building and zoning approvals. No license to operate and maintain a mobile home park shall be issued upon the Department's being notified, within 60 days of the mailing of the application to the municipality or county, as provided in this Section by a written certification from the municipal or county zoning board or commission of any municipality or county that such park is in violation of any municipal or county zoning or other ordinances and that such park was not in existence at the time of the passage of such municipal or county zoning or other ordinances. Upon certification from such municipal or county zoning board that such park has complied with the municipal or county zoning or other ordinances and other requirements of this Act have been met, such license shall be issued. Within ten days after such park has complied with the municipal or county zoning ordinance the municipal or county zoning board or commission shall certify such compliance to the Department. Provided, fees charged by such municipality or county for such permits shall not exceed the usual charge for the services provided by such municipality or county in connection with such permits.
(Source: P.A. 85-565.)

(210 ILCS 115/6) (from Ch. 111 1/2, par. 716)
Sec. 6. In addition to the application fees provided for herein, the licensee shall pay to the Department on or before March 31 of each year, an annual license fee which shall be $100 plus $4 for each mobile home space in the park. Annual license fees submitted after April 30 shall be subject to a $50 late fee. The licensee shall also complete and return a license renewal application by March 31 of each year.
The licensee shall pay to the Department within 30 days of receipt of notification from the Department $6 for each additional mobile home site added to his park under authority of a written permit to alter the park as provided in Section 4.2 of this Act, payment for the additional mobile home sites to be made and an amended license therefor obtained before any mobile homes are accommodated on the additional mobile home spaces. The Department shall issue an amended license to cover such additional mobile home sites, when they are to be occupied before the end of the license year, for which an annual license has been previously issued.
Subsequent to the effective date of this Act, an applicant for an original license to operate a new park constructed under a permit issued by the Department shall only be required to pay 1/4 of the annual fee if such park begins operation after the 31st day of January and before the 1st day of May of such licensing year; or 1/2 of the annual fee if such park begins operation after the 31st day of October and before the 1st day of February of such licensing year or 3/4 of the annual fee if such park begins operation after the 31st day of July and before the 1st day of November of such licensing year; but shall be required to pay the entire annual fee if such park begins operation after the 30th day of April and before the 1st day of August of such licensing year.
Each license fee shall be paid to the Department and any license fee or any part thereof, once paid to and accepted by the Department shall not be refunded.
The Department shall deposit all funds received under this Act into the Facility Licensing Fund. Subject to appropriation, moneys in the Fund shall be used for the enforcement of this Act.
(Source: P.A. 95-383, eff. 1-1-08.)

(210 ILCS 115/7) (from Ch. 111 1/2, par. 717)
Sec. 7.
Any license granted hereunder shall be subject to revocation or suspension by the Department. However, the Department shall first serve or cause to be served upon the licensee a written notice in which shall be specified the way or ways in which such licensee has failed to comply with the statute, or any rules or regulations promulgated by the Department pertaining thereto. Said notice shall require the licensee to remove or abate such nuisance, insanitary or objectionable condition, specified in such notice, within 5 days or within a longer period of time as may be allowed by the Department. If the licensee fails to comply with the terms and conditions of said notice, within the time specified or such extended period of time, the Department may revoke or suspend such license.
(Source: P.A. 77-1472.)

(210 ILCS 115/8) (from Ch. 111 1/2, par. 718)
Sec. 8. No person, firm or corporation shall construct a mobile home park without first obtaining a permit to do so. All permits to construct, all licenses to operate, and all permits to make alterations therein shall be prominently displayed in the park office. All licenses issued under this Act shall be transferable only with the written consent of the Department, provided, however, that the Department may not withhold such consent where the provisions of this Act have been met. The new licensee shall provide to the Department the information required in paragraphs (a), (c) and (e) of Section 4.
(Source: P.A. 85-565.)

(210 ILCS 115/9) (from Ch. 111 1/2, par. 719)
Sec. 9. Each mobile home park licensed or to be constructed under the provisions of this Act shall be operated and maintained in accordance with the requirements of Sections 9.1 to 9.16, inclusive, of this Act.
(Source: P.A. 98-540, eff. 1-1-14.)

(210 ILCS 115/9.1) (from Ch. 111 1/2, par. 719.1)
Sec. 9.1. Every park shall be managed by a responsible individual whose name, address and telephone number shall be on file at all times with the Department and whose duty it shall be to maintain the park, its facilities and equipment in a clean, orderly and sanitary condition, and shall be responsible, with the licensee, for any violation of the provisions of this Act.
(Source: P.A. 85-565.)

(210 ILCS 115/9.2) (from Ch. 111 1/2, par. 719.2)
Sec. 9.2.
No park shall be so located that the drainage of the park area will endanger any water supply. All such parks shall be well drained. No waste water shall be deposited on the surface of the ground within the mobile home park.
(Source: P.A. 77-1472.)

(210 ILCS 115/9.3) (from Ch. 111 1/2, par. 719.3)
Sec. 9.3. Each site on which a mobile home is accommodated shall have a minimum area of 2,500 square feet, provided that sites existing in parks or approved by the Department for construction prior to August 21, 1967, shall contain an area of not less than 1,000 square feet, and sites constructed between August 21, 1967 and the effective date of this amendatory Act of 1987 shall contain an area of not less than 2,100 feet.
No mobile home shall be parked closer than 5 feet to the side lot lines of a park, or closer than 10 feet to a public street, alley or building. Each individual site shall abut or face on a private or public street. All streets shall have unobstructed access to a public street. There shall be an open space of at least 10 feet adjacent to the sides of every mobile home and at least 5 feet adjacent to the ends of every mobile home.
(Source: P.A. 85-565.)

(210 ILCS 115/9.4) (from Ch. 111 1/2, par. 719.4)
Sec. 9.4.
An adequate supply of water of safe, sanitary quality, approved by the Department shall be furnished at each park. Where water from other sources than that supplied by a city or village is proposed to be used, the source of such supply shall first be approved by the Department. Each site shall be provided with a cold water tap located in accordance as per regulations of the Department.
(Source: P.A. 77-1472.)

(210 ILCS 115/9.5) (from Ch. 111 1/2, par. 719.5)
Sec. 9.5.
All sewage and other water carried wastes shall be disposed of into a municipal sewerage system whenever the interceptor or sewer main of such system is adjacent to the park. In parks in which such connections are not available, disposal shall be into a private system which includes a sanitary means of disposal, the operation of which creates neither a nuisance nor a menace to health.
(Source: P.A. 77-1472.)

(210 ILCS 115/9.6) (from Ch. 111 1/2, par. 719.6)
Sec. 9.6.
When a water carriage system of sewage is used each site shall be provided with a sewer connection for the combined liquid waste outlet or outlets of each mobile home. It shall be the duty of the owner or operator of said park to provide an approved type of water and odor tight connection from the mobile home water drainage to the sewer connection, and it shall be the duty of said owner or operator to make such connection and keep all occupied mobile homes, connected to said sewer while located in the park. Sewer connections in unoccupied sites shall be so closed that they will emit no odors or cause a breeding place for flies. No water or waste shall be allowed to fall on the ground from a mobile home.
(Source: P.A. 77-1472.)

(210 ILCS 115/9.7) (from Ch. 111 1/2, par. 719.7)
Sec. 9.7.
A sufficient number of adequate flyproof and watertight containers in accordance with Rules and Regulations adopted by the Department shall be supplied for the storage of garbage except where an adequate incinerator is provided.
Garbage containers shall be emptied at least once a week and shall not be filled to overflowing, or allowed to become foul smelling or a breeding place for flies.
Garbage and rubbish shall be disposed of in a manner which creates neither a nuisance nor a menace to health and which is approved by the Department.
(Source: P.A. 77-1472.)

(210 ILCS 115/9.8) (from Ch. 111 1/2, par. 719.8)
Sec. 9.8.
Adequate insect and rodent control measures shall be employed. All buildings shall be fly and rodent proof and rodent harborages shall not be permitted to exist in the park or pathways.
(Source: P.A. 77-1472.)

(210 ILCS 115/9.9) (from Ch. 111 1/2, par. 719.9)
Sec. 9.9. Mobile homes in mobile home parks shall each be equipped with fire extinguishers in working order, one in each end of the mobile home.
Inspection of any such equipment and enforcement of any Rules and Regulations adopted pursuant to this paragraph shall be the duty of the State Fire Marshal and local law enforcement agencies in the county or municipality where the mobile home park is located.
(Source: P.A. 96-1000, eff. 7-2-10.)

(210 ILCS 115/9.10) (from Ch. 111 1/2, par. 719.10)
Sec. 9.10. Porches, carports, garages, sheds, awnings, skirting, and auxiliary rooms shall be constructed of materials specified by regulations.
(Source: P.A. 85-565.)

(210 ILCS 115/9.11) (from Ch. 111 1/2, par. 719.11)
Sec. 9.11. All streets in every park must be maintained in a passable and reasonably dust-proof condition at all times.
(Source: P.A. 85-565.)

(210 ILCS 115/9.12) (from Ch. 111 1/2, par. 719.12)
Sec. 9.12.
The management of every park shall assume full responsibility for maintaining in good repair and condition all sanitary, electrical and safety appliances in the park, and shall promptly bring such action as is necessary to prosecute or eject from the park any person or persons who willfully or maliciously damage such appliances, or any person or persons who fail to comply with the regulations of this Act.
(Source: P.A. 77-1472.)

(210 ILCS 115/9.13) (from Ch. 111 1/2, par. 719.13)
Sec. 9.13.
Electrical outlets for each individual site shall be provided and the installation shall be in accordance with all state or local codes and ordinances.
(Source: P.A. 77-1472.)

(210 ILCS 115/9.14) (from Ch. 111 1/2, par. 719.14)
Sec. 9.14.
In no event shall a dependent mobile home, or non-permanent shelter or other vehicle designed or used for sleeping purposes, other than an independent mobile home, be permitted for occupancy at any time in a mobile home park.
(Source: P.A. 77-1472.)

(210 ILCS 115/9.15)
Sec. 9.15. Fire safety. All private water supply systems and hydrants for fire safety purposes in existence on the effective date of this amendatory Act of the 94th General Assembly shall be maintained in operable condition and good repair as defined by the State Fire Marshal or mobile home park licensing agency. A mobile home park that does not have a private water supply system and hydrants shall have an agreement, approved by the State Fire Marshal or licensing agency in consultation with the municipal fire department or the local fire protection district, to provide an adequate and reliable water supply for fire mitigation needs. This agreement shall be signed and dated by the owner of the mobile home park or his or her designee and by the local fire chief or his or her designee. Certification that this agreement exists shall be signed by the owner of the mobile home park or his or her designee and by the local fire chief or his or her designee and submitted with each application for original licensure or licensure renewal required under Section 6 of this Act. A copy of this agreement shall be on file at the local fire department or fire protection district and posted in public view at the mobile home park site by the mobile home park owner or his or her designee and available for inspection.
Nothing in this Section shall be construed to mandate a mobile home park, constructed prior to 1998, to install new water supply systems or hydrants for fire safety purposes.
Each mobile home park shall be inspected annually pursuant to the applicable mobile home park fire protection standards by the municipal fire department or fire protection district that has jurisdictional responsibility for responding to a fire call in that park. As used in this Section, "applicable mobile home park fire protection standards" means (i) in the case of a home rule unit, the fire protection standards ordinance of the municipality or fire protection district that has jurisdictional responsibility for responding to a fire call in that park or (ii) if there is no ordinance or in the case of a non-home rule unit, the rules adopted by the Office of the State Fire Marshal for fire safety in mobile home parks. If, upon inspection, the municipal fire department or fire protection district finds that a park does not meet the applicable fire protection standards, the municipal fire department or fire protection district shall give within 5 working days of the inspection a written notice of violation to the licensee and to the Department of Public Health of any violation or required modification or repair. The licensee has 30 days after receipt of the written notice to correct the violation or make the required modification or repair. Not less than 30 days after the licensee's receipt of the notice, the municipal fire department or fire protection district shall reinspect the park and issue a written reinspection report to the licensee and to the Department of Public Health concerning the status of the licensee's compliance with the notice and whether any violation still exists. If the municipal fire department or fire protection district determines on reinspection that a licensee has made a good faith and substantial effort to comply with the notice but that compliance is not complete, the municipal fire department or fire protection district may grant the licensee an extension of time for compliance, as they deem fit, by a written notice of extension of time for compliance issued within 5 working days after the reinspection that identifies what remains to be corrected, modified, or repaired and a date by which compliance must be achieved. If an extension is granted, the municipal fire department or fire protection district shall make another inspection within 10 days after the date set for compliance and issue a final written report to the licensee and the Department of Public Health concerning the status of the licensee's compliance with the notice, written report, and written notice of extension of time for compliance and whether a violation still exists. If a licensee fails to cure the violation or comply with the requirements stated in the notice of violation, or if a written notice of extension of time for compliance is issued and the final written report states that a violation still exists, the municipal fire department or fire protection district shall notify the Department of Public Health of the licensee's failure to comply with the notice of violation and the written report and shall deliver to the Department for purposes of enforcement under this Section copies of all written notices and reports concerning the violation.
Upon receipt of the written reports concerning the violation, the Department shall issue to the licensee a notice of intent to assess civil penalties in the amount of $500 per day, per violation for non-compliance with the written notice of violation issued by the municipal fire department or fire protection district and provide the licensee with the opportunity for an administrative hearing pursuant to the provisions of Section 22 of this Act.
Notwithstanding the foregoing provisions of this Section, the enforcement of home rule ordinances and regulations shall be by the appropriate local authorities, including local public health departments, municipal attorneys, and State's Attorneys.
A home rule unit may not regulate the legal rights, remedies, and obligations of a licensee under this Section in a manner less restrictive than the regulation by the State of fire safety in a mobile home park under this Section. This Section is a limitation under subsection (i) of Section 6 of Article VII of the Illinois Constitution on the concurrent exercise by home rule units of powers and function exercised by the State.
This Section does not apply to any mobile home park located within a home rule county if the home rule county actively regulates mobile home parks.
(Source: P.A. 94-1080, eff. 6-1-07; 95-832, eff. 1-1-09.)

(210 ILCS 115/9.16)
Sec. 9.16. Disclosure of the manufacture of methamphetamine in a mobile home. When a licensee or owner of a mobile home park has been notified in writing by law enforcement authorities that one of the mobile homes in the mobile home park has been used for the manufacture of methamphetamine as defined in Section 10 of the Methamphetamine Control and Community Protection Act, then the licensee or owner of the mobile home park shall inform a potential buyer of the mobile home that law enforcement authorities have notified the licensee or owner in writing that the mobile home has been used for the manufacture of methamphetamine.
The obligation of disclosure shall be imposed on the licensee or owner of the mobile home park only if the licensee or owner receives a written application for residency in the mobile home park from the prospective buyer prior to the prospective buyer acquiring the home and such application specifically identifies the applicable home and that the prospective buyer may acquire the home. If the licensee or owner provides the required disclosure to the prospective buyer, then the seller of the mobile home shall not have any right to seek legal or equitable remedies against the licensee or owner on account of or in any way related to the disclosure, even if it is determined that the disclosure was not required to be made under this Section (for example, if the disclosure results in the prospective buyer not acquiring the mobile home, then the seller of the mobile home may not seek any redress or equitable remedies against the licensee or owner providing the disclosure in any way related to or resulting from the disclosure). If a licensee or owner violates this Section as determined by an impartial hearing examiner appointed by the Director of Public Health, then: (i) a prospective buyer shall not have any redress or cause of action against a licensee or owner for such failure; (ii) a violation shall not be subject to the terms of Section 19 of this Act; and (iii) the only liability a licensee or owner shall have for a violation of this Section shall be the payment of a fine in an amount determined by the examiner after the conclusion of a hearing and the examiner determining that the licensee or owner, as applicable, violated this Section, such fine not to exceed $2,000 for each violation.
(Source: P.A. 98-540, eff. 1-1-14.)

(210 ILCS 115/10.1) (from Ch. 111 1/2, par. 720.1)
Sec. 10.1.
When community kitchens, dining rooms, laundries, or other facilities are provided, such facilities and equipment as are supplied must be maintained in a sanitary condition and kept in good repair, and subject to such rules and regulations as may be issued by the Department.
(Source: P.A. 77-1472.)

(210 ILCS 115/10.2) (from Ch. 111 1/2, par. 720.2)
Sec. 10.2.
All buildings constructed or altered, all plumbing, and all electrical and heating installations shall be in accordance with existing municipal and county building ordinances and the rules and regulations of the Department.
(Source: P.A. 77-1472.)

(210 ILCS 115/11) (from Ch. 111 1/2, par. 721)
Sec. 11. When the Department has approved an application for a permit to construct or make alterations upon a mobile home park or the appurtenances thereto or a license to operate and maintain the same, it shall retain the original and keep a file thereof. The Department shall notify the clerk of the municipality if the park is located within the limits of a municipality or the county clerk if said park is located outside the limits of a municipality of all approved applications for construction of new parks or expansion of licensed parks.
The Department shall draft and supply all forms and blanks and specify the number and detail necessary to obtain permits to construct or make alterations upon parks; and for a license to operate and maintain such a park according to this Act.
(Source: P.A. 85-565.)

(210 ILCS 115/12) (from Ch. 111 1/2, par. 722)
Sec. 12.
The Department shall keep a record of all mobile home parks; said records to show the names and addresses of all parks, names and addresses of the licensees, number of mobile home lots in each park, source of water supply, system of sewage and garbage disposal, and any other information desired by the Department.
The Department shall supply licensees of all parks with any and all health rules and regulations pertaining thereto made by the Department, and any change or changes that may be made from time to time and such rules and regulations shall be posted by the management of such park in a protected, conspicuous place within the park.
(Source: P.A. 77-1472.)

(210 ILCS 115/13) (from Ch. 111 1/2, par. 723)
Sec. 13. A register shall be maintained by the manager of each mobile home park. Such register shall include the name and address of the owner of each mobile home and every occupant of such mobile home and the square feet of floor space contained in such mobile home and the date of entry of such mobile home into the park. The register shall be signed by the owner or occupant of the mobile home. Any person furnishing misinformation for purposes of registration shall be deemed guilty of a Class A misdemeanor. The registration records shall be neatly and securely maintained, and no registration records shall be destroyed until six years have elapsed following the date of registration. The register shall be available for inspection upon request by all law enforcement officers and by the Department.
(Source: P.A. 85-565.)

(210 ILCS 115/18) (from Ch. 111 1/2, par. 728)
Sec. 18.
In addition to the license provided in Section 3 of this Act, any county or municipality in this State may provide for the licensing of a mobile home park within its corporate limits; provided, such license shall not serve to exempt such park from the license and fee provided in Section 3; and, further provided, such county or municipality shall not charge a fee greater than $50 per calendar year for such municipal or county license.
(Source: P.A. 77-1472.)

(210 ILCS 115/19) (from Ch. 111 1/2, par. 729)
Sec. 19. Violations; penalties.
(a) Whoever violates any provision of this Act, shall, except as otherwise provided, be guilty of a Class B misdemeanor. Each day's violation shall constitute a separate offense. The State's Attorney of the county in which the violation occurred, or the Attorney General shall bring such actions in the name of the people of the State of Illinois, or may, in addition to other remedies provided in this Act, bring action for an injunction to restrain such violation, or to enjoin the operation of any such mobile home park.
(b) The Department may also impose an administrative monetary penalty against a person who operates a mobile home park in violation of this Act or the rules adopted under the authority of this Act. The Department shall establish the amount of the penalties by rule. The Department must provide the person with written notification of the alleged violation and allow a minimum of 30 days for correction of the alleged violation before imposing an administrative monetary penalty, unless the alleged violation involves life safety in which case the Department shall allow a minimum of 10 days for correction of the alleged life safety violation before imposing an administrative monetary penalty. The Department shall adopt rules defining violations that involve life safety.
In addition, before imposing an administrative monetary penalty under this subsection, the Department must provide the following to the person operating the mobile home park:
(1) Written notice of the person's right to request

an administrative hearing on the question of the alleged violation.

(2) An opportunity to present evidence, orally or in

writing or both, on the question of the alleged violation before an impartial hearing examiner appointed by the Director of Public Health.

(3) A written decision from the Director of Public

Health, based on the evidence introduced at the hearing and the hearing examiner's recommendations, finding that the person violated this Act.

The Attorney General may bring an action in the circuit court to enforce the collection of an administrative monetary penalty imposed under this subsection.
The Department shall deposit all administrative monetary penalties collected under this subsection into the Facility Licensing Fund. Subject to appropriation, moneys in the Fund shall be used for the enforcement of this Act.
(Source: P.A. 95-383, eff. 1-1-08.)

(210 ILCS 115/20) (from Ch. 111 1/2, par. 730)
Sec. 20.
Nothing in this Act shall be construed to include the state parks of Illinois and the term "Mobile home park" shall not be construed to include buildings, tents, or other structures maintained by any individual or company on their own premises and used exclusively to house their own farm labor, or any military establishment of the United States or of this State wherein a travel trailer or mobile home may be located or harbored, or any park or State or county fairgrounds for a period during, immediately prior to and immediately subsequent to the holding of the fair not to exceed a total of two weeks in all, or the area or premises on any farm upon which are harbored travel trailers, or mobile homes occupied by persons employed upon such farm for not more than 120 days in any calendar year in the production, harvesting or processing of agricultural or horticultural products produced on such farm, or any park owned or operated by any municipality or county; provided, such municipality or county shall meet sanitary and safety provisions, keep a register, and make reports, as required by this Act for a licensee.
(Source: P.A. 77-1472.)

(210 ILCS 115/21) (from Ch. 111 1/2, par. 731)
Sec. 21. The Department shall enforce the provisions of this Act and the rules and regulations adopted pursuant thereto affecting health, sanitation, water supply, sewage, garbage, fire safety, and waste disposal, and the Department shall inspect, at least once each year, each mobile home park and all the accommodations and facilities therewith. Such officials or officers are hereby granted the power and authority to enter upon the premises of such parks at any time for the purposes herein set forth.
The Department may issue rules and regulations to carry out the provisions of this Act. Such rules may contain provisions for the Department to grant a waiver to a mobile home park, if the intent and purpose of the Act are met.
The Department is empowered to assess civil penalties for violations of Section 9.15 of this Act. Civil penalties in the amount of $500 per day, per violation shall be assessed for non-compliance with the written notice of violation issued by a municipal fire department or fire protection district. An additional civil penalty of $500 per day of violation shall be assessed against a licensee who knowingly rents or offers for rent a mobile home or mobile home site without taking appropriate corrective action to remedy a notice of violation issued by a municipal fire department or fire protection district. The first day of violation for purposes of assessing a fine shall be the date of the licensee's receipt of the written report following the reinspection, if the written report states that a violation still exists. If a written notice of extension of time for compliance is issued and the final written report states that a violation still exists, the first day of violation for purposes of assessing a fine shall be the date of the licensee's receipt of the final written report. The Department shall deposit all fees and fines collected under this Act into the Facility Licensing Fund. Moneys in the Fund, subject to appropriation, shall be used for the enforcement of this Act.
In the administration and enforcement of this Act, the Department may designate and use full-time city or county health departments as its agents in making inspections and investigations.
(Source: P.A. 94-1080, eff. 6-1-07.)

(210 ILCS 115/22) (from Ch. 111 1/2, par. 732)
Sec. 22. Any person refused a permit to construct or alter a park or a license, or whose license is suspended or revoked, shall have the right to a hearing before the Department. A written notice of a request for such a hearing shall be served upon the Department within 20 days of such refusal of a permit to construct or alter or refusal of a license or suspension or revocation thereof. The Director shall give written notice of such decision, by registered mail, to the park operator or the applicant, as the case may be, within 5 days of such refusal, suspension or revocation.
The hearing shall be conducted by the Director, or a duly qualified employee of the Department designated in writing by the Director as a Hearing Officer.
The Director or Hearing Officer may compel by subpoena or subpoena duces tecum the attendance and testimony of witnesses and the production of books and papers, and administer oaths to witnesses. The hearing shall be conducted at such place as designated by the Department, except that hearings concerning the establishment, operation or licensing of a park in a county of 1,000,000 or more inhabitants shall be conducted in such county. The Director shall give written notice of the time and place of hearing, by registered mail, to the park operator or license applicant, as the case may be, at least 10 days prior to such hearing.
The Director or Hearing Officer shall permit the applicant or licensee to appear in person and to be represented by counsel at the hearing at which time the applicant or licensee shall be afforded an opportunity to present all relevant matter in support of his application for license or renewal of license or in resisting the revocation thereof.
In the event of the inability of any party, or the Department, to procure the attendance of witnesses to give testimony or produce books and papers, such party or the Department may take the deposition of witnesses in accordance with the law pertaining to the taking of depositions in civil cases in the circuit courts of this State. All testimony taken at a hearing shall be reduced to writing, and all such testimony and other evidence introduced at the hearing shall constitute a part of the record of the hearing.
The Director shall make findings of fact in such hearing, and the Director shall render his or her decision within 30 days after the termination of the hearing, unless additional time is required by him or her for a proper disposition of the matter. When the hearing has been conducted by a Hearing Officer, the Director shall review the record before rendering a decision. It shall be the duty of the Director to forward a copy of his or her decision, by registered mail, to the park operator or applicant, as the case may be, within 5 days of rendering such decision.
Technical errors in the proceeding before the Director or Hearing Officer or their failure to observe the technical rules of evidence shall not constitute grounds for the reversal of any administrative decision unless it appears to the court that such error or failure materially affects the rights of any party and results in substantial injustice to him.
All subpoenas issued by the Director or Hearing Officer may be served as provided for in civil actions. The fees of witnesses for attendance and travel shall be the same as the fees for witnesses before the Circuit Court and shall be paid by the party to such proceeding at whose request the subpoena is issued. If such subpoena is issued at the request of the Department, the witness fee shall be paid as an administrative expense.
In cases of refusal of a witness to attend or testify, or to produce books or papers, concerning any matter upon which he might be lawfully examined, the Circuit Court of the county wherein the hearing is held, upon application of any party to the proceeding, may compel obedience by proceeding for contempt as in cases of a like refusal to obey a similar order of the Court.
The Department shall not be required to certify any record or file any answer or otherwise appear in any proceeding for judicial review unless the party filing the complaint deposits with the clerk of the court the sum of 95 cents per page representing costs of such certification. Failure on the part of the plaintiff to make such deposit shall be grounds for dismissal of the action.
(Source: P.A. 83-334.)

(210 ILCS 115/22.1) (from Ch. 111 1/2, par. 732.1)
Sec. 22.1. The provisions of the Illinois Administrative Procedure Act are hereby expressly adopted and shall apply to all administrative rules and procedures of the Department of Public Health under this Act, except that in case of conflict between the Illinois Administrative Procedure Act and this Act the provisions of this Act shall control, and except that Section 5-35 of the Illinois Administrative Procedure Act relating to procedures for rule-making does not apply to the adoption of any rule required by federal law in connection with which the Department is precluded by law from exercising any discretion.
(Source: P.A. 88-45.)

(210 ILCS 115/23) (from Ch. 111 1/2, par. 733)
Sec. 23. The Administrative Review Law, and all amendments and modifications thereof, and the rules adopted pursuant thereto, shall apply to and govern all proceedings for judicial review of final administrative decisions of the Department hereunder. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 82-783.)

(210 ILCS 115/24) (from Ch. 111 1/2, par. 734)
Sec. 24.
If any one or more of the provisions of this Act is declared unconstitutional or the application thereof is held invalid, the validity of the remainder of the Act and the application of such provisions to other persons and circumstances shall not be affected thereby.
(Source: P.A. 77-1472.)

(210 ILCS 115/25) (from Ch. 111 1/2, par. 735)
Sec. 25.
"An Act in relation to the licensing and regulation of trailer coach parks", approved July 13, 1953, as amended, is repealed effective midnight, April 30, 1972.
(Source: P.A. 77-1472.)

(210 ILCS 115/26) (from Ch. 111 1/2, par. 736)
Sec. 26. This Act does not apply within the corporate limits of any home rule unit.
(Source: P.A. 85-565.)

(210 ILCS 115/27) (from Ch. 111 1/2, par. 737)
Sec. 27. This Act shall be known and may be cited as the Mobile Home Park Act.
(Source: P.A. 85-565.)



210 ILCS 117/ - Abandoned Mobile Home Act.

(210 ILCS 117/1)
Sec. 1. Short title. This Act may be cited as the Abandoned Mobile Home Act.
(Source: P.A. 88-516.)

(210 ILCS 117/5)
Sec. 5. Legislative intent and policy. The General Assembly finds that abandoned mobile homes are a nuisance because they cause blight and depress property values. Existing laws create unnecessary impediments to their speedy and efficient removal and disposal. This Act is intended to provide local governments with the authority to remove abandoned mobile homes while protecting property rights.
(Source: P.A. 88-516.)

(210 ILCS 117/10)
Sec. 10. Definitions. As used in this Act:
"Manufactured home" means a factory-assembled, completely integrated structure designed for permanent habitation, with a permanent chassis, and so constructed as to permit its transport, on wheels temporarily or permanently attached to its frame, and is a movable or portable unit that is (i) 8 body feet or more in width, (ii) 40 body feet or more in length, and (iii) 320 or more square feet, constructed to be towed on its own chassis (comprised of frame and wheels) from the place of its construction to the location, or subsequent locations, at which it is connected to utilities for year-round occupancy for use as a permanent habitation, and designed and situated so as to permit its occupancy as a dwelling place for one or more persons, and specifically includes a "manufactured home" as defined in subdivision (53) of Section 9-102 of the Uniform Commercial Code. The term shall include units containing parts that may be folded, collapsed, or telescoped when being towed and that may be expected to provide additional cubic capacity, and that are designed to be joined into one integral unit capable of being separated again into the components for repeated towing. The term excludes campers and recreational vehicles. The words "mobile home" and "manufactured home" are synonymous for the purposes of this Act.
"Abandoned mobile home" means a mobile home located inside a mobile home park that has no owner currently residing in the mobile home or authorized tenant of the owner currently residing in the mobile home to the best knowledge of the municipality; has had its electricity, natural gas, sewer, and water payments declared delinquent by the utility companies that are providing such services; and for which the Mobile Home Privilege Tax, imposed under the Mobile Home Local Services Tax Act, is delinquent for at least 3 months. A mobile home abandoned outside a mobile home park must be treated like other real property for condemnation purposes.
"Municipality" means any city, village, incorporated town, or its duly authorized agent. If an abandoned mobile home is located in an unincorporated area, the county where the mobile home is located shall have all powers granted to a municipality under this Act.
(Source: P.A. 98-749, eff. 7-16-14.)

(210 ILCS 117/15)
Sec. 15. Authorization. The corporate authority of a municipality may remove and dispose of any abandoned mobile home found within the municipality and may legally enter upon any land to do so.
(Source: P.A. 88-516.)

(210 ILCS 117/20)
Sec. 20. Exemption from liability. An entity that removes, sells, or disposes of a mobile home under the authority of this Act shall not be liable for any damages caused by the removal, sale, or disposal.
(Source: P.A. 88-516.)

(210 ILCS 117/25)
Sec. 25. Notice.
(a) Before removing an abandoned mobile home, the municipality shall send written notice as provided in subsection (c) by certified mail, return receipt requested, to each owner and each lienholder who appears on the records of the Secretary of State, and to each owner of record of the land upon which the mobile home is located. The notice shall also be sent by certified mail, return receipt requested, to the last person who paid the mobile home privilege tax on the mobile home as shown on the records of the County Treasurer of the county where the mobile home is located.
(b) If the owner, lienholder, or other legally entitled person does not sign for the notice sent to him or her by certified mail, then that person shall be notified by publication as provided in subsection (c) in a newspaper of general circulation in the municipality or a newspaper of general circulation in the county if no newspaper exists in the municipality or the county is responsible for the notice. The notice must be published once a week for 3 consecutive weeks. If the Secretary of State has no record of title for the mobile home, and if after diligent search, the name and address of the owner, lienholder or other legally entitled person cannot be ascertained, then the municipality shall publish the notice as provided in subsection (c) in a newspaper of general circulation in the municipality once a week for 3 consecutive weeks.
(c) The notice required under this Section shall be in substantially the following form:

"TO:___________________________________
___________________________________
___________________________________
Date of Notice:______________

You are notified that the (name municipality) has

declared that a certain mobile home (describe mobile home in terms of size, color, make, and model, if known) located at (give address or describe location) is an abandoned mobile home within the meaning of the Abandoned Mobile Home Act. Unless all delinquent mobile home privilege taxes (including penalty and interest) are paid and electric and water service restored to this mobile home within 30 days of the date of this notice, the (name of municipality) shall remove and dispose of the mobile home, and it shall be disposed of or sold at public auction free and clear of any existing liens.

If you have any questions regarding this notice, you

should contact the following person.

________________________
(Agent for municipality)
________________________
(Address)
________________________
(Telephone Number)"

If notice was mailed, the effective date of the notice shall be the date it was mailed, if notice was published, the effective date shall be the first date the notice appeared in the newspaper.
(Source: P.A. 88-516.)

(210 ILCS 117/30)
Sec. 30. Disposal or auction. If the owners or lien holders of the mobile home fail to restore the electric and water service and to pay all taxes, interest, and penalties within the 30 day period following the effective date of the notice, then the municipality shall obtain title to the mobile home and may remove the mobile home and dispose of it unless the municipality determines that it is worthwhile to attempt to sell it at a public auction. If no bids are received, then the mobile home may be disposed of in any manner authorized by this Act.
Notice of the time and place of the auction shall be posted where the auction will take place in a conspicuous place at least 10 days before the auction. At least 10 days before the auction, the municipality shall also send notice of the auction by certified mail to each owner and lien holder who was originally notified by certified mail. This notice shall include a description of the mobile home and shall inform the owner or lienholder, or both, that they can reclaim the mobile home if they establish before the auction that they have a right to possession, submit written proof that electric and water service has been restored to the mobile home, submit written proof that all taxes, including interest and penalties, have been paid, and that the municipality has been reimbursed for all incidental expenses, including the cost of notice described in Section 25.
(Source: P.A. 88-516.)

(210 ILCS 117/35)
Sec. 35. Ultimate responsibility of mobile home owner. If a municipality disposes of or auctions off a mobile home at a financial loss, the person having record title at the time these proceedings began shall be ultimately responsible for all reasonable losses incurred by a municipality.
(Source: P.A. 88-516.)

(210 ILCS 117/40)
Sec. 40. Transportation. Transportation of an abandoned mobile home over the public streets and highways of this State under this Act shall not require registration plates issued under the Illinois Vehicle Code or a permit certifying payment of the mobile home tax under the Mobile Home Local Services Tax Act for the current year.
(Source: P.A. 88-516.)

(210 ILCS 117/45)
Sec. 45. Transfer of title. If a municipality chooses, it may transfer title and all responsibilities for an abandoned mobile home to its agent for the sole purpose of removal by sale or disposal. If this option is utilized, any expenses incurred or profits realized from the legal sale or disposal shall be with the agent.
(Source: P.A. 88-516.)

(210 ILCS 117/50)
Sec. 50. Proceeds. When a mobile home is disposed of under this Act, the proceeds of the public sale or disposition, after deduction of all towing, storage, processing charges, and payment in priority order to lienholders, including providers of any utility services, shall be deposited into the municipality's treasury.
(Source: P.A. 88-516.)

(210 ILCS 117/55)
Sec. 55. Salvage and junking certificates. When an applicant for a salvage or junking certificate presents the Secretary of State with proof that the applicant has purchased or acquired a mobile home at a public sale authorized by this Act, and the local law enforcement agency having jurisdiction over the public sale of a vehicle certifies this fact, the Secretary of State shall issue the salvage or junking certificate upon receipt of the properly executed application. The salvage or junking certificate issued by the Secretary of State under Section 3-117.1 of the Illinois Vehicle Code shall be free of any lien that existed against the vehicle before the applicant acquired the vehicle.
(Source: P.A. 88-516.)

(210 ILCS 117/90)
Sec. 90. (Amendatory provisions; text omitted).
(Source: P.A. 88-516; text omitted.)

(210 ILCS 117/95)
Sec. 95. (Amendatory provisions; text omitted).
(Source: P.A. 88-516; text omitted.)



210 ILCS 120/ - Illinois Mobile Home Tiedown Act.

(210 ILCS 120/1) (from Ch. 111 1/2, par. 4401)
Sec. 1. This Act may be cited as the Illinois Mobile Home Tiedown Act.
(Source: P.A. 86-1475.)

(210 ILCS 120/2) (from Ch. 111 1/2, par. 4402)
Sec. 2. Unless the context clearly requires otherwise, the following terms have the meanings ascribed to them in this Section:
a. "Department" means the Illinois Department of Public Health;
b. "installer" means any person who anchors or ties down a mobile home;
c. "person" means any natural person, corporation, partnership, association or other entity;
d. "tiedown equipment" means any fixtures or equipment which is used for the purpose of securing the mobile home to the supporting foundation, to the ground, or to any other type of structure; and
e. "mobile home park" means a tract of land or 2 or more contiguous tracts of land upon which contain sites with the necessary utilities for 5 or more independent mobile homes for permanent habitation either free of charge or for revenue purposes, and shall include any building, structure, vehicle, or enclosure used or intended for use as a part of the equipment of such mobile home park. Separate ownership of continuous tracts of land shall not preclude the tracts of land from common licensure as a mobile home park if they are maintained and operated jointly. Neither an immobilized mobile home nor a motorized recreational vehicle shall be construed as being a part of a mobile home park.
(Source: P.A. 86-595.)

(210 ILCS 120/3) (from Ch. 111 1/2, par. 4403)
Sec. 3. The Department shall promulgate standards and regulations for the manufacture, sale and use of equipment used for the tiedown of mobile homes installed in this State. Such standards and regulations shall not prohibit any mobile home owner from installing his own tiedown equipment so long as such equipment and the installation procedures are in compliance with this Act and any rules and regulations promulgated hereunder.
(Source: P.A. 86-595.)

(210 ILCS 120/4) (from Ch. 111 1/2, par. 4404)
Sec. 4. No person shall knowingly sell, offer for sale, or cause to be sold or offered for sale any tiedown equipment which does not meet or exceed the standards promulgated by the Department in accordance with this Act.
(Source: P.A. 81-587.)

(210 ILCS 120/5) (from Ch. 111 1/2, par. 4405)
Sec. 5. The owner of each mobile home installed in Illinois on or after January 1, 1980, or which is moved from one lot to another after that date, shall be responsible to insure that approved tiedown equipment is obtained and used to secure the mobile home to the surface upon which it is to rest when occupied. After January 1, 1990, the owner of each mobile home park shall make available to the owner of any mobile home moved within or into their mobile home park with a copy of the Mobile Home Owner's Tiedown Guide pamphlet prepared by the Department. This pamphlet shall be made available to the homeowner prior to the installation of the home. The Department shall be responsible for providing these pamphlets to each mobile home park owner. The installer of such equipment shall secure the mobile home in accordance with this Act and all rules and regulations promulgated under the authority of this Act.
(Source: P.A. 86-595.)

(210 ILCS 120/6) (from Ch. 111 1/2, par. 4406)
Sec. 6. Any person who violates any provision of this Act or of a rule or regulation promulgated thereunder is guilty of a business offense, and shall be fined $100 for each violation.
a. Each day on which tiedown equipment is offered for sale in violation of Section 4 of this Act constitutes a separate offense.
b. Each mobile home installed in violation of Section 5 constitutes a separate offense.
(Source: P.A. 81-587.)

(210 ILCS 120/7) (from Ch. 111 1/2, par. 4407)
Sec. 7. The Department shall have the authority to enter at reasonable times upon a private or public property for the purpose of inspecting and investigating conditions related to the enforcement of this Act and the regulations issued hereunder.
(Source: P.A. 86-595.)



210 ILCS 125/ - Swimming Facility Act.

(210 ILCS 125/1) (from Ch. 111 1/2, par. 1201)
Sec. 1. Short title. This Act shall be known and may be cited as the Swimming Facility Act.
(Source: P.A. 92-18, eff. 6-28-01.)

(210 ILCS 125/2) (from Ch. 111 1/2, par. 1202)
Sec. 2. Legislative purpose. It is found that there exists, and may in the future exist, within the State of Illinois public swimming facilities, including swimming pools, spas, water slides, public bathing beaches, and other swimming facilities, which are substandard in one or more important features of safety, cleanliness or sanitation. Such conditions adversely affect the public health, safety and general welfare of persons.
Therefore, the purpose of this Act is to protect, promote and preserve the public health, safety and general welfare by providing for the establishment and enforcement of minimum standards for safety, cleanliness and general sanitation for all swimming facilities, including swimming pools, spas, water slides, public bathing beaches, and other aquatic features now in existence or hereafter constructed, developed, or altered, and to provide for inspection and licensing of all such facilities.
(Source: P.A. 96-1081, eff. 7-16-10; 97-957, eff. 1-1-13.)

(210 ILCS 125/3) (from Ch. 111 1/2, par. 1203)
Sec. 3. Definitions. As used in this Act, unless the context otherwise requires, the terms specified in Sections 3.01 through 3.24 have the meanings ascribed to them in those Sections.
(Source: P.A. 96-1081, eff. 7-16-10; 97-957, eff. 1-1-13.)

(210 ILCS 125/3.01) (from Ch. 111 1/2, par. 1203.01)
Sec. 3.01. Swimming pool. "Swimming pool" means any artificial basin of water which is modified, improved, constructed or installed for the purpose of public swimming, wading, floating, or diving, and includes: pools for community use, pools at apartments, condominiums, and other groups or associations having 5 or more living units, clubs, churches, camps, schools, institutions, Y.M.C.A.'s, Y.W.C.A.'s, parks, recreational areas, motels, hotels, health clubs, golf and country clubs, and other commercial establishments. It does not include pools at private single-family residences intended only for the use of the owner and guests.
(Source: P.A. 97-957, eff. 1-1-13.)

(210 ILCS 125/3.02) (from Ch. 111 1/2, par. 1203.02)
Sec. 3.02. "Public Bathing Beach" means any body of water, except as defined in Section 3.01, or that portion thereof used for the purpose of public swimming or recreational bathing, and includes beaches at: apartments, condominiums, subdivisions, and other groups or associations having 5 or more living units, clubs, churches, camps, schools, institutions, parks, recreational areas, motels, hotels and other commercial establishments. It includes shores, equipments, buildings and appurtenances pertaining to such areas. It does not include bathing beaches at private residences intended only for the use of the owner and guests.
(Source: P.A. 97-957, eff. 1-1-13.)

(210 ILCS 125/3.03) (from Ch. 111 1/2, par. 1203.03)
Sec. 3.03.
"Applicant" means any person making application for a permit or license.
(Source: P.A. 78-1149.)

(210 ILCS 125/3.04) (from Ch. 111 1/2, par. 1203.04)
Sec. 3.04.
"Licensee" means any individual having a license under this Act, any member of a firm, partnership or association to which a license is issued under this Act and any corporation having a license under this Act.
(Source: P.A. 78-1149.)

(210 ILCS 125/3.05) (from Ch. 111 1/2, par. 1203.05)
Sec. 3.05. "Person" means any individual, group of individuals, association, trust, partnership, limited liability company, corporation, person doing business under an assumed name, county, municipality, the State of Illinois, or any political subdivision or department thereof, or any other entity.
(Source: P.A. 97-957, eff. 1-1-13.)

(210 ILCS 125/3.06) (from Ch. 111 1/2, par. 1203.06)
Sec. 3.06.
"Department" means the Department of Public Health, State of Illinois.
(Source: P.A. 78-1149.)

(210 ILCS 125/3.07) (from Ch. 111 1/2, par. 1203.07)
Sec. 3.07.
"Director" means the Director of the Department of Public Health, State of Illinois.
(Source: P.A. 78-1149.)

(210 ILCS 125/3.08) (from Ch. 111 1/2, par. 1203.08)
Sec. 3.08.
"Revocation" means to declare invalid, for an indefinite period of time, a permit or license issued to the applicant or licensee by the Department.
(Source: P.A. 78-1149.)

(210 ILCS 125/3.09) (from Ch. 111 1/2, par. 1203.09)
Sec. 3.09.
"Suspension" means to declare invalid a permit or license issued to the applicant or licensee by the Department, for a temporary period of time with an expectation of resumption.
(Source: P.A. 78-1149.)

(210 ILCS 125/3.10)
Sec. 3.10. Spa. "Spa" means a basin of water designed for recreational or therapeutic use that is not drained, cleaned, or refilled for each user. It may include hydrojet circulation, hot water, cold water mineral bath, air induction bubbles, or some combination thereof. It includes "therapeutic pools", "hydrotherapy pools", "whirlpools", "cold spas", "hot spas", and "hot tubs". It does not include these facilities at individual single-family residences intended for use by the occupant and his or her guests.
(Source: P.A. 97-957, eff. 1-1-13.)

(210 ILCS 125/3.11)
Sec. 3.11. Water slide. "Water slide" means a ride with a flow of water and having a flume exceeding 30 feet in length.
(Source: P.A. 92-18, eff. 6-28-01.)

(210 ILCS 125/3.12)
Sec. 3.12. Swimming facility. "Swimming facility" means a swimming pool, spa, public bathing beach, or aquatic feature and its appurtenances, singular or aggregated together, that exists for the purpose of providing recreation or therapeutic services to the public. It does not include isolation or flotation tanks.
(Source: P.A. 96-1081, eff. 7-16-10; 97-957, eff. 1-1-13.)

(210 ILCS 125/3.13)
Sec. 3.13. Spray pool. "Spray pool" means an aquatic feature that is not a swimming pool and that has structures or fittings for spraying, dumping, or shooting water. The term does not include features having as a source of water a public water supply that is regulated by the Illinois Environmental Protection Agency or the Illinois Department of Public Health and that has no capacity to recycle water.
(Source: P.A. 96-1081, eff. 7-16-10; 97-957, eff. 1-1-13.)

(210 ILCS 125/3.14)
Sec. 3.14. Prequalified architect or prequalified professional engineer. "Prequalified architect" or "prequalified professional engineer" means an individual who is prequalified by the Department and is responsible for coordinating the design, planning, and creation of specifications for swimming facilities and for applying for a permit for construction or major alteration.
(Source: P.A. 97-957, eff. 1-1-13.)

(210 ILCS 125/3.15)
Sec. 3.15. Prequalified swimming facility contractor. "Prequalified swimming facility contractor" means a person who is prequalified by the Department to perform the construction, installation, modification, or repair of a swimming facility and its appurtenances.
(Source: P.A. 97-957, eff. 1-1-13.)

(210 ILCS 125/3.16)
Sec. 3.16. Aquatic feature. "Aquatic feature" means any single element of a swimming facility other than a swimming pool or spa or bathing beach, including, but not limited to, a lazy river, water slide, spray pool, or other feature that provides aquatic recreation or therapy.
(Source: P.A. 97-957, eff. 1-1-13.)

(210 ILCS 125/3.17)
Sec. 3.17. Lapsed fee. "Lapsed fee" means the amount charged to a licensee for failing to renew a swimming facility license within one year after the expiration of the license. This fee is in addition to any other fees associated with renewal of a swimming facility license.
(Source: P.A. 97-957, eff. 1-1-13.)

(210 ILCS 125/3.18)
Sec. 3.18. Living unit. "Living unit" means a home, mobile home, duplex unit, apartment unit, condominium unit, or any dwelling unit in a multi-unit residential structure or a campground lot.
(Source: P.A. 97-957, eff. 1-1-13.)

(210 ILCS 125/3.19)
Sec. 3.19. Major alteration. "Major alteration" means any change to a swimming facility or its aquatic features or appurtenances that alters the facility's functionality or as-built or as-permitted condition. This includes, but is not limited to, an alteration of a pool that changes the water surface area, depth, or volume, addition of a permanently installed appurtenance such as a diving board, slide, or starting platform, modification of the design of the recirculation system, and replacement or modification of a bather preparation facility. It does not include maintenance or minor repair or the replacement of equipment with comparable components.
(Source: P.A. 97-957, eff. 1-1-13.)

(210 ILCS 125/3.20)
Sec. 3.20. Subsequent inspection. "Subsequent inspection" means any inspection made by the Department or its agents or certified local health departments that are authorized by local government ordinance to administer and enforce this Act for purposes of annual renewals, responding to a substantiated complaint, complying with a request by the licensee or its agent, or ensuring compliance with an order of the Department. The term does not include initial inspections performed by the Department relating to permitted construction, interim compliance inspections, or Department inspections in a case in which no violations are found.
(Source: P.A. 97-957, eff. 1-1-13.)

(210 ILCS 125/3.21)
Sec. 3.21. Initial review. "Initial review" means the first review of any submittal made by an applicant for a permit for construction or major alteration, as provided for in Section 5 of this Act. If the requirements of Section 5 are met, a permit shall be issued; otherwise the Department shall issue correspondence indicating deficiencies.
(Source: P.A. 97-957, eff. 1-1-13.)

(210 ILCS 125/3.22)
Sec. 3.22. Initial inspection. "Initial inspection" means an inspection conducted by the Department to determine compliance with this Act and rules promulgated thereunder in order to approve the operation of a swimming facility after the Department has issued a permit for construction or major alteration.
(Source: P.A. 97-957, eff. 1-1-13.)

(210 ILCS 125/3.23)
Sec. 3.23. Agent health department. "Agent health department" means a certified local health department that the Department has designated as its agent for making inspections and investigations under Section 11 of this Act.
(Source: P.A. 97-957, eff. 1-1-13.)

(210 ILCS 125/3.24)
Sec. 3.24. Ordinance health department. "Ordinance health department" means a certified local health department belonging to a unit of local government that has adopted an ordinance electing to administer and enforce this Act and adopting, by reference, the rules adopted and amended from time to time by the Department under the authority of Section 27 of this Act.
(Source: P.A. 97-957, eff. 1-1-13.)

(210 ILCS 125/4) (from Ch. 111 1/2, par. 1204)
Sec. 4. License to operate. After May 1, 2002, it shall be unlawful for any person to open, establish, maintain or operate a swimming facility within this State without first obtaining a license therefor from the Department or, where applicable, from the ordinance health department. Applications for original licenses shall be made on forms furnished by the Department or, where applicable, by an ordinance health department. Each application shall be signed by the applicant and accompanied by an affidavit of the applicant as to the truth of the application. Each application shall contain: the name and address of the applicant, or names and addresses of the partners if the applicant is a partnership, or the name and addresses of the officers if the applicant is a corporation or the names and addresses of all persons having an interest therein if the applicant is a group of individuals, association, or trust; and the location of the swimming facility. A license shall be valid only in the possession of the person to whom it is issued and shall not be the subject of sale, assignment, or other transfer, voluntary, or involuntary, nor shall the license be valid for any premises other than those for which originally issued. Upon receipt of an application for an original license, the Department or, where applicable, the ordinance health department shall inspect such swimming facility to insure compliance with this Act. In no case shall license fees be assessed by both the Department and the ordinance health department.
(Source: P.A. 96-1081, eff. 7-16-10; 97-957, eff. 1-1-13.)

(210 ILCS 125/5) (from Ch. 111 1/2, par. 1205)
Sec. 5. Permit for construction or major alteration. No swimming facility shall be constructed or altered in a major manner until plans, specifications, and other information relative to such swimming facility and appurtenant facilities as may be requested on forms provided by the Department are submitted to and reviewed by the Department and found to comply with minimum sanitary and safety requirements and design criteria, and until a permit for the construction or major alteration is issued by the Department. Permits are valid for a period of one year from date of issue. They may be reissued upon application to the Department and payment of the permit fee.
The fee to be paid by an applicant for a permit for construction, major alteration, or installation of each swimming facility shall be in accordance with Sections 8.1, 8.2, and 8.3 of this Act and shall accompany such application.
(Source: P.A. 96-1081, eff. 7-16-10; 97-957, eff. 1-1-13.)

(210 ILCS 125/5.1)
Sec. 5.1. Permit applications; certification. Permit applications shall be made by an architect or engineer prequalified in accordance with Section 30 of this Act. Such applications shall include the sealed technical submissions of the prequalified architect or prequalified professional engineer responsible for the application. The requirements for permit applications by a prequalified architect or prequalified professional engineer shall take effect upon adoption of rules to implement Section 30 of this Act.
(Source: P.A. 97-957, eff. 1-1-13.)

(210 ILCS 125/5.2)
Sec. 5.2. Plan resubmittal. Those permit applications failing to qualify for a permit for construction or major alteration after review by the Department shall be supplemented within 30 days by a plan resubmittal. Such resubmittals shall include, but not be limited to, revised plans, specifications and other required documentation sufficient to correct deficiencies in the application and demonstrate compliance with the rules. All plan resubmittals shall be submitted to the Department by a prequalified architect or prequalified professional engineer and shall be accompanied by a fee in accordance with Sections 8.1, 8.2 and 8.3 of this Act. The requirements for plan resubmittal by a prequalified architect or prequalified professional engineer shall take effect upon adoption of rules to implement Section 30 of this Act.
(Source: P.A. 97-957, eff. 1-1-13.)

(210 ILCS 125/6) (from Ch. 111 1/2, par. 1206)
Sec. 6. License renewal. Applications and fees for renewal of the license shall be made in writing by the holder of the license, on forms furnished by the Department or, where applicable, the ordinance health department, shall be accompanied by a license application fee in accordance with Sections 8.1, 8.2, and 8.3 of this Act for fees assessed by the Department or as established by local ordinance for fees assessed by the ordinance health department, which shall not be refundable, and shall contain any change in the information submitted since the original license was issued or the latest renewal granted. In addition to any other fees required under this Act, a late fee in accordance with Sections 8.1, 8.2, and 8.3 of this Act shall be charged when any renewal application is received by the Department after the license has expired or as established by local ordinance for fees assessed by the ordinance health department; however, educational institutions and units of State or local government shall not be required to pay late fees. If, after inspection, the Department or the ordinance health department is satisfied that the swimming facility is in substantial compliance with the provisions of this Act and the rules issued thereunder, the Department or the ordinance health department shall issue the renewal license. No license shall be renewed if the licensee has unpaid fines, fees, or penalties owed to the Department. In no case shall license renewal or late fees be assessed by both the Department and the ordinance health department.
(Source: P.A. 96-1081, eff. 7-16-10; 97-957, eff. 1-1-13.)

(210 ILCS 125/7) (from Ch. 111 1/2, par. 1207)
Sec. 7. Conditional license. If the Department or, where applicable, the ordinance health department finds that the facilities of any swimming facility for which a license is sought are not in compliance with the provisions of this Act and the rules of the Department relating thereto, but may operate without undue prejudice to the public, the Department or the ordinance health department may issue a conditional license setting forth the conditions on which the license is issued, the manner in which the swimming facility fails to comply with the Act and such rules, and shall set forth the time, not to exceed 3 years, within which the applicant must make any changes or corrections necessary to fully comply with this Act and the rules of the Department relating thereto. No more than 3 such consecutive annual conditional licenses may be issued.
(Source: P.A. 96-1081, eff. 7-16-10; 97-957, eff. 1-1-13.)

(210 ILCS 125/8) (from Ch. 111 1/2, par. 1208)
Sec. 8. Payment of fees; display of licenses. All fees and penalties generated under the authority of this Act, except fees collected by agent health departments or ordinance health departments, shall be deposited into the Facility Licensing Fund and, subject to appropriation, shall be used by the Department in the administration of this Act. All fees and penalties shall be submitted in the form of a check or money order or by other means authorized by the Department, agent health department, or ordinance health department. All licenses provided for in this Act shall be displayed in a conspicuous place for public view, within or on such premises. In case of revocation or suspension, the licensee shall cause the license to be removed and to post the notice of revocation or suspension issued by the Department or ordinance health department. Fees for a permit for construction or major alteration, an original license, and a plan resubmittal shall be determined by the total water surface area of the swimming facility, except that aquatic features and bathing beaches shall be charged a fixed fee regardless of water surface area. License renewal fees assessed by the Department shall be determined by the total water surface area of the swimming facility, except that aquatic features and bathing beaches shall be charged a fixed fee regardless of water surface area. Late renewal, lapsed, initial inspection, and subsequent inspection fees assessed by the Department shall be fixed fees regardless of water surface area.
Fees assessed by the Department shall be determined in accordance with the ownership designation of the swimming facility at the time of application. Fees assessed by agent health departments and ordinance health departments may be established by local ordinance.
(Source: P.A. 96-1081, eff. 7-16-10; 97-957, eff. 1-1-13.)

(210 ILCS 125/8.1)
Sec. 8.1. Fee schedule for fees assessed by the Department for all licensees except certain tax-exempt organizations, governmental units, and public elementary and secondary schools. The fee schedule for fees assessed by the Department for all licensees, except those specifically identified in Sections 8.2 and 8.3 of this Act, shall be as follows:

Water Surface

Construction

Major

Plan

Area or Other

Permit Fee

Alteration Fee

Resubmittal

Feature

Fee

0-500 sq ft

$625

$310

$200

501-1,000 sq ft

$1,250

$625

$200

1,001-2,000 sq ft

$1,500

$750

$200

2,001 sq ft and up

$1,950

$975

$200

Aquatic Feature

$625

$310

$200

Bathing Beach

$625

$310

$200

Water Surface Area or Other

Original License and License

Feature

Renewal Fee

0-500 sq ft

$150

501-1,000 sq ft

$300

1,001-2,000 sq ft

$400

2,001 sq ft and up

$500

Aquatic Feature

$150

Bathing Beach

$150

Late Renewal Fee

$100

Lapsed Fee

$150

Inspections

Fee

Initial Inspection

$150

Subsequent Inspection

$100

All fees set forth in this Section shall be charged on a per-swimming-facility or per-aquatic-feature basis, unless otherwise noted.
(Source: P.A. 97-957, eff. 1-1-13.)

(210 ILCS 125/8.2)
Sec. 8.2. Fee schedule for fees assessed by the Department for certain tax-exempt organizations. The fee schedule for fees assessed by the Department for a licensee that is an organization recognized by the United States Internal Revenue Service as tax-exempt under Title 26 of the United States Code, Section 501(c)(3) shall be as follows:

Water Surface

Construction

Major Alteration

Plan

Area or Other

Permit Fee

Fee

Resubmittal

Feature

Fee

0-500 sq ft

$150

$50

$200

501-1,000 sq ft

$150

$50

$200

1,001-2,000 sq ft

$150

$50

$200

2,001 sq ft and up

$150

$200

$200

Aquatic Feature

$600

$300

$200

Bathing Beach

$150

$50

$200

Water Surface Area or Other

Original License and License

Feature

Renewal Fee

0-500 sq ft

$0

501-1,000 sq ft

$0

1,001-2,000 sq ft

$0

2,001 sq ft and up

$0

Aquatic Feature

$75

Bathing Beach

$75

Late Renewal Fee

$50

Lapsed Fee

$75

Inspections

Fee

Initial Inspection

$0

Subsequent Inspection

$100

All fees set forth in this Section shall be charged on a per-swimming-facility or per-aquatic-feature basis.
(Source: P.A. 97-957, eff. 1-1-13.)

(210 ILCS 125/8.3)
Sec. 8.3. Fee schedule for fees assessed by the Department for certain governmental units and schools. The fee schedule for fees assessed by the Department for a licensee that is a unit of State or local government or a public elementary or secondary school shall be as follows:

Water Surface

Construction

Major Alteration

Plan

Area or Other

Permit Fee

Permit Fee

Resubmittal

Feature

Fee

0-500 sq ft

$0

$0

$200

501-1,000 sq ft

$0

$0

$200

1,001-2,000 sq ft

$0

$0

$200

2,001 sq ft and up

$0

$0

$200

Aquatic Feature

$600

$300

$200

Bathing Beach

$0

$0

$200

Water Surface Area or Other

Original License and License

Feature

Renewal Fee

0-500 sq ft

$0

501-1,000 sq ft

$0

1,001-2,000 sq ft

$0

2,001 sq ft and up

$0

Aquatic Feature

$0

Bathing Beach

$0

Late Renewal Fee

$0

Lapsed Fee

$0

Inspections

Fee

Initial Inspection

$0

Subsequent Inspection

$100

Construction permit fees and major alteration permit fees set forth in this Section shall be due only if the Department produces an initial review within 60 days after receipt of the application. The fees for aquatic features under this Section shall cover all aquatic features at a particular facility, and an aquatic feature fee is not required for each and every aquatic feature.
(Source: P.A. 97-957, eff. 1-1-13.)

(210 ILCS 125/9) (from Ch. 111 1/2, par. 1209)
Sec. 9. Inspections. Subject to constitutional limitations, the Department, by its representatives, after proper identification, is authorized and shall have the power to enter at reasonable times upon private or public property for the purpose of inspecting and investigating conditions relating to the enforcement of this Act and rules issued hereunder. Written notice of all violations shall be given to each person against whom a violation is alleged.
(Source: P.A. 97-957, eff. 1-1-13.)

(210 ILCS 125/10) (from Ch. 111 1/2, par. 1210)
Sec. 10. Access to premises. It shall be the duty of the owners, operators and licensees of swimming facilities to give the Department and its authorized agents free access to such premises at all reasonable times for the purpose of inspection.
(Source: P.A. 92-18, eff. 6-28-01.)

(210 ILCS 125/11) (from Ch. 111 1/2, par. 1211)
Sec. 11. Department's agents. The Department may designate certified local health departments as its agents for purposes of carrying out this Act. An agent so designated may charge fees for costs associated with enforcing this Act. Where the agent determines that it cannot perform an inspection under this Act, the Department shall perform the inspection and any applicable fees shall be payable to the Department and the agent may not charge a fee. If the Department performs a service or activity for the agent that the agent cannot perform, the fee for the service or activity shall be paid to the Department and not to the agent. In no case shall fees be assessed by both the Department and an agent for the same service or activity.
(Source: P.A. 97-957, eff. 1-1-13.)

(210 ILCS 125/12) (from Ch. 111 1/2, par. 1212)
Sec. 12. Water samples. Licensees shall cause to be submitted water samples and such operational and analytical data and records as may be required by the Department to determine the sanitary and safety conditions of the swimming facility.
(Source: P.A. 92-18, eff. 6-28-01.)

(210 ILCS 125/13) (from Ch. 111 1/2, par. 1213)
Sec. 13. Rules. The Department shall promulgate, publish, adopt and amend such rules as may be necessary for the proper enforcement of this Act, to protect the health and safety of the public using swimming facilities and their appurtenances, and may, when necessary, utilize the services of any other state agencies to assist in carrying out the purposes of this Act. These rules shall include but are not limited to design criteria for swimming facility areas and bather preparation facilities, standards relating to sanitation, cleanliness, plumbing, water supply, sewage and solid waste disposal, design and construction of all equipment, buildings, rodent and insect control, communicable disease control, safety and sanitation of appurtenant swimming facilities. The rules must include provisions for the prevention of bather entrapment or entanglement at new and existing swimming facilities. Bather preparation facilities consisting of dressing room space, toilets and showers shall be available for use of patrons of swimming facilities, except as provided by Department rules.
(Source: P.A. 96-1081, eff. 7-16-10; 97-957, eff. 1-1-13.)

(210 ILCS 125/14) (from Ch. 111 1/2, par. 1214)
Sec. 14. Whenever the Department determines that there are reasonable grounds to believe that there has been violation of any provision of this Act or the rules issued hereunder, the Department shall give notice of such alleged violation to the person to whom the license was issued, as herein provided. Such notice shall:
(a) be in writing;
(b) include a statement of the reasons for the

issuance of the notice;

(c) (blank);
(d) be served upon the owner, operator or licensee as

the case may require; provided that such notice or order shall be deemed to have been properly served upon such owner, operator or licensee when a copy thereof has been sent by registered or certified mail to his last known address as furnished to the Department; or, when he has been served with such notice by any other method authorized by the laws of this State;

(e) (blank).
(Source: P.A. 96-1081, eff. 7-16-10.)

(210 ILCS 125/15)
Sec. 15. (Repealed).
(Source: P.A. 78-1149. Repealed by P.A. 96-1081, eff. 7-16-10.)

(210 ILCS 125/15.1)
Sec. 15.1. Violations at facilities.
(a) If the Department finds violations at swimming facilities requiring licensure under this Act, the Department shall issue a written report or notice of the violations. In accordance with subsections (b), (c), and (d), each violation shall be categorized as either Type "A", Type "B", or Type "C".
(b) Type "A" Violation. The situation, condition, or practice constituting a Type "A" violation shall be abated or eliminated immediately, unless a fixed period of time, not exceeding 10 days, as determined by the Department and specified in the notice of violation or inspection report, is required for correction. Type "A" violations shall include, but not be limited to:
(1) Inoperable gauges or flowmeters.
(2) The failure to maintain appropriate water quality

within 20% of standard.

(3) The failure to maintain or provide operation

reports.

(4) The failure to provide and maintain necessary

safety equipment prescribed by rule.

(5) The failure to maintain cleanliness of the

facility (cracks, leaks, lint, dirt, and sediment).

(6) The improper use of starting platforms.
(7) The failure to maintain equipment in proper work

order (including, but not limited to, skimmers, pumps, and chlorinators), such that the public is not endangered.

(8) The failure to post Patron Regulations and Bather

Load signs.

(c) Type "B" Violation. At the time of issuance of a notice of a Type "B" violation, the Department shall request a plan of correction that is subject to the Department's approval. The facility shall have 10 days after receipt of a notice of violation in which to prepare and submit a plan of correction. The Department may extend this period up to 30 days where correction involves substantial capital improvement. The plan shall include a fixed time period, not to exceed 90 days, within which violations are to be corrected. If the Department rejects a plan of correction, it shall send notice of the rejection and the reason for the rejection to the facility. The facility shall have 10 days after receipt of the notice of rejection in which to submit a modified plan. If the modified plan is not timely submitted, or if the modified plan is rejected, the facility shall follow an approved plan of correction imposed by the Department. Type "B" violations shall include, but not be limited to:
(1) Ongoing repeat Type "A" violations not corrected

in accordance with a notice or inspection report.

(2) The failure to submit a Drowning and Injury

Report within 24 hours.

(3) The failure to provide a lifeguard or a warning

sign as required by the rules.

(4) The failure to maintain water quality in

accordance with Section 820.320 of Title 77 of the Illinois Administrative Code, and in excess of that allowed for in a Type "A" violation.

(5) The failure to properly secure the pool area or

the equipment/storage area.

(6) The failure to maintain any operational reports.
(7) The failure to obey assigned bather load.
(8) The failure to properly display a

Department-issued license.

(d) Type "C" Violation. Type "C" violations include those violations that may lead to serious injury or death of patrons, employees, or the general public. Upon finding a Type "C" violation at a facility, the Department shall immediately take such actions as necessary to protect public health, including ordering the immediate closure of the facility, ordering the abatement of conditions deemed dangerous by the Department, or ordering the cessation of any practice deemed dangerous or improper by the Department. Type "C" violations shall include, but not be limited to:
(1) The failure to obtain a license prior to

operating.

(2) The failure to construct the pool in accordance

with the Department-issued permit to construct.

(3) The failure to secure a permit to alter the pool.
(4) The failure to close the pool in accordance with

the rules.

(5) The failure to obey any lawful order of the

Department.

(6) The failure to provide access to the facility by

the Department or any duly appointed agent thereof.

(7) The failure to post a Department-issued closure

order.

(8) Operating the facility in a manner that results

in imminent danger to the public.

(9) Submitting fraudulent documentation to the

Department or a duly appointed agent thereof.

(e) In determining whether a penalty is to be imposed and in fixing the amount of the penalty to be imposed, if any, for a violation, the Director shall consider the following factors:
(1) The gravity of the violation, including the

probability that death or serious physical harm to the public will result or has resulted; the severity of the actual or potential harm; and the extent to which the provisions of the applicable statutes or regulations were violated.

(2) The reasonable diligence exercised by the

licensee and efforts to correct violations.

(3) Any previous violations committed by the licensee.
(4) The financial benefit to the facility for

committing or continuing the violation.

Type "A" violations shall carry no penalty provided they are corrected within the terms set forth by this Act and in accordance with the rules established under this Act. Type "B" violations may be assessed a penalty of $25 per day for each day the violation exists. Type "C" violations may be assessed a penalty of $100 per day for each day the violation exists, in addition to any other penalties provided for by law.
(Source: P.A. 96-1081, eff. 7-16-10.)

(210 ILCS 125/15.2)
Sec. 15.2. Violations and civil penalties. The Department is empowered to assess civil penalties and sanctions for violations of this Act and the rules promulgated under this Act. Each day a violation exists shall constitute a separate violation.
(Source: P.A. 96-1081, eff. 7-16-10.)

(210 ILCS 125/16)
Sec. 16. (Repealed).
(Source: P.A. 78-1149. Repealed by P.A. 96-1081, eff. 7-16-10.)

(210 ILCS 125/16.1)
Sec. 16.1. Denial, suspension, or revocation of a license. The Director, after notice and opportunity for a hearing to a party, may deny, suspend, or revoke a license or permit, or assess a civil penalty, in any case in which he or she finds that there has been a substantial failure to comply with the provisions of this Act or rules established under it. Notice shall be provided by certified mail, return receipt requested, or served personally and by fixing a date, not less than 15 days from the date of such mailing or service, at which time the applicant or license holder shall be given an opportunity to serve a written request for hearing upon the Department. The hearing shall be conducted by the Director or by an individual designated in writing by the Director as the Hearing Officer. On the basis of any such hearing, or upon default of the applicant or license holder, the Director shall make a determination specifying his or her findings and conclusions. A copy of the determinations shall be sent by certified mail, return receipt requested, or served personally upon the applicant or license holder.
(Source: P.A. 96-1081, eff. 7-16-10.)

(210 ILCS 125/17) (from Ch. 111 1/2, par. 1217)
Sec. 17. Subpoenas; witness fees. The Director or Hearing Officer may compel by subpoena or subpoena duces tecum the attendance and testimony of witnesses and the production of records or documents either in electronic or paper form and administer oaths to witnesses. All subpoenas issued by the Director or Hearing Officer may be served as provided for in a civil action.
The fees of witnesses for attendance and travel shall be the same as the fees for witnesses before the circuit court and shall be paid by the party to such proceeding at whose request the subpoena is issued. If such subpoena is issued at the request of the Department, the witness fee shall be paid as an administrative expense.
In cases of refusal of a witness to attend or testify, or to produce records or documents, concerning any matter upon which he might be lawfully examined, the circuit court of the county where the hearing is held, upon application of any party to the proceeding, may compel obedience by proceeding as for contempt.
(Source: P.A. 97-957, eff. 1-1-13.)

(210 ILCS 125/18) (from Ch. 111 1/2, par. 1218)
Sec. 18.
In the event of the inability of any party, or the Department, to procure the attendance of witnesses to give testimony or produce books and papers, such party or the Department may take the deposition of witnesses in accordance with the laws of this State. All testimony taken at a hearing shall be reduced to writing, and all such testimony and other evidence introduced at the hearing shall be a part of the record of the hearing.
(Source: P.A. 78-1149.)

(210 ILCS 125/19) (from Ch. 111 1/2, par. 1219)
Sec. 19.
The Director shall make findings of fact in such hearing, and the Director shall render his decision within 30 days after the termination of the hearing, unless additional time is required by him for a proper disposition of the matter. When the hearing has been conducted by a Hearing Officer, the Director shall review the findings of fact and recommendations of the Hearing Officer, and the transcribed record if a party has requested and paid for such record before rendering a decision. It shall be the duty of the Director to forward a copy of his decision by registered or certified mail, to the owner, operator, licensee or applicant within 5 days of rendition of such decision. Technical errors in the proceeding before the Director or Hearing Officer or their failure to observe the technical rules of evidence shall not be grounds for the reversal of any administrative decision unless it appears to the court that such error or failure materially affects the rights of any party and results in substantial injustice to him.
(Source: P.A. 78-1149.)

(210 ILCS 125/20) (from Ch. 111 1/2, par. 1220)
Sec. 20. Judicial review. The Department is not required to certify any record or file any answer or otherwise appear in any proceeding for judicial review unless there is filed in the court with the complaint a receipt from the Department acknowledging payment of the costs of furnishing and certifying the record, which costs shall be computed at the rate of $1 per page of such record. Failure on the part of the plaintiff to make such deposit shall be grounds for dismissal of the action.
(Source: P.A. 97-957, eff. 1-1-13.)

(210 ILCS 125/20.5)
Sec. 20.5. Reproduction of records. The Department may charge $0.25 per each 8.5" x 11" page, whether paper or electronic, for copies of records held by the Department pursuant to this Act. For documents larger than 8.5" x 11", actual copying costs plus $0.25 per page shall apply.
(Source: P.A. 97-957, eff. 1-1-13.)

(210 ILCS 125/21) (from Ch. 111 1/2, par. 1221)
Sec. 21. Closure of facility. Whenever the Department finds any violation of this Act or the rules promulgated under this Act, if the violation presents an emergency or risk to public health, the Department shall, without prior notice or hearing, issue a written notice, immediately order the owner, operator, or licensee to close the swimming facility and to prohibit any person from using such facilities. Notwithstanding any other provisions in this Act, such order shall be effective immediately.
The notice shall state the reasons prompting the closing of the facilities and a copy of the notice must be posted conspicuously at the pool or beach by the owner, operator or licensee.
The Attorney General and the State's Attorney and Sheriff of the county in which the swimming facility is located shall enforce the closing order after receiving notice thereof.
Any owner, operator or licensee affected by such an order is entitled, upon written request to the Department, to a hearing as provided in this Act.
When such violations are abated in the opinion of the Department, the Department may authorize reopening the swimming facility.
(Source: P.A. 96-1081, eff. 7-16-10; 97-957, eff. 1-1-13.)

(210 ILCS 125/21.1) (from Ch. 111 1/2, par. 1221.1)
Sec. 21.1. Use of life jackets. No person shall prohibit the use of a life jacket in a swimming facility by an individual who, as evidenced by a statement signed by a licensed physician, suffers from a physical disability or condition which necessitates the use of such life jacket.
(Source: P.A. 92-18, eff. 6-28-01.)

(210 ILCS 125/22) (from Ch. 111 1/2, par. 1222)
Sec. 22. Criminal penalties. Any person who violates this Act or any rule adopted by the Department, or who violates any determination or order of the Department under this Act, shall be guilty of a Class A misdemeanor punishable by a fine of $1,000 for each day the violation exists, in addition to civil penalties, or up to 6 months imprisonment, or both a fine and imprisonment.
Each day's violation constitutes a separate offense. The State's Attorney of the county in which the violation occurred, or the Attorney General shall bring such actions in the name of the people of the State of Illinois.
(Source: P.A. 97-957, eff. 1-1-13.)

(210 ILCS 125/22.2)
Sec. 22.2. Civil enforcement. The Department may impose administrative civil penalties for violations of this Act and the rules promulgated thereunder, pursuant to rules for such penalties adopted by the Department. The State's Attorney of the county in which the violation occurred, or the Attorney General, shall bring actions for collection of penalties imposed under this Section in the name of the people of the State of Illinois. The State's Attorney or Attorney General may, in addition to other remedies provided in this Act, bring an action (i) for an injunction to restrain the violation, (ii) to impose civil penalties (if no penalty has been imposed by the Department), or (iii) to enjoin the operation of any such person or establishment.
(Source: P.A. 97-957, eff. 1-1-13.)

(210 ILCS 125/23) (from Ch. 111 1/2, par. 1223)
Sec. 23. Applicability of Act. Nothing in this Act shall be construed to exclude the State of Illinois and Departments and educational institutions thereof and units of local government except that the provisions in this Act for fees or late fees for licenses and permits, and the provisions for civil penalties, fines and imprisonment shall not apply to the State of Illinois, to Departments and educational institutions thereof, or units of local government. This Act shall not apply to beaches operated by units of local government located on Lake Michigan.
(Source: P.A. 96-1081, eff. 7-16-10; 97-957, eff. 1-1-13.)

(210 ILCS 125/24) (from Ch. 111 1/2, par. 1224)
Sec. 24. The Administrative Review Law, as amended, and the rules adopted under the Administrative Review Law apply to and govern all proceedings for judicial review of final administrative decisions of the Department under this Act. The term "Administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 82-783.)

(210 ILCS 125/24.1) (from Ch. 111 1/2, par. 1224.1)
Sec. 24.1. The provisions of the Illinois Administrative Procedure Act are hereby expressly adopted and shall apply to all administrative rules and procedures of the Department of Public Health under this Act, except that in case of conflict between the Illinois Administrative Procedure Act and this Act the provisions of this Act shall control, and except that Section 5-35 of the Illinois Administrative Procedure Act relating to procedures for rule-making does not apply to the adoption of any rule required by federal law in connection with which the Department is precluded by law from exercising any discretion.
(Source: P.A. 88-45.)

(210 ILCS 125/26) (from Ch. 111 1/2, par. 1226)
Sec. 26.
If any part of this Act is adjudged invalid, such adjudication shall not affect the validity of the Act as a whole or of any other part.
(Source: P.A. 78-1149.)

(210 ILCS 125/27) (from Ch. 111 1/2, par. 1227)
Sec. 27. Adoption of ordinances. Any unit of government having a certified local health department may administer and enforce this Act by adopting an ordinance electing to administer and enforce this Act and adopting by reference the rules promulgated and amended from time to time by the Department under authority of this Act.
A unit of local government that so qualified and elects to administer and enforce this Act shall furnish the Department a copy of its ordinance and the names and qualifications of the employees required by this Act. The unit of local government ordinance shall then prevail in lieu of the State licensure and inspection program with the exception of Section 5 of this Act which provides for permits for construction or major alteration, and Sections 5.1, 5.2, 30, and 31, which provisions shall continue to be administered by the Department. With the exception of permits as provided for in Section 5 of this Act, a unit of local government may collect fees for administration of ordinances adopted pursuant to this Section. Units of local government shall require such State permits as provided in Section 5 prior to issuing licenses for swimming facilities constructed or altered in a major manner in accordance with this Act.
Not less than once every 3 years the Department shall evaluate each unit of local government's licensing and inspection program to determine whether such program is being operated and enforced in accordance with this Act and the rules promulgated thereunder. If the Department finds, after investigation, that such program is not being enforced within the provisions of this Act or the rules promulgated thereunder, the Director shall give written notice of such findings to the unit of government. If the Department finds, not less than 30 days after such given notice, that the program is not being conducted and enforced within the provisions of this Act or the rules promulgated thereunder, the Director shall give written notice to the unit of government that its authority to administer this Act is revoked. Any unit of government whose authority to administer this Act is revoked may request an administrative hearing as provided in this Act. If the unit of government fails to request a hearing within 15 days after receiving the notice or if, after such hearing, the Director confirms the revocation, all swimming facilities then operating under such unit of government shall be immediately subject to the State licensure fee and inspection program, until such time as the unit of government is again authorized by the Department to administer and enforce this Act.
(Source: P.A. 97-957, eff. 1-1-13.)

(210 ILCS 125/28) (from Ch. 111 1/2, par. 1228)
Sec. 28. (Repealed).
(Source: P.A. 86-595. Repealed by P.A. 92-18, eff. 6-28-01.)

(210 ILCS 125/30)
Sec. 30. Prequalified architect or prequalified professional engineer.
(a) Any person responsible for designing, planning, and creating specifications for swimming facilities and for applying for a permit for construction or major alteration of a swimming facility must be an architect or professional engineer prequalified by the Department. A prequalified architect or prequalified professional engineer must be licensed and in good standing with the Illinois Department of Financial and Professional Regulation and must possess public swimming facility design experience as determined by rules promulgated by the Department. Persons seeking prequalification pursuant to this Section shall apply for prequalification pursuant to rules adopted by the Department.
(b) In addition to any other power granted in this Act to adopt rules, the Department may adopt rules relating to the issuance or renewal of the prequalification of an architect or professional engineer or the suspension of the prequalification of any such person or entity, including, without limitation, a summary suspension without a hearing founded on any one or more of the bases set forth in this subsection.
The bases for an interim or emergency suspension of the prequalification of an architect or professional engineer include, but are not limited to, the following:
(1) A finding by the Department that the public

interest, safety, or welfare requires a summary suspension of the prequalification without a hearing.

(2) The occurrence of an event or series of events

which, in the Department's opinion, warrants a summary suspension of the prequalification without a hearing. Such events include, without limitation: (i) the indictment of the holder of the prequalification by a State or federal agency or another branch of government for a crime; (ii) the suspension of a license or prequalification by another State agency or by a federal agency or another branch of government after a hearing; (iii) failure to comply with State law, including, without limitation, this Act and the rules promulgated thereunder; and (iv) submission of fraudulent documentation or the making of false statements to the Department.

(c) If a prequalification is suspended by the Department without a hearing for any reason set forth in this Section or in Section 10-65 of the Illinois Administrative Procedure Act, the Department, within 30 days after the issuance of an order of suspension of the prequalification, shall initiate a proceeding for the suspension of or other action upon the prequalification.
(d) An applicant for prequalification under this Section must, at a minimum, be licensed in Illinois as a professional engineer or architect in accordance with the Professional Engineering Practice Act of 1989 or the Illinois Architecture Practice Act of 1989.
(Source: P.A. 97-957, eff. 1-1-13.)

(210 ILCS 125/31)
Sec. 31. Prequalified swimming facility contractor.
(a) Any person seeking to perform construction, installation, or major alteration of a swimming facility must be prequalified by the Department. A prequalified swimming facility contractor must be registered and in good standing with the Secretary of State and possess public swimming facility construction experience as determined by rules promulgated by the Department. Persons seeking prequalification pursuant to this Section shall apply for prequalification pursuant to rules adopted by the Department.
(b) In addition to any other power granted in this Act to adopt rules, the Department may adopt rules relating to the issuance or renewal of the prequalification of a swimming facility contractor or the suspension of the prequalification of any such person or entity, including, without limitation, an interim or emergency suspension without a hearing founded on any one or more of the bases set forth in this subsection.
The bases for an interim or emergency suspension of the prequalification of a swimming facility contractor include, but are not limited to, the following:
(1) A finding by the Department that the public

interest, safety, or welfare requires a summary suspension of the prequalification without a hearing.

(2) The occurrence of an event or series of events

which, in the Department's opinion, warrants a summary suspension of the prequalification without a hearing. Such events include, without limitation: (i) the indictment of the holder of the prequalification by a State or federal agency or another branch of government for a crime; (ii) the suspension or modification of a license by another State agency or by a federal agency or another branch of government after a hearing; (iii) failure to comply with State law, including, without limitation, this Act and the rules promulgated thereunder; and (iv) submission of fraudulent documentation or the making of false statements to the Department.

(c) If a prequalification is suspended by the Department without a hearing for any reason set forth in this Section or in Section 10-65 of the Illinois Administrative Procedure Act, the Department, within 30 days after the issuance of an order of suspension of the prequalification, shall initiate a proceeding for the suspension of or other action upon the prequalification.
(Source: P.A. 97-957, eff. 1-1-13.)

(210 ILCS 125/32)
Sec. 32. Service animals. It is the duty of a licensee under this Act to allow the use of service animals as defined and prescribed in 28 C.F.R. 35.104, 28 C.F.R. 35.136, 28 C.F.R. 35.139, 28 C.F.R. 36.104, 28 C.F.R. 208, and 28 C.F.R. 302(c) if the service animal has been trained to perform a specific task or work in the water and the use of such animal does not pose a direct threat to the health and safety of the patrons of the facility or the function or sanitary conditions of the facility. Any use of a licensed swimming facility by an animal other than a service animal as authorized under this Section is prohibited.
(Source: P.A. 97-957, eff. 1-1-13.)



210 ILCS 130/ - Swimming Pool Safety Act.

(210 ILCS 130/0.01) (from Ch. 111 1/2, par. 1250)
Sec. 0.01. Short title. This Act may be cited as the Swimming Pool Safety Act.
(Source: P.A. 86-1324.)

(210 ILCS 130/1) (from Ch. 111 1/2, par. 1251)
Sec. 1. As used in this Act:
"Swimming pool" means any artificial basin of water which is modified, improved, constructed or installed for the purpose of public swimming, and includes: pools for community use, pools at apartments, condominiums, and other groups or associations having 5 or more living units, clubs, churches, camps, schools, institutions, Y.M.C.A.s, Y.W.C.A.s, parks, recreational areas, motels, hotels and other commercial establishments. It does not include pools at private residences intended only for the use of the owner and guests.
"Person" means any individual, group of individuals, association, trust, partnership, corporation, person doing business under an assumed name, county, municipality, the State of Illinois, or any political subdivision or department thereof, or any other entity.
"Life jacket" means a life jacket, life vest or any other flotation device designed to be worn about the body to assist in maintaining buoyancy in water.
(Source: P.A. 84-441.)

(210 ILCS 130/2) (from Ch. 111 1/2, par. 1252)
Sec. 2. No person shall prohibit the use of a life jacket in a swimming pool by any individual who, as evidenced by a statement signed by a licensed physician, suffers from a physical disability or condition which necessitates the use of such life jacket.
(Source: P.A. 84-441.)

(210 ILCS 130/3) (from Ch. 111 1/2, par. 1253)
Sec. 3. Any individual who establishes a policy in violation of this Act, or who violates this Act while acting contrary to an established policy which is in compliance with this Act, is guilty of a petty offense and shall be subject to a fine of not more than $100 for each violation.
(Source: P.A. 84-441.)



210 ILCS 135/ - Community-Integrated Living Arrangements Licensure and Certification Act.

(210 ILCS 135/1) (from Ch. 91 1/2, par. 1701)
Sec. 1. This Act shall be known and may be cited as the Community-Integrated Living Arrangements Licensure and Certification Act.
(Source: P.A. 85-1250.)

(210 ILCS 135/2) (from Ch. 91 1/2, par. 1702)
Sec. 2. The purpose of this Act is to promote the operation of community-integrated living arrangements for the supervision of persons with mental illness and persons with a developmental disability by licensing community mental health or developmental services agencies to provide an array of community-integrated living arrangements for such individuals. These community-integrated living arrangements are intended to promote independence in daily living and economic self-sufficiency. The licensed community mental health or developmental services agencies in turn shall be required to certify to the Department that the programs and placements provided in the community-integrated living arrangements comply with this Act, the Mental Health and Developmental Disabilities Code, and applicable Department rules and regulations.
(Source: P.A. 88-380.)

(210 ILCS 135/3) (from Ch. 91 1/2, par. 1703)
Sec. 3. As used in this Act, unless the context requires otherwise:
(a) "Applicant" means a person, group of persons, association, partnership or corporation that applies for a license as a community mental health or developmental services agency under this Act.
(b) "Community mental health or developmental services agency" or "agency" means a public or private agency, association, partnership, corporation or organization which, pursuant to this Act, certifies community-integrated living arrangements for persons with mental illness or persons with a developmental disability.
(c) "Department" means the Department of Human Services (as successor to the Department of Mental Health and Developmental Disabilities).
(d) "Community-integrated living arrangement" means a living arrangement certified by a community mental health or developmental services agency under this Act where 8 or fewer recipients with mental illness or recipients with a developmental disability who reside under the supervision of the agency. Examples of community integrated living arrangements include but are not limited to the following:
(1) "Adult foster care", a living arrangement for

recipients in residences of families unrelated to them, for the purpose of providing family care for the recipients on a full-time basis;

(2) "Assisted residential care", an independent

living arrangement where recipients are intermittently supervised by off-site staff;

(3) "Crisis residential care", a non-medical living

arrangement where recipients in need of non-medical, crisis services are supervised by on-site staff 24 hours a day;

(4) "Home individual programs", living arrangements

for 2 unrelated adults outside the family home;

(5) "Supported residential care", a living

arrangement where recipients are supervised by on-site staff and such supervision is provided less than 24 hours a day;

(6) "Community residential alternatives", as defined

in the Community Residential Alternatives Licensing Act; and

(7) "Special needs trust-supported residential care",

a living arrangement where recipients are supervised by on-site staff and that supervision is provided 24 hours per day or less, as dictated by the needs of the recipients, and determined by service providers. As used in this item (7), "special needs trust" means a trust for the benefit of a beneficiary with a disability as described in Section 15.1 of the Trusts and Trustees Act.

(e) "Recipient" means a person who has received, is receiving, or is in need of treatment or habilitation as those terms are defined in the Mental Health and Developmental Disabilities Code.
(f) "Unrelated" means that persons residing together in programs or placements certified by a community mental health or developmental services agency under this Act do not have any of the following relationships by blood, marriage or adoption: parent, son, daughter, brother, sister, grandparent, uncle, aunt, nephew, niece, great grandparent, great uncle, great aunt, stepbrother, stepsister, stepson, stepdaughter, stepparent or first cousin.
(Source: P.A. 99-143, eff. 7-27-15.)

(210 ILCS 135/4) (from Ch. 91 1/2, par. 1704)
(Text of Section from P.A. 100-58)
Sec. 4. (a) Any community mental health or developmental services agency who wishes to develop and support a variety of community-integrated living arrangements may do so pursuant to a license issued by the Department under this Act. However, programs established under or otherwise subject to the Child Care Act of 1969, the Nursing Home Care Act, the Specialized Mental Health Rehabilitation Act of 2013, the ID/DD Community Care Act, or the MC/DD Act, as now or hereafter amended, shall remain subject thereto, and this Act shall not be construed to limit the application of those Acts.
(b) The system of licensure established under this Act shall be for the purposes of:
(1) Insuring that all recipients residing in

community-integrated living arrangements are receiving appropriate community-based services, including treatment, training and habilitation or rehabilitation;

(2) Insuring that recipients' rights are protected

and that all programs provided to and placements arranged for recipients comply with this Act, the Mental Health and Developmental Disabilities Code, and applicable Department rules and regulations;

(3) Maintaining the integrity of communities by

requiring regular monitoring and inspection of placements and other services provided in community-integrated living arrangements.

The licensure system shall be administered by a quality assurance unit within the Department which shall be administratively independent of units responsible for funding of agencies or community services.
(c) As a condition of being licensed by the Department as a community mental health or developmental services agency under this Act, the agency shall certify to the Department that:
(1) All recipients residing in community-integrated

living arrangements are receiving appropriate community-based services, including treatment, training and habilitation or rehabilitation;

(2) All programs provided to and placements arranged

for recipients are supervised by the agency; and

(3) All programs provided to and placements arranged

for recipients comply with this Act, the Mental Health and Developmental Disabilities Code, and applicable Department rules and regulations.

(d) An applicant for licensure as a community mental health or developmental services agency under this Act shall submit an application pursuant to the application process established by the Department by rule and shall pay an application fee in an amount established by the Department, which amount shall not be more than $200.
(e) If an applicant meets the requirements established by the Department to be licensed as a community mental health or developmental services agency under this Act, after payment of the licensing fee, the Department shall issue a license valid for 3 years from the date thereof unless suspended or revoked by the Department or voluntarily surrendered by the agency.
(f) Upon application to the Department, the Department may issue a temporary permit to an applicant for a 6-month period to allow the holder of such permit reasonable time to become eligible for a license under this Act.
(g)(1) The Department may conduct site visits to an agency licensed under this Act, or to any program or placement certified by the agency, and inspect the records or premises, or both, of such agency, program or placement as it deems appropriate, for the purpose of determining compliance with this Act, the Mental Health and Developmental Disabilities Code, and applicable Department rules and regulations. The Department shall conduct inspections of the records and premises of each community-integrated living arrangement certified under this Act at least once every 2 years.
(2) If the Department determines that an agency licensed under this Act is not in compliance with this Act or the rules and regulations promulgated under this Act, the Department shall serve a notice of violation upon the licensee. Each notice of violation shall be prepared in writing and shall specify the nature of the violation, the statutory provision or rule alleged to have been violated, and that the licensee submit a plan of correction to the Department if required. The notice shall also inform the licensee of any other action which the Department might take pursuant to this Act and of the right to a hearing.
(g-5) As determined by the Department, a disproportionate number or percentage of licensure complaints; a disproportionate number or percentage of substantiated cases of abuse, neglect, or exploitation involving an agency; an apparent unnatural death of an individual served by an agency; any egregious or life-threatening abuse or neglect within an agency; or any other significant event as determined by the Department shall initiate a review of the agency's license by the Department, as well as a review of its service agreement for funding. The Department shall adopt rules to establish the process by which the determination to initiate a review shall be made and the timeframe to initiate a review upon the making of such determination.
(h) Upon the expiration of any license issued under this Act, a license renewal application shall be required of and a license renewal fee in an amount established by the Department shall be charged to a community mental health or developmental services agency, provided that such fee shall not be more than $200.
(Source: P.A. 99-180, eff. 7-29-15; 100-58, eff. 8-11-17.)

(Text of Section from P.A. 100-313)
Sec. 4. (a) Any community mental health or developmental services agency who wishes to develop and support a variety of community-integrated living arrangements may do so pursuant to a license issued by the Department under this Act. However, programs established under or otherwise subject to the Child Care Act of 1969, the Nursing Home Care Act, the Specialized Mental Health Rehabilitation Act of 2013, the ID/DD Community Care Act, or the MC/DD Act, as now or hereafter amended, shall remain subject thereto, and this Act shall not be construed to limit the application of those Acts.
(b) The system of licensure established under this Act shall be for the purposes of:
(1) Insuring that all recipients residing in

community-integrated living arrangements are receiving appropriate community-based services, including treatment, training and habilitation or rehabilitation;

(2) Insuring that recipients' rights are protected

and that all programs provided to and placements arranged for recipients comply with this Act, the Mental Health and Developmental Disabilities Code, and applicable Department rules and regulations;

(3) Maintaining the integrity of communities by

requiring regular monitoring and inspection of placements and other services provided in community-integrated living arrangements.

The licensure system shall be administered by a quality assurance unit within the Department which shall be administratively independent of units responsible for funding of agencies or community services.
(c) As a condition of being licensed by the Department as a community mental health or developmental services agency under this Act, the agency shall certify to the Department that:
(1) All recipients residing in community-integrated

living arrangements are receiving appropriate community-based services, including treatment, training and habilitation or rehabilitation;

(2) All programs provided to and placements arranged

for recipients are supervised by the agency; and

(3) All programs provided to and placements arranged

for recipients comply with this Act, the Mental Health and Developmental Disabilities Code, and applicable Department rules and regulations.

(d) An applicant for licensure as a community mental health or developmental services agency under this Act shall submit an application pursuant to the application process established by the Department by rule and shall pay an application fee in an amount established by the Department, which amount shall not be more than $200.
(e) If an applicant meets the requirements established by the Department to be licensed as a community mental health or developmental services agency under this Act, after payment of the licensing fee, the Department shall issue a license valid for 3 years from the date thereof unless suspended or revoked by the Department or voluntarily surrendered by the agency.
(f) Upon application to the Department, the Department may issue a temporary permit to an applicant for up to a 2-year period to allow the holder of such permit reasonable time to become eligible for a license under this Act.
(g)(1) The Department may conduct site visits to an agency licensed under this Act, or to any program or placement certified by the agency, and inspect the records or premises, or both, of such agency, program or placement as it deems appropriate, for the purpose of determining compliance with this Act, the Mental Health and Developmental Disabilities Code, and applicable Department rules and regulations.
(2) If the Department determines that an agency licensed under this Act is not in compliance with this Act or the rules and regulations promulgated under this Act, the Department shall serve a notice of violation upon the licensee. Each notice of violation shall be prepared in writing and shall specify the nature of the violation, the statutory provision or rule alleged to have been violated, and that the licensee submit a plan of correction to the Department if required. The notice shall also inform the licensee of any other action which the Department might take pursuant to this Act and of the right to a hearing.
(g-5) As determined by the Department, a disproportionate number or percentage of licensure complaints; a disproportionate number or percentage of substantiated cases of abuse, neglect, or exploitation involving an agency; an apparent unnatural death of an individual served by an agency; any egregious or life-threatening abuse or neglect within an agency; or any other significant event as determined by the Department shall initiate a review of the agency's license by the Department, as well as a review of its service agreement for funding. The Department shall adopt rules to establish the process by which the determination to initiate a review shall be made and the timeframe to initiate a review upon the making of such determination.
(h) Upon the expiration of any license issued under this Act, a license renewal application shall be required of and a license renewal fee in an amount established by the Department shall be charged to a community mental health or developmental services agency, provided that such fee shall not be more than $200.
(i) A public or private agency, association, partnership, corporation, or organization that has had a license revoked under subsection (b) of Section 6 of this Act may not apply for or possess a license under a different name.
(Source: P.A. 99-180, eff. 7-29-15; 100-313, eff. 8-24-17.)

(210 ILCS 135/5) (from Ch. 91 1/2, par. 1705)
Sec. 5. (a) The Department may conduct an investigation upon receipt of a complaint to insure that the agency is in compliance with this Act. If, based upon the results of its investigation, the Department determines that the agency is not in compliance with this Act, it shall serve a notice of violation upon the agency as set forth in paragraph (2) of subsection (g) of Section 4 above. Upon request by a complainant, the Department shall notify the complainant of the results of any investigation of a complaint.
(b) The complaint, a copy of the complaint, or a record published, released or otherwise disclosed to the agency shall not disclose the name of the complainant unless the complainant consents in writing to the disclosure or the investigation results in a judicial proceeding, or unless disclosure is essential to the investigation.
(c) An agency licensed under this Act or its agents shall not transfer, harass, dismiss, or retaliate against a recipient who is the subject of a complaint under this Act.
(Source: P.A. 85-1250.)

(210 ILCS 135/6) (from Ch. 91 1/2, par. 1706)
Sec. 6. (a) The Department shall deny an application for a license, or revoke or refuse to renew the license of a community mental health or developmental services agency, or refuse to issue a license to the holder of a temporary permit, if the Department determines that the applicant, agency or permit holder has not complied with a provision of this Act, the Mental Health and Developmental Disabilities Code, or applicable Department rules and regulations. Specific grounds for denial or revocation of a license, or refusal to renew a license or to issue a license to the holder of a temporary permit, shall include but not be limited to:
(1) Submission of false information either on

Department licensure forms or during an inspection;

(2) Refusal to allow an inspection to occur;
(3) Violation of this Act or rules and regulations

promulgated under this Act;

(4) Violation of the rights of a recipient;
(5) Failure to submit or implement a plan of

correction within the specified time period; or

(6) Failure to submit a workplace violence

prevention plan in compliance with the Health Care Workplace Violence Prevention Act.

(b) If the Department determines that the operation of a community mental health or developmental services agency or one or more of the programs or placements certified by the agency under this Act jeopardizes the health, safety or welfare of the recipients served by the agency, the Department may immediately revoke the agency's license and may direct the agency to withdraw recipients from any such program or placement. If an agency's license is revoked under this subsection, then the Department or the Department's agents shall have unimpeded, immediate, and full access to the recipients served by that agency and the recipients' medications, records, and personal possessions in order to ensure a timely, safe, and smooth transition of those individuals from the program or placement.
(c) Upon revocation of an agency's license under subsection (b) of this Section, the agency shall continue providing for the health, safety, and welfare of the individuals that the agency was serving at the time the agency's license was revoked during the period of transition. The private, not-for-profit corporation designated by the Governor to administer the State plan to protect and advocate for the rights of persons with developmental disabilities under Section 1 of the Protection and Advocacy for Persons with Developmental Disabilities Act, contingent on State funding from the Department, shall have unimpeded, immediate, and full access to recipients and recipients' guardians to inform them of the recipients' and recipients' guardians' rights and options during the revocation and transition process.
(d) The Office of Inspector General of the Department of Human Services shall continue to have jurisdiction over an agency and the individuals it served at the time the agency's license was revoked for up to one year after the date that the license was revoked.
(Source: P.A. 100-313, eff. 8-24-17.)

(210 ILCS 135/7) (from Ch. 91 1/2, par. 1707)
Sec. 7. (a) Except in emergency situations, no license may be denied or revoked unless the applicant or licensee is given written notice of the grounds for the Department's action. The applicant or licensee may appeal the Department's proposed action and shall do so within 15 days after receipt of the Department's written notice by making written request to the Department for a hearing. Notice of the time, place and nature of the hearing shall be given to the applicant or licensee not less than 2 weeks prior to the date of the hearing. The hearing shall proceed, and the notice shall be delivered, in accordance with The Illinois Administrative Procedure Act, as now or hereafter amended.
(b) If the applicant or licensee does not submit a request for a hearing as provided for in this Section, or if after conducting the hearing the Department determines that the license should not be issued or renewed or that the license should be revoked or denied, the Department shall issue an order to that effect. If the order is to revoke the license, it shall specify that the order takes effect upon receipt by the licensee, and that the agency shall not operate during the pendency of any proceeding for judicial review of the Department's decision, except under court order.
(c) Final administrative decisions shall be subject to judicial review exclusively as provided in the Administrative Review Law, as now or hereafter amended, except that any petition for judicial review of a Department action under this Act shall be filed within 15 days after receipt of notice of the Department's final determination. The term "administrative decision" has the meaning ascribed to it in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 85-1250.)

(210 ILCS 135/8) (from Ch. 91 1/2, par. 1708)
Sec. 8. (a) Any community mental health or developmental services agency that continues to operate after its license is revoked under this Act, or after its license expires and the Department refuses to renew the license, is guilty of a business offense and shall be fined an amount in excess of $500 but not exceeding $2,000, and each day of violation is a separate offense. All fines shall be paid to the Mental Health Fund.
(b) Whenever the Department is advised or has reason to believe that any person, group of persons, association, partnership or corporation is operating an agency without a license or permit in violation of this Act, the Department may investigate to ascertain the facts, may notify the person or other entity that he is in violation of this Act, and may make referrals to appropriate investigatory or law enforcement agencies. Any person, group of persons, association, partnership or corporation who continues to operate a community mental health or developmental services agency as defined in subsection (b) of Section 3 of this Act without a license or temporary permit issued by the Department, after receiving notice from the Department that such operation is in violation of this Act, shall be guilty of a business offense and shall be fined an amount in excess of $500 but not exceeding $2,000, and each day of operation after receiving such notice is a separate offense. All fines shall be paid to the Mental Health Fund.
(Source: P.A. 85-1250.)

(210 ILCS 135/9) (from Ch. 91 1/2, par. 1709)
Sec. 9. By July 1, 1989, the Department shall adopt rules pursuant to the Illinois Administrative Procedure Act to establish minimum standards for licensing community-integrated living arrangements under this Act. These rules shall govern the operation and conduct of community-integrated living arrangements and shall provide for the license application process; agency standards and financial requirements; licensing, certification and license renewal procedures; revocation of licenses; notification to recipients of their rights and the ability to contact the Guardianship and Advocacy Commission; emergency actions which can be taken by the Department to protect recipients' rights, welfare, and safety; and any other rules deemed necessary to implement the provisions of this Act.
By December 31, 1996, the Department shall adopt rules under the Illinois Administrative Procedure Act that specify the components of reimbursement for community-integrated living arrangements and include costs as reported on the Interagency Statistical and Financial Report.
By December 31, 2011, the Department shall adopt rules under the Illinois Administrative Procedure Act that govern the assignment and operations of monitors and receiverships for community-integrated living arrangements wherein the Department has identified systemic risks to individuals served. The rules shall specify the criteria for determining the need for independent monitors and receivers, their conduct once established, and their reporting requirements to the Department. These monitors and receivers shall be independent entities appointed by the Department and not staff from State agencies. This paragraph does not limit, however, the Department's authority to take necessary action through its own or other State staff.
(Source: P.A. 97-441, eff. 8-19-11.)

(210 ILCS 135/9.1)
Sec. 9.1. Recipient's funds; protection.
(a) To protect a recipient's funds, a service provider:
(1) May accept funds from a recipient for safekeeping

and management if the service provider receives written authorization from the recipient or the recipient's guardian.

(2) Shall maintain a written record of all financial

arrangements and transactions involving each individual recipient's funds and shall allow each recipient, or the recipient's guardian, access to that written record.

(3) Shall provide, in order of priority, each

recipient, or the recipient's guardian, if any, or the recipient's immediate family member, if any, with a written itemized statement of all financial transactions involving the recipient's funds or a copy of the recipient's checking or savings account register for the period. This information shall be provided at least quarterly.

(4) Shall purchase and maintain a surety bond or

other commercial policy with crime coverage in an amount equal to or greater than all of the recipient's personal funds deposited with the service provider to which employees of the service provider have access to secure against loss, theft, and insolvency. The insurance company that provides the surety bond or commercial policy with crime coverage shall inform the Division of Developmental Disabilities of the Department of Human Services of any reduction or cancellation of the surety bond or commercial policy with crime coverage.

(5) Shall keep any funds received from a recipient in

an account separate from the service provider's funds for safekeeping, and shall not withdraw all or any part of the recipient's funds unless the service provider is (i) returning the funds to the recipient upon the request of the recipient or any other person entitled to make the request, (ii) paying the recipient his or her allowance, or (iii) making any other payment authorized by the recipient or any other person entitled to make that authorization.

(6) Shall deposit any funds received from a recipient

in excess of $100 in an interest-bearing account insured by agencies of, or corporations chartered by, the State or the federal government. The account shall be in a form that clearly indicates that the service provider has only a fiduciary interest in the funds and that any interest earned on funds in the account shall accrue to the recipient. The service provider may keep up to $100 of a recipient's funds in a non-interest-bearing account or petty cash fund, to be readily available for the recipient's current expenditures.

(7) Shall, upon written request of a recipient or the

recipient's guardian, return to the recipient or the recipient's guardian of the estate all or any part of the recipient's funds given to the service provider for safekeeping, including the accrued interest earned on the deposits of the recipient's funds.

(8) Shall (i) place any monthly allowance that a

recipient is entitled to in the recipient's personal account or give the monthly allowance directly to the recipient, unless the service provider has written authorization from the recipient, the recipient's guardian, or the recipient's parent if the recipient is a minor, to handle the monthly allowance differently, (ii) take all steps necessary to ensure that a monthly allowance that is placed in a recipient's personal account is used exclusively by the recipient or for the recipient's benefit, and (iii) require any person other than the recipient who withdraws funds from the recipient's personal account that constitute any portion of the recipient's monthly allowance to execute an affidavit that the funds will be used exclusively for the benefit of the recipient.

(9) If an adult recipient is incapable of managing

his or her funds and does not have a guardian or immediate family member, the service provider shall notify the Office of the State Guardian of the Guardianship and Advocacy Commission.

(b) Upon the death of a recipient, unless otherwise provided by State law, the service provider shall provide the executor or administrator of the recipient's estate with a complete accounting of all the recipient's personal property, including any funds of the recipient being held by the service provider.
(c) If a recipient changes service providers, the former service provider shall provide the new service provider with a written verification by a public accountant of all the recipient's money and property being transferred and shall obtain a signed receipt for the money and property from the new service provider upon transfer of the recipient's money and property.
(d) If a service provider is sold, the service provider shall provide the new owner with a written verification by a public accountant of all the recipient's money and property being transferred and shall obtain a signed receipt for the money and property from the new owner upon transfer of the recipient's money and property.
(Source: P.A. 98-1073, eff. 8-26-14.)

(210 ILCS 135/9.2)
Sec. 9.2. Emergency contacts and required records. An agency shall collect and securely store identifying and contact information for each resident. Unless otherwise required by statute or an agency's rules or policies, this information may include, but not be limited to, a current photograph, personal contact information, guardian or emergency contact information, a log of all off-site overnight visits, current identification card, medical card, social security number, and birth certificate. A resident's individual service coordination agency shall maintain copies of the documents as well. The log of all off-site overnight visits shall not apply to intermittent community-integrated living arrangements or in situations where the resident leaves to stay with parents and family. This information shall be updated periodically.
(Source: P.A. 100-313, eff. 8-24-17.)

(210 ILCS 135/10) (from Ch. 91 1/2, par. 1710)
Sec. 10. State plan.
(a) Community-integrated living arrangements shall be located so as to enable residents to participate in and be integrated into their community or neighborhood. The location of such arrangements shall promote community integration of persons with mental disabilities. The Department shall adopt a plan ("State plan") for the distribution of community living arrangements throughout the State, considering the need for such arrangements in the various locations in which they are to be used. Each agency licensed under this Act must define the process of obtaining community acceptance of community living arrangements. The State plan shall include guidelines regarding the location of community-integrated living arrangements within the geographic areas to be served by the agencies, and the availability of support services within those areas for residents under such arrangements. The Department shall promulgate such guidelines as rules pursuant to the Illinois Administrative Procedure Act.
The Department shall require any agency licensed under this Act to establish procedures for assuring compliance with such criteria, including annual review and comment by representatives of local governmental authorities, community mental health and developmental disabilities planning and service agencies, and other interested civil organizations, regarding the impact on their community areas of any living arrangements, programs or services to be certified by such agency. The Department shall give consideration to the comments of such community representatives in determinations of compliance with the State plan under this Section, and the Department may modify, suspend or withhold funding of such programs and services subject to this Act until such times as assurance is achieved.
(b) Beginning January 1, 1990, no Department of State government, as defined in the Civil Administrative Code of Illinois, shall place any person in or utilize any services of a community-integrated living arrangement which is not certified by an agency under this Act.
(Source: P.A. 98-463, eff. 8-16-13.)

(210 ILCS 135/11)
Sec. 11. All agencies previously licensed under the Community Residential Alternatives Licensing Act are subject to and shall be licensed under this Act.
(Source: P.A. 90-423, eff. 8-15-97.)

(210 ILCS 135/12)
Sec. 12. Nursing services. Subject to appropriation, the Department shall adjust its rate methodology for community-integrated living arrangements using as a guide the findings and recommendations of the CILA nursing services reimbursement working group established by Senate Resolution 514 of the 94th General Assembly in order to improve the efficient and effective utilization of nursing personnel, to increase the levels of nursing services, and to improve access and availability of nursing services for residents of community-integrated living arrangements.
(Source: P.A. 95-577, eff. 8-31-07.)

(210 ILCS 135/13)
Sec. 13. Fire inspections; authority.
(a) Per the requirements of Public Act 96-1141, on January 1, 2011 a report titled "Streamlined Auditing and Monitoring for Community Based Services: First Steps Toward a More Efficient System for Providers, State Government, and the Community" was provided for members of the General Assembly. The report, which was developed by a steering committee of community providers, trade associations, and designated representatives from the Departments of Children and Family Services, Healthcare and Family Services, Human Services, and Public Health, issued a series of recommendations, including recommended changes to Administrative Rules and Illinois statutes, on the categories of deemed status for accreditation, fiscal audits, centralized repository of information, Medicaid, technology, contracting, and streamlined monitoring procedures. It is the intent of the 97th General Assembly to pursue implementation of those recommendations that have been determined to require Acts of the General Assembly.
(b) For community-integrated living arrangements licensed under this Act, code enforcement inspection of the facility by the local authority may occur if the local authority having jurisdiction enforces code requirements that are equal to those enforced by the State Fire Marshal. Nothing in this Section shall prohibit a local fire authority from conducting fire incident planning activities.
(Source: P.A. 100-313, eff. 8-24-17.)

(210 ILCS 135/13.1)
Sec. 13.1. Registry checks for employees.
(a) Within 60 days after August 19, 2011 (the effective date of Public Act 97-441), the Department shall require all of its community developmental services agencies to conduct required registry checks on employees at the time of hire and annually thereafter during employment. The required registries to be checked are the Health Care Worker Registry, the Department of Children and Family Services' State Central Register, and the Illinois Sex Offender Registry. A person may not be employed if he or she is found to have disqualifying convictions or substantiated cases of abuse or neglect. At the time of the annual registry checks, if a current employee's name has been placed on a registry with disqualifying convictions or disqualifying substantiated cases of abuse or neglect, then the employee must be terminated. Disqualifying convictions or disqualifying substantiated cases of abuse or neglect are defined for the Department of Children and Family Services' State Central Register by the Department of Children and Family Services' standards for background checks in Part 385 of Title 89 of the Illinois Administrative Code. Disqualifying convictions or disqualifying substantiated cases of abuse or neglect are defined for the Health Care Worker Registry by the Health Care Worker Background Check Act and the Department's standards for abuse and neglect investigations in Section 1-17 of the Department of Human Services Act.
(b) In collaboration with the Department of Children and Family Services and the Department of Public Health, the Department of Human Services shall establish a waiver process from the prohibition of employment or termination of employment requirements in subsection (a) of this Section for any applicant or employee listed under the Department of Children and Family Services' State Central Register seeking to be hired or maintain his or her employment with a community developmental services agency under this Act. The waiver process for applicants and employees outlined under Section 40 of the Health Care Worker Background Check Act shall remain in effect for individuals listed on the Health Care Worker Registry.
(c) In order to effectively and efficiently comply with subsection (a), the Department of Children and Family Services shall take immediate actions to streamline the process for checking the State Central Register for employees hired by community developmental services agencies referenced in this Act. These actions may include establishing a website for registry checks or establishing a registry check process similar to the Health Care Worker Registry.
(Source: P.A. 97-441, eff. 8-19-11; 97-813, eff. 7-13-12.)

(210 ILCS 135/14)
Sec. 14. Transparency for individuals and guardians. By October 1, 2011, the Department shall make available to individuals and guardians upon enrollment a document listing telephone numbers and other contact information to report suspected cases of abuse, neglect, or exploitation. The information provided shall include a delineation of the individuals' rights. By July 1, 2012, the Department shall make available through its website information on each agency regarding licensure and quality assurance survey results; licensure and contract status; and substantiated findings of abuse, egregious neglect, and exploitation. The Department shall adopt rules regarding the posting of this information and shall inform individuals and guardians of its availability during the initial provider selection process.
(Source: P.A. 97-441, eff. 8-19-11.)

(210 ILCS 135/15)
Sec. 15. Designation of representative. Any adult resident of a community-integrated living arrangement who does not have a legal guardian and has not been adjudicated incompetent may designate another adult of his or her choice to serve as the representative of the resident for the sole purpose of receiving notification from the agency or from the Department concerning any incident or condition regarding the health, safety, or well-being of the resident. The designation shall be made in writing and signed by the resident, the designated representative, and a representative of the agency. The agency shall inform the resident of his or her right to designate another adult as a representative for such purposes. The designation may be revoked in writing by the resident at any time. The agency shall provide a designation of representative form that is substantially the same as the following:



210 ILCS 145/ - Tanning Facility Permit Act.

(210 ILCS 145/1) (from Ch. 111 1/2, par. 8351-1)
Sec. 1. This Act may be cited as the Tanning Facility Permit Act.
(Source: P.A. 87-636.)

(210 ILCS 145/5) (from Ch. 111 1/2, par. 8351-5)
Sec. 5. Definitions. In this Act:
"Consumer" means any member of the public who is provided access to a tanning facility in exchange for a fee or other compensation, or any individual who, in exchange for a fee or other compensation, is afforded use of a tanning facility as a condition or benefit of membership or access.
"Department" means the Illinois Department of Public Health or other health authority designated as its agent.
"Director" means the Director of Public Health or his designee.
"Fee" means the payment or exchange of goods, or anything of value for use of the tanning facility or facilities.
"Operator" means the person designated by the Licensee for the facility to assist and instruct the public in the correct operation of the tanning facility.
"Other compensation" means the payment or exchange of goods, or anything of value for use of the tanning facility or facilities.
"Tanning equipment" means sunlamp products and ultraviolet lamps intended to induce skin tanning through the irradiation of any part of the living body.
"Tanning facility" or "Tanning facilities" means a room or a booth or group of rooms or booths that houses ultraviolet lamps or products containing lamps intended for the irradiation of any part of the living human body for cosmetic or nonmedical related purposes but does not include any hotel or motel guest rooms where sunlamps are installed in the restroom area.
(Source: P.A. 87-636.)

(210 ILCS 145/10) (from Ch. 111 1/2, par. 8351-10)
Sec. 10. Permit; fees; application.
(a) A permit issued by the Department shall be required prior to the operation of any tanning facility used by the public for a fee or other compensation. The owner of the facility shall file an application for a permit with the Department on a form prescribed by the Department that shall include at least the following information:
(1) Applicant's (owner) name, address, telephone

number.

(2) Name of the tanning facility, address, telephone

number.

(3) Type and year of manufacture of equipment

proposed to be used for such tanning devices.

(4) Primary function of the business in which the

tanning facility is located.

(5) Operating procedures to be used in the facility.
(b) A fee of $250 shall be submitted with the application to the Department.
(c) If the owner owns or operates more than one tanning facility, the owner shall file a separate application for each facility owned or operated.
(d) Within 90 days of receipt of an application, the Department's personnel shall complete the initial inspection of the premises of the tanning facility and ensure that the premises and the tanning facilities are installed and will be operated in accordance with this ordinance.
(e) Upon submission of the application and the required fee, and if the initial inspection of the premises indicates that the premises and the tanning facilities are installed and will be operated in accordance with this Act, the Department shall issue a permit to the owner or operator.
(f) The permit issued by the Department shall be effective for one year following the date of issuance. The Department may stagger permit renewal dates on a quarterly basis with an initial permit being effective from 9 months to 15 months. The permit is valid only for the location and owner stated on the permit and is not transferable.
(g) The permit shall be displayed in a place within sight of the public when entering the premises of the tanning facility.
(h) In the event of a change of ownership, the new owner will be required to apply for a permit to own and operate a tanning facility prior to taking possession of the property. A provisional license may be issued by the Department until an initial inspection for a permit can be performed by the Department.
(Source: P.A. 87-636.)

(210 ILCS 145/15) (from Ch. 111 1/2, par. 8351-15)
Sec. 15. Permit renewal procedures; inspections.
(a) All permits issued by the Department under this Act shall expire on a specified date and may be renewed by submission to the Department at least 30 days before the expiration date a permit renewal application and the annual renewal fee of $150.
(b) The Department may refuse to renew the permit of any owner or operator who has been found to be in violation of this Act for the safe operation of tanning facilities.
(c) Each tanning facility shall be inspected at least once each year after the initial year in which the facility was granted a permit.
(Source: P.A. 87-636.)

(210 ILCS 145/20) (from Ch. 111 1/2, par. 8351-20)
Sec. 20. Requirements for permit.
(a) No sunlamp product or ultraviolet lamp intended for use in any sunlamp product shall be installed in any tanning facility, the use of which is offered to the public for a fee or any other consideration, unless the products or facilities have been found to be in compliance with the standards established by the Department by rule. Tanning units and all the component parts thereof manufactured on or after May 7, 1980 shall meet the provisions of federal regulations. Other performance standards shall apply for units manufactured before May 7, 1980.
(b) For each sunlamp product and ultraviolet lamp, the ratio of the irradiance within the wavelength range of 200 through 400 nanometers shall not exceed 0.003 at any distance or direction from the product or lamp.
(c) Each sunlamp shall incorporate a timing device with multiple timer settings adequate for the manufacturer's recommended exposure intervals to produce the expected results. The timing device shall not provide a timing interval in excess of the product's recommended maximum exposure time, or 10 minutes. This requirement does not preclude the ability of the user to reset the time. The timer may not automatically reset and cause radiation emission to resume for a period greater than the unused portion of the timer cycle when emission from the sunlamp product has been terminated.
(d) Each sunlamp product shall incorporate a control on the product to enable the user to manually terminate radiation without pulling the electrical plug or coming in contact with the ultraviolet lamp.
(e) Each sunlamp product shall be accompanied by the number of sets of protective eyewear that is equal to the maximum number of persons intended to be exposed simultaneously to product radiation. The eyewear shall be provided by the manufacturer and shall meet or exceed his product recommendations. All protective eyewear shall be properly sanitized prior to each use.
(f) Each ultraviolet lamp contained within the sunlamp product shall be shielded so as to not come into contact with the user. A screen or transparent cover shall be used for this purpose.
(g) Each sunlamp product in which the person is in a standing position shall provide a handrail for the user to hold onto during operation of tanning facility. Each tanning facility shall have, clearly marked, the appropriate position the user is to assume prior to operation.
(h) Each sunlamp product shall prominently display the following warning label. "DANGER - Ultraviolet radiation. Follow instructions. As with natural sunlight, overexposure can cause eye injury and sunburn, repeated exposure may cause premature aging of the skin and skin cancer. Medications or cosmetics applied to the skin may increase your sensitivity to ultraviolet light. Consult a physician before using lamp if taking any medication or if you believe yourself especially sensitive to sunlight."
(i) Each tanning facility shall be so equipped to dissipate heat that the interior temperature does not exceed 100 degrees fahrenheit or 34 degrees centigrade.
(Source: P.A. 87-636.)

(210 ILCS 145/25) (from Ch. 111 1/2, par. 8351-25)
Sec. 25. Operating requirements.
(1) Each tanning facility shall have on hand at all times an operator adequately trained in the correct operation of the facility so as to be able to inform and assist the public in its proper use. Each operator shall perform the following functions as a precondition to the public having access to the tanning facility being made to the public:
(a) The operator shall require each person desiring

to use the facility to fill out a form specifying any and all prescription medicines and over-the-counter medications they are presently taking. The form shall be kept as a permanent record of the individual's attendance and progress.

(b) The operator shall require each person desiring

to use a tanning facility to use protective eyewear.

(c) The operator shall instruct the user in the

proper position to maintain in relation to the tanning lamps within the facility; the position of the safety railing, if applicable; the manual switching device to terminate the radiation in case of emergency; and a recommended time of exposure.

(d) The operator shall monitor the use of the

facility to ensure that the interior temperature does not exceed 100 degrees fahrenheit or 34 degrees centigrade.

(e) The operator shall inspect the facility to ensure

that the floors are dry. The floors are to be made dry prior to each individual's use.

(f) The operator shall give each person using the

facility a written copy of the warning required under subsection (h) of Section 20 of this Act prior to each person's use of the facility. The operator shall post signs warning consumers of the potential effects of radiation on persons taking medication and the relationship of radiation to skin cancer.

(g) The operator shall be responsible for proper

sanitizing procedures for all sunlamp equipment and protective eyewear between every user.

(2) A tanning facility may not permit any person less than 18 years of age, regardless of whether the person has the permission of a parent or guardian, to use tanning equipment or a device defined as equipment that emits ultraviolet (UV) radiation used for tanning of the skin, such as a sunlamp, tanning booth, or tanning bed that emits electromagnetic radiation with wavelengths in the air between 200 and 400 nanometers. For the purposes of this Section, "tanning equipment" includes any accompanying equipment, such as protective eyewear, timers, and handrails. "Tanning equipment" does not include any of the following:
(a) Phototherapy devices utilized by appropriate

health care professionals under the direct supervision of a physician who is trained in the use of phototherapy devices.

(b) Devices used for personal use in a private

residence.

(c) Devices intended for purposes other than the

irradiation of human skin.

(d) Devices used to apply chemicals to the skin to

achieve a bronze color, commonly referred to as spray-on, mist-on, or sunless tans.

(Source: P.A. 98-349, eff. 1-1-14.)

(210 ILCS 145/30) (from Ch. 111 1/5, par. 8351-30)
Sec. 30. Department standards; rules; regulations. The Department shall adopt standards for tanning facilities operated in the State. The Department shall issue rules and regulations deemed necessary for the proper regulation of tanning facilities.
(Source: P.A. 87-636.)

(210 ILCS 145/35) (from Ch. 111 1/2, par. 8351-35)
Sec. 35. Denial; suspension; revocation; nonrenewal of permits. A permit may be denied, suspended, revoked, or the renewal of a permit may be denied for any of the following reasons:
(a) Violation of any of the provisions of this Act or the rules and regulations adopted by the Department hereunder.
(b) Conviction of an applicant or permit holder of an offense arising from false, fraudulent, deceptive, or misleading advertising. The record of conviction or a certified copy shall be conclusive evidence of the conviction.
(c) Revocation of a permit during the previous 5 years, or surrender or expiration of the permit during the pendency of action by the Department to revoke or suspend the permit during the previous 5 years, if before the permit was issued to the individual applicant, a controlling owner or controlling combination of owners of the applicant; or any affiliate of the individual applicant or controlling owner of the applicant or affiliate of the applicant was a controlling owner of the prior permit.
(Source: P.A. 87-636.)

(210 ILCS 145/40) (from Ch. 111 1/2, par. 8351-40)
Sec. 40. Administration; enforcement.
(a) The Department may establish a training program for the Department agents for administration and enforcement of this Act.
(b) In the administration and enforcement of this Act the Department may designate and use full-time municipal, district, county or multi-county health departments as its agents in the administration and enforcement of this Act and rules.
(Source: P.A. 87-636.)

(210 ILCS 145/45) (from Ch. 111 1/2, par. 8351-45)
Sec. 45. Investigation; hearing; notice. The Department may, upon its own motion, and shall upon the verified complaint in writing of any person setting forth facts which if proven would constitute grounds for the denial of an application for a permit, or refusal to renew a permit, or revocation of a permit, or suspension of a permit, investigate the applicant or permit holder. The Department, after notice and opportunity for hearing, may deny any application for or suspend or revoke a permit or may refuse to renew a permit. Before denying an application, or refusing to renew a permit, suspending, or revoking a permit, the Department shall notify the applicant in writing. The notice shall specify the charges or reasons for the Department's contemplated action. The applicant or permit holder must request a hearing within 10 days of receipt of the notice. Failure to request a hearing within 10 days shall constitute a waiver of the right to a hearing.
(Source: P.A. 87-636.)

(210 ILCS 145/50) (from Ch. 111 1/2, par. 8351-50)
Sec. 50. Conduct of hearing.
(a) The hearing shall be conducted by the Director, or an individual designated in writing by the Director as a hearing officer. The Director or hearing officer may compel by subpoena or subpoena duces tecum the attendance and testimony of witnesses and the production of books and papers, and administer oaths to witnesses. The hearing shall be conducted at a place designated by the Department. The procedures governing hearings and the issuance of final orders under this Act shall be in accordance with rules adopted by the Department.
(b) All subpoenas issued by the Director or hearing officer may be served as provided for in civil actions. The fees of witnesses for attendance and travel shall be the same as the fees for witnesses before the circuit court and shall be paid by the party to the proceedings at whose request the subpoena is issued. If a subpoena is issued at the request of the Department, the witness fee shall be paid as an administrative expense.
(c) In cases of refusal of a witness to attend or testify, or to produce books or papers, concerning any matter upon which he might be lawfully examined, the circuit court of the county wherein the hearing is held, upon application of any party to the proceeding, may compel obedience by proceeding as for contempt as in cases of a like refusal to obey a similar order of the court.
(Source: P.A. 87-636.)

(210 ILCS 145/55) (from Ch. 111 1/2, par. 8351-55)
Sec. 55. Findings of fact; conclusions of law; decision. The Director or hearing officer shall make findings of fact and conclusions of law in a hearing, and the Director shall render his decision, or the hearing officer his proposal for decision within 45 days after the termination of the hearing unless additional time is required by him for a proper disposition of the matter. A copy of the final decision of the Director shall be served upon the applicant or permit holder in person or by certified mail.
(Source: P.A. 87-636.)

(210 ILCS 145/60) (from Ch. 111 1/2, par. 8351-60)
Sec. 60. Surrender of permit. Upon the revocation of a permit, a permit holder shall be required to surrender the permit to the Department, and upon his failure or refusal to do so, the Department shall have the right to seize the same.
(Source: P.A. 87-636.)

(210 ILCS 145/65) (from Ch. 111 1/2, par. 8351-65)
Sec. 65. Review under Administrative Review Law; venue; costs. All final administrative decisions of the Department under this Act shall be subject to judicial review under the provisions of Article III of the Code of Civil Procedure. The term "administrative decision" is defined under Section 3-101 of the Code of Civil Procedure.
Proceedings for judicial review shall be commenced in the circuit court of the county in which the party applying for review resides; provided, that if the party is not a resident of this State, the venue shall be in Sangamon County.
The Department shall not be required to certify any record or file any answer or otherwise appear in any proceeding for judicial review unless the party filing the complaint deposits with the clerk of the court the sum of 95¢ per page representing costs of certification of the record or file. Failure on the part of the plaintiff to make the deposit shall be grounds for dismissal of the action.
(Source: P.A. 87-636.)

(210 ILCS 145/70) (from Ch. 111 1/2, par. 8351-70)
Sec. 70. Administrative Procedure Act; application. The provisions of the Illinois Administrative Procedure Act are hereby expressly adopted and shall apply to all administrative rules and procedure of the Department under this Act, except that in case of conflict between the Illinois Administrative Procedure Act and this Act the provisions of this Act shall control, and except that Section 5 of the Illinois Administrative Procedure Act relating to procedures for rulemaking does not apply to the adoption of any rules required by federal law in connection with which the Department is precluded by law from exercising any discretion.
(Source: P.A. 87-636.)

(210 ILCS 145/75) (from Ch. 111 1/2, par. 8351-75)
Sec. 75. Penalties; fines. The Department is empowered to establish and assess penalties or fines against a permit holder for violations of this Act or regulations adopted under this Act. In no circumstance will any penalties or fines exceed $1,000 per day for each day the permit holder remains in violation.
(Source: P.A. 87-636.)

(210 ILCS 145/80) (from Ch. 111 1/2, par. 8351-80)
Sec. 80. Public nuisance.
(a) Any tanning facility operating without a valid permit or operating on a revoked permit shall be guilty of committing a public nuisance.
(b) A person convicted of knowingly maintaining a public nuisance commits a Class A misdemeanor. Each subsequent offense under this Section is a Class 4 felony.
(c) The Attorney General of this State or the State's Attorney of the county wherein the nuisance exists may commence an action to abate the nuisance. The court may without notice or bond enter a temporary restraining order or a preliminary injunction to enjoin the defendant from operating in violation of this Act.
(Source: P.A. 99-642, eff. 7-28-16.)

(210 ILCS 145/83) (from Ch. 111 1/2, par. 8351-83)
Sec. 83. Tanning Facility Permit Fund. There is hereby created in the State Treasury a special fund to be known as the Tanning Facility Permit Fund. All fees and fines collected by the Department under this Act and any agreement for the implementation of this Act and rules under Section 40(b) and any federal funds collected pursuant to the administration of this Act shall be deposited into the Fund. The amount deposited shall be appropriated by the General Assembly to the Department for the purpose of conducting activities relating to tanning facilities.
(Source: P.A. 92-84, eff. 7-1-02.)

(210 ILCS 145/90) (from Ch. 111 1/2, par. 8351-90)
Sec. 90. This Act takes effect July 1, 1992.
(Source: P.A. 87-636.)



210 ILCS 150/ - Safe Pharmaceutical Disposal Act.

(210 ILCS 150/1)
Sec. 1. Short title. This Act may be cited as the Safe Pharmaceutical Disposal Act.
(Source: P.A. 96-221, eff. 1-1-10.)

(210 ILCS 150/5)
Sec. 5. Definitions. In this Act:
"Health care institution" means any public or private institution or agency licensed or certified by State law to provide health care. The term includes hospitals, nursing homes, residential health care facilities, home health care agencies, hospice programs operating in this State, institutions, facilities, or agencies that provide services to persons with mental health illnesses, and institutions, facilities, or agencies that provide services for persons with developmental disabilities.
"Law enforcement agency" means any federal, State, or local law enforcement agency, including a State's Attorney and the Attorney General.
"Nurse" means an advanced practice nurse, registered nurse, or licensed practical nurse licensed under the Nurse Practice Act.
"Public wastewater collection system" means any wastewater collection system regulated by the Environmental Protection Agency.
"Unused medication" means any unopened, expired, or excess (including medication unused as a result of the death of the patient) medication that has been dispensed for patient or resident care and that is in a solid form. The term includes pills, tablets, capsules, and caplets. For long-term care facilities licensed under the Nursing Home Care Act, "unused medication" does not include any Schedule II controlled substance under federal law in any form, until such time as the federal Drug Enforcement Administration adopts regulations that permit these facilities to dispose of controlled substances in a manner consistent with this Act.
(Source: P.A. 99-648, eff. 1-1-17; 100-345, eff. 8-25-17.)

(210 ILCS 150/10)
Sec. 10. Disposal of unused medications prohibited.
(a) Except for medications contained in intravenous fluids, syringes, or transdermal patches, no health care institution, nor any employee, staff person, contractor, or other person acting under the direction or supervision of a health care institution, may discharge, dispose of, flush, pour, or empty any unused medication into a public wastewater collection system or septic system.
(b) A violation of this Section is a petty offense subject to a fine of $500. Fines collected under this Act from facilities licensed under the Nursing Home Care Act shall be deposited into the Long Term Care Monitor/Receiver Fund. Fines collected from all other health care institutions under this Act shall be deposited into the Environmental Protection Trust Fund.
(Source: P.A. 96-221, eff. 1-1-10.)

(210 ILCS 150/15)
Sec. 15. Health care institution protocols. Nursing homes, residential health care facilities, home health care agencies, hospice programs operating in this State, institutions, facilities, or agencies that provide services to persons with mental health illnesses, and institutions, facilities, or agencies that provide services for persons with developmental disabilities shall modify their written medication protocols to be consistent with the requirements of this Act.
(Source: P.A. 96-221, eff. 1-1-10.)

(210 ILCS 150/17)
Sec. 17. Pharmaceutical disposal. Notwithstanding any provision of law, any county or municipality may authorize the use of its city hall, police department, or any other facility under the county's or municipality's control to display a container suitable for use as a receptacle for used, expired, or unwanted pharmaceuticals. These used, expired, or unwanted pharmaceuticals may include unused medication and prescription drugs, as well as controlled substances if collected in accordance with federal law. This receptacle shall only permit the deposit of items, and the contents shall be locked and secured. The container shall be accessible to the public and shall have posted clearly legible signage indicating that expired or unwanted prescription drugs may be disposed of in the receptacle. The county or municipality shall provide continuous or regular notice to the public regarding the availability of the receptacle. To the extent allowed under federal law, pharmaceuticals collected under this Section may be disposed of in a drug destruction device, as defined in Section 22.58 of the Environmental Protection Act.
(Source: P.A. 99-480, eff. 9-9-15; 100-250, eff. 8-22-17.)

(210 ILCS 150/18)
Sec. 18. Unused medications at the scene of a death.
(a) Notwithstanding any provision of law to the contrary, the Department of State Police may by rule authorize State Police officers to dispose of any unused medications found at the scene of a death the State Police officer is investigating. A State Police officer may only dispose of any unused medications under this subsection after consulting with any other investigating law enforcement agency to ensure that the unused medications will not be needed as evidence in any investigation. This Section shall not apply to any unused medications a State Police officer takes into custody as part of any investigation into a crime.
(b) Notwithstanding any provision of law to the contrary, a local governmental agency may authorize police officers to dispose of any unused medications found at the scene of a death a police officer is investigating. A police officer may only dispose of any unused medications under this subsection after consulting with any other investigating law enforcement agency to ensure that the unused medications will not be needed as evidence in any investigation. This Section shall not apply to any unused medications a police officer takes into custody as part of any investigation into a crime.
(c) Notwithstanding any provision of law to the contrary, a coroner or medical examiner may dispose of any unused medications found at the scene of a death the coroner or medical examiner is investigating. A coroner or medical examiner may only dispose of any unused medications under this subsection after consulting with any investigating law enforcement agency to ensure that the unused medications will not be needed as evidence in any investigation.
(d) Any disposal under this Section shall be in accordance with Section 17 of this Act or another State or federally approved medication take-back program or location.
(e) This Section shall not apply to prescription drugs for which the United States Food and Drug Administration created a Risk Evaluation and Mitigation Strategy for under the Food and Drug Administration Amendments Act of 2007.
(f) Nothing in this Section shall be construed to require a search of the scene for unused medications.
(g) Prior to disposal of any medication collected as evidence in a criminal investigation under this Section, a State Police officer, police officer, coroner, or medical examiner shall photograph the unused medication and its container or packaging, if available; document the number or amount of medication to be disposed; and include the photographs and documentation in the police report, coroner report, or medical examiner report.
(h) If an autopsy is performed as part of a death investigation, no medication seized under this Section shall be disposed of until after a toxicology report is received by the entity requesting the report.
(i) If a police officer, State Police officer, coroner, or medical examiner is not present at the scene of a death, a nurse may dispose of any unused medications found at the scene of a death the nurse is present at while engaging in the performance of his or her duties. A nurse may dispose of any unused medications under this subsection only after consulting with any investigating law enforcement agency to ensure that the unused medications will not be needed as evidence in an investigation.
(j) When an individual authorized to dispose of unused medication under this Section disposes of unused medication under this Section in good faith, the individual, and his or her employer, employees, and agents, shall incur no criminal liability or professional discipline.
(Source: P.A. 99-648, eff. 1-1-17; 100-345, eff. 8-25-17.)

(210 ILCS 150/20)
Sec. 20. Oversight. Each agency having regulatory oversight responsibility for a type of health care institution as defined in this Act shall be responsible for ensuring those institutions' compliance with this Act.
(Source: P.A. 96-221, eff. 1-1-10.)

(210 ILCS 150/99)
Sec. 99. Effective date. This Act takes effect January 1, 2010.
(Source: P.A. 96-221, eff. 1-1-10.)



210 ILCS 155/ - Long Term Acute Care Hospital Quality Improvement Transfer Program Act.

(210 ILCS 155/1)
Sec. 1. Short title. This Act may be cited as the Long Term Acute Care Hospital Quality Improvement Transfer Program Act.
(Source: P.A. 96-1130, eff. 7-20-10.)

(210 ILCS 155/5)
Sec. 5. Purpose of Act. The General Assembly finds that it is vital for the State of Illinois to find methods to improve the health care outcomes of patients served by the healthcare programs operated by the Department of Healthcare and Family Services. Improving a patient's health not only benefits the patient's quality of life but also results in a more efficient use of the resources needed to provide care. Estimates show that the Long Term Acute Care Hospital Quality Improvement Transfer Program established under this Act could save approximately $10,000,000 annually. The program focuses on some of the most severely injured and ill patients in the State of Illinois. It is designed to better utilize the specialized services available in the State to improve these patients' health outcomes and to enhance the continuity and coordination of care for these patients. This program serves as one of the many pieces needed to reform the State of Illinois' healthcare programs to better serve the people of the State of Illinois.
(Source: P.A. 96-1130, eff. 7-20-10.)

(210 ILCS 155/10)
Sec. 10. Definitions. As used in this Act:
(a) "CARE tool" means the Continuity and Record Evaluation (CARE) tool. It is a patient assessment instrument that has been developed to document the medical, cognitive, functional, and discharge status of persons receiving health care services in acute and post-acute care settings. The data collected is able to document provider-level quality of care (patient outcomes) and characterize the clinical complexity of patients. For the purposes of this Act, the CARE tool must be identical to the most current version required by the federal Centers for Medicare and Medicaid Services.
(b) "Department" means the Illinois Department of Healthcare and Family Services.
(c) "Discharge" means the release of a patient from hospital care for any discharge disposition other than a leave of absence, even if for Medicare payment purposes the discharge fits the definition of an interrupted stay.
(d) "FTE" means "full-time equivalent" or a person or persons employed in one full-time position.
(e) "Hospital" means an institution, place, building, or agency located in this State that is licensed as a general acute hospital by the Illinois Department of Public Health under the Hospital Licensing Act, whether public or private and whether organized for profit or not-for-profit.
(f) "ICU" means intensive care unit.
(g) "LTAC hospital" means an Illinois hospital that is designated by Medicare as a long term acute care hospital as described in Section 1886(d)(1)(B)(iv)(I) of the Social Security Act and has an average length of Medicaid inpatient stay greater than 25 days as reported on the hospital's 2008 Medicaid cost report on file as of February 15, 2010, or a hospital that begins operations after January 1, 2009 and is designated by Medicare as a long term acute care hospital.
(h) "LTAC hospital criteria" means nationally recognized evidence-based evaluation criteria that have been publicly tested and includes criteria specific to an LTAC hospital for admission, continuing stay, and discharge. The criteria cannot include criteria derived or developed by or for a specific hospital or group of hospitals. Criteria and tools developed by hospitals or hospital associations or hospital-owned organizations are not acceptable and do not meet the requirements of this subsection.
(i) "Patient" means an individual who is admitted to a hospital for an inpatient stay.
(j) "Program" means the Long Term Acute Care Hospital Quality Improvement Transfer Program established by this Act.
(k) "STAC hospital" means a hospital that is not an LTAC hospital as defined in this Act or a psychiatric hospital or a rehabilitation hospital.
(Source: P.A. 97-662, eff. 1-13-12; 97-667, eff. 1-13-12; 98-997, eff. 8-18-14.)

(210 ILCS 155/15)
Sec. 15. Qualifying hospitals.
(a) Beginning October 1, 2010, the Department shall establish the Long Term Acute Care Hospital Quality Improvement Transfer Program. Any hospital may participate in the program if it meets the requirements of this Section as determined by the Department.
(b) To participate in the program a hospital must do the following:
(1) Operate as an LTAC hospital.
(2) Employ one-half of an FTE (designated for case

management) for every 15 patients admitted to the hospital.

(3) Maintain on-site physician coverage 24 hours a

day, 7 days a week.

(4) Maintain on-site respiratory therapy coverage 24

hours a day, 7 days a week.

(c) A hospital must also execute a program participation agreement with the Department. The agreement must include:
(1) An attestation that the hospital complies with

the criteria in subsection (b) of this Section.

(2) A process for the hospital to report its

continuing compliance with subsection (b) of this Section. The hospital must submit a compliance report at least annually.

(3) A requirement that the hospital complete and

electronically submit to the Department for each patient no later than 13 calendar days after discharge:

(A) the CARE tool in the format required by the

federal Centers for Medicare and Medicaid Services; and

(B) in an electronic format developed by the

Department, (i) whether the patient was successfully weaned off invasive mechanical ventilation, (ii) whether the patient, if the patient was a ventilator patient, acquired pneumonia, and (iii) whether the patient fell and required an ancillary or surgical procedure (e.g., x-ray, MRI, sutures, or surgery).

(4) A requirement that the hospital use a patient

satisfaction survey specifically designed for LTAC hospital settings. The hospital must submit survey results data to the Department at least annually.

(5) A requirement that the hospital accept all

clinically approved patients for admission or transfer from a STAC hospital with the exception of STAC hospitals identified in paragraphs (1) and (2) under subsection (a) of Section 25 of this Act. The patient must be evaluated using LTAC hospital criteria approved by the Department for use in this program and meet the appropriate criteria.

(6) A requirement that the hospital report quality

and outcome measurement data, as described in Section 20 of this Act, to the Department at least annually.

(7) A requirement that the hospital provide the

Department full access to patient data and other data maintained by the hospital. Access must be in compliance with State and federal law.

(8) A requirement that the hospital use LTAC hospital

criteria to evaluate patients that are admitted to the hospital to determine that the patient is in the most appropriate setting.

(Source: P.A. 98-997, eff. 8-18-14.)

(210 ILCS 155/20)
Sec. 20. Quality and outcome measurement data.
(a) For proper evaluation and monitoring of the program, each LTAC hospital must provide quality and outcome measurement data ("measures") identical to Medicare as specified in Medicare's LTCH Quality Reporting Program Manual (version 2.0) and any subsequent revisions.
(b) Two sets of measures must be calculated. The first set should only use data for medical assistance patients, and the second set should include all patients of the LTAC hospital regardless of payer.
(c) (Blank).
(d) (Blank).
(e) (Blank).
(f) (Blank).
(g) (Blank).
(h) (Blank).
(Source: P.A. 98-997, eff. 8-18-14.)

(210 ILCS 155/25)
Sec. 25. Quality improvement transfer program.
(a) The Department may exempt the following STAC hospitals from the requirements in this Section:
(1) A hospital operated by a county with a population

of 3,000,000 or more.

(2) A hospital operated by a State agency or a State

university.

(b) STAC hospitals may transfer patients who meet criteria in the LTAC hospital criteria and are medically stable for discharge from the STAC hospital.
(c) A patient in a STAC hospital may be exempt from a transfer if:
(1) The patient's physician does not issue an order

for a transfer;

(2) The patient or the individual legally authorized

to make medical decisions for the patient refuses the transfer; or

(3) The patient's care is primarily paid for by

Medicare or another third party. The exemption in this paragraph (3) of subsection (c) does not apply to a patient who has exhausted his or her Medicare benefits resulting in the Department becoming the primary payer.

(Source: P.A. 96-1130, eff. 7-20-10.)

(210 ILCS 155/30)
Sec. 30. LTAC hospital duties.
(a) The LTAC hospital must notify the Department within 5 calendar days if it no longer meets the requirements under subsection (b) of Section 15.
(b) The LTAC hospital may terminate the agreement under subsection (c) of Section 15 with 30 calendar days' notice to the Department.
(c) The LTAC hospital must develop patient and family education materials concerning the Program and submit those materials to the Department for review and approval.
(d) The LTAC hospital must retain the patient's admission evaluation to document that the patient meets the LTAC hospital criteria and is eligible to receive the LTAC supplemental per diem rate described in Section 35 of this Act.
(Source: P.A. 96-1130, eff. 7-20-10.)

(210 ILCS 155/35)
Sec. 35. LTAC supplemental per diem rate.
(a) The Department must pay an LTAC supplemental per diem rate calculated under this Section to LTAC hospitals that meet the requirements of Section 15 of this Act for patients:
(1) who upon admission to the LTAC hospital meet LTAC

hospital criteria; and

(2) whose care is primarily paid for by the

Department under Title XIX of the Social Security Act or whose care is primarily paid for by the Department after the patient has exhausted his or her benefits under Medicare.

(b) The Department must not pay the LTAC supplemental per diem rate calculated under this Section if any of the following conditions are met:
(1) the LTAC hospital no longer meets the

requirements under Section 15 of this Act or terminates the agreement specified under Section 15 of this Act;

(2) the patient does not meet the LTAC hospital

criteria upon admission; or

(3) the patient's care is primarily paid for by

Medicare and the patient has not exhausted his or her Medicare benefits, resulting in the Department becoming the primary payer.

(c) The Department may adjust the LTAC supplemental per diem rate calculated under this Section based only on the conditions and requirements described under Section 40 and Section 45 of this Act.
(d) The LTAC supplemental per diem rate shall be calculated using the LTAC hospital's inflated cost per diem, defined in subsection (f) of this Section, and subtracting the following:
(1) The LTAC hospital's Medicaid per diem inpatient

rate as calculated under 89 Ill. Adm. Code 148.270(c)(4).

(2) The LTAC hospital's disproportionate share (DSH)

rate as calculated under 89 Ill. Adm. Code 148.120.

(3) The LTAC hospital's Medicaid Percentage

Adjustment (MPA) rate as calculated under 89 Ill. Adm. Code 148.122.

(4) The LTAC hospital's Medicaid High Volume

Adjustment (MHVA) rate as calculated under 89 Ill. Adm. Code 148.290(d).

(e) LTAC supplemental per diem rates effective July 1, 2012 shall be the amount in effect as of October 1, 2010. No new hospital may qualify for the program after the effective date of this amendatory Act of the 97th General Assembly.
(f) For the purposes of this Section, "inflated cost per diem" means the quotient resulting from dividing the hospital's inpatient Medicaid costs by the hospital's Medicaid inpatient days and inflating it to the most current period using methodologies consistent with the calculation of the rates described in paragraphs (2), (3), and (4) of subsection (d). The data is obtained from the LTAC hospital's most recent cost report submitted to the Department as mandated under 89 Ill. Adm. Code 148.210.
(g) On and after July 1, 2012, the Department shall reduce any rate of reimbursement for services or other payments or alter any methodologies authorized by this Act or the Illinois Public Aid Code to reduce any rate of reimbursement for services or other payments in accordance with Section 5-5e of the Illinois Public Aid Code.
(Source: P.A. 96-1130, eff. 7-20-10; 97-689, eff. 6-14-12.)

(210 ILCS 155/40)
Sec. 40. Rate adjustments for quality measures.
(a) The Department may adjust the LTAC supplemental per diem rate calculated under Section 35 of this Act based on the requirements of this Section.
(b) After the first year of operation of the Program established by this Act, the Department may reduce the LTAC supplemental per diem rate calculated under Section 35 of this Act by no more than 5% for an LTAC hospital that does not meet benchmarks or targets set by the Department under paragraph (2) of subsection (b) of Section 50.
(c) After the first year of operation of the Program established by this Act, the Department may increase the LTAC supplemental per diem rate calculated under Section 35 of this Act by no more than 5% for an LTAC hospital that exceeds the benchmarks or targets set by the Department under paragraph (2) of subsection (a) of Section 50.
(d) If an LTAC hospital misses a majority of the benchmarks for quality measures for 3 consecutive years, the Department may reduce the LTAC supplemental per diem rate calculated under Section 35 of this Act to zero.
(e) An LTAC hospital whose rate is reduced under subsection (d) of this Section may have the LTAC supplemental per diem rate calculated under Section 35 of this Act reinstated once the LTAC hospital achieves the necessary benchmarks or targets.
(f) The Department may apply the reduction described in subsection (d) of this Section after one year instead of 3 to an LTAC hospital that has had its rate previously reduced under subsection (d) of this Section and later has had it reinstated under subsection (e) of this Section.
(g) The rate adjustments described in this Section shall be determined and applied only at the beginning of each rate year.
(h) On and after July 1, 2012, the Department shall reduce any rate of reimbursement for services or other payments or alter any methodologies authorized by this Act or the Illinois Public Aid Code to reduce any rate of reimbursement for services or other payments in accordance with Section 5-5e of the Illinois Public Aid Code.
(Source: P.A. 96-1130, eff. 7-20-10; 97-689, eff. 6-14-12.)

(210 ILCS 155/45)
Sec. 45. Program evaluation.
(a) By September 30, 2012, the Department must complete an evaluation of the Program to determine the actual savings or costs generated by the Program, both on an aggregate basis and on an LTAC hospital-specific basis.
(b) The Department shall consult with qualified LTAC hospitals to determine the appropriate methodology to accurately calculate the Program's savings and costs. The calculation shall take into consideration, but shall not be limited to, the length of stay in an acute care hospital prior to transfer, the length of stay in the LTAC taking into account the acuity of the patient at the time of the LTAC admission, and admissions to the LTAC from settings other than an STAC hospital.
(c) The evaluation must also determine the effects the Program has had in improving patient satisfaction and health outcomes.
(d) If the evaluation indicates that the Program generates a net cost to the Department, the Department may prospectively adjust an individual hospital's LTAC supplemental per diem rate under Section 35 of this Act to establish cost neutrality. The rate adjustments applied under this subsection (d) do not need to be applied uniformly to all qualified LTAC hospitals as long as the adjustments are based on data from the evaluation on hospital-specific information. Cost neutrality under this Section means that the cost to the Department resulting from the LTAC supplemental per diem rate must not exceed the savings generated from transferring the patient from a STAC hospital.
(e) The rate adjustment described in subsection (d) of this Section, if necessary, shall be applied to the LTAC supplemental per diem rate for the rate year beginning October 1, 2014. The Department may apply this rate adjustment in subsequent rate years if the conditions under subsection (d) of this Section are met. The Department must apply the rate adjustment to an individual LTAC hospital's LTAC supplemental per diem rate only in years when the Program evaluation indicates a net cost for the Department.
(f) The Department may establish a shared savings program for qualified LTAC hospitals.
(Source: P.A. 96-1130, eff. 7-20-10; 97-689, eff. 6-14-12.)

(210 ILCS 155/50)
Sec. 50. Duties of the Department.
(a) The Department is responsible for implementing, monitoring, and evaluating the program. This includes but is not limited to:
(1) Collecting data required under Section 15 and

data necessary to calculate the measures under Section 20 of this Act. The Department must make every effort to collect this data with the minimal amount of administrative burden to participating LTAC hospitals.

(2) Setting annual benchmarks or targets for the

measures in Section 20 of this Act. The Department must consult participating LTAC hospitals when setting these benchmarks and targets.

(3) Monitoring compliance with all requirements of

this Act.

(b) The Department shall include specific information on the Program in its annual medical programs report.
(c) The Department must establish monitoring procedures that ensure the LTAC supplemental payment is only paid for patients who upon admission meet the LTAC hospital criteria. The Department must notify qualified LTAC hospitals of the procedures and establish an appeals process as part of those procedures. The Department must recoup any LTAC supplemental payments that are identified as being paid for patients who do not meet the LTAC hospital criteria.
(d) The Department must implement the program by October 1, 2010.
(e) The Department must create and distribute to LTAC hospitals the agreement required under subsection (c) of Section 15 no later than September 1, 2010.
(f) The Department must notify Illinois hospitals which LTAC hospital criteria are approved for use under the program. The Department may limit LTAC hospital criteria to the most strict criteria that meet the definitions of this Act.
(g) (Blank).
(h) The Department must notify Illinois LTAC hospitals of the program and inform them how to apply for qualification and what the qualification requirements are as described under Section 15 of this Act.
(i) The Department must notify Illinois STAC hospitals about the operation and implementation of the program established by this Act. The Department must also notify LTAC hospitals that accepting transfers from the STAC hospitals identified in paragraphs (1) and (2) under subsection (a) of Section 25 of this Act are not required under paragraph (5) of subsection (c) of Section 15 of this Act. The Department must notify LTAC hospitals that accepting transfers from the STAC hospitals identified in paragraphs (1) and (2) under subsection (a) of Section 25 of this Act shall negatively impact the savings calculations under the Program evaluation required by Section 40 of this Act and shall in turn require the Department to initiate the penalty described in subsection (d) of Section 40 of this Act.
(j) The Department shall deem LTAC hospitals qualified under Section 15 of this Act as qualifying for expedited payments.
(k) The Department may use up to $500,000 of funds contained in the Public Aid Recoveries Trust Fund per State fiscal year to operate the program under this Act. The Department may expand existing contracts, issue new contracts, issue personal service contracts, or purchase other services, supplies, or equipment.
(l) The Department may promulgate rules as allowed by the Illinois Administrative Procedure Act to implement this Act; however, the requirements under this Act shall be implemented by the Department even if the Department's proposed rules are not yet adopted by the implementation date of October 1, 2010.
(Source: P.A. 98-997, eff. 8-18-14.)

(210 ILCS 155/55)
Sec. 55. Demonstration care coordination program for post-acute care.
(a) The Department may develop a demonstration care coordination program for LTAC hospital appropriate patients with the goal of improving the continuum of care for patients who have been discharged from an LTAC hospital.
(b) The program shall require risk-sharing and quality targets.
(Source: P.A. 97-689, eff. 6-14-12.)

(210 ILCS 155/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 96-1130, eff. 7-20-10.)






Chapter 215 - INSURANCE

215 ILCS 5/ - Illinois Insurance Code.

Article I - Short Title, Definitions And Classifications

(215 ILCS 5/Art. I heading)

(215 ILCS 5/1) (from Ch. 73, par. 613)
Sec. 1. Short title. This Act shall be known and may be cited as the Illinois Insurance Code.
(Source: P.A. 96-328, eff. 8-11-09.)

(215 ILCS 5/2) (from Ch. 73, par. 614)
Sec. 2. General definitions.
In this Code, unless the context otherwise requires,
(a) "Director" means the Director of Insurance.
(b) "Department" means the Department of Insurance.
(c) "State" or "State of the United States" includes the District of Columbia and a territory or possession of the United States.
(d) "Country" or "Foreign Country" includes a state, province or political subdivision thereof.
(e) "Company" means an insurance or surety company and shall be deemed to include a corporation, company, partnership, association, society, order, individual or aggregation of individuals engaging in or proposing or attempting to engage in any kind of insurance or surety business, including the exchanging of reciprocal or inter-insurance contracts between individuals, partnerships and corporations.
(f) "Domestic Company" means a company incorporated or organized under the laws of this State.
(g) "Foreign Company" means a company incorporated or organized under the laws of any state of the United States other than this State.
(h) "Alien Company" means a company incorporated or organized under the laws of any country other than the United States.
(i) "Mutual Legal Reserve Life Company" means a mutual life company issuing contracts without contingent liability on the policyholder.
(j) "Assessment Legal Reserve Life Company" means a life company issuing contracts providing for contingent liability on the policyholder.
(k) "Reciprocal" includes Inter-Insurance Exchange.
(l) "Person" includes an individual, aggregation of individuals, corporation, association and partnership.
(m) Personal pronouns include all genders, the singular includes the plural and the plural includes the singular.
(n) "Policy" means an insurance policy or contract and includes certificates of fraternal benefit societies, assessment companies, mutual benefit associations, and burial societies.
(o) "Policyholder" means a holder of an insurance policy or contract and includes holders of certificates of fraternal benefit societies, assessment companies, mutual benefit associations, and burial societies.
(p) "Articles of Incorporation" means the basic instrument of an incorporated company and all amendments thereto and includes "Charter," "Articles of Organization," "Articles of Reorganization," "Articles of Association," and "Deed of Settlement."
(q) "Officer" when used to refer to an officer of a company includes an attorney-in-fact for a reciprocal or Lloyds.
(Source: Laws 1937, p. 696.)

(215 ILCS 5/2.1) (from Ch. 73, par. 614.1)
Sec. 2.1. Public Policy.
It is declared to be the public policy of this State, pursuant to paragraphs (h) and (i) of Section 6 of Article VII of the Illinois Constitution of 1970, that any power or function set forth in this Act to be exercised by the State is an exclusive State power or function. Such power or function shall not be exercised concurrently, either directly or indirectly, by any unit of local government, including home rule units, except as otherwise provided in this Act. Provided further that the fees, charges and taxes provided for by this Act shall, as provided for in Section 415 of this Act, be in lieu of all license fees or privilege or occupation taxes or other fees levied or assessed by any home rule unit and said Section 415 of this Act is declared to be a denial and limitation of the powers of home rule units pursuant to paragraph (g) of Section 6 of Article VII of the Illinois Constitution of 1970.
(Source: P.A. 78-1224.)

(215 ILCS 5/2.5)
Sec. 2.5. Exemption. This Code shall not be construed to apply to the administration of the Drycleaner Environmental Response Trust Fund under the Drycleaner Environmental Response Trust Fund Act.
(Source: P.A. 90-502, eff. 8-19-97.)

(215 ILCS 5/3.1) (from Ch. 73, par. 615.1)
Sec. 3.1. Definitions of admitted assets. "Admitted Assets" includes the investments authorized or permitted by this Code, the credit for reinsurance allowed by this Code, and in addition thereto, only the following:
(1) Amounts, other than premium, receivable from affiliates, not outstanding for more than 3 months, and arising under, management contracts or service agreements which meet the requirements of Section 141.1 of the Illinois Insurance Code to the extent that the affiliate has liquid assets sufficient to pay the balance. The amount of those receivables included in admitted assets may not exceed the lesser of 5% of the company's admitted assets or 10% of the company's surplus as regards policyholders. For purposes of this subsection, "affiliate" has the meaning given that term in Article VIII 1/2 of the Illinois Insurance Code.
(2) Amounts permitted under Section 136.
(Source: P.A. 90-418, eff. 8-15-97; 91-549, eff. 8-14-99.)

(215 ILCS 5/4) (from Ch. 73, par. 616)
Sec. 4. Classes of insurance. Insurance and insurance business shall be classified as follows:
Class 1. Life, Accident and Health.
(a) Life. Insurance on the lives of persons and every insurance appertaining thereto or connected therewith and granting, purchasing or disposing of annuities. Policies of life or endowment insurance or annuity contracts or contracts supplemental thereto which contain provisions for additional benefits in case of death by accidental means and provisions operating to safeguard such policies or contracts against lapse, to give a special surrender value, or special benefit, or an annuity, in the event, that the insured or annuitant shall become a person with a total and permanent disability as defined by the policy or contract, or which contain benefits providing acceleration of life or endowment or annuity benefits in advance of the time they would otherwise be payable, as an indemnity for long term care which is certified or ordered by a physician, including but not limited to, professional nursing care, medical care expenses, custodial nursing care, non-nursing custodial care provided in a nursing home or at a residence of the insured, or which contain benefits providing acceleration of life or endowment or annuity benefits in advance of the time they would otherwise be payable, at any time during the insured's lifetime, as an indemnity for a terminal illness shall be deemed to be policies of life or endowment insurance or annuity contracts within the intent of this clause.
Also to be deemed as policies of life or endowment insurance or annuity contracts within the intent of this clause shall be those policies or riders that provide for the payment of up to 75% of the face amount of benefits in advance of the time they would otherwise be payable upon a diagnosis by a physician licensed to practice medicine in all of its branches that the insured has incurred a covered condition listed in the policy or rider.
"Covered condition", as used in this clause, means: heart attack, stroke, coronary artery surgery, life threatening cancer, renal failure, Alzheimer's disease, paraplegia, major organ transplantation, total and permanent disability, and any other medical condition that the Department may approve for any particular filing.
The Director may issue rules that specify prohibited policy provisions, not otherwise specifically prohibited by law, which in the opinion of the Director are unjust, unfair, or unfairly discriminatory to the policyholder, any person insured under the policy, or beneficiary.
(b) Accident and health. Insurance against bodily injury, disablement or death by accident and against disablement resulting from sickness or old age and every insurance appertaining thereto, including stop-loss insurance. Stop-loss insurance is insurance against the risk of economic loss issued to a single employer self-funded employee disability benefit plan or an employee welfare benefit plan as described in 29 U.S.C. 100 et seq. The insurance laws of this State, including this Code, do not apply to arrangements between a religious organization and the organization's members or participants when the arrangement and organization meet all of the following criteria:
(i) the organization is described in Section

501(c)(3) of the Internal Revenue Code and is exempt from taxation under Section 501(a) of the Internal Revenue Code;

(ii) members of the organization share a common set

of ethical or religious beliefs and share medical expenses among members in accordance with those beliefs and without regard to the state in which a member resides or is employed;

(iii) no funds that have been given for the purpose

of the sharing of medical expenses among members described in paragraph (ii) of this subsection (b) are held by the organization in an off-shore trust or bank account;

(iv) the organization provides at least monthly to

all of its members a written statement listing the dollar amount of qualified medical expenses that members have submitted for sharing, as well as the amount of expenses actually shared among the members;

(v) members of the organization retain membership

even after they develop a medical condition;

(vi) the organization or a predecessor organization

has been in existence at all times since December 31, 1999, and medical expenses of its members have been shared continuously and without interruption since at least December 31, 1999;

(vii) the organization conducts an annual audit that

is performed by an independent certified public accounting firm in accordance with generally accepted accounting principles and is made available to the public upon request;

(viii) the organization includes the following

statement, in writing, on or accompanying all applications and guideline materials:

"Notice: The organization facilitating the sharing of

medical expenses is not an insurance company, and neither its guidelines nor plan of operation constitute or create an insurance policy. Any assistance you receive with your medical bills will be totally voluntary. As such, participation in the organization or a subscription to any of its documents should never be considered to be insurance. Whether or not you receive any payments for medical expenses and whether or not this organization continues to operate, you are always personally responsible for the payment of your own medical bills.";

(ix) any membership card or similar document issued

by the organization and any written communication sent by the organization to a hospital, physician, or other health care provider shall include a statement that the organization does not issue health insurance and that the member or participant is personally liable for payment of his or her medical bills;

(x) the organization provides to a participant,

within 30 days after the participant joins, a complete set of its rules for the sharing of medical expenses, appeals of decisions made by the organization, and the filing of complaints;

(xi) the organization does not offer any other

services that are regulated under any provision of the Illinois Insurance Code or other insurance laws of this State; and

(xii) the organization does not amass funds as

reserves intended for payment of medical services, rather the organization facilitates the payments provided for in this subsection (b) through payments made directly from one participant to another.

(c) Legal Expense Insurance. Insurance which involves the assumption of a contractual obligation to reimburse the beneficiary against or pay on behalf of the beneficiary, all or a portion of his fees, costs, or expenses related to or arising out of services performed by or under the supervision of an attorney licensed to practice in the jurisdiction wherein the services are performed, regardless of whether the payment is made by the beneficiaries individually or by a third person for them, but does not include the provision of or reimbursement for legal services incidental to other insurance coverages. The insurance laws of this State, including this Act do not apply to:
(i) Retainer contracts made by attorneys at law with

individual clients with fees based on estimates of the nature and amount of services to be provided to the specific client, and similar contracts made with a group of clients involved in the same or closely related legal matters;

(ii) Plans owned or operated by attorneys who are the

providers of legal services to the plan;

(iii) Plans providing legal service benefits to

groups where such plans are owned or operated by authority of a state, county, local or other bar association;

(iv) Any lawyer referral service authorized or

operated by a state, county, local or other bar association;

(v) The furnishing of legal assistance by labor

unions and other employee organizations to their members in matters relating to employment or occupation;

(vi) The furnishing of legal assistance to members or

dependents, by churches, consumer organizations, cooperatives, educational institutions, credit unions, or organizations of employees, where such organizations contract directly with lawyers or law firms for the provision of legal services, and the administration and marketing of such legal services is wholly conducted by the organization or its subsidiary;

(vii) Legal services provided by an employee welfare

benefit plan defined by the Employee Retirement Income Security Act of 1974;

(viii) Any collectively bargained plan for legal

services between a labor union and an employer negotiated pursuant to Section 302 of the Labor Management Relations Act as now or hereafter amended, under which plan legal services will be provided for employees of the employer whether or not payments for such services are funded to or through an insurance company.

Class 2. Casualty, Fidelity and Surety.
(a) Accident and health. Insurance against bodily injury, disablement or death by accident and against disablement resulting from sickness or old age and every insurance appertaining thereto, including stop-loss insurance. Stop-loss insurance is insurance against the risk of economic loss issued to a single employer self-funded employee disability benefit plan or an employee welfare benefit plan as described in 29 U.S.C. 1001 et seq.
(b) Vehicle. Insurance against any loss or liability resulting from or incident to the ownership, maintenance or use of any vehicle (motor or otherwise), draft animal or aircraft. Any policy insuring against any loss or liability on account of the bodily injury or death of any person may contain a provision for payment of disability benefits to injured persons and death benefits to dependents, beneficiaries or personal representatives of persons who are killed, including the named insured, irrespective of legal liability of the insured, if the injury or death for which benefits are provided is caused by accident and sustained while in or upon or while entering into or alighting from or through being struck by a vehicle (motor or otherwise), draft animal or aircraft, and such provision shall not be deemed to be accident insurance.
(c) Liability. Insurance against the liability of the insured for the death, injury or disability of an employee or other person, and insurance against the liability of the insured for damage to or destruction of another person's property.
(d) Workers' compensation. Insurance of the obligations accepted by or imposed upon employers under laws for workers' compensation.
(e) Burglary and forgery. Insurance against loss or damage by burglary, theft, larceny, robbery, forgery, fraud or otherwise; including all householders' personal property floater risks.
(f) Glass. Insurance against loss or damage to glass including lettering, ornamentation and fittings from any cause.
(g) Fidelity and surety. Become surety or guarantor for any person, copartnership or corporation in any position or place of trust or as custodian of money or property, public or private; or, becoming a surety or guarantor for the performance of any person, copartnership or corporation of any lawful obligation, undertaking, agreement or contract of any kind, except contracts or policies of insurance; and underwriting blanket bonds. Such obligations shall be known and treated as suretyship obligations and such business shall be known as surety business.
(h) Miscellaneous. Insurance against loss or damage to property and any liability of the insured caused by accidents to boilers, pipes, pressure containers, machinery and apparatus of any kind and any apparatus connected thereto, or used for creating, transmitting or applying power, light, heat, steam or refrigeration, making inspection of and issuing certificates of inspection upon elevators, boilers, machinery and apparatus of any kind and all mechanical apparatus and appliances appertaining thereto; insurance against loss or damage by water entering through leaks or openings in buildings, or from the breakage or leakage of a sprinkler, pumps, water pipes, plumbing and all tanks, apparatus, conduits and containers designed to bring water into buildings or for its storage or utilization therein, or caused by the falling of a tank, tank platform or supports, or against loss or damage from any cause (other than causes specifically enumerated under Class 3 of this Section) to such sprinkler, pumps, water pipes, plumbing, tanks, apparatus, conduits or containers; insurance against loss or damage which may result from the failure of debtors to pay their obligations to the insured; and insurance of the payment of money for personal services under contracts of hiring.
(i) Other casualty risks. Insurance against any other casualty risk not otherwise specified under Classes 1 or 3, which may lawfully be the subject of insurance and may properly be classified under Class 2.
(j) Contingent losses. Contingent, consequential and indirect coverages wherein the proximate cause of the loss is attributable to any one of the causes enumerated under Class 2. Such coverages shall, for the purpose of classification, be included in the specific grouping of the kinds of insurance wherein such cause is specified.
(k) Livestock and domestic animals. Insurance against mortality, accident and health of livestock and domestic animals.
(l) Legal expense insurance. Insurance against risk resulting from the cost of legal services as defined under Class 1(c).
Class 3. Fire and Marine, etc.
(a) Fire. Insurance against loss or damage by fire, smoke and smudge, lightning or other electrical disturbances.
(b) Elements. Insurance against loss or damage by earthquake, windstorms, cyclone, tornado, tempests, hail, frost, snow, ice, sleet, flood, rain, drought or other weather or climatic conditions including excess or deficiency of moisture, rising of the waters of the ocean or its tributaries.
(c) War, riot and explosion. Insurance against loss or damage by bombardment, invasion, insurrection, riot, strikes, civil war or commotion, military or usurped power, or explosion (other than explosion of steam boilers and the breaking of fly wheels on premises owned, controlled, managed, or maintained by the insured.)
(d) Marine and transportation. Insurance against loss or damage to vessels, craft, aircraft, vehicles of every kind, (excluding vehicles operating under their own power or while in storage not incidental to transportation) as well as all goods, freights, cargoes, merchandise, effects, disbursements, profits, moneys, bullion, precious stones, securities, chooses in action, evidences of debt, valuable papers, bottomry and respondentia interests and all other kinds of property and interests therein, in respect to, appertaining to or in connection with any or all risks or perils of navigation, transit, or transportation, including war risks, on or under any seas or other waters, on land or in the air, or while being assembled, packed, crated, baled, compressed or similarly prepared for shipment or while awaiting the same or during any delays, storage, transshipment, or reshipment incident thereto, including marine builder's risks and all personal property floater risks; and for loss or damage to persons or property in connection with or appertaining to marine, inland marine, transit or transportation insurance, including liability for loss of or damage to either arising out of or in connection with the construction, repair, operation, maintenance, or use of the subject matter of such insurance, (but not including life insurance or surety bonds); but, except as herein specified, shall not mean insurances against loss by reason of bodily injury to the person; and insurance against loss or damage to precious stones, jewels, jewelry, gold, silver and other precious metals whether used in business or trade or otherwise and whether the same be in course of transportation or otherwise, which shall include jewelers' block insurance; and insurance against loss or damage to bridges, tunnels and other instrumentalities of transportation and communication (excluding buildings, their furniture and furnishings, fixed contents and supplies held in storage) unless fire, tornado, sprinkler leakage, hail, explosion, earthquake, riot and civil commotion are the only hazards to be covered; and to piers, wharves, docks and slips, excluding the risks of fire, tornado, sprinkler leakage, hail, explosion, earthquake, riot and civil commotion; and to other aids to navigation and transportation, including dry docks and marine railways, against all risk.
(e) Vehicle. Insurance against loss or liability resulting from or incident to the ownership, maintenance or use of any vehicle (motor or otherwise), draft animal or aircraft, excluding the liability of the insured for the death, injury or disability of another person.
(f) Property damage, sprinkler leakage and crop. Insurance against the liability of the insured for loss or damage to another person's property or property interests from any cause enumerated in this class; insurance against loss or damage by water entering through leaks or openings in buildings, or from the breakage or leakage of a sprinkler, pumps, water pipes, plumbing and all tanks, apparatus, conduits and containers designed to bring water into buildings or for its storage or utilization therein, or caused by the falling of a tank, tank platform or supports or against loss or damage from any cause to such sprinklers, pumps, water pipes, plumbing, tanks, apparatus, conduits or containers; insurance against loss or damage from insects, diseases or other causes to trees, crops or other products of the soil.
(g) Other fire and marine risks. Insurance against any other property risk not otherwise specified under Classes 1 or 2, which may lawfully be the subject of insurance and may properly be classified under Class 3.
(h) Contingent losses. Contingent, consequential and indirect coverages wherein the proximate cause of the loss is attributable to any of the causes enumerated under Class 3. Such coverages shall, for the purpose of classification, be included in the specific grouping of the kinds of insurance wherein such cause is specified.
(i) Legal expense insurance. Insurance against risk resulting from the cost of legal services as defined under Class 1(c).
(Source: P.A. 99-143, eff. 7-27-15.)

(215 ILCS 5/5) (from Ch. 73, par. 617)
Sec. 5. Classes of companies.
(1) All Companies now or hereafter authorized to transact business in this State shall be classified according to their functions into one or more of the classes of insurance enumerated in section 4.
(2) No company shall be authorized to transact any kind or kinds of business other than those enumerated in its respective class, or classes, except as otherwise specifically provided in this Code, but any company, upon complying with all applicable provisions of this Code, may be authorized to transact all or any part of its business on the basis of reinsurance, except that no certificate of authority shall be limited in whole or in part to reinsurance unless the restriction as to such reinsurance is expressed in the articles of incorporation of said company.
(Source: Laws 1959, p. 638.)

(215 ILCS 5/5.5)
Sec. 5.5. Compliance with the Department of Healthcare and Family Services. A company authorized to do business in this State or accredited by the State to issue policies of health insurance, including but not limited to, self-insured plans, group health plans (as defined in Section 607(1) of the Employee Retirement Income Security Act of 1974), service benefit plans, managed care organizations, pharmacy benefit managers, or other parties that are by statute, contract, or agreement legally responsible for payment of a claim for a health care item or service as a condition of doing business in the State must:
(1) provide to the Department of Healthcare and

Family Services, or any successor agency, on at least a quarterly basis if so requested by the Department, information to determine during what period any individual may be, or may have been, covered by a health insurer and the nature of the coverage that is or was provided by the health insurer, including the name, address, and identifying number of the plan;

(2) accept the State's right of recovery and the

assignment to the State of any right of an individual or other entity to payment from the party for an item or service for which payment has been made under the medical programs of the Department of Healthcare and Family Services, or any successor agency, under this Code or the Illinois Public Aid Code;

(3) respond to any inquiry by the Department of

Healthcare and Family Services regarding a claim for payment for any health care item or service that is submitted not later than 3 years after the date of the provision of such health care item or service; and

(4) agree not to deny a claim submitted by the

Department of Healthcare and Family Services solely on the basis of the date of submission of the claim, the type or format of the claim form, or a failure to present proper documentation at the point-of-sale that is the basis of the claim if (i) the claim is submitted by the Department of Healthcare and Family Services within the 3-year period beginning on the date on which the item or service was furnished and (ii) any action by the Department of Healthcare and Family Services to enforce its rights with respect to such claim is commenced within 6 years of its submission of such claim.

The Department of Healthcare and Family Services may impose an administrative penalty as provided under Section 12-4.45 of the Illinois Public Aid Code on entities that have established a pattern of failure to provide the information required under this Section, or in cases in which the Department of Healthcare and Family Services has determined that an entity that provides health insurance coverage has established a pattern of failure to provide the information required under this Section, and has subsequently certified that determination, along with supporting documentation, to the Director of the Department of Insurance, the Director of the Department of Insurance, based upon the certification of determination made by the Department of Healthcare and Family Services, may commence regulatory proceedings in accordance with all applicable provisions of the Illinois Insurance Code.
(Source: P.A. 98-130, eff. 8-2-13.)



Article II - Domestic Stock Companies

(215 ILCS 5/Art. II heading)

(215 ILCS 5/6) (from Ch. 73, par. 618)
(Section scheduled to be repealed on January 1, 2027)
Sec. 6. Scope of Article. This Article shall apply to all domestic stock companies transacting or being organized to transact any of the kinds of insurance business enumerated in Section 4.
(Source: Laws 1937, p. 696.)

(215 ILCS 5/7) (from Ch. 73, par. 619)
(Section scheduled to be repealed on January 1, 2027)
Sec. 7. Name. The corporate name of any company organized under this Article shall not be the same as, or deceptively similar to, the name of any domestic company, or of any foreign or alien company authorized to transact business in this State.
(Source: Laws 1937, p. 696.)

(215 ILCS 5/8) (from Ch. 73, par. 620)
(Section scheduled to be repealed on January 1, 2027)
Sec. 8. Principal office and place of business. The principal office of any company organized under this Article shall be located in this State. Unless the Director has approved otherwise, the principal place of business of any company organized under this Article shall be located in this State.
(Source: P.A. 82-498.)

(215 ILCS 5/9) (from Ch. 73, par. 621)
(Section scheduled to be repealed on January 1, 2027)
Sec. 9. Authorized kinds of business.
(1) Companies may be organized under this Article either for the purpose of transacting any of the kind or kinds of business enumerated in Class 1 of Section 4, or for the purpose of transacting any of the kind or kinds of business enumerated in Classes 2 and 3 of that Section, except that those companies offering mortgage pool or mortgage guaranty insurance may provide no other types of insurance.
(2) A domestic company may, notwithstanding limitations otherwise applicable, and provided it maintains books and records which account for such business, engage directly in any of the following businesses: (a) rendering investment advice; (b) rendering services related to the functions involved in the operation of its insurance business including, but not limited to, actuarial, loss prevention, safety engineering, data processing, accounting, claims, appraisal and collection services; (c) acting as administrative agent for a government instrumentality which is performing an insurance function for a health or welfare program; (d) reinsuring the business of title insurance companies, provided such domestic company if organized as a stock company shall have capital and surplus of not less than $5,000,000 and if organized as a domestic mutual or reciprocal company have surplus of not less than $5,000,000; (e) any other business activity reasonably complementary or supplementary to its insurance business; either to the extent necessarily or properly incidental to the insurance business the company is authorized to do in this State or to the extent approved by the Director and subject to any limitations he may prescribe for the protection of the interests of the policyholders of the company taking into account the effect of such business on the company's existing insurance business and its surplus, the proposed allocation of the estimated cost of such business and the risks inherent in such business as well as the relative advantages to the company and its policyholders of conducting such business directly instead of through a subsidiary.
(Source: P.A. 86-1156.)

(215 ILCS 5/10) (from Ch. 73, par. 622)
(Section scheduled to be repealed on January 1, 2027)
Sec. 10. Directors.
(1) After the date of incorporation, as determined by Section 18, and until the first meeting of shareholders, the incorporators shall have the powers and perform the duties ordinarily possessed and exercised by a board of directors.
(2) Upon the issuance of a certificate of authority to a company organized under this article, the corporate powers shall be exercised by, and its business and affairs shall be under the control of, a board of directors composed of not less than 3 nor more than 21 natural persons who are shareholders, except where the Company is a wholly owned subsidiary, and who are at least 18 years of age and at least 3 of whom are residents and citizens of this State. After June 30, 2002, at least 20%, but not less than one, of the directors of a company that is not subject to Section 131.20b shall be persons who are not officers or employees of the company. A person convicted of a felony may not be a director, and all directors shall be of good character and known professional, administrative, or business ability, such business ability to include a practical knowledge of insurance, finance, or investment. The first board of directors shall be elected at the first meeting of shareholders, and, except as provided in subsection (3) below, all directors shall be elected annually thereafter.
(3) If the board of directors consists of 6 or more members, in lieu of electing the membership of the whole board of directors annually, the articles of incorporation may provide that the directors shall be divided into two or three classes, each class to be as nearly equal in number as is possible. The term of office of directors of the first class shall expire at the first annual meeting of shareholders after their election, that of the second class shall expire at the second annual meeting after their election, and that of the third class, if any, shall expire at the third annual meeting after their election. At each annual meeting after such classification, a number of directors equal to the number of directors in the class whose terms expire at the time of such meeting shall be elected to hold office until the second succeeding annual meeting, if there are two classes, or until the third succeeding annual meeting, if there are three classes.
(4) In all elections for directors every shareholder of common shares has the right to vote, in person or by proxy, for the number of common shares owned by him, for as many persons as there are directors to be elected, or to cumulate his shares, and give one candidate as many votes as the number of directors multiplied by the number of his shares equals, or to distribute them on the same principle among as many candidates as he thinks fit, and directors shall not be elected in any other manner.
(5) Meetings of the board of directors, regular or special, may be held either within or without the State. Meetings of the board of directors shall be upon such notice as the by-laws may prescribe. Attendance of a director at any meeting shall constitute a waiver of notice of such meeting except where a director attends the meeting for the express purpose of objecting to the transaction of any business because the meeting is not lawfully called or convened. Neither the business to be transacted at, nor the purpose of, any regular or special meeting of the board of directors need be specified in the notice or waiver of notice of such meeting, unless expressly otherwise provided by this Code. Unless specifically prohibited by the articles of incorporation or by-laws, members of the board of directors or of any committee of the board of directors may participate in and act at any meeting of such board or committee through the use of a conference telephone or other communications equipment by means of which all persons participating in the meeting can hear each other. Participation in such meeting shall constitute attendance and presence in person at the meeting of the person or persons so participating. Unless specifically prohibited by the articles of incorporation or by-laws, members of the board of directors or of any committee of the board of directors may take action without a meeting, if a consent in writing setting forth the action so taken shall be signed by all of the directors entitled to vote with respect to the subject matter thereof, or by all of the members of such committee, as the case may be. The consent shall be evidenced by one or more written approvals, each of which sets forth the action taken and bears the signature of one or more directors or committee members. All approvals evidencing the consent shall be filed in the company's corporate records. The action taken shall be effective when all of the directors, or members of the committee, have approved the consent unless the consent specifies a different effective date.
(6) If the number of directors provided for in the articles of incorporation be indefinite, the number of directors to be elected, within the minimum and maximum limits set forth in paragraph (2), shall be as provided in the by-laws. The number of directors may be increased or decreased from time to time by amendment to the by-laws. The by-laws may establish a variable range for the size of the board by prescribing a minimum and maximum number of directors. The maximum may not exceed the minimum by more than 5. If a variable range is established, the number of directors may be fixed or changed from time to time, within the minimum and maximum, by the directors or the shareholders without further amendment to the by-laws.
(7) (a) A company may indemnify any person who was or is a party or is threatened to be made a party to any threatened, pending or completed action, suit or proceeding, whether civil, criminal, administrative or investigative (other than an action by or in the right of the company) by reason of the fact that he or she is or was a director, officer, employee or agent, against expenses (including attorneys' fees), judgments, fines and amounts paid in settlement actually and reasonably incurred by such person in connection with such action, suit or proceeding, if such person acted in good faith and in a manner he or she reasonably believed to be in, or not opposed to the best interests of the company, and, with respect to any criminal action or proceeding, had no reasonable cause to believe his or her conduct was unlawful. The termination of any action, suit or proceeding by judgment, order, settlement, conviction, or upon a plea of nolo contendere or its equivalent, shall not, of itself, create a presumption that the person did not act in good faith and in a manner which he or she reasonably believed to be in or not opposed to the best interest of the company or, with respect to any criminal action or proceeding, that the person had reasonable cause to believe that his or her conduct was unlawful.
(b) A company may indemnify any person who was or is a party, or is threatened to be made a party to any threatened, pending or completed action or suit by or in the right of the company to procure a judgment in its favor by reason of the fact that such person is or was a director, officer, employee or agent of the company, or is or was serving at the request of the company as a director, officer, employee or agent of another company, partnership, joint venture, trust or other enterprise, against expenses (including attorneys' fees) actually and reasonably incurred by such person in connection with the defense or settlement of such action or suit, if such person acted in good faith and in a manner he or she reasonably believed to be in, or not opposed to the best interests of the company, provided that no indemnification shall be made in respect of any claim, issue or matter as to which such person shall have been adjudged to be liable for negligence or misconduct in the performance of his or her duty to the company, unless, and only to the extent that the court in which such action or suit was brought shall determine upon application that, despite the adjudication of liability, but in view of all the circumstances of the case, such person is fairly and reasonably entitled to indemnification for such expenses as the court shall deem proper.
(c) To the extent that a director, officer, employee or agent of a company has been successful, on the merits or otherwise, in the defense of any action, suit or proceeding referred to in subsections (a) and (b), or in defense of any claim, issue or matter therein, such person shall be indemnified against expenses (including attorneys' fees) actually and reasonably incurred by such person in connection therewith.
(d) Any indemnification under subsections (a) and (b) (unless ordered by a court) shall be made by the company only as authorized in the specific case, upon a determination that indemnification of the director, officer, employee or agent is proper in the circumstances because he or she has met the applicable standard of conduct set forth in subsections (a) or (b). Such determination shall be made (1) by the board of directors by a majority vote of a quorum consisting of directors who were not parties to such action, suit or proceeding, or (2) if such a quorum is not obtainable, or even if obtainable, if a quorum of disinterested directors so directs, by independent legal counsel in a written opinion, or (3) by the shareholders.
(e) Expenses incurred in defending a civil or criminal action, suit or proceeding may be paid by the company in advance of the final disposition of such action, suit or proceeding, as authorized by the board of directors in the specific case, upon receipt of an undertaking by or on behalf of the director, officer, employee or agent to repay such amount, unless it shall ultimately be determined that he or she is entitled to be indemnified by the company as authorized in this Section.
(f) The indemnification provided by this Section shall not be deemed exclusive of any other rights to which those seeking indemnification may be entitled under any by-law, agreement, vote of shareholders or disinterested directors, or otherwise, both as to action in his or her official capacity and as to action in another capacity while holding such office, and shall continue as to a person who has ceased to be a director, officer, employee or agent, and shall inure to the benefit of the heirs, executors and administrators of such a person.
(g) A company may purchase and maintain insurance on behalf of any person who is or was a director, officer, employee or agent of the company, or who is or was serving at the request of the company as a director, officer, employee or agent of another company, partnership, joint venture, trust or other enterprise, against any liability asserted against such person and incurred by such person in any such capacity, or arising out of his or her status as such, whether or not the company would have the power to indemnify such person against such liability under the provisions of this Section.
(h) If a company has paid indemnification or has advanced expenses to a director, officer, employee or agent, the company shall report the indemnification or advance in writing to the shareholders with or before the notice of the next shareholders meeting.
(i) For purposes of this Section, references to "the company" shall include, in addition to the surviving company, any merging company (including any company having merged with a merging company) absorbed in a merger which, if its separate existence had continued, would have had the power and authority to indemnify its directors, officers, and employees or agents, so that any person who was a director, officer, employee or agent of such merging company, or was serving at the request of such merging company as a director, officer, employee or agent of another company, partnership, joint venture, trust or other enterprise, shall stand in the same position under the provisions of this Section with respect to the surviving company as such person would have with respect to such merging company if its separate existence had continued.
(j) For purposes of this Section, references to "other enterprises" shall include employee benefit plans; references to "fines" shall include any excise taxes assessed on a person with respect to any employee benefit plan; and references to "serving at the request of the company" shall include any service as a director, officer, employee or agent of the company which imposes duties on, or involves services by such director, officer, employee, or agent with respect to any employee benefit plan, its participants, or beneficiaries. A person who acted in good faith and in a manner he or she reasonably believed to be in the best interests of the participants and beneficiaries of any employee benefit plan shall be deemed to have acted in a manner "not opposed to the best interest of the company" as referred to in this Section.
(Source: P.A. 92-140, eff. 7-24-01.)

(215 ILCS 5/11) (from Ch. 73, par. 623)
(Section scheduled to be repealed on January 1, 2027)
Sec. 11. Executive committee. If the by-laws of any company subject to the provisions of this article, so provide, the board of directors, by a resolution adopted by a majority of the whole board, may designate three or more directors to constitute an executive committee, which committee, to the extent provided in the resolution or in the by-laws, shall have and exercise, during the interim between the meetings of the board, all of the authority of the board in the management of the company, but the designation of such committee shall not relieve the board nor any member thereof of any responsibility imposed by law.
(Source: Laws 1937, p. 696.)

(215 ILCS 5/12) (from Ch. 73, par. 624)
(Section scheduled to be repealed on January 1, 2027)
Sec. 12. By-laws.
(1) The incorporators shall adopt by-laws for the company and such by-laws may not be altered, amended, or repealed, prior to the issuance of a certificate of authority to the company, except by written consent of subscribers representing at least two-thirds of the shares subscribed, and the approval of the Director.
(2) After a certificate of authority is issued to a company, the power to make, alter, amend or repeal by-laws shall be vested in the board of directors unless reserved to the shareholders by the articles of incorporation.
(Source: Laws 1937, 696.)

(215 ILCS 5/13) (from Ch. 73, par. 625)
(Section scheduled to be repealed on January 1, 2027)
Sec. 13. Minimum capital and surplus requirements.
(1) A company organized after December 31, 1985 under this Article must have and at all times maintain a paid-up capital of not less than the minimum capital requirement applicable to the class or classes and clause or clauses of section 4 describing the kind or kinds of insurance which it is authorized to write, as follows:

more than one clause, $1,000,000.

(i) or (j) $1,000,000; more than one clause, $1,000,000.

any or all clauses or any combination thereof, $400,000.

specified in (c) above, and Class 3, any or all clauses, $1,000,000.

provided any company to which this subparagraph is applicable shall not expose itself to any loss on any one risk in an amount exceeding $5,000.

Any company organized prior to January 1, 1986 and regulated under this Article must have and at all times maintain paid-up capital of not less than the minimum capital that was required for that particular company at the time it was organized, unless any clause or clauses have been added. If any clause or clauses have been added, then such company must have and at all times maintain paid-up capital of not less than the minimum capital requirement applicable to the class or classes and clause or clauses of Section 4 at the time that the additional clause or clauses are authorized.
(2) A company organized after December 31, 1985 under this Article must have at the time its Certificate of Authority is issued by the Director paid-in surplus of not less than the minimum paid-in surplus requirement applicable to the class or classes and clause or clauses of Section 4 describing the kind or kinds of insurance which it is authorized to write, as follows:

more than one clause, $1,000,000.

(i) or (j), $1,000,000; more than one clause, $1,000,000.

any or all clauses or any combination thereof, $600,000.

specified in (c) above, and Class 3, any or all clauses, $1,000,000.

provided any company to which this subparagraph is applicable shall not expose itself to any loss on any one risk in an amount exceeding $5,000.

(3) Any company organized after December 31, 1985 under this Article must have and at all times maintain, in addition to the minimum capital required by paragraph (1) of this Section, minimum surplus requirement applicable to the class or classes and clause or clauses of Section 4 describing the kind or kinds of insurance which it is authorized to write, as follows:

than one clause, $500,000.

(i) or (j), $500,000; more than one clause, $500,000.

any or all clauses or any combination thereof, $300,000.

specified in (c) above, and Class 3, any or all clauses, $500,000.

provided any company to which this subparagraph is applicable shall not expose itself to any loss on any one risk in an amount exceeding $5,000.

(4) Any company organized prior to January 1, 1986 and regulated under this Article, in addition to the minimum capital which is required by paragraph (1) of this Section, must have and at all times maintain until December 31, 1986, minimum surplus of $300,000; and on December 31, 1986 and thereafter such company must have and maintain at all times, surplus of no less than the following amounts:

than one clause, $500,000.

(i) or (j), $500,000; more than one clause, $500,000.

any or all clauses or any combination thereof, $300,000.

specified in (c) above, and Class 3, any or all clauses, $500,000.

provided any company to which this subparagraph is applicable shall not expose itself to any loss on any one risk in an amount exceeding $5,000.

(5) Any company organized prior to January 1, 1986 and regulated under this Article must have on December 31, 1990 and thereafter maintain until December 31, 1995 the greater of (a) minimum capital required by paragraph (1) of this Section plus the surplus required to be maintained after December 31, 1986 by paragraph (4) of this Section; or (b) combined capital and surplus of not less than the minimum requirement applicable to the class or classes and clause or clauses of Section 4 describing the kind or kinds of insurance which it is authorized to write as follows:

more than one clause, $1,200,000.

(i) or (j), $1,200,000; more than one clause, $1,200,000.

any or all clauses or any combination thereof, $600,000.

specified in (c) above, and Class 3, any or all clauses, $1,200,000.

provided any company to which this subparagraph is applicable shall not expose itself to any loss on any one risk in an amount exceeding $5,000.

(6) Any company organized prior to January 1, 1986 and regulated under this Article must have on December 31, 1995 and thereafter maintain at all times combined capital and surplus of not less than the minimum requirement applicable to the class or classes and clause or clauses of Section 4 describing the kind or kinds of insurance which it is authorized to write as follows:

more than one clause, $1,500,000.

(i) or (j), $1,500,000; more than one clause, $1,500,000.

any or all clauses or any combination thereof, $700,000.

specified in (c) above, and Class 3, any or all clauses, $1,500,000.

provided any company to which this subparagraph is applicable shall not expose itself to any loss on any one risk in an amount exceeding $5,000.

(7) Any company organized prior to January 1, 1986 and regulated under this Article experiencing a change in control, as control is defined in Section 131.1(b) of this Code, must have simultaneously with the change in control and thereafter maintain at all times combined capital and surplus of not less than the minimum requirement applicable to the class or classes and clause or clauses of Section 4 describing the kind or kinds of insurance which it is authorized to write as follows:

more than one clause, $1,500,000.

(i) or (j), $1,500,000; more than one clause, $1,500,000.

any or all clauses or any combination thereof, $700,000.

specified in (c) above, and Class 3, any or all clauses, $1,500,000.

provided any company to which this subparagraph is applicable shall not expose itself to any loss on any one risk in an amount exceeding $5,000.

Notwithstanding, the foregoing provisions of this paragraph (7), any company which experiences a change in control, as control is defined in Section 131.1(b) of this Code, by reason of any laws of descent, distribution or probate, shall be exempt from the requirements of this paragraph (7) for a period of 2 years following the date of death or incompetency giving rise to the change in control.
(8) Any company organized prior to September 10, 1971 or converted from a mutual company to a stock company between July 1, 1983 and June 30, 1985, which had less than $1,000,000 capital and surplus on January 1, 1986, and whose authority is limited to Class 2 of Section 4 of this Code and which is regulated under this Article, shall be exempt from the requirements of paragraphs (5) and (6) of this Section.
(9) The Director shall take action under Section 34 of this Code against any company which fails to maintain the minimum surplus required by this Section. The words "minimum surplus" mean the net total of the following accounts, where applicable, as they appear in the annual statement of a stock company on the usual and proper annual statement form prescribed by the National Association of Insurance Commissioners: paid-in surplus; contributed surplus; unassigned or earned surplus; and special surplus.
(Source: P.A. 87-315.)

(215 ILCS 5/14) (from Ch. 73, par. 626)
(Section scheduled to be repealed on January 1, 2027)
Sec. 14. Incorporators. Any one or more natural persons, at least one of whom is a resident of this State, who desire to form a company under this Article shall sign and acknowledge before an officer authorized to take acknowledgments, articles of incorporation in duplicate.
(Source: P.A. 84-502.)

(215 ILCS 5/14.1) (from Ch. 73, par. 626.1)
(Section scheduled to be repealed on January 1, 2027)
Sec. 14.1. Articles of incorporation. The articles shall set forth:
(a) the corporate name;
(b) the location of its principal office;
(c) the period of duration, which may be perpetual;
(d) the class or classes of insurance business as

provided in Section 4, in which it proposes to engage and the kinds of insurance in each class it proposes to write;

(e) the number of its directors, or that the number

of directors shall be not less than the minimum nor more than the maximum stated in Section 10, the terms of office; and the manner of electing the directors;

(f) the amount of its authorized capital, the number

of authorized common and non-voting preferred shares, the par value of each share, and the number of the common and non-voting preferred shares to be issued and sold in accordance with this Article to provide at least the minimum paid-up capital and paid-in surplus as set forth in Section 13 of this Article;

(g) the terms and conditions on which preferred

shares may be converted to common shares, if any shares are issued with the right of conversion;

(h) such other provisions not inconsistent with law

as may be deemed by the incorporators to be necessary or advisable.

(Source: P.A. 90-381, eff. 8-14-97.)

(215 ILCS 5/15) (from Ch. 73, par. 627)
(Section scheduled to be repealed on January 1, 2027)
Sec. 15. Documents to be delivered to Director by incorporators. Upon the execution of the articles of incorporation, there shall be delivered to the Director
(a) duplicate originals of the articles of

incorporation;

(b) a copy of the by-laws adopted by the

incorporators;

(c) form of subscription agreement to be used by the

company;

(d) two organization bonds or the cash or securities

provided for in Section 16; and

(e) the form of escrow agreement for the deposit of

cash or securities.

(Source: P.A. 84-502.)

(215 ILCS 5/16) (from Ch. 73, par. 628)
(Section scheduled to be repealed on January 1, 2027)
Sec. 16. Organization bonds.
(1) The incorporators except as stated in subsection (3) of this Section, shall deliver to the Director two bonds in favor of the State of Illinois, in the penalty of $50,000 each, with the incorporators as principals and a duly authorized surety company as surety. One of such bonds shall be for the use and benefit of the State of Illinois, and shall be conditioned upon the payment of costs incurred by the State by reason of any legal proceedings for liquidation or dissolution of such company prior to the issuance to it of a certificate of authority to do an insurance business. The other bond shall be for the use and benefit of subscribers, shareholders and creditors, and shall be conditioned upon the full and complete accounting for all funds and property coming into the possession of the incorporators or into the possession of the company prior to the issuance to it of a certificate of authority to do an insurance business.
(2) In lieu of delivering the above bonds, the incorporators may deposit with the Director $100,000 in cash or securities of the United States Government or of the State of Illinois, having a market value of at least $100,000. The cash or securities so deposited shall be held in trust by the Director, until the issuance of a certificate of authority to the company, to indemnify the State of Illinois and all subscribers, shareholders and creditors of the company for the same matters and things set forth as conditions of the organization bonds mentioned in subsection (1).
(3) No bonds are required if the stock of the company is to be purchased by a sole shareholder.
(Source: P.A. 84-1431.)

(215 ILCS 5/17) (from Ch. 73, par. 629)
(Section scheduled to be repealed on January 1, 2027)
Sec. 17. Publication of intention.
(1) Upon complying with the provisions of Section 15, the incorporators shall cause to be published in a newspaper of general circulation in this State, in the county where the principal office of the company is to be located, once each week for three consecutive weeks, a notice setting forth
(a) their intent to form the company and the proposed

name thereof;

(b) the class or classes of insurance business in

which the company proposes to engage; and

(c) the address where its principal office shall be

located.

(2) Proof of such publication made by a certificate of the publisher or his agent shall be delivered to the Director.
(Source: Laws 1937, p. 696.)

(215 ILCS 5/18) (from Ch. 73, par. 630)
(Section scheduled to be repealed on January 1, 2027)
Sec. 18. Approval of documents.
(1) If the Director finds that the documents and papers so delivered comply with this Code, he must place on file in his office the by-laws, form of subscription agreement, bonds or securities, and one of the duplicate originals of the articles of incorporation, and endorse upon the other duplicate original his approval, and the month, day and year of approval and deliver it to the incorporators. The company is deemed to be fully organized on the date of the approval of the articles of incorporation by the Director, and that date is the date of incorporation of the company.
(2) If the Director finds that any of said documents are insufficient or do not comply with this Code, he shall notify the incorporators in writing in what respect said documents are found to be insufficient and if requested so to do must grant the incorporators a hearing.
(Source: P.A. 77-747.)

(215 ILCS 5/19) (from Ch. 73, par. 631)
(Section scheduled to be repealed on January 1, 2027)
Sec. 19. Recording articles of incorporation. The duplicate original of the articles of incorporation returned by the Director shall be filed for record, within 15 days after it is delivered to the company, in the office of the recorder of the county where the principal office of the company is to be located.
(Source: P.A. 83-358.)

(215 ILCS 5/20) (from Ch. 73, par. 632)
(Section scheduled to be repealed on January 1, 2027)
Sec. 20. Authority to solicit subscriptions.
(1) Upon the approval of the articles of incorporation by the Director and upon compliance with such reasonable regulations relating to the offering and subscription of or for shares as may be promulgated by the Director to the end that no inequity, fraud or deceit may be worked or tend to be worked upon prospective subscribers to or purchasers of such shares, he shall issue to the company a permit, which shall expire at the end of two years from its date, authorizing it to solicit subscriptions in accordance with such regulations, this Code and the form of subscription agreement filed with him, to receive payment for its shares and to do such other acts as may be necessary and proper in order to complete its organization and to entitle it to receive a certificate of authority to transact an insurance business.
(2) No subscription for shares shall be solicited, until such subscriptions or shares shall have been qualified or registered in accordance with any law of this State or of the United States requiring qualification or registration.
(3) If the Director finds that any company in process of organization has failed to comply with, or has violated any provision of the Code, he may proceed against the company under Article XIII, and may after notice and hearing, if any provision of the Code or any regulation promulgated under subsection (1) has been violated, revoke the permit issued to it under subsection (1).
(Source: Laws 1959, p. 1428.)

(215 ILCS 5/21) (from Ch. 73, par. 633)
(Section scheduled to be repealed on January 1, 2027)
Sec. 21. Subscription agreement.
(1) The company and each subscriber shall enter into an agreement for the subscription to the shares of the company and such agreement shall also constitute an agreement between the several subscribers. It shall state
(a) the price of the shares, terms, time and medium

of payment therefor;

(b) the part of the price that may be used for

commission, promotion, organization and other expenses;

(c) the name of the bank or trust company in this

State in which the funds or securities are to be deposited pending the completion of the organization of the company; and

(d) that the total cash or securities received in

payment will be returned to the subscribers who have made such payments in the event the organization of the company is not completed.

(2) Subscriptions to shares shall be irrevocable unless subscribers representing fifty per centum or more of the amount subscribed consent to the revocation.
(3) Any subscription agreement may provide for payment in installments but in the case of subscriptions prior to the issuance of a certificate of authority to the company, such installments shall not extend beyond two years from the date of the permit of the Director authorizing the solicitation of subscriptions.
(Source: Laws 1961, p. 3735.)

(215 ILCS 5/21.1) (from Ch. 73, par. 633.1)
(Section scheduled to be repealed on January 1, 2027)
Sec. 21.1. Escrow agreement. The company and the bank or trust company designated in the subscription agreement shall execute an escrow agreement. The escrow agreement shall state that the proceeds of all subscriptions to shares shall be placed in the bank or trust company and remain until an organization examination has been completed, at which time the escrow agent is authorized to purchase securities for deposit in the amount required by Section 26 and forward them to the Director. The escrow agent is authorized to release the balance of the escrowed funds to the company only upon notification that a Certificate of Authority or similar documentation has been issued by the Director.
(Source: P.A. 84-502.)

(215 ILCS 5/22) (from Ch. 73, par. 634)
(Section scheduled to be repealed on January 1, 2027)
Sec. 22. Payments for shares-Promotion expenses. The net proceeds of all subscriptions to shares prior to the issuance of a certificate of authority to the company to transact business shall not be less than the paid up capital specified in the articles of incorporation and the required paid-in surplus. Payments upon subscriptions shall be made only in cash or securities that are eligible for investment under Article VIII. The part of the subscription price, that may be used for commission, promotion, organization, and other expenses, in no event shall be in excess of 15% of the amount collected on the respective subscriptions and in no case shall such expenses be paid out of the subscription proceeds until such time as the sale of all of the shares constituting the offering has been completed.
(Source: Laws 1961, p. 3735.)

(215 ILCS 5/23) (from Ch. 73, par. 635)
(Section scheduled to be repealed on January 1, 2027)
Sec. 23. Deposit of proceeds of shares - When subscribers deemed shareholders.
(1) The cash or securities received by the company upon subscriptions for shares shall be placed in the bank or trust company designated in the escrow and subscription agreements. No part of the cash or securities so deposited shall be used by the company prior to the issuance to it of a certificate of authority to transact business, except when payments for all the shares to be issued and sold, as set forth in the articles of incorporation, are completed, for the purpose of making the deposit as provided for in Section 26.
(2) Any officer, director or incorporator of a company who, prior to the issuance of the certificate of authority to the company, withdraws, causes to be withdrawn or knowingly permits the withdrawal of any cash or securities on deposit in such bank or trust company, for any purposes other than those authorized in subsection (1), shall be guilty of a Class A misdemeanor.
(3) The subscribers shall be deemed to be shareholders when full payment upon the subscriptions for all shares which the company proposes to issue and sell, as set forth in the articles of incorporation, shall have been received by the company, but no certificate for shares may be issued by the company prior to the issuance to it of a certificate of authority to transact business.
(4) In the event that payments for all shares to be issued and sold by the company, as set forth in the articles of incorporation, are not completed within the time provided in the permit of the Director authorizing the solicitation of subscriptions the cash and securities received in payment shall be returned to the subscribers who have made the payments.
(Source: P.A. 84-502.)

(215 ILCS 5/24) (from Ch. 73, par. 636)
(Section scheduled to be repealed on January 1, 2027)
Sec. 24. Certificate of authority to do an insurance business. When the Director has been notified that the capital required by the articles of incorporation has been fully subscribed, and that such capital and the required surplus has been fully collected, he shall conduct an examination of the company. If he finds that the organization of the company is complete, that the required capital provided in the articles of incorporation and required surplus has been fully collected and deposited with the designated bank or trust company, that the deposit provided for by Section 26 has been made and that all of the requirements imposed by this Code, have been met, he shall issue to the company a certificate of authority to transact the kind or kinds of business specified therein. No company shall transact any business of insurance until it has received a certificate of authority as herein prescribed nor any business of insurance not specified in such certificate of authority.
(Source: Laws 1957, p. 603.)

(215 ILCS 5/25) (from Ch. 73, par. 637)
(Section scheduled to be repealed on January 1, 2027)
Sec. 25. Voluntary surrender of the articles of incorporation. At any time prior to the issuance of the certificate of authority to the company the articles of incorporation may be voluntarily surrendered and the company dissolved by written agreement filed with the Director, signed by a majority of the incorporators, and by subscribers representing at least two-thirds of the shares subscribed. Such surrender and dissolution shall become effective only upon the approval thereof by the Director. The Director shall approve the surrender of such articles of incorporation if upon investigation he shall find that
(a) no insurance business has been transacted by the

company.

(b) all sums of money or securities, if any,

collected upon subscriptions, have been returned to the subscribers; and

(c) all obligations of the company have been paid or

discharged.

(Source: Laws 1961, p. 3735.)

(215 ILCS 5/26) (from Ch. 73, par. 638)
(Section scheduled to be repealed on January 1, 2027)
Sec. 26. Deposit.
(a) A company subject to the provisions of this Article shall make and maintain with the Director for the protection of all creditors, policyholders and policy obligations of the company, a deposit of securities having a fair market value equal to the minimum capital and surplus required to be maintained under Section 13. The Director may release the required deposit of securities upon receipt of an order of a court having proper jurisdiction or upon: (i) certification by the company that it has no outstanding creditors, policyholders, or policy obligations in effect and no plans to engage in the business of insurance; (ii) receipt of a lawful resolution of the company's board of directors effecting the surrender of its articles of incorporation for administrative dissolution by the Director; and (iii) receipt of the name and forwarding address for each of the final officers and directors of the company, together with a plan of dissolution approved by the Director.
(b) All deposits by insurers subject to this Article must be limited to the following types:
(1) United States government bonds, notes, and bills

for which the full faith and credit of the government of the United States is pledged for the payment of principal and interest.

(2) United States public bonds and notes of any state

or of the District of Columbia, or Canadian public bonds and notes of any province thereof, for which the full faith and credit of the issuer has been pledged for the payment of principal and interest.

(3) United States and Canadian county, provincial,

municipal, and district bonds and notes for which the issuer has lawful authority to levy taxes or make assessments for the payment of principal and interest.

(4) Bonds and notes of any federal agency that are

guaranteed as to payment of principal and interest by the United States.

(5) International development bank bonds, bonds

issued by the State of Israel and sold through the Development Corporation for Israel or its successor entities, and notes issued, assumed, and guaranteed by the International Bank for Reconstruction and Development, the Inter-American Development Bank, the Asian Development Bank, the African Development Bank, or the International Finance Corporation.

(6) Corporate bonds and notes of any private

corporations that are not affiliates or subsidiaries of the insurer, which corporations are organized under the laws of the United States, Canada, any state, the District of Columbia, any territory or possession of the United States, or any province of Canada.

(7) Certificates of deposit.
(c) To be eligible for deposit under subsection (b), any bond or note must have the following characteristics:
(1) The bond or note must be interest-bearing or

interest-accruing, and the insurer must be the exclusive owner of the interest accruing thereon and entitled to receive the interest for its account.

(2) The issuer must be in a solvent financial

condition and the bond or note must not be in default.

(3) The bond, note, or debt of the issuing country

must be rated in one of the 4 highest classifications by an established, nationally recognized investment rating service or must have been given a rating of 1 by the Securities Valuation Office of the National Association of Insurance Commissioners.

(4) The market value of the bond or note must be

readily ascertainable or the value of the bond or note must be obtainable by the insurer or its custodian from the issuer's fiscal agent.

(5) The bond or note must be the direct obligation of

the issuer.

(6) The bond or note must be stated in United States

dollar denominations.

(7) The bond or note must be eligible for book-entry

form on the books of the Federal Reserve's book-entry system or in a depository trust clearing system or on the books of the issuer's transfer agent or evidenced by a certificate delivered to the insurer or its custodian.

(d) To be eligible for deposit under item (7) of subsection (b), a certificate of deposit must have the following characteristics:
(1) The certificate of deposit must be issued by a

bank, savings bank, or savings association that is organized under the laws of the United States, of this State, or of any other state and that has a principal office or branch office in this State that is authorized to receive deposits in this State.

(2) The certificate of deposit must be

interest-bearing and may not be issued in discounted form.

(3) The certificate of deposit must be issued for a

period of not less than one year.

(4) The issuing bank, savings bank, or savings

association must agree to the terms and conditions of the Director regarding the rights to the certificate of deposit and must have executed a written certificate of deposit agreement with the Director. The terms and conditions of the agreement shall include, but need not be limited to:

(A) Exclusive authorized signature authority for

the chief financial officer.

(B) An agreement to pay, without protest, the

proceeds of its certificate of deposit to the Director within 30 business days after presentation.

(C) A prohibition against levies, setoffs,

survivorship, or other conditions that might hinder the Director's ability to recover the full face value of a certificate of deposit.

(D) Instructions regarding interest payments,

renewals, taxpayer identification, and early withdrawal penalties.

(E) An agreement to be subject to the

jurisdiction of the courts of this State, or those of the United States that are located in this State, for the purposes of any litigation arising out of this Section.

(F) Such other conditions as the Director

requires.

(e) The Director may refuse to accept certain securities or refuse to accept the reported market value of certain securities offered pursuant to this Section in order to ensure that sufficient cash and securities are on hand to meet the purposes of the deposit. In making a refusal under this subsection (e), the guidelines for use of the Director may include, but need not be limited to, whether the market value of the securities cannot be readily ascertained and the lack of liquidity of the securities. Securities refused under this subsection (e) are not acceptable as deposits.
(f) All deposits required of a domestic insurer pursuant to the laws of another state, province, or country must be comprised of securities of the kinds required under subsection (b), having the characteristics required under subsections (c) and (d), and permitted by the laws of the other state, province, or country, except common stocks, mortgages or loans of any kind, real estate investment trust funds or programs, commercial paper, and letters of credit.
(Source: P.A. 98-110, eff. 1-1-14; 98-969, eff. 1-1-15.)

(215 ILCS 5/27) (from Ch. 73, par. 639)
(Section scheduled to be repealed on January 1, 2027)
Sec. 27. Dividends and other distributions.
(1) The board of directors of any company subject to this Article may declare and the company may pay dividends and other distributions (i) on its outstanding shares in cash, property, or its own shares and (ii) on its treasury shares in its own shares, subject to the following provisions:
(a) No dividend or other distribution may be declared

or paid at any time except out of earned, as distinguished from contributed, surplus, nor when the surplus of the company is less than the surplus required by Section 13 for the kind or kinds of business authorized to be transacted by such company, nor when the payment of a dividend or other distribution would reduce its surplus to less than such amount.

(b) Except in the case of share dividends, surplus

for determining whether dividends or other distributions may be declared shall not include surplus arising from unrealized appreciation in value, or revaluation of assets, or from unrealized profits upon investments.

(c) No dividend or other distribution may be declared

or paid contrary to any restriction contained in the articles of incorporation.

(d) No dividend or other distribution may be declared

or paid contrary to Section 131.20 or 131.20a.

(2) No payments may be made to policyholders by way of dividends unless the company possesses admitted assets in the amount of such payments in excess of its capital, minimum required surplus and all liabilities.
(Source: P.A. 88-364.)

(215 ILCS 5/27.1) (from Ch. 73, par. 639.1)
(Section scheduled to be repealed on January 1, 2027)
Sec. 27.1. Treasury shares.) "Treasury shares" means (a) shares of a company which have been issued, have been subsequently acquired by and belong to the company, and have not, either by reason of the acquisition or thereafter, been cancelled or restored to the status of authorized but unissued shares and (b) shares declared and paid as a share dividend on the shares referred to in clause (a) or this clause (b) of this Section. Treasury shares shall be deemed to be "issued" shares but not outstanding shares and shall not be voted. Shares converted into or exchanged for other shares of the company shall not be deemed to be treasury shares.
(Source: P.A. 84-502.)

(215 ILCS 5/28) (from Ch. 73, par. 640)
(Section scheduled to be repealed on January 1, 2027)
Sec. 28. Dealing in shares of company.
(1) A company subject to the provisions of this Article shall have the power to purchase, take, receive, or otherwise acquire, hold, own, pledge, transfer, or otherwise dispose of its own shares, provided that it shall not purchase, either directly or indirectly, its own shares when its net assets are less than the sum of its paid-up capital, and its required surplus, any surplus arising from unrealized appreciation in value or revaluation of its assets and any surplus arising from surrender to the corporation of any of its shares, or when by so doing its net assets would be reduced below the minimum capital and surplus requirements of Section 13 hereof, and as set forth in the articles of incorporation. Notwithstanding the foregoing limitations, a company may purchase its own shares for any of the following purposes:
(a) eliminating fractional shares;
(b) collecting or compromising claims of the company

or securing any indebtedness to the company previously incurred;

(c) paying dissenting shareholders entitled to

payment for their shares in the event of a merger or consolidation;

(d) effecting a plan for the mutualization of the

company; or

(e) furthering a general savings and investment plan

for employees of the company.

(2) No shares which are or have been reacquired, purchased, pledged or held pursuant to paragraph (1) of this Section shall be considered an admitted asset as defined in this Code, or considered in determining the solvency of such company.
(Source: Laws 1959, p. 631.)

(215 ILCS 5/28.1) (from Ch. 73, par. 640.1)
(Section scheduled to be repealed on January 1, 2027)
Sec. 28.1. Dealing in shares of company by officers, directors and principal stockholders.
(a) Any person who is directly or indirectly the beneficial owner of more than 10% of any class of any equity security of a domestic stock insurance company, or who is a director or an officer of such company, shall file in the office of the Director by January 31, 1966 or within 10 days after he becomes such beneficial owner, director or officer, a statement, in such form as the Director may prescribe, of the amount of all equity securities of such company of which he is the beneficial owner; and, within 10 days after the close of each calendar month thereafter, if there has been a change in such ownership during such month, shall file in the office of the Director a statement, in such form as the Director may prescribe, indicating his ownership at the close of the calendar month and such changes in his ownership as have occurred during such calendar month.
(b) For the purpose of preventing the unfair use of information which may have been obtained by such beneficial owner, director or officer by reason of his relationship to such company, any profit realized by such beneficial owner, officer or director from any purchase and sale, or any sale and purchase, of any equity security of such company within any period of less than 6 months, unless such security was acquired in good faith in connection with a debt previously contracted, shall inure to and be recoverable by the company, irrespective of any intention on the part of such beneficial owner, director or officer in entering into such transaction of holding the security purchased or of not repurchasing the security sold for a period exceeding 6 months. Suit to recover such profit may be instituted at law or in equity by the company, or if the company shall fail or refuse to bring such suit within 60 days after request or shall fail diligently to prosecute such a suit, a suit may be instituted by the owner of any security of the company in the name and in behalf of the company, but no such suit shall be brought more than 2 years after the date such profit was realized. This subsection shall not be construed to cover any transaction where such beneficial owner was not such both at the time of the purchase and sale, or the sale and purchase, of the security involved, or any transaction or transactions which the Director by rules and regulations may exempt as not comprehended within the purpose of this subsection.
(c) It is unlawful for any such beneficial owner, director or officer, directly or indirectly, to sell any equity security of such company if the person selling the security or his principal (i) does not own the security sold, or (ii) if owning the security, does not deliver it against such sale within 20 days thereafter, or does not within 5 days after such sale deposit it in the mails or other usual channels of transportation; provided, however, that this provision does not apply if such person proves that notwithstanding the exercise of good faith he was unable to make such delivery or deposit within such time, or that to do so would cause undue inconvenience or expense.
(d) The provisions of paragraph b of this Section do not apply to any purchase and sale, or sale and purchase, and the provisions of paragraph c of this Section do not apply to any sale, of an equity security of a domestic stock insurance company not then or theretofore held by such beneficial owner, director or officer in an investment account, by a dealer in the ordinary course of his business and incident to the establishment or maintenance by him of a primary or secondary market (otherwise than on an exchange as defined in the Securities Exchange Act of 1934) for such security. The Director may, by such rules and regulations as he finds to be necessary or appropriate in the public interest, define and prescribe terms and conditions with respect to securities held in an investment account and transactions made in the ordinary course of business and incident to the establishment or maintenance of a primary or secondary market.
(e) The provisions of paragraphs a, b and c of this Section do not apply to foreign or domestic arbitrage transactions unless made in contravention of such rules and regulations as the Director may adopt in order to carry out the purposes of this Act.
(f) The term "equity security" when used in this Act means any stock or similar security; or any security convertible, with or without consideration, into such a security, or carrying any warrant or right to subscribe to or purchase such a security; or any such warrant or right; or any other security which the Director finds to be of similar nature and considers necessary or appropriate, by such rules and regulations as he may prescribe in the public interest or for the protection of investors, to treat as an equity security.
(g) The provisions of paragraphs a, b and c of this Section do not apply to equity securities of a domestic stock insurance company if (i) such securities are registered, or are required to be registered, pursuant to Section 12 of the Securities Exchange Act of 1934, as amended, or if (ii) such domestic stock insurance company does not have any class of its equity securities held of record by 100 or more persons on the last business day of the year next preceding the year in which equity securities of the company would be subject to the provisions of paragraphs a, b and c of this Section except for the provisions of this subsection (ii).
(h) The Director may make such rules and regulations as may be necessary for the execution of the functions vested in him by this Section, and may for such purpose classify domestic stock insurance companies, securities, and other persons or matters within his jurisdiction. No provision of this Section imposing any liability shall apply to any act done or omitted in good faith in conformity with any rule or regulation of the Director, notwithstanding that such rule or regulation may, after such act or omission, be amended or rescinded or determined by judicial or other authority to be invalid for any reason.
(i) The provisions of this Section do not apply to any sale made prior to its effective date.
(Source: Laws 1965, p. 2257.)

(215 ILCS 5/28.2) (from Ch. 73, par. 640.2)
(Section scheduled to be repealed on January 1, 2027)
Sec. 28.2. Proxies, consents and authorizations of domestic stock companies.
(a) The Director is authorized to regulate proxies, consents, and authorizations in respect of securities issued by any company subject to the provisions of this Article to the extent as may be necessary or appropriate in the public interest or for the protection of investors, and such regulation may include but shall not be limited to rules and regulations under which any such company, director, or employee of the company or any other person may solicit or permit the use of his name to solicit any proxy, consent or authorization in respect of securities issued by any such company.
(b) Unless proxies, consents or authorizations in respect of a security of a company subject to the provisions of this Article are solicited by or on behalf of the management of such company from the holders of record of such security in accordance with the provisions of any rules and regulations prescribed under subsection (a) of this Section, prior to any annual or other meeting of the holders of such security, such company shall, if required by such rules and regulations prescribed by the Director as may be necessary or appropriate in the public interest or for the protection of investors, file with the Director and transmit to all holders of record of such security information substantially equivalent to the information which would be required to be transmitted if a solicitation were made.
(c) The authority granted under subsections (a) and (b) hereof includes the power on the part of the Director to require such companies to file with the Director and transmit to shareholders prior to the annual meeting of shareholders an annual report containing such financial statements for the last fiscal year as are referred to in the Stockholder Information Supplement filed with the annual statement of any such company under the provisions of Section 136 of this Code.
(d) If the Director finds, after notice and hearing, that such company or any director, officer or employee of such company or any other person has willfully violated the provisions of this Section or of any rule or regulation prescribed by the Director hereunder, he may order such company or any director, officer or employee of such company, or any other person, as the case may be, to pay to the State of Illinois a penalty in a sum not exceeding $5,000 for each such offense. The findings, determinations and orders of the Director made pursuant to this Section shall be subject to judicial review under the Administrative Review Law, as now or hereafter amended.
(Source: P.A. 82-783.)

(215 ILCS 5/28.2a) (from Ch. 73, par. 640.2a)
(Section scheduled to be repealed on January 1, 2027)
Sec. 28.2a. Proxies.
(1) A shareholder may appoint a proxy to vote or otherwise act for him or her by signing an appointment form and delivering it to the person so appointed.
(2) No proxy shall be valid after the expiration of 11 months from the date thereof unless otherwise provided in the proxy. Every proxy continues in full force and effect until revoked by the person executing it prior the vote pursuant thereto, except as otherwise provided in this Section. Such revocation may be effected by a writing delivered to the corporation stating that the proxy is revoked or by a subsequent proxy executed by, or by attendance at the meeting and voting in person by, the person executing the proxy. The dates contained on the forms of proxy presumptively determine the order of execution, regardless of the postmark dates on the envelopes in which they are mailed.
(3) An appointment of a proxy is revocable by the shareholder unless the appointment form conspicuously states that it is irrevocable and the appointment is coupled with an interest in the shares or in the corporation generally. By way of example and without limiting the generality of the foregoing, a proxy is coupled with an interest when the proxy appointed is one of the following:
(a) a pledgee;
(b) a person who has purchased or had agreed to

purchase the shares;

(c) a creditor of the corporation who has extended it

credit under terms requiring the appointment, if the appointment states the purpose for which it was given, the name of the creditor, and the amount of credit extended; or

(d) an employee of the corporation whose employment

contract requires the appointment, if the appointment states the purpose for which it was given, the name of the employee, and the period of employment.

(4) The death or incapacity of the shareholder appointing a proxy does not revoke the proxy's authority unless notice of the death or incapacity is received by the officer or agent who maintains the corporation's share transfer book before the proxy exercises his or her authority under the appointment.
(5) An appointment made irrevocable under subsection (3) becomes revocable when the interest in the proxy terminates such as when the pledge is redeemed, the shares are registered in the purchaser's name, the creditor's debt is paid, the employment contract ends, or the voting agreement expires.
(6) A transferee for value of shares subject to an irrevocable appointment may revoke the appointment if the transferee was ignorant of its existence when the shares were acquired and both the existence of the appointment and its revocability were not noted conspicuously on the certificate (or information statement for shares without certificates) representing the shares.
(7) Unless the appointment of a proxy contains an express limitation on the proxy's authority, a corporation may accept one proxy's vote or other action as that of the shareholder making the appointment. If the proxy appointed fails to vote or otherwise act in accordance with the appointment, the shareholder is entitled to such legal or equitable relief as is appropriate in the circumstances.
(Source: P.A. 84-502.)

(215 ILCS 5/29) (from Ch. 73, par. 641)
(Section scheduled to be repealed on January 1, 2027)
Sec. 29. Amendment of articles of incorporation.
(1) A company subject to the provisions of this article may amend its articles of incorporation in any respect not in violation of law but may not amend its articles to insert any provision prohibited, or to delete any provision required, in original articles of incorporation for a similar domestic company organized under this Code, except as provided by Section 35.
(2) Amendments to the articles of incorporation, after a certificate of authority has been issued to the company, shall be made in the following manner:
(a) The board of directors shall adopt a resolution

setting forth the proposed amendment and directing that it be submitted to a vote of shareholders at either an annual or special meeting.

(b) Written or printed notice setting forth the

proposed amendment or a summary of the changes to be effected thereby and stating the time and place of the meeting at which the same will be considered, shall be mailed, postage prepaid and properly addressed, to each shareholder at least ten days before the time fixed for such meeting. A written waiver of notice signed by the shareholders, whether before or after the date of the meeting mentioned therein, shall be deemed equivalent to the notice in this Section provided.

(c) At such meeting a vote of the shareholders shall

be taken on the proposed amendment. The proposed amendment shall be adopted upon receiving the affirmative vote of the holders of at least two-thirds of the outstanding shares.

(3) Amendments to the articles of incorporation, prior to the issuance of a certificate of authority to the company, shall be made by the submission of the proposed amendment by the incorporators to a vote of the subscribers in the same manner as provided in subsection (2) for submission to shareholders. The proposed amendment in such cases shall be adopted upon receiving the affirmative vote of all subscribers. If such company has no subscribers the proposed amendment shall be adopted by the written consent of all the incorporators.
(4) Upon the adoption of the amendment to the articles of incorporation, the restated articles of incorporation shall be executed in duplicate by the company by its president or vice-president and its secretary or assistant secretary, or officers corresponding thereto, and the corporate seal shall be thereunto affixed.
(5) There shall be delivered to the Director duplicate originals of the restated articles of incorporation and an affidavit of the secretary or assistant secretary of the company, setting forth the facts showing that the requirements of this Section have been complied with.
(Source: P.A. 84-502.)

(215 ILCS 5/30) (from Ch. 73, par. 642)
(Section scheduled to be repealed on January 1, 2027)
Sec. 30. Approval of amendment. The restated articles of incorporation and the other documents so delivered to the Director may be approved or disapproved by the Director in the same manner as original articles of incorporation. If said restated articles of incorporation be approved by the Director, he shall place on file in his office all the documents so delivered to him, except one of the duplicate originals of the restated articles of incorporation, and shall endorse upon such duplicate original his approval thereof and the month, day and year of such approval and deliver it to the company. The restated articles shall be effective as of the date of the approval thereof by the Director.
(Source: P.A. 84-1431.)

(215 ILCS 5/31) (from Ch. 73, par. 643)
(Section scheduled to be repealed on January 1, 2027)
Sec. 31. Recording restated articles of incorporation. The duplicate original of the restated articles of incorporation returned by the Director shall be filed for record, within 15 days after it is delivered to the company, in the office of the recorder of the county where the principal office of the company is located.
(Source: P.A. 84-1431.)

(215 ILCS 5/32) (from Ch. 73, par. 644)
(Section scheduled to be repealed on January 1, 2027)
Sec. 32. Increase in capital.
(1) Any company subject to this Article may increase its paid-up capital either by issuing additional shares not to exceed the number of authorized shares as set forth in its Articles or by increasing the par value of its shares. No company shall issue additional shares nor increase the par value of its shares without first procuring from the Director a permit so to do, which permit shall expire one year from its date. If the proposed increase in capital is part of a series of transactions that includes subsequent transactions that will be subject to Article VIII 1/2, the company shall provide the Director all of the information called for in Article VIII 1/2 prior to the Director's issuance of a permit. The Director may decline to issue a permit if the Director is not satisfied that the proposed series of transactions satisfies the standards established in Article VIII 1/2.
The Director, upon compliance by the company with the applicable provisions of this Code, and such reasonable regulations relating to the offering, issuance, subscription or sale of or for shares as may be promulgated by the Director to the end that no inequity, fraud or deceit may be worked or tend to be worked upon prospective subscribers to, recipients or purchasers of shares or present holders thereof, shall issue a permit to the company to issue additional shares upon receipt of a copy of a resolution by the Board of Directors authorizing the issuance of such shares.
If preferred shares having a right of conversion to common shares are to be issued, the terms and conditions on which the shares may be converted shall be provided to the Director before a permit may be issued pursuant to this Section.
In the case of shares to be issued for sale, the permit shall authorize the company to solicit subscriptions to such shares on a form of subscription agreement which shall have been submitted to and approved by the Director.
All of the provisions of this Code relative to the filing, terms and effect of subscription agreements, payment for shares, the limitations of expenses, filing of bonds except that no bonds shall be required when a company issues stock to its sole shareholder, deposit of proceeds of shares, return of funds in the event the payment for all of the additional shares is not completed, and qualification or registration shall apply to the same extent and effect as if the additional shares were shares representing the original capital of a company being organized under this Article, except that no organization bond with regard to costs incurred in connection with liquidation or dissolution shall be required, and if the subscription agreement provides for payment in installments, such installments shall not extend beyond one year from date of the permit of the Director.
If shares are to be issued as a stock dividend, or if the par value of shares is to be increased, the permit shall authorize the company to pay for such additional shares or increase in par value by transferring the requisite amount of surplus to paid-up capital provided, however, no transfer of such surplus shall be made which will reduce the remaining surplus to less than the surplus required by Section 13. In the case of an increase in par value, the company may require each shareholder to surrender his or her certificate and to accept in lieu thereof a new certificate conforming to such increase in par value.
No more than one permit of the types under this Section may be outstanding in the name of any company at any time.
(2) When the Director is notified that the additional shares proposed to be issued have, or that the increase in par value has, been fully paid, and that all of the requirements of the permit have been satisfied, he or she shall make an examination of the company and if he or she finds that the provisions of this Section have been complied with, he or she shall issue a certificate of paid-up capital to that effect which shall be filed with the recorder of the county in which the principal office of the company is located within 15 days from the date of said certificate. Upon the issuance of such certificate, the company may withdraw the proceeds of the sale, if any, of its shares and the bond, conditioned upon the full and complete accounting by the company for the proceeds of any such sale of shares, shall terminate or the cash deposited with the Director in lieu of such bond shall be returned.
(3) If the Director finds that any company has failed to comply with, or has violated any provision of the Code or any regulation promulgated under subsection (1), he or she may, in addition to and notwithstanding any other procedure, remedy or penalty provided under the laws of this State, after notice and hearing, revoke the permit issued to it under subsection (1).
(Source: P.A. 90-381, eff. 8-14-97.)

(215 ILCS 5/32.1) (from Ch. 73, par. 644.1)
(Section scheduled to be repealed on January 1, 2027)
Sec. 32.1. Stock option plans. A company subject to this Article which has done business in Illinois for 3 or more years and which has adopted a stock option plan shall submit that plan to the Director. Unless the Director finds that such stock option plan creates an inequity, fraud, or deception upon shareholders of the company, the Director shall approve such plan and issue a permit to the company authorizing the issuance of such shares of stock as optionees under the plan are entitled from time to time to acquire by the exercise of their options, including an adjustment in the number of shares to be issued as may at any time be appropriate due to the increase or decrease in the number of shares resulting from any share dividend, and subdivision or combination of shares, or any reorganization, merger, consolidation, or other recapitalization or change in the corporate structure or shares of the company. A stock option plan is deemed prima facie as not creating any inequity, fraud, or deception upon shareholders if it complies with applicable provisions of the Internal Revenue Code in effect at the time of the adoption of the plan and continues in compliance with those provisions or other new provisions of the Internal Revenue Code as it hereafter may be amended; provided, however, that the number of shares in respect to such plan together with the number of shares in respect of which unexpired options are outstanding or may be granted under any and all option plans of the company shall in no event exceed 10% of the total shares outstanding. The permit is effective with respect to all shares issued at any time to optionees under the plan. After receipt of the permit and upon receipt by the company of the full purchase price for any shares to be issued to any optionee, the company may issue such shares to any such optionee without further authorization from the Director. If a plan approved by the Director is amended, no shares may be issued under the plan as amended until the amendment, or the plan as amended, has been approved by the Director. Upon such approval, the permit previously issued shall be deemed to authorize the issuance of shares under the plan as amended. A permit or permits to issue shares under this Section may be outstanding in addition to any outstanding permit to issue shares for any other purpose.
On or before the 25th day of each month a company which issued shares during the preceding month under this Section shall provide the Director with the following information and affidavit:
(1) a list of the names of the individuals to whom

were issued shares during the preceding month under the stock option plan;

(2) the number of shares and a description of the

shares issued to each individual;

(3) the date of each issue;
(4) the price per share and total price paid by each

said individual; and

(5) an affidavit signed by either the president, a

vice president, the secretary, or the treasurer of the company under oath averring that the dollar consideration due from each such individual was actually received by the company before the issuance of those shares. Such information and affidavit shall be accompanied by the company's request for a certificate of paid-up capital.

After receiving the information and affidavit and satisfying himself as to the accuracy thereof, the Director shall issue a certificate of paid-up capital which shall be recorded by the company with the recorder of the county in which the principal office of the company is located, within 15 days from the date of the issuance of the certificate. No bond or cash deposit with the Director is required with respect to shares issued under this Section.
(Source: P.A. 83-358.)

(215 ILCS 5/33) (from Ch. 73, par. 645)
(Section scheduled to be repealed on January 1, 2027)
Sec. 33. Decrease of capital.
(1) When articles of amendment providing for a decrease of capital or a decrease in the par value of shares, or both, become effective, each issued share of the company shall thereupon be changed into and be a fractional part of a share, or a share having a reduced par value, or both, as provided by such amendment, and the holders of shares issued before the amendment shall thereupon cease to be holders of such shares and shall be and become holders of the shares authorized by the amendment upon the basis specified in the amendment, whether or not certificates representing the shares authorized by the amendment are then issued and delivered. The company may require each shareholder to surrender his or her certificate and accept in lieu thereof a new certificate conforming to such decrease.
(2) No distribution of the assets of the company shall be made to the shareholders upon any decrease of capital which shall reduce its surplus to less than the surplus required by this Code for the kind or kinds of business authorized to be transacted by the company.
(3) If the proposed articles of amendment providing for a decrease of capital or a decrease in the par value of shares, or both, is part of a series of transactions that includes subsequent transactions that will be subject to Article VIII 1/2, the company shall provide the Director all of the information called for in Article VIII 1/2 prior to the Director's approval. The Director may decline to approve if the Director is not satisfied that the proposed series of transactions satisfies the standards established in Article VIII 1/2.
(Source: P.A. 90-381, eff. 8-14-97.)

(215 ILCS 5/34) (from Ch. 73, par. 646)
(Section scheduled to be repealed on January 1, 2027)
Sec. 34. Procedure when insufficient assets possessed by company.
(1) Whenever the Director finds that the admitted assets of any company subject to the provisions of this Article are less than its capital, minimum required surplus and all liabilities, he or she must give written notice to the company of the amount of the impairment and require that the impairment be removed within such period, which must be not less than 30 nor more than 90 days from the date of the notice, as he or she may designate. Unless otherwise allowed by the Director, the company must discontinue the issuance of new and renewal policies while the impairment exists.
(2) Upon the receipt of the notice from the Director, the board of directors of the company must cause the impairment to be removed and call upon its shareholders ratably for the necessary amount to remove the impairment, or, by proper action, reduce its capital to meet the impairment providing the reduced capital is not less than the minimum requirements fixed by this Code or by other means remove the impairment. If the impairment is not removed within the period of time designated, the Director may order the board of directors to call upon its shareholders ratably. If a shareholder of the company refuses or neglects to pay the amount so called for after notice, given personally or by mail, by a date stated in the notice not less than 15 days from the date of such notice, the Director may order the board of directors to declare, by resolution, the shares of such person cancelled, and in lieu thereof may issue new certificates for shares and dispose of the same at the best price obtainable not less than par. If the amount received for such new certificates for shares exceeds the amount required to be paid by such shareholder, the excess must be paid to the shareholder so refusing to pay his or her ratable share of the impairment. Nothing contained in this subsection may be construed to impose any liability on any shareholder as a result of any call, enforceable in any manner other than through a sale of his or her shares as provided in this subsection.
(3) If the impairment is not removed within the period specified in the Director's notice, the company shall be deemed insolvent and the Director shall proceed against the company in accordance with Article XIII.
(4) If while the impairment exists any officer or director of the company knowingly renews, issues or delivers or causes to be renewed, issued or delivered any policy, contract or certificate of insurance unless allowed by the Director, and the fact of such impairment is known to the officer or director of the company, such officer or director shall be guilty of a business offense and may be fined not less than $200 and not more than $5,000 for each offense.
(5) Nothing in this Section prohibits, while such impairment exists, any such officer, director, trustee, agent or employee from issuing or renewing a policy of insurance when an insured or owner exercises an option granted to him or her under an existing policy to obtain new, renewed or converted insurance coverage.
(Source: P.A. 90-381, eff. 8-14-97.)

(215 ILCS 5/34.1) (from Ch. 73, par. 646.1)
(Section scheduled to be repealed on January 1, 2027)
Sec. 34.1. Subordinated indebtedness. A company organized under this Article may borrow or assume a liability for the repayment of a sum of money under a written agreement. The loan or advance shall bear interest either (1) at a fixed rate not exceeding the corporate base rate as reported by the largest bank (measured by assets) with its head office located in Chicago, Illinois, in effect on the first business day of the month in which the loan document is executed, plus 3% per annum or (2) at a variable rate equal to the corporate base rate determined on the first business day of each month during the term of the loan plus 2% per annum. In no event shall the variable interest rate for any month exceed the initial rate for the loan or advance by more than 10% per annum. The insurer shall elect at the time of execution of the loan or advance agreement whether the interest rate is to be fixed or floating for the term of the agreement. The loan and interest shall be repaid only out of surplus of the company in excess of the minimum surplus as is stipulated in and by the agreement. The agreement shall first be submitted to and approved by not less than a majority of the voting shares of the company and the Director. Repayment of principal or payment of interest may be made only with the approval of the Director when he is satisfied that the financial condition of the company warrants that action, but approval may not be withheld if the company shall have and submit satisfactory evidence of surplus of not less than the amount stipulated in the repayment of principal or interest payment clause of the agreement. No loan or advance made under this Section or interest accruing thereon shall form a part of the legal liabilities of the company until authorized for payment by the Director but until that authorization all statements published by the company or filed with the Director shall show the amount thereof then remaining unpaid as a special surplus account. Subject to approval of the Director, the interest rate on all subordinated surplus debentures existing on the effective date of this amendatory Act of 1991 can be amended to the rate as permitted in this Section with the mutual agreement of the company and the subordinated surplus debenture holder. Nothing in this Section shall be construed to mean that a company may not otherwise borrow money, but the amount so borrowed with accrued interest thereon shall be carried by the company as a liability.
(Source: P.A. 87-777; 87-1090.)

(215 ILCS 5/35) (from Ch. 73, par. 647)
(Section scheduled to be repealed on January 1, 2027)
Sec. 35. Stock companies may become mutuals.
(1) Any domestic stock company may become a mutual company by complying with the provisions of this Section.
(2) The board of directors shall adopt a mutualization plan and amended articles of incorporation, which articles shall conform to the articles required by this Code of a mutual company authorized to transact the kind or kinds of insurance stated in the articles. The mutualization plan and amended articles of incorporation shall be executed in duplicate by the company by its president or vice-president and its secretary or assistant secretary, or officers corresponding thereto, and shall be delivered to the Director. The plan and amended articles of incorporation delivered to the Director may be approved or disapproved by him in the same manner as original articles of incorporation. If the Director does not approve the plan and amended articles, he or she shall notify the company in writing of the reasons for such disapproval and if requested so to do, shall grant the company a hearing.
(3) If the plan and amended articles of incorporation be approved by the Director he or she shall place on file in his or her office one of the duplicate copies of each of the documents, shall endorse upon the other duplicate copies his approval thereof, and the month, day and year of such approval, and deliver the same to the company.
(4) The plan and amended articles of incorporation shall thereupon be submitted to and be approved by the shareholders in the same manner as is required for the submission and approval of amendments to articles of incorporation.
(5) After approval by the shareholders, a written or printed notice setting forth a copy of the plan and amended articles of incorporation, or a summary of the same, and stating the time and place of the special meeting at which they will be considered, and the manner of voting, shall be mailed to each policyholder of the company at least thirty days before the date set for such meeting. In a life insurance company each policyholder shall have one vote for each $1,000 of insurance which on the day of the meeting has been in force for one year or longer. In a company other than life, each policyholder shall be entitled to one vote for each policy in force on the day of the meeting, and upon which the premium has been paid at the time of the meeting. A policyholder may vote in person, by proxy or by mail. The election shall be under the supervision of not less than 3 nor more than 5 inspectors who shall be appointed by the Director. Such inspectors shall pass upon the qualifications of the voters, the validity of the ballots, shall canvass the vote and certify the result of such vote to the Director and to the company. If 2/3 of the votes cast at the meeting are in favor of the adoption of the plan, the said plan shall become effective. All necessary expenses incurred by the Director or by the inspectors in connection with the vote shall be certified to by the Director and paid by the company.
(6) The plan may provide for the acquisition by the company of its own shares, by purchase, by gift or otherwise in the manner provided therein. Any shares so acquired shall be held in trust for the company and shall be assigned and transferred on the books of the company to three individual trustees or to any trust company authorized under the laws of this State to do a trust business, to be chosen or approved by a majority vote of those policyholders who vote at the meeting referred to in subsection (5) of this Section, and such trustee or trustees shall vote the shares held by them or by it at any company meeting. Each such trustee shall file with the company a verified acceptance of his, hers or its appointment and a declaration that he or it will faithfully discharge his, hers or its duties as such trustee. Any dividends or other sums acquired or accruing to the trustees upon shares coming within their trusteeship shall upon the termination of the trust be delivered to the company.
(7) If a shareholder of the company shall file with such company, prior to or at the meeting of shareholders at which the plan of mutualization is submitted to a vote, a written objection to such plan and shall not vote in favor thereof, and such shareholder within 20 days after the plan is approved by such meeting shall make written demand on the company for payment of the fair value of his shares as of the day prior to the date on which such plan is approved by the shareholders, such shareholder shall be entitled to receive prior to the completion of the plan, upon surrender of his certificate or certificates representing said shares, such fair value thereof. Any shareholder who fails to make such objection or having objected fails to make demand within the 20 day period shall be conclusively presumed to have consented to the said plan and shall be bound by the terms thereof.
(8) If within 30 days after the date of the written demand mentioned in subsection (7), the value of such shares is agreed upon between the dissenting shareholder, the company and the Director, payment therefor shall be made within 90 days after the date of such agreement upon the surrender of his or her certificate or certificates representing the shares. Upon payment of the agreed value the dissenting shareholder shall cease to have any interest in such shares and cease to be a shareholder in the company.
(9) If, within such period of 30 days, the shareholder and the company do not so agree, then the dissenting shareholder may within 60 days after the expiration of the 30 day period, petition the Circuit Court of the county in which the principal office of the company is located, to appraise the value of such shares as of the date of the day prior to the date on which such vote was taken approving such plan. A copy of the petition shall be delivered or mailed by registered mail to the Director within 5 days after the filing thereof and proof of such delivery or mailing shall be filed with the court. The Director shall have the right to appear through the Attorney General and be heard upon all questions and issues in the proceeding. The practice, procedure, and judgment shall be, so far as practicable, the same as that under the eminent domain laws of this State.
(10) The judgment shall be payable only upon and simultaneously with the surrender to the company of the certificate or certificates representing the shares. Upon the payment of the judgment the dissenting shareholder shall cease to have any interest in such shares, and cease to be a shareholder in the company. Unless the dissenting shareholder shall file such petition within the time herein limited, such shareholder and all persons claiming under him or her shall be conclusively presumed to have approved and ratified the mutualization plan, and shall be bound by the terms thereof. The right of a dissenting shareholder to be paid the fair value of his shares as herein provided shall cease if and when the company shall abandon the mutualization plan.
(11) When all the shares of the Company have been acquired and cancelled in conformity with the plan and this Section, the Director shall issue a certificate to that effect, and the amended articles of incorporation shall thereupon become effective and the company shall thenceforth be a mutual company.
(12) The certificate mentioned in subsection (11) together with the duplicate original of the amended articles of incorporation theretofore approved by the Director shall be filed for record in the office of the recorder where the principal office of the company is located, within 15 days from the date of such certificate.
(Source: P.A. 83-358.)

(215 ILCS 5/35.1) (from Ch. 73, par. 647.1)
(Section scheduled to be repealed on January 1, 2027)
Sec. 35.1. Par value of stock. No company organized after August 10, 1961 under this Article shall issue any shares of stock having a par value of less than $1.00 per share. No company organized under this article whose stock has a par value of $1.00 or more per share, or after August 10, 1961, whose stock shall be increased to $1.00 or more per share, shall decrease the par value of its stock to less than $1.00 per share; and after October 1, 1963, no such company whose stock has a par value of less than $1.00 per share shall decrease the par value below the value fixed for it on October 1, 1963. The restrictions of this Section shall not apply to a decrease in par value because of any reduction of capital under subsection (2) of Section 34.
(Source: Laws 1963, p. 2765.)



Article IIA - Risk-Based Capital

(215 ILCS 5/Art. IIA heading)

(215 ILCS 5/35A-1)
Sec. 35A-1. Short title. This Article may be cited as the Risk-Based Capital Law.
(Source: P.A. 88-364.)

(215 ILCS 5/35A-5)
Sec. 35A-5. Definitions. As used in this Article, the terms listed in this Section have the meaning given herein.
"Adjusted RBC Report" means an RBC Report that has been adjusted by the Director in accordance with subsection (f) of Section 35A-10.
"Authorized control level RBC" means the number determined under the risk-based capital formula in accordance with the RBC Instructions.
"Company action level RBC" means the product of 2.0 and the insurer's authorized control level RBC.
"Corrective Order" means an order issued by the Director in accordance with Article XII 1/2 specifying corrective actions that the Director determines are required.
"Domestic insurer" means any insurance company domiciled in this State under Article II, Article III, Article III 1/2, or Article IV or a health organization as defined by this Article, except this shall include only those health maintenance organizations that are "domestic companies" in accordance with Section 5-3 of the Health Maintenance Organization Act and only those limited health service organizations that are "domestic companies" in accordance with Section 4003 of the Limited Health Service Organization Act.
"Fraternal benefit society" means any insurance company licensed under Article XVII of this Code.
"Foreign insurer" means any foreign or alien insurance company licensed under Article VI that is not domiciled in this State and any health maintenance organization that is not a "domestic company" in accordance with Section 5-3 of the Health Maintenance Organization Act and any limited health service organization that is not a "domestic company" in accordance with Section 4003 of the Limited Health Service Organization Act.
"Health organization" means an entity operating under a certificate of authority issued pursuant to the Health Maintenance Organization Act, the Dental Service Plan Act, the Limited Health Service Organization Act, or the Voluntary Health Services Plans Act, unless the entity is otherwise defined as a "life, health, or life and health insurer" pursuant to this Act.
"Life, health, or life and health insurer" means an insurance company that has authority to transact the kinds of insurance described in either or both clause (a) or clause (b) of Class 1 of Section 4 or a licensed property and casualty insurer writing only accident and health insurance.
"Mandatory control level RBC" means the product of 0.70 and the insurer's authorized control level RBC.
"NAIC" means the National Association of Insurance Commissioners.
"Negative trend" means, with respect to a life, health, or life and health insurer or a fraternal benefit society, a negative trend over a period of time, as determined in accordance with the trend test calculation included in the Life or Fraternal RBC Instructions.
"Property and casualty insurer" means an insurance company that has authority to transact the kinds of insurance in either or both Class 2 or Class 3 of Section 4 or a licensed insurer writing only insurance authorized under clause (c) of Class 1, but does not include monoline mortgage guaranty insurers, financial guaranty insurers, and title insurers.
"RBC" means risk-based capital.
"RBC Instructions" means the RBC Report including risk-based capital instructions adopted by the NAIC as those instructions may be amended by the NAIC from time to time in accordance with the procedures adopted by the NAIC.
"RBC level" means an insurer's company action level RBC, regulatory action level RBC, authorized control level RBC, or mandatory control level RBC.
"RBC Plan" means a comprehensive financial plan containing the elements specified in subsection (b) of Section 35A-15.
"RBC Report" means the risk-based capital report required under Section 35A-10.
"Receivership" means conservation, rehabilitation, or liquidation under Article XIII.
"Regulatory action level RBC" means the product of 1.5 and the insurer's authorized control level RBC.
"Revised RBC Plan" means an RBC Plan rejected by the Director and revised by the insurer with or without the Director's recommendations.
"Total adjusted capital" means the sum of (1) an insurer's statutory capital and surplus and (2) any other items that the RBC Instructions may provide.
(Source: P.A. 98-157, eff. 8-2-13.)

(215 ILCS 5/35A-10)
Sec. 35A-10. RBC Reports.
(a) On or before each March 1 (the "filing date"), every domestic insurer shall prepare and submit to the Director a report of its RBC levels as of the end of the previous calendar year in the form and containing the information required by the RBC Instructions. Every domestic insurer shall also file its RBC Report with the NAIC in accordance with the RBC Instructions. In addition, if requested in writing by the chief insurance regulatory official of any state in which it is authorized to do business, every domestic insurer shall file its RBC Report with that official no later than the later of 15 days after the insurer receives the written request or the filing date.
(b) A life, health, or life and health insurer's or fraternal benefit society's RBC shall be determined under the formula set forth in the RBC Instructions. The formula shall take into account (and may adjust for the covariance between):
(1) the risk with respect to the insurer's assets;
(2) the risk of adverse insurance experience with

respect to the insurer's liabilities and obligations;

(3) the interest rate risk with respect to the

insurer's business; and

(4) all other business risks and other relevant risks

set forth in the RBC Instructions.

These risks shall be determined in each case by applying the factors in the manner set forth in the RBC Instructions.
(c) A property and casualty insurer's RBC shall be determined in accordance with the formula set forth in the RBC Instructions. The formula shall take into account (and may adjust for the covariance between):
(1) asset risk;
(2) credit risk;
(3) underwriting risk; and
(4) all other business risks and other relevant risks

set forth in the RBC Instructions.

These risks shall be determined in each case by applying the factors in the manner set forth in the RBC Instructions.
(d) A health organization's RBC shall be determined in accordance with the formula set forth in the RBC Instructions. The formula shall take the following into account (and may adjust for the covariance between):
(1) asset risk;
(2) credit risk;
(3) underwriting risk; and
(4) all other business risks and other relevant risks

set forth in the RBC Instructions.

These risks shall be determined in each case by applying the factors in the manner set forth in the RBC Instructions.
(e) An excess of capital over the amount produced by the risk-based capital requirements contained in this Code and the formulas, schedules, and instructions referenced in this Code is desirable in the business of insurance. Accordingly, insurers should seek to maintain capital above the RBC levels required by this Code. Additional capital is used and useful in the insurance business and helps to secure an insurer against various risks inherent in, or affecting, the business of insurance and not accounted for or only partially measured by the risk-based capital requirements contained in this Code.
(f) If a domestic insurer files an RBC Report that, in the judgment of the Director, is inaccurate, the Director shall adjust the RBC Report to correct the inaccuracy and shall notify the insurer of the adjustment. The notice shall contain a statement of the reason for the adjustment.
(Source: P.A. 98-157, eff. 8-2-13.)

(215 ILCS 5/35A-15)
Sec. 35A-15. Company action level event.
(a) A company action level event means any of the following events:
(1) The filing of an RBC Report by an insurer that

indicates that:

(A) the insurer's total adjusted capital is

greater than or equal to its regulatory action level RBC, but less than its company action level RBC;

(B) the insurer, if a life, health, or life and

health insurer or a fraternal benefit society, has total adjusted capital that is greater than or equal to its company action level RBC, but less than the product of its authorized control level RBC and 3.0 and has a negative trend;

(C) the insurer, if a property and casualty

insurer, has total adjusted capital that is greater than or equal to its company action level RBC, but less than the product of its authorized control level RBC and 3.0 and triggers the trend test determined in accordance with the trend test calculation included in the property and casualty RBC Instructions; or

(D) the insurer, if a health organization, has

total adjusted capital that is greater than or equal to its company action level RBC but less than the product of its authorized control level RBC and 3.0 and triggers the trend test determined in accordance with the trend test calculation included in the Health RBC Instructions.

(2) The notification by the Director to the insurer

of an Adjusted RBC Report that indicates an event described in paragraph (1), provided the insurer does not challenge the Adjusted RBC Report under Section 35A-35.

(3) The notification by the Director to the insurer

that the Director has, after a hearing, rejected the insurer's challenge under Section 35A-35 to an Adjusted RBC Report that indicates the event described in paragraph (1).

(b) In the event of a company action level event, the insurer shall prepare and submit to the Director an RBC Plan that does all of the following:
(1) Identifies the conditions that contribute to the

company action level event.

(2) Contains proposed corrective actions that the

insurer intends to take and that are expected to result in the elimination of the company action level event. A health organization is not prohibited from proposing recognition of a parental guarantee or a letter of credit to eliminate the company action level event; however the Director shall, at his discretion, determine whether or the extent to which the proposed parental guarantee or letter of credit is an acceptable part of a satisfactory RBC Plan or Revised RBC Plan.

(3) Provides projections of the insurer's financial

results in the current year and at least the 4 succeeding years, both in the absence of proposed corrective actions and giving effect to the proposed corrective actions, including projections of statutory operating income, net income, capital, and surplus. The projections for both new and renewal business may include separate projections for each major line of business and separately identify each significant income, expense, and benefit component.

(4) Identifies the key assumptions affecting the

insurer's projections and the sensitivity of the projections to the assumptions.

(5) Identifies the quality of, and problems

associated with, the insurer's business including, but not limited to, its assets, anticipated business growth and associated surplus strain, extraordinary exposure to risk, mix of business, and use of reinsurance, if any, in each case.

(c) The insurer shall submit the RBC Plan to the Director within 45 days after the company action level event occurs or within 45 days after the Director notifies the insurer that the Director has, after a hearing, rejected its challenge under Section 35A-35 to an Adjusted RBC Report.
(d) Within 60 days after an insurer submits an RBC Plan to the Director, the Director shall notify the insurer whether the RBC Plan shall be implemented or is, in the judgment of the Director, unsatisfactory. If the Director determines the RBC Plan is unsatisfactory, the notification to the insurer shall set forth the reasons for the determination and may set forth proposed revisions that will render the RBC Plan satisfactory in the judgment of the Director. Upon notification from the Director, the insurer shall prepare a Revised RBC Plan, which may incorporate by reference any revisions proposed by the Director. The insurer shall submit the Revised RBC Plan to the Director within 45 days after the Director notifies the insurer that the RBC Plan is unsatisfactory or within 45 days after the Director notifies the insurer that the Director has, after a hearing, rejected its challenge under Section 35A-35 to the determination that the RBC Plan is unsatisfactory.
(e) In the event the Director notifies an insurer that its RBC Plan or Revised RBC Plan is unsatisfactory, the Director may, at the Director's discretion and subject to the insurer's right to a hearing under Section 35A-35, specify in the notification that the notification constitutes a regulatory action level event.
(f) Every domestic insurer that files an RBC Plan or Revised RBC Plan with the Director shall file a copy of the RBC Plan or Revised RBC Plan with the chief insurance regulatory official in any state in which the insurer is authorized to do business if that state has a law substantially similar to the confidentiality provisions in subsection (a) of Section 35A-50 and if that official requests in writing a copy of the plan. The insurer shall file a copy of the RBC Plan or Revised RBC Plan in that state no later than the later of 15 days after receiving the written request for the copy or the date on which the RBC Plan or Revised RBC Plan is filed under subsection (c) or (d) of this Section.
(Source: P.A. 99-542, eff. 7-8-16; 100-201, eff. 8-18-17.)

(215 ILCS 5/35A-20)
Sec. 35A-20. Regulatory action level event.
(a) A regulatory action level event means any of the following events:
(1) The filing of an RBC Report by the insurer that

indicates that the insurer's total adjusted capital is greater than or equal to its authorized control level RBC, but less than its regulatory action level RBC.

(2) The notification by the Director to an insurer of

an Adjusted RBC Report that indicates the event described in paragraph (1), provided the insurer does not challenge the Adjusted RBC Report under Section 35A-35.

(3) The notification by the Director to the insurer

that the Director has, after a hearing, rejected the insurer's challenge under Section 35A-35 to an Adjusted RBC Report that indicates the event described in paragraph (1).

(4) The failure of the insurer to file an RBC Report

by the filing date, unless the insurer has provided an explanation for the failure that is satisfactory to the Director and has cured the failure within 10 days after the filing date.

(5) The failure of the insurer to submit an RBC Plan

to the Director within the time period set forth in subsection (c) of Section 35A-15.

(6) The notification by the Director to the insurer

that the insurer's RBC Plan or revised RBC Plan is, in the judgment of the Director, unsatisfactory and that the notification constitutes a regulatory action level event with respect to the insurer, provided the insurer does not challenge the determination under Section 35A-35.

(7) The notification by the Director to the insurer

that the Director has, after a hearing, rejected the insurer's challenge under Section 35A-35 to the determination made by the Director under paragraph (6).

(8) The notification by the Director to the insurer

that the insurer has failed to adhere to its RBC Plan or Revised RBC Plan, but only if that failure has a substantial adverse effect on the ability of the insurer to eliminate the company action level event in accordance with its RBC Plan or Revised RBC Plan and the Director has so stated in the notification, provided the insurer does not challenge the determination under Section 35A-35.

(9) The notification by the Director to the insurer

that the Director has, after a hearing, rejected the insurer's challenge under Section 35A-35 to the determination made by the Director under paragraph (8).

(b) In the event of a regulatory action level event, the Director shall do all of the following:
(1) Require the insurer to prepare and submit an RBC

Plan or, if applicable, a Revised RBC Plan to the Director within 45 days after the regulatory action level event occurs or within 45 days after the Director notifies the insurer that the Director has, after a hearing, rejected its challenge under Section 35A-35 to either an Adjusted RBC Report or a Revised RBC Plan. However, if the insurer previously prepared and submitted an RBC Plan or a Revised RBC Plan in accordance with any provision of this Article, the Director may determine that the previously prepared RBC Plan or Revised RBC Plan satisfies the requirement of this subsection (b)(1).

(2) Perform any examination or analysis of the

assets, liabilities, and operations of the insurer, including a review of its RBC Plan or Revised RBC Plan, that the Director deems necessary.

(3) After the examination or analysis, issue a

Corrective Order specifying the corrective actions the Director determines are required.

(c) In determining corrective actions, the Director may take into account any factors the Director deems relevant based upon the examination or analysis of the assets, liabilities, and operations of the insurer including, but not limited to, the results of any sensitivity tests undertaken under the RBC Instructions. The regulatory action level event shall be deemed sufficient grounds for the Director to issue a Corrective Order in accordance with Article XII 1/2. The Director shall have rights, powers, and duties with respect to the insurer that are set forth in Article XII 1/2 and the insurer shall be entitled to the protections afforded insurers under Article XII 1/2.
(d) The Director may retain actuaries, investment experts, and other consultants necessary to review an insurer's RBC Plan or Revised RBC Plan, examine or analyze the assets, liabilities, and operations of the insurer, and formulate the Corrective Order with respect to the insurer. The fees, costs, and expenses related to the actuaries, investment experts, and other consultants shall be reasonable and customary for the nature of the services provided and shall be borne by the affected insurer or the party designated by the Director.
(Source: P.A. 90-794, eff. 8-14-98; 91-549, eff. 8-14-99.)

(215 ILCS 5/35A-25)
Sec. 35A-25. Authorized control event.
(a) An authorized control event means any of the following events:
(1) The filing of an RBC Report by the insurer that

indicates that the insurer's total adjusted capital is greater than or equal to its mandatory control level RBC, but less than its authorized control level RBC.

(2) The notification by the Director to the insurer

of an Adjusted RBC Report that indicates the event described in paragraph (1), provided the insurer does not challenge the Adjusted RBC Report under Section 35A-35.

(3) The notification by the Director to the insurer

that the Director has, after a hearing, rejected the insurer's challenge under Section 35A-35 to an Adjusted RBC Report that indicates the event described in paragraph (1).

(4) The insurer's failure to respond to a Corrective

Order in a manner satisfactory to the Director, provided the insurer does not challenge the Corrective Order under Section 35A-35.

(5) The insurer's failure to respond to a challenged

or modified Corrective Order in a manner satisfactory to the Director after the Director has, after a hearing, rejected the insurer's challenge under Section 35A-35 or modified the Corrective Order.

(b) In the event of an authorized control level event, the Director shall take the actions required under Section 35A-20 regarding an insurer with respect to which a regulatory action level event has occurred or, if the Director deems it to be in the best interests of the insurer's policyholders and creditors and of the public, take the actions necessary to cause the insurer to be placed in receivership under Article XIII. In the event the Director determines that receivership is necessary, the authorized control level event shall be deemed sufficient grounds for the Director to take action under Article XIII, and the Director shall have the rights, powers, and duties with respect to the insurer that are set forth in Article XIII. In the event the Director takes action under this subsection regarding an Adjusted RBC Report, the insurer shall be entitled to the protections afforded insurers under Article XIII.
(Source: P.A. 88-364.)

(215 ILCS 5/35A-30)
Sec. 35A-30. Mandatory control level event.
(a) A mandatory control level event means any of the following events:
(1) The filing of an RBC Report that indicates that

the insurer's total adjusted capital is less than its mandatory control level RBC.

(2) The notification by the Director to the insurer

of an Adjusted RBC Report that indicates the event described in paragraph (1), provided the insurer does not challenge the Adjusted RBC Report under Section 35A-35.

(3) The notification by the Director to the insurer

that the Director has, after a hearing, rejected the insurer's challenge under Section 35A-35 to the Adjusted RBC Report that indicates the event described in paragraph (1).

(b) In the event of a mandatory control level event with respect to a life, health, or life and health insurer or a fraternal benefit society, the Director shall take actions necessary to place the insurer in receivership under Article XIII. In that event, the mandatory control level event shall be deemed sufficient grounds for the Director to take action under Article XIII, and the Director shall have the rights, powers, and duties with respect to the insurer that are set forth in Article XIII. If the Director takes action under this subsection regarding an Adjusted RBC Report, the insurer shall be entitled to the protections of Article XIII. If the Director finds that there is a reasonable expectation that the mandatory control level event may be eliminated within 90 days after it occurs, the Director may delay action for not more than 90 days after the mandatory control level event.
(c) In the case of a mandatory control level event with respect to a property and casualty insurer, the Director shall take the actions necessary to place the insurer in receivership under Article XIII or, in the case of an insurer that is writing no business and that is running-off its existing business, may allow the insurer to continue its run-off under the supervision of the Director. In either case, the mandatory control level event is deemed sufficient grounds for the Director to take action under Article XIII, and the Director has the rights, powers, and duties with respect to the insurer that are set forth in Article XIII. If the Director takes action regarding an Adjusted RBC Report, the insurer shall be entitled to the protections of Article XIII. If the Director finds that there is a reasonable expectation that the mandatory control level event may be eliminated within 90 days after it occurs, the Director may delay action for not more than 90 days after the mandatory control level event.
(d) In the case of a mandatory control level event with respect to a health organization, the Director shall take the actions necessary to place the insurer in receivership under Article XIII or, in the case of an insurer that is writing no business and that is running-off its existing business, may allow the insurer to continue its run-off under the supervision of the Director. In either case, the mandatory control level event is deemed sufficient grounds for the Director to take action under Article XIII, and the Director has the rights, powers, and duties with respect to the insurer that are set forth in Article XIII. If the Director takes action regarding an Adjusted RBC Report, the insurer shall be entitled to the protections of Article XIII. If the Director finds that there is a reasonable expectation that the mandatory control level event may be eliminated within 90 days after it occurs, the Director may delay action for not more than 90 days after the mandatory control level event.
(Source: P.A. 98-157, eff. 8-2-13.)

(215 ILCS 5/35A-35)
Sec. 35A-35. Hearings.
(a) An insurer has the right to an administrative hearing with respect to any of the following:
(1) The notification by the Director to the insurer

of an Adjusted RBC Report.

(2) The notification by the Director to the insurer

that the insurer's RBC Plan or Revised RBC Plan is unsatisfactory and that the notification constitutes a regulatory action level event.

(3) The notification by the Director to the insurer

that the insurer has failed to adhere to its RBC Plan or Revised RBC Plan and that the failure has a substantial adverse effect on the ability of the insurer to eliminate the company action level event in accordance with its RBC Plan or Revised RBC Plan.

(b) At the administrative hearing, the insurer may challenge any determination or action by the Director. The insurer shall notify the Director of its request for a hearing within 5 days after notification by the Director made under subsection (a). Upon receipt of the insurer's request for a hearing, the Director shall set a date for the hearing. The hearing shall be held no fewer than 10 days and no more than 30 days after the date of the insurer's request for the hearing.
(Source: P.A. 90-794, eff. 8-14-98.)

(215 ILCS 5/35A-40)
Sec. 35A-40. Foreign insurers.
(a) Upon the written request of the Director, a foreign insurer shall submit to the Director an RBC Report as of the end of the previous calendar year no later than the later of the date an RBC Report would be required to be filed by a domestic insurer under this Article or 15 days after the foreign insurer receives the Director's request. Upon the written request of the Director, a foreign insurer shall promptly submit to the Director a copy of any RBC Plan that is filed with the chief insurance regulatory official or any other state.
(b) In the event of a company action level event, regulatory action level event, or authorized control level event with respect to any foreign insurer as determined under the RBC statute applicable in the state of domicile of the insurer or, if no RBC statute is in force in that state, under the provisions of this Article, if the chief insurance regulatory official of the state of domicile of the foreign insurer fails to require the foreign insurer to file an RBC Plan in the manner specified under that state's RBC statute or, if no RBC statute is in force in that state, under Section 35A-15, the Director may require the foreign insurer to file an RBC Plan with the Director. In that event, the failure of the foreign insurer to file an RBC Plan with the Director is grounds to order the insurer to cease and desist from writing new insurance business in this State.
(c) In the event of a mandatory control level event with respect to any foreign insurer, if no domiciliary receiver has been appointed with respect to the foreign insurer under the rehabilitation and liquidation statute applicable in the state of domicile of the foreign insurer, the Director may make application to the Circuit Court of Sangamon County or Cook County as permitted under Article XIII with respect to the liquidation of property of foreign insurers found in this State, and the occurrence of the mandatory control level event shall be considered adequate grounds for the application.
(Source: P.A. 88-364; 89-97, eff. 7-7-95.)

(215 ILCS 5/35A-45)
Sec. 35A-45. Notices. All notices by the Director to an insurer that may result in regulatory action under this Article are effective upon dispatch if transmitted by registered or certified mail, and are effective upon the insurer's receipt thereof in the case of any other means of transmission.
(Source: P.A. 88-364.)

(215 ILCS 5/35A-50)
Sec. 35A-50. Confidentiality and prohibition on announcements.
(a) All RBC Reports, to the extent the information therein is not required to be set forth in a publicly available annual statement schedule, and RBC Plans, including the results or report of any examination or analysis of an insurer performed under this Article and any Corrective Order issued by the Director pursuant to the examination or analysis, with respect to any domestic insurer or foreign insurer that are filed with the Director constitute information that might be damaging to the insurer if made available to its competitors and shall be kept confidential by the Director. This information shall not be made public or be subject to subpoena, other than by the Director and then only for the purpose of enforcement actions taken by the Director under this Code or other provisions of the insurance laws of this State.
(b) It is the judgment of the legislature that the comparison of an insurer's total adjusted capital to any of its RBC levels is a regulatory tool that may indicate the need for possible corrective action with respect to the insurer and not a means to rank insurers generally. Therefore, except as otherwise required under the provisions of this Code, the disclosure, in any manner or form, directly or indirectly, of information containing an assertion, representation, or statement regarding the RBC levels of any insurer or any component derived in the calculation of RBC levels by any insurer, insurance producer, limited insurance producer, broker, or other person engaged in any manner in the insurance business would be misleading and is prohibited. In the event that a materially false statement with respect to the comparison regarding an insurer's total adjusted capital to any of its RBC levels or an inappropriate comparison of any other amount to the insurer's RBC levels is published in any written publication and the insurer is able to demonstrate to the Director with substantial proof the falsity of the statement or the inappropriateness thereof, the insurer may publish an announcement in a written publication if the sole purpose of the announcement is to rebut the materially false statement.
(c) It is the further judgment of the legislature that the RBC Instructions, RBC Reports, Adjusted RBC Reports, RBC Plans, and Revised RBC Plans are intended solely for use by the Director in monitoring the solvency of insurers and the need for possible corrective action with respect to insurers and shall not be used by the Director for ratemaking or considered or introduced as evidence in any rate proceeding or used by the Director to calculate or derive any elements of an appropriate premium level or rate of return for any line of insurance that an insurer or an affiliate is authorized to write.
(Source: P.A. 88-364; 89-97, eff. 7-7-95.)

(215 ILCS 5/35A-55)
Sec. 35A-55. Provisions of Article supplemental; exemptions.
(a) The provisions of this Article are supplemental to the provisions of any other laws of this State and do not preclude or limit other powers or duties of the Director under any other laws.
(b) The Director may exempt from the application of this Article any domestic property and casualty insurer that:
(1) writes direct business only in this State;
(2) writes direct annual premiums of $2,000,000 or

less; and

(3) assumes no reinsurance in excess of 5% of direct

premium written.

(c) The Director may exempt from the application of this Article any company that is organized under Article IV of this Code, that writes direct business only in this State, and that assumes no reinsurance in excess of 5% of direct written premiums.
(d) The Director may exempt from the application of this Article any domestic health organization upon a showing by the health organization of the reasons for requesting the exemption and a determination by the Director of good cause for an exemption.
(e) The Director may by rule impose upon any insurer exempted from the application of this Article under subsection (b), (c), or (d) of this Section conditions to the exemption that require maintenance of adequate capital. These conditions shall not exceed the requirements of this Article.
(Source: P.A. 91-549, eff. 8-14-99.)

(215 ILCS 5/35A-60)
Sec. 35A-60. Phase-in of Article.
(a) For RBC Reports filed with respect to the December 31, 1993 annual statement, instead of the provisions of Sections 35A-15, 35A-20, 35A-25, and 35A-30, the following provisions apply:
(1) In the event of a company action level event, the

Director shall take no action under this Article.

(2) In the event of a regulatory action level event

under paragraph (1), (2), or (3) of subsection (a) of Section 35A-20, the Director shall take the actions required under Section 35A-15.

(3) In the event of a regulatory action level event

under paragraph (4), (5), (6), (7), (8), or (9) of subsection (a) of Section 35A-20 or an authorized control level event, the Director shall take the actions required under Section 35A-20.

(4) In the event of a mandatory control level event,

the Director shall take the actions required under Section 35A-25.

(b) For RBC Reports required to be filed by property and casualty insurers with respect to the December 31, 1995 annual statement, instead of the provisions of Sections 35A-15, 35A-20, 35A-25, and 35A-30, the following provisions apply:
(1) In the event of a company action level event with

respect to a domestic insurer, the Director shall take no regulatory action under this Article.

(2) In the event of a regulatory action level event

under paragraph (1), (2), or (3) of subsection (a) of Section 35A-20, the Director shall take the actions required under Section 35A-15.

(3) In the event of a regulatory action level event

under paragraph (4), (5), (6), (7), (8), or (9) of subsection (a) of Section 35A-20 or an authorized control level event, the Director shall take the actions required under Section 35A-20.

(4) In the event of a mandatory control level event,

the Director shall take the actions required under Section 35A-25.

(c) For RBC Reports required to be filed by health organizations with respect to the December 31, 1999 annual statement and the December 31, 2000 annual statement, instead of the provisions of Sections 35A-15, 35A-20, 35A-25, and 35A-30, the following provisions apply:
(1) In the event of a company action level event with

respect to a domestic insurer, the Director shall take no regulatory action under this Article.

(2) In the event of a regulatory action level event

under paragraph (1), (2), or (3) of subsection (a) of Section 35A-20, the Director shall take the actions required under Section 35A-15.

(3) In the event of a regulatory action level event

under paragraph (4), (5), (6), (7), (8), or (9) of subsection (a) of Section 35A-20 or an authorized control level event, the Director shall take the actions required under Section 35A-20.

(4) In the event of a mandatory control level event,

the Director shall take the actions required under Section 35A-25.

This subsection does not apply to a health organization that provides or arranges for a health care plan under which enrollees may access health care services from contracted providers without a referral from their primary care physician.
Nothing in this subsection shall preclude or limit other powers or duties of the Director under any other laws.
(d) For RBC Reports required to be filed by fraternal benefit societies with respect to the December 31, 2013 annual statement and the December 31, 2014 annual statement, instead of the provisions of Sections 35A-15, 35A-20, 35A-25, and 35A-30, the following provisions apply:
(1) In the event of a company action level event with

respect to a domestic insurer, the Director shall take no regulatory action under this Article.

(2) In the event of a regulatory action level event

under paragraph (1), (2), or (3) of subsection (a) of Section 35A-20, the Director shall take the actions required under Section 35A-15.

(3) In the event of a regulatory action level event

under paragraph (4), (5), (6), (7), (8), or (9) of subsection (a) of Section 35A-20 or an authorized control level event, the Director shall take the actions required under Section 35A-20.

(4) In the event of a mandatory control level event,

the Director shall take the actions required under Section 35A-25.

Nothing in this subsection shall preclude or limit other powers or duties of the Director under any other laws.
(Source: P.A. 100-201, eff. 8-18-17.)

(215 ILCS 5/35A-65)
Sec. 35A-65. Liability of Director. There shall be no liability on the part of, and no cause of action shall arise against, the Director or the Department or its employees or agents for any action taken by them in the performance of their powers and duties under this Article.
(Source: P.A. 89-97, eff. 7-7-95.)

(215 ILCS 5/35A-70)
Sec. 35A-70. Severability. The provisions of this Article are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 89-97, eff. 7-7-95.)



Article III - Domestic Mutual Companies

(215 ILCS 5/Art. III heading)

(215 ILCS 5/36) (from Ch. 73, par. 648)
(Section scheduled to be repealed on January 1, 2027)
Sec. 36. Scope of Article. This Article shall apply to all domestic mutual companies transacting or being organized to transact any of the kinds of business enumerated in Section 4.
(Source: Laws 1937, p. 696.)

(215 ILCS 5/37) (from Ch. 73, par. 649)
(Section scheduled to be repealed on January 1, 2027)
Sec. 37. Name. The corporate name of any company organized under this Article shall contain the word "Mutual" and shall not be the same as, or deceptively similar to, the name of any domestic company, or of any foreign or alien company authorized to transact business in this State.
(Source: Laws 1937, p. 696.)

(215 ILCS 5/38) (from Ch. 73, par. 650)
(Section scheduled to be repealed on January 1, 2027)
Sec. 38. Principal office and place of business. The principal office of any company organized under this Article shall be located in this State. Unless the Director has approved otherwise, the principal place of business of any company organized under this Article shall be located in this State.
(Source: P.A. 82-498.)

(215 ILCS 5/39) (from Ch. 73, par. 651)
(Section scheduled to be repealed on January 1, 2027)
Sec. 39. Authorized kinds of business.
(1) Companies may be organized under this Article either for the purpose of transacting any of the kind or kinds of business enumerated in Class 1 of Section 4, or for the purpose of transacting any of the kind or kinds of business enumerated in Classes 2 and 3 of that Section.
(2) A domestic company may, notwithstanding limitations otherwise applicable, and provided it maintains books and records which account for such business, engage directly in any of the following businesses: (a) rendering investment advice; (b) rendering services related to the functions involved in the operation of its insurance business including, but not limited to, actuarial, loss prevention, safety engineering, data processing, accounting, claims, appraisal and collection services; (c) acting as administrative agent for a health or welfare program; (d) any other business activity reasonably complementary or supplementary to its insurance business; either to the extent necessarily or properly incidental to the insurance business the company is authorized to do in this State or to the extent approved by the Director and subject to any limitations he may prescribe for the protection of the interests of the policyholders of the company taking into account the effect of such business on the company's existing insurance business and its surplus, the proposed allocation of the estimated cost of such business and the risks inherent in such business as well as relative advantages to the company and its policyholders of conducting such business directly instead of through a subsidiary.
(Source: P.A. 77-673.)

(215 ILCS 5/40) (from Ch. 73, par. 652)
(Section scheduled to be repealed on January 1, 2027)
Sec. 40. Directors or trustees.
(1) After the date of incorporation, as determined by Section 48, and until the first meeting of the members, the incorporators shall have the powers and perform the duties ordinarily possessed and exercised by a board of directors.
(2) Upon the issuance of a certificate of authority to a company organized under this Article, the corporate powers shall be exercised by, and its business and affairs shall be under the control of, a board of directors or trustees composed of not less than 3 nor more than 21 natural persons who are members and who are at least 18 years of age and at least 3 of whom are residents and citizens of this State. After June 30, 2002, at least 20%, but not less than one, of the directors of a company that is not subject to Section 131.20b shall be persons who are not officers or employees of the company. A person convicted of a felony may not be a director, and all directors shall be of good character and known professional, administrative, or business ability, such business ability to include a practical knowledge of insurance, finance, or investment. The first board of directors or trustees shall be elected at the first meeting of the members, and all directors or trustees shall be elected annually thereafter, except only as provided in subsection (3).
(3) The articles of incorporation may provide for the division of the board into classes, as nearly equal in number as possible, and fix the term of office for each class, but no term shall be for more than 3 years.
(4) Meetings of the board of directors or trustees, regular or special, may be held either within or without the State. Meetings of the board of directors or trustees shall be upon such notice as the by-laws may prescribe. Attendance of a director or trustee at any meeting shall constitute a waiver of notice of such meeting except where a director or trustee attends the meeting for the express purpose of objecting to the transaction of any business because the meeting is not lawfully called or convened. Neither the business to be transacted at, nor the purpose of, any regular or special meeting of the board of directors or trustees need be specified in the notice or waiver of notice of such meeting, unless expressly otherwise provided by this Code. Unless specifically prohibited by the articles of incorporation or by-laws, members of the board of directors or of any committee of the board of directors may participate in and act at any meeting of such board or committee through the use of a conference telephone or other communications equipment by means of which all persons participating in the meeting can hear each other. Participation in such meeting shall constitute attendance and presence in person at the meeting of the person or persons so participating. Unless specifically prohibited by the articles of incorporation or by-laws, members of the board of directors or of any committee of the board of directors may take action without a meeting, if a consent in writing setting forth the action so taken shall be signed by all of the directors entitled to vote with respect to the subject matter thereof, or by all of the members of such committee, as the case may be. The consent shall be evidenced by one or more written approvals, each of which sets forth the action taken and bears the signature of one or more directors or committee members. All approvals evidencing the consent shall be filed in the company's corporate records. The action taken shall be effective when all of the directors, or members of the committee, have approved the consent unless the consent specifies a different effective date.
(5) A company may indemnify any person in conformance with subsection (7) of Section 10.
(Source: P.A. 92-140, eff. 7-24-01.)

(215 ILCS 5/41) (from Ch. 73, par. 653)
(Section scheduled to be repealed on January 1, 2027)
Sec. 41. Executive committee. If the by-laws so provide, the board of directors or trustees, by a resolution adopted by a majority of the whole board, may designate three or more of their number to constitute an executive committee, which committee shall, to the extent provided in the resolution or in the by-laws, have and exercise, during the interim between the meetings of the board, all of the authority of the board in the management of the company, but the designation of such committee shall not relieve the board or any member thereof of any responsibility imposed by law.
(Source: Laws 1937, p. 696.)

(215 ILCS 5/42) (from Ch. 73, par. 654)
(Section scheduled to be repealed on January 1, 2027)
Sec. 42. By-laws.
(1) The incorporators shall adopt by-laws for the company which shall not be altered, amended, or repealed prior to the issuance of a certificate of authority to the company without the approval of the Director. The by-laws shall provide that each policyholder of the company shall be a member of the company and shall be entitled to one or more votes in person or by proxy, based upon the amount of insurance in force, the number of policies held or the amount of premium paid, as shall be stated in such by-laws.
(2) After a certificate of authority is issued to the company, the power to make, alter, amend or repeal by-laws shall be vested in the board of directors or trustees unless reserved to the members by the articles of incorporation.
(3) The by-laws of a mutual legal reserve life company shall provide for a specific premium and that there shall be no assessment or contingent liability on the part of the member.
(4) The by-laws of a mutual company other than life shall provide
(a) for a specific premium or premium deposit; and
(b) except as provided in section 55, for a

contingent liability of each member in an amount not less than one nor more than ten times the specific premium or premium deposit stated in the policy.

(Source: Laws 1937, p. 696.)

(215 ILCS 5/43) (from Ch. 73, par. 655)
(Section scheduled to be repealed on January 1, 2027)
Sec. 43. Minimum surplus requirements.
(1) No company organized after December 31, 1985 under this Article may receive a certificate of authority from the Director to issue policies or contracts of insurance until it has complied with the requirements in respect of original surplus applicable to the class or classes and clause or clauses of section 4 describing the kind or kinds of insurance it is organized to write, as set forth in the following table:

least $2,000,000; more than one clause, a surplus of at least $2,000,000.

(i) or (j), a surplus of at least $2,000,000; more than one clause, a surplus of at least $2,000,000.

any or all clauses or any combination thereof, a surplus of at least $1,000,000.

specified in (c) above, and Class 3, any or all clauses, a surplus of at least $2,000,000.

provided any company to which this subparagraph is applicable shall not expose itself to any loss on any one risk in an amount exceeding $5,000.

(2) Every company subject to this Article and organized on or after June 28, 1965 must have and at all times maintain a minimum surplus equal to 2/3 of the original surplus required for that particular company at the time it was organized. Any such company organized prior to June 28, 1965 must have and at all times maintain a minimum surplus equal to that which would have been required for that particular company at the time it was issued a Certificate of Authority. Any company which has added any clause or clauses must have and at all times maintain minimum surplus not less than the minimum surplus requirement applicable to the class or classes and clause or clauses of Section 4 at the time that the additional clause or clauses are authorized. Any company organized prior to October 1, 1972 must have and at all times maintain, in addition to the minimum surplus required to be maintained by that particular company, additional minimum surplus of not less than $300,000.
(3) Any company organized prior to January 1, 1986 and regulated under this Article, in addition to the minimum surplus which is required by paragraph (2) of this Section must have by December 31, 1986 and at all times maintain until December 31, 1990 additional minimum surplus of $200,000.
(4) Provided, however, mutual companies organized prior to October 1, 1972 and authorized to engage only in insurance business as specified in Class 2(f) of Section 4 on an assessable basis shall not be required to establish an additional minimum surplus as provided herein.
(5) Subsections (2) and (3) shall be applicable until December 31, 1990 for all companies organized prior to January 1, 1986; thereafter, such companies must have and maintain surplus as required by subsections (7) and (8).
(6) Every company subject to this Article and organized after December 31, 1985 under this Article must maintain minimum surplus applicable to the class or classes and clause or clauses of Section 4 describing the kind or kinds of insurance which it is authorized to write, as follows:

least $1,500,000; more than one clause, a surplus of at least $1,500,000.

(i) or (j), a surplus of at least $1,500,000; more than one clause, a surplus of at least $1,500,000.

any or all clauses or any combination thereof, a surplus of at least $700,000.

specified in (c) above, and Class 3, any or all clauses, a surplus of at least $1,500,000.

provided any company to which this subparagraph is applicable shall not expose itself to any loss on any one risk in an amount exceeding $5,000.

(7) Any company organized prior to January 1, 1986, regulated under this Article must have by December 31, 1990, and thereafter maintain until December 31, 1995, surplus not less than the minimum applicable to the class or classes and clause or clauses of Section 4 describing the kind or kinds of insurance which it is authorized to write, as follows:

least $1,200,000; more than one clause, a surplus of at least $1,200,000.

(i) or (j), a surplus of at least $1,200,000; more than one clause, a surplus of at least $1,200,000.

any or all clauses or any combination thereof, a surplus of at least $600,000.

specified in (c) above, and Class 3, any or all clauses, a surplus of at least $1,200,000.

provided any company to which this subparagraph is applicable shall not expose itself to any loss on any one risk in an amount exceeding $5,000.

(8) Any company organized prior to January 1, 1986, regulated under this Article must have by December 31, 1995, and thereafter maintain at all times, surplus not less than the minimum applicable to the class or classes and clause or clauses of Section 4 describing the kind or kinds of insurance which it is authorized to write, as follows:

least $1,500,000; more than one clause, a surplus of at least $1,500,000.

(i) or (j), a surplus of at least $1,500,000; more than one clause, a surplus of at least $1,500,000.

any or all clauses or any combination thereof, a surplus of at least $700,000.

specified in (c) above, and Class 3, any or all clauses, a surplus of at least $1,500,000.

provided any company to which this subparagraph is applicable shall not expose itself to any loss on any one risk in an amount exceeding $5,000.

(9) The Director shall take action under Section 60 of this Code against any company which fails to maintain the minimum surplus required by this section. The words "minimum surplus" mean the "surplus as regards policyholders", as it appears on the annual statement of a mutual company on the usual and proper annual statement form prescribed by the National Association of Insurance Commissioners.
(Source: P.A. 84-934.)

(215 ILCS 5/44) (from Ch. 73, par. 656)
(Section scheduled to be repealed on January 1, 2027)
Sec. 44. Articles of incorporation. Any one or more natural persons, at least one of whom is a resident of Illinois, who desire to form a company under this Article, shall sign and acknowledge before an officer authorized to take acknowledgments articles of incorporation in duplicate. The articles shall set forth
(a) the corporate name;
(b) the location of its principal office;
(c) the period of duration, which may be perpetual;
(d) the class or classes of insurance business, as

provided in Section 4, in which it proposes to engage, and the kinds of insurance in each class it proposes to write;

(e) the name of the governing body of the company,

whether board of trustees or board of directors, and the number, the terms of office of and the manner of electing the members of the board; and

(f) such other provisions not inconsistent with law

as may be deemed by the incorporators to be necessary or advisable.

(Source: P.A. 84-502.)

(215 ILCS 5/45) (from Ch. 73, par. 657)
(Section scheduled to be repealed on January 1, 2027)
Sec. 45. Documents to be delivered to Director by incorporators. Upon the execution of the articles of incorporation, there shall be delivered to the Director
(a) duplicate originals of the articles of

incorporation;

(b) a copy of the by-laws adopted by the

incorporators;

(c) 2 organization bonds, or the cash or securities,

provided for in Section 46;

(d) the form of guaranty fund agreements and of

guaranty capital shares, if any, as provided in Section 56 to be issued in connection with solicitation of surplus; and

(e) the form of escrow agreement for the deposit of

cash or securities.

(Source: P.A. 84-502.)

(215 ILCS 5/45.1) (from Ch. 73, par. 657.1)
(Section scheduled to be repealed on January 1, 2027)
Sec. 45.1. Escrow agreements. The company shall designate a bank or trust company with whom it will enter into an escrow agreement, which agreement shall state that the organization surplus shall be placed in escrow and remain so, until an organization examination has been completed. When the examination has been completed the escrow agent is authorized to purchase securities for deposit as required by Section 53 and forward them to the Director. The escrow agent is authorized to release the balance of the escrowed funds to the company only upon notification that a Certificate of Authority or similar documentation has been issued by the Director.
(Source: P.A. 84-502.)

(215 ILCS 5/46) (from Ch. 73, par. 658)
(Section scheduled to be repealed on January 1, 2027)
Sec. 46. Organization bonds. The incorporators shall deliver to the Director two bonds in the same penalties and containing the same provisions, so far as applicable, as the bonds required for the organization of a stock company by Section 16, for the use and benefit of the State of Illinois and subscribers, members and creditors, or in lieu of delivering such bonds, the incorporators may deposit cash or securities of the same kind and amount on the same terms and conditions, so far as applicable, as provided by said Section.
(Source: Laws 1937, p. 696.)

(215 ILCS 5/47) (from Ch. 73, par. 659)
(Section scheduled to be repealed on January 1, 2027)
Sec. 47. Publication of intention.
(1) Upon compliance with the provisions of Section 45, the incorporators shall cause to be published in a newspaper of general circulation in this State, in the county where the principal office of the company is to be located, once each week for three consecutive weeks, a notice setting forth
(a) their intent to form the company and the proposed

name thereof;

(b) the class or classes of insurance business in

which the company proposes to engage; and

(c) the address where its principal office shall be

located.

(2) Proof of such publication made by a certificate of the publisher or his agent shall be delivered to the Director.
(Source: Laws 1937, p. 696.)

(215 ILCS 5/48) (from Ch. 73, par. 660)
(Section scheduled to be repealed on January 1, 2027)
Sec. 48. Approval of documents. The documents and papers so delivered to the Director may be approved or disapproved by the Director and the incorporators are entitled to a hearing in the same manner as provided in Section 18 in the case of documents delivered for approval in connection with the organization of stock companies. If the documents and papers so delivered are approved by the Director, the Director must file in his office the bylaws, bond or securities and one of the duplicate originals of the articles of incorporation, and endorse upon the other duplicate original his approval and the month, day and year of approval and deliver it to the incorporators. The company is deemed to be fully organized on the date of the approval of the articles of incorporation by the Director, and that date is the date of incorporation of the company.
(Source: P.A. 82-498.)

(215 ILCS 5/49) (from Ch. 73, par. 661)
(Section scheduled to be repealed on January 1, 2027)
Sec. 49. Recording of articles of incorporation. The duplicate original of the articles of incorporation returned by the Director shall be filed for record, within 15 days after it is delivered to the company, in the office of the recorder of the county where the principal office of the company is to be located.
(Source: P.A. 83-358.)

(215 ILCS 5/50) (from Ch. 73, par. 662)
(Section scheduled to be repealed on January 1, 2027)
Sec. 50. Authority to solicit subscriptions to surplus.
(1) Upon the approval of the articles of incorporation by the Director he shall issue to the company a permit which shall expire at the end of two years from its date, authorizing it to solicit subscriptions to surplus in accordance with this Code and to do such other acts as may be necessary and proper in order to complete its organization and to entitle it to receive a certificate of authority to transact an insurance business.
(2) If the Director finds that any company in process of organization has failed to comply with, or has violated any provision of the Code, he may proceed against the company under Article XIII, and may after notice and hearing revoke the permit issued to it under subsection (1) of this Section.
(Source: Laws 1951, p. 1565.)

(215 ILCS 5/51) (from Ch. 73, par. 663)
(Section scheduled to be repealed on January 1, 2027)
Sec. 51. Issuance of certificate of authority. When the Director has been notified that the company has the required surplus as set forth in Section 43 of this Article as now and hereafter amended, he shall conduct an examination of the company. If he finds that the organization is complete and that all of the requirements of this Code have been met he shall issue to such company a certificate of authority to transact the kind or kinds of business specified therein. No company shall transact any business of insurance in this State until it shall have received such certificate of authority as herein prescribed nor any business of insurance not specified in such certificate of authority.
(Source: Laws 1967, p. 1808.)

(215 ILCS 5/52) (from Ch. 73, par. 664)
(Section scheduled to be repealed on January 1, 2027)
Sec. 52. Voluntary surrender of articles of incorporation. At any time prior to the issuance of the certificate of authority to the company the articles of incorporation may be voluntarily surrendered and the company dissolved by written agreement filed with the Director, signed by a majority of the incorporators. Such surrender and dissolution shall become effective only upon the approval thereof by the Director. The Director shall approve the surrender of such articles of incorporation if upon investigation he shall find that
(a) no insurance business has been transacted by the

company;

(b) all sums of money or securities, if any,

collected upon applications or subscriptions, have been returned to the applicants or subscribers; and

(c) all obligations of the company have been paid or

discharged.

(Source: Laws 1937, p. 696.)

(215 ILCS 5/53) (from Ch. 73, par. 665)
(Section scheduled to be repealed on January 1, 2027)
Sec. 53. Deposit.
(a) A company subject to the provisions of this Article shall make and maintain with the Director for the protection of all creditors, policyholders and policy obligations of the company, a deposit of securities having a fair market value equal to the minimum surplus required to be maintained under Section 43. The Director may release the required deposit of securities upon receipt of an order of a court having proper jurisdiction or upon: (i) certification by the company that it has no outstanding creditors, policyholders, or policy obligations in effect and no plans to engage in the business of insurance; (ii) receipt of a lawful resolution of the company's board of directors effecting the surrender of its articles of incorporation for administrative dissolution by the Director; and (iii) receipt of the name and forwarding address for each of the final officers and directors of the company, together with a plan of dissolution approved by the Director.
(b) All deposits by insurers subject to this Article must be limited to the following types:
(1) United States government bonds, notes, and bills

for which the full faith and credit of the government of the United States is pledged for the payment of principal and interest.

(2) United States public bonds and notes of any state

or of the District of Columbia, or Canadian public bonds and notes of any province thereof, for which the full faith and credit of the issuer has been pledged for the payment of principal and interest.

(3) United States and Canadian county, provincial,

municipal, and district bonds and notes for which the issuer has lawful authority to levy taxes or make assessments for the payment of principal and interest.

(4) Bonds and notes of any federal agency that are

guaranteed as to payment of principal and interest by the United States.

(5) International development bank bonds, bonds

issued by the State of Israel and sold through the Development Corporation for Israel or its successor entities, and notes issued, assumed, and guaranteed by the International Bank for Reconstruction and Development, the Inter-American Development Bank, the Asian Development Bank, the African Development Bank, or the International Finance Corporation.

(6) Corporate bonds and notes of any private

corporations that are not affiliates or subsidiaries of the insurer, which corporations are organized under the laws of the United States, Canada, any state, the District of Columbia, any territory or possession of the United States, or any province of Canada.

(7) Certificates of deposit.
(c) To be eligible for deposit under subsection (b), any bond or note must have the following characteristics:
(1) The bond or note must be interest-bearing or

interest-accruing, and the insurer must be the exclusive owner of the interest accruing thereon and entitled to receive the interest for its account.

(2) The issuer must be in a solvent financial

condition and the bond or note must not be in default.

(3) The bond, note, or debt of the issuing country

must be rated in one of the 4 highest classifications by an established, nationally recognized investment rating service or must have been given a rating of 1 by the Securities Valuation Office of the National Association of Insurance Commissioners.

(4) The market value of the bond or note must be

readily ascertainable or the value of the bond or note must be obtainable by the insurer or its custodian from the issuer's fiscal agent.

(5) The bond or note must be the direct obligation of

the issuer.

(6) The bond or note must be stated in United States

dollar denominations.

(7) The bond or note must be eligible for book-entry

form on the books of the Federal Reserve's book-entry system or in a depository trust clearing system or on the books of the issuer's transfer agent or evidenced by a certificate delivered to the insurer or its custodian.

(d) To be eligible for deposit under item (7) of subsection (b), a certificate of deposit must have the following characteristics:
(1) The certificate of deposit must be issued by a

bank, savings bank, or savings association that is organized under the laws of the United States, of this State, or of any other state and that has a principal office or branch office in this State that is authorized to receive deposits in this State.

(2) The certificate of deposit must be

interest-bearing and may not be issued in discounted form.

(3) The certificate of deposit must be issued for a

period of not less than one year.

(4) The issuing bank, savings bank, or savings

association must agree to the terms and conditions of the Director regarding the rights to the certificate of deposit and must have executed a written certificate of deposit agreement with the Director. The terms and conditions of the agreement shall include, but need not be limited to:

(A) Exclusive authorized signature authority for

the chief financial officer.

(B) An agreement to pay, without protest, the

proceeds of its certificate of deposit to the Director within 30 business days after presentation.

(C) A prohibition against levies, setoffs,

survivorship, or other conditions that might hinder the Director's ability to recover the full face value of a certificate of deposit.

(D) Instructions regarding interest payments,

renewals, taxpayer identification, and early withdrawal penalties.

(E) An agreement to be subject to the

jurisdiction of the courts of this State, or those of the United States that are located in this State, for the purposes of any litigation arising out of this Section.

(F) Such other conditions as the Director

requires.

(e) The Director may refuse to accept certain securities or refuse to accept the reported market value of certain securities offered pursuant to this Section in order to ensure that sufficient cash and securities are on hand to meet the purposes of the deposit. In making a refusal under this subsection (e), the guidelines for use of the Director may include, but need not be limited to, whether the market value of the securities cannot be readily ascertained and the lack of liquidity of the securities. Securities refused under this subsection (e) are not acceptable as deposits.
(f) All deposits required of a domestic insurer pursuant to the laws of another state, province, or country must be comprised of securities of the kinds required under subsection (b), having the characteristics required under subsections (c) and (d), and permitted by the laws of the other state, province, or country, except common stocks, mortgages or loans of any kind, real estate investment trust funds or programs, commercial paper, and letters of credit.
(Source: P.A. 98-110, eff. 1-1-14; 98-969, eff. 1-1-15.)

(215 ILCS 5/54) (from Ch. 73, par. 666)
(Section scheduled to be repealed on January 1, 2027)
Sec. 54. Dividends.
(1) The board of directors or trustees of any company subject to the provisions of this Article doing the kind or kinds of insurance business described in Class 1 of Section 4 may declare dividends to its members.
(2) The board of directors or trustees of any company subject to the provisions of this article doing any of the kind or kinds of business described in Classes 2 and 3 of Section 4 may from time to time fix and determine the amount of dividends or of unabsorbed or unused premiums or premium deposits to be returned to each policyholder, and may for such purpose establish reasonable classifications or groupings of policyholders and plans for the distribution of such refunds upon each general kind of insurance or groups or classes thereof and may establish reasonable territorial divisions upon policies expiring during a fixed period, after retaining sufficient funds for the payment by the company of all outstanding policy and other obligations.
(3) The declaration and payment of dividends by any company subject to the provisions of this Article shall be subject to the following conditions:
(a) No dividend shall be declared or paid at any time

except out of earned, as distinguished from contributed, surplus, nor when the surplus of the company is less than the surplus required in section 43 for the kind or kinds of insurance the company is authorized to write, nor when the payment of such dividend will reduce its surplus to less than such amount.

(b) No dividend shall be declared or paid contrary to

any restriction contained in the articles of incorporation.

(Source: P.A. 86-753.)

(215 ILCS 5/55) (from Ch. 73, par. 667)
(Section scheduled to be repealed on January 1, 2027)
Sec. 55. Contingent liability policy provisions. In cases where contingent liability of members is provided for, the provision therefor shall be plainly stated in each policy with prominence equal to the indemnifying clause. In addition, each such assessable policy, other than an accident or health policy, issued or delivered in this State insuring against the hazards included in Class 2, subparagraph (b) of Section 4 after September 1, 1967 must have the following statement printed in bold face on the face of the policy: "This is an assessable policy". If a mutual company other than life has a surplus equal to the capital and surplus required in Section 13, for a stock company transacting the same kind or kinds of business, such company may issue policies without contingent liability. Any such mutual company which shall have issued policies without contingent liability after the acquisition of such surplus may continue to do so as long as it maintains a surplus equal to the capital and surplus of a stock company doing the same kind or kinds of business, but no company may issue such policies except during such time as it shall continue to have such a surplus, but any company which is, immediately prior to July 1, 1965, issuing policies without contingent liability, may continue to do so as long as it maintains a surplus equal in amount to that which would have been required immediately prior to July 1, 1965. After July 18, 1967, no company subject to this Article may make, levy or impose upon its members any assessment based on their contingent liability unless ordered to do so by the Director under Section 60 of this Code.
(Source: P.A. 86-753.)

(215 ILCS 5/56) (from Ch. 73, par. 668)
(Section scheduled to be repealed on January 1, 2027)
Sec. 56. Accumulation of guaranty fund or guaranty capital. Any company subject to the provisions of this Article, may provide for a surplus either by accumulating a guaranty fund or a guaranty capital as follows:
(a) Guaranty fund. It may accumulate a guaranty fund

by borrowing money at an interest rate either (1) at a fixed rate not exceeding the corporate base rate as reported by the largest bank (measured by assets) with its head office located in Chicago, Illinois, in effect on the first business day of the month in which the loan document is executed, plus 3% per annum or (2) at a variable rate equal to the corporate base rate determined on the first business day of each month during the term of the loan plus 2% per annum. In no event shall the variable interest rate for any month exceed the initial rate for the loan or advance by more than 10% per annum. The insurer shall elect at the time of execution of the loan or advance agreement whether the interest rate is to be fixed or floating for the term of the agreement. An agreement issued after the insurer has received its Certificate of Authority shall first be approved by resolution of the Board of Directors and the Director. The agreement shall provide that such loan and the interest thereon shall be repaid only out of the surplus of such company in excess of the greater of the original or minimum surplus required of such company by Section 43. Such excess of surplus shall be calculated upon the fair market value of the assets of the company, and such guaranty loan fund shall constitute and be enforceable as a liability of the company only as against such excess of surplus. Any unpaid balance of such guaranty fund loan shall be reported in the annual statement to be filed with the Director. Repayment of principal or payment of interest may be made only with the approval of the Director when he or she is satisfied that the financial condition of the company warrants that action, but approval may not be withheld if the company shall have and submit satisfactory evidence of surplus of not less than the amount stipulated in the repayment of principal or interest payment clause of the agreement.

(b) Guaranty capital. It may in addition to any

advances provided for herein, establish and maintain a guaranty capital divided into shares having a par value of not more than $100 nor less than $5 each. The guaranty capital shall be applied to the payment of losses only when the company has exhausted its assets in excess of unearned premium reserve and other liabilities; and when thus impaired the directors may make good the whole or any part of it by assessment on its policyholders as provided for in Section 60. Said guaranty capital may, by vote of the board of directors of the company and the written consent of the Director be reduced or retired by any amount, provided that the net surplus of the company together with the remaining guaranty capital shall equal or exceed the amount of surplus required by Section 43, and due notice of such proposed action on the part of the company shall be published in a newspaper of general circulation, approved by the Director, not less than once each week for at least 4 consecutive weeks before such action is taken. No company with a guaranty capital, which has ceased to do business, shall divide any part of its assets or guaranty capital among its shareholders unless it has paid or it has otherwise been released from its policy obligations. The holders of the shares of such guaranty capital shall be entitled to interest either (1) at a fixed rate not exceeding the corporate base rate as reported by the largest bank (measured by assets) with its head office located in Chicago, Illinois, in effect on the first business day of the month in which the loan document is executed, plus 3% per annum or (2) at a variable rate equal to the corporate base rate determined on the first business day of each month during the term of the loan plus 2% per annum. In no event shall the variable interest rate for any month exceed the initial rate for the loan or advance by more than 10% per annum. The insurer shall elect at the time of issuance of the shares whether the interest rate is to be fixed or floating for the term of the agreement. Such interest shall be payable from the surplus in excess of the surplus required of the company by Section 43. In the event of dissolution and liquidation of such a company after the retirement of all outstanding obligations of the company, the holders of such shares of guaranty capital shall be entitled to a preferential right in the assets of such company equal to the par value of their share of such guaranty capital before any distribution to members.

(Source: P.A. 90-381, eff. 8-14-97; 91-357, eff. 7-29-99.)

(215 ILCS 5/57) (from Ch. 73, par. 669)
(Section scheduled to be repealed on January 1, 2027)
Sec. 57. Amendment of articles of incorporation.
(1) A company subject to the provisions of this Article may amend its articles of incorporation in any respect not in violation of law, but may not amend such articles to insert any provision prohibited, or to delete any provision required, in original articles of incorporation for a similar domestic company organized under this Code except as otherwise provided in Section 59.1 or 59.2 of this Code.
(2) Amendments to the articles of incorporation for the various classes of companies shall be made in the following manner:
(a) Class 1. The board of directors or trustees shall

adopt a resolution setting forth the proposed amendment and directing that it be submitted to a vote of the policyholders at either an annual or special meeting. Written or printed notice shall be given to policyholders in the same manner as is required in the case of notices to shareholders of stock companies by Section 29. The proposed amendment shall be adopted upon receiving the affirmative vote of 2/3 of the policyholders present in person or by proxy at such meeting. Restated articles of incorporation setting forth the articles of incorporation as amended shall thereupon be executed in duplicate by the company or its president or vice president, and its secretary or assistant secretary, and duplicate originals of such restated articles of incorporation and an affidavit of the secretary of the company setting forth the facts to show that this section has been fully complied with shall be delivered to the Director.

(b) Classes 2 and 3. The board of directors or

trustees shall adopt the amendment and deliver to the Director duplicate original restated articles of incorporation setting forth the articles of incorporation as amended and a copy of the resolution of the board of directors or trustees adopting such an amendment certified to by the secretary of the company.

(3) The restated articles of incorporation of any company subject to the provisions of this article so delivered to the Director may be approved or disapproved by the Director in the same manner as the original articles of incorporation. If approved, the Director shall place on file in his office all of the documents so delivered to him except one of the duplicate originals of the restated articles of incorporation, and shall endorse upon such duplicate original his approval thereof and the month, day and year of such approval, and deliver it to the company. The amendment shall be effective as of the date of the approval thereof by the Director. Such duplicate original shall be filed for record, within 15 days after it has been delivered to the company, in the office of the recorder of the county where the principal office of the company is located.
(Source: P.A. 90-810, eff. 1-6-99.)

(215 ILCS 5/58) (from Ch. 73, par. 670)
(Section scheduled to be repealed on January 1, 2027)
Sec. 58. Governmental agencies and corporations may be members. Any government or governmental agency, state or political subdivision thereof, public or private corporation, board, association, estate, trustee or fiduciary in this State or elsewhere, may make application, enter into agreements for and hold policies or contracts in or with, and be a member of, any domestic, foreign or alien mutual company subject to the provisions of this Code. Any officer, representative, trustee, receiver or legal representative of any such member or policyholder, shall be recognized as acting for or on its behalf for the purpose of such contract or membership, but shall not be personally liable upon such contract by reason of acting in such representative capacity.
(Source: Laws 1937, p. 696.)

(215 ILCS 5/59) (from Ch. 73, par. 671)
(Section scheduled to be repealed on January 1, 2027)
Sec. 59. Reinsurance agreements. Unless the contract provides otherwise any reinsurance agreement effected by any company subject to the provisions of this Article upon the whole or any part of any risk shall be without contingent liability or participation or membership.
(Source: Laws 1937, p. 696.)

(215 ILCS 5/59.1)
(Section scheduled to be repealed on January 1, 2027)
Sec. 59.1. Conversion to stock company.
(1) Definitions. For the purposes of this Section, the following terms shall have the meanings indicated:
(a) "Eligible member" is a member as of the date the

mutual company's board of directors adopts a plan of conversion. A person insured under a group policy is not an eligible member, unless:

(i) the person is insured or covered under a

group life policy or group annuity contract under which funds are accumulated and allocated to the respective covered persons;

(ii) the person has the right to direct the

application of the funds so allocated;

(iii) the group policyholder makes no

contribution to the premiums or deposits for the policy or contract; and

(iv) the mutual company has the names and

addresses of the persons covered under the group life policy or group annuity contract.

A person whose policy is issued after the board of

directors adopts the plan but before the plan's effective date is not an eligible member but shall have those rights set forth in subsection (10) of this Section.

(b) "Converted stock company" is an Illinois

domiciled stock company that converted from an Illinois domiciled mutual company under this Section.

(c) "Plan of conversion" or "plan" is a plan adopted

by an Illinois domestic mutual company's board of directors under this Section to convert the mutual company into an Illinois domiciled stock company.

(d) "Policy" includes an annuity contract.
(e) "Member" means a person who, on the records of

the mutual company and pursuant to its articles of incorporation or bylaws, is deemed to be a holder of a membership interest in the mutual company.

(2) Adoption of the plan of conversion by the board of directors.
(a) A mutual company seeking to convert to a stock

company shall, by the affirmative vote of two-thirds of its board of directors, adopt a plan of conversion consistent with the requirements of subsection (6) of this Section.

(b) At any time before approval of a plan by the

Director, the mutual company by the affirmative vote of two-thirds of its board of directors, may amend or withdraw the plan.

(3) Approval of the plan of conversion by the Director of Insurance.
(a) Required findings. After adoption by the mutual

company's board of directors, the plan shall be submitted to the Director for review and approval. The Director shall approve the plan upon finding that:

(i) the provisions of this Section have been

complied with;

(ii) the plan will not prejudice the interests of

the members; and

(iii) the plan's method of allocating

subscription rights is fair and equitable.

(b) Documents to be filed.
(i) Prior to the members' approval of the plan, a

mutual company seeking the Director's approval of a plan shall file the following documents with the Director for review and approval:

(A) the plan of conversion, including the

independent evaluation of pro forma market value required by item (f) of subsection (6) of this Section;

(B) the form of notice required by item (b)

of subsection (4) of this Section for eligible members of the meeting to vote on the plan;

(C) any proxies to be solicited from eligible

members pursuant to subitem (ii) of item (c) of subsection (4) of this Section;

(D) the form of notice required by item (a)

of subsection (10) of this Section for persons whose policies are issued after adoption of the plan but before its effective date; and

(E) the proposed articles of incorporation

and bylaws of the converted stock company.

Once filed, these documents shall be approved or

disapproved by the Director within a reasonable time.

(ii) After the members have approved the plan,

the converted stock company shall file the following documents with the Director:

(A) the minutes of the meeting of the members

at which the plan was voted upon; and

(B) the revised articles of incorporation and

bylaws of the converted stock company.

(c) Consultant. The Director may retain, at the

mutual company's expense, any qualified expert not otherwise a part of the Director's staff to assist in reviewing the plan and the independent evaluation of the pro forma market value which is required by item (f) of subsection (6) of this Section.

(4) Approval of the plan by the members.
(a) Members entitled to notice of and to vote on the

plan. All eligible members shall be given notice of and an opportunity to vote upon the plan.

(b) Notice required. All eligible members shall be

given notice of the members' meeting to vote upon the plan. A copy of the plan or a summary of the plan shall accompany the notice. The notice shall be mailed to each member's last known address, as shown on the mutual company's records, within 45 days of the Director's approval of the plan. The meeting to vote upon the plan shall not be set for a date less than 30 days after the date when the notice of the meeting is mailed by the mutual company. If the meeting to vote upon the plan is held coincident with the mutual company's annual meeting of policyholders, only one combined notice of meeting is required.

(c) Vote required for approval.
(i) After approval by the Director, the plan

shall be adopted upon receiving the affirmative vote of at least two-thirds of the votes cast by eligible members.

(ii) Members entitled to vote upon the proposed

plan may vote in person or by proxy. Any proxies to be solicited from eligible members shall be filed with and approved by the Director.

(iii) The number of votes each eligible member

may cast shall be determined by the mutual company's bylaws. If the bylaws are silent, each eligible member may cast one vote.

(5) Adoption of revised articles of incorporation. Adoption of the revised articles of incorporation of the converted stock company is necessary to implement the plan and shall be governed by the applicable provisions of Section 57 of this Code. For a Class 1 mutual company, the members may adopt the revised articles of incorporation at the same meeting at which the members approve the plan. For a Class 2 or 3 mutual company, the revised articles of incorporation may be adopted solely by the board of directors or trustees, as provided in Section 57 of this Code.
(5.5) Prior to the completion of a plan of conversion filed by a mutual company with the Director, no person shall knowingly acquire, make any offer, or make any announcement of an offer for any security issued or to be issued by the converting mutual company in connection with its plan of conversion or for any security issued or to be issued by any other company authorized in item(c)(i) of subsection (6) of this Section and organized for purposes of effecting the conversion, except in compliance with the maximum purchase limitations imposed by item (i) of subsection (6) of this Section or the terms of the plan of conversion as approved by the Director.
(6) Required provisions in a plan of conversion. The following provisions shall be included in the plan:
(a) Reasons for conversion. The plan shall set forth

the reasons for the proposed conversion.

(b) Effect of conversion on existing policies.
(i) The plan shall provide that all policies in

force on the effective date of conversion shall continue to remain in force under the terms of those policies, except that any voting rights of the policyholders provided for under the policies or under this Code and any contingent liability policy provisions of the type described in Section 55 of this Code shall be extinguished on the effective date of the conversion.

(ii) The plan shall further provide that holders

of participating policies in effect on the date of conversion shall continue to have the right to receive dividends as provided in the participating policies, if any.

(iii) Except for a mutual company's participating

life policies, guaranteed renewable accident and health policies, and non-cancelable accident and health policies, the converted stock company may issue the insured a nonparticipating policy as a substitute for the participating policy upon the renewal date of a participating policy.

(c) Subscription rights to eligible members.
(i) The plan shall provide that each eligible

member is to receive, without payment, nontransferable subscription rights to purchase a portion of the capital stock of the converted stock company. As an alternative to subscription rights in the converted stock company, the plan may provide that each eligible member is to receive, without payment, nontransferable subscription rights to purchase a portion of the capital stock of: (A) a corporation organized and owned by the mutual company for the purpose of acquiring or holding all the stock of the converted stock company; or (B) a stock insurance company owned by the mutual company into which the mutual company will be merged.

(ii) The subscription rights shall be allocated

in whole shares among the eligible members using a fair and equitable formula. This formula may but need not take into account how the different classes of policies of the eligible members contributed to the surplus of the mutual company.

(d) Oversubscription. The plan shall provide a fair

and equitable means for the allocation of shares of capital stock in the event of an oversubscription to shares by eligible members exercising subscription rights received pursuant to item (c) of subsection (6) of this Section.

(e) Undersubscription. The plan shall provide that

any shares of capital stock not subscribed to by eligible members exercising subscription rights received under item (c) of subsection (6) of this Section shall be sold in a public offering through an underwriter. If the number of shares of capital stock not subscribed by eligible members is so small or the additional time or expense required for a public offering of those shares would be otherwise unwarranted under the circumstances, the plan of conversion may provide for the purchase of the unsubscribed shares by a private placement or other alternative method approved by the Director that is fair and equitable to the eligible members.

(f) Total price of stock. The plan shall set the

total price of the capital stock equal to the estimated pro forma market value of the converted stock company based upon an independent evaluation by a qualified person. The pro forma market value may be the value that is estimated to be necessary to attract full subscription for the shares as indicated by the independent evaluation.

(g) Purchase price of each share. The plan shall set

the purchase price of each share of capital stock equal to any reasonable amount that will not inhibit the purchase of shares by members. The purchase price of each share shall be uniform for all purchasers except the price may be modified by the Director by reason of his consideration of a plan for the purchase of unsubscribed stock pursuant to item (e) of subsection (6) of this Section.

(h) Closed block of business for participating life

policies of a Class 1 mutual company.

(i) The plan shall provide that a Class 1 mutual

company's participating life policies in force on the effective date of the conversion shall be operated by the converted stock company for dividend purposes as a closed block of participating business except that any or all classes of group participating policies may be excluded from the closed block.

(ii) The plan shall establish one or more

segregated accounts for the benefit of the closed block of business and shall allocate to those segregated accounts enough assets of the mutual company so that the assets together with the revenue from the closed block of business are sufficient to support the closed block including, but not limited to, the payment of claims, expenses, taxes, and any dividends that are provided for under the terms of the participating policies with appropriate adjustments in the dividends for experience changes. The plan shall be accompanied by an opinion of a qualified actuary or an appointed actuary who meets the standards set forth in the insurance laws or regulations for the submission of actuarial opinions as to the adequacy of reserves or assets. The opinion shall relate to the adequacy of the assets allocated to the segregated accounts in support of the closed block of business. The actuarial opinion shall be based on methods of analysis deemed appropriate for those purposes by the Actuarial Standards Board.

(iii) The amount of assets allocated to the

segregated accounts of the closed block shall be based upon the mutual company's last annual statement that is updated to the effective date of the conversion.

(iv) The converted stock company shall keep a

separate accounting for the closed block and shall make and include in the annual statement to be filed with the Director each year a separate statement showing the gains, losses, and expenses properly attributable to the closed block.

(v) Periodically, upon the Director's approval,

those assets allocated to the closed block as provided in subitem (ii) of item (h) of subsection (6) of this Section that are in excess of the amount of assets necessary to support the remaining policies in the closed block shall revert to the benefit of the converted stock company.

(vi) The Director may waive the requirement for

the establishment of a closed block of business if the Director deems it to be in the best interests of the participating policyholders of the mutual insurer to do so.

(i) Limitations on acquisition of control. The plan

shall provide that any one person or group of persons acting in concert may not acquire, through public offering or subscription rights, more than 5% of the capital stock of the converted stock company for a period of 5 years from the effective date of the plan except with the approval of the Director. This limitation does not apply to any entity that is to purchase 100% of the capital stock of the converted company as part of the plan of conversion approved by the Director or to a purchase of stock by a tax-qualified employee benefit plan pursuant to subscription grants granted to that plan as authorized under item (b) of subsection (7) of this Section and to a purchase of unsubscribed stock pursuant to item (e) of subsection (6) of this Section.

(7) Optional provisions in a plan of conversion. The following provisions may be included in the plan:
(a) Directors and officers subscription rights.
(i) The plan may provide that the directors and

officers of the mutual company shall receive, without payment, nontransferable subscription rights to purchase capital stock of the converted stock company or the stock of another corporation that is participating in the conversion plan as provided in subitem (i) of item (c) of subsection (6) of this Section. Those subscription rights shall be allocated among the directors and officers by a fair and equitable formula.

(ii) The total number of shares that may be

purchased under subitem (i) of item (a) of subsection (7) of this Section may not exceed 35% of the total number of shares to be issued in the case of a mutual company with total assets of less than $50 million or 25% of the total shares to be issued in the case of a mutual company with total assets of more than $500 million. For mutual companies with total assets between $50 million and $500 million, the total number of shares that may be purchased shall be interpolated.

(iii) Stock purchased by a director or officer

under subitem (i) of item (a) of subsection (7) of this Section may not be sold within one year following the effective date of the conversion.

(iv) The plan may also provide that a director or

officer or person acting in concert with a director or officer of the mutual company may not acquire any capital stock of the converted stock company for 3 years after the effective date of the plan, except through a broker or dealer, without the permission of the Director. That provision may not apply to prohibit the directors and officers from purchasing stock through subscription rights received in the plan under subitem (i) of item (a) of subsection (7) of this Section.

(b) Tax-qualified employee stock benefit plan. The

plan may allocate to a tax-qualified employee benefit plan nontransferable subscription rights to purchase up to 10% of the capital stock of the converted stock company or the stock of another corporation that is participating in the conversion plan as provided in subitem (i) of item (c) of subsection (6) of this Section. That employee benefit plan shall be entitled to exercise its subscription rights regardless of the amount of shares purchased by other persons.

(8) Alternative plan of conversion. The board of directors may adopt a plan of conversion that does not rely in whole or in part upon the issuance to members of non-transferable subscription rights to purchase stock of the converted stock company if the Director finds that the plan does not prejudice the interests of the members, is fair and equitable, and is based upon an independent appraisal of the market value of the mutual company by a qualified person and a fair and equitable allocation of any consideration to be given eligible members. The Director may retain, at the mutual company's expense, any qualified expert not otherwise a part of the Director's staff to assist in reviewing whether the plan may be approved by the Director.
(9) Effective date of the plan. A plan shall become effective when the Director has approved the plan, the members have approved the plan, and the revised articles of incorporation have been adopted.
(10) Rights of members whose policies are issued after adoption of the plan and before its effective date.
(a) Notice. All members whose policies are issued

after the proposed plan has been adopted by the board of directors and before the effective date of the plan shall be given written notice of the plan of conversion. The notice shall specify the member's right to rescind that policy as provided in item (b) of subsection (10) of this Section within 45 days after the effective date of the plan. A copy of the plan or a summary of the plan shall accompany the notice. The form of the notice shall be filed with and approved by the Director.

(b) Option to rescind. Any member entitled to receive

the notice described in item (a) of subsection (10) of this Section shall be entitled to rescind his or her policy and receive a full refund of any amounts paid for the policy or contract within 10 days after the receipt of the notice.

(11) Corporate existence.
(a) Upon the conversion of a mutual company to a

converted stock company according to the provisions of this Section, the corporate existence of the mutual company shall be continued in the converted stock company. All the rights, franchises, and interests of the mutual company in and to every type of property, real, personal, and mixed, and things in action thereunto belonging, is deemed transferred to and vested in the converted stock company without any deed or transfer. Simultaneously, the converted stock company is deemed to have assumed all the obligations and liabilities of the mutual company.

(b) The directors and officers of the mutual company,

unless otherwise specified in the plan of conversion, shall serve as directors and officers of the converted stock company until new directors and officers of the converted stock company are duly elected pursuant to the articles of incorporation and bylaws of the converted stock company.

(12) Conflict of interest. No director, officer, agent, or employee of the mutual company or any other person shall receive any fee, commission, or other valuable consideration, other than his or her usual regular salary and compensation, for in any manner aiding, promoting, or assisting in the conversion except as set forth in the plan approved by the Director. This provision does not prohibit the payment of reasonable fees and compensation to attorneys, accountants, and actuaries for services performed in the independent practice of their professions, even if the attorney, accountant, or actuary is also a Director of the mutual company.
(13) Costs and expenses. All the costs and expenses connected with a plan of conversion shall be paid for or reimbursed by the mutual company or the converted stock company except where the plan provides either for a holding company to acquire the stock of the converted stock company or for the merger of the mutual company into a stock insurance company as provided in subitem (i) of item (c) of subsection (6) of this Section. In those cases, the acquiring holding company or the stock insurance company shall pay for or reimburse all the costs and expenses connected with the plan.
(14) Failure to give notice. If the mutual company complies substantially and in good faith with the notice requirements of this Section, the mutual company's failure to give any member or members any required notice does not impair the validity of any action taken under this Section.
(15) Limitation of actions. Any action challenging the validity of or arising out of acts taken or proposed to be taken under this Section shall be commenced within 30 days after the effective date of the plan.
(Source: P.A. 98-755, eff. 7-16-14.)

(215 ILCS 5/59.2)
(Section scheduled to be repealed on January 1, 2027)
Sec. 59.2. Formation of mutual insurance holding company and conversion of mutual company to stock company.
(1) Definitions. For the purposes of this Section, the following terms shall have the meanings indicated:
(a) "Converted company" means an Illinois domiciled

stock insurance company subject to the provisions of Article II, except as otherwise provided in this Section, that continues in existence after a reorganization under this Section in connection with the formation of a mutual holding company.

(b) "Converted mutual holding company" means the

stock corporation into which a mutual holding company has been converted in accordance with Section 59.1 and subsection (13) of this Section.

(c) "Eligible member" means a member as of the date

the board of directors adopts a plan of MHC conversion under this Section. For the conversion of a mutual holding company, "eligible member" means a member of the mutual holding company who is of record as of the date the mutual holding company board of directors adopts a plan of conversion under Section 59.1.

(d) "Intermediate holding company" means a

corporation authorized to issue one or more classes of capital stock, the corporate purposes of which include holding directly or indirectly the voting stock of a converted company.

(e) "Member" means a person who, on the records of

the mutual company and pursuant to its articles of incorporation or bylaws, is deemed to be a holder of a membership interest in the mutual company and shall also include a person or persons insured under a group policy, subject to the following conditions:

(i) the person is insured or covered under a

group life policy or group annuity contract under which funds are accumulated and allocated to the respective covered persons;

(ii) the person has the right to direct the

application of the funds so allocated;

(iii) the group policyholder makes no

contribution to the premiums or deposits for the policy or contract; and

(iv) the mutual company has the names and

addresses of the persons covered under the group life policy or group annuity contract.

On and after the effective date of a plan of MHC

conversion under this Section, the term "member" shall mean a member of the mutual holding company created thereby.

(f) "Mutual holding company" or "MHC" means a

corporation resulting from a reorganization of a mutual company under this Section. A mutual holding company shall be subject to the provisions of this Article and to any other provisions of this Code applicable to mutual companies, except as otherwise provided in this Section. The articles of incorporation of a mutual holding company shall include provisions setting forth the following:

(i) that it is a mutual holding company organized

under this Article;

(ii) that the mutual holding company may hold not

less than a majority of the shares of voting stock of a converted company or an intermediate holding company, which in turn holds directly or indirectly all of the voting stock of a converted company;

(iii) that it is not authorized to issue any

capital stock except pursuant to a conversion in accordance with the provisions of Section 59.1 and subsection (13) of this Section;

(iv) that its members shall have the rights

specified in this Section and in its articles of incorporation and bylaws; and

(v) that its assets shall be subject to inclusion

in the estate of the converted company in any proceedings initiated by the Director against the converted company under Article XIII.

(g) "Mutual company" means for purposes of this

Section a mutual life insurer or mutual property-casualty insurer that may convert pursuant to a plan of MHC conversion under this Section.

(h) "Plan of MHC conversion," or "plan" when used in

this Section means a plan adopted pursuant to this Section by the board of directors of an Illinois domestic mutual company for the conversion of the mutual company into a direct or indirect stock subsidiary of a mutual holding company.

(i) "Policy" includes any group or individual

insurance policy or contract issued by a mutual company, including an annuity contract. The term policy does not include a certificate of insurance issued in connection with a group policy or contract.

(j) "Policyholder" means the holder of a policy other

than a reinsurance contract.

(2) Formation of mutual holding company and conversion of mutual company. A mutual company, upon approval of the Director, may reorganize by forming a mutual holding company and continue the corporate existence of the reorganizing mutual company as a stock insurance company in accordance with this Section. Upon effectiveness of a plan of MHC conversion, and without any further action:
(a) The mutual company shall become a stock

corporation, the membership interests of the policyholders in the mutual company shall be deemed extinguished and all eligible members of the mutual company shall be and become members of the mutual holding company, in accordance with the articles of incorporation and bylaws of the mutual holding company and the applicable provisions of this Section and Article III; and

(b) all of the shares of the capital stock of the

converted company shall be issued to the mutual holding company, which at all times shall own a majority of the shares of the voting stock of the converted company, except that either at the time of conversion, or at a later time with the approval of the Director, an intermediate holding company or companies may be created, so long as the mutual holding company at all times owns directly or indirectly a majority of the shares of the voting stock of the converted company.

(3) MHC membership interests.
(a) No member of a mutual holding company may

transfer membership in the mutual holding company or any right arising from the membership.

(b) A member of a mutual holding company shall not,

as a member, be personally liable for the acts, debts, liabilities, or obligations of the company.

(c) No assessments of any kind may be imposed upon

the members of a mutual holding company by the directors or members, or because of any liability of any company owned or controlled by the mutual holding company or because of any act, debt, liability, or obligation of the mutual holding company itself.

(d) A membership interest in a domestic mutual

holding company shall not constitute a security under any law of this State.

(4) Adoption of the plan of MHC conversion by the board of directors.
(a) A mutual company seeking to convert to a mutual

holding company structure shall, by the affirmative vote of two-thirds of its board of directors, adopt a plan of MHC conversion consistent with the requirements of subsection (8) of this Section.

(b) At any time before approval of a plan by eligible

members, the mutual company, by the affirmative vote of two-thirds of its board of directors, may amend or withdraw the plan of MHC conversion.

(5) Approval of the plan of MHC conversion by the Director.
(a) Required findings. After adoption or amendment

of the plan by the mutual company's board of directors, the plan of MHC conversion shall be submitted to the Director for review and approval. The Director shall hold a public hearing on the plan. The Director shall approve the plan upon finding that:

(i) the provisions of this Section have been

complied with; and

(ii) the plan is fair and equitable as it relates

to the interests of the members.

(b) Documents to be filed.
(i) Prior to the members' approval of the plan of

MHC conversion, a mutual company seeking the Director's approval of a plan shall file the following documents with the Director for review and approval:

(A) the plan of MHC conversion;
(B) the form of notice required by item (b)

of subsection (6) of this Section for eligible members to vote on the plan;

(C) any proxies to be solicited from eligible

members and any other soliciting materials;

(D) the proposed articles of incorporation

and bylaws of the mutual holding company, each intermediate holding company, if any, and the revised articles of incorporation and bylaws of the converted company.

Once filed, these documents shall be approved or

disapproved by the Director within a reasonable time.

(ii) After the members have approved the plan,

the converted company shall file the following documents with the Director:

(A) the minutes of the meeting of the members

at which the plan of MHC conversion was voted upon; and

(B) the articles and bylaws of the mutual

holding company and each intermediate holding company, if any, and the revised articles of incorporation and bylaws of the converted company.

(c) The Director's approval of a plan pursuant to

this subsection (5) may be made conditional at the sole discretion of the Director whenever he determines that such conditions are reasonably necessary to protect policyholder interests. Such conditions may include, but shall not be limited to, limitations, requirements, or prohibitions as follows:

(i) prior approval of any acquisition or

formation of affiliate entities of the MHC;

(ii) prior approval of the capital structure of

any intermediate holding company or any changes thereto;

(iii) prior approval of any initial public

offering or other issuance of equity or debt securities of an intermediate holding company or the converted company in a private sale or public offering;

(iv) prior approval of the expansion of the

mutual holding company system into lines of business, industries, or operations not presented at the time of the conversion;

(v) limitations on dividends and distributions if

the effect would be to reduce capital and surplus of the converted company, in addition to any limitations which may otherwise be authorized by law; and

(vi) limitations on the pledge, incumbrance, or

transfer of the stock of the converted company.

(d) Consultant. The Director may retain, at the

mutual company's expense, any qualified expert not otherwise a part of the Director's staff to assist in reviewing the plan of MHC conversion.

(6) Approval of the plan by the members.
(a) Members entitled to notice of and to vote on the

plan. All eligible members shall be given notice of and an opportunity to vote upon the plan of MHC conversion.

(b) Notice required. All eligible members shall be

given notice of the members' meeting to vote upon the plan of MHC conversion. The notice shall identify in reasonable detail the benefits and risks of the MHC conversion. A copy of the plan of MHC conversion or a summary of the plan, if so authorized by the Director, shall accompany the notice. If a summary of the plan accompanies the notice, a copy of the plan shall be made available without charge to any eligible member upon request. The notice shall state that approval by the Director does not constitute a recommendation that eligible members approve the plan. The notice shall be mailed to each member's last known address, as shown on the mutual company's records, within 45 days of the Director's approval of the plan. The meeting to vote upon the plan shall not be set for a date less than 60 days after the date when the notice of the meeting is mailed by the mutual company. If the meeting to vote upon the plan is held coincident with the mutual company's annual meeting of policyholders, only one combined notice of meeting is required.

(c) Vote required for approval.
(i) After approval by the Director, the plan of

MHC conversion shall be adopted, at an annual or special meeting of policyholders at which a quorum is present, upon receiving the affirmative vote of at least two-thirds of the votes cast by eligible members.

(ii) Members entitled to vote upon the proposed

plan may vote in person or by proxy. Any proxies to be solicited from eligible members, together with the related proxy statement and any other soliciting materials, shall be filed with and approved by the Director.

(iii) The number of votes each eligible member

may cast shall be determined by the mutual company's bylaws. If the bylaws are silent, each eligible member may cast one vote.

(7) Adoption of articles of incorporation. Adoption of articles of incorporation for the mutual holding company, each intermediate holding company, if any, and revised articles of incorporation for the converted company is necessary to implement the plan of MHC conversion. Procedures for adoption or revision of such articles shall be governed by the applicable provisions of this Code or, in the case of an intermediate holding company, the business corporation law of the state in which the intermediate holding company is incorporated. For a Class I mutual company, the members may adopt revised articles of incorporation at the same meeting at which the members approve the plan. For a Class 2 or 3 mutual company, the articles of incorporation may be adopted solely by the board of directors or trustees, as provided in Section 57 of this Code.
(8) Required provisions in a plan of MHC conversion. The following provisions shall be included in the plan of MHC conversion:
(a) The plan shall set forth the reasons for the

proposed conversion.

(b) Effect of MHC conversion on existing policies.
(i) The plan shall provide that all policies of

the converted company in force on the effective date of conversion shall continue to remain in force under the terms of those policies, except that any voting or other membership rights of the policyholders provided for under the policies or under this Code and any contingent liability policy provisions of the type described in Section 55 of this Code shall be extinguished on the effective date of the conversion.

(ii) The plan shall further provide that holders

of participating policies in effect on the date of conversion shall continue to have the right to receive dividends as provided in the participating policies, if any.

(iii) Except for a mutual company's life

policies, guaranteed renewable accident and health policies, and non-cancelable accident and health policies, the converted stock company may issue the insured a nonparticipating policy as a substitute for the participating policy upon the renewal date of a participating policy.

(iv) The plan shall provide that a Class I mutual

company's participating life policies in force on the effective date of the conversion shall be operated by the converted company for dividend purposes as a closed block of participating business except that any or all classes of group participating policies may be excluded from the closed block. The plan shall establish one or more segregated accounts for the benefit of the closed block of business and shall allocate to those segregated accounts enough assets of the mutual company so that the assets together with the revenue from the closed block of business are sufficient to support the closed block including, but not limited to, the payment of claims, expenses, taxes, and any dividends that are provided for under the terms of the participating policies with appropriate adjustments in the dividends for experience changes. The plan shall be accompanied by an opinion of a qualified actuary or an appointed actuary who meets the standards set forth in the insurance laws or regulations for the submission of actuarial opinions as to the adequacy of reserves or assets. The opinion shall relate to the adequacy of the assets allocated to the segregated accounts in support of the closed block of business. The actuarial opinion shall be based on methods of analysis deemed appropriate for those purposes by the Actuarial Standards Board. The amount of assets allocated to the segregated accounts of the closed block shall be based upon the mutual company's last annual statement that is updated to the effective date of the conversion. The converted stock company shall keep a separate accounting for the closed block and shall make and include in the annual statement to be filed with the Director each year a separate statement showing the gains, losses, and expenses properly attributable to the closed block. Periodically, upon the Director's approval, those assets allocated to the closed block as provided herein that are in excess of the amount of assets necessary to support the remaining policies in the closed block shall revert to the benefit of the converted company. The Director may waive the requirement for the establishment of a closed block of business if the Director deems it to be in the best interests of the participating policyholders of the mutual company to do so.

(c) The plan shall set forth the requirements for

granting membership interests to future policyholders of the converted company.

(d) The plan shall include information sufficient to

demonstrate that the financial condition of the converted company will not be diminished by the plan of MHC conversion.

(e) The plan shall include a description of any

current proposal to issue shares of an intermediate holding company or the converted company to the public or to other persons who are not direct or indirect subsidiaries of the mutual holding company.

(f) The plan shall include the identity of the

proposed officers and directors of the mutual holding company and each intermediate holding company, if any, together with such other biographical information as the Director may request.

(g) The plan shall include such other information as

the Director may request or may prescribe by rule.

(9) Effective date of the plan of MHC conversion. A plan shall become effective when the Director has approved the plan, the members have approved the plan and the articles of incorporation of the mutual holding company, each intermediate holding company, if any, and the revised articles of incorporation of the converted company have been adopted and filed with the Director.
(10) Corporate existence.
(a) Upon the conversion of a mutual company to a

converted company according to the provisions of this Section, the corporate existence of the mutual company shall be continued in the converted company with the original date of incorporation of the mutual company. All the rights, franchises, and interests of the mutual company in and to every type of property, real, personal, and mixed, and things in action thereunto belonging, is deemed transferred to and vested in the converted company without any deed or transfer. Simultaneously, the converted company is deemed to have assumed all the obligations and liabilities of the mutual company.

(b) The directors and officers of the mutual company,

unless otherwise specified in the plan of conversion shall serve as directors and officers of the converted company until new directors and officers of the converted company are duly elected pursuant to the articles of incorporation and bylaws of the converted company.

(11) Regulation and authority of mutual holding company.
(a) A mutual holding company shall have the same

powers granted to domestic mutual companies and be subject to the same requirements and provisions of Article III and any other provisions of this Code applicable to mutual companies that are not inconsistent with the provisions of this Section, provided however that a mutual holding company shall not have the authority to transact insurance pursuant to Section 39(l).

(b) Neither the mutual holding company nor any

intermediate holding company shall issue or reinsure policies of insurance.

(c) A mutual holding company may enter into an

affiliation agreement or a merger agreement either at the time of conversion, or at some later time with the approval of the Director, with any mutual insurance company authorized to do business in this State or another mutual holding company. Any such merger agreement may authorize members of the mutual insurance company or other mutual holding company to become members of the mutual holding company. Any such affiliation agreement or merger agreement shall be subject to the insurance laws of this State relating to such transactions entered into by a domestic mutual company.

(d) The assets of the MHC shall be held in trust,

under such arrangements and on such terms as the Director may approve, for the benefit of the policyholders of the converted company. Any residual rights of the MHC in such assets or any assets of the MHC determined not to be held in trust shall be subject to a lien in favor of the policyholders of the converted company under such terms as the Director may approve. Upon conversion of the mutual holding company as provided for in subsection (13) of this Section, such assets shall be released from trust in accordance with the plan of conversion approved by the Director.

(12) Diversion of business to affiliates. Without prior approval of the Director, neither the converted company nor any other person affiliated with or controlling the converted company shall divert business from the converted company to any insurance company affiliate if the purpose or effect would be to significantly reduce the number of members of the mutual holding company.
(13) Conversion of mutual holding company. A mutual holding company created pursuant to this Section may reorganize by complying with the applicable provisions of Section 59. For purposes of effecting a conversion under that Section, the mutual holding company shall be deemed a "mutual company" and the converted mutual holding company shall be deemed a "converted stock company," as such terms are defined in Section 59.1.
(14) Conflict of interest. No director, officer, agent, or employee of the mutual company or any other person shall receive any fee, commission, or other valuable consideration, other than his or her usual regular salary and compensation, for in any manner aiding, promoting, or assisting in the conversion except as set forth in the plan of MHC conversion approved by the Director. This provision does not prohibit the payment of reasonable fees and compensation to attorneys, accountants, and actuaries for services performed in the independent practice of their professions, even if the attorney, accountant, or actuary is also a director of the mutual company.
(15) Costs and expenses. All the costs and expenses connected with a plan of MHC conversion shall be paid for or reimbursed by the mutual company or the converted company.
(16) Failure to give notice. If the mutual company complies substantially and in good faith with the notice requirements of this Section, the mutual company's failure to give any member or members any required notice does not impair the validity of any action taken under this Section.
(17) Limitation of actions. Any action challenging the validity of or arising out of acts taken or proposed to be taken under this Section shall be commenced within 30 days after the effective date of the plan of MHC conversion.
(Source: P.A. 90-810, eff. 1-6-99.)

(215 ILCS 5/60) (from Ch. 73, par. 672)
(Section scheduled to be repealed on January 1, 2027)
Sec. 60. Procedure when insufficient assets are possessed by company.
(1) Whenever the Director finds that the admitted assets of a company subject to the provisions of this Article are less than the aggregate of (a) its liabilities and (b) the minimum surplus required to be maintained by Section 43, he must notify the company in writing of the amount of such impairment and require that such impairment must be removed within such period, which shall not be less than 30 nor more than 90 days, as he may designate. Unless otherwise allowed by the Director, the company must discontinue the issuance of new or renewal policies while such impairment exists. If the contracts issued by the company contain a provision for a contingent liability, the Director may order the board of directors or trustees of the company to levy an assessment for the purpose of removing such impairment against each member in accordance with the terms of his policy. If the Director finds that the company will remove the impairment or a part thereof from sources other than an assessment, he may permit a reduction in the amount of the assessment to the extent of the sum so to be obtained. No member is liable for an assessment unless notified of the company's claim therefor within one year after the termination of the policy whether by expiration, cancellation or otherwise. Nothing contained in this paragraph may be construed to limit or restrict the authority of any liquidator, conservator or rehabilitator acting under Article XIII or XIII 1/2 of this Act.
(2) If policies containing provisions for a contingent liability are outstanding, and the company fails to levy an assessment within 20 days from the date of an order, or if the impairment is not removed within the period specified in the Director's notice, the company shall be deemed insolvent and the Director may cancel the company's certificate of authority and shall proceed against it in accordance with Article XIII.
(3) If, while the impairment exists, any officer, director, or trustee of the company renews, issues or delivers or causes to be renewed, issued or delivered any policy, contract or certificate of insurance unless otherwise allowed by the Director, and the fact of such impairment is known to the officer, director, or trustee of the company, such officer, director, or trustee shall be guilty of a business offense and may be fined not less than $200 and not more than $5,000 for each offense.
(4) Nothing in this Section prohibits, while such impairment exists, any such officer, director, trustee, agent or employee from issuing or renewing a policy of insurance when an insured or owner exercises an option granted to him under an existing policy to obtain new, renewed or converted insurance coverage.
(Source: P.A. 82-498.)



Article III 1/2 - Alien Companies

(215 ILCS 5/Art. III.5 heading)

(215 ILCS 5/60a) (from Ch. 73, par. 672a)
Sec. 60a. Alien companies; Illinois State of entry.
(1) An alien company may use Illinois as a state of entry to transact insurance in the United States by obtaining a certificate of authority pursuant to Section 111 and maintaining in this State a deposit of assets in trust in accordance with the provisions of Section 60b.
(2) A United States branch of an alien company that uses Illinois as a state of entry to transact insurance in the United States shall be considered a domestic company, and as such shall be subject to all applicable provisions of this Code. Transactions between the United States branch and the home office of an alien company shall not be subject to the provisions of Section 131.20 and subsection (1) of Section 131.20a, but remittances of profits of the United States branch to the home office of an alien company shall be considered dividends subject to the requirements of subsection (2) of Section 131.20a.
(Source: P.A. 89-97, eff. 7-7-95.)

(215 ILCS 5/60b) (from Ch. 73, par. 672b)
Sec. 60b. Alien companies; Illinois trusteed assets.
(1) An alien company may not use Illinois as a state of entry to transact insurance in the United States unless it maintains in this State a deposit of assets in trust for the benefit of policyholders in the United States, which assets shall be its "Trusteed Assets". The United States branch of an alien company shall maintain Trusteed Assets at least equal to (a) the sum of (i) its minimum capital and surplus, and (ii) the amount of its liabilities to policyholders, net of reinsurance for which credit is allowed pursuant to Article XI, as reflected in its most recent financial statement on file with the Director, minus (b) the sum of (i) the amount of all of its general state deposits (including all interest accrued and due and payable to the holder of the deposit), (ii) the amount of its special state deposits (including all interest accrued and due and payable to the holder of the deposit), (iii) the amount of its reinsurance recoverable on paid losses (where such reinsurance is the type for which credit would be allowed pursuant to Article XI), (iv) the amounts of its notes and bills receivable, taken for premiums; (v) with respect to a company authorized to write the kinds of insurance specified in Classes 2 and 3 of Section 4 of this Code, the amount of its agents' balances and uncollected premiums; and (vi) the amount of its funds held by or deposited with reinsureds.
(2) Only those assets that qualify as authorized investments as provided in Article VIII (and in Sections 131.2 and 131.3) shall be included in an alien company's Trusteed Assets.
(Source: P.A. 88-45; 89-97, eff. 7-7-95.)

(215 ILCS 5/60c) (from Ch. 73, par. 672c)
Sec. 60c. Requirements and contents of trust agreement. Trust agreements governing Trusteed Assets required by Section 60b shall satisfy the following conditions:
(1) Legal title to the Trusteed Assets shall be vested in the trustee or trustees, and their successors lawfully appointed, in trust for the benefit and security of policyholders of the alien company in the United States.
(2) The agreement shall provide for substitution of a new trustee or trustees, subject to the Director's approval.
(3) All Trusteed Assets shall at all times be maintained as a trust fund separate and distinct from all other assets.
(4) The trustee or trustees shall maintain a record at all times sufficient to identify the assets of the trust.
(5) Withdrawal of or from the Trusteed Assets shall be made only as provided in Section 60d.
(Source: P.A. 85-1373.)

(215 ILCS 5/60d) (from Ch. 73, par. 672d)
Sec. 60d. Withdrawal of Trusteed Assets. (1) The trust agreement shall provide that no withdrawals of Trusteed Assets shall be made by the alien company or permitted by the trustee or trustees without the prior approval of the Director, except as follows:
(a) Any or all income, earnings, dividends, or interest accumulations of the Trusteed Assets may be paid over to the United States branch of the alien company upon request of the company or its manager, provided that no withdrawal shall be made that reduces the Trusteed Assets below the amount required by Section 60b.
(b) For the purpose of substituting other assets authorized for investment by Article VIII and at least equal in value (as reflected in the most recent financial statement on file with the Director) to those being withdrawn, if such withdrawal is requested in writing by the alien company's (i) United States manager or (ii) other United States representative pursuant to general or specific written authority previously given or delegated by the alien company's board of directors or other similar governing body, and a copy of such authority has been filed with the trustee or trustees.
(c) For the purpose of making deposits required by law in any state for the protection of the alien company's policyholders in the United States. The trustee or trustees shall transfer any assets so withdrawn, and in the amount so required to be deposited in the other state, directly to the depository required to receive such deposit in such other state.
(d) For the payment of obligations due from the United States branch of the alien company to policyholders in the United States, provided that no withdrawal shall be made that reduces the Trusteed Assets below the amount required by Section 60b.
(e) For the purpose of withdrawing any amount of the Trusteed Assets in excess of the amount required by Section 60b, as determined by the alien company's then most current annual statement on file with the Director.
(f) For the purpose of transferring the Trusteed Assets to an appointed liquidator, conservator, or rehabilitator pursuant to the order of a court of competent jurisdiction.
(2) If at any time the alien company becomes insolvent, or if its Trusteed Assets are less than required under Section 60b, the Director shall in writing order the trustee to suspend the right of the alien company or any other person to withdraw assets as otherwise authorized under paragraphs (a), (b), (c), (d) and (e) of subsection (1); and the trustee shall comply with such order until otherwise ordered by the Director.
(Source: P.A. 85-1373.)

(215 ILCS 5/60e) (from Ch. 73, par. 672e)
Sec. 60e. Domestication of Alien Company; definitions. As used in Sections 60e through 60i:
(1) "Domestication" means the reorganization of the United States branch of an alien company as the result of which a domestic company shall succeed to all the business and assets and assume all the liabilities of the United States branch of the alien company.
(2) "United States branch" means the business unit through which business is transacted within the United States by an alien company and the assets and liabilities of such insurer within the United States pertaining to such business.
(3) "Domestic Company" means a stock or mutual insurer incorporated under the laws of this State.
(Source: P.A. 85-1373.)

(215 ILCS 5/60f) (from Ch. 73, par. 672f)
Sec. 60f. Domestication procedure. (1) Upon compliance with Sections 60e through 60i, any alien company authorized to do business in this State may, with the prior written approval of the Director, domesticate its United States branch by entering into an agreement in writing with a domestic company providing for the acquisition by the domestic company of all of the assets and the assumption of all of the liabilities of the United States branch.
(2) The acquisition of assets and assumption of liabilities of the United States branch by the domestic company shall be effected by filing with the Director an instrument of transfer and assumption in form satisfactory to the Director and executed by the alien company and the domestic company.
(Source: P.A. 85-1373.)

(215 ILCS 5/60g) (from Ch. 73, par. 672g)
Sec. 60g. Domestication agreement; authorization; execution. (1) The domestication agreement referred to in Section 60f shall be authorized, adopted, approved, signed, and acknowledged by the alien company in accordance with the laws of the country under which it is organized.
(2) In the case of a domestic company, the domestication agreement shall be approved, adopted, and authorized by its board of directors and executed by its president or any vice president and attested by its secretary or assistant secretary under its corporate seal.
(Source: P.A. 85-1373.)

(215 ILCS 5/60h) (from Ch. 73, par. 672h)
Sec. 60h. Director's approval of domestication agreement. An executed counterpart of the domestication agreement, together with certified copies of the corporate proceedings of the domestic company and the alien company, approving, adopting and authorizing the execution of the domestication agreement, shall be submitted to the Director for approval. The Director shall thereupon consider the agreement, and, if the Director finds that the same is in accordance with the provisions hereof and that the interests of policyholders of the United States branch of the alien insurer and of the domestic company are not materially adversely affected, the Director shall approve the domestication agreement and authorize the consummation thereof in compliance with the provisions of Section 60i. The Director shall approve or disapprove the domestication agreement within 60 days after it is submitted to the Director.
(Source: P.A. 85-1373.)

(215 ILCS 5/60i) (from Ch. 73, par. 672i)
Sec. 60i. Consummation of domestication; transfer of assets and deposits. (1) Upon the filing with the Director of a certified copy of the instrument of transfer and assumption pursuant to which a domestic company succeeds to the business and assets of the United States branch of an alien company and assumes all its liabilities, the domestication of the United States branch shall be deemed to be effective; and thereupon all the rights, franchises, and interests of the United States branch in and to every species of property, real, personal, and mixed, and things in actions thereunder belonging shall be deemed as transferred to and vested in the domestic company, and simultaneously therewith the domestic company shall be deemed to have assumed all of the liabilities of the United States branch. The domestic company shall be considered as having the age as the oldest of the 2 parties to the domestication agreement for purposes of complying with the requirements of laws relating to age of company.
(2) All deposits of the United States branch held by the Director, or by state officers or other state regulatory agencies pursuant to requirements of state laws, shall be deemed to be held as security for the satisfaction by the domestic company of all liabilities to policyholders within the United States assumed from the United States branch; and such deposits shall be deemed to be assets of the domestic company and shall be reported as such in the annual financial statements and other reports which the domestic company may be required to file. Upon the ultimate release by any such state officer or agency of any such deposits, the securities and cash constituting such released deposit shall be delivered and paid over to the domestic company as the lawful successor in interest to the United States branch.
(3) Contemporaneously with the consummation of the domestication of the United States branch, the Director shall direct the trustee, if any, of the U. S. branch's Trusteed Assets to transfer and deliver to the domestic company all assets, if any, held by such trustee.
(Source: P.A. 85-1373.)

(215 ILCS 5/60j) (from Ch. 73, par. 672j)
Sec. 60j. Trustees of alien companies. (1) The directors of an alien company may appoint citizens or corporations of the United States as its trustees to hold funds and assets in trust for the benefit of the policyholders and creditors of the company in the United States. A certified copy of the record of such appointment and of the deed of trust, approved by the Director, shall be filed with him.
(2) The Director may examine such trustee and any officers and agents, books and papers thereof, with respect to the affairs of such alien company in the same manner as he may examine officers, agents, books, papers and affairs of companies.
(3) The funds and assets so held by such trustees shall, with the deposits otherwise made by the United States branch of the alien company in the United States together with loans in connection with its policies to policyholders, and all other funds and assets held by the United States branch of the alien company in the United States, constitute the assets of the company for the purpose of making its financial statements required by this Code. For purposes of making financial statements required by this Code, the liabilities of an alien company shall be limited to only those liabilities incurred in connection with its United States business.
(4) In applying the risk limitations as provided in Section 144 or any limit on premium volume, the Director shall calculate such limitations based solely on the alien company's assets in the United States that, pursuant to subsection (3) of this Section, constitute the assets of the company for purposes of making its financial statements required by this Code and its surplus as regards policyholders as reflected in the most recent financial statement on file with the Director.
(Source: P.A. 85-1373.)



Article IV - Reciprocals

(215 ILCS 5/Art. IV heading)

(215 ILCS 5/61) (from Ch. 73, par. 673)
(Section scheduled to be repealed on January 1, 2027)
Sec. 61. Scope of Article.
(1) This Article shall apply to all reciprocals transacting or being organized to transact any of the kinds of business specified in this Article.
(2) As used in this Article the word "subscriber" shall mean the participant or policyholder. The word "attorney-in-fact" shall mean the representative of the subscribers. The word "reciprocal" shall mean the organization or group of all the subscribers. The word "governmental reciprocal" shall mean a reciprocal in which all subscribers are governmental entities, including, but not limited to, federal, State, territorial, commonwealth, and local governments and agencies, subdivisions, departments, joint ventures, partnerships, and consortia of these governments.
(Source: P.A. 88-364.)

(215 ILCS 5/62) (from Ch. 73, par. 674)
(Section scheduled to be repealed on January 1, 2027)
Sec. 62. Authority to exchange contracts. Individuals, partnerships and corporations of this State are hereby authorized to exchange reciprocal or inter-insurance contracts with each other or with individuals, partnerships and corporations of other states and countries, in accordance with the provisions of this Code and not otherwise. All insurance contracts so exchanged shall be executed by an attorney-in-fact duly authorized and acting for the subscribers.
(Source: Laws 1937, p. 696.)

(215 ILCS 5/63) (from Ch. 73, par. 675)
(Section scheduled to be repealed on January 1, 2027)
Sec. 63. Name. The name or designation under which contracts are to be exchanged shall include the words "Reciprocal" or "Inter-Insurance Exchange" or be supplemented by the following words immediately below the name or designation under which such contracts are exchanged: "A Reciprocal" or "An Inter-Insurance Exchange." Such name or designation shall not be the same as or deceptively similar to the name or designation adopted by any other domestic company or any foreign or alien company authorized to transact business in this State.
(Source: Laws 1937, p. 696.)

(215 ILCS 5/64) (from Ch. 73, par. 676)
(Section scheduled to be repealed on January 1, 2027)
Sec. 64. Principal office. The principal office of the attorney-in-fact of a domestic reciprocal shall be maintained in this State, at such place as may be designated by the subscribers in the power of attorney or other authority under which insurance is to be effected or exchanged.
(Source: Laws 1937, p. 696.)

(215 ILCS 5/65) (from Ch. 73, par. 677)
(Section scheduled to be repealed on January 1, 2027)
Sec. 65. Authorized kinds of business. A reciprocal may be authorized to exchange contracts covering any or all of the kinds of insurance enumerated in Classes 2 and 3 of Section 4.
(Source: Laws 1951, p. 605.)

(215 ILCS 5/66) (from Ch. 73, par. 678)
(Section scheduled to be repealed on January 1, 2027)
Sec. 66. Minimum surplus requirements.
(1) No reciprocal may after December 31, 1985 receive a certificate of authority from the Director to exchange contracts under this Article in the name of the subscribers until it has complied with the requirements in respect of original surplus applicable to the class or classes and clause or clauses of section 4 describing the kind or kinds of insurance it seeks to exchange, as set forth in the following table:

(i) or (j), a surplus of at least $2,000,000; more than one clause, a surplus of at least $2,000,000.

any or all clauses or any combination thereof, a surplus of at least $1,000,000.

specified in (b) above, and Class 3, any or all clauses, a surplus of at least $2,000,000.

provided any reciprocal to which this subparagraph is applicable shall not expose itself to any loss on any one risk in any amount exceeding $5,000.

(2) Every reciprocal subject to this Article issued a certificate of authority on or after June 28, 1965 must have and at all times maintain a minimum surplus in an amount equal to 2/3 of the original surplus required for that particular company at the time it was organized. Any such reciprocal organized prior to June 28, 1965 must have and at all times maintain admitted assets in excess of all liabilities in an amount not less than the minimum amount of advance cash deposits or surplus which was required for that particular reciprocal at the time it was issued a certificate of authority. Any reciprocal which has added any clause or clauses must have and at all times maintain minimum surplus not less than the minimum surplus requirement applicable to the class or classes and clause or clauses of section 4 at the time that the additional clause or clauses are authorized. Any reciprocal organized prior to October 1, 1972 must have and at all times maintain, in addition to the minimum surplus required to be maintained by that particular reciprocal, additional minimum surplus of not less than $300,000.
(3) Any company organized prior to January 1, 1986 and regulated under this Article, in addition to the minimum surplus which is required by paragraph (2) of this Section must have by December 31, 1986 and at all times maintain until December 31, 1990 additional minimum surplus of $200,000.
(4) Subsections (2) and (3) shall be applicable until December 31, 1990 for all reciprocals organized prior to January 1, 1986, thereafter, such reciprocals must have and maintain surplus as required by subsections (6) and (7).
(5) Every reciprocal subject to this Article and organized after December 31, 1985 must have and maintain at all times minimum surplus applicable to the class or classes and clause or clauses of Section 4 describing the kind or kinds of insurance which it is authorized to write, as follows:

(i), a surplus of at least $1,500,000; more than one clause, a surplus of at least $1,500,000.

any or all clauses or any combination thereof, a surplus of at least $700,000.

specified in (b) above, and Class 3, any or all clauses, a surplus of at least $1,500,000.

provided no reciprocal to which this subparagraph is applicable shall not expose itself to any loss on any one risk in an amount exceeding $5,000.

(6) Any reciprocal subject to this Article and organized prior to January 1, 1986 must have by December 31, 1990, and thereafter maintain until December 31, 1995, minimum surplus applicable to the class or classes and clause or clauses of Section 4 describing the kind or kinds of insurance which it is authorized to write, as follows:

(i) or (j), a surplus of at least $1,200,000; more than one clause, a surplus of at least $1,200,000.

any or all clauses or any combination thereof, a surplus of at least $600,000.

specified in (b) above, and Class 3, any or all clauses, a surplus of at least $1,200,000.

provided no reciprocal to which this subparagraph is applicable shall not expose itself to any loss on any one risk in an amount exceeding $5,000.

(7) Any reciprocal subject to this Article and organized prior to January 1, 1986 must have by December 31, 1995 and thereafter maintain at all times minimum surplus applicable to the class or classes and clause or clauses of Section 4 describing the kind or kinds of insurance which it is authorized to write, as follows:

(i) or (j), a surplus of at least $1,500,000; more than one clause, a surplus of at least $1,500,000.

any or all clauses or any combination thereof, a surplus of at least $700,000.

specified in (b) above, and Class 3, any or all clauses, a surplus of at least $1,500,000.

provided no reciprocal to which this subparagraph is applicable shall not expose itself to any loss on any one risk in the amount exceeding $5,000.

(8) The Director shall take action under Section 83 of this Code against any reciprocal which fails to maintain the minimum surplus required by this section. The words "minimum surplus" mean the "surplus as regards policyholders" as it appears on the annual statement of a reciprocal company on the usual and proper annual statement form prescribed by the National Association of Insurance Commissioners.
(Source: P.A. 85-293.)

(215 ILCS 5/67) (from Ch. 73, par. 679)
(Section scheduled to be repealed on January 1, 2027)
Sec. 67. Power of attorney. The power of attorney or other authority of the attorney-in-fact under which contracts of insurance are to be exchanged pursuant to this Article shall set forth
(a) the address of the principal office of the

attorney-in-fact;

(b) that the attorney-in-fact is authorized to accept

service of process on behalf of the reciprocal and to appoint the Director and his successor or successors in office the true and lawful attorney of such reciprocal for the service of process in actions upon contracts exchanged;

(c) the amount to be deducted from advance deposits

to be paid to the attorney-in-fact and the items of expense, in addition to losses, to be paid by the reciprocal;

(d) a provision for a cash deposit;
(e) except as provided in Section 75, a provision for

a contingent several liability of each subscriber in an amount of not less than one nor more than ten times the cash deposit stated in the contract; and

(f) such other provisions not inconsistent with law

as may be deemed necessary or advisable.

(Source: Laws 1937, p. 696.)

(215 ILCS 5/68) (from Ch. 73, par. 680)
(Section scheduled to be repealed on January 1, 2027)
Sec. 68. Declaration of organization. The attorney-in-fact of subscribers who desire to form a reciprocal under this Article shall sign and acknowledge, before an officer authorized to take acknowledgments, a declaration of organization in duplicate. When the attorney-in-fact is a corporation, the declaration shall be acknowledged by an officer thereof. The declaration shall set forth
(a) the name of the attorney-in-fact and the name or

designation under which contracts are to be exchanged;

(b) the location of the principal office of the

attorney-in-fact;

(c) the class or classes of insurance, as provided in

Section 65, which it proposes to effect or exchange and the kinds of insurance in each class to be effected or exchanged;

(d) such other provisions not inconsistent with law

which may be deemed by the attorney-in-fact or subscribers to be necessary or advisable.

(Source: Laws 1937, p. 696.)

(215 ILCS 5/69) (from Ch. 73, par. 681)
(Section scheduled to be repealed on January 1, 2027)
Sec. 69. Documents to be delivered to Director. Upon the execution of a declaration of organization, there shall be delivered to the Director
(a) duplicate originals of the declaration of

organization;

(b) a copy of the power of attorney of the

attorney-in-fact under or by virtue of which such insurance is to be effected or exchanged;

(c) an instrument authorizing service of process on

the Director provided for in Section 77;

(d) 2 organization bonds, or the cash or securities,

provided for in Section 70;

(e) the form of guaranty fund agreements and of

guaranty capital shares, if any, as provided in Section 76 to be issued in connection with solicitation of surplus; and

(f) the form of escrow agreement for the deposit of

cash or securities.

(Source: P.A. 84-502.)

(215 ILCS 5/69.1) (from Ch. 73, par. 681.1)
(Section scheduled to be repealed on January 1, 2027)
Sec. 69.1. Escrow agreements. The company shall designate a bank or trust company with whom it will enter into an escrow agreement, which agreement shall state that the organization surplus shall be placed in escrow and remain so, until an organization examination has been completed. When the exam has been completed the escrow agent is authorized to purchase securities for deposit as required by Section 74 and forward them to the Director. The escrow agent is authorized to release the balance of the escrow funds to the company only upon notification that a Certificate of Authority or similar documentation has been issued by the Director.
(Source: P.A. 84-502.)

(215 ILCS 5/70) (from Ch. 73, par. 682)
(Section scheduled to be repealed on January 1, 2027)
Sec. 70. Organization bonds. The attorney-in-fact shall deliver to the Director two bonds in the same penalties and containing the same provisions, so far as applicable, as the bonds required for the organization of a stock company by Section 16 for the use and benefit of the State of Illinois, subscribers and creditors, or in lieu of delivering such bonds, the attorney-in-fact may deposit cash or securities of the same kind and amount and on the same terms and conditions, so far as applicable, as provided by said Section.
(Source: Laws 1937, p. 696.)

(215 ILCS 5/71) (from Ch. 73, par. 683)
(Section scheduled to be repealed on January 1, 2027)
Sec. 71. Approval of documents. The documents and papers so delivered to the Director may be approved or disapproved by the Director, and the attorney-in-fact is entitled to a hearing, in the same manner as provided in Section 18 in the case of documents delivered for approval in connection with the organization of stock companies. If the documents and papers so delivered are approved by the Director he must file in his office the power of attorney, forms of policies and applications, bonds or securities and one of the duplicate originals of the declaration of organization, and endorse upon the other duplicate original his approval and the month, day and year of approval and deliver it to the attorney-in-fact. Upon the date of approval of the declaration of organization by the Director, the reciprocal is deemed to be organized.
(Source: P.A. 77-747.)

(215 ILCS 5/72) (from Ch. 73, par. 684)
(Section scheduled to be repealed on January 1, 2027)
Sec. 72. Authority to solicit subscriptions to surplus. Upon the approval of the declaration of organization by the Director, he shall issue to the attorney-in-fact a permit, which shall expire at the end of two years from its date, authorizing him to solicit subscriptions to surplus in accordance with this Code and to do such other acts as may be necessary and proper in order to complete its organization and to entitle it to receive a certificate of authority to transact an insurance business.
(Source: Laws 1951, p. 1565.)

(215 ILCS 5/73) (from Ch. 73, par. 685)
(Section scheduled to be repealed on January 1, 2027)
Sec. 73. Issuance of certificate of authority. When the Director has been notified that the required surplus has been fully collected, he shall conduct an examination of the reciprocal. If he finds that the organization is complete, that all of the requirements of this Code have been met, that the required surplus has been fully collected, and that the deposits provided for by Section 74 have been met, he shall issue to the attorney-in-fact a certificate of authority to transact the kind or kinds of business specified therein. No attorney-in-fact shall transact any business of insurance until he or it has received a certificate of authority as herein prescribed nor any business of insurance not specified in such certificate of authority.
(Source: Laws 1951, p. 1565.)

(215 ILCS 5/74) (from Ch. 73, par. 686)
(Section scheduled to be repealed on January 1, 2027)
Sec. 74. Deposit. A domestic reciprocal subject to the provisions of this Article shall make and maintain with the Director, for the protection of all creditors, policyholders and policy obligations of the reciprocal, a deposit of securities that are authorized investments under Section 126.11A(1), 126.11A(2), 126.24A(1), or 126.24A(2), having a fair market value equal to the surplus required to be maintained under Section 66. The Director may release the required deposit of securities upon receipt of an order of a court having proper jurisdiction or upon: (i) certification by the reciprocal company that it has no outstanding creditors, policyholders, or policy obligations in effect and no plans to engage in the business of insurance; (ii) receipt of a lawful resolution of the governing body of the reciprocal's attorney-in-fact effecting the surrender of its certificate of authority and declaration of organization for administrative dissolution by the Director; and (iii) receipt of the name and forwarding address for each of the final officers and directors of the reciprocal's attorney-in-fact, together with a plan of dissolution approved by the Director.
(Source: P.A. 92-75, eff. 7-12-01.)

(215 ILCS 5/75) (from Ch. 73, par. 687)
(Section scheduled to be repealed on January 1, 2027)
Sec. 75. Contingent liability policy provisions.
(1) Except as provided in subsection (2) any contract of insurance exchanged under this Article shall provide for a cash deposit and a contingent several liability of the subscriber in an amount not less than one nor more than 10 times the amount of the cash deposit stated in the contract.
(2) In cases where contingent liability of subscribers is provided for, the provision therefor must be plainly stated in each policy with prominence equal to the indemnifying clause. In addition, each assessable policy, other than an accident and health policy, issued or delivered in this State after September 1, 1967 must have the following statement printed in bold face type on the face of the policy: "This is an assessable policy". If a reciprocal has a surplus equal to the minimum capital and surplus required in Section 13 for a stock company transacting the same kind or kinds of business, such reciprocal may issue policies without contingent liability. Any such reciprocal which has issued policies without contingent liability after the acquisition of such surplus may continue to do so as long as it maintains a surplus equal to the capital and minimum surplus of a stock company doing the same kind or kinds of business, but no reciprocal may issue such policies except during such time as it continues to have such a surplus, provided, however, that any reciprocal which is, immediately prior to July 1, 1965, issuing policies without contingent liability, may continue to do so as long as it maintains a surplus equal in amount to that which would have been required immediately prior to July 1, 1965. Any reciprocal with a surplus equal to the minimum capital and surplus required in Section 13 for a stock company transacting the same kind or kinds of business may issue policies without the limitations contained in subsection (1). After July 18, 1967, no company subject to this Article may make, levy or impose upon its subscribers any assessment based on their contingent liability unless ordered by the Director pursuant to Section 83 of this Code.
(Source: P.A. 83-333.)

(215 ILCS 5/76) (from Ch. 73, par. 688)
(Section scheduled to be repealed on January 1, 2027)
Sec. 76. Guaranty fund or guaranty capital. Any domestic reciprocal may provide for a surplus by accumulating a guaranty fund or guaranty capital in the same manner and upon the same terms and conditions as is provided in Section 56 for mutual companies.
(Source: Laws 1937, p. 696.)

(215 ILCS 5/77) (from Ch. 73, par. 689)
(Section scheduled to be repealed on January 1, 2027)
Sec. 77. Director as attorney - Service of process.
(1) The attorney-in-fact of every reciprocal transacting business in this State shall file with the Director a duly executed instrument whereby the attorney-in-fact shall appoint and constitute the Director and his successor or successors in office, the true and lawful attorney of such reciprocal upon whom all lawful process in any action or legal proceeding against such reciprocal may be served and shall agree that any lawful process against such reciprocal which may be served upon said attorney shall be of the same force and validity as if served upon the attorney-in-fact and that the authority thereof shall continue in force irrevocably so long as any liability of the reciprocal in the State shall remain outstanding.
(2) Any reciprocal transacting business in this State may sue or be sued in the name or designation under which its contracts are authorized to be exchanged. Any such suit may be brought in the county in which the cause of action arises or in which the claimant resides, or in the county in which the attorney-in-fact has his principal office. Service may be had upon such reciprocal by service upon the last appointed attorney-in-fact or by service upon the Director. Service of process on an individual subscriber shall not constitute service upon the reciprocal. When such process is served upon the Director, duplicate copies of such process shall be delivered to him and he shall immediately forward one copy of such process to the last appointed attorney-in-fact, by certified or registered mail, postage prepaid, giving the date and hour of such service.
(Source: P.A. 83-598.)

(215 ILCS 5/78) (from Ch. 73, par. 690)
(Section scheduled to be repealed on January 1, 2027)
Sec. 78. Governmental subscribers accounts; dividends; other returns.
(a) The attorney-in-fact of a governmental reciprocal, in addition to the books of account of the reciprocal, shall keep and maintain from and after the effective date of this amendatory Act of 1993, a separate account for each individual subscriber, setting forth therein the date or periods of the subscriber's participation in the reciprocal, the subscriber's deposits, the savings returned to the subscriber and such other information as may be necessary for the determination of the subscriber's proportionate share, if any, of the surplus funds of the reciprocal in case of liquidation. The attorney-in-fact shall not be required to file a list of the subscribers with the Department.
(b) The board of directors of the attorney-in-fact of any governmental reciprocal may in its discretion and subject to the prior approval of the advisory committee of the governmental reciprocal and the Director of Insurance:
(1) declare dividends to its subscribers in the same

manner and upon and subject to the same terms and conditions as are provided in Section 54 for mutual companies, except that the reference to "articles of incorporation" in Section 54 shall mean the declaration of organization or the power of attorney or other authority of the attorney-in-fact under which contracts of insurance are to be exchanged pursuant to this article as applied to governmental reciprocals; and

(2) return guaranty fund or guaranty capital

contributions in the same manner and upon and subject to the same terms and conditions as are provided in Section 56 for mutual companies and upon compliance with the provisions of the agreement to subscribe (the agreement to make the contributions), if any.

No payment or return of surplus (other than return of guaranty fund or of guaranty capital) shall be made except in accordance with this Section and sound business judgment.
(Source: P.A. 90-817, eff. 3-23-99.)

(215 ILCS 5/79) (from Ch. 73, par. 691)
(Section scheduled to be repealed on January 1, 2027)
Sec. 79. Reserves. All reciprocals subject to this Article shall maintain reserves calculated in the same manner and upon the same basis as stock and mutual companies doing the same kind or kinds of business are required to maintain.
(Source: Laws 1937, p. 696.)

(215 ILCS 5/80) (from Ch. 73, par. 692)
(Section scheduled to be repealed on January 1, 2027)
Sec. 80. Amendments to power of attorney and other documents.
(1) The attorney-in-fact of any reciprocal subject to the provisions of this article may amend the declaration of organization or power of attorney in any respect not in violation of law, but may not amend such documents to insert any provision prohibited, or to delete any provision required, in original declarations of organization or powers of attorney of a similar domestic reciprocal organized under this Code.
(2) Amendments of the declarations of organization or powers of attorney, shall be made in the following manner:
(a) Amendment of declaration of organization. The

attorney-in-fact shall sign and acknowledge, before an officer authorized to take acknowledgments, an amendment to the declaration of organization, in duplicate. When the attorney-in-fact is a corporation, such amendment shall be acknowledged by an officer thereof. The attorney-in-fact shall deliver such duplicate originals of the amendment to the Director. Such amendment may be approved or disapproved by the Director in the same manner as the original declaration of organization. If approved, the Director shall place on file in his office one of the duplicate originals of the amendment and shall endorse upon the other duplicate original his approval thereof and the month, day and year of such approval, and deliver it to the attorney-in-fact. The amendment shall be effective as of the date of the approval thereof by the Director.

(b) Amendment of power of attorney. The

attorney-in-fact shall deliver to the Director a copy of any form of power of attorney under or by virtue of which it is proposed that insurance is to be effected or exchanged, which varies from the form of any power of attorney previously filed with the Director by such attorney-in-fact, before the same shall be used by any reciprocal. Such power of attorney may be approved or disapproved by the Director in the same manner as the original power of attorney. If approved, the Director shall place on file in his office a duplicate original of the power of attorney and shall endorse upon the other duplicate original his approval thereof and the month, day and year of such approval, and deliver it to the attorney-in-fact. The amendment shall be effective as of the date of approval thereof by the Director.

(Source: P.A. 96-328, eff. 8-11-09.)

(215 ILCS 5/81) (from Ch. 73, par. 693)
(Section scheduled to be repealed on January 1, 2027)
Sec. 81. Governmental agencies and corporations may be subscribers. Any government or governmental agency, state or political subdivision thereof, public or private corporation, board, association, estate, trustee or fiduciary in this State, or elsewhere, may make application, enter into agreements for, and hold policies or contracts in or with, and be a subscriber of any reciprocal subject to the provisions of this Article. Any officer, representative, trustee, receiver, or legal representative of any such subscriber shall be recognized as acting for or on its behalf for the purpose of such contract but shall not be personally liable upon such contract by reason of acting in such representative capacity.
(Source: Laws 1937, p. 696.)

(215 ILCS 5/82) (from Ch. 73, par. 694)
(Section scheduled to be repealed on January 1, 2027)
Sec. 82. Reinsurance. Any domestic reciprocal may enter into reinsurance contracts subject to the provisions of Article XI.
(Source: Laws 1937, p. 696.)

(215 ILCS 5/83) (from Ch. 73, par. 695)
(Section scheduled to be repealed on January 1, 2027)
Sec. 83. Procedure when insufficient assets are possessed by reciprocal.
(1) Whenever the Director finds that the admitted assets in excess of all liabilities of a reciprocal are less than the amount required by subsection (2) of Section 66, the Director shall proceed in the manner set forth as provided in Section 60 applicable to mutual companies and the reciprocal, its attorney-in-fact or any officers thereof, shall be subject to the same requirements and penalties in such Section provided. Nothing contained in this paragraph shall be construed to limit or restrict the authority of any liquidator, conservator or rehabilitator acting under the provisions of Article XIII or XIII 1/2 of this Act.
(2) The attorney-in-fact of any such reciprocal may repair such deficiency within the period designated by the Director, by advancing the amount or any part thereof, at an interest rate not exceeding 7% per annum. The funds so advanced shall not be treated as a liability of such reciprocal and such advance including interest thereon shall be repaid only out of the surplus funds of the reciprocal in excess of the amount required by Section 66.
(Source: Laws 1965, p. 2630.)

(215 ILCS 5/84) (from Ch. 73, par. 696)
(Section scheduled to be repealed on January 1, 2027)
Sec. 84. Penalties. No person shall act as attorney-in-fact for a reciprocal except in accordance with the provisions of this Article and any person, who violates any of the provisions of this Section or who knowingly participates in or abets such violation shall be guilty of a business offense and shall be required to pay a penalty of not more than one thousand dollars, for each offense, to be recovered in the name of the People of the State of Illinois by the State's Attorney of the county in which the violation occurs, and the penalty so recovered shall be paid into the county treasury.
(Source: P.A. 77-2699.)

(215 ILCS 5/85) (from Ch. 73, par. 697)
(Section scheduled to be repealed on January 1, 2027)
Sec. 85. Application of other Code provisions. Unless otherwise provided in this Article every reciprocal shall be subject to other applicable provisions of this Code.
(Source: Laws 1937, p. 696.)



Article V - Lloyds

(215 ILCS 5/Art. V heading)

(215 ILCS 5/86) (from Ch. 73, par. 698)
(Section scheduled to be repealed on January 1, 2027)
Sec. 86. Scope of Article.
(1) This Article applies to all groups including incorporated and individual unincorporated underwriters transacting an insurance business in this State through an attorney-in-fact under the name Lloyds or under a Lloyds plan of operation. Groups that meet the requirements of subsection (3) are referred to in this Code as "Lloyds", and incorporated and individual unincorporated underwriters are referred to as "underwriters".
(2) As used in this Code "Domestic Lloyds" means a Lloyds having its home office in this State; "Foreign Lloyds" means a Lloyds having its home office in any state of the United States other than this State; and "Alien Lloyds" means a Lloyds having its home office or principal place of business in any country other than the United States.
(3) A domestic Lloyds must: (i) be established pursuant to a statute or written charter; (ii) provide for governance by a board of directors or similar body; and (iii) establish and monitor standards of solvency of its underwriters. A foreign or alien Lloyds must be subject to requirements of its state or country of domicile. Those requirements must be substantially similar to those required of domestic Lloyds. Domestic, foreign, and alien Lloyds shall not be subject to Section 144 of this Code.
(4) All foreign and alien entities and individuals transacting an insurance business as domestic, foreign, or alien Lloyds shall notify the Director and the Secretary of State under the provisions of this Article, shall be regulated exclusively by the Director, and shall not be required to obtain a certificate of authority from the Secretary of State pursuant to any other law of this State so long as they solely transact business as a domestic, foreign, or alien Lloyds. Upon notification, the Secretary of State may require submission of additional information to determine whether a foreign or alien individual or entity is transacting business solely as a domestic, foreign, or alien Lloyds.
(Source: P.A. 90-794, eff. 8-14-98; 91-593, eff. 8-14-99.)

(215 ILCS 5/87) (from Ch. 73, par. 699)
(Section scheduled to be repealed on January 1, 2027)
Sec. 87. Certificate of authority. It shall be unlawful for any domestic, foreign or alien Lloyds to transact business in this State unless it has first obtained and has in force a certificate of authority issued by the Director. All certificates of authority issued under the provisions of this Article shall terminate on the thirtieth day of June next following the date of issuance and may be renewed upon compliance with this Code.
(Source: Laws 1937, p. 696.)

(215 ILCS 5/88) (from Ch. 73, par. 700)
(Section scheduled to be repealed on January 1, 2027)
Sec. 88. Name. The name of any Lloyds authorized to transact business under this Article shall not be the same as, or deceptively similar to, the name of any domestic company or of any foreign or alien company authorized to transact business in this State.
(Source: Laws 1937, p. 696.)

(215 ILCS 5/89) (from Ch. 73, par. 701)
(Section scheduled to be repealed on January 1, 2027)
Sec. 89. Principal office of attorney-in-fact. The principal office of the attorney-in-fact of a domestic Lloyds shall be maintained in this State.
(Source: Laws 1937, p. 696.)

(215 ILCS 5/90) (from Ch. 73, par. 702)
(Section scheduled to be repealed on January 1, 2027)
Sec. 90. Kinds of business permitted. Except as otherwise provided in this Article, a Lloyds may be authorized to transact any or all of the kind or kinds of business enumerated in Classes 2 and 3 of Section 4.
(Source: Laws 1937, p. 696.)

(215 ILCS 5/91) (from Ch. 73, par. 703)
(Section scheduled to be repealed on January 1, 2027)
Sec. 91. Declaration of domestic Lloyds. The attorney-in-fact for underwriters who desire to form a domestic Lloyds under this Article shall sign and acknowledge before an officer authorized to take acknowledgments, a declaration in duplicate. When the attorney-in-fact is a corporation the declaration shall be acknowledged by an officer of such corporation. The declaration shall set forth
(a) the name of the attorney-in-fact, and the name or

designation under which contracts are to be effected;

(b) the location of the office of the

attorney-in-fact;

(c) the names and addresses, including streets and

numbers, if any, of the underwriters;

(d) the class or classes of insurance which such

Lloyds proposes to transact and the kinds of insurance in each class which it proposes to write;

(e) such other provisions not inconsistent with law

which may be deemed by the attorney-in-fact or the underwriters to be necessary or advisable.

(Source: P.A. 88-535.)

(215 ILCS 5/92) (from Ch. 73, par. 704)
(Section scheduled to be repealed on January 1, 2027)
Sec. 92. Documents to be delivered to director. Upon the execution of the declaration by the attorney-in-fact for a domestic Lloyds, there shall be delivered to the Director
(a) duplicate originals of the declaration;
(b) a copy of the power of attorney of the

attorney-in-fact;

(c) an instrument authorizing the service of process

on the Director provided for in Section 105;

(d) 2 organization bonds or the cash or securities

provided for in Section 93.

(Source: Laws 1965, p. 422.)

(215 ILCS 5/93) (from Ch. 73, par. 705)
(Section scheduled to be repealed on January 1, 2027)
Sec. 93. Bonds. The attorney-in-fact for any domestic Lloyds in the process of organization shall deliver to the Director two bonds in the same penalties and containing the same provisions so far as applicable as the bonds required for the organization of a stock company by Section 16, for the use and benefit of the State of Illinois, the underwriters and creditors, or in lieu of delivering such bonds the attorney-in-fact may deposit cash or securities of the same kind or amount and on the same terms and conditions so far as applicable as provided by said Section.
(Source: Laws 1937, p. 696.)

(215 ILCS 5/94) (from Ch. 73, par. 706)
(Section scheduled to be repealed on January 1, 2027)
Sec. 94. Approval of documents. The documents and papers so delivered to the Director may be approved or disapproved by the Director, and the attorney-in-fact or underwriters shall be entitled to a hearing in the same manner as provided in Section 18 in the case of documents delivered for approval in connection with the organization of stock companies. If the documents and papers so delivered are approved by the Director, the Director shall, thereupon, place on file in his office all of such documents except one of the duplicate originals of the declaration, and shall endorse upon such duplicate original his approval thereof and the month, day and year of such approval, and deliver it to the attorney-in-fact. Upon the date of approval of said declaration by the Director, the domestic Lloyds shall be deemed to be in existence.
(Source: Laws 1959, p. 627.)

(215 ILCS 5/95) (from Ch. 73, par. 707)
(Section scheduled to be repealed on January 1, 2027)
Sec. 95. Authority to solicit underwriters. Upon the approval of the declaration by the Director, he shall issue to the attorney-in-fact a permit which shall expire at the end of one year from its date, authorizing the attorney-in-fact to solicit deposits of underwriters in accordance with this Code and in accordance with the power of attorney filed with the Director, and to do such other acts as may be necessary or proper in order to complete the organization of such Lloyds and to entitle it to receive a certificate of authority to transact an insurance business.
(Source: Laws 1937, p. 696.)

(215 ILCS 5/96) (from Ch. 73, par. 708)
(Section scheduled to be repealed on January 1, 2027)
Sec. 96. Issuance of certificate of authority. When the Director has been notified that the underwriters have deposited a sum not less than the minimum admitted assets required by Section 99, he shall conduct an examination of such Lloyds. If he finds that the organization has been completed and that all other requirements of this Code have been met, he shall issue to such Lloyds a certificate of authority to transact the kind or kinds of business specified in the declaration.
(Source: Laws 1937, p. 696.)

(215 ILCS 5/97) (from Ch. 73, par. 709)
(Section scheduled to be repealed on January 1, 2027)
Sec. 97. Deposit required of underwriters. Each underwriter of a domestic Lloyds shall make and maintain a deposit of cash or securities, or both, in trust with a responsible bank or trust company in this State to indemnify policyholders against loss. Securities so deposited shall be of a character conformable to the requirements of Article VIII applicable to companies transacting the same kind or kinds of business. The attorney-in-fact shall file with the Director an authenticated copy of each trust agreement under which any such deposit is made. All such deposits shall be considered as admitted assets of such Lloyds. No change or withdrawal of cash or securities deposited in trust shall be made without the approval of the Director.
(Source: Laws 1959, p. 1431.)

(215 ILCS 5/98) (from Ch. 73, par. 710)
(Section scheduled to be repealed on January 1, 2027)
Sec. 98. Verified statement. Whenever the Director shall so require, the attorney-in-fact of a domestic Lloyds shall file with the Director a verified statement setting forth
(a) the names and addresses of all underwriters; and
(b) a description of the cash and securities

deposited in trust by each underwriter.

(Source: P.A. 90-794, eff. 8-14-98.)

(215 ILCS 5/99) (from Ch. 73, par. 711)
(Section scheduled to be repealed on January 1, 2027)
Sec. 99. Minimum admitted assets required of domestic Lloyds. Each domestic Lloyds shall at all times keep and maintain in this State admitted assets, including the deposits of underwriters required by section 97, exceeding all outstanding claims and other liabilities plus the unearned premiums (less reinsurance premiums) on the policies in force, by not less than $900,000 if such Lloyds is writing all or any kinds of insurance enumerated in Class 2 of section 4, by not less than $600,000 if such Lloyds is writing all or any kinds of insurance enumerated in Class 3 of section 4 and by not less than $1,500,000 if such Lloyds is writing the kinds of insurance enumerated in both Class 2 and Class 3 of section 4, provided however, that any such Lloyds organized prior to the effective date of this amendatory Act of 1965 shall have and at all times maintain admitted assets in excess of all liabilities in the amount which was required for that particular Lloyds at the time it was issued a certificate of authority.
(Source: Laws 1965, p. 971.)

(215 ILCS 5/100) (from Ch. 73, par. 712)
(Section scheduled to be repealed on January 1, 2027)
Sec. 100. Minimum available assets required of domestic Lloyds. The aggregate of the amounts on deposit of all underwriters and all other admitted assets of each domestic Lloyds available for the payment of losses shall at all times be at least five times the amount to be assumed by such Lloyds, net not including reinsurance in licensed insurers, upon a single risk cumulative for each kind of insurance.
(Source: Laws 1937, p. 696.)

(215 ILCS 5/101) (from Ch. 73, par. 713)
(Section scheduled to be repealed on January 1, 2027)
Sec. 101. Restrictions upon domestic Lloyds.
(1) A domestic Lloyds shall not
(a) change its name or title without first obtaining

the written approval of the Director; nor

(b) establish branches under other or different names

or titles; nor

(c) amend or change its declaration or power of

attorney without the approval of the Director and any amendment thereto or change therein shall be set forth in an amended verified declaration or power of attorney filed with the Director.

(2) A domestic Lloyds shall
(a) maintain the assets required by this Article

either in cash or in investments permitted by this Code;

(b) maintain in this State the principal office of

its attorney-in-fact for the transaction of business therein, and shall notify the Director of any change in the location of the principal office of its attorney-in-fact;

(c) notify the Director of any change in

underwriters; and

(d) notify the Director of any change of

attorney-in-fact by filing with the Director an instrument signed by the underwriters of such Lloyds revoking the previous appointment of any attorney-in-fact and designating and appointing a substitute attorney-in-fact.

(3) All notices required by subsections (1) and (2) except the notice prescribed by clause (d) of subsection (2) shall be in writing and shall be verified by the attorney-in-fact if an individual or by an officer of the attorney-in-fact if a corporation.
(4) Additional underwriters may join and be included in any such Lloyds, subject to such conditions and requirements as may from time to time be imposed by such Lloyds and upon meeting the requirements in this Article with regard to underwriters. Such additional underwriters who may so join such Lloyds shall be bound by the documents on file with the Director in the same manner as though they had personally executed the same and shall have the same rights, powers and duties as all other underwriters of such Lloyds. The attorney-in-fact authorized by the underwriters to act for them shall thereafter also be the attorney-in-fact for such additional underwriters.
(Source: Laws 1937, p. 696.)

(215 ILCS 5/102) (from Ch. 73, par. 714)
(Section scheduled to be repealed on January 1, 2027)
Sec. 102. Restrictions upon foreign Lloyds.
(1) Each foreign Lloyds authorized to transact business in this State shall
(a) maintain cash and securities, including the

deposits of its underwriters, of a character conformable to the requirements of Article VIII of this Code for domestic companies, at least equal at all times to the minimum admitted assets required by this Article for a domestic Lloyds doing the same kind or kinds of business.

(b) file with the Director an authenticated copy of

its power of attorney and an authenticated copy of the trust agreement or other agreement under which deposits made by underwriters are held;

(c) notify the Director forthwith of any amendment to

its power of attorney, deposit agreement or other documents underlying its organization, by filing with the Director an authenticated copy of such document as amended;

(d) notify the Director forthwith of any change in

its name or change of attorney-in-fact or change of address of its attorney-in-fact.

(2) A foreign Lloyds shall not establish branches under other or different names or titles.
(3) There shall be filed with the Director by the attorney-in-fact of such foreign Lloyds at the time of filing the annual statement, or more often if required by the Director, a statement verified by the appropriate official of such Lloyds, setting forth
(a) the names and addresses of all underwriters of

such Lloyds; and

(b) a description of the cash and securities

deposited in trust by each underwriter.

(Source: P.A. 90-794, eff. 8-14-98.)

(215 ILCS 5/103) (from Ch. 73, par. 715)
(Section scheduled to be repealed on January 1, 2027)
Sec. 103. Alien Lloyds.
(1) Each alien Lloyds authorized to transact business in this State shall
(a) maintain in this State or any other state of the

United States in which they are authorized to transact business, cash or securities of a character conformable to the requirements of Article VIII of this Code for domestic companies at least equal at all times to the minimum of admitted assets required by this Article for a domestic Lloyds doing the same kind or kinds of business;

(b) make deposits of underwriters in this State in

accordance with the requirements imposed upon domestic Lloyds;

(c) file with the Director an authenticated copy of

its power of attorney and an authenticated copy of the trust agreement or other agreement under which deposits made by underwriters in this State are held;

(d) notify the Director forthwith of any amendment to

its power of attorney, deposit agreement or other documents by filing with the Director an authenticated copy of such document as amended; and

(e) notify the Director forthwith of any change in

its name or change of attorney-in-fact or change of address of its attorney-in-fact.

(2) An alien Lloyds shall not establish branches under other or different names or titles.
(3) There shall be filed with the Director by the attorney-in-fact for such Lloyds, who or which shall be a resident person or corporation of this State, at the time of filing the annual statement, or more often if required by the Director, a verified statement setting forth
(a) the names and addresses of all underwriters of

such Lloyds; and

(b) a description of the cash and securities

deposited in trust by each underwriter.

(4) Additional underwriters may join and be included in any such Lloyds subject to such conditions and requirements as may from time to time be imposed by such Lloyds and upon meeting the requirements of this Section, such additional underwriters who may so join such Lloyds shall be bound by the documents on file with the Director in the same manner as though they had personally executed the same and shall have the same rights, powers and duties as all other underwriters of such Lloyds. The attorney-in-fact authorized by the underwriters to act for them shall thereafter be the attorney-in-fact for such additional underwriters to the extent of the power of attorney or other document or authorization by such underwriters to the attorney-in-fact.
(Source: P.A. 90-794, eff. 8-14-98.)

(215 ILCS 5/104) (from Ch. 73, par. 716)
(Section scheduled to be repealed on January 1, 2027)
Sec. 104. Policy forms. Every policy issued in this State by any domestic, foreign or alien Lloyds shall have printed upon its face and back the name of such Lloyds, the name and address of its attorney-in-fact in this State or agent for service of process in this State, and in type not smaller than ten point the words "Not Incorporated."
(Source: Laws 1937, p. 696.)

(215 ILCS 5/105) (from Ch. 73, par. 717)
(Section scheduled to be repealed on January 1, 2027)
Sec. 105. Director as agent; service of process.
(1) The attorney-in-fact of every Lloyds transacting business in this State shall file with the Director a duly executed instrument whereby such Lloyds shall appoint and constitute the Director, his successor or successors in office, the true and lawful agent of such Lloyds upon whom all lawful process in any action or legal proceeding against such Lloyds may be served, and shall agree that any lawful process against such Lloyds which may be served upon said agent shall be of the same force and validity as if served upon the attorney-in-fact, and that the authority thereof shall continue in force irrevocably so long as any liability of such Lloyds in this State shall remain outstanding.
(2) In any suit instituted against any domestic, foreign or alien Lloyds transacting business in this State, it shall not be necessary to name the underwriters as parties defendant, but such Lloyds may be named as the party defendant in any such suit and service may be had upon all the underwriters by service upon the last appointed attorney-in-fact or by service upon the Director, and not otherwise. Any such suit may be brought in the county in which the cause of action arises or in which the claimant resides. When such process is served upon the Director as agent to accept service, duplicate copies of such process shall be delivered to him and he shall immediately forward one copy of each such process to the last appointed attorney-in-fact by certified or registered mail, postage prepaid, giving the day and hour of such service.
(Source: P.A. 88-535.)

(215 ILCS 5/106) (from Ch. 73, par. 718)
(Section scheduled to be repealed on January 1, 2027)
Sec. 106. Penalties. It shall be unlawful for any person to act as an underwriter of or attorney-in-fact for a Lloyds except in accordance with the provisions of this Article, and any person violating any of the provisions of this section shall be guilty of a business offense and shall be required to pay a penalty of not more than one thousand dollars, for each offense, to be recovered in the name of the People of the State of Illinois by the State's Attorney of the county in which the violation occurs, and the penalty so recovered shall be paid into the county treasury.
(Source: P.A. 77-2699.)

(215 ILCS 5/107) (from Ch. 73, par. 719)
(Section scheduled to be repealed on January 1, 2027)
Sec. 107. Application of other Code provisions. Unless otherwise provided in this Article, every Lloyds shall be subject to other applicable provisions of this Code.
(Source: Laws 1937, p. 696.)



Article V 3/4 - Group Workers' Compensation; Pools; Pooling; Insolvency Fund

(215 ILCS 5/Art. V.75 heading)

(215 ILCS 5/107a.01)
Sec. 107a.01. Short title. This Article may be cited as the Workers' Compensation Pool Law.
(Source: P.A. 91-757, eff. 1-1-01.)

(215 ILCS 5/107a.02)
Sec. 107a.02. Scope. This Article applies to all qualified group workers' compensation pools.
(Source: P.A. 91-757, eff. 1-1-01.)

(215 ILCS 5/107a.03)
Sec. 107a.03. Purpose. The purpose of this Article is to permit 2 or more employers with homogeneous risk characteristics or that are members of a bona fide professional, commercial, industrial, or trade association, with homogenous risk characteristics to pool their workers' compensation and employer's liability exposures under this Article.
The State of Illinois, a unit of local government or school district, or association or instrumentality thereof, or an intergovernmental risk management association, self-insurance pool or self-administered health and accident cooperative or pool shall not be deemed an "employer" or "pool" for the purpose of this Article.
(Source: P.A. 91-757, eff. 1-1-01.)

(215 ILCS 5/107a.04)
Sec. 107a.04. Organization under the Illinois Insurance Code.
(a) After December 31, 2000, group workers' compensation pools shall for the purpose of this Article, and this Article only, be considered as though they were assessable domestic mutual insurance companies and subject to the following:
(1) Article XII 1/2, Article XIII, Article XIII 1/2,

Article XXIV; and

(2) Sections 126.2, 126.4, 126.7, 132, 132.1 through

132.7, 133, 134, 137, 139, 140, 141.1, 141.2, 142, 143, 143c, 147, 148, 149, 154.5, 154.6, 154.7, 154.8, 155.01, 155.04, 173.1, 173.2, 173.3, 173.4, 173.5, 174, 174.1, 175, 176, 178, 179b, 378, 379.1, 408, 408.3, 449, 456, 457, and 458, subsections A, B, C, and E of Section 126.5, subsection A of Section 126.6, and subsections (1) and (7) of Section 412 of this Code.

(b) If there is a conflict between any Section of this Article and any other Section of this Code, then the provisions of this Article shall apply.
(c) No other provision of this Code shall be applicable to any qualified workers' compensation group workers' compensation pool except as provided in this Article.
(d) A certificate of authority that is in effect on the effective date of this amendatory Act of the 91st General Assembly and that was issued pursuant to Section 4a of the Workers' Compensation Act or Section 4a of the Workers' Occupational Diseases Act to a group self-insurer shall remain in effect under this Article. Such group self-insurer shall then be deemed to be a qualified group workers' compensation pool and shall be subject to this Article.
(Source: P.A. 91-757, eff. 1-1-01.)

(215 ILCS 5/107a.05)
Sec. 107a.05. Definitions and interchangeable terms.
(a) Unless otherwise provided, the following definitions shall apply:
"Authorized insurer" means an insurer licensed in this State to transact business as described in Clauses (c) and (d) of Class 2 of Section 4 of this Code.
"Calendar Quarter" means the 3-month periods ending March 31, June 30, September 30, and December 31.
"Director" means the Director of Insurance.
"Engaged actively in the business" means a bona fide business concern having conducted commerce, trade, or industry in this State for a specified period of time. Any and all records relating to this requirement shall be open to inspection by the Director or his designee during normal business hours.
"Gross annual payroll" means payroll for the preceding fiscal year.
"Independent actuarial opinion" means an opinion expressed by a member of the American Academy of Actuaries or Casualty Actuarial Society.
"Independent CPA" means an independent certified public accountant or independent certified public accounting firm in good standing and licensed to practice by the Department of Professional Regulation.
"Pool" means a qualified group workers' compensation pool as authorized by this Article.
"Qualified group workers' compensation pool" means a group workers' compensation pool that has received a certificate of authority pursuant to this Article.
(b) For purposes of incorporating the provisions of this Code designated in paragraphs (1) and (2) of subsection (a) of Section 107a.04 into this Article, the following terms shall be interchangeable:
"Contribution" shall be considered premium.
"Pooling agreement" shall be considered a policy of insurance.
"Trustees of a group workers' compensation pool" shall be considered as though they were directors of a domestic mutual insurance company.
(Source: P.A. 91-757, eff. 1-1-01.)

(215 ILCS 5/107a.06)
Sec. 107a.06. Pool administration.
(a) An application for Certificate of Authority to establish a pool must include the documentation and information regarding its administrator, pooling agreement, plan of operation, and membership required by this Section.
(b) Administrators must disclose all of the following:
(1) Biography of the risk manager on forms prescribed

by the Director.

(2) If a corporation, biographies of all officers and

directors.

(3) The size of staff and other information, such as

the kinds of staff positions, location of administrative offices and the nature of any electronic data processing equipment, if any, available for servicing the pool, to demonstrate that the administrator has the resources to administer the program disclosed pursuant to subsection (d).

(4) The most recent financial statement of the

administrator. If a publicly held company, a copy of the last 10-K filed with the Securities and Exchange Commission.

(5) The compensation contract of the administrator.
(6) The bylaws of the pool and articles of

incorporation, if any.

(7) Any agreement that subcontracts any of the

administrator's duties or responsibilities.

(c) A pooling agreement must contain all of the following:
(1) A description of the services to be provided by

the administrator.

(2) The manner in which costs are to be apportioned

by the administrator.

(3) The initial premium deposit.
(4) The assessment provision.
(5) The termination provisions and minimum term of

membership, which minimum term of membership shall not be less than one year.

(6) The duration of liability for additional

assessments following termination of membership, which shall be for a period of not less than 3 years.

(7) The prerequisites for membership.
(8) A provision stating that a claim shall be paid by

the pool, regardless of the size of the claim, and that the pool shall be reimbursed by the employer for any amounts required to be paid by the employer under the agreement.

(9) A provision stating that the terms of termination

after the first year of pool membership shall be dictated by the pooling agreement.

(10) If a pooling agreement requires a member to

submit written notice in order for the member to withdraw from a qualified pool, then the period in which the member must provide the written notice cannot be greater than 90 days.

(d) Plans of operation must disclose all of the following:
(1) A listing of initial members.
(2) The aggregate loss history of initial members for

each of the last 3 years.

(3) The amount of the net retention of the pool and a

list of reinsurers.

(4) The names of all entities that will provide

services for the pool and copies of proposed contracts in connection those services.

(5) The safety and loss control programs to be

provided or required.

(e) The application must contain information about initial members specified on forms prescribed by the Director.
(f) The application must contain the combined loss experience for the group for the last 3 years and any other financial data required by the Director.
(g) A pool administrator's original books and records relating to the operations of the pool shall at all times be located within the State of Illinois.
(h) Any change of the pooling agreement, bylaws, plan of operation, reinsurance agreements, or membership shall be delivered to the Director within 30 days after the amendment or change.
(i) A pool trustee must be an employee, officer, director, or owner of a pool member.
(Source: P.A. 91-757, eff. 1-1-01.)

(215 ILCS 5/107a.07)
Sec. 107a.07. Standards for issuing and maintaining pool certificates of authority.
(a) The Department shall consider the following in evaluating the financial strength of the pool:
(1) The number of employees covered by the pool.
(2) The particular industries in which the

participants are engaged.

(3) The combined net worth of pool participants.
(4) Any excess insurance purchased from authorized

insurers.

(5) The gross annual payroll of members, which must

be at least $10,000,000 for active pools not in runoff.

(b) The pool administrator must either contract with a licensed service company or have sufficient resources, such as those set forth in item (3) of subsection (b) of Section 107a.06, to administer the proposed pool.
(c) The Department must determine whether the pool can ensure that individual pool members are in compliance with Section 107a.08.
(Source: P.A. 96-965, eff. 7-2-10.)

(215 ILCS 5/107a.08)
Sec. 107a.08. Provisions applicable to members of a group workers' compensation pool.
(a) All members of a group workers' compensation pool must have homogeneous risk characteristics as provided in Section 107a.03.
(b) In determining whether members exhibit homogeneous risk characteristics, the Director shall consider any or all of the following characteristics:
(1) The loss frequency inherent in the occupational

framework of group members.

(2) The loss severity inherent in the occupational

framework of group members.

(3) The occupational disease potential inherent in

the occupational framework of group members.

(4) The occupational tasks of member employees.
(5) Any other relevant fact the group members present

to the Director that has reference to the classification of similar risks (e.g. SIC codes).

(c) Eligibility as a pool participant shall be based upon having a minimum of:
(1) 20 employees and $250,000 gross annual payroll; or
(2) 10 employees and $125,000 gross annual payroll

for participants who have engaged actively in business for a minimum of 3 years; or

(3) 5 employees and $62,500 gross annual payroll for

participants who have actively engaged in business for a minimum of 5 years.

(d) Exceptions to the minimum eligibility requirements of this Section may be allowed by any pool whenever the following conditions are met:
(1) the participant has been actively engaged in

business for a minimum period of 5 consecutive years in Illinois; and

(2) the participant agrees to make all of its

financial records available to the Director for reasonable inspection during the period of membership; and

(3) the pool administrator certifies to the Director

that he examined the financial records of the pool participant prior to the participant's admission to the pool and found the participant to be solvent and financially stable.

(Source: P.A. 91-757, eff. 1-1-01.)

(215 ILCS 5/107a.09)
Sec. 107a.09. Service companies for group workers' compensation pools.
(a) No association, corporation, partnership, sole proprietorship, trust, or other business entity shall provide services in the design, establishment, or administration of a group workers' compensation pool unless it is licensed to do so by the Department. An applicant for a license shall state in writing the type of activities it seeks authorization to engage in and the type of services it seeks authorization to provide. The license shall be granted only when the Director is satisfied that the entity possesses the necessary organization, background, character, expertise, and financial integrity to supply the services sought to be offered. The Department may issue a license subject to restrictions or limitations, including restrictions or limitations on the type of services that may be supplied or the activities in which the entity may engage. A license issued under this Section shall be valid for 2 years.
(b) To assure that administrators are financially solvent, that pools are administered in a fair and capable fashion, and that administrators are able to process claims and pay benefits in a prompt, fair, and equitable manner, entities licensed to engage in those activities under this Section are subject to supervision and examination by the Department.
(c) The Department may adopt rules for the purposes of this Article. The rules shall (i) establish reporting requirements for administrators for group workers' compensation pools, including experience reporting requirements consistent with those established under this Code for insurers; (ii) establish bonding requirements or other provisions assuring the financial integrity of entities administering group self-insurance; and (iii) establish other reasonable requirements to further the purposes of this Article.
(Source: P.A. 91-757, eff. 1-1-01.)

(215 ILCS 5/107a.10)
Sec. 107a.10. Bond requirements.
(a) An administrator shall obtain and maintain in force fidelity bonds on employees, officers, or positions in an amount not less than the amount set forth in the column "Minimum Amount of Bond", based on the amount of assets administered on behalf of pools by the administrator (as determined from year to year) stated in the annual statement of the pools as filed with the Department. All such bonds shall be written with at least a one-year discovery period and, if written with less than a 3-year discovery period, shall contain a provision that no cancellation or termination of the bond, whether by or at the request of the insured or by the underwriter, shall take effect before the expiration of 90 days after written notice of the cancellation or termination has been filed with the Department unless an earlier date of cancellation or termination is approved by the Department.
(b) The bonds shall include all employees, officers, or positions for the following perils, which may be covered under separate policies:
(1) dishonesty of employees and officers;
(2) robbery, burglary, larceny, theft, false

pretense, hold-up, misplacement, mysterious disappearance, and damage or destruction while property is in any bank, any recognized place of safe deposit, or in transit; and

(3) forgery or alteration.
(c) The bond shall be written by an insurer licensed to transact business in the State of Illinois.
(d) Schedule of assets in relationship to amount of bond:

TOTAL ASSETS

MINIMUM AMOUNT OF BOND

$500,000 or less..........

$20,000 plus 6% of total

assets

more than $ 500,000 and

not more than $1,000,000.....

$50,000 plus 4% of assets

over $500,000

more than $1,000,000 and

not more than $3,000,000.....

$70,000 plus 3% of assets

over $1,000,000

more than $3,000,000 and

not more than $5,000,000.....

$130,000 plus 2% of assets

over $3,000,000

more than $5,000,000 and

not more than $10,000,000.....

$170,000 plus 1.5% of assets

over $5,000,000

more than $10,000,000.......

$245,000 plus 0.75% of assets

more than $10,000,000

(Source: P.A. 91-757, eff. 1-1-01.)

(215 ILCS 5/107a.11)
Sec. 107a.11. Admissible assets.
(a) Admitted assets include amounts permitted under Section 107a.12 as modified by only the following:
(1) Direct obligations of the United States of

America for the payment of money or obligations for the payment of money that are guaranteed as to the payment of principal and interest by the United States of America.

(2) Direct obligations for the payment of money

issued by an agency or instrumentality of the United States of America or obligations for the payment of money that are guaranteed as to payment of principal and interest by an agency or instrumentality of the United States of America.

(3) Bonds or securities that are issued by any state

of the United States and that are secured by the full faith and credit of that state.

(4) Certificates of deposit, time deposits, or demand

deposits in a bank in the State of Illinois that has deposits insured by the Federal Deposit Insurance Corporation.

(5) Saving certificates issued by any savings and

loan association in the State of Illinois that has deposits insured by the Federal Deposit Insurance Corporation.

(6) Direct, unconditional obligations of a solvent

business corporation for the payment of money on the following conditions:

(A) the corporation is incorporated under the

laws of the United States of America or any state of the United States of America;

(B) the corporation has a tangible net worth of

not less than $500,000 and the obligations have been awarded a "1" or "2" rating by the Securities Valuation Office of the National Association of Insurance Commissioners;

(C) the corporation is not affiliated with any

member of the pool;

(D) no such obligation of the corporation has

been in default as to principal or interest during the 5 years preceding the date of investment, however, the corporation need not have had obligations outstanding during that period and need not have been in existence for that period, and obligations acquired under this Section may be newly issued;

(E) a pool may not invest more than 33 1/3% of

its assets under this item (6); and

(F) a pool may not invest under this Section more

than 5% of its assets in the obligations of any one corporation.

(7) Obligations of any political subdivision of any

state of the United States of America for the payment of money on the following conditions:

(A) the obligations are payable from ad valorem

taxes;

(B) the political subdivision is not in default

in the payment of principal or interest on any of its direct, general obligations;

(C) no investment may be made under this Section

in obligations that are secured only by special assessments for local improvements;

(D) a pool may not invest under this Section more

than 4% of its assets in direct, general obligations issued by any one political subdivision; and

(E) a pool may not invest more than 50% of its

assets under this item (7).

(8) Mutual funds:
(A) government money market mutual funds that

meet the conditions of paragraphs (c)(2), (c)(3), and (c)(4) of 17 C.F.R. 270.2a-7, revised as of April 1, 1992, that have been rated in one of the 2 highest rating categories by an independent rating agency recognized by the National Association of Insurance Commissioners, and that invest in obligations issued, guaranteed, or insured by the United States or Canada or any agency or instrumentality of the United States or Canada.

(B) fixed income bond mutual funds that meet the

conditions of paragraphs (c)(2), (c)(3), and (c)(4) of 17 C.F.R. 270.2a-7, revised as of April 1, 1992, and that have been rated in one of the 2 highest rating categories by an independent rating agency recognized by the National Association of Insurance Commissioners, however, a pool may not invest in fixed income bond mutual funds more than the greater of $100,000 or 10% of its total assets in any one fund.

(9) Not more than 5% of a pool's admitted assets may

be assessment receivables. In order to be an admitted asset, an assessment receivable cannot be more than 60 days past due.

(10) Not more than 10% of a pool's admitted assets

may be reinsurance receivables. In order to be an admitted asset, a reinsurance receivable cannot be more than 90 days past due.

(b) Amounts recoverable from authorized reinsurers on unpaid losses may be deducted from the reserves required by Section 4 of the Workers' Compensation Act.
(c) All securities eligible for registration shall be registered in the name of the pool and all securities shall be maintained in a State or National Bank having trust powers and located within this State.
(Source: P.A. 91-757, eff. 1-1-01.)

(215 ILCS 5/107a.12)
Sec. 107a.12. Annual statement.
(a) A pool authorized to do business in this State shall file with the Director by March 1st in each year 2 copies of its financial statement for the year ending December 31st immediately preceding on forms prescribed by the Director, which shall conform substantially to the form of statement adopted by the National Association of Insurance Commissioners. Unless the Director provides otherwise, the annual statement is to be prepared in accordance with the annual statement instructions and the Accounting Practices and Procedures Manual adopted by the National Association of Insurance Commissioners. The Director may promulgate rules for determining which portions of the annual statement instructions and Accounting Practices and Procedures Manual adopted by the National Association of Insurance Commissioners are germane for the purpose of ascertaining the condition and affairs of a pool.
(b) The Director shall have authority to extend the time for filing any statement by any pool for reasons that he considers good and sufficient. The admitted assets shall be shown in the statement at the actual values as of the last day of the preceding year, in accordance with Section 126.7 of this Code. The statement shall be verified by oaths of a majority of the trustees or directors of the pool. In addition, when the Director considers it to be necessary and appropriate for the protection of policyholders, creditors, shareholders, or claimants, the Director may require the pool to file, within 60 days after mailing to the pool a notice that a supplemental summary statement is required, a supplemental summary statement, as of the last day of any calendar month occurring during the 100 days next preceding the mailing of the notice, designated by him or her on forms prescribed and furnished by the Director. The Director may require supplemental summary statements to be certified by an independent actuary deemed competent by the Director or by an independent certified public accountant.
(c) On or before June 1 of each year, a pool shall file with the Director an audited financial statement reporting the financial condition of the pool as of the end of the most recent calendar year and changes in the surplus funds for the year then ending. The annual audited financial report shall include the following:
(1) a report of an independent certified public

accountant;

(2) a balance sheet reporting assets, as defined in

this Article, liabilities, and surplus funds;

(3) a statement of gain and loss from operations;
(4) a statement of changes in financial position;
(5) a statement of changes in surplus funds; and
(6) the notes to financial statements.
(d) The Director shall require a pool to file an independent actuarial opinion as to the sufficiency of the loss and loss adjustment expense reserves. This opinion shall be due on June 1 of each year.
(Source: P.A. 91-757, eff. 1-1-01.)

(215 ILCS 5/107a.13)
Sec. 107a.13. Group Workers' Compensation Pool Insolvency Fund.
(a) All qualified group workers' compensation pools shall pay a sum equal to 0.5% of all compensation and medical service payments made under either the Workers' Compensation Act or the Workers' Occupational Diseases Act during the 6 months immediately preceding the date of payment, into the Group Workers' Compensation Pool Insolvency Fund, the successor fund to the Group Self-Insurers' Insolvency Fund. On the effective date of this amendatory Act of the 91st General Assembly, all moneys in the Group Self-Insurers' Insolvency Fund shall be transferred into the Group Workers' Compensation Pool Insolvency Fund.
(b) The State Treasurer is ex-officio custodian of the Group Workers' Compensation Pool Insolvency Fund. Moneys in the Fund shall be deposited the same as are State funds and any interest accruing on moneys in the Fund shall be added to the Fund every 6 months. The Fund shall be subject to audit the same as State funds and accounts and shall be protected by the general bond given by the State Treasurer. The Fund shall be considered always appropriated for the purposes of compensating employees who are eligible to receive benefits from their employers pursuant to the provisions of the Workers' Compensation Act or Workers' Occupational Diseases Act when their employer is a member of a qualified group workers' compensation pool and the qualified group workers' compensation pool has become unable to pay compensation and medical service payments due to financial insolvency either prior to or following the date of award. Moneys in the Fund may be used to compensate any type of injury or occupational disease that is compensable under either the Workers' Compensation Act or the Workers' Occupational Diseases Act. The State Treasurer shall be joined with the qualified group workers' compensation pool as party respondent in any claim or application for adjustment of claim filed against a qualified group workers' compensation pool whenever the compensation and medical services provided pursuant to this Article may be unpaid by reason of default of an insolvent qualified group workers' compensation pool.
(c) Payment shall be made out of the Group Workers' Compensation Pool Insolvency Fund only upon order of the Director and only after the penal sum of the fidelity bond and securities, if any, has been exhausted. It shall be the obligation of a qualified group workers' compensation pool or its successor to make arrangements to repay the Group Workers' Compensation Pool Insolvency Fund for all moneys paid out in its behalf. The Director is authorized to make arrangements with the qualified group workers' compensation pool as to terms of repayment. The obligations of qualified group workers' compensation pools to make contributions to the Group Workers' Compensation Pool Insolvency Fund shall be waived on any January 1 or July 1, if the Fund has a positive balance of at least $2,000,000 on the date one month prior to the date of payment.
(Source: P.A. 91-757, eff. 1-1-01.)

(215 ILCS 5/107a.14)
Sec. 107a.14. Group workers' compensation pools assessment provisions.
(a) When the Director determines by means of audit, annual certified statement, actuarial opinion, or otherwise that the assets possessed by a pool are less than the reserves required together with any other unpaid liabilities, he or she shall order the pool trustees to assess the individual pool participants in an amount not less than necessary to correct the deficiency. This Section is not intended to restrict or preclude the trustees from time to time levying assessments or increasing premium deposits in accordance with the pooling agreement.
(b) When the Director determines that the compensation and medical services provided pursuant to this Article may be unpaid by reason of the default of an insolvent qualified group workers' compensation pool and the penal sum of the fidelity bond and the securities provided by the qualified group workers' compensation pool are about to become exhausted, the Director shall declare the qualified group workers' compensation pool to be in default and first levy upon and collect from the individual employer members of the qualified group workers' compensation pool in default an assessment to assure prompt payment of compensation and medical services. No assessment of any individual employer member of the qualified group workers' compensation pool made pursuant to this subsection shall exceed 25% of the average annual contribution paid by that employer over the previous 3-year period; however, if the Group Workers' Compensation Pool Insolvency Fund is then for any reason financially unable to assure prompt payment of compensation and medical services, the employer member may be assessed without limitation. If and only if (i) the Group Workers' Compensation Pool Insolvency Fund has a positive balance of less than $1,000,000, (ii) the Director has declared a qualified group workers' compensation pool to be in default, and (iii) the Group Workers' Compensation Pool Insolvency Fund is financially unable to pay all employees whose compensation and medical services have been approved, the Director shall levy upon and collect from all qualified group workers' compensation pools an assessment to provide the balance necessary to assure prompt payment of approved compensation and medical services. If an insurance carrier becomes liable for workers' compensation and occupational diseases payments under the terms of the policy covering the qualified group workers' compensation pool, the carrier shall make appropriate payments and payments from the Fund shall cease. Payments from the Fund shall resume only when the insurance carrier's liability is exhausted.
(Source: P.A. 91-757, eff. 1-1-01.)

(215 ILCS 5/107a.15)
Sec. 107a.15. Authority of Director.
(a) If the Director determines that a group workers' compensation pool is not in compliance with this Article, the Director shall require the pool to eliminate the condition causing the noncompliance within a specified time from the date the notice of the Director's requirement is mailed or delivered to the pool.
(b) If a pool fails to comply with the Director's requirement, the pool shall be deemed to be in a hazardous financial condition, and the Director may take one or more of the actions authorized by law as to pools in hazardous financial condition.
(Source: P.A. 91-757, eff. 1-1-01.)



Article VI - Foreign Or Alien Companies

(215 ILCS 5/Art. VI heading)

(215 ILCS 5/108) (from Ch. 73, par. 720)
(Section scheduled to be repealed on January 1, 2027)
Sec. 108. Companies that may be admitted to do business.
(1) Upon complying with the provisions of this Article, a foreign or alien company organized as a stock company, mutual company, reciprocal, Lloyds or fraternal benefit society may be admitted to transact in this State the kind or kinds of business which a domestic company similarly organized may be authorized to transact under this Code. Any certificate of authority issued to an alien Lloyds shall be subject to all of the provisions of Section 103.
(2) No foreign or alien mutual benefit society or burial society shall hereafter be admitted to transact business in this State.
(3) No foreign or alien company shall transact in this State any insurance business not classified under Section 4.
(Source: P.A. 82-498.)

(215 ILCS 5/109) (from Ch. 73, par. 721)
(Section scheduled to be repealed on January 1, 2027)
Sec. 109. Application for certificate of authority.
(1) A foreign or alien company in order to procure a certificate of authority to transact business in this State shall make application therefor to the Director. The application shall set forth:
(a) the name of the company, and the state or country

under the laws of which it is organized or authorized;

(b) the title of the Act under or by which it was

incorporated or organized, the date of its incorporation or organization and, if a corporation, the period of its duration;

(c) the class or classes of insurance business, as

provided in Section 4, in which it proposes to engage in this State, and the kinds of insurances in each class it proposes to write in this State;

(d) if a life company, that it is not engaged in any

state in practices which, if engaged in in this State, would constitute a violation of Section 237;

(e) whether or not it was authorized to transact

business in this State during any part of the 3-year period prior to its application and, if so, for what period;

(f) whether or not it survives or was formed by a

merger, consolidation, reorganization, or reincorporation effected within 3 years prior to its application and, if so, whether and for what period or periods any of the companies that are parties to the merger, consolidation, reorganization, or reincorporation were authorized to transact business in this State within the 3-year period prior to its application; and

(g) such additional information as the Director may

require to enable the Director to determine whether the company is entitled to a certificate of authority to transact business in this State and to determine and assess the taxes, fees and charges payable as in this Code prescribed.

(2) Such application shall be made on forms prescribed and furnished by the Director and shall be executed by the company by its president or a vice-president or executive officer corresponding thereto, and verified by such officer, and if a corporation, the corporate seal shall be thereto affixed, attested by its secretary or other proper officer.
(Source: P.A. 90-655, eff. 7-30-98.)

(215 ILCS 5/110) (from Ch. 73, par. 722)
(Section scheduled to be repealed on January 1, 2027)
Sec. 110. Delivery to director of application and documents. There shall be delivered to the Director
(a) the application of the company for a certificate

of authority;

(b) a copy of its articles of incorporation or

articles of association as amended, duly certified by the proper officer of the state or country under whose laws the company is organized or incorporated, or if a reciprocal or Lloyds the power of attorney of the attorney-in-fact;

(c) if an alien company, a copy of the appointment

and authority of its United States manager, certified by a proper officer of the company;

(d) a copy of its by-laws or regulations, and if a

fraternal benefit society, a copy of its constitution, certified by its secretary or officer corresponding thereto;

(e) the instrument authorizing service of process on

the Director required by section 112;

(f) a statement of its financial condition and

business as of the end of the preceding calendar year complying as to form, content and verification with the requirements of this Code for annual statements, or a financial statement as of such later date as the Director may require;

(g) a copy of the last report of examination

certified to by an insurance commissioner or other proper supervisory official; and

(h) a certificate from the proper official of the

state or country wherein it is incorporated or organized that it is duly incorporated or organized and is authorized to write the kind or kinds of insurance which it proposes to write in this State.

(Source: Laws 1965, p. 422.)

(215 ILCS 5/111) (from Ch. 73, par. 723)
(Section scheduled to be repealed on January 1, 2027)
Sec. 111. Conditions of issuance of certificate of authority.
(1) Before a certificate of authority to transact business in this State is issued to a foreign or alien company, such company shall satisfy the Director that:
(a) the company is duly organized under the laws of

the state or country under whose laws it professes to be organized and authorized to do the business it is transacting or proposes to transact;

(b) its name is not the same as, or deceptively

similar to, the name of any domestic company, or of any foreign or alien company authorized to transact business in this State;

(c) if a company transacting business of the kind or

kinds enumerated in Class 1 of Section 4, it is not engaging in practices in any state which if engaged in this State, would constitute a violation of Section 237; and it is not transacting any kinds of business other than those enumerated in Class 1 of Section 4;

(d) if a stock company, it has a paid up capital and

surplus at least equal to the capital and original surplus required by this Code for a domestic company doing the same kind or kinds of business or, if a mutual company or reciprocal, it has a surplus and provision for contingent liability of policyholders, at least equal to the original surplus and provision for contingent liability of policyholders required for a similar domestic company doing the same kind or kinds of business, or, if a fraternal benefit society, it meets the requirements prescribed in this Code for the organization of a domestic company or society, or if a Lloyds it meets the requirements of Article V;

(e) its funds are invested in accordance with the

laws of its domicile; and

(f) in the case of a stock company its minimum

capital and surplus and required reserves, or in the case of a mutual company or a reciprocal proposing to issue policies without contingent liability, its minimum surplus and required reserves, or in the case of any other company, all its funds, are invested in securities or property which afford a degree of financial security equal to that required for similar domestic companies, provided that this clause shall not be construed as requiring the application of limitations relating either to the kind or amount of securities prescribed by this Code for the investments of domestic companies.

(2) In determining whether an alien company complies with the provisions of subsection (1) of this section the Director shall consider only business transacted in the United States, only the assets described in Section 60j and only liabilities in connection with its United States business.
(3) Before a certificate of authority is issued to a foreign or alien company, other than a Lloyds, it shall deposit with the Director securities which are authorized investments for similar domestic companies under Section 126.11A(1), 126.11A(2), 126.24A(1), or 126.24A(2) of the amount, if any, required of a domestic company similarly organized and doing the same kind or kinds of business; or in lieu of such deposit such foreign or alien company shall satisfy the Director that it has on deposit with an official of a state of the United States or a depositary designated or authorized for such purpose by such official, authorized by the law of such state to accept such deposit, securities of at least a like amount, for the benefit and security of all creditors, policyholders and policy obligations of such company.
(4) Before issuing a certificate of authority to a foreign or alien company, the Director may cause an examination to be made of the condition and affairs of such company.
(Source: P.A. 90-418, eff. 8-15-97; 90-794, eff. 8-14-98.)

(215 ILCS 5/112) (from Ch. 73, par. 724)
(Section scheduled to be repealed on January 1, 2027)
Sec. 112. Service of process - Director as attorney.
(1) Every foreign or alien company desiring to transact business in this State shall file with the Director a duly executed instrument whereby the company shall appoint and constitute the Director and his successor or successors in office the true and lawful attorney of such company upon whom all lawful process in any action or legal proceeding against it may be served and shall agree that any such lawful process against it which may be served upon its said attorney as provided in this section shall be of the same force and validity as if served upon the company and that the authority thereof shall continue in force irrevocably so long as any liability of the company in the State shall remain outstanding.
(2) Process authorized by such instrument or by any similar instrument heretofore executed shall be served by delivering to and leaving with the Director duplicate copies of such process with payment of the fee prescribed by this Code, and the service thereof upon such attorney shall be deemed service upon the company. The Director shall forthwith forward one copy of each such process by certified or registered mail prepaid to the company, or in the case of an alien company, to the United States Manager or last appointed United States general agent of the company, giving the day and the hour of such service. Service of such process shall not be complete until the copy thereof has been so mailed and received by the company, and the certified receipt or registry receipt shall be prima facie evidence of the completion of such service. Service of process on a reciprocal or Lloyds shall be governed by sections 77 and 105 respectively.
(Source: P.A. 83-598.)

(215 ILCS 5/113) (from Ch. 73, par. 725)
(Section scheduled to be repealed on January 1, 2027)
Sec. 113. When certificate of authority to issue. When a foreign or alien company has complied with the requirements of this Article and all other requirements imposed on such company by existing laws and has paid the taxes, fees and charges imposed by law, and the operational history of the company when reviewed in conjunction with its loss experience, the kinds and nature of risks insured, the financial condition of the company and its ownership and the ratio of annual premium volume to incurred acquisition expenses and to its policyholders' surplus indicates a condition such that the expanded operation of the company in this State will not create a condition which might be hazardous to its policyholders, creditors or the general public, the Director must file in his office the documents delivered to him and must issue to the company a certificate of authority to transact in this State the kind or kinds of business specified therein. Such certificate shall expire on the 30th day of June of the calendar year succeeding the calendar year in which such certificate is issued.
(Source: P.A. 77-1513.)

(215 ILCS 5/113.1) (from Ch. 73, par. 725.1)
(Section scheduled to be repealed on January 1, 2027)
Sec. 113.1. Effect of acceptance of certificate of authority.
(1) No foreign or alien company which accepts a certificate of authority or renewal certificate of authority to transact in this State any insurance business as described in Section 4 of this Code shall transfer by sale, contribution, merger, consolidation, reinsurance or otherwise, its direct policy obligations under insurance contracts with Illinois policyholders unless:
a. the transfer is made to a company authorized to

transact in this State the type of insurance business transferred; or

b. the transferring company gives 30 days prior

written notice to each policyholder to be transferred stating that the insurance contract and the company's liabilities thereunder are to be transferred to a specified insurer which is not subject to regulation by the Illinois Insurance Department or the administrative requirements of the Illinois Insurance Code; and

c. the unauthorized company to which the insurance

business is to be transferred makes and maintains a special deposit with the Director for the protection and benefit of all Illinois policyholders of such unauthorized company, in assets acceptable to the Director and having a fair market value not less than the required statutory reserves for the Illinois insurance business to be transferred.

(2) Any and all transfers resulting in the violation of this Section shall be construed as a violation of all applicable provisions of Article VII of this Code; including, but not limited to, Section 121-4 providing for liability to insureds for claims or insured losses not honored by the unauthorized insurer.
(3) Unless permitted by and obtained in compliance with this Section, or specifically authorized by another provision of this Code, it shall be unlawful for any unauthorized company to obtain as direct insurer any insurance contracts written in this State.
(Source: P.A. 86-753.)

(215 ILCS 5/114) (from Ch. 73, par. 726)
(Section scheduled to be repealed on January 1, 2027)
Sec. 114. Renewal of certificate of authority.
(1) The Director shall renew for one year the certificate of authority of a foreign or alien company on the first day of July of the calendar year following the calendar year in which it is admitted to transact business in this State and annually thereafter, without application by the company, upon payment of the annual privilege tax imposed by this Code, if any, provided the Director is satisfied that
(a) none of the facts specified in this article as

grounds for revoking a certificate of authority exists; and

(b) the company is complying with the conditions for

admission in respect to capital, contingent liability, the investment of its assets or the maintenance of deposits in this or another state and maintains the surplus which similar domestic companies transacting the same kind or kinds of business are required to maintain.

(2) Except in case of nonpayment of taxes, the Director shall give notice of his intention to refuse to renew the certificate of authority of a foreign or alien company and the grounds therefor at least twenty days before the end of the term for which the existing certificate was issued, and, the company shall be given an opportunity for a hearing before the end of such term.
(3) In the event that a company admitted to transact business in this State prior to the effective date of this Code has been and is transacting in this State or in any other state or country the kind or kinds of business enumerated in Class 1 of Section 4 and in addition thereto any of the kinds of business not enumerated in such class, the Director may for a period of three years renew annually its certificate of authority to transact such kinds of business. At the end of such three year period or at the end of any extended period as herein provided for, the Director may extend the period during which the certificate of authority of such company may be renewed annually, upon a showing by the company at a hearing before the Director that
(a) it has made reasonable progress in the

discontinuance of kinds of business other than those enumerated in Class 1 of Section 4; and

(b) complete and immediate discontinuance of such

kinds of business would result in undue loss to the company and the policyholders would suffer materially thereby; or

(c) there are other reasons for such extension deemed

by the Director to be good and sufficient. The extension herein provided for shall be for such period as the Director may deem proper on the showing made, but the total of such extended periods shall not exceed three years.

(Source: P.A. 82-498.)

(215 ILCS 5/115) (from Ch. 73, par. 727)
(Section scheduled to be repealed on January 1, 2027)
Sec. 115. Amended certificate of authority.
(1) In the event that a foreign or alien company authorized to transact business in this State changes its name or desires to transact in this State a kind or kinds of business other than those it is then authorized to transact, it shall file with the Director an application for an amended certificate of authority.
(2) Such application shall comply as to form and manner of execution with the requirements of this Article for an original application and shall set forth the name of the company, the respects in which the company desires its certificate of authority amended, and such other information as is necessary or appropriate to enable the Director to determine whether such an amended certificate of authority should be issued.
(3) The Director shall issue such amended certificate if he is satisfied that
(a) the company might lawfully be authorized to

transact the kind or kinds of business it desires to transact if application for such authority were made in an original application; and

(b) the conditions provided for in Section 111 are

complied with.

(Source: Laws 1937, p. 696.)

(215 ILCS 5/116) (from Ch. 73, par. 728)
(Section scheduled to be repealed on January 1, 2027)
Sec. 116. Amendments to articles of incorporation. Whenever the articles of incorporation or articles of association of a foreign or alien company authorized to transact business in this State shall be amended, such company shall, within thirty days after the effective date of such amendment, file with the Director a copy thereof duly authenticated by the proper officer of the state or country under the laws of which such company is organized. The filing of such copy shall not of itself enlarge the authority of the company in the transaction of business in this State, nor authorize such company to transact business in this State under any other name than the name set forth in its certificate of authority.
(Source: Laws 1937, p. 696.)

(215 ILCS 5/117) (from Ch. 73, par. 729)
(Section scheduled to be repealed on January 1, 2027)
Sec. 117. Merger or consolidation.
(1) Whenever a foreign or alien company authorized to transact business in this State shall be the surviving company of a statutory merger permitted by the laws of the state or country under which it is organized, and such merger is not subject to the provisions of Article X; it shall forthwith file with the Director
(a) copies of the agreement and certificate of merger

duly authenticated by the proper officer of the state or country under the laws of which such statutory merger was effected; and

(b) if any of the companies party to such merger were

not admitted to transact business in this State, a statement of the financial condition and business of each of such companies, as of the end of the preceding calendar year complying as to form, content and verification with the requirements of this Code for annual statements, or a financial statement as of such later date as the Director may require.

(2) It shall not be necessary for such surviving company to procure a new certificate of authority to transact business in this State nor an amended certificate unless the name of such company be changed thereby or unless the company desires to transact in this State a kind or kinds of business other than those which it is then authorized to transact.
(3) Whenever a foreign or alien company authorized to transact business in this State shall be a party to a statutory merger and such company shall not be the surviving company, or if such foreign or alien company shall be a party to a consolidation, then the certificate of authority of such foreign or alien company shall terminate upon such merger or consolidation, and the surviving company, if not previously authorized to transact business in this State, or the new company, in the case of consolidation, shall be subject to the same requirements for admission to transact business in this State as any other foreign or alien company.
(Source: Laws 1937, p. 696.)

(215 ILCS 5/118) (from Ch. 73, par. 730)
(Section scheduled to be repealed on January 1, 2027)
Sec. 118. Withdrawal from the State.
(1) Any foreign or alien company admitted to do business in this State may withdraw from this State by filing with the Director a statement of withdrawal, signed and verified by a president, vice-president or an executive officer corresponding thereto, or in the case of a reciprocal or Lloyds, by the attorney-in-fact, and setting forth
(a) that the company surrenders its authority to

transact business in this State and returns for cancellation its certificate of authority;

(b) except in the case of a reciprocal or Lloyds,

that the withdrawal of the company from this State has been duly authorized by the board of directors, trustees or other governing body of such company; and

(c) a postoffice address to which the Director may

mail a copy of any process against the withdrawing company that may be served upon him.

(2) Upon the filing of such statement together with its certificate of authority with the Director and payment of any taxes or charges that may be due, the Director shall cancel the certificate of authority and return the cancelled certificate to the company. The authority of the company to transact business in this State shall thereupon cease.
(Source: Laws 1937, p. 696.)

(215 ILCS 5/119) (from Ch. 73, par. 731)
(Section scheduled to be repealed on January 1, 2027)
Sec. 119. Revocation and suspension of certificate of authority.
(1) The Director may revoke or suspend the certificate of authority of a foreign or alien company or may by order require such insurance company to pay to the people of the State of Illinois a penalty in a sum not exceeding $500, and upon the failure of such insurance company to pay such penalty within 20 days after the mailing of such order, postage prepaid, certified or registered, and addressed to the last known place of business of such insurance company, unless such order is stayed by an order of a court of competent jurisdiction, the Director of Insurance may revoke or suspend the license of such insurance company for any period of time up to, but not exceeding a period of, 2 years whenever he finds that such company
(a) is insolvent;
(b) fails to comply with the requirements for

admission in respect to capital, contingent liability, the investment of its assets or the maintenance of deposits in this or another state or fails to maintain the surplus which similar domestic companies transacting the same kind or kinds of business are required to maintain;

(c) is in such a financial condition that its further

transaction of business in this State would be hazardous to policyholders and creditors in this State and to the public;

(d) has refused or neglected to pay a valid final

judgment against such company within 30 days after the rendition of such judgment;

(e) has violated any law of this State or has in this

State violated its charter or exceeded its corporate powers;

(f) has refused to submit its books, papers,

accounts, records, or affairs to the reasonable inspection or examination of the Director, his actuaries, deputies or examiners;

(g) has an officer who has refused upon reasonable

demand to be examined under oath touching its affairs;

(h) fails to file its annual statement within 30 days

after the date when it is required by law to file such statement;

(i) fails to file with the Director a copy of an

amendment to its charter or articles of association within 30 days after the effective date of such amendment;

(j) fails to file with the Director copies of the

agreement and certificate of merger and the financial statements of the merged companies, if required, within 30 days after the effective date of the merger;

(k) fails to pay any fees, taxes or charges

prescribed by this Code within 30 days after they are due and payable; provided, however, that in case of objection or legal contest the company shall not be required to pay the tax until 30 days after final disposition of the objection or legal contest.

(l) fails to file any report or reports for the

purpose of enabling the Director to compute the taxes to be paid by such company within 30 days after the date when it is required by law to file such report or reports;

(m) has had its corporate existence dissolved or its

certificate of authority revoked in the state in which it was organized; or

(n) has had all its risks reinsured in their entirety

in another company.

(2) Except for the grounds stated in clauses (a), (c) or (k) of subsection (1) of this section the Director shall not revoke or suspend the certificate of authority of a foreign or alien company until he has given the company at least twenty days' notice of the revocation or suspension and of the grounds therefor and has afforded the company an opportunity for a hearing.
(Source: P.A. 83-598.)

(215 ILCS 5/120) (from Ch. 73, par. 732)
(Section scheduled to be repealed on January 1, 2027)
Sec. 120. Withdrawal of deposits. When a foreign or alien company has withdrawn from this State or has had its certificate of authority to transact business in this State revoked and such company desires to withdraw any deposit made in this State pursuant to this Code, the Director shall upon the application of the company and at its expense, give notice of such intention to the insurance commissioner or other proper supervisory official of each state or country where it appears from information on file with the Director, the company is authorized to transact business, and shall publish notice of such intention in a newspaper of general circulation in this State once a week for four consecutive weeks. After such notice and publication the Director shall deliver to such company or its assigns the securities so deposited when he is satisfied upon examination and investigation made by him, or under his authority, and upon the oaths of the president and secretary or other chief officers of the company that all debts and liabilities of every kind due and to become due which the deposit was made to secure have been paid or otherwise extinguished.
(Source: Laws 1937, p. 696.)



Article VII - Unauthorized Companies

(215 ILCS 5/Art. VII heading)

(215 ILCS 5/121) (from Ch. 73, par. 733)
Sec. 121. Transacting business without certificate of authority prohibited.
(1) It shall be unlawful for any company to enter into a contract of insurance as an insurer or to transact insurance business in this State, without a certificate of authority from the Director; provided that this subsection shall not apply to contracts procured by agents under the authority of section 445, nor to contracts of reinsurance.
(2) The following acts, if performed in this State, shall be included among those deemed to constitute transacting insurance business in this State:
(a) maintaining an agency or office where contracts are executed which are or purport to be contracts of insurance with citizens of this or any other State;
(b) maintaining files or records of contracts of insurance; or
(c) receiving payment of premiums for contracts of insurance.
(3) Any company that violates any of the provisions of subsections (1) and (2) of this section shall be guilty of a business offense and shall be required to pay a penalty of not less than $100 nor more than $1000 for each offense, to be recovered in the name of the People of the State of Illinois by the State's Attorney of the county in which the violation occurs and the penalty so recovered shall be paid into the county treasury. Each day in which a violation occurs shall constitute a separate offense.
(4) The failure of a company to obtain a certificate of authority shall not impair the validity of any act or contract of such company and shall not prevent such company from defending any action in any court of this State, but no company transacting insurance business in this State without a certificate of authority shall be permitted to maintain an action in any court of this State to enforce any right, claim or demand arising out of the transaction of such business until such company shall have obtained a certificate of authority. Nor shall an action be maintained in any court of this State by any successor or assignee of such company on any such right, claim or demand originally held by such company until a certificate of authority shall have been obtained by such company or by a company which has acquired all or substantially all of its assets.
(Source: P.A. 83-345.)

(215 ILCS 5/121-1) (from Ch. 73, par. 733-1)
Sec. 121-1. Purpose of article. The purpose of this Article is to subject certain insurers to the jurisdiction of the Director of Insurance and the courts of this State in suits by or on behalf of the State. The General Assembly declares that it is concerned with the protection of residents of this State against acts by insurers not authorized to do an insurance business in this State, by the maintenance of fair and honest insurance markets, by protecting authorized insurers which are subject to regulation from unfair competition by unauthorized insurers, and by protecting against the evasion of the insurance regulatory laws of this State. In furtherance of this State interest, the General Assembly in this Article provides methods for substituted service of process upon such insurers in any proceeding, suit or action in any court and substituted service of any notice, order, pleading or process upon such insurers in any proceeding by the Director of Insurance to enforce or effect full compliance with the insurance laws of this State. In so doing, the State exercises its powers to protect its residents and to define what constitutes transacting an insurance business in this State, and also exercises powers and privileges available to this State under Public Law 79-15, 79th Congress of the United States, Chapter 20, 1st Sess., S. 340, 59 Stat. 33; 15 U.S.C. ##1011 through 1015, as amended, which declares that the business of insurance and every person engaged therein shall be subject to the laws of the several states.
(Source: P.A. 77-1565.)

(215 ILCS 5/121-2) (from Ch. 73, par. 733-2)
Sec. 121-2. Transacting business without certificate of authority prohibited - Exempt transactions. It is unlawful for any insurer to transact insurance business in this State, (as described in Section 121-3,) without a certificate of authority from the Director. This Section does not however, apply to any transaction described in Sections 121-2.01 through 121-2.10.
(Source: P.A. 89-124, eff. 7-7-95.)

(215 ILCS 5/121-2.01) (from Ch. 73, par. 733-2.01)
Sec. 121-2.01. The lawful transaction of business under Section 445.
(Source: P.A. 77-1565.)

(215 ILCS 5/121-2.02) (from Ch. 73, par. 733-2.02)
Sec. 121-2.02. The lawful transaction of reinsurance by insurers.
(Source: P.A. 77-1565.)

(215 ILCS 5/121-2.03) (from Ch. 73, par. 733-2.03)
Sec. 121-2.03. Transactions in this State involving a policy lawfully solicited, written, and delivered outside of this State covering only subjects of insurance not resident, located, or expressly to be performed in this State at the time of issuance, and which transactions are subsequent to the issuance of such policy.
(Source: P.A. 77-1565.)

(215 ILCS 5/121-2.04) (from Ch. 73, par. 733-2.04)
Sec. 121-2.04. Attorneys acting in the ordinary relation of attorney and client in the adjustment of claims or losses.
(Source: P.A. 77-1565.)

(215 ILCS 5/121-2.05) (from Ch. 73, par. 733-2.05)
Sec. 121-2.05. Group insurance policies issued and delivered in other State-Transactions in this State. With the exception of insurance transactions authorized under Sections 230.2 or 367.3 of this Code, transactions in this State involving group legal, group life and group accident and health or blanket accident and health insurance or group annuities where the master policy of such groups was lawfully issued and delivered in, and under the laws of, a State in which the insurer was authorized to do an insurance business, to a group properly established pursuant to law or regulation, and where the policyholder is domiciled or otherwise has a bona fide situs.
(Source: P.A. 86-753.)

(215 ILCS 5/121-2.06) (from Ch. 73, par. 733-2.06)
Sec. 121-2.06. Transactions in this State involving any policy of insurance or annuity contract issued before the effective date of this amendatory Act of 1971.
(Source: P.A. 77-1565.)

(215 ILCS 5/121-2.07) (from Ch. 73, par. 733-2.07)
Sec. 121-2.07. Transactions in this State relative to a policy issued or to be issued outside this State involving insurance on vessels, craft or hulls, cargos, marine builder's risk, marine protection and indemnity or other risk, including strikes and war risks commonly insured under ocean or wet marine forms of policy.
(Source: P.A. 77-1565.)

(215 ILCS 5/121-2.08) (from Ch. 73, par. 733-2.08)
Sec. 121-2.08. Transactions in this State involving contracts of insurance independently procured directly from an unauthorized insurer by industrial insureds.
(a) As used in this Section:
"Exempt commercial purchaser" means exempt commercial purchaser as the term is defined in subsection (1) of Section 445 of this Code.
"Home state" means home state as the term is defined in subsection (1) of Section 445 of this Code.
"Industrial insured" means an insured:
(i) that procures the insurance of any risk or risks

of the kinds specified in Classes 2 and 3 of Section 4 of this Code by use of the services of a full-time employee who is a qualified risk manager or the services of a regularly and continuously retained consultant who is a qualified risk manager;

(ii) that procures the insurance directly from an

unauthorized insurer without the services of an intermediary insurance producer; and

(iii) that is an exempt commercial purchaser whose

home state is Illinois.

"Insurance producer" means insurance producer as the term is defined in Section 500-10 of this Code.
"Qualified risk manager" means qualified risk manager as the term is defined in subsection (1) of Section 445 of this Code.
"Safety-Net Hospital" means an Illinois hospital that qualifies as a Safety-Net Hospital under Section 5-5e.1 of the Illinois Public Aid Code.
"Unauthorized insurer" means unauthorized insurer as the term is defined in subsection (1) of Section 445 of this Code.
(b) For contracts of insurance effective January 1, 2015 or later, within 90 days after the effective date of each contract of insurance issued under this Section, the insured shall file a report with the Director by submitting the report to the Surplus Line Association of Illinois in writing or in a computer readable format and provide information as designated by the Surplus Line Association of Illinois. The information in the report shall be substantially similar to that required for surplus line submissions as described in subsection (5) of Section 445 of this Code. Where applicable, the report shall satisfy, with respect to the subject insurance, the reporting requirement of Section 12 of the Fire Investigation Act.
(c) For contracts of insurance effective January 1, 2015 or later, within 30 days after filing the report, the insured shall pay to the Director for the use and benefit of the State a sum equal to the gross premium of the contract of insurance multiplied by the surplus line tax rate, as described in paragraph (3) of subsection (a) of Section 445 of this Code, and shall pay the fire marshal tax that would otherwise be due annually in March for insurance subject to tax under Section 12 of the Fire Investigation Act. For contracts of insurance effective January 1, 2015 or later, within 30 days after filing the report, the insured shall pay to the Surplus Line Association of Illinois a countersigning fee that shall be assessed at the same rate charged to members pursuant to subsection (4) of Section 445.1 of this Code.
(d) For contracts of insurance effective January 1, 2015 or later, the insured shall withhold the amount of the taxes and countersignature fee from the amount of premium charged by and otherwise payable to the insurer for the insurance. If the insured fails to withhold the tax and countersignature fee from the premium, then the insured shall be liable for the amounts thereof and shall pay the amounts as prescribed in subsection (c) of this Section.
(e) Contracts of insurance with an industrial insured that qualifies as a Safety-Net Hospital are not subject to subsections (b) through (d) of this Section.
(Source: P.A. 100-535, eff. 9-22-17.)

(215 ILCS 5/121-2.09) (from Ch. 73, par. 733-2.09)
Sec. 121-2.09. Transactions in this State involving bankers' blanket bonds or directors' and officers' liability insurance issued by a captive insurance company, formed exclusively for the purpose of providing directors' and officers' liability and bankers' blanket bond insurance to a bank or bank holding company, as such terms are defined in Section 2 of "The Illinois Bank Holding Company Act of 1957", as amended, if the aggregate annual premiums for each bank or bank holding company for insurance on all of its property and liability risks total at least $25,000, and such insurance is procured by a full-time employee acting as an insurance manager or buyer or through the services of a regularly and continuously retained qualified insurance consultant.
(Source: P.A. 84-1431.)

(215 ILCS 5/121-2.10)
Sec. 121-2.10. Exempt charitable gift annuities. The insurance laws of this State, including this Code, do not apply to any charitable gift annuity, as defined in Section 501(m)(5) of the Internal Revenue Code, issued by an organization that is described in Section 170(c) of the Internal Revenue Code, if either (i) an insurer authorized to transact business in this State is directly obligated to the annuitant or (ii) the organization has been in active operation for not less than 20 years before the date the annuity is issued and has an unrestricted fund balance of not less than $2,000,000 on the date the annuity is issued. For purposes of this Section, "Internal Revenue Code" refers to the Internal Revenue Code of 1986, as amended, and corresponding provisions of subsequent federal tax laws.
(Source: P.A. 89-124, eff. 7-7-95; 89-485, eff. 6-21-96.)

(215 ILCS 5/121-3) (from Ch. 73, par. 733-3)
Sec. 121-3. Transaction of insurance business defined. Any of the following acts in this State, effected by mail or otherwise by or on behalf of an unauthorized insurer, constitutes the transaction of an insurance business in this State.
(a) The making of or proposing to make, as an insurer, an insurance contract.
(b) The making of or proposing to make, as guarantor or surety, any contract of guaranty or suretyship as a vocation and not merely incidental to any other legitimate business or activity of the guarantor or surety.
(c) The taking or receiving of any application for insurance.
(d) The receiving or collection of any premium, commission, membership fees, assessments, dues or other consideration for any insurance or any part thereof.
(e) The issuance or delivery of contracts of insurance to residents of this State or to persons authorized to do business in this State.
(f) Directly or indirectly acting as an agent for or otherwise representing or aiding on behalf of another any person or insurer in the solicitation, negotiation, procurement or effectuation of insurance or renewals thereof or in the dissemination of information as to coverage or rates, or forwarding of applications, or delivery of policies or contracts, or inspection of risks, a fixing of rates or investigation or adjustment of claims or losses or in the transaction of matters subsequent to effectuation of the contract and arising out of that contract, or in any other manner representing or assisting a person or insurer in the transaction of insurance with respect to subjects of insurance resident, located or to be performed in this State. This paragraph does not prohibit full-time salaried employees of a corporate insured from acting in the capacity of an insurance manager or buyer in placing insurance in behalf of that employer.
(g) The transaction of any kind of insurance business specifically recognized as transacting an insurance business within the meaning of this Act.
(h) The transacting or proposing to transact any insurance business in substance equivalent to any of the foregoing in a manner designed to evade this Act.
The venue of an act committed by mail is at the point where the matter transmitted by mail is delivered and takes effect. Unless otherwise indicated, the term "insurer" as used in this Article includes all corporations, associations, partnerships and individuals, engaged as principals in the business of insurance and also includes interinsurance exchanges and mutual benefit societies.
(Source: P.A. 77-1565.)

(215 ILCS 5/121-4) (from Ch. 73, par. 733-4)
Sec. 121-4. Validity of contracts - court actions.) The failure of an insurer transacting insurance business in this State to obtain a certificate of authority does not impair the validity of any act or contract of that insurer nor does it prevent that insurer from defending any action in any court of this State. However, no insurer transacting insurance business in this State without a certificate of authority may maintain an action in any court of this State to enforce any right, claim or demand arising out of the transaction of that business until the insurer has obtained a certificate of authority.
If any such unauthorized insurer fails to pay any claim or loss within the provisions of such an insurance contract, any person who assisted or in any manner aided directly or indirectly in the procurement of the insurance contract shall be liable to the insured for the full amount of the claim or loss as provided in that insurance contract.
(Source: P.A. 79-1362.)

(215 ILCS 5/121-5) (from Ch. 73, par. 733-5)
Sec. 121-5. Injunctive proceedings. Whenever the Director believes, from evidence satisfactory to him that any insurer is violating or about to violate Section 121-2 of this Act, the Director may, through the Illinois Attorney General, cause a complaint to be filed in the Circuit Court of Cook County, or the Circuit Court of Sangamon County, to enjoin and restrain that insurer from continuing such violation or engaging therein or doing any act in furtherance thereof. The court shall have jurisdiction of the proceeding and may make and enter an order or judgment awarding such preliminary or final injunctive relief as, in its judgment, is proper.
(Source: P.A. 77-1565.)

(215 ILCS 5/121-6) (from Ch. 73, par. 733-6)
Sec. 121-6. Acts constituting Secretary of State as agent for process. Any act of transacting an insurance business, as set forth in Section 121-3; by any unauthorized insurer constitutes an irrevocable appointment by that insurer, binding upon him, his executor or administrator, or successor in interest if a corporation, of the Secretary of State, to be the true and lawful attorney of such insurer upon whom may be served all lawful process in any action, suit, or proceeding in any court by the Director or by the State and upon whom may be served any notice, order, pleading or process in any proceeding before the Director which arises out of transacting an insurance business in this State by that insurer. Any act of transacting an insurance business in this State by any unauthorized insurer signifies its agreement that any lawful process in such a court action, suit, or proceeding and any such notice, order, pleading, or process in an administrative proceeding before the Director so served shall be of the same legal force and validity as personal service of process in this State upon that insurer.
(Source: P.A. 77-1565.)

(215 ILCS 5/121-7) (from Ch. 73, par. 733-7)
Sec. 121-7. Service of process - notice. Service of process in an action described in Section 121-6 shall be made by delivering to and leaving with the Secretary of State, or some person in apparent charge of his office, 2 copies thereof and by payment to the Secretary of State of the fee prescribed by law. Service upon the Secretary of State as such attorney shall be service upon the principal.
The Secretary of State shall forthwith forward by certified mail one of the copies of the process or notice, order, pleading, or process in proceedings before the Director to the defendant in such court proceeding or to whom the notice, order, pleading, or process in such administrative proceeding is addressed or directed at its last known principal place of business and shall keep a record of all process so served on him which shall show the day and hour of service. Such service is sufficient if:
(a) Notice of such service and a copy of the court process or the notice, order, pleading, or process in such administrative proceeding are sent within 10 days thereafter by certified mail by the plaintiff or the plaintiff's attorney in the court proceeding, or by the Director of Insurance in the administrative proceeding, to the defendant in the court proceeding or to whom the notice, order, pleading, or process in such administrative proceeding is addressed or directed at the last known principal place of business of the defendant in the court or administrative proceeding.
(b) The defendant's receipt or receipts issued by the post office with which the letter is registered, showing the name of the sender of the letter and the name and address of the person or insurer to whom the letter is addressed, and an affidavit of the plaintiff or the plaintiff's attorney in a court proceeding or of the Director in an administrative proceeding, showing compliance therewith are filed with the clerk of the court in which such action, suit, or proceeding is pending or with the Director in administrative proceedings, by the date the defendant in the court or administrative proceeding is required to appear or respond thereto, or within such further time as the court or Director, as the case may be, may allow.
(Source: P.A. 77-1565.)

(215 ILCS 5/121-8) (from Ch. 73, par. 733-8)
Sec. 121-8. Judgment or default - time limitation. No plaintiff is entitled to a judgment or to a determination by default in any court or administrative proceeding in which court process or notice, order, pleading, or process in proceedings before the Director is served under Section 121-7 until the expiration of 45 days from the date of filing of the affidavit of compliance under that Section.
(Source: P.A. 77-1565.)

(215 ILCS 5/121-9) (from Ch. 73, par. 733-9)
Sec. 121-9. Other proceedings not barred. Nothing in this Article limits or affects the right to serve any process, notice, order, or demand upon any person or insurer in any other manner now or hereafter permitted by law.
(Source: P.A. 77-1565.)

(215 ILCS 5/121-10) (from Ch. 73, par. 733-10)
Sec. 121-10. Pleadings by unauthorized insurer - bond or certificate of authority. Before any unauthorized insurer files or causes to be filed any pleading in any court action, suit or proceeding or any notice, order, pleading, or process in an administrative proceeding before the Director instituted against such person or insurer, by services made as provided in Section 121-7, such insurer must either:
(a) Deposit with the clerk of the court in which such action, suit, or proceeding is pending, or with the Director in administrative proceedings before him, cash or securities, or file with such clerk or Director a bond with good and sufficient sureties, to be approved by the clerk or Director in an amount to be fixed by the court or Director sufficient to secure the payment of any final judgment which may be rendered in such action or administrative proceeding; or
(b) Procure a certificate of authority to transact the business of insurance in this State. In considering the application of an insurer for a certificate of authority, for the purposes of this paragraph, the Director need not assert the provisions of Section 444 against such insurer with respect to its application if he determines that such company would otherwise comply with the requirements for a certificate of authority.
(Source: P.A. 77-1565.)

(215 ILCS 5/121-11) (from Ch. 73, par. 733-11)
Sec. 121-11. Postponement of proceedings - Motions by unauthorized insurer. The Director, in any administrative proceeding in which service is made under Section 121-7, may order such postponement as may be necessary to afford the defendant reasonable opportunity to comply with Section 121-10 and to defend such action.
Nothing in this Article prevents an unauthorized insurer from filing a motion to quash process or to set aside service thereof made under Section 121-7, on the ground that the unauthorized insurer has not done any of the acts enumerated in Section 121-3.
(Source: P.A. 83-346.)

(215 ILCS 5/121-12) (from Ch. 73, par. 733-12)
Sec. 121-12. Enforcement by Attorney General. The Attorney General, upon request of the Director, may proceed in the courts of this State or any reciprocal State to enforce an order or decision in any court proceeding or in any administrative proceeding before the Director.
(Source: P.A. 77-1565.)

(215 ILCS 5/121-13) (from Ch. 73, par. 733-13)
Sec. 121-13. Definitions.) As used in this Article:
(a) "Reciprocal state" means any State or territory of the United States and the laws of which contain procedures substantially similar to those specified in this Article for the enforcement of judgments or orders issued by courts located in other States or territories of the United States, against an insurer incorporated or authorized to do business in that State or territory.
(b) "Foreign judgment" means any judgment or order relating to fraudulent claims practices, false and deceptive advertising, unfair methods of transacting business, or payment of taxes, of a court located in a "reciprocal state", including a court of the United States located therein, against any insurer incorporated or authorized to do business in this State.
(c) "Qualified party" means a state regulatory agency acting in its capacity to enforce the insurance laws of this State.
(Source: P.A. 79-1362.)

(215 ILCS 5/121-14) (from Ch. 73, par. 733-14)
Sec. 121-14. List of reciprocal states. The Director shall determine which States and territories qualify as reciprocal States and shall maintain at all times an up-to-date list of those States.
(Source: P.A. 77-1565.)

(215 ILCS 5/121-15) (from Ch. 73, par. 733-15)
Sec. 121-15. Filing and status of foreign judgments.) A copy of any foreign judgment authenticated in accordance with the statutes of this State may be filed in the office of the clerk of any circuit court of this State. The clerk, upon verifying with the Director that the judgment or order qualifies as a "foreign judgment", shall treat the foreign judgment in the same manner as a judgment of any circuit court of this State. A foreign judgment so filed has the same effect, is subject to the same procedures, defenses and proceedings for reopening, vacating, or staying and may be enforced or satisfied in like manner as a judgment of any circuit court of this State.
(Source: P.A. 79-1362.)

(215 ILCS 5/121-16) (from Ch. 73, par. 733-16)
Sec. 121-16. Notice of filing.) At the time of the filing of a foreign judgment, the Attorney General shall make and file with the clerk of the court an affidavit setting forth the name and last known post office address of the defendant.
Promptly upon the filing of the foreign judgment and the affidavit, the clerk shall mail notice of the filing of the foreign judgment to the defendant at the address given and to the Director and shall note that mailing in the docket. In addition, the Attorney General may mail a notice of the filing of the foreign judgment to the defendant and to the Director and may file proof of mailing with the clerk. Lack of mailing notice of filing by the clerk does not affect the enforcement proceedings if proof of mailing by the Attorney General has been filed.
No process for enforcement of a foreign judgment filed under this Article may issue until 30 days after the date the judgment is filed.
(Source: P.A. 84-546.)

(215 ILCS 5/121-17) (from Ch. 73, par. 733-17)
Sec. 121-17. Stay.) If the defendant shows the circuit court that an appeal from the foreign judgment is pending or will be taken, or that a stay of enforcement has been granted, the court shall stay enforcement of the foreign judgment until the appeal is concluded, the time for appeal expires or the stay of enforcement expires or is vacated, upon proof that the defendant has furnished the security for the satisfaction of the judgment required by the State in which it was entered.
If the defendant shows the circuit court any ground upon which enforcement of a judgment of any circuit court of this State would be stayed, the court shall stay enforcement of the foreign judgment for an appropriate period, upon requiring the same security for satisfaction of the judgment as is required in this State.
(Source: P.A. 84-546.)

(215 ILCS 5/121-18) (from Ch. 73, par. 733-18)
Sec. 121-18. Fees. Any person filing a foreign judgment must pay to the clerk of the court such fees as may apply in other cases. Fees for docketing, transcription or other enforcement proceedings shall be as provided for judgment of the circuit court.
(Source: P.A. 79-1362.)

(215 ILCS 5/121-19) (from Ch. 73, par. 733-19)
Sec. 121-19. Fine for unauthorized insurance. Any unauthorized insurer who transacts any unauthorized act of an insurance business as set forth in this Act is guilty of a business offense and may be fined not more than $20,000.
(Source: P.A. 93-32, eff. 7-1-03.)

(215 ILCS 5/122) (from Ch. 73, par. 734)
Sec. 122. Representing unauthorized company prohibited.
(a) It is unlawful for a person as officer, director, clerk, employee, or agent to serve or represent a company in connection with an act performed or contract entered into in violation of Section 121. A person who violates this Section is guilty of a Class A misdemeanor.
(b) If, after notice and hearing, the Director finds that a person who holds or seeks a license or privilege under the jurisdiction of the Director has represented or served an unauthorized insurer as an owner, director, officer, employee, agent, or producer in connection with the sale or solicitation of insurance contracts or the collection of insurance premiums, the Director may deny, revoke, refuse to renew, or suspend any of the person's licenses or privileges.
(Source: P.A. 88-627, eff. 9-9-94.)

(215 ILCS 5/122-1) (from Ch. 73, par. 734-1)
Sec. 122-1. The authority and jurisdiction of Insurance Department. Notwithstanding any other provision of law, and except as provided herein, any person or other entity which provides coverage in this State for medical, surgical, chiropractic, naprapathic, physical therapy, speech pathology, audiology, professional mental health, dental, hospital, ophthalmologic, or optometric expenses, whether such coverage is by direct-payment, reimbursement, or otherwise, shall be presumed to be subject to the jurisdiction of the Department unless the person or other entity shows that while providing such coverage it is subject to the jurisdiction of another agency of this State, any subdivision of this State, or the federal government, or is a plan of self-insurance or other employee welfare benefit program of an individual employer or labor union established or maintained under or pursuant to a collective bargaining agreement or other arrangement which provides for health care services solely for its employees or members and their dependents.
(Source: P.A. 90-7, eff. 6-10-97.)

(215 ILCS 5/122-2) (from Ch. 73, par. 734-2)
Sec. 122-2. How to Show Jurisdiction. A person or entity may show that it is subject to the jurisdiction of another agency of this or another state, any subdivision of this State, or the Federal Government by providing to the Director the appropriate certificate, license or other document issued by the other governmental agency which permits or qualifies it to provide those coverages.
(Source: P.A. 86-753.)

(215 ILCS 5/122-3) (from Ch. 73, par. 734-3)
Sec. 122-3. Examination. Any person or entity which is unable to show that it is subject to the jurisdiction of another agency of this state, any subdivision of this state, or the Federal Government, or is an employee welfare benefit program of an individual employer or labor union as described in Section 122-1, shall submit to an examination by the Director to determine the organization and solvency of the person or entity, and to determine whether or not such person or entity is in compliance with the applicable provisions of this Code.
(Source: P.A. 86-753.)

(215 ILCS 5/122-4) (from Ch. 73, par. 734-4)
Sec. 122-4. Subject to State Laws. Any person or entity unable to show that it is subject to the jurisdiction of another agency of this state, any subdivision of this state, or the Federal Government, or is an employee welfare benefit program of an individual employer or labor union as described in Section 122-1, shall be subject to all appropriate provisions of this Code regarding the conduct of its business.
(Source: P.A. 86-753.)

(215 ILCS 5/122-5) (from Ch. 73, par. 734-5)
Sec. 122-5. Disclosure. (1) Any agent, broker, producer, administrator, or other person or company which advertises, solicits, negotiates, procures, sells, renews, continues or administers coverage in this state, described in Section 122-1 and which is provided by any person or entity described in Section 122-3 shall, if that coverage is not fully insured or otherwise fully covered by a company authorized to do such business in this State advise any purchaser, prospective purchaser, and covered person of such lack of insurance or other coverage.
(2) Any administrator which advertises or administers coverage in this state, described in Section 122-1 and which is provided by any person or entity described in Section 122-3 shall advise any agent, broker or other person or company which advertises, solicits, negotiates, sells, procures, renews or continues such coverage of the elements of the coverage including the amount of "stop-loss" insurance in effect.
(Source: P.A. 86-753.)

(215 ILCS 5/123) (from Ch. 73, par. 735)
Sec. 123. Service of process upon an unauthorized foreign or alien company.
(1) The purpose of this Section is to subject unauthorized foreign and alien companies to the jurisdiction of courts of this State in actions by or on behalf of insureds, reinsureds, or beneficiaries under insurance or reinsurance contracts. The Legislature declares that it is a subject of concern that many residents of this State or corporations authorized to do business in this State hold policies of insurance or reinsurance issued by companies not authorized to do business in this State, thus presenting to such residents or corporations authorized to do business in this State the often insuperable obstacle of resorting to distant forums for the purpose of asserting legal rights under such policies. In furtherance of such State interest, the Legislature herein provides a method of substituted service of process upon such companies and declares that in so doing it exercises its power to protect its residents and corporations authorized to do business in this State and to define, for the purpose of this statute, what constitutes doing business in this State, and also exercises powers and privileges available to the State by virtue of Public Law 15, 79th Congress of the United States, Chapter 20, 1st. Sess., S. 340, as amended, which declares that the business of insurance and every person engaged therein shall be subject to the laws of the several states.
(2) Any of the following acts in this State, effected by mail or otherwise, by an unauthorized foreign or alien company: (a) the issuance or delivery of contracts of insurance or reinsurance to residents of this State or to corporations authorized to do business therein, (b) the solicitation of applications for such contracts, (c) the collection of premiums, membership fees, assessments or other considerations for such contracts, or (d) any other transaction of business, is equivalent to and shall constitute an appointment by such company, of the Director and his or her successor or successors in office, to be its true and lawful attorney upon whom may be served all lawful process in any action or proceeding against it, arising out of such policy or contract of insurance or reinsurance, and the acts shall be a signification of its agreement that any such process against it which is so served shall be of the same legal force and validity as if served upon the company.
(3) Service of such process shall be made by delivering and leaving with the Director a copy thereof and the payment to the Director of the fee prescribed by this Code. The Director shall keep a record of all process so served upon him or her. Such process shall be sufficient service upon such foreign or alien company provided notice of such service and a copy of the process are, within 10 days thereafter, sent by certified or registered mail by the plaintiff's attorney of record to the defendant at the last known principal place of business of the defendant, and the defendant's receipt and the plaintiff's attorney's affidavit of compliance herewith are filed with the Clerk of the Court in which such action is pending on or before the return date of the process or within such further time as the court may allow.
(4) Service of process in any such action against any such company shall in addition to the mode hereinabove described be valid and legal if served upon any person within this State who, in this State on behalf of such company, is
(a) soliciting insurance or reinsurance, or
(b) making, issuing, or delivering any policies or

contracts of insurance or reinsurance, or

(c) collecting or receiving any premium, membership

fee, assessment or other consideration for insurance or reinsurance, or

(d) in any manner aiding or assisting in doing any of

the things enumerated in clauses (a), (b), or (c) of this subsection; and a copy of such process is within 10 days thereafter sent by certified or registered mail by the plaintiff's attorney of record to the defendant at the last known principal place of business of the defendant and the defendant's receipt and the plaintiff's attorney's affidavit of compliance herewith are filed with the clerk of the court in which such action is pending on or before the return date of the process or within such further time as the court may allow.

(5) Before any unauthorized foreign or alien company shall file or cause to be filed any pleading in any action or proceeding, including any arbitration, instituted against it, such unauthorized company shall either (1) deposit with the clerk of the court in which such action or proceeding is pending or with the clerk of the court in the jurisdiction in which the arbitration is pending cash or securities or file with such clerk a bond with good and sufficient sureties, to be approved by the court, in an amount to be fixed by the court sufficient to secure the payment of any final judgment which may be rendered in such action, proceeding, or arbitration; or (2) where the unauthorized company continues to transact the business of insurance by issuing new contracts of insurance or reinsurance, procure a certificate of authority to transact the business of insurance in this State.
The court in any action or proceeding, in which service is made in the manner provided in subsections (3) or (4) may, in its discretion, order such postponement as may be necessary to afford the defendant reasonable opportunity to comply with the provisions of this subsection and to defend such action.
Nothing in this Section is to be construed to prevent an unauthorized foreign or alien company from filing a motion to quash process or to set aside service thereof made in the manner provided in subsections (3) or (4) on the ground either (a) that such unauthorized company has not done any of the acts enumerated in subsection (2) or (b) that the person on whom service was made pursuant to subsection (4) was not doing any of the acts therein enumerated.
(6) In any action against an unauthorized foreign or alien company upon a contract of insurance or reinsurance issued or delivered in this State to a resident thereof or to a corporation authorized to do business therein, if the company has failed for 30 days after demand prior to the commencement of the action to make payment in accordance with the terms of the contract, and it appears to the court that such refusal was vexatious and without reasonable cause, the court may allow to the plaintiff a reasonable attorney fee and include such fee in any judgment that may be rendered in such action. Such fee shall not exceed 12-1/2 per cent of the amount which the court or jury finds the plaintiff is entitled to recover against the insurer, but in no event shall such fee be less than $25. Failure of a company to defend any such action shall be deemed prima facie evidence that its failure to make payment was vexatious and without reasonable cause.
(7) No plaintiff shall be entitled to a judgment by default under this Section until the expiration of 30 days from the date of the filing of the affidavit of compliance.
(8) The provisions of this Section shall not apply to any action or proceeding against any unauthorized foreign or alien company arising out of any contract of direct insurance
(a) effected in accordance with Section 445, or
(b) covering ocean marine, aircraft, railway

insurance risks, or

(c) against legal liability arising out of the

ownership, operation or maintenance of any property having a permanent situs outside this State, or

(d) against loss of or damage to any property having

a permanent situs outside this State,

where such contract of insurance contains a provision designating the Director and his or her successor or successors in office or a bona fide resident of Illinois to be the true and lawful attorney of such non-admitted insurer upon whom may be served all lawful process in any action or proceeding arising out of any such contract of insurance or where the insurer enters a general appearance in any such action or proceeding.
(9) Nothing in this Section contained shall limit or affect the right to serve any process, notice or demand required or permitted by law to be served upon any company in any other manner now or hereafter permitted by law.
(Source: P.A. 90-53, eff. 7-3-97.)

(215 ILCS 5/123.1) (from Ch. 73, par. 735.1)
Sec. 123.1. Service of process upon unauthorized insurers for false advertising.
(1) (a) The purpose of this Act is to subject to the jurisdiction of the Director of Insurance of this State and to the jurisdiction of the courts of this State insurers not authorized to transact business in this State which place in or send into this State any false advertising designed to induce residents of this State to purchase insurance from insurers not authorized to transact business in this State. The Legislature declares it is in the interest of the citizens of this State who purchase insurance from insurers which solicit insurance business in this State in the manner set forth in the preceding sentence that such insurers be subject to the provisions of this Act. In furtherance of such state interest, the Legislature herein provides a method of substituted service of process upon such insurers and declares that in so doing, it exercises its power to protect its residents and also exercises powers and privileges available to the State by virtue of Public Law 15, 79th Congress of the United States, Chapter 20, 1st Session, S. 340, which declares that the business of insurance and every person engaged therein shall be subject to the laws of the several states; the authority provided herein to be in addition to any existing powers of this State.
(b) The provisions of this Section shall be liberally construed.
(2) No unauthorized foreign or alien insurer of the kind described in subsection (1) shall make, issue, circulate or cause to be made, issued or circulated, to residents of this State any estimate, illustration, circular, pamphlet, or letter, or cause to be made in any newspaper, magazine or other publication or over any radio or television station, any announcement or statement to such residents misrepresenting its financial condition or the terms of any contracts issued or to be issued or the benefits or advantages promised thereby, or the dividends or share of the surplus to be received thereon in violation of Article XXVI, and whenever the Director shall have reason to believe that any such insurer is engaging in such unlawful advertising, it shall be his duty to give notice of such fact by certified or registered mail to such insurer and to the insurance supervisory official of the domiciliary state of such insurer. For the purpose of this Section the domiciliary state of an alien insurer shall be deemed to be the state of entry or the state of the principal office in the United States.
(3) If after thirty days following the giving of the notice mentioned in subsection (2) such insurer has failed to cease making, issuing, or circulating such false misrepresentations or causing the same to be made, issued or circulated in this State, and if the Director has reason to believe that a proceeding by him in respect to such matters would be to the interest of the public, and that such insurer is issuing or delivering contracts of insurance to residents of this State or collecting premiums on such contracts or doing any of the acts enumerated in subsection (4), he shall take action against such insurer under Article XXVI.
(4) (a) Any of the following acts in this State, effected by mail or otherwise, by any such unauthorized foreign or alien insurer:
(i) the issuance or delivery of contracts or

insurance to residents of this State; or

(ii) the solicitation of applications for such

contracts; or

(iii) the collection of premiums, membership fees,

assessments or other considerations for such contracts; or

(iv) any other transaction of insurance business;
is equivalent to and shall constitute an appointment by such insurer of the Director and his successor or successors in office, to be its true and lawful attorney, upon whom may be served all statements of charges, notices and lawful process in any proceeding instituted in respect to the misrepresentations set forth in subsection (2) hereof under the provisions of Article XXVI, or in any action, suit or proceeding for the recovery of any penalty therein provided, and any such act shall be signification of its agreement that such service of statement of charges, notices or process is of the same legal force and validity as personal service of such statement of charges, notices or process in this State, upon such insurer.
(b) Service of a statement of charges and notices under Article XXVI shall be made by any deputy or employee of the Department of Insurance delivering to and leaving with the Director or some person in apparent charge of his office, two copies thereof. Service of process issued by any court in any action, suit or proceeding to collect any penalty under Article XXVI provided, shall be made by delivering and leaving with the Director, or some person in apparent charge of his office, two copies thereof. The Director shall forthwith cause to be mailed by certified or registered mail one of the copies of such statement of charges, notices or process to the defendant at its last known principal place of business, and shall keep a record of all statements of charges, notices and process so served. Such service of statement of charges, notices or process shall be sufficient provided they shall have been so mailed and the defendant's receipt or receipt issued by the post office with which the letter is certified or registered, showing the name of the sender of the letter and the name and address of the person to whom the letter is addressed, and the affidavit of the person mailing such letter showing a compliance herewith are filed with the Director in the case of any statement of charges or notices, or with the clerk of the court in which such action is pending in the case of any process, on or before the date the defendant is required to appear or within such further time as may be allowed.
(c) Service of statement of charges, notices and process in any such proceeding, action or suit shall in addition to the manner provided in paragraph (b) of this subsection be valid if served upon any person within this State who on behalf of such insurer is
(i) soliciting insurance; or
(ii) making, issuing or delivering any policies or

contracts of insurance; or

(iii) collecting or receiving in this State any

premium, membership fee, assessment or other consideration for insurance; or

(iv) in any manner aiding or assisting in doing any

of the things enumerated in clauses (i), (ii) or (iii) of this paragraph;

and a copy of such statement of charges, notices or process is sent within ten days thereafter by certified or registered mail by or on behalf of the Director to the defendant at the last known principal place of business of the defendant, and the defendant's receipt, or the receipt issued by the post office with which the letter is certified or registered, showing the name of the sender of the letter, the name and address of the person to whom the letter is addressed, and the affidavit of the person mailing the same showing a compliance herewith, are filed with the Director in the case of any statement of charges or notices, or with the clerk of the court in which such action is pending in the case of any process, on or before the date the defendant is required to appear or within such further time as the court may allow.
(d) No cease or desist order or judgment by default under this section shall be entered until the expiration of thirty days from the date of the filing of the affidavit of compliance.
(e) Service of process and notice under the provisions of this section shall be in addition to all other methods of service provided by law, and nothing in this section shall limit or prohibit the right to serve any statement of charges, notices or process upon any insurer in any other manner now or hereafter permitted by law.
(5) When used in this Act, "residents" shall mean and include person, partnership or corporation, domestic, alien or foreign.
(Source: P.A. 83-598.)

(215 ILCS 5/123.3) (from Ch. 73, par. 735.3)
Sec. 123.3. Insurance Sales by Companies in Hazardous Financial Condition Prohibited. Notwithstanding any other provision of this Code, no unauthorized foreign or alien company officer, director, trustee, agent or employee of such company may renew, issue, or deliver or cause to be renewed, issued or delivered any policy, contract, or certificate of insurance for which a premium is charged or collected if the Director of Insurance has found that such company is in a hazardous financial condition and such officer, director, trustee, agent or employee is aware of such finding.
If upon request of the Director, such company officer, director, trustee or employee is unable or unwilling to submit to the Director a copy of such unauthorized company's most recent financial statement, such unwillingness or inability shall be deemed prima facie evidence of a hazardous financial condition.
However, a finding of hazardous financial condition does not prevent the issuance or renewal of a policy when an insured or owner exercises an option granted to him under an existing policy to obtain new, renewed or converted insurance coverage.
Any company officer, director, trustee, agent, or employee of such company violating this Section shall be guilty of a Class A misdemeanor.
(Source: P.A. 85-1139.)



Article VIIA - Advisory Organizations

(215 ILCS 5/Art. VIIA heading)

(215 ILCS 5/123A-1) (from Ch. 73, par. 735A-1)
(Section scheduled to be repealed on January 1, 2027)
Sec. 123A-1. Purpose of Article. The purpose of this Article is to authorize the existence, operation, and regulation of qualified advisory organizations generally available to all admitted companies and to permit under certain conditions joint underwriting and joint reinsurance.
(Source: P.A. 77-1882.)

(215 ILCS 5/123A-2) (from Ch. 73, par. 735A-2)
(Section scheduled to be repealed on January 1, 2027)
Sec. 123A-2. Definitions. As used in this Article, unless the context requires otherwise:
(a) "Advisory Organization" means every person, other than an insurance company who as its primary functions (i) compiles insurance statistics, or (ii) prepares insurance policies, bond forms, and underwriting rules, and (iii) furnishes that which it compiles and prepares to insurance companies who are its only members and subscribers.
(b) "Member" means an insurance company who participates in or is entitled to participate in the management of an advisory organization.
(c) "Subscriber" means an insurance company which is furnished at its request with those services provided for in par. (a) of this Section by an advisory organization of which it is not a member.
(Source: P.A. 82-626.)

(215 ILCS 5/123A-3) (from Ch. 73, par. 735A-3)
(Section scheduled to be repealed on January 1, 2027)
Sec. 123A-3. Scope of Article. The provisions of this Article apply to all classes of insurance in Section 4 of the "Illinois Insurance Code" except Clause (d) of Class 2.
This Article applies to all companies, Lloyds associations, reciprocal and interinsurance exchanges, and Fraternal Benefits Societies which, under the laws of this State, write any of the kinds of insurance to which this Article applies.
(Source: P.A. 77-1882.)

(215 ILCS 5/123A-4) (from Ch. 73, par. 735A-4)
(Section scheduled to be repealed on January 1, 2027)
Sec. 123A-4. Licenses - Application - Fees.
(1) An advisory organization must be licensed by the Director before it is authorized to conduct activities in this State.
(2) Any advisory organization shall make application for a license as an advisory organization by providing with the application satisfactory evidence to the Director that it has complied with Sections 123A-6 and 123A-7 of this Article.
(3) The fee for filing an application as an advisory organization is $50 payable to the Director.
(Source: P.A. 93-32, eff. 7-1-03.)

(215 ILCS 5/123A-5) (from Ch. 73, par. 735A-5)
(Section scheduled to be repealed on January 1, 2027)
Sec. 123A-5. Issuance of License.
(1) The Director shall examine each application for license as an advisory organization and the supporting documents and data filed with it and may make a further investigation of the applicant and its officers, its affairs, and its proposed plan of operation.
(2) The Director shall issue the license applied for within 45 days from the date the application is properly submitted to him if he is satisfied
(a) that the applicant, its officers, its affairs and

its proposed plan of operation conform to this Article;

(b) that the business reputation of the applicant is

good and that the business reputation and character of its officers is good; and

(c) that the rules required under Section 123A-7 are

reasonable and conform with this Article.

(3) The Director shall notify in writing the applicant of his decision to deny the application and submit the reasons for the denial. The applicant has 10 days from the date he receives the Director's denial to request a hearing which shall be held within 20 days of the date of the request.
(4) Any advisory organization conducting activities in this State for a period of at least 90 days prior to the effective date of this Article is authorized to continue to conduct its activities in this State without the required license for 90 days from the effective date of this Article if the activities comply with this Article.
(Source: P.A. 77-1882.)

(215 ILCS 5/123A-6) (from Ch. 73, par. 735A-6)
(Section scheduled to be repealed on January 1, 2027)
Sec. 123A-6. Documents prerequisite to engaging in activities. No advisory organization and no group, association or other organization authorized in 123A-10 of this Code may engage in activities in this State unless it has filed with the Director
(a) a copy of its constitution, of its articles of

incorporation, agreement or association, and of its by-laws, rules and regulations governing its activities, all duly certified by the custodian of the originals thereof;

(b) a list of its members and subscribers; and
(c) the name and address of a resident of this State

upon whom notices or orders of the Director or process may be served.

Every such organization shall notify the Director promptly of every change in its constitution, in its article of incorporation, agreement or association, and in its by-laws, rules and regulations governing the conduct of its business; in its list of members and subscribers; and in the name and address of the resident of this State designated by it upon whom notices or orders of the Director or process affecting such organization may be served.
(Source: P.A. 77-1882.)

(215 ILCS 5/123A-7) (from Ch. 73, par. 735A-7)
(Section scheduled to be repealed on January 1, 2027)
Sec. 123A-7. Eligibility for membership-activities of Advisory Organization. Subject to the approval of the Director, every advisory organization must make reasonable rules governing eligibility for membership and must make rules governing their activities. These rules must provide that the advisory organization will
(a) permit any admitted company to become a member of

or a subscriber to such organization at a reasonable cost and without discrimination, or to withdraw therefrom;

(b) refrain from adopting any policy, the effect of

which would be to require any member or subscriber as a condition to membership or subscribership, to adhere to its insurance statistics, insurance policies, bond forms, or underwriting rules;

(c) neither practice nor sanction any plan or act of

boycott or intimidation tending to result in the unreasonable restraint of or monopoly in the business of insurance; and

(d) allow admitted companies who are not members or

subscribers to the organization to purchase the same services of such organization as are made available to members and subscribers without discrimination as respects costs to members and subscribers.

(Source: P.A. 77-1882.)

(215 ILCS 5/123A-8) (from Ch. 73, par. 735A-8)
(Section scheduled to be repealed on January 1, 2027)
Sec. 123A-8. Common ownership or management organization. If 2 or more companies have common ownership or are operating in this State under common management, the advisory organization may require as a condition to membership or subscribership of one or more then all such companies must become members or subscribers.
(Source: P.A. 77-1882.)

(215 ILCS 5/123A-9) (from Ch. 73, par. 735A-9)
(Section scheduled to be repealed on January 1, 2027)
Sec. 123A-9. Authorization to act.
(1) Any advisory organization is authorized to compile statistics and to formulate insurance policies, bond forms and underwriting rules and to furnish that which it prepares to its members and subscribers.
(2) Subject to the provisions of this Article, two or more companies are authorized to act in concert with each other and with others with respect to any activities of an advisory organization as authorized under this Article.
(3) Any company is authorized but not required by this Article to furnish to any advisory organization information in its possession relating to that which the advisory organization is authorized in this Article.
(4) Any company is authorized to become a member or subscriber to any advisory organization.
(5) The Director may review such cooperative activities and practices as are authorized in this section and if, after a hearing upon notice to all the cooperating parties, he finds that any activity or practice is unfair or unreasonable or otherwise inconsistent with the provisions of the Illinois Insurance Code, he may issue a written order requiring the discontinuance of such activity or practice.
(Source: P.A. 77-1882.)

(215 ILCS 5/123A-10) (from Ch. 73, par. 735A-10)
(Section scheduled to be repealed on January 1, 2027)
Sec. 123A-10. Compliance of membership with Article. Any group, association or organization of admitted companies which engages in joint underwriting or joint reinsurance through any group, association or organizations or by standing agreement among the members of such organizations, which has complied with the applicable provisions of this Article are authorized to conduct joint reinsurance and joint underwriting activities relative to individual risks in this State.
(Source: P.A. 77-1882.)

(215 ILCS 5/123A-11) (from Ch. 73, par. 735A-11)
(Section scheduled to be repealed on January 1, 2027)
Sec. 123A-11. Prohibition against agreements of use or adherence.
(1) Two or more companies, except as authorized in this Article or in Section 478.1 of this Code, must not agree with each other or any advisory organization to adhere to or to use any statistics, policy or bond forms or underwriting rules furnished by any advisory organization or other source, either as a condition to receive such statistics, policy or bond forms or underwriting rules or otherwise.
(2) The fact that two or more companies, whether or not members or subscribers of an advisory organization, use consistently or intermittently, the insurance statistics, insurance policy or bond forms or underwriting rules of an advisory organization, is not sufficient in itself to support a finding that an agreement to adhere exists, and may be used only for the purpose of supplementing or explaining direct evidence of the existence of any such agreement.
(3) Two or more companies having a common ownership or operating in this State under common management or control may act in concert with respect to any matters pertaining to those activities authorized in this Article or in Section 478.1 of this Code between or among themselves the same as if they constituted a single company, and to the extent that such matters relate to co-surety bonds, two or more admitted companies executing such bonds are authorized to act in concert between or among themselves as if they constituted a single company. Nothing hereunder requires such companies to act in concert.
(Source: P.A. 77-1882.)

(215 ILCS 5/123A-12) (from Ch. 73, par. 735A-12)
(Section scheduled to be repealed on January 1, 2027)
Sec. 123A-12. Exchange of information or statistical data between advisory Organizations and companies. Advisory organizations, or advisory organizations and companies may exchange the type of information or statistical data authorized under this Article. The Director may review such cooperative activities and practices and if, after a hearing, upon notice of all the cooperating parties, he finds that any activity or practice is unfair or unreasonable or otherwise inconsistent with the provisions of the Illinois Insurance Code, he may issue a written order requiring the discontinuance of such activity or practice.
(Source: P.A. 77-1882.)

(215 ILCS 5/123A-13) (from Ch. 73, par. 735A-13)
(Section scheduled to be repealed on January 1, 2027)
Sec. 123A-13. Examination of advisory organization, members, subscribers and other companies.
(1) As often as may be reasonable and necessary, the Director must make or cause to be made an examination of any advisory organization. In lieu of any such examination the Director may accept the report of an examination made by the insurance regulatory official of another state. In examining any organization pursuant to this Section, the Director shall ascertain whether such organization complies with the requirements of this Article and all other applicable provisions of the Illinois Insurance Code.
(2) If after examination of a company or advisory organization, or upon the basis of other information, the Director has good cause to believe that the company or organization does not comply with the applicable provisions of the Illinois Insurance Code, he shall, unless he has good cause to believe such noncompliance is knowingly and wilfully, give notice in writing to the company or organization, stating therein to the extent practicable, in what manner such noncompliance is allowed to exist and specifying therein a reasonable time, not less than 10 days thereafter, in which such noncompliance may be corrected. Notices under this Section shall be confidential between the Director and the parties unless a hearing is held thereon.
(3) If the Director has good cause to believe such noncompliance to be wilful, or if within, the period prescribed by the Director in the notice required by paragraph (2) of this Section the company or organization does not make the changes as may be necessary to correct the noncompliance specified by the Director or establish to the satisfaction of the Director that the specified noncompliance does not exist, then the Director may hold a public hearing in connection therewith, provided that within a reasonable period of time, which shall be not less than 10 days before the date of such hearing, he must mail written notice specifying the matters to be considered at such hearing to such company or organization. If no notice has been given as provided in paragraph (2) of this Section, notice of hearing shall state therein, to the extent practicable, in what manner such noncompliance is alleged to exist.
(Source: P.A. 77-1882.)

(215 ILCS 5/123A-14) (from Ch. 73, par. 735A-14)
(Section scheduled to be repealed on January 1, 2027)
Sec. 123A-14. Notice of violation-suspension or revocation of certificate-cease and desist order. If after a hearing pursuant to Sec. 123A-13, the Director finds
(a) that a company or advisory organization is in

violation of this Article or other applicable provisions of the Illinois Insurance Code, he may issue an order to such company or organization which has been the subject of the hearing specifying the violation which exists and requiring compliance within a reasonable time thereafter;

(b) that the violation of any of the applicable

provisions of the Illinois Insurance Code by any company or advisory organization was wilful, he may suspend or revoke, in whole or in part, the certificate of authority of such company, and revoke the license of the advisory organization and order it to cease all activities within the State of Illinois.

(Source: P.A. 77-1882.)

(215 ILCS 5/123A-15) (from Ch. 73, par. 735A-15)
(Section scheduled to be repealed on January 1, 2027)
Sec. 123A-15. Failure to comply with final order of Director; penalty; collection; to be in addition to other penalties; wilful violation of Act-misdemeanor.
(1) Any person, company or organization who fails to comply with a final order of the Director under this Article shall be liable to the State up to $100 per violation, according to the findings of the Director. If the Director finds the noncompliance wilful, the person, company, or organization shall be liable to the State up to $5,000 per violation. The Director may bring action in the name of the people of the State of Illinois to enforce collection. These penalties may be in addition to any other penalties provided by law.
(2) A wilful violation of the provisions of this Article by any person is a misdemeanor.
(Source: P.A. 77-1882.)



Article VIIB - Risk Retention Companies

(215 ILCS 5/Art. VIIB heading)

(215 ILCS 5/123B-1) (from Ch. 73, par. 735B-1)
(Section scheduled to be repealed on January 1, 2027)
Sec. 123B-1. Purpose. The purpose of this Article is to regulate the formation or operation, or both, of risk retention groups and purchasing groups in Illinois formed pursuant to the provisions of the federal Liability Risk Retention Act of 1986 to the extent permitted by such law.
(Source: P.A. 85-131.)

(215 ILCS 5/123B-2) (from Ch. 73, par. 735B-2)
(Section scheduled to be repealed on January 1, 2027)
Sec. 123B-2. Definitions. As used in this Article:
(1) "Director" means the Director of the Department of Insurance.
(2) "Completed operations liability" means liability arising out of the installation, maintenance, or repair of any product at a site which is not owned or controlled by:
(a) any person who performs that work; or
(b) any person who hires an independent contractor to

perform that work; but shall include liability for activities which are completed or abandoned before the date of the occurrence giving rise to the liability.

(3) "Domicile", for purposes of determining the state in which a purchasing group is domiciled, means:
(a) for a corporation, the state in which the

purchasing group is incorporated; and

(b) for an unincorporated entity, the state of its

principal place of business.

(4) "Hazardous financial condition" means that, based on its present or reasonably anticipated financial condition, a risk retention group, although not yet financially impaired or insolvent, is unlikely to be able:
(a) to meet obligations to policyholders with respect

to known claims and reasonably anticipated claims; or

(b) to pay other obligations in the normal course of

business.

(5) "Insurance" means primary insurance, excess insurance, reinsurance, surplus lines insurance, and any other arrangement for shifting and distributing risk which is determined to be insurance under the laws of Illinois.
(6) "Liability" means:
(a) legal liability for damages (including costs of

defense, legal costs and fees, and other claims expenses) because of injuries to other persons, damage to their property, or other damage or loss to such other persons resulting from or arising out of:

(i) any business (whether for profit or not for

profit), trade, product, services (including professional services), premises, or operations; or

(ii) any activity of any state or local

government, or any agency or political subdivision thereof; but

(b) does not include personal risk liability and an

employer's liability with respect to its employees other than legal liability under the Federal Employers' Liability Act (45 U.S.C. 51 et seq.).

(7) "Personal risk liability" means liability for damage because of injury to any person, damage to property, or other loss or damage resulting from any personal, familial, or household responsibilities or activities, rather than from responsibilities or activities referred to in paragraph (a) of subsection (6) of this Section;
(8) "Plan of operation or a feasibility study" means an analysis which presents the expected activities and results of a risk retention group including, at a minimum:
(a) information sufficient to verify that its members

are engaged in businesses or activities similar or related with respect to the liability to which such members are exposed by virtue of any related, similar, or common business, trade, product, services, premises or operations;

(b) for each state in which it intends to operate,

the coverages, deductibles, coverage limits, rates, and rating classification systems for each line of insurance the group intends to offer;

(c) historical and expected loss experience of the

proposed members and national experience of similar exposures to the extent this experience is reasonably available;

(d) pro forma financial statements and projections;
(e) appropriate opinions by a qualified, independent

casualty actuary, including a determination of minimum premium or participation levels required to commence operations and to prevent a hazardous financial condition;

(f) identification of management, underwriting and

claims procedures, marketing methods, managerial oversight methods, investment policies and reinsurance agreements;

(f-5) identification of each state in which the

risk retention group has obtained, or sought to obtain, a charter and license and a description of its status in each such state; and

(g) such other matters as may be prescribed by the

commissioner of the state in which the group is chartered for liability insurance companies authorized by the insurance laws of such state.

(9) "Product liability" means liability for damages because of any personal injury, death, emotional harm, consequential economic damage, or property damage (including damages resulting from the loss of use of property) arising out of the manufacture, design, importation, distribution, packaging, labeling, lease, or sale of a product, but does not include the liability of any person for those damages if the product involved was in the possession of such a person when the incident giving rise to the claim occurred.
(10) "Purchasing group" means any group which:
(a) has as one of its purposes the purchase of

liability insurance on a group basis;

(b) purchases such insurance only for its group

members and only to cover their similar or related liability exposure, as described in paragraph (c) of this subsection (10);

(c) is composed of members whose businesses or

activities are similar or related with respect to the liability to which members are exposed by virtue of any related, similar, or common business, trade, product, services, premises, or operations; and

(d) is domiciled in any State.
(11) "Risk retention group" means any corporation or other limited liability association:
(a) whose primary activity consists of assuming and

spreading all, or any portion, of the liability exposure of its group members;

(b) which is organized for the primary purpose of

conducting the activity described under paragraph (a) of this subsection (11);

(c) which:
(i) is organized and licensed as a liability

insurance company and authorized to engage in the business of insurance under the laws of any state; or

(ii) before January 1, 1985 was organized or

licensed and authorized to engage in the business of insurance under the laws of Bermuda or the Cayman Islands and, before such date, had certified to the insurance commissioner of at least one state that it satisfied the capitalization requirements of such state, except that any such group shall be considered to be a risk retention group only if it has been engaged in business continuously since such date and only for the purposes of continuing to provide insurance to cover product liability or completed operations liability (as such terms were defined in the Product Liability Risk Retention Act of 1981 before the date of the enactment of the Risk Retention Act of 1986);

(d) which does not exclude any person from membership

in the group solely to provide for members of such a group a competitive advantage over such a person;

(e) which:
(i) has as its owners (directly or indirectly)

only persons who comprise the membership of the risk retention group and who are provided insurance by such group; or

(ii) has as its sole owner (directly or

indirectly) an organization which:

(I) has as its members only persons who

comprise the membership of the risk retention group; and

(II) has as its owners only persons who

comprise the membership of the risk retention group and who are provided insurance by such group;

(f) whose members are engaged in businesses or

activities similar or related with respect to the liability of which such members are exposed by virtue of any related, similar, or common business, trade, product, services, premises, or operations;

(g) whose activities do not include the provision of

insurance other than:

(i) liability insurance for assuming and

spreading all or any portion of the liability of its group members; and

(ii) reinsurance with respect to the liability of

any other risk retention group (or any members of such other group) which is engaged in businesses or activities so that such group or member meets the requirement described in paragraph (f) of this subsection (11) for membership in the risk retention group which provides such reinsurance; and

(h) the name of which includes the phrase "Risk

Retention Group".

(12) "State" means any state of the United States or the District of Columbia.
(13) "NAIC" means the National Association of Insurance Commissioners.
(Source: P.A. 99-512, eff. 1-1-17.)

(215 ILCS 5/123B-3) (from Ch. 73, par. 735B-3)
(Section scheduled to be repealed on January 1, 2027)
Sec. 123B-3. Risk retention groups organized in this State.
A. A risk retention group shall either:
(1) pursuant to the provisions of Articles II or III,

be organized to write only liability insurance and, except as provided elsewhere in this Article, must comply with all of the laws, rules, regulations and requirements applicable to such insurers organized in this State and with Section 123B-4 of this Article to the extent such requirements are not a limitation on laws, rules, regulations or requirements of this State; or

(2) pursuant to the provisions of Article VIIC, be

organized to write only liability insurance as a captive insurance company and, except as provided elsewhere in this Article, must comply with all of the laws, rules, regulations and requirements applicable to such insurers organized in this State and with Section 123B-4 of this Article to the extent such requirements are not a limitation on laws, rules, regulations or requirements of this State.

Except that, as of the effective date of this amendatory Act of 1995, a new risk retention group must qualify under paragraph (1) of this subsection.
B. Before it may offer insurance in any state, each risk retention group shall also submit for approval to the Director a plan of operation or a feasibility study and revisions of such plan or study if the group intends to offer any additional lines of liability insurance. In the event of any subsequent material change in any item of its plan or study, such risk retention group shall submit an appropriate revision to the Director within 10 days of any such change for approval by the Director. The group shall not offer any additional kinds of liability insurance, in this State or in any other state, until a revision of such plan or study is approved by the Director.
C. At the time of filing its application for organization, the risk retention group shall provide to the Director in summary form the following information: the identity of the initial members of the group, the identity of those individuals who organized the group or who will provide administrative services or otherwise influence or control the activities of the group, the amount and nature of initial capitalization, the coverages to be afforded, and the states in which the group intends to operate. Upon receipt of this information, the Director shall forward the information to the NAIC. Providing notification to the NAIC is in addition to and shall not be sufficient to satisfy the requirements of Section 123B-4 of this Code or any other provisions of this Article.
D. The name under which a risk retention group may be organized and licensed shall include the phrase "Risk Retention Group".
E. Notwithstanding any other provision to the contrary, all risk retention groups chartered in this State shall file an annual statement with the Department and NAIC. The annual statement shall be in a form prescribed by the Director. The statement may be required to be in diskette form. The statement shall be completed in accordance with the annual statement instructions and the NAIC Accounting Practices and Procedures Manual.
F. As used in this subsection F:
"Board of directors" means the governing body of the risk retention group elected by shareholders or members to establish policy, elect or appoint officers and committees, and make other governing decisions.
"Director" means a natural person designated in the articles of the risk retention group, or designated, elected, or appointed by any other manner, name, or title, to act as a director.
"Material relationship" means a relationship of a person with the risk retention group that includes, but is not limited to:
(a) The receipt in any one 12-month period of

compensation or payment of any other item of value by the person, a member of the person's immediate family, or any business with which the person is affiliated from the risk retention group or a consultant or services provider to the risk retention group is greater than or equal to 5% of the risk retention group's gross written premium for the 12-month period or 2% of its surplus, whichever is greater, as measured at the end of any fiscal quarter falling in a 12-month period. The person or immediate family member of that person is not independent until one year after his or her compensation from the risk retention group falls below the threshold.

(b) A relationship with the auditor as follows: a

director or an immediate family member of a director who is affiliated with or employed in a professional capacity by a present or former internal or external auditor of the risk retention group is not independent until one year after the end of the affiliation, employment, or auditing relationship.

(c) A relationship with a related entity as

follows: a director or an immediate family member of a director who is employed as an executive officer of another company where any of the risk retention group's present executives serve on that other company's board of directors is not independent until one year after the end of the service or the employment relationship.

Within one year after the effective date of this amendatory Act of the 99th General Assembly, existing risk retention groups shall be in compliance with the following governance standards and new risk retention groups shall be in compliance with the standards at the time of licensure:
(1) The board of directors of the risk retention

group shall have a majority of independent directors. If the risk retention group is a reciprocal, then the attorney-in-fact shall adhere to the same standards regarding independence of operations and governance as imposed on the risk retention group's board of directors or subscribers advisory committee under these standards and, to the extent permissible under State law, service providers of a reciprocal risk retention group shall contract with the risk retention group and not the attorney-in-fact.

No director qualifies as independent unless the board

of directors affirmatively determines that the director has no material relationship with the risk retention group. Each risk retention group shall disclose these determinations to the Department at least annually and the Director may approve or refute the board's determination. For this purpose, any person that is a direct or indirect owner of or subscriber in the risk retention group (or is an officer, director, or employee of an owner and insured, unless some other position of the officer, director, or employee constitutes a material relationship), as contemplated by 15 U.S.C. 3901(a)(4)(E)(ii), shall be deemed independent.

A material relationship shall not be deemed to exist

by reason that a majority of the membership of the related entity's board of directors is the same as the membership of the board of directors of the risk retention group unless the director decides otherwise.

(2) The term of any material service provider

contract with the risk retention group shall not exceed 5 years. Any contract, or its renewal, shall require the approval of the majority of the risk retention group's independent directors. The risk retention group's board of directors shall have the right to terminate any service provider, audit, or actuarial contracts at any time for cause after providing adequate notice as defined in the contract. The service provider contract is deemed material if the amount to be paid for the contract is greater than or equal to 5% of the risk retention group's annual gross written premium or 2% of its surplus, whichever is greater.

No service provider in a material relationship with

the risk retention group shall enter into a contract with the risk retention group unless the risk retention group has notified the Director of Insurance in writing of its intention to enter into a transaction at least 30 days prior thereto and the Director of Insurance has not disapproved it within that period.

For the purposes of this paragraph (2), "service

providers" includes captive managers, auditors, accountants, actuaries, investment advisors, lawyers, managing general underwriters, and other parties responsible for underwriting, determination of rates, collection of premium, adjusting and settling claims or preparation of financial statements.

"Lawyers" does not include defense counsel retained

by the risk retention group to defend claims, unless the amount of fees paid to the lawyers meet the definition of a material relationship.

(3) The risk retention group's board of directors

shall adopt a written policy in the plan of operation as approved by the board that requires the board to:

(a) ensure that all owner-insureds of the risk

retention group receive evidence of ownership interest;

(b) develop a set of governance standards

applicable to the risk retention group;

(c) oversee the evaluation of the risk retention

group's management, including, but not limited to, the performance of the captive manager, managing general underwriter, or other party or parties responsible for underwriting, determination of rates, collection of premium, adjusting or settling claims or the preparation of financial statements;

(d) review and approve the amount to be paid for

all material service providers; and

(e) review and approve at least annually:
(i) the risk retention group's goals and

objectives relevant to the compensation of officers and service providers;

(ii) the officers' and service providers'

performance in light of those goals and objectives; and

(iii) the continued engagement of the

officers and material service providers.

(4) The risk retention group shall have an audit

committee composed of at least 3 independent board members as defined in this subsection F. A non-independent board member may participate in the activities of the audit committee, if invited by the members, but cannot be a member of the committee.

The audit committee shall have a written charter that

defines the committee's purpose, which at a minimum must be to:

(a) assist board oversight of: (I) the

integrity of the financial statements, (II) the compliance with legal and regulatory requirements, and (III) the qualifications, independence, and performance of the independent auditor and actuary;

(b) discuss the annual audited financial

statements and quarterly financial statements with management;

(c) discuss the annual audited financial

statements with its independent auditor and, if advisable, discuss its quarterly financial statements with its independent auditor;

(d) discuss policies with respect to risk

assessment and risk management;

(e) meet separately and periodically, either

directly or through a designated representative of the committee, with management and independent auditors;

(f) review with the independent auditor any

audit problems or difficulties and management's response;

(g) set clear hiring policies of the risk

retention group as to the hiring of employees or former employees of the independent auditor;

(h) require the external auditor to rotate the

lead or coordinating audit partner having primary responsibility for the risk retention group's audit as well as the audit partner responsible for reviewing that audit so that neither individual performs audit services for more than 5 consecutive fiscal years; and

(i) report regularly to the board of directors.
The Department may waive the requirement to establish

an audit committee composed of independent board members if the risk retention group is able to demonstrate to the Department that it is impracticable to do so and the risk retention group's board of directors itself is otherwise able to accomplish the purposes of an audit committee as described in this paragraph (4).

(5) The board of directors shall adopt and disclose

governance standards, either through electronic or other means, and provide information to members and insureds upon request, including, but not limited to:

(a) a process by which the directors are

elected by the owner or insureds;

(b) director qualification standards;
(c) director responsibilities;
(d) director access to management and, as

necessary and appropriate, independent advisors;

(e) director compensation;
(f) director orientation and continuing

education;

(g) the policies and procedures that are

followed for management succession; and

(h) the policies and procedures that are

followed for annual performance evaluation of the board.

(6) The board of directors shall adopt and disclose

a code of business conduct and ethics for directors, officers, and employees and promptly disclose to the board of directors any waivers of the code for directors or executive officers. The code of business conduct and ethics shall include, but is not limited to, the following topics:

(a) conflicts of interest;
(b) matters covered under the corporate

opportunities doctrine under the state of domicile;

(c) confidentiality;
(d) fair dealing;
(e) protection and proper use of risk retention

group assets;

(f) compliance with all applicable laws, rules,

and regulations; and

(g) the required reporting of any illegal or

unethical behavior that affects the operation of the risk retention group.

(7) The captive manager, president, or chief

executive officer of the risk retention group shall promptly notify the Department in writing if he or she becomes aware of any material non-compliance with any of these governance standards.

(Source: P.A. 99-512, eff. 1-1-17.)

(215 ILCS 5/123B-4) (from Ch. 73, par. 735B-4)
(Section scheduled to be repealed on January 1, 2027)
Sec. 123B-4. Risk retention groups not organized in this State. Any risk retention group organized and licensed in a state other than this State and seeking to do business as a risk retention group in this State shall comply with the laws of this State as follows:
A. Notice of operations and designation of the Director as agent.
Before offering insurance in this State, a risk retention group shall submit to the Director on a form prescribed by the NAIC:
(1) a statement identifying the state or states in

which the risk retention group is organized and licensed as a liability insurance company, its date of organization, its principal place of business, and such other information, including information on its membership, as the Director may require to verify that the risk retention group is qualified under subsection (11) of Section 123B-2 of this Article;

(2) a copy of its plan of operations or a feasibility

study and revisions of such plan or study submitted to its state of domicile; provided, however, that the provision relating to the submission of a plan of operation or a feasibility study shall not apply with respect to any line or classification of liability insurance which (a) was defined in the Product Liability Risk Retention Act of 1981 before October 27, 1986, and (b) was offered before such date by any risk retention group which had been organized and operating for not less than 3 years before such date; and

(3) a statement of registration which designates the

Director as its agent for the purpose of receiving service of legal documents or process, together with a filing fee of $200 payable to the Director.

A risk retention group shall submit a copy of any material revision to its plan of operation or feasibility study required by subsection B of Section 123B-3 of this Code within 30 days after the date of the approval of the revision by the Director or, if no such approval is required, within 30 days after filing.
B. Financial condition. Any risk retention group doing business in this State shall submit to the Director:
(1) a copy of the group's financial statement

submitted to the state in which the risk retention group is organized and licensed, which shall be certified by an independent public accountant and contain a statement of opinion on loss and loss adjustment expense reserves made by a member of the American Academy of Actuaries or a qualified loss reserve specialist (under criteria established by the NAIC);

(2) a copy of each examination of the risk retention

group as certified by the public official conducting the examination;

(3) upon request by the Director, a copy of any

information or document pertaining to any outside audit performed with respect to the risk retention group; and

(4) such information as may be required to verify its

continuing qualification as a risk retention group under subsection (11) of Section 123B-2.

C. Taxation.
(1) Each risk retention group shall be liable for the

payment of premium taxes and taxes on premiums of direct business for risks resident or located within this State, and shall report to the Director the net premiums written for risks resident or located within this State. Such risk retention group shall be subject to taxation, and any applicable fines and penalties related thereto, on the same basis as a foreign admitted insurer.

(2) To the extent licensed insurance producers are

utilized pursuant to Section 123B-11, they shall report to the Director the premiums for direct business for risks resident or located within this State which such licensees have placed with or on behalf of a risk retention group not organized in this State.

(3) To the extent that licensed insurance producers

are utilized pursuant to Section 123B-11, each such producer shall keep a complete and separate record of all policies procured from each such risk retention group, which record shall be open to examination by the Director, as provided in Section 506.1 of this Code. These records shall, for each policy and each kind of insurance provided thereunder, include the following:

(a) the limit of the liability;
(b) the time period covered;
(c) the effective date;
(d) the name of the risk retention group which

issued the policy;

(e) the gross premium charged; and
(f) the amount of return premiums, if any.
D. Compliance With unfair claims practices provisions. Any risk retention group, its agents and representatives shall be subject to the unfair claims practices provisions of Sections 154.5 through 154.8 of this Code.
E. Deceptive, false, or fraudulent practices. Any risk retention group shall comply with the laws of this State regarding deceptive, false, or fraudulent acts or practices. However, if the Director seeks an injunction regarding such conduct, the injunction must be obtained from a court of competent jurisdiction.
F. Examination regarding financial condition. Any risk retention group must submit to an examination by the Director to determine its financial condition if the commissioner of insurance of the jurisdiction in which the group is organized and licensed has not initiated an examination or does not initiate an examination within 60 days after a request by the Director. Any such examination shall be coordinated to avoid unjustified repetition and conducted in an expeditious manner and in accordance with the NAIC's Examiner Handbook.
G. Notice to purchasers. Every application form for insurance from a risk retention group and the front page and declaration page of every policy issued by a risk retention group shall contain in 10 point type the following notice:

retention group to any person who is not eligible for membership in such group; and

(2) the solicitation or sale of insurance by, or

operation of, a risk retention group that is in a hazardous financial condition or is financially impaired.

I. Prohibition on ownership by an insurance company. No risk retention group shall be allowed to do business in this State if an insurance company is directly or indirectly a member or owner of such risk retention group, other than in the case of a risk retention group all of whose members are insurance companies.
J. Prohibited coverage. No risk retention group may offer insurance policy coverage prohibited by Articles IX or XI of this Code or declared unlawful by the Illinois Supreme Court; provided however, a risk retention group organized and licensed in a state other than this State that selects the law of this State to govern the validity, construction, or enforceability of policies issued by it is permitted to provide coverage under policies issued by it for penalties in the nature of compensatory damages including, without limitation, punitive damages and the multiplied portion of multiple damages, so long as coverage of those penalties is not prohibited by the law of the state under which the risk retention group is organized.
K. Delinquency proceedings. A risk retention group not organized in this State and doing business in this State shall comply with a lawful order issued in a voluntary dissolution proceeding or in a conservation, rehabilitation, liquidation, or other delinquency proceeding commenced by the Director or by another state insurance commissioner if there has been a finding of financial impairment after an examination under subsection F of Section 123B-4 of this Article.
L. Compliance with injunctive relief. A risk retention group shall comply with an injunctive order issued in another state by a court of competent jurisdiction or by a United States District Court based on a finding of financial impairment or hazardous financial condition.
M. Penalties. A risk retention group that violates any provision of this Article will be subject to fines and penalties applicable to licensed insurers generally, including revocation of its license or the right to do business in this State, or both.
N. (Blank).
(Source: P.A. 99-512, eff. 1-1-17.)

(215 ILCS 5/123B-5) (from Ch. 73, par. 735B-5)
(Section scheduled to be repealed on January 1, 2027)
Sec. 123B-5. Compulsory associations.
A. No risk retention group shall be required or permitted to join or contribute financially to the Illinois Insurance Guaranty Fund, or any other plan, pool, association or guaranty or insolvency fund or any similar mechanism, in this State, nor shall any risk retention group, or its insureds or claimants against its insureds, receive any benefit from any such fund or any such plan, pool, association or guaranty or insolvency fund for claims arising under the insurance policies issued by such risk retention group.
B. When a purchasing group obtains insurance covering its members' risks from an insurer not authorized in this State or a risk retention group, no such risks, wherever resident or located, shall be covered by an insurance guaranty fund or similar mechanism in this State.
C. When a purchasing group obtains insurance covering its members' risks from an authorized insurer, only risks resident or located in this State shall be covered by the State guaranty fund subject to the provisions of Article XXXIV.
(Source: P.A. 85-131.)

(215 ILCS 5/123B-6) (from Ch. 73, par. 735B-6)
(Section scheduled to be repealed on January 1, 2027)
Sec. 123B-6. Countersignatures not required. Notwithstanding any contrary provision of this Code, a policy of insurance issued to a risk retention group or any member of that group shall not be required to be countersigned.
(Source: P.A. 85-131.)

(215 ILCS 5/123B-7) (from Ch. 73, par. 735B-7)
(Section scheduled to be repealed on January 1, 2027)
Sec. 123B-7. Purchasing groups - exemption from certain laws relating to the group purchase of insurance. Any purchasing group meeting the criteria established under the provisions of the federal Liability Risk Retention Act of 1986 shall be exempt from any law of this State prohibiting the creation of risk purchasing of groups for the purchase of insurance; any countersignature requirements as provided in this Code; and any prohibition of group purchasing or any law that would discriminate against a purchasing group or its members, prohibit a purchasing group from obtaining insurance on a group basis or because the group has not been in existence for a minimum period of time or because any member has not belonged to the group for a minimum period of time, require that a purchasing group must have a minimum number of members, common ownership or affiliation, or certain legal form, or require that a certain percentage of a purchasing group must obtain insurance on a group basis. In addition, an insurer shall be exempt from any law of this State which prohibits providing, or offering to provide, to a purchasing group or its members advantages based on their loss and expense experience not afforded to other persons with respect to rates, policy forms, coverages or other matters. A purchasing group shall be subject to all other applicable laws of this State.
(Source: P.A. 99-512, eff. 1-1-17.)

(215 ILCS 5/123B-8) (from Ch. 73, par. 735B-8)
(Section scheduled to be repealed on January 1, 2027)
Sec. 123B-8. Notice and registration requirements of purchasing groups.
A. A purchasing group that intends to do business in this State shall, prior to doing business, furnish notice to the Director, on a form prescribed by the Director, that shall:
(1) identify the state in which the group is

domiciled;

(2) specify the lines and classifications of

liability insurance which the purchasing group intends to purchase;

(3) identify the insurance company from which the

group intends to purchase its insurance and the domicile of such company;

(4) specify the method by which, and the person or

persons, if any, through whom insurance will be offered to its members whose risks are resident or located in this State;

(5) identify the principal place of business of the

group;

(6) identify all other states in which the group

intends to do business; and

(7) provide such other information as may be required

by the Director to verify that the purchasing group is qualified under subsection (10) of Section 123B-2 of this Article.

B. A purchasing group shall, within 10 days, notify the Director of any changes in any item set forth in subsection A of this Section.
C. The purchasing group shall register with and designate the Director as its agent solely for the purpose of receiving service of legal documents or process, for which a filing fee of $100 payable to the Director shall be required, except that such requirements shall not apply in the case of a purchasing group:
(1) which in any state of the United States:
(a) was domiciled before April 2, 1986; and
(b) is domiciled on and after October 27, 1986,

in any state of the United States;

(2) which:
(a) before October 27, 1986, purchased insurance

from an insurance carrier licensed in any state; and

(b) since October 27, 1986, purchased its

insurance from an insurance carrier licensed in any state;

(3) which was a purchasing group under the

requirements of the Product Liability Risk Retention Act of 1981 before October 27, 1986; and

(4) which does not purchase insurance that was not

authorized for purposes of an exemption under that Act, as in effect before October 27, 1986.

D. Any purchasing group which was doing business in this State prior to August 3, 1987, shall, within 30 days after that date, furnish notice to the Director pursuant to the provisions of subsection A of this Section and furnish such information as may be required pursuant to subsection B of this Section.
(Source: P.A. 87-1090.)

(215 ILCS 5/123B-9) (from Ch. 73, par. 735B-9)
(Section scheduled to be repealed on January 1, 2027)
Sec. 123B-9. Restrictions on insurance purchased by purchasing groups.
A. A purchasing group may not purchase insurance from a risk retention group that is not organized in a state or from an insurer not admitted in the state in which the purchasing group is located, unless the purchase is effected through a licensed surplus line producer acting pursuant to the surplus lines laws and regulations of such state.
B. No purchasing group may offer insurance policy coverage prohibited by this Code or declared unlawful by the Illinois Supreme Court.
C. A purchasing group which obtains liability insurance from an insurer not admitted in this State or a risk retention group shall inform each of the members of such group which has a risk resident or located in this State that such risk is not protected by an insurance insolvency guaranty fund in this State, and that such risk retention group or such insurer may not be subject to all insurance laws and regulations of this State.
D. No purchasing group may purchase insurance providing for a deductible or an aggregate limit unless the deductible or aggregate limit applies separately to each individual member of the purchasing group.
(Source: P.A. 85-131.)

(215 ILCS 5/123B-10) (from Ch. 73, par. 735B-10)
(Section scheduled to be repealed on January 1, 2027)
Sec. 123B-10. Administrative and procedural authority eegarding risk retention groups and purchasing groups. The Director is authorized to make use of any of the powers established under this Code to enforce the laws of this State so long as those powers are not specifically preempted by the Product Liability Risk Retention Act of 1981, as amended by the Risk Retention Amendments of 1986. This includes, but is not limited to, the Director's administrative authority to investigate, issue subpoenas, conduct depositions and hearings, issue orders (including without limitation orders pursuant to Article XII 1/2 and Section 401.1), and impose penalties. With regard to any investigation, administrative proceedings, or litigation, the Director can rely on the procedural law and regulations of this State.
(Source: P.A. 85-131.)

(215 ILCS 5/123B-11) (from Ch. 73, par. 735B-11)
(Section scheduled to be repealed on January 1, 2027)
Sec. 123B-11. Duty on producers to obtain license.
A. Any person offering, acting or seeking to solicit, sell, purchase, administer or otherwise service a liability insurance contract between a purchasing group located in this State and a risk retention group or insurance company, and any person offering, acting or seeking to solicit, sell, purchase, administer or otherwise service membership contracts, certificates or agreements for enrollment in any purchasing group to any resident of this State, must obtain a license to act as an insurance producer for casualty lines of insurance under Article XXXI; provided, however, that the foregoing provisions of this subsection A, and the following provisions of this Section 123B-11, shall not apply, if:
(1) such purchasing group is composed entirely of

industrial insureds (as defined in subsection F of Section 123C-1);

(2) any such purchasing group, that obtains liability

insurance from an insurer or risk retention group for one or more members of such group which has risks resident or located in this State, shall file a report in writing with the Director not later than April 1 of each year, in the form prescribed by the Director, signed and sworn to by an officer of such group, setting forth such information as the Director may require to determine whether taxes due this State with respect to the purchase of such insurance have properly been paid; and

(3) such purchasing group filing a report under

paragraph (2) shall furnish to each insurer or risk retention group whose name is set forth in such report a written statement, showing:

(a) the name and address of the purchasing group

making such report;

(b) such additional information as the Director

may require with respect to the liability insurance obtained by such purchasing group from such insurer or risk retention group; and

(c) that such information has been filed with the

Director.

The written statement required under the preceding

sentence shall be furnished in a separate mailing by first-class mail to the insurer or risk retention group on or before April 1 of the year following the calendar year for which the report under paragraph (2) was made and shall be in such form as the Director may prescribe.

B. Any such person shall be subject to all requirements of and regulations under Article XXXI, except that:
(1) such person shall be exempt from any residency

requirement imposed by statute or rule, if he or she states in writing that the activities to be carried out under the license will be limited to those described in subsection A of this Section; and

(2) where such person does not qualify for the

exemption set forth in paragraph (1) of subsection B of this Section, all residency requirements under the laws of this State shall be applicable; and

(3) where such person engages in activities, as a

licensed insurance producer, beyond those described in subsection A of this Section, all books, records, statements and accounts required to be established and maintained with respect to activities described in subsection A shall be established and maintained on a segregated basis, separate and apart from all other books, records, statements and accounts regarding the licensee's other transactions. All premiums, commissions or other funds collected as a result of the activities described in subsection A shall be segregated from all other funds of the licensee, shall be held in separate accounts and shall in no event be commingled with any other funds held by the licensee; and

(4) in addition to any other statutory bonding

requirements, any person required to be licensed by this Section shall file with his license application, and thereafter maintain, a fidelity bond in favor of the people of this State executed by a surety company and payable to any party injured by the licensee's breach of a fiduciary duty under the terms of the bond. Such bond shall be continuous in form and maintained in the amount of the greater of $50,000 or 5% of premiums or contributions projected to be received or collected by the applicant from Illinois residents during the next succeeding year as a result of activities under this Section, but not to exceed $1,000,000. Such bond shall remain in force and effect until the surety is released from liability by the Director or until the bond is cancelled by the surety. The surety may cancel the bond and be released from further liability thereunder upon 30 days' written notice in advance to the Director. Such cancellation shall not affect any liability incurred or accrued thereunder before the termination of the 30 day period. Upon receipt of any notice of cancellation, the Director shall immediately notify the licensee.

C. Activities described under subsection A of this Section shall require licensing if carried out, in whole or in part, within this State either directly or indirectly by the use of the mails, advertising or other means of communication with a terminal located in this State.
D. In addition to any other lawful duties, any person engaging in the activities described in subsection A of this Section shall be obligated to exercise reasonable and customary skill and diligence to ascertain that:
(1) any purchasing group or purchasing group member,

to or for whom an offer or solicitation is made, receives a written disclosure that the liability insurance coverage being offered may not be subject to all of the insurance laws and regulations of this State and that, if such company is not otherwise authorized to transact business in this State, insolvency guaranty fund protection is not available for the purchasing group or purchasing group members; and that

(2) any risk retention group or insurance company

which provides a liability insurance policy or certificate to any purchasing group member to or for whom an offer or solicitation is made is:

(a) solvent, and has standards of solvency and

management which are adequate for the protection of policyholders and certificate holders; and

(b) operating in a lawful manner under this

Article.

E. Any insurance producer who breaches a fiduciary duty or who violates any provision of this Section will be subject to fine and revocation or suspension of its license in accordance with the procedures established under Article XXXI and may be held liable for civil damages to any person or group resulting from such violation or breach of a fiduciary duty.
F. Any person retained or employed to solicit, offer, sell or purchase memberships in a purchasing group may be ordered to cease any such enrollment activity in this State whenever the Director has reason to believe that any such purchasing group has liability insurance coverage from a risk retention group or insurance company which is insolvent or in a hazardous financial condition. Orders entered under this paragraph shall be issued in accordance with the procedures set forth at Section 401.1.
G. The Director may permit, on a reciprocal basis, a person licensed in another state to engage in the activities described in subsection A of this Section, whenever he is satisfied that the laws of such other state impose standards and duties on such licensee no less stringent than the standards and duties required by this Section.
(Source: P.A. 85-131.)

(215 ILCS 5/123B-12) (from Ch. 73, par. 735B-12)
(Section scheduled to be repealed on January 1, 2027)
Sec. 123B-12. Binding effect of orders issued in U.S. District Court. An order issued by any United States District Court enjoining a risk retention group from soliciting or selling insurance, or operating, in any state (or in all states or in any territory or possession of the United States) upon a finding that such a group is in a hazardous financial condition or financially impaired condition shall be enforceable in the courts of this State.
(Source: P.A. 85-131.)

(215 ILCS 5/123B-13) (from Ch. 73, par. 735B-13)
(Section scheduled to be repealed on January 1, 2027)
Sec. 123B-13. Rules and regulations. The Director may establish and from time to time amend such rules relating to risk retention groups as may be necessary or desirable to carry out the provisions of this Article.
(Source: P.A. 85-131.)

(215 ILCS 5/123B-14) (from Ch. 73, par. 735B-14)
(Section scheduled to be repealed on January 1, 2027)
Sec. 123B-14. Severability. If any clause, sentence, paragraph, Section or part of this Article or the application thereof to any person or circumstances, shall, for any reason, be adjudged by any court of competent jurisdiction to be invalid, such judgment shall not affect, impair or invalidate the remainder of this Article, and the application thereof to other persons or circumstances, but shall be confined in its operation to the clause, sentence, paragraph, Section or part thereof directly involved in the controversy in which such judgment shall have been rendered and to the person or circumstances involved.
(Source: P.A. 85-131.)



Article VIIC - Domestic Captive Insurance Companies

(215 ILCS 5/Art. VIIC heading)

(215 ILCS 5/123C-1) (from Ch. 73, par. 735C-1)
(Section scheduled to be repealed on January 1, 2027)
Sec. 123C-1. Definitions. As used in this Article:
A. "Affiliate" or "Affiliated company" shall have the meaning set forth in subsection (a) of Section 131.1 (and, for purposes of such definition, the definitions of "control" and "person", as set forth in subsections (b) and (e) of Section 131.1, respectively, shall be applicable).
B. "Association" means any entity meeting the requirements set forth in either of the following paragraphs (1), (2) or (3):
(1) any organized association of individuals, legal

representatives, corporations (whether for profit or not for profit), partnerships, trusts, associations, units of government or other organizations, or any combination of the foregoing, that has been in continuous existence for at least one year, the member organizations of which collectively:

(a) own, control, or hold with power to vote

(directly or indirectly) all of the outstanding voting securities of an association captive insurance company incorporated as a stock insurer; or

(b) have complete voting control (directly or

indirectly) over an association captive insurance company organized as a mutual insurer;

(2) any organized association of individuals, legal

representatives, corporations (whether for profit or not for profit), partnerships, trusts, associations, units of government or other organizations, or any combination of the foregoing:

(a) whose member organizations are engaged in

businesses or activities similar or related with respect to the liability of which such members are exposed by virtue of any related, similar, or common business, trade, product, services, premises, or operations; and

(b) whose member organizations:
(i) directly or indirectly own or control,

and hold with power to vote, at least 80% of all of the outstanding voting securities of an association captive insurance company incorporated as a stock insurer; or

(ii) directly or indirectly have at least 80%

of the voting control over an association captive insurance company organized as a mutual insurer; or

(3) any risk retention group, as defined in

subsection (11) of Section 123B-2, domiciled in this State and organized under this Article; however, beginning 6 months after the effective date of this amendatory Act of 1995, a risk retention group shall no longer qualify as an association under this Article.

Provided, however, that with respect to each of the associations described in paragraphs (1), (2) and (3) above, no member organization may (i) own, control, or hold with power to vote in excess of 25% of the voting securities of an association captive insurance company incorporated as a stock insurer, or (ii) have more than 25% of the voting control of an association captive insurance company organized as a mutual insurer.
C. "Association captive insurance company" means any company that insures risks of (i) the member organizations of an association, and (ii) their affiliated companies.
D. "Captive insurance company" means any pure captive insurance company, association captive insurance company or industrial insured captive insurance company organized under the provisions of this Article.
E. "Director" means the Director of the Department of Insurance.
F. "Industrial insured" means an insured which (together with its affiliates) at the time of its initial procurement of insurance from an industrial insured captive insurance company:
(1) has available to it advice with respect to the

purchase of insurance through the use of the services of a full-time employee acting as an insurance manager or buyer or the services of a regularly and continuously retained qualified insurance consultant; and

(2) pays aggregate annual premiums in excess of

$100,000 for insurance on all risks except for life, accident and health; and

(3) either (i) has at least 25 full-time employees,

or (ii) has gross assets in excess of $3,000,000, or (iii) has annual gross revenues in excess of $5,000,000.

G. "Industrial insured captive insurance company" means any company that insures risks of industrial insureds that are members of the industrial insured group, and their affiliated companies.
H. "Industrial insured group" means any group of industrial insureds that collectively:
(1) directly or indirectly (including ownership or

control through a company which is wholly owned by such group of industrial insureds) own or control, and hold with power to vote, all of the outstanding voting securities of an industrial insured captive insurance company incorporated as a stock insurer; or

(2) directly or indirectly (including control through

a company which is wholly owned by such group of industrial insureds) have complete voting control over an industrial insured captive insurance company organized as a mutual insurer; provided, however, that no member organization may (i) own, control, or hold with power to vote in excess of 25% of the voting securities of an industrial insured captive insurance company incorporated as a stock insurer, or (ii) have more than 25% of the voting control of an industrial insured captive insurance company organized as a mutual insurer.

I. "Member organization" means any individual, legal representative, corporation (whether for profit or not for profit), partnership, association, unit of government, trust or other organization that belongs to an association or an industrial insured group.
J. "Parent" means a corporation, partnership, individual or other legal entity that directly or indirectly owns, controls, or holds with power to vote more than 50% of the outstanding voting securities of a company.
K. "Personal risk liability" means liability to other persons for (i) damage because of injury to any person, (ii) damage to property, or (iii) other loss or damage, in each case resulting from any personal, familial, or household responsibilities or activities, but does not include legal liability for damages (including costs of defense, legal costs and fees, and other claims expenses) because of injuries to other persons, damage to their property, or other damage or loss to such other persons resulting from or arising out of:
(i) any business (whether for profit or not for

profit), trade, product, services (including professional services), premises, or operations; or

(ii) any activity of any state or local government,

or any agency or political subdivision thereof.

L. "Pure captive insurance company" means any company that insures only risks of its parent or affiliated companies or both.
M. "Unit of government" includes any state, regional or local government, or any agency or political subdivision thereof, or any district, authority, public educational institution or school district, public corporation or other unit of government in this State or any similar unit of government in any other state.
(Source: P.A. 89-97, eff. 7-7-95; 90-794, eff. 8-14-98.)

(215 ILCS 5/123C-2) (from Ch. 73, par. 735C-2)
(Section scheduled to be repealed on January 1, 2027)
Sec. 123C-2. Authority of captives; restrictions.
A. Any captive insurance company, when permitted by its articles of association or charter, may apply to the Director for a certificate of authority to transact any and all insurance in classes 2 and 3 of Section 4 of this Code, except that:
(1) no pure captive insurance company may insure any

risks other than those of its parent and affiliated companies;

(2) no association captive insurance company may

insure any risks other than those of the member organizations of its association, and their affiliated companies;

(3) no industrial insured captive insurance company

may insure any risks other than those of the members of the industrial insured group, and their affiliated companies; and

(4) no captive insurance company may provide:
(i) personal motor vehicle coverage or

homeowner's insurance coverage or any component thereof, or

(ii) personal coverage for personal risk

liability, or

(iii) coverage for an employer's liability to its

employees other than legal liability under the federal Employers' Liability Act (45 U.S.C. 51 et seq.), provided, however, this exclusion does not preclude reinsurance of such employer's liability, or

(iv) accident and health insurance as provided in

clause (a) of Class 2 of Section 4, provided, however, this exclusion does not preclude stop-loss insurance or reinsurance of a single employer self-funded employee disability benefit plan or an employee welfare plan as described in 29 U.S.C. 1001 et seq.

B. No captive insurance company shall do any insurance business in this State unless:
(1) it first obtains from the Director a certificate

of authority authorizing it to do such insurance business in this State; and

(2) it appoints a resident registered agent to accept

service of process and to otherwise act on its behalf in this State.

C. No captive insurance company shall adopt a name that is the same as, deceptively similar to, or likely to be confused with or mistaken for, any other existing business name registered in this State.
D. Each captive insurance company, or the organizations providing the principal administrative or management services to such captive insurance company, shall maintain a place of business in this State.
(Source: P.A. 91-357, eff. 7-29-99.)

(215 ILCS 5/123C-3) (from Ch. 73, par. 735C-3)
(Section scheduled to be repealed on January 1, 2027)
Sec. 123C-3. Minimum capital.
A. No pure captive insurance company, association captive insurance company incorporated as a stock insurer, or industrial insured captive insurance company incorporated as a stock insurer shall be issued a certificate of authority unless it shall possess and thereafter maintain unimpaired paid-in capital of not less than the minimum capital requirement applicable to the class or classes and clause or clauses of Section 4 describing the kind or kinds of insurance which such captive insurance company is authorized to write, as set forth in subsection (1) of Section 13.
B. Such capital may be in the form of (1) all cash or cash equivalents; or (2) cash or cash equivalents representing at least 20% of the requisite capital, together with an irrevocable letter of credit for the remainder of the requisite capital, which letter of credit must (a) be approved by the Director, (b) be issued or unconditionally confirmed by (i) a bank chartered by this State, (ii) a member bank of the Federal Reserve System or (iii) a United States office of a foreign banking corporation that is: (A) licensed under the laws of the United States or any state thereof, (B) regulated, supervised and examined by United States federal or state authorities having regulatory authority over banks and trust companies, and (C) designated by the Securities Valuation Office of the National Association of Insurance Commissioners as meeting its credit standards for issuing or confirming letters of credit or, in the event that the Director elects to establish credit standards by rule, in compliance with rules promulgated by the Director establishing reasonable standards of safety and soundness substantially equivalent to those of the Securities Valuation Office of the National Association of Insurance Commissioners, and (c) satisfy the requirements of Section 123C-19; or (3) cash or cash equivalents representing at least 33% of the requisite capital, together with irrevocable contractual obligations of the member organizations of the captive insurance company for the payment of the remainder of the requisite capital in no more than 3 equal installments in each of the 3 calendar years following the date of the grant of the certificate of authority to the captive insurance company, which irrevocable contractual obligations shall by contract be subject to acceleration (in a manner acceptable to the Director) by the Company at the direction of the Director and shall be secured by a letter of credit or other form of guarantee or security acceptable to the Director.
(Source: P.A. 86-632.)

(215 ILCS 5/123C-4) (from Ch. 73, par. 735C-4)
(Section scheduled to be repealed on January 1, 2027)
Sec. 123C-4. Minimum surplus.
A. No captive insurance company shall be issued a certificate of authority unless it shall possess paid-in surplus of not less than the minimum paid-in surplus requirement applicable to the class or classes and clause or clauses of Section 4 describing the kind or kinds of insurance which such captive insurance company is authorized to write, as set forth in subsection (2) of Section 13 or subsection (1) of Section 43, as applicable.
B. Each captive insurance company shall, in addition to the minimum capital required by Section 123C-3, at all times maintain free surplus of not less than the minimum surplus requirement applicable to the class or classes and clause or clauses of Section 4 describing the kind or kinds of insurance which such captive insurance company is authorized to write, as set forth in subsection (3) of Section 13 or subsection (6) of Section 43, as applicable.
C. The surplus referred to in subsections A or B may be in the form of (1) all cash or cash equivalents; or (2) cash or cash equivalents representing at least 20% of the requisite surplus, together with an irrevocable letter of credit for the remainder of the requisite surplus, which letter of credit must (a) be approved by the Director, (b) be issued or unconditionally confirmed by (i) a bank chartered by this State, (ii) a member bank of the Federal Reserve System or (iii) a United States office of a foreign banking corporation that is: (A) licensed under the laws of the United States or any state thereof, (B) regulated, supervised and examined by United States federal or state authorities having regulatory authority over banks and trust companies, and (C) designated by the Securities Valuation Office of the National Association of Insurance Commissioners as meeting its credit standards for issuing or confirming letters of credit or, in the event that the Director elects to establish credit standards by rule, in compliance with rules promulgated by the Director establishing reasonable standards of safety and soundness substantially equivalent to those of the Securities Valuation Office of the National Association of Insurance Commissioners, and (c) satisfy the requirements of Section 123C-19; or (3) cash or cash equivalents representing at least 33% of the requisite surplus, together with irrevocable contractual obligations of the member organizations of the captive insurance company for the payment of the remainder of the requisite surplus in no more than 3 equal installments in each of the 3 calendar years following the date of grant of the certificate of authority to the captive insurance company, which irrevocable contractual obligations shall by contract be subject to acceleration (in a manner acceptable to the Director) by the Company at the direction of the Director and shall be secured by a letter of credit or other form of guarantee or security acceptable to the Director.
D. Notwithstanding any other provision of this Section and Section 123C-3, each captive insurance company shall at all times maintain at least $300,000 of capital and surplus in the form of cash or securities permitted by Article VIII.
(Source: P.A. 86-632.)

(215 ILCS 5/123C-5) (from Ch. 73, par. 735C-5)
(Section scheduled to be repealed on January 1, 2027)
Sec. 123C-5. Formation of captive insurance companies in this State; certificate of authority.
A. A pure captive insurance company shall be incorporated as a stock insurer with its capital divided into shares and held by the stockholders.
B. An association captive insurance company or an industrial insured captive insurance company may be incorporated:
(1) as a stock insurer with its capital divided into

shares and held by the stockholders; or

(2) as a mutual insurer without capital stock, the

governing body of which is elected by the member organizations of its association.

C. No stock captive insurance company shall issue any shares of stock having a par value of less than $1 per share. The capital stock of a captive insurance company incorporated as a stock insurer shall be issued at not less than par value.
D. The provisions of subsection (1) of Section 10, subsection (1) of Section 12, Sections 14, 14.1, 15 (excluding subsections (d) and (e) thereof), 18, 19, 20 and 21, subsections (3) and (4) of Section 23, and Section 25 shall apply to the organization of a stock captive insurance company.
E. The provisions of subsection (1) of Section 40, subsections (1) and (2) of Section 42, Section 44, subsection (a) and (b) of Section 45, and Sections 48, 49, 50 and 52 shall apply to the organization of a mutual captive insurance company.
F. (1) In order to receive a certificate of authority, at the same time as the documents referred to in subsections (a), (b) and (c) of Section 15 (in the case of a stock captive insurance company) or subsections (a) and (b) of Section 45 (in the case of a mutual captive insurance company) are delivered to the Director, the incorporators shall file with the Director any statements or documents required by the Director, including evidence of the following:
(a) the amount and liquidity of its assets relative

to the risks to be assumed;

(b) the expertise, experience, character, financial

responsibility, reputation and business qualifications of the officers, directors and persons who will manage it;

(c) the overall soundness of its plan of operation

(which shall include (i) the lines of business to be written by the captive insurance company, (ii) the geographic areas in which the captive insurance company is to operate, (iii) the type of policy (occurrence or claims-made) to be offered by the captive insurance company, (iv) the net retention limits and reinsurance program, including whether the captive insurance company intends to assume reinsurance, and (v) in the case of an industrial insured captive insurance company, an investment policy specifying the type of investments to be made by such company and the diversity of such investments);

(d) whether major operations functions, such as

underwriting, rating, claims administration, loss prevention programs, accounting and investment of funds, will be handled by the captive insurance company's employees or through contractual arrangements with other parties;

(e) the scope of the loss prevention programs of its

parent, member organizations, or industrial insureds, as applicable; and

(f) such other factors deemed relevant by the

Director in ascertaining whether the proposed captive insurance company will be able to meet its policy obligations.

The Director may deny the incorporators' application for a certificate of authority if he determines, in the exercise of his discretion, either that the foregoing standards have not been satisfied or that the proposed captive insurance company is being organized for purposes inimical to the interests of policyholders.
(2) If the Director is satisfied, on the basis of the documents and statements referred to in paragraph (1) of subsection F, that the captive insurance company meets the criteria set forth in paragraph (1) of subsection F, and that the captive insurance company meets all other requirements imposed by this Article (other than those set forth in Sections 123C-3 and 123C-4), he shall, at the same time as he effects the filing referred to in Section 18 (or, in the case of a mutual insurance company, Section 48) and issues the permit referred to in Section 20 (or, in the case of a mutual insurance company, Section 50), notify the captive insurance company in writing of his determination, which notification shall state that the Director will issue a certificate of authority upon receipt of evidence satisfactory to the Director that the company has fully collected the capital and surplus required by Sections 123C-3 and 123C-4. Upon receipt of evidence satisfactory to the Director that the required capital and surplus have been fully collected by the company, the Director shall grant a certificate of authority authorizing the captive insurance company to transact the kind or kinds of business specified therein.
(Source: P.A. 86-632.)

(215 ILCS 5/123C-6) (from Ch. 73, par. 735C-6)
(Section scheduled to be repealed on January 1, 2027)
Sec. 123C-6. Change in plan of operation; violations. Any material change in items (i) through (v) of the captive insurance company's plan of operations described in subparagraph (c) of paragraph (1) of subsection F of Section 123C-5 requires prior approval of the Director. Any material change which is not disapproved by the Director within 30 days after its submission shall be deemed approved. The provisions of Sections 401.1 and 403A shall apply to a captive insurance company's material failure to adhere to items (i) through (v) of its plan of operations described in subparagraph (c) of paragraph (1) of subsection F of Section 123C-5 (to the same extent and in the same manner as if such failure were a violation of this Code).
(Source: P.A. 85-131.)

(215 ILCS 5/123C-7) (from Ch. 73, par. 735C-7)
(Section scheduled to be repealed on January 1, 2027)
Sec. 123C-7. Directors - conflicts of interest.
A. The provisions of Section l0 shall apply to stock captive insurance companies and all those having dealings therewith and the provisions of Section 40 shall apply to mutual captive insurance companies and all those having dealings therewith; provided that no residents or citizens of this State need be directors. No director may serve who has been convicted of fraud involving any financial institution or of a felony. The Director may waive the prohibition regarding a felony if he determines that the particular felony does not jeopardize the person's ability to act as a director.
B. Every captive insurance company shall report to the Director within 30 days after any change in its executive officers or directors, including in its report a statement of the business and professional affiliations of any new executive officer or director. For purposes of this subsection B, the term "executive officer" includes only the following: chairman of the board of directors; president; executive or senior vice-president; secretary; and treasurer.
C. No director, officer, or employee having any authority in the investment or disposition of the funds of a captive insurance company shall accept, except on behalf of the company, or be the beneficiary of, any fee, brokerage, gift, or other emolument because of any investment, loan, deposit, purchase, sale, payment, or exchange made by or for the company; but a director who is not otherwise an officer or employee of the company may receive reasonable compensation for services performed for sales or purchases made to or for the company in the ordinary course of its business and in the usual private professional or business capacity of such director.
D. Any profit or gain received by or on behalf of any person in violation of subsection C of this Section shall inure to and be recoverable by the company. A suit to recover such profit may be instituted in any court of competent jurisdiction by the company, or by any stockholder of the company in its name and on its behalf if the company fails or refuses to bring such suit within 60 days after request in writing or if the company fails diligently to prosecute the same thereafter. No such suit shall be brought more than 2 years after the date such profit or gain was discovered.
(Source: P.A. 85-131.)

(215 ILCS 5/123C-8) (from Ch. 73, par. 735C-8)
(Section scheduled to be repealed on January 1, 2027)
Sec. 123C-8. Merger, consolidation, plans of exchange and reorganization.
A. The provisions of Article X shall apply to captive insurance companies; provided, however, that:
(1) if the surviving or new company is to be a

domestic captive insurance company,

(a) the Director shall, in determining whether

such company meets the requirements set forth in paragraph (b) of subsection (2) of Section 162, refer only to the provisions of this Article VIIC and the other provisions of Article X;

(b) the Director shall, in determining whether

such company meets the requirements of Sections 123C-3 and 123C-4, take into account the capital and surplus of the company to be merged into the domestic captive insurance company or the companies to be consolidated into the domestic captive insurance company (but any approval by the Director of such merger or consolidation shall be contingent upon the receipt of such capital and surplus by the domestic captive insurance company and satisfactory evidence thereof being presented to the Director);

(c) notwithstanding the provisions of paragraph

(c) of subsection (1) of Section 166, such surviving or new company shall have all of the rights, privileges, immunities and powers and shall be subject to all of the duties and liabilities granted or imposed by this Article VIIC (and not by the entire Code); and

(2) in the event that such merger or consolidation is

to be effected in conjunction with the formation and licensing of a new domestic captive insurance company in this State, the Director shall follow procedures for the contemporaneous and expeditious review of the materials presented to the Director for his approval of such formation, licensing and merger or consolidation.

B. (1) Any domestic, foreign or alien stock company, mutual company, or reciprocal company, authorized or which may be authorized to do business in this State, may reorganize as a domestic captive insurance company under the laws of this State, by complying with the provisions of Article XII. Domestic companies are hereby authorized to reorganize as domestic captive insurance companies.
(2) In the event that such reorganization is to be

effected in conjunction with the formation and licensing of a new captive insurance company in this State, the Director shall follow procedures for the contemporaneous and expeditious review of the materials presented to the Director for his approval of such formation, licensing and reorganization.

(Source: P.A. 85-131.)

(215 ILCS 5/123C-9) (from Ch. 73, par. 735C-9)
(Section scheduled to be repealed on January 1, 2027)
Sec. 123C-9. Reports, statements and mandatory reserves.
A. Captive insurance companies shall not be required to make any annual report except as provided in this Article.
B. (1) Prior to March 1 of each year, each captive insurance company shall submit to the Director a report of its financial condition, verified by oath of 2 of its executive officers and including (i) a balance sheet reporting assets, liabilities, capital and surplus, (ii) a statement of gain or loss from operations, (iii) a statement of changes in financial position, (iv) a statement of changes in capital and surplus, and (v) in the case of industrial insured captive insurance companies, an analysis of loss reserve development, information on risks ceded and assumed under reinsurance agreements, on forms prescribed by the Director, and a schedule of its invested assets on forms prescribed by the Director.
(2) In addition, prior to March 1 of each year, each

association captive insurance company shall submit to the Director such additional data or information, which the Director may from time to time require, on a form specified by the Director.

(3) Prior to June 1 of each year, each association

and industrial insured captive insurance company shall submit to the Director a report of its financial condition, certified by a recognized firm of independent public accountants acceptable to the Director and including the items referred to in items (i), (ii), (iii) and (iv) of paragraph (1) of this subsection B.

(4) Unless the Director permits otherwise, the

reports of financial condition referred to in paragraphs (1) and (3) of this subsection B are to be prepared in accordance with the Accounting Practices and Procedures Manual adopted by the National Association of Insurance Commissioners. The Director shall have authority to extend the time for filing any report or statement by any company for reasons which he considers good and sufficient.

C. In addition, any captive insurance company may be required by the Director, when he considers such action to be necessary and appropriate for the protection of policyholders, creditors, shareholders or claimants, to file, within 60 days after mailing to the company of a notice that such is required, a supplemental summary statement as of the last day of any calendar month occurring during the 100 days next preceding the mailing of such notice designated by him on forms prescribed and furnished by the Director. No company shall be required to file more than 4 supplemental summary statements during any consecutive 12 month period.
D. Every captive insurance company shall, at all times, maintain reserves in an amount estimated in the aggregate to provide for the payment of all losses and claims incurred, whether reported or unreported, which are unpaid and for which such company may be liable, and to provide for the expenses of adjustment or settlement of such losses and claims. The aggregate reserves shall be reduced by reinsurance ceded which meets the requirements of Section 123C-13. For the purpose of such reserves, the company shall keep a complete and itemized record showing all losses and claims on which it has received notice, including all notices received by it of the occurrence of any event which may result in a loss. Such record shall be opened in chronological receipt order, with each notice of loss or claim identified by appropriate number or coding.
E. Every captive insurance company shall maintain an unearned premium reserve on all policies in force which reserve shall be charged as a liability. The portions of the gross premiums in force, after deducting reinsurance qualifying under Section 123C-13, which shall be held as a premium reserve, shall never be less in the aggregate than the company's actual liability to all its insureds for the return of gross unearned premiums. In the calculation of the company's actual liability to all its insureds, the reserve shall be computed pursuant to the method commonly referred to as the monthly pro rata method; provided, however, that the Director may require that such reserve shall be equal to the unearned portions of the gross premiums in force, after deducting reinsurance qualifying under Section 123C-13, in which case the reserve shall be computed on each respective risk from the date of the issuance of the policy.
F. The reports required by this Section shall be prepared and filed on a calendar year basis.
G. Notwithstanding the requirements of this Section, a captive insurance company may prepare and issue financial statements prepared in accordance with generally accepted accounting principles.
(Source: P.A. 85-131; 86-1155; 86-1156.)

(215 ILCS 5/123C-10) (from Ch. 73, par. 735C-10)
(Section scheduled to be repealed on January 1, 2027)
Sec. 123C-10. Examinations and investigations; fees.
A. The provisions of Sections 132 through 132.7 shall apply to captive insurance companies. The expenses and charges of any examination conducted pursuant to those Sections shall be paid by the company examined.
B. When necessary to supplement its evaluation or examination procedures, the Department may retain independent actuaries deemed competent by the Director, qualified loss reserve consultants, independent risk managers, independent certified public accountants, or qualified examiners of insurance companies deemed competent by the Director, or any combination of the foregoing. The Director may also accept as a part of the Department's examination of any company or person (a) a report by an independent actuary deemed competent by the Director or (b) a report of an audit made by an independent certified public accountant. Neither those persons so designated nor any members of their immediate families shall be officers of, connected with, or financially interested in any company other than as policyholders, nor shall they be financially interested in any other corporation or person affected by the examination, investigation or hearing. The reasonable expenses and charges of persons so retained or designated shall be paid directly by the company.
(Source: P.A. 89-97, eff. 7-7-95.)

(215 ILCS 5/123C-11) (from Ch. 73, par. 735C-11)
(Section scheduled to be repealed on January 1, 2027)
Sec. 123C-11. Grounds and procedures for suspension or revocation of certificate of authority.
A. The certificate of authority of a captive insurance company to do an insurance business in this State may be suspended or revoked by the Director for any of the following reasons:
(1) insolvency or impairment of capital or surplus;
(2) failure to meet the requirements of Sections

123C-3 or 123C-4;

(3) refusal or failure to submit an annual report, as

required by Section 123C-9, or any other report or statement required by law or by lawful order of the Director;

(4) failure to comply with the provisions of its own

charter or bylaws (or, in the case of an industrial insured captive, with the provisions of the investment policy set forth in its plan of operation as approved from time to time by the Director);

(5) failure to submit to examination or any legal

obligation relative thereto, as required by Section 123C-10;

(6) refusal or failure to pay expenses and charges as

required by Sections 408, 123C-10 and 123C-17;

(7) use of methods that, although not otherwise

specifically prohibited by law, nevertheless render its operation detrimental or its condition unsound with respect to the public or to its policyholders; or

(8) failure otherwise to comply with the laws of this

State.

B. If the Director finds, upon examination, hearing, or other evidence, that any captive insurance company has committed any of the acts specified in subsection A, he may suspend or revoke such certificate of authority if he deems it in the best interest of the public and the policyholders of such captive insurance company, notwithstanding any other provision of this Article.
C. The provisions of Articles XIII and XIII 1/2 shall apply to and govern the conservation, rehabilitation, liquidation and dissolution of captive insurance companies.
(Source: P.A. 85-131.)

(215 ILCS 5/123C-12) (from Ch. 73, par. 735C-12)
(Section scheduled to be repealed on January 1, 2027)
Sec. 123C-12. Legal investments.
A. The provisions of Article VIII and of Sections 131.2 and 131.3 shall apply to association captive insurance companies.
B. No pure captive insurance company or industrial insured captive insurance company shall be subject to any restrictions on allowable investments whatever, including those limitations contained in Articles VIII and VIII 1/2; provided, however, that the Director may prohibit or limit any investment or type of investment that threatens the solvency or liquidity of any such company; and provided further that an industrial insured captive insurance company must adhere to the investment policy set forth in its plan of operation as approved from time to time by the Director.
(Source: P.A. 85-131.)

(215 ILCS 5/123C-13) (from Ch. 73, par. 735C-13)
(Section scheduled to be repealed on January 1, 2027)
Sec. 123C-13. Reinsurance.
A. Any captive insurance company may provide reinsurance on risks ceded by any other insurer; provided, however, that the risks so assumed are the same as the captive insurance company could legally insure on a direct basis. The provisions of Section 174.1 shall not apply to any captive insurance company providing reinsurance.
B. Subject to the provisions of Article XI, any captive insurance company may cede, and may take credit for in the establishment of reserves, all or any part of its risks. Furthermore, in addition to Section 173.1, any pure or industrial insured captive insurance company may take credit, as either an asset or a deduction from liability, for reinsurance so ceded to the extent:
(1) The reinsurer satisfies all of the following (a)

through (g):

(a) the principal business of the reinsurer

(other than investments in subsidiaries and other investment activities) is to accept reinsurance from captive insurance companies organized under Article VIIC, of which the company accepting the reinsurance directly or indirectly owns, controls, or holds with power to vote more than 80% of the outstanding voting securities if organized as a stock company or more than 80% of the voting control if organized as a mutual company and to provide insurance related services;

(b) is licensed to transact insurance or

reinsurance in its jurisdiction of domicile;

(c) submits to this State's authority to examine

its books and records and agrees to pay the cost thereof;

(d) files annually with the Director a copy of

its most recent audited financial statements;

(e) maintains a surplus as regards policyholders

in an amount that is not less than $20,000,000;

(f) files with the Department the following:
(i) evidence of its submission to the

jurisdiction of any court of competent jurisdiction in any state of the United States and its agreement to comply with all requirements necessary to give the court jurisdiction and to abide by the final decision of the court or of any appellate court in the event of an appeal; and

(ii) an instrument designating the Director

or a designated attorney as its true and lawful attorney upon whom may be served any lawful process in any action, suit, or proceeding instituted by or on behalf of the ceding company;

(g) has not been the subject of an order of the

Director entered after notice and hearing prohibiting the reinsurer from utilizing this paragraph (1); or

(2) the taking of credit by the captive insurance

company has otherwise received the prior approval of the Director.

(Source: P.A. 87-108.)

(215 ILCS 5/123C-14) (from Ch. 73, par. 735C-14)
(Section scheduled to be repealed on January 1, 2027)
Sec. 123C-14. Rating organizations; memberships; rate or policy filing. No captive insurance company shall be required to join a rating organization. No captive insurance company shall be required to file its premium rates or policy forms with, or to seek approval of such rates or forms from, the Director or any other authority of this State.
(Source: P.A. 85-131.)

(215 ILCS 5/123C-15) (from Ch. 73, par. 735C-15)
(Section scheduled to be repealed on January 1, 2027)
Sec. 123C-15. Exemption from compulsory associations. No captive insurance company shall be permitted or required to join or contribute financially to any plan, pool, association, or guaranty or insolvency fund in this State, nor shall any captive insurance company, nor its insureds nor any claimants against the insureds, nor its parent nor any affiliated company, nor any member organization of its association, receive any benefit from any such plan, pool, association, or guaranty or insolvency fund for claims arising out of the operations of such captive insurance company. Each association captive insurance company and each industrial insured captive insurance company shall inform each insured, in both the application for insurance and in the policy issued to such insured, that (i) the captive insurance company is not subject to all of the insurance laws and regulations of this State, and (ii) state insurance insolvency guaranty funds are not available to such insured for claims arising out of the operations of such captive insurance company.
(Source: P.A. 85-131.)

(215 ILCS 5/123C-16) (from Ch. 73, par. 735C-16)
(Section scheduled to be repealed on January 1, 2027)
Sec. 123C-16. Tax.
A. Every captive insurance company organized under the provisions of this Article and doing business in this State shall, for the privilege of doing business in this State, pay to the Director for the State treasury the State tax imposed under Section 409 to the same extent and in the same manner as a domestic insurance company.
B. Domestic captive insurance companies shall be insurance companies subject to the rules now provided for such companies under the Illinois Income Tax Act.
C. A domestic captive insurance company that has engaged one or more administrative or management service organizations in order to comply with subsection D of Section 123C-2 shall be deemed to meet the requirements of Section 409(4)(a) through (d) provided that the company and such organizations when viewed collectively as a group:
(a) maintain a place of business in this State; and
(b) maintain in this State personnel knowledgeable of

and responsible for the company's operations, books, records, administration and annual statement; and

(c) conduct in this State substantially all of the

company's underwriting, policy issuing and servicing operations relating to the company's policyholders and certificate holders; and

(d) comply with the provisions of Section 133(2)

with respect to such domestic captive insurance company's books, records, documents, accounts, vouchers and securities.

(Source: P.A. 86-632; 86-634.)

(215 ILCS 5/123C-17) (from Ch. 73, par. 735C-17)
(Section scheduled to be repealed on January 1, 2027)
Sec. 123C-17. Fees.
A. The Director shall charge, collect, and give proper acquittances for the payment of the following fees and charges with respect to a captive insurance company:
1. For filing all documents submitted for the

incorporation or organization or certification of a captive insurance company, $7,000.

2. For filing requests for approval of changes in the

elements of a plan of operations, $200.

B. Except as otherwise provided in subsection A of this Section and in Section 123C-10, the provisions of Section 408 shall apply to captive insurance companies.
C. Any funds collected from captive insurance companies pursuant to this Section shall be treated in the manner provided in subsection (11) of Section 408.
(Source: P.A. 93-32, eff. 7-1-03.)

(215 ILCS 5/123C-18) (from Ch. 73, par. 735C-18)
(Section scheduled to be repealed on January 1, 2027)
Sec. 123C-18. Additional powers, rights, and obligations. In addition to the powers and duties set forth in the other provisions of this Article VIIC and to the extent not inconsistent with the provisions of this Article VIIC:
A. The provisions of Article XXVI, subsection E of

Section 123B-3, subsection A of Section 123B-4, subsection A of Section 123B-8, and Sections 2.1, 131.4 through 131.12, 131.20, 131.20a(2), except as otherwise provided by Section 123C-12B, 131.22, 133, 141.1, 141.2, 144.1, 144.2, 147, 148, 149, 154.5, 154.6, 154.7, 154.8, 155, 186.1, 186.2, 401, 401.1, 402, 403, 403A, 407, 407.1, 407.2, 4l2, 415 and subsections (1) and (3) of Section 441 shall apply to captive insurance companies and all those having dealings therewith.

B. The provisions of subsection (2) of Section 9,

Section 11, subsection (2) of Section 12, and Sections 27.1, 28, 28.2, 28.2a, 29, 30, 31, 32, 33, 34 and 35 shall apply to stock captive insurance companies and all those having dealings therewith.

C. The provisions of subsection (2) of Section 39,

Section 41, subsections (1) and (2) of Section 42, and Sections 54, 55, 56, 57, 58, 59 and 60 shall apply to mutual captive insurance companies and all those having dealings therewith.

D. The Director and each captive insurance company

and all those having dealings therewith shall have the authorities, powers, rights, duties and obligations set forth in Section 144 (excluding paragraph (f) of subsection (4) of Section 144); provided, however, that:

(i) subsection (1) of Section 144 shall not apply

to pure captive insurance companies; and

(ii) the Director may exempt any association

captive insurance company and any industrial insured captive insurance company from the requirements of subsection (1) of Section 144, on terms and conditions established by the Director, upon a showing by any such captive insurance company and a determination by the Director that the limitations of subsection (1) of Section 144 are not necessary to protect the interests of policyholders in light of such captive insurance company's financial condition and the nature of the risks insured by such company.

E. Nothing in this Article or Code shall be deemed to

prohibit the by-laws of a captive insurance company from providing for the allocation of underwriting or investment income or loss to the respective accounts of its members, or to prohibit a captive insurance company, if its by-laws so provide and the requirements of this Article are otherwise met, from distributing to a withdrawing member, whether by way of ordinary or liquidating distributions and whether the withdrawal of such member is voluntary or otherwise, on terms and conditions set forth in the by-laws, that member's share of the company's surplus, as well as that portion of the underwriting and investment income allocated to such withdrawing member for the period that such withdrawing member was a member of the mutual company; provided that (i) no such distribution may be made except out of earned, as distinguished from contributed, surplus, (ii) no such distribution shall be made if the surplus of the captive insurance company is less than the original surplus required for the kind or kinds of business authorized to be transacted by such company, or if the payment of such distribution would reduce its surplus to less than the minimum, and (iii) no such distribution shall be made without the approval of the Director if such distribution, together with other such distributions made within the period of 12 consecutive months ending on the date on which the proposed distribution is scheduled for payment or distribution, exceeds the greater of: (i) 10% of the company's surplus as regards policyholders as of the 31st day of December next preceding, or (ii) the net income of the company for the 12 month period ending the 31st day of December next preceding. For the purposes of this subsection, net income includes net realized capital gains in an amount not to exceed 20% of net unrealized capital gains. The right of a member of a captive insurance company to receive distributions under this Section shall be included within the provisions of paragraph (i) of subsection (1) of Section 205 in the event of liquidation or dissolution of such captive insurance company.

(Source: P.A. 88-297; 89-206, eff. 7-21-95.)

(215 ILCS 5/123C-19) (from Ch. 73, par. 735C-19)
(Section scheduled to be repealed on January 1, 2027)
Sec. 123C-19. Letters of credit.
A. Any letter of credit used to meet the requirements set forth in Sections 123C-3 and 123C-4:
(1) may not be used to provide more than 80% of the

amount required in Section 123C-3 and may not be used to provide more than 80% of the amount required in Section 123C-4;

(2) may not be allowed to expire without the prior

written approval of the Director and shall provide for 30 days' advance written notice to the Director of the proposed expiration of the letter of credit; and

(3) must be provided pursuant to arrangements,

acceptable to the Director, wherein all funds obtained by the company under the letter of credit are free of claims of any party which may arise on account of the company's resort to the letter of credit.

B. If letters of credit are used to provide surplus in excess of the amounts required in Section 123C-4:
(1) the aggregate amount of all such letters of

credit shall not exceed the policyholder surplus of the company;

(2) without the prior written approval of the

Director, no such letter of credit may be allowed to expire, in any period of 12 consecutive months ending on the date of such expiration, in an amount greater than the greater of (a) 10% of the company's surplus as regards policyholders as of the 31st day of December next preceding, or (b) the net income of the company for the 12 month period ending the 31st day of December next preceding. For purposes of this Section, net income includes net realized capital gains in an amount not to exceed 20% of net unrealized capital gains; and

(3) each such letter of credit shall provide for 30

days' advance written notice to the Director of the proposed expiration of the letter of credit.

C. The Director may require any company to draw upon its letters of credit, in amounts determined by the Director, if the Director determines that such action is necessary for the protection of the interests of policyholders.
D. Any company including amounts supported by letters of credit in its capital or surplus shall, prior to the time any person becomes a policyholder, notify such person of the amounts supported by letters of credit and included in the company's capital or surplus.
(Source: P.A. 85-131.)

(215 ILCS 5/123C-20) (from Ch. 73, par. 735C-20)
(Section scheduled to be repealed on January 1, 2027)
Sec. 123C-20. Laws applicable. No provisions of this Code, other than those contained in this Article or contained in specific references contained in this Article, shall apply to domestic captive insurance companies.
(Source: P.A. 85-131.)

(215 ILCS 5/123C-21) (from Ch. 73, par. 735C-21)
(Section scheduled to be repealed on January 1, 2027)
Sec. 123C-21. Severability. If any clause, sentence, paragraph, Section or part of this Article or the application thereof to any person or circumstances, shall, for any reason, be adjudged by any court of competent jurisdiction to be invalid, such judgment shall not affect, impair or invalidate the remainder of this Article, and the application thereof to other persons or circumstances, but shall be confined in its operation to the clause, sentence, paragraph, Section or part thereof directly involved in the controversy in which such judgment shall have been rendered and to the person or circumstances involved.
(Source: P.A. 85-131.)

(215 ILCS 5/123C-22) (from Ch. 73, par. 735C-22)
(Section scheduled to be repealed on January 1, 2027)
Sec. 123C-22. Subordinated indebtedness. A captive insurance company organized under this Article may borrow or assume a liability for the repayment of a sum of money upon a written agreement for the loan or advance, with interest at a rate not exceeding the corporate base rate as reported by the largest bank (measured by assets) with its head office located in Chicago, Illinois, as in effect on the first business day of the month, plus 3 percent per annum. Such rate shall be fixed on the execution of the loan and apply for the term of the loan. Such loan and interest thereon shall be repaid only out of surplus of the company in excess of such minimum surplus as is stipulated in and by the agreement. The agreement shall first be submitted to and approved by (A) not less than a majority of the Board of Directors of a stock company or a mutual company, and (B) the Director. Repayment of principal or payment of interest may be made only with the approval of the Director when he is satisfied that the financial condition of the company warrants such action. No loan or advance made under this Section or interest accruing thereon shall form a part of the legal liabilities of the company until authorized for payment by the Director but, until such authorization, all statements published by the company or filed with the Director shall show the amount thereof then remaining unpaid as a special surplus or capital account at the election of the company. Such account shall be considered in determining whether initial minimum capital and surplus requirements have been met. Nothing in this Section shall be construed to mean that a company may not otherwise borrow money, but the amount so borrowed with accrued interest thereon shall be carried by the company as a liability.
(Source: P.A. 86-632.)



Article VIID - Nonprofit Risk Organizations

(215 ILCS 5/Art. VIID heading)

(215 ILCS 5/123D-1)
Sec. 123D-1. Purpose; construction. The purpose of this Article is to provide for the organization of and issuance of a certificate of authority to nonprofit risk organizations that insure nonprofit organizations and that will qualify, and continue to qualify, as a qualified charitable risk pool, as defined in subsection (n) of Section 501 of the Internal Revenue Code.
(Source: P.A. 93-918, eff. 1-1-05.)

(215 ILCS 5/123D-5)
Sec. 123D-5. Definitions. As used in this Article:
"Member" means a nonprofit organization that participates as an insured in a nonprofit risk organization.
"Nonmember charitable organization" has the meaning set forth in subsection (n) of Section 501 of the Internal Revenue Code.
"Nonprofit organizations" means organizations described in paragraph (3) of subsection (c), and exempt from taxation under subsection (a), of Section 501 of the Internal Revenue Code.
"Nonprofit risk organization" means a nonprofit company organized to do business solely with nonprofit organizations as a qualified charitable risk pool under subsection (n) of Section 501 of the Internal Revenue Code that is organized in accordance with this Article.
"Startup capital" has the meaning set forth in subsection (n) of Section 501 of the Internal Revenue Code.
(Source: P.A. 93-918, eff. 1-1-05.)

(215 ILCS 5/123D-10)
Sec. 123D-10. Organization of nonprofit risk organizations.
(a) A company organized pursuant to Articles III or IV, including such companies organized as a risk retention group in this State pursuant to Article VIIB of this Code, that satisfies the requirements of this Article may be organized as a nonprofit risk organization.
(b) Notwithstanding any contrary provision in subsection A of Section 123B-3 of this Code, a nonprofit risk organization may be organized as a reciprocal insurance company and qualify for organization under Article VIIB as a risk retention group.
(c) No nonprofit risk organization issued a certificate of authority pursuant to this Article shall be converted into a corporation or other entity organized for pecuniary profit or into a for-profit organization of any kind.
(Source: P.A. 93-918, eff. 1-1-05.)

(215 ILCS 5/123D-15)
Sec. 123D-15. Conduct of insurance business by nonprofit risk organizations.
(a) The Director may, pursuant to this Article, issue a certificate of authority to write the kinds of insurance enumerated in Classes 2 and 3 of Section 4 to a nonprofit risk organization that is a company organized pursuant to Articles III or IV, including such companies organized as a risk retention group in this State pursuant to Article VIIB, if such organization:
(1) complies with the applicable requirements of

Articles III or IV and VIIB, if organized as a risk retention group; and

(2) has an initial paid-up capital and surplus at

least equal to the amount of applicable paid-up capital and surplus required by Articles III or IV for a newly organized company doing the same kind or kinds of insurance business.

Thereafter, every such nonprofit risk organization shall maintain capital and surplus at least equal to the amount of applicable capital and surplus required to be maintained by companies under Articles III or IV doing the same kind or kinds of insurance business.
(b) Every certificate of authority to engage in an insurance business issued by the Director to any nonprofit risk organization pursuant to the provisions of this Article shall specify the company's name, the location of its principal office, the name and principal address of its attorney-in-fact, if any, and the kind or kinds of insurance business that it is authorized to engage in this State.
(Source: P.A. 93-918, eff. 1-1-05.)

(215 ILCS 5/123D-20)
Sec. 123D-20. Relevant criteria.
(a) A nonprofit risk organization must meet all of the following criteria:
(1) Be organized and operated solely to insure risks

of its members.

(2) Directly provide information to its members with

respect to loss control and risk management.

(3) Be comprised solely of members.
(4) Be organized under this Article.
(5) Be exempt from Illinois income taxes with respect

to its activities or operations in furtherance of the powers conferred upon it by this Article.

(6) Obtain at least $1,000,000 in startup capital

from nonmember charitable organizations. The startup capital may take the form of advancements or borrowings in the form permitted by Section 56 or 76 of this Code, as applicable. Startup capital may be used to satisfy the financial requirements contained in this Article applicable to a nonprofit risk organization only to the extent the Director determines that it complies with those requirements.

(7) Be controlled by a board of directors elected by

its members.

(8) Require in its organizational documents that:
(A) each member of the nonprofit risk

organization shall at all times be an organization described in paragraph (3) of subsection (c) of Section 501 of the Internal Revenue Code and exempt from tax under subsection (a) of Section 501 of the Internal Revenue Code;

(B) any member that receives a final

determination that it no longer qualifies as an organization described in paragraph (3) of subsection (c) of Section 501 of the Internal Revenue Code shall immediately notify the nonprofit risk organization of the determination and the effective date of the determination; and

(C) each policy of insurance issued by the

nonprofit risk organization shall provide that the policy does not cover the insured with respect to events occurring after the date the final determination was issued to the insured.

(b) An organization shall not cease to qualify as a

nonprofit risk organization solely by reason of the failure of any of its members to continue to be an organization described in paragraph (3) of subsection (c) of Section 501 of the Internal Revenue Code if, within a reasonable period of time after the nonprofit risk organization is notified as required under subparagraph (8)(B) of subsection (a) of this Section, the nonprofit risk organization takes such action as may be reasonably necessary to remove the member from the nonprofit risk organization.

(Source: P.A. 93-918, eff. 1-1-05.)

(215 ILCS 5/123D-25)
Sec. 123D-25. Applicability of other provisions of this Code. Except as otherwise provided in this Article, where inconsistent with this Article, or where the context otherwise requires, all of the provisions of this Code and the rules of the Director relating to all insurers and those relating to a company organized pursuant to Articles III or IV or a risk retention group organized in this State pursuant to Article VIIB transacting the same kind or kinds of insurance shall be applicable to a nonprofit risk organization organized and issued a certificate of authority pursuant to this Article. Where any of such provisions of law refer to a corporation, company, or insurer, those references, when read in connection with and applicable to this Article, shall mean such a nonprofit risk organization.
(Source: P.A. 93-918, eff. 1-1-05.)

(215 ILCS 5/123D-30)
Sec. 123D-30. Residual market participation exemption; security funds. A nonprofit risk organization shall not be permitted or required to join or contribute financially to any plan, pool, association, or guaranty or insolvency fund in this State, nor shall any nonprofit risk organization, nor its insureds nor any claimants against the insureds, nor its parent nor any affiliated company, nor any member organization of its association, receive any benefit from any such plan, pool association, or guaranty or insolvency fund for claims arising out of the operations of the nonprofit risk organization. Each nonprofit risk organization must inform each insured, in both the application for insurance and in the policy issued to the insured, that (i) the nonprofit risk organization is not subject to all of the insurance laws and rules of this State, and (ii) State insurance insolvency guaranty funds are not available to the insured for claims arising out of the operations of the nonprofit risk organization.
(Source: P.A. 93-918, eff. 1-1-05.)

(215 ILCS 5/123D-35)
Sec. 123D-35. Rules. The Director shall adopt such rules as may be necessary for the implementation of this Article.
(Source: P.A. 93-918, eff. 1-1-05.)



Article VIII - Investments Of Domestic Companies

(215 ILCS 5/Art. VIII heading)

(215 ILCS 5/124) (from Ch. 73, par. 736)
Sec. 124. (Repealed).
(Source: P.A. 83-695. Repealed by P.A. 90-418, eff. 8-15-97.)

(215 ILCS 5/124.1) (from Ch. 73, par. 736.1)
Sec. 124.1. (Repealed).
(Source: P.A. 86-1156. Repealed by P.A. 90-418, eff. 8-15-97.)

(215 ILCS 5/124.2) (from Ch. 73, par. 736.2)
Sec. 124.2. (Repealed).
(Source: P.A. 89-97, eff. 7-7-95. Repealed by P.A. 90-418, eff. 8-15-97.)

(215 ILCS 5/124.3) (from Ch. 73, par. 736.3)
Sec. 124.3. (Repealed).
(Source: P.A. 87-757. Repealed by P.A. 90-418, eff. 8-15-97.)

(215 ILCS 5/124.4) (from Ch. 73, par. 736.4)
Sec. 124.4. (Repealed).
(Source: Laws 1963, p. 3139. Repealed by P.A. 90-418, eff. 8-15-97.)

(215 ILCS 5/124.5) (from Ch. 73, par. 736.5)
Sec. 124.5. (Repealed).
(Source: Laws 1963, p. 3139. Repealed by P.A. 90-418, eff. 8-15-97.)

(215 ILCS 5/124.6) (from Ch. 73, par. 736.6)
Sec. 124.6. (Repealed).
(Source: P.A. 83-695. Repealed by P.A. 90-418, eff. 8-15-97.)

(215 ILCS 5/124.7) (from Ch. 73, par. 736.7)
Sec. 124.7. (Repealed).
(Source: P.A. 83-695. Repealed by P.A. 90-418, eff. 8-15-97.)

(215 ILCS 5/124.7a) (from Ch. 73, par. 736.7a)
Sec. 124.7a. (Repealed).
(Source: P.A. 83-695. Repealed by P.A. 90-418, eff. 8-15-97.)

(215 ILCS 5/124.7b) (from Ch. 73, par. 736.7b)
Sec. 124.7b. (Repealed).
(Source: P.A. 85-1186. Repealed by 90-418, eff. 8-15-97.)

(215 ILCS 5/124.7c) (from Ch. 73, par. 736.7c)
Sec. 124.7c. (Repealed).
(Source: P.A. 83-695. Repealed by 90-418, eff. 8-15-97.)

(215 ILCS 5/124.8) (from Ch. 73, par. 736.8)
Sec. 124.8. (Repealed).
(Source: P.A. 83-695. Repealed by 90-418, eff. 8-15-97.)

(215 ILCS 5/124.9) (from Ch. 73, par. 736.9)
Sec. 124.9. (Repealed).
(Source: Laws 1963, p. 3139. Repealed by 90-418, eff. 8-15-97.)

(215 ILCS 5/124.9a) (from Ch. 73, par. 736.9a)
Sec. 124.9a. (Repealed).
(Source: P.A. 83-695. Repealed by 90-418, eff. 8-15-97.)

(215 ILCS 5/124.10) (from Ch. 73, par. 736.10)
Sec. 124.10. (Repealed).
(Source: P.A. 86-1156. Repealed by 90-418, eff. 8-15-97.)

(215 ILCS 5/124.10a) (from Ch. 73, par. 736.10a)
Sec. 124.10a. (Repealed).
(Source: P.A. 86-1156. Repealed by 90-418, eff. 8-15-97.)

(215 ILCS 5/124.10b) (from Ch. 73, par. 736.10b)
Sec. 124.10b. (Repealed).
(Source: P.A. 83-695. Repealed by 90-418, eff. 8-15-97.)

(215 ILCS 5/124.11) (from Ch. 73, par. 736.11)
Sec. 124.11. (Repealed).
(Source: P.A. 83-695. Repealed by 90-418, eff. 8-15-97.)

(215 ILCS 5/124.12) (from Ch. 73, par. 736.12)
Sec. 124.12. (Repealed).
(Source: Laws 1963, p. 3139. Repealed by 90-418, eff. 8-15-97.)

(215 ILCS 5/124.13) (from Ch. 73, par. 736.13)
Sec. 124.13. (Repealed).
(Source: Laws 1963, p. 3139. Repealed by 90-418, eff. 8-15-97.)

(215 ILCS 5/124.13a) (from Ch. 73, par. 736.13a)
Sec. 124.13a. (Repealed).
(Source: P.A. 83-695. Repealed by 90-418, eff. 8-15-97.)

(215 ILCS 5/124.13b) (from Ch. 73, par. 736.13b)
Sec. 124.13b. (Repealed).
(Source: P.A. 83-695. Repealed by 90-418, eff. 8-15-97.)

(215 ILCS 5/124.13c) (from Ch. 73, par. 736.13c)
Sec. 124.13c. (Repealed).
(Source: P.A. 83-695. Repealed by 90-418, eff. 8-15-97.)

(215 ILCS 5/124.13d) (from Ch. 73, par. 736.13d)
Sec. 124.13d. (Repealed).
(Source: P.A. 83-695. Repealed by 90-418, eff. 8-15-97.)

(215 ILCS 5/124.13e) (from Ch. 73, par. 736.13e)
Sec. 124.13e. (Repealed).
(Source: P.A. 83-695. Repealed by 90-418, eff. 8-15-97.)

(215 ILCS 5/124.14) (from Ch. 73, par. 736.14)
Sec. 124.14. (Repealed).
(Source: Laws 1963, p. 3139. Repealed by 90-418, eff. 8-15-97.)

(215 ILCS 5/124.15) (from Ch. 73, par. 736.15)
Sec. 124.15. (Repealed).
(Source: P.A. 83-695. Repealed by 90-418, eff. 8-15-97.)

(215 ILCS 5/124.17) (from Ch. 73, par. 736.17)
Sec. 124.17. (Repealed).
(Source: P.A. 83-695. Repealed by 90-418, eff. 8-15-97.)

(215 ILCS 5/125a) (from Ch. 73, par. 737a)
Sec. 125a. (Repealed).
(Source: P.A. 84-805. Repealed by 90-418, eff. 8-15-97.)

(215 ILCS 5/125b) (from Ch. 73, par. 737b)
Sec. 125b. (Repealed).
(Source: P.A. 86-1156. Repealed by 90-418, eff. 8-15-97.)

(215 ILCS 5/125.1a) (from Ch. 73, par. 737.1a)
Sec. 125.1a. (Repealed).
(Source: P.A. 83-695. Repealed by P.A. 90-418, eff. 8-15-97.)

(215 ILCS 5/125.2a) (from Ch. 73, par. 737.2a)
Sec. 125.2a. (Repealed).
(Source: P.A. 83-695. Repealed by P.A. 90-418, eff. 8-15-97.)

(215 ILCS 5/125.2b) (from Ch. 73, par. 737.2b)
Sec. 125.2b. (Repealed).
(Source: Laws 1963, p. 3139. Repealed by P.A. 90-418, eff. 8-15-97.)

(215 ILCS 5/125.2c) (from Ch. 73, par. 737.2c)
Sec. 125.2c. (Repealed).
(Source: Laws 1963, p. 3139. Repealed by P.A. 90-418, eff. 8-15-97.)

(215 ILCS 5/125.2d) (from Ch. 73, par. 737.2d)
Sec. 125.2d. (Repealed).
(Source: P.A. 76-710. Repealed by P.A. 90-418, eff. 8-15-97.)

(215 ILCS 5/125.2e) (from Ch. 73, par. 737.2e)
Sec. 125.2e. (Repealed).
(Source: P.A. 77-34. Repealed by P.A. 90-418, eff. 8-15-97.)

(215 ILCS 5/125.2f) (from Ch. 73, par. 737.2f)
Sec. 125.2f. (Repealed).
(Source: P.A. 83-695. Repealed by P.A. 90-418, eff. 8-15-97.)

(215 ILCS 5/125.2g) (from Ch. 73, par. 737.2g)
Sec. 125.2g. (Repealed).
(Source: P.A. 87-575. Repealed by P.A. 90-418, eff. 8-15-97.)

(215 ILCS 5/125.3a) (from Ch. 73, par. 737.3a)
Sec. 125.3a. (Repealed).
(Source: P.A. 83-695. Repealed by P.A. 90-418, eff. 8-15-97.)

(215 ILCS 5/125.4a) (from Ch. 73, par. 737.4a)
Sec. 125.4a. (Repealed).
(Source: P.A. 83-695. Repealed by P.A. 90-418, eff. 8-15-97.)

(215 ILCS 5/125.4b) (from Ch. 73, par. 737.4b)
Sec. 125.4b. (Repealed).
(Source: P.A. 86-1156. Repealed by P.A. 90-418, eff. 8-15-97.)

(215 ILCS 5/125.5b) (from Ch. 73, par. 737.5b)
Sec. 125.5b. (Repealed).
(Source: P.A. 83-695. Repealed by P.A. 90-418, eff. 8-15-97.)

(215 ILCS 5/125.6a) (from Ch. 73, par. 737.6a)
Sec. 125.6a. (Repealed).
(Source: P.A. 83-695. Repealed by P.A. 90-418, eff. 8-15-97.)

(215 ILCS 5/125.9a) (from Ch. 73, par. 737.9a)
Sec. 125.9a. (Repealed).
(Source: P.A. 87-1090. Repealed by P.A. 90-418, eff. 8-15-97.)

(215 ILCS 5/125.9b) (from Ch. 73, par. 737.9b)
Sec. 125.9b. (Repealed).
(Source: P.A. 87-108. Repealed by P.A. 90-418, eff. 8-15-97.)

(215 ILCS 5/125.9c)
Sec. 125.9c. (Repealed).
(Source: P.A. 89-97, eff. 7-7-95. Repealed by 90-418, eff. 8-15-97.)

(215 ILCS 5/125.10a) (from Ch. 73, par. 737.10a)
Sec. 125.10a. (Repealed).
(Source: P.A. 83-695. Repealed by P.A. 90-418, eff. 8-15-97.)

(215 ILCS 5/125.10c) (from Ch. 73, par. 737.10c)
Sec. 125.10c. (Repealed).
(Source: P.A. 86-1156. Repealed by P.A. 90-418, eff. 8-15-97.)

(215 ILCS 5/125.10d) (from Ch. 73, par. 737.10d)
Sec. 125.10d. (Repealed).
(Source: P.A. 83-695. Repealed by P.A. 90-418, eff. 8-15-97.)

(215 ILCS 5/125.11a) (from Ch. 73, par. 737.11a)
Sec. 125.11a. (Repealed).
(Source: P.A. 86-1156. Repealed by P.A. 90-418, eff. 8-15-97.)

(215 ILCS 5/125.12a) (from Ch. 73, par. 737.12a)
Sec. 125.12a. (Repealed).
(Source: P.A. 86-1156. Repealed by P.A. 90-418, eff. 8-15-97.)

(215 ILCS 5/125.12b) (from Ch. 73, par. 737.12b)
Sec. 125.12b. (Repealed).
(Source: P.A. 86-1475. Repealed by P.A. 90-418, eff. 8-15-97.)

(215 ILCS 5/125.12c) (from Ch. 73, par. 737.12c)
Sec. 125.12c. (Repealed).
(Source: P.A. 86-1156. Repealed by P.A. 90-418, eff. 8-15-97.)

(215 ILCS 5/125.14a) (from Ch. 73, par. 737.14a)
Sec. 125.14a. (Repealed).
(Source: P.A. 86-1475. Repealed by P.A. 90-418, eff. 8-15-97.)

(215 ILCS 5/125.15a) (from Ch. 73, par. 737.15a)
Sec. 125.15a. (Repealed).
(Source: P.A. 89-97, eff. 7-7-95. Repealed by P.A. 90-418, eff. 8-15-97.)

(215 ILCS 5/125.15b) (from Ch. 73, par. 737.15b)
Sec. 125.15b. (Repealed).
(Source: P.A. 86-1156. Repealed by P.A. 90-418, eff. 8-15-97.)

(215 ILCS 5/125.16a) (from Ch. 73, par. 737.16a)
Sec. 125.16a. (Repealed.)
(Source: P.A. 86-1156. Repealed by P.A. 90-418, eff. 8-15-97.)

(215 ILCS 5/125.17a) (from Ch. 73, par. 737.17a)
Sec. 125.17a. (Repealed).
(Source: P.A. 83-695. Repealed by P.A. 90-418, eff. 8-15-97.)

(215 ILCS 5/125.18a) (from Ch. 73, par. 737.18a)
Sec. 125.18a. (Repealed).
(Source: P.A. 86-1156. Repealed by P.A. 90-418, eff. 8-15-97.)

(215 ILCS 5/125.18b) (from Ch. 73, par. 737.18b)
Sec. 125.18b. (Repealed).
(Source: P.A. 83-695. Repealed by P.A. 90-418, eff. 8-15-97.)

(215 ILCS 5/125.19a) (from Ch. 73, par. 737.19a)
Sec. 125.19a. (Repealed).
(Source: P.A. 83-695. Repealed by P.A. 90-418, eff. 8-15-97.)

(215 ILCS 5/125.20a) (from Ch. 73, par. 737.20a)
Sec. 125.20a. (Repealed).
(Source: P.A. 83-695. Repealed by P.A. 90-418, eff. 8-15-97.)

(215 ILCS 5/125.21a) (from Ch. 73, par. 737.21a)
Sec. 125.21a. (Repealed).
(Source: P.A. 85-1186. Repealed by P.A. 90-418, eff. 8-15-97.)

(215 ILCS 5/125.22a) (from Ch. 73, par. 737.22a)
Sec. 125.22a. (Repealed).
(Source: P.A. 86-1156. Repealed by P.A. 90-418, eff. 8-15-97.)

(215 ILCS 5/125.23a) (from Ch. 73, par. 737.23a)
Sec. 125.23a. (Repealed).
(Source: P.A. 83-695. Repealed by P.A. 90-418, eff. 8-15-97.)

(215 ILCS 5/125.24a) (from Ch. 73, par. 737.24a)
Sec. 125.24a. (Repealed).
(Source: P.A. 83-695. Repealed by P.A. 90-418, eff. 8-15-97.)

(215 ILCS 5/Art. VIII Pt. 1 heading)

(215 ILCS 5/126.1)
Sec. 126.1. Purpose and scope.
A. Purpose. The purpose of this Article is to protect the interests of insureds by promoting insurer solvency and financial strength. This will be accomplished through the application of investment standards that facilitate a reasonable balance of the following objectives:
(1) To preserve principal;
(2) To assure reasonable diversification as to type

of investment, issuer and credit quality; and

(3) To allow insurers to allocate investments in a

manner consistent with principles of prudent investment management to achieve an adequate return so that obligations to insureds are adequately met and financial strength is sufficient to cover reasonably foreseeable contingencies.

B. Scope. This Article shall apply only to investments and investment practices of domestic insurers and United States branches of alien insurers entered through this State. This Article shall not apply to separate accounts of an insurer except to the extent that the provisions of Article XIV 1/2 so provide.
(Source: P.A. 90-418, eff. 8-15-97.)

(215 ILCS 5/126.2)
Sec. 126.2. Definitions. For purposes of this Article:
A. "Acceptable collateral" means:
(1) As to securities lending transactions, and for

the purpose of calculating counterparty exposure amount, cash, cash equivalents, letters of credit, direct obligations of, or securities that are fully guaranteed as to principal and interest by, the government of the United States or any agency of the United States, or by the Federal National Mortgage Association or the Federal Home Loan Mortgage Corporation, and as to lending foreign securities, sovereign debt rated 1 by the SVO;

(2) As to repurchase transactions, cash, cash

equivalents and direct obligations of, or securities that are fully guaranteed as to principal and interest by, the government of the United States or an agency of the United States, or by the Federal National Mortgage Association or the Federal Home Loan Mortgage Corporation; and

(3) As to reverse repurchase transactions, cash and

cash equivalents.

B. "Acceptable private mortgage insurance" means insurance written by a private insurer protecting a mortgage lender against loss occasioned by a mortgage loan default and issued by a licensed mortgage insurance company, with an SVO 1 designation or a rating issued by a nationally recognized statistical rating organization equivalent to an SVO 1 designation, that covers losses to an 80% loan-to-value ratio.
C. "Accident and health insurance" means protection which provides payment of benefits for covered sickness or accidental injury, excluding credit insurance, disability insurance, accidental death and dismemberment insurance and long-term care insurance.
D. "Accident and health insurer" means a licensed life or health insurer or health service corporation whose insurance premiums and required statutory reserves for accident and health insurance constitute at least 95% of total premium considerations or total statutory required reserves, respectively.
E. "Admitted assets" means assets defined by Section 3.1 of this Code permitted to be reported as admitted assets on the statutory financial statement of the insurer most recently required to be filed with the Director, but excluding assets of separate accounts, the investments of which are not subject to the provisions of this Article except to the extent that the provisions of Article XIV 1/2 so provide.
F. "Affiliate" means, as to any person, another person that, directly or indirectly through one or more intermediaries, controls, is controlled by, or is under common control with the person.
G. "Asset-backed security" means a security or other instrument, excluding shares in a mutual fund, evidencing an interest in, or the right to receive payments from, or payable from distributions on, an asset, a pool of assets or specifically divisible cash flows which are legally transferred to a trust or another special purpose bankruptcy-remote business entity, on the following conditions:
(1) The trust or other business entity is established

solely for the purpose of acquiring specific types of assets or rights to cash flows, issuing securities and other instruments representing an interest in or right to receive cash flows from those assets or rights, and engaging in activities required to service the assets or rights and any credit enhancement or support features held by the trust or other business entity; and

(2) The assets of the trust or other business entity

consist solely of interest bearing obligations or other contractual obligations representing the right to receive payment from the cash flows from the assets or rights. However, the existence of credit enhancements, such as letters of credit or guarantees, or support features such as swap agreements, shall not cause a security or other instrument to be ineligible as an asset-backed security.

H. "Business entity" includes a sole proprietorship, corporation, limited liability company, association, partnership, joint stock company, joint venture, mutual fund, trust, joint tenancy or other similar form of business organization, whether organized for profit or not for profit.
I. "Cap" means an agreement obligating the seller to make payments to the buyer, with each payment based on the amount by which a reference price or level or the performance or value of one or more underlying interests exceeds a predetermined number, sometimes called the strike rate or strike price.
J. "Capital and surplus" means the sum of the capital and surplus of the insurer required to be shown on the statutory financial statement of the insurer most recently required to be filed with the Director.
K. "Cash equivalents" means short-term, highly rated and highly liquid investments or securities readily convertible to known amounts of cash without penalty and so near maturity that they present insignificant risk of change in value. Cash equivalents include government money market mutual funds and class one money market mutual funds. For purposes of this definition:
(1) "Short-term" means investments with a remaining

term to maturity of 90 days or less; and

(2) "Highly rated" means an investment rated "P-1" by

Moody's Investors Service, Inc., or "A-1" by Standard and Poor's division of The McGraw Hill Companies, Inc. or its equivalent rating by a nationally recognized statistical rating organization recognized by the SVO.

L. "Class one bond mutual fund" means a mutual fund that at all times qualifies for investment using the bond class one reserve factor under the Purposes and Procedures of the Securities Valuation Office or any successor publication.
M. "Class one money market mutual fund" means a money market mutual fund that at all times qualifies for investment using the bond class one reserve factor under the Purposes and Procedures of the Securities Valuation Office or any successor publication.
N. "Code" means the Illinois Insurance Code.
O. "Collar" means an agreement to receive payments as the buyer of an option, cap or floor and to make payments as the seller of a different option, cap or floor.
P. "Commercial mortgage loan" means a mortgage loan, other than a residential mortgage loan.
Q. "Construction loan" means a loan of less than 3 years in term, made for financing the cost of construction of a building or other improvement to real estate, that is secured by the real estate.
R. "Control" means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting securities, by contract (other than a commercial contract for goods or nonmanagement services), or otherwise, unless the power is the result of an official position with or corporate office held by the person. Control shall be presumed to exist if a person, directly or indirectly, owns, controls, holds with the power to vote or holds proxies representing 10% or more of the voting securities of another person. This presumption may be rebutted by a showing that control does not exist in fact. The Director may determine, after furnishing all interested persons notice and an opportunity to be heard and making specific findings of fact to support the determination, that control exists in fact, notwithstanding the absence of a presumption to that effect.
S. "Counterparty exposure amount" means:
(1) The amount of credit risk attributable to a

derivative instrument entered into with a business entity other than through a qualified exchange, qualified foreign exchange, or cleared through a qualified clearinghouse ("over-the-counter derivative instrument"). The amount of credit risk equals:

(a) The market value of the over-the-counter

derivative instrument if the liquidation of the derivative instrument would result in a final cash payment to the insurer; or

(b) Zero if the liquidation of the derivative

instrument would not result in a final cash payment to the insurer.

(2) If over-the-counter derivative instruments are

entered into under a written master agreement which provides for netting of payments owed by the respective parties, and the domicile of the counterparty is either within the United States or if not within the United States, within a foreign jurisdiction listed in the Purposes and Procedures of the Securities Valuation Office as eligible for netting, the net amount of credit risk shall be the greater of zero or the net sum of:

(a) The market value of the over-the-counter

derivative instruments entered into under the agreement, the liquidation of which would result in a final cash payment to the insurer; and

(b) The market value of the over-the-counter

derivative instruments entered into under the agreement, the liquidation of which would result in a final cash payment by the insurer to the business entity.

(3) For open transactions, market value shall be

determined at the end of the most recent quarter of the insurer's fiscal year and shall be reduced by the market value of acceptable collateral held by the insurer or placed in escrow by one or both parties.

T. "Covered" means that an insurer owns or can immediately acquire, through the exercise of options, warrants or conversion rights already owned, the underlying interest in order to fulfill or secure its obligations under a call option, cap or floor it has written, or has set aside, pursuant to a custodial or escrow agreement, cash or cash equivalents with a market value equal to the amount required to fulfill its obligations under a put option it has written, in an income generation transaction.
U. "Credit tenant loan" means a mortgage loan which is made primarily in reliance on the credit standing of a major tenant, structured with an assignment of the rental payments to the lender with real estate pledged as collateral in the form of a first lien.
V. (1) "Derivative instrument" means an agreement,

option, instrument or a series or combination thereof:

(a) To make or take delivery of, or assume or

relinquish, a specified amount of one or more underlying interests, or to make a cash settlement in lieu thereof; or

(b) That has a price, performance, value or cash

flow based primarily upon the actual or expected price, level, performance, value or cash flow of one or more underlying interests.

(2) Derivative instruments include options, warrants

used in a hedging transaction and not attached to another financial instrument, caps, floors, collars, swaps, forwards, futures and any other agreements, options or instruments substantially similar thereto or any series or combination thereof and any agreements, options or instruments permitted under rules adopted under Section 126.8. Derivative instruments shall not include an investment authorized by Sections 126.11 through 126.17, 126.19 and 126.24 through 126.30.

W. "Derivative transaction" means a transaction involving the use of one or more derivative instruments.
X. "Direct" or "directly," when used in connection with an obligation, means the designated obligor is primarily liable on the instrument representing the obligation.
Y. "Dollar roll transaction" means 2 simultaneous transactions with settlement dates no more than 96 days apart, so that in one transaction an insurer sells to a business entity, and in the other transaction the insurer is obligated to purchase from the same business entity, substantially similar securities of the following types:
(1) Asset-backed securities issued, assumed or

guaranteed by the Government National Mortgage Association, the Federal National Mortgage Association or the Federal Home Loan Mortgage Corporation or their respective successors; and

(2) Other asset-backed securities referred to in

Section 106 of Title I of the Secondary Mortgage Market Enhancement Act of 1984 (15 U.S.C. 77r1), as amended.

Z. "Domestic jurisdiction" means the United States, Canada, any state, any province of Canada or any political subdivision of any of the foregoing.
AA. "Equity interest" means any of the following that are not rated credit instruments: common stock; preferred stock; trust certificate; equity investment in an investment company other than a money market mutual fund or a class one bond mutual fund; investment in a common trust fund of a bank regulated by a federal or state agency; an ownership interest in minerals, oil or gas, the rights to which have been separated from the underlying fee interest in the real estate where the minerals, oil or gas are located; instruments which are mandatorily, or at the option of the issuer, convertible to equity; limited partnership interests and those general partnership interests authorized under Section 126.5(D); member interests in limited liability companies; warrants or other rights to acquire equity interests that are created by the person that owns or would issue the equity to be acquired; or instruments that would be rated credit instruments except for the provisions of subsection RRR(2) of this Section.
BB. "Equivalent securities" means:
(1) In a securities lending transaction, securities

that are identical to the loaned securities in all features including the amount of the loaned securities, except as to certificate number if held in physical form, but if any different security shall be exchanged for a loaned security by recapitalization, merger, consolidation or other corporate action, the different security shall be deemed to be the loaned security;

(2) In a repurchase transaction, securities that are

identical to the purchased securities in all features including the amount of the purchased securities, except as to the certificate number if held in physical form; or

(3) In a reverse repurchase transaction, securities

that are identical to the sold securities in all features including the amount of the sold securities, except as to the certificate number if held in physical form.

CC. "Floor" means an agreement obligating the seller to make payments to the buyer in which each payment is based on the amount by which a predetermined number, sometimes called the floor rate or price, exceeds a reference price, a level, or the performance or value of one or more underlying interests.
DD. "Foreign currency" means a currency other than that of a domestic jurisdiction.
EE. (1) "Foreign investment" means an investment in a

foreign jurisdiction, or an investment in a person, real estate or asset domiciled in a foreign jurisdiction, that is substantially of the same type as those eligible for investment under this Article, other than under Sections 126.17 and 126.30. An investment shall not be deemed to be foreign if the issuing person, qualified primary credit source or qualified guarantor is a domestic jurisdiction or a person domiciled in a domestic jurisdiction, unless:

(a) The issuing person is a shell business

entity; and

(b) The investment is not assumed, accepted,

guaranteed, or insured or otherwise backed by a domestic jurisdiction or a person, that is not a shell business entity, domiciled in a domestic jurisdiction.

(2) For purposes of this definition:
(a) "Shell business entity" means a business

entity having no economic substance, except as a vehicle for owning interests in assets issued, owned or previously owned by a person domiciled in a foreign jurisdiction;

(b) "Qualified guarantor" means a guarantor

against which an insurer has a direct claim for full and timely payment, evidenced by a contractual right for which an enforcement action can be brought in a domestic jurisdiction; and

(c) "Qualified primary credit source" means the

credit source to which an insurer looks for payment as to an investment and against which an insurer has a direct claim for full and timely payment, evidenced by a contractual right for which an enforcement action can be brought in a domestic jurisdiction.

FF. "Foreign jurisdiction" means a jurisdiction other than a domestic jurisdiction.
GG. "Forward" means an agreement (other than a future) to make or take delivery of, or effect a cash settlement based on the actual or expected price, level, performance or value of, one or more underlying interests.
HH. "Future" means an agreement, traded on a qualified exchange or qualified foreign exchange, to make or take delivery of, or effect a cash settlement based on the actual or expected price, level, performance or value of, one or more underlying interests and includes an insurance future.
II. "Government money market mutual fund" means a money market mutual fund that at all times:
(1) Invests only in obligations issued, guaranteed,

or insured by the federal government of the United States or collateralized repurchase agreements composed of these obligations; and

(2) Qualifies for investment without a reserve under

the Purposes and Procedures of the Securities Valuation Office or any successor publication.

JJ. "Government sponsored enterprise" means a:
(1) Governmental agency; or
(2) Corporation, limited liability company,

association, partnership, joint stock company, joint venture, trust or other entity or instrumentality organized under the laws of any domestic jurisdiction to accomplish a public policy or other governmental purpose.

KK. "Guaranteed or insured," when used in connection with an obligation acquired under this Article, means the guarantor or insurer has agreed to:
(1) Perform or insure the obligation of the obligor

or purchase the obligation; or

(2) Be unconditionally obligated until the obligation

is repaid to maintain in the obligor a minimum net worth, fixed charge coverage, stockholders' equity or sufficient liquidity to enable the obligor to pay the obligation in full.

LL. "Hedging transaction" means:
(1) A derivative transaction that is entered into and

maintained to reduce:

(a) the risk of a change in the value, yield,

price, cash flow, or quantity of assets or liabilities that the insurer has acquired or incurred or anticipates acquiring or incurring; or

(b) the currency exchange rate risk or the degree

of exposure as to assets or liabilities that the insurer has acquired or incurred or anticipates acquiring or incurring; or

(2) Such other derivative transactions as may be

specified to constitute hedging transactions in rules adopted pursuant to Section 126.8.

MM. "High grade investment" means a rated credit instrument; rated 1, 2, P1, P2, PSF1 or PSF2 by the SVO.
NN. "Income" means, as to a security, interest, accrual of discount, dividends or other distributions, such as rights, tax or assessment credits, warrants and distributions in kind.
OO. "Income generation transaction" means (1) a derivative transaction involving the writing of covered call options, covered put options, covered caps or covered floors that is intended to generate income or enhance return, or (2) such other derivative transactions as may be specified to constitute income generation transactions in rules adopted pursuant to Section 126.8.
PP. "Initial margin" means the amount of cash, securities or other consideration initially required to be deposited to establish a futures position.
QQ. "Insurance future" means a future relating to an index or pool that is based on insurance-related items.
RR. "Insurance futures option" means an option on an insurance future.
SS. "Investment company" means an investment company as defined in Section 3(a) of the Investment Company Act of 1940 (15 U.S.C. 80a-1 et seq.), as amended, and a person described in Section 3(c) of that Act.
TT. "Investment company series" means an investment portfolio of an investment company that is organized as a series company and to which assets of the investment company have been specifically allocated.
UU. "Investment practices" means transactions of the types described in Section 126.16, 126.18, 126.29 or 126.31.
VV. "Investment subsidiary" means a subsidiary of an insurer engaged or organized to engage exclusively in the ownership and management of assets authorized as investments for the insurer if such subsidiary agrees to limit its investment in any asset so that its investments will not cause the amount of the total investment of the insurer to exceed any of the investment limitations or avoid any other provisions of this Article applicable to the insurer. As used in this subsection, the total investment of the insurer shall include:
(1) Direct investment by the insurer in an asset; and
(2) The insurer's proportionate share of an

investment in an asset by an investment subsidiary of the insurer, which shall be calculated by multiplying the amount of the subsidiary's investment by the percentage of the insurer's ownership interest in the subsidiary.

WW. "Investment strategy" means the techniques and methods used by an insurer to meet its investment objectives, such as active bond portfolio management, passive bond portfolio management, interest rate anticipation, growth investing and value investing.
XX. "Letter of credit" means a clean, irrevocable and unconditional letter of credit issued or confirmed by, and payable and presentable at, a financial institution on the list of financial institutions meeting the standards for issuing letters of credit under the Purposes and Procedures of the Securities Valuation Office or any successor publication. To constitute acceptable collateral for the purposes of Sections 126.16 and 126.29, a letter of credit must have an expiration date beyond the term of the subject transaction.
YY. "Limited liability company" means a business organization, excluding partnerships and ordinary business corporations, organized or operating under the laws of the United States or any state thereof that limits the personal liability of investors to the equity investment of the investor in the business entity.
ZZ. "Lower grade investment" means a rated credit instrument rated 4, 5, 6, P4, P5, P6, PSF4, PSF5, or PSF6 by the SVO.
AAA. "Market value" means:
(1) As to cash and letters of credit, the amounts

thereof; and

(2) As to a security as of any date, the price for

the security on that date obtained from a generally recognized source or the most recent quotation from such a source or, to the extent no generally recognized source exists, the price for the security as determined in good faith by the insurer, plus accrued but unpaid income thereon to the extent not included in the price as of that date.

BBB. "Medium grade investment" means a rated credit instrument rated 3, P3, or PSF 3 by the SVO.
CCC. "Money market mutual fund" means a mutual fund that meets the conditions of 17 Code of Federal Regulations Par. 270.2a-7, under the Investment Company Act of 1940 (15 U.S.C. 80a-1 et seq.), as amended or renumbered.
DDD. "Mortgage loan" means an obligation secured by a mortgage, deed of trust, trust deed or other consensual lien on real estate.
EEE. "Multilateral development bank" means an international development organization of which the United States is a member.
FFF. "Mutual fund" means an investment company or, in the case of an investment company that is organized as a series company, an investment company series, that, in either case, is registered with the United States Securities and Exchange Commission under the Investment Company Act of 1940 (15 U.S.C. 80a-1 et seq.), as amended.
GGG. "NAIC" means the National Association of Insurance Commissioners.
HHH. "Obligation" means a bond, note, debenture, trust certificate including an equipment trust certificate, production payment, negotiable bank certificate of deposit, bankers' acceptance, credit tenant loan, loan secured by financing net leases and other evidence of indebtedness for the payment of money (or participations, certificates or other evidences of an interest in any of the foregoing), whether constituting a general obligation of the issuer or payable only out of certain revenues or certain funds pledged or otherwise dedicated for payment.
III. "Option" means an agreement giving the buyer the right to buy or receive (a "call option"), sell or deliver (a "put option"), enter into, extend or terminate or effect a cash settlement based on the actual or expected price, level, performance or value of one or more underlying interests and includes an insurance futures option.
JJJ. "Person" means an individual, a business entity, a multilateral development bank or a government or quasi governmental body, such as a political subdivision or a government sponsored enterprise.
KKK. "Potential exposure" means the amount determined in accordance with the NAIC Annual Statement Instructions.
LLL. "Preferred stock" means preferred, preference or guaranteed stock of a business entity authorized to issue the stock, that has a preference in liquidation over the common stock of the business entity.
MMM. "Qualified bank" means:
(1) A national bank, state bank or trust company that

at all times is no less than adequately capitalized as determined by standards adopted by United States banking regulators and that either is regulated by state banking laws or is a member of the Federal Reserve System; or

(2) A bank or trust company incorporated or organized

under the laws of a country other than the United States that is regulated as a bank or trust company by that country's government or an agency thereof and that at all times is no less than adequately capitalized as determined by the standards adopted by international banking authorities.

NNN. "Qualified business entity" means a business entity that is:
(1) An issuer of obligations or preferred stock that

are rated 1 or 2 by the SVO or an issuer of obligations, preferred stock or derivative instruments that are rated the equivalent of 1 or 2 by the SVO or by a nationally recognized statistical rating organization recognized by the SVO;

(2) A primary dealer in United States government

securities, recognized by the Federal Reserve Bank of New York; or

(3) With respect to securities lending arrangements

under Sections 126.16 and 126.29, an affiliate of an entity that is a qualified business entity pursuant to paragraph (1) or (2) of this subsection NNN, whose arrangement with the insurer is guaranteed by the affiliated entity that is a qualified business entity under paragraph (1) or (2).

OOO. "Qualified clearinghouse" means a clearinghouse for, and subject to the rules of, a qualified exchange or a qualified foreign exchange, which provides clearing services, including acting as a counterparty to each of the parties to a transaction such that the parties no longer have credit risk as to each other.
PPP. "Qualified exchange" means:
(1) A securities exchange registered as a national

securities exchange, or a securities market regulated under the Securities Exchange Act of 1934 (15 U.S.C. 78 et seq.), as amended;

(2) A board of trade or commodities exchange

designated as a contract market by the Commodity Futures Trading Commission or any successor thereof;

(3) Private Offerings, Resales and Trading through

Automated Linkages (PORTAL);

(4) A designated offshore securities market as

defined in Securities Exchange Commission Regulation S, 17 C.F.R. Part 230, as amended; or

(5) A qualified foreign exchange.
QQQ. "Qualified foreign exchange" means a foreign exchange, board of trade or contract market located outside the United States, its territories or possessions:
(1) That has received regulatory comparability relief

under Commodity Futures Trading Commission (CFTC) Rule 30.10 (as set forth in Appendix C to Part 30 of the CFTC's Regulations, 17 C.F.R. Part 30);

(2) That is, or its members are, subject to the

jurisdiction of a foreign futures authority that has received regulatory comparability relief under CFTC Rule 30.10 (as set forth in Appendix C to Part 30 of the CFTC's Regulations, 17 C.F.R. Part 30) as to futures transactions in the jurisdiction where the exchange, board of trade or contract market is located; or

(3) Upon which foreign stock index futures contracts

are listed that are the subject of no-action relief issued by the CFTC's Office of General Counsel, provided that an exchange, board of trade or contract market that qualifies as a "qualified foreign exchange" only under this subsection shall only be a "qualified foreign exchange" as to foreign stock index futures contracts that are the subject of no-action relief.

RRR. (1) "Rated credit instrument" means an obligation

or other instrument which gives its holder a contractual right to receive cash or another rated credit instrument from another entity, if the instrument:

(a) Is rated or required to be rated by the SVO;
(b) In the case of an instrument with a maturity

of 397 days or less, is issued, guaranteed, or insured by an entity that is rated by, or another instrument of such entity is rated by, the SVO or by a nationally recognized statistical rating organization recognized by the SVO;

(c) In the case of an instrument with a maturity

of 90 days or less, the instrument has been issued, assumed, accepted, guaranteed, or insured by a qualified bank;

(d) Is a share of a class one bond mutual fund; or
(e) Is a share of a money market mutual fund.
(2) However, "rated credit instrument" does not mean:
(a) An instrument that is mandatorily, or at the

option of the issuer, convertible to an equity interest; or

(b) A security that has a par value and whose

terms provide that the issuer's net obligation to repay all or part of the security's par value is determined by reference to the performance of an equity, a commodity, a foreign currency or an index of equities, commodities, foreign currencies or combinations thereof.

SSS. "Real estate" means:
(1) (a) Real property;
(b) Interests in real property, such as

leaseholds, minerals and oil and gas that have not been separated from the underlying fee interest;

(c) Improvements and fixtures located on or in

real property; and

(d) The seller's equity in a contract providing

for a deed of real estate.

(2) As to a mortgage on a leasehold estate, real

estate shall include the leasehold estate only if it has an unexpired term (including renewal options exercisable at the option of the lessee) extending beyond the scheduled maturity date of the obligation that is secured by a mortgage on the leasehold estate by a period equal to at least 20% of the original term of the obligation or 10 years, whichever is greater.

TTT. "Replication transaction" means a derivative transaction that is intended to replicate the performance of one or more assets that an insurer is authorized to acquire under this Article. A derivative transaction that is entered into as a hedging transaction shall not be considered a replication transaction.
UUU. "Repurchase transaction" means a transaction in which an insurer purchases securities from a business entity that is obligated to repurchase the purchased securities or equivalent securities from the insurer at a specified price, either within a specified period of time or upon demand.
VVV. "Required liabilities" means total liabilities required to be reported on the statutory financial statement of the insurer most recently required to be filed with the Director.
WWW. "Residential mortgage loan" means a loan primarily secured by a mortgage on real estate improved with a one to four family residence.
XXX. "Reverse repurchase transaction" means a transaction in which an insurer sells securities to a business entity and is obligated to repurchase the sold securities or equivalent securities from the business entity at a specified price, either within a specified period of time or upon demand.
YYY. "Secured location" means the contiguous real estate owned by one person.
ZZZ. "Securities lending transaction" means a transaction in which securities are loaned by an insurer to a business entity that is obligated to return the loaned securities or equivalent securities to the insurer, either within a specified period of time or upon demand.
AAAA. "Series company" means an investment company that is organized as a series company, as defined in Rule 18f-2(a) adopted under the Investment Company Act of 1940 (15 U.S.C. 80a-1 et seq.), as amended.
BBBB. "Sinking fund stock" means preferred stock that:
(1) Is subject to a mandatory sinking fund or similar

arrangement that will provide for the redemption (or open market purchase) of the entire issue over a period not longer than 40 years from the date of acquisition; and

(2) Provides for mandatory sinking fund installments

(or open market purchases) commencing not more than 10.5 years from the date of issue, with the sinking fund installments providing for the purchase or redemption, on a cumulative basis commencing 10 years from the date of issue, of at least 2.5% per year of the original number of shares of that issue of preferred stock.

CCCC. "Special rated credit instrument" means a rated credit instrument that is:
(1) An instrument that is structured so that, if it

is held until retired by or on behalf of the issuer, its rate of return, based on its purchase cost and any cash flow stream possible under the structure of the transaction, may become negative due to reasons other than the credit risk associated with the issuer of the instrument; however, a rated credit instrument shall not be a special rated credit instrument under this subsection if it is:

(a) A share in a class one bond mutual fund;
(b) An instrument, other than an asset-backed

security, with payments of par value fixed as to amount and timing, or callable but in any event payable only at par or greater, and interest or dividend cash flows that are based on either a fixed or variable rate determined by reference to a specified rate or index;

(c) An instrument, other than an asset-backed

security, that has a par value and is purchased at a price no greater than 110% of par;

(d) An instrument, including an asset-backed

security, whose rate of return would become negative only as a result of a prepayment due to casualty, condemnation or economic obsolescence of collateral or change of law;

(e) An asset-backed security that relies on

collateral that meets the requirements of subparagraph (b) of this paragraph, the par value of which collateral:

(i) Is not permitted to be paid sooner than

one half of the remaining term to maturity from the date of acquisition;

(ii) Is permitted to be paid prior to

maturity only at a premium sufficient to provide a yield to maturity for the investment, considering the amount prepaid and reinvestment rates at the time of early repayment, at least equal to the yield to maturity of the initial investment; or

(iii) Is permitted to be paid prior to

maturity at a premium at least equal to the yield of a treasury issue of comparable remaining life; or

(f) An asset-backed security that relies on cash

flows from assets that are not prepayable at any time at par, but is not otherwise governed by subparagraph (e) of this paragraph, if the asset-backed security has a par value reflecting principal payments to be received if held until retired by or on behalf of the issuer and is purchased at a price no greater than 105% of such par amount.

(2) An asset-backed security that:
(a) Relies on cash flows from assets that are

prepayable at par at any time;

(b) Does not make payments of par that are fixed

as to amount and timing; and

(c) Has a negative rate of return at the time of

acquisition if a prepayment threshold assumption is used with such prepayment threshold assumption defined as either:

(i) Two (2) times the prepayment expectation

reported by a recognized, publicly available source as being the median of expectations contributed by broker dealers or other entities, except insurers, engaged in the business of selling or evaluating such securities or assets. The prepayment expectation used in this calculation shall be, at the insurer's election, the prepayment expectation for pass-through securities of the Federal National Mortgage Association, the Federal Home Loan Mortgage Corporation, the Government National Mortgage Association, or for other assets of the same type as the assets that underlie the asset- backed security, in either case with a gross weighted average coupon comparable to the gross weighted average coupon of the assets that underlie the asset-backed security; or

(ii) Another prepayment threshold assumption

specified by the Director by rule promulgated under Section 126.8.

(3) For purposes of subparagraph 2 of this

subsection, if the asset-backed security is purchased in combination with one or more other asset-backed securities that are supported by identical underlying collateral, the insurer may calculate the rate of return for these specific combined asset-backed securities in combination. The insurer must maintain documentation demonstrating that such securities were acquired and are continuing to be held in combination.

DDDD. "State" means a state, territory or possession of the United States of America, the District of Columbia or the Commonwealth of Puerto Rico.
EEEE. "Substantially similar securities" means securities that meet all criteria for substantially similar securities specified in the NAIC Accounting Practices and Procedures Manual, as amended, and in an amount that constitutes good delivery form as determined from time to time by the PSA The Bond Market Trade Association.
FFFF. "Subsidiary" means, as to any person, an affiliate controlled by such person, directly or indirectly through one or more intermediaries.
GGGG. "SVO" means the Securities Valuation Office of the NAIC or any successor office established by the NAIC.
HHHH. "Swap" means an agreement to exchange or to net payments at one or more times based on the actual or expected price, level, performance or value of one or more underlying interests.
IIII. "Underlying interest" means the assets, liabilities, other interests or a combination thereof underlying a derivative instrument, such as any one or more securities, currencies, rates, indices, commodities or derivative instruments.
JJJJ. "Unrestricted surplus" means the amount by which total admitted assets exceed 125% of the insurer's required liabilities.
KKKK. "Warrant" means an instrument that gives the holder the right to purchase an underlying financial instrument at a given price and time or at a series of prices and times outlined in the warrant agreement. Warrants may be issued alone or in connection with the sale of other securities, for example, as part of a merger or recapitalization agreement, or to facilitate divestiture of the securities of another business entity.
(Source: P.A. 90-418, eff. 8-15-97; 90-794, eff. 8-14-98.)

(215 ILCS 5/126.3)
Sec. 126.3. General investment qualifications.
A. Insurers may acquire, hold or invest in investments or engage in investment practices as set forth in this Article. Insurers may also acquire, hold or invest in investments not conforming to the requirements of this Article that are not otherwise prohibited by this Code. Investments not conforming to this Article shall not be admitted assets unless they are acquired under other authority of this Code.
B. Subject to subsection C of this Section, an insurer shall not acquire or hold an investment as an admitted asset unless at the time of acquisition it is:
(1) Eligible for the payment or accrual of interest

or discount (whether in cash or other forms of income or securities), eligible to receive dividends or other distributions or is otherwise income producing; or

(2) Acquired under Section 126.15B, 126.15C, 126.16,

126.18, 126.20, 126.28C, 126.29, 126.31, or 126.32 or under the authority of Sections of the Code other than this Article.

C. An insurer may acquire or hold as admitted assets investments that do not otherwise qualify as provided in this Article if the insurer has not acquired them for the purpose of circumventing any limitations contained in this Article, if the insurer acquires the investments in the following circumstances and the insurer complies with the provisions of Sections 126.5 and 126.7 as to the investments:
(1) As payment on account of existing indebtedness or

in connection with the refinancing, restructuring or workout of existing indebtedness, if taken to protect the insurer's interest in that investment;

(2) As realization on collateral for indebtedness;
(3) In connection with an otherwise qualified

investment or investment practice, as interest on or a dividend or other distribution related to the investment or investment practice or in connection with the refinancing of the investment, in each case for no additional or only nominal consideration;

(4) Under a lawful and bona fide agreement of

recapitalization or voluntary or involuntary reorganization in connection with an investment held by the insurer; or

(5) Under a bulk reinsurance, merger or consolidation

transaction approved by the Director if the assets constitute admissible investments for the ceding, merged or consolidated companies.

D. An investment or portion of an investment acquired by an insurer under subsection C of this Section shall become a nonadmitted asset 3 years (or 5 years in the case of mortgage loans and real estate) from the date of its acquisition, unless within that period the investment has become a qualified investment under a Section of this Article other than subsection C of this Section, but an investment acquired under an agreement of bulk reinsurance, merger or consolidation may be qualified for a longer period if so provided in the plan for reinsurance, merger or consolidation as approved by the Director. Upon application by the insurer and a showing that the nonadmission of an asset held under subsection C of this Section would injure the interests of the insurer, the Director may extend the period for admissibility for an additional reasonable period of time.
E. Except as provided in subsections F and H of this Section, an investment shall qualify under this Article if, on the date the insurer committed to acquire the investment or on the date of its acquisition, it would have qualified under this Article. For the purposes of determining limitations contained in this Article, an insurer shall give appropriate recognition to any commitments to acquire investments.
F. (1) An investment held as an admitted asset by an

insurer on the effective date of this amendatory Act of 1997 which qualified immediately prior to the effective date of this amendatory Act of 1997 shall remain qualified as an admitted asset under this Article.

(2) Each specific transaction constituting an

investment practice of the type described in this Article immediately prior to the effective date of this amendatory Act of 1997 that was lawfully entered into by an insurer and was in effect on the effective date of this amendatory Act of 1997 shall continue to be permitted under this Article until its expiration or termination under its terms.

G. Unless otherwise specified, an investment limitation computed on the basis of an insurer's admitted assets or capital and surplus shall relate to the amount required to be shown on the statutory balance sheet of the insurer most recently required to be filed (annual or last quarter) with the Director. Solely for purposes of computing any limitation under this Article based upon admitted assets, the insurer shall deduct from the amount of its admitted assets the amount of the liability recorded on such statutory balance sheet for:
(1) The return of acceptable collateral received in a

reverse repurchase transaction or a securities lending transaction;

(2) Cash received in a dollar roll transaction; and
(3) The amount reported as borrowed money in such

statutory balance sheet to the extent not included in paragraphs (1) and (2) of this subsection.

H. An investment qualified, in whole or in part, for acquisition or holding as an admitted asset may be qualified or requalified at the time of acquisition or a later date, in whole or in part, under any other Section, if the relevant conditions contained in the other Section are satisfied at the time of qualification or requalification.
I. An insurer shall maintain documentation demonstrating that investments were acquired in accordance with this Article, and specifying the Section of this Article under which they were acquired.
J. An insurer shall not enter into an agreement to purchase securities in advance of their issuance for resale to the public as part of a distribution of the securities by the issuer or otherwise guarantee the distribution, except that an insurer may acquire privately placed securities with registration rights.
K. Notwithstanding the provisions of this Article, the Director, for good cause, may order an insurer to nonadmit, limit, dispose of, withdraw from or discontinue an investment or investment practice in accordance with Article XXIV. The authority of the Director under this subsection is in addition to any other authority of the Director.
(Source: P.A. 90-418, eff. 8-15-97.)

(215 ILCS 5/126.4)
Sec. 126.4. Authorization of investments by the board of directors.
A. Within 3 months after the effective date of this amendatory Act of 1997, an insurer's board of directors shall adopt a written plan for acquiring and holding investments and for engaging in investment practices that specifies guidelines as to the quality, maturity and diversification of investments and other specifications including investment strategies intended to assure that the investments and investment practices are appropriate for the business conducted by the insurer, its liquidity needs and its capital and surplus. The board shall review and assess the insurer's technical investment and administrative capabilities and expertise before adopting a written plan concerning an investment strategy or investment practice.
B. Investments acquired and held under this Article shall be acquired and held under the supervision and direction of the board of directors of the insurer. The board of directors shall evidence by formal resolution, at least annually, that it has determined whether all investments have been made in accordance with delegations, standards, limitations and investment objectives prescribed by the board or a committee of the board charged with the responsibility to direct its investments.
C. On no less than a quarterly basis, and more often if deemed appropriate, an insurer's board of directors or committee of the board of directors shall:
(1) Receive and review a summary report on the

insurer's investment portfolio, its investment activities and investment practices engaged in under delegated authority, in order to determine whether the investment activity of the insurer is consistent with its written plan; and

(2) Review and revise, as appropriate, the written

plan.

D. In discharging its duties under this Section, the board of directors shall require that records of any authorizations or approvals, other documentation as the board may require and reports of any action taken under authority delegated under the plan referred to in subsection A of this Section shall be made available on a regular basis to the board of directors.
E. In discharging their duties under this Section, the directors of an insurer shall perform their duties in good faith and with that degree of care that ordinarily prudent individuals in like positions would use under similar circumstances.
F. If an insurer does not have a board of directors, all references to the board of directors in this Article shall be deemed to be references to the governing body of the insurer having authority equivalent to that of a board of directors.
(Source: P.A. 90-418, eff. 8-15-97.)

(215 ILCS 5/126.5)
Sec. 126.5. Prohibited investments. An insurer shall not, directly or indirectly:
A. Invest in an obligation or security or make a guarantee for the benefit of or in favor of an officer or director of the insurer, except as provided in Section 126.6;
B. Invest in an obligation or security, make a guarantee for the benefit of or in favor of, or make other investments in a business entity of which 10% or more of the voting securities or equity interests are owned directly or indirectly by or for the benefit of one or more officers or directors of the insurer, except pursuant to a transaction entered into in compliance with Section 131.20a of this Code or provided in Section 126.6;
C. Engage on its own behalf or through one or more affiliates in a transaction or series of transactions designed to evade the prohibitions of this Article;
D. (1) Invest in a partnership as a general partner,

except that an insurer may make an investment as a general partner:

(a) If all other partners in the partnership are

subsidiaries of the insurer or other insurance company affiliates of the insurer;

(b) For the purpose of:
(i) Meeting cash calls committed to prior to

the effective date of this amendatory Act of 1997;

(ii) Completing those specific projects or

activities of the partnership in which the insurer was a general partner as of the effective date of this amendatory Act of 1997 that had been undertaken as of that date; or

(iii) Making capital improvements to property

owned by the partnership on the effective date of this amendatory Act of 1997 if the insurer was a general partner as of that date; or

(c) In accordance with Section 126.3C;
(2) This subsection shall not prohibit a subsidiary

or other affiliate of the insurer from becoming a general partner; or

E. Invest in or lend its funds upon the security of shares of its own stock, except as authorized by other provisions of this Code. However, no such shares shall be admitted assets of the insurer.
(Source: P.A. 90-418, eff. 8-15-97.)

(215 ILCS 5/126.6)
Sec. 126.6. Loans to officers and directors.
A. (1) Except as provided in Section 126.6B, an insurer shall not directly or indirectly, unless it has notified the Director in writing of its intention to enter into the transaction at least 30 days prior thereto, or any shorter period as the Director may permit, and the Director has not disapproved it within that period:
(a) Make a loan to or other investment in an officer

or director of the insurer or a person in which the officer or director has any direct or indirect financial interest;

(b) Make a guarantee for the benefit of or in favor

of an officer or director of the insurer or a person in which the officer or director has any direct or indirect financial interest; or

(c) Enter into an agreement for the purchase or sale

of property from or to an officer or director of the insurer or a person in which the officer or director has any direct or indirect financial interest.

(2) For purposes of this Section, an officer or director shall not be deemed to have a financial interest by reason of an interest that is held directly or indirectly through the ownership of equity interests representing less than 2% of all outstanding equity interests issued by a person that is a party to the transaction, or solely by reason of that individual's position as a director or officer of a person that is a party to the transaction.
(3) This subsection does not permit an investment that is prohibited by Section 126.5.
(4) This subsection does not apply to a transaction between an insurer and any of its subsidiaries or affiliates that is entered into in compliance with Section 131.20a of this Code, other than a transaction between an insurer and its officer or director.
B. An insurer may make, without the prior written approval of the Director:
(1) Policy loans in accordance with the terms of the

policy or contract and Section 126.19;

(2) Advances to officers or directors for expenses

reasonably expected to be incurred in the ordinary course of the insurer's business or guarantees associated with credit or charge cards issued or credit extended for the purpose of financing these expenses;

(3) Loans secured by the principal residence of an

existing or new officer of the insurer made in connection with the officer's relocation at the insurer's request, if the loans comply with the requirements of Section 126.15 or 126.28 and the terms and conditions otherwise are the same as those generally available from unaffiliated third parties;

(4) Secured loans to an existing or new officer of

the insurer made in connection with the officer's relocation at the insurer's request, if the loans:

(a) Do not have a term exceeding 2 years;
(b) Are required to finance mortgage loans

outstanding at the same time on the prior and new residences of the officer;

(c) Do not exceed an amount equal to the equity

of the officer in the prior residence; and

(d) Are required to be fully repaid upon the

earlier of the end of the 2 year period or the sale of the prior residence; and

(5) Loans and advances to officers or directors made

in compliance with state or federal law specifically related to the loans and advances by a regulated non-insurance subsidiary or affiliate of the insurer in the ordinary course of business and on terms no more favorable than available to other customers of the entity.

(Source: P.A. 90-418, eff. 8-15-97.)

(215 ILCS 5/126.7)
Sec. 126.7. Valuation of investments. For the purposes of this Article, the value or amount of an investment acquired or held, or an investment practice engaged in, under this Article, unless otherwise specified in this Code, shall be the value at which assets of an insurer are required to be reported for statutory accounting purposes as determined in accordance with procedures prescribed in published accounting and valuation standards of the NAIC, including the Purposes and Procedures of the Securities Valuation Office, the Valuation of Securities manual, the Accounting Practices and Procedures manual, the Annual Statement Instructions or any successor valuation procedures officially adopted by the NAIC. The Director shall promulgate rules for determining and calculating values to be used in financial statements submitted to the Department for investments not subject to published National Association of Insurance Commissioners valuation standards.
(Source: P.A. 90-418, eff. 8-15-97.)

(215 ILCS 5/126.8)
Sec. 126.8. Rules. The Director may, in accordance with Section 401 of this Code, promulgate rules implementing the provisions of this Article.
(Source: P.A. 90-418, eff. 8-15-97.)

(215 ILCS 5/Art. VIII Pt. 2 heading)

(215 ILCS 5/126.9)
Sec. 126.9. Applicability. This Part shall apply to the investments and investment practices of companies authorized to transact business under Class 1 of Section 4 of this Code and other companies whose investments and investment practices are regulated as life insurers under this Code, subject to the provisions of Section 126.1B.
(Source: P.A. 90-418, eff. 8-15-97.)

(215 ILCS 5/126.10)
Sec. 126.10. General 3% diversification, medium and lower grade investments, and Canadian investments.
A. General 3% diversification.
(1) Except as otherwise specified in this Article, an

insurer shall not acquire, directly or indirectly through an investment subsidiary, an investment under this Article if, as a result of and after giving effect to the investment, the insurer would hold more than 3% of its admitted assets in investments of all kinds issued, assumed, accepted, guaranteed, or insured by a single person.

(2) This 3% limitation shall not apply to the

aggregate amounts insured by a single financial guaranty insurer with the highest generic rating issued by a nationally recognized statistical rating organization.

(3) Asset-backed securities shall not be subject to

the limitations of paragraph (1) of this subsection, however, except as permitted by subsection A(4) of this Section, an insurer shall not acquire an asset-backed security if, as a result of and after giving effect to the investment, the aggregate amount of asset-backed securities secured by or evidencing an interest in a single asset or single pool of assets held by a trust or other business entity, then held by the insurer would exceed 3% of its admitted assets.

(4) A company's investments in mortgage related

securities, as defined by the Secondary Mortgage Market Enhancement Act of 1984 (United States Public Law 98-440) [12 U.S.C. 24, 1451, 1454 et seq.], that are backed by any single pool of mortgages and made pursuant to the authority of that Act, shall not exceed 5% of its admitted assets.

B. Medium and lower grade investments.
(1) An insurer shall not acquire, directly or

indirectly through an investment subsidiary, an investment under Sections 126.11, 126.14, and 126.17 or counterparty exposure under Section 126.18D if, as a result of and after giving effect to the investment:

(a) The aggregate amount of medium and lower

grade investments then held by the insurer would exceed 20% of its admitted assets;

(b) The aggregate amount of lower grade

investments then held by the insurer would exceed 10% of its admitted assets;

(c) The aggregate amount of investments rated 5

or 6 by the SVO then held by the insurer would exceed 3% of its admitted assets;

(d) The aggregate amount of investments rated 6

by the SVO then held by the insurer would exceed 1% of its admitted assets; or

(e) The aggregate amount of lower grade

investments then held by the insurer that receive as cash income less than the equivalent yield for Treasury issues with a comparative average life, would exceed 1% of its admitted assets.

(2) An insurer shall not acquire, directly or

indirectly through an investment subsidiary, an investment under Sections 126.11, 126.14, and 126.17 or counterparty exposure under Section 126.18D if, as a result of and after giving effect to the investment:

(a) The aggregate amount of medium and lower

grade investments issued, assumed, accepted, guaranteed, or insured by any one person or, as to asset-backed securities secured by or evidencing an interest in a single asset or pool of assets, then held by the insurer would exceed 1% of its admitted assets; or

(b) The aggregate amount of lower grade

investments issued, assumed, accepted, guaranteed, or insured by any one person or, as to asset-backed securities secured by or evidencing an interest in a single asset or pool of assets, then held by the insurer would exceed 0.5% of its admitted assets.

(3) If an insurer attains or exceeds the limit of any

one rating category referred to in this subsection, the insurer shall not thereby be precluded from acquiring investments in other rating categories subject to the specific and multi-category limits applicable to those investments.

C. Canadian investments.
(1) An insurer shall not acquire, directly or

indirectly through an investment subsidiary, a Canadian investment authorized by this Article, if as a result of and after giving effect to the investment, the aggregate amount of these investments then held by the insurer would exceed 40% of its admitted assets, or if the aggregate amount of Canadian investments not acquired under Section 126.11B then held by the insurer would exceed 25% of its admitted assets.

(2) However, as to an insurer that is authorized to

do business in Canada or that has outstanding insurance, annuity or reinsurance contracts on lives or risks resident or located in Canada and denominated in Canadian currency, the limitations of paragraph (1) of this subsection shall be increased by the greater of:

(a) The amount the insurer is required by

Canadian law to invest in Canada or to be denominated in Canadian currency; or

(b) 115% of the amount of its reserves and other

obligations under contracts on lives or risks resident or located in Canada.

(Source: P.A. 90-418, eff. 8-15-97.)

(215 ILCS 5/126.11)
Sec. 126.11. Rated credit instruments. Subject to the limitations of subsection F of this Section, an insurer may acquire rated credit instruments:
A. Subject to the limitations of Section 126.10B, but not to the limitations of Section 126.10A, except for that of subsection (4) of Section 126.10A, an insurer may acquire rated credit instruments issued, assumed, guaranteed, or insured by:
(1) The United States; or
(2) A government sponsored enterprise of the United

States, if the instruments of the government sponsored enterprise are assumed, guaranteed, or insured by the United States or are otherwise backed or supported by the full faith and credit of the United States.

B. (1) Subject to the limitations of Section 126.10B,

but not to the limitations of Section 126.10A, an insurer may acquire rated credit instruments issued, assumed, guaranteed, or insured by:

(a) Canada; or
(b) A government sponsored enterprise of Canada,

if the instruments of the government sponsored enterprise are assumed, guaranteed, or insured by Canada or are otherwise backed or supported by the full faith and credit of Canada;

(2) However, an insurer shall not acquire an

instrument under this subsection if, as a result of and after giving effect to the investment, the aggregate amount of investments then held by the insurer under this subsection would exceed 40% of its admitted assets.

C. (1) Subject to the limitations of Section 126.10B,

but not to the limitations of Section 126.10A, an insurer may acquire rated credit instruments, excluding asset-backed securities:

(a) Issued by a government money market mutual

fund, a class one money market mutual fund or a class one bond mutual fund;

(b) Issued, assumed, guaranteed, or insured by a

government sponsored enterprise of the United States other than those eligible under subsection A of this Section;

(c) Issued, assumed, guaranteed, or insured by a

state, if the instruments are general obligations of the state; or

(d) Issued by a multilateral development bank;
(2) However, an insurer shall not acquire an

instrument of any one fund, any one enterprise or entity or any one state under this subsection if, as a result of and after giving effect to the investment, the aggregate amount of investments then held by the insurer in any one fund, enterprise, entity, or state under this subsection would exceed 10% of its admitted assets.

D. Subject to the limitations of Section 126.10, an insurer may acquire preferred stocks that are not foreign investments and that meet the requirements of rated credit instruments if, as a result of and after giving effect to the investment:
(1) The aggregate amount of preferred stocks then

held by the insurer under this subsection does not exceed 33 1/3% of its admitted assets; and

(2) The aggregate amount of preferred stocks then

held by the insurer under this subsection which are not sinking fund stocks or rated P1 or P2 by the SVO does not exceed 15% of its admitted assets.

E. Subject to the limitations of Section 126.10, in addition to those investments eligible under subsections A, B, C and D of this Section, an insurer may acquire rated credit instruments that are not foreign investments.
F. An insurer shall not acquire special rated credit instruments under this Section if, as a result of and after giving effect to the investment, the aggregate amount of special rated credit instruments then held by the insurer would exceed 5% of its admitted assets. The Director may, by rule, identify certain special rated credit instruments that will be exempt from the limitation imposed by this subsection.
(Source: P.A. 90-418, eff. 8-15-97.)

(215 ILCS 5/126.12)
Sec. 126.12. Insurer investment pools.
A. An insurer may acquire investments in investment pools that:
(1) Invest only in:
(a) Obligations that are rated 1 or 2 by the SVO

or have an equivalent of an SVO 1 or 2 rating (or, in the absence of a 1 or 2 rating or equivalent rating, the issuer has outstanding obligations with an SVO 1 or 2 or equivalent rating) by a nationally recognized statistical rating organization recognized by the SVO and have:

(i) A remaining maturity of 397 days or less

or a put that entitles the holder to receive the principal amount of the obligation which put may be exercised through maturity at specified intervals not exceeding 397 days; or

(ii) A remaining maturity of 3 years or less

and a floating interest rate that resets no less frequently than quarterly on the basis of a current short-term index (federal funds, prime rate, treasury bills, London InterBank Offered Rate (LIBOR) or commercial paper) and is subject to no maximum limit, if the obligations do not have an interest rate that varies inversely to market interest rate changes;

(b) Government money market mutual funds or class

one money market mutual funds; or

(c) Securities lending, repurchase, and reverse

repurchase transactions that meet all the requirements of Section 126.16, except the quantitative limitations of Section 126.16D; or

(2) Invest only in investments which an insurer may

acquire under this Article, if the insurer's proportionate interest in the amount invested in these investments when combined with amount of such investments made directly or indirectly through an investment subsidiary or other insurer investment pool permitted under this subsection A(2) does not exceed the applicable limits of this Article for such investments.

B. For an investment in an investment pool to be qualified under this Article, the investment pool shall not:
(1) Acquire securities issued, assumed, guaranteed or

insured by the insurer or an affiliate of the insurer;

(2) Borrow or incur any indebtedness for borrowed

money, except for securities lending and reverse repurchase transactions that meet the requirements of Section 126.16 except the quantitative limitations of Section 126.16D; or

(3) Acquire an investment if, as a result of such

transaction, the aggregate value of securities then loaned or sold to, purchased from or invested in any one business entity under this Section would exceed 10% of the total assets of the investment pool.

C. The limitations of Section 126.10A shall not apply to an insurer's investment in an investment pool, however an insurer shall not acquire an investment in an investment pool under this Section if, as a result of and after giving effect to the investment, the aggregate amount of investments then held by the insurer under this Section:
(1) In all investment pools investing in investments

permitted under subsection A(2) of this Section would exceed 25% of its admitted assets; or

(2) In all investment pools would exceed 35% of its

admitted assets.

D. For an investment in an investment pool to be qualified under this Article, the manager of the investment pool shall:
(1) Be organized under the laws of the United States

or a state and designated as the pool manager in a pooling agreement;

(2) Be the insurer, an affiliated insurer or a

business entity affiliated with the insurer, a qualified bank, a business entity registered under the Investment Advisers Act of 1940 (15 U.S.C. 80a-1 et seq.), as amended or, in the case of a reciprocal insurer or interinsurance exchange, its attorney-in-fact, or in the case of a United States branch of an alien insurer, its United States manager or an affiliate or subsidiary of its United States manager;

(3) Be responsible for the compilation and

maintenance of detailed accounting records setting forth:

(a) The cash receipts and disbursements

reflecting each participant's proportionate investment in the investment pool;

(b) A complete description of all underlying

assets of the investment pool (including amount, interest rate, maturity date (if any) and other appropriate designations); and

(c) Other records which, on a daily basis, allow

third parties to verify each participant's investment in the investment pool; and

(4) Maintain the assets of the investment pool in one

or more accounts, in the name of or on behalf of the investment pool, under a custody agreement with a qualified bank. The custody agreement shall:

(a) State and recognize the claims and rights of

each participant;

(b) Acknowledge that the underlying assets of the

investment pool are held solely for the benefit of each participant in proportion to the aggregate amount of its investments in the investment pool; and

(c) Contain an agreement that the underlying

assets of the investment pool shall not be commingled with the general assets of the custodian qualified bank or any other person.

E. The pooling agreement for each investment pool shall be in writing and shall provide that:
(1) An insurer and its affiliated insurers or, in the

case of an investment pool investing solely in investments permitted under subsection A(1) of this Section, the insurer and its subsidiaries, affiliates or any pension or profit sharing plan of the insurer, its subsidiaries and affiliates or, in the case of a United States branch of an alien insurer, affiliates or subsidiaries of its United States manager, shall, at all times, hold 100% of the interests in the investment pool;

(2) The underlying assets of the investment pool

shall not be commingled with the general assets of the pool manager or any other person;

(3) In proportion to the aggregate amount of each

pool participant's interest in the investment pool:

(a) Each participant owns an undivided interest

in the underlying assets of the investment pool; and

(b) The underlying assets of the investment pool

are held solely for the benefit of each participant;

(4) A participant, or in the event of the

participant's insolvency, bankruptcy or receivership, its trustee, receiver or other successor-in-interest, may withdraw all or any portion of its investment from the investment pool under the terms of the pooling agreement;

(5) Withdrawals may be made on demand without penalty

or other assessment on any business day, but settlement of funds shall occur within a reasonable and customary period thereafter not to exceed 10 business days. Distributions under this paragraph shall be calculated in each case net of all then applicable fees and expenses of the investment pool. The pooling agreement shall provide that the pool manager shall distribute to a participant, at the discretion of the pool manager:

(a) In cash, the then fair market value of the

participant's pro rata share of each underlying asset of the investment pool;

(b) In kind, a pro rata share of each underlying

asset; or

(c) In a combination of cash and in kind

distributions, a pro rata share in each underlying asset; and

(6) The pool manager shall make the records of the

investment pool available for inspection by the Director.

F. Except for the formation of the investment pool, transactions and between a domestic insurer and an affiliated insurer investment pool shall not be subject to the requirements of Section 131.20a of this Code.
(Source: P.A. 100-201, eff. 8-18-17.)

(215 ILCS 5/126.13)
Sec. 126.13. Equity interests.
A. Subject to the limitations of Section 126.10, an insurer may acquire directly or indirectly through an investment subsidiary, equity interests in business entities organized under the laws of any domestic jurisdiction.
B. An insurer shall not acquire directly or indirectly through an investment subsidiary an investment under this Section if, as a result of and after giving effect to the investment, the aggregate amount of investments then held by the insurer under this Section would exceed 20% of its admitted assets or, except for mutual funds, the amount of equity interests then held by the insurer that are not listed on a qualified exchange would exceed 5% of its admitted assets. An accident and health insurer shall not be subject to this Section but shall be subject to the same aggregate limitation on equity interests as a property and casualty insurer under Section 126.26 and also to the provisions of Section 126.22 of this Article.
C. An insurer shall not acquire under this Section any investments that the insurer may acquire under Section 126.15.
D. An insurer shall not short sell equity interests unless the insurer covers the short sale by owning the equity interest or an unrestricted right to the equity interest exercisable within 6 months of the short sale.
(Source: P.A. 90-418, eff. 8-15-97.)

(215 ILCS 5/126.14)
Sec. 126.14. Tangible personal property under lease.
A. (1) Subject to the limitations of Section 126.10, an insurer may acquire tangible personal property or equity interests therein located or used wholly or in part within a domestic jurisdiction either directly or indirectly through limited partnership interests and general partnership interests not otherwise prohibited by Section 126.5D, joint ventures, stock of an investment subsidiary or membership interests in a limited liability company, trust certificates, or other similar instruments.
(2) Investments acquired under paragraph (1) of this subsection shall be eligible only if:
(a) The property is subject to a lease or other

agreement with a person whose rated credit instruments in the amount of the purchase price of the personal property the insurer could then acquire under Section 126.11; and

(b) The lease or other agreement provides the insurer

the right to receive rental, purchase or other fixed payments for the use or purchase of the property, and the aggregate value of the payments, together with the estimated residual value of the property at the end of its useful life and the estimated tax benefits to the insurer resulting from ownership of the property, shall be adequate to return the cost of the insurer's investment in the property, plus a return deemed adequate by the insurer.

B. The insurer shall compute the amount of each investment under this Section on the basis of the out of pocket purchase price and applicable related expenses paid by the insurer for the investment, net of each borrowing made to finance the purchase price and expenses, to the extent the borrowing is without recourse to the insurer.
C. An insurer shall not acquire directly or indirectly through an investment subsidiary an investment under this Section if, as a result of and after giving effect to the investment, the aggregate amount of all investments then held by the insurer under this Section would exceed:
(1) 2% of its admitted assets; or
(2) 0.5% of its admitted assets as to any single item

of tangible personal property.

D. For purposes of determining compliance with the limitations of Section 126.10, investments acquired by an insurer under this Section shall be aggregated with those acquired under Section 126.11, and each lessee of the property under a lease referred to in this Section shall be deemed the issuer of an obligation in the amount of the investment of the insurer in the property determined as provided in subsection B of this Section.
E. Nothing in this Section is applicable to tangible personal property lease arrangements between an insurer and its subsidiaries and affiliates under a cost sharing arrangement or agreement permitted under Section 131.20a(1)(a)(iv).
(Source: P.A. 90-418, eff. 8-15-97.)

(215 ILCS 5/126.15)
Sec. 126.15. Mortgage loans and real estate.
A. Mortgage loans.
(1) Subject to the limitations of Section 126.10, an

insurer may acquire, either directly or indirectly through limited partnership interests and general partnership interests not otherwise prohibited by Section 126.5D, joint ventures, stock of an investment subsidiary or membership interests in a limited liability company, trust certificates, or other similar instruments, obligations secured by mortgages on real estate situated within a domestic jurisdiction, but a mortgage loan which is secured by other than a first lien shall not be acquired under this subsection (1) unless the insurer is the holder of the first lien. The obligations held by the insurer and any obligations with an equal lien priority, shall not, at the time of acquisition of the obligation, exceed:

(a) 90% of the fair market value of the real

estate, if the mortgage loan is secured by a purchase money mortgage or like security received by the insurer upon disposition of the real estate;

(b) 80% of the fair market value of the real

estate, if the mortgage loan requires immediate scheduled payment in periodic installments of principal and interest, has an amortization period of 30 years or less and periodic payments made no less frequently than annually. Each periodic payment shall be sufficient to assure that at all times the outstanding principal balance of the mortgage loan shall be not greater than the outstanding principal balance that would be outstanding under a mortgage loan with the same original principal balance, with the same interest rate and requiring equal payments of principal and interest with the same frequency over the same amortization period. Mortgage loans permitted under this subsection are permitted notwithstanding the fact that they provide for a payment of the principal balance prior to the end of the period of amortization of the loan. For residential mortgage loans, the 80% limitation may be increased to 97% if acceptable private mortgage insurance has been obtained; or

(c) 75% of the fair market value of the real

estate for mortgage loans that do not meet the requirements of subparagraph (a) or (b) of this paragraph.

(2) For purposes of paragraph (1) of this subsection,

the amount of an obligation required to be included in the calculation of the loan-to-value ratio may be reduced to the extent the obligation is insured by the Federal Housing Administration or guaranteed by the Administrator of Veterans Affairs, or their successors.

(3) Subject to the limitations of Section 126.10, an

insurer may acquire, either directly or indirectly through limited partnership interests and general partnership interests not otherwise prohibited by Section 126.5D, joint ventures, stock of an investment subsidiary or membership interests in a limited liability company, trust certificates, or other similar instruments, obligations secured by a second mortgage on real estate situated within a domestic jurisdiction, other than as authorized in subsection (1) of this Section 126.15. The obligation held by the insurer shall be the sole second lien priority obligation and shall not, at the time of acquisition of the obligation, exceed 70% of the amount by which the fair market value of the real estate exceeds the amount outstanding under the first mortgage.

(4) A mortgage loan that is held by an insurer under

Section 126.3F or acquired under this Section and is restructured in a manner that meets the requirements of a restructured mortgage loan in accordance with the NAIC Accounting Practices and Procedures Manual or successor publication shall continue to qualify as a mortgage loan under this Article.

(5) Subject to the limitations of Section 126.10,

credit lease transactions that do not qualify for investment under Section 126.11 with the following characteristics shall be exempt from the provisions of paragraph (1) of this subsection:

(a) The loan amortizes over the initial fixed

lease term at least in an amount sufficient so that the loan balance at the end of the lease term does not exceed the original appraised value of the real estate;

(b) The lease payments cover or exceed the total

debt service over the life of the loan;

(c) A tenant or its affiliated entity, whose

rated credit instruments have a SVO 1 or 2 designation or a comparable rating from a nationally recognized statistical rating organization recognized by the SVO, has a full faith and credit obligation to make the lease payments;

(d) The insurer holds or is the beneficial holder

of a first lien mortgage on the real estate;

(e) The expenses of the real estate are passed

through to the tenant, excluding exterior, structural, parking and heating, ventilation and air conditioning replacement expenses, unless annual escrow contributions, from cash flows derived from the lease payments, cover the expense shortfall; and

(f) There is a perfected assignment of the rents

due pursuant to the lease to, or for the benefit of, the insurer.

B. Income producing real estate.
(1) An insurer may acquire, manage and dispose of

real estate situated in a domestic jurisdiction either directly or indirectly through limited partnership interests and general partnership interests not otherwise prohibited by Section 126.5D, joint ventures, stock of an investment subsidiary or membership interests in a limited liability company, trust certificates, or other similar instruments. The real estate shall be income producing or intended for improvement or development for investment purposes under an existing program (in which case the real estate shall be deemed to be income producing).

(2) The real estate may be subject to mortgages,

liens or other encumbrances, the amount of which shall, to the extent that the obligations secured by the mortgages, liens or encumbrances are without recourse to the insurer, be deducted from the amount of the investment of the insurer in the real estate for purposes of determining compliance with subsections D(2) and D(3) of this Section.

C. Real estate for the accommodation of business.
An insurer may acquire, manage, and dispose of real estate for the convenient accommodation of the insurer's (which may include its affiliates) business operations, including home office, branch office and field office operations.
(1) Real estate acquired under this subsection may

include excess space for rent to others, if the excess space, valued at its fair market value, would otherwise be a permitted investment under subsection B of this Section and is so qualified by the insurer;

(2) The real estate acquired under this subsection

may be subject to one or more mortgages, liens or other encumbrances, the amount of which shall, to the extent that the obligations secured by the mortgages, liens or encumbrances are without recourse to the insurer, be deducted from the amount of the investment of the insurer in the real estate for purposes of determining compliance with subsection D(4) of this Section; and

(3) For purposes of this subsection, business

operations shall not include that portion of real estate used for the direct provision of health care services by an accident and health insurer for its insureds. An insurer may acquire real estate used for these purposes under subsection B of this Section.

D. Quantitative limitations.
(1) An insurer shall not acquire an investment under

subsection A of this Section if, as a result of and after giving effect to the investment, the aggregate amount of all investments then held by the insurer under subsection A of this Section would exceed:

(a) 1% of its admitted assets in mortgage loans

covering any one secured location;

(b) 0.25% of its admitted assets in construction

loans covering any one secured location; or

(c) 2% of its admitted assets in construction

loans in the aggregate.

(2) An insurer shall not acquire an investment under

subsection B of this Section if, as a result of and after giving effect to the investment and any outstanding guarantees made by the insurer in connection with the investment, the aggregate amount of investments then held by the insurer under subsection B of this Section plus the guarantees then outstanding would exceed:

(a) 1% of its admitted assets in one parcel or

group of contiguous parcels of real estate, except that this limitation shall not apply to that portion of real estate used for the direct provision of health care services by an accident and health insurer for its insureds, such as hospitals, medical clinics, medical professional buildings or other health facilities used for the purpose of providing health services; or

(b) 15% of its admitted assets in the aggregate,

but not more than 5% of its admitted assets in real estate to be improved or developed.

(3) An insurer shall not acquire an investment under

subsections A or B of this Section if, as a result of and after giving effect to the investment and any guarantees made by the insurer in connection with the investment, the aggregate amount of all investments then held by the insurer under subsections A and B of this Section plus the guarantees then outstanding would exceed 45% of its admitted assets. However, an insurer may exceed this limitation by no more than 30% of its admitted assets if:

(a) This increased amount is invested only in

residential mortgage loans;

(b) The insurer has no more than 10% of its

admitted assets invested in mortgage loans other than residential mortgage loans;

(c) The loan-to-value ratio of each residential

mortgage loan does not exceed 60% at the time the mortgage loan is qualified under this increased authority, and the fair market value is supported by an appraisal no more than 2 years old, prepared by an independent appraiser;

(d) A single mortgage loan qualified under this

increased authority shall not exceed 0.5% of its admitted assets;

(e) The insurer files with the Director, and

receives approval from the Director for, a plan that is designed to result in a portfolio of residential mortgage loans that is sufficiently geographically diversified; and

(f) The insurer agrees to file annually with the

Director records that demonstrate that its portfolio of residential mortgage loans is geographically diversified in accordance with the plan.

(4) The limitations of Section 126.10 shall not apply

to an insurer's acquisition of real estate under subsection C of this Section. An insurer shall not acquire real estate under subsection C of this Section if, as a result of and after giving effect to the acquisition, the aggregate amount of real estate then held by the insurer under subsection C of this Section would exceed 10% of its admitted assets. With the permission of the Director, additional amounts of real estate may be acquired under subsection C of this Section.

(Source: P.A. 90-418, eff. 8-15-97.)

(215 ILCS 5/126.16)
Sec. 126.16. Securities lending and repurchase, reverse repurchase, and dollar roll transactions. An insurer may enter into securities lending, repurchase, reverse repurchase, and dollar roll transactions with business entities, subject to the following requirements:
A. The insurer's board of directors shall adopt a written plan that is consistent with the requirements of the written plan in Section 126.4A that specifies guidelines and objectives to be followed, such as:
(1) A description of how cash received will be

invested or used for general corporate purposes of the insurer;

(2) Operational procedures to manage interest rate

risk, counterparty default risk, the conditions under which proceeds from reverse repurchase transactions may be used in the ordinary course of business and the use of acceptable collateral in a manner that reflects the liquidity needs of the transaction; and

(3) The extent to which the insurer may engage in

these transactions.

B. The insurer shall enter into a written agreement for all transactions authorized in this Section other than dollar roll transactions. The written agreement shall require that each transaction terminate no more than one year from its inception or upon the earlier demand of the insurer. The agreement shall be with the business entity counterparty, but for securities lending transactions, the agreement may be with an agent acting on behalf of the insurer, if the agent is a qualified business entity, and if the agreement:
(1) Requires the agent to enter into separate

agreements with each counterparty that are consistent with the requirements of this Section; and

(2) Prohibits securities lending transactions

pursuant to the agreement with the agent or its affiliates.

C. Cash received in a transaction under this Section shall be invested in accordance with this Article and in a manner that recognizes the liquidity needs of the transaction or used by the insurer for its general corporate purposes. For so long as the transaction remains outstanding, the insurer, its agent or custodian shall maintain, as to acceptable collateral received in a transaction under this Section, either physically or through the book entry systems of the Federal Reserve, Depository Trust Company, Participants Trust Company or other securities depositories approved by the Director:
(1) Possession of the acceptable collateral;
(2) A perfected security interest in the acceptable

collateral; or

(3) In the case of a jurisdiction outside of the

United States, title to, or rights of a secured creditor to, the acceptable collateral.

D. The limitations of Sections 126.10 and 126.17 shall not apply to the business entity counterparty exposure created by transactions under this Section. For purposes of calculations made to determine compliance with this subsection, no effect will be given to the insurer's future obligation to resell securities, in the case of a repurchase transaction, or to repurchase securities, in the case of a reverse repurchase transaction. An insurer shall not enter into a transaction under this Section if, as a result of and after giving effect to the transaction:
(1) The aggregate amount of securities then loaned or

sold to, or purchased from, any one business entity counterparty under this Section would exceed 5% of its admitted assets. In calculating the amount sold to or purchased from a business entity counterparty under repurchase or reverse repurchase transactions, effect may be given to netting provisions under a master written agreement; or

(2) The aggregate amount of all securities then

loaned, sold to or purchased from all business entities under this Section would exceed 40% of its admitted assets.

E. In a dollar roll transaction, the insurer shall receive cash in an amount at least equal to the market value of the securities transferred by the insurer in the transaction as of the transaction date.
F. The Director may promulgate reasonable rules for investments and transactions under this Section including, but not limited to, rules which impose financial solvency standards, valuation standards, and reporting requirements.
(Source: P.A. 90-418, eff. 8-15-97.)

(215 ILCS 5/126.17)
Sec. 126.17. Foreign investments and foreign currency exposure.
A. Subject to the limitations of Section 126.10, an insurer may acquire directly or indirectly through an investment subsidiary, foreign investments, or engage in investment practices with persons of or in foreign jurisdictions, of substantially the same types as those that an insurer is permitted to acquire under this Article, other than of the type permitted under Section 126.12, if, as a result and after giving effect to the investment:
(1) The aggregate amount of foreign investments then

held by the insurer under this subsection does not exceed 20% of its admitted assets; and

(2) The aggregate amount of foreign investments then

held by the insurer under this subsection in a single foreign jurisdiction does not exceed 10% of its admitted assets as to a foreign jurisdiction that has a sovereign debt rating of SVO 1 or 3% of its admitted assets as to any other foreign jurisdiction.

B. Subject to the limitations of Section 126.10, an insurer may acquire investments, or engage in investment practices denominated in foreign currencies, whether or not they are foreign investments acquired under subsection A of this Section, or additional foreign currency exposure as a result of the termination or expiration of a hedging transaction with respect to investments denominated in a foreign currency, if, as a result of and after giving effect to the transaction:
(1) The aggregate amount of investments then held by

the insurer under this subsection denominated in foreign currencies does not exceed 10% of its admitted assets; and

(2) The aggregate amount of investments then held by

the insurer under this subsection denominated in the foreign currency of a single foreign jurisdiction does not exceed 10% of its admitted assets as to a foreign jurisdiction that has a sovereign debt rating of SVO 1 or 3% of its admitted assets as to any other foreign jurisdiction.

(3) However, an investment shall not be considered

denominated in a foreign currency if the acquiring insurer enters into one or more contracts in transactions permitted under Section 126.18 in which the business entity counterparty agrees to exchange, or grants to the insurer the option to exchange, all payments made on the foreign currency denominated investment (or amounts equivalent to the payments that are or will be due to the insurer in accordance with the terms of such investment) for United States currency during the period the contract or contracts are in effect to insulate the insurer against loss caused by diminution of the value of payments owed to the insurer due to future changes in currency exchange rates.

C. In addition to investments permitted under subsections A and B of this Section, an insurer that is authorized to do business in a foreign jurisdiction, and that has outstanding insurance, annuity or reinsurance contracts on lives or risks resident or located in that foreign jurisdiction and denominated in foreign currency of that jurisdiction, may acquire foreign investments respecting that foreign jurisdiction, and may acquire investments denominated in the currency of that jurisdiction, subject to the limitations of Section 126.10. However, investments made under this subsection in obligations of foreign governments, their political subdivisions and government sponsored enterprises shall not be subject to the limitations of Section 126.10 if those investments carry an SVO rating of 1 or 2. The aggregate amount of investments acquired by the insurer under this subsection shall not exceed the greater of:
(1) The amount the insurer is required by the law of

the foreign jurisdiction to invest in the foreign jurisdiction; or

(2) 115% of the amount of its reserves, net of

reinsurance, and other obligations under the contracts on lives or risks resident or located in the foreign jurisdiction.

D. In addition to investments permitted under subsections A and B of this Section, an insurer that is not authorized to do business in a foreign jurisdiction, but which has outstanding insurance, annuity or reinsurance contracts on lives or risks resident or located in that foreign jurisdiction and denominated in foreign currency of that jurisdiction, may acquire foreign investments respecting that foreign jurisdiction, and may acquire investments denominated in the currency of that jurisdiction subject to the limitations of Section 126.10. However, investments made under this subsection in obligations of foreign governments, their political subdivisions and government sponsored enterprises shall not be subject to the limitations of Section 126.10 if those investments carry an SVO rating of 1 or 2. The aggregate amount of investments acquired by the insurer under this subsection shall not exceed 105% of the amount of its reserves, net of reinsurance, and other obligations under the contracts on lives or risks resident or located in the foreign jurisdiction.
E. Investments acquired under this Section shall be aggregated with investments of the same types made under all other Sections of this Article, and in a similar manner, for purposes of determining compliance with the limitations, if any, contained in the other Sections. Investments in obligations of foreign governments, their political subdivisions and government sponsored enterprises of these persons, except for those exempted under subsections C and D of this Section, shall be subject to the limitations of Section 126.10.
(Source: P.A. 90-418, eff. 8-15-97.)

(215 ILCS 5/126.18)
Sec. 126.18. Derivative transactions. An insurer may, directly or indirectly through an investment subsidiary, engage in derivative transactions under this Section under the following conditions:
A. General conditions.
(1) An insurer may use derivative instruments under

this Section to engage in hedging transactions and income generation transactions.

(2) An insurer may use derivative instruments for

replication transactions only after the Director promulgates reasonable rules that set forth methods of disclosure, reserving for risk-based capital, and determining the asset valuation reserve for these investments. Any asset being replicated is subject to all the provisions and limitations on the making thereof specified in this Article with respect to investments by the insurer as if the transaction constituted a direct investment by the insurer in the replicated asset.

(3) With respect to all hedging transactions, an

insurer shall be able to demonstrate to the Director the intended hedging characteristics and the ongoing effectiveness of the derivative transaction or combination of the transactions through cash flow testing or other appropriate analyses.

(4) The Director may promulgate reasonable rules for

investments and transactions under this Section including, but not limited to, rules which impose financial solvency standards, valuation standards, and reporting requirements.

B. Limitations on hedging transactions.
An insurer may enter into hedging transactions under this Section if, as a result of and after giving effect to the transaction:
(1) The aggregate statement value of options, caps,

floors and warrants not attached to another financial instrument purchased and used in hedging transactions then engaged in by the insurer does not exceed 7.5% of its admitted assets;

(2) The aggregate statement value of options, caps

and floors written in hedging transactions then engaged in by the insurer does not exceed 3% of its admitted assets; and

(3) The aggregate potential exposure of collars,

swaps, forwards and futures used in hedging transactions then engaged in by the insurer does not exceed 6.5% of its admitted assets.

C. Limitations on income generation transactions.
An insurer may enter into the following types of income generation transactions subject to the quantitative limits of subsection C(5):
(1) Sales of covered call options on noncallable

fixed income securities, callable fixed income securities if the option expires by its terms prior to the end of the noncallable period or derivative instruments based on fixed income securities;

(2) Sales of covered call options on equity

securities, if the insurer holds in its portfolio, or can immediately acquire through the exercise of options, warrants or conversion rights already owned, the equity securities subject to call during the complete term of the call option sold;

(3) Sales of covered puts on investments that the

insurer is permitted to acquire under this Article, if the insurer has escrowed, or entered into a custodian agreement segregating, cash or cash equivalents with a market value equal to the amount of its purchase obligations under the put during the complete term of the put option sold; or

(4) Sales of covered caps or floors, if the insurer

holds in its portfolio the investments generating the cash flow to make the required payments under the caps or floors during the complete term that the cap or floor is outstanding.

(5) If as a result of and after giving effect to the

transactions, the aggregate statement value of the fixed income assets that are subject to call or that generate the cash flows for payments under the caps or floors, plus the face value of fixed income securities underlying a derivative instrument subject to call, plus the amount of the purchase obligations under the puts, does not exceed 10% of its admitted assets.

D. Counterparty exposure. An insurer shall include all counterparty exposure amounts in determining compliance with the limitations of Section 126.10.
E. Additional transactions. Pursuant to rules promulgated under Section 126.8, the Director may approve additional transactions involving the use of derivative instruments in excess of the limits of subsection B of this Section or for other risk management purposes.
(Source: P.A. 90-418, eff. 8-15-97.)

(215 ILCS 5/126.19)
Sec. 126.19. Policy loans. A life insurer may lend to a policyholder on the security of the cash surrender value of the policyholder's policy a sum not exceeding the legal reserve that the insurer is required to maintain on the policy.
(Source: P.A. 90-418, eff. 8-15-97.)

(215 ILCS 5/126.20)
Sec. 126.20. Additional investment authority.
A. Solely for the purpose of acquiring investments that exceed the quantitative limitations of Sections 126.10 through 126.17, an insurer may acquire under this subsection an investment, or engage in investment practices described in Section 126.16, but an insurer shall not acquire an investment, or engage in investment practices described in Section 126.16, under this subsection if, as a result of and after giving effect to the transaction:
(1) The aggregate amount of investments then held by

an insurer under this subsection would exceed 3% of its admitted assets; or

(2) The aggregate amount of investments as to one

limitation in Sections 126.10 through 126.17 then held by the insurer under this subsection would exceed 1% of its admitted assets.

B. (1) In addition to the authority provided under

subsection A of this Section, an insurer may acquire under this subsection an investment of any kind, or engage in investment practices described in Section 126.16, that are not specifically prohibited by this Article, without regard to the categories, conditions, standards or other limitations of Sections 126.10 through 126.17 if, as a result of and after giving effect to the transaction, the aggregate amount of investments then held under this subsection would not exceed the lesser of:

(a) 10% of its admitted assets; or
(b) 75% of its capital and surplus.
(2) However, an insurer shall not acquire any

investment or engage in any investment practice under this subsection if, as a result of and after giving effect to the transaction, the aggregate amount of all investments in any one person then held by the insurer under this subsection would exceed 3% of its admitted assets.

C. In addition to the investments acquired under subsections A and B of this Section, an insurer may acquire under this subsection an investment of any kind, or engage in investment practices described in Section 126.16, that are not specifically prohibited by this Article without regard to any limitations of Sections 126.10 through 126.17 if:
(1) The Director grants prior approval;
(2) The insurer demonstrates that its investments are

being made in a prudent manner and that the additional amounts will be invested in a prudent manner; and

(3) As a result of and after giving effect to the

transaction the aggregate amount of investments then held by the insurer under this subsection does not exceed the greater of:

(a) 25% of its capital and surplus; or
(b) 100% of capital and surplus less 10% of its

admitted assets.

D. Under this Section, an insurer shall not acquire or engage in an investment practice prohibited under Section 126.5 or an investment that is a derivative transaction.
(Source: P.A. 90-418, eff. 8-15-97.)

(215 ILCS 5/Art. VIII Pt. 3 heading)

(215 ILCS 5/126.21)
Sec. 126.21. Applicability. This Part 3 shall apply to the investments and investment practices of property and casualty insurers authorized to transact the kinds of insurance in either or both Class 2 or Class 3 of Section 4 of this Code, subject to the provisions of Section 126.1B.
(Source: P.A. 90-418, eff. 8-15-97.)

(215 ILCS 5/126.22)
Sec. 126.22. Reserve requirements.
A. Reserve requirements.
(1) Subject to all other limitations and

requirements of this Article, a property and casualty insurer shall maintain an amount at least equal to the lesser of $250,000,000 or 100% of adjusted loss reserves and loss adjustment expense reserves, 100% of adjusted unearned premium reserves and 100% of statutorily required policy and contract reserves in:

(a) Cash and cash equivalents;
(b) High and medium grade investments that

qualify under Sections 126.24 or 126.25;

(c) Equity interests that qualify under Section

126.26 and that are traded on a qualified exchange;

(d) Investments of the type set forth in Section

126.30 if the investments are rated in the highest generic rating category by a nationally recognized statistical rating organization recognized by the SVO for rating foreign jurisdictions and if any foreign currency exposure is effectively hedged through the maturity date of the investments;

(e) Qualifying investments of the type set forth

in subparagraphs (b), (c) or (d) of this paragraph that are acquired under Section 126.32;

(f) Interest and dividends receivable on

qualifying investments of the type set forth in subparagraphs (a) through (e) of this subsection; or

(g) Reinsurance recoverable on paid losses.
(2) Reserve Requirement Amount:
(a) For purposes of determining the amount of

assets to be maintained under this subsection, the calculation of adjusted loss reserves and loss adjustment expense reserves, adjusted unearned premium reserves and statutorily required policy and contract reserves shall be based on the amounts reported as of the most recent annual or quarterly statement date.

(b) Adjusted loss reserves and loss adjustment

expense reserves shall be equal to the sum of the amounts derived from the following calculations:

(i) The result of each amount reported by the

insurer as losses and loss adjustment expenses unpaid for each accident year for each individual line of business; multiplied by

(ii) The discount factor that is applicable

to the line of business and accident year published by the Internal Revenue Service under Internal Revenue Code Section 846 (26 U.S.C. 846), as amended, for the calendar year that corresponds to the most recent annual statement of the insurer; minus

(iii) Accrued retrospective premiums

discounted by an average discount factor. The discount factor shall be calculated by dividing the losses and loss adjustment expenses unpaid after discounting (the product of Items (i) and (ii) in this subparagraph) by loss and loss adjustment expense reserves before discounting Item (i) of this subparagraph.

(iv) For purposes of these calculations, the

losses and loss adjustment expenses unpaid shall be determined net of anticipated salvage and subrogation, and gross of any discount for the time value of money or tabular discount.

(c) Adjusted unearned premium reserves shall be

equal to the result of the following calculation:

(i) The amount reported by the insurer as

unearned premium reserves; minus

(ii) The admitted asset amounts reported by

the insurer as:

(I) Premiums in and agents' balances in

the course of collection, accident and health premiums due and unpaid and uncollected premiums for accident and health premiums;

(II) Premiums, agents' balances and

installments booked but deferred and not yet due;

(III) Bills receivable, taken for

premium; and

(IV) Equities and deposits in pools and

associations.

(d) Statutorily required policy and contract

reserves shall also include contingency reserves required for mortgage guaranty insurers, municipal bond insurers, and other financial guaranty insurers.

B. Monitoring and reporting. A property and casualty insurer shall supplement its annual statement with a reconciliation and summary of its assets and reserve requirements as required in subsection A of this Section. A reconciliation and summary showing that an insurer's assets as required in subsection A of this Section are greater than or equal to its undiscounted reserves referred to in subsection A of this Section shall be sufficient to satisfy this requirement. Upon prior notification, the Director may require an insurer to submit such a reconciliation and summary with any quarterly statement filed during the calendar year.
C. Notification requirements and mandatory safeguards. If a property and casualty insurer's assets and reserves do not comply with subsection A of this Section, the insurer shall notify the Director immediately of the amount by which the reserve requirements exceed the annual statement value of the qualifying assets, explain why the deficiency exists and within 30 days of the date of the notice propose a plan of action to remedy the deficiency.
D. Authority of the Director.
(1) If the Director determines that an insurer is not

in compliance with subsection A of this Section, the Director shall require the insurer to eliminate the condition causing the noncompliance within a specified time from the date the notice of the Director's requirement is mailed or delivered to the insurer.

(2) If an insurer fails to comply with the Director's

requirement under paragraph (1) of this subsection, the insurer is deemed to be in hazardous financial condition, and the Director shall take one or more of the actions authorized by law as to insurers in hazardous financial condition.

E. An insurer subject to this Section must comply with the requirements of this Section after December 31, 1997.
(Source: P.A. 90-418, eff. 8-15-97.)

(215 ILCS 5/126.23)
Sec. 126.23. General 5% diversification, medium and lower grade investments, and Canadian investments.
A. General 5% diversification.
(1) Except as otherwise specified in this Article, an

insurer shall not acquire directly or indirectly through an investment subsidiary an investment under this Article if, as a result of and after giving effect to the investment, the insurer would hold more than 5% of its admitted assets in investments of all kinds issued, assumed, accepted, guaranteed, or insured by a single person.

(2) This 5% limitation shall not apply to the

aggregate amounts insured by a single financial guaranty insurer with the highest generic rating issued by a nationally recognized statistical rating organization.

(3) Asset-backed securities shall not be subject to

the limitations of paragraph (1) of this subsection, however, except as permitted by subsection A(4) of this Section, an insurer shall not acquire an asset-backed security if, as a result of and after giving effect to the investment, the aggregate amount of asset-backed securities secured by or evidencing an interest in a single asset or single pool of assets held by a trust or other business entity, then held by the insurer would exceed 5% of its admitted assets.

(4) A company's investments in mortgage related

securities, as defined by the Secondary Mortgage Market Enhancement Act of 1984 (United States Public Law 98-440, 12 U.S.C. 24, 1451, 1454 et seq.), that are backed by any single pool of mortgages and made pursuant to the authority of that Act, shall not exceed 5% of its admitted assets.

B. Medium and lower grade investments.
(1) An insurer shall not acquire, directly or

indirectly through an investment subsidiary, an investment under Sections 126.24, 126.27, and 126.30 or counterparty exposure under Section 126.31D if, as a result of and after giving effect to the investment:

(a) The aggregate amount of all medium and lower

grade investments then held by the insurer would exceed 20% of its admitted assets;

(b) The aggregate amount of lower grade

investments then held by the insurer would exceed 10% of its admitted assets;

(c) The aggregate amount of investments rated 5

or 6 by the SVO then held by the insurer would exceed 5% of its admitted assets;

(d) The aggregate amount of investments rated 6

by the SVO then held by the insurer would exceed 1% of its admitted assets; or

(e) The aggregate amount of lower grade

investments then held by the insurer that receive as cash income less than the equivalent yield for Treasury issues with a comparative average life, would exceed 1% of its admitted assets.

(2) An insurer shall not acquire, directly or

indirectly through an investment subsidiary, an investment under Sections 126.24, 126.27, and 126.30 or counterparty exposure under Section 126.31D if, as a result of and after giving effect to the investment:

(a) The aggregate amount of medium and lower

grade investments issued, assumed, accepted, guaranteed, or insured by any one person or, as to asset-backed securities secured by or evidencing an interest in a single asset or pool of assets, then held by the insurer would exceed 1% of its admitted assets; or

(b) The aggregate amount of lower grade

investments issued, assumed, accepted, guaranteed, or insured by any one person or, as to asset-backed securities secured by or evidencing an interest in a single asset or pool of assets, then held by the insurer would exceed 0.5% of its admitted assets.

(3) If an insurer attains or exceeds the limit of any

one rating category referred to in this subsection, the insurer shall not thereby be precluded from acquiring investments in other rating categories subject to the specific and multi-category limits applicable to those investments.

C. Canadian investments.
(1) An insurer shall not acquire, directly or

indirectly through an investment subsidiary, any Canadian investments authorized by this Article, if as a result of and after giving effect to the investment, the aggregate amount of these investments then held by the insurer would exceed 40% of its admitted assets, or if the aggregate amount of Canadian investments not acquired under Section 126.24B then held by the insurer would exceed 25% of its admitted assets.

(2) However, as to an insurer that is authorized

to do business in Canada or that has outstanding insurance, annuity or reinsurance contracts on lives or risks resident or located in Canada and denominated in Canadian currency, the limitations of paragraph (1) of this subsection shall be increased by the greater of:

(a) The amount the insurer is required by

Canadian law to invest in Canada or to be denominated in Canadian currency; or

(b) 125% of the amount of its reserves and

other obligations under contracts on risks resident or located in Canada.

(Source: P.A. 90-418, eff. 8-15-97.)

(215 ILCS 5/126.24)
Sec. 126.24. Rated credit instruments. Subject to the limitations of subsection F of this Section, an insurer may acquire rated credit instruments:
A. Subject to the limitations of Section 126.23B, but not to the limitations of Section 126.23A except for the limitation of subsection (4) of Section 126.23A, an insurer may acquire rated credit instruments issued, assumed, guaranteed, or insured by:
(1) The United States; or
(2) A government sponsored enterprise of the United

States, if the instruments of the government sponsored enterprise are assumed, guaranteed, or insured by the United States or are otherwise backed or supported by the full faith and credit of the United States.

B. (1) Subject to the limitations of Section

126.23B, but not to the limitations of Section 126.23A, an insurer may acquire rated credit instruments issued, assumed, guaranteed, or insured by:

(a) Canada; or
(b) A government sponsored enterprise of Canada,

if the instruments of the government sponsored enterprise are assumed, guaranteed, or insured by Canada or are otherwise backed or supported by the full faith and credit of Canada;

(2) However, an insurer shall not acquire an

instrument under this subsection if, as a result of and after giving effect to the investment, the aggregate amount of investments then held by the insurer under this subsection would exceed 40% of its admitted assets.

C. (1) Subject to the limitations of Section

126.23B, but not to the limitations of Section 126.23A, an insurer may acquire rated credit instruments, excluding asset-backed securities:

(a) Issued by a government money market mutual

fund, a class one money market mutual fund or a class one bond mutual fund;

(b) Issued, assumed, guaranteed, or insured by a

government sponsored enterprise of the United States other than those eligible under subsection A of this Section;

(c) Issued, assumed, guaranteed, or insured by a

state, if the instruments are general obligations of the state; or

(d) Issued by a multilateral development bank.
(2) However, an insurer shall not acquire an

instrument of any one fund, any one enterprise or entity, or any one state under this subsection if, as a result of and after giving effect to the investment, the aggregate amount of investments then held by the insurer in any one fund, enterprise, entity, or state under this subsection would exceed 10% of its admitted assets.

D. Subject to the limitations of Section 126.23, an insurer may acquire preferred stocks that are not foreign investments and that meet the requirements of rated credit instruments if, as a result of and after giving effect to the investment:
(1) The aggregate amount of preferred stocks then

held by the insurer under this subsection does not exceed 33 1/3% of its admitted assets; and

(2) The aggregate amount of preferred stocks then

held by the insurer under this subsection which are not sinking fund stocks or rated P1 or P2 by the SVO does not exceed 15% of its admitted assets.

E. Subject to the limitations of Section 126.23 in addition to those investments eligible under subsections A, B, C and D of this Section, an insurer may acquire rated credit instruments that are not foreign investments.
F. An insurer shall not acquire special rated credit instruments under this Section if, as a result of and after giving effect to the investment, the aggregate amount of special rated credit instruments then held by the insurer would exceed 5% of its admitted assets. The Director may, by rule, identify certain special rated credit instruments that are exempt from the limitation imposed by this subsection.
(Source: P.A. 90-418, eff. 8-15-97.)

(215 ILCS 5/126.25)
Sec. 126.25. Insurer investment pools.
A. An insurer may acquire investments in investment pools that:
(1) Invest only in:
(a) Obligations that are rated 1 or 2 by the SVO

or have an equivalent of an SVO 1 or 2 rating (or, in the absence of a 1 or 2 rating or equivalent rating, the issuer has outstanding obligations with an SVO 1 or 2 or equivalent rating) by a nationally recognized statistical rating organization recognized by the SVO and have:

(i) A remaining maturity of 397 days or less

or a put that entitles the holder to receive the principal amount of the obligation which put may be exercised through maturity at specified intervals not exceeding 397 days; or

(ii) A remaining maturity of 3 years or less

and a floating interest rate that resets no less frequently than quarterly on the basis of a current short-term index (federal funds, prime rate, treasury bills, London InterBank Offered Rate (LIBOR) or commercial paper) and is subject to no maximum limit, if the obligations do not have an interest rate that varies inversely to market interest rate changes;

(b) Government money market mutual funds or class

one money market mutual funds; or

(c) Securities lending, repurchase, and reverse

repurchase, transactions that meet all the requirements of Section 126.29, except the quantitative limitations of Section 126.29D; or

(2) Invest only in investments which an insurer may

acquire under this Article, if the insurer's proportionate interest in the amount invested in these investments when combined with amounts of such investments made directly or indirectly through an investment subsidiary or other insurer investment pool permitted under this subsection A(2) does not exceed the applicable limits of this Article for such investments.

B. For an investment in an investment pool to be qualified under this Article, the investment pool shall not:
(1) Acquire securities issued, assumed, guaranteed,

or insured by the insurer or an affiliate of the insurer;

(2) Borrow or incur any indebtedness for borrowed

money, except for securities lending and reverse repurchase transactions that meet the requirements of Section 126.29 except the quantitative limitations of Section 126.29D; or

(3) Acquire an investment if, as a result of such

transaction, the aggregate value of securities then loaned or sold to, purchased from or invested in any one business entity under this Section would exceed 10% of the total assets of the investment pool.

C. The limitations of Section 126.23A shall not apply to an insurer's investment in an investment pool, however an insurer shall not acquire an investment in an investment pool under this Section if, as a result of and after giving effect to the investment, the aggregate amount of investments then held by the insurer under this Section:
(1) In all investment pools investing in investments

permitted under subsection A(2) of this Section would exceed 25% of its admitted assets; or

(2) In all investment pools would exceed 40% of its

admitted assets.

D. For an investment in an investment pool to be qualified under this Article, the manager of the investment pool shall:
(1) Be organized under the laws of the United States

or a state and designated as the pool manager in a pooling agreement;

(2) Be the insurer, an affiliated insurer or a

business entity affiliated with the insurer, a qualified bank, a business entity registered under the Investment Advisers Act of 1940 (15 U.S.C. 80a-1 et seq.), as amended or, in the case of a reciprocal insurer or interinsurance exchange, its attorney-in-fact, or in the case of a United States branch of an alien insurer, its United States manager or an affiliate or subsidiary of its United States manager;

(3) Be responsible for the compilation and

maintenance of detailed accounting records setting forth:

(a) The cash receipts and disbursements

reflecting each participant's proportionate investment in the investment pool;

(b) A complete description of all underlying

assets of the investment pool (including amount, interest rate, maturity date (if any) and other appropriate designations); and

(c) Other records which, on a daily basis, allow

third parties to verify each participant's investment in the investment pool; and

(4) Maintain the assets of the investment pool in one

or more accounts, in the name of or on behalf of the investment pool, under a custody agreement with a qualified bank. The custody agreement shall:

(a) State and recognize the claims and rights of

each participant;

(b) Acknowledge that the underlying assets of the

investment pool are held solely for the benefit of each participant in proportion to the aggregate amount of its investments in the investment pool; and

(c) Contain an agreement that the underlying

assets of the investment pool shall not be commingled with the general assets of the custodian qualified bank or any other person.

E. The pooling agreement for each investment pool shall be in writing and shall provide that:
(1) An insurer and its affiliated insurers or, in the

case of an investment pool investing solely in investments permitted under subsection A(1) of this Section, the insurer and its subsidiaries, affiliates or any pension or profit sharing plan of the insurer, its subsidiaries and affiliates or, in the case of a United States branch of an alien insurer, affiliates or subsidiaries of its United States manager, shall, at all times, hold 100% of the interests in the investment pool;

(2) The underlying assets of the investment pool

shall not be commingled with the general assets of the pool manager or any other person;

(3) In proportion to the aggregate amount of each

pool participant's interest in the investment pool:

(a) Each participant owns an undivided interest

in the underlying assets of the investment pool; and

(b) The underlying assets of the investment pool

are held solely for the benefit of each participant;

(4) A participant, or in the event of the

participant's insolvency, bankruptcy or receivership, its trustee, receiver or other successor-in-interest, may withdraw all or any portion of its investment from the investment pool under the terms of the pooling agreement;

(5) Withdrawals may be made on demand without penalty

or other assessment on any business day, but settlement of funds shall occur within a reasonable and customary period thereafter not to exceed 10 business days. Distributions under this paragraph shall be calculated in each case net of all then applicable fees and expenses of the investment pool. The pooling agreement shall provide that the pool manager shall distribute to a participant, at the discretion of the pool manager:

(a) In cash, the then fair market value of the

participant's pro rata share of each underlying asset of the investment pool;

(b) In kind, a pro rata share of each underlying

asset; or

(c) In a combination of cash and in kind

distributions, a pro rata share in each underlying asset; and

(6) The pool manager shall make the records of the

investment pool available for inspection by the Director.

F. Except for the formation of the investment pool, transactions between a domestic insurer and an affiliated insurer investment pool shall not be subject to the requirements of Section 131.20a of this Code.
(Source: P.A. 100-201, eff. 8-18-17.)

(215 ILCS 5/126.26)
Sec. 126.26. Equity Interests.
A. Subject to the limitations of Section 126.23, an insurer may acquire directly, or indirectly through an investment subsidiary, equity interests in business entities organized under the laws of any domestic jurisdiction.
B. An insurer shall not acquire directly, or indirectly through an investment subsidiary, an investment under this Section if, as a result of and after giving effect to the investment, the aggregate amount of investments then held by the insurer under this Section would exceed the greater of 25% of its admitted assets or 100% of its surplus as regards policyholders.
C. An insurer shall not acquire under this Section any investments that the insurer may acquire under Section 126.28.
D. An insurer shall not short sell equity interests unless the insurer covers the short sale by owning the equity interest or an unrestricted right to the equity interest exercisable within 6 months of the short sale.
(Source: P.A. 90-418, eff. 8-15-97.)

(215 ILCS 5/126.27)
Sec. 126.27. Tangible personal property under lease.
A. (1) Subject to the limitations of Section 126.23, an insurer may acquire tangible personal property or equity interests therein located or used wholly or in part within a domestic jurisdiction either directly or indirectly through limited partnership interests and general partnership interests not otherwise prohibited by Section 126.5D, joint ventures, stock of an investment subsidiary or membership interests in a limited liability company, trust certificates, or other similar instruments.
(2) Investments acquired under paragraph (1) of this

subsection shall be eligible only if:

(a) The property is subject to a lease or other

agreement with a person whose rated credit instruments in the amount of the purchase price of the personal property the insurer could then acquire under Section 126.24; and

(b) The lease or other agreement provides the

insurer the right to receive rental, purchase or other fixed payments for the use or purchase of the property, and the aggregate value of the payments, together with the estimated residual value of the property at the end of its useful life and the estimated tax benefits to the insurer resulting from ownership of the property, shall be adequate to return the cost of the insurer's investment in the property, plus a return deemed adequate by the insurer.

B. The insurer shall compute the amount of each investment under this Section on the basis of the out of pocket purchase price and applicable related expenses paid by the insurer for the investment, net of each borrowing made to finance the purchase price and expenses, to the extent the borrowing is without recourse to the insurer.
C. An insurer shall not acquire directly or indirectly through an investment subsidiary an investment under this Section if, as a result of and after giving effect to the investment, the aggregate amount of all investments then held by the insurer under this Section would exceed:
(1) 2% of its admitted assets; or
(2) 0.5% of its admitted assets as to any single item

of tangible personal property.

D. For purposes of determining compliance with the limitations of Section 126.23, investments acquired by an insurer under this Section shall be aggregated with those acquired under Section 126.24, and each lessee of the property under a lease referred to in this Section shall be deemed the issuer of an obligation in the amount of the investment of the insurer in the property determined as provided in subsection B of this Section.
E. Nothing in this Section is applicable to tangible personal property lease arrangements between an insurer and its subsidiaries and affiliates under a cost sharing arrangement or agreement permitted under Section 131.20a(1)(a)(iv) of this Code.
(Source: P.A. 90-418, eff. 8-15-97.)

(215 ILCS 5/126.28)
Sec. 126.28. Mortgage loans and real estate.
A. Mortgage loans.
(1) Subject to the limitations of Section 126.23, an insurer may acquire, either directly or indirectly through limited partnership interests and general partnership interests not otherwise prohibited by Section 126.5D, joint ventures, stock of an investment subsidiary or membership interests in a limited liability company, trust certificates, or other similar instruments, obligations secured by mortgages on real estate situated within a domestic jurisdiction, but a mortgage loan which is secured by other than a first lien shall not be acquired under this subsection (1) unless the insurer is the holder of the first lien. The obligations held by the insurer and any obligations with an equal lien priority, shall not, at the time of acquisition of the obligation, exceed:
(a) 90% of the fair market value of the real

estate, if the mortgage loan is secured by a purchase money mortgage or like security received by the insurer upon disposition of the real estate;

(b) 80% of the fair market value of the real

estate, if the mortgage loan requires immediate scheduled payment in periodic installments of principal and interest, has an amortization period of 30 years or less and periodic payments made no less frequently than annually. Each periodic payment shall be sufficient to assure that at all times the outstanding principal balance of the mortgage loan shall be not greater than the outstanding principal balance which would be outstanding under a mortgage loan with the same original principal balance, with the same interest rate and requiring equal payments of principal and interest with the same frequency over the same amortization period. Mortgage loans permitted under this subsection are permitted notwithstanding the fact that they provide for a payment of the principal balance prior to the end of the period of amortization of the loan. For residential mortgage loans, the 80% limitation may be increased to 97% if acceptable private mortgage insurance has been obtained; or

(c) 75% of the fair market value of the real

estate for mortgage loans that do not meet the requirements of subparagraph (a) or (b) of this paragraph.

(2) For purposes of paragraph (1) of this subsection,

the amount of an obligation required to be included in the calculation of the loan-to-value ratio may be reduced to the extent the obligation is insured by the Federal Housing Administration or guaranteed by the Administrator of Veterans Affairs, or their successors.

(3) Subject to the limitations of Section 126.23, an

insurer may acquire, either directly or indirectly through limited partnership interests and general partnership interests not otherwise prohibited by Section 126.5D, joint ventures, stock of an investment subsidiary or membership interests in a limited liability company, trust certificates, or other similar instruments, obligations secured by a second mortgage on real estate situated within a domestic jurisdiction, other than as authorized in subsection (1) of this Section 126.28. The obligation held by the insurer shall be the sole second lien priority obligation and shall not, at the time of acquisition of the obligation, exceed 70% of the amount by which the fair market value of the real estate exceeds the amount outstanding under the first mortgage.

(4) A mortgage loan that is held by an insurer under

Section 126.3F or acquired under this Section and is restructured in a manner that meets the requirements of a restructured mortgage loan in accordance with the NAIC Accounting Practices and Procedures Manual or successor publication shall continue to qualify as a mortgage loan under this Article.

(5) Subject to the limitations of Section 126.23,

credit lease transactions that do not qualify for investment under Section 126.24 with the following characteristics shall be exempt from the provisions of paragraph (1) of this subsection:

(a) The loan amortizes over the initial fixed

lease term at least in an amount sufficient so that the loan balance at the end of the lease term does not exceed the original appraised value of the real estate;

(b) The lease payments cover or exceed the total

debt service over the life of the loan;

(c) A tenant or its affiliated entity, whose

rated credit instruments have a SVO 1 or 2 designation or a comparable rating from a nationally recognized statistical rating organization recognized by the SVO, has a full faith and credit obligation to make the lease payments;

(d) The insurer holds or is the beneficial holder

of a first lien mortgage on the real estate;

(e) The expenses of the real estate are passed

through to the tenant, excluding exterior, structural, parking and heating, ventilation and air conditioning replacement expenses, unless annual escrow contributions, from cash flows derived from the lease payments, cover the expense shortfall; and

(f) There is a perfected assignment of the rents

due pursuant to the lease to, or for the benefit of, the insurer.

B. Income producing real estate.
(1) An insurer may acquire, manage and dispose of

real estate situated in a domestic jurisdiction either directly or indirectly through limited partnership interests and general partnership interests not otherwise prohibited by Section 126.5D, joint ventures, stock of an investment subsidiary or membership interests in a limited liability company, trust certificates, or other similar instruments. The real estate shall be income producing or intended for improvement or development for investment purposes under an existing program (in which case the real estate shall be deemed to be income producing).

(2) The real estate may be subject to mortgages,

liens or other encumbrances, the amount of which shall, to the extent that the obligations secured by the mortgages, liens or encumbrances are without recourse to the insurer, be deducted from the amount of the investment of the insurer in the real estate for purposes of determining compliance with subsections D(2) and D(3) of this Section.

C. Real estate for the accommodation of business.
An insurer may acquire, manage, and dispose of real estate for the convenient accommodation of the insurer's (which may include its affiliates) business operations, including home office, branch office and field office operations.
(1) Real estate acquired under this subsection may

include excess space for rent to others, if the excess space, valued at its fair market value, would otherwise be a permitted investment under subsection B of this Section and is so qualified by the insurer;

(2) The real estate acquired under this subsection

may be subject to one or more mortgages, liens or other encumbrances, the amount of which shall, to the extent that the obligations secured by the mortgages, liens or encumbrances are without recourse to the insurer, be deducted from the amount of the investment of the insurer in the real estate for purposes of determining compliance with subsection D(4) of this Section; and

(3) For purposes of this subsection, business

operations shall not include that portion of real estate used for the direct provision of health care services by an insurer whose insurance premiums and required statutory reserves for accident and health insurance constitute at least 95% of total premium considerations or total statutory required reserves, respectively. An insurer may acquire real estate used for these purposes under subsection B of this Section.

D. Quantitative limitations.
(1) An insurer shall not acquire an investment under

subsection A of this Section if, as a result of and after giving effect to the investment, the aggregate amount of all investments then held by the insurer under subsection A of this Section would exceed:

(a) 1% of its admitted assets in mortgage loans

covering any one secured location;

(b) 0.25% of its admitted assets in construction

loans covering any one secured location; or

(c) 1% of its admitted assets in construction

loans in the aggregate.

(2) An insurer shall not acquire an investment under

subsection B of this Section if, as a result of and after giving effect to the investment and any outstanding guarantees made by the insurer in connection with the investment, the aggregate amount of investments then held by the insurer under subsection B of this Section plus the guarantees then outstanding would exceed:

(a) 1% of its admitted assets in any one parcel

or group of contiguous parcels of real estate, except that this limitation shall not apply to that portion of real estate used for the direct provision of health care services by an insurer whose insurance premiums and required statutory reserves for accident and health insurance constitute at least 95% of total premium considerations or total statutory required reserves, respectively, such as hospitals, medical clinics, medical professional buildings or other health facilities used for the purpose of providing health services; or

(b) The lesser of 10% of its admitted assets or

40% of its surplus as regards policyholders in the aggregate, except for an insurer whose insurance premiums and required statutory reserves for accident and health insurance constitute at least 95% of total premium considerations or total statutory required reserves, respectively, this limitation shall be increased to 15% of its admitted assets in the aggregate.

(3) An insurer shall not acquire an investment under

subsection A or B of this Section if, as a result of and after giving effect to the investment and any guarantees it has made in connection with the investment, the aggregate amount of all investments then held by the insurer under subsections A and B of this Section plus the guarantees then outstanding would exceed 25% of its admitted assets.

(4) The limitations of Section 126.23 shall not apply

to an insurer's acquisition of real estate under subsection C of this Section. An insurer shall not acquire real estate under subsection C of this Section if, as a result of and after giving effect to the acquisition, the aggregate amount of all real estate then held by the insurer under subsection C of this Section would exceed 10% of its admitted assets. With the permission of the Director, additional amounts of real estate may be acquired under subsection C of this Section.

(Source: P.A. 90-418, eff. 8-15-97.)

(215 ILCS 5/126.29)
Sec. 126.29. Securities lending and repurchase, reverse repurchase, and dollar roll transactions. An insurer may enter into securities lending, repurchase, reverse repurchase, and dollar roll transactions with business entities, subject to the following requirements:
A. The insurer's board of directors shall adopt a written plan that is consistent with the requirements of the written plan in Section 126.4A that specifies guidelines and objectives to be followed, such as:
(1) A description of how cash received will be

invested or used for general corporate purposes of the insurer;

(2) Operational procedures to manage interest rate

risk, counterparty default risk, the conditions under which proceeds from reverse repurchase transactions may be used in the ordinary course of business and the use of acceptable collateral in a manner that reflects the liquidity needs of the transaction; and

(3) The extent to which the insurer may engage in

these transactions.

B. The insurer shall enter into a written agreement for all transactions authorized in this Section other than dollar roll transactions. The written agreement shall require that each transaction terminate no more than one year from its inception or upon the earlier demand of the insurer. The agreement shall be with the business entity counterparty, but for securities lending transactions, the agreement may be with an agent acting on behalf of the insurer, if the agent is a qualified business entity, and if the agreement:
(1) Requires the agent to enter into separate

agreements with each counterparty that are consistent with the requirements of this Section; and

(2) Prohibits securities lending transactions

pursuant to the agreement with the agent or its affiliates.

C. Cash received in a transaction under this Section shall be invested in accordance with this Article and in a manner that recognizes the liquidity needs of the transaction or used by the insurer for its general corporate purposes. For so long as the transaction remains outstanding, the insurer, its agent or custodian shall maintain, as to acceptable collateral received in a transaction under this Section, either physically or through the book entry systems of the Federal Reserve, Depository Trust Company, Participants Trust Company or other securities depositories approved by the Director:
(1) Possession of the acceptable collateral;
(2) A perfected security interest in the acceptable

collateral; or

(3) In the case of a jurisdiction outside of the

United States, title to, or rights of a secured creditor to, the acceptable collateral.

D. The limitations of Sections 126.23 and 126.30 shall not apply to the business entity counterparty exposure created by transactions under this Section. For purposes of calculations made to determine compliance with this subsection, no effect will be given to the insurer's future obligation to resell securities, in the case of a repurchase transaction, or to repurchase securities, in the case of a reverse repurchase transaction. An insurer shall not enter into a transaction under this Section if, as a result of and after giving effect to the transaction:
(1) The aggregate amount of securities then loaned or

sold to, or purchased from, any one business entity counterparty under this Section would exceed 5% of its admitted assets. In calculating the amount sold to or purchased from a business entity counterparty under repurchase or reverse repurchase transactions, effect may be given to netting provisions under a master written agreement; or

(2) The aggregate amount of all securities then

loaned, sold to or purchased from all business entities under this Section would exceed 40% of its admitted assets but the limitation of this subsection shall not apply to reverse repurchase transactions for so long as the borrowing is used to meet operational liquidity requirements resulting from an officially declared catastrophe and subject to a plan approved by the Director.

E. In a dollar roll transaction, the insurer shall receive cash in an amount at least equal to the market value of the securities transferred by the insurer in the transaction as of the transaction date.
F. The Director may promulgate reasonable rules for investments and transactions under this Section including, but not limited to, rules which impose financial solvency standards, valuation standards, and reporting requirements.
(Source: P.A. 90-418, eff. 8-15-97.)

(215 ILCS 5/126.30)
Sec. 126.30. Foreign investments and foreign currency exposure.
A. Subject to the limitations of Section 126.23, an insurer may acquire directly or indirectly through an investment subsidiary, foreign investments, or engage in investment practices with persons of or in foreign jurisdictions, of substantially the same types as those that an insurer is permitted to acquire under this Article, other than of the type permitted under Section 126.25, if, as a result and after giving effect to the investment:
(1) the aggregate amount of foreign investments then

held by the insurer under this subsection does not exceed 20% of its admitted assets; and

(2) the aggregate amount of foreign investments then

held by the insurer under this subsection in a single foreign jurisdiction does not exceed 10% of its admitted assets as to a foreign jurisdiction that has a sovereign debt rating of SVO 1 or 5% of its admitted assets as to any other foreign jurisdiction.

B. Subject to the limitations of Section 126.23, an insurer may acquire investments, or engage in investment practices denominated in foreign currencies, whether or not they are foreign investments acquired under subsection A of this Section, or additional foreign currency exposure as a result of the termination or expiration of a hedging transaction with respect to investments denominated in a foreign currency, if, as a result of and after giving effect to the transaction:
(1) the aggregate amount of investments then held by

the insurer under this subsection denominated in foreign currencies does not exceed 15% of its admitted assets; and

(2) the aggregate amount of investments then held by

the insurer under this subsection denominated in the foreign currency of a single foreign jurisdiction does not exceed 10% of its admitted assets as to a foreign jurisdiction that has a sovereign debt rating of SVO 1 or 5% of its admitted assets as to any other foreign jurisdiction.

However, an investment shall not be considered denominated in a foreign currency if the acquiring insurer enters into one or more contracts in transactions permitted under Section 126.31 in which the business entity counterparty agrees to exchange, or grants to the insurer the option to exchange, all payments made on the foreign currency denominated investment (or amounts equivalent to the payments that are or will be due to the insurer in accordance with the terms of such investment) for United States currency during the period the contract or contracts are in effect to insulate the insurer against loss caused by diminution of the value of payments owed to the insurer due to future changes in currency exchange rates.
C. In addition to investments permitted under subsections A and B of this Section, an insurer that is authorized to do business in a foreign jurisdiction, and that has outstanding insurance, annuity or reinsurance contracts on lives or risks resident or located in that foreign jurisdiction and denominated in foreign currency of that jurisdiction, may acquire foreign investments respecting that foreign jurisdiction, and may acquire investments denominated in the currency of that jurisdiction, subject to the limitations of Section 126.23. However, investments made under this subsection in obligations of foreign governments, their political subdivisions and government sponsored enterprises shall not be subject to the limitations of Section 126.23 if those investments carry an SVO rating of 1 or 2. The aggregate amount of investments acquired by the insurer under this subsection shall not exceed the greater of:
(1) the amount the insurer is required by law to

invest in the foreign jurisdiction; or

(2) 125% of the amount of its reserves, net of

reinsurance, and other obligations under the contracts.

D. In addition to investments permitted under subsections A and B of this Section, an insurer that is not authorized to do business in a foreign jurisdiction but which has outstanding insurance, annuity or reinsurance contracts on lives or risks resident or located in a foreign jurisdiction and denominated in foreign currency of that jurisdiction, may acquire foreign investments respecting that foreign jurisdiction, and may acquire investments denominated in the currency of that jurisdiction subject to the limitations set forth of Section 126.24. However, investments made under this subsection in obligations of foreign governments, their political subdivisions and government sponsored enterprises shall not be subject to the limitations of Section 126.23 if those investments carry an SVO rating of 1 or 2. The aggregate amount of investments acquired by the insurer under this subsection shall not exceed 105% of the amount of its reserves, net of reinsurance, and other obligations under the contracts on risks resident or located in the foreign jurisdiction.
E. Investments acquired under this Section shall be aggregated with investments of the same types made under all other Sections of this Article, and in a similar manner, for purposes of determining compliance with the limitations, if any, contained in the other Sections. Investments in obligations of foreign governments, their political subdivisions and government sponsored enterprises of these persons, except for those exempted under subsections C and D of this Section, shall be subject to the limitations of Section 126.23.
(Source: P.A. 90-418, eff. 8-15-97; 91-357, eff. 7-29-99.)

(215 ILCS 5/126.31)
Sec. 126.31. Derivative transactions. An insurer may, directly or indirectly through an investment subsidiary, engage in derivative transactions under this Section under the following conditions:
A. General conditions.
(1) An insurer may use derivative instruments under

this Section to engage in hedging transactions and income generation transactions.

(2) An insurer may use derivative instruments for

replication transactions only after the Director promulgates reasonable rules that set forth methods of disclosure, reserving for risk-based capital, and determining the asset valuation reserve for these investments. Any asset being replicated is subject to all the provisions and limitations on the making thereof specified in this Article with respect to investments by the insurer as if the transaction constituted a direct investment by the insurer in the replicated asset.

(3) With respect to all hedging transactions, an

insurer shall be able to demonstrate to the Director the intended hedging characteristics and the ongoing effectiveness of the derivative transaction or combination of transactions through cash flow testing or other appropriate analyses.

(4) The Director may promulgate reasonable rules for

investments and transactions under this Section including, but not limited to, rules which impose financial solvency standards, valuation standards, and reporting requirements.

B. Limitations on hedging transactions. An insurer may enter into hedging transactions under this Section if, as a result of and after giving effect to the transaction:
(1) The aggregate statement value of options, caps,

floors and warrants not attached to another financial instrument purchased and used in hedging transactions then engaged in by the insurer does not exceed 7.5% of its admitted assets;

(2) The aggregate statement value of options, caps

and floors written in hedging transactions then engaged in by the insurer does not exceed 3% of its admitted assets; and

(3) The aggregate potential exposure of collars,

swaps, forwards and futures used in hedging transactions then engaged in by the insurer does not exceed 6.5% of its admitted assets.

C. Limitations on income generation transactions. An insurer may enter into the following types of income generation transactions subject to the quantitative limits of subsection C(4):
(1) Sales of covered call options on noncallable

fixed income securities, callable fixed income securities if the option expires by its terms prior to the end of the noncallable period or derivative instruments based on fixed income securities;

(2) Sales of covered call options on equity

securities, if the insurer holds in its portfolio, or can immediately acquire through the exercise of options, warrants or conversion rights already owned, the equity securities subject to call during the complete term of the call option sold; or

(3) Sales of covered puts on investments that the

insurer is permitted to acquire under this Article, if the insurer has escrowed, or entered into a custodian agreement segregating, cash or cash equivalents with a market value equal to the amount of its purchase obligations under the put during the complete term of the put option sold.

(4) If as a result of and after giving effect to the

transactions, the aggregate statement value of the fixed income assets that are subject to call plus the face value of fixed income securities underlying a derivative instrument subject to call, plus the amount of the purchase obligations under the puts, does not exceed 10% of its admitted assets.

D. Counterparty exposure. An insurer shall include all counterparty exposure amounts in determining compliance with the limitations of Section 126.23.
E. Additional transactions. Pursuant to rules promulgated under Section 126.8, the Director may approve additional transactions involving the use of derivative instruments in excess of the limits of subsection B of this Section or for other risk management purposes.
(Source: P.A. 90-418, eff. 8-15-97.)

(215 ILCS 5/126.32)
Sec. 126.32. Additional investment authority.
A. Under this Section, an insurer may acquire investments or engage in investment practices of any kind that are not specifically prohibited by Section 126.5 and are not derivative instruments without regard to any limitation in Sections 126.23 through 126.30, but an insurer shall not acquire an investment or engage in an investment practice under this Section if, as a result of and after giving effect to the transaction, the aggregate amount of the investments then held by the insurer under this Section would exceed the greater of:
(1) Its unrestricted surplus; or
(2) The lesser of:
(a) 10% of its admitted assets; or
(b) 50% of its surplus as regards policyholders.
B. An insurer shall not acquire any investment or engage in any investment practice under subsection A(2) of this Section if, as a result of and after giving effect to the transaction the aggregate amount of all investments in any one person then held by the insurer under that subsection would exceed 5% of its admitted assets.
(Source: P.A. 90-418, eff. 8-15-97.)



Article VIII 1/4 - Risk Management And Own Risk And Solvency Assessment

(215 ILCS 5/Art. VIII.25 heading)

(215 ILCS 5/129)
Sec. 129. Short title. This Article may be cited as the Risk Management and Own Risk and Solvency Assessment Law.
(Source: P.A. 98-910, eff. 7-1-15.)

(215 ILCS 5/129.1)
Sec. 129.1. Purpose and scope. The purpose of this Article is to provide the requirements for maintaining a risk management framework and completing an own risk and solvency assessment (ORSA) and provide guidance and instructions for filing an ORSA summary report with the Director.
The requirements of this Article shall apply to all insurers domiciled in this State unless exempt pursuant to Section 129.7.
The General Assembly finds and declares that an ORSA summary report will contain confidential and sensitive information related to an insurer or insurance group's identification of risks material and relevant to the insurer or insurance group filing the report. This information will include proprietary and trade secret information that has the potential for harm and competitive disadvantage to the insurer or insurance group if the information is made public. It is the intent of this General Assembly that the ORSA summary report shall be a confidential document filed with the Director, that the ORSA summary report shall be shared only as stated herein and to assist the Director in the performance of his or her duties, and that in no event shall an ORSA summary report be subject to public disclosure.
(Source: P.A. 98-910, eff. 7-1-15.)

(215 ILCS 5/129.2)
Sec. 129.2. Definitions. In this Article:
"Insurance group", for the purpose of conducting an ORSA, means those insurers and affiliates included within an insurance holding company system as defined in Section 131.1 of this Code.
"Insurer" has the same meaning as set forth in Section 2 of this Code, except that it shall not include agencies, authorities, or instrumentalities of the United States or its possessions or territories, the Commonwealth of Puerto Rico, the District of Columbia, or a state or political subdivision of a state.
"Own risk and solvency assessment" or "ORSA" means a confidential internal assessment, appropriate to the nature, scale, and complexity of an insurer or insurance group, conducted by that insurer or insurance group of the material and relevant risks associated with the insurer or insurance group's current business plan, and the sufficiency of capital resources to support those risks.
"ORSA Guidance Manual" means the current version of the Own Risk and Solvency Assessment Guidance Manual developed and adopted by the National Association of Insurance Commissioners (NAIC) and as amended from time to time. A change in the ORSA Guidance Manual shall be effective on the January 1 following the calendar year in which the changes have been adopted by the NAIC.
"ORSA summary report" means a confidential high-level summary of an insurer or insurance group's ORSA.
(Source: P.A. 98-910, eff. 7-1-15.)

(215 ILCS 5/129.3)
Sec. 129.3. Risk management framework. An insurer shall maintain a risk management framework to assist the insurer with identifying, assessing, monitoring, managing, and reporting on its material and relevant risks. The requirement of this Section may be satisfied if the insurance group of which the insurer is a member maintains a risk management framework applicable to the operations of the insurer.
(Source: P.A. 98-910, eff. 7-1-15.)

(215 ILCS 5/129.4)
Sec. 129.4. ORSA requirement. Subject to Section 129.7 of this Code, an insurer, or the insurance group of which the insurer is a member, shall regularly conduct an ORSA consistent with a process comparable to the ORSA Guidance Manual. The ORSA shall be conducted no less than annually but also at any time when there are significant changes to the risk profile of the insurer or the insurance group of which the insurer is a member.
(Source: P.A. 98-910, eff. 7-1-15.)

(215 ILCS 5/129.5)
Sec. 129.5. ORSA summary report.
(a) Upon the Director's request, and no more than once each year, an insurer shall submit to the Director an ORSA summary report or any combination of reports that together contain the information described in the ORSA Guidance Manual, applicable to the insurer and the insurance group of which it is a member. Notwithstanding any request from the Director, if the insurer is a member of an insurance group, the insurer shall submit the report or reports required by this subsection (a) if the Director is the lead state commissioner of the insurance group as determined by the procedures within the Financial Analysis Handbook adopted by the National Association of Insurance Commissioners.
(b) The report or reports shall include a signature of the insurer or insurance group's chief risk officer or other executive having responsibility for the oversight of the insurer's enterprise risk management process attesting to the best of his or her belief and knowledge that the insurer applies the enterprise risk management process described in the ORSA summary report and that a copy of the report has been provided to the insurer's board of directors or the appropriate committee thereof.
(c) An insurer may comply with subsection (a) of this Section by providing the most recent and substantially similar report or reports provided by the insurer or another member of an insurance group of which the insurer is a member to the commissioner of another state or to a supervisor or regulator of a foreign jurisdiction, if that report provides information that is comparable to the information described in the ORSA Guidance Manual. Any such report in a language other than English must be accompanied by a translation of that report into the English language.
(d) The first filing of the ORSA summary report shall be in 2015.
(Source: P.A. 98-910, eff. 7-1-15.)

(215 ILCS 5/129.6)
Sec. 129.6. Contents of ORSA summary report.
(a) The ORSA summary report shall be prepared consistent with the ORSA Guidance Manual, subject to the requirements of subsection (b) of this Section. Documentation and supporting information shall be maintained and made available upon examination or upon the request of the Director.
(b) The review of the ORSA summary report, and any additional requests for information, shall be made using similar procedures currently used in the analysis and examination of multi-state or global insurers and insurance groups.
(Source: P.A. 98-910, eff. 7-1-15.)

(215 ILCS 5/129.7)
Sec. 129.7. Exemption.
(a) An insurer shall be exempt from the requirements of this Article if:
(1) the insurer has annual direct written and

unaffiliated assumed premium, including international direct and assumed premium, but excluding premiums reinsured with the Federal Crop Insurance Corporation and Federal Flood Program, less than $500,000,000; and

(2) the insurance group of which the insurer is a

member has annual direct written and unaffiliated assumed premium, including international direct and assumed premium, but excluding premiums reinsured with the Federal Crop Insurance Corporation and Federal Flood Program, less than $1,000,000,000.

(b) If an insurer qualifies for exemption pursuant to item (1) of subsection (a) of this Section, but the insurance group of which the insurer is a member does not qualify for exemption pursuant to item (2) of subsection (a) of this Section, then the ORSA summary report that may be required pursuant to Section 129.5 of this Code shall include every insurer within the insurance group. This requirement may be satisfied by the submission of more than one ORSA summary report for any combination of insurers, provided any combination of reports includes every insurer within the insurance group.
(c) If an insurer does not qualify for exemption pursuant to item (1) of subsection (a) of this Section, but the insurance group of which it is a member qualifies for exemption pursuant to item (2) of subsection (a) of this Section, then the only ORSA summary report that may be required pursuant to Section 129.5 shall be the report applicable to that insurer.
(d) An insurer that does not qualify for exemption pursuant to subsection (a) of this Section may apply to the Director for a waiver from the requirements of this Article based upon unique circumstances. In deciding whether to grant the insurer's request for waiver, the Director may consider the type and volume of business written, ownership and organizational structure, and any other factor the Director considers relevant to the insurer or insurance group of which the insurer is a member. If the insurer is part of an insurance group with insurers domiciled in more than one state, the Director shall coordinate with the lead state commissioner and with the other domiciliary commissioners in considering whether to grant the insurer's request for a waiver.
(e) Notwithstanding the exemptions stated in this Section, the following provisions shall apply:
(1) The Director may require that an insurer maintain

a risk management framework, conduct an ORSA, and file an ORSA summary report based on unique circumstances, including, but not limited to, the type and volume of business written, ownership and organizational structure, federal agency requests, and international supervisor requests.

(2) The Director may require that an insurer maintain

a risk management framework, conduct an ORSA, and file an ORSA summary report if the insurer has risk-based capital for a company action level event as set forth in Section 35A-15 of this Code, meets one or more of the standards of an insurer deemed to be in hazardous financial condition as defined in Section 186.1 of this Code, or otherwise exhibits qualities of a troubled insurer as determined by the Director.

(f) If an insurer that qualifies for an exemption pursuant to subsection (a) of this Section subsequently no longer qualifies for that exemption due to changes in premium as reflected in the insurer's most recent annual statement or in the most recent annual statements of the insurers within the insurance group of which the insurer is a member, the insurer shall have one year following the year the threshold is exceeded to comply with the requirements of this Article.
(Source: P.A. 98-910, eff. 7-1-15.)

(215 ILCS 5/129.8)
Sec. 129.8. Confidentiality.
(a) Documents, materials, or other information, including the ORSA summary report, in the possession or control of the Department that are obtained by, created by, or disclosed to the Director or any other person under this Article, is recognized by this State as being proprietary and to contain trade secrets. All such documents, materials, or other information shall be confidential by law and privileged, shall not be subject to the Freedom of Information Act, shall not be subject to subpoena, and shall not be subject to discovery or admissible in evidence in any private civil action. However, the Director is authorized to use the documents, materials, or other information in the furtherance of any regulatory or legal action brought as a part of the Director's official duties. The Director shall not otherwise make the documents, materials, or other information public without the prior written consent of the insurer.
(b) Neither the Director nor any person who received documents, materials, or other ORSA-related information, through examination or otherwise, while acting under the authority of the Director or with whom such documents, materials, or other information are shared pursuant to this Article shall be permitted or required to testify in any private civil action concerning any confidential documents, materials, or information subject to subsection (a) of this Section.
(c) In order to assist in the performance of regulatory duties, the Director may:
(1) upon request, share documents, materials, or

other ORSA-related information, including the confidential and privileged documents, materials, or information subject to subsection (a) of this Section, including proprietary and trade secret documents and materials with other state, federal, and international financial regulatory agencies, including members of any supervisory college as defined in the Section 131.20c of this Code, with the NAIC, and with any third-party consultants designated by the Director, provided that the recipient agrees in writing to maintain the confidentiality and privileged status of the ORSA-related documents, materials, or other information and has verified in writing the legal authority to maintain confidentiality; and

(2) receive documents, materials, or other

ORSA-related information, including otherwise confidential and privileged documents, materials, or information, including proprietary and trade-secret information or documents, from regulatory officials of other foreign or domestic jurisdictions, including members of any supervisory college as defined in the Section 131.20c of this Code, and from the NAIC, and shall maintain as confidential or privileged any documents, materials, or information received with notice or the understanding that it is confidential or privileged under the laws of the jurisdiction that is the source of the document, material, or information.

(d) The Director shall enter into a written agreement with the NAIC or a third-party consultant governing sharing and use of information provided pursuant to this Article, consistent with this Section that shall:
(1) specify procedures and protocols regarding the

confidentiality and security of information shared with the NAIC or a third-party consultant pursuant to this Article, including procedures and protocols for sharing by the NAIC with other state regulators from states in which the insurance group has domiciled insurers; the agreement shall provide that the recipient agrees in writing to maintain the confidentiality and privileged status of the ORSA-related documents, materials, or other information and has verified in writing the legal authority to maintain confidentiality;

(2) specify that ownership of information shared with

the NAIC or a third-party consultant pursuant to this Article remains with the Director and the NAIC's or a third-party consultant's use of the information is subject to the direction of the Director;

(3) prohibit the NAIC or third-party consultant from

storing the information shared pursuant to this Article in a permanent database after the underlying analysis is completed;

(4) require prompt notice to be given to an insurer

whose confidential information in the possession of the NAIC or a third-party consultant pursuant to this Article is subject to a request or subpoena to the NAIC or a third-party consultant for disclosure or production;

(5) require the NAIC or a third-party consultant to

consent to intervention by an insurer in any judicial or administrative action in which the NAIC or a third-party consultant may be required to disclose confidential information about the insurer shared with the NAIC or a third-party consultant pursuant to this Article; and

(6) in the case of an agreement involving a

third-party consultant, provide for the insurer's written consent.

(e) The sharing of information and documents by the Director pursuant to this Article shall not constitute a delegation of regulatory authority or rulemaking, and the Director is solely responsible for the administration, execution, and enforcement of the provisions of this Article.
(f) No waiver of any applicable privilege or claim of confidentiality in the documents, proprietary and trade-secret materials, or other ORSA-related information shall occur as a result of disclosure of such ORSA-related information or documents to the Director under this Section or as a result of sharing as authorized in this Article.
(g) Documents, materials, or other information in the possession or control of the NAIC or any third-party consultants pursuant to this Article shall be confidential by law and privileged, shall not be subject to the Freedom of Information Act, shall not be subject to subpoena, and shall not be subject to discovery or admissible in evidence in any private civil action.
(Source: P.A. 98-910, eff. 7-1-15.)

(215 ILCS 5/129.9)
Sec. 129.9. Sanctions. Any insurer failing, without just cause, to timely file the ORSA summary report as required in this Article shall be required, after notice and hearing, to pay a penalty of $200 for each day's delay, to be recovered by the Director, and the penalty so recovered shall be paid into the General Revenue Fund of this State. The Director may reduce the penalty if the insurer demonstrates to the Director that the imposition of the penalty would constitute a financial hardship to the insurer.
(Source: P.A. 98-910, eff. 7-1-15.)



Article VIII 1/2 - Insurance Holding Company Systems

(215 ILCS 5/Art. VIII.5 heading)

(215 ILCS 5/131.1) (from Ch. 73, par. 743.1)
Sec. 131.1. Definitions. As used in this Article, the following terms have the respective meanings set forth in this Section unless the context requires otherwise:
(a) An "affiliate" of, or person "affiliated" with, a specific person, is a person that directly, or indirectly through one or more intermediaries, controls, or is controlled by, or is under common control with, the person specified.
(a-5) "Acquiring party" means such person by whom or on whose behalf the merger or other acquisition of control referred to in Section 131.4 is to be affected and any person that controls such person or persons.
(a-10) "Associated person" means, with respect to an acquiring party, (1) any beneficial owner of shares of the company to be acquired, owned, directly or indirectly, of record or beneficially by the acquiring party, (2) any affiliate of the acquiring party or beneficial owner, and (3) any other person acting in concert, directly or indirectly, pursuant to any agreement, arrangement, or understanding, whether written or oral, with the acquiring party or beneficial owner, or any of their respective affiliates, in connection with the merger, consolidation, or other acquisition of control referred to in Section 131.4 of this Code.
(a-15) "Company" has the same meaning as "company" as defined in Section 2 of this Code, except that it does not include agencies, authorities, or instrumentalities of the United States, its possessions and territories, the Commonwealth of Puerto Rico, the District of Columbia, or a state or political subdivision of a state.
(b) "Control" (including the terms "controlling", "controlled by" and "under common control with") means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting securities, the holding of shareholders' or policyholders' proxies by contract other than a commercial contract for goods or non-management services, or otherwise, unless the power is solely the result of an official position with or corporate office held by the person. Control is presumed to exist if any person, directly or indirectly, owns, controls, holds with the power to vote, or holds shareholders' proxies representing 10% or more of the voting securities of any other person, or holds or controls sufficient policyholders' proxies to elect the majority of the board of directors of the domestic company. This presumption may be rebutted by a showing made in the manner as the Director may provide by rule. The Director may determine, after furnishing all persons in interest notice and opportunity to be heard and making specific findings of fact to support such determination, that control exists in fact, notwithstanding the absence of a presumption to that effect.
(b-5) "Enterprise risk" means any activity, circumstance, event, or series of events involving one or more affiliates of a company that, if not remedied promptly, is likely to have a material adverse effect upon the financial condition or liquidity of the company or its insurance holding company system as a whole, including, but not limited to, anything that would cause the company's risk-based capital to fall into company action level as set forth in Article IIA of this Code or would cause the company to be in hazardous financial condition as set forth in Article XII 1/2 of this Code.
(b-10) "Exchange Act" means the Securities Exchange Act of 1934, as amended, together with the rules and regulations promulgated thereunder.
(c) "Insurance holding company system" means two or more affiliated persons, one or more of which is an insurance company as defined in paragraph (e) of Section 2 of this Code.
(d) (Blank).
(d-5) "Non-operating holding company" is a general business corporation functioning solely for the purpose of forming, owning, acquiring, and managing subsidiary business entities and having no other business operations not related thereto.
(d-10) "Own", "owned," or "owning" means shares (1) with respect to which a person has title or to which a person's nominee, custodian, or other agent has title and which such nominee, custodian, or other agent is holding on behalf of the person or (2) with respect to which a person (A) has purchased or has entered into an unconditional contract, binding on both parties, to purchase the shares, but has not yet received the shares, (B) owns a security convertible into or exchangeable for the shares and has tendered the security for conversion or exchange, (C) has an option to purchase or acquire, or rights or warrants to subscribe to, the shares and has exercised such option, rights, or warrants, or (D) holds a securities futures contract to purchase the shares and has received notice that the position will be physically settled and is irrevocably bound to receive the underlying shares. To the extent that any affiliates of the stockholder or beneficial owner are acting in concert with the stockholder or beneficial owner, the determination of shares owned may include the effect of aggregating the shares owned by the affiliate or affiliates. Whether shares constitute shares owned shall be decided by the Director in his or her reasonable determination.
(e) "Person" means an individual, a corporation, a limited liability company, a partnership, an association, a joint stock company, a trust, an unincorporated organization, any similar entity or any combination of the foregoing acting in concert, but does not include any securities broker performing no more than the usual and customary broker's function or joint venture partnership exclusively engaged in owning, managing, leasing or developing real or tangible personal property other than capital stock.
(e-5) "Policyholders' proxies" are proxies that give the holder the right to vote for the election of the directors and other corporate actions not in the day to day operations of the company.
(f) (Blank).
(g) "Subsidiary" of a specified person is an affiliate controlled by such person directly, or indirectly through one or more intermediaries.
(h) "Voting Security" is a security which gives to the holder thereof the right to vote for the election of directors and includes any security convertible into or evidencing a right to acquire a voting security.
(i) (Blank).
(j) (Blank).
(k) (Blank).
(Source: P.A. 98-609, eff. 1-1-14.)

(215 ILCS 5/131.2) (from Ch. 73, par. 743.2)
Sec. 131.2. Subsidiaries. A domestic company, either by itself or in cooperation with one or more persons, may organize or acquire one or more subsidiaries. The subsidiaries may conduct any kind of business or businesses and their authority to do so shall not be limited by reason of the fact that they are subsidiaries of a domestic company. In addition to investments in common stock, preferred stock, debt obligations and other securities of subsidiaries permitted under all other sections of this Code, a domestic company, other than a company subject to Articles XVIII or XIX, may also:
(a) invest, in common stock, preferred stock, debt

obligations, and other securities of one or more subsidiaries, amounts which do not exceed the lesser of 10% of the company's assets or 50% of the company's surplus as regards policyholders, but after such investments the company's surplus as regards policyholders must be reasonable in relation to the company's outstanding liabilities and adequate to its financial needs. In calculating the amount of such investments, there must be included (i) total net monies or other consideration expended and obligations assumed in the acquisition or formation of a subsidiary, including all organizational expenses and contributions to capital and surplus of the subsidiary whether or not represented by the purchase of capital stock or issuance of other securities, and (ii) all amounts expended in acquiring additional common stock, preferred stock, debt obligations, and other securities, and all contributions to the capital or surplus of a subsidiary subsequent to its acquisition or formation;

(b) invest any amount in common stock, preferred

stock, debt obligations and other securities of one or more direct subsidiaries acting only as a non-operating holding company or engaged or organized exclusively for the ownership and management of assets authorized as investments for the company, provided that each subsidiary agrees to limit its investments in any asset so that such investments will not cause the amount of the total investment of the company to exceed the amount the company could have invested in such asset. For the purpose of this clause, "the total investment of the company" will include (i) any direct investment by the company in an asset and (ii) the company's proportionate share of any investment in such asset by any subsidiary of the company, which must be calculated by multiplying the amount of the subsidiary's investment by the percentage of the company's ownership of such subsidiary;

(c) invest in common stock of one or more insurance

corporation subsidiaries any amount by which the investing company's capital and surplus exceeds the minimum capital and surplus required of a new company under Section 13 to qualify for a certificate of authority to write the kind or kinds of insurance which the company is authorized to write, if the company is a stock company, and if the company is other than a stock company, the company may invest the amount by which the company's surplus exceeds the minimum surplus required of a new company under Section 43 or 66 to qualify for a certificate of authority to write the kind or kinds of insurance which the company is authorized to write;

(d) with the approval of the Director, invest any

greater amount in common stock, preferred stock, debt obligations, or other securities of one or more subsidiaries, but after such investment the company's surplus as regards policyholders must be reasonable in relation to the company's outstanding liabilities and adequate to its financial needs.

(Source: P.A. 98-609, eff. 1-1-14.)

(215 ILCS 5/131.3) (from Ch. 73, par. 743.3)
Sec. 131.3. (1) Investments in common stock, preferred stock, debt obligations or other securities of subsidiaries made under Section 131.2 of this Article are subject to Sections 126.3, 126.4, 126.5, 126.6, 126.7, and 133 of this Code but are not subject to any other of the otherwise applicable restrictions or prohibitions contained in this Code applicable to such investments of a domestic company subject to this Code.
(2) If a company ceases to control a subsidiary, it must dispose of any investment therein made under this section within 3 years from the time of the cessation of control or within such further time as the Director may prescribe, unless at any time after the investment is made, the investment meets the requirements for investment under any other section of this Code, and the company has notified the Director thereof.
(3) Whether any investment made pursuant to this Section meets the applicable requirements of this Section is to be determined before the investment is made by calculating the applicable investment limitations as though the investment had already been made, taking into account the then outstanding principal balance on all previous investments in debt obligations, and the value of all previous investments in equity securities as of the day they were made, net of any return of capital invested, not including dividends.
(Source: P.A. 98-609, eff. 1-1-14.)

(215 ILCS 5/131.4) (from Ch. 73, par. 743.4)
Sec. 131.4. Acquisition of control of or merger with domestic company.
(a) No person other than the issuer may make a tender for or a request or invitation for tenders of, or enter into an agreement to exchange securities for, or seek to acquire or acquire shareholders' proxies to vote or seek to acquire or acquire in the open market, or otherwise, any voting security of a domestic company or acquire policyholders' proxies of a domestic company or any entity that controls a domestic company, for consideration if, after the consummation thereof, that person would, directly or indirectly, (or by conversion or by exercise of any right to acquire) be in control of the company, and no person may enter into an agreement to merge or consolidate with or otherwise to acquire control of a domestic company, unless the offer, request, invitation, or agreement is conditioned on receiving the approval of the Director based on Section 131.8 of this Article and no such acquisition of control or a merger with a domestic company may be consummated unless the person has filed with the Director and has sent to the company a statement containing the information required by Section 131.5 and the Director has approved the transaction or granted an exemption. Prior to the acquisition, the Director may conclude that a statement need not be filed by the acquiring party if the acquiring party demonstrates to the satisfaction of the Director that:
(1) such transaction will not result in the change of

control of the domestic company; or

(2) (blank);
(3) the acquisition of, or attempt to acquire control

of, such other person is subject to requirements in the jurisdiction of its domicile which are substantially similar to those contained in this Section and Sections 131.5 through 131.12; or

(4) the control of the policyholders' proxies is

being acquired solely by virtue of the holders official office and not as the result of any agreement or for any consideration.

The purpose of this Section is to afford to the Director the opportunity to review acquisitions in order to determine whether or not the acquisition would be adverse to the interests of the existing and future policyholders of the company.
(b) For purposes of this Section, any controlling person of a domestic company seeking to divest its controlling interest in the domestic company in any manner shall file with the Director, with a copy to the company, confidential notice of its proposed divestiture at least 30 days prior to the cessation of control. The Director shall determine those instances in which the party or parties seeking to divest or to acquire a controlling interest in a company shall be required to file for and obtain approval of the transaction. The information shall remain confidential until the conclusion of the transaction unless the Director, in his or her discretion, determines that confidential treatment shall interfere with enforcement of this Section. If the statement referred to in subsection (a) of this Section is otherwise filed in connection with the proposed divestiture or related acquisition, this subsection (b) shall not apply.
(c) For purposes of this Section, a domestic company shall include any person controlling a domestic company unless the person, as determined by the Director, is either directly or through its affiliates primarily engaged in business other than the business of insurance. For the purposes of this Section, "person" shall not include any securities broker holding, in the usual and customary broker's function, less than 20% of the voting securities of an insurance company or of any person that controls an insurance company.
(Source: P.A. 98-609, eff. 1-1-14; 99-642, eff. 7-28-16.)

(215 ILCS 5/131.5) (from Ch. 73, par. 743.5)
Sec. 131.5. Statement; contents. In order to seek the approval of the Director pursuant to Section 131.8, the applicant must file a statement with the Director under oath or affirmation which contains as a minimum the following information:
(1) The name and address of each acquiring party, and
(a) if such person is an individual, his

principal occupation and all offices and positions held during the past 5 years, and any conviction of crimes, other than minor traffic violations, during the past 10 years;

(b) if such person is not an individual, a report

of the nature of its business operations during the past 5 years or for such lesser period as the person and any predecessors thereof has been in existence; an informative description of the business intended to be conducted by the person and the person's subsidiaries; and a list of all individuals who are or who have been selected to become directors or executive officers of the person, or who perform or will perform functions appropriate to such positions. The list must include for each individual the information required by subsection (1)(a).

(2) The source, nature and amount of the

consideration used or to be used in effecting the merger, consolidation or other acquisition of control, a description of any transaction wherein funds were or are to be obtained for any such purpose, including any pledge of the company's own securities or the securities of any of its subsidiaries or affiliates, and the identity of persons furnishing such consideration. However, where a source of such consideration is a loan made in the lender's ordinary course of business, the identity of the lender must remain confidential, if the person filing the statement so requests.

(3) Financial information as to the earnings and

financial condition of each acquiring party for the preceding 5 fiscal years of each acquiring party (or for such lesser period as the acquiring party and any predecessors thereof have been in existence) audited by an independent certified public accountant in accordance with generally accepted auditing standards and similar unaudited information as of a date not earlier than 90 days prior to the filing of the statement.

(4) Any plans or proposals which each acquiring party

may have to liquidate such company, to sell its assets or merge or consolidate it with any person, or to make any other material change in its business or corporate structure or management.

(5) The number of shares of any security referred to

in Section 131.4 which each acquiring party proposes to acquire, the terms of the offer, request, invitation, agreement, or acquisition referred to in Section 131.4, and a statement as to the method by which the fairness of the proposal was arrived.

(6) The amount of each class of any security referred

to in Section 131.4 which is beneficially owned or concerning which there is a right to acquire beneficial ownership by each acquiring party.

(7) A full description of any existing contracts,

arrangements or understandings with respect to any security referred to in Section 131.4 in which any acquiring party is involved, including but not limited to transfer of any of the securities, joint ventures, loan or option arrangements, puts or calls, guarantees of loans, guarantees against loss or guarantees of profits, division of losses or profits, or the giving or withholding of proxies. The description must identify the persons with whom such contracts, arrangements or understandings have been entered into.

(8) A description of the acquisition of any security

or policyholders' proxy referred to in Section 131.4 during the 12 calendar months preceding the filing of the statement, by any acquiring party, including the dates of acquisition, names of the acquiring parties, and consideration paid or agreed to be paid therefor.

(9) A description of any recommendations to acquire

any security referred to in Section 131.4 made during the 12 calendar months preceding the filing of the statement, by any acquiring party, or by anyone based upon interviews or at the suggestion of such acquiring party.

(10) Copies of all tender offers for, requests or

invitations for tenders of, exchange offers for, and agreements to acquire or exchange any securities referred to in Section 131.4, and (if distributed) of additional soliciting material relating thereto.

(11) The terms of any agreement, contract or

understanding made with, or proposed to be made with, any broker-dealer as to solicitation of securities referred to in Section 131.4 for tender, and the amount of any fees, commissions or other compensation to be paid to broker-dealers with regard thereto.

(12) Beginning July 1, 2014, an agreement by the

person required to file the statement referred to in this Section 131.5 that the person will provide the annual report specified in Section 131.14b for so long as control exists.

(13) Beginning July 1, 2014, an acknowledgement by

the person required to file the statement referred to in this Section 131.5 that the person and all subsidiaries within its control in the insurance holding company system shall provide information to the Director upon request as necessary to evaluate enterprise risk to the company.

(14) Any additional information as the Director may

by rule or regulation prescribe as necessary or appropriate for the protection of policyholders or in the public interest.

(15) With respect to each acquiring party, the

following information:

(A) the name and address of all associated

persons and a detailed description of every agreement, arrangement, and understanding between the acquiring party and all associated persons in connection with the merger, consolidation, or other acquisition of control;

(B) the class or series and number of shares of

securities of the company that are directly or indirectly owned beneficially and of record by the acquiring party or the associated persons or both; and

(C) a detailed description of each proxy,

contract, arrangement, understanding, or relationship pursuant to which the acquiring party or the associated persons, or both, have a right to vote, or cause or direct the vote of, any securities of the company.

(Source: P.A. 98-609, eff. 1-1-14.)

(215 ILCS 5/131.6) (from Ch. 73, par. 743.6)
Sec. 131.6. (1) If the person required to file the statement referred to in Section 131.5 is a partnership, limited partnership, syndicate or other group, the Director may require that the information be given with respect to each partner of such partnership or limited partnership, each member of such syndicate or group, and each person who controls such partner or member. If any partner, member or person is a corporation or the person required to file the statement referred to in Section 131.5 is a corporation, the Director may require that the information be given with respect to the corporation, each officer and director of the corporation, and each person who is directly or indirectly the beneficial owner of more than 10% of the outstanding voting securities of the corporation.
(2) If any material change occurs in the facts set forth in the statement filed with the Director and sent to the company under Section 131.5, an amendment setting forth the change, together with copies of all documents and other material relevant to the change, must be filed with the Director and sent to the company within 2 business days after the person learns of the change.
(Source: P.A. 98-609, eff. 1-1-14.)

(215 ILCS 5/131.7) (from Ch. 73, par. 743.7)
Sec. 131.7.
If any offer, request, invitation, agreement or acquisition referred to in Section 131.4 is proposed to be made by means of a registration statement under the Securities Act of 1933 or in circumstances requiring the disclosure of similar information under the Securities Exchange Act of 1934, or under a state law requiring similar registration or disclosure, the person required to file the statement referred to in Section 131.4 may utilize such documents in furnishing the information called for by that statement.
(Source: P.A. 77-673.)

(215 ILCS 5/131.8) (from Ch. 73, par. 743.8)
Sec. 131.8. (1) After the statement required by Section 131.5 has been filed, the Director shall approve any merger, consolidation or other acquisition of control referred to in Section 131.4 unless the Director finds that:
(a) after the change of control, the domestic company

referred to in Section 131.4 would not be able to satisfy the requirements for the issuance of a license to write the line or lines of insurance for which it is presently licensed;

(b) the effect of the merger, consolidation or other

acquisition of control would be substantially to lessen competition in insurance in this State or tend to create a monopoly therein. In applying the competitive standard in this paragraph:

(i) the informational requirements of subsection

(3)(a) and the standards of subsection (4)(b) of Section 131.12a shall apply,

(ii) the merger or other acquisition shall not be

found substantially to lessen competition in insurance in this State or tend to create a monopoly therein if the Director finds that any of the situations meeting the criteria provided by subsection (4)(c) of Section 131.12a exist, and

(iii) the Director may condition the approval of

the merger or other acquisition on the removal of the basis of disapproval within a specified period of time;

(c) the financial condition of any acquiring party is

such as might jeopardize the financial stability of the domestic company or jeopardize the interests of its policyholders;

(d) the plans or proposals which the acquiring party

has to liquidate the domestic company, sell its assets or consolidate or merge it with any person, or to make any other material change in its business or corporate structure or management, are unfair and unreasonable to policyholders of such company and not in the public interest; or

(e) the competence, experience and integrity of those

persons who would control the operation of the domestic company are such that it would be in the best interests of policyholders of such company and of the insurance buying public to permit the merger, consolidation or other acquisition of control.

(2) The Director may hold a public hearing on any merger, consolidation or other acquisition of control referred to in Section 131.4 if the Director determines that the statement filed as required by Section 131.5 does not demonstrate compliance with the standards referred to in subsection (1), of this Section, or if he determines that such acquisition of control is likely to be hazardous or prejudicial to the insurance buying public.
(3) The public hearing referred to in subsection (2) must be held within 60 days after the statement required by Section 131.5 is filed, and at least 20 days' notice thereof must be given by the Director to the person filing the statement and to the domestic company. Not less than 7 days' notice of such hearing must be given by the person filing the statement to such other persons as may be designated by the Director and by the company to its shareholders. The Director must make a determination within 60 days after the conclusion of the hearing. At the hearing, the person filing the statement, the domestic company, any person to whom notice of the hearing was sent, and any other person whose interests may be affected thereby has the right to present evidence, examine and cross-examine witnesses, and offer oral and written arguments and in connection therewith is entitled to conduct discovery proceedings in the same manner as is presently allowed in the Circuit Courts of this State. All discovery proceedings must be concluded not later than 3 days prior to the commencement of the public hearing.
(4) If the proposed acquisition of control will require the approval of more than one state insurance commissioner, the public hearing referred to in subsection (2) of this Section may be held on a consolidated basis upon request of the person filing the statement referred to in Section 131.5 of this Code. Such person shall file the statement referred to in Section 131.5 of this Code with the National Association of Insurance Commissioners (NAIC) within 5 days after making the request for a public hearing. A commissioner may opt out of a consolidated hearing and shall provide notice to the applicant of the opt out within 10 days after the receipt of the statement referred to in Section 131.5 of this Code. A hearing conducted on a consolidated basis shall be public and shall be held within the United States before the commissioners of the states in which the companies are domiciled. Such commissioners shall hear and receive evidence. A commissioner may attend such hearing in person or by telecommunication.
(5) In connection with a change of control of a domestic company, any determination by the Director that the person acquiring control of the company shall be required to maintain or restore the capital of the company to the level required by the laws and regulations of this State shall be made not later than 60 days after the filing of the statement required by Section 131.5 of this Code.
(Source: P.A. 98-609, eff. 1-1-14.)

(215 ILCS 5/131.8a) (from Ch. 73, par. 743.8a)
Sec. 131.8a. The Director may retain at the applicant's expense any attorneys, actuaries, accountants and other experts not otherwise a part of the Director's staff as may be reasonably necessary to assist in reviewing an acquisition proposed under Section 131.4.
(Source: P.A. 98-609, eff. 1-1-14.)

(215 ILCS 5/131.9) (from Ch. 73, par. 743.9)
Sec. 131.9. All statements, amendments or other material filed under Section 131.5 must be delivered to the domestic company within 10 business days after the acquiring party has made the filing with the Director. The domestic company shall then send to its securityholders the summary of the proposed acquisition within 5 business days of such delivery. The notice shall contain an address where a copy of the statement filed with the Director can be obtained upon request. The expenses of the mailing and any requests for the statement and the mailing of the notice of hearing by the company required under subsection (2) of Section 131.8 must be borne by the person making the filing. As security for the payment of the expenses, the person may be required to file with the Director an acceptable bond or other deposit in an amount to be determined by the Director.
(Source: P.A. 84-805.)

(215 ILCS 5/131.9a)
Sec. 131.9a. Exemptions. Sections 131.4 through 131.12 do not apply to:
(1) any transaction that is subject to Article X of

this Code dealing with merger, consolidation, or plans of exchange; or

(2) any offer, request, invitation, agreement, or

acquisition that the Director by order exempts therefrom as (A) not having been made or entered into for the purpose and not having the effect of changing or influencing the control of a domestic company or (B) otherwise not comprehended within the purposes of Sections 131.4 through 131.12.

(Source: P.A. 98-609, eff. 1-1-14.)

(215 ILCS 5/131.10) (from Ch. 73, par. 743.10)
Sec. 131.10. Sections 131.4 through 131.12 do not apply to:
(1) any transaction which is subject to Article X of this Code dealing with merger, consolidation or plans of exchange;
(2) any offer, request, invitation, agreement or acquisition which the Director by order exempts therefrom as (a) not having been made or entered into for the purpose and not having the effect of changing or influencing the control of a domestic company, or (b) as otherwise not comprehended within the purposes of Sections 131.4 through 131.12.
(Source: P.A. 80-545.)

(215 ILCS 5/131.11) (from Ch. 73, par. 743.11)
Sec. 131.11. The following are violations of Sections 131.4 through 131.12:
(1) the failure to file any statement, amendment, or

other material required to be filed under Sections 131.4 or 131.5; or

(2) the effectuation or any attempt to effectuate an

acquisition of control of, divestiture of, or merger or consolidation with, a domestic company unless the Director has given his approval.

(Source: P.A. 98-609, eff. 1-1-14.)

(215 ILCS 5/131.12) (from Ch. 73, par. 743.12)
Sec. 131.12. The courts of this State are hereby vested with jurisdiction over every person not resident, domiciled, or authorized to do business in this State who files a statement with the Director under Section 131.4, and over all actions involving such person arising out of violations of Sections 131.4, 131.5, 131.6, or 131.11, and each such person is deemed to have performed acts equivalent to and constituting an appointment by such a person of the Director to be his true and lawful attorney upon whom may be served all lawful process in any action, suit or proceeding arising out of violations of Sections 131.4, 131.5, 131.6, or 131.11. Copies of all such lawful process must be served on the Director and transmitted by registered or certified mail by the Director to such person at his last known address.
(Source: P.A. 98-609, eff. 1-1-14.)

(215 ILCS 5/131.12a) (from Ch. 73, par. 743.12a)
Sec. 131.12a. Acquisitions involving companies not otherwise covered.
(1) Definitions. The following definitions shall apply for the purposes of this Section only:
(a) "Acquisition" means any agreement, arrangement or activity the consummation of which results in a person acquiring directly or indirectly the control of another person or control of the insurance in force of another person, and includes but is not limited to the acquisition of voting securities, the acquisition of assets, the transaction of bulk reinsurance and the act of merging or consolidating.
(b) An "involved company" includes a company which either acquires or is acquired, is affiliated with an acquirer or acquired or is the result of a merger.

(2) Scope.
(a) Except as exempted in paragraph (b) of this subsection (2), this Section applies to any acquisition in which there is a change in control of a company authorized to do business in this State.
(b) This Section shall not apply to the following:
(i) an acquisition subject to approval or disapproval

by the Director pursuant to Section 131.8;

(ii) a purchase of securities solely for investment

purposes so long as such securities are not used by voting or otherwise to cause or attempt to cause the substantial lessening of competition in any insurance market in this State. If a purchase of securities results in a presumption of control under subsection (b) of Section 131.1, it is not solely for investment purposes unless the commissioner of the company's state of domicile accepts a disclaimer of control or affirmatively finds that control does not exist and such disclaimer action or affirmative finding is communicated by the domiciliary commissioner to the Director of this State;

(iii) the acquisition of a person by another person

when both persons are neither directly nor through affiliates primarily engaged in the business of insurance, if pre-acquisition notification is filed with the Director in accordance with subsection (3)(a) of this Section, 30 days prior to the proposed effective date of the acquisition. However, such pre-acquisition notification is not required for exclusion from this Section if the acquisition would otherwise be excluded from this Section by any other subparagraph of subsection (2)(b);

(iv) the acquisition of already affiliated persons;
(v) an acquisition if, as an immediate result of the

acquisition,

(A) in no market would the combined market share

of the involved companies exceed 5% of the total market,

(B) there would be no increase in any market

share, or

(C) in no market would the combined market share

of the involved companies exceed 12% of the total market, and the market share increase by more than 2% of the total market.

For the purpose of this subparagraph (b)(v), "market"

means direct written insurance premium in this State for a line of business as contained in the annual statement required to be filed by companies licensed to do business in this State;

(vi) an acquisition for which a pre-acquisition

notification would be required pursuant to this Section due solely to the resulting effect on the ocean marine insurance line of business;

(vii) an acquisition of a company whose domiciliary

commissioner affirmatively finds that such company is in failing condition; there is a lack of feasible alternative to improving such condition; the public benefits of improving such company's condition through the acquisition exceed the public benefits that would arise from not lessening competition; and such findings are communicated by the domiciliary commissioner to the Director of this State.

(3) Pre-acquisition Notification; Waiting Period. An acquisition covered by subsection (2) may be subject to an order pursuant to subsection (5) unless the acquiring person files a pre-acquisition notification and the waiting period has expired. The acquired person may file a pre-acquisition notification. The Director shall give confidential treatment to information submitted under this subsection in the same manner as provided in Section 131.22 of this Article.
(a) The pre-acquisition notification shall be in such form and contain such information as prescribed by the Director, which shall conform substantially to the form of notification adopted by the National Association of Insurance Commissioners relating to those markets which, under subsection (b)(v) of Section (2), cause the acquisition not to be exempted from the provisions of this Section. The Director may require such additional material and information as he deems necessary to determine whether the proposed acquisition, if consummated, would violate the competitive standard of subsection (4). The required information may include an opinion of an economist as to the competitive impact of the acquisition in this State accompanied by a summary of the education and experience of such person indicating his or her ability to render an informed opinion.
(b) The waiting period required shall begin on the date of the receipt by the Director of a pre-acquisition notification and shall end on the earlier of the 30th day after the date of such receipt, or termination of the waiting period by the Director. Prior to the end of the waiting period, the Director on a one time basis may require the submission of additional needed information relevant to the proposed acquisition, in which event the waiting period shall end on the earlier of the 30th day after the receipt of such additional information by the Director or termination of the waiting period by the Director.

(4) Competitive Standard.
(a) The Director may enter an order under subsection (5)(a) with respect to an acquisition if there is substantial evidence that the effect of the acquisition may be substantially to lessen competition in any line of insurance in this State or tend to create a monopoly therein or if the company fails to file adequate information in compliance with subsection (3).
(b) In determining whether a proposed acquisition would violate the competitive standard of paragraph (a) of this subsection the Director shall consider the following:
(i) any acquisition covered under subsection (2)

involving 2 or more companies competing in the same market is prima facie evidence of violation of the competitive standards:

(A) if the market is highly concentrated and the

involved companies possess the following shares of the market:

Company A Company B
4% 4% or more
10% 2% or more
15% 1% or more
(B) if the market is not highly concentrated and

the involved companies possess the following shares of the market:

Company A Company B
5% 5% or more
10% 4% or more
15% 3% or more
19% 1% or more
A highly concentrated market is one in which the

share of the 4 largest companies is 75% or more of the market. Percentages not shown in the tables are to be interpolated proportionately to the percentages that are shown. If more than 2 companies are involved, exceeding the total of the 2 columns in the table is prima facie evidence of violation of the competitive standard in paragraph (a) of this subsection. For the purpose of this subparagraph, the company with the largest share of the market shall be deemed to be Company A.

(ii) There is a significant trend toward increased

concentration when the aggregate market share of any grouping of the largest companies in the market from the 2 largest to the 8 largest has increased by 7% or more of the market over a period of time extending from any base year 5-10 years prior to the acquisition up to the time of the acquisition. Any acquisition covered under subsection (2) involving 2 or more companies competing in the same market is prima facie evidence of violation of the competitive standard in paragraph (a) of this subsection if:

(A) there is a significant trend toward increased

concentration in the market,

(B) one of the companies involved is one of the

companies in a grouping of such large companies showing the requisite increase in the market share, and

(C) another involved company's market is 2% or

more.

(iii) For the purpose of subsection (4)(b):
(A) The term "company" includes any company or

group of companies under common management, ownership or control.

(B) The term "market" means the relevant product

and geographic markets. In determining the relevant product and geographical markets, the Director shall give due consideration to, among other things, the definitions or guidelines, if any, promulgated by the National Association of Insurance Commissioners and to information, if any, submitted by parties to the acquisition. In the absence of sufficient information to the contrary, the relevant product market is assumed to be the direct written insurance premium for a line of business with such line being that used in the annual statement required to be filed by companies doing business in this State and the relevant geographical market is assumed to be this State.

(C) The burden of showing prima facie evidence of

violation of the competitive standard rests upon the Director.

(iv) Even though an acquisition is not prima facie

violative of the competitive standard under subparagraph (b)(i) and (b)(ii) of this subsection the Director may establish the requisite anticompetitive effect based upon other substantial evidence. Even though an acquisition is prima facie violative of the competitive standard under subparagraphs (b)(i) and (b)(ii) of this subsection (4), a party may establish the absence of the requisite anticompetitive effect based upon other substantial evidence. Relevant factors in making a determination under this paragraph include, but are not limited to, the following: market shares, volatility of ranking of market leaders, number of competitors, concentration, trend of concentration in the industry, and ease of entry and exit into the market.

(c) An order may not be entered under subsection (5)(a) if:
(i) the acquisition will yield substantial economies

of scale or economies in resource utilization that cannot be feasibly achieved in any other way, and the public benefits which would arise from such economies exceed the public benefits which would arise from not lessening competition; or

(ii) the acquisition will substantially increase the

availability of insurance, and the public benefits of such increase exceed the public benefits which would arise from not lessening competition.

(5) Orders and Penalties:
(a)(i) If an acquisition violates the standard of

this Section, the Director may enter an order

(A) requiring an involved company to cease and

desist from doing business in this State with respect to the line or lines of insurance involved in the violation, or

(B) denying the application of an acquired or

acquiring company for a license to do business in this State.

(ii) Such an order shall not be entered unless there

is a hearing, notice of such hearing is issued prior to the end of the waiting period and not less than 15 days prior to the hearing, and the hearing is concluded and the order is issued no later than 60 days after the end of the waiting period. Every order shall be accompanied by a written decision of the Director setting forth his findings of fact and conclusions of law.

(iii) (Blank).
(iv) An order pursuant to this paragraph shall not

apply if the acquisition is not consummated.

(b) Any person who violates a cease and desist order of the Director under paragraph (a) and while such order is in effect may after notice and hearing and upon order of the Director be subject at the discretion of the Director to any one or more of the following:
(i) a monetary penalty of not more than $10,000 for

every day of violation or

(ii) suspension or revocation of such person's

license.

(c) Any company or other person who fails to make any filing required by this Section and who also fails to demonstrate a good faith effort to comply with any such filing requirement shall be subject to a civil penalty of not more than $50,000.

(6) Inapplicable Provisions. Subsections (2) and (3) of Section 131.23 and Section 131.25 do not apply to acquisitions covered under subsection (2).
(Source: P.A. 98-609, eff. 1-1-14.)

(215 ILCS 5/131.13) (from Ch. 73, par. 743.13)
Sec. 131.13. Registration of companies. Every company which is authorized to do business in this State and which is a member of an insurance holding company system must register with the Director, except a foreign or alien company subject to registration requirements and standards adopted by statute or regulation in the jurisdiction of its domicile which are substantially similar to those contained in this section and Sections 131.14 through 131.20a. Any company which is subject to registration under this section must register within 60 days after the effective date of this Article or 15 days after it becomes subject to registration, whichever is later, unless the Director for good cause shown extends the time for registration, and then within such extended time. The Director may require any authorized company which is a member of a holding company system which is not subject to registration under this section to furnish a copy of the registration statement or other information filed by such company with the insurance regulatory authority of its domiciliary jurisdiction.
(Source: P.A. 98-609, eff. 1-1-14.)

(215 ILCS 5/131.14) (from Ch. 73, par. 743.14)
Sec. 131.14. Every company subject to registration must file a registration statement on a form and in a format prescribed by the Director, which shall contain the following current information:
(1) the capital structure, general financial

condition, ownership and management of the company and any person controlling the company;

(2) the identity and relationship of every member of

the insurance holding company system;

(3) the following agreements in force, relationships

subsisting, and transactions currently outstanding or that have occurred during the last calendar year between such company and its affiliates:

(a) loans, other investments, or purchases, sales

or exchanges of securities of the affiliates by the company or of the company by its affiliates;

(b) purchases, sales, or exchanges of assets;
(c) transactions not in the ordinary course of

business;

(d) guarantees or undertakings for the benefit of

an affiliate which result in an actual contingent exposure of the company's assets to liability, other than insurance contracts entered into in the ordinary course of the company's business;

(e) all management agreements, service contracts,

and cost-sharing arrangements;

(f) reinsurance agreements;
(f-5) dividends and other distributions to

shareholders;

(g) any pledge of the company's own securities,

securities of any subsidiary or controlling affiliate, to secure a loan made to any member of the insurance holding company system; and

(h) consolidated tax allocation agreements;
(4) (blank);
(5) financial statements of or within an insurance

holding company system, including all affiliates, if requested by the Director; financial statements may include, but are not limited to, annual audited financial statements filed with the U.S. Securities and Exchange Commission (SEC) pursuant to the Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as amended; a company required to file financial statements pursuant to this paragraph (5) may satisfy the request by providing the Director with the most recently filed parent corporation financial statements that have been filed with the SEC;

(6) statements that the company's or its parent

company's board of directors or a committee thereof oversees corporate governance and internal controls and that the company's officers or senior management have approved and implemented and continue to maintain and monitor corporate governance and internal controls; and

(7) other matters concerning transactions between

registered companies and any affiliates as may be included from time to time in any registration forms adopted or approved by the Director.

(Source: P.A. 98-609, eff. 1-1-14.)

(215 ILCS 5/131.14a)
Sec. 131.14a. Summary filing. Every company subject to registration must file a summary outlining all items in the current registration statement representing changes from the prior registration statement.
(Source: P.A. 98-609, eff. 1-1-14.)

(215 ILCS 5/131.14b)
Sec. 131.14b. Enterprise risk filing. The ultimate controlling person of every company subject to registration shall also file an annual enterprise risk report. The report shall, to the best of the ultimate controlling person's knowledge and belief, identify the material risks within the insurance holding company system that could pose enterprise risk to the company. The report shall be filed with the lead state commissioner of the insurance holding company system as determined by the procedures within the Financial Analysis Handbook adopted by the National Association of Insurance Commissioners.
(Source: P.A. 98-609, eff. 7-1-14.)

(215 ILCS 5/131.14c)
Sec. 131.14c. Violations. The failure to file a registration statement or any summary of the registration statement or enterprise risk filing required by this Article within the time specified for filing shall be a violation of this Article.
(Source: P.A. 98-609, eff. 1-1-14.)

(215 ILCS 5/131.14d)
Sec. 131.14d. Confidentiality.
(a) Documents, materials, or other information in the possession or control of the Director that are obtained by, created by, or disclosed to the Director or any other person pursuant to Section 131.14b are recognized as being proprietary and to contain trade secrets. Disclosure of such documents, materials, or other information is recognized as damaging to the competitive position of the insurer whose confidential information is in the possession or control of the Director. All such documents, materials, or other information shall be confidential by law and privileged, shall not be subject to the Freedom of Information Act, shall not be subject to subpoena, and shall not be subject to discovery or admissible in evidence in any private civil action. However, the Director is authorized to use such documents, materials, or other information in the furtherance of any regulatory or legal action brought as a part of the Director's official duties. The Director shall not otherwise disclose or make such documents, materials, or other information public without the prior written consent of the insurer.
(b) An insurer whose documents, materials, or other information is in the possession or control of the Director or any other person pursuant to Section 131.14b of this Code and who is aggrieved by an actual or threatened disclosure of such documents, materials, or other information or by any violation of this Section, may commence proceedings, subject in the case of the Director to Article III of the Code of Civil Procedure, in any court of competent jurisdiction to prevent such disclosure or to enforce the provisions of this Section.
(c) Neither the Director nor any person who received documents, materials, or other information relating to the report required by Section 131.14b of this Code, through examination or otherwise, while acting under the authority of the Director or with whom such documents, materials, or other information are shared pursuant to this Section, Section 131.14b or Section 131.20c of this Code shall be permitted or required to testify in any private civil action concerning any confidential documents, materials, or information subject to subsection (a) of this Section.
(d) Solely to assist in the performance of the Director's regulatory duties, the Director may do the following:
(1) upon request, share documents, materials, or

other information relating to the report required by Section 131.14b of this Code, including the confidential and privileged documents, materials, or information subject to subsection (a) of this Section, including proprietary and trade secret documents and materials with other state, federal, and international financial regulatory agencies, including members of any supervisory college as provided for in Section 131.20c of this Code, with the NAIC and with any third-party consultants designated by the Director, provided that the recipient agrees in writing to maintain the confidentiality and privileged status of the documents, materials, or other information relating to the report required by Section 131.14b of this Code and has verified in writing the legal authority to maintain confidentiality; and

(2) receive documents, materials, or other

information relating to the report required by Section 131.14b of this Code, including otherwise confidential and privileged documents, materials, or information, including proprietary and trade secret information or documents, from regulatory officials of other foreign or domestic jurisdictions, including members of any supervisory college as defined in Section 131.20c of this Code, and from the NAIC, and shall maintain as confidential or privileged any documents, materials, or information received with notice or the understanding that it is confidential or privileged under the laws of the jurisdiction that is the source of the document, material, or information.

(e) The Director shall enter into a written agreement with any member of a supervisory college as provided for in Section 131.20c of this Code, the International Association of Insurance Supervisors (IAIS), the NAIC, or any third-party consultant governing sharing and use of information provided pursuant to this Section. The agreement shall do the following:
(1) specify procedures and protocols regarding the

confidentiality and security of information shared with the member of a supervisory college, the IAIS, the NAIC, or the third-party consultant pursuant to this Section, including procedures and protocols for sharing by the member of a supervisory college, the IAIS, or the NAIC with international, federal, or state regulators;

(2) specify that ownership of information shared with

the member of a supervisory college, the IAIS, the NAIC, or the third-party consultant pursuant to this Section remains with the Director and that the member of a supervisory college's, the IAIS's, the NAIC's, or the third-party consultant's use of the information is subject to the direction of the Director;

(3) restrict the member of a supervisory college, the

IAIS, the NAIC, or the third-party consultant from storing the information shared pursuant to this Section in a permanent database;

(4) require notice to be given within 5 business days

to an insurer whose confidential information, in the possession of the member of a supervisory college, the IAIS, the NAIC, or the third-party consultant pursuant to this Section, is subject to a request or subpoena to the member of a supervisory college, the IAIS, the NAIC, or the third-party consultant for disclosure or production;

(5) require the member of a supervisory college, the

IAIS, the NAIC, or the third-party consultant to consent to intervention by an insurer in any judicial or administrative action in which the member of a supervisory college, the IAIS, the NAIC, or the third-party consultant may be required to disclose confidential information about the insurer shared with the member of a supervisory college, the IAIS, the NAIC, or the third-party consultant pursuant to this Section; and

(6) in the case of an agreement involving a

third-party consultant, provide for the insurer's prior written consent to the sharing of information with that third-party consultant.

(f) The sharing of information and documents by the Director pursuant to this Section shall not constitute a delegation of regulatory authority or rulemaking, and the Director is solely responsible for the administration and execution of the provisions of this Section. An insurer whose confidential information is in the possession of the member of a supervisory college, the IAIS, the NAIC, or third-party consultant pursuant to this Section and who is aggrieved by an actual or threatened disclosure of confidential information, or by any violation of this Section, may commence proceedings in any court of competent jurisdiction to prevent such disclosure or to enforce the provisions of this Section.
(g) No waiver of any applicable privilege or claim of confidentiality in the documents, proprietary and trade secret materials, or other information relating to the report required by Section 131.14b of this Section, shall occur as a result of disclosure of such documents, materials, or other information relating to the report required by Section 131.14b of this Section to the Director or as a result of sharing as authorized in this Section.
(h) Documents, materials, or other information in the possession or control of a member of a supervisory college, the IAIS, the NAIC, or a third-party consultant pursuant to this Section shall be confidential by law and privileged, shall not be subject to the Freedom of Information Act, shall not be subject to subpoena, and shall not be subject to discovery or admissible in evidence in any private civil action.
(Source: P.A. 98-609, eff. 1-1-14.)

(215 ILCS 5/131.15) (from Ch. 73, par. 743.15)
Sec. 131.15. No information need be disclosed on the registration statement filed under Section 131.14 if the information is not material for the purposes of Sections 131.13 through 131.19. Unless the Director by rule, regulation or order provides otherwise, sales, purchases, exchanges, loans or extensions of credit, investments, or guarantees involving one-half of one percent or less of a company's admitted assets as of the 31st day of December next preceding, are not deemed material for purposes of Sections 131.13 through 131.19.
(Source: P.A. 84-805.)

(215 ILCS 5/131.16) (from Ch. 73, par. 743.16)
Sec. 131.16. Reporting material changes or additions; penalty for late registration statement.
(1) Each registered company must keep current the information required to be included in its registration statement by reporting all material changes or additions on amendment forms designated by the Director within 15 days after the end of the month in which it learns of each change or addition, or within a longer time thereafter as the Director may establish. Any transaction which has been submitted to the Director pursuant to Section 131.20a need not be reported to the Director under this subsection; except each registered company must report all dividends and other distributions to shareholders within 5 business days following the declaration, and no less than 10 business days prior to payment thereof.
(2) On or before May 1 each year, each company subject to registration under this Article shall file a statement in a format as designated by the Director. This statement shall include information previously included in an amendment under subsection (1) of this Section, transactions and agreements submitted under Section 131.20a, and any other material transactions which are required to be reported.
(2.5) Any person within an insurance holding company system subject to registration shall be required to provide complete and accurate information to a company where the information is reasonably necessary to enable the company to comply with the provisions of this Article.
(3) Any company failing, without just cause, to file any registration statement, any summary of changes to a registration statement, or any Enterprise Risk Filing or any person within an insurance holding company system who fails to provide complete and accurate information to a company as required in this Code shall be required to pay a penalty of up to $1,000 for each day's delay, to be recovered by the Director of Insurance of the State of Illinois, using the notice and hearing procedure in subsection (2) of Section 403A of this Code, and the penalty so recovered shall be paid into the General Revenue Fund of the State of Illinois. The maximum penalty under this section is $50,000. The Director may reduce the penalty if the company demonstrates to the Director that the imposition of the penalty would constitute a financial hardship to the company.
(Source: P.A. 98-609, eff. 1-1-14; 98-910, eff. 7-1-15.)

(215 ILCS 5/131.17) (from Ch. 73, par. 743.17)
Sec. 131.17. (1) The Director must terminate the registration of any company which demonstrates that it no longer is a member of an insurance holding company system.
(2) The Director may require or allow 2 or more affiliated companies subject to registration to file a consolidated registration statement.
(3) A company which is authorized to do business in this State and which is part of an insurance holding company system may register on behalf of any affiliated company which is required to register under Section 131.13 and to file all information and material required to be filed under this Article unless the Director requires a separate registration by the affiliated company.
(Source: P.A. 98-609, eff. 1-1-14.)

(215 ILCS 5/131.18) (from Ch. 73, par. 743.18)
Sec. 131.18. Sections 131.13 through 131.19 do not apply to any company, information, or transaction if and to the extent that the Director by rule, regulation, or order may exempt the same from Sections 131.13 through 131.19.
(Source: P.A. 98-609, eff. 1-1-14.)

(215 ILCS 5/131.19) (from Ch. 73, par. 743.19)
Sec. 131.19. Disclaimer of affiliation. Any person may file with the Director a disclaimer of affiliation with any authorized company or a disclaimer may be filed by the company or any member of an insurance holding company system. The disclaimer shall fully disclose all material relationships and bases for affiliation between the person and the company as well as the basis for disclaiming the affiliation. A disclaimer of affiliation shall be deemed to have been granted unless the Director, within 30 days following receipt of a complete disclaimer, notifies the filing party that the disclaimer is disallowed. In the event of disallowance, the disclaiming party may request an administrative hearing, which shall be granted. The disclaiming party shall be relieved of its duty to register under Section 131.13 of this Code if approval of the disclaimer has been granted by the Director or if the disclaimer is deemed to have been approved.
(Source: P.A. 98-609, eff. 1-1-14.)

(215 ILCS 5/131.20) (from Ch. 73, par. 743.20)
Sec. 131.20. Standards for transactions with affiliates; adequacy of surplus.
(1) Transactions with their affiliates by companies subject to registration are subject to the following standards:
(a) the terms are fair and reasonable;
(a-5) agreements for cost sharing services and

management shall include such provisions as may be required by rules and regulations issued by the Director;

(b) charges or fees for services performed are

reasonable;

(c) expenses incurred and payment received must be

allocated to the company in conformity with customary insurance accounting practices consistently applied;

(d) the books, accounts, and records of each party

must be so maintained as to clearly and accurately disclose the precise nature and details of the transactions, including accounting information necessary to support the reasonableness of the charges or fees to the respective parties; and

(e) the company's surplus as regards policyholders

following any transactions with affiliates or dividends or distributions to securityholders or affiliates must be reasonable in relation to the company's outstanding liabilities and adequate to meet its financial needs.

(2) For purposes of this Article, in determining whether a company's surplus as regards policyholders is reasonable in relation to the company's outstanding liabilities and adequate to meet its needs, the following factors, among others, may be considered:
(a) the size of the company as measured by its

assets, capital and surplus, reserves, premium writings, insurance in force and other appropriate criteria;

(b) the extent to which the company's business is

diversified among several lines of insurance;

(c) the number and size of risks insured in each line

of business;

(d) the extent of the geographical dispersion of the

company's insured risks;

(e) the nature and extent of the company's

reinsurance program;

(f) the quality, diversification, and liquidity of

the company's investment portfolio;

(g) the recent past and projected future trend in the

size of the company's investment portfolio;

(h) the surplus as regards policyholders maintained

by companies comparable to the registrant in respect of the factors enumerated in this paragraph;

(i) the adequacy of the company's reserves;
(j) the quality of the company's earnings and the

extent to which the reported earnings include extraordinary items; and

(k) the quality and liquidity of investments in

affiliates. The Director may discount any such investment or treat any such investment as a non-admitted asset for purposes of determining the adequacy of surplus as regards policyholders whenever the investment so warrants.

(Source: P.A. 98-609, eff. 1-1-14.)

(215 ILCS 5/131.20a) (from Ch. 73, par. 743.20a)
Sec. 131.20a. Prior notification of transactions; dividends and distributions.
(1) (a) The following transactions listed in items (i) through (vii) involving a domestic company and any person in its insurance holding company system, including amendments or modifications (other than termination) of affiliate agreements previously filed pursuant to this Section, which are subject to any materiality standards contained in this Section, may not be entered into unless the company has notified the Director in writing of its intention to enter into such transaction at least 30 days prior thereto, or such period as the Director may permit, and the Director has not disapproved it within such period. The notice for amendments or modifications (other than termination) shall include the reasons for the change and the financial impact on the domestic company. Informal notice shall be reported, within 30 days after a termination of a previously filed agreement, to the Director for determination of the type of filing required, if any.
(i) Sales, purchases, exchanges of assets, loans or

extensions of credit, guarantees, investments, or any other transaction, except dividends, that involves the transfer of assets from or liabilities to a company (A) equal to or exceeding the lesser of 3% of the company's admitted assets or 25% of its surplus as regards policyholders as of the 31st day of December next preceding or (B) that is proposed when the domestic company is not eligible to declare and pay a dividend or other distribution pursuant to the provisions of Section 27.

(ii) Loans or extensions of credit to any person that

is not an affiliate (A) that involve the lesser of 3% of the company's admitted assets or 25% of the company's surplus, each as of the 31st day of December next preceding, made with the agreement or understanding that the proceeds of such transactions, in whole or in substantial part, are to be used to make loans or extensions of credit to, to purchase assets of, or to make investments in, any affiliate of the company making such loans or extensions of credit or (B) that are proposed when the domestic company is not eligible to declare and pay a dividend or other distribution pursuant to the provisions of Section 27.

(iii) Reinsurance agreements or modifications

thereto, including all reinsurance pooling agreements, reinsurance agreements in which the reinsurance premium or a change in the company's liabilities, or the projected reinsurance premium or a change in the company's liabilities in any of the next 3 years, equals or exceeds 5% of the company's surplus as regards policyholders, as of the 31st day of December next preceding, including those agreements that may require as consideration the transfer of assets from a company to a nonaffiliate, if an agreement or understanding exists between the company and nonaffiliate that any portion of those assets will be transferred to one or more affiliates of the company.

(iv) All management agreements; service contracts,

other than agency contracts; tax allocation agreements; all reinsurance allocation agreements related to reinsurance agreements required to be filed under this Section; and all cost-sharing arrangements.

(v) Direct or indirect acquisitions or investments in

a person that controls the company, or in an affiliate of the company, in an amount which, together with its present holdings in such investments, exceeds 2.5% of the company's surplus as regards policyholders. Direct or indirect acquisitions or investments in subsidiaries acquired pursuant to Section 131.2 of this Article (or authorized under any other Section of this Code), or in non-subsidiary insurance affiliates that are subject to the provisions of this Article, are exempt from this requirement.

(vi) Any series of the previously described

transactions that are substantially similar to each other, that take place within any 180 day period, and that in total are equal to or exceed the lesser of 3% of the domestic company's admitted assets or 25% of its policyholders surplus, as of the 31st day of the December next preceding.

(vii) Any other material transaction that the

Director by rule determines might render the company's surplus as regards policyholders unreasonable in relation to the company's outstanding liabilities and inadequate to its financial needs or may otherwise adversely affect the interests of the company's policyholders or shareholders.

Nothing herein contained shall be deemed to authorize or permit any transactions that, in the case of a company not a member of the same holding company system, would be otherwise contrary to law.
(b) Any transaction or contract otherwise described in paragraph (a) of this subsection that is between a domestic company and any person that is not its affiliate and that precedes or follows within 180 days or is concurrent with a similar transaction between that nonaffiliate and an affiliate of the domestic company and that involves amounts that are equal to or exceed the lesser of 3% of the domestic company's admitted assets or 25% of its surplus as regards policyholders at the end of the prior year may not be entered into unless the company has notified the Director in writing of its intention to enter into the transaction at least 30 days prior thereto or such shorter period as the Director may permit, and the Director has not disapproved it within such period.
(c) A company may not enter into transactions which are part of a plan or series of like transactions with any person within the holding company system if the purpose of those separate transactions is to avoid the statutory threshold amount and thus avoid the review that would occur otherwise. If the Director determines that such separate transactions were entered into for such purpose, he may exercise his authority under subsection (2) of Section 131.24.
(d) The Director, in reviewing transactions pursuant to paragraph (a), shall consider whether the transactions comply with the standards set forth in Section 131.20 and whether they may adversely affect the interests of policyholders.
(e) The Director shall be notified within 30 days of any investment of the domestic company in any one corporation if the total investment in that corporation by the insurance holding company system exceeds 10% of that corporation's voting securities.
(f) Except for those transactions subject to approval under other Sections of this Code, any such transaction or agreements which are not disapproved by the Director may be effective as of the date set forth in the notice required under this Section.
(g) If a domestic company enters into a transaction described in this subsection without having given the required notification, the Director, using the notice and hearing procedure in subsection (2) of Section 403A of this Code, may cause the company to pay a civil forfeiture of not more than $250,000. Each transaction so entered shall be considered a separate offense.
(2) No domestic company subject to registration under Section 131.13 may pay any extraordinary dividend or make any other extraordinary distribution to its shareholders until: (a) 30 days after the Director has received notice of the declaration thereof and has not within such period disapproved the payment, or (b) the Director approves such payment within the 30-day period. For purposes of this subsection, an extraordinary dividend or distribution is any dividend or distribution of cash or other property whose fair market value, together with that of other dividends or distributions, made within the period of 12 consecutive months ending on the date on which the proposed dividend is scheduled for payment or distribution exceeds the greater of: (a) 10% of the company's surplus as regards policyholders as of the 31st day of December next preceding, or (b) the net income of the company for the 12-month period ending the 31st day of December next preceding, but does not include pro rata distributions of any class of the company's own securities.
Notwithstanding any other provision of law, the company may declare an extraordinary dividend or distribution which is conditional upon the Director's approval, and such a declaration confers no rights upon security holders until: (a) the Director has approved the payment of the dividend or distribution, or (b) the Director has not disapproved the payment within the 30-day period referred to above.
(Source: P.A. 98-609, eff. 1-1-14; 98-910, eff. 7-1-15.)

(215 ILCS 5/131.20b)
Sec. 131.20b. Controlled companies; management; directors.
(1) Notwithstanding the control of a domestic company by any person, the officers and directors of the company shall not thereby be relieved of any obligation or liability to which they would otherwise be subject by law, and the company shall be managed so as to assure its separate operating identity consistent with this Article.
(2) Nothing in this Section shall preclude a domestic company from having or sharing a common management or a cooperative or joint use of personnel, property, or services with one or more affiliated persons under arrangements meeting the standards and requirements of Sections 131.20 and 131.20a.
(3) Not less than one-third of the directors of a domestic company, and not less than one-third of the members of each committee of the board of directors of any domestic company, that is a member of an insurance holding company system shall be persons who are not officers or employees of the company or of any entity controlling, controlled by, or under common control with the company and who are not beneficial owners of a controlling interest in the voting stock of the company or any such entity. At least one such person shall be included in any quorum for the transaction of business at any meeting of the board of directors or any committee thereof.
(3.5) The board of directors of a domestic company or ultimate controlling company shall establish one or more committees comprised solely of directors who are not officers or employees of the company or of any entity controlling, controlled by, or under common control with the company and who are not beneficial owners of a controlling interest in the voting stock of the company or any such entity. The committee or committees shall have responsibility for nominating candidates for director for election by shareholders or policyholders, evaluating the performance of officers deemed to be principal officers of the company, and recommending to the board of directors the selection and compensation of the principal officers.
(4) Subsections (3) and (3.5) of this Section do not apply to a domestic company if the ultimate controlling company or the person controlling the company, such as a company, a mutual insurance holding company, or a publicly held corporation, has a board of directors and committees thereof that meet the requirements of subsections (3) and (3.5) with respect to such controlling entity or are subject to and meet the requirements of the corporate governance rules of a national securities exchange, such as the New York Stock Exchange, or an inter-dealer quotation system, such as the National Association of Securities Dealers Automatic Quotation.
(5) (Blank).
(6) A company may make application to the Director for a waiver from the requirements of this Section, if the company's annual direct written and assumed premium, excluding premiums reinsured with the Federal Crop Insurance Corporation and Federal Flood Program, is less than $300,000,000. A company may also make application to the Director for a waiver from the requirements of this Section based upon unique circumstances. The Director may consider various factors, including, but not limited to, the type of business entity, volume of business written, availability of qualified board members, or the ownership or organizational structure of the entity.
(Source: P.A. 98-609, eff. 1-1-14.)

(215 ILCS 5/131.20c)
Sec. 131.20c. Supervisory colleges.
(a) With respect to any company registered under Section 131.13 of this Code, and in accordance with subsection (c) of this Section, the Director shall also have the power to participate in a supervisory college for any domestic company that is part of an insurance holding company system with international operations in order to determine compliance by the company with this Article. The powers of the Director with respect to supervisory colleges include, but are not limited to:
(1) initiating the establishment of a supervisory

college;

(2) clarifying the membership and participation of

other supervisors in the supervisory college;

(3) clarifying the functions of the supervisory

college and the role of other regulators, including the establishment of a group-wide supervisor;

(4) coordinating the ongoing activities of the

supervisory college, including planning meetings, supervisory activities, and processes for information sharing; and

(5) establishing a crisis management plan.
(b) Each registered company subject to this Section shall be liable for and shall pay the reasonable expenses of the Director's participation in a supervisory college in accordance with subsection (c) of this Section, including reasonable travel expenses. For purposes of this Section, a supervisory college may be convened as either a temporary or permanent forum for communication and cooperation between the regulators charged with the supervision of the company or its affiliates, and the Director may establish a regular assessment to the company for the payment of these expenses.
(c) In order to assess the business strategy, financial position, legal and regulatory position, risk exposure, risk management, and governance processes, and as part of the examination of individual companies in accordance with Section 131.21 of this Code, the Director may participate in a supervisory college with other regulators charged with supervision of the company or its affiliates, including other state, federal, and international regulatory agencies. The Director may enter into agreements in accordance with Section 131.22 of this Code providing the basis for cooperation between the Director and the other regulatory agencies and the activities of the supervisory college. Nothing in this Section shall delegate to the supervisory college the authority of the Director to regulate or supervise the company or its affiliates within its jurisdiction.
(Source: P.A. 98-609, eff. 1-1-14.)

(215 ILCS 5/131.21) (from Ch. 73, par. 743.21)
Sec. 131.21. Examination.
(1) Subject to the limitation contained in this section and in addition to the powers which the Director has under Sections 132 through 132.7 and 401 through 403 of this Code relating to the examination of companies, the Director shall have the power to examine any company registered under Section 131.13 of this Code and its affiliates to ascertain the financial condition of the company, including the enterprise risk to the company by the ultimate controlling party, or by any entity or combination of entities within the insurance holding company system, or by the insurance holding company system on a consolidated basis.
(1.5) The Director may order any company registered under Section 131.13 of this Code to produce such records, books, or other information papers in the possession of the company or its affiliates as are reasonably necessary to determine compliance with this Article. To determine compliance with this Article, the Director may order any company registered under Section 131.13 of this Code to produce information not in the possession of the company if the company can obtain access to such information pursuant to contractual relationships, statutory obligations, or other methods. In the event the company cannot obtain the information requested by the Director, the company shall provide the Director a detailed explanation of the reason that the company cannot obtain the information and the identity of the holder of the information. Whenever the Director determines that the detailed explanation is without merit, the Director may require, after notice and hearing, the company to pay a penalty of up to $1,000 for each day's delay, or may suspend or revoke the company's license.
(2) The Director may retain at the registered company's expense any attorneys, actuaries, accountants and other experts not otherwise a part of the Director's staff as may be reasonably necessary to assist in the conduct of the examination under subsection (1). Any persons so retained are under the direction and control of the Director and may act in a purely advisory capacity.
(3) Each registered company producing for examination records, books and papers under subsection (1.5) is liable for and must pay the expense of the examination in accordance with Section 408 of this Code.
(4) The Director may retain at the registered company's expense any attorneys, actuaries, accountants, and other experts not otherwise a part of the Director's staff as may be reasonably necessary to assist in the conduct of the examination under subsection (1) of this Section. Any persons so retained are under the direction and control of the Director and may act in a purely advisory capacity.
(5) In the event the company fails to comply with an order, the Director shall have the power to examine the affiliates to obtain the information. The Director shall also have the power to issue subpoenas, to administer oaths, and to examine under oath any person for purposes of determining compliance with this Section. Upon the failure or refusal of any person to obey a subpoena, the Director may petition a court of competent jurisdiction and, upon proper showing, the court may enter an order compelling the witness to appear and testify or produce documentary evidence. Failure to obey the court order shall be punishable as contempt of court. Every person shall be obliged to attend as a witness at the place specified in the subpoena, when subpoenaed, anywhere within the State. He or she shall be entitled to the same fees and mileage, if claimed, as a witness in the Circuit Court, which fees, mileage, and actual expense, if any, necessarily incurred in securing the attendance of witnesses, and their testimony, shall be itemized and charged against, and be paid by, the company being examined.
(Source: P.A. 98-609, eff. 1-1-14.)

(215 ILCS 5/131.22) (from Ch. 73, par. 743.22)
Sec. 131.22. Confidential treatment.
(a) Documents, materials, or other information in the possession or control of the Department that are obtained by or disclosed to the Director or any other person in the course of an examination or investigation made pursuant to this Article and all information reported pursuant to this Article shall be confidential by law and privileged, shall not be subject to the Illinois Freedom of Information Act, shall not be subject to subpoena, and shall not be subject to discovery or admissible in evidence in any private civil action. However, the Director is authorized to use the documents, materials, or other information in the furtherance of any regulatory or legal action brought as a part of the Director's official duties. The Director shall not otherwise make the documents, materials, or other information public without the prior written consent of the company to which it pertains unless the Director, after giving the company and its affiliates who would be affected thereby prior written notice and an opportunity to be heard, determines that the interest of policyholders, shareholders, or the public shall be served by the publication thereof, in which event the Director may publish all or any part in such manner as may be deemed appropriate.
(b) Neither the Director nor any person who received documents, materials, or other information while acting under the authority of the Director or with whom such documents, materials, or other information are shared pursuant to this Article shall be permitted or required to testify in any private civil action concerning any confidential documents, materials, or information subject to subsection (a) of this Section.
(c) In order to assist in the performance of the Director's duties, the Director:
(1) may share documents, materials, or other

information, including the confidential and privileged documents, materials, or information subject to subsection (a) of this Section, with other state, federal, and international regulatory agencies, with the NAIC and its affiliates and subsidiaries, and with state, federal, and international law enforcement authorities, including members of any supervisory college allowed by this Article, provided that the recipient agrees in writing to maintain the confidentiality and privileged status of the document, material, or other information, and has verified in writing the legal authority to maintain confidentiality;

(1.5) notwithstanding paragraph (1) of this

subsection (c), may only share confidential and privileged documents, material, or information reported pursuant to Section 131.14b with commissioners of states having statutes or regulations substantially similar to subsection (a) of this Section and who have agreed in writing not to disclose such information;

(2) may receive documents, materials, or information,

including otherwise confidential and privileged documents, materials, or information from the NAIC and its affiliates and subsidiaries and from regulatory and law enforcement officials of other foreign or domestic jurisdictions, and shall maintain as confidential or privileged any document, material, or information received with notice or the understanding that it is confidential or privileged under the laws of the jurisdiction that is the source of the document, material, or information; any such documents, materials, or information, while in the Director's possession, shall not be subject to the Illinois Freedom of Information Act and shall not be subject to subpoena; and

(3) shall enter into written agreements with the NAIC

governing sharing and use of information provided pursuant to this Article consistent with this subsection (c) that shall (i) specify procedures and protocols regarding the confidentiality and security of information shared with the NAIC and its affiliates and subsidiaries pursuant to this Article, including procedures and protocols for sharing by the NAIC with other state, federal, or international regulators; (ii) specify that ownership of information shared with the NAIC and its affiliates and subsidiaries pursuant to this Article remains with the Director and the NAIC's use of the information is subject to the direction of the Director; (iii) require prompt notice to be given to a company whose confidential information in the possession of the NAIC pursuant to this Article is subject to a request or subpoena to the NAIC for disclosure or production; and (iv) require the NAIC and its affiliates and subsidiaries to consent to intervention by a company in any judicial or administrative action in which the NAIC and its affiliates and subsidiaries may be required to disclose confidential information about the company shared with the NAIC and its affiliates and subsidiaries pursuant to this Article.

(d) The sharing of documents, materials, or information by the Director pursuant to this Article shall not constitute a delegation of regulatory authority or rulemaking, and the Director is solely responsible for the administration, execution, and enforcement of the provisions of this Article.
(e) No waiver of any applicable privilege or claim of confidentiality in the documents, materials, or information shall occur as a result of disclosure to the Director under this Section or as a result of sharing as authorized in subsection (c) of this Section.
(f) Documents, materials, or other information in the possession or control of the NAIC pursuant to this Article shall be confidential by law and privileged, shall not be subject to the Illinois Freedom of Information Act, shall not be subject to subpoena, and shall not be subject to discovery or admissible in evidence in any private civil action.
(Source: P.A. 98-609, eff. 1-1-14.)

(215 ILCS 5/131.23) (from Ch. 73, par. 743.23)
Sec. 131.23. Injunctions; prohibitions against voting securities; sequestration of voting securities.
(1) Whenever it appears to the Director that any company or any director, officer, employee or agent thereof has committed or is about to commit a violation of this Article or of any rule, regulation, or order issued by the Director hereunder, the Director may apply to the Circuit Court for the county in which the principal office of the company is located or to the Circuit Court for Sangamon County for an order enjoining the company or the director, officer, employee or agent thereof from violating or continuing to violate this Article or any rule, regulation or order, and for any other equitable relief as the nature of the case and the interests of the company's policyholders, creditors or the public may require. In any proceeding, the validity of the rule, regulation or order alleged to have been violated may be determined by the Court.
(2) No security or shareholder's or policyholder's proxy which is the subject of any agreement or arrangement regarding acquisition, or which is acquired or to be acquired, in contravention of this Article or of any rule, regulation or order issued by the Director hereunder may be voted at any shareholders' meeting, or may be counted for quorum purposes, and any action of shareholders requiring the affirmative vote of a percentage of securities shall be taken as though such securities (including securities that may be voted pursuant to such proxies) were not issued and outstanding; but no action taken at any such meeting may be invalidated by the voting of such securities or proxies, unless the action would materially affect control of the company or unless any court of this State has so ordered. If the Director has reason to believe that any security or shareholder's or policyholder's proxy of the company has been or is about to be acquired in contravention of this Article or of any rule, regulation or order issued by the Director hereunder the company or the Director may apply to the Circuit Court for Sangamon County or to the Circuit Court for the county in which the company has its principal place of business (a) to enjoin the further pursuit or use of any offer, request, invitation, agreement or acquisition made in contravention of Sections 131.4 through 131.12 or any rule, regulation, or order issued by the Director thereunder; (b) to enjoin the voting of any security or proxy so acquired; (c) to void any vote of such security or proxy already cast at any meeting of shareholders; and (d) for any other equitable relief as the nature of the case and the interests of the company's policyholders, creditors, or the public may require.
(3) In any case where a person has acquired or is proposing to acquire any voting securities or shareholder's or policyholder's proxy in violation of this Article or any rule, regulation or order issued by the Director hereunder, the Circuit Court for Sangamon County or the Circuit Court for the county in which the company has its principal place of business may, on such notice as the court deems appropriate, upon the application of the company or the Director seize or sequester any voting securities or shareholder's or policyholder's proxy of the company owned directly or indirectly by such person, and issue any orders with respect thereto as may be appropriate to effectuate this Article. Notwithstanding any other provisions of law, for the purposes of this Article, the situs of the ownership of the securities of domestic companies is deemed to be in this State.
(4) If the Director has reason to believe that any shareholders' or policyholders' proxies have been or are about to be acquired in contravention of this Article or of any rule, regulations or order issued by the Director hereunder, the Director may apply to the Circuit Court for Sangamon County or to the Circuit Court for the county in which the company has its principal place of business (a) to enjoin further pursuit or use of any offer, request, invitation, agreement or acquisition made in contravention of Section 131.4 through 131.12 and (b) for any other equitable relief as the nature of the case and the interests of the company's policyholders, creditors or the public may require.
(Source: P.A. 98-609, eff. 1-1-14.)

(215 ILCS 5/131.24) (from Ch. 73, par. 743.24)
Sec. 131.24. Sanctions.
(1) Every director or officer of an insurance holding company system who knowingly violates, participates in, or assents to, or who knowingly permits any of the officers or agents of the company to engage in transactions or make investments which have not been properly filed or approved or which violate this Article, shall pay, in their individual capacity, a civil forfeiture of not more than $100,000 per violation, after notice and hearing before the Director. In determining the amount of the civil forfeiture, the Director shall take into account the appropriateness of the forfeiture with respect to the gravity of the violation, the history of previous violations, and such other matters as justice may require.
(2) Whenever the Director determines that any company subject to this Article or any director, officer, employee or agent thereof has engaged in any transaction or entered into a contract which is subject to Section 131.20, and any one of Sections 131.16, 131.20a, 141, 141.1, or 174 of this Code and which would not have been approved had such approval been requested or would have been disapproved had required notice been given, the Director may order the company to cease and desist immediately any further activity under that transaction or contract. After notice and hearing the Director may also order (a) the company to void any such contracts and restore the status quo if such action is in the best interest of the policyholders or the public, and (b) any affiliate of the company, which has received from the company dividends, distributions, assets, loans, extensions of credit, guarantees, or investments in violation of any such Section, to immediately repay, refund or restore to the company such dividends, distributions, assets, extensions of credit, guarantees or investments.
(3) Whenever the Director determines that any company or any director, officer, employee or agent thereof has committed a willful violation of this Article, the Director may cause criminal proceedings to be instituted in the Circuit Court for the county in which the principal office of the company is located or in the Circuit Court of Sangamon or Cook County against such company or the responsible director, officer, employee or agent thereof. Any company which willfully violates this Article commits a business offense and may be fined up to $500,000. Any individual who willfully violates this Article commits a Class 4 felony and may be fined in his individual capacity not more than $500,000 or be imprisoned for not less than one year nor more than 3 years, or both.
(4) Any officer, director, or employee of an insurance holding company system who willfully and knowingly subscribes to or makes or causes to be made any false statements or false reports or false filings with the intent to deceive the Director in the performance of his duties under this Article, commits a Class 3 felony and upon conviction thereof, shall be imprisoned for not less than 2 years nor more than 5 years or fined $500,000 or both. Any fines imposed shall be paid by the officer, Director, or employee in his individual capacity.
(5) Whenever the Director determines that any person has committed a violation of Section 131.14b of this Code which prevents the full understanding of the enterprise risk to the company by affiliates or by the insurance holding company system, the violation may serve as an independent basis, after an opportunity for a hearing, for disapproving dividends or distributions and for placing the company under an order of supervision in accordance with Article XII 1/2 of this Code.
(Source: P.A. 98-609, eff. 1-1-14.)

(215 ILCS 5/131.25) (from Ch. 73, par. 743.25)
Sec. 131.25. Receivership. Whenever it appears to the Director that any person has committed a violation of this Article which so impairs the financial condition of a domestic company as to threaten insolvency or make the further transaction of business by it hazardous to its policyholders, creditors or the public, then the Director may proceed against the company under Article XIII of this Code.
(Source: P.A. 83-749.)

(215 ILCS 5/131.25a) (from Ch. 73, par. 743.25a)
Sec. 131.25a. Recovery upon order of liquidation or rehabilitation of domestic insurer.
(a) If an order for liquidation or rehabilitation of a domestic insurer has been entered, the receiver shall have the right subject to the limitations set forth in subsections (b) and (c) of this Section to recover on behalf of the insurer any or all of the following made during the 3 years before the filing of the petition for liquidation, conservation, or rehabilitation:
(1) From any parent corporation, holding company,

person, or affiliate who otherwise controlled the insurer, the amount of distributions, other than distributions of shares of the same class, paid by the insurer on its capital stock.

(2) From any director, officer, or employee, the

amount of any payment in the form of a bonus, termination settlement, or extraordinary lump sum salary adjustment made by the insurer or a subsidiary.

(b) No distribution shall be recoverable if the parent or affiliate shows that the distribution or payment was lawful and reasonable when paid and that the insurer did not know and reasonably could not have known that the distribution might adversely affect the ability of the insurer to fulfill its contractual obligations.
(c) The maximum amount recoverable under this Section shall be the amount in excess of all other available assets of the impaired or insolvent insurer needed to pay the contractual obligations of that insurer and reimburse any guaranty funds.
(d) Any person who was a parent corporation, holding company, or who otherwise controlled the insurer or affiliate at the time the distributions were paid shall be liable up to the amount of distributions the person received. Any person who otherwise controlled the insurer at the time the distributions were declared shall be liable up to the amount of distributions the person would have received had the distributions been paid immediately. If 2 or more persons are liable with respect to the same distributions, they shall be jointly and severally liable.
(e) To the extent any person liable under subsection (d) is insolvent or otherwise fails to pay claims due, its parent corporations, holding company, or person who otherwise controlled it at the time the distribution was paid shall be jointly and severally liable for any resulting deficiency in the amount recovered.
(Source: P.A. 87-1090.)

(215 ILCS 5/131.26) (from Ch. 73, par. 743.26)
Sec. 131.26. Revocation, suspension, or non-renewal of company's license. Whenever the Director determines that any person has committed a violation of this Article which makes the continued operation of a company contrary to the interests of policyholders or the public, the Director may, after notice and hearing suspend, revoke or refuse to renew the company's license or authority to do business in this State for such period as the Director finds is required for the protection of policyholders or the public. Any such determination must be accompanied by specific findings of fact and conclusions of law.
(Source: P.A. 98-609, eff. 1-1-14.)

(215 ILCS 5/131.27) (from Ch. 73, par. 743.27)
Sec. 131.27. Judicial review.
(1) Any order or decision made, issued or executed by the Director under this Article whereby any person or company is aggrieved is subject to review by the Circuit Court of Sangamon County or the Circuit Court of Cook County.
The Administrative Review Law, as now or hereafter amended, and the rules adopted pursuant thereto, applies to and governs all proceedings for review of final administrative decisions of the Director provided for in this Section. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
(2) The filing of an appeal pursuant to this Section shall stay the application of any rule, regulation, order, or other action of the Director to the appealing party unless the court, after giving the party notice and an opportunity to be heard, determines that a stay would be detrimental to the interest of policyholders, shareholders, creditors, or the public.
(3) Any person aggrieved by any failure of the Director to act or make a determination required by this Article may petition the circuit courts of Sangamon County or Cook County for a writ in the nature of a mandamus or a peremptory mandamus directing the Director to act or make a determination.
(Source: P.A. 98-609, eff. 1-1-14.)

(215 ILCS 5/131.28) (from Ch. 73, par. 743.28)
Sec. 131.28. Separability of provisions.
If any provisions of this Article or the application thereof to any person or circumstances is held invalid, the invalidity does not affect other provisions or applications of this Article which can be given effect without the invalid provision or application, and for this purpose the provisions of this Article are separable.
(Source: P.A. 77-673.)

(215 ILCS 5/131.29)
Sec. 131.29. Rulemaking power. The Director may adopt such administrative rules as are necessary to implement the provisions of this Article.
(Source: P.A. 98-609, eff. 1-1-14.)

(215 ILCS 5/131.30)
Sec. 131.30. Conflict with other laws. This Article supersedes all laws and parts of laws of this State inconsistent with this Code with respect to matters covered by this Code.
(Source: P.A. 98-609, eff. 1-1-14.)



Article IX - Provisions Applicable To All Companies

(215 ILCS 5/Art. IX heading)

(215 ILCS 5/132) (from Ch. 73, par. 744)
Sec. 132. Market conduct and non-financial examinations.
(1) The Director, for the purposes of ascertaining the non-financial business practices, performance, and operations of any company, may make examinations of:
(a) any company transacting or being organized to

transact business in this State;

(b) any person engaged in or proposing to be engaged

in the organization, promotion, or solicitation of shares or capital contributions to or aiding in the formation of a company;

(c) any person having a contract, written or oral,

pertaining to the management or control of a company as general agent, managing agent, or attorney-in-fact;

(d) any licensed or registered producer, firm, or

administrator, or any person, organization, or corporation making application for any licenses or registration;

(e) any person engaged in the business of adjusting

losses or financing premiums; or

(f) any person, organization, trust, or corporation

having custody or control of information reasonably related to the operation, performance, or conduct of a company or person subject to the jurisdiction of the Director.

(2) Every company or person being examined and its officers, directors, and agents must provide to the Director convenient and free access at all reasonable hours at its office or location to all books, records, documents, and any or all papers relating to the business, performance, operations, and affairs of the company. The officers, directors, and agents of the company or person must facilitate the examination and aid in the examination so far as it is in their power to do so.
The Director and any authorized examiner have the power to administer oaths and examine under oath any person relative to the business of the company being examined.
(3) The examiners designated by the Director under Section 402 must make a full and true report of every examination made by them, which contains only facts ascertained from the books, papers, records, or documents, and other evidence obtained by investigation and examined by them or ascertained from the testimony of officers or agents or other persons examined under oath concerning the business, affairs, conduct, and performance of the company or person. The report of examination must be verified by the oath of the examiner in charge thereof, and when so verified is prima facie evidence in any action or proceeding in the name of the State against the company, its officers, or agents upon the facts stated therein.
(4) The Director must notify the company or person made the subject of any examination hereunder of the contents of the verified examination report before filing it and making the report public of any matters relating thereto, and must afford the company or person an opportunity to demand a hearing with reference to the facts and other evidence therein contained.
The company or person may request a hearing within 10 days after receipt of the examination report by giving the Director written notice of that request, together with a statement of its objections. The Director must then conduct a hearing in accordance with Sections 402 and 403. He must issue a written order based upon the examination report and upon the hearing within 90 days after the report is filed or within 90 days after the hearing.
If the examination reveals that the company is operating in violation of any law, regulation, or prior order, the Director in the written order may require the company or person to take any action he considers necessary or appropriate in accordance with the report of examination or any hearing thereon. The order is subject to judicial review under the Administrative Review Law. The Director may withhold any report from public inspection for such time as he may deem proper and may, after filing the same, publish any part or all of the report as he considers to be in the interest of the public, in one or more newspapers in this State, without expense to the company.
(5) Any company which or person who violates or aids and abets any violation of a written order issued under this Section shall be guilty of a business offense and may be fined not more than $5,000. The penalty shall be paid into the General Revenue fund of the State of Illinois.
(Source: P.A. 87-108.)

(215 ILCS 5/132.1) (from Ch. 73, par. 744.1)
Sec. 132.1. Purpose. The purpose of Sections 132.1 through 132.7 of this Code is to provide an effective system for the financial examination of the activities, operations, financial condition, and affairs of all persons transacting the business of insurance in this State and all persons otherwise subject to the jurisdiction of the Director. The provisions are intended to enable the Director to adopt a flexible system of examinations that directs resources as may be deemed appropriate and necessary for the administration of the insurance and insurance related laws of this State.
(Source: P.A. 87-108.)

(215 ILCS 5/132.2) (from Ch. 73, par. 744.2)
Sec. 132.2. Definitions. As used in Sections 132.1 through 132.7, the terms set forth in this Section have the following meanings:
"Company" means any person engaging in or proposing or attempting to engage in any transaction or kind of insurance or surety business and any person or group of persons who may otherwise be subject to the administrative, regulatory, or taxing authority of the Director.
"Examiner" means any individual or firm having been authorized by the Director to conduct an examination under this Code.
"Insurer" means any company licensed or authorized by the Director to provide any insurance contracts, whether by indemnity, guaranty, suretyship, or otherwise; including, but not limited to, those companies licensed or authorized by the Director under the following Acts:
(1) The Voluntary Health Services Plans Act.
(2) (Blank).
(3) The Dental Service Plan Act.
(4) (Blank).
(5) The Farm Mutual Insurance Company Act of 1986.
(6) The Limited Health Service Organization Act.
(7) The Health Maintenance Organization Act.
"Person" means any individual, aggregation of individuals, trust, association, partnership, or corporation, or any affiliate thereof.
(Source: P.A. 90-372, eff. 7-1-98; 90-655, eff. 7-30-98.)

(215 ILCS 5/132.3) (from Ch. 73, par. 744.3)
Sec. 132.3. Authority, scope, and scheduling of examinations.
(a) The Director or any of his examiners may conduct an examination of any company as often as the Director, in his sole discretion, deems appropriate, but shall, at a minimum, conduct an examination of every insurer authorized or licensed in this State not less frequently than once every 5 years. In scheduling and determining the nature, scope, and frequency of the examinations, the Director shall consider the results of financial statement analyses and ratios, changes in management or ownership, actuarial opinions, reports of independent certified public accountants and other criteria set forth in the Examiners' Handbook adopted by the National Association of Insurance Commissioners and in effect when the Director exercises discretion under this subsection.
(b) For purposes of completing an examination of any company, the Director may examine or investigate any person, or the business of any person, insofar as the examination or investigation is, in the sole discretion of the Director, necessary or material to the examination of the company.
(c) In lieu of an examination of any foreign or alien insurer authorized or licensed in this State, the Director may accept an examination report on the company as prepared by the insurance department for the company's state of domicile or port-of-entry state until January 1, 1994. Thereafter, those reports may only be accepted if (1) the insurance department was at the time of the examination accredited under the National Association of Insurance Commissioners' Financial Regulation Standards and Accreditation Program, (2) the examination is performed under the supervision of an accredited insurance department or with the participation of one or more examiners who are employed by an accredited state insurance department, and who, after a review of the examination work papers and report, state under oath that the examination was performed in a manner consistent with the standards and procedures required by their insurance department, or (3) the Director otherwise determines that the examination was performed in a manner substantially similar to the standards and procedures required by Sections 132.1 through 132.6 of this Code.
(Source: P.A. 89-97, eff. 7-7-95.)

(215 ILCS 5/132.4) (from Ch. 73, par. 744.4)
Sec. 132.4. Conduct of examinations.
(a) Upon determining that an examination should be conducted, the Director or his designee shall issue an examination warrant appointing one or more examiners to perform the examination and instructing them as to the scope of the examination. In conducting the examination, the examiner shall observe those guidelines and procedures set forth in the Examiners' Handbook adopted by the National Association of Insurance Commissioners. The Director may also employ other guidelines or procedures as the Director may deem appropriate.
(b) Every company or person from whom information is sought and its officers, directors, and agents must provide to the examiners appointed under subsection (a) timely, convenient, and free access, at all reasonable hours at its offices, to all books, records, accounts, papers, documents, and any or all computer or other recordings relating to the property, assets, business, and affairs of the company being examined. The officers, directors, employees, and agents of the company or person must facilitate the examination and aid in the examination so far as it is in their power to do so. The refusal of any company or its officers, directors, employees, and agents to submit to examination or to comply with any reasonable written request of the examiners shall be grounds for suspension, refusal, or nonrenewal of any license or authority held by the company to engage in an insurance or other business subject to the Director's jurisdiction. Any proceedings for suspension, revocation, or refusal of any license or authority shall be conducted under the procedures set forth in Section 401.1 of this Code. Evidence of refusal to submit to examination or to comply with reasonable written requests of examiners shall establish a rebuttable presumption that the conduct of the company's business and affairs is hazardous to its policyholders and the public and may cause irreparable loss and injury to others so long as the refusal to submit or to comply with the examination continues.
(c) The Director or any of his examiners shall have the power to issue subpoenas, to administer oaths, and to examine under oath any person as to any matter pertinent to the examination. Subpoenas may be enforced under the provisions of Section 403 of this Code.
(d) When making an examination, the Director may retain, in consultation with the company being examined, attorneys, appraisers, independent actuaries, independent certified public accountants, or other professionals and specialists as examiners, the cost of which shall be borne by the company that is the subject of the examination.
(e) Nothing contained in this Act shall be construed to limit the Director's authority to terminate or suspend any examination in order to pursue other legal or regulatory action under the insurance laws of this State. Findings of fact and conclusions made in the course of any examination shall be prima facie evidence in any legal or regulatory action.
(f) Nothing contained in this Code shall be construed to limit the Director's authority to use and, if appropriate, to make public any final or preliminary examination report, any examiner or company work papers or other documents, or any other information discovered or developed during the course of any examination in the furtherance of any legal or regulatory action that the Director may, in his sole discretion, deem appropriate.
(Source: P.A. 87-108.)

(215 ILCS 5/132.5) (from Ch. 73, par. 744.5)
Sec. 132.5. Examination reports.
(a) General description. All examination reports shall be comprised of only facts appearing upon the books, records, or other documents of the company, its agents, or other persons examined or as ascertained from the testimony of its officers, agents, or other persons examined concerning its affairs and the conclusions and recommendations as the examiners find reasonably warranted from those facts.
(b) Filing of examination report. No later than 60 days following completion of the examination, the examiner in charge shall file with the Department a verified written report of examination under oath. Upon receipt of the verified report, the Department shall transmit the report to the company examined, together with a notice that affords the company examined a reasonable opportunity of not more than 30 days to make a written submission or rebuttal with respect to any matters contained in the examination report.
(c) Adoption of the report on examination. Within 30 days of the end of the period allowed for the receipt of written submissions or rebuttals, the Director shall fully consider and review the report, together with any written submissions or rebuttals and any relevant portions of the examiners work papers and enter an order:
(1) Adopting the examination report as filed or with

modification or corrections. If the examination report reveals that the company is operating in violation of any law, regulation, or prior order of the Director, the Director may order the company to take any action the Director considers necessary and appropriate to cure the violation.

(2) Rejecting the examination report with directions

to the examiners to reopen the examination for purposes of obtaining additional data, documentation, or information and refiling under subsection (b).

(3) Calling for an investigatory hearing with no less

than 20 days notice to the company for purposes of obtaining additional documentation, data, information, and testimony.

(d) Order and procedures. All orders entered under paragraph (1) of subsection (c) shall be accompanied by findings and conclusions resulting from the Director's consideration and review of the examination report, relevant examiner work papers, and any written submissions or rebuttals. The order shall be considered a final administrative decision and may be appealed in accordance with the Administrative Review Law. The order shall be served upon the company by certified mail, together with a copy of the adopted examination report. Within 30 days of the issuance of the adopted report, the company shall file affidavits executed by each of its directors stating under oath that they have received a copy of the adopted report and related orders.
Any hearing conducted under paragraph (3) of subsection (c) by the Director or an authorized representative shall be conducted as a nonadversarial confidential investigatory proceeding as necessary for the resolution of any inconsistencies, discrepancies, or disputed issues apparent upon the face of the filed examination report or raised by or as a result of the Director's review of relevant work papers or by the written submission or rebuttal of the company. Within 20 days of the conclusion of any hearing, the Director shall enter an order under paragraph (1) of subsection (c).
The Director shall not appoint an examiner as an authorized representative to conduct the hearing. The hearing shall proceed expeditiously with discovery by the company limited to the examiner's work papers that tend to substantiate any assertions set forth in any written submission or rebuttal. The Director or his representative may issue subpoenas for the attendance of any witnesses or the production of any documents deemed relevant to the investigation, whether under the control of the Department, the company, or other persons. The documents produced shall be included in the record, and testimony taken by the Director or his representative shall be under oath and preserved for the record. Nothing contained in this Section shall require the Department to disclose any information or records that would indicate or show the existence or content of any investigation or activity of a criminal justice agency.
The hearing shall proceed with the Director or his representative posing questions to the persons subpoenaed. Thereafter the company and the Department may present testimony relevant to the investigation. Cross-examination shall be conducted only by the Director or his representative. The company and the Department shall be permitted to make closing statements and may be represented by counsel of their choice.
(e) Publication and use. Upon the adoption of the examination report under paragraph (1) of subsection (c), the Director shall continue to hold the content of the examination report as private and confidential information for a period of 35 days, except to the extent provided in subsection (b). Thereafter, the Director may open the report for public inspection so long as no court of competent jurisdiction has stayed its publication.
Nothing contained in this Code shall prevent or be construed as prohibiting the Director from disclosing the content of an examination report, preliminary examination report or results, or any matter relating thereto, to the insurance department of any other state or country or to law enforcement officials of this or any other state or agency of the federal government at any time, so long as the agency or office receiving the report or matters relating thereto agrees in writing to hold it confidential and in a manner consistent with this Code.
In the event the Director determines that regulatory action is appropriate as a result of any examination, he may initiate any proceedings or actions as provided by law.
(f) Confidentiality of ancillary information. All working papers, recorded information, documents, and copies thereof produced by, obtained by, or disclosed to the Director or any other person in the course of any examination must be given confidential treatment, are not subject to subpoena, and may not be made public by the Director or any other persons, except to the extent provided in subsection (e). Access may also be granted to the National Association of Insurance Commissioners. Those parties must agree in writing before receiving the information to provide to it the same confidential treatment as required by this Section, unless the prior written consent of the company to which it pertains has been obtained.
This subsection (f) applies to market conduct examinations described in Section 132 of this Code.
(Source: P.A. 100-475, eff. 1-1-18.)

(215 ILCS 5/132.6) (from Ch. 73, par. 744.6)
Sec. 132.6. Conflict of interest.
(a) No examiner may be appointed by the Director if that examiner, either directly or indirectly, has a conflict of interest, is affiliated with the management of, or owns a pecuniary interest in any person subject to examination. This Section shall not be construed to automatically preclude an examiner from being:
(1) A policyholder or claimant under an insurance

policy.

(2) A grantor of a mortgage or similar instrument on

the examiner's residence to a regulated entity if done under customary terms and in the ordinary course of business.

(3) An investment owner in shares of regulated

diversified investment companies.

(4) A settlor or beneficiary of a "blind trust" into

which any otherwise impermissible holdings have been placed.

(b) Notwithstanding the provisions of this Section, the Director may retain from time to time, on an individual basis, qualified actuaries, certified public accountants, or other similar individuals who are independently practicing their professions, even though those persons may from time to time be similarly employed or retained by persons subject to examination under this Code.
(Source: P.A. 87-108.)

(215 ILCS 5/132.7) (from Ch. 73, par. 744.7)
Sec. 132.7. Immunity from liability.
(a) No cause of action shall arise nor shall any liability be imposed against the Director, the Director's authorized representatives, or any examiner appointed by the Director for any statements made or conduct performed in good faith while carrying out the provisions of this Code.
(b) No cause of action shall arise, nor shall any liability be imposed against any person for the act of communicating or delivering information or data to the Director or the Director's authorized representative or examiner in the course of an examination if the act of communication or delivery was performed in good faith and without fraudulent intent or the intent to deceive.
(c) This Section does not abrogate or modify in any way any common law or statutory privilege or immunity heretofore enjoyed by any person identified in subsection (a).
(d) Persons identified in subsection (a) shall be entitled to an award of attorney's fees and costs if they are a prevailing party in a civil action for libel, slander, or any other relevant tort arising out of their activities in carrying out the provisions of this Code and the party bringing the action was not substantially justified in doing so. For purposes of this Section a proceeding is "substantially justified" if it has a reasonable basis in law or fact at the time that it was initiated.
(Source: P.A. 87-108.)

(215 ILCS 5/133) (from Ch. 73, par. 745)
Sec. 133. Books, records, accounts and vouchers.
(1) Every domestic company shall keep its books, records, documents, accounts and vouchers in such manner that its financial condition, affairs and operations can be ascertained and so that its financial statements filed with the Director can be readily verified and its compliance with the law determined and may cause any or all such books, records, documents, accounts and vouchers to be photographed or reproduced on film. Any such photographs, microphotographs, optical imaging, or film reproductions of any original books, records, documents, accounts and vouchers shall for all purposes be considered the same as the originals thereof and a transcript, exemplification or certified copy of any such photograph, microphotograph, optical imaging, or film reproduction shall for all purposes be deemed to be a transcript, exemplification or certified copy of the original. Any original so reproduced may thereafter be disposed of or destroyed if provision is made for preserving and examining such reproductions.
(2) All such original books, records, documents, accounts and vouchers, or such reproductions thereof, of the home office of any domestic company or of any principal United States office of a foreign or alien company located in this State shall be preserved and kept available in this State for the purpose of examination and until authority to destroy or otherwise dispose of such records is secured from the Director. Such original records may, however, be kept and maintained outside this State if, according to a plan adopted by the company's board of directors and approved by the Director, it maintains suitable records in lieu thereof. Every domestic company shall keep its securities within the State of Illinois except where:
(a) on deposit with other states of the United States

of America, or political subdivision thereof; or

(b) on deposit with foreign countries where the

company is licensed to transact an insurance business; or

(c) where requisite for the normal transaction of the

company's business and approved by the Director.

(3) Any domestic company may maintain with a corporation, qualified to administer trusts in this State under the Corporate Fiduciary Act and that has an office in this State at which the account is maintained, for its securities, a limited agency, custodial or depository account, or other type of account for the safekeeping of those securities, collecting the income from those securities and providing supportive accounting services relating to such safekeeping and collection, provided, the domestic company maintains full investment discretion over those securities. Such a corporation in safekeeping such securities shall have all the powers, rights, duties and responsibilities as it has for holding securities in its fiduciary accounts under the Securities in Fiduciary Accounts Act.
(4) Any director, officer, agent or employee of any company who destroys any such books, records or documents without the authority of the Director in violation of this section or who fails to keep the books, records, documents, accounts and vouchers required by this section shall be guilty of a business offense and shall be fined not more than $5000.00.
(Source: P.A. 88-364; 89-437, eff. 12-15-95.)

(215 ILCS 5/134) (from Ch. 73, par. 746)
Sec. 134. Falsification of Records-Sentence.
Any officer, director, agent or employee of any company who makes or causes to be made any false entry in any book, report or statement of such company with intent to injure or defraud such company, or any other company or person, or to deceive any officer of such company, or the Director or any agent or examiner appointed to examine the affairs of such company and any person who with like intent aids or abets any officer, director, agent or employee in any violation of this Section shall be guilty of a Class 4 felony.
(Source: P.A. 77-2830.)

(215 ILCS 5/136) (from Ch. 73, par. 748)
Sec. 136. Annual statement.
(1) Every company authorized to do business in this State or accredited by this State shall submit to the Director by March 1st in each year its financial statement for the year ending December 31st immediately preceding in such manner and in such form as prescribed by the Director, which shall conform substantially to the form of statement adopted by the National Association of Insurance Commissioners. Unless the Director provides otherwise, the annual statement is to be prepared in accordance with the annual statement instructions and the Accounting Practices and Procedures Manual adopted by the National Association of Insurance Commissioners. The Director shall have power to make such modifications and additions in this form as he may deem desirable or necessary to ascertain the condition and affairs of the company. The Director shall have authority to extend the time for filing any statement by any company for reasons which he considers good and sufficient. In every statement the admitted assets shall be shown at the actual values as of the last day of the preceding year, in accordance with Section 126.7. The statement shall be verified by oaths of the president and secretary of the company or, in their absence, by 2 other principal officers. In addition, any company may be required by the Director, when he considers that action to be necessary and appropriate for the protection of policyholders, creditors, shareholders, or claimants, to file, within 60 days after mailing to the company a notice that such is required, a supplemental summary statement as of the last day of any calendar month occurring during the 100 days next preceding the mailing of such notice designated by him on forms prescribed and furnished by the Director. The Director may require supplemental summary statements to be certified by an independent actuary deemed competent by the Director or by an independent certified public accountant.
(2) The statement of an alien company shall embrace only its condition and transactions in the United States and shall be verified by the oaths of its resident manager or principal representative in the United States, except that in the case of any life company organized under the laws of Canada or any province thereof, the statement may be verified by the oaths of any of its principal officers designated for that purpose by its board of directors.
(3) For the information of the public generally the Director shall cause an abstract of the information contained in the annual statement to be made available to the public as soon as practicable after filing with the Department, by printing those abstracts in pamphlet tabular form for free general distribution by the Department, or by such other publication in the city of Springfield or in the city of Chicago as may be reasonably necessary more fully to inform the public of the financial condition of companies transacting business in this State.
(4) Each domestic, foreign, and alien insurer authorized to do business in this State or accredited by this State shall participate in the National Association of Insurance Commissioners' Insurance Regulatory Information System, including the payment of all fees and charges of the system. Each company shall, on or before March 1 of each year, file with the National Association of Insurance Commissioners a copy of its annual financial statement along with any additional filings prescribed by the Director for the preceding year. The statement filed with the National Association of Insurance Commissioners shall be in the same format and scope as that required by this Code and shall include a signed jurat page and actuarial certification. Any amendments and addendums to the annual statement shall also be filed with the National Association of Insurance Commissioners. Each company shall also file with the National Association of Insurance Commissioners annual and quarterly financial statement information in computer readable format as required by the Insurance Regulatory Information System. Failure of a company to file financial statement information in computer readable format shall subject the company to the provisions of Section 139.
(5) All financial analysis ratios and examination synopsis concerning insurance companies that are submitted to the Director by the National Association of Insurance Commissioners' Insurance Regulatory Information System are confidential and may not be disclosed by the Director.
(6) Every property and casualty insurance company doing business in this State, unless otherwise exempted by the Director, shall annually submit the opinion of an appointed actuary entitled "Statement of Actuarial Opinion". This opinion shall be filed in accordance with the appropriate National Association of Insurance Commissioners Property and Casualty Annual Statement Instructions.
(a) Every property and casualty insurance company

domiciled in this State that is required to submit a Statement of Actuarial Opinion shall annually submit an Actuarial Opinion Summary, written by the company's appointed actuary. This Actuarial Opinion Summary shall be filed in accordance with the appropriate National Association of Insurance Commissioners Property and Casualty Annual Statement Instructions and shall be considered as a document supporting the Actuarial Opinion required in this subsection (6). Each foreign and alien property and casualty company authorized to do business in this State shall provide the Actuarial Opinion Summary upon request.

(b) An Actuarial Report and underlying workpapers as

required by the appropriate National Association of Insurance Commissioners Property and Casualty Annual Statement Instructions shall be prepared to support each Actuarial Opinion. If the insurance company fails to provide a supporting Actuarial Report or workpapers at the request of the Director or the Director determines that the supporting Actuarial Report or workpapers provided by the insurance company is otherwise unacceptable to the Director, the Director may engage a qualified actuary at the expense of the company to review the opinion and the basis for the opinion and prepare the supporting Actuarial Report or workpapers.

(c) The appointed actuary shall not be liable for

damages to any person (other than the insurance company and the Director) for any act, error, omission, decision, or conduct with respect to the actuary's opinion, except in cases of fraud or willful misconduct on the part of the appointed actuary.

(d) The Statement of Actuarial Opinion shall be

provided with the Annual Statement in accordance with the appropriate National Association of Insurance Commissioners Property and Casualty Annual Statement Instructions and shall be treated as a public document. Documents, materials, or other information in the possession or control of the Director that are considered an Actuarial Report, workpapers, or Actuarial Opinion Summary provided in support of the opinion, and any other material provided by the company to the Director in connection with the Actuarial Report, workpapers or Actuarial Opinion Summary, must be given confidential treatment, are not subject to subpoena, and may not be made public by the Director or any other persons. This paragraph (d) shall not be construed to limit the Director's authority to release the documents to the Actuarial Board for Counseling and Discipline (ABCD), so long as the material is required for the purpose of professional disciplinary proceedings and that the ABCD establishes procedures satisfactory to the Director for preserving the confidentiality of the documents, nor shall this paragraph (d) be construed to limit the Director's authority to use the documents, materials or other information in furtherance of any regulatory or legal action brought as part of the Director's official duties. Neither the Director nor any person who received documents, materials, or other information while acting under the authority of the Director shall be permitted or required to testify in any private civil action concerning any confidential documents, materials, or information subject to this subsection (6). Except where another provision of this Code expressly prohibits a disclosure of confidential information to the specific officials or organizations described in this subsection, the Director may:

(i) share documents, materials, or other

information, including the confidential and privileged documents, materials or information subject to this paragraph (d) with the insurance department of any other state or country or with law enforcement officials of this or any other state or agency of the federal government at any time, as long as the agency or office receiving the document, material, or other information agrees in writing to hold it confidential and in a manner consistent with this Code;

(ii) receive documents, materials, or

information, including otherwise confidential and privileged documents, materials, or information, from the National Association of Insurance Commissioners and its affiliates and subsidiaries, and from regulatory and law enforcement officials of other foreign or domestic jurisdictions, and shall maintain as confidential or privileged any document, material, or information received with notice or the understanding that it is confidential or privileged under the laws of the jurisdiction that is the source of the document, material, or information; and

(iii) enter into agreements governing sharing and

use of information consistent with paragraph (d).

(e) No waiver of any applicable privilege or claim of

confidentiality in the documents, materials or information shall occur as a result of disclosure to the Director under this Section or as a result of sharing as authorized in subparagraphs (i), (ii), and (iii) of paragraph (d) of subsection (6) of this Section. All 2008 Annual Statements, which are filed in 2009, and all subsequent Annual Statement filings shall be done in accordance with subsection (6) of this Section.

(Source: P.A. 96-145, eff. 8-7-09; 97-486, eff. 1-1-12.)

(215 ILCS 5/137) (from Ch. 73, par. 749)
Sec. 137. Every Insurance Company doing business in this state which is required to file a statement or report with the Securities and Exchange Commission, shall at the request of the Director, file a copy of such statement or report with the Department.
(Source: P.A. 80-514.)

(215 ILCS 5/139) (from Ch. 73, par. 751)
Sec. 139. Penalties for late or false annual statement.
(1) Any company failing, without just cause, to file its financial statements as required in this Code shall be required, after notice and hearing, to pay a penalty of up to $1,000 for each day's delay, to be recovered by the Director of Insurance of the State of Illinois using the notice and hearing procedure in subsection (2) of Section 403A of this Code, and the penalty so recovered shall be paid into the General Revenue fund of the State of Illinois. The Director may reduce the penalty if the company demonstrates to the Director that the imposition of the penalty would constitute a financial hardship to the company.
Any statement which is not materially complete when filed shall not be considered to have been properly filed until those deficiencies which make the filing incomplete have been corrected and filed.
(2) Any director, officer, agent or employee of any company, who subscribes to, makes or concurs in making or publishing any annual or other statement required by law, knowing the same to contain any material statement which is false shall, after notice and hearing, be guilty of a business offense and shall be fined not more than $50,000.
The penalty shall be paid into the General Revenue fund of the State of Illinois.
(Source: P.A. 98-910, eff. 7-1-15.)

(215 ILCS 5/140) (from Ch. 73, par. 752)
Sec. 140. Vouchers for disbursements.
No domestic company shall make any disbursement of one hundred dollars or more unless the same be evidenced by a voucher or receipt signed or check endorsed by or on behalf of the person receiving the money and describing the consideration for the payment, and if the expenditure be in connection with any matter pending before any legislative or public body or before any department or officer of any state or government the voucher shall describe the nature of the matter and the interest of the company therein, or if such voucher cannot be obtained, the expenditure shall be evidenced by affidavit describing its character and object and stating the reasons for not obtaining such voucher, receipt or check.
(Source: Laws 1937, p. 696.)

(215 ILCS 5/141) (from Ch. 73, par. 753)
Sec. 141. Agency contracts. (1) Any domestic company which contracts with any person (different legal entities, directly or indirectly owned or controlled by the same person shall be considered as a person within the meaning of this Section) whereby such person is granted the right or privilege to solicit, procure, write or produce a major part of the insurance business for such company and collect premiums therefor shall file such contract with the Director within 15 days from the execution of such contract or within 60 days following the end of any calendar quarter in which such person produces a major portion of the company's insurance business. For purposes of this Section, any person who produces in excess of five percent (5%) of a company's insurance premium volume during any one calendar quarter shall be deemed as having been granted the privilege of producing a major portion of such company's business. Failure of the Director to disapprove any such contract within thirty days after the same shall be filed with him, shall constitute his approval thereof. A company may continue to accept business from such person until such contract is disapproved by the Director. Such disapproval shall be in writing, stating the reasons therefor and a copy thereof delivered to the company.
(2) The Director shall not approve any such contract which
(a) subjects the company to excessive charges for expenses or commissions;
(b) vests in the agent or agency company any control over the management of the affairs of the insurance company to the exclusion of the board of directors of the insurance company;
(c) gives to such person, the right to solicit, procure, write or produce a major part of the insurance business for such insurance company and collect and hold the premiums for such unreasonable period as may jeopardize the security of policyholders; or
(d) fails to require such person to make available to the Director or his designees all books, records and documents pertaining to such person's insurance business.
(3) The Director shall not approve any contract with any person if such person or its officers and directors are of known bad character or have been affiliated directly or indirectly through ownership, control, management, reinsurance transactions or other insurance or business relationships with any person or persons known to have been involved in the improper manipulation of assets, accounts or reinsurance. (4) The Director, for the purpose of ascertaining the assets, conditions and affairs of any person having a contract as provided in subsection (1), may examine the books, records, documents and assets of such person.
(5) The Director may, after a hearing held pursuant to Section 401, withdraw his approval of any agency contract theretofore approved by him, if he finds that the basis of his original approval no longer exist, or that the contract has, in actual operation, shown itself to be subject to disapproval on any of the grounds referred to in subsections (2) and (3) above.
(Source: P.A. 84-714.)

(215 ILCS 5/141a) (from Ch. 73, par. 753a)
Sec. 141a. Managing general agents and retrospective compensation agreements.
(a) As used in this Section, the following terms have the following meanings:
"Actuary" means a person who is a member in good standing of the American Academy of Actuaries.
"Gross direct written premium" means direct premium including policy and membership fees, net of returns and cancellations, and prior to any cessions.
"Insurer" means any person duly licensed in this State as an insurance company pursuant to Articles II, III, III 1/2, IV, V, VI, and XVII of this Code.
"Managing general agent" means any person, firm, association, or corporation, either separately or together with affiliates, that:
(1) manages all or part of the insurance business of

an insurer (including the management of a separate division, department, or underwriting office), and

(2) acts as an agent for the insurer whether known as

a managing general agent, manager, or other similar term, and

(3) with or without the authority produces, directly

or indirectly, and underwrites:

(A) within any one calendar quarter, an amount of

gross direct written premium equal to or more than 5% of the policyholders' surplus as reported in the insurer's last annual statement, or

(B) within any one calendar year, an amount of

gross direct written premium equal to or more than 8% of the policyholders' surplus as reported in the insurer's last annual statement, and either

(4) has the authority to bind the company in

settlement of individual claims in amounts in excess of $500, or

(5) has the authority to negotiate reinsurance on

behalf of the insurer.

Notwithstanding the provisions of items (1) through (5), the following persons shall not be considered to be managing general agents for the purposes of this Code:
(1) An employee of the insurer;
(2) A U.S. manager of the United States branch of an

alien insurer;

(3) An underwriting manager who, pursuant to a

contract meeting the standards of Section 141.1 manages all or part of the insurance operations of the insurer, is affiliated with the insurer, subject to Article VIII 1/2, and whose compensation is not based on the volume of premiums written;

(4) The attorney or the attorney in fact authorized

and acting for or on behalf of the subscriber policyholders of a reciprocal or inter-insurance exchange, under the terms of the subscription agreement, power of attorney, or policy of insurance or the attorney in fact for any Lloyds organization licensed in this State.

"Retrospective compensation agreement" means any arrangement, agreement, or contract having as its purpose the actual or constructive retention by the insurer of a fixed proportion of the gross premiums, with the balance of the premiums, retained actually or constructively by the agent or the producer of the business, who assumes to pay therefrom all losses, all subordinate commission, loss adjustment expenses, and his profit, if any, with other provisions of the arrangement, agreement, or contract being auxiliary or incidental to that purpose.
"Underwrite" means to accept or reject risk on behalf of the insurer.
(b) Licensure of managing general agents.
(1) No person, firm, association, or corporation

shall act in the capacity of a managing general agent with respect to risks located in this State for an insurer licensed in this State unless the person is a licensed producer or a registered firm in this State under Article XXXI of this Code or a licensed third party administrator in this State under Article XXXI 1/4 of this Code.

(2) No person, firm, association, or corporation

shall act in the capacity of a managing general agent with respect to risks located outside this State for an insurer domiciled in this State unless the person is a licensed producer or a registered firm in this State under Article XXXI of this Code or a licensed third party administrator in this State under Article XXXI 1/4 of this Code.

(3) The managing general agent must provide a surety

bond for the benefit of the insurer in an amount equal to the greater of $100,000 or 5% of the gross direct written premium underwritten by the managing general agent on behalf of the insurer. The bond shall provide for a discovery period and prior notification of cancellation in accordance with the rules of the Department unless otherwise approved in writing by the Director.

(4) The managing general agent must maintain an

errors and omissions policy for the benefit of the insurer with coverage in an amount equal to the greater of $1,000,000 or 5% of the gross direct written premium underwritten by the managing general agent on behalf of the insurer.

(5) Evidence of the existence of the bond and the

errors and omissions policy must be made available to the Director upon his request.

(c) No person, firm, association, or corporation acting in the capacity of a managing general agent shall place business with an insurer unless there is in force a written contract between the parties that sets forth the responsibilities of each party, that, if both parties share responsibility for a particular function, specifies the division of responsibility, and that contains the following minimum provisions:
(1) The insurer may terminate the contract for cause

upon written notice to the managing general agent. The insurer may suspend the underwriting authority of the managing general agent during the pendency of any dispute regarding the cause for termination.

(2) The managing general agent shall render accounts

to the insurer detailing all transactions and remit all funds due under the contract to the insurer on not less than a monthly basis.

(3) All funds collected for the account of an insurer

shall be held by the managing general agent in a fiduciary capacity in a bank that is a federally or State chartered bank and that is a member of the Federal Deposit Insurance Corporation. This account shall be used for all payments on behalf of the insurer; however, the managing general agent shall not have authority to draw on any other accounts of the insurer. The managing general agent may retain no more than 3 months estimated claims payments and allocated loss adjustment expenses.

(4) Separate records of business written by the

managing general agent will be maintained. The insurer shall have access to and the right to copy all accounts and records related to its business in a form usable by the insurer, and the Director shall have access to all books, bank accounts, and records of the managing general agent in a form usable to the Director.

(5) The contract may not be assigned in whole or part

by the managing general agent.

(6) The managing general agent shall provide to the

company audited financial statements required under paragraph (1) of subsection (d).

(7) That appropriate underwriting guidelines be

followed, which guidelines shall stipulate the following:

(A) the maximum annual premium volume;
(B) the basis of the rates to be charged;
(C) the types of risks that may be written;
(D) maximum limits of liability;
(E) applicable exclusions;
(F) territorial limitations;
(G) policy cancellation provisions; and
(H) the maximum policy period.
(8) The insurer shall have the right to: (i) cancel

or nonrenew any policy of insurance subject to applicable laws and regulations concerning those actions; and (ii) require cancellation of any subproducer's contract after appropriate notice.

(9) If the contract permits the managing general

agent to settle claims on behalf of the insurer:

(A) all claims must be reported to the company in

a timely manner.

(B) a copy of the claim file must be sent to the

insurer at its request or as soon as it becomes known that the claim:

(i) has the potential to exceed an amount

determined by the company;

(ii) involves a coverage dispute;
(iii) may exceed the managing general agent's

claims settlement authority;

(iv) is open for more than 6 months; or
(v) is closed by payment of an amount set by

the company.

(C) all claim files will be the joint property of

the insurer and the managing general agent. However, upon an order of liquidation of the insurer, the files shall become the sole property of the insurer or its estate; the managing general agent shall have reasonable access to and the right to copy the files on a timely basis.

(D) any settlement authority granted to the

managing general agent may be terminated for cause upon the insurer's written notice to the managing general agent or upon the termination of the contract. The insurer may suspend the settlement authority during the pendency of any dispute regarding the cause for termination.

(10) Where electronic claims files are in existence,

the contract must address the timely transmission of the data.

(11) If the contract provides for a sharing of

interim profits by the managing general agent and the managing general agent has the authority to determine the amount of the interim profits by establishing loss reserves, controlling claim payments, or by any other manner, interim profits will not be paid to the managing general agent until one year after they are earned for property insurance business and until 5 years after they are earned on casualty business and in either case, not until the profits have been verified.

(12) The managing general agent shall not:
(A) Bind reinsurance or retrocessions on behalf

of the insurer, except that the managing general agent may bind facultative reinsurance contracts under obligatory facultative agreements if the contract with the insurer contains reinsurance underwriting guidelines including, for both reinsurance assumed and ceded, a list of reinsurers with which automatic agreements are in effect, the coverages and amounts or percentages that may be reinsured, and commission schedules.

(B) Appoint any producer without assuring that

the producer is lawfully licensed to transact the type of insurance for which he is appointed.

(C) Without prior approval of the insurer, pay or

commit the insurer to pay a claim over a specified amount, net of reinsurance, that shall not exceed 1% of the insurer's policyholders' surplus as of December 31 of the last completed calendar year.

(D) Collect any payment from a reinsurer or

commit the insurer to any claim settlement with a reinsurer without prior approval of the insurer. If prior approval is given, a report must be promptly forwarded to the insurer.

(E) Permit its subproducer to serve on its board

of directors.

(F) Employ an individual who is also employed by

the insurer.

(13) The contract may not be written for a term of

greater than 5 years.

(d) Insurers shall have the following duties:
(1) The insurer shall have on file the managing

general agent's audited financial statements as of the end of the most recent fiscal year prepared in accordance with Generally Accepted Accounting Principles. The insurer shall notify the Director if the auditor's opinion on those statements is other than an unqualified opinion. That notice shall be given to the Director within 10 days of receiving the audited financial statements or becoming aware that such opinion has been given.

(2) If a managing general agent establishes loss

reserves, the insurer shall annually obtain the opinion of an actuary attesting to the adequacy of loss reserves established for losses incurred and outstanding on business produced by the managing general agent, in addition to any other required loss reserve certification.

(3) The insurer shall periodically (at least

semiannually) conduct an on-site review of the underwriting and claims processing operations of the managing general agent.

(4) Binding authority for all reinsurance contracts

or participation in insurance or reinsurance syndicates shall rest with an officer of the insurer, who shall not be affiliated with the managing general agent.

(5) Within 30 days of entering into or terminating a

contract with a managing general agent, the insurer shall provide written notification of the appointment or termination to the Director. Notices of appointment of a managing general agent shall include a statement of duties that the applicant is expected to perform on behalf of the insurer, the lines of insurance for which the applicant is to be authorized to act, and any other information the Director may request.

(6) An insurer shall review its books and records

each quarter to determine if any producer has become a managing general agent. If the insurer determines that a producer has become a managing general agent, the insurer shall promptly notify the producer and the Director of that determination, and the insurer and producer must fully comply with the provisions of this Section within 30 days of the notification.

(7) The insurer shall file any managing general agent

contract for the Director's approval within 45 days after the contract becomes subject to this Section. Failure of the Director to disapprove the contract within 45 days shall constitute approval thereof. Upon expiration of the contract, the insurer shall submit the replacement contract for approval. Contracts filed under this Section shall be exempt from filing under Sections 141, 141.1 and 131.20a.

(8) An insurer shall not appoint to its board of

directors an officer, director, employee, or controlling shareholder of its managing general agents. This provision shall not apply to relationships governed by Article VIII 1/2 of this Code.

(e) The acts of a managing general agent are considered to be the acts of the insurer on whose behalf it is acting. A managing general agent may be examined in the same manner as an insurer.
(f) Retrospective compensation agreements for business written under Section 4 of this Code in Illinois and outside of Illinois by an insurer domiciled in this State must be filed for approval. The standards for approval shall be as set forth under Section 141 of this Code.
(g) Unless specifically required by the Director, the provisions of this Section shall not apply to arrangements between a managing general agent not underwriting any risks located in Illinois and a foreign insurer domiciled in an NAIC accredited state that has adopted legislation substantially similar to the NAIC Managing General Agents Model Act. "NAIC accredited state" means a state or territory of the United States having an insurance regulatory agency that maintains an accredited status granted by the National Association of Insurance Commissioners.
(h) If the Director determines that a managing general agent has not materially complied with this Section or any regulation or order promulgated hereunder, after notice and opportunity to be heard, the Director may order a penalty in an amount not exceeding $100,000 for each separate violation and may order the revocation or suspension of the producer's license. If it is found that because of the material noncompliance the insurer has suffered any loss or damage, the Director may maintain a civil action brought by or on behalf of the insurer and its policyholders and creditors for recovery of compensatory damages for the benefit of the insurer and its policyholders and creditors or other appropriate relief. This subsection (h) shall not be construed to prevent any other person from taking civil action against a managing general agent.
(i) If an Order of Rehabilitation or Liquidation is entered under Article XIII and the receiver appointed under that Order determines that the managing general agent or any other person has not materially complied with this Section or any regulation or Order promulgated hereunder and the insurer suffered any loss or damage therefrom, the receiver may maintain a civil action for recovery of damages or other appropriate sanctions for the benefit of the insurer.
Any decision, determination, or order of the Director under this subsection shall be subject to judicial review under the Administrative Review Law.
Nothing contained in this subsection shall affect the right of the Director to impose any other penalties provided for in this Code.
Nothing contained in this subsection is intended to or shall in any manner limit or restrict the rights of policyholders, claimants, and auditors.
(j) A domestic company shall not during any calendar year write, through a managing general agent or managing general agents, premiums in an amount equal to or greater than its capital and surplus as of the preceding December 31st unless the domestic company requests in writing the Director's permission to do so and the Director has either approved the request or has not disapproved the request within 45 days after the Director received the request.
No domestic company with less than $5,000,000 of capital and surplus may write any business through a managing general agent unless the domestic company requests in writing the Director's permission to do so and the Director has either approved the request or has not disapproved the request within 45 days after the Director received the request.
(Source: P.A. 93-32, eff. 7-1-03.)

(215 ILCS 5/141b)
Sec. 141b. Third party access to files. Any contract with a third party ("administrator") to provide claim services for a property and casualty company must contain the following provisions:
(1) Upon liquidation or rehabilitation of the

insurer, the files and any data related thereto become the sole property of the estate. The administrator shall have reasonable access and right to copy files at the administrator's expense.

(2) In the event electronic files are used, the

administrator must keep all data in such a format that it is easily separated from other data maintained by the administrator and timely transferred to the liquidator upon the entry of an order or liquidation. "Timely transferred", in this context, means the claim file data must be transferred to the liquidator within 10 days after the entry of an order of liquidation.

The provisions of this Section shall apply to all contracts entered into after the effective date of this amendatory Act of the 100th General Assembly, and any existing contracts shall have one year to come into compliance with this Section.
(Source: P.A. 100-410, eff. 8-25-17.)

(215 ILCS 5/141.01) (from Ch. 73, par. 753.01)
Sec. 141.01. No company authorized to do business in Illinois shall cancel, terminate or refuse to renew any policy on the ground that the company's contract with the agent through whom such policy was obtained has been terminated. This provision shall not alter any contract between the agent and the company regarding ownership of expirations where the agent is able to place the policy with another insurer with similar coverage to the satisfaction of the insured.
(Source: P.A. 80-1374.)

(215 ILCS 5/141.02) (from Ch. 73, par. 753.02)
Sec. 141.02. (1) Definitions. For purposes of this Section an independent insurance agent is any licensed agent representing an insurance company on an independent contractor basis and not as an employee. This term shall include only those agents not obligated by contract to place insurance accounts with any insurance company or group of companies. This Section shall only apply to contracts which have been effective for more than one year between an independent insurance agent and any company authorized in this State for the purpose of transacting the kind or kinds of business enumerated in Class 2 or Class 3 of Section 4 of this Code, except accident and health insurance.
(2) Rehabilitation. In an effort to avoid termination, the company and agent may endeavor to reach mutual agreement on a written plan for rehabilitation for a period of time agreed by them. Any written plan agreed upon shall identify the problem areas and specify what the agent must do in an effort to avoid termination.
(3) Notice of Termination. Contracts between the independent insurance agent and any company shall not be terminated by the company except by signed mutual agreement at the time of written termination notice or unless the company provides 180 days written notice to the independent insurance agent prior to the effective date of termination. The effective date of termination shall be 180 days from the date of mailing of the termination notice. The company must maintain proof of mailing of the termination notice on a recognized U.S. Post Office form.
(4) Renewals following termination. A. During the 180 days notice or other mutually agreed time period the independent insurance agent shall not write or bind any new business on behalf of the terminating company without specific written approval.
B. The terminating company shall, following the date of termination, renew all policies written by the independent insurance agent for one policy term or for a period of one year if the policy period is longer than one year unless:
(a) the policies do not meet the insurer's underwriting standards; or
(b) the independent insurance agent notifies the insurer in writing that the policy has been placed with another insurer.
C. If a renewal policy does not meet the underwriting requirements, the terminating insurer must give the independent insurance agent 60 days notice of its intention not to renew.
D. The rate of commission and renewal terms shall be in accordance with those in effect immediately prior to termination. The commission must be paid only through the first renewal subsequent to the effective date of the termination.
(5) Paragraphs (1) through (4) of this Section shall not apply to terminations for abandonment, insolvency of the terminating company, gross and willful misconduct, refusal, suspension, revocation or termination of the agent's license by the Director of Insurance, sale or material change of ownership of agency, fraud, material misrepresentation or failure to pay such independent insurance agent's account less the independent insurance agent's commission and any disputed items within 30 days after written demand by the company.
(Source: P.A. 85-334.)

(215 ILCS 5/141.03) (from Ch. 73, par. 753.03)
Sec. 141.03. Insurance companies authorized to do business in this State shall not refuse to do business with an independent insurance agent representing an insurance company as an independent contractor and not as an employee solely on account of the volume of insurance written by that agent prior to affiliation with such company.
(Source: P.A. 84-742.)

(215 ILCS 5/141.1) (from Ch. 73, par. 753.1)
Sec. 141.1. Management contracts and service agreements. All agreements or contracts under which any person, organization or corporation is delegated management duties or control of any domestic company, or which transfer a substantial part of any major function of a domestic company such as adjustment of losses, production of business, investment of assets or general servicing of the company's business must be filed with the Department on or before the effective date of such contract or agreement. The Director may upon notice review these arrangements entered by foreign companies.
There shall be exempted from the filing requirement of this Section contracts by groups of affiliated companies on a "pooled" funds basis or service company management basis, where costs to the individual member companies are charged on an actually incurred or closely estimated basis. However, these contracts must be reduced to written form.
Sections 141.1, 141.2, and 141.3 shall not apply to any power of attorney or other authority authorized by Section 67 of this Code.
(Source: P.A. 91-357, eff. 7-29-99.)

(215 ILCS 5/141.2) (from Ch. 73, par. 753.2)
Sec. 141.2. Grounds for disapproval.
The Director must disapprove any such management contract or service agreement if, at any time, he finds:
(1) that the service or management charges are based upon criteria unrelated either to the managed company's profits or to the reasonable customary and usual charges for such services or are based on factors unrelated to the value of such services to the company; or
(2) that management personnel or other employees of the insurance company are to be performing management functions and receiving any remuneration therefor through the management or service contract in addition to the compensation by way of salary received directly from the insurance company for their services; or
(3) that the contract would transfer substantial control of the company or any of the powers vested in the board of directors, by statute, articles of incorporation or by-laws, or substantially all of the basic functions of the insurance company management; or
(4) that the contract contains provisions which would be clearly detrimental to the best interests of policyholders, stockholders or members of the company; or
(5) that the officers and directors of the management firm are of known bad character or have been affiliated, directly or indirectly, through ownership, control, management, reinsurance transactions or other insurance or business relations with any person or persons known to have been involved in the improper manipulation of assets, accounts or reinsurance.
If the Director disapproves of any management contract or service agreement, notice of such action shall be given to the company assigning the reasons therefor in writing. The Director shall grant any party to the contract a hearing upon request according to Article XXIV of this Code.
(Source: P.A. 77-1040.)

(215 ILCS 5/141.3) (from Ch. 73, par. 753.3)
Sec. 141.3. Supplement to annual statement.
Any company which has a management contract shall file with its annual statement a supplement on forms prescribed by the Director which discloses the following: Salaries, commissions, or any valuable consideration paid to each officer and director of the management company or to any shareholder who owns, directly or indirectly, 10% of the shares of either the managed insurance company or the management company.
Any changes in the officers or directors of the managing company are to be reported to the Director in accordance with Section 155.04.
(Source: Laws 1967, p. 1818.)

(215 ILCS 5/141.4)
Sec. 141.4. Disclosure of material transactions.
(a) An insurer domiciled in this State shall file a report with the Director disclosing material acquisitions and dispositions of assets or material nonrenewals, cancellations, or revisions of ceded reinsurance agreements unless the acquisitions and dispositions of assets or the material nonrenewals, cancellations, or revisions of ceded reinsurance agreements have been otherwise submitted to the Director for review, approval, or information purposes. The report must be filed no later than 15 days after the end of the calendar month in which a reportable transaction occurs. A copy of the report, including any exhibits or other attachments filed as a part of the report, shall be filed with the National Association of Insurance Commissioners. All reports obtained by or disclosed to the Director under this Section shall be given confidential treatment and shall not be subject to subpoena and shall not be made public by the Director, the National Association of Insurance Commissioners, or any other person, except to insurance departments of other states, without the prior written consent of the insurer to which it pertains unless the Director, after giving the insurer who would be affected notice and an opportunity to be heard, determines that the interests of policyholders, shareholders, or the public will be served by publication, in which event the Director may publish all or any part in the manner the Director may deem appropriate.
(b) Asset acquisitions or dispositions that are not material do not have to be reported under this Section. For purposes of this Section, a material acquisition (or the aggregate of any series of related acquisitions during any 30 day period) or disposition (or the aggregate of any series of related dispositions during any 30 day period) is one that is nonrecurring and not in the ordinary course of business and involves more than 5% of the reporting insurer's total admitted assets as reported in its most recent statutory financial statement filed with the Director. Asset acquisitions subject to this Section include, but are not limited to, every purchase, lease, exchange, merger, consolidation, succession, or other acquisition other than the construction or development of real property by or for the reporting insurer or the acquisition of materials for that purpose. Asset dispositions subject to this Section include, but are not limited to, every sale, lease, exchange, merger, consolidation, mortgage, hypothecation, assignment (whether for the benefit of creditors or otherwise), abandonment, destruction, or other disposition. All of the following information shall be disclosed in the report of a material acquisition or disposition of assets:
(1) Date of the transaction.
(2) Manner of acquisition or disposition.
(3) Description of the assets involved.
(4) Nature and amount of the consideration received

or given.

(5) Purpose of, or reason for, the transaction.
(6) Manner by which the amount of consideration was

determined.

(7) Gain or loss recognized or realized as a result

of the transaction.

(8) Name of the person from whom the assets were

acquired or to whom they were disposed.

Insurers shall report acquisitions and dispositions on a nonconsolidated basis unless the insurer is part of a consolidated group of insurers that utilizes a pooling arrangement or a 100% reinsurance agreement that affects the solvency and integrity of the insurer's reserves and the insurer ceded substantially all of its direct and assumed business to the pool. An insurer is deemed to have ceded substantially all of its direct and assumed business to a pool if the insurer has less than $1,000,000 total direct plus assumed written premiums during a calendar year that are not subject to a pooling arrangement and the net income of the business not subject to the pooling arrangement represents less than 5% of the insurer's capital and surplus.
(c) Ceded reinsurance agreement nonrenewals, cancellations, or revisions that are not material do not have to be reported under this Section. For purposes of this Section, a material nonrenewal, cancellation, or revision is one that affects:
(1) For property and casualty business, including

accident and health business written by a property and casualty insurer:

(A) more than 50% of the insurer's total ceded

written premium; or

(B) more than 50% of the insurer's total ceded

indemnity and loss adjustment reserves.

(2) For life, annuity, and accident and health

business: more than 50% of the total reserve credit taken for business ceded, on an annual basis, as indicated in the insurer's most recent annual statement.

(3) Property and casualty or life, annuity, and

accident and health business:

(A) an authorized reinsurer representing more

than 10% of total cession is replaced by one or more unauthorized reinsurers; or

(B) previously established collateral

requirements have been reduced or waived as respects one or more unauthorized reinsurer representing collectively more than 10% of a total cession.

With respect to property and casualty business, including accident and health business written by a property and casualty insurer, no filing shall be required if the insurer's total ceded written premium represents, on an annualized basis, less than 10% of its total written premium for direct and assumed business. With respect to life, annuity, and accident and health business, no filing shall be required if the total reserve credit taken for business ceded represents, on an annualized basis, less than 10% of the statutory reserve requirement prior to any cession.
All of the following information shall be disclosed in the report of a material nonrenewal, cancellation, or revision of ceded reinsurance agreements:
(1) Effective date of the nonrenewal, cancellation or

revision.

(2) The description of the transaction with an

identification of the initiator thereof.

(3) Purpose of, or reason for, the transaction.
(4) The identity of the replacement insurers, if

applicable.

Insurers shall report all material nonrenewals, cancellations, or revisions of ceded reinsurance agreements on a nonconsolidated basis unless the insurer is part of a consolidated group of insurers that utilizes a pooling arrangement or 100% reinsurance agreement that affects the solvency and integrity of the insurer's reserves and the insurer ceded substantially all of its direct and assumed business to the pool. An insurer is deemed to have ceded substantially all of its direct and assumed business to a pool if the insurer has less than $1,000,000 of total direct plus assumed written premiums during a calendar year that are not subject to the pooling arrangement and the net income of the business not subject to the pooling arrangement represents less than 5% of the insurer's capital and surplus.
(Source: P.A. 89-97, eff. 7-7-95.)

(215 ILCS 5/142) (from Ch. 73, par. 754)
Sec. 142. Notice of amendment or change in by-laws. Subject to the provisions of section 292.1 applicable to fraternal benefit societies, notice of any amendment or change in a company's by-laws setting forth such amendment or change, certified by its president, secretary, or officer corresponding thereto, shall be delivered to the Director within thirty days after such amendment or change.
(Source: P.A. 86-753.)

(215 ILCS 5/143) (from Ch. 73, par. 755)
Sec. 143. Policy forms.
(1) Life, accident and health. No company transacting the kind or kinds of business enumerated in Classes 1 (a), 1 (b) and 2 (a) of Section 4 shall issue or deliver in this State a policy or certificate of insurance or evidence of coverage, attach an endorsement or rider thereto, incorporate by reference bylaws or other matter therein or use an application blank in this State until the form and content of such policy, certificate, evidence of coverage, endorsement, rider, bylaw or other matter incorporated by reference or application blank has been filed electronically with the Director, either through the System for Electronic Rate and Form Filing (SERFF) or as otherwise prescribed by the Director, and approved by the Director. Any such endorsement or rider that unilaterally reduces benefits and is to be attached to a policy subsequent to the date the policy is issued must be filed with, reviewed, and formally approved by the Director prior to the date it is attached to a policy issued or delivered in this State. It shall be the duty of the Director to withhold approval of any such policy, certificate, endorsement, rider, bylaw or other matter incorporated by reference or application blank filed with him if it contains provisions which encourage misrepresentation or are unjust, unfair, inequitable, ambiguous, misleading, inconsistent, deceptive, contrary to law or to the public policy of this State, or contains exceptions and conditions that unreasonably or deceptively affect the risk purported to be assumed in the general coverage of the policy. In all cases the Director shall approve or disapprove any such form within 60 days after submission unless the Director extends by not more than an additional 30 days the period within which he shall approve or disapprove any such form by giving written notice to the insurer of such extension before expiration of the initial 60 days period. The Director shall withdraw his approval of a policy, certificate, evidence of coverage, endorsement, rider, bylaw, or other matter incorporated by reference or application blank if he subsequently determines that such policy, certificate, evidence of coverage, endorsement, rider, bylaw, other matter, or application blank is misrepresentative, unjust, unfair, inequitable, ambiguous, misleading, inconsistent, deceptive, contrary to law or public policy of this State, or contains exceptions or conditions which unreasonably or deceptively affect the risk purported to be assumed in the general coverage of the policy or evidence of coverage.
If a previously approved policy, certificate, evidence of coverage, endorsement, rider, bylaw or other matter incorporated by reference or application blank is withdrawn for use, the Director shall serve upon the company an order of withdrawal of use, either personally or by mail, and if by mail, such service shall be completed if such notice be deposited in the post office, postage prepaid, addressed to the company's last known address specified in the records of the Department of Insurance. The order of withdrawal of use shall take effect 30 days from the date of mailing but shall be stayed if within the 30-day period a written request for hearing is filed with the Director. Such hearing shall be held at such time and place as designated in the order given by the Director. The hearing may be held either in the City of Springfield, the City of Chicago or in the county where the principal business address of the company is located. The action of the Director in disapproving or withdrawing such form shall be subject to judicial review under the Administrative Review Law.
This subsection shall not apply to riders or endorsements issued or made at the request of the individual policyholder relating to the manner of distribution of benefits or to the reservation of rights and benefits under his life insurance policy.
(2) Casualty, fire, and marine. The Director shall require the filing of all policy forms issued or delivered by any company transacting the kind or kinds of business enumerated in Classes 2 (except Class 2 (a)) and 3 of Section 4 in an electronic format either through the System for Electronic Rate and Form Filing (SERFF) or as otherwise prescribed and approved by the Director. In addition, he may require the filing of any generally used riders, endorsements, certificates, application blanks, and other matter incorporated by reference in any such policy or contract of insurance. Companies that are members of an organization, bureau, or association may have the same filed for them by the organization, bureau, or association. If the Director shall find from an examination of any such policy form, rider, endorsement, certificate, application blank, or other matter incorporated by reference in any such policy so filed that it (i) violates any provision of this Code, (ii) contains inconsistent, ambiguous, or misleading clauses, or (iii) contains exceptions and conditions that will unreasonably or deceptively affect the risks that are purported to be assumed by the policy, he shall order the company or companies issuing these forms to discontinue their use. Nothing in this subsection shall require a company transacting the kind or kinds of business enumerated in Classes 2 (except Class 2 (a)) and 3 of Section 4 to obtain approval of these forms before they are issued nor in any way affect the legality of any policy that has been issued and found to be in conflict with this subsection, but such policies shall be subject to the provisions of Section 442.
(3) This Section shall not apply (i) to surety contracts or fidelity bonds, (ii) to policies issued to an industrial insured as defined in Section 121-2.08 except for workers' compensation policies, nor (iii) to riders or endorsements prepared to meet special, unusual, peculiar, or extraordinary conditions applying to an individual risk.
(Source: P.A. 97-486, eff. 1-1-12; 98-226, eff. 1-1-14.)

(215 ILCS 5/143.01) (from Ch. 73, par. 755.01)
Sec. 143.01. (a) A provision in a policy of vehicle insurance described in Section 4 excluding coverage for bodily injury to members of the family of the insured shall not be applicable when a third party acquires a right of contribution against a member of the injured person's family.
(b) A provision in a policy of vehicle insurance excluding coverage for bodily injury to members of the family of the insured shall not be applicable when any person not in the household of the insured was driving the vehicle of the insured involved in the accident which is the subject of the claim or lawsuit.
This subsection (b) applies to any action filed on or after its effective date.
(Source: P.A. 83-1132.)

(215 ILCS 5/143.1) (from Ch. 73, par. 755.1)
Sec. 143.1. Periods of limitation tolled. Whenever any policy or contract for insurance, except life, accident and health, fidelity and surety, and ocean marine policies, contains a provision limiting the period within which the insured may bring suit, the running of such period is tolled from the date proof of loss is filed, in whatever form is required by the policy, until the date the claim is denied in whole or in part.
(Source: P.A. 82-352.)

(215 ILCS 5/143.10) (from Ch. 73, par. 755.10)
Sec. 143.10. No company shall cancel or refuse to issue or renew a policy on the sole basis that the insured or applicant for such policy was previously refused issuance or renewal of a policy by any insurer, or such insured's policy was cancelled on a prior date by any insurer.
(Source: P.A. 80-1374.)

(215 ILCS 5/143.10a) (from Ch. 73, par. 755.10a)
Sec. 143.10a. Loss Information.
(1) All companies issuing policies to which Section 143.11 of this Code applies, except for those defined in subsections (a), (b) and (c) of Section 143.13 of this Code and to which subsection (o) of Section 19 of the Workers' Compensation Act applies, shall on or after January 1, 1987, provide the following loss information for the 3 previous policy years to the first named insured within 30 days of the insured's request. At the written request of the insured, the company shall send the loss information directly to the insured's producer. In addition, the company shall also send the loss information at the same time as any notice of cancellation or nonrenewal, except where the policy has been cancelled for nonpayment of premium, material misrepresentations or fraud on the part of the insured:
(a) On closed claims, date and description of

occurrence, and total amounts of payments;

(b) On open claims, date and description of

occurrence, total amount of payments and total reserves, if any; and

(c) For any occurrence not included in (a) or (b) of

this subsection (1), the date and description of occurrence and total reserves, if any.

(2) Should a named insured be required by a prospective insurer to provide detailed loss information in addition to that required under subsection (1) of this Section, the named insured may mail or deliver a written request to the insurer for such additional information, including specific loss reserves. No prospective insurer shall request, however, more detailed information than required by it to underwrite the same line or class of insurance. The insurer shall provide such information to the first named insured as soon as possible, but in no event later than 20 days of receipt of such request. Coverage under the existing policy shall automatically be extended at the same terms and conditions by the same number of days it takes the insurer to provide the insured with this additional information.
(3) The Director may promulgate regulations to exclude the automatic providing of the loss information at the time of cancellation or renewal as outlined in subsection (1) of this Section for any line or class of insurance where it can be shown that the information is not needed for that line or class of insurance.
(4) If a company fails to provide the information as required by this Section with such frequency so as to indicate a practice of refusing to provide such information, such failure shall constitute an unfair trade practice as defined in Section 424 and subject to those hearing and penalty provisions as set forth in Sections 425 through 434.
(5) Information provided under subsection (2) of this Section shall not be subject to discovery by any party other than the insured, the insurer, and the prospective insurer.
(Source: P.A. 93-155, eff. 7-10-03.)

(215 ILCS 5/143.10b) (from Ch. 73, par. 755.10b)
Sec. 143.10b. Loss information, private passenger automobile.
(1) All companies issuing a "policy of automobile insurance" as defined in paragraph (a) of Section 143.13 of this Code shall, on or after January 1, 1990, provide the following loss information for the 5 previous policy years to the named insured within 30 days of the insured's written request:
(a) on closed claims, date and description of

occurrence, and total amount of payments;

(b) on open claims, date and description of

occurrence and total amount of payments;

(c) for any occurrence not included in (a) or (b) of

this subsection, the date and description of occurrence.

(2) If a company fails to provide the information as required by this Section with such frequency so as to indicate a practice of refusing to provide such information, such failure shall constitute an unfair trade practice as defined in Section 424 and subject to those hearing and penalty provisions as set forth in Sections 425 through 434 of this Code.
(Source: P.A. 90-196, eff. 1-1-98.)

(215 ILCS 5/143.10c) (from Ch. 73, par. 755.10c)
Sec. 143.10c. No insurance company that is authorized to do business in this State and which issues policies for personal multiperil property coverage, commonly known as homeowners insurance, may refuse to issue or renew a homeowners insurance policy to the owner or tenant of any single family dwelling, or to any owner of or tenant residing in a multi-unit residential dwelling which contains from 2 to 4 units in a single building, solely on the grounds that a space heater is being used inside the dwelling.
For purposes of this Section space heater means a heat radiating device used to warm rooms of a house or apartment and which is approved by Underwriters' Laboratories and uses gas, electricity or oil as its primary source of energy.
(Source: P.A. 86-174; 86-1028.)

(215 ILCS 5/143.11) (from Ch. 73, par. 755.11)
Sec. 143.11. Cancellation Provisions. All companies authorized to transact in this State the kinds of business enumerated in Section 4 of the "Illinois Insurance Code" shall include in their policies, except life, accident and health, fidelity and surety, and ocean marine policies, a cancellation provision setting out the manner in which such policies may be cancelled. However, nothing contained in Section 143.12 through Section 143.24 shall apply to contracts of reinsurance or to contracts procured by agents under the authority of Section 445.
(Source: P.A. 80-1365.)

(215 ILCS 5/143.11a) (from Ch. 73, par. 755.11a)
Sec. 143.11a. Termination of Lines of Business. No company authorized to transact, in this State, the kinds of business enumerated in Section 4 of this Code, except life, accident and health, fidelity and surety, and ocean marine policies, may terminate any line of insurance without notifying the Director of the action as well as reasons for the action, 90 days before termination of any policy is effective. The notice shall include all data relied upon by the company as the basis for such action and shall disclose whether the company offers and will continue to offer such kinds of insurance in any other State. For the purposes of this Section, termination of a line of insurance shall mean cancellation or non-renewal of a substantial portion of any type of business for the purpose of withdrawing from the market.
(Source: P.A. 84-1431.)

(215 ILCS 5/143.11b)
Sec. 143.11b. Assignment or transfer of property and casualty policies. An assignment or transfer of a policy of insurance to which Section 143.11 applies among or between insurers within an insurance holding company system or insurers under common management or control, or as a result of a merger, acquisition, or restructuring of an insurance company, is not a nonrenewal for purposes of the notification requirements under Sections 143.12 through 143.24. However, in the event of an increase in the renewal premium of 30% or more, change in deductibles or change in coverage that materially alters any policy to which subsection b of Section 143.17a applies, the company shall adhere to the provisions set forth in subsection b of Section 143.17a. A company making an assignment or transfer of a policy among or between insurers within an insurance holding company system or insurers under common management or control, or as a result of a merger, acquisition, or restructuring of an insurance company, shall have delivered to the named insured notice of such assignment or transfer at least 60 days prior to the renewal date. An exact and unaltered copy of the notice shall also be sent to the insured's producer, if known, and agent of record. The assignment or transfer of a policy or policies of insurance among or between insurers shall not occur without the producer or agent of record, or both, having a signed agency contract with the entity to which the policy or policies are to be assigned or transferred. If there is not a signed agency contract, all of the notice requirements of Sections 143.17 and 143.17a shall apply. Nothing in this Section shall contravene any existing producer and company contract rights. For purposes of this Section, the insured's producer, if known, and agent of record may opt to accept notification of assignment or transfer of policies electronically.
(Source: P.A. 93-713, eff. 1-1-05.)

(215 ILCS 5/143.12) (from Ch. 73, par. 755.12)
Sec. 143.12. "Short rate" cancellation. Notice required. No agent, broker or other representative or employee of any insurance company shall recommend, advise, suggest or require the cancellation of any insurance policy of the insurer which he represents, or of any other insurer at any time other than the policy anniversary or expiration date, unless he informs the insured in writing of the additional cost of such cancellation before the insured is requested or required to take action to cancel or terminate the policy which is then in force.
(Source: P.A. 79-686.)

(215 ILCS 5/143.12a) (from Ch. 73, par. 755.12a)
Sec. 143.12a. Automobile insurance; pro rata refund of unearned premium.
(a) In the event of the cancellation of a policy of automobile insurance, as defined in Section 143.13, by either the company or the policyholder, the company shall refund the unearned premium pro rated to the date of cancellation. In no event may the refund of unearned premium be computed by use of a short rate table. Refund of the premium shall be without prejudice to any claim arising prior to the cancellation.
(b) The refund shall be made by the company within 30 days from the following:
(1) the date of the notice of cancellation by the

company; or

(2) the date the company receives the request for

cancellation from the policyholder.

(Source: P.A. 86-1408.)

(215 ILCS 5/143.13) (from Ch. 73, par. 755.13)
Sec. 143.13. Definition of terms used in Sections 143.11 through 143.24.
(a) "Policy of automobile insurance" means a policy delivered or issued for delivery in this State, insuring a natural person as named insured or one or more related individuals resident of the same household and under which the insured vehicles therein designated are motor vehicles of the private passenger, station wagon, or any other 4-wheeled motor vehicle with a load capacity of 1500 pounds or less which is not used in the occupation, profession or business of the insured or not used as a public or livery conveyance for passengers nor rented to others. Policy of automobile insurance shall also mean a named non-owner's automobile policy.
Policy of automobile insurance does not apply to policies of automobile insurance issued under the Illinois Automobile Insurance Plan, to any policy covering garages, automobile sales agencies, repair shops, service stations or public parking place operation hazards. "Policy of automobile insurance" does not include a policy, binder, or application for which the applicant gives or has given for the initial premium a check or credit card charge that is subsequently dishonored for payment, unless the check or credit card charge was dishonored through no fault of the payor.
(b) "Policy of fire and extended coverage insurance" means a policy delivered or issued for delivery in this State, that includes but is not limited to, the perils of fire and extended coverage, and covers real property used principally for residential purposes up to and including a 4 family dwelling or any household or personal property that is usual or incidental to the occupancy to any premises used for residential purposes.
(c) "All other policies of personal lines" means any other policy of insurance issued to a natural person for personal or family protection.
(d) "Renewal" or "to renew" means (1) any change to an entire line of business in accordance with subsection b-5 of Section 143.17 and (2) the issuance and delivery by an insurer of a policy superseding at the end of the policy period a policy previously issued and delivered by the same insurer or the issuance and delivery of a certificate or notice extending the term of a policy beyond its policy period or term; however, any successive policies issued by the same insurer to the same insured, for the same or similar coverage, shall be considered a renewal policy.
Any policy with a policy period or term of less than 6 months or any policy with no fixed expiration date shall be considered as if written for successive policy periods or terms of 6 months for the purpose of "renewal" or "to renew" as defined in this paragraph (d) and for the purpose of any non-renewal notice required by Section 143.17 of this Code.
(e) "Nonpayment of premium" means failure of the named insured to discharge, when due, any of his obligations in connection with the payment of premiums or any installment of such premium that is payable directly to the insurer or to its agent. Premium shall mean the premium that is due for an individual policy which shall not include any membership dues or other consideration required to be a member of any organization in order to be eligible for such policy. The term "nonpayment of premium" does not include a check, credit card charge, or money order that an applicant gives or has given to any person for the initial premium payment for a policy, binder, or application and that is subsequently dishonored for payment, and any policy, binder, or application in connection therewith is void and of no effect and not subject to the cancellation provisions of this Code.
(f) "A policy delivered or issued for delivery in this State" shall include but not be limited to all binders of insurance, whether written or oral, and all applications bound for future delivery by a duly licensed resident agent. A written binder of insurance issued for a term of 60 days or less, which contains on its face a specific inception and expiration date and which a copy has been furnished to the insured, shall not be subject to the non-renewal requirements of Section 143.17 of this Code.
(g) "Cancellation" or "cancelled" means the termination of a policy by an insurer prior to the expiration date of the policy. A policy of automobile or fire and extended coverage insurance which expires by its own terms on the policy expiration date unless advance premiums are received by the insurer for succeeding policy periods shall not be considered "cancelled" or a "cancellation" effected by the insurer in the event such premiums are not paid on or before the policy expiration date.
(h) "Commercial excess and umbrella liability policy" means a policy written over one or more underlying policies for an insured:
(1) that has at least 25 full-time employees at the

time the commercial excess and umbrella liability policy is written and procures the insurance of any risk or risks, other than life, accident and health, and annuity contracts, as described in clauses (a) and (b) of Class 1 of Section 4 and clause (a) of Class 2 of Section 4, by use of the services of a full-time employee acting as an insurance manager or buyer; or

(2) whose aggregate annual premiums for all property

and casualty insurance on all risks is at least $50,000.

(Source: P.A. 91-552, eff. 8-14-99; 91-597, eff. 1-1-00; 92-16, eff. 6-28-01.)

(215 ILCS 5/143.13a)
Sec. 143.13a. Coverage for permissive drivers. Any policy of private passenger automobile insurance must provide the same limits of bodily injury liability, property damage liability, uninsured and underinsured motorist bodily injury, and medical payments coverage to all persons insured under that policy, whether or not an insured person is a named insured or permissive user under the policy. If the policy insures more than one private passenger automobile, the limits available to the permissive user shall be the limits associated with the vehicle used by the permissive user when the loss occurs.
(Source: P.A. 95-395, eff. 1-1-08.)

(215 ILCS 5/143.14) (from Ch. 73, par. 755.14)
Sec. 143.14. Notice of cancellation.
(a) No notice of cancellation of any policy of insurance, to which Section 143.11 applies, shall be effective unless mailed by the company to the named insured at the last mailing address known by the company. The company shall maintain proof of mailing of such notice on a recognized U.S. Post Office form or a form acceptable to the U.S. Post Office or other commercial mail delivery service. Notification shall also be sent to the insured's broker if known, or the agent of record, if known, and to the mortgagee or lien holder listed on the policy. For purposes of this Section, the mortgage or lien holder, insured's broker, if known, or the agent of record may opt to accept notification electronically.
(b) Whenever a financed insurance contract is cancelled, the insurer shall return whatever gross unearned premiums are due under the insurance contract or contracts not to exceed the unpaid balance due the premium finance company directly to the premium finance company effecting the cancellation for the account of the named insured. The return premium must be mailed to the premium finance company within 60 days. The request for the unearned premium by the premium finance company shall be in the manner of a monthly account, current accounting by producer, policy number, unpaid balance and name of insured for each cancelled amount. In the event the insurance contract or contracts are subject to audit, the insurer shall retain the right to withhold the return of the portion of premium that can be identified to the contract or contracts until the audit is completed. Within 30 days of the completion of the audit, if a premium retained by the insurer after crediting the earned premium would result in a surplus, the insurer shall return the surplus directly to the premium finance company. If the audit should result in an additional premium due the insurer, the obligation for the collection of this premium shall fall upon the insurer and not affect any other contract or contracts currently being financed by the premium finance company for the named insured.
(c) Whenever a premium finance agreement contains a power of attorney enabling the premium finance company to cancel any insurance contract or contracts in the agreement, the insurer shall honor the date of cancellation as set forth in the request from the premium finance company without requiring the return of the insurance contract or contracts. The insurer may mail to the named insured an acknowledgment of the notice of cancellation from the premium finance company but the named insured shall not incur any additional premium charge for any extension of coverage. The insurer need not maintain proof of mailing of this notice.
(d) All statutory regulatory and contractual restrictions providing that the insurance contract may not be cancelled unless the required notice is mailed to a governmental agency, mortgagee, lienholder, or other third party shall apply where cancellation is effected under a power of attorney under a premium finance agreement. The insurer shall have the right for a premium charge for this extension of coverage.
(Source: P.A. 100-475, eff. 1-1-18.)

(215 ILCS 5/143.15) (from Ch. 73, par. 755.15)
Sec. 143.15. Mailing of cancellation notice. All notices of cancellation of insurance as defined in subsections (a), (b) and (c) of Section 143.13 must be mailed at least 30 days prior to the effective date of cancellation to the named insured; however, if cancellation is for nonpayment of premium, the notice of cancellation must be mailed at least 10 days before the effective date of the cancellation to the last mailing address known to the company. All notices of cancellation to the named insured shall include a specific explanation of the reason or reasons for cancellation. For purposes of this Section, the mortgagee or lien holder, if known, may opt to accept notification electronically.
(Source: P.A. 100-475, eff. 1-1-18.)

(215 ILCS 5/143.16) (from Ch. 73, par. 755.16)
Sec. 143.16. Mailing of cancellation notice. All notices of cancellation of insurance to which Section 143.11 applies, except for those defined in subsections (a), (b) and (c) of Section 143.13 must be mailed at least 30 days prior to the effective date of cancellation during the first 60 days of coverage. After the coverage has been effective for 61 days or more, all notices must be mailed at least 60 days prior to the effective date of cancellation. However, where cancellation is for nonpayment of premium, the notice of cancellation must be mailed at least 10 days before the effective date of the cancellation. All such notices shall include a specific explanation of the reason or reasons for cancellation and shall be mailed to the named insured at the last mailing address known to the company. For purposes of this Section, the mortgagee or lien holder, if known, may opt to accept notification electronically.
(Source: P.A. 100-475, eff. 1-1-18.)

(215 ILCS 5/143.16a) (from Ch. 73, par. 755.16a)
Sec. 143.16a. Cancellation of Casualty policies. No policy to which Section 143.11 applies, except for those defined in subsection (a) or (b) of Section 143.13, that has been in effect for 60 days may be cancelled except for one of the following reasons:
(a) Nonpayment of premium;
(b) The policy was obtained through a material misrepresentation;
(c) Any insured violated any of the terms and conditions of the policy;
(d) The risk originally accepted has measurably increased;
(e) Certification to the Director of the loss of reinsurance by the insurer which provided coverage to the insurer for all or a substantial part of the underlying risk insured; or
(f) A determination by the Director that the continuation of the policy could place the insurer in violation of the insurance laws of this State.
(Source: P.A. 84-1005.)

(215 ILCS 5/143.16b) (from Ch. 73, par. 755.16b)
Sec. 143.16b. Premium Refunds for Drought Insurance. Whenever a person has submitted payment of premium for the purchase of drought insurance described in clause (b) of Class 3 of Section 4 of this Code to an insurer or one of its subsidiaries, employees, agents, or producers, the insurer shall have a duty, within 10 business days of receipt of such premium payment, to either:
(a) refund the premium payment in full; or
(b) accept the premium payment, and provide to the person who has offered such payment policy coverage in full conformity with representations of any application, declaration, binder, or contract of policy coverage issued by the insurer or one of its subsidiaries, employees, agents or producers.
This Section shall not apply to insurance provided, guaranteed or reinsured pursuant to the Federal Crop Insurance Program.
(Source: P.A. 86-285.)

(215 ILCS 5/143.17) (from Ch. 73, par. 755.17)
Sec. 143.17. Notice of intention not to renew.
a. No company shall fail to renew any policy of insurance, as defined in subsections (a), (b), (c), and (h) of Section 143.13, to which Section 143.11 applies, unless it shall send by mail to the named insured at least 30 days advance notice of its intention not to renew. The company shall maintain proof of mailing of such notice on a recognized U.S. Post Office form or a form acceptable to the U. S. Post Office or other commercial mail delivery service. The nonrenewal shall not become effective until at least 30 days from the proof of mailing date of the notice to the name insured. Notification shall also be sent to the insured's broker, if known, or the agent of record, if known, and to the last known mortgagee or lien holder. For purposes of this Section, the mortgagee or lien holder, insured's broker, or the agent of record may opt to accept notification electronically. However, where cancellation is for nonpayment of premium, the notice of cancellation must be mailed at least 10 days before the effective date of the cancellation.
b. This Section does not apply if the company has manifested its willingness to renew directly to the named insured. Such written notice shall specify the premium amount payable, including any premium payment plan available, and the name of any person or persons, if any, authorized to receive payment on behalf of the company. If no person is so authorized, the premium notice shall so state.
b-5. This Section does not apply if the company manifested its willingness to renew directly to the named insured. However, no company may impose changes in deductibles or coverage for any policy forms applicable to an entire line of business enumerated in subsections (a), (b), (c), and (h) of Section 143.13 to which Section 143.11 applies unless the company mails to the named insured written notice of the change in deductible or coverage at least 60 days prior to the renewal or anniversary date. Notice shall also be sent to the insured's broker, if known, or the agent of record.
c. Should a company fail to comply with (a) or (b) of this Section, the policy shall terminate only on the effective date of any similar insurance procured by the insured with respect to the same subject or location designated in both policies.
d. Renewal of a policy does not constitute a waiver or estoppel with respect to grounds for cancellation which existed before the effective date of such renewal.
e. In all notices of intention not to renew any policy of insurance, as defined in Section 143.11 the company shall provide the named insured a specific explanation of the reasons for nonrenewal.
f. For purposes of this Section, the insured's broker, if known, or the agent of record and the mortgagee or lien holder may opt to accept notification electronically.
(Source: P.A. 100-475, eff. 1-1-18.)

(215 ILCS 5/143.17a) (from Ch. 73, par. 755.17a)
Sec. 143.17a. Notice of intention not to renew.
(a) A company intending to nonrenew any policy of insurance to which Section 143.11 applies, except for those defined in subsections (a), (b), (c), and (h) of Section 143.13, must mail written notice to the named insured at least 60 days prior to the expiration date of the current policy. The notice to the named insured shall provide a specific explanation of the reasons for nonrenewal. A company may not extend the current policy period for purposes of providing notice of its intention not to renew required under this subsection (a).
(b) A company intending to renew any policy of insurance to which Section 143.11 applies, except for those defined in subsections (a), (b), (c), and (h) of Section 143.13, with an increase in premium of 30% or more or with changes in deductibles or coverage that materially alter the policy must mail or deliver to the named insured written notice of such increase or change in deductible or coverage at least 60 days prior to the renewal or anniversary date. If a company has failed to provide notice of intention to renew required under this subsection (b) at least 60 days prior to the renewal or anniversary date, but does so no less than 31 days prior to the renewal or anniversary date, the company may extend the current policy at the current terms and conditions for the period of time needed to equal the 60 day time period required to provide notice of intention to renew by this subsection (b). The increase in premium shall be the renewal premium based on the known exposure as of the date of the quotation compared to the premium as of the last day of coverage for the current year's policy, annualized. The premium on the renewal policy may be subsequently amended to reflect any change in exposure or reinsurance costs not considered in the quotation.
(c) A company that has failed to provide notice of intention to nonrenew under subsection (a) of this Section and has failed to provide notice of intention to renew as prescribed under subsection (b) of this Section must renew the expiring policy under the same terms and conditions for an additional year or until the effective date of any similar insurance is procured by the insured, whichever is earlier. The company may increase the renewal premium. However, such increase must be less than 30% of the expiring term's premium and notice of such increase must be delivered to the named insured on or before the date of expiration of the current policy period.
(d) Under subsection (a), the company shall maintain proof of mailing of the notice of intention not to renew to the named insured on one of the following forms: a recognized U.S. Post Office form or a form acceptable to the U.S. Post Office or other commercial mail delivery service. Under subsections (b) and (c), proof of mailing or proof of receipt of the notice of intention to renew to the named insured may be proven by a sworn affidavit by the company as to the usual and customary business practices of mailing notice pursuant to this Section or may be proven consistent with Illinois Supreme Court Rule 236. For all notice requirements under this Section, notice shall also be sent to the named insured's producer, if known, or the producer of record. Notification shall also be sent to the mortgagee or lien holder listed on the policy.
(e) Renewal of a policy does not constitute a waiver or estoppel with respect to grounds for cancellation that existed before the effective date of such renewal.
(f) For purposes of this Section, the named insured's producer, if known, or the producer of record and the mortgagee or lien holder may opt to accept notification electronically.
(Source: P.A. 100-475, eff. 1-1-18.)

(215 ILCS 5/143.18) (from Ch. 73, par. 755.18)
Sec. 143.18. Liability of Company or Agents Regarding Statements Made In Notices Or Information. There shall be no liability on the part of and no cause of action of any nature shall arise against any company, its authorized representative, its agents, its employees, or any firm, person or corporation furnishing to the company information as to reasons for cancellation, or nonrenewal, for any statement made by any of them in any written notice of cancellation or nonrenewal, or any other communications, oral or written, specifying the reasons for cancellation or nonrenewal, or for the providing of information pertaining thereto.
(Source: P.A. 79-686.)

(215 ILCS 5/143.19) (from Ch. 73, par. 755.19)
Sec. 143.19. Cancellation of automobile insurance policy; grounds. After a policy of automobile insurance as defined in Section 143.13(a) has been effective for 60 days, or if such policy is a renewal policy, the insurer shall not exercise its option to cancel such policy except for one or more of the following reasons:
a. Nonpayment of premium;
b. The policy was obtained through a material

misrepresentation;

c. Any insured violated any of the terms and

conditions of the policy;

d. The named insured failed to disclose fully his

motor vehicle accidents and moving traffic violations for the preceding 36 months if called for in the application;

e. Any insured made a false or fraudulent claim or

knowingly aided or abetted another in the presentation of such a claim;

f. The named insured or any other operator who either

resides in the same household or customarily operates an automobile insured under such policy:

1. has, within the 12 months prior to the notice

of cancellation, had his driver's license under suspension or revocation;

2. is or becomes subject to epilepsy or heart

attacks, and such individual does not produce a certificate from a physician testifying to his unqualified ability to operate a motor vehicle safely;

3. has an accident record, conviction record

(criminal or traffic), physical, or mental condition which is such that his operation of an automobile might endanger the public safety;

4. has, within the 36 months prior to the notice

of cancellation, been addicted to the use of narcotics or other drugs; or

5. has been convicted, or forfeited bail, during

the 36 months immediately preceding the notice of cancellation, for any felony, criminal negligence resulting in death, homicide or assault arising out of the operation of a motor vehicle, operating a motor vehicle while in an intoxicated condition or while under the influence of drugs, being intoxicated while in, or about, an automobile or while having custody of an automobile, leaving the scene of an accident without stopping to report, theft or unlawful taking of a motor vehicle, making false statements in an application for an operator's or chauffeur's license or has been convicted or forfeited bail for 3 or more violations within the 12 months immediately preceding the notice of cancellation, of any law, ordinance, or regulation limiting the speed of motor vehicles or any of the provisions of the motor vehicle laws of any state, violation of which constitutes a misdemeanor, whether or not the violations were repetitions of the same offense or different offenses;

g. The insured automobile is:
1. so mechanically defective that its operation

might endanger public safety;

2. used in carrying passengers for hire or

compensation (the use of an automobile for a car pool shall not be considered use of an automobile for hire or compensation);

3. used in the business of transportation of

flammables or explosives;

4. an authorized emergency vehicle;
5. changed in shape or condition during the

policy period so as to increase the risk substantially; or

6. subject to an inspection law and has not been

inspected or, if inspected, has failed to qualify.

Nothing in this Section shall apply to nonrenewal.
(Source: P.A. 100-201, eff. 8-18-17.)

(215 ILCS 5/143.19.1) (from Ch. 73, par. 755.19.1)
Sec. 143.19.1. Limits on exercise of right of nonrenewal. After a policy of automobile insurance, as defined in Section 143.13, has been effective or renewed for 5 or more years, the company shall not exercise its right of non-renewal unless:
a. The policy was obtained through a material misrepresentation; or
b. Any insured violated any of the terms and conditions of the policy; or
c. The named insured failed to disclose fully his motor vehicle accidents and moving traffic violations for the preceding 36 months, if such information is called for in the application; or
d. Any insured made a false or fraudulent claim or knowingly aided or abetted another in the presentation of such a claim; or
e. The named insured or any other operator who either resides in the same household or customarily operates an automobile insured under such a policy:
1. Has, within the 12 months prior to the notice of

non-renewal had his drivers license under suspension or revocation; or

2. Is or becomes subject to epilepsy or heart

attacks, and such individual does not produce a certificate from a physician testifying to his unqualified ability to operate a motor vehicle safely; or

3. Has an accident record, conviction record

(criminal or traffic), or a physical or mental condition which is such that his operation of an automobile might endanger the public safety; or

4. Has, within the 36 months prior to the notice of

non-renewal, been addicted to the use of narcotics or other drugs; or

5. Has been convicted or forfeited bail, during the

36 months immediately preceding the notice of non-renewal, for any felony, criminal negligence resulting in death, homicide or assault arising out of the operation of a motor vehicle, operating a motor vehicle while in an intoxicated condition or while under the influence of drugs, being intoxicated while in or about an automobile or while having custody of an automobile, leaving the scene of an accident without stopping to report, theft or unlawful taking of a motor vehicle, making false statements in an application for an operators or chauffeurs license, or has been convicted or forfeited bail for 3 or more violations within the 12 months immediately preceding the notice of non-renewal, of any law, ordinance or regulation limiting the speed of motor vehicles or any of the provisions of the motor vehicle laws of any state, violation of which constitutes a misdemeanor, whether or not the violations were repetitions of the same offense or different offenses; or

f. The insured automobile is:
1. So mechanically defective that its operation might

endanger public safety; or

2. Used in carrying passengers for hire or

compensation (the use of an automobile for a car pool shall not be considered use of an automobile for hire or compensation); or

3. Used in the business of transportation of

flammables or explosives; or

4. An authorized emergency vehicle; or
5. Changed in shape or condition during the policy

period so as to increase the risk substantially; or

6. Subject to an inspection law and it has not been

inspected or, if inspected, has failed to qualify; or

g. The notice of the intention not to renew is mailed to the insured at least 60 days before the date of nonrenewal as provided in Section 143.17.
(Source: P.A. 89-669, eff. 1-1-97.)

(215 ILCS 5/143.19.2)
Sec. 143.19.2. Volunteer driver protection.
(a) For the purpose of this Section, "volunteer driver" means a person who transports by vehicle individuals or goods without compensation above reimbursement for expenses, where the driving services are performed for a nationally affiliated charitable nonprofit organization operating in Area Agencies on Aging areas number 3 or 12, as designated by the Department on Aging, that allows older individuals to transfer their automobiles to the organization in exchange for personal transportation services.
(b) An insurer may not refuse to issue vehicle insurance to a person solely because the applicant is a volunteer driver. An insurer may not impose a surcharge or otherwise increase the rate for a vehicle policy solely on the basis that the named insured or any member of the insured's household or a person who customarily operates the insured's vehicle is a volunteer driver. This Section shall not prohibit an insurer from taking any actions upon factors other than the volunteer status of the insured driver.
(Source: P.A. 97-285, eff. 8-9-11.)

(215 ILCS 5/143.19a) (from Ch. 73, par. 755.19a)
Sec. 143.19a. No policy of insurance as defined in subsection a. of Section 143.13 of this Act may be cancelled where the sole basis for such cancellation is the payment by the insurance company of a claim or claims against such policy.
(Source: P.A. 80-1127.)

(215 ILCS 5/143.19b) (from Ch. 73, par. 755.19b)
Sec. 143.19b. No policy of insurance as defined in subsection (a) of Section 143.13 of this Code may be nonrenewed where the sole basis for nonrenewal was the reporting of a claim or claims against such policy and such claim or claims were closed without payment.
(Source: P.A. 86-437.)

(215 ILCS 5/143.20) (from Ch. 73, par. 755.20)
Sec. 143.20. Notice to Insured as to Eligibility of Illinois Automobile Insurance Plan.
When a policy of automobile insurance is cancelled other than for nonpayment of premium or in the event of the renewal of a policy of automobile insurance to which Section 143.17 applies, the company shall notify the named insured of his possible eligibility for insurance through the Illinois Automobile Insurance Plan. Such notice shall accompany or be included in the notice of cancellation or in the notice of intent not to renew.
(Source: P.A. 80-1136.)

(215 ILCS 5/143.20a) (from Ch. 73, par. 755.20a)
Sec. 143.20a. Cancellation of Fire and Marine Policies. (1) Policies covering property, except policies described in Section 143.13b, of this Code, issued for the kinds of business enumerated in Class 3 of Section 4 of this Code may be cancelled 10 days following receipt of written notice by the named insureds if the insured property is found to consist of one or more of the following:
(a) Buildings to which, following a fire loss, permanent repairs have not commenced within 60 days after satisfactory adjustment of loss, unless such delay is a direct result of a labor dispute or weather conditions.
(b) Buildings which have been unoccupied 60 consecutive days, except buildings which have a seasonal occupancy and buildings which are undergoing construction, repair or reconstruction and are properly secured against unauthorized entry.
(c) Buildings on which, because of their physical condition, there is an outstanding order to vacate, an outstanding demolition order, or which have been declared unsafe in accordance with applicable law.
(d) Buildings on which heat, water, sewer service or public lighting have not been connected for 30 consecutive days or more.
(2) All notices of cancellation under this Section shall be sent by certified mail and regular mail to the address of record of the named insureds.
(3) All cancellations made pursuant to this Section shall be on a pro rata basis.
(Source: P.A. 86-437.)

(215 ILCS 5/143.21) (from Ch. 73, par. 755.21)
Sec. 143.21. Cancellation of Fire and Extended Coverage Policy - Grounds. After a policy of fire and extended coverage insurance, as defined in paragraph (b) of Section 143.13, has been effective for 60 days, or if such policy is a renewal policy, the company shall not exercise its right to cancel except for one or more of the following reasons:
a. For nonpayment of premium;
b. When a policy was obtained by misrepresentation or fraud; or
c. For any act which measurably increases the risk originally accepted.
(Source: P.A. 86-437.)

(215 ILCS 5/143.21.1) (from Ch. 73, par. 755.21.1)
Sec. 143.21.1. After a policy of fire and extended coverage, as defined in Section 143.13, has been effective or renewed for 5 or more years, the company shall not exercise its right of non-renewal unless:
1. The policy was obtained by misrepresentation or fraud; or
2. The risk originally accepted has measurably increased; or
3. The insured has received 60 days notice of the intention of the company not to renew as provided in Section 143.17.
(Source: P.A. 80-1126.)

(215 ILCS 5/143.21a) (from Ch. 73, par. 755.21a)
Sec. 143.21a. Nonrenewal of Fire and Extended Coverage Policy - Grounds. A policy of fire and extended coverage insurance, as defined in subsection (b) of Section 143.13, may not be nonrenewed for any of the following reasons:
(a) age of property,
(b) location of property,
(c) age, sex, race, color, ancestry, marital status,

or occupation of occupants.

(Source: P.A. 91-357, eff. 7-29-99.)

(215 ILCS 5/143.21b) (from Ch. 73, par. 755.21b)
Sec. 143.21b. No policy of insurance as defined in subsection b. of Section 143.13 of this Act may be cancelled where the sole basis for such cancellation is the payment by the insurance company of a claim or claims against such policy.
(Source: P.A. 80-1364.)

(215 ILCS 5/143.21c) (from Ch. 73, par. 755.21c)
Sec. 143.21c. Earthquake insurance; notice. In response to all applications for homeowners insurance, pursuant to subsection (b) of Section 143.13 of this Act, received by the insurance company for coverage on property located in the New Madrid Seismic Zone, as defined by the United States Geological Survey in Illinois, susceptible to Modified Mercalli intensity VII or greater damage, information shall be provided by the insurance company to the applicant regarding the availability of insurance for loss caused by earthquake.
(Source: P.A. 86-1197; 87-322.)

(215 ILCS 5/143.22) (from Ch. 73, par. 755.22)
Sec. 143.22. Notice to Insured as to Eligibility of Illinois Fair Plan Association. When a policy containing fire and extended coverage insurance is cancelled or nonrenewed other than for nonpayment of premium or evidence of incendiarism and if the location of the insured property is within the State of Illinois the company shall notify the named insured of his eligibility for the FAIR Plan and shall explain the procedure to make application to the FAIR Plan. Such notice shall accompany or be included in the notice of cancellation or the notice of intent not to renew.
(Source: P.A. 86-437.)

(215 ILCS 5/143.23) (from Ch. 73, par. 755.23)
Sec. 143.23. Cancellation and Nonrenewal Policies - Hearing. A named insured who wishes to appeal the reasons for cancellation or nonrenewal pursuant to Sections 143.16a and 143.19 through 143.24, shall at least 20 days prior to the effective date of cancellation or nonrenewal, mail or deliver to the Director of Insurance a written request for a hearing which shall clearly state the basis for the appeal. This Section does not apply to cancellation in the case of nonpayment of premium. The notice of cancellation or nonrenewal to which this Section applies shall advise the named insured of his right to appeal and the procedure to follow for such appeal.
Within 10 days after receipt of request for a hearing and upon 10 days notice to the parties, the Director shall call a hearing. Within 20 days of conclusion of the hearing, the Director shall issue his written findings to the parties. The policy will remain in force until such time as the Director has given his findings. If the Director finds for the named insured, he shall order the insurer to rescind its notice of cancellation, or in the case of a nonrenewal order the notice of nonrenewal withdrawn. If the Director finds for the Company he shall order that the cancellation or nonrenewal be effective at least 30 days from the date of his order. The company is entitled to a premium for any extension of coverage and such extension may be contingent upon the payment of the premium.
Costs of the hearing may be assessed against the losing party but shall not exceed $100.
(Source: P.A. 86-437; 87-757.)

(215 ILCS 5/143.23a) (from Ch. 73, par. 755.23a)
Sec. 143.23a. When any person has filed a complaint with the Director alleging cancellation, non-renewal or refusal to issue a fire and extended coverage policy, as defined in Section 143.13 of this Code, by any insurer, such person, upon written request to the insurer, to which the insurer shall respond within 21 days, shall have access to the complete file of such insurer pertaining to such person's application or policy. There shall be no liability on the part of, and no cause of action shall rise against, any insurer or authorized representative, or its agents or employees, or the director or his authorized representative for any statement made by them or any information contained in the files revealed in compliance with the provisions of this Section.
(Source: P.A. 80-1374.)

(215 ILCS 5/143.24) (from Ch. 73, par. 755.24)
Sec. 143.24. Limited Nonrenewal of Automobile Insurance Policy. A policy of automobile insurance, as defined in subsection (a) of Section 143.13, may not be nonrenewed for any of the following reasons:
a. Age;
b. Sex;
c. Race;
d. Color;
e. Creed;
f. Ancestry;
g. Occupation;
h. Marital Status;
i. Employer of the insured;
j. Physical disability as defined in Section 143.24a of this Act.
(Source: P.A. 99-143, eff. 7-27-15.)

(215 ILCS 5/143.24a) (from Ch. 73, par. 755.24a)
Sec. 143.24a. (a) No insurer, licensed to issue a policy of automobile insurance, as defined in subsection (a) of Section 143.13, shall fail or refuse to accept an application from a person with a physical disability for such insurance, refuse to issue such insurance to an applicant with a physical disability therefor solely because of a physical disability, or issue or cancel such insurance under conditions less favorable to persons with physical disabilities than persons without physical disabilities; nor shall a physical disability itself constitute a condition or risk for which a higher premium may be required of a person with a physical disability for such insurance.
(b) As used in this Section, "physical disability" refers only to an impairment of physical ability because of amputation or loss of function which impairment has been compensated for, when necessary, by vehicle equipment adaptation or modification; or an impairment of hearing which impairment has been compensated for, when necessary, either by sensory equipment adaptation or modification, or an impairment of speech; provided, that the insurer may require an applicant with a physical disability for such insurance on the renewal of such insurance to furnish proof that he or she has qualified for a new or renewed drivers license since the occurrence of the disabling condition.
(Source: P.A. 99-143, eff. 7-27-15.)

(215 ILCS 5/143.24b) (from Ch. 73, par. 755.24b)
Sec. 143.24b. Any insurer insuring any person or entity against damages arising out of a vehicular accident shall disclose the dollar amount of liability coverage under the insured's personal private passenger automobile liability insurance policy upon receipt of the following: (a) a certified letter from a claimant or any attorney purporting to represent any claimant which requests such disclosure and (b) a brief description of the nature and extent of the injuries, accompanied by a statement of the amount of medical bills incurred to date and copies of medical records. The disclosure shall be confidential and available only to the claimant, his attorney and personnel in the office of the attorney entitled to access to the claimant's files. The insurer shall forward the information to the party requesting it by certified mail, return receipt requested, within 30 days of receipt of the request.
(Source: P.A. 85-1209.)

(215 ILCS 5/143.24c)
Sec. 143.24c. Hate crimes; coverage refusal.
(a) This Section applies to policies of insurance if the insured or proposed insured is (1) an individual, (2) a religious organization described in clause (i) of subparagraph (A) of paragraph (1) of subsection (b) of Section 170 of Title 26 of the United States Code, (3) an educational organization described in clause (ii) of subparagraph (A) of paragraph (1) of subsection (b) of Section 170 of Title 26 of the United States Code, or (4) any other nonprofit organization described in clause (vi) of subparagraph (A) of paragraph (1) of subsection (b) of Section 170 of Title 26 of the United States Code that is organized and operated for religious, charitable, or educational purposes.
(b) An insurer issuing policies subject to this Section may not cancel, refuse to issue, or refuse to renew the policy solely on the basis that one or more claims have been made against any policy during the preceding 60 months for a loss that is the result of a hate crime committed against the person or property insured if the insured provides evidence to the insurer that the act causing the loss is identified as a hate crime on a police report.
(c) As it relates to this Section, if determined by a law enforcement agency, a "hate crime" may include any of the following:
(1) By force or threat of force, willfully injuring,

intimidating, interfering with, oppressing, or threatening any other person in the free exercise or enjoyment of any right or privilege secured to him or her by the Constitution or laws of this State or by the Constitution or laws of the United States because of the other person's race, color, religion, ancestry, national origin, disability, gender, or sexual orientation or because he or she perceives that the other person has one or more of those characteristics. This offense, however, does not include speech alone, except upon a showing that the speech itself threatened violence against a specific person or group of persons and that the defendant had the apparent ability to carry out the threat.

(2) Knowingly defacing, damaging, or destroying the

real or personal property of any other person for the purpose of intimidating or interfering with the free exercise or enjoyment of any right or privilege secured to the other person by the Constitution or laws of this State or by the Constitution or laws of the United States because of the other person's race, color, religion, ancestry, national origin, disability, gender, or sexual orientation or because he or she perceives that the other person has one or more of those characteristics.

(d) Nothing in this Section prevents an insurer subject to this Section from taking any of the actions specified in subsection (b) on the basis of criteria not otherwise made invalid by this Section or any other law or rule.
(Source: P.A. 92-669, eff. 1-1-03.)

(215 ILCS 5/143.24d)
Sec. 143.24d. (Repealed).
(Source: P.A. 98-864, eff. 1-1-15. Repealed by P.A. 100-439, eff. 8-25-17.)

(215 ILCS 5/143.25) (from Ch. 73, par. 755.25)
Sec. 143.25. The Director of insurance may order any of the following if it is determined to be in the public interest:
(a) Some or all companies issuing policies of insurance as defined in subsections (a) and (b) of Section 143.13 annually disclose by postal zip code area the number of policies applied for, the number of policies issued including renewals, the number of policies cancelled or nonrenewed for some or all areas of the State, and loss data.
(b) The Illinois FAIR Plan created by Article XXXIII of the Code annually disclose by postal zip code area the number of policies it has written including renewals and cancellations for some or all areas of the State.
(c) The Illinois FAIR Plan created by Article XXXIII annually disclose by classification the earned premiums and losses of the Plan.
(Source: P.A. 81-217.)

(215 ILCS 5/143.25a) (from Ch. 73, par. 755.25a)
Sec. 143.25a. Prior to the first renewal of any policy of automobile insurance as defined in subsection (a) of Section 143.13 of this Code, an insurance company shall notify an individual planning to purchase such renewal policy of the availability of higher deductibles for collision and comprehensive coverage and that a premium savings could result if the higher deductibles were purchased.
(Source: P.A. 86-783.)

(215 ILCS 5/143.26) (from Ch. 73, par. 755.26)
Sec. 143.26. No company issuing policies of automobile insurance, as defined in Section 143.13 of this Code, in this State, and no officer, director, agent, clerk, employee or broker of such company shall cancel or refuse to issue or renew a policy of automobile insurance to any applicant for such insurance solely on the grounds that an agent or broker for such company is not located in geographical proximity to the residence of the applicant.
(Source: P.A. 80-1369.)

(215 ILCS 5/143.26a) (from Ch. 73, par. 755.26a)
Sec. 143.26a. Automobile insurance sales requirements.
(a) Every company authorized to issue policies of automobile insurance as defined in Section 143.13 must, upon request, provide the names and addresses of its authorized producers reasonably determined to be located nearest to the residence of the person making the request.
(b) No company or authorized licensed producer may refuse to accept an application for automobile insurance from any applicant solely on the grounds that the applicant is eligible for placement only under the Illinois Automobile Insurance Plan.
(Source: P.A. 86-1408.)

(215 ILCS 5/143.27) (from Ch. 73, par. 755.27)
Sec. 143.27. No insurance company may give to any named insured any notice of cancellation or nonrenewal of a policy of fire and extended coverage insurance, as defined in subsection (b) of Section 143.13, covering property which is capable of being rehabilitated, without allowing the named insured a reasonable period of time in which to repair defects in the insured property or relevant portion thereof, to an extent reasonably sufficient to facilitate continued coverage thereon. The time reasonably allowable therefor (which in no event shall exceed ninety days) and the degree of sufficiency of such rehabilitative efforts which insurance companies shall accept, may be determined by a certificate from a licensed contractor or architect and such rehabilitative efforts shall be in compliance with local municipal building codes. The notice of need for repair shall be from the insurance company, which may be sent to the insured at any time during the policy term, and which notice shall commence the time period established under this Section.
(Source: P.A. 81-857.)

(215 ILCS 5/143.28) (from Ch. 73, par. 755.28)
Sec. 143.28. The rates and premium charges for all policies of automobile insurance, as described in sub-section (a) of Section 143.13 of this Code, shall include appropriate reductions for insured automobiles which are equipped with anti-theft mechanisms or devices approved by the Director. To implement the provisions of this Section, the Director shall promulgate rules and regulations.
(Source: P.A. 91-798, eff. 7-9-00; 92-125, eff. 7-20-01.)

(215 ILCS 5/143.29) (from Ch. 73, par. 755.29)
Sec. 143.29. (a) The rates and premium charges for every policy of automobile liability insurance shall include appropriate reductions as determined by the insurer for any insured over age 55 upon successful completion of the National Safety Council's Defensive Driving Course or a motor vehicle accident prevention course which is found by the Secretary of State to meet or exceed the standards of the National Safety Council's Defensive Driving Course's 8 hour classroom safety instruction program.
(b) The premium reduction shall remain in effect for the qualifying insured for a period of 3 years from the date of successful completion of the accident prevention course, except that the insurer may elect to apply the premium reduction beginning either with the last effective date of the policy or the next renewal date of the policy if the reduction will result in a savings as though applied over a full 3 year period. An insured who has completed the course of instruction prior to July 1, 1982 shall receive the insurance premium reduction for only the period remaining within the 3 years from course completion. The period of premium reduction for an insured who has repeated the accident prevention course shall be based upon the last such course the insured has successfully completed.
(c) Any accident prevention course approved by the Secretary of State under this Section shall be taught by an instructor approved by the Secretary of State, shall consist of at least 8 hours of classroom instruction and shall provide for a certificate of completion. Records of certification of course completion shall be maintained in a manner acceptable to the Secretary of State.
(d) Any person claiming eligibility for a rate or premium reduction shall be responsible for providing to his insurance company the information necessary to determine eligibility.
(e) This Section shall not apply to:
(1) any motor vehicle which is a part of a fleet or is used for commercial purposes unless there is a regularly assigned principal operator.
(2) any motor vehicle subject to a higher premium rate because of the insured's previous motor vehicle claim experience or to any motor vehicle whose principal operator has been convicted of violating any of the motor vehicle laws of this State, until that operator shall have maintained a driving record free of accidents and moving violations for a continuous one year period, in which case such driver shall be eligible for a reduction the remaining 2 years of the 3 year period.
(3) any motor vehicle whose principal operator has had his drivers license revoked or suspended for any reason by the Secretary of State within the previous 36 months.
(4) any policy of group automobile insurance under which premiums are broadly averaged for the group rather than determined individually.
(Source: P.A. 82-920.)

(215 ILCS 5/143.30) (from Ch. 73, par. 755.30)
Sec. 143.30. Selection of glass replacement or glass repair companies.
With reference to every policy of automobile insurance as defined in Section 143.13(a):
(a) An automobile insurer authorized to do business in this State shall not unreasonably restrict access to automobile glass repair or replacement facilities by its policyholders.
(b) An automobile insurer may enter into an agreement or agreements with automobile glass repair or replacement facilities for the purpose of containing the cost of automobile glass repair or replacement claims.
(c) An insurer, or a producer acting on its behalf, shall disclose to an insured, either orally or in writing, that the insured may freely choose an automobile glass repair or replacement facility.
(d) No such insurance company, producer, or adjuster may engage in any act or practice of intimidation, coercion, or threat against any insured person to use a particular facility to provide such services.
(e) If a policyholder selects an automobile glass repair or replacement facility, the insurer shall provide payment to the facility based on a competitive price, as established by that insurer through competitive bids or market surveys to determine a fair and reasonable market price for similar services. Reasonable deviation from this market price is allowed based on the facts in each case.
(Source: P.A. 87-1110.)

(215 ILCS 5/143.31)
Sec. 143.31. Uniform medical claim and billing forms.
(a) The Director shall prescribe by rule, after consultation with providers of health care or treatment, insurers, hospital, medical, and dental service corporations, and other prepayment organizations, insurance claim and billing forms that the Director determines will provide for uniformity and simplicity in insurance claims handling. The claim forms shall include, but need not be limited to, information regarding the medical diagnosis, treatment, and prognosis of the patient, together with the details of charges incident to the providing of care, treatment, or services, sufficient for the purpose of meeting the proof requirements of an insurance policy or a hospital, medical, or dental service contract.
(b) An insurer or a provider of health care treatment may not refuse to accept a claim or bill submitted on duly promulgated uniform claim and billing forms. An insurer, however, may accept claims and bills submitted on any other form.
(c) Accident and health insurer explanation of benefits paid statements or claims summary statements sent to an insured by the accident and health insurer shall be in a format and written in a manner that promotes understanding by the insured by setting forth all of the following:
(1) The total dollar amount submitted to the insurer

for payment.

(2) Any reduction in the amount paid due to the

application of any co-payment or deductible, along with an explanation of the amount of the co-payment or deductible applied under the insured's policy.

(3) Any reduction in the amount paid due to the

application of any other policy limitation or exclusion set forth in the insured's policy, along with an explanation thereof.

(4) The total dollar amount paid.
(5) The total dollar amount remaining unpaid.
(d) The Director may issue an order directing an accident and health insurer to comply with subsection (c).
(e) An accident and health insurer does not violate subsection (c) by using a document that the accident and health insurer is required to use by the federal government or the State.
(f) The adoption of uniform claim forms and uniform billing forms by the Director under this Section does not preclude an insurer, hospital, medical, or dental service corporation, or other prepayment organization from obtaining any necessary additional information regarding a claim from the claimant, provider of health care or treatment, or certifier of coverage, as may be required.
(g) On and after January 1, 1996 when billing insurers or otherwise filing insurance claims with insurers subject to this Section, providers of health care or treatment, medical services, dental services, pharmaceutical services, or medical equipment must use the uniform claim and billing forms adopted by the Director under this Section.
(Source: P.A. 91-357, eff. 7-29-99.)

(215 ILCS 5/143.32)
Sec. 143.32. Replacement of child restraint systems. A policy of automobile insurance, as defined in Section 143.13, that is amended, delivered, issued, or renewed after the effective date of this amendatory Act of the 91st General Assembly must include coverage for replacement of a child restraint system that was in use by a child during an accident to which coverage is applicable. As used in this Section, "child restraint system" has the meaning given that term in the Child Passenger Restraint Act.
(Source: P.A. 91-749, eff. 6-2-00.)

(215 ILCS 5/143.33)
Sec. 143.33. Electronic posting of policies.
(a) Policies and endorsements used by a company for transacting insurance as classified in Class 2 and Class 3 of Section 4 of this Code that do not contain personally identifiable information may be mailed, issued, delivered, or posted on the insurer's Internet website. If the insurer elects to post the insurance policies and endorsements on its Internet website in lieu of mailing, issuing, or delivering them to the insured, then the insurer must comply with all of the following conditions:
(1) The policy and endorsements must be easily

accessible to the insured and the producer of record and remain that way for as long as the policy is in force;

(2) After the expiration of the policy, the insurer

must archive its expired policies and endorsements for the longer of 5 years or other period required by law, and make them available upon request;

(3) The policies and endorsements must be posted in a

manner that enables the insured and the producer of record to print and save the policy and endorsements using programs or applications that are widely available on the Internet and free to use;

(4) At the time of issuance of the original policy

and any renewals of that policy, the insurer provides to the insured in the manner it customarily provides declarations pages to the insured, and to the producer of record, the following information clearly displayed in or simultaneously with a declarations page:

(A) a description of the exact policy and

endorsement forms purchased by the insured;

(B) a method by which the insured may obtain from

the insurer, upon request and without charge, a paper copy of their policy and endorsements; and

(C) the Internet address where their policy and

endorsements are posted.

(5) The insurer provides to the insured in the manner

it customarily provides declarations pages to the insured, and to the producer of record, notice of any changes to the forms or endorsements; the insured's right to obtain from the insurer, upon request and without charge, a paper copy of these forms or endorsements; and the Internet address where these forms or endorsements are posted.

(b) Nothing in this Section shall prevent an insurer that posts its policies and endorsements electronically in accordance with this Section from offering a discount to an insured who elects to receive notices and documents electronically in accordance with the provisions of the federal Electronic Signatures in Global and National Commerce Act.
(c) Nothing in this Section affects the timing or content of any disclosure or other document required to be provided or made available to any insured under any statute, rule, regulation, or rule of law.
(Source: P.A. 98-521, eff. 8-23-13.)

(215 ILCS 5/143.34)
Sec. 143.34. Electronic notices and documents.
(a) As used in this Section:
"Delivered by electronic means" includes:
(1) delivery to an electronic mail address at which a

party has consented to receive notices or documents; or

(2) posting on an electronic network or site

accessible via the Internet, mobile application, computer, mobile device, tablet, or any other electronic device, together with separate notice of the posting, which shall be provided by electronic mail to the address at which the party has consented to receive notice or by any other delivery method that has been consented to by the party.

"Party" means any recipient of any notice or document required as part of an insurance transaction, including, but not limited to, an applicant, an insured, a policyholder, or an annuity contract holder.
(b) Subject to the requirements of this Section, any notice to a party or any other document required under applicable law in an insurance transaction or that is to serve as evidence of insurance coverage may be delivered, stored, and presented by electronic means so long as it meets the requirements of the Electronic Commerce Security Act.
(c) Delivery of a notice or document in accordance with this Section shall be considered equivalent to any delivery method required under applicable law, including delivery by first class mail; first class mail, postage prepaid; certified mail; certificate of mail; or certificate of mailing.
(d) A notice or document may be delivered by electronic means by an insurer to a party under this Section if:
(1) the party has affirmatively consented to that

method of delivery and has not withdrawn the consent;

(2) the party, before giving consent, is provided

with a clear and conspicuous statement informing the party of:

(A) the right of the party to withdraw consent to

have a notice or document delivered by electronic means, at any time, and any conditions or consequences imposed in the event consent is withdrawn;

(B) the types of notices and documents to which

the party's consent would apply;

(C) the right of a party to have a notice or

document delivered in paper form; and

(D) the procedures a party must follow to

withdraw consent to have a notice or document delivered by electronic means and to update the party's electronic mail address;

(3) the party:
(A) before giving consent, is provided with a

statement of the hardware and software requirements for access to, and retention of, a notice or document delivered by electronic means; and

(B) consents electronically, or confirms consent

electronically, in a manner that reasonably demonstrates that the party can access information in the electronic form that will be used for notices or documents delivered by electronic means as to which the party has given consent; and

(4) after consent of the party is given, the insurer,

in the event a change in the hardware or software requirements needed to access or retain a notice or document delivered by electronic means creates a material risk that the party will not be able to access or retain a subsequent notice or document to which the consent applies:

(A) provides the party with a statement that

describes:

(i) the revised hardware and software

requirements for access to and retention of a notice or document delivered by electronic means; and

(ii) the right of the party to withdraw

consent without the imposition of any condition or consequence that was not disclosed at the time of initial consent; and

(B) complies with paragraph (2) of this

subsection (d).

(e) Delivery of a notice or document in accordance with this Section does not affect requirements related to content or timing of any notice or document required under applicable law.
(f) If a provision of this Section or applicable law requiring a notice or document to be provided to a party expressly requires verification or acknowledgment of receipt of the notice or document, the notice or document may be delivered by electronic means only if the method used provides for verification or acknowledgment of receipt.
(g) The legal effectiveness, validity, or enforceability of any contract or policy of insurance executed by a party may not be denied solely because of the failure to obtain electronic consent or confirmation of consent of the party in accordance with subparagraph (B) of paragraph (3) of subsection (d) of this Section.
(h) A withdrawal of consent by a party does not affect the legal effectiveness, validity, or enforceability of a notice or document delivered by electronic means to the party before the withdrawal of consent is effective.
A withdrawal of consent by a party is effective within a reasonable period of time after receipt of the withdrawal by the insurer.
Failure by an insurer to comply with paragraph (4) of subsection (d) of this Section and subsection (j) of this Section may be treated, at the election of the party, as a withdrawal of consent for purposes of this Section.
(i) This Section does not apply to a notice or document delivered by an insurer in an electronic form before the effective date of this amendatory Act of the 99th General Assembly to a party who, before that date, has consented to receive notice or document in an electronic form otherwise allowed by law.
(j) If the consent of a party to receive certain notices or documents in an electronic form is on file with an insurer before the effective date of this amendatory Act of the 99th General Assembly and, pursuant to this Section, an insurer intends to deliver additional notices or documents to the party in an electronic form, then prior to delivering such additional notices or documents electronically, the insurer shall:
(1) provide the party with a statement that

describes:

(A) the notices or documents that shall be

delivered by electronic means under this Section that were not previously delivered electronically; and

(B) the party's right to withdraw consent to

have notices or documents delivered by electronic means without the imposition of any condition or consequence that was not disclosed at the time of initial consent; and

(2) comply with paragraph (2) of subsection (d)

of this Section.

(k) An insurer shall deliver a notice or document by any other delivery method permitted by law other than electronic means if:
(1) the insurer attempts to deliver the notice or

document by electronic means and has a reasonable basis for believing that the notice or document has not been received by the party; or

(2) the insurer becomes aware that the electronic

mail address provided by the party is no longer valid.

(l) A producer shall not be subject to civil liability for any harm or injury that occurs as a result of a party's election to receive any notice or document by electronic means or by an insurer's failure to deliver a notice or document by electronic means unless the harm or injury is caused by the willful and wanton misconduct of the producer.
(m) This Section shall not be construed to modify, limit, or supersede the provisions of the federal Electronic Signatures in Global and National Commerce Act, as amended.
(n) Nothing in this Section shall prevent an insurer from posting on the insurer's Internet site any standard policy and any endorsements to such a policy that does not contain personally identifiable information, in accordance with Section 143.33 of this Code, in lieu of delivery to a policyholder, insured, or applicant for insurance by any other method.
(Source: P.A. 99-167, eff. 1-1-16.)

(215 ILCS 5/143a) (from Ch. 73, par. 755a)
Sec. 143a. Uninsured and hit and run motor vehicle coverage.
(1) No policy insuring against loss resulting from liability imposed by law for bodily injury or death suffered by any person arising out of the ownership, maintenance or use of a motor vehicle that is designed for use on public highways and that is either required to be registered in this State or is principally garaged in this State shall be renewed, delivered, or issued for delivery in this State unless coverage is provided therein or supplemental thereto, in limits for bodily injury or death set forth in Section 7-203 of the Illinois Vehicle Code for the protection of persons insured thereunder who are legally entitled to recover damages from owners or operators of uninsured motor vehicles and hit-and-run motor vehicles because of bodily injury, sickness or disease, including death, resulting therefrom. Uninsured motor vehicle coverage does not apply to bodily injury, sickness, disease, or death resulting therefrom, of an insured while occupying a motor vehicle owned by, or furnished or available for the regular use of the insured, a resident spouse or resident relative, if that motor vehicle is not described in the policy under which a claim is made or is not a newly acquired or replacement motor vehicle covered under the terms of the policy. The limits for any coverage for any vehicle under the policy may not be aggregated with the limits for any similar coverage, whether provided by the same insurer or another insurer, applying to other motor vehicles, for purposes of determining the total limit of insurance coverage available for bodily injury or death suffered by a person in any one accident. No policy shall be renewed, delivered, or issued for delivery in this State unless it is provided therein that any dispute with respect to the coverage and the amount of damages shall be submitted for arbitration to the American Arbitration Association and be subject to its rules for the conduct of arbitration hearings as to all matters except medical opinions. As to medical opinions, if the amount of damages being sought is equal to or less than the amount provided for in Section 7-203 of the Illinois Vehicle Code, then the current American Arbitration Association Rules shall apply. If the amount being sought in an American Arbitration Association case exceeds that amount as set forth in Section 7-203 of the Illinois Vehicle Code, then the Rules of Evidence that apply in the circuit court for placing medical opinions into evidence shall govern. Alternatively, disputes with respect to damages and the coverage shall be determined in the following manner: Upon the insured requesting arbitration, each party to the dispute shall select an arbitrator and the 2 arbitrators so named shall select a third arbitrator. If such arbitrators are not selected within 45 days from such request, either party may request that the arbitration be submitted to the American Arbitration Association. Any decision made by the arbitrators shall be binding for the amount of damages not exceeding $75,000 for bodily injury to or death of any one person, $150,000 for bodily injury to or death of 2 or more persons in any one motor vehicle accident, or the corresponding policy limits for bodily injury or death, whichever is less. All 3-person arbitration cases proceeding in accordance with any uninsured motorist coverage conducted in this State in which the claimant is only seeking monetary damages up to the limits set forth in Section 7-203 of the Illinois Vehicle Code shall be subject to the following rules:
(A) If at least 60 days' written notice of the

intention to offer the following documents in evidence is given to every other party, accompanied by a copy of the document, a party may offer in evidence, without foundation or other proof:

(1) bills, records, and reports of hospitals,

doctors, dentists, registered nurses, licensed practical nurses, physical therapists, and other healthcare providers;

(2) bills for drugs, medical appliances, and

prostheses;

(3) property repair bills or estimates, when

identified and itemized setting forth the charges for labor and material used or proposed for use in the repair of the property;

(4) a report of the rate of earnings and time

lost from work or lost compensation prepared by an employer;

(5) the written opinion of an opinion witness,

the deposition of a witness, and the statement of a witness that the witness would be allowed to express if testifying in person, if the opinion or statement is made by affidavit or by certification as provided in Section 1-109 of the Code of Civil Procedure;

(6) any other document not specifically covered

by any of the foregoing provisions that is otherwise admissible under the rules of evidence.

Any party receiving a notice under this paragraph (A)

may apply to the arbitrator or panel of arbitrators, as the case may be, for the issuance of a subpoena directed to the author or maker or custodian of the document that is the subject of the notice, requiring the person subpoenaed to produce copies of any additional documents as may be related to the subject matter of the document that is the subject of the notice. Any such subpoena shall be issued in substantially similar form and served by notice as provided by Illinois Supreme Court Rule 204(a)(4). Any such subpoena shall be returnable not less than 5 days before the arbitration hearing.

(B) Notwithstanding the provisions of Supreme Court

Rule 213(g), a party who proposes to use a written opinion of an expert or opinion witness or the testimony of an expert or opinion witness at the hearing may do so provided a written notice of that intention is given to every other party not less than 60 days prior to the date of hearing, accompanied by a statement containing the identity of the witness, his or her qualifications, the subject matter, the basis of the witness's conclusions, and his or her opinion.

(C) Any other party may subpoena the author or maker

of a document admissible under this subsection, at that party's expense, and examine the author or maker as if under cross-examination. The provisions of Section 2-1101 of the Code of Civil Procedure shall be applicable to arbitration hearings, and it shall be the duty of a party requesting the subpoena to modify the form to show that the appearance is set before an arbitration panel and to give the time and place set for the hearing.

(D) The provisions of Section 2-1102 of the Code of

Civil Procedure shall be applicable to arbitration hearings under this subsection.

(2) No policy insuring against loss resulting from liability imposed by law for property damage arising out of the ownership, maintenance, or use of a motor vehicle shall be renewed, delivered, or issued for delivery in this State with respect to any private passenger or recreational motor vehicle that is designed for use on public highways and that is either required to be registered in this State or is principally garaged in this State and is not covered by collision insurance under the provisions of such policy, unless coverage is made available in the amount of the actual cash value of the motor vehicle described in the policy or $15,000 whichever is less, subject to a $250 deductible, for the protection of persons insured thereunder who are legally entitled to recover damages from owners or operators of uninsured motor vehicles and hit-and-run motor vehicles because of property damage to the motor vehicle described in the policy.
There shall be no liability imposed under the uninsured motorist property damage coverage required by this subsection if the owner or operator of the at-fault uninsured motor vehicle or hit-and-run motor vehicle cannot be identified. This subsection shall not apply to any policy which does not provide primary motor vehicle liability insurance for liabilities arising from the maintenance, operation, or use of a specifically insured motor vehicle.
Each insurance company providing motor vehicle property damage liability insurance shall advise applicants of the availability of uninsured motor vehicle property damage coverage, the premium therefor, and provide a brief description of the coverage. That information need be given only once and shall not be required in any subsequent renewal, reinstatement or reissuance, substitute, amended, replacement or supplementary policy. No written rejection shall be required, and the absence of a premium payment for uninsured motor vehicle property damage shall constitute conclusive proof that the applicant or policyholder has elected not to accept uninsured motorist property damage coverage.
An insurance company issuing uninsured motor vehicle property damage coverage may provide that:
(i) Property damage losses recoverable thereunder

shall be limited to damages caused by the actual physical contact of an uninsured motor vehicle with the insured motor vehicle.

(ii) There shall be no coverage for loss of use of

the insured motor vehicle and no coverage for loss or damage to personal property located in the insured motor vehicle.

(iii) Any claim submitted shall include the name and

address of the owner of the at-fault uninsured motor vehicle, or a registration number and description of the vehicle, or any other available information to establish that there is no applicable motor vehicle property damage liability insurance.

Any dispute with respect to the coverage and the amount of damages shall be submitted for arbitration to the American Arbitration Association and be subject to its rules for the conduct of arbitration hearings or for determination in the following manner: Upon the insured requesting arbitration, each party to the dispute shall select an arbitrator and the 2 arbitrators so named shall select a third arbitrator. If such arbitrators are not selected within 45 days from such request, either party may request that the arbitration be submitted to the American Arbitration Association. Any arbitration proceeding under this subsection seeking recovery for property damages shall be subject to the following rules:
(A) If at least 60 days' written notice of the

intention to offer the following documents in evidence is given to every other party, accompanied by a copy of the document, a party may offer in evidence, without foundation or other proof:

(1) property repair bills or estimates, when

identified and itemized setting forth the charges for labor and material used or proposed for use in the repair of the property;

(2) the written opinion of an opinion witness,

the deposition of a witness, and the statement of a witness that the witness would be allowed to express if testifying in person, if the opinion or statement is made by affidavit or by certification as provided in Section 1-109 of the Code of Civil Procedure;

(3) any other document not specifically covered

by any of the foregoing provisions that is otherwise admissible under the rules of evidence.

Any party receiving a notice under this paragraph (A)

may apply to the arbitrator or panel of arbitrators, as the case may be, for the issuance of a subpoena directed to the author or maker or custodian of the document that is the subject of the notice, requiring the person subpoenaed to produce copies of any additional documents as may be related to the subject matter of the document that is the subject of the notice. Any such subpoena shall be issued in substantially similar form and served by notice as provided by Illinois Supreme Court Rule 204(a)(4). Any such subpoena shall be returnable not less than 5 days before the arbitration hearing.

(B) Notwithstanding the provisions of Supreme Court

Rule 213(g), a party who proposes to use a written opinion of an expert or opinion witness or the testimony of an expert or opinion witness at the hearing may do so provided a written notice of that intention is given to every other party not less than 60 days prior to the date of hearing, accompanied by a statement containing the identity of the witness, his or her qualifications, the subject matter, the basis of the witness's conclusions, and his or her opinion.

(C) Any other party may subpoena the author or maker

of a document admissible under this subsection, at that party's expense, and examine the author or maker as if under cross-examination. The provisions of Section 2-1101 of the Code of Civil Procedure shall be applicable to arbitration hearings, and it shall be the duty of a party requesting the subpoena to modify the form to show that the appearance is set before an arbitration panel and to give the time and place set for the hearing.

(D) The provisions of Section 2-1102 of the Code of

Civil Procedure shall be applicable to arbitration hearings under this subsection.

(3) For the purpose of the coverage, the term "uninsured motor vehicle" includes, subject to the terms and conditions of the coverage, a motor vehicle where on, before or after the accident date the liability insurer thereof is unable to make payment with respect to the legal liability of its insured within the limits specified in the policy because of the entry by a court of competent jurisdiction of an order of rehabilitation or liquidation by reason of insolvency on or after the accident date. An insurer's extension of coverage, as provided in this subsection, shall be applicable to all accidents occurring after July 1, 1967 during a policy period in which its insured's uninsured motor vehicle coverage is in effect. Nothing in this Section may be construed to prevent any insurer from extending coverage under terms and conditions more favorable to its insureds than is required by this Section.
(4) In the event of payment to any person under the coverage required by this Section and subject to the terms and conditions of the coverage, the insurer making the payment shall, to the extent thereof, be entitled to the proceeds of any settlement or judgment resulting from the exercise of any rights of recovery of the person against any person or organization legally responsible for the property damage, bodily injury or death for which the payment is made, including the proceeds recoverable from the assets of the insolvent insurer. With respect to payments made by reason of the coverage described in subsection (3), the insurer making such payment shall not be entitled to any right of recovery against the tortfeasor in excess of the proceeds recovered from the assets of the insolvent insurer of the tortfeasor.
(5) This amendatory Act of 1967 (Laws of Illinois 1967, page 875) shall not be construed to terminate or reduce any insurance coverage or any right of any party under this Code in effect before July 1, 1967. Public Act 86-1155 shall not be construed to terminate or reduce any insurance coverage or any right of any party under this Code in effect before its effective date.
(6) Failure of the motorist from whom the claimant is legally entitled to recover damages to file the appropriate forms with the Safety Responsibility Section of the Department of Transportation within 120 days of the accident date shall create a rebuttable presumption that the motorist was uninsured at the time of the injurious occurrence.
(7) An insurance carrier may upon good cause require the insured to commence a legal action against the owner or operator of an uninsured motor vehicle before good faith negotiation with the carrier. If the action is commenced at the request of the insurance carrier, the carrier shall pay to the insured, before the action is commenced, all court costs, jury fees and sheriff's fees arising from the action.
The changes made by Public Act 90-451 apply to all policies of insurance amended, delivered, issued, or renewed on and after January 1, 1998 (the effective date of Public Act 90-451).
(8) The changes made by Public Act 98-927 apply to all policies of insurance amended, delivered, issued, or renewed on and after January 1, 2015 (the effective date of Public Act 98-927).
(Source: P.A. 98-242, eff. 1-1-14; 98-927, eff. 1-1-15; 99-642, eff. 7-28-16.)

(215 ILCS 5/143a-2) (from Ch. 73, par. 755a-2)
Sec. 143a-2. (1) Additional uninsured motor vehicle coverage. No policy insuring against loss resulting from liability imposed by law for bodily injury or death suffered by any person arising out of the ownership, maintenance or use of a motor vehicle shall be renewed or delivered or issued for delivery in this State with respect to any motor vehicle designed for use on public highways and required to be registered in this State unless uninsured motorist coverage as required in Section 143a of this Code is included in an amount equal to the insured's bodily injury liability limits unless specifically rejected by the insured as provided in paragraph (2) of this Section. Each insurance company providing the coverage must provide applicants with a brief description of the coverage and advise them of their right to reject the coverage in excess of the limits set forth in Section 7-203 of The Illinois Vehicle Code. The provisions of this amendatory Act of 1990 apply to policies of insurance applied for after June 30, 1991.
(2) Right of rejection of additional uninsured motorist coverage. Any named insured or applicant may reject additional uninsured motorist coverage in excess of the limits set forth in Section 7-203 of the Illinois Vehicle Code by making a written request for limits of uninsured motorist coverage which are less than bodily injury liability limits or a written rejection of limits in excess of those required by law. This election or rejection shall be binding on all persons insured under the policy. In those cases where the insured has elected to purchase limits of uninsured motorist coverage which are less than bodily injury liability limits or to reject limits in excess of those required by law, the insurer need not provide in any renewal, reinstatement, reissuance, substitute, amended, replacement or supplementary policy, coverage in excess of that elected by the insured in connection with a policy previously issued to such insured by the same insurer unless the insured subsequently makes a written request for such coverage.
(3) The original document indicating the applicant's selection of uninsured motorist coverage limits shall constitute sufficient evidence of the applicant's selection of uninsured motorist coverage limits. For purposes of this Section any reproduction of the document by means of photograph, photostat, microfiche, computerized optical imaging process, or other similar process or means of reproduction shall be deemed the equivalent of the original document.
(4) For the purpose of this Code the term "underinsured motor vehicle" means a motor vehicle whose ownership, maintenance or use has resulted in bodily injury or death of the insured, as defined in the policy, and for which the sum of the limits of liability under all bodily injury liability insurance policies or under bonds or other security required to be maintained under Illinois law applicable to the driver or to the person or organization legally responsible for such vehicle and applicable to the vehicle, is less than the limits for underinsured coverage provided the insured as defined in the policy at the time of the accident. The limits of liability for an insurer providing underinsured motorist coverage shall be the limits of such coverage, less those amounts actually recovered under the applicable bodily injury insurance policies, bonds or other security maintained on the underinsured motor vehicle.
On or after July 1, 1983, no policy insuring against loss resulting from liability imposed by law for bodily injury or death suffered by any person arising out of the ownership, maintenance or use of a motor vehicle shall be renewed or delivered or issued for delivery in this State with respect to any motor vehicle designed for use on public highways and required to be registered in this State unless underinsured motorist coverage is included in such policy in an amount equal to the total amount of uninsured motorist coverage provided in that policy where such uninsured motorist coverage exceeds the limits set forth in Section 7-203 of the Illinois Vehicle Code.
The changes made to this subsection (4) by this amendatory Act of the 93rd General Assembly apply to policies issued or renewed on or after December 1, 2004.
(5) Scope. Nothing herein shall prohibit an insurer from setting forth policy terms and conditions which provide that if the insured has coverage available under this Section under more than one policy or provision of coverage, any recovery or benefits may be equal to, but may not exceed, the higher of the applicable limits of the respective coverage, and the limits of liability under this Section shall not be increased because of multiple motor vehicles covered under the same policy of insurance. Insurers providing liability coverage on an excess or umbrella basis are neither required to provide, nor are they prohibited from offering or making available coverages conforming to this Section on a supplemental basis. Notwithstanding the provisions of this Section, an insurer shall not be prohibited from solely providing a combination of uninsured and underinsured motorist coverages where the limits of liability under each coverage is in the same amount.
(6) Subrogation against underinsured motorists. No insurer shall exercise any right of subrogation under a policy providing additional uninsured motorist coverage against an underinsured motorist where the insurer has been provided with written notice in advance of a settlement between its insured and the underinsured motorist and the insurer fails to advance a payment to the insured, in an amount equal to the tentative settlement, within 30 days following receipt of such notice.
(7) A policy which provides underinsured motor vehicle coverage may include a clause which denies payment until the limits of liability or portion thereof under all bodily injury liability insurance policies applicable to the underinsured motor vehicle and its operators have been partially or fully exhausted by payment of judgment or settlement. A judgment or settlement of the bodily injury claim in an amount less than the limits of liability of the bodily injury coverages applicable to the claim shall not preclude the claimant from making an underinsured motorist claim against the underinsured motorist coverage. Any such provision in a policy of insurance shall be inapplicable if the insured, or the legal representative of the insured, and the insurer providing underinsured motor vehicle coverage agree that the insured has suffered bodily injury or death as the result of the negligent operation, maintenance, or use of an underinsured motor vehicle and, without arbitration, agree also on the amount of damages that the insured is legally entitled to collect. The maximum amount payable pursuant to such an underinsured motor vehicle insurance settlement agreement shall not exceed the amount by which the limits of the underinsured motorist coverage exceed the limits of the bodily injury liability insurance of the owner or operator of the underinsured motor vehicle. Any such agreement shall be final as to the amount due and shall be binding upon both the insured and the underinsured motorist insurer regardless of the amount of any judgment, or any settlement reached between any insured and the person or persons responsible for the accident. No such settlement agreement shall be concluded unless: (i) the insured has complied with all other applicable policy terms and conditions; and (ii) before the conclusion of the settlement agreement, the insured has filed suit against the underinsured motor vehicle owner or operator and has not abandoned the suit, or settled the suit without preserving the rights of the insurer providing underinsured motor vehicle coverage in the manner described in paragraph (6) of this Section.
(Source: P.A. 93-762, eff. 7-16-04.)

(215 ILCS 5/143b) (from Ch. 73, par. 755b)
Sec. 143b. Any insurance carrier whose payment to its insured is reduced by a deductible amount under a policy providing collision coverage is subrogated to its insured's entire collision loss claim including the deductible amount unless the deductible amount has been otherwise recovered by the insured, but if the deductible amount has been otherwise recovered by the insured it shall not be included in the subrogated loss claim and shall be excluded from the amount of loss pleaded. If the deductible amount is included in the subrogated loss claim the insurance carrier shall pay the full pro rata deductible share to its insured out of the net recovery on the subrogated claim. Administrative expenses of the insurance carrier cannot be deducted from the gross recovery, and only incurred expenses of the carrier, such as attorney's fees, collection fees and adjuster's fees, may be deducted therefrom to determine the net recovery. When the insurance carrier is recovering directly from a third party a claim by means of installments, the insured shall receive his full pro rata deductible share as soon as such amount is collected and before any part of such recovery is applied to any other use.
(Source: P.A. 83-588.)

(215 ILCS 5/143c) (from Ch. 73, par. 755c)
Sec. 143c. No insurance policy authorized under Class 1, 2 or 3 of Section 4 of this Code shall be delivered in this State unless the policyholder or certificate holder is provided written notice of:
(1) the address of the complaint department of the

insurance company; and

(2) the address of the Public Service Division of the

Department of Insurance or its successor.

The Director may, by rule, exempt certain types of insurance policies from the provisions of this Section whenever the application of this Section in such cases would be unwarranted or unduly burdensome in view of any benefit to the public.
(Source: P.A. 80-823.)

(215 ILCS 5/143d) (from Ch. 73, par. 755d)
Sec. 143d. Customer affairs and information department.
(a) Every company licensed to issue policies of insurance as defined in subsections (a) and (b) of Section 143.13 shall establish a customer affairs and information department to respond to policyholder inquiries and complaints. The department shall be staffed by an employee or employees generally knowledgeable in the affairs and operations of the company. The department shall be located in either the home, regional, or branch office of the company and must, during regular business hours, either maintain a toll free telephone number or permit policyholders to call a designated telephone number at the company's expense. The telephone numbers shall be made available to policyholders in accordance with Section 143(c).
(b) The customer affairs and information department shall provide information and services that may reasonably be requested by policyholders who are residents of this State and must respond promptly to complaints made by policyholder. Companies must provide a written response to written inquiries and complaints within 21 days of receipt.
(c) Records of the customer affairs and information department shall be maintained in compliance with Department of Insurance regulations.
(Source: P.A. 86-1407.)

(215 ILCS 5/144) (from Ch. 73, par. 756)
Sec. 144. Limitation of risk.
(1) No company authorized to transact any of the kind of business enumerated in Classes 2 and 3 of Section 4 in this State may expose itself to any loss on any one risk or hazard to an amount exceeding 10% of its admitted assets in excess of its liabilities excluding, in the case of a stock company, its capital stock liability. No portion of any such risk or hazard which has been reinsured in a domestic or an approved foreign or alien company, in accordance with this Code, shall be included in determining the limitation of risk prescribed herein.
(2) Any company transacting the kind of business enumerated in clause (g) of Class 2 of Section 4 may expose itself to a risk or hazard in excess of the amount prescribed in subsection (1) if it is protected in excess of that amount by the following:
(a) The co-suretyship of such a company similarly

authorized; or

(b) By deposit with it in pledge or conveyance to it

in trust for its protection of property; or

(c) By conveyance or mortgage for its protection; or
(d) In case a suretyship obligation was made on

behalf or on account of a fiduciary holding property in a trust capacity, by deposit or other disposition of a portion of the property so held in trust that no future sale, mortgage, pledge or other disposition can be made thereof without the consent of such company except by a judgment or order of a court of competent jurisdiction.

(3) A company designated in subsection (2) may also execute transportation or warehouse bonds for United States Internal Revenue taxes to an amount equal to 50% of its capital and surplus. When the penalty of the suretyship obligation exceeds the amount of a judgment described therein as appealed from and thereby secured, or exceeds the amount of the subject matter in controversy or of the estate in the custody of the fiduciary for the performance of whose duties it is conditioned, the bond may be executed if the actual amount of the judgment or the subject matter in controversy or estate not subject to supervision or control of the surety is not in excess of such limitation. When the penalty of the suretyship obligation executed for the performance of a contract exceeds the contract price, the latter shall be taken as the basis for estimating the limit of risk within the meaning of this Section.
(4) Whenever the ratio of the annual premium volume in proportion to the policyholder surplus of any company transacting the kinds of business authorized in Class 2 and Class 3 of Section 4 when reviewed in conjunction with the kinds and nature of risks insured, the financial condition of the company and its ownership including but not limited to the liquidity of assets, relationship of surplus to liabilities and adequacy of outstanding loss reserves, creates a condition such that the further assumption of risks might be hazardous to policyholders, creditors or the general public, then the Director may order such company to take one or more of the following steps:
(a) to reduce the loss exposure by reinsurance;
(b) to reduce the volume of new business being

accepted;

(c) to suspend the writing of new business for a

period not to exceed 3 months;

(d) to increase and maintain the company's surplus by

a contribution to surplus which will raise the surplus for such a period of time and by such an amount as the Director may deem necessary and essential; or

(e) to reduce general or acquisition expenses by

specified methods.

(f) (Blank).
(5) The provisions of this Section do not apply to domestic, foreign, and alien Lloyds.
The company may, within 10 days after receipt of an Order of the Director under this Section, request that the Director hold a hearing to determine whether the Order of the Director should be modified in any way. A request for a hearing by a company under this Section stays any Order of the Director entered under this Section until such time as the Director has entered an Order pursuant to the hearing.
(Source: P.A. 89-97, eff. 7-7-95; 90-794, eff. 8-14-98.)

(215 ILCS 5/144.1) (from Ch. 73, par. 756.1)
Sec. 144.1. Insurance Sales by Insolvent or Impaired Companies Prohibited.) (1) Unless allowed by the Director, no foreign or alien company officer, director, trustee, agent, or employee of such company may renew, issue or deliver or cause to be renewed, issued or delivered, any policy, contract or certificate of insurance in this State, nor may any domestic company, officer, director, trustee, agent or employee of such company renew, issue or deliver or cause to be renewed, issued or delivered, any policy, contract or certificate of insurance, for which a premium is charged or collected, when the company writing such insurance is insolvent or impaired and the fact of such insolvency or impairment is known to the company officer, director, trustee, agent or employee of such company. A company is impaired when its assets are less than its capital, minimum required surplus and all liabilities.
However, the existence of an impairment does not prevent the issuance or renewal of a policy when an insured or owner exercises an option granted to him under an existing policy to obtain new, renewed or converted insurance coverage.
(2) Any company officer, director, trustee, agent, or employee of such company violating this Section shall be guilty of a Class A misdemeanor.
(Source: P.A. 82-498.)

(215 ILCS 5/144.2) (from Ch. 73, par. 756.2)
Sec. 144.2. Notification of insurance business.
(a) Upon notice by the Director, a company having direct premium income must file with the Director supplemental information regarding its insurance business. The Director shall by rule establish standards to determine the companies to be given notice.
(b) The notice prescribed by this Section may require the company to provide information concerning, but not limited to, the following:
(1) adequacy of rates;
(2) marketing methodology and acquisition expenses;
(3) underwriting standards;
(4) recordkeeping and statistical systems;
(5) claim systems and claim reserving systems;
(6) reinsurance; and
(7) the general financial condition of the company.
(Source: P.A. 90-381, eff. 8-14-97.)

(215 ILCS 5/145) (from Ch. 73, par. 757)
Sec. 145. Deposits.
When any company is required by the laws of this State or of any state or country, or by other competent authority, to make a deposit with an insurance supervising official or other financial officer and the company desires to make such deposit in this State the Director shall accept such deposit, if made in securities authorized for investment by Article VIII of this Code. So long as the company continues solvent and complies with the laws of this State it may collect the income on such securities. The company may substitute therefor other like securities as prescribed by this Code for deposit. If the value of securities deposited by any company shall decline below the amount so required, the company shall make a further deposit.
(Source: Laws 1959, p. 1431.)

(215 ILCS 5/146) (from Ch. 73, par. 758)
Sec. 146. Withdrawal of deposits.
(1) The Director shall at any time upon request release to a company any portion of its deposit which is not required as a compliance with the conditions of this Code.
(2) When all of the business of a company has been reinsured in accordance with this Code and the assets thereof by contract assigned to another company, the Director may deliver to the reinsured company or to its assigns under the contract of reinsurance after one year from the effective date of such reinsurance contract, all the securities deposited by the reinsured company upon compliance with the following conditions:
(a) The reinsuring company under the reinsurance contract has assumed all liabilities of every kind due and to become due which the deposit of the reinsured company was made to secure or adequate provision has been made therefor;
(b) The said reinsuring company shall have and maintain a deposit in this State or with the department or official charged with the duty of supervising the business of insurance in the state where it is incorporated or, if an alien company, where it is entered, in securities authorized by this Code as lawful investments of the company and in an amount and value not less than the deposit formerly required of the reinsured company by this Code; and
(c) The deposit of the said reinsuring company shall be such that it will subsist for the security of all the obligations of the reinsuring company.
(Source: Laws 1937, p. 696.)

(215 ILCS 5/147) (from Ch. 73, par. 759)
Sec. 147. Deceptive statements as to assets prohibited.
No company doing business in this State or agent thereof, shall state or represent by advertisement in any newspaper, periodical, magazine or over the radio, or by any sign, circular, card, policy of insurance or certificate of renewal thereof or otherwise that any funds or assets are owned by such company which are not actually owned by it and available for the payment of losses and claims and held for the protection of its policyholders and creditors.
(Source: Laws 1937, p. 696.)

(215 ILCS 5/147.1) (from Ch. 73, par. 759.1)
Sec. 147.1. Sale of insurance company shares.
(1) No shares of the capital stock of a domestic stock company shall be sold or offered for sale to the public in this State by an issuer, underwriter, dealer or controlling person in respect of such shares without first procuring from the Director a permit so to do.
(2) Unless the context otherwise indicates the following terms as used in this Section shall have the following meanings:
(a) The word "issuer" shall mean every company which

shall have issued or proposes to issue any such shares of capital stock.

(b) The word "underwriter" shall mean any person who

has purchased such shares of capital stock from an issuer or controlling person with a view to, or sells such shares of capital stock for an issuer or a controlling person in connection with, the distribution thereof, or participates or has a participation in the direct or indirect underwriting of such distribution; but such term shall not include a person whose interest is limited to a commission or discount from an underwriter or dealer not in excess of the usual and customary distributor's or seller's commission or discount or not in excess of any applicable statutory maximum commission or discount. An underwriter shall be deemed to be no longer an underwriter of an issue of shares of capital stock after he has completely disposed of his allotment of such shares or, if he did not purchase the shares, after he has ceased to sell such shares for the issuer or controlling person.

(c) The word "dealer" shall mean any person other

than an issuer, a controlling person, a bank organized under the banking laws of this State or of the United States, a trust company organized under the laws of this State, an insurance company or a salesman, who engages in this State, either for all or part of his time, directly or indirectly, as agent, broker or principal, in the business of offering, selling, buying and selling, or otherwise dealing or trading in shares of capital stock of insurance companies.

(d) The words "controlling person" shall mean any

person selling such shares of capital stock, or group of persons acting in concert in the sale of such shares, owning beneficially (and in the absence of knowledge, or reasonable grounds of belief, to the contrary, record ownership shall for the purposes hereof be presumed to be beneficial ownership) either:

(i) 25% or more of the outstanding voting shares

of the issuer of such shares where no other person owns or controls a greater percentage of such shares, or

(ii) such number of outstanding number of shares

of the issuer as would enable such person, or group of persons, to elect a majority of the Board of Directors of such issuer.

(e) The word "salesman" shall mean an individual,

other than an issuer, an underwriter, a dealer or a controlling person, employed or appointed or authorized by an issuer, an underwriter, a dealer or a controlling person to sell such shares in this State. The partners or officers of an issuer, an underwriter, a dealer or a controlling person shall not be deemed to be a salesman within the meaning of this definition.

(3) The provisions of this Section shall not apply to any of the following transactions:
(a) The sale in good faith, whether through a dealer

or otherwise, of such shares by a vendor who is not an issuer, underwriter, dealer or controlling person in respect of such shares, and who, being the bona fide owner of such shares deposes thereof for his own account; provided, that such sale is not made directly or indirectly for the benefit of the issuer or of an underwriter or controlling person.

(b) The sale, issuance or exchange by an issuer of

its shares to or with its own shareholders, if no commission or other remuneration is paid or given directly or indirectly for or on account of the procuring or soliciting of such sale or exchange (other than a fee paid to underwriters based on their undertaking to purchase any shares not purchased by shareholders in connection with such sale or exchange), or the issuance by an issuer of its shares to a holder of convertible securities pursuant to a conversion provision granted at the time of issuance of such convertible securities, provided that no commission or other remuneration is paid or given directly or indirectly thereon on account of the procuring or soliciting of such conversion and no consideration from the holder in addition to the surrender or cancellation of the convertible security is required to effect the conversion.

(c) The sale of such shares to any corporation, bank,

savings institution, trust company, insurance company, building and loan association, dealer, pension fund or pension trust, employees profit sharing trust or to any association engaged as a substantial part of its business or operations in purchasing or holding securities, or to any trust in respect of which a bank or trust company is trustee or co-trustee.

(d) The sale of such shares by an executor,

administrator, guardian, receiver or trustee in insolvency or bankruptcy or at any judicial sale or at a public sale by auction held at an advertised time and place or the sale of such shares in good faith and not for the purpose of avoiding the provisions of this Section by a pledgee of such shares pledged for a bona fide debt.

(e) Such other transaction as may be declared by

ruling of the Director to be exempt from the provisions of this Section.

(4) Prior to the issuance of any permit under this Section, there shall be delivered to the Director two copies of the following:
(a) the prospectus which is to be used in connection

with the sale of such shares;

(b) the underwriting and selling agreements, if any;
(c) the subscription agreement;
(d) the depository agreement under which the

subscription proceeds are to be held;

(e) any and all other documents, agreements,

contracts and other papers of whatever nature which are to be used in connection with or relative to the sale of such shares, which may be required by the Director.

(5) The Director shall within a reasonable time examine the documents submitted to him and unless he finds from said documents that the sale of said shares is inequitable or would work or tend to work a fraud or deceit upon the purchasers thereof, he shall issue a permit authorizing the sale of said shares.
(6) The Director shall have the power to prescribe such rules and regulations relating to the sale, issuance, and offering of said shares as will effectuate the purpose of this Section to the end that no inequity, fraud or deceit will be perpetrated upon the purchasers thereof.
(7) If the Director finds that any of the provisions of this Section or of the rules and regulations adopted pursuant hereto have been violated or that the sale, issuance or offering of any such shares is inequitable or works or tends to work a fraud or deceit upon the purchasers thereof he may refuse to issue a permit to sell, issue or offer such shares or may, after notice and hearing, revoke such permit. The action of the Director in refusing, after due application therefor in form prescribed by the Director, or revoking, any such permit shall be subject to judicial review in the manner prescribed by the insurance laws of this State.
(8) Any person who violates any of the provisions of this Section shall be guilty of a business offense and, upon conviction thereof shall be fined not less than $1,000 nor more than the greater of either $5,000 or twice the whole amount, received upon the sale of shares in violation of this Section and may in addition, if a natural person, be convicted of a Class A misdemeanor.
(Source: P.A. 99-642, eff. 7-28-16.)

(215 ILCS 5/147.2) (from Ch. 73, par. 759.2)
Sec. 147.2. Civil remedies.) (A) Every sale of a security made in violation of Sections 20, 32 or 147.1 of this Code or the rules and regulations adopted pursuant thereto and every sale of any security for which a prospectus is required to be filed with the Department which is made without a copy of the prospectus as filed having been given to such prospective purchaser prior to payment of all or part of the purchase price shall be voidable at the election of the purchaser. Any person who offers or sells a security by means of a prospectus or oral communication which contains an untrue statement of a material fact or omits to state a material fact necessary in order to make the statements, in the light of the circumstances under which they were made, not misleading, (the purchaser not knowing of such untruth or omission), and who shall not sustain the burden of proof that he did not know, and in the exercise of reasonable care could not have known, of such untruth or omission, shall be liable to the person purchasing such security from him, who may bring a civil action in any circuit court. Upon tender to the seller or into court of the securities sold or, where the securities were not received, of any contract made in respect of such sale, the issuer, controlling person, underwriter, dealer or other person by or on behalf of whom said sale was made, and each underwriter, dealer or salesman who shall have participated or aided in any way in making such sale, and in case such issuer, controlling person, underwriter or dealer is a corporation or unincorporated association or organization, each of its officers and directors (or persons performing similar functions) who shall have participated or aided in making such sale, shall be jointly and severally liable to such purchaser for (1) the full amount paid, together with interest from the date of payment for the securities sold at the legal rate of interest less any income or other amounts received by such purchaser on such securities or for any damages if he no longer owns the security and (2) the reasonable fees of such purchaser's attorney incurred in any action brought for recovery of the amounts recoverable hereunder.
(B) Notice of any election provided for in subsection (A) of this Section shall be given by the purchaser, within 6 months after the purchaser shall have knowledge that the sale of the securities to him is voidable, to each person from whom recovery will be sought, by registered letter addressed to the person to be notified at his last known address with proper postage affixed, or by personal service.
(C) No purchaser shall have any right or remedy under this Section who shall fail, within 15 days from the date of receipt thereof, to accept an offer to repurchase the securities purchased by him for a price equal to the full amount paid therefor plus interest thereon and less any income thereon as set forth in subsection (A) of this Section or for damages if he no longer owns the security. Every offer of repurchase provided for in this subsection shall be in writing, shall be delivered to the purchaser or sent by registered mail addressed to the purchaser at his last known address, and shall offer to repurchase the securities sold for a price equal to the full amount paid therefor plus interest thereon and less any income thereon as set forth in subsection (A) of this Section. Such offer shall continue in force for 15 days from the date on which it was received by the purchaser, shall advise the purchaser of his rights and the period of time limited for acceptance thereof, and shall contain such further information, if any, as the Director may prescribe. Any agreement not to accept or refusing or waiving any such offer made during or prior to said 15 days shall be void.
(D) No action shall be brought for relief under this Section or upon or because of any of the matters for which relief is granted by this Section after 3 years from the date of sale.
(E) The term purchaser as used in this Section shall include the personal representative or representatives of the purchaser.
(F) The term security does not include any insurance or endowment policy or annuity contract under which an insurance company promises to pay money either in a lump sum or periodically for life or for some other specified period.
(G) The rights and remedies provided by this Act are in addition to any other rights or remedies that may exist.
This Section shall not apply to insurance stock sales made prior to the effective date of this Act.
(Source: P.A. 81-1509.)

(215 ILCS 5/147.3)
Sec. 147.3. Issuance of capital notes by domestic companies.
(a) A domestic company may at any time or from time to time issue capital notes pursuant to this Section in an aggregate principal amount not exceeding (1) 25% of its total adjusted capital (including the aggregate principal amount of outstanding capital notes and outstanding surplus notes or guaranty fund certificates and guaranty capital shares) as of the end of the immediately preceding calendar year less (2) the aggregate principal amount of outstanding capital notes and outstanding surplus notes or guaranty fund certificates and guaranty capital shares; provided, however, that capital notes shall not be issued for an aggregate principal amount that would cause the aggregate principal amount for all of the insurer's capital notes scheduled to mature in any calendar year to exceed 5%, or the aggregate principal amount of all of the insurer's capital notes scheduled to mature in any 3 consecutive calendar years to exceed 12%, of the insurer's total adjusted capital as of the end of the calendar year immediately preceding the issuance of the capital notes. The aggregate amount of capital notes and surplus notes or guaranty fund certificates and guaranty capital shares is at all times limited to 33 1/3% of total adjusted capital. Any aggregate amount in excess of this limit shall reduce the amount of capital notes included in the insurer's total adjusted capital.
(b) No insurer shall issue capital notes pursuant to this Section unless the form and terms thereof shall have been approved by the Director. The term of any capital note shall be no less than 5 years.
(c) An insurer with a capital note outstanding shall file a report with the Director at the same time that the insurer files its Annual Statement and at such other times as the Director determines necessary. The Director may by rule establish times for and the content of these reports.
(d) The insurer shall not pay or redeem the principal amount of any capital notes, make any sinking fund payment, or pay any interest on the notes, and the principal, payment, and interest shall not become due or payable if, based on the preceding year-end annual statement filed with the Director:
(1)(A) The insurer's total adjusted capital is less

than the insurer's company action level RBC or (B) the insurer's total adjusted capital is less than the product of 1.25 and its company action level RBC and there is a negative trend, as determined in accordance with the Article IIA of this Code; or

(2) the aggregate of all payments or redemptions made

during a calendar year would, if made immediately prior to the preceding year-end, have caused (A) the insurer's total adjusted capital to be less than the insurer's company action level RBC or (B) the insurer's total adjusted capital at such time to be less than the product of 1.25 and its company action level RBC and there is a negative trend, as determined in accordance with Article IIA of this Code.

Notwithstanding items (1) and (2), upon request by the insurer, the Director may approve, in whole or in part, any payment or redemption on the capital notes if and at such time or times as in his or her judgment the financial condition of the insurer warrants. The amount of the redemptions or payments of principal amounts of any capital notes that cannot be made as the result of the provisions of this subsection may accumulate at the rate of interest of the capital notes.
(e) Capital notes issued pursuant to this Section:
(1) may provide (A) for interest payments at fixed or

adjustable rates, sinking fund payments, and payments and redemptions of principal, in each case in accordance with the terms of the capital note and without the prior approval of the Director except to the extent that such approval is required pursuant to this subsection or subsection (d) of this Section, (B) that the capital notes automatically become due and payable in the event the insurer becomes subject to an order of rehabilitation, liquidation, or conservation granted pursuant to a proceeding under Article XIII of this Code, and (C) for such other features as the Director determines are appropriate for capital notes issued according to this Section; and

(2) shall provide that if at the end of any calendar

year the total amount of the insurer's total adjusted capital (including the aggregate principal amount of outstanding capital notes and outstanding surplus notes or guaranty fund certificates and guaranty capital shares) is less than 3 times the aggregate principal amount of capital notes outstanding and surplus notes or guaranty fund certificates and guaranty capital shares, the Director may notify the insurer that the financial condition of the insurer does not warrant the payment or redemption or sinking fund payment, in whole or in part, on the capital notes. Such action by the Director shall, without any action on the part of the insurer or any other person, automatically defer payment or redemption until such time as the Director finds that the financial condition warrants payment or redemption. The amount of redemptions or payments of principal amounts of any capital notes so deferred may accumulate at the rate of interest of the capital notes.

(f) The outstanding principal of a capital note issued pursuant to this Section shall be considered part of the insurer's total adjusted capital, but shall not be considered part of the insurer's surplus; provided, however, (1) that, in the case of any capital note maturing 15 years or less from the year in which the capital note is issued, one-fifth of the aggregate principal amount of the capital note shall be subtracted from total adjusted capital in each year starting with the fifth year immediately preceding the calendar year in which the capital note is scheduled to mature; and (2) that, in the case of any capital note maturing more than 15 years from the year in which the capital note is issued, one-tenth of the aggregate principal amount of the capital note shall be subtracted from total adjusted capital in each year starting with the tenth year immediately preceding the calendar year in which the capital note is scheduled to mature, and further provided that, in no event shall the amount included in total adjusted capital for any capital note exceed the principal amount, at issue, of the outstanding capital note less the aggregate of all sinking fund payments made on the capital note. The insurer shall disclose the aggregate principal amount of capital notes then outstanding as a liability on its financial statements filed with the Director pursuant to this Code.
(g) As used in this Section, the terms "total adjusted capital", "company action level RBC", and "authorized control level RBC" shall have the meanings given those terms in Article IIA of this Code.
(Source: P.A. 90-831, eff. 8-14-97.)

(215 ILCS 5/148) (from Ch. 73, par. 760)
Sec. 148. Contents of advertisements as to financial condition.
(1) No company authorized to do business in this State shall cause to be inserted in any newspaper, periodical, magazine or other publication, any advertisement purporting to set forth in figures its financial standing unless the figures exhibited in such advertisement correspond to the figures contained in the next preceding verified statement made to the Director and unless there is set forth either
(a) the total amount of the capital actually paid in, the total value of the admitted assets owned, the total amount of the liabilities, including therein the reserves required by law and the amount of the net surplus of assets over liabilities actually available for the payment of losses and claims and held for the protection of policyholders; or
(b) the capital paid in or the surplus, separately or combined.
(2) No alien company authorized to do business in this State shall cause to be inserted in any newspaper, periodical or magazine any advertisement purporting to set forth in figures its financial standing, unless the figures exhibited in such advertisement correspond to the figures contained in the next preceding verified statement made to the Director by the United States Branch of such company and unless there is set forth the total amount of the capital and assets held by its United States Branch, the total amount of its liabilities, including therein the reserves required by law and the total amount of the net surplus of assets over all liabilities actually available for the payment of losses and claims and held for the protection of its policyholders in the United States; provided that any life company organized under the laws of the Dominion of Canada or any province thereof may use in its advertising a statement of its total business and condition in all countries if such statement is accompanied by a statement showing the amount of its total assets and total liabilities in the United States, corresponding to the figures contained in the next preceding statement of such company filed with the Director.
(3) Any company violating any provision of this section, and any officer or director thereof knowingly participating in or abetting such violation, shall be guilty of a business offense and shall be required to pay a penalty of not less than five hundred dollars nor more than one thousand dollars, to be recovered in the name of the People of the State of Illinois by the State's Attorney of the county in which the violation occurs and the penalty so recovered shall be paid into the county treasury.
(Source: P.A. 77-2699.)

(215 ILCS 5/149) (from Ch. 73, par. 761)
Sec. 149. Misrepresentation and defamation prohibited.
(1) No company doing business in this State, and no officer, director, agent, clerk or employee thereof, broker, or any other person, shall make, issue or circulate or cause or knowingly permit to be made, issued or circulated any estimate, illustration, circular, or verbal or written statement of any sort misrepresenting the terms of any policy issued or to be issued by it or any other company or the benefits or advantages promised thereby or any misleading estimate of the dividends or share of the surplus to be received thereon, or shall by the use of any name or title of any policy or class of policies misrepresent the nature thereof.
(2) No such company or officer, director, agent, clerk or employee thereof, or broker shall make any misleading representation or comparison of companies or policies, to any person insured in any company for the purpose of inducing or tending to induce a policyholder in any company to lapse, forfeit, change or surrender his insurance, whether on a temporary or permanent plan.
(3) No such company, officer, director, agent, clerk or employee thereof, broker or other person shall make, issue or circulate or cause or knowingly permit to be made, issued or circulated any pamphlet, circular, article, literature or verbal or written statement of any kind which contains any false or malicious statement calculated to injure any company doing business in this State in its reputation or business.
(4) No such company, or officer, director, agent, clerk or employee thereof, no agent, broker, solicitor, or company service representative, and no other person, firm, corporation, or association of any kind or character, shall make, issue, circulate, use, or utter, or cause or knowingly permit to be made, issued, circulated, used, or uttered, any policy or certificate of insurance, or endorsement or rider thereto, or matter incorporated therein by reference, or application blanks, or any stationery, pamphlet, circular, article, literature, advertisement or advertising of any kind or character, visual, or aural, including radio advertising and television advertising, or any other verbal or written statement or utterance (a) which tends to create the impression or from which it may be implied or inferred, directly or indirectly, that the company, its financial condition or status, or the payment of its claims, or the merits, desirability, or advisability of its policy forms or kinds or plans of insurance are approved, endorsed, or guaranteed by the State of Illinois or United States Government or the Director or the Department or are secured by Government bonds or are secured by a deposit with the Director, or (b) which uses or refers to any deposit with the Director or any certificate of deposit issued by the Director or any facsimile, reprint, photograph, photostat, or other reproduction of any such certificate of deposit.
(5) Any company, officer, director, agent, clerk or employee thereof, broker, or other person who violates any of the provisions of this Section, or knowingly participates in or abets such violation, is guilty of a business offense and shall be required to pay a penalty of not less than $200 nor more than $10,000, to be recovered in the name of the People of the State of Illinois either by the Attorney General or by the State's Attorney of the county in which the violation occurs. The penalty so recovered shall be paid into the county treasury if recovered by the State's Attorney or into the State treasury if recovered by the Attorney General.
(6) No company shall be held guilty of having violated any of the provisions of this Section by reason of the act of any agent, solicitor or employee, not an officer, director or department head thereof, unless an officer, director or department head of such company shall have knowingly permitted such act or shall have had prior knowledge thereof.
(7) Any person, association, organization, partnership, business trust or corporation not authorized to transact an insurance business in this State which disseminates in or causes to be disseminated in this State any advertising, invitations to inquire, questionnaires or requests for information designed to result in a solicitation for the purchase of insurance by residents of this State is also subject to the sanctions of this Section. The phrase "designed to result in a solicitation for the purchase of insurance" includes but is not limited to:
(a) the use of any form or document which provides

either generalized or specific information or recommendations regardless of the insurance needs of the recipient or the availability of any insurance policy or plan; or

(b) any offer to provide such information or

recommendation upon subsequent contacts or solicitation either by the entity generating the material or some other person; or

(c) the use of a coupon, reply card or request to

write for further information; or

(d) the use of an application for insurance or an

offer to provide insurance coverage for any purpose; or

(e) the use of any material which, regardless of the

form and content used or the information imparted, is intended to result, in the generation of leads for further solicitations or the preparation of a mailing list which can be sold to others for such purpose.

(Source: P.A. 93-32, eff. 7-1-03.)

(215 ILCS 5/150.1) (from Ch. 73, par. 762.1)
Sec. 150.1. No company doing business in this State shall enter into a group contract for an annuity or pension plan to cover employees of the State, its agencies, instrumentalities, political subdivisions or municipal corporations prior to the time such employees are granted membership in any established retirement system or pension fund, by whatever name called, created by and operating pursuant to any of the provisions of the "Illinois Pension Code" if such employees are eligible for coverage under such statute; provided that this provision shall not apply to any contract entered into by a company for such annuity or pension plan for any such group of employees prior to the effective date of this amendatory Act.
(Source: Laws 1967, p. 3002.)

(215 ILCS 5/151) (from Ch. 73, par. 763)
Sec. 151. Payment or acceptance of rebates prohibited. (1) No company doing business in this State and no insurance agent or broker shall offer, promise, allow, give, set off or pay, directly or indirectly, any rebate of or part of the premium payable on the policy, or on any policy or agent's commission thereon or earnings, profits, dividends or other benefits founded, arising, accruing or to accrue thereon or therefrom, or any special advantage in date of policy or age of issue, or any paid employment or contract for services of any kind or any other valuable consideration or inducement to or for insurance on any risk in this State, now or hereafter to be written, or for or upon any renewal of any such insurance, which is not specified in the policy contract of insurance, or offer, promise, give, option, sell, purchase any stocks, bonds, securities or property or any dividends or profits accruing or to accrue thereon, or other thing of value whatsoever as inducement to insurance or in connection therewith, or any renewal thereof which is not specified in the policy. Nothing in this Section shall prevent a company from paying a bonus to policyholders or otherwise abating their premiums in whole or in part out of surplus accumulated from nonparticipating insurance nor prevent a company which transacts industrial life insurance on a weekly payment plan from returning to policyholders who have made premium payments for a period of at least one year directly to the company at its home or district offices the percentage of premium which the company would otherwise have paid for the weekly collection of such premium nor shall this Section be construed to prevent the taking of a bona fide obligation, with interest at six per centum per annum, in payment of any premium.
Nothing in this Section shall prevent a company from offering a child passenger restraint system or a discount from the purchase price of a child passenger restraint system to policyholders, when the purpose of such restraint system is the safety of a child and compliance with the "Child Passenger Protection Act", approved June 27, 1983, as amended.
(2) No insured person or party or applicant for insurance shall directly or indirectly receive or accept, or agree to receive or accept any rebate of premium or of any part thereof or all or any part of any agent's or broker's commission thereon, or any favor or advantage, or share in any benefit to accrue under any policy of insurance, or any valuable consideration or inducement, other than such as is specified in the policy.
(Source: P.A. 83-1320.)

(215 ILCS 5/152) (from Ch. 73, par. 764)
Sec. 152. Rebates- Penalties.
(1) Any company or any person violating any of the provisions of section 151 shall be guilty of a Class B misdemeanor.
(2) No agent or broker for any company doing business in this State violating any of the provisions of section 151 shall be entitled to receive any commission for the sale of any policy on which any rebate, as defined in such section, shall have been given or offered, and if any such company has paid any commission to any agent or broker for the sale of any policy on which such rebate has been given or offered, the full amount thereof may be recovered by such company from such agent or broker.
(3) No company shall be held guilty of having violated the provisions of section 151 by reason of an act of any agent, general agent, representative, broker or employee not an officer, director or department head thereof, unless an officer, director or department head of such company shall have knowingly permitted such act, or shall have had prior knowledge thereof.
(Source: P.A. 77-2699.)

(215 ILCS 5/153) (from Ch. 73, par. 765)
Sec. 153. Rebates- Immunity from prosecution.
No person shall be excused from testifying or from producing any books, papers, contracts, agreements or documents at the trial or hearing of any person or company charged with violating any of the provisions of section 151 on the ground that such testimony or evidence may tend to incriminate himself but no person shall be prosecuted for any act concerning which he shall be compelled so to testify or produce evidence, documentary or otherwise, and no testimony so given or evidence produced shall be received against him upon any criminal investigation or proceeding except for perjury committed in so testifying.
(Source: Laws 1937, p. 696.)

(215 ILCS 5/154) (from Ch. 73, par. 766)
Sec. 154. Misrepresentations and false warranties.
No misrepresentation or false warranty made by the insured or in his behalf in the negotiation for a policy of insurance, or breach of a condition of such policy shall defeat or avoid the policy or prevent its attaching unless such misrepresentation, false warranty or condition shall have been stated in the policy or endorsement or rider attached thereto, or in the written application therefor. No such misrepresentation or false warranty shall defeat or avoid the policy unless it shall have been made with actual intent to deceive or materially affects either the acceptance of the risk or the hazard assumed by the company. With respect to a policy of insurance as defined in subsection (a), (b), or (c) of Section 143.13, except life, accident and health, fidelity and surety, and ocean marine policies, a policy or policy renewal shall not be rescinded after the policy has been in effect for one year or one policy term, whichever is less. This Section shall not apply to policies of marine or transportation insurance.
(Source: P.A. 89-413, eff. 6-1-96.)

(215 ILCS 5/154.5) (from Ch. 73, par. 766.5)
Sec. 154.5. Improper Claims Practices) It is an improper claims practice for any domestic, foreign or alien company transacting business in this State to commit any of the acts contained in Section 154.6 if:
(a) it is committed knowingly in violation of this Act or any rules promulgated hereunder; or
(b) It has been committed with such frequency to indicate a persistent tendency to engage in that type of conduct.
(Source: P.A. 80-926.)

(215 ILCS 5/154.6) (from Ch. 73, par. 766.6)
Sec. 154.6. Acts constituting improper claims practice. Any of the following acts by a company, if committed without just cause and in violation of Section 154.5, constitutes an improper claims practice:
(a) Knowingly misrepresenting to claimants and insureds relevant facts or policy provisions relating to coverages at issue;
(b) Failing to acknowledge with reasonable promptness pertinent communications with respect to claims arising under its policies;
(c) Failing to adopt and implement reasonable standards for the prompt investigations and settlement of claims arising under its policies;
(d) Not attempting in good faith to effectuate prompt, fair and equitable settlement of claims submitted in which liability has become reasonably clear;
(e) Compelling policyholders to institute suits to recover amounts due under its policies by offering substantially less than the amounts ultimately recovered in suits brought by them;
(f) Engaging in activity which results in a disproportionate number of meritorious complaints against the insurer received by the Insurance Department;
(g) Engaging in activity which results in a disproportionate number of lawsuits to be filed against the insurer or its insureds by claimants;
(h) Refusing to pay claims without conducting a reasonable investigation based on all available information;
(i) Failing to affirm or deny coverage of claims within a reasonable time after proof of loss statements have been completed;
(j) Attempting to settle a claim for less than the amount to which a reasonable person would believe the claimant was entitled, by reference to written or printed advertising material accompanying or made part of an application or establishing unreasonable caps or limits on paint or materials when estimating vehicle repairs;
(k) Attempting to settle claims on the basis of an application which was altered without notice to, or knowledge or consent of, the insured;
(l) Making a claims payment to a policyholder or beneficiary omitting the coverage under which each payment is being made;
(m) Delaying the investigation or payment of claims by requiring an insured, a claimant, or the physicians of either to submit a preliminary claim report and then requiring subsequent submission of formal proof of loss forms, resulting in the duplication of verification;
(n) Failing in the case of the denial of a claim or the offer of a compromise settlement to promptly provide a reasonable and accurate explanation of the basis in the insurance policy or applicable law for such denial or compromise settlement;
(o) Failing to provide forms necessary to present claims within 15 working days of a request with such explanations as are necessary to use them effectively;
(p) Failing to adopt and implement reasonable standards to verify that a repairer designated by the insurance company to provide an estimate, perform repairs, or engage in any other service in connection with an insured loss on a vehicle is duly licensed under Section 5-301 of the Illinois Vehicle Code;
(q) Failing to provide as a persistent tendency a notification on any written estimate prepared by an insurance company in connection with an insured loss that Illinois law requires that vehicle repairers must be licensed in accordance with Section 5-301 of the Illinois Vehicle Code;
(r) Engaging in any other acts which are in substance equivalent to any of the foregoing.
(Source: P.A. 90-340, eff. 8-8-97.)

(215 ILCS 5/154.7) (from Ch. 73, par. 766.7)
Sec. 154.7. Statement of Charges.) (1) Whenever the Director finds that any company doing business in this State is engaging in any improper claims practice as defined in Section 154.5, and that a proceeding in respect thereto would be in the public interest, he shall issue and serve upon such company a statement of the charges in that respect and a notice of hearing thereon pursuant to Article XXIV, which notice shall set a hearing date not less than 10 days from the date of the notice.
(2) The failure of a company to appear at a hearing after receipt of a statement of the charges and notice of hearing is considered a waiver of notice and hearing, a stipulation that the charges against the company are true, immediately suspends such company's Certificate of Authority for 30 days, and subjects the company to any other applicable provisions of this Code. The Director must notify the company of any suspension or action taken under this Section.
(Source: P.A. 80-926.)

(215 ILCS 5/154.8) (from Ch. 73, par. 766.8)
Sec. 154.8. Cease and Desist Order - Suspension of Certificate - Civil penalty - Judicial Review.) (1) If after a hearing pursuant to Section 154.7 the Director finds that company has engaged in an improper claims practice, he shall order such company to cease and desist from such practices and, in the exercise of reasonable discretion, may suspend the company's certificate of authority for a period not to exceed 6 months or impose a civil penalty of up to $250,000, or both. Pursuant to Section 401, the Director shall promulgate reasonable rules and regulations establishing standards for the implementation of this Section.
(2) Any order of the Director pursuant to this Section is subject to judicial review under Section 407 of this Code.
(Source: P.A. 86-846.)

(215 ILCS 5/155) (from Ch. 73, par. 767)
Sec. 155. Attorney fees.
(1) In any action by or against a company wherein there is in issue the liability of a company on a policy or policies of insurance or the amount of the loss payable thereunder, or for an unreasonable delay in settling a claim, and it appears to the court that such action or delay is vexatious and unreasonable, the court may allow as part of the taxable costs in the action reasonable attorney fees, other costs, plus an amount not to exceed any one of the following amounts:
(a) 60% of the amount which the court or jury finds

such party is entitled to recover against the company, exclusive of all costs;

(b) $60,000;
(c) the excess of the amount which the court or jury

finds such party is entitled to recover, exclusive of costs, over the amount, if any, which the company offered to pay in settlement of the claim prior to the action.

(2) Where there are several policies insuring the same insured against the same loss whether issued by the same or by different companies, the court may fix the amount of the allowance so that the total attorney fees on account of one loss shall not be increased by reason of the fact that the insured brings separate suits on such policies.
(Source: P.A. 93-485, eff. 1-1-04.)

(215 ILCS 5/155.01) (from Ch. 73, par. 767.1)
Sec. 155.01. Interlocking directorates - when prohibited.
Any person may be a director in two or more companies which are competitors, provided no person at the same time shall be a director in two or more companies where the effect may be to substantially lessen competition generally or tend to create a monopoly. Whenever the Director has reason to believe that there is a violation of this Section, the Director shall proceed with respect to any person or company deemed by him to be in violation of this Section, in accordance with the provisions of Article XXIV and shall have power to issue an order directing such person or company to cease and desist from such violation within such time, or extension thereof, as may be specified by the Director. Any such order of the Director shall be subject to review in accordance with the provisions of Article XXIV.
(Source: Laws 1947, p. 1143.)

(215 ILCS 5/155.03) (from Ch. 73, par. 767.3)
Sec. 155.03. Defense of ultra vires.
No company doing business in this State shall assert by way of defense or otherwise, in any suit, action or claim arising directly or indirectly out of the issuance or delivery of any policy or certificate of insurance, that such company was without capacity or power to issue such policy or certificate or that such policy or certificate is void, invalid or unenforceable because of such lack of capacity, if the coverage under the policy or certificate was afforded with the express knowledge or the consent or acquiescence of the company.
(Source: Laws 1959, p. 1970.)

(215 ILCS 5/155.04) (from Ch. 73, par. 767.4)
Sec. 155.04. Standards for companies and officials.
(1) The Director shall not approve any declaration of organization or Articles of Incorporation or issue a Certificate of Authority to any company until he has found that (a) the company has submitted a sound plan of operation, and (b) the general character and experience of the incorporators, directors and proposed officers is such as to assure reasonable promise of a successful operation, based on the fact that such persons are of known good character and that there is no good reason to believe that they are affiliated, directly or indirectly, through ownership, control, management, reinsurance transactions or other insurance of business relations with any person or persons known to have been involved in the improper manipulation of assets, accounts or reinsurance. The Director may require, in substantially the same form, the information required under Section 131.5 of this Code.
(2) All companies licensed to do business in this state must notify the Director within 30 days of the appointment or election of any new officers or directors.
(3) Except in cases where the Director deems that any officer or director meets the standards set forth in this section, he shall, after notice and hearing afforded to the officer or director, and after a finding that the officer or director is incompetent or untrustworthy or of known bad character, order the removal of the person. If a company does not comply with a removal order within 30 days, the Director shall suspend that company's Certificate of Authority until such time as the order is complied with.
(4) It shall be unlawful for a company to borrow money or receive a loan or advance from anyone convicted of a felony, anyone who is untrustworthy or of known bad character or anyone convicted of a criminal offense involving the conversion or misappropriation of fiduciary funds or insurance accounts, theft, deceit, fraud, misrepresentation or corruption.
(Source: P.A. 89-97, eff. 7-7-95.)

(215 ILCS 5/155.05) (from Ch. 73, par. 767.5)
Sec. 155.05. Payment of insurance in burial benefits prohibited.
No company, officer, director, agent or broker and no other person, firm, association or corporation shall advertise, solicit, negotiate, issue, effect or deliver in this State any policy or contract of insurance or any series or combination of related or separate contracts, assignments, endorsements or agreements for the purpose of making, or as part of a plan which has the effect of making the proceeds of the policy, in event of death, payable other than in lawful money of the United States or for the purpose or as part of a plan which has the effect of depriving the family or representative of the deceased of the advantages of open competition and unrestricted choice in the procuring and purchasing in the open market of supplies and services in connection with the burial of the deceased.
(Source: Laws 1947, p. 1152.)

(215 ILCS 5/155.06) (from Ch. 73, par. 767.6)
Sec. 155.06. Emergency by-laws may be adopted.
The board of directors of any domestic insurance company may adopt emergency by-laws to be approved by the Director, which will become operative during an emergency resulting from an attack upon the United States by nuclear, chemical, bacteriological or biological weapons. The emergency by-laws may include provisions relating to a line of succession of the officers, the manner in which vacancies on the board of directors shall be filled, how and when the emergency board of directors may transact business, alternate locations for the principal and regional offices, emergency maintenance of books and records, and any other measures reasonably related to the interim management of company affairs. If emergency by-laws are adopted, copies shall be sent to the shareholders, or similar body in other than stock companies, who may repeal or modify them at the annual meeting or at any special meeting called for that purpose.
(Source: Laws 1965, p. 418.)

(215 ILCS 5/155.07) (from Ch. 73, par. 767.7)
Sec. 155.07. Change of location of offices.
Where an emergency exists, as defined in Section 155.06, the board of directors of a domestic insurance company may change the location of the company's principal and regional offices, but must give written notice to the Director within 10 days after such change stating the address of the new and former locations.
(Source: Laws 1965, p. 418.)

(215 ILCS 5/155.08) (from Ch. 73, par. 767.8)
Sec. 155.08. Statutory provisions operative during emergency.
In the event that any domestic company has not adopted emergency by-laws, the following provisions shall become operative during an emergency as defined in Section 155.06:
(1) The board of directors acting during such period may take any and every action reasonably necessary to enable the company to meet the exigencies of the emergency and to continue the business.
(2) A quorum of the emergency board of directors shall consist of a majority of the available surviving directors. If less than three directors are able to convene, company officers may temporarily substitute as acting directors until formal elections can be conducted or the regular directors become available to resume their duties.
(3) The line of succession of the officers for the purpose of filling temporary vacancies of company offices and maintaining a quorum of three acting directors on the board in time of emergency shall be president, secretary, and treasurer followed by the vice-presidents ranked according to their seniority in the company.
(Source: Laws 1965, p. 418.)

(215 ILCS 5/155.10) (from Ch. 73, par. 767.10)
Sec. 155.10. (Repealed).
(Source: P.A. 86-1154; 86-1156. Repealed by P.A. 89-97, eff. 7-7-95.)

(215 ILCS 5/155.14) (from Ch. 73, par. 767.14)
Sec. 155.14. (Repealed).
(Source: P.A. 77-305. Repealed by P.A. 89-97, eff. 7-7-95.)

(215 ILCS 5/155.15) (from Ch. 73, par. 767.15)
Sec. 155.15. (Repealed).
(Source: P.A. 77-305. Repealed by P.A. 89-97, eff. 7-7-95.)

(215 ILCS 5/155.16) (from Ch. 73, par. 767.16)
Sec. 155.16. (Repealed).
(Source: P.A. 77-305. Repealed by P.A. 89-97, eff. 7-7-95.)

(215 ILCS 5/155.17) (from Ch. 73, par. 767.17)
Sec. 155.17.
Every domestic or foreign company authorized to write insurance for motor vehicle bodily injury shall not base the rates for such insurance upon divisions or districts within any municipality which has a population of 2,000,000 or more.
(Source: P.A. 77-1882.)

(215 ILCS 5/155.18) (from Ch. 73, par. 767.18)
(Text of Section WITH the changes made by P.A. 94-677, which has been held unconstitutional)
Sec. 155.18. (a) This Section shall apply to insurance on risks based upon negligence by a physician, hospital or other health care provider, referred to herein as medical liability insurance. This Section shall not apply to contracts of reinsurance, nor to any farm, county, district or township mutual insurance company transacting business under an Act entitled "An Act relating to local mutual district, county and township insurance companies", approved March 13, 1936, as now or hereafter amended, nor to any such company operating under a special charter.
(b) The following standards shall apply to the making and use of rates pertaining to all classes of medical liability insurance:
(1) Rates shall not be excessive or inadequate nor

shall they be unfairly discriminatory.

(2) Consideration shall be given, to the extent

applicable, to past and prospective loss experience within and outside this State, to a reasonable margin for underwriting profit and contingencies, to past and prospective expenses both countrywide and those especially applicable to this State, and to all other factors, including judgment factors, deemed relevant within and outside this State.

Consideration may also be given in the making and use

of rates to dividends, savings or unabsorbed premium deposits allowed or returned by companies to their policyholders, members or subscribers.

(3) The systems of expense provisions included in the

rates for use by any company or group of companies may differ from those of other companies or groups of companies to reflect the operating methods of any such company or group with respect to any kind of insurance, or with respect to any subdivision or combination thereof.

(4) Risks may be grouped by classifications for the

establishment of rates and minimum premiums. Classification rates may be modified to produce rates for individual risks in accordance with rating plans which establish standards for measuring variations in hazards or expense provisions, or both. Such standards may measure any difference among risks that have a probable effect upon losses or expenses. Such classifications or modifications of classifications of risks may be established based upon size, expense, management, individual experience, location or dispersion of hazard, or any other reasonable considerations and shall apply to all risks under the same or substantially the same circumstances or conditions. The rate for an established classification should be related generally to the anticipated loss and expense factors of the class.

(c) (1) Every company writing medical liability insurance shall file with the Secretary of Financial and Professional Regulation the rates and rating schedules it uses for medical liability insurance. A rate shall go into effect upon filing, except as otherwise provided in this Section.
(2) If (i) 1% of a company's insureds within a specialty or 25 of the company's insureds (whichever is greater) request a public hearing, (ii) the Secretary at his or her discretion decides to convene a public hearing, or (iii) the percentage increase in a company's rate is greater than 6%, then the Secretary shall convene a public hearing in accordance with this paragraph (2). The Secretary shall notify the public of any application by an insurer for a rate increase to which this paragraph (2) applies. A public hearing under this paragraph (2) must be concluded within 90 days after the request, decision, or increase that gave rise to the hearing. The Secretary may, by order, adjust a rate or take any other appropriate action at the conclusion of the hearing.
(3) A rate filing shall occur upon a company's commencement of medical liability insurance business in this State and thereafter as often as the rates are changed or amended.
(4) For the purposes of this Section, any change in premium to the company's insureds as a result of a change in the company's base rates or a change in its increased limits factors shall constitute a change in rates and shall require a filing with the Secretary.
(5) It shall be certified in such filing by an officer of the company and a qualified actuary that the company's rates are based on sound actuarial principles and are not inconsistent with the company's experience. The Secretary may request any additional statistical data and other pertinent information necessary to determine the manner the company used to set the filed rates and the reasonableness of those rates. This data and information shall be made available, on a company-by-company basis, to the general public.
(d) If after a public hearing the Secretary finds:
(1) that any rate, rating plan or rating system

violates the provisions of this Section applicable to it, he shall issue an order to the company which has been the subject of the hearing specifying in what respects such violation exists and, in that order, may adjust the rate;

(2) that the violation of any of the provisions of

this Section by any company which has been the subject of the hearing was wilful or that any company has repeatedly violated any provision of this Section, he may take either or both of the following actions:

(A) Suspend or revoke, in whole or in part, the

certificate of authority of such company with respect to the class of insurance which has been the subject of the hearing.

(B) Impose a penalty of up to $1,000 against the

company for each violation. Each day during which a violation occurs constitutes a separate violation.

The burden is on the company to justify the rate or proposed rate at the public hearing.
(e) Every company writing medical liability insurance in this State shall offer to each of its medical liability insureds the option to make premium payments in quarterly installments as prescribed by and filed with the Secretary. This offer shall be included in the initial offer or in the first policy renewal occurring after the effective date of this amendatory Act of the 94th General Assembly, but no earlier than January 1, 2006.
(f) Every company writing medical liability insurance is encouraged, but not required, to offer the opportunity for participation in a plan offering deductibles to its medical liability insureds. Any plan to offer deductibles shall be filed with the Department.
(g) Every company writing medical liability insurance is encouraged, but not required, to offer their medical liability insureds a plan providing premium discounts for participation in risk management activities. Any such plan shall be reported to the Department.
(h) A company writing medical liability insurance in Illinois must give 180 days' notice before the company discontinues the writing of medical liability insurance in Illinois.
(Source: P.A. 94-677, eff. 8-25-05.)

(Text of Section WITHOUT the changes made by P.A. 94-677, which has been held unconstitutional)
Sec. 155.18. (a) This Section shall apply to insurance on risks based upon negligence by a physician, hospital or other health care provider, referred to herein as medical liability insurance. This Section shall not apply to contracts of reinsurance, nor to any farm, county, district or township mutual insurance company transacting business under an Act entitled "An Act relating to local mutual district, county and township insurance companies", approved March 13, 1936, as now or hereafter amended, nor to any such company operating under a special charter.
(b) The following standards shall apply to the making and use of rates pertaining to all classes of medical liability insurance:
(1) Rates shall not be excessive or inadequate, as

herein defined, nor shall they be unfairly discriminatory. No rate shall be held to be excessive unless such rate is unreasonably high for the insurance provided, and a reasonable degree of competition does not exist in the area with respect to the classification to which such rate is applicable.

No rate shall be held inadequate unless it is

unreasonably low for the insurance provided and continued use of it would endanger solvency of the company.

(2) Consideration shall be given, to the extent

applicable, to past and prospective loss experience within and outside this State, to a reasonable margin for underwriting profit and contingencies, to past and prospective expenses both countrywide and those especially applicable to this State, and to all other factors, including judgment factors, deemed relevant within and outside this State.

Consideration may also be given in the making and use

of rates to dividends, savings or unabsorbed premium deposits allowed or returned by companies to their policyholders, members or subscribers.

(3) The systems of expense provisions included in the

rates for use by any company or group of companies may differ from those of other companies or groups of companies to reflect the operating methods of any such company or group with respect to any kind of insurance, or with respect to any subdivision or combination thereof.

(4) Risks may be grouped by classifications for the

establishment of rates and minimum premiums. Classification rates may be modified to produce rates for individual risks in accordance with rating plans which establish standards for measuring variations in hazards or expense provisions, or both. Such standards may measure any difference among risks that have a probable effect upon losses or expenses. Such classifications or modifications of classifications of risks may be established based upon size, expense, management, individual experience, location or dispersion of hazard, or any other reasonable considerations and shall apply to all risks under the same or substantially the same circumstances or conditions. The rate for an established classification should be related generally to the anticipated loss and expense factors of the class.

(c) Every company writing medical liability insurance shall file with the Director of Insurance the rates and rating schedules it uses for medical liability insurance.
(1) This filing shall occur at least annually and

as often as the rates are changed or amended.

(2) For the purposes of this Section any change in

premium to the company's insureds as a result of a change in the company's base rates or a change in its increased limits factors shall constitute a change in rates and shall require a filing with the Director.

(3) It shall be certified in such filing by an officer of the company and a qualified actuary that the company's rates are based on sound actuarial principles and are not inconsistent with the company's experience.
(d) If after a hearing the Director finds:
(1) that any rate, rating plan or rating system

violates the provisions of this Section applicable to it, he may issue an order to the company which has been the subject of the hearing specifying in what respects such violation exists and stating when, within a reasonable period of time, the further use of such rate or rating system by such company in contracts of insurance made thereafter shall be prohibited;

(2) that the violation of any of the provisions of

this Section applicable to it by any company which has been the subject of hearing was wilful, he may suspend or revoke, in whole or in part, the certificate of authority of such company with respect to the class of insurance which has been the subject of the hearing.

(Source: P.A. 79-1434.)

(215 ILCS 5/155.18a)
(This Section was added by P.A. 94-677, which has been held unconstitutional)
Sec. 155.18a. Professional Liability Insurance Resource Center. The Secretary of Financial and Professional Regulation shall establish a Professional Liability Insurance Resource Center on the Department's Internet website containing the name, telephone number, and base rates of each licensed company providing medical liability insurance and the name, address, and telephone number of each producer who sells medical liability insurance and the name of each licensed company for which the producer sells medical liability insurance. Each company and producer shall submit the information to the Department on or before September 30 of each year in order to be listed on the website. Hyperlinks to company websites shall be included, if available. The publication of the information on the Department's website shall commence on January 1, 2006. The Department shall update the information on the Professional Liability Insurance Resource Center at least annually.
(Source: P.A. 94-677, eff. 8-25-05.)

(215 ILCS 5/155.19) (from Ch. 73, par. 767.19)
(Text of Section WITH the changes made by P.A. 94-677, which has been held unconstitutional)
Sec. 155.19. All claims filed after December 31, 1976 with any insurer and all suits filed after December 31, 1976 in any court in this State, alleging liability on the part of any physician, hospital or other health care provider for medically related injuries, shall be reported to the Secretary of Financial and Professional Regulation in such form and under such terms and conditions as may be prescribed by the Secretary. In addition, and notwithstanding any other provision of law to the contrary, any insurer, stop loss insurer, captive insurer, risk retention group, county risk retention trust, religious or charitable risk pooling trust, surplus line insurer, or other entity authorized or permitted by law to provide medical liability insurance in this State shall report to the Secretary, in such form and under such terms and conditions as may be prescribed by the Secretary, all claims filed after December 31, 2005 and all suits filed after December 31, 2005 in any court in this State alleging liability on the part of any physician, hospital, or health care provider for medically related injuries. Each clerk of the circuit court shall provide to the Secretary such information as the Secretary may deem necessary to verify the accuracy and completeness of reports made to the Secretary under this Section. The Secretary shall maintain complete and accurate records of all claims and suits including their nature, amount, disposition (categorized by verdict, settlement, dismissal, or otherwise and including disposition of any post-trial motions and types of damages awarded, if any, including but not limited to economic damages and non-economic damages) and other information as he may deem useful or desirable in observing and reporting on health care provider liability trends in this State. Records received by the Secretary under this Section shall be available to the general public; however, the records made available to the general public shall not include the names or addresses of the parties to any claims or suits. The Secretary shall release to appropriate disciplinary and licensing agencies any such data or information which may assist such agencies in improving the quality of health care or which may be useful to such agencies for the purpose of professional discipline.
With due regard for appropriate maintenance of the confidentiality thereof, the Secretary shall release, on an annual basis, to the Governor, the General Assembly and the general public statistical reports based on such data and information.
If the Secretary finds that any entity required to report information in its possession under this Section has violated any provision of this Section by filing late, incomplete, or inaccurate reports, the Secretary may fine the entity up to $1,000 for each offense. Each day during which a violation occurs constitutes a separate offense.
The Secretary may promulgate such rules and regulations as may be necessary to carry out the provisions of this Section.
(Source: P.A. 94-677, eff. 8-25-05.)

(Text of Section WITHOUT the changes made by P.A. 94-677, which has been held unconstitutional)
Sec. 155.19. All claims filed after December 31, 1976 with any insurer and all suits filed after December 31, 1976 in any court in this State, alleging liability on the part of any physician, hospital or other health care provider for medically related injuries, shall be reported to the Director of Insurance in such form and under such terms and conditions as may be prescribed by the Director. The Director shall maintain complete and accurate records of all such claims and suits including their nature, amount, disposition and other information as he may deem useful or desirable in observing and reporting on health care provider liability trends in this State. The Director shall release to appropriate disciplinary and licensing agencies any such data or information which may assist such agencies in improving the quality of health care or which may be useful to such agencies for the purpose of professional discipline.
With due regard for appropriate maintenance of the confidentiality thereof, the Director may release from time to time to the Governor, the General Assembly and the general public statistical reports based on such data and information.
The Director may promulgate such rules and regulations as may be necessary to carry out the provisions of this Section.
(Source: P.A. 79-1434.)

(215 ILCS 5/155.20) (from Ch. 73, par. 767.20)
Sec. 155.20. All final arbitration decisions rendered in relation to disputes or controversies arising out of injuries allegedly caused by reason of hospital or health care provider malpractice shall be recognized by any insurance company doing business in the State of Illinois and all findings of facts relating to liability and awards of damages in relation thereto which are a part of the final arbitration decision shall be binding on such insurance companies.
(Source: P.A. 79-1435.)

(215 ILCS 5/155.21) (from Ch. 73, par. 767.21)
Sec. 155.21. A company writing medical liability insurance shall not refuse to offer insurance to a physician, hospital or other health care provider on the grounds that the physician, hospital or health care provider has entered or intends to enter an arbitration agreement pursuant to the Health Care Arbitration Act.
As used in this Section, medical liability insurance means insurance on risks based upon negligence by a physician, hospital or other health care provider.
(Source: P.A. 95-331, eff. 8-21-07.)

(215 ILCS 5/155.22) (from Ch. 73, par. 767.22)
Sec. 155.22. No company authorized to transact in this State the kinds of business described in Classes 2 and 3 of Section 4, and no officer, director, agent, clerk, employee or broker of such company shall upon proper application refuse to provide insurance solely on the basis of the specific geographic location of the risk sought to be insured unless such refusal is for a business purpose which is not a mere pretext for unfair discrimination.
(Source: P.A. 84-1431.)

(215 ILCS 5/155.22a)
Sec. 155.22a. Coverage for subjects of abuse.
(a) No company authorized to transact life, health, disability income, or property and casualty insurance in this State may:
(1) Deny, refuse to issue, refuse to renew, refuse to

reissue, cancel, or otherwise terminate an insurance policy or restrict coverage on an individual because that individual is or has been the subject of abuse or because that individual seeks or has sought: (i) medical or psychological treatment for abuse; or (ii) protection or shelter from abuse;

(2) Charge a different rate for the same coverage for

an insurance policy because an individual insured under such policy has a history of or is a subject of abuse;

(3) Deny a claim by an insured as a result of his or

her status as being or having been a subject of abuse, except as otherwise permitted or required by the laws of this State; or

(4) Ask an insured or an applicant for insurance

whether that individual is or has been a subject of abuse or whether that individual seeks or has sought: (i) medical or psychological treatment specifically for abuse; or (ii) protection or shelter from abuse.

(b) No company authorized to transact life, health, disability income, or property and casualty insurance in this State may fail to maintain strict confidentiality of information, as defined in the Insurance Information and Privacy Protection Article of this Code, relating to an applicant's or insured's abuse status or to a medical or psychological condition that the company knows is abuse-related. Disclosure of such abuse-related information shall be subject to the disclosure limitations and conditions contained in Section 1014 of this Code.
(c) Nothing in this Section shall be construed to prohibit a company specified in subsection (a) from (i) refusing to insure, refusing to continue to insure, limiting the amount, extent, or kind of coverage available to an individual, or charging a different rate for the same coverage on the basis of that individual's physical or mental condition regardless of the underlying cause of such condition; (ii) declining to issue a life insurance policy insuring an individual who is or has been the subject of abuse if the perpetrator of the abuse is the applicant or would be the owner of the insurance policy; or (iii) inquiring about a physical or mental condition, even if that condition was caused by or is related in any manner to abuse.
(d) As used in this Section, "abuse" means the occurrence of one or more of the following acts between family members, current or former household members, or current or former intimate partners:
(1) Attempting to cause or intentionally, knowingly,

or recklessly causing another person, including a minor child, to be harassed or intimidated or subject to bodily injury, physical harm, rape, sexual assault, or involuntary sexual intercourse; or

(2) Knowingly engaging in a course of conduct or

repeatedly committing acts without proper authority that place the person toward whom such acts are directed, including a minor child, in a reasonable fear of bodily injury or physical harm; or

(3) Subjecting another person, including a minor

child, to false imprisonment.

(e) No company specified in subsection (a) above shall be held civilly or criminally liable for any cause of action that may be brought because of compliance with this Section. Nothing in this Section, however, shall preclude the jurisdiction of any administrative agency to carry out its statutory authority.
(Source: P.A. 93-200, eff. 1-1-04.)

(215 ILCS 5/155.22b)
Sec. 155.22b. Rating, claims handling, and underwriting decisions.
(a) No company issuing a policy of property and casualty insurance may use the fact that an applicant or insured incurred bodily injury as a result of a battery or other violent act committed against him or her by a spouse or person in the same household as a sole reason for a rating, underwriting, or claims handling decision.
(b) If a policy excludes property coverage for intentional acts, the insurer may not deny payment to an innocent co-insured who did not cooperate in or contribute to the creation of the loss if the loss arose out of a pattern of criminal domestic violence and the perpetrator of the loss is criminally prosecuted for the act causing the loss. Payment to the innocent co-insured may be limited to his or her ownership interest in the property as reduced by any payments to a mortgagor or other secured interest.
(Source: P.A. 93-200, eff. 1-1-04.)

(215 ILCS 5/155.23) (from Ch. 73, par. 767.23)
Sec. 155.23. Fraud reporting.
(1) The Director is authorized to promulgate

reasonable rules requiring insurers, as defined in Section 155.24, doing business in the State of Illinois to report factual information in their possession that is pertinent to suspected fraudulent insurance claims, fraudulent insurance applications, or premium fraud after he has made a determination that the information is necessary to detect fraud or arson. Claim information may include:

(a) Dates and description of accident or loss.
(b) Any insurance policy relevant to the accident or

loss.

(c) Name of the insurance company claims adjustor and

claims adjustor supervisor processing or reviewing any claim or claims made under any insurance policy relevant to the accident or loss.

(d) Name of claimant's or insured's attorney.
(e) Name of claimant's or insured's physician, or any

person rendering or purporting to render medical treatment.

(f) Description of alleged injuries, damage or loss.
(g) History of previous claims made by the claimant

or insured.

(h) Places of medical treatment.
(i) Policy premium payment record.
(j) Material relating to the investigation of the

accident or loss, including statements of any person, proof of loss, and any other relevant evidence.

(k) any facts evidencing fraud or arson.
The Director shall establish reporting requirements for application and premium fraud information reporting by rule.
(2) The Director of Insurance may designate one or more data processing organizations or governmental agencies to assist him in gathering such information and making compilations thereof, and may by rule establish the form and procedure for gathering and compiling such information. The rules may name any organization or agency designated by the Director to provide this service, and may in such case provide for a fee to be paid by the reporting insurers directly to the designated organization or agency to cover any of the costs associated with providing this service. After determination by the Director of substantial evidence of false or fraudulent claims, fraudulent applications, or premium fraud, the information shall be forwarded by the Director or the Director's designee to the proper law enforcement agency or prosecutor. Insurers shall have access to, and may use, the information compiled under the provisions of this Section. Insurers shall release information to, and shall cooperate with, any law enforcement agency requesting such information.
In the absence of malice, no insurer, or person who furnishes information on its behalf, is liable for damages in a civil action or subject to criminal prosecution for any oral or written statement made or any other action taken that is necessary to supply information required pursuant to this Section.
(Source: P.A. 92-233, eff. 1-1-02.)

(215 ILCS 5/155.24) (from Ch. 73, par. 767.24)
Sec. 155.24. Motor Vehicle Theft and Motor Insurance Fraud Reporting and Immunity Law.
(a) As used in this Section:
(1) "authorized governmental agency" means the

Illinois Department of State Police, a local governmental police department, a county sheriff's office, a State's Attorney, the Attorney General, a municipal attorney, a United States district attorney, a duly constituted criminal investigative agency of the United States government, the Illinois Department of Insurance, the Illinois Department of Professional Regulation and the office of the Illinois Secretary of State;

(2) "relevant" means having a tendency to make the

existence of any information that is of consequence to an investigation of motor vehicle theft or insurance fraud investigation or a determination of such issue more probable or less probable than it would be without such information;

(3) information will be "deemed important" if within

the sole discretion of the authorized governmental agency such information is requested by that authorized governmental agency;

(4) "Illinois authorized governmental agency" means

an authorized governmental agency as defined in item (1) that is a part of the government of the State of Illinois or any of the counties or municipalities of this State or any other authorized entity; and

(5) For the purposes of this Section and Section

155.23, "insurer" means insurance companies, insurance support organizations, self-insured entities, and other providers of insurance products and services doing business in the State of Illinois.

(b) Upon written request to an insurer by an authorized governmental agency, an insurer or agent authorized by an insurer to act on its behalf shall release to the requesting authorized governmental agency any or all relevant information deemed important to the authorized governmental agency which the insurer may possess relating to any specific motor vehicle theft or motor vehicle insurance fraud. Relevant information may include, but is not limited to:
(1) Insurance policy information relevant to the

motor vehicle theft or motor vehicle insurance fraud under investigation, including any application for such a policy.

(2) Policy premium payment records which are

available.

(3) History of previous claims made by the insured.
(4) Information relating to the investigation of the

motor vehicle theft or motor vehicle insurance fraud, including statements of any person, proofs of loss and notice of loss.

(c) When an insurer knows or reasonably believes to know the identity of a person whom it has reason to believe committed a criminal or fraudulent act relating to a motor vehicle theft or a motor vehicle insurance claim or has knowledge of such a criminal or fraudulent act which is reasonably believed not to have been reported to an authorized governmental agency, then for the purpose of notification and investigation, the insurer or an agent authorized by an insurer to act on its behalf shall notify an authorized governmental agency of such knowledge or reasonable belief and provide any additional relevant information in accordance with subsection (b) of this Section. When the motor vehicle theft or motor vehicle claim that gives rise to the suspected criminal or fraudulent act has already generated an incident report to an Illinois authorized governmental agency, the insurer shall report the suspected criminal or fraudulent act to that agency. When no prior incident report has been made, the insurer shall report the suspected criminal or fraudulent act to the Attorney General or State's Attorney in the county or counties where the incident is claimed to have occurred. When the incident that gives rise to the suspected criminal or fraudulent act is claimed to have occurred outside the State of Illinois, but the suspected criminal or fraudulent act occurs within the State of Illinois, the insurer shall make the report to the Attorney General or State's Attorney in the county or counties where the suspected criminal or fraudulent act occurred. When the fraud occurs in multiple counties the report shall also be sent to the Attorney General.
(d) When an insurer provides any of the authorized governmental agencies with notice pursuant to this Section it shall be deemed sufficient notice to all authorized governmental agencies for the purpose of this Act.
(e) The authorized governmental agency provided with information pursuant to this Section may release or provide such information to any other authorized governmental agency.
(f) Any insurer providing information to an authorized governmental agency pursuant to this Section shall have the right to request and receive relevant information from such authorized governmental agency, and receive within a reasonable time after the completion of the investigation, not to exceed 30 days, the information requested.
(g) Any information furnished pursuant to this Section shall be privileged and not a part of any public record. Except as otherwise provided by law, any authorized governmental agency, insurer, or an agent authorized by an insurer to act on its behalf which receives any information furnished pursuant to this Section, shall not release such information to public inspection. Such evidence or information shall not be subject to subpoena duces tecum in a civil or criminal proceeding unless, after reasonable notice to any insurer, agent authorized by an insurer to act on its behalf and authorized governmental agency which has an interest in such information and a hearing, the court determines that the public interest and any ongoing investigation by the authorized governmental agency, insurer, or any agent authorized by an insurer to act on its behalf will not be jeopardized by obedience to such a subpoena duces tecum.
(h) No insurer, or agent authorized by an insurer on its behalf, authorized governmental agency or their respective employees shall be subject to any civil or criminal liability in a cause of action of any kind for releasing or receiving any information pursuant to this Section. Nothing herein is intended to or does in any way or manner abrogate or lessen the common and statutory law privileges and immunities of an insurer, agent authorized by an insurer to act on its behalf or authorized governmental agency or any of their respective employees.
(Source: P.A. 92-233, eff. 1-1-02.)

(215 ILCS 5/155.25) (from Ch. 73, par. 767.25)
Sec. 155.25. Reports by certain property and casualty insurers.
(A) The Director shall promulgate rules and regulations which shall require, at the request of the Director, any insurer licensed to write medical liability insurance in this State to file a report on a form furnished by the Director showing its direct experience in this State. All experience shall be on a direct basis, prior to reinsurance, and shall be required only in the aggregate. Individual claim reports shall not be required.
(B) The reports required under subsection (A) shall include the following data for the previous year ending on the 31st of December:
(1) Direct premium written for the prior 12 months.
(2) Direct premium earned for the prior 12 months.
(3) (a) Incurred claims by accident year, showing the

most recent 8 accident years, and a subtotal combining all accident years prior to the most recent 8, valued as of the most recent December 31, valued as of the prior December 31, each developed as the sum of, and with figures provided for under division (b) of this paragraph (3).

(b) Show for each such item, the difference between 2

valuations:

(i) dollar amount of claim payments, cumulated

from the beginning of each accident year, where the dollar amount of claim payments shall be separately reported for closed claims under paragraph (3) (a) and for open and reopened claims under paragraph (3) (a), plus

(ii) reserves for reported claims as of the

valuation dates, open or reopened, plus

(iii) reserves for claims incurred but not

reported as the valuation dates, plus

(iv) any other loss reserves carried by the

company as of the valuation dates and not reported in (3) (ii) or (3) (iii).

(v) number of claims, cumulated from the

beginning of each accident year, showing the most recent 8 accident years, and a subtotal combining all accident years prior to the most recent 8 valued as of the most recent December 31, land valued as of the prior December 31, with figures provided for the number of closed claims under paragraph (3) (a) and the number of open and unopened claims under paragraph (3) (a). Show for each such item, the difference between the 2 valuations.

(4) Actual incurred expenses allocated separately to

loss adjustment, commissions, or other acquisition costs, general office expenses, taxes, licenses and fees, and all other expenses.

(5) Net underwriting gain or loss.
(Source: P.A. 87-1090.)

(215 ILCS 5/155.25a) (from Ch. 73, par. 767.25a)
Sec. 155.25a. Notwithstanding the provisions of subsection (D) of Section 123B-9, a purchasing group may purchase insurance providing for a group aggregate limit from an insurer licensed to write medical liability insurance in this State if (1) such group is domiciled in Illinois and all or substantially all of such group's members are residents of Illinois, (2) each insured in the purchasing group is specifically informed prior to issuance of the policy to such insured of the existence of the group aggregate limit, and (3) either (a) the amount of the group aggregate limit is determined by the Director in his discretion to be sufficiently high (when considered in conjunction with other factors such as each individual insured's per claim limit and each individual insured's aggregate limit), such that the risk that the group aggregate limit will be exhausted is not substantial, or (b) (i) each individual insured's aggregate limit is not more than 300% of such individual insured's per claim limit and (ii) the group aggregate limit (at the time of the insured's claim) is equal to or exceeds the amount set forth in the following table:

Number of Insureds

Required Purchasing

in Purchasing

Group Aggregate Limit

Group

Less than 10

Individual claim limit X

Number of Insureds

10 to 24

The sum of (i) 3 X the

individual claim limit,

plus (ii) the individual

claim limit X the Number

of Insureds X 2/3

25 to 50

The sum of (i) 7 X the

individual claim

limit, plus (ii) the individual

claim limit X the Number of

Insureds X 1/2

Over 50

The sum of (i) 17 X the individual

claim limit, plus (ii) the

individual claim limit X the

Number of Insureds X 3/10.

(Source: P.A. 86-632.)

(215 ILCS 5/155.26) (from Ch. 73, par. 767.26)
Sec. 155.26. No insurance company authorized to do business in Illinois may increase the premium rates for a renewal policy which insures an individual with a personal lines automobile insurance policy against any loss or liability resulting from or incident to the ownership, maintenance or use of any motor vehicle if the sole basis for the proposed increase is that the insured was convicted of no more than one offense for speeding where such speeding was not in excess of 10 miles an hour over the posted speed limit, and no claim for recovery of damages or loss has been paid by the insurer because of such offense.
(Source: P.A. 85-332.)

(215 ILCS 5/155.27) (from Ch. 73, par. 767.27)
Sec. 155.27. No insurance company authorized to transact business in this State may impose a surcharge upon an applicant for a policy of automobile insurance or refuse to insure the applicant solely based upon the identity of the applicant's prior automobile insurance carrier, unless the applicant fails to provide the company with the applicant's loss experience with the prior carrier within 21 calendar days after the application for automobile insurance is filed.
(Source: P.A. 86-1408.)

(215 ILCS 5/155.28) (from Ch. 73, par. 767.28)
Sec. 155.28. (a) Any individual who is a potential applicant for a policy of personal automobile insurance as defined in subsection (a) of Section 143.13 of this Code shall be provided an oral estimate of premium charges based on the information provided to an insurance producer or designated representative who maintains an office within any municipality with 500,000 or more inhabitants. Such an estimate shall be given by any such insurance producer or designated representative of an insurer but shall not be binding.
(b) No such insurer, insurance producer or designated representative shall require that an individual described in subsection (a) of this Section shall be present in person in order to obtain the estimate described in subsection (a).
(c) Nothing in this Section shall be construed to prohibit an insurer, insurance producer or designated representative from requiring that an individual be present in person to complete a final application for a policy of personal automobile insurance as defined in subsection (a) of Section 143.13 of this Code.
(Source: P.A. 86-1408.)

(215 ILCS 5/155.29) (from Ch. 73, par. 767.29)
Sec. 155.29. (a) Purpose. The purpose of this Section is to regulate the use of aftermarket crash parts by requiring disclosure when any use of an aftermarket non-original equipment manufacturer's crash part is proposed and by requiring that the manufacturers of such aftermarket crash parts be identified.
(b) Definitions. As used in this Section the following terms have the following meanings:
"Aftermarket crash part" means a replacement for any of the nonmechanical sheet metal or plastic parts that generally constitute the exterior of a motor vehicle, including inner and outer panels.
"Non-original equipment manufacturer (Non-OEM) aftermarket crash part" means an aftermarket crash part not made for or by the manufacturer of the motor vehicle.
"Repair facility" means any motor vehicle dealer, garage, body shop, or other commercial entity that undertakes the repair or replacement of those parts that generally constitute the exterior of a motor vehicle.
"Installer" means an individual who actually does the work of replacing or repairing parts of a motor vehicle.
(c) Identification. Any aftermarket crash part supplied by a non-original equipment manufacturer for use in this State after the effective date of this Act shall have affixed thereto or inscribed thereon the logo or name of its manufacturer. The manufacturer's logo or name shall be visible after installation whenever practicable.
(d) Disclosure. No insurer shall specify the use of non-OEM aftermarket crash parts in the repair of an insured's motor vehicle, nor shall any repair facility or installer use non-OEM aftermarket crash parts to repair a vehicle unless the customer is advised of that fact in writing. In all instances where an insurer intends that non-OEM aftermarket crash parts be used in the repair of a motor vehicle, the insurer shall provide the customer with the following information:
(1) a written estimate that clearly identifies each

non-OEM aftermarket crash part; and

(2) a disclosure settlement incorporated into or

attached to the estimate that reads as follows: "This estimate has been prepared based on the use of crash parts supplied by a source other than the manufacturer of your motor vehicle. Warranties applicable to these replacement parts are provided by the manufacturer or distributor of these parts rather than the manufacturer of your vehicle."

(Source: P.A. 86-1234; 86-1475.)

(215 ILCS 5/155.30) (from Ch. 73, par. 767.30)
Sec. 155.30. For purposes of determining premium rates to be charged for personal multi-peril property insurance policies covering real property used principally for residential purposes or any household or personal property that is usual or incidental to the occupancy of any premises used for residential purposes (commonly known as "homeowners" or "renters" insurance), an insurance company authorized to do business in this State shall not treat a child placed in the household by the Illinois Department of Children and Family Services or a private child welfare agency differently from a natural or adopted child of the policy owner. An insurance company authorized to do business in this State shall not consider a policy owner's acceptance of the placement of a foster child in his or her household as a use of the family dwelling for a business purpose.
(Source: P.A. 86-1482.)

(215 ILCS 5/155.31)
Sec. 155.31. Day care and group day care homes; coverage.
(a) No insurer providing insurance coverage, as defined in subsection (b) of Section 143.13 of this Code, shall nonrenew or cancel an insurance policy on a day care home or group day care home, as defined in the Child Care Act of 1969, solely on the basis that the insured operates a duly licensed day care home or group day care home on the insured premises.
(b) An insurer providing such insurance coverage to a licensed day care home or licensed group day care home may provide such coverage with a separate policy or endorsement to a policy of fire and extended coverage insurance, as defined in subsection (b) of Section 143.13.
(c) Notwithstanding subsections (a) and (b) of this Section, the insurer providing such coverage shall be allowed to cancel or nonrenew an insurance policy on a day care home or group day care home based upon the authority provided under Sections 143.21 and 143.21.1 of this Code.
(Source: P.A. 90-401, eff. 1-1-98; 90-655, eff. 7-30-98.)

(215 ILCS 5/155.32)
Sec. 155.32. Policy explanations; language other than English.
(a) A company, as defined in Section 132.2 of this Code, may conduct transactions in a language other than English through an employee or agent acting as interpreter or through an interpreter provided by the customer.
(b) An insurance carrier licensed to provide insurance as defined in subsections (a) and (b) of Section 143.13 of this Code may provide insurance policies, endorsements, riders, and any explanatory or advertising material in a language other than English. In the event of a dispute or complaint regarding the insurance or advertising material, the English language version of the insurance coverage shall control the resolution of the dispute or complaint.
(Source: P.A. 92-578, eff. 6-26-02.)

(215 ILCS 5/155.33)
Sec. 155.33. Illinois Health Insurance Portability and Accountability Act. The provisions of this Code are subject to the Illinois Health Insurance Portability and Accountability Act as provided in Section 15 of that Act.
(Source: P.A. 90-30, eff. 7-1-97; 90-655, eff. 7-30-98.)

(215 ILCS 5/155.34)
Sec. 155.34. (Repealed).
(Source: P.A. 90-655, eff. 7-30-98. Repealed by P.A. 93-502, eff. 1-1-04.)

(215 ILCS 5/155.35)
Sec. 155.35. Insurance compliance self-evaluative privilege.
(a) To encourage insurance companies and persons conducting activities regulated under this Code, both to conduct voluntary internal audits of their compliance programs and management systems and to assess and improve compliance with State and federal statutes, rules, and orders, an insurance compliance self-evaluative privilege is recognized to protect the confidentiality of communications relating to voluntary internal compliance audits. The General Assembly hereby finds and declares that protection of insurance consumers is enhanced by companies' voluntary compliance with this State's insurance and other laws and that the public will benefit from incentives to identify and remedy insurance and other compliance issues. It is further declared that limited expansion of the protection against disclosure will encourage voluntary compliance and improve insurance market conduct quality and that the voluntary provisions of this Section will not inhibit the exercise of the regulatory authority by those entrusted with protecting insurance consumers.
(b)(1) An insurance compliance self-evaluative audit document is privileged information and is not admissible as evidence in any legal action in any civil, criminal, or administrative proceeding, except as provided in subsections (c) and (d) of this Section. Documents, communications, data, reports, or other information created as a result of a claim involving personal injury or workers' compensation made against an insurance policy are not insurance compliance self-evaluative audit documents and are admissible as evidence in civil proceedings as otherwise provided by applicable rules of evidence or civil procedure, subject to any applicable statutory or common law privilege, including but not limited to the work product doctrine, the attorney-client privilege, or the subsequent remedial measures exclusion.
(2) If any company, person, or entity performs or directs the performance of an insurance compliance audit, an officer or employee involved with the insurance compliance audit, or any consultant who is hired for the purpose of performing the insurance compliance audit, may not be examined in any civil, criminal, or administrative proceeding as to the insurance compliance audit or any insurance compliance self-evaluative audit document, as defined in this Section. This subsection (b)(2) does not apply if the privilege set forth in subsection (b)(1) of this Section is determined under subsection (c) or (d) not to apply.
(3) A company may voluntarily submit, in connection with examinations conducted under this Article, an insurance compliance self-evaluative audit document to the Director, or his or her designee, as a confidential document under subsection (f) of Section 132.5 of this Code without waiving the privilege set forth in this Section to which the company would otherwise be entitled; provided, however, that the provisions in subsection (f) of Section 132.5 permitting the Director to make confidential documents public pursuant to subsection (e) of Section 132.5 and access to the National Association of Insurance Commissioners shall not apply to the insurance compliance self-evaluative audit document so voluntarily submitted. Nothing contained in this subsection shall give the Director any authority to compel a company to disclose involuntarily or otherwise provide an insurance compliance self-evaluative audit document.
(c)(1) The privilege set forth in subsection (b) of this Section does not apply to the extent that it is expressly waived by the company that prepared or caused to be prepared the insurance compliance self-evaluative audit document.
(2) In a civil or administrative proceeding, a court of record may, after an in camera review, require disclosure of material for which the privilege set forth in subsection (b) of this Section is asserted, if the court determines one of the following:
(A) the privilege is asserted for a fraudulent

purpose;

(B) the material is not subject to the privilege; or
(C) even if subject to the privilege, the material

shows evidence of noncompliance with State and federal statutes, rules and orders and the company failed to undertake reasonable corrective action or eliminate the noncompliance within a reasonable time.

(3) In a criminal proceeding, a court of record may, after an in camera review, require disclosure of material for which the privilege described in subsection (b) of this Section is asserted, if the court determines one of the following:
(A) the privilege is asserted for a fraudulent

purpose;

(B) the material is not subject to the privilege;
(C) even if subject to the privilege, the material

shows evidence of noncompliance with State and federal statutes, rules and orders and the company failed to undertake reasonable corrective action or eliminate such noncompliance within a reasonable time; or

(D) the material contains evidence relevant to

commission of a criminal offense under this Code, and all of the following factors are present:

(i) the Director, State's Attorney, or Attorney

General has a compelling need for the information;

(ii) the information is not otherwise available;

and

(iii) the Director, State's Attorney, or Attorney

General is unable to obtain the substantial equivalent of the information by any means without incurring unreasonable cost and delay.

(d)(1) Within 30 days after the Director, State's Attorney, or Attorney General makes a written request by certified mail for disclosure of an insurance compliance self-evaluative audit document under this subsection, the company that prepared or caused the document to be prepared may file with the appropriate court a petition requesting an in camera hearing on whether the insurance compliance self-evaluative audit document or portions of the document are privileged under this Section or subject to disclosure. The court has jurisdiction over a petition filed by a company under this subsection requesting an in camera hearing on whether the insurance compliance self-evaluative audit document or portions of the document are privileged or subject to disclosure. Failure by the company to file a petition waives the privilege.
(2) A company asserting the insurance compliance self-evaluative privilege in response to a request for disclosure under this subsection shall include in its request for an in camera hearing all of the information set forth in subsection (d)(5) of this Section.
(3) Upon the filing of a petition under this subsection, the court shall issue an order scheduling, within 45 days after the filing of the petition, an in camera hearing to determine whether the insurance compliance self-evaluative audit document or portions of the document are privileged under this Section or subject to disclosure.
(4) The court, after an in camera review, may require disclosure of material for which the privilege in subsection (b) of this Section is asserted if the court determines, based upon its in camera review, that any one of the conditions set forth in subsection (c)(2)(A) through (C) is applicable as to a civil or administrative proceeding or that any one of the conditions set forth in subsection (c)(3)(A) through (D) is applicable as to a criminal proceeding. Upon making such a determination, the court may only compel the disclosure of those portions of an insurance compliance self-evaluative audit document relevant to issues in dispute in the underlying proceeding. Any compelled disclosure will not be considered to be a public document or be deemed to be a waiver of the privilege for any other civil, criminal, or administrative proceeding. A party unsuccessfully opposing disclosure may apply to the court for an appropriate order protecting the document from further disclosure.
(5) A company asserting the insurance compliance self-evaluative privilege in response to a request for disclosure under this subsection (d) shall provide to the Director, State's Attorney, or Attorney General, as the case may be, at the time of filing any objection to the disclosure, all of the following information:
(A) The date of the insurance compliance

self-evaluative audit document.

(B) The identity of the entity conducting the audit.
(C) The general nature of the activities covered by

the insurance compliance audit.

(D) An identification of the portions of the

insurance compliance self-evaluative audit document for which the privilege is being asserted.

(e) (1) A company asserting the insurance compliance self-evaluative privilege set forth in subsection (b) of this Section has the burden of demonstrating the applicability of the privilege. Once a company has established the applicability of the privilege, a party seeking disclosure under subsections (c)(2)(A) or (C) of this Section has the burden of proving that the privilege is asserted for a fraudulent purpose or that the company failed to undertake reasonable corrective action or eliminate the noncompliance with a reasonable time. The Director, State's Attorney, or Attorney General seeking disclosure under subsection (c)(3) of this Section has the burden of proving the elements set forth in subsection (c)(3) of this Section.
(2) The parties may at any time stipulate in proceedings under subsections (c) or (d) of this Section to entry of an order directing that specific information contained in an insurance compliance self-evaluative audit document is or is not subject to the privilege provided under subsection (b) of this Section.
(f) The privilege set forth in subsection (b) of this Section shall not extend to any of the following:
(1) documents, communications, data, reports, or

other information required to be collected, developed, maintained, reported, or otherwise made available to a regulatory agency pursuant to this Code, or other federal or State law, rule, or order;

(2) information obtained by observation or monitoring

by any regulatory agency; or

(3) information obtained from a source independent of

the insurance compliance audit.

(g) As used in this Section:
(1) "Insurance compliance audit" means a voluntary,

internal evaluation, review, assessment, or audit not otherwise expressly required by law of a company or an activity regulated under this Code, or other State or federal law applicable to a company, or of management systems related to the company or activity, that is designed to identify and prevent noncompliance and to improve compliance with those statutes, rules, or orders. An insurance compliance audit may be conducted by the company, its employees, or by independent contractors.

(2) "Insurance compliance self-evaluative audit

document" means documents prepared as a result of or in connection with and not prior to an insurance compliance audit. An insurance compliance self-evaluation audit document may include a written response to the findings of an insurance compliance audit. An insurance compliance self-evaluative audit document may include, but is not limited to, as applicable, field notes and records of observations, findings, opinions, suggestions, conclusions, drafts, memoranda, drawings, photographs, computer-generated or electronically recorded information, phone records, maps, charts, graphs, and surveys, provided this supporting information is collected or developed for the primary purpose and in the course of an insurance compliance audit. An insurance compliance self-evaluative audit document may also include any of the following:

(A) an insurance compliance audit report prepared

by an auditor, who may be an employee of the company or an independent contractor, which may include the scope of the audit, the information gained in the audit, and conclusions and recommendations, with exhibits and appendices;

(B) memoranda and documents analyzing portions or

all of the insurance compliance audit report and discussing potential implementation issues;

(C) an implementation plan that addresses

correcting past noncompliance, improving current compliance, and preventing future noncompliance; or

(D) analytic data generated in the course of

conducting the insurance compliance audit.

(3) "Company" has the same meaning as provided in

Section 2 of this Code.

(h) Nothing in this Section shall limit, waive, or abrogate the scope or nature of any statutory or common law privilege including, but not limited to, the work product doctrine, the attorney-client privilege, or the subsequent remedial measures exclusion.
(Source: P.A. 90-499, eff. 8-19-97; 90-655, eff. 7-30-98.)

(215 ILCS 5/155.36)
Sec. 155.36. Managed Care Reform and Patient Rights Act. Insurance companies that transact the kinds of insurance authorized under Class 1(b) or Class 2(a) of Section 4 of this Code shall comply with Sections 45, 45.1, 45.2, and 85 and the definition of the term "emergency medical condition" in Section 10 of the Managed Care Reform and Patient Rights Act.
(Source: P.A. 98-1035, eff. 8-25-14.)

(215 ILCS 5/155.37)
Sec. 155.37. Drug formulary; notice. Insurance companies that transact the kinds of insurance authorized under Class 1(b) or Class 2(a) of Section 4 of this Code and provide coverage for prescription drugs through the use of a drug formulary must notify insureds of any change in the formulary. A company may comply with this Section by posting changes in the formulary on its website.
(Source: P.A. 92-440, eff. 8-17-01; 92-651, eff. 7-11-02.)

(215 ILCS 5/155.38)
Sec. 155.38. (Repealed).
(Source: P.A. 92-651, eff. 7-11-02. Repealed by P.A. 93-114, eff. 10-1-03.)

(215 ILCS 5/155.39)
Sec. 155.39. Vehicle protection products.
(a) As used in this Section:
"Administrator" means a third party other than the warrantor who is designated by the warrantor to be responsible for the administration of vehicle protection product warranties.
"Incidental costs" means expenses specified in the vehicle protection product warranty incurred by the warranty holder related to the failure of the vehicle protection product to perform as provided in the warranty. Incidental costs may include, without limitation, insurance policy deductibles, rental vehicle charges, the difference between the actual value of the stolen vehicle at the time of theft and the cost of a replacement vehicle, sales taxes, registration fees, transaction fees, and mechanical inspection fees.
"Vehicle protection product" means a protective chemical, substance, device, system, or service that is (i) installed on or applied to a vehicle and (ii) designed to prevent loss or damage to a vehicle from a specific cause. The term "vehicle protection product" shall include, without limitation, protective chemicals, alarm systems, body part marking products, steering locks, window etch products, pedal and ignition locks, fuel and ignition kill switches, and electronic, radio, and satellite tracking devices. "Vehicle protection product" does not include fuel additives, oil additives, or other chemical products applied to the engine, transmission, or fuel system of a motor vehicle.
"Vehicle protection product warrantor" or "warrantor" means a person who is contractually obligated to the warranty holder under the terms of a vehicle protection product warranty. "Warrantor" does not include an authorized insurer.
"Vehicle protection product warranty" means a written warranty by a vehicle protection product warrantor that (i) is included, for no separate and identifiable consideration, with the purchase of a vehicle protection product sold or offered for sale in this State and (ii) provides if the vehicle protection product fails to prevent loss or damage to a vehicle from a specific cause, that the warranty holder shall be paid specified incidental costs by the warrantor as a result of the failure of the vehicle protection product to perform pursuant to the terms of the warranty.
"Warranty reimbursement insurance policy" means a policy of insurance issued to the vehicle protection product warrantor to pay on behalf of the warrantor all covered contractual obligations incurred by the warrantor under the terms and conditions of the insured vehicle protection product warranties sold by the warrantor. The warranty reimbursement insurance policy shall be issued by an insurer authorized to do business in this State that has filed its policy form with the Department.
(a-5) A vehicle protection product warrantor's liabilities under a vehicle protection product warranty shall be covered by a warranty reimbursement insurance policy.
(b) No vehicle protection product warranty sold or offered for sale in this State shall be subject to the provisions of this Code. Vehicle protection product warranties are express warranties and not insurance.
Vehicle protection product warrantors and related vehicle protection product sellers and warranty administrators are not required to comply with and are not subject to any other provision of this Code.
(c) This Section applies to all vehicle protection products sold or offered for sale prior to, on, or after the effective date of this amendatory Act of the 93rd General Assembly. The enactment of this Section does not imply that vehicle protection products should have been subject to regulation under this Code prior to the enactment of this Section. The changes made to this Section by this amendatory Act of the 100th General Assembly do not imply that vehicle protection products and vehicle protection product warranties should have been subject to regulation under this Code prior to this amendatory Act of the 100th General Assembly.
(Source: P.A. 100-272, eff. 1-1-18.)

(215 ILCS 5/155.40)
Sec. 155.40. Auto insurance; application; false address.
(a) An applicant for a policy of insurance that insures against any loss or liability resulting from or incident to the ownership, maintenance, or use of a motor vehicle shall not provide to the insurer to which the application for coverage is made any address for the applicant other than the address at which the applicant resides.
(b) A person who knowingly violates this Section is guilty of a business offense. The penalty is a fine of not less than $1,001 and not more than $1,200.
(Source: P.A. 95-331, eff. 8-21-07.)

(215 ILCS 5/155.41)
Sec. 155.41. Slave era policies.
(a) The General Assembly finds and declares all of the following:
(1) Insurance policies from the slavery era have been

discovered in the archives of several insurance companies, documenting insurance coverage for slaveholders for damage to or death of their slaves, issued by a predecessor insurance firm. These documents provide the first evidence of ill-gotten profits from slavery, which profits in part capitalized insurers whose successors remain in existence today.

(2) Legislation has been introduced in Congress for

the past 10 years demanding an inquiry into slavery and its continuing legacies.

(3) The Director of Insurance and the Department of

Insurance are entitled to seek information from the files of insurers licensed and doing business in this State, including licensed Illinois subsidiaries of international insurance corporations, regarding insurance policies issued to slaveholders by predecessor corporations. The people of Illinois are entitled to significant historical information of this nature.

(b) The Department shall request and obtain information from insurers licensed and doing business in this State regarding any records of slaveholder insurance policies issued by any predecessor corporation during the slavery era.
(c) The Department shall obtain the names of any slaveholders or slaves described in those insurance records, and shall make the information available to the public and the General Assembly.
(d) Any insurer licensed and doing business in this State shall research and report to the Department with respect to any records within the insurer's possession or knowledge relating to insurance policies issued to slaveholders that provided coverage for damage to or death of their slaves.
(e) Descendants of slaves, whose ancestors were defined as private property, dehumanized, divided from their families, forced to perform labor without appropriate compensation or benefits, and whose ancestors' owners were compensated for damages by insurers, are entitled to full disclosure.
(Source: P.A. 95-331, eff. 8-21-07.)

(215 ILCS 5/155.42)
Sec. 155.42. Identity theft insurance consumer fact sheet. The Department shall develop an appropriate consumer fact sheet to be provided to consumers, either via the Department's website or by hard copy if requested, regarding identity theft insurance. The fact sheet shall include at a minimum, information on what is generally covered under identity theft insurance and on how to protect himself or herself from identity theft.
(Source: P.A. 96-167, eff. 1-1-10.)

(215 ILCS 5/155.43)
Sec. 155.43. Misrepresentation of Senior-Specific Certification.
(a) No insurance producer shall use a senior-specific certification or professional designation that indicates or implies in such a way as to mislead a purchaser or prospective purchaser that the insurance producer has a special certification or training in advising or servicing seniors in connection with the solicitation, sale, or purchase of a life insurance or annuity product or in the provision of advice as to the value of or the advisability of purchasing or selling a life insurance or annuity product, either directly or indirectly through publications, writings, or by issuing or promulgating analyses or reports related to a life insurance or annuity product.
(b) "Use of senior-specific certifications or professional designations" includes, but is not limited to, all of the following:
(1) Use of a certification or professional

designation by an insurance producer who has not actually earned or is otherwise ineligible to use such certification or designation.

(2) Use of a nonexistent or self-conferred

certification or professional designation.

(3) Use of a certification or professional

designation that indicates or implies a level of occupational qualifications obtained through education, training, or experience that the insurance producer using the certification or designation does not have.

(4) Use of a certification or professional

designation that was obtained from a certifying or designating organization that:

(i) is primarily engaged in the business of

instruction in sales or marketing;

(ii) does not have reasonable standards or

procedures for assuring the competency of its certificate holders or designees;

(iii) does not have reasonable standards or

procedures for monitoring and disciplining its certificate holders or designees for improper or unethical conduct; or

(iv) does not have reasonable continuing

education requirements for its certificate holders or designees in order to maintain the certificate or designation.

(c) There is a rebuttable presumption that a certifying or designating organization is not disqualified under this Section if the certification or designation issued from the organization does not primarily apply to sales or marketing and if the organization or the certification or designation in question has been accredited by any of the following entities:
(i) the American National Standards Institute;
(ii) the National Commission for Certifying Agencies;

or

(iii) any organization included on the list

"Accrediting Agencies Recognized for Title IV Purposes" prepared by the United States Department of Education.

(d) In determining whether a combination of words or an acronym standing for a combination of words constitutes a certification or professional designation indicating or implying that a person has a special certification or training in advising or servicing seniors, the Department of Insurance shall consider all of the following:
(1) Use of one or more words, such as "senior",

"retirement", "elder", or like words combined with one or more words, such as "certified", "registered", "chartered", "advisor", "specialist", "consultant", "planner", or like words in the name of the certification or professional designation.

(2) The manner in which the words listed in

paragraph (1) of subsection (b) are combined.

(e) For purposes of this Section, a job title within an organization that is licensed or registered by a State or federal financial services regulatory agency is not a certification or professional designation, unless it is used in a manner that would confuse or mislead a reasonable consumer, if the job title indicates seniority or standing within the organization or specifies an individual's area of specialization within the organization. For purposes of this subsection (e), "financial services regulatory agency" includes, but is not limited to, an agency that regulates insurers, insurance producers, broker-dealers, investment advisers, or investment companies.
(Source: P.A. 97-527, eff. 8-23-11.)

(215 ILCS 5/155.44)
Sec. 155.44. Financial requirements; large deductible agreements for workers' compensation insurance.
(a) An insurer shall:
(1) require full collateralization of the outstanding

obligations owed under a large deductible agreement by using one of the following methods:

(A) a surety bond issued by a surety insurer

authorized to transact business by the Department and whose financial strength and size ratings from A.M. Best Company are not less than "A" and "V", respectively;

(B) an irrevocable letter of credit issued by a

financial institution with an office physically located within the State and the deposits of which are federally insured; or

(C) cash or securities held in trust by a third

party or by the insurer and subject to a trust agreement for the express purpose of securing the policyholder's obligation under a large deductible agreement, provided that if the assets are held by the insurer those assets are not commingled with the insurer's other assets; and

(2) limit the size of the policyholder's obligations

under a large deductible agreement to no greater than 20% of the total net worth of the policyholder at each policy inception, as determined by an audited financial statement as of the most recently available fiscal year end.

(b) As used in this Section, "insurer" means any insurer authorized to issue a workers' compensation policy covering risks located in this State that has an A.M. Best Company rating below "A-" and does not have at least $200,000,000 in surplus.
(c) As used in this Section, "large deductible agreement" means any combination of one or more policies, endorsements, contracts, or security agreements which provide for the policyholder to bear the risk of loss of $100,000 or greater per claim or occurrence covered under a policy of workers' compensation insurance and which may be subject to the aggregate limit of policyholder reimbursement obligations.
(d) Except when approved by the Director of Insurance, any insurer determined to be in a financially hazardous condition pursuant to Article XII 1/2 or XIII of this Code by the Director of Insurance in this State or the equivalent in any other state is prohibited from issuing or renewing a policy that includes a large deductible agreement.
(e) This Section applies to large deductible agreements issued or renewed by any insurer on or after January 1, 2016.
(Source: P.A. 99-369, eff. 8-14-15.)

(215 ILCS 5/155.45)
Sec. 155.45. Certificates of insurance.
(a) In this Section:
"Certificate of insurance" means a document prepared

by an insurer or insurance producer as evidence of property or casualty insurance coverage. "Certificate of insurance" does not include a policy of insurance, an insurance binder, a policy endorsement, or a motor vehicle insurance identification or information card.

"Department" means the Department of Insurance.
"Director" means the Director of Insurance.
"Insurance producer" means a person required to be

licensed under the laws of this State to sell, solicit, or negotiate insurance.

"Insurer" means a company, firm, partnership,

association, order, society, or system making any kind or kinds of insurance and shall include associations operating as Lloyds, reciprocal or inter-insurers, or individual underwriters.

"Person" means any individual, aggregation of

individuals, trust, association, partnership, or corporation, or any affiliate thereof.

"Property or casualty insurance" means the kinds of

insurance described in either or both Class 2 or Class 3 of Section 4 of this Code.

(b) This Section applies to a certificate of insurance that is issued in connection with a contract related to property, operations, or risks located in this State, regardless of the location of the policyholder, insurer, insurance producer, or person that requests or requires the issuance of the certificate of insurance.
(c) The use of a certificate of insurance form that is unfair, misleading, or deceptive or violates any law is an unfair and deceptive act or practice in the business of insurance under Article XXVI of this Code.
(d) A certificate of insurance may not amend, extend, or alter the coverage provided under, or confer to a person any rights in addition to the rights expressly provided in, the policy of property or casualty insurance to which the certificate of insurance refers.
(e) A person may not prepare, issue, request, or require the issuance of a certificate of insurance that:
(1) contains false or misleading information

concerning the policy of property or casualty insurance to which the certificate of insurance refers; or

(2) alters, amends, or extends the coverage provided

by the policy of property or casualty insurance to which the certificate of insurance refers.

(f) A certificate of insurance may not contain a warranty that the policy of property or casualty insurance to which the certificate of insurance refers complies with the insurance or indemnification requirements of a contract. The inclusion of a contract number or contract description in a certificate of insurance does not warrant that the policy of property or casualty insurance to which the certificate of insurance refers complies with the insurance or indemnification requirements of the contract.
(g) A person is not entitled to notice of, cancellation of, nonrenewal of, or a material change in a policy of property or casualty insurance unless the person has notice rights under the terms of the policy of property or casualty insurance or an endorsement to the policy. The terms and conditions of notice described in this subsection (g) are governed by the policy of property or casualty insurance or an endorsement to the policy and are not altered by a certificate of insurance.
(h) A certificate of insurance or any other document that is prepared, issued, requested, or required in violation of this Section is void.
(i) The Director may refer a matter to the Department of Financial and Professional Regulation for review pursuant to the rules of that department if the Director has reason to believe that a certificate of insurance form as described in subsection (c) of this Section has been provided by a financial institution.
(j) The Director may examine and investigate the activities of a person that the Director reasonably believes has violated the provisions of this Section. The Director shall have the power to enforce the provisions of this Section and impose any authorized penalty or remedy as provided under Section 401 of this Code upon any person who violates the provisions of this Section.
(k) The Department may adopt rules to implement the provisions of this Section.
(Source: P.A. 98-819, eff. 1-1-15.)



Article IX 1/2 - Credit Life and Credit Accident and Health Insurance

(215 ILCS 5/Art. IX.5 heading)

(215 ILCS 5/155.51) (from Ch. 73, par. 767.51)
Sec. 155.51. Purpose and scope.) (a) The purpose of this Article is to promote the public welfare by regulating credit life insurance and credit accident and health insurance. Nothing in this Article is intended to prohibit or discourage reasonable competition. The provisions of this Article are to be liberally construed.
(b) All life insurance and all accident and health insurance sold, or otherwise made effective, in connection with loans or other credit transactions of less than 10 years duration is subject to this Article. Such insurance sold in connection with a loan or other credit transaction of 10 years duration or more is not subject to this Article.
(Source: P.A. 79-930.)

(215 ILCS 5/155.52) (from Ch. 73, par. 767.52)
Sec. 155.52. Definitions.
For the purpose of this Article:
(a) "Credit life insurance" means insurance on the life of a debtor pursuant to or in connection with a specific loan or other credit transaction;
(b) "Credit Accident and health insurance" means insurance on a debtor to provide indemnity for payments becoming due on a specific loan or other credit transaction while the debtor is a person with a disability as defined in the policy;
(c) "Creditor" means the lender of money or vendor or lessor of goods, services, property, rights or privileges, for which payment is arranged through a credit transaction or any successor to the right, title or interest of any such lender, vendor or lessor, and an affiliate, associate or subsidiary of any of them or any director, officer or employee of any of them or any other person in any way associated with any of them;
(d) "Debtor" means a borrower of money or a purchaser or lessee of goods, services, property, rights or privileges for which payment is arranged through a credit transaction;
(e) "Indebtedness" means the total amount payable by a debtor to a creditor in connection with a loan or other credit transaction;
(f) "Director" means the Director of Insurance of the State of Illinois.
(Source: P.A. 99-143, eff. 7-27-15.)

(215 ILCS 5/155.53) (from Ch. 73, par. 767.53)
Sec. 155.53. Forms of credit life insurance and credit accident and health insurance.) Credit life insurance and credit accident and health insurance shall be issued only in the following forms:
(a) Individual policies of life insurance issued to debtors on the term plan;
(b) Individual policies of accident and health insurance issued to debtors on a term plan or disability benefit provisions in individual policies of credit life insurance;
(c) Group policies of life insurance issued to creditors providing insurance upon the lives of debtors on the term plan;
(d) Group policies of accident and health insurance issued to creditors on a term plan insuring debtors or disability benefit provisions in group credit life insurance policies to provide such coverage.
(Source: Laws 1959, p. 1140.)

(215 ILCS 5/155.54) (from Ch. 73, par. 767.54)
Sec. 155.54. Amount of credit life insurance and credit accident and health insurance.) (a) Credit Life Insurance
The amount of credit life insurance shall not exceed the initial indebtedness.
Where an indebtedness is repayable in substantially equal installments, the amount of insurance shall at no time exceed the scheduled or actual amount of unpaid indebtedness, whichever is greater.
(b) Credit Accident and Health Insurance
The total amount of indemnity payable by credit accident and health insurance in the event of disability, as defined in the policy, shall not exceed the aggregate of the periodic scheduled unpaid installments of the indebtedness and the amount of each periodic indemnity payment shall not exceed the original indebtedness divided by the number of periodic installments.
(Source: P.A. 79-930.)

(215 ILCS 5/155.55) (from Ch. 73, par. 767.55)
Sec. 155.55. Term of credit life insurance and credit accident and health insurance.
The term of any credit life insurance or credit accident and health insurance shall, subject to acceptance by the insurer, commence on the date when the debtor becomes obligated to the creditor, or the date from which interest or finance charges accrue, if later, except that, where a group policy provides coverage with respect to existing obligations, the insurance on a debtor with respect to such indebtedness shall commence on the effective date of the policy. Where evidence of insurability is required and such evidence is furnished more than 30 days after the date when the debtor becomes obligated to the creditor, the term of the insurance may commence on the date on which the insurer determines the evidence to be satisfactory, and in such event there shall be an appropriate refund or adjustment of any charge to the debtor for insurance. The term of such insurance shall not extend more than 15 days beyond the scheduled maturity date of the indebtedness except when extended without additional cost to the debtor. If the indebtedness is discharged due to renewal or refinancing prior to the scheduled maturity date, the insurance in force shall be terminated before any new insurance may be issued in connection with the renewed or refinanced indebtedness. In all cases of termination prior to scheduled maturity, a refund shall be paid or credited as provided in Section 155.58.
(Source: Laws 1959, p. 1140.)

(215 ILCS 5/155.56) (from Ch. 73, par. 767.56)
Sec. 155.56. Provisions of policies and certificates of insurance; disclosure to debtors. (a) All credit life insurance and credit accident and health insurance sold shall be evidenced by an individual policy, or in the case of group insurance by a certificate of insurance, which individual policy or group certificate of insurance shall be delivered to the debtor.
(b) Each individual policy or group certificate of credit life insurance, and/or credit accident and health insurance shall, in addition to other requirements of law, set forth, the name and home office address of the insurer, and the identity by name or otherwise of the person or persons insured, the rate or amount of payment, if any, by the debtor separately for credit life insurance and credit accident and health insurance, a description of the amount, term and coverage including any exceptions, limitations or restrictions, and shall state that the benefits shall be paid to the creditor to reduce or extinguish the unpaid indebtedness and, wherever the amount of insurance may exceed the unpaid indebtedness, that any such excess shall be payable to a beneficiary, other than the creditor, named by the debtor or to his estate.
(c) Said individual policy or group certificate of insurance shall be delivered to the insured debtor at the time the indebtedness is incurred except as hereinafter provided.
(d) If said individual policy or group certificate of insurance is not delivered to the debtor at the time the indebtedness is incurred, a copy of the application for such policy or a notice of proposed insurance, signed by the debtor and setting forth the name and home office address of the insurer, the identity by name or otherwise of the person or persons insured, the rate or amount of payment by the debtor, if any, separately for credit life insurance and credit accident and health insurance, a description of the amount, term and coverage provided, shall be delivered to the debtor at the time such indebtedness is incurred. The copy of the application for, or notice of proposed insurance shall refer exclusively to insurance coverage, and shall be separate and apart from the loan, sale or other credit statement of account, instrument or agreement, unless the information required by this subsection is prominently set forth therein. Upon acceptance of the insurance by the insurer and within 30 days of the date upon which the indebtedness is incurred, the insurer shall cause the individual policy or group certificate of insurance to be delivered to the debtor. Said application or notice of proposed insurance shall state that upon acceptance by the insurer, the insurance shall become effective as provided in Section 155.55.
(Source: Laws 1959, p. 1140.)

(215 ILCS 5/155.57) (from Ch. 73, par. 767.57)
Sec. 155.57. Filing, approval and withdrawal of forms.)
(a) All policies, certificates of insurance, notices of proposed insurance, applications for insurance, endorsements and riders delivered or issued for delivery in this State and the schedules of premium rates pertaining thereto shall be filed with the Director.
(b) The Director shall within a reasonable time after the filing of any such policies, certificates of insurance, notices of proposed insurance, applications for insurance, endorsements and riders, disapprove any such form if the benefits provided therein are not reasonable in relation to the premium charge, or if it contains provisions which are unjust, unfair, inequitable, misleading, deceptive or encourage misrepresentation of the coverage, or are contrary to any provision of the Insurance Code or of any rule or regulation promulgated thereunder.
(c) If the Director notifies the insurer that the form is disapproved, it is unlawful thereafter for such insurer to issue or use such form. In such notice, the Director shall specify the reason for his disapproval and state that a hearing will be granted within 20 days after request in writing by the insurer. No such policy, certificate of insurance, notice of proposed insurance, nor any application, endorsement of rider, shall be issued or used until after it has been so filed and the Director has given his prior written approval thereto.
(d) The Director may at any time, after giving not less than 20 days prior written notice to the insurer, withdraw his approval of any such form on any ground set forth in subsection (b) above. The written notice of withdrawal shall state the reason for the action. The insurer may request a hearing within 10 days after receipt of the notice of withdrawal by giving the Director written notice of such request, together with a statement of its objections. The Director must then conduct a hearing in accordance with Sections 402 and 403. The withdrawal shall be stayed pending the issuance of the Director's orders following the hearing.
However, if it appears to the Director that the continued use of any such policy, certificate of insurance, notice of proposed insurance, application for insurance, endorsement or rider by an insurer is hazardous to its policyholders or the public, the Director may take such action as is prescribed by Section 401.1.
(e) It is not lawful for the insurer to issue such forms or use them after the effective date of such withdrawal.
(f) If a group policy of credit life insurance or credit accident and health insurance has been or is delivered in another State before or after the effective date of this amendatory Act of 1975, the insurer shall be required to file only the group certificate and notice of proposed insurance delivered or issued for delivery in this State as specified in subsections (b) and (d) of Section 155.57 of this Article and such forms shall be approved by the Director if they conform with the requirements so specified in said subsections and if the schedules of premium rates applicable to the insurance evidenced by such certificate or notice are not in excess of the insurer's schedules of premium rates filed with the Director; provided, however, the premium rate in effect on existing group policies may be continued until the first policy anniversary date following the effective date of this amendatory Act of 1975.
(g) Any order or final determination of the Director under the provisions of this section shall be subject to judicial review.
(Source: P.A. 79-930.)

(215 ILCS 5/155.58) (from Ch. 73, par. 767.58)
Sec. 155.58. Premiums and refunds.
(a) Each insurer issuing credit life insurance or credit accident and health insurance shall file with the Director its schedules of premium rates for use in connection with such insurance. Any insurer may revise such schedules from time to time, and shall file such revised schedules with the Director. No insurer shall issue any credit life insurance policy or credit accident and health insurance policy for which the premium rate exceeds that determined by the schedules of such insurer as then on file with the Director. The Director may require the filing of the schedule of premium rates for use in connection with and as a part of the specific policy filings as provided by Section 155.57.
(b) Each individual policy, group certificate or notice of proposed insurance shall provide that in the event of termination of the insurance prior to the scheduled maturity date of the indebtedness, any refund of an amount paid by the debtor for insurance shall be paid or credited promptly to the person entitled thereto; provided, however, that the Director shall prescribe a minimum refund and no refund which would be less than such minimum need be made. The formula to be used in computing such refund shall be filed with and approved by the Director.
(c) If a creditor requires a debtor to make any payment for credit life insurance or credit accident and health insurance and an individual policy or group certificate of insurance is not issued, the creditor shall immediately give written notice to such debtor and shall promptly make an appropriate credit to the account.
(d) The amount charged to a debtor for credit life or credit health and accident insurance shall not exceed the premium charged by the insurer, as computed at the time the charge to the debtor is determined.
(e) Nothing in this Article shall be construed to authorize any payments for insurance now prohibited under any statute, or rule thereunder, governing credit transactions.
(Source: Laws 1959, p. 1140.)

(215 ILCS 5/155.59) (from Ch. 73, par. 767.59)
Sec. 155.59. Issuance of policies.
All policies of credit life insurance and credit accident and health insurance shall be delivered or issued for delivery in this state only by an insurer authorized to do an insurance business herein, and shall be issued only through licensed agents or brokers.
(Source: Laws 1959, p. 1140.)

(215 ILCS 5/155.60) (from Ch. 73, par. 767.60)
Sec. 155.60. Claims.
(a) All claims shall be promptly reported to the insurer or its designated claim representative, and the insurer shall maintain adequate claim files. All claims shall be settled as soon as possible and in accordance with the terms of the insurance contract.
(b) All claims shall be paid either by draft drawn upon the insurer or by check of the insurer to the order of the claimant to whom payment of the claim is due pursuant to the policy provisions, or upon direction of such claimant to one specified.
(c) No plan or arrangement shall be used whereby any person, firm or corporation other than the insurer or its designated claim representative shall be authorized to settle or adjust claims. The creditor shall not be designated as claim representative for the insurer in adjusting claims; provided, that a group policyholder may, by arrangement with the group insurer, draw drafts or checks in payment of claims due to the group policyholder subjects to audit and review by the insurer.
(Source: Laws 1959, p. 1140.)

(215 ILCS 5/155.61) (from Ch. 73, par. 767.61)
Sec. 155.61. Existing insurance-Choice of insurer.
When credit life insurance or credit accident and health insurance is required as additional security for any indebtedness, the debtor shall, upon request to the creditor, have the option of furnishing the required amount of insurance through existing policies of insurance owned or controlled by him or of procuring and furnishing the required coverage through any insurer authorized to transact an insurance business within this state.
(Source: Laws 1959, p. 1140.)

(215 ILCS 5/155.62) (from Ch. 73, par. 767.62)
Sec. 155.62. Enforcement.
The Director may, issue such rules and regulations as he deems appropriate for the administration of this Article. Whenever the Director finds that there has been a violation of this Article or any rules or regulations issued pursuant thereto, and after written notice thereof and hearing given to the insurer or other person authorized or licensed by the Director, he shall set forth the details of his findings together with an order for compliance by a specified date. Such order shall be binding on the insurer and other person authorized or licensed by the Director on the date specified unless sooner withdrawn by the Director or a stay thereof has been ordered by a court of competent jurisdiction.
(Source: Laws 1959, p. 1140.)

(215 ILCS 5/155.63) (from Ch. 73, par. 767.63)
Sec. 155.63. Judicial review.
Any party to the proceeding affected by an order of the Director shall be entitled to judicial review by following the procedure set forth in Section 407 of the Illinois Insurance Code.
(Source: Laws 1959, p. 1140.)

(215 ILCS 5/155.64) (from Ch. 73, par. 767.64)
Sec. 155.64. Penalties.
In addition to any other penalty provided by law, any person who violates an order of the Director after it has become final, and while such order is in effect, shall, upon proof thereof to the satisfaction of the court, forfeit and pay to the State of Illinois a sum not to exceed $250.00 which may be recovered in a civil action, except that if such violation is found to be willful, the amount of such penalty shall be a sum not to exceed $1,000.00. The Director in his discretion, may revoke or suspend the license or certificate of authority of a person guilty of such violation. Such order for suspension or revocation shall be upon notice and hearing, and shall be subject to judicial review as provided in Section 155.63 of this Article.
(Source: Laws 1959, p. 1140.)

(215 ILCS 5/155.65) (from Ch. 73, par. 767.65)
Sec. 155.65. Separability provision.
If any provision of this Article, or the application of such provision to any person or circumstances, shall be held invalid, the remainder of the Article, and the application of such provision to any person or circumstances other than those as to which it is held invalid, shall not be affected thereby.
(Source: Laws 1959, p. 1140.)



Article X - Merger, Consolidation Or Plans Of Exchange

(215 ILCS 5/Art. X heading)

(215 ILCS 5/156) (from Ch. 73, par. 768)
Sec. 156. Merger and consolidation permitted.
Upon complying with the provisions of this article, any domestic company, except a Lloyds, is hereby authorized and empowered to merge or consolidate with any domestic company or with any foreign or alien company, except a Lloyds if the surviving company meets the requirements for authorization to engage in the insurance business in this state and, if such merger or consolidation is authorized by the laws of the state or country under which such foreign or alien company is incorporated or organized.
(Source: Laws 1967, p. 1760.)

(215 ILCS 5/156.1) (from Ch. 73, par. 768.1)
Sec. 156.1. Acquisition by exchange of stock permitted. Any domestic stock insurance company may adopt a plan of exchange of the outstanding stock of its stockholders for the consideration herein designated to be paid or provided by a corporation which acquires such stock, in the manner provided in this Article.
The plan of exchange may provide that the acquiring corporation, as consideration for the stock of the domestic corporation, (1) transfer shares of its stock, or (2) transfer other securities issued by it, or (3) pay cash therefor, or (4) pay or provide other consideration, or (5) pay or provide any combination of the foregoing types of consideration.
"Acquiring corporation", as used in this Article, means any stock insurance corporation incorporated under this Code or under prior laws of this State relating to the incorporation of domestic insurance corporations; any stock corporation incorporated under the "Business Corporation Act of 1983" or under prior laws of this State authorizing the establishment of business corporations; and any foreign or alien stock corporation qualified to do business in Illinois and registered by the corporation department; and any foreign or alien stock insurance company authorized to do business in Illinois.
(Source: P.A. 83-1362.)

(215 ILCS 5/157) (from Ch. 73, par. 769)
Sec. 157. Powers of company not enlarged.
Nothing in this article contained shall be construed to authorize any company to engage in any kind of insurance business not authorized by its articles of incorporation nor to authorize any foreign or alien company to engage in any kind of insurance business in this State not covered by its certificate of authority to do business in this State.
(Source: Laws 1937, p. 696.)

(215 ILCS 5/158) (from Ch. 73, par. 770)
Sec. 158. Resolutions for merger or consolidation or adoption of a plan of exchange. The Board of Directors, Trustees or other governing body of each domestic company desiring to merge or consolidate or to adopt a plan of exchange shall, by resolution, approve an agreement of merger or consolidation or plan of exchange, as the case may be, setting forth:
(a) the names of the companies proposing to merge or consolidate or to adopt a plan of exchange, and the names of the states or countries under which each of the companies is incorporated or organized;
(b) in the case of a merger, the name of the company into which they propose to merge, hereafter designated as the surviving company; in the case of a consolidation, the name of the company into which they propose to consolidate, hereafter designated as the new company, and the name of the state or country under the laws of which the new company is to be incorporated or organized;
(c) the terms and conditions of the proposed merger or consolidation or plan of exchange, and the mode of carrying the same into effect;
(d) the manner and basis of converting the shares of stock, if any, of each merging or consolidating company into shares, securities and obligations, if any are to be issued, of the surviving or new company as the case may be;
(e) in the case of a merger, a statement of any changes in the articles of incorporation of the surviving company; in the case of consolidation, all the statements with respect to the new company required to be set forth in original articles of incorporation for a similar company formed under this Code; and
(f) such other provisions with respect to the merger or consolidation or plan of exchange as are deemed necessary or advisable.
(Source: Laws 1967, p. 2406.)

(215 ILCS 5/159) (from Ch. 73, par. 771)
Sec. 159. Vote of shareholders and policyholders.
(1) The agreement of merger or consolidation shall be submitted to a vote at a meeting of the shareholders, if any, of each domestic company and at a meeting of such policyholders of each domestic company, other than a fraternal benefit society, as are entitled to vote. The plan of exchange shall be submitted to a vote at a meeting of the shareholders of the company to be acquired. The meetings may be either annual, periodic or special. Written or printed notice shall be given not less than 20 days before each such meeting, either personally or by mail, to each shareholder of record and to each policyholder entitled to vote. If mailed, such notice is deemed to be delivered when deposited in the United States mail, with postage prepaid, addressed to the shareholder or policyholder, at his address as it appears on the records of the company. However, a domestic mutual company licensed in 2 or more States may give notice by publication in a newspaper of general circulation in the county in which the company has its principal office and in either of the two largest cities in each State in which the company shall be licensed to do business except as provided in paragraph (3). If the domestic mutual company is licensed in Illinois only, then such notice may be given by publication in a newspaper of general circulation in the 10 counties that have the largest concentration of its policyholders. Notice by publication as approved by the Director shall be published once weekly on 3 successive weeks, the last publication to be at least 20 days before such meeting and not more than 40 days before such meeting. Such notice, whether the meeting is annual, periodic or special, shall state the place, day, hour and purpose of the meeting. A copy or a summary of the agreement of merger or consolidation, or plan of exchange, as the case may be, shall be included in or enclosed with such notice. The shareholders or policyholders may vote in person or by proxy. Each shareholder entitled to vote at such meeting shall have one vote for each share of stock held by him. In the case of domestic companies other than fraternal benefit societies the affirmative vote of two-thirds of all outstanding shares, if any, and if policyholders are entitled to vote, two-thirds of the votes cast by such policyholders of each such company, as are represented at the meeting in person or by proxy, is necessary for the approval of any such agreement or plan.
(2) In the event that a domestic fraternal benefit society is a party to the agreement of merger or consolidation, the board of managers, directors or trustees of such society shall submit the agreement to the supreme legislative and governing body of such society at any regular or special meeting thereof, provided a copy or summary of such agreement shall have been included in or enclosed with the notice of such meeting. Such notice shall be given as provided in the laws of the society for the convening of such supreme legislative and governing body in regular or special session, as the case may be. The affirmative votes of two-thirds of all members of such supreme legislative and governing body is necessary for the approval of the agreement.
(3) The provisions of paragraph (1) relating to notice by publication shall not apply to a merger or consolidation between a mutual company and a stock company if the agreement provides that the stock company is the surviving company. In such case, notice either mailed or personal as provided by paragraph (1) shall be given to each shareholder of record and to each policyholder entitled to vote.
(Source: Laws 1968, p. 276.)

(215 ILCS 5/160) (from Ch. 73, par. 772)
Sec. 160. Execution of agreement or plan of exchange by domestic company.
Upon such approval of an agreement of merger or consolidation or plan of exchange it shall be executed by any domestic company party thereto by its president or a vice-president and secretary or an assistant secretary, or the executive officers corresponding thereto.
(Source: Laws 1967, p. 2406.)

(215 ILCS 5/161) (from Ch. 73, par. 773)
Sec. 161. Approval and execution of agreement or plan of exchange by foreign or alien company.
In the event that a foreign or alien company is a party to the agreement of merger or consolidation or plan of exchange, the agreement or plan shall be executed by the proper officers of such foreign or alien company when they are duly authorized thereto by such action on the part of the directors, shareholders, members, or policyholders of such foreign or alien company as may be required by the laws of the domiciliary state or country of such foreign or alien company.
(Source: Laws 1967, p. 2406.)

(215 ILCS 5/162) (from Ch. 73, par. 774)
Sec. 162. Certificate of Merger or Consolidation or Plan of Exchange and Certificate of Approval.
(1) Upon the execution of an agreement of merger or consolidation or plan of exchange, there shall be delivered to the Director:
(a) two duplicate originals of the agreement or plan;
(b) affidavits of officers of each of the companies

setting forth the facts necessary to show that all requirements of law with respect to notices to persons entitled to vote have been complied with;

(c) certificates of the secretaries or assistant

secretaries or corresponding officers of each of the companies, in case of a merger or consolidation, or of the company to be acquired in case of a plan of exchange, certifying to the number of shares, if any, outstanding, the number of shares voted for and against such agreement or plan, and further in the case of a merger or consolidation (1) the number of policyholders represented at the meeting at which the agreement was considered, and (2) the number of votes cast by policyholders for and against such agreement or (3) in the case of a fraternal benefit society, the number of delegates of the supreme legislative or governing body, and the number of votes cast by the delegates for and against the agreement;

(d) the certificates required by Section 171;
(e) if the surviving or new company is a domestic

company and any foreign or alien company is a party to the merger or consolidation and the laws of the state or country under which such foreign or alien company is incorporated require approval of the merger or consolidation by an official of such state or country, a certificate of approval of such official; and

(f) in case of consolidation where the new company is

a foreign or alien company, an instrument appointing the Director and his or her successor or successors in office, the attorney of such company for service of process, containing the same provisions and having the same effect as the instrument required of a foreign or alien company in order to be admitted to transact business in this State.

In addition, the Director shall be provided, in substantially the same form, the information required under Article VIII 1/2 of this Code.
(2) In case the surviving or new company is a domestic company, if the Director finds that:
(a) the agreement of merger or consolidation is in

accordance with the provisions of this Article and not inconsistent with the laws and the Constitutions of this State and the United States;

(b) the surviving or new company has complied with

all applicable provisions of this Code;

(c) no reasonable objection exists to such merger or

consolidation; and

(d) the standards established under Article VIII 1/2

are satisfied;

he or she shall approve the agreement. The provisions of any law with reference to age limits and medical examination shall be inoperative in so far as agreements of merger or consolidation are concerned. If the agreement of merger or consolidation be approved by the Director, he or she shall file the affidavits and certificates and one of the duplicate originals of the agreement in his or her office, endorse upon the other duplicate original his or her approval thereof, and deliver it, together with a certificate of merger or consolidation, as the case may be, to the surviving or new company. In the case of a consolidation, the Director shall also issue a certificate of authority to the new company.
(3) In case the surviving or new company is a foreign or alien company, if the Director finds that:
(a) the agreement of merger or consolidation is in

accordance with the provisions of this Article and not inconsistent with the laws and the Constitutions of this State and the United States;

(b) the agreement of merger or consolidation provides

for the assumption by the new or surviving company of all the liabilities and obligations of the companies parties to the merger or consolidation and otherwise affords proper protection for creditors and policyholders and that such provisions are not inconsistent with the laws of the state or country of incorporation of such new or surviving company;

(c) the surviving or new company has complied with

all applicable provisions of this Code;

(d) no reasonable objection exists to such merger or

consolidation; and

(e) the standards established under Article VIII 1/2

are satisfied;

he or she shall approve the agreement. If the agreement be approved by the Director, he or she shall file the affidavits and certificates and one of the duplicate originals of the agreement in his or her office, endorse upon the other duplicate original his or her approval thereof, and deliver it, together with a certificate of approval of the merger or consolidation, as the case may be, to the surviving or new company.
(4) In the case of a plan of exchange, if the Director finds that the parties to the exchange have established that:
(a) the plan, if effective, will not tend adversely

to affect the financial stability or management of any domestic company which is a party thereto or the general capacity or intention to continue the safe and prudent transaction of the insurance business of such domestic company or companies;

(b) the interests of the policyholders and

shareholders of each domestic insurance company which is a party to the plan are protected;

(c) the competence, experience and integrity of those

persons who would control the operation of the domestic company are such as to be in the best interests of the policyholders of such company to permit such exchange;

(d) the terms and conditions of the plan are fair and

reasonable; and

(e) the standards established under Article VIII 1/2

are satisfied;

he or she shall approve the plan of exchange. If the plan of exchange be approved by the Director, he or she shall file the affidavits and certificates and one of the duplicate originals of the plan of exchange in his or her office, endorse upon the other duplicate original his or her approval thereof, and deliver it, together with a certificate of approval of the plan of exchange to the domestic company.
(5) If the Director refuses to approve the agreement of merger or consolidation, or plan of exchange, notice of such refusal, assigning the reasons therefor, shall be given in writing by the Director to each of the companies party thereto, within 60 days from the date of the delivery of such agreements or plan to him or her, and he or she shall grant any of such companies a hearing upon request. The hearing shall be held within 30 days of the Director's receipt of request for hearing. All persons to whom it is proposed to issue securities in such agreements or exchange shall have a right to appear. Within 30 days after the close of the hearing the Director shall approve or disapprove or place conditions precedent upon his or her approval of the merger or consolidation or plan by issuing a written order stating his or her determination and the reasons therefor.
(Source: P.A. 90-381, eff. 8-14-97.)

(215 ILCS 5/163) (from Ch. 73, par. 775)
Sec. 163. Date merger or consolidation or plan of exchange effected.
(1) If the surviving or new company is a domestic company, the merger or consolidation is effected upon the issuance of the certificate of merger or the certificate of consolidation, as the case may be.
(2) If the surviving or new company is a foreign or alien company and the Director has issued a certificate of approval of the merger or consolidation, the date upon which the merger or consolidation is effected shall be determined by the laws of the state or country of incorporation or organization of the surviving or new company. However, the merger or consolidation shall in no event become effective in this State until a certificate of merger or consolidation, as the case may be, or other evidence that the merger or consolidation is effected is issued by the proper official of the state or country of incorporation or organization of the surviving or new company and is filed with and approved by the Director.
(3) Notice of adoption of the plan and the approval thereof by the Director shall be delivered or mailed to each shareholder of record of the domestic insurance company to be acquired who was entitled to vote thereon and an affidavit of the secretary or assistant secretary of such company or of an officer of the company's transfer agent that such notice was given shall be filed with the Director. The plan shall become effective 10 days after receipt of the affidavit by the Director. A plan of exchange may be abandoned pursuant to any provisions for abandonment contained therein at any time, provided that notice of such abandonment shall be delivered or mailed to each such stockholder and filed with the Director prior to the termination of such 10 day period.
(Source: Laws 1967, p. 2406.)

(215 ILCS 5/164) (from Ch. 73, par. 776)
Sec. 164. Removal of property of domestic, merged or consolidated company from this State.
(1) If the surviving or new company shall be a foreign or alien company, no property of the domestic merged or consolidated company shall be removed from this State by reason of such merger or consolidation, prior to, nor shall title to such property vest in the surviving or new company until, the merger or consolidation shall become effective in this State as provided in section 163.
(2) Any director or officer of any domestic company removing or permitting the removal of any property of company from this State in violation of this section, shall be guilty of a Class A misdemeanor.
(Source: P.A. 77-2699.)

(215 ILCS 5/165) (from Ch. 73, par. 777)
Sec. 165. Recording of certificate of merger or consolidation. Within 15 days after such merger or consolidation has become effective, the surviving or new company shall file for record with the recorder of the county in which the principal office of any of the companies parties to the agreement is located in this State, the agreement of merger or consolidation, or copy thereof, certified by the Director, any certificate of approval issued by the Director, or copy thereof, certified by him and a certificate of merger or consolidation, as the case may be, or a copy thereof, certified by the Director, or by the official of the state or country that issued such certificate. The certificate of merger or consolidation, or a copy thereof so certified, shall also be recorded with the recorder of each other county in this State in which any of the companies parties to the agreement, shall have real property at the time of such merger or consolidation, the title to which will be transferred by the merger or consolidation.
(Source: P.A. 83-358.)

(215 ILCS 5/166) (from Ch. 73, par. 778)
Sec. 166. Effect of merger or consolidation.
(1) If the surviving or new company is a domestic company, when such merger or consolidation has been effected
(a) the several companies parties to the agreement of merger or consolidation shall be a single company, which, in the case of a merger, shall be that company designated in the agreement of merger as the surviving company, and in the case of a consolidation, shall be the new company provided for in the agreement of consolidation;
(b) the separate existence of all of the companies parties to the agreement of merger or consolidation, except the surviving company in the case of a merger, shall cease;
(c) such surviving or new company shall have all of the rights, privileges, immunities and powers and shall be subject to all of the duties and liabilities granted or imposed by this Code;
(d) such surviving or new company shall thereupon and thereafter possess all the rights, privileges, immunities, powers and franchises of a public as well as of a private nature, of each of the companies so merged or consolidated; and all property, real, personal and mixed, and all debts due on whatever account, including subscriptions to shares, assessments payable from members or policyholders, and all other choses in action and all and every other interest of, or belonging to or due to, each of the companies so merged or consolidated shall be deemed to be transferred to and vested in such surviving or new company without further act or deed; and the title to any real estate, or any interest therein, under the laws of this State vested in any of such companies shall not revert or be in any way impaired by reason of such merger or consolidation;
(e) such surviving or new company shall thenceforth be responsible and liable for all the liabilities and obligations of each of the companies so merged or consolidated; any claim existing or action or proceeding pending by or against any of such companies may be prosecuted to judgment as if such merger or consolidation had not taken place, or such surviving or new company may be substituted in its place; neither the rights of creditors nor any liens upon the property of any of such companies shall be impaired by such merger or consolidation, but such liens shall be limited to the property upon which they were liens immediately prior to the time of such merger or consolidation, unless otherwise provided in the agreement of merger or consolidation; and
(f) in case of a merger, the articles of incorporation of the surviving company shall be supplanted and superseded to the extent, if any, that any provision or provisions of such articles shall be restated in the agreement of merger as provided in section 158, and such articles of incorporation, shall be deemed to be thereby and to that extent amended; in case of a consolidation, the statements set forth in the agreement of consolidation as provided in section 158 shall be deemed to be articles of incorporation of the new company formed by such consolidation.
(2) If the surviving or new company is a foreign or alien company, when such merger or consolidation has become effective in this State
(a) the effect of the merger or consolidation shall be determined by the law of the state of incorporation or organization of such company;
(b) the separate existence of all domestic companies parties to the plan of merger or consolidation shall cease;
(c) all property, real, personal, and mixed, and all debts due on whatever account including subscriptions to shares, assessments payable from members or policyholders and all other choses in action and all and every other interest of or belonging to and due to each of the companies so merged or consolidated shall be taken and deemed to be transferred to and vested in such surviving or new company without further act or deed, and the title to any real estate, or any interest therein, shall not revert or be in any way impaired by reason of such merger or consolidation.
(3) In the event of a merger or consolidation under this article, the surviving company or the consolidated company shall be considered as having the age of the oldest company which is a party to such merger or consolidation for the purpose of complying with requirements of the laws relating to age of company.
(Source: Laws 1937, p. 696.)

(215 ILCS 5/167) (from Ch. 73, par. 779)
Sec. 167. Rights of dissenting shareholders of domestic company.
(1) If a shareholder entitled to vote of (a) a domestic company which is a party to a merger or consolidation or (b) a domestic insurance company to be acquired under a plan of exchange files with such company, prior to or at the meeting of shareholders at which the agreement of merger or consolidation or plan of exchange is submitted to a vote, a written objection to such agreement or plan, and does not vote in favor thereof, and such shareholder, within 20 days after the merger or consolidation or plan of exchange has become effective in this State makes written demand on the surviving or new company or on the domestic insurance company to be acquired under a plan of exchange for payment of the fair value of his shares as of the day prior to the date on which the vote of shareholders was taken approving the merger or consolidation or plan of exchange, such surviving or new company or domestic insurance company shall pay to such shareholder upon surrender of his certificate or certificates representing such shares, the fair value thereof. Any shareholder who makes such objection and demand shall cease to be a shareholder and shall have no rights with respect to such shares except the right to receive payment therefor. If within 30 days after the effective date, the value of such shares is agreed upon between the shareholder and the surviving or new company or the domestic insurance company to be acquired under a plan of exchange, as the case may be, and such agreement is approved in writing by the Director, payment therefor shall be made within 90 days after the effective date. If within 30 days after the effective date the surviving or new company or the domestic insurance company to be acquired under a plan of exchange, as the case may be, and the shareholders do not so agree, or any agreement as to value is not approved in writing by the Director, either such company or the shareholder may, within 90 days after the effective date, petition the circuit court of the county in which the principal office of the surviving or new company or domestic insurance company is located, to appraise the value of such shares. In the event the surviving or new company has no office in this State, then such petition may be filed in the circuit court of the county in which the principal office of the company in which such shareholder holds shares was located, immediately prior to such merger or consolidation. A copy of the petition shall be delivered or mailed by registered mail to the Director within 5 days after the filing thereof and proof of such delivery or mailing shall be filed with the court. The Director has the right to appear through the Attorney General and be heard upon all questions and issues in the proceeding. The practice, procedure and judgment in the circuit court upon such petition shall be the same, so far as practicable, as that under the eminent domain laws in this State.
(2) Payment of the appraised value of such shares shall be made within 60 days after the entry of the judgment or order finding such appraised value and the judgment shall be payable only upon and simultaneously with the surrender to the surviving or new company or the domestic insurance company to be acquired under a plan of exchange of the certificate or certificates representing such shares. The right of a dissenting shareholder to be paid the fair value of his shares as herein provided shall cease if and when the Director revokes the approval to the merger or consolidation, as provided in Section 168, or if the merger or consolidation or plan of exchange be abandoned.
(3) Every shareholder who did not vote in favor of such merger or consolidation or plan of exchange and who does not object in writing and demand payment of the value of his shares at the time and in the manner aforesaid, or does not file a petition within the time herein limited, is conclusively presumed to have assented to such merger or consolidation or plan of exchange and shall be bound by the terms thereof.
(4) All shares of dissenting shareholders so acquired by a domestic insurance company party to a plan of exchange shall be cancelled by the board of directors of such company upon the plan of exchange becoming effective or at any time thereafter, and the capital stock of the company shall be decreased in accordance with Section 33.
(Source: Laws 1937, p. 696.)

(215 ILCS 5/168) (from Ch. 73, par. 780)
Sec. 168. Rights of dissenting policyholder of domestic company.
(1) If not less than five per centum of all the policyholders in any domestic company who were entitled to vote with respect to any merger or consolidation and who did not vote in favor of such merger or consolidation at the meeting at which the agreement of merger or consolidation was adopted by the policyholders of such company, or if not less than five per centum of the members of any domestic fraternal benefit society party to a merger or consolidation shall file, at any time within thirty days after the agreement of merger or consolidation is effected, a petition with the Director for a hearing upon such agreement of merger or consolidation, the Director shall order a hearing upon said petition, fix the time and place of such hearing, and give written notice to the companies that are parties to the merger or consolidation, at least fifteen days before the date of such hearing. Any member or policyholder so petitioning may appear before the Director at such hearing, either in person or by an attorney, and be heard with reference to said agreement. If, upon such hearing being had, the Director finds that the interests of the members or policyholders, as the case may be, of such company are not properly protected, or if he finds that any reasonable objection exists to such agreement, he shall enter an order revoking the approval already given, and the agreement of merger or consolidation shall, thereupon, become null and void.
(2) The Director shall have like power to revoke any approval of any such agreement if any officer, director or employee of any company party to such agreement shall, after reasonable notice, fail or refuse without reasonable cause to attend and testify at such hearing, or to produce any books or papers called for by said Director.
(Source: Laws 1937, p. 696.)

(215 ILCS 5/169) (from Ch. 73, par. 781)
Sec. 169. Rights of dissenting shareholders and policyholders of foreign or alien company.
The rights of any dissenting shareholder, member or policyholder of any foreign or alien company party to a merger or consolidation, shall be those afforded to such shareholder, member, or policyholder by the laws of the domiciliary state or country of such foreign or alien company.
(Source: Laws 1937, p. 696.)

(215 ILCS 5/169.1) (from Ch. 73, par. 781.1)
Sec. 169.1. Effect of exchange under plan of exchange.
(1) Upon a plan of exchange becoming effective, the exchange provided for therein is considered to have been consummated and each shareholder of the domestic stock insurance company acquired ceases to be a shareholder of such company. The ownership of all shares of the issued and outstanding stock of such company, except shares payment of the value of which is required to be made by such company under Section 167, vests in the acquiring corporation automatically without any physical transfer or deposit of certificates representing such shares. All shares payment of the value of which is required to be made by such company under Section 167 are considered no longer outstanding shares of such company. The acquiring corporation thereupon becomes the sole shareholder of such domestic stock insurance company and has all the rights, privileges, immunities and powers and, except as otherwise provided herein, is subject to all of the duties and liabilities to the extent provided by law of a shareholder of an insurance company organized under the laws of this State.
(2) Certificates representing shares of the domestic insurance company to be acquired prior to the plan of exchange becoming effective, except certificates representing shares payment of the value of which is required under Section 167, shall after the plan of exchange becomes effective, represent (a) shares of the issued and outstanding capital stock or other securities issued by the acquiring corporations and (b) the right, if any, to receive cash or other consideration upon such terms as are specified in the plan of exchange. However, the plan of exchange may specify that all such certificates shall after the plan of exchange becomes effective represent only the right to receive shares of stock or other securities issued by the acquiring corporation, or cash or other consideration or any combination thereof upon such terms as are specified in the plan of exchange.
(Source: Laws 1967, p. 2406.)

(215 ILCS 5/169.2) (from Ch. 73, par. 781.2)
Sec. 169.2. Acquiring and acquired corporations under a plan of exchange to be separate.
The domestic stock insurance company acquired under a plan of exchange and the acquiring corporation are in all respects separate and distinct corporations, with neither corporation having any liability to the creditors or policyholders, if any, or shareholders of the other, for any acts or omissions of the officers, directors or shareholders of either or both of such corporations.
(Source: Laws 1967, p. 2406.)

(215 ILCS 5/170) (from Ch. 73, par. 782)
Sec. 170. Transfer of deposits.
(1) If the surviving or new company shall be a foreign or alien company and the laws of the state or country under which such surviving or new company is incorporated or organized shall require the maintenance with any official of such State or country of a deposit of the legal reserve on any policies, then the Director is authorized to deliver to the proper custodian of such deposits of such state or country any deposits theretofore made with the Director pertaining to policies of any of the merged or consolidated companies. If the surviving or new company shall be a domestic company into which has been merged or consolidated a foreign or alien company incorporated or organized in a state or country the laws of which require the maintenance with an official of a deposit of the legal reserve on any policies, then the Director is hereby authorized to receive from such official any deposit theretofore made with such official pertaining to the policies of any of the merged or consolidated companies.
(2) Any surviving or new company shall, within 60 days after the transfer of such deposit, notify the holder of every policy secured by such transferred deposit, that the transfer has been made. The president or vice-president and secretary or assistant secretary of such company, or the executive officers corresponding thereto, shall within 30 days thereafter, file with the Director an affidavit of the fact that due notice to policyholders, as provided for herein, has been given. If a surviving or new company shall be a foreign or alien company, the Director shall require from such company, before transferring any deposit to any official of the state or country under the laws of which such foreign or alien company is incorporated or organized, a written agreement that notice of such transfer will be given to policyholders and that an affidavit with regard to such notice will be furnished to the Director as in this section provided.
(3) In the event any deposit is to be maintained in this State by reason of this section, the amount thereof from time to time for each such policy shall be at least equal to the amount which would be required in the state where such deposit was theretofore maintained under the provisions of the law of such state in effect on the date the merger or consolidation was effected. The deposits so maintained in this State shall consist of securities of the kinds authorized for investment by Article VIII of this Code.
(Source: Laws 1959, p. 1431.)

(215 ILCS 5/171) (from Ch. 73, par. 783)
Sec. 171. Certificates of fees and commissions paid.
Whenever agreements of merger or consolidation or plans of exchange are filed with the Director, there shall also be filed a certificate executed by the president or a vice-president and attested by the secretary or an assistant secretary, or the executive officers corresponding thereto, and under the corporate seal of each of the companies party to the agreement of merger or consolidation or plan of exchange, verified by the affidavits of such officers, setting forth all fees, commissions or other compensations, or valuable considerations paid or to be paid, directly or indirectly, to any person in any manner securing, aiding, promoting or assisting in any such merger or consolidation or plan of exchange.
(Source: Laws 1967, p. 2406.)

(215 ILCS 5/172) (from Ch. 73, par. 784)
Sec. 172. Payment of fees to officer or director prohibited.
(1) No director or officer of any company party to a merger or consolidation or plan of exchange, except as fully expressed in the agreement of merger or consolidation or plan of exchange shall receive any fee, commission, other compensation or valuable consideration whatever, directly or indirectly for in any manner aiding, promoting or assisting in such merger or consolidation or plan of exchange.
(2) Any person violating the provisions of this Section shall be guilty of a Class A misdemeanor.
(Source: P.A. 77-2699.)



Article XI - Reinsurance

(215 ILCS 5/Art. XI heading)

(215 ILCS 5/173) (from Ch. 73, par. 785)
Sec. 173. Reinsurance authorized.
(a) Subject to the provisions of this Article, any domestic company may, by a reinsurance agreement, accept any part or all of any risks of the kind which it is authorized to insure and it may cede all or any part of its risks to another solvent company having the power to make such reinsurance. It may take credit for the reserves on such ceded risks to the extent reinsured subject to the exceptions provided in Sections 173.1 through 173.5.
(b) The purpose of this Article is to protect the interest of insureds, claimants, ceding insurers, assuming insurers, and the public generally. The legislature hereby declares its intent is to ensure adequate regulation of insurers and reinsurers and adequate protection for those to whom they owe obligations. In furtherance of that State interest, the legislature hereby provides a mandate that upon the insolvency of a non-U.S. insurer or reinsurer that provides security to fund its U.S. obligations in accordance with this Article, the assets representing the security shall be maintained in the United States and claims shall be filed and valued by the state insurance official with regulatory oversight, and the assets shall be distributed in accordance with the insurance laws of the state in which the trust is domiciled that are applicable to the liquidation of domestic U.S. insurance companies. The legislature declares that the matters contained in this Article are fundamental to the business of insurance in accordance with 15 U.S.C Sections 1011 through 1012.
(Source: P.A. 90-381, eff. 8-14-97.)

(215 ILCS 5/173.1) (from Ch. 73, par. 785.1)
Sec. 173.1. Credit allowed a domestic ceding insurer.
(1) Except as otherwise provided under Article VIII 1/2 of this Code and related provisions of the Illinois Administrative Code, credit for reinsurance shall be allowed a domestic ceding insurer as either an admitted asset or a deduction from liability on account of reinsurance ceded only when the reinsurer meets the requirements of subsection (1)(A) or (B) or (C) or (D). Credit shall be allowed under subsection (1)(A) or (B) only as respects cessions of those kinds or classes of business in which the assuming insurer is licensed or otherwise permitted to write or assume in its state of domicile, or in the case of a U.S. branch of an alien assuming insurer, in the state through which it is entered and licensed to transact insurance or reinsurance. Credit shall be allowed under subsection (1)(C) of this Section only if the applicable requirements of subsection (1)(E) have been satisfied.
(A) Credit shall be allowed when the reinsurance is

ceded to an assuming insurer that is authorized in this State to transact the types of insurance ceded and has at least $5,000,000 in capital and surplus.

(B) Credit shall be allowed when the reinsurance is

ceded to an assuming insurer that is accredited as a reinsurer in this State. An accredited reinsurer is one that:

(1) files with the Director evidence of its

submission to this State's jurisdiction;

(2) submits to this State's authority to examine

its books and records;

(3) is licensed to transact insurance or

reinsurance in at least one state, or in the case of a U.S. branch of an alien assuming insurer is entered through and licensed to transact insurance or reinsurance in at least one state;

(4) files annually with the Director a copy of

its annual statement filed with the insurance department of its state of domicile and a copy of its most recent audited financial statement; and

(5) maintains a surplus as regards policyholders

in an amount that is not less than $20,000,000 and whose accreditation has been approved by the Director. No credit shall be allowed a domestic ceding insurer, if the assuming insurers' accreditation has been revoked by the Director after notice and hearing.

(C)(1) Credit shall be allowed when the reinsurance

is ceded to an assuming insurer that maintains a trust fund in a qualified United States financial institution, as defined in subsection 3(B), for the payment of the valid claims of its United States policyholders and ceding insurers, their assigns and successors in interest. The assuming insurer shall report to the Director information substantially the same as that required to be reported on the NAIC annual and quarterly financial statement by authorized insurers and any other financial information that the Director deems necessary to determine the financial condition of the assuming insurer and the sufficiency of the trust fund. The assuming insurer shall submit to examination of its books and records by the Director and bear the expense of examination.

(2)(a) Credit for reinsurance shall not be

granted under this subsection unless the form of the trust and any amendments to the trust have been approved by:

(i) the regulatory official of the state

where the trust is domiciled; or

(ii) the regulatory official of another state

who, pursuant to the terms of the trust instrument, has accepted principal regulatory oversight of the trust.

(b) The form of the trust and any trust

amendments also shall be filed with the regulatory official of every state in which the ceding insurer beneficiaries of the trust are domiciled. The trust instrument shall provide that contested claims shall be valid and enforceable upon the final order of any court of competent jurisdiction in the United States. The trust shall vest legal title to its assets in its trustees for the benefit of the assuming insurer's United States policyholders and ceding insurees and their assigns and successors in interest. The trust and the assuming insurer shall be subject to examination as determined by the Director.

(c) The trust shall remain in effect for as long

as the assuming insurer has outstanding obligations due under the reinsurance agreements subject to the trust. No later than February 28 of each year the trustee of the trust shall report to the Director in writing the balance of the trust and a list of the trust's investments at the preceding year-end and shall certify the date of termination of the trust, if so planned, or certify that the trust will not expire prior to the next following December 31.

(3) The following requirements apply to the

following categories of assuming insurer:

(a) The trust fund for a single assuming

insurer shall consist of funds in trust in an amount not less than the assuming insurer's liabilities attributable to reinsurance ceded by U.S. ceding insurers, and in addition, the assuming insurer shall maintain a trusteed surplus of not less than $20,000,000.

(b)(i) In the case of a group including

incorporated and individual unincorporated underwriters:

(I) for reinsurance ceded under

reinsurance agreements with an inception, amendment, or renewal date on or after August 1, 1995, the trust shall consist of a trusteed account in an amount not less than the group's several liabilities attributable to business ceded by U.S. domiciled ceding insurers to any member of the group;

(II) for reinsurance ceded under

reinsurance agreements with an inception date on or before July 31, 1995 and not amended or renewed after that date, notwithstanding the other provisions of this Act, the trust shall consist of a trusteed account in an amount not less than the group's several insurance and reinsurance liabilities attributable to business written in the United States; and

(III) in addition to these trusts, the

group shall maintain in trust a trusteed surplus of which not less than $100,000,000 shall be held jointly for the benefit of the U.S. domiciled ceding insurers of any member of the group for all years of account.

(ii) The incorporated members of the group

shall not be engaged in any business other than underwriting as a member of the group and shall be subject to the same level of solvency regulation and control by the group's domiciliary regulator as are the unincorporated members.

(iii) Within 90 days after its financial

statements are due to be filed with the group's domiciliary regulator, the group shall provide to the Director an annual certification by the group's domiciliary regulator of the solvency of each underwriter member, or if a certification is unavailable, financial statements prepared by independent public accountants of each underwriter member of the group.

(c) In the case of a group of incorporated

insurers under common administration, the group shall:

(i) have continuously transacted an

insurance business outside the United States for at least 3 years immediately before making application for accreditation;

(ii) maintain aggregate policyholders'

surplus of not less than $10,000,000,000;

(iii) maintain a trust in an amount not

less than the group's several liabilities attributable to business ceded by United States domiciled ceding insurers to any member of the group pursuant to reinsurance contracts issued in the name of the group;

(iv) in addition, maintain a joint

trusteed surplus of which not less than $100,000,000 shall be held jointly for the benefit of the United States ceding insurers of any member of the group as additional security for these liabilities; and

(v) within 90 days after its financial

statements are due to be filed with the group's domiciliary regulator, make available to the Director an annual certification of each underwriter member's solvency by the member's domiciliary regulator and financial statements of each underwriter member of the group prepared by its independent public accountant.

(D) Credit shall be allowed when the reinsurance is

ceded to an assuming insurer not meeting the requirements of subsection (1) (A), (B), or (C) but only with respect to the insurance of risks located in jurisdictions where that reinsurance is required by applicable law or regulation of that jurisdiction.

(E) If the assuming insurer is not licensed to

transact insurance in this State or an accredited reinsurer in this State, the credit permitted by subsection (1)(C) shall not be allowed unless the assuming insurer agrees in the reinsurance agreements:

(1) that in the event of the failure of the

assuming insurer to perform its obligations under the terms of the reinsurance agreement, the assuming insurer, at the request of the ceding insurer, shall submit to the jurisdiction of any court of competent jurisdiction in any state of the United States, will comply with all requirements necessary to give the court jurisdiction, and will abide by the final decision of the court or of any appellate court in the event of an appeal; and

(2) to designate the Director or a designated

attorney as its true and lawful attorney upon whom may be served any lawful process in any action, suit, or proceeding instituted by or on behalf of the ceding company.

This provision is not intended to conflict with or

override the obligation of the parties to a reinsurance agreement to arbitrate their disputes, if an obligation to arbitrate is created in the agreement.

(F) If the assuming insurer does not meet the

requirements of subsection (1)(A) or (B), the credit permitted by subsection (1)(C) shall not be allowed unless the assuming insurer agrees in the trust agreements to the following conditions:

(1) Notwithstanding any other provisions in the

trust instrument, if the trust fund is inadequate because it contains an amount less than the amount required by subsection (C)(3) of this Section or if the grantor of the trust has been declared insolvent or placed into receivership, rehabilitation, liquidation, or similar proceedings under the laws of its state or country of domicile, the trustee shall comply with an order of the state official with regulatory oversight over the trust or with an order of a court of competent jurisdiction directing the trustee to transfer to the state official with regulatory oversight all of the assets of the trust fund.

(2) The assets shall be distributed by and claims

shall be filed with and valued by the state official with regulatory oversight in accordance with the laws of the state in which the trust is domiciled that are applicable to the liquidation of domestic insurance companies.

(3) If the state official with regulatory

oversight determines that the assets of the trust fund or any part thereof are not necessary to satisfy the claims of the U.S. ceding insurers of the grantor of the trust, the assets or part thereof shall be returned by the state official with regulatory oversight to the trustee for distribution in accordance with the trust agreement.

(4) The grantor shall waive any rights otherwise

available to it under U.S. law that are inconsistent with the provision.

(2) Credit for the reinsurance ceded by a domestic insurer to an assuming insurer not meeting the requirements of subsection (1) shall be allowed in an amount not exceeding the assets or liabilities carried by the ceding insurer. The credit shall not exceed the amount of funds held by or held in trust for the ceding insurer under a reinsurance contract with the assuming insurer as security for the payment of obligations thereunder, if the security is held in the United States subject to withdrawal solely by, and under the exclusive control of, the ceding insurer; or, in the case of a trust, held in a qualified United States financial institution, as defined in subsection (3)(B). This security may be in the form of:
(A) Cash.
(B) Securities listed by the Securities Valuation

Office of the National Association of Insurance Commissioners that conform to the requirements of Article VIII of this Code that are not issued by an affiliate of either the assuming or ceding company.

(C) Clean, irrevocable, unconditional, letters of

credit issued or confirmed by a qualified United States financial institution, as defined in subsection (3)(A). The letters of credit shall be effective no later than December 31 of the year for which filing is being made, and in the possession of, or in trust for, the ceding company on or before the filing date of its annual statement. Letters of credit meeting applicable standards of issuer acceptability as of the dates of their issuance (or confirmation) shall, notwithstanding the issuing (or confirming) institution's subsequent failure to meet applicable standards of issuer acceptability, continue to be acceptable as security until their expiration, extension, renewal, modification, or amendment, whichever first occurs.

(3)(A) For purposes of subsection 2(C), a "qualified

United States financial institution" means an institution that:

(1) is organized or, in the case of a U.S. office

of a foreign banking organization, licensed under the laws of the United States or any state thereof;

(2) is regulated, supervised, and examined by

U.S. federal or state authorities having regulatory authority over banks and trust companies;

(3) has been designated by either the Director or

the Securities Valuation Office of the National Association of Insurance Commissioners as meeting such standards of financial condition and standing as are considered necessary and appropriate to regulate the quality of financial institutions whose letters of credit will be acceptable to the Director; and

(4) is not affiliated with the assuming company.
(B) A "qualified United States financial institution"

means, for purposes of those provisions of this law specifying those institutions that are eligible to act as a fiduciary of a trust, an institution that:

(1) is organized or, in the case of the U.S.

branch or agency office of a foreign banking organization, licensed under the laws of the United States or any state thereof and has been granted authority to operate with fiduciary powers;

(2) is regulated, supervised, and examined by

federal or state authorities having regulatory authority over banks and trust companies; and

(3) is not affiliated with the assuming company,

however, if the subject of the reinsurance contract is insurance written pursuant to Section 155.51 of this Code, the financial institution may be affiliated with the assuming company with the prior approval of the Director.

(Source: P.A. 90-381, eff. 8-14-97.)

(215 ILCS 5/173.2) (from Ch. 73, par. 785.2)
Sec. 173.2. Reserve credit for liability assumed.
No credit shall be allowed as an admitted asset or as a deduction from liability, to any ceding company for reinsurance unless the reinsurance is payable by the assuming company on the basis of the liability of the ceding company under the contract or contracts reinsured without diminution because of the insolvency of the ceding company.
(Source: Laws 1965, p. 1077.)

(215 ILCS 5/173.3) (from Ch. 73, par. 785.3)
Sec. 173.3. Payment by assuming company.
(1) No such credit shall be allowed for reinsurance unless the reinsurance agreement provides that payments by the assuming company shall be made directly to the ceding company or to its liquidator, receiver, or statutory successor, except where the contract specifically provides another payee of such reinsurance in the event of the insolvency of the ceding company or where the assuming company with the consent of the direct insured or insureds has assumed such policy obligations of the ceding company to the payees under such policies and in substitution for the obligations of the ceding company to such payees.
(2) Except as provided in this Section, no assuming company may pay or settle, or agree to pay or settle, any policy claim, or any portion thereof, directly to or with a policyholder of any ceding company if an Order of Rehabilitation or Liquidation has been entered against such ceding company.
(Source: P.A. 77-1329.)

(215 ILCS 5/173.4) (from Ch. 73, par. 785.4)
Sec. 173.4. Assuming company may defend claims for insolvent ceding company.
Such reinsurance agreement may provide that the liquidator or receiver of an insolvent ceding company shall give written notice of the pendency of a claim against the insolvent ceding company on the policy or bond reinsured within a reasonable time after such claim is filed in the insolvency proceeding and that during the pendency of such claim any assuming company may investigate such claim and interpose, at its own expense, in the proceeding where such claim is to be adjudicated any defense or defenses which it considers available to the ceding company or its liquidator or receiver. The expense thus incurred by the assuming company is chargeable against the insolvent ceding company as a part of the expense of liquidation to the extent of a proportionate share of the benefit which accrues to the ceding company solely as a result of the defense undertaken by the assuming company.
Where two or more assuming companies are involved in the same claim and a majority in interest elect to interpose a defense to such claim, the expense shall be apportioned in accordance with the terms of the reinsurance agreement as though such expense had been incurred by the ceding company.
(Source: Laws 1965, p. 1077.)

(215 ILCS 5/173.5) (from Ch. 73, par. 785.5)
Sec. 173.5. Crediting of commissions from cancellable reinsurance.
Where the parties to a reinsurance contract cancel such contract within 90 days of its effective date without providing for a runoff of the reinsurance in force at the date of cancellation, credit for commission shall be allowed on the financial statement of the ceding company only for that amount of such commission as is actually earned. In the case of any cancellation of reinsurance contracts involving more than 20% of the ceding company's premiums in force, the ceding company shall notify the Director thereof in writing, stating the estimated amount of gross unearned premiums and return commissions involved.
(Source: Laws 1965, p. 1077.)

(215 ILCS 5/174) (from Ch. 73, par. 786)
Sec. 174. Kinds of agreements requiring approval.
(1) The following kinds of reinsurance agreements shall not be entered into by any domestic company unless such agreements are approved in writing by the Director:
(a) Agreements of reinsurance of any such company

transacting the kind or kinds of business enumerated in Class 1 of Section 4, or as a Fraternal Benefit Society under Article XVII, a Mutual Benefit Association under Article XVIII, a Burial Society under Article XIX or an Assessment Accident and Assessment Accident and Health Company under Article XXI, cedes previously issued and outstanding risks to any company, or cedes any risks to a company not authorized to transact business in this State, or assumes any outstanding risks on which the aggregate reserves and claim liabilities exceed 20 percent of the aggregate reserves and claim liabilities of the assuming company, as reported in the preceding annual statement, for the business of either life or accident and health insurance.

(b) Any agreement or agreements of reinsurance

whereby any company transacting the kind or kinds of business enumerated in either Class 2 or Class 3 of Section 4 cedes to any company or companies at one time, or during a period of six consecutive months more than twenty per centum of the total amount of its previously retained unearned premium reserve liability.

(c) (Blank).
(2) An agreement which is not disapproved by the Director within thirty days after its submission shall be deemed approved.
(Source: P.A. 98-969, eff. 1-1-15.)

(215 ILCS 5/174.1) (from Ch. 73, par. 786.1)
Sec. 174.1. Kinds of Agreements Prohibited. No domestic stock company with less than $5,000,000 capital and surplus nor domestic mutual or reciprocal company with less than $5,000,000 surplus may assume as reinsurance any of the kind or kinds of businesses enumerated in Class 2 or Class 3 of Section 4 of this Code, except Class 2(a), and except for facultative reinsurance of specific risks and assumption of risks from companies subject to "An Act relating to local, mutual district, county and township insurance companies", approved March 13, 1936, as amended. If approval of the Director is obtained prior to the reinsurance assumption, this prohibition shall not apply to any company organized and authorized to do business in Illinois between July 1, 1981, and June 30, 1983, until January 1, 1989.
(Source: P.A. 84-671.)

(215 ILCS 5/175) (from Ch. 73, par. 787)
Sec. 175. Conditions for approval.
Any reinsurance agreement requiring the written approval of the Director under section 174 shall be approved by him if the terms thereof do not injuriously affect the rights of policyholders of any of the companies which are parties thereto. If the Director refuses to approve any such agreement, he shall grant the company a hearing upon request.
(Source: Laws 1965, p. 1077.)

(215 ILCS 5/176) (from Ch. 73, par. 788)
Sec. 176. Pending actions.
Whenever a company agrees to assume and carry out directly with the policyholder any of the policy obligations of the ceding company under a reinsurance agreement, any claim existing or action or proceeding pending arising out of such policy, by or against the ceding company with respect to such obligations may be prosecuted to judgment as if such reinsurance agreement had not been made, or the assuming company may be substituted in place of the ceding company.
(Source: Laws 1937, p. 696.)

(215 ILCS 5/177) (from Ch. 73, par. 789)
Sec. 177. Transfer of deposits.
The provisions of section 170 applicable to the transfer of deposits of legal reserves on policies of merged or consolidated companies shall apply to the transfer of deposits of such reserves of a ceding company in the case of a reinsurance agreement, and for the purposes of determining the conditions and requirements for such transfer the assuming company shall be regarded as a surviving or new company and the ceding company shall be regarded as a company that has been merged or consolidated.
(Source: Laws 1937, p. 696.)

(215 ILCS 5/178)
Sec. 178. (Repealed).
(Source: Laws 1937, p. 696. Repealed by P.A. 98-692, eff. 7-1-14; 98-969, eff. 1-1-15.)

(215 ILCS 5/179) (from Ch. 73, par. 791)
Sec. 179. Payment of fees to officer or director prohibited.
(1) No director or officer of any company, party to a reinsurance agreement, except as fully expressed in the reinsurance agreement, shall receive any fee, commission, other compensation or valuable consideration whatever, directly or indirectly, for in any manner aiding, promoting or assisting in the negotiation of such reinsurance agreement.
(2) Any person violating the provisions of this section shall be guilty of a Class A misdemeanor.
(Source: P.A. 77-2699.)

(215 ILCS 5/179a)
Sec. 179a. Managing general agent prohibition.
(a) No managing general agent, as defined in Section 141a, shall receive any compensation or remuneration for, or in any manner profit from, obtaining or arranging reinsurance for a domestic company with respect to business underwritten by that managing general agent.
(b) Any person violating the provisions of this Section is guilty of a Class A misdemeanor.
(Source: P.A. 88-364.)

(215 ILCS 5/179b)
Sec. 179b. Reinsurance committee. Each domestic company that cedes any reinsurance must establish and maintain a reinsurance committee with not fewer than 3 members, at least one of which must be a member of the company's board of directors. The committee shall review and approve all treaty reinsurance placements and review and approve guidelines for facultative placements for the company, with the exception of a reinsurance agreement in which the aggregate premium ceded in any one year is less than 1% of the company's annual gross written premium. The committee shall give special attention to reinsurers' financial strength and performance record.
(Source: P.A. 88-364.)



Article XI 1/2 - Protected Cell Companies

(215 ILCS 5/Art. XI.5 heading)

(215 ILCS 5/179A-1)
Sec. 179A-1. Short title. This Article may be cited as the Protected Cell Company Law.
(Source: P.A. 91-278, eff. 7-23-99.)

(215 ILCS 5/179A-5)
Sec. 179A-5. Purpose. This Article is adopted to provide a basis for the creation of protected cells by a domestic insurer as one means of accessing alternative sources of capital and achieving the benefits of insurance securitization. Investors in fully funded insurance securitization transactions provide funds that are available to pay the insurer's insurance obligations or to repay the investors or both. The creation of protected cells is intended to be a means to achieve more efficiencies in conducting insurance securitizations.
Under the terms of the typical debt instrument underlying an insurance securitization transaction, prepaid principal is repaid to the investor on a specified maturity date with interest, unless a trigger event occurs. The insurance securitization proceeds secure both the protected cell company's insurance obligations if a trigger event occurs, as well as the protected cell company's obligation to repay the insurance securitization investors if a trigger event does not occur. Insurance securitization transactions have been performed through alien companies in order to utilize efficiencies available to alien companies that are not currently available to domestic companies. This Article is adopted in order to create more efficiency in conducting insurance securitization, to allow domestic companies easier access to alternative sources of capital, and to promote the benefits of insurance securitization generally.
(Source: P.A. 91-278, eff. 7-23-99; 92-74, eff. 7-12-01.)

(215 ILCS 5/179A-10)
Sec. 179A-10. Definitions.
"Domestic company" means an insurance company domiciled in the State of Illinois.
"Fully funded" means that, with respect to any exposure attributed to a protected cell, the market value of the protected cell assets, on the date on which the insurance securitization is effected, equals or exceeds the maximum possible exposure attributable to the protected cell with respect to those exposures.
"General account" means the assets and liabilities of a protected cell company other than protected cell assets and protected cell liabilities.
"Indemnity trigger" means a transaction term by which relief of the issuer's obligation to repay investors is triggered by its incurring a specified level of losses under its insurance or reinsurance contracts.
"Market value" has the meaning given that term in Article VIII of this Code (Investments of Domestic Companies).
"Non-indemnity trigger" means a transaction term by which relief of the issuer's obligation to repay investors is triggered solely by some event or condition other than the individual protected cell company incurring a specified level of losses under its insurance or reinsurance contracts.
"Protected cell" means an identified pool of assets and liabilities of a domestic company segregated and insulated by means of this Article from the remainder of the company's assets and liabilities.
"Protected cell account" means a specifically identified bank or custodial account established by a protected cell company for the purpose of segregating the protected cell assets of one protected cell from the protected cell assets of other protected cells and from the assets of the protected cell company's general account.
"Protected cell assets" means all assets, contract rights, and general intangibles identified with and attributable to a specific protected cell of a protected cell company.
"Protected cell company" means a domestic company that has one or more protected cells.
"Protected cell company insurance securitization" means the issuance of debt instruments, the proceeds from which support the exposures attributed to the protected cell, by a protected cell company where repayment of principal or interest, or both, to investors pursuant to the transaction terms is contingent upon the occurrence or nonoccurrence of an event with respect to which the protected cell company is exposed to loss under insurance or reinsurance contracts it has issued.
"Protected cell liabilities" means all liabilities and other obligations identified with and attributable to a specific protected cell of a protected cell company.
(Source: P.A. 91-278, eff. 7-23-99; 92-74, eff. 7-12-01.)

(215 ILCS 5/179A-15)
Sec. 179A-15. Establishment of protected cells.
(a) A domestic company may, with the prior written approval by the Director of a plan of operation submitted by the domestic company with respect to each protected cell, establish one or more protected cells in connection with an insurance securitization. Upon the written approval by the Director of the plan of operation, which shall include, but not be limited to, the specific business and investment guidelines of the protected cell, the protected cell company may, in accordance with the approved plan of operation, attribute to the protected cell insurance obligations with respect to its insurance business and obligations relating to the insurance securitization and assets to fund those obligations. A protected cell shall have its own distinct name or designation, which shall include the words "protected cell". The protected cell company shall transfer all assets attributable to a protected cell to one or more separately established and identified protected cell accounts bearing the name or designation of that protected cell. Protected cell assets shall be held in the protected cell accounts for the purpose of satisfying the obligations of that protected cell.
(b) All attributions of assets and liabilities between a protected cell and the general account shall be in accordance with the plan of operation approved by the Director. No other attribution of assets or liabilities may be made by a protected cell company between the protected cell company's general account and its protected cells. Any attribution of assets and liabilities between the general account and a protected cell or from investors in the form of principal on a debt instrument issued by a protected cell company shall be in cash or in readily marketable securities with established market values.
(c) The creation of a protected cell does not create, in respect of that protected cell, a legal person separate from the protected cell company. Amounts attributed to a protected cell under this Article, including assets transferred to a protected cell account, are owned by the protected cell company and the protected cell company may not be, nor hold itself out to be, a trustee with respect to those protected cell assets of that protected cell account. Notwithstanding the foregoing, the company may allow for a security interest to attach to protected cell assets or a protected cell account when in favor of a creditor of the protected cell and otherwise allowed under applicable law.
(d) This Article shall not be construed to prohibit the protected cell company from contracting with or arranging for an investment advisor, commodity trading advisor, or other third party to manage the protected cell assets of a protected cell, provided that all remuneration, expenses, and other compensation of the third party advisor or manager are payable from the protected cell assets of that protected cell and not from the protected cell assets of other protected cells or the assets of the protected cell company's general account.
(e) A protected cell company shall establish administrative and accounting procedures necessary to properly identify the one or more protected cells of the protected cell company and the protected cell assets and protected cell liabilities attributable to the protected cells. It shall be the duty of the directors of a protected cell company to:
(1) keep protected cell assets and protected cell

liabilities separate and separately identifiable from the assets and liabilities of the protected cell company's general account; and

(2) keep protected cell assets and protected cell

liabilities attributable to one protected cell separate and separately identifiable from protected cell assets and protected cell liabilities attributable to other protected cells.

If this Section is violated, the remedy of tracing shall be applicable to protected cell assets when commingled with protected cell assets of other protected cells or the assets of the protected cell company's general account. The remedy of tracing shall not be construed as an exclusive remedy.
(f) The protected cell company shall, when establishing a protected cell, attribute to the protected cell assets with a value at least equal to the reserves and other insurance liabilities attributed to that protected cell.
(Source: P.A. 91-278, eff. 7-23-99; 92-74, eff. 7-12-01.)

(215 ILCS 5/179A-20)
Sec. 179A-20. Use and operation of protected cells.
(a) The protected cell assets of any protected cell may not be charged with liabilities arising out of any other business the protected cell company may conduct. All contracts or other documentation reflecting protected cell liabilities shall clearly indicate that only the protected cell assets are available for the satisfaction of those protected cell liabilities.
(b) The income, gains, and losses, realized or unrealized, from protected cell assets and protected cell liabilities must be credited to or charged against the protected cell without regard to other income, gains, or losses of the protected cell company, including income, gains, or losses of other protected cells. Amounts attributed to a protected cell and accumulations thereon may be invested and reinvested without regard to any requirements or limitations of Article VIII of this Code (Investments of Domestic Companies), and the investments in a protected cell or cells may not be taken into account in applying the investment limitations otherwise applicable to the investments of the protected cell company.
(c) Assets attributed to a protected cell must be valued at their market value on the date of valuation, or if there is no readily available market, then as provided in the contract or the rules or other written documentation applicable to the protected cell.
(d) A protected cell company shall, in respect of any of its protected cells, engage in fully funded indemnity-triggered insurance securitization to support in full the protected cell exposures attributable to that protected cell. A protected cell company insurance securitization that is not indemnity-triggered may qualify as an insurance securitization under the terms of this Article only after the Director adopts rules addressing the methods of:(i) funding of the portion of the risk that is not indemnity based, (ii) accounting, and disclosure, (iii) risk-based capital treatment, and (iv) assessing risk associated with such securitizations. A protected cell company insurance securitization that is not fully funded, whether indemnity triggered or non-indemnity triggered, is prohibited. Protected cell assets may be used to pay interest or other consideration on any outstanding debt or other obligation attributable to that protected cell, and nothing in this subsection shall be construed or interpreted to prevent a protected cell company from entering into a swap agreement or other transaction for the account of the protected cell that has the effect of guaranteeing such interest or other consideration.
(e) In all protected cell company insurance securitizations, the contracts or other documentation effecting such transaction shall contain provisions identifying the protected cell to which the transaction will be attributed. In addition, the contracts or other documentation shall clearly disclose that the assets of that protected cell, and only those assets, are available to pay the obligations of that protected cell. Notwithstanding the foregoing, and subject to the provisions of this Article and any other applicable law or rule, the failure to include such language in the contracts or other documentation shall not be used as the sole basis by creditors, reinsurers, or other claimants to circumvent the provisions of this Article.
(f) A protected cell company may attribute to a protected cell account only the insurance obligations relating to the protected cell company's general account. A protected cell may not issue insurance or reinsurance contracts directly to policyholders or reinsureds or have any obligation to the policyholders or reinsureds of the protected cell company's general account.
(g) At the cessation of business of a protected cell, the protected cell company shall voluntarily close out the protected cell account in accordance with a plan approved by the Director.
(Source: P.A. 91-278, eff. 7-23-99; 92-74, eff. 7-12-01.)

(215 ILCS 5/179A-25)
Sec. 179A-25. Reach of creditors and other claimants.
(a) Protected cell assets are available only to the creditors of the protected cell company who are creditors in respect of that protected cell and entitled, in conformity with the provisions of this Article, to have recourse to the protected cell assets attributable to that protected cell. Protected cell assets shall be absolutely protected from the creditors of the protected cell company who are not creditors in respect of that protected cell and who, accordingly, are not entitled to have recourse to the protected cell assets attributable to that protected cell. Creditors with respect to a protected cell shall not be entitled to have recourse against the protected cell assets of other protected cells or the assets of the protected cell company's general account.
Protected cell assets are available only to creditors of a protected cell company after all protected cell liabilities have been extinguished or otherwise provided for in accordance with the plan of operation relating to that protected cell.
(b) When an obligation of a protected cell company to a person arises from a transaction, or is otherwise imposed, in respect of a protected cell:
(1) that obligation of the protected cell company

shall extend only to the protected cell assets attributable to that protected cell, and the person shall, in respect of that obligation, be entitled to have recourse only to the protected cell assets attributable to that protected cell; and

(2) that obligation of the protected cell company

shall not extend to the protected cell assets of any other protected cell or the assets of the company's general account, and that person shall not, in respect of that obligation, be entitled to have recourse to the protected cell assets of any other protected cell or the assets of the company's general account.

(c) When an obligation of a protected cell company relates solely to the general account, the obligation of the protected cell company shall extend only to, and that creditor shall, in respect of that obligation, be entitled to have recourse only to, the assets of the protected cell company's general account.
(d) The activities, assets, and obligations relating to a protected cell are not subject to the provisions of Article XXXIII1/2 (Illinois Life and Health Guaranty Association Law) or Article XXXIV (Illinois Insurance Guaranty Fund), and neither a protected cell nor a protected cell company shall be assessed by or otherwise be required to contribute to any guaranty fund or guaranty association in this State with respect to the activities, assets, or obligations of a protected cell. Nothing in this subsection shall affect the activities or obligations of a company's general account.
(e) In no event shall the establishment of one or more protected cells alone constitute or be deemed to be a fraudulent conveyance, an intent by the protected cell company to defraud creditors, or the carrying out of business by the protected cell company for any other fraudulent purpose.
(Source: P.A. 91-278, eff. 7-23-99; 92-74, eff. 7-12-01.)

(215 ILCS 5/179A-30)
Sec. 179A-30. Rehabilitation and liquidation of protected cell companies.
(a) Notwithstanding any contrary provision in this Code, the rules promulgated under this Code, or any other applicable law or rule, upon any order of rehabilitation, conservation, or liquidation of a protected cell company, the receiver shall be bound to deal with the protected cell company's assets and liabilities, including protected cell assets and protected cell liabilities, in accordance with the requirements set forth in this Article.
(b) With respect to amounts recoverable under a protected cell company insurance securitization, the amount recoverable by the receiver shall not be reduced or diminished as a result of the entry of an order of rehabilitation, conservation, or liquidation with respect to the protected cell company notwithstanding any provisions to the contrary in the contracts or other documentation governing the protected cell company insurance securitization.
(Source: P.A. 91-278, eff. 7-23-99; 92-74, eff. 7-12-01.)

(215 ILCS 5/179A-35)
Sec. 179A-35. No transaction of an insurance business. A protected cell insurance securitization shall not be deemed to be an insurance or reinsurance contract. An investor in a protected cell company insurance securitization shall not, by sole means of such investment, be deemed to be transacting an insurance business in this State. The underwriters or selling agents (and their partners, directors, officers, members, managers, employees, agents, representatives, and advisors) involved in a protected cell company insurance securitization shall not be deemed to be conducting an insurance or reinsurance agency, brokerage, intermediary, advisory, or consulting business by virtue of their activities in connection therewith.
(Source: P.A. 91-278, eff. 7-23-99; 92-74, eff. 7-12-01.)

(215 ILCS 5/179A-40)
Sec. 179A-40. Rules. The Director may promulgate reasonable rules as may be necessary to effectuate the purposes of this Article.
(Source: P.A. 91-278, eff. 7-23-99.)



Article XIE - Special Purpose Reinsurance Vehicle Law

(215 ILCS 5/Art. XIE heading)

(215 ILCS 5/179E-1)
Sec. 179E-1. Short title. This Article may be cited as the Special Purpose Reinsurance Vehicle Law.
(Source: P.A. 92-124, eff. 7-20-01.)

(215 ILCS 5/179E-5)
Sec. 179E-5. Purpose. This Article is adopted to provide for the creation of Special Purpose Reinsurance Vehicles ("SPRV") exclusively to facilitate the securitization of one or more ceding insurers' risk as a means of accessing alternative sources of capital and achieving the benefits of securitization. Investors in fully funded insurance securitization transactions provide funds that are available to the SPRV to secure the aggregate limit under an SPRV contract that provides coverage against the occurrence of a triggering event. The creation of SPRVs is intended to achieve greater efficiencies in conducting insurance securitizations, to diversify and broaden insurers' access to sources of risk bearing capital, and to make insurance securitization generally available on reasonable terms to as many U.S. insurers as possible.
Under the terms of the typical securities underlying an insurance securitization transaction, proceeds from the issuance of securities are repaid to the investor on a specified maturity date with interest or dividends unless a triggering event occurs. The insurance securitization proceeds are available to pay the SPRV's obligations to the ceding insurer if the triggering event occurs, as well as being available to satisfy the SPRV's obligation to repay the insurance securitization investors if a triggering event does not occur. Insurance securitization transactions have been performed by alien companies to utilize efficiencies available to those alien companies that are not currently available to domestic companies. This Article is adopted to allow more efficiency in conducting insurance securitizations, to allow ceding insurers easier access to alternative sources of risk bearing capital, and to promote the benefits of insurance securitization to U.S. insurers.
(Source: P.A. 92-124, eff. 7-20-01.)

(215 ILCS 5/179E-10)
Sec. 179E-10. Exemption from insurance laws within limitations.
(a) An SPRV is subject to the following:
(1) Articles I, XII 1/2, XXIV, XXV (Sections 408 and

412 only), and XXVIII (except for Sections 445, 445.1, 445.2, 445.3, 445.4, and 445.5) of this Code; and

(2) Sections 132.1 through 134, 137 through 140,

155.01, 155.03, and 155.04 of this Code.

(b) No other provisions of this Code apply to an SPRV organized under this Article, except as otherwise provided in this Article.
(Source: P.A. 92-124, eff. 7-20-01.)

(215 ILCS 5/179E-15)
Sec. 179E-15. Definitions. For purposes of this Article, the following terms have the indicated meanings:
"Aggregate limit" means the maximum sum payable to the ceding insurer under an SPRV contract.
"Ceding insurer" means one or more insurers or reinsurers under common control that enters into an SPRV contract with an SPRV.
"Control" (including the terms "controlling," "controlled by" and "under common control with") means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting securities, by contract other than a commercial contract for goods or non-management services, or otherwise, unless the power is the result of an official position with or corporate office held by the person. Control shall be presumed to exist if any person, directly or indirectly, owns, controls, holds with the power to vote, or holds proxies representing, 10% or more of the voting securities of any other person. This presumption may be rebutted by a showing that control does not, in fact, exist. Notwithstanding the foregoing, for purposes of this Article, the fact that an SPRV exclusively provides reinsurance to a ceding insurer under an SPRV contract shall not by itself be sufficient grounds for a finding that the SPRV or the SPRV organizer or owner is controlled by or under common control with the ceding insurer.
"Fair Value" means:
(1) as to cash, the amount thereof; and
(2) as to an asset other than cash:
(A) the amount at which that asset could be

bought or sold in a current transaction between arms-length, willing parties;

(B) quoted market price for the asset in active

markets should be used if available; and

(C) if quoted market prices are not available, a

value determined using the best information available considering values of like assets and other valuation methods, such as present value of future cash flows, historical value of the same or similar assets or comparison to values of other asset classes the value of which have been historically related to the subject asset.

"Fully funded" means that, with respect to an SPRV contract, the fair value of the assets held in trust by or on behalf of the SPRV under the SPRV contract on the date on which the SPRV contract is effected, equals or exceeds the aggregate limit as defined in this Article.
"Indemnity trigger" means a transaction term by which the SPRV's obligation to pay the ceding insurer for losses covered by an SPRV contract is triggered by the ceding insurer incurring a specified level of losses.
"Insolvency" or "insolvent" means that the SPRV is unable to pay its obligations when they are due, unless those obligations are the subject of a bona fide dispute.
"Non-indemnity trigger" means a transaction term by which the SPRV's obligation to pay the ceding insurer under an SPRV contract arises from the occurrence or existence of some event or condition other than the ceding insurer incurring a specified level of losses under its insurance or reinsurance contracts.
"Permitted investments" means those investments that meet the qualifications set forth in Section 179E-85.
"Qualified U.S. financial institution" means, for purposes of meeting the requirements of a trustee under this Article, a financial institution that is eligible to act as a fiduciary of a trust, and that is:
(1) organized or, in the case of a U.S. branch or

agency office of a foreign banking organization, licensed, under the laws of the United States or any state of the United States; and

(2) regulated, supervised, and examined by federal or

state authorities having regulatory authority over banks and trust companies.

"Special purpose reinsurance vehicle" or "SPRV" means an entity, domiciled in and organized under the laws of this State, that has received a limited certificate of authority from the Director under this Article exclusively for the limited purpose of entering into and effectuating SPRV insurance securitizations, SPRV contracts, and other related transactions permitted by this Article.
"SPRV contract" means a contract between the SPRV and the ceding insurer pursuant to which the SPRV agrees to pay the ceding insurer an agreed amount upon the occurrence of a triggering event.
"SPRV insurance securitization" means a package of related risk transfer instruments and facilitating administrative agreements by which proceeds are obtained by an SPRV through the issuance of securities, which proceeds are held in trust pursuant to the requirements of this Article to secure the obligations of the SPRV under an SPRV contract with one or more ceding insurers, wherein the SPRV's obligation to return the full initial investment to the holders of those securities, pursuant to the transaction terms, is contingent upon those funds not being used to pay the obligations of the SPRV to the ceding insurers under the SPRV Contract.
"SPRV organizer" means one or more persons who have organized or intend to organize an SPRV under authority obtained pursuant to Section 179E-20.
"SPRV securities" means the securities issued by an SPRV.
"Triggering event" means an event or condition that, if and when it occurs or exists, obligates the SPRV to make a payment to the ceding insurer under the provisions of an SPRV contract.
(Source: P.A. 92-124, eff. 7-20-01.)

(215 ILCS 5/179E-20)
Sec. 179E-20. Limited certificate of authority.
(a) Within 30 days after receipt by the Director of a complete filing by the prospective SPRV organizer for authority to form or acquire an SPRV, which SPRV shall exist and operate expressly for the limited purposes set forth in this Article, the application shall be deemed approved and a limited certificate of authority shall be issued, unless before the expiration of the 30-day period the Director approves or disapproves the application in writing. A limited certificate of authority may not be issued unless the country or state of domicile of each ceding insurer has notified the Director in writing that they have not disapproved the transaction. A complete filing of the application must include the following:
(1) an affidavit verifying that each prospective SPRV

organizer the SPRV meets the requirements as set forth in this Article;

(2) a representation that the prospective SPRV

organizer intends to form an SPRV to operate in accordance with the requirements set forth in this Article;

(3) the proposed name of the subject SPRV;
(4) biographical descriptions of each SPRV organizer

setting forth their legal names, any names under which they have or are conducting their affairs, and any affiliations with other persons as defined in Article VIII 1/2, together with such other biographical information as the Director may request;

(5) the source and form of the minimum capital to be

contributed to the SPRV;

(6) any persons with which the SPRV is or, upon

formation, will be affiliated as defined in Article VIII 1/2;

(7) the names and biographical information of the

proposed members of the board of directors and principal officers of the SPRV, setting forth their legal names, any names under which they have or are conducting their affairs and any affiliations with other persons as defined in Article VIII 1/2, together with such other biographical information as the Director may request; and

(8) a plan of operation, consisting of a description

of the contemplated insurance securitization, the SPRV contract, and related transactions, which plan of operation must include:

(A) draft documentation or, at the discretion of

the Director, a written summary, of all material agreements that will be entered into to effectuate the insurance securitization and the related SPRV contract, including the names of the ceding insurers, the nature of the risks being assumed, and the maximum amounts, purpose, nature, and interrelationships of the various transactions required to effectuate the insurance securitization;

(B) the investment strategy of the SPRV and a

representation that (i) the investment strategy complies with the investment requirements set forth in this Article and (ii) includes investment practices or other provisions to preserve asset values that will facilitate attainment of full funding during the term of the securitization with assets that can be monetized in response to a triggering event without a substantial loss in value;

(C) a description of the method by which losses

covered by the SPRV contract that may develop after the termination of the contract period are to be addressed under the provisions of the SPRV contract; and

(D) a representation that the trust agreement and

the trusts holding assets that secure the obligations of the SPRV under the SPRV contract and the SPRV contract with the ceding insurers in connection with the contemplated insurance securitization will be structured in accordance with the requirements set forth in this Article.

(b) The Director may not approve the application or issue a limited certificate of authority until he or she has found that the proposed plan of operation provides a reasonable expectation of a successful operation, based on the proposed SPRV organizer, directors, and officers being of known good character and that there is no good reason to believe that they are affiliated, directly or indirectly, through ownership, control, management, reinsurance transactions, or other insurance or business relations with any person or persons known to have been involved in the improper manipulation of assets, accounts or reinsurance.
(c) Upon approval by the Director of the application and the issuance of a limited certificate of authority, the SPRV may be acquired or formed and, in accordance with the approved plan of operation, the SPRV may enter into contracts and conduct other activities within the parameters set forth in the filed plan of operation.
(d) The limited certificate of authority so issued shall state that the SPRV's authorization to be involved in the business of reinsurance is limited to only the reinsurance activities that the SPRV is allowed to conduct under this Article.
(e) The SPRV organizer must provide a complete set of the documentation of the insurance securitization to the Director upon closing of the transactions including, but not limited to, an opinion of legal counsel with respect to compliance with this and any other applicable laws as of the effective date of the transaction. Any material change of the SPRV's plan of operation described in items (1) through (8) of subsection (a) including, but not limited to, the issuance of new securities to continue the securitization activities of the SPRV under this Article after expiration and full satisfaction of the initial securitization transactions, requires prior approval of the Director, however, a change in the counterparty to swap transactions for an existing securitization as allowed under this Article shall not be deemed a material change. Any material change that is not disapproved by the Director in writing within 15 days after its submission shall be deemed approved.
(Source: P.A. 92-124, eff. 7-20-01.)

(215 ILCS 5/179E-25)
Sec. 179E-25. Limited purpose of SPRV. This Article authorizes SPRVs to be created for the limited purpose of entering into insurance securitization transactions with investors and into related agreements to pay one or more ceding insurers agreed upon amounts under an SPRV contract upon the occurrence of triggering events related to the insurance business of the ceding insurer. An SPRV may not issue a contract for assumption of risk or indemnification of loss other than an SPRV contract as defined herein.
(Source: P.A. 92-124, eff. 7-20-01.)

(215 ILCS 5/179E-30)
Sec. 179E-30. Approved transactions and operation of SPRVs.
(a) SPRVs authorized under this Article may at any given time enter into and effectuate SPRV contracts with one or more ceding insurers, provided that the SPRV contracts obligate the SPRV to indemnify the ceding insurer for losses and that contingent obligations of the SPRV under the SPRV contracts are securitized in full through a single SPRV insurance securitization and are fully funded and secured with assets held in trust in accordance with the requirements of this Article pursuant to agreements contemplated by this Article and invested in a manner that meets the criteria set forth in Section 179E-85 of this Article.
(b) An SPRV may enter into such agreements with third parties and conduct such business as is necessary to fulfill its obligations and administrative duties incident to the insurance securitization and the SPRV contract. The agreements may include entering into swap agreements or other transactions that have the objective of leveling timing differences in funding up-front or ongoing transaction expenses or managing credit or interest rate risk of the investments in trust to assure that the assets held in trust will be sufficient to satisfy (i) payment or repayment of the securities issued pursuant to an insurance securitization transaction or (ii) the obligations of the SPRV under the SPRV contract. In fulfilling its function, the SPRV shall adhere to the following requirements and shall, to the extent of its powers, ensure that contracts obligating other parties to perform certain functions incident to its operations are substantively and materially consistent with the following requirements and guidelines:
(1) An SPRV shall have a distinct name, which shall

include the designation "SPRV". The name of the SPRV may not be deceptively similar to, or likely to be confused with or mistaken for, any other existing business name registered in this State.

(2) Unless otherwise provided in the plan of

operation, the principal place of business and office of any SPRV organized under this Article must be located in this State.

(3) The assets of an SPRV must be preserved and

administered by or on behalf of the SPRV to satisfy the liabilities and obligations of the SPRV incident to the insurance securitization and other related agreements, including the SPRV contract.

(4) Assets of the SPRV that are pledged to secure

obligations of the SPRV to a ceding insurer under an SPRV contract must be held in trust and administered by a qualified U.S. financial institution. The qualified U.S. financial institution may not control, be controlled by, or be under common control with, the SPRV or the ceding insurers.

(5) The agreement governing any trust must create

one or more trust accounts into which all pledged assets must be deposited and held until distributed in accordance with the trust agreement. The pledged assets must be held by the trustee at the trustee's office in the United States and may be held in certificated or electronic form.

(6) The provisions for withdrawal by ceding insurers

of assets from the trust shall be clean and unconditional, subject only to the following requirements:

(A) the ceding insurer shall have the right to

withdraw assets from the trust account at any time, without notice to the SPRV, subject only to written notice to the trustee from the ceding insurer that funds in the amount requested are due and payable by the SPRV;

(B) no other statement or document need be

presented in order to withdraw assets, except the ceding insurer may be required to acknowledge receipt of withdrawn assets;

(C) the trust agreement must indicate that it is

not subject to any conditions or qualifications outside of the trust agreement;

(D) the trust agreement may not contain

references to any other agreements or documents; and

(E) no reference may be made to the fact that the

funds may represent reinsurance premiums or that the funds have been deposited for any specific purpose.

(7) The trust agreement must be established for the

sole use and benefit of the ceding insurer at least to the full extent of the SPRV's obligations to the ceding insurer under the SPRV contract. If there is more than one ceding insurer, a separate trust agreement must be entered with each ceding insurer and a separate trust account must be maintained for each ceding insurer.

(8) The trust agreement must provide for the trustee

to:

(A) receive assets and hold all assets in a safe

place;

(B) determine that all assets are in a form so

that the ceding insurer or the trustee, upon direction by the ceding insurer may, whenever necessary, negotiate any the assets, without consent or signature from the SPRV or any other person or entity;

(C) furnish to the SPRV, the Director, and the

ceding insurer a statement of all assets in the trust account reported at fair value upon its inception and at intervals no less frequent than the end of each calendar quarter;

(D) notify the SPRV and the ceding insurer,

within 10 days, of any deposits to or withdrawals from the trust account;

(E) upon written demand of the ceding insurer,

immediately take any and all steps necessary to transfer absolutely and unequivocally all right, title, and interest in the assets held in the trust account to the ceding insurer and deliver physical custody of the assets to the ceding insurer; and

(F) allow no substitutions or withdrawals of

assets from the trust account, except on written instructions from the ceding insurer.

(9) The trust agreement must provide that at least 30

days, but not more than 45 days, before termination of the trust account, written notification of termination shall be delivered by the trustee to the ceding insurer.

(10) The trust agreement may be made subject to and

governed by the laws of any state, in addition to the requirements for the trust as provided in this Article, provided that the state is disclosed in the plan of operation filed with and approved, or deemed approved, by the Director under Section 179E-20.

(11) The trust agreement must prohibit invasion of

the trust corpus for the purpose of paying compensation to, or reimbursing the expenses of, the trustee.

(12) The trust agreement must provide that the

trustee shall be liable for its own negligence, willful misconduct, or lack of good faith.

(13) Notwithstanding the provisions of items (6)(C),

(6)(D), and (6)(E) of this subsection or item (14)(E) of this subsection, when a trust agreement is established in conjunction with an SPRV contract, then the trust agreement may provide that the ceding insurer must undertake to use and apply any amounts drawn upon the trust account, without diminution because of the insolvency of the ceding insurer or the SPRV, for the following purposes:

(A) to pay or reimburse the ceding insurer

amounts due to the ceding insurer under the specific SPRV contract including, but not limited to, unearned premiums due to the ceding insurer, if not otherwise paid by the SPRV in accordance with the terms of the agreement; or

(B) when the ceding insurer has received

notification of termination of the trust account, and when the SPRV's entire "obligations" under the specific SPRV contract remain unliquidated and undischarged 10 days prior to the termination date, to withdraw amounts equal to those obligations and deposit those amounts in a separate account, in the name of the ceding insurer, in any qualified U.S. financial institution, apart from its general assets, in trust for those uses and purposes specified in item (13)(A) of this subsection as may remain executory after the withdrawal and for any period after the termination date. "Obligations" within the meaning of this subsection may, without duplication, include:

(i) losses and loss expenses paid by the

ceding insurer, but not recovered from the SPRV;

(ii) reserves for losses reported and

outstanding;

(iii) reserves for losses incurred but not

reported;

(iv) reserves for loss expenses;
(v) reserves for unearned premiums; and
(vi) any other amounts that, together with

(iv), represent the aggregate limit remaining under the SPRV contract if the period of coverage or the agreed upon period of loss development has yet to expire.

The provisions to be included in the trust agreement

pursuant to this item (13) may, in lieu thereof, be included in the underlying SPRV contract.

(14) An SPRV contract must contain provisions that:
(A) require the SPRV to enter into a trust

agreement specifying what recoverables or reserves, or both, the agreement is to cover and to establish a trust account for the benefit of the ceding insurer;

(B) stipulate that assets deposited in the trust

account must be valued according to their current fair value, and may consist only of permitted investments;

(C) require the SPRV, before depositing assets

with the trustee, to execute assignments, endorsements in blank, or transfer legal title to the trustee of all shares, obligations, or any other assets requiring assignments, in order that the ceding insurer, or the trustee upon the direction of the ceding insurer, may whenever necessary negotiate the assets without consent or signature from the SPRV or any other entity;

(D) require that all settlements of account

between the ceding insurer and the SPRV be made in cash or its equivalent; and

(E) stipulate that the SPRV and the ceding

insurer agree that the assets in the trust account, established under the provisions of the SPRV contract, may be withdrawn by the ceding insurer at any time, notwithstanding any other provisions in the SPRV contract, and shall be utilized and applied by the ceding insurer or any successor by operation of law of the ceding insurer, including (subject to the provisions of Section 179E-80), but without further limitation, any liquidator, rehabilitator, receiver, or conservator of the ceding insurer, without diminution because of insolvency on the part of the ceding insurer or the SPRV, only for the following purposes:

(i) to transfer all of those assets into the

trust account for the benefit of the ceding insurer under the terms of the SPRV contract and in compliance with this Article; and

(ii) to pay any other amounts the ceding

insurer claims are due under the SPRV contract.

(15) The SPRV contract entered into by the SPRV may

contain provisions that give the SPRV the right to seek approval from the ceding insurer to withdraw from the trust all or part of the assets contained in it and transfer the assets to the SPRV, provided that:

(A) at the time of the withdrawal, the SPRV

replaces the withdrawn assets with other qualified assets having a fair value equal to the fair value of the assets withdrawn and that meet the requirements of Section 179E-85; and

(B) after the withdrawals and transfer, the fair

value of the assets in trust securing the obligations of the SPRV under the SPRV contract is no less than an amount needed to satisfy the fully funded requirement of the SPRV contract. The ceding insurer shall be the sole judge as to the application of these provisions, but shall not unreasonably nor arbitrarily withhold its approval.

(16) The investors in the SPRV must agree, and be

contractually obligated to so do, that any obligation to repay principal, interest, or dividends on the securities issued by the SPRV shall be reduced upon the occurrence of a triggering event, to the extent that the assets of the SPRV held in trust for the benefit of the ceding insurer are remitted to the ceding insurer in fulfillment of the obligations of the SPRV under the SPRV contract.

(17) Assets held by an SPRV in trust must be valued

at their fair value.

(18) The proceeds from the sale of securities by the

SPRV to investors must be deposited with the trustee as contemplated by this Article, and must be held or invested by the trustee in accordance with the requirements of Section 179E-85.

(19) An SPRV organized under this Article, may engage

only in fully funded indemnity triggered SPRV contracts to support in full the ceding insurers' exposures assumed by the SPRV, except that an SPRV may engage in an SPRV contract that is non-indemnity triggered after the Director, in accordance with the authority granted under Section 179E-100 of this Article, adopts rules addressing the treatment of the portion of the risk that is not indemnity based, including accounting, disclosure, risk-based capital treatment, and the manner in which risks associated with the non-indemnity based SPRV contract may be evaluated and managed. An SPRV may not at any time enter into an SPRV contract that is not fully funded, whether indemnity triggered or non-indemnity triggered. Assets of the SPRV may be used to pay interest or other consideration on any outstanding debt or other obligation of the SPRV, and nothing in this item shall be construed or interpreted to prevent an SPRV from entering into a swap agreement or other transaction that has the effect of guaranteeing interest or other consideration.

(20) The contracts or other documentation relating to

an SPRV insurance securitization must contain provisions identifying the SPRV that will enter into the special purpose reinsurance securitization. The contracts or other documentation must clearly disclose that the assets of the SPRV, and only those assets, are available to pay the obligations of that SPRV. Notwithstanding the foregoing, and subject to the provisions of this Article and any other applicable law or rule, the failure to include this language in the contracts or other documentation may not be used as the sole basis by creditors, reinsurers, or other claimants to circumvent the provisions of this Article.

(21) Under no circumstances may an SPRV be authorized

to:

(A) issue or otherwise administer primary

insurance policies;

(B) have any obligation to the policyholders or

reinsureds of the ceding insurer;

(C) enter into an SPRV contract with a person

that is not licensed or otherwise authorized to conduct the business of insurance or reinsurance in at least its state or country of domicile; or

(D) assume or retain exposure to insurance or

reinsurance losses for its own account that is not initially fully funded by proceeds from an SPRV securitization that meets the requirements of this Article.

(22) At the cessation of business of an SPRV the

limited certificate of authority granted by the Director shall expire and the SPRV shall no longer be authorized to conduct activities under this Article unless and until a new certificate of authority is issued pursuant to a new filing in accordance with Section 179E-20.

(23) It is unlawful for an SPRV to loan or otherwise

invest, or place any of its assets in custody, trust, or under management with, or to borrow money or receive a loan from (other than by issuance of the securities pursuant to an SPRV insurance securitization), or advance from, anyone convicted of a felony, anyone who is untrustworthy or of known bad character, or anyone convicted of a criminal offense involving the conversion or misappropriation of fiduciary funds or insurance accounts, theft, deceit, fraud, misrepresentation, or corruption.

(Source: P.A. 92-124, eff. 7-20-01.)

(215 ILCS 5/179E-35)
Sec. 179E-35. Powers.
(a) An SPRV authorized under this Article shall have the necessary powers to enter into contracts and to conduct such other commercial activities as are necessary to fulfill the purposes of this Article. Those activities may include, but are not limited to, entering into SPRV contracts, issuing securities of the SPRV and complying with the terms thereof, entering into trust, swap, and other agreements as may be necessary to effectuate an insurance securitization in compliance with the limitations and pursuant to the authorities granted to the SPRV under this Article or the plan of operation approved or deemed approved by the Director.
(b) An SPRV organized or doing business under this Article shall, by the name adopted by the SPRV, in law, be capable of suing or being sued, and may make or enforce contracts in relation to the business of the SPRV; may have and use a common seal, and in the name of the SPRV or by a trustee chosen by the board of directors, shall, in law, be capable of taking, purchasing, holding and disposing of real and personal property for carrying into effect the purposes of its organization; and may by its board of directors, trustees, officers, or managers, make by-laws and amendments thereto not inconsistent with the laws or the constitution of this State or of the United States, which by-laws shall define the manner of electing directors, trustees, or managers and officers of the SPRV, together with their qualifications and duties and fixing their term of office.
(Source: P.A. 92-124, eff. 7-20-01.)

(215 ILCS 5/179E-40)
Sec. 179E-40. Affiliation. Notwithstanding the provisions of Article VIII 1/2, the SPRV, the SPRV organizer, and subsequent debt or equity investors in SPRV securities shall not be deemed affiliates of the ceding insurer by virtue of the SPRV contract between the ceding insurer and the SPRV, the securities of the SPRV, or related agreements necessary to implement the SPRV insurance securitization. An SPRV may not be controlled by, may not control, and may not be under common control with any ceding insurer that is a party to an SPRV contract.
(Source: P.A. 92-124, eff. 7-20-01.)

(215 ILCS 5/179E-45)
Sec. 179E-45. Capitalization. An SPRV must have minimum initial capital of not less than $5,000. All of the initial capital must be received by the SPRV in cash. The minimum initial capital required and all other funds of the SPRV in excess of its minimum initial capital, including funds held in trust to secure the obligations of the SPRV pursuant to its obligations under the SPRV contracts, shall be invested as provided in Section 179E-85.
(Source: P.A. 92-124, eff. 7-20-01.)

(215 ILCS 5/179E-50)
Sec. 179E-50. Dividends. An SPRV may not declare or pay dividends in any form to its owners unless the dividends do not decrease the capital of the SPRV below $5,000, and after giving effect to the dividends, the assets of the SPRV, including assets held in trust pursuant to the terms of the insurance securitization, are sufficient to meet its obligations. Dividends may be declared by the board of directors of the SPRV if the declaration of dividends would not violate the provisions of this Article or jeopardize the fulfillment of the obligations of the SPRV or the trustee pursuant to the SPRV insurance securitization, the SPRV contract or any related transaction.
(Source: P.A. 92-124, eff. 7-20-01.)

(215 ILCS 5/179E-55)
Sec. 179E-55. Records and financial reports.
(a) The records of the SPRV must be maintained in this State and must be available for examination by the Department. The Director shall have the right to examine the records of an SPRV at any time. No later than 5 months after the fiscal year end of the SPRV, the SPRV must file with the Director an audit by a certified public accounting firm of the financial statements of the SPRV and the trust accounts.
(b) No later than March 1 of each year, an SPRV organized under this Article must file with the Director a statement of operations, including, but not limited to, a statement of income, a balance sheet, and a detailed listing of invested assets, including identification of assets held in trust to secure the SPRV's obligations under the SPRV contract, for the year ending the previous December 31. The statements shall be prepared in accordance with Section 136 of this Code on such forms and shall reveal such information as shall be required by the Director.
(c) An SPRV must keep its books and records in a manner so that its financial condition, affairs, and operations can be ascertained, its financial statements filed with the Director can be readily verified, and its compliance with the provisions of this Article can be determined. An SPRV may cause any or all of the books or records to be photographed, reproduced on film, or stored and reproduced electronically.
(d) All original books, records, documents, accounts, and vouchers, or reproductions of those items, must be preserved and kept available in this State for the purpose of examination and until authority to destroy or otherwise dispose of the records is secured from the Director. The original records may, however, be kept and maintained outside this State if, according to a plan adopted by the SPRV's board of directors and approved by the Director, it maintains other suitable records.
(Source: P.A. 92-124, eff. 7-20-01.)

(215 ILCS 5/179E-60)
Sec. 179E-60. Officers and directors.
(a) The directors of an SPRV shall elect such officers they deem necessary to carry out the purposes of the SPRV pursuant to this Article. The provisions of Section 10 of this Code relating to the indemnification of officers and directors apply to and govern SPRVs organized under this Article.
(b) An SPRV authorized to do business in this State must notify the Director of the appointment or election of any new officers or directors within 30 days after the appointment or election.
(c) If, after notice and hearing afforded to the officer or director, and after a finding that the officer or director is incompetent or untrustworthy or of known bad character, the Director shall order the removal of the person. If the SPRV does not comply with a removal order within 30 days, the Director may suspend that SPRV's limited certificate of authority until such time as the order is complied with.
(d) An SPRV may not make loans to any SPRV organizer, owner, director, officer, manager, or affiliate.
(Source: P.A. 92-124, eff. 7-20-01.)

(215 ILCS 5/179E-65)
Sec. 179E-65. Fees and taxes. The Director may charge fees to reimburse the Director for expenses and costs incurred by the Department incident to the examination of financial statements and review of the plan of operation and to reimburse other such activities of the Director related to the formation and ongoing operation of an SPRV. An SPRV is not be subject to State premium or other State taxes incidental to the operation of its business as long as the business remains within the limitations of this Article.
(Source: P.A. 92-124, eff. 7-20-01.)

(215 ILCS 5/179E-70)
Sec. 179E-70. Dissolution. An SPRV operating under this Article may be dissolved by a vote of its board of directors at any time after the Director has approved that action. A voluntary dissolution may not be effected or allowed until and unless all of the obligations of the SPRV pursuant to the insurance securitization have been fully and finally satisfied pursuant to their terms. In the case of voluntary dissolution, the disposition of the affairs of the SPRV (including the settlement of all outstanding obligations) shall be made by the officers or directors of the SPRV, and when the liquidation has been completed and a final statement, in acceptable form, filed with and approved, or deemed approved, by the Director, the provisions for voluntary dissolution under the laws of this State shall be followed to dissolve the SPRV.
(Source: P.A. 92-124, eff. 7-20-01.)

(215 ILCS 5/179E-75)
Sec. 179E-75. Conservation, rehabilitation, or liquidation.
(a) The provisions of Articles XIII and XIII 1/2 apply to an SPRV, except to the extent modified in this Section.
(b) Notwithstanding the provisions of Section 188 of this Code, the Director may apply by petition to the Circuit Court of Cook County, the Circuit Court of Sangamon County, or the circuit court of the county in which an SPRV has or last had its principal office for an order authorizing the Director to conserve, rehabilitate or liquidate an SPRV domiciled in this State solely on one or more of the following grounds:
(1) there has been embezzlement, wrongful

sequestration, dissipation, or diversion of the assets of the SPRV intended to be used to pay amounts owed to the ceding insurer or the holders of SPRV securities; or

(2) the SPRV is insolvent and the holders of a

majority in outstanding principal amount of each class of SPRV securities request or consent to conservation, rehabilitation, or liquidation under this Article.

The court shall not grant relief under item (1) of this subsection unless, after notice and a hearing, the Director, who has the burden of proof, establishes by clear and convincing evidence that the relief should be granted.
(c) Notwithstanding any contrary provision in this Code, the rules promulgated under this Code, or any other applicable law or rule, upon any order of conservation, rehabilitation, or liquidation of the SPRV, the receiver shall be bound to deal with the SPRV's assets and liabilities, in accordance with the requirements set forth in this Article.
(d) With respect to amounts recoverable under an SPRV contract, the amount recoverable by the receiver may not be reduced or diminished as a result of the entry of an order of conservation, rehabilitation, or liquidation with respect to the ceding insurer notwithstanding any provisions to the contrary in the contracts or other documentation governing the SPRV insurance securitization.
(e) Notwithstanding the provisions of Article XIII and XIII 1/2 of this Code, any application, petition, or temporary restraining order or injunction issued under those Articles, with respect to a ceding insurer shall not prohibit the transaction of any business by an SPRV, including any payment by an SPRV made pursuant to an SPRV security, or any action or proceeding against an SPRV or its assets.
(f) Notwithstanding the provisions of Articles XIII and XIII 1/2 of this Code, the commencement of a summary proceeding or other interim proceeding commenced before a formal delinquency proceeding with respect to an SPRV, and any order issued by the court thereunder, shall not prohibit:
(1) the payment by an SPRV made pursuant to an SPRV

security or SPRV contract; or

(2) the SPRV from taking any action required to make

the payment.

(g) Notwithstanding any other provision of Articles XIII and XIII 1/2 of this Code or other State law:
(1) a receiver of a ceding insurer may not avoid a

non-fraudulent transfer by a ceding insurer to an SPRV of money or other property made pursuant to an SPRV contract; and

(2) a receiver of an SPRV may not void a

non-fraudulent transfer by the SPRV of money or other property made to a ceding insurer pursuant to an SPRV contract or made to or for the benefit of any holder of an SPRV security on account of the SPRV security.

(h) With the exception of the fulfillment of the obligations under an SPRV contract, and notwithstanding any other provisions of this Article or other law of this State to the contrary, the assets of an SPRV, including assets held in trust, may not be consolidated with or included in the estate of a ceding insurer in any delinquency proceeding against the ceding insurer under this Article for any purpose, including, without limitation, distribution to creditors of the ceding insurer.
(i) Notwithstanding any other provision of this Article:
(1) A domiciliary receiver of an SPRV domiciled in

another state shall be vested by operation of law with the title to all of the assets, property, contracts, and rights of action, and all of the books, accounts, and other records of the SPRV located in this State. The domiciliary receiver shall have the immediate right to recover all of the vested property, assets, and causes of action of the SPRV located in this State.

(2) An ancillary proceeding may not be commenced or

prosecuted in this State against an SPRV domiciled in another state.

(Source: P.A. 92-124, eff. 7-20-01.)

(215 ILCS 5/179E-80)
Sec. 179E-80. SPRV not subject to guaranty funds, residual market, or similar arrangements.
(a) An SPRV or the activities, assets, and obligations relating to the SPRV are not subject to the provisions of Articles XXXIII 1/2 and XXXIV of this Code, and an SPRV may not be assessed by or otherwise be required to contribute to any guaranty fund or guaranty association in this State with respect to the activities, assets, or obligations of an SPRV or the ceding insurer.
(b) An SPRV may not be required to participate in residual market, FAIR plan, or other similar plans to provide insurance coverage, take out policies, assume risks, make capital contributions, pay or be otherwise obligated for assessments, surcharges, or fees, or otherwise support or participate in such plans or arrangements.
(Source: P.A. 92-124, eff. 7-20-01.)

(215 ILCS 5/179E-85)
Sec. 179E-85. Asset and investment limitations.
(a) Assets of the SPRV held in trust to secure obligations under the SPRV contract must at all times be held in:
(1) cash and cash equivalents;
(2) securities listed by the Securities Valuation

Office of the NAIC and qualifying as admitted assets under statutory accounting convention in its state of domicile; and

(3) any other form of security acceptable to the

Director.

(b) An SPRV may enter into swap agreements or other transactions that have the objective of leveling timing differences in funding of up-front or ongoing transaction expenses or managing credit or interest rate risk of the investments in the trust to ensure that the investments are sufficient to assure payment or repayment of:
(1) the securities (and related interest or principal

payments) issued pursuant to an SPRV insurance securitization transaction; or

(2) the SPRV's obligations under the SPRV contract.
(Source: P.A. 92-124, eff. 7-20-01.)

(215 ILCS 5/179E-90)
Sec. 179E-90. Credit for reinsurance for the SPRV contract. An SPRV contract meeting the requirements under this Article shall be granted credit for reinsurance treatment or shall otherwise qualify as an asset or a reduction from liability for reinsurance ceded by a domestic insurer to an assuming insurer under Section 173.1 of this Code for the benefit of the ceding insurer, provided and only to the extent that (i) the fair value of the assets held in trust for the benefit of the ceding insurer equal or exceed the obligations due and payable to the ceding insurer by the SPRV under the SPRV contract, (ii) the assets are held in trust in accordance with the requirements set forth in this Article, (iii) the assets are administered in the manner and pursuant to arrangements as set forth in this Article, and (iv) the assets are held or invested in one or more of the forms allowed in Section 179E-85.
(Source: P.A. 92-124, eff. 7-20-01.)

(215 ILCS 5/179E-95)
Sec. 179E-95. Insurance securitization deemed not to be transaction of insurance business. The securities issued by the SPRV under an SPRV insurance securitization shall not be deemed to be insurance or reinsurance contracts. An investor in securities issued pursuant to an SPRV insurance securitization or any holder of those securities shall not, by sole means of the investment or holding, be deemed to be transacting an insurance business in this State. The underwriters or selling agents (and their partners, directors, officers, members, managers, employees, agents, representatives, and advisors) involved in an SPRV insurance securitization shall not be deemed to be conducting an insurance or reinsurance agency, brokerage, intermediary, advisory, or consulting business by virtue of their activities in connection therewith.
(Source: P.A. 92-124, eff. 7-20-01.)

(215 ILCS 5/179E-100)
Sec. 179E-100. Authority to adopt rules. The Director may promulgate rules necessary to effectuate the purposes of this Article. Any rules so promulgated will not affect any existing SPRV insurance securitization in effect at the time of the promulgation.
(Source: P.A. 92-124, eff. 7-20-01.)



Article XII - Domestication Of Foreign And Alien Companies

(215 ILCS 5/Art. XII heading)

(215 ILCS 5/180) (from Ch. 73, par. 792)
Sec. 180. Companies that may domesticate.
(1) Any domestic, foreign, or alien stock company, mutual company, assessment legal reserve company, reciprocal, or fraternal benefit society, authorized or which may be authorized to do business in this State, may reorganize under the laws of this State (including a reorganization as a captive insurance company under the laws of this State), by complying with the provisions of this Article.
(2) As used in this Article: "reorganize" means reorganize, reincorporate, or domesticate as an Illinois insurer; "reorganization" means reorganization, reincorporation, or domestication as an Illinois insurer; "reorganized company" means any company that has availed itself of the provisions of this Article, and the reorganization of which has been effected as in this Article provided; and "similar domestic company" means, in the case of an application for reorganization as a domestic captive insurance company, a domestic captive insurance company organized under Article VIIC.
(Source: P.A. 87-1216.)

(215 ILCS 5/181) (from Ch. 73, par. 793)
Sec. 181. Articles of reorganization. (1) The board of directors, trustees or other governing body of any such company desiring to reorganize under this Article shall comply with all laws and requirements of its domiciliary state or country with reference to reorganization under the laws of another state or country.
(2) Such board of directors, trustees or other governing body shall adopt a resolution approving articles of reorganization setting forth:
(a) the name of the company; and if the name of the company upon reorganization is to be changed, the proposed name of the reorganized company;
(b) the title of the act under which it was organized or incorporated;
(c) the matters required to be set forth in original articles of incorporation of a similar domestic company;
(d) that it shall be bound by all the terms and provisions of this Code, applicable to similar domestic companies organized or incorporated thereunder; and
(e) such other particulars as are deemed necessary or advisable.
(Source: P.A. 86-632; 86-634; 86-1028.)

(215 ILCS 5/182) (from Ch. 73, par. 794)
Sec. 182. Execution of articles.
The articles of reorganization shall be executed in duplicate by the president or vice-president, and secretary or assistant secretary of the company, or the executive officers corresponding thereto, and shall be acknowledged and sworn to.
(Source: Laws 1937, p. 696.)

(215 ILCS 5/183) (from Ch. 73, par. 795)
Sec. 183. Certificate of Reorganization - Date Reorganization Effected. (1) Upon the execution of the articles of reorganization there shall be delivered to the Director
(a) two duplicate originals of the articles;
(b) a copy of the resolution of the board of directors, trustees or other governing body, adopting said articles, duly certified by the secretary of the company or officer corresponding thereto;
(c) information satisfactory to the Director that the company has complied with all the laws and requirements of the domiciliary state or country with reference to the proposed reorganization and the protection of policyholders; and
(d) securities of the kind and amount, if any, required as a deposit of a similar domestic company doing the same kind or kinds of business proposed to be done by the reorganized company.
(2) If the Director finds that the articles of reorganization are in accordance with the provisions of this Article, and that the company has complied with all provisions of this Code applicable to similar domestic companies, he shall approve the articles of reorganization and shall forthwith file one of the duplicate originals of the articles, together with the resolution and certificate of reorganization and certificate of authority, in his office, endorse upon the other duplicate original, his approval thereof, and deliver it together with a certificate of reorganization and a certificate of authority to the reorganized company. Upon such filing, the reorganization of the company shall be effected.
(Source: P.A. 85-131.)

(215 ILCS 5/184) (from Ch. 73, par. 796)
Sec. 184. Recording Articles of Reorganization. The articles of reorganization, approved by the Director and returned to the reorganized company, shall be recorded in the office of the recorder in the county where the principal office of the reorganized company is to be located.
(Source: P.A. 85-131.)

(215 ILCS 5/185) (from Ch. 73, par. 797)
Sec. 185. Board of directors, trustees, etc. to continue.
The directors, trustees, or members of any other governing body of the company so reorganized, shall become the directors, trustees or members of the governing body of the reorganized company and shall hold office until their successors are elected or chosen in the manner provided therefor by the articles of reorganization.
(Source: Laws 1937, p. 696.)

(215 ILCS 5/185.1) (from Ch. 73, par. 797.1)
Sec. 185.1. Effect of Reorganization.
When the reorganization has been effected:
(a) The articles of reorganization shall be the articles of incorporation of the reorganized company and said company shall continue in existence as, and thereafter be, a company of this State.
(b) The reorganized company shall make its reports in accordance with the laws of this State and shall be subject to the exclusive regulation and supervision by the Department of Insurance of this State and shall be subject to regulation and supervision by the Insurance Departments of other states and countries as a foreign or alien company.
(c) The reorganized company shall have all of the rights, privileges, immunities and powers and shall be subject to all of the duties and liabilities granted or imposed by this Code (except in the case of a domestic captive insurance company, which shall have all of the rights, privileges, immunities and powers and shall be subject to all of the duties and liabilities granted or imposed by Article VIIC of this Code).
(d) The reorganized company shall thereupon and thereafter possess all the rights, privileges, immunities, powers and franchises of a public as well as a private nature, theretofore possessed by the company so reorganized. Without limiting the generality of the foregoing, (i) the agency appointments, licenses, certificates of authority and rates which are in existence at the time of the reorganization of such reorganized company takes effect shall continue in full force and effect; (ii) all property, real, personal and mixed, and all debts due on whatever account, including subscriptions to shares, assessments payable from members or policyholders, and all other choses in action, and all and every other interest of, or belonging to or due to the company so reorganized, shall be deemed to be transferred to and vested in the reorganized company without further act or deed; and (iii) the title to any real estate or any interest therein theretofore vested in the company so reorganized, shall not revert or be in any way impaired by reason of such reorganization.
(e) The reorganized company shall thenceforth be responsible and liable for all the liabilities and obligations of the company so reorganized. Any claim existing, or action or proceeding pending by or against the company so reorganized, may be prosecuted to judgment as if such reorganization had not taken place, or such reorganized company may be substituted in its place. Neither the rights of creditors nor any liens upon the property of the company so reorganized, shall be impaired by such reorganization, but such liens shall be limited to the property upon which they were liens immediately prior to the reorganization, unless otherwise provided in the articles of reorganization.
(Source: P.A. 85-131.)

(215 ILCS 5/185.2) (from Ch. 73, par. 797.2)
Sec. 185.2. Conversion to Foreign Insurer. Any domestic insurer may, upon the approval of the Director, transfer its domicile to any other state in which it is admitted to transact the business of insurance, and upon such a transfer shall cease to be a domestic insurer. The Director shall approve any such proposed transfer unless he shall determine such transfer is not in the interest of the policyholders of this State.
(Source: P.A. 85-131.)



Article XII 1/2 - Corrective Orders

(215 ILCS 5/Art. XII.5 heading)

(215 ILCS 5/186.1) (from Ch. 73, par. 798.1)
Sec. 186.1. Supervision by the Director. (1)If the Director determines that any domestic insurance company is operating in a manner, that could lead to, or is in, a financial condition, which if continued would make it hazardous to the public, and its policyholders, the Director may issue an order:
(a) notifying the company and its Board of Directors of his determination and setting forth the specific deficiencies leading to the determination;
(b) setting forth the specific action required or prohibited to correct the cited deficiencies; and
(c) ordering the company to comply with the Director's order within such reasonable time as the Director shall prescribe.
(2) Operation or financial condition deficiencies supporting the Director's determination under subsection (1) may include, but are not limited to, the following:
(a) The company has failed to maintain a relationship of policyholder surplus to premium writings or policyholder surplus to claim and unearned premium reserves which provides a reasonable margin of safety for the policyholders considering the classes of insurance the company is writing.
(b) The company's asset liquidity is not adequate to provide orderly payment of its obligations.
(c) The company's current or projected net income is inadequate to meet its present or projected obligations.
(d) The company has a history of claim reserve inadequacy which affects the reliability of its financial statements.
(e) The company has failed to maintain adequate books and records or has otherwise conducted its insurance operation in a manner which impairs the Director's ability to determine its true financial condition.
(3) If a company fails to comply with the Director's order issued pursuant to subsection (1) within the time prescribed for such compliance the Director may institute proceedings for the conservation, rehabilitation or liquidation of the company under Article XIII of this Code.
(4)(a) The Director may require that the company prepare and file a plan to correct the deficiencies cited by the Director in his order within such time as the Director may prescribe. A corrective order may require, prohibit or permit certain acts subject to conditions including the Director's prior approval. The scope of a corrective order may relate to but shall not be limited to:
(i) the disposition, recovery or mix of assets;
(ii) the assumption or cession of reinsurance, including reinsurance of outstanding risks;
(iii) lending and borrowing;
(iv) investments;
(v) restricting underwriting and marketing activities.
(b) The Director may require that any company under such corrective order direct any certified public accountants, consulting actuary or financial consultant retained by the company to prepare for the Director such reports, accounting data and such other reports as the Director may reasonably require to assist in carrying out the responsibilities of the Director under this Section.
(5)(a) Any company subject to an order under subsections (1) or (4) may request a hearing before the Director to review that order. Such request shall be made in writing within 10 days of the receipt of such order, shall state the company's objections to the order, and shall be addressed to the Director. Such hearing shall be convened not less than 10 days nor more than 20 days after receipt of the written request for hearing unless otherwise agreed to by the company. The Director shall make a final determination within 10 days after the conclusion of the hearing. The Director shall hold all hearings under this subsection privately in accordance with subsection (6) of this Section. The pendency of a hearing or pendency of the Director's final determination shall not stay the effect of the Director's order.
(b) After the Director's final determination pursuant to any hearing under this subsection, any party to the proceedings whose interests are affected by the Director's final determination shall be entitled to judicial review of such final determination pursuant to the provisions of the "Administrative Review Law".
Notwithstanding the availability of administrative remedies or judicial review under the "Administrative Review Law", a company which is subject to an order of the Director under this Section shall be entitled to immediate judicial review and injunctive relief in the Circuit Court of Cook County or the Circuit Court of Sangamon County upon satisfying the court:
(i) that accepting the facts set forth in the order as true, the order is arbitrary or capricious;
(ii) that the company's interests are substantially impaired by the order; and
(iii) that the company will suffer permanent injury in the absence of immediate injunctive relief.
(6) All administrative and judicial proceedings arising under this Article shall be held privately unless a public hearing is requested by the company, and all records of the company, and all records of the Department concerning the company, so far as they pertain to or are a part of the record of the proceedings, shall be and remain confidential, unless the company requests otherwise. Such records shall not be subject to public disclosure under "The Illinois Freedom of Information Act", certified December 27, 1983, as amended, or otherwise, nor shall such records be subject to subpoena by third parties, unless the company and Director consent to such disclosure or release under subpoena.
(7) The powers vested in the Director by this Section are additional to any and all other powers and remedies vested in the Director by law, and nothing herein contained shall prohibit the Director from proceeding under any other applicable law or under this Section in conjunction with any other law.
(Source: P.A. 84-715.)

(215 ILCS 5/186.2) (from Ch. 73, par. 798.2)
Sec. 186.2. (1) Any officer, manager, director, trustee, owner, employee, or agent of any insurer, or any other person with authority over or in charge of any segment of the company's affairs, shall cooperate with the Director in any proceeding under this Article or any investigation preliminary to the proceeding. The term "person" as used in this Section shall include any person who exercises control directly or indirectly over activities of the company through any holding company or other affiliate of the company. To "cooperate" shall include, but shall not be limited to, the following:
(a) to reply promptly in writing to any inquiry from the Director of Insurance requesting such a reply; and
(b) to make available to the Director any books, accounts, documents, or other records or information or property of or pertaining to the company and in such person's possession, custody or control.
(2) No person shall obstruct or interfere with the Director in the conduct of any proceeding under Sections 186.1 and 186.2 or any investigation preliminary or incidental thereto.
(3) This Section shall not be construed to abridge otherwise existing legal rights, including the right to contest any order issued under this Code.
(4) Any person who obstructs or interferes with the Director in the conduct of any proceeding or investigation under this Article, or who violates any valid order issued under this Article shall be subject to civil forfeitures, fines or penalties pursuant to Sections 134, 149, 403A and 505.1 of this Code.
(Source: P.A. 84-715.)



Article XIII - Rehabilitation, Liquidation, Conservation And Dissolution Of Companies

(215 ILCS 5/Art. XIII heading)

(215 ILCS 5/187) (from Ch. 73, par. 799)
Sec. 187. Scope of Article.
(1) This Article shall apply to every corporation, association, society, order, firm, company, partnership, individual, and aggregation of individuals to which any Article of this Code is applicable, or which is subject to examination, visitation or supervision by the Director under any provision of this Code or under any law of this State, or which is engaging in or proposing or attempting to engage in or is representing that it is doing an insurance or surety business, or is undertaking or proposing or attempting to undertake to provide or arrange for health care services as a health care plan as defined in subsection (7) of Section 1-2 of the Health Maintenance Organization Act, including the exchanging of reciprocal or inter-insurance contracts between individuals, partnerships and corporations in this State, or which is in the process of organization for the purpose of doing or attempting or intending to do such business, anything as to any such corporation, association, society, order, firm, company, partnership, individual or aggregation of individuals provided in this Code or elsewhere in the laws of this State to the contrary notwithstanding.
(2) The word "company" as used in this Article includes all of the corporations, associations, societies, orders, firms, companies, partnerships, and individuals specified in subsections (1), (4), and (5) of this Section and agents, managing general agents, brokers, premium finance companies, insurance holding companies, and all other non-risk bearing entities or persons engaged in any aspect of the business of insurance on behalf of an insurer against which a receivership proceeding has been or is being filed under this Article, including, but not limited to, entities or persons that provide management, administrative, accounting, data processing, marketing, underwriting, claims handling, or any other similar services to that insurer, whether or not those entities are licensed to engage in the business of insurance in Illinois, if the entity or person is an affiliate of that insurer.
(3) The word "court" shall mean the court before which the conservation, rehabilitation, or liquidation proceeding of the company is pending, or the judge presiding in such proceedings.
(4) The word "affiliate" as used in this Article means a person that directly, or indirectly through one or more intermediaries, controls, is controlled by, or is under common control with, the person specified.
(5) The word "person" as used in this Article means an individual, an aggregation of individuals, a partnership, or a corporation.
(6) The word "assets" as used in this Article includes all deposits and funds of a special or trust nature.
(7) The words "receivership proceedings" mean any conservation, rehabilitation, liquidation, or ancillary receivership.
(8) "Netting agreement", as used in this Article, means (a) a contract or agreement (including terms and conditions incorporated by reference therein), including a master agreement (which master agreement, together with all schedules, confirmations, definitions, and addenda thereto and transactions under any thereof, shall be treated as one netting agreement), that documents one or more transactions between the parties to the agreement for or involving one or more qualified financial contracts and that provides for the netting, liquidation, setoff, termination, acceleration, or close out under or in connection with one or more qualified financial contracts or present or future payment or delivery obligations or payment or delivery entitlements thereunder (including liquidation or close-out values relating to such obligations or entitlements) among the parties to the netting agreement; (b) any master agreement or bridge agreement for one or more master agreements described in paragraph (a) of this subsection (8); or (c) any security agreement or arrangement or other credit enhancement or guarantee or reimbursement obligation related to any contract or agreement described in paragraph (a) or (b) of this subsection (8); provided that any contract or agreement described in paragraphs (a) or (b) of this subsection (8) relating to agreements or transactions that are not qualified financial contracts shall be deemed to be a netting agreement only with respect to those agreements or transactions that are qualified financial contracts.
(9) "Qualified financial contract" means any commodity contract, forward contract, repurchase agreement, securities contract, swap agreement, or any similar agreement that the Director determines by regulation, resolution, or order to be a qualified financial contract for the purposes of this Act.
(a) "Commodity contract" means:
(1) a contract for the purchase or sale of a

commodity for future delivery on, or subject to the rules of, a board of trade or contract market under the federal Commodity Exchange Act or a board of trade outside the United States;

(2) an agreement that is subject to regulation

under Section 19 of the federal Commodity Exchange Act and that is commonly known to the commodities trade as a margin account, margin contract, leverage account, or leverage contract;

(3) an agreement or transaction that is subject

to regulation under Section 4c(b) of the federal Commodity Exchange Act and that is commonly known to the commodities trade as a commodity option;

(4) any combination of the agreements or

transactions referred to in this paragraph (a); or

(5) any option to enter into an agreement or

transaction referred to in this paragraph (a).

(b) "Forward contract", "repurchase agreement",

"securities contract", and "swap agreement" shall have the meanings set forth in the Federal Deposit Insurance Act, 12 U.S.C. § 1821(e)(8)(D), as amended from time to time.

(Source: P.A. 96-1450, eff. 8-20-10.)

(215 ILCS 5/188) (from Ch. 73, par. 800)
Sec. 188. Grounds for rehabilitation and liquidation of a domestic company or an unauthorized foreign or alien company. Whenever any domestic company or any unauthorized foreign or alien company:
1. is insolvent;
2. has failed or refused to submit its books, papers,

accounts, records or affairs to the reasonable inspection or examination of the Director or his actuaries, supervisors, deputies, or examiners;

3. has concealed, removed, altered, destroyed or

failed to establish and maintain books, records, documents, accounts, vouchers and other pertinent material adequate for the determination of its financial condition by examination under Sections 132 through 132.7 or has failed to properly administer claims and to maintain claims records which are adequate for the determination of its outstanding claims liability;

4. has failed or refused to observe an order of the

Director to make good within the time prescribed by law any deficiency, whenever its capital and minimum required surplus, if a stock company, or its required surplus, if a company other than stock, has become impaired;

5. has, by articles of consolidation, contract of

reinsurance or otherwise, transferred or attempted to transfer its entire property or business not in conformity with this Code, or entered into any transaction the effect of which is to merge substantially its entire property or business in any other company without having first obtained the written approval of the Director under this Code;

6. is found to be in such condition that its further

transaction of business would be hazardous to its policyholders, or to its creditors, or to the public;

7. has violated its charter or any law of this State

or has exceeded or is exceeding its corporate powers;

8. has an officer who has refused upon reasonable

demand to be examined under oath touching its affairs;

9. is found to be in such condition that it could not

meet the requirements for organization and authorization as required by law, except as to the amount of the original surplus required of a stock company in Section 13, and except as to the amount of the surplus required of a mutual company in excess of the minimum surplus required by this Code to be maintained, or either an authorized control level event or a mandatory control level event as set forth in Article IIA exists;

10. has ceased for the period of one year to transact

insurance business;

11. has commenced, or has attempted to commence, any

voluntary liquidation or dissolution proceeding, or any proceeding to procure the appointment of a receiver, liquidator, rehabilitator, sequestrator, or a similar officer for itself;

12. is a party, whether plaintiff or defendant in any

proceeding in which an application is made for the appointment of a receiver, custodian, liquidator, rehabilitator, sequestrator, or similar officer for such company or its property, or a receiver, custodian, liquidator, rehabilitator, sequestrator or similar officer, for such company or its property is appointed by any court, or such appointment is imminent;

13. consents by a majority of its directors,

stockholders or members;

14. has not organized and obtained a certificate

authorizing it to commence the transaction of its business within the period of time prescribed by the sections of this Code under which it is or proposes to be organized; or

15. has failed or refused to pay any valid final

judgment within 30 days after the rendition thereof, or whenever it appears to the Director that any person has committed a violation of Article VIII 1/2 with the result described in Section 131.26,

sufficient grounds shall be deemed to exist for the commencement of rehabilitation or liquidation proceedings.
With respect to a domestic company, the Director must report, and with respect to an unauthorized foreign or alien company, the Director may report any such case to the Attorney General of this State whose duty it shall be to apply forthwith by complaint on relation of the Director in the name of the People of the State of Illinois, as plaintiff, to the Circuit Court of Cook County, the Circuit Court of Sangamon County, or the circuit court of the county in which such company has, or last had its principal office, for an order to rehabilitate or liquidate the defendant company as provided in this Article, and for such other relief as the nature of the case and the interests of its policyholders, creditors, members, stockholders or the public may require.
When, upon investigation, the Director finds that a company is engaged in any aspect of the business of insurance on behalf of or in association with any domestic insurance company, against which a receivership proceeding has been or is being filed under this Article, in a manner that appears to be detrimental to policyholders, creditors, members, shareholders, or the public, the Director may report such case to the Attorney General of this State, whose duty it is to apply forthwith by complaint on relation of the Director in the name of the People of the State of Illinois, as plaintiff, to the court in which the receivership proceeding is pending for an order to appoint the Director as receiver to assume control of the assets and operation of the company pending a complete investigation and determination of the rights of the policyholders, creditors, members, shareholders, and the general public.
(Source: P.A. 92-140, eff. 7-24-01.)

(215 ILCS 5/188.1) (from Ch. 73, par. 800.1)
Sec. 188.1. Provisions for conservation of assets of a domestic, foreign, or alien company.
(1) Upon the filing by the Director of a verified complaint alleging (a) that with respect to a domestic, foreign, or alien company, whether authorized or unauthorized, a condition exists that would justify a court order for proceedings under Section 188, and (b) that the interests of creditors, policyholders or the public will probably be endangered by delay, then the circuit court of Sangamon or Cook County or the circuit court of the county in which such company has or last had its principal office shall enter forthwith without a hearing or prior notice an order directing the director to take possession and control of the property, business, books, records, and accounts of the company, and of the premises occupied by it for the transaction of its business, or such part of each as the complaint shall specify, and enjoining the company and its officers, directors, agents, servants, and employees from disposition of its property and from transaction of its business except with the concurrence of the Director until the further order of the court. Copies of the verified complaint and the seizure order shall be served upon the company.
(2) The order shall continue in force and effect for such time as the court deems necessary for the Director to ascertain the condition and situation of the company. On motion of either party or on its own motion, the court may from time to time hold such hearings as it deems desirable, and may extend, shorten, or modify the terms of, the seizure order. So far as the court deems it possible, the parties shall be given adequate notice of such hearings. As soon as practicable, the court shall vacate the seizure order or terminate the conservation proceedings of the company, either when the Director has failed to institute proceedings under Section 188 having a reasonable opportunity to do so, or upon an order of the court pursuant to such proceedings.
(3) Entry of a seizure order under this section shall not constitute an anticipatory breach of any contract of the company.
(4) The court may hold all hearings in conservation proceedings privately in chambers, and shall do so on request of any officer of the company proceeded against.
(5) In conservation proceedings and judicial reviews thereof, all records of the company, other documents, and all insurance department files and court records and papers, so far as they pertain to and are a part of the record of the conservation proceedings, shall be and remain confidential except as is necessary to obtain compliance therewith, unless and until the court, after hearing arguments in chambers from the Director and the company, shall decide otherwise, or unless the company requests that the matter be made public.
(6) Any person having possession of and refusing to deliver any of the property, business, books, records or accounts of a company against which a seizure order has been issued shall be guilty of a Class A misdemeanor.
(Source: P.A. 89-206, eff. 7-21-95.)

(215 ILCS 5/188.2)
Sec. 188.2. Grounds for and provisions applicable to rehabilitation or liquidation of a domestic company that is a covered financial company under the federal Dodd-Frank Wall Street Reform and Consumer Protection Act.
(a) The provisions of this Section apply in accordance with Title II of the federal Dodd-Frank Wall Street Reform and Consumer Protection Act, P.L. 111-203, with respect to an insurance company that is a covered financial company, as that term is defined under 12 U.S.C. 5381.
(b) The Director may file a complaint for an order of rehabilitation or liquidation pursuant to Section 188 of this Code on any of the following grounds:
(1) upon a determination and notification given by

the Secretary of the Treasury of the United States (in consultation with the President of the United States) that the insurance company is a financial company satisfying the requirements of 12 U.S.C. 5383(b), and the board of directors (or body performing similar functions) of the insurance company acquiesces or consents to the appointment of a receiver pursuant to 12 U.S.C. 5382(a)(1)(A)(i), with such consent to be considered as consent to an order of rehabilitation or liquidation;

(2) upon an order of the United States District Court

for the District of Columbia under 12 U.S.C. 5382(a)(1)(A)(iv)(I) granting the petition of the Secretary of the Treasury of the United States concerning the insurance company under 12 U.S.C. 5382(a)(1)(A)(i); or

(3) a petition by the Secretary of the Treasury of

the United States concerning the insurance company is granted by operation of law under 12 U.S.C. 5382(a)(1)(A)(v).

(c) Notwithstanding any other provision in this Article, this Code, or any other law, after notice to the insurance company, the receivership court may grant an order on the complaint for rehabilitation or liquidation within 24 hours after the filing of a complaint pursuant to this Section.
(d) If the receivership court does not make a determination on a complaint for rehabilitation or liquidation filed by the Director pursuant to this Section within 24 hours after its filing, then it shall be deemed granted by operation of law upon the expiration of the 24-hour period. At the time that an order is deemed granted under this Section, the provisions of Article XIII of this Code shall be deemed to be in effect, and the Director shall be deemed to be affirmed as receiver and have all of the applicable powers provided by this Code, regardless of whether an order has been entered. The receivership court shall expeditiously enter an order of rehabilitation or liquidation that:
(1) is effective as of the date that it is deemed

granted by operation of law; and

(2) conforms to the provisions for rehabilitation or

liquidation contained in Article XIII of this Code, as applicable.

(e) Any order of rehabilitation or liquidation made pursuant to this Section shall not be subject to any stay or injunction pending appeal.
(f) Nothing in this Section shall be construed to supersede or impair any other power or authority of the Director or the court under this Article or Code.
(Source: P.A. 98-136, eff. 8-2-13.)

(215 ILCS 5/189) (from Ch. 73, par. 801)
Sec. 189. Injunction. The court shall have jurisdiction, upon, or at any time after the filing of the complaint to issue an injunction restraining such company and its officers, agents, directors, employees and all other persons from transacting any company business or disposing of its property until the further order of the court. The court may also restrain all persons, companies, and entities from bringing or further prosecuting all actions and proceedings at law or in equity or otherwise, whether in this State or elsewhere, against the company or its assets or property or the Director except insofar as those actions or proceedings arise in or are brought in the conservation, rehabilitation, or liquidation proceeding. The court may issue such other injunctions or enter such other orders as may be deemed necessary to prevent interference with the proceedings, or with the Director's possession and control or title, rights or interests as herein provided or to prevent interference with the conduct of the business by the Director, and may issue such other injunctions or enter such other orders as may be deemed necessary to prevent waste of assets or the obtaining, asserting, or enforcing of preferences, judgments, attachments, or other like liens, including common law retaining liens, or the making of any levy against such company or its property and assets while in the possession and control of the Director. The court may issue any other injunctions or enter any other orders that are necessary to protect enrollees in accordance with subsection (c) of Section 5-6 of the Health Maintenance Organization Act. Any injunction issued under this article may be served and enforced as in other civil proceedings, but no bond or other security shall be required of the plaintiff, either for costs or for any injunction. The provisions of this Section are subject to the exclusion set forth in subsection (o) of Section 204 of this Article.
(Source: P.A. 100-89, eff. 8-11-17.)

(215 ILCS 5/190) (from Ch. 73, par. 802)
Sec. 190. Practice, hearing, order and appeal.
(1) The defendant company shall appear within 10 days after the service of the summons as in this Article provided, exclusive of the day of service. If, on the return day of the summons the defendant shall enter its appearance in the action and apply for further time in which to answer, the court shall, upon request of the defendant, extend the time for answering for a period not to exceed 10 days from said return day. If the defendant fails to answer on the return day or within the time granted, or fails to appear, the court shall proceed to hear and determine the cause as herein provided.
(2) The court, on the return day of the summons as originally fixed or extended hereunder, shall set the cause for hearing on some day not exceeding 20 days from the return day, or the extended return day as herein provided.
(3) No motions or other pleadings, whether to dissolve, modify or continue any injunction or otherwise, shall be filed by, or permitted on behalf of the defendant prior to the filing of an answer to the complaint. All pleadings shall be filed within the time herein provided.
(4) The pleadings and proceedings insofar as not otherwise regulated by this Article, shall be as in other civil proceedings.
(5) Upon the hearing, at which the complaint and any exhibits filed therewith shall be received as prima facie evidence of the facts therein recited, the court shall enter an order either dismissing the complaint or finding that sufficient cause exists for rehabilitation or liquidation and directing the Director to take possession of the property, business and affairs of such company and to rehabilitate or liquidate the same as the case may be. The Director shall be responsible on his official bond for all assets coming into his possession.
(6) An appeal, if taken from such order, shall be prosecuted on an expedited basis as provided for in such cases by Illinois Supreme Court Rule 307.
(7) A claim for attorneys' fees incurred by the company in contesting its conservation, rehabilitation, or liquidation may be filed in the proceedings, and the claim may be allowed upon a showing that (i) the attorneys' fees incurred are reasonable; (ii) the board of directors of the company incurred such attorneys' fees based upon their best knowledge, information, and belief formed after reasonable inquiry indicating such contention is well grounded in fact and is warranted by existing law or a good faith argument of the extension, modification, or reversal of existing law; and (iii) the contention is not pursued for any improper purpose, including harassment, unnecessary delay in the proceedings, or waste of estate assets. Such claims, if allowed, shall be accorded a priority of distribution under paragraph (g) of subsection (1) of Section 205. This subsection (7) applies to all liquidation, rehabilitation, or conservation proceedings that are pending on the effective date of this amendatory Act of 1993 and to all future liquidation, rehabilitation, or conservation proceedings.
(Source: P.A. 88-297; 88-670, eff. 12-2-94; 89-206, eff. 7-21-95.)

(215 ILCS 5/190.1) (from Ch. 73, par. 802.1)
Sec. 190.1. Appeal of order directing liquidation - special claims procedure.
(1) Within 5 days of the effective date of this amendatory Act of 1982, or, if later, within 5 days after the filing of a notice of appeal of an order of liquidation, which order has not been stayed, the Director shall present for the circuit court's approval a plan for the continued performance of the defendant company's policy claims obligations, including the duty to defend insureds under liability insurance policies, during the pendency of an appeal. Such plan shall provide for the continued performance and payment of policy claims obligations in the normal course of events, notwithstanding the grounds alleged in support of the order of liquidation including the ground of insolvency. In the event the defendant company's financial condition will not, in the judgment of the Director, support the full performance of all policy claims obligations during the appeal pendency period, the plan may prefer the claims of certain policyholders and claimants over creditors and interested parties as well as other policyholders and claimants, as the Director finds to be fair and equitable considering the relative circumstances of such policyholders and claimants. The circuit court shall examine the plan submitted by the Director and if it finds the plan to be in the best interests of the parties, the circuit court shall approve the plan. No action shall lie against the Director or any of his deputies, agents, clerks, assistants or attorneys by any party based on preference in an appeal pendency plan approved by the circuit court.
(2) The appeal pendency plan shall not supersede or affect the obligations of any insurance guaranty fund which under its own state law is required to pay covered claims obligations during the appeal pendency period.
(Source: P.A. 96-1000, eff. 7-2-10.)

(215 ILCS 5/191) (from Ch. 73, par. 803)
Sec. 191. Title to property of company. The Director and his successor and successors in office shall be vested by operation of law with the title to all property, contracts, and rights of action of the company as of the date of the order directing rehabilitation or liquidation. The Director is entitled to immediate possession and control of all property, contracts, and rights of action of the company, and is further authorized and directed to remove any and all records and property of the company to the Director's possession and control or to such other place as may be convenient for the purposes of efficient and orderly administration of the rehabilitation or liquidation. All persons, companies, and entities shall immediately release their possession and control of any and all property, contracts, and rights of action of the company to the Director including, but not limited to, bank accounts and bank records, premium and related records, and claim, underwriting, accounting, and litigation files. The entry of an order of rehabilitation or liquidation creates an estate that comprises all of the liabilities and assets of the company. The filing or recording of such order in the office of the recorder or the Registrar of Titles in any county of this State shall impart the same notice that a deed, bill of sale or other evidence of title duly filed for record by such company would have imparted.
(Source: P.A. 89-206, eff. 7-21-95.)

(215 ILCS 5/192) (from Ch. 73, par. 804)
Sec. 192. Duties of Director as rehabilitator; termination.
(1) Upon the entry of an order directing rehabilitation, the Director shall immediately proceed to conduct the business of the company and take such steps towards removal of the causes and conditions which have made such proceedings necessary as may be expedient.
(2) The Director is authorized to deal with the property and business of the company in his name as Director, or, if the Court shall so order, in the name of the company. The Director may, subject to the approval of the Court, sell or otherwise dispose of the real and personal property, or any part thereof, and sell or compromise all doubtful or uncollectible debts or claims owing to the company in any rehabilitation proceeding now pending or hereafter instituted, except that whenever the value of any real or personal property or the amount of any such debt owing to the company does not exceed $25,000, the Director may sell, dispose of, compromise, or compound the same upon such terms as the Director deems to be in the best interest of the company without obtaining approval of the court unless otherwise directed by the court. The Director may solicit contracts whereby a solvent company agrees to assume, in whole or in part, or upon a modified basis, the liabilities of a company in rehabilitation in a manner consistent with subsection (4) of Section 193 of this Code.
(3) The Director may bring any action, claim, suit, or proceeding against any director or officer of the company or against any other person with respect to that person's dealings with the company including, but not limited to, prosecuting any action, claim, suit, or proceeding on behalf of the creditors, members, policyholders, or shareholders of the company. Nothing in this subsection shall be construed to affect the standing of the Illinois Insurance Guaranty Fund, the Illinois Life and Health Insurance Guaranty Association, or the Illinois Health Maintenance Organization Guaranty Association to sue or be sued under applicable law.
(4) If at any time the Director finds that it is in the best interests of policyholders, creditors and the company to effect a plan of mutualization or rehabilitation, the Director may submit such plan to the court for its approval. Such plan, in addition to any other terms and provisions as may by the Director be deemed necessary or advisable, may include a provision imposing liens upon the net equities of policyholders of the company, and in the case of life companies, a provision imposing a moratorium upon the loan or cash surrender values of the policies, for such period and to such an extent as may be necessary. Notice of the hearing upon any such plan shall be given in the manner as may be fixed by the court and upon such hearing the court may either approve or disapprove the plan or modify it in such manner and to such extent as to the court shall seem appropriate.
(5) Where in such proceedings the Court has entered an order for the filing of claims and it subsequently appears that the total amount of all allowable claims exceed the assets in the possession of the Rehabilitator, the Court may upon the application of the Director authorize a distribution of assets in accordance with the applicable provisions of Section 210. The Director may at such time apply under this Section for an order dissolving the company in accordance with the applicable provisions of Section 196.
(6) If at any time the Director finds that the causes and conditions which made such proceeding necessary have been removed he may petition the court for an order terminating the conduct of the business by the Director and permitting such company to resume possession of its property and the conduct of its business and for a full discharge of all liability and responsibility of the Director. No order for the return to such company of its property and business shall be granted unless the court after a full hearing determines that the purposes of the proceeding have been fully accomplished.
(Source: P.A. 89-206, eff. 7-21-95; 90-381, eff. 8-14-97.)

(215 ILCS 5/193) (from Ch. 73, par. 805)
Sec. 193. Duties of Director as liquidator; sales; reinsurance.
(1) Upon the entry of an order directing liquidation, the Director shall immediately proceed to liquidate the property, business, and affairs of the company. The Director is hereby authorized to deal with the property, business, and affairs of the company in his name as Director, or, if the court shall so order, in the name of the company.
(2) The Director may, subject to the approval of the court, sell or otherwise dispose of the real and personal property, or any part thereof, and sell or compromise all debts or claims owing to the company, except that whenever the value of any real or personal property or the amount of any debt owing to the company does not exceed $25,000, the Director may sell, dispose of, compromise, or compound the same upon such terms as the Director deems to be in the best interest of the company without obtaining approval of the court.
(3) The Director may bring any action, claim, suit, or proceeding against any director or officer of the company or against any other person with respect to that person's dealings with the company including, but not limited to, prosecuting any action, claim, suit, or proceeding on behalf of the creditors, members, policyholders, or shareholders of the company. Nothing in this subsection shall be construed to affect the standing of the Illinois Insurance Guaranty Fund, the Illinois Life and Health Insurance Guaranty Association, or the Illinois Health Maintenance Organization Guaranty Association to sue or be sued under applicable law.
(4) In order to preserve so far as possible the rights and interests of the policyholders of the company whose contracts were cancelled by the liquidation order and of such other creditors as may be possible, the Director may solicit a contract or contracts whereby a solvent company or companies will agree to assume in whole, or in part, or upon a modified basis, the liabilities owing to said former policyholders or creditors. The Director may, subject to Section 531.08(h) of this Code or Section 6-8 of the Health Maintenance Organization Act, cede or reinsure all or so much as may be necessary of the in-force business to another company using assets of the liquidated company to pay therefor in preference to satisfying other obligations or creditors. The Director may assign any rights or interests of the company to receive reinsurance proceeds for losses to the Illinois Life and Health Insurance Guaranty Association, the Illinois Health Maintenance Organization Guaranty Association or any similar organization in any other state. If, after a full hearing upon a petition filed by the Director, the court shall find that the Director endeavored to obtain the best contract for the benefit of said parties in interest, and if the said Director shall report to the court that he is ready and willing to enter into a contract and submit a copy thereof to the court, the court shall examine the procedure and acts of the Director, and if the court shall find that the best possible contract in the interests of said parties has been obtained and that it is best for the interests of said parties that said contract be entered into, the court shall by written order approve the acts of the Director and authorize him to execute said contract.
(5) In recognition of the rights of policyholders whose "claims made" contracts were cancelled by the liquidation order, he may, in his discretion, permit such policyholders to purchase an extended discovery period which is subject to the limitations in this Article. The policyholder shall pay to the liquidator a premium which is appropriate for the rights purchased as determined by the liquidator and approved by the court. No extended discovery period purchased before or after the entry of the liquidation order shall extend the time to file claims as set by the court pursuant to Section 208 of this Code. Claims accruing by virtue of such extended discovery period shall be treated as any other claim under Article XXXIV of this Code, and shall be subject to the limitations, exclusions and conditions in the Illinois Insurance Guaranty Fund Act and in the laws governing similar organizations in other states.
(6) The Director is authorized to cancel policies, bonds, and contracts of insurance subject to court approval.
(7) All persons, companies, and entities shall immediately turn over to the Director all unearned premium that has been collected by or on behalf of the company and all earned premium owing the company unless otherwise directed in writing by the Director or by court order. Within 30 days of the date of a written request of the Director, those persons, companies, and entities shall submit affidavits verifying amounts collected by, on behalf of, or due and owing the company and further shall provide copies of all premium fund trust account information and such other applicable documentation as requested by the Director. Nothing in this subsection shall be construed to affect the rights of (i) the Illinois Life and Health Insurance Guaranty Association to collect premium under item (6) of Section 531.08 of this Code or (ii) the Illinois Health Maintenance Organization Guaranty Association to collect premium under item (11) of Section 6-8 of the Health Maintenance Organization Act.
(8) The amount recoverable by the Director from a reinsurer shall not be reduced or diminished as a result of the entry of an order of liquidation notwithstanding any provision in the reinsurance contract or other such agreement. Payment made by a reinsurer to or on behalf of an insured of the company shall not diminish the reinsurer's obligation to the company except when the reinsurance agreement lawfully provides for payment to or on behalf of the company's insured by the reinsurer. All reinsurance contracts to which the company is a party, which do not contain the provisions required with respect to the obligation of a reinsurer in the event of insolvency of the reinsured to obtain credit for reinsurance or pursuant to other applicable statutes, shall contain or be construed to contain all of the following provisions:
(a) Upon the entry of an order of liquidation and

notwithstanding the Director's failure to pay all or a portion of a claim, the reinsurance obligation shall be due and owing to the Director on the basis of claims allowed in the liquidation proceeding. The reinsurer shall submit the amounts due and owing directly to the company as ceding insurer or to the Director.

(b) The Director shall give written notice or arrange

for the giving of written notice to reinsurers or their agents of the pendency of a claim against the company indicating the policy or bond reinsured within a reasonable time after the claim is filed. The reinsurer may interpose, at its own expense, in the proceeding where the claim is to be adjudicated, any defenses that it may deem available to the company or the Director.

(Source: P.A. 88-297; 89-206, eff. 7-21-95.)

(215 ILCS 5/194) (from Ch. 73, par. 806)
Sec. 194. Rights and liabilities of creditors fixed upon liquidation.
(a) The rights and liabilities of the company and of its creditors, policyholders, stockholders or members and all other persons interested in its assets, except persons entitled to file contingent claims, shall be fixed as of the date of the entry of the Order directing liquidation or rehabilitation unless otherwise provided by Order of the Court. The rights of claimants entitled to file contingent claims or to have their claims estimated shall be determined as provided in Section 209.
(b) The Director may, within 2 years after the entry of an order for rehabilitation or liquidation or within such further time as applicable law permits, institute an action, claim, suit, or proceeding upon any cause of action against which the period of limitation fixed by applicable law has not expired at the time of filing of the complaint upon which the order is entered.
(c) The time between the filing of a complaint for conservation, rehabilitation, or liquidation against the company and the denial of the complaint shall not be considered to be a part of the time within which any action may be commenced against the company. Any action against the company that might have been commenced when the complaint was filed may be commenced for at least 180 days after the complaint is denied.
(Source: P.A. 88-297; 89-206, eff. 7-21-95.)

(215 ILCS 5/195) (from Ch. 73, par. 807)
Sec. 195. Borrowing on the pledge of assets.
For the purpose of facilitating the rehabilitation, liquidation, conservation or dissolution provided for by this article, the Director may, subject to the approval of the court, borrow money and execute, acknowledge and deliver certificates of indebtedness upon such terms and entitled to such liens and priorities as may be fixed by the court, or notes or other evidence of indebtedness therefor and secure the repayment of the same by the mortgage, pledge, assignment, transfer in trust or hypothecation or any or all of the property whether real, personal or mixed of the company against which a proceeding has been brought under this article. Subject to the approval of the court, he shall also have power to take any and all other action necessary and proper to consummate any such loans and to provide for the repayment thereof. The Director shall incur no personal liability by virtue of any loan made pursuant to this section.
(Source: Laws 1937, p. 696.)

(215 ILCS 5/196) (from Ch. 73, par. 808)
Sec. 196. Order of dissolution. If the company against whom the complaint for liquidation is filed is a corporation and the complaint prays for dissolution of such company, the court shall have jurisdiction either before or after final liquidation of the property, business and affairs of such company, after service of summons and complaint as above stated and a full hearing, to enter a judgment dissolving such company, and if an order of liquidation has been entered against a company, the court shall have jurisdiction, upon the petition of the Director, to enter an order dissolving the company. The court may likewise, regardless of whether an order of liquidation is sought or has been obtained, upon proper complaint or petition by the Director, order dissolution of a company where it has failed to qualify for a certificate of authority authorizing it to commence the transaction of its business, or where a company has no assets and no means for payment of liabilities.
(Source: P.A. 89-206, eff. 7-21-95.)

(215 ILCS 5/197) (from Ch. 73, par. 809)
Sec. 197. Rights, powers, and duties ancillary to domiciliary proceeding.
The rights, powers, and duties of the Director as conservator, rehabilitator, or liquidator, with reference to the assets of a foreign or alien company, whether authorized or unauthorized, shall be ancillary to the rights, powers and duties imposed upon any receiver or other person, if any, in charge of the property, business and affairs of such company in its domiciliary state or country.
(Source: P.A. 86-1154; 86-1156.)

(215 ILCS 5/198) (from Ch. 73, par. 810)
Sec. 198. Service of summons and return.
(1) Upon the filing of a complaint, summons shall forthwith issue, returnable in 3 days after its date, and a copy of the summons together with the complaint in any proceeding under this article shall be served upon the company named in such complaint by delivering the same to its president, vice president, secretary, treasurer, director, or to its managing agent, or if the company lack any of the aforesaid officers, or they cannot be found within the State, to the officer performing corresponding functions under another name; if it be a Lloyds, reciprocal or inter-insurance exchange, by delivering such summons and copy of the complaint to the duly designated attorney-in-fact.
(2) When it is satisfactorily proved by the report of an examiner of the department made in accordance with the provisions of this Code, or by affidavit if anyone familiar with the facts, that the officers, directors, trustees or managing agents or members of any company named in said complaint upon whom service is required to be made as above provided, have, or if a Lloyds, reciprocal or inter-insurance exchange be named in the complaint, that the duly designated attorney-in-fact, has, departed from the State or keep themselves or himself concealed therein, or if such of the persons residing in this State and upon whom service is required to be made as above provided have resigned from their offices, or that service cannot be made immediately by the exercise of reasonable diligence, such service may be had by the mailing of a copy of the complaint and summons to the last known address of the company, or by publication in such form and in such manner as the court shall order.
(Source: Laws 1959, p. 1422.)

(215 ILCS 5/199) (from Ch. 73, par. 811)
Sec. 199. Removal of proceedings to Sangamon or Cook county.
In the event an order is entered directing liquidation, rehabilitation or conservation, the Director may remove the property and assets of the company to the county of Sangamon or to the county of Cook. In the event of such removal or contemplated removal the court shall upon proper petition showing the necessity therefor, filed by the Director, order the clerk of the court wherein such proceeding was commenced to make a full transcript of the petition for removal and the order thereon and to transmit the same together with all papers theretofore filed in the cause, to the Clerk of the Circuit Court of the county of Sangamon or to the Clerk of the Circuit Court of the county of Cook, as the case may be, and the proceeding shall thereafter be conducted in the same manner as if it had been commenced in the county to which the cause is transferred.
(Source: Laws 1965, p. 3563.)

(215 ILCS 5/200) (from Ch. 73, par. 812)
Sec. 200. Examinations. The pendency of any proceeding under this Article shall in no way affect the power and authority of the Director to conduct any examination provided for in Sections 132 through 132.7, in connection with the business, conduct or affairs of the company sought to be liquidated, rehabilitated or conserved.
An annual audit of any business having assets of more than $500,000 which is under liquidation or rehabilitation pursuant to this Act shall be performed by an independent outside certified public accountant, who is currently engaged in the conduct of audits under the Illinois State Auditing Act. The cost of this audit shall be paid by the Director out of the assets of the business being liquidated or rehabilitated.
An annual audit of any special deputy appointed under Section 202 shall be conducted by an independent, outside certified public accountant performing the audits provided for in the preceding paragraph. The cost of this audit shall be allocated among the estates of the companies in conservation, rehabilitation, or liquidation on the basis of allocation methods established by the Director. The Illinois Auditor General may, at his option, participate in the audit of any special deputy.
Copies of all audits prepared under this Section shall be promptly provided after completion to the Governor, to the Illinois Auditor General, and to the majority and minority leaders of the Senate and the House of Representatives.
(Source: P.A. 89-97, eff. 7-7-95.)

(215 ILCS 5/201) (from Ch. 73, par. 813)
Sec. 201. Who may apply for appointment of receiver or liquidator.) No order or judgment enjoining, restraining or interfering with the prosecution of the business of any company, or for the appointment of a temporary or permanent receiver, rehabilitator or liquidator of a domestic company, or receiver or conservator of a foreign or alien company, shall be made or granted otherwise than upon the complaint of the Director represented by the Attorney General as provided in this article, except in an action by a judgment creditor or in proceedings supplementary thereto after notice that a final judgment has been entered and that the judgment creditor intends to file a complaint praying for any of the relief in this section mentioned, has been served upon the Director at least 30 days prior to the filing of such complaint by such judgment creditor.
(Source: P.A. 84-546.)

(215 ILCS 5/202) (from Ch. 73, par. 814)
Sec. 202. Appointment of special deputies; employees and professional advisors; contracts; qualified immunity.
(a) For the purpose of assisting the Director in the performance of the Director's duties under Articles VII, XIII, and XIII 1/2 of this Code, the Director has authority to appoint one or more special deputies as the Director's agent or agents, and clerks, assistants, attorneys, and other personnel as the Director may deem necessary and to delegate to each such person authority to assist the Director as the Director may consider appropriate. The compensation of each special deputy, clerk, assistant, attorney, and other designated personnel shall be fixed and paid by the Director. The Director shall also have the authority to retain and pay attorneys, actuaries, accountants, consultants, and such other persons as the Director may deem necessary and appropriate. The Director shall fix the rate of compensation of these attorneys, actuaries, accountants, consultants, and other persons subject to the approval of the court. The Director, however, has the authority to fix, without the approval of the court, the rate of compensation of attorneys, actuaries, accountants, consultants, and other persons that he considers necessary and appropriate if the Director determines that the projected expenditure for professional fees to each such person will not exceed $20,000 per company in any calendar year.
(b) The special deputies may enter into leases or contracts for the procurement of real or personal property, and on such terms and conditions as the Director may deem necessary or advisable for the purpose of performing the Director's duties under Articles VII, XIII, and XIII 1/2 of this Code. Any such lease or contract that requires an aggregate expenditure in excess of $150,000 shall be subject to the approval of the court before which is pending the delinquency proceeding of the estate of the company on whose behalf the lease or contract is entered into. In the event that the lease or contract is entered into on behalf of 2 or more companies, the delinquency proceedings of the 2 or more companies shall be consolidated for the sole purpose of obtaining approval of the lease or contract from the court before which is pending the delinquency proceeding of the estate of the company that, in the judgment of the Director at the time of application for approval, is to bear the largest portion of the amounts to be expended under the lease or contract under the allocation methods established by the Director under subsection (c)(1) of this Section.
(c) (1) The compensation of the persons appointed by the Director and the attorneys, actuaries, accountants, consultants, and other persons retained by the Director, the payments under the leases or contracts described in subsection (b) of this Section, and all other expenses of taking possession of the property and the administration of the company and its property shall be paid (i) out of the funds or assets of the company on whose behalf the compensation, payments, or expenses were incurred or (ii) in the event that the compensation, payments, or expenses were, in the judgment of the Director, incurred in behalf of 2 or more companies, out of the assets of those companies on the basis of allocation methods established by the Director.
(2) Notwithstanding the foregoing provisions of this subsection (c), the salary of the special deputies, together with the salaries or fees of those clerks, assistants, attorneys, actuaries, accountants, consultants, or other persons appointed or retained by the Director under this Section, and the other expenses of taking possession of the property and the administration of the company and its property, may be paid out of amounts appropriated to the Department of Insurance. Any amounts paid under this Section from appropriated funds shall be repaid to the State treasury from any available funds or assets of the company on whose behalf the expenses were incurred, subject to the approval of the court before which is pending the delinquency proceeding of the company.
(d) (1) For each calendar quarter or other period as the court may determine, the Director shall file with the court before which is pending the delinquency proceeding of each company in liquidation or rehabilitation a report for the period reflecting the company's (i) cash and invested assets held by the Director at the beginning of the period, (ii) cash receipts, (iii) cash disbursements for payments of salaries, compensation, professional fees, and all other expenses of administration of the company and its property, (iv) all other cash disbursements, and (v) cash and invested assets held by the Director at the end of the period; provided that the report need not be filed more than once for each calendar year if the cash and invested assets of the company are less than $250,000. For each such period, the Director shall file with the court a similar report for each company in conservation, except that this report shall reflect only those cash disbursements for payments of salaries, compensation, professional fees, and all other expenses of the administration of the company and its property.
(2) No party to the proceedings may object to any aspect of that report unless the basis of the party's objection is set forth in a motion filed with the court not later than 30 days after the filing of the report. In the event that objections to the report are filed, the Director shall have 15 days to file a response to the objections, and a hearing on the matter shall be held at the earliest possible date consistent with the schedule of the court. Any hearing on objections shall be limited solely to the specific objections raised in the original motion.
(e) (1) For purposes of this subsection (e):
"Receiver" means the Director in his or her capacity as the liquidator, rehabilitator, or conservator of a company in liquidation, rehabilitation, or conservation.
"Director as trustee" means the Director when appointed as trustee under this Article.
"Employees" means all present and former special deputies appointed by the Director and all persons that the Director or special deputies may appoint or employ or may have appointed or employed to assist in the liquidation, rehabilitation, or conservation of a company. "Employees" shall not include any attorneys, accountants, auditors, or other professional persons or firms (or their employees) who are retained as independent contractors by either the Director or by any special deputy appointed under this Section.
"Advisors" means all persons that the Director may appoint or may have appointed under Section 202.1.
(2) If a cause of action is commenced against the receiver, the Director as trustee, employees, or advisors, either personally or in their official capacity, alleging property damage, property loss, personal injury, or other civil liability arising out of any act, error, or omission of the receiver, the Director as trustee, employees, or advisors committed within the scope of their duties or employment involving a company in liquidation, rehabilitation, or conservation, the receiver, the Director as trustee, employees, or advisors shall be indemnified out of the assets of the company for all expenses, attorneys' fees, judgments, settlements, decrees, fines, penalties, or amounts paid in satisfaction of or incurred in the defense of the cause of action unless it is determined upon a final adjudication on the merits that the act, error, or omission of the receiver, the Director as trustee, employees, advisors, or the court giving rise to the claim was not within the scope of his or her duties or employment or was caused by intentional, wilful, or wanton misconduct. Any payments out of the assets of the company under this subsection (e) shall be subject to the prior approval of the court before which is pending the delinquency proceeding of the company.
The court shall be entitled to indemnification under Section 2 of the Representation and Indemnification of State Employees Act.
Attorneys' fees and expenses incurred in defending an action against the receiver, the Director as trustee, employees, or advisors for which indemnity is available under this part (2) may, upon the approval of the receiver and the court before which is pending the delinquency proceeding of the company, be paid from the assets of the company's estate in advance of the final disposition of the action upon receipt of an undertaking by or on behalf of the receiver, the Director as trustee, employees, or advisors to pay that amount, if it shall ultimately be determined upon a final adjudication on the merits that he or she is not entitled to be indemnified under this part (2).
Any indemnification, expense payments, and attorneys' fees from the company's assets for actions against the receiver, the Director as trustee, employees, or advisors under this part (2) shall be considered an administrative expense of the estate.
In the event of actual or threatened litigation against the receiver, the Director as trustee, employees, or advisors for which indemnity is available under this part (2), a reasonable amount of funds, which in the judgment of the Director may be needed to provide indemnity, may be segregated and reserved from the assets of the company as security for the payment of indemnity until all applicable statutes of limitations shall have run and all actual or threatened actions against the receiver, the Director as trustee, employees, or advisors have been completely and finally resolved.
(3) Nothing contained or implied in this subsection (e) shall operate, or be construed or applied, to deprive the Director, receiver, the Director as trustee, the company's estate, any employee, any advisor or the court of any defense, claim, or right of immunity heretofore available.
(Source: P.A. 88-297; 89-206, eff. 7-21-95.)

(215 ILCS 5/202.1) (from Ch. 73, par. 814.1)
Sec. 202.1. The Director may, with the approval of the court, appoint an Advisory Committee, consisting of policyholders, claimants, or other creditors, including Guaranty Funds and Guaranty Associations, should the Director deem it necessary to the proper performance of his responsibilities under this Article and Article XIII 1/2. The Committee shall serve at the pleasure of the Director and shall serve without compensation other than reimbursement for travel and per diem living expenses incurred in attending committee meetings. No other committees of any nature shall be appointed by the Director or the court in any proceeding conducted under this Article and Article XIII 1/2.
(Source: P.A. 86-1155; 86-1156.)

(215 ILCS 5/203) (from Ch. 73, par. 815)
Sec. 203. Exemption from filing fees.
The Director shall not be required to pay any fee to any public officer for filing, recording or in any manner authenticating any paper or instrument relating to any proceeding under this article, nor for services rendered by any public officer for serving any process; but such fees and costs may be taxed as costs against the defendant in the suit by order of the court and paid to such public officer.
(Source: Laws 1937, p. 696.)

(215 ILCS 5/204) (from Ch. 73, par. 816)
Sec. 204. Prohibited and voidable transfers and liens.
(a)(1) A preference is a transfer of any of the property of a company to or for the benefit of a creditor, for or on account of an antecedent debt, made or suffered by the company within 2 years before the filing of a complaint under this Article, the effect of which may be to enable the creditor to obtain a greater percentage of this debt than another creditor of the same class would receive.
(2) Any preference may be avoided by the Director as rehabilitator, liquidator, or conservator if:
(A) the company was insolvent at the time of the

transfer; and

(B) the transfer was made within 4 months before the

filing of the complaint; or the creditor receiving it was (i) an officer, or any employee or attorney or other person who was in fact in a position of comparable influence in the company to an officer whether or not that person held such a position, (ii) any shareholder holding, directly or indirectly, more than 5% of any class of any equity security issued by the company, or (iii) any other person, firm, corporation, association, or aggregation of individuals with whom the company did not deal at arm's length.

(3) Where the preference is voidable, the Director as rehabilitator, liquidator, or conservator may recover the property or, if it has been converted, its value from any person who has received or converted the property; except where a bona fide purchaser or lienor has given less than fair equivalent value, the purchaser or lienor shall have a lien upon the property to the extent of the consideration actually given. Where a preference by way of lien or security title is voidable, the court may on due notice order the lien or title to be preserved for the benefit of the estate, in which event the lien or title shall pass to the Director as rehabilitator or liquidator.
(b)(1) A transfer of property other than real property shall be deemed to be made or suffered when it becomes so far perfected that no subsequent lien obtainable by legal or equitable proceedings on a simple contract could become superior to the rights of the transferee.
(2) A transfer of real property shall be deemed to be made or suffered when it becomes so far perfected that no subsequent bona fide purchaser from the company could obtain rights superior to the rights of the transferee.
(3) A transfer that creates an equitable lien shall not be deemed to be perfected if there are available means by which a legal lien could be created.
(4) A transfer not perfected before the filing of a complaint shall be deemed to be made immediately before the filing of the complaint.
(5) The provisions of this subsection apply whether or not there are or were creditors who might have obtained liens or persons who might have become bona fide purchasers.
(c) For purposes of this Section:
(1) A lien obtainable by legal or equitable

proceedings upon a simple contract is one arising in the ordinary course of the proceedings upon the entry or docketing of a judgment or decree, or upon attachment, garnishment, execution, or like process, whether before, upon, or after judgment or decree and whether before or upon levy. It does not include liens that, under applicable law, are given a special priority over other liens that are prior in time.

(2) A lien obtainable by legal or equitable

proceedings could become superior to the rights of a transferee, or a purchaser could obtain rights superior to the rights of a transferee within the meaning of subsection (b) of this Section, if such consequences would follow only from the lien or purchase itself, or from the lien or purchase followed by any step wholly within the control of the respective lienholder or purchaser, with or without the aid of ministerial action by public officials. A lien could not, however, become superior and a purchase could not create superior rights for the purpose of subsection (b) of this Section through any acts subsequent to an obtaining of the lien or subsequent to a purchase that requires the agreement or concurrence of any third party or that requires any further judicial action or ruling.

(d) A transfer of property for or on account of a new and contemporaneous consideration which is deemed under subsection (b) of this Section to be made or suffered after the transfer because of delay in perfecting it does not thereby become a transfer for or on account of an antecedent debt if any acts required by the applicable law to be performed in order to perfect the transfer as against liens or bona fide purchasers' rights are performed within 21 days or any period expressly allowed by the law, whichever is less. A transfer to secure a future loan, if the loan is actually made, or a transfer that becomes security for a future loan, shall have the same effect as a transfer for or on account of a new and contemporaneous consideration.
(e) If any lien deemed voidable under part (2) of subsection (a) of this Section has been dissolved by the furnishing of a bond or other obligation, the surety on which has been indemnified directly or indirectly by the transfer of or the creation of a lien upon any property of a company before the filing of a complaint under this Article, the indemnifying transfer or lien shall also be deemed voidable.
(f) The property affected by any lien deemed voidable under subsections (a) and (e) of this Section shall be discharged from the lien, and that property and any of the indemnifying property transferred to or for the benefit of a surety shall pass to the Director as rehabilitator or liquidator, except that the court may, on due notice, order any such lien to be preserved for the benefit of the estate and the court may direct that such conveyance be executed as may be proper or adequate to evidence the title of the Director as rehabilitator or liquidator.
(g) The court shall have summary jurisdiction over any proceeding by the Director as rehabilitator, liquidator, or conservator to hear and determine the rights of any parties under this Section. Reasonable notice of any hearings in the proceeding shall be given to all parties in interest, including the obligee of a releasing bond or other life obligation. Where an order is entered for the recovery of indemnifying property in kind or for the avoidance of an indemnifying lien, the court, upon application of any party in interest, shall in the same proceeding ascertain the value of the property or lien, and if the value is less than the amount for which the property is indemnity or than the amount of the lien, the transferee or lienholder may elect to retain the property or lien upon payment of its value, as ascertained by the court, to the Director as rehabilitator, liquidator, or conservator, within such reasonable times as the court shall fix.
(h) The liability of the surety under the releasing bond or other similar obligation shall be discharged to the extent of the value of the indemnifying property recovered or the indemnifying lien nullified and avoided by the Director as rehabilitator, liquidator, or conservator. Where the property is retained under subsection (g) of this Section, the liability shall be discharged to the extent of the amount paid to the Director as rehabilitator, liquidator, or conservator.
(i) If a creditor has been preferred and thereafter in good faith gives the company further credit without security of any kind, for property which becomes a part of the company's estate, the amount of the new credit remaining unpaid at the time of the petition may be set off against the preference which would otherwise be recoverable from the creditor.
(j) If a company shall, directly or indirectly, within 4 months before the filing of a complaint under this Article, or at any time in contemplation of such a proceeding, pay money or transfer property to any attorney for services rendered or to be rendered, the transactions may be examined by the court on its own motion or shall be examined by the court on petition of the Director as rehabilitator, liquidator, or conservator and shall be held valid only to the extent of a reasonable amount to be determined by the court, and the excess may be recovered by the Director as rehabilitator, liquidator, or conservator for the benefit of the estate provided that where the attorney is in a position of influence in the company or an affiliate thereof payment of any money or the transfer of any property to the attorney for services rendered or to be rendered shall be governed by item (B) of part (2) of subsection (a) of this Section.
(k)(1) An officer, director, manager, employee, shareholder, member, subscriber, attorney, or other person acting on behalf of the company who knowingly participates in giving any preference when that officer, director, manager, employee, shareholder, member, subscriber, attorney, or other person has reasonable cause to believe the company is or is about to become insolvent at the time of the preference shall be personally liable to the Director as rehabilitator, liquidator, or conservator for the amount of the preference. There is a reasonable cause to so believe if the transfer was made within 4 months before the date of filing of the complaint.
(2) A person receiving any property from the company or the benefit thereof as a preference voidable under subsection (a) of this Section shall be personally liable therefor and shall be bound to account to the Director as rehabilitator, liquidator, or conservator.
(3) Nothing in this Section shall prejudice any other claim by the Director as rehabilitator, liquidator, or conservator against any person.
(l) For purposes of this Section, the company is presumed to have been insolvent on and during the 4 month period immediately preceding the date of the filing of the complaint.
(m) The Director as rehabilitator, liquidator, or conservator may not avoid a transfer under this Section to the extent that the transfer was:
(A) Intended by the company and the creditor to or

for whose benefit the transfer was made to be a contemporaneous exchange for new value given to the company, and was in fact a substantially contemporaneous exchange; or

(B) In payment of a debt incurred by the company in

the ordinary course of business or financial affairs of the company and the transferee; made in the ordinary course of business or financial affairs of the company and the transferee; and made according to ordinary business terms;

(C) In the case of a transfer by a company where the

Director has determined that an event described in Section 35A-25 or 35A-30 has occurred, specifically approved by the Director in writing pursuant to this subsection, whether or not the company is in receivership under this Article. Upon approval by the Director, such a transfer cannot later be found to constitute a prohibited or voidable transfer based solely upon a deviation from the statutory payment priorities established by law for any subsequent receivership; or

(D) Of money or other property arising under or

in connection with any Federal Home Loan Bank security agreement or any pledge, security, collateral or guarantee agreement, or any other similar arrangement or credit enhancement relating to a Federal Home Loan Bank security agreement.

(n) The Director as rehabilitator, liquidator, or conservator may avoid any transfer of or lien upon the property of a company that the estate of the company or a policyholder, creditor, member, or stockholder of the company may have avoided, and the Director as rehabilitator, liquidator, or conservator may recover and collect the property so transferred or its value from the person to whom it was transferred unless the property was transferred to a bona fide holder for value before the filing of the complaint. The Director as rehabilitator, liquidator, or conservator shall be deemed a creditor for purposes of pursuing claims under the Uniform Fraudulent Transfer Act.
(o) Notwithstanding any provision of this Article to the contrary, a Federal Home Loan Bank shall not be stayed, enjoined, or prohibited from exercising or enforcing any right or cause of action regarding collateral pledged under any security agreement or any pledge, security, collateral or guarantee agreement, or any other similar arrangement or credit enhancement relating to a Federal Home Loan Bank security agreement.
(Source: P.A. 100-89, eff. 8-11-17.)

(215 ILCS 5/205) (from Ch. 73, par. 817)
Sec. 205. Priority of distribution of general assets.
(1) The priorities of distribution of general assets from the company's estate is to be as follows:
(a) The costs and expenses of administration,

including, but not limited to, the following:

(i) The reasonable expenses of the Illinois

Insurance Guaranty Fund, the Illinois Life and Health Insurance Guaranty Association, and the Illinois Health Maintenance Organization Guaranty Association and of any similar organization in any other state, including overhead, salaries, and other general administrative expenses allocable to the receivership (administrative and claims handling expenses and expenses in connection with arrangements for ongoing coverage), but excluding expenses incurred in the performance of duties under Section 547 or similar duties under the statute governing a similar organization in another state. For property and casualty insurance guaranty associations that guaranty certain obligations of any member company as defined by Section 534.5, expenses shall include, but not be limited to, loss adjustment expenses, which shall include adjusting and other expenses and defense and cost containment expenses. The expenses of such property and casualty guaranty associations, including the Illinois Insurance Guaranty Fund, shall be reimbursed as prescribed by Section 545, but shall be subordinate to all other costs and expenses of administration, including the expenses reimbursed pursuant to subparagraph (ii) of this paragraph (a).

(ii) The expenses expressly approved or ratified

by the Director as liquidator or rehabilitator, including, but not limited to, the following:

(1) the actual and necessary costs of

preserving or recovering the property of the insurer;

(2) reasonable compensation for all services

rendered on behalf of the administrative supervisor or receiver;

(3) any necessary filing fees;
(4) the fees and mileage payable to witnesses;
(5) unsecured loans obtained by the receiver;

and

(6) expenses approved by the conservator or

rehabilitator of the insurer, if any, incurred in the course of the conservation or rehabilitation that are unpaid at the time of the entry of the order of liquidation.

Any unsecured loan falling under item (5) of

subparagraph (ii) of this paragraph (a) shall have priority over all other costs and expenses of administration, unless the lender agrees otherwise. Absent agreement to the contrary, all other costs and expenses of administration shall be shared on a pro-rata basis, except for the expenses of property and casualty guaranty associations, which shall have a lower priority pursuant to subparagraph (i) of this paragraph (a).

(b) Secured claims, including claims for taxes and

debts due the federal or any state or local government, that are secured by liens perfected prior to the filing of the complaint.

(c) Claims for wages actually owing to employees for

services rendered within 3 months prior to the date of the filing of the complaint, not exceeding $1,000 to each employee unless there are claims due the federal government under paragraph (f), then the claims for wages shall have a priority of distribution immediately following that of federal claims under paragraph (f) and immediately preceding claims of general creditors under paragraph (g).

(d) Claims by policyholders, beneficiaries, and

insureds, under insurance policies, annuity contracts, and funding agreements, liability claims against insureds covered under insurance policies and insurance contracts issued by the company, claims of obligees (and, subject to the discretion of the receiver, completion contractors) under surety bonds and surety undertakings (not to include bail bonds, mortgage or financial guaranty, or other forms of insurance offering protection against investment risk), claims by principals under surety bonds and surety undertakings for wrongful dissipation of collateral by the insurer or its agents, and claims incurred during any extension of coverage provided under subsection (5) of Section 193, and claims of the Illinois Insurance Guaranty Fund, the Illinois Life and Health Insurance Guaranty Association, the Illinois Health Maintenance Organization Guaranty Association, and any similar organization in another state as prescribed in Section 545. For purposes of this Section, "funding agreement" means an agreement whereby an insurer authorized to write business under Class 1 of Section 4 of this Code may accept and accumulate funds and make one or more payments at future dates in amounts that are not based upon mortality or morbidity contingencies.

(e) Claims by policyholders, beneficiaries, and

insureds, the allowed values of which were determined by estimation under paragraph (b) of subsection (4) of Section 209.

(f) Any other claims due the federal government.
(g) All other claims of general creditors not falling

within any other priority under this Section including claims for taxes and debts due any state or local government which are not secured claims and claims for attorneys' fees incurred by the company in contesting its conservation, rehabilitation, or liquidation.

(h) Claims of guaranty fund certificate holders,

guaranty capital shareholders, capital note holders, and surplus note holders.

(i) Proprietary claims of shareholders, members, or

other owners.

Every claim under a written agreement, statute, or rule providing that the assets in a separate account are not chargeable with the liabilities arising out of any other business of the insurer shall be satisfied out of the funded assets in the separate account equal to, but not to exceed, the reserves maintained in the separate account under the separate account agreement, and to the extent, if any, the claim is not fully discharged thereby, the remainder of the claim shall be treated as a priority level (d) claim under paragraph (d) of this subsection to the extent that reserves have been established in the insurer's general account pursuant to statute, rule, or the separate account agreement.
For purposes of this provision, "separate account policies, contracts, or agreements" means any policies, contracts, or agreements that provide for separate accounts as contemplated by Section 245.21.
To the extent that any assets of an insurer, other than those assets properly allocated to and maintained in a separate account, have been used to fund or pay any expenses, taxes, or policyholder benefits that are attributable to a separate account policy, contract, or agreement that should have been paid by a separate account prior to the commencement of receivership proceedings, then upon the commencement of receivership proceedings, the separate accounts that benefited from this payment or funding shall first be used to repay or reimburse the company's general assets or account for any unreimbursed net sums due at the commencement of receivership proceedings prior to the application of the separate account assets to the satisfaction of liabilities or the corresponding separate account policies, contracts, and agreements.
To the extent, if any, reserves or assets maintained in the separate account are in excess of the amounts needed to satisfy claims under the separate account contracts, the excess shall be treated as part of the general assets of the insurer's estate.
(2) Within 120 days after the issuance of an Order of Liquidation with a finding of insolvency against a domestic company, the Director shall make application to the court requesting authority to disburse funds to the Illinois Insurance Guaranty Fund, the Illinois Life and Health Insurance Guaranty Association, the Illinois Health Maintenance Organization Guaranty Association, and similar organizations in other states from time to time out of the company's marshaled assets as funds become available in amounts equal to disbursements made by the Illinois Insurance Guaranty Fund, the Illinois Life and Health Insurance Guaranty Association, the Illinois Health Maintenance Organization Guaranty Association, and similar organizations in other states for covered claims obligations on the presentation of evidence that such disbursements have been made by the Illinois Insurance Guaranty Fund, the Illinois Life and Health Insurance Guaranty Association, the Illinois Health Maintenance Organization Guaranty Association, and similar organizations in other states.
The Director shall establish procedures for the ratable allocation and distribution of disbursements to the Illinois Insurance Guaranty Fund, the Illinois Life and Health Insurance Guaranty Association, the Illinois Health Maintenance Organization Guaranty Association, and similar organizations in other states. In determining the amounts available for disbursement, the Director shall reserve sufficient assets for the payment of the expenses of administration described in paragraph (1)(a) of this Section. All funds available for disbursement after the establishment of the prescribed reserve shall be promptly distributed. As a condition to receipt of funds in reimbursement of covered claims obligations, the Director shall secure from the Illinois Insurance Guaranty Fund, the Illinois Life and Health Insurance Guaranty Association, the Illinois Health Maintenance Organization Guaranty Association, and each similar organization in other states, an agreement to return to the Director on demand funds previously received as may be required to pay claims of secured creditors and claims falling within the priorities established in paragraphs (a), (b), (c), and (d) of subsection (1) of this Section in accordance with such priorities.
(3) The changes made in this Section by this amendatory Act of the 100th General Assembly apply to all liquidation, rehabilitation, or conservation proceedings that are pending on the effective date of this amendatory Act of the 100th General Assembly and to all future liquidation, rehabilitation, or conservation proceedings.
(4) The provisions of this Section are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 100-410, eff. 8-25-17.)

(215 ILCS 5/205.1)
Sec. 205.1. Policyholder collateral, deductible reimbursements, and other policyholder obligations.
(a) Any collateral held by, for the benefit of, or assigned to the insurer or the Director as rehabilitator or liquidator to secure the obligations of a policyholder under a deductible agreement shall not be considered an asset of the estate and shall be maintained and administered by the Director as rehabilitator or liquidator as provided in this Section and notwithstanding any other provision of law or contract to the contrary.
(b) If the collateral is being held by, for the benefit of, or assigned to the insurer or subsequently the Director as rehabilitator or liquidator to secure obligations under a deductible agreement with a policyholder, subject to the provisions of this Section, the collateral shall be used to secure the policyholder's obligation to fund or reimburse claims payment within the agreed deductible amount.
(c) If a claim that is subject to a deductible agreement and secured by collateral is not covered by any guaranty association or the Illinois Insurance Guaranty Fund and the policyholder is unwilling or unable to take over the handling and payment of the non-covered claims, the Director as rehabilitator or liquidator shall adjust and pay the non-covered claims utilizing the collateral but only to the extent the available collateral after allocation under subsection (d), is sufficient to pay all outstanding and anticipated claims. If the collateral is exhausted and the insured is not able to provide funds to pay the remaining claims within the deductible after all reasonable means of collection against the insured have been exhausted, the Director's obligation to pay such claims from the collateral as the rehabilitator or liquidator terminates, and the remaining claims shall be claims against the insurer's estate subject to complying with other provisions in this Article for the filing and allowance of such claims. When the liquidator determines that the collateral is insufficient to pay all additional and anticipated claims, the liquidator may file a plan for equitably allocating the collateral among claimants, subject to court approval.
(d) To the extent that the Director as rehabilitator or liquidator is holding collateral provided by a policyholder that was obtained to secure a deductible agreement and to secure other obligations of the policyholder to pay the insurer, directly or indirectly, amounts that become assets of the estate, such as reinsurance obligations under a captive reinsurance program or adjustable premium obligations under a retrospectively rated insurance policy where the premium due is subject to adjustment based upon actual loss experience, the Director as rehabilitator or liquidator shall equitably allocate the collateral among such obligations and administer the collateral allocated to the deductible agreement pursuant to this Section. With respect to the collateral allocated to obligations under the deductible agreement, if the collateral secured reimbursement obligations under more than one line of insurance, then the collateral shall be equitably allocated among the various lines based upon the estimated ultimate exposure within the deductible amount for each line. The Director as rehabilitator or liquidator shall inform the guaranty association or the Illinois Insurance Guaranty Fund that is or may be obligated for claims against the insurer of the method and details of all the foregoing allocations.
(e) Regardless of whether there is collateral, if the insurer has contractually agreed to allow the policyholder to fund its own claims within the deductible amount pursuant to a deductible agreement, either through the policyholder's own administration of its claims or through the policyholder providing funds directly to a third party administrator who administers the claims, the Director as rehabilitator or liquidator shall allow such funding arrangement to continue and, where applicable, will enforce such arrangements to the fullest extent possible. The funding of such claims by the policyholder within the deductible amount will act as a bar to any claim for such amount in the liquidation proceeding, including but not limited to any such claim by the policyholder or the third party claimant. The funding will extinguish both the obligation, if any, of any guaranty association or the Illinois Insurance Guaranty Fund to pay such claims within the deductible amount, as well as the obligations, if any, of the policyholder or third party administrator to reimburse the guaranty association or the Illinois Insurance Guaranty Fund. No charge of any kind shall be made by the Director as rehabilitator or liquidator against any guaranty association or the Illinois Insurance Guaranty Fund on the basis of the policyholder funding of claims payment made pursuant to the mechanism set forth in this subsection.
(f) If the insurer has not contractually agreed to allow the policyholder to fund its own claims within the deductible amount, to the extent a guaranty association or the Illinois Insurance Guaranty Fund is required by applicable state law to pay any claims for which the insurer would be or would have been entitled to reimbursement from the policyholder under the terms of the deductible agreement and to the extent the claims have not been paid by a policyholder or third party, the Director as rehabilitator or liquidator shall promptly bill the policyholder for such reimbursement and the policyholder will be obligated to pay such amount to the Director as rehabilitator or liquidator for the benefit of the guaranty association or the Illinois Insurance Guaranty Fund that paid such claims. Neither the insolvency of the insurer, nor its inability to perform any of its obligations under the deductible agreement, shall be a defense to the policyholder's reimbursement obligation under the deductible agreement. When the policyholder reimbursements are collected, the Director as rehabilitator or liquidator shall promptly reimburse the guaranty association or the Illinois Insurance Guaranty Fund for claims paid that were subject to the deductible. If the policyholder fails to pay the amounts due within 60 days after such bill for such reimbursements is due, the Director as rehabilitator or liquidator shall use the collateral to the extent necessary to reimburse the guaranty association or the Illinois Insurance Guaranty Fund, and, at the same time, may pursue other collections efforts against the policyholder. If more than one guaranty association or the Illinois Insurance Guaranty Fund has a claim against the same collateral and the available collateral (after allocation under subsection (d)), along with billing and collection efforts, are together insufficient to pay each guaranty association or the Illinois Insurance Guaranty Fund in full, then the Director as rehabilitator or liquidator will pro-rate payments to each guaranty association or the Illinois Insurance Guaranty Fund based upon the relationship the amount of claims each guaranty association or the Illinois Insurance Guaranty Fund has paid bears to the total of all claims paid by such guaranty association or the Illinois Insurance Guaranty Fund.
(g) Director's duties and powers as rehabilitator or liquidator.
(1) The Director as rehabilitator or liquidator is

entitled to deduct from reimbursements owed to guaranty associations or the Illinois Insurance Guaranty Fund or collateral to be returned to a policyholder reasonable actual expenses incurred in fulfilling the responsibilities under this provision, not to exceed 3% of the collateral or the total deductible reimbursements actually collected by the Director as rehabilitator or liquidator.

(2) With respect to claim payments made by any

guaranty association or the Illinois Insurance Guaranty Fund, the Director as rehabilitator or liquidator shall promptly provide the court, with a copy to the guaranty associations or the Illinois Insurance Guaranty Fund, with a complete report of the Director's deductible billing and collection activities as rehabilitator or liquidator including copies of the policyholder billings when rendered, the reimbursements collected, the available amounts and use of collateral for each policyholder, and any pro-ration of payments when it occurs. If the Director as rehabilitator or liquidator fails to make a good faith effort within 120 days of receipt of claims payment reports to collect reimbursements due from a policyholder under a deductible agreement based on claim payments made by one or more guaranty associations or the Illinois Insurance Guaranty Fund, then after such 120 day period such guaranty associations or the Illinois Insurance Guaranty Fund may pursue collection from the policyholders directly on the same basis as the Director as rehabilitator or liquidator, and with the same rights and remedies, and will report any amounts so collected from each policyholder to the Director as rehabilitator or liquidator. To the extent that guaranty associations or the Illinois Insurance Guaranty Fund pay claims within the deductible amount, but are not reimbursed by either the Director as rehabilitator, liquidator, or conservator under this Section or by policyholder payments from the guaranty associations' or the Illinois Insurance Guaranty Fund's own collection efforts, the guaranty association or the Illinois Insurance Guaranty Fund shall have a claim in the insolvent insurer's estate for such un-reimbursed claims payments.

(3) The Director as rehabilitator or liquidator shall

periodically adjust the collateral being held as the claims subject to the deductible agreement are run-off, provided that adequate collateral is maintained to secure the entire estimated ultimate obligation of the policyholder plus a reasonable safety factor, and the Director as rehabilitator or liquidator shall not be required to adjust the collateral more than once a year. The guaranty associations or the Illinois Insurance Guaranty Fund shall be informed of all such collateral reviews, including but not limited to the basis for the adjustment. Once all claims covered by the collateral have been paid and the Director as rehabilitator or liquidator is satisfied that no new claims can be presented, the Director as rehabilitator or liquidator will release any remaining collateral to the policyholder.

(h) The Illinois Circuit Court having jurisdiction over the liquidation proceedings shall have jurisdiction to resolve disputes arising under this provision.
(i) Nothing in this Section is intended to limit or adversely affect any right the guaranty associations or the Illinois Insurance Guaranty Fund may have under applicable state law to obtain reimbursement from certain classes of policyholders for claims payments made by such guaranty associations or the Illinois Insurance Guaranty Fund under policies of the insolvent insurer, or for related expenses the guaranty associations or the Illinois Insurance Guaranty Fund incur.
(j) This Section applies to all receivership proceedings under Article XIII that either (1) commence on or after the effective date of this amendatory Act of the 93rd General Assembly or (2) are on file or open on the effective date of this amendatory Act of the 93rd General Assembly and in which an Order of Liquidation is entered on or after May 1, 2004. However, this Section applies to rehabilitation proceedings only to the extent that guaranty associations are required to pay claims and does not apply to receivership proceedings in which only an order of conservation has been entered.
(k) For purposes of this Section, a "deductible agreement" is any combination of one or more policies, endorsements, contracts, or security agreements, which provide for the policyholder to bear the risk of loss within a specified amount per claim or occurrence covered under a policy of insurance, and may be subject to the aggregate limit of policyholder reimbursement obligations. This Section shall not apply to first party claims, or to claims funded by a guaranty association or the Illinois Insurance Guaranty Fund in excess of the deductible unless subsection (e) above applies. The term "non-covered claim" shall mean a claim that is subject to a deductible agreement and is not covered by a guaranty association or the Illinois Insurance Guaranty Fund.
(Source: P.A. 93-1028, eff. 8-25-04; 94-248, eff. 7-19-05.)

(215 ILCS 5/206) (from Ch. 73, par. 818)
Sec. 206. Set-offs or counterclaims.
In all cases of mutual debts or mutual credits between the company and another person, such credits and debts shall be set off or counterclaimed and the balance only shall be allowed or paid, provided, however, that no set-off or counterclaim shall be allowed in favor of any person where
(a) the obligation of the company to such person was purchased by or transferred to such person with a view of its being used as a set-off or counterclaim, or
(b) the obligation of such person is to pay an assessment levied against the members or subscribers of any company which issued assessable policies, or to pay a balance upon a subscription to the shares of a stock company.
No set-off shall be allowed in favor of an insurance agent or broker against his account with the company, for the unearned portion of the premium on any cancelled policy, unless that policy was cancelled prior to the entry of the Order of Liquidation or Rehabilitation, and unless the unearned portion of the premium on that cancelled policy was refunded or credited to the assured or his representative prior to the entry of the Order of Liquidation or Rehabilitation.
(Source: Laws 1967, p. 789.)

(215 ILCS 5/206.1)
Sec. 206.1. Qualified financial contracts.
(a) Notwithstanding any other provision of this Article, including any other provision of this Article permitting the modification of contracts, or other law of a state, no person shall be stayed or prohibited from exercising:
(1) a contractual right to cause the termination,

liquidation, acceleration, or close out of obligations under or in connection with any netting agreement or qualified financial contract with an insurer because of:

(A) the insolvency, financial condition, or

default of the insurer at any time, provided that the right is enforceable under an applicable law other than this Code; or

(B) the commencement of a formal delinquency

proceeding under this Code;

(2) any right under a pledge, security, collateral,

reimbursement or guarantee agreement or arrangement, any other similar security agreement or arrangement, or other credit enhancement relating to one or more netting agreements or qualified financial contracts;

(3) subject to any provision of Section 206 of this

Article, any right to set off or net out any termination value, payment amount, or other transfer obligation arising under or in connection with one or more qualified financial contracts where the counterparty or its guarantor is organized under the laws of the United States or a state or a foreign jurisdiction approved by the Securities Valuation Office of the National Association of Insurance Commissioners as eligible for netting; or

(4) if a counterparty to a master netting agreement

or a qualified financial contract with an insurer subject to a proceeding under this Article terminates, liquidates, closes out or accelerates the agreement or contract, then damages shall be measured as of the date or dates of termination, liquidation, close out, or acceleration; the amount of a claim for damages shall be actual direct compensatory damages calculated in accordance with subsection (f) of this Section.

(b) Upon termination of a netting agreement or qualified financial contract, the net or settlement amount, if any, owed by a nondefaulting party to an insurer against which an application or petition has been filed under this Code shall be transferred to or on the order of the receiver for the insurer, even if the insurer is the defaulting party, notwithstanding any walkaway clause in the netting agreement or qualified financial contract.
For the purposes of this subsection (b), the term "walkaway clause" means a provision in a netting agreement or a qualified financial contract that, after calculation of a value of a party's position or an amount due to or from one of the parties in accordance with its terms upon termination, liquidation, or acceleration of the netting agreement or qualified financial contract, either does not create a payment obligation of a party or extinguishes a payment obligation of a party in whole or in part solely because of the party's status as a nondefaulting party. Any limited 2-way payment or first method provision in a netting agreement or qualified financial contract with an insurer that has defaulted shall be deemed to be a full 2-way payment or second method provision as against the defaulting insurer. Any such property or amount shall, except to the extent that it is subject to one or more secondary liens or encumbrances or rights of netting or setoff, be a general asset of the insurer.
(c) In making any transfer of a netting agreement or qualified financial contract of an insurer subject to a proceeding under this Code, the receiver shall either:
(1) transfer to one party (other than an insurer

subject to a proceeding under this Article) all netting agreements and qualified financial contracts between a counterparty or any affiliate of the counterparty and the insurer that is the subject of the proceeding, including:

(A) all rights and obligations of each party

under each netting agreement and qualified financial contract; and

(B) all property, including any guarantees or

other credit enhancement, securing any claims of each party under each netting agreement and qualified financial contract; or

(2) transfer none of the netting agreements,

qualified financial contracts, rights, obligations, or property referred to in paragraph (1) of this subsection (c) (with respect to the counterparty and any affiliate of the counterparty).

(d) If a receiver for an insurer makes a transfer of one or more netting agreements or qualified financial contracts, then the receiver shall use its best efforts to notify any person who is party to the netting agreements or qualified financial contracts of the transfer by 12:00 noon (the receiver's local time) on the business day following the transfer. For the purposes of this subsection (d), "business day" means a day other than a Saturday, Sunday, or any day on which either the New York Stock Exchange or the Federal Reserve Bank of New York is closed.
(e) Notwithstanding any other provision of this Article, a receiver may not avoid a transfer of money or other property arising under or in connection with a netting agreement or qualified financial contract (or any pledge, security, collateral, or guarantee agreement or any other similar security arrangement or credit support document relating to a netting agreement or qualified financial contract) that is made before the commencement of a formal delinquency proceeding under this Article.
(f) The following provisions shall apply concerning disaffirmance and repudiation:
(1) In exercising the rights of disaffirmance or

repudiation of a receiver with respect to any netting agreement or qualified financial contract to which an insurer is a party, the receiver for the insurer shall either:

(A) disaffirm or repudiate all netting agreements

and qualified financial contracts between a counterparty or any affiliate of the counterparty and the insurer that is the subject of the proceeding; or

(B) disaffirm or repudiate none of the netting

agreements and qualified financial contracts referred to in subparagraph (A) (with respect to the person or any affiliate of the person).

(2) Notwithstanding any other provision of this

Article, any claim of a counterparty against the estate arising from the receiver's disaffirmance or repudiation of a netting agreement or qualified financial contract that has not been previously affirmed in the liquidation or immediately preceding a conservation or rehabilitation case shall be determined and shall be allowed or disallowed as if the claim had arisen before the date of the filing of the petition for liquidation or, if a conservation or rehabilitation proceeding is converted to a liquidation proceeding, as if the claim had arisen before the date of the filing of the petition for conservation or rehabilitation. The amount of the claim shall be the actual direct compensatory damages determined as of the date of the disaffirmance or repudiation of the netting agreement or qualified financial contract. The term "actual direct compensatory damages" does not include punitive or exemplary damages, damages for lost profit or lost opportunity, or damages for pain and suffering, but does include normal and reasonable costs of cover or other reasonable measures of damages utilized in the derivatives, securities, or other market for the contract and agreement claims.

(g) The term "contractual right", as used in this Section, includes any right set forth in a rule or bylaw of a derivatives clearing organization, as defined in the Commodity Exchange Act; a multilateral clearing organization, as defined in the Federal Deposit Insurance Corporation Improvement Act of 1991; a national securities exchange; a national securities association; a securities clearing agency; a contract market designated under the Commodity Exchange Act; a derivatives transaction execution facility registered under the Commodity Exchange Act; or a board of trade, as defined in the Commodity Exchange Act or in a resolution of the governing board thereof and any right, whether or not evidenced in writing, arising under statutory or common law or under law merchant or by reason of normal business practice.
(h) The provisions of this Section shall not apply to persons who are affiliates of the insurer that is the subject of the proceeding.
(i) All rights of counterparties under this Article shall apply to netting agreements and qualified financial contracts entered into on behalf of the general account or separate accounts if the assets of each separate account are available only to counterparties to netting agreements and qualified financial contracts entered into on behalf of that separate account.
(Source: P.A. 96-1450, eff. 8-20-10.)

(215 ILCS 5/207.1) (from Ch. 73, par. 819.1)
Sec. 207.1. Contingent Liability Policies.
Upon the entry of an order of liquidation any provision in the policies of a company providing for a contingent liability of the policyholders shall become void.
(Source: P.A. 76-715.)

(215 ILCS 5/208) (from Ch. 73, par. 820)
Sec. 208. Time to file claims.
(1) When in a liquidation, rehabilitation, or conservation proceeding against an insurer under this Article an order has been entered for the filing of claims, all persons who may have claims against such insurer shall present the same to the Liquidator, Rehabilitator or Conservator, as the case may be, at a place specified in the notice for filing of claims within such time as may be fixed by order of the Court. The Director shall notify all persons who may have claims against such insurer as disclosed by its books and records, to present the same to him within the time as fixed. The last date for the filing of proof of claim shall be specified in the notice. Such notice shall be given in a manner determined by the Court. The Director shall also cause a notice specifying the last day for filing of claims to be published once a week for three consecutive weeks in a newspaper published in the county where such proceedings are pending and in such other newspapers as he may deem advisable.
(2) Proofs of claim on good cause shown may be filed after the date specified, but except as provided in subsection (3), no such claim shall share in the distribution of assets until all allowed claims proofs of which have been filed before said date, have been paid in full.
(3) The Director may deem proofs of claim filed after the date specified as timely filed when the claimant shows to the Director's reasonable satisfaction that (i) the claimant had no actual knowledge of the date before it had passed, (ii) a proof of claim was not sent to the claimant until after the date had passed, and (iii) the Director knew of the claimant's existence and correct address before the date had passed. Any such claim shall share in the distribution of assets under Section 205.
(Source: P.A. 88-297.)

(215 ILCS 5/209) (from Ch. 73, par. 821)
Sec. 209. Proof and allowance of claims.
(1) The following provisions shall apply concerning proof and allowance of claims:
(a) Proof of claim shall consist of a statement

signed by the claimant or on behalf of the claimant that includes all of the following that are applicable:

(i) the particulars of the claim including the

consideration given for it;

(ii) the identity and amount of the security on

the claim;

(iii) the payments made on the debt, if any;
(iv) that the sum claimed is justly owing and

that there is no setoff, counterclaim, or defense to the claim;

(v) any right of priority of payment or other

specific right asserted by the claimant;

(vi) the name and address of the claimant and the

attorney, if any, who represents the claimant; and

(vii) the claimant's social security or federal

employer identification number.

(b) The Director may require that a prescribed form

be used and may require that other information and documents be included.

(c) At any time the Director may require the claimant

to present information or evidence supplementary to that required under paragraph (a) and may take testimony under oath, require production of affidavits or depositions, or otherwise obtain additional information or evidence.

(2) Whenever a claim is based upon a document, the document, unless lost or destroyed, shall be filed with the proof of claim. If the document is lost or destroyed, a statement of that fact and of the circumstances of the loss or destruction shall be included in the proof of claim. A claim may be allowed even if contingent or unliquidated as of the date fixed by the court pursuant to subsection (a) of Section 194 if it is filed in accordance with this subsection. Except as otherwise provided in subsection (7), a proof of claim required under this Section must identify a known loss or occurrence.
(3) Upon the liquidation, rehabilitation, or conservation of any company which has issued policies insuring the lives of persons, the Director shall, within a reasonable time, after the last day set for the filing of claims, make a list of the persons who have not filed proofs of claim with him and whose rights have not been reinsured, to whom it appears from the books of the company, there are owing amounts on such policies and he shall set opposite the name of each person such amount so owing to such person. The Director shall incur no personal liability by reason of any mistake in such list. Each person whose name shall appear upon said list shall be deemed to have duly filed prior to the last day set for filing of claims a proof of claim for the amount set opposite his name on said list.
(4)(a) When a Liquidation, Rehabilitation, or Conservation Order has been entered in a proceeding against an insurer under this Code, any insured under an insurance policy shall have the right to file a contingent claim. The Court at the time of the entry of the Order of Liquidation, Rehabilitation or Conservation shall fix the final date for the liquidation of insureds' contingent claims, but in no event shall said date be more than 3 years after the last day fixed for the filing of claims, provided, such date may be extended by the Court on petition of the Director should the Director determine that such extension will not delay distribution of assets under Section 210. Such a contingent claim shall be allowed if such claim is liquidated and the insured claimant presents evidence of payment of such claim to the Director on or before the last day fixed by the Court.
(b) When an insured has been unable to liquidate its claim under paragraph (a) of this subsection (4), the insured may have its claim allowed by estimation if (i) it may be reasonably inferred from the proof presented upon the claim that a claim exists under the policy; (ii) the insured has furnished suitable proof, unless the court for good cause shown shall otherwise direct, that no further valid claims against the insurer arising out of the cause of action other than those already presented can be made, and (iii) the total liability of the insurer to all claimants arising out of the same act shall be no greater than its total liability would be were it not in liquidation, rehabilitation, or conservation.
(5) The obligation of the insurer, if any, to defend or continue the defense of any claim or suit under a liability insurance policy shall terminate on the entry of the Order of Liquidation, Rehabilitation or Conservation, except during the appeal of an Order of Liquidation as provided by Section 190.1 or, unless upon the petition of the Director, the court directs otherwise. Insureds may include in contingent claims reasonable attorneys fees for services rendered subsequent to the date of Liquidation, Rehabilitation or Conservation in defense of claims or suits covered by the insured's policy provided such attorneys fees have actually been paid by the assured and evidence of payment presented in the manner required for insured's contingent claims.
(6) When a liquidation, rehabilitation, or conservation order has been entered in a proceeding against an insurer under this Code, any person who has a cause of action against an insured of the insurer under an insurance policy issued by the insurer shall have the right to file a claim in the proceeding, regardless of the fact that the claim may be contingent, and the claim may be allowed by estimation (a) if it may be reasonably, inferred from proof presented upon the claim that the claimant would be able to obtain a judgment upon the cause of action against the insured; and (b) if the person has furnished suitable proof, unless the court for good cause shown shall otherwise direct, that no further valid claims against the insurer arising out of the cause of action other than those already presented can be made, and (c) the total liability of the insurer to all claimants arising out of the same act shall be no greater than its total liability would be were it not in liquidation, rehabilitation, or conservation.
(7) Contingent or unliquidated general creditors' and ceding insurers' claims that are not made absolute and liquidated by the last day fixed by the court pursuant to subsection (4) may be determined and allowed by estimation. Any such estimate shall be based upon an actuarial evaluation made with reasonable actuarial certainty or upon another accepted method of valuing claims with reasonable certainty and, with respect to ceding insurers' claims, may include an estimate of incurred but not reported losses.
(7.5) (a) The estimation and allowance of the loss development on a known loss or occurrence shall trigger a reinsurer's obligation to pay pursuant to its reinsurance contract with the insolvent company, provided that the allowance is made in accordance with paragraph (b) of subsection (4) or subsection (6). The Director shall have the authority to exercise all available remedies on behalf of the insolvent company to marshal these reinsurance recoverables.
(b) That portion of any estimated and allowed contingent claim that is attributable to claims incurred but not reported to the insolvent company's reinsured shall not be billable to the insolvent company's reinsurers, except to the extent that (A) such claims develop into known losses or occurrences and become billable under paragraph (a) of this subsection or (B) the reinsurance contract specifically provides for the payment of such losses or reserves.
(c) Notwithstanding any other provision of this Code, the liquidator may negotiate a voluntary commutation and release of all obligations arising from reinsurance contracts or other agreements.
(8) No judgment against such an insured or an insurer taken after the date of the entry of the liquidation, rehabilitation, or conservation order shall be considered in the proceedings as evidence of liability, or of the amount of damages, and no judgment against an insured or an insurer taken by default, or by collusion prior to the entry of the liquidation order shall be considered as conclusive evidence in the proceeding either of the liability of such insured to such person upon such cause of action or of the amount of damages to which such person is therein entitled.
(9) The value of securities held by secured creditors shall be determined by converting the same into money according to the terms of the agreement pursuant to which such securities were delivered to such creditors, or by such creditors and the Director by agreement, or by the court, and the amount of such value shall be credited upon the claims of such secured creditors and their claims allowed only for the balance.
(10) Claims of creditors or policyholders who have received preferences voidable under Section 204 or to whom conveyances or transfers, assignments or incumbrances have been made or given which are void under Section 204, shall not be allowed unless such creditors or policyholders shall surrender such preferences, conveyances, transfers, assignments or incumbrances.
(11)(a) When the Director denies a claim or allows a claim for less than the amount requested by the claimant, written notice of the determination and of the right to object shall be given promptly to the claimant or the claimant's representative by first class mail at the address shown on the proof of claim. Within 60 days from the mailing of the notice, the claimant may file his written objections with the Director. If no such filing is made on a timely basis, the claimant may not further object to the determination.
(b) Whenever objections are filed with the Director and he does not alter his determination as a result of the objection and the claimant continues to object, the Director shall petition the court for a hearing as soon as practicable and give notice of the hearing by first class mail to the claimant or his representative and to any other persons known by the Director to be directly affected, not less than 10 days before the date of the hearing.
(12) The Director shall review all claims duly filed in the liquidation, rehabilitation, or conservation proceeding, unless otherwise directed by the court, and shall make such further investigation as he considers necessary. The Director may compound, compromise, or in any other manner negotiate the amount for which claims will be recommended to the court. Unresolved disputes shall be determined under subsection (11).
(13)(a) The Director shall present to the court reports of claims reviewed under subsection (12) with his recommendations as to each claim.
(b) The court may approve or disapprove any recommendations contained in the reports of claims filed by the Director, except that the Director's agreements with claimants shall be accepted as final by the court on claims settled for $10,000 or less.
(14) The changes made in this Section by this amendatory Act of 1993 apply to all liquidation, rehabilitation, or conservation proceedings that are pending on the effective date of this amendatory Act of 1993 and to all future liquidation, rehabilitation, or conservation proceedings, except that the changes made to the provisions of this Section by this amendatory Act of 1993 shall not apply to any company ordered into liquidation on or before January 1, 1982.
(15) The changes made in this Section by this amendatory Act of the 93rd General Assembly do not apply to any company ordered into liquidation on or before January 1, 2004.
(Source: P.A. 96-1450, eff. 8-20-10.)

(215 ILCS 5/210) (from Ch. 73, par. 822)
Sec. 210. Distribution of assets; priorities; unpaid dividends.
(1) Any time after the last day fixed for the filing of proofs of claims in the liquidation of a company, the court may, upon the application of the Director authorize him to declare out of the funds remaining in his hands, one or more dividends upon all claims allowed in accordance with the priorities established in Section 205.
(2) Where there has been no adjudication of insolvency, the Director shall pay all allowed claims in full in accordance with the priorities set forth in Section 205. The director shall not be chargeable for any assets so distributed to any claimant who has failed to file a proper proof of claim before such distribution has been made.
(3) When subsequent to an adjudication of insolvency, pursuant to Section 208, a surplus is found to exist after the payment in full of all allowed claims falling within the priorities set forth in paragraphs (a), (b), (c), (d), (e), (f) and (g) of subsection (1) of Section 205 and which have been duly filed prior to the last date fixed for the filing thereof, and after the setting aside of a reserve for all additional costs and expenses of the proceeding, the court shall set a new date for the filing of claims. After the expiration of the new date, all allowed claims filed on or before said new date together with all previously allowed claims falling within the priorities set forth in paragraphs (h) and (i) of subsection (1) of Section 205 shall be paid in accordance with the priorities set forth in Section 205.
(4) Dividends remaining unclaimed or unpaid in the hands of the Director for 6 months after the final order of distribution may be by him deposited in one or more savings and loan associations, State or national banks, trust companies or savings banks to the credit of the Director, whomsoever he may be, in trust for the person entitled thereto, but no such person shall be entitled to any interest upon such deposit. All such deposits shall be entitled to priority of payment in case of the insolvency or voluntary or involuntary liquidation of the depositary on an equality with any other priority given by the banking law. Any such funds together with interest, if any, paid or credited thereon, remaining and unclaimed in the hands of the Director in Trust after 2 years shall be presumed abandoned and reported and delivered to the State Treasurer and become subject to the provisions of the Revised Uniform Unclaimed Property Act.
(Source: P.A. 100-22, eff. 1-1-18.)

(215 ILCS 5/211.1)
Sec. 211.1. Termination of proceedings.
(a) When all assets justifying the expense of collection and distribution have been marshaled and distributed under this Code, the Director as liquidator shall petition the court to terminate the liquidation proceedings and to close the estate. The court may grant such other relief as may be appropriate, including a full discharge of all liability and responsibility of the liquidator, a reservation of assets for administrative expenses incurred in the closing of the estate, and the maintenance and destruction of records.
(b) Subject to the approval of the court, after the completion of all postclosure activities for which moneys were reserved, the Director is authorized to destroy company records and documents notwithstanding any other applicable statutes and any remaining reserved assets that are provided for in subsection (a) and that may not be practicably or economically distributed to claimants shall be deposited into a segregated account to be known as the Closed Estate Fund Trust Account. The Director may use moneys held in the account for paying the administrative expenses of companies subject to this Article that lack sufficient assets to allow the Director to perform his duties and obligations under this Article. An annual audit of the Closed Estate Fund Trust Account shall be performed in accordance with Section 200 of this Code regardless of its balance.
(c) The Director may petition the court to reopen the proceedings for good cause shown, including the marshaling of additional assets, and the court may enter such other orders as may be deemed appropriate.
(Source: P.A. 88-297; 89-206, eff. 7-21-95.)

(215 ILCS 5/212.1)
Sec. 212.1. Subpoena and document production. The court shall have jurisdiction, upon, or at any time after the filing of the complaint, upon the petition of the Director to subpoena witnesses and compel their attendance, administer oaths, examine any person under oath and compel any person to subscribe to his or her testimony after it has been correctly reduced to writing, and to require the production of any books, papers, records, or other documents.
(Source: P.A. 88-297.)

(215 ILCS 5/213.5)
Sec. 213.5. Severability. The provisions of this Article are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 89-206, eff. 7-21-95.)

(215 ILCS 5/221) (from Ch. 73, par. 833)
Sec. 221. Continuation of existing proceedings. Every proceeding heretofore commenced under "An Act in relation to delinquent insurance companies, associations and societies," approved June 26, 1925, as from time to time amended, which is repealed by this Code shall be continued as if said Act had not been repealed, but assessments against members or subscribers of any company which has issued assessable policies or contracts of insurance may be made in accordance with Section 193.
(Source: P.A. 83-333.)



Article XIII 1/2 - Uniform Provisions For Liquidation

(215 ILCS 5/Art. XIII.5 heading)

(215 ILCS 5/221.1) (from Ch. 73, par. 833.1)
Sec. 221.1. Definitions.
For the purposes of Sections 221.1 to 221.10, both inclusive, the following terms have the following meanings;
(1) "Reciprocal State" means a state wherein:
(a) it is provided by law that the insurance supervisory or other administrative agency of the state shall conduct or wind up the affairs of delinquent companies under judicial supervision and shall be vested with title to all of the assets of any domestic company against which a delinquency proceeding has been commenced, and
(b) in substance and effect the provisions of Sections 221.1 to 221.10, both inclusive are in force.
(2) "Insurer" means any person, firm, corporation, association, or aggregation of persons doing or proposing to do an insurance business and subject to the insurance supervisory authority of, or to liquidation, rehabilitation, reorganization or conservation by, the commissioner of insurance or equivalent insurance supervisory official of the state.
(3) "Delinquency proceeding" means any proceeding commenced against an insurer for the purpose of liquidating, rehabilitating, reorganizing or conserving such insurer.
(4) "Domiciliary state" means the state in which an insurer is incorporated or organized or, in the case of an insurer incorporated or organized in a foreign country, the state in which such insurer, having become authorized to do business in such state has, at the commencement of delinquency proceedings the largest amount of its trusteed assets and deposits for the benefit of its policy holder or policy holders and creditors in the United States; and "domiciliary insurer" means an insurer in its domiciliary state.
(5) "Ancillary state" means any state other than a domiciliary state.
(6) "General Assets" means all property, real or personal, not specifically mortgaged, pledged, deposited as security or otherwise encumbered, and as to such specifically encumbered property the term includes all in excess of the amount necessary to discharge the sum or sums secured.
(7) "Preferred claim" means any claim with respect to which the law of a state or of the United States accords priority of payment from the general assets of the insurer.
(8) "Special deposit claim" means any claims secured generally by a deposit of a fund or property or bond which deposit has been made to secure the payment of all claims of a particular description or all claims of persons resident in a particular state. The term does not include claims which are secured by deposit for the benefit or protection of all claimants against the insurer in the United States.
(9) "Secured claim" means any claim secured individually by mortgage, trust, deed, pledge, deposit as security, escrow or otherwise. The term also includes claims which prior to the commencement of delinquency proceedings in the state of the insurer's domicile have become liens upon specific assets by reason of judicial process.
(10) "State" means any state or territory of the United States, and the District of Columbia.
(11) "Foreign country" means territory outside of any state, as defined.
(12) "Receiver" means receiver, liquidator, rehabilitator or conservator as the context may require.
In addition to and notwithstanding any other provisions of law, this Article shall apply to the administration by the Director of the affairs of delinquent domestic companies with respect to matters affecting or related to reciprocal states, and shall also apply to matters affecting or related to this State in the administration by the Director of the affairs of delinquent companies domiciled in reciprocal states and authorized to transact business in this State.
(Source: Laws 1941, vol. 1, p. 832.)

(215 ILCS 5/221.2) (from Ch. 73, par. 833.2)
Sec. 221.2. Ancillary delinquency proceedings.
After the commencement of delinquency proceedings in a reciprocal state against an insurer domiciliary in such state, a court of competent jurisdiction in this State shall on the petition of the Director of Insurance of this State appoint such Director of Insurance as ancillary receiver in this State of such insurer. The Director of Insurance shall file such petition (a) if he finds that there are sufficient assets of such insurer located in this State to justify the appointment of an ancillary receiver or (b) if 10 or more persons resident in a state having claims against such insurer file a petition or petitions in writing with the Director requesting the appointment of such ancillary receiver. As ancillary receiver the Director shall have the right to sue for and reduce to possession the assets of such insurer in this State, and, subject to the rights of the domiciliary receiver, he shall have the same powers and be subject to the same duties with respect to such assets, as are possessed by a receiver of a domiciliary insurer under the laws of this State. The domiciliary receiver of an insurer domiciled in a reciprocal state shall, except as to special deposits and security on secured claims pursuant to Section 221.7, be vested by operation of law with the title to all of the assets, property, contracts, agents' balances, and all of the books, accounts and other records of the insurer located in this State; and shall have the immediate right to recover balances due from resident agents and to obtain possession of any books and records of the insurer found in this State.
(Source: P.A. 89-206, eff. 7-21-95.)

(215 ILCS 5/221.3) (from Ch. 73, par. 833.3)
Sec. 221.3. Filing and proving of claims of non-residents against delinquent domiciliary insurers.
In any delinquency proceeding begun in this state against a domiciliary insurer of this state, claimants residing in a reciprocal ancillary state may file claims either with the ancillary receiver, if any, or with the domiciliary receiver. All such claims must be filed on or before the last date fixed for the filing of claims in the domiciliary delinquency proceedings.
In any such proceeding controverted claims belonging to claimants residing in ancillary states may either (a) be proved in this state as provided by law, or (b) if ancillary proceedings have been commenced in such ancillary state, may be proved in such ancillary proceedings. In the event a claimant elects to prove his claim in ancillary proceedings, and, if notice of the claim and opportunity to appear and be heard is afforded the domiciliary receiver of this state, such claim, when allowed by the court in the ancillary state, shall be accepted in this state as final and conclusive as to its amount, and shall also be accepted as final and conclusive as to its priority, if any, as against special deposits or other security located within the ancillary state.
(Source: Laws 1941, vol. 1, p. 832.)

(215 ILCS 5/221.4) (from Ch. 73, par. 833.4)
Sec. 221.4. Proof of claims of residents in connection with delinquency proceedings in other states.
If a delinquency proceeding is commenced in a reciprocal state against an insurer domiciliary in such state, claimants against such insurer who reside within this State may file claims either with the ancillary receiver, if any, appointed in this State or with the domiciliary receiver. All such claims must be filed on or before the last date fixed for the filing of claims in the domiciliary delinquency proceeding.
In any such proceeding controverted claims belonging to claimants residing in this State may either (a) be proved in the domiciliary state as provided by the law of such state, or (b) if ancillary proceedings have been commenced in this State, be proved in such ancillary proceedings. In the event that any such claimant elects to prove his claim in this State, he shall file his claim with the ancillary receiver in the manner provided by the law of this State for the proving of claims against domiciliary insurers, and he shall give, or cause to be given, at least 40 days prior to the date of hearing, notice to the receiver in the domiciliary state, either by mail or otherwise in writing that such claim is being made to such ancillary receiver and the nature and the amount thereof. The domiciliary receiver shall be entitled to appear or to be represented in any proceeding in this State involving the adjudication of the claim. The allowance of the claim by the courts of this State shall be final and conclusive both as to its amount and also as to its priority, if any, against special deposits or other security located within this State.
(Source: P.A. 89-206, eff. 7-21-95.)

(215 ILCS 5/221.5) (from Ch. 73, par. 833.5)
Sec. 221.5. Priority of preferred claims.
In any delinquency proceeding against a domiciliary insurer of this state, claims owing to residents of ancillary reciprocal states shall be deemed preferred claims if, and only if, like claims are preferred under the laws of this state. All such claims whether owing to residents or non-residents shall be given equal priority of payment from general assets. No law of an ancillary state providing for preferred claims against the general assets of insurers shall be recognized as against the assets of delinquent domiciliary insurers of this state regardless of where such assets may be located.
In any delinquency proceeding against an insurer domiciliary in a reciprocal state, claims owing to residents of this state shall be preferred if, and only if, like claims are preferred by the laws of such other state.
(Source: Laws 1941, vol. 1, p. 832.)

(215 ILCS 5/221.6) (from Ch. 73, par. 833.6)
Sec. 221.6. Priority of special deposit claims.
The owners of special deposit claims against an insurer for which a receiver has been appointed in a delinquency proceeding in this or any reciprocal state shall be given priority against their several special deposits in accordance with the provisions of the statutes requiring the creation and maintenance of such special deposits. If there be a deficiency in any such special deposit so that the claims secured thereby are not fully discharged therefrom, the claimants may share in the general assets, but such sharing shall be deferred until general creditors, and also claimants against other special deposits who have received a small percentage from their respective special deposits, have been paid percentages of their claims equal to the percentage paid from such special deposit, it being the purpose and intent of this provision to equalize to this extent the advantage gained by the security provided by such special deposits.
(Source: Laws 1941, vol. 1, p. 832.)

(215 ILCS 5/221.7) (from Ch. 73, par. 833.7)
Sec. 221.7. Priority of secured claims.
The owner of a secured claim against an insurer for which a receiver has been appointed in a delinquency proceeding in this or any reciprocal state may surrender his security and file his claim as a general creditor, or such secured claim may be discharged by resort to the security, in which case the deficiency, if any, shall be treated as a claim against the general assets of the insurer on the same basis as claims of unsecured creditors. If the amount of the deficiency has been adjudicated in ancillary proceedings as provided in this Article, that amount shall be conclusive; otherwise the amount of such deficiency shall be ascertained and determined in the delinquency proceeding in the domiciliary state of such insurer.
(Source: P.A. 89-206, eff. 7-21-95.)

(215 ILCS 5/221.8) (from Ch. 73, par. 833.8)
Sec. 221.8. Right of domiciliary receiver to residium of assets of insurers domiciled in ancillary states.
The ancillary receiver of assets in this State of insurers domiciliary in reciprocal states and subject to delinquency proceedings therein shall, as soon as practicable, arrange the liquidation or other disposition of special deposit claims and secured claims proved in the ancillary proceedings in this State, and all remaining assets, after payment of expenses he shall promptly transfer to the domiciliary receiver.
The domiciliary receiver of a reciprocal state may sue the ancillary receiver of this State in the courts of this State for the purpose of collecting or obtaining any assets of the insurer to which he or she may be entitled under the laws of this State, and, if no ancillary receiver be appointed in this State, such domiciliary receiver may collect or reduce to possession, in this State, and may sue in the courts of this State to obtain, any assets of such delinquent insurer located in this State, to which he or she may be entitled under the laws of this State.
(Source: P.A. 89-206, eff. 7-21-95.)

(215 ILCS 5/221.9) (from Ch. 73, par. 833.9)
Sec. 221.9. Attachment and garnishment of assets.
In the event of the commencement of delinquency proceedings in any reciprocal state no action or proceeding in the nature of an attachment, garnishment, execution or otherwise, shall be commenced in the courts of this state against such delinquent insurer or its assets.
(Source: Laws 1941, vol. 1, p. 832.)

(215 ILCS 5/221.10) (from Ch. 73, par. 833.10)
Sec. 221.10. Declaration of purpose.
The purpose of Sections 221.1 to 221.10, both inclusive is to promote uniformity in the liquidation, rehabilitation, reorganization or conservation of insurers doing business in more than one state. It is intended that Sections 221.1 to 221.10, both inclusive shall be liberally construed to the end that so far as possible the assets of such insurers shall be equally and uniformly conserved in all states, and that claimants against such insurers shall receive equal and uniform treatment irrespective of residence or the place of the acts or contracts upon which their claims are based. The provisions of Sections 221.1 to 221.10, both inclusive shall be effective only with respect to this state and other states in which (a) it is provided by law that only the Insurance Commissioner or equivalent supervisory official of the State shall be vested with title to the assets of, and shall wind up the affairs of, delinquent insurers under judicial supervision; and (b) in substance and effect the provisions of Sections 221.1 to 221.10, both inclusive, are in force. The provisions of Sections 221.1 to 221.10, both inclusive, insofar as applicable to any insurer incorporated or organized in a foreign country, shall apply only to the assets, liabilities and business of such insurer within the several states.
(Source: Laws 1941, vol. 1, p. 832.)

(215 ILCS 5/221.11) (from Ch. 73, par. 833.11)
Sec. 221.11. Proceedings governed by Civil Practice Law and Supreme Court Rules.) The rules of practice, the course and method of procedure in circuit courts as established by the Civil Practice Law and Supreme Court Rules and any amendments thereto are adopted for the purposes of this Article except where other procedures or rules are in this Article expressly provided. Appeals may be taken as in other civil cases.
(Source: P.A. 82-783.)

(215 ILCS 5/221.12) (from Ch. 73, par. 833.12)
Sec. 221.12. Sections 211, 212, 213, 214, 215, 216, 217, 218, 219 and 220, each inclusive, are repealed; provided, however, that every proceeding heretofore commenced under such sections shall be continued as though such sections had not been repealed.
(Source: Laws 1941, vol. 1, p. 832.)

(215 ILCS 5/221.13) (from Ch. 73, par. 833.13)
Sec. 221.13. Uniformity of interpretation.
Sections 221.1 to 221.12 each inclusive, of this Article shall be so interpreted and construed as to effectuate their general purpose to make uniform the law of those states that enact the Uniform Reciprocal Liquidation Act.
(Source: Laws 1941, vol. 1, p. 832.)



Article XIV - Legal Reserve Life Insurance

(215 ILCS 5/Art. XIV heading)

(215 ILCS 5/222) (from Ch. 73, par. 834)
Sec. 222. Scope of article.
This article shall apply to all stock and mutual legal reserve life companies, and to the extent provided in section 281 to assessment legal reserve life companies, authorized to transact in this State the kind or kinds of business described in Class 1 of section 4.
(Source: Laws 1937, p. 696.)

(215 ILCS 5/223) (from Ch. 73, par. 835)
Sec. 223. Director to value policies - Legal standard of valuation.
(1) For policies and contracts issued prior to the operative date of the Valuation Manual, the Director shall annually value, or cause to be valued, the reserve liabilities (hereinafter called reserves) for all outstanding life insurance policies and annuity and pure endowment contracts of every life insurance company doing business in this State, except that in the case of an alien company, such valuation shall be limited to its United States business. In calculating such reserves, he may use group methods and approximate averages for fractions of a year or otherwise. In lieu of the valuation of the reserves herein required of any foreign or alien company, he may accept any valuation made, or caused to be made, by the insurance supervisory official of any state or other jurisdiction when such valuation complies with the minimum standard provided in this Section.
The provisions set forth in this subsection (1) and in subsections (2), (3), (4), (5), (6), and (7) of this Section shall apply to all policies and contracts, as appropriate, subject to this Section issued prior to the operative date of the Valuation Manual. The provisions set forth in subsections (8) and (9) of this Section shall not apply to any such policies and contracts.
For policies and contracts issued on or after the operative date of the Valuation Manual, the Director shall annually value, or cause to be valued, the reserve liabilities (reserves) for all outstanding life insurance contracts, annuity and pure endowment contracts, accident and health contracts, and deposit-type contracts of every company issued on or after the operative date of the Valuation Manual. In lieu of the valuation of the reserves required of a foreign or alien company, the Director may accept a valuation made, or caused to be made, by the insurance supervisory official of any state or other jurisdiction when the valuation complies with the minimum standard provided in this Section.
The provisions set forth in subsections (8) and (9) of this Section shall apply to all policies and contracts issued on or after the operative date of the Valuation Manual.
Any such company which adopts at any time a standard of valuation producing greater aggregate reserves than those calculated according to the minimum standard provided under this Section may adopt a lower standard of valuation, with the approval of the Director, but not lower than the minimum herein provided, however, that, for the purposes of this subsection, the holding of additional reserves previously determined by the appointed actuary to be necessary to render the opinion required by subsection (1a) shall not be deemed to be the adoption of a higher standard of valuation. In the valuation of policies the Director shall give no consideration to, nor make any deduction because of, the existence or the possession by the company of
(a) policy liens created by any agreement given or

assented to by any assured subsequent to July 1, 1937, for which liens such assured has not received cash or other consideration equal in value to the amount of such liens, or

(b) policy liens created by any agreement entered

into in violation of Section 232 unless the agreement imposing or creating such liens has been approved by a Court in a proceeding under Article XIII, or in the case of a foreign or alien company has been approved by a court in a rehabilitation or liquidation proceeding or by the insurance official of its domiciliary state or country, in accordance with the laws thereof.

(1a) This subsection shall become operative at the end of the first full calendar year following the effective date of this amendatory Act of 1991.
(A) General.
(1) Prior to the operative date of the Valuation

Manual, every life insurance company doing business in this State shall annually submit the opinion of a qualified actuary as to whether the reserves and related actuarial items held in support of the policies and contracts specified by the Director by regulation are computed appropriately, are based on assumptions that satisfy contractual provisions, are consistent with prior reported amounts and comply with applicable laws of this State. The Director by regulation shall define the specifics of this opinion and add any other items deemed to be necessary to its scope.

(2) The opinion shall be submitted with the

annual statement reflecting the valuation of reserve liabilities for each year ending on or after December 31, 1992.

(3) The opinion shall apply to all business in

force including individual and group health insurance plans, in form and substance acceptable to the Director as specified by regulation.

(4) The opinion shall be based on standards

adopted from time to time by the Actuarial Standards Board and on additional standards as the Director may by regulation prescribe.

(5) In the case of an opinion required to be

submitted by a foreign or alien company, the Director may accept the opinion filed by that company with the insurance supervisory official of another state if the Director determines that the opinion reasonably meets the requirements applicable to a company domiciled in this State.

(6) For the purpose of this Section, "qualified

actuary" means a member in good standing of the American Academy of Actuaries who meets the requirements set forth in its regulations.

(7) Except in cases of fraud or willful

misconduct, the qualified actuary shall not be liable for damages to any person (other than the insurance company and the Director) for any act, error, omission, decision or conduct with respect to the actuary's opinion.

(8) Disciplinary action by the Director against

the company or the qualified actuary shall be defined in regulations by the Director.

(9) A memorandum, in form and substance

acceptable to the Director as specified by regulation, shall be prepared to support each actuarial opinion.

(10) If the insurance company fails to provide a

supporting memorandum at the request of the Director within a period specified by regulation or the Director determines that the supporting memorandum provided by the insurance company fails to meet the standards prescribed by the regulations or is otherwise unacceptable to the Director, the Director may engage a qualified actuary at the expense of the company to review the opinion and the basis for the opinion and prepare the supporting memorandum as is required by the Director.

(11) Any memorandum in support of the opinion,

and any other material provided by the company to the Director in connection therewith, shall be kept confidential by the Director and shall not be made public and shall not be subject to subpoena, other than for the purpose of defending an action seeking damages from any person by reason of any action required by this Section or by regulations promulgated hereunder; provided, however, that the memorandum or other material may otherwise be released by the Director (a) with the written consent of the company or (b) to the American Academy of Actuaries upon request stating that the memorandum or other material is required for the purpose of professional disciplinary proceedings and setting forth procedures satisfactory to the Director for preserving the confidentiality of the memorandum or other material. Once any portion of the confidential memorandum is cited by the company in its marketing or is cited before any governmental agency other than a state insurance department or is released by the company to the news media, all portions of the confidential memorandum shall be no longer confidential.

(B) Actuarial analysis of reserves and assets

supporting those reserves.

(1) Every life insurance company, except as

exempted by or under regulation, shall also annually include in the opinion required by paragraph (A)(1) of this subsection (1a), an opinion of the same qualified actuary as to whether the reserves and related actuarial items held in support of the policies and contracts specified by the Director by regulation, when considered in light of the assets held by the company with respect to the reserves and related actuarial items including, but not limited to, the investment earnings on the assets and the considerations anticipated to be received and retained under the policies and contracts, make adequate provision for the company's obligations under the policies and contracts including, but not limited to, the benefits under and expenses associated with the policies and contracts.

(2) The Director may provide by regulation for a

transition period for establishing any higher reserves which the qualified actuary may deem necessary in order to render the opinion required by this Section.

(1b) Actuarial Opinion of Reserves after the Operative Date of the Valuation Manual.
(A) General.
(1) Every company with outstanding life insurance

contracts, accident and health insurance contracts, or deposit-type contracts in this State and subject to regulation by the Director shall annually submit the opinion of the appointed actuary as to whether the reserves and related actuarial items held in support of the policies and contracts are computed appropriately, are based on assumptions that satisfy contractual provisions, are consistent with prior reported amounts, and comply with applicable laws of this State. The Valuation Manual shall prescribe the specifics of this opinion, including any items deemed to be necessary to its scope.

(2) The opinion shall be submitted with the

annual statement reflecting the valuation of such reserve liabilities for each year ending on or after the operative date of the Valuation Manual.

(3) The opinion shall apply to all policies and

contracts subject to paragraph (B) of this subsection (1b), plus other actuarial liabilities as may be specified in the Valuation Manual.

(4) The opinion shall be based on standards

adopted from time to time by the Actuarial Standards Board or its successor and on additional standards as may be prescribed in the Valuation Manual.

(5) In the case of an opinion required to be

submitted by a foreign or alien company, the Director may accept the opinion filed by that company with the insurance supervisory official of another state if the Director determines that the opinion reasonably meets the requirements applicable to a company domiciled in this State.

(6) Except in cases of fraud or willful

misconduct, the appointed actuary shall not be liable for damages to any person (other than the insurance company and the Director) for any act, error, omission, decision, or conduct with respect to the appointed actuary's opinion.

(7) Disciplinary action by the Director against

the company or the appointed actuary shall be defined by the Director by rule.

(8) A memorandum, in a form and substance as

specified in the Valuation Manual and acceptable to the Director, shall be prepared to support each actuarial opinion.

(9) If the insurance company fails to provide a

supporting memorandum at the request of the Director within a period specified in the Valuation Manual or the Director determines that the supporting memorandum provided by the insurance company fails to meet the standards prescribed by the Valuation Manual or is otherwise unacceptable to the Director, the Director may engage a qualified actuary at the expense of the company to review the opinion and the basis for the opinion and prepare the supporting memorandum as is required by the Director.

(B) Every company with outstanding life insurance

contracts, accident and health insurance contracts, or deposit-type contracts in this State and subject to regulation by the Director, except as exempted in the Valuation Manual, shall also annually include in the opinion required by subparagraph (1) of paragraph (A) of this subsection (1b), an opinion of the same appointed actuary as to whether the reserves and related actuarial items held in support of the policies and contracts specified in the Valuation Manual, when considered in light of the assets held by the company with respect to the reserves and related actuarial items, including, but not limited to, the investment earnings on the assets and the considerations anticipated to be received and retained under the policies and contracts, make adequate provision for the company's obligations under the policies and contracts, including, but not limited to, the benefits under and expenses associated with the policies and contracts.

(2) This subsection shall apply to only those policies and contracts issued prior to the operative date of Section 229.2 (the Standard Non-forfeiture Law).
(a) Except as otherwise in this Article provided, the

legal minimum standard for valuation of contracts issued before January 1, 1908, shall be the Actuaries or Combined Experience Table of Mortality with interest at 4% per annum and for valuation of contracts issued on or after that date shall be the American Experience Table of Mortality with either Craig's or Buttolph's Extension for ages under 10 and with interest at 3 1/2% per annum. The legal minimum standard for the valuation of group insurance policies under which premium rates are not guaranteed for a period in excess of 5 years shall be the American Men Ultimate Table of Mortality with interest at 3 1/2% per annum. Any life company may, at its option, value its insurance contracts issued on or after January 1, 1938, in accordance with their terms on the basis of the American Men Ultimate Table of Mortality with interest not higher than 3 1/2% per annum.

(b) Policies issued prior to January 1, 1908, may

continue to be valued according to a method producing reserves not less than those produced by the full preliminary term method. Policies issued on and after January 1, 1908, may be valued according to a method producing reserves not less than those produced by the modified preliminary term method hereinafter described in paragraph (c). Policies issued on and after January 1, 1938, may be valued either according to a method producing reserves not less than those produced by such modified preliminary term method or by the select and ultimate method on the basis that the rate of mortality during the first 5 years after the issuance of such contracts respectively shall be calculated according to the following percentages of rates shown by the American Experience Table of Mortality:

(i) first insurance year 50% thereof;
(ii) second insurance year 65% thereof;
(iii) third insurance year 75% thereof;
(iv) fourth insurance year 85% thereof;
(v) fifth insurance year 95% thereof.
(c) If the premium charged for the first policy year

under a limited payment life preliminary term policy providing for the payment of all premiums thereon in less than 20 years from the date of the policy or under an endowment preliminary term policy, exceeds that charged for the first policy year under 20 payment life preliminary term policies of the same company, the reserve thereon at the end of any year, including the first, shall not be less than the reserve on a 20 payment life preliminary term policy issued in the same year at the same age, together with an amount which shall be equivalent to the accumulation of a net level premium sufficient to provide for a pure endowment at the end of the premium payment period, equal to the difference between the value at the end of such period of such a 20 payment life preliminary term policy and the full net level premium reserve at such time of such a limited payment life or endowment policy. The premium payment period is the period during which premiums are concurrently payable under such 20 payment life preliminary term policy and such limited payment life or endowment policy.

(d) The legal minimum standard for the valuations of

annuities issued on and after January 1, 1938, shall be the American Annuitant's Table with interest not higher than 3 3/4% per annum, and all annuities issued before that date shall be valued on a basis not lower than that used for the annual statement of the year 1937; but annuities deferred 10 or more years and written in connection with life insurance shall be valued on the same basis as that used in computing the consideration or premiums therefor, or upon any higher standard at the option of the company.

(e) The Director may vary the standards of interest

and mortality as to contracts issued in countries other than the United States and may vary standards of mortality in particular cases of invalid lives and other extra hazards.

(f) The legal minimum standard for valuation of

waiver of premium disability benefits or waiver of premium and income disability benefits issued on and after January 1, 1938, shall be the Class (3) Disability Table (1926) modified to conform to the contractual waiting period, with interest at not more than 3 1/2% per annum; but in no event shall the values be less than those produced by the basis used in computing premiums for such benefits. The legal minimum standard for the valuation of such benefits issued prior to January 1, 1938, shall be such as to place an adequate value, as determined by sound insurance practices, on the liabilities thereunder and shall be such that the value of the benefits under each and every policy shall in no case be less than the value placed upon the future premiums.

(g) The legal minimum standard for the valuation of

industrial policies issued on or after January 1, 1938, shall be the American Experience Table of Mortality or the Standard Industrial Mortality Table or the Substandard Industrial Mortality Table with interest at 3 1/2% per annum by the net level premium method, or in accordance with their terms by the modified preliminary term method hereinabove described.

(h) Reserves for all such policies and contracts may

be calculated, at the option of the company, according to any standards which produce greater aggregate reserves for all such policies and contracts than the minimum reserves required by this subsection.

(3) This subsection shall apply to only those policies and contracts issued on or after January 1, 1948 or such earlier operative date of Section 229.2 (the Standard Non-forfeiture Law) as shall have been elected by the insurance company issuing such policies or contracts.
(a) Except as otherwise provided in subsections (4),

(6), and (7), the minimum standard for the valuation of all such policies and contracts shall be the Commissioners Reserve valuation method defined in paragraphs (b) and (f) of this subsection and in subsection 5, 3 1/2% interest for such policies issued prior to September 8, 1977, 5 1/2% interest for single premium life insurance policies and 4 1/2% interest for all other such policies issued on or after September 8, 1977, and the following tables:

(i) The Commissioners 1941 Standard Ordinary

Mortality Table for all Ordinary policies of life insurance issued on the standard basis, excluding any disability and accidental death benefits in such policies, for such policies issued prior to the operative date of subsection (4a) of Section 229.2 (Standard Non-forfeiture Law); and the Commissioners 1958 Standard Ordinary Mortality Table for such policies issued on or after such operative date but prior to the operative date of subsection (4c) of Section 229.2 provided that for any category of such policies issued on female risks all modified net premiums and present values referred to in this Section may, prior to September 8, 1977, be calculated according to an age not more than 3 years younger than the actual age of the insured and, after September 8, 1977, calculated according to an age not more than 6 years younger than the actual age of the insured; and for such policies issued on or after the operative date of subsection (4c) of Section 229.2, (i) the Commissioners 1980 Standard Ordinary Mortality Table, or (ii) at the election of the company for any one or more specified plans of life insurance, the Commissioners 1980 Standard Ordinary Mortality Table with Ten-Year Select Mortality Factors, or (iii) any ordinary mortality table adopted after 1980 by the NAIC and approved by regulations promulgated by the Director for use in determining the minimum standard of valuation for such policies.

(ii) For all Industrial Life Insurance policies

issued on the standard basis, excluding any disability and accidental death benefits in such policies--the 1941 Standard Industrial Mortality Table for such policies issued prior to the operative date of subsection 4 (b) of Section 229.2 (Standard Non-forfeiture Law); and for such policies issued on or after such operative date the Commissioners 1961 Standard Industrial Mortality Table or any industrial mortality table adopted after 1980 by the NAIC and approved by regulations promulgated by the Director for use in determining the minimum standard of valuation for such policies.

(iii) For Individual Annuity and Pure Endowment

contracts, excluding any disability and accidental death benefits in such policies--the 1937 Standard Annuity Mortality Table--or, at the option of the company, the Annuity Mortality Table for 1949, Ultimate, or any modification of either of these tables approved by the Director.

(iv) For Group Annuity and Pure Endowment

contracts, excluding any disability and accidental death benefits in such policies--the Group Annuity Mortality Table for 1951, any modification of such table approved by the Director, or, at the option of the company, any of the tables or modifications of tables specified for Individual Annuity and Pure Endowment contracts.

(v) For Total and Permanent Disability Benefits

in or supplementary to Ordinary policies or contracts for policies or contracts issued on or after January 1, 1966, the tables of Period 2 disablement rates and the 1930 to 1950 termination rates of the 1952 Disability Study of the Society of Actuaries, with due regard to the type of benefit, or any tables of disablement rates and termination rates adopted after 1980 by the NAIC and approved by regulations promulgated by the Director for use in determining the minimum standard of valuation for such policies; for policies or contracts issued on or after January 1, 1961, and prior to January 1, 1966, either such tables or, at the option of the company, the Class (3) Disability Table (1926); and for policies issued prior to January 1, 1961, the Class (3) Disability Table (1926). Any such table shall, for active lives, be combined with a mortality table permitted for calculating the reserves for life insurance policies.

(vi) For Accidental Death benefits in or

supplementary to policies--for policies issued on or after January 1, 1966, the 1959 Accidental Death Benefits Table or any accidental death benefits table adopted after 1980 by the NAIC and approved by regulations promulgated by the Director for use in determining the minimum standard of valuation for such policies; for policies issued on or after January 1, 1961, and prior to January 1, 1966, any of such tables or, at the option of the company, the Inter-Company Double Indemnity Mortality Table; and for policies issued prior to January 1, 1961, the Inter-Company Double Indemnity Mortality Table. Either table shall be combined with a mortality table permitted for calculating the reserves for life insurance policies.

(vii) For Group Life Insurance, life insurance

issued on the substandard basis and other special benefits--such tables as may be approved by the Director.

(b) Except as otherwise provided in paragraph (f) of

subsection (3), subsection (5), and subsection (7) reserves according to the Commissioners reserve valuation method, for the life insurance and endowment benefits of policies providing for a uniform amount of insurance and requiring the payment of uniform premiums shall be the excess, if any, of the present value, at the date of valuation, of such future guaranteed benefits provided for by such policies, over the then present value of any future modified net premiums therefor. The modified net premiums for any such policy shall be such uniform percentage of the respective contract premiums for such benefits that the present value, at the date of issue of the policy, of all such modified net premiums shall be equal to the sum of the then present value of such benefits provided for by the policy and the excess of (A) over (B), as follows:

(A) A net level annual premium equal to the

present value, at the date of issue, of such benefits provided for after the first policy year, divided by the present value, at the date of issue, of an annuity of one per annum payable on the first and each subsequent anniversary of such policy on which a premium falls due; provided, however, that such net level annual premium shall not exceed the net level annual premium on the 19 year premium whole life plan for insurance of the same amount at an age one year higher than the age at issue of such policy.

(B) A net one year term premium for such benefits

provided for in the first policy year.

For any life insurance policy issued on or after

January 1, 1987, for which the contract premium in the first policy year exceeds that of the second year with no comparable additional benefit being provided in that first year, which policy provides an endowment benefit or a cash surrender value or a combination thereof in an amount greater than such excess premium, the reserve according to the Commissioners reserve valuation method as of any policy anniversary occurring on or before the assumed ending date, defined herein as the first policy anniversary on which the sum of any endowment benefit and any cash surrender value then available is greater than such excess premium, shall, except as otherwise provided in paragraph (f) of subsection (3), be the greater of the reserve as of such policy anniversary calculated as described in the preceding part of this paragraph (b) and the reserve as of such policy anniversary calculated as described in the preceding part of this paragraph (b) with (i) the value defined in subpart A of the preceding part of this paragraph (b) being reduced by 15% of the amount of such excess first year premium, (ii) all present values of benefits and premiums being determined without reference to premiums or benefits provided for by the policy after the assumed ending date, (iii) the policy being assumed to mature on such date as an endowment, and (iv) the cash surrender value provided on such date being considered as an endowment benefit. In making the above comparison, the mortality and interest bases stated in paragraph (a) of subsection (3) and in subsection (6) shall be used.

Reserves according to the Commissioners reserve

valuation method for (i) life insurance policies providing for a varying amount of insurance or requiring the payment of varying premiums, (ii) group annuity and pure endowment contracts purchased under a retirement plan or plan of deferred compensation, established or maintained by an employer (including a partnership or sole proprietorship) or by an employee organization, or by both, other than a plan providing individual retirement accounts or individual retirement annuities under Section 408 of the Internal Revenue Code, as now or hereafter amended, (iii) disability and accidental death benefits in all policies and contracts, and (iv) all other benefits, except life insurance and endowment benefits in life insurance policies and benefits provided by all other annuity and pure endowment contracts, shall be calculated by a method consistent with the principles of this paragraph (b), except that any extra premiums charged because of impairments or special hazards shall be disregarded in the determination of modified net premiums.

(c) In no event shall a company's aggregate reserves

for all life insurance policies, excluding disability and accidental death benefits be less than the aggregate reserves calculated in accordance with the methods set forth in paragraphs (b), (f), and (g) of subsection (3) and in subsection (5) and the mortality table or tables and rate or rates of interest used in calculating non-forfeiture benefits for such policies.

(d) In no event shall the aggregate reserves for all

policies, contracts, and benefits be less than the aggregate reserves determined by the appointed actuary to be necessary to render the opinion required by subsection (1a).

(e) Reserves for any category of policies, contracts

or benefits as established by the Director, may be calculated, at the option of the company, according to any standards which produce greater aggregate reserves for such category than those calculated according to the minimum standard herein provided, but the rate or rates of interest used for policies and contracts, other than annuity and pure endowment contracts, shall not be higher than the corresponding rate or rates of interest used in calculating any nonforfeiture benefits provided for therein.

(f) If in any contract year the gross premium charged

by any life insurance company on any policy or contract is less than the valuation net premium for the policy or contract calculated by the method used in calculating the reserve thereon but using the minimum valuation standards of mortality and rate of interest, the minimum reserve required for such policy or contract shall be the greater of either the reserve calculated according to the mortality table, rate of interest, and method actually used for such policy or contract, or the reserve calculated by the method actually used for such policy or contract but using the minimum standards of mortality and rate of interest and replacing the valuation net premium by the actual gross premium in each contract year for which the valuation net premium exceeds the actual gross premium. The minimum valuation standards of mortality and rate of interest referred to in this paragraph (f) are those standards stated in subsection (6) and paragraph (a) of subsection (3).

For any life insurance policy issued on or after

January 1, 1987, for which the gross premium in the first policy year exceeds that of the second year with no comparable additional benefit provided in that first year, which policy provides an endowment benefit or a cash surrender value or a combination thereof in an amount greater than such excess premium, the foregoing provisions of this paragraph (f) shall be applied as if the method actually used in calculating the reserve for such policy were the method described in paragraph (b) of subsection (3), ignoring the second paragraph of said paragraph (b). The minimum reserve at each policy anniversary of such a policy shall be the greater of the minimum reserve calculated in accordance with paragraph (b) of subsection (3), including the second paragraph of said paragraph (b), and the minimum reserve calculated in accordance with this paragraph (f).

(g) In the case of any plan of life insurance which

provides for future premium determination, the amounts of which are to be determined by the insurance company based on then estimates of future experience, or in the case of any plan of life insurance or annuity which is of such a nature that the minimum reserves cannot be determined by the methods described in paragraphs (b) and (f) of subsection (3) and subsection (5), the reserves which are held under any such plan shall:

(i) be appropriate in relation to the benefits

and the pattern of premiums for that plan, and

(ii) be computed by a method which is consistent

with the principles of this Standard Valuation Law, as determined by regulations promulgated by the Director.

(4) Except as provided in subsection (6), the minimum standard of valuation for individual annuity and pure endowment contracts issued on or after the operative date of this subsection, as defined herein, and for all annuities and pure endowments purchased on or after such operative date under group annuity and pure endowment contracts shall be the Commissioners Reserve valuation methods defined in paragraph (b) of subsection (3) and subsection (5) and the following tables and interest rates:
(a) For individual single premium immediate annuity

contracts, excluding any disability and accidental death benefits in such contracts, the 1971 Individual Annuity Mortality Table, any individual annuity mortality table adopted after 1980 by the NAIC and approved by regulations promulgated by the Director for use in determining the minimum standard of valuation for such contracts, or any modification of those tables approved by the Director, and 7 1/2% interest.

(b) For individual and pure endowment contracts other

than single premium annuity contracts, excluding any disability and accidental death benefits in such contracts, the 1971 Individual Annuity Mortality Table, any individual annuity mortality table adopted after 1980 by the NAIC and approved by regulations promulgated by the Director for use in determining the minimum standard of valuation for such contracts, or any modification of those tables approved by the Director, and 5 1/2% interest for single premium deferred annuity and pure endowment contracts and 4 1/2% interest for all other such individual annuity and pure endowment contracts.

(c) For all annuities and pure endowments purchased

under group annuity and pure endowment contracts, excluding any disability and accidental death benefits purchased under such contracts, the 1971 Group Annuity Mortality Table, any group annuity mortality table adopted after 1980 by the NAIC and approved by regulations promulgated by the Director for use in determining the minimum standard of valuation for such annuities and pure endowments, or any modification of those tables approved by the Director, and 7 1/2% interest.

After September 8, 1977, any company may file with the Director a written notice of its election to comply with the provisions of this subsection after a specified date before January 1, 1979, which shall be the operative date of this subsection for such company; provided, a company may elect a different operative date for individual annuity and pure endowment contracts from that elected for group annuity and pure endowment contracts. If a company makes no election, the operative date of this subsection for such company shall be January 1, 1979.
(5) This subsection shall apply to all annuity and pure endowment contracts other than group annuity and pure endowment contracts purchased under a retirement plan or plan of deferred compensation, established or maintained by an employer (including a partnership or sole proprietorship) or by an employee organization, or by both, other than a plan providing individual retirement accounts or individual retirement annuities under Section 408 of the Internal Revenue Code, as now or hereafter amended.
Reserves according to the Commissioners annuity reserve method for benefits under annuity or pure endowment contracts, excluding any disability and accidental death benefits in such contracts, shall be the greatest of the respective excesses of the present values, at the date of valuation, of the future guaranteed benefits, including guaranteed nonforfeiture benefits, provided for by such contracts at the end of each respective contract year, over the present value, at the date of valuation, of any future valuation considerations derived from future gross considerations, required by the terms of such contract, that become payable prior to the end of such respective contract year. The future guaranteed benefits shall be determined by using the mortality table, if any, and the interest rate, or rates, specified in such contracts for determining guaranteed benefits. The valuation considerations are the portions of the respective gross considerations applied under the terms of such contracts to determine nonforfeiture values.
(6)(a) Applicability of this subsection. The interest rates used in determining the minimum standard for the valuation of
(A) all life insurance policies issued in a

particular calendar year, on or after the operative date of subsection (4c) of Section 229.2 (Standard Nonforfeiture Law),

(B) all individual annuity and pure endowment

contracts issued in a particular calendar year ending on or after December 31, 1983,

(C) all annuities and pure endowments purchased in a

particular calendar year ending on or after December 31, 1983, under group annuity and pure endowment contracts, and

(D) the net increase in a particular calendar year

ending after December 31, 1983, in amounts held under guaranteed interest contracts

shall be the calendar year statutory valuation interest rates, as defined in this subsection.
(b) Calendar Year Statutory Valuation Interest Rates.
(i) The calendar year statutory valuation

interest rates shall be determined according to the following formulae, rounding "I" to the nearest .25%.

(A) For life insurance,
I = .03 + W (R1 - .03) + W/2 (R2 - .09).
(B) For single premium immediate annuities

and annuity benefits involving life contingencies arising from other annuities with cash settlement options and from guaranteed interest contracts with cash settlement options,

I = .03 + W (R - .03) or with prior

approval of the Director I = .03 + W (Rq - .03).

For the purposes of this subparagraph (i), "I"

equals the calendar year statutory valuation interest rate, "R" is the reference interest rate defined in this subsection, "R1" is the lesser of R and .09, "R2" is the greater of R and .09, "Rq" is the quarterly reference interest rate defined in this subsection, and "W" is the weighting factor defined in this subsection.

(C) For other annuities with cash settlement

options and guaranteed interest contracts with cash settlement options, valued on an issue year basis, except as stated in (B), the formula for life insurance stated in (A) applies to annuities and guaranteed interest contracts with guarantee durations in excess of 10 years, and the formula for single premium immediate annuities stated in (B) above applies to annuities and guaranteed interest contracts with guarantee durations of 10 years or less.

(D) For other annuities with no cash

settlement options and for guaranteed interest contracts with no cash settlement options, the formula for single premium immediate annuities stated in (B) applies.

(E) For other annuities with cash settlement

options and guaranteed interest contracts with cash settlement options, valued on a change in fund basis, the formula for single premium immediate annuities stated in (B) applies.

(ii) If the calendar year statutory valuation

interest rate for any life insurance policy issued in any calendar year determined without reference to this subparagraph differs from the corresponding actual rate for similar policies issued in the immediately preceding calendar year by less than .5%, the calendar year statutory valuation interest rate for such life insurance policy shall be the corresponding actual rate for the immediately preceding calendar year. For purposes of applying this subparagraph, the calendar year statutory valuation interest rate for life insurance policies issued in a calendar year shall be determined for 1980, using the reference interest rate defined for 1979, and shall be determined for each subsequent calendar year regardless of when subsection (4c) of Section 229.2 (Standard Nonforfeiture Law) becomes operative.

(c) Weighting Factors.
(i) The weighting factors referred to in the

formulae stated in paragraph (b) are given in the following tables.

(A) Weighting Factors for Life Insurance.

Guarantee

Weighting

Duration

Factors

(Years)

10 or less

.50

More than 10, but not more than 20

.45

More than 20

.35

For life insurance, the guarantee duration is

the maximum number of years the life insurance can remain in force on a basis guaranteed in the policy or under options to convert to plans of life insurance with premium rates or nonforfeiture values or both which are guaranteed in the original policy.

(B) The weighting factor for single premium

immediate annuities and for annuity benefits involving life contingencies arising from other annuities with cash settlement options and guaranteed interest contracts with cash settlement options is .80.

(C) The weighting factors for other annuities

and for guaranteed interest contracts, except as stated in (B) of this subparagraph (i), shall be as specified in tables (1), (2), and (3) of this subpart (C), according to the rules and definitions in (4), (5) and (6) of this subpart (C).

(1) For annuities and guaranteed interest

contracts valued on an issue year basis.

Guarantee

Weighting Factor

Duration

for Plan Type

(Years)

A B C

5 or less........................

.80 .60 .50

More than 5, but not

more than 10......................

.75 .60 .50

More than 10, but not

more than 20......................

.65 .50 .45

More than 20......................

.45 .35 .35

(2) For annuities and guaranteed interest

contracts valued on a change in fund basis, the factors shown in (1) for Plan Types A, B and C are increased by .15, .25 and .05, respectively.

(3) For annuities and guaranteed interest

contracts valued on an issue year basis, other than those with no cash settlement options, which do not guarantee interest on considerations received more than one year after issue or purchase, and for annuities and guaranteed interest contracts valued on a change in fund basis which do not guarantee interest rates on considerations received more than 12 months beyond the valuation date, the factors shown in (1), or derived in (2), for Plan Types A, B and C are increased by .05.

(4) For other annuities with cash

settlement options and guaranteed interest contracts with cash settlement options, the guarantee duration is the number of years for which the contract guarantees interest rates in excess of the calendar year statutory valuation interest rate for life insurance policies with guarantee durations in excess of 20 years. For other annuities with no cash settlement options, and for guaranteed interest contracts with no cash settlement options, the guarantee duration is the number of years from the date of issue or date of purchase to the date annuity benefits are scheduled to commence.

(5) The plan types used in the above

tables are defined as follows.

Plan Type A is a plan under which the

policyholder may not withdraw funds, or may withdraw funds at any time but only (a) with an adjustment to reflect changes in interest rates or asset values since receipt of the funds by the insurance company, (b) without such an adjustment but in installments over 5 years or more, or (c) as an immediate life annuity.

Plan Type B is a plan under which the

policyholder may not withdraw funds before expiration of the interest rate guarantee, or may withdraw funds before such expiration but only (a) with an adjustment to reflect changes in interest rates or asset values since receipt of the funds by the insurance company, or (b) without such adjustment but in installments over 5 years or more. At the end of the interest rate guarantee, funds may be withdrawn without such adjustment in a single sum or installments over less than 5 years.

Plan Type C is a plan under which the

policyholder may withdraw funds before expiration of the interest rate guarantee in a single sum or installments over less than 5 years either (a) without adjustment to reflect changes in interest rates or asset values since receipt of the funds by the insurance company, or (b) subject only to a fixed surrender charge stipulated in the contract as a percentage of the fund.

(6) A company may elect to value

guaranteed interest contracts with cash settlement options and annuities with cash settlement options on either an issue year basis or on a change in fund basis. Guaranteed interest contracts with no cash settlement options and other annuities with no cash settlement options shall be valued on an issue year basis. As used in this Section, "issue year basis of valuation" refers to a valuation basis under which the interest rate used to determine the minimum valuation standard for the entire duration of the annuity or guaranteed interest contract is the calendar year valuation interest rate for the year of issue or year of purchase of the annuity or guaranteed interest contract. "Change in fund basis of valuation", as used in this Section, refers to a valuation basis under which the interest rate used to determine the minimum valuation standard applicable to each change in the fund held under the annuity or guaranteed interest contract is the calendar year valuation interest rate for the year of the change in the fund.

(d) Reference Interest Rate. The reference interest

rate referred to in paragraph (b) of this subsection is defined as follows.

(A) For all life insurance, the reference

interest rate is the lesser of the average over a period of 36 months, and the average over a period of 12 months, with both periods ending on June 30, or with prior approval of the Director ending on December 31, of the calendar year next preceding the year of issue, of Moody's Corporate Bond Yield Average - Monthly Average Corporates, as published by Moody's Investors Service, Inc.

(B) For single premium immediate annuities and

for annuity benefits involving life contingencies arising from other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, the reference interest rate is the average over a period of 12 months, ending on June 30, or with prior approval of the Director ending on December 31, of the calendar year of issue or year of purchase, of Moody's Corporate Bond Yield Average - Monthly Average Corporates, as published by Moody's Investors Service, Inc.

(C) For annuities with cash settlement options

and guaranteed interest contracts with cash settlement options, valued on a year of issue basis, except those described in (B), with guarantee durations in excess of 10 years, the reference interest rate is the lesser of the average over a period of 36 months and the average over a period of 12 months, ending on June 30, or with prior approval of the Director ending on December 31, of the calendar year of issue or purchase, of Moody's Corporate Bond Yield Average-Monthly Average Corporates, as published by Moody's Investors Service, Inc.

(D) For other annuities with cash settlement

options and guaranteed interest contracts with cash settlement options, valued on a year of issue basis, except those described in (B), with guarantee durations of 10 years or less, the reference interest rate is the average over a period of 12 months, ending on June 30, or with prior approval of the Director ending on December 31, of the calendar year of issue or purchase, of Moody's Corporate Bond Yield Average-Monthly Average Corporates, as published by Moody's Investors Service, Inc.

(E) For annuities with no cash settlement options

and for guaranteed interest contracts with no cash settlement options, the reference interest rate is the average over a period of 12 months, ending on June 30, or with prior approval of the Director ending on December 31, of the calendar year of issue or purchase, of Moody's Corporate Bond Yield Average-Monthly Average Corporates, as published by Moody's Investors Service, Inc.

(F) For annuities with cash settlement options

and guaranteed interest contracts with cash settlement options, valued on a change in fund basis, except those described in (B), the reference interest rate is the average over a period of 12 months, ending on June 30, or with prior approval of the Director ending on December 31, of the calendar year of the change in the fund, of Moody's Corporate Bond Yield Average-Monthly Average Corporates, as published by Moody's Investors Service, Inc.

(G) For annuities valued by a formula based on

Rq, the quarterly reference interest rate is, with the prior approval of the Director, the average within each of the 4 consecutive calendar year quarters ending on March 31, June 30, September 30 and December 31 of the calendar year of issue or year of purchase of Moody's Corporate Bond Yield Average-Monthly Average Corporates, as published by Moody's Investors Service, Inc.

(e) Alternative Method for Determining Reference

Interest Rates. In the event that the Moody's Corporate Bond Yield Average-Monthly Average Corporates is no longer published by Moody's Investors Services, Inc., or in the event that the NAIC determines that Moody's Corporate Bond Yield Average-Monthly Average Corporates as published by Moody's Investors Service, Inc. is no longer appropriate for the determination of the reference interest rate, then an alternative method for determination of the reference interest rate, which is adopted by the NAIC and approved by regulations promulgated by the Director, may be substituted.

(7) Minimum Standards for Accident and Health (Disability, Accident and Sickness) Insurance Contracts. The Director shall promulgate a regulation containing the minimum standards applicable to the valuation of health (disability, sickness and accident) plans which are issued prior to the operative date of the Valuation Manual. For accident and health (disability, accident and sickness) insurance contracts issued on or after the operative date of the Valuation Manual, the standard prescribed in the Valuation Manual is the minimum standard of valuation required under subsection (1).
(8) Valuation Manual for Policies Issued On or After the Operative Date of the Valuation Manual.
(a) For policies issued on or after the operative

date of the Valuation Manual, the standard prescribed in the Valuation Manual is the minimum standard of valuation required under subsection (1), except as provided under paragraphs (e) or (g) of this subsection (8).

(b) The operative date of the Valuation Manual is

January 1 of the first calendar year following the first July 1 when all of the following have occurred:

(i) The Valuation Manual has been adopted by the

NAIC by an affirmative vote of at least 42 members, or three-fourths of the members voting, whichever is greater.

(ii) The Standard Valuation Law, as amended by

the NAIC in 2009, or legislation including substantially similar terms and provisions, has been enacted by states representing greater than 75% of the direct premiums written as reported in the following annual statements submitted for 2008: life, accident and health annual statements; health annual statements; or fraternal annual statements.

(iii) The Standard Valuation Law, as amended by

the NAIC in 2009, or legislation including substantially similar terms and provisions, has been enacted by at least 42 of the following 55 jurisdictions: the 50 states of the United States, American Samoa, the American Virgin Islands, the District of Columbia, Guam, and Puerto Rico.

(c) Unless a change in the Valuation Manual specifies

a later effective date, changes to the Valuation Manual shall be effective on January 1 following the date when the change to the Valuation Manual has been adopted by the NAIC by an affirmative vote representing:

(i) at least three-fourths of the members of the

NAIC voting, but not less than a majority of the total membership; and

(ii) members of the NAIC representing

jurisdictions totaling greater than 75% of the direct premiums written as reported in the following annual statements most recently available prior to the vote in subparagraph (i) of this paragraph (c): life, accident and health annual statements; health annual statements; or fraternal annual statements.

(d) The Valuation Manual must specify all of the

following:

(i) Minimum valuation standards for and

definitions of the policies or contracts subject to subsection (1). Such minimum valuation standards shall be:

(A) the Commissioners reserve valuation

method for life insurance contracts, other than annuity contracts, subject to subsection (1);

(B) the Commissioners annuity reserve

valuation method for annuity contracts subject to subsection (1); and

(C) minimum reserves for all other policies

or contracts subject to subsection (1).

(ii) Which policies or contracts or types of

policies or contracts are subject to the requirements of a principle-based valuation in paragraph (a) of subsection (9) and the minimum valuation standards consistent with those requirements.

(iii) For policies and contracts subject to a

principle-based valuation under subsection (9):

(A) Requirements for the format of reports to

the Director under subparagraph (iii) of paragraph (b) of subsection (9), and which shall include information necessary to determine if the valuation is appropriate and in compliance with this Section.

(B) Assumptions shall be prescribed for risks

over which the company does not have significant control or influence.

(C) Procedures for corporate governance and

oversight of the actuarial function, and a process for appropriate waiver or modification of such procedures.

(iv) For policies not subject to a

principle-based valuation under subsection (9), the minimum valuation standard shall either:

(A) be consistent with the minimum standard

of valuation prior to the operative date of the Valuation Manual; or

(B) develop reserves that quantify the

benefits and guarantees and the funding associated with the contracts and their risks at a level of conservatism that reflects conditions that include unfavorable events that have a reasonable probability of occurring.

(v) Other requirements, including, but not

limited to, those relating to reserve methods, models for measuring risk, generation of economic scenarios, assumptions, margins, use of company experience, risk measurement, disclosure, certifications, reports, actuarial opinions and memorandums, transition rules, and internal controls.

(vi) The data and form of the data required under

subsection (10) of this Section, with whom the data must be submitted, and may specify other requirements, including data analyses and the reporting of analyses.

(e) In the absence of a specific valuation

requirement or if a specific valuation requirement in the Valuation Manual is not, in the opinion of the Director, in compliance with this Section, then the company shall, with respect to such requirements, comply with minimum valuation standards prescribed by the Director by rule.

(f) The Director may engage a qualified actuary, at

the expense of the company, to perform an actuarial examination of the company and opine on the appropriateness of any reserve assumption or method used by the company, or to review and opine on a company's compliance with any requirement set forth in this Section. The Director may rely upon the opinion regarding provisions contained within this Section of a qualified actuary engaged by the Director of another state, district, or territory of the United States. As used in this paragraph, "engage" includes employment and contracting.

(g) The Director may require a company to change any

assumption or method that in the opinion of the Director is necessary in order to comply with the requirements of the Valuation Manual or this Section; and the company shall adjust the reserves as required by the Director. The Director may take other disciplinary action as permitted pursuant to law.

(9) Requirements of a Principle-Based Valuation.
(a) A company must establish reserves using a

principle-based valuation that meets the following conditions for policies or contracts as specified in the Valuation Manual:

(i) Quantify the benefits and guarantees, and the

funding, associated with the contracts and their risks at a level of conservatism that reflects conditions that include unfavorable events that have a reasonable probability of occurring during the lifetime of the contracts. For policies or contracts with significant tail risk, reflect conditions appropriately adverse to quantify the tail risk.

(ii) Incorporate assumptions, risk analysis

methods, and financial models and management techniques that are consistent with, but not necessarily identical to, those utilized within the company's overall risk assessment process, while recognizing potential differences in financial reporting structures and any prescribed assumptions or methods.

(iii) Incorporate assumptions that are derived in

one of the following manners:

(A) The assumption is prescribed in the

Valuation Manual.

(B) For assumptions that are not prescribed,

the assumptions shall:

(1) be established utilizing the

company's available experience, to the extent it is relevant and statistically credible; or

(2) to the extent that company data is

not available, relevant, or statistically credible, be established utilizing other relevant, statistically credible experience.

(iv) Provide margins for uncertainty, including

adverse deviation and estimation error, such that the greater the uncertainty, the larger the margin and resulting reserve.

(b) A company using a principle-based valuation for

one or more policies or contracts subject to this subsection as specified in the Valuation Manual shall:

(i) Establish procedures for corporate governance

and oversight of the actuarial valuation function consistent with those described in the Valuation Manual.

(ii) Provide to the Director and the board of

directors an annual certification of the effectiveness of the internal controls with respect to the principle-based valuation. Such controls shall be designed to ensure that all material risks inherent in the liabilities and associated assets subject to such valuation are included in the valuation, and that valuations are made in accordance with the Valuation Manual. The certification shall be based on the controls in place as of the end of the preceding calendar year.

(iii) Develop and file with the Director upon

request a principle-based valuation report that complies with standards prescribed in the Valuation Manual.

(c) A principle-based valuation may include a

prescribed formulaic reserve component.

(10) Experience Reporting for Policies In Force On or After the Operative Date of the Valuation Manual. A company shall submit mortality, morbidity, policyholder behavior, or expense experience and other data as prescribed in the Valuation Manual.
(11) Confidentiality.
(a) For the purposes of this subsection (11),

"confidential information" means any of the following:

(i) A memorandum in support of an opinion

submitted under subsection (1) of this Section and any other documents, materials, and other information, including, but not limited to, all working papers, and copies thereof, created, produced or obtained by or disclosed to the Director or any other person in connection with the memorandum.

(ii) All documents, materials, and other

information, including, but not limited to, all working papers, and copies thereof, created, produced, or obtained by or disclosed to the Director or any other person in the course of an examination made under paragraph (f) of subsection (8) of this Section.

(iii) Any reports, documents, materials, and

other information developed by a company in support of, or in connection with, an annual certification by the company under subparagraph (ii) of paragraph (b) of subsection (9) of this Section evaluating the effectiveness of the company's internal controls with respect to a principle-based valuation and any other documents, materials, and other information, including, but not limited to, all working papers, and copies thereof, created, produced, or obtained by or disclosed to the Director or any other person in connection with such reports, documents, materials, and other information.

(iv) Any principle-based valuation report

developed under subparagraph (iii) of paragraph (b) of subsection (9) of this Section and any other documents, materials and other information, including, but not limited to, all working papers, and copies thereof, created, produced or obtained by or disclosed to the Director or any other person in connection with such report.

(v) Any documents, materials, data, and other

information submitted by a company under subsection (10) of this Section (collectively, "experience data") and any other documents, materials, data, and other information, including, but not limited to, all working papers, and copies thereof, created or produced in connection with such experience data, in each case that include any potentially company-identifying or personally identifiable information, that is provided to or obtained by the Director (together with any experience data, the "experience materials") and any other documents, materials, data and other information, including, but not limited to, all working papers and copies thereof, created, produced, or obtained by or disclosed to the Director or any other person in connection with such experience materials.

(b) Privilege for and Confidentiality of Confidential

Information.

(i) Except as provided in this subsection (11), a

company's confidential information is confidential by law and privileged, and shall not be subject to the Freedom of Information Act, subpoena, or discovery or admissible as evidence in any private civil action; however, the Director is authorized to use the confidential information in the furtherance of any regulatory or legal action brought against the company as a part of the Director's official duties.

(ii) Neither the Director nor any person who

received confidential information while acting under the authority of the Director shall be permitted or required to testify in any private civil action concerning any confidential information.

(iii) In order to assist in the performance of

the Director's duties, the Director may share confidential information (A) with other state, federal, and international regulatory agencies and with the NAIC and its affiliates and subsidiaries and (B) in the case of confidential information specified in subparagraphs (i) and (iv) of paragraph (a) of subsection (11) only, with the Actuarial Board for Counseling and Discipline or its successor upon request stating that the confidential information is required for the purpose of professional disciplinary proceedings and with state, federal, and international law enforcement officials; in the case of (A) and (B), provided that such recipient agrees and has the legal authority to agree, to maintain the confidentiality and privileged status of such documents, materials, data, and other information in the same manner and to the same extent as required for the Director.

(iv) The Director may receive documents,

materials, data, and other information, including otherwise confidential and privileged documents, materials, data, or information, from the NAIC and its affiliates and subsidiaries, from regulatory or law enforcement officials of other foreign or domestic jurisdictions, and from the Actuarial Board for Counseling and Discipline or its successor and shall maintain as confidential or privileged any document, material, data, or other information received with notice or the understanding that it is confidential or privileged under the laws of the jurisdiction that is the source of the document, material, or other information.

(v) The Director may enter into agreements

governing the sharing and use of information consistent with paragraph (b) of this subsection (11).

(vi) No waiver of any applicable privilege or

claim of confidentiality in the confidential information shall occur as a result of disclosure to the Director under this subsection (11) or as a result of sharing as authorized in subparagraph (iii) of paragraph (b) of this subsection (11).

(vii) A privilege established under the law of

any state or jurisdiction that is substantially similar to the privilege established under paragraph (b) of this subsection (11) shall be available and enforced in any proceeding in and in any court of this State.

(viii) In this subsection (11), "regulatory

agency", "law enforcement agency", and "NAIC" include, but are not limited to, their employees, agents, consultants, and contractors.

(c) Notwithstanding paragraph (b) of this subsection

(11), any confidential information specified in subparagraphs (i) and (iv) of paragraph (a) of this subsection (11):

(i) may be subject to subpoena for the purpose of

defending an action seeking damages from the appointed actuary submitting the related memorandum in support of an opinion submitted under subsection (1) of this Section or principle-based valuation report developed under subparagraph (iii) of paragraph (b) of subsection (9) of this Section by reason of an action required by this Section or by regulations promulgated under this Section;

(ii) may otherwise be released by the Director

with the written consent of the company; and

(iii) once any portion of a memorandum in support

of an opinion submitted under subsection (1) of this Section or a principle-based valuation report developed under subparagraph (iii) of paragraph (b) of subsection (9) of this Section is cited by the company in its marketing or is publicly volunteered to or before a governmental agency other than a state insurance department or is released by the company to the news media, all portions of such memorandum or report shall no longer be confidential.

(12) Exemptions.
(a) The Director may exempt specific product forms or

product lines of a domestic company that is licensed and doing business only in Illinois from the requirements of subsection (8) of this Section, provided that:

(i) the Director has issued an exemption in

writing to the company and has not subsequently revoked the exemption in writing; and

(ii) the company computes reserves using

assumptions and methods used prior to the operative date of the Valuation Manual in addition to any requirements established by the Director and adopted by rule.

(b) For any company granted an exemption under this

subsection, subsections (1), (2), (3), (4), (5), (6), and (7) shall be applicable. With respect to any company applying this exemption, any reference to subsection (8) found in subsections (1), (2), (3), (4), (5), (6), and (7) shall not be applicable.

(13) Definitions. For the purposes of this Section, the following definitions shall apply beginning on the operative date of the Valuation Manual:
"Accident and health insurance" means contracts that incorporate morbidity risk and provide protection against economic loss resulting from accident, sickness, or medical conditions and as may be specified in the Valuation Manual.
"Appointed actuary" means a qualified actuary who is appointed in accordance with the Valuation Manual to prepare the actuarial opinion required in paragraph (b) of subsection (1) of this Section.
"Company" means an entity that (a) has written, issued, or reinsured life insurance contracts, accident and health insurance contracts, or deposit-type contracts in this State and has at least one such policy in force or on claim or (b) has written, issued, or reinsured life insurance contracts, accident and health insurance contracts, or deposit-type contracts in any state and is required to hold a certificate of authority to write life insurance, accident and health insurance, or deposit-type contracts in this State.
"Deposit-type contract" means contracts that do not incorporate mortality or morbidity risks and as may be specified in the Valuation Manual.
"Life insurance" means contracts that incorporate mortality risk, including annuity and pure endowment contracts, and as may be specified in the Valuation Manual.
"NAIC" means the National Association of Insurance Commissioners.
"Policyholder behavior" means any action a policyholder, contract holder, or any other person with the right to elect options, such as a certificate holder, may take under a policy or contract subject to this Section including, but not limited to, lapse, withdrawal, transfer, deposit, premium payment, loan, annuitization, or benefit elections prescribed by the policy or contract, but excluding events of mortality or morbidity that result in benefits prescribed in their essential aspects by the terms of the policy or contract.
"Principle-based valuation" means a reserve valuation that uses one or more methods or one or more assumptions determined by the insurer and is required to comply with subsection (9) of this Section as specified in the Valuation Manual.
"Qualified actuary" means an individual who is qualified to sign the applicable statement of actuarial opinion in accordance with the American Academy of Actuaries qualification standards for actuaries signing such statements and who meets the requirements specified in the Valuation Manual.
"Tail risk" means a risk that occurs either where the frequency of low probability events is higher than expected under a normal probability distribution or where there are observed events of very significant size or magnitude.
"Valuation Manual" means the manual of valuation instructions adopted by the NAIC as specified in this Section or as subsequently amended.
(Source: P.A. 99-162, eff. 1-1-16.)

(215 ILCS 5/224) (from Ch. 73, par. 836)
Sec. 224. Standard provisions for life policies.
(1) After the first day of July, 1937, no policy of life insurance other than industrial, group or annuities and pure endowments with or without return of premiums or of premiums and interest, may be issued or delivered in this State, unless such policy contains in substance the following provisions:
(a) A provision that all premiums after the first

shall be payable in advance either at the home office of the company or to an agent of the company, upon delivery of a receipt signed by one or more of the officers who shall be designated in the policy, when such receipt is requested by the policyholder.

(b) A provision that the insured is entitled to a

grace period either of 30 days or of one month within which the payment of any premium after the first may be made, subject at the option of the company to an interest charge not in excess of 6% per annum for the number of days of grace elapsing before the payment of the premium, during which period of grace the policy shall continue in force, but in case the policy becomes a claim during the grace period before the overdue premium is paid, or the deferred premiums of the current policy year, if any, are paid, the amount of such premium or premiums with interest thereon may be deducted in any settlement under the policy.

(c) A provision that the policy, together with the

application therefor, a copy of which shall be endorsed upon or attached to the policy and made a part thereof, shall constitute the entire contract between the parties and that after it has been in force during the lifetime of the insured a specified time, not later than 2 years from its date, it shall be incontestable except for nonpayment of premiums and except at the option of the company, with respect to provisions relative to benefits in the event of total and permanent disability, and provisions which grant additional insurance specifically against death by accident and except for violations of the conditions of the policy relating to naval or military service in time of war or for violation of an express condition, if any, relating to aviation, (except riding as a fare-paying passenger of a commercial air line flying on regularly scheduled routes between definitely established airports) in which case the liability of the company shall be fixed at a definitely determined amount not less than the full reserve for the policy and any dividend additions; provided that the application therefor need not be attached to or made a part of any policy containing a clause making the policy incontestable from date of issue.

(d) A provision that if it is found at any time

before final settlement under the policy that the age of the insured (or the age of the beneficiary, if considered in determining the premium) has been misstated, the amount payable under the policy shall be such as the premium would have purchased at the correct age or ages, according to the company's published rate at date of issue.

(e) A provision that the policy shall participate

annually in the surplus of the company beginning not later than the end of the third policy year; and any policy containing provision for annual participation beginning at the end of the first policy year, may also provide that each dividend be paid subject to the payment of the premiums for the next ensuing year; and the insured under any annual dividend policy shall have the right each year to have the dividend arising from such participation either paid in cash, or applied in reduction of premiums, or applied to the purchase of paid-up additional insurance, or be left to accumulate to the credit of the policy, with interest at such rate as may be determined from time to time by the company, but not less than a guaranteed minimum rate specified in the policy, and payable at the maturity of the policy, but withdrawable on any anniversary date, subject to such further provisions as the policy may provide regarding the application of dividends toward the payment of any premiums unpaid at the end of the grace period; and if the insured fails to notify the company in writing of his election within the period of grace allowed for the payment of premium, the policy shall further provide which of such options are effective.

(f) A provision that after the policy has been in

force 3 full years the company at any time, while the policy is in force, will advance, on proper assignment or pledge of the policy and on the sole security thereof, at a specified maximum fixed or adjusted rate of interest in accordance with Section 229.5, a sum equal to, or at the option of the insured less than the amount required by Section 229.3 under the conditions specified thereby and with notification as required by Section 229.5; and that the company will deduct from such loan value any indebtedness not already deducted in determining such value and any unpaid balance of the premium for the current policy year, and may collect interest in advance on the loan to the end of the current policy year; and any policy may also provide that if the interest on the loan is not paid when due it shall be added to the existing loan and shall bear interest at the same rate. No condition other than as provided herein or in Sections 229.3 and 229.5 shall be exacted as a prerequisite to any such loan. This clause shall not apply to term insurance.

(g) A provision for nonforfeiture benefits and cash

surrender values in accordance with the requirements of paragraph (1) of Section 229.1 or, Section 229.2.

(h) A table showing in figures the loan values and

the options available under the policy each year, upon default in premium payments, during at least the first 20 years of the policy; the policy to contain a provision that the company will furnish upon request an extension of such table beyond the years shown in the policy.

(i) A provision that in event of default in premium

payments the value of the policy is applied to the purchase of other insurance as provided in this Section, and if such insurance is in force and the original policy is not surrendered to the company and cancelled, the policy may be reinstated within 3 years from such default, upon evidence of insurability satisfactory to the company and payment of arrears of premiums and the payment or reinstatement of any other indebtedness to the company upon the policy, with interest on the premiums at a rate not exceeding 6% per annum payable annually and with interest on the indebtedness at a rate not exceeding the rate prescribed by Section 229.5.

(j) A provision that when a policy is a claim by the

death of the insured settlement shall be made upon receipt of due proof of death and not later than 2 months after the receipt of such proof. The policy may require that due proof of the death of the insured shall consist of a certified copy of the death certificate of the insured, or other lawful evidence providing equivalent information, and proof of the claimant's interest in the proceeds.

(k) If the policy provides for payment of its

proceeds in installments, a table showing the amount and period of such installments shall be included in the policy.

(l) Interest shall accrue on the proceeds payable

because of the death of the insured, from date of death, at the rate of 10% annually on the total amount payable or the face amount if payments are to be made in installments until the total payment or first installment is paid, unless payment is made within 31 days from the latest of the following to occur:

(1) the date that due proof of death is received

by the company;

(2) the date that the company receives sufficient

information to determine its liability, the extent of the liability, and the appropriate payee legally entitled to the proceeds; or

(3) the date that legal impediments to payment of

proceeds that depend on the action of parties other than the company are resolved and sufficient evidence of the same is provided to the company; legal impediments to payment include, but are not limited to, (A) the establishment of guardianships and conservatorships, (B) the appointment and qualification of trustees, executors, and administrators, and (C) the submission of information required to satisfy State and federal reporting requirements.

This provision need not appear in the policy, however,

the company shall notify the beneficiary at the time of claim of this provision. The payment of interest shall apply to all policies now in force, as well as those written after the effective date of this amendment.

(m) Title on the face and on the back of the policy

briefly describing its form.

(n) A provision, or a notice attached to the policy,

to the effect that during a period of ten days from the date the policy is delivered to the policy owner, it may be surrendered to the insurer together with a written request for cancellation of the policy and in such event, the insurer will refund any premium paid therefor, including any policy fees or other charges. The Director may by rule exempt specific types of policies from the requirements of this subsection.

(2) In the case of the replacement of life insurance, as defined in the rule promulgated by the Director, the replacing insurer shall either (1) delay the issuance of its policy for not less than 20 days from the date it has transmitted a policy summary to the existing insurer, or (2) provide in a form titled "Notice Regarding Replacement of Life Insurance", as well as in its policy, or in a separate notice delivered with the policy, that the insured has the right to an unconditional refund of all premiums paid, and that such right may be exercised within a period of 20 days commencing from the date of delivery of such policy. Where option (2) is exercised, the replacing insurer shall also transmit a policy summary to the existing insurer within 3 working days after the date the replacement policy is issued.
(3) Any of the foregoing provisions or portions thereof not applicable to single premium or nonparticipating or term policies shall to that extent not be incorporated therein. This Section shall not apply to policies of reinsurance nor to policies issued or granted pursuant to the nonforfeiture provisions prescribed in subparagraph (g) of paragraph (1) of this Section.
(Source: P.A. 97-527, eff. 8-23-11.)

(215 ILCS 5/224.05)
Sec. 224.05. Military personnel in military service; no lapse of life insurance policy.
(a) Except as provided in subsection (b), this Section shall apply to any individual life insurance policy insuring the life of a resident of Illinois who is a member of any component of the U.S. Armed Forces or the National Guard of any state, the District of Columbia, a commonwealth, or a territory of the United States who has entered any full-time training or duty which the service member was ordered to report by the President, Governor of a state, commonwealth, or territory of the United States, or other appropriate military authority, if the life insurance policy meets both of the following conditions:
(1) The policy has been in force for at least 180

days.

(2) The policy has been brought within the

"Servicemembers Civil Relief Act," 117 Stat. 2835 (2003), 50 U.S.C. App. 541 and following.

(b) This Section does not apply to any policy that was cancelled or that had lapsed for the nonpayment of premiums prior to the commencement of the insured's period of military service.
(c) An individual life insurance policy described in this Section shall not lapse or be forfeited for the nonpayment of premiums during the military service of a service member in excess of 29 consecutive days during the 2-year period subsequent to the end of the member's period of military service.
(d) In order to be eligible for the benefits granted to service members under this Section, a service member must provide the life insurance company with a copy of the orders calling the service member to military service and of any orders further extending the service member's period of service.
(e) This Section does not limit a life insurance company's enforcement of provisions in the insured's policy relating to naval or military service in time of war.
(f) A violation of this Section constitutes a civil rights violation under the Illinois Human Rights Act.
All proceeds from the collection of any civil penalty imposed under this subsection shall be deposited into the Illinois Military Family Relief Fund.
(Source: P.A. 97-913, eff. 1-1-13.)

(215 ILCS 5/224.1) (from Ch. 73, par. 836.1)
Sec. 224.1. Employer insurable interest. Notwithstanding any other Section of this Code, an employer or an employer sponsored trust for the benefit of its employees has an insurable interest in the lives of the employer's directors, officers, managers, nonmanagement employees, and retired employees and may insure those lives on an individual or group basis with the consent of the insured. The consent requirement will be satisfied if the insured is provided written notice of the coverage and does not reject such coverage within 30 days of receipt of such notice. The extent of the employer's or the trust's insurable interest for nonmanagement and retired employees shall be limited to an amount commensurate with the employer's projected unfunded liabilities to nonmanagement and retired employees for welfare benefit plans, as defined by the Employee Retirement Income Security Act of 1974, Public Law 93-406, 88 Stat. 829, calculated according to accepted actuarial principles. An insurable interest must exist at the time the contract of life or disability insurance becomes effective, but need not exist at the time the loss occurs. An employer shall not retaliate in any manner against an employee or a retired employee for refusing consent to be insured. The proceeds of any policy or certificate issued pursuant to this Section are exempt from the claims of any creditor or dependent of the insured. As used herein, "employer" means an individual, sole proprietorship, partnership, firm, corporation, association, or any other legal entity that has one or more employees and is legally doing business in this State.
(Source: P.A. 87-936.)

(215 ILCS 5/225) (from Ch. 73, par. 837)
Sec. 225. Prohibited Provisions for Life Policies. (1) After the effective date of this Code no policy of life insurance may be issued or delivered in this State if it includes any of the following provisions:
(a) A provision limiting the time within which any action may be commenced to less than 3 years after the cause of action accrues.
(b) A provision by which the policy purports to be issued or take effect more than 6 months before the original application for the insurance was made, but this provision does not apply in any case of a transfer from one form of policy to another in connection with which the policy owner receives credit for any reserve accumulation under the form of policy from which the transfer was made.
(c) A provision for any mode of settlement at maturity after the expiration of the contestable period of the policy of less value than the amount insured plus dividend additions, if any, less any indebtedness to the company on or secured by the policy, and less any premium that may by the terms of the policy be deducted, except as permitted by clause (c) of subsection (1) of Section 224.
(d) A provision for forfeiture of the policy for failure to repay any loan on the policy, or to pay interest on such loan, while the total indebtedness on the policy, including interest, is less than the loan value thereof.
(e) A provision to the effect that the agent soliciting the insurance is the agent of the person insured under the policy, or making the acts or representations of such agent binding upon the person so insured under the policy.
(f) A provision limiting the amount payable under a policy by reason of death occurring after the expiration of the contestable period to less than the face amount thereof on account of the kind or character of disease causing the insured's death.
(2) The provisions of this section do not apply to policies of reinsurance, nor to policies issued or granted under the nonforfeiture provisions prescribed in clause (g) of subsection (1) of Section 224.
(Source: P.A. 83-345.)

(215 ILCS 5/226) (from Ch. 73, par. 838)
Sec. 226. Standard provisions for annuities and pure endowment contracts. (1) After the effective date of this Section and any amendments thereto no annuity or pure endowment contract, except in case of reversionary annuities, survivorship annuities or annuities contracted by an employer on behalf of his employees, shall be issued or delivered in this State unless it contains in substance the following provisions:
(a) A provision that there shall be a period of grace, either of thirty days or of one month, within which any stipulated payment to the company falling due after the first year may be made, subject at the option of the company, to an interest charge thereon at a rate to be specified in the contract but not exceeding six per centum per annum for the number of days of grace elapsing before such payment, during which period of grace, the contract shall continue in full force; but in case a claim arises under the contract on account of death during the said period of grace before the overdue payment to the company or the deferred payments of the current contract year, if any, are made, the amount of such payments, with interest on any overdue payments, may be deducted from any amount payable under the contract in settlement.
(b) If statements, other than those relating to age and identity, are required as a condition to issuing the contract, a provision that the contract shall be incontestable after it has been in force during the lifetime of the person or each of the persons as to whom such statements are required, for a period of two years from its date of issue, except where stipulated payments to the company have not been made and except for violations of the conditions of the contract relating to military or naval service in time of war and except, at the option of the company, with respect to provisions relative to benefits in the event of total and permanent disability and provisions which grant insurance specifically against death by accident.
(c) A provision that such a contract shall constitute the entire contract between the parties, but if the company desires to make the application a part of the contract it may do so, provided a copy of such application shall be endorsed upon or attached to such contract when issued, and in such case such contract shall contain a provision that it, together with the application therefor, shall constitute the entire contract between the parties.
(d) A provision that if the age or ages of the person or persons upon whose life or lives the contract is based, or any of them, have been misstated, the amount payable under the contract shall be such as the stipulated payments to the company would have purchased at the correct age or ages.
(e) If the contract is participating, a provision that the divisible surplus shall be apportioned annually and dividends shall be payable in cash or shall be applicable to any stipulated payment or payments to the company under the contract.
(f) A provision that after the contract has been in force for three years, if it shall, by its terms, lapse because any stipulated payment to the company shall not have been made, the reserve on such contract, exclusive of the reserve on account of total and permanent disability and additional accidental death benefits, computed according to the standard adopted by the company and in accordance with section 223, shall after deducting not more than one-fifth of the said entire reserve and any indebtedness to the company under the contract, be applied as a net single payment according to said standard, for the purchase of a paid-up annuity or a pure endowment contract, which may be nonparticipating and which shall be payable by the company under the same terms and conditions as the original contract, except as to amount.
(g) A provision that the contract may be reinstated at any time within one year from the date of default in making stipulated payments to the company, but all overdue stipulated payments and any indebtedness to the company on the contract shall be paid or reinstated, with interest thereon at a rate to be specified in the contract but not exceeding six per centum per annum payable annually, and in cases where applicable, a company may also include a requirement of evidence of insurability satisfactory to the company.
(h) A provision, or a notice attached to the contract, to the effect that during a period of 10 days from the date the contract is delivered to the contract-owner it may be surrendered to the insurer together with a written request for cancellation of the contract, and that in such event, with the exception of a variable annuity contract, the insurer will refund any premium paid for the contract, including any contract fees or other charges. Cancellation under a variable annuity contract shall entitle a person to an amount equal to the sum of (i) the difference between the premiums paid including any contract fees or other services and the amounts allocated to any separate accounts under the contract and (ii) the cash value of the contract or, if the contract does not have a cash value, the reserve for the contract, on the date the return contract is received by the insurer or its agent. The Director may by rule exempt specific types of contracts from this paragraph.
(2) Any overpayment by the company on account of misstatement of age, shall be charged against the current or next succeeding payment or payments to be made by the company under the contract, with interest thereon at a rate to be specified in the contract but not exceeding six per centum per annum.
(3) A company may provide, in lieu of the paid-up values provided in clause (f) of subsection (1), for a paid-up annuity or pure endowment contract in an amount bearing the same proportion to the original annuity or pure endowment contract as the number of stipulated payments which shall have been made to the company shall bear to the total number of stipulated payments required to be made to the company under contract, and if there be any indebtedness to the company under the contract the amount of such paid-up annuity or pure endowment shall be reduced by an amount bearing the same proportion to such paid-up annuity or pure endowment as such indebtedness bears to the cash value on such paid-up annuity or pure endowment, computed according to the standard adopted by the company in accordance with section 223.
(Source: P.A. 82-594.)

(215 ILCS 5/226.1) (from Ch. 73, par. 838.1)
Sec. 226.1. Entitled annuity payment options. Annuity contracts and funding agreements may be issued without a life contingency annuity payment option in the following circumstances: (1) to fund benefits under an employee benefit plan as defined in the Employee Retirement Income Security Act of 1974, as now or hereafter amended; (2) to fund the activities of an organization exempt from taxation under Internal Revenue Code Section 501(c), as now or hereafter amended; (3) to fund a program of a governmental entity or of an agency or instrumentality thereof; (4) to fund an agreement providing for periodic payments entered into in satisfaction of a claim; or (5) to fund a program of an institution having assets in excess of $25,000,000.
(Source: P.A. 92-875, eff. 1-3-03.)

(215 ILCS 5/227) (from Ch. 73, par. 839)
Sec. 227. Standard provisions for reversionary or survivorship annuity contracts.
(1) After the effective date of this Code no contract for a reversionary annuity or survivorship annuity shall be issued or delivered in this State unless it contains in substance the following provisions:
(a) The provisions of clauses (a), (b), (c), (d) and (e) of subsection (1) of section 226, except that under said clause (a) the company may at its option provide for an equitable reduction of the amount of the annuity payments in settlement of an overdue or deferred payment in lieu of providing for a deduction of such payments from an amount payable upon a settlement under the contract.
(b) A provision that the contract may be reinstated at any time within three years from the date of default in making stipulated payments to the company, upon production of evidence of insurability satisfactory to the company, provided that all overdue payments and any indebtedness to the company on account of the contract shall be paid or reinstated with interest thereon at a rate to be specified in the contract but not exceeding six per centum per annum payable annually.
(2) Any of the foregoing provisions or portions thereof contained in this section and in section 226 not applicable to non-participating contracts nor to contracts for which a single stipulated payment to the company is made, shall, to that extent, not be incorporated therein.
(3) The provisions of this section and section 226 shall not apply to contracts of re-insurance nor to contracts for deferred annuities or reversionary annuities included in life insurance policies.
(Source: Laws 1937, p. 696.)

(215 ILCS 5/228) (from Ch. 73, par. 840)
Sec. 228. Industrial Life Insurance Defined. As used in this Code "industrial life insurance" means either that form of life insurance under which the premiums are payable monthly or more often if the face amount of insurance provided in the policy does not exceed $2,500 and the words "industrial policy" are printed in prominent type on the face of the policy. Any life company authorized to do business in this State may issue industrial policies.
(Source: P.A. 82-498.)

(215 ILCS 5/229) (from Ch. 73, par. 841)
Sec. 229. Standard Provisions for Industrial Life Insurance. (1) After the effective date of this Section and any amendments thereto, no policy of industrial life insurance shall be issued or delivered in this State, unless the same shall contain in substance the following provisions, and shall be subject to the other provisions of this section:
(a) A provision that the insured is entitled to a grace period of four weeks within which the payment of any premium after the first, may be made, during which period of grace the policy shall continue in full force but in case the policy becomes a claim during said grace period before the overdue premiums are paid, the amount of overdue premiums may be deducted in any settlement under the policy.
(b) A provision that the policy shall contain the entire contract between the parties, nothing to be incorporated therein by reference to any constitution, bylaws, rules, application or other writing unless endorsed upon or attached to the policy.
(c) A provision that the policy shall be incontestable after it shall have been in force during the lifetime of the insured for a specified period, not more than two years from its date, except for nonpayment of premiums and except for violation of the conditions of the policy relating to naval or military service in time of war and except as to provisions relating to benefits in the event of total and permanent disability and those granting additional insurance specifically against death by accident.
(d) A provision that if it shall be found at any time before final settlement on the policy that the age of the insured (or the age of any other person considered in determining the premium) has been misstated, the amount payable under the policy shall be such as the premium would have purchased at the correct age or ages at the time the policy was issued.
(e) If a participating policy a provision indicating the conditions under which the company shall annually ascertain and apportion any divisible surplus accruing on the policy.
(f) A provision for nonforfeiture benefits in accordance with the requirements of section 229.1 (2) or section 229.2.
(g) If more than one option is provided, a provision as to which of such options shall apply in the event of the insured's failure to notify the company of his selection of an option.
(h) A provision for cash surrender values in accordance with the requirements of section 229.1 (2) or section 229.2.
(i) A provision that the policy may be reinstated, if not surrendered for its cash value or if the period of extended term insurance has not expired, within one year from the date of default in payment of premiums upon presentation of evidence satisfactory to the company of the insurability of the insured and the payment of arrears of premiums and the payment or reinstatement of any other indebtedness to the company upon said policy, with interest on said premiums and indebtedness at a rate not exceeding six per centum per annum payable annually.
(j) A table showing in figures the nonforfeiture options available under the policy every year upon default in payment of premiums during at least the first twenty years of the policy, and a provision that the company will furnish upon request an extension of such table beyond the years shown in the policy.
(k) A provision that when a policy shall become a claim by the death of the insured, settlement shall be made upon receipt of due proof of death and not later than two months after the receipt of such proof.
(l) Title on the face of the policy clearly and correctly describing its form.
(m) A provision, or a notice attached to the policy, to the effect that during a period of 10 days from the date the policy is delivered to the policy owner it may be surrendered to the insurer together with a written request for cancellation of the policy, and that in such event the insurer will refund any premium paid for the policy, including any policy fees or other charges. The Director may by rule exempt specific types of policies from this paragraph.
(2) Any of the provisions of subsection (1) or portions thereof not applicable to nonparticipating or term policies shall to that extent not be incorporated therein. The provisions of this section shall not apply to policies issued or granted pursuant to the nonforfeiture provisions prescribed in clauses (f), (g) and (h) of subsection (1).
(3) Upon proper written request, a named beneficiary shall be designated in, or be endorsed on, the policy, to receive the benefits thereof on the death of the insured, and there shall be reserved the power to change the beneficiary at any time upon proper written request to the company at its home office, accompanied by the policy for endorsement of the change thereon by the company. The company shall have the right to refuse to designate a beneficiary if evidence satisfactory to the company of such beneficiary's insurable interest in the life of the insured is not furnished on request. The policy may provide in substance that any payment thereunder may be made or any nonforfeiture benefit may be granted to the insured or to the insured's estate or to any relative by blood or connection by marriage of the insured, or, to the extent of such portion of any payment under the policy as may reasonably appear to the company to be due to such person, to any other person equitably entitled thereto by reason of having incurred expense occasioned by the maintenance or illness or burial of the insured. If the policy shall be in force at the death of the insured, the proceeds thereof shall be payable to the named beneficiary if living, but unless proof of claim in the manner and form required by the policy, accompanied by delivery of the policy for surrender, has been made by such beneficiary within fifteen days after the death of the insured, then upon the expiration of said fifteen days, or if the beneficiary is the estate of the insured, or is a minor, or is not legally qualified to give a valid release or dies before the insured, the company may pay to any person permitted by the policy.
(Source: P.A. 82-594.)

(215 ILCS 5/229.1) (from Ch. 73, par. 841.1)
Sec. 229.1. Non-forfeiture benefits and cash surrender values in policies issued prior to the operative date of section 229.2.
(1) This subsection shall apply only to policies of life insurance (other than Industrial life insurance) issued prior to the operative date of section 229.2 (the Standard Non-forfeiture Law.)
The non-forfeiture benefit referred to in clause (g) of section 224 shall be available to the insured in event of default in premium payments, after premiums shall have been paid for three years, and shall be a stipulated form of insurance, effective from the due date of the defaulted premium, the net value of which shall not be less than the reserve at the date of default on the policy and on dividend additions thereto, if any, exclusive of the reserve on account of total and permanent disability and additional accidental death benefits (the policy to specify the mortality table, rate of interest and method of valuation adopted for computing such reserve), less a specified maximum percentage (not more than two and one-half) of the amount insured by the policy and of existing dividend additions thereto, if any, and less any existing indebtedness to the company on or secured by the policy, the exact percentage to be specified for each year for which required values are not included in the policy; if more than one option is provided, the policy to specify which of such options shall apply in the event of the insured's failure to notify the company of his selection of an option. The policy shall provide that it may be surrendered to the company at its home office within the period of grace after the due date of the defaulted premium for a specified cash value not less than the above prescribed minimum value of the stipulated form of insurance; and any policy may also provide that the company may defer payment for not more than six months after the application therefor is made. Provided that any policy may also contain a provision that in event of default in a premium payment before such options become available the reserve on any dividend additions then in force may at the option of the company be paid in cash or applied as a net premium to the purchase of paid-up term insurance for any amount not in excess of the face of the original policy. This subsection shall not apply to term insurance of twenty years or less, but such term policy shall specify the mortality table, rate of interest and method of valuation adopted for computing reserves.
(2) This subsection shall apply only to policies of Industrial life insurance issued prior to the operative date of section 229.2 (the Standard Non-forfeiture Law).
The non-forfeiture benefit referred to in clause (f) of section 229, shall be available in event of default in premium payments after premiums shall have been paid for five full years, and shall be a stipulated form of insurance effective from the due date of the defaulted premium, the net value of which shall not be less than the reserve on the policy at the end of the last completed quarter of the policy year for which premiums have been paid, and all dividend additions thereto, if any, exclusive of any reserve on total and permanent disability and additional accidental death benefits, (the policy to specify the mortality table, rate of interest and method of valuation adopted for computing such reserve), less a maximum percentage (not more than two and one-half per centum) of the amount insured by the policy and of existing dividend additions thereto, if any, and less any existing indebtedness to the company on or secured by the policy. The policy shall also specify said percentage, or other rule of calculation so as to permit determination of the values, to be specified for each year for which required values are not included in the policy. The cash surrender value referred to in clause (h) of section 229, shall be available upon surrender of the policy to the company at its home office within the period of grace after the due date of the defaulted premium and shall be not less than the above prescribed minimum value of the stipulated form of insurance; provided that the company may defer payment for not more than six months after the application therefor is made. This subsection shall not apply to term insurance of twenty years or less but such term policy shall specify the mortality table, rate of interest and method of valuation adopted for computing reserves.
(Source: Laws 1943, Vol. 1, p. 824.)

(215 ILCS 5/229.2) (from Ch. 73, par. 841.2)
Sec. 229.2. Standard Non-forfeiture Law for Life Insurance.
(1) No policy of life insurance, except as stated in subsection (8), shall be delivered or issued for delivery in this State unless it contains in substance the following provisions or corresponding provisions which in the opinion of the Director are at least as favorable to the defaulting or surrendering policyholder and are essentially in compliance with subsection (7) of this law:
(i) That, in the event of default in any premium payment, the company will grant, upon proper request not later than 60 days after the due date of the premium in default, a paid-up nonforfeiture benefit on a plan stipulated in the policy, effective as of such due date, of such amount as may be hereinafter specified. In lieu of such stipulated paid-up nonforfeiture benefit, the company may substitute, upon proper request not later than 60 days after the due date of the premium in default, an actuarially equivalent alternative paid-up nonforfeiture benefit which provides a greater amount or longer period of death benefits or, if applicable, a greater amount or earlier payment of endowment benefits.
(ii) That, upon surrender of the policy within 60 days after the due date of any premium payment in default after premiums have been paid for at least 3 full years in the case of Ordinary insurance or 5 full years in the case of Industrial insurance, the company will pay, in lieu of any paid-up nonforfeiture benefit, a cash surrender value of such amount as may be hereinafter specified.
(iii) That a specified paid-up nonforfeiture benefit shall become effective as specified in the policy unless the person entitled to make such election elects another available option not later than 60 days after the due date of the premium in default.
(iv) That, if the policy shall have become paid-up by completion of all premium payments or if it is continued under any paid-up nonforfeiture benefit which became effective on or after the third policy anniversary in the case of Ordinary insurance or the fifth policy anniversary in the case of Industrial insurance, the company will pay, upon surrender of the policy within 30 days after any policy anniversary, a cash surrender value of such amount as may be hereinafter specified.
(v) In the case of policies which cause on a basis guaranteed in the policy unscheduled changes in benefits or premiums, or which provide an option for changes in benefits or premiums other than a change to a new policy, a statement of the mortality table, interest rate, and method used in calculating cash surrender values and the paid-up nonforfeiture benefits available under the policy. In the case of all other policies, a statement of the mortality table and interest rate used in calculating the cash surrender values and the paid-up nonforfeiture benefits available under the policy, together with a table showing the cash surrender value, if any, and paid-up nonforfeiture benefit, if any, available under the policy on each policy anniversary either during the first 20 policy years or during the term of the policy, whichever is shorter, such values and benefits to be calculated upon the assumption that there are no dividends or paid-up additions credited to the policy and that there is no indebtedness to the company on the policy.
(vi) A statement that the cash surrender values and the paid-up nonforfeiture benefits available under the policy are not less than the minimum values and benefits required by or pursuant to the insurance law of the state in which the policy is delivered; an explanation of the manner in which the cash surrender values and the paid-up nonforfeiture benefits are altered by the existence of any paid-up additions credited to the policy or any indebtedness to the company on the policy; if a detailed statement of the method of computation of the values and benefits shown in the policy is not stated therein, a statement that such method of computation has been filed with the insurance supervisory official of the state in which the policy is delivered; and a statement of the method to be used in calculating the cash surrender value and paid-up nonforfeiture benefit available under the policy on any policy anniversary beyond the last anniversary for which such values and benefits are consecutively shown in the policy.
Any of the foregoing provisions or portions thereof not applicable by reason of the plan of insurance may, to the extent inapplicable, be omitted from the policy.
The company shall reserve the right to defer the payment of any cash surrender value for a period of 6 months after demand therefor with surrender of the policy.
(2) (i) Any cash surrender value available under the policy in the event of default in a premium payment due on any policy anniversary, whether or not required by subsection (1), shall be an amount not less than the excess, if any, of the present value, on such anniversary, of the future guaranteed benefits which would have been provided for by the policy, including any existing paid-up additions, if there had been no default, over the sum of (i) the then present value of the adjusted premiums as defined in subsections 4, 4(a), 4(b) and 4(c), corresponding to premiums which would have fallen due on and after such anniversary, and (ii) the amount of any indebtedness to the company on the policy.
(ii) For any policy issued on or after the operative date of subsection 4(c), which provides supplemental life insurance or annuity benefits at the option of the insured for an identifiable additional premium by rider or supplemental policy provision, the cash surrender value shall be an amount not less than the sum of the cash surrender value as determined in paragraph (i) for an otherwise similar policy issued at the same age without such rider or supplemental policy provision and the cash surrender value as determined in such paragraph for a policy which provides only the benefits otherwise provided by such rider or supplemental policy provision.
(iii) For any family policy issued on or after the operative date of subsection 4(c), which defines a primary insured and provides term insurance on the life of the spouse of the primary insured expiring before the spouse attains age 71, the cash surrender value shall be an amount not less than the sum of the cash surrender value as determined in paragraph (i) for an otherwise similar policy issued at the same age without such term insurance on the life of the spouse and the cash surrender value as determined in such paragraph for a policy which provides only the benefits otherwise provided by such term insurance on the life of the spouse.
(iv) Any cash surrender value available within 30 days after any policy anniversary under any policy paid up by completion of all premium payments or any policy continued under any paid-up nonforfeiture benefit, whether or not required by subsection (1), shall be an amount not less than the present value, on such anniversary, of the future guaranteed benefits provided for by the policy, including any existing paid-up additions, decreased by any indebtedness to the company on the policy.
(3) Any paid-up nonforfeiture benefit available under the policy in the event of default in a premium payment due on any policy anniversary shall be such that its present value as of such anniversary shall be at least equal to the cash surrender value then provided for by the policy, or if none is provided for, that cash surrender value which would have been required by this section in the absence of the condition that premiums shall have been paid for at least a specified period.
(4) This subsection (4) shall not apply to policies issued on or after the operative date of subsection (4c). Except as provided in the third paragraph of this subsection, the adjusted premiums for any policy shall be calculated on an annual basis and shall be such uniform percentage of the respective premium specified in the policy for each policy year, excluding any extra premiums charged because of impairments or special hazards, that the present value, at the date of issue of the policy, of all such adjusted premiums shall be equal to the sum of (i) the then present value of the future guaranteed benefits provided for by the policy; (ii) 2% of the amount of insurance, if the insurance be uniform in amount, or of the equivalent uniform amount, as hereinafter defined, if the amount of insurance varies with duration of the policy; (iii) 40% of the adjusted premium for the first policy year; (iv) 25% of either the adjusted premium for the first policy year or the adjusted premium for a whole life policy of the same uniform or equivalent uniform amount with uniform premiums for the whole of life issued at the same age for the same amount of insurance, whichever is less. Provided, however, that in applying the percentages specified in (iii) and (iv) above, no adjusted premium shall be deemed to exceed 4% of the amount of insurance or uniform amount equivalent thereto. The date of issue of a policy for the purpose of this subsection shall be the date as of which the rated age of the insured is determined.
In the case of a policy providing an amount of insurance varying with duration of the policy, the equivalent uniform amount thereof for the purpose of this subsection shall be deemed to be the level amount of insurance, provided by an otherwise similar policy, containing the same endowment benefit or benefits, if any, issued at the same age and for the same term, the amount of which does not vary with duration and the benefits under which have the same present value at the inception of the insurance as the benefits under the policy; provided, however, that in the case of a policy providing a varying amount of insurance issued on the life of a child under age 10, the equivalent uniform amount may be computed as though the amount of insurance provided by the policy prior to the attainment of age 10 were the amount provided by such policy at age 10.
The adjusted premiums for any policy providing term insurance benefits by rider or supplemental policy provision shall be equal to (a) the adjusted premiums for an otherwise similar policy issued at the same age without such term insurance benefits, increased, during the period for which premiums for such term insurance benefits are payable, by (b) the adjusted premiums for such term insurance, the foregoing items (a) and (b) being calculated separately and as specified in the first 2 paragraphs of this subsection except that, for the purposes of (ii), (iii) and (iv) of the first such paragraph, the amount of insurance or equivalent uniform amount of insurance used in the calculation of the adjusted premiums referred to in (b) shall be equal to the excess of the corresponding amount determined for the entire policy over the amount used in the calculation of the adjusted premiums in (a).
Except as otherwise provided in subsections (4a) and (4b), all adjusted premiums and present values referred to in this section shall for all policies of Ordinary insurance be calculated on the basis of the Commissioners 1941 Standard Ordinary Mortality Table, provided that for any category of Ordinary insurance issued on female risks adjusted premiums and present values may be calculated according to an age not more than 3 years younger than the actual age of the insured, and such calculations for all policies of Industrial insurance shall be made on the basis of the 1941 Standard Industrial Mortality Table. All calculations shall be made on the basis of the rate of interest, not exceeding 3 1/2% per annum, specified in the policy for calculating cash surrender values and paid-up nonforfeiture benefits. Provided, however, that in calculating the present value of any paid-up term insurance with accompanying pure endowment, if any, offered as a nonforfeiture benefit, the rates of mortality assumed may be not more than 130% of the rates of mortality according to such applicable table. Provided, further, that for insurance issued on a substandard basis, the calculation of any such adjusted premiums and present values may be based on such other table of mortality as may be specified by the company and approved by the Director.
(4a) This subsection (4a) shall not apply to Ordinary policies issued on or after the operative date of subsection (4c). In the case of Ordinary policies issued on or after the operative date of this subsection (4a) as defined herein, all adjusted premiums and present values referred to in this Section shall be calculated on the basis of the Commissioners 1958 Standard Ordinary Mortality Table and the rate of interest specified in the policy for calculating cash surrender values and paid-up nonforfeiture benefits, provided that such rate of interest shall not exceed 3 1/2% per annum except that a rate of interest not exceeding 5 1/2% per annum may be used for policies issued on or after September 8, 1977, except that for any single premium whole life or endowment insurance policy a rate of interest not exceeding 6 1/2% per annum may be used and provided that for any category of Ordinary insurance issued on female risks, adjusted premiums and present values may be calculated according to an age not more than 6 years younger than the actual age of the insured. Provided, however, that in calculating the present value of any paid-up term insurance with accompanying pure endowment, if any, offered as a nonforfeiture benefit, the rates of mortality assumed may be not more than those shown in the Commissioners 1958 Extended Term Insurance Table. Provided, however, that for insurance issued on a substandard basis, the calculation for any such adjusted premiums and present values may be based on such other table of mortality as may be specified by the company and approved by the Director. After the effective date of this subsection (4a), any company may file with the Director written notice of its election to comply with the provisions of this subsection after a specified date before January 1, 1966. After the filing of such notice, then upon such specified date (which shall be the operative date of this subsection for such company), this subsection shall become operative with respect to the Ordinary policies thereafter issued by such company. If a company makes no such election, the operative date of this subsection for such company shall be January 1, 1966.
(4b) This subsection (4b) shall not apply to Industrial policies issued on or after the operative date of subsection (4c). In the case of Industrial policies issued on or after the operative date of this subsection (4b) as defined herein, all adjusted premiums and present values referred to in this Section shall be calculated on the basis of the Commissioners 1961 Standard Industrial Mortality Table and the rate of interest specified in the policy for calculating cash surrender values and paid-up nonforfeiture benefits, provided that such rate of interest shall not exceed 3 1/2% per annum except that a rate of interest not exceeding 5 1/2% per annum may be used for policies issued on or after September 8, 1977, except that for any single premium whole life or endowment insurance policy a rate of interest not exceeding 6 1/2% per annum may be used. Provided, however, that in calculating the present value of any paid-up term insurance with accompanying pure endowment, if any, offered as a nonforfeiture benefit, the rates of mortality assumed may be not more than those shown in the Commissioners 1961 Industrial Extended Term Insurance Table. Provided, further, that for insurance issued on a substandard basis, the calculations of any such adjusted premiums and present values may be based on such other table of mortality as may be specified by the company and approved by the Director. After the effective date of this subsection (4b), any company may file with the Director a written notice of its election to comply with the provisions of this subsection after a specified date before January 1, 1968. After the filing of such notice, then upon such specified date (which shall be the operative date of this subsection for such company), this subsection shall become operative with respect to the Industrial policies thereafter issued by such company. If a company makes no such election, the operative date of this subsection for such company shall be January 1, 1968.
(4c)(a) This subsection shall apply to all policies issued on or after its operative date. Except as provided in paragraph (g), the adjusted premiums for any policy shall be calculated on an annual basis and shall be such uniform percentage of the respective premiums specified in the policy for each policy year, excluding amounts payable as extra premiums to cover impairments or special hazards and any uniform annual contract charge or policy fee specified in the policy in a statement of the method to be used in calculating the cash surrender value and paid-up nonforfeiture benefits of the policy, that the present value, at the date of issue of the policy, of all adjusted premiums shall be equal to the sum of (i) the then present value of the future guaranteed benefits provided for by the policy; (ii) 1% of either the amount of insurance, if the insurance is uniform in amount, or the average amount of insurance at the beginning of each of the first 10 policy years; and (iii) 125% of the nonforfeiture net level premium as hereinafter defined. In applying the percentage specified in (iii), however, no nonforfeiture net level premium shall exceed 4% of either the amount of insurance, if the insurance is uniform in amount, or the average amount of insurance at the beginning of each of the first 10 policy years. The date of issue of a policy for the purpose of this subsection is the date as of which the rated age of the insured is determined.
(b) The nonforfeiture net level premium equals the present value, at the date of issue of the policy, of the guaranteed benefits provided for by the policy divided by the present value, at the date of issue of the policy, of an annuity of one per annum payable on the date of issue of the policy and on each anniversary of such policy on which a premium falls due.
(c) In the case of a policy which causes, on a basis guaranteed in such policy, unscheduled changes in benefits or premiums, or which provides an option for changes in benefits or premiums other than a change to a new policy, adjusted premiums and present values shall initially be calculated on the assumption that future benefits and premiums do not change from those stipulated at the date of issue of such policy. At the time of any such change in the benefits or premiums, the future adjusted premiums, nonforfeiture net level premiums and present values shall be recalculated on the assumption that future benefits and premiums do not change from those stipulated by such policy immediately after the change.
(d) Except as otherwise provided in paragraph (g), the recalculated future adjusted premiums for any policy shall be such uniform percentage of the respective future premiums specified in the policy for each policy year, excluding amounts payable as extra premiums to cover impairments and special hazards and any uniform annual contract charge or policy fee specified in the policy in a statement of the method to be used in calculating the cash surrender values and paid-up nonforfeiture benefits, that the present value, at the time of change to the newly defined benefits or premiums, of all such future adjusted premiums shall be equal to the excess of (A) the sum of (i) the then present value of the then future guaranteed benefits provided for by the policy and (ii) the additional expense allowance, if any, over (B) the then cash surrender value, if any, or present value of any paid-up nonforfeiture benefit under the policy.
(e) The additional expense allowance at the time of the change to the newly defined benefits or premiums shall be the sum of (i) 1% of the excess, if positive, of the average amount of insurance at the beginning of each of the first 10 policy years subsequent to the change over the average amount of insurance prior to the change at the beginning of each of the first 10 policy years subsequent to the time of the most recent previous change, or, if there has been no previous change, the date of issue of the policy; and (ii) 125% of the increase, if positive, in the nonforfeiture net level premium.
(f) The recalculated nonforfeiture net level premium equals the result obtained by dividing X by Y, where
(i) X equals the sum of
(A) the nonforfeiture net level premium applicable prior to the change times the present value of an annuity of one per annum payable on each anniversary of the policy on or subsequent to the date of the change on which a premium would have fallen due had the change not occurred, and
(B) the present value of the increase in future guaranteed benefits provided for by the policy; and
(ii) Y equals the present value of an annuity of one per annum payable on each anniversary of the policy on or subsequent to the date of change on which a premium falls due.
(g) Notwithstanding any other provisions of this subsection to the contrary, in the case of a policy issued on a substandard basis which provides reduced graded amounts of insurance so that, in each policy year, such policy has the same tabular mortality cost as an otherwise similar policy issued on the standard basis which provides higher uniform amounts of insurance, adjusted premiums and present values for such substandard policy may be calculated as if it were issued to provide such higher uniform amounts of insurance on the standard basis.
(h) All adjusted premiums and present values referred to in this Section shall for all policies of ordinary insurance be calculated on the basis of the Commissioners 1980 Standard Ordinary Mortality Table or, at the election of the company for any one or more specified plans of life insurance, the Commissioners 1980 Standard Ordinary Mortality Table with Ten-Year Select Mortality Factors. All adjusted premiums and present values referred to in this Section shall for all policies of Industrial insurance be calculated on the basis of the Commissioners 1961 Standard Industrial Mortality Table. All adjusted premiums and present values referred to in this Section for all policies issued in a particular calendar year shall be calculated on the basis of a rate of interest not exceeding the nonforfeiture interest rate as defined in this subsection for policies issued in that calendar year. The provisions of this paragraph are subject to the provisions set forth in subparagraphs (i) through (vii).
(i) At the option of the company, calculations for all policies issued in a particular calendar year may be made on the basis of a rate of interest not exceeding the nonforfeiture interest rate, as defined in this subsection, for policies issued in the immediately preceding calendar year.
(ii) Under any paid-up nonforfeiture benefit, including any paid-up dividend additions, any cash surrender value available, whether or not required by subsection (1), shall be calculated on the basis of the mortality table and rate of interest used in determining the amount of such paid-up nonforfeiture benefit and paid-up dividend additions, if any.
(iii) A company may calculate the amount of any guaranteed paid-up nonforfeiture benefit, including any paid-up additions under the policy, on the basis of an interest rate no lower than that specified in the policy for calculating cash surrender values.
(iv) In calculating the present value of any paid-up term insurance with an accompanying pure endowment, if any, offered as a nonforfeiture benefit, the rates of mortality assumed may be not more than those shown in the Commissioners 1980 Extended Term Insurance Table for policies of ordinary insurance and not more than the Commissioner 1961 Industrial Extended Term Insurance Table for policies of industrial insurance.
(v) For insurance issued on a substandard basis, the calculation of any such adjusted premiums and present values may be based on appropriated modifications of the aforementioned tables.
(vi) For policies issued prior to the operative date of the Valuation Manual, any Commissioners Standard Mortality Table adopted after 1980 by the National Association of Insurance Commissioners and approved by regulations promulgated by the Director for use in determining the minimum nonforfeiture standard may be substituted for the Commissioners 1980 Standard Ordinary Mortality Table with or without Ten-Year Select Mortality Factors or for the Commissioners 1980 Extended Term Insurance Table.
For policies issued on or after the operative date of the Valuation Manual, the Valuation Manual shall provide the Commissioners Standard Ordinary Mortality Table for use in determining the minimum nonforfeiture standard that may be substituted for the Commissioners 1980 Standard Ordinary Mortality Table with or without Ten-Year Select Mortality Factors or for the Commissioners 1980 Extended Term Insurance Table. If the Director approves by regulation any Commissioners Standard Ordinary Mortality Table adopted by the National Association of Insurance Commissioners for use in determining the minimum nonforfeiture standard for policies issued on or after the operative date of the Valuation Manual, then that minimum nonforfeiture standard supersedes the minimum nonforfeiture standard provided by the Valuation Manual.
(vii) For policies issued prior to the operative date of the Valuation Manual, any Commissioners Standard Industrial Mortality Table adopted after 1980 by the National Association of Insurance Commissioners and approved by regulations promulgated by the Director for use in determining the minimum nonforfeiture standard may be substituted for the Commissioners 1961 Standard Industrial Mortality Table or the Commissioners 1961 Industrial Extended Term Insurance Table.
For policies issued on or after the operative date of the Valuation Manual, the Valuation Manual shall provide the Commissioners Standard Industrial Mortality Table for use in determining the minimum nonforfeiture standard that may be substituted for the Commissioners 1961 Standard Industrial Mortality Table or the Commissioners 1961 Industrial Extended Term Insurance Table. If the Director approves by regulation any Commissioners Standard Industrial Mortality Table adopted by the National Association of Insurance Commissioners for use in determining the minimum nonforfeiture standard for policies issued on or after the operative date of the Valuation Manual, then that minimum nonforfeiture standard supersedes the minimum nonforfeiture standard provided by the Valuation Manual.
(i) The nonforfeiture interest rate is defined as follows:
(i) For policies issued prior to the operative date

of the Valuation Manual, the nonforfeiture interest rate per annum for any policy issued in a particular calendar year shall be equal to 125% of the calendar year statutory valuation interest rate for such policy, as defined in the Standard Valuation Law, rounded to the nearest .25%, provided, however, that the nonforfeiture interest rate shall not be less than 4.00%.

(ii) For policies issued on and after the operative

date of the Valuation Manual, the nonforfeiture interest rate per annum for any policy issued in a particular calendar year shall be provided by the Valuation Manual.

(j) Notwithstanding any other provision in this Code to the contrary, any refiling of nonforfeiture values or their methods of computation for any previously approved policy form which involves only a change in the interest rate or mortality table used to compute nonforfeiture values shall not require refiling of any other provisions of that policy form.
(k) After the effective date of this subsection, any company may, with respect to any category of insurance, file with the Director a written notice of its election to comply with the provisions of this subsection after a specified date before January 1, 1989. That date shall be the operative date of this subsection for that category of insurance for such company. If a company makes no such election, the operative date of this subsection for that category of insurance issued by such company shall be January 1, 1989.
(5) In the case of any plan of life insurance which provides for future premium determination, the amounts of which are to be determined by the insurance company based on then estimates of future experience, or in the case of any plan of life insurance which is of such a nature that minimum values cannot be determined by the methods described in subsections (1), (2), (3), (4), (4a), (4b) or (4c), then
(a) the Director shall satisfy himself that the benefits provided under such plan are substantially as favorable to policyholders and insured parties as the minimum benefits otherwise required by subsections (1), (2), (3), (4), (4a), (4b) or (4c);
(b) the Director shall satisfy himself that the benefits and the pattern of premiums of that plan are not such as to mislead prospective policyholders or insured parties; and
(c) the cash surrender values and paid-up nonforfeiture benefits provided by such plan shall not be less than the minimum values and benefits computed by a method consistent with the principles of this Standard Nonforfeiture Law for Life Insurance, as determined by regulations promulgated by the Director.
(6) Any cash surrender value and any paid-up nonforfeiture benefit, available under the policy in the event of default in a premium payment due at any time other than on the policy anniversary, shall be calculated with allowance for the lapse of time and the payment of fractional premiums beyond the last preceding policy anniversary. All values referred to in subsections (2), (3), (4), (4a), (4b) and (4c) may be calculated upon the assumption that any death benefit is payable at the end of the policy year of death. The net value of any paid-up additions, other than paid-up term additions, shall be not less than the amounts used to provide such additions. Notwithstanding the provisions of subsection (2), additional benefits payable (i) in the event of death or dismemberment by accident or accidental means, (ii) in the event of total and permanent disability, (iii) as reversionary annuity or deferred reversionary annuity benefits, (iv) as term insurance benefits provided by a rider or supplemental policy provision to which, if issued as a separate policy, this section would not apply, (v) as term insurance on the life of a child or on the lives of children provided in a policy on the life of a parent of the child, if such term insurance expires before the child's age is 26, is uniform in amount after the child's age is one, and has not become paid-up by reason of the death of a parent of the child, and (vi) as other policy benefits additional to life insurance and endowment benefits, and premiums for all such additional benefits, shall be disregarded in ascertaining cash surrender values and nonforfeiture benefits required by this section, and no such additional benefits shall be required to be included in any paid-up nonforfeiture benefits.
(7) This subsection shall apply to all policies issued on or after January 1, 1987. Any cash surrender value available under the policy in the event of default in a premium payment due on any policy anniversary shall be in an amount which does not differ by more than .2% of either the amount of insurance if the insurance is uniform in amount, or the average amount of insurance at the beginning of each of the first 10 policy years, from the sum of (a) the greater of zero and the basic cash value hereinafter specified and (b) the present value of any existing paid-up additions less the amount of any indebtedness to the company under the policy.
The basic cash value equals the present value, on such anniversary, of the future guaranteed benefits which would have been provided for by the policy, excluding any existing paid-up additions and before deduction of any indebtedness to the company, if there had been no default, less the then present value of the nonforfeiture factors, as hereinafter defined, corresponding to premiums which would have fallen due on and after such anniversary. The effects on the basic cash value of supplemental life insurance or annuity benefits or of family coverage, as described in subsection (2) or (4), whichever is applicable, shall, however, be the same as are the effects specified in subsection (2) or (4), whichever is applicable, on the cash surrender values defined in that subsection.
The nonforfeiture factor for each policy year equals a percentage of the adjusted premium for the policy year, as defined in subsection (4) or (4c), whichever is applicable. Except as is required by the next succeeding sentence of this paragraph, such percentage
(a) shall be the same percentage for each policy year between the second policy anniversary and the later of (i) the fifth policy anniversary and (ii) the first policy anniversary at which there is available under the policy a cash surrender value in an amount, before including any paid-up additions and before deducting any indebtedness, of at least .2% of either the amount of insurance, if the insurance is uniform in amount, or the average amount of insurance at the beginning of each of the first 10 policy years; and
(b) shall be such that no percentage after the later of the 2 policy anniversaries specified in the preceding item (a) may apply to fewer than 5 consecutive policy years.
No basic cash value may be less than the value which would be obtained if the adjusted premiums for the policy, as defined in subsection (4) or (4c), whichever is applicable, were substituted for the nonforfeiture factors in the calculation of the basic cash value.
All adjusted premiums and present values referred to in this subsection shall for a particular policy be calculated on the same mortality and interest bases as those used in accordance with the other subsections of this law. The cash surrender values referred to in this subsection shall include any endowment benefits provided for by the policy.
Any cash surrender value available other than in the event of default in a premium payment due on a policy anniversary, and the amount of any paid-up nonforfeiture benefit available under the policy in the event of default in a premium payment shall be determined in manners consistent with the manners specified for determining the analogous minimum amounts in subsections 1, 2, 3, 4c, and 6. The amounts of any cash surrender values and of any paid-up nonforfeiture benefits granted in connection with additional benefits such as those listed as items (i) through (vi) in subsection (6) shall conform with the principles of this subsection (7).
(8) This Section shall not apply to any of the following:
(a) reinsurance,
(b) group insurance,
(c) a pure endowment,
(d) an annuity or reversionary annuity contract,
(e) a term policy of uniform amount, which provides no guaranteed nonforfeiture or endowment benefits, or renewal thereof, of 20 years or less expiring before age 71, for which uniform premiums are payable during the entire term of the policy,
(f) a term policy of decreasing amount, which provides no guaranteed nonforfeiture or endowment benefits, on which each adjusted premium, calculated as specified in subsections (4), (4a), (4b) and (4c), is less than the adjusted premium so calculated, on a term policy of uniform amount, or renewal thereof, which provides no guaranteed nonforfeiture or endowment benefits, issued at the same age and for the same initial amount of insurance and for a term of 20 years or less expiring before age 71, for which uniform premiums are payable during the entire term of the policy,
(g) a policy, which provides no guaranteed nonforfeiture or endowment benefits, for which no cash surrender value, if any, or present value of any paid-up nonforfeiture benefit, at the beginning of any policy year, calculated as specified in subsections (2), (3), (4), (4a), (4b) and (4c), exceeds 2.5% of the amount of insurance at the beginning of the same policy year,
(h) any policy which shall be delivered outside this State through an agent or other representative of the company issuing the policy.
For purposes of determining the applicability of this Section, the age of expiry for a joint term life insurance policy shall be the age of expiry of the oldest life.
(9) For the purposes of this Section:
"Operative date of the Valuation Manual" means the January 1 of the first calendar year that the Valuation Manual is effective.
"Valuation Manual" has the same meaning as set forth in Section 223 of this Code.
(Source: P.A. 99-162, eff. 1-1-16.)

(215 ILCS 5/229.3) (from Ch. 73, par. 841.3)
Sec. 229.3. Loan provisions in policies. In the case of those policies issued prior to the operative date of Section 229.2 (the Standard Non-forfeiture Law) the loan value referred to in clause (f) of section 224 shall be the reserve at the end of the current policy year on the policy and on the dividend additions thereto, if any, exclusive of the reserve on account of total and permanent disability and additional accidental death benefits, less a specified maximum percentage (not more than two and one-half) of the amount insured by the policy and of any dividend additions thereto (the policy to specify the mortality table, rate of interest and method of valuation adopted for computing such reserve), the exact percentage to be specified for each year for which required values are not included in the policy. The policy may also provide that such loan may be deferred for not exceeding six months after the application therefor is made.
(2) In the case of policies issued on or after the operative date of Section 229.2 (the Standard Non-forfeiture Law) the loan value referred to in clause (f) of section 224 shall be the cash surrender value at the end of the current policy year as required by section 229.2. The company shall reserve the right to defer such loan, except when made to pay premiums, for six months after application therefor is made.
(Source: Laws 1943, vol. 1, p. 824.)

(215 ILCS 5/229.4) (from Ch. 73, par. 841.4)
Sec. 229.4. (Repealed).
(Source: P.A. 93-873, eff. 8-6-04. Repealed internally, eff. 7-1-06.)

(215 ILCS 5/229.4a)
Sec. 229.4a. Standard Non-forfeiture Law for Individual Deferred Annuities.
(1) Title. This Section shall be known as the Standard Nonforfeiture Law for Individual Deferred Annuities.
(2) Applicability. This Section shall not apply to any reinsurance, group annuity purchased under a retirement plan or plan of deferred compensation established or maintained by an employer (including a partnership or sole proprietorship) or by an employee organization, or by both, other than a plan providing individual retirement accounts or individual retirement annuities under Section 408 of the Internal Revenue Code, as now or hereafter amended, premium deposit fund, variable annuity, investment annuity, immediate annuity, any deferred annuity contract after annuity payments have commenced, or reversionary annuity, nor to any contract which shall be delivered outside this State through an agent or other representative of the company issuing the contract.
(3) Nonforfeiture Requirements.
(A) In the case of contracts issued on or after the

operative date of this Section as defined in subsection (13), no contract of annuity, except as stated in subsection (2), shall be delivered or issued for delivery in this State unless it contains in substance the following provisions, or corresponding provisions which in the opinion of the Director of Insurance are at least as favorable to the contract holder, upon cessation of payment of considerations under the contract:

(i) That upon cessation of payment of

considerations under a contract, or upon the written request of the contract owner, the company shall grant a paid-up annuity benefit on a plan stipulated in the contract of such value as is specified in subsections (5), (6), (7), (8) and (10);

(ii) If a contract provides for a lump sum

settlement at maturity, or at any other time, that upon surrender of the contract at or prior to the commencement of any annuity payments, the company shall pay in lieu of a paid-up annuity benefit a cash surrender benefit of such amount as is specified in subsections (5), (6), (8) and (10). The company may reserve the right to defer the payment of the cash surrender benefit for a period not to exceed 6 months after demand therefor with surrender of the contract after making written request and receiving written approval of the Director. The request shall address the necessity and equitability to all policyholders of the deferral;

(iii) A statement of the mortality table, if any,

and interest rates used calculating any minimum paid-up annuity, cash surrender, or death benefits that are guaranteed under the contract, together with sufficient information to determine the amounts of the benefits; and

(iv) A statement that any paid-up annuity, cash

surrender or death benefits that may be available under the contract are not less than the minimum benefits required by any statute of the state in which the contract is delivered and an explanation of the manner in which the benefits are altered by the existence of any additional amounts credited by the company to the contract, any indebtedness to the company on the contract or any prior withdrawals from or partial surrenders of the contract.

(B) Notwithstanding the requirements of this Section,

a deferred annuity contract may provide that if no considerations have been received under a contract for a period of 2 full years and the portion of the paid-up annuity benefit at maturity on the plan stipulated in the contract arising from prior considerations paid would be less than $20 monthly, the company may at its option terminate the contract by payment in cash of the then present value of the portion of the paid-up annuity benefit, calculated on the basis on the mortality table, if any, and interest rate specified in the contract for determining the paid-up annuity benefit, and by this payment shall be relieved of any further obligation under the contract.

(4) Minimum values. The minimum values as specified in subsections (5), (6), (7), (8) and (10) of any paid-up annuity, cash surrender or death benefits available under an annuity contract shall be based upon minimum nonforfeiture amounts as defined in this subsection.
(A)(i) The minimum nonforfeiture amount at any time

at or prior to the commencement of any annuity payments shall be equal to an accumulation up to such time at rates of interest as indicated in subdivision (4)(B) of the net considerations (as hereinafter defined) paid prior to such time, decreased by the sum of paragraphs (a) through (d) below:

(a) Any prior withdrawals from or partial

surrenders of the contract accumulated at rates of interest as indicated in subdivision (4)(B);

(b) An annual contract charge of $50, accumulated

at rates of interest as indicated in subdivision (4)(B);

(c) Any premium tax paid by the company for the

contract, accumulated at rates of interest as indicated in subdivision (4)(B); and

(d) The amount of any indebtedness to the company

on the contract, including interest due and accrued.

(ii) The net considerations for a given contract year

used to define the minimum nonforfeiture amount shall be an amount equal to 87.5% of the gross considerations, credited to the contract during that contract year.

(B) The interest rate used in determining minimum

nonforfeiture amounts shall be an annual rate of interest determined as the lesser of 3% per annum and the following, which shall be specified in the contract if the interest rate will be reset:

(i) The five-year Constant Maturity Treasury Rate

reported by the Federal Reserve as of a date, or average over a period, rounded to the nearest 1/20th of one percent, specified in the contract no longer than 15 months prior to the contract issue date or redetermination date under subdivision (4)(B)(iv);

(ii) Reduced by 125 basis points;
(iii) Where the resulting interest rate is not

less than 1%; and

(iv) The interest rate shall apply for an initial

period and may be redetermined for additional periods. The redetermination date, basis and period, if any, shall be stated in the contract. The basis is the date or average over a specified period that produces the value of the 5-year Constant Maturity Treasury Rate to be used at each redetermination date.

(C) During the period or term that a contract

provides substantive participation in an equity indexed benefit, it may increase the reduction described in subdivision (4)(B)(ii) above by up to an additional 100 basis points to reflect the value of the equity index benefit. The present value at the contract issue date, and at each redetermination date thereafter, of the additional reduction shall not exceed market value of the benefit. The Director may require a demonstration that the present value of the additional reduction does not exceed the market value of the benefit. Lacking such a demonstration that is acceptable to the Director, the Director may disallow or limit the additional reduction.

(D) The Director may adopt rules to implement the

provisions of subdivision (4)(C) and to provide for further adjustments to the calculation of minimum nonforfeiture amounts for contracts that provide substantive participation in an equity index benefit and for other contracts that the Director determines adjustments are justified.

(5) Computation of Present Value. Any paid-up annuity benefit available under a contract shall be such that its present value on the date annuity payments are to commence is at least equal to the minimum nonforfeiture amount on that date. Present value shall be computed using the mortality table, if any, and the interest rates specified in the contract for determining the minimum paid-up annuity benefits guaranteed in the contract.
(6) Calculation of Cash Surrender Value. For contracts that provide cash surrender benefits, the cash surrender benefits available prior to maturity shall not be less than the present value as of the date of surrender of that portion of the maturity value of the paid-up annuity benefit that would be provided under the contract at maturity arising from considerations paid prior to the time of cash surrender reduced by the amount appropriate to reflect any prior withdrawals from or partial surrenders of the contract, such present value being calculated on the basis of an interest rate not more than 1% higher than the interest rate specified in the contract for accumulating the net considerations to determine maturity value, decreased by the amount of any indebtedness to the company on the contract, including interest due and accrued, and increased by any existing additional amounts credited by the company to the contract. In no event shall any cash surrender benefit be less than the minimum nonforfeiture amount at that time. The death benefit under such contracts shall be at least equal to the cash surrender benefit.
(7) Calculation of Paid-up Annuity Benefits. For contracts that do not provide cash surrender benefits, the present value of any paid-up annuity benefit available as a nonforfeiture option at any time prior to maturity shall not be less than the present value of that portion of the maturity value of the paid-up annuity benefit provided under the contract arising from considerations paid prior to the time the contract is surrendered in exchange for, or changed to, a deferred paid-up annuity, such present value being calculated for the period prior to the maturity date on the basis of the interest rate specified in the contract for accumulating the net considerations to determine maturity value, and increased by any additional amounts credited by the company to the contract. For contracts that do not provide any death benefits prior to the commencement of any annuity payments, present values shall be calculated on the basis of such interest rate and the mortality table specified in the contract for determining the maturity value of the paid-up annuity benefit. However, in no event shall the present value of a paid-up annuity benefit be less than the minimum nonforfeiture amount at that time.
(8) Maturity Date. For the purpose of determining the benefits calculated under subsections (6) and (7), in the case of annuity contracts under which an election may be made to have annuity payments commence at optional maturity dates, the maturity date shall be deemed to be the latest date for which election shall be permitted by the contract, but shall not be deemed to be later than the anniversary of the contract next following the annuitant's seventieth birthday or the tenth anniversary of the contract, whichever is later.
(9) Disclosure of Limited Death Benefits. A contract that does not provide cash surrender benefits or does not provide death benefits at least equal to the minimum nonforfeiture amount prior to the commencement of any annuity payments shall include a statement in a prominent place in the contract that such benefits are not provided.
(10) Inclusion of Lapse of Time Considerations. Any paid-up annuity, cash surrender or death benefits available at any time, other than on the contract anniversary under any contract with fixed scheduled considerations, shall be calculated with allowance for the lapse of time and the payment of any scheduled considerations beyond the beginning of the contract year in which cessation of payment of considerations under the contract occurs.
(11) Proration of Values; Additional Benefits. For a contract which provides, within the same contract by rider or supplemental contract provision, both annuity benefits and life insurance benefits that are in excess of the greater of cash surrender benefits or a return of the gross considerations with interest, the minimum nonforfeiture benefits shall be equal to the sum of the minimum nonforfeiture benefits for the annuity portion and the minimum nonforfeiture benefits, if any, for the life insurance portion computed as if each portion were a separate contract. Notwithstanding the provisions of subsections (5), (6), (7), (8) and (10), additional benefits payable in the event of total and permanent disability, as reversionary annuity or deferred reversionary annuity benefits, or as other policy benefits additional to life insurance, endowment and annuity benefits, and considerations for all such additional benefits, shall be disregarded in ascertaining the minimum nonforfeiture amounts, paid-up annuity, cash surrender and death benefits that may be required under this Section. The inclusion of such benefits shall not be required in any paid-up benefits, unless the additional benefits separately would require minimum nonforfeiture amounts, paid-up annuity, cash surrender and death benefits.
(12) Rules. The Director may adopt rules to implement the provisions of this Section.
(13) Effective Date. After the effective date of this amendatory Act of the 93rd General Assembly, a company may elect to apply its provisions to annuity contracts on a contract form-by-contract form basis before July 1, 2006. In all other instances, this Section shall become operative with respect to annuity contracts issued by the company on or after July 1, 2006.
(14) (Blank).
(Source: P.A. 93-873, eff. 8-6-04; 94-1076, eff. 12-29-06.)

(215 ILCS 5/229.5) (from Ch. 73, par. 841.5)
Sec. 229.5. Policy loan interest rates. (a) As used in this Section, unless the context requires otherwise:
(1) "Policy" includes certificates issued by a fraternal benefit society and annuity contracts which provide for policy loans.
(2) "Policy loan" includes any premium loan made under a policy to pay one or more premiums that were not paid to the life insurer as they became due.
(3) "Policyholder" includes the owner of the policy or the person designated to pay premiums as shown on the records of the life insurer.
(4) "Published Monthly Average" means:
(i) Moody's Corporate Bond Yield Average - Monthly Average Corporates as published by Moody's Investors Service, Inc., or any successor thereto; or
(ii) In the event that Moody's Corporate Bond Yield Average - Monthly Average Corporates is no longer published, a substantially similar average, established by regulation issued by the Director.
(b) Maximum rate of interest on policy loans.
(1) Policies issued on or after the effective date of this amendatory Act of 1981 shall provide for policy loan interest rates as follows:
(i) A provision permitting a maximum interest rate of not more than 8% per annum; or
(ii) A provision permitting an adjustable maximum interest rate established from time to time by the life insurer as permitted by law.
(2) The rate of interest charged on a policy loan made under subsection (1)(ii) shall not exceed the higher of the following:
(i) The Published Monthly Average for the calendar month ending 2 months before the date on which the rate is determined; or
(ii) The rate used to compute the cash surrender values under the policy during the applicable period plus 1% per annum.
(3) If the maximum rate of interest is determined pursuant to clause (ii) of paragraph (1) of this subsection (b), the policy shall contain a provision setting forth the frequency at which the rate is to be determined for that policy.
(4) The maximum rate for each policy must be determined at regular intervals at least once every 12 months, but not more frequently than once in any 3 month period. At the intervals specified in the policy:
(i) The rate being charged may be increased whenever such change as determined under paragraph (2) of this subsection (b) would increase that rate by 1/2% or more per annum.
(ii) The rate being charged must be reduced whenever such reduction as determined under paragraph (2) of this subsection (b) would decrease that rate by 1/2% or more per annum.
(5) The life insurer shall:
(i) notify the policyholder at the time a cash loan is made of the initial rate of interest on the loan;
(ii) notify the policyholder with respect to premium loans of the initial rate of interest on the loan as soon as it is reasonably practical to do so after making the initial loan. Notice need not be given to the policyholder when a further premium loan is added, except as provided in (iii) below;
(iii) send to policyholders with loans a reasonable advance notice of any increase in the rate; and
(iv) include in the notices required above the substance of the pertinent provisions of paragraph (1) and (3) of this subsection (b).
(6) The loan value of the policy shall be determined in accordance with Section 229.3, but no policy shall terminate in a policy year as the sole result of change in the interest rate during that policy year, and the life insurer shall maintain coverage during that policy year until such time as it would otherwise have terminated if there had been no change in the interest rate during that policy year.
(7) The substance of the pertinent provisions of paragraphs (1) and (3) of this subsection (b) shall be set forth in the policies to which they apply.
(8) For purposes of this Section, the rate of interest on policy loans permitted under this Section includes the interest rate charged on reinstatement of policy loans for the period during and after any lapse of a policy.
(9) No other provisions of law shall apply to policy loan interest rates unless made specifically applicable to such rates.
(c) The provisions of this Section shall not apply to any insurance contract issued before the effective date of this amendatory Act of 1981, unless the policyholder agrees in writing to the applicability of such provisions.
(Source: P.A. 83-1362.)

(215 ILCS 5/230.1) (from Ch. 73, par. 842.1)
Sec. 230.1. Group Insurance Definition. Except as provided in Section 230.2, no policy of group life insurance shall be delivered in this State unless it conforms to one of the following descriptions:
(A) A policy issued to an employer, or to the trustees of a fund established by an employer, which employer or trustees shall be deemed the policyholder, to insure employees of the employer for the benefit of persons other than the employer, subject to the following requirements:
(1) The employees eligible for insurance under the policy shall be all of the employees of the employer, or all of any class or classes thereof. The policy may provide that the term "employees" shall include the employees of one or more subsidiary corporations, and the employees, individual proprietors, and partners of one or more affiliated corporations, proprietorships or partnerships if the business of the employer and of such affiliated corporations, proprietorships, or partnerships is under common control. The policy may provide that the term "employees" shall include the individual proprietor or partners if the employer is an individual proprietorship or partnership. The policy may provide that the term "employees" shall include retired employees and directors of a corporate employer. A policy issued to insure the employees of a public body may provide that the term "employees" shall include elected or appointed officials.
(2) The premium for the policy shall be paid either from the employer's funds or from funds contributed by the insured employees, or from both. Except as provided in paragraph (3) of this subsection (A), a policy on which no part of the premium is to be derived from funds contributed by the insured employees must insure all eligible employees, except those who reject such coverage in writing.
(3) An insurer may exclude or limit the coverage on any person as to whom evidence of individual insurability is not satisfactory to the insurer.
(B) A policy issued to a creditor or its parent holding company or to a trustee or trustees or agent designated by two or more creditors, which creditor, holding company, affiliate, trustee, trustees, or agent shall be deemed the policyholder, to insure debtors of the creditor, or creditors, subject to the following requirements:
(1) The debtors eligible for insurance under the policy shall be all of the debtors of the creditor or creditors, or all of any class or classes thereof. The policy may provide that the term "debtors" shall include (i) borrowers of money or purchasers or lessees of goods, services, or property for which payment is arranged through a credit transaction; (ii) the debtors of one or more subsidiary corporations; and (iii) the debtors of one or more affiliated corporations, proprietorships, or partnerships if the business of the policyholder and of such affiliated corporations, proprietorships, or partnerships is under common control.
(2) The premium for the policy shall be paid either from the creditor's funds, or from charges collected from the insured debtors, or from both. Except as provided in paragraph (3) of this subsection (B), a policy on which no part of the premium is to be derived from the funds contributed by insured debtors specifically for their insurance must insure all eligible debtors.
(3) An insurer may exclude any debtors as to whom evidence of individual insurability is not satisfactory to the insurer.
(4) The amount of the insurance on the life of any debtor shall at no time exceed the greater of the scheduled or actual amount of unpaid indebtedness to the creditor.
(5) The insurance may be payable to the creditor or any successor to the right, title, and interest of the creditor. Such payment shall reduce or extinguish the unpaid indebtedness of the debtor to the extent of such payment. Whenever the amount of insurance payable exceeds the amount of outstanding indebtedness the excess benefit shall be payable to the person otherwise contractually or legally entitled thereto; if there be no person determined to be so entitled, such excess shall be paid to the estate of the insured person.
(6) Notwithstanding the provisions of the above paragraphs, insurance on agricultural credit transaction commitments may be written up to the amount of the loan commitment on a non-decreasing or level term plan. Insurance on educational credit transaction commitments may be written up to the amount of the loan commitment less the amount of any repayments made on the loan.
(C) A policy issued to a labor union, or similar employee organization, which shall be deemed to be the policyholder, to insure members of such union or organization for the benefit of persons other than the union or organization or any of its officials, representatives, or agents, subject to the following requirements:
(1) The members eligible for insurance under the policy shall be all of the members of the union or organization, or all of any class or classes thereof.
(2) The premium for the policy shall be paid either from funds of the union or organization, or from the funds contributed by the insured members specifically for their insurance, or from both. Except as provided in paragraph (3) of this subsection (C), a policy on which no part of the premium is to be derived from funds contributed by the insured members specifically for their insurance must insure all eligible members, except those who reject such coverage in writing.
(3) An insurer may exclude or limit the coverage on any person as to whom evidence of individual insurability is not satisfactory to the insurer.
(D) A policy issued to a trust or to the trustees of a fund established by two or more employers, or by one or more labor unions or similar employee organizations, or by one or more employers and one or more labor unions or similar employee organizations, which trust or trustees shall be deemed the policyholder, to insure employees of the employers or members of the unions or organizations for the benefit of persons other than the employers or the unions or organizations, subject to the following requirements:
(1) The persons eligible for insurance shall be all employees of the employers or all of the members of the unions or organizations, or all of any class or classes thereof. The policy may provide that the term "employees" shall include retired employees, the individual proprietor or partners if an employer is an individual proprietorship or a partnership, and directors of a corporate employer. The policy may provide that the term "employees" shall include the trustees or their employees, or both, if their duties are principally connected with such trusteeship.
(2) The premium for the policy shall be paid from funds contributed by the employer or employers of the insured persons, or by the union or unions or similar employee organizations, or by both, or from funds contributed by the insured persons or from both the insured persons and the employer or union or similar employee organizations. Except as provided in paragraph (3) of this subsection (D), a policy on which no part of the premium is to be derived from funds contributed by the insured persons specifically for their insurance must insure all eligible persons, except those who reject such coverage in writing.
(3) An insurer may exclude or limit the coverage on any person as to whom evidence of individual insurability is not satisfactory to the insurer.
(E) A policy issued to an association or to a trust or to the trustees of a fund established, created, or maintained for the benefit of members of one or more associations. The association or associations shall have at the outset a minimum of 100 persons; shall have been organized and maintained in good faith for purposes other than that of obtaining insurance; shall have been in active existence for at least two years; and shall have a constitution and by-laws which provides that (i) the association or associations hold regular meetings not less than annually to further purposes of the members, (ii) except for credit unions, the association or associations collect dues or solicit contributions from members, and (iii) the members have voting privileges and representation on the governing board and committees. The policy shall be subject to the following requirements:
(1) The policy may insure members of such association or associations, employees thereof or employees of members, or one or more of the preceding or all of any class or classes thereof for the benefit of persons other than the employee's employer.
(2) The premium for the policy shall be paid from funds contributed by the association or associations, or by employer members, or by both, or from funds contributed by the covered persons or from both the covered persons and the association, associations, or employer members.
(3) Except as provided in paragraph (4) of this subsection (E), a policy on which no part of the premium is to be derived from funds contributed by the covered persons specifically for the insurance must insure all eligible persons, except those who reject such coverage in writing.
(4) An insurer may exclude or limit the coverage of any person as to whom evidence of individual insurability is not satisfactory to the insurer.
(Source: P.A. 83-1465.)

(215 ILCS 5/230.2) (from Ch. 73, par. 842.2)
Sec. 230.2. Limits of Group Life Insurance. Group life insurance offered to a resident of this State under a group life insurance policy issued to a group other than one described in Section 230.1 shall be subject to the following requirements:
(A) No such group life insurance policy shall be delivered in this State unless the Director finds that:
(1) The issuance of such group policy is not contrary to the best interest of the public;
(2) The issuance of the group policy would be actuarially sound;
(3) The issuance of the group policy would result in economies of acquisition or administration; and
(4) The benefits are reasonable in relation to the premiums charged.
(B) No such group life insurance coverage may be offered in this State by an insurer under a policy issued in another State unless this State or another State having requirements substantially similar to those contained in subsection (A) of this Section has made a determination that such requirements have been met.
(C) The premium for the policy shall be paid either from the policyholder's funds or from funds contributed by the covered persons, or from both.
(D) An insurer may exclude or limit coverage on any person as to whom evidence of individual insurability is not satisfactory to the insurer.
(Source: P.A. 83-598.)

(215 ILCS 5/230.3) (from Ch. 73, par. 842.3)
Sec. 230.3. Dependent Group Life Insurance. Except for a policy issued under subsection (B) of Section 230.1, a group life insurance policy may be extended to insure the employees or members against loss due to the death of their spouses and dependent children, or any class or classes thereof, subject to the following:
(A) The premium for the insurance shall be paid either from funds contributed by the employer, union, association, or other person to whom the policy has been issued, or from funds contributed by the covered persons, or from both. Except as provided in subsection (B) of this Section, a policy on which no part of the premium for the spouse's and dependent child's coverage is to be derived from funds contributed by the covered persons must insure all eligible employees or members with respect to their spouses and dependent children, or any class or classes thereof.
(B) An insurer may exclude or limit the coverage on any spouse or dependent child as to whom evidence of individual insurability is not satisfactory to the insurer.
(C) The amount of insurance for any covered spouse or dependent child under the policy may not exceed 100% of the amount of insurance for which the employee or member is insured.
(Source: P.A. 88-400.)

(215 ILCS 5/231.1) (from Ch. 73, par. 843.1)
Sec. 231.1. Group Life Insurance Standard Provision. No policy of group life insurance shall be delivered in this State unless it contains in substance the following provisions, or provisions which in the opinion of the Director are more favorable to the persons insured, or at least as favorable to the persons insured and more favorable to the policyholder, provided, however, (a) that provisions (F) to (K) inclusive shall not apply to policies insuring the lives of debtors; (b) that the standard provisions required for individual life insurance policies shall not apply to group life insurance policies; and (c) that if the group life insurance policy is on a plan of insurance other than the term plan, it shall contain a nonforfeiture provision which in the opinion of the Director is equitable to the insured persons and to the policyholder, but nothing herein shall be construed to require that group life insurance policies contain the same nonforfeiture provisions as are required for individual life insurance policies:
(A) A provision that the policyholder is entitled to a grace period of 31 days for the payment of any premium due except the first, during which grace period the death benefit coverage shall continue in force, unless the policyholder shall have given the insurer written notice of discontinuance in advance of the date of discontinuance and in accordance with the terms of the policy. The policy may provide that the policyholder shall be liable to the insurer for the payment of a pro rata premium for the time the policy was in force during such grace period.
(B) A provision that validity of the policy shall not be contested, except for nonpayment of premiums, after it has been in force for two years from its date of issue; and that no statement made by any person insured under the policy relating to his insurability shall be used in contesting the validity of the insurance with respect to which such statement was made after such insurance has been in force prior to the contest for a period of two years during such person's lifetime nor unless it is contained in a written instrument signed by him; provided, however, that no such provision shall preclude the assertion at any time of defenses based upon provisions in the policy which relate to eligibility for coverage.
(C) A provision that a copy of the application, if any, of the policyholder shall be attached to the policy when issued, and that all statements made by the policyholder shall be deemed representations and not warranties, and that no statement made by any person insured shall be used in any contest unless a copy of the instrument containing the statement is or has been furnished to such person or, in the event of death or incapacity of the insured person, to his beneficiary or personal representative.
(D) A provision setting forth the conditions, if any, under which the insurer reserves the right to require a person eligible for insurance to furnish evidence of individual insurability satisfactory to the insurer as a condition to part or all of his coverage.
(E) A provision specifying an equitable adjustment of premiums or of benefits or of both to be made in the event the age of a person insured has been misstated, such provision to contain a clear statement of the method of adjustment to be made.
(F) A provision that any sum becoming due by reason of the death of the person insured shall be payable to the beneficiary designated by the person insured, except that where the policy contains conditions pertaining to family status the beneficiary may be the family member specified by the policy terms, subject to the provisions of the policy in the event there is no designated beneficiary, as to all or any part of such sum, living at the death of the person insured, and subject to any right reserved by the insurer in the policy and set forth in the certificate to pay at its option a part of such sum not exceeding $2,000 to any person appearing to the insurer to be equitably entitled thereto by reason of having incurred funeral or other expenses incident to the last illness or death of the person insured.
(G) A provision that the insurer will issue to the policyholder for delivery to each person insured a certificate setting forth a statement as to the insurance protection to which he is entitled, to whom the insurance benefits are payable, a statement as to any dependent's coverage included in such certificate, and the rights and conditions set forth in provisions (H), (I), (J) and (K) following.
(H) A provision that if the insurance, or any portion of it, on a person covered under the policy or on the dependent of a person covered, ceases because of termination of employment or of membership in the class or classes eligible for coverage under the policy, such person shall be entitled to have issued to him by the insurer, without evidence of insurability, an individual policy of life insurance without disability or other supplementary benefits, unless such right to convert such coverage was provided for in the group policy and is applied for in the application for conversion, provided that an application for the individual policy shall be made, and the first premium paid to the insurer, within 31 days after such termination, and provided further that:
(1) the individual policy may, at the option of such person, be on any one of the forms then customarily issued by the insurer at the age and for the amount applied for, except that the group policy may exclude the option to elect term insurance;
(2) the individual policy shall be in an amount equal to, unless such person chooses to elect a lesser amount, the amount of life insurance which ceases because of such termination, less the amount of any life insurance for which such person becomes eligible under the same or any other group policy within 31 days after such termination, provided that any amount of insurance which shall have matured on or before the date of such termination as an endowment payable to the person insured, whether in one sum or in installments or in the form of an annuity, shall not, for the purposes of this provision, be included in the amount which is considered to cease because of such termination; and
(3) the premium on the individual policy shall be at the insurer's then customary rate applicable to the form and amount of the individual policy, to the class of risk to which such person then belongs, and to such person's age attained on the effective date of the individual policy.
(4) If any individual insured under a group life insurance policy becomes entitled under the terms of such policy to have an individual policy of life insurance issued and if such individual is not given notice of the existence of such right at least 15 days prior to the expiration date of such period, then in such event the individual shall have an additional period within which to exercise such right, but nothing herein contained shall be construed to continue any insurance beyond the period provided in such policy. This additional period shall expire 15 days next after the individual is given such notice but in no event shall such additional period extend beyond 60 days next after the expiration date of the period provided in such policy. Written notice presented to the individual or mailed by the policyholder to the last known address of the individual or mailed by the insurer to the last known address of the individual as furnished by the policyholder shall constitute notice for the purpose of this Section.
Subject to the same conditions set forth above the conversion privilege shall be available (i) to a surviving dependent, if any, at the death of the employee or member, with respect to the coverage under the group policy which terminates by reason of such death and (ii) to the dependent of the employee or member upon termination of coverage of the dependent, while the employee or member remains under the group policy, by reason of the dependent ceasing to be a qualified family member under the group policy.
(I) A provision, except in the case of a policy described in paragraph (B) of Section 230.1, that the termination of the employment of an employee or the membership of a member shall not terminate the insurance of such employee or member under the group policy until the expiration of such period for which the premium for such employee or member has been paid, not exceeding 31 days.
(J) A provision that from time to time all new employees or members eligible for insurance and desiring the same shall be added to the group or class thereof originally insured.
(K) A provision that if the group policy terminates or is amended so as to terminate the insurance of any class of insured persons, every person insured thereunder at the date of such termination whose insurance terminates, including the insured dependent of a covered person, and who has been so insured for at least five years prior to such termination date shall be entitled to have issued by the insurer an individual policy of life insurance, subject to the same conditions and limitations as are provided by provision (H) above, except that the group policy may provide that the amount of such individual policy shall not exceed the smaller of (a) the amount of the person's life insurance protection ceasing because of the termination or amendment of the group policy, less the amount of any life insurance for which he is or becomes eligible under a group policy issued or reinstated by the same or another insurer within 31 days after such termination, or (b) $10,000.
(L) A provision that if a person insured under the group policy, or the insured dependent of a covered person, dies during the period within which the individual would have been entitled to have an individual policy issued in accordance with provisions (H) or (I) above and before such an individual policy shall have become effective, the amount of life insurance which he would have been entitled to have issued under such individual policy shall be payable as a claim under the group policy, whether or not application for the individual policy or the payment of the first premium therefor has been made.
(M) If active employment is a condition of insurance, a provision that an insured may continue coverage during the insured's total disability by timely payment to the policyholder of that portion, if any, of the premium that would have been required from the insured had total disability not occurred. The continuation shall be on a premium paying basis for a period of six months from the date on which the total disability started, but not beyond the earlier of (a) approval by the insurer of continuation of the coverage under any disability provision which the group insurance policy may contain or (b) the discontinuance of the group insurance policy.
(N) In the case of a policy insuring the lives of debtors, a provision that the insurer will furnish to the policyholder for delivery to each debtor insured under the policy a certificate of insurance describing the coverage and specifying that the death benefit shall first be applied to reduce or extinguish the indebtedness. Whenever the amount of insurance payable exceeds the amount of outstanding indebtedness the excess benefit shall be payable to the person otherwise contractually or legally entitled thereto; if there be no person determined to be so entitled, such excess shall be paid to the estate of the insured person.
(Source: P.A. 83-1465.)

(215 ILCS 5/232) (from Ch. 73, par. 844)
Sec. 232. Extension of time and modification of standard provisions.
(1) Any company authorized to transact business in this State on the effective date of this Code may continue to issue policies and contracts of the kind or kinds it was permitted to issue immediately prior to such effective date, until December 31, 1937.
(2) Policies and contracts may be issued and delivered in this State which contain provisions more favorable to the holders of such policies or contracts than the standard provisions required by this article. No domestic company and holder of a policy or contract shall after the effective date of this Code enter into any agreement to waive or modify in whole or in part a standard provision required by this Code or any prior law of this State, for the benefit of such holder, unless the agreement be approved by a court in a proceeding under Article XIII.
(Source: Laws 1937, p. 696.)

(215 ILCS 5/233) (from Ch. 73, par. 845)
Sec. 233. Participating and non-participating policies.
After the calendar year during which this Code becomes effective, no life company authorized to do business in this State shall issue both participating and non-participating policies unless at least ninety per centum of the profits on its participating policies shall inure to the benefit of the participating policyholders. Any company having in force both participating and non-participating policies shall keep a separate accounting for each class of business and shall make and include in the annual statement to be filed with the Director each year a separate statement showing the gains, losses and expenses properly attributable to each of such classes and also showing the manner in which any general outlay of expense of the company has been apportioned to each except that this provision shall not apply to any company in which ninety per centum or more of the business in force is either participating or non-participating. This section shall not apply to business done by such life company outside this state, nor to paid-up, or temporary insurance or pure endowment benefits issued or granted pursuant to the non-forfeiture provision prescribed in clause (g) of sub-section (1) of Section 224 nor to annuities or policies of reinsurance.
(Source: Laws 1957, p. 607.)

(215 ILCS 5/234) (from Ch. 73, par. 846)
Sec. 234. Notice of premium required.
(1) No life company doing business in this State shall declare any policy forfeited or lapsed within six months after default in payment of any premium installment or interest or any portion thereof, nor shall any such policy be forfeited or lapsed by reason of nonpayment when due of any premium, installment or interest, or any portion thereof, required by the terms of the policy to be paid, within six months from the default in payment of such premium, installment or interest, unless a written or printed notice stating the amount of such premium, installment, interest or portion thereof due on such policy, the place where it shall be paid and the person to whom the same is payable, shall have been duly addressed and mailed with the required postage affixed, to the person whose life is insured, or the assignee of the policy, (if notice of the assignment has been given to the company) at his last known post office address, at least fifteen days and not more than forty-five days prior to the day when the same is due and payable, before the beginning of the period of grace, except that in any case in which a parent insures the life of his minor child, the company may send notice of premium due to the parent. Such notice shall also state that unless such premium or other sums due shall be paid to the company or its agents the policy and all payments thereon will become forfeited and void, except as to the right to a surrender value or paid-up policy as provided for by the policy. The affidavit of any officer, clerk or agent of the company or of any one authorized to mail such notice that the notice required by this section bearing the required postage has been duly addressed and mailed shall be presumptive evidence that such notice has been duly given.
(2) This section shall not apply to cancellable accident and health policies which are renewable at the option of the company nor shall it apply to group policies, industrial life policies, or to any policies upon which premiums are payable monthly or at shorter intervals.
(Source: Laws 1961, p. 3852.)

(215 ILCS 5/234.1) (from Ch. 73, par. 846.1)
Sec. 234.1. (Notice of the Enactment of a Non-Forfeiture Option.) No life company doing business in this State may enact a non-forfeiture option, unless a notice is given to the policyowner which explains this action and refers the policyowner to the other available options, if any, under the provisions of the policy. Evidence of this notice shall be maintained by the insurer.
(Source: P.A. 80-566.)

(215 ILCS 5/235) (from Ch. 73, par. 847)
Sec. 235. Extension of time for payment of life premium.
A life company may enter into subsequent agreements in writing with the insured, which need not be attached to the policy, to extend the time for the payment of any premium or part thereof, upon condition that failure to comply with the terms of such agreement shall cause the policy to lapse as provided in said agreement or in the policy. Subject to such lien as may be created to secure any indebtedness contracted by the insured in consideration of the extension, such agreement shall not impair any right existing under the policy.
(Source: Laws 1937, p. 696.)

(215 ILCS 5/236) (from Ch. 73, par. 848)
Sec. 236. Discrimination prohibited.
(a) No life company doing business in this State shall make or permit any distinction or discrimination in favor of individuals among insured persons of the same class and equal expectation of life in the issuance of its policies, in the amount of payment of premiums or rates charged for policies of insurance, in the amount of any dividends or other benefits payable thereon, or in any other of the terms and conditions of the contracts it makes.
(b) No life company shall make or permit any distinction or discrimination against individuals with disabilities in the amount of payment of premiums or rates charged for policies of life insurance, in the amount of any dividends or death benefits payable thereon, or in any other terms and conditions of the contract it makes unless the rate differential is based on sound actuarial principles and a reasonable system of classification and is related to actual or reasonably anticipated experience directly associated with the disability.
(c) No life company shall refuse to insure, or refuse to continue to insure, or limit the amount or extent or kind of coverage available to an individual, or charge an individual a different rate for the same coverage solely because of blindness or partial blindness. With respect to all other conditions, including the underlying cause of the blindness or partial blindness, persons who are blind or partially blind shall be subject to the same standards of sound actuarial principles or actual or reasonably anticipated experience as are sighted persons. Refusal to insure includes denial by an insurer of disability insurance coverage on the grounds that the policy defines "disability" as being presumed in the event that the insured loses his or her eyesight. However, an insurer may exclude from coverage disabilities consisting solely of blindness or partial blindness when such condition existed at the time the policy was issued.
(d) No life company shall refuse to insure or to continue to insure an individual solely because of the individual's status as a member of the United States Air Force, Army, Coast Guard, Marines, or Navy or solely because of the individual's status as a member of the National Guard or Armed Forces Reserve.
(e) An insurer or producer authorized to issue policies of insurance in this State may not make a distinction or otherwise discriminate between persons, reject an applicant, cancel a policy, or demand or require a higher rate of premium for reasons based solely upon an applicant's or insured's past lawful travel experiences or future lawful travel plans. This subsection (e) does not prohibit an insurer or producer from excluding or limiting coverage under a policy or refusing to offer the policy based upon past lawful travel or future lawful travel plans or from charging a different rate for that coverage when that action is based upon sound actuarial principles or is related to actual or reasonably expected experience and is not based solely on the destination's inclusion on the United States Department of State's travel warning list.
(Source: P.A. 99-143, eff. 7-27-15.)

(215 ILCS 5/237) (from Ch. 73, par. 849)
Sec. 237. Illegal inducements - Penalty. No life company authorized to do business in this State shall issue or deliver in this State or permit its agents, officers or employees to issue or deliver in this State as an inducement to insurance or in connection therewith, any agency company shares or other capital shares, benefit certificates or shares in any common law corporation, securities of any special or advisory board, or other contracts of any kind promising returns and profits as an inducement to insurance; and no life company shall be authorized to do business in this State which issues or permits its agents, officers or employees to issue in this State or in any other state, agency company shares or other capital shares or benefit certificates or shares in any common law corporation or securities of any special advisory board or other contracts of any kind promising returns and profits as an inducement to insurance; and no corporation acting as an agent of a life company, or any of its agents, officers or employees shall be permitted to sell, agree or offer to sell, or give or offer to give directly or indirectly, in any manner whatsoever, as an inducement to insurance or in connection therewith, any shares, securities, bonds or agreements of any form or nature promising returns and profits as an inducement to insurance or in connection therewith. It shall be the duty of the Director upon due proof after notice and hearing to revoke the certificate of authority of any company or the license of any agent so offending, or suspend such license or certificate of authority for any period of time up to, but not to exceed, two years; or may by order require such insurance company or agent to pay to the people of the State of Illinois a penalty in a sum not exceeding five hundred dollars, and upon the failure of such insurance company or agent to pay such penalty within twenty days after the mailing of such order, postage prepaid, registered, and addressed to the last known place of business of such insurance company or agent, unless such order is stayed by an order of a court of competent jurisdiction, the Director of Insurance may revoke or suspend the license or certificate of authority of such insurance company or agent for any period of time up to, but not exceeding a period of, two years if he finds that any such company or agent thereof has violated any of the provisions of this section.
(Source: Laws 1957, p. 1530.)

(215 ILCS 5/238) (from Ch. 73, par. 850)
Sec. 238. Exemption.
(a) All proceeds payable because of the death of the insured and the aggregate net cash value of any or all life and endowment policies and annuity contracts payable to a wife or husband of the insured, or to a child, parent or other person dependent upon the insured, whether the power to change the beneficiary is reserved to the insured or not, and whether the insured or his estate is a contingent beneficiary or not, shall be exempt from execution, attachment, garnishment or other process, for the debts or liabilities of the insured incurred subsequent to the effective date of this Code, except as to premiums paid in fraud of creditors within the period limited by law for the recovery thereof.
(b) Any insurance company doing business in this State and governed by this Code shall encumber or surrender accounts as defined in Section 10-24 of the Illinois Public Aid Code held by the insurance company owned by any responsible relative who is subject to a child support lien, upon notice of the lien or levy by the Department of Healthcare and Family Services (formerly Illinois Department of Public Aid) or its successor agency pursuant to Section 10-25.5 of the Illinois Public Aid Code, or upon notice of interstate lien from any other state's agency responsible for implementing the child support enforcement program set forth in Title IV, Part D of the Social Security Act.
This Section does not prohibit the furnishing of information in accordance with the federal Personal Responsibility and Work Opportunity Reconciliation Act of 1996. Any insurance company governed by this Code shall enter into an agreement for data exchanges with the Department of Healthcare and Family Services provided the Department of Healthcare and Family Services pays to the insurance company a reasonable fee not to exceed its actual cost incurred. An insurance company providing information in accordance with this item shall not be liable to any owner of an account as defined in Section 10-24 of the Illinois Public Aid Code or other person for any disclosure of information to the Department of Healthcare and Family Services (formerly Department of Public Aid), for encumbering or surrendering any accounts as defined in Section 10-24 of the Illinois Public Aid Code held by the insurance company in response to a lien or order to withhold and deliver issued by a State agency, or for any other action taken pursuant to this item, including individual or mechanical errors, provided the action does not constitute gross negligence or willful misconduct. An insurance company shall have no obligation to hold, encumber, or surrender any accounts as defined in Section 10-24 of the Illinois Public Aid Code until it has been served with a subpoena, summons, warrant, court or administrative order, lien, or levy requiring that action.
(Source: P.A. 95-331, eff. 8-21-07.)

(215 ILCS 5/238.1)
Sec. 238.1. Data exchanges; administrative liens.
(a) Any insurance company doing business in the State and governed by this Code shall enter into an agreement for data exchanges with the Department of Healthcare and Family Services for the purpose of locating accounts as defined in Section 10-24 of the Illinois Public Aid Code of responsible relatives to satisfy past-due child support owed by responsible relatives under an order for support entered by a court or administrative body of this or any other State on behalf of resident or non-resident persons.
(b) Notwithstanding any provisions in this Code to the contrary, an insurance company shall not be liable to any person:
(1) for any disclosure of information to the

Department of Healthcare and Family Services (formerly Illinois Department of Public Aid) under subsection (a);

(2) for encumbering or surrendering any accounts as

defined in Section 10-24 of the Illinois Public Aid Code held by such insurance company in response to a notice of lien or levy issued by the Department of Healthcare and Family Services (formerly Illinois Department of Public Aid), or by any other state's child support enforcement agency, as provided for in Section 238 of this Code; or

(3) for any other action taken in good faith to

comply with the requirements of subsection (a).

(Source: P.A. 95-331, eff. 8-21-07.)

(215 ILCS 5/239) (from Ch. 73, par. 851)
Sec. 239. Misrepresentations-Penalty.
No agent, examining physician, or other person shall knowingly or wilfully make any false or fraudulent statement or representation in, or with reference, to any application for life insurance, or shall make any such statement or representation for the purpose of obtaining any fees, commission, money or benefit from or in any life company. Any person who violates any of the provisions of this section shall be guilty of a Class A misdemeanor.
(Source: P.A. 77-2699.)

(215 ILCS 5/240) (from Ch. 73, par. 852)
Sec. 240. Premium deposit reserve.
A life company may contract for or accept premium deposits, other than premiums stated in the policy. The unused accumulation from such shall be held and accounted for as a premium deposit reserve, and in such case the policy or an endorsement thereon shall provide for the manner of application of the premium deposit reserve to the payment of premiums in default and for the disposition of such reserve if it is not sufficient to pay the next premium. Such premium deposit reserve shall be available as an addition to the loan and cash surrender values, shall be paid with other benefits upon death or maturity of the policy, and shall be paid to the insured whenever the cash surrender value with the premium deposit reserve shall equal or exceed the original amount of insurance, but no part of the premium deposit reserve may be paid to the insured during the continuance of the policy except at such times or in such amounts as specified in the policy or in endorsements thereon.
(Source: Laws 1937, p. 696.)

(215 ILCS 5/241) (from Ch. 73, par. 853)
Sec. 241. Trust settlements.
Any domestic life company shall have the power to hold the proceeds of any policy issued by it under a trust or other agreement upon such terms and restrictions as to revocation by the policyholder and control by beneficiaries, and with such exemptions from the claims of creditors of beneficiaries other than the policyholder as shall have been agreed to in writing by such company and the policyholder. Upon maturity of a policy in the event the policyholder has made no such agreement, the company shall have power to hold the proceeds of the policy under an agreement with the beneficiaries. Such company shall not be required to segregate funds so held but may hold them as part of its general company assets. A foreign or alien company, when authorized by its charter or the laws of its domicile, may exercise any such powers in this State.
(Source: Laws 1937, p. 696.)

(215 ILCS 5/242) (from Ch. 73, par. 854)
Sec. 242. Rights of minors.
Any minor of the age of fifteen years or more may, notwithstanding such minority, contract for life, health and accident insurance on his own life for his own benefit or for the benefit of his father, mother, husband, wife, child, brother or sister, and may exercise all such contractual rights and powers with respect to any such contract of insurance as might be exercised by a person of full legal age, and may exercise with like effect all rights and privileges under such contract, including the surrender of his interest therein and the giving of a valid discharge for any benefit accruing or money payable thereunder. Such minor shall not, by reason of his minority, be entitled to rescind, avoid, or repudiate such contract, or any exercise of a right or privilege thereunder.
(Source: Laws 1937, p. 696.)

(215 ILCS 5/243) (from Ch. 73, par. 855)
Sec. 243. Contingency reserves.
(1) Any domestic life company may accumulate and maintain in addition to an amount equal to the net value of its participating policies computed according to the standard adopted by it under section 223, a contingency reserve not exceeding the following respective percentages of said net values, to-wit:
(a) When said net values are less than one hundred thousand dollars, twenty per centum thereof or the sum of ten thousand dollars, whichever is the greater.
(b) When said net values are greater than one hundred thousand dollars the percentage thereof measuring the contingency reserve shall decrease one-half of one per centum for each one hundred thousand dollars of said net values up to one million dollars; one-half of one per centum for each additional one million dollars up to ten million dollars; one-half of one per centum for each additional two million, five hundred thousand dollars up to fifteen million dollars; and, if said net values equal or exceed the last mentioned amount, the contingency reserve shall not exceed ten per centum thereof.
(2) As the net values of said policies increase and the maximum percentage measuring the contingency reserve decreases the company may maintain any contingency reserve accumulated under this section, although it may exceed the maximum percentage herein prescribed, but may not add to the contingency reserve when the addition will bring it beyond the maximum percentage.
(3) Nothing herein contained shall be construed to affect any existing surplus or contingency reserves held by any such company except that whenever the existing surplus and contingency reserves, exclusive of said net values and of all accumulations held on account of existing deferred dividend policies or groups of such policies, shall exceed the limit above mentioned it shall not be entitled to maintain any additional contingency reserve. However, for cause shown the Director may at any time and from time to time permit any company to accumulate and maintain a contingency reserve in excess of the limit above mentioned for a prescribed period not exceeding one year under any one permission, by filing in his office a decision stating his reasons therefor and causing the same to be published in his next annual report.
(4) This section shall not be construed as preventing the accumulation from the non-participating business of a contingency reserve for the benefit of non-participating policies.
(Source: Laws 1937, p. 696.)

(215 ILCS 5/244) (from Ch. 73, par. 856)
Sec. 244. Limitation of expenses for life companies.
(1) No life company authorized to do business in this State shall make or incur acquisition expenses in any calendar year after the calendar year during which this Code becomes effective amounting to more than the first year's gross premiums nor shall such company make or incur renewal expenses on policies issued after such year in any of the nine succeeding renewal years following each year's new business in excess of 10% of the gross renewal premiums, unless the company collects renewal premiums in person in which case such renewal expense applicable to such policies for as long as such premiums are collected in person shall not exceed 20%, except that renewal expenses in excess of such 10% limitation relative to the 9 succeeding renewal years may be made or incurred if such excess in any year be included with acquisition expenses made or incurred during that calendar year. After the tenth policy year the annual maximum renewal expenses shall not exceed 3% of such gross annual renewal premiums, unless the company collects renewal premiums in person in which case such renewal expense applicable to such policies for as long as such premiums are collected in person shall not exceed 13%, but a company may pay renewal expenses after the tenth policy year in excess of 3% if such excess is charged to the renewal expense of that calendar year within the limitation provided herein.
(2) In computing such acquisition expenses there shall be included all commissions and other valuable considerations paid or payable to or for agents, and other expenses made or incurred in acquiring new business, except medical examination and inspection fees and the normal overhead expenses of operation at the home office. In computing such renewal expenses there shall be included commissions and other valuable considerations paid or payable to or for agents, and all other expenses made or incurred for the collection of such renewal premiums, except the normal overhead expenses of operation at the home office.
(3) This Section shall not apply to accident and health or industrial business written by any companies.
(Source: Laws 1967, p. 3359.)

(215 ILCS 5/244.1) (from Ch. 73, par. 856.1)
Sec. 244.1.
Whenever the financial condition of any company transacting the kinds of business authorized in Class 1 of Section 4, when reviewed in conjunction with the kinds and nature of risks insured, the loss experience and ownership of the company and the ratio of annual premium volume to the incurred acquisition expenses, indicates a condition such that the continued operation of the company might be hazardous to its policyholders, creditors or the general public, then the Director may, after notice and hearing, order the company to take such action as may be reasonably necessary to rectify the existing condition, including but not necessarily limited to one or more of the following steps:
(a) to reduce the loss exposure by reinsurance;
(b) to reduce the volume of new business being accepted;
(c) to reduce general or acquisition expenses by specified methods;
(d) to suspend the writing of new business for a period not to exceed 3 months; or
(e) to increase the company's surplus by a contribution to surplus.
(Source: P.A. 77-1514.)

(215 ILCS 5/245) (from Ch. 73, par. 857)
Sec. 245. Salaries; pensions.
(1) No domestic life company shall directly or indirectly pay any salary, compensation or emolument to any officer, trustee or director thereof, or any salary, compensation or emolument amounting in any year to more than $200,000 to any person, firm or corporation, unless such payment be first authorized by a vote of the board of directors of such company, which vote shall be duly recorded in the records of the company. No such domestic life company shall make any agreement with any of its officers, trustees or salaried employees whereby it agrees that for any services rendered or to be rendered he shall receive any salary, compensation or emolument, directly or indirectly, that will extend beyond a period of three years from the date of such agreement except that payment of an amount not in excess of 20% of the salary of any of its officers, trustees, or salaried employees may by written agreement be deferred beyond such period of three years, which agreement may include conditions to be met by such officer, trustee, or salaried employee before payment will be made. The limitation as to time contained herein shall not apply to a contract for renewal commissions with any such officer, trustee or salaried employee who is also an agent of the company nor shall such limitation be construed as preventing a domestic company from entering into contracts with its agents for the payment of renewal commissions.
(2) No such life company shall grant any pension to any officer, director or trustee thereof or to any member of his family after his death except that it may provide a pension pursuant to the terms of the uniform retirement plan adopted by the board of directors and for any person who is or has been a salaried officer or employee of such company and who may retire by reason of age or disability.
(3) No such company shall hereafter create or establish any account or fund for the purpose of promoting the health or welfare of its employees except from annual accretions to earned surplus computed in the manner provided by this Code. Contributions to such fund by any company in any calendar year shall not exceed 15% of the accretion to earned surplus in such calendar year. Before such account or fund shall be established, maintained or operated, the plan for such account or fund and its method of operation shall be approved by the board of directors of the company, and submitted to the shareholders in the case of a stock company, or members in the case of a mutual company, at a special meeting called for the purpose of considering such plan. Contributions to the fund from sources other than the company may be provided for in the operation of the plan. No amount held in such fund or account whether contributed by the company or from any other source shall be considered an admitted asset as defined in this Code, nor considered in determining the solvency of such company, nor be subject to the provisions of this Code.
(Source: P.A. 91-549, eff. 8-14-99.)

(215 ILCS 5/245.1) (from Ch. 73, par. 857.1)
Sec. 245.1. Assignability of life insurance. No provision of the Illinois Insurance Code, or any other law prohibits an insured under any policy of life insurance, or any other person who may be the owner of any rights under such policy, from making an assignment of all or any part of his rights and privileges under the policy including but not limited to the right to designate a beneficiary thereunder and to have an individual policy issued in accordance with paragraphs (G), (H), and (K) of Section 231.1 of the Illinois Insurance Code. Subject to the terms of the policy or any contract relating thereto, an assignment by an insured or by any other owner of rights under the policy, made before or after the effective date of this amendatory Act of 1969 is valid for the purpose of vesting in the assignee, in accordance with any provisions included therein as to the time at which it is effective, all rights and privileges so assigned. However, such assignment is without prejudice to the company on account of any payment it makes or individual policy it issues in accordance with paragraphs (d) and (g) of Section 231 before receipt of notice of the assignment. This amendatory Act of 1969 acknowledges, declares and codifies the existing right of assignment of interests under life insurance policies.
(Source: P.A. 98-969, eff. 1-1-15.)

(215 ILCS 5/245.2) (from Ch. 73, par. 857.2)
Sec. 245.2. Not-for-profit organizations; beneficiary of insurance on member's life. Members of not-for-profit organizations that are exempt from taxation as described in paragraph (3), (4), (5), (9), or (10) of subsection (c) of Section 501 of the Internal Revenue Code or either past or present individual or family donors to a not-for-profit organization may obtain life insurance policies naming the not-for-profit organization as the irrevocable sole beneficiary of the policy. The not-for-profit organization, as the sole beneficiary of the policy, may continue to pay the premiums to the issuing insurance company where the donor discontinues the premium payments and continuance of the policy is a prudent investment.
(Source: P.A. 87-770.)



Article XIV 1/2 - Separate Accounts

(215 ILCS 5/Art. XIV.5 heading)

(215 ILCS 5/245.21) (from Ch. 73, par. 857.21)
Sec. 245.21. Establishment of separate accounts by domestic companies organized to do a life, annuity, or accident and health insurance business. A domestic company, including for the purposes of this Article all domestic fraternal benefit societies, may, for authorized classes of insurance, establish one or more separate accounts, and may allocate thereto amounts (including without limitation proceeds applied under optional modes of settlement or under dividend options) to provide for life, annuity, or accident and health insurance (and benefits incidental thereto), payable in fixed or variable amounts or both, subject to the following:
(1) The income, gains and losses, realized or

unrealized, from assets allocated to a separate account must be credited to or charged against the account, without regard to other income, gains or losses of the company.

(2) Except as may be provided with respect to

reserves for guaranteed benefits and funds referred to in paragraph (3) of this Section (i) amounts allocated to any separate account and accumulations thereon may be invested and reinvested without regard to any requirements or limitations of Part 2 or Part 3 of Article VIII of this Code and (ii) the investments in any separate account or accounts may not be taken into account in applying the investment limitations otherwise applicable to the investments of the company.

(3) Except with the approval of the Director and

under the conditions as to investments and other matters as the Director may prescribe, that must recognize the guaranteed nature of the benefits provided, reserves for (i) benefits guaranteed as to dollar amount and duration and (ii) funds guaranteed as to principal amount or stated rate of interest may not be maintained in a separate account.

(4) Unless otherwise approved by the Director, assets

allocated to a separate account must be valued at their market value on the date of valuation, or if there is no readily available market, then as provided in the contract or the rules or other written agreement applicable to the separate account. Unless otherwise approved by the Director, the portion, if any, of the assets of the separate account equal to the company's reserve liability with regard to the guaranteed benefits and funds referred to in paragraph (3) of this Section must be valued in accordance with the rules otherwise applicable to the company's assets.

(5) Amounts allocated to a separate account under

this Article are owned by the company, and the company may not be, nor hold itself out to be, a trustee with respect to those amounts. The assets of any separate account equal to the reserves and other contract liabilities with respect to the account may not be charged with liabilities arising out of any other business the company may conduct, unless the separate account is subject to guarantees, in which case the assets shall be charged with liabilities arising out of other business of the company, unless the contract specifies that the assets are insulated.

(6) No sale, exchange or other transfer of assets may

be made by a company between any of its separate accounts or between any other investment account and one or more of its separate accounts unless, in case of a transfer into a separate account, the transfer is made solely to establish the account or to support the operation of the contracts with respect to the separate account to which the transfer is made, and unless the transfer, whether into or from a separate account, is made (i) by a transfer of cash, or (ii) by a transfer of securities having a readily determinable market value, if the transfer of securities is approved by the Director. The Director may approve other transfers among those accounts if, in his or her opinion, the transfers would not be inequitable.

(7) To the extent a company considers it necessary to

comply with any applicable federal or state laws, the company, with respect to any separate account, including without limitation any separate account which is a management investment company or a unit investment trust, may provide for persons having an interest therein appropriate voting and other rights and special procedures for the conduct of the business of the account, including without limitation special rights and procedures relating to investment policy, investment advisory services, selection of independent public accountants, and the selection of a committee, the members of which need not be otherwise affiliated with the company, to manage the business of the account.

(Source: P.A. 98-39, eff. 6-28-13.)

(215 ILCS 5/245.22) (from Ch. 73, par. 857.22)
Sec. 245.22.
Any contract providing benefits payable in variable amounts delivered or issued for delivery in this State must contain a statement of the essential features of the procedures to be followed by the insurance company in determining the dollar amount of the variable benefits. Any such contract under which the benefits vary to reflect investment experience, including a group contract and any certificate in evidence of variable benefits issued thereunder, must state that such dollar amount will so vary and must contain on its first page a statement to the effect that the benefits thereunder are on a variable basis.
(Source: P.A. 77-1572.)

(215 ILCS 5/245.23) (from Ch. 73, par. 857.23)
Sec. 245.23. No company may deliver or issue for delivery within this State variable contracts unless it is authorized or organized to do a life, annuity, or accident and health insurance business in this State, and the Director is satisfied that its condition or method of operation in connection with the issuance of such contracts will not render its operation hazardous to the public or its policyholders in this State. In this connection, the Director may consider among other things:
(a) The history and financial condition of the company;
(b) The character, responsibility and fitness of the officers and directors of the company; and
(c) The law and regulation under which the company is authorized in its state of domicile to issue variable contracts. If the company is a subsidiary of an authorized insurance company, or affiliated with such a company through common management or ownership, it may be deemed by the Director to have met the requirements of this Section if either it or the parent or the affiliated company meets the requirements of this Section.
(Source: P.A. 90-381, eff. 8-14-97.)

(215 ILCS 5/245.24) (from Ch. 73, par. 857.24)
Sec. 245.24.
Notwithstanding any other provision of law, the Director has sole authority to regulate the issuance and sale of variable contracts, and to promulgate such reasonable rules and regulations as may be appropriate to carry out the purposes and provisions of this Article.
(Source: P.A. 77-1572.)

(215 ILCS 5/245.25) (from Ch. 73, par. 857.25)
Sec. 245.25. Except for subparagraphs (1)(a), (1)(f), (1)(g) and (3) of Section 226 of the Illinois Insurance Code, in the case of a variable annuity contract and subparagraphs (1)(b), (1)(f), (1)(g), (1)(h), (1)(i), and (1)(k) of Section 224, subparagraph (1)(c) of Section 225, and subparagraph (h) of Section 231 in the case of a variable life insurance policy, except for Sections 357.4, 357.5, 367e, and 367e.1 in the case of a variable health insurance policy, and except as otherwise provided in this Article, all pertinent provisions of the Illinois Insurance Code which are appropriate to those contracts apply to separate accounts and contracts relating thereto. Any individual variable life insurance contract, delivered or issued for delivery in this State, must contain grace, reinstatement and non-forfeiture provisions appropriate to such a contract. Any individual variable annuity contract, delivered or issued for delivery in this State, must contain grace and reinstatement provisions appropriate to such a contract. Any group variable life insurance contract, delivered or issued for delivery in this State, must contain a grace provision appropriate to such a contract. A group variable health insurance contract delivered or issued for delivery in this State must contain a continuation of group coverage provision appropriate to the contract. The reserve liability for variable contracts must be established in accordance with actuarial procedures that recognize the variable nature of the benefits provided and any mortality guarantees.
(Source: P.A. 93-477, eff. 1-1-04.)

(215 ILCS 5/245.60) (from Ch. 73, par. 857.60)
Sec. 245.60. Whenever the Director finds that there has been a violation of this Article or of any rules or regulations issued pertaining thereto, and after written notice thereof and hearing given to the company or other person authorized or licensed by the Director, he shall set forth his findings, together with an order for compliance by a specific date. Such order shall be binding on the company and other persons authorized or licensed by the Director on the date specified unless sooner withdrawn by the Director or a stay thereof has been ordered by a court of competent jurisdiction.
(Source: Laws 1963, p. 1137.)

(215 ILCS 5/245.61) (from Ch. 73, par. 857.61)
Sec. 245.61. (Repealed).
(Source: Laws 1963, p. 1137. Repealed by P.A. 90-381, eff. 8-14-97.)

(215 ILCS 5/245.62) (from Ch. 73, par. 857.62)
Sec. 245.62. (Repealed).
(Source: P.A. 77-1572. Repealed by P.A. 90-381, eff. 8-14-97.)



Article XV - Registration Of Policies And Deposit Of Reserves

(215 ILCS 5/Art. XV heading)

(215 ILCS 5/246) (from Ch. 73, par. 858)
Sec. 246. Scope of article.
This article shall apply to companies that issued the policies or annuity bonds, and to the policies or annuity bonds, referred to in an Act entitled: "An Act to provide for the deposit of reserve and the registration of policies and annuity bonds by life insurance companies of this State," approved April 18, 1899. Such policies or annuity bonds are referred to in this article as "policies."
(Source: Laws 1937, p. 696.)

(215 ILCS 5/247) (from Ch. 73, par. 859)
Sec. 247. Deposit of reserves on registered policies.
Any company heretofore making deposits and registering policies pursuant to the act mentioned in section 246 shall keep and maintain such deposit with the Director in securities which are authorized for investment by life insurance companies under this Code. Certificates of purchase acquired by any company through foreclosure proceedings instituted by it upon mortgages in which its funds have been lawfully invested, and duly recorded conveyances of unencumbered improved real estate lawfully acquired by any company, accompanied by satisfactory evidence of ownership thereof shall likewise be eligible for deposit. The Director shall hold the title to such real estate so conveyed to him in trust until other satisfactory securities in lieu thereof have been deposited with him whereupon he shall reconvey the same to such company. The Director may cause such real estate to be valued and the company shall pay the reasonable expenses incurred in such valuation.
(Source: Laws 1937, p. 696.)

(215 ILCS 5/248) (from Ch. 73, par. 860)
Sec. 248. Registration of new policies prohibited.
After the effective date of this Code the Director shall not register any new policies that are issued by any company, nor accept any deposits covering reserves on business thereafter written.
(Source: Laws 1937, p. 696.)

(215 ILCS 5/249) (from Ch. 73, par. 861)
Sec. 249. Valuation of registered policies.
The Director shall keep such a record of the policies that have been issued pursuant to the act mentioned in section 246 as to enable him to compute their value at any time. Upon written proof attested by the president or vice-president and secretary of the company which shall have issued such policies that any of them have been commuted or terminated, the Director shall indicate such commutation or cancellation upon such record. The reserve value of all policies, according to the standard prescribed in this Code for the valuation of policies of life insurance companies, when the first premium shall have been paid thereon, less the amount of any liens, (as set forth in a statement showing kind, nature and amount, attested by the president or vice-president and secretary of the company issuing the policies against which such liens exist) not exceeding such value as the company may have against such policies shall be entered in the record aforesaid at the time such record is made. On the first day of January of each year, or within sixty days thereafter, the Director shall cause the registered policies of each company to be carefully revalued, and the reserve value thereof at the time fixed for such valuation, less any liens, (as set forth in a statement showing kind, nature and amount, attested by the president or vice-president and secretary of the company issuing the policies against which such liens exist) not exceeding such reserve value as the company may have against such policies shall be entered upon the record. It shall be the duty of the Director to cancel mutilated policies issued by said companies prior to the effective date of this Code, and register in lieu thereof other policies of like tenor and date.
(Source: P.A. 87-757.)

(215 ILCS 5/250) (from Ch. 73, par. 862)
Sec. 250. Additional deposits.
Each company which shall have made the deposit provided for by the act mentioned in section 246, shall make additional deposits from time to time in amounts of not less than five thousand dollars of securities which are authorized investments for life insurance companies under this Code, so that the market value of the securities deposited shall always be equal to the reserve value of the policies heretofore registered by said company, less such liens (not exceeding such net value) as the company may have against them.
(Source: Laws 1937, p. 696.)

(215 ILCS 5/251) (from Ch. 73, par. 863)
Sec. 251. Record of securities-Deficit-When insolvent.
The Director shall keep a record of the securities deposited by each company and when furnishing the annual certificate of valuation mentioned in section 249, he shall enter thereon the amount and market value of such securities deposited by such company. If at any time it shall appear from such certificate or otherwise that the value of the securities held on deposit is less than the reserve value of the registered policies theretofore issued by such company, less such liens (not exceeding such reserve value) as the company may have against them, and the company shall fail or neglect to make good such deposit within sixty days, after written notice by the Director, it shall be deemed to be insolvent and shall be proceeded against in the manner provided in Article XIII.
(Source: Laws 1937, p. 696.)

(215 ILCS 5/252) (from Ch. 73, par. 864)
Sec. 252. May increase deposit-Withdrawal of securities-Right to income.
Any such company may increase its deposits at any time by making additional deposits of not less than five thousand dollars of securities which are authorized investments for life companies under this Code. Any company whose deposits exceed the reserve of all registered policies it has in force, less such liens (not exceeding such reserve value) as the company may hold against them, may withdraw such excess, or it may withdraw any of said securities at any time by depositing in their stead securities of equal value and authorized under this Code. So long as said company shall remain solvent and maintain its deposits, as herein provided, it may collect the interest, coupons, rents, and other income on the securities deposited as the same may accrue.
(Source: Laws 1937, p. 696.)

(215 ILCS 5/253) (from Ch. 73, par. 865)
Sec. 253. Deposits kept separate.
The securities deposited with the Director pursuant to the act mentioned in section 246, shall be kept in the same manner but separate from other deposits of the company.
(Source: Laws 1937, p. 696.)



Article XVII - Fraternal Benefit Societies

(215 ILCS 5/Art. XVII heading)

(215 ILCS 5/282.1) (from Ch. 73, par. 894.1)
(Section scheduled to be repealed on January 1, 2027)
Sec. 282.1. Fraternal benefit societies. Any incorporated society, order or supreme lodge without capital stock, including one exempted under the provisions of Section 315.5(a) of this amendatory Act whether incorporated or not, organized solely for the benefit of its members and their beneficiaries and not for profit, operated on a lodge system with ritualistic form of work, having a representative form of government and providing benefits in accordance with this amendatory Act is hereby declared to be a fraternal benefit society.
(Source: P.A. 84-303.)

(215 ILCS 5/283.1) (from Ch. 73, par. 895.1)
(Section scheduled to be repealed on January 1, 2027)
Sec. 283.1. Lodge system.
(a) A society is operating on the lodge system if it has a supreme governing body and subordinate lodges into which members are elected, initiated or admitted in accordance with its laws, rules and ritual. Subordinate lodges shall be required by the laws of the society to hold regular meetings at least once in each month in furtherance of the purposes of the society.
(b) A society may, at its option, organize and operate lodges for children under the minimum age for adult membership. Membership and initiation in local lodges shall not be required of such children nor shall they have a voice or vote in the management of the society.
(Source: P.A. 84-303.)

(215 ILCS 5/284.1) (from Ch. 73, par. 896.1)
(Section scheduled to be repealed on January 1, 2027)
Sec. 284.1. Representative form of government. A society has a representative form of government when:
(a) It has a supreme governing body constituted in

one of the following ways:

(1) Assembly. The supreme governing body is an

assembly composed of delegates elected directly by the members or at intermediate assemblies of members or their representatives, together with other delegates as may be prescribed in the society's laws. A society may provide for election of delegates by mail. The elected delegates shall constitute a majority in number and shall not have less than 2/3 of the votes and not less than the number of votes required to amend the society's laws. The assembly shall be elected and shall meet at least once every 4 years and shall elect a board of directors to conduct the business of the society between meetings of the assembly. Vacancies on the board of directors between elections may be filled in the manner prescribed by the society's laws; or

(2) Direct Election. The supreme governing body

is a board composed of persons elected by the members, either directly or by their representatives in intermediate assemblies, and any other persons prescribed in the society's laws. A society may provide for election of the board by mail. Each term of a board member may be filled in the manner prescribed by the society's laws. However, those persons elected to the board shall constitute a majority in number and not less than the number of votes required to amend the society's laws. A person filling the unexpired term of an elected board member shall be considered to be an elected member. The board shall meet at least quarterly to conduct the business of the society;

(b) The officers of the society are elected either by

the supreme governing body or by the board of directors;

(c) Only benefit members are eligible for election to

the supreme governing body, the board of directors or any intermediate assembly; and

(d) Each voting member has one vote; no vote may be

cast by proxy.

(Source: P.A. 84-303.)

(215 ILCS 5/285.1) (from Ch. 73, par. 897.1)
(Section scheduled to be repealed on January 1, 2027)
Sec. 285.1. Definitions. Whenever used in this amendatory Act:
(a) "Benefit contract" shall mean the agreement for provision of benefits authorized by Section 297.1 of this amendatory Act as that agreement is described in Section 300.1 of this amendatory Act;
(b) "Benefit member" shall mean an adult member who is designated by the laws or rules of the society to be a benefit member under a benefit contract;
(c) "Certificate" shall mean the document issued as written evidence of the benefit contract;
(d) "Premiums" shall mean premiums, rates, dues or other required contributions, by whatever name known, which are payable under the certificate;
(e) "Laws" shall mean the society's articles of incorporation, constitution and bylaws, however designated;
(f) "Life insurer" shall mean an insurance company authorized to transact in this State the insurance business classified as Class 1, Clause (a) or (b) in Section 4 of this Code;
(g) "Rules" shall mean all rules, regulations or resolutions adopted by the supreme governing body or board of directors which are intended to have general application to the members of the society;
(h) "Society" shall mean fraternal benefit society, unless otherwise indicated; and
(i) "Lodge" shall mean subordinate member units of the society, known as camps, courts, councils, branches or by any other designation.
(Source: P.A. 84-303.)

(215 ILCS 5/286.1) (from Ch. 73, par. 898.1)
(Section scheduled to be repealed on January 1, 2027)
Sec. 286.1. Purposes and powers.
(a) A society shall operate for the benefit of members and their beneficiaries by:
(1) Providing benefits as specified in Section 297.1

of this amendatory Act; and

(2) Operating for one or more social, intellectual,

educational, charitable, benevolent, moral, fraternal, patriotic or religious purposes for the benefit of its members, which may also be extended to others. Such purposes may be carried out directly by the society or indirectly through subsidiary corporations or affiliated organizations.

(b) Every society shall have the power to adopt laws and rules for the government of the society, the admission of its members and the management of its affairs. It shall have the power to change, alter, add to or amend such laws and rules and shall have such other powers as are necessary and incidental to carrying into effect the objects and purposes of the society.
(c) A domestic society that provides any of the benefits specified in Section 297.1 of this Code must be governed by a board of directors and managed by qualified officers subject to the following requirements:
(1) The laws of a society must provide that:
(i) the board of directors shall have the powers

and perform the duties ordinarily possessed and exercised by a board of directors under this Code, including, but not limited to, the authority and responsibility for the hiring and the discharge of a president, chief executive officer, or an equivalent position, except that a society that elects its president, chief executive officer, or equivalent position pursuant to its by-laws, as of the effective date of this amendatory Act of the 98th General Assembly, may continue to do so if it elects a president, chief executive officer, or equivalent position that meets qualifications set forth in a rule adopted by the Director; and

(ii) the board of directors may remove a director

for cause and replace the director with another qualified director.

After the effective date of this amendatory Act of

the 98th General Assembly, a domestic society shall amend its laws, as necessary, to comply with this paragraph (1) as soon as reasonably practicable, but in no event later than January 1, 2019.

(2) A person convicted of a felony may not be a

director or an officer of a domestic society.

(3) A society shall provide information regarding

qualifications of board candidates to voting members prior to the time of election.

(4) Each newly elected director of a domestic society

shall participate in a board training or orientation program within 6 months after their election to the board that includes information regarding board duties and responsibilities.

(5) At least annually, the board of directors shall

conduct a self-assessment.

(6) Each domestic society shall establish an audit

committee. The composition and responsibilities of the audit committee shall comply with the Illinois Administrative Code provisions relating to annual financial reporting.

(Source: P.A. 98-814, eff. 1-1-15.)

(215 ILCS 5/287.1) (from Ch. 73, par. 899.1)
(Section scheduled to be repealed on January 1, 2027)
Sec. 287.1. Qualifications for membership.
(a) A society shall specify in its laws or rules:
(1) eligibility standards for each and every class of

membership, provided that if benefits are provided on the lives of children, the minimum age for adult membership shall be set at not less than age 15 and not greater than age 21;

(2) the process for admission to membership for each

membership class; and

(3) the rights and privileges of each membership

class, provided that only benefit members shall have the right to vote on the management of the insurance affairs of the society.

(b) A society may also admit social members who shall have no voice or vote in the management of the insurance affairs of the society.
(c) Membership rights in the society are personal to the member and are not assignable.
(Source: P.A. 84-303.)

(215 ILCS 5/288.1) (from Ch. 73, par. 900.1)
(Section scheduled to be repealed on January 1, 2027)
Sec. 288.1. Location of office, meetings, communications to members, grievance procedures.
(a) The principal office and place of business of any domestic society shall be located in this State. The meetings of its supreme governing body may be held in any state, district, province or territory wherein such society has at least one subordinate lodge, or in such other location as determined by the supreme governing body, and all business transacted at such meeting shall be as valid in all respects as if such meetings were held in this State. The minutes of the proceedings of the supreme governing body and of the board of directors shall be in the English language.
(b)(1) A society may provide in its laws for an official publication in which any notice, report or statement required by law to be given to members, including notice of election, may be published. Such required reports, notices and statements shall be printed conspicuously in the publication. If the records of a society show that 2 or more members have the same mailing address, an official publication mailed to one member is deemed to be mailed to all members at the same address unless a member requests a separate copy.
(2) Not later than June 1 of each year, a synopsis of the society's annual statement providing an explanation of the facts concerning the condition of the society thereby disclosed shall be printed and mailed to each benefit member of the society or, in lieu thereof, such synopsis may be published in the society's official publication.
(c) A society may provide in its laws or rules for grievance or complaint procedures for members.
(Source: P.A. 84-303.)

(215 ILCS 5/289.1) (from Ch. 73, par. 901.1)
(Section scheduled to be repealed on January 1, 2027)
Sec. 289.1. Personal liability.
(a) The officers and members of the supreme governing body or any subordinate body of a society shall not be personally liable for any benefits provided by a society.
(b) Any person may be indemnified and reimbursed by any society for expenses reasonably incurred by, and liabilities imposed upon, such person in connection with or arising out of any action, suit or proceeding, whether civil, criminal, administrative or investigative, or threat thereof, in which the person may be involved by reason of the fact that he or she is or was a director, officer, employee or agent of the society or of any firm, corporation or organization which he or she served in any capacity at the request of the society. A person shall not be so indemnified or reimbursed (1) in relation to any matter in such action, suit or proceedings as to which he or she shall finally be adjudged to be or have been guilty of breach of a duty as a director, officer, employee or agent of the society; or (2) in relation to any matter in such action, suit or proceeding, or threat thereof, which has been made the subject of a compromise settlement; unless in either such case the person acted in good faith for a purpose the person reasonably believed to be in or not opposed to the best interests of the society and, in a criminal action or proceeding, in addition, had no reasonable cause to believe that his or her conduct was unlawful. The determination whether the conduct of such person met the standard required in order to justify indemnification and reimbursement in relation to any matter described in subpoints (1) or (2) of the preceding sentence may only be made by the supreme governing body or board of directors by a majority vote of a quorum consisting of persons who were not parties to such action, suit or proceeding or by a court of competent jurisdiction. The termination of any action, suit or proceeding by judgment, order, settlement, conviction or upon a plea of no contest as to such person shall not in itself create a conclusive presumption that the person did not meet the standard of conduct required in order to justify indemnification and reimbursement. The foregoing right of indemnification and reimbursement shall not be exclusive of other rights to which such person may be entitled as a matter of law and shall inure to the benefit of his or her heirs, executors and administrators.
(c) A society shall have power to purchase and maintain insurance on behalf of any person who is or was a director, officer, employee or agent of the society, or who is or was serving at the request of the society as a director, officer, employee or agent of any other firm, corporation or organization against any liability asserted against such person and incurred by him or her in any such capacity or arising out of his or her status as such, whether or not the society would have the power to indemnify the person against such liability under this Section.
(Source: P.A. 84-303.)

(215 ILCS 5/290.1) (from Ch. 73, par. 902.1)
(Section scheduled to be repealed on January 1, 2027)
Sec. 290.1. Waiver. The laws of the society may provide that no subordinate body, nor any of its subordinate officers or members, shall have the power or authority to waive any of the provisions of the laws of the society. Such provisions shall be binding on the society and every member and beneficiary of a member.
(Source: P.A. 84-303.)

(215 ILCS 5/291.1) (from Ch. 73, par. 903.1)
(Section scheduled to be repealed on January 1, 2027)
Sec. 291.1. Organization. A domestic society organized on or after the effective date of this amendatory Act shall be formed as follows:
(a) Seven or more citizens of the United States, a

majority of whom are citizens of this State, who desire to form a fraternal benefit society may make, sign and acknowledge, before some officer competent to take acknowledgement of deeds, articles of incorporation, in which shall be stated:

(1) The proposed corporate name of the society,

which shall not so closely resemble the name of any society or insurance company already authorized to transact business in this State as to be misleading or confusing;

(2) The place where its principal office shall be

located within this State;

(3) The purposes for which it is being formed and

the mode in which its corporate powers are to be exercised. Such purposes shall not include more liberal powers than are granted by this amendatory Act; and

(4) The names and residences of the incorporators

and the names, residences and official titles of all the officers, trustees, directors or other persons who are to have and exercise the general control of the management of the affairs and funds of the society for the first year or until the ensuing election, at which all such officers shall be elected by the supreme governing body, which election shall be held not later than one year from the date of issuance of the permanent certificate of authority;

(b) Duplicate originals of the articles of

incorporation, certified copies of the society's bylaws and rules, copies of all proposed forms of certificates, applicants and rates therefor, and circulars to be issued by the society and a bond conditioned upon the return to applicants of the advanced payments if the organization is not completed within one year shall be filed with the Director, who may require such further information as the Director deems necessary. The bond with sureties approved by the Director shall be in such amount, not less than $300,000 nor more than $1,500,000, as required by the Director. All documents filed are to be in the English language. If the Director finds that the purposes of the society conform to the requirements of this amendatory Act and all provisions of the law have been complied with, the Director shall approve the articles of incorporation and issue the incorporators a preliminary certificate of authority authorizing the society to solicit members as hereinafter provided;

(c) No preliminary certificate of authority issued

under the provisions of this Section shall be valid after one year from its date of issue or after such further period, not exceeding one year, as may be authorized by the Director, upon cause shown, unless the 500 applicants hereinafter required have been secured and the organization has been completed as herein provided. The articles of incorporation and all other proceedings thereunder shall become null and void in one year from the date of the preliminary certificate of authority or at the expiration of the extended period, unless the society shall have completed its organization and received a certificate of authority to do business as hereinafter provided;

(d) Upon receipt of a preliminary certificate of

authority from the Director, the society may solicit members for the purpose of completing its organization, shall collect from each applicant the amount of not less than one regular monthly premium in accordance with its table of rates and shall issue to each such applicant a receipt for the amount so collected. No society shall incur any liability other than for the return of such advance premium nor issue any certificate nor pay, allow or offer or promise to pay or allow any benefit to any person until:

(1) Actual bona fide applications for benefits

have been secured on not less than 500 applicants and any necessary evidence of insurability has been furnished to and approved by the society;

(2) At least 10 subordinate lodges have been

established into which the 500 applicants have been admitted;

(3) There has been submitted to the Director,

under oath of the president or secretary, or corresponding officer of the society, a list of such applicants, giving their names, addresses, date each was admitted, name and number of the subordinate lodge of which each applicant is a member, amount of benefits to be granted and premiums therefor;

(4) It shall have been shown to the Director, by

sworn statement of the treasurer or corresponding officer of such society, that a least 500 applicants have each paid in cash at least one regular monthly premium as herein provided, which premiums in the aggregate shall amount to at least $150,000. Said advance premiums shall be held in trust during the period of organization, and, if the society has not qualified for a certificate of authority within one year unless extended by the Director, as herein provided, such premiums shall be returned to said applicants; and

(5) In the case of a domestic society that is

organized after the effective date of this amendatory Act of the 98th General Assembly, the society meets the following requirements:

(i) maintains a minimum surplus of

$2,000,000, or such higher amount as the Director may deem necessary; and

(ii) meets any other requirements as

determined by the Director.

(e) The Director may make such examination and

require such further information as the Director deems necessary. Upon presentation of satisfactory evidence that the society has complied with all the provisions of law, the Director shall issue to the society a certificate of authority to that effect and that the society is authorized to transact business pursuant to the provisions of this amendatory Act; and

(f) Any incorporated society authorized to transact

business in this State at the time this amendatory Act becomes effective shall not be required to reincorporate.

(Source: P.A. 98-814, eff. 1-1-15.)

(215 ILCS 5/292.1) (from Ch. 73, par. 904.1)
(Section scheduled to be repealed on January 1, 2027)
Sec. 292.1. Amendments to Laws.
(a) A domestic society may amend its laws in accordance with the provisions thereof by action of its supreme governing body at any regular or special meeting thereof or, if its laws so provide, by referendum. Such referendum may be held in accordance with the provisions of its laws by the vote of the voting members of the society, by the vote of delegates or representatives of voting members or by the vote of local lodges. A society may provide for voting by mail. No amendment submitted for adoption by referendum shall be adopted unless, within 6 months from the date of submission thereof, a majority of the members voting shall have signified their consent to such amendment by one of the methods herein specified.
(b) No amendment to the laws of any domestic society shall take effect unless approved by the Director, who shall approve such amendment if the Director finds that it has been duly adopted and is not inconsistent with any requirement of the laws of this State or with the character, objects and purposes of the society. Unless the Director shall disapprove any such amendment within 60 days after the filing of same, such amendment shall be considered approved. The approval or disapproval of the Director shall be in writing and mailed to the society. In case the Director disapproves such amendment, the reasons therefor shall be stated in such written notice.
(c) Within 90 days from the approval thereof by the Director, all such amendments, or a synopsis thereof, shall be furnished to all members of the society either by mail or by publication in full in the official publication of the society. The affidavit of any officer of the society or of anyone authorized by it to mail any amendments or synopsis thereof, stating facts which show that same have been duly addressed and mailed, shall be prima facie evidence that such amendments, or a synopsis thereof, have been furnished the addressee.
(d) Every foreign or alien society authorized to do business in this State shall file with the Director a certified copy of all amendments of, or additions to, its laws within 90 days after the enactment of same.
(e) Printed copies of the laws as amended, certified by the secretary or corresponding officer of the society, shall be prima facie evidence of the legal adoption thereof.
(Source: P.A. 84-303.)

(215 ILCS 5/293.1) (from Ch. 73, par. 905.1)
(Section scheduled to be repealed on January 1, 2027)
Sec. 293.1. Institutions. A society may create, maintain and operate, or may establish organizations to operate, not for profit institutions to further the purposes permitted by Section 286.1 of this amendatory Act. Such institutions may furnish services free or at a reasonable charge. Any real or personal property owned, held or leased by the society for this purpose shall be reported in every annual statement. Admitted asset status of such real or personal property shall be in accordance with Section 302.1 of this amendatory Act.
(Source: P.A. 84-303.)

(215 ILCS 5/294.1) (from Ch. 73, par. 906.1)
(Section scheduled to be repealed on January 1, 2027)
Sec. 294.1. Reinsurance.
(a) A domestic society may enter into reinsurance transactions only in accordance with Article XI of this Code.
(b) A domestic society may reinsure the risks of another society in connection with a merger transaction with approval by the Director.
(Source: P.A. 98-814, eff. 1-1-15.)

(215 ILCS 5/295.1) (from Ch. 73, par. 907.1)
(Section scheduled to be repealed on January 1, 2027)
Sec. 295.1. Consolidations and mergers. A domestic society may enter into agreements of consolidation or merger only in accordance with Article X of this Code.
(Source: P.A. 84-303.)

(215 ILCS 5/295.2)
(Section scheduled to be repealed on January 1, 2027)
Sec. 295.2. Maintenance of solvency.
(a) In the event a domestic society has an authorized control level event described in Section 35A-25 of this Code under circumstances the Director determines will not be promptly remedied, the Director may, in addition to all other actions required or permitted by subsection (b) of Section 35A-25 of this Code, issue an order declaring the domestic society to be in hazardous condition and ordering that all steps be taken to remedy such condition pursuant to this Section.
(b) A domestic society may negotiate an agreement to transfer members, certificates, and other assets and liabilities of the society, in whole or in part, to another organization through merger, consolidation, assumption, or other means. Such transfer shall be concluded within the timeframe established by the Director and subject to approval by the Director. Such transfer agreement shall be deemed fully approved by the domestic society upon majority vote of its board of directors. Such transfer shall be effective notwithstanding the provisions of Section 295.1 of this Code or any other law or regulation or laws of the domestic society requiring another form of notice to or approval by members, which shall be superseded by this Section.
(c) In the event of an agreement to transfer under this Section to an organization without a certificate of authority in this State, the Director may grant a limited certificate of authority to such organization, upon request, if the organization does not apply for and obtain a certificate of authority to transact business in this State. Such limited certificate of authority shall grant the organization authority to service the certificates following the transfer and fulfill all obligations owed to certificate holders but not to otherwise transact insurance business in this State.
(d) The board of directors of a domestic society may suspend or modify its qualifications for membership as necessary or appropriate to facilitate an agreement to transfer under this Section, notwithstanding the laws of the society, or any other law or regulation to the contrary.
(Source: P.A. 98-814, eff. 1-1-15.)

(215 ILCS 5/296.1) (from Ch. 73, par. 908.1)
(Section scheduled to be repealed on January 1, 2027)
Sec. 296.1. Conversion of fraternal benefit society to mutual life insurance company.
(a) Any society subject to the provisions of this amendatory Act possessed of admitted assets in excess of all liabilities at least equal to the minimum surplus required of a new mutual legal reserve life company under Section 43 of this Code transacting the same kind or kinds of business may, at its option, without reincorporation, adopt and become subject to the provisions of Article III of this Code, in lieu of this amendatory Act.
(b) The board of directors of the society shall approve such proposed amendments to the articles of incorporation, the constitution and bylaws of the society as may be necessary or desirable to make the same conform to the articles of incorporation and bylaws of a mutual legal reserve life company, in accordance with the requirements of Article III of this Code.
(c) The board of directors of the society shall then submit such proposed amendments to the Director together with: (1) a copy of the notice to be given to members and lodges as herein provided; (2) a current financial statement of the society showing assets, liabilities and surplus valued in accordance with the requirements of Article III; and (3) the proposed plan for transition from a fraternal society to a mutual legal reserve company, including, if pertinent, the following: dissolution of the lodge system; disposition of property held for the benefit of lodges; changes in the amount, calculation and collection of future premiums on policies; the method of selection of officers and board of directors or trustees to manage and control the mutual company until the regular annual meeting of its members; and such other changes as may be necessary to an orderly transition. If the Director finds that: (a) the amendments, notice and plan are in accordance with the provisions of this amendatory Act and not inconsistent with the laws and the Constitutions of this State and the United States; (b) the society has a surplus which, when calculated in accordance with the requirements of Article III of this Code, is at least equal to the original surplus required under Article III of a mutual legal reserve life company transacting the same kind or kinds of business; and (c) no reasonable objection exists to such conversion, the Director shall, within a reasonable time, authorize the sending of notices and further proceedings hereunder.
(d) After the Director has given such authority, the board of directors of the society shall then submit the proposed amendments and plan of transition, as so approved, to the supreme governing body of such society at any regular or special meeting thereof, provided a copy of such amendments and plan have been included in or enclosed with the notice of such meeting, which notice shall be given as provided in the laws of the society for the convening of such supreme governing body in regular or special session as the case may be. At least 90 days prior to the date of such regular or special meeting, as the case may be, a notice describing the purpose of the proposed amendments, and including therein or enclosing therewith a copy of such amendments and plan of transition, all as approved by the Director, shall be mailed to each lodge or local body of the society qualified to choose a delegate or delegates to said meeting and also to each member of the society; for the purpose of this notice the lodges or local bodies and the members and the addresses of same shall be taken as those shown by the records of the society as of a date not earlier than 120 days prior to the date set for such meeting. The affidavit of any officer, clerk or agent of the company, or of anyone authorized to mail such notices, that the notices required by this Section bearing the required postage have been duly addressed and mailed shall, upon final approval by the Director of the proceedings hereunder, constitute conclusive evidence that such notice has been duly given in accordance herewith.
(e) The affirmative votes of 2/3 of the members of such supreme governing body present at such meeting shall be necessary for the adoption of amendments and the plan of transition under this Section, provided, however, that 2/3 of the elective members present shall vote in favor thereof; the amendments and plan adopted shall be submitted to the Director for his final approval. If the Director shall find that the amendments and plan and the adoption thereof are in accordance with this Section he shall approve the same, and, not less than 30 days nor more than 60 days after such approval, he shall issue a certificate of authority authorizing the company to do business subject to and entitled to the benefits of Article III of this Code. Upon issuance of such certificate, any right in the society to assess its members shall expire and any provision for an assessment contained in the policies issued by the society shall become thenceforth unenforceable, null and void.
(Source: P.A. 84-303.)

(215 ILCS 5/297.1) (from Ch. 73, par. 909.1)
(Section scheduled to be repealed on January 1, 2027)
Sec. 297.1. Benefits.
(a) A society may provide the following contractual benefits in any form:
(1) Death benefits;
(2) Endowment benefits;
(3) Annuity benefits;
(4) Temporary or permanent disability benefits;
(5) Hospital, medical or nursing benefits;
(6) Monument or tombstone benefits to the memory of

deceased members; and

(7) Such other benefits as authorized for life

insurers and which are not inconsistent with this amendatory Act.

(b) A society shall specify in its rules those persons who may be issued, or covered by, the contractual benefits in subsection (a), consistent with providing benefits to members and their dependents. A society may provide benefits on the lives of children under the minimum age for adult membership upon application of an adult person.
(c) After the effective date of this amendatory Act of the 98th General Assembly, a society shall provide an applicant for contractual benefits a disclosure statement that reads substantially as follows:
". . . . . . .(name of the society) is licensed to do

business in the State of Illinois as a fraternal benefit society. As such, it is not included in the Illinois Life and Health Guaranty Association (otherwise known as the Guaranty Association). This means that fraternal benefit societies cannot be assessed for the insolvency of other life insurers or other fraternal benefit societies. By law, a fraternal benefit society is responsible for its own solvency. If there is an impairment of reserves, a certificate holder may be assessed a proportionate share of the impairment. This process is described in the certificate issued by the society.".

The statement must appear immediately above the applicant's signature on the society's membership application or certificate or policy application, in uppercase and bold type or boxed.
(Source: P.A. 98-814, eff. 1-1-15.)

(215 ILCS 5/298.1) (from Ch. 73, par. 910.1)
(Section scheduled to be repealed on January 1, 2027)
Sec. 298.1. Beneficiaries.
(a) The owner of a benefit contract shall have the right at all times to change the beneficiary or beneficiaries in accordance with the laws or rules of the society unless the owner waives this right by specifically requesting in writing that the beneficiary designation be irrevocable. A society may, through its laws or rules, limit the scope of beneficiary designations and shall provide that no revocable beneficiary shall have or obtain any vested interest in the proceeds of any certificate until the certificate has become due and payable in conformity with the provisions of the benefit contract.
(b) A society may make provision for the payment of funeral benefits to the extent of such portion of any payment under a certificate as might reasonably appear to be due to any person equitably entitled thereto by reason of having incurred expense occasioned by the burial of the member, provided the portion so paid shall not exceed the sum of $2000.
(c) If, at the death of any person insured under a benefit contract, there is no lawful beneficiary to whom the proceeds shall be payable, the amount of such benefit, except to the extent that funeral benefits may be paid as hereinbefore provided, shall be payable to the personal representative of the deceased insured, provided that if the owner of the certificate is other than the insured, such proceeds shall be payable to such owner.
(Source: P.A. 84-303.)

(215 ILCS 5/299.1a) (from Ch. 73, par. 911.1a)
(Section scheduled to be repealed on January 1, 2027)
Sec. 299.1a. Benefits not attachable.
(a) No money or other charity, relief or aid to be paid, provided or rendered by any society shall be liable to attachment, garnishment or other process or to be seized, taken, appropriated or applied by any legal or equitable process or operation of law to pay any debt or liability of a member or beneficiary, or any other person who may have a right thereunder, either before or after payment by the society.
(b) Any benefit association doing business in this State and governed by this Article XVII shall encumber or surrender accounts as defined in Section 10-24 of the Illinois Public Aid Code held by the benefit association owned by any responsible relative who is subject to a child support lien, upon notice of the lien or levy by the Department of Healthcare and Family Services (formerly Illinois Department of Public Aid) or its successor agency pursuant to Section 10-25.5 of the Illinois Public Aid Code, or upon notice of interstate lien from any other state's agency responsible for implementing the child support enforcement program set forth in Title IV, Part D of the Social Security Act.
This Section shall not prohibit the furnishing of information in accordance with the federal Personal Responsibility and Work Opportunity Reconciliation Act of 1996. Any benefit association governed by this Article XVII shall enter into an agreement for data exchanges with the Department of Healthcare and Family Services provided the Department of Healthcare and Family Services pays to the benefit association a reasonable fee not to exceed its actual cost incurred. A benefit association providing information in accordance with this item shall not be liable to any account holder or other person for any disclosure of information to a State agency, for encumbering or surrendering any accounts as defined in Section 10-24 of the Illinois Public Aid Code held by the benefit association in response to a lien or order to withhold and deliver issued by a State agency, or for any other action taken pursuant to this item, including individual or mechanical errors, provided the action does not constitute gross negligence or willful misconduct. A benefit association shall have no obligation to hold, encumber, or surrender accounts until it has been served with a subpoena, summons, warrant, court or administrative order, lien, or levy requiring that action.
(Source: P.A. 95-331, eff. 8-21-07.)

(215 ILCS 5/299.1b)
(Section scheduled to be repealed on January 1, 2027)
Sec. 299.1b. Data exchanges; administrative liens.
(a) Any benefit association doing business in the State and governed by this Code shall enter into an agreement for data exchanges with the Department of Healthcare and Family Services for the purpose of locating accounts as defined in Section 10-24 of the Illinois Public Aid Code of responsible relatives to satisfy past-due child support owed by responsible relatives under an order for support entered by a court or administrative body of this or any other State on behalf of resident or non-resident persons.
(b) Notwithstanding any provisions in this Code to the contrary, a benefit association shall not be liable to any person:
(1) for any disclosure of information to the

Department of Healthcare and Family Services (formerly Illinois Department of Public Aid) under subsection (a);

(2) for encumbering or surrendering any accounts as

defined in Section 10-24 of the Illinois Public Aid Code held by such benefit association in response to a notice of lien or levy issued by the Department of Healthcare and Family Services (formerly Illinois Department of Public Aid), or by any other state's child support enforcement agency, as provided for in Section 299.1a of this Code; or

(3) for any other action taken in good faith to

comply with the requirements of subsection (a).

(Source: P.A. 95-331, eff. 8-21-07.)

(215 ILCS 5/300.1) (from Ch. 73, par. 912.1)
(Section scheduled to be repealed on January 1, 2027)
Sec. 300.1. The benefit contract.
(a) Every society authorized to do business in this State shall issue to each owner of a benefit contract a certificate specifying the amount of benefits provided thereby. The certificate, together with any riders or endorsements attached thereto, the laws of the society, the application for membership, the application for insurance and declaration of insurability, if any, signed by the applicant and all amendments to each thereof shall constitute the benefit contract, as of the date of issuance, between the society and the owner, and the certificate shall so state. A copy of the application for insurance and declaration of insurability, if any, shall be endorsed upon or attached to the certificate. All statements on the application shall be representations and not warranties. Any waiver of this provision shall be void.
(b) Any changes, additions or amendments to the laws of the society duly made or enacted subsequent to the issuance of the certificate shall bind the owner and the beneficiaries and shall govern and control the benefit contract in all respects the same as though such changes, additions or amendments had been made prior to and were in force at the time of the application for insurance, except that no change, addition or amendment shall destroy or diminish benefits which the society contracted to give the owner as of the date of issuance.
(c) Any person upon whose life a benefit contract is issued prior to attaining the age of majority shall be bound by the terms of the application and certificate and by all the laws and rules of the society to the same extent as though the age of majority had been attained at the time of application.
(d) A society shall provide in its laws and its certificates that, if its reserves as to all or any class of certificates become impaired, its board of directors or corresponding body may require that there shall be paid by the owner to the society an assessment in the amount of the owner's equitable proportion of such deficiency as ascertained by its board, and that, if the payment is not made, either (1) it shall stand as an indebtedness against the certificate and draw interest not to exceed the rate specified for certificate loans under the certificates; or (2) in lieu of or in combination with (1), the owner may accept a proportionate reduction in benefits under the certificate. However, in no event may an assessment obligation be forgiven, credited, or repaid by whatever means or however labeled by the society in lieu of collection or reduction in benefits, unless provided to all society members and approved in writing by the Director, except that the forgiveness or repayment of any assessments issued by a society that remain outstanding as of the date of this amendatory Act of the 98th General Assembly may be forgiven or repaid by any manner or plan certified by an independent actuary and filed with the Director to make reasonable and adequate provision for the forgiveness or repayment of the assessment to all society members. Notwithstanding the foregoing, a society may fully repay, credit, or forgive an assessment from the date of death of any life insured under a certificate so long as the plan to forgive or repay the assessment is certified by an independent actuary and filed with the Director to make reasonable and adequate provision for the forgiveness or repayment of the assessment to all assessed society members as a result of the death. The society may specify the manner of the election and which alternative is to be presumed if no election is made. No such assessment shall take effect unless a 30-day notification has been provided to the Director, who shall have the ability to disapprove the assessment only if the Director finds that such assessment is not in the best interests of the benefit members of the domestic society. Disapproval by the Director shall be made within 30 days after receipt of notice and shall be in writing and mailed to the domestic society. If the Director disapproves the assessment, the reasons therefore shall be stated in the written notice.
(e) Copies of any of the documents mentioned in this Section, certified by the secretary or corresponding officer of the society, shall be received in evidence of the terms and conditions thereof.
(f) No certificate shall be delivered or issued for delivery in this State unless a copy of the form has been filed with the Director in the manner provided for like policies issued by life insurers in this State. Every life, accident, health or disability insurance certificate and every annuity certificate issued on or after one year from the effective date of this amendatory Act shall meet the standard contract provision requirements not inconsistent with this amendatory Act for like policies issued by life insurers in this State except that a society may provide for a grace period for payment of premiums of one full month in its certificates. The certificate shall also contain a provision stating the amount of premiums which are payable under the certificate and a provision reciting or setting forth the substance of any sections of the society's laws or rules in force at the time of issuance of the certificate which, if violated, will result in the termination or reduction of benefits payable under the certificate. If the laws of the society provide for expulsion or suspension of a member, the certificate shall also contain a provision that any member so expelled or suspended, except for nonpayment of a premium or within the contestable period for material misrepresentation in the application for membership or insurance, shall have the privilege of maintaining the certificate in force by continuing payment of the required premium.
(g) Benefit contracts issued on the lives of persons below the society's minimum age for adult membership may provide for transfer of control or ownership to the insured at an age specified in the certificate. A society may require approval of an application for membership in order to effect this transfer and may provide in all other respect for the regulation, government and control of such certificates and all rights, obligations and liabilities incident thereto and connected therewith. Ownership rights prior to such transfer shall be specified in the certificate.
(h) A society may specify the terms and conditions on which benefit contracts may be assigned.
(Source: P.A. 98-814, eff. 1-1-15.)

(215 ILCS 5/301.1) (from Ch. 73, par. 913.1)
(Section scheduled to be repealed on January 1, 2027)
Sec. 301.1. Nonforfeiture benefits, cash surrender values, certificate loans and other options.
(a) For certificates issued prior to one year after the effective date of this amendatory Act, the value of every paid-up nonforfeiture benefit and the amount of any cash surrender value, loan or other option granted shall comply with the provisions of law applicable immediately prior to the effective date of this amendatory Act.
(b) For certificates issued on or after one year from the effective date of this amendatory Act for which reserves are computed on the Commissioner's 1941 Standard Ordinary Mortality Table, the Commissioner's 1941 Standard Industrial Table, the Commissioner's 1958 Standard Ordinary Mortality Table, the Commissioner's 1980 Standard Mortality Table or any more recent table made applicable to life insurers, every paid-up nonforfeiture benefit and the amount of any cash surrender value, loan or other option granted shall not be less than the corresponding amount ascertained in accordance with the laws of this State applicable to life insurers issuing policies containing like benefits based upon such tables.
(Source: P.A. 84-303.)

(215 ILCS 5/302.1) (from Ch. 73, par. 914.1)
(Section scheduled to be repealed on January 1, 2027)
Sec. 302.1. Investments and admitted assets. A domestic society shall invest its funds only in such investments as are authorized by the laws of this State for the investment of assets of life insurers and subject to the limitations thereon. Any foreign or alien society permitted or seeking to do business in this State which invests its funds in accordance with the laws of the state, district, territory, country or province in which it is incorporated shall be held to meet the requirements of this Section for the investment of funds. Admitted assets in addition to investments authorized by this Section and Article VIII and Article VIII 1/2 of this Code shall be in accordance with Section 3.1 of this Code.
(Source: P.A. 84-303.)

(215 ILCS 5/303.1) (from Ch. 73, par. 915.1)
(Section scheduled to be repealed on January 1, 2027)
Sec. 303.1. Funds.
(a) All assets shall be held, invested and disbursed for the use and benefit of the society, and no member or beneficiary shall have or acquire individual rights therein or become entitled to any apportionment on the surrender of any part thereof except as provided in the benefit contract.
(b) A society may create, maintain, invest, disburse and apply any special fund or funds necessary to carry out any purpose permitted by the laws of such society.
(c) A society may, pursuant to resolution of its supreme governing body, establish and operate one or more separate accounts and issue contracts on a variable basis, subject to the provisions of Article XIV 1/2 of this Code. To the extent the society deems it necessary in order to comply with any applicable federal or State law, or any rules issued thereunder, the society may adopt special procedures for the conduct of the business and affairs of a separate account; may, for persons having beneficial interests therein, provide special voting and other rights, including without limitation special rights and procedures relating to investment policy, investment advisory services, selection of certified public accountants and selection of a committee to manage the business and affairs of the account; and may issue contracts on a variable basis to which subsection 300.1(b) and 300.1(d) of this amendatory Act shall not apply.
(Source: P.A. 84-303.)

(215 ILCS 5/304.2) (from Ch. 73, par. 916.2)
(Section scheduled to be repealed on January 1, 2027)
Sec. 304.2. Taxation. Every society organized or licensed under this amendatory Act is hereby declared to be a charitable and benevolent institution, and all of its funds shall be exempt from all and every State, county, district, municipal and school tax other than taxes on real estate and office equipment.
(Source: P.A. 84-303.)

(215 ILCS 5/305.1) (from Ch. 73, par. 917.1)
(Section scheduled to be repealed on January 1, 2027)
Sec. 305.1. Valuation.
(a) Standards of valuation for certificates issued prior to one year after the effective date of this amendatory Act shall be those provided by the laws applicable immediately prior to the effective date of this amendatory Act.
(b) The minimum standards of valuation for certificates issued on or after one year from the effective date of this amendatory Act shall be based on the following tables:
(1) For certificates of life insurance - the

Commissioner's 1941 Standard Ordinary Mortality Table, the Commissioner's 1941 Standard Industrial Mortality Table, the Commissioner's 1958 Standard Ordinary Mortality Table, the Commissioner's 1980 Standard Ordinary Mortality Table or any more recent table made applicable to life insurers; and

(2) For annuity and pure endowment certificates, for

total and permanent disability benefits, for accidental death benefits and for non-cancellable accident and health benefits - such tables as are authorized for use by life insurers in this State.

All of the above shall be under valuation methods and standards including, but not limited to, interest assumptions in accordance with the laws of this State applicable to life insurers issuing policies containing like benefits.
(c) The Director may, in his or her discretion, accept other standards for valuation if the Director finds that the reserves produced thereby will not be less in the aggregate than reserves computed in accordance with the minimum valuation standard herein prescribed. The Director may, in his or her discretion, vary the standards of mortality applicable to all benefit contracts on substandard lives or other extra-hazardous lives by any society authorized to do business in this State.
(d) Any society, with the consent of the Commissioner of Insurance of the state of domicile of the society and under such conditions, if any, which the Commissioner may impose, may establish and maintain reserves on its certificates in excess of the reserves required thereunder, but the contractual rights of any benefit member shall not be affected thereby.
(Source: P.A. 84-303.)

(215 ILCS 5/306.1) (from Ch. 73, par. 918.1)
(Section scheduled to be repealed on January 1, 2027)
Sec. 306.1. Reports. Every society transacting business in this State shall annually, on or before the first day of March, unless for cause shown such time has been extended by the Director, file with the Director a true statement of its financial condition, transactions and affairs for the preceding calendar year in accordance with Section 136 of this Code. The statement shall be in general form and context as approved by the National Association of Insurance Commissioners for fraternal benefit societies and as supplemented by additional information required by the Director.
(Source: P.A. 84-303.)

(215 ILCS 5/307.1) (from Ch. 73, par. 919.1)
(Section scheduled to be repealed on January 1, 2027)
Sec. 307.1. Annual license. Societies which were authorized to transact business in this State prior to the effective date of this amendatory Act may continue such business until the first day of July next succeeding the effective date of this amendatory Act. The authority of such societies and all societies hereafter issued certificates of authority may thereafter be renewed annually, but in all cases to terminate on the first day of the succeeding July. A certified copy or duplicate of such certificate of authority shall be prima facie evidence that the licensee is a fraternal benefit society within the meaning of this amendatory Act.
(Source: P.A. 84-303.)

(215 ILCS 5/308.1) (from Ch. 73, par. 920.1)
(Section scheduled to be repealed on January 1, 2027)
Sec. 308.1. Examination of societies - adverse publications.
(a) The Director, or any person he or she may appoint, may examine any domestic, foreign or alien society transacting or applying for admission to transact business in this State in the same manner as authorized for examination of domestic, foreign or alien insurance companies. Requirements of notice and an opportunity to respond before findings are made public as provided in the laws regulating insurance companies shall also be applicable to the examination of societies.
(b) The expense of each examination and of each valuation, including compensation and actual expense of examiners, shall be paid by the society examined or whose certificates are valued, upon statements furnished by the Director.
(Source: P.A. 84-303.)

(215 ILCS 5/309.1) (from Ch. 73, par. 921.1)
(Section scheduled to be repealed on January 1, 2027)
Sec. 309.1. Foreign or alien society - admission. No foreign or alien society shall transact business in this State without a certificate of authority issued by the Director in accordance with Article VI of this Code. Any such society desiring admission to this State shall comply substantially with the requirements and limitations of this amendatory Act applicable to domestic societies.
(Source: P.A. 84-303.)

(215 ILCS 5/310.1) (from Ch. 73, par. 922.1)
(Section scheduled to be repealed on January 1, 2027)
Sec. 310.1. Suspension, revocation or refusal to renew certificate of authority.
(a) Domestic Societies. When, upon investigation, the Director is satisfied that any domestic society transacting business under this amendatory Act has exceeded its powers or has failed to comply with any provisions of this amendatory Act or is conducting business fraudulently or in a way hazardous to its members, creditors or the public or is not carrying out its contracts in good faith, the Director shall notify the society of his or her findings, stating in writing the grounds of his or her dissatisfaction, and, after reasonable notice, require the society on a date named to show cause why its certificate of authority should not be revoked or suspended or why such society should not be fined as hereinafter provided or why the Director should not proceed against the society under Article XIII of this Code. If, on the date named in said notice, such objections have not been removed to the satisfaction of the Director or if the society does not present good and sufficient reasons why its authority to transact business in this State should not at that time be revoked or suspended or why such society should not be fined as hereinafter provided, the Director may revoke the authority of the society to continue business in this State and proceed against the society under Article XIII of this Code or suspend such certificate of authority for any period of time up to, but not to exceed, 2 years; or may by order require such society to pay to the people of the State of Illinois a penalty in a sum not exceeding $10,000, and, upon the failure of such society to pay such penalty within 20 days after the mailing of such order, postage prepaid, registered and addressed to the last known place of business of such society, unless such order is stayed by an order of a court of competent jurisdiction, the Director may revoke or suspend the license of such society for any period of time up to, but not exceeding, a period of 2 years.
(b) Foreign or alien societies. The Director shall suspend, revoke or refuse to renew certificates of authority in accordance with Article VI of this Code.
(Source: P.A. 93-32, eff. 7-1-03.)

(215 ILCS 5/311.1) (from Ch. 73, par. 923.1)
(Section scheduled to be repealed on January 1, 2027)
Sec. 311.1. Injunction proceedings.
(a) Upon the refusal or neglect of any society to make the annual report, as provided in this amendatory Act, or in case any such society shall exceed its powers or shall conduct its business fraudulently or is not carrying out its contracts in good faith or shall be 30 days in arrears in the payment of death or disability claims, endowments or annuities after the same have been allowed by the board of directors or other person or persons whose duty it is to pass upon such claims and after establishment of the interest and competency of the payee to receive, receipt and acquit for payment, provided that such claim shall be approved or disapproved within 60 days after receipt of due proof of loss or death or, after one year's existence, shall have a membership of less than 500 or shall determine to discontinue business or shall fail to comply with any of the provisions of this amendatory Act, the Director shall immediately commence, or cause to be commenced, an action against such society under Article XIII of this Code and to enjoin the same from carrying on any business, and an injunction may be granted, upon proper showing by the Director, in any circuit court in this State; provided, however, that no injunction against any society within this State or application for or appointment of a receiver or action to prevent any society from carrying on business in this State shall be made or granted by any court except on the application of the Director and after written notice duly made and served upon the chief executive officer of such society within this State, or, if incorporated under the laws of another state, then such notice may be served by sending the same to the president or secretary of the society by registered mail at the home office of the society, and a full hearing before such court, whether the party seeking such relief be the State, member of such society or any other person whatsoever.
(b) If the court shall find that such society so enjoined was in default as charged and the violation complained of shall have been corrected and the injunction dissolved, the society may continue in business provided it shall have satisfied the Director that it has paid the costs of the action. Any officer, agent or person acting for any society or subordinate body thereof within this State and who shall transact any business for such society contrary to the provisions of such injunction or prohibition while such society shall be so enjoined or prohibited from doing business pursuant to this amendatory Act shall be deemed guilty of a Class A misdemeanor.
(Source: P.A. 84-303.)

(215 ILCS 5/312.1) (from Ch. 73, par. 924.1)
(Section scheduled to be repealed on January 1, 2027)
Sec. 312.1. Salaries. No domestic society shall pay any salary, compensation or emolument to any officer, trustee or director thereof, nor any salary, compensation or emolument amounting in any year to more than $40,000 to any person, firm or corporation, unless such payment be first authorized by the supreme governing body or the board of directors or corresponding body. No such society shall make any agreement with any of its officers, trustees or directors or salaried employees whereby it agrees that for any service rendered or to be rendered he shall receive any salary, compensation or emolument that will extend beyond a period of 4 years from the date of such agreement, provided that payment of an amount not in excess of 20% of the salary of any of its officers, directors or salaried employees may by written agreement be deferred beyond such period of 4 years, which agreement may include conditions to be met by such officers, directors or salaried employees before payment will be made, and provided further that a domestic society may enter into contracts with its producer for the payment of renewal commissions. No such society shall enter into a special contract which will compensate any officer, trustee or director based on a percentage of premiums collected by the society or on a percentage of the entire insurance business of the society. No such society shall grant any pension to any officer, trustee or director thereof or to any member of his family after his death except that it may provide a pension pursuant to the terms of a uniform retirement plan adopted by the board of directors.
(Source: P.A. 84-303.)

(215 ILCS 5/313.1) (from Ch. 73, par. 925.1)
(Section scheduled to be repealed on January 1, 2027)
Sec. 313.1. Licensing of producers.
(a) Except as otherwise provided in this Section, producers of societies shall be subject to the provisions of Article XXXI of this Code.
(b) No examination or license shall be required of any regular salaried officer, employee or member of a licensed society who devotes substantially all of his or her services to activities other than the solicitation of fraternal benefit contracts from the public and who receives for the solicitation of such contracts no commission or other compensation directly dependent upon the amount of business obtained.
(c) Any producer, representative or member of a society who devotes or intends to devote less than 50% of such person's time to the solicitation and procurement of benefit contracts for such society shall be exempt from the requirements of subsection (a). Any person who in the preceding calendar year has solicited and procured life insurance contracts on behalf of any society in an amount of insurance in excess of $100,000 or, in the case of any other kind or kinds of insurance which the society might write, on the persons of more than 25 individuals and who has received or will receive a commission or other compensation therefor shall be presumed to be devoting, or intending to devote, 50% of time to the solicitation or procurement of benefit contracts for such society.
(Source: P.A. 84- 303.)

(215 ILCS 5/314.1) (from Ch. 73, par. 926.1)
(Section scheduled to be repealed on January 1, 2027)
Sec. 314.1. Unfair methods of competition and unfair and deceptive acts and practices. Every society authorized to do business in this State shall be subject to the provisions of Article XXVI of this Code, provided, however, that nothing in such provisions shall be construed as applying to or affecting the right of any society to determine its eligibility requirements for membership or be construed as applying to or affecting the offering of benefits exclusively to members or persons eligible for membership in the society by a subsidiary corporation or affiliated organization of the society.
(Source: P.A. 84-303.)

(215 ILCS 5/315.2) (from Ch. 73, par. 927.2)
(Section scheduled to be repealed on January 1, 2027)
Sec. 315.2. Service of process.
(a) Every society authorized to do business in this State shall appoint in writing the Director and each successor in office to be its true and lawful attorney upon whom all lawful process in any action or proceeding against it shall be served and shall agree in such writing that any lawful process against it which is served on said attorney shall be of the same legal force and validity as if served upon the society and that the authority shall continue in force so long as any liability remains outstanding in this State. Copies of such appointment, certified by said Director, shall be deemed sufficient evidence thereof and shall be admitted in evidence with the same force and effect as the original thereof might be admitted.
(b) Service shall be made by delivering to and leaving with the Director duplicate copies of such process with payment of the fee prescribed by this Code and the service thereof shall constitute sufficient service upon the society. When legal process against a society is served upon the Director, the Director shall forthwith forward one of the duplicate copies, by certified or registered mail prepaid, to the society. No such service shall require a society to file its answer, pleading or defense in less than 30 days from the date of mailing the copy of the service to a society unless otherwise ordered by the court. Legal process shall not be served upon a society except in the manner herein provided.
(Source: P.A. 84-303.)

(215 ILCS 5/315.3) (from Ch. 73, par. 927.3)
(Section scheduled to be repealed on January 1, 2027)
Sec. 315.3. Review. The provisions of the Administrative Review Law, and all amendments and modifications thereof, and the rules adopted pursuant thereto shall apply to and govern all proceedings for the judicial review of final administrative decisions of the Department.
(Source: P.A. 84-303.)

(215 ILCS 5/315.4) (from Ch. 73, par. 927.4)
(Section scheduled to be repealed on January 1, 2027)
Sec. 315.4. Penalties.
(a) Any person who willfully makes a false or fraudulent statement in or relating to an application for membership or for the purpose of obtaining money from, or a benefit in, any society shall upon conviction be fined not less than $200 nor more than $10,000 or be subject to imprisonment in the county jail not less than 30 days nor more than one year, or both.
(b) Any person who willfully makes a false or fraudulent statement in any verified report or declaration under oath required or authorized by this amendatory Act, or of any material fact or thing contained in a sworn statement concerning the death or disability of an insured for the purpose of procuring payment of a benefit named in the certificate, shall be guilty of perjury and shall be subject to the penalties therefor prescribed by law.
(c) Any person who solicits membership for, or in any manner assists in procuring membership in, any society not licensed to do business in this State shall upon conviction be fined not less than $100 nor more than $400.
(d) Any person guilty of a willful violation of, or neglect or refusal to comply with, the provisions of this amendatory Act for which a penalty is not otherwise prescribed shall upon conviction be subject to a fine not exceeding $10,000.
(Source: P.A. 93-32, eff. 7-1-03.)

(215 ILCS 5/315.5) (from Ch. 73, par. 927.5)
(Section scheduled to be repealed on January 1, 2027)
Sec. 315.5. Exemption of certain societies.
(a) Nothing contained in this amendatory Act shall be so construed as to affect or apply to:
(1) grand or subordinate lodges of societies, orders

or associations now doing business in this State which provide benefits exclusively through local or subordinate lodges;

(2) orders, societies or associations which admit to

membership only persons engaged in one or more crafts or hazardous occupations, in the same or similar lines of business, insuring only their own members and their families, and the ladies' societies or ladies' auxiliaries to such orders, societies or associations;

(3) domestic societies which limit their membership

to employees of a particular city or town, designated firm, business house or corporation which provide for a death benefit of not more than $700 or disability benefits of not more than $650 to any person in any one year, or both; or

(4) domestic societies or associations of a purely

religious, charitable or benevolent description which provide for a death benefit of not more than $400 or for disability benefits of not more than $350 to any one person in any one year, or both.

(b) Any such society or association described in subsections (a)(3) or (a)(4) supra which provides for death or disability benefits for which benefit certificates are issued and any such society or association included in subsection (a)(4) which has more than 1000 members shall not be exempted from the provisions of this amendatory Act but shall comply with all requirements thereof.
(c) No society which, by the provisions of this Section, is exempt from the requirements of this amendatory Act, except any society described in subsection (a)(2) supra, shall give or allow, or promise to give or allow, to any person any compensation for procuring new members.
(d) Every society which provides for benefits in case of death or disability resulting solely from accident and which does not obligate itself to pay natural death or sick benefits shall have all of the privileges and be subject to all the applicable provisions and regulations of this amendatory Act except that the provisions thereof relating to medical examination, valuations of benefit certificates and incontestability shall not apply to such society.
(e) The Director may require from any society or association, by examination or otherwise, such information as will enable the Director to determine whether such society or association is exempt from the provisions of this amendatory Act.
(f) Societies exempted under the provisions of this Section shall also be exempt from all other provisions of the insurance laws of this State.
(Source: P.A. 86-187.)

(215 ILCS 5/315.6) (from Ch. 73, par. 927.6)
(Section scheduled to be repealed on January 1, 2027)
Sec. 315.6. Application of other Code provisions. Unless otherwise provided in this amendatory Act, every fraternal benefit society shall be governed by this amendatory Act and shall be exempt from all other provisions of the insurance laws of this State not only in governmental relations with the State but for every other purpose, except for those provisions specified in this amendatory Act and except as follows:
(a) Sections 1, 2, 2.1, 3.1, 117, 118, 132, 132.1,

132.2, 132.3, 132.4, 132.5, 132.6, 132.7, 133, 134, 136, 138, 139, 140, 141, 141.01, 141.1, 141.2, 141.3, 143, 143c, 144.1, 147, 148, 149, 150, 151, 152, 153, 154.5, 154.6, 154.7, 154.8, 155, 155.04, 155.05, 155.06, 155.07, 155.08 and 408 of this Code; and

(b) Articles VIII 1/2, XII, XII 1/2, XIII, XXIV, and

XXVIII of this Code.

(Source: P.A. 98-814, eff. 1-1-15.)

(215 ILCS 5/315.7) (from Ch. 73, par. 927.7)
(Section scheduled to be repealed on January 1, 2027)
Sec. 315.7. Severability. If any provision of this amendatory Act or the application of such provision to any circumstance is held invalid, the remainder of the amendatory Act or the application of the provision to other circumstances shall not be affected thereby.
(Source: P.A. 84-303.)

(215 ILCS 5/315.9)
(Section scheduled to be repealed on January 1, 2027)
Sec. 315.9. Voluntary dissolution. Upon application to the Director, a domestic society may request that it be dissolved and that its existence be terminated. The application shall demonstrate that the applicant has satisfied its members' certificate obligations or that it has transferred such obligations to another organization, domestic or foreign, by means of assumption or bulk reinsurance or otherwise, and that the domestic society's supreme governing body has approved the termination and dissolution. The application shall contain any other information required by the Director. Any limitation related to reinsurance by a domestic society shall not apply to reinsurance entered into in conjunction with the transfer of members' certificate obligations as a part of a voluntary dissolution. Upon approval of the application by the Director, the domestic society shall be deemed dissolved and its existence terminated as of the date set forth in the application.
(Source: P.A. 98-814, eff. 1-1-15.)



Article XIX - Burial Societies

(215 ILCS 5/Art. XIX heading)

(215 ILCS 5/338) (from Ch. 73, par. 950)
Sec. 338. Scope of Article.
(1) This Article shall apply to:
(a) all societies organized or operating, prior to

the effective date of this Code, under an Act entitled "An Act relating to burial insurance societies", approved June 10, 1911;

(b) any person, firm, corporation, society, or

association of individuals engaged in the business of providing a burial benefit or award for the payment, in whole or in part, of funeral, burial or other expenses relating to deceased members, certificate holders or subscribers, by the levying of assessments, or by the charging of a fee or premium.

(2) Each person, firm, corporation, society or association mentioned in subsection (1) is referred to in this Article as a "burial society" and subscribers to and certificate holders of such a society are referred to in this Article as "members."
(Source: P.A. 91-357, eff. 7-29-99.)

(215 ILCS 5/339) (from Ch. 73, par. 951)
Sec. 339. Present authorized burial societies may transact business.
Every society organized prior to the effective date of this amendatory Act of 1959 and which society on that date was transacting business under a certificate of authority issued by the Director may continue to transact such business subject to the provisions of this article, but except as provided in Section 336a no person, firm, corporation, society or association shall enter business as a burial society after the effective date of this amendatory Act of 1959.
(Source: Laws 1959, p. 1150.)

(215 ILCS 5/340) (from Ch. 73, par. 952)
Sec. 340. Article of Incorporation. The articles of incorporation of a burial society shall state:
(a) The corporate name which shall not resemble the name of any existing society or corporation organized under the laws of this State or authorized to transact business therein as to mislead the public or cause confusion, the purpose for which it is formed and the place in this State where its principal office is located;
(b) The mode and manner in which the corporate powers of the society shall be exercised; the manner of electing directors; the number of directors which shall not be less than 3 nor more than 7; terms of office of directors which shall be not more than 4 years; the manner of electing officers and filling vacancies and such other particulars as may be necessary to explain and manifest the object and purpose of the society and the manner in which it is to be conducted.
A copy of the by-laws and forms of applications for members and a copy of all forms of policies or certificates, literature and advertisements shall be filed with the Director.
The Director shall examine the articles of incorporation and other papers so filed with him and if he finds no objection thereto he shall submit the articles of incorporation to the Attorney General for examination and if found by the Attorney General to be in accordance with the provisions of this Code and not inconsistent with the laws and constitution of this State and of the United States, he shall certify to the same and deliver it back to the Director who shall cause the articles to be recorded in his records and issue to the incorporators a certified copy thereof, and thereupon such incorporators and their associates shall become and be a body corporate with the power to sue and be sued, contract and be contracted with, adopt by-laws not in conflict with the provisions of this Code, adopt a seal and do such other acts, subject to the provisions and restrictions of this Code, as shall be needful to accomplish the purposes of its organization. The management of the affairs of the society shall at all times be vested in the board of directors.
(Source: P.A. 82-498.)

(215 ILCS 5/341) (from Ch. 73, par. 953)
Sec. 341. Deposit required.
(1) A burial society shall maintain with the Director a deposit of cash or securities in an amount of at least $1,000. A society having a membership of more than 2,500 members and less than 5,000 members shall maintain a deposit with the Director of $5,000. A society having a membership of more than 5,000 members and less than 10,000 members shall maintain a deposit with the Director of $10,000. A society having more than 10,000 members shall maintain a deposit with the Director of $10,000 and an additional $1,000 for each 1,000 members in excess of 10,000.
(2) All deposits as required herein shall be in cash or in securities permitted by section 346.
(3) The Director may release the required deposit of cash or securities upon receipt of an order of a court having proper jurisdiction or upon: (i) certification by the burial society that it has no outstanding creditors, policyholders, certificate holders, or member obligations in effect and no plans to engage in the business of insurance; (ii) receipt of a lawful resolution of the burial society's board of directors effecting the surrender of its articles of incorporation for administrative dissolution by the Director; and (iii) receipt of the name and forwarding address for each of the final officers and directors of the burial society, together with a plan of dissolution approved by the Director.
(Source: P.A. 92-75, eff. 7-12-01.)

(215 ILCS 5/342) (from Ch. 73, par. 954)
Sec. 342. Officers bond.
The officer or officers of the society entrusted with the custody of its funds shall give bond to the association in double the amount of the minimum deposit required by this article, but in no event less than Two Thousand ($2,000) Dollars or more than Five Thousand ($5,000) Dollars, conditioned upon the faithful performance of his or their duties and accounting for the funds entrusted to his or their custody.
(Source: Laws 1937, p. 696.)

(215 ILCS 5/343) (from Ch. 73, par. 955)
Sec. 343. Certificate form.
(1) Every burial society shall issue a certificate of membership to each member, agreeing to pay upon death a specified sum of money not to exceed $1,000, which specified amount shall not be diminished during the existence of the contract. The form of certificate shall be submitted to the Director for his or her approval before the same shall be issued. Each certificate issued after the effective date of this Code, shall contain the following provisions, and shall be printed in clear readable type of uniform size except that the words in capital letters in the following form may be in larger type: ............, Illinois. Certificate Number ..................

(215 ILCS 5/344) (from Ch. 73, par. 956)
Sec. 344. Burial benefit payable in lawful money.
No society operating under or by virtue of this article shall pay a burial benefit or award other than in lawful money of the United States and any provision in any contract to the contrary shall be of no effect, nor shall any member of any society or representative or beneficiary of such member be required as a condition of his becoming a member, or otherwise, to purchase funeral supplies or burial services from any specified or designated person, firm or corporation so as to deprive the representative, beneficiary or family of any such member from procuring or purchasing said supplies and services in the open market.
(Source: Laws 1937, p. 696.)

(215 ILCS 5/345) (from Ch. 73, par. 957)
Sec. 345. Society and directors or officers may not advertise funeral supplies.
No burial society nor any officer, director or agent of any burial society shall offer or make any oral or written agreement to furnish, or shall distribute or cause to be distributed any literature or advertising of any kind whatsoever which offers or purports to offer, funeral supplies of any kind in lieu of the cash payment upon the death of a member. Upon any violation of this section by any society, or officer, director or agent thereof, the Director shall proceed to liquidate such society in accordance with the provisions of Article XIII.
(Source: Laws 1937, p. 689.)

(215 ILCS 5/346) (from Ch. 73, par. 958)
Sec. 346. Benefit account and expense account. (1) All burial societies shall charge a premium or levy an assessment to be paid by the members. Unless the society maintains reserves meeting the standards of Article XIV on its benefit certificates, the society shall not use more than sixty-five per centum of such premium or assessment for the purpose of paying commissions, salaries and other expenses of operation, and the surplus and legal reserves shall constitute the benefit account of the society and shall be retained in cash or be invested in accordance with Article VIII.
(2) No society shall invest in or loan upon any bond or note secured by mortgage or trust deed on real estate if an officer or director of such society has any financial interest in the real estate upon which the loan is made.
(Source: P.A. 86-753.)

(215 ILCS 5/347) (from Ch. 73, par. 959)
Sec. 347. Failure to maintain deposit-Payment of claims.
All claims filed with a society shall be approved or disapproved within sixty days after receipt of due proof of death and, if approved, shall be paid within thirty days after such approval. The Director shall proceed under Article XIII to liquidate any society which shall fail to maintain the deposit required by this article, or shall conduct its business fraudulently, or is not carrying out its contracts in good faith, or shall be thirty days or more in arrears in payment of death claims after the same have been allowed by the board of directors, or has violated any of the provisions of this article.
(Source: Laws 1937, p. 696.)

(215 ILCS 5/348) (from Ch. 73, par. 960)
Sec. 348. Amendment of articles.
The articles of incorporation of any society, subject to the provisions of this article, may be amended by proper resolutions adopted by the Board of Directors.
(Source: Laws 1937, p. 696.)

(215 ILCS 5/349) (from Ch. 73, par. 961)
Sec. 349. Penalties.
Any society or any officer or agent of any society who violates any of the provisions of this article shall be guilty of a petty offense.
(Source: P.A. 77-2699.)

(215 ILCS 5/351) (from Ch. 73, par. 963)
Sec. 351. Application of article and other code provisions. (1) This article shall not apply to fraternal or fraternal benefit societies, assessment life and accident associations existing or operating under or by virtue of any statute of this State, societies that pay sick or disability benefits and limit their membership to a particular class of persons or to the employees of a designated person, firm or corporation nor shall this article apply to any burial insurance society composed exclusively of the employees of any department of any municipal, county, state or national government.
(2) Unless otherwise provided in this article every burial society shall be subject to other applicable provisions of this Code. Unless specifically exempted by the Director of Insurance every society not operating on the true assessment plan shall adopt a standard of valuation approved by the Director.
(Source: P.A. 80-624.)



Article XIXA - Long-Term Care Insurance

(215 ILCS 5/Art. XIXA heading)

(215 ILCS 5/351A-1) (from Ch. 73, par. 963A-1)
Sec. 351A-1. Definitions. Unless the context requires otherwise, in this Article:
(a) "Long-term care insurance" means any accident and health insurance policy or rider advertised, marketed, offered or designed to provide coverage for not less than 12 consecutive months for each covered person on an expense incurred, indemnity, prepaid or other basis, for one or more necessary or medically necessary diagnostic, preventive, therapeutic, rehabilitative, maintenance, or personal care services, provided in a setting other than an acute care unit of a hospital. Such term includes group and individual annuities and life insurance policies or riders which provide directly or which supplement long-term care insurance. The term also includes a policy or rider that provides for payment of benefits based upon cognitive impairment or the loss of functional capacity. The term shall also include qualified long-term care insurance contracts. Long-term care insurance may be issued by insurers, fraternal benefit societies, nonprofit health, hospital, and medical service corporations, prepaid health plans, health maintenance organizations or any similar organization to the extent they are otherwise authorized to issue life or health insurance. Long-term care insurance shall not include any insurance policy which is offered primarily to provide basic Medicare supplement coverage, basic hospital expense coverage, basic medical-surgical expense coverage, hospital confinement indemnity coverage, major medical expense coverage, disability income protection coverage, accident only coverage, specified disease or specified accident coverage, or limited benefit health coverage. Long-term care insurance may include benefits for care and treatment in accordance with the tenets and practices of any established church or religious denomination which teaches reliance on spiritual treatment through prayer for healing.
(b) "Applicant" means:
(1) In the case of an individual long-term care

insurance policy, the person who seeks to contract for benefits.

(2) In the case of a group long-term care insurance

policy, the proposed certificate holder.

(c) "Certificate" means, for the purposes of this Article, any certificate issued under a group long-term care insurance policy, which policy has been delivered or issued for delivery in this State.
(d) "Director" means the Director of Insurance of this State.
(e) "Group long-term care insurance" means a long-term care insurance policy which is delivered or issued for delivery in this State and issued to one of the following:
(1) One or more employers or labor organizations, or

to a trust or to the trustee or trustees of a fund established by one or more employers or labor organizations, or a combination thereof, for employees or former employees, or a combination thereof, or for members or former members, or a combination thereof, of the labor organizations.

(2) Any professional, trade or occupational

association for its members or former or retired members, or combination thereof, if such association:

(A) is composed of individuals all of whom are or

were actively engaged in the same profession, trade or occupation; and

(B) has been maintained in good faith for

purposes other than obtaining insurance.

(3) An association or a trust or the trustee or

trustees of a fund established, created or maintained for the benefit of members of one or more associations. Prior to advertising, marketing or offering such policy within this State, the association or associations, or the insurer of the association or associations, shall file evidence with the Director that the association or associations have at the outset a minimum of 100 members and have been organized and maintained in good faith for purposes other than that of obtaining insurance, have been in active existence for at least one year, and have a constitution and by-laws which provide that:

(A) the association or associations hold regular

meetings not less than annually to further the purposes of the members;

(B) except for credit unions, the association or

associations collect dues or solicit contributions from members; and

(C) the members have voting privileges and

representation on the governing board and committees.

Thirty days after such filing the association or

associations will be deemed to satisfy such organizational requirements, unless the Director makes a finding that the association or associations do not satisfy those organizational requirements.

(4) A group other than as described in paragraph (1),

(2) or (3) of this subsection (e), subject to a finding by the Director that:

(A) the issuance of the group policy is not

contrary to the best interest of the public;

(B) the issuance of the group policy would result

in economies of acquisition or administration; and

(C) the benefits are reasonable in relation to

the premiums charged.

(f) "Policy" means, for the purposes of this Article, any policy, contract, subscriber agreement, rider or endorsement delivered or issued for delivery in this State by an insurer, fraternal benefit society, nonprofit health, hospital, or medical service corporation, prepaid health plan, health maintenance organization or any similar organization.
(g) "Qualified long-term care insurance contract" or "federally tax-qualified long-term care insurance contract" means an individual or group insurance contract that meets the requirements of Section 7702B(b) of the Internal Revenue Code of 1986, as amended, as follows:
(1) The only insurance protection provided under the

contract is coverage of qualified long-term care services. A contract shall not fail to satisfy the requirements of this subparagraph by reason of payments being made on a per diem or other periodic basis without regard to the expenses incurred during the period to which the payments relate.

(2) The contract does not pay or reimburse expenses

incurred for services or items to the extent that the expenses are reimbursable under Title XVIII of the Social Security Act, as amended, or would be so reimbursable but for the application of a deductible or coinsurance amount. The requirements of this subparagraph do not apply to expenses that are reimbursable under Title XVIII of the Social Security Act only as a secondary payor. A contract shall not fail to satisfy the requirements of this subparagraph by reason of payments being made on a per diem or other periodic basis without regard to the expenses incurred during the period to which the payments relate.

(3) The contract is guaranteed renewable within the

meaning of Section 7702(B)(b)(1)(C) of the Internal Revenue Code of 1986, as amended.

(4) The contract does not provide for a cash

surrender value or other money that can be paid, assigned, pledged as collateral for a loan, or borrowed except as provided in subparagraph (5).

(5) All refunds of premiums and all policyholder

dividends or similar amounts under the contract are to be applied as a reduction in future premiums or to increase future benefits, except that a refund on the event of death of the insured or a complete surrender or cancellation of the contract cannot exceed the aggregate premiums paid under the contract.

(6) The contract meets the consumer protection

provisions set forth in Section 7702B(g) of the Internal Revenue Code of 1986, as amended.

"Qualified long-term care insurance contract" or "federally tax-qualified long-term care insurance contract" also means the portion of a life insurance contract that provides long-term care insurance coverage by rider or as part of the contract and that satisfies the requirements of Sections 7702B(b) and 7702B(e) of the Internal Revenue Code of 1986, as amended.
(Source: P.A. 92-148, eff. 7-24-01.)

(215 ILCS 5/351A-2) (from Ch. 73, par. 963A-2)
Sec. 351A-2. Group policy issued in another state. No group long-term care insurance coverage may be offered to a resident of this State under a group policy issued in another state to a group described in paragraph (4) of subsection (e) of Section 351A-1, unless the Director determines that this State or another state having statutory and regulatory long-term care insurance requirements substantially similar to those adopted in this State has made a determination that such requirements have been met.
(Source: P.A. 85-1172; 85-1174; 85-1440.)

(215 ILCS 5/351A-3) (from Ch. 73, par. 963A-3)
Sec. 351A-3. Disclosures. The Director may adopt rules that include standards for full and fair disclosure setting forth the manner, content, and required disclosures for the sale of long-term care insurance policies, terms of renewability, initial and subsequent conditions of eligibility, nonduplication of coverage provisions, coverage of dependents, preexisting conditions, termination of insurance, continuation or conversion, probationary periods, limitations, exceptions, reductions, elimination periods, requirements for replacement, recurrent conditions, and definitions of terms.
(Source: P.A. 85-1172; 85-1174; 85-1440.)

(215 ILCS 5/351A-4) (from Ch. 73, par. 963A-4)
Sec. 351A-4. Limitation. No long-term care insurance policy may:
(1) Be cancelled, nonrenewed or otherwise terminated

on grounds of the age or the deterioration of the mental or physical health of the insured individual or certificate holder.

(2) Contain a provision establishing a new waiting

period in the event existing coverage is converted to or replaced by a new or other form, except with respect to an increase in benefits voluntarily selected by the insured individual or group policyholder.

(3) Provide coverage for skilled nursing care only or

provide significantly more coverage for skilled care in a facility than coverage for lower levels of care.

(Source: P.A. 92-148, eff. 7-24-01.)

(215 ILCS 5/351A-4.5)
Sec. 351A-4.5. Long-term care; coverages. Nothing in this Code prohibits an insurance company from offering a long-term care insurance policy that provides for (1) reimbursement of paid premiums in the event of cancellation or (2) reduced benefits in the event the policyholder discontinues premium payments.
(Source: P.A. 88-290.)

(215 ILCS 5/351A-5) (from Ch. 73, par. 963A-5)
Sec. 351A-5. Preexisting condition. (a) No long-term care insurance policy or certificate other than a policy or certificate thereunder issued to a group as defined in paragraph (1) of subsection (e) of Section 351A-1 shall use a definition of "preexisting condition" which is more restrictive than the following: Preexisting condition means the existence of symptoms which would cause an ordinarily prudent person to seek diagnosis, care or treatment, or a condition for which medical advice or treatment was recommended by, or received from a provider of health care services, within 6 months preceding the effective date of coverage for an insured person.
(b) No long-term care insurance policy or certificate other than a policy or certificate thereunder issued to a group as defined in paragraph (1) subsection (e) of Section 351A-1 may exclude coverage for a loss or confinement which is the result of a preexisting condition unless such loss or confinement begins within 6 months following the effective date of coverage of an insured person.
(c) The Director may extend the limitation periods set forth in subsections (a) and (b) of this Section as to specific age group categories in specific policy forms upon finding that the extension is in the best interest of the public.
(d) The definition of "preexisting condition" does not prohibit an insurer from using an application form designed to elicit the complete health history of an applicant, and, on the basis of the answers on that application, from underwriting in accordance with that insurer's established underwriting standards. Unless otherwise provided in the policy or certificate, a preexisting condition, regardless of whether it is disclosed on the application, need not be covered until the waiting period described in subsection (b) of this Section expires. No long-term care insurance policy or certificate may exclude or use waivers or riders of any kind to exclude, limit or reduce coverage or benefits for specifically named or described preexisting diseases or physical conditions beyond the waiting period described in subsection (b) of this Section.
(Source: P.A. 85-1172; 85-1174; 85-1440.)

(215 ILCS 5/351A-6) (from Ch. 73, par. 963A-6)
Sec. 351A-6. Prior hospitalization; institutionalizations.
(a) On and after the effective date of this amendatory Act of 1989, no long-term care insurance policy may be delivered or issued for delivery in this State if such policy:
(1) conditions eligibility for any benefits on a

prior hospitalization requirement; or

(2) conditions eligibility for benefits provided in

an institutional care setting on the receipt of a higher level of institutional care.

(b) Beginning one year after the effective date of this amendatory Act of 1989, a long-term care insurance policy containing any limitations or conditions for eligibility other than those prohibited above in subsection (a) shall clearly label in a separate paragraph of the policy or certificate entitled "Limitations or Conditions on Eligibility for Benefits" such limitations or conditions, including any required number of days of confinement.
(1) A long-term care insurance policy containing a

benefit advertised, marketed or offered as a home health care or home care benefit may not condition receipt of benefits on a prior institutionalization requirement.

(2) A long-term care insurance policy which

conditions eligibility of non-institutional benefits on the prior receipt of institutional care shall not require a prior institutional stay of more than 30 days for which benefits are paid.

(Source: P.A. 85-1440; 86-384.)

(215 ILCS 5/351A-7) (from Ch. 73, par. 963A-7)
Sec. 351A-7. Right to return.
(a) An individual long-term care insurance policyholder shall have the right to return the policy within 30 days of its delivery and to have the premium refunded directly to him or her if, after examination of the policy, the policyholder is not satisfied for any reason. Long-term care insurance policies shall have a notice prominently printed on the first page of the policy or attached thereto stating in substance that the policyholder shall have the right to return the policy within 30 days of its delivery and to have the premium refunded if, after examination of the policy, the policyholder is not satisfied for any reason.
(b) A person insured under a long-term care insurance policy or certificate issued pursuant to a direct response solicitation shall have the right to return the policy or certificate within 30 days of its delivery and to have the premium refunded directly to him or her if, after examination, the insured person is not satisfied for any reason. Long-term care insurance policies or certificates issued pursuant to a direct response solicitation shall have a notice prominently printed on the first page of the policy or certificate attached thereto stating in substance that the insured person shall have the right to return the policy or certificate within 30 days of its delivery and to have the premium refunded if, after examination of the policy or certificate, the insured person is not satisfied for any reason. This subsection also applies to denials of applications, and any refund must be made within 30 days of the return or denial.
(Source: P.A. 92-148, eff. 7-24-01.)

(215 ILCS 5/351A-8) (from Ch. 73, par. 963A-8)
Sec. 351A-8. Outline of coverage.
(a) An outline of coverage shall be delivered to a prospective applicant for long-term care insurance at the time of initial solicitation through means which prominently direct the attention of the recipient to the document and its purpose.
(1) The Director shall prescribe a standard format

including style, arrangement and overall appearance and the content of an outline of coverage.

(2) In the case of agent solicitations, an agent must

deliver the outline of coverage prior to the presentation of an application or enrollment form.

(3) In the case of direct response solicitations, the

outline of coverage must be presented in conjunction with any application or enrollment form.

(b) The outline of coverage shall include:
(1) A description of the principal benefits and

coverage provided in the policy.

(2) A statement of the principal exclusions,

reductions and limitations contained in the policy.

(3) A statement of the terms under which the policy

or certificate, or both, may be continued in force or discontinued, including any reservation in the policy of a right to change premium. Continuation or conversion provisions of group coverage shall be specifically described.

(4) A statement that the outline of coverage is a

summary only, not a contract of insurance, and that the policy or group master policy contain governing contractual provisions.

(5) A description of the terms under which the policy

or certificate may be returned and premium refunded.

(6) A brief description of the relationship of cost

of care and benefits.

(7) A statement that discloses to the policyholder or

certificate holder whether the policy is intended to be a federally tax-qualified long-term care insurance contract under 7702B(b) of the Internal Revenue Code of 1986, as amended.

(Source: P.A. 92-148, eff. 7-24-01.)

(215 ILCS 5/351A-9) (from Ch. 73, par. 963A-9)
Sec. 351A-9. Disclosure in certificate. A certificate issued pursuant to a group long-term care insurance policy, which policy is delivered or issued for delivery in this State, shall include each of the following:
(1) A description of the principal benefits and coverage provided in the policy.
(2) A statement of the principal exclusions, reductions and limitations contained in the policy.
(3) A statement that the group master policy determines governing contractual provisions.
(Source: P.A. 85-1172; 85-1174; 85-1440.)

(215 ILCS 5/351A-9.1) (from Ch. 73, par. 963A-9.1)
Sec. 351A-9.1. Policy summary and benefit reports.
(a) At the time of policy delivery, a policy summary shall be delivered for an individual life insurance policy which provides long-term care benefits within the policy or by rider. In the case of direct response solicitations, the insurer shall deliver the policy summary upon the applicant's request, but regardless of request shall make such delivery no later than at the time of policy delivery. In addition to complying with all applicable requirements, the summary shall also include:
(1) an explanation of how the long-term care benefit

interacts with other components of the policy, including deductions from death benefits;

(2) an illustration of the amount of benefits, the

length of benefit, and the guaranteed lifetime benefits if any, for each covered person;

(3) any exclusions, reductions and limitations on

benefits of long-term care; and

(4) if applicable to the policy type, the summary

shall also include:

(A) disclosure of the effects of exercising other

rights under the policy;

(B) disclosure of guarantees related to long-term

care costs of insurance charges; and

(C) current and projected maximum lifetime

benefits.

(b) Any time a long-term care benefit, funded through a life insurance vehicle by the acceleration of the death benefit, is in benefit payment status, a monthly report shall be provided to the policyholder. Such report shall include:
(1) any long-term care benefits paid during the month;
(2) an explanation of any changes in the policy,

including changes in death benefits or cash values, due to long-term care benefits being paid out; and

(3) the amount of long-term care benefits existing or

remaining.

(Source: P.A. 86-384.)

(215 ILCS 5/351A-9.2)
Sec. 351A-9.2. Delivery of policy. If an applicant for a long-term care insurance contract or certificate is approved, the issuer shall deliver the contract or certificate of insurance to the applicant no later than 30 days after the date of approval.
(Source: P.A. 92-148, eff. 7-24-01.)

(215 ILCS 5/351A-9.3)
Sec. 351A-9.3. Claim denial; explanation. If a claim under a long-term care insurance contract is denied, the issuer, within 60 days after receipt of a written request by a policyholder or certificate holder or a policyholder's or certificate holder's representative shall:
(1) provide a written explanation of the reasons for

the denial; and

(2) make available all information directly related

to the denial.

(Source: P.A. 92-148, eff. 7-24-01.)

(215 ILCS 5/351A-10) (from Ch. 73, par. 963A-10)
Sec. 351A-10. Any policy or rider advertised, marketed or offered as long-term care or nursing home insurance shall comply with the provisions of this Article.
(Source: P.A. 85-1440; 86-384.)

(215 ILCS 5/351A-11) (from Ch. 73, par. 963A-11)
Sec. 351A-11. Rules and regulations. The Director may adopt rules and regulations establishing minimum standards for marketing practices and reporting practices, penalties for violating those standards, and loss ratio standards for long-term care insurance policies, provided that a specific reference to long-term care insurance policies is contained in the regulation. Rules adopted pursuant to this Article shall be in accordance with the provisions of the Illinois Administrative Procedure Act.
(Source: P.A. 87-601.)



Article XX - Accident And Health Insurance

(215 ILCS 5/Art. XX heading)

(215 ILCS 5/352) (from Ch. 73, par. 964)
Sec. 352. Scope of Article.
(a) Except as provided in subsections (b), (c), (d), and (e), this Article shall apply to all companies transacting in this State the kinds of business enumerated in clause (b) of Class 1 and clause (a) of Class 2 of section 4. Nothing in this Article shall apply to, or in any way affect policies or contracts described in clause (a) of Class 1 of Section 4; however, this Article shall apply to policies and contracts which contain benefits providing reimbursement for the expenses of long term health care which are certified or ordered by a physician including but not limited to professional nursing care, custodial nursing care, and non-nursing custodial care provided in a nursing home or at a residence of the insured.
(b) (Blank).
(c) A policy issued and delivered in this State that provides coverage under that policy for certificate holders who are neither residents of nor employed in this State does not need to provide to those nonresident certificate holders who are not employed in this State the coverages or services mandated by this Article.
(d) Stop-loss insurance is exempt from all Sections of this Article, except this Section and Sections 353a, 354, 357.30, and 370. For purposes of this exemption, stop-loss insurance is further defined as follows:
(1) The policy must be issued to and insure an

employer, trustee, or other sponsor of the plan, or the plan itself, but not employees, members, or participants.

(2) Payments by the insurer must be made to the

employer, trustee, or other sponsors of the plan, or the plan itself, but not to the employees, members, participants, or health care providers.

(e) A policy issued or delivered in this State to the Department of Healthcare and Family Services (formerly Illinois Department of Public Aid) and providing coverage, under clause (b) of Class 1 or clause (a) of Class 2 as described in Section 4, to persons who are enrolled under Article V of the Illinois Public Aid Code or under the Children's Health Insurance Program Act is exempt from all restrictions, limitations, standards, rules, or regulations respecting benefits imposed by or under authority of this Code, except those specified by subsection (1) of Section 143, Section 370c, and Section 370c.1. Nothing in this subsection, however, affects the total medical services available to persons eligible for medical assistance under the Illinois Public Aid Code.
(Source: P.A. 99-480, eff. 9-9-15.)

(215 ILCS 5/352a) (from Ch. 73, par. 964a)
Sec. 352a. Mandated Coverages. No legislation enacted after the effective date of this Amendatory Act of 1990 which mandates or requires the offering of health care coverages or services shall apply to any insurer unless the legislation applies equally to employee welfare benefit plans described in 29 U.S.C. 1001 et seq.
(Source: P.A. 86-1365.)

(215 ILCS 5/353) (from Ch. 73, par. 965)
Sec. 353. Non-cancellable accident and health insurance reserves.
(1) The legal minimum standard for computing the active life reserve, including the unearned premium reserve, of non-cancellable accident and health policies issued on and after January 1 of the year following that during which this Code becomes effective shall be based on Class III Disability Experience with interest at not to exceed three and one-half per centum per annum on the full preliminary term basis; and the minimum standard for computing the active life reserve of such policies issued prior to January 1 of the year following that during which this Code becomes effective shall be such as to place an adequate value, as determined by sound insurance practices, on the liabilities thereunder.
(2) For policies with a waiting period of less than three (3) months, or providing benefits at ages beyond the limits of Class III Disability Experience, such tables shall be extended to cover the provisions of such policies on such basis as may be approved by the Director.
(3) The reserve for losses under non-cancellable accident and health policies issued on and after January 1 of the year following that during which this Code becomes effective shall be based on Class III Disability Experience, except that for claims of less than twenty-seven months duration the reserve may be taken as equivalent to the prospective claim payments for three and one-half times the elapsed period of disability, provided, that in no case shall the reserve be less than the equivalent of seven weeks' claim payments; and the minimum standard for computing the reserve for losses under such policies issued prior to January 1 of the year following that during which the Code becomes effective shall be such as to place an adequate value, as determined by sound insurance practices, on such losses.
(4) The Director shall modify the application of the tables and requirements prescribed in this section to policies or to claims arising under policies in accordance with the waiting period contained in such policies and in accordance with any limitation as to the time for which indemnity is payable. The company shall give the notice required in section 234 on all non-cancellable accident and health policies.
This section shall apply only to accident and health policies issued prior to the operative date under section 353a as defined therein.
(Source: Laws 1965, p. 740.)

(215 ILCS 5/353a) (from Ch. 73, par. 965a)
Sec. 353a. Accident and health reserves.
The reserves for all accident and health policies issued after the operative date of this section shall be computed and maintained on a basis which shall place an actuarially sound value on the liabilities under such policies. To provide a basis for the determination of such actuarially sound value, the Director from time to time shall adopt rules requiring the use of appropriate tables of morbidity, mortality, interest rates and valuation methods for such reserves. In no event shall such reserves be less than the pro rata gross unearned premium reserve for such policies.
The company shall give the notice required in section 234 on all non-cancellable accident and health policies.
After this section becomes effective, any company may file with the Director written notice of its election to comply with the provisions of this section after a specified date before January 1, 1967. After the filing of such notice, then upon such specified date (which shall be the operative date of this section for such company), this section shall become operative with respect to the accident and health policies thereafter issued by such company. If a company makes no such election, the operative date of this section for such company shall be January 1, 1967.
After this section becomes effective, any company may file with the Director written notice of its election to establish and maintain reserves upon its accident and health policies issued prior to the operative date of this section in accordance with the standards for reserves established by this section, and thereafter the reserve standards prescribed pursuant to this section shall be effective with respect to said accident and health policies issued prior to the operative date of this section.
(Source: Laws 1965, p. 740.)

(215 ILCS 5/354) (from Ch. 73, par. 966)
Sec. 354. Accident and health loss reserves.
The loss reserves of all accident and health policies other than non-cancellable accident and health policies shall be computed and maintained in accordance with the applicable provisions of Article XXII. The unearned premium reserve of all accident and health policies other than non-cancellable accident and health policies shall be computed and maintained on the monthly pro rata basis.
This Section shall apply only to accident and health policies issued prior to the operative date under section 353a as defined therein.
(Source: P.A. 83-584.)

(215 ILCS 5/355) (from Ch. 73, par. 967)
Sec. 355. Accident and health policies-Provisions.) No policy of insurance against loss or damage from the sickness, or from the bodily injury or death of the insured by accident shall be issued or delivered to any person in this State until a copy of the form thereof and of the classification of risks and the premium rates pertaining thereto have been filed with the Director; nor shall it be so issued or delivered until the Director shall have approved such policy pursuant to the provisions of Section 143. If the Director disapproves the policy form he shall make a written decision stating the respects in which such form does not comply with the requirements of law and shall deliver a copy thereof to the company and it shall be unlawful thereafter for any such company to issue any policy in such form.
(Source: P.A. 79-777.)

(215 ILCS 5/355.1) (from Ch. 73, par. 967.1)
Sec. 355.1. No claim for benefits for loss of time from the insured person's occupation, under a group or individual accident and health insurance policy delivered in this State more than 120 days after the effective date of this Section, shall be reduced by reason of any cost-of-living increase, designated as such under the Federal Social Security Act, if such cost-of-living increase occurs while the policy's benefits are payable for that claim.
(Source: P.A. 78-603.)

(215 ILCS 5/355.2) (from Ch. 73, par. 967.2)
Sec. 355.2. Dental coverage reimbursement rates.
(a) Every company that issues, delivers, amends, or renews any individual or group policy of accident and health insurance on or after the effective date of this amendatory Act of 1991 that provides dental insurance and bases payment for those benefits upon a usual and customary fee charged by licensed dentists must disclose all of the following:
(1) The frequency of the determination of the usual

and customary fee.

(2) A general description of the methodology used to

determine usual and customary fees.

(3) The percentile that determines the maximum

benefit that the company will pay for any dental procedure, if the usual and customary fee is determined by taking a sample of fees submitted on actual claims from licensed dentists and then determining the benefit by selecting a percentile of those fees.

(b) The disclosure must be provided upon request to all group and individual policy holders and group certificate holders. All proposals for dental insurance must notify the prospective policy holder that information regarding usual and customary fee determinations is available from the insurer. All employee benefit descriptions or supplemental documents must notify the employee that information regarding reimbursement rates is available from the employer.
(Source: P.A. 87-587.)

(215 ILCS 5/355.3)
Sec. 355.3. Noncovered dental services.
(a) In this Section:
"Covered services" means dental care services for which a reimbursement is available under an enrollee's plan contract, or for which a reimbursement would be available but for the application of contractual limitations such as deductibles, copayments, coinsurance, waiting periods, annual or lifetime maximums, frequency limitations, alternative benefit payments, or any other limitation.
"Dental insurance" means any policy of insurance that is issued by a company that provides coverage for dental services not covered by a medical plan.
(b) No company that issues, delivers, amends, or renews an individual or group policy of accident and health insurance on or after the effective date of this amendatory Act of the 97th General Assembly that provides dental insurance shall issue a service provider contract that requires a dentist to provide services to the insurer's policyholders at a fee set by the insurer unless the services are covered services under the applicable policyholder agreement.
(Source: P.A. 97-805, eff. 1-1-13.)

(215 ILCS 5/355.4)
Sec. 355.4. Provider notification of network plan changes. Any contract entered into or renewed on or after the effective date of this amendatory Act of the 99th General Assembly that allows the rights and obligations of the contract to be assigned or leased to another insurer shall provide for notice of that assignment or lease within 30 days after the assignment or lease to the contracting dentist.
(Source: P.A. 99-568, eff. 7-15-16.)

(215 ILCS 5/355a) (from Ch. 73, par. 967a)
Sec. 355a. Standardization of terms and coverage.
(1) The purposes of this Section shall be (a) to provide reasonable standardization and simplification of terms and coverages of individual accident and health insurance policies to facilitate public understanding and comparisons; (b) to eliminate provisions contained in individual accident and health insurance policies which may be misleading or unreasonably confusing in connection either with the purchase of such coverages or with the settlement of claims; and (c) to provide for reasonable disclosure in the sale of accident and health coverages.
(2) Definitions applicable to this Section are as follows:
(a) "Policy" means all or any part of the forms

constituting the contract between the insurer and the insured, including the policy, certificate, subscriber contract, riders, endorsements, and the application if attached, which are subject to filing with and approval by the Director.

(b) "Service corporations" means voluntary health and

dental corporations organized and operating respectively under the Voluntary Health Services Plans Act and the Dental Service Plan Act.

(c) "Accident and health insurance" means insurance

written under Article XX of this Code, other than credit accident and health insurance, and coverages provided in subscriber contracts issued by service corporations. For purposes of this Section such service corporations shall be deemed to be insurers engaged in the business of insurance.

(3) The Director shall issue such rules as he shall deem necessary or desirable to establish specific standards, including standards of full and fair disclosure that set forth the form and content and required disclosure for sale, of individual policies of accident and health insurance, which rules and regulations shall be in addition to and in accordance with the applicable laws of this State, and which may cover but shall not be limited to: (a) terms of renewability; (b) initial and subsequent conditions of eligibility; (c) non-duplication of coverage provisions; (d) coverage of dependents; (e) pre-existing conditions; (f) termination of insurance; (g) probationary periods; (h) limitation, exceptions, and reductions; (i) elimination periods; (j) requirements regarding replacements; (k) recurrent conditions; and (l) the definition of terms, including, but not limited to, the following: hospital, accident, sickness, injury, physician, accidental means, total disability, partial disability, nervous disorder, guaranteed renewable, and non-cancellable.
The Director may issue rules that specify prohibited policy provisions not otherwise specifically authorized by statute which in the opinion of the Director are unjust, unfair or unfairly discriminatory to the policyholder, any person insured under the policy, or beneficiary.
(4) The Director shall issue such rules as he shall deem necessary or desirable to establish minimum standards for benefits under each category of coverage in individual accident and health policies, other than conversion policies issued pursuant to a contractual conversion privilege under a group policy, including but not limited to the following categories: (a) basic hospital expense coverage; (b) basic medical-surgical expense coverage; (c) hospital confinement indemnity coverage; (d) major medical expense coverage; (e) disability income protection coverage; (f) accident only coverage; and (g) specified disease or specified accident coverage.
Nothing in this subsection (4) shall preclude the issuance of any policy which combines two or more of the categories of coverage enumerated in subparagraphs (a) through (f) of this subsection.
No policy shall be delivered or issued for delivery in this State which does not meet the prescribed minimum standards for the categories of coverage listed in this subsection unless the Director finds that such policy is necessary to meet specific needs of individuals or groups and such individuals or groups will be adequately informed that such policy does not meet the prescribed minimum standards, and such policy meets the requirement that the benefits provided therein are reasonable in relation to the premium charged. The standards and criteria to be used by the Director in approving such policies shall be included in the rules required under this Section with as much specificity as practicable.
The Director shall prescribe by rule the method of identification of policies based upon coverages provided.
(5) (a) In order to provide for full and fair disclosure in the sale of individual accident and health insurance policies, no such policy shall be delivered or issued for delivery in this State unless the outline of coverage described in paragraph (b) of this subsection either accompanies the policy, or is delivered to the applicant at the time the application is made, and an acknowledgment signed by the insured, of receipt of delivery of such outline, is provided to the insurer. In the event the policy is issued on a basis other than that applied for, the outline of coverage properly describing the policy must accompany the policy when it is delivered and such outline shall clearly state that the policy differs, and to what extent, from that for which application was originally made. All policies, except single premium nonrenewal policies, shall have a notice prominently printed on the first page of the policy or attached thereto stating in substance, that the policyholder shall have the right to return the policy within 10 days of its delivery and to have the premium refunded if after examination of the policy the policyholder is not satisfied for any reason.
(b) The Director shall issue such rules as he shall deem necessary or desirable to prescribe the format and content of the outline of coverage required by paragraph (a) of this subsection. "Format" means style, arrangement, and overall appearance, including such items as the size, color, and prominence of type and the arrangement of text and captions. "Content" shall include without limitation thereto, statements relating to the particular policy as to the applicable category of coverage prescribed under subsection (4); principal benefits; exceptions, reductions and limitations; and renewal provisions, including any reservation by the insurer of a right to change premiums. Such outline of coverage shall clearly state that it constitutes a summary of the policy issued or applied for and that the policy should be consulted to determine governing contractual provisions.
(c) Without limiting the generality of paragraph (b) of this subsection (5), no qualified health plans shall be offered for sale directly to consumers through the health insurance marketplace operating in the State in accordance with Sections 1311 and 1321 of the federal Patient Protection and Affordable Care Act of 2010 (Public Law 111-148), as amended by the federal Health Care and Education Reconciliation Act of 2010 (Public Law 111-152), and any amendments thereto, or regulations or guidance issued thereunder (collectively, "the Federal Act"), unless the following information is made available to the consumer at the time he or she is comparing policies and their premiums:
(i) With respect to prescription drug benefits, the

most recently published formulary where a consumer can view in one location covered prescription drugs; information on tiering and the cost-sharing structure for each tier; and information about how a consumer can obtain specific copayment amounts or coinsurance percentages for a specific qualified health plan before enrolling in that plan. This information shall clearly identify the qualified health plan to which it applies.

(ii) The most recently published provider directory

where a consumer can view the provider network that applies to each qualified health plan and information about each provider, including location, contact information, specialty, medical group, if any, any institutional affiliation, and whether the provider is accepting new patients at each of the specific locations listing the provider. Dental providers shall notify qualified health plans electronically or in writing of any changes to their information as listed in the provider directory. Qualified health plans shall update their directories in a manner consistent with the information provided by the provider or dental management service organization within 10 business days after being notified of the change by the provider. Nothing in this paragraph (ii) shall void any contractual relationship between the provider and the plan. The information shall clearly identify the qualified health plan to which it applies.

(d) Each company that offers qualified health plans for sale directly to consumers through the health insurance marketplace operating in the State shall make the information in paragraph (c) of this subsection (5), for each qualified health plan that it offers, available and accessible to the general public on the company's Internet website and through other means for individuals without access to the Internet.
(e) The Department shall ensure that State-operated Internet websites, in addition to the Internet website for the health insurance marketplace established in this State in accordance with the Federal Act, prominently provide links to Internet-based materials and tools to help consumers be informed purchasers of health insurance.
(f) Nothing in this Section shall be interpreted or implemented in a manner not consistent with the Federal Act. This Section shall apply to all qualified health plans offered for sale directly to consumers through the health insurance marketplace operating in this State for any coverage year beginning on or after January 1, 2015.
(6) Prior to the issuance of rules pursuant to this Section, the Director shall afford the public, including the companies affected thereby, reasonable opportunity for comment. Such rulemaking is subject to the provisions of the Illinois Administrative Procedure Act.
(7) When a rule has been adopted, pursuant to this Section, all policies of insurance or subscriber contracts which are not in compliance with such rule shall, when so provided in such rule, be deemed to be disapproved as of a date specified in such rule not less than 120 days following its effective date, without any further or additional notice other than the adoption of the rule.
(8) When a rule adopted pursuant to this Section so provides, a policy of insurance or subscriber contract which does not comply with the rule shall, not less than 120 days from the effective date of such rule, be construed, and the insurer or service corporation shall be liable, as if the policy or contract did comply with the rule.
(9) Violation of any rule adopted pursuant to this Section shall be a violation of the insurance law for purposes of Sections 370 and 446 of this Code.
(Source: P.A. 99-329, eff. 1-1-16; 100-201, eff. 8-18-17.)

(215 ILCS 5/355b)
Sec. 355b. Claim-related information; alternative means of communication.
(a) For the purposes of this Section, "claim-related information" means all claim or billing information relating specifically to an insured, subscriber, or person covered by an individual or group policy of accident and health insurance issued, delivered, amended, or renewed by a company doing business in this State.
(b) A company that issues, delivers, amends, or renews an individual or group policy of accident and health insurance on or after the effective date of this amendatory Act of the 98th General Assembly shall accommodate a reasonable request by a person covered by a policy issued by the company to receive communications of claim-related information from the company by alternative means or at alternative locations if the person clearly states that disclosure of all or part of the information could endanger the person.
(c) If a child is covered by a policy issued by a company, then the child's parent or guardian may make a request to the company pursuant to subsection (b) of this Section.
(d) A company may require (1) a person making a request pursuant to subsection (b) of this Section to do so in writing, (2) the request to contain a statement that disclosure of all or part of the claim-related information to which the request pertains could endanger the person or child, and (3) the specification of an alternative address, telephone number, or other method of contact.
(e) Except with the express consent of the person making a request pursuant to subsection (b) of this Section, a company may not disclose to the policyholder (1) the address, telephone number, or any other personally identifying information of the person who made the request or child for whose benefit a request was made, (2) the nature of the health care services provided, or (3) the name or address of the provider of the health care services.
(f) A company that makes reasonable and good faith efforts to comply with this Section shall not be subject to civil or criminal liability on the grounds of noncompliance with this Section.
(g) The Director shall adopt rules to guide companies in guarding against the disclosure of the information protected pursuant to this Section.
(h) Nothing in this Section shall prevent, hinder, or otherwise affect the entry of an appropriate order made in the best interests of a child by a court of competent jurisdiction adjudicating disputed issues of child welfare or custody.
(Source: P.A. 98-189, eff. 1-1-14.)

(215 ILCS 5/356a) (from Ch. 73, par. 968a)
Sec. 356a. Form of policy.
(1) No policy of accident and health insurance shall be delivered or issued for delivery to any person in this state unless:
(a) the entire money and other considerations therefor are expressed therein; and
(b) the time at which the insurance takes effect and terminates is expressed therein; and
(c) it purports to insure only one person, except that a policy may insure, originally or by subsequent amendment, upon the application of an adult member of a family who shall be deemed the policyholder, any two or more eligible members of that family, including husband, wife, dependent children or any children under a specified age which shall not exceed 19 years and any other person dependent upon the policyholder; and
(d) the style, arrangement and over-all appearance of the policy give no undue prominence to any portion of the text, and unless every printed portion of the text of the policy and of any endorsements or attached papers is plainly printed in light-faced type of a style in general use, the size of which shall be uniform and not less than ten-point with a lower-case unspaced alphabet length not less than one hundred and twenty-point (the "text" shall include all printed matter except the name and address of the insurer, name or title of the policy, the brief description if any, and captions and subcaptions); and
(e) the exceptions and reductions of indemnity are set forth in the policy and, except those which are set forth in Sections 357.1 through 357.30 of this act, are printed, at the insurer's option, either included with the benefit provision to which they apply, or under an appropriate caption such as "EXCEPTIONS", or "EXCEPTIONS AND REDUCTIONS", provided that if an exception or reduction specifically applies only to a particular benefit of the policy, a statement of such exception or reduction shall be included with the benefit provision to which it applies; and
(f) each such form, including riders and endorsements, shall be identified by a form number in the lower left-hand corner of the first page thereof; and
(g) it contains no provision purporting to make any portion of the charter, rules, constitution, or by-laws of the insurer a part of the policy unless such portion is set forth in full in the policy, except in the case of the incorporation of, or reference to, a statement of rates or classification of risks, or short-rate table filed with the Director.
(2) If any policy is issued by an insurer domiciled in this state for delivery to a person residing in another state, and if the official having responsibility for the administration of the insurance laws of such other state shall have advised the Director that any such policy is not subject to approval or disapproval by such official, the Director may by ruling require that such policy meet the standards set forth in subsection (1) of this section and in Sections 357.1 through 357.30.
(Source: P.A. 76-860.)

(215 ILCS 5/356b) (from Ch. 73, par. 968b)
Sec. 356b. (a) This Section applies to the hospital and medical expense provisions of an accident or health insurance policy.
(b) If a policy provides that coverage of a dependent person terminates upon attainment of the limiting age for dependent persons specified in the policy, the attainment of such limiting age does not operate to terminate the hospital and medical coverage of a person who, because of a disabling condition that occurred before attainment of the limiting age, is incapable of self-sustaining employment and is dependent on his or her parents or other care providers for lifetime care and supervision.
(c) For purposes of subsection (b), "dependent on other care providers" is defined as requiring a Community Integrated Living Arrangement, group home, supervised apartment, or other residential services licensed or certified by the Department of Human Services (as successor to the Department of Mental Health and Developmental Disabilities), the Department of Public Health, or the Department of Healthcare and Family Services (formerly Department of Public Aid).
(d) The insurer may inquire of the policyholder 2 months prior to attainment by a dependent of the limiting age set forth in the policy, or at any reasonable time thereafter, whether such dependent is in fact a person who has a disability and is dependent and, in the absence of proof submitted within 60 days of such inquiry that such dependent is a person who has a disability and is dependent may terminate coverage of such person at or after attainment of the limiting age. In the absence of such inquiry, coverage of any person who has a disability and is dependent shall continue through the term of such policy or any extension or renewal thereof.
(e) This amendatory Act of 1969 is applicable to policies issued or renewed more than 60 days after the effective date of this amendatory Act of 1969.
(Source: P.A. 99-143, eff. 7-27-15.)

(215 ILCS 5/356c) (from Ch. 73, par. 968c)
Sec. 356c. (1) No policy of accident and health insurance providing coverage of hospital expenses or medical expenses or both on an expense incurred basis which in addition to covering the insured, also covers members of the insured's immediate family, shall contain any disclaimer, waiver or other limitation of coverage relative to the hospital or medical coverage or insurability of newborn infants from and after the moment of birth.
(2) Each such policy of accident and health insurance shall contain a provision stating that the accident and health insurance benefits applicable for children shall be granted immediately with respect to a newly born child from the moment of birth. The coverage for newly born children shall include coverage of illness, injury, congenital defects, birth abnormalities and premature birth.
(3) If payment of a specific premium is required to provide coverage for a child, the policy may require that notification of birth of a newly born child must be furnished to the insurer within 31 days after the date of birth in order to have the coverage continue beyond such 31 day period and may require payment of the appropriate premium.
(4) In the event that no other members of the insured's immediate family are covered, immediate coverage for the first newborn infant shall be provided if the insured applies for dependent's coverage within 31 days of the newborn's birth. Such coverage shall be contingent upon payment of the additional premium.
(5) The requirements of this Section shall apply, on or after the sixtieth day following the effective date of this Section, (a) to all such non-group policies delivered or issued for delivery, and (b) to all such group policies delivered, issued for delivery, renewed or amended. The insurers of such non-group policies in effect on the sixtieth day following the effective date of this Section shall extend to owners of said policies, on or before the first policy anniversary following such date, the opportunity to apply for the addition to their policies of a provision as set forth in paragraph (2) above, with, at the option of the insurer, payment of a premium appropriate thereto.
(Source: P.A. 85-220.)

(215 ILCS 5/356d) (from Ch. 73, par. 968d)
Sec. 356d. Conversion privileges for insured former spouses. (1) No policy of accident and health insurance providing coverage of hospital and/or medical expense on either an expense incurred basis or other than an expense incurred basis, which in addition to covering the insured also provides coverage to the spouse of the insured shall contain a provision for termination of coverage for a spouse covered under the policy solely as a result of a break in the marital relationship except by reason of an entry of a valid judgment of dissolution of marriage between the parties.
(2) Every policy which contains a provision for termination of coverage of the spouse upon dissolution of marriage shall contain a provision to the effect that upon the entry of a valid judgment of dissolution of marriage between the insured parties the spouse whose marriage was dissolved shall be entitled to have issued to him or her, without evidence of insurability, upon application made to the company within 60 days following the entry of such judgment, and upon the payment of the appropriate premium, an individual policy of accident and health insurance. Such policy shall provide the coverage then being issued by the insurer which is most nearly similar to, but not greater than, such terminated coverages. Any and all probationary and/or waiting periods set forth in such policy shall be considered as being met to the extent coverage was in force under the prior policy.
(3) The requirements of this Section shall apply to all policies delivered or issued for delivery on or after the 60th day following the effective date of this Section.
(Source: P.A. 84-545.)

(215 ILCS 5/356e) (from Ch. 73, par. 968e)
Sec. 356e. Victims of certain offenses.
(1) No policy of accident and health insurance, which provides benefits for hospital or medical expenses based upon the actual expenses incurred, delivered or issued for delivery to any person in this State shall contain any specific exception to coverage which would preclude the payment under that policy of actual expenses incurred in the examination and testing of a victim of an offense defined in Sections 11-1.20 through 11-1.60 or 12-13 through 12-16 of the Criminal Code of 1961 or the Criminal Code of 2012, or an attempt to commit such offense to establish that sexual contact did occur or did not occur, and to establish the presence or absence of sexually transmitted disease or infection, and examination and treatment of injuries and trauma sustained by a victim of such offense arising out of the offense. Every policy of accident and health insurance which specifically provides benefits for routine physical examinations shall provide full coverage for expenses incurred in the examination and testing of a victim of an offense defined in Sections 11-1.20 through 11-1.60 or 12-13 through 12-16 of the Criminal Code of 1961 or the Criminal Code of 2012, or an attempt to commit such offense as set forth in this Section. This Section shall not apply to a policy which covers hospital and medical expenses for specified illnesses or injuries only.
(2) For purposes of enabling the recovery of State funds, any insurance carrier subject to this Section shall upon reasonable demand by the Department of Public Health disclose the names and identities of its insureds entitled to benefits under this provision to the Department of Public Health whenever the Department of Public Health has determined that it has paid, or is about to pay, hospital or medical expenses for which an insurance carrier is liable under this Section. All information received by the Department of Public Health under this provision shall be held on a confidential basis and shall not be subject to subpoena and shall not be made public by the Department of Public Health or used for any purpose other than that authorized by this Section.
(3) Whenever the Department of Public Health finds that it has paid all or part of any hospital or medical expenses which an insurance carrier is obligated to pay under this Section, the Department of Public Health shall be entitled to receive reimbursement for its payments from such insurance carrier provided that the Department of Public Health has notified the insurance carrier of its claims before the carrier has paid such benefits to its insureds or in behalf of its insureds.
(Source: P.A. 96-1551, eff. 7-1-11; 97-1150, eff. 1-25-13.)

(215 ILCS 5/356f) (from Ch. 73, par. 968f)
Sec. 356f. No policy of accident or health insurance or any renewal thereof shall be denied or cancelled by the insurer, nor shall any such policy contain any exception or exclusion of benefits, solely because the mother of the insured has taken diethylstilbestrol, commonly referred to as DES.
(Source: P.A. 81-656.)

(215 ILCS 5/356g) (from Ch. 73, par. 968g)
Sec. 356g. Mammograms; mastectomies.
(a) Every insurer shall provide in each group or individual policy, contract, or certificate of insurance issued or renewed for persons who are residents of this State, coverage for screening by low-dose mammography for all women 35 years of age or older for the presence of occult breast cancer within the provisions of the policy, contract, or certificate. The coverage shall be as follows:
(1) A baseline mammogram for women 35 to 39 years of

age.

(2) An annual mammogram for women 40 years of age or

older.

(3) A mammogram at the age and intervals considered

medically necessary by the woman's health care provider for women under 40 years of age and having a family history of breast cancer, prior personal history of breast cancer, positive genetic testing, or other risk factors.

(4) A comprehensive ultrasound screening and MRI of

an entire breast or breasts if a mammogram demonstrates heterogeneous or dense breast tissue, when medically necessary as determined by a physician licensed to practice medicine in all of its branches.

(5) A screening MRI when medically necessary, as

determined by a physician licensed to practice medicine in all of its branches.

For purposes of this Section, "low-dose mammography" means the x-ray examination of the breast using equipment dedicated specifically for mammography, including the x-ray tube, filter, compression device, and image receptor, with radiation exposure delivery of less than 1 rad per breast for 2 views of an average size breast. The term also includes digital mammography and includes breast tomosynthesis. As used in this Section, the term "breast tomosynthesis" means a radiologic procedure that involves the acquisition of projection images over the stationary breast to produce cross-sectional digital three-dimensional images of the breast.
If, at any time, the Secretary of the United States Department of Health and Human Services, or its successor agency, promulgates rules or regulations to be published in the Federal Register or publishes a comment in the Federal Register or issues an opinion, guidance, or other action that would require the State, pursuant to any provision of the Patient Protection and Affordable Care Act (Public Law 111-148), including, but not limited to, 42 U.S.C. 18031(d)(3)(B) or any successor provision, to defray the cost of any coverage for breast tomosynthesis outlined in this subsection, then the requirement that an insurer cover breast tomosynthesis is inoperative other than any such coverage authorized under Section 1902 of the Social Security Act, 42 U.S.C. 1396a, and the State shall not assume any obligation for the cost of coverage for breast tomosynthesis set forth in this subsection.
(a-5) Coverage as described by subsection (a) shall be provided at no cost to the insured and shall not be applied to an annual or lifetime maximum benefit.
(a-10) When health care services are available through contracted providers and a person does not comply with plan provisions specific to the use of contracted providers, the requirements of subsection (a-5) are not applicable. When a person does not comply with plan provisions specific to the use of contracted providers, plan provisions specific to the use of non-contracted providers must be applied without distinction for coverage required by this Section and shall be at least as favorable as for other radiological examinations covered by the policy or contract.
(b) No policy of accident or health insurance that provides for the surgical procedure known as a mastectomy shall be issued, amended, delivered, or renewed in this State unless that coverage also provides for prosthetic devices or reconstructive surgery incident to the mastectomy. Coverage for breast reconstruction in connection with a mastectomy shall include:
(1) reconstruction of the breast upon which the

mastectomy has been performed;

(2) surgery and reconstruction of the other breast to

produce a symmetrical appearance; and

(3) prostheses and treatment for physical

complications at all stages of mastectomy, including lymphedemas.

Care shall be determined in consultation with the attending physician and the patient. The offered coverage for prosthetic devices and reconstructive surgery shall be subject to the deductible and coinsurance conditions applied to the mastectomy, and all other terms and conditions applicable to other benefits. When a mastectomy is performed and there is no evidence of malignancy then the offered coverage may be limited to the provision of prosthetic devices and reconstructive surgery to within 2 years after the date of the mastectomy. As used in this Section, "mastectomy" means the removal of all or part of the breast for medically necessary reasons, as determined by a licensed physician.
Written notice of the availability of coverage under this Section shall be delivered to the insured upon enrollment and annually thereafter. An insurer may not deny to an insured eligibility, or continued eligibility, to enroll or to renew coverage under the terms of the plan solely for the purpose of avoiding the requirements of this Section. An insurer may not penalize or reduce or limit the reimbursement of an attending provider or provide incentives (monetary or otherwise) to an attending provider to induce the provider to provide care to an insured in a manner inconsistent with this Section.
(c) Rulemaking authority to implement Public Act 95-1045, if any, is conditioned on the rules being adopted in accordance with all provisions of the Illinois Administrative Procedure Act and all rules and procedures of the Joint Committee on Administrative Rules; any purported rule not so adopted, for whatever reason, is unauthorized.
(Source: P.A. 99-407 (see Section 20 of P.A. 99-588 for the effective date of P.A. 99-407); 99-433, eff. 8-21-15; 99-588, eff. 7-20-16; 99-642, eff. 7-28-16; 100-395, eff. 1-1-18.)

(215 ILCS 5/356g.5)
Sec. 356g.5. Clinical breast exam.
(a) The General Assembly finds that clinical breast examinations are a critical tool in the early detection of breast cancer, while the disease is in its earlier and potentially more treatable stages. Insurer reimbursement of clinical breast examinations is essential to the effort to reduce breast cancer deaths in Illinois.
(b) Every insurer shall provide, in each group or individual policy, contract, or certificate of accident or health insurance issued or renewed for persons who are residents of Illinois, coverage for complete and thorough clinical breast examinations as indicated by guidelines of practice, performed by a physician licensed to practice medicine in all its branches, a licensed advanced practice registered nurse, or a licensed physician assistant, to check for lumps and other changes for the purpose of early detection and prevention of breast cancer as follows:
(1) at least every 3 years for women at least 20

years of age but less than 40 years of age; and

(2) annually for women 40 years of age or older.
(c) Upon approval of a nationally recognized separate and distinct clinical breast exam code that is compliant with all State and federal laws, rules, and regulations, public and private insurance plans shall take action to cover clinical breast exams on a separate and distinct basis.
(Source: P.A. 99-173, eff. 7-29-15; 100-513, eff. 1-1-18.)

(215 ILCS 5/356g.5-1)
Sec. 356g.5-1. Breast cancer pain medication and therapy. A group or individual policy of accident and health insurance or managed care plan that is amended, delivered, issued, or renewed after the effective date of this amendatory Act of the 95th General Assembly must provide coverage for all medically necessary pain medication and pain therapy related to the treatment of breast cancer on the same terms and conditions that are generally applicable to coverage for other conditions. For purposes of this Section, "pain therapy" means pain therapy that is medically based and includes reasonably defined goals, including, but not limited to, stabilizing or reducing pain, with periodic evaluations of the efficacy of the pain therapy against these goals. The provisions of this Section do not apply to short-term travel, accident-only, limited, or specified-disease policies, or to policies or contracts designed for issuance to persons eligible for coverage under Title XVIII of the Social Security Act, known as Medicare, or any other similar coverage under State or federal governmental plans.
Rulemaking authority to implement this amendatory Act of the 95th General Assembly, if any, is conditioned on the rules being adopted in accordance with all provisions of the Illinois Administrative Procedure Act and all rules and procedures of the Joint Committee on Administrative Rules; any purported rule not so adopted, for whatever reason, is unauthorized.
(Source: P.A. 95-1045, eff. 3-27-09.)

(215 ILCS 5/356h) (from Ch. 73, par. 968h)
Sec. 356h. No individual or group policy of accident and health insurance which covers the insured's immediate family or children, as well as covering the insured, shall exclude a child from coverage or limit coverage for a child solely because the child is an adopted child, or solely because the child does not reside with the insured. For purposes of this Section, a child who is in the custody of the insured, pursuant to an interim court order of adoption or, in the case of group insurance, placement of adoption, whichever comes first, vesting temporary care of the child in the insured, is an adopted child, regardless of whether a final order granting adoption is ultimately issued.
(Source: P.A. 91-549, eff. 8-14-99.)

(215 ILCS 5/356i) (from Ch. 73, par. 968i)
Sec. 356i. Medical assistance; coverage of child.
(a) In this Section, "Medicaid" means medical assistance authorized under Section 1902 of the Social Security Act.
(b) An individual or group policy of accident and health insurance that is delivered or issued for delivery to any person in this State or renewed or amended may not contain any provision which limits or excludes payments of hospital or medical benefits coverage to or on behalf of the insured because the insured or any covered dependent is eligible for or receiving Medicaid benefits in this or any other state.
(c) To the extent that payment for covered expenses has been made under Article V, VI, or VII of the Illinois Public Aid Code for health care services provided to an individual, if a third party has a legal liability to make payments for those health care services, the State is considered to have acquired the rights of the individual to payment.
(d) If a child is covered under an accident and health insurance policy issued to the child's noncustodial parent, the issuer of the policy shall do all of the following:
(1) Provide necessary information to the child's

custodial parent to enable the child to obtain benefits under that coverage.

(2) Permit the child's custodial parent (or the

provider, with the custodial parent's approval) to submit claims for payment for covered services without the approval of the noncustodial parent.

(3) Make payments on claims submitted in accordance

with paragraph (2) directly to the custodial parent, the provider of health care services, or the state Medicaid agency.

(e) An insurer may not deny enrollment of a child under the accident and health insurance coverage of the child's parent on any of the following grounds:
(1) The child was born out of wedlock.
(2) The child is not claimed as a dependent on the

parent's federal income tax return.

(3) The child does not reside with the parent or in

the insurer's service area.

(f) If a parent is required by a court or administrative order to provide accident and health insurance coverage for a child and the parent is insured under a plan that offers coverage for eligible dependents, the insurer, upon receiving a copy of the order, shall:
(1) Upon application, permit the parent to add to the

parent's coverage such a child who is otherwise eligible for that coverage, without regard to any enrollment season restrictions.

(2) Add the child to the parent's coverage upon

application of the child's other parent, the state agency administering the Medicaid program, or the state agency administering a program for enforcing child support and establishing paternity under 42 U.S.C. 651 through 669 (or another child support enforcement program), if the parent is covered but fails to apply for coverage for the child.

(g) An insurer may not impose, on a state agency that has been assigned the rights of a covered individual who receives Medicaid benefits, requirements that are different from requirements applicable to an assignee of any other individual covered under the same insurance policy.
(h) Nothing in subsections (e) and (f) prevents an insurer from denying any such application if the child is not eligible for coverage according to the insurer's medical underwriting standards.
(i) The insurer may not eliminate coverage of such a child unless the insurer is provided satisfactory written evidence of either of the following:
(1) The court or administrative order is no longer in

effect.

(2) The child is or will be covered under a

comparable health care plan obtained by the parent under such order and that coverage is currently in effect or will take effect not later than the date the prior coverage is terminated.

(Source: P.A. 89-183, eff. 1-1-96.)

(215 ILCS 5/356j) (from Ch. 73, par. 968j)
Sec. 356j. (Repealed).
(Source: Repealed by P.A. 89-183, eff. 1-1-96.)

(215 ILCS 5/356K) (from Ch. 73, par. 968K)
Sec. 356K. Coverage for Organ Transplantation Procedures. No accident and health insurer providing coverage under this Act for hospital or medical expenses shall deny reimbursement for an otherwise covered expense incurred for any organ transplantation procedure solely on the basis that such procedure is deemed experimental or investigational unless supported by the determination of the Office of Health Care Technology Assessment within the Agency for Health Care Policy and Research within the federal Department of Health and Human Services that such procedure is either experimental or investigational or that there is insufficient data or experience to determine whether an organ transplantation procedure is clinically acceptable. If an accident and health insurer has made written request, or had one made on its behalf by a national organization, for determination by the Office of Health Care Technology Assessment within the Agency for Health Care Policy and Research within the federal Department of Health and Human Services as to whether a specific organ transplantation procedure is clinically acceptable and said organization fails to respond to such a request within a period of 90 days, the failure to act may be deemed a determination that the procedure is deemed to be experimental or investigational.
(Source: P.A. 87-218.)

(215 ILCS 5/356L) (from Ch. 73, par. 968L)
Sec. 356L. No policy of accident or health insurance shall include any provision which shall have the effect of denying coverage to or on behalf of an insured under such policy on the basis of a failure by the insured to file a notice of claim within the time period required by the policy, provided such failure is caused solely by the physical inability or mental incapacity of the insured to file such notice of claim because of a period of emergency hospitalization.
(Source: P.A. 86-784.)

(215 ILCS 5/356m) (from Ch. 73, par. 968m)
Sec. 356m. Infertility coverage.
(a) No group policy of accident and health insurance providing coverage for more than 25 employees that provides pregnancy related benefits may be issued, amended, delivered, or renewed in this State after the effective date of this amendatory Act of the 99th General Assembly unless the policy contains coverage for the diagnosis and treatment of infertility including, but not limited to, in vitro fertilization, uterine embryo lavage, embryo transfer, artificial insemination, gamete intrafallopian tube transfer, zygote intrafallopian tube transfer, and low tubal ovum transfer.
(b) The coverage required under subsection (a) is subject to the following conditions:
(1) Coverage for procedures for in vitro

fertilization, gamete intrafallopian tube transfer, or zygote intrafallopian tube transfer shall be required only if:

(A) the covered individual has been unable to

attain a viable pregnancy, maintain a viable pregnancy, or sustain a successful pregnancy through reasonable, less costly medically appropriate infertility treatments for which coverage is available under the policy, plan, or contract;

(B) the covered individual has not undergone 4

completed oocyte retrievals, except that if a live birth follows a completed oocyte retrieval, then 2 more completed oocyte retrievals shall be covered; and

(C) the procedures are performed at medical

facilities that conform to the American College of Obstetric and Gynecology guidelines for in vitro fertilization clinics or to the American Fertility Society minimal standards for programs of in vitro fertilization.

(2) The procedures required to be covered under this

Section are not required to be contained in any policy or plan issued to or by a religious institution or organization or to or by an entity sponsored by a religious institution or organization that finds the procedures required to be covered under this Section to violate its religious and moral teachings and beliefs.

(c) For purpose of this Section, "infertility" means the inability to conceive after one year of unprotected sexual intercourse, the inability to conceive after one year of attempts to produce conception, the inability to conceive after an individual is diagnosed with a condition affecting fertility, or the inability to sustain a successful pregnancy.
(Source: P.A. 99-421, eff. 1-1-16.)

(215 ILCS 5/356n) (from Ch. 73, par. 968n)
Sec. 356n. Fibrocystic condition; denial of coverage. No group or individual policy of accident or health insurance or any renewal thereof shall be denied by the insurer, nor shall any policy contain any exception or exclusion of benefits, solely because the insured has been diagnosed as having a fibrocystic breast condition, unless the condition is diagnosed by a breast biopsy that demonstrates an increased disposition to the development of breast cancer or unless the insured's medical history confirms a chronic, relapsing, symptomatic breast condition.
(Source: P.A. 87-519; 87-895; 87-1066.)

(215 ILCS 5/356p) (from Ch. 73, par. 968p)
Sec. 356p. Breast implant removal. No individual or group policy of accident and health insurance shall deny coverage for the removal of breast implants when the removal of the implants is medically necessary treatment for a sickness or injury. This Section does not apply to surgery performed for removal of breast implants that were implanted solely for cosmetic reasons. For the purpose of this Section, cosmetic reasons does not include cosmetic surgery performed as reconstruction resulting from sickness or injury.
(Source: P.A. 87-938.)

(215 ILCS 5/356q)
Sec. 356q. On or after the effective date of this Section, every insurer which delivers or issues for delivery in this State a group accident and health policy providing coverage for hospital, medical, or surgical treatment on an expense-incurred basis shall offer, for an additional premium and subject to the insurer's standard of insurability, optional coverage for the reasonable and necessary medical treatment of temporomandibular joint disorder and craniomandibular disorder. The group policyholder shall accept or reject the coverage in writing on the application or an amendment thereto for the master group policy. Benefits may be subject to the same pre-existing conditions, limitations, deductibles, co-payments and co-insurance that generally apply to any other sickness. The maximum lifetime benefits for temporomandibular joint disorder and craniomandibular treatment shall be no less than $2,500. Nothing herein shall prevent an insurer from including such coverage for temporomandibular joint disorder and craniomandibular disorder as part of a policy's basic coverage, in lieu of offering optional coverage.
(Source: P.A. 88-592, eff. 1-1-95.)

(215 ILCS 5/356r)
Sec. 356r. Woman's principal health care provider.
(a) An individual or group policy of accident and health insurance or a managed care plan amended, delivered, issued, or renewed in this State after November 14, 1996 that requires an insured or enrollee to designate an individual to coordinate care or to control access to health care services shall also permit a female insured or enrollee to designate a participating woman's principal health care provider, and the insurer or managed care plan shall provide the following written notice to all female insureds or enrollees no later than 120 days after the effective date of this amendatory Act of 1998; to all new enrollees at the time of enrollment; and thereafter to all existing enrollees at least annually, as a part of a regular publication or informational mailing:

principal health care provider" in addition to your selection of a primary care physician. A woman's principal health care provider is a physician licensed to practice medicine in all its branches specializing in obstetrics or gynecology or specializing in family practice. A woman's principal health care provider may be seen for care without referrals from your primary care physician. If you have not already selected a woman's principal health care provider, you may do so now or at any other time. You are not required to have or to select a woman's principal health care provider.

Your woman's principal health care provider must be a

part of your plan. You may get the list of participating obstetricians, gynecologists, and family practice specialists from your employer's employee benefits coordinator, or for your own copy of the current list, you may call [insert plan's toll free number]. The list will be sent to you within 10 days after your call. To designate a woman's principal health care provider from the list, call [insert plan's toll free number] and tell our staff the name of the physician you have selected.".

If the insurer or managed care plan exercises the option set forth in subsection (a-5), the notice shall also state:
"Your plan requires that your primary care physician

and your woman's principal health care provider have a referral arrangement with one another. If the woman's principal health care provider that you select does not have a referral arrangement with your primary care physician, you will have to select a new primary care physician who has a referral arrangement with your woman's principal health care provider or you may select a woman's principal health care provider who has a referral arrangement with your primary care physician. The list of woman's principal health care providers will also have the names of the primary care physicians and their referral arrangements.".

No later than 120 days after the effective date of this amendatory Act of 1998, the insurer or managed care plan shall provide each employer who has a policy of insurance or a managed care plan with the insurer or managed care plan with a list of physicians licensed to practice medicine in all its branches specializing in obstetrics or gynecology or specializing in family practice who have contracted with the plan. At the time of enrollment and thereafter within 10 days after a request by an insured or enrollee, the insurer or managed care plan also shall provide this list directly to the insured or enrollee. The list shall include each physician's address, telephone number, and specialty. No insurer or plan formal or informal policy may restrict a female insured's or enrollee's right to designate a woman's principal health care provider, except as set forth in subsection (a-5). If the female enrollee is an enrollee of a managed care plan under contract with the Department of Healthcare and Family Services, the physician chosen by the enrollee as her woman's principal health care provider must be a Medicaid-enrolled provider. This requirement does not require a female insured or enrollee to make a selection of a woman's principal health care provider. The female insured or enrollee may designate a physician licensed to practice medicine in all its branches specializing in family practice as her woman's principal health care provider.
(a-5) The insured or enrollee may be required by the insurer or managed care plan to select a woman's principal health care provider who has a referral arrangement with the insured's or enrollee's individual who coordinates care or controls access to health care services if such referral arrangement exists or to select a new individual to coordinate care or to control access to health care services who has a referral arrangement with the woman's principal health care provider chosen by the insured or enrollee, if such referral arrangement exists. If an insurer or a managed care plan requires an insured or enrollee to select a new physician under this subsection (a-5), the insurer or managed care plan must provide the insured or enrollee with both options to select a new physician provided in this subsection (a-5).
Notwithstanding a plan's restrictions of the frequency or timing of making designations of primary care providers, a female enrollee or insured who is subject to the selection requirements of this subsection, may, at any time, effect a change in primary care physicians in order to make a selection of a woman's principal health care provider.
(a-6) If an insurer or managed care plan exercises the option in subsection (a-5), the list to be provided under subsection (a) shall identify the referral arrangements that exist between the individual who coordinates care or controls access to health care services and the woman's principal health care provider in order to assist the female insured or enrollee to make a selection within the insurer's or managed care plan's requirement.
(b) If a female insured or enrollee has designated a woman's principal health care provider, then the insured or enrollee must be given direct access to the woman's principal health care provider for services covered by the policy or plan without the need for a referral or prior approval. Nothing shall prohibit the insurer or managed care plan from requiring prior authorization or approval from either a primary care provider or the woman's principal health care provider for referrals for additional care or services.
(c) For the purposes of this Section the following terms are defined:
(1) "Woman's principal health care provider" means a

physician licensed to practice medicine in all of its branches specializing in obstetrics or gynecology or specializing in family practice.

(2) "Managed care entity" means any entity including

a licensed insurance company, hospital or medical service plan, health maintenance organization, limited health service organization, preferred provider organization, third party administrator, an employer or employee organization, or any person or entity that establishes, operates, or maintains a network of participating providers.

(3) "Managed care plan" means a plan operated by a

managed care entity that provides for the financing of health care services to persons enrolled in the plan through:

(A) organizational arrangements for ongoing

quality assurance, utilization review programs, or dispute resolution; or

(B) financial incentives for persons enrolled in

the plan to use the participating providers and procedures covered by the plan.

(4) "Participating provider" means a physician who

has contracted with an insurer or managed care plan to provide services to insureds or enrollees as defined by the contract.

(d) The original provisions of this Section became law on July 17, 1996 and took effect November 14, 1996, which is 120 days after becoming law.
(Source: P.A. 95-331, eff. 8-21-07.)

(215 ILCS 5/356s)
Sec. 356s. Post-parturition care. An individual or group policy of accident and health insurance that provides maternity coverage and is amended, delivered, issued, or renewed after the effective date of this amendatory Act of 1996 shall provide coverage for the following:
(1) a minimum of 48 hours of inpatient care following

a vaginal delivery for the mother and the newborn, except as otherwise provided in this Section; or

(2) a minimum of 96 hours of inpatient care following

a delivery by caesarian section for the mother and newborn, except as otherwise provided in this Section.

A shorter length of hospital inpatient stay for services related to maternity and newborn care may be provided if the attending physician licensed to practice medicine in all of its branches determines, in accordance with the protocols and guidelines developed by the American College of Obstetricians and Gynecologists or the American Academy of Pediatrics, that the mother and the newborn meet the appropriate guidelines for that length of stay based upon evaluation of the mother and newborn and the coverage and availability of a post-discharge physician office visit or in-home nurse visit to verify the condition of the infant in the first 48 hours after discharge.
(Source: P.A. 89-513, eff. 9-15-96; 90-14, eff. 7-1-97.)

(215 ILCS 5/356t)
Sec. 356t. Post-mastectomy care. An individual or group policy of accident and health insurance or managed care plan that provides surgical coverage and is amended, delivered, issued, or renewed after the effective date of this amendatory Act of 1997 shall provide inpatient coverage following a mastectomy for a length of time determined by the attending physician to be medically necessary and in accordance with protocols and guidelines based on sound scientific evidence and upon evaluation of the patient and the coverage for and availability of a post-discharge physician office visit or in-home nurse visit to verify the condition of the patient in the first 48 hours after discharge.
(Source: P.A. 90-7, eff. 6-10-97; 90-655, eff. 7-30-98.)

(215 ILCS 5/356u)
Sec. 356u. Pap tests and prostate-specific antigen tests.
(a) A group policy of accident and health insurance that provides coverage for hospital or medical treatment or services for illness on an expense-incurred basis and is amended, delivered, issued, or renewed after the effective date of this amendatory Act of 1997 shall provide coverage for all of the following:
(1) An annual cervical smear or Pap smear test for

female insureds.

(2) An annual digital rectal examination and a

prostate-specific antigen test, for male insureds upon the recommendation of a physician licensed to practice medicine in all its branches for:

(A) asymptomatic men age 50 and over;
(B) African-American men age 40 and over; and
(C) men age 40 and over with a family history of

prostate cancer.

(3) Surveillance tests for ovarian cancer for female

insureds who are at risk for ovarian cancer.

(b) This Section shall not apply to agreements, contracts, or policies that provide coverage for a specified disease or other limited benefit coverage.
(c) For the purposes of this Section:
"At risk for ovarian cancer" means:
(1) having a family history (i) with one or more

first-degree relatives with ovarian cancer, (ii) of clusters of women relatives with breast cancer, or (iii) of nonpolyposis colorectal cancer; or

(2) testing positive for BRCA1 or BRCA2 mutations.
"Surveillance tests for ovarian cancer" means annual screening using (i) CA-125 serum tumor marker testing, (ii) transvaginal ultrasound, (iii) pelvic examination.
(Source: P.A. 94-122, eff. 1-1-06.)

(215 ILCS 5/356v)
Sec. 356v. Use of information derived from genetic testing. After the effective date of this amendatory Act of 1997, an insurer must comply with the provisions of the Genetic Information Privacy Act in connection with the amendment, delivery, issuance, or renewal of, or claims for or denial of coverage under, an individual or group policy of accident and health insurance. Additionally, genetic information shall not be treated as a condition described in item (1) of subsection (A) of Section 20 of the Illinois Health Insurance Portability and Accountability Act in the absence of a diagnosis of the condition related to that genetic information.
(Source: P.A. 90-25, eff. 1-1-98; 90-655, eff. 7-30-98; 91-549, eff. 8-14-99.)

(215 ILCS 5/356w)
Sec. 356w. Diabetes self-management training and education.
(a) A group policy of accident and health insurance that is amended, delivered, issued, or renewed after the effective date of this amendatory Act of 1998 shall provide coverage for outpatient self-management training and education, equipment, and supplies, as set forth in this Section, for the treatment of type 1 diabetes, type 2 diabetes, and gestational diabetes mellitus.
(b) As used in this Section:
"Diabetes self-management training" means instruction in an outpatient setting which enables a diabetic patient to understand the diabetic management process and daily management of diabetic therapy as a means of avoiding frequent hospitalization and complications. Diabetes self-management training shall include the content areas listed in the National Standards for Diabetes Self-Management Education Programs as published by the American Diabetes Association, including medical nutrition therapy and education programs, as defined by the contract of insurance, that allow the patient to maintain an A1c level within the range identified in nationally recognized standards of care.
"Medical nutrition therapy" shall have the meaning ascribed to that term in the Dietitian Nutritionist Practice Act.
"Physician" means a physician licensed to practice medicine in all of its branches providing care to the individual.
"Qualified provider" for an individual that is enrolled in:
(1) a health maintenance organization that uses a

primary care physician to control access to specialty care means (A) the individual's primary care physician licensed to practice medicine in all of its branches, (B) a physician licensed to practice medicine in all of its branches to whom the individual has been referred by the primary care physician, or (C) a certified, registered, or licensed network health care professional with expertise in diabetes management to whom the individual has been referred by the primary care physician.

(2) an insurance plan means (A) a physician licensed

to practice medicine in all of its branches or (B) a certified, registered, or licensed health care professional with expertise in diabetes management to whom the individual has been referred by a physician.

(c) Coverage under this Section for diabetes self-management training, including medical nutrition education, shall be limited to the following:
(1) Up to 3 medically necessary visits to a qualified

provider upon initial diagnosis of diabetes by the patient's physician or, if diagnosis of diabetes was made within one year prior to the effective date of this amendatory Act of 1998 where the insured was a covered individual, up to 3 medically necessary visits to a qualified provider within one year after that effective date.

(2) Up to 2 medically necessary visits to a qualified

provider upon a determination by a patient's physician that a significant change in the patient's symptoms or medical condition has occurred. A "significant change" in condition means symptomatic hyperglycemia (greater than 250 mg/dl on repeated occasions), severe hypoglycemia (requiring the assistance of another person), onset or progression of diabetes, or a significant change in medical condition that would require a significantly different treatment regimen.

Payment by the insurer or health maintenance organization for the coverage required for diabetes self-management training pursuant to the provisions of this Section is only required to be made for services provided. No coverage is required for additional visits beyond those specified in items (1) and (2) of this subsection.
Coverage under this subsection (c) for diabetes self-management training shall be subject to the same deductible, co-payment, and co-insurance provisions that apply to coverage under the policy for other services provided by the same type of provider.
(d) Coverage shall be provided for the following equipment when medically necessary and prescribed by a physician licensed to practice medicine in all of its branches. Coverage for the following items shall be subject to deductible, co-payment and co-insurance provisions provided for under the policy or a durable medical equipment rider to the policy:
(1) blood glucose monitors;
(2) blood glucose monitors for the legally blind;
(3) cartridges for the legally blind; and
(4) lancets and lancing devices.
This subsection does not apply to a group policy of accident and health insurance that does not provide a durable medical equipment benefit.
(e) Coverage shall be provided for the following pharmaceuticals and supplies when medically necessary and prescribed by a physician licensed to practice medicine in all of its branches. Coverage for the following items shall be subject to the same coverage, deductible, co-payment, and co-insurance provisions under the policy or a drug rider to the policy:
(1) insulin;
(2) syringes and needles;
(3) test strips for glucose monitors;
(4) FDA approved oral agents used to control blood

sugar; and

(5) glucagon emergency kits.
This subsection does not apply to a group policy of accident and health insurance that does not provide a drug benefit.
(f) Coverage shall be provided for regular foot care exams by a physician or by a physician to whom a physician has referred the patient. Coverage for regular foot care exams shall be subject to the same deductible, co-payment, and co-insurance provisions that apply under the policy for other services provided by the same type of provider.
(g) If authorized by a physician, diabetes self-management training may be provided as a part of an office visit, group setting, or home visit.
(h) This Section shall not apply to agreements, contracts, or policies that provide coverage for a specified diagnosis or other limited benefit coverage.
(Source: P.A. 97-281, eff. 1-1-12; 97-1141, eff. 12-28-12.)

(215 ILCS 5/356x)
Sec. 356x. Coverage for colorectal cancer examination and screening.
(a) An individual or group policy of accident and health insurance or a managed care plan that is amended, delivered, issued, or renewed on or after the effective date of this amendatory Act of the 93rd General Assembly that provides coverage to a resident of this State must provide benefits or coverage for all colorectal cancer examinations and laboratory tests for colorectal cancer as prescribed by a physician, in accordance with the published American Cancer Society guidelines on colorectal cancer screening or other existing colorectal cancer screening guidelines issued by nationally recognized professional medical societies or federal government agencies, including the National Cancer Institute, the Centers for Disease Control and Prevention, and the American College of Gastroenterology.
(b) Coverage required under this Section may not impose any deductible, coinsurance, waiting period, or other cost-sharing limitation that is greater than that required for other coverage under the policy.
(Source: P.A. 93-568, eff. 1-1-04.)

(215 ILCS 5/356y)
Sec. 356y. (Repealed).
(Source: P.A. 91-406, eff. 1-1-00. Repealed internally, eff. 1-1-03.)

(215 ILCS 5/356z.1)
Sec. 356z.1. Prenatal HIV testing. An individual or group policy of accident and health insurance that provides maternity coverage and is amended, delivered, issued, or renewed after the effective date of this amendatory Act of the 92nd General Assembly must provide coverage for prenatal HIV testing ordered by an attending physician licensed to practice medicine in all its branches, or by a physician assistant or advanced practice registered nurse, including but not limited to orders consistent with the recommendations of the American College of Obstetricians and Gynecologists or the American Academy of Pediatrics.
(Source: P.A. 99-173, eff. 7-29-15.)

(215 ILCS 5/356z.2)
Sec. 356z.2. Coverage for adjunctive services in dental care.
(a) An individual or group policy of accident and health insurance amended, delivered, issued, or renewed after January 1, 2003 (the effective date of Public Act 92-764) shall cover charges incurred, and anesthetics provided, in conjunction with dental care that is provided to a covered individual in a hospital or an ambulatory surgical treatment center if any of the following applies:
(1) the individual is a child age 6 or under;
(2) the individual has a medical condition that

requires hospitalization or general anesthesia for dental care; or

(3) the individual is a person with a disability.
(a-5) An individual or group policy of accident and health insurance amended, delivered, issued, or renewed after January 1, 2016 (the effective date of Public Act 99-141) shall cover charges incurred, and anesthetics provided by a dentist with a permit provided under Section 8.1 of the Illinois Dental Practice Act, in conjunction with dental care that is provided to a covered individual in a dental office, oral surgeon's office, hospital, or ambulatory surgical treatment center if the individual is under age 19 and has been diagnosed with an autism spectrum disorder as defined in Section 10 of the Autism Spectrum Disorders Reporting Act or a developmental disability. A covered individual shall be required to make 2 visits to the dental care provider prior to accessing other coverage under this subsection.
For purposes of this subsection, "developmental disability" means a disability that is attributable to an intellectual disability or a related condition, if the related condition meets all of the following conditions:
(1) it is attributable to cerebral palsy, epilepsy,

or any other condition, other than mental illness, found to be closely related to an intellectual disability because that condition results in impairment of general intellectual functioning or adaptive behavior similar to that of individuals with an intellectual disability and requires treatment or services similar to those required for those individuals; for purposes of this definition, autism is considered a related condition;

(2) it is manifested before the individual reaches

age 22;

(3) it is likely to continue indefinitely; and
(4) it results in substantial functional limitations

in 3 or more of the following areas of major life activity: self-care, language, learning, mobility, self-direction, and capacity for independent living.

(b) For purposes of this Section, "ambulatory surgical treatment center" has the meaning given to that term in Section 3 of the Ambulatory Surgical Treatment Center Act.
For purposes of this Section, "person with a disability" means a person, regardless of age, with a chronic disability if the chronic disability meets all of the following conditions:
(1) It is attributable to a mental or physical

impairment or combination of mental and physical impairments.

(2) It is likely to continue.
(3) It results in substantial functional limitations

in one or more of the following areas of major life activity:

(A) self-care;
(B) receptive and expressive language;
(C) learning;
(D) mobility;
(E) capacity for independent living; or
(F) economic self-sufficiency.
(c) The coverage required under this Section may be subject to any limitations, exclusions, or cost-sharing provisions that apply generally under the insurance policy.
(d) This Section does not apply to a policy that covers only dental care.
(e) Nothing in this Section requires that the dental services be covered.
(f) The provisions of this Section do not apply to short-term travel, accident-only, limited, or specified disease policies, nor to policies or contracts designed for issuance to persons eligible for coverage under Title XVIII of the Social Security Act, known as Medicare, or any other similar coverage under State or federal governmental plans.
(Source: P.A. 99-141, eff. 1-1-16; 99-143, eff. 7-27-15; 99-642, eff. 7-28-16.)

(215 ILCS 5/356z.3)
Sec. 356z.3. Disclosure of limited benefit. An insurer that issues, delivers, amends, or renews an individual or group policy of accident and health insurance in this State after the effective date of this amendatory Act of the 92nd General Assembly and arranges, contracts with, or administers contracts with a provider whereby beneficiaries are provided an incentive to use the services of such provider must include the following disclosure on its contracts and evidences of coverage: "WARNING, LIMITED BENEFITS WILL BE PAID WHEN NON-PARTICIPATING PROVIDERS ARE USED. You should be aware that when you elect to utilize the services of a non-participating provider for a covered service in non-emergency situations, benefit payments to such non-participating provider are not based upon the amount billed. The basis of your benefit payment will be determined according to your policy's fee schedule, usual and customary charge (which is determined by comparing charges for similar services adjusted to the geographical area where the services are performed), or other method as defined by the policy. YOU CAN EXPECT TO PAY MORE THAN THE COINSURANCE AMOUNT DEFINED IN THE POLICY AFTER THE PLAN HAS PAID ITS REQUIRED PORTION. Non-participating providers may bill members for any amount up to the billed charge after the plan has paid its portion of the bill as provided in Section 356z.3a of the Illinois Insurance Code. Participating providers have agreed to accept discounted payments for services with no additional billing to the member other than co-insurance and deductible amounts. You may obtain further information about the participating status of professional providers and information on out-of-pocket expenses by calling the toll free telephone number on your identification card.".
(Source: P.A. 96-1523, eff. 6-1-11; 97-813, eff. 7-13-12.)

(215 ILCS 5/356z.3a)
Sec. 356z.3a. Nonparticipating facility-based physicians and providers.
(a) For purposes of this Section, "facility-based provider" means a physician or other provider who provide radiology, anesthesiology, pathology, neonatology, or emergency department services to insureds, beneficiaries, or enrollees in a participating hospital or participating ambulatory surgical treatment center.
(b) When a beneficiary, insured, or enrollee utilizes a participating network hospital or a participating network ambulatory surgery center and, due to any reason, in network services for radiology, anesthesiology, pathology, emergency physician, or neonatology are unavailable and are provided by a nonparticipating facility-based physician or provider, the insurer or health plan shall ensure that the beneficiary, insured, or enrollee shall incur no greater out-of-pocket costs than the beneficiary, insured, or enrollee would have incurred with a participating physician or provider for covered services.
(c) If a beneficiary, insured, or enrollee agrees in writing, notwithstanding any other provision of this Code, any benefits a beneficiary, insured, or enrollee receives for services under the situation in subsection (b) are assigned to the nonparticipating facility-based providers. The insurer or health plan shall provide the nonparticipating provider with a written explanation of benefits that specifies the proposed reimbursement and the applicable deductible, copayment or coinsurance amounts owed by the insured, beneficiary or enrollee. The insurer or health plan shall pay any reimbursement directly to the nonparticipating facility-based provider. The nonparticipating facility-based physician or provider shall not bill the beneficiary, insured, or enrollee, except for applicable deductible, copayment, or coinsurance amounts that would apply if the beneficiary, insured, or enrollee utilized a participating physician or provider for covered services. If a beneficiary, insured, or enrollee specifically rejects assignment under this Section in writing to the nonparticipating facility-based provider, then the nonparticipating facility-based provider may bill the beneficiary, insured, or enrollee for the services rendered.
(d) For bills assigned under subsection (c), the nonparticipating facility-based provider may bill the insurer or health plan for the services rendered, and the insurer or health plan may pay the billed amount or attempt to negotiate reimbursement with the nonparticipating facility-based provider. If attempts to negotiate reimbursement for services provided by a nonparticipating facility-based provider do not result in a resolution of the payment dispute within 30 days after receipt of written explanation of benefits by the insurer or health plan, then an insurer or health plan or nonparticipating facility-based physician or provider may initiate binding arbitration to determine payment for services provided on a per bill basis. The party requesting arbitration shall notify the other party arbitration has been initiated and state its final offer before arbitration. In response to this notice, the nonrequesting party shall inform the requesting party of its final offer before the arbitration occurs. Arbitration shall be initiated by filing a request with the Department of Insurance.
(e) The Department of Insurance shall publish a list of approved arbitrators or entities that shall provide binding arbitration. These arbitrators shall be American Arbitration Association or American Health Lawyers Association trained arbitrators. Both parties must agree on an arbitrator from the Department of Insurance's list of arbitrators. If no agreement can be reached, then a list of 5 arbitrators shall be provided by the Department of Insurance. From the list of 5 arbitrators, the insurer can veto 2 arbitrators and the provider can veto 2 arbitrators. The remaining arbitrator shall be the chosen arbitrator. This arbitration shall consist of a review of the written submissions by both parties. Binding arbitration shall provide for a written decision within 45 days after the request is filed with the Department of Insurance. Both parties shall be bound by the arbitrator's decision. The arbitrator's expenses and fees, together with other expenses, not including attorney's fees, incurred in the conduct of the arbitration, shall be paid as provided in the decision.
(f) This Section 356z.3a does not apply to a beneficiary, insured, or enrollee who willfully chooses to access a nonparticipating facility-based physician or provider for health care services available through the insurer's or plan's network of participating physicians and providers. In these circumstances, the contractual requirements for nonparticipating facility-based provider reimbursements will apply.
(g) Section 368a of this Act shall not apply during the pendency of a decision under subsection (d) any interest required to be paid a provider under Section 368a shall not accrue until after 30 days of an arbitrator's decision as provided in subsection (d), but in no circumstances longer than 150 days from date the nonparticipating facility-based provider billed for services rendered.
(h) Nothing in this Section shall be interpreted to change the prudent layperson provisions with respect to emergency services under the Managed Care Reform and Patient Rights Act.
(Source: P.A. 98-154, eff. 8-2-13.)

(215 ILCS 5/356z.4)
Sec. 356z.4. Coverage for contraceptives.
(a)(1) The General Assembly hereby finds and declares all of the following:
(A) Illinois has a long history of expanding

timely access to birth control to prevent unintended pregnancy.

(B) The federal Patient Protection and Affordable

Care Act includes a contraceptive coverage guarantee as part of a broader requirement for health insurance to cover key preventive care services without out-of-pocket costs for patients.

(C) The General Assembly intends to build on

existing State and federal law to promote gender equity and women's health and to ensure greater contraceptive coverage equity and timely access to all federal Food and Drug Administration approved methods of birth control for all individuals covered by an individual or group health insurance policy in Illinois.

(D) Medical management techniques such as denials,

step therapy, or prior authorization in public and private health care coverage can impede access to the most effective contraceptive methods.

(2) As used in this subsection (a):
"Contraceptive services" includes consultations, examinations, procedures, and medical services related to the use of contraceptive methods (including natural family planning) to prevent an unintended pregnancy.
"Medical necessity", for the purposes of this subsection (a), includes, but is not limited to, considerations such as severity of side effects, differences in permanence and reversibility of contraceptive, and ability to adhere to the appropriate use of the item or service, as determined by the attending provider.
"Therapeutic equivalent version" means drugs, devices, or products that can be expected to have the same clinical effect and safety profile when administered to patients under the conditions specified in the labeling and satisfy the following general criteria:
(i) they are approved as safe and effective;
(ii) they are pharmaceutical equivalents in that they

(A) contain identical amounts of the same active drug ingredient in the same dosage form and route of administration and (B) meet compendial or other applicable standards of strength, quality, purity, and identity;

(iii) they are bioequivalent in that (A) they do not

present a known or potential bioequivalence problem and they meet an acceptable in vitro standard or (B) if they do present such a known or potential problem, they are shown to meet an appropriate bioequivalence standard;

(iv) they are adequately labeled; and
(v) they are manufactured in compliance with Current

Good Manufacturing Practice regulations.

(3) An individual or group policy of accident and health insurance amended, delivered, issued, or renewed in this State after the effective date of this amendatory Act of the 99th General Assembly shall provide coverage for all of the following services and contraceptive methods:
(A) All contraceptive drugs, devices, and other

products approved by the United States Food and Drug Administration. This includes all over-the-counter contraceptive drugs, devices, and products approved by the United States Food and Drug Administration, excluding male condoms. The following apply:

(i) If the United States Food and Drug

Administration has approved one or more therapeutic equivalent versions of a contraceptive drug, device, or product, a policy is not required to include all such therapeutic equivalent versions in its formulary, so long as at least one is included and covered without cost-sharing and in accordance with this Section.

(ii) If an individual's attending provider

recommends a particular service or item approved by the United States Food and Drug Administration based on a determination of medical necessity with respect to that individual, the plan or issuer must cover that service or item without cost sharing. The plan or issuer must defer to the determination of the attending provider.

(iii) If a drug, device, or product is not

covered, plans and issuers must have an easily accessible, transparent, and sufficiently expedient process that is not unduly burdensome on the individual or a provider or other individual acting as a patient's authorized representative to ensure coverage without cost sharing.

(iv) This coverage must provide for the

dispensing of 12 months' worth of contraception at one time.

(B) Voluntary sterilization procedures.
(C) Contraceptive services, patient education, and

counseling on contraception.

(D) Follow-up services related to the drugs,

devices, products, and procedures covered under this Section, including, but not limited to, management of side effects, counseling for continued adherence, and device insertion and removal.

(4) Except as otherwise provided in this subsection (a), a policy subject to this subsection (a) shall not impose a deductible, coinsurance, copayment, or any other cost-sharing requirement on the coverage provided.
(5) Except as otherwise authorized under this subsection (a), a policy shall not impose any restrictions or delays on the coverage required under this subsection (a).
(6) If, at any time, the Secretary of the United States Department of Health and Human Services, or its successor agency, promulgates rules or regulations to be published in the Federal Register or publishes a comment in the Federal Register or issues an opinion, guidance, or other action that would require the State, pursuant to any provision of the Patient Protection and Affordable Care Act (Public Law 111-148), including, but not limited to, 42 U.S.C. 18031(d)(3)(B) or any successor provision, to defray the cost of any coverage outlined in this subsection (a), then this subsection (a) is inoperative with respect to all coverage outlined in this subsection (a) other than that authorized under Section 1902 of the Social Security Act, 42 U.S.C. 1396a, and the State shall not assume any obligation for the cost of the coverage set forth in this subsection (a).
(b) This subsection (b) shall become operative if and only if subsection (a) becomes inoperative.
An individual or group policy of accident and health insurance amended, delivered, issued, or renewed in this State after the date this subsection (b) becomes operative that provides coverage for outpatient services and outpatient prescription drugs or devices must provide coverage for the insured and any dependent of the insured covered by the policy for all outpatient contraceptive services and all outpatient contraceptive drugs and devices approved by the Food and Drug Administration. Coverage required under this Section may not impose any deductible, coinsurance, waiting period, or other cost-sharing or limitation that is greater than that required for any outpatient service or outpatient prescription drug or device otherwise covered by the policy.
Nothing in this subsection (b) shall be construed to require an insurance company to cover services related to permanent sterilization that requires a surgical procedure.
As used in this subsection (b), "outpatient contraceptive service" means consultations, examinations, procedures, and medical services, provided on an outpatient basis and related to the use of contraceptive methods (including natural family planning) to prevent an unintended pregnancy.
(c) Nothing in this Section shall be construed to require an insurance company to cover services related to an abortion as the term "abortion" is defined in the Illinois Abortion Law of 1975.
(d) If a plan or issuer utilizes a network of providers, nothing in this Section shall be construed to require coverage or to prohibit the plan or issuer from imposing cost-sharing for items or services described in this Section that are provided or delivered by an out-of-network provider, unless the plan or issuer does not have in its network a provider who is able to or is willing to provide the applicable items or services.
(Source: P.A. 99-672, eff. 1-1-17.)

(215 ILCS 5/356z.5)
Sec. 356z.5. Prescription inhalants. A group or individual policy of accident and health insurance or managed care plan amended, delivered, issued, or renewed after the effective date of this amendatory Act of the 93rd General Assembly that provides coverage for prescription drugs may not deny or limit coverage for prescription inhalants to enable persons to breathe when suffering from asthma or other life-threatening bronchial ailments based upon any restriction on the number of days before an inhaler refill may be obtained if, contrary to those restrictions, the inhalants have been ordered or prescribed by the treating physician and are medically appropriate.
(Source: P.A. 95-331, eff. 8-21-07.)

(215 ILCS 5/356z.6)
Sec. 356z.6. Bone mass measurement; osteoporosis. A group or individual policy of accident and health insurance amended, delivered, issued, or renewed after the effective date of this amendatory Act of the 93rd General Assembly must provide coverage for medically necessary bone mass measurement and for the diagnosis and treatment of osteoporosis on the same terms and conditions that are generally applicable to coverage for other medical conditions.
(Source: P.A. 93-853, eff. 1-1-05.)

(215 ILCS 5/356z.7) (was 215 ILCS 5/370r)
Sec. 356z.7. Prescription drugs; cancer treatment. No group policy of accident or health insurance that provides coverage for prescribed drugs approved by the federal Food and Drug Administration for the treatment of certain types of cancer shall exclude coverage of any drug on the basis that the drug has been prescribed for the treatment of a type of cancer for which the drug has not been approved by the federal Food and Drug Administration. The drug, however, must be approved by the federal Food and Drug Administration and must be recognized for the treatment of the specific type of cancer for which the drug has been prescribed in any one of the following established reference compendia:
(a) the American Hospital Formulary Service Drug

Information;

(b) National Comprehensive Cancer Network's Drugs &

Biologics Compendium;

(c) Thomson Micromedex's Drug Dex;
(d) Elsevier Gold Standard's Clinical Pharmacology; or
(e) other authoritative compendia as identified from

time to time by the Federal Secretary of Health and Human Services;

or if not in the compendia, recommended for that particular type of cancer in formal clinical studies, the results of which have been published in at least two peer reviewed professional medical journals published in the United States or Great Britain.
Any coverage required by this Section shall also include those medically necessary services associated with the administration of a drug.
Despite the provisions of this Section, coverage shall not be required for any experimental or investigational drugs or any drug that the federal Food and Drug Administration has determined to be contraindicated for treatment of the specific type of cancer for which the drug has been prescribed. This Section shall apply only to cancer drugs. Nothing in this Section shall be construed, expressly or by implication, to create, impair, alter, limit, notify, enlarge, abrogate or prohibit reimbursement for drugs used in the treatment of any other disease or condition.
(Source: P.A. 95-331, eff. 8-21-07; 96-457, eff. 8-14-09.)

(215 ILCS 5/356z.8)
Sec. 356z.8. Multiple sclerosis preventative physical therapy. A group or individual policy of accident and health insurance or managed care plan amended, delivered, issued, or renewed after the effective date of this amendatory Act of the 94th General Assembly must provide coverage for medically necessary preventative physical therapy for insureds diagnosed with multiple sclerosis. For the purposes of this Section, "preventative physical therapy" means physical therapy that is prescribed by a physician licensed to practice medicine in all of its branches for the purpose of treating parts of the body affected by multiple sclerosis, but only where the physical therapy includes reasonably defined goals, including, but not limited to, sustaining the level of function the person has achieved, with periodic evaluation of the efficacy of the physical therapy against those goals. The coverage required under this Section shall be subject to the same deductible, coinsurance, waiting period, cost sharing limitation, treatment limitation, calendar year maximum, or other limitations as provided for other physical or rehabilitative therapy benefits covered by the policy.
(Source: P.A. 94-1076, eff. 12-29-06.)

(215 ILCS 5/356z.9)
Sec. 356z.9. Human papillomavirus vaccine. A group or individual policy of accident and health insurance or managed care plan amended, delivered, issued, or renewed after the effective date of this amendatory Act of the 95th General Assembly must provide coverage for a human papillomavirus vaccine (HPV) that is approved for marketing by the federal Food and Drug Administration.
(Source: P.A. 95-422, eff. 8-24-07; 95-876, eff. 8-21-08.)

(215 ILCS 5/356z.10)
Sec. 356z.10. Amino acid-based elemental formulas. A group or individual major medical accident and health insurance policy or managed care plan amended, delivered, issued, or renewed after the effective date of this amendatory Act of the 95th General Assembly must provide coverage and reimbursement for amino acid-based elemental formulas, regardless of delivery method, for the diagnosis and treatment of (i) eosinophilic disorders and (ii) short bowel syndrome when the prescribing physician has issued a written order stating that the amino acid-based elemental formula is medically necessary.
(Source: P.A. 95-520, eff. 8-28-07; 95-876, eff. 8-21-08.)

(215 ILCS 5/356z.11)
Sec. 356z.11. Dependent students; medical leave of absence. A group or individual policy of accident and health insurance or managed care plan amended, delivered, issued, or renewed after the effective date of this amendatory Act of the 95th General Assembly must continue to provide coverage for a dependent college student who takes a medical leave of absence or reduces his or her course load to part-time status because of a catastrophic illness or injury.
Continuation of coverage under this Section is subject to all of the policy's terms and conditions applicable to those forms of insurance. Continuation of insurance under the policy shall terminate 12 months after notice of the illness or injury or until the coverage would have otherwise lapsed pursuant to the terms and conditions of the policy, whichever comes first, provided the need for part-time status or medical leave of absence is supported by a clinical certification of need from a physician licensed to practice medicine in all its branches.
The provisions of this Section do not apply to short-term travel, accident-only, limited, or specified disease policies or to policies or contracts designed for issuance to persons eligible for coverage under Title XVIII of the Social Security Act, known as Medicare, or any other similar coverage under State or federal governmental plans.
(Source: P.A. 95-958, eff. 6-1-09; 96-328, eff. 8-11-09.)

(215 ILCS 5/356z.12)
Sec. 356z.12. Dependent coverage.
(a) A group or individual policy of accident and health insurance or managed care plan that provides coverage for dependents and that is amended, delivered, issued, or renewed after the effective date of this amendatory Act of the 95th General Assembly shall not terminate coverage or deny the election of coverage for an unmarried dependent by reason of the dependent's age before the dependent's 26th birthday.
(b) A policy or plan subject to this Section shall, upon amendment, delivery, issuance, or renewal, establish an initial enrollment period of not less than 90 days during which an insured may make a written election for coverage of an unmarried person as a dependent under this Section. After the initial enrollment period, enrollment by a dependent pursuant to this Section shall be consistent with the enrollment terms of the plan or policy.
(c) A policy or plan subject to this Section shall allow for dependent coverage during the annual open enrollment date or the annual renewal date if the dependent, as of the date on which the insured elects dependent coverage under this subsection, has:
(1) a period of continuous creditable coverage of 90

days or more; and

(2) not been without creditable coverage for more

than 63 days.

An insured may elect coverage for a dependent who does not meet the continuous creditable coverage requirements of this subsection (c) and that dependent shall not be denied coverage due to age.
For purposes of this subsection (c), "creditable coverage" shall have the meaning provided under subsection (C)(1) of Section 20 of the Illinois Health Insurance Portability and Accountability Act.
(d) Military personnel. A group or individual policy of accident and health insurance or managed care plan that provides coverage for dependents and that is amended, delivered, issued, or renewed after the effective date of this amendatory Act of the 95th General Assembly shall not terminate coverage or deny the election of coverage for an unmarried dependent by reason of the dependent's age before the dependent's 30th birthday if the dependent (i) is an Illinois resident, (ii) served as a member of the active or reserve components of any of the branches of the Armed Forces of the United States, and (iii) has received a release or discharge other than a dishonorable discharge. To be eligible for coverage under this subsection (d), the eligible dependent shall submit to the insurer a form approved by the Illinois Department of Veterans' Affairs stating the date on which the dependent was released from service.
(e) Calculation of the cost of coverage provided to an unmarried dependent under this Section shall be identical.
(f) Nothing in this Section shall prohibit an employer from requiring an employee to pay all or part of the cost of coverage provided under this Section.
(g) No exclusions or limitations may be applied to coverage elected pursuant to this Section that do not apply to all dependents covered under the policy.
(h) A policy or plan subject to this Section shall not condition eligibility for dependent coverage provided pursuant to this Section on enrollment in any educational institution.
(i) Notice regarding coverage for a dependent as provided pursuant to this Section shall be provided to an insured by the insurer:
(1) upon application or enrollment;
(2) in the certificate of coverage or equivalent

document prepared for an insured and delivered on or about the date on which the coverage commences; and

(3) (blank).
(Source: P.A. 98-226, eff. 1-1-14.)

(215 ILCS 5/356z.13)
Sec. 356z.13. Shingles vaccine. A group or individual policy of accident and health insurance or managed care plan amended, delivered, issued, or renewed after the effective date of the amendatory Act of this 95th General Assembly must provide coverage for a vaccine for shingles that is approved for marketing by the federal Food and Drug Administration if the vaccine is ordered by a physician licensed to practice medicine in all its branches and the enrollee is 60 years of age or older.
(Source: P.A. 95-978, eff. 1-1-09; 96-328, eff. 8-11-09.)

(215 ILCS 5/356z.14)
Sec. 356z.14. Autism spectrum disorders.
(a) A group or individual policy of accident and health insurance or managed care plan amended, delivered, issued, or renewed after the effective date of this amendatory Act of the 95th General Assembly must provide individuals under 21 years of age coverage for the diagnosis of autism spectrum disorders and for the treatment of autism spectrum disorders to the extent that the diagnosis and treatment of autism spectrum disorders are not already covered by the policy of accident and health insurance or managed care plan.
(b) Coverage provided under this Section shall be subject to a maximum benefit of $36,000 per year, but shall not be subject to any limits on the number of visits to a service provider. After December 30, 2009, the Director of the Division of Insurance shall, on an annual basis, adjust the maximum benefit for inflation using the Medical Care Component of the United States Department of Labor Consumer Price Index for All Urban Consumers. Payments made by an insurer on behalf of a covered individual for any care, treatment, intervention, service, or item, the provision of which was for the treatment of a health condition not diagnosed as an autism spectrum disorder, shall not be applied toward any maximum benefit established under this subsection.
(c) Coverage under this Section shall be subject to copayment, deductible, and coinsurance provisions of a policy of accident and health insurance or managed care plan to the extent that other medical services covered by the policy of accident and health insurance or managed care plan are subject to these provisions.
(d) This Section shall not be construed as limiting benefits that are otherwise available to an individual under a policy of accident and health insurance or managed care plan and benefits provided under this Section may not be subject to dollar limits, deductibles, copayments, or coinsurance provisions that are less favorable to the insured than the dollar limits, deductibles, or coinsurance provisions that apply to physical illness generally.
(e) An insurer may not deny or refuse to provide otherwise covered services, or refuse to renew, refuse to reissue, or otherwise terminate or restrict coverage under an individual contract to provide services to an individual because the individual or their dependent is diagnosed with an autism spectrum disorder or due to the individual utilizing benefits in this Section.
(f) Upon request of the reimbursing insurer, a provider of treatment for autism spectrum disorders shall furnish medical records, clinical notes, or other necessary data that substantiate that initial or continued medical treatment is medically necessary and is resulting in improved clinical status. When treatment is anticipated to require continued services to achieve demonstrable progress, the insurer may request a treatment plan consisting of diagnosis, proposed treatment by type, frequency, anticipated duration of treatment, the anticipated outcomes stated as goals, and the frequency by which the treatment plan will be updated.
(g) When making a determination of medical necessity for a treatment modality for autism spectrum disorders, an insurer must make the determination in a manner that is consistent with the manner used to make that determination with respect to other diseases or illnesses covered under the policy, including an appeals process. During the appeals process, any challenge to medical necessity must be viewed as reasonable only if the review includes a physician with expertise in the most current and effective treatment modalities for autism spectrum disorders.
(h) Coverage for medically necessary early intervention services must be delivered by certified early intervention specialists, as defined in 89 Ill. Admin. Code 500 and any subsequent amendments thereto.
(h-5) If an individual has been diagnosed as having an autism spectrum disorder, meeting the diagnostic criteria in place at the time of diagnosis, and treatment is determined medically necessary, then that individual shall remain eligible for coverage under this Section even if subsequent changes to the diagnostic criteria are adopted by the American Psychiatric Association. If no changes to the diagnostic criteria are adopted after April 1, 2012, and before December 31, 2014, then this subsection (h-5) shall be of no further force and effect.
(h-10) An insurer may not deny or refuse to provide covered services, or refuse to renew, refuse to reissue, or otherwise terminate or restrict coverage under an individual contract, for a person diagnosed with an autism spectrum disorder on the basis that the individual declined an alternative medication or covered service when the individual's health care provider has determined that such medication or covered service may exacerbate clinical symptomatology and is medically contraindicated for the individual and the individual has requested and received a medical exception as provided for under Section 45.1 of the Managed Care Reform and Patient Rights Act. For the purposes of this subsection (h-10), "clinical symptomatology" means any indication of disorder or disease when experienced by an individual as a change from normal function, sensation, or appearance.
(h-15) If, at any time, the Secretary of the United States Department of Health and Human Services, or its successor agency, promulgates rules or regulations to be published in the Federal Register or publishes a comment in the Federal Register or issues an opinion, guidance, or other action that would require the State, pursuant to any provision of the Patient Protection and Affordable Care Act (Public Law 111-148), including, but not limited to, 42 U.S.C. 18031(d)(3)(B) or any successor provision, to defray the cost of any coverage outlined in subsection (h-10), then subsection (h-10) is inoperative with respect to all coverage outlined in subsection (h-10) other than that authorized under Section 1902 of the Social Security Act, 42 U.S.C. 1396a, and the State shall not assume any obligation for the cost of the coverage set forth in subsection (h-10).
(i) As used in this Section:
"Autism spectrum disorders" means pervasive developmental disorders as defined in the most recent edition of the Diagnostic and Statistical Manual of Mental Disorders, including autism, Asperger's disorder, and pervasive developmental disorder not otherwise specified.
"Diagnosis of autism spectrum disorders" means one or more tests, evaluations, or assessments to diagnose whether an individual has autism spectrum disorder that is prescribed, performed, or ordered by (A) a physician licensed to practice medicine in all its branches or (B) a licensed clinical psychologist with expertise in diagnosing autism spectrum disorders.
"Medically necessary" means any care, treatment, intervention, service or item which will or is reasonably expected to do any of the following: (i) prevent the onset of an illness, condition, injury, disease or disability; (ii) reduce or ameliorate the physical, mental or developmental effects of an illness, condition, injury, disease or disability; or (iii) assist to achieve or maintain maximum functional activity in performing daily activities.
"Treatment for autism spectrum disorders" shall include the following care prescribed, provided, or ordered for an individual diagnosed with an autism spectrum disorder by (A) a physician licensed to practice medicine in all its branches or (B) a certified, registered, or licensed health care professional with expertise in treating effects of autism spectrum disorders when the care is determined to be medically necessary and ordered by a physician licensed to practice medicine in all its branches:
(1) Psychiatric care, meaning direct, consultative,

or diagnostic services provided by a licensed psychiatrist.

(2) Psychological care, meaning direct or

consultative services provided by a licensed psychologist.

(3) Habilitative or rehabilitative care, meaning

professional, counseling, and guidance services and treatment programs, including applied behavior analysis, that are intended to develop, maintain, and restore the functioning of an individual. As used in this subsection (i), "applied behavior analysis" means the design, implementation, and evaluation of environmental modifications using behavioral stimuli and consequences to produce socially significant improvement in human behavior, including the use of direct observation, measurement, and functional analysis of the relations between environment and behavior.

(4) Therapeutic care, including behavioral, speech,

occupational, and physical therapies that provide treatment in the following areas: (i) self care and feeding, (ii) pragmatic, receptive, and expressive language, (iii) cognitive functioning, (iv) applied behavior analysis, intervention, and modification, (v) motor planning, and (vi) sensory processing.

(j) Rulemaking authority to implement this amendatory Act of the 95th General Assembly, if any, is conditioned on the rules being adopted in accordance with all provisions of the Illinois Administrative Procedure Act and all rules and procedures of the Joint Committee on Administrative Rules; any purported rule not so adopted, for whatever reason, is unauthorized.
(Source: P.A. 99-788, eff. 8-12-16.)

(215 ILCS 5/356z.15)
Sec. 356z.15. Habilitative services for children.
(a) As used in this Section, "habilitative services" means occupational therapy, physical therapy, speech therapy, and other services prescribed by the insured's treating physician pursuant to a treatment plan to enhance the ability of a child to function with a congenital, genetic, or early acquired disorder. A congenital or genetic disorder includes, but is not limited to, hereditary disorders. An early acquired disorder refers to a disorder resulting from illness, trauma, injury, or some other event or condition suffered by a child prior to that child developing functional life skills such as, but not limited to, walking, talking, or self-help skills. Congenital, genetic, and early acquired disorders may include, but are not limited to, autism or an autism spectrum disorder, cerebral palsy, and other disorders resulting from early childhood illness, trauma, or injury.
(b) A group or individual policy of accident and health insurance or managed care plan amended, delivered, issued, or renewed after the effective date of this amendatory Act of the 95th General Assembly must provide coverage for habilitative services for children under 19 years of age with a congenital, genetic, or early acquired disorder so long as all of the following conditions are met:
(1) A physician licensed to practice medicine in all

its branches has diagnosed the child's congenital, genetic, or early acquired disorder.

(2) The treatment is administered by a licensed

speech-language pathologist, licensed audiologist, licensed occupational therapist, licensed physical therapist, licensed physician, licensed nurse, licensed optometrist, licensed nutritionist, licensed social worker, or licensed psychologist upon the referral of a physician licensed to practice medicine in all its branches.

(3) The initial or continued treatment must be

medically necessary and therapeutic and not experimental or investigational.

(c) The coverage required by this Section shall be subject to other general exclusions and limitations of the policy, including coordination of benefits, participating provider requirements, restrictions on services provided by family or household members, utilization review of health care services, including review of medical necessity, case management, experimental, and investigational treatments, and other managed care provisions.
(d) Coverage under this Section does not apply to those services that are solely educational in nature or otherwise paid under State or federal law for purely educational services. Nothing in this subsection (d) relieves an insurer or similar third party from an otherwise valid obligation to provide or to pay for services provided to a child with a disability.
(e) Coverage under this Section for children under age 19 shall not apply to treatment of mental or emotional disorders or illnesses as covered under Section 370 of this Code as well as any other benefit based upon a specific diagnosis that may be otherwise required by law.
(f) The provisions of this Section do not apply to short-term travel, accident-only, limited, or specific disease policies.
(g) Any denial of care for habilitative services shall be subject to appeal and external independent review procedures as provided by Section 45 of the Managed Care Reform and Patient Rights Act.
(h) Upon request of the reimbursing insurer, the provider under whose supervision the habilitative services are being provided shall furnish medical records, clinical notes, or other necessary data to allow the insurer to substantiate that initial or continued medical treatment is medically necessary and that the patient's condition is clinically improving. When the treating provider anticipates that continued treatment is or will be required to permit the patient to achieve demonstrable progress, the insurer may request that the provider furnish a treatment plan consisting of diagnosis, proposed treatment by type, frequency, anticipated duration of treatment, the anticipated goals of treatment, and how frequently the treatment plan will be updated.
(i) Rulemaking authority to implement this amendatory Act of the 95th General Assembly, if any, is conditioned on the rules being adopted in accordance with all provisions of the Illinois Administrative Procedure Act and all rules and procedures of the Joint Committee on Administrative Rules; any purported rule not so adopted, for whatever reason, is unauthorized.
(Source: P.A. 95-1049, eff. 1-1-10; 96-833, eff. 6-1-10; 96-1000, eff. 7-2-10.)

(215 ILCS 5/356z.16)
Sec. 356z.16. Applicability of mandated benefits to supplemental policies. Unless specified otherwise, the following Sections of the Illinois Insurance Code do not apply to short-term travel, disability income, long-term care, accident only, or limited or specified disease policies: 355b, 356b, 356c, 356d, 356g, 356k, 356m, 356n, 356p, 356q, 356r, 356t, 356u, 356w, 356x, 356z.1, 356z.2, 356z.4, 356z.5, 356z.6, 356z.8, 356z.12, 356z.14, 356z.19, 356z.21, 356z.25, 364.01, 367.2-5, and 367e.
(Source: P.A. 100-386, eff. 1-1-18.)

(215 ILCS 5/356z.17)
Sec. 356z.17. Wellness coverage.
(a) A group or individual policy of accident and health insurance or managed care plan amended, delivered, issued, or renewed after January 1, 2010 (the effective date of Public Act 96-639) that provides coverage for hospital or medical treatment on an expense incurred basis may offer a reasonably designed program for wellness coverage that allows for a reward, a contribution, a reduction in premiums or reduced medical, prescription drug, or equipment copayments, coinsurance, or deductibles, or a combination of these incentives, for participation in any health behavior wellness, maintenance, or improvement program approved or offered by the insurer or managed care plan. The insured or enrollee may be required to provide evidence of participation in a program. Individuals unable to participate in these incentives due to an adverse health factor shall not be penalized based upon an adverse health status.
(b) For purposes of this Section, "wellness coverage" means health care coverage with the primary purpose to engage and motivate the insured or enrollee through: incentives; provision of health education, counseling, and self-management skills; identification of modifiable health risks; and other activities to influence health behavior changes.
For the purposes of this Section, "reasonably designed program" means a program of wellness coverage that has a reasonable chance of improving health or preventing disease; is not overly burdensome; does not discriminate based upon factors of health; and is not otherwise contrary to law.
(c) Incentives as outlined in this Section are specific and unique to the offering of wellness coverage and have no application to any other required or optional health care benefit.
(d) Such wellness coverage must satisfy the requirements for an exception from the general prohibition against discrimination based on a health factor under the federal Health Insurance Portability and Accountability Act of 1996 (P.L. 104-191; 110 Stat. 1936), including any federal regulations that are adopted pursuant to that Act.
(e) A plan offering wellness coverage must do the following:
(i) give participants the opportunity to qualify for

offered incentives at least once a year;

(ii) allow a reasonable alternative to any individual

for whom it is unreasonably difficult, due to a medical condition, to satisfy otherwise applicable wellness program standards. Plans may seek physician verification that health factors make it unreasonably difficult or medically inadvisable for the participant to satisfy the standards; and

(iii) not provide a total incentive that exceeds 20%

of the cost of employee-only coverage. The cost of employee-only coverage includes both employer and employee contributions. For plans offering family coverage, the 20% limitation applies to cost of family coverage and applies to the entire family.

(f) A reward, contribution, or reduction established under this Section and included in the policy or certificate does not violate Section 151 of this Code.
(Source: P.A. 96-639, eff. 1-1-10; 96-833, eff. 6-1-10.)

(215 ILCS 5/356z.18)
Sec. 356z.18. Prosthetic and customized orthotic devices.
(a) For the purposes of this Section:
"Customized orthotic device" means a supportive device for the body or a part of the body, the head, neck, or extremities, and includes the replacement or repair of the device based on the patient's physical condition as medically necessary, excluding foot orthotics defined as an in-shoe device designed to support the structural components of the foot during weight-bearing activities.
"Licensed provider" means a prosthetist, orthotist, or pedorthist licensed to practice in this State.
"Prosthetic device" means an artificial device to replace, in whole or in part, an arm or leg and includes accessories essential to the effective use of the device and the replacement or repair of the device based on the patient's physical condition as medically necessary.
(b) This amendatory Act of the 96th General Assembly shall provide benefits to any person covered thereunder for expenses incurred in obtaining a prosthetic or custom orthotic device from any Illinois licensed prosthetist, licensed orthotist, or licensed pedorthist as required under the Orthotics, Prosthetics, and Pedorthics Practice Act.
(c) A group or individual major medical policy of accident or health insurance or managed care plan or medical, health, or hospital service corporation contract that provides coverage for prosthetic or custom orthotic care and is amended, delivered, issued, or renewed 6 months after the effective date of this amendatory Act of the 96th General Assembly must provide coverage for prosthetic and orthotic devices in accordance with this subsection (c). The coverage required under this Section shall be subject to the other general exclusions, limitations, and financial requirements of the policy, including coordination of benefits, participating provider requirements, utilization review of health care services, including review of medical necessity, case management, and experimental and investigational treatments, and other managed care provisions under terms and conditions that are no less favorable than the terms and conditions that apply to substantially all medical and surgical benefits provided under the plan or coverage.
(d) The policy or plan or contract may require prior authorization for the prosthetic or orthotic devices in the same manner that prior authorization is required for any other covered benefit.
(e) Repairs and replacements of prosthetic and orthotic devices are also covered, subject to the co-payments and deductibles, unless necessitated by misuse or loss.
(f) A policy or plan or contract may require that, if coverage is provided through a managed care plan, the benefits mandated pursuant to this Section shall be covered benefits only if the prosthetic or orthotic devices are provided by a licensed provider employed by a provider service who contracts with or is designated by the carrier, to the extent that the carrier provides in-network and out-of-network service, the coverage for the prosthetic or orthotic device shall be offered no less extensively.
(g) The policy or plan or contract shall also meet adequacy requirements as established by the Health Care Reimbursement Reform Act of 1985 of the Illinois Insurance Code.
(h) This Section shall not apply to accident only, specified disease, short-term hospital or medical, hospital confinement indemnity, credit, dental, vision, Medicare supplement, long-term care, basic hospital and medical-surgical expense coverage, disability income insurance coverage, coverage issued as a supplement to liability insurance, workers' compensation insurance, or automobile medical payment insurance.
(Source: P.A. 96-833, eff. 6-1-10.)

(215 ILCS 5/356z.19)
Sec. 356z.19. Cardiovascular disease. Because cardiovascular disease is a leading cause of death and disability, an insurer providing group or individual policies of accident and health insurance or a managed care plan shall develop and implement a process to communicate with their adult enrollees on an annual basis regarding the importance and value of early detection and proactive management of cardiovascular disease. Nothing in this Section affects any change in the terms, conditions, or benefits of the policies and plans, nor the criteria, standards, and procedures related to the application for, enrollment in, or renewal of coverage or conditions of participation of enrollees in the health plans or policies subject to this Code.
(Source: P.A. 97-282, eff. 8-9-11; 97-813, eff. 7-13-12.)

(215 ILCS 5/356z.20)
Sec. 356z.20. Cancer drug parity.
(a) As used in this Section:
"Financial requirement" means deductibles, copayments, coinsurance, out-of-pocket expenses, aggregate lifetime limits, and annual limits.
"Treatment limitation" means limits on the frequency of treatment, days of coverage, or other similar limits on the scope or duration of treatment.
(b) On and after the effective date of this amendatory Act of the 97th General Assembly, every insurer that amends, delivers, issues, or renews an individual or group policy of accident and health insurance amended, delivered, issued, or renewed on or after the effective date of this amendatory Act of the 97th General Assembly that provides coverage for prescribed orally-administered cancer medications and intravenously administered or injected cancer medications shall ensure that:
(1) the financial requirements applicable to such

prescribed orally-administered cancer medications are no more restrictive than the financial requirements applied to intravenously administered or injected cancer medications that are covered by the policy and that there are no separate cost-sharing requirements that are applicable only with respect to such prescribed orally-administered cancer medications; and

(2) the treatment limitations applicable to such

prescribed orally-administered cancer medications are no more restrictive than the treatment limitations applied to intravenously administered or injected cancer medications that are covered by the policy and that there are no separate treatment limitations that are applicable only with respect to such prescribed orally-administered cancer medications.

(c) An insurer cannot achieve compliance with this Section by increasing financial requirements or imposing more restrictive treatment limitations on prescribed orally-administered cancer medications or intravenously administered or injected cancer medications covered under the policy on the effective date of this amendatory Act of the 97th General Assembly.
(Source: P.A. 97-198, eff. 1-1-12; 97-813, eff. 7-13-12.)

(215 ILCS 5/356z.21)
Sec. 356z.21. Tobacco use cessation programs; coverage offer.
(a) Tobacco use is the number one cause of preventable disease and death in Illinois, costing $4.1 billion annually in direct health care costs and an additional $4.35 billion in lost productivity. In Illinois, the smoking rates are highest among African Americans (25.8%). Smoking rates among lesbian, gay, and bisexual adults range from 25% to 44%. The U.S. Public Health Service Clinical Practice Guideline 2008 Update found that tobacco dependence treatments are both clinically effective and highly cost effective. A study in the Journal of Preventive Medicine concluded that comprehensive smoking cessation treatment is one of the 3 most important and cost effective preventive services that can be provided in medical practice. Greater efforts are needed to achieve more of this potential value by increasing current low levels of performance.
(b) In this Section, "tobacco use cessation program" means a program recommended by a physician that follows evidence-based treatment, such as is outlined in the United States Public Health Service guidelines for tobacco use cessation. "Tobacco use cessation program" includes education and medical treatment components designed to assist a person in ceasing the use of tobacco products. "Tobacco use cessation program" includes education and counseling by physicians or associated medical personnel and all FDA approved medications for the treatment of tobacco dependence irrespective of whether they are available only over the counter, only by prescription, or both over the counter and by prescription.
(c) On or after the effective date of this amendatory Act of the 97th General Assembly, every insurer that amends, delivers, issues, or renews group accident and health policies providing coverage for hospital or medical treatment or services on an expense-incurred basis shall offer, for an additional premium and subject to the insurer's standard of insurability, optional coverage or optional reimbursement of up to $500 annually for a tobacco use cessation program for a person enrolled in the plan who is 18 years of age or older.
(d) The coverage required by this Section shall be subject to other general exclusions and limitations of the policy, including coordination of benefits, participating provider requirements, restrictions on services provided by family or household members, utilization review of health care services, including review of medical necessity, case management, experimental and investigational treatments, and other managed care provisions.
(e) For the coverage provided under this Section, an insurer may not penalize or reduce or limit the reimbursement of an attending provider or provide incentives, monetary or otherwise, to an attending provider to induce the provider to provide care to an insured in a manner inconsistent with the coverage under this Section.
(Source: P.A. 97-592, eff. 1-1-12; 97-813, eff. 7-13-12.)

(215 ILCS 5/356z.22)
Sec. 356z.22. Coverage for telehealth services.
(a) For purposes of this Section:
"Distant site" means the location at which the health care provider rendering the telehealth service is located.
"Interactive telecommunications system" means an audio and video system permitting 2-way, live interactive communication between the patient and the distant site health care provider.
"Telehealth services" means the delivery of covered health care services by way of an interactive telecommunications system.
(b) If an individual or group policy of accident or health insurance provides coverage for telehealth services, then it must comply with the following:
(1) An individual or group policy of accident or

health insurance providing telehealth services may not:

(A) require that in-person contact occur between

a health care provider and a patient;

(B) require the health care provider to document

a barrier to an in-person consultation for coverage of services to be provided through telehealth;

(C) require the use of telehealth when the

health care provider has determined that it is not appropriate; or

(D) require the use of telehealth when a patient

chooses an in-person consultation.

(2) Deductibles, copayments, or coinsurance

applicable to services provided through telehealth shall not exceed the deductibles, copayments, or coinsurance required by the individual or group policy of accident or health insurance for the same services provided through in-person consultation.

(c) Nothing in this Section shall be deemed as precluding a health insurer from providing benefits for other services, including, but not limited to, remote monitoring services, other monitoring services, or oral communications otherwise covered under the policy.
(Source: P.A. 98-1091, eff. 1-1-15.)

(215 ILCS 5/356z.23)
Sec. 356z.23. Coverage for opioid antagonists.
(a) An individual or group policy of accident and health insurance amended, delivered, issued, or renewed in this State after the effective date of this amendatory Act of the 99th General Assembly that provides coverage for prescription drugs must provide coverage for at least one opioid antagonist, including the medication product, administration devices, and any pharmacy administration fees related to the dispensing of the opioid antagonist. This coverage must include refills for expired or utilized opioid antagonists.
(b) As used in this Section, "opioid antagonist" means a drug that binds to opioid receptors and blocks or inhibits the effect of opioids acting on those receptors, including, but not limited to, naloxone hydrochloride or any other similarly acting drug approved by the U.S. Food and Drug Administration.
(Source: P.A. 99-480, eff. 9-9-15.)

(215 ILCS 5/356z.24)
Sec. 356z.24. Immune gamma globulin therapy.
(a) A group or individual policy of accident and health insurance or managed care plan amended, delivered, issued, or renewed after the effective date of this amendatory Act of the 99th General Assembly may not allow for the delay, discontinuation, or interruption of immune gamma globulin therapy for persons who are diagnosed with a primary immunodeficiency when prescribed as medically necessary by a physician licensed to practice medicine in all of its branches and if provided as a covered benefit under the plan. Nothing in this Section shall prevent an insurer from applying appropriate utilization review standards to the ongoing coverage of immune gamma globulin therapy for persons diagnosed with a primary immunodeficiency by a physician licensed to practice medicine in all of its branches.
(b) Upon diagnosis of primary immunodeficiency by the prescribing physician, determination of an initial authorization for immune gamma globulin therapy shall be no less than 3 months. Reauthorization for immune gamma globulin therapy for patients with a primary immunodeficiency diagnosis may occur every 6 months thereafter. For patients with a diagnosis of primary immunodeficiency who have been receiving immune gamma globulin therapy for at least 2 years with sustained beneficial response based on the treatment notes or clinical narrative detailing progress to date, reauthorization shall be no less than 12 months unless a more frequent duration has been indicated by the prescribing physician.
(c) If, at any time, the Secretary of the United States Department of Health and Human Services, or its successor agency, promulgates rules or regulations to be published in the Federal Register or publishes a comment in the Federal Register or issues an opinion, guidance, or other action that would require the State, pursuant to any provision of the Patient Protection and Affordable Care Act (Public Law 111-148), including, but not limited to, 42 U.S.C. 18031(d)(3)(B) or any successor provision, to defray the cost of any coverage outlined in subsections (a) and (b), then subsections (a) and (b) are inoperative with respect to all coverage outlined in subsections (a) and (b) other than that authorized under Section 1902 of the Social Security Act, 42 U.S.C. 1396a, and the State shall not assume any obligation for the cost of the coverage set forth in subsections (a) and (b).
(Source: P.A. 99-788, eff. 8-12-16.)

(215 ILCS 5/356z.25)
(Text of Section from P.A. 100-24)
Sec. 356z.25. Coverage for treatment of pediatric autoimmune neuropsychiatric disorders associated with streptococcal infections and pediatric acute onset neuropsychiatric syndrome. A group or individual policy of accident and health insurance or managed care plan that is amended, delivered, issued, or renewed after the effective date of this amendatory Act of the 100th General Assembly shall provide coverage for treatment of pediatric autoimmune neuropsychiatric disorders associated with streptococcal infections and pediatric acute-onset neuropsychiatric syndrome, including, but not limited to, the use of intravenous immunoglobulin therapy.
If, at any time, the Secretary of the United States Department of Health and Human Services, or its successor agency, promulgates rules or regulations to be published in the Federal Register or publishes a comment in the Federal Register or issues an opinion, guidance, or other action that would require the State, pursuant to any provision of the Patient Protection and Affordable Care Act (Public Law 111-148), including, but not limited to, 42 U.S.C. 18031(d)(3)(B) or any successor provision, to defray the cost of any coverage for pediatric autoimmune neuropsychiatric disorders associated with streptococcal infections and pediatric acute onset neuropsychiatric syndrome outlined in this Section, then the requirement that an insurer cover pediatric autoimmune neuropsychiatric disorders associated with streptococcal infections and pediatric acute onset neuropsychiatric syndrome is inoperative other than any such coverage authorized under Section 1902 of the Social Security Act, 42 U.S.C. 1396a, and the State shall not assume any obligation for the cost of coverage for pediatric autoimmune neuropsychiatric disorders associated with streptococcal infections and pediatric acute onset neuropsychiatric syndrome.
(Source: P.A. 100-24, eff. 7-18-17.)

(Text of Section from P.A. 100-138)
Sec. 356z.25. Synchronization.
(a) As used in this Section, "synchronization" means the coordination of medication refills for a patient taking 2 or more medications for one or more chronic conditions such that the patient's medications are refilled on the same schedule for a given time period.
(b) Every policy of health and accident insurance amended, delivered, issued, or renewed after the effective date of this amendatory Act of the 100th General Assembly that provides coverage for prescription drugs shall provide for synchronization of prescription drug refills on at least one occasion per insured per year, provided all of the following conditions are met:
(1) the prescription drugs are covered by the

policy's clinical coverage policy or have been approved by a formulary exceptions process;

(2) the prescription drugs are maintenance

medications as defined by the policy and have available refill quantities at the time of synchronization;

(3) the medications are not Schedule II, III, or IV

controlled substances;

(4) the insured meets all utilization management

criteria specific to the prescription drugs at the time of synchronization;

(5) the prescription drugs are of a formulation that

can be safely split into short-fill periods to achieve synchronization; and

(6) the prescription drugs do not have special

handling or sourcing needs as determined by the policy, contract, or agreement that require a single, designated pharmacy to fill or refill the prescription.

(c) When necessary to permit synchronization, the policy shall apply a prorated daily cost-sharing rate to any medication dispensed by a network pharmacy pursuant to this Section. No dispensing fees shall be prorated, and all dispensing fees shall be based on the number of prescriptions filled or refilled.
(Source: P.A. 100-138, eff. 8-18-17.)

(Text of Section from P.A. 100-386)
Sec. 356z.25. Preexisting condition exclusion. No policy of individual or group accident and health insurance issued, amended, delivered, or renewed on or after the effective date of this amendatory Act of the 100th General Assembly may impose any preexisting condition exclusion, as defined in the Illinois Health Insurance Portability and Accountability Act, with respect to such plan or coverage.
(Source: P.A. 100-386, eff. 1-1-18.)

(Text of Section from P.A. 100-418)
Sec. 356z.25. Dry needling by a physical therapist. A group or individual policy of accident and health insurance or a qualified health plan offered through the health insurance market place is not required to provide coverage for dry needling performed by a physical therapist as described in Section 1.5 of the Illinois Physical Therapy Act.
(Source: P.A. 100-418, eff. 8-25-17.)

(215 ILCS 5/357.1) (from Ch. 73, par. 969.1)
Sec. 357.1. Accident and health policy provisions required.
Except as provided in section 357.26 of this article each accident and health policy delivered or issued for delivery to any person in this State shall contain the provisions set forth in sections 357.2 through 357.13 in the words in which the same appear in the specified sections; provided, however, that the company may, at its option, substitute for one or more of such provisions corresponding provisions of different wording approved by the Director which are in each instance not less favorable in any respect to the insured or the beneficiary. Such provisions shall be preceded individually by the caption appearing at the beginning of each such section or, at the option of the company, by such appropriate individual or group captions or subcaptions as the Director may approve.
(Source: Laws 1967, p. 1735.)

(215 ILCS 5/357.2) (from Ch. 73, par. 969.2)
Sec. 357.2. "ENTIRE CONTRACT; CHANGES: This policy, including the endorsements and the attached papers, if any, constitutes the entire contract of insurance. No change in this policy shall be valid until approved by an executive officer of the company and unless such approval be endorsed hereon or attached hereto. No agent has authority to change this policy or to waive any of its provisions."
(1) Premium Notice Required. No policy of accident and health insurance, as enumerated in class 1(b) or 2(a) of Section 4, shall be declared forfeited or lapsed within 6 months after default in payment of any premium installment or interest or any portion thereof, nor shall any such policy be forfeited or lapsed by reason of nonpayment when due of any premium, installment or interest, or any portion thereof, required by the terms of the policy to be paid, within 6 months from the default in payment of such premium, installment or interest, unless a written or printed notice stating the amount of such premium, installment, interest or portion thereof due on such policy, the place where it shall be paid and the person to whom the same is payable, shall have been duly addressed and mailed with the required postage affixed, to the person insured or to the premium payor if other than the insured at the last known post office address of the insured or premium payor, at least 15 days and not more than 45 days prior to the day when same is due and payable before the beginning of the grace period.
Such notice shall also state that unless such premium or other sum due shall be paid to the company or its agent the policy and all payments thereon will become forfeited and void, except as to any right to a surrender value or paid up policy as provided for by the policy. The affidavit of any officer, clerk or agent of the company or of anyone authorized to mail such notice that the notice required by this Section bearing the required postage has been duly addressed and mailed shall be presumptive evidence that such notice has been duly given.
If the notice is given in a manner other than mailing, then physical proof of the receipt of such notice by the proper recipient shall be maintained by the insurer.
(2) Paragraph (1) of this Section shall not apply to cancellable policies which are renewable at the option of the company nor shall it apply to group policies, industrial policies, or any policies upon which premiums are payable monthly or at shorter intervals.
(Source: P.A. 91-357, eff. 7-29-99.)

(215 ILCS 5/357.3) (from Ch. 73, par. 969.3)
Sec. 357.3. "TIME LIMIT ON CERTAIN DEFENSES:
(1) After 2 years from the date of issue of this policy no misstatements, except fraudulent misstatements, made by the applicant in the application for such policy shall be used to void the policy or to deny a claim for loss incurred or disability (as defined in the policy) commencing after the expiration of such 2 year period."
(The foregoing policy provision shall not be so construed as to affect any legal requirement for avoidance of a policy or denial of a claim during such initial 2 year period, nor to limit the application of section 357.15 through section 357.19 in the event of misstatement with respect to age or occupation or other insurance.)
A policy which the insured has the right to continue in force subject to its terms by the timely payment of premium (1) until at least age 50 or, (2) in the case of a policy issued after age 44, for at least 5 years from its date of issue, may contain in lieu of the foregoing the following provisions (from which the clause in parentheses may be omitted at the company's option) under the caption "INCONTESTABLE":
"After this policy has been in force for a period of 2 years during the lifetime of the insured (excluding any period during which the insured is a person with a disability), it shall become incontestable as to the statements contained in the application."
(2) "No claim for loss incurred or disability (as defined in the policy) commencing after 2 years from the date of issue of this policy shall be reduced or denied on the ground that a disease or physical condition not excluded from coverage by name or specific description effective on the date of loss had existed prior to the effective date of coverage of this policy."
(Source: P.A. 99-143, eff. 7-27-15.)

(215 ILCS 5/357.4) (from Ch. 73, par. 969.4)
Sec. 357.4. "GRACE PERIOD: A grace period of ....(insert a number not less than "7" for weekly premium policies, "10" for monthly premium policies and "31" for all other policies) days will be granted for the payment of each premium falling due after the first premium, during which grace period the policy shall continue in force."
(A policy which contains a cancellation provision may add, at the end of the above provision: "Subject to the right of the company to cancel in accordance with the cancellation provision hereof."
A policy in which the company reserves the right to refuse any renewal shall have, at the beginning of the above provision:
"Unless not less than 30 days prior to the premium due date the company has delivered to the insured or has mailed to his last address as shown by the records of the company written notice of its intention not to renew this policy beyond the period for which the premium has been accepted.")
(Source: Laws 1967, p. 1735.)

(215 ILCS 5/357.5) (from Ch. 73, par. 969.5)
Sec. 357.5. "REINSTATEMENT: If any renewal premium be not paid within the time granted the insured for payment, a subsequent acceptance of premium by the company or by any agent duly authorized by the company to accept such premium, without requiring in connection therewith an application for reinstatement, shall reinstate the policy; provided, however, that if the company or such agent requires an application for reinstatement and issues a conditional receipt for the premium tendered, the policy will be reinstated upon approval of such application by the company or, lacking such approval, upon the 45th day following the date of such conditional receipt unless the company has previously notified the insured in writing of its disapproval of such application. The reinstated policy shall cover only loss resulting from such accidental injury as may be sustained after the date of reinstatement and loss due to such sickness as may begin more than 10 days after such date. In all other respects the insured and company shall have the same rights thereunder as they had under the policy immediately before the due date of the defaulted premium, subject to any provisions endorsed hereon or attached hereto in connection with the reinstatement. Any premium accepted in connection with a reinstatement shall be applied to a period for which premium has not been previously paid, but not to any period more than 60 days prior to the date of reinstatement."
The last sentence of the above provision may be omitted from any policy which the insured has the right to continue in force subject to its terms by the timely payment of premiums (1) until at least age 50 or, (2) in the case of a policy issued after age 44, for at least 5 years from its date of issue.
For the purpose of this Section, the phrase "loss resulting from such accidental injury as may be sustained after the date of reinstatement and loss due to such sickness as may begin more than 10 days after such date" shall mean that the reinstated policy shall not cover a loss resulting from accidental injury sustained after the date of lapse of the policy and prior to the date of reinstatement or a loss resulting from sickness which is first manifested after the date of lapse of the policy but not after a date more than 10 days after the date of reinstatement. An accidental injury and a sickness as described in this Section shall be subject to the requirements of Section 357.3 with the exception that references to date of issue and application shall mean date of reinstatement and reinstatement application. All other accidental injuries and sicknesses will be subject to the requirements of 357.3. Provisions endorsed or attached to the policy in connection with the reinstatement shall relate to a disease or physical condition of an insured under the policy.
(Source: P.A. 84-1308.)

(215 ILCS 5/357.6) (from Ch. 73, par. 969.6)
Sec. 357.6. "NOTICE OF CLAIM: Written notice of claim must be given to the company within 20 days after the occurrence or commencement of any loss covered by the policy, or as soon thereafter as is reasonably possible. Notice given by or on behalf of the insured or the beneficiary to the company at ....(insert the location of such office as the company may designate for the purpose), or to any authorized agent of the company, with information sufficient to identify the insured, shall be deemed notice to the company."
In a policy providing a loss-of-time benefit which may be payable for at least 2 years, a company may at its option insert the following between the first and second sentences of the above provision:
"Subject to the qualifications set forth below, if the insured suffers loss of time on account of disability for which indemnity may be payable for at least 2 years, he shall, at least once in every 6 months after having given notice of claim, give to the company notice of continuance of said disability, except in the event of legal incapacity. The period of 6 months following any filing of proof by the insured or any payment by the company on account of such claim or any denial of liability in whole or in part by the company shall be excluded in applying this provision. Delay in the giving of such notice shall not impair the insured's right to any indemnity which would otherwise have accrued during the period of 6 months preceding the date on which such notice is actually given."
(Source: Laws 1967, p. 1735.)

(215 ILCS 5/357.7) (from Ch. 73, par. 969.7)
Sec. 357.7. "CLAIM FORMS: The company, upon receipt of a notice of claim, will furnish to the claimant such forms as are usually furnished by it for filing proofs of loss. If such forms are not furnished within 15 days after the giving of such notice the claimant shall be deemed to have complied with the requirements of this policy as to proof of loss upon submitting, within the time fixed in the policy for filing proofs of loss, written proof covering the occurrence, the character and the extent of the loss for which claim is made."
(Source: Laws 1967, p. 1735.)

(215 ILCS 5/357.8) (from Ch. 73, par. 969.8)
Sec. 357.8. "PROOFS OF LOSS: Written proof of loss must be furnished to the company at its said office in case of claim for loss for which this policy provides any periodic payment contingent upon continuing loss within 90 days after the termination of the period for which the company is liable and in case of claim for any other loss within 90 days after the date of such loss. Failure to furnish such proof within the time required shall not invalidate nor reduce any claim if it was not reasonably possible to give proof within such time, provided such proof is furnished as soon as reasonably possible and in no event, except in the absence of legal capacity, later than one year from the time proof is otherwise required."
(Source: Laws 1967, p. 1735.)

(215 ILCS 5/357.9) (from Ch. 73, par. 969.9)
Sec. 357.9. "TIME OF PAYMENT OF CLAIMS: Indemnities payable under this policy for any loss other than loss for which this policy provides any periodic payment will be paid immediately upon receipt of due written proof of such loss. Subject to due written proof of loss, all accrued indemnities for loss for which this policy provides periodic payment will be paid .... (insert period for payment which must not be less frequently than monthly) and any balance remaining unpaid upon the termination of liability, will be paid immediately upon receipt of due written proof."
All claims and indemnities payable under the terms of a policy of accident and health insurance shall be paid within 30 days following receipt by the insurer of due proof of loss. Failure to pay within such period shall entitle the insured to interest at the rate of 9 per cent per annum from the 30th day after receipt of such proof of loss to the date of late payment, provided that interest amounting to less than one dollar need not be paid. An insured or an insured's assignee shall be notified by the insurer, health maintenance organization, managed care plan, health care plan, preferred provider organization, or third party administrator of any known failure to provide sufficient documentation for a due proof of loss within 30 days after receipt of the claim. Any required interest payments shall be made within 30 days after the payment.
The requirements of this Section shall apply to any policy of accident and health insurance delivered, issued for delivery, renewed or amended on or after 180 days following the effective date of this amendatory Act of 1985. The requirements of this Section also shall specifically apply to any group policy of dental insurance only, delivered, issued for delivery, renewed or amended on or after 180 days following the effective date of this amendatory Act of 1987.
(Source: P.A. 91-605, eff. 12-14-99.)

(215 ILCS 5/357.9a) (from Ch. 73, par. 969.9a)
Sec. 357.9a. Delay in payment of claims. Periodic payments of accrued indemnities for loss-of-time coverage under accident and health policies shall commence not later than 30 days after the receipt by the company of the required written proofs of loss. An insurer which violates this Section if liable under said policy, shall pay to the insured, in addition to any other penalty provided for in this Code, interest at the rate of 9% per annum from the 30th day after receipt of such proofs of loss to the date of late payment of the accrued indemnities, provided that interest amounting to less than one dollar need not be paid.
(Source: P.A. 92-139, eff. 7-24-01.)

(215 ILCS 5/357.10) (from Ch. 73, par. 969.10)
Sec. 357.10. "PAYMENT OF CLAIMS: Indemnity for loss of life will be payable in accordance with the beneficiary designation and the provisions respecting such payment which may be prescribed herein and effective at the time of payment. If no such designation or provision is then effective, such indemnity shall be payable to the estate of the insured. Any other accrued indemnities unpaid at the insured's death may, at the option of the company, be paid either to such beneficiary or to such estate. All other indemnities will be payable to the insured."
The following provisions, or either of them, may be included with the foregoing provision at the option of the company:
"If any indemnity of this policy shall be payable to the estate of the insured, or to an insured or beneficiary who is a minor or otherwise not competent to give a valid release, the company may pay such indemnity, up to an amount not exceeding $....(insert an amount which shall not exceed $1000), to any relative by blood or connection by marriage of the insured or beneficiary who is deemed by the company to be equitably entitled thereto. Any payment made by the company in good faith pursuant to this provision shall fully discharge the company to the extent of such payment.
"Subject to any written direction of the insured in the application or otherwise all or a portion of any indemnities provided by this policy on account of hospital, nursing, medical, or surgical services may, at the company's option and unless the insured requests otherwise in writing not later than the time of filing proofs of such loss, be paid directly to the hospital or person rendering such services; but it is not required that the service be rendered by a particular hospital or person. Nothing in this provision shall prohibit an insurer from providing incentives for insureds to utilize the services of a particular hospital or person."
(Source: P.A. 84-618.)

(215 ILCS 5/357.11) (from Ch. 73, par. 969.11)
Sec. 357.11. "PHYSICAL EXAMINATIONS AND AUTOPSY: The company at its own expense shall have the right and opportunity to examine the person of the insured when and as often as it may reasonably require during the pendency of a claim hereunder and to make an autopsy in case of death where it is not forbidden by law."
(Source: Laws 1967, p. 1735.)

(215 ILCS 5/357.12) (from Ch. 73, par. 969.12)
Sec. 357.12. "LEGAL ACTIONS: No civil action shall be brought to recover on this policy prior to the expiration of 60 days after written proof of loss has been furnished in accordance with the requirements of this policy. No such action shall be brought after the expiration of 3 years after the time written proof of loss is required to be furnished."
(Source: P.A. 79-1362.)

(215 ILCS 5/357.13) (from Ch. 73, par. 969.13)
Sec. 357.13. "CHANGE OF BENEFICIARY: Unless the insured makes an irrevocable designation of beneficiary, the right to change of beneficiary is reserved to the insured and the consent of the beneficiary or beneficiaries shall not be requisite to surrender or assignment of this policy or to any change of beneficiary or beneficiaries, or to any other changes in this policy."
(The first clause of this provision, relating to the irrevocable designation of beneficiary, may be omitted at the company's option.)
(Source: Laws 1967, p. 1735.)

(215 ILCS 5/357.14) (from Ch. 73, par. 969.14)
Sec. 357.14. Except as provided in section 357.26, no such policy delivered or issued for delivery to any person in this State shall contain provisions respecting the matters set forth in sections 357.15 through 357.24 unless such provisions are in the words in which the same appear in this article; provided, however, that the company may, at its option, use in lieu of any such provision a corresponding provision of different wording approved by the Director which is not less favorable in any respect to the insured or the beneficiary. Any such provision contained in the policy shall be preceded individually by the appropriate caption appearing in the following sections or, at the option of the company, by such appropriate individual or group captions or subcaptions as the Director may approve.
(Source: P.A. 95-230, eff. 1-1-08.)

(215 ILCS 5/357.15) (from Ch. 73, par. 969.15)
Sec. 357.15. "CHANGE OF OCCUPATION: If the insured be injured or contract sickness after having changed his occupation to one classified by the company as more hazardous than that stated in this policy or while doing for compensation anything pertaining to an occupation so classified, the company will pay only such portion of the indemnities provided in this policy as the premium paid would have purchased at the rates and within the limits fixed by the company for such more hazardous occupation. If the insured changes his occupation to one classified by the company as less hazardous than that stated in this policy, the company, upon receipt of proof of such change of occupation, will reduce the premium rate accordingly, and will return the excess pro-rata unearned premium from the date of change of occupation or from the policy anniversary date immediately preceding receipt of such proof, whichever is the more recent. In applying this provision, the classification of occupational risk and the premium rates shall be such as have been last filed by the company prior to the occurrence of the loss for which the company is liable or prior to date of proof of change in occupation with the state official having supervision of insurance in the state where the insured resided at the time this policy was issued; but if such filing was not required, then the classification of occupational risk and the premium rates shall be those last made effective by the company in such state prior to the occurrence of the loss or prior to the date of proof of change in occupation."
(Source: Laws 1967, p. 1735.)

(215 ILCS 5/357.16) (from Ch. 73, par. 969.16)
Sec. 357.16. "MISSTATEMENT OF AGE: If the age of the insured has been misstated, all amounts payable under this policy shall be such as the premium paid would have purchased at the correct age."
(Source: Laws 1967, p. 1735.)

(215 ILCS 5/357.17) (from Ch. 73, par. 969.17)
Sec. 357.17. "OTHER INSURANCE IN THIS COMPANY: If an accident or health or accident and health policy or policies previously issued by the company to the insured be in force concurrently herewith, making the aggregate indemnity for ....(insert type of coverage or coverages) in excess of $....(insert maximum limit of indemnity or indemnities) the excess insurance shall be void and all premiums paid for such excess shall be returned to the insured or to his estate." or, in lieu thereof:
"Insurance effective at any one time on the insured under a like policy or policies in this company is limited to the one such policy elected by the insured, his beneficiary or his estate, as the case may be, and the company will return all premiums paid for all other such policies."
(Source: Laws 1967, p. 1735.)

(215 ILCS 5/357.18) (from Ch. 73, par. 969.18)
Sec. 357.18. "INSURANCE WITH OTHER COMPANIES: If there be other valid coverage, not with this company, providing benefits for the same loss on a provision of service basis or on an expense incurred basis and of which this company has not been given written notice prior to the occurrence or commencement of loss, the only liability under any expense incurred coverage of this policy shall be for such proportion of the loss as the amount which would otherwise have been payable hereunder plus the total of the like amounts under all such other valid coverages for the same loss of which this company had notice bears to the total like amounts under all valid coverages for such loss, and for the return of such portion of the premiums paid as shall exceed the pro-rata portion for the amount so determined. For the purpose of applying this provision when other coverage is on a provision of service basis, the "like amount" of such other coverage shall be taken as the amount which the services rendered would have cost in the absence of such coverage."
(If the foregoing policy provision is included in a policy which also contains the next following policy provision there shall be added to the caption of the foregoing provision the phrase "--EXPENSE INCURRED BENEFITS". The company may, at its option, include in this provision a definition of "other valid coverage", approved as to form by the Director, which definition shall be limited in subject matter to coverage provided by organizations subject to regulation by insurance law or by insurance authorities of this or any other state of the United States or any province of Canada, and by hospital or medical service organizations, and to any other coverage the inclusion of which may be approved by the Director. In the absence of such definition such term does not include group insurance, automobile medical payments insurance, or coverage provided by hospital or medical service organizations or by union welfare plans or employer or employee benefit organizations. For the purpose of applying the foregoing policy provision with respect to any insured, any amount of benefit provided for such insured pursuant to any compulsory benefit statute (including any workers' compensation or employer's liability statute) whether provided by a governmental agency or otherwise is "other valid coverage" of which the company has had notice. In applying the foregoing policy provision no third party liability coverage shall be included as "other valid coverage".)
(Source: P.A. 91-357, eff. 7-29-99.)

(215 ILCS 5/357.19) (from Ch. 73, par. 969.19)
Sec. 357.19. "INSURANCE WITH OTHER COMPANIES: If there be other valid coverage, not with this company, providing benefits for the same loss on other than an expense incurred basis and of which this company has not been given written notice prior to the occurrence or commencement of loss, the only liability for such benefits under this policy shall be for such proportion of the indemnities otherwise provided hereunder for such loss as the like indemnities of which the company had notice (including the indemnities under this policy) bear to the total amount of all like indemnities for such loss, and for the return of such portion of the premium paid as shall exceed the pro-rata portion for the indemnities thus determined."
(If the foregoing policy provision is included in a policy which also contains the next preceding policy provision there shall be added to the caption of the foregoing provision the phrase "--OTHER BENEFITS". The company may, at its option, include in this provision a definition of "other valid coverage", approved as to form by the Director, which definition shall be limited in subject matter to coverage provided by organizations subject to regulation by insurance law or by insurance authorities of this or any other state of the United States or any province of Canada, and to any other coverage the inclusion of which may be approved by the Director. In the absence of such definition such term does not include group insurance, or benefits provided by union welfare plans or by employer or employee benefit organizations. For the purpose of applying the foregoing policy provision with respect to any insured, any amount of benefit provided for such insured pursuant to any compulsory benefit statute (including any workers' compensation or employer's liability statute) whether provided by a governmental agency or otherwise is "other valid coverage" of which the company has had notice. In applying the foregoing policy provision no third party liability coverage shall be included as "other valid coverage".)
(Source: P.A. 91-357, eff. 7-29-99.)

(215 ILCS 5/357.20) (from Ch. 73, par. 969.20)
Sec. 357.20. "RELATION OF EARNINGS TO INSURANCE: If the total monthly amount of loss of time benefits promised for the same loss under all valid loss of time coverage upon the insured, whether payable on a weekly or monthly basis, shall exceed the monthly earnings of the insured at the time disability commenced or his average monthly earnings for the period of 2 years immediately preceding a disability for which claim is made, whichever is the greater, the company will be liable only for such proportionate amount of such benefits under this policy as the amount of such monthly earnings or such average monthly earnings of the insured bears to the total amount of monthly benefits for the same loss under all such coverage upon the insured at the time such disability commences and for the return of such part of the premiums paid during such 2 years as shall exceed the pro-rata amount of the premiums for the benefits actually paid hereunder; but this shall not operate to reduce the total monthly amount of benefits payable under all such coverage upon the insured below the sum of $200.00 or the sum of the monthly benefits specified in such coverages, whichever is the lesser, nor shall it operate to reduce benefits other than those payable for loss of time."
(The foregoing policy provision may be inserted only in a policy which the insured has the right to continue in force subject to its terms by the timely payment of premiums (1) until at least age 50 or, (2) in the case of a policy issued after age 44, for at least 5 years from its date of issue. The company may, at its option, include in this provision a definition of "valid loss of time coverage", approved as to form by the Director, which definition shall be limited in subject matter to coverage provided by governmental agencies or by organizations subject to regulation by insurance law or by insurance authorities of this or any other state of the United States or any province of Canada, or to any other coverage the inclusion of which may be approved by the Director or any combination of such coverages. In the absence of such definition such term does not include any coverage provided for such insured pursuant to any compulsory benefit statute (including any workers' compensation or employer's liability statute), or benefits provided by union welfare plans or by employer or employee benefit organizations.)
(Source: P.A. 91-357, eff. 7-29-99.)

(215 ILCS 5/357.21) (from Ch. 73, par. 969.21)
Sec. 357.21. "UNPAID PREMIUM: Upon the payment of a claim under this policy, any premium then due and unpaid or covered by any note or written order may be deducted therefrom."
(Source: Laws 1967, p. 1735.)

(215 ILCS 5/357.22) (from Ch. 73, par. 969.22)
Sec. 357.22. "CANCELLATION: The company may cancel this policy at any time by written notice delivered to the insured, or mailed to his last address as shown by the records of the company, stating when, not less than 30 days thereafter, such cancellation shall be effective; and after the policy has been continued beyond its original term the insured may cancel this policy at any time by written notice delivered or mailed to the company, effective upon receipt or on such later date as may be specified in such notice. In the event of cancellation, the company will return promptly the unearned portion of any premium paid. If the insured cancels, the earned premium shall be computed by the use of the short-rate table last filed with the state official having supervision of insurance in the state where the insured resided when the policy was issued. If the company cancels, the earned premium shall be computed pro-rata. Cancellation shall be without prejudice to any claim originating prior to the effective date of cancellation." (Notice to the policy holder of the cancellable nature of his policy shall be set forth on the face of the policy.)
(Source: Laws 1967, p. 1735.)

(215 ILCS 5/357.23) (from Ch. 73, par. 969.23)
Sec. 357.23. "CONFORMITY WITH STATE STATUTES: Any provision of this policy which, on its effective date, is in conflict with the statutes of the state in which the insured resides on such date is hereby amended to conform to the minimum requirements of such statutes."
(Source: Laws 1967, p. 1735.)

(215 ILCS 5/357.24) (from Ch. 73, par. 969.24)
Sec. 357.24. "ILLEGAL OCCUPATION: The company shall not be liable for any loss to which a contributing cause was the insured's commission of or attempt to commit a felony or to which a contributing cause was the insured's being engaged in an illegal occupation."
(Source: Laws 1967, p. 1735.)

(215 ILCS 5/357.25)
Sec. 357.25. (Repealed).
(Source: Laws 1967, p. 1735. Repealed by P.A. 95-230, eff. 1-1-08.)

(215 ILCS 5/357.26) (from Ch. 73, par. 969.26)
Sec. 357.26. If any provision of the preceding sections is in whole or in part inapplicable to or inconsistent with the coverage provided by a particular form of policy the company, with the approval of the Director, shall omit from such policy any inapplicable provision or part of a provision, and shall modify any inconsistent provision or part of the provision in such manner as to make the provision as contained in the policy consistent with the coverage provided by the policy.
(Source: Laws 1967, p. 1735.)

(215 ILCS 5/357.27) (from Ch. 73, par. 969.27)
Sec. 357.27. The provisions which are the subject of Sections 357.2 through 357.25, or any corresponding provisions which are used in lieu thereof in accordance with such sections, shall be printed in the consecutive order of the provisions in such sections or, at the option of the company, any such provision may appear as a unit in any part of the policy, with other provisions to which it may be logically related, provided the resulting policy shall not be in whole or in part unintelligible, uncertain, ambiguous, abstruse, or likely to mislead a person to whom the policy is offered, delivered or issued.
(Source: Laws 1967, p. 1735.)

(215 ILCS 5/357.28) (from Ch. 73, par. 969.28)
Sec. 357.28. The word "insured", as used in this article, shall not be construed as preventing a person other than the insured with a proper insurable interest from making application for and owning a policy covering the insured or from being entitled under such a policy to any indemnities, benefits and rights provided therein.
(Source: Laws 1967, p. 1735.)

(215 ILCS 5/357.29) (from Ch. 73, par. 969.29)
Sec. 357.29. Any policy of a foreign or alien company, when delivered or issued for delivery to any person in this State, may contain any provision which is not less favorable to the insured or the beneficiary than the provisions of this article and which is prescribed or required by the law of the state under which the company is organized.
Any policy of a domestic company may, when issued for delivery in any other state or country, contain any provision permitted or required by the laws of such other state or country.
(Source: Laws 1967, p. 1735.)

(215 ILCS 5/357.30) (from Ch. 73, par. 969.30)
Sec. 357.30. The Director may make such reasonable rules and regulations concerning the procedure for the filing or submission of policies subject to this article as are necessary, proper or advisable to the administration of this article. This provision shall not abridge any other authority granted the Director by law. The effective date of the new provisions added by this amendatory Act shall be January 1, 1968.
(Source: Laws 1967, p. 1735.)

(215 ILCS 5/357.31) (from Ch. 73, par. 969.31)
Sec. 357.31. In the event of the death of a policyholder of an individual accident and health insurance policy, the insurance company, upon receipt of notice of the policyholder's death and a request for a pro-rata refund, supported by a valid death certificate supplied by a party entitled to claim such refund, shall refund the unearned premium pro-rated to the month of the policyholder's death. In no event shall such refund of premium be computed by the use of a short-rate table. Refund of the premium and termination of the coverage shall be without prejudice to any claim originating prior to the date of the policyholder's death. Coverage of persons insured under the same policy other than the policyholder shall not be affected by the premium refund provided for in this Section nor shall the obligation of such other insureds to pay required premiums be diminished pursuant to this Section.
(Source: P.A. 86-665.)

(215 ILCS 5/358a) (from Ch. 73, par. 970a)
Sec. 358a. Conforming to statute.
(1) Other Policy Provisions
No policy provision which is not subject to section 357a of this act shall make a policy, or any portion thereof, less favorable in any respect to the insured or the beneficiary than the provisions thereof which are subject to this act.
(2) Policy Conflicting with this Article
A policy delivered or issued for delivery to any person in this state in violation of this article shall be held valid but shall be construed as provided in this article. When any provision in a policy subject to this article is in conflict with any provision of this article, the rights, duties and obligations of the insurer, the insured and the beneficiary shall be governed by the provisions of this article.
(3) Operating under Old Provisions
Subsection (3) of Section 356a of this Act is hereby incorporated into and made a part of this section by express reference.
(Source: Laws 1951, p. 611.)

(215 ILCS 5/359a) (from Ch. 73, par. 971a)
Sec. 359a. Application.
(1) No policy of insurance except an Industrial Accident and Health Policy provided for by this article shall be issued, except upon the signed application of the person or persons sought to be insured. Any information or statement of the applicant shall plainly appear upon such application in the form of interrogatories by the insurer and answers by the applicant. The insured shall not be bound by any statement made in an application for any policy, including an Industrial Accident and Health Policy, unless a copy of such application is attached to or endorsed on the policy when issued as a part thereof. If any such policy delivered or issued for delivery to any person in this state shall be reinstated or renewed, and the insured or the beneficiary or assignee of such policy shall make written request to the insurer for a copy of the application, if any, for such reinstatement or renewal, the insurer shall within fifteen days after the receipt of such request at its home office or any branch office of the insurer, deliver or mail to the person making such request, a copy of such application. If such copy shall not be so delivered or mailed, the insurer shall be precluded from introducing such application as evidence in any action or proceeding based upon or involving such policy or its reinstatement or renewal.
(2) No alteration of any written application for any such policy shall be made by any person other than the applicant without his written consent, except that insertions may be made by the insurer, for administrative purposes only, in such manner as to indicate clearly that such insertions are not to be ascribed to the applicant.
(3) The falsity of any statement in the application for any policy covered by this act may not bar the right to recovery thereunder unless such false statement materially affected either the acceptance of the risk or the hazard assumed by the insurer.
(Source: Laws 1951, p. 611.)

(215 ILCS 5/359b)
Sec. 359b. (Repealed).
(Source: P.A. 96-857, eff. 1-5-10. Repealed by P.A. 98-969, eff. 1-1-15.)

(215 ILCS 5/359c)
Sec. 359c. (Repealed).
(Source: P.A. 97-524, eff. 1-1-12. Repealed by P.A. 98-969, eff. 1-1-15.)

(215 ILCS 5/360a) (from Ch. 73, par. 972a)
Sec. 360a. Notice, waiver.
The acknowledgement by any insurer of the receipt of notice given under any policy covered by this article, or the furnishing of forms for filing proofs of loss, or the acceptance of such proofs, or the investigation of any claim thereunder shall not operate as a waiver of any of the rights of the insurer in defense of any claim arising under such policy.
(Source: Laws 1951, p. 611.)

(215 ILCS 5/361a) (from Ch. 73, par. 973a)
Sec. 361a. Age limit.
If any such policy contains a provision establishing, as an age limit or otherwise, a date after which the coverage provided by the policy will not be effective, and if such date falls within a period for which premium is accepted by the insurer or if the insurer accepts a premium after such date, the coverage provided by the policy will continue in force subject to any right of cancellation until the end of the period for which premium has been accepted. In the event the age of the insured has been misstated and if, according to the correct age of the insured, the coverage provided by the policy would not have become effective, or would have ceased prior to the acceptance of such premium or premiums, then the liability of the insurer shall be limited to the refund, upon request, of all premiums paid for the period not covered by the policy.
(Source: Laws 1951, p. 611.)

(215 ILCS 5/362a) (from Ch. 73, par. 974a)
Sec. 362a. Non-application to certain policies. The provisions of sections 356a to 359a, both inclusive, shall not apply to or affect (1) any policy of workers' compensation insurance or any policy of liability insurance with or without supplementary expense coverage therein; or (2) any policy or contract of reinsurance; or (3) any group policy of insurance (unless otherwise specifically provided); or (4) life insurance, endowment or annuity contracts, or contracts supplemental thereto which contain only such provisions relating to accident and sickness insurance as (a) provide additional benefits in case of death or dismemberment or loss of sight by accident, or as (b) operate to safeguard such contracts against lapse, or to give a special surrender value or special benefit or an annuity in the event that the insured or annuitant shall become a person with a total and permanent disability, as defined by the contract or supplemental contract.
(Source: P.A. 99-143, eff. 7-27-15.)

(215 ILCS 5/363) (from Ch. 73, par. 975)
Sec. 363. Medicare supplement policies; minimum standards.
(1) Except as otherwise specifically provided therein, this Section and Section 363a of this Code shall apply to:
(a) all Medicare supplement policies and subscriber

contracts delivered or issued for delivery in this State on and after January 1, 1989; and

(b) all certificates issued under group Medicare

supplement policies or subscriber contracts, which certificates are issued or issued for delivery in this State on and after January 1, 1989.

This Section shall not apply to "Accident Only" or "Specified Disease" types of policies. The provisions of this Section are not intended to prohibit or apply to policies or health care benefit plans, including group conversion policies, provided to Medicare eligible persons, which policies or plans are not marketed or purported or held to be Medicare supplement policies or benefit plans.
(2) For the purposes of this Section and Section 363a, the following terms have the following meanings:
(a) "Applicant" means:
(i) in the case of individual Medicare supplement

policy, the person who seeks to contract for insurance benefits, and

(ii) in the case of a group Medicare policy or

subscriber contract, the proposed certificate holder.

(b) "Certificate" means any certificate delivered or

issued for delivery in this State under a group Medicare supplement policy.

(c) "Medicare supplement policy" means an individual

policy of accident and health insurance, as defined in paragraph (a) of subsection (2) of Section 355a of this Code, or a group policy or certificate delivered or issued for delivery in this State by an insurer, fraternal benefit society, voluntary health service plan, or health maintenance organization, other than a policy issued pursuant to a contract under Section 1876 of the federal Social Security Act (42 U.S.C. Section 1395 et seq.) or a policy issued under a demonstration project specified in 42 U.S.C. Section 1395ss(g)(1), or any similar organization, that is advertised, marketed, or designed primarily as a supplement to reimbursements under Medicare for the hospital, medical, or surgical expenses of persons eligible for Medicare.

(d) "Issuer" includes insurance companies, fraternal

benefit societies, voluntary health service plans, health maintenance organizations, or any other entity providing Medicare supplement insurance, unless the context clearly indicates otherwise.

(e) "Medicare" means the Health Insurance for the

Aged Act, Title XVIII of the Social Security Amendments of 1965.

(3) No Medicare supplement insurance policy, contract, or certificate, that provides benefits that duplicate benefits provided by Medicare, shall be issued or issued for delivery in this State after December 31, 1988. No such policy, contract, or certificate shall provide lesser benefits than those required under this Section or the existing Medicare Supplement Minimum Standards Regulation, except where duplication of Medicare benefits would result.
(4) Medicare supplement policies or certificates shall have a notice prominently printed on the first page of the policy or attached thereto stating in substance that the policyholder or certificate holder shall have the right to return the policy or certificate within 30 days of its delivery and to have the premium refunded directly to him or her in a timely manner if, after examination of the policy or certificate, the insured person is not satisfied for any reason.
(5) A Medicare supplement policy or certificate may not deny a claim for losses incurred more than 6 months from the effective date of coverage for a preexisting condition. The policy may not define a preexisting condition more restrictively than a condition for which medical advice was given or treatment was recommended by or received from a physician within 6 months before the effective date of coverage.
(6) An issuer of a Medicare supplement policy shall:
(a) not deny coverage to an applicant under 65 years

of age who meets any of the following criteria:

(i) becomes eligible for Medicare by reason of

disability if the person makes application for a Medicare supplement policy within 6 months of the first day on which the person enrolls for benefits under Medicare Part B; for a person who is retroactively enrolled in Medicare Part B due to a retroactive eligibility decision made by the Social Security Administration, the application must be submitted within a 6-month period beginning with the month in which the person received notice of retroactive eligibility to enroll;

(ii) has Medicare and an employer group health

plan (either primary or secondary to Medicare) that terminates or ceases to provide all such supplemental health benefits;

(iii) is insured by a Medicare Advantage plan

that includes a Health Maintenance Organization, a Preferred Provider Organization, and a Private Fee-For-Service or Medicare Select plan and the applicant moves out of the plan's service area; the insurer goes out of business, withdraws from the market, or has its Medicare contract terminated; or the plan violates its contract provisions or is misrepresented in its marketing; or

(iv) is insured by a Medicare supplement policy

and the insurer goes out of business, withdraws from the market, or the insurance company or agents misrepresent the plan and the applicant is without coverage;

(b) make available to persons eligible for Medicare

by reason of disability each type of Medicare supplement policy the issuer makes available to persons eligible for Medicare by reason of age;

(c) not charge individuals who become eligible for

Medicare by reason of disability and who are under the age of 65 premium rates for any medical supplemental insurance benefit plan offered by the issuer that exceed the issuer's highest rate on the current rate schedule filed with the Division of Insurance for that plan to individuals who are age 65 or older; and

(d) provide the rights granted by items (a) through

(d), for 6 months after the effective date of this amendatory Act of the 95th General Assembly, to any person who had enrolled for benefits under Medicare Part B prior to this amendatory Act of the 95th General Assembly who otherwise would have been eligible for coverage under item (a).

(7) The Director shall issue reasonable rules and regulations for the following purposes:
(a) To establish specific standards for policy

provisions of Medicare policies and certificates. The standards shall be in accordance with the requirements of this Code. No requirement of this Code relating to minimum required policy benefits, other than the minimum standards contained in this Section and Section 363a, shall apply to medicare supplement policies and certificates. The standards may cover, but are not limited to the following:

(A) Terms of renewability.
(B) Initial and subsequent terms of eligibility.
(C) Non-duplication of coverage.
(D) Probationary and elimination periods.
(E) Benefit limitations, exceptions and

reductions.

(F) Requirements for replacement.
(G) Recurrent conditions.
(H) Definition of terms.
(I) Requirements for issuing rebates or credits

to policyholders if the policy's loss ratio does not comply with subsection (7) of Section 363a.

(J) Uniform methodology for the calculating and

reporting of loss ratio information.

(K) Assuring public access to loss ratio

information of an issuer of Medicare supplement insurance.

(L) Establishing a process for approving or

disapproving proposed premium increases.

(M) Establishing a policy for holding public

hearings prior to approval of premium increases.

(N) Establishing standards for Medicare Select

policies.

(O) Prohibited policy provisions not otherwise

specifically authorized by statute that, in the opinion of the Director, are unjust, unfair, or unfairly discriminatory to any person insured or proposed for coverage under a medicare supplement policy or certificate.

(b) To establish minimum standards for benefits and

claims payments, marketing practices, compensation arrangements, and reporting practices for Medicare supplement policies.

(c) To implement transitional requirements of

Medicare supplement insurance benefits and premiums of Medicare supplement policies and certificates to conform to Medicare program revisions.

(Source: P.A. 95-436, eff. 6-1-08.)

(215 ILCS 5/363a) (from Ch. 73, par. 975a)
Sec. 363a. Medicare supplement policies; disclosure, advertising, loss ratio standards.
(1) Scope. This Section pertains to disclosure requirements of companies and agents and mandatory and prohibited practices of agents when selling a policy to supplement the Medicare program or any other health insurance policy sold to individuals eligible for Medicare. No policy shall be referred to or labeled as a Medicare supplement policy if it does not comply with the minimum standards required by regulation pursuant to Section 363 of this Code. Except as otherwise specifically provided in paragraph (d) of subsection (6), this Section shall not apply to accident only or specified disease type of policies or hospital confinement indemnity or other type policies clearly unrelated to Medicare.
(2) Advertising. An advertisement that describes or offers to provide information concerning the federal Medicare program shall comply with all of the following:
(a) It may not include any reference to that program

on the envelope, the reply envelope, or the address side of the reply postal card, if any, nor use any language to imply that failure to respond to the advertisement might result in loss of Medicare benefits.

(b) It must include a prominent statement to the

effect that in providing supplemental coverage the insurer and agent involved in the solicitation are not in any manner connected with that program.

(c) It must prominently disclose that it is an

advertisement for insurance or is intended to obtain insurance prospects.

(d) It must prominently identify and set forth the

actual address of the insurer or insurers that issue the coverage.

(e) It must prominently state that any material or

information offered will be delivered in person by a representative of the insurer, if that is the case.

The Director may issue reasonable rules and regulations for the purpose of establishing criteria and guidelines for the advertising of Medicare supplement insurance.
(3) Mandatory agent practices. For the purpose of this Act, "home solicitation sale by an agent" means a sale or attempted sale of an insurance policy at the purchaser's residence, agent's transient quarters, or away from the agent's home office when the initial contact is personally solicited by the agent or insurer. Any agent involved in any home solicitation sale of a Medicare supplement policy or other policy of accident and health insurance, subject to subsection (1) of this Section, sold to individuals eligible for Medicare shall promptly do the following:
(a) Identify himself as an insurance agent.
(b) Identify the insurer or insurers for which he is

a licensed agent.

(c) Provide the purchaser with a clearly printed or

typed identification of his name, address, telephone number, and the name of the insurer in which the insurance is to be written.

(d) Determine what, if any, policy is appropriate,

suitable, and nonduplicative for the purchaser considering existing coverage and be able to provide proof to the company that such a determination has been made.

(e) Fully and completely disclose the purchaser's

medical history on the application if required for issue.

(f) Complete a Policy Check List in duplicate as

follows:

Medicare

Existing

Supplement

Insured's

Pays

Coverage

Pays

Responsibility

Service
Hospital
Skilled
Nursing
Home Care
Prescription
Drugs
This policy does/does not (circle one) comply with

the minimum standards for Medicare supplements set forth in Section 363 of the Illinois Insurance Code.

Signature of Applicant
Signature of Agent
This Policy Check List is to be completed in the

presence of the purchaser at the point of sale, and copies of it, completed and duly signed, are to be provided to the purchaser and to the company.

(g) Except in the case of refunds of premium made

pursuant to subsection (5) of Section 363 of this Code, send by mail to an insured or an applicant for insurance, when the insurer follows a practice of having agents return premium refund drafts issued by the insurer, a premium refund draft within 2 weeks of its receipt by the agent from the insurer making such refund.

(h) Deliver to the purchaser, along with every policy

issued pursuant to Section 363 of this Code, an Outline of Coverage as described in paragraph (b) of subsection (6) of this Section.

(4) Prohibited agent practices.
(a) No insurance agent engaged in a home solicitation

sale of a Medicare supplement policy or other policy of accident and health insurance, subject to subsection (1) of this Section, sold to individuals eligible for Medicare shall use any false, deceptive, or misleading representation to induce a sale, or use any plan, scheme, or ruse, that misrepresents the true status or mission of the person making the call, or represent directly or by implication that the agent:

(i) Is offering insurance that is approved or

recommended by the State or federal government to supplement Medicare.

(ii) Is in any way representing, working for, or

compensated by a local, State, or federal government agency.

(iii) Is engaged in an advisory business in which

his compensation is unrelated to the sale of insurance by the use of terms such as Medicare consultant, Medicare advisor, Medicare Bureau, disability insurance consultant, or similar expression in a letter, envelope, reply card, or other.

(iv) Will provide a continuing service to the

purchaser of the policy unless he does provide services to the purchaser beyond the sale and renewal of policies.

(b) No agent engaged in a home solicitation sale of a

Medicare supplement policy or other policy of accident and health insurance sold to individuals eligible for Medicare shall misrepresent, directly or by implication, any of the following:

(i) The identity of the insurance company or

companies he represents.

(ii) That the assistance programs of the State or

county or the federal Medicare programs for medical insurance are to be discontinued or are increasing in cost to the prospective buyer or are in any way endangered.

(iii) That an insurance company in which the

prospective purchaser is insured is financially unstable, cancelling its outstanding policies, merging, or withdrawing from the State.

(iv) The coverage of the policy being sold.
(v) The effective date of coverage under the

policy.

(vi) That any pre-existing health condition of

the purchaser is irrelevant.

(vii) The right of the purchaser to cancel the

policy within 30 days after receiving it.

(5) Mandatory company practices. Any company involved in the sale of Medicare supplement policies or any policies of accident and health insurance (subject to subsection (1) of this Section) sold to individuals eligible for Medicare shall do the following:
(a) Be able to readily determine the number of

accident and health policies in force with the company on each insured eligible for Medicare.

(b) Make certain that policies of Medicare supplement

insurance are not issued, and any premium collected for those policies is refunded, when they are deemed duplicative, inappropriate, or not suitable considering existing coverage with the company.

(c) Maintain copies of the Policy Check List as

completed by the agent at the point of sale of a Medicare supplement policy or any policy of accident and health insurance (subject to subsection (1) of this Section) sold to individuals eligible for Medicare on file at the company's regional or other administrative office.

(6) Disclosures. In order to provide for full and fair disclosure in the sale of Medicare supplement policies, there must be compliance with the following:
(a) No Medicare supplement policy or certificate

shall be delivered in this State unless an outline of coverage is delivered to the applicant at the time application is made and, except for direct response policies, an acknowledgement from the applicant of receipt of the outline is obtained.

(b) Outline of coverage requirements for Medicare

supplement policies.

(i) Insurers issuing Medicare supplement policies

or certificates for delivery in this State shall provide an outline of coverage to all applicants at the time application is made and, except for direct response policies, shall obtain an acknowledgement of receipt of the outline from the applicant.

(ii) If an outline of coverage is provided at the

time of application and the Medicare supplement policy or certificate is issued on a basis that would require revision of the outline, a substitute outline of coverage properly describing the policy or certificate must accompany the policy or certificate when it is delivered and shall contain immediately above the company name, in no less than 12 point type, the following statement:

"NOTICE: Read this outline of coverage carefully.

It is not identical to the outline of coverage provided upon application and the coverage originally applied for has not been issued.".

(iii) The outline of coverage provided to

applicants shall be in the form prescribed by rule by the Department.

(c) Insurers issuing policies that provide hospital

or medical expense coverage on an expense incurred or indemnity basis, other than incidentally, to a person or persons eligible for Medicare shall provide to the policyholder a buyer's guide approved by the Director. Delivery of the buyer's guide shall be made whether or not the policy qualifies as a "Medicare Supplement Coverage" in accordance with Section 363 of this Code. Except in the case of direct response insurers, delivery of the buyer's guide shall be made at the time of application, and acknowledgement of receipt of certification of delivery of the buyer's guide shall be provided to the insurer. Direct response insurers shall deliver the buyer's guide upon request, but not later than at the time the policy is delivered.

(d) Outlines of coverage delivered in connection with

policies defined in subsection (4) of Section 355a of this Code as Hospital confinement Indemnity (Section 4c), Accident Only Coverage (Section 4f), Specified Disease (Section 4g) or Limited Benefit Health Insurance Coverage to persons eligible for Medicare shall contain, in addition to other requirements for those outlines, the following language that shall be printed on or attached to the first page of the outline of coverage:

"This policy, certificate or subscriber contract IS

NOT A MEDICARE SUPPLEMENT policy or certificate. It does not fully supplement your federal Medicare health insurance. If you are eligible for Medicare, review the Guide to Health Insurance for People with Medicare available from the company.".

(e) In the case wherein a policy, as defined in

paragraph (a) of subsection (2) of Section 355a of this Code, being sold to a person eligible for Medicare provides one or more but not all of the minimum standards for Medicare supplements set forth in Section 363 of this Code, disclosure must be provided that the policy is not a Medicare supplement and does not meet the minimum benefit standards set for those policies in this State.

(7) Loss ratio standards.
(a) Every issuer of Medicare supplement policies or

certificates in this State, as defined in Section 363 of this Code, shall file annually its rates, rating schedule, and supporting documentation demonstrating that it is in compliance with the applicable loss ratio standards of this State. All filings of rates and rating schedules shall demonstrate that the actual and anticipated losses in relation to premiums comply with the requirements of this Code.

(b) Medicare supplement policies shall, for the

entire period for which rates are computed to provide coverage, on the basis of incurred claims experience and earned premiums for the period and in accordance with accepted actuarial principles and practices, return to policyholders in the form of aggregate benefits the following:

(i) In the case of group policies, at least 75%

of the aggregate amount of premiums earned.

(ii) In the case of individual policies, at least

60% of the aggregate amount of premiums earned; and beginning November 5, 1991, at least 65% of the aggregate amount of premiums earned.

(iii) In the case of sponsored group policies in

which coverage is marketed on an individual basis by direct response to eligible individuals in that group only, at least 65% of the aggregate amount of premiums earned.

(c) For the purposes of this Section, the insurer

shall be deemed to comply with the loss ratio standards if: (i) for the most recent year, the ratio of the incurred losses to earned premiums for policies or certificates that have been in force for 3 years or more is greater than or equal to the applicable percentages contained in this Section; and (ii) the anticipated losses in relation to premiums over the entire period for which the policy is rated comply with the requirements of this Section. An anticipated third-year loss ratio that is greater than or equal to the applicable percentage shall be demonstrated for policies or certificates in force less than 3 years.

(8) Applicability. This Section shall apply to those companies writing the kind or kinds of business enumerated in Classes 1(b) and 2(a) of Section 4 of this Code and to those entities organized and operating under the Voluntary Health Services Plans Act and the Health Maintenance Organization Act.
(9) Penalties.
(a) Any company or agent who is found to have

violated any of the provisions of this Section may be required by order of the Director of Insurance to forfeit by civil penalty not less than $500 nor more than $5,000 for each offense. Written notice will be issued and an opportunity for a hearing will be granted pursuant to subsection (2) of Section 403A of this Code.

(b) In addition to any other applicable penalties for

violations of this Code, the Director may require insurers violating any provision of this Code or regulations promulgated pursuant to this Code to cease marketing in this State any Medicare supplement policy or certificate that is related directly or indirectly to a violation and may require the insurer to take actions as are necessary to comply with the provisions of Sections 363 and 363a of this Code.

(c) After June 30, 1991, no person may advertise,

solicit for the sale or purchase of, offer for sale, or deliver a Medicare supplement policy that has not been approved by the Director. A person who knowingly violates, directly or through an agent, the provisions of this paragraph commits a Class 3 felony. Any person who violates the provisions of this paragraph may be subjected to a civil penalty not to exceed $10,000. The civil penalty authorized in this paragraph shall be enforced in the manner provided in Section 403A of this Code.

(10) Replacement. Application forms shall include a question designed to elicit information as to whether a Medicare supplement policy or certificate is intended to replace any similar accident and sickness policy or certificate presently in force. A supplementary application or other form to be signed by the applicant containing the question may be used. Upon determining that a sale of Medicare supplement coverage will involve replacement, an insurer, other than a direct response insurer, or its agent, shall furnish the applicant, prior to issuance or delivery of the Medicare supplement policy or certificate, a notice regarding replacement of Medicare supplement coverage. One copy of the notice shall be provided to the applicant, and an additional copy signed by the applicant shall be retained by the insurer. A direct response insurer shall deliver to the applicant at the time of the issuance of the policy the notice regarding replacement of Medicare supplement coverage.
(Source: P.A. 93-32, eff. 7-1-03.)

(215 ILCS 5/364) (from Ch. 73, par. 976)
Sec. 364. Discrimination prohibited. Discrimination between individuals of the same class of risk in the issuance of its policies or in the amount of premiums or rates charged for any insurance covered by this article, or in the benefits payable thereon, or in any of the terms or conditions of such policy, or in any other manner whatsoever is prohibited. Nothing in this provision shall prohibit an insurer from providing incentives for insureds to utilize the services of a particular hospital or person. It is hereby expressly provided that whenever the terms "physician" or "doctor" appear or are used in any way in any policy of accident or health insurance issued in this state, said terms shall include within their meaning persons licensed to practice dentistry under the Illinois Dental Practice Act with regard to benefits payable for services performed by a person so licensed, which such services are within the coverage provided by the particular policy or contract of insurance and are within the professional services authorized to be performed by such person under and in accordance with the said Act.
No company, in any policy of accident or health insurance issued in this State, shall make or permit any distinction or discrimination against individuals solely because of the individuals' disabilities in the amount of payment of premiums or rates charged for policies of insurance, in the amount of any dividends or other benefits payable thereon, or in any other terms and conditions of the contract it makes, except where the distinction or discrimination is based on sound actuarial principles or is related to actual or reasonably anticipated experience.
No company shall refuse to insure, or refuse to continue to insure, or limit the amount or extent or kind of coverage available to an individual, or charge an individual a different rate for the same coverage solely because of blindness or partial blindness. With respect to all other conditions, including the underlying cause of the blindness or partial blindness, persons who are blind or partially blind shall be subject to the same standards of sound actuarial principles or actual or reasonably anticipated experience as are sighted persons. Refusal to insure includes denial by an insurer of disability insurance coverage on the grounds that the policy defines "disability" as being presumed in the event that the insured loses his or her eyesight.
(Source: P.A. 99-143, eff. 7-27-15.)

(215 ILCS 5/364.01)
Sec. 364.01. Qualified clinical cancer trials.
(a) No individual or group policy of accident and health insurance issued or renewed in this State may be cancelled or non-renewed for any individual based on that individual's participation in a qualified clinical cancer trial.
(b) Qualified clinical cancer trials must meet the following criteria:
(1) the effectiveness of the treatment has not been

determined relative to established therapies;

(2) the trial is under clinical investigation as part

of an approved cancer research trial in Phase II, Phase III, or Phase IV of investigation;

(3) the trial is:
(A) approved by the Food and Drug Administration;

or

(B) approved and funded by the National

Institutes of Health, the Centers for Disease Control and Prevention, the Agency for Healthcare Research and Quality, the United States Department of Defense, the United States Department of Veterans Affairs, or the United States Department of Energy in the form of an investigational new drug application, or a cooperative group or center of any entity described in this subdivision (B); and

(4) the patient's primary care physician, if any, is

involved in the coordination of care.

(c) No group policy of accident and health insurance shall exclude coverage for any routine patient care administered to an insured who is a qualified individual participating in a qualified clinical cancer trial, if the policy covers that same routine patient care of insureds not enrolled in a qualified clinical cancer trial.
(d) The coverage that may not be excluded under subsection (c) of this Section is subject to all terms, conditions, restrictions, exclusions, and limitations that apply to the same routine patient care received by an insured not enrolled in a qualified clinical cancer trial, including the application of any authorization requirement, utilization review, or medical management practices. The insured or enrollee shall incur no greater out-of-pocket liability than had the insured or enrollee not enrolled in a qualified clinical cancer trial.
(e) If the group policy of accident and health insurance uses a preferred provider program and a preferred provider provides routine patient care in connection with a qualified clinical cancer trial, then the insurer may require the insured to use the preferred provider if the preferred provider agrees to provide to the insured that routine patient care.
(f) A qualified clinical cancer trial may not pay or refuse to pay for routine patient care of an individual participating in the trial, based in whole or in part on the person's having or not having coverage for routine patient care under a group policy of accident and health insurance.
(g) Nothing in this Section shall be construed to limit an insurer's coverage with respect to clinical trials.
(h) Nothing in this Section shall require coverage for out-of-network services where the underlying health benefit plan does not provide coverage for out-of-network services.
(i) As used in this Section, "routine patient care" means all health care services provided in the qualified clinical cancer trial that are otherwise generally covered under the policy if those items or services were not provided in connection with a qualified clinical cancer trial consistent with the standard of care for the treatment of cancer, including the type and frequency of any diagnostic modality, that a provider typically provides to a cancer patient who is not enrolled in a qualified clinical cancer trial. "Routine patient care" does not include, and a group policy of accident and health insurance may exclude, coverage for:
(1) a health care service, item, or drug that is the

subject of the cancer clinical trial;

(2) a health care service, item, or drug provided

solely to satisfy data collection and analysis needs for the qualified clinical cancer trial that is not used in the direct clinical management of the patient;

(3) an investigational drug or device that has not

been approved for market by the United States Food and Drug Administration;

(4) transportation, lodging, food, or other expenses

for the patient or a family member or companion of the patient that are associated with the travel to or from a facility providing the qualified clinical cancer trial, unless the policy covers these expenses for a cancer patient who is not enrolled in a qualified clinical cancer trial;

(5) a health care service, item, or drug customarily

provided by the qualified clinical cancer trial sponsors free of charge for any patient;

(6) a health care service or item, which except for

the fact that it is being provided in a qualified clinical cancer trial, is otherwise specifically excluded from coverage under the insured's policy, including:

(A) costs of extra treatments, services,

procedures, tests, or drugs that would not be performed or administered except for the fact that the insured is participating in the cancer clinical trial; and

(B) costs of nonhealth care services that the

patient is required to receive as a result of participation in the approved cancer clinical trial;

(7) costs for services, items, or drugs that are

eligible for reimbursement from a source other than a patient's contract or policy providing for third-party payment or prepayment of health or medical expenses, including the sponsor of the approved cancer clinical trial;

(8) costs associated with approved cancer clinical

trials designed exclusively to test toxicity or disease pathophysiology, unless the policy covers these expenses for a cancer patient who is not enrolled in a qualified clinical cancer trial; or

(9) a health care service or item that is eligible

for reimbursement by a source other than the insured's policy, including the sponsor of the qualified clinical cancer trial.

The definitions of the terms "health care services", "Non-Preferred Provider", "Preferred Provider", and "Preferred Provider Program", stated in 50 IL Adm. Code Part 2051 Preferred Provider Programs apply to these terms in this Section.
(j) The external review procedures established under the Health Carrier External Review Act shall apply to the provisions under this Section.
(Source: P.A. 97-91, eff. 1-1-12; 97-813, eff. 7-13-12.)

(215 ILCS 5/364.1) (from Ch. 73, par. 976.1)
Sec. 364.1. Every policy of accident and health insurance delivered or issued for delivery to any person in this State after the effective date of this amendatory Act of 1979 which provides coverage for services coming within the practice of optometry as defined in the Illinois Optometric Practice Act of 1987, as now or hereafter amended shall, upon issuance or delivery, be accompanied by a written notice to the policyholder that such policyholder may elect for optometric services received to be reimbursed to either a physician licensed to practice medicine in all its branches or to an optometrist licensed in this State.
(Source: P.A. 85-1209.)

(215 ILCS 5/364.2)
Sec. 364.2. Purchase of ophthalmic goods or services. An insurer may not require a provider, as a condition of participation by the provider, to purchase ophthalmic goods or services, including but not limited to eyeglass frames, in a quantity or dollar amount in excess of the quantity or dollar amount an enrollee purchases under the terms of the policy.
(Source: P.A. 93-1077, eff. 1-18-05.)

(215 ILCS 5/367) (from Ch. 73, par. 979)
Sec. 367. Group accident and health insurance.
(1) Group accident and health insurance is hereby declared to be that form of accident and health insurance covering not less than 2 employees, members, or employees of members, written under a master policy issued to any governmental corporation, unit, agency or department thereof, or to any corporation, copartnership, individual employer, or to any association upon application of an executive officer or trustee of such association having a constitution or bylaws and formed in good faith for purposes other than that of obtaining insurance, where officers, members, employees, employees of members or classes or department thereof, may be insured for their individual benefit. In addition a group accident and health policy may be written to insure any group which may be insured under a group life insurance policy. The term "employees" shall include the officers, managers and employees of subsidiary or affiliated corporations, and the individual proprietors, partners and employees of affiliated individuals and firms, when the business of such subsidiary or affiliated corporations, firms or individuals, is controlled by a common employer through stock ownership, contract or otherwise.
(2) Any insurance company authorized to write accident and health insurance in this State shall have power to issue group accident and health policies. No policy of group accident and health insurance may be issued or delivered in this State unless a copy of the form thereof shall have been filed with the department and approved by it in accordance with Section 355, and it contains in substance those provisions contained in Sections 357.1 through 357.30 as may be applicable to group accident and health insurance and the following provisions:
(a) A provision that the policy, the application of

the employer, or executive officer or trustee of any association, and the individual applications, if any, of the employees, members or employees of members insured shall constitute the entire contract between the parties, and that all statements made by the employer, or the executive officer or trustee, or by the individual employees, members or employees of members shall (in the absence of fraud) be deemed representations and not warranties, and that no such statement shall be used in defense to a claim under the policy, unless it is contained in a written application.

(b) A provision that the insurer will issue to the

employer, or to the executive officer or trustee of the association, for delivery to the employee, member or employee of a member, who is insured under such policy, an individual certificate setting forth a statement as to the insurance protection to which he is entitled and to whom payable.

(c) A provision that to the group or class thereof

originally insured shall be added from time to time all new employees of the employer, members of the association or employees of members eligible to and applying for insurance in such group or class.

(3) Anything in this code to the contrary notwithstanding, any group accident and health policy may provide that all or any portion of any indemnities provided by any such policy on account of hospital, nursing, medical or surgical services, may, at the insurer's option, be paid directly to the hospital or person rendering such services; but the policy may not require that the service be rendered by a particular hospital or person. Payment so made shall discharge the insurer's obligation with respect to the amount of insurance so paid. Nothing in this subsection (3) shall prohibit an insurer from providing incentives for insureds to utilize the services of a particular hospital or person.
(4) Special group policies may be issued to school districts providing medical or hospital service, or both, for pupils of the district injured while participating in any athletic activity under the jurisdiction of or sponsored or controlled by the district or the authorities of any school thereof. The provisions of this Section governing the issuance of group accident and health insurance shall, insofar as applicable, control the issuance of such policies issued to schools.
(5) No policy of group accident and health insurance may be issued or delivered in this State unless it provides that upon the death of the insured employee or group member the dependents' coverage, if any, continues for a period of at least 90 days subject to any other policy provisions relating to termination of dependents' coverage.
(6) No group hospital policy covering miscellaneous hospital expenses issued or delivered in this State shall contain any exception or exclusion from coverage which would preclude the payment of expenses incurred for the processing and administration of blood and its components.
(7) No policy of group accident and health insurance, delivered in this State more than 120 days after the effective day of the Section, which provides inpatient hospital coverage for sicknesses shall exclude from such coverage the treatment of alcoholism. This subsection shall not apply to a policy which covers only specified sicknesses.
(8) No policy of group accident and health insurance, which provides benefits for hospital or medical expenses based upon the actual expenses incurred, issued or delivered in this State shall contain any specific exception to coverage which would preclude the payment of actual expenses incurred in the examination and testing of a victim of an offense defined in Sections 11-1.20 through 11-1.60 or 12-13 through 12-16 of the Criminal Code of 1961 or the Criminal Code of 2012, or an attempt to commit such offense, to establish that sexual contact did occur or did not occur, and to establish the presence or absence of sexually transmitted disease or infection, and examination and treatment of injuries and trauma sustained by the victim of such offense, arising out of the offense. Every group policy of accident and health insurance which specifically provides benefits for routine physical examinations shall provide full coverage for expenses incurred in the examination and testing of a victim of an offense defined in Sections 11-1.20 through 11-1.60 or 12-13 through 12-16 of the Criminal Code of 1961 or the Criminal Code of 2012, or an attempt to commit such offense, as set forth in this Section. This subsection shall not apply to a policy which covers hospital and medical expenses for specified illnesses and injuries only.
(9) For purposes of enabling the recovery of State funds, any insurance carrier subject to this Section shall upon reasonable demand by the Department of Public Health disclose the names and identities of its insureds entitled to benefits under this provision to the Department of Public Health whenever the Department of Public Health has determined that it has paid, or is about to pay, hospital or medical expenses for which an insurance carrier is liable under this Section. All information received by the Department of Public Health under this provision shall be held on a confidential basis and shall not be subject to subpoena and shall not be made public by the Department of Public Health or used for any purpose other than that authorized by this Section.
(10) Whenever the Department of Public Health finds that it has paid all or part of any hospital or medical expenses which an insurance carrier is obligated to pay under this Section, the Department of Public Health shall be entitled to receive reimbursement for its payments from such insurance carrier provided that the Department of Public Health has notified the insurance carrier of its claim before the carrier has paid the benefits to its insureds or the insureds' assignees.
(11) (a) No group hospital, medical or surgical expense

policy shall contain any provision whereby benefits otherwise payable thereunder are subject to reduction solely on account of the existence of similar benefits provided under other group or group-type accident and sickness insurance policies where such reduction would operate to reduce total benefits payable under these policies below an amount equal to 100% of total allowable expenses provided under these policies.

(b) When dependents of insureds are covered under 2

policies, both of which contain coordination of benefits provisions, benefits of the policy of the insured whose birthday falls earlier in the year are determined before those of the policy of the insured whose birthday falls later in the year. Birthday, as used herein, refers only to the month and day in a calendar year, not the year in which the person was born. The Department of Insurance shall promulgate rules defining the order of benefit determination pursuant to this paragraph (b).

(12) Every group policy under this Section shall be subject to the provisions of Sections 356g and 356n of this Code.
(13) No accident and health insurer providing coverage for hospital or medical expenses on an expense incurred basis shall deny reimbursement for an otherwise covered expense incurred for any organ transplantation procedure solely on the basis that such procedure is deemed experimental or investigational unless supported by the determination of the Office of Health Care Technology Assessment within the Agency for Health Care Policy and Research within the federal Department of Health and Human Services that such procedure is either experimental or investigational or that there is insufficient data or experience to determine whether an organ transplantation procedure is clinically acceptable. If an accident and health insurer has made written request, or had one made on its behalf by a national organization, for determination by the Office of Health Care Technology Assessment within the Agency for Health Care Policy and Research within the federal Department of Health and Human Services as to whether a specific organ transplantation procedure is clinically acceptable and said organization fails to respond to such a request within a period of 90 days, the failure to act may be deemed a determination that the procedure is deemed to be experimental or investigational.
(14) Whenever a claim for benefits by an insured under a dental prepayment program is denied or reduced, based on the review of x-ray films, such review must be performed by a dentist.
(Source: P.A. 96-1551, eff. 7-1-11; 97-1150, eff. 1-25-13.)

(215 ILCS 5/367.2) (from Ch. 73, par. 979.2)
Sec. 367.2. Spousal continuation privilege; group contracts.
A. No policy of group accident or health insurance, nor any certificate thereunder shall be delivered or issued for delivery in this State after December 1, 1985, unless the policy provides for a continuation of the existing insurance benefits for an employee's spouse and dependent children who are insured under the provisions of that group policy or certificate thereunder, notwithstanding that the marriage is dissolved by judgment or terminated by the death of the employee or, after the effective date of this amendatory Act of the 93rd General Assembly, notwithstanding the retirement of the employee provided that the employee's spouse is at least 55 years of age, in each case without any other eligibility requirements. The provisions of this amendatory Act of the 93rd General Assembly apply to every group policy of accident or health insurance and every certificate issued thereunder delivered or issued for delivery after the effective date of this amendatory Act of the 93rd General Assembly.
B. Within 30 days of the entry of judgment or the death or retirement of the employee, the spouse of an employee insured under the policy who seeks a continuation of coverage thereunder shall give the employer or the insurer written notice of the dissolution of the marriage or the death or retirement of the employee. The employer, within 15 days of receipt of the notice shall give written notice of the dissolution of the employee's marriage or the death or retirement of the employee and that former spouse's or retired employee's spouse's residence to the insurance company issuing the policy.
The employer shall immediately send a copy of the notice to the former spouse of the employee or the spouse of the retired employee at the retired employee's spouse's residence or at the former spouse's residence. For purposes of this Act, the term "former spouse" includes "widow" or "widower".
C. Within 30 days after the date of receipt of a notice from the employer, retired employee's spouse or former spouse or of the initiation of a new group policy, the insurance company, by certified mail, return receipt requested, shall notify the retired employee's spouse or former spouse at his or her residence that the policy may be continued for that retired employee's spouse or former spouse and covered dependents, and the notice shall include:
(i) a form for election to continue the insurance

coverage;

(ii) the amount of periodic premiums to be charged

for continuation coverage and the method and place of payment; and

(iii) instructions for returning the election form

within 30 days after the date it is received from the insurance company.

Failure of the retired employee's spouse or former spouse to exercise the election to continue insurance coverage by notifying the insurance company in writing within such 30 day period shall terminate the continuation of benefits and the right to continuation.
If the insurance company fails to notify the retired employee's spouse or former spouse as provided for in subsection C hereof, all premiums shall be waived from the date the notice was required until notice is sent, and the benefits shall continue under the terms and provisions of the policy, from the date the notice was required until the notice is sent, notwithstanding any other provision hereof, except where the benefits in existence at the time the company's notice was to be sent pursuant to subsection C are terminated as to all employees.
D. With respect to a former spouse who has not attained the age of 55 at the time continuation coverage begins, the monthly premium for continuation shall be computed as follows:
(i) an amount, if any, that would be charged an

employee if the former spouse were a current employee of the employer, plus;

(ii) an amount, if any, that the employer would

contribute toward the premium if the former spouse were a current employee.

Failure to pay the initial monthly premium within 30 days after the date of receipt of notice required in subsection C of this Section terminates the continuation benefits and the right to continuation benefits.
The continuation coverage for former spouses who have not attained the age of 55 at the time coverage begins shall terminate upon the earliest to happen of the following:
(i) The failure to pay premiums when due, including

any grace period allowed by the policy; or

(ii) When coverage would terminate under the terms of

the existing policy if the employee and former spouse were still married to each other; however, the existing coverage shall not be modified or terminated during the first 120 consecutive days subsequent to the employee spouse's death or to the entry of the judgment dissolving the marriage existing between the employee and the former spouse unless the master policy in existence at the time is modified or terminated as to all employees; or

(iii) the date on which the former spouse first

becomes, after the date of election, an insured employee under any other group health plan; or

(iv) the date on which the former spouse remarries; or
(v) the expiration of 2 years from the date

continuation coverage began.

Upon the termination of continuation coverage, the former spouse shall be entitled to convert the coverage to an individual policy.
The continuation rights granted to former spouses who have not attained age 55 shall also include eligible dependents insured prior to the dissolution of marriage or the death of the employee.
E. With respect to a retired employee's spouse or former spouse who has attained the age of 55 at the time continuation coverage begins, the monthly premium for the continuation shall be computed as follows:
(i) an amount, if any, that would be charged an

employee if the retired employee's spouse or former spouse were a current employee of the employer, plus;

(ii) an amount, if any, that the employer would

contribute toward the premium if the retired employee's spouse or former spouse were a current employee.

Beginning 2 years after coverage begins under this paragraph, the monthly premium shall be computed as follows:
(i) an amount, if any, that would be charged an

employee if the retired employee's spouse or former spouse were a current employee of the employer, plus;

(ii) an amount, if any, that the employer would

contribute toward the premium if the retired employee's spouse or former spouse were a current employee.

(iii) an additional amount, not to exceed 20% of (i)

and (ii) above, for costs of administration.

Failure to pay the initial monthly premium within 30 days after the date of receipt of the notice required in subsection C of this Section terminates the continuation benefits and the right to continuation benefits.
The continuation coverage for retired employees' spouses and former spouses who have attained the age of 55 at the time coverage begins shall terminate upon the earliest to happen of the following:
(i) The failure to pay premiums when due, including

any grace period allowed by the policy; or

(ii) When coverage would terminate, except due to the

retirement of an employee, under the terms of the existing policy if the employee and former spouse were still married to each other; however, the existing coverage shall not be modified or terminated during the first 120 consecutive days subsequent to the employee spouse's death or retirement to the entry of the judgment dissolving the marriage existing between the employee and the former spouse unless the master policy in existence at the time is modified or terminated as to all employees; or

(iii) the date on which the retired employee's spouse

or former spouse first becomes, after the date of election, an insured employee under any other group health plan; or

(iv) the date on which the former spouse remarries; or
(v) the date that person reaches the qualifying age

or otherwise establishes eligibility under the Medicare Program pursuant to Title XVIII of the federal Social Security Act.

Upon the termination of continuation coverage, the former spouse shall be entitled to convert the coverage to an individual policy.
The continuation rights granted to former spouses who have attained age 55 shall also include eligible dependents insured prior to the dissolution of marriage, the death of the employee, or the retirement of the employee.
F. The renewal, amendment, or extension of any group policy affected by this Section shall be deemed to be delivery or issuance for delivery of a new policy or contract of insurance in this State.
G. If (i) the policy is canceled, and (ii) another insurance company contracts to provide group health and accident insurance to the employer, and (iii) continuation coverage is in effect for the retired employee's spouse or former spouse at the time of cancellation and (iv) the employee is or would have been included under the new group policy, then the new insurer must also offer continuation coverage to the retired employee's spouse and to an employee's former spouse under the same terms and conditions as contained in this Section.
H. This Section shall not limit the right of the retired employee's spouse or any former spouse to exercise the privilege to convert to an individual policy as contained in this Code.
I. No person who obtains coverage under this Section shall be required to pay a rate greater than that applicable to any employee or member covered under that group except as provided in clause (iii) of the second paragraph of subsection E.
(Source: P.A. 93-477, eff. 1-1-04.)

(215 ILCS 5/367.2-5)
Sec. 367.2-5. Dependent child continuation privilege; group contracts.
(a) No policy of group accident or health insurance, nor any certificate thereunder shall be amended, renewed, delivered, or issued for delivery in this State after July 1, 2004, unless the policy provides for a continuation of the existing insurance benefits for an employee's dependent child who is insured under the provisions of that group policy or certificate in the event of the death of the employee and the child is not eligible for coverage as a dependent under the provisions of Section 367.2 or the dependent child has attained the limiting age under the policy.
(b) In the event of the death of the employee, if continuation coverage is desired, the dependent child or a responsible adult acting on behalf of the dependent child shall give the employer or the insurer written notice of the death of employee within 30 days of the date the coverage terminates. The employer, within 15 days of receipt of the notice, shall give written notice to the insurance company issuing the policy of the death of the employee and the dependent child's residence. The employer shall immediately send a copy of the notice to the dependent child or responsible adult at the dependent child's residence.
(c) In the event of the dependent child attaining the limiting age under the policy, if continuation coverage is desired, the dependent child shall give the employer or the insurer written notice of the attainment of the limiting age within 30 days of the date the coverage terminates. The employer, within 15 days of receipt of the notice, shall give written notice to the insurance company issuing the policy of the attainment of the limiting age by the dependent child and of the dependent child's residence.
(d) Within 30 days after the date of receipt of a notice from the employer, dependent child, or responsible adult acting on behalf of the dependent child, or of the initiation of a new group policy, the insurance company, by certified mail, return receipt requested, shall notify the dependent child or responsible adult at the dependent child's residence that the policy may be continued for the dependent child. The notice shall include:
(1) a form for election to continue the insurance

coverage;

(2) the amount of periodic premiums to be charged for

continuation coverage and the method and place of payment; and

(3) instructions for returning the election form

within 30 days after the date it is received from the insurance company.

Failure of the dependent child or the responsible adult acting on behalf of the dependent child to exercise the election to continue insurance coverage by notifying the insurance company in writing within such 30 day period shall terminate the continuation of benefits and the right to continuation.
If the insurance company fails to notify the dependent child or responsible adult acting on behalf of the dependent child as provided for in this subsection (d), all premiums shall be waived from the date the notice was required until notice was sent, and the benefits shall continue under the terms and provisions of the policy, from the date the notice was required until the notice was sent, notwithstanding any other provision hereof, except where the benefits in existence at the time the company's notice was to be sent pursuant to this subsection (d) are terminated as to all employees.
(e) The monthly premium for continuation shall be computed as follows:
(1) an amount, if any, that would be charged an

employee if the dependent child were a current employee of the employer, plus;

(2) an amount, if any, that the employer would

contribute toward the premium if the dependent child were a current employee.

Failure to pay the initial monthly premium within 30 days after the date of receipt of notice required in subsection (d) of this Section terminates the continuation benefits and the right to continuation benefits.
Continuation coverage provided under this Act shall terminate upon the earliest to happen of the following:
(1) the failure to pay premiums when due, including

any grace period allowed by the policy;

(2) when coverage would terminate under the terms of

the existing policy if the dependent child was still an eligible dependent of the employee;

(3) the date on which the dependent child first

becomes, after the date of election, an insured employee under any other group health plan; or

(4) the expiration of 2 years from the date

continuation coverage began.

Upon the termination of continuation coverage, the dependent child shall be entitled to convert the coverage to an individual policy.
(f) The renewal, amendment, or extension of any group policy affected by this Section shall be deemed to be delivery or issuance for delivery of a new policy or contract of insurance in this State.
(g) If (1) the policy is cancelled, and (2) another insurance company contracts to provide group health and accident insurance to the employer, and (3) continuation coverage is in effect for the dependent child at the time of cancellation, and (4) the employee is or would have been included under the new group policy, then the new insurer must also offer continuation coverage to the dependent child under the same terms and conditions as contained in this Section.
(h) This Section shall not limit the right of any dependent child to exercise the privilege to convert to an individual policy as contained in this Code.
(i) No person who obtains coverage under this Section shall be required to pay a rate greater than that applicable to any employee or member covered under that group.
(Source: P.A. 93-477, eff. 1-1-04.)

(215 ILCS 5/367.3) (from Ch. 73, par. 979.3)
Sec. 367.3. Group accident and health insurance; discretionary groups.
(a) No group health insurance offered to a resident of this State under a policy issued to a group, other than one specifically described in Section 367(1), shall be delivered or issued for delivery in this State unless the Director determines that:
(1) the issuance of the policy is not contrary to the

public interest;

(2) the issuance of the policy will result in

economies of acquisition and administration; and

(3) the benefits under the policy are reasonable in

relation to the premium charged.

(b) No such group health insurance may be offered in this State under a policy issued in another state unless this State or the state in which the group policy is issued has made a determination that the requirements of subsection (a) have been met.
Where insurance is to be offered in this State under a policy described in this subsection, the insurer shall file for informational review purposes:
(1) a copy of the group master contract;
(2) a copy of the statute authorizing the issuance of

the group policy in the state of situs, which statute has the same or similar requirements as this State, or in the absence of such statute, a certification by an officer of the company that the policy meets the Illinois minimum standards required for individual accident and health policies under authority of Section 401 of this Code, as now or hereafter amended, as promulgated by rule at 50 Illinois Administrative Code, Ch. I, Sec. 2007, et seq., as now or hereafter amended, or by a successor rule;

(3) evidence of approval by the state of situs of the

group master policy; and

(4) copies of all supportive material furnished to

the state of situs to satisfy the criteria for approval.

(c) The Director may, at any time after receipt of the information required under subsection (b) and after finding that the standards of subsection (a) have not been met, order the insurer to cease the issuance or marketing of that coverage in this State.
(d) Group accident and health insurance subject to the provisions of this Section is also subject to the provisions of Section 367i of this Code.
(Source: P.A. 90-655, eff. 7-30-98.)

(215 ILCS 5/367a) (from Ch. 73, par. 979a)
Sec. 367a. Blanket accident and health insurance.
(1) Blanket accident and health insurance is that form of accident and health insurance covering special groups of persons as enumerated in one of the following paragraphs (a) to (g), inclusive:
(a) Under a policy or contract issued to any carrier for hire, which shall be deemed the policyholder, covering a group defined as all persons who may become passengers on such carrier.
(b) Under a policy or contract issued to an employer, who shall be deemed the policyholder, covering all employees or any group of employees defined by reference to exceptional hazards incident to such employment.
(c) Under a policy or contract issued to a college, school, or other institution of learning or to the head or principal thereof, who or which shall be deemed the policyholder, covering students or teachers.
(d) Under a policy or contract issued in the name of any volunteer fire department, first aid, or other such volunteer group, which shall be deemed the policyholder, covering all of the members of such department or group.
(e) Under a policy or contract issued to a creditor, who shall be deemed the policyholder, to insure debtors of the creditors; Provided, however, that in the case of a loan which is subject to the Small Loans Act, no insurance premium or other cost shall be directly or indirectly charged or assessed against, or collected or received from the borrower.
(f) Under a policy or contract issued to a sports team or to a camp, which team or camp sponsor shall be deemed the policyholder, covering members or campers.
(g) Under a policy or contract issued to any other substantially similar group which, in the discretion of the Director, may be subject to the issuance of a blanket accident and health policy or contract.
(2) Any insurance company authorized to write accident and health insurance in this state shall have the power to issue blanket accident and health insurance. No such blanket policy may be issued or delivered in this State unless a copy of the form thereof shall have been filed in accordance with Section 355, and it contains in substance such of those provisions contained in Sections 357.1 through 357.30 as may be applicable to blanket accident and health insurance and the following provisions:
(a) A provision that the policy and the application shall constitute the entire contract between the parties, and that all statements made by the policyholder shall, in absence of fraud, be deemed representations and not warranties, and that no such statements shall be used in defense to a claim under the policy, unless it is contained in a written application.
(b) A provision that to the group or class thereof originally insured shall be added from time to time all new persons or individuals eligible for coverage.
(3) An individual application shall not be required from a person covered under a blanket accident or health policy or contract, nor shall it be necessary for the insurer to furnish each person a certificate.
(4) All benefits under any blanket accident and health policy shall be payable to the person insured, or to his designated beneficiary or beneficiaries, or to his or her estate, except that if the person insured be a minor or person under legal disability, such benefits may be made payable to his or her parent, guardian, or other person actually supporting him or her. Provided further, however, that the policy may provide that all or any portion of any indemnities provided by any such policy on account of hospital, nursing, medical or surgical services may, at the insurer's option, be paid directly to the hospital or person rendering such services; but the policy may not require that the service be rendered by a particular hospital or person. Payment so made shall discharge the insurer's obligation with respect to the amount of insurance so paid.
(5) Nothing contained in this section shall be deemed to affect the legal liability of policyholders for the death of or injury to, any such member of such group.
(Source: P.A. 83-1362.)

(215 ILCS 5/367b) (from Ch. 73, par. 979b)
Sec. 367b. (a) This Section applies to the hospital and medical expense provisions of a group accident or health insurance policy.
(b) If a policy provides that coverage of a dependent of an employee or other member of the covered group terminates upon attainment of the limiting age for dependent persons specified in the policy, the attainment of such limiting age does not operate to terminate the hospital and medical coverage of a person who, because of a disabling condition that occurred before attainment of the limiting age, is incapable of self-sustaining employment and is dependent on his or her parents or other care providers for lifetime care and supervision.
(c) For purposes of subsection (b), "dependent on other care providers" is defined as requiring a Community Integrated Living Arrangement, group home, supervised apartment, or other residential services licensed or certified by the Department of Human Services (as successor to the Department of Mental Health and Developmental Disabilities), the Department of Public Health, or the Department of Healthcare and Family Services (formerly Department of Public Aid).
(d) The insurer may inquire of the person insured 2 months prior to attainment by a dependent of the limiting age set forth in the policy, or at any reasonable time thereafter, whether such dependent is in fact a person who has a disability and is dependent and, in the absence of proof submitted within 31 days of such inquiry that such dependent is a person who has a disability and is dependent may terminate coverage of such person at or after attainment of the limiting age. In the absence of such inquiry, coverage of any person who has a disability and is dependent shall continue through the term of such policy or any extension or renewal.
(e) This amendatory Act of 1969 is applicable to policies issued or renewed more than 60 days after the effective date of this amendatory Act of 1969.
(Source: P.A. 99-143, eff. 7-27-15.)

(215 ILCS 5/367c) (from Ch. 73, par. 979c)
Sec. 367c.
No claim shall be denied, under any group accident and health policy delivered or renewed in this State after the effective date of this Amendatory Act, for treatment or services for mental illness rendered in a hospital solely because such hospital lacks surgical facilities.
(Source: P.A. 78-708.)

(215 ILCS 5/367d) (from Ch. 73, par. 979d)
Sec. 367d. No claim shall be denied, under any group accident and health policy delivered or renewed in this State after the effective date of this amendatory Act, for treatment or services for rehabilitation following either a physical or mental illness, rendered in a hospital solely because such hospital lacks surgical facilities.
(Source: P.A. 79-303.)

(215 ILCS 5/367d.1) (from Ch. 73, par. 979d.1)
Sec. 367d.1. After the effective date of this amendatory Act of 1992, no group policy of accident and health insurance that provides coverage for the treatment of alcoholism or other drug abuse or dependency on both an inpatient and outpatient basis may be issued, delivered or amended in this State if it excludes from coverage services provided by persons or entities licensed by the Department of Human Services to provide alcoholism or drug abuse or dependency services, provided however that (a) the charges are otherwise eligible for reimbursement under the policy and (b) the services provided are medically necessary and within the scope of the licensure of the provider. This Section shall not apply to arrangements, agreements or policies authorized under the Health Care Reimbursement Reform Act of 1985; the Limited Health Service Organization Act; or the Health Maintenance Organization Act.
(Source: P.A. 89-507, eff. 7-1-97.)

(215 ILCS 5/367e) (from Ch. 73, par. 979e)
Sec. 367e. Continuation of Group Hospital, Surgical and Major Medical Coverage After Termination of Employment or Membership. A group policy delivered, issued for delivery, renewed or amended in this state which insures employees or members for hospital, surgical or major medical insurance on an expense incurred or service basis, other than for specific diseases or for accidental injuries only, shall provide that employees or members whose insurance under the group policy would otherwise terminate because of termination of employment or membership or because of a reduction in hours below the minimum required by the group plan shall be entitled to continue their hospital, surgical and major medical insurance under that group policy, for themselves and their eligible dependents, subject to all of the group policy's terms and conditions applicable to those forms of insurance and to the following conditions:
1. Continuation shall only be available to an

employee or member who has been continuously insured under the group policy (and for similar benefits under any group policy which it replaced) during the entire 3 months period ending with such termination or reduction in hours below the minimum required by the group plan. With respect to an employee or member who is involuntarily terminated between September 1, 2008 and the end of the period set forth in Section 3001(a)(3)(A) of Title III of Division B of the federal American Recovery and Reinvestment Act of 2009, as now or hereafter amended, continuation shall be available if the employee or member was insured under the group policy on the day prior to the termination.

2. Continuation shall not be available for any person

who is covered by Medicare, except for those individuals who have been covered under a group Medicare supplement policy. Neither shall continuation be available for any person who is covered by any other insured or uninsured plan which provides hospital, surgical or medical coverage for individuals in a group and under which the person was not covered immediately prior to such termination or reduction in hours below the minimum required by the group plan or who exercises his conversion privilege under the group policy.

3. Continuation need not include dental, vision care,

prescription drug benefits, disability income, specified disease, or similar supplementary benefits which are provided under the group policy in addition to its hospital, surgical or major medical benefits.

4. Within 10 days after the employee's or member's

termination or reduction in hours below the minimum required by the group plan written notice of continuation shall be presented to the employee or member by the employer. If the employee or member is unavailable, written notice shall be mailed by the employer to the last known address of the employee or member within 10 days after the employee's or member's termination or reduction in hours below the minimum required by the group plan. The employer shall also send a copy of the notice to the insurer. An employee or member who wishes continuation of coverage must request such continuation in writing within the 30 day period following the later of: (i) the date of such termination or reduction in hours below the minimum required by the group plan, or (ii) the date the employee is presented or mailed written notice of the right of continuation by either the employer or the group policyholder. In no event, however, may the employee or member elect continuation more than 60 days after the date of such termination or reduction in hours below the minimum required by the group plan. Written notice of continuation presented to the employee or member by the policyholder, or mailed by the policyholder to the last known address of the employee, shall constitute the giving of notice for the purpose of this provision.

The insurer shall not deny coverage to the employee

or member due to the employer's failure to provide notice pursuant to this Section to the employee or member. Until the end of the period set forth in Section 3001(a)(3)(A) of Title III of Division B of the federal American Recovery and Reinvestment Act of 2009, as now or hereafter amended, in the event the employee or member contacts the insurer regarding continuation rights and advises that notice has not been provided by the employer or group policyholder, the insurer shall provide a written explanation to the employee or member of the employee's or member's continuation rights pursuant to this Section.

4a. Unless contrary to the provisions of, or any

rules promulgated pursuant to, the federal American Recovery and Reinvestment Act of 2009, with respect to employees or members of health plans that are subject solely to State continuation coverage and who are terminated or whose reduction in hours below the minimum required by the group occurs between the effective date of this amendatory Act of the 96th General Assembly and the end of the period set forth in Section 3001(a)(3)(A) of Title III of Division B of the federal American Recovery and Reinvestment Act of 2009, as now or hereafter amended, the notice requirements of this Section are not satisfied unless notice is presented or mailed to the employee or member by the insurer informing the employee or member of the availability of premium reduction with respect to such coverage under the American Recovery and Reinvestment Act of 2009. Such written notice shall conform to all applicable requirements set forth in the federal American Recovery and Reinvestment Act of 2009. The Department shall publish models for the notification that shall be provided by insurers pursuant to this paragraph 4a.

4b. Unless contrary to the provisions of, or any

rules promulgated pursuant to, Section 3001(a)(7) of Title III of Division B of the federal American Recovery and Reinvestment Act of 2009, with respect to employees or members of health plans that are subject solely to State continuation coverage who were terminated or whose reduction in hours below the minimum required by the group occurred between September 1, 2008 and the effective date of this amendatory Act of the 96th General Assembly and who have an election of continuation of coverage pursuant to this Section in effect, notice shall be presented or mailed to the employee or member by the insurer informing the employee or member of the availability of premium reduction with respect to such coverage under the federal American Recovery and Reinvestment Act of 2009. Such written notice shall conform to all applicable requirements set forth in Section 3001(a)(7) of Title III of Division B of the federal American Recovery and Reinvestment Act of 2009 and shall be presented or mailed to the employee or member within 14 days of the effective date of this amendatory Act of the 96th General Assembly. The Department shall publish models for the notification that shall be provided by insurers pursuant to this paragraph 4b.

5. An employee or member electing continuation must

pay to the group policyholder or his employer, on a monthly basis in advance, the total amount of premium required by the insurer, including that portion of the premium contributed by the policyholder or employer, if any, but not more than the group rate for the insurance being continued with appropriate reduction in premium for any supplementary benefits which have been discontinued under paragraph (3) of this Section. The premium rate required by the insurer shall be the applicable premium required on the due date of each payment.

6. Continuation of insurance under the group policy

for any person shall terminate when he becomes eligible for Medicare or is covered by any other insured or uninsured plan which provides hospital, surgical or medical coverage for individuals in a group and under which the person was not covered immediately prior to such termination or reduction in hours below the minimum required by the group plan as provided in condition 2 above or, if earlier, at the first to occur of the following:

(a) The date 12 months after the date the

employee's or member's insurance under the policy would otherwise have terminated because of termination of employment or membership or reduction in hours below the minimum required by the group plan or, with respect to an employee or member who is an assistance eligible individual as defined in Section 3001(a)(3) of Title III of Division B of the federal American Recovery and Reinvestment Act of 2009, the date that the individual ceases to be eligible for premium assistance under Section 3001(a)(2)(A)(ii)(I) of Title III of Division B of the federal American Recovery and Reinvestment Act of 2009, as now or hereafter amended.

(b) If the employee or member fails to make

timely payment of a required contribution, the end of the period for which contributions were made.

(c) The date on which the group policy is

terminated or, in the case of an employee, the date his employer terminates participation under the group policy. However, if this (c) applies and the coverage ceasing by reason of such termination is replaced by similar coverage under another group policy, the following shall apply:

(i) The employee or member shall have the

right to become covered under that other group policy, for the balance of the period that he would have remained covered under the prior group policy in accordance with condition 6 had a termination described in this (c) not occurred.

(ii) The prior group policy shall continue to

provide benefits to the extent of its accrued liabilities and extensions of benefits as if the replacement had not occurred.

7. A notification of the continuation privilege shall

be included in each certificate of coverage.

8. Continuation shall not be available for any

employee who was discharged because of the commission of a felony in connection with his work, or because of theft in connection with his work, for which the employer was in no way responsible; provided the employee admitted his commission of the felony or theft or such act has resulted in a conviction or order of supervision by a court of competent jurisdiction.

9. An employee or member without an election of

continuation of coverage pursuant to this Section in effect on the effective date of this amendatory Act of the 96th General Assembly may elect continuation pursuant to this paragraph 9 if the employee or member: (i) would be an assistance eligible individual as defined in Section 3001(a)(3) of Title III of Division B of the federal American Recovery and Reinvestment Act of 2009, if such an election were in effect and (ii) at the time of termination was eligible for continuation pursuant to paragraphs 1 and 2 of this Section.

Unless contrary to the provisions of, or any rules

promulgated pursuant to, Section 3001(a)(7) of Title III of Division B of the federal American Recovery and Reinvestment Act of 2009, written notice of continuation pursuant to this paragraph 9 shall be presented to the employee or member by the insurer or mailed by the insurer to the last known address of the employee or member within 30 days after the effective date of this amendatory Act of the 96th General Assembly. Such written notice shall conform to all applicable requirements set forth in Section 3001(a)(7) of Title III of Division B of the federal American Recovery and Reinvestment Act of 2009. The Department shall publish models for the notification that shall be provided by insurers pursuant to this paragraph 9.

An employee or member electing continuation of

coverage under this paragraph 9 must request such continuation in writing within 60 days after the date the employee or member receives written notice of the right of continuation by the insurer.

Continuation of coverage elected pursuant to this

paragraph 9 shall commence with the first period of coverage beginning on or after February 17, 2009, the effective date of the federal American Recovery and Reinvestment Act of 2009, and shall not extend beyond the period of continuation that would have been required if the coverage had been elected pursuant to paragraph 4 of this Section.

With respect to an employee or member who elects

continuation of coverage under this paragraph 9, the period beginning on the date of the employee's or member's involuntary termination of employment and ending on the date of the first period of coverage on or after February 17, 2009 shall be disregarded for purposes of determining the 63-day period referred to in Section 20 of the Illinois Health Insurance Portability and Accountability Act.

The requirements of this amendatory Act of 1983 shall apply to any group policy as defined in this Section, delivered or issued for delivery on or after 180 days following the effective date of this amendatory Act of 1983.
The requirements of this amendatory Act of 1985 shall apply to any group policy as defined in this Section, delivered, issued for delivery, renewed or amended on or after 180 days following the effective date of this amendatory Act of 1985.
(Source: P.A. 96-13, eff. 6-18-09; 96-894, eff. 5-17-10.)

(215 ILCS 5/367e.1)
Sec. 367e.1. Group Accident and Health Insurance Conversion Privilege.
(A) A group policy which provides hospital, medical, or major medical expense insurance, or any combination of these coverages, on an expense-incurred basis, but not including a policy which provides benefits for specific diseases or for accidental injuries only, shall provide that an employee or member (i) whose insurance under the group policy has been terminated for any reason other than discontinuance of the group policy in its entirety where there is a succeeding carrier, or failure of the employee or member to pay any required contribution; and (ii) who has been continuously insured under the group policy (and under any group policy providing similar benefits which it replaces) for at least three months immediately prior to termination, shall be entitled to have issued to him by the insurer a policy of health insurance (hereafter referred to as the converted policy), subject to the following conditions:
(1) Written application for the converted policy

shall be made and the first premium paid to the insurer not later than the latter of (i) thirty-one days after such termination or (ii) 15 days after the employee or member has been given written notice of the existence of the conversion privilege, but in no event later than 60 days after such termination.

Written notice presented to the employee or member by

the policyholder, or mailed by the policyholder to the last known address of the employee or member, shall constitute the giving of notice for the purpose of this provision.

(2) The converted policy shall be issued without

evidence of insurability.

(3) The initial premium for the converted policy

shall be determined in accordance with the insurer's table of premium rates applicable to the age and class of risk of each person to be covered under the converted policy and to the type and amount of the insurance provided. Conditions pertaining to health shall not be an acceptable basis of classification for the purposes of this subsection. The frequency of premium payment shall be the frequency customarily required by the insurer for the policy form and plan selected, provided that the insurer shall not require premium payments less frequently than quarterly without the consent of the insured.

(4) The effective date of the converted policy shall

be the day following the termination of insurance under the group policy.

(5) The converted policy shall cover the employee or

member and his dependents who were covered by the group policy on the date of termination of insurance. At the option of the insurer, a separate converted policy may be issued to cover any dependent.

(6) The insurer shall not be required to issue a

converted policy covering any person if such person is or could be covered by Medicare (Title XVIII of the United States Social Security Act as added by the Social Security Amendments of 1965 or as later amended or superseded). Furthermore, the insurer shall not be required to issue a converted policy covering any person if (i) such person is covered for similar benefits by another hospital, surgical, medical, or major medical expense insurance policy or hospital or medical service subscriber contract or medical practice or other prepayment plan or by any other plan or program; or (ii) such person is eligible for similar benefits (whether or not covered therefor) under any arrangement of coverage for individuals in a group, whether on an insured or uninsured basis; or (iii) similar benefits are provided for or available to such person, pursuant to or in accordance with the requirements of any statute, and the benefits provided or available under the sources referred to in (i), (ii), (iii) above for such person together with the converted policy would result in overinsurance according to the insurer's standards.

(7) In the event that coverage would be continued

under the group policy on an employee following his retirement prior to the time he is or could be covered by Medicare, he may elect, in lieu of such continuation of such group insurance, to have the same conversion rights as would apply had his insurance terminated at retirement by reason of termination of employment or membership.

(8) Subject to the conditions set forth above, the

conversion privilege shall also be available (i) to the surviving spouse, if any, at the death of the employee or member, with respect to the spouse and such children whose coverage under the group policy terminates by reason of such death, otherwise to each surviving child whose coverage under the group policy terminates by reason of such death, or, if the group policy provides for continuation of dependents' coverage following the employee's or member's death, at the end of such continuation; (ii) to the spouse of the employee or member upon termination of coverage of the spouse, while the employee or member remains insured under the group policy, by reason of ceasing to be a qualified family member under the group policy, with respect to the spouse and such children whose coverage under the group policy terminates at the same time; or (iii) to a child solely with respect to himself upon termination of his coverage by reason of ceasing to be a qualified family member under the group policy, if a conversion privilege is not otherwise provided above with respect to such termination.

(9) A notification of the conversion privilege shall

be included in each certificate.

(10) The insurer may elect to provide group insurance

coverage in lieu of the issuance of a converted policy.

(B) A converted policy issued upon the exercise of the conversion privilege required by subsection (A) of this Section shall conform to the following minimum standards:
(1) If the group policy provided hospital, surgical,

or medical expense insurance, or a combination thereof, the converted policy shall provide benefits on an expense-incurred basis equal to the lesser of (i) the hospital room and board, miscellaneous hospital, surgical and medical benefits provided under the group policy; and (ii) the corresponding benefits described below:

(a) Hospital room and board benefits in an amount

per day elected by the group policyholder, but in no event less than 60% of the then average semi-private hospital room and board charge in the State, such benefits to be payable for a maximum of not less than 70 days for any period of hospital confinement, as defined in the converted policy.

(b) Miscellaneous hospital benefits for any one

period of hospital confinement in an amount up to twenty times the hospital room and board daily benefit provided under the converted policy.

(c) Surgical benefits according to a surgical

schedule providing a benefit amount elected by the group policy holder, but in no event less than 60% of the then average surgical charge in the State and with a maximum amount appropriate thereto. The maximum surgical benefit shall be applicable to all surgical operations of an individual resulting from or contributed to by the same and all related causes occurring in one period of disability. Two or more surgical procedures performed in the course of a single operation through the same incision, or in the same natural body orifice, may be treated as one surgical procedure with the payment determined by the scheduled benefit for the most expensive procedure performed. The surgical schedule shall be consistent with the schedule of operations customarily offered by the insurer under group or individual health insurance policies.

(d) Non-surgical medical attendance benefits for

in-hospital services in an amount elected by the group policyholder, but in no event less than 60% of the then average in-hospital physician's visit charge in the State, such benefits may be limited to one visit per day of hospitalization and a maximum number of visits numbering not less than seventy for any period of hospital confinement as defined in the converted policy.

(2) If the group policy provided major medical

insurance, the insurer may offer the insurance described in (1) above only, major medical insurance only, or a combination of the insurance described in (1) above and major medical insurance. If the insurer elects to provide major medical insurance, the converted policy shall provide:

(a) A maximum benefit at least equal to (i) or

(ii) below:

(i) A maximum payment of twenty-five thousand

dollars for all covered medical expenses incurred during the covered person's lifetime with an annual restoration of the lesser of, while coverage is in force, one thousand dollars and the amount counted against the maximum benefit which was not previously restored; or

(ii) A maximum payment of twenty-five

thousand dollars for each unrelated injury or illness.

(b) Payment of benefits for covered medical

expenses, in excess of the deductible, at a rate not less than 80% except as otherwise permitted below.

(c) A deductible for each benefit period which,

at the option of the insurer, shall be (i) the greater of $500 and the benefits deductible; (ii) the sum of the benefits deductible and $100; or (iii) the corresponding deductible in the group policy. The term "benefit period," as used herein, means, when the maximum payment is determined by (a) (i) above, either a calendar year or a period of twelve consecutive months; and, when the maximum payment is determined by (a) (ii) above, a period of twenty-four consecutive months. The term "benefits deductible," as used herein, means the value of any benefits provided on an expense-incurred basis which are provided with respect to covered medical expenses by any other hospital, surgical, or medical insurance policy or hospital or medical service subscriber contract of medical practice or other prepayment plan, or any other plans or program whether on an insured or uninsured basis, or of any similar benefits which are provided or made available pursuant to or in accordance with the requirements of any statute and, if, pursuant to the provisions of this subsection, the converted policy provides both the coverage described in (1) above and major medical insurance, the value of the coverage described in (1) above. The insurer may require that the deductible be satisfied during a period of not less than three months. If the maximum payment is determined by (a) (i) above, and if no benefits become payable during the preceding benefit period due to the cash deductible not being satisfied; credit shall be given, in the succeeding benefit period, to any expense applied toward the cash deductible of the preceding benefit period and incurred during the last three months of such preceding benefit period, subject to any requirement that the deductible be satisfied during a specified period of time.

(d) The term "covered medical expenses," as used

above, may be limited (i) in the case of hospital room and board benefits, maximum surgical schedule, and non-surgical medical attendance benefits to amounts not less than the amounts provided in (1) (a), (1) (c) and (1) (d) above; and (ii) in the case of mental and nervous condition treatments while the patient is not a hospital in-patient, to co-insurance of 50%, a maximum benefit of $500 per calendar year or twelve consecutive month periods subject to the inclusion by the insurer of reasonable limits on the number of visits and the maximum permissible expense per visit.

(3) The converted policy may contain any exclusion,

reduction, or limitation contained in the group policy and any exclusion, reduction, or limitation customarily used in individual accident and health policies delivered or issued for delivery in this state. It is not required that the converted policy contain all of the covered medical expenses or the same level of benefits as provided in the group policy.

(4) The insurer may, at its option, also offer

alternative plans for group accident and health conversion.

(5) The converted policy may only exclude a

pre-existing condition excluded by the group policy. Any hospital, surgical, medical or major medical benefits payable under the converted policy may be reduced by the amount of any such benefits payable under the group policy after the termination of the individual's insurance thereunder and, during the first policy year of such converted policy, the benefits payable under the converted policy may be so reduced so that they are not in excess of the benefits that would have been payable had the individual's insurance under the group policy remained in force and effect.

(6) The converted policy may provide for the

termination of coverage thereunder of any person when he is or could be covered by Medicare (Title XVIII of the United States Social Security Act as added by the Social Security Amendments of 1965 or as later amended or superseded).

(7) The converted policy may provide that the insurer

may request information from the converted policyholder, in advance of any premium due date of the converted policy, to determine whether any person covered thereunder (i) is covered for similar benefits by another hospital, surgical, medical, or major medical expense insurance policy or hospital or medical service subscriber contract or medical practice or other prepayment plan or by any other plan or program; or (ii) is eligible for similar benefits (whether or not covered therefor) under any arrangement of coverage for individuals in a group, whether on an insured or uninsured basis; or (iii) has similar benefits provided for or available to such person, pursuant to or in accordance with the requirements of any statute. The converted policy may also provide that the insurer need not renew the converted policy or the coverage of any person insured thereunder if either the benefits provided or available under the sources referred to in (i), (ii), (iii) above for such person, together with the converted policy, would result in overinsurance according to the insurer's standards, or if the converted policyholder refuses to provide the requested information.

(8) The converted policy shall not contain any

provision allowing the insurer to non-renew due to a change in the health of an insured.

(9) The converted policy may contain any provisions

permitted herein and may also include any other provisions not expressly prohibited by law. Any provisions required or permitted herein may be made a part of the converted policy by means of an endorsement or rider.

(10) In the conversion of group health insurance in

accordance with the provisions of subsection (A) above, the insurer may, at its option, accomplish the conversion by issuing one or more converted policies.

(11) With respect to any person who was covered by

the group policy, the period specified in the Time Limit on Certain Defenses provisions of the converted policy shall commence with the date the person's insurance became effective under the group policy.

(12) If the insurer elects to provide group insurance

coverage in lieu of a converted policy, the benefit levels required for a converted policy must be applicable to such group insurance coverage.

(C) The requirements of this Section shall apply to any group policy of accident and health insurance delivered, issued for delivery, renewed or amended on or after 180 days following the effective date of this Section.
(Source: P.A. 93-477, eff. 1-1-04.)

(215 ILCS 5/367f) (from Ch. 73, par. 979f)
Sec. 367f. Firemen's continuance privilege. As used in this Section:
1. The terms "municipality", "deferred pensioner" and "creditable service" shall have the meaning ascribed to such terms by Sections 4-103, 4-105a and 4-108, respectively, of the Illinois Pension Code, as now or hereafter amended.
2. The terms "fireman" and "firemen" shall have the meaning ascribed to the term "firefighter" by Section 4-106 of the Illinois Pension Code, and include those persons under the coverage of Article 4 of that Code, as heretofore or hereafter amended.
3. The "retirement or disability period" of a fireman means the period:
a. which begins on the day the fireman is removed

from a municipality's fire department payroll because of the occurrence of any of the following events, to wit: (i) the fireman retires as a deferred pensioner under Section 4-105a of the Illinois Pension Code, (ii) the fireman retires from active service as a fireman with an attained age and accumulated creditable service which together qualify the fireman for immediate receipt of retirement pension benefits under Section 4-109 of the Illinois Pension Code, or (iii) the fireman's disability is established under Section 4-112 of the Illinois Pension Code; and

b. which ends on the first to occur of any of the

following events, to wit: (i) the fireman's reinstatement or reentry into active service on the municipality's fire department as provided for under Article 4 of the Illinois Pension Code, (ii) the fireman's exercise of any refund option available under Section 4-116 of the Illinois Pension Code, (iii) the fireman's loss pursuant to Section 4-138 of the Illinois Pension Code of any benefits provided for in Article 4 of that Code, or (iv) the fireman's death or -- if at the time of the fireman's death the fireman is survived by a spouse who, in that capacity, is entitled to receive a surviving spouse's monthly pension pursuant to Article 4 of the Illinois Pension Code -- then the death or remarriage of that spouse.

No policy of group accident and health insurance under which firemen employed by a municipality are insured for their individual benefit shall be issued or delivered in this State to any municipality unless such group policy provides for the election of continued group insurance coverage for the retirement or disability period of each fireman who is insured under the provisions of the group policy on the day immediately preceding the day on which the retirement or disability period of such fireman begins. So long as any required premiums for continued group insurance coverage are paid in accordance with the provisions of the group policy, an election made pursuant to this Section shall provide continued group insurance coverage for a fireman throughout the retirement or disability period of the fireman and, unless the fireman otherwise elects and subject to any other provisions of the group policy which relate either to the provision or to the termination of dependents' coverage and which are not inconsistent with this Section, for any dependents of the fireman who are insured under the group policy on the day immediately preceding the day on which the retirement or disability period of the fireman begins; provided, however, that when such continued group insurance coverage is in effect with respect to a fireman on the date of the fireman's death but the retirement or disability period of the fireman does not end with such fireman's death, then the deceased fireman's surviving spouse upon whose death or remarriage such retirement or disability period will end shall be entitled, without further election and upon payment of any required premiums in accordance with the provisions of the group policy, to maintain such continued group insurance coverage in effect until the end of such retirement or disability period. Continued group insurance coverage shall be provided in accordance with this Section at the same premium rate from time to time charged for equivalent coverage provided under the group policy with respect to covered firemen whose retirement or disability period has not begun, and no distinction or discrimination in the amount or rate of premiums or in any waiver of premium or other benefit provision shall be made between continued group insurance coverage elected pursuant to this Section and equivalent coverage provided to firemen under the group policy other than pursuant to the provisions of this Section; provided that no municipality shall be required by reason of any provision of this Section to pay any group insurance premium other than one that may be negotiated in a collective bargaining agreement. If a person electing continued coverage under this Section becomes eligible for medicare coverage, benefits under the group policy may continue as a supplement to the medicare coverage upon payment of any required premiums to maintain the benefits of the group policy as supplemental coverage.
Within 15 days of the beginning of the retirement or disability period of any fireman entitled to elect continued group insurance coverage under any group policy affected by this Section, the municipality last employing such fireman shall give written notice of such beginning by certified mail, return receipt requested to the insurance company issuing such policy. The notice shall include the fireman's name and last known place of residence and the beginning date of the fireman's retirement or disability period.
Within 15 days of the date of receipt of such notice from the municipality, the insurance company by certified mail, return receipt requested, shall give written notice to the fireman at the fireman's last known place of residence that coverage under the group policy may be continued for the retirement or disability period of the fireman as provided in this Section. Such notice shall set forth: (i) a statement of election to be filed by the fireman if the fireman wishes to continue such group insurance coverage, (ii) the amount of monthly premium, including a statement of the portion of such monthly premium attributable to any dependents' coverage which the fireman may elect, and (iii) instructions as to the return of the election form to the insurance company issuing such policy. Election shall be made, if at all, by returning the statement of election to the insurance company by certified mail, return receipt requested within 15 days after having received it.
If the fireman elects to continue coverage, it shall be the obligation of the fireman to pay the monthly premium directly to the municipality which shall forward it to the insurance company issuing the group insurance policy, or as otherwise directed by the insurance company; provided, however, that the fireman shall be entitled to designate on the statement of election required to be filed with the insurance company that the total monthly premium, or such portion thereof as is not contributed by a municipality, be deducted by a Firefighter's Pension Fund from any monthly pension payment otherwise payable to or on behalf of the fireman pursuant to Article 4 of the Illinois Pension Code, and be remitted by such Pension Fund to the insurance company. The portion, if any, of the monthly premium contributed by a municipality for such continued group insurance coverage shall be paid by the municipality directly to the insurance company issuing the group insurance policy, or as otherwise directed by the insurance company. Such continued group insurance coverage shall relate back to the beginning of the fireman's retirement or disability period.
The amendment, renewal or extension of any group insurance policy affected by this Section shall be deemed to be the issuance of a new policy of insurance for purposes of this Section.
In the event that a municipality makes a program of accident, health, hospital or medical benefits available to its firemen through self-insurance, or by participation in a pool or reciprocal insurer, or by contract in a form other than a policy of group insurance with one or more medical service plans, health care service corporations, health maintenance organizations, or any other professional corporations or plans under which health care or reimbursement for the costs thereof is provided, whether the cost of such benefits is borne by the municipality or the firemen or both, such firemen and their surviving spouses shall have the same right to elect continued coverage under such program of benefits as they would have if such benefits were provided by a policy of group accident and health insurance. In such cases, the notice of right to elect continued coverage shall be sent by the municipality; the statement of election shall be sent to the municipality; and references to the required premium shall refer to that portion of the cost of such benefits which is not borne by the municipality, either voluntarily or pursuant to the provisions of a collective bargaining agreement. In the case of a municipality providing such benefits through self-insurance or participation in a pool or reciprocal insurer, the right to elect continued coverage which is provided by this paragraph shall be implemented and made available to the firemen of the municipality and qualifying surviving spouses not later than July 1, 1985.
The amendment, renewal or extension of any such contract in a form other than a policy of group insurance policy shall be deemed the formation of a new contract for the purposes of this Section.
This Section shall not limit the exercise of any conversion privileges available under Section 367e.
Pursuant to paragraphs (h) and (i) of Section 6 of Article VII of the Illinois Constitution, this Section specifically denies and limits the exercise by a home rule unit of any power which is inconsistent with this Section and all existing laws and ordinances which are inconsistent with this Section are hereby superseded. This Section does not preempt the concurrent exercise by home rule units of powers consistent herewith.
The Division of Insurance of the Department of Financial and Professional Regulation shall enforce the provisions of this Section, including provisions relating to municipality self-insured benefit plans.
(Source: P.A. 94-858, eff. 6-15-06.)

(215 ILCS 5/367g) (from Ch. 73, par. 979g)
Sec. 367g. Police officer's continuance privilege. As used in this Section:
1. The terms "municipality" and "creditable service" shall have the meaning ascribed to such terms by Sections 3-103 and 3-110, respectively, of the Illinois Pension Code, as now or hereafter amended.
The term "deferred pensioner" means a police officer who has retired, having accumulated enough creditable service to qualify for a pension, but who has not attained the required age.
2. The term "police officer" shall have the meaning ascribed to it by Section 3-106 of the Illinois Pension Code, and include those persons under the coverage of Article 3 of that Code, as heretofore or hereafter amended.
3. The "retirement or disability period" of a police officer means the period:
a. which begins on the day the police officer is removed from a municipality's police department payroll because of the occurrence of any of the following events, to wit: (i) the police officer retires as a deferred pensioner, (ii) the police officer retires from active service as a police officer with an attained age and accumulated creditable service which together qualify the police officer for immediate receipt of retirement pension benefits under Section 3-111 of the Illinois Pension Code, or (iii) the police officer's disability is established under Section 3-115 of the Illinois Pension Code; and
b. which ends on the first to occur of any of the following events, to wit: (i) the police officer's reinstatement or reentry into active service on the municipality's police department as provided for under Article 3 of the Illinois Pension Code, (ii) the police officer's exercise of any refund option available under Section 3-124 of the Illinois Pension Code, (iii) the police officer's loss pursuant to Section 3-147 of the Illinois Pension Code of any benefits provided for in Article 3 of that Code, or (iv) the police officer's death or -- if at the time of the police officer's death the police officer is survived by a spouse who, in that capacity, is entitled to receive a surviving spouse's monthly pension pursuant to Article 3 of the Illinois Pension Code -- the death or remarriage of that spouse.
No policy of group accident and health insurance under which policemen employed by a municipality are insured for their individual benefit shall be issued or delivered in this State to any municipality unless such group policy provides for the election of continued group insurance coverage for the retirement or disability period of each police officer who is insured under the provisions of the group policy on the day immediately preceding the day on which the retirement or disability period of such police officer begins. So long as any required premiums for continued group insurance coverage are paid in accordance with the provisions of the group policy, an election made pursuant to this Section shall provide continued group insurance coverage for a police officer throughout the retirement or disability period of the police officer and, unless the police officer otherwise elects and subject to any other provisions of the group policy which relate either to the provision or to the termination of dependents' coverage and which are not inconsistent with this Section, for any dependents of the police officer who are insured under the group policy on the day immediately preceding the day on which the retirement or disability period of the police officer begins; provided, however, that when such continued group insurance coverage is in effect with respect to a police officer on the date of the police officer's death but the retirement or disability period of the police officer does not end with such police officer's death, then the deceased police officer's surviving spouse upon whose death or remarriage such retirement or disability period will end shall be entitled, without further election and upon payment of any required premiums in accordance with the provisions of the group policy, to maintain such continued group insurance coverage in effect until the end of such retirement or disability period. Continued group insurance coverage shall be provided in accordance with this Section at the same premium rate from time to time charged for equivalent coverage provided under the group policy with respect to covered policemen whose retirement or disability period has not begun, and no distinction or discrimination in the amount or rate of premiums or in any waiver of premium or other benefit provision shall be made between continued group insurance coverage elected pursuant to this Section and equivalent coverage provided to policemen under the group policy other than pursuant to the provisions of this Section; provided that no municipality shall be required by reason of any provision of this Section to pay any group insurance premium other than one that may be negotiated in a collective bargaining agreement. If the group policy provides for a reduction in benefits and premium for insureds who become eligible for medicare, such provision shall apply to persons electing continued coverage under this Section.
Within 15 days of the beginning of the retirement or disability period of any police officer entitled to elect continued group insurance coverage under any group policy affected by this Section, the municipality last employing such police officer shall give written notice of such beginning by certified mail, return receipt requested to the insurance company issuing such policy. The notice shall include the police officer's name and last known place of residence and the beginning date of the police officer's retirement or disability period.
Within 15 days of the date of receipt of such notice from the municipality, the insurance company by certified mail, return receipt requested, shall give written notice to the police officer at the police officer's last known place of residence that coverage under the group policy may be continued for the retirement or disability period of the police officer as provided in this Section. Such notice shall set forth: (i) a statement of election to be filed by the police officer if the police officer wishes to continue such group insurance coverage, (ii) the amount of monthly premium, including a statement of the portion of such monthly premium attributable to any dependents' coverage which the police officer may elect, and (iii) instructions as to the return of the election form to the insurance company issuing such policy. Election shall be made, if at all, by returning the statement of election to the insurance company by certified mail, return receipt requested within 15 days after having received it.
If the police officer elects to continue coverage, it shall be the obligation of the police officer to pay the monthly premium directly to the municipality which shall forward it to the insurance company issuing the group insurance policy, or as otherwise directed by the insurance company; provided, however, that the police officer shall be entitled to designate on the statement of election required to be filed with the insurance company that the total monthly premium, or such portion thereof as is not contributed by a municipality, be deducted by a Police Pension Fund from any monthly pension payment otherwise payable to or on behalf of the police officer pursuant to Article 3 of the Illinois Pension Code, and be remitted by such Pension Fund to the insurance company. The portion, if any, of the monthly premium contributed by a municipality for such continued group insurance coverage shall be paid by the municipality directly to the insurance company issuing the group insurance policy, or as otherwise directed by the insurance company. Such continued group insurance coverage shall relate back to the beginning of the police officer's retirement or disability period.
The amendment, renewal or extension of any group insurance policy affected by this Section shall be deemed to be the issuance of a new policy of insurance for purposes of this Section.
In the event that a municipality makes a program of accident, health, hospital or medical benefits available to its police officers through self-insurance, or by participation in a pool or reciprocal insurer, or by contract in a form other than a policy of group insurance with one or more medical service plans, health care service corporations, health maintenance organizations, or any other professional corporations or plans under which health care or reimbursement for the costs thereof is provided, whether the cost of such benefits is borne by the municipality or the police officers or both, such police officers and their surviving spouses shall have the same right to elect continued coverage under such program of benefits as they would have if such benefits were provided by a policy of group accident and health insurance. In such cases, the notice of right to elect continued coverage shall be sent by the municipality; the statement of election shall be sent to the municipality; and references to the required premium shall refer to that portion of the cost of such benefits which is not borne by the municipality, either voluntarily or pursuant to the provisions of a collective bargaining agreement. In the case of a municipality providing such benefits through self-insurance or participation in a pool or reciprocal insurer, the right to elect continued coverage which is provided by this paragraph shall be implemented and made available to the police officers of the municipality and qualifying surviving spouses not later than July 1, 1986.
The amendment, renewal or extension of any such contract in a form other than a policy of group insurance policy shall be deemed the formation of a new contract for the purposes of this Section.
This Section shall not limit the exercise of any conversion privileges available under Section 367e.
(Source: P.A. 84-1010.)

(215 ILCS 5/367h) (from Ch. 73, par. 979h)
Sec. 367h. Deputy's continuance privilege. As used in this Section:
1. The terms "municipality" and "creditable service" shall have the meaning ascribed to such terms by Sections 7-105 and 7-113, respectively, of the Illinois Pension Code, as now or hereafter amended.
The term "deferred pensioner" means a deputy who has retired, having accumulated enough creditable service to qualify for a pension, but who has not attained the required age.
2. The term "deputy" shall mean a "sheriff's law enforcement employee" as defined in Section 7-109.3 of the Illinois Pension Code, and include only persons under the coverage of Article 7 of that Code, as heretofore or hereafter amended.
3. The "retirement or disability period" of a deputy means the period:
a. which begins on the day the deputy is removed from

a sheriff's police department payroll because of the occurrence of any of the following events, to wit: (i) the deputy retires as a deferred pensioner, (ii) the deputy retires from active service as a deputy with an attained age and accumulated creditable service which together qualify the deputy for immediate receipt of retirement pension benefits under Section 7-142.1 of the Illinois Pension Code, or (iii) the deputy's disability is established under Article 7 of the Illinois Pension Code; and

b. which ends on the first to occur of any of the

following events, to wit: (i) the deputy's reinstatement or reentry into active service in the sheriff's police department as provided for under Article 7 of the Illinois Pension Code, (ii) the deputy's exercise of any refund option or acceptance of any separation benefit available under Article 7 of the Illinois Pension Code, (iii) the deputy's loss pursuant to Section 7-219 of the Illinois Pension Code of any benefits provided for in Article 7 of that Code, or (iv) the deputy's death or -- if at the time of the deputy's death the deputy is survived by a spouse who, in that capacity, is entitled to receive a surviving spouse's monthly pension pursuant to Article 7 of the Illinois Pension Code -- the death or remarriage of that spouse.

No policy of group accident and health insurance under which deputies employed by a municipality are insured for their individual benefit shall be issued or delivered in this State to any municipality unless such group policy provides for the election of continued group insurance coverage for the retirement or disability period of each deputy who is insured under the provisions of the group policy on the day immediately preceding the day on which the retirement or disability period of such deputy begins. So long as any required premiums for continued group insurance coverage are paid in accordance with the provisions of the group policy, an election made pursuant to this Section shall provide continued group insurance coverage for a deputy throughout the retirement or disability period of the deputy and, unless the deputy otherwise elects and subject to any other provisions of the group policy which relate either to the provision or to the termination of dependents' coverage and which are not inconsistent with this Section, for any dependents of the deputy who are insured under the group policy on the day immediately preceding the day on which the retirement or disability period of the deputy begins; provided, however, that when such continued group insurance coverage is in effect with respect to a deputy on the date of the deputy's death but the retirement or disability period of the deputy does not end with such deputy's death, then the deceased deputy's surviving spouse upon whose death or remarriage such retirement or disability period will end shall be entitled, without further election and upon payment of any required premiums in accordance with the provisions of the group policy, to maintain such continued group insurance coverage in effect until the end of such retirement or disability period. Continued group insurance coverage shall be provided in accordance with this Section at the same premium rate from time to time charged for equivalent coverage provided under the group policy with respect to covered deputies whose retirement or disability period has not begun, and no distinction or discrimination in the amount or rate of premiums or in any waiver of premium or other benefit provision shall be made between continued group insurance coverage elected pursuant to this Section and equivalent coverage provided to deputies under the group policy other than pursuant to the provisions of this Section; provided that no municipality shall be required by reason of any provision of this Section to pay any group insurance premium other than one that may be negotiated in a collective bargaining agreement. If the group policy provides for a reduction in benefits and premium for insureds who become eligible for medicare, such provision shall apply to persons electing continued coverage under this Section.
Within 15 days of the beginning of the retirement or disability period of any deputy entitled to elect continued group insurance coverage under any group policy affected by this Section, the municipality last employing such deputy shall give written notice of such beginning by certified mail, return receipt requested, to the insurance company issuing such policy. The notice shall include the deputy's name and last known place of residence and the beginning date of the deputy's retirement or disability period.
Within 15 days of the date of receipt of such notice from the municipality, the insurance company by certified mail, return receipt requested, shall give written notice to the deputy at the deputy's last known place of residence that coverage under the group policy may be continued for the retirement or disability period of the deputy as provided in this Section. Such notice shall set forth: (i) a statement of election to be filed by the deputy if the deputy wishes to continue such group insurance coverage, (ii) the amount of monthly premium, including a statement of the portion of such monthly premium attributable to any dependents' coverage which the deputy may elect, and (iii) instructions as to the return of the election form to the insurance company issuing such policy. Election shall be made, if at all, by returning the statement of election to the insurance company by certified mail, return receipt requested, within 15 days after having received it.
If the deputy elects to continue coverage, it shall be the obligation of the deputy to pay the monthly premium directly to the municipality which shall forward it to the insurance company issuing the group insurance policy, or as otherwise directed by the insurance company; provided, however, that the deputy shall be entitled to designate on the statement of election required to be filed with the insurance company that the total monthly premium, or such portion thereof as is not contributed by a municipality, be deducted by the Illinois Municipal Retirement Fund from the monthly pension payment otherwise payable to or on behalf of the deputy pursuant to Article 7 of the Illinois Pension Code, and be remitted by such Fund to the insurance company. The portion, if any, of the monthly premium contributed by a municipality for such continued group insurance coverage shall be paid by the directly to the insurance company issuing the group insurance policy, or as directed by the insurance company. Such continued group insurance coverage shall relate back to the beginning of the deputy's retirement or disability period.
The amendment, renewal or extension of any group insurance policy affected by this Section shall be deemed to be the issuance of a new policy of insurance for purposes of this Section.
In the event that a municipality makes a program of accident, health, hospital or medical benefits available to its deputies through self-insurance, or by participation in a pool or reciprocal insurer, or by contract in a form other than a policy of group insurance with one or more medical service plans, health care service corporations, health maintenance organizations, or any other professional corporations or plans under which health care or reimbursement for the costs thereof is provided, whether the cost of such benefits is borne by the municipality or the deputies or both, such deputies and their surviving spouses shall have the same right to elect continued coverage under such program of benefits as they would have if such benefits were provided by a policy of group accident and health insurance. In such cases, the notice of right to elect continued coverage shall be sent by the municipality; the statement of election shall be sent to the municipality; and references to the required premium shall refer to that portion of the cost of such benefits which is not borne by the municipality, either voluntarily or pursuant to the provisions of a collective bargaining agreement. In the case of a municipality providing such benefits through self-insurance or participation in a pool or reciprocal insurer, the right to elect continued coverage which is provided by this paragraph shall be implemented and made available to the deputies of the municipality and qualifying surviving spouses not later than July 1, 1986.
The amendment, renewal or extension of any such contract in a form other than a policy of group insurance policy shall be deemed the formation of a new contract for the purposes of this Section.
This Section shall not limit the exercise of any conversion privileges available under Section 367e.
(Source: P.A. 90-655, eff. 7-30-98.)

(215 ILCS 5/367i) (from Ch. 73, par. 979i)
Sec. 367i. Discontinuance and replacement of coverage. Group health insurance policies issued, amended, delivered or renewed on and after the effective date of this amendatory Act of 1989, shall provide a reasonable extension of benefits in the event of total disability on the date the policy is discontinued for any reason.
Any applicable extension of benefits or accrued liability shall be described in the policy and group certificate. Benefits payable during any extension of benefits may be subject to the policy's regular benefit limits.
Any insurer discontinuing a group health insurance policy shall provide to the policyholder for delivery to covered employees or members a notice as to the date such discontinuation is to be effective and urging them to refer to their group certificates to determine what contract rights, if any, are available to them.
In the event a discontinued policy is replaced by another group policy, the prior insurer or plan shall be liable only to the extent of its accrued liabilities and extension of benefits. Persons eligible for coverage under the succeeding insurer's plan shall include all employees and dependents covered under the prior insurer's plan, including individuals with disabilities covered under the prior plan but absent from work on the effective date and thereafter. The prior insurer shall provide extension of benefits for an insured's disabling condition when no coverage is available under the succeeding insurer's plan whether due to the absence of coverage in the contract or lack of required creditable coverage for a preexisting condition.
The Director shall promulgate reasonable rules as necessary to carry out this Section.
(Source: P.A. 99-143, eff. 7-27-15.)

(215 ILCS 5/367j) (from Ch. 73, par. 979j)
Sec. 367j. Municipal employee's continuance privilege.
(a) As used in this Section:
(1) The term "creditable service" shall have the

meaning ascribed to it by Section 7-113 of the Illinois Pension Code.

(2) The term "municipality" means any municipality,

instrumentality, or participating instrumentality (as those terms are defined in Sections 7-105, 7-107 and 7-108, respectively, of the Illinois Pension Code) that participates in the Illinois Municipal Retirement Fund pursuant to Section 7-132 of the Illinois Pension Code.

(3) The term "employee" shall mean an employee as

defined in Section 7-109 of the Illinois Pension Code, but does not include any person who is a deputy as defined in Section 367h of this Code.

(4) The "retirement or disability period" of an

employee means the period:

(A) which begins on the day the employee is

removed from the municipality payroll because of the occurrence of either of the following events: (i) the employee retires from active service as an employee with an attained age and accumulated creditable service which together qualify the employee for immediate receipt of retirement pension benefits under Article 7 of the Illinois Pension Code, or (ii) the employee's disability is established under Article 7 of the Illinois Pension Code; and

(B) which ends on the first to occur of any of

the following events: (i) the employee's reinstatement or reentry into active service as provided for under Article 7 of the Illinois Pension Code, (ii) the employee's exercise of any refund option or acceptance of any separation benefit available under Article 7 of the Illinois Pension Code, (iii) the employee's loss pursuant to Section 7-219 of the Illinois Pension Code of any benefits provided for in Article 7 of that Code, or (iv) the employee's death or, if at the time of the employee's death the employee is survived by a spouse who, in that capacity, is entitled to receive a surviving spouse's monthly pension pursuant to Article 7 of the Illinois Pension Code, the death or remarriage of that spouse.

(b) No policy of group accident and health insurance under which employees of a municipality are insured for their individual benefit shall be issued or delivered in this State to a municipality unless such group policy provides for the election of continued group insurance coverage for the retirement or disability period of each employee who is insured under the provisions of the group policy on the day immediately preceding the day on which the retirement or disability period of such employee begins. So long as any required premiums for continued group insurance coverage are paid in accordance with the provisions of the group policy, an election made pursuant to this Section shall provide continued group insurance coverage for an employee throughout the retirement or disability period of the employee and, unless the employee otherwise elects and subject to any other provisions of the group policy which relate either to the provision or to the termination of dependents' coverage and which are not inconsistent with this Section, for any dependents of the employee who are insured under the group policy on the day immediately preceding the day on which the retirement or disability period of the employee begins; provided, however, that when such continued group insurance coverage is in effect with respect to an employee on the date of the employee's death but the retirement or disability period of the employee does not end with the employee's death, then the deceased employee's surviving spouse upon whose death or remarriage such retirement or disability period will end shall be entitled, without further election and upon payment of any required premiums in accordance with the provisions of the group policy, to maintain such continued group insurance coverage in effect until the end of the retirement or disability period. Continued group insurance coverage shall be provided in accordance with this Section at the same premium rate from time to time charged for equivalent coverage provided under the group policy with respect to covered employees whose retirement or disability period has not begun, and no distinction or discrimination in the amount or rate of premiums or in any waiver of premium or other benefit provision shall be made between continued group insurance coverage elected pursuant to this Section and equivalent coverage provided to employees under the group policy other than pursuant to the provisions of this Section; provided that no municipality shall be required by reason of any provision of this Section to pay any group insurance premium other than one that may be negotiated in a collective bargaining agreement. If the group policy provides for a reduction in benefits and premium for insureds who become eligible for medicare, such provision shall apply to persons electing continued coverage under this Section.
Within 15 days of the beginning of the retirement or disability period of any employee entitled to elect continued group insurance coverage under any group policy affected by this Section, the municipality last employing such employee shall give written notice of such beginning by certified mail, return receipt requested, to the insurance company issuing such policy. The notice shall include the employee's name and last known place of residence and the beginning date of the employee's retirement or disability period.
Within 15 days of the date of receipt of such notice from the municipality, the insurance company by certified mail, return receipt requested, shall give written notice to the employee at the employee's last known place of residence that coverage under the group policy may be continued for the retirement or disability period of the employee as provided in this Section. Such notice shall set forth: (i) a statement of election to be filed by the employee if the employee wishes to continue such group insurance coverage, (ii) the amount of monthly premium, including a statement of the portion of such monthly premium attributable to any dependents' coverage which the employee may elect, and (iii) instructions as to the return of the election form to the insurance company issuing such policy. Election shall be made, if at all, by returning the statement of election to the insurance company by certified mail, return receipt requested, within 15 days after having received it.
If the employee elects to continue coverage, it shall be the obligation of the employee to pay the monthly premium directly to the municipality which shall forward it to the insurance company issuing the group insurance policy, or as otherwise directed by the insurance company; provided, however, that the employee shall be entitled to designate on the statement of election required to be filed with the insurance company that the total monthly premium, or such portion thereof as is not contributed by a municipality, be deducted by the Illinois Municipal Retirement Fund from the monthly pension payment otherwise payable to or on behalf of the employee pursuant to Article 7 of the Illinois Pension Code, and be remitted by such Fund to the insurance company. The portion, if any, of the monthly premium contributed by a municipality for such continued group insurance coverage shall be paid by the municipality directly to the insurance company issuing the group insurance policy, or as directed by the insurance company. Such continued group insurance coverage shall relate back to the beginning of the employee's retirement or disability period.
The amendment, renewal or extension of any group insurance policy affected by this Section shall be deemed to be the issuance of a new policy of insurance for purposes of this Section.
(c) In the event that a municipality makes a program of accident, health, hospital or medical benefits available to its employees through self-insurance, or by participation in a pool or reciprocal insurer, or by contract in a form other than a policy of group insurance with one or more medical service plans, health care service corporations, health maintenance organizations, or any other professional corporations or plans under which health care or reimbursement for the costs thereof is provided, whether the cost of such benefits is borne by the municipality or the employees or both, such employees and their surviving spouses shall have the same right to elect continued coverage under such program of benefits as they would have if such benefits were provided by a policy of group accident and health insurance. In such cases, the notice of right to elect continued coverage shall be sent by the municipality; the statement of election shall be sent to the municipality; and references to the required premium shall refer to that portion of the cost of such benefits which is not borne by the municipality, either voluntarily or pursuant to the provisions of a collective bargaining agreement. In the case of a municipality providing such benefits through self-insurance or participation in a pool or reciprocal insurer, the right to elect continued coverage which is provided by this paragraph shall be implemented and made available to the employees of the municipality and qualifying surviving spouses not later than July 1, 1991.
The amendment, renewal or extension of any such contract in a form other than a policy of group insurance policy shall be deemed the formation of a new contract for the purposes of this Section.
(d) This Section shall not limit the exercise of any conversion privileges available under Section 367e.
(Source: P.A. 86-1444; 87-435.)

(215 ILCS 5/367k)
Sec. 367k. Intoxication and narcotics; exclusion of coverage prohibited.
(a) A group or individual major medical policy of accident or health insurance or managed care plan amended, delivered, issued, or renewed after January 1, 2008 shall not, solely on the basis of the insured being intoxicated or under the influence of a narcotic, exclude coverage for any emergency or other medical, hospital, or surgical expenses incurred by an insured as a result of and related to an injury acquired while the insured is intoxicated or under the influence of any narcotic, regardless of whether the intoxicant or narcotic is administered on the advice of a health care practitioner.
(b) Coverage required under this Section may be subject to deductibles, copayments, coinsurance, or annual or maximum payment limits that are consistent with deductibles, copayments, coinsurance, or annual or maximum payment limits applicable to other similar coverage under the plan.
(Source: P.A. 95-230, eff. 1-1-08.)

(215 ILCS 5/367m)
Sec. 367m. Early intervention services. A policy of accident and health insurance that provides coverage for early intervention services must conform to the following criteria:
(1) The use of private health insurance to pay for

early intervention services under Part C of the federal Individuals with Disabilities Education Act may not count towards or result in a loss of benefits due to annual or lifetime insurance caps for an infant or toddler with a disability, the infant's or toddler's parent, or the infant's or toddler's family members who are covered under that health insurance policy.

(2) The use of private health insurance to pay for

early intervention services under Part C of the federal Individuals with Disabilities Education Act may not negatively affect the availability of health insurance to an infant or toddler with a disability, the infant's or toddler's parent, or the infant's or toddler's family members who are covered under that health insurance policy, and health insurance coverage may not be discontinued for these individuals due to the use of the health insurance to pay for services under Part C of the federal Individuals with Disabilities Education Act.

(3) The use of private health insurance to pay for

early intervention services under Part C of the federal Individuals with Disabilities Education Act may not be the basis for increasing the health insurance premiums of an infant or toddler with a disability, the infant's or toddler's parent, or the infant's or toddler's family members covered under that health insurance policy.

For the purposes of this Section, "early intervention services" has the same meaning as in the Early Intervention Services System Act.
(Source: P.A. 98-41, eff. 6-28-13.)

(215 ILCS 5/368) (from Ch. 73, par. 980)
Sec. 368. Industrial accident and health insurance.
(1) Industrial accident and health insurance is hereby declared to be that form of accident and health insurance in which the premium is payable weekly.
(2) Any insurance company authorized to write accident and health insurance in this State shall have power to issue industrial accident and health policies. No policy of industrial accident and health insurance may be issued or delivered in this State unless it has printed thereon the words "Industrial Policy," a copy of the form thereof shall have been filed with the department and approved by it in accordance with section 355.
(Source: Laws 1951, p. 611.)

(215 ILCS 5/368a)
Sec. 368a. Timely payment for health care services.
(a) This Section applies to insurers, health maintenance organizations, managed care plans, health care plans, preferred provider organizations, third party administrators, independent practice associations, and physician-hospital organizations (hereinafter referred to as "payors") that provide periodic payments, which are payments not requiring a claim, bill, capitation encounter data, or capitation reconciliation reports, such as prospective capitation payments, to health care professionals and health care facilities to provide medical or health care services for insureds or enrollees.
(1) A payor shall make periodic payments in

accordance with item (3). Failure to make periodic payments within the period of time specified in item (3) shall entitle the health care professional or health care facility to interest at the rate of 9% per year from the date payment was required to be made to the date of the late payment, provided that interest amounting to less than $1 need not be paid. Any required interest payments shall be made within 30 days after the payment.

(2) When a payor requires selection of a health care

professional or health care facility, the selection shall be completed by the insured or enrollee no later than 30 days after enrollment. The payor shall provide written notice of this requirement to all insureds and enrollees. Nothing in this Section shall be construed to require a payor to select a health care professional or health care facility for an insured or enrollee.

(3) A payor shall provide the health care

professional or health care facility with notice of the selection as a health care professional or health care facility by an insured or enrollee and the effective date of the selection within 60 calendar days after the selection. No later than the 60th day following the date an insured or enrollee has selected a health care professional or health care facility or the date that selection becomes effective, whichever is later, or in cases of retrospective enrollment only, 30 days after notice by an employer to the payor of the selection, a payor shall begin periodic payment of the required amounts to the insured's or enrollee's health care professional or health care facility, or the designee of either, calculated from the date of selection or the date the selection becomes effective, whichever is later. All subsequent payments shall be made in accordance with a monthly periodic cycle.

(b) Notwithstanding any other provision of this Section, independent practice associations and physician-hospital organizations shall make periodic payment of the required amounts in accordance with a monthly periodic schedule after an insured or enrollee has selected a health care professional or health care facility or after that selection becomes effective, whichever is later.
Notwithstanding any other provision of this Section, independent practice associations and physician-hospital organizations shall make all other payments for health services within 30 days after receipt of due proof of loss. Independent practice associations and physician-hospital organizations shall notify the insured, insured's assignee, health care professional, or health care facility of any failure to provide sufficient documentation for a due proof of loss within 30 days after receipt of the claim for health services.
Failure to pay within the required time period shall entitle the payee to interest at the rate of 9% per year from the date the payment is due to the date of the late payment, provided that interest amounting to less than $1 need not be paid. Any required interest payments shall be made within 30 days after the payment.
(c) All insurers, health maintenance organizations, managed care plans, health care plans, preferred provider organizations, and third party administrators shall ensure that all claims and indemnities concerning health care services other than for any periodic payment shall be paid within 30 days after receipt of due written proof of such loss. An insured, insured's assignee, health care professional, or health care facility shall be notified of any known failure to provide sufficient documentation for a due proof of loss within 30 days after receipt of the claim for health care services. Failure to pay within such period shall entitle the payee to interest at the rate of 9% per year from the 30th day after receipt of such proof of loss to the date of late payment, provided that interest amounting to less than one dollar need not be paid. Any required interest payments shall be made within 30 days after the payment.
(d) The Department shall enforce the provisions of this Section pursuant to the enforcement powers granted to it by law.
(e) The Department is hereby granted specific authority to issue a cease and desist order, fine, or otherwise penalize independent practice associations and physician-hospital organizations that violate this Section. The Department shall adopt reasonable rules to enforce compliance with this Section by independent practice associations and physician-hospital organizations.
(Source: P.A. 97-813, eff. 7-13-12.)

(215 ILCS 5/368b)
Sec. 368b. Contracting procedures.
(a) A health care professional or health care provider offered a contract by an insurer, health maintenance organization, independent practice association, or physician hospital organization for signature after the effective date of this amendatory Act of the 93rd General Assembly shall be provided with a proposed health care professional or health care provider services contract including, if any, exhibits and attachments that the contract indicates are to be attached. Within 35 days after a written request, the health care professional or health care provider offered a contract shall be given the opportunity to review and obtain a copy of the following: a specialty-specific fee schedule sample based on a minimum of the 50 highest volume fee schedule codes with the rates applicable to the health care professional or health care provider to whom the contract is offered, the network provider administration manual, and a summary capitation schedule, if payment is made on a capitation basis. If 50 codes do not exist for a particular specialty, the health care professional or health care provider offered a contract shall be given the opportunity to review or obtain a copy of a fee schedule sample with the codes applicable to that particular specialty. This information may be provided electronically. An insurer, health maintenance organization, independent practice association, or physician hospital organization may substitute the fee schedule sample with a document providing reference to the information needed to calculate the fee schedule that is available to the public at no charge and the percentage or conversion factor at which the insurer, health maintenance organization, preferred provider organization, independent practice association, or physician hospital organization sets its rates.
(b) The fee schedule, the capitation schedule, and the network provider administration manual constitute confidential, proprietary, and trade secret information and are subject to the provisions of the Illinois Trade Secrets Act. The health care professional or health care provider receiving such protected information may disclose the information on a need to know basis and only to individuals and entities that provide services directly related to the health care professional's or health care provider's decision to enter into the contract or keep the contract in force. Any person or entity receiving or reviewing such protected information pursuant to this Section shall not disclose the information to any other person, organization, or entity, unless the disclosure is requested pursuant to a valid court order or required by a state or federal government agency. Individuals or entities receiving such information from a health care professional or health care provider as delineated in this subsection are subject to the provisions of the Illinois Trade Secrets Act.
(c) The health care professional or health care provider shall be allowed at least 30 days to review the health care professional or health care provider services contract, including exhibits and attachments, if any, before signing. The 30-day review period begins upon receipt of the health care professional or health care provider services contract, unless the information available upon request in subsection (a) is not included. If information is not included in the professional services contract and is requested pursuant to subsection (a), the 30-day review period begins on the date of receipt of the information. Nothing in this subsection shall prohibit a health care professional or health care provider from signing a contract prior to the expiration of the 30-day review period.
(d) The insurer, health maintenance organization, independent practice association, or physician hospital organization shall provide all contracted health care professionals or health care providers with any changes to the fee schedule provided under subsection (a) not later than 35 days after the effective date of the changes, unless such changes are specified in the contract and the health care professional or health care provider is able to calculate the changed rates based on information in the contract and information available to the public at no charge. For the purposes of this subsection, "changes" means an increase or decrease in the fee schedule referred to in subsection (a). This information may be made available by mail, e-mail, newsletter, website listing, or other reasonable method. Upon request, a health care professional or health care provider may request an updated copy of the fee schedule referred to in subsection (a) every calendar quarter.
(e) Upon termination of a contract with an insurer, health maintenance organization, independent practice association, or physician hospital organization and at the request of the patient, a health care professional or health care provider shall transfer copies of the patient's medical records. Any other provision of law notwithstanding, the costs for copying and transferring copies of medical records shall be assigned per the arrangements agreed upon, if any, in the health care professional or health care provider services contract.
(Source: P.A. 93-261, eff. 1-1-04.)

(215 ILCS 5/368c)
Sec. 368c. Remittance advice and procedures.
(a) A remittance advice shall be furnished to a health care professional or health care provider that identifies the disposition of each claim. The remittance advice shall identify the services billed; the patient responsibility, if any; the actual payment, if any, for the services billed; and the reason for any reduction to the amount for which the claim was submitted. For any reductions to the amount for which the claim was submitted, the remittance shall identify any withholds and the reason for any denial or reduction.
A remittance advice for capitation or prospective payment arrangements shall be furnished to a health care professional or health care provider pursuant to a contract with an insurer, health maintenance organization, independent practice association, or physician hospital organization in accordance with the terms of the contract.
(b) When health care services are provided by a non-participating health care professional or health care provider, an insurer, health maintenance organization, independent practice association, or physician hospital organization may pay for covered services either to a patient directly or to the non-participating health care professional or health care provider.
(c) When a person presents a benefits information card, a health care professional or health care provider shall make a good faith effort to inform the person if the health care professional or health care provider has a participation contract with the insurer, health maintenance organization, or other entity identified on the card.
(Source: P.A. 93-261, eff. 1-1-04.)

(215 ILCS 5/368d)
Sec. 368d. Recoupments.
(a) A health care professional or health care provider shall be provided a remittance advice, which must include an explanation of a recoupment or offset taken by an insurer, health maintenance organization, independent practice association, or physician hospital organization, if any. The recoupment explanation shall, at a minimum, include the name of the patient; the date of service; the service code or if no service code is available a service description; the recoupment amount; and the reason for the recoupment or offset. In addition, an insurer, health maintenance organization, independent practice association, or physician hospital organization shall provide with the remittance advice, or with any demand for recoupment or offset, a telephone number or mailing address to initiate an appeal of the recoupment or offset together with the deadline for initiating an appeal. Such information shall be prominently displayed on the remittance advice or written document containing the demand for recoupment or offset. Any appeal of a recoupment or offset by a health care professional or health care provider must be made within 60 days after receipt of the remittance advice.
(b) It is not a recoupment when a health care professional or health care provider is paid an amount prospectively or concurrently under a contract with an insurer, health maintenance organization, independent practice association, or physician hospital organization that requires a retrospective reconciliation based upon specific conditions outlined in the contract.
(c) No recoupment or offset may be requested or withheld from future payments 18 months or more after the original payment is made, except in cases in which:
(1) a court, government administrative agency, other

tribunal, or independent third-party arbitrator makes or has made a formal finding of fraud or material misrepresentation;

(2) an insurer is acting as a plan administrator for

the Comprehensive Health Insurance Plan under the Comprehensive Health Insurance Plan Act; or

(3) the provider has already been paid in full by any

other payer, third party, or workers' compensation insurer.

No contract between an insurer and a health care professional or health care provider may provide for recoupments in violation of this Section. Nothing in this Section shall be construed to preclude insurers, health maintenance organizations, independent practice associations, or physician hospital organizations from resolving coordination of benefits between or among each other, including, but not limited to, resolution of workers' compensation and third-party liability cases, without recouping payment from the provider beyond the 18-month time limit provided in this subsection (c).
(Source: P.A. 97-556, eff. 1-1-12.)

(215 ILCS 5/368e)
Sec. 368e. Administration and enforcement.
(a) Other than the duties specifically created in Sections 368b, 368c, and 368d, nothing in those Sections is intended to preclude, prevent, or require the adoption, modification, or termination of any utilization management, quality management, or claims processing methodologies or other provisions of a contract applicable to services provided under a contract between an insurer, health maintenance organization, independent practice association, or physician hospital organization and a health care professional or health care provider.
(b) Nothing in Sections 368b, 368c, and 368d precludes, prevents, or requires the adoption, modification, or termination of any health plan term, benefit, coverage or eligibility provision, or payment methodology.
(c) The provisions of Sections 368b, 368c, and 368d are deemed incorporated into health care professional and health care provider service contracts entered into on or before the effective date of this amendatory Act of the 93rd General Assembly and do not require an insurer, health maintenance organization, independent practice association, or physician hospital organization to renew or renegotiate the contracts with a health care professional or health care provider.
(d) The Department shall enforce the provisions of this Section and Sections 368b, 368c, and 368d pursuant to the enforcement powers granted to it by law.
(e) The Department is hereby granted specific authority to issue a cease and desist order against, fine, or otherwise penalize independent practice associations and physician-hospital organizations for violations.
(f) The Department shall adopt reasonable rules to enforce compliance with this Section and Sections 368b, 368c, and 368d.
(Source: P.A. 93-261, eff. 1-1-04.)

(215 ILCS 5/368f)
Sec. 368f. Military service member insurance reinstatement.
(a) No Illinois resident activated for military service and no spouse or dependent of the resident who becomes eligible for a federal government-sponsored health insurance program, including the TriCare program providing coverage for civilian dependents of military personnel, as a result of the activation shall be denied reinstatement into the same individual health insurance coverage with the health insurer that the resident lapsed as a result of activation or becoming covered by the federal government-sponsored health insurance program. The resident shall have the right to reinstatement in the same individual health insurance coverage without medical underwriting, subject to payment of the current premium charged to other persons of the same age and gender that are covered under the same individual health coverage. Except in the case of birth or adoption that occurs during the period of activation, reinstatement must be into the same coverage type as the resident held prior to lapsing the individual health insurance coverage and at the same or, at the option of the resident, higher deductible level. The reinstatement rights provided under this subsection (a) are not available to a resident or dependents if the activated person is discharged from the military under other than honorable conditions.
(b) The health insurer with which the reinstatement is being requested must receive a request for reinstatement no later than 63 days following the later of (i) deactivation or (ii) loss of coverage under the federal government-sponsored health insurance program. The health insurer may request proof of loss of coverage and the timing of the loss of coverage of the government-sponsored coverage in order to determine eligibility for reinstatement into the individual coverage. The effective date of the reinstatement of individual health coverage shall be the first of the month following receipt of the notice requesting reinstatement.
(c) All insurers must provide written notice to the policyholder of individual health coverage of the rights described in subsection (a) of this Section. In lieu of the inclusion of the notice in the individual health insurance policy, an insurance company may satisfy the notification requirement by providing a single written notice:
(1) in conjunction with the enrollment process for a

policyholder initially enrolling in the individual coverage on or after the effective date of this amendatory Act of the 94th General Assembly; or

(2) by mailing written notice to policyholders whose

coverage was effective prior to the effective date of this amendatory Act of the 94th General Assembly no later than 90 days following the effective date of this amendatory Act of the 94th General Assembly.

(d) The provisions of subsection (a) of this Section do not apply to any policy or certificate providing coverage for any specified disease, specified accident or accident-only coverage, credit, dental, disability income, hospital indemnity, long-term care, Medicare supplement, vision care, or short-term nonrenewable health policy or other limited-benefit supplemental insurance, or any coverage issued as a supplement to any liability insurance, workers' compensation or similar insurance, or any insurance under which benefits are payable with or without regard to fault, whether written on a group, blanket, or individual basis.
(e) Nothing in this Section shall require an insurer to reinstate the resident if the insurer requires residency in an enrollment area and those residency requirements are not met after deactivation or loss of coverage under the government-sponsored health insurance program.
(f) All terms, conditions, and limitations of the individual coverage into which reinstatement is made apply equally to all insureds enrolled in the coverage.
(g) The Secretary may adopt rules as may be necessary to carry out the provisions of this Section.
(Source: P.A. 94-1037, eff. 7-20-06.)

(215 ILCS 5/369) (from Ch. 73, par. 981)
Sec. 369. Rights of minors.
Any minor of the age of fifteen years or more may, notwithstanding such minority, contract for health and accident insurance on his own life for his own benefit or for the benefit of his father, mother, husband, wife, child, brother or sister, and may exercise all such contractual rights and powers with respect to any such contract of insurance as might be exercised by a person of full legal age, and may exercise with like effect all rights and privileges under such contract, including the surrender of his interest therein and the giving of a valid discharge for any benefit accruing or money payable thereunder. Such minor shall not, by reason of his minority, be entitled to rescind, avoid, or repudiate such contract, or any exercise of a right or privilege thereunder.
(Source: Laws 1937, p. 696.)

(215 ILCS 5/370) (from Ch. 73, par. 982)
Sec. 370. Policies issued in violation of article-Penalty.
(1) Any company, or any officer or agent thereof, issuing or delivering to any person in this State any policy in wilful violation of the provision of this article shall be guilty of a petty offense.
(2) The Director may revoke the license of any foreign or alien company, or of the agent thereof wilfully violating any provision of this article or suspend such license for any period of time up to, but not to exceed, two years; or may by order require such insurance company or agent to pay to the people of the State of Illinois a penalty in a sum not exceeding $1,000, and upon the failure of such insurance company or agent to pay such penalty within twenty days after the mailing of such order, postage prepaid, registered, and addressed to the last known place of business of such insurance company or agent, unless such order is stayed by an order of a court of competent jurisdiction, the Director of Insurance may revoke or suspend the license of such insurance company or agent for any period of time up to, but not exceeding a period of, two years.
(Source: P.A. 93-32, eff. 7-1-03.)

(215 ILCS 5/370a) (from Ch. 73, par. 982a)
Sec. 370a. Assignability of Accident and Health Insurance.
No provision of the Illinois Insurance Code, or any other law, prohibits an insured under any policy of accident and health insurance or any other person who may be the owner of any rights under such policy from making an assignment of all or any part of his rights and privileges under the policy including but not limited to the right to designate a beneficiary and to have an individual policy issued in accordance with its terms. Subject to the terms of the policy or any contract relating thereto, an assignment by an insured or by any other owner of rights under the policy, made before or after the effective date of this amendatory Act of 1969 is valid for the purpose of vesting in the assignee, in accordance with any provisions included therein as to the time at which it is effective, all rights and privileges so assigned. However, such assignment is without prejudice to the company on account of any payment it makes or individual policy it issues before receipt of notice of the assignment. This amendatory Act of 1969 acknowledges, declares and codifies the existing right of assignment of interests under accident and health insurance policies. If an enrollee or insured of an insurer, health maintenance organization, managed care plan, health care plan, preferred provider organization, or third party administrator assigns a claim to a health care professional or health care facility, then payment shall be made directly to the health care professional or health care facility including any interest required under Section 368a, of this Code for failure to pay claims within 30 days after receipt by the insurer of due proof of loss. Nothing in this Section shall be construed to prevent any parties from reconciling duplicate payments.
(Source: P.A. 91-605, eff. 12-14-99; 91-788, eff. 6-9-00.)

(215 ILCS 5/370b) (from Ch. 73, par. 982b)
Sec. 370b. Reimbursement on equal basis. Notwithstanding any provision of any individual or group policy of accident and health insurance, or any provision of a policy, contract, plan or agreement for hospital or medical service or indemnity, wherever such policy, contract, plan or agreement provides for reimbursement for any service provided by persons licensed under the Medical Practice Act of 1987 or the Podiatric Medical Practice Act of 1987, the person entitled to benefits or person performing services under such policy, contract, plan or agreement is entitled to reimbursement on an equal basis for such service, when the service is performed by a person licensed under the Medical Practice Act of 1987 or the Podiatric Medical Practice Act of 1987. The provisions of this Section do not apply to any policy, contract, plan or agreement in effect prior to September 19, 1969 or to preferred provider arrangements or benefit agreements.
(Source: P.A. 90-14, eff. 7-1-97.)

(215 ILCS 5/370b.1)
Sec. 370b.1. Surgical assistant payments. Payment for services rendered by a registered surgical assistant, as defined in the Registered Surgical Assistant and Registered Surgical Technologist Title Protection Act, who is neither an employee of an ambulatory surgical treatment center, as defined in the Ambulatory Surgical Treatment Center Act, nor an employee of a hospital shall be paid at the appropriate non-physician modifier rate if the payor would have made payment had the same services been provided by a physician.
(Source: P.A. 99-100, eff. 1-1-16.)

(215 ILCS 5/370c) (from Ch. 73, par. 982c)
Sec. 370c. Mental and emotional disorders.
(a)(1) On and after the effective date of this amendatory Act of the 97th General Assembly, every insurer which amends, delivers, issues, or renews group accident and health policies providing coverage for hospital or medical treatment or services for illness on an expense-incurred basis shall offer to the applicant or group policyholder subject to the insurer's standards of insurability, coverage for reasonable and necessary treatment and services for mental, emotional or nervous disorders or conditions, other than serious mental illnesses as defined in item (2) of subsection (b), consistent with the parity requirements of Section 370c.1 of this Code.
(2) Each insured that is covered for mental, emotional, nervous, or substance use disorders or conditions shall be free to select the physician licensed to practice medicine in all its branches, licensed clinical psychologist, licensed clinical social worker, licensed clinical professional counselor, licensed marriage and family therapist, licensed speech-language pathologist, or other licensed or certified professional at a program licensed pursuant to the Illinois Alcoholism and Other Drug Abuse and Dependency Act of his choice to treat such disorders, and the insurer shall pay the covered charges of such physician licensed to practice medicine in all its branches, licensed clinical psychologist, licensed clinical social worker, licensed clinical professional counselor, licensed marriage and family therapist, licensed speech-language pathologist, or other licensed or certified professional at a program licensed pursuant to the Illinois Alcoholism and Other Drug Abuse and Dependency Act up to the limits of coverage, provided (i) the disorder or condition treated is covered by the policy, and (ii) the physician, licensed psychologist, licensed clinical social worker, licensed clinical professional counselor, licensed marriage and family therapist, licensed speech-language pathologist, or other licensed or certified professional at a program licensed pursuant to the Illinois Alcoholism and Other Drug Abuse and Dependency Act is authorized to provide said services under the statutes of this State and in accordance with accepted principles of his profession.
(3) Insofar as this Section applies solely to licensed clinical social workers, licensed clinical professional counselors, licensed marriage and family therapists, licensed speech-language pathologists, and other licensed or certified professionals at programs licensed pursuant to the Illinois Alcoholism and Other Drug Abuse and Dependency Act, those persons who may provide services to individuals shall do so after the licensed clinical social worker, licensed clinical professional counselor, licensed marriage and family therapist, licensed speech-language pathologist, or other licensed or certified professional at a program licensed pursuant to the Illinois Alcoholism and Other Drug Abuse and Dependency Act has informed the patient of the desirability of the patient conferring with the patient's primary care physician and the licensed clinical social worker, licensed clinical professional counselor, licensed marriage and family therapist, licensed speech-language pathologist, or other licensed or certified professional at a program licensed pursuant to the Illinois Alcoholism and Other Drug Abuse and Dependency Act has provided written notification to the patient's primary care physician, if any, that services are being provided to the patient. That notification may, however, be waived by the patient on a written form. Those forms shall be retained by the licensed clinical social worker, licensed clinical professional counselor, licensed marriage and family therapist, licensed speech-language pathologist, or other licensed or certified professional at a program licensed pursuant to the Illinois Alcoholism and Other Drug Abuse and Dependency Act for a period of not less than 5 years.
(b)(1) An insurer that provides coverage for hospital or medical expenses under a group or individual policy of accident and health insurance or health care plan amended, delivered, issued, or renewed on or after the effective date of this amendatory Act of the 100th General Assembly shall provide coverage under the policy for treatment of serious mental illness and substance use disorders consistent with the parity requirements of Section 370c.1 of this Code. This subsection does not apply to any group policy of accident and health insurance or health care plan for any plan year of a small employer as defined in Section 5 of the Illinois Health Insurance Portability and Accountability Act.
(2) "Serious mental illness" means the following psychiatric illnesses as defined in the most current edition of the Diagnostic and Statistical Manual (DSM) published by the American Psychiatric Association:
(A) schizophrenia;
(B) paranoid and other psychotic disorders;
(C) bipolar disorders (hypomanic, manic, depressive,

and mixed);

(D) major depressive disorders (single episode or

recurrent);

(E) schizoaffective disorders (bipolar or depressive);
(F) pervasive developmental disorders;
(G) obsessive-compulsive disorders;
(H) depression in childhood and adolescence;
(I) panic disorder;
(J) post-traumatic stress disorders (acute, chronic,

or with delayed onset); and

(K) eating disorders, including, but not limited to,

anorexia nervosa, bulimia nervosa, pica, rumination disorder, avoidant/restrictive food intake disorder, other specified feeding or eating disorder (OSFED), and any other eating disorder contained in the most recent version of the Diagnostic and Statistical Manual of Mental Disorders published by the American Psychiatric Association.

(2.5) "Substance use disorder" means the following mental disorders as defined in the most current edition of the Diagnostic and Statistical Manual (DSM) published by the American Psychiatric Association:
(A) substance abuse disorders;
(B) substance dependence disorders; and
(C) substance induced disorders.
(3) Unless otherwise prohibited by federal law and consistent with the parity requirements of Section 370c.1 of this Code, the reimbursing insurer, a provider of treatment of serious mental illness or substance use disorder shall furnish medical records or other necessary data that substantiate that initial or continued treatment is at all times medically necessary. An insurer shall provide a mechanism for the timely review by a provider holding the same license and practicing in the same specialty as the patient's provider, who is unaffiliated with the insurer, jointly selected by the patient (or the patient's next of kin or legal representative if the patient is unable to act for himself or herself), the patient's provider, and the insurer in the event of a dispute between the insurer and patient's provider regarding the medical necessity of a treatment proposed by a patient's provider. If the reviewing provider determines the treatment to be medically necessary, the insurer shall provide reimbursement for the treatment. Future contractual or employment actions by the insurer regarding the patient's provider may not be based on the provider's participation in this procedure. Nothing prevents the insured from agreeing in writing to continue treatment at his or her expense. When making a determination of the medical necessity for a treatment modality for serious mental illness or substance use disorder, an insurer must make the determination in a manner that is consistent with the manner used to make that determination with respect to other diseases or illnesses covered under the policy, including an appeals process. Medical necessity determinations for substance use disorders shall be made in accordance with appropriate patient placement criteria established by the American Society of Addiction Medicine. No additional criteria may be used to make medical necessity determinations for substance use disorders.
(4) A group health benefit plan amended, delivered, issued, or renewed on or after the effective date of this amendatory Act of the 97th General Assembly:
(A) shall provide coverage based upon medical

necessity for the treatment of mental illness and substance use disorders consistent with the parity requirements of Section 370c.1 of this Code; provided, however, that in each calendar year coverage shall not be less than the following:

(i) 45 days of inpatient treatment; and
(ii) beginning on June 26, 2006 (the effective

date of Public Act 94-921), 60 visits for outpatient treatment including group and individual outpatient treatment; and

(iii) for plans or policies delivered, issued for

delivery, renewed, or modified after January 1, 2007 (the effective date of Public Act 94-906), 20 additional outpatient visits for speech therapy for treatment of pervasive developmental disorders that will be in addition to speech therapy provided pursuant to item (ii) of this subparagraph (A); and

(B) may not include a lifetime limit on the number of

days of inpatient treatment or the number of outpatient visits covered under the plan.

(C) (Blank).
(5) An issuer of a group health benefit plan may not count toward the number of outpatient visits required to be covered under this Section an outpatient visit for the purpose of medication management and shall cover the outpatient visits under the same terms and conditions as it covers outpatient visits for the treatment of physical illness.
(5.5) An individual or group health benefit plan amended, delivered, issued, or renewed on or after the effective date of this amendatory Act of the 99th General Assembly shall offer coverage for medically necessary acute treatment services and medically necessary clinical stabilization services. The treating provider shall base all treatment recommendations and the health benefit plan shall base all medical necessity determinations for substance use disorders in accordance with the most current edition of the American Society of Addiction Medicine Patient Placement Criteria.
As used in this subsection:
"Acute treatment services" means 24-hour medically supervised addiction treatment that provides evaluation and withdrawal management and may include biopsychosocial assessment, individual and group counseling, psychoeducational groups, and discharge planning.
"Clinical stabilization services" means 24-hour treatment, usually following acute treatment services for substance abuse, which may include intensive education and counseling regarding the nature of addiction and its consequences, relapse prevention, outreach to families and significant others, and aftercare planning for individuals beginning to engage in recovery from addiction.
(6) An issuer of a group health benefit plan may provide or offer coverage required under this Section through a managed care plan.
(7) (Blank).
(8) (Blank).
(9) With respect to substance use disorders, coverage for inpatient treatment shall include coverage for treatment in a residential treatment center licensed by the Department of Public Health or the Department of Human Services.
(c) This Section shall not be interpreted to require coverage for speech therapy or other habilitative services for those individuals covered under Section 356z.15 of this Code.
(d) The Department shall enforce the requirements of State and federal parity law, which includes ensuring compliance by individual and group policies; detecting violations of the law by individual and group policies proactively monitoring discriminatory practices; accepting, evaluating, and responding to complaints regarding such violations; and ensuring violations are appropriately remedied and deterred.
(e) Availability of plan information.
(1) The criteria for medical necessity determinations

made under a group health plan with respect to mental health or substance use disorder benefits (or health insurance coverage offered in connection with the plan with respect to such benefits) must be made available by the plan administrator (or the health insurance issuer offering such coverage) to any current or potential participant, beneficiary, or contracting provider upon request.

(2) The reason for any denial under a group health

plan (or health insurance coverage offered in connection with such plan) of reimbursement or payment for services with respect to mental health or substance use disorder benefits in the case of any participant or beneficiary must be made available within a reasonable time and in a reasonable manner by the plan administrator (or the health insurance issuer offering such coverage) to the participant or beneficiary upon request.

(f) As used in this Section, "group policy of accident and health insurance" and "group health benefit plan" includes (1) State-regulated employer-sponsored group health insurance plans written in Illinois and (2) State employee health plans.
(Source: P.A. 99-480, eff. 9-9-15; 100-305, eff. 8-24-17.)

(215 ILCS 5/370c.1)
Sec. 370c.1. Mental health and addiction parity.
(a) On and after the effective date of this amendatory Act of the 99th General Assembly, every insurer that amends, delivers, issues, or renews a group or individual policy of accident and health insurance or a qualified health plan offered through the Health Insurance Marketplace in this State providing coverage for hospital or medical treatment and for the treatment of mental, emotional, nervous, or substance use disorders or conditions shall ensure that:
(1) the financial requirements applicable to such

mental, emotional, nervous, or substance use disorder or condition benefits are no more restrictive than the predominant financial requirements applied to substantially all hospital and medical benefits covered by the policy and that there are no separate cost-sharing requirements that are applicable only with respect to mental, emotional, nervous, or substance use disorder or condition benefits; and

(2) the treatment limitations applicable to such

mental, emotional, nervous, or substance use disorder or condition benefits are no more restrictive than the predominant treatment limitations applied to substantially all hospital and medical benefits covered by the policy and that there are no separate treatment limitations that are applicable only with respect to mental, emotional, nervous, or substance use disorder or condition benefits.

(b) The following provisions shall apply concerning aggregate lifetime limits:
(1) In the case of a group or individual policy of

accident and health insurance or a qualified health plan offered through the Health Insurance Marketplace amended, delivered, issued, or renewed in this State on or after the effective date of this amendatory Act of the 99th General Assembly that provides coverage for hospital or medical treatment and for the treatment of mental, emotional, nervous, or substance use disorders or conditions the following provisions shall apply:

(A) if the policy does not include an aggregate

lifetime limit on substantially all hospital and medical benefits, then the policy may not impose any aggregate lifetime limit on mental, emotional, nervous, or substance use disorder or condition benefits; or

(B) if the policy includes an aggregate lifetime

limit on substantially all hospital and medical benefits (in this subsection referred to as the "applicable lifetime limit"), then the policy shall either:

(i) apply the applicable lifetime limit both

to the hospital and medical benefits to which it otherwise would apply and to mental, emotional, nervous, or substance use disorder or condition benefits and not distinguish in the application of the limit between the hospital and medical benefits and mental, emotional, nervous, or substance use disorder or condition benefits; or

(ii) not include any aggregate lifetime limit

on mental, emotional, nervous, or substance use disorder or condition benefits that is less than the applicable lifetime limit.

(2) In the case of a policy that is not described in

paragraph (1) of subsection (b) of this Section and that includes no or different aggregate lifetime limits on different categories of hospital and medical benefits, the Director shall establish rules under which subparagraph (B) of paragraph (1) of subsection (b) of this Section is applied to such policy with respect to mental, emotional, nervous, or substance use disorder or condition benefits by substituting for the applicable lifetime limit an average aggregate lifetime limit that is computed taking into account the weighted average of the aggregate lifetime limits applicable to such categories.

(c) The following provisions shall apply concerning annual limits:
(1) In the case of a group or individual policy of

accident and health insurance or a qualified health plan offered through the Health Insurance Marketplace amended, delivered, issued, or renewed in this State on or after the effective date of this amendatory Act of the 99th General Assembly that provides coverage for hospital or medical treatment and for the treatment of mental, emotional, nervous, or substance use disorders or conditions the following provisions shall apply:

(A) if the policy does not include an annual

limit on substantially all hospital and medical benefits, then the policy may not impose any annual limits on mental, emotional, nervous, or substance use disorder or condition benefits; or

(B) if the policy includes an annual limit on

substantially all hospital and medical benefits (in this subsection referred to as the "applicable annual limit"), then the policy shall either:

(i) apply the applicable annual limit both to

the hospital and medical benefits to which it otherwise would apply and to mental, emotional, nervous, or substance use disorder or condition benefits and not distinguish in the application of the limit between the hospital and medical benefits and mental, emotional, nervous, or substance use disorder or condition benefits; or

(ii) not include any annual limit on mental,

emotional, nervous, or substance use disorder or condition benefits that is less than the applicable annual limit.

(2) In the case of a policy that is not described in

paragraph (1) of subsection (c) of this Section and that includes no or different annual limits on different categories of hospital and medical benefits, the Director shall establish rules under which subparagraph (B) of paragraph (1) of subsection (c) of this Section is applied to such policy with respect to mental, emotional, nervous, or substance use disorder or condition benefits by substituting for the applicable annual limit an average annual limit that is computed taking into account the weighted average of the annual limits applicable to such categories.

(d) With respect to substance use disorders, an insurer shall use policies and procedures for the election and placement of substance abuse treatment drugs on their formulary that are no less favorable to the insured as those policies and procedures the insurer uses for the selection and placement of other drugs and shall follow the expedited coverage determination requirements for substance abuse treatment drugs set forth in Section 45.2 of the Managed Care Reform and Patient Rights Act.
(e) This Section shall be interpreted in a manner consistent with all applicable federal parity regulations including, but not limited to, the Mental Health Parity and Addiction Equity Act of 2008 at 78 FR 68240.
(f) The provisions of subsections (b) and (c) of this Section shall not be interpreted to allow the use of lifetime or annual limits otherwise prohibited by State or federal law.
(g) As used in this Section:
"Financial requirement" includes deductibles, copayments, coinsurance, and out-of-pocket maximums, but does not include an aggregate lifetime limit or an annual limit subject to subsections (b) and (c).
"Treatment limitation" includes limits on benefits based on the frequency of treatment, number of visits, days of coverage, days in a waiting period, or other similar limits on the scope or duration of treatment. "Treatment limitation" includes both quantitative treatment limitations, which are expressed numerically (such as 50 outpatient visits per year), and nonquantitative treatment limitations, which otherwise limit the scope or duration of treatment. A permanent exclusion of all benefits for a particular condition or disorder shall not be considered a treatment limitation. "Nonquantitative treatment" means those limitations as described under federal regulations (26 CFR 54.9812-1).
(h) The Department of Insurance shall implement the following education initiatives:
(1) By January 1, 2016, the Department shall develop

a plan for a Consumer Education Campaign on parity. The Consumer Education Campaign shall focus its efforts throughout the State and include trainings in the northern, southern, and central regions of the State, as defined by the Department, as well as each of the 5 managed care regions of the State as identified by the Department of Healthcare and Family Services. Under this Consumer Education Campaign, the Department shall: (1) by January 1, 2017, provide at least one live training in each region on parity for consumers and providers and one webinar training to be posted on the Department website and (2) establish a consumer hotline to assist consumers in navigating the parity process by March 1, 2016. By January 1, 2018 the Department shall issue a report to the General Assembly on the success of the Consumer Education Campaign, which shall indicate whether additional training is necessary or would be recommended.

(2) The Department, in coordination with the

Department of Human Services and the Department of Healthcare and Family Services, shall convene a working group of health care insurance carriers, mental health advocacy groups, substance abuse patient advocacy groups, and mental health physician groups for the purpose of discussing issues related to the treatment and coverage of substance abuse disorders and mental illness. The working group shall meet once before January 1, 2016 and shall meet semiannually thereafter. The Department shall issue an annual report to the General Assembly that includes a list of the health care insurance carriers, mental health advocacy groups, substance abuse patient advocacy groups, and mental health physician groups that participated in the working group meetings, details on the issues and topics covered, and any legislative recommendations.

(i) The Parity Education Fund is created as a special fund in the State treasury. Moneys deposited into the Fund for appropriation by the General Assembly to the Department of Insurance shall be used for the purpose of providing financial support of the Consumer Education Campaign.
(Source: P.A. 99-480, eff. 9-9-15.)

(215 ILCS 5/370d) (from Ch. 73, par. 982d)
Sec. 370d. Companies which issue insurance policies under this Article containing business overhead expense coverage shall make available to persons whose occupation is that of homemaker and who are not otherwise gainfully employed, coverage which provides for reimbursement of certain specified expenses ordinarily incurred by members of the household due to the incapacity of the homemaker during periods of his or her total disability resulting from injury or sickness, provided that such companies shall be required to offer coverage which is at least 80% of total eligible expenses or $300 per month, whichever provides the lesser coverage.
(Source: P.A. 81-916.)

(215 ILCS 5/370e) (from Ch. 73, par. 982e)
Sec. 370e. Companies which issue group accident and health policies or blanket accident and health plans to employer groups in this State shall provide the employer with notice of termination of a group or blanket accident and health plan because of the employer's failure to pay the premium when due. The insurance company shall send a copy of such notice to the Department.
(Source: P.A. 83-1006.)



Article XX-1/2 - Health Care Reimbursement

(215 ILCS 5/Art. XX.5 heading)

(215 ILCS 5/370f) (from Ch. 73, par. 982f)
Sec. 370f. Short Title. This Article may be cited as the "Health Care Reimbursement Reform Act of 1985".
(Source: P.A. 84-618.)

(215 ILCS 5/370g) (from Ch. 73, par. 982g)
Sec. 370g. Definitions. As used in this Article, the following definitions apply:
(a) "Health care services" means health care services or products rendered or sold by a provider within the scope of the provider's license or legal authorization. The term includes, but is not limited to, hospital, medical, surgical, dental, vision and pharmaceutical services or products.
(b) "Insurer" means an insurance company or a health service corporation authorized in this State to issue policies or subscriber contracts which reimburse for expenses of health care services.
(c) "Insured" means an individual entitled to reimbursement for expenses of health care services under a policy or subscriber contract issued or administered by an insurer.
(d) "Provider" means an individual or entity duly licensed or legally authorized to provide health care services.
(e) "Noninstitutional provider" means any person licensed under the Medical Practice Act of 1987, as now or hereafter amended.
(f) "Beneficiary" means an individual entitled to reimbursement for expenses of or the discount of provider fees for health care services under a program where the beneficiary has an incentive to utilize the services of a provider which has entered into an agreement or arrangement with an administrator.
(g) "Administrator" means any person, partnership or corporation, other than an insurer or health maintenance organization holding a certificate of authority under the "Health Maintenance Organization Act", as now or hereafter amended, that arranges, contracts with, or administers contracts with a provider whereby beneficiaries are provided an incentive to use the services of such provider.
(h) "Emergency medical condition" means a medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) such that a prudent layperson, who possesses an average knowledge of health and medicine, could reasonably expect the absence of immediate medical attention to result in:
(1) placing the health of the individual (or, with

respect to a pregnant woman, the health of the woman or her unborn child) in serious jeopardy;

(2) serious impairment to bodily functions; or
(3) serious dysfunction of any bodily organ or part.
(Source: P.A. 91-617, eff. 1-1-00.)

(215 ILCS 5/370h) (from Ch. 73, par. 982h)
Sec. 370h. Noninstitutional providers. Before entering into any agreement under this Article an insurer or administrator shall establish terms and conditions that must be met by noninstitutional providers wishing to enter into an agreement with the insurer or administrator. These terms and conditions may not discriminate unreasonably against or among noninstitutional providers. Neither difference in prices among noninstitutional providers produced by a process of individual negotiation nor price differences among other noninstitutional providers in different geographical areas or different specialties constitutes unreasonable discrimination.
An insurer or administrator shall not refuse to contract with any noninstitutional provider who meets the terms and conditions established by the insurer or administrator.
(Source: P.A. 90-655, eff. 7-30-98.)

(215 ILCS 5/370i) (from Ch. 73, par. 982i)
Sec. 370i. Policies, agreements or arrangements with incentives or limits on reimbursement authorized.
(a) Policies, agreements or arrangements issued under this Article may not contain terms or conditions that would operate unreasonably to restrict the access and availability of health care services for the insured.
(b) An insurer or administrator may:
(1) enter into agreements with certain providers of

its choice relating to health care services which may be rendered to insureds or beneficiaries of the insurer or administrator, including agreements relating to the amounts to be charged the insureds or beneficiaries for services rendered;

(2) issue or administer programs, policies or

subscriber contracts in this State that include incentives for the insured or beneficiary to utilize the services of a provider which has entered into an agreement with the insurer or administrator pursuant to paragraph (1) above.

(c) After the effective date of this amendatory Act of the 92nd General Assembly, any insurer that arranges, contracts with, or administers contracts with a provider whereby beneficiaries are provided an incentive to use the services of such provider must include the following disclosure on its contracts and evidences of coverage: "WARNING, LIMITED BENEFITS WILL BE PAID WHEN NON-PARTICIPATING PROVIDERS ARE USED. You should be aware that when you elect to utilize the services of a non-participating provider for a covered service in non-emergency situations, benefit payments to such non-participating provider are not based upon the amount billed. The basis of your benefit payment will be determined according to your policy's fee schedule, usual and customary charge (which is determined by comparing charges for similar services adjusted to the geographical area where the services are performed), or other method as defined by the policy. YOU CAN EXPECT TO PAY MORE THAN THE COINSURANCE AMOUNT DEFINED IN THE POLICY AFTER THE PLAN HAS PAID ITS REQUIRED PORTION. Non-participating providers may bill members for any amount up to the billed charge after the plan has paid its portion of the bill. Participating providers have agreed to accept discounted payments for services with no additional billing to the member other than co-insurance and deductible amounts. You may obtain further information about the participating status of professional providers and information on out-of-pocket expenses by calling the toll free telephone number on your identification card.".
(Source: P.A. 92-579, eff. 1-1-03.)

(215 ILCS 5/370j) (from Ch. 73, par. 982j)
Sec. 370j. Requirements not applicable to insurers. Except as otherwise provided, no insurer authorized to do business in this State shall be subject to any of the requirements of this Article that are applicable to administrators.
Requirements not applicable to self-insured employers, employee benefit trust funds, other ERISA exempt organizations or the State of Illinois. Such organizations are not subject to any provisions of this Article even though they may contract with administrators for administration of health insurance claims subject to contractual arrangements of the administrator's preferred provider program.
(Source: P.A. 84-1431.)

(215 ILCS 5/370k) (from Ch. 73, par. 982k)
Sec. 370k. Registration.
(a) All administrators of a preferred provider program subject to this Article shall register with the Department of Insurance, which shall by rule establish criteria for such registration including minimum solvency requirements and an annual registration fee for each administrator.
(b) The Department of Insurance shall compile and maintain a listing updated at least annually of administrators and insurers offering agreements authorized under this Article.
(c) Preferred provider administrators are subject to the provisions of Sections 368b, 368c, 368d, and 368e of this Code.
(Source: P.A. 93-261, eff. 1-1-04.)

(215 ILCS 5/370l) (from Ch. 73, par. 982l)
Sec. 370l. Fiduciary and bonding requirements. Each administrator who handles money for purposes of payment for providers services subject to this Article shall (1) establish and maintain a fiduciary account, separate and apart from any and all other accounts, for the receipt and disbursement of funds for reimbursement for programs covered under this Article, or (2) post or cause to be posted, a bond of indemnity in an amount equal to not less than 10% of the total estimated annual reimbursements under such programs.
If a bond of indemnity is posted, it shall be held by the Director of Insurance for the benefit and indemnification of the beneficiaries and payors of services under the programs subject to this Article.
An administrator who operates more than one such program may establish and maintain a separate fiduciary account or bond of indemnity for each such program, or may operate and maintain a consolidated fiduciary account or bond of indemnity for all such programs.
(Source: P.A. 84-618.)

(215 ILCS 5/370m) (from Ch. 73, par. 982m)
Sec. 370m. Program Requirements. Each administrator shall provide to each beneficiary of any program subject to this Article a document which (1) sets forth those providers with which agreements or arrangements have been made to provide health care services to such beneficiary, a source for the beneficiary to contact regarding changes in such providers and a clear description of any incentives for the beneficiary to utilize such providers, (2) discloses the extent of coverage as well as any limitations or exclusions of health care services under the program, (3) clearly sets out the circumstances under which reimbursement will be made to a beneficiary unable to utilize the services of a provider with which an arrangement or agreement has been made, (4) a description of the process for addressing a beneficiary complaint under the program, and (5) discloses deductible and coinsurance amounts charged to any person receiving health care services from such a provider.
(Source: P.A. 84-618.)

(215 ILCS 5/370n) (from Ch. 73, par. 982n)
Sec. 370n. Utilization Review Requirements: Any preferred provider organization providing hospital, medical or dental services must include a program of utilization review.
This Section applies to insurers and administrators.
(Source: P.A. 84-1431.)

(215 ILCS 5/370o) (from Ch. 73, par. 982o)
Sec. 370o. Emergency Care. Any preferred provider contract, subject to this Article shall provide the beneficiary or insured emergency care coverage such that payment for this coverage is not dependent upon whether such services are performed by a preferred or nonpreferred provider and such coverage shall be at the same benefit level as if the service or treatment had been rendered by a plan provider.
(Source: P.A. 85-476.)

(215 ILCS 5/370p) (from Ch. 73, par. 982p)
Sec. 370p. Failure to register. Any administrator subject to this Article who fails to register or pay the fee required by this Article shall be construed to be an unauthorized insurer as defined in Article VII of the "Illinois Insurance Code", as now or hereafter amended, and shall be subject to the penalties contained therein.
(Source: P.A. 84-618.)

(215 ILCS 5/370q) (from Ch. 73, par. 982q)
Sec. 370q. To the extent of any conflict between this Article and any other statutory provision, this Article prevails over the conflicting provision. Agreements may be entered into under this Article notwithstanding any policy provision to the contrary.
(Source: P.A. 84-618.)

(215 ILCS 5/370r) (from Ch. 73, par. 982r)
Sec. 370r. (Renumbered).
(Source: Renumbered by P.A. 95-331, eff. 8-21-07.)

(215 ILCS 5/370s)
Sec. 370s. Managed Care Reform and Patient Rights Act. All administrators shall comply with Sections 55 and 85 of the Managed Care Reform and Patient Rights Act.
(Source: P.A. 91-617, eff. 1-1-00.)

(215 ILCS 5/370t)
Sec. 370t. Drug formulary; notice. All administrators must comply with Section 155.37 of this Code.
(Source: P.A. 92-440, eff. 8-17-01.)



Article XXII - Casualty Insurance, Fidelity Bonds And Surety Contracts

(215 ILCS 5/Art. XXII heading)

(215 ILCS 5/378) (from Ch. 73, par. 990)
Sec. 378. Scope of article.
This article shall apply to all companies authorized in this State to transact the kind or kinds of business enumerated in Class 2 of section 4.
Every such company shall, at all times, maintain reserves in an amount estimated in the aggregate to provide for the payment of all losses and claims incurred, whether reported or unreported, which are unpaid and for which such company may be liable, and to provide for the expenses of adjustment or settlement of such losses and claims. Such reserves shall be computed in accordance with regulations made from time to time by the Director after notice and hearing, upon reasonable consideration of the ascertained experience and the character of such kinds of business for the purpose of adequately protecting the insured and securing the solvency of such company.
Whenever the loss and loss expense experience of such company shows the reserves, calculated in accordance with such regulations, to be inadequate, the Director may require such company to maintain additional reserves.
Each company that writes liability or compensation policies shall include in the annual statement required by law, a schedule of its experience thereunder in such form as the Director may prescribe.
(Source: Laws 1967, p. 1812.)

(215 ILCS 5/379.1) (from Ch. 73, par. 991.1)
Sec. 379.1. Unearned premium reserve.
Every insurance company authorized to transact in this State any of the kind or kinds of business enumerated in Class 2 of Section 4 except accident and health insurance shall maintain an unearned premium reserve on all policies and bonds in force which shall be calculated in the manner described in Section 393.1 of this Code.
(Source: Laws 1967, p. 1745.)

(215 ILCS 5/388) (from Ch. 73, par. 1000)
Sec. 388. Standard provision for liability policies - Provisions forbidden. No policy of insurance against liability or indemnity for loss or damage to any person other than the insured, or to the property of any person other than the insured, for which any insured is liable, shall be issued or delivered in this State after July 1, 1937, by any company subject to this Article unless it contains in substance a provision that the insolvency or bankruptcy of the insured shall not release the company from the payment of damages for injuries sustained or death resulting therefrom, or loss occasioned during the term of such policy, and stating that in case a certified copy of a judgment against the insured is returned unsatisfied in any action brought by the injured person or his or her personal representative in case death results from the accident because of such insolvency or bankruptcy, then an action may be maintained by the injured person or his or her personal representative against such company under the terms of the policy and subject to all of the conditions thereof for the amount of the judgment in such action not exceeding the amount of the policy.
No policy of insurance against liability or indemnity for loss or damage arising as a result of the operation of Section 6-21 of "An Act relating to alcoholic liquors", approved January 31, 1934, as amended, shall contain a provision or provisions which exempt the company from liability if the damage sustained was the result of the sale or giving away of alcoholic liquor to a minor.
(Source: P.A. 84-546.)

(215 ILCS 5/388-1) (from Ch. 73, par. 1000-1)
Sec. 388-1. No company selling insurance defined in clause (b) of class 2 of Section 4 may require a policyholder to take a physical examination as a condition for renewal of such policy if the policyholder has been insured by the company for 5 years or longer, unless the company pays the cost of such physical examination, and the physical examination is given by a physician chosen by the policyholder.
(Source: P.A. 78-703.)

(215 ILCS 5/388a) (from Ch. 73, par. 1000a)
Sec. 388a. Group vehicle insurance defined.
(a) Group vehicle insurance is declared to be that form of vehicle insurance covering not less than 10 employees, members, or employees of members, written under a master policy issued to any governmental corporation, unit, agency or department thereof, or to any corporation, co-partnership, individual employer, or to any association upon application of an executive officer or trustee of such association having a constitution or by-laws and formed in good faith for purposes other than that of obtaining insurance, where officers, members, employees, employees of members or classes or department thereof, may be insured for their individual benefit. In addition a group vehicle policy may be written to insure any group which may be insured under a group life insurance policy. The term "employees" shall include the officers, managers and employees of subsidiary or affiliated corporations, and the individual proprietors, partners and employees of affiliated individuals and firms, when the business of such subsidiary or affiliated corporations, firms or individuals, is controlled by a common employer through stock ownership, contract or otherwise.
(b) A group vehicle insurance policy may provide physical damage coverage, liability coverage, or a combination of physical damage and liability coverage. A group physical damage policy and a certificate incidental to that policy, issued in accordance with this Section, does not meet the mandatory insurance requirements under the Illinois Vehicle Code and must contain a warning to the consumer that the policy does not comply with those requirements.
(Source: P.A. 88-313.)

(215 ILCS 5/388b) (from Ch. 73, par. 1000b)
Sec. 388b. Group vehicle insurance authorized.
Any insurance company authorized to write vehicle insurance in this State, as authorized by clause (b) of Class 2 and clause (e) of Class 3 of Section 4, shall have power to issue group vehicle policies. Group vehicle insurance policies shall be subject to the filing requirements of Section 143 and shall include the provisions required by Sections 388c through 388f of this Code. A group vehicle insurance policy that provides liability coverage shall comply with the requirements of Section 7-317 of the Illinois Vehicle Code.
(Source: P.A. 88-313.)

(215 ILCS 5/388c) (from Ch. 73, par. 1000c)
Sec. 388c. "Entire contract" specified.
Each group vehicle insurance policy shall provide that the policy, the application of the employer, or executive officer or trustee of any association, and the individual applications, if any, of the employees, members or employees of members insured shall constitute the entire contract between the parties, and that all statements made by the employer, or the executive officer or trustee, or by the individual employees, members or employees of members shall, in the absence of fraud, be deemed representations and not warranties, and that no such statement shall be used in defense to a claim under the policy, unless it is contained in a written application.
(Source: P.A. 77-1576.)

(215 ILCS 5/388d) (from Ch. 73, par. 1000d)
Sec. 388d. Certificates required.
Each group vehicle insurance policy shall provide that the insurer will issue to the employer, or to the executive officer or trustee of the association, for delivery to the employee, member or employee of a member, who is insured under such policy, an individual certificate setting forth a statement as to the insurance protection to which he is entitled and to whom payable and, at the request of any participating member or employee that has liability insurance coverage, will issue a certificate of his vehicle insurance to the Secretary of State as proof of the insured's financial responsibility in compliance with the Illinois Vehicle Code.
(Source: P.A. 88-313.)

(215 ILCS 5/388e) (from Ch. 73, par. 1000e)
Sec. 388e. New members of group.
Each group vehicle insurance policy shall provide that to the group or class thereof originally insured shall be added from time to time all new employees of the employer, members of the association or employees of members eligible to and applying for insurance in such group or class but participation in the group plan shall not be required as a condition of employment, nor shall any member not participating in the plan be coerced or discriminated against.
(Source: P.A. 77-1576.)

(215 ILCS 5/388f) (from Ch. 73, par. 1000f)
Sec. 388f. Conversion rights.
Each group vehicle insurance policy shall provide that any member of the group shall have the right to convert his group policy to an individual standard policy of insurance in the same company as offered by the insurer to the non-group insureds upon termination of his connection with the group extending to him the same limits of coverage.
(Source: P.A. 77-1576.)

(215 ILCS 5/388g) (from Ch. 73, par. 1000g)
Sec. 388g. Cancellation restricted.
An insurer may not cancel the insurance of an individual member of a group covered by a group vehicle insurance policy except for the non-payment of premium by such member or unless the insurance for the entire group is cancelled. In such cases notice of cancellation as provided in like non-group policies shall be given to each member and, when appropriate, to the Secretary of State.
(Source: P.A. 77-1576.)

(215 ILCS 5/389) (from Ch. 73, par. 1001)
Sec. 389. Definition.
Fidelity and surety business specified in paragraph (g) of Class 2 of section 4 shall be known as surety business, and the obligations connected therewith as suretyship obligations notwithstanding any other designation or classification contained in this Code to the contrary.
(Source: Laws 1937, p. 696.)

(215 ILCS 5/390) (from Ch. 73, par. 1002)
Sec. 390. Corporate bonds satisfy legal requirement. Whenever a bond, undertaking, recognizance, guaranty or other obligation is required, permitted, authorized or allowed; or whenever the performance of any act, duty or obligation, or forbearance, is required, permitted, authorized or allowed to be secured or guaranteed, such bond, undertaking, recognizance or other obligation, or such security or guaranty, may be executed by a company authorized in this State to do the kinds of business described in clause (g) of Class 2 of section 4; and such companies are authorized and empowered to execute all such instruments; and in case two or more of such companies execute any such instrument each of such companies is hereby authorized and empowered to limit its liability therein to an amount less than the aggregate penalty of such instrument and also to limit its liability to a pro rata part of any and all losses under such instrument; and the execution by any such company of such bond, undertaking, recognizance, guaranty or other obligation by an officer, attorney-in-fact or other authorized representative shall be sufficient and be accepted as and be a full compliance with every law or other requirement now in force or that may hereafter be enacted or made that such bond, undertaking, recognizance, guaranty or like obligation be required or permitted or be executed by a surety or sureties, or that such surety or sureties be residents, householders or owners or life tenants of real estate, or possess any other qualifications.
(Source: P.A. 84-551.)

(215 ILCS 5/391) (from Ch. 73, par. 1003)
Sec. 391. Trustee may have corporate surety. A party of whom a bond or other undertaking is required or permitted or by law allowed may agree with his sureties for the deposit or safekeeping of any or all moneys, assets and other property for which he, she or it is or may be held responsible, with a bank, savings bank, safe deposit, savings and loan association or trust company authorized by law to do business as such, and in such manner as to prevent the withdrawal or alienation thereof without the written consent of such sureties or an order of the court having jurisdiction of such fiduciary made on such notice to such sureties as such court may direct. It shall be lawful for such sureties to enter into contracts for their indemnity or security with any person, partnership, association or corporation, provided that such contracts are not prohibited by law or against public policy.
(Source: P.A. 83-1362.)

(215 ILCS 5/392) (from Ch. 73, par. 1004)
Sec. 392. Estoppel.
Any company which shall execute any bond, recognizance, obligation, stipulation or undertaking as surety shall be estopped, in any proceeding to enforce the liability which it shall have assumed to incur, to deny its power to execute the same or assume such liability.
(Source: Laws 1937, p. 696.)

(215 ILCS 5/392.1) (from Ch. 73, par. 1004.1)
Sec. 392.1. Casualty and surety companies exempted from filing appeal bonds upon proof of liability - Taxable costs. Whenever an appeal is taken from any judgment in any case wherein it appears to the court that all of the particular liability of the appellant thereunder is insured against in and by a liability insurance policy or surety bond issued by any insurance company authorized to do business in the State of Illinois, and the court is satisfied of the applicable coverage of such policy or bond, it shall not be required of the appellant to provide any appeal bond or bond to stay enforcement pending such appeal, but such insurance company may be required by the court, and is hereby given authority, to execute its written recognizance of the adverse party or parties for the payment of the taxable costs of such appeal. Such company shall deposit with the court a copy of the insurance policy or bond and shall admit its liability thereunder, and agree to pay such judgment against its insured, if any, as shall be affirmed by the appellate court; and in such case the court having jurisdiction thereof, on its own motion, may enter judgment against the insurance company to such extent without further proceedings.
(Source: P.A. 84-546.)



Article XXIII - Fire And Marine Insurance

(215 ILCS 5/Art. XXIII heading)

(215 ILCS 5/393) (from Ch. 73, par. 1005)
Sec. 393. Scope of article. This article shall apply to all companies authorized to transact the kind or kinds of business enumerated in Class 3 of Section 4.
(Source: Laws 1937, p. 696.)

(215 ILCS 5/393.1) (from Ch. 73, par. 1005.1)
Sec. 393.1. Unearned premium reserve. (1) Every insurance company authorized in this State to transact any of the kinds of business described in Class 3 of Section 4 shall maintain an unearned premium reserve on all policies in force which reserve shall be charged as a liability. The portions of the gross premiums in force, after deducting bona fide reinsurance in authorized companies, which shall be held as a premium reserve, shall never be less in the aggregate than the company's actual liability to all its insureds for the return of gross unearned premiums. In the calculation of the company's actual liability to all its insureds, the reserve shall be computed pursuant to the method commonly referred to as the monthly pro rata method; provided, however, that the Director may require that such reserve shall be equal to the unearned portions of the gross premiums in force, after deducting reinsurance in authorized companies, in which case the reserve shall be computed on each respective risk from the date of the issuance of the policy.
(2) Before any reinsurance may qualify as a deduction from a company's unearned premium reserve, the accepting company shall assume full liability for the amount of coverage which the ceding company guaranteed for the portions of premiums which it ceded to the accepting company.
(Source: Laws 1967, p. 1745.)

(215 ILCS 5/393a) (from Ch. 73, par. 1005a)
Sec. 393a. Group professional liability insurance defined.) Group professional liability insurance is declared to be that form of liability insurance covering not less than 10 employees of any public school district, nonprofit organization or other organization operating an elementary or secondary school, including, but not limited to, nursery and kindergarten programs, or of any public, nonprofit or other institution of higher education for all sums for which such employees may become liable for rendering, failing to render, or as a consequence of rendering or failing to render professional services in such employment. However, such coverage shall not include intentional acts or omissions in violation of any law or court order. Such coverage shall be written under a master policy issued to any governmental corporation, unit, agency or department thereof, or to any corporation, copartnership, individual employer, or to any association upon application of an executive officer or trustee of such association having a constitution or by-laws and formed in good faith for purposes other than that of obtaining insurance, where officers, members, employees of members or classes or departments thereof, may be insured for their individual benefit.
(Source: P.A. 79-685.)

(215 ILCS 5/393b) (from Ch. 73, par. 1005b)
Sec. 393b. Group professional liability insurance authorized.) Any insurance company authorized to write group professional liability insurance in this State shall have power to issue group professional liability policies. No policy of group professional liability insurance may be issued or delivered in this State unless a copy of the form thereof shall have been filed with the Director of Insurance and approved by it and it contains in substance the provisions required by Sections 393c through 393f of this Article.
(Source: P.A. 79-685.)

(215 ILCS 5/393c) (from Ch. 73, par. 1005c)
Sec. 393c. "Entire contract" specified.) Each group professional liability insurance policy shall provide that the policy, the application of the employer, or executive officer or trustee of any association, and the individual applications, if any, of the employees, members or employees of members insured shall constitute the entire contract between the parties, and that all statements made by the employer, or the executive officer or trustee, or by the individual employees, members or employees of members shall, in the absence of fraud, be deemed representations and not warranties, and that no such statement shall be used in defense to a claim under the policy, unless it is contained in a written application.
(Source: P.A. 79-685.)

(215 ILCS 5/393d) (from Ch. 73, par. 1005d)
Sec. 393d. Certificates required.) Each group professional liability insurance policy shall provide that the insurer will issue to the employer, or to the executive officer or trustee of the association, for delivery to the employee, member or employee of a member, who is insured under such policy, an individual certificate setting forth a statement as to the insurance protection to which he is entitled and to whom payable.
(Source: P.A. 79-685.)

(215 ILCS 5/393e) (from Ch. 73, par. 1005e)
Sec. 393e. New members of group.) Each group professional liability insurance policy shall provide that to the group or class thereof originally insured shall be added from time to time all new employees of the employer, members of the association or employees of members eligible to and applying for insurance in such group or class but participation in the group plan shall not be required as a condition of employment, nor shall any member not participating in the plan be coerced or discriminated against.
(Source: P.A. 79-685.)

(215 ILCS 5/393f) (from Ch. 73, par. 1005f)
Sec. 393f. Conversion rights.) Each group professional liability insurance policy shall provide that any member of the group shall have the right to convert his group policy to an individual standard policy of insurance in the same company as offered by the insurer to the non-group insureds upon termination of his connection with the group extending to him the same limits of coverage.
(Source: P.A. 79-685.)

(215 ILCS 5/393g) (from Ch. 73, par. 1005g)
Sec. 393g. Cancellation restricted.) An insurer may not cancel the insurance of an individual member of a group covered by a group professional liability insurance policy except for the non-payment of premium by such member or unless the insurance for the entire group is cancelled. In such cases notice of cancellation as provided in like non-group policies shall be given to each member.
(Source: P.A. 79-685.)

(215 ILCS 5/395) (from Ch. 73, par. 1007)
Sec. 395. Reserves for marine and inland marine. In the case of policies of marine or inland navigation or transportation insurance the unearned premium reserve, to be charged as a liability, shall be fifty per centum of the amount of the premiums upon risks covering not more than one passage not terminated and shall be upon a pro rata basis for all other policies.
(Source: Laws 1937, p. 696.)

(215 ILCS 5/396) (from Ch. 73, par. 1008)
Sec. 396. Loss and loss expense reserves.
(1) Every company authorized to transact in this State any of the kinds of business described in Class 3 of Section 4 shall, at all times, maintain reserves in an amount estimated in the aggregate to provide for the payment of all losses and claims incurred, whether reported or unreported, which are unpaid and for which such company may be liable, and to provide for the expenses of adjustment or settlement of such losses and claims. For the purpose of such reserves, the company shall keep a complete and itemized record showing all losses and claims on which it has received notice, including all notices received by it of the occurrence of any event which may result in a loss. Such record shall be opened in chronological receipt order, with each notice of loss or claim identified by appropriate number or coding.
(2) Whenever the loss and loss expense experience of such company shows the reserves, calculated in accordance with the foregoing provisions, to be inadequate, the Director may require such company to maintain additional reserves.
(Source: Laws 1967, p. 1819.)

(215 ILCS 5/397) (from Ch. 73, par. 1009)
Sec. 397. Standard fire policy.) The Director of Insurance shall promulgate such rules and regulations as may be necessary to effect uniformity in all basic policies of fire and lightning insurance issued in this State, to the end that there be concurrency of contract where two or more companies insure the same risk.
(Source: P.A. 80-1441.)

(215 ILCS 5/397.05) (from Ch. 73, par. 1009.05)
Sec. 397.05. Standard fire policy; appraisal. When an insured requests an appraisal under a policy of fire and extended coverage insurance, as defined in subsection (b) of Section 143.13, and the insured's full amount of appraised loss is upheld by agreement of the appraisers or the umpire, then the insured's appraisal fee and umpire's appraisal fee shall be paid by the insurer.
(Source: P.A. 87-681.)

(215 ILCS 5/397.1) (from Ch. 73, par. 1009.1)
Sec. 397.1. Certificate regarding payment of taxes and expenses on property sustaining loss.
(a) It shall be unlawful for any company transacting insurance business in this State to pay a claim of an insured property owner for loss by fire or explosion to a structure located in this State where the amount recoverable for loss to the structure under a policy exceeds $25,000, until the insurance company receives the certificate required by this Section. A notice, to the State's Attorney of the county where the structure is located, of the insurers intent to pay a claim shall include the name of the property owner, the address of the property, its legal description, the permanent real estate index number that identifies the property for purposes of taxation, and the amount of the claim to be paid.
(b) For purposes of this Section, the following definitions are applicable:
(1) "Insured property owner" is a person named as an

insured who is the owner, title-holder or mortgagee of a structure, the holder of an interest secured by the structure, the beneficiary of a land trust owning or holding title to a structure, the lessee of a structure with a contractual obligation for property taxes, or the assignee of any such person.

(2) "Amount recoverable" is the dollar amount payable

under all insurance policies for loss to the structure.

(3) "Proceeds" is the dollar amount payable for loss

to the structure under an insurance policy.

(4) "Delinquent property taxes" are those property

taxes on the property which are delinquent pursuant to Section 21-15, 21-20, or 21-25 of the Property Tax Code, including those delinquent taxes on property forfeited under Section 21-225 of the Property Tax Code, as of the date of loss.

In determining delinquent property taxes under this

Section, the amount of property taxes for which a certificate of error has been issued pursuant to Section 14-10 or 14-20 of the Property Tax Code shall not be considered delinquent.

(5) "Incurred demolition expense" is: a. the cost of

demolishing or removing a structure from property by or at the expense of a unit of local government if the demolition or removal occurs on a date preceding the later of (i) the acceptance by the insurance company of a Proof of Loss for an agreed amount of proceeds, or (ii) the date of receipt by the unit of local government of a request for execution of the certificate required by this Section; or b. the amount estimated by the unit of local government when it receives a request to execute the certificate required by this Section; or c. the amount ordered to be withheld by a court within 28 days after a unit of local government receives a request for execution of the certificate required by this Section. The unit of local government must be a party to such proceeding.

Incurred demolition expense shall be determined under

subparagraph a. whenever possible. In determining the incurred demolition expense under subparagraph b., the unit of local government shall make its estimate and execute the certificate within 30 days after receiving a request for execution. If the unit of local government shall fail within 30 days to execute the certificate, as required by subparagraph a., the company can proceed to make payment of the claim as if the certificate had been received showing no unpaid demolition costs. The request for execution may be served personally, and may be proven by a written receipt signed by the local official as of the date the request was made or by service on the local official by certified mail, return receipt requested. A court order under subparagraph c. shall supersede an estimate under subparagraph b.

(6) "Property" is the lot on which the structure is

located.

(7) "Structure" is a building.
(8) "Claim" is the demand by an insured for payment

under an insurance policy or policies.

(9) "Proof of Loss" is the document on which an

insured formally presents his claim to an insurance company.

(10) "Certificate" is the executed form prescribed by

the Director of Insurance.

(11) "Executed" means signed by the appropriate

official or unit of government.

(c) For any claim to which this Section is applicable, an insured property owner must submit one of the following to the insurance company:
(1) a certificate that with respect to the property

there are:

a. no delinquent property taxes, and
b. no unpaid incurred demolition expenses;
(2) a certificate setting forth with respect to the

property:

a. the amount of unpaid delinquent property taxes,
b. the amount of unpaid incurred demolition

expense, and

c. a direction by an insured property owner to

the insurance company to pay the unpaid delinquent property taxes and unpaid incurred demolition expenses.

(d) (1) Except as provided in paragraph (2) of this

subsection (d), if a certificate is submitted pursuant to paragraph (2) of subsection (c) of this Section, the insurance company shall pay the unpaid delinquent property taxes and unpaid incurred demolition expense from the proceeds payable by issuing a draft or check payable to the appropriate tax collector or unit of local government.

Any proceeds remaining shall be paid to the insured

property owner.

(2) In the event incurred demolition expense is

determined by estimation under paragraph (5) of subsection (b) of this Section in cities of over 2,000,000, the insurance company shall hold the amount estimated until an amended certificate executed by the appropriate local government official is submitted stating (i) that no demolition expense will be incurred or (ii) the actual unpaid incurred demolition expense. The insurance company shall then issue a draft or check payable to the unit of local government for the actual unpaid incurred demolition expense. Any proceeds remaining shall be paid to the insured property owner.

In determining the amount of proceeds remaining under

this paragraph, the insured property owner shall receive interest on the amount withheld from the date the certificate is executed as provided in Section 2 of the Interest Act.

(e) If, under this Section, the proceeds payable are less than the amount of the unpaid delinquent property taxes and unpaid incurred demolition expense, unpaid property taxes shall be paid first.
(f) If incurred demolition expense withheld pursuant to subparagraphs b. or c. of paragraph 5 of subsection (b) of this Section exceeds the ultimate cost of demolition, the excess shall first be applied to unpaid delinquent property taxes. Any amount of proceeds remaining shall be paid to the insured property owner.
(g) Nothing in this Section shall be construed as:
(1) making an insurance company liable for any amount

in excess of the proceeds payable under its insurance policy unless the insurance company shall have made payment to the named insured without satisfying the requirements of this Section;

(2) making a unit of local government or tax

collector an insured under an insurance policy; or

(3) creating an obligation for an insurance company

to pay unpaid delinquent property taxes or unpaid incurred demolition expense other than as provided in subsection (d) of this Section.

(h) An insurance company making a payment of proceeds under this Section for unpaid delinquent taxes or unpaid incurred demolition expense shall be entitled to the full benefit of such payment, including subrogation rights and other rights of assignment.
(i) Unpaid property taxes and unpaid incurred demolition expense for a claim for loss to a structure occurring after the issuance of a tax deed pursuant to Section 22-40 of the Property Tax Code shall not include any unpaid property tax or unpaid demolition expense arising before the issuance of the tax deed.
(j) The county collector shall be designated as the local official who shall execute the certificate required by this Section regarding delinquent property taxes. The village clerk or city clerk in incorporated areas and the official in charge of the county building department in unincorporated areas shall be designated as the local official who shall execute the certificate required by this Section regarding demolition expenses.
(k) A fee not to exceed $5 may be charged by a unit of local government for execution of the certificate required by this Section.
(l) This Section shall retroactively apply to any policy issued or renewed on or after January 1, 1978 for which a claim subject to this Section remains unpaid as of the effective date of this amendatory Act of 1978.
(Source: P.A. 87-507; 88-667, eff. 9-16-94; 88-670, eff. 12-2-94.)

(215 ILCS 5/399) (from Ch. 73, par. 1011)
Sec. 399. Combination policies. Two or more companies authorized to transact business in this State may issue a combination or group form of policy, using a distinctive title therefor, which title shall appear at the head of such policy followed by the titles of the companies obligated thereupon, and which policy shall be executed by the officers of each such companies; provided, that before such companies shall issue such combination or group policy, the title of such proposed policy and the terms of the additional provisions thereof, hereby authorized, shall have been filed with the Director, which terms, in addition to the provisions of the standard policy and not inconsistent therewith, shall provide substantially under a separate title therein, as follows:
(a) that each company executing such policy shall be liable for the full amount of any loss or damage, according to the terms of the policy, or a specific percentage thereof;
(b) that service of process, or of any notice or proof of loss required by the said policy, upon any of the companies executing the same shall be deemed to be service upon all; and provided further that the unearned premium liability on each policy so issued shall be maintained by each of such companies on the basis of the liability of each to the insured thereunder.
(Source: Laws 1937, p. 696.)

(215 ILCS 5/400) (from Ch. 73, par. 1012)
Sec. 400. Supplemental or comprehensive contracts. Forms for supplemental contracts or comprehensive contracts whereby the property described may be insured against one or more risks specified in Class 2 or Class 3 of Section 4, in addition to the risk of direct loss or damage by fire, and forms of fire policies on farm property may be approved by the Director and their use in connection with or in lieu of a standard fire insurance policy may be authorized by the Director.
(Source: Laws 1937, p. 696.)

(215 ILCS 5/400.1) (from Ch. 73, par. 1012.1)
Sec. 400.1. Group for master policy-certificate inland marine insurance authorized.
(1) Any insurance company authorized to write inland marine insurance in this State may issue group or master policy-certificate inland marine policies which may include coverages incidental or supplemental to the inland marine policy, if the insurer is authorized to write the class of coverage which is incidental or supplemental. No policy, certificate of insurance, memorandum of insurance, application for insurance, endorsement or rider, may be issued for delivery in this State unless a copy of the form thereof shall have been filed with the Director of Insurance and approved, or unless exempted from filing by such rules and regulations as may be promulgated by the Director.
(2) The Director shall within 90 days after the filing of such forms disapprove any such form if the benefits provided therein are not reasonable in relation to the premium charged, or if it contains provisions that are unjust, unfair, inequitable, misleading, deceptive, or encourage misrepresentation of the coverage, or are contrary to any provision of the Insurance Code, or any rule or regulation promulgated thereunder. The Director may, upon written notice within such waiting period to the company which made the filing, extend such waiting period for an additional 30 days. A filing shall be deemed to meet the requirements of this Section unless disapproved by the Director within the waiting period or the extension thereof.
(3) If the Director notifies the insurer that the form is disapproved, the insurer shall not issue or use such form. In such notice the Director shall specify the reason for his disapproval. The company may request a hearing on such disapproval within 30 days after receipt of such disapproval. The Director shall grant a hearing subsequent to the receipt of such request.
(4) The Director may, at any time after a hearing held not less than 20 days after written notice to the insurer, withdraw his approval of any such form on any ground set forth in subsection (2) above. The written notice of such hearing shall state the reason for the proposed withdrawal.
(5) It is not lawful for the insurer to issue such forms or use them after the effective date of such withdrawal.
(6) The Director may at any time require the filing of the schedules of premium rates used or to be used in connection with the specific policy filings required.
(7) The Director shall promulgate such rules and regulations as he may deem necessary to provide for the filing and review of premium rates schedules, and for the disapproval of those he may deem to be inadequate, excessive or unfairly discriminatory.
(8) Any order or final determination of the Director under the provisions of this Section shall be subject to judicial review.
(Source: P.A. 79-931.)



Article XXIV - Director Of Insurance, Hearings And Review

(215 ILCS 5/Art. XXIV heading)

(215 ILCS 5/401) (from Ch. 73, par. 1013)
Sec. 401. General powers of the director. The Director is charged with the rights, powers and duties appertaining to the enforcement and execution of all the insurance laws of this State. He shall have the power
(a) to make reasonable rules and regulations as may

be necessary for making effective such laws;

(b) to conduct such investigations as may be

necessary to determine whether any person has violated any provision of such insurance laws;

(c) to conduct such examinations, investigations and

hearings in addition to those specifically provided for, as may be necessary and proper for the efficient administration of the insurance laws of this State; and

(d) to institute such actions or other lawful

proceedings as he may deem necessary for the enforcement of the Illinois Insurance Code or of any Order or action made or taken by him under this Code. The Attorney General, upon request of the Director, may proceed in the courts of this State to enforce an Order or decision in any court proceeding or in any administrative proceeding before the Director.

Whenever the Director is authorized or required by law to consider some aspect of criminal history record information for the purpose of carrying out his statutory powers and responsibilities, then, upon request and payment of fees in conformance with the requirements of Section 2605-400 of the Department of State Police Law (20 ILCS 2605/2605-400), the Department of State Police is authorized to furnish, pursuant to positive identification, such information contained in State files as is necessary to meet the requirements of such authorization or statutes.
(Source: P.A. 91-239, eff. 1-1-00.)

(215 ILCS 5/401.1) (from Ch. 73, par. 1013.1)
Sec. 401.1. (1) This Section applies to all companies and persons subject to examination by the Director, or purporting to do insurance business in this State, or in the process of organization with intent to do such business therein, or for whom a Certificate of Authority is required for the transaction of business, or whose Certificate of Authority is revoked or suspended.
(2) Whenever it appears to the Director that any person or company subject to this Code is conducting its business and affairs in such a manner as to threaten to render it insolvent, or that it is in a hazardous condition, or is conducting its business and affairs in a manner which is hazardous to its policyholders, creditors or the public, or that it has committed or engaged in, or is committing or engaging in, any unlawful act, or any act, practice or transaction which under any provision of this Code would constitute ground rendering the person subject to conservation, liquidation or rehabilitation proceedings and that irreparable loss and injury to the property and business of a person or company has occurred or may occur unless the Director acts immediately, the Director may, without notice, and before hearing, issue and cause to be served upon such person or company an order requiring such person or company to forthwith cease and desist from engaging further in the acts, practices or transactions which are causing such conduct, condition or ground to exist.
(3) At the same time an order is served pursuant to paragraph (2) of this Section, the Director must issue and also serve upon the person or company a notice of hearing to be held at a time and place fixed therein which may not be less than 20 or more than 30 days after the service thereof. The notice must contain a statement of the conduct, condition or ground which the Director deems violative of the provisions of this Section.
(4) If, after hearing as provided by paragraph (3) of this Section, any of the statements as to conduct, conditions or grounds in the notice are found to be true, the Director may make such order or orders as may be reasonably necessary to correct, eliminate or remedy such conduct, conditions or grounds.
(5) Any person or company subject to an order pursuant to this Article is entitled to judicial review of the order in accordance with the provisions of the Administrative Review Law.
(6) If any person or company violates or fails to comply with any order of the Director or any part thereof which as to such person has become final and is still in effect, the Director may, after a hearing and notice at which it is determined that a violation of such order has been committed, further order that:
(a) Such person shall forfeit and pay to the State of Illinois a sum not to exceed $100 per day for each and every day that such violation or failure to comply shall continue, but in no event to exceed a maximum amount of $5,000. Such liability shall be enforced in an action brought in any court of competent jurisdiction by the Director in the name of the people of the State of Illinois; and
(b) Proceedings be commenced to revoke or suspend any license or Certificate of Authority held by such person under this Code, in accordance with the procedures provided therefor.
(7) The powers vested in the Director by this Section are additional to any and all other powers and remedies vested in the Director by law, and nothing herein shall be construed as requiring that the Director shall employ the powers conferred herein instead of or as a condition precedent to the exercise of any other power or remedy vested in the Director.
(8) Any order or notice of the Director hereunder may be served on any person, in the same manner and with the same effect as provided for in civil actions in a Circuit Court of this State.
(Source: P.A. 82-783.)

(215 ILCS 5/401.5)
Sec. 401.5. Investigation of insurance law violations.
(a) If the Director of Insurance has cause to believe that a person has engaged in, or is engaging in, an act, activity, or practice that constitutes a business offense, misdemeanor, or felony violation of the Illinois Insurance Code or related insurance laws, he or she shall designate appropriate investigators or agents to investigate the violations. For purposes of carrying out investigations under this Section, the Department of Insurance is deemed a criminal justice agency under all federal and State laws and regulations, and as such shall have access to any information that concerns or relates to a violation of the Illinois Insurance Code or related insurance laws and that is available to criminal justice agencies.
(b) The Director of Insurance may transmit or receive written or oral information relating to possible violations of the insurance laws of this State received by or from any other criminal justice agencies, whether federal, State, or local, if, in the opinion of the Director, the transmittal is appropriate and may further the effective prevention of criminal activities.
(c) The Department of Insurance's papers, documents, reports, or evidence relevant to the subject of an investigation under this Section is not subject to public inspection for so long as the Department deems reasonably necessary to complete the investigation, to protect the person investigated from unwarranted injury, or to be in the public interest. Further, the papers, documents, reports, or evidence relevant to the subject of an investigation under this Section is not subject to subpoena until opened for public inspection by the Department, unless the Department consents, or until, after notice to the Department and a hearing, the court determines the Department would not be unnecessarily hindered by the subpoena. No officer, agent, or employee of the Department is subject to subpoena in civil actions by a court of this State to testify concerning a matter of which they have knowledge under a pending insurance fraud investigation by the Department.
(d) No insurer, or employees or agents of an insurer, are subject to civil liability for libel or otherwise by virtue of furnishing information required by the insurance laws of this State or required by the Department of Insurance as a result of its investigation. No cause of action exists and no liability may be imposed, either civil or criminal, against the State, the Director, any officer, agent, or employee of the Department of Insurance, or individuals employed or retained by the Director, for an act or omission by them in the performance of a power or duty authorized by this Section, unless the act or omission was performed in bad faith and with intent to injure a particular person.
(e) The powers vested in the Director by this Section are additional to other powers and remedies vested in the Director by law, and nothing in this Section shall be construed as requiring that the Director shall employ the powers conferred in this Section instead of or as a condition precedent to the exercise of any other power or remedy vested in the Director. The Director may establish systems and procedures for carrying out investigations under this Section as are necessary to avoid the impairment or compromise of his or her authority under this Section or any other law relating to the regulation of insurance.
(Source: P.A. 89-234, eff. 1-1-96.)

(215 ILCS 5/402) (from Ch. 73, par. 1014)
Sec. 402. Examinations, investigations and hearings. (1) All examinations, investigations and hearings provided for by this Code may be conducted either by the Director personally, or by one or more of the actuaries, technical advisors, deputies, supervisors or examiners employed or retained by the Department and designated by the Director for such purpose. When necessary to supplement its examination procedures, the Department may retain independent actuaries deemed competent by the Director, independent certified public accountants, or qualified examiners of insurance companies deemed competent by the Director, or any combination of the foregoing, the cost of which shall be borne by the company or person being examined. The Director may compensate independent actuaries, certified public accountants and qualified examiners retained for supplementing examination procedures in amounts not to exceed the reasonable and customary charges for such services. The Director may also accept as a part of the Department's examination of any company or person (a) a report by an independent actuary deemed competent by the Director or (b) a report of an audit made by an independent certified public accountant. Neither those persons so designated nor any members of their immediate families shall be officers of, connected with, or financially interested in any company other than as policyholders, nor shall they be financially interested in any other corporation or person affected by the examination, investigation or hearing.
(2) All hearings provided for in this Code shall, unless otherwise specially provided, be held at such time and place as shall be designated in a notice which shall be given by the Director in writing to the person or company whose interests are affected, at least 10 days before the date designated therein. The notice shall state the subject of inquiry and the specific charges, if any. The hearings shall be held in the City of Springfield, the City of Chicago, or in the county where the principal business address of the person or company affected is located.
(Source: P.A. 87-757.)

(215 ILCS 5/403) (from Ch. 73, par. 1015)
Sec. 403. Power to subpoena and examine witnesses.
(1) In the conduct of any examination, investigation or hearing provided for by this Code, the Director or other officer designated by him or her to conduct the same, shall have power to compel the attendance of any person by subpoena, to administer oaths and to examine any person under oath concerning the business, conduct or affairs of any company or person subject to the provisions of this Code, and in connection therewith to require the production of any books, records or papers relevant to the inquiry.
(2) If a person subpoenaed to attend such inquiry fails to obey the command of the subpoena without reasonable excuse, or if a person in attendance upon such inquiry shall, without reasonable cause, refuse to be sworn or to be examined or to answer a question or to produce a book or paper when ordered to do so by any officer conducting such inquiry, or if any person fails to perform any act required hereunder to be performed, he or she shall be required to pay a penalty of not more than $2,000 to be recovered in the name of the People of the State of Illinois by the State's Attorney of the county in which the violation occurs, and the penalty so recovered shall be paid into the county treasury.
(3) When any person neglects or refuses without reasonable cause to obey a subpoena issued by the Director, or refuses without reasonable cause to testify, to be sworn or to produce any book or paper described in the subpoena, the Director may file a petition against such person in the circuit court of the county in which the testimony is desired to be or has been taken or has been attempted to be taken, briefly setting forth the fact of such refusal or neglect and attaching a copy of the subpoena and the return of service thereon and applying for an order requiring such person to attend, testify or produce the books or papers before the Director or his or her actuary, supervisor, deputy or examiner, at such time or place as may be specified in such order. Any circuit court of this State, upon the filing of such petition, either before or after notice to such person, may, in the judicial discretion of such court, order the attendance of such person, the production of books and papers and the giving of testimony before the Director or any of his or her actuaries, supervisors, deputies or examiners. If such person shall fail or refuse to obey the order of the court and it shall appear to the court that the failure or refusal of such person to obey its order is wilful, and without lawful excuse, the court shall punish such person by fine or imprisonment in the county jail, or both, as the nature of the case may require, as is now, or as may hereafter be lawful for the court to do in cases of contempt of court.
(4) The fees of witnesses for attendance and travel shall be the same as the fees of witnesses before the circuit courts of this State. When a witness is subpoenaed by or testifies at the instance of the Director or other officer designated by him or her, such fees shall be paid in the same manner as other expenses of the Department. When a witness is subpoenaed or testifies at the instance of any other party to any such proceeding, the cost of the subpoena or subpoenas duces tecum and the fee of the witness shall be borne by the party at whose instance a witness is summoned. In such case, the Department in its discretion, may require a deposit to cover the cost of such service and witness fees.
(Source: P.A. 93-32, eff. 7-1-03.)

(215 ILCS 5/403A) (from Ch. 73, par. 1015A)
Sec. 403A. Violations; Notice of Apparent Liability; Limitation of Forfeiture Liability.
(1) Any company or person, agent or broker, officer or director and any other person subject to this Code and as may be defined in Section 2 of this Code, who willfully or repeatedly fails to observe or who otherwise violates any of the provisions of this Code or any rule or regulation promulgated by the Director under authority of this Code or any final order of the Director entered under the authority of this Code shall by civil penalty forfeit to the State of Illinois a sum not to exceed $2,000. Each day during which a violation occurs constitutes a separate offense. The civil penalty provided for in this Section shall apply only to those Sections of this Code or administrative regulations thereunder that do not otherwise provide for a monetary civil penalty.
(2) No forfeiture liability under paragraph (1) of this Section may attach unless a written notice of apparent liability has been issued by the Director and received by the respondent, or the Director sends written notice of apparent liability by registered or certified mail, return receipt requested, to the last known address of the respondent. Any respondent so notified must be granted an opportunity to request a hearing within 10 days from receipt of notice, or to show in writing, why he should not be held liable. A notice issued under this Section must set forth the date, facts and nature of the act or omission with which the respondent is charged and must specifically identify the particular provision of the Code, rule, regulation or order of which a violation is charged.
(3) No forfeiture liability under paragraph (1) of this Section may attach for any violation occurring more than 2 years prior to the date of issuance of the notice of apparent liability and in no event may the total civil penalty forfeiture imposed for the acts or omissions set forth in any one notice of apparent liability exceed $500,000.
(4) The civil penalty forfeitures provided for in this Section are payable to the General Revenue Fund of the State of Illinois, and may be recovered in a civil suit in the name of the State of Illinois brought in the Circuit Court in Sangamon County, or in the Circuit Court of the county where the respondent is domiciled or has its principal operating office.
(5) In any case where the Director issues a notice of apparent liability looking toward the imposition of a civil penalty forfeiture under this Section, that fact may not be used in any other proceeding before the Director to the prejudice of the respondent to whom the notice was issued, unless (a) the civil penalty forfeiture has been paid, or (b) a court has ordered payment of the civil penalty forfeiture and that order has become final.
(Source: P.A. 93-32, eff. 7-1-03.)

(215 ILCS 5/404) (from Ch. 73, par. 1016)
Sec. 404. Office of Director; a public office; destruction or disposal of records, papers, documents, and memoranda.
(1)(a) The office of the Director shall be a public office and the records, books, and papers thereof on file therein, except those records or documents containing or disclosing any analysis, opinion, calculation, ratio, recommendation, advice, viewpoint, or estimation by any Department staff regarding the financial or market condition of an insurer not otherwise made part of the public record by the Director, shall be accessible to the inspection of the public, except as the Director, for good reason, may decide otherwise, or except as may be otherwise provided in this Code or as otherwise provided in Section 7 of the Freedom of Information Act.
(b) Except where another provision of this Code expressly prohibits a disclosure of confidential information to the specific officials or organizations described in this subsection, the Director may disclose or share any confidential records or information in his custody and control with any insurance regulatory officials of any state or country, with the law enforcement officials of this State, any other state, or the federal government, or with the National Association of Insurance Commissioners, upon the written agreement of the official or organization receiving the information to hold the information or records confidential and in a manner consistent with this Code.
(c) The Director shall maintain as confidential any records or information received from the National Association of Insurance Commissioners or insurance regulatory officials of other states which is confidential in that other jurisdiction.
(2) Upon the filing of the examination to which they relate, the Director is authorized to destroy or otherwise dispose of all working papers relative to any company which has been examined at any time prior to that last examination by the Department, so that in such circumstances only current working papers of that last examination may be retained by the Department.
(3) Five years after the conclusion of the transactions to which they relate, the Director is authorized to destroy or otherwise dispose of all books, records, papers, memoranda and correspondence directly related to consumer complaints or inquiries.
(4) Two years after the conclusion of the transactions to which they relate, the Director is authorized to destroy or otherwise dispose of all books, records, papers, memoranda, and correspondence directly related to all void, obsolete, or superseded rate filings and schedules required to be filed by statute; and all individual company rating experience data and all records, papers, documents and memoranda in the possession of the Director relating thereto.
(5) Five years after the conclusion of the transactions to which they relate, the Director is authorized to destroy or otherwise dispose of all examination reports of companies made by the insurance supervisory officials of states other than Illinois; applications, requisitions, and requests for licenses; all records of hearings; and all similar records, papers, documents, and memoranda in the possession of the Director.
(6) Ten years after the conclusion of the transactions to which they relate, the Director is authorized to destroy or otherwise dispose of all official correspondence of foreign and alien companies, all foreign companies' and alien companies' annual statements, valuation reports, tax reports, and all similar records, papers, documents and memoranda in the possession of the Director.
(7) Whenever any records, papers, documents or memoranda are destroyed or otherwise disposed of pursuant to the provisions of this section, the Director shall execute and file in a separate, permanent office file a certificate listing and setting forth by summary description the records, papers, documents or memoranda so destroyed or otherwise disposed of, and the Director may, in his discretion, preserve copies of any such records, papers, documents or memoranda by means of microfilming or photographing the same.
(8) This Section shall apply to records, papers, documents, and memoranda presently in the possession of the Director as well as to records, papers, documents, and memoranda hereafter coming into his possession.
(Source: P.A. 97-1004, eff. 8-17-12.)

(215 ILCS 5/404.1) (from Ch. 73, par. 1016.1)
Sec. 404.1. Safekeeping of deposits. The Director may maintain with a corporation qualified to administer trusts in this State under the Corporate Fiduciary Act for the securities deposited with the Director, a limited agency, custodial, or depository account, or other type of account for the safekeeping of those securities, and for collecting the income from those securities and providing supportive accounting services relating to such safekeeping and collection. Such a corporation, in safekeeping such securities, shall have all the powers, rights, duties and responsibilities that it has for holding securities in its fiduciary accounts under the Securities in Fiduciary Accounts Act. The Director shall arrange with any depository institution that has been authorized to accept and execute trusts to provide for collateralization of any cash accounts resulting from the failure of any depositing company to give instruction regarding the investment of any such cash amounts as provided for by Section 6 of the Public Funds Investment Act.
(Source: P.A. 93-477, eff. 1-1-04.)

(215 ILCS 5/405) (from Ch. 73, par. 1017)
Sec. 405. Certificates and certified copies as evidence.
All certificates issued by the Director in accordance with the provisions of the insurance laws and all copies of documents filed in his office in accordance with the provisions of this Code when certified by him, shall be taken and received in all courts, public offices, and official bodies as prima facie evidence of the facts therein stated. A certificate by the Director under the seal of the Department, as to the existence or non-existence of the facts relating to companies which would not appear from a certified copy of any of the foregoing documents or certificates shall be taken and received in all courts, public offices, and official bodies as prima facie evidence of the existence or non-existence of the facts therein stated.
(Source: Laws 1937, p. 696.)

(215 ILCS 5/406) (from Ch. 73, par. 1018)
Sec. 406. Annual report.
The Director shall report annually, or oftener at the request of the Governor, to the Governor his official transactions, and shall include in such report abstracts of the annual statements of the several companies and an exhibit of the financial condition and business transactions of the said companies as disclosed by official examinations of the same or by their annual statements. He shall also include therein a statement of the receipts and expenditures of the Department for the preceding year and such other information and recommendations relative to insurance and the insurance laws of the State as he shall deem proper.
(Source: Laws 1937, p. 696.)

(215 ILCS 5/407) (from Ch. 73, par. 1019)
Sec. 407. Court review of orders and decisions. Except as to those orders or decisions of the Director to make good an impairment of capital or surplus or a deficiency in the amount of admitted assets, the provisions of the Administrative Review Law, and all amendments and modifications thereof, and the rules adopted pursuant thereto, shall apply to and govern all proceedings for the judicial review of final administrative decisions of the Department. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
The Department shall not be required to certify any record to the court or file any answer in court or otherwise appear in any court in a judicial review proceeding, unless there is filed in the court with the complaint a receipt from the Department acknowledging payment of the costs of furnishing and certifying the record, which costs shall be computed at the rate of $1 per page of such record. Failure on the part of the plaintiff to file such receipt in Court shall be grounds for dismissal of the action.
(Source: P.A. 84-989.)

(215 ILCS 5/407.1) (from Ch. 73, par. 1019.1)
Sec. 407.1. The provisions of "The Illinois Administrative Procedure Act", as now or hereafter amended, are hereby expressly adopted and incorporated herein as though a part of this Act, and shall apply to all administrative rules and procedures of the Department of Insurance under this Act.
(Source: P.A. 80-960.)

(215 ILCS 5/407.2) (from Ch. 73, par. 1019.2)
Sec. 407.2. (1) When any person or company has a license or certificate of authority under this Code and knowingly fails or refuses to comply with a lawful Order of the Director, entered after notice and hearing, within the period of time specified in the Order, the Director may, in addition to any other penalty or authority provided, refuse to renew or revoke the license or certificate of authority of such person or company, or may suspend the license or certificate of authority of such person or company until compliance with such order has been obtained.
(2) When any person or company has a license or certificate of authority under this Code and knowingly fails or refuses to comply with any provision of this Code, the Director may, after notice and hearing, in addition to any other penalty provided, refuse to renew or revoke the license or certificate of authority of such person or company, or may suspend the license or certificate of authority of such person or company, until compliance with such provision of the Code has been obtained.
(3) No suspension or revocation under this Section may become effective until 5 days from the date that the Notice of suspension or revocation has been personally delivered or delivered by registered or certified mail to the company or person. A suspension or revocation under this Section is stayed upon the filing, by the company or person, of a petition for judicial review under the Administrative Review Law.
(Source: P.A. 82-783.)



Article XXV - Fees, Charges And Taxes

(215 ILCS 5/Art. XXV heading)

(215 ILCS 5/408) (from Ch. 73, par. 1020)
Sec. 408. Fees and charges.
(1) The Director shall charge, collect and give proper acquittances for the payment of the following fees and charges:
(a) For filing all documents submitted for the

incorporation or organization or certification of a domestic company, except for a fraternal benefit society, $2,000.

(b) For filing all documents submitted for the

incorporation or organization of a fraternal benefit society, $500.

(c) For filing amendments to articles of

incorporation and amendments to declaration of organization, except for a fraternal benefit society, a mutual benefit association, a burial society or a farm mutual, $200.

(d) For filing amendments to articles of

incorporation of a fraternal benefit society, a mutual benefit association or a burial society, $100.

(e) For filing amendments to articles of

incorporation of a farm mutual, $50.

(f) For filing bylaws or amendments thereto, $50.
(g) For filing agreement of merger or consolidation:
(i) for a domestic company, except for a

fraternal benefit society, a mutual benefit association, a burial society, or a farm mutual, $2,000.

(ii) for a foreign or alien company, except for a

fraternal benefit society, $600.

(iii) for a fraternal benefit society, a mutual

benefit association, a burial society, or a farm mutual, $200.

(h) For filing agreements of reinsurance by a

domestic company, $200.

(i) For filing all documents submitted by a foreign

or alien company to be admitted to transact business or accredited as a reinsurer in this State, except for a fraternal benefit society, $5,000.

(j) For filing all documents submitted by a foreign

or alien fraternal benefit society to be admitted to transact business in this State, $500.

(k) For filing declaration of withdrawal of a foreign

or alien company, $50.

(l) For filing annual statement by a domestic

company, except a fraternal benefit society, a mutual benefit association, a burial society, or a farm mutual, $200.

(m) For filing annual statement by a domestic

fraternal benefit society, $100.

(n) For filing annual statement by a farm mutual, a

mutual benefit association, or a burial society, $50.

(o) For issuing a certificate of authority or renewal

thereof except to a foreign fraternal benefit society, $400.

(p) For issuing a certificate of authority or renewal

thereof to a foreign fraternal benefit society, $200.

(q) For issuing an amended certificate of authority,

$50.

(r) For each certified copy of certificate of

authority, $20.

(s) For each certificate of deposit, or valuation, or

compliance or surety certificate, $20.

(t) For copies of papers or records per page, $1.
(u) For each certification to copies of papers or

records, $10.

(v) For multiple copies of documents or certificates

listed in subparagraphs (r), (s), and (u) of paragraph (1) of this Section, $10 for the first copy of a certificate of any type and $5 for each additional copy of the same certificate requested at the same time, unless, pursuant to paragraph (2) of this Section, the Director finds these additional fees excessive.

(w) For issuing a permit to sell shares or increase

paid-up capital:

(i) in connection with a public stock offering,

$300;

(ii) in any other case, $100.
(x) For issuing any other certificate required or

permissible under the law, $50.

(y) For filing a plan of exchange of the stock of a

domestic stock insurance company, a plan of demutualization of a domestic mutual company, or a plan of reorganization under Article XII, $2,000.

(z) For filing a statement of acquisition of a

domestic company as defined in Section 131.4 of this Code, $2,000.

(aa) For filing an agreement to purchase the business

of an organization authorized under the Dental Service Plan Act or the Voluntary Health Services Plans Act or of a health maintenance organization or a limited health service organization, $2,000.

(bb) For filing a statement of acquisition of a

foreign or alien insurance company as defined in Section 131.12a of this Code, $1,000.

(cc) For filing a registration statement as required

in Sections 131.13 and 131.14, the notification as required by Sections 131.16, 131.20a, or 141.4, or an agreement or transaction required by Sections 124.2(2), 141, 141a, or 141.1, $200.

(dd) For filing an application for licensing of:
(i) a religious or charitable risk pooling trust

or a workers' compensation pool, $1,000;

(ii) a workers' compensation service company,

$500;

(iii) a self-insured automobile fleet, $200; or
(iv) a renewal of or amendment of any license

issued pursuant to (i), (ii), or (iii) above, $100.

(ee) For filing articles of incorporation for a

syndicate to engage in the business of insurance through the Illinois Insurance Exchange, $2,000.

(ff) For filing amended articles of incorporation for

a syndicate engaged in the business of insurance through the Illinois Insurance Exchange, $100.

(gg) For filing articles of incorporation for a

limited syndicate to join with other subscribers or limited syndicates to do business through the Illinois Insurance Exchange, $1,000.

(hh) For filing amended articles of incorporation for

a limited syndicate to do business through the Illinois Insurance Exchange, $100.

(ii) For a permit to solicit subscriptions to a

syndicate or limited syndicate, $100.

(jj) For the filing of each form as required in

Section 143 of this Code, $50 per form. The fee for advisory and rating organizations shall be $200 per form.

(i) For the purposes of the form filing fee,

filings made on insert page basis will be considered one form at the time of its original submission. Changes made to a form subsequent to its approval shall be considered a new filing.

(ii) Only one fee shall be charged for a form,

regardless of the number of other forms or policies with which it will be used.

(iii) Fees charged for a policy filed as it will

be issued regardless of the number of forms comprising that policy shall not exceed $1,500. For advisory or rating organizations, fees charged for a policy filed as it will be issued regardless of the number of forms comprising that policy shall not exceed $2,500.

(iv) The Director may by rule exempt forms from

such fees.

(kk) For filing an application for licensing of a

reinsurance intermediary, $500.

(ll) For filing an application for renewal of a

license of a reinsurance intermediary, $200.

(2) When printed copies or numerous copies of the same paper or records are furnished or certified, the Director may reduce such fees for copies if he finds them excessive. He may, when he considers it in the public interest, furnish without charge to state insurance departments and persons other than companies, copies or certified copies of reports of examinations and of other papers and records.
(3) The expenses incurred in any performance examination authorized by law shall be paid by the company or person being examined. The charge shall be reasonably related to the cost of the examination including but not limited to compensation of examiners, electronic data processing costs, supervision and preparation of an examination report and lodging and travel expenses. All lodging and travel expenses shall be in accord with the applicable travel regulations as published by the Department of Central Management Services and approved by the Governor's Travel Control Board, except that out-of-state lodging and travel expenses related to examinations authorized under Section 132 shall be in accordance with travel rates prescribed under paragraph 301-7.2 of the Federal Travel Regulations, 41 C.F.R. 301-7.2, for reimbursement of subsistence expenses incurred during official travel. All lodging and travel expenses may be reimbursed directly upon authorization of the Director. With the exception of the direct reimbursements authorized by the Director, all performance examination charges collected by the Department shall be paid to the Insurance Producer Administration Fund, however, the electronic data processing costs incurred by the Department in the performance of any examination shall be billed directly to the company being examined for payment to the Technology Management Revolving Fund.
(4) At the time of any service of process on the Director as attorney for such service, the Director shall charge and collect the sum of $20, which may be recovered as taxable costs by the party to the suit or action causing such service to be made if he prevails in such suit or action.
(5) (a) The costs incurred by the Department of Insurance in conducting any hearing authorized by law shall be assessed against the parties to the hearing in such proportion as the Director of Insurance may determine upon consideration of all relevant circumstances including: (1) the nature of the hearing; (2) whether the hearing was instigated by, or for the benefit of a particular party or parties; (3) whether there is a successful party on the merits of the proceeding; and (4) the relative levels of participation by the parties.
(b) For purposes of this subsection (5) costs incurred shall mean the hearing officer fees, court reporter fees, and travel expenses of Department of Insurance officers and employees; provided however, that costs incurred shall not include hearing officer fees or court reporter fees unless the Department has retained the services of independent contractors or outside experts to perform such functions.
(c) The Director shall make the assessment of costs incurred as part of the final order or decision arising out of the proceeding; provided, however, that such order or decision shall include findings and conclusions in support of the assessment of costs. This subsection (5) shall not be construed as permitting the payment of travel expenses unless calculated in accordance with the applicable travel regulations of the Department of Central Management Services, as approved by the Governor's Travel Control Board. The Director as part of such order or decision shall require all assessments for hearing officer fees and court reporter fees, if any, to be paid directly to the hearing officer or court reporter by the party(s) assessed for such costs. The assessments for travel expenses of Department officers and employees shall be reimbursable to the Director of Insurance for deposit to the fund out of which those expenses had been paid.
(d) The provisions of this subsection (5) shall apply in the case of any hearing conducted by the Director of Insurance not otherwise specifically provided for by law.
(6) The Director shall charge and collect an annual financial regulation fee from every domestic company for examination and analysis of its financial condition and to fund the internal costs and expenses of the Interstate Insurance Receivership Commission as may be allocated to the State of Illinois and companies doing an insurance business in this State pursuant to Article X of the Interstate Insurance Receivership Compact. The fee shall be the greater fixed amount based upon the combination of nationwide direct premium income and nationwide reinsurance assumed premium income or upon admitted assets calculated under this subsection as follows:
(a) Combination of nationwide direct premium income

and nationwide reinsurance assumed premium.

(i) $150, if the premium is less than $500,000

and there is no reinsurance assumed premium;

(ii) $750, if the premium is $500,000 or more,

but less than $5,000,000 and there is no reinsurance assumed premium; or if the premium is less than $5,000,000 and the reinsurance assumed premium is less than $10,000,000;

(iii) $3,750, if the premium is less than

$5,000,000 and the reinsurance assumed premium is $10,000,000 or more;

(iv) $7,500, if the premium is $5,000,000 or

more, but less than $10,000,000;

(v) $18,000, if the premium is $10,000,000 or

more, but less than $25,000,000;

(vi) $22,500, if the premium is $25,000,000 or

more, but less than $50,000,000;

(vii) $30,000, if the premium is $50,000,000 or

more, but less than $100,000,000;

(viii) $37,500, if the premium is $100,000,000 or

more.

(b) Admitted assets.
(i) $150, if admitted assets are less than

$1,000,000;

(ii) $750, if admitted assets are $1,000,000 or

more, but less than $5,000,000;

(iii) $3,750, if admitted assets are $5,000,000

or more, but less than $25,000,000;

(iv) $7,500, if admitted assets are $25,000,000

or more, but less than $50,000,000;

(v) $18,000, if admitted assets are $50,000,000

or more, but less than $100,000,000;

(vi) $22,500, if admitted assets are $100,000,000

or more, but less than $500,000,000;

(vii) $30,000, if admitted assets are

$500,000,000 or more, but less than $1,000,000,000;

(viii) $37,500, if admitted assets are

$1,000,000,000 or more.

(c) The sum of financial regulation fees charged to

the domestic companies of the same affiliated group shall not exceed $250,000 in the aggregate in any single year and shall be billed by the Director to the member company designated by the group.

(7) The Director shall charge and collect an annual financial regulation fee from every foreign or alien company, except fraternal benefit societies, for the examination and analysis of its financial condition and to fund the internal costs and expenses of the Interstate Insurance Receivership Commission as may be allocated to the State of Illinois and companies doing an insurance business in this State pursuant to Article X of the Interstate Insurance Receivership Compact. The fee shall be a fixed amount based upon Illinois direct premium income and nationwide reinsurance assumed premium income in accordance with the following schedule:
(a) $150, if the premium is less than $500,000 and

there is no reinsurance assumed premium;

(b) $750, if the premium is $500,000 or more, but

less than $5,000,000 and there is no reinsurance assumed premium; or if the premium is less than $5,000,000 and the reinsurance assumed premium is less than $10,000,000;

(c) $3,750, if the premium is less than $5,000,000

and the reinsurance assumed premium is $10,000,000 or more;

(d) $7,500, if the premium is $5,000,000 or more, but

less than $10,000,000;

(e) $18,000, if the premium is $10,000,000 or more,

but less than $25,000,000;

(f) $22,500, if the premium is $25,000,000 or more,

but less than $50,000,000;

(g) $30,000, if the premium is $50,000,000 or more,

but less than $100,000,000;

(h) $37,500, if the premium is $100,000,000 or more.
The sum of financial regulation fees under this subsection (7) charged to the foreign or alien companies within the same affiliated group shall not exceed $250,000 in the aggregate in any single year and shall be billed by the Director to the member company designated by the group.
(8) Beginning January 1, 1992, the financial regulation fees imposed under subsections (6) and (7) of this Section shall be paid by each company or domestic affiliated group annually. After January 1, 1994, the fee shall be billed by Department invoice based upon the company's premium income or admitted assets as shown in its annual statement for the preceding calendar year. The invoice is due upon receipt and must be paid no later than June 30 of each calendar year. All financial regulation fees collected by the Department shall be paid to the Insurance Financial Regulation Fund. The Department may not collect financial examiner per diem charges from companies subject to subsections (6) and (7) of this Section undergoing financial examination after June 30, 1992.
(9) In addition to the financial regulation fee required by this Section, a company undergoing any financial examination authorized by law shall pay the following costs and expenses incurred by the Department: electronic data processing costs, the expenses authorized under Section 131.21 and subsection (d) of Section 132.4 of this Code, and lodging and travel expenses.
Electronic data processing costs incurred by the Department in the performance of any examination shall be billed directly to the company undergoing examination for payment to the Technology Management Revolving Fund. Except for direct reimbursements authorized by the Director or direct payments made under Section 131.21 or subsection (d) of Section 132.4 of this Code, all financial regulation fees and all financial examination charges collected by the Department shall be paid to the Insurance Financial Regulation Fund.
All lodging and travel expenses shall be in accordance with applicable travel regulations published by the Department of Central Management Services and approved by the Governor's Travel Control Board, except that out-of-state lodging and travel expenses related to examinations authorized under Sections 132.1 through 132.7 shall be in accordance with travel rates prescribed under paragraph 301-7.2 of the Federal Travel Regulations, 41 C.F.R. 301-7.2, for reimbursement of subsistence expenses incurred during official travel. All lodging and travel expenses may be reimbursed directly upon the authorization of the Director.
In the case of an organization or person not subject to the financial regulation fee, the expenses incurred in any financial examination authorized by law shall be paid by the organization or person being examined. The charge shall be reasonably related to the cost of the examination including, but not limited to, compensation of examiners and other costs described in this subsection.
(10) Any company, person, or entity failing to make any payment of $150 or more as required under this Section shall be subject to the penalty and interest provisions provided for in subsections (4) and (7) of Section 412.
(11) Unless otherwise specified, all of the fees collected under this Section shall be paid into the Insurance Financial Regulation Fund.
(12) For purposes of this Section:
(a) "Domestic company" means a company as defined in

Section 2 of this Code which is incorporated or organized under the laws of this State, and in addition includes a not-for-profit corporation authorized under the Dental Service Plan Act or the Voluntary Health Services Plans Act, a health maintenance organization, and a limited health service organization.

(b) "Foreign company" means a company as defined in

Section 2 of this Code which is incorporated or organized under the laws of any state of the United States other than this State and in addition includes a health maintenance organization and a limited health service organization which is incorporated or organized under the laws of any state of the United States other than this State.

(c) "Alien company" means a company as defined in

Section 2 of this Code which is incorporated or organized under the laws of any country other than the United States.

(d) "Fraternal benefit society" means a corporation,

society, order, lodge or voluntary association as defined in Section 282.1 of this Code.

(e) "Mutual benefit association" means a company,

association or corporation authorized by the Director to do business in this State under the provisions of Article XVIII of this Code.

(f) "Burial society" means a person, firm,

corporation, society or association of individuals authorized by the Director to do business in this State under the provisions of Article XIX of this Code.

(g) "Farm mutual" means a district, county and

township mutual insurance company authorized by the Director to do business in this State under the provisions of the Farm Mutual Insurance Company Act of 1986.

(Source: P.A. 100-23, eff. 7-6-17.)

(215 ILCS 5/408.1) (from Ch. 73, par. 1020.1)
Sec. 408.1. Fee for valuation of life insurance policies. Upon the effective date of this amendatory Act of 1998, all actions to collect life insurance policy valuation fees or to transfer such fees to the General Revenue Fund from any protest account established under the State Officers and Employees Money Disposition Act shall cease and any such protested life insurance policy valuation fee payments shall be returned to the taxpayer who initiated the protest.
(Source: P.A. 90-583, eff. 5-29-98.)

(215 ILCS 5/408.2) (from Ch. 73, par. 1020.2)
Sec. 408.2. Statistical services. Any public record, or any data obtained by the Department of Insurance, which is subject to public inspection or copying and which is maintained on a computer processible medium, may be furnished in a computer processed or computer processible medium upon the written request of any applicant and the payment of a reasonable fee established by the Director sufficient to cover the total cost of the Department for processing, maintaining and generating such computer processible records or data, except to the extent of any salaries or compensation of Department officers or employees.
The Director of Insurance is specifically authorized to contract with members of the public at large, enter waiver agreements, or otherwise enter written agreements for the purpose of assuring public access to the Department's computer processible records or data, or for the purpose of restricting, controlling or limiting such access where necessary to protect the confidentiality of individuals, companies or other entities identified by such documents.
All fees collected by the Director under this Section 408.2 shall be deposited in the Technology Management Revolving Fund and credited to the account of the Department of Insurance. Any surplus funds remaining in such account at the close of any fiscal year shall be delivered to the State Treasurer for deposit in the Insurance Financial Regulation Fund.
(Source: P.A. 100-23, eff. 7-6-17.)

(215 ILCS 5/408.3) (from Ch. 73, par. 1020.3)
Sec. 408.3. Insurance Financial Regulation Fund; uses. The monies deposited into the Insurance Financial Regulation Fund shall be used only for (i) payment of the expenses of the Department, including related administrative expenses, incurred in analyzing, investigating and examining the financial condition or control of insurance companies and other entities licensed or seeking to be licensed by the Department, including the collection, analysis and distribution of information on insurance premiums, other income, costs and expenses, and (ii) to pay internal costs and expenses of the Interstate Insurance Receivership Commission allocated to this State and authorized and admitted companies doing an insurance business in this State under Article X of the Interstate Receivership Compact. All distributions and payments from the Insurance Financial Regulation Fund shall be subject to appropriation as otherwise provided by law for payment of such expenses.
Sums appropriated under clause (ii) of the preceding paragraph shall be deemed to satisfy, pro tanto, the obligations of insurers doing business in this State under Article X of the Interstate Insurance Receivership Compact.
Nothing in this Code shall prohibit the General Assembly from appropriating funds from the General Revenue Fund to the Department for the purpose of administering this Code.
No fees collected pursuant to Section 408 of this Code shall be used for the regulation of pension funds or activities by the Department in the performance of its duties under Article 22 of the Illinois Pension Code.
If at the end of a fiscal year the balance in the Insurance Financial Regulation Fund which remains unexpended or unobligated exceeds the amount of funds that the Director may certify is needed for the purposes enumerated in this Section, then the General Assembly may appropriate that excess amount for purposes other than those enumerated in this Section.
(Source: P.A. 98-609, eff. 1-1-14.)

(215 ILCS 5/408.4)
Sec. 408.4. Receipt and use grants.
(a) The Department is authorized to accept, receive, and use, for and in behalf of the State, any grant of money given to further the purposes of the insurance laws of this State by the federal government as may be offered unconditionally or under conditions, agreements, covenants, or terms that, in the judgment of the Department, are proper and consistent with the provisions of subsection (b). All moneys so received shall be deposited into the Insurance Producer Administration Fund.
(b) The moneys deposited into the Insurance Producer Administration Fund under this Section shall be accounted for separately and shall be expended, pursuant to appropriation, only in accordance with the conditions, agreements, covenants, or terms, if any, under which they were accepted and must be used to disseminate and provide insurance related information or assistance to senior citizens.
(Source: P.A. 88-313.)

(215 ILCS 5/409) (from Ch. 73, par. 1021)
Sec. 409. Annual privilege tax payable by companies.
(1) As of January 1, 1999 for all health maintenance organization premiums written; as of July 1, 1998 for all premiums written as accident and health business, voluntary health service plan business, dental service plan business, or limited health service organization business; and as of January 1, 1998 for all other types of insurance premiums written, every company doing any form of insurance business in this State, including, but not limited to, every risk retention group, and excluding all fraternal benefit societies, all farm mutual companies, all religious charitable risk pooling trusts, and excluding all statutory residual market and special purpose entities in which companies are statutorily required to participate, whether incorporated or otherwise, shall pay, for the privilege of doing business in this State, to the Director for the State treasury a State tax equal to 0.5% of the net taxable premium written, together with any amounts due under Section 444 of this Code, except that the tax to be paid on any premium derived from any accident and health insurance or on any insurance business written by any company operating as a health maintenance organization, voluntary health service plan, dental service plan, or limited health service organization shall be equal to 0.4% of such net taxable premium written, together with any amounts due under Section 444. Upon the failure of any company to pay any such tax due, the Director may, by order, revoke or suspend the company's certificate of authority after giving 20 days written notice to the company, or commence proceedings for the suspension of business in this State under the procedures set forth by Section 401.1 of this Code. The gross taxable premium written shall be the gross amount of premiums received on direct business during the calendar year on contracts covering risks in this State, except premiums on annuities, premiums on which State premium taxes are prohibited by federal law, premiums paid by the State for health care coverage for Medicaid eligible insureds as described in Section 5-2 of the Illinois Public Aid Code, premiums paid for health care services included as an element of tuition charges at any university or college owned and operated by the State of Illinois, premiums on group insurance contracts under the State Employees Group Insurance Act of 1971, and except premiums for deferred compensation plans for employees of the State, units of local government, or school districts. The net taxable premium shall be the gross taxable premium written reduced only by the following:
(a) the amount of premiums returned thereon which

shall be limited to premiums returned during the same preceding calendar year and shall not include the return of cash surrender values or death benefits on life policies including annuities;

(b) dividends on such direct business that have been

paid in cash, applied in reduction of premiums or left to accumulate to the credit of policyholders or annuitants. In the case of life insurance, no deduction shall be made for the payment of deferred dividends paid in cash to policyholders on maturing policies; dividends left to accumulate to the credit of policyholders or annuitants shall be included as gross taxable premium written when such dividend accumulations are applied to purchase paid-up insurance or to shorten the endowment or premium paying period.

(2) The annual privilege tax payment due from a company under subsection (4) of this Section may be reduced by: (a) the excess amount, if any, by which the aggregate income taxes paid by the company, on a cash basis, for the preceding calendar year under Sections 601 and 803 of the Illinois Income Tax Act exceed 1.5% of the company's net taxable premium written for that prior calendar year, as determined under subsection (1) of this Section; and (b) the amount of any fire department taxes paid by the company during the preceding calendar year under Section 11-10-1 of the Illinois Municipal Code. Any deductible amount or offset allowed under items (a) and (b) of this subsection for any calendar year will not be allowed as a deduction or offset against the company's privilege tax liability for any other taxing period or calendar year.
(3) If a company survives or was formed by a merger, consolidation, reorganization, or reincorporation, the premiums received and amounts returned or paid by all companies party to the merger, consolidation, reorganization, or reincorporation shall, for purposes of determining the amount of the tax imposed by this Section, be regarded as received, returned, or paid by the surviving or new company.
(4)(a) All companies subject to the provisions of this Section shall make an annual return for the preceding calendar year on or before March 15 setting forth such information on such forms as the Director may reasonably require. Payments of quarterly installments of the taxpayer's total estimated tax for the current calendar year shall be due on or before April 15, June 15, September 15, and December 15 of such year, except that all companies transacting insurance in this State whose annual tax for the immediately preceding calendar year was less than $5,000 shall make only an annual return. Failure of a company to make the annual payment, or to make the quarterly payments, if required, of at least 25% of either (i) the total tax paid during the previous calendar year or (ii) 80% of the actual tax for the current calendar year shall subject it to the penalty provisions set forth in Section 412 of this Code.
(b) Notwithstanding the foregoing provisions, no annual return shall be required or made on March 15, 1998, under this subsection. For the calendar year 1998:
(i) each health maintenance organization shall have

no estimated tax installments;

(ii) all companies subject to the tax as of July 1,

1998 as set forth in subsection (1) shall have estimated tax installments due on September 15 and December 15 of 1998 which installments shall each amount to no less than one-half of 80% of the actual tax on its net taxable premium written during the period July 1, 1998, through December 31, 1998; and

(iii) all other companies shall have estimated tax

installments due on June 15, September 15, and December 15 of 1998 which installments shall each amount to no less than one-third of 80% of the actual tax on its net taxable premium written during the calendar year 1998.

In the year 1999 and thereafter all companies shall make annual and quarterly installments of their estimated tax as provided by paragraph (a) of this subsection.
(5) In addition to the authority specifically granted under Article XXV of this Code, the Director shall have such authority to adopt rules and establish forms as may be reasonably necessary for purposes of determining the allocation of Illinois corporate income taxes paid under subsections (a) through (d) of Section 201 of the Illinois Income Tax Act amongst members of a business group that files an Illinois corporate income tax return on a unitary basis, for purposes of regulating the amendment of tax returns, for purposes of defining terms, and for purposes of enforcing the provisions of Article XXV of this Code. The Director shall also have authority to defer, waive, or abate the tax imposed by this Section if in his opinion the company's solvency and ability to meet its insured obligations would be immediately threatened by payment of the tax due.
(6) This Section is subject to the provisions of Section 10 of the New Markets Development Program Act.
(Source: P.A. 97-813, eff. 7-13-12; 98-1169, eff. 1-9-15.)

(215 ILCS 5/410) (from Ch. 73, par. 1022)
Sec. 410. Reports and statements for purpose of auditing retaliatory and privilege tax returns. (1) For the purpose of enabling the Director to audit the retaliatory and privilege tax calculation of a company liable for such tax under the provisions of Sections 409, 444 and 444.1, every such company, in addition to all other statements and reports required by law, shall file a report in writing with the Director not later than March 1 of each year, in the form prescribed by the Director, signed and sworn to by its president, vice president, secretary, treasurer or manager.
(2) In every such return the reporting of premiums for tax purposes shall be on a written basis or on a paid for basis, consistent with the basis required by the annual statement of the insurer filed with the Director pursuant to Section 136.
(3) The Director may require at any time verified supplemental statements with reference to any matter pertinent to the proper calculation of the tax.
(Source: P.A. 82-767.)

(215 ILCS 5/412) (from Ch. 73, par. 1024)
Sec. 412. Refunds; penalties; collection.
(1)(a) Whenever it appears to the satisfaction of the Director that because of some mistake of fact, error in calculation, or erroneous interpretation of a statute of this or any other state, any authorized company, surplus line producer, or industrial insured has paid to him, pursuant to any provision of law, taxes, fees, or other charges in excess of the amount legally chargeable against it, during the 6 year period immediately preceding the discovery of such overpayment, he shall have power to refund to such company, surplus line producer, or industrial insured the amount of the excess or excesses by applying the amount or amounts thereof toward the payment of taxes, fees, or other charges already due, or which may thereafter become due from that company until such excess or excesses have been fully refunded, or upon a written request from the authorized company, surplus line producer, or industrial insured, the Director shall provide a cash refund within 120 days after receipt of the written request if all necessary information has been filed with the Department in order for it to perform an audit of the tax report for the transaction or period or annual return for the year in which the overpayment occurred or within 120 days after the date the Department receives all the necessary information to perform such audit. The Director shall not provide a cash refund if there are insufficient funds in the Insurance Premium Tax Refund Fund to provide a cash refund, if the amount of the overpayment is less than $100, or if the amount of the overpayment can be fully offset against the taxpayer's estimated liability for the year following the year of the cash refund request. Any cash refund shall be paid from the Insurance Premium Tax Refund Fund, a special fund hereby created in the State treasury.
(b) Beginning January 1, 2000 and thereafter, the Department shall deposit a percentage of the amounts collected under Sections 409, 444, and 444.1 of this Code into the Insurance Premium Tax Refund Fund. The percentage deposited into the Insurance Premium Tax Refund Fund shall be the annual percentage. The annual percentage shall be calculated as a fraction, the numerator of which shall be the amount of cash refunds approved by the Director for payment and paid during the preceding calendar year as a result of overpayment of tax liability under Sections 121-2.08, 409, 444, 444.1, and 445 of this Code and the denominator of which shall be the amounts collected pursuant to Sections 121-2.08, 409, 444, 444.1, and 445 of this Code during the preceding calendar year. However, if there were no cash refunds paid in a preceding calendar year, the Department shall deposit 5% of the amount collected in that preceding calendar year pursuant to Sections 121-2.08, 409, 444, 444.1, and 445 of this Code into the Insurance Premium Tax Refund Fund instead of an amount calculated by using the annual percentage.
(c) Beginning July 1, 1999, moneys in the Insurance Premium Tax Refund Fund shall be expended exclusively for the purpose of paying cash refunds resulting from overpayment of tax liability under Sections 121-2.08, 409, 444, 444.1, and 445 of this Code as determined by the Director pursuant to subsection 1(a) of this Section. Cash refunds made in accordance with this Section may be made from the Insurance Premium Tax Refund Fund only to the extent that amounts have been deposited and retained in the Insurance Premium Tax Refund Fund.
(d) This Section shall constitute an irrevocable and continuing appropriation from the Insurance Premium Tax Refund Fund for the purpose of paying cash refunds pursuant to the provisions of this Section.
(2)(a) When any insurance company fails to file any tax return required under Sections 408.1, 409, 444, and 444.1 of this Code or Section 12 of the Fire Investigation Act on the date prescribed, including any extensions, there shall be added as a penalty $400 or 10% of the amount of such tax, whichever is greater, for each month or part of a month of failure to file, the entire penalty not to exceed $2,000 or 50% of the tax due, whichever is greater.
(b) When any industrial insured or surplus line producer fails to file any tax return or report required under Sections 121-2.08 and 445 of this Code or Section 12 of the Fire Investigation Act on the date prescribed, including any extensions, there shall be added:
(i) as a late fee, if the return or report is

received at least one day but not more than 7 days after the prescribed due date, $400 or 10% of the tax due, whichever is greater, the entire fee not to exceed $1,000;

(ii) as a late fee, if the return or report is

received at least 8 days but not more than 14 days after the prescribed due date, $400 or 10% of the tax due, whichever is greater, the entire fee not to exceed $1,500;

(iii) as a late fee, if the return or report is

received at least 15 days but not more than 21 days after the prescribed due date, $400 or 10% of the tax due, whichever is greater, the entire fee not to exceed $2,000; or

(iv) as a penalty, if the return or report is

received more than 21 days after the prescribed due date, $400 or 10% of the tax due, whichever is greater, for each month or part of a month of failure to file, the entire penalty not to exceed $2,000 or 50% of the tax due, whichever is greater.

A tax return or report shall be deemed received as of the date mailed as evidenced by a postmark, proof of mailing on a recognized United States Postal Service form or a form acceptable to the United States Postal Service or other commercial mail delivery service, or other evidence acceptable to the Director.
(3)(a) When any insurance company fails to pay the full amount due under the provisions of this Section, Sections 408.1, 409, 444, or 444.1 of this Code, or Section 12 of the Fire Investigation Act, there shall be added to the amount due as a penalty an amount equal to 10% of the deficiency.
(a-5) When any industrial insured or surplus line producer fails to pay the full amount due under the provisions of this Section, Sections 121-2.08 or 445 of this Code, or Section 12 of the Fire Investigation Act on the date prescribed, there shall be added:
(i) as a late fee, if the payment is received at

least one day but not more than 7 days after the prescribed due date, 10% of the tax due, the entire fee not to exceed $1,000;

(ii) as a late fee, if the payment is received at

least 8 days but not more than 14 days after the prescribed due date, 10% of the tax due, the entire fee not to exceed $1,500;

(iii) as a late fee, if the payment is received at

least 15 days but not more than 21 days after the prescribed due date, 10% of the tax due, the entire fee not to exceed $2,000; or

(iv) as a penalty, if the return or report is

received more than 21 days after the prescribed due date, 10% of the tax due.

A tax payment shall be deemed received as of the date mailed as evidenced by a postmark, proof of mailing on a recognized United States Postal Service form or a form acceptable to the United States Postal Service or other commercial mail delivery service, or other evidence acceptable to the Director.
(b) If such failure to pay is determined by the Director to be wilful, after a hearing under Sections 402 and 403, there shall be added to the tax as a penalty an amount equal to the greater of 50% of the deficiency or 10% of the amount due and unpaid for each month or part of a month that the deficiency remains unpaid commencing with the date that the amount becomes due. Such amount shall be in lieu of any determined under paragraph (a) or (a-5).
(4) Any insurance company, industrial insured, or surplus line producer that fails to pay the full amount due under this Section or Sections 121-2.08, 408.1, 409, 444, 444.1, or 445 of this Code, or Section 12 of the Fire Investigation Act is liable, in addition to the tax and any late fees and penalties, for interest on such deficiency at the rate of 12% per annum, or at such higher adjusted rates as are or may be established under subsection (b) of Section 6621 of the Internal Revenue Code, from the date that payment of any such tax was due, determined without regard to any extensions, to the date of payment of such amount.
(5) The Director, through the Attorney General, may institute an action in the name of the People of the State of Illinois, in any court of competent jurisdiction, for the recovery of the amount of such taxes, fees, and penalties due, and prosecute the same to final judgment, and take such steps as are necessary to collect the same.
(6) In the event that the certificate of authority of a foreign or alien company is revoked for any cause or the company withdraws from this State prior to the renewal date of the certificate of authority as provided in Section 114, the company may recover the amount of any such tax paid in advance. Except as provided in this subsection, no revocation or withdrawal excuses payment of or constitutes grounds for the recovery of any taxes or penalties imposed by this Code.
(7) When an insurance company or domestic affiliated group fails to pay the full amount of any fee of $200 or more due under Section 408 of this Code, there shall be added to the amount due as a penalty the greater of $100 or an amount equal to 10% of the deficiency for each month or part of a month that the deficiency remains unpaid.
(8) The Department shall have a lien for the taxes, fees, charges, fines, penalties, interest, other charges, or any portion thereof, imposed or assessed pursuant to this Code, upon all the real and personal property of any company or person to whom the assessment or final order has been issued or whenever a tax return is filed without payment of the tax or penalty shown therein to be due, including all such property of the company or person acquired after receipt of the assessment, issuance of the order, or filing of the return. The company or person is liable for the filing fee incurred by the Department for filing the lien and the filing fee incurred by the Department to file the release of that lien. The filing fees shall be paid to the Department in addition to payment of the tax, fee, charge, fine, penalty, interest, other charges, or any portion thereof, included in the amount of the lien. However, where the lien arises because of the issuance of a final order of the Director or tax assessment by the Department, the lien shall not attach and the notice referred to in this Section shall not be filed until all administrative proceedings or proceedings in court for review of the final order or assessment have terminated or the time for the taking thereof has expired without such proceedings being instituted.
Upon the granting of Department review after a lien has attached, the lien shall remain in full force except to the extent to which the final assessment may be reduced by a revised final assessment following the rehearing or review. The lien created by the issuance of a final assessment shall terminate, unless a notice of lien is filed, within 3 years after the date all proceedings in court for the review of the final assessment have terminated or the time for the taking thereof has expired without such proceedings being instituted, or (in the case of a revised final assessment issued pursuant to a rehearing or review by the Department) within 3 years after the date all proceedings in court for the review of such revised final assessment have terminated or the time for the taking thereof has expired without such proceedings being instituted. Where the lien results from the filing of a tax return without payment of the tax or penalty shown therein to be due, the lien shall terminate, unless a notice of lien is filed, within 3 years after the date when the return is filed with the Department.
The time limitation period on the Department's right to file a notice of lien shall not run during any period of time in which the order of any court has the effect of enjoining or restraining the Department from filing such notice of lien. If the Department finds that a company or person is about to depart from the State, to conceal himself or his property, or to do any other act tending to prejudice or to render wholly or partly ineffectual proceedings to collect the amount due and owing to the Department unless such proceedings are brought without delay, or if the Department finds that the collection of the amount due from any company or person will be jeopardized by delay, the Department shall give the company or person notice of such findings and shall make demand for immediate return and payment of the amount, whereupon the amount shall become immediately due and payable. If the company or person, within 5 days after the notice (or within such extension of time as the Department may grant), does not comply with the notice or show to the Department that the findings in the notice are erroneous, the Department may file a notice of jeopardy assessment lien in the office of the recorder of the county in which any property of the company or person may be located and shall notify the company or person of the filing. The jeopardy assessment lien shall have the same scope and effect as the statutory lien provided for in this Section. If the company or person believes that the company or person does not owe some or all of the tax for which the jeopardy assessment lien against the company or person has been filed, or that no jeopardy to the revenue in fact exists, the company or person may protest within 20 days after being notified by the Department of the filing of the jeopardy assessment lien and request a hearing, whereupon the Department shall hold a hearing in conformity with the provisions of this Code and, pursuant thereto, shall notify the company or person of its findings as to whether or not the jeopardy assessment lien will be released. If not, and if the company or person is aggrieved by this decision, the company or person may file an action for judicial review of the final determination of the Department in accordance with the Administrative Review Law. If, pursuant to such hearing (or after an independent determination of the facts by the Department without a hearing), the Department determines that some or all of the amount due covered by the jeopardy assessment lien is not owed by the company or person, or that no jeopardy to the revenue exists, or if on judicial review the final judgment of the court is that the company or person does not owe some or all of the amount due covered by the jeopardy assessment lien against them, or that no jeopardy to the revenue exists, the Department shall release its jeopardy assessment lien to the extent of such finding of nonliability for the amount, or to the extent of such finding of no jeopardy to the revenue. The Department shall also release its jeopardy assessment lien against the company or person whenever the amount due and owing covered by the lien, plus any interest which may be due, are paid and the company or person has paid the Department in cash or by guaranteed remittance an amount representing the filing fee for the lien and the filing fee for the release of that lien. The Department shall file that release of lien with the recorder of the county where that lien was filed.
Nothing in this Section shall be construed to give the Department a preference over the rights of any bona fide purchaser, holder of a security interest, mechanics lienholder, mortgagee, or judgment lien creditor arising prior to the filing of a regular notice of lien or a notice of jeopardy assessment lien in the office of the recorder in the county in which the property subject to the lien is located. For purposes of this Section, "bona fide" shall not include any mortgage of real or personal property or any other credit transaction that results in the mortgagee or the holder of the security acting as trustee for unsecured creditors of the company or person mentioned in the notice of lien who executed such chattel or real property mortgage or the document evidencing such credit transaction. The lien shall be inferior to the lien of general taxes, special assessments, and special taxes levied by any political subdivision of this State. In case title to land to be affected by the notice of lien or notice of jeopardy assessment lien is registered under the provisions of the Registered Titles (Torrens) Act, such notice shall be filed in the office of the Registrar of Titles of the county within which the property subject to the lien is situated and shall be entered upon the register of titles as a memorial or charge upon each folium of the register of titles affected by such notice, and the Department shall not have a preference over the rights of any bona fide purchaser, mortgagee, judgment creditor, or other lienholder arising prior to the registration of such notice. The regular lien or jeopardy assessment lien shall not be effective against any purchaser with respect to any item in a retailer's stock in trade purchased from the retailer in the usual course of the retailer's business.
(Source: P.A. 98-158, eff. 8-2-13; 98-978, eff. 1-1-15.)

(215 ILCS 5/413) (from Ch. 73, par. 1025)
Sec. 413. Privilege Tax Payable on Admission of Foreign or Alien Company.
(1) Every foreign or alien company applying for a certificate of authority to transact business in this State shall pay to the Director a tax for the privilege of transacting business in this State in accordance with Section 409.
(2) If during all or any part of the 3 year period next preceding the date of application for a certificate of authority the company had a certificate of authority to transact business in this State, or if it survives or was formed by a merger, consolidation, reorganization or reincorporation, and one or more of the parties thereto was a foreign or alien company authorized to transact business in this State during all or any part of such 3 year period, then the tax shall be determined in accordance with Section 409 on the basis of the last entire calendar year during which the company or any one of the foreign or alien companies parties to the merger, consolidation, reorganization or reincorporation was authorized to transact business in this State, or if none was authorized during any entire calendar year, then on the basis of the last partial calendar year during which any of such companies were authorized to transact business in this State.
(Source: P.A. 77-2087.)

(215 ILCS 5/414a) (from Ch. 73, par. 1026a)
Sec. 414a. Notwithstanding the provisions of this or any other Act, the tax authorized by Section 414 of this Act shall not be imposed after January 1, 1979; provided that this Section shall not prohibit the collection after January 1, 1979 of any taxes levied under Section 414 prior to January 1, 1979, on property subject to assessment and taxation under Section 414 of this Act prior to January 1, 1979. For the purpose of replacing the revenue lost by taxing districts, as defined in Section 1-150 of the Property Tax Code, as a result of the abolition of ad valorem taxes on personal property after January 1, 1979, there shall be imposed the taxes described in Section 201(c) and (d) of the Illinois Income Tax Act, Section 2a.1 of the Messages Tax Act, Section 2a.1 of the Gas Revenue Tax Act, Section 2a.1 of the Public Utilities Revenue Act, and Section 1 of the Water Company Invested Capital Tax Act. Such replacement taxes owed within one year of the effective date of the taxes established by this amendatory Act of 1979 shall replace the personal property tax levies of 1979. The replacement taxes owed in each succeeding year shall replace the personal property tax that could have been levied in each succeeding year.
(Source: P.A. 88-670, eff. 12-2-94.)

(215 ILCS 5/415) (from Ch. 73, par. 1027)
Sec. 415. No taxes to be imposed by political subdivisions. The fees, charges and taxes provided for by this Article shall be in lieu of all license fees or privilege or occupation taxes or other fees levied or assessed by any municipality, county or other political subdivision of this State, and no municipality, county or other political subdivision of this State shall impose any license fee or privilege or occupation tax or fee upon any domestic, foreign or alien company, or upon any of its agents, for the privilege of doing an insurance business therein, except the tax authorized by Division 10 of Article 11 of the Illinois Municipal Code, as heretofore and hereafter amended. This Section shall not be construed to prohibit the levy and collection of:
(a) State, county or municipal taxes upon the real

and personal property of such a company, including the tax imposed by Section 414 of this Code, and

(b) taxes for the purpose of maintaining the Office

of the State Fire Marshal and paying the expenses incident thereto.

(Source: P.A. 91-357, eff. 7-29-99.)

(215 ILCS 5/416)
Sec. 416. Illinois Workers' Compensation Commission Operations Fund Surcharge.
(a) As of July 30, 2004 (the effective date of Public Act 93-840), every company licensed or authorized by the Illinois Department of Insurance and insuring employers' liabilities arising under the Workers' Compensation Act or the Workers' Occupational Diseases Act shall remit to the Director a surcharge based upon the annual direct written premium, as reported under Section 136 of this Act, of the company in the manner provided in this Section. Such proceeds shall be deposited into the Illinois Workers' Compensation Commission Operations Fund as established in the Workers' Compensation Act. If a company survives or was formed by a merger, consolidation, reorganization, or reincorporation, the direct written premiums of all companies party to the merger, consolidation, reorganization, or reincorporation shall, for purposes of determining the amount of the fee imposed by this Section, be regarded as those of the surviving or new company.
(b)(1) Except as provided in subsection (b)(2) of this Section, beginning on July 30, 2004 (the effective date of Public Act 93-840) and on July 1 of each year thereafter, the Director shall charge an annual Illinois Workers' Compensation Commission Operations Fund Surcharge from every company subject to subsection (a) of this Section equal to 1.01% of its direct written premium for insuring employers' liabilities arising under the Workers' Compensation Act or Workers' Occupational Diseases Act as reported in each company's annual statement filed for the previous year as required by Section 136. The Illinois Workers' Compensation Commission Operations Fund Surcharge shall be collected by companies subject to subsection (a) of this Section as a separately stated surcharge on insured employers at the rate of 1.01% of direct written premium. The Illinois Workers' Compensation Commission Operations Fund Surcharge shall not be collected by companies subject to subsection (a) of this Section from any employer that self-insures its liabilities arising under the Workers' Compensation Act or Workers' Occupational Diseases Act, provided that the employer has paid the Illinois Workers' Compensation Commission Operations Fund Fee pursuant to Section 4d of the Workers' Compensation Act. All sums collected by the Department of Insurance under the provisions of this Section shall be paid promptly after the receipt of the same, accompanied by a detailed statement thereof, into the Illinois Workers' Compensation Commission Operations Fund in the State treasury.
(b)(2) The surcharge due pursuant to Public Act 93-840 shall be collected instead of the surcharge due on July 1, 2004 under Public Act 93-32. Payment of the surcharge due under Public Act 93-840 shall discharge the employer's obligations due on July 1, 2004.
(c) In addition to the authority specifically granted under Article XXV of this Code, the Director shall have such authority to adopt rules or establish forms as may be reasonably necessary for purposes of enforcing this Section. The Director shall also have authority to defer, waive, or abate the surcharge or any penalties imposed by this Section if in the Director's opinion the company's solvency and ability to meet its insured obligations would be immediately threatened by payment of the surcharge due.
(d) When a company fails to pay the full amount of any annual Illinois Workers' Compensation Commission Operations Fund Surcharge of $100 or more due under this Section, there shall be added to the amount due as a penalty the greater of $1,000 or an amount equal to 5% of the deficiency for each month or part of a month that the deficiency remains unpaid.
(e) The Department of Insurance may enforce the collection of any delinquent payment, penalty, or portion thereof by legal action or in any other manner by which the collection of debts due the State of Illinois may be enforced under the laws of this State.
(f) Whenever it appears to the satisfaction of the Director that a company has paid pursuant to this Act an Illinois Workers' Compensation Commission Operations Fund Surcharge in an amount in excess of the amount legally collectable from the company, the Director shall issue a credit memorandum for an amount equal to the amount of such overpayment. A credit memorandum may be applied for the 2-year period from the date of issuance, against the payment of any amount due during that period under the surcharge imposed by this Section or, subject to reasonable rule of the Department of Insurance including requirement of notification, may be assigned to any other company subject to regulation under this Act. Any application of credit memoranda after the period provided for in this Section is void.
(g) Annually, the Governor may direct a transfer of up to 2% of all moneys collected under this Section to the Insurance Financial Regulation Fund.
(Source: P.A. 95-331, eff. 8-21-07.)



Article XXVI - Unfair Methods Of Competition And Unfair And Deceptive Acts And Practices

(215 ILCS 5/Art. XXVI heading)

(215 ILCS 5/421) (from Ch. 73, par. 1028)
Sec. 421. Declaration of purpose.
The purpose of this article is to regulate trade practices in the business of insurance in accordance with the intent of Congress as expressed in the Act of Congress of March 9, 1945 (Public Law 15, 79th Congress), by defining, or providing for the determination of, all such practices in this State which constitute unfair methods of competition or unfair or deceptive acts or practices and by prohibiting the trade practices so defined or determined.
(Source: Laws 1959, p. 734.)

(215 ILCS 5/422) (from Ch. 73, par. 1029)
Sec. 422. Definitions.
When used in this Article, "Person" shall mean any individual, partnership, association, corporation, society, order, firm, company, aggregation of individuals, reciprocal exchange, inter-insurer, Lloyds insurer, fraternal benefit society, and any other legal entity to which any article of this Code is applicable, or which is subject to examination, visitation or supervision by the Director under any provision of this Code or under any law of this State, or which is engaged or engaging in or proposing or attempting to engage in or is representing that it is doing an insurance or surety business in this State, or which is in process of organization for the purpose of doing such business, including agents, brokers, adjusters and solicitors.
(Source: Laws 1959, p. 734.)

(215 ILCS 5/423) (from Ch. 73, par. 1030)
Sec. 423. Unfair methods of competition or unfair and deceptive acts or practices prohibited.
(1) No person shall engage in this State in any trade practice which is defined in this Article as, or determined pursuant to this Article to be an unfair method of competition or an unfair or deceptive act or practice in the business of insurance.
(2) No person domiciled in or resident of this State shall engage in any other State, Territory, Province, Possession, Country or District in which he is not licensed or otherwise authorized to transact business in any trade practice which is defined in this Article as, or determined pursuant to this Article to be an unfair method of competition or an unfair or deceptive act or practice in the business of insurance.
(Source: Laws 1967, p. 990.)

(215 ILCS 5/424) (from Ch. 73, par. 1031)
Sec. 424. Unfair methods of competition and unfair or deceptive acts or practices defined. The following are hereby defined as unfair methods of competition and unfair and deceptive acts or practices in the business of insurance:
(1) The commission by any person of any one or more

of the acts defined or prohibited by Sections 134, 143.24c, 147, 148, 149, 151, 155.22, 155.22a, 155.42, 236, 237, 364, and 469 of this Code.

(2) Entering into any agreement to commit, or by any

concerted action committing, any act of boycott, coercion or intimidation resulting in or tending to result in unreasonable restraint of, or monopoly in, the business of insurance.

(3) Making or permitting, in the case of insurance of

the types enumerated in Classes 1, 2, and 3 of Section 4, any unfair discrimination between individuals or risks of the same class or of essentially the same hazard and expense element because of the race, color, religion, or national origin of such insurance risks or applicants. The application of this Article to the types of insurance enumerated in Class 1 of Section 4 shall in no way limit, reduce, or impair the protections and remedies already provided for by Sections 236 and 364 of this Code or any other provision of this Code.

(4) Engaging in any of the acts or practices defined

in or prohibited by Sections 154.5 through 154.8 of this Code.

(5) Making or charging any rate for insurance against

losses arising from the use or ownership of a motor vehicle which requires a higher premium of any person by reason of his physical disability, race, color, religion, or national origin.

(6) Failing to meet any requirement of the Unclaimed

Life Insurance Benefits Act with such frequency as to constitute a general business practice.

(Source: P.A. 99-143, eff. 7-27-15; 99-893, eff. 1-1-17.)

(215 ILCS 5/425) (from Ch. 73, par. 1032)
Sec. 425. Power of Director.
The Director shall have power to examine and investigate into the affairs of every person engaged in the business of insurance in this State and to examine and investigate into the affairs of any person domiciled in or resident of this State engaged in the business of insurance in any other State, Territory, Province, Possession, Country or District in which he is not licensed or otherwise authorized to transact business in order to determine whether such person has been or is engaged in any unfair method of competition or in any unfair or deceptive act or practice prohibited by Section 424.
(Source: Laws 1967, p. 990.)

(215 ILCS 5/426) (from Ch. 73, par. 1033)
Sec. 426. Hearings.
(1) Whenever the Director shall have reason to believe that any such person has been engaged or is engaging in this State in any unfair method of competition or any unfair or deceptive act or practice defined in Section 424, or that any person domiciled in or resident of this State has been engaged or is engaging in any other State, Territory, Province, Possession, Country or District in which he is not licensed or otherwise authorized to transact business in any unfair method of competition or any unfair or deceptive act or practice defined in Section 424, and that a proceeding by him in respect thereto would be to the interest of the public, he shall issue and serve upon such person or persons domiciled in or resident of this State a statement of the charges in that respect and a notice of a hearing thereon to be held at a time and place fixed in the notice, which shall not be less than 10 days after the date of the service thereof.
(2) At the time and place fixed for such hearing, such person shall have an opportunity to be heard in person or by counsel and to show cause why an order should not be made by the Director requiring such persons to cease and desist from the acts, methods or practices so complained of. Upon good cause shown, before the commencement of such hearing, the Director shall permit any person to intervene, appear and be heard at such hearing by counsel or in person.
(3) The Director, upon such hearing, may, and upon the request of any party shall, cause to be made a stenographic record of all the evidence and all the proceedings had at such hearing. If no stenographic record is made and if a judicial review is sought, the Director shall prepare a statement of the evidence and proceeding for use on review.
(Source: Laws 1967, p. 990.)

(215 ILCS 5/427) (from Ch. 73, par. 1034)
Sec. 427. Cease and desist orders and modifications thereof.
(1) If, after such hearing, the Director shall determine that the method of competition or the act or practice in question is defined in Section 424 and that the person complained of has engaged in such method of competition, act or practice in violation of this article, he shall reduce his findings to writing and shall issue and cause to be served upon the person charged with the violation an order requiring such person to cease and desist from engaging in such method of competition, act or practice.
(2) Until the expiration of the time allowed under Section 407 of this Code for filing a complaint for review if no such complaint has been duly filed within such time or, if a complaint for review has been filed within such time, then until the answer in the proceeding has been filed in the court, as provided in said section, the Director may at any time, upon such notice and in such manner as he shall deem proper, modify or set aside in whole or in part any order issued by him under this section.
(3) After the expiration of the time allowed for filing such a complaint for review if no such complaint has been duly filed within such time, the Director may at any time, after notice and opportunity for hearing, reopen and alter, modify or set aside, in whole or in part, any order issued by him under this section, whenever in his opinion conditions of fact or of law have so changed as to require such action or if the public interest shall so require.
(Source: Laws 1959, p. 734.)

(215 ILCS 5/428) (from Ch. 73, par. 1035)
Sec. 428. Procedure on review. (1) To the extent that the order of the Director is affirmed, the court shall thereupon enter its own order commanding obedience to the terms of the order of the Director. If either party applies to the court for leave to adduce additional evidence, and shows to the satisfaction of the court that such additional evidence is material and that there were reasonable grounds for the failure to adduce such evidence in the proceeding before the Director, the court may order such additional evidence to be taken before the Director and to be adduced upon the hearing in such manner and upon such terms and conditions as to the court may seem proper. The Director, may modify his or her findings of fact, or make new findings by reason of the additional evidence so taken, and he or she shall file such modified or new findings as well as any modification of the original order reached as a result of hearing such additional evidence.
(2) A cease and desist order issued by the Director under Section 427 shall become final.
(a) Upon the expiration of the time allowed for filing a complaint for review if no such complaint has been duly filed within such time; but the Director may thereafter modify or set aside his or her order to the extent provided in Section 427 (2); or
(b) Upon the entry of a final decision, order or judgment of the court.
(3) No order of the Director under this Article or order of a court to enforce the same shall in any way relieve or absolve any person affected by such order from any liability under any other laws of this State.
(Source: P.A. 84-1308.)

(215 ILCS 5/429) (from Ch. 73, par. 1036)
Sec. 429. Procedure as to unfair methods of competition and unfair or deceptive acts or practices which are not defined.
(1) Whenever the Director shall have reason to believe (a) that any person engaged in the business of insurance is engaging in this State in any method of competition or in any act or practice in the conduct of such business which is not defined in Section 424, as an unfair method of competition or an unfair or deceptive act or practice or that any person domiciled in or resident of this State engaged in the business of insurance is engaging in any other state, territory, province, possession, country, or district in which he or she is not licensed or otherwise authorized to transact business in any method of competition or in any act or practice in the conduct of such business which is not defined in Section 424, as an unfair method of competition or an unfair or deceptive act or practice, and (b) that such method of competition is unfair or that such act or practice is unfair or deceptive, or (c) that such unfair method of competition or such unfair or deceptive act or practice violates any of the provisions of the Insurance Code or any other law of this State, or (d) that a proceeding by him or her in respect thereto would be to the interest of the public, he or she may issue and serve upon such person a statement of the charges in that respect and a notice of a hearing thereon to be held at a time and place fixed in the notice, which shall not be less than 10 days after the date of the service thereof. Each such hearing shall be conducted in the same manner as the hearings provided for in Section 426. The Director shall, after such hearing, make a report in writing in which he or she shall state his or her findings as to the facts, and he or she shall serve a copy thereof upon such person.
(2) If such report charges a violation of this Article and if such method of competition, act or practice has not been discontinued, the Director may, through the Attorney General of this State, at any time after the service of such report cause a complaint to be filed in the Circuit Court of Sangamon County or in the Circuit Court of this State within the county wherein the person resides or has his principal place of business, to enjoin and restrain such person from engaging in such method, act or practice. The court shall have jurisdiction of the proceeding and shall have power to make and enter appropriate orders in connection therewith and to enter such orders as are ancillary to its jurisdiction or are necessary in its judgment to prevent injury to the public pendente lite.
(3) A transcript of the proceedings before the Director including all evidence taken and the report and findings shall be filed with such complaint. If either party shall apply to the court for leave to adduce additional evidence and shall show, to the satisfaction of the court, that such additional evidence is material and there were reasonable grounds for the failure to adduce such evidence in the proceedings before the Director the court may order such additional evidence to be taken before the Director and to be adduced upon the hearing in such manner and upon such terms and conditions as to the court may seem proper. The Director may modify his or her findings of fact or make new findings by reason of the additional evidence so taken, and he or she shall file such modified or new findings with the return of such additional evidence.
(4) If the court finds (a) that the method of competition complained of is unfair or that the act or practice complained of is unfair or deceptive, or (b) that such unfair method of competition or such unfair or deceptive act or practice is in violation of the Insurance Code or any other law of this State and (c) that the proceeding by the Director with respect thereto is to the interest of public and (d) that the findings of the Director are supported by the evidence, it shall enter an order enjoining and restraining the continuance of such method of competition, act or practice.
(Source: P.A. 83-346.)

(215 ILCS 5/430) (from Ch. 73, par. 1037)
Sec. 430. Judicial review by intervenor. If the report of the Director does not charge a violation of this Article, then any party in interest who was an intervenor in the proceedings before the Director may within 35 days after the service of such report, cause a complaint to be filed in the Circuit Court of Sangamon County for a review of such report. Upon such review, the court shall have authority to issue appropriate orders and judgment in connection therewith, including, if the court finds that it is to the interest of the public, orders enjoining and restraining the continuance of any method of competition, act or practice which it finds, notwithstanding such report of the Director, constitutes a violation of this Article.
(Source: P.A. 79-1362.)

(215 ILCS 5/431) (from Ch. 73, par. 1038)
Sec. 431. Penalty. Any person who violates a cease and desist order of the Director under Section 427, after it has become final, and while such order is in effect, or who violates an order of the Circuit Court under Section 429, shall, upon proof thereof to the satisfaction of the court, forfeit and pay to the State of Illinois, a sum not to exceed $1,000, which may be recovered in a civil action, for each violation.
(Source: P.A. 93-32, eff. 7-1-03.)

(215 ILCS 5/432) (from Ch. 73, par. 1039)
Sec. 432. Provisions additional to existing law.
The powers vested in the Director by this Article shall be additional to any other powers to enforce any penalties, fines or forfeitures authorized by law with respect to the methods, acts and practices hereby declared to be unfair or deceptive.
(Source: Laws 1959, p. 734.)

(215 ILCS 5/433) (from Ch. 73, par. 1040)
Sec. 433. Immunity from prosecution.
If any person shall ask to be excused from attending and testifying or from producing any books, papers, records, correspondence or other documents at any hearing on the ground that the testimony or evidence required of him may tend to incriminate him or subject him to a penalty or forfeiture, and shall notwithstanding be directed to give such testimony or produce such evidence, he must none the less comply with such direction, but he shall not thereafter be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter or thing concerning which he may testify or produce evidence pursuant thereto, and no testimony so given or evidence produced shall be received against him upon any criminal action, investigation or proceeding, provided, however, that no such individual so testifying shall be exempt from prosecution or punishment for any perjury committed by him while so testifying and the testimony or evidence so given or produced shall be admissible against him upon any criminal action, investigation or proceeding concerning such perjury, nor shall he be exempt from the refusal, revocation or suspension of any license, permission or authority conferred, or to be conferred, pursuant to the insurance laws of this State. Any such individual may execute, acknowledge and file in the office of the Director a statement expressly waiving such immunity or privilege in respect to any transaction, matter or thing specified in such statement and thereupon the testimony of such person or such evidence into such transaction, matter or thing may be received or produced before any judge or justice, court, tribunal, grand jury or otherwise, and if so received or produced such individual shall not be entitled to any immunity or privilege on account of any testimony he may so give or evidence so produced.
(Source: Laws 1959, p. 734.)

(215 ILCS 5/434) (from Ch. 73, par. 1041)
Sec. 434. Separability provision.
If any provision of this Article, or the application of such provision to any person or circumstances, shall be held invalid, the remainder of the Article, and the application of such provision to persons or circumstances other than those as to which it is held invalid, shall not be affected thereby.
(Source: Laws 1959, p. 734.)



Article XXVIII - Final Provisions

(215 ILCS 5/Art. XXVIII heading)

(215 ILCS 5/441) (from Ch. 73, par. 1053)
Sec. 441. General corporate powers.
(1) In order to carry out the purpose for which it is organized, each company under the laws of the State and subject to the provisions of this Code shall have
(a) perpetual succession by its corporate name unless a limited period of duration is stated in its articles of incorporation;
(b) power in its corporate name to sue and be sued, to contract and be contracted with, to own, hold, sell, convey, mortgage, pledge, lease and otherwise dispose of real and personal property;
(c) power to adopt by-laws not in conflict with the provisions of this Code, and to adopt and use a seal and to alter the same at pleasure;
(d) power to make donations in reasonable amounts for the public welfare or for charitable, scientific, religious or educational purposes;
(e) such other powers as shall be needful to accomplish the purposes of its organization.
(2) Such power shall be exercised subject to the provisions and restrictions of this Code and other laws of this State.
(3) No conveyance or transfer by or to any company of property, real or personal, of any kind or description, shall be invalid or fail because in making such conveyance or transfer or in acquiring such property, real or personal, the company, its board of directors, trustees or other governing body, or any of its officers, acting within the scope of the actual or apparent authority given to them by its board of directors, trustees or other governing body, have in so doing exceeded any of the purposes or powers of the company.
(Source: Laws 1959, p. 151.)

(215 ILCS 5/442) (from Ch. 73, par. 1054)
Sec. 442. Validation of illegally issued policies.
Any contract or policy of insurance or any application, endorsement or rider form used in connection therewith issued in violation of any section of this Code requiring certain provisions to be inserted therein or the inclusion of provisions prohibited, or issued without submitting same for approval by the Director in accordance with section 143, shall nevertheless be held valid but shall be construed in accordance with the requirements of the section that the said policy, application, endorsement or rider violates, and when any provision in such contract, application, endorsement or rider is in conflict with any provision of this Code, the rights, and obligations of the company thereunder shall not be less favorable to the holder of the contract and the beneficiary or annuitant thereunder than is required by the provisions of this Code applicable thereto.
(Source: Laws 1937, p. 696.)

(215 ILCS 5/443) (from Ch. 73, par. 1055)
Sec. 443. Reciprocity.
The policies of a company, not organized under the laws of this State, may contain any provision which the law of the state or country under which the company is organized prescribes shall be in such policies when issued in this State, and the policies of such insurance company organized under the laws of this State may, when issued or delivered in any other state or country, contain any provisions required by the laws of the state or country in which the same are issued, anything in this Code to the contrary notwithstanding.
(Source: Laws 1937, p. 696.)

(215 ILCS 5/444) (from Ch. 73, par. 1056)
Sec. 444. Retaliation.
(1) Whenever the existing or future laws of any other state or country shall require of companies incorporated or organized under the laws of this State as a condition precedent to their doing business in such other state or country, compliance with laws, rules, regulations, and prohibitions more onerous or burdensome than the rules and regulations imposed by this State on foreign or alien companies, or shall require any deposit of securities or other obligations in such state or country, for the protection of policyholders or otherwise or require of such companies or agents thereof or brokers the payment of penalties, fees, charges, or taxes greater than the penalties, fees, charges, or taxes required in the aggregate for like purposes by this Code or any other law of this State, of foreign or alien companies, agents thereof or brokers, then such laws, rules, regulations, and prohibitions of said other state or country shall apply to companies incorporated or organized under the laws of such state or country doing business in this State, and all such companies, agents thereof, or brokers doing business in this State, shall be required to make deposits, pay penalties, fees, charges, and taxes, in amounts equal to those required in the aggregate for like purposes of Illinois companies doing business in such state or country, agents thereof or brokers. Whenever any other state or country shall refuse to permit any insurance company incorporated or organized under the laws of this State to transact business according to its usual plan in such other state or country, the director may, if satisfied that such company of this State is solvent, properly managed, and can operate legally under the laws of such other state or country, forthwith suspend or cancel the license of every insurance company doing business in this State which is incorporated or organized under the laws of such other state or country to the extent that it insures in this State against any of the risks or hazards which are sought to be insured against by the company of this State in such other state or country.
(2) The provisions of this Section shall not apply to residual market or special purpose assessments or guaranty fund or guaranty association assessments, both under the laws of this State and under the laws of any other state or country, and any tax offset or credit for any such assessment shall, for purposes of this Section, be treated as a tax paid both under the laws of this State and under the laws of any other state or country.
(3) The terms "penalties", "fees", "charges", and "taxes" in subsection (1) of this Section shall include: the penalties, fees, charges, and taxes collected on a cash basis under State law and referenced within Article XXV exclusive of any items referenced by subsection (2) of this Section, but including any tax offset allowed under Section 531.13 of this Code; the aggregate Illinois corporate income taxes paid under Sections 601 and 803 of the Illinois Income Tax Act during the calendar year for which the retaliatory tax calculation is being made, less the recapture of any Illinois corporate income tax cash refunds to the extent that the amount of tax refunded was reported as part of the Illinois basis in the calculation of the retaliatory tax for a prior tax year, provided that such recaptured refund shall not exceed the amount necessary for equivalence of the Illinois basis with the state of incorporation basis in such tax year, and after any tax offset allowed under Section 531.13 of this Code; income or personal property taxes imposed by other states or countries; penalties, fees, charges, and taxes of other states or countries imposed for purposes like those of the penalties, fees, charges, and taxes specified in Article XXV of this Code exclusive of any item referenced in subsection (2) of this Section; and any penalties, fees, charges, and taxes required as a franchise, privilege, or licensing tax for conducting the business of insurance whether calculated as a percentage of income, gross receipts, premium, or otherwise.
(4) Nothing contained in this Section or Section 409 or Section 444.1 is intended to authorize or expand any power of local governmental units or municipalities to impose taxes, fees, or charges.
(5) This Section is subject to the provisions of Section 10 of the New Markets Development Program Act.
(Source: P.A. 98-1169, eff. 1-9-15.)

(215 ILCS 5/444.1) (from Ch. 73, par. 1056.1)
Sec. 444.1. Payment of retaliatory taxes.
(1) Every foreign or alien company doing insurance business in this State shall pay the Director the retaliatory tax determined in accordance with Section 444.
(2) (a) All companies subject to the provisions of this Section shall make an annual return for the preceding calendar year on or before March 15 setting forth such information on such forms as the Director may reasonably require. Payments of quarterly installments of the taxpayer's total estimated retaliatory tax for the current calendar year shall be due on or before April 15, June 15, September 15, and December 15 of such year, except that all companies transacting insurance business in this State whose annual tax for the immediately preceding calendar year was less than $5,000 shall make only an annual return. Failure of a company to make the annual payment, or to make the quarterly payments, if required, of at least one-fourth of either (i) the total tax paid during the previous calendar year or (ii) 80% of the actual tax for the current calendar year shall subject it to the penalty provisions set forth in Section 412 of this Code.
(b) Notwithstanding the foregoing provisions of paragraph (a) of this subsection, the retaliatory tax liability of companies under Section 444 of this Code for the calendar year ended December 31, 1997 shall be determined in accordance with this amendatory Act of 1998 and shall include in the aggregate comparative tax burden for the State of Illinois, any tax offset allowed under Section 531.13 of this Code and any income taxes paid for the year 1997 under subsections (a) through (d) of Section 201 of the Illinois Income Tax Act after any tax offset allowed under Section 531.13 of this Code.
(i) Any annual retaliatory tax returns and payments

made for the year ended December 31, 1997 and any quarterly installments of the taxpayer's total estimated 1998 retaliatory tax liability paid prior to the effective date of this Amendatory Act of 1998 that do not include the items specified by subsection (1) of this Section shall be amended and restated, at the taxpayer's election, on forms prepared by the Director so as to provide for the inclusion of such items. An amended and restated return for the year ended December 31, 1997 filed under this subparagraph shall treat any payment of estimated privilege taxes under Section 409 as in effect prior to October 23, 1997 as a payment of estimated retaliatory taxes for the year ended December 31, 1997.

(ii) Any overpayment resulting from such amended

return and restated tax liability shall be allowed as a credit against any subsequent privilege or retaliatory tax obligations of the taxpayer.

(iii) In the year 1999 and thereafter all companies

shall make annual and quarterly installments of their estimated tax as provided by paragraph (a) of this subsection.

(3) Any tax payment made under this Section and any tax returns prepared in compliance with Section 410 shall give full consideration to the impact of any future reduction in or elimination of a taxpayer's liability under Section 409, whether such reduction or elimination is due to an operation of law or an Act of the General Assembly.
(4) Any foreign or alien taxpayer who makes, under protest, a tax payment required by Section 409 shall, at the time of payment, file a retaliatory tax return sufficient to disclose the full amount of retaliatory taxes which would be due and owing for the tax period in question if the protest were upheld. Notwithstanding the provisions of the State Officers and Employees Money Disposition Act or any other laws of this State, the protested payment, to the extent of the retaliatory tax so disclosed, shall be deposited directly in the General Revenue Fund; and the balance of the payment, if any, shall be deposited in a protest account pursuant to the provisions of the aforesaid Act, as now or hereafter amended.
(5) The failure of a company to make the annual payment or to make the quarterly payments, if required, of at least one-fourth of either (i) the total tax paid during the preceding calendar year or (ii) 80% of the actual tax for the current calendar year shall subject it to the penalty provisions set forth in Section 412 of this Code.
(6) This Section is subject to the provisions of Section 10 of the New Markets Development Program Act.
(Source: P.A. 95-1024, eff. 12-31-08.)

(215 ILCS 5/445) (from Ch. 73, par. 1057)
Sec. 445. Surplus line.
(1) Definitions. For the purposes of this Section:
"Affiliate" means, with respect to an insured, any entity that controls, is controlled by, or is under common control with the insured. For the purpose of this definition, an entity has control over another entity if:
(A) the entity directly or indirectly or acting

through one or more other persons owns, controls, or has the power to vote 25% or more of any class of voting securities of the other entity; or

(B) the entity controls in any manner the election of

a majority of the directors or trustees of the other entity.

"Affiliated group" means any group of entities that are all affiliated.
"Authorized insurer" means an insurer that holds a certificate of authority issued by the Director but, for the purposes of this Section, does not include a domestic surplus line insurer as defined in Section 445a or any residual market mechanism.
"Exempt commercial purchaser" means any person purchasing commercial insurance that, at the time of placement, meets the following requirements:
(A) The person employs or retains a qualified risk

manager to negotiate insurance coverage.

(B) The person has paid aggregate nationwide

commercial property and casualty insurance premiums in excess of $100,000 in the immediately preceding 12 months.

(C) The person meets at least one of the following

criteria:

(I) The person possesses a net worth in excess of

$20,000,000, as such amount is adjusted pursuant to the provision in this definition concerning percentage change.

(II) The person generates annual revenues in

excess of $50,000,000, as such amount is adjusted pursuant to the provision in this definition concerning percentage change.

(III) The person employs more than 500 full-time

or full-time equivalent employees per individual insured or is a member of an affiliated group employing more than 1,000 employees in the aggregate.

(IV) The person is a not-for-profit organization

or public entity generating annual budgeted expenditures of at least $30,000,000, as such amount is adjusted pursuant to the provision in this definition concerning percentage change.

(V) The person is a municipality with a

population in excess of 50,000 persons.

Effective on January 1, 2015 and each fifth January 1 occurring thereafter, the amounts in subitems (I), (II), and (IV) of item (C) of this definition shall be adjusted to reflect the percentage change for such 5-year period in the Consumer Price Index for All Urban Consumers published by the Bureau of Labor Statistics of the Department of Labor.
"Home state" means the following:
(A) With respect to an insured, except as provided

in item (B) of this definition:

(I) the state in which an insured maintains its

principal place of business or, in the case of an individual, the individual's principal residence; or

(II) if 100% of the insured risk is located out

of the state referred to in subitem (I), the state to which the greatest percentage of the insured's taxable premium for that insurance contract is allocated.

(B) If more than one insured from an affiliated group

are named insureds on a single surplus line insurance contract, then "home state" means the home state, as determined pursuant to item (A) of this definition, of the member of the affiliated group that has the largest percentage of premium attributed to it under such insurance contract.

If more than one insured from a group that is not

affiliated are named insureds on a single surplus line insurance contract, then:

(I) if individual group members pay 100% of the

premium for the insurance from their own funds, "home state" means the home state, as determined pursuant to item (A) of this definition, of each individual group member; each individual group member's coverage under the surplus line insurance contract shall be treated as a separate surplus line contract for the purposes of this Section;

(II) otherwise, "home state" means the home

state, as determined pursuant to item (A) of this definition, of the group.

Nothing in this definition shall be construed to alter the terms of the surplus line insurance contract.
"Multi-State risk" means a risk with insured exposures in more than one State.
"NAIC" means the National Association of Insurance Commissioners or any successor entity.
"Qualified risk manager" means, with respect to a policyholder of commercial insurance, a person who meets all of the following requirements:
(A) The person is an employee of, or third-party

consultant retained by, the commercial policyholder.

(B) The person provides skilled services in loss

prevention, loss reduction, or risk and insurance coverage analysis, and purchase of insurance.

(C) With regard to the person:
(I) the person has:
(a) a bachelor's degree or higher from an

accredited college or university in risk management, business administration, finance, economics, or any other field determined by the Director or his designee to demonstrate minimum competence in risk management; and

(b) the following:
(i) three years of experience in risk

financing, claims administration, loss prevention, risk and insurance analysis, or purchasing commercial lines of insurance; or

(ii) alternatively has:
(AA) a designation as a Chartered

Property and Casualty Underwriter (in this subparagraph (ii) referred to as "CPCU") issued by the American Institute for CPCU/Insurance Institute of America;

(BB) a designation as an Associate in

Risk Management (ARM) issued by the American Institute for CPCU/Insurance Institute of America;

(CC) a designation as Certified Risk

Manager (CRM) issued by the National Alliance for Insurance Education & Research;

(DD) a designation as a RIMS Fellow

(RF) issued by the Global Risk Management Institute; or

(EE) any other designation,

certification, or license determined by the Director or his designee to demonstrate minimum competency in risk management;

(II) the person has:
(a) at least 7 years of experience in risk

financing, claims administration, loss prevention, risk and insurance coverage analysis, or purchasing commercial lines of insurance; and

(b) has any one of the designations specified

in subparagraph (ii) of paragraph (b);

(III) the person has at least 10 years of

experience in risk financing, claims administration, loss prevention, risk and insurance coverage analysis, or purchasing commercial lines of insurance; or

(IV) the person has a graduate degree from an

accredited college or university in risk management, business administration, finance, economics, or any other field determined by the Director or his or her designee to demonstrate minimum competence in risk management.

"Residual market mechanism" means an association, organization, or other entity described in Article XXXIII of this Code or Section 7-501 of the Illinois Vehicle Code or any similar association, organization, or other entity.
"State" means any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, Guam, the Northern Mariana Islands, the Virgin Islands, and American Samoa.
"Surplus line insurance" means insurance on a risk:
(A) of the kinds specified in Classes 2 and 3 of

Section 4 of this Code; and

(B) that is procured from an unauthorized insurer

after the insurance producer representing the insured or the surplus line producer is unable, after diligent effort, to procure the insurance from authorized insurers; and

(C) where Illinois is the home state of the insured,

for policies effective, renewed or extended on July 21, 2011 or later and for multiyear policies upon the policy anniversary that falls on or after July 21, 2011; and

(D) that is located in Illinois, for policies

effective prior to July 21, 2011.

"Unauthorized insurer" means an insurer that does not hold a valid certificate of authority issued by the Director but, for the purposes of this Section, shall also include a domestic surplus line insurer as defined in Section 445a.
(1.5) Procuring surplus line insurance; surplus line insurer requirements.
(a) Insurance producers may procure surplus line

insurance only if licensed as a surplus line producer under this Section.

(b) Licensed surplus line producers may procure

surplus line insurance from an unauthorized insurer domiciled in the United States only if the insurer:

(i) is permitted in its domiciliary jurisdiction

to write the type of insurance involved; and

(ii) has, based upon information available to the

surplus line producer, a policyholders surplus of not less than $15,000,000 determined in accordance with the laws of its domiciliary jurisdiction; and

(iii) has standards of solvency and management

that are adequate for the protection of policyholders.

Where an unauthorized insurer does not meet the

standards set forth in (ii) and (iii) above, a surplus line producer may, if necessary, procure insurance from that insurer only if prior written warning of such fact or condition is given to the insured by the insurance producer or surplus line producer.

(c) Licensed surplus line producers may procure

surplus line insurance from an unauthorized insurer domiciled outside of the United States only if the insurer meets the standards for unauthorized insurers domiciled in the United States in paragraph (b) of this subsection (1.5) or is listed on the Quarterly Listing of Alien Insurers maintained by the International Insurers Department of the NAIC. The Director shall make the Quarterly Listing of Alien Insurers available to surplus line producers without charge.

(d) Insurance producers shall not procure from an

unauthorized insurer an insurance policy:

(i) that is designed to satisfy the proof of

financial responsibility and insurance requirements in any Illinois law where the law requires that the proof of insurance is issued by an authorized insurer or residual market mechanism;

(ii) that covers the risk of accidental injury to

employees arising out of and in the course of employment according to the provisions of the Workers' Compensation Act; or

(iii) that insures any Illinois personal lines

risk, as defined in subsection (a), (b), or (c) of Section 143.13 of this Code, that is eligible for residual market mechanism coverage, unless the insured or prospective insured requests limits of liability greater than the limits provided by the residual market mechanism. In the course of making a diligent effort to procure insurance from authorized insurers, an insurance producer shall not be required to submit a risk to a residual market mechanism when the risk is not eligible for coverage or exceeds the limits available in the residual market mechanism.

Where there is an insurance policy issued by an

authorized insurer or residual market mechanism insuring a risk described in item (i), (ii), or (iii) above, nothing in this paragraph shall be construed to prohibit a surplus line producer from procuring from an unauthorized insurer a policy insuring the risk on an excess or umbrella basis where the excess or umbrella policy is written over one or more underlying policies.

(e) Licensed surplus line producers may procure

surplus line insurance from an unauthorized insurer for an exempt commercial purchaser without making the required diligent effort to procure the insurance from authorized insurers if:

(i) the producer has disclosed to the exempt

commercial purchaser that such insurance may or may not be available from authorized insurers that may provide greater protection with more regulatory oversight; and

(ii) the exempt commercial purchaser has

subsequently in writing requested the producer to procure such insurance from an unauthorized insurer.

(2) Surplus line producer; license. Any licensed producer who is a resident of this State, or any nonresident who qualifies under Section 500-40, may be licensed as a surplus line producer upon payment of an annual license fee of $400.
A surplus line producer so licensed shall keep a separate account of the business transacted thereunder for 7 years from the policy effective date which shall be open at all times to the inspection of the Director or his representative.
No later than July 21, 2012, the State of Illinois shall participate in the national insurance producer database of the NAIC, or any other equivalent uniform national database, for the licensure of surplus line producers and the renewal of such licenses.
(3) Taxes and reports.
(a) Surplus line tax and penalty for late payment.

The surplus line tax rate for a surplus line insurance policy or contract is determined as follows:

(i) 3% for policies or contracts with an

effective date prior to July 1, 2003;

(ii) 3.5% for policies or contracts with an

effective date of July 1, 2003 or later.

A surplus line producer shall file with the Director

on or before February 1 and August 1 of each year a report in the form prescribed by the Director on all surplus line insurance procured from unauthorized insurers and submitted to the Surplus Line Association of Illinois during the preceding 6 month period ending December 31 or June 30 respectively, and on the filing of such report shall pay to the Director for the use and benefit of the State a sum equal to the surplus line tax rate multiplied by the gross premiums less returned premiums upon all surplus line insurance submitted to the Surplus Line Association of Illinois during the preceding 6 months.

Any surplus line producer who fails to pay the full

amount due under this subsection is liable, in addition to the amount due, for such late fee, penalty, and interest charges as are provided for under Section 412 of this Code. The Director, through the Attorney General, may institute an action in the name of the People of the State of Illinois, in any court of competent jurisdiction, for the recovery of the amount of such taxes, late fees, interest, and penalties due, and prosecute the same to final judgment, and take such steps as are necessary to collect the same.

(b) Fire Marshal Tax. Each surplus line producer

shall file with the Director on or before March 31 of each year a report in the form prescribed by the Director on all fire insurance procured from unauthorized insurers and submitted to the Surplus Line Association of Illinois subject to tax under Section 12 of the Fire Investigation Act and shall pay to the Director the fire marshal tax required thereunder.

(c) Taxes and fees charged to insured. The taxes

imposed under this subsection and the countersigning fees charged by the Surplus Line Association of Illinois may be charged to and collected from surplus line insureds.

(4) (Blank).
(5) Submission of documents to Surplus Line Association of Illinois. A surplus line producer shall submit every insurance contract issued under his or her license to the Surplus Line Association of Illinois for recording and countersignature. The submission and countersignature may be effected through electronic means. The submission shall set forth:
(a) the name of the insured;
(b) the description and location of the insured

property or risk;

(c) the amount insured;
(d) the gross premiums charged or returned;
(e) the name of the unauthorized insurer from whom

coverage has been procured;

(f) the kind or kinds of insurance procured; and
(g) amount of premium subject to tax required by

Section 12 of the Fire Investigation Act.

Proposals, endorsements, and other documents which are incidental to the insurance but which do not affect the premium charged are exempted from filing and countersignature.
The submission of insuring contracts to the Surplus Line Association of Illinois constitutes a certification by the surplus line producer or by the insurance producer who presented the risk to the surplus line producer for placement as a surplus line risk that after diligent effort the required insurance could not be procured from authorized insurers and that such procurement was otherwise in accordance with the surplus line law.
(6) Countersignature required. It shall be unlawful for an insurance producer to deliver any unauthorized insurer contract unless such insurance contract is countersigned by the Surplus Line Association of Illinois.
(7) Inspection of records. A surplus line producer shall maintain separate records of the business transacted under his or her license for 7 years from the policy effective date, including complete copies of surplus line insurance contracts maintained on paper or by electronic means, which records shall be open at all times for inspection by the Director and by the Surplus Line Association of Illinois.
(8) Violations and penalties. The Director may suspend or revoke or refuse to renew a surplus line producer license for any violation of this Code. In addition to or in lieu of suspension or revocation, the Director may subject a surplus line producer to a civil penalty of up to $2,000 for each cause for suspension or revocation. Such penalty is enforceable under subsection (5) of Section 403A of this Code.
(9) Director may declare insurer ineligible. If the Director determines that the further assumption of risks might be hazardous to the policyholders of an unauthorized insurer, the Director may order the Surplus Line Association of Illinois not to countersign insurance contracts evidencing insurance in such insurer and order surplus line producers to cease procuring insurance from such insurer.
(10) Service of process upon Director. Insurance contracts delivered under this Section from unauthorized insurers, other than domestic surplus line insurers as defined in Section 445a, shall contain a provision designating the Director and his successors in office the true and lawful attorney of the insurer upon whom may be served all lawful process in any action, suit or proceeding arising out of such insurance. Service of process made upon the Director to be valid hereunder must state the name of the insured, the name of the unauthorized insurer and identify the contract of insurance. The Director at his option is authorized to forward a copy of the process to the Surplus Line Association of Illinois for delivery to the unauthorized insurer or the Director may deliver the process to the unauthorized insurer by other means which he considers to be reasonably prompt and certain.
(10.5) Insurance contracts delivered under this Section from unauthorized insurers, other than domestic surplus line insurers as defined in Section 445a, shall have stamped or imprinted on the first page thereof in not less than 12-pt. bold face type the following legend: "Notice to Policyholder: This contract is issued, pursuant to Section 445 of the Illinois Insurance Code, by a company not authorized and licensed to transact business in Illinois and as such is not covered by the Illinois Insurance Guaranty Fund." Insurance contracts delivered under this Section from domestic surplus line insurers as defined in Section 445a shall have stamped or imprinted on the first page thereof in not less than 12-pt. bold face type the following legend: "Notice to Policyholder: This contract is issued by a domestic surplus line insurer, as defined in Section 445a of the Illinois Insurance Code, pursuant to Section 445, and as such is not covered by the Illinois Insurance Guaranty Fund."
(11) The Illinois Surplus Line law does not apply to insurance of property and operations of railroads or aircraft engaged in interstate or foreign commerce, insurance of vessels, crafts or hulls, cargoes, marine builder's risks, marine protection and indemnity, or other risks including strikes and war risks insured under ocean or wet marine forms of policies.
(12) Surplus line insurance procured under this Section, including insurance procured from a domestic surplus line insurer, is not subject to the provisions of the Illinois Insurance Code other than Sections 123, 123.1, 401, 401.1, 402, 403, 403A, 408, 412, 445, 445.1, 445.2, 445.3, 445.4, and all of the provisions of Article XXXI to the extent that the provisions of Article XXXI are not inconsistent with the terms of this Act.
(Source: P.A. 97-955, eff. 8-14-12; 98-978, eff. 1-1-15.)

(215 ILCS 5/445a)
Sec. 445a. Domestic surplus line insurer.
(a) A domestic insurer possessing policyholder surplus of at least $15,000,000 may pursuant to a resolution by its board of directors, and with the written approval of the Director, be designated as a "domestic surplus line insurer".
(b) A domestic surplus line insurer may insure in this State an Illinois risk only if procured from a surplus line producer pursuant to Section 445 of this Code.
(c) A domestic surplus line insurer must agree not to issue a policy designed to satisfy the financial responsibility requirements of the Illinois Vehicle Code, the Workers' Compensation Act, or the Workers' Occupational Diseases Act. A domestic surplus line insurer is not subject to the provisions of Articles XXXIII, XXXIII 1/2, XXXIV, XXXVIIIA, Section 468, or Section 478.1 of this Code.
(d) For the purposes of the federal Nonadmitted and Reinsurance Reform Act of 2010 (15 USC 8201 et seq.), a domestic surplus line insurer shall be considered a nonadmitted insurer, as the term is defined in the Act, with respect to risks insured in this State.
(Source: P.A. 97-955, eff. 8-14-12.)

(215 ILCS 5/445.1) (from Ch. 73, par. 1057.1)
Sec. 445.1. Surplus Line Association of Illinois. There is hereby created a non-profit association to be known as the Surplus Line Association of Illinois. All surplus line producers shall be and must remain individual members of the Association as a condition of their holding a license as a surplus line producer in this State. The Association must perform its functions under the plan of operation established and approved under Section 445.3 and must exercise its powers through a board of directors established under Section 445.2 of this Code. The Association shall be supervised by the Director and is subject to the applicable provisions of the Illinois Insurance Code. The Association shall be authorized and have the duty to:
(1) receive, record and countersign all surplus line

insurance contracts which surplus line producers are required to file with the Association under subsection (5) of Section 445;

(2) prepare monthly reports for the Director on

surplus line insurance procured by its members during the preceding month in such form and providing such information as the Director may prescribe;

(3) prepare and deliver to the Director and, at the

discretion of the Director, to each licensee the reports of surplus line business prescribed in subsection (3) of Section 445;

(4) assess its members for costs of operations in

accordance with a schedule adopted by the Board of Directors of the Association and approved by the Director;

(5) employ and retain such persons as are necessary

to carry out the duties of the Association;

(6) borrow money as necessary to effect the purposes

of the Association;

(7) enter contracts as necessary to effect the

purposes of the Association;

(8) perform such other acts as will facilitate and

encourage compliance by its members with the surplus line law of this State and rules promulgated thereunder; and

(9) provide such other services to its members as are

incidental or related to the purposes of the Association. Nothing in this Act shall be construed as giving the Association any discretionary authority to enforce this Act or to withhold countersignature of insurance contracts which meet the requirements of subsection (5) of Section 445.

(Source: P.A. 98-978, eff. 1-1-15.)

(215 ILCS 5/445.2) (from Ch. 73, par. 1057.2)
Sec. 445.2. Board of Directors. The Association shall function through a Board of Directors elected by the Association members, and officers who shall be elected by the Board of Directors.
The Board of Directors of the Association shall consist of not less than 5 nor more than 9 persons serving terms as established in the plan of operation. The plan of operation shall provide for the election of a Board of Directors by the members of the Association from its membership. The plan of operation shall fix the manner of voting and may weigh each member's vote to reflect the annual surplus line insurance premium written by the member. Members employed by the same or affiliated employers may consolidate their premiums written and delegate an individual officer or partner to represent the member in the exercise of Association affairs, including service on the Association Board of Directors. The Director shall appoint an interim Board of Directors for the sole purpose of conducting an election of Directors. If no Board of Directors is elected within 90 days after the effective date of this amendatory Act of 1984, the Director shall appoint the initial members of the Board of Directors.
The Board of Directors shall elect such officers as may be provided in the plan of operation.
(Source: P.A. 83-1300.)

(215 ILCS 5/445.3) (from Ch. 73, par. 1057.3)
Sec. 445.3. Plan of Operation. (1) The Association shall submit to the Director a plan of operation and any amendments thereto to provide operating procedures for the administration of the Association. The plan of operation and any amendments thereto shall become effective upon approval in writing by the Director.
(2) If the Association fails to submit a suitable plan of operation within 180 days following the effective date of this amendatory Act of 1984, or if at any time thereafter the Association fails to submit required amendments to the plan of operation, the Director shall, after notice and hearing pursuant to Sections 401, 402 and 403 of this Code, adopt and promulgate such rules as are necessary or advisable to effectuate the provisions of this Act. Such rules shall continue in force until modified by the Director or superseded by a plan of operation submitted by the Association and approved by the Director.
(3) All Association members must comply with the plan of operation.
(Source: P.A. 83-1300.)

(215 ILCS 5/445.4) (from Ch. 73, par. 1057.4)
Sec. 445.4. Examination. The Director shall, at such times as he deems necessary, make or cause to be made an examination of the Association. The reasonable cost of any such examination shall be paid by the Association upon presentation to it by the Director of a detailed account of such cost. During the course of such examination, the directors, officers, members, agents and employees of the Association may be examined under oath regarding the operation of the Association and shall make available all books, records, accounts, documents and agreements pertaining thereto. The Director shall furnish a copy of the examination report to the Association. Within 20 days after receipt of the report, the Association may request a hearing on the report or any facts or recommendations therein. If the Director finds the Association or any of its members to be in violation of this Act, he may issue an order requiring discontinuance of such violation. The Association shall annually provide for an independent financial audit of the books and records of the Association by a certified public accountant and shall provide a copy of the audit report to the Director.
(Source: P.A. 98-978, eff. 1-1-15.)

(215 ILCS 5/445.5) (from Ch. 73, par. 1057.5)
Sec. 445.5. Immunity. There shall be no liability on the part of and no causes of action of any nature shall arise against the Association, its directors, officers, agents or employees, or the Director of Insurance or his representatives for any action taken or omitted by them in the performance of their powers and duties under this Act.
(Source: P.A. 83-1300.)

(215 ILCS 5/446) (from Ch. 73, par. 1058)
Sec. 446. Penalties.
Any person who violates any of the provisions of this Code, or fails to comply with any duty imposed upon him or it by any provision of this law, for which violation or failure no penalty is elsewhere provided by the laws of this State, shall be guilty of a petty offense.
(Source: P.A. 77-2699.)

(215 ILCS 5/447) (from Ch. 73, par. 1059)
Sec. 447. Domestic company's adoption of code.
Any company, other than a stock company, heretofore organized or incorporated under the laws of this State may, without reincorporation, avail itself of all the provisions of this Code by filing with the Director, a certified copy of a resolution adopted by its board of directors, trustees, or other governing body, and in the case of a stock company such certified copy and a certified copy of a resolution adopted by at least two-thirds of its shareholders, accepting the provisions of this Code.
(Source: Laws 1937, p. 696.)

(215 ILCS 5/448) (from Ch. 73, par. 1060)
Sec. 448. Certain powers reserved to General Assembly.
The General Assembly shall at all times have power to prescribe such regulations, provisions, and limitations as it may deem advisable, which regulations, provisions, and limitations shall be binding upon any and all companies, domestic, foreign or alien, subject to the provisions of this Code, and the General Assembly shall have power to amend, repeal, or modify this Code at pleasure.
(Source: Laws 1937, p. 696.)

(215 ILCS 5/449) (from Ch. 73, par. 1061)
Sec. 449. Effect of repeal of prior law.
The repeal of a law by this Code shall not affect any right accrued or established, or any liability or penalty incurred, under the provisions of such law, prior to the repeal thereof.
(Source: Laws 1937, p. 696.)

(215 ILCS 5/450) (from Ch. 73, par. 1062)
Sec. 450. Effect of invalidity of part of code.
If any provision of this Code, or the application of such provision to any person or circumstances, shall be held invalid, the remainder of the Code, and the application of such provision to persons or circumstances other than those as to which it is held invalid, shall not be affected thereby.
(Source: Laws 1937, p. 696.)

(215 ILCS 5/451) (from Ch. 73, par. 1063)
Sec. 451. Companies not subject to Code. This Code shall not apply to companies now or hereafter organized or transacting business under the Title Insurance Act, or Act amendatory thereof, supplementary thereto, or in replacement thereof; nor to corporations now or hereafter organized and transacting business under "An Act to provide for the incorporation and regulation of nonprofit hospital service corporations" approved July 6, 1935, or Act amendatory thereof or supplementary thereto; nor shall any part of this Code other than Articles X, XI, XIII, and XXIV apply to companies now or hereafter organized or transacting business under an Act entitled, "An Act relating to local mutual district, county and township insurance companies," approved March 13, 1936, or Act amendatory thereof or supplementary thereto. No domestic company shall be organized under this Code, nor shall any foreign or alien company receive a certificate of authority under this Code, to transact the business of title insurance. The changes made to this Section by Public Act 96-334 are a statement and clarification of existing law.
(Source: P.A. 96-334, eff. 1-1-10; 96-1000, eff. 7-2-10.)

(215 ILCS 5/452) (from Ch. 73, par. 1064)
Sec. 452. Civil administrative code.
Nothing in this Code contained shall be held or construed to alter, modify or repeal any of the provisions of an Act entitled "An Act In Relation to Civil Administration of the State Government and to Repeal Certain Acts Therein Named," approved March 7, 1917, and amendments thereto.
(Source: Laws 1937, p. 696.)



Article XXIX - Workers' Compensation And Employer's Liability Rates

(215 ILCS 5/Art. XXIX heading)

(215 ILCS 5/454) (from Ch. 73, par. 1065.1)
Sec. 454. Purpose of Article. The purpose of this Article is to promote the public welfare by regulating workers' compensation and employer's liability insurance rates to the end that they shall not be excessive, inadequate or unfairly discriminatory, or erroneously applied and to authorize and regulate co-operative action among companies in rate making and in other matters within the scope of this Article. Nothing in this Article is intended (1) to prohibit or discourage reasonable competition, or (2) to prohibit, or encourage except to the extent necessary to accomplish the aforementioned purpose, uniformity in insurance rates, rating systems, rating plans or practices. This Article shall be liberally interpreted to carry into effect the provisions of this Section. Section 462b of this Article is a codification of existing law and practice.
(Source: P.A. 83-1002.)

(215 ILCS 5/455) (from Ch. 73, par. 1065.2)
Sec. 455. Scope of article. This Article applies to workers' compensation and employers' liability insurance incidental thereto and written in connection therewith but shall not apply to reinsurance thereon.
(Source: P.A. 81-992.)

(215 ILCS 5/456) (from Ch. 73, par. 1065.3)
Sec. 456. Making of rates. (1) All rates shall be made in accordance with the following provisions:
(a) Due consideration shall be given to past and prospective loss experience within and outside this state, to catastrophe hazards, if any, to a reasonable margin for profit and contingencies, to dividends, savings or unabsorbed premium deposits allowed or returned by companies to their policyholders, members or subscribers, to past and prospective expenses both countrywide and those specially applicable to this state, to underwriting practice and judgment and to all other relevant factors within and outside this state;
(b) The systems of expense provisions included in the rates for use by any company or group of companies may differ from those of other companies or groups of companies to reflect the requirements of the operating methods of any such company or group with respect to any kind of insurance, or with respect to any subdivision or combination thereof for which subdivision or combination separate expense provisions are applicable;
(c) Risks may be grouped by classifications for the establishment of rates and minimum premiums. Classification rates may be modified to produce rates for individual risks in accordance with rating plans which measure variation in hazards or expense provisions, or both. Such rating plans may measure any differences among risks that have a probable effect upon losses or expenses;
(d) Rates shall not be excessive, inadequate or unfairly discriminatory.
A rate in a competitive market is not excessive. A rate in a noncompetitive market is excessive if it is likely to produce a long run profit that is unreasonably high for the insurance provided or if expenses are unreasonably high in relation to the services rendered.
A rate is not inadequate unless such rate is clearly insufficient to sustain projected losses and expenses in the class of business to which it applies and the use of such rate has or, if continued, will have the effect of substantially lessening competition or the tendency to create monopoly in any market.
Unfair discrimination exists if, after allowing for practical limitations, price differentials fail to reflect equitably the differences in expected losses and expenses. A rate is not unfairly discriminatory because different premiums result for policyholders with like exposures but different expenses, or like expenses but different loss exposures, so long as the rate reflects the differences with reasonable accuracy.
(e) The rating plan shall contain a mandatory offer of a deductible applicable only to the medical benefit under the Workers' Compensation Act. Such deductible offer shall be in a minimum amount of at least $1,000 per accident.
(f) Any rating plan or program shall include a rule permitting 2 or more employers with similar risk characteristics, who participate in a loss prevention program or safety group, to pool their premium and loss experience in determining their rate or premium for such participation in the program.
(2) Except to the extent necessary to meet the provisions of subdivision (d) of subsection (1) of this Section, uniformity among companies in any matters within the scope of this Section is neither required nor prohibited.
(Source: P.A. 82-939.)

(215 ILCS 5/457) (from Ch. 73, par. 1065.4)
Sec. 457. Rate filings. (1) Beginning January 1, 1983, every company shall file with the Director every manual of classifications, every manual of rules and rates, every rating plan and every modification of the foregoing which it intends to use. Such filings shall be made not later than 30 days after they become effective. A company may satisfy its obligation to make such filings by adopting the filing of a licensed rating organization of which it is a member or subscriber, filed pursuant to subsection (2) of this Section, in total or by notifying the Director in what respects it intends to deviate from such filing. Any company adopting a pure premium filed by a rating organization pursuant to subsection (2) must file with the Director the modification factor it is using for expenses and profit so that the final rates in use by such company can be determined.
(2) Beginning January 1, 1983, each licensed rating organization must file with the Director every manual of classification, every manual of rules and advisory rates, every pure premium which has been fully adjusted and fully developed, every rating plan and every modification of any of the foregoing which it intends to recommend for use to its members and subscribers, not later than 30 days after such manual, premium, plan or modification thereof takes effect. Every licensed rating organization shall also file with the Director the rate classification system, all rating rules, rating plans, policy forms, underwriting rules or similar materials, and each modification of any of the foregoing which it requires its members and subscribers to adhere to not later than 30 days before such filings or modifications thereof are to take effect. Every such filing shall state the proposed effective date thereof and shall indicate the character and extent of the coverage contemplated.
(3) A filing and any supporting information made pursuant to this Section shall be open to public inspection after the filing becomes effective.
(Source: P.A. 82-939.)

(215 ILCS 5/458) (from Ch. 73, par. 1065.5)
Sec. 458. Disapproval of filings. (1) If within thirty days of any filing the Director finds that such filing does not meet the requirements of this Article, he shall send to the company or rating organization which made such filing a written notice of disapproval of such filing, specifying therein in what respects he finds that such filing fails to meet the requirements of this Article and stating when, within a reasonable period thereafter, such filing shall be deemed no longer effective. If the company or rating organization making the filing shall, prior to the expiration of the period prescribed in the notice, request a hearing, such filings shall be effective until the expiration of a reasonable period specified in any order entered thereon. If the rate resulting from such filing be unfairly discriminatory or materially inadequate, and the difference between such rate and the approved rate equals or exceeds the cost of making an adjustment, the Director shall in such notice or order direct an adjustment of the premium to be made with the policyholder either by refund or collection of additional premium. If the policyholder does not accept the increased rate, cancellation shall be made on a pro rata basis. Any policy issued pursuant to this subsection shall contain a provision that the premium thereon shall be subject to adjustment upon the basis of the filing finally approved.
(2) If at any time subsequent to the applicable review period provided for in subsection (1) of this Section, the Director finds that a filing does not meet the requirements of this Article, he shall, after a hearing held upon not less than ten days written notice, specifying the matters to be considered at such hearing, to every company and rating organization which made such filing, issue an order specifying in what respects he finds that such filing fails to meet the requirements of this Article, and stating when, within a reasonable period thereafter, such filings shall be deemed no longer effective. Copies of said order shall be sent to every such company and rating organization. Said order shall not affect any contract or policy made or issued prior to the expiration of the period set forth in said order.
(3) Any person or organization aggrieved with respect to any filing which is in effect may make written application to the Director for a hearing thereon, provided, however, that the company or rating organization that made the filing shall not be authorized to proceed under this subsection. Such application shall specify the grounds to be relied upon by the applicant. If the Director shall find that the application is made in good faith, that the applicant would be so aggrieved if his grounds are established, and that such grounds otherwise justify holding such a hearing, he shall, within thirty days after receipt of such application, hold a hearing upon not less than ten days written notice to the applicant and to every company and rating organization which made such filing.
If, after such hearing, the Director finds that the filing does not meet the requirements of this Article, he shall issue an order specifying in what respects he finds that such filing fails to meet the requirements of this Article, and stating when, within a reasonable period thereafter, such filing shall be deemed no longer effective. Copies of said order shall be sent to the applicant and to every such company and rating organization. Said order shall not affect any contract or policy made or issued prior to the expiration of the period set forth in said order.
(Source: P.A. 82-939.)

(215 ILCS 5/459) (from Ch. 73, par. 1065.6)
Sec. 459. Rating organizations. (1) A corporation, an unincorporated association, a partnership or an individual, whether located within or outside this state, may make application to the Director for license as a rating organization for such kinds of insurance or subdivisions thereof as are specified in its application and shall file therewith (a) a copy of its constitution, its articles of agreement or association or its certificate of incorporation, and of its bylaws, rules and regulations governing the conduct of its business, (b) a list of its members and subscribers, (c) the name and address of a resident of this state upon whom notices or orders of the Director or process affecting such rating organization may be served and (d) a statement of its qualifications as a rating organization. If the Director finds that the applicant is competent, trustworthy and otherwise qualified to act as a rating organization and that its constitution, articles of agreement or association or certificate of incorporation, and its bylaws, rules and regulations governing the conduct of its business conform to the requirements of law, he shall issue a license specifying the kinds of insurance or subdivisions thereof for which the applicant is authorized to act as a rating organization. Every such application shall be granted or denied in whole or in part by the Director within sixty days of the date of its filing with him. Licenses issued pursuant to this Section shall remain in effect for three years unless sooner suspended or revoked by the Director. The fee for said license shall be twenty-five dollars. Licenses issued pursuant to this Section may be suspended or revoked by the Director, after hearing upon notice, in the event the rating organization ceases to meet the requirements of this subsection. Every rating organization shall notify the Director promptly of every change in (a) its constitution, its articles of agreement or association or its certificate of incorporation, and its bylaws, rules and regulations governing the conduct of its business, (b) its list of members and subscribers and (c) the name and address of the resident of this state designated by it upon whom notices or orders of the Director or process affecting such rating organization may be served.
(2) Subject to rules and regulations which have been approved by the Director as reasonable, each rating organization shall permit any company, not a member, to be a subscriber to its rating services for any kind of insurance or subdivision thereof for which it is authorized to act as a rating organization. Notice of proposed changes in such rules and regulations shall be given to subscribers. Each rating organization shall furnish its rating services without discrimination to its members and subscribers. The reasonableness of any rule or regulation in its application to subscribers, or the refusal of any rating organization to admit a company as a subscriber, shall, at the request of any subscriber or any such company, be reviewed by the Director at a hearing held upon at least ten days' written notice to such rating organization and to such subscriber or company. If the Director finds that such rule or regulation is unreasonable in its application to subscribers, he shall order that such rule or regulation shall not be applicable to subscribers. If the rating organization fails to grant or reject a company's application for subscribership within thirty days after it was made, the company may request a review by the Director as if the application had been rejected. If the Director finds that the company has been refused admittance to the rating organization as a subscriber without justification, he shall order the rating organization to admit the company as a subscriber. If he finds that the action of the rating organization was justified, he shall make an order affirming its action.
(3) No rating organization shall adopt any rule the effect of which would be to prohibit or regulate the payment of dividends, savings or unabsorbed premium deposits allowed or returned by companies to their policyholders, members or subscribers.
(4) Cooperation among rating organizations or among rating organizations and companies in matters within the scope of this Article is hereby authorized, provided the filings resulting from such cooperation are subject to all the provisions of this Article which are applicable to filings generally. The Director may review such cooperative activities and practices and if, after a hearing, he finds that any such activity or practice is unfair or unreasonable or otherwise inconsistent with the provisions of this Article, he may issue a written order specifying in what respects such activity or practice is unfair or unreasonable or otherwise inconsistent with the provisions of this Article, and requiring the discontinuance of such activity or practice.
(5) A rating organization may require members and subscribers to adhere to a rate classification system, rating rules, rating plans, policy forms, and underwriting rules or similar materials; however, no insurer may agree with any other insurer or with a rating organization to adhere to or use any rate or schedule rating plan. For the purposes of this Article, "rate" means the charge for insurance per unit of exposure, prior to any application of individual risk variations based on loss or expense considerations, or a consideration of both, and does not include minimum premiums.
(6) Two or more insurers having a common ownership or operating in this State under common management or control may act in concert between or among themselves with respect to those activities authorized in this Article as if they were a single insurer.
(7) The fact that 2 or more insurers consistently or intermittently use the same rates is not sufficient in itself to support a finding that an illegal agreement exists, and may be used only for the purpose of supplementing or explaining other direct evidence of the existence of any such agreement.
(Source: P.A. 82-939.)

(215 ILCS 5/460) (from Ch. 73, par. 1065.7)
Sec. 460. Competitive market; approval of rates.
(a) Beginning January 1, 1983, a competitive market is presumed to exist unless the Director, after a hearing, determines that a reasonable degree of competition does not exist in the market and the Director issues a ruling to that effect. For purposes of this Article only, market shall mean the statewide workers' compensation and employers' liability lines of business. In determining whether a reasonable degree of competition exists, the Director shall consider relevant tests of workable competition pertaining to market structure, market performance and market conduct. Such tests may include, but need not be limited to, the following: size and number of firms actively engaged in the market, market shares and changes in market shares of firms, ease of entry and exit from a given market, underwriting restriction, and whether profitability for companies generally in the market is unreasonably high. The determination of competition involves the interaction of the various tests and the weight given to specific tests depends upon the particular situation and pattern of test results.
In determining whether or not a competitive market exists, the Director shall monitor the degree of competition in this State. In doing so, he shall utilize existing relevant information, analytical systems and other sources; cause or participate in the development of new relevant information, analytical systems and other sources; or rely on some combination thereof. Such activities may be conducted internally within the Department of Insurance, in cooperation with other state insurance departments, through outside contractors, or in any other appropriate manner.
(b) If the Director finds that a reasonable degree of competition does not exist in a market, he may require that the insurers in that market file supporting information in support of existing rates. If the Director believes that such rates may violate any of the requirements of this Article, he shall call a hearing prior to any disapproval. If the Director determines that a competitive market does not exist in the workers' compensation market as provided in a ruling pursuant to this Section, then every company must prefile every manual of classifications, rules, rates, rating plans, rating schedules, and every modification of the foregoing covered by such rule. Such filing shall be made at least 30 days prior to its taking effect, and such prefiling requirement shall remain in effect as long as there is a ruling in effect pursuant to this Section that a reasonable degree of competition does not exist.
(c) The Director shall disapprove a rate if he finds that the rate is excessive, inadequate or unfairly discriminatory as defined in Section 456. An insurer whose rates have been disapproved shall be given a hearing upon a written request made within 30 days after the disapproval order.
If the Director disapproves a rate, he shall issue an order specifying in what respects it fails to meet the requirements of this Article and stating when within a reasonable period thereafter such rate shall be discontinued for any policy issued or renewed after a date specified in the order. The order shall be issued within 30 days after the close of the hearing or within such reasonable time extension as the Director may fix. Such order may include a provision for premium adjustment for the period after the effective date of the order for policies in effect on such date.
(d) Whenever an insurer has no legally effective rates as a result of the Director's disapproval of rates or other act, the Director shall on request of the insurer specify interim rates for the insurer that are high enough to protect the interest of all parties and may order that a specified portion of the premiums be placed in an escrow account approved by him. When new rates become legally effective, the Director shall order the escrowed funds or any overcharge in the interim rates to be distributed appropriately, except that refunds to policyholders that are de minimis shall not be required.
(Source: P.A. 99-642, eff. 7-28-16.)

(215 ILCS 5/461) (from Ch. 73, par. 1065.8)
Sec. 461. Appeal by minority.
Any member of or subscriber to a rating organization may appeal to the Director from the action or decision of such rating organization in approving or rejecting any proposed change in or addition to the filings of such rating organization and the Director shall, after a hearing held upon not less than ten days' written notice to the appellant and to such rating organization, issue an order approving the action or decision of such rating organization or directing it to give further consideration to such proposal, or, if such appeal is from the action or decision of the rating organization in rejecting a proposed addition to its filings, he may, in the event he finds that such action or decision was unreasonable, issue an order directing the rating organization to make an addition to its filings, on behalf of its members and subscribers, in a manner consistent with his findings, within a reasonable time after the issuance of such order.
If such appeal is based upon the failure of the rating organization to make a filing on behalf of such member or subscriber which is based on a system of expense provisions which differs, in accordance with the right granted in subdivision (b) of subsection (1) of Section 456, from the system of expense provisions included in a filing made by the rating organization, the Director shall, if he grants the appeal, order the rating organization to make the requested filing for use by the appellant. In deciding such appeal the Director shall apply the standards set forth in Section 456.
(Source: Laws 1947, p. 1098.)

(215 ILCS 5/462) (from Ch. 73, par. 1065.9)
Sec. 462. Information to be furnished insureds - Hearings and appeals of insureds. Every rating organization, and every company which does not adopt the rates of a rating organization, shall, within a reasonable time after receiving written request therefor, furnish to any insured affected by a rate made by it, or to the authorized representative of such insured, in readily understandable language, all pertinent information as to such rate as specified in rules adopted by the Department.
Every rating organization, and every company which does not adopt the rates of a rating organization, shall provide within this state reasonable means whereby any person aggrieved by the application of its rating system may be heard, in person or by his authorized representative, on his written request to review the manner in which such rating system has been applied in connection with the insurance afforded him. If the rating organization or company fails to grant or reject such request within thirty days after it is made, the applicant may proceed in the same manner as if his application had been rejected. Any party affected by the action of such rating organization or such company on such request may, within thirty days after written notice of such action, appeal to the Director, who, after a hearing held upon not less than ten days' written notice to the appellant and to such rating organization or company, may affirm or reverse such action.
(Source: P.A. 82-939.)

(215 ILCS 5/462b) (from Ch. 73, par. 1065.9b)
Sec. 462b. Insurance companies shall apply correct classifications, payrolls and other factors of a rating system to compute premiums. If the application of incorrect classifications, payrolls or any other factors of a rating system results in the payment by an insured of premiums in excess of the premiums that would have been paid utilizing the correct applications of classifications, payrolls or other factors of a rating system, the insurer shall refund to the insured the excessive premium paid for the period during which the incorrect application of classifications, payrolls or other factors of a rating system were applied. This Section is intended to codify existing law and practice.
(Source: P.A. 83-1002.)

(215 ILCS 5/463) (from Ch. 73, par. 1065.10)
Sec. 463. Advisory organizations. (1) Every group, association or other organization of companies whether located within or outside this state, which assists companies which make their own filings or rating organizations in rate making, by the collection and furnishing of loss or expense statistics, or by the submission of recommendations, but which does not make filings under this Article, shall be known as an advisory organization.
(2) Every advisory organization shall file with the Director (a) a copy of its constitution, its articles of agreement or association or its certificate of incorporation and of its by-laws, rules and regulations governing its activities, (b) a list of its members, (c) the name and address of a resident of this state upon whom notices or orders of the Director or process issued at his direction may be served, and (d) an agreement that the Director may examine such advisory organization in accordance with the provisions of Section 465 of this Article.
(3) If, after a hearing, the Director finds that the furnishing of such information or assistance involves any act or practice which is unfair or unreasonable or otherwise inconsistent with the provisions of this Article, he may issue a written order specifying in what respects such act or practice is unfair or unreasonable or otherwise inconsistent with the provisions of this Article, and requiring the discontinuance of such act or practice.
(4) No company which makes its own filings nor any rating organization shall support its filings by statistics or adopt rate making recommendations, furnished to it by an advisory organization which has not complied with this Section or with an order of the Director involving such statistics or recommendations issued under subsection (3) of this Section. If the Director finds such company or rating organization to be in violation of this subsection he may issue an order requiring the discontinuance of such violation.
(Source: Laws 1947, p. 1098.)

(215 ILCS 5/464) (from Ch. 73, par. 1065.11)
Sec. 464. Joint underwriting or joint reinsurance. (1) Every group, association or other organization of companies which engages in joint underwriting or joint reinsurance, shall be subject to regulation with respect thereto as herein provided, subject, however, with respect to joint underwriting, to all provisions of this Article, and with respect to joint reinsurance, to Sections 465, 467, 469, 470 and 471 of this Article.
(2) If, after a hearing, the Director finds that any activity or practice of any such group, association or other organization is unfair or unreasonable or otherwise inconsistent with the provisions of this Article, he may issue a written order specifying in what respects such activity or practice is unfair or unreasonable or otherwise inconsistent with the provisions of this Article, and requiring the discontinuance of such activity or practice.
(Source: Laws 1947, p. 1098.)

(215 ILCS 5/464a) (from Ch. 73, par. 1065.11a)
Sec. 464a. (Repealed).
(Source: P.A. 81-1482. Repealed by P.A. 91-757, eff. 1-1-01.)

(215 ILCS 5/465) (from Ch. 73, par. 1065.12)
Sec. 465. Examinations. The Director shall, at least once in five years, make or cause to be made an examination of each rating organization licensed in this state as provided in Section 459 and he may, as often as he may deem it expedient, make or cause to be made an examination of each advisory organization referred to in Section 463 and of each group, association or other organization referred to in Section 464. The reasonable costs of any such examination shall be paid by the rating organization, advisory organization, or group, association or other organization examined upon presentation to it of a detailed account of such costs. The officers, manager, agents and employees of such rating organization, advisory organization or group, association or other organization may be examined at any time under oath and shall exhibit all books, records, accounts, documents, or agreements governing its method of operation. In lieu of any such examination the Director may accept the report of an examination made by the insurance supervisory official of another state, pursuant to the laws of such state. The provisions of Sections 132 through 132.7, 402, and 403 shall be applicable to the examinations hereunder.
(Source: P.A. 89-97, eff. 7-7-95.)

(215 ILCS 5/466) (from Ch. 73, par. 1065.13)
Sec. 466. Rate administration. (1) Recording and Reporting of Loss and Expense Experience.
The Director shall promulgate reasonable rules and shall approve statistical plans, reasonably adapted to each of the rating systems on file with him, which may be modified from time to time and which shall be used thereafter by each company in the recording and reporting of its loss and countrywide expense experience, in order that the experience of all companies may be made available at least annually in such form and detail as may be necessary to aid him in determining whether rating systems comply with the standards set forth in Section 456. An approved statistical plan need not be adopted as a rule, but shall be made available for public inspection at the Department's principal office and a copy of the plan shall be filed with the Secretary of State. Such rules and plans may also provide for the recording and reporting of expense experience items which are specially applicable to this state and are not susceptible of determination by a prorating of countrywide expense experience. In promulgating such rules and approving plans, the Director shall give due consideration to the rating systems on file with him and in order that such rules and plans may be as uniform as is practicable among the several states, to the rules and to the form of the plans used for such rating systems in other states. No company shall be required to record or report any experience on an experience classification which it does not use in the making of its rates or to record or report its experience on any basis or statistical plan that differs from that which is regularly employed and used in the usual course of such company's business, nor shall any company be required to record or report its loss experience on a classification basis that is inconsistent with the rating system filed by it, nor shall it be required to report such experience to any rating organization of which it is not a member or subscriber, or to an agency operated by or subject to the control of such a rating organization, nor shall the Department's rules state that the insurer must record or report its experience in accordance with a uniform statistical plan which differs from that which is regularly employed and used in the usual course of such company's business. Any company not reporting such experience to a rating organization or other agency designated by the Director, shall report such experience to the Director. The Director may designate one or more rating organizations or other agencies to assist him in gathering all such experience and in making compilations thereof. The experience of any company filed with the Director shall be deemed confidential and shall not be revealed by the Director to any other company or other person, provided, however, that the Director may make compilations of all experience, including the experience of any such company, or of such experience and the compilation made by the designated rating organization or other agency. All such compilations, whether made by the Director or by any designated rating organization or other agency, shall be made available, subject to reasonable rules promulgated by the Director, to companies and rating organizations.
(2) Interchange of Rating Plan Data
Reasonable rules and plans may be promulgated by the Director for the interchange of data necessary for the application of rating plans.
(3) Consultation with Other States
In order to further uniform administration of rate regulatory laws, the Director and every company and rating organization may exchange information and experience data with insurance supervisory officials, companies and rating organizations in other states and may consult with them with respect to rate making and the application of rating systems.
(4) Rules and Regulations
The Director may make reasonable rules and regulations necessary to effect the purpose of this Article.
(Source: P.A. 84-427.)

(215 ILCS 5/467) (from Ch. 73, par. 1065.14)
Sec. 467. False or misleading information. No person, company or organization shall wilfully withhold information from, or knowingly give false or misleading information to the Director, any statistical agency designated by the Director, any rating organization, or, any company which will affect the rates or premiums chargeable under this Article. A violation of this Section shall subject the one guilty of such violation to the penalties provided in Section 470 of this Article.
(Source: Laws 1947, p. 1098.)

(215 ILCS 5/468) (from Ch. 73, par. 1065.15)
Sec. 468. Residual Market Mechanism. All companies licensed to write workers' compensation and employers' liability insurance in this State shall participate in a plan providing for the equitable apportionment among them of insurance which may be afforded applicants who are in good faith entitled to but who are unable to procure such insurance through ordinary methods. Companies must submit such a plan for the Director's approval within 60 days of the effective date of this amendatory Act of 1982. The rates to be used in such a plan and any future modification thereof must be submitted to the Director for approval at least 30 days prior to their effective date. Such rates shall reflect residual market experience to the extent it is actuarially appropriate. The Director shall disapprove any filing that does not meet the requirements of subparagraph (d) of paragraph (1) of Section 456 of this Article. A filing shall be deemed to meet such requirements unless disapproved by the Director within 30 days after the filing is made. In disapproving a filing made under this Section, the Director shall have the same authority and shall follow the same procedure as in disapproving a filing under Section 458. Notwithstanding any other provisions of this Article, rating organizations may make and file rates under this Section.
(Source: P.A. 82-939.)

(215 ILCS 5/469) (from Ch. 73, par. 1065.16)
Sec. 469. Rebates prohibited. No broker or agent shall knowingly charge, demand or receive a premium for any policy of insurance except in accordance with the provisions of this Article. No company or employee thereof, and no broker or agent shall pay, allow or give, or offer to pay, allow or give, directly or indirectly, as an inducement to insurance, or after insurance has been effected, any rebates, discount, abatement, credit or reduction of the premium named in a policy of insurance, or any special favor or advantage in the dividends or other benefits to accrue thereon, or any valuable consideration or inducement whatever, not specified in the policy of insurance, except to the extent provided for in an applicable filing. No insured named in a policy of insurance, nor any employee of such insured shall knowingly receive or accept, directly or indirectly, any such rebate, discount, abatement, credit or reduction of premium, or any such special favor or advantage or valuable consideration or inducement. Nothing in this Section shall be construed as prohibiting the payment of commissions or other compensation to duly licensed agents and brokers, nor as prohibiting any company from allowing or returning to its participating policyholders, members or subscribers, dividends, savings or unabsorbed premium deposits.
Sections 151 and 152 of the Insurance Code shall not apply to any kind of insurance subject to this Article.
(Source: P.A. 76-943.)

(215 ILCS 5/470) (from Ch. 73, par. 1065.17)
Sec. 470. Penalties. Any person, company or organization violating any provision of this Article shall be guilty of a petty offense for each such violation, provided that a series of acts or events based upon the same alleged violation shall be treated and considered as a single violation.
The Director may suspend the license of any rating organization or company which fails to comply with an order of the Director within the time limited by such order, or any extension thereof which the Director may grant. The Director shall not suspend the license of any rating organization or company for failure to comply with an order until the time prescribed for filing a petition for review thereof as provided in Section 471 has expired or if such petition for review has been filed until such order has been affirmed. The Director may determine when a suspension of license shall become effective and it shall remain in effect for the period fixed by him, unless he modifies or rescinds such suspension, or until the order upon which such suspension is based is modified, rescinded or reversed.
No license shall be suspended or revoked except upon a written order of the Director, stating his findings, made after a hearing held upon not less than ten days' written notice to such person or organization specifying the alleged violation.
(Source: P.A. 77-2699.)

(215 ILCS 5/471) (from Ch. 73, par. 1065.18)
Sec. 471. Hearing procedure and judicial review. (1) Any company or rating organization aggrieved by any order or decision of the Director made without a hearing, may, within 30 days after notice of the order to the company or organization, make written request to the Director for a hearing thereon. The Director shall hear such party or parties within 20 days after receipt of such request and shall give not less than 10 days' written notice of the time and place of the hearing. Within 15 days after such hearing the Director shall affirm, reverse or modify his previous action, specifying his reasons therefor. Pending such hearing and decision thereon the Director may suspend or postpone the effective date of his previous action.
(2) Nothing contained in this Article shall require the observance at any hearing of formal rules of pleading or evidence.
(3) The Administrative Review Law shall apply to and govern all proceedings for the judicial review of orders and decisions of the Director under this Article. Provided, however, that, in the review of any order or decision of the Director under this Article, such order or decision shall not be deemed prima facie to be correct and proper, and provided further that a rating organization aggrieved by an order or decision under this Article may initiate such proceedings for its review.
(Source: P.A. 82-783.)



Article XXXI - Insurance Producers, Limited Insurance Representatives And Registered Firms

(215 ILCS 5/Art. XXXI heading)

(215 ILCS 5/490.1) (from Ch. 73, par. 1065.37-1)
Sec. 490.1. (Repealed).
(Source: P.A. 83-801. Repealed by P.A. 92-386, eff. 1-1-02.)

(215 ILCS 5/491.1) (from Ch. 73, par. 1065.38-1)
Sec. 491.1. (Repealed).
(Source: P.A. 91-234, eff. 1-1-00. Repealed by P.A. 92-386, eff. 1-1-02.)

(215 ILCS 5/492.2) (from Ch. 73, par. 1065.39-2)
Sec. 492.2. (Repealed).
(Source: P.A. 91-234, eff. 1-1-00. Repealed by P.A. 92-386, eff. 1-1-02.)

(215 ILCS 5/493.1) (from Ch. 73, par. 1065.40-1)
Sec. 493.1. (Repealed).
(Source: P.A. 83-749. Repealed by P.A. 90-499, eff. 8-19-97.)

(215 ILCS 5/493.2) (from Ch. 73, par. 1065.40-2)
Sec. 493.2. (Repealed).
(Source: P.A. 85-334. Repealed by P.A. 92-386, eff. 1-1-02.)

(215 ILCS 5/494.1) (from Ch. 73, par. 1065.41-1)
Sec. 494.1. (Repealed).
(Source: P.A. 91-234, eff. 1-1-00. Repealed by P.A. 92-386, eff. 1-1-02.)

(215 ILCS 5/494.2) (from Ch. 73, par. 1065.41-2)
Sec. 494.2. (Repealed).
(Source: P.A. 87-1216. Repealed by P.A. 92-386, eff. 1-1-02.)

(215 ILCS 5/495.1) (from Ch. 73, par. 1065.42-1)
Sec. 495.1. (Repealed).
(Source: P.A. 86-600. Repealed by P.A. 92-386, eff. 1-1-02.)

(215 ILCS 5/495.2)
Sec. 495.2. (Repealed).
(Source: P.A. 91-234, eff. 1-1-00. Repealed by P.A. 92-386, eff. 1-1-02.)

(215 ILCS 5/496.2) (from Ch. 73, par. 1065.43-2)
Sec. 496.2. (Repealed).
(Source: P.A. 91-234, eff. 1-1-00. Repealed by P.A. 92-386, eff. 1-1-02.)

(215 ILCS 5/497.1) (from Ch. 73, par. 1065.44-1)
Sec. 497.1. (Repealed).
(Source: P.A. 91-234, eff. 1-1-00. Repealed by P.A. 92-386, eff. 1-1-02.)

(215 ILCS 5/497.2) (from Ch. 73, par. 1065.44-2)
Sec. 497.2. (Repealed).
(Source: P.A. 87-601. Repealed by P.A. 89-265, eff. 1-1-96.)

(215 ILCS 5/498.1) (from Ch. 73, par. 1065.45-1)
Sec. 498.1. (Repealed).
(Source: P.A. 88-313. Repealed by P.A. 92-386, eff. 1-1-02.)

(215 ILCS 5/499.1) (from Ch. 73, par. 1065.46-1)
Sec. 499.1. (Repealed).
(Source: P.A. 91-234, eff. 1-1-00. Repealed by P.A. 92-386, eff. 1-1-02.)

(215 ILCS 5/500-5)
(Section scheduled to be repealed on January 1, 2027)
Sec. 500-5. Scope of Article. This Article applies to all persons and insurance companies as defined in this Code. This Article does not apply to surplus lines producers licensed pursuant to Section 445 except as provided in Section 500-40 and subsection (b) of Section 500-90 of this Article.
(Source: P.A. 92-386, eff. 1-1-02.)

(215 ILCS 5/500-10)
(Section scheduled to be repealed on January 1, 2027)
Sec. 500-10. Definitions. In addition to the definitions in Section 2 of the Code, the following definitions apply to this Article:
"Business entity" means a corporation, association, partnership, limited liability company, limited liability partnership, or other legal entity.
"Car rental limited line licensee" means a person authorized under the provisions of Section 500-105 to sell certain coverages relating to the rental of vehicles.
"Home state" means the District of Columbia and any state or territory of the United States in which an insurance producer maintains his or her principal place of residence or principal place of business and is licensed to act as an insurance producer.
"Insurance" means any of the lines of authority in Section 500-35, any health care plan under the Health Maintenance Organization Act, or any limited health care plan under the Limited Health Service Organization Act.
"Insurance producer" means a person required to be licensed under the laws of this State to sell, solicit, or negotiate insurance.
"Insurer" means a company as defined in subsection (e) of Section 2 of this Code, a health maintenance organization as defined in the Health Maintenance Organization Act, or a limited health service organization as defined in the Limited Health Service Organization Act.
"License" means a document issued by the Director authorizing an individual to act as an insurance producer for the lines of authority specified in the document or authorizing a business entity to act as an insurance producer. The license itself does not create any authority, actual, apparent, or inherent, in the holder to represent or commit an insurance carrier.
"Limited lines insurance" means those lines of insurance defined in Section 500-100 or any other line of insurance that the Director may deem it necessary to recognize for the purposes of complying with subsection (e) of Section 500-40.
"Limited lines producer" means a person authorized by the Director to sell, solicit, or negotiate limited lines insurance.
"Negotiate" means the act of conferring directly with or offering advice directly to a purchaser or prospective purchaser of a particular contract of insurance concerning any of the substantive benefits, terms, or conditions of the contract, provided that the person engaged in that act either sells insurance or obtains insurance from insurers for purchasers.
"Person" means an individual or a business entity.
"Rental agreement" means a written agreement setting forth the terms and conditions governing the use of a vehicle provided by a rental company for rental or lease.
"Rental company" means a person, or a franchisee of the person, in the business of providing primarily private passenger vehicles to the public under a rental agreement for a period not to exceed 30 days.
"Rental period" means the term of the rental agreement.
"Renter" means a person obtaining the use of a vehicle from a rental company under the terms of a rental agreement for a period not to exceed 30 days.
"Self-service storage facility limited line licensee" means a person authorized under the provisions of Section 500-107 to sell certain coverages relating to the rental of self-service storage facilities.
"Sell" means to exchange a contract of insurance by any means, for money or its equivalent, on behalf of an insurance company.
"Solicit" means attempting to sell insurance or asking or urging a person to apply for a particular kind of insurance from a particular company.
"Terminate" means the cancellation of the relationship between an insurance producer and the insurer or the termination of a producer's authority to transact insurance.
"Travel insurance" means insurance coverage for personal risks incident to planned travel, including, but not limited to: (1) the interruption or cancellation of a trip or event, (2) the loss of baggage or personal effects, (3) damages to accommodations or rental vehicles, or (4) sickness, accident, disability, or death occurring during travel. "Travel insurance" does not include major medical plans that provide comprehensive medical protection for travelers with trips lasting 6 months or longer, including those working overseas as an ex-patriot or as military personnel on deployment.
"Uniform Business Entity Application" means the current version of the National Association of Insurance Commissioners' Uniform Business Entity Application for nonresident business entities.
"Uniform Application" means the current version of the National Association of Insurance Commissioners' Uniform Application for nonresident producer licensing.
"Vehicle" or "rental vehicle" means a motor vehicle of (1) the private passenger type, including passenger vans, mini vans, and sport utility vehicles or (2) the cargo type, including cargo vans, pickup trucks, and trucks with a gross vehicle weight of less than 26,000 pounds the operation of which does not require the operator to possess a commercial driver's license.
"Webinar" means an online educational presentation during which a live and participating instructor and participating viewers, whose attendance is periodically verified throughout the presentation, actively engage in discussion and in the submission and answering of questions.
(Source: P.A. 97-113, eff. 7-14-11; 98-1165, eff. 6-1-15.)

(215 ILCS 5/500-15)
(Section scheduled to be repealed on January 1, 2027)
Sec. 500-15. License required.
(a) A person may not sell, solicit, or negotiate insurance in this State for any class or classes of insurance unless the person is licensed for that line of authority in accordance with this Article.
(b) A person may not, for a fee, engage in the business of offering any advice, counsel, opinion, or service with respect to the benefits, advantages, or disadvantages under any policy of insurance that could be issued in Illinois, unless that person is:
(1) engaged or employed as an attorney licensed to

practice law and performing duties incidental to that position;

(2) a licensed insurance producer, limited insurance

representative, or temporary insurance producer offering advice concerning a class of insurance as to which he or she is licensed to transact business;

(3) a trust officer of a bank performing duties

incidental to his or her position;

(4) an actuary or a certified public accountant

engaged or employed in a consulting capacity, performing duties incidental to that position; or

(5) a licensed public adjuster acting within the

scope of his or her license.

(c) In addition to any other penalty set forth in this Article, an individual who knowingly violates subsection (a) is guilty of a Class A misdemeanor.
(d) In addition to any other penalty set forth in this Article, any individual violating subsection (a) or (b) and misappropriating or converting any moneys collected in conjunction with the violation is guilty of a Class 4 felony.
(Source: P.A. 92-386, eff. 1-1-02.)

(215 ILCS 5/500-20)
(Section scheduled to be repealed on January 1, 2027)
Sec. 500-20. Exceptions to licensing.
(a) Nothing in this Article shall be construed to require an insurer to obtain an insurance producer license. In this Section, the term "insurer" does not include an insurer's officers, directors, employees, subsidiaries, or affiliates.
(b) A license as an insurance producer shall not be required of the following:
(1) an officer, director, or employee of an insurer

or of an insurance producer, provided that the officer, director, or employee does not receive any commission on policies written or sold to insure risks residing, located, or to be performed in this State and:

(A) the officer's, director's, or employee's

activities are executive, administrative, managerial, clerical, or a combination of these, and are only indirectly related to the sale, solicitation, or negotiation of insurance;

(B) the officer's, director's, or employee's

function relates to underwriting, loss control, inspection, or the processing, adjusting, investigating, or settling of a claim on a contract of insurance; or

(C) the officer, director, or employee is acting

in the capacity of a special agent or agency supervisor assisting insurance producers if the person's activities are limited to providing technical advice and assistance to licensed insurance producers and do not include the sale, solicitation, or negotiation of insurance;

(2) a person who secures and furnishes information

for the purpose of group life insurance, group property and casualty insurance, group annuities, or group or blanket accident and health insurance or for the purpose of enrolling individuals under plans, issuing certificates under plans or otherwise assisting in administering plans or who performs administrative services related to mass marketed property and casualty insurance, if no commission is paid to the person for the service;

(3) an employer or association or its officers,

directors, employees, or the trustees of an employee trust plan, to the extent that the employers, officers, employees, directors, or trustees are engaged in the administration or operation of a program of employee benefits for the employer's or association's own employees or the employees of its subsidiaries or affiliates, which program involves the use of insurance issued by an insurer, as long as the employers, associations, officers, directors, employees, or trustees are not in any manner compensated, directly or indirectly, by the company issuing the contracts;

(4) employees of insurers or organizations employed

by insurers who are engaging in the inspection, rating, or classification of risks or in the supervision of the training of insurance producers and who are not individually engaged in the sale, solicitation, or negotiation of insurance;

(5) a person whose activities in this State are

limited to advertising without the intent to solicit insurance in this State through communications in printed publications or forms of electronic mass media whose distribution is not limited to residents of this State, provided that the person does not sell, solicit, or negotiate insurance that would insure risks residing, located, or to be performed in this State;

(6) a person who is not a resident of this State who

sells, solicits, or negotiates a contract of insurance for commercial property and casualty risks to an insured with risks located in more than one state insured under that contract, provided that the person is otherwise licensed as an insurance producer to sell, solicit, or negotiate that insurance in the state where the insured maintains its principal place of business and the contract of insurance insures risks located in that state; or

(7) a salaried, full-time employee who counsels or

advises his or her employer relative to the insurance interests of the employer or of the subsidiaries or business affiliates of the employer provided that the employee does not sell or solicit insurance or receive a commission.

(Source: P.A. 92-386, eff. 1-1-02.)

(215 ILCS 5/500-25)
(Section scheduled to be repealed on January 1, 2027)
Sec. 500-25. Application for examination.
(a) A resident individual applying for an insurance producer license must pass a written examination unless exempt pursuant to Section 500-45. Both part one and part 2 of the examination must be passed within 90 days of each other. The examination shall test the knowledge of the individual concerning the lines of authority for which application is made, the duties and responsibilities of an insurance producer, and the insurance laws and rules of this State. Examinations required by this Section must be developed and conducted under rules prescribed by the Director.
(b) The Director may make arrangements, including contracting with an outside testing service, for administering examinations and collecting the nonrefundable fee set forth in Section 500-135.
(c) An individual applying for an examination must remit a nonrefundable fee as prescribed by the Director as set forth in Section 500-135, plus a separate remittance payable to the designated testing service for the total fees the testing service charges for each of the various services being requested by the applicant.
(d) An individual who fails to appear for the examination as scheduled or fails to pass the examination, must reapply for an examination and remit all required fees and forms before being rescheduled for another examination.
(Source: P.A. 92-386, eff. 1-1-02.)

(215 ILCS 5/500-30)
(Section scheduled to be repealed on January 1, 2027)
Sec. 500-30. Application for license.
(a) An individual applying for a resident insurance producer license must make application on a form specified by the Director and declare under penalty of refusal, suspension, or revocation of the license that the statements made in the application are true, correct, and complete to the best of the individual's knowledge and belief. Before approving the application, the Director must find that the individual:
(1) is at least 18 years of age;
(2) is sufficiently rehabilitated in cases in which

the applicant has committed any act that is a ground for denial, suspension, or revocation set forth in Section 500-70, other than convictions set forth in paragraph (6) of subsection (a) of Section 500-70; with respect to applicants with convictions set forth in paragraph (6) of subsection (a) of Section 500-70, the Director shall determine in accordance with Section 500-76 that the conviction will not impair the ability of the applicant to engage in the position for which a license is sought;

(3) has completed, if required by the Director, a

pre-licensing course of study before the insurance exam for the lines of authority for which the individual has applied (an individual who successfully completes the Fire and Casualty pre-licensing courses also meets the requirements for Personal Lines-Property and Casualty);

(4) has paid the fees set forth in Section 500-135;

and

(5) has successfully passed the examinations for the

lines of authority for which the person has applied.

(b) A pre-licensing course of study for each class of insurance for which an insurance producer license is requested must be established in accordance with rules prescribed by the Director and must consist of the following minimum hours:

Class of Insurance

Number of

Hours

Life (Class 1 (a))

20

Accident and Health (Class 1(b) or 2(a))

20

Fire (Class 3)

20

Casualty (Class 2)

20

Personal Lines-Property Casualty

20

Motor Vehicle (Class 2(b) or 3(e))

12.5

7.5 hours of each pre-licensing course must be completed in a classroom setting, except Motor Vehicle, which would require 5 hours in a classroom setting.
(c) A business entity acting as an insurance producer must obtain an insurance producer license. Application must be made using the Uniform Business Entity Application. Before approving the application, the Director must find that:
(1) the business entity has paid the fees set forth

in Section 500-135; and

(2) the business entity has designated a licensed

producer responsible for the business entity's compliance with the insurance laws and rules of this State.

(d) The Director may require any documents reasonably necessary to verify the information contained in an application.
(Source: P.A. 100-286, eff. 1-1-18.)

(215 ILCS 5/500-35)
(Section scheduled to be repealed on January 1, 2027)
Sec. 500-35. License.
(a) Unless denied a license pursuant to Section 500-70, persons who have met the requirements of Sections 500-25 and 500-30 shall be issued a 2-year insurance producer license. An insurance producer may receive qualification for a license in one or more of the following lines of authority:
(1) Life: insurance coverage on human lives including

benefits of endowment and annuities, and may include benefits in the event of death or dismemberment by accident and benefits for disability income.

(2) Variable life and variable annuity products:

insurance coverage provided under variable life insurance contracts and variable annuities.

(3) Accident and health or sickness: insurance

coverage for sickness, bodily injury, or accidental death and may include benefits for disability income.

(4) Property: insurance coverage for the direct or

consequential loss or damage to property of every kind.

(5) Casualty: insurance coverage against legal

liability, including that for death, injury, or disability or damage to real or personal property.

(6) Personal lines: property and casualty insurance

coverage sold to individuals and families for primarily noncommercial purposes.

(7) Any other line of insurance permitted under State

laws or rules.

(b) An insurance producer license shall remain in effect unless revoked or suspended as long as the fee set forth in Section 500-135 is paid and education requirements for resident individual producers are met by the due date.
(1) Before each license renewal, an insurance

producer must satisfactorily complete at least 24 hours of course study in accordance with rules prescribed by the Director. Three of the 24 hours of course study must consist of classroom ethics instruction. The Director may not approve a course of study unless the course provides for classroom, seminar, webinar, or self-study instruction methods. A course given in a combination instruction method of classroom, seminar, webinar, or self-study shall be deemed to be a self-study course unless the classroom, seminar, or webinar certified hours meets or exceeds two-thirds of total hours certified for the course. The self-study material used in the combination course must be directly related to and complement the classroom portion of the course in order to be considered for credit. An instruction method other than classroom or seminar shall be considered as self-study methodology. Self-study credit hours require the successful completion of an examination covering the self-study material. The examination may not be self-evaluated. However, if the self-study material is completed through the use of an approved computerized interactive format whereby the computer validates the successful completion of the self-study material, no additional examination is required. The self-study credit hours contained in a certified course shall be considered classroom hours when at least two-thirds of the hours are given as classroom or seminar instruction.

(2) An insurance producer license automatically

terminates when an insurance producer fails to successfully meet the requirements of item (1) of subsection (b) of this Section. The producer must complete the course in advance of the renewal date to allow the education provider time to report the credit to the Department.

(c) A provider of a pre-licensing or continuing education course required by Section 500-30 and this Section must pay a registration fee and a course certification fee for each course being certified as provided by Section 500-135.
(d) An individual insurance producer who allows his or her license to lapse may, within 12 months after the due date of the renewal fee, be issued a license without the necessity of passing a written examination. However, a penalty in the amount of double the unpaid renewal fee shall be required after the due date.
(e) A licensed insurance producer who is unable to comply with license renewal procedures due to military service may request a waiver of those procedures.
(f) The license must contain the licensee's name, address, and personal identification number, the date of issuance, the lines of authority, the expiration date, and any other information the Director deems necessary.
(g) Licensees must inform the Director by any means acceptable to the Director of a change of address within 30 days after the change.
(h) In order to assist in the performance of the Director's duties, the Director may contract with a non-governmental entity including the National Association of Insurance Commissioners (NAIC), or any affiliates or subsidiaries that the NAIC oversees, to perform any ministerial functions, including collection of fees, related to producer licensing that the Director and the non-governmental entity may deem appropriate.
(Source: P.A. 96-839, eff. 1-1-10; 97-113, eff. 7-14-11.)

(215 ILCS 5/500-40)
(Section scheduled to be repealed on January 1, 2027)
Sec. 500-40. Nonresident licensing.
(a) Unless denied a license pursuant to Section 500-70, a nonresident person shall receive a nonresident producer license if:
(1) the person is currently licensed as a resident

and in good standing in his or her home state;

(2) the person has submitted the proper request for a

license and has paid the fees required by Section 500-135;

(3) the person has submitted or transmitted to the

Director the application for a license that the person submitted to his or her home state or, instead of that application, a completed Uniform Application; and

(4) the person's home state awards nonresident

producer licenses to residents of this State on the same basis.

(b) The Director may verify the producer's licensing status through the Producer Database maintained by the National Association of Insurance Commissioners or its affiliates or subsidiaries or by obtaining certification from the public official having supervision of insurance in the applicant's state of residence that the applicant has passed the written examination for the class of insurance applied for.
(c) A nonresident producer who moves from one state to another state or a resident producer who moves from this State to another state must file a change of address and provide certification from the new resident state within 30 days after the change of legal residence. No fee or license application is required.
(d) Notwithstanding any other provision of this Article, a person licensed as a surplus lines producer in his or her home state shall receive a nonresident surplus lines producer license pursuant to subsection (a) of this Section. Except as provided in subsection (a), nothing in this Section supersedes any provision of Section 445 of this Code.
(e) Notwithstanding any other provision of this Article, a person licensed as a limited lines producer in his or her home state shall receive a nonresident limited lines producer license, pursuant to subsection (a) of this Section, granting the same scope of authority as granted under the license issued by the producer's home state. For the purposes of this subsection, limited line insurance is any authority granted by the home state that restricts the authority of the license to less than the total authority prescribed in the associated major lines pursuant to items (1) through (5) of subsection (a) of Section 500-35.
(Source: P.A. 92-386, eff. 1-1-02.)

(215 ILCS 5/500-45)
(Section scheduled to be repealed on January 1, 2027)
Sec. 500-45. Exemption from examination.
(a) An individual who applies for an insurance producer license in this State who was previously licensed for the same lines of authority in another state shall not be required to complete any pre-licensing education or examination. This exemption is only available if the person is currently licensed in that state or if the application is received within 90 days after the cancellation of the applicant's previous license and if the prior state issues a certification that, at the time of cancellation, the applicant was in good standing in that state or the state's Producer Database records, maintained by the National Association of Insurance Commissioners, its affiliates, or subsidiaries indicate that the producer is or was licensed in good standing for the line of authority requested.
(b) A person licensed as an insurance producer in another state who moves to this State must make application within 90 days after establishing legal residence to become a resident licensee pursuant to Section 500-30. A pre-licensing education or examination is not required of that person to obtain any line of authority previously held in the prior state except when the Director determines otherwise by rule.
(Source: P.A. 92-386, eff. 1-1-02.)

(215 ILCS 5/500-50)
(Section scheduled to be repealed on January 1, 2027)
Sec. 500-50. Insurance producers; examination statistics.
(a) The use of examinations for the purpose of determining qualifications of persons to be licensed as insurance producers has a direct and far-reaching effect on persons seeking those licenses, on insurance companies, and on the public. It is in the public interest and it will further the public welfare to insure that examinations for licensing do not have the effect of unlawfully discriminating against applicants for licensing as insurance producers on the basis of race, color, national origin, or sex.
(b) As used in this Section, the following words have the meanings given in this subsection.
Examination. "Examination" means the examination in each line of insurance administered pursuant to Section 500-30.
Examinee. "Examinee" means a person who takes an examination.
Part. "Part" means a portion of an examination for which a score is calculated.
Operational item. "Operational item" means a test question considered in determining an examinee's score.
Test form. "Test form" means the test booklet or instrument used for a part of an examination.
Pretest item. "Pretest item" means a prospective test question that is included in a test form in order to assess its performance, but is not considered in determining an examinee's score.
Minority group or examinees. "Minority group" or "minority examinees" means examinees who are American Indian or Alaska Native, Asian, Black or African American, Hispanic or Latino, or Native Hawaiian or Other Pacific Islander.
Correct-answer rate. "Correct-answer rate" for an item means the number of examinees who provided the correct answer on an item divided by the number of examinees who answered the item.
Correlation. "Correlation" means a statistical measure of the relationship between performance on an item and performance on a part of the examination.
(c) The Director shall ask each examinee to self-report on a voluntary basis on the answer sheet, application form, or by other appropriate means, the following information:
(1) race or ethnicity (American Indian or Alaska

Native, Asian, Black or African American, Hispanic or Latino, Native Hawaiian or Other Pacific Islander, or White);

(2) education (8th grade or less; less than 12th

grade; high school diploma or high school equivalency certificate; some college, but no 4-year degree; or 4-year degree or more); and

(3) gender (male or female).
The Director must advise all examinees that they are not required to provide this information, that they will not be penalized for not doing so, and that the Director will use the information provided exclusively for research and statistical purposes and to improve the quality and fairness of the examinations.
(d) No later than May 1 of each year, the Director must prepare, publicly announce, and publish an Examination Report of summary statistical information relating to each examination administered during the preceding calendar year. Each Examination Report shall show with respect to each examination:
(1) For all examinees combined and separately by race

or ethnicity, by educational level, by gender, by educational level within race or ethnicity, by education level within gender, and by race or ethnicity within gender:

(A) number of examinees;
(B) percentage and number of examinees who passed

each part;

(C) percentage and number of examinees who passed

all parts;

(D) mean scaled scores on each part; and
(E) standard deviation of scaled scores on each

part.

(2) For male examinees, female examinees, Black or

African American examinees, white examinees, American Indian or Alaska Native examinees, Asian examinees, Hispanic or Latino examinees, and Native Hawaiian or Other Pacific Islander, respectively, with a high school diploma or high school equivalency certificate, the distribution of scaled scores on each part.

No later than May 1 of each year, the Director must prepare and make available on request an Item Report of summary statistical information relating to each operational item on each test form administered during the preceding calendar year. The Item Report shall show, for each operational item, for all examinees combined and separately for Black or African American examinees, white examinees, American Indian or Alaska Native examinees, Asian examinees, Hispanic or Latino examinees, and Native Hawaiian or Other Pacific Islander, the correct-answer rates and correlations.
The Director is not required to report separate statistical information for any group or subgroup comprising fewer than 50 examinees.
(e) The Director must obtain a regular analysis of the data collected under this Section, and any other relevant information, for purposes of the development of new test forms. The analysis shall continue the implementation of the item selection methodology as recommended in the Final Report of the Illinois Insurance Producer's Licensing Examination Advisory Committee dated November 19, 1991, and filed with the Department unless some other methodology is determined by the Director to be as effective in minimizing differences between white and minority examinee pass-fail rates.
(f) The Director has the discretion to set cutoff scores for the examinations, provided that scaled scores on test forms administered after July 1, 1993, shall be made comparable to scaled scores on test forms administered in 1991 by use of professionally acceptable methods so as to minimize changes in passing rates related to the presence or absence of or changes in equating or scaling equations or methods or content outlines. Each calendar year, the scaled cutoff score for each part of each examination shall fluctuate by no more than the standard error of measurement from the scaled cutoff score employed during the preceding year.
(g) No later than May 1, 2003 and no later than May 1 of every fourth year thereafter, the Director must release to the public and make generally available one representative test form and set of answer keys for each part of each examination.
(h) The Director must maintain, for a period of 3 years after they are prepared or used, all registration forms, test forms, answer sheets, operational items and pretest items, item analyses, and other statistical analyses relating to the examinations. All personal identifying information regarding examinees and the content of test items must be maintained confidentially as necessary for purposes of protecting the personal privacy of examinees and the maintenance of test security.
(i) In administering the examinations, the Director must make such accommodations for examinees with disabilities as are reasonably warranted by the particular disability involved, including the provision of additional time if necessary to complete an examination or special assistance in taking an examination.
(j) For the purposes of this Section:
(1) "American Indian or Alaska Native" means a person

having origins in any of the original peoples of North and South America, including Central America, and who maintains tribal affiliation or community attachment.

(2) "Asian" means a person having origins in any of

the original peoples of the Far East, Southeast Asia, or the Indian subcontinent, including, but not limited to, Cambodia, China, India, Japan, Korea, Malaysia, Pakistan, the Philippine Islands, Thailand, and Vietnam.

(3) "Black or African American" means a person having

origins in any of the black racial groups of Africa. Terms such as "Haitian" or "Negro" can be used in addition to "Black or African American".

(4) "Hispanic or Latino" means a person of Cuban,

Mexican, Puerto Rican, South or Central American, or other Spanish culture or origin, regardless of race.

(5) "Native Hawaiian or Other Pacific Islander" means

a person having origins in any of the original peoples of Hawaii, Guam, Samoa, or other Pacific Islands.

(6) "White" means a person having origins in any of

the original peoples of Europe, the Middle East, or North Africa.

(Source: P.A. 98-718, eff. 1-1-15; 99-143, eff. 7-27-15.)

(215 ILCS 5/500-55)
(Section scheduled to be repealed on January 1, 2027)
Sec. 500-55. Assumed names. An insurance producer doing business under any name other than the producer's legal name must notify the Director before using the assumed name.
(Source: P.A. 92-386, eff. 1-1-02.)

(215 ILCS 5/500-60)
(Section scheduled to be repealed on January 1, 2027)
Sec. 500-60. Temporary licensing.
(a) The Director may issue a temporary insurance producer license for a period not to exceed 180 days and, at the discretion of the Director, may renew the temporary producer license for an additional 180 days without requiring an examination if the Director deems that the temporary license is necessary for the servicing of an insurance business in the following cases:
(1) to the surviving spouse or court-appointed

personal representative of a licensed insurance producer who dies or becomes a person with a mental or physical disability to allow adequate time for the sale of the insurance business owned by the producer or for the recovery or return of the producer to the business or to provide for the training and licensing of new personnel to operate the producer's business;

(2) to a member or employee of a business entity

licensed as an insurance producer, upon the death or disability of an individual designated in the business entity application or the license; or

(3) to the designee of a licensed insurance producer

entering active service in the armed forces of the United States of America.

(b) The Director may by order limit the authority of any temporary licensee in any way deemed necessary to protect insureds and the public. The Director may require the temporary licensee to have a suitable sponsor who is a licensed producer or insurer and who assumes responsibility for all acts of the temporary licensee and may impose other similar requirements designed to protect insureds and the public. The Director may by order revoke a temporary license if the interest of insureds or the public are endangered. A temporary license may not continue after the owner or the personal representative disposes of the business.
(c) Before any temporary insurance producer license is issued, there must be filed with the Director a written application by the person desiring the license in the form, with the supplements, and containing the information that the Director requires. License fees, as provided for in Section 500-135, must be paid upon the issuance of the original temporary insurance producer license, but not for any renewal thereof.
(Source: P.A. 99-143, eff. 7-27-15.)

(215 ILCS 5/500-65)
(Section scheduled to be repealed on January 1, 2027)
Sec. 500-65. Temporary insurance producer license for an applicant.
(a) The Director may grant a temporary insurance producer license to an applicant for an insurance producer license, without requiring an examination, for a period of 90 days, when the applicant otherwise meets the requirements of this Article. During that 90-day period, the applicant must be enrolled in a training course or training program conducted by or on behalf of the appointing insurance company and be in the process of fulfilling the pre-licensing requirements of Sections 500-25 and 500-30.
(b) An individual applicant may not hold more than one temporary insurance producer license during his or her lifetime.
(c) The Director may refuse to grant temporary insurance producer licenses to applicants from an insurance company when during a 6-month period more than 50% of that company's temporary insurance producer license holders have failed to obtain insurance producer licenses prior to the expiration of their temporary insurance producer licenses.
(d) Before the Director approves any temporary insurance producer license, the insurance company requesting the license must file with the Director an application and the fee required by Section 500-135. The application must be made on the form and in the manner the Director requires.
(Source: P.A. 92-386, eff. 1-1-02.)

(215 ILCS 5/500-70)
(Section scheduled to be repealed on January 1, 2027)
Sec. 500-70. License denial, nonrenewal, or revocation.
(a) The Director may place on probation, suspend, revoke, or refuse to issue or renew an insurance producer's license or may levy a civil penalty in accordance with this Section or take any combination of actions, for any one or more of the following causes:
(1) providing incorrect, misleading, incomplete, or

materially untrue information in the license application;

(2) violating any insurance laws, or violating any

rule, subpoena, or order of the Director or of another state's insurance commissioner;

(3) obtaining or attempting to obtain a license

through misrepresentation or fraud;

(4) improperly withholding, misappropriating or

converting any moneys or properties received in the course of doing insurance business;

(5) intentionally misrepresenting the terms of an

actual or proposed insurance contract or application for insurance;

(6) having been convicted of a felony, unless the

individual demonstrates to the Director sufficient rehabilitation to warrant the public trust; consideration of such conviction of an applicant shall be in accordance with Section 500-76;

(7) having admitted or been found to have committed

any insurance unfair trade practice or fraud;

(8) using fraudulent, coercive, or dishonest

practices, or demonstrating incompetence, untrustworthiness or financial irresponsibility in the conduct of business in this State or elsewhere;

(9) having an insurance producer license, or its

equivalent, denied, suspended, or revoked in any other state, province, district or territory;

(10) forging a name to an application for insurance

or to a document related to an insurance transaction;

(11) improperly using notes or any other reference

material to complete an examination for an insurance license;

(12) knowingly accepting insurance business from an

individual who is not licensed;

(13) failing to comply with an administrative or

court order imposing a child support obligation;

(14) failing to pay state income tax or penalty or

interest or comply with any administrative or court order directing payment of state income tax or failed to file a return or to pay any final assessment of any tax due to the Department of Revenue;

(15) failing to make satisfactory repayment to the

Illinois Student Assistance Commission for a delinquent or defaulted student loan; or

(16) failing to comply with any provision of the

Viatical Settlements Act of 2009.

(b) If the action by the Director is to nonrenew, suspend, or revoke a license or to deny an application for a license, the Director shall notify the applicant or licensee and advise, in writing, the applicant or licensee of the reason for the suspension, revocation, denial or nonrenewal of the applicant's or licensee's license. The applicant or licensee may make written demand upon the Director within 30 days after the date of mailing for a hearing before the Director to determine the reasonableness of the Director's action. The hearing must be held within not fewer than 20 days nor more than 30 days after the mailing of the notice of hearing and shall be held pursuant to 50 Ill. Adm. Code 2402.
(c) The license of a business entity may be suspended, revoked, or refused if the Director finds, after hearing, that an individual licensee's violation was known or should have been known by one or more of the partners, officers, or managers acting on behalf of the partnership, corporation, limited liability company, or limited liability partnership and the violation was neither reported to the Director nor corrective action taken.
(d) In addition to or instead of any applicable denial, suspension, or revocation of a license, a person may, after hearing, be subject to a civil penalty of up to $10,000 for each cause for denial, suspension, or revocation, however, the civil penalty may total no more than $100,000.
(e) The Director has the authority to enforce the provisions of and impose any penalty or remedy authorized by this Article against any person who is under investigation for or charged with a violation of this Code or rules even if the person's license or registration has been surrendered or has lapsed by operation of law.
(f) Upon the suspension, denial, or revocation of a license, the licensee or other person having possession or custody of the license shall promptly deliver it to the Director in person or by mail. The Director shall publish all suspensions, denials, or revocations after the suspensions, denials, or revocations become final in a manner designed to notify interested insurance companies and other persons.
(g) A person whose license is revoked or whose application is denied pursuant to this Section is ineligible to apply for any license for 3 years after the revocation or denial. A person whose license as an insurance producer has been revoked, suspended, or denied may not be employed, contracted, or engaged in any insurance related capacity during the time the revocation, suspension, or denial is in effect.
(Source: P.A. 100-286, eff. 1-1-18.)

(215 ILCS 5/500-75)
Sec. 500-75. (Repealed).
(Source: P.A. 92-386, eff. 1-1-02. Repealed by P.A. 96-1332, eff. 1-1-11.)

(215 ILCS 5/500-76)
(Section scheduled to be repealed on January 1, 2027)
Sec. 500-76. Applicant convictions.
(a) The Director and the Department shall not require applicants to report the following information and shall not collect and consider the following criminal history records in connection with an insurance producer license application:
(1) Juvenile adjudications of delinquent minors as

defined in Section 5-105 of the Juvenile Court Act of 1987, subject to the restrictions set forth in Section 5-130 of that Act.

(2) Law enforcement records, court records, and

conviction records of an individual who was 17 years old at the time of the offense and before January 1, 2014, unless the nature of the offense required the individual to be tried as an adult.

(3) Records of arrest not followed by a charge or

conviction.

(4) Records of arrest where charges were dismissed

unless related to the duties and responsibilities of an insurance producer. However, applicants shall not be asked to report any arrests, and any arrest not followed by a conviction shall not be the basis of a denial and may be used only to assess an applicant's rehabilitation.

(5) Convictions overturned by a higher court.
(6) Convictions or arrests that have been sealed or

expunged.

(b) The Director, upon a finding that an applicant for a license under this Act was previously convicted of a felony, shall consider any mitigating factors and evidence of rehabilitation contained in the applicant's record, including any of the following factors and evidence, to determine if a license may be denied because the prior conviction will impair the ability of the applicant to engage in the position for which a license is sought:
(1) the bearing, if any, of the offense for which

the applicant was previously convicted on the duties and functions of the position for which a license is sought;

(2) whether the conviction suggests a future

propensity to endanger the safety and property of others while performing the duties and responsibilities for which a license is sought;

(3) whether 5 years since a felony conviction or 3

years since release from confinement for the conviction, whichever is later, have passed without a subsequent conviction;

(4) if the applicant was previously licensed or

employed in this State or other states or jurisdictions, then the lack of prior misconduct arising from or related to the licensed position or position of employment;

(5) the age of the person at the time of the criminal

offense;

(6) successful completion of sentence and, for

applicants serving a term of parole or probation, a progress report provided by the applicant's probation or parole officer that documents the applicant's compliance with conditions of supervision;

(7) evidence of the applicant's present fitness and

professional character;

(8) evidence of rehabilitation or rehabilitative

effort during or after incarceration or during or after a term of supervision, including, but not limited to, a certificate of good conduct under Section 5-5.5-25 of the Unified Code of Corrections or certificate of relief from disabilities under Section 5-5.5-10 of the Unified Code of Corrections; and

(9) any other mitigating factors that contribute to

the person's potential and current ability to perform the duties and responsibilities of an insurance producer.

(c) If a nonresident licensee meets the standards set forth in items (1) through (4) of subsection (a) of Section 500-40 and has received consent pursuant to 18 U.S.C. 1033(e)(2) from his or her home state, the Director shall grant the nonresident licensee a license.
(d) If the Director refuses to issue a license to an applicant based upon a conviction or convictions in whole or in part, then the Director shall notify the applicant of the denial in writing with the following included in the notice of denial:
(1) a statement about the decision to refuse to issue

a license;

(2) a list of convictions that the Director

determined will impair the applicant's ability to engage in the position for which a license is sought;

(3) a list of the convictions that were the sole or

partial basis for the refusal to issue a license; and

(4) a summary of the appeal process or the earliest

the applicant may reapply for a license, whichever is applicable.

(Source: P.A. 100-286, eff. 1-1-18.)

(215 ILCS 5/500-77)
(Section scheduled to be repealed on January 1, 2027)
Sec. 500-77. Policyholder information and exclusive ownership of expirations.
(a) As used in this Section, "expirations" means all information relative to an insurance policy including, but not limited to, the name and address of the insured, the location and description of the property insured, the value of the insurance policy, the inception date, the renewal date, and the expiration date of the insurance policy, the premiums, the limits and a description of the terms and coverage of the insurance policy, and any other personal and privileged information, as defined by Section 1003 of this Code, compiled by a business entity or furnished by the insured to the insurer or any agent, contractor, or representative of the insurer.
For purposes of this Section only, a business entity also includes a sole proprietorship that transacts the business of insurance as an insurance agency.
(b) All "expirations" as defined in subsection (a) of this Section shall be mutually and exclusively owned by the insured and the business entity. The limitations on the use of expirations as provided in subsections (c) and (d) of this Section shall be for mutual benefit of the insured and the business entity.
(c) Except as otherwise provided in this Section, for purposes of soliciting, selling, or negotiating the renewal or sale of insurance coverage, insurance products, or insurance services or for any other marketing purpose, a business entity shall own and have the exclusive use of expirations, records, and other written or electronically stored information directly related to an insurance application submitted by, or an insurance policy written through, the business entity. No insurance company, managing general agent, surplus lines insurance broker, wholesale broker, group self-insurance fund, third-party administrator, or any other entity, other than a financial institution as defined in Section 1402 of this Code, shall use such expirations, records, or other written or electronically stored information to solicit, sell, or negotiate the renewal or sale of insurance coverage, insurance products, or insurance services to the insured or for any other marketing purposes, either directly or by providing such information to others, without, separate from the general agency contract, the written consent of the business entity. However, such expirations, records, or other written or electronically stored information may be used for any purpose necessary for placing such business through the insurance producer including reviewing an application and issuing or renewing a policy and for loss control services.
(d) With respect to a business entity, this Section shall not apply:
(1) when the insured requests either orally or in

writing that another business entity obtain quotes for insurance from another insurance company or when the insured requests in writing individually or through another business entity, that the insurance company renew the policy;

(2) to policies in the Illinois Fair Plan, the

Illinois Automobile Insurance Plan, or the Illinois Assigned Risk Plan for coverage under the Workers' Compensation Act and the Workers' Occupational Diseases Act;

(3) when the insurance producer is employed by or has

agreed to act exclusively or primarily for one company or group of affiliated insurance companies or to a producer who submits to the company or group of affiliated companies that are organized to transact business in this State as a reciprocal company, as defined in Article IV of this Code, every request or application for insurance for the classes and lines underwritten by the company or group of affiliated companies;

(4) to policies providing life and accident and

health insurance;

(5) when the business entity is in default for

nonpayment of premiums under the contract with the insurer or is guilty of conversion of the insured's or insurer's premiums or its license is revoked by or surrendered to the Department;

(6) to any insurance company's obligations under

Sections 143.17 and 143.17a of this Code; or

(7) to any insurer that, separate from a producer or

business entity, creates, develops, compiles, and assembles its own, identifiable expirations as defined in subsection (a).

For purposes of this Section, an insurance producer shall be deemed to have agreed to act primarily for one company or a group of affiliated insurance companies if the producer (i) receives 75% or more of his or her insurance related commissions from one company or a group of affiliated companies or (ii) places 75% or more of his or her policies with one company or a group of affiliated companies.
Nothing in this Section prohibits an insurance company, with respect to any items herein, from conveying to the insured or the business entity any additional benefits or ownership rights including, but not limited to, the ownership of expirations on any policy issued or the imposition of further restrictions on the insurance company's use of the insured's personal information.
(e) Nothing in this Section prevents a financial institution, as defined in Section 1402 of this Code, from obtaining from the insured, the insurer, or the business entity the expiration dates of an insurance policy placed on collateral or otherwise used as security in connection with a loan made or serviced by the financial institution when the financial institution requires the expiration dates for evidence of insurance.
(f) For purposes of this Section, "financial institution" does not include an insurance company, business entity, managing general agent, surplus lines broker, wholesale broker, group self-funded insurance fund, or third-party administrator.
(g) The Director may adopt rules in accordance with Section 401 of this Code for the enforcement of this Section.
(h) This Section applies to the expirations relative to all policies of insurance bound, applied for, sold, renewed, or otherwise taking effect on or after June 1, 2001.
(Source: P.A. 94-248, eff. 7-19-05.)

(215 ILCS 5/500-80)
(Section scheduled to be repealed on January 1, 2027)
Sec. 500-80. Commissions.
(a) An insurer or insurance producer may not pay a commission, service fee, brokerage, or other valuable consideration to a person for selling, soliciting, or negotiating insurance in this State if that person is required to be licensed under this Article and is not so licensed at the time of selling, soliciting, or negotiating the insurance.
(b) A person may not accept a commission, service fee, brokerage, or other valuable consideration for selling, soliciting, or negotiating insurance in this State if that person is required to be licensed under this Article and is not so licensed.
(c) Renewal or other deferred commissions may be paid to a person for selling, soliciting, or negotiating insurance in this State if the person was required to be licensed under this Article at the time of the sale, solicitation, or negotiation and was so licensed at that time.
(d) An insurer or insurance producer may pay or assign commissions, service fees, brokerages, or other valuable consideration to an insurance agency or to persons who do not sell, solicit, or negotiate insurance in this State, unless the payment would violate Section 151 of this Code.
(e) When an insurance producer or business entity charges any fee or compensation separate from commissions deductible from, or directly attributable to, premiums on insurance policies or contracts, it must comply with all of the following:
(1) It must provide written disclosure to the

consumer or contracting party that clearly specifies the amount or extent of the compensation or fee prior to the delivery of the corresponding policy. A copy of the written disclosure must be maintained by the producer or business entity that collects the compensation or fee for a period of 7 years.

(2) If the combined compensation or fee exceeds 10%

of a directly attributable premium amount of a corresponding contract or policy, the disclosure must also include the signature of the consumer or contracting party acknowledging the compensation or fee.

(3) If an insurance policy or contract is cancelled

for any reason within 90 days following the inception date, the producer or business entity shall refund to the consumer a prorated portion of the fee or compensation within 30 days after the producer or business entity receives proper documentation that the corresponding insurance policy or contract has been cancelled. At no time shall a producer or business entity charge the consumer a fee or compensation for cancellation of any insurance policy or contract.

(4) If the policy file contains documentation that

the producer performed a service corresponding to the applicable coverage or policy and the written disclosure stated that the fees were fully earned, then those fees shall be fully earned at inception of the disclosure's execution.

(Source: P.A. 92-386, eff. 1-1-02; 92-587, eff. 6-26-02.)

(215 ILCS 5/500-85)
(Section scheduled to be repealed on January 1, 2027)
Sec. 500-85. Notification of termination; immunity; confidentiality.
(a) An insurer or authorized representative of an insurer that terminates the appointment, employment, contract, or other insurance business relationship with a producer must notify the Director within 30 days following the effective date of the termination, using a format prescribed by the Director, if the reason for termination is one of the reasons set forth in Section 500-70 or the insurer has knowledge the producer was found by a court, government body, or self-regulatory organization authorized by law to have engaged in any of the activities in Section 500-70. Upon written request by the Director, the insurer must provide additional information, documents, records, or other data pertaining to the termination or activity of the producer.
(b) The insurer or the authorized representative of the insurer must promptly notify the Director in a format acceptable to the Director if, upon further review or investigation, the insurer discovers additional information that would have been reportable to the Director in accordance with subsection (a) had the insurer then known of its existence.
(c) Within 15 days after making the notification required by subsections (a) and (b), the insurer must mail a copy of the notification to the producer at his or her last known address. If the producer is terminated for cause for any of the reasons listed in Section 500-70, the insurer must provide a copy of the notification to the producer at his or her last known address by certified mail, return receipt requested, postage prepaid or by overnight delivery using a nationally recognized carrier.
Within 30 days after the producer has received the original or additional notification, the producer may file written comments concerning the substance of the notification with the Director. The producer must, by the same means, simultaneously send a copy of the comments to the reporting insurer, and the comments shall become a part of the Director's file and accompany every copy of a report distributed or disclosed for any reason about the producer as permitted under this Code.
(d) There shall be no liability on the part of, nor shall a cause of action of any nature arise against, an insurer, the authorized representative of the insurer, a producer, the Director, or an organization of which the Director is a member for any information, documents, records, or statements provided pursuant to this Section.
(e) An insurer, the authorized representative of the insurer, or a producer that fails to report as required under the provisions of this Section or that is found to have reported with malicious intent by a court of competent jurisdiction may, after notice and hearing, have its license or certificate of authority suspended or revoked and may be subjected to a civil penalty.
(Source: P.A. 92-386, eff. 1-1-02.)

(215 ILCS 5/500-90)
(Section scheduled to be repealed on January 1, 2027)
Sec. 500-90. Reciprocity.
(a) The Director shall waive any requirements for a nonresident license applicant with a valid license from his or her home state, except the requirements imposed by Section 500-40 of this Article, if the applicant's home state awards nonresident licenses to residents of this State on the same basis.
(b) A nonresident producer's satisfaction of his or her home state's continuing education requirements for licensed insurance producers shall constitute satisfaction of this State's continuing education requirements if the non-resident producer's home state recognizes the satisfaction of its continuing education requirements imposed upon producers from this State on the same basis.
(Source: P.A. 92-386, eff. 1-1-02.)

(215 ILCS 5/500-95)
(Section scheduled to be repealed on January 1, 2027)
Sec. 500-95. Reporting of actions. An individual who, while licensed as an insurance producer, is convicted of a felony, must report the conviction to the Director within 30 days after the entry date of the judgment. Within that 30-day period, the individual must also provide the Director with a copy of the judgment, the probation or commitment order, and any other relevant documents.
(Source: P.A. 92-386, eff. 1-1-02.)

(215 ILCS 5/500-100)
(Section scheduled to be repealed on January 1, 2027)
Sec. 500-100. Limited lines producer license.
(a) An individual who is at least 18 years of age and whom the Director considers to be competent, trustworthy, and of good business reputation may obtain a limited lines producer license for one or more of the following classes:
(1) travel insurance, as defined in Section 500-10 of

this Article;

(2) industrial life insurance, as defined in Section

228 of this Code;

(3) industrial accident and health insurance, as

defined in Section 368 of this Code;

(4) insurance issued by a company organized under the

Farm Mutual Insurance Company Act of 1986;

(5) legal expense insurance;
(6) enrollment of recipients of public aid or

medicare in a health maintenance organization;

(7) a limited health care plan issued by an

organization having a certificate of authority under the Limited Health Service Organization Act;

(8) credit life and credit accident and health

insurance and other credit insurance policies approved or permitted by the Director; a credit insurance company must conduct a training program in which an applicant shall receive basic instruction about the credit insurance products that he or she will be selling.

(b) The application for a limited lines producer license must be submitted on a form prescribed by the Director by a designee of the insurance company, health maintenance organization, or limited health service organization appointing the limited insurance representative. The insurance company, health maintenance organization, or limited health service organization must pay the fee required by Section 500-135.
(c) A limited lines producer may represent more than one insurance company, health maintenance organization, or limited health service organization.
(d) An applicant who has met the requirements of this Section shall be issued a perpetual limited lines producer license.
(e) A limited lines producer license shall remain in effect as long as the appointing insurance company pays the respective fee required by Section 500-135 prior to January 1 of each year, unless the license is revoked or suspended pursuant to Section 500-70. Failure of the insurance company to pay the license fee or to submit the required documents shall cause immediate termination of the limited line insurance producer license with respect to which the failure occurs.
(f) A limited lines producer license may be terminated by the insurance company or the licensee.
(g) A person whom the Director considers to be competent, trustworthy, and of good business reputation may be issued a car rental limited line license. A car rental limited line license for a rental company shall remain in effect as long as the car rental limited line licensee pays the respective fee required by Section 500-135 prior to the next fee date unless the car rental license is revoked or suspended pursuant to Section 500-70. Failure of the car rental limited line licensee to pay the license fee or to submit the required documents shall cause immediate suspension of the car rental limited line license. A car rental limited line license for rental companies may be voluntarily terminated by the car rental limited line licensee. The license fee shall not be refunded upon termination of the car rental limited line license by the car rental limited line licensee.
(g-5) A business entity may be issued a limited lines producer license for credit life and credit accident and health insurance and other credit insurance policies approved or permitted by the Director, provided that:
(1) application for the limited lines producer

license for credit insurance is made on a form specified by the Director;

(2) the appointing insurance company has paid the

application fee amount required by the Director for the business entity's application; and

(3) the business entity has designated an individual

with an in force limited license producer license issued under paragraph (8) of subsection (a) of this Section to be responsible for the business entity's compliance with the insurance laws and regulations of this State related to credit life and credit accident and health insurance and other credit insurance policies approved or permitted by the Director that are offered or sold by that business entity.

Except as specifically authorized by paragraph (8) of subsection (a) of this Section or this subsection (g-5), a business entity holding a limited lines license under this subsection (g-5) may not advertise, represent, or otherwise hold itself or any of its employees out as licensed insurers, insurance producers, insurance agents, or insurance brokers.
(h) A limited lines producer issued a license pursuant to this Section is not subject to the requirements of Section 500-30.
(i) A limited lines producer license must contain the name, address and personal identification number of the licensee, the date the license was issued, general conditions relative to the license's expiration or termination, and any other information the Director considers proper. A limited line producer license, if applicable, must also contain the name and address of the appointing insurance company.
(Source: P.A. 98-159, eff. 8-2-13; 98-756, eff. 7-16-14; 98-1165, eff. 6-1-15; 99-161, eff. 1-1-16.)

(215 ILCS 5/500-105)
(Section scheduled to be repealed on January 1, 2027)
Sec. 500-105. Car rental limited line license for rental companies.
(a) A rental company must obtain a producer license or obtain a car rental limited line license before offering or selling insurance in connection with and incidental to the rental of vehicles. The sale of the insurance may occur at the rental office or by preselection of coverage in a master, corporate, group rental, or individual agreement. The following general categories of coverage may be offered or sold:
(1) personal accident insurance covering the risks of

travel including, but not limited to, accident and health insurance that provides coverage, as applicable, to renters and other rental vehicle occupants for accidental death or dismemberment and reimbursement for medical expenses resulting from an accident that occurs during the rental period;

(2) liability insurance, including uninsured and

underinsured motorist coverage, that provides coverage, as applicable, to renters and other authorized drivers of rental vehicles for liability arising from the operation of the rental vehicle;

(3) personal effects insurance that provides

coverage, as applicable, to renters and other vehicle occupants for the loss of, or damage to, personal effects that occurs during the rental period;

(4) roadside assistance and emergency sickness

protection programs; and

(5) any other travel or auto-related coverage that a

rental company offers in connection with and incidental to the rental of vehicles.

(b) Insurance may not be offered by a car rental limited line producer pursuant to this Section unless:
(1) the rental company has applied for and obtained a

car rental limited line license;

(2) the rental period of the rental agreement does

not exceed 30 consecutive days;

(3) at every rental location where rental agreements

are executed, brochures or other written materials are readily available to the prospective renter that:

(A) summarize clearly and correctly, the material

terms of coverage offered to renters, including the identity of the insurer;

(B) disclose that the coverage offered by the

rental company may provide a duplication of coverage already provided by a renter's personal automobile insurance policy, homeowner's insurance policy, personal liability insurance policy, or other source of coverage;

(C) state that the purchase by the renter of the

kinds of coverage specified in this Section is not required in order to rent a vehicle; and

(D) describe the process for filing a claim in

the event the renter elects to purchase coverage and in the event of a claim; and

(4) evidence of coverage in the rental agreement is

disclosed to every renter who elects to purchase such coverage.

(c) Car rental company franchisees must apply for a car rental limited line license independent of the franchisor if insurance provided pursuant to this Section is offered by the franchisee.
(d) A car rental limited line license issued under this Section shall also authorize any employee of the car rental limited line licensee to act individually on behalf and under the supervision of the car rental limited line licensee with respect to the kinds of coverage specified in this Section.
(e) A rental company licensed pursuant to this Section must conduct a training program in which employees being trained shall receive basic instruction about the kinds of coverage specified in this Section and offered for purchase by prospective renters of rental vehicles.
(f) Notwithstanding any other provision of this Section or any rule adopted by the Director, a car rental limited line producer pursuant to this Section is not required to treat moneys collected from renters purchasing insurance when renting vehicles as funds received in a fiduciary capacity, provided that the charges for coverage shall be itemized and be ancillary to a rental transaction.
(g) The sale of insurance not in conjunction with a rental transaction shall not be permitted.
(h) A car rental limited line producer under this Section may not advertise, represent, or otherwise hold itself or any of its employees out as licensed insurers, insurance producers, insurance agents, or insurance brokers.
(i) Direct commissions may not be paid to rental car company employees by the insurer or the customer purchasing insurance products. The rental car company may include insurance products in an overall employee performance compensation incentive program.
(j) An application for a car rental limited line license must be made on a form specified by the Director.
(Source: P.A. 92-386, eff. 1-1-02.)

(215 ILCS 5/500-107)
(Section scheduled to be repealed on January 1, 2027)
Sec. 500-107. Self-service storage facility limited line license for self-storage facilities.
(a) Except as permitted by subsection (j) of this Section, a self-service storage facility must obtain a producer license or obtain a self-service storage facility limited line license before offering or selling insurance in connection with and incidental to the rental of storage space provided by a self-service storage facility. The sale of insurance may occur at the rental office or by preselection of coverage in a master, corporate, group rental, or individual agreement. The following general categories of coverage may be offered or sold:
(1) insurance that provides hazard insurance coverage

to renters for the loss of, or damage to, tangible personal property in storage or in transit during the rental period; or

(2) any other coverage the Director may approve as

meaningful and appropriate in connection with the rental of storage space.

(b) Insurance may not be offered by a self-service storage limited line producer pursuant to this Section unless:
(1) the self-service storage facility has applied for

and obtained a self-service storage facility limited line license;

(2) at every rental location where rental agreements

are executed, brochures or other written materials are readily available to the prospective renter that:

(A) summarize clearly and correctly the material

terms of coverage offered to renters, including the identity of the insurer;

(B) disclose that the coverage offered by the

self-service storage facility may provide a duplication of coverage already provided by the renter's personal homeowner's insurance policy, automobile insurance policy, personal liability insurance policy, or other source of coverage;

(C) state that the purchase by the renter of the

kinds of coverage specified in this Section is not required in order to rent storage space; and

(D) describe the process for filing a claim in

the event the consumer elects to purchase coverage and in the event of a claim; and

(3) evidence of coverage is provided to each renter

who elects to purchase the coverage.

(c) A self-service storage facility limited line license issued under this Section shall also authorize any employee of the self-service storage facility limited line licensee to act individually on behalf and under the supervision of the self-service storage facility limited line licensee with respect to the kinds of coverage specified in this Section.
(d) A self-service storage facility licensed pursuant to this Section must conduct a training program in which employees being trained shall receive basic instruction about the kinds of coverage specified in this Section and offered for purchase by prospective renters of storage space.
(e) Notwithstanding any other provision of this Section or any rule adopted by the Director, a self-service storage facility limited line producer pursuant to this Section is not required to treat moneys collected from renters purchasing insurance when renting storage space as funds received in a fiduciary capacity, provided that the charges for coverage shall be itemized and ancillary to a rental transaction.
(f) The sale of insurance not in conjunction with a rental transaction shall not be permitted.
(g) A self-service storage facility limited line producer under this Section may not advertise, represent, or otherwise hold itself or any of its employees out as licensed insurers, insurance producers, insurance agents, or insurance brokers.
(h) Direct commissions may not be paid to self-service storage facility employees by the insurer or the customer purchasing insurance products. The self-service storage facility may include insurance products in an overall employee performance compensation incentive program.
(i) An application for a self-service storage facility limited line license must be made on a form specified by the Director.
(j) Nothing contained in this Section shall prohibit an unlicensed person from enrolling, issuing, or otherwise distributing certificates of insurance under a group master policy lawfully issued in this or another state when:
(1) the enrollment or distribution is by an employee

of the group master policyholder;

(2) no commission is paid for such enrollment or

distribution;

(3) the distribution is incidental and ancillary to

the primary rental business of the group master policyholder; and

(4) the group master policy is sold to the group

master policyholder by a licensed producer.

(k) Nothing in this Section applies to or affects common carriers regulated by the Illinois Commerce Commission.
(Source: P.A. 93-288, eff. 1-1-04.)

(215 ILCS 5/500-108)
(Section scheduled to be repealed on January 1, 2027)
Sec. 500-108. Travel insurance business entity license.
(a) As used in this Section:
"Offering and disseminating" means the following:
(1) Providing information to a prospective or current

policyholder on behalf of a limited lines travel insurance entity, including brochures, buyer guides, descriptions of coverage, and price.

(2) Referring specific questions regarding coverage

features and benefits from a prospective or current policyholder to a limited lines travel insurance entity.

(3) Disseminating and processing applications for

coverage, coverage selection forms, or other similar forms in response to a request from a prospective or current policyholder.

(4) Collecting premiums from a prospective or current

policyholder on behalf of a limited lines travel insurance entity.

(5) Receiving and recording information from a

policyholder to share with a limited lines travel insurance entity.

"Travel insurance business entity" means a licensed insurance producer designated by an insurer as set forth in subsection (i) of this Section.
"Travel retailer" means a business organization that makes, arranges, or offers travel services and, with respect to travel insurance, is limited to offering and disseminating as defined in this Section, unless otherwise licensed under subsection (c) of this Section.
(b) The Director may issue to a travel insurance business entity that registers travel retailers under its license as described in paragraph (2) of subsection (d) of this Section a producer license as provided in paragraph (6) of subsection (a) of Section 500-35 of this Code. A travel insurance business entity license issued under this Section shall also authorize any employee of the travel insurance business entity to act individually on behalf and under the supervision of the travel insurance business entity licensee with respect to the coverage specified in this Section. Each travel insurance business entity licensed under this Section shall pay the Department a fee of $500 for its initial license and $500 for each renewal license, payable on May 31 annually.
(c) The Director may issue to a travel retailer a limited lines producer license. A travel retailer license issued under this Section shall also authorize any employee of the travel retailer limited line licensee to act individually on behalf and under the supervision of the travel retailer limited line licensee with respect to the coverage specified in this Section.
(d) Notwithstanding any other provision of law, a travel retailer may do the limited activities of offering and disseminating travel insurance on behalf of and under the license of a supervising travel insurance business entity if the following conditions are met:
(1) the travel insurance business entity or travel

retailer provides to purchasers of travel insurance:

(A) a description of the material terms or the

actual material terms of the insurance coverage;

(B) a description of the process for filing a

claim;

(C) a description of the review or

cancellation process for the travel insurance policy; and

(D) the identity and contact information of

the insurer and travel insurance business entity;

(2) at the time of licensure, the travel insurance

business entity shall establish and maintain a register on a form prescribed by the Director of each travel retailer that offers travel insurance on the travel insurance business entity's behalf; the register shall be maintained and updated continuously by the travel insurance business entity and shall include the name, address, and contact information of the travel retailer and an officer or person who directs or controls the travel retailer's operations and the travel retailer's federal tax identification number; the travel insurance business entity shall submit the register to the Director annually on a form and in a manner approved by the Director; the limited lines producer shall also certify that the travel retailer personnel who is offering and disseminating insurance under the travel retailer's registration complies with 18 U.S.C. 1033;

(3) the travel insurance business entity has

designated one of its employees as a licensed individual producer (a designated responsible producer or DRP) responsible for the travel insurance business entity's and its travel retailer's compliance with the travel insurance laws, rules, and regulations of the State;

(4) the travel insurance business entity has paid all

applicable insurance producer licensing fees as set forth in this Code; and

(5) the travel insurance business entity requires

each employee and authorized representative of the travel retailer whose duties include offering and disseminating travel insurance to receive a program of instruction or training that shall be subject to review by the Director; the training material shall, at a minimum, contain instructions on the types of insurance offered, ethical sales practices, and required disclosures to prospective customers.

(e) Any travel retailer offering or disseminating travel insurance shall make available to prospective purchasers brochures or other written materials that:
(1) provide the identity and contact information of

the insurer and the travel insurance business entity;

(2) explain that the purchase of travel insurance is

not required in order to purchase any other product or service from the travel retailer; and

(3) explain that an unlicensed travel retailer is

permitted to provide general information about the insurance offered by the travel retailer, including a description of the coverage and price, but is not qualified or authorized to answer technical questions about the terms and conditions of the insurance offered by the travel retailer or to evaluate the adequacy of the customer's existing insurance coverage.

(f) A travel retailer's employee or authorized representative who is not licensed as an insurance producer may not:
(1) evaluate or interpret the technical terms,

benefits, and conditions of the offered travel insurance coverage;

(2) evaluate or provide advice concerning a

prospective purchaser's existing insurance coverage; or

(3) hold himself, herself, or itself out as a

licensed insurer, licensed producer, or insurance expert.

(g) A travel retailer whose insurance-related activities, and those of its employees and authorized representatives, are limited to offering and disseminating travel insurance on behalf of and under the direction of a travel insurance business entity meeting the conditions stated in this Section is authorized to do so and receive related compensation upon registration by the travel insurance business entity as described in paragraph (2) of subsection (d) of this Section.
(h) Travel insurance may be provided under an individual policy or under a group or master policy.
(i) As the insurer designee, the travel insurance business entity is responsible for the acts of the travel retailer that is registered under its license.
(j) Any entity that violates any provision of this Article shall be subject to all appropriate regulatory action as set forth in this Code.
(Source: P.A. 98-1165, eff. 6-1-15.)

(215 ILCS 5/500-110)
(Section scheduled to be repealed on January 1, 2027)
Sec. 500-110. Regulatory examinations.
(a) The Director may examine any applicant for or holder of an insurance producer license, limited line producer license or temporary insurance producer license or any business entity.
(b) All persons being examined, as well as their officers, directors, insurance producers, limited lines producers, and temporary insurance producers must provide to the Director convenient and free access, at all reasonable hours at their offices, to all books, records, documents, and other papers relating to the persons' insurance business affairs. The officers, directors, insurance producers, limited lines producers, temporary insurance producers, and employees must facilitate and aid the Director in the examinations as much as it is in their power to do so.
(c) The Director may designate an examiner or examiners to conduct any examination under this Section. The Director or his or her designee may administer oaths and examine under oath any individual relative to the business of the person being examined.
(d) The examiners designated by the Director under this Section may make reports to the Director. A report alleging substantive violations of this Article or any rules prescribed by the Director must be in writing and be based upon facts ascertained from the books, records, documents, papers, and other evidence obtained by the examiners or from sworn or affirmed testimony of or written affidavits from the person's officers, directors, insurance producers, limited lines producer, temporary insurance producers, or employees or other individuals, as given to the examiners. The report of an examination must be verified by the examiners.
(e) If a report is made, the Director must either deliver a duplicate of the report to the person being examined or send the duplicate by certified or registered mail to the person's address of record. The Director shall afford the person an opportunity to demand a hearing with reference to the facts and other evidence contained in the report. The person may request a hearing within 14 calendar days after he or she receives the duplicate of the examination report by giving the Director written notice of that request, together with a written statement of the person's objections to the report. The Director must, if requested to do so, conduct a hearing in accordance with Sections 402 and 403 of this Code. The Director must issue a written order based upon the examination report and upon the hearing, if a hearing is held, within 90 days after the report is filed, or within 90 days after the hearing if a hearing is held. If the report is refused or otherwise undeliverable, or a hearing is not requested in a timely fashion, the right to a hearing is waived. After the hearing or the expiration of the time period in which a person may request a hearing, if the examination reveals that the person is operating in violation of any law, rule, or prior order, the Director in the written order may require the person to take any action the Director considers necessary or appropriate in accordance with the report or examination hearing. The order is subject to review under the Administrative Review Law.
(f) The Director may adopt reasonable rules to further the purposes of this Section.
(g) A person who violates or aids and abets any violation of a written order issued under this Section shall be guilty of a business offense and his or her license may be revoked or suspended pursuant to Section 500-70 of this Article and he or she may be subjected to a civil penalty of not more than $20,000.
(Source: P.A. 92-386, eff. 1-1-02; 93-32, eff. 7-1-03.)

(215 ILCS 5/500-115)
(Section scheduled to be repealed on January 1, 2027)
Sec. 500-115. Financial responsibilities.
(a) Any money that an insurance producer, limited line producer, temporary insurance producer, business entity, or surplus line producer receives for soliciting, negotiating, effecting, procuring, renewing, continuing, or binding policies of insurance shall be held in a fiduciary capacity and shall not be misappropriated, converted, or improperly withheld. An insurance company that delivers to any insurance producer in this State a policy or contract for insurance pursuant to the application or request of an insurance producer, authorizes the producer to collect or receive on its behalf payment of any premium that is due on the policy or contract for insurance at the time of its issuance or delivery and any premium that becomes due on the policy or contract not more than 90 days thereafter.
(b) An insurer that issues a policy of insurance shall be deemed to have received payment of the premium if the insured paid any insurance producer requesting the coverage. The insurer shall be responsible to the insured for any return premium.
(c) In the case of open accounts receivable with the balance payable to an insurance producer within a specified period of 90 days or less, where the balance is not fully paid within that period, a late charge not exceeding 1.5% per month may be added by the insurance producer to the unpaid balance to induce payment of the premium.
(d) If an insurance producer or surplus line producer knowingly misappropriates or converts to his or her own use or illegally withholds fiduciary moneys in the amount of $150 or less, he or she is guilty of a Class A misdemeanor for a first offense and a Class 4 felony for subsequent conversions, misappropriations, and withholdings of that nature. If an insurance producer or surplus line producer knowingly misappropriates or converts to his or her own use or illegally withholds premiums in excess of $150, he or she is guilty of a Class 3 felony.
(Source: P.A. 92-386, eff. 1-1-02.)

(215 ILCS 5/500-120)
(Section scheduled to be repealed on January 1, 2027)
Sec. 500-120. Conflicts of interest; inactive status.
(a) A person, partnership, association, or corporation licensed by the Department who, due to employment with any unit of government that would cause a conflict of interest with the holding of that license, notifies the Director in writing on forms prescribed by the Department and, subject to rules of the Department, makes payment of applicable licensing renewal fees, may elect to place the license on an inactive status.
(b) A licensee whose license is on inactive status may have the license restored by making application to the Department on such form as may be prescribed by the Department. The application must be accompanied with a fee of $100 plus the current applicable license fee.
(c) A license may be placed on inactive status for a 2-year period, and upon request, the inactive status may be extended for a successive 2-year period not to exceed a cumulative 4-year inactive period. After a license has been on inactive status for 4 years or more, the licensee must meet all of the standards required of a new applicant before the license may be restored to active status.
(d) If requests for inactive status are not renewed as set forth in subsection (c), the license will be taken off the inactive status and the license will lapse immediately.
(Source: P.A. 92-386, eff. 1-1-02; 93-32, eff. 7-1-03.)

(215 ILCS 5/500-125)
(Section scheduled to be repealed on January 1, 2027)
Sec. 500-125. Controlled business.
(a) An insurance producer license may not be granted or extended to any person if the Director has reasonable cause to believe:
(1) that during either of the 2 calendar years

immediately preceding the extension date of the license the aggregate amount of premiums on insurance represented by controlled business exceeded the aggregate amount of premiums on all other insurance business of the licensee; or

(2) that during the 12-month period immediately

following the issuance or extension of the license, if so issued or extended, the aggregate amount of premiums on controlled business would exceed the aggregate amount of premiums on all other insurance business of the applicant or licensee.

(b) Controlled business means insurance procured or to be procured by or through the person upon:
(1) his own life, person, property or risks, or those

of his spouse; or

(2) the life, person, property, or risks of his

employer or his own business.

(Source: P.A. 92-386, eff. 1-1-02.)

(215 ILCS 5/500-130)
(Section scheduled to be repealed on January 1, 2027)
Sec. 500-130. Bond required of insurance producers.
(a) An insurance producer who places insurance either directly or indirectly with an insurer with which the insurance producer does not have an agent contact must maintain in force while licensed a bond in favor of the people of the State of Illinois executed by an authorized surety company and payable to any party injured under the terms of the bond. The bond shall be continuous in form and in the amount of $2,500 or 5% of the premiums brokered in the previous calendar year, whichever is greater, but not to exceed $50,000 total aggregate liability. The bond shall be conditioned upon full accounting and due payment to the person or company entitled thereto, of funds coming into the insurance producer's possession as an incident to insurance transactions under the license or surplus line insurance transactions under the license as a surplus line producer.
(b) Authorized insurance producers of a business entity may meet the requirements of this Section with a bond in the name of the business entity, continuous in form, and in the amounts set forth in subsection (a) of this Section. Insurance producers may meet the requirements of this Section with a bond in the name of an association. An individual producer remains responsible for assuring that a producer bond is in effect and is for the correct amount. The association must have been in existence for 5 years, have common membership, and been formed for a purpose other than obtaining a bond.
(c) The surety may cancel the bond and be released from further liability thereunder upon 30 days' written notice in advance to the principal. The cancellation does not affect any liability incurred or accrued under the bond before the termination of the 30-day period.
(d) The producer's license may be revoked if the producer acts without a bond that is required under this Section.
(e) If a party injured under the terms of the bond requests the producer to provide the name of the surety and the bond number, the producer must provide the information within 3 working days after receiving the request.
(f) An association may meet the requirements of this Section for all of its members with a bond in the name of the association that is continuous in form and in the amounts set forth in subsection (a) of this Section.
(Source: P.A. 92-386, eff. 1-1-02.)

(215 ILCS 5/500-135)
(Section scheduled to be repealed on January 1, 2027)
Sec. 500-135. Fees.
(a) The fees required by this Article are as follows:
(1) a fee of $180 for a person who is a resident of

Illinois, and $250 for a person who is not a resident of Illinois, payable once every 2 years for an insurance producer license;

(2) a fee of $50 for the issuance of a temporary

insurance producer license;

(3) a fee of $150 payable once every 2 years for a

business entity;

(4) an annual $50 fee for a limited line producer

license issued under items (1) through (8) of subsection (a) of Section 500-100;

(5) a $50 application fee for the processing of a

request to take the written examination for an insurance producer license;

(6) an annual registration fee of $1,000 for

registration of an education provider;

(7) a certification fee of $50 for each certified

pre-licensing or continuing education course and an annual fee of $20 for renewing the certification of each such course;

(8) a fee of $180 for a person who is a resident of

Illinois, and $250 for a person who is not a resident of Illinois, payable once every 2 years for a car rental limited line license;

(9) a fee of $200 payable once every 2 years for a

limited lines license other than the licenses issued under items (1) through (8) of subsection (a) of Section 500-100, a car rental limited line license, or a self-service storage facility limited line license;

(10) a fee of $50 payable once every 2 years for a

self-service storage facility limited line license.

(b) Except as otherwise provided, all fees paid to and collected by the Director under this Section shall be paid promptly after receipt thereof, together with a detailed statement of such fees, into a special fund in the State Treasury to be known as the Insurance Producer Administration Fund. The moneys deposited into the Insurance Producer Administration Fund may be used only for payment of the expenses of the Department in the execution, administration, and enforcement of the insurance laws of this State, and shall be appropriated as otherwise provided by law for the payment of those expenses with first priority being any expenses incident to or associated with the administration and enforcement of this Article.
(Source: P.A. 98-159, eff. 8-2-13.)

(215 ILCS 5/500-140)
(Section scheduled to be repealed on January 1, 2027)
Sec. 500-140. Injunctive relief. A person required to be licensed under this Article but failing to obtain a valid and current license under this Article constitutes a public nuisance. The Director may report the failure to obtain a license to the Attorney General, whose duty it is to apply forthwith by complaint on relation of the Director in the name of the people of the State of Illinois, for injunctive relief in the circuit court of the county where the failure to obtain a license occurred to enjoin that person from failing to obtain a license. Upon the filing of a verified petition in the court, the court, if satisfied by affidavit or otherwise that the person is required to have a license and does not have a valid and current license, may enter a temporary restraining order without notice or bond, enjoining the defendant from acting in any capacity that requires such license. A copy of the verified complaint shall be served upon the defendant, and the proceedings shall thereafter be conducted as in other civil cases. If it is established that the defendant has been, or is engaged in any unlawful practice, the court may enter an order or judgment perpetually enjoining the defendant from further engaging in such practice. In all proceedings brought under this Section, the court, in its discretion, may apportion the costs among the parties, including the cost of filing the complaint, service of process, witness fees and expenses, court reporter charges, and reasonable attorney fees. In case of the violation of any injunctive order entered under the provisions of this Section, the court may summarily try and punish the offender for contempt of court. The injunctive relief available under this Section is in addition to and not in lieu of all other penalties and remedies provided in this Code.
(Source: P.A. 92-386, eff. 1-1-02.)

(215 ILCS 5/500-145)
(Section scheduled to be repealed on January 1, 2027)
Sec. 500-145. Rules. The Director may, in accordance with Section 401 of this Code, promulgate reasonable rules as are necessary or proper to carry out the purposes of this Article.
(Source: P.A. 92-386, eff. 1-1-02.)

(215 ILCS 5/500-150)
(Section scheduled to be repealed on January 1, 2027)
Sec. 500-150. Severability. The provisions of this Article are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 92-386, eff. 1-1-02.)

(215 ILCS 5/500-155)
(Section scheduled to be repealed on January 1, 2027)
Sec. 500-155. Disclosure. A policy the solicitation of which involves an insurance producer, limited insurance representative, or temporary insurance producer must identify the name of the producer, representative, or firm. An individual life or accident and health application and a master policy application for life or accident and health group coverages must bear the name and signature of the licensee who solicited and wrote the application.
(Source: P.A. 97-207, eff. 7-28-11.)

(215 ILCS 5/500.1) (from Ch. 73, par. 1065.47-1)
Sec. 500.1. (Repealed).
(Source: P.A. 85-334. Repealed by P.A. 92-386, eff. 1-1-02.)

(215 ILCS 5/501.2) (from Ch. 73, par. 1065.48-2)
Sec. 501.2. (Repealed).
(Source: P.A. 83-801. Repealed by P.A. 92-386, eff. 1-1-02.)

(215 ILCS 5/502.2) (from Ch. 73, par. 1065.49-2)
Sec. 502.2. (Repealed).
(Source: P.A. 83-801. Repealed by P.A. 92-386, eff. 1-1-02.)

(215 ILCS 5/503.1) (from Ch. 73, par. 1065.50-1)
Sec. 503.1. (Repealed).
(Source: P.A. 83-801. Repealed by P.A. 92-386, eff. 1-1-02.)

(215 ILCS 5/504) (from Ch. 73, par. 1065.51)
Sec. 504. (Repealed).
(Source: P.A. 83-1007. Repealed by P.A. 92-386, eff. 1-1-02.)

(215 ILCS 5/504.1) (from Ch. 73, par. 1065.51-1)
Sec. 504.1. (Repealed).
(Source: P.A. 83-1299. Repealed by P.A. 92-386, eff. 1-1-02.)

(215 ILCS 5/505.1) (from Ch. 73, par. 1065.52-1)
Sec. 505.1. (Repealed).
(Source: P.A. 91-234, eff. 1-1-00. Repealed by P.A. 92-386, eff. 1-1-02.)

(215 ILCS 5/505.2) (from Ch. 73, par. 1065.52-2)
Sec. 505.2. (Repealed).
(Source: P.A. 86-905. Repealed by P.A. 92-386, eff. 1-1-02.)

(215 ILCS 5/506.1) (from Ch. 73, par. 1065.53-1)
Sec. 506.1. (Repealed).
(Source: P.A. 83-1299. Repealed by P.A. 92-386, eff. 1-1-02.)

(215 ILCS 5/507.1) (from Ch. 73, par. 1065.54-1)
Sec. 507.1. (Repealed).
(Source: P.A. 88-313. Repealed by P.A. 92-386, eff. 1-1-02.)

(215 ILCS 5/507.2)
(Section scheduled to be repealed on January 1, 2027)
Sec. 507.2. Policyholder information and exclusive ownership of expirations.
(a) As used in this Section, "expirations" means all information relative to an insurance policy including, but not limited to, the name and address of the insured, the location and description of the property insured, the value of the insurance policy, the inception date, the renewal date, and the expiration date of the insurance policy, the premiums, the limits and a description of the terms and coverage of the insurance policy, and any other personal and privileged information, as defined by Section 1003 of this Code, compiled by a registered firm or furnished by the insured to the insurer or any agent, contractor, or representative of the insurer.
For purposes of this Section only, a registered firm also includes a sole proprietorship that transacts the business of insurance as an insurance agency.
(b) All "expirations" as defined in subsection (a) of this Section shall be mutually and exclusively owned by the insured and the registered firm. The limitations on the use of expirations as provided in subsections (c) and (d) of this Section shall be for mutual benefit of the insured and the registered firm.
(c) Except as otherwise provided in this Section, for purposes of soliciting, selling, or negotiating the renewal or sale of insurance coverage, insurance products, or insurance services or for any other marketing purpose, a registered firm shall own and have the exclusive use of expirations, records, and other written or electronically stored information directly related to an insurance application submitted by, or an insurance policy written through, the registered firm. No insurance company, managing general agent, surplus lines insurance broker, wholesale broker, group self-insurance fund, third-party administrator, or any other entity, other than a financial institution as defined in Section 1402 of this Code, shall use such expirations, records, or other written or electronically stored information to solicit, sell, or negotiate the renewal or sale of insurance coverage, insurance products, or insurance services to the insured or for any other marketing purposes, either directly or by providing such information to others, without, separate from the general agency contract, the written consent of the registered firm. However, such expirations, records, or other written or electronically stored information may be used for any purpose necessary for placing such business through the insurance producer including reviewing an application and issuing or renewing a policy and for loss control services.
(d) With respect to a registered firm, this Section shall not apply:
(1) when the insured requests either orally or in

writing that another registered firm obtain quotes for insurance from another insurance company or when the insured requests in writing individually or through another registered firm, that the insurance company renew the policy;

(2) to policies in the Illinois Fair Plan, the

Illinois Automobile Insurance Plan, or the Illinois Assigned Risk Plan for coverage under the Workers' Compensation Act and the Workers' Occupational Diseases Act;

(3) when the insurance producer is employed by or has

agreed to act exclusively or primarily for one company or group of affiliated insurance companies or to a producer who submits to the company or group of affiliated companies that are organized to transact business in this State as a reciprocal company, as defined in Article IV of this Code, every request or application for insurance for the classes and lines underwritten by the company or group of affiliated companies;

(4) to policies providing life and accident and

health insurance;

(5) when the registered firm is in default for

nonpayment of premiums under the contract with the insurer or is guilty of conversion of the insured's or insurer's premiums or its license is revoked by or surrendered to the Department;

(6) to any insurance company's obligations under

Sections 143.17 and 143.17a of this Code; or

(7) to any insurer that, separate from a producer or

registered firm, creates, develops, compiles, and assembles its own, identifiable expirations as defined in subsection (a).

For purposes of this Section, an insurance producer shall be deemed to have agreed to act primarily for one company or a group of affiliated insurance companies if the producer (i) receives 75% or more of his or her insurance related commissions from one company or a group of affiliated companies or (ii) places 75% or more of his or her policies with one company or a group of affiliated companies.
Nothing in this Section prohibits an insurance company, with respect to any items herein, from conveying to the insured or the registered firm any additional benefits or ownership rights including, but not limited to, the ownership of expirations on any policy issued or the imposition of further restrictions on the insurance company's use of the insured's personal information.
(e) Nothing in this Section prevents a financial institution, as defined in Section 1402 of this Code, from obtaining from the insured, the insurer, or the registered firm the expiration dates of an insurance policy placed on collateral or otherwise used as security in connection with a loan made or serviced by the financial institution when the financial institution requires the expiration dates for evidence of insurance.
(f) For purposes of this Section, "financial institution" does not include an insurance company, registered firm, managing general agent, surplus lines broker, wholesale broker, group self-funded insurance fund, or third-party administrator.
(g) The Director may adopt rules in accordance with Section 401 of this Code for the enforcement of this Section.
(h) This Section applies to the expirations relative to all policies of insurance bound, applied for, sold, renewed, or otherwise taking effect on or after the effective date of this amendatory Act of the 92nd General Assembly.
(Source: P.A. 92-5, eff. 6-1-01.)

(215 ILCS 5/508.1) (from Ch. 73, par. 1065.55-1)
Sec. 508.1. (Repealed).
(Source: P.A. 85-334. Repealed by P.A. 92-386, eff. 1-1-02.)

(215 ILCS 5/508.2) (from Ch. 73, par. 1065.55-2)
Sec. 508.2. (Repealed).
(Source: P.A. 91-234, eff. 1-1-00. Repealed by P.A. 92-386, eff. 1-1-02.)

(215 ILCS 5/509.1) (from Ch. 73, par. 1065.56-1)
Sec. 509.1. (Repealed).
(Source: P.A. 91-234, eff. 1-1-00. Repealed by P.A. 92-386, eff. 1-1-02.)

(215 ILCS 5/510.2) (from Ch. 73, par. 1065.57-2)
Sec. 510.2. (Repealed).
(Source: P.A. 91-234, eff. 1-1-00. Repealed by P.A. 92-386, eff. 1-1-02.)

(215 ILCS 5/511.1) (from Ch. 73, par. 1065.58-1)
Sec. 511.1. (Repealed).
(Source: P.A. 84-548. Repealed by P.A. 92-386, eff. 1-1-02.)



Article XXXI 1/4 - Third Party Administrators

(215 ILCS 5/Art. XXXI.25 heading)

(215 ILCS 5/511.100) (from Ch. 73, par. 1065.58-100)
(Section scheduled to be repealed on January 1, 2027)
Sec. 511.100. Purpose. The purpose of this Article is to recognize and provide reasonable public supervision and licensing of persons who provide administrative services in connection with insurance or alternatives to insurance.
(Source: P.A. 84-887.)

(215 ILCS 5/511.101) (from Ch. 73, par. 1065.58-101)
(Section scheduled to be repealed on January 1, 2027)
Sec. 511.101. Definitions. For the purpose of this Article:
(a) "Administrator" means any person who on behalf of a plan sponsor or insurer receives or collects charges, contributions or premiums for, or adjusts or settles claims on residents of this State in connection with any type of life or accident or health benefit provided through or as an alternative to insurance within the scope of Class 1(a), 1(b) or 2(a) of Section 4 of the Illinois Insurance Code, other than any of the following:
(1) A corporation, association, trust or partnership

which is administering a plan (i) on behalf of the employees of such corporation, association, trust or partnership or (ii) for the employees of one or more subsidiaries or affiliated corporations or affiliated associations, trusts or partnerships;

(2) A union administering a plan for its members;
(3) A plan sponsor administering its own plan;
(4) An insurer to the extent regulated by the

Illinois Insurance Code;

(5) A producer licensed in this State whose insurance

activities are limited to the scope of such license;

(6) A trust and its trustees and employees acting

pursuant to its trust agreement established in conformity with 29 U.S.C. 186;

(7) A person who adjusts or settles claims in the

normal course of such person's practice or employment as an attorney-at-law, and who does not collect contributions or premiums in connection with life or accident or health coverage;

(8) A person who administers only self-insured

workers' compensation plans, or single employer self insured life or accident or health benefit plans;

(9) A credit card issuing company which advances for

and collects premiums or charges from its credit card holders who have authorized such collection, if such company does not adjust or settle claims;

(10) A creditor on behalf of its debtors with respect

to insurance covering a debt between the creditor and its debtors.

(b) "Covered Individual" means any individual eligible for life or accident or health benefits under a plan.
(c) "Contributions" means any money charged a covered individual, plan sponsor or other entity to fund the self-insured portion of any plan in accordance with written provisions of the plan or contracts of insurance. Contributions shall include administrative fees charged to a covered individual. Administrative fee means any compensation paid by a covered individual for services performed by the administrator.
(d) "Premiums" means any money charged a covered individual, plan sponsor or other entity to provide life or accident or health insurance under a plan. The term premium shall include amounts paid by or charged to a covered individual plan sponsor or other entity for stop loss or excess insurance.
(e) "Charges" means any compensation paid by a plan sponsor or insurer for services performed by the administrator.
(f) "Administrator Trust Fund", hereinafter referred to as "ATF", means a special fiduciary account established and maintained by an administrator pursuant to Section 511.112 in which contributions and premiums are deposited.
(g) "Claims Administration Services Account", hereinafter referred to as "CASA", means a special fiduciary account established and maintained by an administrator pursuant to Section 511.112 of this Code from which claims and claims adjustment expenses are disbursed.
(h) "Plan Sponsor" means any person other than an insurer, who establishes or maintains a plan covering residents of this State, including but not limited to plans established or maintained by 2 or more employers or jointly by one or more employers and one or more employee organizations, the association, committee, joint board of trustees, or other similar group of representatives of the parties who establish or maintain the plan.
Provided, however, that "Plan Sponsor" shall not include:
(1) The employer in the case of a plan established or

maintained by a single employer; or

(2) The employee organization in the case of a plan

established or maintained by an employee organization.

No plan sponsor covered in whole by provisions of the Employee Retirement Income Security Act of 1974 (ERISA) shall be covered by any of the provisions of this Act to the extent that such provisions are inconsistent with or in conflict with any provisions of ERISA as now or hereafter amended.
(i) "Financial Institution" means any federal or state chartered bank or savings and loan institution which is insured by the Federal Deposit Insurance Corporation (FDIC) or the Federal Savings and Loan Insurance Corporation (FSLIC).
(j) "Plan" means any plan, fund or program established or maintained by a plan sponsor or insurer to the extent that such plan, fund or program was established or is maintained to provide through insurance or alternatives to insurance any type of life or accident or health benefit within the scope of Class 1(a), 1(b) or 2(a) of Section 4 of the Illinois Insurance Code.
(k) "Insurer" means any person who transacts insurance or health care service business authorized under the laws of this State.
(l) "Quasi-resident" means a nonresident licensee who produces 50% or more of his contributions and premium volume during a calendar year from residents of this State.
(Source: P.A. 84-1431.)

(215 ILCS 5/511.102) (from Ch. 73, par. 1065.58-102)
(Section scheduled to be repealed on January 1, 2027)
Sec. 511.102. License required.
(a) No person may act as or hold himself out to be an administrator after July 1, 1986 unless duly licensed in accordance with this Article. An administrator doing business in this State on July 1, 1986 shall apply for a license within 90 days thereafter.
(b) In addition to any other penalty set forth in this Article, any person violating subsection (a) above is guilty of a Class A misdemeanor.
(Source: P.A. 84-887.)

(215 ILCS 5/511.103) (from Ch. 73, par. 1065.58-103)
(Section scheduled to be repealed on January 1, 2027)
Sec. 511.103. Application. The applicant for a license shall file with the Director an application upon a form prescribed by the Director, which shall include or have attached the following:
(1) The names, addresses and official positions of

the individuals who are responsible for the conduct of the affairs of the administrator, including but not limited to all members of the board of directors, board of trustees, executive committee, or other governing board or committee, the principal officers in the case of a corporation or the partners in the case of a partnership; and

(2) A non-refundable filing fee of $200 which shall

become the initial administrator license fee should the Director issue an administrator license.

(Source: P.A. 93-32, eff. 7-1-03.)

(215 ILCS 5/511.104) (from Ch. 73, par. 1065.58-104)
(Section scheduled to be repealed on January 1, 2027)
Sec. 511.104. Bond requirements for administrators.
(a) Every applicant for an administrator's license shall file with the application and shall thereafter maintain in force while so licensed, a fidelity bond in favor of the people of the State of Illinois executed by a surety company and payable to any party injured under the terms of the bond. The bond shall be continuous in form and in one of the following amounts:
(1) For an administrator which maintains an ATF but

does not maintain a CASA, the greater of $50,000 or 5% of contributions and premiums projected to be received or collected in the ATF for the forthcoming plan year from Illinois residents, but not to exceed $1,000,000;

(2) For an administrator which maintains a CASA but

does not maintain an ATF, the greater of $50,000 or 5% of the claims and claim expenses projected to be held in the CASA for the forthcoming year to pay claims and claim expenses for Illinois residents, but not to exceed $1,000,000;

(3) For an administrator which maintains both an ATF

and a CASA, the greater of the amounts in subparagraphs (1) or (2) above, but not to exceed $1,000,000.

Such bond is required of an administrator who maintains or should maintain funds in a fiduciary capacity as set forth in Section 511.112 of this Code unless the administrator is contracted with the insurer as an administrator and if the plan is fully insured by the insurer on whose behalf the funds are held.
(b) Such bond shall remain in force and effect until the surety is released from liability by the Director or until the bond is cancelled by the surety. The surety may cancel the bond and be released from further liability thereunder upon 30 days' written notice in advance to the Director. Such cancellation shall not affect any liability incurred or accrued thereunder before the termination of the 30-day period. Upon receipt of any notice of cancellation, the Director shall immediately notify the licensee.
(c) The license required by Section 511.102 shall automatically terminate if the bond required by this Section is not in force. Within 30 days thereafter, the administrator shall return the license to the Director for cancellation.
(Source: P.A. 84-1431.)

(215 ILCS 5/511.105) (from Ch. 73, par. 1065.58-105)
(Section scheduled to be repealed on January 1, 2027)
Sec. 511.105. License.
(a) The Director shall cause a license to be issued to each applicant that has demonstrated to the Director's satisfaction compliance with the requirements of this Article.
(b) Each administrator license shall remain in effect as long as the holder of the license maintains in force and effect the bond required by Section 511.104 and pays the annual fee of $200 prior to the anniversary date of the license, unless the license is revoked or suspended pursuant to Section 511.107.
(c) Each license shall contain the name, business address and identification number of the licensee, the date the license was issued and any other information the Director considers proper.
(Source: P.A. 93-32, eff. 7-1-03.)

(215 ILCS 5/511.106) (from Ch. 73, par. 1065.58-106)
(Section scheduled to be repealed on January 1, 2027)
Sec. 511.106. Administrator requirements.
(a) Each administrator shall identify to the Director any ownership interest or affiliation of any kind with any plan sponsor or insurer responsible directly or through reinsurance for providing benefits to any plan for which it provides services as an administrator.
(b) An administrator shall provide services as an administrator pursuant to a written agreement. The written agreement shall be between the administrator and the plan sponsor or insurer and shall be retained as part of the official records of the administrator for the duration of said agreement and for 5 years thereafter.
(c) An administrator shall maintain in its principal office for the duration of the written agreement with any plan sponsor or insurer and for 5 years thereafter adequate books and records of all transactions involving a plan sponsor or insurer and covered individuals or beneficiaries. Such books and records shall be maintained in accordance with generally accepted standards of business recordkeeping. An administrator is not required to maintain copies of books and records if such originals are returned to the plan sponsor or insurer prior to the end of such 5 year period. The administrator shall maintain evidence of the return of the originals for the balance of the 5 year period.
(d) The administrator shall file with the Director the names and addresses of the insurers and plan sponsors with whom the administrator has written agreements. If an insurer or plan sponsor does not assume or bear the risk, the administrator must disclose the name and address of the ultimate risk bearer. This filing requirement shall apply to the initial application for an administrator's license and the renewal of such license.
(e) An administrator shall use only advertising pertaining to the plan which has been approved in advance by the plan sponsor or insurer.
(f) Upon receipt of instructions from the plan sponsor or insurer, an administrator shall deliver promptly to covered individuals or beneficiaries all policies, certificate booklets, termination notices or other written communications.
(g) An administrator shall not receive compensation from a plan sponsor or insurer which is contingent upon the loss ratio of the plan. This subsection shall not, however, prevent the administrator from engaging in cost containment activities with a plan sponsor or insurer.
(h) An administrator shall not receive from any plan sponsor, insurer, covered individual or beneficiary under a plan any compensation or other payments except as expressly set forth in the written agreement between the administrator and the plan sponsor or insurer.
(i) Upon request of the Director, an administrator shall make available for examination, either in the City of Springfield or at the licensee's principal place of business, all basic organizational documents including but not limited to articles of incorporation, articles of association, partnership agreement, trade name certificate, trust agreement, shareholder agreement and other applicable documents and all amendments thereto, bylaws, rules and regulations or similar documents regulating the conduct of its internal affairs.
(Source: P.A. 84-887.)

(215 ILCS 5/511.107) (from Ch. 73, par. 1065.58-107)
(Section scheduled to be repealed on January 1, 2027)
Sec. 511.107. License suspension, revocation or denial.
(a) Any license issued under this Article may be suspended or revoked, after notice to the licensee and an opportunity for hearing, and any application for a license may be denied, after notice and an opportunity for hearing, if the Director finds that the licensee or applicant:
(1) has wilfully violated any applicable provisions

of the Illinois Insurance Code or applicable Part of Title 50 of the Illinois Administrative Code; or

(2) has intentionally made a material misstatement in

its application for a license; or

(3) has obtained or attempted to obtain a license

through misrepresentation or fraud; or

(4) has misappropriated or converted to its own use,

or improperly withheld, money required to be held in a fiduciary capacity; or

(5) has, in the transaction of business under its

license, used fraudulent, coercive or dishonest practices, or has demonstrated incompetence, untrustworthiness or financial irresponsibility; or is not of good personal and business reputation; or

(6) has been, within the past 3 years, convicted of a

felony, unless the individual demonstrates to the Director sufficient rehabilitation to warrant the public trust; or

(7) has failed to appear without reasonable cause or

excuse in response to a subpoena, examination warrant or any other order lawfully issued by the Director; or

(8) is using such methods or practices in the conduct

of its business so as to render its further transaction of business in this State hazardous or injurious to covered individuals or the public; or

(9) is affiliated with and is under the same general

management as another administrator which transacts business in this State without being licensed under this Article; or

(10) has had its license suspended or revoked or its

application denied in any other state, district, territory or province on grounds similar to those stated in this Section; or

(11) has failed to report under Section 511.108 a

felony conviction.

(b) Denial of an application or suspension or revocation of a license, pursuant to this Section shall be by written order sent to the applicant or licensee by certified or registered mail at the address specified in the records of the Department. The written order shall state the grounds, charges or conduct on which denial, suspension or revocation is based. The applicant or licensee may in writing request a hearing within 30 days from the date of mailing. Upon receipt of a written request, the Director shall issue an order setting (i) a specific time for the hearing, which may not be less than 20 nor more than 30 days after receipt of the request and (ii) a specific place for the hearing, which may be in either the City of Springfield or in the county in Illinois where the applicant's or licensee's principal place of business is located. If no written request is received by the Director, such order shall be final upon the expiration of said 30 days.
(c) Upon revocation of a license, the licensee or other person having possession or custody of such license shall deliver it to the Director in person or by mail within 30 days of such revocation.
(d) Any administrator whose license is revoked or whose application is denied pursuant to this Section shall be ineligible to reapply for any license for 2 years. A suspension pursuant to this Section may be for a period of up to 2 years.
(Source: P.A. 84-887.)

(215 ILCS 5/511.108) (from Ch. 73, par. 1065.58-108)
(Section scheduled to be repealed on January 1, 2027)
Sec. 511.108. Felony convictions. Any administrator and any individual listed on the application as required by Section 511.103, who is convicted of a felony shall report such conviction to the Director within 30 days of the entry date of the judgment. Within that 30-day period, the administrator shall also provide the Director with a copy of the judgment, the probation or commitment order and any other relevant documents.
(Source: P.A. 96-328, eff. 8-11-09.)

(215 ILCS 5/511.109) (from Ch. 73, par. 1065.58-109)
(Section scheduled to be repealed on January 1, 2027)
Sec. 511.109. Examination.
(a) The Director or his designee may examine any applicant for or holder of an administrator's license.
(b) Any administrator being examined shall provide to the Director or his designee convenient and free access, at all reasonable hours at their offices, to all books, records, documents and other papers relating to such administrator's business affairs.
(c) The Director or his designee may administer oaths and thereafter examine any individual about the business of the administrator.
(d) The examiners designated by the Director pursuant to this Section may make reports to the Director. Any report alleging substantive violations of this Article, any applicable provisions of the Illinois Insurance Code, or any applicable Part of Title 50 of the Illinois Administrative Code shall be in writing and be based upon facts obtained by the examiners. The report shall be verified by the examiners.
(e) If a report is made, the Director shall either deliver a duplicate thereof to the administrator being examined or send such duplicate by certified or registered mail to the administrator's address specified in the records of the Department. The Director shall afford the administrator an opportunity to request a hearing to object to the report. The administrator may request a hearing within 30 days after receipt of the duplicate of the examination report by giving the Director written notice of such request together with written objections to the report. Any hearing shall be conducted in accordance with Sections 402 and 403 of this Code. The right to hearing is waived if the delivery of the report is refused or the report is otherwise undeliverable or the administrator does not timely request a hearing. After the hearing or upon expiration of the time period during which an administrator may request a hearing, if the examination reveals that the administrator is operating in violation of any applicable provision of the Illinois Insurance Code, any applicable Part of Title 50 of the Illinois Administrative Code or prior order, the Director, in the written order, may require the administrator to take any action the Director considers necessary or appropriate in accordance with the report or examination hearing. If the Director issues an order, it shall be issued within 90 days after the report is filed, or if there is a hearing, within 90 days after the conclusion of the hearing. The order is subject to review under the Administrative Review Law.
(Source: P.A. 84-887.)

(215 ILCS 5/511.110) (from Ch. 73, par. 1065.58-110)
(Section scheduled to be repealed on January 1, 2027)
Sec. 511.110. Administrative fine.
(a) If the Director finds that one or more grounds exist for the revocation or suspension of a license issued under this Article, the Director may, in lieu of or in addition to such suspension or revocation, impose a fine upon the administrator.
(b) With respect to any knowing and wilful violation of a lawful order of the Director, any applicable portion of the Illinois Insurance Code or Part of Title 50 of the Illinois Administrative Code, or a provision of this Article, the Director may impose a fine upon the administrator in an amount not to exceed $10,000 for each such violation. In no event shall such fine exceed an aggregate amount of $50,000 for all knowing and wilful violations arising out of the same action.
(Source: P.A. 93-32, eff. 7-1-03.)

(215 ILCS 5/511.111) (from Ch. 73, par. 1065.58-111)
(Section scheduled to be repealed on January 1, 2027)
Sec. 511.111. Insurance Producer Administration Fund. All fees and fines paid to and collected by the Director under this Article shall be paid promptly after receipt thereof, together with a detailed statement of such fees, into a special fund in the State Treasury to be known as the Insurance Producer Administration Fund. The monies deposited into the Insurance Producer Administration Fund shall be used only for payment of the expenses of the Department and shall be appropriated as otherwise provided by law for the payment of such expenses. Moneys in the Insurance Producer Administration Fund may be transferred to the Professions Indirect Cost Fund, as authorized under Section 2105-300 of the Department of Professional Regulation Law of the Civil Administrative Code of Illinois.
(Source: P.A. 98-463, eff. 8-16-13.)

(215 ILCS 5/511.112) (from Ch. 73, par. 1065.58-112)
(Section scheduled to be repealed on January 1, 2027)
Sec. 511.112. Fiduciary accounts and duties.
(a) Administrators shall hold in a fiduciary capacity all contributions and premiums received or collected on behalf of a plan sponsor or insurer. Such funds shall not be used as general operating funds of the administrator. All contributions and premiums received or collected by the administrator from residents of this State, which the Administrator holds more than 15 days or deposits into an account which is not under the control of the plan sponsor or insurer, shall be placed in a special fiduciary account, which account shall be designated an "Administrator Trust Fund Account" ("ATF"). All resident and quasi-resident licensees required to maintain an ATF pursuant to this Section shall maintain such ATF with one or more financial institutions located within the State of Illinois and subject to jurisdiction of the Illinois courts. Funds belonging to 2 or more plans may be held in the same ATF, provided the administrator's records clearly indicate the funds belonging to each plan. Checks drawn on the ATF shall indicate on their face that they are drawn on the ATF of the administrator.
(b) The administrator may make the following disbursements from the ATF:
(1) contributions and premiums due insurers or other

persons providing life, accident and health coverage for a plan;

(2) return contributions and premiums to a plan or

covered individual;

(3) commissions or administrative fees due to the

administrator when earned pursuant to written agreement; and

(4) transfers into the CASA of the administrator.
(c) For each plan where an ATF is required, the balance in the ATF shall at all times be the amount deposited plus accrued interest, if any, less authorized disbursements. If the balance at the financial institution with respect to the ATF is less than the amount deposited plus accrued interest, if any, less authorized disbursements, the administrator shall be deemed to have misappropriated fiduciary funds and to have acted in a financially irresponsible manner.
(d) If the ATF is interest bearing or income producing, the full nature of the account must first be disclosed to the plan sponsors or insurers on whose behalf the funds are or will be held. The administrator must secure written consent and authorization from the plan sponsors or insurers for the investment of the money and disposition of the interest or earnings. No investment shall be made which assumes any risk other than the risk that the obligor shall not pay the principal when due. The use of specialized techniques or strategies which incur additional risks to generate higher returns or to extend maturities is not permitted. Such techniques would include, but not be limited to, the following: Use of financial futures or options, buying on margins and pledging of ATF balances.
(e) Administrators may place ATF funds in interest bearing or income producing investments and retain the interest or income thereon, providing the administrator obtains the prior written authorization of the plan sponsors or insurers on whose behalf the funds are to be held. In addition to savings and checking accounts, an administrator may invest in the following:
(1) direct obligations of the United States of

America or U.S. Government agency securities with maturities of not more than one year;

(2) certificates of deposit, with a maturity of not

more than one year, issued by financial institutions which are insured by the Federal Deposit Insurance Corporation (FDIC) or Federal Savings and Loan Insurance Corporation (FSLIC), so long as any such deposit does not exceed the maximum level of insurance protection provided to certificates of deposits held by such institutions;

(3) repurchase agreements with financial institutions

or government securities dealers recognized as primary dealers by the Federal Reserve System provided:

(A) the value of the repurchase agreement is

collateralized with assets which are allowable investments for ATF funds; and

(B) the collateral has a market value at the time

the repurchase agreement is entered into at least equal to the value of the repurchase agreement; and

(C) the repurchase agreement does not exceed 30

days.

(4) commercial paper, provided the commercial paper

is rated at least P-1 by Moody's Investors Service, Inc. or at least A-1 by Standard & Poor's Corporation;

(5) money market funds, provided the money market

fund invests exclusively in assets which are allowable investments pursuant to (1) through (4) above for ATF funds;

(6) each investment transaction must be made in the

name of the administrator's ATF. The administrator must maintain evidence of any such investments. Each investment transaction must flow through the administrator's ATF.

(f) The administrator shall hold in a fiduciary capacity all moneys which the administrator receives to pay claims and claim adjustment expenses. All resident and quasi-resident licensees shall place all such money for claims and claim adjustment expenses for residents of this State, whether received from a plan sponsor or insurer or from the ATF of the administrator, in a special fiduciary account in a financial institution located in this State. The account shall be designated a "Claims Administration Service Account" ("CASA"). Funds belonging to 2 or more plans may be held in the same CASA, provided the administrator's records clearly indicate the funds belonging to each plan. Checks drawn on the CASA shall indicate on their face that they are drawn on the CASA of the administrator.
(g) No deposit shall be made into a CASA and no disbursement shall be made from a CASA except for claims and claims adjustment expenses. For each plan where a CASA is required, the balance in the CASA shall at all times be the amount deposited less claims and claims adjustment expenses paid. If the CASA balance is less than such amount, the administrator shall be deemed to have misappropriated fiduciary funds and to have acted in a financially irresponsible manner.
(h)(l) Administrators shall maintain detailed books and records which reflect all transactions involving the receipt and disbursement of:
(i) contributions and premiums received on behalf of

a plan sponsor or insurer; and

(ii) claims and claim adjustment expenses received

and paid on behalf of a plan sponsor or insurer.

(2) The detailed preparation, journalizing and posting of such books and records must be maintained on a timely basis and all journal entries for receipts and disbursements shall be supported by evidential matter, which must be referenced in the journal entry so that it may be traced for verification. Administrators shall prepare and maintain monthly financial institution account reconciliations of any ATF and CASA established by the administrator. The minimum detail required shall be as follows:
(i) The sources, amounts and dates of any moneys

received and deposited by the administrator.

(ii) The date and person to whom a disbursement is

made. If the amount disbursed does not agree with the amount billed or authorized, the administrator shall prepare a written record as to the reason.

(iii) A description of the disbursement in such

detail to identify the source document substantiating the purpose of the disbursement.

(i) Failure to maintain accurately and timely the books and records required above shall be deemed untrustworthy, hazardous or injurious to participants in the plan or the public and financially irresponsible.
(j) This Section shall not apply to nonresident administrators who are subject to substantially similar requirements in their state of domicile.
(Source: P.A. 84-1431.)

(215 ILCS 5/511.113) (from Ch. 73, par. 1065.58-113)
(Section scheduled to be repealed on January 1, 2027)
Sec. 511.113. Unauthorized Activities. Nothing in this Article shall be construed to permit any person or entity to receive, or collect charges, contributions or premiums for, or adjust or settle claims in connection with any type of life or accident or health benefit unless such person or entity is authorized through the insurance laws of a state or the ERISA of 1974, 29 USC par. 1001 et seq. as amended, to provide such benefits.
(Source: P.A. 84-887.)

(215 ILCS 5/511.114)
(Section scheduled to be repealed on January 1, 2027)
Sec. 511.114. Drug formulary; notice. All administrators must comply with Section 155.37 of this Code.
(Source: P.A. 92-440, eff. 8-17-01.)

(215 ILCS 5/511.118)
(Section scheduled to be repealed on January 1, 2027)
Sec. 511.118. Managed Care Reform and Patient Rights Act. All administrators are subject to the provisions of Sections 55 and 85 of the Managed Care Reform and Patient Rights Act.
(Source: P.A. 91-617, eff. 1-1-00.)



Article XXXI 1/2 - Third Party Prescription Programs

(215 ILCS 5/Art. XXXI.5 heading)

(215 ILCS 5/512-1) (from Ch. 73, par. 1065.59-1)
Sec. 512-1. Short Title. This Article shall be known and may be cited as the "Third Party Prescription Program Act".
(Source: P.A. 82-1005.)

(215 ILCS 5/512-2) (from Ch. 73, par. 1065.59-2)
Sec. 512-2. Purpose. It is hereby determined and declared that the purpose of this Article is to regulate certain practices engaged in by third-party prescription program administrators.
(Source: P.A. 82-1005.)

(215 ILCS 5/512-3) (from Ch. 73, par. 1065.59-3)
Sec. 512-3. Definitions. For the purposes of this Article, unless the context otherwise requires, the terms defined in this Article have the meanings ascribed to them herein:
(a) "Third party prescription program" or "program" means any system of providing for the reimbursement of pharmaceutical services and prescription drug products offered or operated in this State under a contractual arrangement or agreement between a provider of such services and another party who is not the consumer of those services and products. Such programs may include, but need not be limited to, employee benefit plans whereby a consumer receives prescription drugs or other pharmaceutical services and those services are paid for by an agent of the employer or others.
(b) "Third party program administrator" or "administrator" means any person, partnership or corporation who issues or causes to be issued any payment or reimbursement to a provider for services rendered pursuant to a third party prescription program, but does not include the Director of Healthcare and Family Services or any agent authorized by the Director to reimburse a provider of services rendered pursuant to a program of which the Department of Healthcare and Family Services is the third party.
(Source: P.A. 95-331, eff. 8-21-07.)

(215 ILCS 5/512-4) (from Ch. 73, par. 1065.59-4)
Sec. 512-4. Registration. All third party prescription programs and administrators doing business in the State shall register with the Director of Insurance. The Director shall promulgate regulations establishing criteria for registration in accordance with the terms of this Article. The Director may by rule establish an annual registration fee for each third party administrator.
(Source: P.A. 82-1005.)

(215 ILCS 5/512-5) (from Ch. 73, par. 1065.59-5)
Sec. 512-5. Fiduciary and Bonding Requirements. A third party prescription program administrator shall (1) establish and maintain a fiduciary account, separate and apart from any and all other accounts, for the receipt and disbursement of funds for reimbursement of providers of services under the program, or (2) post, or cause to be posted, a bond of indemnity in an amount equal to not less than 10% of the total estimated annual reimbursements under the program.
The establishment of such fiduciary accounts and bonds shall be consistent with applicable State law. If a bond of indemnity is posted, it shall be held by the Director of Insurance for the benefit and indemnification of the providers of services under the third party prescription program.
An administrator who operates more than one third party prescription program may establish and maintain a separate fiduciary account or bond of indemnity for each such program, or may operate and maintain a consolidated fiduciary account or bond of indemnity for all such programs.
The requirements of this Section do not apply to any third party prescription program administered by or on behalf of any insurance company, Health Care Service Plan Corporation or Pharmaceutical Service Plan Corporation authorized to do business in the State of Illinois.
(Source: P.A. 82-1005.)

(215 ILCS 5/512-6) (from Ch. 73, par. 1065.59-6)
Sec. 512-6. Notice. Notice of any change in the terms of a third party prescription program, including but not limited to drugs covered, reimbursement rates, co-payments, and dosage quantity, shall be given to each enrolled pharmacy at least 30 days prior to the time it becomes effective.
(Source: P.A. 82-1005.)

(215 ILCS 5/512-7) (from Ch. 73, par. 1065.59-7)
Sec. 512-7. Contractual provisions.
(a) Any agreement or contract entered into in this State between the administrator of a program and a pharmacy shall include a statement of the method and amount of reimbursement to the pharmacy for services rendered to persons enrolled in the program, the frequency of payment by the program administrator to the pharmacy for those services, and a method for the adjudication of complaints and the settlement of disputes between the contracting parties.
(b)(1) A program shall provide an annual period of at

least 30 days during which any pharmacy licensed under the Pharmacy Practice Act may elect to participate in the program under the program terms for at least one year.

(2) If compliance with the requirements of this

subsection (b) would impair any provision of a contract between a program and any other person, and if the contract provision was in existence before January 1, 1990, then immediately after the expiration of those contract provisions the program shall comply with the requirements of this subsection (b).

(3) This subsection (b) does not apply if:
(A) the program administrator is a licensed

health maintenance organization that owns or controls a pharmacy and that enters into an agreement or contract with that pharmacy in accordance with subsection (a); or

(B) the program administrator is a licensed

health maintenance organization that is owned or controlled by another entity that also owns or controls a pharmacy, and the administrator enters into an agreement or contract with that pharmacy in accordance with subsection (a).

(4) This subsection (b) shall be inoperative

after October 31, 1992.

(c) The program administrator shall cause to be issued an identification card to each person enrolled in the program. The identification card shall include:
(1) the name of the individual enrolled in the

program; and

(2) an expiration date if required under the

contractual arrangement or agreement between a provider of pharmaceutical services and prescription drug products and the third party prescription program administrator.

(Source: P.A. 95-689, eff. 10-29-07.)

(215 ILCS 5/512-8) (from Ch. 73, par. 1065.59-8)
Sec. 512-8. Cancellation procedures. (a) The administrator of a program shall notify all pharmacies enrolled in the program of any cancellation of the coverage of benefits of any group enrolled in the program at least 30 days prior to the effective date of such cancellation. However, if the administrator of a program is not notified at least 45 days prior to the effective date of such cancellation, the administrator shall notify all pharmacies enrolled in the program of the cancellation as soon as practicable after having received notice.
(b) When a program is terminated, all persons enrolled therein shall be so notified, and the employer shall make every reasonable effort to gain possession of any plan identification cards in such persons' possession.
(c) Any person who intentionally uses a program identification card to obtain services from a pharmacy after having received notice of the cancellation of his benefits shall be guilty of a Class C misdemeanor. Persons shall be liable to the program administrator for all monies paid by the program administrator for any services received pursuant to any improper use of the identification card.
(Source: P.A. 82-1005.)

(215 ILCS 5/512-9) (from Ch. 73, par. 1065.59-9)
Sec. 512-9. Denial of Payment. (a) No administrator shall deny payment to any pharmacy for covered pharmaceutical services or prescription drug products rendered as a result of the misuse, fraudulent or illegal use of an identification card unless such identification card had expired, been noticeably altered, or the pharmacy was notified of the cancellation of such card. In lieu of notifying pharmacies which have a common ownership, the administrator may notify a party designated by the pharmacy to receive such notice, in which case, notification shall not become effective until 5 calendar days after the designee receives notification.
(b) No program administrator may withhold any payment to any pharmacy for covered pharmaceutical services or prescription drug products beyond the time period specified in the payment schedule provisions of the agreement, except for individual claims for payment which have been returned to the pharmacy as incomplete or illegible. Such returned claims shall be paid if resubmitted by the pharmacy to the program administrator with the appropriate corrections made.
(Source: P.A. 82-1005.)

(215 ILCS 5/512-10) (from Ch. 73, par. 1065.59-10)
Sec. 512-10. Failure to Register. Any third party prescription program or administrator which operates without a certificate of registration or fails to register with the Director and pay the fee prescribed by this Article shall be construed to be an unauthorized insurer as defined in Article VII of this Code and shall be subject to all penalties contained therein.
The provisions of the Article shall apply to all new programs established on or after January 1, 1983. Existing programs shall comply with the provisions of this Article on the anniversary date of the programs that occurs on or after January 1, 1983.
(Source: P.A. 82-1005.)



Article XXXI 3/4 - Public Insurance Adjusters and Registered Firms

(215 ILCS 5/Art. XXXI.75 heading)

(215 ILCS 5/512.51) (from Ch. 73, par. 1065.59-51)
(Section scheduled to be repealed on January 1, 2027)
Sec. 512.51. Scope of Article. This Article shall apply to all Public Insurance Adjusters and Registered Firms as defined in Section 512.52.
(Source: P.A. 84-832.)

(215 ILCS 5/512.52) (from Ch. 73, par. 1065.59-52)
(Section scheduled to be repealed on January 1, 2027)
Sec. 512.52. Definitions. As used in this Article unless the context clearly otherwise requires:
(a) "Adjusting insurance claims" means representing an insured with an insurer for compensation, and while representing that insured either negotiating values, damages, or depreciation, or applying the loss circumstances to insurance policy provisions.
(b) "Public Insurance Adjuster" means a person engaged in the business of adjusting insurance claims who is licensed pursuant to this Article.
(c) "Registered Firm" means a person registered with the Director under Section 512.57.
(d) "Compensation" shall include, but need not be limited to, the following:
1. any assignment of insurance proceeds or a

percentage thereof;

2. any agreement to make repairs for the amount of

the insurance proceeds payable;

3. assertion of any lien against insurance proceeds

payable.

(e) "Person" embraces both natural persons and business entities of whatever type.
(Source: P.A. 95-213, eff. 1-1-08.)

(215 ILCS 5/512.53) (from Ch. 73, par. 1065.59-53)
(Section scheduled to be repealed on January 1, 2027)
Sec. 512.53. License required.
(a) No person may engage in the business of adjusting insurance claims, nor advertise, solicit or hold himself out to be in the business of adjusting insurance claims, solicit or hold himself out to be a Public Insurance Adjuster, nor attempt to obtain a contract for Public Adjusting services, unless licensed or registered in accordance with the provisions of this Article, except that the provisions of this paragraph do not apply to a person admitted to the practice of law in this State, to a licensed agent adjusting loss or damage under a policy within his control or to a marine surveyor or average adjuster.
(b) In addition to any other penalty set forth in this Article, any person violating paragraph (a) of this Section shall be guilty of a Class A misdemeanor, and any person misappropriating or converting any monies collected as a Public Insurance Adjuster, whether licensed or not, shall be guilty of a Class 4 felony.
(c) All contracts entered into by any person violating subsection (a) of this Section are void and invalid.
(Source: P.A. 95-213, eff. 1-1-08.)

(215 ILCS 5/512.54) (from Ch. 73, par. 1065.59-54)
(Section scheduled to be repealed on January 1, 2027)
Sec. 512.54. Application and examination.
(a) Each application for a Public Insurance Adjuster license shall be made on a form specified by the Director. The application shall be signed by the applicant and shall contain the applicant's declaration, under penalty of refusal, suspension or revocation of the Public Insurance Adjuster license, that the statements made in the application are true, correct and complete to the best of the applicant's knowledge and belief. Before approving the application, the Director shall be satisfied that the applicant (1) is an individual at least 18 years of age, and (2) is competent, trustworthy and of good business reputation.
(b) Applicants for a Public Insurance Adjuster licensee shall pass a written examination. The examination shall reasonably test the knowledge of the applicant concerning the applicable insurance laws and rules and regulations of the Director and the duties and responsibilities of a Public Insurance Adjuster. All examinations provided for by this Section shall be conducted under rules and regulations prescribed from time to time by the Director, and the Director may make such arrangements as may be appropriate, including contracting with an outside testing service for administering such examinations. Any charges assessed by any such testing service for administering such examinations shall be paid directly by the individual applicants.
Each person subject to an examination shall at the time of request for examination enclose with the application a non-refundable application fee made payable to the Director as provided in Section 512.63, plus a separate remittance if applicable made payable to the designated testing service for the total of such fees as the testing service charges for each of the various services being requested by the applicant. In the event an applicant appears and fails to pass, such person shall not be entitled to any refund and shall be required to submit a new request for examination together with all of the requisite fees before being rescheduled at a later date.
(c) An applicant who becomes a resident of this State and who has filed with the Director certification by a public official having supervision of Public Insurance Adjusters in the prior state of residency evidencing that the applicant has passed a written examination and has held a public insurance adjuster license in good standing for the prior 24 months is not required to complete the examination required by paragraph (b). However, the Director may require the applicant to take that portion of the examination pertaining to Illinois law and rules and regulations of the Director.
(d) The Director may issue a Public Insurance Adjuster license to any applicant who is not an Illinois resident without an examination only if (1) the applicant holds a like license from his state of residence, and (2) the applicant's state of residence accepts Illinois residents for licensing, and (3) the state in which the applicant resides requires no examination of Illinois resident Public Insurance Adjusters, and (4) the public official having supervision of Public Insurance Adjusters in the applicant's state of residence certifies that the applicant has passed a written examination.
(e) The Director may issue a Public Insurance Adjuster license to any applicant who is not an Illinois resident and who cannot meet the requirements of paragraph (d) if the applicant passes a written examination in Illinois.
(Source: P.A. 84-832.)

(215 ILCS 5/512.55) (from Ch. 73, par. 1065.59-55)
(Section scheduled to be repealed on January 1, 2027)
Sec. 512.55. Public Insurance Adjuster license.
(a) The Director shall issue a Public Insurance Adjuster license to an applicant who has:
(1) met the requirements of Section 512.54; and
(2) paid the fee as set forth in Section 512.63; and
(3) filed with the Director a bond as prescribed in

Section 512.56.

(b) Every Public Insurance Adjuster license shall remain in effect for one year from the date of its issuance.
(c) Each Public Insurance Adjuster license shall contain the name, business address, resident address and personal identification number of the Public Insurance Adjuster, the date of issue, general conditions relative to expiration or termination and any other information the Director considers proper.
(d) The holder of a Public Insurance Adjuster license shall notify the Director, in writing, of a change of either business or residence address within 30 days of such change.
(e) Each Public Insurance Adjuster license shall remain in effect as long as the holder of the license maintains in force and effect the bond required by Section 512.56 and pays the annual fee required by Section 512.63 by the date due as prescribed by the Director, unless the license is revoked or suspended pursuant to Section 512.61.
The Department may refuse to issue or may suspend the license of any person who fails to file a return, or to pay the tax, penalty or interest shown in a filed return, or to pay any final assessment of tax, penalty or interest, as required by any tax Act administered by the Illinois Department of Revenue, until such time as the requirements of any such tax Act are satisfied.
(Source: P.A. 95-213, eff. 1-1-08.)

(215 ILCS 5/512.56) (from Ch. 73, par. 1065.59-56)
(Section scheduled to be repealed on January 1, 2027)
Sec. 512.56. Bonds. Every applicant for a Public Insurance Adjuster license shall file a bond, in a form approved by the Director and executed by a surety company authorized to do business in this State, in favor of the people of the State of Illinois and payable to any party injured under the terms of the bond. The bond shall be filed with the application for a Public Insurance Adjuster license and shall remain in force while the applicant is licensed. The bond shall be continuous in form and in the amount of $5,000. The bond shall be conditioned upon full accounting and due payment, to the person entitled thereto, of funds coming into the Public Insurance Adjuster's possession incident to a transaction under his license. The Director shall be notified by the surety company 30 days in advance of any cancellation of the bond. A Public Insurance Adjuster license shall automatically terminate when a bond is not in force.
(Source: P.A. 83-1362.)

(215 ILCS 5/512.57) (from Ch. 73, par. 1065.59-57)
(Section scheduled to be repealed on January 1, 2027)
Sec. 512.57. Registered Firms.
(a) No person shall engage in the business of adjusting insurance claims unless such person is licensed pursuant to this Article and registered with the Director under subsection (b) of this Section.
No Public Insurance Adjuster may form or participate in any association, partnership or other business entity for the purpose of engaging in the business of adjusting insurance claims, unless such business entity is registered with the Director under subsection (b) of this Section.
(b) To become a Registered Firm, a person must submit to the Director an application, on a form specified by the Director, and the fee required by Section 512.63. The Director may require any documents reasonably necessary to verify the information contained in the application.
(c) Each Registered Firm must notify the Director, in writing, of any change in its business or residence address within 30 days of such change.
(d) Each Registered Firm must notify the Director of each Public Insurance Adjuster who is a member, officer, director or employee of the Registered Firm, and report any changes in such status of any such Public Insurance Adjuster to the Director within 30 days thereof.
(e) Each Registered Firm shall appoint one or more Public Insurance Adjusters who is an officer, director or member of the Firm to be responsible for the compliance of the Registered Firm with the laws of this State and the rules and regulations of the Director. The Registered Firm shall be responsible for the actions of its officers, directors, members and employees.
(f) Each Registered Firm which, for any of the causes listed in Section 512.61, terminates its relationship with a Public Insurance Adjuster who is an officer, director, employee or member of the Registered Firm shall notify the Director, in writing, within 30 days of such termination of the specific reasons for such termination. The Registered Firm shall provide the Director with information, documents, records or statements pertaining to the termination. Any materials provided may be used by the Director in any action taken pursuant to Section 512.62. There shall be no liability on the part of, nor any cause of action against, the Director or the Registered Firm, or any authorized representative of either, for any statement made or materials provided pursuant to this paragraph.
(g) The Director shall terminate any registration which does not comply with the requirements of this Article.
(h) A registered firm may only be comprised of licensed Public Insurance Adjusters. All shareholders, officers, and directors of registered firms must be licensed pursuant to this Act. Any Public Insurance Adjuster who has a license that has been revoked, suspended, or not renewed, whether voluntarily or not, must withdraw from a registered firm within 30 days and give written notice of his or her resignation to the licensed firm within 30 days.
(Source: P.A. 95-213, eff. 1-1-08.)

(215 ILCS 5/512.58) (from Ch. 73, par. 1065.59-58)
(Section scheduled to be repealed on January 1, 2027)
Sec. 512.58. Rate schedules and contract forms.
(a) A Public Insurance Adjuster shall not provide services until a written contract with the insured has been executed, on a form filed with and approved by the Director. At the option of the insured, any such contract which is executed within 5 business days after conclusion of the loss-producing occurrence shall be voidable for 10 days after execution. The insured may void the contract by notifying the Public Insurance Adjuster in writing by (i) registered or certified mail, return receipt requested, to the address shown on the contract; or (ii) personally serving the notice on the Public Insurance Adjuster.
(b) The written contract required by paragraph (a) shall constitute the entire agreement between the Public Insurance Adjuster and the insured. A copy of the contract shall be given to the insured when the contract is executed. Such contract forms may not include any hold harmless agreement which provides indemnification to the Public Insurance Adjuster by the insured for liability resulting from the Public Insurance Adjuster's negligence, nor any power-of-attorney by which the Public Insurance Adjuster can act in the place and instead of the insured.
(Source: P.A. 95-213, eff. 1-1-08.)

(215 ILCS 5/512.59) (from Ch. 73, par. 1065.59-59)
(Section scheduled to be repealed on January 1, 2027)
Sec. 512.59. Performance standards applicable to all Public Insurance Adjusters.
(a) A Public Insurance Adjuster shall not represent that he is a representative of an insurance company, a fire department, or the State of Illinois, or that he is a fire investigator, or that his services are required for the insured to submit a claim to the insured's insurance company, or that he may provide legal advice or representation to the insured. A Public Insurance Adjuster may represent that he has been licensed by the State of Illinois.
(b) A Public Insurance Adjuster shall not agree to any loss settlement without the insured's knowledge and consent and shall provide the insured with a document setting forth the scope, amount, and value of the damages prior to requesting the insured for authority to settling any loss.
(c) If the Public Insurance Adjuster refers the insured to a contractor, the Public Insurance Adjuster warrants that all work will be performed in a workmanlike manner and conform to all statutes, ordinances and codes. Should the work not be completed in a workmanlike manner, the Public Insurance Adjuster shall be responsible for any and all costs and expense required to complete or repair the work in a workmanlike manner.
(d) In all cases where the loss giving rise to the claim for which the Public Insurance Adjuster was retained arise from damage to a personal residence, the insurance proceeds shall be delivered in person to the named insured or his or her designee. Where proceeds paid by an insurance company are paid jointly to the insured and the Public Insurance Adjuster, the insured shall release such portion of the proceeds which are due the Public Insurance Adjuster within 30 calendar days after the insured's receipt of the insurance company's check, money order, draft, or release of funds. If the proceeds are not so released to the insured within 30 calendar days, the insured shall provide the Public Insurance Adjuster with a written explanation of the reason for the delay.
(e) A Public Insurance Adjuster may not propose or attempt to propose to any person that the Public Insurance Adjuster represent that person while a loss-producing occurrence is continuing nor while the fire department or its representatives are engaged at the damaged premises nor between the hours of 7:00 p.m. and 8:00 a.m.
(f) A Public Insurance Adjuster shall not advance money or any valuable consideration to an insured pending adjustment of a claim.
(g) A Public Insurance Adjuster shall not provide legal advice or representation to the insured, or engage in the unauthorized practice of law.
(Source: P.A. 99-642, eff. 7-28-16.)

(215 ILCS 5/512.60) (from Ch. 73, par. 1065.59-60)
(Section scheduled to be repealed on January 1, 2027)
Sec. 512.60. Maintenance of records.
(a) All Public Insurance Adjusters shall maintain a complete record of each of their transactions as a Public Insurance Adjuster. The records required by this Section shall include:
(1) name of the insured;
(2) date, location and amount of loss;
(3) copy of the contract between the Public Insurance

Adjuster and insured;

(4) name of the insurer, amount, expiration date and

number of each policy carried with respect to the loss;

(5) itemized statement of the insured's recoveries;
(6) name of the Public Insurance Adjuster who

executed the contract;

(7) name of the attorney representing the insured, if

applicable, and the name of the representative of the insurance company; and

(8) copy of the statement provided to the insured

explaining the amount and value of the damages to the insured premises, the amount of insurance proceeds recovered from the insured, and the amount and values of all expenses incurred to adjust the claim and the amount and value of the Public Insurance Adjuster's fees and charges.

(b) Records shall be maintained for at least three years after the termination of the transaction with an insured and shall be open to examination by the Director at any time.
(c) A Public Insurance Adjuster shall not divulge information regarding any insured without written consent from the insured, except that the Public Insurance Adjuster may divulge such information to an insurance company or its representative which insures the insured, to the Department of Insurance, or upon a court order or an Internal Revenue Service subpoena.
(d) Where a Public Insurance Adjuster is engaged or employed by a Registered Firm, the records required by this Section may be maintained by such Registered Firm on behalf of the Public Insurance Adjuster.
(Source: P.A. 95-213, eff. 1-1-08.)

(215 ILCS 5/512.61) (from Ch. 73, par. 1065.59-61)
(Section scheduled to be repealed on January 1, 2027)
Sec. 512.61. License suspension, revocation or denial.
(a) Any license issued under this Article may, be suspended or revoked, and any application for a license may be denied, if the Director finds that the holder of or applicant for a license has:
(1) willfully violated any provision of this Code or

any rule or regulation promulgated by the Director; or

(2) intentionally made a material misstatement in an

application for a license as a Public Insurance Adjuster; or

(3) obtained or attempted to obtain a license as a

Public Insurance Adjuster through misrepresentation or fraud; or

(4) misappropriated, converted to his own use or

improperly withheld money due others; or

(5) intentionally misrepresented the terms of any

insurance policy; or

(6) used fraudulent, coercive or dishonest practices,

or demonstrated incompetence, untrustworthiness or financial irresponsibility in the transaction of business as a Public Insurance Adjuster; or

(7) been convicted of any felony or misdemeanor

involving dishonesty or fraud, unless the individual demonstrates to the Director sufficient rehabilitation to warrant the public trust; or

(8) knowingly transacted the business of a Public

Insurance Adjuster in conjunction with an individual who was not licensed at the time; or

(9) failed to appear without reasonable cause or

excuse in response to a subpoena lawfully issued by the Director; or

(10) a license as a Public Insurance Adjuster

suspended or revoked or an application denied in any other state, district, territory or province on a ground similar to one of the grounds stated in this Section; or

(11) failed to comply with or violated any of the

standards set forth in Section 512.59; or

(12) failed to maintain the records required by

Section 512.60; or

(13) engaged in the unauthorized practice of law.
(b) Revocation, suspension, or the denial of an application pursuant to this Section shall be by written notice served upon the applicant by certified or registered mail sent to the address specified in the application. The applicant may request a hearing in writing within 30 days from the date of mailing as provided in Section 402. The hearing shall be held pursuant to Section 2402 of Title 50 of the Code.
(c) Upon notification of the issuance of an order suspending or revoking a Public Insurance Adjuster's license, the licensee or other person having possession or custody of such license shall promptly deliver it to the Director in person or by mail. The Director shall publish the name of each Public Insurance Adjuster whose license is suspended or revoked, after such suspension or revocation becomes final, in a manner designed to notify interested insurance companies and other persons.
(d) Any individual whose Public Insurance Adjuster's license is revoked or whose application is denied pursuant to this Section shall be ineligible to apply for a Public Insurance Adjuster's license for 5 years. A suspension pursuant to this Section may be for any period of time up to 5 years.
(Source: P.A. 95-213, eff. 1-1-08.)

(215 ILCS 5/512.61a) (from Ch. 73, par. 1065.59-61a)
(Section scheduled to be repealed on January 1, 2027)
Sec. 512.61a. In addition to other grounds specified in this Act, the Director may refuse to issue or may suspend the license of any person who has failed to file a return; or to pay the tax, penalty or interest shown on a filed return; or to pay any final assessment of any tax due to the Department of Revenue, until such time as the requirements of any such tax Act are satisfied.
(Source: P.A. 86-905.)

(215 ILCS 5/512.62) (from Ch. 73, par. 1065.59-62)
(Section scheduled to be repealed on January 1, 2027)
Sec. 512.62. Examinations.
(a) The Director shall have the power to examine any applicant or any person licensed or registered pursuant to this Article.
(b) Every person being examined and its officers, directors and members must provide to the Director convenient and free access, at all reasonable hours, to all books, records, documents and other papers relating to its Public Insurance Adjusting affairs. The officers, directors, members and employees must facilitate and aid in such examinations so far as it is in their power to do so.
(c) Examiners may be designated by the Director. Such examiners shall make their reports to the Director pursuant to this Section. Any report alleging substantive violations shall be in writing and shall be based upon the facts ascertained from the books, records, documents, papers and other evidence obtained by the examiners or ascertained from the testimony of the officers, directors, members or other individuals examined under oath or ascertained by notarized affidavits received by the examiners. The report of examination shall be verified by the examiners.
(d) If a report is made, the Director shall cause the report to be delivered to the person being examined either in person or by certified or registered mail to the last known address specified in the records of the Department of Insurance. The Director must afford the person an opportunity to request a hearing with reference to the facts and other evidence and allegations therein contained. The person may request a hearing within 14 calendar days after receipt of the examination report by giving the Director written notice of such request, together with a written statement of its objections. The Director must conduct the hearing in accordance with Sections 402 and 403, and must issue a written order based upon the examination report and upon the hearing within 90 days after hearing. If the report is refused or otherwise undeliverable or a hearing is not requested within 14 days, the right to a hearing shall be deemed waived. After such hearing, if the examination reveals that the person is operating in violation of any law, regulation or prior order, the Director in the written order may require the person to take any action he considers necessary or appropriate in accordance with the report of examination.
(e) Any person who violates or aids and abets any violation of a written order issued pursuant to this Section shall be guilty of a business offense and may be fined not more than $5,000.
(Source: P.A. 83-1362.)

(215 ILCS 5/512.63) (from Ch. 73, par. 1065.59-63)
(Section scheduled to be repealed on January 1, 2027)
Sec. 512.63. Fees.
(a) The fees required by this Article are as follows:
(1) Public Insurance Adjuster license annual fee,

$100;

(2) registration of firms, $100;
(3) application fee for processing each request to

take the written examination for a Public Adjuster license, $20.

(Source: P.A. 93-32, eff. 7-1-03.)

(215 ILCS 5/512.64) (from Ch. 73, par. 1065.59-64)
(Section scheduled to be repealed on January 1, 2027)
Sec. 512.64. Injunctive relief. Any person who acts as or holds himself out to be either engaged in the business of adjusting insurance claims or a Public Insurance Adjuster without holding a valid and current Public Insurance Adjuster's license is hereby declared to be inimical to the public welfare and to constitute a public nuisance. The Director may report such practice to the Attorney General of the State of Illinois, whose duty it is to apply forthwith by complaint on relation of the Director in the name of the people of the State of Illinois, as plaintiff, for injunctive relief in the circuit court of the county where such practice occurred to enjoin such person from engaging in such practice; and, upon the filing of a verified petition in such court, the court, if satisfied by affidavit or otherwise that such person has been engaged in such practice without a valid and current license to do so, may enter a temporary restraining order without notice or bond, enjoining the defendant from such further practice. A copy of the verified complaint shall be served upon the defendant and the proceedings shall thereafter be conducted as in other civil cases. If it is established that the defendant has been or is engaged in such unlawful practice, the court may enter an order or judgment perpetually enjoining the defendant from further such practice. In all proceedings hereunder the court, in its discretion, may apportion the costs among the parties interested in the action, including cost of filing the complaint, service of process, witness fees and expenses, court reporter charges and reasonable attorney fees. In case of violation of any injunctive order entered under the provisions of this Section, the court may try and punish the offender for contempt of court. Such injunction proceedings shall be in addition to, and not in lieu of, all penalties and other remedies.
(Source: P.A. 95-213, eff. 1-1-08.)



Article XXXIIA - Premium Finance Regulation

(215 ILCS 5/Art. XXXIIA heading)

(215 ILCS 5/513a1) (from Ch. 73, par. 1065.60a1)
Sec. 513a1. Scope of Article.
(a) Except as provided in subsection (b), this Article applies to all persons engaged in the business of financing insurance premiums, entering into premium finance agreements, or otherwise acquiring premium finance agreements, and insurance companies and insurance producers as defined in this Code, except in connection with premiums on the kinds of business described as Class 1(a) or Class 1(b) of Section 4.
(b) Except for the provisions of Section 513a11 that apply to all premium financing agreements in which the right to cancel one or more policies of insurance on behalf of the named has been assigned to the lender, this Article does not apply to the following entities:
(1) Credit unions, as defined in the Illinois Credit

Union Act.

(2) Banks, as defined in the Illinois Banking Act.
(3) Savings and loan associations, as defined in the

Illinois Savings and Loan Act of 1985.

(4) Persons operating under the provisions of Section

4a of the Interest Act.

(5) Persons operating under the Consumer Installment

Loan Act or the Consumer Finance Act.

(6) Persons that acquire premium finance agreements

from insurance companies and entities described in paragraphs (1) through (5).

(Source: P.A. 87-811.)

(215 ILCS 5/513a2) (from Ch. 73, par. 1065.60a2)
Sec. 513a2. Definitions.
(a) "Accepted agreement" means a premium finance agreement deemed to be accepted by a premium finance company when a binder number or policy number is provided for each policy premium listed on the premium finance agreement and premium payment book or when the first premium payment notice has been sent to the named insured.
(b) "Financing insurance premiums" means to be engaged in the practice of:
(1) advancing monies directly or indirectly to an

insurer pursuant to the terms of an acquired premium finance agreement; or

(2) allowing 10% or more of a producer's or

registered firm's premium accounts receivable to be more than 90 days past due.

(c) "Premium finance agreement" means a promissory note, loan contract, or agreement by which an insured or prospective insured promises to pay to another person an amount advanced or to be advanced thereunder to an insurer in payment of premiums on an insurance contract together with a service charge and which contains an assignment of or is otherwise secured by the unearned premium payable by the insurer upon cancellation of the insurance contract; provided, however, that a premium finance agreement shall not include an installment sale contract, lease agreement, security agreement, or mortgage covering personal or real property that includes a charge for insurance or pursuant to which the vendor, lessor, lienholder, or mortgagee is authorized to pay or advance the premium for insurance with respect to that property.
(d) "Premium finance company" means any person engaged in the business of financing insurance premiums, of entering into premium finance agreements with insureds, or of acquiring premium finance agreements.
(Source: P.A. 90-655, eff. 7-30-98.)

(215 ILCS 5/513a3) (from Ch. 73, par. 1065.60a3)
Sec. 513a3. License required.
(a) No person may act as a premium finance company or hold himself out to be engaged in the business of financing insurance premiums, either directly or indirectly, without first having obtained a license as a premium finance company from the Director.
(b) An insurance producer shall be deemed to be engaged in the business of financing insurance premiums if 10% or more of the producer's total premium accounts receivable are more than 90 days past due.
(c) In addition to any other penalty set forth in this Article, any person violating subsection (a) of this Section may, after hearing as set forth in Article XXIV of this Code, be required to pay a civil penalty of not more than $2,000 for each offense.
(d) In addition to any other penalty set forth in this Article, any person violating subsection (a) of this Section is guilty of a Class A misdemeanor. Any individual violating subsection (a) of this Section, and misappropriating or converting any monies collected in conjunction with the violation, is guilty of a Class 4 felony.
(Source: P.A. 93-32, eff. 7-1-03.)

(215 ILCS 5/513a4) (from Ch. 73, par. 1065.60a4)
Sec. 513a4. Application and license.
(a) Each application for a premium finance license shall be made on a form specified by the Director and shall be signed by the applicant declaring under penalty of refusal, suspension, or revocation of the license that the statements made in the application are true, correct, and complete to the best of the applicant's knowledge and belief. The Director shall cause to be issued a license to each applicant that has demonstrated to the Director that the applicant:
(1) is competent and trustworthy and of a good

business reputation;

(2) has a minimum net worth of $50,000; and
(3) has paid the fees required by this Article.
(b) Each applicant at the time of request for a license or renewal of a license shall:
(1) certify that no charge for financing premiums

shall exceed the rates permitted by this Article;

(2) certify that the premium finance agreement or

other forms being used are in compliance with the requirements of this Article;

(3) certify that he or she has a minimum net worth of

$50,000; and

(4) attach with the application a non-refundable

annual fee of $400.

(c) An applicant who has met the requirements of subsection (a) and subsection (b) shall be issued a premium finance license.
(d) Each premium finance license shall remain in effect as long as the holder of the license annually continues to meet the requirements of subsections (a) and (b) by the due date unless the license is revoked or suspended by the Director.
(e) The individual holder of a premium finance license shall inform the Director in writing of a change in residence address within 30 days of the change, and a corporation, partnership, or association holder of a premium finance license shall inform the Director in writing of a change in business address within 30 days of the change.
(f) Every partnership or corporation holding a license as a premium finance company shall appoint one or more partners or officers to be responsible for the firm's compliance with the Illinois Insurance Code and applicable rules and regulations. Any change in the appointed person or persons shall be reported to the Director in writing within 30 days of the change.
(Source: P.A. 93-32, eff. 7-1-03.)

(215 ILCS 5/513a5) (from Ch. 73, par. 1065.60a5)
Sec. 513a5. Insurance Producer Administration Fund. All fees and penalties paid to and collected by the Director under this Article shall be paid promptly after receipt, together with a detailed statement of the fees, into the Insurance Producer Administration Fund.
(Source: P.A. 98-463, eff. 8-16-13.)

(215 ILCS 5/513a6) (from Ch. 73, par. 1065.60a6)
Sec. 513a6. Felony convictions. Any person or authorized member of a partnership or corporation who, while licensed as a premium finance company, is convicted of a felony shall report the conviction to the Director within 30 days of the entry date of the judgement. Within that 30 day period, the person shall also provide the Director with a copy of the judgement, the probation or commitment order, and any other relevant document.
(Source: P.A. 87-811.)

(215 ILCS 5/513a7) (from Ch. 73, par. 1065.60a7)
Sec. 513a7. License suspension; revocation or denial.
(a) Any license issued under this Article may be suspended, revoked, or denied if the Director finds that the licensee or applicant:
(1) has wilfully violated any provisions of this Code

or the rules and regulations thereunder;

(2) has intentionally made a material misstatement in

the application for a license;

(3) has obtained or attempted to obtain a license

through misrepresentation or fraud;

(4) has misappropriated or converted to his own use

or improperly withheld monies;

(5) has used fraudulent, coercive, or dishonest

practices or has demonstrated incompetence, untrustworthiness, or financial irresponsibility;

(6) has been, within the past 3 years, convicted of a

felony, unless the individual demonstrates to the Director sufficient rehabilitation to warrant public trust;

(7) has failed to appear without reasonable cause or

excuse in response to a subpoena issued by the Director;

(8) has had a license suspended, revoked, or denied

in any other state on grounds similar to those stated in this Section; or

(9) has failed to report a felony conviction as

required by Section 513a6.

(b) Suspension, revocation, or denial of a license under this Section shall be by written order sent to the licensee or applicant by certified or registered mail at the address specified in the records of the Department. The licensee or applicant may in writing request a hearing within 30 days from the date of mailing. If no written request is made the order shall be final upon the expiration of that 30 day period.
(c) If the licensee or applicant requests a hearing under this Section, the Director shall issue a written notice of hearing sent to the licensee or applicant by certified or registered mail at his address, as specified in the records of the Department, and stating:
(1) the grounds, charges, or conduct that justifies

suspension, revocation, or denial under this Section;

(2) the specific time for the hearing, which may not

be fewer than 20 nor more than 30 days after the mailing of the notice of hearing; and

(3) a specific place for the hearing, which may be

either in the City of Springfield or in the county where the licensee's principal place of business is located.

(d) Upon the suspension or revocation of a license, the licensee or other person having possession or custody of the license shall promptly deliver it to the Director in person or by mail. The Director shall publish all suspensions and revocations after they become final in a manner designed to notify interested insurance companies and other persons.
(e) Any person whose license is revoked or denied under this Section shall be ineligible to apply for any license for 2 years. A suspension under this Section may be for a period of up to 2 years.
(f) In addition to or instead of a denial, suspension, or revocation of a license under this Section, the licensee may be subjected to a civil penalty of up to $2,000 for each cause for denial, suspension, or revocation. The penalty is enforceable under subsection (5) of Section 403A of this Code.
(Source: P.A. 93-32, eff. 7-1-03.)

(215 ILCS 5/513a8) (from Ch. 73, par. 1065.60a8)
Sec. 513a8. Examinations.
(a) The Director may examine any applicant for or holder of a premium finance license.
(b) All persons being examined, as well as their officers and directors, shall provide to the Director convenient and free access, at all reasonable hours at their offices, to all books, records, documents, and other papers relating to the person's insurance and premium financing business affairs. The licensee or its officers, directors, and employees shall facilitate and aid the Director in the examinations as much as it is in their power to do so.
(c) The Director may designate an examiner or examiners to conduct any examination under this Section. The Director or his designee may administer oaths and examine under oath any individual relative to the business of the person being examined.
(d) The examiners designated by the Director under this Section may make reports to the Director. Any report alleging substantive violations of this Code or the rules and regulations thereunder shall be in writing and be based upon facts obtained by the examiners. The report of examination shall be verified by the examiners.
(e) If a report is made, the Director shall either deliver a duplicate thereof to the licensee being examined or send the duplicate by certified or registered mail to the licensee's address of record. The Director shall afford the licensee an opportunity to request a hearing with reference to the facts and other evidence contained in the report. The licensee may request a hearing within 14 calendar days after he receives the duplicate of the examination report by giving the Director written notice of that request, together with written statement of the licensee's objection to the report. The Director shall, if requested to do so, conduct a hearing in accordance with Sections 402 and 403. The Director shall issue a written order based upon the examination report within 90 days after the report is filed or within 90 days after the hearing, if a hearing is held. If the report is refused or otherwise undeliverable or a hearing is not requested in a timely fashion, the right to a hearing is waived. After the hearing or the expiration of the time period in which a licensee may request a hearing, if the examination reveals that the licensee is operating in violation of any law, this Code or rules and regulations promulgated thereunder, or prior order, the Director in the written order may require the licensee to take any action the Director considers necessary or appropriate in accordance with the report or examination hearing. The order is subject to review under the Administrative Review Law.
(f) Any licensee who violates or aids and abets any violation of a written order issued under this Section shall be guilty of a business offense, and his license may be revoked or suspended under Section 513a7, and he may be fined not less than $501 nor more than $5,000.
(Source: P.A. 87-811.)

(215 ILCS 5/513a9) (from Ch. 73, par. 1065.60a9)
Sec. 513a9. Premium finance agreement.
(a) A premium finance agreement must be dated and signed by or on behalf of the named insured, and the printed portion shall be in at least 8-point type. The following items must be set forth on the first page of the accepted finance agreement:
(1) the total amount of the premiums;
(2) the amount of the down payment;
(3) the principal balance (the difference between

items (1) and (2));

(4) the amount of the finance charges expressed in

dollars and as an annual percentage rate;

(5) the balance payable by the insured (sum of items

(3) and (4));

(6) the number of installments, the due dates

thereof, and the amount of each installment expressed in dollars; and

(7) the policy numbers or binder numbers.
(b) The premium finance company is required to furnish full and complete disclosure of the terms and conditions of the premium finance agreement including, but not limited to, the specific insurance coverages financed to the named insured no later than the date that the first premium payment notice is sent to the insured.
(c) As to policies written primarily for personal, family, or household use, the premium finance company must:
(1) deliver or mail the premium check or checks in

the amount of the principal balance directly to the insurer or insurers unless the insurer or insurers have given written authority to the premium finance company to deliver the checks to the producer;

(2) issue the premium check or checks payable to the

insurer, insurers, or, if the insurer gives written authority to the premium finance company, to the producer; and

(3) properly identify the premium check or checks by

policy number or binder number when the premium is paid to the insurer or insurers.

(d) As to all other policies the premium finance company may:
(1) deliver or mail the premium check or checks in

the amount of the principal balance directly to the producer; and

(2) issue the premium check or checks payable to the

producer.

(e) A premium finance company that pays the financed premium to the producer pursuant to subsection (d) establishes the producer as the agent of the premium finance company for payment of the premium and for receipt of any return premium.
(Source: P.A. 89-265, eff. 1-1-96; 90-381, eff. 8-14-97.)

(215 ILCS 5/513a10) (from Ch. 73, par. 1065.60a10)
Sec. 513a10. Maximum service charge.
(a) No service charge shall be made for financing premiums other than as permitted by this Article.
(b) The service charge is to be computed on the principal balance from the effective date of the insurance coverage for which the premiums are being advanced to and including the date when the final installment of the premium finance agreement is payable.
(c) The service charge shall be a maximum of $10 per $100 per year plus an allowable charge as follows:

Allowable Charge

Amount of Principal

Per Finance Agreement

Balance

$20

$0 to $499

$30

$500 to $999

$40

$1000 or more

(d) The service charge or any other charge made by the licensee does not have to be refunded upon cancellation or prepayment. The allowable charge is considered to be part of the service charge.
(e) A premium finance agreement may provide for a delinquency charge of not less than $1 nor more than 5% of any installment in default for more than 5 days.
(f) Any other charges shall be disclosed in the premium finance agreement.
(Source: P.A. 87-811.)

(215 ILCS 5/513a11) (from Ch. 73, par. 1065.60a11)
Sec. 513a11. Cancellation requirements upon default.
(a) When a premium finance agreement contains a power of attorney enabling the premium finance company to cancel any insurance contract or contracts listed in the premium finance agreement, the insurance contract or contracts shall not be cancelled by the premium finance company unless the request for cancellation is effectuated under this Section.
(b) Not less than 10 days written notice shall be mailed to the named insured of the intent of the premium finance company to cancel the insurance contract unless the default is cured within the 10 day period.
(c) After expiration of the 10 day period, the premium finance company may request, in the name of the named insured, cancellation of the insurance contract or contracts by mailing or hand delivering to the insurer a request for cancellation, and the insurance contract shall be cancelled as if the request for cancellation had been submitted by the named insured, but without requiring the return of the insurance contract or contracts. The premium finance company shall also mail a copy of the request for cancellation to the named insured at his last known address.
(d) All statutory, regulatory, and contractual restrictions providing that the insurance contract may not be cancelled unless notice is given to a governmental agency, mortgagee, or other third party shall apply where cancellation is effected under provisions of this Section. The insurer shall give the notice to any governmental agency, mortgagee, or other third party on or before the fifth business day after it receives the notice of cancellation from the premium finance company. For purposes of this Section, any governmental agency, mortgagee, or other third party may opt to receive notices electronically.
(e) In the event that the collection of return premiums for the account of the named insured results in a surplus over the amount due from the named insured, the premium finance company shall refund the excess to the named insured; however, no refund is required if it amounts to less than $5.
(f) All cancellation provisions required of the premium finance company and insurer are applicable to any policy to which Section 143.11 applies.
(Source: P.A. 93-713, eff. 1-1-05.)

(215 ILCS 5/513a12) (from Ch. 73, par. 1065.60a12)
Sec. 513a12. Books and records.
(a) Until payment in full and 3 years thereafter every licensee shall maintain each premium finance agreement or duplicate originals thereof and all original documents relating thereto (except those papers returned to the insured) so as to be readily available for examination by the Director.
(b) Every licensee shall maintain a register, ledger, or combination of records for each premium finance agreement that can readily show:
(1) the date of acquisition;
(2) the name of the insured;
(3) the identifying number;
(4) the principal balance;
(5) the amount of all charges assessed;
(6) the balance; and
(7) a distribution of proceeds showing the dates,

amounts, and names of the persons to whom any part of the proceeds were distributed.

(Source: P.A. 87-811.)

(215 ILCS 5/513a13)
Sec. 513a13. Electronic delivery of notices and documents.
(a) As used in this Section:
"Delivered by electronic means" includes:
(1) delivery to an electronic mail address at which a

party has consented to receive notices or documents; or

(2) posting on an electronic network or site

accessible via the Internet, mobile application, computer, mobile device, tablet, or any other electronic device, together with separate notice of the posting, which shall be provided by electronic mail to the address at which the party has consented to receive notice or by any other delivery method that has been consented to by the party.

"Party" means any recipient of any notice or document required as part of a premium finance agreement including, but not limited to, an applicant or contracting party. For the purposes of this Section, "party" includes the producer of record.
(b) Subject to the requirements of this Section, any notice to a party or any other document required under applicable law in a premium finance agreement or that is to serve as evidence of a premium finance agreement may be delivered, stored, and presented by electronic means so long as it meets the requirements of the Electronic Commerce Security Act.
(c) Delivery of a notice or document in accordance with this Section shall be considered equivalent to delivery by first class mail or first class mail, postage prepaid.
(d) A notice or document may be delivered by electronic means by a premium finance company to a party under this Section if:
(1) the party has affirmatively consented to that

method of delivery and has not withdrawn the consent;

(2) the party, before giving consent, is provided

with a clear and conspicuous statement informing the party of:

(A) the right of the party to withdraw consent to

have a notice or document delivered by electronic means, at any time, and any conditions or consequences imposed in the event consent is withdrawn;

(B) the types of notices and documents to which

the party's consent would apply;

(C) the right of a party to have a notice or

document delivered in paper form; and

(D) the procedures a party must follow to

withdraw consent to have a notice or document delivered by electronic means and to update the party's electronic mail address;

(3) the party:
(A) before giving consent, is provided with a

statement of the hardware and software requirements for access to, and retention of, a notice or document delivered by electronic means; and

(B) consents electronically, or confirms consent

electronically, in a manner that reasonably demonstrates that the party can access information in the electronic form that will be used for notices or documents delivered by electronic means as to which the party has given consent; and

(4) after consent of the party is given, the premium

finance company, in the event a change in the hardware or software requirements needed to access or retain a notice or document delivered by electronic means creates a material risk that the party will not be able to access or retain a subsequent notice or document to which the consent applies:

(A) provides the party with a statement that

describes:

(i) the revised hardware and software

requirements for access to and retention of a notice or document delivered by electronic means; and

(ii) the right of the party to withdraw

consent without the imposition of any condition or consequence that was not disclosed at the time of initial consent; and

(B) complies with paragraph (2) of this

subsection (d).

(e) Delivery of a notice or document in accordance with this Section does not affect requirements related to content or timing of any notice or document required under applicable law.
(f) The legal effectiveness, validity, or enforceability of any premium finance agreement executed by a party may not be denied solely because of the failure to obtain electronic consent or confirmation of consent of the party in accordance with subparagraph (B) of paragraph (3) of subsection (d) of this Section.
(g) A withdrawal of consent by a party does not affect the legal effectiveness, validity, or enforceability of a notice or document delivered by electronic means to the party before the withdrawal of consent is effective.
A withdrawal of consent by a party is effective within a reasonable period of time after receipt of the withdrawal by the premium finance company.
Failure by a premium finance company to comply with paragraph (4) of subsection (d) of this Section and subsection (j) of this Section may be treated, at the election of the party, as a withdrawal of consent for purposes of this Section.
(h) This Section does not apply to a notice or document delivered by a premium finance company in an electronic form before the effective date of this amendatory Act of the 100th General Assembly to a party who, before that date, has consented to receive notice or document in an electronic form otherwise allowed by law.
(i) If the consent of a party to receive certain notices or documents in an electronic form is on file with a premium finance company before the effective date of this amendatory Act of the 100th General Assembly and, pursuant to this Section, a premium finance company intends to deliver additional notices or documents to the party in an electronic form, then prior to delivering such additional notices or documents electronically, the premium finance company shall:
(1) provide the party with a statement that

describes:

(A) the notices or documents that shall be

delivered by electronic means under this Section that were not previously delivered electronically; and

(B) the party's right to withdraw consent to

have notices or documents delivered by electronic means without the imposition of any condition or consequence that was not disclosed at the time of initial consent; and

(2) comply with paragraph (2) of subsection (d)

of this Section.

(j) A premium finance company shall deliver a notice or document by any other delivery method permitted by law other than electronic means if:
(1) the premium finance company attempts to deliver

the notice or document by electronic means and has a reasonable basis for believing that the notice or document has not been received by the party; or

(2) the premium finance company becomes aware that

the electronic mail address provided by the party is no longer valid.

(k) The producer of record shall not be subject to civil liability for any harm or injury that occurs as a result of a party's election to receive any notice or document by electronic means or by a premium finance company's failure to deliver a notice or document by electronic means unless the harm or injury is caused by the willful and wanton misconduct of the producer of record.
(l) This Section shall not be construed to modify, limit, or supersede the provisions of the federal Electronic Signatures in Global and National Commerce Act, as amended.
(Source: P.A. 100-495, eff. 1-1-18.)



Article XXXIII - Urban Property Insurance

(215 ILCS 5/Art. XXXIII heading)

(215 ILCS 5/522) (from Ch. 73, par. 1065.69)
Sec. 522. Purpose. This article is to make basic property insurance increasingly available to the citizens of this State, and to deter the insurance industry from geographically redlining urban areas of this State by requiring the restructuring of the Industry Placement Facility and administering the FAIR Plan (Fair Access to Insurance Requirements) to deliver residential property insurance to all citizens of this State on a reasonable access and marketing basis by offering homeowners insurance, by requiring immediate binding of eligible risks, by making use of premium installment payment plans, and by further establishing reasonable service standards in its plan of operation subject to the approval and review of the Director; and, to establish a central operation facility for the equitable distribution of losses and expenses in the writing of the basic property insurance and homeowners insurance in this State.
(Source: P.A. 80-1365.)

(215 ILCS 5/523) (from Ch. 73, par. 1065.70)
Sec. 523. Definitions.) (1) "Basic Property Insurance" means the coverage against direct loss to real or tangible personal property at a fixed location provided in the Standard Fire Policy and Extended Coverage Endorsement and such vandalism and malicious mischief or such other classes of insurance as may be added with respect to the property by the Industry Placement Facility with the approval of the Director, except insurance on automobile, farm and manufacturing risks and it shall include homeowners insurance.
(2) "Homeowners Insurance" means the personal multi-peril property coverages commonly known as Homeowners Insurance.
(3) "Inspection Bureau(s)" means the organization or organizations designated by the Industry Placement Facility with the approval of the Director to make inspections to determine the condition of the properties for which basic property insurance is sought and to perform such other duties as may be authorized by the Industry Placement Facility;
(4) "Industry Placement Facility" or "Facility" means the organization formed by insurers licensed to write and engaged in writing basic property insurance (including multi-peril policies) within the State of Illinois to assist applicants in urban areas in securing basic property insurance and to formulate and administer a program for the equitable apportionment among such insurers of such basic property insurance.
(5) "Urban Area" means any community having a blighted, deteriorated or deteriorating area which the Facility has designated with the approval of the Director, or which the Secretary of the U.S. Department of Housing and Urban Development has approved for an urban renewal project after a local public agency has been formed in the community to avail itself of a U.S. Housing and Urban Renewal Program, or which the Director of Insurance has designated.
(6) "Premiums Written" means the gross direct premiums charged with respect to property in this State on all policies of basic property insurance and the basic property insurance premium components of all multi-peril policies less return premiums, dividends paid or credited to policyholders, or the unused or unabsorbed portions of premium deposits.
(Source: P.A. 80-1365.)

(215 ILCS 5/524) (from Ch. 73, par. 1065.71)
Sec. 524. FAIR Plan Procedure. (1) Any person having an insurable interest in real or tangible personal property at a fixed location in an urban area who, after diligent effort has been unable to obtain basic property insurance, as evidenced by 3 attempts to procure such insurance, is entitled upon application to the Facility to an inspection and evaluation of the property by representatives of the Inspection Bureau.
(2) Any person who is an owner-resident of a one to four family dwelling unit at a fixed location in an urban area and whose residential real property insurance coverage has been nonrenewed through the voluntary insurance market shall be entitled to submit a binding application of coverage to the Facility for such period of time as is required by the Facility to conduct a reasonable inspection of the residential real property.
(3) The manner and scope of the inspection and evaluation report for nonresidential property shall be prescribed by the Facility with the approval of the Director. The inspection must include, but need not be limited to, pertinent structural and occupancy features as well as the general condition of the building and surrounding structures. A representative photograph of the property may be taken as part of the inspection.
(4) Promptly after the request for inspection is received an inspection must be made and an inspection report filed with the company or companies designated by the Facility. A copy of the completed inspection and evaluation report must be sent to the Facility and made available to the applicant and to insurers in the voluntary insurance market upon request.
(5) If the Inspection Bureau finds that the residential property meets the reasonable underwriting standards established under Section 525, the applicant shall be so informed in writing. If the residential property does not meet the criteria, the applicant shall be informed, in writing, of the reasons for the failure of the residential property to meet the criteria.
(6) If, at any time, the applicant makes improvements in the residential property or its condition which he or she believes are sufficient to make the residential property meet the criteria, a representative of the Inspection Bureau shall reinspect the residential property upon request. In any case, the applicant for residential property insurance shall be eligible for one reinspection any time beginning 60 days after his or her initial Fair plan inspection. If upon reinspection the residential property meets the reasonable underwriting standards established under Section 525, the applicant shall be so informed in writing.
(Source: P.A. 81-1430.)

(215 ILCS 5/525) (from Ch. 73, par. 1065.72)
Sec. 525. Industry Placement Program.)
(1) Within 30 days after the effective date of this Article, all insurers engaged in writing in this State, on a direct basis, basic property insurance or any property insurance component in multi-peril policies, other than local district, county and township mutual companies, must establish an Industry Placement Facility to formulate and administer a Program for the equitable apportionment among such insurers of basic property insurance which may be afforded applicants in urban areas whose property is insurable in accordance with reasonable underwriting standards, but who, after diligent efforts, are unable to procure such insurance through normal channels, as evidenced by 3 attempts to procure such insurance. The Program may also provide, with the approval of the Director, for the use of deductibles, percentage participation clauses and other underwriting devices and for assessment of all members in amounts sufficient to operate the Facility, and may establish maximum limits of liability to be placed through the Program, commissions to be paid to the license producer designated by the applicant and for relieving any company from accepting referrals under the FAIR Plan, in whole or in part, for reasonable cause. The Program may also provide that the Facility issue policies in its own name. The Program shall establish reasonable underwriting standards for determining insurability of a risk, subject to the approval of the Director.
(2) The Industry Placement Program, through its plan of operation, shall provide reasonable access and marketing procedures for (a) immediate binding of eligible risks; (b) premium installment payment plans; and, (c) establishing adequate marketing and service facilities in all designated urban areas of this State.
(3) Homeowners insurance coverage shall become part of the Industry Placement Program of basic property insurance. The Facility shall develop, with the consultation of the Director, a homeowners insurance contract(s) for urban areas. Such Program of homeowners insurance will be implemented through a plan of operation specifically entitling owner residents who have been nonrenewed through normal insurance channels of immediate binding coverage pending a reasonable period of time for the Facility to conduct an inspection of the premises to determine whether the premises comply with underwriting requirements set out in the Program.
(4) Each insurer, as a condition of its authority to transact such kinds of insurance in this State, must participate in the Industry Placement Program in accordance with this Article and such a plan of operation as may be established by a Governing Committee of 6 insurers elected annually in a manner provided in a membership agreement to be executed by each participating insurer, 4 members who are not employees of or otherwise affiliated with the insurance industry appointed by the Director to represent the interest of insurance consumers, and one member who is an Illinois licensed insurance producer appointed by the Director, who shall serve for terms consistent with the terms served by their counterparts from the insurance industry.
(Source: P.A. 88-667, eff. 9-16-94.)

(215 ILCS 5/525.1) (from Ch. 73, par. 1065.72-1)
Sec. 525.1. Centralized Operations Authorized.) (1) The Industry Placement Facility is authorized, for FAIR Plan purposes only, to issue policies of insurance and endorsements thereto in its own name or a trade name duly adopted for that purpose, and to act on behalf of all participating insurers in connection with said policies and otherwise in any manner necessary to accomplish the purposes of this Article, including but not limited to collection of premiums, issuance of cancellations, and payment of commissions, losses, judgments and expenses.
(2) The participating insurers shall be liable to the Facility as provided in this Article, the Program and any related Articles of Agreement for the expenses and liabilities so incurred by the Facility, and the Governing Committee shall make assessments against the participating insurers as required to meet such expenses and liabilities. In connection with any policy issued by the Facility: (a) the name and percentage participation of each participating insurer shall be made available to the insured upon request to the Facility; (b) service of any notice, proof of loss, legal process or other communication with respect to the policy may and shall be made upon the Facility; and (c) any action by the insured constituting a claim under the policy shall be brought only against the Facility, and the Facility shall be the proper party for all purposes in any action brought under or in connection with any such policy. The foregoing requirements shall be set forth in any policy issued by the Facility and the form and content of any such policy shall be subject to the approval of the Director of Insurance.
(3) The Facility is authorized to assume and cede reinsurance in conformity with the Program.
(4) (a) Each insurer must participate in the writings, expenses, profits and losses of the Facility in the proportion that its premiums written, with respect to each fund, bear to the aggregate premiums written by all insurers, with respect to each said fund, excluding that portion of the premiums written attributable to the operation of the Facility except as otherwise provided in this Section.
(b) The Director of Insurance shall by rule establish procedures for determining the net level of participation required of each insurer, which shall include the following elements:
(i) The designation of one or more contiguous ZIP CODE areas within this State wherein the insurers writing new policies upon risks which they do not insure prior to the effective date of this amendatory Act may receive credit against their obligation for FAIR Plan risks;
(ii) The minimum level of participation required of all insurers regardless of the amount of credit allowed but which in no case shall be less than 50% of that level of participation that would be required as defined in paragraph (a) above;
(iii) A designation of the type of risks for which credit may be allowed, provided that credit shall not apply to commercial risks where the annual premium for the policy exceeds $2,000 for each fixed location;
(iv) The maximum level of participation required of all insurers regardless of the amount of credit allowed.
(c) The procedures for determining levels of participation and all designations, formulas, minima and maxima required by this Section shall be reasonably designed to effect the intent of this Article without exempting any insurer from the participation requirement.
(5) Voting on administrative questions of the Facility shall be weighted in accordance with each insurers' premium written during the second preceding calendar year as disclosed in the reports filed by the insurer with the Director.
(6) The Facility may on its own initiative or at the request of the Director, amend its rules or Program, subject to approval by the Director.
(Source: P.A. 81-1426.)

(215 ILCS 5/525.2) (from Ch. 73, par. 1065.72-2)
Sec. 525.2. Premium financing.
In the event the Industry Placement Facility accepts premium payments from licensed premium financing companies and whenever a financed FAIR Plan insurance contract is cancelled in accordance with Section 521 of the Illinois Insurance Code, the insurer or Industry Placement Facility shall return whatever gross unearned premium is due under the insurance contract to the premium finance company effecting the cancellation for the account of the insured or insureds less the proportionate amount of the commissions paid by it to the producers of such FAIR Plan risk, prorated as to the unearned portion of the premium, which amount such producers shall return to the premium finance company. In the event of cancellation as set forth above the Industry Placement Facility may deduct and retain from the return premium a reasonable amount as a service charge.
(Source: P.A. 77-1561.)

(215 ILCS 5/525.3) (from Ch. 73, par. 1065.72-3)
Sec. 525.3. Approval of Rates. In the event that the Industry Placement Facility proposes to issue policies of insurance or endorsements thereto pursuant to subsection (1) of Section 525.1, the Facility shall file for approval with the Director the proposed rates and supplemental rate information to be used in connection with the issuance of such policies or endorsements. Within 60 days of the filing of the proposed rates, the Director shall enter an order either approving or disapproving, in whole or in part, the rate plan filed. The Director may, upon notice to the Industry Placement Facility, extend the period for entering an order under this Section an additional 30 days. No such policies or endorsements shall be issued until such time as the Director approves the rates to be applied to the policy or endorsement. An order disapproving a rate shall state the grounds for the disapproval and the findings in support thereof.
(Source: P.A. 81-1426.)

(215 ILCS 5/525.4) (from Ch. 73, par. 1965.72-4)
Sec. 525.4. Application for Coverage of Risks by the Facility. (1) In the event that the Industry Placement Facility proposes to issue policies of insurance or endorsements thereto pursuant to subsection (1) of Section 525.1, the Facility shall require a written application for such policies or endorsements. All applications shall be incorporated into the policy or endorsement for which application was made.
(2) Applications for coverage of risks on property which is held in a land trust, except applications for policies described in subsection (b) of Section 143.13, shall disclose all beneficial interests in the property in accordance with "An Act to require disclosure, under certification of perjury, of all beneficial interests in real property held in a land trust, in certain cases", approved September 21, 1973, as amended. Changes, which result in an aggregate of 25%, in beneficial interest in the property subsequent to the verification made in the application shall be reported by the applicant or policy holder to the Facility no later than 10 days after the change in beneficial interest occurs. This shall not apply to transfer of beneficial interest to members of the immediate family including spouse, children and grandchildren and their spouses, parents, sisters and brothers. Changes in beneficial interest which result in an aggregate of less than 25% shall be reported at the time of renewal of the policy. Disclosure of the beneficial interests in such property is deemed material to the application for new coverage or the continuation of existing coverage and failure to disclose all beneficial interests, including any changes therein, renders the contract of insurance voidable at the option of the Facility. Upon being notified of any change in beneficial interest, the Facility shall reevaluate its risk of loss as if the risk were a new application for coverage. When a policy subject to this Section is issued or applied for, the Facility shall give written notice as to the requirements of this Section to the named insured or applicant and all beneficiaries disclosed in the application.
(3) Applications for policies or endorsements covering real property, except applications for policies described in subsection (b) of Section 143.13, shall include the following information:
(a) name and address of the applicant;
(b) name and address of all parties with any financial interest in the property to be insured and the nature and extent of such interest, including mortgages;
(c) all purchases and sales of the property to be insured during the last five years, including all parties involved in such transactions, with their names and addresses;
(d) the value the insured claims for the insurable interest and the method utilized to derive that value;
(e) all income from the property to be insured during the current year and the last calendar and tax years, if known;
(f) occupancy and use during the preceding two years, including percentage of occupancy if a nonowner occupied dwelling, if known;
(g) prior loss history of the applicant and the property to be insured;
(h) all tax liens and other legal encumbrances affecting the property to be insured; and
(i) all violations of building construction and maintenance ordinances concerning the property to be insured which have been cited in a legal notice from an ordinance enforcement authority and which violations have not been certified as remedied by the enforcement authority, and for which an enforcement action is pending.
(4) Within 60 days of receipt of an application submitted pursuant to subsection (3), the Facility shall conduct an on-site inspection of the property to be insured so as to determine the nature of the risk presented and the availability of coverage by the Facility. Any policy or endorsement issued on an application submitted pursuant to subsection (3) may be cancelled by the Facility within 60 days of the issuance thereof.
(Source: P.A. 81-1426.)

(215 ILCS 5/527) (from Ch. 73, par. 1065.74)
Sec. 527. Right to appeal. (1) Any applicant or affected insurer has the right of appeal to the Governing Committee. A decision of the Committee may be appealed to the Director within 30 days after such decision.
(2) All orders or decisions of the Director made pursuant to this Article are subject to judicial review in accordance with the Administrative Review Law.
(Source: P.A. 82-783.)

(215 ILCS 5/528) (from Ch. 73, par. 1065.75)
Sec. 528. Inspection reports.
There is no liability on the part of, and no cause of action against insurers, the Inspection Bureau, the Facility, the Association, the Governing Committee, their agents or employees, or the Director or his authorized representatives, with respect to any inspections required to be undertaken by this Article or for any acts or omissions in connection therewith, or for any statements made in any report and communication concerning the insurability of the property, or in the findings required by the provisions of this Article, or at the hearings conducted in connection with such inspections. The reports and communications of the Inspection Bureau, the Facility, the Association, and the records of the Governing Committee are not considered public documents.
(Source: Laws 1968, p. 15.)

(215 ILCS 5/529) (from Ch. 73, par. 1065.76)
Sec. 529. Illinois Insurance Development Fund.
(a) A trust fund is created to be known as the "Illinois Insurance Development Fund" to be administered by the State Treasurer as a special trust fund. The purpose is to provide financial back-up for the Facility and the Association in order to enable companies to qualify for riot and civil disorder reinsurance under the National Insurance Development Corporation Act of 1968 or any other act of the United States which will similarly provide reinsurance or financial back-up to accomplish the purpose of this Article.
(b) The Fund shall consist of all payments made to the Fund by companies in accordance with the provisions of this Article, any securities acquired by and through use of monies belonging to the Fund, any monies appropriated to the Fund, and any interest and accretions earned on assets of the Fund. The State Treasurer shall have the same power to enforce the collection of the assessments provided hereunder as any other obligation due the State.
(Source: P.A. 76-714.)

(215 ILCS 5/529.1) (from Ch. 73, par. 1065.76-1)
Sec. 529.1. Reimbursement of the Secretary.
The Fund shall reimburse the Secretary of the Department of Housing and Urban Development (hereinafter referred to as "the Secretary") under the provisions of Section 1223(a) (1) of the Urban Property Protection and Reinsurance Act of 1968 (hereinafter referred to as "the Act") for losses reinsured by the Secretary and occurring in this State on or after August 1, 1968, provided that the total amount of reimbursement in any one year shall not, in the aggregate, exceed 5% of the aggregate property insurance premiums earned in this State during the preceding calendar year on those lines of insurance reinsured by the Secretary in this State during the calendar year.
(Source: P.A. 76-714.)

(215 ILCS 5/529.2) (from Ch. 73, par. 1065.76-2)
Sec. 529.2. Making of Assessments.
Whenever the Secretary shall, in accordance with the Act, present to the State a request for reimbursement under the Act, the Fund shall immediately assess all companies which, during the calendar year with respect to which reimbursement is requested by the Secretary, are engaged in writing property insurance in this State. The amount of each such company's assessment shall be calculated by multiplying the amount of the reimbursement requested by the Secretary by a fraction the numerator of which is the company's direct property insurance premiums earned in this State and the denominator of which is the aggregate of such premiums for all companies. Within 30 days following the end of each full calendar quarter, each company shall pay to the Fund an amount equal to one-twelfth of the company's assessment.
(Source: P.A. 76-714.)

(215 ILCS 5/529.3) (from Ch. 73, par. 1065.76-3)
Sec. 529.3. Insolvency. In the event any company fails, by reason of insolvency, to pay any assessment, the Fund shall cause the reimbursement ratios, computed under Section 529.2, to be immediately recalculated, excluding therefrom the amount of the insolvent company's assessment determined by the Director of Insurance to be uncollectible, so that such uncollectible amount is, in effect, assumed and redistributed among the remaining companies.
(Source: P.A. 81-1509.)

(215 ILCS 5/529.4) (from Ch. 73, par. 1065.76-4)
Sec. 529.4.
Whenever the fund shall assess insurers in accordance with this Section, each insurer may charge an additional premium on every property insurance policy issued by it insuring property in this state, the effective date of which policy is within the 3 year period commencing 90 days after the date of assessment by the Fund. The amount of the additional premium shall be calculated on the basis of a uniform percentage of the premium on such policies equal to 1/3 of the ratio of the amount of an insurer's assessment to the amount of its direct earned premiums for the calendar year immediately preceding the year in which the assessment is made, such that over the period of 3 years the aggregate of all such additional premium charges by an insurer shall be equal to the amount of the assessment of such insurer. The minimum additional premium charged on a policy may be $1.00 and any other additional premium charged may be rounded to the nearest dollar.
(Source: P.A. 76-714.)

(215 ILCS 5/529.5) (from Ch. 73, par. 1065.76-5)
Sec. 529.5. The Industry Placement Facility shall compile an annual operating report, and publish such report in at least 2 newspapers having widespread circulation in the State, which report shall include:
(1) a description of the origin and purpose of the Illinois Fair Plan and its relationship to the property and casualty insurance industry in Illinois;
(2) a financial statement specifying the amount of profit or loss incurred by the Facility for its financial year; and
(3) a disclosure as to the amount of subsidization per type of policy written by the Facility, which is provided by the property and casualty insurance companies operating in Illinois, if any.
This annual report shall be a matter of public record to be made available to any person requesting a copy from the Facility at a fee not to exceed $10 per copy. A copy shall be available for inspection at the Department of Insurance.
(Source: P.A. 93-32, eff. 7-1-03.)

(215 ILCS 5/530) (from Ch. 73, par. 1065.77)
Sec. 530. Powers of the Director.) In addition to any powers conferred upon him by this or any other law, the Director is charged with the authority to supervise the Inspection Bureau, the Facility and the Association. In addition the Director or any person designated by him has the power:
(1) to examine the operation of the Facility and Association through free access to all the books, records, files, papers and documents relating to their operation and may summon, qualify and examine as witnesses all persons having knowledge of such operations including officers, agents or employees thereof;
(2) to do all things necessary to enable the State of Illinois and any insurer participating in any Program approved by the Director to fully participate in any federal program of reinsurance which may be enacted for purposes similar to the purposes of this Article;
(3) to require such reports from insurers concerning risks insured under any Program approved pursuant to this Article as he may deem necessary;
(4) to approve a homeowners policy form(s) for the Industry Placement Program.
(5) To require the Insurance Placement Program to develop marketing programs which will deter urban redlining and other unfairly discriminatory geographic underwriting programs by making readily available basic property insurance.
(6) to permit modification of the Standard Fire Policy issued by the facility for non owner-occupied residences exceeding four units, after the director has conducted a public hearing which establishes that such modifications:
1) will provide for equitable settlements of loss;
2) will discourage arson for profit; and
3) will encourage neighborhood revitalization, while maintaining the interests of the insured and the facility. The Director shall confer with the facility to establish criteria by which it can be determined whether such modification of the Standard Fire Policy is accomplishing its objectives. The Director shall conduct, within two years of any modification of the Standard Fire Policy, a public hearing to determine whether such modification has accomplished the three preceding objectives. In the event that such public hearing does not establish that such objectives are being accomplished, then the Director shall rescind the modification of the Standard Fire Policy, or further modify such policy to accomplish the objectives.
(Source: P.A. 82-499.)

(215 ILCS 5/530a) (from Ch. 73, par. 1065.77a)
Sec. 530a. The Director of Insurance shall form a task force to review the policy forms and endorsements issued by the Industry Placement Facility on residential property of 5 or more dwelling units. The task force shall consider the coverage, perils and settlement provisions and make their recommendations to the Director by January 15, 1981, on proposed policy forms and endorsements which will provide for equitable settlement of loss, discourage arson for profit and encourage neighborhood revitalization. Any recommendation of the task force shall consider the impact on the continuous goal of depopulation of the Facility.
The Task force shall be comprised of members of the insurance industry, general public and 4 members of the General Assembly, 2 to be appointed by the President of the Senate and 2 by the Speaker of the House with equal representation from the majority and minority parties.
The Director shall hold public hearings on the task force recommendations and promulgate a rule to adopt such policy forms and endorsements as minimum standards for the Industry Placement Facility.
(Source: P.A. 81-1432.)



Article XXXIII 1/2 - Life and Health Insurance Guaranty Association

(215 ILCS 5/Art. XXXIII.5 heading)

(215 ILCS 5/531.01) (from Ch. 73, par. 1065.80-1)
Sec. 531.01. Title.) This Article is known and may be cited as the Illinois Life and Health Insurance Guaranty Association Law.
(Source: P.A. 81-899.)

(215 ILCS 5/531.01a) (from Ch. 73, par. 1065.80-1a)
Sec. 531.01a. Existing Liability. Any liabilities of the Association for any member company which was an insolvent insurer as defined by this Article prior to January 1, 1986 shall be determined under the law which was in effect at the time the member company became an insolvent insurer as if there had been no amendment to that law. Any liabilities of the Association for a member company which became an insolvent insurer on or after January 1, 1986, shall be determined under the law in effect at the time when the member became an insolvent insurer, notwithstanding any prior law.
On or after January 1, 1986, any assessments made against other member companies to meet Association liabilities shall be made based on the law which was in effect when the member company was an impaired or insolvent insurer as defined by this Article. If different assessment methods are used in any one year, those assessments shall be aggregated for purposes of calculating the aggregate assessment under Sections 531.09 and 531.13.
(Source: P.A. 84-1035.)

(215 ILCS 5/531.02) (from Ch. 73, par. 1065.80-2)
Sec. 531.02. Purpose. The purpose of this Article is to protect, subject to certain limitations, the persons specified in paragraph (1) of Section 531.03 against failure in the performance of contractual obligations, under life or health insurance policies, annuity contracts and health or medical care service contracts specified in paragraph (2) of Section 531.03, due to the impairment or insolvency of the insurer issuing such policies or contracts. To provide this protection, (1) an association of insurers is created to enable the guaranty of payment of benefits and of continuation of coverages, (2) members of the Association are subject to assessment to provide funds to carry out the purpose of this Article, and (3) the Association is authorized to assist the Director, in the prescribed manner, in the detection and prevention of insurer impairments or insolvencies.
(Source: P.A. 86-753.)

(215 ILCS 5/531.03) (from Ch. 73, par. 1065.80-3)
Sec. 531.03. Coverage and limitations.
(1) This Article shall provide coverage for the policies and contracts specified in paragraph (2) of this Section:
(a) to persons who, regardless of where they reside

(except for non-resident certificate holders under group policies or contracts), are the beneficiaries, assignees or payees of the persons covered under subparagraph (1)(b), and

(b) to persons who are owners of or certificate

holders under the policies or contracts (other than unallocated annuity contracts and structured settlement annuities) and in each case who:

(i) are residents; or
(ii) are not residents, but only under all of the

following conditions:

(A) the insurer that issued the policies or

contracts is domiciled in this State;

(B) the states in which the persons reside

have associations similar to the Association created by this Article;

(C) the persons are not eligible for coverage

by an association in any other state due to the fact that the insurer was not licensed in that state at the time specified in that state's guaranty association law.

(c) For unallocated annuity contracts specified in

subsection (2), paragraphs (a) and (b) of this subsection (1) shall not apply and this Article shall (except as provided in paragraphs (e) and (f) of this subsection) provide coverage to:

(i) persons who are the owners of the unallocated

annuity contracts if the contracts are issued to or in connection with a specific benefit plan whose plan sponsor has its principal place of business in this State; and

(ii) persons who are owners of unallocated

annuity contracts issued to or in connection with government lotteries if the owners are residents.

(d) For structured settlement annuities specified in

subsection (2), paragraphs (a) and (b) of this subsection (1) shall not apply and this Article shall (except as provided in paragraphs (e) and (f) of this subsection) provide coverage to a person who is a payee under a structured settlement annuity (or beneficiary of a payee if the payee is deceased), if the payee:

(i) is a resident, regardless of where the

contract owner resides; or

(ii) is not a resident, but only under both of

the following conditions:

(A) with regard to residency:
(I) the contract owner of the structured

settlement annuity is a resident; or

(II) the contract owner of the structured

settlement annuity is not a resident but the insurer that issued the structured settlement annuity is domiciled in this State and the state in which the contract owner resides has an association similar to the Association created by this Article; and

(B) neither the payee or beneficiary nor

the contract owner is eligible for coverage by the association of the state in which the payee or contract owner resides.

(e) This Article shall not provide coverage to:
(i) a person who is a payee or beneficiary of a

contract owner resident of this State if the payee or beneficiary is afforded any coverage by the association of another state; or

(ii) a person covered under paragraph (c) of this

subsection (1), if any coverage is provided by the association of another state to that person.

(f) This Article is intended to provide coverage to

a person who is a resident of this State and, in special circumstances, to a nonresident. In order to avoid duplicate coverage, if a person who would otherwise receive coverage under this Article is provided coverage under the laws of any other state, then the person shall not be provided coverage under this Article. In determining the application of the provisions of this paragraph in situations where a person could be covered by the association of more than one state, whether as an owner, payee, beneficiary, or assignee, this Article shall be construed in conjunction with other state laws to result in coverage by only one association.

(2)(a) This Article shall provide coverage to the persons specified in paragraph (1) of this Section for direct, (i) nongroup life, health, annuity and supplemental policies, or contracts, (ii) for certificates under direct group policies or contracts, (iii) for unallocated annuity contracts and (iv) for contracts to furnish health care services and subscription certificates for medical or health care services issued by persons licensed to transact insurance business in this State under the Illinois Insurance Code. Annuity contracts and certificates under group annuity contracts include but are not limited to guaranteed investment contracts, deposit administration contracts, unallocated funding agreements, allocated funding agreements, structured settlement agreements, lottery contracts and any immediate or deferred annuity contracts.
(b) This Article shall not provide coverage for:
(i) that portion of a policy or contract not

guaranteed by the insurer, or under which the risk is borne by the policy or contract owner;

(ii) any such policy or contract or part thereof

assumed by the impaired or insolvent insurer under a contract of reinsurance, other than reinsurance for which assumption certificates have been issued;

(iii) any portion of a policy or contract to the

extent that the rate of interest on which it is based or the interest rate, crediting rate, or similar factor is determined by use of an index or other external reference stated in the policy or contract employed in calculating returns or changes in value:

(A) averaged over the period of 4 years prior to

the date on which the member insurer becomes an impaired or insolvent insurer under this Article, whichever is earlier, exceeds the rate of interest determined by subtracting 2 percentage points from Moody's Corporate Bond Yield Average averaged for that same 4-year period or for such lesser period if the policy or contract was issued less than 4 years before the member insurer becomes an impaired or insolvent insurer under this Article, whichever is earlier; and

(B) on and after the date on which the member

insurer becomes an impaired or insolvent insurer under this Article, whichever is earlier, exceeds the rate of interest determined by subtracting 3 percentage points from Moody's Corporate Bond Yield Average as most recently available;

(iv) any unallocated annuity contract issued to or in

connection with a benefit plan protected under the federal Pension Benefit Guaranty Corporation, regardless of whether the federal Pension Benefit Guaranty Corporation has yet become liable to make any payments with respect to the benefit plan;

(v) any portion of any unallocated annuity contract

which is not issued to or in connection with a specific employee, union or association of natural persons benefit plan or a government lottery;

(vi) an obligation that does not arise under the

express written terms of the policy or contract issued by the insurer to the contract owner or policy owner, including without limitation:

(A) a claim based on marketing materials;
(B) a claim based on side letters, riders, or

other documents that were issued by the insurer without meeting applicable policy form filing or approval requirements;

(C) a misrepresentation of or regarding policy

benefits;

(D) an extra-contractual claim; or
(E) a claim for penalties or consequential or

incidental damages;

(vii) any stop-loss insurance, as defined in clause

(b) of Class 1 or clause (a) of Class 2 of Section 4, and further defined in subsection (d) of Section 352;

(viii) any policy or contract providing any hospital,

medical, prescription drug, or other health care benefits pursuant to Part C or Part D of Subchapter XVIII, Chapter 7 of Title 42 of the United States Code (commonly known as Medicare Part C & D) or any regulations issued pursuant thereto;

(ix) any portion of a policy or contract to the

extent that the assessments required by Section 531.09 of this Code with respect to the policy or contract are preempted or otherwise not permitted by federal or State law;

(x) any portion of a policy or contract issued to a

plan or program of an employer, association, or other person to provide life, health, or annuity benefits to its employees, members, or others to the extent that the plan or program is self-funded or uninsured, including, but not limited to, benefits payable by an employer, association, or other person under:

(A) a multiple employer welfare arrangement as

defined in 29 U.S.C. Section 1144;

(B) a minimum premium group insurance plan;
(C) a stop-loss group insurance plan; or
(D) an administrative services only contract;
(xi) any portion of a policy or contract to the

extent that it provides for:

(A) dividends or experience rating credits;
(B) voting rights; or
(C) payment of any fees or allowances to any

person, including the policy or contract owner, in connection with the service to or administration of the policy or contract;

(xii) any policy or contract issued in this State by

a member insurer at a time when it was not licensed or did not have a certificate of authority to issue the policy or contract in this State;

(xiii) any contractual agreement that establishes the

member insurer's obligations to provide a book value accounting guaranty for defined contribution benefit plan participants by reference to a portfolio of assets that is owned by the benefit plan or its trustee, which in each case is not an affiliate of the member insurer;

(xiv) any portion of a policy or contract to the

extent that it provides for interest or other changes in value to be determined by the use of an index or other external reference stated in the policy or contract, but which have not been credited to the policy or contract, or as to which the policy or contract owner's rights are subject to forfeiture, as of the date the member insurer becomes an impaired or insolvent insurer under this Code, whichever is earlier. If a policy's or contract's interest or changes in value are credited less frequently than annually, then for purposes of determining the values that have been credited and are not subject to forfeiture under this Section, the interest or change in value determined by using the procedures defined in the policy or contract will be credited as if the contractual date of crediting interest or changing values was the date of impairment or insolvency, whichever is earlier, and will not be subject to forfeiture; or

(xv) that portion or part of a variable life

insurance or variable annuity contract not guaranteed by an insurer.

(3) The benefits for which the Association may become liable shall in no event exceed the lesser of:
(a) the contractual obligations for which the insurer

is liable or would have been liable if it were not an impaired or insolvent insurer, or

(b)(i) with respect to any one life, regardless of

the number of policies or contracts:

(A) $300,000 in life insurance death benefits,

but not more than $100,000 in net cash surrender and net cash withdrawal values for life insurance;

(B) in health insurance benefits:
(I) $100,000 for coverages not defined as

disability insurance or basic hospital, medical, and surgical insurance or major medical insurance or long-term care insurance, including any net cash surrender and net cash withdrawal values;

(II) $300,000 for disability insurance and

$300,000 for long-term care insurance as defined in Section 351A-1 of this Code; and

(III) $500,000 for basic hospital medical

and surgical insurance or major medical insurance;

(C) $250,000 in the present value of annuity

benefits, including net cash surrender and net cash withdrawal values;

(ii) with respect to each individual participating in

a governmental retirement benefit plan established under Sections 401, 403(b), or 457 of the U.S. Internal Revenue Code covered by an unallocated annuity contract or the beneficiaries of each such individual if deceased, in the aggregate, $250,000 in present value annuity benefits, including net cash surrender and net cash withdrawal values;

(iii) with respect to each payee of a structured

settlement annuity or beneficiary or beneficiaries of the payee if deceased, $250,000 in present value annuity benefits, in the aggregate, including net cash surrender and net cash withdrawal values, if any; or

(iv) with respect to either (1) one contract owner

provided coverage under subparagraph (ii) of paragraph (c) of subsection (1) of this Section or (2) one plan sponsor whose plans own directly or in trust one or more unallocated annuity contracts not included in subparagraph (ii) of paragraph (b) of this subsection, $5,000,000 in benefits, irrespective of the number of contracts with respect to the contract owner or plan sponsor. However, in the case where one or more unallocated annuity contracts are covered contracts under this Article and are owned by a trust or other entity for the benefit of 2 or more plan sponsors, coverage shall be afforded by the Association if the largest interest in the trust or entity owning the contract or contracts is held by a plan sponsor whose principal place of business is in this State. In no event shall the Association be obligated to cover more than $5,000,000 in benefits with respect to all these unallocated contracts.

In no event shall the Association be obligated to cover more than (1) an aggregate of $300,000 in benefits with respect to any one life under subparagraphs (i), (ii), and (iii) of this paragraph (b) except with respect to benefits for basic hospital, medical, and surgical insurance and major medical insurance under item (B) of subparagraph (i) of this paragraph (b), in which case the aggregate liability of the Association shall not exceed $500,000 with respect to any one individual or (2) with respect to one owner of multiple nongroup policies of life insurance, whether the policy owner is an individual, firm, corporation, or other person and whether the persons insured are officers, managers, employees, or other persons, $5,000,000 in benefits, regardless of the number of policies and contracts held by the owner.
The limitations set forth in this subsection are limitations on the benefits for which the Association is obligated before taking into account either its subrogation and assignment rights or the extent to which those benefits could be provided out of the assets of the impaired or insolvent insurer attributable to covered policies. The costs of the Association's obligations under this Article may be met by the use of assets attributable to covered policies or reimbursed to the Association pursuant to its subrogation and assignment rights.
(4) In performing its obligations to provide coverage under Section 531.08 of this Code, the Association shall not be required to guarantee, assume, reinsure, or perform or cause to be guaranteed, assumed, reinsured, or performed the contractual obligations of the insolvent or impaired insurer under a covered policy or contract that do not materially affect the economic values or economic benefits of the covered policy or contract.
(Source: P.A. 96-1450, eff. 8-20-10.)

(215 ILCS 5/531.04) (from Ch. 73, par. 1065.80-4)
Sec. 531.04. Construction. This Article shall be construed to effect the purpose under Section 531.02.
(Source: P.A. 96-1450, eff. 8-20-10.)

(215 ILCS 5/531.05) (from Ch. 73, par. 1065.80-5)
Sec. 531.05. Definitions. As used in this Act:
"Account" means either of the 3 accounts created under Section 531.06.
"Association" means the Illinois Life and Health Insurance Guaranty Association created under Section 531.06.
"Authorized assessment" or the term "authorized" when used in the context of assessments means a resolution by the Board of Directors has been passed whereby an assessment shall be called immediately or in the future from member insurers for a specified amount. An assessment is authorized when the resolution is passed.
"Benefit plan" means a specific employee, union, or association of natural persons benefit plan.
"Called assessment" or the term "called" when used in the context of assessments means that a notice has been issued by the Association to member insurers requiring that an authorized assessment be paid within the time frame set forth within the notice. An authorized assessment becomes a called assessment when notice is mailed by the Association to member insurers.
"Director" means the Director of Insurance of this State.
"Contractual obligation" means any obligation under a policy or contract or certificate under a group policy or contract, or portion thereof for which coverage is provided under Section 531.03.
"Covered person" means any person who is entitled to the protection of the Association as described in Section 531.02.
"Covered policy" means any policy or contract within the scope of this Article under Section 531.03.
"Extra-contractual claims" shall include claims relating to bad faith in the payment of claims, punitive or exemplary damages, or attorneys' fees and costs.
"Impaired insurer" means (A) a member insurer which, after the effective date of this amendatory Act of the 96th General Assembly, is not an insolvent insurer, and is placed under an order of rehabilitation or conservation by a court of competent jurisdiction or (B) a member insurer deemed by the Director after the effective date of this amendatory Act of the 96th General Assembly to be potentially unable to fulfill its contractual obligations and not an insolvent insurer.
"Insolvent insurer" means a member insurer that, after the effective date of this amendatory Act of the 96th General Assembly, is placed under a final order of liquidation by a court of competent jurisdiction with a finding of insolvency.
"Member insurer" means an insurer licensed or holding a certificate of authority to transact in this State any kind of insurance for which coverage is provided under Section 531.03 of this Code and includes an insurer whose license or certificate of authority in this State may have been suspended, revoked, not renewed, or voluntarily withdrawn or whose certificate of authority may have been suspended pursuant to Section 119 of this Code, but does not include:
(1) a hospital or medical service organization,

whether profit or nonprofit;

(2) a health maintenance organization;
(3) any burial society organized under Article

XIX of this Code, any fraternal benefit society organized under Article XVII of this Code, any mutual benefit association organized under Article XVIII of this Code, and any foreign fraternal benefit society licensed under Article VI of this Code or a fraternal benefit society;

(4) a mandatory State pooling plan;
(5) a mutual assessment company or other person that

operates on an assessment basis;

(6) an insurance exchange;
(7) an organization that is permitted to issue

charitable gift annuities pursuant to Section 121-2.10 of this Code;

(8) any health services plan corporation

established pursuant to the Voluntary Health Services Plans Act;

(9) any dental service plan corporation

established pursuant to the Dental Service Plan Act; or

(10) an entity similar to any of the above.
"Moody's Corporate Bond Yield Average" means the Monthly Average Corporates as published by Moody's Investors Service, Inc., or any successor thereto.
"Owner" of a policy or contract and "policy owner" and "contract owner" mean the person who is identified as the legal owner under the terms of the policy or contract or who is otherwise vested with legal title to the policy or contract through a valid assignment completed in accordance with the terms of the policy or contract and properly recorded as the owner on the books of the insurer. The terms owner, contract owner, and policy owner do not include persons with a mere beneficial interest in a policy or contract.
"Person" means an individual, corporation, limited liability company, partnership, association, governmental body or entity, or voluntary organization.
"Plan sponsor" means:
(1) the employer in the case of a benefit plan

established or maintained by a single employer;

(2) the employee organization in the case of a

benefit plan established or maintained by an employee organization; or

(3) in a case of a benefit plan established or

maintained by 2 or more employers or jointly by one or more employers and one or more employee organizations, the association, committee, joint board of trustees, or other similar group of representatives of the parties who establish or maintain the benefit plan.

"Premiums" mean amounts or considerations, by whatever name called, received on covered policies or contracts less returned premiums, considerations, and deposits and less dividends and experience credits.
"Premiums" does not include:
(A) amounts or considerations received for policies

or contracts or for the portions of policies or contracts for which coverage is not provided under Section 531.03 of this Code except that assessable premium shall not be reduced on account of the provisions of subparagraph (iii) of paragraph (b) of subsection (a) of Section 531.03 of this Code relating to interest limitations and the provisions of paragraph (b) of subsection (3) of Section 531.03 relating to limitations with respect to one individual, one participant, and one contract owner;

(B) premiums in excess of $5,000,000 on an

unallocated annuity contract not issued under a governmental retirement benefit plan (or its trustee) established under Section 401, 403(b) or 457 of the United States Internal Revenue Code; or

(C) with respect to multiple nongroup policies of

life insurance owned by one owner, whether the policy owner is an individual, firm, corporation, or other person, and whether the persons insured are officers, managers, employees, or other persons, premiums in excess of $5,000,000 with respect to these policies or contracts, regardless of the number of policies or contracts held by the owner.

"Principal place of business" of a plan sponsor or a person other than a natural person means the single state in which the natural persons who establish policy for the direction, control, and coordination of the operations of the entity as a whole primarily exercise that function, determined by the Association in its reasonable judgment by considering the following factors:
(A) the state in which the primary executive and

administrative headquarters of the entity is located;

(B) the state in which the principal office of the

chief executive officer of the entity is located;

(C) the state in which the board of directors (or

similar governing person or persons) of the entity conducts the majority of its meetings;

(D) the state in which the executive or management

committee of the board of directors (or similar governing person or persons) of the entity conducts the majority of its meetings;

(E) the state from which the management of the

overall operations of the entity is directed; and

(F) in the case of a benefit plan sponsored by

affiliated companies comprising a consolidated corporation, the state in which the holding company or controlling affiliate has its principal place of business as determined using the above factors. However, in the case of a plan sponsor, if more than 50% of the participants in the benefit plan are employed in a single state, that state shall be deemed to be the principal place of business of the plan sponsor.

The principal place of business of a plan sponsor of a benefit plan described in this Section shall be deemed to be the principal place of business of the association, committee, joint board of trustees, or other similar group of representatives of the parties who establish or maintain the benefit plan that, in lieu of a specific or clear designation of a principal place of business, shall be deemed to be the principal place of business of the employer or employee organization that has the largest investment in the benefit plan in question.
"Receivership court" means the court in the insolvent or impaired insurer's state having jurisdiction over the conservation, rehabilitation, or liquidation of the insurer.
"Resident" means a person to whom a contractual obligation is owed and who resides in this State on the date of entry of a court order that determines a member insurer to be an impaired insurer or a court order that determines a member insurer to be an insolvent insurer. A person may be a resident of only one state, which in the case of a person other than a natural person shall be its principal place of business. Citizens of the United States that are either (i) residents of foreign countries or (ii) residents of United States possessions, territories, or protectorates that do not have an association similar to the Association created by this Article, shall be deemed residents of the state of domicile of the insurer that issued the policies or contracts.
"Structured settlement annuity" means an annuity purchased in order to fund periodic payments for a plaintiff or other claimant in payment for or with respect to personal injury suffered by the plaintiff or other claimant.
"State" means a state, the District of Columbia, Puerto Rico, and a United States possession, territory, or protectorate.
"Supplemental contract" means a written agreement entered into for the distribution of proceeds under a life, health, or annuity policy or a life, health, or annuity contract.
"Unallocated annuity contract" means any annuity contract or group annuity certificate which is not issued to and owned by an individual, except to the extent of any annuity benefits guaranteed to an individual by an insurer under such contract or certificate.
(Source: P.A. 96-1450, eff. 8-20-10.)

(215 ILCS 5/531.06) (from Ch. 73, par. 1065.80-6)
Sec. 531.06. Creation of the Association. There is created a non-profit legal entity to be known as the Illinois Life and Health Insurance Guaranty Association. All member insurers are and must remain members of the Association as a condition of their authority to transact insurance in this State. The Association must perform its functions under the plan of operation established and approved under Section 531.10 and must exercise its powers through a board of directors established under Section 531.07. For purposes of administration and assessment, the Association must maintain 2 accounts:
(1) The life insurance and annuity account, which

includes the following subaccounts:

(a) Life Insurance Account;
(b) Annuity account, which shall include annuity

contracts owned by a governmental retirement plan (or its trustee) established under Section 401, 403(b), or 457 of the United States Internal Revenue Code, but shall otherwise exclude unallocated annuities; and

(c) Unallocated annuity account, which shall

exclude contracts owned by a governmental retirement benefit plan (or its trustee) established under Section 401, 403(b), or 457 of the United States Internal Revenue Code.

(2) The health insurance account.
The Association shall be supervised by the Director and is subject to the applicable provisions of the Illinois Insurance Code. Meetings or records of the Association may be opened to the public upon majority vote of the board of directors of the Association.
(Source: P.A. 95-331, eff. 8-21-07; 96-1450, eff. 8-20-10.)

(215 ILCS 5/531.07) (from Ch. 73, par. 1065.80-7)
Sec. 531.07. Board of Directors.) The board of directors of the Association consists of not less than 7 nor more than 11 members serving terms as established in the plan of operation. The insurers of the board are to be selected by member insurers subject to the approval of the Director. In addition, 2 persons who must be public representatives may be appointed by the Director to the board of directors. A public representative may not be an officer, director, or employee of an insurance company or any person engaged in the business of insurance. Vacancies on the board must be filled for the remaining period of the term in the manner described in the plan of operation.
In approving selections or in appointing members to the board, the Director must consider, whether all member insurers are fairly represented.
Members of the board may be reimbursed from the assets of the Association for expenses incurred by them as members of the board of directors but members of the board may not otherwise be compensated by the Association for their services.
(Source: P.A. 96-1450, eff. 8-20-10.)

(215 ILCS 5/531.08) (from Ch. 73, par. 1065.80-8)
Sec. 531.08. Powers and duties of the Association.
(a) In addition to the powers and duties enumerated in other Sections of this Article:
(1) If a member insurer is an impaired insurer, then

the Association may, in its discretion and subject to any conditions imposed by the Association that do not impair the contractual obligations of the impaired insurer and that are approved by the Director:

(A) guarantee, assume, or reinsure or cause to be

guaranteed, assumed, or reinsured, any or all of the policies or contracts of the impaired insurer; or

(B) provide such money, pledges, loans, notes,

guarantees, or other means as are proper to effectuate paragraph (A) and assure payment of the contractual obligations of the impaired insurer pending action under paragraph (A).

(2) If a member insurer is an insolvent insurer,

then the Association shall, in its discretion, either:

(A) guaranty, assume, or reinsure or cause to be

guaranteed, assumed, or reinsured the policies or contracts of the insolvent insurer or assure payment of the contractual obligations of the insolvent insurer and provide money, pledges, loans, notes, guarantees, or other means reasonably necessary to discharge the Association's duties; or

(B) provide benefits and coverages in accordance

with the following provisions:

(i) with respect to life and health insurance

policies and annuities, ensure payment of benefits for premiums identical to the premiums and benefits (except for terms of conversion and renewability) that would have been payable under the policies or contracts of the insolvent insurer for claims incurred:

(a) with respect to group policies and

contracts, not later than the earlier of the next renewal date under those policies or contracts or 45 days, but in no event less than 30 days, after the date on which the Association becomes obligated with respect to the policies and contracts;

(b) with respect to nongroup policies,

contracts, and annuities not later than the earlier of the next renewal date (if any) under the policies or contracts or one year, but in no event less than 30 days, from the date on which the Association becomes obligated with respect to the policies or contracts;

(ii) make diligent efforts to provide all

known insureds or annuitants (for nongroup policies and contracts), or group policy owners with respect to group policies and contracts, 30 days notice of the termination (pursuant to subparagraph (i) of this paragraph (B)) of the benefits provided;

(iii) with respect to nongroup life and

health insurance policies and annuities covered by the Association, make available to each known insured or annuitant, or owner if other than the insured or annuitant, and with respect to an individual formerly insured or formerly an annuitant under a group policy who is not eligible for replacement group coverage, make available substitute coverage on an individual basis in accordance with the provisions of paragraph (3), if the insureds or annuitants had a right under law or the terminated policy or annuity to convert coverage to individual coverage or to continue an individual policy or annuity in force until a specified age or for a specified time, during which the insurer had no right unilaterally to make changes in any provision of the policy or annuity or had a right only to make changes in premium by class.

(b) In providing the substitute coverage required under subparagraph (iii) of paragraph (B) of item (2) of subsection (a) of this Section, the Association may offer either to reissue the terminated coverage or to issue an alternative policy.
Alternative or reissued policies shall be offered without requiring evidence of insurability, and shall not provide for any waiting period or exclusion that would not have applied under the terminated policy.
The Association may reinsure any alternative or reissued policy.
Alternative policies adopted by the Association shall be subject to the approval of the Director. The Association may adopt alternative policies of various types for future insurance without regard to any particular impairment or insolvency.
Alternative policies shall contain at least the minimum statutory provisions required in this State and provide benefits that shall not be unreasonable in relation to the premium charged. The Association shall set the premium in accordance with a table of rates which it shall adopt. The premium shall reflect the amount of insurance to be provided and the age and class of risk of each insured, but shall not reflect any changes in the health of the insured after the original policy was last underwritten.
Any alternative policy issued by the Association shall provide coverage of a type similar to that of the policy issued by the impaired or insolvent insurer, as determined by the Association.
(c) If the Association elects to reissue terminated coverage at a premium rate different from that charged under the terminated policy, the premium shall be set by the Association in accordance with the amount of insurance provided and the age and class of risk, subject to approval of the Director or by a court of competent jurisdiction.
(d) The Association's obligations with respect to coverage under any policy of the impaired or insolvent insurer or under any reissued or alternative policy shall cease on the date such coverage or policy is replaced by another similar policy by the policyholder, the insured, or the Association.
(e) When proceeding under this Section with respect to any policy or contract carrying guaranteed minimum interest rates, the Association shall assure the payment or crediting of a rate of interest consistent with subparagraph (2)(b)(iii)(B) of Section 531.03.
(f) Nonpayment of premiums thirty-one days after the date required under the terms of any guaranteed, assumed, alternative or reissued policy or contract or substitute coverage shall terminate the Association's obligations under such policy or coverage under this Act with respect to such policy or coverage, except with respect to any claims incurred or any net cash surrender value which may be due in accordance with the provisions of this Act.
(g) Premiums due for coverage after entry of an order of liquidation of an insolvent insurer shall belong to and be payable at the direction of the Association, and the Association shall be liable for unearned premiums due to policy or contract owners arising after the entry of such order.
(h) In carrying out its duties under paragraph (2) of subsection (a) of this Section, the Association may:
(1) subject to approval by a court in this State,

impose permanent policy or contract liens in connection with a guarantee, assumption, or reinsurance agreement if the Association finds that the amounts which can be assessed under this Article are less than the amounts needed to assure full and prompt performance of the Association's duties under this Article or that the economic or financial conditions as they affect member insurers are sufficiently adverse to render the imposition of such permanent policy or contract liens to be in the public interest; or

(2) subject to approval by a court in this State,

impose temporary moratoriums or liens on payments of cash values and policy loans or any other right to withdraw funds held in conjunction with policies or contracts in addition to any contractual provisions for deferral of cash or policy loan value. In addition, in the event of a temporary moratorium or moratorium charge imposed by the receivership court on payment of cash values or policy loans or on any other right to withdraw funds held in conjunction with policies or contracts, out of the assets of the impaired or insolvent insurer, the Association may defer the payment of cash values, policy loans, or other rights by the Association for the period of the moratorium or moratorium charge imposed by the receivership court, except for claims covered by the Association to be paid in accordance with a hardship procedure established by the liquidator or rehabilitator and approved by the receivership court.

(i) There shall be no liability on the part of and no cause of action shall arise against the Association or against any transferee from the Association in connection with the transfer by reinsurance or otherwise of all or any part of an impaired or insolvent insurer's business by reason of any action taken or any failure to take any action by the impaired or insolvent insurer at any time.
(j) If the Association fails to act within a reasonable period of time as provided in subsection (2) of this Section with respect to an insolvent insurer, the Director shall have the powers and duties of the Association under this Act with regard to such insolvent insurers.
(k) The Association or its designated representatives may render assistance and advice to the Director, upon his request, concerning rehabilitation, payment of claims, continuations of coverage, or the performance of other contractual obligations of any impaired or insolvent insurer.
(l) The Association shall have standing to appear or intervene before a court or agency in this State with jurisdiction over an impaired or insolvent insurer concerning which the Association is or may become obligated under this Article or with jurisdiction over any person or property against which the Association may have rights through subrogation or otherwise. Standing shall extend to all matters germane to the powers and duties of the Association, including, but not limited to, proposals for reinsuring, modifying, or guaranteeing the policies or contracts of the impaired or insolvent insurer and the determination of the policies or contracts and contractual obligations. The Association shall also have the right to appear or intervene before a court or agency in another state with jurisdiction over an impaired or insolvent insurer for which the Association is or may become obligated or with jurisdiction over any person or property against whom the Association may have rights through subrogation or otherwise.
(m)(1) A person receiving benefits under this Article shall be deemed to have assigned the rights under and any causes of action against any person for losses arising under, resulting from, or otherwise relating to the covered policy or contract to the Association to the extent of the benefits received because of this Article, whether the benefits are payments of or on account of contractual obligations, continuation of coverage, or provision of substitute or alternative coverages. The Association may require an assignment to it of such rights and cause of action by any payee, policy, or contract owner, beneficiary, insured, or annuitant as a condition precedent to the receipt of any right or benefits conferred by this Article upon the person.
(2) The subrogation rights of the Association under this subsection have the same priority against the assets of the impaired or insolvent insurer as that possessed by the person entitled to receive benefits under this Article.
(3) In addition to paragraphs (1) and (2), the Association shall have all common law rights of subrogation and any other equitable or legal remedy that would have been available to the impaired or insolvent insurer or owner, beneficiary, or payee of a policy or contract with respect to the policy or contracts, including without limitation, in the case of a structured settlement annuity, any rights of the owner, beneficiary, or payee of the annuity to the extent of benefits received pursuant to this Article, against a person originally or by succession responsible for the losses arising from the personal injury relating to the annuity or payment therefor, excepting any such person responsible solely by reason of serving as an assignee in respect of a qualified assignment under Internal Revenue Code Section 130.
(4) If the preceding provisions of this subsection (l) are invalid or ineffective with respect to any person or claim for any reason, then the amount payable by the Association with respect to the related covered obligations shall be reduced by the amount realized by any other person with respect to the person or claim that is attributable to the policies, or portion thereof, covered by the Association.
(5) If the Association has provided benefits with respect to a covered obligation and a person recovers amounts as to which the Association has rights as described in the preceding paragraphs of this subsection (10), then the person shall pay to the Association the portion of the recovery attributable to the policies, or portion thereof, covered by the Association.
(n) The Association may:
(1) Enter into such contracts as are necessary or

proper to carry out the provisions and purposes of this Article.

(2) Sue or be sued, including taking any legal

actions necessary or proper for recovery of any unpaid assessments under Section 531.09. The Association shall not be liable for punitive or exemplary damages.

(3) Borrow money to effect the purposes of this

Article. Any notes or other evidence of indebtedness of the Association not in default are legal investments for domestic insurers and may be carried as admitted assets.

(4) Employ or retain such persons as are necessary to

handle the financial transactions of the Association, and to perform such other functions as become necessary or proper under this Article.

(5) Negotiate and contract with any liquidator,

rehabilitator, conservator, or ancillary receiver to carry out the powers and duties of the Association.

(6) Take such legal action as may be necessary to

avoid payment of improper claims.

(7) Exercise, for the purposes of this Article and to

the extent approved by the Director, the powers of a domestic life or health insurer, but in no case may the Association issue insurance policies or annuity contracts other than those issued to perform the contractual obligations of the impaired or insolvent insurer.

(8) Exercise all the rights of the Director under

Section 193(4) of this Code with respect to covered policies after the association becomes obligated by statute.

(9) Request information from a person seeking

coverage from the Association in order to aid the Association in determining its obligations under this Article with respect to the person, and the person shall promptly comply with the request.

(10) Take other necessary or appropriate action to

discharge its duties and obligations under this Article or to exercise its powers under this Article.

(o) With respect to covered policies for which the Association becomes obligated after an entry of an order of liquidation or rehabilitation, the Association may elect to succeed to the rights of the insolvent insurer arising after the date of the order of liquidation or rehabilitation under any contract of reinsurance to which the insolvent insurer was a party, to the extent that such contract provides coverage for losses occurring after the date of the order of liquidation or rehabilitation. As a condition to making this election, the Association must pay all unpaid premiums due under the contract for coverage relating to periods before and after the date of the order of liquidation or rehabilitation.
(p) A deposit in this State, held pursuant to law or required by the Director for the benefit of creditors, including policy owners, not turned over to the domiciliary liquidator upon the entry of a final order of liquidation or order approving a rehabilitation plan of an insurer domiciled in this State or in a reciprocal state, pursuant to Article XIII 1/2 of this Code, shall be promptly paid to the Association. The Association shall be entitled to retain a portion of any amount so paid to it equal to the percentage determined by dividing the aggregate amount of policy owners' claims related to that insolvency for which the Association has provided statutory benefits by the aggregate amount of all policy owners' claims in this State related to that insolvency and shall remit to the domiciliary receiver the amount so paid to the Association less the amount retained pursuant to this subsection (13). Any amount so paid to the Association and retained by it shall be treated as a distribution of estate assets pursuant to applicable State receivership law dealing with early access disbursements.
(q) The Board of Directors of the Association shall have discretion and may exercise reasonable business judgment to determine the means by which the Association is to provide the benefits of this Article in an economical and efficient manner.
(r) Where the Association has arranged or offered to provide the benefits of this Article to a covered person under a plan or arrangement that fulfills the Association's obligations under this Article, the person shall not be entitled to benefits from the Association in addition to or other than those provided under the plan or arrangement.
(s) Venue in a suit against the Association arising under the Article shall be in Cook County. The Association shall not be required to give any appeal bond in an appeal that relates to a cause of action arising under this Article.
(t) The Association may join an organization of one or more other State associations of similar purposes to further the purposes and administer the powers and duties of the Association.
(u) In carrying out its duties in connection with guaranteeing, assuming, or reinsuring policies or contracts under subsections (1) or (2), the Association may, subject to approval of the receivership court, issue substitute coverage for a policy or contract that provides an interest rate, crediting rate, or similar factor determined by use of an index or other external reference stated in the policy or contract employed in calculating returns or changes in value by issuing an alternative policy or contract in accordance with the following provisions:
(1) in lieu of the index or other external reference

provided for in the original policy or contract, the alternative policy or contract provides for (i) a fixed interest rate, or (ii) payment of dividends with minimum guarantees, or (iii) a different method for calculating interest or changes in value;

(2) there is no requirement for evidence of

insurability, waiting period, or other exclusion that would not have applied under the replaced policy or contract; and

(3) the alternative policy or contract is

substantially similar to the replaced policy or contract in all other material terms.

(Source: P.A. 96-1450, eff. 8-20-10; 97-333, eff. 8-12-11.)

(215 ILCS 5/531.09) (from Ch. 73, par. 1065.80-9)
Sec. 531.09. Assessments.
(1) For the purpose of providing the funds necessary to carry out the powers and duties of the Association, the board of directors shall assess the member insurers, separately for each account, at such times and for such amounts as the board finds necessary. Assessments shall be due not less than 30 days after written notice to the member insurers and shall accrue interest from the due date at such adjusted rate as is established under Section 6621 of Chapter 26 of the United States Code and such interest shall be compounded daily.
(2) There shall be 2 classes of assessments, as follows:
(a) Class A assessments shall be made for the purpose

of meeting administrative costs and other general expenses and examinations conducted under the authority of the Director under subsection (5) of Section 531.12.

(b) Class B assessments shall be made to the extent

necessary to carry out the powers and duties of the Association under Section 531.08 with regard to an impaired or insolvent domestic insurer or insolvent foreign or alien insurers.

(3)(a) The amount of any Class A assessment shall be determined at the discretion of the board of directors and such assessments shall be authorized and called on a non-pro rata basis. The amount of any Class B assessment shall be allocated for assessment purposes among the accounts and subaccounts pursuant to an allocation formula which may be based on the premiums or reserves of the impaired or insolvent insurer or any other standard deemed by the board in its sole discretion as being fair and reasonable under the circumstances.
(b) Class B assessments against member insurers for each account and subaccount shall be in the proportion that the premiums received on business in this State by each assessed member insurer on policies or contracts covered by each account or subaccount for the three most recent calendar years for which information is available preceding the year in which the insurer became impaired or insolvent, as the case may be, bears to such premiums received on business in this State for such calendar years by all assessed member insurers.
(c) Assessments for funds to meet the requirements of the Association with respect to an impaired or insolvent insurer shall not be made until necessary to implement the purposes of this Article. Classification of assessments under subsection (2) and computations of assessments under this subsection shall be made with a reasonable degree of accuracy, recognizing that exact determinations may not always be possible.
(4) The Association may abate or defer, in whole or in part, the assessment of a member insurer if, in the opinion of the board, payment of the assessment would endanger the ability of the member insurer to fulfill its contractual obligations. In the event an assessment against a member insurer is abated or deferred in whole or in part the amount by which the assessment is abated or deferred may be assessed against the other member insurers in a manner consistent with the basis for assessments set forth in this Section. Once the conditions that caused a deferral have been removed or rectified, the member insurer shall pay all assessments that were deferred pursuant to a repayment plan approved by the Association.
(5) (a) Subject to the provisions of subparagraph (ii) of this paragraph, the total of all assessments authorized by the Association with respect to a member insurer for each subaccount of the life insurance and annuity account and for the health account shall not in one calendar year exceed 2% of that member insurer's average annual premiums received in this State on the policies and contracts covered by the subaccount or account during the 3 calendar years preceding the year in which the insurer became an impaired or insolvent insurer.
If 2 or more assessments are authorized in one calendar year with respect to insurers that become impaired or insolvent in different calendar years, the average annual premiums for purposes of the aggregate assessment percentage limitation referenced in subparagraph (a) of this paragraph shall be equal and limited to the higher of the 3-year average annual premiums for the applicable subaccount or account as calculated pursuant to this Section.
If the maximum assessment, together with the other assets of the Association in an account, does not provide in one year in either account an amount sufficient to carry out the responsibilities of the Association, the necessary additional funds shall be assessed as soon thereafter as permitted by this Article.
(b) The board may provide in the plan of operation a method of allocating funds among claims, whether relating to one or more impaired or insolvent insurers, when the maximum assessment will be insufficient to cover anticipated claims.
(c) If the maximum assessment for a subaccount of the life and annuity account in one year does not provide an amount sufficient to carry out the responsibilities of the Association, then pursuant to paragraph (b) of subsection (3), the board shall assess the other subaccounts of the life and annuity account for the necessary additional amount, subject to the maximum stated in paragraph (a) of this subsection.
(6) The board may, by an equitable method as established in the plan of operation, refund to member insurers, in proportion to the contribution of each insurer to that account, the amount by which the assets of the account exceed the amount the board finds is necessary to carry out during the coming year the obligations of the Association with regard to that account, including assets accruing from net realized gains and income from investments. A reasonable amount may be retained in any account to provide funds for the continuing expenses of the Association and for future losses.
(7) An assessment is deemed to occur on the date upon which the board votes such assessment. The board may defer calling the payment of the assessment or may call for payment in one or more installments.
(8) It is proper for any member insurer, in determining its premium rates and policyowner dividends as to any kind of insurance within the scope of this Article, to consider the amount reasonably necessary to meet its assessment obligations under this Article.
(9) The Association must issue to each insurer paying a Class B assessment under this Article a certificate of contribution, in a form acceptable to the Director, for the amount of the assessment so paid. All outstanding certificates are of equal dignity and priority without reference to amounts or dates of issue. A certificate of contribution may be shown by the insurer in its financial statement as an asset in such form and for such amount, if any, and period of time as the Director may approve, provided the insurer shall in any event at its option have the right to show a certificate of contribution as an admitted asset at percentages of the original face amount for calendar years as follows:
100% for the calendar year after the year of issuance;
80% for the second calendar year after the year of issuance;
60% for the third calendar year after the year of issuance;
40% for the fourth calendar year after the year of issuance;
20% for the fifth calendar year after the year of issuance.
(10) The Association may request information of member insurers in order to aid in the exercise of its power under this Section and member insurers shall promptly comply with a request.
(Source: P.A. 95-86, eff. 9-25-07 (changed from 1-1-08 by P.A. 95-632); 96-1450, eff. 8-20-10.)

(215 ILCS 5/531.10) (from Ch. 73, par. 1065.80-10)
Sec. 531.10. Plan of Operation.)
(1)(a) The Association must submit to the Director a plan of operation and any amendments thereto necessary or suitable to assure the fair, reasonable, and equitable administration of the Association. The plan of operation and any amendments thereto become effective upon approval in writing by the Director.
(b) If the Association fails to submit a suitable plan of operation within 180 days following the effective date of this Article or if at any time thereafter the Association fails to submit suitable amendments to the plan, the Director may, after notice and hearing, adopt and promulgate such reasonable rules as are necessary or advisable to effectuate the provisions of this Article. Such rules are in force until modified by the Director or superseded by a plan submitted by the Association and approved by the Director.
(2) All member insurers must comply with the plan of operation.
(3) The plan of operation must, in addition to requirements enumerated elsewhere in this Article:
(a) Establish procedures for handling the assets of

the Association;

(b) Establish the amount and method of reimbursing

members of the board of directors under Section 531.07;

(c) Establish regular places and times for meetings

of the board of directors;

(d) Establish procedures for records to be kept of

all financial transactions of the Association, its agents, and the board of directors;

(e) Establish the procedures whereby selections for

the board of directors will be made and submitted to the Director;

(f) Establish any additional procedures for

assessments under Section 531.09; and

(g) Contain additional provisions necessary or proper

for the execution of the powers and duties of the Association.

(4) The plan of operation shall establish a procedure for protest by any member insurer of assessments made by the Association pursuant to Section 531.09. Such procedures shall require that:
(a) a member insurer that wishes to protest all or

part of an assessment shall pay when due the full amount of the assessment as set forth in the notice provided by the Association. The payment shall be available to meet Association obligations during the pendency of the protest or any subsequent appeal. Payment shall be accompanied by a statement in writing that the payment is made under protest and setting forth a brief statement of the grounds for the protest;

(b) within 30 days following the payment of an

assessment under protest by any protesting member insurer, the Association must notify the member insurer in writing of its determination with respect to the protest unless the Association notifies the member that additional time is required to resolve the issues raised by the protest;

(c) in the event the Association determines that the

protesting member insurer is entitled to a refund, such refund shall be made within 30 days following the date upon which the Association makes its determination;

(d) the decision of the Association with respect to a

protest may be appealed to the Director pursuant to Section 531.11(3);

(e) in the alternative to rendering a decision with

respect to any protest based on a question regarding the assessment base, the Association may refer such protests to the Director for final decision, with or without a recommendation from the Association; and

(f) interest on any refund due a protesting member

insurer shall be paid at the rate actually earned by the Association.

(5) The plan of operation may provide that any or all powers and duties of the Association, except those under paragraph (c) of subsection (10) of Section 531.08 and Section 531.09 are delegated to a corporation, association or other organization which performs or will perform functions similar to those of this Association, or its equivalent, in 2 or more states. Such a corporation, association or organization shall be reimbursed for any payments made on behalf of the Association and shall be paid for its performance of any function of the Association. A delegation under this subsection shall take effect only with the approval of both the Board of Directors and the Director, and may be made only to a corporation, association or organization which extends protection not substantially less favorable and effective than that provided by this Act.
(Source: P.A. 96-1450, eff. 8-20-10.)

(215 ILCS 5/531.11) (from Ch. 73, par. 1065.80-11)
Sec. 531.11. Duties and powers of the Director. In addition to the duties and powers enumerated elsewhere in this Article:
(1) The Director must do all of the following:
(a) Upon request of the board of directors, provide

the Association with a statement of the premiums in the appropriate accounts for each member insurer.

(b) Notify the board of directors of the existence of

an impaired or insolvent insurer not later than 3 days after a determination of impairment or insolvency is made or when the Director receives notice of impairment or insolvency.

(c) Give notice to an impaired insurer as required by

Sections 34 or 60. Notice to the impaired insurer shall constitute notice to its shareholders, if any.

(d) In any liquidation or rehabilitation proceeding

involving a domestic insurer, be appointed as the liquidator or rehabilitator. If a foreign or alien member insurer is subject to a liquidation proceeding in its domiciliary jurisdiction or state of entry, the Director shall be appointed conservator.

(2) The Director may suspend or revoke, after notice and hearing, the certificate of authority to transact insurance in this State of any member insurer which fails to pay an assessment when due or fails to comply with the plan of operation. As an alternative the Director may levy a forfeiture on any member insurer which fails to pay an assessment when due. Such forfeiture may not exceed 5% of the unpaid assessment per month, but no forfeiture may be less than $100 per month.
(3) Any action of the board of directors or the Association may be appealed to the Director by any member insurer or any other person adversely affected by such action if such appeal is taken within 30 days of the action being appealed. Any final action or order of the Director is subject to judicial review in a court of competent jurisdiction.
(4) The liquidator, rehabilitator, or conservator of any impaired insurer may notify all interested persons of the effect of this Article.
(Source: P.A. 96-1450, eff. 8-20-10.)

(215 ILCS 5/531.12) (from Ch. 73, par. 1065.80-12)
Sec. 531.12. Prevention of Insolvencies. To aid in the detection and prevention of insurer insolvencies or impairments:
(1) It shall be the duty of the Director:
(a) To notify the Commissioners of all other states,

territories of the United States, and the District of Columbia when he takes any of the following actions against a member insurer:

(i) revocation of license;
(ii) suspension of license;
(iii) makes any formal order except for an order

issued pursuant to Article XII 1/2 of this Code that such company restrict its premium writing, obtain additional contributions to surplus, withdraw from the State, reinsure all or any part of its business, or increase capital, surplus or any other account for the security of policyholders or creditors.

Such notice shall be transmitted to all commissioners

within 30 days following the action taken or the date on which the action occurs.

(b) To report to the board of directors when he has

taken any of the actions set forth in subparagraph (a) of this paragraph or has received a report from any other commissioner indicating that any such action has been taken in another state. Such report to the board of directors shall contain all significant details of the action taken or the report received from another commissioner.

(c) To report to the board of directors when the

Director has reasonable cause to believe from an examination, whether completed or in process, of any member insurer that the insurer may be an impaired or insolvent insurer.

(d) To furnish to the board of directors the

National Association of Insurance Commissioners Insurance Regulatory Information System ratios and listings of companies not included in the ratios developed by the National Association of Insurance Commissioners. The board may use the information contained therein in carrying out its duties and responsibilities under this Section. The report and the information contained therein shall be kept confidential by the board of directors until such time as made public by the Director or other lawful authority.

(2) The Director may seek the advice and recommendations of the board of directors concerning any matter affecting his duties and responsibilities regarding the financial condition of member companies and companies seeking admission to transact insurance business in this State.
(3) The board of directors may, upon majority vote, make reports and recommendations to the Director upon any matter germane to the liquidation, rehabilitation or conservation of any member insurer. Such reports and recommendations shall not be considered public documents.
(4) The board of directors may, upon majority vote, make recommendations to the Director for the detection and prevention of insurer insolvencies.
(5) The board of directors shall, at the conclusion of any insurer insolvency in which the Association was obligated to pay covered claims prepare a report to the Director containing such information as it may have in its possession bearing on the history and causes of such insolvency. The board shall cooperate with the boards of directors of guaranty associations in other states in preparing a report on the history and causes for insolvency of a particular insurer, and may adopt by reference any report prepared by such other associations.
(Source: P.A. 96-1450, eff. 8-20-10.)

(215 ILCS 5/531.13) (from Ch. 73, par. 1065.80-13)
Sec. 531.13. Tax offset. In the event the aggregate Class A, B and C assessments for all member insurers do not exceed $3,000,000 in any one calendar year, no member insurer shall receive a tax offset. However, for any one calendar year before 1998 in which the total of such assessments exceeds $3,000,000, the amount in excess of $3,000,000 shall be subject to a tax offset to the extent of 20% of the amount of such assessment for each of the 5 calendar years following the year in which such assessment was paid, and ending prior to January 1, 2003, and each member insurer may offset the proportionate amount of such excess paid by the insurer against its liabilities for the tax imposed by subsections (a) and (b) of Section 201 of the Illinois Income Tax Act. The provisions of this Section shall expire and be given no effect for any tax period commencing on and after January 1, 2003.
(Source: P.A. 93-29, eff. 6-20-03.)

(215 ILCS 5/531.14) (from Ch. 73, par. 1065.80-14)
Sec. 531.14. Miscellaneous Provisions.
(1) Nothing in this Article may be construed to reduce the liability for unpaid assessments of the insured of an impaired or insolvent insurer operating under a plan with assessment liability.
(2) Records must be kept of all negotiations and meetings in which the Association or its representatives are involved to discuss the activities of the Association in carrying out its powers and duties under Section 531.08. Records of such negotiations or meetings may be made public only upon the termination of a liquidation, rehabilitation, or conservation proceeding involving the impaired or insolvent insurer, upon the termination of the impairment or insolvency of the insurer, or upon the order of a court of competent jurisdiction. Nothing in this paragraph (2) limits the duty of the Association to render a report of its activities under Section 531.15.
(3) For the purpose of carrying out its obligations under this Article, the Association is deemed to be a creditor of the impaired or insolvent insurer to the extent of assets attributable to covered policies reduced by any amounts to which the Association is entitled as subrogee (under paragraph (8) of Section 531.08). All assets of the impaired or insolvent insurer attributable to covered policies must be used to continue all covered policies and pay all contractual obligations of the impaired insurer as required by this Article. "Assets attributable to covered policies", as used in this paragraph (3), is that proportion of the assets which the reserves that should have been established for such policies bear to the reserve that should have been established for all policies of insurance written by the impaired or insolvent insurer.
(4) (a) Prior to the termination of any liquidation, rehabilitation, or conservation proceeding, the court may take into consideration the contributions of the respective parties, including the Association, the shareholders and policyowners of the impaired or insolvent insurer, and any other party with a bona fide interest, in making an equitable distribution of the ownership rights of such impaired or insolvent insurer. In such a determination, consideration must be given to the welfare of the policyholders of the continuing or successor insurer.
(b) No distribution to stockholders, if any, of an impaired or insolvent insurer may be made until and unless the total amount of valid claims of the Association for funds expended in carrying out its powers and duties under Section 531.08, with respect to such insurer have been fully recovered by the Association.
(5) (a) If an order for liquidation or rehabilitation of an insurer domiciled in this State has been entered, the receiver appointed under such order has a right to recover on behalf of the insurer, from any affiliate that controlled it, the amount of distributions, other than stock dividends paid by the insurer on its capital stock, made at any time during the 5 years preceding the petition for liquidation or rehabilitation subject to the limitations of paragraphs (b) to (d).
(b) No such dividend is recoverable if the insurer shows that when paid the distribution was lawful and reasonable, and that the insurer did not know and could not reasonably have known that the distribution might adversely affect the ability of the insurer to fulfill its contractual obligations.
(c) Any person who as an affiliate that controlled the insurer at the time the distributions were paid is liable up to the amount of distributions he received. Any person who was an affiliate that controlled the insurer at the time the distributions were declared, is liable up to the amount of distributions he would have received if they had been paid immediately. If 2 persons are liable with respect to the same distributions, they are jointly and severally liable.
(d) The maximum amount recoverable under subsection (5) of this Section is the amount needed in excess of all other available assets of the insolvent insurer to pay the contractual obligations of the insolvent insurer.
(e) If any person liable under paragraph (c) of subsection (5) of this Section is insolvent, all its affiliates that controlled it at the time the dividend was paid are jointly and severally liable for any resulting deficiency in the amount recovered from the insolvent affiliate.
(6) As a creditor of the impaired or insolvent insurer as established in subsection (3) of this Section and consistent with subsection (2) of Section 205 of this Code, the Association and other similar associations shall be entitled to receive a disbursement of assets out of the marshaled assets, from time to time as the assets become available to reimburse it, as a credit against contractual obligations under this Article. If the liquidator has not, within 120 days after a final determination of insolvency of an insurer by the receivership court, made an application to the court for the approval of a proposal to disburse assets out of marshaled assets to guaranty associations having obligations because of the insolvency, then the Association shall be entitled to make application to the receivership court for approval of its own proposal to disburse these assets.
(Source: P.A. 96-1450, eff. 8-20-10.)

(215 ILCS 5/531.15) (from Ch. 73, par. 1065.80-15)
Sec. 531.15. Examination of the Association - Annual Report. The Association shall be subject to examination and regulation by the Director. The board of directors must submit to the Director, not later than the first day of the fifth month following the end of the Association's fiscal year, a financial report for such fiscal year in a form acceptable to the Director and a report of its activities during such fiscal year.
(Source: P.A. 86-753.)

(215 ILCS 5/531.16) (from Ch. 73, par. 1065.80-16)
Sec. 531.16. Tax Exemptions.) The Association is exempt from payment of all fees and all taxes levied by this State or any of its subdivisions, except taxes levied on real property.
(Source: P.A. 81-899.)

(215 ILCS 5/531.17) (from Ch. 73, par. 1065.80-17)
Sec. 531.17. Immunity.) There is no liability on the part of and no cause of action of any nature may arise against any member insurer or its agents or employees, the Association or its agents or employees, members of the board of directors, or the Director or his representatives, for any action taken by them in the performance of their powers and duties under this Article.
(Source: P.A. 81-899.)

(215 ILCS 5/531.18) (from Ch. 73, par. 1065.80-18)
Sec. 531.18. Stay of Proceedings - Reopening Default Judgments.) All proceedings in which the insolvent insurer is a party in any court in this State shall be stayed 180 days from the date an order of liquidation, rehabilitation, or conservation is final to permit proper legal action by the Association on any matters germane to its powers or duties. As to a judgment under any decision, order, verdict, or finding based on default the Association may apply to have such judgment set aside by the same court that made such judgment and must be permitted to defend against such suit on the merits.
(Source: P.A. 96-1450, eff. 8-20-10.)

(215 ILCS 5/531.19) (from Ch. 73, par. 1065.80-19)
Sec. 531.19. Prohibited advertisement of action of the Insurance Guaranty Association in sale of insurance.
(a) No person, including an insurer, agent or affiliate of an insurer shall make, publish, disseminate, circulate, or place before the public, or cause directly or indirectly, to be made, published, disseminated, circulated or placed before the public, in any newspaper, magazine or other publication, or in the form of a notice, circular, pamphlet, letter or poster, or over any radio station or television station, or in any other way, any advertisement, announcement or statement, written or oral, which uses the existence of the Insurance Guaranty Association of this State for the purpose of sales, solicitation or inducement to purchase any form of insurance covered by this Article; provided, however, that this Section shall not apply to the Illinois Life and Health Guaranty Association or any other entity which does not sell or solicit insurance.
(b) Within 180 days of August 16, 1993, the Association shall prepare a summary document describing the general purposes and current limitations of this Article and complying with subsection (c). This document shall be submitted to the Director for approval. Sixty days after receiving approval, no insurer may deliver a policy or contract described in subparagraph (a) of paragraph (2) of Section 531.03 and not excluded under subparagraph (b) of that Section to a policy or contract holder unless the document is delivered to the policy or contract holder prior to or at the time of delivery of the policy or contract. The document should also be available upon request by a policyholder. The distribution, delivery, or contents or interpretation of this document shall not mean that either the policy or the contract or the holder thereof would be covered in the event of the impairment or insolvency of a member insurer. The description document shall be revised by the Association as amendments to this Article may require. Failure to receive this document does not give the policyholder, contract holder, certificate holder, or insured any greater rights than those stated in this Article.
(c) The document prepared under subsection (b) shall contain a clear and conspicuous disclaimer on its face. The Director shall promulgate a rule establishing the form and content of the disclaimer. The disclaimer shall:
(1) State the name and address of the Life and Health

Insurance Guaranty Association and of the Department.

(2) Prominently warn the policy or contract holder

that the Life and Health Insurance Guaranty Association may not cover the policy or, if coverage is available, it will be subject to substantial limitations and exclusions and conditioned on continued residence in the State.

(3) State that the insurer and its agents are

prohibited by law from using the existence of the Life and Health Insurance Guaranty Association for the purpose of sales, solicitation, or inducement to purchase any form of insurance.

(4) Emphasize that the policy or contract holder

should not rely on coverage under the Life and Health Insurance Guaranty Association when selecting an insurer.

(5) Provide other information as directed by the

Director.

(d) (Blank).
(Source: P.A. 88-364; 88-627, eff. 9-9-94; 89-97, eff. 7-7-95.)



Article XXXIV - Illinois Insurance Guaranty Fund

(215 ILCS 5/Art. XXXIV heading)

(215 ILCS 5/532) (from Ch. 73, par. 1065.82)
Sec. 532. Purpose. The purpose of this Article is to provide a mechanism for the payment of covered claims under certain insurance policies, to avoid excessive delay in payment, to avoid financial loss to claimants or policyholders because of the entry of an Order of Liquidation against an insolvent company, and to provide a Fund to assess the cost of such protection among member companies.
(Source: P.A. 85-576.)

(215 ILCS 5/533) (from Ch. 73, par. 1065.83)
Sec. 533. Scope. This Article applies to all of the kinds of insurance written on a direct basis which are included in Class 2 and Class 3 of Section 4 of this Code as they appear and are defined in those clauses as of January 1, 1985, except that it shall not apply to:
(a) accident and health insurance written under clause (a) of Class 2, or
(b) mortgage guaranty or other financial guaranty written as suretyship obligations or insurance under clause (g), clause (h) or clause (i) of Class 2 or otherwise, or
(c) fidelity or surety bonds, or any other bonding obligations other than employee fidelity bonds, or
(d) marine insurance other than inland marine insurance, written under clause (d) of Class 3, or
(e) insurance of warranties or service contracts, including insurance that provides for the repair, replacement, or service of goods or property or indemnification for repair, replacement, or service for the operational or structural failure of the goods or property due to a defect in materials, workmanship, or normal wear and tear or provides reimbursement for the liability incurred by the issuer of agreements or service contracts that provide these benefits, or
(f) any claim servicing agreement or insurance policy which contains a retrospective rating or other premium adjustment agreement under which premiums are substantially equal to the losses and loss expenses covered under the policy or any policy providing retroactive insurance of known loss, or
(g) any insurance which is provided, guaranteed or reinsured pursuant to the Federal Crop Insurance Program or the National Flood Insurance Program, including flood insurance written by National Flood Insurance Program Write Your Own Companies.
(Source: P.A. 89-97, eff. 7-7-95.)

(215 ILCS 5/534) (from Ch. 73, par. 1065.84)
Sec. 534. Definitions. For the purposes of this Article, unless the context requires otherwise, the words and phrases defined in Sections 534.1 through 534.8 have the meanings set forth in those Sections.
(Source: P.A. 85-576.)

(215 ILCS 5/534.1) (from Ch. 73, par. 1065.84-1)
Sec. 534.1. "Fund" means the Illinois Insurance Guaranty Fund created by this Article.
(Source: P.A. 77-305.)

(215 ILCS 5/534.2) (from Ch. 73, par. 1065.84-2)
Sec. 534.2. "Director" means the Director of Insurance of the State of Illinois.
(Source: P.A. 77-305.)

(215 ILCS 5/534.3) (from Ch. 73, par. 1065.84-3)
Sec. 534.3. Covered claim; unearned premium defined.
(a) "Covered claim" means an unpaid claim for a loss arising out of and within the coverage of an insurance policy to which this Article applies and which is in force at the time of the occurrence giving rise to the unpaid claim, including claims presented during any extended discovery period which was purchased from the company before the entry of a liquidation order or which is purchased or obtained from the liquidator after the entry of a liquidation order, made by a person insured under such policy or by a person suffering injury or damage for which a person insured under such policy is legally liable, and for unearned premium, if:
(i) The company issuing the policy becomes an

insolvent company as defined in Section 534.4 after the effective date of this Article; and

(ii) The claimant or insured is a resident of this

State at the time of the insured occurrence, or the property from which a first party claim for damage to property arises is permanently located in this State or, in the case of an unearned premium claim, the policyholder is a resident of this State at the time the policy was issued; provided, that for entities other than an individual, the residence of a claimant, insured, or policyholder is the state in which its principal place of business is located at the time of the insured event.

(b) "Covered claim" does not include:
(i) any amount in excess of the applicable limits of

liability provided by an insurance policy to which this Article applies; nor

(ii) any claim for punitive or exemplary damages; nor
(iii) any first party claim by an insured who is an

affiliate of the insolvent company; nor

(iv) any first party or third party claim by or

against an insured whose net worth on December 31 of the year next preceding the date the insurer becomes an insolvent insurer exceeds $25,000,000; provided that an insured's net worth on such date shall be deemed to include the aggregate net worth of the insured and all of its affiliates as calculated on a consolidated basis. However, this exclusion shall not apply to third party claims against the insured where the insured has applied for or consented to the appointment of a receiver, trustee, or liquidator for all or a substantial part of its assets, filed a voluntary petition in bankruptcy, filed a petition or an answer seeking a reorganization or arrangement with creditors or to take advantage of any insolvency law, or if an order, judgment, or decree is entered by a court of competent jurisdiction, on the application of a creditor, adjudicating the insured bankrupt or insolvent or approving a petition seeking reorganization of the insured or of all or substantial part of its assets; nor

(v) any claim for any amount due any reinsurer,

insurer, insurance pool, or underwriting association as subrogated recoveries, reinsurance recoverables, contribution, indemnification or otherwise. No such claim held by a reinsurer, insurer, insurance pool, or underwriting association may be asserted in any legal action against a person insured under a policy issued by an insolvent company other than to the extent such claim exceeds the Fund obligation limitations set forth in Section 537.2 of this Code.

(c) "Unearned Premium" means the premium for the unexpired period of a policy which has been terminated prior to the expiration of the period for which premium has been paid and does not mean premium which is returnable to the insured for any other reason.
(Source: P.A. 89-97, eff. 7-7-95; 90-499, eff. 8-19-97.)

(215 ILCS 5/534.4) (from Ch. 73, par. 1065.84-4)
Sec. 534.4. "Insolvent company" means a company organized as a stock company, mutual company, reciprocal or Lloyds (a) which holds a certificate of authority to transact insurance in this State either at the time the policy was issued or when the insured event occurred, or any company which has assumed such policy obligation through merger, consolidation or reinsurance, whether or not such assuming company held a certificate of authority to transact insurance in this State at the time such policy was issued or when the insured event occurred; and (b) against which a final Order of Liquidation with a finding of insolvency to which there is no further right of appeal has been entered by a court of competent jurisdiction in the company's State of domicile after the effective date of this Article.
(Source: P.A. 90-499, eff. 8-19-97.)

(215 ILCS 5/534.5) (from Ch. 73, par. 1065.84-5)
Sec. 534.5. Member company. "Member Company" means any insurance company organized as a stock company, mutual company, reciprocal or Lloyds, which holds a certificate of authority to transact any kind of insurance in this State to which this Article applies, and which is either:
(a) a domestic insurance company formed before or after the effective date of this Article; or
(b) a foreign or alien insurance company.
An insurance company shall cease to be a member company effective on the day following the termination or expiration of its license to transact the kinds of insurance to which this Article applies; provided, however, that the insurance company shall remain liable as a member company for any and all obligations, including obligations for assessments levied before the termination or expiration of the insurance company's license and assessments levied after the termination or expiration, based on any insolvency as to which the determination of insolvency by a court of competent jurisdiction occurs before the termination or expiration of the insurance company's license.
(Source: P.A. 89-97, eff. 7-7-95.)

(215 ILCS 5/534.6) (from Ch. 73, par. 1065.84-6)
Sec. 534.6. "Net direct written premiums" means direct gross premiums written in this State on insurance policies to which this Article applies, less return premiums thereon and dividends paid or credited to policyholders on such direct business. "Net direct written premiums" does not include premiums on contracts of reinsurance or other contracts between insurers or reinsurers.
(Source: P.A. 85-576.)

(215 ILCS 5/534.7) (from Ch. 73, par. 1065.84-7)
Sec. 534.7. Affiliate. An "affiliate" of a specified person means a person who directly, or indirectly through one or more intermediaries, controls, is controlled by, or is under common control with the specified person on December 31 of the year next preceding the date the insolvent company became an insolvent company.
(Source: P.A. 89-97, eff. 7-7-95.)

(215 ILCS 5/534.8) (from Ch. 73, par. 1065.84-8)
Sec. 534.8. "Control" means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting securities, the holding of proxies, by contract other than a commercial contract for goods or nonmanagement services, or otherwise, unless the power is solely the result of an official position with or corporate office held by the person. Control shall be presumed to exist if any person, directly or indirectly, owns, controls, holds with the power to vote, or holds proxies representing, 10% or more of the voting securities or voting power of any other person. This presumption may be rebutted by a showing that control does not exist in fact.
(Source: P.A. 85-576.)

(215 ILCS 5/535) (from Ch. 73, par. 1065.85)
Sec. 535. Creation of the Fund. There is created a nonprofit unincorporated legal entity to be known as the Illinois Insurance Guaranty Fund. All member companies as defined in Section 534.5 shall be and remain members of the Fund as a condition of their authority to transact business in this State. The Fund shall perform its functions under a plan of operation established and approved under Section 539 and shall exercise its powers through a board of directors established under Section 536. For purposes of administration and assessment, the Fund shall be divided into 2 separate accounts: (a) the automobile insurance account; and (b) the account for all other insurance to which this Article applies, including Workers' Compensation.
(Source: P.A. 85-576.)

(215 ILCS 5/536) (from Ch. 73, par. 1065.86)
Sec. 536. Board of Directors.
(a) The board of directors of the Fund shall consist of not less than 5 nor more than 10 persons, with one public member appointed by the Director, serving terms as established in the plan of operation. The public member shall be a resident of this State, and he or she shall either (1) be a licensed and certified public accountant under the laws of this State or (2) have earned, and maintain in good standing, the Chartered Property and Casualty Underwriter (CPCU) designation from the American Institute for Chartered Property Casualty Underwriters. The plan of operation shall provide that the board of directors be elected on the basis of one vote for each member company of the Fund. If more than one company of a group of wholly owned or controlled companies is a member company of the Fund only one vote will be allowed for the entire group. The members of the board of directors shall be elected by member companies subject to the approval of the Director. Vacancies on the board of directors shall be filled for the remaining period of the term by the board of directors, subject to the approval of the Director.
(b) In approving elections to the board of directors, the Director shall consider among other things whether all member companies are fairly represented.
(c) Members of the board of directors shall receive no compensation, but may be reimbursed from the assets of the Fund for expenses incurred by them as members of the board of directors.
(Source: P.A. 98-202, eff. 1-1-14.)

(215 ILCS 5/537) (from Ch. 73, par. 1065.87)
Sec. 537. Duties and obligations of the Fund. The Fund shall have the duties and obligations enumerated in Sections 537.1 through 537.9.
(Source: P.A. 82-210.)

(215 ILCS 5/537.1) (from Ch. 73, par. 1065.87-1)
Sec. 537.1. The Fund may provide for an equal annual fee of all member companies on a non-pro rata basis to provide for contingent expenses of the Fund. This fee may not exceed $500 per member company for any one calendar year.
(Source: P.A. 85-576.)

(215 ILCS 5/537.2) (from Ch. 73, par. 1065.87-2)
Sec. 537.2. Obligation of Fund. The Fund shall be obligated to the extent of the covered claims existing prior to the entry of an Order of Liquidation against an insolvent company and arising within 30 days after the entry of such Order, or before the policy expiration date if less than 30 days after the entry of such Order, or before the insured replaces the policy or on request effects cancellation, if he does so within 30 days after the entry of such Order. If the entry of an Order of Liquidation occurs on or after October 1, 1975 and before October 1, 1977, such obligations shall not: (i) exceed $100,000, or (ii) include any obligation to refund the first $100 of any unearned premium claim; and if the entry of an Order of Liquidation occurs on or after October 1, 1977 and before January 1, 1988, such obligations shall not: (i) exceed $150,000, except that this limitation shall not apply to any workers compensation claims, or (ii) include any obligation to refund the first $100 of any unearned premium claim; and if the entry of an Order of Liquidation occurs on or after January 1, 1988 and before January 1, 2011, such obligations shall not: (i) exceed $300,000, except that this limitation shall not apply to any workers compensation claims, or (ii) include any obligation to refund the first $100 of any unearned premium claim or to refund any unearned premium over $10,000 under any one policy. If the entry of an Order of Liquidation occurs on or after January 1, 2011, then such obligations shall not: (i) exceed $500,000, except that this limitation shall not apply to any workers compensation claims or (ii) include any obligation to refund the first $100 of any unearned premium claim or refund any unearned premium over $10,000 under any one policy. In no event shall the Fund be obligated to a policyholder or claimant in an amount in excess of the face amount of the policy from which the claim arises. For purposes of this Act, obligations arising under an insurance policy written to indemnify a permissibly self-insured employer under subsection (a) of Section 4 of the Workers' Compensation Act for its liability to pay workers' compensation benefits in excess of a specific or aggregate retention shall be subject to the applicable per-claim limits set forth in this Section.
In no event shall the Fund be liable for any interest on any judgment entered against the insured or the insolvent company, or for any other interest claim against the insured or the insolvent company, regardless of whether the insolvent company would have been obligated to pay such interest under the terms of its policy. The Fund shall be liable for interest at the statutory rate on money judgments entered against the Fund until the judgment is satisfied.
Any obligation of the Fund to defend an insured shall cease upon the Fund's payment or tender of an amount equal to the lesser of the Fund's covered claim obligation limit or the applicable policy limit.
(Source: P.A. 99-368, eff. 8-14-15.)

(215 ILCS 5/537.3) (from Ch. 73, par. 1065.87-3)
Sec. 537.3. Access to insolvent company records.
The liquidator of an insolvent company shall permit access by the Fund or its authorized representatives, and by any similar organization in another state or its authorized representatives, to such of the insolvent company's records which are necessary for the Fund or such similar organization in carrying out its functions under this Article or similar laws in other states with regard to covered claims. In addition, the liquidator shall provide the Fund or its representative, or such similar organization, with copies of such records upon the request and at the expense of the Fund or such similar organization.
(Source: P.A. 85-576.)

(215 ILCS 5/537.4) (from Ch. 73, par. 1065.87-4)
Sec. 537.4. Fund assumes obligations of insolvent companies. The Fund shall be deemed the insolvent company to the extent of the Fund's obligation for covered claims and to such extent shall have all rights, duties, and obligations of the insolvent company, subject to the limitations provided in this Article, as if the company had not become insolvent, with the exception that the liquidator shall retain the sole right to recover any reinsurance proceeds. The Fund's rights under this Section include, but are not limited to, the right to pursue and retain salvage and subrogation recoveries on paid covered claim obligations to the extent paid by the Fund. The extent of the Fund's subrogation rights and any other rights of reimbursement with respect to its covered claims payments shall not be limited as if the Fund were the insolvent company, but shall be determined independently by taking into account the Fund's rights under Section 546 of this Article.
(Source: P.A. 99-387, eff. 8-17-15.)

(215 ILCS 5/537.6) (from Ch. 73, par. 1065.87-6)
Sec. 537.6. Allocation of claims; assessments. The Fund shall allocate covered claims paid and expenses incurred between the accounts established by Section 535 separately, and assess member companies separately for each account amounts necessary to pay the obligations of the Fund under Section 537.2 subsequent to the entry of an Order of Liquidation against an insolvent company, the expenses of handling covered claims subsequent to such Order of Liquidation and other expenses authorized by this Article. The assessments of each member company shall be in the proportion that the net direct written premiums of the member company for the calendar year immediately preceding the year in which the assessment is levied on the kinds of insurance in the account bears to the net direct written premiums of all member companies for such preceding calendar year on the kinds of insurance in the account. Each member company shall be notified of the assessment not later than 30 days before it is due. Before January 1, 2002, no member company may be assessed in any year on any account an amount greater than 1% of that member company's net direct written premiums on the kinds of insurance in the account for the calendar year preceding the assessment. Beginning January 1, 2002, the amount a member company may be assessed in any year on any account shall be a maximum of 2% of that member company's net direct written premium on the kinds of insurance in the account for the calendar year preceding the assessment. This 2% maximum shall apply regardless of the date of any insolvency that gives rise to the need for the assessment. If the maximum assessment, together with the other assets of the Fund in any account, does not provide, in any one year, in any account, an amount sufficient to make all necessary payments from that account, the funds available shall be paid in the manner determined by the Fund and approved by the Director and the unpaid portion shall be paid as soon thereafter as funds become available. If requested by a member company, the Director may exempt or defer the assessment of any member company, if the assessment would cause the member company's financial impairment.
(Source: P.A. 92-77, eff. 7-12-01.)

(215 ILCS 5/537.7) (from Ch. 73, par. 1065.87-7)
Sec. 537.7. Investigation of claims; disposition.
(a) The Fund shall investigate claims brought against the Fund and adjust, compromise, settle, and pay covered claims to the extent of the Fund's obligation and deny all other claims.
(b) The Fund shall not be bound by a settlement, release, compromise, waiver, or final judgment executed or entered within 12 months prior to an order of liquidation and shall have the right to assert all defenses available to the Fund including, but not limited to, defenses applicable to determining and enforcing its statutory rights and obligations to any claim. The Fund shall be bound by a settlement, release, compromise, waiver, or final judgment executed or entered more than 12 months prior to an order of liquidation, however, if the claim is a covered claim and the settlement or judgment was not a result of fraud, collusion, default, or failure to defend. In addition, with respect to covered claims arising from a judgment under a decision, verdict, or finding based on the default of the insolvent insurer or its failure to defend, upon application by the Fund, either on its own behalf or on behalf of an insured, the court shall set aside the judgment, order, decision, verdict, or finding, and the Fund shall be permitted to defend against the claim on the merits.
(c) The Fund shall have the right to appoint or approve and to direct legal counsel retained under liability insurance policies for the defense of covered claims.
(Source: P.A. 92-77, eff. 7-12-01.)

(215 ILCS 5/537.9) (from Ch. 73, par. 1065.87-9)
Sec. 537.9. The Fund shall handle claims through its employees or through one or more companies or other persons employed as servicing facilities.
(Source: P.A. 85-576.)

(215 ILCS 5/538) (from Ch. 73, par. 1065.88)
Sec. 538. Powers of the Fund.
The Fund shall have the powers enumerated in Sections 538.1 through 538.8.
(Source: P.A. 77-305.)

(215 ILCS 5/538.1) (from Ch. 73, par. 1065.88-1)
Sec. 538.1. The Fund may appear in, defend and appeal any action on a claim brought against it on a covered claim.
(Source: P.A. 77-305.)

(215 ILCS 5/538.2) (from Ch. 73, par. 1065.88-2)
Sec. 538.2. The Fund may employ or retain such persons as are necessary to handle claims and perform other duties of the Fund.
(Source: P.A. 77-305.)

(215 ILCS 5/538.3) (from Ch. 73, par. 1065.88-3)
Sec. 538.3. The Fund may borrow an amount of money necessary to effect the purposes of this Article in accord with the plan of operation.
(Source: P.A. 77-305.)

(215 ILCS 5/538.4) (from Ch. 73, par. 1065.88-4)
Sec. 538.4. Legal actions by Fund. The Fund may sue or be sued, including taking any legal actions necessary or proper for recovery of any unpaid assessments under Sections 537.1 or 537.6. The Fund's power to sue includes, but is not limited to, the power and right to intervene as a party before any court that has jurisdiction over an insolvent insurer when the Fund is a creditor or potential creditor of the insolvent insurer.
(Source: P.A. 89-97, eff. 7-7-95; 90-499, eff. 8-19-97.)

(215 ILCS 5/538.5) (from Ch. 73, par. 1065.88-5)
Sec. 538.5. The Fund may negotiate and become a party to such contracts as are necessary to carry out the purposes of this Article.
(Source: P.A. 82-210.)

(215 ILCS 5/538.7) (from Ch. 73, par. 1065.88-7)
Sec. 538.7. The Fund may perform such other acts as are necessary or proper to effectuate the purposes of this Article.
(Source: P.A. 82-210.)

(215 ILCS 5/538.8) (from Ch. 73, par. 1065.88-8)
Sec. 538.8. (a) If, at any time, the board of directors finds that the assets of the Fund in any account exceed the liabilities and expected costs and expenses of that account, the Fund may refund that amount of assets of the account which exceed such liabilities, expenses and costs to the member companies in such a manner as is determined by the board of directors.
(b) If, at any time, the Fund receives monies as reimbursement from the estate of an insolvent company, the Fund shall distribute those monies in accordance with the procedures established in the plan of operation.
(Source: P.A. 85-576.)

(215 ILCS 5/539) (from Ch. 73, par. 1065.89)
Sec. 539. Plan of operation. (a) The Fund shall submit to the Director a plan of operation and any amendments thereto necessary or suitable to assure the fair, reasonable, and equitable administration of the Fund. The plan of operation and any amendments thereto shall become effective upon approval in writing by the Director.
(b) If the Fund fails to submit a suitable plan of operation within 90 days following the effective date of this Article or if at any time thereafter the Fund fails to submit suitable amendments to the plan of operation, the Director shall, after notice and hearing pursuant to Sections 401, 402 and 403 of this Code, adopt and promulgate such reasonable rules as are necessary or advisable to effectuate the provisions of this Article. Such rules shall continue in force until modified by the Director or superseded by a plan of operation submitted by the Fund and approved by the Director.
(c) All member companies must comply with the plan of operation.
(Source: P.A. 82-210.)

(215 ILCS 5/540) (from Ch. 73, par. 1065.90)
Sec. 540.
The plan of operation shall do the following as enumerated in Sections 540.1 through 540.9.
(Source: P.A. 77-305.)

(215 ILCS 5/540.1) (from Ch. 73, par. 1065.90-1)
Sec. 540.1.
The plan of operation shall establish the procedures whereby all the powers and duties of the Fund under Sections 537.1 through 537.9 will be performed.
(Source: P.A. 82-210.)

(215 ILCS 5/540.2) (from Ch. 73, par. 1065.90-2)
Sec. 540.2. The plan of operation shall establish procedures for handling assets of the Fund.
(Source: P.A. 77-305.)

(215 ILCS 5/540.3) (from Ch. 73, par. 1065.90-3)
Sec. 540.3. The plan of operation shall establish the amount and method of reimbursing members of the board of directors under subsection (c) of Section 536.
(Source: P.A. 82-210.)

(215 ILCS 5/540.5) (from Ch. 73, par. 1065.90-5)
Sec. 540.5. (a) A covered claim, for other than unearned premium, is a claim which appears on the books and records of the insolvent company as of the date of the Order of Liquidation or a claim for which notice is given in writing to the liquidator of the insolvent company's domiciliary state or to an ancillary receiver in this State, if any, or to the Fund or its agents prior to the earlier of the last date fixed for the timely filing of proofs of claim in the domiciliary liquidation proceedings or 18 months after the entry of the order of liquidation. The liquidator or ancillary receiver in this State, if any, shall periodically submit a list of claims to the Fund or similar organization in another state.
(b) The Fund shall establish procedures by which unearned premium claims are to be determined and paid as covered claims.
(Source: P.A. 85-576.)

(215 ILCS 5/540.6) (from Ch. 73, par. 1065.90-6)
Sec. 540.6. The plan of operation shall provide that any member company aggrieved by any final action or decision of the Fund may appeal to the Director within 30 days after the action or decision.
(Source: P.A. 77-305.)

(215 ILCS 5/540.7) (from Ch. 73, par. 1065.90-7)
Sec. 540.7. The plan of operation shall establish the procedures whereby selections for the board of directors will be submitted to the Director.
(Source: P.A. 77-305.)

(215 ILCS 5/540.8) (from Ch. 73, par. 1065.90-8)
Sec. 540.8. The plan of operation shall establish the procedures for disposition of monies reimbursed from the estate of the insolvent company.
(Source: P.A. 85-576.)

(215 ILCS 5/540.9) (from Ch. 73, par. 1065.90-9)
Sec. 540.9.
The plan of operation may contain additional provisions necessary or proper for the execution of the powers, duties and obligations of the Fund.
(Source: P.A. 77-305.)

(215 ILCS 5/541) (from Ch. 73, par. 1065.91)
Sec. 541. The plan of operation may provide that any or all powers and duties of the Fund, except those under Sections 537.6 and 538.3 may be delegated to a corporation, association, or other organization which performs or will perform functions similar to those of this Fund, or its equivalent, in 2 or more states. A delegation under this Section shall take effect only with the approval of both the board of directors and the Director, and may be made only to a corporation, association, or organization which extends protection not substantially less favorable and effective than that provided by this Article.
(Source: P.A. 80-827.)

(215 ILCS 5/543) (from Ch. 73, par. 1065.93)
Sec. 543. Duties and obligations of the Director.
The Director shall have the duties and obligations enumerated in Sections 543.1 through 543.3.
(Source: P.A. 77-305.)

(215 ILCS 5/543.1) (from Ch. 73, par. 1065.93-1)
Sec. 543.1. The Director shall serve a copy of the complaint seeking an Order of Liquidation with a finding of insolvency against a domestic member company on the Fund at the same time that such complaint is filed with the circuit court or shall forward to the Fund notice of the filing of such a complaint against a foreign or alien member company promptly upon receipt thereof. The Director also shall serve on the Fund a copy of an Order of Liquidation with a finding of insolvency against a domestic member company immediately after it is entered by the circuit court or shall forward to the Fund a copy of such order against a foreign or alien member company promptly upon receipt thereof.
(Source: P.A. 85-576.)

(215 ILCS 5/543.2) (from Ch. 73, par. 1065.93-2)
Sec. 543.2. The Director shall, upon request of the board of directors, provide the Fund with a statement of the net direct written premiums of each member company for the preceding calendar year for which annual statements have been filed with the Director.
(Source: P.A. 77-305.)

(215 ILCS 5/543.3) (from Ch. 73, par. 1065.93-3)
Sec. 543.3. The liquidator of an insolvent company shall notify the policyholders of the insolvent company who are residents of this State of the entry of an Order of Liquidation against the company and of their rights under this Article. Such notification shall be mailed to the last known address of such policyholders, where available, but if sufficient information for notification by mail is not available, notice by publication in a newspaper of general circulation shall be sufficient. If the insolvent company is domiciled in another state and the liquidator fails to give notice which satisfies the purposes of this Section, such notice shall be given by the Director as ancillary receiver or if the insolvent company is domiciled in another state and there is no ancillary receiver in this State, the Fund shall give such notice provided the necessary information is made available to the Fund by the liquidator. The form of the notice given by the Director as either liquidator or ancillary receiver shall be submitted to the Fund for its approval prior to mailing or publication.
(Source: P.A. 85-576.)

(215 ILCS 5/544) (from Ch. 73, par. 1065.94)
Sec. 544. Powers of the Director. The Director shall either (a) suspend or revoke, after notice and hearing pursuant to Sections 401, 402 and 403 of this Code, the certificate of authority to do business in this State of any member company which fails to pay an assessment when due or fails to comply with the plan of operation, or (b) levy a fine on any member company which fails to pay an assessment when due. Such fine shall not exceed 5% per month of the unpaid assessment, except that no fine shall be less than $200 per month.
(Source: P.A. 93-32, eff. 7-1-03.)

(215 ILCS 5/545) (from Ch. 73, par. 1065.95)
Sec. 545. Effect of paid claims.
(a) Every insured or claimant seeking the protection of this Article shall cooperate with the Fund to the same extent as such person would have been required to cooperate with the insolvent company. The Fund shall have all the rights, duties and obligations under the policy to the extent of the covered claim payment, provided the Fund shall have no cause of action against the insured of the insolvent company for any sums it has paid out except such causes of action as the insolvent company would have had if such sums had been paid by the insolvent company and except as provided in paragraph (d) of this Section.
(b) The Fund and any similar organization in another state shall be recognized as claimants in the liquidation of an insolvent company for any amounts paid by them on covered claims obligations as determined under this Article or similar laws in other states and shall receive dividends at the priority set forth in paragraph (d) of subsection (1) of Section 205 of this Code; provided that if, at the time that the liquidator issues a cut-off notice to the Fund in anticipation of closing the estate, a reserve has been established by the Fund, or any similar organization in another state, for the amount of their future administrative expenses and loss development associated with unpaid reported pending claims, these reserves will be deemed to have been paid as of the date of the notice and payment shall be made accordingly. The liquidator of an insolvent company shall be bound by determinations of covered claim eligibility under the Act and by settlements of claims made by the Fund or a similar organization in another state on the receipt of certification of such payments, to the extent those determinations or settlements satisfy obligations of the Fund, but the receiver shall not be bound in any way by those determinations or settlements to the extent that there remains a claim in the estate for amounts in excess of the payments by the Fund. In submitting their claim for covered claim payments the Fund and any similar organization in another state shall not be subject to the requirements of Sections 208 and 209 of this Code and shall not be affected by the failure of the person receiving a covered claim payment to file a proof of claim.
(c) The expenses of the Fund and of any similar organization in any other state, other than expenses incurred in the performance of duties under Section 547 or similar duties under the statute governing a similar organization in another state, shall be accorded priority over all claims against the estate, except as provided for in paragraph (a) of subsection (1) of Section 205 of this Code. The liquidator shall make prompt reimbursement to the Fund and any similar organization for such expense payments.
(d) The Fund has the right to recover from the following persons the amount of any covered claims and allocated claims expenses which the Fund paid or incurred on behalf of such person in satisfaction, in whole or in part, of liability obligations of such person to any other person:
(i) any insured whose net worth on December 31 of the

year next preceding the date the company becomes an insolvent company exceeds $25,000,000; provided that an insured's net worth on such date shall be deemed to include the aggregate net worth of the insured and all of its affiliates as calculated on a consolidated basis.

(ii) any insured who is an affiliate of the insolvent

company.

(Source: P.A. 100-410, eff. 8-25-17.)

(215 ILCS 5/546) (from Ch. 73, par. 1065.96)
Sec. 546. Other insurance.
(a) An insured or claimant shall be required first to exhaust all coverage provided by any other insurance policy, regardless of whether or not such other insurance policy was written by a member company, if the claim under such other policy arises from the same facts, injury, or loss that gave rise to the covered claim against the Fund. The Fund's obligation under Section 537.2 shall be reduced by the amount recovered or recoverable, whichever is greater, under such other insurance policy. Where such other insurance policy provides uninsured or underinsured motorist coverage, the amount recoverable shall be deemed to be the full applicable limits of such coverage. To the extent that the Fund's obligation under Section 537.2 is reduced by application of this Section, the liability of the person insured by the insolvent insurer's policy for the claim shall be reduced in the same amount. If the Fund pays a covered claim without the exhaustion of all other coverage that could have been exhausted under this Section, the Fund shall have an independent right of recovery against each insurer whose coverage was not exhausted in the amount the Fund would not have had to pay if that insurer's coverage had been exhausted first.
(b) Any insured or claimant having a claim which may be recovered under more than one insurance guaranty fund or its equivalent shall seek recovery first from the Fund of the place of residence of the insured except that if it is a first party claim for damage to property with a permanent location, he shall first seek recovery from the Fund of the location of the property; if it is a workers' compensation claim, he shall first seek recovery from the Fund of the residence of the claimant. Any recovery under this Article shall be reduced by the amount of the recovery from any other insurance guaranty fund or its equivalent.
(Source: P.A. 99-387, eff. 8-17-15.)

(215 ILCS 5/547) (from Ch. 73, par. 1065.97)
Sec. 547. Prevention of insolvencies. To aid in the detection and prevention of company insolvencies:
(a) The board of directors may, upon majority vote, make recommendations to the Director on matters pertaining to regulation for solvency.
(b) The board of directors may prepare a report on the history and causes of any company insolvency in which the Fund was obligated to pay covered claims, based on the information available to the Fund, and submit such report to the Director.
(Source: P.A. 85-576.)

(215 ILCS 5/548) (from Ch. 73, par. 1065.98)
Sec. 548. Examination of the Fund. The Fund shall be subject to examination and regulation by the Director. The board of directors shall, not later than April 30 of each year, submit a financial report for the preceding calendar year in a form approved by the Director.
(Source: P.A. 99-388, eff. 1-1-16.)

(215 ILCS 5/549) (from Ch. 73, par. 1065.99)
Sec. 549. Tax exemption.
The Fund shall be exempt from payment of all fees and all taxes levied by this State or any of its subdivisions.
(Source: P.A. 77-305.)

(215 ILCS 5/550) (from Ch. 73, par. 1065.100)
Sec. 550. Immunity.
There shall be no liability on the part of and no cause of action of any nature shall arise against any member company, the Fund or their agents or employees, the board of directors, or the Director or his representatives for any action taken or omitted by them in the performance of their powers and duties under this Article.
(Source: P.A. 77-305.)

(215 ILCS 5/551) (from Ch. 73, par. 1065.101)
Sec. 551. Stay of proceedings. All proceedings arising out of a claim under a policy of insurance written by an insolvent company shall be stayed for 120 days from the date of the entry of the Order of Liquidation to permit proper defense by the Fund of all such pending causes of action.
(Source: P.A. 92-77, eff. 7-12-01.)

(215 ILCS 5/552) (from Ch. 73, par. 1065.102)
Sec. 552. All provisions of this Article shall be interpreted in accordance with and pursuant to those Sections of Article XIII of this Code which may be applicable.
(Source: P.A. 85-576.)

(215 ILCS 5/553) (from Ch. 73, par. 1065.103)
Sec. 553. Severability.
If any provision of this Article or the application thereof to any claimant, company or circumstance is held invalid, such invalidity does not affect other provisions or applications of this Article which can be given effect without the invalid application or provision, and to this end the provisions of this Article are declared to be severable.
(Source: P.A. 77-305.)



Article XXXVIIIA - Mine Subsidence Insurance

(215 ILCS 5/Art. XXXVIIIA heading)

(215 ILCS 5/801.1)
Sec. 801.1. Purpose. The purpose of this Article is to require insurers to make mine subsidence insurance coverage available for residences, living units and commercial buildings located in Illinois; to establish the Illinois Mine Subsidence Insurance Fund; to divide the Fund into separate residential and commercial sub-funds; and to make the Fund the reinsurer for the mine subsidence insurance made available under this Article.
(Source: P.A. 88-379.)

(215 ILCS 5/802.1)
Sec. 802.1. Definitions. As used in this Article:
(a) "Commercial Building" means any building, other than a residence, permanently affixed to realty located in Illinois, including basements, footings, foundations, septic systems and underground pipes directly servicing the building, but does not include sidewalks, driveways, parking lots, living units, land, trees, plants, crops or agricultural field drainage tile.
(b) "Commercial Coverage" means mine subsidence insurance for a commercial building.
(c) "Insurer" or "Insurers" means insurance companies and reciprocals licensed and authorized to write Class 3 policies of insurance, as defined in this Code, within Illinois.
(d) "Living Unit" shall mean that physical portion designated for separate ownership or occupancy for residential purposes, of a building or group of buildings, permanently affixed to realty located in Illinois, having elements which are owned or used in common, including a condominium unit, a cooperative unit or any other similar unit.
(e) "Living Unit Coverage" means mine subsidence insurance for a living unit covering the losses described in Section 805.1(d).
(f) "Mine Subsidence" means lateral or vertical ground movement caused by a failure initiated at the mine level, of man-made underground mines, including, but not limited to coal mines, clay mines, limestone mines, and fluorspar mines that directly damages residences or commercial buildings. "Mine Subsidence" does not include lateral or vertical ground movement caused by earthquake, landslide, volcanic eruption, soil conditions, soil erosion, soil freezing and thawing, improperly compacted soil, construction defects, roots of trees and shrubs or collapse of storm and sewer drains and rapid transit tunnels.
(g) "Mine Subsidence Insurance Fund" or "Fund" means the fund established by this Article.
(h) "Policy" or "policies" means any contract or contracts of insurance providing the coverage of the Standard Fire Policy and Extended Coverage Endorsement on any residence, living unit or commercial building. It does not include those insurance contracts that are referred to as marine or inland marine policies.
(i) "Premium" or "premiums" means the gross amount charged to policyholders for the mine subsidence insurance made available under this Article.
(j) "Rates" or "rate schedules" means the rates by which premiums shall be computed for the mine subsidence insurance made available under this Article.
(k) "Residence" means a building used principally for residential purposes up to and including a four family dwelling, permanently affixed to realty located in Illinois, including appurtenant structures, driveways, sidewalks, basements, footings, foundations, septic systems and underground pipes directly servicing the dwelling or building, but does not include living units, land, trees, plants, crops or agricultural field drainage tile.
(l) "Residential Coverage" means mine subsidence insurance for a residence.
(m) "Intergovernmental cooperative" means an intergovernmental cooperative organized pursuant to Article VII, Section 10 of the Illinois Constitution and Section 6 of the Intergovernmental Cooperation Act.
(Source: P.A. 90-499, eff. 8-19-97.)

(215 ILCS 5/803.1)
Sec. 803.1. Establishment of Fund.
(a) There is established a fund to be known as the "Illinois Mine Subsidence Insurance Fund". The Fund shall operate pursuant to this Article. The Fund is authorized to transact business, provide services, enter into contracts and sue or be sued in its own name.
(b) The Fund shall provide reinsurance for mine subsidence losses to all insurers writing mine subsidence insurance pursuant to this Article.
(c) The monies in the Fund shall be derived from premiums for mine subsidence insurance collected on behalf of the Fund pursuant to this Article, from investment income and from receipt of Federal or State funds. No insurer shall have any liability to the Fund or to any creditor of the Fund, except as may be set forth in this Article, in the Articles of Governance which may be adopted by the Fund, in a reinsurance agreement executed pursuant to Section 810.1, in the Plan of Operation established by the Fund, or in the rules and procedures adopted by the Fund as authorized by the reinsurance agreement.
(d) The Fund shall establish its rates, rating schedules, deductibles and retentions, minimum premiums, classifications, and the maximum amount of reinsurance available per residence, commercial building, and living unit for mine subsidence insurance which the Fund shall file with the Director. The Director shall have 30 days from the date of receipt to approve or disapprove a rate filing. If no action is taken by the Director within 30 days, the rate is deemed to be approved. The Director may, in writing, extend the period for an additional 30 days if the Director determines that additional time is needed.
(e) The Fund shall establish its rates, rating schedules, deductibles and retentions, minimum premiums, classifications, and the maximum amount of reinsurance available per residence, commercial building, and living unit in such a manner as to satisfy all reasonably foreseeable claims and expenses the Fund is likely to incur. The Fund shall give due consideration to loss experience and relevant trends, premium and other income and reasonable reserves established for contingencies in establishing the mine subsidence rates.
(f) The Fund shall compile and publish an annual operating report.
(g) The Fund shall develop at least 2 consumer information publications to aid the public in understanding mine subsidence and mine subsidence insurance and shall establish a schedule for the distribution of the publications pursuant to the reinsurance agreement. Topics that shall be addressed shall include but are not limited to:
(1) Descriptive information about mine subsidence,

and what benefits mine subsidence insurance provides to the property owner.

(2) Information that will be useful to a policyholder

who has filed a mine subsidence claim, such as information that explains the claim investigation process and claim handling procedures.

(h) The Fund shall be empowered to conduct research programs in an effort to improve the administration of the mine subsidence insurance program and help reduce and mitigate mine subsidence losses consistent with the public interest.
(i) The Fund may enter into reinsurance agreements with any intergovernmental cooperative that provides joint self-insurance for mine subsidence losses of its members. These reinsurance agreements shall be substantially similar to reinsurance agreements described in Section 810.1.
(Source: P.A. 95-92, eff. 1-1-08; 95-334, eff. 1-1-08.)

(215 ILCS 5/804.1)
Sec. 804.1. Management of the Fund.
(a) The Fund shall be managed by an 11 member Board of Directors, 6 of whom shall be insurance industry directors, 4 of whom shall be public directors, and one of whom shall be an Illinois licensed insurance producer. The industry directors shall be elected annually in the manner provided in Articles of Governance adopted by the Fund. The public directors shall be appointed by the Director, and shall not be employees of or otherwise affiliated with the insurance industry. The Illinois licensed insurance producer shall be appointed by the Director.
(b) The members of the Governing Committee of the Illinois Mine Subsidence Insurance Fund established by Article XXXVIII who are members of the Governing Committee as of December 31, 1993 shall become the members of the Board of Directors of the Fund established by this Article on the effective date of this Act, and shall continue to hold office until the next annual meeting of the Fund.
(c) No later than the date of the next annual meeting of the Fund following the effective date of this Act, the Director shall appoint 4 public directors, one for a one-year term, one for a two-year term and 2 for three-year terms. No later than the date of the next annual meeting of the Fund following the effective date of this amendatory Act of 1994, the Director shall appoint the Illinois licensed insurance producer for a 2-year term. Thereafter, all public directors and the licensed insurance producer shall be appointed for 3 year terms.
(d) As soon as practical after the effective date of this Act, the Fund shall adopt Articles of Governance, which shall be submitted to the Director for his review and approval.
(Source: P.A. 88-379; 88-667, eff. 9-16-94; 89-206, eff. 7-21-95.)

(215 ILCS 5/805.1)
Sec. 805.1. Mine Subsidence Coverage.
(a) Beginning January 1, 1994, every policy issued or renewed insuring a residence on a direct basis shall include, at a separately stated premium, residential coverage unless waived in writing by the insured. Beginning January 1, 1994, every policy issued or renewed insuring a commercial building on a direct basis shall include at a separately stated premium, commercial coverage unless waived in writing by the insured. Beginning January 1, 1994, every policy issued or renewed insuring a living unit on a direct basis shall include, at a separately stated premium, living unit coverage unless waived in writing by the insured.
(b) If the insured has previously waived mine subsidence coverage in writing, the insurer or agent need not offer mine subsidence coverage in any renewal or supplementary policy in connection with a policy previously issued to such insured by the same insurer, unless the insured subsequently makes a written request for mine subsidence coverage.
(c) The premium charged for residential, commercial or living unit coverage shall be the premium level set by the Fund. The loss covered shall be the loss in excess of the deductible or retention established by the Fund and contained in a mine subsidence endorsement to the policy. For all policies issued or renewed on or after January 1, 2008, the reinsured loss per residence, per commercial building, and per living unit shall be the amounts established by the Fund and approved by the Director. For all policies issued or renewed on or after January 1, 1996, the amount of reinsurance available from the Fund shall not be less than $200,000 per residence, $200,000 per commercial building, or $15,000 per living unit. The Fund may, from time to time, adjust the amount of reinsurance available as long as the minimum set by this Section is met.
(d) The residential coverage provided pursuant to this Article may also cover the additional living expenses reasonably and necessarily incurred by the owner of a residence who has been temporarily displaced as the direct result of damage to the residence caused by mine subsidence if the underlying policy also covers this type of loss, provided however, that the loss covered under living unit coverage shall be limited to losses to improvements and betterments, and reimbursement of additional living expenses and assessments made against the insured on account of mine subsidence loss.
(e) The total amount of the loss reimbursable to an insurer shall be limited to the amount of insurance reinsured by the Fund in force at the time when the damage first becomes reasonably observable. All damage caused by a single mine subsidence event or several subsidence events which are continuous shall constitute one occurrence. As set forth in subsections (a) and (c) of this Section, a policy issued or renewed must provide coverage, unless waived in writing by the insured, and the insurer must continue to charge the premium level set for that coverage by the Fund. If mine subsidence coverage is in force when the mine subsidence damage first becomes reasonably observable, then the insurer shall notify the insured making the mine subsidence claim that continuation of that coverage thereafter may not be necessary and is optional, but that continued coverage on the damaged residence or commercial building shall terminate only upon written waiver by the insured. The notification shall be made within 60 days after the insurer receives written confirmation from the Fund that the cause of loss is active mine subsidence. The notification shall be in the form of a separate mailing to the insured from the insurer via the United States Postal Service and shall include notification to the insured that mine subsidence premiums paid for coverage on a damaged residence or commercial building subsequent to the established date of loss shall be refunded to the insured within 60 days after the insured provides a signed waiver of mine subsidence coverage to the insurer. The notification shall be accompanied by a waiver of coverage form for the insured to sign and return to the insurer.
(f) No insurer shall be required to offer mine subsidence coverage in excess of the reinsured limits.
(Source: P.A. 98-1007, eff. 1-1-15.)

(215 ILCS 5/806.1)
Sec. 806.1. Division of Fund Into Separate Residential and Commercial Sub-funds.
(a) Effective January 1, 1994, the Fund shall establish 2 separate sub-funds, a Residential Fund to provide reinsurance for mine subsidence losses arising from residential and living unit coverage and a Commercial Fund to provide reinsurance for mine subsidence losses arising from commercial coverage. The assets and liabilities of the Fund shall be allocated to the two sub-funds in such manner as determined by the Board of Directors, with the approval of the Director. The two sub-funds shall continue to be managed by the Board of Directors. Beginning January 1, 1994, all premiums received by the Fund for residential coverage or living unit coverage shall be credited to the Residential Fund, all losses and expenses for residential coverage or living unit coverage shall be charged to the Residential Fund. All premiums received by the Fund for commercial coverage shall be credited to the Commercial Fund, and all losses and expenses for commercial coverage shall be charged to the Commercial Fund. The Fund's overhead expenses shall be allocated between the Residential Fund and the Commercial Fund on the basis of annual written premium credited to each sub-fund. The assets and liabilities of the Residential and Commercial Funds shall be accounted for separately. The assets of the Residential Fund shall not be used to reimburse insurers for losses for Commercial Coverage and the assets of the Commercial Fund shall not be used to reimburse insurers for losses for residential coverage or living unit coverage.
(b) No insurer shall be required to pay any claim for any loss reinsured under this Article except to the extent that the amount available in the Residential Fund or the Commercial Fund, as the case may be, is sufficient to reimburse the insurer for such payment.
(Source: P.A. 88-379; 89-206, eff. 7-21-95.)

(215 ILCS 5/807.1)
Sec. 807.1. Exemption of Certain Counties by the Director. The Director shall exempt every policy insuring residences, living units or commercial buildings located in any county of 1,000,000 or more inhabitants or any county contiguous to any such county, and, upon request of the Fund, may exempt every policy insuring residences, living units or commercial buildings located in any other specified county of this State, from the provisions of Section 805.1 of this Article.
(Source: P.A. 91-357, eff. 7-29-99.)

(215 ILCS 5/808.1)
Sec. 808.1. Right of Insurers to Refuse to Provide Mine Subsidence Coverage. An insurer may refuse to provide mine subsidence coverage on a residence or commercial building evidencing unrepaired mine subsidence damage until such damage has been repaired.
(Source: P.A. 88-379.)

(215 ILCS 5/809.1)
Sec. 809.1. Arbitration. In the event of a dispute between a policyholder and an insurer as to whether a residence or commercial building covered by mine subsidence insurance has been damaged by mine subsidence, a policyholder shall have the right to submit that dispute to arbitration in accordance with this Section. No policyholder shall have the right under this Section to submit to arbitration any issue regarding the amount of loss or damage caused to a residence or commercial building by mine subsidence.
Arbitration may be initiated only after the insurer has made a decision that the residence or commercial building covered by mine subsidence insurance was not damaged by mine subsidence and so notified the policyholder in writing, accompanied by a notice informing the policyholder of the policyholder's right to arbitration and containing specific reference to this Section. Within 60 days after receipt by the policyholder of the notification, the policyholder may initiate arbitration in accordance with the Commercial Arbitration Rules of the American Arbitration Association, as then in effect. All costs of the arbitration shall be borne by the losing party. Appeals from the decision of the arbitrators shall be in accordance with the Uniform Arbitration Act as in effect in Illinois.
(Source: P.A. 88-379.)

(215 ILCS 5/810.1)
Sec. 810.1. Reinsurance Agreements. All insurers shall enter into a reinsurance agreement with the Fund. The reinsurance agreement shall be filed with and approved by the Director. The agreement shall provide that each insurer shall cede 100% of any subsidence insurance written up to the limits contained in Section 805.1(c) to the Fund and, in consideration of the ceding commission retained by the insurer, agrees to distribute informational publications provided by the Fund on a schedule set by the Fund, undertake adjustment of losses, payment of taxes, and all other expenses of the insurer necessary for sale of policies and administration of the mine subsidence insurance coverage. The Fund shall agree to reimburse the insurer for all amounts reasonably and properly paid policyholders from claims resulting from mine subsidence and for expenses specified in the reinsurance agreement. In addition, the reinsurance agreement may contain, and may authorize the Fund to establish and promulgate deductibles. The reinsurance agreement may also contain reasonable rules and procedures covering insurer documentation of losses; insurer reporting of claims, reports of litigation, premiums and loss payments; loss payment review by the Fund; remitting of premiums to the Fund; underwriting; and cause and origin investigations; and procedures for resolving disputes between the insurers and the Fund.
(Source: P.A. 90-655, eff. 7-30-98; 91-357, eff. 7-29-99.)

(215 ILCS 5/811.1)
Sec. 811.1. Distribution of Premiums. The Fund is authorized to establish the proportion of total mine subsidence insurance premiums collected by each insurer which shall be retained by the insurer as a ceding commission, subject to review of the Director. The remainder of such premiums shall be remitted by the insurer to the Fund at times to be determined by the Fund. The ceding commission shall be uniform in all reinsurance agreements entered into pursuant to Section 810.1 of this Article and shall be based on reasonable administrative costs to the insurers, including agents' commissions.
(Source: P.A. 88-379.)

(215 ILCS 5/812.1)
Sec. 812.1. Claim Payments. The Residential or the Commercial Fund, as the case may be, shall reimburse insurers for all amounts due within 90 days after receiving adequate documentation, as set forth in the reinsurance agreement, the Plan of Operation or in the operating rules and procedures adopted by the Fund, that the insurer has properly paid the claim and is entitled to reimbursement by the Fund, subject to the limitations imposed by Section 806.1.
(Source: P.A. 88-379.)

(215 ILCS 5/813.1)
Sec. 813.1. Reporting Requirements. Every insurer must report, at times designated by the Fund, such information as is reasonably required by the Fund to conduct its affairs, establish claim reserves, and reimburse insurers for losses paid to insureds.
(Source: P.A. 88-379.)

(215 ILCS 5/814.1)
Sec. 814.1. Right of Recourse.
(a) The Fund shall have no right of recourse against the insurer, once the Fund has reimbursed the insurer for any particular loss, unless the insurer has failed to settle that loss in its customary manner, or in case of fraud by the insurer.
(b) The Fund may seek recovery against the policyholder for unjust enrichment if, in the Fund's judgment, the policyholder was not entitled to the amounts paid because of fraud, or a material violation of the policy conditions. The insurer shall provide cooperation to the Fund.
(Source: P.A. 88-379.)

(215 ILCS 5/815.1)
Sec. 815.1. Subrogation.
(a) All insurers issuing mine subsidence policies shall retain the right of subrogation.
(b) The Fund, on its own behalf, may exercise the right of subrogation.
(c) Every insurer shall include in its reports an itemized list of all losses in subrogation and shall remit to the Fund all monies, less expenses, recovered as the result of subrogation actions.
(Source: P.A. 88-379.)

(215 ILCS 5/817.1)
Sec. 817.1. Powers of Director. In addition to any powers conferred upon him by this or any other law, the Director shall have the authority to supervise the operations of the Fund and shall review the Fund's rates once every three years. In addition the Director or any person designated by him has the power:
(a) to examine the operation of the Fund through free

access to all books, records, files, papers and documents relating to its operation and may summon, qualify and examine as witnesses all persons having knowledge of such operation, including officers, agents or employees thereof;

(b) to do all things necessary to enable the State of

Illinois and any insurer participating in any program approved by the Director to fully participate in any federal program which may be enacted for purposes similar to the purposes of this Article;

(c) to require such reports as the Director may deem

necessary.

(Source: P.A. 90-655, eff. 7-30-98.)



Article XXXIX - Group Legal Expense Insurance

(215 ILCS 5/Art. XXXIX heading)

(215 ILCS 5/900) (from Ch. 73, par. 1065.600)
Sec. 900. Group legal expense defined. Group legal expense insurance means that form of legal expense insurance covering not less than 10 employees, members, or employees of members, written under a master policy issued to any governmental corporation, unit, agency or department thereof, or to any corporation, copartnership, individual employer, or to any association upon application of an executive officer or trustee of such association having a constitution or bylaws and formed in good faith for purposes other than that of obtaining insurance, where officers, members, employees, employees of members or classes or departments thereof may be insured for their individual benefit. In addition, a group legal expense policy may be written to insure any group which may be insured under a group life insurance policy. The term "employees" includes the officers, managers and employees or subsidiary or affiliated corporations, and the individual proprietors, partners, and employees of affiliated individuals and firms, when the business of such subsidiary or affiliated corporations, firms or individuals is controlled by a common employer through stock ownership, contract or otherwise.
(Source: P.A. 81-1361.)

(215 ILCS 5/901) (from Ch. 73, par. 1065.601)
Sec. 901. Group legal expense insurance authorized.) Any insurance company authorized to write legal expense insurance in this State shall have the power to issue group legal expense insurance policies. No policy, certificate, endorsement, rider, or application which becomes or is designed to become a part of any such policy of group legal expense insurance may be issued or delivered in this State unless a copy of the form shall have been filed with the Director of Insurance in accordance with Section 143 of this Code. Such policy, certificate, endorsement, rider, or application must contain those provisions required by Sections 902 through 906 of the Code. No such policy, certificate, endorsement, application or rider shall contain any provision which would interfere with the freedom of choice by the insured in the selection of attorneys except that the insurer may select and contract with attorneys to verify plan coverage and to provide the insureds with legal services which consist of initial advice and consultation. Nothing herein shall prevent an insured, after plan coverage has been verified, from choosing to go directly to his or her own attorney of choice for initial advice and consultation, subject to applicable policy limitations. Every such policy, certificate, endorsement, application or rider shall prominently display language advising the insured of such freedom of choice by the insured in the selection of attorneys and that no company issuing such policy, certificate, endorsement, application or rider may require, suggest or recommend the use of any attorney or firm of attorneys, provided, however, that dissemination by an insurer of the names of attorneys who have agreed to accept legal expense insurance benefits as payment for certain legal services shall not constitute a requirement, suggestion or recommendation of the use of any attorney or firm of attorneys. The foregoing shall not prohibit referral of insured by the insurer to any lawyer referral service authorized or operated by a state, county, local or other bar association. Any insurance company issuing such policies shall in no way interfere with the attorney-client relationship nor with the independent exercise of professional judgment by any attorney.
(Source: P.A. 83-774.)

(215 ILCS 5/902) (from Ch. 73, par. 1065.602)
Sec. 902. Entire contract specified. Each group legal expense insurance policy shall provide that the policy, the application of the employer, or executive officer or trustee of any association, and the individual applications, if any, of the employees, members or employees of members insured shall constitute the entire contract between the parties, and that all statements made by the employer, or the executive officer or trustee, or by the individual employees, members or employees of members shall, in the absence of fraud, be deemed representations and not warranties, and that no such statement shall be used in defense to a claim under the policy, unless it is contained in a written application.
(Source: P.A. 99-642, eff. 7-28-16.)

(215 ILCS 5/903) (from Ch. 73, par. 1065.603)
Sec. 903. Certificates Required.) Each group legal expense insurance policy shall provide that the insurer shall issue to the employer, or to the executive officer or trustee of the association, for delivery to the employee, member or employee of a member, who is insured under such policy, an individual certificate setting forth a statement as to the insurance protection to which he or she is entitled and to whom payable, if appropriate.
(Source: P.A. 81-1361.)

(215 ILCS 5/904) (from Ch. 73, par. 1065.604)
Sec. 904. New Members of Group.) Each group legal expense insurance policy shall provide that to the group or class thereof originally insured shall be added from time to time all new employees of the employer, members of the association or employees of members eligible to and applying for insurance in such group or class, but participation in the group plan shall not be required as a condition of employment, nor shall any member not participating in the plan be coerced or discriminated against.
(Source: P.A. 81-1361.)

(215 ILCS 5/905) (from Ch. 73, par. 1065.605)
Sec. 905. Conversion Rights.) Each group legal expense insurance policy shall provide that any member of the group shall have the right to convert his group policy to an individual standard policy of insurance in the same company as offered by the insurer to the non-group insureds upon termination of his connection with the group extending to him or her the same limits of coverage.
(Source: P.A. 81-1361.)

(215 ILCS 5/906) (from Ch. 73, par. 1065.606)
Sec. 906. Cancellation Restricted. An insurer may not cancel the coverage of an individual member of a group to which the insurer provides coverage under a group legal expense insurance policy except for the nonpayment of premium by such member, or the group policyholder if premium is paid or collected by it for transmittal to the insurer or unless the insurance for the entire group is cancelled. In the event of cancellation the insurer shall:
(1) If it has in its actual possession the names and addresses of individual members insured under such group legal expense insurance policy, deliver to the individual member written notice of cancellation stating when, not less than 30 days thereafter, such cancellation shall be effective provided, however, that if such cancellation is the result of nonpayment of premium by such member or the group policyholder, a notice of 10 days shall be sufficient.
(2) In the event the insurer does not administer the group legal expense insurance policy and is not in actual possession of the names and addresses of individual members insured under such policy, the insurer shall deliver to the employer or to the executive officer or trustee of the association for delivery to the employee, member or employee of a member who is insured under such policy individual notice of cancellation forms stating when, not less than 30 days thereafter, such cancellation shall be effective provided, however, that if such cancellation is the result of nonpayment of premium a notice of 10 days shall be sufficient. The insurer shall not be required to furnish notice of cancellation under this Section to the group policyholder when an individual member's insurance is terminated by reason of nonpayment of premium unless it has specific knowledge of the individual's failure to pay premium.
Delivery shall be considered effective by the mailing of such notice if subsection (1) above is applicable to the last address of the member as shown on the records of the insurer, and under subsection (2) by the mailing of such notice to the last address of the group policyholder as shown on the records of the insurer.
(Source: P.A. 81-1361.)



Article XL - Insurance Information And Privacy Protection

(215 ILCS 5/Art. XL heading)

(215 ILCS 5/1001) (from Ch. 73, par. 1065.701)
Sec. 1001. Purpose. The purpose of this Article is to establish standards for the collection, use and disclosure of information gathered in connection with insurance transactions by insurance institutions, agents or insurance-support organizations; to maintain a balance between the need for information by those conducting the business of insurance and the public's need for fairness in insurance information practices, including the need to minimize intrusiveness; to establish a regulatory mechanism to enable natural persons to ascertain what information is being or has been collected about them in connection with insurance transactions and to have access to such information for the purpose of verifying or disputing its accuracy; to limit the disclosure of information collected in connection with insurance transactions; and to enable insurance applicants and policyholders to obtain the reasons for any adverse underwriting decision. Further, this Article shall grant the Director the authority to enforce Title V of the Gramm-Leach-Bliley Act (Public Law 106-102, 106th Congress).
(Source: P.A. 92-556, eff. 6-24-02.)

(215 ILCS 5/1002) (from Ch. 73, par. 1065.702)
Sec. 1002. Scope. (A) The obligations imposed by this Article shall apply to those insurance institutions, agents or insurance-support organizations which, on or after the effective date of this Article:
(1) in the case of life, health or disability insurance:
(a) collect, receive or maintain information in connection with insurance transactions which pertains to natural persons who are residents of this State, or
(b) engage in insurance transactions with applicants, individuals or policyholders who are residents of this State, and
(2) in the case of property or casualty insurance:
(a) collect, receive or maintain information in connection with insurance transactions involving policies, contracts or certificates of insurance delivered, issued for delivery or renewed in this State, or
(b) engage in insurance transactions involving policies, contracts or certificates of insurance delivered, issued for delivery or renewed in this State.
(B) The rights granted by this Article shall extend to:
(1) in the case of life, health or disability insurance, the following persons who are residents of this State:
(a) natural persons who are the subject of information collected, received or maintained in connection with insurance transactions, and
(b) applicants, individuals or policyholders who engage in or seek to engage in insurance transactions, and
(2) in the case of property or casualty insurance, the following persons:
(a) natural persons who are the subject of information collected, received or maintained in connection with insurance transactions involving policies, contracts or certificates of insurance delivered, issued for delivery or renewed in this State, and
(b) applicants, individuals or policyholders who engage in or seek to engage in insurance transactions involving policies, contracts or certificates of insurance delivered, issued for delivery or renewed in this State.
(C) For purposes of this Section, a person shall be considered a resident of this State if the person's last known mailing address, as shown in the records of the insurance institution, agent or insurance-support organization, is located in this State.
(D) Notwithstanding subsections (A) and (B) above, this Article shall not apply to information collected from the public records of a governmental authority and maintained by an insurance institution or its representatives for the purpose of insuring the title to real property located in this State.
(Source: P.A. 81-1430.)

(215 ILCS 5/1003) (from Ch. 73, par. 1065.703)
Sec. 1003. Definitions. As used in this Article:
(A) "Adverse underwriting decision" means:
(1) any of the following actions with respect to

insurance transactions involving insurance coverage which is individually underwritten:

(a) a declination of insurance coverage,
(b) a termination of insurance coverage,
(c) failure of an agent to apply for insurance

coverage with a specific insurance institution which the agent represents and which is requested by an applicant,

(d) in the case of a property or casualty

insurance coverage:

(i) placement by an insurance institution or

agent of a risk with a residual market mechanism, an unauthorized insurer or an insurance institution which specializes in substandard risks, or

(ii) the charging of a higher rate on the

basis of information which differs from that which the applicant or policyholder furnished, or

(e) in the case of life, health or disability

insurance coverage, an offer to insure at higher than standard rates.

(2) Notwithstanding paragraph (1) above, the

following actions shall not be considered adverse underwriting decisions but the insurance institution or agent responsible for their occurrence shall nevertheless provide the applicant or policyholder with the specific reason or reasons for their occurrence:

(a) the termination of an individual policy form

on a class or statewide basis,

(b) a declination of insurance coverage solely

because such coverage is not available on a class or statewide basis, or

(c) the rescission of a policy.
(B) "Affiliate" or "affiliated" means a person that directly, or indirectly through one or more intermediaries, controls, is controlled by or is under common control with another person.
(C) "Agent" means an individual, firm, partnership, association or corporation who is involved in the solicitation, negotiation or binding of coverages for or on applications or policies of insurance, covering property or risks located in this State. For the purposes of this Article, both "Insurance Agent" and "Insurance Broker", as defined in Section 490, shall be considered an agent.
(D) "Applicant" means any person who seeks to contract for insurance coverage other than a person seeking group insurance that is not individually underwritten.
(E) "Director" means the Director of Insurance.
(F) "Consumer report" means any written, oral or other communication of information bearing on a natural person's credit worthiness, credit standing, credit capacity, character, general reputation, personal characteristics or mode of living which is used or expected to be used in connection with an insurance transaction.
(G) "Consumer reporting agency" means any person who:
(1) regularly engages, in whole or in part, in the

practice of assembling or preparing consumer reports for a monetary fee,

(2) obtains information primarily from sources other

than insurance institutions, and

(3) furnishes consumer reports to other persons.
(H) "Control", including the terms "controlled by" or "under common control with", means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting securities, by contract other than a commercial contract for goods or nonmanagement services, or otherwise, unless the power is the result of an official position with or corporate office held by the person.
(I) "Declination of insurance coverage" means a denial, in whole or in part, by an insurance institution or agent of requested insurance coverage.
(J) "Individual" means any natural person who:
(1) in the case of property or casualty insurance, is

a past, present or proposed named insured or certificateholder;

(2) in the case of life, health or disability

insurance, is a past, present or proposed principal insured or certificateholder;

(3) is a past, present or proposed policyowner;
(4) is a past or present applicant;
(5) is a past or present claimant; or
(6) derived, derives or is proposed to derive

insurance coverage under an insurance policy or certificate subject to this Article.

(K) "Institutional source" means any person or governmental entity that provides information about an individual to an agent, insurance institution or insurance-support organization, other than:
(1) an agent,
(2) the individual who is the subject of the

information, or

(3) a natural person acting in a personal capacity

rather than in a business or professional capacity.

(L) "Insurance institution" means any corporation, association, partnership, reciprocal exchange, inter-insurer, Lloyd's insurer, fraternal benefit society or other person engaged in the business of insurance, health maintenance organizations as defined in Section 2 of the Health Maintenance Organization Act, voluntary health services plans as defined in Section 2 of the Voluntary Health Services Plans Act, and dental service plans as defined in Section 4 of the Dental Service Plan Act. "Insurance institution" shall not include agents or insurance-support organizations.
(M) "Insurance-support organization" means:
(1) any person who regularly engages, in whole or in

part, in the practice of assembling or collecting information about natural persons for the primary purpose of providing the information to an insurance institution or agent for insurance transactions, including:

(a) the furnishing of consumer reports or

investigative consumer reports to an insurance institution or agent for use in connection with an insurance transaction, or

(b) the collection of personal information from

insurance institutions, agents or other insurance-support organizations for the purpose of detecting or preventing fraud, material misrepresentation or material nondisclosure in connection with insurance underwriting or insurance claim activity.

(2) Notwithstanding paragraph (1) above, the

following persons shall not be considered "insurance-support organizations" for purposes of this Article: agents, government institutions, insurance institutions, medical care institutions and medical professionals.

(N) "Insurance transaction" means any transaction involving insurance primarily for personal, family or household needs rather than business or professional needs which entails:
(1) the determination of an individual's eligibility

for an insurance coverage, benefit or payment, or

(2) the servicing of an insurance application,

policy, contract or certificate.

(O) "Investigative consumer report" means a consumer report or portion thereof in which information about a natural person's character, general reputation, personal characteristics or mode of living is obtained through personal interviews with the person's neighbors, friends, associates, acquaintances or others who may have knowledge concerning such items of information.
(P) "Medical-care institution" means any facility or institution that is licensed to provide health care services to natural persons, including but not limited to: hospitals, skilled nursing facilities, home-health agencies, medical clinics, rehabilitation agencies and public-health agencies and health-maintenance organizations.
(Q) "Medical professional" means any person licensed or certified to provide health care services to natural persons, including but not limited to, a physician, dentist, nurse, optometrist, chiropractor, naprapath, pharmacist, physical or occupational therapist, psychiatric social worker, speech therapist, clinical dietitian or clinical psychologist.
(R) "Medical-record information" means personal information which:
(1) relates to an individual's physical or mental

condition, medical history or medical treatment, and

(2) is obtained from a medical professional or

medical-care institution, from the individual, or from the individual's spouse, parent or legal guardian.

(S) "Person" means any natural person, corporation, association, partnership or other legal entity.
(T) "Personal information" means any individually identifiable information gathered in connection with an insurance transaction from which judgments can be made about an individual's character, habits, avocations, finances, occupation, general reputation, credit, health or any other personal characteristics. "Personal information" includes an individual's name and address and "medical-record information" but does not include "privileged information".
(U) "Policyholder" means any person who:
(1) in the case of individual property or casualty

insurance, is a present named insured;

(2) in the case of individual life, health or

disability insurance, is a present policyowner; or

(3) in the case of group insurance which is

individually underwritten, is a present group certificateholder.

(V) "Pretext interview" means an interview whereby a person, in an attempt to obtain information about a natural person, performs one or more of the following acts:
(1) pretends to be someone he or she is not,
(2) pretends to represent a person he or she is not

in fact representing,

(3) misrepresents the true purpose of the interview,

or

(4) refuses to identify himself or herself upon

request.

(W) "Privileged information" means any individually identifiable information that: (1) relates to a claim for insurance benefits or a civil or criminal proceeding involving an individual, and (2) is collected in connection with or in reasonable anticipation of a claim for insurance benefits or civil or criminal proceeding involving an individual; provided, however, information otherwise meeting the requirements of this subsection shall nevertheless be considered "personal information" under this Article if it is disclosed in violation of Section 1014 of this Article.
(X) "Residual market mechanism" means an association, organization or other entity described in Article XXXIII of this Act, or Section 7-501 of The Illinois Vehicle Code.
(Y) "Termination of insurance coverage" or "termination of an insurance policy" means either a cancellation or nonrenewal of an insurance policy, in whole or in part, for any reason other than the failure to pay a premium as required by the policy.
(Z) "Unauthorized insurer" means an insurance institution that has not been granted a certificate of authority by the Director to transact the business of insurance in this State.
(Source: P.A. 90-7, eff. 6-10-97; 90-177, eff. 7-23-97; 90-372, eff. 7-1-98; 90-655, eff. 7-30-98.)

(215 ILCS 5/1004) (from Ch. 73, par. 1065.704)
Sec. 1004. Pretext Interviews. No insurance institution, agent or insurance-support organization shall use or authorize the use of pretext interviews to obtain information in connection with an insurance transaction; provided, however, a pretext interview may be undertaken to obtain information from a person or institution that does not have a generally or statutorily recognized privileged relationship with the person about whom the information relates for the purpose of investigating a claim where, based upon specific information available for review by the Director, there is a reasonable basis for suspecting criminal activity, fraud, material misrepresentation or material nondisclosure in connection with the claim.
(Source: P.A. 82-108.)

(215 ILCS 5/1005) (from Ch. 73, par. 1065.705)
Sec. 1005. Notice of Insurance Information Practices. (A) An insurance institution or agent shall provide a notice of information practices to all applicants or policyholders in connection with insurance transactions as provided below:
(1) in the case of an application for insurance, a notice shall be provided no later than:
(a) at the time of the delivery of the insurance policy or certificate when personal information is collected only from the applicant or from public records, or
(b) at the time the collection of personal information is initiated when personal information is collected from a source other than the applicant or public records;
(2) in the case of a policy renewal, a notice shall be provided no later than the policy renewal date, except that no notice shall be required in connection with a policy renewal if:
(a) personal information is collected only from the policyholder or from public records, or
(b) a notice meeting the requirements of this Section has been given within the previous 24 months; or
(3) in the case of a policy reinstatement or change in insurance benefits, a notice shall be provided no later than the time a request for a policy reinstatement or change in insurance benefits is received by the insurance institution, except that no notice shall be required if personal information is collected only from the policyholder or from public records.
(B) The notice required by subsection (A) shall be in writing and shall state:
(1) whether personal information may be collected from persons other than the individual or individuals proposed for coverage;
(2) the types of personal information that may be collected and the types of sources and investigative techniques that may be used to collect such information;
(3) the types of disclosures identified in subsections (B), (C), (D), (E), (F), (I), (K), (L) and (N) of Section 1014 of this Article and the circumstances under which such disclosures may be made without prior authorization; provided, however, only those circumstances need be described which occur with such frequency as to indicate a general business practice;
(4) a description of the rights established under Sections 1009 and 1010 of this Article and the manner in which such rights may be exercised; and
(5) that information obtained from a report prepared by an insurance-support organization may be retained by the insurance-support organization and disclosed to other persons.
(C) In lieu of the notice prescribed in subsection (B), the insurance institution or agent may provide an abbreviated notice informing the applicant or policyholder that:
(1) personal information may be collected from persons other than the individual or individuals proposed for coverage,
(2) such information as well as other personal or privileged information subsequently collected by the insurance institution or agent may in certain circumstances be disclosed to third parties without authorization,
(3) a right of access and correction exists with respect to all personal information collected, and
(4) the notice prescribed in subsection (B) will be furnished to the applicant or policyholder upon request.
(D) The obligations imposed by this Section upon an insurance institution or agent may be satisfied by another insurance institution or agent authorized to act on its behalf.
(Source: P.A. 82-108.)

(215 ILCS 5/1006) (from Ch. 73, par. 1065.706)
Sec. 1006. Marketing and Research Surveys. An insurance institution or agent shall clearly specify those questions designed to obtain information solely for marketing or research purposes from an individual in connection with an insurance transaction.
(Source: P.A. 82-108.)

(215 ILCS 5/1007) (from Ch. 73, par. 1065.707)
Sec. 1007. Content of Disclosure Authorization Forms. Notwithstanding any other provision of law of this State, no insurance institution, agent or insurance-support organization may utilize as its disclosure authorization form in connection with insurance transactions a form or statement which authorizes the disclosure of personal or privileged information about an individual to the insurance institution, agent or insurance-support organization unless the form or statement:
(A) is written in plain language;
(B) is dated;
(C) specifies the types of persons authorized to disclose information about the individual;
(D) specifies the nature of the information authorized to be disclosed;
(E) names the insurance institution or agent and identifies by generic reference representatives of the insurance institution to whom the individual is authorizing information to be disclosed;
(F) specifies the purposes for which the information is collected;
(G) specifies the length of time such authorization shall remain valid, which shall be no longer than:
(1) in the case of authorizations signed for the purpose of collecting information in connection with an application for an insurance policy, a policy reinstatement or a request for change in policy benefits:
(a) 30 months from the date the authorization is signed if the application or request involves life, health or disability insurance,
(b) one year from the date the authorization is signed if the application or request involves property or casualty insurance;
(2) in the case of authorizations signed for the purpose of collecting information in connection with a claim for benefits under an insurance policy,
(a) the term of coverage of the policy if the claim is for a health insurance benefit,
(b) the duration of the claim if the claim is not for a health insurance benefit; and
(H) advises the individual or a person authorized to act on behalf of the individual that the individual or the individual's authorized representative is entitled to receive a copy of the authorization form.
(Source: P.A. 82-108.)

(215 ILCS 5/1008) (from Ch. 73, par. 1065.708)
Sec. 1008. Investigative Consumer Reports. (A) No insurance institution, agent or insurance-support organization may prepare or request an investigative consumer report about an individual in connection with an insurance transaction involving an application for insurance, a policy renewal, a policy reinstatement or a change in insurance benefits unless the insurance institution or agent informs the individual:
(1) that he or she may request to be interviewed in connection with the preparation of the investigative consumer report, and
(2) that upon a request pursuant to Section 1009, he or she is entitled to receive a copy of the investigative consumer report.
(B) If an investigative consumer report is to be prepared by an insurance institution or agent, the insurance institution or agent shall institute reasonable procedures to conduct a personal interview requested by an individual.
(C) If an investigative consumer report is to be prepared by an insurance-support organization, the insurance institution or agent desiring such report shall inform the insurance-support organization whether a personal interview has been requested by the individual. The insurance-support organization shall institute reasonable procedures to conduct such interviews, if requested.
(Source: P.A. 82-108.)

(215 ILCS 5/1009) (from Ch. 73, par. 1065.709)
Sec. 1009. Access to Recorded Personal Information. (A) If any individual, after proper identification, submits a written request to an insurance institution, agent or insurance-support organization for access to recorded personal information about the individual which is reasonably described by the individual and reasonably locatable and retrievable by the insurance institution, agent or insurance-support organization, the insurance institution, agent or insurance-support organization shall within 30 business days from the date such request is received:
(1) inform the individual of the nature and substance of such recorded personal information in writing, by telephone or by other oral communication, whichever the insurance institution, agent or insurance-support organization prefers;
(2) permit the individual to see and copy, in person, such recorded personal information pertaining to him or her or to obtain a copy of such recorded personal information by mail, whichever the individual prefers, unless such recorded personal information is in coded form, in which case an accurate translation in plain language shall be provided in writing;
(3) disclose to the individual the identity, if recorded, of those persons to whom the insurance institution, agent or insurance-support organization has disclosed such personal information within 2 years prior to such request, and if the identity is not recorded, the names of those insurance institutions, agents, insurance-support organizations or other persons to whom such information is normally disclosed; and
(4) provide the individual with a summary of the procedures by which he or she may request correction, amendment or deletion of recorded personal information.
(B) Any personal information provided pursuant to subsection (A) above shall identify the source of the information if such source is an institutional source.
(C) Medical-record information supplied by a medical-care institution or medical professional and requested under subsection (A), together with the identity of the medical professional or medical care institution which provided such information, shall be supplied either directly to the individual or to a medical professional designated by the individual and licensed to provide medical care with respect to the condition to which the information relates, whichever the insurance institution, agent or insurance-support organization prefers. If it elects to disclose the information to a medical professional designated by the individual, the insurance institution, agent or insurance-support organization shall notify the individual, at the time of the disclosure, that it has provided the information to the medical professional.
(D) Except for personal information provided under Section 1011, an insurance institution, agent or insurance-support organization may charge a reasonable fee to cover the costs incurred in providing a copy of recorded personal information to individuals.
(E) The obligations imposed by this Section upon an insurance institution or agent may be satisfied by another insurance institution or agent authorized to act on its behalf. With respect to the copying and disclosure of recorded personal information pursuant to a request under subsection (A), an insurance institution, agent or insurance-support organization may make arrangements with an insurance-support organization or a consumer reporting agency to copy and disclose recorded personal information on its behalf.
(F) The rights granted to individuals in this Section shall extend to all natural persons to the extent information about them is collected and maintained by an insurance institution, agent or insurance-support organization in connection with an insurance transaction. The rights granted to all natural persons by this subsection shall not extend to information about them that relates to and is collected in connection with or in reasonable anticipation of a claim or civil or criminal proceeding involving them.
(G) For purposes of this Section, the term "insurance-support organization" does not include "consumer reporting agency".
(Source: P.A. 82-108.)

(215 ILCS 5/1010) (from Ch. 73, par. 1065.710)
Sec. 1010. Correction, Amendment or Deletion of Recorded Personal Information. (A) Within 30 business days from the date of receipt of a written request from an individual to correct, amend or delete any recorded personal information about the individual within its possession, an insurance institution, agent or insurance-support organization shall either:
(1) correct, amend or delete the portion of the recorded personal information in dispute; or
(2) notify the individual of:
(a) its refusal to make such correction, amendment or deletion,
(b) the reasons for the refusal, and
(c) the individual's right to file a statement as provided in subsection (C).
(B) If the insurance institution, agent or insurance-support organization corrects, amends or deletes recorded personal information in accordance with paragraph (1) of subsection (A) above, the insurance institution, agent or insurance-support organization shall so notify the individual in writing and furnish the correction, amendment or fact of deletion to:
(1) any person specifically designated by the individual who may have, within the preceding 2 years, received such recorded personal information;
(2) any insurance-support organization whose primary source of personal information is insurance institutions, if the insurance-support organization has systematically received such recorded personal information from the insurance institution within the preceding 7 years; provided, however, that the correction, amendment or fact of deletion need not be furnished if the insurance-support organization no longer maintains recorded personal information about the individual; and
(3) any insurance-support organization that furnished the personal information that has been corrected, amended or deleted.
(C) Whenever an individual disagrees with an insurance institution's, agent's or insurance-support organization's refusal to correct, amend or delete recorded personal information, the individual shall be permitted to file with the insurance institution, agent or insurance-support organization:
(1) a concise statement setting forth what the individual thinks is the correct, relevant or fair information, and
(2) a concise statement of the reasons why the individual disagrees with the insurance institution's, agent's or insurance-support organization's refusal to correct, amend or delete recorded personal information.
(D) In the event an individual files either statement as described in subsection (C) above, the insurance institution, agent or support organization shall:
(1) file the statement with the disputed personal information and provide a means by which anyone reviewing the disputed personal information will be made aware of the individual's statement and have access to it, and
(2) in any subsequent disclosure by the insurance institution, agent or support organization of the recorded personal information that is the subject of disagreement, clearly identify the matter or matters in dispute and provide the individual's statement along with the recorded personal information being disclosed; and
(3) furnish the statement to the persons and in the manner specified in subsection (B) above.
(E) The rights granted to individuals in this Section shall extend to all natural persons to the extent information about them is collected and maintained by an insurance institution, agent or insurance-support organization in connection with an insurance transaction. The rights granted to all natural persons by this subsection shall not extend to information about them that relates to and is collected in connection with or in reasonable anticipation of a claim or civil or criminal proceeding involving them.
(F) For purposes of this Section, the term "insurance-support organization" does not include "consumer reporting agency".
(Source: P.A. 82-108.)

(215 ILCS 5/1011) (from Ch. 73, par. 1065.711)
Sec. 1011. Reasons for Adverse Underwriting Decisions. (A) In the event of an adverse underwriting decision the insurance institution or agent responsible for the decision shall:
(1) either provide the applicant, policyholder or individual proposed for coverage with the specific reason or reasons for the adverse underwriting decision in writing or advise such person that upon written request he or she may receive the specific reason or reasons in writing, and
(2) provide the applicant, policyholder or individual proposed for coverage with a summary of the rights established under subsection (B) and Sections 1009 and 1010 of this Article.
(B) Upon receipt of a written request within 90 business days from the date of the mailing of notice or other communication of an adverse underwriting decision to an applicant, policyholder or individual proposed for coverage, the insurance institution or agent shall furnish to such person within 21 business days from the date of receipt of such written request:
(1) the specific reason or reasons for the adverse underwriting decision, in writing, if such information was not initially furnished in writing pursuant to paragraph (1) of subsection (A);
(2) the specific items of personal and privileged information that support those reasons; provided, however:
(a) the insurance institution or agent shall not be required to furnish specific items of privileged information if it has reasonable suspicion, based upon specific information available for review by the Director, that the applicant, policyholder or individual proposed for coverage has engaged in criminal activity, fraud, material misrepresentation or material nondisclosure, and
(b) specific items of medical-record information supplied by a medical-care institution or medical professional shall be disclosed either directly to the individual about whom the information relates or to a medical professional designated by the individual and licensed to provide medical care with respect to the condition to which the information relates, whichever the insurance institution or agent prefers; and
(3) the names and addresses of the institutional sources that supplied the specific items of information pursuant to paragraph (2) of subsection (B); provided, however, that the identity of any medical professional or medical-care institution shall be disclosed either directly to the individual or to the designated medical professional, whichever the insurance institution or agent prefers.
(C) The obligations imposed by this Section upon an insurance institution or agent may be satisfied by another insurance institution or agent authorized to act on its behalf.
(D) When an adverse underwriting decision results solely from an oral request or inquiry, the explanation of reasons and summary of rights required by subsection (A) may be given orally.
(Source: P.A. 82-108.)

(215 ILCS 5/1012) (from Ch. 73, par. 1065.712)
Sec. 1012. Information Concerning Previous Adverse Underwriting Decisions. No insurance institution, agent or insurance-support organization may seek information in connection with an insurance transaction concerning:
(A) any previous adverse underwriting decision experienced by an individual, or
(B) any previous insurance coverage obtained by an individual through a residual market mechanism,
unless such inquiry also requests the reasons for any previous adverse underwriting decision or the reasons why insurance coverage was previously obtained through a residual market mechanism.
(Source: P.A. 81-1430.)

(215 ILCS 5/1013) (from Ch. 73, par. 1065.713)
Sec. 1013. Previous Adverse Underwriting Decisions. No insurance institution or agent may base an adverse underwriting decision in whole or in part:
(A) on the fact of a previous adverse underwriting decision or on the fact that an individual previously obtained insurance coverage through a residual market mechanism; provided, however, an insurance institution or agent may base an adverse underwriting decision on further information obtained from an insurance institution or agent responsible for a previous adverse underwriting decision;
(B) on personal information received from an insurance-support organization whose primary source of information is insurance institutions; provided, however, an insurance institution or agent may base an adverse underwriting decision on further personal information obtained as the result of information received from such insurance-support organization.
(Source: P.A. 82-108.)

(215 ILCS 5/1014) (from Ch. 73, par. 1065.714)
Sec. 1014. Disclosure Limitations and Conditions. An insurance institution, agent or insurance-support organization shall not disclose any personal or privileged information about an individual collected or received in connection with an insurance transaction unless the disclosure is:
(A) with the written authorization of the individual, provided:
(1) if such authorization is submitted by another insurance institution, agent or insurance-support organization, the authorization meets the requirements of Section 1007 of this Article, or
(2) if such authorization is submitted by a person other than an insurance institution, agent or insurance-support organization, the authorization is:
(a) dated,
(b) signed by the individual, and
(c) obtained one year or less prior to the date a disclosure is sought pursuant to this subsection; or
(B) to a person other than an insurance institution, agent or insurance-support organization, provided such disclosure is reasonably necessary:
(1) to enable such person to perform a business, professional or insurance function for the disclosing insurance institution, agent or insurance-support organization and such person agrees not to disclose the information further without the individual's written authorization unless the further disclosure:
(a) would otherwise be permitted by this Section if made by an insurance institution, agent, or insurance-support organization, or
(b) is reasonably necessary for such person to perform its function for the disclosing insurance institution, agent, or insurance-support organization, or
(2) to enable such person to provide information to the disclosing insurance institution, agent, or insurance-support organization for the purpose of:
(a) determining an individual's eligibility for an insurance benefit or payment, or
(b) detecting or preventing criminal activity, fraud, material misrepresentation or material nondisclosure in connection with an insurance transaction; or
(C) to an insurance institution, agent, insurance-support organization or self-insurer, provided the information disclosed is limited to that which is reasonably necessary:
(1) to detect or prevent criminal activity, fraud, material misrepresentation or material nondisclosure in connection with insurance transactions, or
(2) for either the disclosing or receiving insurance institution, agent or insurance-support organization to perform its function in connection with an insurance transaction involving the individual; or
(D) to a medical care institution or medical professional for the purpose of:
(1) verifying insurance coverage or benefits,
(2) informing an individual of a medical problem of which the individual may not be aware, or
(3) conducting an operations or services audit, provided only such information is disclosed as is reasonably necessary to accomplish the foregoing purposes; or
(E) to an insurance regulatory authority; or
(F) to a law enforcement or other governmental authority:
(1) to protect the interests of the insurance institution, agent or insurance-support organization in preventing or prosecuting the perpetration of fraud upon it, or
(2) if the insurance institution, agent or insurance-support organization reasonably believes that illegal activities have been conducted by the individual; or
(G) otherwise permitted or required by law; or
(H) in response to a facially valid administrative or judicial order, including a search warrant or subpoena; or
(I) made for the purpose of conducting actuarial or research studies provided:
(1) no individual may be identified in any actuarial or research report,
(2) materials allowing the individual to be identified are returned or destroyed as soon as they are no longer needed, and
(3) the actuarial or research organization agrees not to disclose the information unless the disclosure would otherwise be permitted by this Section if made by an insurance institution, agent or insurance-support organization; or
(J) to a party or a representative of a party to a proposed or consummated sale, transfer, merger or consolidation of all or part of the business of the insurance institution, agent or insurance support organization, provided:
(1) prior to the consummation of the sale, transfer, merger or consolidation only such information is disclosed as is reasonably necessary to enable the recipient to make business decisions about the purchase, transfer, merger or consolidation, and
(2) the recipient agrees not to disclose the information unless the disclosure would otherwise be permitted by this Section if made by an insurance institution, agent or insurance-support organization; or
(K) to a person whose only use of such information will be in connection with the marketing of a product or service, provided:
(1) no medical-record information, privileged information, or personal information relating to an individual's character, personal habits, mode of living or general reputation is disclosed, and no classification derived from such information is disclosed,
(2) the individual has been given an opportunity to indicate that he or she does not want personal information disclosed for marketing purposes and has given no indication that he or she does not want the information disclosed, and
(3) the person receiving such information agrees not to use it except in connection with the marketing of a product or service; or
(L) to an affiliate whose only use of the information will be in connection with an audit of the insurance institution or agent or the marketing of an insurance product or service, provided the affiliate agrees not to disclose the information for any other purpose or to unaffiliated persons; or
(M) by a consumer reporting agency, provided: the disclosure is to a person other than an insurance institution or agent; or
(N) to a group policyholder for the purpose of reporting claims experience or conducting an audit of the insurance institution's or agent's operations or services, provided the information disclosed is reasonably necessary for the group policyholder to conduct the review or audit; or
(O) to a professional peer review organization for the purpose of reviewing the service or conduct of a medical-care institution or medical professional; or
(P) to a governmental authority for the purpose of determining the individual's eligibility for health benefits for which the governmental authority may be liable; or
(Q) to a certificateholder or policyholder for the purpose of providing information regarding the status of an insurance transaction; or
(R) to a lienholder, mortgagee, assignee, lessee, or other person shown on the records of an insurance institution or agent as having a legal or beneficial interest in a policy of insurance; provided that information disclosed is limited to that which is reasonably necessary to permit such person to protect its interest in such policy.
(Source: P.A. 82-108.)

(215 ILCS 5/1015) (from Ch. 73, par. 1065.715)
Sec. 1015. Powers of Director. (A) The Director shall have power to examine and investigate into the affairs of every insurance institution or agent doing business in this State to determine whether the insurance institution or agent has been or is engaged in any conduct in violation of this Article.
(B) The Director shall have the power to examine and investigate into the affairs of every insurance-support organization acting on behalf of an insurance institution or agent which either transacts business in this State or transacts business outside this State that has an effect on a person residing in this State, in order to determine whether such insurance-support organization has been or is engaged in any conduct in violation of this Article.
(Source: P.A. 81-1430.)

(215 ILCS 5/1016) (from Ch. 73, par. 1065.716)
Sec. 1016. Hearings, Witnesses, Appearances, Production of Books and Service of Process. (A) Whenever the Director has reason to believe that an insurance institution, agent or insurance-support organization has been or is engaged in conduct in this State which violates this Article, or if the Director believes that an insurance-support organization has been or is engaged in conduct outside this State which has an effect on a person residing in this State and violates this Article, the Director shall issue and serve upon such insurance institution, agent or insurance-support organization a statement of charges and notice of hearing to be held at a time and place fixed in the notice. Such hearing shall be conducted pursuant to Sections 401, 402 and 403 of this Act, and any applicable rules of the Department.
(B) At the time and place fixed for such hearing the insurance institution, agent or insurance-support organization charged shall have an opportunity to answer the charges against it and present evidence on its behalf. Upon good cause shown, the Director shall permit any adversely affected person to intervene, appear and be heard at such hearing by counsel or in person.
(Source: P.A. 81-1430.)

(215 ILCS 5/1017) (from Ch. 73, par. 1065.717)
Sec. 1017. Service of Process - Insurance-Support Organizations. For the purpose of this Article, an insurance-support organization transacting business outside this State which has an effect on a person residing in this State shall be deemed to have appointed the Director to accept service of process on its behalf, provided the Director causes a copy of such service to be mailed forthwith by registered mail to the insurance-support organization at its last known principal place of business. The return postcard receipt for such mailing shall be sufficient proof that the same was properly mailed by the Director.
(Source: P.A. 81-1430.)

(215 ILCS 5/1018) (from Ch. 73, par. 1065.718)
Sec. 1018. Cease and Desist Orders and Reports. (A) If, after a hearing, the Director determines that the insurance institution, agent or insurance-support organization charged has engaged in conduct or practices in violation of this Article, he shall reduce his findings to writing and shall issue and cause to be served upon such insurance institution, agent or insurance-support organization a copy of such findings and an order requiring such insurance institution, agent or insurance-support organization to cease and desist from the conduct or practices constituting a violation of this Article.
(B) If, after a hearing, the Director determines that the insurance institution, agent or insurance-support organization charged has not engaged in conduct or practices in violation of this Article, he shall prepare a written report which sets forth findings of fact and conclusions of law. Such report shall be served upon the insurance institution, agent or insurance-support organization charged and upon the person or persons, if any, whose rights under this Article were allegedly violated.
(Source: P.A. 81-1430.)

(215 ILCS 5/1019) (from Ch. 73, par. 1065.719)
Sec. 1019. Judicial Review. (1) Any order or decision made, issued or executed by the Director under this Article whereby any person or company is aggrieved is subject to review by the Circuit Court of Sangamon County.
(2) The Administrative Review Law, as now or hereafter amended, and the rules adopted pursuant thereto, applies to and governs all proceedings for review of final administrative decisions of the Director provided for in this Section. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 82-783.)

(215 ILCS 5/1020) (from Ch. 73, par. 1065.720)
Sec. 1020. Penalties.
(A) In any case where a hearing pursuant to Section 1016 results in the finding of a knowing violation of this Article, the Director may, in addition to the issuance of a cease and desist order as prescribed in Section 1018, order payment of a monetary penalty of not more than $1,000 for each violation but not to exceed $20,000 in the aggregate for multiple violations.
(B) Any person who violates a cease and desist order of the Director under Section 1018 of this Article may, after notice and hearing and upon order of the Director, be subject to one or more of the following penalties, at the discretion of the Director:
(1) a monetary fine of not more than $20,000 for each

violation,

(2) a monetary fine of not more than $100,000 if the

Director finds that violations have occurred with such frequency as to constitute a general business practice, or

(3) suspension or revocation of an insurance

institution's or agent's license.

(Source: P.A. 93-32, eff. 7-1-03.)

(215 ILCS 5/1021) (from Ch. 73, par. 1065.721)
Sec. 1021. Individual Remedies. (A) If any insurance institution, agent or insurance-support organization fails to comply with Sections 1009, 1010 or 1011 of this Article with respect to the rights granted under those Sections, any person whose rights are violated may apply to the circuit court of this State, or any other court of competent jurisdiction, for appropriate equitable relief.
(B) An insurance institution, agent or insurance-support organization which discloses information in violation of Section 1014 of this Article shall be liable for damages sustained by the individual about whom the information relates; provided, however, that no individual shall be entitled to a monetary award which exceeds the actual damages sustained by the individual as a result of a violation of Section 1014 of this Article.
(C) In any action brought pursuant to this Section, the court may award the cost of the action and reasonable attorney's fees to the prevailing party.
(D) An action under this Section must be brought within 2 years from the date the alleged violation is or should have been discovered.
(E) Except as specifically provided in this Section, there shall be no remedy or recovery available to individuals, in law or in equity, for occurrences constituting a violation of any provision of this Article.
(Source: P.A. 82-108.)

(215 ILCS 5/1022) (from Ch. 73, par. 1065.722)
Sec. 1022. Immunity. No cause of action in the nature of defamation, invasion of privacy or negligence shall arise against any person for disclosing personal or privileged information in accordance with this Article, nor shall such a cause of action arise against any person for furnishing personal or privileged information to an insurance institution, agent or insurance-support organization; provided, however, this Section shall provide no immunity for disclosing or furnishing false information with malice or willful intent to injure any person.
(Source: P.A. 82-108.)

(215 ILCS 5/1023) (from Ch. 73, par. 1065.723)
Sec. 1023. Obtaining Information Under False Pretenses. Any person who knowingly and willfully obtains information about an individual from an insurance institution, agent or insurance-support organization under false pretenses shall be guilty of a Class 4 felony.
(Source: P.A. 81-1430.)

(215 ILCS 5/1023.5)
Sec. 1023.5. Federal privacy protections.
(A) In addition to the requirements of this Article, licensees shall comply with the privacy protection provisions of Title V of the federal Gramm-Leach-Bliley Act (Public Law 106-102, 106th Congress).
(B) The Director shall have authority to enforce the requirements of the privacy protection provisions of Title V of the federal Gramm-Leach-Bliley Act, employing powers granted to him under this Article and this Code.
(C) The Director shall make reasonable rules as may be necessary to make effective the privacy provisions of Title V of the federal Gramm-Leach-Bliley Act (Public Law 106-102, 106th Congress).
(D) For purposes of this Section, "licensee" means all insurers, insurance producers, and other persons licensed or required to be licensed, authorized or required to be authorized, registered or required to be registered, or domiciled, pursuant to this Code or any other insurance law of this State administered by the Department. "Licensee" also includes unauthorized insurers who accept business placed through a licensed surplus line producer in this State, but only in regard to the surplus line placements placed pursuant to Section 445 of this Code. However, this Section does not apply to "service contract providers" as defined by the Service Contract Act.
(Source: P.A. 92-556, eff. 6-24-02.)

(215 ILCS 5/1024) (from Ch. 73, par. 1065.724)
Sec. 1024. This Article takes effect on July 1, 1981. The rights granted under Sections 1009, 1010 and 1014 of this Article shall take effect on July 1, 1981, regardless of the date of the collection or receipt of the information which is the subject of such Sections.
(Source: P.A. 81-1430.)



Article XLI - Risk Retention Arrangements For Banking Associations

(215 ILCS 5/Art. XLI heading)

(215 ILCS 5/1101) (from Ch. 73, par. 1065.801)
Sec. 1101. Scope of Article. This Article applies only to trusts sponsored by domestic banking associations and organized under this Article to provide casualty insurance authorized under Section 5 of the Illinois Banking Act, as now or hereafter amended, for association member banks.
(Source: P.A. 84-1431.)

(215 ILCS 5/1102) (from Ch. 73, par. 1065.802)
Sec. 1102. Definitions. As used in this Article, the following terms have the following meanings:
(1) "Banking association" means any Illinois corporation, whether for-profit or not-for-profit, which functions as a professional or trade association of dues-paying member commercial banks. For purposes of this Article, "banking association" does not include any corporation which directly or indirectly (a) accepts deposits which the depositor has a right to withdraw on demand by check or negotiable order, or (b) engages in the business of making loans, or both.
(2) "Trust sponsor" means a banking association which has created a risk retention trust under this Article.
(3) "Pool retention fund" means a separate fund maintained for payment of first dollar claims, up to a specific amount per claim ("specific retention") and up to an aggregate amount for a 12-month period ("aggregate retention").
(4) "Contingency reserve fund" means a separate fund maintained for payment of claims in excess of the pool retention fund amount.
(5) "Coverage grant" means the document describing specific coverages and terms of coverage which are provided by a risk retention trust created under this Article.
(6) "Licensed service company" means an entity licensed under Section 464a of the Illinois Insurance Code to perform claims adjusting, loss control and data processing.
(Source: P.A. 84-1431.)

(215 ILCS 5/1103) (from Ch. 73, par. 1065.803)
Sec. 1103. Name. The corporate name of any trust organized under this Article shall not be the same as or deceptively similar to the name of any domestic insurance company or of any foreign or alien insurance company authorized to transact business in this State.
(Source: P.A. 84-1431.)

(215 ILCS 5/1104) (from Ch. 73, par. 1065.804)
Sec. 1104. Principal Office and Place of Business. The principal office of any trust organized under this Article shall be located in this State.
(Source: P.A. 84-1431.)

(215 ILCS 5/1105) (from Ch. 73, par. 1065.805)
Sec. 1105. Risk Retention Trust. (1) Any banking association which has been in existence for a period of not less than 2 years may create a risk retention trust for the pooling of risks in order to provide casualty coverage authorized under Section 5 of the Illinois Banking Act, as now or hereafter amended, for its member banks. Such trust shall be administered by at least 3 trustees who are appointed by the trust sponsor and who represent association member banks which have agreed in writing to participate in the trust.
(2) The trustees shall appoint a qualified administrator who shall administer the affairs of the risk retention trust.
(3) The trustees shall retain a licensed service company to perform claims adjusting, loss control and data processing.
(4) The trust sponsor, the trustees and the trust administrator shall be fiduciaries of the trust.
(5) Any trust created under this Article shall be consummated by a written trust agreement and shall be subject to the laws of this State governing the creation and operation of trusts, to the extent not inconsistent with this Article.
(Source: P.A. 84-1431.)

(215 ILCS 5/1106) (from Ch. 73, par. 1065.806)
Sec. 1106. Trust - Participation. (1) A banking association and its member banks may participate in any trust created under this Article if it:
(a) Meets the underwriting standards for acceptance into the trust;
(b) Files a written application for coverage, agreeing to meet all of the membership conditions of the trust;
(c) Is a member of the association sponsoring the trust;
(d) Agrees to meet the ongoing loss control provisions and risk pooling arrangements set forth by the trustees;
(e) Pays its premium contribution on a timely basis as required; and
(f) Pays its predetermined annual required contribution into the contingency reserve fund.
(2) Any bank accepted for trust membership and participating in the trust under this Article shall be liable for payment to the trust of the amount of its annual premium contribution and its annual predetermined contingency reserve fund contribution.
(Source: P.A. 84-1431.)

(215 ILCS 5/1107) (from Ch. 73, par. 1065.807)
Sec. 1107. Trust - Coverage Grants - Payment of Claims. (1) No risk retention trust created under this Article may issue coverage grants until it has procured 100 bonafide applications for coverage with the first premium contribution in cash for each kind of coverage which the trust undertakes to write, and has a contingency reserve fund of at least $2,500,000. Every trust subject to this Article must have, and at all times maintain a pool retention fund at least equal to its unpaid liabilities and an unimpaired minimum contingency reserve fund of $1,500,000. The contingency reserve fund requirements shall be deemed satisfied if the required contribution into such fund by any participating member bank is obtained by a certificate of deposit redeemable by the trust in an amount not greater than the amount insured by the Federal Deposit Insurance Corporation.
(2) Every coverage grant issued or delivered in this State by any trust subject to this Article shall provide for the liability of trust members to the extent that funds are needed to pay a member's share of the depleted contingency reserve fund needed to maintain the reserves required by this Section.
(3) The Director may after notice and hearing suspend or revoke the license of any trust that fails to maintain the minimum reserves required by this Section.
(4) All claims shall first be paid from the pool retention fund. If that fund becomes depleted, any additional claims shall be paid from the contingency reserve fund.
(5) On the basis of an annual independent certified audit, the Director may require the risk retention trust to purchase insurance in amounts required to provide additional protection to member banks in excess of the contingency reserve fund.
(Source: P.A. 84-1431.)

(215 ILCS 5/1108) (from Ch. 73, par. 1065.808)
Sec. 1108. Trust; filing requirements; records.
(1) Any risk retention trust created under this Article shall file with the Director:
(a) A statement of intent to provide named coverages.
(b) The trust agreement between the trust sponsor and

the trustees, detailing the organization and administration of the trust and fiduciary responsibilities.

(c) Signed risk pooling agreements from each trust

member describing their intent to participate in the trust and maintain the contingency reserve fund.

(d) By April 1 of each year a financial statement for

the preceding calendar year ending December 31, and a list of all beneficiaries during the year. The financial statement and report shall be in such form as the Director of Insurance may prescribe. The truth and accuracy of the financial statement shall be attested to by each trustee. Each Risk Retention Trust shall file with the Director by June 1 an opinion of an independent certified public accountant on the financial condition of the Risk Retention Trust for the most recent calendar year and the results of its operations, changes in financial position and changes in capital and surplus for the year then ended in conformity with accounting practices permitted or prescribed by the Illinois Department of Insurance.

(e) The name of a bank or trust company with whom the

trust will enter into an escrow agreement which shall state that the contingency reserve fund will be maintained at the levels prescribed in this Article.

(f) Copies of coverage grants it will issue.
(2) The Director of Insurance shall charge, collect and give proper acquittances for the payment of the following fees and charges:
(a) For filing trust instruments, amendments thereto

and financial statement and report of the trustees, $50.

(b) For copies of papers or records per page, $2.
(c) For certificate to copy of paper, $10.
(d) For filing an application for the licensing of a

risk retention trust, $1,000.

(3) The trust shall keep its books and records in accordance with the provisions of Section 133 of this Code. The Director may examine such books and records from time to time as provided in Sections 132 through 132.7 of this Code and may charge the expense of such examination to the trust as provided in subsection (3) of Section 408 of this Code.
(4) Trust funds established under this Section and all persons interest therein or dealing therewith shall be subject to the provisions of Sections 133, 144.1, 149, 401, 401.1, 402, 403, 403A, 412, and all of the provisions of Articles VII, VIII, XII 1/2 and XIII of the Code, as amended. Except as otherwise provided in this Section, trust funds established under and which fully comply with this Section, shall not be subjected to any other provision of the Code.
(5) The Director of Insurance may make reasonable rules and regulations pertaining to the standards of coverage and administration of the trust authorized by this Section. Such rules may include but need not be limited to reasonable standards for fiduciary duties of the trustees, standards for the investment of funds, limitation of risks assumed, minimum size, capital, surplus, reserves, and contingency reserves.
(Source: P.A. 93-32, eff. 7-1-03.)

(215 ILCS 5/1109) (from Ch. 73, par. 1065.809)
Sec. 1109. Illinois Insurance Guaranty Fund - Inapplicability. The provisions of Article XXXIV of this Code shall not apply to any risk retention trust created under this Article.
(Source: P.A. 84-1431.)



Article XLII - Insurance Cost Containment

(215 ILCS 5/Art. XLII heading)

(215 ILCS 5/1200) (from Ch. 73, par. 1065.900)
Sec. 1200. This Article shall be known and may be cited as the "Illinois Insurance Cost Containment Act".
(Source: P.A. 84-1431.)

(215 ILCS 5/1201) (from Ch. 73, par. 1065.901)
Sec. 1201. Purpose of Article. The purpose of this Article is to promote the public welfare by studying the relationship of insurance premium and related income as compared to insurance costs and expenses. The General Assembly finds and declares that stabilizing the cost of insurance is a vital concern to the people of this State.
It is the legislative intent, pursuant to this declared public concern, to develop measures which will stabilize prices while continuing to provide quality insurance products to all sectors of the citizenry. It is the express intent of this Article to permit and encourage competition between companies on a sound financial basis to the fullest extent possible and to establish a mechanism to ensure the provision of adequate insurance at reasonable rates to the citizens of this State.
The General Assembly finds that while the gathering of insurance cost data has been attempted on a voluntary basis in the past, the lack of a uniform system for the collection and analysis of data and the lack of full participation by insurers has led to inadequate and unusable data. In order to remedy this problem, the General Assembly find it necessary to create a mandated uniform system in Illinois for the collection, analysis and distribution of insurance cost data.
(Source: P.A. 84-1431.)

(215 ILCS 5/1202) (from Ch. 73, par. 1065.902)
Sec. 1202. Duties. The Director shall:
(a) determine the relationship of insurance premiums

and related income as compared to insurance costs and expenses and provide such information to the General Assembly and the general public;

(b) study the insurance system in the State of

Illinois, and recommend to the General Assembly what it deems to be the most appropriate and comprehensive cost containment system for the State;

(c) respond to the requests by agencies of government

and the General Assembly for special studies and analysis of data collected pursuant to this Article. Such reports shall be made available in a form prescribed by the Director. The Director may also determine a fee to be charged to the requesting agency to cover the direct and indirect costs for producing such a report, and shall permit affected insurers the right to review the accuracy of the report before it is released. The fees shall be deposited into the Technology Management Revolving Fund and credited to the account of the Department of Insurance;

(d) make an interim report to the General Assembly no

later than August 15, 1987, and an annual report to the General Assembly no later than July 1 every year thereafter which shall include the Director's findings and recommendations regarding its duties as provided under subsections (a), (b), and (c) of this Section.

(Source: P.A. 99-642, eff. 7-28-16; 100-23, eff. 7-6-17.)

(215 ILCS 5/1203) (from Ch. 73, par. 1065.903)
Sec. 1203. Powers and Additional Duties. (a) The Director may enter into any agreement with any corporation, association or other entity he or she deems appropriate to undertake the process described in this Article for the compilation and analysis of data collected by the Department and may conduct or contract for studies on insurance-related questions carried out in pursuance of the purposes of this Article. The agreement may provide for the corporation, association or entity to prepare and distribute or make available data to insurers, government and the general public.
(b) The Director shall require, and the designated corporation, association or entity shall prepare, semi-annual basic reports in the aggregate on insurance cost trends in Illinois. The Director shall provide these reports to the General Assembly, and upon request, to the public.
(c) Prior to the release or dissemination of these reports, the Director or the designated corporation, association or entity, shall permit insurers the opportunity to verify the accuracy of any information pertaining to the insurer. The insurer may submit to the Director any corrections or errors in the compilation of the data together with any supporting evidence and documents the insurer may provide.
(Source: P.A. 84-1431.)

(215 ILCS 5/1204) (from Ch. 73, par. 1065.904)
(Text of Section WITH the changes made by P.A. 94-677, which has been held unconstitutional)
Sec. 1204. (A) The Secretary shall promulgate rules and regulations which shall require each insurer licensed to write property or casualty insurance in the State and each syndicate doing business on the Illinois Insurance Exchange to record and report its loss and expense experience and other data as may be necessary to assess the relationship of insurance premiums and related income as compared to insurance costs and expenses. The Secretary may designate one or more rate service organizations or advisory organizations to gather and compile such experience and data. The Secretary shall require each insurer licensed to write property or casualty insurance in this State and each syndicate doing business on the Illinois Insurance Exchange to submit a report, on a form furnished by the Secretary, showing its direct writings in this State and companywide.
(B) Such report required by subsection (A) of this Section may include, but not be limited to, the following specific types of insurance written by such insurer:
(1) Political subdivision liability insurance

reported separately in the following categories:

(a) municipalities;
(b) school districts;
(c) other political subdivisions;
(2) Public official liability insurance;
(3) Dram shop liability insurance;
(4) Day care center liability insurance;
(5) Labor, fraternal or religious organizations

liability insurance;

(6) Errors and omissions liability insurance;
(7) Officers and directors liability insurance

reported separately as follows:

(a) non-profit entities;
(b) for-profit entities;
(8) Products liability insurance;
(9) Medical malpractice insurance;
(10) Attorney malpractice insurance;
(11) Architects and engineers malpractice insurance;

and

(12) Motor vehicle insurance reported separately for

commercial and private passenger vehicles as follows:

(a) motor vehicle physical damage insurance;
(b) motor vehicle liability insurance.
(C) Such report may include, but need not be limited to the following data, both specific to this State and companywide, in the aggregate or by type of insurance for the previous year on a calendar year basis:
(1) Direct premiums written;
(2) Direct premiums earned;
(3) Number of policies;
(4) Net investment income, using appropriate

estimates where necessary;

(5) Losses paid;
(6) Losses incurred;
(7) Loss reserves:
(a) Losses unpaid on reported claims;
(b) Losses unpaid on incurred but not reported

claims;

(8) Number of claims:
(a) Paid claims;
(b) Arising claims;
(9) Loss adjustment expenses:
(a) Allocated loss adjustment expenses;
(b) Unallocated loss adjustment expenses;
(10) Net underwriting gain or loss;
(11) Net operation gain or loss, including net

investment income;

(12) Any other information requested by the Secretary.
(C-3) Additional information by an advisory organization as defined in Section 463 of this Code.
(1) An advisory organization as defined in Section

463 of this Code shall report annually the following information in such format as may be prescribed by the Secretary:

(a) paid and incurred losses for each of the past

10 years;

(b) medical payments and medical charges, if

collected, for each of the past 10 years;

(c) the following indemnity payment information:

cumulative payments by accident year by calendar year of development. This array will show payments made and frequency of claims in the following categories: medical only, permanent partial disability (PPD), permanent total disability (PTD), temporary total disability (TTD), and fatalities;

(d) injuries by frequency and severity;
(e) by class of employee.
(2) The report filed with the Secretary of Financial

and Professional Regulation under paragraph (1) of this subsection (C-3) shall be made available, on an aggregate basis, to the General Assembly and to the general public. The identity of the petitioner, the respondent, the attorneys, and the insurers shall not be disclosed.

(3) Reports required under this subsection (C-3)

shall be filed with the Secretary no later than September 1 in 2006 and no later than September 1 of each year thereafter.

(C-5) Additional information required from medical malpractice insurers.
(1) In addition to the other requirements of this

Section, the following information shall be included in the report required by subsection (A) of this Section in such form and under such terms and conditions as may be prescribed by the Secretary:

(a) paid and incurred losses by county for each

of the past 10 policy years;

(b) earned exposures by ISO code, policy type,

and policy year by county for each of the past 10 years; and

(c) the following actuarial information:
(i) Base class and territory equivalent

exposures by report year by relative accident year.

(ii) Cumulative loss array by accident year

by calendar year of development. This array will show frequency of claims in the following categories: open, closed with indemnity (CWI), closed with expense (CWE), and closed no pay (CNP); paid severity in the following categories: indemnity and allocated loss adjustment expenses (ALAE) on closed claims; and indemnity and expense reserves on pending claims.

(iii) Cumulative loss array by report year by

calendar year of development. This array will show frequency of claims in the following categories: open, closed with indemnity (CWI), closed with expense (CWE), and closed no pay (CNP); paid severity in the following categories: indemnity and allocated loss adjustment expenses (ALAE) on closed claims; and indemnity and expense reserves on pending claims.

(iv) Maturity year and tail factors.
(v) Any expense, contingency ddr (death,

disability, and retirement), commission, tax, and/or off-balance factors.

(2) The following information must also be annually

provided to the Department:

(a) copies of the company's reserve and surplus

studies; and

(b) consulting actuarial report and data

supporting the company's rate filing.

(3) All information collected by the Secretary under

paragraphs (1) and (2) shall be made available, on a company-by-company basis, to the General Assembly and the general public. This provision shall supersede any other provision of State law that may otherwise protect such information from public disclosure as confidential.

(D) In addition to the information which may be requested under subsection (C), the Secretary may also request on a companywide, aggregate basis, Federal Income Tax recoverable, net realized capital gain or loss, net unrealized capital gain or loss, and all other expenses not requested in subsection (C) above.
(E) Violations - Suspensions - Revocations.
(1) Any company or person subject to this Article,

who willfully or repeatedly fails to observe or who otherwise violates any of the provisions of this Article or any rule or regulation promulgated by the Secretary under authority of this Article or any final order of the Secretary entered under the authority of this Article shall by civil penalty forfeit to the State of Illinois a sum not to exceed $2,000. Each day during which a violation occurs constitutes a separate offense.

(2) No forfeiture liability under paragraph (1) of

this subsection may attach unless a written notice of apparent liability has been issued by the Secretary and received by the respondent, or the Secretary sends written notice of apparent liability by registered or certified mail, return receipt requested, to the last known address of the respondent. Any respondent so notified must be granted an opportunity to request a hearing within 10 days from receipt of notice, or to show in writing, why he should not be held liable. A notice issued under this Section must set forth the date, facts and nature of the act or omission with which the respondent is charged and must specifically identify the particular provision of this Article, rule, regulation or order of which a violation is charged.

(3) No forfeiture liability under paragraph (1) of

this subsection may attach for any violation occurring more than 2 years prior to the date of issuance of the notice of apparent liability and in no event may the total civil penalty forfeiture imposed for the acts or omissions set forth in any one notice of apparent liability exceed $100,000.

(4) All administrative hearings conducted pursuant to

this Article are subject to 50 Ill. Adm. Code 2402 and all administrative hearings are subject to the Administrative Review Law.

(5) The civil penalty forfeitures provided for in

this Section are payable to the General Revenue Fund of the State of Illinois, and may be recovered in a civil suit in the name of the State of Illinois brought in the Circuit Court in Sangamon County or in the Circuit Court of the county where the respondent is domiciled or has its principal operating office.

(6) In any case where the Secretary issues a notice

of apparent liability looking toward the imposition of a civil penalty forfeiture under this Section that fact may not be used in any other proceeding before the Secretary to the prejudice of the respondent to whom the notice was issued, unless (a) the civil penalty forfeiture has been paid, or (b) a court has ordered payment of the civil penalty forfeiture and that order has become final.

(7) When any person or company has a license or

certificate of authority under this Code and knowingly fails or refuses to comply with a lawful order of the Secretary requiring compliance with this Article, entered after notice and hearing, within the period of time specified in the order, the Secretary may, in addition to any other penalty or authority provided, revoke or refuse to renew the license or certificate of authority of such person or company, or may suspend the license or certificate of authority of such person or company until compliance with such order has been obtained.

(8) When any person or company has a license or

certificate of authority under this Code and knowingly fails or refuses to comply with any provisions of this Article, the Secretary may, after notice and hearing, in addition to any other penalty provided, revoke or refuse to renew the license or certificate of authority of such person or company, or may suspend the license or certificate of authority of such person or company, until compliance with such provision of this Article has been obtained.

(9) No suspension or revocation under this Section

may become effective until 5 days from the date that the notice of suspension or revocation has been personally delivered or delivered by registered or certified mail to the company or person. A suspension or revocation under this Section is stayed upon the filing, by the company or person, of a petition for judicial review under the Administrative Review Law.

(Source: P.A. 94-277, eff. 7-20-05; 94-677, eff. 8-25-05; 95-331, eff. 8-21-07.)

(Text of Section WITHOUT the changes made by P.A. 94-677, which has been held unconstitutional)
Sec. 1204. (A) The Director shall promulgate rules and regulations which shall require each insurer licensed to write property or casualty insurance in the State and each syndicate doing business on the Illinois Insurance Exchange to record and report its loss and expense experience and other data as may be necessary to assess the relationship of insurance premiums and related income as compared to insurance costs and expenses. The Director may designate one or more rate service organizations or advisory organizations to gather and compile such experience and data. The Director shall require each insurer licensed to write property or casualty insurance in this State and each syndicate doing business on the Illinois Insurance Exchange to submit a report, on a form furnished by the Director, showing its direct writings in this State and companywide.
(B) Such report required by subsection (A) of this Section may include, but not be limited to, the following specific types of insurance written by such insurer:
(1) Political subdivision liability insurance

reported separately in the following categories:

(a) municipalities;
(b) school districts;
(c) other political subdivisions;
(2) Public official liability insurance;
(3) Dram shop liability insurance;
(4) Day care center liability insurance;
(5) Labor, fraternal or religious organizations

liability insurance;

(6) Errors and omissions liability insurance;
(7) Officers and directors liability insurance

reported separately as follows:

(a) non-profit entities;
(b) for-profit entities;
(8) Products liability insurance;
(9) Medical malpractice insurance;
(10) Attorney malpractice insurance;
(11) Architects and engineers malpractice insurance;

and

(12) Motor vehicle insurance reported separately for

commercial and private passenger vehicles as follows:

(a) motor vehicle physical damage insurance;
(b) motor vehicle liability insurance.
(C) Such report may include, but need not be limited to the following data, both specific to this State and companywide, in the aggregate or by type of insurance for the previous year on a calendar year basis:
(1) Direct premiums written;
(2) Direct premiums earned;
(3) Number of policies;
(4) Net investment income, using appropriate

estimates where necessary;

(5) Losses paid;
(6) Losses incurred;
(7) Loss reserves:
(a) Losses unpaid on reported claims;
(b) Losses unpaid on incurred but not reported

claims;

(8) Number of claims:
(a) Paid claims;
(b) Arising claims;
(9) Loss adjustment expenses:
(a) Allocated loss adjustment expenses;
(b) Unallocated loss adjustment expenses;
(10) Net underwriting gain or loss;
(11) Net operation gain or loss, including net

investment income;

(12) Any other information requested by the Director.
(C-3) Additional information by an advisory organization as defined in Section 463 of this Code.
(1) An advisory organization as defined in Section

463 of this Code shall report annually the following information in such format as may be prescribed by the Secretary:

(a) paid and incurred losses for each of the past

10 years;

(b) medical payments and medical charges, if

collected, for each of the past 10 years;

(c) the following indemnity payment information:

cumulative payments by accident year by calendar year of development. This array will show payments made and frequency of claims in the following categories: medical only, permanent partial disability (PPD), permanent total disability (PTD), temporary total disability (TTD), and fatalities;

(d) injuries by frequency and severity;
(e) by class of employee.
(2) The report filed with the Secretary of Financial

and Professional Regulation under paragraph (1) of this subsection (C-3) shall be made available, on an aggregate basis, to the General Assembly and to the general public. The identity of the petitioner, the respondent, the attorneys, and the insurers shall not be disclosed.

(3) Reports required under this subsection (C-3)

shall be filed with the Secretary no later than September 1 in 2006 and no later than September 1 of each year thereafter.

(D) In addition to the information which may be requested under subsection (C), the Director may also request on a companywide, aggregate basis, Federal Income Tax recoverable, net realized capital gain or loss, net unrealized capital gain or loss, and all other expenses not requested in subsection (C) above.
(E) Violations - Suspensions - Revocations.
(1) Any company or person subject to this Article,

who willfully or repeatedly fails to observe or who otherwise violates any of the provisions of this Article or any rule or regulation promulgated by the Director under authority of this Article or any final order of the Director entered under the authority of this Article shall by civil penalty forfeit to the State of Illinois a sum not to exceed $2,000. Each day during which a violation occurs constitutes a separate offense.

(2) No forfeiture liability under paragraph (1) of

this subsection may attach unless a written notice of apparent liability has been issued by the Director and received by the respondent, or the Director sends written notice of apparent liability by registered or certified mail, return receipt requested, to the last known address of the respondent. Any respondent so notified must be granted an opportunity to request a hearing within 10 days from receipt of notice, or to show in writing, why he should not be held liable. A notice issued under this Section must set forth the date, facts and nature of the act or omission with which the respondent is charged and must specifically identify the particular provision of this Article, rule, regulation or order of which a violation is charged.

(3) No forfeiture liability under paragraph (1) of

this subsection may attach for any violation occurring more than 2 years prior to the date of issuance of the notice of apparent liability and in no event may the total civil penalty forfeiture imposed for the acts or omissions set forth in any one notice of apparent liability exceed $100,000.

(4) All administrative hearings conducted pursuant to

this Article are subject to 50 Ill. Adm. Code 2402 and all administrative hearings are subject to the Administrative Review Law.

(5) The civil penalty forfeitures provided for in

this Section are payable to the General Revenue Fund of the State of Illinois, and may be recovered in a civil suit in the name of the State of Illinois brought in the Circuit Court in Sangamon County or in the Circuit Court of the county where the respondent is domiciled or has its principal operating office.

(6) In any case where the Director issues a notice of

apparent liability looking toward the imposition of a civil penalty forfeiture under this Section that fact may not be used in any other proceeding before the Director to the prejudice of the respondent to whom the notice was issued, unless (a) the civil penalty forfeiture has been paid, or (b) a court has ordered payment of the civil penalty forfeiture and that order has become final.

(7) When any person or company has a license or

certificate of authority under this Code and knowingly fails or refuses to comply with a lawful order of the Director requiring compliance with this Article, entered after notice and hearing, within the period of time specified in the order, the Director may, in addition to any other penalty or authority provided, revoke or refuse to renew the license or certificate of authority of such person or company, or may suspend the license or certificate of authority of such person or company until compliance with such order has been obtained.

(8) When any person or company has a license or

certificate of authority under this Code and knowingly fails or refuses to comply with any provisions of this Article, the Director may, after notice and hearing, in addition to any other penalty provided, revoke or refuse to renew the license or certificate of authority of such person or company, or may suspend the license or certificate of authority of such person or company, until compliance with such provision of this Article has been obtained.

(9) No suspension or revocation under this Section

may become effective until 5 days from the date that the notice of suspension or revocation has been personally delivered or delivered by registered or certified mail to the company or person. A suspension or revocation under this Section is stayed upon the filing, by the company or person, of a petition for judicial review under the Administrative Review Law.

(Source: P.A. 94-277, eff. 7-20-05; 95-331, eff. 8-21-07.)

(215 ILCS 5/1205) (from Ch. 73, par. 1065.905)
Sec. 1205. Employees and Professional Consultants. The Department may employ and fix the compensation of such employees, and may enter into contractual agreements with technical and professional consultants as it deems necessary to expedite the purposes of this Article.
(Source: P.A. 84-1431.)

(215 ILCS 5/1206) (from Ch. 73, par. 1065.906)
Sec. 1206. Expenses. The companies required to file reports under this Article shall pay a reasonable fee established by the Director sufficient to cover the total cost of the Department incident to or associated with the administration and enforcement of this Article, including the collection, analysis and distribution of the insurance cost data, the conversion of hard copy reports to tape, and the compilation and analysis of basic reports. The Director may establish a schedule of fees for this purpose. Expenses for additional reports shall be billed to those requesting the reports. Any such fees collected under this Section shall be paid to the Director of Insurance and deposited into the Technology Management Revolving Fund and credited to the account of the Department of Insurance.
(Source: P.A. 100-23, eff. 7-6-17.)



Article XLIII - Mortgage Insurance Consolidation

(215 ILCS 5/Art. XLIII heading)

(215 ILCS 5/1300) (from Ch. 73, par. 1065.1000)
Sec. 1300. Title. This Article may be cited as the Mortgage Insurance Consolidation Law.
(Source: P.A. 86-378.)

(215 ILCS 5/1301) (from Ch. 73, par. 1065.1001)
Sec. 1301. Purpose. The purpose of this Article is to protect the interests of Illinois insureds by:
(1) establishing minimum standards and procedures for the effectuation of mortgage insurance consolidations;
(2) establishing disclosure requirements specific to mortgage insurance consolidations and requiring insurers to make such disclosures on a timely basis;
(3) clarifying the applicability of the unfair rate discrimination provisions of this Code to consolidations involved in loan transfers so as to prevent premium increases for consumers resulting from mandatory premium recalculation;
(4) requiring that group mortgage life insurance certificates contain minimum standard provisions including conversion rights; and
(5) preventing the arbitrary termination of mortgage insurance coverage in connection with consolidations.
(Source: P.A. 86-378.)

(215 ILCS 5/1302) (from Ch. 73, par. 1065.1002)
Sec. 1302. Scope. (a) This Article applies:
(1) To all insurance companies authorized to transact the business of insurance in this State of the kind or kinds of business described in Class 1(a) and (b) and Class 2(a) of Section 4 of this Code except for the kind or kinds of business described in Article IX 1/2 of this Code.
(2) To all mortgage insurance coverage offered, issued, or issued for delivery in this State, by mail or otherwise, in connection with consolidations regardless of whether the financial institution involved is located in or outside Illinois.
(3) To all consolidations whether the old coverage is provided under an individual or group policy.
(b) Except as otherwise specifically provided, it is not intended that this Article conflict with or supersede any other provisions of this Code, or any rules promulgated by the Department of Insurance implementing any such provisions.
(Source: P.A. 86-378.)

(215 ILCS 5/1303) (from Ch. 73, par. 1065.1003)
Sec. 1303. Definitions. The following definitions shall apply to this Article:
"Consolidation" means any transaction in which a financial institution makes its premium collection services available to its mortgage debtors in connection with a particular insurer's ("new insurer") offer of mortgage insurance, which offer is made to debtors who, immediately prior to the offer, had mortgage insurance with another insurer ("old insurer") and were paying premiums for that insurance with their monthly mortgage payments.
"Financial institution" or "servicer" means any entity or organization that services mortgage loans by collecting and accounting for monthly mortgage insurance premiums as part of the debtor's monthly mortgage payment for one or more insurers.
"Insured" means the individual loan customer or certificate holder.
"Loan transfer" means a transaction in which the servicing of a block of mortgage loans is transferred from one servicer to another servicer. This shall include, but not be limited to, mergers or acquisitions.
"Loan transfer consolidation" means a consolidation in which coverage is limited to insureds whose mortgage loans have been sold or transferred in the secondary market from one servicer to another.
"Group-to-group consolidation" means a consolidation in which coverages under both the old plan and the new plan is provided under group policies.
"Mortgage insurance" means mortgage life insurance (term or ordinary), mortgage disability insurance, mortgage accidental death insurance, or any combination thereof, including both individual and group policies, and any certificates issued thereunder, on credit transactions of more than 10 years duration and written in connection with a credit transaction that is secured by a first mortgage or deed of trust and made to finance the purchase of real property or the construction of a dwelling thereon or to refinance a prior credit transaction made for such a purpose.
"New coverage" or "new plan" means the mortgage insurance coverage or plan for which a financial institution collects premium beginning on the effective date of a consolidation.
"New insurer" means any insurer who offers mortgage insurance coverage to borrowers of the financial institution who can no longer remit monthly premiums for the old insurer along with their monthly mortgage payment.
"Old coverage" or "old plan" means the mortgage insurance coverage or plan for which a financial institution collects premiums immediately prior to a consolidation.
"Old insurer" means any insurer for whom a financial institution will no longer make its premium collection facilities available for all or some of the insurer's policyholders or certificate holders.
(Source: P.A. 100-201, eff. 8-18-17.)

(215 ILCS 5/1304) (from Ch. 73, par. 1065.1004)
Sec. 1304. General requirements. Except as provided in Section 1305, no insurer shall participate in any consolidation unless, in addition to all other requirements provided by law, it complies with the following:
(1) The new insurer must calculate premiums for the new coverage on the basis of its own rates, the prospective insured's then attained age, if applicable, and the amount of insurance offered.
(2) Notice of the new premium shall be mailed, together with the offer of new coverage, to the prospective insured at least 30 days prior to the effective date of the new coverage.
(3) The new coverage shall be put into effect only after the new insurer receives an application which has been signed by the prospective insured.
(4) Whenever the existing coverage is provided under individual policies, the new insurer shall comply with the requirements of Part 917 of Title 50 of the Illinois Administrative Code, promulgated by the Department of Insurance.
(5) All riders which are a part of the existing insurance shall be offered without proof of insurability to all policyholders (or certificate holders) obtained by consolidation, including, but not limited to, waiver of premium and accidental death insurance.
(6) Prospective insureds shall be given the option to name the beneficiary of their choice by the new insurer, if the previous beneficiary is other than a financial institution.
(7) Regulations including, but not limited to, those promulgated by the Department of Insurance implementing Sections 143, 149, 151, 236, 237, 421, 424 and 507.1 of this Code concerning misrepresentations to any policyholder for the purpose of inducing or tending to induce such policyholder to lapse, forfeit or surrender his insurance, unfair or deceptive practices, complaints, solicitation and replacement of life insurance, compensation, and rebating shall be complied with.
(Source: P.A. 86-378.)

(215 ILCS 5/1305) (from Ch. 73, par. 1065.1005)
Sec. 1305. Loan transfer consolidations. In a consolidation conducted as a result of a loan transfer, the offer of new coverage may be based on the same premium the insured was paying for his old coverage only if, in addition to all other requirements provided by law, the following conditions are met:
(1) Both the old and the new coverage must be provided under a group policy.
(2) An offer of new coverage must be made as soon as reasonably possible after the loan transfer. If an offer of new coverage is not made within 30 days after the loan transfer, or at least 30 days prior to the proposed effective date of the new coverage, the insurer shall notify the debtor, in writing, that he has the right to an unconditional refund of all premiums paid for the new coverage as long as he exercises that right, in writing, within 30 days from the date of the notification.
(3) The new coverage offered to the prospective insured must be the same as the old coverage, including all supplemental benefits provided under the old plan. If the coverage offered is not the same, then all the requirements of Section 1304 shall apply.
(4) In addition to the requirements of Section 1307, the certificate shall contain the following notice, printed in bold type on page one of the certificate:

(215 ILCS 5/1306) (from Ch. 73, par. 1065.1006)
Sec. 1306. Out-of-state consolidations. If Illinois residents whose loans are serviced outside Illinois are involved in a group-to-group consolidation by an out-of-state servicer, Section 1305 may be employed if the Illinois residents are an incidental part of the consolidation. Otherwise the provisions of this Article shall apply to any consolidation insofar as it involves Illinois residents. For purposes of this provision "incidental" shall mean that the Illinois residents comprise less than 25% or 100 lives of the total lives involved in the consolidation, whichever is less.
(Source: P.A. 86-378.)

(215 ILCS 5/1307) (from Ch. 73, par. 1065.1007)
Sec. 1307. Group certificates. No insurer may participate in a group-to-group consolidation or a loan transfer consolidation unless in addition to all other requirements provided by law, it complies with the following:
(1) A group certificate must be delivered to each debtor insured under the new plan, which certificate shall include the following information:
(A) the name or names of the single or joint insureds;
(B) identification of the insured mortgage;
(C) the amount of insurance under the new plan;
(D) the premium for the new coverage;
(E) the effective date of the new coverage;
(F) the beneficiary for the new coverage.
(2) The new coverage offered to the prospective insured must be the same coverage as the old coverage, including all supplemental benefits, or the same type of coverage as the old coverage, whichever is otherwise required by this Article.
(3) A group certificate evidencing the new coverage may not include a contestability clause or, in the case of mortgage life insurance, a provision excluding suicide.
(Source: P.A. 86-378.)

(215 ILCS 5/1308) (from Ch. 73, par. 1065.1008)
Sec. 1308. Conversion privilege. Notwithstanding the provisions of Section 231.1(H) of this Code, all group mortgage life insurance policies and any certificates issued thereunder shall include a conversion privilege permitting a debtor insured to convert, without evidence of insurability, to an individual policy of decreasing term insurance within 30 days of the date the debtor insured's group coverage is terminated for any reason other than the nonpayment of premiums. The initial amount of coverage under the individual policy shall be an amount equal to the amount of coverage terminated under the group policy and shall decrease over a term that corresponds with the scheduled term of the insured debtor's mortgage loan. The premium for the individual policy shall be the same premium the debtor insured was paying under the group policy.
(Source: P.A. 86-378.)

(215 ILCS 5/1309) (from Ch. 73, par. 1065.1009)
Sec. 1309. Required disclosures. (a) In conjunction with the offer of new coverage involving any consolidation, the new insurer shall disclose in writing to each insured under the old plan or plans at least 30 days prior to the effective date of the new coverage the following:
(1) Identification of the insured mortgage.
(2) The name of the insured or insureds.
(3) Name of the owner of the individual policy or master policy (if group insurance) under both the new and old plans, if known.
(4) The premium for the new and old coverage.
(5) Amount of coverage for both the new and old plans. If the amount of coverage for the old plan is not known, a statement that the amount may be scheduled and it may be less than or greater than the amount of the loan and the insured should check the policy schedule for an exact amount of coverage.
(6) Effective dates of the old coverage if the contestable or suicide period have not expired as of the effective date of the new coverage. If the new insurer waives the contestable and suicide period, then the effective date of the old coverage does not need to be disclosed.
(7) Name of the beneficiary under the old plan, if known.
(8) A statement as to whether the old plan was an individual or group plan and a statement as to whether the new plan is an individual or a group plan.
(9) A statement that neither the old plan or new plan is required.
(10) A statement that the prospective insured may have the right to continue or convert his old coverage by paying premiums directly to the old insurer, and what the prospective insured must do to keep the old coverage in effect including, but not limited to, the name and address of the company involved, the policy number or other information which reasonably identifies the insured's plan of coverage, the amount of the premium and where it is to be sent.
(11) A statement that the mortgage payment will be reduced by the amount of the old plan premium if the new plan is not accepted.
(12) Name and home office address of the new and old insurer, as well as the address and phone number for the customer services office for Illinois insureds.
(13) The effective date of the new coverage.
(14) Whether premium rates under the new plan are guaranteed.
(15) Material differences, if any between the new plan and the old plan.
(b) Any insurer which fails to provide the written notice required by subsection (a) at least 30 days prior to the effective date of the new coverage shall notify the debtor, in writing, that he has the right to an unconditional refund of all premiums paid for the new coverage as long as he exercises that right, in writing, within 30 days from that notification.
(Source: P.A. 86-378.)

(215 ILCS 5/1310) (from Ch. 73, par. 1065.1010)
Sec. 1310. Compensation. No sponsorship fees, or other special fees designed to induce their participation, shall be paid to a financial institution in connection with any mortgage consolidation, and any compensation paid to either the financial institution or any of its representatives shall be only in accordance with Section 151 and all other applicable provisions of this Code.
(Source: P.A. 86-378.)

(215 ILCS 5/1311) (from Ch. 73, par. 1065.1011)
Sec. 1311. No group policy or group certificate of mortgage insurance used in connection with a consolidation, nor any application, endorsement or rider which becomes a part of any such group policy or certificate, may be issued or delivered in this State until a copy of the form has been filed with and approved by the Director.
(Source: P.A. 86-378.)

(215 ILCS 5/1312) (from Ch. 73, par. 1065.1012)
Sec. 1312. The Director is authorized to adopt such rules governing mortgage insurance consolidations as he deems necessary to implement or enforce this Article.
(Source: P.A. 86-378.)



Article XLIV - Financial Institutions Insurance Sales Law

(215 ILCS 5/Art. XLIV heading)

(215 ILCS 5/1400)
Sec. 1400. Title. This Article may be cited as the Financial Institutions Insurance Sales Law.
(Source: P.A. 90-41, eff. 10-1-97.)

(215 ILCS 5/1401)
Sec. 1401. Purpose. The purpose of this Article is to increase the availability of insurance products to the citizens of this State by expanding those businesses authorized to sell insurance products to include financial institutions, and to protect the interests of the citizens of this State by regulating their authority to do so. This Article does not apply to activities or services conducted in this State by or for a financial institution that do not require licensure as an insurance producer, temporary insurance producer, limited insurance representative, or registered firm.
(Source: P.A. 90-41, eff. 10-1-97.)

(215 ILCS 5/1402)
Sec. 1402. Definitions. For the purposes of this Article:
"Financial institution" means:
(1) a State bank, a national bank, or an out-of-state

bank, as those terms are defined in the Illinois Banking Act, or any subsidiary of a State bank, a national bank, or an out-of-state bank;

(2) a foreign banking corporation, as that term is

defined in the Foreign Banking Office Act, or any subsidiary of a foreign banking corporation;

(3) a corporate fiduciary, as that term is defined in

the Corporate Fiduciary Act;

(4) a savings bank organized under the Savings Bank

Act, an out-of-state savings bank chartered under the laws of a state other than Illinois, a territory of the United States, or the District of Columbia, or a federal savings bank organized under federal law, or any subsidiary of a savings bank, an out-of-state savings bank or a federal savings bank;

(5) an association or federal association, as those

terms are defined in the Illinois Savings and Loan Act of 1985, or any subsidiary of an association or federal association;

(6) an out-of-state savings and loan association

chartered under the laws of a state other than Illinois, a territory of the United States or the District of Columbia, or a federal savings and loan association organized under federal law whose principal business office is located outside of Illinois, or any subsidiary of an out-of-state savings and loan association or federal savings and loan association whose principal business office is located outside of Illinois; or

(7) a credit union as defined in the Illinois Credit

Union Act, or any subsidiary of a credit union.

To the extent that any entity other than a financial institution conducts insurance activities in this State on behalf of or on the premises of the financial institution, such entity shall be subject to this Article for the purposes of those activities.
"Insurance" means all lines of insurance defined and regulated as insurance under this Code, but for the purposes of this Article, "insurance" shall not include the following lines of insurance, provided that this paragraph shall not be deemed to preclude or otherwise limit regulation of the following lines of insurance pursuant to and to the extent otherwise provided by any other insurance law of this State:
(1) credit life, credit accident and health, credit

involuntary unemployment, credit casualty and credit property insurance;

(2) extended service contracts and warranty

agreements;

(3) insurance obtained by the debtor to provide

payment for the difference between the remaining balance on a loan or other extension of credit and the amount of insurance coverage on the collateral securing the loan or other extension of credit;

(4) insurance placed by a financial institution on

collateral used in connection with a loan or other extension of credit when a debtor breaches the contractual obligation to provide that insurance;

(5) title insurance regulated by the Title Insurance

Act; and

(6) private mortgage insurance and financial

guarantee insurance.

(Source: P.A. 90-41, eff. 10-1-97.)

(215 ILCS 5/1403)
Sec. 1403. Licensure requirements for financial institutions.
(a) A financial institution transacting insurance business in this State shall register with the Director pursuant to the Illinois Insurance Code and shall be subject to the laws, rules, and penalties of the Illinois Insurance Code.
(b) The solicitation and sale of insurance by a financial institution shall be conducted only by individuals who have been issued and maintain an insurance producer's license pursuant to the Illinois Insurance Code and shall be subject to the laws, rules, and penalties of the Illinois Insurance Code.
(c) For the purposes of this Section, a "financial institution" means the subsidiary of a financial institution when the financial institution is transacting insurance business in this State only through the subsidiary. For the purposes of Section 499.1 of the Illinois Insurance Code, a financial institution shall be deemed to be a corporation.
(d) Nothing in Section 500-100 of this Code shall be construed to require a limited lines producer license or any other form or class of producer's license for financial institutions, or their employees, if the financial institution has purchased or sponsored a group credit life, credit accident and health, credit casualty, credit property, or other group credit insurance policy or program under which the financial institution enrolls or performs other administrative services, or both, to enable individuals to purchase insurance coverage under the group credit insurance policy sold by a licensed producer in compliance with Section 155.56. A financial institution that performs enrollment or other administrative services, or both, with respect to its group credit insurance policies or programs shall be deemed to be in compliance with paragraph (2) of subsection (b) of Section 500-20 of this Code.
(Source: P.A. 100-349, eff. 8-25-17.)

(215 ILCS 5/1404)
Sec. 1404. Subsidiaries or divisions. A financial institution shall not qualify for registration as a registered firm under Section 499.1 of this Code unless: (1) it establishes a separate subsidiary that acts as the registered firm or (2) it is otherwise permitted by law to sell insurance directly through the financial institution, and it establishes a separate division within the financial institution to conduct the business of the registered firm. The subsidiary or division acting as a registered firm shall maintain records for insurance transactions that are separate and distinct from the records of the financial institution.
(Source: P.A. 90-41, eff. 10-1-97.)

(215 ILCS 5/1405)
Sec. 1405. Extensions of credit. A financial institution shall not delay or impede the completion of a loan transaction or other transactions involving the extension of credit for the purpose of influencing a customer's selection of any insurance product.
(Source: P.A. 90-41, eff. 10-1-97.)

(215 ILCS 5/1406)
Sec. 1406. Insurance and financial institution products.
(a) No financial institution may offer banking products or services, or fix or vary the consideration of the offer, on a condition or requirement that the customer obtain insurance from the financial institution or any affiliate of the financial institution.
(b) A financial institution that offers banking products or services in conformity with the provisions of Section 106 of the Bank Holding Company Act Amendments of 1970 (12 U.S.C. 1972) shall be deemed to be in compliance with the provisions of subsection (a) of this Section.
(c) No financial institution shall require that a customer or prospective customer of the financial institution purchase an insurance product from any particular registered firm or insurance producer as a condition for the lending of money or extension of credit, the establishment or maintenance of a checking, savings, or other deposit account, or the establishment or maintenance of a trust account.
(Source: P.A. 90-41, eff. 10-1-97.)

(215 ILCS 5/1407)
Sec. 1407. Rebating and discounting.
(a) No financial institution may offer a rebate on an insurance product in violation of Section 151 of this Code.
(b) No financial institution may offer a discount on a loan or extension of credit for the purpose of inducing the customer to purchase insurance required in connection with the loan or extension of credit.
(Source: P.A. 90-41, eff. 10-1-97.)

(215 ILCS 5/1408)
Sec. 1408. Discrimination prohibited. No financial institution may:
(1) require as a condition of providing any product or service or renewal of any contract for providing a product or service to any customer, that the customer acquire, finance, or negotiate any policy or contract of insurance through a particular insurer, insurance producer, or registered firm;
(2) in connection with a loan or extension of credit that requires a borrower to obtain insurance, reject an insurance policy solely because the policy has been issued or underwritten by any person who is not associated with the financial institution;
(3) impose any discriminatory requirement on any insurance producer who is not associated with the financial institution that is not imposed on any insurance producer who is associated with the financial institution; or
(4) if the financial institution is a registered firm, require any debtor, insurer, or insurance producer to pay a separate charge in connection with the handling of insurance that is required under a contract, unless: (i) the financial institution is the registered firm providing the insurance, (ii) if the financial institution is not the registered firm providing the insurance, the charge would be uniformly applied if the financial institution was the registered firm providing the insurance, or (iii) the charge is otherwise permitted by this Code or other applicable State or federal law.
(Source: P.A. 90-41, eff. 10-1-97.)

(215 ILCS 5/1409)
Sec. 1409. Disclosure. A financial institution shall clearly and conspicuously disclose in any written advertisement or promotional or informational material regarding an insurance product that the insurance offered, recommended, sponsored, or sold:
(1) is not a deposit;
(2) is not insured by the Federal Deposit Insurance Corporation, or in the case of a credit union, by the National Credit Union Share Insurance Fund;
(3) is not guaranteed by the financial institution or an affiliated insured depository institution; and
(4) where appropriate, involves investment risk, including potential loss of principal.
(Source: P.A. 90-41, eff. 10-1-97.)

(215 ILCS 5/1410)
Sec. 1410. Misleading advertising. No financial institution or registered firm may employ any advertisement that would mislead or otherwise cause a reasonable person to believe mistakenly that the State of Illinois or the federal government is responsible for the insurance sales activities of the financial institution or stands behind the financial institution's credit, or that the financial institution, the State of Illinois, or the federal government guarantees any returns on insurance products or is a source of payment of any insurance obligation of or sold by the financial institution.
(Source: P.A. 90-41, eff. 10-1-97.)

(215 ILCS 5/1411)
Sec. 1411. Commissions and compensation. No financial institution shall pay, directly or indirectly, any commission, service fee, brokerage, or other valuable consideration to any person for services as an insurance producer, temporary insurance producer, or limited insurance representative, or for such services by the person's members, officers, directors or employees, unless the person, and any member, officer, director, or employee performing the service, held a valid license regarding the class of insurance as to which the service was rendered, or unless the person was a properly registered firm at the time the service was performed. No person, other than a person properly licensed or registered in accordance with Article XXXI of this Code at the time the person performs services as an insurance producer, temporary insurance producer, or limited insurance representative, shall accept any commission, service fee, brokerage, or other valuable consideration for such services. This Section shall not prevent payment or receipt of:
(1) renewal or other deferred commissions to or by any person entitled thereto under this Section;
(2) fees to or by a financial institution or any other person for services that do not require licensure as an insurance producer, temporary insurance producer, limited insurance representative, or registered firm; or
(3) consideration paid to a financial institution by a registered firm, insurance producer, insurance company, or any other person pursuant to any lease agreement.
(Source: P.A. 90-41, eff. 10-1-97.)

(215 ILCS 5/1412)
Sec. 1412. Solicitations to loan applicants.
(a) A financial institution that requires a customer to obtain insurance in connection with a loan or extension of credit and that offers that insurance either directly or through an affiliate shall clearly disclose to the customer in writing at the time of written application or at closing if no written application is obtained in a form substantially similar to the following:
"You may obtain insurance required in connection with

your loan or extension of credit from any insurance agent, broker, or firm that sells such insurance. Your choice of insurance provider will not affect our credit decision or your credit terms.".

(b) This Section shall not apply when a financial institution is contacting a customer in the course of direct or mass marketing to a group of persons in a manner that bears no relation to the customer's loan application or credit decision.
(Source: P.A. 90-41, eff. 10-1-97.)

(215 ILCS 5/1413)
Sec. 1413. Separate physical location and sales force when insurance is solicited or sold in connection with a loan.
(a) An employee of a financial institution may not solicit or sell insurance at the same desk where a loan transaction is conducted when the insurance is solicited or sold in connection with the same loan.
(b) A loan officer of a financial institution who is involved in the application, solicitation, or closing of a loan transaction may not solicit or sell insurance in connection with the same loan, but such loan officer may refer the loan customer to another insurance producer who is not involved in the application, solicitation, or closing of the same loan transaction.
(c) Subsections (a) and (b) of this Section shall not apply to a financial institution, other than a credit union, or a branch location of a financial institution, other than a credit union, that has less than $100,000,000 in deposits.
(d) Subsections (a) and (b) of this Section shall not apply to a credit union or a branch location of a credit union that has less than $30,000,000 in deposits.
(Source: P.A. 90-41, eff. 10-1-97.)

(215 ILCS 5/1414)
Sec. 1414. Signage. Signs concerning the availability of insurance products offered by the financial institution or by any registered firm shall be clearly displayed in the same area where applications for loans or other extensions of credit are being taken or closed and shall include the disclosure set forth in subsection (a) of Section 1412.
(Source: P.A. 90-41, eff. 10-1-97.)

(215 ILCS 5/1415)
Sec. 1415. Confidential customer information.
(a) A financial institution that is a registered firm may not release a customer's insurance information to any person other than an officer, director, employee, agent, or affiliate of the financial institution without the written consent of the customer. For the purposes of this Section, "insurance information" means information concerning the premiums, terms and conditions of insurance coverage, insurance claims, and the insurance history of a customer contained in the financial institution's records.
(b) Subsection (a) of this Section shall not apply to:
(1) names, addresses, and telephone numbers derived

in any manner from the financial institution's records, or

(2) the release of insurance information as otherwise

authorized by State or federal law.

(c) A financial institution shall not require premium information when requiring evidence of insurance in connection with a loan or extension of credit and shall not use such premium information for the purpose of soliciting insurance without the written consent of the customer.
(d) A financial institution may not use health information obtained from a customer's insurance records for any purpose other than for its activities as a registered firm pursuant to this Code.
(Source: P.A. 90-41, eff. 10-1-97.)

(215 ILCS 5/1416)
Sec. 1416. Prohibited defenses. A violation of any provision of this Article shall not be used as a defense by any person in any action by a financial institution to recover the amount owing on any loan or extension of credit.
(Source: P.A. 90-41, eff. 10-1-97.)



Article XLV - Public Adjusters

(215 ILCS 5/Art. XLV heading)

(215 ILCS 5/1501)
Sec. 1501. Short title. This Article may be cited as the Public Adjusters Law.
(Source: P.A. 96-1332, eff. 1-1-11.)

(215 ILCS 5/1505)
Sec. 1505. Purpose and scope. This Article governs the qualifications and procedures for the licensing of public adjusters. It specifies the duties of and restrictions on public adjusters, which include limiting their licensure to assisting insureds in first party claims.
(Source: P.A. 96-1332, eff. 1-1-11.)

(215 ILCS 5/1510)
Sec. 1510. Definitions. In this Article:
"Adjusting a claim for loss or damage covered by an insurance contract" means negotiating values, damages, or depreciation or applying the loss circumstances to insurance policy provisions.
"Business entity" means a corporation, association, partnership, limited liability company, limited liability partnership, or other legal entity.
"Department" means the Department of Insurance.
"Director" means the Director of Insurance.
"Fingerprints" means an impression of the lines on the finger taken for the purpose of identification. The impression may be electronic or in ink converted to electronic format.
"Home state" means the District of Columbia and any state or territory of the United States where the public adjuster's principal place of residence or principal place of business is located. If neither the state in which the public adjuster maintains the principal place of residence nor the state in which the public adjuster maintains the principal place of business has a substantially similar law governing public adjusters, the public adjuster may declare another state in which it becomes licensed and acts as a public adjuster to be the home state.
"Individual" means a natural person.
"Person" means an individual or a business entity.
"Public adjuster" means any person who, for compensation or any other thing of value on behalf of the insured:
(i) acts or aids, solely in relation to first party

claims arising under insurance contracts that insure the real or personal property of the insured, on behalf of an insured in adjusting a claim for loss or damage covered by an insurance contract;

(ii) advertises for employment as a public adjuster

of insurance claims or solicits business or represents himself or herself to the public as a public adjuster of first party insurance claims for losses or damages arising out of policies of insurance that insure real or personal property; or

(iii) directly or indirectly solicits business,

investigates or adjusts losses, or advises an insured about first party claims for losses or damages arising out of policies of insurance that insure real or personal property for another person engaged in the business of adjusting losses or damages covered by an insurance policy for the insured.

"Uniform individual application" means the current version of the National Association of Directors (NAIC) Uniform Individual Application for resident and nonresident individuals.
"Uniform business entity application" means the current version of the National Association of Insurance Commissioners (NAIC) Uniform Business Entity Application for resident and nonresident business entities.
(Source: P.A. 96-1332, eff. 1-1-11.)

(215 ILCS 5/1515)
Sec. 1515. License required.
(a) A person shall not act, advertise, solicit, or hold himself out as a public adjuster or to be in the business of adjusting insurance claims in this State, nor attempt to obtain a contract for public adjusting services, unless the person is licensed as a public adjuster in accordance with this Article.
(b) A person licensed as a public adjuster shall not misrepresent to a claimant that he or she is an adjuster representing an insurer in any capacity, including acting as an employee of the insurer or acting as an independent adjuster unless so appointed by an insurer in writing to act on the insurer's behalf for that specific claim or purpose. A licensed public adjuster is prohibited from charging that specific claimant a fee when appointed by the insurer and the appointment is accepted by the public adjuster.
(c) A business entity acting as a public adjuster is required to obtain a public adjuster license. Application shall be made using the Uniform Business Entity Application. Before approving the application, the Director shall find that:
(1) the business entity has paid the required fees

to be registered as a business entity in this State; and

(2) all officers, shareholders, and persons with

ownership interests in the business entity are licensed public adjusters responsible for the business entity's compliance with the insurance laws, rules, and regulations of this State.

(d) Notwithstanding subsections (a) through (c) of this Section, a license as a public adjuster shall not be required of the following:
(1) an attorney admitted to practice in this State,

when acting in his or her professional capacity as an attorney;

(2) a person who negotiates or settles claims arising

under a life or health insurance policy or an annuity contract;

(3) a person employed only for the purpose of

obtaining facts surrounding a loss or furnishing technical assistance to a licensed public adjuster, including photographers, estimators, private investigators, engineers, and handwriting experts;

(4) a licensed health care provider, or employee of a

licensed health care provider, who prepares or files a health claim form on behalf of a patient; or

(5) a person who settles subrogation claims between

insurers.

(Source: P.A. 96-1332, eff. 1-1-11.)

(215 ILCS 5/1520)
Sec. 1520. Application for license.
(a) A person applying for a public adjuster license shall make application to the Director on the appropriate uniform application or other application prescribed by the Director.
(b) The applicant shall declare under penalty of perjury and under penalty of refusal, suspension, or revocation of the license that the statements made in the application are true, correct, and complete to the best of the applicant's knowledge and belief.
(c) In order to make a determination of license eligibility, the Director is authorized to require all applicants for licensing, including renewal applicants, to undergo a fingerprint-based criminal history record check for the first year following the effective date of this amendatory Act of the 97th General Assembly. The fingerprints and the fee required to perform the criminal history record checks shall be submitted to the Department of State Police and the Federal Bureau of Investigation (FBI) to conduct a State and national criminal history record check. The Department of State Police and the Federal Bureau of Investigation shall furnish to the Department of Insurance all records of convictions, unless or until expunged, pursuant to the fingerprint-based criminal history records check. The Department of State Police shall charge a fee for conducting such checks, which fee shall be deposited into the State Police Services Fund and shall not exceed the cost of the inquiry. The applicant shall be required to pay all fees associated with conducting the criminal history record check.
(d) The Director may adopt rules to establish procedures necessary to carry out the requirements of subsection (c) of this Section.
(e) The Director is authorized to submit electronic fingerprint records and necessary identifying information to the NAIC, its affiliates, or subsidiaries for permanent retention in a centralized repository. The purpose of such a centralized repository is to provide Directors with access to fingerprint records in order to perform criminal history record checks.
(f) Until such time as the Director can obtain and receive national criminal history records, the applicant shall obtain a copy of his or her fingerprints and complete criminal history record from the FBI Criminal Justice Information Services Division and the Illinois State Police and provide such information to the Department of Insurance.
(Source: P.A. 96-1332, eff. 1-1-11; 97-207, eff. 7-28-11.)

(215 ILCS 5/1525)
Sec. 1525. Resident license.
(a) Before issuing a public adjuster license to an applicant under this Section, the Director shall find that the applicant:
(1) is eligible to designate this State as his or her

home state or is a nonresident who is not eligible for a license under Section 1540;

(2) is sufficiently rehabilitated in cases in which

the applicant has committed any act that is a ground for denial, suspension, or revocation of a license as set forth in Section 1555, other than convictions set forth in paragraph (6) of subsection (a) of Section 1555; with respect to applicants with convictions set forth in paragraph (6) of subsection (a) of Section 1555, the Director shall determine in accordance with Section 1550 that the conviction will not impair the ability of the applicant to engage in the position for which a license is sought;

(3) is trustworthy, reliable, competent, and of good

reputation, evidence of which may be determined by the Director;

(4) is financially responsible to exercise the

license and has provided proof of financial responsibility as required in Section 1560 of this Article; and

(5) maintains an office in the home state of

residence with public access by reasonable appointment or regular business hours. This includes a designated office within a home state of residence.

(b) In addition to satisfying the requirements of subsection (a) of this Section, an individual shall:
(1) be at least 18 years of age;
(2) have successfully passed the public adjuster

examination;

(3) designate a licensed individual public adjuster

responsible for the business entity's compliance with the insurance laws, rules, and regulations of this State; and

(4) designate only licensed individual public

adjusters to exercise the business entity's license.

(c) The Director may require any documents reasonably necessary to verify the information contained in the application.
(Source: P.A. 100-286, eff. 1-1-18.)

(215 ILCS 5/1530)
Sec. 1530. Examination.
(a) An individual applying for a public adjuster license under this Article must pass a written examination unless he or she is exempt pursuant to Section 1535 of this Article. The examination shall test the knowledge of the individual concerning the duties and responsibilities of a public adjuster and the insurance laws and regulations of this State. Examinations required by this Section shall be developed and conducted under rules and regulations prescribed by the Director.
(b) The Director may make arrangements, including contracting with an outside testing service, for administering examinations and collecting the nonrefundable fee. Each individual applying for an examination shall remit a nonrefundable fee as prescribed by the Director. An individual who fails to appear for the examination as scheduled or fails to pass the examination shall reapply for an examination and remit all required fees and forms before being rescheduled for another examination. An individual who fails to pass the examination on his or her first attempt must wait 7 days prior to rescheduling an examination. An individual who fails to pass the examination on his or her second or subsequent attempt must wait 30 days prior to rescheduling an examination.
(Source: P.A. 99-266, eff. 1-1-16.)

(215 ILCS 5/1535)
Sec. 1535. Exemptions from examination.
(a) An individual who applies for a public adjuster license in this State who was previously licensed as a public adjuster in another state based on a public adjuster examination shall not be required to complete any examination. This exemption is only available if (i) the person is currently licensed in that state or if the application is received within 12 months of the cancellation of the applicant's previous license; and (ii) if the prior state issues a certification that, at the time of cancellation, the applicant was in good standing in that state or the state's producer database records or records maintained by the NAIC, its affiliates, or subsidiaries, indicate that the public adjuster is or was licensed in good standing.
(b) A person licensed as a public adjuster in another state based on a public adjuster examination who moves to this State shall submit an application within 90 days of establishing legal residence to become a resident licensee pursuant to Section 1525 of this Article. No prelicensing examination shall be required of that person to obtain a public adjuster license.
(c) An individual who applies for a public adjuster license in this State who was previously licensed as a public adjuster in this State shall not be required to complete any prelicensing examination. This exemption is only available if the application is received within 12 months of the cancellation of the applicant's previous license in this State and if, at the time of cancellation, the applicant was in good standing in this State.
(Source: P.A. 96-1332, eff. 1-1-11; 97-207, eff. 7-28-11.)

(215 ILCS 5/1540)
Sec. 1540. Nonresident license reciprocity.
(a) Unless denied licensure pursuant to Section 1555 of this Article, a nonresident person shall receive a nonresident public adjuster license if:
(1) the person is currently licensed as a resident

public adjuster and in good standing in his or her home state;

(2) the person has submitted the proper request for

licensure and has provided proof of financial responsibility as required in Section 1560 of this Article;

(3) the person has submitted or transmitted to the

Director the appropriate completed application for licensure; and

(4) the person's home state awards nonresident public

adjuster licenses to residents of this State on the same basis.

(b) The Director may verify the public adjuster's licensing status through the producer database maintained by the NAIC, its affiliates, or subsidiaries.
(c) As a condition to continuation of a public adjuster license issued under this Section, the licensee shall maintain a resident public adjuster license in his or her home state. The nonresident public adjuster license issued under this Section shall terminate and be surrendered immediately to the Director if the home state public adjuster license terminates for any reason, unless the public adjuster has been issued a license as a resident public adjuster in his or her new home state. Notification to the state or states where the nonresident license is issued must be made as soon as possible, yet no later than 30 days of change in new state resident license. The licensee shall include his or her new and old address on the notification. A new state resident license is required for nonresident licenses to remain valid. The new state resident license must have reciprocity with the licensing nonresident state or states for the nonresident license not to terminate.
(Source: P.A. 96-1332, eff. 1-1-11; 97-813, eff. 7-13-12.)

(215 ILCS 5/1545)
Sec. 1545. License.
(a) Unless denied licensure under this Article, persons who have met the requirements of this Article shall be issued a public adjuster license.
(b) A public adjuster license shall remain in effect unless revoked, terminated, or suspended as long as the requirements for license renewal are met by the due date.
(c) The licensee shall inform the Director by any means acceptable to the Director of a change of address, change of legal name, or change of information submitted on the application within 30 days of the change.
(d) A licensed public adjuster shall be subject to Article XXVI of this Code.
(e) A public adjuster who allows his or her license to lapse may, within 12 months from the due date of the renewal, be issued a new public adjuster license without necessity of passing a written examination. However, a penalty in the amount of double the unpaid renewal fee shall be required for the issue of the new public adjuster license.
(f) A licensed public adjuster that is unable to comply with license renewal procedures due to military service or a long-term medical disability may request a waiver of the procedures in subsection (e) of this Section. The public adjuster may also request a waiver of any examination requirement, fine, or other sanction imposed for failure to comply with renewal procedures.
(g) The license shall contain the licensee's name, city and state of business address, personal identification number, the date of issuance, the expiration date, and any other information the Director deems necessary.
(h) In order to assist in the performance of the Director's duties, the Director may contract with non-governmental entities, including the NAIC or any affiliates or subsidiaries that the NAIC oversees, to perform any ministerial functions, including the collection of fees and data, related to licensing that the Director may deem appropriate.
(Source: P.A. 96-1332, eff. 1-1-11.)

(215 ILCS 5/1550)
Sec. 1550. Applicant convictions.
(a) The Director and the Department shall not require applicants to report the following information and shall not collect or consider the following criminal history records in connection with a public adjuster license application:
(1) Juvenile adjudications of delinquent minors as

defined in Section 5-105 of the Juvenile Court Act of 1987, subject to the restrictions set forth in Section 5-130 of that Act.

(2) Law enforcement records, court records, and

conviction records of an individual who was 17 years old at the time of the offense and before January 1, 2014, unless the nature of the offense required the individual to be tried as an adult.

(3) Records of arrest not followed by a formal charge

or conviction.

(4) Records of arrest where charges were dismissed

unless related to the duties and responsibilities of a public adjuster. However, applicants shall not be asked to report any arrests, and any arrest not followed by a conviction shall not be the basis of a denial and may be used only to assess an applicant's rehabilitation.

(5) Convictions overturned by a higher court.
(6) Convictions or arrests that have been sealed or

expunged.

(b) The Director, upon a finding that an applicant for a license under this Act was previously convicted of a felony or misdemeanor involving dishonesty or fraud, shall consider any mitigating factors and evidence of rehabilitation contained in the applicant's record, including any of the following factors and evidence, to determine if a license may be denied because the prior conviction will impair the ability of the applicant to engage in the position for which a license is sought:
(1) the bearing, if any, of the offense for which

the applicant was previously convicted on the duties, functions, and responsibilities of the position for which a license is sought;

(2) whether the conviction suggests a future

propensity to endanger the safety and property of others while performing the duties and responsibilities for which a license is sought;

(3) if the applicant was previously licensed or

employed in this State or other states or jurisdictions, then the lack of prior misconduct arising from or related to the licensed position or position of employment;

(4) whether 5 years since a felony conviction or 3

years since release from confinement for the conviction, whichever is later, have passed without a subsequent conviction;

(5) successful completion of sentence and, for

applicants serving a term of parole or probation, a progress report provided by the applicant's probation or parole officer that documents the applicant's compliance with conditions of supervision;

(6) evidence of the applicant's present fitness and

professional character;

(7) evidence of rehabilitation or rehabilitative

effort during or after incarceration or during or after a term of supervision, including, but not limited to, a certificate of good conduct under Section 5-5.5-25 of the Unified Code of Corrections or certificate of relief from disabilities under Section 5-5.5-10 of the Unified Code of Corrections; and

(8) any other mitigating factors that contribute to

the person's potential and current ability to perform the duties and responsibilities of a public adjuster.

(c) If a nonresident licensee meets the standards set forth in items (1) through (4) of subsection (a) of Section 1540 and has received consent pursuant to 18 U.S.C. 1033(e)(2) from his or her home state, the Director shall grant the nonresident licensee a license.
(d) If the Director refuses to issue a license to an applicant based on a conviction or convictions, in whole or in part, then the Director shall notify the applicant of the denial in writing with the following included in the notice of denial:
(1) a statement about the decision to refuse to issue

a license;

(2) a list of convictions that the Director

determined will impair the applicant's ability to engage in the position for which a license is sought;

(3) a list of the convictions that were the sole or

partial basis for the refusal to issue a license; and

(4) a summary of the appeal process or the earliest

the applicant may reapply for a license, whichever is applicable.

(Source: P.A. 100-286, eff. 1-1-18.)

(215 ILCS 5/1555)
Sec. 1555. License denial, nonrenewal, or revocation.
(a) The Director may place on probation, suspend, revoke, deny, or refuse to issue or renew a public adjuster's license or may levy a civil penalty or any combination of actions, for any one or more of the following causes:
(1) providing incorrect, misleading, incomplete, or

materially untrue information in the license application;

(2) violating any insurance laws, or violating any

regulation, subpoena, or order of the Director or of another state's Director;

(3) obtaining or attempting to obtain a license

through misrepresentation or fraud;

(4) improperly withholding, misappropriating, or

converting any monies or properties received in the course of doing insurance business;

(5) intentionally misrepresenting the terms of an

actual or proposed insurance contract or application for insurance;

(6) having been convicted of a felony or misdemeanor

involving dishonesty or fraud, unless the individual demonstrates to the Director sufficient rehabilitation to warrant the public trust; consideration of such conviction of an applicant shall be in accordance with Section 1550;

(7) having admitted or been found to have committed

any insurance unfair trade practice or insurance fraud;

(8) using fraudulent, coercive, or dishonest

practices; or demonstrating incompetence, untrustworthiness, or financial irresponsibility in the conduct of business in this State or elsewhere;

(9) having an insurance license or public adjuster

license or its equivalent, denied, suspended, or revoked in any other state, province, district, or territory;

(10) forging another's name to an application for

insurance or to any document related to an insurance transaction;

(11) cheating, including improperly using notes or

any other reference material, to complete an examination for an insurance license or public adjuster license;

(12) knowingly accepting insurance business from or

transacting business with an individual who is not licensed but who is required to be licensed by the Director;

(13) failing to comply with an administrative or

court order imposing a child support obligation;

(14) failing to pay State income tax or comply with

any administrative or court order directing payment of State income tax;

(15) failing to comply with or having violated any of

the standards set forth in Section 1590 of this Law; or

(16) failing to maintain the records required by

Section 1585 of this Law.

(b) If the action by the Director is to nonrenew, suspend, or revoke a license or to deny an application for a license, the Director shall notify the applicant or licensee and advise, in writing, the applicant or licensee of the reason for the suspension, revocation, denial, or nonrenewal of the applicant's or licensee's license. The applicant or licensee may make written demand upon the Director within 30 days after the date of mailing for a hearing before the Director to determine the reasonableness of the Director's action. The hearing must be held within not fewer than 20 days nor more than 30 days after the mailing of the notice of hearing and shall be held pursuant to 50 Ill. Adm. Code 2402.
(c) The license of a business entity may be suspended, revoked, or refused if the Director finds, after hearing, that an individual licensee's violation was known or should have been known by one or more of the partners, officers, or managers acting on behalf of the business entity and the violation was neither reported to the Director, nor corrective action taken.
(d) In addition to or in lieu of any applicable denial, suspension or revocation of a license, a person may, after hearing, be subject to a civil penalty. In addition to or instead of any applicable denial, suspension, or revocation of a license, a person may, after hearing, be subject to a civil penalty of up to $10,000 for each cause for denial, suspension, or revocation, however, the civil penalty may total no more than $100,000.
(e) The Director shall retain the authority to enforce the provisions of and impose any penalty or remedy authorized by this Article against any person who is under investigation for or charged with a violation of this Article even if the person's license or registration has been surrendered or has lapsed by operation of law.
(f) Any individual whose public adjuster's license is revoked or whose application is denied pursuant to this Section shall be ineligible to apply for a public adjuster's license for 5 years. A suspension pursuant to this Section may be for any period of time up to 5 years.
(Source: P.A. 100-286, eff. 1-1-18.)

(215 ILCS 5/1560)
Sec. 1560. Bond or letter of credit.
(a) Prior to the issuance of a license as a public adjuster and for the duration of the license, the applicant shall secure evidence of financial responsibility in a format prescribed by the Director through a surety bond or irrevocable letter of credit, subject to all of the following requirements:
(1) A surety bond executed and issued by an insurer

authorized to issue surety bonds in this State, which bond:

(A) shall be in the minimum amount of $20,000;
(B) shall be in favor of this State and shall

specifically authorize recovery by the Director on behalf of any person in this State who sustained damages as the result of erroneous acts, failure to act, conviction of fraud, or conviction of unfair practices in his or her capacity as a public adjuster; and

(C) shall not be terminated unless at least 30

days' prior written notice will have been filed with the Director and given to the licensee; and

(2) An irrevocable letter of credit issued by a

qualified financial institution, which letter of credit:

(A) shall be in the minimum amount of $20,000;
(B) shall be to an account to the Director and

subject to lawful levy of execution on behalf of any person to whom the public adjuster has been found to be legally liable as the result of erroneous acts, failure to act, fraudulent acts, or unfair practices in his or her capacity as a public adjuster; and

(C) shall not be terminated unless at least 30

days' prior written notice will have been filed with the and given to the licensee.

(b) The issuer of the evidence of financial responsibility shall notify the Director upon termination of the bond or letter of credit, unless otherwise directed by the Director.
(c) The Director may ask for the evidence of financial responsibility at any time he or she deems relevant.
(d) The authority to act as a public adjuster shall automatically terminate if the evidence of financial responsibility terminates or becomes impaired.
(Source: P.A. 96-1332, eff. 1-1-11.)

(215 ILCS 5/1563)
Sec. 1563. Fees.
(a) The fees required by this Article are as follows:
(1) Public adjuster license fee of $250, payable once

every 2 years.

(2) Business entity license fee of $250, payable once

every 2 years.

(3) Application fee of $50 for processing each

request to take the written examination for a public adjuster license.

(Source: P.A. 96-1332, eff. 1-1-11.)

(215 ILCS 5/1565)
Sec. 1565. Continuing education.
(a) An individual who holds a public adjuster license and who is not exempt under subsection (b) of this Section shall satisfactorily complete a minimum of 24 hours of continuing education courses, including 3 hours of classroom ethics instruction, reported on a biennial basis in conjunction with the license renewal cycle.
The Director may not approve a course of study unless the course provides for classroom, seminar, or self-study instruction methods. A course given in a combination instruction method of classroom or seminar and self-study shall be deemed to be a self-study course unless the classroom or seminar certified hours meets or exceeds two-thirds of the total hours certified for the course. The self-study material used in the combination course must be directly related to and complement the classroom portion of the course in order to be considered for credit. An instruction method other than classroom or seminar shall be considered as self-study methodology. Self-study credit hours require the successful completion of an examination covering the self-study material. The examination may not be self-evaluated. However, if the self-study material is completed through the use of an approved computerized interactive format whereby the computer validates the successful completion of the self-study material, no additional examination is required. The self-study credit hours contained in a certified course shall be considered classroom hours when at least two-thirds of the hours are given as classroom or seminar instruction.
The public adjuster must complete the course in advance of the renewal date to allow the education provider time to report the credit to the Department.
(b) This Section shall not apply to:
(1) licensees not licensed for one full year prior to

the end of the applicable continuing education biennium; or

(2) licensees holding nonresident public adjuster

licenses who have met the continuing education requirements of their home state and whose home state gives credit to residents of this State on the same basis.

(c) Only continuing education courses approved by the Director shall be used to satisfy the continuing education requirement of subsection (a) of this Section.
(Source: P.A. 96-1332, eff. 1-1-11.)

(215 ILCS 5/1570)
Sec. 1570. Public adjuster fees.
(a) A public adjuster shall not pay a commission, service fee, or other valuable consideration to a person for investigating or settling claims in this State if that person is required to be licensed under this Article and is not so licensed.
(b) A person shall not accept a commission, service fee, or other valuable consideration for investigating or settling claims in this State if that person is required to be licensed under this Article and is not so licensed.
(c) A public adjuster may pay or assign commission, service fees, or other valuable consideration to persons who do not investigate or settle claims in this State, unless the payment would violate State law.
(d) A public adjuster may not charge, agree to, or accept any compensation, payment, commissions, fee, or other valuable consideration in excess of 10% of the amount of the insurance settlement claim paid by the insurer on any claim resulting from a catastrophic event, unless approved in writing by the Director. Application for exception to the 10% limit must be made in writing. The request must contain specific reasons as to why the consideration should be in excess of 10% and proof that the policyholder would accept the consideration. The Director must act on any request within 5 business days after receipt of the request.
For the purpose of this subsection (d), "catastrophic event" means an occurrence of widespread or severe damage or loss of property producing an overwhelming demand on State and local response resources and mechanisms and a severe long-term effect on general economic activity, and that severely affects State, local, and private sector capabilities to begin to sustain response activities resulting from any catastrophic cause, including, but not limited to, fire, including arson (provided the fire was not caused by the willful action of an owner or resident of the property), flood, earthquake, wind, storm, explosion, or extended periods of severe inclement weather as determined by declaration of a State of disaster by the Governor. This declaration may be made on a county-by-county basis and shall be in effect for 90 days, but may be renewed for 30-day intervals thereafter.
(Source: P.A. 98-701, eff. 1-1-15.)

(215 ILCS 5/1575)
Sec. 1575. Contract between public adjuster and insured.
(a) Public adjusters shall ensure that all contracts for their services are in writing and contain the following terms:
(1) legible full name of the adjuster signing the

contract, as specified in Department records;

(2) permanent home state business address and phone

number;

(3) license number;
(4) title of "Public Adjuster Contract";
(5) the insured's full name, street address,

insurance company name, and policy number, if known or upon notification;

(6) a description of the loss and its location, if

applicable;

(7) description of services to be provided to the

insured;

(8) signatures of the public adjuster and the insured;
(9) date and time the contract was signed by the

public adjuster and date and time the contract was signed by the insured;

(10) attestation language stating that the public

adjuster is fully bonded pursuant to State law; and

(11) full salary, fee, commission, compensation, or

other considerations the public adjuster is to receive for services.

(b) The contract may specify that the public adjuster shall be named as a co-payee on an insurer's payment of a claim.
(1) If the compensation is based on a share of the

insurance settlement, the exact percentage shall be specified.

(2) Initial expenses to be reimbursed to the public

adjuster from the proceeds of the claim payment shall be specified by type, with dollar estimates set forth in the contract and with any additional expenses first approved by the insured.

(3) Compensation provisions in a public adjuster

contract shall not be redacted in any copy of the contract provided to the Director.

(c) If the insurer, not later than 5 business days after the date on which the loss is reported to the insurer, either pays or commits in writing to pay to the insured the policy limit of the insurance policy, the public adjuster shall:
(1) not receive a commission consisting of a

percentage of the total amount paid by an insurer to resolve a claim;

(2) inform the insured that loss recovery amount

might not be increased by insurer; and

(3) be entitled only to reasonable compensation from

the insured for services provided by the public adjuster on behalf of the insured, based on the time spent on a claim and expenses incurred by the public adjuster, until the claim is paid or the insured receives a written commitment to pay from the insurer.

(d) A public adjuster shall provide the insured a written disclosure concerning any direct or indirect financial interest that the public adjuster has with any other party who is involved in any aspect of the claim, other than the salary, fee, commission, or other consideration established in the written contract with the insured, including, but not limited to, any ownership of or any compensation expected to be received from, any construction firm, salvage firm, building appraisal firm, board-up company, or any other firm that provides estimates for work, or that performs any work, in conjunction with damages caused by the insured loss on which the public adjuster is engaged. The word "firm" shall include any corporation, partnership, association, joint-stock company, or person.
(e) A public adjuster contract may not contain any contract term that:
(1) allows the public adjuster's percentage fee to be

collected when money is due from an insurance company, but not paid, or that allows a public adjuster to collect the entire fee from the first check issued by an insurance company, rather than as a percentage of each check issued by an insurance company;

(2) requires the insured to authorize an insurance

company to issue a check only in the name of the public adjuster;

(3) precludes a public adjuster or an insured from

pursuing civil remedies;

(4) includes any hold harmless agreement that

provides indemnification to the public adjuster by the insured for liability resulting from the public adjuster's negligence; or

(5) provides power of attorney by which the public

adjuster can act in the place and instead of the insured.

(f) The following provisions apply to a contract between a public adjuster and an insured:
(1) Prior to the signing of the contract, the public

adjuster shall provide the insured with a separate signed and dated disclosure document regarding the claim process that states:

"Property insurance policies obligate the insured to

present a claim to his or her insurance company for consideration. There are 3 types of adjusters that could be involved in that process. The definitions of the 3 types are as follows:

(A) "Company adjuster" means the insurance

adjusters who are employees of an insurance company. They represent the interest of the insurance company and are paid by the insurance company. They will not charge you a fee.

(B) "Independent adjuster" means the insurance

adjusters who are hired on a contract basis by an insurance company to represent the insurance company's interest in the settlement of the claim. They are paid by your insurance company. They will not charge you a fee.

(C) "Public adjuster" means the insurance

adjusters who do not work for any insurance company. They work for the insured to assist in the preparation, presentation and settlement of the claim. The insured hires them by signing a contract agreeing to pay them a fee or commission based on a percentage of the settlement, or other method of compensation.".

(2) The insured is not required to hire a public

adjuster to help the insured meet his or her obligations under the policy, but has the right to do so.

(3) The public adjuster is not a representative or

employee of the insurer.

(4) The salary, fee, commission, or other

consideration is the obligation of the insured, not the insurer, except when rights have been assigned to the public adjuster by the insured.

(g) The contracts shall be executed in duplicate to provide an original contract to the public adjuster, and an original contract to the insured. The public adjuster's original contract shall be available at all times for inspection without notice by the Director.
(h) The public adjuster shall provide the insurer with an exact copy of the contract by the insured, authorizing the public adjuster to represent the insured's interest.
(i) The public adjuster shall give the insured written notice of the insured's rights as a consumer under the law of this State.
(j) A public adjuster shall not provide services until a written contract with the insured has been executed, on a form filed with and approved by the Director. At the option of the insured, any such contract shall be voidable for 5 business days after execution. The insured may void the contract by notifying the public adjuster in writing by (i) registered or certified mail, return receipt requested, to the address shown on the contract or (ii) personally serving the notice on the public adjuster.
(k) If the insured exercises the right to rescind the contract, anything of value given by the insured under the contract will be returned to the insured within 15 business days following the receipt by the public adjuster of the cancellation notice.
(Source: P.A. 96-1332, eff. 1-1-11; 97-333, eff. 8-12-11.)

(215 ILCS 5/1580)
Sec. 1580. Escrow or trust accounts. A public adjuster who receives, accepts, or holds any funds on behalf of an insured towards the settlement of a claim for loss or damage shall deposit the funds in a non-interest bearing escrow or trust account in a financial institution that is insured by an agency of the federal government in the public adjuster's home state or where the loss occurred.
(Source: P.A. 96-1332, eff. 1-1-11.)

(215 ILCS 5/1585)
Sec. 1585. Record retention.
(a) A public adjuster shall maintain a complete record of each transaction as a public adjuster. The records required by this Section shall include the following:
(1) name of the insured;
(2) date, location and amount of the loss;
(3) a copy of the contract between the public

adjuster and insured and a copy of the separate disclosure document;

(4) name of the insurer, amount, expiration date and

number of each policy carried with respect to the loss;

(5) itemized statement of the insured's recoveries;
(6) itemized statement of all compensation received

by the public adjuster, from any source whatsoever, in connection with the loss;

(7) a register of all monies received, deposited,

disbursed, or withdrawn in connection with a transaction with an insured, including fees transfers and disbursements from a trust account and all transactions concerning all interest bearing accounts;

(8) name of public adjuster who executed the contract;
(9) name of the attorney representing the insured, if

applicable, and the name of the claims representatives of the insurance company; and

(10) evidence of financial responsibility in a format

prescribed by the Director.

(b) Records shall be maintained for at least 7 years after the termination of the transaction with an insured and shall be open to examination by the Director at all times.
(c) Records submitted to the Director in accordance with this Section that contain information identified in writing as proprietary by the public adjuster shall be treated as confidential by the Director and shall not be subject to the Freedom of Information Act.
(Source: P.A. 96-1332, eff. 1-1-11.)

(215 ILCS 5/1590)
Sec. 1590. Standards of conduct of public adjuster.
(a) A public adjuster is obligated, under his or her license, to serve with objectivity and complete loyalty for the interests of his client alone, and to render to the insured such information, counsel, and service, as within the knowledge, understanding, and opinion in good faith of the licensee, as will best serve the insured's insurance claim needs and interest.
(b) A public adjuster may not propose or attempt to propose to any person that the public adjuster represent that person while a loss-producing occurrence is continuing, nor while the fire department or its representatives are engaged at the damaged premises, nor between the hours of 7:00 p.m. and 8:00 a.m.
(c) A public adjuster shall not permit an unlicensed employee or representative of the public adjuster to conduct business for which a license is required under this Article.
(d) A public adjuster shall not have a direct or indirect financial interest in any aspect of the claim, other than the salary, fee, commission, or other consideration established in the written contract with the insured, unless full written disclosure has been made to the insured as set forth in subsection (g) of Section 1575.
(e) A public adjuster shall not acquire any interest in the salvage of property subject to the contract with the insured unless the public adjuster obtains written permission from the insured after settlement of the claim with the insurer as set forth in subsection (g) of Section 1575 of this Article.
(f) The public adjuster shall abstain from referring or directing the insured to get needed repairs or services in connection with a loss from any person, unless disclosed to the insured:
(1) with whom the public adjuster has a financial

interest; or

(2) from whom the public adjuster may receive direct

or indirect compensation for the referral.

(g) The public adjuster shall disclose to an insured if he or she has any interest or will be compensated by any construction firm, salvage firm, building appraisal firm, board-up company, or any other firm that performs any work in conjunction with damages caused by the insured loss. The word "firm" shall include any corporation, partnership, association, joint-stock company or individual as set forth in Section 1575 of this Article.
(h) Any compensation or anything of value in connection with an insured's specific loss that will be received by a public adjuster shall be disclosed by the public adjuster to the insured in writing including the source and amount of any such compensation.
(i) In all cases where the loss giving rise to the claim for which the public adjuster was retained arise from damage to a personal residence, the insurance proceeds shall be delivered to the named insured or his or her designee. Where proceeds paid by an insurance company are paid jointly to the insured and the public adjuster, the insured shall release such portion of the proceeds that are due the public adjuster within 30 calendar days after the insured's receipt of the insurance company's check, money order, draft, or release of funds. If the proceeds are not so released to the public adjuster within 30 calendar days, the insured shall provide the public adjuster with a written explanation of the reason for the delay.
(j) Public adjusters shall adhere to the following general ethical requirements:
(1) a public adjuster shall not undertake the

adjustment of any claim if the public adjuster is not competent and knowledgeable as to the terms and conditions of the insurance coverage, or which otherwise exceeds the public adjuster's current expertise;

(2) a public adjuster shall not knowingly make any

oral or written material misrepresentations or statements which are false or maliciously critical and intended to injure any person engaged in the business of insurance to any insured client or potential insured client;

(3) no public adjuster, while so licensed by the

Department, may represent or act as a company adjuster or independent adjuster on the same claim;

(4) the contract shall not be construed to prevent an

insured from pursuing any civil remedy after the 5-business day revocation or cancellation period;

(5) a public adjuster shall not enter into a contract

or accept a power of attorney that vests in the public adjuster the effective authority to choose the persons who shall perform repair work;

(6) a public adjuster shall ensure that all contracts

for the public adjuster's services are in writing and set forth all terms and conditions of the engagement; and

(7) a public adjuster shall not advance money or any

valuable consideration, except emergency services to an insured pending adjustment of a claim.

(k) A public adjuster may not agree to any loss settlement without the insured's knowledge and consent and shall, upon the insured's request, provide the insured with a document setting forth the scope, amount, and value of the damages prior to request by the insured for authority to settle the loss.
(l) A public adjuster shall not provide legal advice or representation to the insured or engage in the unauthorized practice of law.
(m) A public adjuster shall not represent that he or she is a representative of an insurance company, a fire department, or the State of Illinois, that he or she is a fire investigator, that his or her services are required for the insured to submit a claim to the insured's insurance company, or that he or she may provide legal advice or representation to the insured. A public adjuster may represent that he or she has been licensed by the State of Illinois.
(Source: P.A. 96-1332, eff. 1-1-11.)

(215 ILCS 5/1595)
Sec. 1595. Reporting of actions.
(a) The public adjuster shall report to the Director any administrative action taken against the public adjuster in another jurisdiction or by another governmental agency in this State within 30 days of the final disposition of the matter. This report shall include a copy of the order, consent to order, or other relevant legal documents.
(b) Within 30 days of the initial pretrial hearing date, the public adjuster shall report to the Director any criminal prosecution of the public adjuster taken in any jurisdiction. The report shall include a copy of the initial complaint filed, the order resulting from the hearing, and any other relevant legal documents.
(Source: P.A. 96-1332, eff. 1-1-11.)

(215 ILCS 5/1600)
Sec. 1600. Examinations.
(a) The Director shall have the power to examine any applicant or any person licensed or registered pursuant to this Article.
(b) Every person being examined and its officers, directors, and members must provide to the Director convenient and free access, at all reasonable hours, to all books, records, documents, and other papers relating to its public adjusting affairs. The officers, directors, members, and employees must facilitate and aid in such examinations so far as it is in their power to do so.
(c) Examiners may be designated by the Director. Such examiners shall make their reports to the Director pursuant to this Section. Any report alleging substantive violations shall be in writing and shall be based upon the facts ascertained from the books, records, documents, papers, and other evidence obtained by the examiners or ascertained from the testimony of the officers, directors, members, or other individuals examined under oath or ascertained by notarized affidavits received by the examiners. The reports shall be verified by the examiners.
(Source: P.A. 96-1332, eff. 1-1-11.)

(215 ILCS 5/1605)
Sec. 1605. Injunctive relief. Any person who acts as or holds himself out to be a public adjuster without holding a valid and current license to do so is hereby declared to be inimical to the public welfare and to constitute a public nuisance. The Director may report such practice to the Attorney General of the State of Illinois whose duty it is to apply forthwith by complaint on relation of the Director in the name of the people of the State of Illinois, as plaintiff, for injunctive relief in the circuit court of the county where such practice occurred to enjoin the person from engaging in such practice; and upon the filing of a verified petition in such court, the court, if satisfied by affidavit or otherwise that the person has been engaged in such practice without a valid and current license to do so, may enter a temporary restraining order without notice or bond enjoining the defendant from such further practice. A copy of the verified complaint shall be served upon the defendant and the proceedings shall thereafter be conducted as in other civil cases. If it is established that the defendant has been or is engaged in such unlawful practice, then the court may enter an order or judgment perpetually enjoining the defendant from such further practice. In all proceedings hereunder, the court, in its discretion, may apportion the costs among the parties interested in the action, including the costs of filing the complaint, service of process, witness fees and expenses, court reporter charges, and reasonable attorney fees. In case of violation of any injunctive order entered under the provisions of this Section, the court may try and punish the offender for contempt of court. Such injunction proceedings shall be in addition to, and not in lieu of, all penalties and other remedies.
(Source: P.A. 96-1332, eff. 1-1-11.)

(215 ILCS 5/1610)
Sec. 1610. Additional penalties. In addition to any other penalty set forth in this Article, any person violating Section 1605 of this Code shall be guilty of a Class A misdemeanor and any person misappropriating or converting any monies collected as a public adjuster, whether licensed or not, shall be guilty of a Class 4 felony.
(Source: P.A. 96-1332, eff. 1-1-11.)

(215 ILCS 5/1615)
Sec. 1615. Rules. The Director shall promulgate reasonable rules as are necessary or proper to carry out the purposes of this Article.
(Source: P.A. 96-1332, eff. 1-1-11.)






215 ILCS 93/ - Small Employer Health Insurance Rating Act.

(215 ILCS 93/1)
Sec. 1. Short title. This Act may be cited as the Small Employer Health Insurance Rating Act.
(Source: P.A. 91-510, eff. 1-1-00.)

(215 ILCS 93/5)
Sec. 5. Purpose. The legislature recognizes that all too often, small employers are forced to increase employee co-pays and deductibles or drop health insurance coverage altogether because of unexpected rate increases as a result of one major medical problem. It is the intent of this Act to improve the efficiency and fairness of the small group health insurance marketplace.
(Source: P.A. 91-510, eff. 1-1-00.)

(215 ILCS 93/10)
Sec. 10. Definitions. For purposes of this Act:
"Actuarial certification" means a written statement by a member of the American Academy of Actuaries or other individual acceptable to the Director that a small employer carrier is in compliance with the provisions of Section 25 of this Act, based upon an examination which includes a review of the appropriate records and of the actuarial assumptions and methods utilized by the small employer carrier in establishing premium rates for the applicable health benefit plans.
"Base premium rate" means for each class of business as to a rating period, the lowest premium rate charged or which could be charged under a rating system for that class of business by the small employer carrier to small employers with similar case characteristics for health benefit plans with the same or similar coverage.
"Carrier" means any entity which provides health insurance in this State. For the purposes of this Act, carrier includes a licensed insurance company, a prepaid hospital or medical service plan, a health maintenance organization, or any other entity providing a plan of health insurance or health benefits subject to state insurance regulation.
"Case characteristics" means demographic, geographic or other objective characteristics of a small employer, that are considered by the small employer carrier, in the determination of premium rates for the small employer. Claim experience, health status, and duration of coverage shall not be characteristics for the purposes of the Small Employer Health Insurance Rating Act.
"Class of business" means all or a separate grouping of small employers established pursuant to Section 20.
"Director" means the Director of Insurance.
"Department" means the Department of Insurance.
"Health benefit plan" or "plan" shall mean any hospital or medical expense-incurred policy, hospital or medical service plan contract, or health maintenance organization subscriber contract. Health benefit plan shall not include individual, accident-only, credit, dental, vision, medicare supplement, hospital indemnity, long term care, specific disease, stop loss or disability income insurance, coverage issued as a supplement to liability insurance, workers' compensation or similar insurance, or automobile medical payment insurance.
"Index rate" means, for each class of business as to a rating period for small employers with similar case characteristics, the arithmetic mean of the applicable base premium rate and the corresponding highest premium rate.
"Late enrollee" has the meaning given that term in the Illinois Health Insurance Portability and Accountability Act.
"New business premium rate" means, for each class of business as to a rating period, the lowest premium rate charged or offered or which could have been charged or offered by the small employer carrier to small employers with similar case characteristics for newly issued health benefit plans with the same or similar coverage.
"Objective characteristics" means measurable or observable phenomena. An example of a measurable characteristic would be the number of employees who were late enrollees. Examples of observable characteristics would be geographic location of the employer or gender of the employee.
"Premium" means all monies paid by a small employer and eligible employees as a condition of receiving coverage from a small employer carrier, including any fees or other contributions associated with the health benefit plan.
"Rating period" means the calendar period for which premium rates established by a small employer carrier are assumed to be in effect.
"Small employer" has the meaning given that term in the Illinois Health Insurance Portability and Accountability Act.
"Small employer carrier" means a carrier that offers health benefit plans covering employees of one or more small employers in this State.
(Source: P.A. 91-510, eff. 1-1-00.)

(215 ILCS 93/15)
Sec. 15. Applicability and scope. This Act shall apply to each health benefit plan for a small employer that is delivered, issued for delivery, renewed, or continued in this State after July 1, 2000. For purposes of this Section, the date a plan is continued shall be the first rating period which commences after July 1, 2000. The Act shall apply to any such health benefit plan which provides coverage to employees of a small employer, except that the Act shall not apply to individual health insurance policies.
(Source: P.A. 91-510, eff. 1-1-00; 92-16, eff. 6-28-01.)

(215 ILCS 93/20)
Sec. 20. Establishment of Class of Business.
(a) A small employer carrier may establish a separate class of business only to reflect substantial differences in expected claims experience or administrative costs related to the following reasons:
(1) the small employer carrier uses more than one

type of system for the marketing and sale of health benefit plans to small employers;

(2) the small employer carrier has acquired a class

of business from another small employer carrier; or

(3) the small employer carrier provides coverage to

one or more association groups.

(b) A small employer carrier may establish up to 4 separate classes of business under subsection (a).
(c) The Director may approve the establishment of additional classes of business upon application to the Director and a finding by the Director that such action would enhance the efficiency and fairness of the small employer marketplace.
(Source: P.A. 91-510, eff. 1-1-00.)

(215 ILCS 93/25)
Sec. 25. Premium Rates.
(a) Premium rates for health benefit plans subject to this Act shall be subject to all of the following provisions:
(1) The index rate for a rating period for any class

of business shall not exceed the index rate for any other class of business by more than 20%.

(2) For a class of business, the premium rates

charged during a rating period to small employers with similar case characteristics for the same or similar coverage, or the rates that could be charged to such employers under the rating system for that class of business, shall not vary from the index rate by more than 25% of the index rate.

(3) The percentage increase in the premium rate

charged to a small employer for a new rating period shall not exceed the sum of the following:

(A) the percentage change in the new business

premium rate measured from the first day of the prior rating period to the first day of the new rating period. In the case of a health benefit plan into which the small employer carrier is no longer enrolling new small employers, the small employer carrier shall use the percentage change in the base premium rate;

(B) an adjustment, not to exceed 15% annually and

adjusted pro rata for rating periods of less than one year, due to claim experience, health status, or duration of coverage of the employees or dependents of the small employer as determined from the small employer carrier's rate manual for the class of business; and

(C) any adjustment due to change in coverage or

change in the case characteristics of the small employer as determined from the small employer carrier's rate manual for the class of business.

(4) Adjustments in rates for a new rating period due

to claim experience, health status and duration of coverage shall not be charged to individual employees or dependents. Any such adjustment shall be applied uniformly to the rates charged for all employees and dependents of the small employer.

(5) In the case of health benefit plans delivered or

issued for delivery prior to the effective date of this Act, a premium rate for a rating period may exceed the ranges set forth in items (1) and (2) of subsection (a) for a period of 3 years following the effective date of this Act. In such case, the percentage increase in the premium rate charged to a small employer for a new rating period shall not exceed the sum of the following:

(A) the percentage change in the new business

premium rate measured from the first day of the prior rating period to the first day of the new rating period; in the case of a class of business into which the small employer carrier is no longer enrolling new small employes, the small employer carrier shall use the percentage change in the base premium rate, provided that such change does not exceed, on a percentage basis, the change in the new business premium rate for the most similar class of business into which the small employer carrier is actively enrolling new small employers; and

(B) any adjustment due to change in coverage or

change in the case characteristics of the small employer as determined from the carrier's rate manual for the class of business.

(6) Small employer carriers shall apply rating

factors, including case characteristics, consistently with respect to all small employers in a class of business. A small employer carrier shall treat all health benefit plans issued or renewed in the same calendar month as having the same rating period.

(7) For the purposes of this subsection, a health

benefit plan that contains a restricted network provision shall not be considered similar coverage to a health benefit plan that does not contain such a provision, provided that the restriction of benefits to network providers results in substantial differences in claim costs.

(b) A small employer carrier shall not transfer a small employer involuntarily into or out of a class of business. A small employer carrier shall not offer to transfer a small employer into or out of a class of business unless such offer is made to transfer all small employers in the class of business without regard to case characteristics, claim experience, health status or duration of coverage since issue.
(Source: P.A. 91-510, eff. 1-1-00.)

(215 ILCS 93/30)
Sec. 30. Rating and underwriting records.
(a) A small employer carrier shall maintain at its principal place of business a complete and detailed description of its rating practices and renewal underwriting practices, including information and documentation that demonstrates that its rating methods and practices are based upon commonly accepted actuarial assumptions and are in accordance with sound actuarial principles.
(b) A small employer carrier shall file with the Director annually on or before May 15, an actuarial certification certifying that the carrier is in compliance with this Act, and that the rating methods of the small employer carrier are actuarially sound. Such certification shall be in a form and manner, and shall contain such information, as specified by the Director. A copy of the certification shall be retained by the small employer carrier at its principal place of business for a period of three years from the date of certification. This shall include any work papers prepared in support of the actuarial certification.
(c) A small employer carrier shall make the information and documentation described in subsection (a) available to the Director upon request. Except in cases of violations of this Act, the information shall be considered proprietary and trade secret information and shall not be subject to disclosure by the Director to persons outside of the Department except as agreed to by the small employer carrier or as ordered by a court of competent jurisdiction.
(Source: P.A. 91-510, eff. 1-1-00.)

(215 ILCS 93/35)
Sec. 35. Suspension of Rate Requirements. The Director may suspend all or any part of Section 25 as to the premium rates applicable to one or more small employers for one or more rating periods upon a filing by the small employer carrier and a finding by the Director that either the suspension is reasonable in light of the financial viability of the carrier or the suspension would enhance the efficiency and fairness of the small employer health insurance marketplace.
(Source: P.A. 91-510, eff. 1-1-00.)

(215 ILCS 93/40)
Sec. 40. Director's Regulatory Authority. The Director may adopt and promulgate rules and regulations to carry out the provisions of this Act.
(Source: P.A. 91-510, eff. 1-1-00.)

(215 ILCS 93/99)
Sec. 99. Effective date. This Act takes effect January 1, 2000.
(Source: P.A. 91-510, eff. 1-1-00.)



215 ILCS 97/ - Illinois Health Insurance Portability and Accountability Act.

(215 ILCS 97/1)
Sec. 1. Short title. This Act may be cited as the Illinois Health Insurance Portability and Accountability Act.
(Source: P.A. 90-30, eff. 7-1-97.)

(215 ILCS 97/5)
Sec. 5. Definitions.
"Affiliate" means a person that directly, or indirectly through one or more intermediaries, controls, is controlled by, or is under common control with the person specified.
"Beneficiary" has the meaning given such term under Section 3(8) of the Employee Retirement Income Security Act of 1974.
"Bona fide association" means, with respect to health insurance coverage offered in a State, an association which:
(1) has been actively in existence for at least 5

years;

(2) has been formed and maintained in good faith for

purposes other than obtaining insurance;

(3) does not condition membership in the association

on any health status-related factor relating to an individual (including an employee of an employer or a dependent of an employee);

(4) makes health insurance coverage offered through

the association available to all members regardless of any health status-related factor relating to such members (or individuals eligible for coverage through a member);

(5) does not make health insurance coverage offered

through the association available other than in connection with a member of the association; and

(6) meets such additional requirements as may be

imposed under State law.

"Church plan" has the meaning given that term under Section 3(33) of the Employee Retirement Income Security Act of 1974.
"COBRA continuation provision" means any of the following:
(1) Section 4980B of the Internal Revenue Code of

1986, other than subsection (f)(1) of that Section insofar as it relates to pediatric vaccines.

(2) Part 6 of subtitle B of title I of the Employee

Retirement Income Security Act of 1974, other than Section 609 of that Act.

(3) Title XXII of federal Public Health Service Act.
"Control" means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting securities, the holding of policyholders' proxies by contract other than a commercial contract for goods or non-management services, or otherwise, unless the power is solely the result of an official position with or corporate office held by the person. Control is presumed to exist if any person, directly or indirectly, owns, controls, holds with the power to vote, or holds shareholders' proxies representing 10% or more of the voting securities of any other person or holds or controls sufficient policyholders' proxies to elect the majority of the board of directors of the domestic company. This presumption may be rebutted by a showing made in a manner as the Secretary may provide by rule. The Secretary may determine, after furnishing all persons in interest notice and opportunity to be heard and making specific findings of fact to support such determination, that control exists in fact, notwithstanding the absence of a presumption to that effect.
"Department" means the Department of Insurance.
"Employee" has the meaning given that term under Section 3(6) of the Employee Retirement Income Security Act of 1974.
"Employer" has the meaning given that term under Section 3(5) of the Employee Retirement Income Security Act of 1974, except that the term shall include only employers of 2 or more employees.
"Enrollment date" means, with respect to an individual covered under a group health plan or group health insurance coverage, the date of enrollment of the individual in the plan or coverage, or if earlier, the first day of the waiting period for enrollment.
"Federal governmental plan" means a governmental plan established or maintained for its employees by the government of the United States or by any agency or instrumentality of that government.
"Governmental plan" has the meaning given that term under Section 3(32) of the Employee Retirement Income Security Act of 1974 and any federal governmental plan.
"Group health insurance coverage" means, in connection with a group health plan, health insurance coverage offered in connection with the plan.
"Group health plan" means an employee welfare benefit plan (as defined in Section 3(1) of the Employee Retirement Income Security Act of 1974) to the extent that the plan provides medical care (as defined in paragraph (2) of that Section and including items and services paid for as medical care) to employees or their dependents (as defined under the terms of the plan) directly or through insurance, reimbursement, or otherwise.
"Health insurance coverage" means benefits consisting of medical care (provided directly, through insurance or reimbursement, or otherwise and including items and services paid for as medical care) under any hospital or medical service policy or certificate, hospital or medical service plan contract, or health maintenance organization contract offered by a health insurance issuer.
"Health insurance issuer" means an insurance company, insurance service, or insurance organization (including a health maintenance organization, as defined herein) which is licensed to engage in the business of insurance in a state and which is subject to Illinois law which regulates insurance (within the meaning of Section 514(b)(2) of the Employee Retirement Income Security Act of 1974). The term does not include a group health plan.
"Health maintenance organization (HMO)" means:
(1) a Federally qualified health maintenance

organization (as defined in Section 1301(a) of the Public Health Service Act.);

(2) an organization recognized under State law as a

health maintenance organization; or

(3) a similar organization regulated under State law

for solvency in the same manner and to the same extent as such a health maintenance organization.

"Individual health insurance coverage" means health insurance coverage offered to individuals in the individual market, but does not include short-term limited duration insurance.
"Individual market" means the market for health insurance coverage offered to individuals other than in connection with a group health plan.
"Large employer" means, in connection with a group health plan with respect to a calendar year and a plan year, an employer who employed an average of at least 51 employees on business days during the preceding calendar year and who employs at least 2 employees on the first day of the plan year.
(1) Application of aggregation rule for large

employers. All persons treated as a single employer under subsection (b), (c), (m), or (o) of Section 414 of the Internal Revenue Code of 1986 shall be treated as one employer.

(2) Employers not in existence in preceding year. In

the case of an employer which was not in existence throughout the preceding calendar year, the determination of whether the employer is a large employer shall be based on the average number of employees that it is reasonably expected the employer will employ on business days in the current calendar year.

(3) Predecessors. Any reference in this Act to an

employer shall include a reference to any predecessor of such employer.

"Large group market" means the health insurance market under which individuals obtain health insurance coverage (directly or through any arrangement) on behalf of themselves (and their dependents) through a group health plan maintained by a large employer.
"Late enrollee" means with respect to coverage under a group health plan, a participant or beneficiary who enrolls under the plan other than during:
(1) the first period in which the individual is

eligible to enroll under the plan; or

(2) a special enrollment period under subsection (F)

of Section 20.

"Medical care" means amounts paid for:
(1) the diagnosis, cure, mitigation, treatment, or

prevention of disease, or amounts paid for the purpose of affecting any structure or function of the body;

(2) amounts paid for transportation primarily for and

essential to medical care referred to in item (1); and

(3) amounts paid for insurance covering medical care

referred to in items (1) and (2).

"Nonfederal governmental plan" means a governmental plan that is not a federal governmental plan.
"Network plan" means health insurance coverage of a health insurance issuer under which the financing and delivery of medical care (including items and services paid for as medical care) are provided, in whole or in part, through a defined set of providers under contract with the issuer.
"Participant" has the meaning given that term under Section 3(7) of the Employee Retirement Income Security Act of 1974.
"Person" means an individual, a corporation, a partnership, an association, a joint stock company, a trust, an unincorporated organization, any similar entity, or any combination of the foregoing acting in concert, but does not include any securities broker performing no more than the usual and customary broker's function or joint venture partnership exclusively engaged in owning, managing, leasing, or developing real or tangible personal property other than capital stock.
"Placement" or being "placed" for adoption, in connection with any placement for adoption of a child with any person, means the assumption and retention by the person of a legal obligation for total or partial support of the child in anticipation of adoption of the child. The child's placement with the person terminates upon the termination of the legal obligation.
"Plan sponsor" has the meaning given that term under Section 3(16)(B) of the Employee Retirement Income Security Act of 1974.
"Preexisting condition exclusion" means, with respect to coverage, a limitation or exclusion of benefits relating to a condition based on the fact that the condition was present before the date of enrollment for such coverage, whether or not any medical advice, diagnosis, care, or treatment was recommended or received before such date.
"Small employer" means, in connection with a group health plan with respect to a calendar year and a plan year, an employer who employed an average of at least 2 but not more than 50 employees on business days during the preceding calendar year and who employs at least 2 employees on the first day of the plan year.
(1) Application of aggregation rule for small

employers. All persons treated as a single employer under subsection (b), (c), (m), or (o) of Section 414 of the Internal Revenue Code of 1986 shall be treated as one employer.

(2) Employers not in existence in preceding year. In

the case of an employer which was not in existence throughout the preceding calendar year, the determination of whether the employer is a small employer shall be based on the average number of employees that it is reasonably expected the employer will employ on business days in the current calendar year.

(3) Predecessors. Any reference in this Act to a

small employer shall include a reference to any predecessor of that employer.

"Small group market" means the health insurance market under which individuals obtain health insurance coverage (directly or through any arrangement) on behalf of themselves (and their dependents) through a group health plan maintained by a small employer.
"State" means each of the several States, the District of Columbia, Puerto Rico, the Virgin Islands, Guam, American Samoa, and the Northern Mariana Islands.
"Waiting period" means with respect to a group health plan and an individual who is a potential participant or beneficiary in the plan, the period of time that must pass with respect to the individual before the individual is eligible to be covered for benefits under the terms of the plan.
(Source: P.A. 94-502, eff. 8-8-05.)

(215 ILCS 97/15)
Sec. 15. Applicability and scope. This Act applies to all health insurance policies and all health service contracts issued, renewed, or delivered for issuance or renewal in this State by a health insurance issuer after the effective date of this Act. Unless otherwise specifically provided by this Act, the standards and requirements imposed by this Act shall supersede and replace any and all conflicting, inconsistent or less restrictive standards or requirements contained in the Illinois Insurance Code, the Health Maintenance Organization Act, the Limited Health Service Organization Act, and the Voluntary Health Services Plans Act.
(Source: P.A. 90-30, eff. 7-1-97.)

(215 ILCS 97/20)
Sec. 20. Increased portability through limitation on preexisting condition exclusions.
(A) Limitation of preexisting condition exclusion period; crediting for periods of previous coverage. Subject to subsection (D), a group health plan, and a health insurance issuer offering group health insurance coverage, may, with respect to a participant or beneficiary, impose a preexisting condition exclusion only if:
(1) the exclusion relates to a condition (whether

physical or mental), regardless of the cause of the condition, for which medical advice, diagnosis, care, or treatment was recommended or received within the 6-month period ending on the enrollment date;

(2) the exclusion extends for a period of not more

than 12 months (or 18 months in the case of a late enrollee) after the enrollment date; and

(3) the period of any such preexisting condition

exclusion is reduced by the aggregate of the periods of creditable coverage (if any, as defined in subsection (C)(1)) applicable to the participant or beneficiary as of the enrollment date.

(B) Preexisting condition exclusion. A group health plan, and health insurance issuer offering group health insurance coverage, may not impose any preexisting condition exclusion relating to pregnancy as a preexisting condition.
Genetic information shall not be treated as a condition described in subsection (A)(1) in the absence of a diagnosis of the condition related to such information.
(C) Rules relating to crediting previous coverage.
(1) Creditable coverage defined. For purposes of

this Act, the term "creditable coverage" means, with respect to an individual, coverage of the individual under any of the following:

(a) A group health plan.
(b) Health insurance coverage.
(c) Part A or part B of title XVIII of the Social

Security Act.

(d) Title XIX of the Social Security Act, other

than coverage consisting solely of benefits under Section 1928.

(e) Chapter 55 of title 10, United States Code.
(f) A medical care program of the Indian Health

Service or of a tribal organization.

(g) A State health benefits risk pool.
(h) A health plan offered under chapter 89 of

title 5, United States Code.

(i) A public health plan (as defined in

regulations).

(j) A health benefit plan under Section 5(e) of

the Peace Corps Act (22 U.S.C. 2504(e)).

(k) Title XXI of the federal Social Security Act,

State Children's Health Insurance Program.

Such term does not include coverage consisting solely

of coverage of excepted benefits.

(2) Excepted benefits. For purposes of this Act, the

term "excepted benefits" means benefits under one or more of the following:

(a) Benefits not subject to requirements:
(i) Coverage only for accident, or disability

income insurance, or any combination thereof.

(ii) Coverage issued as a supplement to

liability insurance.

(iii) Liability insurance, including general

liability insurance and automobile liability insurance.

(iv) Workers' compensation or similar

insurance.

(v) Automobile medical payment insurance.
(vi) Credit-only insurance.
(vii) Coverage for on-site medical clinics.
(viii) Other similar insurance coverage,

specified in regulations, under which benefits for medical care are secondary or incidental to other insurance benefits.

(b) Benefits not subject to requirements if

offered separately:

(i) Limited scope dental or vision benefits.
(ii) Benefits for long-term care, nursing

home care, home health care, community-based care, or any combination thereof.

(iii) Such other similar, limited benefits as

are specified in rules.

(c) Benefits not subject to requirements if

offered, as independent, noncoordinated benefits:

(i) Coverage only for a specified disease or

illness.

(ii) Hospital indemnity or other fixed

indemnity insurance.

(d) Benefits not subject to requirements if

offered as separate insurance policy. Medicare supplemental health insurance (as defined under Section 1882(g)(1) of the Social Security Act), coverage supplemental to the coverage provided under chapter 55 of title 10, United States Code, and similar supplemental coverage provided to coverage under a group health plan.

(3) Not counting periods before significant breaks in

coverage.

(a) In general. A period of creditable coverage

shall not be counted, with respect to enrollment of an individual under a group health plan, if, after such period and before the enrollment date, there was a 63-day period during all of which the individual was not covered under any creditable coverage.

(b) Waiting period not treated as a break in

coverage. For purposes of subparagraph (a) and subsection (D)(3), any period that an individual is in a waiting period for any coverage under a group health plan (or for group health insurance coverage) or is in an affiliation period (as defined in subsection (G)(2)) shall not be taken into account in determining the continuous period under subparagraph (a).

(4) Method of crediting coverage.
(a) Standard method. Except as otherwise

provided under subparagraph (b), for purposes of applying subsection (A)(3), a group health plan, and a health insurance issuer offering group health insurance coverage, shall count a period of creditable coverage without regard to the specific benefits covered during the period.

(b) Election of alternative method. A group

health plan, or a health insurance issuer offering group health insurance, may elect to apply subsection (A)(3) based on coverage of benefits within each of several classes or categories of benefits specified in regulations rather than as provided under subparagraph (a). Such election shall be made on a uniform basis for all participants and beneficiaries. Under such election a group health plan or issuer shall count a period of creditable coverage with respect to any class or category of benefits if any level of benefits is covered within such class or category.

(c) Plan notice. In the case of an election with

respect to a group health plan under subparagraph (b) (whether or not health insurance coverage is provided in connection with such plan), the plan shall:

(i) prominently state in any disclosure

statements concerning the plan, and state to each enrollee at the time of enrollment under the plan, that the plan has made such election; and

(ii) include in such statements a description

of the effect of this election.

(d) Issuer notice. In the case of an election

under subparagraph (b) with respect to health insurance coverage offered by an issuer in the small or large group market, the issuer:

(i) shall prominently state in any disclosure

statements concerning the coverage, and to each employer at the time of the offer or sale of the coverage, that the issuer has made such election; and

(ii) shall include in such statements a

description of the effect of such election.

(5) Establishment of period. Periods of creditable

coverage with respect to an individual shall be established through presentation or certifications described in subsection (E) or in such other manner as may be specified in regulations.

(D) Exceptions:
(1) Exclusion not applicable to certain newborns.

Subject to paragraph (3), a group health plan, and a health insurance issuer offering group health insurance coverage, may not impose any preexisting condition exclusion in the case of an individual who, as of the last day of the 30-day period beginning with the date of birth, is covered under creditable coverage.

(2) Exclusion not applicable to certain adopted

children. Subject to paragraph (3), a group health plan, and a health insurance issuer offering group health insurance coverage, may not impose any preexisting condition exclusion in the case of a child who is adopted or placed for adoption before attaining 18 years of age and who, as of the last day of the 30-day period beginning on the date of the adoption or placement for adoption, is covered under creditable coverage.

The previous sentence shall not apply to coverage

before the date of such adoption or placement for adoption.

(3) Loss if break in coverage. Paragraphs (1) and

(2) shall no longer apply to an individual after the end of the first 63-day period during all of which the individual was not covered under any creditable coverage.

(E) Certifications and disclosure of coverage.
(1) Requirement for Certification of Period of

Creditable Coverage.

(a) A group health plan, and a health insurance

issuer offering group health insurance coverage, shall provide the certification described in subparagraph (b):

(i) at the time an individual ceases to be

covered under the plan or otherwise becomes covered under a COBRA continuation provision;

(ii) in the case of an individual becoming

covered under such a provision, at the time the individual ceases to be covered under such provision; and

(iii) on the request on behalf of an

individual made not later than 24 months after the date of cessation of the coverage described in clause (i) or (ii), whichever is later.

The certification under clause (i) may be provided,

to the extent practicable, at a time consistent with notices required under any applicable COBRA continuation provision.

(b) The certification described in this

subparagraph is a written certification of:

(i) the period of creditable coverage of the

individual under such plan and the coverage (if any) under such COBRA continuation provision; and

(ii) the waiting period (if any) (and

affiliation period, if applicable) imposed with respect to the individual for any coverage under such plan.

(c) To the extent that medical care under a group

health plan consists of group health insurance coverage, the plan is deemed to have satisfied the certification requirement under this paragraph if the health insurance issuer offering the coverage provides for such certification in accordance with this paragraph.

(2) Disclosure of information on previous benefits.

In the case of an election described in subsection (C)(4)(b) by a group health plan or health insurance issuer, if the plan or issuer enrolls an individual for coverage under the plan and the individual provides a certification of coverage of the individual under paragraph (1):

(a) upon request of such plan or issuer, the

entity which issued the certification provided by the individual shall promptly disclose to such requesting plan or issuer information on coverage of classes and categories of health benefits available under such entity's plan or coverage; and

(b) such entity may charge the requesting plan or

issuer for the reasonable cost of disclosing such information.

(3) Rules. The Department shall establish rules to

prevent an entity's failure to provide information under paragraph (1) or (2) with respect to previous coverage of an individual from adversely affecting any subsequent coverage of the individual under another group health plan or health insurance coverage.

(4) Treatment of certain plans as group health plan

for notice provision. A program under which creditable coverage described in subparagraph (c), (d), (e), or (f) of Section 20(C)(1) is provided shall be treated as a group health plan for purposes of this Section.

(F) Special enrollment periods.
(1) Individuals losing other coverage. A group

health plan, and a health insurance issuer offering group health insurance coverage in connection with a group health plan, shall permit an employee who is eligible, but not enrolled, for coverage under the terms of the plan (or a dependent of such an employee if the dependent is eligible, but not enrolled, for coverage under such terms) to enroll for coverage under the terms of the plan if each of the following conditions is met:

(a) The employee or dependent was covered under a

group health plan or had health insurance coverage at the time coverage was previously offered to the employee or dependent.

(b) The employee stated in writing at such time

that coverage under a group health plan or health insurance coverage was the reason for declining enrollment, but only if the plan sponsor or issuer (if applicable) required such a statement at such time and provided the employee with notice of such requirement (and the consequences of such requirement) at such time.

(c) The employee's or dependent's coverage

described in subparagraph (a):

(i) was under a COBRA continuation provision

and the coverage under such provision was exhausted; or

(ii) was not under such a provision and

either the coverage was terminated as a result of loss of eligibility for the coverage (including as a result of legal separation, divorce, death, termination of employment, or reduction in the number of hours of employment) or employer contributions towards such coverage were terminated.

(d) Under the terms of the plan, the employee

requests such enrollment not later than 30 days after the date of exhaustion of coverage described in subparagraph (c)(i) or termination of coverage or employer contributions described in subparagraph (c)(ii).

(2) For dependent beneficiaries.
(a) In general. If:
(i) a group health plan makes coverage

available with respect to a dependent of an individual,

(ii) the individual is a participant under

the plan (or has met any waiting period applicable to becoming a participant under the plan and is eligible to be enrolled under the plan but for a failure to enroll during a previous enrollment period), and

(iii) a person becomes such a dependent of

the individual through marriage, birth, or adoption or placement for adoption,

then the group health plan shall provide for a

dependent special enrollment period described in subparagraph (b) during which the person (or, if not otherwise enrolled, the individual) may be enrolled under the plan as a dependent of the individual, and in the case of the birth or adoption of a child, the spouse of the individual may be enrolled as a dependent of the individual if such spouse is otherwise eligible for coverage.

(b) Dependent special enrollment period. A

dependent special enrollment period under this subparagraph shall be a period of not less than 30 days and shall begin on the later of:

(i) the date dependent coverage is made

available; or

(ii) the date of the marriage, birth, or

adoption or placement for adoption (as the case may be) described in subparagraph (a)(iii).

(c) No waiting period. If an individual seeks to

enroll a dependent during the first 30 days of such a dependent special enrollment period, the coverage of the dependent shall become effective:

(i) in the case of marriage, not later than

the first day of the first month beginning after the date the completed request for enrollment is received;

(ii) in the case of a dependent's birth, as

of the date of such birth; or

(iii) in the case of a dependent's adoption

or placement for adoption, the date of such adoption or placement for adoption.

(G) Use of affiliation period by HMOs as alternative to preexisting condition exclusion.
(1) In general. A health maintenance organization

which offers health insurance coverage in connection with a group health plan and which does not impose any pre-existing condition exclusion allowed under subsection (A) with respect to any particular coverage option may impose an affiliation period for such coverage option, but only if:

(a) such period is applied uniformly without

regard to any health status-related factors; and

(b) such period does not exceed 2 months (or 3

months in the case of a late enrollee).

(2) Affiliation period.
(a) Defined. For purposes of this Act, the term

"affiliation period" means a period which, under the terms of the health insurance coverage offered by the health maintenance organization, must expire before the health insurance coverage becomes effective. The organization is not required to provide health care services or benefits during such period and no premium shall be charged to the participant or beneficiary for any coverage during the period.

(b) Beginning. Such period shall begin on the

enrollment date.

(c) Runs concurrently with waiting periods. An

affiliation period under a plan shall run concurrently with any waiting period under the plan.

(3) Alternative methods. A health maintenance

organization described in paragraph (1) may use alternative methods, from those described in such paragraph, to address adverse selection as approved by the Department.

(Source: P.A. 90-30, eff. 7-1-97; 90-736, eff. 8-12-98.)

(215 ILCS 97/25)
Sec. 25. Prohibiting discrimination against individual participants.
(A) In eligibility to enroll.
(1) In general. Subject to paragraph (2), a group

health plan, and a health insurance issuer offering group health insurance coverage in connection with a group health plan, may not establish rules for eligibility (including continued eligibility) of any individual to enroll under the terms of the plan based on any of the following health status-related factors in relation to the individual or a dependent of the individual:

(a) Health status.
(b) Medical condition (including both physical

and mental illnesses).

(c) Claims experience.
(d) Receipt of health care.
(e) Medical history.
(f) Genetic information.
(g) Evidence of insurability (including

conditions arising out of acts of domestic violence).

(h) Disability.
(2) No application to benefits or exclusions. To the

extent consistent with Section 20, the provisions of paragraph (1) shall not be construed:

(a) to require a group health plan, or group

health insurance coverage, to provide particular benefits other than those provided under the terms of such plan or coverage; or

(b) to prevent such a plan or coverage from

establishing limitations or restrictions on the amount, level, extent, or nature of the benefits or coverage for similarly situated individuals enrolled in the plan or coverage.

(3) Construction. For purposes of paragraph (1),

rules for eligibility to enroll under a plan include rules defining any applicable waiting periods for such enrollment.

(B) In premium contributions.
(1) In general. A group health plan, and a health

insurance issuer offering health insurance coverage in connection with a group health plan, may not require any individual (as a condition of enrollment or continued enrollment under the plan) to pay a premium or contribution which is greater than such premium or contribution for a similarly situated individual enrolled in the plan on the basis of any health status-related factor in relation to the individual or to an individual enrolled under the plan as a dependent of the individual.

(2) Construction. Nothing in paragraph (1) shall be

construed:

(a) to restrict the amount that an employer may

be charged for coverage under a group health plan; or

(b) to prevent a group health plan, and a health

insurance issuer offering group health insurance coverage, from establishing premium discounts or rebates or modifying otherwise applicable copayments or deductibles in return for adherence to programs of health promotion and disease prevention.

(Source: P.A. 90-30, eff. 7-1-97.)

(215 ILCS 97/30)
Sec. 30. Guaranteed renewability of coverage for employers in the group market.
(A) In general. Except as provided in this Section, if a health insurance issuer offers health insurance coverage in the small or large group market in connection with a group health plan, the issuer must renew or continue in force such coverage at the option of the plan sponsor of the plan.
(B) General exceptions. A health insurance issuer may nonrenew or discontinue health insurance coverage offered in connection with a group health plan in the small or large group market based only on one or more of the following:
(1) Nonpayment of premiums. The plan sponsor has

failed to pay premiums or contributions in accordance with the terms of the health insurance coverage or the issuer has not received timely premium payments.

(2) Fraud. The plan sponsor has performed an act or

practice that constitutes fraud or made an intentional misrepresentation of material fact under the terms of the coverage.

(3) Violation of participation or contribution rules.

The plan sponsor has failed to comply with a material plan provision relating to employer contribution or group participation rules, as permitted under Section 40(D) in the case of the small group market or pursuant to applicable State law in the case of the large group market.

(4) Termination of coverage. The issuer is ceasing

to offer coverage in such market in accordance with subsection (C) and applicable State law.

(5) Movement outside service area. In the case of a

health insurance issuer that offers health insurance coverage in the market through a network plan, there is no longer any enrollee in connection with such plan who lives, resides, or works in the service area of the issuer (or in the area for which the issuer is authorized to do business) and, in the case of the small group market, the issuer would deny enrollment with respect to such plan under Section 40(C)(1)(a).

(6) Association membership ceases. In the case of

health insurance coverage that is made available in the small or large group market (as the case may be) only through one or more bona fide association, the membership of an employer in the association (on the basis of which the coverage is provided) ceases but only if such coverage is terminated under this paragraph uniformly without regard to any health status-related factor relating to any covered individual.

(C) Requirements for uniform termination of coverage.
(1) Particular type of coverage not offered. In any

case in which an issuer decides to discontinue offering a particular type of group health insurance coverage offered in the small or large group market, coverage of such type may be discontinued by the issuer in accordance with applicable State law in such market only if:

(a) the issuer provides notice to each plan

sponsor provided coverage of this type in such market (and participants and beneficiaries covered under such coverage) of such discontinuation at least 90 days prior to the date of the discontinuation of such coverage;

(b) the issuer offers to each plan sponsor

provided coverage of this type in such market, the option to purchase all (or, in the case of the large group market, any) other health insurance coverage currently being offered by the issuer to a group health plan in such market; and

(c) in exercising the option to discontinue

coverage of this type and in offering the option of coverage under subparagraph (b), the issuer acts uniformly without regard to the claims experience of those sponsors or any health status-related factor relating to any participants or beneficiaries who may become eligible for such coverage.

(2) Discontinuance of all coverage.
(a) In general. In any case in which a health

insurance issuer elects to discontinue offering all health insurance coverage in the small group market or the large group market, or both markets, in Illinois, health insurance coverage may be discontinued by the issuer only in accordance with Illinois law and if:

(i) the issuer provides notice to the

Department and to each plan sponsor (and participants and beneficiaries covered under such coverage) of such discontinuation at least 180 days prior to the date of the discontinuation of such coverage; and

(ii) all health insurance issued or delivered

for issuance in Illinois in such market (or markets) are discontinued and coverage under such health insurance coverage in such market (or markets) is not renewed.

(b) Prohibition on market reentry. In the case

of a discontinuation under subparagraph (a) in a market, the issuer may not provide for the issuance of any health insurance coverage in the Illinois market involved during the 5-year period beginning on the date of the discontinuation of the last health insurance coverage not so renewed.

(D) Exception for uniform modification of coverage. At the time of coverage renewal, a health insurance issuer may modify the health insurance coverage for a product offered to a group health plan:
(1) in the large group market; or
(2) in the small group market if, for coverage that

is available in such market other than only through one or more bona fide associations, such modification is consistent with State law and effective on a uniform basis among group health plans with that product.

(E) Application to coverage offered only through associations. In applying this Section in the case of health insurance coverage that is made available by a health insurance issuer in the small or large group market to employers only through one or more associations, a reference to "plan sponsor" is deemed, with respect to coverage provided to an employer member of the association, to include a reference to such employer.
(Source: P.A. 90-30, eff. 7-1-97.)

(215 ILCS 97/35)
Sec. 35. Disclosure of Information.
(A) Disclosure of information by health plan issuers. In connection with the offering of any health insurance coverage to a small employer, a health insurance issuer:
(1) shall make a reasonable disclosure to such

employer, as part of its solicitation and sales materials, of the availability of information described in subsection (B), and

(2) shall, upon request of such a small employer,

provide such information.

(B) Information described.
(1) In general. Subject to paragraph (3), with

respect to a health insurance issuer offering health insurance coverage to a small employer, information described in this subsection is information concerning:

(a) the provisions of such coverage concerning

issuer's right to change premium rates and the factors that may affect changes in premium rates;

(b) the provisions of such coverage relating to

renewability of coverage;

(c) the provisions of such coverage relating to

any pre-existing condition exclusion; and

(d) the benefits and premiums available under all

health insurance coverage for which the employer is qualified.

(2) Form of information. Information under this

subsection shall be provided to small employers in a manner determined to be understandable by the average small employer, and shall be sufficient to reasonably inform small employers of their rights and obligations under the health insurance coverage.

(3) Exception. An issuer is not required under this

Section to disclose any information that is proprietary and trade secret information under applicable law.

(Source: P.A. 90-30, eff. 7-1-97; 91-357, eff. 7-29-99.)

(215 ILCS 97/40)
Sec. 40. Guaranteed availability of coverage for employers in the group market.
(A) Issuance of coverage in the small group market.
(1) In general. Subject to subsections (C) through

(F), each health insurance issuer that offers health insurance coverage in the small group market in a State:

(a) must accept every small employer (as defined

in Section 10) in the State that applies for such coverage; and

(b) must accept for enrollment under such

coverage every eligible individual (as defined in paragraph (2)) who applies for enrollment during the period in which the individual first becomes eligible to enroll under the terms of the group health plan and may not place any restriction which is inconsistent with Section 25 on an eligible individual being a participant or beneficiary.

(2) Eligible individual defined. For purposes of

this Section, the term "eligible individual" means, with respect to a health insurance issuer that offers health insurance coverage to a small employer in connection with a group health plan in the small group market, such an individual in relation to the employer as shall be determined:

(a) in accordance with the terms of such plan;
(b) as provided by the issuer under rules of the

issuer which are uniformly applicable in a State to small employers in the small group market; and

(c) in accordance with all applicable State laws

governing such issuer and such market.

(B) Special rules for network plans.
(1) In general. In the case of a health insurance

issuer that offers health insurance coverage in the small group market through a network plan, the issuer may:

(a) limit the employers that may apply for such

coverage to those with eligible individuals who live, work, or reside in the service area for such network plan; and

(b) within the service area of such plan, deny

such coverage to such employers if the issuer has demonstrated, if required, to the Department that:

(i) it will not have the capacity to deliver

services adequately to enrollees of any additional groups because of its obligations to existing group contract holders and enrollees; and

(ii) it is applying this paragraph uniformly

to all employers without regard to the claims experience of those employers and their employees (and their dependents) or any health status-related factor relating to such employees and dependents.

(2) 180-day suspension upon denial of coverage. An

issuer, upon denying health insurance coverage in any service area in accordance with paragraph (1)(b), may not offer coverage in the small group market within such service area for a period of 180 days after the date such coverage is denied.

(C) Application of financial capacity limits.
(1) In general. A health insurance issuer may deny

health insurance coverage in the small group market if the issuer has demonstrated, if required, to the Department:

(a) it does not have the financial capacity

necessary to underwrite additional coverage; and

(b) it is applying this paragraph uniformly to

all employers in the small group market in the State and without regard to the claims experience of those employers and their employees (and their dependents) or any health status-related factor relating to such employees and dependents.

(2) 180-day suspension upon denial of coverage. A

health insurance issuer upon denying health insurance coverage in connection with group health plans in accordance with paragraph (1) may not offer coverage in connection with group health plans in the small group market for a period of 180 days after the date such coverage is denied or until the issuer has demonstrated to the Department that the issuer has sufficient financial capacity to underwrite additional coverage, whichever is later. The Department may provide for the application of this subsection on a service-area-specific basis.

(D) Exception to requirement for failure to meet certain minimum participation or contribution rules.
(1) In general. Subsection (A) shall not be

construed to preclude a health insurance issuer from establishing employer contribution rules or group participation rules for the offering of health insurance coverage in connection with a group health plan in the small group market.

(2) Rules defined. For purposes of paragraph (1):
(a) the term "employer contribution rule" means a

requirement relating to the minimum level or amount of employer contribution toward the premium for enrollment of participants and beneficiaries; and

(b) the term "group participation rule" means a

requirement relating to the minimum number of participants or beneficiaries that must be enrolled in relation to a specified percentage or number of eligible individuals or employees of an employer.

(E) Exception for coverage offered only to bona fide association members. Subsection (A) shall not apply to health insurance coverage offered by a health insurance issuer if such coverage is made available in the small group market only through one or more bona fide associations (as defined in Section 10).
(Source: P.A. 90-30, eff. 7-1-97.)

(215 ILCS 97/45)
Sec. 45. Exclusion of certain plans.
(A) Exception for certain small group health plans. The requirements of this Act shall not apply to any group health plan (and health insurance coverage offered in connection with a group health plan) for any plan year if, on the first day of such plan year, such plan has less than 2 participants who are current employees.
(B) Limitation on application of provisions relating to group health plans.
(1) In general. The requirements of this Act shall

apply with respect to group health plans only:

(a) subject to paragraph (2), in the case of a

plan that is a nonfederal governmental plan; and

(b) with respect to health insurance coverage

offered in connection with a group health plan (including such a plan that is a church plan or a governmental plan).

(2) Treatment of nonfederal governmental plans.
(a) Election to be excluded. If the plan sponsor

of a nonfederal governmental plan which is a group health plan to which the provisions of this Act otherwise apply makes an election under this subparagraph (in such form and manner as may be prescribed by rule), then the requirements of this Act insofar as they apply directly to group health plans (and not merely to group health insurance coverage) shall not apply to such governmental plans for such period except as provided in this paragraph.

(b) Period of election. An election under

subparagraph (a) shall apply:

(i) for a single specified plan year; or
(ii) in the case of a plan provided pursuant

to a collective bargaining agreement, for the term of such agreement.

An election under clause (i) may be extended through

subsequent elections under this paragraph.

(c) Notice to enrollees. Under such an election,

the plan shall provide for:

(i) notice to enrollees (on an annual basis

and at the time of enrollment under the plan) of the fact and consequences of such election; and

(ii) certification and disclosure of

creditable coverage under the plan with respect to enrollees in accordance with Section 20(E).

(C) Exception for certain benefits. The requirements of this Act shall not apply to any group health plan (or group health insurance coverage) in relation to its provision of excepted benefits described in Section 20(C)(2)(a).
(D) Exception for certain benefits if certain conditions met.
(1) Limited, excepted benefits. The requirements of

this Act shall not apply to any group health plan (and group health insurance coverage offered in connection with a group health plan) in relation to its provision of excepted benefits described in Section 20(C)(2)(b) if the benefits:

(a) are provided under a separate policy,

certificate, or contract of insurance; or

(b) are otherwise not an integral part of the

plan.

(2) Noncoordinated, excepted benefits. The

requirements of this Act shall not apply to any group health plan (and group health insurance coverage offered in connection with a group health plan) in relation to its provision of excepted benefits described in Section 20(C)(2)(c) if all of the following conditions are met:

(a) The benefits are provided under a separate

policy, certificate, or contract of insurance.

(b) There is no coordination between the

provision of such benefits and any exclusion of benefits under any group health plan maintained by the same plan sponsor.

(c) Such benefits are paid with respect to an

event without regard to whether benefits are provided with respect to such an event under any group health plan maintained by the same plan sponsor.

(3) Supplemental excepted benefits. The requirements

of this Act shall not apply to any group health plan (and group health insurance coverage) in relation to its provision of excepted benefits described in Section 20(C)(2)(d) if the benefits are provided under a separate policy, certificate, or contract of insurance.

(E) Treatment of partnerships. For purposes of this Act:
(1) Treatment as a group health plan. Any plan,

fund, or program which would not be (but for this subsection) an employee welfare benefit plan and which is established or maintained by a partnership, to the extent that such plan, fund, or program provides medical care (including items and services paid for as medical care) to present or former partners in the partnership or to their dependents (as defined under the terms of the plan, fund, or program), directly or through insurance, reimbursement, or otherwise, shall be treated (subject to paragraph (2)) as an employee welfare benefit plan which is a group health plan.

(2) Employer. In the case of a group health plan,

the term "employer" also includes the partnership in relation to any partner.

(3) Partnerships of group health plans. In the case

of a group health plan, the term "participant" also includes:

(a) in connection with a group health plan

maintained by a partnership, an individual who is a partner in relation to the partnership, or

(b) in connection with a group health plan

maintained by a self-employed individual (under which one or more employees are participants), the self-employed individual, if such individual is or may become eligible to receive a benefit under the plan or the individual's beneficiaries may be eligible for any benefit.

(Source: P.A. 90-30, eff. 7-1-97.)

(215 ILCS 97/50)
Sec. 50. Guaranteed renewability of individual health insurance coverage.
(A) In general. Except as provided in this Section, a health insurance issuer that provides individual health insurance coverage to an individual shall renew or continue in force such coverage at the option of the individual.
(B) General exceptions. A health insurance issuer may nonrenew or discontinue health insurance coverage of an individual in the individual market based only on one or more of the following:
(1) Nonpayment of premiums. The individual has

failed to pay premiums or contributions in accordance with the terms of the health insurance coverage or the issuer has not received timely premium payments.

(2) Fraud. The individual has performed an act or

practice that constitutes fraud or made an intentional misrepresentation of material fact under the terms of the coverage.

(3) Termination of plan. The issuer is ceasing to

offer coverage in the individual market in accordance with subsection (C) of this Section and applicable Illinois law.

(4) Movement outside the service area. In the case

of a health insurance issuer that offers health insurance coverage in the market through a network plan, the individual no longer resides, lives, or works in the service area (or in an area for which the issuer is authorized to do business), but only if such coverage is terminated under this paragraph uniformly without regard to any health status-related factor of covered individuals.

(5) Association membership ceases. In the case of

health insurance coverage that is made available in the individual market only through one or more bona fide associations, the membership of the individual in the association (on the basis of which the coverage is provided) ceases, but only if such coverage is terminated under this paragraph uniformly without regard to any health status-related factor of covered individuals.

(C) Requirements for uniform termination of coverage.
(1) Particular type of coverage not offered. In any

case in which an issuer decides to discontinue offering a particular type of health insurance coverage offered in the individual market, coverage of such type may be discontinued by the issuer only if:

(a) the issuer provides notice to each covered

individual provided coverage of this type in such market of such discontinuation at least 90 days prior to the date of the discontinuation of such coverage;

(b) the issuer offers, to each individual in the

individual market provided coverage of this type, the option to purchase any other individual health insurance coverage currently being offered by the issuer for individuals in such market; and

(c) in exercising the option to discontinue

coverage of that type and in offering the option of coverage under subparagraph (b), the issuer acts uniformly without regard to any health status-related factor of enrolled individuals or individuals who may become eligible for such coverage.

(2) Discontinuance of all coverage.
(a) In general. Subject to subparagraph (c), in

any case in which a health insurance issuer elects to discontinue offering all health insurance coverage in the individual market in Illinois, health insurance coverage may be discontinued by the issuer only if:

(i) the issuer provides notice to the

Director and to each individual of the discontinuation at least 180 days prior to the date of the expiration of such coverage;

(ii) all health insurance issued or delivered

for issuance in Illinois in such market is discontinued and coverage under such health insurance coverage in such market is not renewed; and

(iii) in the case where the issuer has

affiliates in the individual market, the issuer gives notice to each affected individual at least 180 days prior to the date of the expiration of the coverage of the individual's option to purchase all other individual health benefit plans currently offered by any affiliate of the carrier.

(b) Prohibition on market reentry. In the case

of a discontinuation under subparagraph (a) in the individual market, the issuer may not provide for the issuance of any health insurance coverage in Illinois involved during the 5-year period beginning on the date of the discontinuation of the last health insurance coverage not so renewed.

(c) If an issuer elects to discontinue offering

all health insurance coverage in the individual market under subparagraph (a), its affiliates that offer health insurance coverage in the individual market in Illinois shall offer individual health insurance coverage to all individuals who were covered by the discontinued health insurance coverage on the date of the notice provided to affected individuals under subdivision (iii) of subparagraph (a) of this item (2) if the individual applies for coverage no later than 63 days after the discontinuation of coverage.

(d) Subject to subparagraph (e) of this item (2),

an affiliate that issues coverage under subparagraph (c) shall waive the preexisting condition exclusion period to the extent that the individual has satisfied the preexisting condition exclusion period under the individual's prior contract or policy.

(e) An affiliate that issues coverage under

subparagraph (c) may require the individual to satisfy the remaining part of the preexisting condition exclusion period, if any, under the individual's prior contract or policy that has not been satisfied, unless the coverage has a shorter preexisting condition exclusion period, and may include in any coverage issued under subparagraph (c) any waivers or limitations of coverage that were included in the individual's prior contract or policy.

(D) Exception for uniform modification of coverage. At the time of coverage renewal, a health insurance issuer may modify the health insurance coverage for a policy form offered to individuals in the individual market so long as the modification is consistent with Illinois law and effective on a uniform basis among all individuals with that policy form.
(E) Application to coverage offered only through associations. In applying this Section in the case of health insurance coverage that is made available by a health insurance issuer in the individual market to individuals only through one or more associations, a reference to an "individual" is deemed to include a reference to such an association (of which the individual is a member).
The changes to this Section made by this amendatory Act of the 94th General Assembly apply only to discontinuances of coverage occurring on or after the effective date of this amendatory Act of the 94th General Assembly.
(Source: P.A. 94-502, eff. 8-8-05.)

(215 ILCS 97/60)
Sec. 60. Notice requirement. In any case where a health insurance issuer elects to uniformly modify coverage, uniformly terminate coverage, or discontinue coverage in a marketplace in accordance with Sections 30 and 50 of this Act, the issuer shall provide notice to the Department prior to notifying the plan sponsors, participants, beneficiaries, and covered individuals. The notice shall be sent by certified mail to the Department 90 days in advance of any notification of the company's actions sent to plan sponsors, participants, beneficiaries, and covered individuals. The notice shall include: (i) a complete description of the action to be taken, (ii) a specific description of the type of coverage affected, (iii) the total number of covered lives affected, (iv) a sample draft of all letters being sent to the plan sponsors, participants, beneficiaries, or covered individuals, (v) time frames for the actions being taken, (vi) options the plans sponsors, participants, beneficiaries, or covered individuals may have available to them under this Act, and (vii) any other information as required by the Department.
This Section applies only to discontinuances of coverage occurring on or after the effective date of this amendatory Act of the 94th General Assembly.
(Source: P.A. 94-502, eff. 8-8-05.)

(215 ILCS 97/85)
Sec. 85. (Amendatory provisions; text omitted).
(Source: P.A. 90-30, eff. 7-1-97; text omitted.)

(215 ILCS 97/86)
Sec. 86. The Small Employer Rating, Renewability and Portability Health Insurance Act is amended by repealing Sections 1, 5, 10, 15, 20, and 55 on July 1, 1998.
(Source: P.A. 90-30, eff. 7-1-97.)

(215 ILCS 97/87)
Sec. 87. The Small Employer Rating, Renewability and Portability Health Insurance Act is amended by repealing Sections 25, 30, 35, 40, 45, and 50.
(Source: P.A. 90-30, eff. 7-1-97.)

(215 ILCS 97/92)
Sec. 92. (Amendatory provisions; text omitted).
(Source: P.A. 90-30, eff. 7-1-97; text omitted.)

(215 ILCS 97/94)
Sec. 94. (Amendatory provisions; text omitted).
(Source: P.A. 90-30, eff. 7-1-97; text omitted.)

(215 ILCS 97/96)
Sec. 96. (Amendatory provisions; text omitted).
(Source: P.A. 90-30, eff. 7-1-97; text omitted.)

(215 ILCS 97/98)
Sec. 98. (Amendatory provisions; text omitted).
(Source: P.A. 90-30, eff. 7-1-97; text omitted.)

(215 ILCS 97/99)
Sec. 99. Effective date. This Act takes effect on July 1, 1997.
(Source: P.A. 90-30, eff. 7-1-97.)



215 ILCS 100/ - Reinsurance Intermediary Act.

(215 ILCS 100/1) (from Ch. 73, par. 1601)
Sec. 1. Short title. This Act may be cited as the Reinsurance Intermediary Act.
(Source: P.A. 87-108.)

(215 ILCS 100/5) (from Ch. 73, par. 1605)
Sec. 5. Definitions.
"Actuary" means a person who is a member in good standing of the American Academy of Actuaries.
"Controlling person" means any person, firm, association, or corporation that directly or indirectly has the power to direct or cause to be directed the management, control, or activities of the reinsurance intermediary.
"Director" means the Director of the Department of Insurance.
"Insurer" means any person, firm, association, or corporation duly licensed in this State under the applicable provisions of law as an insurer.
"Licensed producer" means an agent, broker, or reinsurance intermediary licensed under the applicable provision of the insurance law.
"Reinsurance intermediary" means an intermediary broker or a manager.
"Intermediary broker" means any person, other than an officer or employee of the ceding insurer, firm, association, or corporation, who solicits, negotiates, or places reinsurance cessions or retrocessions on behalf of a ceding insurer without the authority or power to bind reinsurance on behalf of the insurer.
"Intermediary manager" means any person, firm, association, or corporation that has authority to bind or manages all or part of the assumed reinsurance business of a reinsurer (including the management of a separate division, department, or underwriting office) and acts as an agent for the reinsurer. However, the following persons shall not be considered an intermediary manager, with respect to the reinsurer, for the purposes of this Act:
(1) An employee of the reinsurer.
(2) A U.S. Manager of the United States branch of an

alien reinsurer.

(3) An underwriting manager that, under a contract,

manages all the reinsurance operations of the reinsurer, is under common control with the reinsurer, subject to Article VIII 1/2 of the Illinois Insurance Code, and whose compensation is not based on the volume of premiums written.

(4) The manager of a group, association, pool, or

organization of insurers that engage in joint underwriting or joint reinsurance and who are subject to examinations by the insurance regulatory authority of the state in which the manager's principal business office is located.

"Reinsurer" means any person, firm, association, or corporation duly licensed in this State under the applicable provisions of law as an insurer with the authority to assume reinsurance.
"To be in violation" means that the reinsurance intermediary, insurer, or reinsurer for whom the reinsurance intermediary was acting failed to substantially comply with the provisions of this Act.
"Qualified United States financial institution" means an institution that:
(1) is organized or (in the case of a U.S. office of

a foreign banking organization) licensed under the laws of the United States or any state thereof;

(2) is regulated, supervised, and examined by federal

or state authorities having regulatory authority over banks and trust companies; and

(3) has been determined by either the Director or the

Securities Valuation Office of the National Association of Insurance Commissioners to meet the standards of financial condition and standing as are considered necessary and appropriate to regulate the quality of financial institutions whose letters of credit will be acceptable to the Director.

(Source: P.A. 87-108.)

(215 ILCS 100/10) (from Ch. 73, par. 1610)
Sec. 10. Licensure.
(a) No person, firm, association, or corporation that maintains an office, officer, director, agent, or employee, directly or indirectly, in this State shall act as an intermediary broker unless licensed as an insurance producer in this State. No person, firm, association, or corporation that does not maintain an office, officer, director, agent, or employee in this State shall act as an intermediary broker in this State unless licensed as an insurance producer in this State, unless licensed as an insurance producer in another state that has a law substantially similar to this law, or unless licensed in this State as a nonresident reinsurance intermediary.
(b) No person, firm, association, or corporation shall act as an intermediary manager, except in compliance with this subsection, as follows:
(1) For a reinsurer domiciled in this State, unless

the intermediary manager is a licensed producer in this State.

(2) In this State, if the intermediary manager

maintains an office, either directly or as a member or employee of a firm or association, or an officer, director, or employee of a corporation, in this State, unless the intermediary manager is a licensed producer in this State.

(3) In another state for a nondomestic insurer,

unless the intermediary manager is a licensed producer in this State or another state having a law substantially similar to this law or the person is licensed in this State as a nonresident reinsurance intermediary.

(c) The Director may require an intermediary manager subject to subsection (b) to:
(1) file a bond in an amount and from an insurer

acceptable to the Director for the protection of the reinsurer; and

(2) maintain an errors and omissions policy in an

amount acceptable to the Director.

(d) The Director may issue a reinsurance intermediary license to any person, firm, association, or corporation that has complied with the requirements of this Act. Any license issued to a firm or association will authorize all the members of the firm or association and any designated employees to act as reinsurance intermediaries under the license. All of those persons shall be named in the application and any supplements thereto. Any license issued to a corporation shall authorize all of the officers and any designated employees and directors thereof to act as reinsurance intermediaries on behalf of the corporation, and all of those persons shall be named in the application and any supplements thereto.
If the applicant for a reinsurance intermediary license is a nonresident, the applicant, as a condition precedent to receiving or holding a license, shall designate the Director as agent for service of process in the manner, and with the same legal effect, provided in the Illinois Insurance Code for designation of service of process upon unauthorized insurers. The applicant shall also furnish the Director with the name and address of a resident of this State upon whom notices or orders of the Director or process affecting the nonresident reinsurance intermediary may be served. The licensee shall promptly notify the Director in writing of every change in its designated agent for service of process. The change shall not become effective until acknowledged by the Director.
(e) The Director may refuse to issue a reinsurance intermediary license if, in his judgment, the applicant, any one named on the application or any member, principal, officer, or director of the applicant is not trustworthy; or that any controlling person of the applicant is not trustworthy to act as a reinsurance intermediary; or any of the foregoing has given cause for revocation or suspension of that kind of license or has failed to comply with any prerequisite for the issuance of the license. Upon written request therefor, the Director will furnish a summary of the basis for refusal to issue a license, which document shall be privileged and not subject to the Freedom of Information Act.
(f) Licensed attorneys at law of this State, when acting in their professional capacity as an attorney, shall be exempt from this Section.
(g) All licenses issued under this Act shall terminate 24 months following the date of issuance and may be renewed by providing to the Director satisfactory evidence that the reinsurance intermediary continues to meet the requirements of this Section and upon payment of the fees specified in Section 408 of the Illinois Insurance Code.
(Source: P.A. 100-201, eff. 8-18-17.)

(215 ILCS 100/15) (from Ch. 73, par. 1615)
Sec. 15. Required contract provisions; reinsurance intermediary brokers. Transactions between an intermediary broker and the insurer it represents in that capacity shall be entered into only under a written contract, specifying the responsibilities of each party. The contract shall, at a minimum, contain provisions that:
(1) The insurer may terminate the intermediary

broker's authority at any time.

(2) The intermediary broker will render accounts to

the insurer accurately detailing all material transactions, including information necessary to support all commissions, charges, and other fees received by, or owing to, the intermediary broker and remit all funds due to the insurer within 30 days of receipt.

(3) All funds collected for the insurer's account

will be held by the intermediary broker in a fiduciary capacity in a bank that is a qualified U.S. financial institution as defined in this Act.

(4) The intermediary broker will comply with Section

20 of this Act.

(5) The intermediary broker will comply with the

written standards established by the insurer for the cession or retrocession of all risks.

(6) The intermediary broker will disclose to the

insurer any relationship with any reinsurer to which business will be ceded or retroceded.

(Source: P.A. 87-108.)

(215 ILCS 100/20) (from Ch. 73, par. 1620)
Sec. 20. Books and records; reinsurance intermediary brokers.
(a) For at least 10 years after expiration of each contract of reinsurance transacted by it, the intermediary broker shall keep a complete record for each transaction showing:
(1) The type of contract, limits, underwriting

restrictions, classes or risks, and territory.

(2) Period of coverage, including effective and

expiration dates, cancellation provisions, and notice required of cancellations.

(3) Reporting and settlement requirements of balances.
(4) Rate used to compute the reinsurance premium.
(5) Names and addresses of assuming reinsurers.
(6) Rates of all reinsurance commissions, including

the commissions on any retrocessions handled by the intermediary broker.

(7) Related correspondence and memoranda.
(8) Proof of placement.
(9) Details regarding retrocessions handled by the

intermediary broker including the identity of retrocessionaires and percentage of each contract assumed or ceded.

(10) Financial records including, but not limited to,

premium and loss accounts.

(11) When an intermediary broker procures a

reinsurance contract on behalf of a licensed ceding insurer:

(A) directly from any assuming reinsurer, written

evidence that the assuming reinsurer has agreed to assume the risk;

(B) if placed through a representative of the

assuming reinsurer, other than an employee, written evidence that the reinsurer has delegated binding authority to the representative.

(b) The insurer shall have access and the right to copy and audit all accounts and records maintained by the intermediary broker related to its business in a form usable by the insurer.
(Source: P.A. 98-756, eff. 7-16-14.)

(215 ILCS 100/25) (from Ch. 73, par. 1625)
Sec. 25. Duties of insurers utilizing the services of a reinsurance intermediary broker.
(a) An insurer shall not engage the services of any person, firm, association, or corporation to act as an intermediary broker on its behalf unless the person is licensed as required by Section 10 of this Act.
(b) An insurer may not employ an individual who is employed by an intermediary broker with which it transacts business, unless the intermediary broker is under common control with the insurer and subject to the Holding Company Act.
(c) The insurer shall annually obtain a copy of statements of the financial condition of each intermediary broker with which it transacts business.
(Source: P.A. 87-108.)

(215 ILCS 100/30) (from Ch. 73, par. 1630)
Sec. 30. Required contract provisions; reinsurance intermediary managers. Transactions between an intermediary manager and the reinsurer it represents in that capacity shall only be entered into under a written contract specifying the responsibilities of each party that shall be approved by the reinsurer's board of directors. At least 30 days before the reinsurer assumes or cedes business through the producer, a true copy of the approved contracts shall be filed with the Director for approval. The contract shall, at a minimum, contain provisions that:
(1) The reinsurer may terminate the contract for

cause upon written notice to the intermediary manager. The reinsurer may immediately suspend the authority of the intermediary manager to assume or cede business during the pendency of any dispute regarding the cause for termination.

(2) The intermediary manager will render accounts to

the reinsurer accurately detailing all material transactions, including information necessary to support all commissions, charges, and other fees received by, or owing to, the intermediary manager and remit all funds due under the contract to the reinsurer on not less than a monthly basis.

(3) All funds collected for the reinsurer's account

will be held by the intermediary manager in a fiduciary capacity in a bank that is a qualified U.S. financial institution as defined in this Act. The intermediary manager may retain no more than 3 months estimated claims payments and allocated loss adjustment expenses. The intermediary manager shall maintain a separate bank account for each reinsurer that it represents.

(4) The contract cannot be assigned in whole or in

part by the intermediary manager.

(5) The intermediary manager will comply with the

written underwriting and rating standards established by the insurer for the acceptance, rejection, or cession of all risks.

(6) Sets forth the rates, terms, and purposes of

commissions, charges, and other fees that the intermediary manager may levy against the reinsurer.

(7) If the contract permits the intermediary manager

to settle claims on behalf of the reinsurer:

(A) All claims will be reported to the reinsurer

in a timely manner.

(B) A copy of the claim file will be sent to the

reinsurer at its request or as soon as it becomes known that the claim:

(i) has the potential to exceed the lesser of

an amount determined by the Director or the limit set by the reinsurer;

(ii) involves a coverage dispute;
(iii) may exceed the intermediary manager's

claims settlement authority;

(iv) is open for more than 6 months; or
(v) is closed by payment of the lesser of an

amount set by the Director or an amount set by the reinsurer.

(C) All claim files will be the joint property of

the reinsurer and intermediary manager. However, upon an order of liquidation of the reinsurer the files shall become the sole property of the reinsurer or its estate; the intermediary manager shall have reasonable access to and the right to copy the files on a timely basis.

(D) Any settlement authority granted to the

intermediary manager may be terminated for cause upon the reinsurer's written notice to the intermediary manager or upon the termination of the contract. The reinsurer may suspend the settlement authority during the pendency of the dispute regarding the cause of termination.

(8) If the contract provides for a sharing of interim

profits by the intermediary manager, that the interim profits will not be paid until one year after the end of each underwriting period for property business and 5 years after the end of each underwriting period for casualty business (or a later period set by the Director for specified lines of insurance) and not until the adequacy of reserves on remaining claims has been verified according to subsection (c) of Section 45.

(9) The intermediary manager will annually provide

the reinsurer with a statement of its financial condition prepared by an independent certified accountant.

(10) The reinsurer shall periodically (at least

semiannually) conduct an on-site review of the underwriting and claims processing operations of the intermediary manager.

(11) The intermediary manager will disclose to the

reinsurer any relationship it has with any insurer before ceding or assuming any business with that insurer under contract.

(12) Within the scope of its actual or apparent

authority, the acts of the intermediary manager shall be deemed to be the acts of the reinsurer on whose behalf it is acting.

(Source: P.A. 87-108.)

(215 ILCS 100/35) (from Ch. 73, par. 1635)
Sec. 35. Books and records; reinsurance intermediary managers.
(a) For at least 10 years after expiration of each contract of reinsurance transacted by it, the intermediary manager shall keep a complete record for each transaction showing:
(1) The type of contract, limits, underwriting

restrictions, classes or risks, and territory.

(2) Period of coverage, including effective and

expiration dates, cancellation provisions and notice required of cancellation, and disposition of outstanding reserves on covered risks.

(3) Reporting and settlement requirements of balances.
(4) Rate used to compute the reinsurance premium.
(5) Names and addresses of reinsurers.
(6) Rates of all reinsurance commissions, including

the commissions on any retrocessions handled by the intermediary manager.

(7) Related correspondence and memoranda.
(8) Proof of placement.
(9) Details regarding retrocessions handled by the

intermediary manager as permitted by subsection (d) of Section 45, including the identity of retrocessionaires and percentage of each contract assumed or ceded.

(10) Financial records including, but not limited to,

premium and loss accounts.

(11) When the intermediary manager places a

reinsurance contract on behalf of a ceding insurer:

(A) directly from any assuming reinsurer, written

evidence that the assuming reinsurer has agreed to assume the risk;

(B) if placed through a representative of the

assuming reinsurer, other than an employee, written evidence that the reinsurer has delegated binding authority to the representative.

(b) The reinsurer will have access and the right to copy all accounts and records maintained by the intermediary manager related to its business in a form usable by the reinsurer.
(Source: P.A. 87-108.)

(215 ILCS 100/40) (from Ch. 73, par. 1640)
Sec. 40. Prohibited acts. An intermediary manager shall not:
(1) Cede retrocessions on behalf of the reinsurer,

except that it may cede facultative retrocessions pursuant to obligatory facultative agreements if the contract with the reinsurer contains reinsurance underwriting guidelines for those retrocessions. The guidelines shall include a list of reinsurers with which automatic agreements are in effect, and for each reinsurer, the coverages and amounts or percentages that may be reinsured and commission schedules.

(2) Commit the reinsurer to participate in

reinsurance syndicates.

(3) Appoint any producer without assuring that the

producer is lawfully licensed to transact the type of reinsurance for which he is appointed.

(4) Without prior approval of the reinsurer, pay or

commit the reinsurer to pay a claim, net of retrocessions, that exceeds the lesser of an amount specified by the reinsurer or 1% of the reinsurer's policyholder's surplus as of December 31 of the last complete calendar year.

(5) Collect any payment from a retrocessionaire or

commit the reinsurer to any claim settlement with a retrocessionaire without prior approval of the reinsurer. If prior approval is given, a report must be promptly forwarded to the reinsurer.

(6) Jointly employ an individual who is employed by

the reinsurer unless the intermediary manager is under common control with the reinsurer subject to Article VIII 1/2 of the Illinois Insurance Code.

(7) Appoint an intermediary sub-manager.
(Source: P.A. 87-108.)

(215 ILCS 100/45) (from Ch. 73, par. 1645)
Sec. 45. Duties of reinsurers utilizing the services of a reinsurance intermediary manager.
(a) A reinsurer shall not engage the services of any person, firm, association, or corporation to act as an intermediary manager on its behalf unless the person is licensed as required by Section 10.
(b) The reinsurer shall annually obtain a copy of statements, audited by an independent certified public accountant in a form acceptable to the Director, of the financial condition of each intermediary manager that the reinsurer has contracted.
(c) If an intermediary manager establishes loss reserves, the reinsurer shall annually obtain the opinion of an actuary attesting to the adequacy of loss reserves established for losses incurred and outstanding on business produced by the intermediary manager. This opinion shall be in addition to any other required loss reserve certification.
(d) Binding authority for all retrocessional contracts or participation in reinsurance syndicates shall rest with an officer of the reinsurer who shall not be affiliated with the intermediary manager.
(e) Within 30 days of termination of a contract with an intermediary manager, the reinsurer shall provide written notification of termination to the Director.
(f) A reinsurer shall not appoint to its board of directors, any officer, director, employee, controlling shareholder, or subproducer of its intermediary manager. This subsection shall not apply to relationships governed by the Holding Company Act.
(Source: P.A. 98-756, eff. 7-16-14.)

(215 ILCS 100/50) (from Ch. 73, par. 1650)
Sec. 50. Examination authority.
(a) A reinsurance intermediary shall be subject to examination by the Director. The Director shall have access to all books, bank accounts, and records of the reinsurance intermediary in a form usable to the Director.
(b) An intermediary manager may be examined as if it were the reinsurer.
(Source: P.A. 87-108.)

(215 ILCS 100/55) (from Ch. 73, par. 1655)
Sec. 55. Penalties and liabilities.
(a) If the Director determines that a reinsurance intermediary has not materially complied with this Act or any regulation or Order promulgated hereunder, after notice and opportunity to be heard, the Director may order a penalty in an amount not exceeding $100,000 for each separate violation and may order the revocation or suspension of the reinsurance intermediary's license. If it is found that because of the material noncompliance the insurer or reinsurer has suffered any loss or damage, the Director may maintain a civil action brought by or on behalf of the reinsurer or insurer and its policyholders and creditors for recovery of compensatory damages for the benefit of the reinsurer or insurer and its policyholders and creditors or seek other appropriate relief.
This subsection (a) shall not be construed to prevent any other person from taking civil action against a reinsurance intermediary.
(b) If an Order of Rehabilitation or Liquidation of the insurer is entered under Article XIII of the Illinois Insurance Code and the receiver appointed under that Order determines that the reinsurance intermediary or any other person has not materially complied with this Act or any regulation or Order promulgated hereunder and the insurer has suffered any loss or damage therefrom, the receiver may maintain a civil action for recovery of damages or other appropriate sanctions for the benefit of the insurer.
(c) The decision, determination, or order of the Director under subsection (a) of this Section shall be subject to judicial review under the Administrative Review Law.
(d) Nothing contained in this Act shall affect the right of the Director to impose any other penalties provided in the Illinois Insurance Code.
(e) Nothing contained in this Act is intended to or shall in any manner limit or restrict the rights of policyholders, claimants, creditors, or other third parties or confer any rights to those persons.
(Source: P.A. 93-32, eff. 7-1-03.)

(215 ILCS 100/60) (from Ch. 73, par. 1660)
Sec. 60. Rules and regulations. The Director may adopt reasonable rules and regulations for the implementation and administration of the provisions of this Act.
(Source: P.A. 87-108.)



215 ILCS 105/ - Comprehensive Health Insurance Plan Act.

(215 ILCS 105/1) (from Ch. 73, par. 1301)
Sec. 1. Short title. This Act shall be known and may be cited as the Comprehensive Health Insurance Plan Act.
(Source: P.A. 84-1478.)

(215 ILCS 105/1.1) (from Ch. 73, par. 1301.1)
Sec. 1.1. The General Assembly hereby makes the following findings and declarations:
(a) The Comprehensive Health Insurance Plan is established as a State program that is intended to provide an alternate market for health insurance for certain uninsurable Illinois residents, and further is intended to provide an acceptable alternative mechanism as described in the federal Health Insurance Portability and Accountability Act of 1996 for providing portable and accessible individual health insurance coverage for federally eligible individuals as defined in this Act.
(b) The State of Illinois may subsidize the cost of health insurance coverage offered by the Plan. However, since the State has only a limited amount of resources, the General Assembly declares that it intends for this program to provide portable and accessible individual health insurance coverage for every federally eligible individual who qualifies for coverage in accordance with Section 15 of this Act, but does not intend for every eligible person who qualifies for Plan coverage in accordance with Section 7 of this Act to be guaranteed a right to be issued a policy under this Plan as a matter of entitlement.
(c) The Comprehensive Health Insurance Plan Board shall operate the Plan in a manner so that the estimated cost of the program during any fiscal year will not exceed the total income it expects to receive from policy premiums, investment income, assessments, or fees collected or received by the Board and other funds which are made available from appropriations for the Plan by the General Assembly for that fiscal year.
(Source: P.A. 90-30, eff. 7-1-97.)

(215 ILCS 105/2) (from Ch. 73, par. 1302)
Sec. 2. Definitions. As used in this Act, unless the context otherwise requires:
"Plan administrator" means the insurer or third party administrator designated under Section 5 of this Act.
"Benefits plan" means the coverage to be offered by the Plan to eligible persons and federally eligible individuals pursuant to this Act.
"Board" means the Illinois Comprehensive Health Insurance Board.
"Church plan" has the same meaning given that term in the federal Health Insurance Portability and Accountability Act of 1996.
"Continuation coverage" means continuation of coverage under a group health plan or other health insurance coverage for former employees or dependents of former employees that would otherwise have terminated under the terms of that coverage pursuant to any continuation provisions under federal or State law, including the Consolidated Omnibus Budget Reconciliation Act of 1985 (COBRA), as amended, Sections 367.2, 367e, and 367e.1 of the Illinois Insurance Code, or any other similar requirement in another State.
"Covered person" means a person who is and continues to remain eligible for Plan coverage and is covered under one of the benefit plans offered by the Plan.
"Creditable coverage" means, with respect to a federally eligible individual, coverage of the individual under any of the following:
(A) A group health plan.
(B) Health insurance coverage (including group health

insurance coverage).

(C) Medicare.
(D) Medical assistance.
(E) Chapter 55 of title 10, United States Code.
(F) A medical care program of the Indian Health

Service or of a tribal organization.

(G) A state health benefits risk pool.
(H) A health plan offered under Chapter 89 of title

5, United States Code.

(I) A public health plan (as defined in regulations

consistent with Section 104 of the Health Care Portability and Accountability Act of 1996 that may be promulgated by the Secretary of the U.S. Department of Health and Human Services).

(J) A health benefit plan under Section 5(e) of the

Peace Corps Act (22 U.S.C. 2504(e)).

(K) Any other qualifying coverage required by the

federal Health Insurance Portability and Accountability Act of 1996, as it may be amended, or regulations under that Act.

"Creditable coverage" does not include coverage consisting solely of coverage of excepted benefits, as defined in Section 2791(c) of title XXVII of the Public Health Service Act (42 U.S.C. 300 gg-91), nor does it include any period of coverage under any of items (A) through (K) that occurred before a break of more than 90 days or, if the individual has been certified as eligible pursuant to the federal Trade Act of 2002, a break of more than 63 days during all of which the individual was not covered under any of items (A) through (K) above.
Any period that an individual is in a waiting period for any coverage under a group health plan (or for group health insurance coverage) or is in an affiliation period under the terms of health insurance coverage offered by a health maintenance organization shall not be taken into account in determining if there has been a break of more than 90 days in any creditable coverage.
"Department" means the Illinois Department of Insurance.
"Dependent" means an Illinois resident: who is a spouse; or who is claimed as a dependent by the principal insured for purposes of filing a federal income tax return and resides in the principal insured's household, and is a resident unmarried child under the age of 19 years; or who is an unmarried child who also is a full-time student under the age of 23 years and who is financially dependent upon the principal insured; or who is a child of any age and who is a person with a disability and financially dependent upon the principal insured.
"Direct Illinois premiums" means, for Illinois business, an insurer's direct premium income for the kinds of business described in clause (b) of Class 1 or clause (a) of Class 2 of Section 4 of the Illinois Insurance Code, and direct premium income of a health maintenance organization or a voluntary health services plan, except it shall not include credit health insurance as defined in Article IX 1/2 of the Illinois Insurance Code.
"Director" means the Director of the Illinois Department of Insurance.
"Effective date of medical assistance" means the date that eligibility for medical assistance for a person is approved by the Department of Human Services or the Department of Healthcare and Family Services, except when the Department of Human Services or the Department of Healthcare and Family Services determines eligibility retroactively. In such circumstances, the effective date of the medical assistance is the date the Department of Human Services or the Department of Healthcare and Family Services determines the person to be eligible for medical assistance. As it pertains to Medicare, the effective date is 24 months after the entitlement date as approved by the Social Security Administration, except when eligibility is made retroactive to a prior date. In such circumstances, the effective date of Medicare is the date on the Notice of Award letter issued by the Social Security Administration.
"Eligible person" means a resident of this State who qualifies for Plan coverage under Section 7 of this Act.
"Employee" means a resident of this State who is employed by an employer or has entered into the employment of or works under contract or service of an employer including the officers, managers and employees of subsidiary or affiliated corporations and the individual proprietors, partners and employees of affiliated individuals and firms when the business of the subsidiary or affiliated corporations, firms or individuals is controlled by a common employer through stock ownership, contract, or otherwise.
"Employer" means any individual, partnership, association, corporation, business trust, or any person or group of persons acting directly or indirectly in the interest of an employer in relation to an employee, for which one or more persons is gainfully employed.
"Family" coverage means the coverage provided by the Plan for the covered person and his or her eligible dependents who also are covered persons.
"Federally eligible individual" means an individual resident of this State:
(1)(A) for whom, as of the date on which the

individual seeks Plan coverage under Section 15 of this Act, the aggregate of the periods of creditable coverage is 18 or more months or, if the individual has been certified as eligible pursuant to the federal Trade Act of 2002, 3 or more months, and (B) whose most recent prior creditable coverage was under group health insurance coverage offered by a health insurance issuer, a group health plan, a governmental plan, or a church plan (or health insurance coverage offered in connection with any such plans) or any other type of creditable coverage that may be required by the federal Health Insurance Portability and Accountability Act of 1996, as it may be amended, or the regulations under that Act;

(2) who is not eligible for coverage under (A) a

group health plan (other than an individual who has been certified as eligible pursuant to the federal Trade Act of 2002), (B) part A or part B of Medicare due to age (other than an individual who has been certified as eligible pursuant to the federal Trade Act of 2002), or (C) medical assistance, and does not have other health insurance coverage (other than an individual who has been certified as eligible pursuant to the federal Trade Act of 2002);

(3) with respect to whom (other than an individual

who has been certified as eligible pursuant to the federal Trade Act of 2002) the most recent coverage within the coverage period described in paragraph (1)(A) of this definition was not terminated based upon a factor relating to nonpayment of premiums or fraud;

(4) if the individual (other than an individual who

has been certified as eligible pursuant to the federal Trade Act of 2002) had been offered the option of continuation coverage under a COBRA continuation provision or under a similar State program, who elected such coverage; and

(5) who, if the individual elected such continuation

coverage, has exhausted such continuation coverage under such provision or program.

However, an individual who has been certified as eligible pursuant to the federal Trade Act of 2002 shall not be required to elect continuation coverage under a COBRA continuation provision or under a similar state program.
"Group health insurance coverage" means, in connection with a group health plan, health insurance coverage offered in connection with that plan.
"Group health plan" has the same meaning given that term in the federal Health Insurance Portability and Accountability Act of 1996.
"Governmental plan" has the same meaning given that term in the federal Health Insurance Portability and Accountability Act of 1996.
"Health insurance coverage" means benefits consisting of medical care (provided directly, through insurance or reimbursement, or otherwise and including items and services paid for as medical care) under any hospital and medical expense-incurred policy, certificate, or contract provided by an insurer, non-profit health care service plan contract, health maintenance organization or other subscriber contract, or any other health care plan or arrangement that pays for or furnishes medical or health care services whether by insurance or otherwise. Health insurance coverage shall not include short term, accident only, disability income, hospital confinement or fixed indemnity, dental only, vision only, limited benefit, or credit insurance, coverage issued as a supplement to liability insurance, insurance arising out of a workers' compensation or similar law, automobile medical-payment insurance, or insurance under which benefits are payable with or without regard to fault and which is statutorily required to be contained in any liability insurance policy or equivalent self-insurance.
"Health insurance issuer" means an insurance company, insurance service, or insurance organization (including a health maintenance organization and a voluntary health services plan) that is authorized to transact health insurance business in this State. Such term does not include a group health plan.
"Health Maintenance Organization" means an organization as defined in the Health Maintenance Organization Act.
"Hospice" means a program as defined in and licensed under the Hospice Program Licensing Act.
"Hospital" means a duly licensed institution as defined in the Hospital Licensing Act, an institution that meets all comparable conditions and requirements in effect in the state in which it is located, or the University of Illinois Hospital as defined in the University of Illinois Hospital Act.
"Individual health insurance coverage" means health insurance coverage offered to individuals in the individual market, but does not include short-term, limited-duration insurance.
"Insured" means any individual resident of this State who is eligible to receive benefits from any insurer (including health insurance coverage offered in connection with a group health plan) or health insurance issuer as defined in this Section.
"Insurer" means any insurance company authorized to transact health insurance business in this State and any corporation that provides medical services and is organized under the Voluntary Health Services Plans Act or the Health Maintenance Organization Act.
"Medical assistance" means the State medical assistance or medical assistance no grant (MANG) programs provided under Title XIX of the Social Security Act and Articles V (Medical Assistance) and VI (General Assistance) of the Illinois Public Aid Code (or any successor program) or under any similar program of health care benefits in a state other than Illinois.
"Medically necessary" means that a service, drug, or supply is necessary and appropriate for the diagnosis or treatment of an illness or injury in accord with generally accepted standards of medical practice at the time the service, drug, or supply is provided. When specifically applied to a confinement it further means that the diagnosis or treatment of the covered person's medical symptoms or condition cannot be safely provided to that person as an outpatient. A service, drug, or supply shall not be medically necessary if it: (i) is investigational, experimental, or for research purposes; or (ii) is provided solely for the convenience of the patient, the patient's family, physician, hospital, or any other provider; or (iii) exceeds in scope, duration, or intensity that level of care that is needed to provide safe, adequate, and appropriate diagnosis or treatment; or (iv) could have been omitted without adversely affecting the covered person's condition or the quality of medical care; or (v) involves the use of a medical device, drug, or substance not formally approved by the United States Food and Drug Administration.
"Medical care" means the ordinary and usual professional services rendered by a physician or other specified provider during a professional visit for treatment of an illness or injury.
"Medicare" means coverage under both Part A and Part B of Title XVIII of the Social Security Act, 42 U.S.C. Sec. 1395, et seq.
"Minimum premium plan" means an arrangement whereby a specified amount of health care claims is self-funded, but the insurance company assumes the risk that claims will exceed that amount.
"Participating transplant center" means a hospital designated by the Board as a preferred or exclusive provider of services for one or more specified human organ or tissue transplants for which the hospital has signed an agreement with the Board to accept a transplant payment allowance for all expenses related to the transplant during a transplant benefit period.
"Physician" means a person licensed to practice medicine pursuant to the Medical Practice Act of 1987.
"Plan" means the Comprehensive Health Insurance Plan established by this Act.
"Plan of operation" means the plan of operation of the Plan, including articles, bylaws and operating rules, adopted by the Board pursuant to this Act.
"Provider" means any hospital, skilled nursing facility, hospice, home health agency, physician, registered pharmacist acting within the scope of that registration, or any other person or entity licensed in Illinois to furnish medical care.
"Qualified high risk pool" has the same meaning given that term in the federal Health Insurance Portability and Accountability Act of 1996.
"Resident" means a person who is and continues to be legally domiciled and physically residing on a permanent and full-time basis in a place of permanent habitation in this State that remains that person's principal residence and from which that person is absent only for temporary or transitory purpose.
"Skilled nursing facility" means a facility or that portion of a facility that is licensed by the Illinois Department of Public Health under the Nursing Home Care Act or a comparable licensing authority in another state to provide skilled nursing care.
"Stop-loss coverage" means an arrangement whereby an insurer insures against the risk that any one claim will exceed a specific dollar amount or that the entire loss of a self-insurance plan will exceed a specific amount.
"Third party administrator" means an administrator as defined in Section 511.101 of the Illinois Insurance Code who is licensed under Article XXXI 1/4 of that Code.
(Source: P.A. 99-143, eff. 7-27-15.)

(215 ILCS 105/3) (from Ch. 73, par. 1303)
Sec. 3. Operation of the Plan.
a. There is hereby created an Illinois Comprehensive Health Insurance Plan.
b. The Plan shall operate subject to the supervision and control of the Board. The Board is created as a political subdivision and body politic and corporate and, as such, is not a State agency. The Board shall consist of 10 public members, appointed by the Governor with the advice and consent of the Senate.
Initial members shall be appointed to the Board by the Governor as follows: 2 members to serve until July 1, 1988, and until their successors are appointed and qualified; 2 members to serve until July 1, 1989, and until their successors are appointed and qualified; 3 members to serve until July 1, 1990, and until their successors are appointed and qualified; and 3 members to serve until July 1, 1991, and until their successors are appointed and qualified. As terms of initial members expire, their successors shall be appointed for terms to expire the first day in July 3 years thereafter, and until their successors are appointed and qualified.
Any vacancy in the Board occurring for any reason other than the expiration of a term shall be filled for the unexpired term in the same manner as the original appointment.
Any member of the Board may be removed by the Governor for neglect of duty, misfeasance, malfeasance, or nonfeasance in office.
In addition, a representative of the Governor's Office of Management and Budget, a representative of the Office of the Attorney General and the Director or the Director's designated representative shall be members of the Board. Four members of the General Assembly, one each appointed by the President and Minority Leader of the Senate and by the Speaker and Minority Leader of the House of Representatives, shall serve as nonvoting members of the Board. At least 2 of the public members shall be individuals reasonably expected to qualify for coverage under the Plan, the parent or spouse of such an individual, or a surviving family member of an individual who could have qualified for the Plan during his lifetime. The Director or Director's representative shall be the chairperson of the Board. Members of the Board shall receive no compensation, but shall be reimbursed for reasonable expenses incurred in the necessary performance of their duties.
c. The Board shall make an annual report in September and shall file the report with the Secretary of the Senate and the Clerk of the House of Representatives. The report shall summarize the activities of the Plan in the preceding calendar year, including net written and earned premiums, the expense of administration, the paid and incurred losses for the year and other information as may be requested by the General Assembly. The report shall also include analysis and recommendations regarding utilization review, quality assurance and access to cost effective quality health care.
d. In its plan of operation the Board shall:
(1) Establish procedures for selecting a Plan

administrator in accordance with Section 5 of this Act.

(2) Establish procedures for the operation of the

Board.

(3) Create a Plan fund, under management of the

Board, to fund administrative, claim, and other expenses of the Plan.

(4) Establish procedures for the handling and

accounting of assets and monies of the Plan.

(5) Develop and implement a program to publicize the

existence of the Plan, the eligibility requirements and procedures for enrollment and to maintain public awareness of the Plan.

(6) Establish procedures under which applicants and

participants may have grievances reviewed by a grievance committee appointed by the Board. The grievances shall be reported to the Board immediately after completion of the review. The Department and the Board shall retain all written complaints regarding the Plan for at least 3 years. Oral complaints shall be reduced to written form and maintained for at least 3 years.

(7) Provide for other matters as may be necessary and

proper for the execution of its powers, duties and obligations under the Plan.

e. No later than 5 years after the Plan is operative the Board and the Department shall conduct cooperatively a study of the Plan and the persons insured by the Plan to determine: (1) claims experience including a breakdown of medical conditions for which claims were paid; (2) whether availability of the Plan affected employment opportunities for participants; (3) whether availability of the Plan affected the receipt of medical assistance benefits by Plan participants; (4) whether a change occurred in the number of personal bankruptcies due to medical or other health related costs; (5) data regarding all complaints received about the Plan including its operation and services; (6) and any other significant observations regarding utilization of the Plan. The study shall culminate in a written report to be presented to the Governor, the President of the Senate, the Speaker of the House and the chairpersons of the House and Senate Insurance Committees. The report shall be filed with the Secretary of the Senate and the Clerk of the House of Representatives. The report shall also be available to members of the general public upon request.
(e-5) The Board shall conduct a feasibility study of establishing a small employer health insurance pool in which employers may provide affordable health insurance coverage to their employees. The Board may contract with a private entity or enter into intergovernmental agreements with State agencies for the completion of all or part of the study. The study shall:
(i) Analyze other states' experience in establishing

small employer health insurance pools;

(ii) Assess the need for a small employer health

insurance pool, including the number of individuals who might benefit from it;

(iii) Recommend means of establishing a small

employer health insurance pool; and

(iv) Estimate the cost of providing a small employer

health insurance pool through the Illinois Comprehensive Health Insurance Plan or another, public or private entity.

The Board may accept donations, in trust, from any legal source, public or private, for deposit into a trust account specifically created for expenditure, without the necessity of being appropriated, solely for the purpose of conducting all or part of the study. The Board shall issue a report with recommendations to the Governor and the General Assembly by January 1, 2005. As used in this subsection e-5, "small employer" means an employer having between one and 50 employees.
f. The Board may:
(1) Prepare and distribute certificate of eligibility

forms and enrollment instruction forms to insurance producers and to the general public in this State.

(2) Provide for reinsurance of risks incurred by the

Plan and enter into reinsurance agreements with insurers to establish a reinsurance plan for risks of coverage described in the Plan, or obtain commercial reinsurance to reduce the risk of loss through the Plan.

(3) Issue additional types of health insurance

policies to provide optional coverages as are otherwise permitted by this Act including a Medicare supplement policy designed to supplement Medicare.

(4) Provide for and employ cost containment measures

and requirements including, but not limited to, preadmission certification, second surgical opinion, concurrent utilization review programs, and individual case management for the purpose of making the pool more cost effective.

(5) Design, utilize, contract, or otherwise arrange

for the delivery of cost effective health care services, including establishing or contracting with preferred provider organizations, health maintenance organizations, and other limited network provider arrangements.

(6) Adopt bylaws, rules, regulations, policies and

procedures as may be necessary or convenient for the implementation of the Act and the operation of the Plan.

(7) Administer separate pools, separate accounts, or

other plans or arrangements as required by this Act to separate federally eligible individuals or groups of federally eligible individuals who qualify for Plan coverage under Section 15 of this Act from eligible persons or groups of eligible persons who qualify for Plan coverage under Section 7 of this Act and apportion the costs of the administration among such separate pools, separate accounts, or other plans or arrangements.

g. The Director may, by rule, establish additional powers and duties of the Board and may adopt rules for any other purposes, including the operation of the Plan, as are necessary or proper to implement this Act.
h. The Board is not liable for any obligation of the Plan. There is no liability on the part of any member or employee of the Board or the Department, and no cause of action of any nature may arise against them, for any action taken or omission made by them in the performance of their powers and duties under this Act, unless the action or omission constitutes willful or wanton misconduct. The Board may provide in its bylaws or rules for indemnification of, and legal representation for, its members and employees.
i. There is no liability on the part of any insurance producer for the failure of any applicant to be accepted by the Plan unless the failure of the applicant to be accepted by the Plan is due to an act or omission by the insurance producer which constitutes willful or wanton misconduct.
(Source: P.A. 92-597, eff. 6-28-02; 93-622, eff. 12-18-03; 93-824, eff. 7-28-04.)

(215 ILCS 105/4) (from Ch. 73, par. 1304)
Sec. 4. Powers and authority of the board. The board shall have the general powers and authority granted under the laws of this State to insurance companies licensed to transact health and accident insurance and in addition thereto, the specific authority to:
a. Enter into contracts as are necessary or proper to

carry out the provisions and purposes of this Act, including the authority, with the approval of the Director, to enter into contracts with similar plans of other states for the joint performance of common administrative functions, or with persons or other organizations for the performance of administrative functions including, without limitation, utilization review and quality assurance programs, or with health maintenance organizations or preferred provider organizations for the provision of health care services.

b. Sue or be sued, including taking any legal actions

necessary or proper.

c. Take such legal action as necessary to:
(1) avoid the payment of improper claims against

the plan or the coverage provided by or through the plan;

(2) to recover any amounts erroneously or

improperly paid by the plan;

(3) to recover any amounts paid by the plan as a

result of a mistake of fact or law; or

(4) to recover or collect any other amounts,

including assessments, that are due or owed the Plan or have been billed on its or the Plan's behalf.

d. Establish appropriate rates, rate schedules, rate

adjustments, expense allowances, agents' referral fees, claim reserves, and formulas and any other actuarial function appropriate to the operation of the plan. Rates and rate schedules may be adjusted for appropriate risk factors such as age and area variation in claim costs and shall take into consideration appropriate risk factors in accordance with established actuarial and underwriting practices.

e. Issue policies of insurance in accordance with the

requirements of this Act.

f. Appoint appropriate legal, actuarial and other

committees as necessary to provide technical assistance in the operation of the plan, policy and other contract design, and any other function within the authority of the plan.

g. Borrow money to effect the purposes of the

Illinois Comprehensive Health Insurance Plan. Any notes or other evidence of indebtedness of the plan not in default shall be legal investments for insurers and may be carried as admitted assets.

h. Establish rules, conditions and procedures for

reinsuring risks under this Act.

i. Employ and fix the compensation of employees. Such

employees may be paid on a warrant issued by the State Treasurer pursuant to a payroll voucher certified by the Board and drawn by the Comptroller against appropriations or trust funds held by the State Treasurer.

j. Enter into intergovernmental cooperation

agreements with other agencies or entities of State government for the purpose of sharing the cost of providing health care services that are otherwise authorized by this Act for children who are both plan participants and eligible for financial assistance from the Division of Specialized Care for Children of the University of Illinois.

k. Establish conditions and procedures under which

the plan may, if funds permit, discount or subsidize premium rates that are paid directly by senior citizens, as defined by the Board, and other plan participants, who are retired or unemployed and meet other qualifications.

l. Establish and maintain the Plan Fund authorized in

Section 3 of this Act, which shall be divided into separate accounts, as follows:

(1) accounts to fund the administrative, claim,

and other expenses of the Plan associated with eligible persons who qualify for Plan coverage under Section 7 of this Act, which shall consist of:

(A) premiums paid on behalf of covered

persons;

(B) appropriated funds and other revenues

collected or received by the Board;

(C) reserves for future losses maintained by

the Board; and

(D) interest earnings from investment of the

funds in the Plan Fund or any of its accounts other than the funds in the account established under item (2) of this subsection;

(2) an account, to be denominated the federally

eligible individuals account, to fund the administrative, claim, and other expenses of the Plan associated with federally eligible individuals who qualify for Plan coverage under Section 15 of this Act, which shall consist of:

(A) premiums paid on behalf of covered

persons;

(B) assessments and other revenues collected

or received by the Board;

(C) reserves for future losses maintained by

the Board;

(D) interest earnings from investment of the

federally eligible individuals account funds; and

(E) grants provided pursuant to the federal

Trade Act of 2002; and

(3) such other accounts as may be appropriate.
m. Charge and collect assessments paid by insurers

pursuant to Section 12 of this Act and recover any assessments for, on behalf of, or against those insurers.

(Source: P.A. 100-201, eff. 8-18-17.)

(215 ILCS 105/5) (from Ch. 73, par. 1305)
Sec. 5. Plan administrator.
a. The Board shall select a Plan administrator through a competitive bidding process to administer the Plan. The Board shall evaluate bids submitted under this Section based on criteria established by the Board which shall include:
(1) The Plan administrator's proven ability to handle

other large group accident and health benefit plans.

(2) The efficiency and timeliness of the Plan

administrator's claim processing procedures.

(3) An estimate of total net cost for administering

the Plan, including any discounts or income the Plan could expect to receive or benefit from.

(4) The Plan administrator's ability to apply

effective cost containment programs and procedures and to administer the Plan in a cost-efficient manner.

(5) The financial condition and stability of the Plan

administrator.

b. The Plan administrator shall serve for a period of 5 years subject to removal for cause and subject to the terms, conditions and limitations of the contract between the Board and the Plan administrator. At least one year prior to the expiration of each 5-year period of service by the current Plan administrator, the Board shall begin to advertise for bids to serve as the Plan administrator for the succeeding 5-year period. Selection of the Plan administrator for the succeeding period shall be made at least 6 months prior to the end of the current 5-year period. Notwithstanding any other provision of this subsection, the Board at its option may extend the term of a Plan administrator contract for a period not to exceed 3 years.
c. The Plan administrator shall perform such functions relating to the Plan as may be assigned to it including:
(1) establishment of a premium billing procedure for

collection of premiums from Plan participants. Billings shall be made on a periodic basis as determined by the Board;

(2) payment and processing of claims and various cost

containment functions; and

(3) other functions to assure timely payment of

benefits to participants under the Plan, including:

(a) making available information relating to the

proper manner of submitting a claim for benefits under the Plan and distributing forms upon which submissions shall be made, and

(b) evaluating the eligibility of each claim for

payment under the Plan.

The Plan administrator shall be governed by the requirements of Part 919 of Title 50 of the Illinois Administrative Code, promulgated by the Department of Insurance, regarding the handling of claims under this Act.
d. The Plan administrator shall submit regular reports to the Board regarding the operation of the Plan. The frequency, content and form of the report shall be as determined by the Board.
e. The Plan administrator shall pay or be reimbursed for claims expenses from the premium payments received from or on behalf of Plan participants. If the Plan administrator's payments or reimbursements for claims expenses exceed the portion of premiums allocated by the Board for payment of claims expenses, the Board shall provide additional funds to the Plan administrator for payment or reimbursement of such claims expenses.
f. The Plan administrator shall be paid as provided in the contract between the Board and the Plan administrator.
(Source: P.A. 100-201, eff. 8-18-17.)

(215 ILCS 105/6) (from Ch. 73, par. 1306)
Sec. 6. Contents of Plan. The Plan shall include, but is not limited to, the following:
a. Schedules of premiums and benefits, limitations,

exclusions, deductibles, coinsurance payments, and other policy terms and conditions established in accordance with appropriate actuarial principles and all the requirements of this Act.

b. Procedures for applicants and participants to

submit grievances under Section 3 of this Act.

(Source: P.A. 87-560.)

(215 ILCS 105/7) (from Ch. 73, par. 1307)
Sec. 7. Eligibility.
a. Except as provided in subsection (e) of this Section or in Section 15 of this Act, any person who is either a citizen of the United States or an alien lawfully admitted for permanent residence and who has been for a period of at least 180 days and continues to be a resident of this State shall be eligible for Plan coverage under this Section if evidence is provided of:
(1) A notice of rejection or refusal to issue

substantially similar individual health insurance coverage for health reasons by a health insurance issuer;

(2) A refusal by a health insurance issuer to issue

individual health insurance coverage except at a rate exceeding the applicable Plan rate for which the person is responsible; or

(3) The absence of available health insurance

coverage for a person under 19 years of age.

A rejection or refusal by a group health plan or health insurance issuer offering only stop-loss or excess of loss insurance or contracts, agreements, or other arrangements for reinsurance coverage with respect to the applicant shall not be sufficient evidence under this subsection.
b. The Board shall promulgate a list of medical or health conditions for which a person who is either a citizen of the United States or an alien lawfully admitted for permanent residence and a resident of this State would be eligible for Plan coverage without applying for health insurance coverage pursuant to subsection a. of this Section. Persons who can demonstrate the existence or history of any medical or health conditions on the list promulgated by the Board shall not be required to provide the evidence specified in subsection a. of this Section. The list shall be effective on the first day of the operation of the Plan and may be amended from time to time as appropriate.
c. Family members of the same household who each are covered persons are eligible for optional family coverage under the Plan.
d. For persons qualifying for coverage in accordance with Section 7 of this Act, the Board shall, if it determines that such appropriations as are made pursuant to Section 12 of this Act are insufficient to allow the Board to accept all of the eligible persons which it projects will apply for enrollment under the Plan, limit or close enrollment to ensure that the Plan is not over-subscribed and that it has sufficient resources to meet its obligations to existing enrollees. The Board shall not limit or close enrollment for federally eligible individuals.
e. A person shall not be eligible for coverage under the Plan if:
(1) He or she has or obtains other coverage under a

group health plan or health insurance coverage substantially similar to or better than a Plan policy as an insured or covered dependent or would be eligible to have that coverage if he or she elected to obtain it. Persons otherwise eligible for Plan coverage may, however, solely for the purpose of having coverage for a pre-existing condition, maintain other coverage only while satisfying any pre-existing condition waiting period under a Plan policy or a subsequent replacement policy of a Plan policy.

(1.1) His or her prior coverage under a group health

plan or health insurance coverage, provided or arranged by an employer of more than 10 employees was discontinued for any reason without the entire group or plan being discontinued and not replaced, provided he or she remains an employee, or dependent thereof, of the same employer.

(2) He or she is a recipient of or is approved to

receive medical assistance, except that a person may continue to receive medical assistance through the medical assistance no grant program, but only while satisfying the requirements for a preexisting condition under Section 8, subsection f. of this Act. Payment of premiums pursuant to this Act shall be allocable to the person's spenddown for purposes of the medical assistance no grant program, but that person shall not be eligible for any Plan benefits while that person remains eligible for medical assistance. If the person continues to receive or be approved to receive medical assistance through the medical assistance no grant program at or after the time that requirements for a preexisting condition are satisfied, the person shall not be eligible for coverage under the Plan. In that circumstance, coverage under the Plan shall terminate as of the expiration of the preexisting condition limitation period. Under all other circumstances, coverage under the Plan shall automatically terminate as of the effective date of any medical assistance.

(3) Except as provided in Section 15, the person has

previously participated in the Plan and voluntarily terminated Plan coverage, unless 12 months have elapsed since the person's latest voluntary termination of coverage.

(4) The person fails to pay the required premium

under the covered person's terms of enrollment and participation, in which event the liability of the Plan shall be limited to benefits incurred under the Plan for the time period for which premiums had been paid and the covered person remained eligible for Plan coverage.

(5) The Plan has paid a total of $5,000,000 in

benefits on behalf of the covered person.

(6) The person is a resident of a public institution.
(7) The person's premium is paid for or reimbursed

under any government sponsored program or by any government agency or health care provider, except as an otherwise qualifying full-time employee, or dependent of such employee, of a government agency or health care provider or, except when a person's premium is paid by the U.S. Treasury Department pursuant to the federal Trade Act of 2002.

(8) The person has or later receives other benefits

or funds from any settlement, judgement, or award resulting from any accident or injury, regardless of the date of the accident or injury, or any other circumstances creating a legal liability for damages due that person by a third party, whether the settlement, judgment, or award is in the form of a contract, agreement, or trust on behalf of a minor or otherwise and whether the settlement, judgment, or award is payable to the person, his or her dependent, estate, personal representative, or guardian in a lump sum or over time, so long as there continues to be benefits or assets remaining from those sources in an amount in excess of $300,000.

(9) Within the 5 years prior to the date a person's

Plan application is received by the Board, the person's coverage under any health care benefit program as defined in 18 U.S.C. 24, including any public or private plan or contract under which any medical benefit, item, or service is provided, was terminated as a result of any act or practice that constitutes fraud under State or federal law or as a result of an intentional misrepresentation of material fact; or if that person knowingly and willfully obtained or attempted to obtain, or fraudulently aided or attempted to aid any other person in obtaining, any coverage or benefits under the Plan to which that person was not entitled.

f. The Board or the administrator shall require verification of residency and may require any additional information or documentation, or statements under oath, when necessary to determine residency upon initial application and for the entire term of the policy.
g. Coverage shall cease (i) on the date a person is no longer a resident of Illinois, (ii) on the date a person requests coverage to end, (iii) upon the death of the covered person, (iv) on the date State law requires cancellation of the policy, or (v) at the Plan's option, 30 days after the Plan makes any inquiry concerning a person's eligibility or place of residence to which the person does not reply.
h. Except under the conditions set forth in subsection g of this Section, the coverage of any person who ceases to meet the eligibility requirements of this Section shall be terminated at the end of the current policy period for which the necessary premiums have been paid.
(Source: P.A. 96-938, eff. 6-24-10; 97-661, eff. 1-13-12.)

(215 ILCS 105/7.1)
Sec. 7.1. Premiums.
(a) The Board shall establish premium rates for coverage as provided in subsection (d) of this Section.
(b) Separate schedules of premium rates based on sex, age, geographical location, and benefit plan shall apply for individual risks.
(c) The Board may provide for separate premium rates for optional family coverage for the spouse or one or more dependents who reside together in any eligible individual's or eligible person's household. The rates for each spouse or dependent who qualifies to be covered under this optional family coverage shall be such percentage of the applicable individual Plan rate as the Board, in accordance with appropriate actuarial principles, shall establish.
(d) The Board, with the assistance of the Director and in accordance with appropriate actuarial principles, shall determine a standard risk rate by using the average rates that individual standard risks in this State are charged by at least 5 of the largest health insurance issuers providing individual health insurance coverage to residents of Illinois that is substantially similar to the coverage offered by the Plan. In determining the average rate or charges of those health insurance issuers, the rates charged by those issuers shall be actuarially adjusted to determine the rate or charge that would have been charged for benefits similar to those provided by the Plan. The standard risk rates shall be established using reasonable actuarial techniques and shall reflect anticipated claims experience, expenses, and other appropriate risk factors for such coverage.
(e) Rates for Plan coverage shall not be less than 125% nor more than 150% of rates established as applicable for individual standard risks pursuant to subsection (d).
(Source: P.A. 90-30, eff. 7-1-97.)

(215 ILCS 105/8) (from Ch. 73, par. 1308)
Sec. 8. Minimum benefits.
a. Availability. The Plan shall offer in a periodically renewable policy major medical expense coverage to every eligible person who is not eligible for Medicare. Major medical expense coverage offered by the Plan shall pay an eligible person's covered expenses, subject to limit on the deductible and coinsurance payments authorized under paragraph (4) of subsection d of this Section, up to a lifetime benefit limit of $5,000,000. The maximum limit under this subsection shall not be altered by the Board, and no actuarial equivalent benefit may be substituted by the Board. Any person who otherwise would qualify for coverage under the Plan, but is excluded because he or she is eligible for Medicare, shall be eligible for any separate Medicare supplement policy or policies which the Board may offer.
b. Outline of benefits. Covered expenses shall be limited to the usual and customary charge, including negotiated fees, in the locality for the following services and articles when prescribed by a physician and determined by the Plan to be medically necessary for the following areas of services, subject to such separate deductibles, co-payments, exclusions, and other limitations on benefits as the Board shall establish and approve, and the other provisions of this Section:
(1) Hospital services, except that any services

provided by a hospital that is located more than 75 miles outside the State of Illinois shall be covered only for a maximum of 45 days in any calendar year. With respect to covered expenses incurred during any calendar year ending on or after December 31, 1999, inpatient hospitalization of an eligible person for the treatment of mental illness at a hospital located within the State of Illinois shall be subject to the same terms and conditions as for any other illness.

(2) Professional services for the diagnosis or

treatment of injuries, illnesses or conditions, other than dental and mental and nervous disorders as described in paragraph (17), which are rendered by a physician, or by other licensed professionals at the physician's direction. This includes reconstruction of the breast on which a mastectomy was performed; surgery and reconstruction of the other breast to produce a symmetrical appearance; and prostheses and treatment of physical complications at all stages of the mastectomy, including lymphedemas.

(2.5) Professional services provided by a physician

to children under the age of 16 years for physical examinations and age appropriate immunizations ordered by a physician licensed to practice medicine in all its branches.

(3) (Blank).
(4) Outpatient prescription drugs that by law require

a prescription written by a physician licensed to practice medicine in all its branches subject to such separate deductible, copayment, and other limitations or restrictions as the Board shall approve, including the use of a prescription drug card or any other program, or both.

(5) Skilled nursing services of a licensed skilled

nursing facility for not more than 120 days during a policy year.

(6) Services of a home health agency in accord with a

home health care plan, up to a maximum of 270 visits per year.

(7) Services of a licensed hospice for not more than

180 days during a policy year.

(8) Use of radium or other radioactive materials.
(9) Oxygen.
(10) Anesthetics.
(11) Orthoses and prostheses other than dental.
(12) Rental or purchase in accordance with Board

policies or procedures of durable medical equipment, other than eyeglasses or hearing aids, for which there is no personal use in the absence of the condition for which it is prescribed.

(13) Diagnostic x-rays and laboratory tests.
(14) Oral surgery (i) for excision of partially or

completely unerupted impacted teeth when not performed in connection with the routine extraction or repair of teeth; (ii) for excision of tumors or cysts of the jaws, cheeks, lips, tongue, and roof and floor of the mouth; (iii) required for correction of cleft lip and palate and other craniofacial and maxillofacial birth defects; or (iv) for treatment of injuries to natural teeth or a fractured jaw due to an accident.

(15) Physical, speech, and functional occupational

therapy as medically necessary and provided by appropriate licensed professionals.

(16) Emergency and other medically necessary

transportation provided by a licensed ambulance service to the nearest health care facility qualified to treat a covered illness, injury, or condition, subject to the provisions of the Emergency Medical Systems (EMS) Act.

(17) Outpatient services for diagnosis and treatment

of mental and nervous disorders provided that a covered person shall be required to make a copayment not to exceed 50% and that the Plan's payment shall not exceed such amounts as are established by the Board.

(18) Human organ or tissue transplants specified by

the Board that are performed at a hospital designated by the Board as a participating transplant center for that specific organ or tissue transplant.

(19) Naprapathic services, as appropriate, provided

by a licensed naprapathic practitioner.

c. Exclusions. Covered expenses of the Plan shall not include the following:
(1) Any charge for treatment for cosmetic purposes

other than for reconstructive surgery when the service is incidental to or follows surgery resulting from injury, sickness or other diseases of the involved part or surgery for the repair or treatment of a congenital bodily defect to restore normal bodily functions.

(2) Any charge for care that is primarily for rest,

custodial, educational, or domiciliary purposes.

(3) Any charge for services in a private room to the

extent it is in excess of the institution's charge for its most common semiprivate room, unless a private room is prescribed as medically necessary by a physician.

(4) That part of any charge for room and board or for

services rendered or articles prescribed by a physician, dentist, or other health care personnel that exceeds the reasonable and customary charge in the locality or for any services or supplies not medically necessary for the diagnosed injury or illness.

(5) Any charge for services or articles the provision

of which is not within the scope of licensure of the institution or individual providing the services or articles.

(6) Any expense incurred prior to the effective date

of coverage by the Plan for the person on whose behalf the expense is incurred.

(7) Dental care, dental surgery, dental treatment,

any other dental procedure involving the teeth or periodontium, or any dental appliances, including crowns, bridges, implants, or partial or complete dentures, except as specifically provided in paragraph (14) of subsection b of this Section.

(8) Eyeglasses, contact lenses, hearing aids or their

fitting.

(9) Illness or injury due to acts of war.
(10) Services of blood donors and any fee for failure

to replace the first 3 pints of blood provided to a covered person each policy year.

(11) Personal supplies or services provided by a

hospital or nursing home, or any other nonmedical or nonprescribed supply or service.

(12) Routine maternity charges for a pregnancy,

except where added as optional coverage with payment of an additional premium for pregnancy resulting from conception occurring after the effective date of the optional coverage.

(13) (Blank).
(14) Any expense or charge for services, drugs, or

supplies that are: (i) not provided in accord with generally accepted standards of current medical practice; (ii) for procedures, treatments, equipment, transplants, or implants, any of which are investigational, experimental, or for research purposes; (iii) investigative and not proven safe and effective; or (iv) for, or resulting from, a gender transformation operation.

(15) Any expense or charge for routine physical

examinations or tests except as provided in item (2.5) of subsection b of this Section.

(16) Any expense for which a charge is not made in

the absence of insurance or for which there is no legal obligation on the part of the patient to pay.

(17) Any expense incurred for benefits provided under

the laws of the United States and this State, including Medicare, Medicaid, and other medical assistance, maternal and child health services and any other program that is administered or funded by the Department of Human Services, Department of Healthcare and Family Services, or Department of Public Health, military service-connected disability payments, medical services provided for members of the armed forces and their dependents or employees of the armed forces of the United States, and medical services financed on behalf of all citizens by the United States.

(18) Any expense or charge for in vitro

fertilization, artificial insemination, or any other artificial means used to cause pregnancy.

(19) Any expense or charge for oral contraceptives

used for birth control or any other temporary birth control measures.

(20) Any expense or charge for sterilization or

sterilization reversals.

(21) Any expense or charge for weight loss programs,

exercise equipment, or treatment of obesity, except when certified by a physician as morbid obesity (at least 2 times normal body weight).

(22) Any expense or charge for acupuncture treatment

unless used as an anesthetic agent for a covered surgery.

(23) Any expense or charge for or related to organ or

tissue transplants other than those performed at a hospital with a Board approved organ transplant program that has been designated by the Board as a preferred or exclusive provider organization for that specific organ or tissue transplant.

(24) Any expense or charge for procedures,

treatments, equipment, or services that are provided in special settings for research purposes or in a controlled environment, are being studied for safety, efficiency, and effectiveness, and are awaiting endorsement by the appropriate national medical specialty college for general use within the medical community.

d. Deductibles and coinsurance.
The Plan coverage defined in Section 6 shall provide for a choice of deductibles per individual as authorized by the Board. If 2 individual members of the same family household, who are both covered persons under the Plan, satisfy the same applicable deductibles, no other member of that family who is also a covered person under the Plan shall be required to meet any deductibles for the balance of that calendar year. The deductibles must be applied first to the authorized amount of covered expenses incurred by the covered person. A mandatory coinsurance requirement shall be imposed at the rate authorized by the Board in excess of the mandatory deductible, the coinsurance in the aggregate not to exceed such amounts as are authorized by the Board per annum. At its discretion the Board may, however, offer catastrophic coverages or other policies that provide for larger deductibles with or without coinsurance requirements. The deductibles and coinsurance factors may be adjusted annually according to the Medical Component of the Consumer Price Index.
e. Scope of coverage.
(1) In approving any of the benefit plans to be

offered by the Plan, the Board shall establish such benefit levels, deductibles, coinsurance factors, exclusions, and limitations as it may deem appropriate and that it believes to be generally reflective of and commensurate with health insurance coverage that is provided in the individual market in this State.

(2) The benefit plans approved by the Board may also

provide for and employ various cost containment measures and other requirements including, but not limited to, preadmission certification, prior approval, second surgical opinions, concurrent utilization review programs, individual case management, preferred provider organizations, health maintenance organizations, and other cost effective arrangements for paying for covered expenses.

f. Preexisting conditions.
(1) Except for federally eligible individuals

qualifying for Plan coverage under Section 15 of this Act or eligible persons who qualify for the waiver authorized in paragraph (3) of this subsection, Plan coverage shall exclude charges or expenses incurred during the first 6 months following the effective date of coverage as to any condition for which medical advice, care or treatment was recommended or received during the 6 month period immediately preceding the effective date of coverage.

(2) (Blank).
(3) Waiver: The preexisting condition exclusions as

set forth in paragraph (1) of this subsection shall be waived to the extent to which the eligible person (a) has satisfied similar exclusions under any prior individual health insurance policy that was involuntarily terminated because of the insolvency of the issuer of the policy and (b) has applied for Plan coverage within 90 days following the involuntary termination of that individual health insurance coverage.

(4) Waiver: The preexisting condition exclusions as

set forth in paragraph (1) of this subsection shall be waived to the extent to which the eligible person (a) has satisfied the exclusion under prior Comprehensive Health Insurance Plan coverage that was involuntarily terminated because of meeting a lower lifetime benefit limit and (b) has reapplied for Plan coverage within 90 days following an increase in the lifetime benefit limit set forth in Section 8 of this Act.

g. Other sources primary; nonduplication of benefits.
(1) The Plan shall be the last payor of benefits

whenever any other benefit or source of third party payment is available. Subject to the provisions of subsection e of Section 7, benefits otherwise payable under Plan coverage shall be reduced by all amounts paid or payable by Medicare or any other government program or through any health insurance coverage or group health plan, whether by insurance, reimbursement, or otherwise, or through any third party liability, settlement, judgment, or award, regardless of the date of the settlement, judgment, or award, whether the settlement, judgment, or award is in the form of a contract, agreement, or trust on behalf of a minor or otherwise and whether the settlement, judgment, or award is payable to the covered person, his or her dependent, estate, personal representative, or guardian in a lump sum or over time, and by all hospital or medical expense benefits paid or payable under any worker's compensation coverage, automobile medical payment, or liability insurance, whether provided on the basis of fault or nonfault, and by any hospital or medical benefits paid or payable under or provided pursuant to any State or federal law or program.

(2) The Plan shall have a cause of action against any

covered person or any other person or entity for the recovery of any amount paid to the extent the amount was for treatment, services, or supplies not covered in this Section or in excess of benefits as set forth in this Section.

(3) Whenever benefits are due from the Plan because

of sickness or an injury to a covered person resulting from a third party's wrongful act or negligence and the covered person has recovered or may recover damages from a third party or its insurer, the Plan shall have the right to reduce benefits or to refuse to pay benefits that otherwise may be payable by the amount of damages that the covered person has recovered or may recover regardless of the date of the sickness or injury or the date of any settlement, judgment, or award resulting from that sickness or injury.

During the pendency of any action or claim that is

brought by or on behalf of a covered person against a third party or its insurer, any benefits that would otherwise be payable except for the provisions of this paragraph (3) shall be paid if payment by or for the third party has not yet been made and the covered person or, if incapable, that person's legal representative agrees in writing to pay back promptly the benefits paid as a result of the sickness or injury to the extent of any future payments made by or for the third party for the sickness or injury. This agreement is to apply whether or not liability for the payments is established or admitted by the third party or whether those payments are itemized.

Any amounts due the Plan to repay benefits may be

deducted from other benefits payable by the Plan after payments by or for the third party are made.

(4) Benefits due from the Plan may be reduced or

refused as an offset against any amount otherwise recoverable under this Section.

h. Right of subrogation; recoveries.
(1) Whenever the Plan has paid benefits because of

sickness or an injury to any covered person resulting from a third party's wrongful act or negligence, or for which an insurer is liable in accordance with the provisions of any policy of insurance, and the covered person has recovered or may recover damages from a third party that is liable for the damages, the Plan shall have the right to recover the benefits it paid from any amounts that the covered person has received or may receive regardless of the date of the sickness or injury or the date of any settlement, judgment, or award resulting from that sickness or injury. The Plan shall be subrogated to any right of recovery the covered person may have under the terms of any private or public health care coverage or liability coverage, including coverage under the Workers' Compensation Act or the Workers' Occupational Diseases Act, without the necessity of assignment of claim or other authorization to secure the right of recovery. To enforce its subrogation right, the Plan may (i) intervene or join in an action or proceeding brought by the covered person or his personal representative, including his guardian, conservator, estate, dependents, or survivors, against any third party or the third party's insurer that may be liable or (ii) institute and prosecute legal proceedings against any third party or the third party's insurer that may be liable for the sickness or injury in an appropriate court either in the name of the Plan or in the name of the covered person or his personal representative, including his guardian, conservator, estate, dependents, or survivors.

(2) If any action or claim is brought by or on behalf

of a covered person against a third party or the third party's insurer, the covered person or his personal representative, including his guardian, conservator, estate, dependents, or survivors, shall notify the Plan by personal service or registered mail of the action or claim and of the name of the court in which the action or claim is brought, filing proof thereof in the action or claim. The Plan may, at any time thereafter, join in the action or claim upon its motion so that all orders of court after hearing and judgment shall be made for its protection. No release or settlement of a claim for damages and no satisfaction of judgment in the action shall be valid without the written consent of the Plan to the extent of its interest in the settlement or judgment and of the covered person or his personal representative.

(3) In the event that the covered person or his

personal representative fails to institute a proceeding against any appropriate third party before the fifth month before the action would be barred, the Plan may, in its own name or in the name of the covered person or personal representative, commence a proceeding against any appropriate third party for the recovery of damages on account of any sickness, injury, or death to the covered person. The covered person shall cooperate in doing what is reasonably necessary to assist the Plan in any recovery and shall not take any action that would prejudice the Plan's right to recovery. The Plan shall pay to the covered person or his personal representative all sums collected from any third party by judgment or otherwise in excess of amounts paid in benefits under the Plan and amounts paid or to be paid as costs, attorneys fees, and reasonable expenses incurred by the Plan in making the collection or enforcing the judgment.

(4) In the event that a covered person or his

personal representative, including his guardian, conservator, estate, dependents, or survivors, recovers damages from a third party for sickness or injury caused to the covered person, the covered person or the personal representative shall pay to the Plan from the damages recovered the amount of benefits paid or to be paid on behalf of the covered person.

(5) When the action or claim is brought by the

covered person alone and the covered person incurs a personal liability to pay attorney's fees and costs of litigation, the Plan's claim for reimbursement of the benefits provided to the covered person shall be the full amount of benefits paid to or on behalf of the covered person under this Act less a pro rata share that represents the Plan's reasonable share of attorney's fees paid by the covered person and that portion of the cost of litigation expenses determined by multiplying by the ratio of the full amount of the expenditures to the full amount of the judgement, award, or settlement.

(6) In the event of judgment or award in a suit or

claim against a third party or insurer, the court shall first order paid from any judgement or award the reasonable litigation expenses incurred in preparation and prosecution of the action or claim, together with reasonable attorney's fees. After payment of those expenses and attorney's fees, the court shall apply out of the balance of the judgment or award an amount sufficient to reimburse the Plan the full amount of benefits paid on behalf of the covered person under this Act, provided the court may reduce and apportion the Plan's portion of the judgement proportionate to the recovery of the covered person. The burden of producing evidence sufficient to support the exercise by the court of its discretion to reduce the amount of a proven charge sought to be enforced against the recovery shall rest with the party seeking the reduction. The court may consider the nature and extent of the injury, economic and non-economic loss, settlement offers, comparative negligence as it applies to the case at hand, hospital costs, physician costs, and all other appropriate costs. The Plan shall pay its pro rata share of the attorney fees based on the Plan's recovery as it compares to the total judgment. Any reimbursement rights of the Plan shall take priority over all other liens and charges existing under the laws of this State with the exception of any attorney liens filed under the Attorneys Lien Act.

(7) The Plan may compromise or settle and release any

claim for benefits provided under this Act or waive any claims for benefits, in whole or in part, for the convenience of the Plan or if the Plan determines that collection would result in undue hardship upon the covered person.

(Source: P.A. 96-791, eff. 9-25-09; 96-938, eff. 6-24-10; 97-813, eff. 7-13-12.)

(215 ILCS 105/8.5)
Sec. 8.5. (Repealed).
(Source: P.A. 89-514, eff. 7-17-96. Repealed by P.A. 91-639, eff. 8-20-99.)

(215 ILCS 105/8.6)
Sec. 8.6. Managed Care Reform and Patient Rights Act. The Plan is subject to the provisions of the Managed Care Reform and Patient Rights Act.
(Source: P.A. 91-617, eff. 1-1-00.)

(215 ILCS 105/8.7)
Sec. 8.7. Drug formulary; notice. The Plan must comply with Section 155.37 of the Illinois Insurance Code.
(Source: P.A. 92-440, eff. 8-17-01.)

(215 ILCS 105/9) (from Ch. 73, par. 1309)
Sec. 9. Taxation. The Plan and the Board established pursuant to this Act shall be exempt from payment of all fees and all taxes levied by the State or any of its subdivisions.
(Source: P.A. 85-702.)

(215 ILCS 105/10) (from Ch. 73, par. 1310)
Sec. 10. Collective action. Participation in the operation of the Plan, the establishment of rates, forms or procedures, or any other joint or collective action required by this Act shall not be the basis of any legal action, criminal or civil liability or penalty against the Plan, the Plan administrator, the Board or any of its members, employees, contractors, or consultants.
(Source: P.A. 90-30, eff. 7-1-97.)

(215 ILCS 105/11) (from Ch. 73, par. 1311)
Sec. 11. Plan notice. On and after the date the Illinois Comprehensive Health Insurance Plan becomes operational as provided in this Act, every insurer licensed to issue, and which issues for delivery, policies of accident and health insurance in this State shall include a notice of the existence of the Illinois Comprehensive Health Insurance Plan in any rejection of any application for individual health insurance coverage as defined in this Act for reasons of the health of the applicant or any other person proposed for insurance in such application. Such notice shall be in substantially the form and content prescribed by the Director.
(Source: P.A. 91-735, eff. 6-2-00.)

(215 ILCS 105/12) (from Ch. 73, par. 1312)
Sec. 12. Deficit or surplus.
a. If premiums or other receipts by the Board exceed the amount required for the operation of the Plan, including actual losses and administrative expenses of the Plan, the Board shall direct that the excess be held at interest, in a bank designated by the Board, or used to offset future losses or to reduce Plan premiums. In this subsection, the term "future losses" includes reserves for incurred but not reported claims.
b. Any deficit incurred or expected to be incurred on behalf of eligible persons who qualify for Plan coverage under Section 7 of this Act shall be recouped by an appropriation made by the General Assembly.
c. For the purposes of this Section, a deficit shall be incurred when anticipated losses and incurred but not reported claims expenses exceed anticipated income from earned premiums net of administrative expenses.
d. Any deficit incurred or expected to be incurred on behalf of federally eligible individuals who qualify for Plan coverage under Section 15 of this Act shall be recouped by an assessment of all insurers made in accordance with the provisions of this Section. The Board shall within 90 days of the effective date of this amendatory Act of 1997 and within the first quarter of each fiscal year thereafter assess all insurers for the anticipated deficit in accordance with the provisions of this Section. The Board may also make additional assessments no more than 4 times a year to fund unanticipated deficits, implementation expenses, and cash flow needs.
e. An insurer's assessment shall be determined by multiplying the total assessment, as determined in subsection d. of this Section, by a fraction, the numerator of which equals that insurer's direct Illinois premiums during the preceding calendar year and the denominator of which equals the total of all insurers' direct Illinois premiums. The Board may exempt those insurers whose share as determined under this subsection would be so minimal as to not exceed the estimated cost of levying the assessment.
f. The Board shall charge and collect from each insurer the amounts determined to be due under this Section. The assessment shall be billed by Board invoice based upon the insurer's direct Illinois premium income as shown in its annual statement for the preceding calendar year as filed with the Director. The invoice shall be due upon receipt and must be paid no later than 30 days after receipt by the insurer.
g. When an insurer fails to pay the full amount of any assessment of $100 or more due under this Section there shall be added to the amount due as a penalty the greater of $50 or an amount equal to 5% of the deficiency for each month or part of a month that the deficiency remains unpaid.
h. Amounts collected under this Section shall be paid to the Board for deposit into the Plan Fund authorized by Section 3 of this Act.
i. An insurer may petition the Director for an abatement or deferment of all or part of an assessment imposed by the Board. The Director may abate or defer, in whole or in part, the assessment if, in the opinion of the Director, payment of the assessment would endanger the ability of the insurer to fulfill its contractual obligations. In the event an assessment against an insurer is abated or deferred in whole or in part, the amount by which the assessment is abated or deferred shall be assessed against the other insurers in a manner consistent with the basis for assessments set forth in this subsection. The insurer receiving a deferment shall remain liable to the Plan for the deficiency for 4 years.
j. The Board shall establish procedures for appeal by any insurer subject to assessment pursuant to this Section. Such procedures shall require that:
(1) Any insurer that wishes to appeal all or any part

of an assessment made pursuant to this Section shall first pay the amount of the assessment as set forth in the invoice provided by the Board within the time provided in subsection f. of this Section. The Board shall hold such payments in a separate interest-bearing account. The payments shall be accompanied by a statement in writing that the payment is made under appeal. The statement shall specify the grounds for the appeal. The insurer may be represented in its appeal by counsel or other representative of its choosing.

(2) Within 90 days following the payment of an

assessment under appeal by any insurer, the Board shall notify the insurer or representative designated by the insurer in writing of its determination with respect to the appeal and the basis or bases for that determination unless the Board notifies the insurer that a reasonable amount of additional time is required to resolve the issues raised by the appeal.

(3) The Board shall refer to the Director any

question concerning the amount of direct Illinois premium income as shown in an insurer's annual statement for the preceding calendar year on file with the Director on the invoice date of the assessment. Unless additional time is required to resolve the question, the Director shall within 60 days report to the Board in writing his determination respecting the amount of direct Illinois premium income on file on the invoice date of the assessment.

(4) In the event the Board determines that the

insurer is entitled to a refund, the refund shall be paid within 30 days following the date upon which the Board makes its determination, together with the accrued interest. Interest on any refund due an insurer shall be paid at the rate actually earned by the Board on the separate account.

(5) The amount of any such refund shall then be

assessed against all insurers in a manner consistent with the basis for assessment as otherwise authorized by this Section.

(6) The Board's determination with respect to any

appeal received pursuant to this subsection shall be a final administrative decision as defined in Section 3-101 of the Code of Civil Procedure. The provisions of the Administrative Review Law shall apply to and govern all proceedings for the judicial review of final administrative decisions of the Board.

(7) If an insurer fails to appeal an assessment in

accordance with the provisions of this subsection, the insurer shall be deemed to have waived its right of appeal.

The provisions of this subsection apply to all assessments made in any calendar year ending on or after December 31, 1997.
(Source: P.A. 90-30, eff. 7-1-97; 90-567, eff. 1-23-98.)

(215 ILCS 105/13) (from Ch. 73, par. 1313)
Sec. 13. Civil actions; availability of remedies; costs; attorney fees.
(1) No civil action against the Plan or Board shall be allowed unless the party commencing the action has first filed a grievance and received a final decision thereon in accordance with the procedures established under paragraph (6) of subsection d of Section 3 of this Act. Any applicable time limitation for the filing of civil actions against the Plan or the Board shall commence upon the issuance of the Board's final decision.
(2) In any action by or against the Plan wherein there is in issue the liability of the Plan on a policy or policies of insurance issued under this Act or the amount of the loss payable thereunder, or for an unreasonable delay in settling a claim, and it appears to the court that such action or delay is vexatious and unreasonable, the court may allow as part of the taxable costs in the action reasonable attorney fees, other costs, plus an amount not to exceed any one of the following amounts:
(a) 25% of the amount which the court or jury finds

such party is entitled to recover against the Plan, exclusive of all costs;

(b) $25,000;
(c) the excess of the amount which the court or jury

finds such party is entitled to recover, exclusive of costs, over the amount, if any, which the Plan offered to pay in settlement of the claim prior to the action.

(3) Where there are several policies insuring the same insured against the same loss whether issued by the same or by different companies, the court may fix the amount of the allowance so that the total attorney fees on account of one loss shall not be increased by reason of the fact that the insured brings separate suits on such policies.
(Source: P.A. 87-560.)

(215 ILCS 105/14) (from Ch. 73, par. 1314)
Sec. 14. Confidentiality.
(a) All steps necessary under State and Federal law to protect confidentiality of applicants and covered persons shall be undertaken by the Board to prevent the identification of individual records of persons covered under the Plan, rejected by the Plan, or who become ineligible for further participation in the Plan. Procedures shall be written by the Board to assure the confidentiality of records of persons covered under, rejected by, or who become ineligible for further participation in, the Plan when gathering and submitting data to the Board or any other entity.
(b) The information submitted to the Board by hospitals pursuant to this Act shall be privileged and confidential, and shall not be disclosed in any manner. The foregoing includes, but shall not be limited to, disclosure, inspection or copying under the Freedom of Information Act, the State Records Act, and paragraph (1) of Section 404 of the Illinois Insurance Code. However, the prohibitions stated in this subsection shall not apply to the compilations of information assembled by the Board pursuant to subsections c. and e. of Section 3 of this Act.
(Source: P.A. 90-30, eff. 7-1-97.)

(215 ILCS 105/14.05)
(This Section was renumbered as Section 15 in P.A. 97-333.)
Sec. 14.05. (Renumbered).
(Source: P.A. 95-331, eff. 8-21-07. Renumbered by P.A. 97-333, eff. 8-12-11.)

(215 ILCS 105/15)
Sec. 15. Alternative portable coverage for federally eligible individuals.
(a) Notwithstanding the requirements of subsection a of Section 7 and except as otherwise provided in this Section, any federally eligible individual for whom a Plan application, and such enclosures and supporting documentation as the Board may require, is received by the Board within 90 days after the termination of prior creditable coverage shall qualify to enroll in the Plan under the portability provisions of this Section.
A federally eligible person who has been certified as eligible pursuant to the federal Trade Act of 2002 and whose Plan application and enclosures and supporting documentation as the Board may require is received by the Board within 63 days after the termination of previous creditable coverage shall qualify to enroll in the Plan under the portability provisions of this Section.
(b) Any federally eligible individual seeking Plan coverage under this Section must submit with his or her application evidence, including acceptable written certification of previous creditable coverage, that will establish to the Board's satisfaction, that he or she meets all of the requirements to be a federally eligible individual and is currently and permanently residing in this State (as of the date his or her application was received by the Board).
(c) Except as otherwise provided in this Section, a period of creditable coverage shall not be counted, with respect to qualifying an applicant for Plan coverage as a federally eligible individual under this Section, if after such period and before the application for Plan coverage was received by the Board, there was at least a 90-day period during all of which the individual was not covered under any creditable coverage.
For a federally eligible person who has been certified as eligible pursuant to the federal Trade Act of 2002, a period of creditable coverage shall not be counted, with respect to qualifying an applicant for Plan coverage as a federally eligible individual under this Section, if after such period and before the application for Plan coverage was received by the Board, there was at least a 63-day period during all of which the individual was not covered under any creditable coverage.
(d) Any federally eligible individual who the Board determines qualifies for Plan coverage under this Section shall be offered his or her choice of enrolling in one of alternative portability health benefit plans which the Board is authorized under this Section to establish for these federally eligible individuals and their dependents.
(e) The Board shall offer a choice of health care coverages consistent with major medical coverage under the alternative health benefit plans authorized by this Section to every federally eligible individual. The coverages to be offered under the plans, the schedule of benefits, deductibles, co-payments, exclusions, and other limitations shall be approved by the Board. One optional form of coverage shall be comparable to comprehensive health insurance coverage offered in the individual market in this State or a standard option of coverage available under the group or individual health insurance laws of the State. The standard benefit plan that is authorized by Section 8 of this Act may be used for this purpose. The Board may also offer a preferred provider option and such other options as the Board determines may be appropriate for these federally eligible individuals who qualify for Plan coverage pursuant to this Section.
(f) Notwithstanding the requirements of subsection f of Section 8, any Plan coverage that is issued to federally eligible individuals who qualify for the Plan pursuant to the portability provisions of this Section shall not be subject to any preexisting conditions exclusion, waiting period, or other similar limitation on coverage.
(g) Federally eligible individuals who qualify and enroll in the Plan pursuant to this Section shall be required to pay such premium rates as the Board shall establish and approve in accordance with the requirements of Section 7.1 of this Act.
(h) A federally eligible individual who qualifies and enrolls in the Plan pursuant to this Section must satisfy on an ongoing basis all of the other eligibility requirements of this Act to the extent not inconsistent with the federal Health Insurance Portability and Accountability Act of 1996 in order to maintain continued eligibility for coverage under the Plan.
(Source: P.A. 100-201, eff. 8-18-17.)

(215 ILCS 105/99)
Sec. 99. This Act takes effect July 1, 1987.
(Source: P.A. 97-333, eff. 8-12-11.)



215 ILCS 106/ - Childrens Health Insurance Program Act.

(215 ILCS 106/1)
Sec. 1. Short title. This Act may be cited as the Children's Health Insurance Program Act.
(Source: P.A. 90-736, eff. 8-12-98.)

(215 ILCS 106/5)
Sec. 5. Legislative intent. The General Assembly finds that, for the economic and social benefit of all citizens of the State, it is important to enable low-income children of this State, to the extent funding permits, to access health benefits coverage, especially preventive health care. The General Assembly recognizes that assistance to help families purchase health benefits for low-income children must be provided in a fair and equitable fashion and must treat all children at the same income level in a similar fashion. The State of Illinois should help low-income families transition from a health care system where government partners with families to provide health benefits to low-income children to a system where families with higher incomes eventually transition into private or employer based health plans. This Act is not intended to create an entitlement.
(Source: P.A. 90-736, eff. 8-12-98.)

(215 ILCS 106/7)
Sec. 7. Eligibility verification. Notwithstanding any other provision of this Act, with respect to applications for benefits provided under the Program, eligibility shall be determined in a manner that ensures program integrity and that complies with federal law and regulations while minimizing unnecessary barriers to enrollment. To this end, as soon as practicable, and unless the Department receives written denial from the federal government, this Section shall be implemented:
(a) The Department of Healthcare and Family Services or its designees shall:
(1) By no later than July 1, 2011, require

verification of, at a minimum, one month's income from all sources required for determining the eligibility of applicants to the Program. Such verification shall take the form of pay stubs, business or income and expense records for self-employed persons, letters from employers, and any other valid documentation of income including data obtained electronically by the Department or its designees from other sources as described in subsection (b) of this Section.

(2) By no later than October 1, 2011, require

verification of, at a minimum, one month's income from all sources required for determining the continued eligibility of recipients at their annual review of eligibility under the Program. Such verification shall take the form of pay stubs, business or income and expense records for self-employed persons, letters from employers, and any other valid documentation of income including data obtained electronically by the Department or its designees from other sources as described in subsection (b) of this Section. The Department shall send a notice to the recipient at least 60 days prior to the end of the period of eligibility that informs them of the requirements for continued eligibility. If a recipient does not fulfill the requirements for continued eligibility by the deadline established in the notice, a notice of cancellation shall be issued to the recipient and coverage shall end on the last day of the eligibility period. A recipient's eligibility may be reinstated without requiring a new application if the recipient fulfills the requirements for continued eligibility prior to the end of the third month following the last date of coverage (or longer period if required by federal regulations). Nothing in this Section shall prevent an individual whose coverage has been cancelled from reapplying for health benefits at any time.

(3) By no later than July 1, 2011, require

verification of Illinois residency.

(b) The Department shall establish or continue cooperative arrangements with the Social Security Administration, the Illinois Secretary of State, the Department of Human Services, the Department of Revenue, the Department of Employment Security, and any other appropriate entity to gain electronic access, to the extent allowed by law, to information available to those entities that may be appropriate for electronically verifying any factor of eligibility for benefits under the Program. Data relevant to eligibility shall be provided for no other purpose than to verify the eligibility of new applicants or current recipients of health benefits under the Program. Data will be requested or provided for any new applicant or current recipient only insofar as that individual's circumstances are relevant to that individual's or another individual's eligibility.
(c) Within 90 days of the effective date of this amendatory Act of the 96th General Assembly, the Department of Healthcare and Family Services shall send notice to current recipients informing them of the changes regarding their eligibility verification.
(Source: P.A. 98-651, eff. 6-16-14.)

(215 ILCS 106/10)
Sec. 10. Definitions. As used in this Act:
"Benchmarking" means health benefits coverage as defined in Section 2103 of the Social Security Act.
"Child" means a person under the age of 19.
"Department" means the Department of Healthcare and Family Services.
"Medical assistance" means health care benefits provided under Article V of the Illinois Public Aid Code.
"Medical visit" means a hospital, dental, physician, optical, or other health care visit where services are provided pursuant to this Act.
"Program" means the Children's Health Insurance Program, which includes subsidizing the cost of privately sponsored health insurance and purchasing or providing health care benefits for eligible children.
"Resident" means a person who meets the residency requirements as defined in Section 5-3 of the Illinois Public Aid Code.
(Source: P.A. 95-331, eff. 8-21-07.)

(215 ILCS 106/15)
Sec. 15. Operation of the Program. There is hereby created a Children's Health Insurance Program. The Program shall operate subject to appropriation and shall be administered by the Department of Healthcare and Family Services. The Department shall have the powers and authority granted to the Department under the Illinois Public Aid Code, including, but not limited to, Section 11-5.1 of the Code. The Department may contract with a Third Party Administrator or other entities to administer and oversee any portion of this Program. Beginning October 1, 2013, the determination of eligibility under this Act shall comply with the requirements of 42 U.S.C. 1397bb(b)(1)(B)(v) and applicable federal regulations. If changes made to this Section require federal approval, they shall not take effect until such approval has been received.
(Source: P.A. 98-104, eff. 7-22-13.)

(215 ILCS 106/20)
Sec. 20. Eligibility.
(a) To be eligible for this Program, a person must be a person who has a child eligible under this Act and who is eligible under a waiver of federal requirements pursuant to an application made pursuant to subdivision (a)(1) of Section 40 of this Act or who is a child who:
(1) is a child who is not eligible for medical

assistance;

(2) is a child whose annual household income, as

determined by the Department, is above 133% of the federal poverty level and at or below 200% of the federal poverty level;

(3) is a resident of the State of Illinois; and
(4) is a child who is either a United States citizen

or included in one of the following categories of non-citizens:

(A) unmarried dependent children of either a

United States Veteran honorably discharged or a person on active military duty;

(B) refugees under Section 207 of the Immigration

and Nationality Act;

(C) asylees under Section 208 of the Immigration

and Nationality Act;

(D) persons for whom deportation has been

withheld under Section 243(h) of the Immigration and Nationality Act;

(E) persons granted conditional entry under

Section 203(a)(7) of the Immigration and Nationality Act as in effect prior to April 1, 1980;

(F) persons lawfully admitted for permanent

residence under the Immigration and Nationality Act; and

(G) parolees, for at least one year, under

Section 212(d)(5) of the Immigration and Nationality Act.

Those children who are in the categories set forth in subdivisions (4)(F) and (4)(G) of this subsection, who enter the United States on or after August 22, 1996, shall not be eligible for 5 years beginning on the date the child entered the United States.
(b) A child who is determined to be eligible for assistance may remain eligible for 12 months, provided the child maintains his or her residence in the State, has not yet attained 19 years of age, and is not excluded pursuant to subsection (c). A child who has been determined to be eligible for assistance must reapply or otherwise establish eligibility at least annually. An eligible child shall be required, as determined by the Department by rule, to report promptly those changes in income and other circumstances that affect eligibility. The eligibility of a child may be redetermined based on the information reported or may be terminated based on the failure to report or failure to report accurately. A child's responsible relative or caretaker may also be held liable to the Department for any payments made by the Department on such child's behalf that were inappropriate. An applicant shall be provided with notice of these obligations.
(c) A child shall not be eligible for coverage under this Program if:
(1) the premium required pursuant to Section 30 of

this Act has not been paid. If the required premiums are not paid the liability of the Program shall be limited to benefits incurred under the Program for the time period for which premiums had been paid. Re-enrollment shall be completed prior to the next covered medical visit and the first month's required premium shall be paid in advance of the next covered medical visit. The Department shall promulgate rules regarding grace periods, notice requirements, and hearing procedures pursuant to this subsection;

(2) the child is an inmate of a public institution or

a patient in an institution for mental diseases; or

(3) the child is a member of a family that is

eligible for health benefits covered under the State of Illinois health benefits plan on the basis of a member's employment with a public agency.

(Source: P.A. 96-1272, eff. 1-1-11.)

(215 ILCS 106/21)
Sec. 21. Presumptive eligibility. Beginning on the effective date of this amendatory Act of the 96th General Assembly and except where federal law requires presumptive eligibility, no adult may be presumed eligible for health care coverage under the Program, and the Department may not cover any service rendered to an adult unless the adult has completed an application for benefits, all required verifications have been received and the Department or its designee has found the adult eligible for the date on which that service was provided. Nothing in this Section shall apply to pregnant women.
(Source: P.A. 96-1501, eff. 1-25-11.)

(215 ILCS 106/22)
Sec. 22. Enrollment in program. The Department shall develop procedures to allow community providers, schools, youth service agencies, employers, labor unions, local chambers of commerce, and religious organizations to assist in enrolling children in the Program.
(Source: P.A. 91-470, eff. 8-10-99; 91-471, eff. 8-10-99; 92-16, eff. 6-28-01.)

(215 ILCS 106/23)
Sec. 23. Care coordination.
(a) At least 50% of recipients eligible for comprehensive medical benefits in all medical assistance programs or other health benefit programs administered by the Department, including the Children's Health Insurance Program Act and the Covering ALL KIDS Health Insurance Act, shall be enrolled in a care coordination program by no later than January 1, 2015. For purposes of this Section, "coordinated care" or "care coordination" means delivery systems where recipients will receive their care from providers who participate under contract in integrated delivery systems that are responsible for providing or arranging the majority of care, including primary care physician services, referrals from primary care physicians, diagnostic and treatment services, behavioral health services, in-patient and outpatient hospital services, dental services, and rehabilitation and long-term care services. The Department shall designate or contract for such integrated delivery systems (i) to ensure enrollees have a choice of systems and of primary care providers within such systems; (ii) to ensure that enrollees receive quality care in a culturally and linguistically appropriate manner; and (iii) to ensure that coordinated care programs meet the diverse needs of enrollees with developmental, mental health, physical, and age-related disabilities.
(b) Payment for such coordinated care shall be based on arrangements where the State pays for performance related to health care outcomes, the use of evidence-based practices, the use of primary care delivered through comprehensive medical homes, the use of electronic medical records, and the appropriate exchange of health information electronically made either on a capitated basis in which a fixed monthly premium per recipient is paid and full financial risk is assumed for the delivery of services, or through other risk-based payment arrangements.
(c) To qualify for compliance with this Section, the 50% goal shall be achieved by enrolling medical assistance enrollees from each medical assistance enrollment category, including parents, children, seniors, and people with disabilities to the extent that current State Medicaid payment laws would not limit federal matching funds for recipients in care coordination programs. In addition, services must be more comprehensively defined and more risk shall be assumed than in the Department's primary care case management program as of the effective date of this amendatory Act of the 96th General Assembly.
(d) The Department shall report to the General Assembly in a separate part of its annual medical assistance program report, beginning April, 2012 until April, 2016, on the progress and implementation of the care coordination program initiatives established by the provisions of this amendatory Act of the 96th General Assembly. The Department shall include in its April 2011 report a full analysis of federal laws or regulations regarding upper payment limitations to providers and the necessary revisions or adjustments in rate methodologies and payments to providers under this Code that would be necessary to implement coordinated care with full financial risk by a party other than the Department.
(Source: P.A. 96-1501, eff. 1-25-11.)

(215 ILCS 106/25)
Sec. 25. Health benefits for children.
(a) The Department shall, subject to appropriation, provide health benefits coverage to eligible children by:
(1) Until December 31, 2013 and providing that no

application for such coverage shall be accepted after September 30, 2013, subsidizing the cost of privately sponsored health insurance, including employer based health insurance, to assist families to take advantage of available privately sponsored health insurance for their eligible children; and

(2) Purchasing, until December 31, 2013, or

providing health care benefits for eligible children. The health benefits provided under this subdivision (a)(2) shall, subject to appropriation and without regard to any applicable cost sharing under Section 30, be identical to the benefits provided for children under the State's approved plan under Title XIX of the Social Security Act. Providers under this subdivision (a)(2) shall be subject to approval by the Department to provide health care under the Illinois Public Aid Code and shall be reimbursed at the same rate as providers under the State's approved plan under Title XIX of the Social Security Act. In addition, providers may retain co-payments when determined appropriate by the Department.

(b) The subsidization provided pursuant to subdivision (a)(1) shall be credited to the family of the eligible child.
(c) The Department is prohibited from denying coverage to a child who is enrolled in a privately sponsored health insurance plan pursuant to subdivision (a)(1) because the plan does not meet federal benchmarking standards or cost sharing and contribution requirements. To be eligible for inclusion in the Program, the plan shall contain comprehensive major medical coverage which shall consist of physician and hospital inpatient services. The Department is prohibited from denying coverage to a child who is enrolled in a privately sponsored health insurance plan pursuant to subdivision (a)(1) because the plan offers benefits in addition to physician and hospital inpatient services.
(d) The total dollar amount of subsidizing coverage per child per month pursuant to subdivision (a)(1) shall be equal to the average dollar payments, less premiums incurred, per child per month pursuant to subdivision (a)(2). The Department shall set this amount prospectively based upon the prior fiscal year's experience adjusted for incurred but not reported claims and estimated increases or decreases in the cost of medical care. Payments obligated before July 1, 1999, will be computed using State Fiscal Year 1996 payments for children eligible for Medical Assistance and income assistance under the Aid to Families with Dependent Children Program, with appropriate adjustments for cost and utilization changes through January 1, 1999. The Department is prohibited from providing a subsidy pursuant to subdivision (a)(1) that is more than the individual's monthly portion of the premium.
(e) An eligible child may obtain immediate coverage under this Program only once during a medical visit. If coverage lapses, re-enrollment shall be completed in advance of the next covered medical visit and the first month's required premium shall be paid in advance of any covered medical visit.
(f) In order to accelerate and facilitate the development of networks to deliver services to children in areas outside counties with populations in excess of 3,000,000, in the event less than 25% of the eligible children in a county or contiguous counties has enrolled with a Health Maintenance Organization pursuant to Section 5-11 of the Illinois Public Aid Code, the Department may develop and implement demonstration projects to create alternative networks designed to enhance enrollment and participation in the program. The Department shall prescribe by rule the criteria, standards, and procedures for effecting demonstration projects under this Section.
(g) On and after July 1, 2012, the Department shall reduce any rate of reimbursement for services or other payments or alter any methodologies authorized by this Act or the Illinois Public Aid Code to reduce any rate of reimbursement for services or other payments in accordance with Section 5-5e of the Illinois Public Aid Code.
(Source: P.A. 97-689, eff. 6-14-12; 98-104, eff. 7-22-13.)

(215 ILCS 106/26)
Sec. 26. Moratorium on eligibility expansions. Beginning on the effective date of this amendatory Act of the 96th General Assembly, there shall be a 2-year moratorium on the expansion of eligibility through increasing financial eligibility standards, or through increasing income disregards, or through the creation of new programs that would add new categories of eligible individuals under the medical assistance program under the Illinois Public Aid Code in addition to those categories covered on January 1, 2011. This moratorium shall not apply to expansions required as a federal condition of State participation in the medical assistance program.
(Source: P.A. 96-1501, eff. 1-25-11.)

(215 ILCS 106/30)
Sec. 30. Cost sharing.
(a) Children enrolled in a health benefits program pursuant to subdivision (a)(2) of Section 25 and persons enrolled in a health benefits waiver program pursuant to Section 40 shall be subject to the following cost sharing requirements:
(1) There shall be no co-payment required for

well-baby or well-child care, including age-appropriate immunizations as required under federal law.

(2) Health insurance premiums for family members,

either children or adults, in families whose household income is above 150% of the federal poverty level shall be payable monthly, subject to rules promulgated by the Department for grace periods and advance payments, and shall be as follows:

(A) $15 per month for one family member.
(B) $25 per month for 2 family members.
(C) $30 per month for 3 family members.
(D) $35 per month for 4 family members.
(E) $40 per month for 5 or more family members.
(3) Co-payments for children or adults in families

whose income is at or below 150% of the federal poverty level, at a minimum and to the extent permitted under federal law, shall be $2 for all medical visits and prescriptions provided under this Act and up to $10 for emergency room use for a non-emergency situation as defined by the Department by rule and subject to federal approval.

(4) Co-payments for children or adults in families

whose income is above 150% of the federal poverty level, at a minimum and to the extent permitted under federal law shall be as follows:

(A) $5 for medical visits.
(B) $3 for generic prescriptions and $5 for brand

name prescriptions.

(C) $25 for emergency room use for a

non-emergency situation as defined by the Department by rule.

(5) (Blank).
(6) Co-payments shall be maximized to the extent

permitted by federal law and are subject to federal approval.

(b) (Blank).
(Source: P.A. 97-74, eff. 6-30-11; 98-104, eff. 7-22-13.)

(215 ILCS 106/31)
Sec. 31. Health care provider participation in State Employees Deferred Compensation Plan. Notwithstanding any other provision of law, a health care provider who participates under the Program may elect, in lieu of receiving direct payment for services provided under the Program, to participate in the State Employees Deferred Compensation Plan adopted under Article 24 of the Illinois Pension Code. A health care provider who elects to participate in the plan does not have a cause of action against the State for any damages allegedly suffered by the provider as a result of any delay by the State in crediting the amount of any contribution to the provider's plan account.
(Source: P.A. 96-806, eff. 7-1-10.)

(215 ILCS 106/35)
Sec. 35. Funding.
(a) This Program is not an entitlement and shall not be construed to create an entitlement. Eligibility for the Program is subject to appropriation of funds by the State and federal governments.
(b) Any requirement imposed under this Act and any implementation of this Act by the Department shall cease in the event (1) continued receipt of federal funds for implementation of this Act requires an amendment to this Act, or (2) federal funds for implementation of the Act are not otherwise available.
(c) Payments under this Act shall be appropriated from the General Revenue Fund and other funds that are authorized to be used to reimburse or make medical payments for health care benefits under this Act or Title XXI of the Social Security Act.
(d) Benefits under this Act shall be available only as long as the intergovernmental agreements made pursuant to Section 12-4.7 and Article XV of the Illinois Public Aid Code and entered into between the Department and the Cook County Board of Commissioners continue to exist.
(Source: P.A. 98-104, eff. 7-22-13.)

(215 ILCS 106/40)
Sec. 40. Waivers. The Department shall request any necessary waivers of federal requirements in order to allow receipt of federal funding.
(Source: P.A. 96-328, eff. 8-11-09; 97-689, eff. 6-14-12.)

(215 ILCS 106/45)
Sec. 45. Study.
(a) The Department shall conduct a study which includes, but is not limited to, the following:
(1) Establishes estimates, broken down by regions of

the State, of the number of children with health insurance coverage and without health insurance coverage; the number of children who are eligible for Medicaid, and of that number, the number who are enrolled in Medicaid; the number of children with access to dependent coverage through an employer, and of that number, the number who are enrolled in dependent coverage through an employer.

(2) Ascertains, for the population of children

potentially eligible for coverage under any component of the Program, the extent of access to dependent coverage, how many children are enrolled in dependent coverage, the comprehensiveness of dependent coverage benefit packages available, and the amount of cost sharing currently paid by the employees.

(b) The Department shall submit the preliminary results of the study to the Governor and the General Assembly by December 1, 1998 and shall submit the final results to the Governor and the General Assembly by May 1, 1999.
(Source: P.A. 90-736, eff. 8-12-98.)

(215 ILCS 106/50)
Sec. 50. Program evaluation. The Department shall conduct 2 evaluations of the effectiveness of the program implemented under this Act. The first evaluation shall be for the first 6 full months of implementation, and the evaluation shall be completed within 90 days after that period. The second evaluation shall be for the first 12 full months of implementation and shall be completed within 90 days after that period.
(Source: P.A. 90-736, eff. 8-12-98.)

(215 ILCS 106/55)
Sec. 55. Contracts with non-governmental bodies. All contracts with non-governmental bodies that are determined by the Department to be necessary for the implementation of this Act are deemed to be purchase of care as defined in the Illinois Procurement Code.
(Source: P.A. 90-736, eff. 8-12-98; 91-266, eff. 7-23-99.)

(215 ILCS 106/60)
Sec. 60. Emergency rulemaking. Prior to June 30, 1999, the Department may adopt rules necessary to establish and implement this Act through the use of emergency rulemaking in accordance with Section 5-45 of the Illinois Administrative Procedure Act. For purposes of that Act, the General Assembly finds that the adoption of rules to implement this Act is deemed an emergency and necessary for the public interest, safety, and welfare.
(Source: P.A. 90-736, eff. 8-12-98; 91-266, eff. 7-23-99.)

(215 ILCS 106/65)
Sec. 65. Dental home initiative. The Department, in cooperation with the dental community and other affected organizations such as Head Start, shall work to develop and promote the concept of a dental home for children covered under this Act. Included in this dental home outreach should be an effort to ensure an ongoing relationship between the patient and the dentist with an effort to provide comprehensive, coordinated, oral health care so that all children covered under this Act have access to preventative and restorative oral health care.
(Source: P.A. 97-283, eff. 8-9-11.)

(215 ILCS 106/96)
Sec. 96. Inseverability. The provisions of this Act are mutually dependent and inseverable. If any provision or its application to any person or circumstance is held invalid, then this entire Act is invalid.
(Source: P.A. 90-736, eff. 8-12-98.)

(215 ILCS 106/97)
Sec. 97. (Repealed).
(Source: P.A. 92-597, eff. 6-28-02. Repealed by P.A. 93-63, eff. 6-30-03.)

(215 ILCS 106/98)
Sec. 98. (Amendatory provisions; text omitted).
(Source: P.A. 90-736, eff. 8-12-98; text omitted.)

(215 ILCS 106/99)
Sec. 99. Effective Date. This Act takes effect upon becoming law.
(Source: P.A. 90-736, eff. 8-12-98.)



215 ILCS 107/ - Producer Controlled Insurer Act.

(215 ILCS 107/1)
Sec. 1. Short title. This Act may be cited as the Producer Controlled Insurer Act.
(Source: P.A. 87-1090.)

(215 ILCS 107/5)
Sec. 5. Definitions. As used in this Act, the terms defined in the Sections that follow this Section and precede Section 6 have the meanings set forth in those Sections.
(Source: P.A. 87-1090.)

(215 ILCS 107/5.05)
Sec. 5.05. Accredited state. "Accredited state" means a state in which the insurance regulatory agency has qualified as meeting the minimum financial regulatory standards promulgated and established from time to time by the National Association of Insurance Commissioners.
(Source: P.A. 87-1090.)

(215 ILCS 107/5.10)
Sec. 5.10. Captive Insurer. "Captive insurer" is defined as in Section 123C-1 of the Illinois Insurance Code.
(Source: P.A. 87-1090.)

(215 ILCS 107/5.15)
Sec. 5.15. Control or controlled. "Control" or "controlled" has the meaning ascribed thereto in Article VIII 1/2 of the Illinois Insurance Code.
(Source: P.A. 87-1090.)

(215 ILCS 107/5.20)
Sec. 5.20. Controlled insurer. "Controlled insurer" means a licensed insurer that is controlled directly or indirectly by a producer.
(Source: P.A. 87-1090.)

(215 ILCS 107/5.25)
Sec. 5.25. Controlling producer. "Controlling producer" means a producer that directly or indirectly controls an insurer.
(Source: P.A. 87-1090.)

(215 ILCS 107/5.30)
Sec. 5.30. Licensed insurer or insurer. "Licensed insurer" or "insurer" means any person, firm, association, or corporation duly licensed to transact a property or casualty insurance business in this State except that, for the purposes of this Act, the following entities are not licensed insurers:
(1) All risk retention groups as defined in the

Superfund Amendments Reauthorization Act of 1986, Public Law N. 99-499, 100 Stat. 1613 (1986), the Risk Retention Act, 15 U.S.C. Section 3901 et seq. (1982 and Supp. 1986), and Article VIIB of the Illinois Insurance Code.

(2) All residual market pools and joint underwriting

authorities or associations.

(3) All captive insurers.
(4) All reciprocals having an attorney in fact or any

affiliate thereof that is not paid a commission or other direct compensation for aiding in the soliciting, negotiating, or procuring the making of any insurance contract on behalf of another.

(Source: P.A. 87-1090.)

(215 ILCS 107/5.35)
Sec. 5.35. Producer. "Producer" means any person, firm, association, or corporation that for compensation, commission, or other thing of value acts or aids in any manner in soliciting, negotiating, or procuring the making of any insurance contract on behalf of another.
(Source: P.A. 87-1090.)

(215 ILCS 107/5.40)
Sec. 5.40. Director. "Director" means the Director of the Department of Insurance.
(Source: P.A. 87-1090.)

(215 ILCS 107/10)
Sec. 10. Applicability. This Act applies to licensed insurers domiciled in this State or domiciled in a state that is not an accredited state having in effect a substantially similar law. All provisions of Article VIII 1/2 of the Illinois Insurance Code, to the extent not superseded by this Act, shall apply to all parties within holding company systems subject to this Act.
(Source: P.A. 96-1000, eff. 7-2-10.)

(215 ILCS 107/15)
Sec. 15. Minimum standards.
(a) Controlled insurers and controlling producers must comply with the provisions of this Section no later than 60 days after the effective date of this Act.
(b) Except as provided in subsection (c), this Section shall apply if, in any calendar year, the aggregate of gross written premium on business placed with a controlled insurer by a controlling producer is equal to or greater than 5% of the admitted assets of the controlled insurer as reported in the controlled insurer's annual statement filed as of December 31 of the prior year.
(c) Notwithstanding the provisions of subsection (b), this Section shall not apply if the following circumstances exist:
(1) the controlling producer (i) places insurance

only with the controlled insurer or only with the controlled insurer and members of the controlled insurer's holding company system or the controlled insurer's parent, affiliate, or subsidiary and receives no compensation upon the amount of premiums written in connection with the insurance and (ii) accepts insurance placements only from nonaffiliated subproducers and not directly from insureds; and

(2) the controlled insurer, except for insurance

business written through a residual market facility such as the Illinois Fair Plan, the Illinois Assigned Risk Plan for coverage under the Workers' Compensation Act and Workers' Occupational Diseases Act, and the Illinois Automobile Insurance Plan, accepts insurance business only from a controlling producer, a producer controlled by the controlled insurer, or a producer that is a subsidiary of the controlled insurer.

(d) A controlled insurer shall not accept business from a controlling producer and a controlling producer shall not place business with a controlled insurer unless: (i) there is a written contract between the controlling producer and the insurer specifying the responsibilities of each party, (ii) the contract has been approved by the board of directors of the insurer, and (iii) the contract contains, at a minimum, all of the following provisions:
(1) The controlled insurer may terminate the contract

for cause upon written notice to the controlling producer. The controlled insurer must suspend the authority of the controlling producer to write business during the pendency of any dispute regarding the cause for the termination.

(2) The controlling producer must render accounts to

the controlled insurer detailing all material transactions, including information necessary to support all commissions, charges, and other fees received by or owing to the controlling producer.

(3) The controlling producer must remit all funds due

under the terms of the contract to the controlled insurer on at least a monthly basis. The due date must be fixed so that premiums or installments thereof collected shall be remitted no later than 90 days after the effective date of any policy placed with the controlled insurer.

(4) All funds collected for the controlled insurer's

accounts shall be held by the controlling producer in a fiduciary capacity in one or more appropriately identified bank accounts in banks that are members of the Federal Reserve System in accordance with the provisions of the Illinois Insurance Code. However, funds of a controlling producer not required to be licensed in this State shall be maintained in compliance with the requirements of the controlling producer's domiciliary jurisdiction.

(5) The controlling producer must maintain separately

identifiable records of business written for the controlled insurer.

(6) The contract may not be assigned in whole or in

part by the controlling producer.

(7) The controlled insurer shall provide the

controlling producer with its underwriting standards, rules and procedures, manuals setting forth the rates to be charged, and the conditions for the acceptance or rejection of risks. The controlling producer shall adhere to the standards, rules, procedures, rates, and conditions. The standards, rules, procedures, rates, and conditions must be the same as those applicable to comparable business placed with the controlled insurer by a producer other than the controlling producer.

(8) The contract shall establish rates and terms of

the controlling producer's commissions, charges, or other fees and the purposes for those charges or fees. The rates of the commissions, charges, and other fees shall be no greater than those applicable to comparable business placed with the controlled insurer by producers other than controlling producers. For purposes of this paragraph and paragraph (7) of this subsection, examples of "comparable business" include the same lines of insurance, same kinds of insurance, same kinds of risks, similar policy limits, and similar quality of business.

(9) If the contract provides that the controlling

producer is to be compensated on insurance business placed with the insurer contingent upon the insurer's profits on that business, then the compensation shall not be determined and paid until at least 5 years after the premiums on liability insurance are earned and at least one year after the premiums on any other insurance are earned. In no event shall the commissions be paid until the adequacy of the controlled insurer's reserves on remaining claims has been independently verified under subsection (e) of this Section.

(10) The contract shall establish a limit on the

controlling producer's writings in relation to the controlled insurer's surplus and total writings. The insurer may establish a different limit for each line or sub-line of business. The controlled insurer shall notify the controlling producer when the applicable limit is approached and may not accept business from the controlling producer if the limit is reached. The controlling producer may not place business with the controlled insurer if it has been notified by the controlled insurer that the limit has been reached.

(11) The controlling producer may negotiate, but

shall not bind, reinsurance on behalf of the controlled insurer on business the controlling producer places with the controlled insurer, except that the controlling producer may bind facultative reinsurance contracts under obligatory facultative agreements if the contract with the controlled insurer contains underwriting guidelines including, for both reinsurance assumed and ceded, a list of reinsurers with which those automatic agreements are in effect, the coverages and amounts or percentage that may be reinsured, and commission schedules.

(e) Every controlled insurer shall have an audit committee of the board of directors composed of independent directors. The audit committee shall meet annually with management, the insurer's independent certified public accountants, and an independent casualty actuary or other independent loss reserve specialist acceptable to the Director to review the adequacy of the insurer's loss reserves.
(f) In addition to any other required loss reserve certification, on April 1 of each year the controlled insurer shall file with the Director an opinion of an independent casualty actuary or another independent loss reserve specialist acceptable to the Director reporting loss ratios for each line of business written and attesting to the adequacy of loss reserves established for losses incurred and outstanding as of the end of the previous year including, but not limited to, losses incurred but not reported on business placed by the controlling producer. On April 1 of each year the insurer shall report to the Director (i) the amount of commissions paid to the controlling producer and the percentage of the net premiums written that amount represents and (ii) the amount of commissions paid to noncontrolling producers for placements of the same kinds of insurance and the percentage of the net premiums written that amount represents.
(Source: P.A. 87-1090.)

(215 ILCS 107/20)
Sec. 20. Disclosure. The producer shall deliver written notice to the prospective insured before the effective date of any policy disclosing the relationship between the producer and the controlled insurer; except that if the business is placed through a subproducer who is not a controlling producer, the controlling producer shall retain in his records a signed commitment from the subproducer that the subproducer is aware of the relationship between the controlling producer and the insurer and that the subproducer has or will notify the insured. The requirements of this Section apply to all policies written or renewed more than 59 days after the effective date of this Act.
(Source: P.A. 87-1090.)

(215 ILCS 107/25)
Sec. 25. Penalties.
(a) If the Director believes that the controlling producer or any other person has not materially complied with this Act or any regulation or order promulgated hereunder, after notice and opportunity to be heard, the Director may order the controlling producer to cease placing business with the controlled insurer. If it is found that the controlled insurer or any policyholder thereof has suffered any loss or damage because of the material noncompliance, the Director may maintain a civil action or intervene in an action brought by or on behalf of the insurer or policyholder for recovery of compensatory damages or other appropriate relief. This subsection (a) shall not be construed to prevent any other person from taking civil action against a controlling producer.
(b) If an order for liquidation or rehabilitation of the controlled insurer has been entered under Article XIII of the Illinois Insurance Code and the receiver appointed under that order believes that the controlling producer or any other person has not materially complied with this Act or any regulation or order promulgated hereunder and the insurer suffered any loss or damage as a result, the receiver may maintain a civil action for recovery of damages or other appropriate sanctions for the benefit of the insurer.
(c) Nothing in this Section shall affect the right of the Director to impose any other penalties authorized under the Illinois Insurance Code.
(d) Nothing in this Section is intended to, or shall in any manner, alter or affect the rights of policyholder, claimants, creditors, or other third parties.
(Source: P.A. 87-1090; 88-364.)

(215 ILCS 107/30)
Sec. 30. Administration of Act. The Department of Insurance shall administer this Act and may promulgate reasonable and necessary rules for that purpose.
(Source: P.A. 87-1090.)

(215 ILCS 107/99)
Sec. 99. This Act takes effect upon becoming law.
(Source: P.A. 87-1090.)



215 ILCS 109/ - Dental Care Patient Protection Act.

(215 ILCS 109/1)
Sec. 1. Short title. This Act may be cited as the Dental Care Patient Protection Act.
(Source: P.A. 91-355, eff. 1-1-00.)

(215 ILCS 109/5)
Sec. 5. Purpose; dental care patient rights.
(a) The purpose of this Act is to provide fairness and choice to dental patients and dentists under managed care dental benefit plans.
(b) Dental care patients have the following rights:
(1) A patient has the right to care consistent with

professional standards of practice to assure quality dental care, to choose the participating dentist responsible for providing his or her care, to receive information concerning his or her condition and proposed treatment, to refuse any treatment to the extent permitted by law, and to privacy and confidentiality of records except as otherwise provided by law.

(2) A patient has the right, regardless of source of

payment, to examine and to receive a reasonable explanation of his or her total bill for services rendered by his or her dentist. A dentist shall be responsible only for a reasonable explanation of those specific dental care services provided by the dentist.

(3) A patient has the right to timely prior notice of

the termination in the event a plan cancels or refuses to renew an enrollee's participation in the plan except when the termination is for non-payment of premium or termination of the plan by the group.

(4) A patient has the right to privacy and

confidentiality. This right may be expressly waived in writing by the patient or the patient's guardian.

(5) A patient has the right to purchase any dental

care services with that patient's own funds.

(Source: P.A. 91-355, eff. 1-1-00.)

(215 ILCS 109/10)
Sec. 10. Definitions. As used in this Act:
"Dental care services" means services permitted to be performed by a licensed dentist or any person working under the dentist's supervision as permitted by law.
"Dentist" means a person licensed to practice dentistry in any state.
"Department" means the Department of Insurance.
"Director" means the Director of Insurance.
"Emergency dental services" means the provision of dental care for a sudden, acute dental condition that would lead a prudent layperson, who possesses an average knowledge of dentistry, to reasonably expect the absence of immediate care to result in serious impairment to the dentition or would place the person's oral health in serious jeopardy.
"Enrollee" means an individual and his or her dependents who are enrolled in a managed care dental plan.
"Managed care dental plan" or "plan" means a plan that establishes, operates, or maintains a network of dentists that have entered into agreements with the plan to provide dental care services to enrollees to whom the plan has the obligation to arrange for the provision of or payment for services through organizational arrangements for ongoing quality assurance, utilization review programs, or dispute resolution.
For the purpose of this Act, "managed care dental plans" do not include employee or employer self-insured dental benefit plans under the federal ERISA Act of 1974.
"Point-of-service plan" means a plan or plans that includes both in-plan covered services and out-of-plan covered services as well as managed dental care plan arrangements in which the risk for out-of-plan covered services is borne through reinsurance. The term also includes indemnity benefits that are underwritten in whole by a licensed insurance carrier or a self-funded employer group. For purposes of this Section, "out-of-plan services" means those services which are obtained from providers who do not have a contract, or any other arrangements, with a managed care dental plan or services obtained without a referral from providers who have contracted to provide services to the enrollees on behalf of the managed care dental plan.
"Primary care provider (dentist)" means a dentist, having an arrangement with a managed care dental plan, selected by an enrollee or assigned to an enrollee by a plan to provide dental care services under a managed care dental plan.
"Prospective enrollee" means an individual eligible for enrollment in a managed care dental plan offered by that individual's employer.
"Provider" means either a general dentist or a dentist who is a licensed specialist.
(Source: P.A. 91-355, eff. 1-1-00.)

(215 ILCS 109/15)
Sec. 15. Rules. The Department may promulgate such rules as it deems reasonably necessary to implement the terms of this Act. The Department shall establish an advisory committee made up of representatives from the dental profession to provide clinical advice and counsel to the Department regarding dental managed care issues for which a dentist's professional training is relevant in the course of administering this Act. The advisory committee shall be comprised of dentists licensed to practice in Illinois, appointed by the Director as follows: 2 dental directors or their dentist designee from managed care dental plans which are subject to this Act, 2 general dentists, and the dental director of the Illinois Department of Public Health. The advisory committee shall meet as reasonably determined by the Director. Nothing in this Section shall be deemed as authorizing or permitting the Department to delegate any authority to enforce the provisions of this Act to the advisory committee and any such delegation is expressly prohibited hereunder.
(Source: P.A. 91-355, eff. 1-1-00.)

(215 ILCS 109/25)
Sec. 25. Provision of information.
(a) A managed care dental plan shall provide upon request to prospective enrollees a written summary description of all of the following terms of coverage:
(1) Information about the dental plan, including how

the plan operates and what general types of financial arrangements exist between dentists and the plan. Nothing in this Section shall require disclosure of any specific financial arrangements between providers and the plan.

(2) The service area.
(3) Covered benefits, exclusions, or limitations.
(4) Pre-certification requirements including any

requirements for referrals made by primary care dentists to specialists, and other preauthorization requirements.

(5) A list of participating primary care dentists in

the plan's service area, including provider address and phone number, for an enrollee to evaluate the managed care dental plan's network access, as well as a phone number by which the prospective enrollee may obtain additional information regarding the provider network including participating specialists. However, a managed care dental plan offering a preferred provider organization ("PPO") product that does not require the enrollee to select a primary care dentist shall only be required to make available for inspection to enrollees and prospective enrollees a list of participating dentists in the plan's service area, including whether the provider is accepting new patients at each of the specific locations listing the provider. Providers shall notify managed care dental plans electronically or in writing of any changes to their information as listed in the provider directory. Managed care dental plans shall update their directories in a manner consistent with the information provided by the provider or dental management service organization within 10 business days after being notified of the change by the provider.

Nothing in this paragraph (5) shall void any

contractual relationship between the provider and the plan.

(6) Emergency coverage and benefits.
(7) Out-of-area coverages and benefits, if any.
(8) The process about how participating dentists are

selected.

(9) The grievance process, including the telephone

number to call to receive information concerning grievance procedures.

An enrollee shall be provided with an evidence of coverage as required under the Illinois Insurance Code provisions applicable to the managed care dental plan.
(b) An enrollee or prospective enrollee has the right to the most current financial statement filed by the managed care dental plan by contacting the Department of Insurance. The Department may charge a reasonable fee for providing such information.
(c) The managed care dental plan shall provide to the Department, on an annual basis, a list of all participating dentists. Nothing in this Section shall require a particular ratio for any type of provider.
(d) If the managed care dental plan uses a capitation method of compensation to its primary care providers (dentists), the plan must establish and follow procedures that ensure that:
(1) the plan application form includes a space in

which each enrollee selects a primary care provider (dentist);

(2) if an enrollee who fails to select a primary care

provider (dentist) is assigned a primary care provider (dentist), the enrollee shall be notified of the name and location of that primary care provider (dentist); and

(3) primary care provider (dentist) to whom an

enrollee is assigned, pursuant to item (2), is physically located within a reasonable travel distance, as established by rule adopted by the Director, from the residence or place of employment of the enrollee.

(e) Nothing in this Act shall be deemed to require a plan to assign an enrollee to a primary care provider (dentist).
(Source: P.A. 99-329, eff. 1-1-16.)

(215 ILCS 109/35)
Sec. 35. Credentialing; utilization review; provider input.
(a) Participating dentists shall be given an opportunity to comment on the plan's policies affecting their services to include the plan's dental policy, including coverage of a new technology and procedures, utilization review criteria and procedures, quality and credentialing criteria, and dental management procedures provided, however, a plan shall not be required to release any information which it deems confidential or proprietary.
(b) Upon request, managed care dental plans shall disclose to prospective purchasers the process about how participating dentists are selected for the plan.
(c) A dentist under consideration for inclusion in a managed care dental plan that requires the enrollee to select a primary care provider (dentist) shall be subject to the managed care dental plan's credentialing policy, which shall be overseen by the dental director of the managed care dental plan.
(d) Credentialing of dentists who will participate in a managed care dental plan that requires its enrollees to select a primary care provider (dentist) shall be based on identified guidelines that have been adopted by the plan. The managed care dental plan shall make the credentialing guidelines available to applicants, upon request.
(e) A managed care dental plan shall have a dental director who is a licensed dentist. The dental director shall ultimately be responsible for the benefit coverage decisions made by the plan which require professional dental training and clinical judgement. Decisions made by the plan to deny coverage for a procedure, based primarily upon clinical judgment, or that a payment for an alternative procedure should be considered must be made by the dental director or a licensed dentist acting under the supervision of the dental director. Nothing in this Section prohibits a benefit coverage decision that does not require a dentist's professional judgment from being denied without a dentist's involvement.
A provider advocating on behalf of a patient who has had a claim denied, the basis of which requires professional dental training and judgment, or was offered an alternative benefit for payment by the plan has an opportunity to appeal to the dental director by submitting a written appeal and providing information that is reasonably needed to consider the appeal. The dental director or a licensed dentist acting under the supervision of the dental director shall respond to the provider's appeal. Enrollees shall be afforded appeal rights as specified in the benefits contract or as otherwise provided by law.
(h) A managed care dental plan may not exclude a provider solely because of the anticipated characteristics of the patients of that provider.
(i) Before terminating a contract with a provider for cause, the managed care dental plan shall provide a written explanation of the reasons for termination. The provider shall be given an opportunity for discussion with the dental director or his dentist designee. If a managed care dental plan conducts or uses utilization profiling as the primary basis for terminating the provider contract for cause, the managed care dental plan shall make available the utilization data relevant to that provider in advance of the termination.
(j) A communication relating to the subject matter provided for under subsection (a) or (i) of this Section may not be the basis for a cause of action for libel or slander, except for disclosures or communications with parties other than the plan or provider.
(k) The managed care dental plan shall establish reasonable procedures for assuring a transition of enrollees of the plan to new providers.
(l) This Act does not prohibit a managed care dental plan from rejecting an application from a provider based on the plan's determination that the plan has sufficient qualified providers or if the plan reasonably determines that inclusion of the provider is not in the best interest of the managed care dental plan and its enrollees. Nothing in this Act shall be construed as requiring a managed care dental plan to contract with a dentist who has not agreed to the terms of participation as specified by the plan.
(m) No contractual provision shall in any way prohibit a dentist from discussing all clinical options for treatment with a patient.
(n) A managed care dental plan shall submit for the Director's approval, and thereafter maintain, a system for the resolution of grievances concerning the provision of dental care services or other matters concerning operation of the managed care dental plan.
(Source: P.A. 91-355, eff. 1-1-00.)

(215 ILCS 109/40)
Sec. 40. Coverage; prior authorization. A managed care dental plan shall:
(1) cover palliative treatment for emergency dental

services, as included in its certificate of coverage, without regard to whether the provider furnishing the services has a contractual or other arrangement with the entity to provide items or services to covered individuals, provided that the enrollee has made a reasonable attempt to first obtain service through the appropriate primary care dentist; and

(2) if an enrollee suffers trauma to the mouth, teeth

or oral cavity that results in a need for emergency dental services, as included in the certificate of coverage, provide that the prior authorization requirement for emergency dental is waived.

Nothing in this Section shall be deemed as requiring managed care dental plans to provide coverage for emergency dental services in excess of that required in the Illinois Insurance Code.
(Source: P.A. 91-355, eff. 1-1-00.)

(215 ILCS 109/45)
Sec. 45. Prior authorization; consent forms. A plan for which prior authorization is a condition to coverage of a service must clearly disclose this provision in the evidence of coverage.
(Source: P.A. 91-355, eff. 1-1-00.)

(215 ILCS 109/50)
Sec. 50. Point-of-service plans.
(a) If an employer who has 25 or more employees and contributes 25% or more to the cost of the dental benefit plan coverage to employees and the only dental plan coverage being offered requires enrollees to select a primary care provider (dentist) and has no out-of-plan covered services option, the managed care dental plan with which the employer is contracting for the coverage shall offer a dental point-of-service ("POS") option to the employee.
(b) An employer may require an employee who accepts the POS option to be responsible for the payment of a premium over the amount of the premium for the coverage provided to employees under the dental benefit plan offered which requires enrollees to select a primary care provider (dentist) and has no out-of-plan covered services option. The enrollee may pay any additional premium either directly or by payroll deduction in the same manner in which the other premium is paid. The premium for the POS option shall be as established by the managed care dental plan using its underwriting guidelines for establishing rates to be charged for products which it offers.
(c) Different cost-sharing provisions may be imposed for the POS option.
(d) An employer may charge an employee who accepts the POS option a reasonable administrative fee for costs associated with the employer's reasonable administration of the POS option.
(e) The POS option to be offered pursuant to this Section may be satisfied by the plan by allowing prospective enrollees to elect the POS option during the employer's enrollment period, and remaining in the POS option until the next open enrollment period, or any other basis reasonably determined by the plan to satisfy the requirements of this Section.
(f) A managed care dental plan required to offer a POS option pursuant to this Act shall be subject to those rules for POS products as set by the Department.
(Source: P.A. 91-355, eff. 1-1-00.)

(215 ILCS 109/55)
Sec. 55. Private cause of action; existing remedies. This Act and rules adopted under this Act do not:
(1) provide a private cause of action for damages or

create a standard of care, obligation, or duty that provides a basis for a private cause of action for damages; or

(2) abrogate a statutory or common law cause of

action, administrative remedy, or defense otherwise available and existing before the effective date of this Act.

(Source: P.A. 91-355, eff. 1-1-00.)

(215 ILCS 109/60)
Sec. 60. Record of complaints.
(a) The Department shall maintain records concerning the complaints filed against the plan with the Department. The Department shall make a summary of all data collected available upon request and publish the summary on the World Wide Web.
(b) The Department shall maintain records on the number of complaints filed against each plan.
(c) The Department shall maintain records classifying each complaint by whether the complaint was filed by:
(1) a consumer or enrollee;
(2) a provider; or
(3) any other individual.
(d) (Blank).
(e) The Department shall maintain records classifying each complaint according to the nature of the complaint as it pertains to a specific function of the plan. The complaints shall be classified under the following categories:
(1) denial of care or treatment;
(2) denial of a diagnostic procedure;
(3) denial of a referral request;
(4) sufficient choice and accessibility of dentists;
(5) underwriting;
(6) marketing and sales;
(7) claims and utilization review;
(8) member services;
(9) provider relations; and
(10) miscellaneous.
(f) The Department shall maintain records classifying the disposition of each complaint. The disposition of the complaint shall be classified in one of the following categories:
(1) complaint referred to the plan and no further

action necessary by the Department;

(2) no corrective action deemed necessary by the

Department; or

(3) corrective action taken by the Department.
(g) No Department publication or release of information shall identify any enrollee, dentist, or individual complainant.
(Source: P.A. 91-355, eff. 1-1-00; 92-16, eff. 6-28-01.)

(215 ILCS 109/65)
Sec. 65. Administration of Act. The Director may adopt rules necessary to implement the Department's responsibility under this Act. To enforce the provisions of this Act, the director may issue a cease and desist order or require a managed care dental plan to submit a plan of correction for violations of this Act, or both. Subject to the provisions of the Illinois Administrative Procedure Act, the Director may impose an administrative fine, not to exceed $1,000, for failure to submit a requested plan of correction, failure to comply with its plan of correction, or repeated violations of the Act. All final decisions regarding the imposition of a fine shall be subject to review under the Illinois Administrative Review Law.
(Source: P.A. 91-355, eff. 1-1-00.)

(215 ILCS 109/70)
Sec. 70. Retaliation prohibited. A managed care dental plan may not take any retaliatory actions, including cancellation or refusal to renew a policy, against an employer or enrollee solely because the employer or enrollee has filed complaints with the plan or appealed a decision of the plan.
(Source: P.A. 91-355, eff. 1-1-00.)

(215 ILCS 109/75)
Sec. 75. Application of other law.
(a) All provisions of this Act and other applicable law that are not in conflict with this Act shall apply to managed care dental plans and other persons subject to this Act.
(b) Solicitation of enrollees by a managed care entity granted a certificate of authority or its representatives shall not be construed to violate any provision of law relating to solicitation or advertising by health professionals.
(Source: P.A. 91-355, eff. 1-1-00.)

(215 ILCS 109/80)
Sec. 80. Limitations on indemnification provisions. No contract between a managed care dental plan and a provider may require that the provider indemnify the managed care dental plan for the Plan's, or its officers, employees, or agents, negligence, willful misconduct, or breach of contract, if any, provided nothing herein shall relieve the provider for such obligations that have been delegated to the provider pursuant to written agreement. The delegation of functions agreed to between the plan and the provider shall be identified in the written agreement.
(Source: P.A. 91-355, eff. 1-1-00.)

(215 ILCS 109/85)
Sec. 85. Severability. The provisions of this Act are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 91-355, eff. 1-1-00.)



215 ILCS 110/ - Dental Service Plan Act.

(215 ILCS 110/1) (from Ch. 32, par. 690.1)
Sec. 1. This Act may be cited as the Dental Service Plan Act.
(Source: P.A. 86-1475.)

(215 ILCS 110/2) (from Ch. 32, par. 690.2)
Sec. 2. For the purpose of this Act, the terms set forth in Sections 3 through 14, inclusive, have the respective meanings specified therein, unless different meanings are plainly indicated by the context.
(Source: Laws 1965, p. 2179.)

(215 ILCS 110/3) (from Ch. 32, par. 690.3)
Sec. 3. "Dental service plan corporation" means a corporation organized under the terms of this Act for the sole and specific purpose of establishing and operating a dental service plan.
(Source: Laws 1965, p. 2179.)

(215 ILCS 110/4) (from Ch. 32, par. 690.4)
Sec. 4. "Dental service plan" means a plan or system under which dental service may be rendered to a subscriber or other beneficiary by a duly licensed dentist, at the expense of a dental service plan corporation, in consideration of prepayments made by or on behalf of a subscriber prior to the occurrence of the condition requiring dental service.
(Source: Laws 1965, p. 2179.)

(215 ILCS 110/5) (from Ch. 32, par. 690.5)
Sec. 5. "Dental service" means the ordinary and usual professional services rendered by dentists licensed in Illinois to practice dentistry and dental surgery.
(Source: Laws 1965, p. 2179.)

(215 ILCS 110/6) (from Ch. 32, par. 690.6)
Sec. 6. "Subscriber" means a natural person to whom a subscription certificate has been issued by a dental service plan corporation.
(Source: Laws 1965, p. 2179.)

(215 ILCS 110/7) (from Ch. 32, par. 690.7)
Sec. 7. "Beneficiary" means a person designated in a subscription certificate as one entitled to receive dental service.
(Source: Laws 1965, p. 2179.)

(215 ILCS 110/8) (from Ch. 32, par. 690.8)
Sec. 8. "Subscription certificate" means a certificate issued to a subscriber by a dental service plan corporation, setting forth the terms and conditions upon which a dental service plan corporation shall be liable to pay for dental service rendered to a subscriber or beneficiary.
(Source: Laws 1965, p. 2179.)

(215 ILCS 110/9) (from Ch. 32, par. 690.9)
Sec. 9. "Covered dependent" means a subscriber's spouse, or a subscriber's child under the age of 19 years.
(Source: Laws 1965, p. 2179.)

(215 ILCS 110/10) (from Ch. 32, par. 690.10)
Sec. 10. "Participating dentist" means a dentist licensed in Illinois to practice dentistry, and who, by written agreement with a dental service plan corporation undertakes to furnish dental service to the plan's subscribers and their covered dependents and to abide by its by-laws, rules and regulations.
(Source: Laws 1965, p. 2179.)

(215 ILCS 110/11) (from Ch. 32, par. 690.11)
Sec. 11. "Director" means the Director of Insurance of the State of Illinois.
(Source: Laws 1965, p. 2179.)

(215 ILCS 110/12) (from Ch. 32, par. 690.12)
Sec. 12. All masculine pronouns may import the masculine, feminine or neuter gender.
(Source: Laws 1965, p. 2179.)

(215 ILCS 110/13) (from Ch. 32, par. 690.13)
Sec. 13. "Person" means any of the following: natural person, corporation, co-partnership or association of persons.
(Source: Laws 1965, p. 2179.)

(215 ILCS 110/14) (from Ch. 32, par. 690.14)
Sec. 14. "Geographic area" means an area consisting of 2 or more contiguous counties, except that a county having more than 500,000 inhabitants may be a geographic area.
(Source: Laws 1965, p. 2179.)

(215 ILCS 110/15) (from Ch. 32, par. 690.15)
Sec. 15. It is unlawful for any person, except a dental service plan corporation chartered in accordance with the provisions of this Act and operating in accordance with authority from the Director, to establish, maintain or operate a dental service plan, or to solicit subscribers to or enter into contracts with respect to a dental service plan. This prohibition, however, shall not be construed as preventing the organization, establishment and operation of corporations organized in accordance with the provisions of the Voluntary Health Services Plans Act nor shall it be construed as preventing a person from furnishing dental services for the prevention of disease among his employees or from furnishing such dental service as is required under the workers' compensation laws and related legislation, when the employee is not charged for such services; nor shall it be construed to prohibit an insurance company, or other corporation or society which is subject to the supervision of the Director, from operating in accordance with the laws governing insurance companies, or such corporations or societies; nor shall it be construed to prohibit the continued operation of any dental, medical, or health service plan in existence and functioning upon the effective date of this Act.
(Source: P.A. 88-364.)

(215 ILCS 110/15.1) (from Ch. 32, par. 690.15a)
Sec. 15.1. No new plans may be chartered. No dental service plan shall be issued a charter for the purpose of doing business under this Act after the effective date of this Amendatory Act of 1989.
(Source: P.A. 86-600.)

(215 ILCS 110/16) (from Ch. 32, par. 690.16)
Sec. 16. Nine or more natural persons of legal age, all of whom are residents of Illinois and citizens of the United States, and at least a majority of whom are dentists licensed in Illinois to practice dentistry, may form, under the provisions of this Act, a dental service plan corporation for the purpose of establishing and operating a dental service plan or plans. Such corporation shall be subject to regulation and supervision by the Director as hereinafter provided, but shall not be subject to the laws of this State with respect to insurance corporations, except as provided in this Act.
(Source: Laws 1965, p. 2179.)

(215 ILCS 110/17) (from Ch. 32, par. 690.17)
Sec. 17. The business and affairs of a dental service plan corporation shall be managed by a board of trustees, which shall have the power to adopt and to amend, from time to time, by-laws governing the conduct of the corporation's business. The number of trustees shall be not less than 9 nor more than 21. Subject to such limitation, the number of trustees shall be fixed by the by-laws, except as to the number of the first board of trustees which number shall be fixed by the charter, and the number of trustees may be increased or decreased from time to time by amendment to the by-laws. In the absence of a by-law fixing the number of trustees, the number shall be the same as that stated in the charter. The trustees constituting the first board of trustees shall be named in the charter and shall hold office for such period or periods as may be specified in the charter or the by-laws. Trustees may be divided into classes and the terms of office of the several classes need not be uniform, but no such term shall exceed 3 years. Each trustee shall hold office for the term for which he is elected and until his successor has been elected and qualified. Any vacancy occurring in the board of trustees and any trusteeship to be filled by reason of an increase in the number of trustees may be filled by the board of trustees. A trustee appointed to fill a vacancy shall be appointed for the unexpired term of his predecessor in office. Each trustee shall be of legal age and a citizen of the United States. At least one-third of the trustees shall be participating dentists of the corporation licensed in Illinois to practice dentistry who are also residents of Illinois, and they shall be designated as "dental trustees". The remaining trustees shall be designated as "public trustees". As the terms of dental trustees expire, they shall be replaced, from time to time, by participating dentists of the corporation licensed in Illinois to practice dentistry who are also residents of Illinois, and elected by the corporation's participating dentists, in the manner prescribed by the by-laws. As the terms of public trustees expire, they shall be replaced, from time to time, by election by the corporation's subscribers, in the manner prescribed by the by-laws. Voting by proxy shall be permitted.
(Source: P.A. 97-989, eff. 1-1-13.)

(215 ILCS 110/18) (from Ch. 32, par. 690.18)
Sec. 18. A dental service plan corporation may, in the discretion of its board of trustees, through its by-laws, limit or define the classes of persons who shall be eligible to become subscribers, limit and define the benefits which it will furnish, and may divide such benefits as it undertakes to furnish into classes or kinds. In the absence of any such limitation or division of service, such a corporation may provide either or both general and special dental benefits, including such service as may be necessarily incident to dental care. Such corporation may limit the issuance of subscription certificates to residents of any geographic area specified in its by-laws.
(Source: Laws 1965, p. 2179.)

(215 ILCS 110/19) (from Ch. 32, par. 690.19)
Sec. 19. Every dentist licensed in Illinois to practice dentistry, and who is reputable and in good standing, shall be eligible to become a participating dentist in the dental service plan corporation operating in the geographic area in which he resides or practices, under such terms and conditions as are imposed on other participating dentists under similar circumstances. A dental service plan corporation shall impose no restrictions on the dentists who treat its subscribers as to methods of diagnosis or treatment. The private dentist-patient relationship shall be maintained, and a subscriber shall at all times have free choice of any dentist who is a participating dentist in the corporation and who agrees to accept a particular beneficiary as a patient.
Except as otherwise provided in Section 15 of this Act, no person shall offer to the public any dental service plan or otherwise engage in the business of a dental service plan corporation without having first received a charter from the Director.
(Source: Laws 1965, p. 2179.)

(215 ILCS 110/20) (from Ch. 32, par. 690.20)
Sec. 20. The charter of a dental service plan corporation shall set forth:
(a) The corporate name;
(b) The location of its principal office and the name and address of its registered agent;
(c) The period of duration, which may be perpetual;
(d) A description of the type of business in which it is to have the power to be engaged;
(e) The amount of capital to be contributed to the corporation before it shall commence doing business;
(f) A designation of the geographic area in which it is proposed that the corporation shall have authority to engage in business;
(g) The names, places of residence, and occupations of each of the incorporators;
(h) Such other provisions not inconsistent with law as may be determined by the Director to be necessary or advisable.
Each such corporation shall have and continuously maintain in this state a registered office which may be, but need not be, the same as its place of business, and a registered agent, which agent may be any person having a business office in this state. The name and address of the initial registered agent and the initial registered office of the corporation shall be set forth in its charter.
(Source: Laws 1965, p. 2179.)

(215 ILCS 110/21) (from Ch. 32, par. 690.21)
Sec. 21. Prior to the issuance of a charter to any such corporation, the following information shall be furnished to the Director:
(a) The occupation, qualifications and place of residence and professional or business address, if any, of each of the incorporators;
(b) The name of each contributor to the capital of the corporation, the amount contributed by him and the terms of such contribution;
(c) A copy of the by-laws to be adopted by the Board of Trustees upon the issuance of a charter;
(d) Specimen copies of all subscription certificates which it is proposed the corporation shall issue to subscribers, which certificates shall set forth in detail the rates to be charged subscribers and the nature and extent of the dental service which the subscriber or other beneficiary shall be entitled to receive at the expense of the corporation;
(e) Copies of all agreements to be entered into between the dental service plan corporation and participating dentists, which shall set forth in detail the terms and conditions upon which a participating dentist shall render dental service to subscribers of the corporation;
(f) A detailed statement as to the dental service plan or plans which the corporation proposes to offer, including the rates to be charged and the benefits to be provided;
(g) Proof satisfactory to the Director that in the geographic area in which it is proposed that the dental service plan corporation shall operate, at least a majority of the licensed dentists residing and in active practice in such geographic area have agreed to become participating dentists in association with the dental service plan corporation;
(h) The name and business address of the person who shall be the initial registered agent of the corporation and the address of its initial registered office;
(i) Such other information as the Director determines to be necessary or advisable.
(Source: Laws 1965, p. 2179.)

(215 ILCS 110/22) (from Ch. 32, par. 690.22)
Sec. 22. Amendments to a charter shall be made by application to the Director and shall be subject to his approval.
Amendments to a charter having the effect of adding one or more additional counties in which the dental service plan corporation shall operate may, if a majority of the dentists residing and in active practice therein have agreed to become participating dentists, be adopted by the affirmative vote of a majority of the trustees then in office.
(Source: Laws 1965, p. 2179.)

(215 ILCS 110/23) (from Ch. 32, par. 690.23)
Sec. 23. After the issuance of a charter, the Director, as he deems in the public interest, may authorize a dental service plan corporation to solicit and fulfill contracts, or require a dental service plan corporation to charge rates or to utilize soliciting methods different from those on which the charter was based, provided that such contracts and practices are in compliance with provisions of this Act and are not violative of other laws of this State.
(Source: Laws 1965, p. 2179.)

(215 ILCS 110/24) (from Ch. 32, par. 690.24)
Sec. 24. The Director may revoke or amend, after reasonable notice and hearing, any charter, certificate, order, authority or consent made by him to a dental service plan corporation on being satisfied (1) that the further solicitation of subscribers or further continuance of the practices in question will work a fraud on subscribers, (2) that the rates charged or the benefits provided are not fair and reasonable to both the subscriber and the corporation. The Director after reasonable notice and hearing may also cancel the authority of the corporation to transact business in any particular geographic area if he finds that less than a majority of the eligible licensed dentists practicing in that geographic area are participating dentists.
(Source: Laws 1965, p. 2179.)

(215 ILCS 110/25) (from Ch. 32, par. 690.25)
Sec. 25. Application of Insurance Code provisions. Dental service plan corporations and all persons interested therein or dealing therewith shall be subject to the provisions of Articles IIA, XI, and XII 1/2 and Sections 3.1, 133, 136, 139, 140, 143, 143c, 149, 355.2, 355.3, 367.2, 401, 401.1, 402, 403, 403A, 408, 408.2, and 412, and subsection (15) of Section 367 of the Illinois Insurance Code.
(Source: P.A. 99-151, eff. 7-28-15.)

(215 ILCS 110/26) (from Ch. 32, par. 690.26)
Sec. 26. Examination of corporations. The Director shall have, with respect to dental service plan corporations, the powers of examination conferred upon him relative to insurance companies by Sections 132 through 132.7 of the Illinois Insurance Code. The cost of any examination shall be paid by the corporation examined.
(Source: P.A. 89-97, eff. 7-7-95.)

(215 ILCS 110/27) (from Ch. 32, par. 690.27)
Sec. 27. No dental service plan corporation shall enter into any contract with a subscriber until it has filed with the Director a schedule of rates to be paid by a subscriber to each type of contract, and the Director has approved the rate for each type of contract.
(Source: Laws 1965, p. 2179.)

(215 ILCS 110/27.1)
Sec. 27.1. Reinsurance agreement; filing. A dental service plan may enter into reinsurance agreements for dental service. Any reinsurance agreement shall be subject to the provisions of the laws of this State regarding reinsurance as provided in Article XI of the Illinois Insurance Code. All reinsurance agreements must be filed with the Director. A reinsurance agreement which is not disapproved by the Director within 30 days after its submission shall be deemed approved.
(Source: P.A. 99-151, eff. 7-28-15.)

(215 ILCS 110/28) (from Ch. 32, par. 690.28)
Sec. 28. No subscription certificate shall be issued by any dental service plan corporation until the form thereof has been filed with and approved by the Director, together with all applications, riders and endorsements for use in connection with the issuance or renewal thereof. It shall be the duty of the Director to withhold approval of any contract form filed with him if it violates any provisions of this Act, or if it violates or is contrary to any provisions of Sections 143, 355 and 355a of the "Illinois Insurance Code", approved June 29, 1937, as amended, which are not inconsistent or in conflict with provisions of this Act.
(Source: P.A. 79-681.)

(215 ILCS 110/29) (from Ch. 32, par. 690.29)
Sec. 29. Every subscription certificate made by a dental service plan corporation shall provide for the payment for dental services as therein specified for a period of 12 months from the date of issue of the subscription certificate. Any such contract may provide that it shall ordinarily be renewed from year to year, unless there has been one month's prior written notice of termination either by the subscriber or by the corporation. During the first contract year the provisions of the contract may provide that the inception of coverage may be deferred for not more than 2 months from date of issue of the contract and may exclude treatment for illness or other condition requiring dental service existing at the inception of the contract.
(Source: Laws 1965, p. 2179.)

(215 ILCS 110/30) (from Ch. 32, par. 690.30)
Sec. 30. Every contract entered into between a dental service plan corporation and a subscriber shall be in writing and a certificate stating the terms and conditions thereof shall be furnished the subscriber. No such subscription certificate shall be issued unless it contains the following provisions:
(a) A statement of the amounts payable to the corporation by the subscriber and the times and manner in which such amounts shall be paid;
(b) A statement of the nature of the dental services to be paid for and the period during which the certificate shall be effective; and if there are any types of dental services to be excepted, a detailed statement of such exceptions printed as hereinafter specified;
(c) A statement of the terms or conditions, if any, upon which the certificate may be cancelled or otherwise terminated at the option of either party;
(d) A statement that the subscription certificate, including any endorsements and applications attached, constitutes the entire contract between the corporation and the subscriber;
(e) A statement that no statement by the subscriber in his application for a certificate shall void the contract or be used in any legal proceeding thereunder, unless such application or an exact copy thereof is included in or attached to the certificate, and that no agent or representative of such corporation, other than an officer or officers designated in the certificate, is authorized to change the contract or waive any of its provisions;
(f) A statement that if the subscriber defaults in making any payment under the certificate, the subsequent acceptance of a payment by the corporation or by one of its duly authorized agents shall reinstate the certificate, but with respect to disease and injury may cover only such disease or injury as may be first manifested more than a specified number of days, not exceeding 10, after the date of such acceptance;
(g) A statement of the period of grace which will be allowed the subscriber for making any payment due under the contract. Such period shall not be less than 10 days; and
(h) A statement that indemnity in the form of cash will not be paid to any subscriber except in reimbursement for payments made by the subscriber to a dentist and for which the corporation was liable at the time of such payment.
(Source: Laws 1965, p. 2179.)

(215 ILCS 110/30.1) (from Ch. 32, par. 690.30-1)
Sec. 30.1. (1) No service plan contract of a dental service plan corporation which in addition to covering the subscriber, also covers members of the subscriber's immediate family, shall contain any disclaimer, waiver or other limitation of coverage relative to the dental service benefits for or insurability of newborn infants of the subscriber from and after the moment of birth.
(2) Each such contract shall contain a provision stating that the dental service benefits applicable for children shall be granted immediately with respect to a newly born child from the moment of birth. The coverage for newly born children shall include coverage of illness, injury, congenital defects, birth abnormalities and premature birth.
(3) If payment of a specific subscription fee is required to provide coverage for a child, the contract may require that notification of birth of a newly born child must be furnished to the corporation within 31 days after the date of birth in order to have the coverage continue beyond such 31 day period and may require payment of the appropriate fee.
(4) The requirements of this Section shall apply to all contracts delivered, issued for delivery, renewed, or amended on or after the sixtieth day following the effective date of this Section.
(Source: P.A. 79-74.)

(215 ILCS 110/30.2) (from Ch. 32, par. 690.30-2)
Sec. 30.2. Medical Assistance Exclusions Prohibited. No service plan contract delivered, issued for delivery, renewed, or amended by a dental service plan corporation shall contain any provision which limits or excludes payments of hospital or medical benefits coverage to or on behalf of the subscriber because the subscriber or any covered dependent is eligible for or is receiving medical assistance benefits under Article V, VI, or VII of The Illinois Public Aid Code.
The requirements of this Section shall apply to all such service plan contracts delivered, issued for delivery, renewed or amended on or after 30 days following the effective date of this Section.
(Source: P.A. 82-330.)

(215 ILCS 110/30.3) (from Ch. 32, par. 690.30-3)
Sec. 30.3. Medical Assistance Exclusions Void. Any provision contained in a service plan contract issued by a dental service plan corporation which limits or excludes payments of hospital or medical benefits or both to or on behalf of the subscriber because the subscriber or any covered dependent is eligible for or is receiving medical assistance benefits under Article V, VI, or VII of The Illinois Public Aid Code shall be void after 30 days following the effective date of this Section.
(Source: P.A. 82-330.)

(215 ILCS 110/31) (from Ch. 32, par. 690.31)
Sec. 31. In every such subscription certificate, referred to in Section 30:
(a) All printed portions shall be plainly printed in type of which the face is not smaller than 10 point;
(b) There shall be a brief description of the subscription certificate on its first page and on its filing back in type of which the face is not smaller than 14 point;
(c) The exceptions of the contract shall appear with the same prominence in the certificate as the benefits to which they apply; and
(d) If the contract contains any provisions purporting to make any portion of the charter or of the by-laws of the corporation a part of the contract, such portions shall be set forth in full in the subscription certificate.
(Source: Laws 1965, p. 2179.)

(215 ILCS 110/32) (from Ch. 32, par. 690.32)
Sec. 32. A dental service plan corporation may enter into agreements with dentists qualified as set forth herein, under which such dentists become participating dentists in a plan operated by the corporation. Such corporation may make to such dentists such payments as have accrued to them by reason of services performed under the plan. Payment for dental services may be made to participating or nonparticipating dentists, or to nonparticipating licensed physicians, at rates adopted by the board of trustees. A dental service plan corporation may enter into contracts for the payment of dental services to the subscribers or members of similar dental service plan corporations of other states, subject to the supervision of such other states, and shall have the right to reimburse any other dental service plan corporation or dentists of another state or of the geographic areas of this State in which the corporation does not transact business for services rendered to its subscribers, or beneficiaries named in the certificates issued to such subscribers, at the same rate paid participating dentists under the certificate of the subscriber.
(Source: Laws 1965, p. 2179.)

(215 ILCS 110/32.1) (from Ch. 32, par. 690.32-1)
Sec. 32.1. All claims payable in the form of indemnities under the terms of a service plan contract or subscription certificate shall be paid within 30 days following receipt by the corporation of due proof of loss. A dental service plan corporation which neglects to pay a claim within 30 days following receipt by the corporation of due proof of loss shall pay the subscriber interest at the rate of 9% per annum from the 30th day after receipt of such proof of loss to the date of late payment.
(Source: P.A. 85-395.)

(215 ILCS 110/33) (from Ch. 32, par. 690.33)
Sec. 33. No corporation subject to the provisions of this Act shall, except upon the approval of the Director, disburse during any one calendar year more than 10% of the aggregate amount of payments received from subscribers during that year as expenditures for the solicitation of subscribers, except that during the first year after the issuance of a charter such corporation may so disburse not more than 20% of such amount, and during the second year not more than 15% thereof.
(Source: Laws 1965, p. 2179.)

(215 ILCS 110/34) (from Ch. 32, par. 690.34)
Sec. 34. No such corporation shall disburse during any one year, except upon the approval of the Director, a sum greater than 20% of payments received from subscribers during that year, as administrative expenses.
The term "administrative expense" as used in this section includes all expenditures for nonprofessional services and in general all expenses not directly connected with the payment for dental services, but does not include expenses of soliciting subscriptions.
(Source: Laws 1965, p. 2179.)

(215 ILCS 110/35) (from Ch. 32, par. 690.35)
Sec. 35. Investments; reserves; deficiencies.
(a) The funds of any dental service plan corporation may be invested only in accordance with the requirements provided by law for the investment of funds of life insurance companies.
(b) As an allocation of net worth, each dental service plan corporation shall maintain a special contingent reserve. The special contingent reserve for a corporation that is beginning operations shall be equal to 5% of its net earned subscription revenue for dental care services through December 31st of the year in which it is certified, but in no event less than $100,000. In subsequent years, unless waived by the Director, the corporation shall accumulate additions to the contingent reserve in an amount which is equal to 2% of its net earned subscription revenue for each calendar year. For purposes of this Section, "net earned subscription revenue" means premium minus reinsurance expenses. Maintenance of the contingent reserve requires that net worth equals or exceeds the contingent reserve at any balance sheet date. The special contingent reserve shall be provided in cash and securities in combination and form acceptable to the Director.
(c) Additional accumulations under Section 35(b) will no longer be required when the total special contingent reserve required by Section 35(b) is equal to or greater than 5% of the corporation's average annual net earned subscription revenue for the corporation's preceding 2 calendar years. Additional accumulations under subsection (b) of this Section shall no longer be required when the total special contingent reserve required by subsection (b) of this Section is equal to $1,500,000.
(d) A deficiency in meeting amounts required in subsection (b) or (c) of this Section will require, upon notice from the Director, (1) filing of a plan for correction of the deficiency, acceptable to the Director, within 20 days from receipt of notice, and (2) correction of the deficiency within a reasonable time, not to exceed 60 days from receipt of notice unless an extension of time is granted by the Director. Such a deficiency will be deemed an impairment, and failure to correct the deficiency in the prescribed time shall be grounds for rehabilitation, liquidation, conservation, or dissolution pursuant to Section 38.
(Source: P.A. 90-794, eff. 8-14-98.)

(215 ILCS 110/36)
Sec. 36. (Repealed).
(Source: Laws 1965, p. 2179. Repealed by P.A. 97-486, eff. 1-1-12.)

(215 ILCS 110/37)
Sec. 37. (Repealed).
(Source: Laws 1965, p. 2179. Repealed by P.A. 97-486, eff. 1-1-12.)

(215 ILCS 110/38) (from Ch. 32, par. 690.38)
Sec. 38. To the extent that the same are applicable and not inconsistent with the provisions of this Act, all proceedings for the rehabilitation, liquidation, conservation or dissolution of dental service plan corporations shall be subject to the provisions of Article XIII of the "Illinois Insurance Code", approved June 29, 1937, as amended.
(Source: Laws 1965, p. 2179.)

(215 ILCS 110/39) (from Ch. 32, par. 690.39)
Sec. 39. Every dental service plan corporation shall pay to the Director the fees and charges set forth in Sections 408 and 408.2 of the Illinois Insurance Code.
(Source: P.A. 84-989.)

(215 ILCS 110/40) (from Ch. 32, par. 690.40)
Sec. 40. Every dental service plan corporation shall, at the written request of a subscriber, furnish a list of the names and addresses of all of the dentists in the geographic area of the subscriber's residence who have agreements with the corporation to act as participating dentists.
(Source: Laws 1965, p. 2179.)

(215 ILCS 110/41) (from Ch. 32, par. 690.41)
Sec. 41. A dental service plan corporation may receive and accept from governmental or private agencies or from other persons, as defined in this Act, payments covering all or part of the cost of subscriptions to provide dental care for needy and other individuals. However, all contracts for dental care shall be between the dental service plan corporation and the person to receive such care.
(Source: Laws 1965, p. 2179.)

(215 ILCS 110/42) (from Ch. 32, par. 690.42)
Sec. 42. A dental service plan corporation shall not be liable for injuries resulting from negligence, misfeasance, malfeasance, non-feasance or malpractice on the part of any officer or employee of the corporation or on the part of any dentist, whether participating or not, in the course of rendering dental service to subscribers and beneficiaries.
(Source: Laws 1965, p. 2179.)

(215 ILCS 110/43) (from Ch. 32, par. 690.43)
Sec. 43. Every dental service plan corporation organized hereunder shall be operated and conducted not-for-profit and shall be deemed a charitable and benevolent corporation, and all of its funds and property shall be exempt from every State, county, district, municipal and school tax or assessment, and all other taxes and license fees, from the payment of which charitable and benevolent corporations or institutions are now or may hereafter be exempt. This exemption shall not prevail against fees and charges imposed by Sections 408, 408.2, 409, 444, and 444.1 of the Illinois Insurance Code. The laws of this state applicable to the merger, dissolution and liquidation of domestic not-for-profit corporations and in respect to the rights, classification and meetings of members, the selection, change, duties and powers of corporate officers, and the filing of annual reports by domestic not-for-profit corporations shall be applicable to corporations organized under this act to the extent the same are not inconsistent with the provisions of this act. Wherever in any such laws reference is made to "Directors" of such not-for-profit corporations, such statutory provisions shall be deemed to apply to the trustees of corporations organized under this act, and wherever the office of the Secretary of State is mentioned in such an act, such provisions shall be deemed to refer to and designate the Director of Insurance when applied to corporations organized hereunder.
(Source: P.A. 90-583, eff. 5-29-98.)

(215 ILCS 110/44) (from Ch. 32, par. 690.44)
Sec. 44. Any person, or any agent or officer of the corporation who violates any provisions of this Act or who makes any false statement with respect to any report or statement required by this Act or required by the Director under this Act is guilty of a Class A misdemeanor.
(Source: P.A. 77-2830.)

(215 ILCS 110/45) (from Ch. 32, par. 690.45)
Sec. 45. The provisions of this Act are severable, and if any provision of this Act is declared unconstitutional or the applicability thereof to any person or circumstance is held invalid, the constitutionality of the remainder of the Act and the applicability thereof to other persons and circumstances shall not be affected thereby.
(Source: Laws 1965, p. 2179.)

(215 ILCS 110/46) (from Ch. 32, par. 690.46)
Sec. 46. Every final administrative decision of the Director is subject to judicial review only under and in accordance with the Administrative Review Law, as amended. The Administrative Review Law and all amendments and modifications thereof, and the rules adopted pursuant thereto, shall apply to and govern all proceedings for the judicial review of final administrative decisions of the Director hereunder. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 82-783.)

(215 ILCS 110/47) (from Ch. 32, par. 690.47)
Sec. 47. Continuance privilege - Group type contacts. (1) Every service plan contract of a dental service plan corporation which provides that the continued coverage of a beneficiary is contingent upon the continued employment of the subscriber with a particular employer shall further provide for the continuance of such contract in accordance with the requirements set forth in Section 367.2 of the "Illinois Insurance Code", approved June 29, 1937, as amended.
(2) The requirements of this Section shall apply to all such contracts delivered, issued for delivery, renewed or amended on or after the effective date of this amendatory Act of 1985.
(Source: P.A. 84-556.)



215 ILCS 113/ - Employee Leasing Company Act.

(215 ILCS 113/1)
Sec. 1. Short title. This Act may be cited as the Employee Leasing Company Act.
(Source: P.A. 90-499, eff. 1-1-98.)

(215 ILCS 113/5)
Sec. 5. Purpose. For the purpose of ensuring that an employer that leases some or all of its workers properly obtains workers' compensation insurance coverage for all of its employees, including those leased from another entity, and that premium is paid commensurate with exposure and anticipated claim experience, this Act is required to regulate employee leasing companies.
(Source: P.A. 90-499, eff. 1-1-98.)

(215 ILCS 113/10)
Sec. 10. Applicability. This Act applies to all lessors and insurers conducting business in this State and to policies issued, renewed, or delivered after the effective date of this amendatory Act of 1998.
(Source: P.A. 90-499, eff. 1-1-98; 90-794, eff. 8-14-98.)

(215 ILCS 113/15)
Sec. 15. Definitions. In this Act:
"Department" means the Illinois Department of Insurance.
"Employee leasing arrangement" means a contractual arrangement, including long-term temporary arrangements whereby a lessor obligates itself to perform specified employer responsibilities as to leased employees including the securing of workers' compensation insurance. For purposes of this Act, "employee leasing arrangement" does not include "temporary help arrangement".
"Leased employee" or "worker" means a person performing services for a lessee under an employee leasing arrangement.
"Lessee" or "client company" means an entity that obtains any of its work force from another entity through an employee leasing arrangement.
"Lessor" or "employee leasing company" means an entity that leases any of its workers to a lessee through an employee leasing arrangement.
"Long-term temporary arrangement" means an arrangement where one company leases all or a majority number of workers from another for a period in excess of 6 months or consecutive periods equal to or greater than one year.
"Residual market mechanism" means the residual market mechanism as defined in Section 468 of the Illinois Insurance Code.
"Temporary help arrangement" means a service whereby an organization hires its own employees and assigns them to clients for a finite time period to support or supplement the client's work force in special work situations such as, but not limited to, employee absences, temporary skill shortages, seasonal workloads, and special assignments and projects.
(Source: P.A. 90-499, eff. 1-1-98; 90-794, eff. 8-14-98.)

(215 ILCS 113/20)
Sec. 20. Registration.
(a) A lessor shall register with the Department prior to becoming a qualified self-insured for workers' compensation or becoming eligible to be issued a workers' compensation and employers' liability insurance policy. The registration shall:
(1) identify the name of the lessor;
(2) identify the address of the principal place of

business of the lessor;

(3) include the lessor's taxpayer or employer

identification number;

(4) include a list by jurisdiction of each and every

name that the lessor has operated under in the preceding 5 years including any alternative names and names of predecessors;

(5) include a list of the officers and directors of

the lessor and its predecessors, successors, or alter egos in the preceding 5 years; and

(6) include a $1,000 fee for the registration and

each annual renewal thereafter.

Amounts received as registration fees shall be deposited into the Insurance Producer Administration Fund.
(b) (Blank).
(c) Lessors registering pursuant to this Section shall notify the Department within 30 days as to any changes in any information provided pursuant to this Section.
(d) The Department shall maintain a list of those lessors who are registered with the Department.
(e) The Department may prescribe any forms that are necessary to promote the efficient administration of this Section.
(f) Any lessor that was doing business in this State prior to enactment of this Act shall register with the Department within 60 days of the effective date of this Act.
(Source: P.A. 93-32, eff. 7-1-03.)

(215 ILCS 113/25)
Sec. 25. Record keeping and reporting requirement.
(a) A lessor shall maintain accounting and employment records relating to all employee leasing arrangements for a minimum of 4 calendar years. A lessor shall maintain the address of each office it maintains in this State, at its principal place of business.
(b) A lessor shall maintain sufficient information in a manner consistent with a licensed rating organization's data submission requirements to permit the rating organization licensed under Section 459 of the Illinois Insurance Code to calculate an experience modification factor for the lessee.
(c) Upon written request of a lessee with an annual payroll attributed to it in excess of $200,000, the lessor shall provide the lessee's experience modification factor to the lessee within 30 days of the request.
(d) Upon request of a lessee with an annual payroll attributed to it of less than $200,000, the lessor shall provide the loss information required to be maintained by this Section to the lessee within 30 days of the request.
(e) Nothing in this Section shall preclude a licensed rating organization from calculating the experience modification factor for each lessee nor an insurer from maintaining and furnishing on behalf of the lessor, such information as required by this Section.
(f) In the event that a lessee's experience modification factor exceeds the lessor's experience modification factor by 50% at the inception of the employee leasing arrangement, the lessee's experience modification factor shall be utilized to calculate the premium or costs charged to the lessee for workers' compensation coverage for a period of 2 years. Thereafter, the premium charged by the insurer for inclusion of a lessee under a lessor's policy may be calculated on the basis of the lessor's experience modification factor.
(g) A lessor that does not provide workers' compensation insurance coverage for leased employees of a lessee under an employee leasing arrangement shall not be subject to compliance with subsections (b) through (f) of this Section.
(Source: P.A. 99-726, eff. 1-1-17.)

(215 ILCS 113/30)
Sec. 30. Responsibility for policy issuance and continuance.
(a) Either a lessor or lessee may provide workers' compensation insurance coverage for leased employees under an employee leasing arrangement. When a workers' compensation policy written to cover leased employees is issued to the lessor as the named insured, the lessee shall be identified thereon by the attachment of an appropriate endorsement indicating that the policy provides coverage for leased employees. The endorsement shall, at a minimum, provide for the following:
(1) Coverage under the endorsement shall be limited

to the named insured's employees leased to the lessees.

(2) The experience of the employees leased to the

particular lessee shall be separately maintained by the lessor as provided in Section 25.

(b) (Blank).
(c) The lessor shall notify the insurer or a licensed rating organization 30 days prior to the effective date of termination or immediately upon notification of cancellation by the lessor of an employee leasing arrangement with the lessee in order to allow sufficient time to calculate an experience modification factor for the lessee.
(d) The insurer shall provide proof of workers' compensation insurance to the lessor and to each applicable lessee within 30 days of the coverage being effected or changed.
(e) Calculation of a lessor's or lessee's premium shall be done in accordance with the insurer's rating manual filed with the Department.
(f) When the lessee provides workers' compensation coverage for leased employees under an employee leasing arrangement, the lessor shall notify the Department in a manner specified by the Department to ensure proper and timely notification of coverage to the Department.
(Source: P.A. 99-726, eff. 1-1-17.)

(215 ILCS 113/35)
Sec. 35. (Repealed).
(Source: P.A. 90-499, eff. 1-1-98. Repealed by 90-794, eff. 8-14-98.)

(215 ILCS 113/40)
Sec. 40. Insurer or service carrier audit. Insurers shall audit policies issued through the residual market pursuant to Section 30 of this Act within 90 days of the policy effective date and may conduct quarterly audits thereafter. Insurers may audit policies issued through the voluntary market within 90 days of the policy effective date and shall conduct audits during the normal course of business thereafter.
(Source: P.A. 90-499, eff. 1-1-98; 90-794, eff. 8-14-98.)

(215 ILCS 113/45)
Sec. 45. Exclusivity and vicarious liability. Subject to any contrary provisions of the contract between the client and the employee leasing company, the employee leasing arrangement that exists between an employee leasing company and its clients shall be interpreted for purposes of insurance, bonding, and employers' liability as follows:
(1) The employee leasing company shall be entitled

along with the client to the exclusivity of the remedy under both the workers' compensation and employers' liability provisions of a workers' compensation policy or plan that either party has secured.

(2) An employee leasing company is not liable for the

acts, errors, or omissions of a client or of any leased employee acting under the sole and exclusive direction and control of a client. A client shall not be liable for the acts, errors, or omissions of an employee leasing company or of any employee of an employee leasing company acting under the sole and exclusive direction or control of an employee leasing company. Nothing herein shall limit any contractual liability between an employee leasing company and the client company, nor shall the same limit any liability or responsibility imposed by this Act.

(3) Employees leased to a client by an employee

leasing company shall be considered as the employees of the client for the purposes of general liability insurance, automobile insurance, fidelity bonds, surety bonds, and liquor liability insurance carried by the client. Employees leased to a client by an employee leasing company are not deemed employees of the employee leasing company for purposes of general liability insurance, automobile insurance, fidelity bonds, surety bonds, and liquor liability insurance carried by the employee leasing company unless the employees are included by specific reference in the applicable employment arrangement contract, insurance contract, or bond.

(Source: P.A. 90-499, eff. 1-1-98.)

(215 ILCS 113/50)
Sec. 50. Grounds for removal of eligibility; order; hearing; review.
(a) Any registration issued under this Act may be revoked or an application for registration may be denied if the Director finds that the lessor or applicant:
(1) has willfully violated any provision of this Act

or any rule promulgated by the Director;

(2) has intentionally made a material misstatement in

the application for a registration;

(3) has obtained or attempted to obtain a

registration through misrepresentation or fraud;

(4) has misappropriated or converted to his own, or

improperly withheld, money required to be held in a fiduciary capacity;

(5) has used fraudulent, coercive, or dishonest

practices, or has demonstrated incompetence, untrustworthiness, or financial irresponsibility;

(6) has been, within the past 3 years, convicted of a

felony, unless the person demonstrates to the Director sufficient rehabilitation to warrant the public trust;

(7) has failed to appear without reasonable cause or

excuse in response to a subpoena lawfully issued by the Director;

(8) has had its registration or license suspended or

revoked or its application denied in any other state, district, territory, or province;

(b) When the Director of Insurance has cause to believe that grounds for the refusal, denial, or revocation of a registration under this Section exists, the Director shall issue an order to the lessor stating the grounds upon which the refusal, denial, or revocation is based. The order shall be sent to the lessor by certified or registered mail. The lessor may request a hearing in writing within 30 days of the mailing of the order. If no written request is received by the Director, the order shall be final upon the expiration of the 30 days.
(c) If the lessor requests a hearing pursuant to this Section, the Director shall issue a written notice of hearing sent to the lessor by certified or registered mail stating the following:
(1) a specified time for the hearing, which may not

be less than 20 days nor more than 30 days after the mailing of the notice of hearing; and

(2) a specific place for the hearing, which may be

either in the city of Springfield or Chicago or in the county where the lessor's principal place of business is located.

(d) After the hearing, or upon the failure of the lessor to appear at the hearing, the Director of Insurance shall take such action as is deemed advisable on written findings that shall be served on the lessor. The action of the Director of Insurance shall be subject to review under and in accordance with the Administrative Review Law.
(Source: P.A. 90-499, eff. 1-1-98; 90-794, eff. 8-14-98.)

(215 ILCS 113/55)
Sec. 55. (Repealed).
(Source: P.A. 90-499, eff. 1-1-98. Repealed by 90-794, eff. 8-14-98.)

(215 ILCS 113/56)
Sec. 56. Rulemaking authority. The Director shall have the authority to promulgate rules to enforce this Act.
(Source: P.A. 90-794, eff. 8-14-98.)

(215 ILCS 113/91)
Sec. 91. (Amendatory provisions; text omitted).
(Source: P.A. 90-499, eff. 8-19-97; text omitted.)

(215 ILCS 113/93)
Sec. 93. (Amendatory provisions; text omitted).
(Source: P.A. 90-499, eff. 1-1-98; text omitted.)

(215 ILCS 113/95)
Sec. 95. The Illinois Insurance Code is amended by repealing Section 107.14.
(Source: P.A. 90-499, eff. 1-1-98.)

(215 ILCS 113/97)
Sec. 97. The Illinois Insurance Code is amended by repealing Section 493.1.
(Source: P.A. 90-499, eff. 8-19-97.)

(215 ILCS 113/99)
Sec. 99. Effective date. This Section and Sections 91 and 97 of this Act take effect upon becoming law; Sections 1 through 55, 93, and 95 of this Act take effect January 1, 1998.
(Source: P.A. 90-499, eff. 8-19-97.)



215 ILCS 115/ - Employees Dental Freedom of Choice Act.

(215 ILCS 115/1) (from Ch. 32, par. 690.71)
Sec. 1. This Act shall be known and may be cited as the Employees Dental Freedom of Choice Act.
(Source: P.A. 84-426.)

(215 ILCS 115/2) (from Ch. 32, par. 690.72)
Sec. 2. Any employer, group or organization that pays or contributes to the premium of a group health insurance plan or a dental service plan corporation which provides dental coverage to eligible employees or members of such employer, group or organization only upon the condition that such employees or members obtain dental services from a list of dentists or groups of dentists approved by the insurer or dental service corporation shall provide an alternative plan whereby the employees or members may obtain services from dentists not on the list approved by such insurer or dental service corporation. Where an employee or member elects such alternative plan, the employer, group or organization shall contribute the same dollar amount toward the payment of dental services under the alternative plan as such employer, group or organization would have contributed under the original plan. Nothing in this Section requires the commingling of costs and claims experience between the two plans.
(Source: P.A. 84-426.)

(215 ILCS 115/3) (from Ch. 32, par. 690.73)
Sec. 3. Insurers and dental service plan corporations in this State which provide group insurance or prepaid health care that includes dental care only upon the condition that the insured or the person entitled to make a claim under the plan obtain services only from a list of dentists or groups of dentists approved by the insurer or dental service plan corporation shall advise the employer, group or organization of the requirements of Section 1 during the course of marketing or renewal of such health care policies.
(Source: P.A. 84-426.)

(215 ILCS 115/4) (from Ch. 32, par. 690.74)
Sec. 4. Any person or entity which knowingly violates any provision of this Act shall be guilty of a business offense.
(Source: P.A. 84-426.)



215 ILCS 120/ - Farm Mutual Insurance Company Act of 1986.

(215 ILCS 120/1) (from Ch. 73, par. 1251)
Sec. 1. Scope. This Act shall apply to:
(1) companies organized or operating prior to the effective date of this Act, under an Act entitled, "An Act relating to local mutual district, county and township insurance companies", approved March 13, 1936, as amended, and
(2) any fire insurance company, corporation or association operating in this State under a special charter and heretofore subject to "An Act relating to local mutual district, county and township insurance companies", approved March 13, 1936, as amended.
(Source: P.A. 84-1431.)

(215 ILCS 120/2) (from Ch. 73, par. 1252)
Sec. 2. Farm Mutual Insurance Companies. Any district, county, township or special act mutual insurance company now authorized to write insurance in this State shall hereafter be known as a "Farm Mutual Insurance Company".
(Source: P.A. 84-1431.)

(215 ILCS 120/3) (from Ch. 73, par. 1253)
Sec. 3. Definitions. For purposes of this Act unless the context clearly requires otherwise:
"Policyholders' Surplus" means a company's admitted assets less its liabilities, including its liability for an unearned premium reserve.
"Direct Premium Written" means those amounts charged policyholders pursuant to the company's rating schedules and plans currently in use, less return premiums.
"Gross Premium Written" means direct premium written plus assumed reinsurance premium.
"Assessment" means amounts levied to policyholders by action of the board of directors pursuant to the contingent liability clause contained in the bylaws.
"Net Premium Written" means direct premium written plus assumed reinsurance premium less ceded reinsurance premium.
(Source: P.A. 88-364.)

(215 ILCS 120/4) (from Ch. 73, par. 1254)
Sec. 4. Definition of Admitted Assets. Admitted assets shall include those investments permitted under Section 12 of this Act and in addition thereto, only the following:
(1) Cash funds held in the company's office and under the company's control.
(2) Interest due and accrued on bonds, certificates of deposit and other investments permitted by this Act that are not in default.
(3) Dividends declared and unpaid on mutual funds, common stock, and preferred stock, permitted by this Act.
(4) Amounts recoverable from solvent insurance companies licensed to do business in this State.
(5) Tax refunds due from the United States or the State of Illinois.
(6) Premiums receivable on policies not over 90 days past due. The due date of the premium shall be considered to be the first day of the coverage period for which the premium is payable.
(Source: P.A. 90-794, eff. 1-1-99.)

(215 ILCS 120/5) (from Ch. 73, par. 1255)
Sec. 5. Kinds of Insurance.
(1) Any company operating under this Act is authorized to insure or to accept reinsurance from other farm mutual companies against loss or damage by:
(a) any peril or perils, except earthquake,

resulting in physical loss or damage to property;

(b) animal mortality;
(c) consequential loss coverages if written in

conjunction with the policy providing direct coverage for same.

(2) A company authorized under this Act may insure against loss or damage by the perils of wind, only if such company has and maintains policyholders' surplus equal to or greater than $100,000.
(3) A company may undertake to insure against the peril of flood to the extent such company is reinsured pursuant to the National Flood Insurance Program, and only if such company has and maintains policyholders' surplus equal to or greater than $100,000.
(Source: P.A. 88-364.)

(215 ILCS 120/6) (from Ch. 73, par. 1256)
Sec. 6. Territories. The territories of a farm mutual insurance company are limited to its domiciliary county and counties contiguous thereto. However, territories may be expanded by amendment to its articles of incorporation in accordance with Section 7 of this Act.
Territorial limitations shall not apply to reinsurance assumed from other farm mutual companies operating under this Act.
Any farm mutual insurance company which does not wish to avail itself of additional territory authorized by Sections 6 or 7 of this Act or kinds of insurance authorized by Section 5 of this Act may retain the territorial authority contained in its articles of incorporation that were in effect on the effective date of this Act.
(Source: P.A. 84-1431.)

(215 ILCS 120/7) (from Ch. 73, par. 1257)
Sec. 7. Additional Territory. Any farm mutual insurance company may amend its articles of incorporation to include other adjoining counties, provided that the company's net written premium did not exceed 3 times its policyholders' surplus as reported in its last financial statement. Subject to the approval of the Director of Insurance, any company having $150,000 policyholders' surplus may add one contiguous county to its territory, and may add one additional contiguous county for each additional $50,000 policyholders' surplus thereafter.
(Source: P.A. 84-1431.)

(215 ILCS 120/8) (from Ch. 73, par. 1258)
Sec. 8. Amendment of Articles of Incorporation.
(1) A farm mutual company may amend its articles of incorporation in any respect not in violation of this Act.
(2) Amendments to the articles shall be made in the following manner:
The board of directors shall adopt a resolution to amend the articles of incorporation and sign a Statement of Directors setting forth such resolution and deliver the Statement of Directors in duplicate to the Director of Insurance together with duplicate copies of the restated articles of incorporation to be approved or disapproved by the Director. If approved, the Director shall place on file in his office all of the documents so delivered to him except one of the duplicate originals of the amended articles of incorporation which shall be delivered to the farm mutual insurance company. The farm mutual insurance company shall file the duplicate original copy of the amended articles of incorporation for record, within 15 days after it has been delivered to the farm mutual insurance company, in the office of the Recorder of the domiciliary county.
(3) Amended articles must set forth:
(a) The corporate name which must include the words

"Mutual Insurance Company".

(b) The location of its principal office: city and

county.

(c) The period of duration, which may be perpetual.
(d) The kinds of insurance as provided in Section 5

of this Act, in which it proposes to write.

(e) The exact number, terms of office of and the

manner of electing the members of the board.

(f) The date, time and place of the annual meeting of

members.

(g) The territory in which the farm mutual insurance

company operates, pursuant to Sections 6 and 7 of this Act.

(4) Each farm mutual insurance company shall hold an annual meeting of its members on the date and time and at the place specified in its articles of incorporation; immediately thereafter, a separate meeting of the board of directors shall be held for the purpose of electing officers. The annual meeting shall be held on or before the first day of May and shall be held in the domiciliary county where the home office of the company is located. At such meeting the Treasurer shall present an annual statement showing the condition of the company on December 31 of the preceding year.
Notice of the annual meeting of the members shall be stamped or printed in or on the policy.
(5) The number of directors shall not be less than 7, nor more than 15 members, a majority of whom shall constitute a quorum to do business, to be elected by ballot of the members and who shall be elected in the manner and for the length of time prescribed in the articles of incorporation. Directors may be elected for a period of no more than 3 years. No more than one-half of the directors shall be elected in any one year. Said election shall be held at the annual meeting of the company. Every person insured shall be entitled to one vote and may cast the same in person or by proxy. Vacancies on the board shall be filled by the remaining directors until the next annual meeting.
The directors shall elect from their number a president and at their option a vice president, and such additional officers as they may deem necessary, and shall also elect a treasurer, and a secretary, who may or may not be a member of the company. The offices of secretary and treasurer may be occupied by one person. All of such officers shall hold their office for one year, and until their successors are elected and qualified.
(6) The company shall prepare and maintain a surety bond on any person handling company funds and on any officer, director, or employee for the faithful performance of his duties, in such amounts pursuant to the regulations promulgated by the Director.
(Source: P.A. 88-364.)

(215 ILCS 120/9) (from Ch. 73, par. 1259)
Sec. 9. Qualification of Membership - Of Directors - Representatives - Personal Liability. Only policyholders residing in the territory in which the farm mutual insurance company is authorized to write insurance shall become a director of such company.
Any person, public or private corporation, board, estate or association owning property within the territory of such company may make applications, enter into agreements for and hold policies in any such company. Any officer, trustee, board member or legal representative of any such corporation, board, estate or association may be recognized as acting for or on its behalf for the purpose of such membership, but shall not be personally liable upon such contract of insurance by reason of acting in such representative capacity.
(Source: P.A. 84-1431.)

(215 ILCS 120/10) (from Ch. 73, par. 1260)
Sec. 10. Property insurable; limitations of risk.
(1) Farm mutual insurance companies are permitted to insure the following classes of property:
(a) Farm property, including residences and other

farm buildings and all classes of personal property in connection therewith, other than motor vehicles required to be licensed for road use, including such property temporarily located elsewhere;

(b) Growing crops;
(c) Buildings and personal property used in the

processing of agricultural products in conjunction with a farming operation;

(d) Residences, including household and personal

effects, and including such property temporarily located elsewhere;

(e) Churches, schools and community buildings and

such property as may be properly contained therein.

No farm mutual insurance company may insure any property within the limits of any city containing over 50,000 inhabitants at the time of the organization of the company.
(2) No farm mutual insurance company authorized to write the kinds of insurance enumerated in Section 5 of this Act may expose itself to any loss on any one risk in an amount in excess of $20,000 plus 10% of its policyholders' surplus in excess of $20,000.
A farm mutual insurance company insuring against the perils of wind or hail must have and maintain catastrophic reinsurance which limits the company's exposure on any one loss occurrence to 20% of its policyholders' surplus.
No portion of any such risk which has been reinsured with a farm mutual insurance company or an insurance company authorized to write the kinds of insurance described in Class 2 or Class 3 of Section 4 of the Illinois Insurance Code shall be included in determining the limitation of risk described herein.
For purposes of this Section:
A single risk shall be all real and personal property in one fixed location and not separated by 50 feet.
As regards the peril of wind or hail, the term "loss occurrence" shall mean all losses occasioned by tornadoes, cyclones, windstorms, hurricanes, or hail stones arising from the same atmospheric disturbance and occurring during any continuous period of not less than 48 hours.
(3) Whenever the company's financial condition is such that the further assumption of risks might be hazardous to policyholders, the Director of Insurance may order the company to take one or more of the following steps:
(a) To reduce the loss exposure by reinsurance;
(b) To reduce the volume of business being written or

renewed;

(c) To suspend the writing of new business;
(d) To suspend the writing of both new and renewal

business;

(e) To levy a special assessment of policyholders;
(f) To reduce general or acquisition expenses by

specified methods.

(4) Whenever the Director determines that a farm mutual insurance company is insolvent he shall order the farm mutual insurance company to levy a special assessment within 30 days of receipt of such order. If the insolvency is not corrected within 90 days of the mailing of such assessment, the company shall be subject to liquidation pursuant to Article XIII of the Illinois Insurance Code.
(Source: P.A. 88-364.)

(215 ILCS 120/11) (from Ch. 73, par. 1261)
Sec. 11. Premium and assessments. The company shall collect from its members such premiums, fees and assessments as the directors shall find necessary or as prescribed in the bylaws. Every policy issued pursuant to this Act shall contain a provision setting forth the contingent liability of its members. Each member shall be liable in accordance with the terms of his policy for his pro rata share of the amount necessary to pay all losses and necessary expenses incurred during the time for which his respective policy is written, and to maintain a policyholders' surplus. The company may in its bylaws limit the liability of its members during each year to an amount equal to not less than 3% of the insurance carried by the member.
It shall be the duty of the Secretary, whenever an assessment shall have been made, to immediately notify every person composing such company, personally, by an agent or by letter sent to his usual post office address, of the purpose of such assessment and if for payment of a loss the amount of such loss, and the sum due from him as his share thereof, and of the time when and to whom such payment is to be made; but such time shall not be less than 30 nor more than 90 days from the date of such notice. Insurance policies issued pursuant to this Act shall provide that if a policyholder fails to pay an assessment levied in accordance with this paragraph within the prescribed time, the policy shall be suspended until such assessment is paid.
(Source: P.A. 84-1431.)

(215 ILCS 120/12) (from Ch. 73, par. 1262)
Sec. 12. Investments. Without the prior approval of the Director, the funds of any company operating under or regulated by the provisions of this Act, shall be invested only in the following:
(1) Direct obligations of the United States of

America, or obligations of agencies or instrumentalities of the United States to the extent guaranteed or insured as to the payment of principal and interest by the United States of America;

(2) Bonds which are direct, general obligations of

the State of Illinois or any other state, subject to a maximum of 30% of admitted assets in states other than Illinois in the aggregate;

(3) Bonds which are direct, general obligations of

political subdivisions of the State of Illinois or any other state, subject to the following conditions:

(a) Maximum of 5% of admitted assets in any one

political subdivision;

(b) Maximum of 30% of admitted assets in all

political subdivisions in the aggregate;

(c) Rating of A3 or higher by Moody's Investors

Service, Inc. or A- or higher by Standard & Poor's Corporation;

(4) Bonds, notes, debentures, or other similar

obligations of the United States of America, its agencies, and its instrumentalities, subject to a maximum investment of 10% of admitted assets in any one issuer;

(5) Bonds that are obligations of corporations

organized by the United States of America, subject to the following conditions:

(a) Maximum of 5% of admitted assets in any one

issuer;

(b) Maximum of 15% of admitted assets in the

aggregate;

(c) Rating of A3 or higher by Moody's Investors

Service, Inc. or A- or higher by Standard & Poor's Corporation;

(d) Maximum maturity of no longer than 10 years;
(6) Mutual funds, unit investment trusts, and

exchange traded funds, subject to the following conditions:

(a) Maximum of 6% of policyholders' surplus in

any one balanced or growth mutual fund that invests in common stock;

(b) Maximum of 5% of admitted assets in any one

bond or income mutual fund or any one non-governmental money market mutual fund;

(c) Maximum of 10% of admitted assets in any one

governmental money market mutual fund;

(d) Maximum of 25% of admitted assets in all

mutual funds in the aggregate;

(7) Common stock and preferred stock subject to the

following conditions:

(a) Common stock and preferred stock shall be

traded on the New York Stock Exchange or the American Stock Exchange or listed on the National Association of Securities Dealers Automated Quotation (NASDAQ) system;

(b) Maximum of 3% of policyholders' surplus in

excess of $400,000 in any one common stock or preferred stock issuer provided that the net unearned premium reserve does not exceed policyholders' surplus;

(8) Investments authorized under subdivision (a) of

item (6) and subdivision (a) of item (7) of this Section shall not in the aggregate exceed 15% of policyholders' surplus;

(9) Funds on deposit in solvent banks and savings and

loan associations which are insured by the Federal Deposit Insurance Corporation; however, the uninsured portion of funds held in any one such bank or association shall not exceed 5% of the company's policyholders' surplus;

(10) Real estate for home office building purposes,

provided that such investments are approved by the Director of Insurance on the basis of a showing by the company that the company has adequate assets available for such investment and that the proposed acquisition does not exceed the reasonable normal value of such property;

(11) Amounts in excess of the investment limitations

contained in items (2) through (9) may be allowed, subject to the following conditions:

(a) Maximum additional investment of 3% of

admitted assets in any one issuer;

(b) Maximum additional investment of 6% of

admitted assets in the aggregate.

An investment that qualified under this Section at the time it was acquired by the company shall continue to qualify under this Section.
Investments permitted under this Section shall be registered in the name of the company and under its direct control or shall be held in a custodial account with a bank or trust company that is qualified to administer trusts in Illinois under the Corporate Fiduciary Act and that has an office in Illinois. However, securities may be held in street form and in the custody of a licensed dealer for a period not to exceed 30 days.
Notwithstanding the provisions of this Act, the Director may, after notice and hearing, order a company to limit or withdraw from certain investments or discontinue certain investments or investment practices to the extent the Director finds those investments or investment practices endanger the solvency of the company.
(Source: P.A. 100-201, eff. 8-18-17.)

(215 ILCS 120/13) (from Ch. 73, par. 1263)
Sec. 13. Annual statement - filing of - penalty for late filing. Every company authorized under this Act shall file with the Director by January 31 of each year a financial statement for the year ending December 31 of the year preceding on forms prescribed by the Director. A company may request the Director to grant an extension until February 15; however, such request must be received by the Department of Insurance no later than January 25. The Director shall not deny a request for an extension made by a company whose gross premium written for the year just ending exceeds $750,000.
The Director may require that a company file quarterly financial statements which shall be due 30 days after the end of each quarter.
A company failing to file its annual financial statements by January 31 or by February 15 (if the Director had previously granted such extension) shall pay to the Director, a penalty of $20 per day for each day after the due date that the statement was not received.
(Source: P.A. 84-1431.)

(215 ILCS 120/14) (from Ch. 73, par. 1264)
Sec. 14. Membership requirement. Any company which, on or after December 31, 1988, fails to maintain a minimum of 100 members shall be subject to liquidation pursuant to Article XIII of the Illinois Insurance Code.
(Source: P.A. 84-1431.)

(215 ILCS 120/15) (from Ch. 73, par. 1265)
Sec. 15. Application of law. Companies subject to this Act shall be subject to the provisions of Article X (Merger) and Article XXV of the Illinois Insurance Code but shall not be subject to any other provisions of the Illinois Insurance Code unless specifically enumerated therein.
(Source: P.A. 90-583, eff. 5-29-98.)

(215 ILCS 120/16) (from Ch. 73, par. 1266)
Sec. 16. New companies prohibited. No farm mutual insurance company shall be incorporated after the effective date of this Act.
(Source: P.A. 84-1431.)

(215 ILCS 120/17) (from Ch. 73, par. 1267)
Sec. 17. This Article shall be known and may be cited as the "Farm Mutual Insurance Company Act of 1986".
(Source: P.A. 84-1431.)



215 ILCS 121/ - Navigator Certification Act.

(215 ILCS 121/1)
Sec. 1. Short title. This Act may be cited as the Navigator Certification Act.
(Source: P.A. 98-524, eff. 8-23-13.)

(215 ILCS 121/5)
Sec. 5. Definitions. As used in this Act:
"Certified application counselor" has the same meaning as in federal regulations and guidelines.
"Director" means the Director of Insurance.
"Exchange" means any health benefit exchange established or operating in this State, including any exchange established or operated by the United States Department of Health and Human Services.
"Navigator" means a person or entity selected to perform the activities and duties identified in 42 U.S.C. 18031(i) in this State. "Navigator" includes any person or entity who receives grant funds from the United States Department of Health and Human Services, the State of Illinois, or an exchange or private funds to perform any of the activities and duties identified in 42 U.S.C. 18031(i), including, but not limited to, in-person assisters as defined by federal regulations or guidelines.
(Source: P.A. 98-524, eff. 8-23-13.)

(215 ILCS 121/10)
Sec. 10. Certificate required.
(a) No individual or entity shall perform, offer to perform, or advertise any service as a navigator in this State or receive navigator grant funding from the United States Department of Health and Human Services, the State of Illinois, or an exchange or private funds unless certified as a navigator by the Director under this Act.
(b) A navigator who complies with the requirements of this Act shall do the following:
(1) conduct public education activities to raise

awareness of the availability of qualified health plans;

(2) distribute fair and impartial information

concerning enrollment in qualified health plans offered within the exchange and the availability of the premium tax credits under Section 36B of the Internal Revenue Code of 1986, 26 U.S.C. 36B, and cost-sharing reductions under Section 1402 of the federal Patient Protection and Affordable Care Act;

(3) facilitate enrollment in qualified health plans;
(4) provide referrals to appropriate federal and

State agencies for any enrollee with a grievance, complaint, or question regarding their health plan or coverage or a determination under such plan or coverage;

(5) provide information in a manner that is

culturally and linguistically appropriate to the needs of the population being served by the exchange.

(c) A navigator may not:
(1) sell, solicit, or negotiate, as these terms are

defined in Section 500-10 of the Illinois Insurance Code, any of the classes of insurance enumerated in Section 4 of the Illinois Insurance Code;

(2) offer advice about which health plan is better or

worse for a particular individual or employer;

(3) recommend or endorse a particular health plan or

advise consumers about which health plan to choose;

(4) provide any information or services related to

health benefit plans or other insurance products not offered in the exchange, except for health care providers when furnishing information or services related to a patient's existing health benefit plan or other existing health insurance coverage; or

(5) accept any compensation or consideration,

directly or indirectly, from any issuer of accident and health insurance or stop-loss insurance that is dependent, in whole or in part, on whether a person enrolls in or purchases a particular private health benefit plan.

(d) Items (1), (2), (3), (4), and (5) of subsection (c) of this Section do not apply to navigators when assisting individuals with the enrollment process in the State Medicaid program or other public programs.
(Source: P.A. 98-524, eff. 8-23-13.)

(215 ILCS 121/15)
Sec. 15. Application for certificate.
(a) An entity or individual applying for a navigator certificate shall make application to the Director on a form developed by the Director and declare under penalty of refusal, suspension, or revocation of the certificate that the statements made in the application are true, correct, and complete to the best of the individual's or entity's knowledge and belief. Before approving the application, the Director shall find that the individual:
(1) is at least 18 years of age;
(2) resides in this State or maintains his or her

principal place of business in this State;

(3) is not disqualified due to having committed any

act that would be grounds for denial, suspension, or revocation of a navigator certification in accordance with Section 30 of this Act;

(4) has successfully completed the federal and State

training provided by the exchange or equivalent State requirements as determined by the Department; and

(5) when applicable, has the written consent of the

Director pursuant to 18 U.S.C. 1033, or any successor statute regulating crimes by or affecting persons engaged in the business of insurance whose activities affect interstate commerce.

(b) An entity that acts as a navigator, supervises the activities of individual navigators, or receives funding to perform such activities shall obtain a navigator entity certificate. An entity applying for a navigator entity certificate shall make application on a form containing the information prescribed by the Director and shall list the individuals acting as navigators under the entity certificate.
(1) The entity shall designate a certified navigator

responsible for the navigator entity's compliance with the laws of this State and the exchange.

(2) The entity, under penalty of revocation,

suspension, or other discipline prescribed by the Director, shall certify that each individual completes the mandatory training required by item (4) of subsection (a) of Section 15 of this Act.

(c) The Director may require any documents deemed necessary to verify the information contained in an application submitted in accordance with subsections (a) and (b) of this Section.
(d) Entities certified as navigators shall provide the Director with a list of all individual navigators that it employs, supervises, or is affiliated with at renewal.
(e) The Director may require, in a manner determined by the Director, that each entity that acts as a navigator demonstrate a level of financial responsibility capable of protecting all persons against the wrongful acts, misrepresentations, or negligence of the navigator.
(f) Prior to any exchange becoming operational in this State, the Director, in coordination with the exchange, shall prescribe the initial training and continuing education requirements for navigators.
(g) Certificate holders must inform the Director, in writing, of a change of address within 30 days after the change.
(h) In order to assist in the performance of the Director's duties, the Director may contract with the National Association of Insurance Commissioners (NAIC), or any affiliates or subsidiaries that the NAIC oversees, to perform any ministerial functions, including the collection of fees, related to certification that the Director and the nongovernmental entity may deem appropriate.
(Source: P.A. 98-524, eff. 8-23-13.)

(215 ILCS 121/20)
Sec. 20. Certificate renewal.
(a) An individual navigator entity certificate shall be valid for one year.
(b) A navigator may file an application for renewal of a certificate in a method prescribed by the Director. Any navigator who fails to timely file for certificate renewal shall be charged a late fee in an amount prescribed by the Director.
(c) Prior to the filing date for application for renewal of a certificate, an individual navigator shall comply with ongoing training and continuing education requirements established by the Director. The navigator shall file with the Director, by a method prescribed by the Director, satisfactory certification of completion of the continuing education requirements. Any failure to fulfill the ongoing training and continuing education requirements shall result in the expiration of the certificate.
(Source: P.A. 98-524, eff. 8-23-13.)

(215 ILCS 121/25)
Sec. 25. Navigator referrals. On contact with a person who acknowledges having existing health insurance coverage obtained through an insurance producer, a navigator shall refer the person back to that insurance producer for information, assistance, and any other services unless:
(1) the individual is eligible for but has not

obtained a federal premium subsidy and cost-sharing assistance available only through an exchange;

(2) the insurance producer is not authorized to sell

health plans in an individual exchange; or

(3) the individual would prefer not to seek further

assistance from the individual's insurance producer.

(Source: P.A. 98-524, eff. 8-23-13.)

(215 ILCS 121/30)
Sec. 30. Certificate denial, nonrenewal, or revocation.
(a) The Director may place on probation, suspend, revoke, or refuse to issue or renew a navigator's certificate or may levy a civil penalty as established by rule.
(b) If an action by the Director is to nonrenew, suspend, or revoke a certificate or to deny an application for a certificate, then the Director shall notify the applicant or certificate holder and advise, in writing, the applicant or certificate holder of the reason for the suspension, revocation, or denial or nonrenewal of the applicant's or certificate holder's certificate. The applicant or certificate holder may make written demand upon the Director within 30 days after the date of mailing for a hearing before the Director to determine the reasonableness of the Director's action. The hearing must be held within not fewer than 20 days nor more than 30 days after the mailing of the notice of hearing and shall be held pursuant to Part 2402 of Title 50 of the Illinois Administrative Code.
(c) A navigator entity certificate may be suspended, revoked, or refused or information turned over to the U.S. Department of Health and Human Services and applicable state agencies if the Director finds, after hearing, that a certified individual's violation was known or should have been known by one or more of the partners, officers, or managers acting on behalf of the navigator entity.
(d) In addition to or instead of any applicable denial, suspension, or revocation of a certificate, a person may, after hearing, be subject to a civil penalty in accordance with emergency rules issued by the Director.
(e) The Director has the authority to enforce the provisions of and impose any penalty or remedy authorized by this Act against any person who is under investigation of or charged with a violation of this Act or rules, even if the person's certificate has been surrendered or has lapsed by operation of law.
(f) Upon the suspension, denial, or revocation of a certificate, the certificate holder or other person having possession or custody of the certificate shall promptly deliver it to the Director in person or by mail. The Director shall publish all suspensions, denials, or revocations after the suspensions, denials, or revocations become final in a manner designed to notify the public.
(g) A person whose certificate is revoked or whose application is denied pursuant to this Section is ineligible to apply for any certificate for 3 years after the revocation or denial. A person whose certificate as a navigator has been revoked, suspended, or denied may not be employed, contracted, or engaged in an exchange-related capacity during the time the revocation, suspension, or denial is in effect.
(Source: P.A. 98-524, eff. 8-23-13.)

(215 ILCS 121/35)
Sec. 35. Reporting to the Director.
(a) Each navigator shall report to the Director within 30 calendar days after the final disposition of a matter that violates the provisions set forth in this Act that results in any administrative action taken against him in another jurisdiction or by another governmental agency in this State. The report shall include a copy of the order, consent to order, or other relevant legal documents.
(b) Within 30 days after the initial pretrial hearing date, a navigator shall report to the Director any criminal prosecution of the navigator of a matter that violates the provisions set forth in this Act taken in any jurisdiction. The report shall include a copy of the initial complaint filed, the order resulting from the hearing, and any other relevant legal documents.
(c) An entity that acts as a navigator that terminates the employment, engagement, affiliation, or other relationship with an individual navigator shall notify the Director within 30 days following the effective date of the termination, using a format prescribed by the Director, if the reason for termination is one of the reasons set forth in this Act or the entity has knowledge the navigator was found by a court or government body to have engaged in any of the activities prohibited by this Act. Upon the written request of the Director, the entity shall provide additional information, documents, records, or other data pertaining to the termination or activity of the individual.
(Source: P.A. 98-524, eff. 8-23-13.)

(215 ILCS 121/40)
Sec. 40. Certified application counselor.
(a) A certified application counselor may not:
(1) sell, solicit, or negotiate, as these terms are

defined in Section 500-10 of the Illinois Insurance Code, any of the classes of insurance enumerated in Section 4 of the Illinois Insurance Code;

(2) offer advice about which health plan is better or

worse for a particular individual or employer;

(3) recommend or endorse a particular health plan or

advise consumers about which plan to choose;

(4) provide any information or services related to

health benefit plans or other insurance products not offered in the exchange, except for health care providers when furnishing information or services related to a patient's existing health benefit plan or other existing health insurance coverage; or

(5) accept any compensation or consideration,

directly or indirectly, from any issuer of accident and health insurance or stop-loss insurance that is dependent, in whole or in part, on whether a person enrolls in or purchases a particular health benefit plan.

(b) Items (1), (2), (3), (4) and (5) of subsection (a) of this Section do not apply to certified application counselors when assisting individuals with the enrollment process in the State Medicaid program or other public programs.
(c) The Director shall develop education and certification requirements for certified application counselors by rule.
(Source: P.A. 98-524, eff. 8-23-13.)

(215 ILCS 121/45)
Sec. 45. Other laws; rulemaking authority.
(a) The requirements of this Act shall not apply to any individual or entity licensed as an insurance producer in this State.
(b) Pursuant to the authority granted by this Act, the Director may adopt rules as may be necessary or appropriate for the administration and enforcement of this Act.
(Source: P.A. 98-524, eff. 8-23-13.)

(215 ILCS 121/97)
Sec. 97. Severability. The provisions of this Act are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 98-524, eff. 8-23-13.)

(215 ILCS 121/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 98-524, eff. 8-23-13.)



215 ILCS 122/ - Illinois Health Benefits Exchange Law.

Article 5 - Illinois Health Benefits Exchange

(215 ILCS 122/Art. 5 heading)

(215 ILCS 122/5-1)
Sec. 5-1. Short title. This Article may be cited as the Illinois Health Benefits Exchange Law.
(Source: P.A. 97-142, eff. 7-14-11.)

(215 ILCS 122/5-3)
Sec. 5-3. Legislative intent. The General Assembly finds the health benefits exchanges authorized by the federal Patient Protection and Affordable Care Act represent one of a number of ways in which the State can address coverage gaps and provide individual consumers and small employers access to greater coverage options. The General Assembly also finds that the State is best positioned to implement an exchange that is sensitive to the coverage gaps and market landscape unique to this State.
The purpose of this Law is to ensure that the State is making sufficient progress towards establishing an exchange within the guidelines outlined by the federal law and to protect Illinoisans from undue federal regulation. Although the federal law imposes a number of core requirements on state-level exchanges, the State has significant flexibility in the design and operation of a State exchange that make it prudent for the State to carefully analyze, plan, and prepare for the exchange. The General Assembly finds that in order for the State to craft a tenable exchange that meets the fundamental goals outlined by the Patient Protection and Affordable Care Act of expanding access to affordable coverage and improving the quality of care, the implementation process should (1) provide for broad stakeholder representation; (2) foster a robust and competitive marketplace, both inside and outside of the exchange; and (3) provide for a broad-based approach to the fiscal solvency of the exchange.
(Source: P.A. 97-142, eff. 7-14-11.)

(215 ILCS 122/5-5)
Sec. 5-5. State health benefits exchange. It is declared that this State, beginning October 1, 2013, in accordance with Section 1311 of the federal Patient Protection and Affordable Care Act, shall establish a State health benefits exchange to be known as the Illinois Health Benefits Exchange in order to help individuals and small employers with no more than 50 employees shop for, select, and enroll in qualified, affordable private health plans that fit their needs at competitive prices. The Exchange shall separate coverage pools for individuals and small employers and shall supplement and not supplant any existing private health insurance market for individuals and small employers.
(Source: P.A. 97-142, eff. 7-14-11.)

(215 ILCS 122/5-10)
Sec. 5-10. Exchange functions.
(a) The Illinois Health Benefits Exchange shall meet the core functions identified by Section 1311 of the Patient Protection and Affordable Care Act and subsequent federal guidance and regulations.
(b) In order to meet the deadline of October 1, 2013 established by federal law to have operational a State exchange, the Department of Insurance and the Commission on Government Forecasting and Accountability is authorized to apply for, accept, receive, and use as appropriate for and on behalf of the State any grant money provided by the federal government and to share federal grant funding with, give support to, and coordinate with other agencies of the State and federal government or third parties as determined by the Governor.
(Source: P.A. 97-142, eff. 7-14-11; 98-756, eff. 7-16-14.)

(215 ILCS 122/5-15)
Sec. 5-15. Illinois Health Benefits Exchange Legislative Study Committee.
(a) There is created an Illinois Health Benefits Exchange Legislative Study Committee to conduct a study regarding State implementation and establishment of the Illinois Health Benefits Exchange.
(b) Members of the Legislative Study Committee shall be appointed as follows: 3 members of the Senate shall be appointed by the President of the Senate; 3 members of the Senate shall be appointed by the Minority Leader of the Senate; 3 members of the House of Representatives shall be appointed by the Speaker of the House of Representatives; and 3 members of the House of Representatives shall be appointed by the Minority Leader of the House of Representatives. Each legislative leader shall select one member to serve as co-chair of the committee.
(c) Members of the Legislative Study Committee shall be appointed within 30 days after the effective date of this Law. The co-chairs shall convene the first meeting of the committee no later than 45 days after the effective date of this Law.
(Source: P.A. 97-142, eff. 7-14-11.)

(215 ILCS 122/5-20)
Sec. 5-20. Committee study. No later than September 30, 2011, the Committee shall report all findings concerning the implementation and establishment of the Illinois Health Benefits Exchange to the executive and legislative branches, including, but not limited to, (1) the governance and structure of the Exchange, (2) financial sustainability of the Exchange, and (3) stakeholder engagement, including an ongoing role for the Legislative Study Committee or other legislative oversight of the Exchange. The Committee shall report its findings with regard to (A) the operating model of the Exchange, (B) the size of the employers to be offered coverage through the Exchange, (C) coverage pools for individuals and businesses within the Exchange, and (D) the development of standards for the coverage of full-time and part-time employees and their dependents. The Committee study shall also include recommendations concerning prospective action on behalf of the General Assembly as it relates to the establishment of the Exchange in 2011, 2012, 2013, and 2014.
(Source: P.A. 97-142, eff. 7-14-11.)

(215 ILCS 122/5-25)
Sec. 5-25. Federal action. This Law shall be null and void if Congress and the President take action to repeal or replace, or both, Section 1311 of the Affordable Care Act.
(Source: P.A. 97-142, eff. 7-14-11.)



Article 10 - Health Savings Account (The State Employee Health Savings Account Law is compiled at 5 ILCS 377/)

(215 ILCS 122/Art. 10 heading)



Article 90 - Amendatory Provisions

(215 ILCS 122/Art. 90 heading)



Article 99 - Effective Date

(215 ILCS 122/Art. 99 heading)

(215 ILCS 122/99)
Section 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 97-142, eff. 7-14-11.)






215 ILCS 123/ - Health Care Purchasing Group Act.

(215 ILCS 123/1)
Sec. 1. Short title. This Act may be cited as the Health Care Purchasing Group Act.
(Source: P.A. 90-337, eff. 1-1-98.)

(215 ILCS 123/5)
Sec. 5. Purpose; applicability of Illinois Health Insurance Portability and Accountability Act.
(a) The purpose and intent of this Act is to authorize the formation, operation, and regulation of health care purchasing groups (referred to in this Act as "HPGs") as described by this Act, to authorize the sale and regulation of health insurance products for employers that are sold to HPGs, and to encourage the development of financially secure and cost effective markets for the basic health care needs of employers, employees, and their dependents in this State. Nothing in this Act authorizes an employer to join with other employers to self-insure through risk pooling.
(b) All health insurance contracts issued under this Act are subject to the Illinois Health Insurance Portability and Accountability Act.
(Source: P.A. 90-337, eff. 1-1-98; 90-567, eff. 1-23-98.)

(215 ILCS 123/10)
Sec. 10. Definitions. Words and phrases used in this Act, unless defined in this Section, have the meanings attributed to them in Section 5 of the Illinois Health Insurance Portability and Accountability Act.
"Director" means the Director of Insurance.
"Employer" means an individual, sole proprietorship, partnership, firm, corporation, association, or any other legal entity that has one or more employees and is legally doing business in this State. "Employer" includes employers as defined in the Illinois Health Insurance Portability and Accountability Act.
"Health insurance contract", "group or master health insurance contract" and "insurance" refer to the forms of insurance obligations which a "risk-bearer" as defined in this Section has been authorized to issue.
"Risk-bearer" means an insurance company licensed in this State and authorized to transact the kinds of business described in clause (b) of Class 1 and clause (a) of Class 2 of Section 4 of the Illinois Insurance Code and entities authorized under the Health Maintenance Organization Act.
(Source: P.A. 97-715, eff. 1-1-13.)

(215 ILCS 123/15)
Sec. 15. Health care purchasing groups; membership; formation.
(a) An HPG may be an organization formed by 2 or more employers with no more than 2,500 covered employees each, an HPG sponsor or a risk-bearer for purposes of contracting for health insurance under this Act to cover employees and dependents of HPG members. An HPG shall not be prevented from supplementing health insurance coverage purchased under this Act by contracting for services from entities licensed and authorized in Illinois to provide those services under the Dental Service Plan Act, the Limited Health Service Organization Act, or Voluntary Health Services Plans Act. An HPG may be a separate legal entity or simply a group of 2 or more employers with no more than 2,500 covered employees each aggregated under this Act by an HPG sponsor or risk-bearer for insurance purposes. There shall be no limit as to the number of HPGs that may operate in any geographic area of the State. No insurance risk may be borne or retained by the HPG. All health insurance contracts issued to the HPG must be delivered or issued for delivery in Illinois.
(b) Members of an HPG must be Illinois domiciled employers, except that an employer domiciled elsewhere may become a member of an Illinois HPG for the sole purpose of insuring its employees whose place of employment is located within this State. HPG membership may include employers having no more than 2,500 covered employees each.
(c) If an HPG is formed by any 2 or more employers with no more than 2,500 covered employees each, it shall utilize a licensed insurance producer to negotiate, solicit, market, obtain proposals for, and enter into group or master health insurance contracts on behalf of its members and their employees and employee dependents so long as it meets all of the following requirements:
(1) The HPG must be an organization having the legal

capacity to contract and having its legal situs in Illinois.

(2) The principal persons responsible for the conduct

of the HPG must perform their HPG related functions in Illinois.

(3) No HPG may collect premium in its name or hold or

manage premium or claim fund accounts unless duly licensed and qualified as a managing general agent pursuant to Section 141a of the Illinois Insurance Code or a third party administrator pursuant to Section 511.105 of the Illinois Insurance Code.

(4) If the HPG gives an offer, application, notice,

or proposal of insurance to an employer, it must disclose to that employer the total cost of the insurance. Dues, fees, or charges to be paid to the HPG, HPG sponsor, or any other entity as a condition to purchasing the insurance must be itemized. The HPG shall also disclose to its members the amount of any dividends, experience refunds, or other such payments it receives from the risk-bearer.

(5) An HPG must register with the Director before

entering into a group or master health insurance contract on behalf of its members and must renew the registration annually on forms and at times prescribed by the Director in rules specifying, at minimum, (i) the identity of the officers and directors, trustees, or attorney-in-fact of the HPG; (ii) a certification that those persons have not been convicted of any felony offense involving a breach of fiduciary duty or improper manipulation of accounts; and (iii) the number of employer members then enrolled in the HPG, together with any other information that may be needed to carry out the purposes of this Act.

(6) At the time of initial registration and each

renewal thereof an HPG shall pay a fee of $100 to the Director.

(d) If an HPG is formed by an HPG sponsor or risk-bearer and the HPG performs no marketing, negotiation, solicitation, or proposing of insurance to HPG members, exclusive of ministerial acts performed by individual employers to service their own employees, then a group or master health insurance contract may be issued in the name of the HPG and held by an HPG sponsor, risk-bearer, or designated employer member within the State. In these cases the HPG requirements specified in subsection (c) shall not be applicable, however:
(1) the group or master health insurance contract

must contain a provision permitting the contract to be enforced through legal action initiated by any employer member or by an employee of an HPG member who has paid premium for the coverage provided;

(2) the group or master health insurance contract

must be available for inspection and copying by any HPG member, employee, or insured dependent at a designated location within the State at all normal business hours; and

(3) any information concerning HPG membership

required by rule under item (5) of subsection (c) must be provided by the HPG sponsor in its registration and renewal forms or by the risk-bearer in its annual reports.

(Source: P.A. 97-715, eff. 1-1-13.)

(215 ILCS 123/20)
Sec. 20. HPG sponsors. Except as provided by Sections 15 and 25 of this Act, only a corporation authorized by the Secretary of State to transact business in Illinois may sponsor one or more HPGs with no more than 100,000 covered individuals by negotiating, soliciting, or servicing health insurance contracts for HPGs and their members. Such a corporation may assert and maintain authority to act as an HPG sponsor by complying with all of the following requirements:
(1) The principal officers and directors responsible

for the conduct of the HPG sponsor must perform their HPG sponsor related functions in Illinois.

(2) No insurance risk may be borne or retained by the

HPG sponsor; all health insurance contracts issued to HPGs through the HPG sponsor must be delivered in Illinois.

(3) No HPG sponsor may collect premium in its name or

hold or manage premium or claim fund accounts unless duly qualified and licensed as a managing general agent pursuant to Section 141a of the Illinois Insurance Code or as a third party administrator pursuant to Section 511.105 of the Illinois Insurance Code.

(4) If the HPG gives an offer, application, notice,

or proposal of insurance to an employer, it must disclose the total cost of the insurance. Dues, fees, or charges to be paid to the HPG, HPG sponsor, or any other entity as a condition to purchasing the insurance must be itemized. The HPG shall also disclose to its members the amount of any dividends, experience refunds, or other such payments it receives from the risk-bearer.

(5) An HPG sponsor must register with the Director

before negotiating or soliciting any group or master health insurance contract for any HPG and must renew the registration annually on forms and at times prescribed by the Director in rules specifying, at minimum, (i) the identity of the officers and directors of the HPG sponsor corporation; (ii) a certification that those persons have not been convicted of any felony offense involving a breach of fiduciary duty or improper manipulation of accounts; (iii) the number of employer members then enrolled in each HPG sponsored; (iv) the date on which each HPG was issued a group or master health insurance contract, if any; and (v) the date on which each such contract, if any, was terminated.

(6) At the time of initial registration and each

renewal thereof an HPG sponsor shall pay a fee of $200 to the Director.

(Source: P.A. 93-32, eff. 7-1-03.)

(215 ILCS 123/25)
Sec. 25. Risk-bearer.
(a) A risk-bearer may issue for delivery in this State any health insurance contracts as provided by this Act. A risk-bearer may also be a sponsor of an HPG.
(b) A risk-bearer must also file an annual report in the form and at the time prescribed by the Director in rules that shall require, at minimum, (i) the number of employer members then enrolled in each HPG; (ii) the date on which each HPG was issued a group or master health insurance contract, if any; and (iii) the date on which each such contract, if any, was terminated, together with any other information that may be necessary to carry out the purposes of this Act. A fee of $25 shall be paid to the Director at the time the annual report is filed.
(Source: P.A. 90-337, eff. 1-1-98.)

(215 ILCS 123/30)
Sec. 30. Insurance policy requirements.
(a) No health insurance contract may be issued or delivered pursuant to this Act unless a copy of the form of the contract has been filed with the Director and approved in accordance with Section 355 of the Illinois Insurance Code. It must also contain, in substance, those provisions contained in Sections 357.1 through 357.30 of the Illinois Insurance Code as may be applicable and contain all other provisions applicable to group accident and health insurance policies as provided in Article XX of the Illinois Insurance Code, except as provided in Section 50 of this Act. This subsection (a) does not apply to health maintenance organizations.
(b) No health maintenance organization contract may be issued or delivered under this Act unless a copy of the form of the contract has been filed with the Director and approved in accordance with Section 4-13 of the Health Maintenance Organization Act. It must also provide or arrange for and pay for or reimburse the cost of basic health care services as defined in Section 1-2 of the Health Maintenance Organization Act and provide the benefits specified in the Health Maintenance Organization Act for group contracts.
(c) In the event that the enrollee has moved outside of the service area of the health maintenance organization, the HMO must make available conversion coverage through a contract with a licensed insurance carrier. The conversion coverage must be similar to that which is provided through the HMO. Coverage shall be considered "similar" if it provides a comprehensive medical benefit plan for at least 18 months and is provided without imposing any preexisting condition limitation or exclusion, other than those remaining unexpired under the contract from which conversion is exercised.
(d) Nothing in this Act shall preclude a risk-bearer and an HPG or employer from entering into a contract that contains provisions whereby each party agrees to continue the contract in force for a prescribed period of time.
(e) Nothing in this Act shall preclude a risk-bearer from offering health insurance contracts that contain benefits in addition to those required in subsection (a).
(f) No HPG may purchase insurance providing for a deductible or an aggregate limit unless the deductible or aggregate limit applies separately to each individual insured person of the purchasing group.
(Source: P.A. 90-337, eff. 1-1-98.)

(215 ILCS 123/35)
Sec. 35. Underwriting provisions. All health insurance contracts issued under this Act shall be subject to the portability and preexisting condition provisions of the Illinois Health Insurance Portability and Accountability Act.
(Source: P.A. 90-337, eff. 1-1-98; 90-567, eff. 1-23-98.)

(215 ILCS 123/40)
Sec. 40. Renewability. All health insurance contracts issued under this Act are subject to the renewability provisions of the Illinois Health Insurance Portability and Accountability Act.
(Source: P.A. 90-337, eff. 1-1-98; 90-567, eff. 1-23-98.)

(215 ILCS 123/45)
Sec. 45. Disclosure requirements. In connection with the offering for sale of any health insurance contract or certificate under the contract to an HPG sponsor, HPG, employer, and employee, a risk-bearer shall make a reasonable disclosure, as part of its solicitation and sales materials of all of the following:
(1) the provisions of the health insurance contracts concerning the risk-bearer's right to change premium rates and the factors, other than claim experience, that affect changes in premium rates;
(2) the provisions relating to renewability of policies and contracts;
(3) the provisions relating to any preexisting condition provision; and
(4) the provisions relating to portability provisions.
(Source: P.A. 90-337, eff. 1-1-98; 90-567, eff. 1-23-98.)

(215 ILCS 123/50)
Sec. 50. (Repealed).
(Source: P.A. 90-337, eff. 1-1-98. Repealed by P.A. 90-567, eff. 1-23-98.)

(215 ILCS 123/60)
Sec. 60. Administrative and procedural authority regarding HPGs and HPG sponsors. The Director is authorized to make use of any of the powers established under the Illinois Insurance Code to enforce the laws of this State. This includes but is not limited to, the Director's administrative authority to investigate, issue subpoenas, conduct depositions and hearings, issue orders (including without limitation orders pursuant to Article XII 1/2 and Section 401.1 of the Illinois Insurance Code), and impose penalties. With regard to any investigation, administrative proceedings, or litigation, the Director shall rely on the procedural law and regulations of this State.
(Source: P.A. 90-337, eff. 1-1-98.)

(215 ILCS 123/65)
Sec. 65. Fees.
(a) The Director shall charge, collect, and give proper acquittance for the payment all fees provided for by this Act, except that any Illinois corporations licensed by the Department of Insurance pursuant to the provisions of the Illinois Insurance Code, the Dental Service Plan Act, the Health Maintenance Organization Act, the Limited Health Service Organization Act, the Vision Service Plan Act and the Voluntary Health Services Plans Act or licensed as a third party administrator or as a managing general agent is exempt from the registration fee imposed under this Act.
(b) Any funds collected under provisions of this Act shall be deposited in the Insurance Producer Administration Fund.
(Source: P.A. 90-337, eff. 1-1-98; 90-567, eff. 1-23-98.)

(215 ILCS 123/70)
Sec. 70. Rules. The Director shall promulgate rules as may be necessary or desirable to carry out the provisions of this Act.
(Source: P.A. 90-337, eff. 1-1-98.)

(215 ILCS 123/75)
Sec. 75. Severability. The provisions of this Act are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 90-337, eff. 1-1-98.)



215 ILCS 124/ - Network Adequacy and Transparency Act.

(215 ILCS 124/1)
Sec. 1. Short title. This Act may be cited as the Network Adequacy and Transparency Act.
(Source: P.A. 100-502, eff. 9-15-17.)

(215 ILCS 124/3)
Sec. 3. Applicability of Act. This Act applies to an individual or group policy of accident and health insurance with a network plan amended, delivered, issued, or renewed in this State on or after January 1, 2019.
(Source: P.A. 100-502, eff. 9-15-17.)

(215 ILCS 124/5)
Sec. 5. Definitions. In this Act:
"Authorized representative" means a person to whom a beneficiary has given express written consent to represent the beneficiary; a person authorized by law to provide substituted consent for a beneficiary; or the beneficiary's treating provider only when the beneficiary or his or her family member is unable to provide consent.
"Beneficiary" means an individual, an enrollee, an insured, a participant, or any other person entitled to reimbursement for covered expenses of or the discounting of provider fees for health care services under a program in which the beneficiary has an incentive to utilize the services of a provider that has entered into an agreement or arrangement with an insurer.
"Department" means the Department of Insurance.
"Director" means the Director of Insurance.
"Insurer" means any entity that offers individual or group accident and health insurance, including, but not limited to, health maintenance organizations, preferred provider organizations, exclusive provider organizations, and other plan structures requiring network participation, excluding the medical assistance program under the Illinois Public Aid Code, the State employees group health insurance program, workers compensation insurance, and pharmacy benefit managers.
"Material change" means a significant reduction in the number of providers available in a network plan, including, but not limited to, a reduction of 10% or more in a specific type of providers, the removal of a major health system that causes a network to be significantly different from the network when the beneficiary purchased the network plan, or any change that would cause the network to no longer satisfy the requirements of this Act or the Department's rules for network adequacy and transparency.
"Network" means the group or groups of preferred providers providing services to a network plan.
"Network plan" means an individual or group policy of accident and health insurance that either requires a covered person to use or creates incentives, including financial incentives, for a covered person to use providers managed, owned, under contract with, or employed by the insurer.
"Ongoing course of treatment" means (1) treatment for a life-threatening condition, which is a disease or condition for which likelihood of death is probable unless the course of the disease or condition is interrupted; (2) treatment for a serious acute condition, defined as a disease or condition requiring complex ongoing care that the covered person is currently receiving, such as chemotherapy, radiation therapy, or post-operative visits; (3) a course of treatment for a health condition that a treating provider attests that discontinuing care by that provider would worsen the condition or interfere with anticipated outcomes; or (4) the third trimester of pregnancy through the post-partum period.
"Preferred provider" means any provider who has entered, either directly or indirectly, into an agreement with an employer or risk-bearing entity relating to health care services that may be rendered to beneficiaries under a network plan.
"Providers" means physicians licensed to practice medicine in all its branches, other health care professionals, hospitals, or other health care institutions that provide health care services.
"Telehealth" has the meaning given to that term in Section 356z.22 of the Illinois Insurance Code.
"Telemedicine" has the meaning given to that term in Section 49.5 of the Medical Practice Act of 1987.
"Tiered network" means a network that identifies and groups some or all types of provider and facilities into specific groups to which different provider reimbursement, covered person cost-sharing or provider access requirements, or any combination thereof, apply for the same services.
"Woman's principal health care provider" means a physician licensed to practice medicine in all of its branches specializing in obstetrics, gynecology, or family practice.
(Source: P.A. 100-502, eff. 9-15-17.)

(215 ILCS 124/10)
Sec. 10. Network adequacy.
(a) An insurer providing a network plan shall file a description of all of the following with the Director:
(1) The written policies and procedures for adding

providers to meet patient needs based on increases in the number of beneficiaries, changes in the patient-to-provider ratio, changes in medical and health care capabilities, and increased demand for services.

(2) The written policies and procedures for making

referrals within and outside the network.

(3) The written policies and procedures on how the

network plan will provide 24-hour, 7-day per week access to network-affiliated primary care, emergency services, and woman's principal health care providers.

An insurer shall not prohibit a preferred provider from discussing any specific or all treatment options with beneficiaries irrespective of the insurer's position on those treatment options or from advocating on behalf of beneficiaries within the utilization review, grievance, or appeals processes established by the insurer in accordance with any rights or remedies available under applicable State or federal law.
(b) Insurers must file for review a description of the services to be offered through a network plan. The description shall include all of the following:
(1) A geographic map of the area proposed to be

served by the plan by county service area and zip code, including marked locations for preferred providers.

(2) As deemed necessary by the Department, the names,

addresses, phone numbers, and specialties of the providers who have entered into preferred provider agreements under the network plan.

(3) The number of beneficiaries anticipated to be

covered by the network plan.

(4) An Internet website and toll-free telephone

number for beneficiaries and prospective beneficiaries to access current and accurate lists of preferred providers, additional information about the plan, as well as any other information required by Department rule.

(5) A description of how health care services to be

rendered under the network plan are reasonably accessible and available to beneficiaries. The description shall address all of the following:

(A) the type of health care services to be

provided by the network plan;

(B) the ratio of physicians and other providers

to beneficiaries, by specialty and including primary care physicians and facility-based physicians when applicable under the contract, necessary to meet the health care needs and service demands of the currently enrolled population;

(C) the travel and distance standards for plan

beneficiaries in county service areas; and

(D) a description of how the use of

telemedicine, telehealth, or mobile care services may be used to partially meet the network adequacy standards, if applicable.

(6) A provision ensuring that whenever a beneficiary

has made a good faith effort, as evidenced by accessing the provider directory, calling the network plan, and calling the provider, to utilize preferred providers for a covered service and it is determined the insurer does not have the appropriate preferred providers due to insufficient number, type, or unreasonable travel distance or delay, the insurer shall ensure, directly or indirectly, by terms contained in the payer contract, that the beneficiary will be provided the covered service at no greater cost to the beneficiary than if the service had been provided by a preferred provider. This paragraph (6) does not apply to: (A) a beneficiary who willfully chooses to access a non-preferred provider for health care services available through the panel of preferred providers, or (B) a beneficiary enrolled in a health maintenance organization. In these circumstances, the contractual requirements for non-preferred provider reimbursements shall apply.

(7) A provision that the beneficiary shall receive

emergency care coverage such that payment for this coverage is not dependent upon whether the emergency services are performed by a preferred or non-preferred provider and the coverage shall be at the same benefit level as if the service or treatment had been rendered by a preferred provider. For purposes of this paragraph (7), "the same benefit level" means that the beneficiary is provided the covered service at no greater cost to the beneficiary than if the service had been provided by a preferred provider.

(8) A limitation that, if the plan provides that the

beneficiary will incur a penalty for failing to pre-certify inpatient hospital treatment, the penalty may not exceed $1,000 per occurrence in addition to the plan cost sharing provisions.

(c) The network plan shall demonstrate to the Director a minimum ratio of providers to plan beneficiaries as required by the Department.
(1) The ratio of physicians or other providers to

plan beneficiaries shall be established annually by the Department in consultation with the Department of Public Health based upon the guidance from the federal Centers for Medicare and Medicaid Services. The Department shall consider establishing ratios for the following physicians or other providers:

(A) Primary Care;
(B) Pediatrics;
(C) Cardiology;
(D) Gastroenterology;
(E) General Surgery;
(F) Neurology;
(G) OB/GYN;
(H) Oncology/Radiation;
(I) Ophthalmology;
(J) Urology;
(K) Behavioral Health;
(L) Allergy/Immunology;
(M) Chiropractic;
(N) Dermatology;
(O) Endocrinology;
(P) Ears, Nose, and Throat (ENT)/Otolaryngology;
(Q) Infectious Disease;
(R) Nephrology;
(S) Neurosurgery;
(T) Orthopedic Surgery;
(U) Physiatry/Rehabilitative;
(V) Plastic Surgery;
(W) Pulmonary;
(X) Rheumatology;
(Y) Anesthesiology;
(Z) Pain Medicine;
(AA) Pediatric Specialty Services;
(BB) Outpatient Dialysis; and
(CC) HIV.
(2) The Director shall establish a process for the

review of the adequacy of these standards, along with an assessment of additional specialties to be included in the list under this subsection (c).

(d) The network plan shall demonstrate to the Director maximum travel and distance standards for plan beneficiaries, which shall be established annually by the Department in consultation with the Department of Public Health based upon the guidance from the federal Centers for Medicare and Medicaid Services. These standards shall consist of the maximum minutes or miles to be traveled by a plan beneficiary for each county type, such as large counties, metro counties, or rural counties as defined by Department rule.
The maximum travel time and distance standards must include standards for each physician and other provider category listed for which ratios have been established.
The Director shall establish a process for the review of the adequacy of these standards along with an assessment of additional specialties to be included in the list under this subsection (d).
(e) Except for network plans solely offered as a group health plan, these ratio and time and distance standards apply to the lowest cost-sharing tier of any tiered network.
(f) The network plan may consider use of other health care service delivery options, such as telemedicine or telehealth, mobile clinics, and centers of excellence, or other ways of delivering care to partially meet the requirements set under this Section.
(g) Insurers who are not able to comply with the provider ratios and time and distance standards established by the Department may request an exception to these requirements from the Department. The Department may grant an exception in the following circumstances:
(1) if no providers or facilities meet the specific

time and distance standard in a specific service area and the insurer (i) discloses information on the distance and travel time points that beneficiaries would have to travel beyond the required criterion to reach the next closest contracted provider outside of the service area and (ii) provides contact information, including names, addresses, and phone numbers for the next closest contracted provider or facility;

(2) if patterns of care in the service area do not

support the need for the requested number of provider or facility type and the insurer provides data on local patterns of care, such as claims data, referral patterns, or local provider interviews, indicating where the beneficiaries currently seek this type of care or where the physicians currently refer beneficiaries, or both; or

(3) other circumstances deemed appropriate by the

Department consistent with the requirements of this Act.

(h) Insurers are required to report to the Director any material change to an approved network plan within 15 days after the change occurs and any change that would result in failure to meet the requirements of this Act. Upon notice from the insurer, the Director shall reevaluate the network plan's compliance with the network adequacy and transparency standards of this Act.
(Source: P.A. 100-502, eff. 9-15-17.)

(215 ILCS 124/15)
Sec. 15. Notice of nonrenewal or termination.
(a) A network plan must give at least 60 days' notice of nonrenewal or termination of a provider to the provider and to the beneficiaries served by the provider. The notice shall include a name and address to which a beneficiary or provider may direct comments and concerns regarding the nonrenewal or termination and the telephone number maintained by the Department for consumer complaints. Immediate written notice may be provided without 60 days' notice when a provider's license has been disciplined by a State licensing board or when the network plan reasonably believes direct imminent physical harm to patients under the providers care may occur.
(b) Primary care providers must notify active affected patients of nonrenewal or termination of the provider from the network plan, except in the case of incapacitation.
(Source: P.A. 100-502, eff. 9-15-17.)

(215 ILCS 124/20)
Sec. 20. Transition of services.
(a) A network plan shall provide for continuity of care for its beneficiaries as follows:
(1) If a beneficiary's physician or hospital provider

leaves the network plan's network of providers for reasons other than termination of a contract in situations involving imminent harm to a patient or a final disciplinary action by a State licensing board and the provider remains within the network plan's service area, the network plan shall permit the beneficiary to continue an ongoing course of treatment with that provider during a transitional period for the following duration:

(A) 90 days from the date of the notice to the

beneficiary of the provider's disaffiliation from the network plan if the beneficiary has an ongoing course of treatment; or

(B) if the beneficiary has entered the third

trimester of pregnancy at the time of the provider's disaffiliation, a period that includes the provision of post-partum care directly related to the delivery.

(2) Notwithstanding the provisions of paragraph (1)

of this subsection (a), such care shall be authorized by the network plan during the transitional period in accordance with the following:

(A) the provider receives continued reimbursement

from the network plan at the rates and terms and conditions applicable under the terminated contract prior to the start of the transitional period;

(B) the provider adheres to the network plan's

quality assurance requirements, including provision to the network plan of necessary medical information related to such care; and

(C) the provider otherwise adheres to the network

plan's policies and procedures, including, but not limited to, procedures regarding referrals and obtaining preauthorizations for treatment.

(3) The provisions of this Section governing health

care provided during the transition period do not apply if the beneficiary has successfully transitioned to another provider participating in the network plan, if the beneficiary has already met or exceeded the benefit limitations of the plan, or if the care provided is not medically necessary.

(b) A network plan shall provide for continuity of care for new beneficiaries as follows:
(1) If a new beneficiary whose provider is not a

member of the network plan's provider network, but is within the network plan's service area, enrolls in the network plan, the network plan shall permit the beneficiary to continue an ongoing course of treatment with the beneficiary's current physician during a transitional period:

(A) of 90 days from the effective date of

enrollment if the beneficiary has an ongoing course of treatment; or

(B) if the beneficiary has entered the third

trimester of pregnancy at the effective date of enrollment, that includes the provision of post-partum care directly related to the delivery.

(2) If a beneficiary, or a beneficiary's authorized

representative, elects in writing to continue to receive care from such provider pursuant to paragraph (1) of this subsection (b), such care shall be authorized by the network plan for the transitional period in accordance with the following:

(A) the provider receives reimbursement from the

network plan at rates established by the network plan;

(B) the provider adheres to the network plan's

quality assurance requirements, including provision to the network plan of necessary medical information related to such care; and

(C) the provider otherwise adheres to the network

plan's policies and procedures, including, but not limited to, procedures regarding referrals and obtaining preauthorization for treatment.

(3) The provisions of this Section governing health

care provided during the transition period do not apply if the beneficiary has successfully transitioned to another provider participating in the network plan, if the beneficiary has already met or exceeded the benefit limitations of the plan, or if the care provided is not medically necessary.

(c) In no event shall this Section be construed to require a network plan to provide coverage for benefits not otherwise covered or to diminish or impair preexisting condition limitations contained in the beneficiary's contract.
(Source: P.A. 100-502, eff. 9-15-17.)

(215 ILCS 124/25)
Sec. 25. Network transparency.
(a) A network plan shall post electronically an up-to-date, accurate, and complete provider directory for each of its network plans, with the information and search functions, as described in this Section.
(1) In making the directory available electronically,

the network plans shall ensure that the general public is able to view all of the current providers for a plan through a clearly identifiable link or tab and without creating or accessing an account or entering a policy or contract number.

(2) The network plan shall update the online provider

directory at least monthly. Providers shall notify the network plan electronically or in writing of any changes to their information as listed in the provider directory. The network plan shall update its online provider directory in a manner consistent with the information provided by the provider within 10 business days after being notified of the change by the provider. Nothing in this paragraph (2) shall void any contractual relationship between the provider and the plan.

(3) The network plan shall audit periodically at

least 25% of its provider directories for accuracy, make any corrections necessary, and retain documentation of the audit. The network plan shall submit the audit to the Director upon request. As part of these audits, the network plan shall contact any provider in its network that has not submitted a claim to the plan or otherwise communicated his or her intent to continue participation in the plan's network.

(4) A network plan shall provide a print copy of a

current provider directory or a print copy of the requested directory information upon request of a beneficiary or a prospective beneficiary. Print copies must be updated quarterly and an errata that reflects changes in the provider network must be updated quarterly.

(5) For each network plan, a network plan shall

include, in plain language in both the electronic and print directory, the following general information:

(A) in plain language, a description of the

criteria the plan has used to build its provider network;

(B) if applicable, in plain language, a

description of the criteria the insurer or network plan has used to create tiered networks;

(C) if applicable, in plain language, how the

network plan designates the different provider tiers or levels in the network and identifies for each specific provider, hospital, or other type of facility in the network which tier each is placed, for example, by name, symbols, or grouping, in order for a beneficiary-covered person or a prospective beneficiary-covered person to be able to identify the provider tier; and

(D) if applicable, a notation that authorization

or referral may be required to access some providers.

(6) A network plan shall make it clear for both its

electronic and print directories what provider directory applies to which network plan, such as including the specific name of the network plan as marketed and issued in this State. The network plan shall include in both its electronic and print directories a customer service email address and telephone number or electronic link that beneficiaries or the general public may use to notify the network plan of inaccurate provider directory information and contact information for the Department's Office of Consumer Health Insurance.

(7) A provider directory, whether in electronic or

print format, shall accommodate the communication needs of individuals with disabilities, and include a link to or information regarding available assistance for persons with limited English proficiency.

(b) For each network plan, a network plan shall make available through an electronic provider directory the following information in a searchable format:
(1) for health care professionals:
(A) name;
(B) gender;
(C) participating office locations;
(D) specialty, if applicable;
(E) medical group affiliations, if applicable;
(F) facility affiliations, if applicable;
(G) participating facility affiliations, if

applicable;

(H) languages spoken other than English, if

applicable;

(I) whether accepting new patients; and
(J) board certifications, if applicable.
(2) for hospitals:
(A) hospital name;
(B) hospital type (such as acute,

rehabilitation, children's, or cancer);

(C) participating hospital location; and
(D) hospital accreditation status; and
(3) for facilities, other than hospitals, by type:
(A) facility name;
(B) facility type;
(C) types of services performed; and
(D) participating facility location or locations.
(c) For the electronic provider directories, for each network plan, a network plan shall make available all of the following information in addition to the searchable information required in this Section:
(1) for health care professionals:
(A) contact information; and
(B) languages spoken other than English by

clinical staff, if applicable;

(2) for hospitals, telephone number; and
(3) for facilities other than hospitals, telephone

number.

(d) The insurer or network plan shall make available in print, upon request, the following provider directory information for the applicable network plan:
(1) for health care professionals:
(A) name;
(B) contact information;
(C) participating office location or locations;
(D) specialty, if applicable;
(E) languages spoken other than English, if

applicable; and

(F) whether accepting new patients.
(2) for hospitals:
(A) hospital name;
(B) hospital type (such as acute,

rehabilitation, children's, or cancer); and

(C) participating hospital location and

telephone number; and

(3) for facilities, other than hospitals, by type:
(A) facility name;
(B) facility type;
(C) types of services performed; and
(D) participating facility location or locations

and telephone numbers.

(e) The network plan shall include a disclosure in the print format provider directory that the information included in the directory is accurate as of the date of printing and that beneficiaries or prospective beneficiaries should consult the insurer's electronic provider directory on its website and contact the provider. The network plan shall also include a telephone number in the print format provider directory for a customer service representative where the beneficiary can obtain current provider directory information.
(f) The Director may conduct periodic audits of the accuracy of provider directories.
(Source: P.A. 100-502, eff. 9-15-17.)

(215 ILCS 124/30)
Sec. 30. Administration and enforcement.
(a) Insurers, as defined in this Act, have a continuing obligation to comply with the requirements of this Act. Other than the duties specifically created in this Act, nothing in this Act is intended to preclude, prevent, or require the adoption, modification, or termination of any utilization management, quality management, or claims processing methodologies of an insurer.
(b) Nothing in this Act precludes, prevents, or requires the adoption, modification, or termination of any network plan term, benefit, coverage or eligibility provision, or payment methodology.
(c) The Director shall enforce the provisions of this Act pursuant to the enforcement powers granted to it by law.
(d) The Department shall adopt rules to enforce compliance with this Act to the extent necessary.
(Source: P.A. 100-502, eff. 9-15-17.)

(215 ILCS 124/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 100-502, eff. 9-15-17.)



215 ILCS 125/ - Health Maintenance Organization Act.

Article I - Short Title And Definitions

(215 ILCS 125/Art. I heading)

(215 ILCS 125/1-1) (from Ch. 111 1/2, par. 1401)
Sec. 1-1. This Act shall be known and may be cited as the "Health Maintenance Organization Act".
(Source: P.A. 85-20.)

(215 ILCS 125/1-2) (from Ch. 111 1/2, par. 1402)
Sec. 1-2. Definitions. As used in this Act, unless the context otherwise requires, the following terms shall have the meanings ascribed to them:
(1) "Advertisement" means any printed or published material, audiovisual material and descriptive literature of the health care plan used in direct mail, newspapers, magazines, radio scripts, television scripts, billboards and similar displays; and any descriptive literature or sales aids of all kinds disseminated by a representative of the health care plan for presentation to the public including, but not limited to, circulars, leaflets, booklets, depictions, illustrations, form letters and prepared sales presentations.
(2) "Director" means the Director of Insurance.
(3) "Basic health care services" means emergency care, and inpatient hospital and physician care, outpatient medical services, mental health services and care for alcohol and drug abuse, including any reasonable deductibles and co-payments, all of which are subject to the limitations described in Section 4-20 of this Act and as determined by the Director pursuant to rule.
(4) "Enrollee" means an individual who has been enrolled in a health care plan.
(5) "Evidence of coverage" means any certificate, agreement, or contract issued to an enrollee setting out the coverage to which he is entitled in exchange for a per capita prepaid sum.
(6) "Group contract" means a contract for health care services which by its terms limits eligibility to members of a specified group.
(7) "Health care plan" means any arrangement whereby any organization undertakes to provide or arrange for and pay for or reimburse the cost of basic health care services, excluding any reasonable deductibles and copayments, from providers selected by the Health Maintenance Organization and such arrangement consists of arranging for or the provision of such health care services, as distinguished from mere indemnification against the cost of such services, except as otherwise authorized by Section 2-3 of this Act, on a per capita prepaid basis, through insurance or otherwise. A "health care plan" also includes any arrangement whereby an organization undertakes to provide or arrange for or pay for or reimburse the cost of any health care service for persons who are enrolled under Article V of the Illinois Public Aid Code or under the Children's Health Insurance Program Act through providers selected by the organization and the arrangement consists of making provision for the delivery of health care services, as distinguished from mere indemnification. A "health care plan" also includes any arrangement pursuant to Section 4-17. Nothing in this definition, however, affects the total medical services available to persons eligible for medical assistance under the Illinois Public Aid Code.
(8) "Health care services" means any services included in the furnishing to any individual of medical or dental care, or the hospitalization or incident to the furnishing of such care or hospitalization as well as the furnishing to any person of any and all other services for the purpose of preventing, alleviating, curing or healing human illness or injury.
(9) "Health Maintenance Organization" means any organization formed under the laws of this or another state to provide or arrange for one or more health care plans under a system which causes any part of the risk of health care delivery to be borne by the organization or its providers.
(10) "Net worth" means admitted assets, as defined in Section 1-3 of this Act, minus liabilities.
(11) "Organization" means any insurance company, a nonprofit corporation authorized under the Dental Service Plan Act or the Voluntary Health Services Plans Act, or a corporation organized under the laws of this or another state for the purpose of operating one or more health care plans and doing no business other than that of a Health Maintenance Organization or an insurance company. "Organization" shall also mean the University of Illinois Hospital as defined in the University of Illinois Hospital Act or a unit of local government health system operating within a county with a population of 3,000,000 or more.
(12) "Provider" means any physician, hospital facility, facility licensed under the Nursing Home Care Act, or facility or long-term care facility as those terms are defined in the Nursing Home Care Act or other person which is licensed or otherwise authorized to furnish health care services and also includes any other entity that arranges for the delivery or furnishing of health care service.
(13) "Producer" means a person directly or indirectly associated with a health care plan who engages in solicitation or enrollment.
(14) "Per capita prepaid" means a basis of prepayment by which a fixed amount of money is prepaid per individual or any other enrollment unit to the Health Maintenance Organization or for health care services which are provided during a definite time period regardless of the frequency or extent of the services rendered by the Health Maintenance Organization, except for copayments and deductibles and except as provided in subsection (f) of Section 5-3 of this Act.
(15) "Subscriber" means a person who has entered into a contractual relationship with the Health Maintenance Organization for the provision of or arrangement of at least basic health care services to the beneficiaries of such contract.
(Source: P.A. 98-651, eff. 6-16-14; 98-841, eff. 8-1-14; 99-78, eff. 7-20-15.)

(215 ILCS 125/1-3) (from Ch. 111 1/2, par. 1402.1)
Sec. 1-3. Definitions of admitted assets. "Admitted Assets" includes the investments authorized or permitted by Section 3-1 of this Act and, in addition thereto, only the following:
(1) Amounts due from affiliates pursuant to

management contracts or service agreements which meet the requirements of Section 141.1 of the Illinois Insurance Code to the extent that the affiliate has liquid assets with which to pay the balance and maintain its accounts on a current basis; provided that the aggregate amount due from affiliates may not exceed the lesser of 10% of the organization's admitted assets or 25% of the organization's net worth as defined in Section 3-1. Any amount outstanding more than 3 months shall be deemed not current. For purpose of this subsection "affiliates" are as defined in Article VIII 1/2 of the Illinois Insurance Code.

(2) Amounts advanced to providers under contract to

the organization for services to be rendered to enrollees pursuant to the contract. Amounts advanced must be for period of not more than 3 months and must be based on historical or estimated utilization patterns with the provider and must be reconciled against actual incurred claims at least semi-annually. Amounts due in the aggregate may not exceed 50% of the organization's net worth as defined in Section 3-1. Amounts due from a single provider may not exceed the lesser of 5% of the organization's admitted assets or 10% of the organization's net worth.

(3) Amounts permitted under Section 2-7.
(Source: P.A. 91-357, eff. 7-29-99; 91-549, eff. 8-14-99; 92-16, eff. 6-28-01.)



Article II - Certificate Of Authority, General Corporate And Financial Requirements

(215 ILCS 125/Art. II heading)

(215 ILCS 125/2-1) (from Ch. 111 1/2, par. 1403)
Sec. 2-1. Certificate of authority - Exception for corporate employee programs - Applications - Material modification of operation.
(a) No organization shall establish or operate a Health Maintenance Organization in this State without obtaining a certificate of authority under this Act. No person other than an organization may lawfully establish or operate a Health Maintenance Organization in this State. This Act shall not apply to the establishment and operation of a Health Maintenance Organization exclusively providing or arranging for health care services to employees of a corporate affiliate of such Health Maintenance Organization. This exclusion shall be available only to those Health Maintenance Organizations which require employee contributions which equal less than 50% of the total cost of the health care plan, with the remainder of the cost being paid by the corporate affiliate which is the employer of the participants in the plan. This Act shall not apply to the establishment and operation of a Health Maintenance Organization exclusively providing or arranging health care services under contract with the State to persons committed to the custody of the Illinois Department of Corrections.
This Act does not apply to the establishment and operation of managed care community networks that are certified as risk-bearing entities under Section 5-11 of the Illinois Public Aid Code and that contract with the Department of Healthcare and Family Services (formerly Illinois Department of Public Aid) pursuant to that Section.
(b) Any organization may apply to the Director for and obtain a certificate of authority to establish and operate a Health Maintenance Organization in compliance with this Act. A foreign corporation may qualify under this Act, subject to its registration to do business in this State as a foreign corporation.
(c) Each application for a certificate of authority shall be filed in triplicate and verified by an officer or authorized representative of the applicant, shall be in a form prescribed by the Director, and shall set forth, without limiting what may be required by the Director, the following:
(1) A copy of the organizational document;
(2) A copy of the bylaws, rules and regulations, or

similar document regulating the conduct of the internal affairs of the applicant, which shall include a mechanism to afford the enrollees an opportunity to participate in an advisory capacity in matters of policy and operations;

(3) A list of the names, addresses, and official

positions of the persons who are to be responsible for the conduct of the affairs of the applicant; including, but not limited to, all members of the board of directors, executive committee, the principal officers, and any person or entity owning or having the right to acquire 10% or more of the voting securities or subordinated debt of the applicant;

(4) A statement generally describing the applicant,

geographic area to be served, its facilities, personnel and the health care services to be offered;

(5) A copy of the form of any contract made or to be

made between the applicant and any providers regarding the provision of health care services to enrollees;

(6) A copy of the form of any contract made or to be

made between the applicant and any person listed in paragraph (3) of this subsection;

(7) A copy of the form of any contract made or to be

made between the applicant and any person, corporation, partnership or other entity for the performance on the applicant's behalf of any functions including, but not limited to, marketing, administration, enrollment, investment management and subcontracting for the provision of health services to enrollees;

(8) A copy of the form of any group contract which is

to be issued to employers, unions, trustees, or other organizations and a copy of any form of evidence of coverage to be issued to any enrollee or subscriber and any advertising material;

(9) Descriptions of the applicant's procedures for

resolving enrollee grievances which must include procedures providing for enrollees participation in the resolution of grievances;

(10) A copy of the applicant's most recent financial

statements audited by an independent certified public accountant. If the financial affairs of the applicant's parent company are audited by an independent certified public accountant but those of the applicant are not, then a copy of the most recent audited financial statement of the applicant's parent, attached to which shall be consolidating financial statements of the parent including separate unaudited financial statements of the applicant, unless the Director determines that additional or more recent financial information is required for the proper administration of this Act;

(11) A copy of the applicant's financial plan,

including a three-year projection of anticipated operating results, a statement of the sources of working capital, and any other sources of funding and provisions for contingencies;

(12) A description of rate methodology;
(13) A description of the proposed method of

marketing;

(14) A copy of every filing made with the Illinois

Secretary of State which relates to the applicant's registered agent or registered office;

(15) A description of the complaint procedures to be

established and maintained as required under Section 4-6 of this Act;

(16) A description, in accordance with regulations

promulgated by the Illinois Department of Public Health, of the quality assessment and utilization review procedures to be utilized by the applicant;

(17) The fee for filing an application for issuance

of a certificate of authority provided in Section 408 of the Illinois Insurance Code, as now or hereafter amended; and

(18) Such other information as the Director may

reasonably require to make the determinations required by this Act.

(Source: P.A. 95-331, eff. 8-21-07.)

(215 ILCS 125/2-2) (from Ch. 111 1/2, par. 1404)
Sec. 2-2. Determination by Director.
(a) Upon receipt of an application for issuance of a certificate of authority, the Director shall transmit copies of such application and accompanying documents to the Director of the Illinois Department of Public Health. The Director of the Department of Public Health shall then determine whether the applicant for certificate of authority, with respect to health care services to be furnished: (1) has demonstrated the willingness and potential ability to assure that such health care service will be provided in a manner to insure both availability and accessibility of adequate personnel and facilities and in a manner enhancing availability, accessibility, and continuity of service; and (2) has arrangements, established in accordance with regulations promulgated by the Department of Public Health for an ongoing quality of health care assurance program concerning health care processes and outcomes. Upon investigation, the Director of the Department of Public Health shall certify to the Director whether the proposed Health Maintenance Organization meets the requirements of this subsection (a). If the Director of the Department of Public Health certifies that the Health Maintenance Organization does not meet such requirements, he shall specify in what respect it is deficient.
(b) Issuance of a certificate of authority shall be granted if the following conditions are met:
(1) the requirements of subsection (c) of Section 2-1

have been fulfilled;

(2) the persons responsible for the conduct of the

affairs of the applicant are competent, trustworthy, and possess good reputations, and have had appropriate experience, training or education;

(3) the Director of the Department of Public Health

certifies that the Health Maintenance Organization's proposed plan of operation meets the requirements of this Act;

(4) the Health Care Plan furnishes basic health care

services on a prepaid basis, through insurance or otherwise, except to the extent of reasonable requirements for co-payments or deductibles as authorized by this Act;

(5) the Health Maintenance Organization is

financially responsible and may reasonably be expected to meet its obligations to enrollees and prospective enrollees; in making this determination, the Director shall consider:

(A) the financial soundness of the applicant's

arrangements for health services and the minimum standard rates, co-payments and other patient charges used in connection therewith;

(B) the adequacy of working capital, other

sources of funding, and provisions for contingencies; and

(C) that no certificate of authority shall be

issued if the initial minimum net worth of the applicant is less than $2,000,000. The initial net worth shall be provided in cash and securities in combination and form acceptable to the Director;

(6) the agreements with providers for the provision

of health services contain the provisions required by Section 2-8 of this Act; and

(7) any deficiencies identified by the Director have

been corrected.

(Source: P.A. 100-63, eff. 8-11-17.)

(215 ILCS 125/2-3) (from Ch. 111 1/2, par. 1405)
Sec. 2-3. Powers of health maintenance organizations. The powers of a health maintenance organization include, but are not limited to the following:
(a) The purchase, lease, construction, renovation, operation, or maintenance of hospitals, medical facilities or both, and their ancillary equipment, and such property as may reasonably be required for its principal office or for such other purposes as may be necessary in the transaction of the business of the organization.
(b) The making of loans to a medical group under contract with it and in furtherance of its program or the making of loans to a corporation or corporations under its control for the purpose of acquiring or constructing medical facilities at hospitals or in furtherance of a program providing health care services for enrollees.
(c) The furnishing of health care services through providers which are under contract with or employed by the health maintenance organization.
(d) The contracting with any person for the performance on its behalf of certain functions such as marketing, enrollment and administration.
(e) The contracting with an insurance company licensed in this State, or with a hospital, medical, dental, vision or pharmaceutical service corporation authorized to do business in this State, for the provision of insurance, indemnity, or reimbursement against the cost of health care service provided by the health maintenance organization.
(f) The offering, in addition to basic health care services, of (1) health care services, (2) indemnity benefits covering out of area or emergency services, (3) indemnity benefits provided through insurers or hospital, medical, dental, vision, or pharmaceutical service corporations, and (4) health maintenance organization point-of-service benefits as authorized under Article 4.5.
(g) Rendering services related to the functions involved in the operating of its health maintenance organization business including but not limited to providing health services, data processing, accounting, or claims.
(g-5) Indemnification for services provided to a child as required under subdivision (e)(3) of Section 4-2.
(h) Any other business activity reasonably complementary or supplementary to its health maintenance organization business to the extent approved by the Director.
(Source: P.A. 92-135, eff. 1-1-02.)

(215 ILCS 125/2-3.1) (from Ch. 111 1/2, par. 1405.1)
Sec. 2-3.1. (a) No health maintenance organization shall cause to be dispensed any drug other than that prescribed by a physician. Nothing herein shall prohibit drug product selection under Section 3.14 of the "Illinois Food, Drug and Cosmetic Act", approved June 29, 1967, as amended, and in accordance with the requirements of Section 25 of the "Pharmacy Practice Act", approved September 24, 1987, as amended.
(b) No health maintenance organization shall include in any contract with any physician providing for health care services any provision requiring such physician to prescribe any particular drug product to any enrollee unless the enrollee is a hospital in-patient where such drug product may be permitted pursuant to written guidelines or procedures previously established by a pharmaceutical or therapeutics committee of a hospital, approved by the medical staff of such hospital and specifically approved, in writing, by the prescribing physician for his or her patients in such hospital, and unless it is compounded, dispensed or sold by a pharmacy located in a hospital, as defined in Section 3 of the Hospital Licensing Act or a hospital organized under "An Act in relation to the founding and operation of the University of Illinois Hospital and the conduct of University of Illinois health care programs", approved July 3, 1931, as amended.
(Source: P.A. 95-689, eff. 10-29-07.)

(215 ILCS 125/2-4) (from Ch. 111 1/2, par. 1406)
Sec. 2-4. Required minimum net worth; special contingent reserve; deficiency; impairment.
(a) A health maintenance organization issued a certificate of authority on or after the effective date of this amendatory Act of 1987 shall have and at all times maintain net worth of not less than $1,500,000. As an allocation of net worth, organizations certified prior to the effective date of this amendatory Act of 1987 shall maintain a special contingent reserve. The special contingent reserve for an organization certified between January 1, 1986 and the effective date of this amendatory Act of 1987 shall be equal to 5% of its net earned subscription revenue for health care services through December 31st of the year in which certified. In subsequent years such organization shall accumulate additions to the contingent reserve in an amount which is equal to 2% of its net earned subscription revenue for each calendar year. For purposes of this Section, net earned subscription revenue means premium minus reinsurance expenses. Maintenance of the contingent reserve requires that net worth equals or exceeds the contingent reserve at any balance sheet date.
(b) Additional accumulations under subsection (a) will no longer be required at such time that the total special contingent reserve required by subsection (a) is equal to $1,500,000.
(c) A deficiency in meeting amounts required in subsections (a), (b), and (d) will require (1) filing with the Director a plan for correction of the deficiency, acceptable to the Director and (2) correction of the deficiency within a reasonable time, not to exceed 60 days unless an extension of time, not to exceed 60 additional days, is granted by the Director. Such a deficiency will be deemed an impairment, and failure to correct the deficiency in the prescribed time shall be grounds for suspension or revocation pursuant to subsection (h) of Section 5-5.
(d) All health maintenance organizations issued a certificate of authority on or prior to December 31, 1985 and regulated under this Act must have and at all times maintain, prior to December 31, 1988, the net worth and special contingent reserve that was required for that particular organization at the time it was certified. All such organizations must have by December 31, 1988 and thereafter maintain at all times, net worth of not less than $300,000 and a special contingent reserve calculated and accumulated in the same manner as required of a health maintenance organization issued a certificate of authority on or between January 1, 1986 and the effective date of this amendatory Act of 1987. Such calculation shall commence with the financial reporting period first following certification.
All organizations issued a certificate of authority between January 1, 1986 and the effective date of this amendatory Act of 1987 must have and at all times maintain the net worth and special contingent reserve that was required for that particular organization at the time it was certified.
(d-5) A health maintenance organization that offers a point-of-service product must maintain minimum net worth of not less than:
(1) the greater of 300% of the "authorized control

level" as defined by Article IIA of the Illinois Insurance Code; or

(2) $3,500,000 if the health maintenance

organization's annual projected out-of-plan claims are less than $500,000; or

(3) $4,500,000 if the health maintenance

organization's annual projected out-of-plan claims are equal to or greater than $500,000 but less than $1,000,000; or

(4) $6,000,000 if the health maintenance

organization's annual projected out-of-plan claims are $1,000,000 or greater.

(e) Unless allowed by the Director, no health maintenance organization, officer, director, trustee, producer, or employee of such organization may renew, issue, or deliver, or cause to be renewed, issued or delivered, any certificate, agreement, or contract of coverage in this State, for which a premium is charged or collected, when the organization writing such coverage is insolvent or impaired, and the fact of such insolvency or impairment is known to the organization, officer, director, trustee, producer, or employee of such organization. An organization is impaired when a deficiency exists in meeting the amounts required in subsections (a), (b), and (d) of Section 2-4.
However, the existence of an impairment does not prevent the issuance or renewal of a certificate, agreement or contract when the enrollee exercises an option granted under the plan to obtain new, renewed or converted coverage.
Any organization, officer, director, trustee, producer, or employee of such organization violating this subsection shall be guilty of a Class A misdemeanor.
(Source: P.A. 92-135, eff. 1-1-02.)

(215 ILCS 125/2-5) (from Ch. 111 1/2, par. 1406.1)
Sec. 2-5. Claims Liabilities. Every Health Maintenance Organization shall, at all times, maintain liabilities in an amount estimated in the aggregate to provide for the payment of all claims incurred and any due and unpaid provider capitation, whether reported or unreported, which are unpaid and for which such organization is or may be liable, and to provide for the expense of adjustment or settlement of such claims. Such liabilities shall be computed in accordance with regulations promulgated by the Director upon reasonable consideration of the ascertained experience and character of such business for the purpose of adequately protecting enrollees and securing the solvency of such organizations.
Whenever the claim and claim expense experience of any such organization shows the liabilities calculated in accordance with such regulations to be inadequate, the Director may require such organization to maintain additional liabilities.
(Source: P.A. 86-620.)

(215 ILCS 125/2-6) (from Ch. 111 1/2, par. 1406.2)
Sec. 2-6. Statutory deposits.
(a) An organization subject to the provisions of this Act shall make and maintain with the Director through December 30, 1993, for the protection of enrollees of the organization, a deposit of securities which are authorized investments under paragraphs (1) and (2) of subsection (h) of Section 3-1 having a fair market value equal to at least $100,000. Effective December 31, 1993 and through December 30, 1994, the deposit shall have a fair market value at least equal to $200,000. Effective December 31, 1994 and thereafter, the deposit shall have a fair market value at least equal to $300,000. An organization issued a certificate of authority on or after the effective date of this Amendatory Act of 1993, shall make and maintain with the Director; for the protection of enrollees of the organization, a deposit of securities which are authorized investments under paragraphs (1) and (2) of subsection (h) of Section 3-1 having a fair market value equal to at least $300,000. The amount on deposit shall remain as an admitted asset of the organization in the determination of its net worth. The Director may release the required deposit of securities upon receipt of an order of a court having proper jurisdiction or upon: (i) certification by the organization that it has no outstanding enrollee creditors, enrollees, certificate holders, or enrollee obligations in effect and no plans to engage in the business of insurance as a health maintenance organization; (ii) receipt of a lawful resolution of the organization's governing body effecting the surrender of its certificate of authority, articles of incorporation, or other organizational documents to their issuing governmental officer for voluntary or administrative dissolution; and (iii) receipt of the name and forwarding address for each of the final officers and directors of the organization, together with a plan of dissolution approved by the Director.
(b) An organization that offers a point-of-service product, as permitted by Article 4.5, must maintain an additional deposit in an amount that is not less than the greater of 125% of the organization's annual projected point-of-service claims or $300,000.
(Source: P.A. 92-75, eff. 7-12-01; 92-135, eff. 1-1-02; 92-651, eff. 7-11-02.)

(215 ILCS 125/2-7)
Sec. 2-7. (Repealed).
(Source: P.A. 92-16, eff. 6-28-01. Repealed by P.A. 97-486, eff. 1-1-12.)

(215 ILCS 125/2-8) (from Ch. 111 1/2, par. 1407.01)
Sec. 2-8. Provider agreements. (a) All provider contracts currently in existence between any organization and any hospital which are renewed on or after 180 days following the effective date of this amendatory Act of 1987, and all contracts between any organization and any hospital executed on or after 180 days after such effective date, shall contain the following "hold-harmless" clause: "The provider agrees that in no event, including but not limited to nonpayment by the organization of amounts due the hospital provider under this contract, insolvency of the organization or any breach of this contract by the organization, shall the hospital provider or its assignees or subcontractors have a right to seek any type of payment from, bill, charge, collect a deposit from, or have any recourse against, the enrollee, persons acting on the enrollee's behalf (other than the organization), the employer or group contract holder for services provided pursuant to this contract except for the payment of applicable co-payments or deductibles for services covered by the organization or fees for services not covered by the organization. The requirements of this clause shall survive any termination of this contract for services rendered prior to such termination, regardless of the cause of such termination. The organization's enrollees, the persons acting on the enrollee's behalf (other than the organization) and the employer or group contract holder shall be third party beneficiaries of this clause. This clause supersedes any oral or written agreement now existing or hereafter entered into between the provider and the enrollee, persons acting on the enrollee's behalf (other than the organization) and the employer or group contract holder." To the extent that any hospital provider contract, which is renewed or entered into on or after 180 days following the effective date of this amendatory Act of 1987, fails to incorporate such provisions, such provisions shall be deemed incorporated into such contracts by operation of law as of the date of such renewal or execution.
(b) All provider and subcontractor contracts must contain provisions whereby the provider or subcontractor shall provide, arrange for, or participate in the quality assurance programs mandated by this Act, unless the Illinois Department of Public Health certifies that such programs will be fully implemented without any participation or action from such contracting provider.
(c) The Director may promulgate rules requiring that provider contracts contain provisions concerning reasonable notices to be given between the parties and for the organization to provide reasonable notice to its enrollees and to the Director. Notice shall be given for such events as, but not limited to, termination of insurance protection, quality assurance or availability of medical care.
(Source: P.A. 86-620.)

(215 ILCS 125/2-9) (from Ch. 111 1/2, par. 1407.02)
Sec. 2-9. Subordinated Indebtedness. An organization having a certificate of authority under this Act may borrow or assume a liability for the repayment of a sum of money upon a written agreement that the loan or advance with interest thereon not exceeding a reasonable rate shall be repaid only out of net worth of the organization in excess of such minimum net worth as is stipulated in and by the agreement. The agreement form shall first be submitted to and approved by the appropriate authoritative body of the organization and the Director. Repayment of principal or payment of interest may be made only with the approval of the Director when he is satisfied that the financial condition of the organization warrants such action, but such approval may not be withheld if the organization shall have and submit satisfactory evidence of net worth of not less than the amount stipulated in the repayment of principal or interest payment clause of the agreement. No loan or advance made under this Section or interest accruing thereon shall form a part of the legal liabilities of the organization until authorized for payment by the Director, but, until such authorization, all statements published by the organization or filed with the Director shall show the amount thereof then remaining unpaid as a special surplus account. Nothing in this Section shall be construed to mean that an organization may not otherwise borrow money, but the amount so borrowed with accrued interest thereon shall be carried by the organization as a liability.
(Source: P.A. 86-620.)

(215 ILCS 125/2-10)
Sec. 2-10. Directors.
(a) After June 30, 2002, the corporate powers for domestic organizations issued a certificate of authority under this Act must be exercised by, and its business and affairs must be under the control of, a board of directors composed of not less than 3 nor more than 21 natural persons who are at least 18 years of age. At least 3 of the directors must be residents and citizens of this State. A person convicted of a felony may not be a director. A director must be of good character and known professional, administrative, or business ability. The requisite ability must include a practical knowledge of managed health care, insurance, finance, or investment.
(b) After June 30, 2002, not less than one-third of the directors of a domestic organization that is not a controlled insurer for purposes of Section 131.20b of the Illinois Insurance Code must be persons who are not officers or employees of the organization. At least one of those persons must be included in any quorum for the transaction of business at any meeting of the board of directors or any committee thereof.
(Source: P.A. 92-140, eff. 7-24-01.)



Article III - Investments

(215 ILCS 125/Art. III heading)

(215 ILCS 125/3-1) (from Ch. 111 1/2, par. 1407.3)
Sec. 3-1. Investment Regulations.
(a) Any health maintenance organization may invest its funds as provided in this Section and not otherwise. A health maintenance organization that is organized as an insurance company may also acquire the investment assets authorized for an insurance company pursuant to the laws applicable to an insurance company in the organization's state of domicile. Notwithstanding the provisions of this Section, the Director may, after notice and hearing, order an organization to limit or withdraw from certain investments, or discontinue certain investment practices, to the extent the Director finds that such investments or investment practices are hazardous to the financial condition of the organization.
(b) No investment or loan shall be made or engaged in by any health maintenance organization unless the same have been authorized or ratified by the board of directors or by a committee thereof charged with the duty of supervising investments and loans. Nothing contained in this subsection shall prevent the board of directors of any such organization from depositing any of its securities with a committee appointed for the purpose of protecting the interest of security holders or with the authorities of any state where it is necessary to do so in order to secure permission to transact its appropriate business therein, and nothing contained in this subsection shall prevent the board of directors of such organization from depositing any securities as collateral for the securing of any bond required for the business of the organization.
(c) No health maintenance organization shall pay any commission or brokerage for the purchase or sale of property whether real or personal, in excess of that usual and customary at the time and in the locality where such purchases or sales are made, and information regarding payments of commissions and brokerage shall be maintained.
(d) A health maintenance organization may not directly or indirectly, unless it has notified the Director in writing of its intention to enter into the transaction at least 30 days prior thereto, or any shorter period as the Director may permit, and the Director has not disapproved it within that period:
(1) make a loan to or other investment in an officer

or director of the organization or a person in which the officer or director has any direct or indirect financial interest;

(2) make a guarantee for the benefit of or in favor

of an officer or director of the organization or a person in which the officer or director has any direct or indirect financial interest; or

(3) enter into an agreement for the purchase or sale

of property from or to an officer or director of the organization or a person in which the officer or director has any direct or indirect financial interest.

For the purposes of this Section, an officer or director shall not be deemed to have a financial interest by reason of an interest that is held directly or indirectly through the ownership of equity interests representing less than 2% of all outstanding equity interests issued by a person that is a party to the transaction, or solely by reason of that individual's position as a director or officer of a person that is a party to the transaction.
This subsection does not apply to a transaction between an organization and any of its subsidiaries or affiliates that is entered into in compliance with Section 131.20a of the Illinois Insurance Code, other than a transaction between an insurer and its officer or director.
(e) In applying the percentage limitations imposed by this Section there shall be used as a base the total of all assets which would be admitted by this Section without regard to percentage limitations. All legal measurements used as a base in the determination of all investment qualifications shall consist of the amounts determined at the most recent year end adjusted for subsequent acquisition and disposition of investments.
(f) Valuation of investments. Investments shall be valued in accordance with the published valuation standards of the National Association of Insurance Commissioners. Securities investments as to which the National Association of Insurance Commissioners has not published valuation standards in its Valuations of Securities manual or its successor publication shall be valued as follows:
(1) All obligations having a fixed term and rate

shall, if not in default as to principal or interest, be valued as follows: if purchased at par, at the par value; if purchased above or below par, on the basis of the purchase price adjusted so as to bring the value to par at maturity and so as to yield in the meantime the effective rate of interest at which the purchase was made;

(2) Common, preferred or guaranteed stocks shall be

valued at market value.

(3) Other security investments shall be valued in

accordance with regulations promulgated by the Director pursuant to paragraph (6) of this subsection.

(4) Other investments, including real property, shall

be valued in accordance with regulations promulgated by the Director pursuant to paragraph (6) of this subsection, but in no event shall such other investments be valued at more than the purchase price. The purchase price for real property includes capitalized permanent improvements, less depreciation spread evenly over the life of the property or, at the option of the company, less depreciation computed on any basis permitted under the Internal Revenue Code and regulations thereunder. Such investments that have been affected by permanent declines in value shall be valued at not more than market value.

(5) Any investment, including real property, not

purchased by the Health Maintenance Organization but acquired in satisfaction of a debt or otherwise shall be valued in accordance with the applicable procedures for that type of investment contained in this subsection. For purposes of applying the valuation procedures, the purchase price shall be deemed to be the market value at the time the investment is acquired or, in the case of any investment acquired in satisfaction of debt, the amount of the debt, including interest, taxes and expenses, whichever amount is less.

(6) The Director shall promulgate rules and

regulations for determining and calculating values to be used in financial statements submitted to the Department for investments.

(g) Definitions. As used in this Section, unless the context otherwise requires.
(1) "Business Corporation" means corporations

organized for other than not for profit purposes.

(2) "Business Entity" includes sole proprietorships,

corporations, associations, partnerships and business trusts.

(3) "Bank or Trust Company" means any bank or trust

company organized under the laws of the United States or any State thereof if said bank or trust company is regularly examined pursuant to such laws and said bank or trust company has the insurance protection afforded by an agency of the United States government.

(4) "Capital" means capital stock paid-up, if any,

and its use in a provision does not imply that a non-profit Health Maintenance Organization without stated capital stock is excluded from the provision. The capital of such an organization will be zero.

(5) "Direct" when used in connection with

"obligation" means that the designated obligor shall be primarily liable on the instrument representing the obligation.

(6) "Facility" means and includes real estate and any

and all forms of tangible personal property and services used constituting an operating unit.

(7) "Guaranteed or insured" means that the guarantor

or insurer will perform or insure the obligation of the obligor or will purchase the obligation to the extent of the guaranty or insurance.

(8) "Mortgage" shall include a trust deed or other

lien on real property securing an obligation for the payment of money.

(9) "Servicer" means a business entity that has a

contractual obligation to service a pool of mortgage loans. The service provided shall include, but is not limited to, collection of principal and interest, keeping the accounts current, maintaining or confirming in force hazard insurance and tax status and providing supportive accounting services.

(10) "Single credit risk" means the direct,

guaranteed or insured obligations of any one business entity including affiliates thereof.

(11) "Surplus" means the amount properly shown as

total net worth on a company's balance sheet, plus all voluntary reserves, but not including capital paid-up.

(12) "Tangible net worth" means the par value of all

issued and outstanding capital stock of a corporation (or in the case of shares having no par value, the stated value) and the amounts of all surplus accounts less the sum of (a) such intangible assets as deferred charges, organization and development expense, discount and expense incurred in securing capital, good will, trade-marks, trade-names and patents, (b) leasehold improvements, and (c) any reserves carried by the corporation and not otherwise deducted from assets.

(13) "Unconditional" when used in connection with

"obligation" means that nothing remains to be done or to occur to make the designated obligor liable on the instrument, and that the legal holder shall have the status at least equal to that of general creditor of the obligor.

(h) Authorized investments. Any Health Maintenance Organization, except those organized as an insurance company, may acquire the assets set forth in paragraphs 1 through 17, inclusive. A Health Maintenance Organization that is organized as an insurance company may acquire the investment assets authorized for an insurance company pursuant to the laws applicable to an insurance company in the organization's state of domicile. Any restriction, exclusion or provision appearing in any paragraph shall apply only with respect to the authorization of the particular paragraph in which it appears and shall not constitute a general prohibition and shall not be applicable to any other paragraph. The qualifications or disqualifications of an investment under one paragraph shall not prevent its qualification in whole or in part under another paragraph, and an investment authorized by more than one paragraph may be held under whichever authorizing paragraph the organization elects. An investment which qualified under any paragraph at the time it was acquired or entered into by an organization shall continue to be qualified under that paragraph. An investment in whole or in part may be transferred from time to time, at the election of the organization, to the authority of any paragraph under which it qualifies, whether originally qualifying thereunder or not.
(1) Direct obligations of the United States for the

payment of money, or obligations for the payment of money to the extent guaranteed or insured as to the payment of principal and interest by the United States.

(2) Direct obligations for the payment of money,

issued by an agency or instrumentality of the United States, or obligations for the payment of money to the extent guaranteed or insured as to the payment of principal and interest by an agency or instrumentality of the United States.

(3) Direct, general obligations of any state of the

United States for the payment of money, or obligations for the payment of money to the extent guaranteed or insured as to the payment of principal and interest by any state of the United States, on the following conditions:

(i) Such state has the power to levy taxes for

the prompt payment of the principal and interest of such obligations; and

(ii) Such state shall not be in default in the

payment of principal or interest on any of its direct, guaranteed or insured obligations at the date of such investment.

(4) Direct, general obligations of any political

subdivision of any state of the United States for the payment of money, or obligations for the payment of money to the extent guaranteed as to the payment of principal and interest by any political subdivision of any state of the United States, on the following conditions:

(i) The obligations are payable or guaranteed

from ad valorem taxes;

(ii) Such political subdivision is not in default

in the payment of principal or interest on any of its direct or guaranteed obligations;

(iii) No investment shall be made under this

paragraph in obligations which are secured only by special assessments for local improvements; and

(iv) An organization shall not invest under this

paragraph more than 2% of its admitted assets in obligations issued or guaranteed by any one such political subdivision.

(5) Anticipation obligations of any political

subdivision of any state of the United States, including but not limited to bond anticipation notes, tax anticipation notes and construction anticipation notes, for the payment of money within 12 months from the issuance of the obligation, on the following conditions:

(i) Such anticipation notes must be a direct

obligation of the issuer under conditions set forth in paragraph 4;

(ii) Such political subdivision is not in default

in the payment of the principal or interest on any of its direct general obligations or any obligation guaranteed by such political subdivision;

(iii) The anticipated funds must be specifically

pledged to secure the obligation;

(iv) An organization shall not invest under this

paragraph more than 2% of its admitted assets in the anticipation obligations issued by any one such political subdivision.

(6) Obligations of any state of the United States, a

political subdivision thereof, or a public instrumentality of any one or more of the foregoing, for the payment of money, on the following conditions:

(i) The obligations are payable from revenues or

earnings of a public utility of such state, political subdivision, or public instrumentality which are specifically pledged therefor;

(ii) The law under which the obligations are

issued requires such rates for service shall be charged and collected at all times that they will produce sufficient revenue or earnings together with any other revenues or moneys pledged to pay all operating and maintenance charges of the public utility and all principal and interest on such obligations;

(iii) No prior or parity obligations payable from

the revenues or earnings of that public utility are in default at the date of such investment;

(iv) An organization shall not invest more than

20% of its admitted assets under this paragraph; and

(v) An organization shall not invest under this

Section more than 2% of its admitted assets in the revenue obligations issued in connection with any one facility.

(7) Obligations of any state of the United States, a

political subdivision thereof, or a public instrumentality of any of the foregoing, for the payment of money, on the following conditions:

(i) The obligations are payable from revenues or

earnings, excluding revenues or earnings from public utilities, specifically pledged therefor by such state, political subdivision or public instrumentality;

(ii) No prior or parity obligation of the same

issuer payable from revenues or earnings from the same source has been in default as to principal or interest during the 5 years next preceding the date of such investment, but such issuer need not have been in existence for that period, and obligations acquired under this paragraph may be newly issued;

(iii) An organization shall not invest in excess

of 20% of its admitted assets under this paragraph;

(iv) An organization shall not invest under this

paragraph more than 2% of its admitted assets in the revenue obligations issued in connection with any one facility; and

(v) An organization shall not invest under this

paragraph more than 2% of its admitted assets in revenue obligations payable from revenue or earning sources which are the contractual responsibility of any one single credit risk.

(8) Direct, unconditional obligations of a solvent

business corporation for the payment of money, including obligations to pay rent for equipment used in its business or obligations for the payment of money to the extent guaranteed or insured as to the payment of principal and interest by any solvent business corporation, on the following conditions:

(i) The corporation shall be incorporated under

the laws of the United States or any state of the United States;

(ii) The corporation shall have tangible net

worth of not less than $1,000,000;

(iii) No such obligation, guarantee or insurance

of the corporation has been in default as to principal or interest during the 5 years preceding the date of investment, but the corporation need not have had obligations guarantees or insurance outstanding during that period and need not have been in existence for that period, and obligations acquired under this paragraph may be newly issued;

(iv) An organization shall not invest more than

2% of its admitted assets in obligations issued, guaranteed or insured by any one such corporation;

(v) An organization may invest under this

paragraph up to an additional 2% of its admitted assets in obligations which (i) are issued, guaranteed or insured by any one or more such corporations, each having a tangible net worth of not less than $25,000,000 and (ii) mature within 12 months from the date of acquisition;

(vi) An organization may invest not more than 1/2

of 1% of its admitted assets in such obligations of corporations which do not meet the condition of subparagraph (ii) of this paragraph; and

(vii) An organization shall not invest more than

75% of its admitted assets under this paragraph.

(9) Direct, unconditional obligations for the payment

of money issued or obligations for the payment of money to the extent guaranteed as to principal and interest by a solvent not for profit corporation, on the following conditions:

(i) The corporation shall be incorporated under

the laws of the United States or of any state of the United States;

(ii) The corporation shall have been in existence

for at least 5 years and shall have assets of at least $2,000,000;

(iii) Revenues or other income from such assets

and the services or commodities dispensed by the corporation shall be pledged for the payment of the obligations or guarantees;

(iv) No such obligation or guarantee of the

corporation has been in default as to principal or interest during the 5 years next preceding the date of such investment, but the corporation need not have had obligations or guarantees outstanding during that period and obligations which are acquired under this paragraph may be newly issued;

(v) An organization shall not invest more than

15% of its admitted assets under this paragraph; and

(vi) An organization shall not invest under this

paragraph more than 2% of its admitted assets in the obligations issued or guaranteed by any one such corporation.

(10) Direct, unconditional nondemand obligations for

the payment of money issued by a solvent bank, mutual savings bank or trust company on the following conditions:

(i) The bank, mutual savings bank or trust

company shall be incorporated under the laws of the United States, or of any state of the United States;

(ii) The bank, mutual savings bank or trust

company shall have tangible net worth of not less than $1,000,000;

(iii) Such obligations must be of the type which

are insured by an agency of the United States or have a maturity of no more than 1 day;

(iv) An organization shall not invest under this

paragraph more than the amount which is fully insured by an agency of the United States plus 2% of its admitted assets in nondemand obligations issued by any one such financial institution; and

(v) An organization may invest under this

paragraph up to an additional 8% of its admitted assets in nondemand obligations which (1) are issued by any such banks, mutual savings banks or trust companies, each having a tangible net worth of not less than $25,000,000 and (2) mature within 12 months from the date of acquisition.

(11) Preferred or guaranteed stocks issued or

guaranteed by a solvent business corporation incorporated under the laws of the United States or any state of the United States, on the following conditions:

(i) The corporation shall have tangible net worth

of not less than $1,000,000;

(ii) If such stocks have been outstanding prior

to purchase, an organization shall not invest under this paragraph in such stock if prescribed current or cumulative dividends are in arrears;

(iii) An organization shall not invest more than

33 1/3% of its admitted assets under this paragraph and an organization shall not invest more than 15% of its admitted assets under this paragraph in stocks which, at the time of purchase, are not Sinking Fund Stocks. An issue of preferred or guaranteed stock shall be a Sinking Fund Stock when (1) such issue is subject to a 100% mandatory sinking fund or similar arrangement which will provide for the redemption of the entire issue over a period not longer than 40 years from the date of purchase; (2) annual mandatory sinking fund installments on each issue commence not more than 10 years from the date of issue; and (3) each annual sinking fund installment provides for the purchase or redemption of at least 2 1/2% of the original number of shares of such issue; and

(iv) An organization shall not invest under this

paragraph more than 2% of its admitted assets in the preferred or guaranteed stocks of any one such corporation.

(12) Common stock issued by any solvent business

corporation incorporated under the laws of the United States, or of any state of the United States, on the following conditions:

(i) The issuing corporation must have tangible

net worth of $1,000,000 or more;

(ii) An organization may not invest more than an

amount equal to its net worth under this paragraph; and

(iii) An organization may not invest under this

paragraph an amount equal to more than 10% of its net worth in the common stock of any one corporation.

(13) Shares of common stock or units of beneficial

interest issued by any solvent business corporation or trust incorporated or organized under the laws of the United States, or of any state of the United States, on the following conditions:

(i) If the issuing corporation or trust is

advised by an investment advisor which is the organization or an affiliate of the organization, the issuing corporation or trust shall have net assets of $100,000 or more, or if the issuing corporation or trust has an unaffiliated investment advisor, the issuing corporation or trust shall have net assets of $10,000,000 or more;

(ii) The issuing corporation or trust is

registered as an investment company with the Securities and Exchange Commission under the Investment Company Act of 1940, as amended;

(iii) An organization shall not invest under this

paragraph more than the greater of $100,000 or 10% of its admitted assets in any one bond fund, municipal bond fund or money market fund;

(iv) An organization shall not invest under this

paragraph more than 10% of its net worth in any one common stock fund, balanced fund or income fund;

(v) An organization shall not invest more than

50% of its admitted assets in bond funds, municipal bond funds and money market funds under this paragraph; and

(vi) An organization's investments in common

stock funds, balanced funds or income funds when combined with its investments in common stocks made under paragraph (12) shall not exceed the aggregate limitation provided by subparagraph (ii) of paragraph (12).

(14) Shares of, or accounts or deposits with savings

and loan associations or building and loan associations, on the following conditions:

(i) The shares, accounts, or deposits, or

investments in any form legally issuable shall be of a withdrawable type and issued by an association which has the insurance protection afforded by the Federal Savings and Loan Insurance Corporation; but nonwithdrawable accounts which are not eligible for insurance by the Federal Savings and Loan Insurance Corporation shall not be eligible for investment under this paragraph;

(ii) The association shall have tangible net

worth of not less than $1,000,000;

(iii) The investment shall be in the name of and

owned by the organization, unless the account is under a trusteeship with the organization named as the beneficiary;

(iv) An organization shall not invest more than

50% of its admitted assets under this paragraph; and

(v) Under this paragraph, an organization shall

not invest in any one such association an amount in excess of 2% of its admitted assets or an amount which is fully insured by the Federal Savings and Loan Insurance Corporation, whichever is greater.

(15) Direct, unconditional obligations for the

payment of money secured by the pledge of any investment which is authorized by any of the preceding paragraphs, on the following conditions:

(i) The investment pledged shall by its terms be

legally assignable and shall be validly assigned to the organization;

(ii) The investment pledged shall have a fair

market value which is at least 25% greater than the amount invested under this paragraph, except that a loan may be made up to 100% of the full fair market value of collateral that would qualify as an investment under paragraph (1) provided it qualifies under condition (i) of this paragraph; and

(iii) An organization's investment under this

paragraph when added to its investment of the category of the collateral pledged shall not cause the sum to exceed the limits provided by the paragraph authorizing that category of investments.

(16) Real estate (including leasehold estates and

leasehold improvements) for the convenient accommodation of the organization's business operations, including home office, branch office, medical facilities and field office operations, on the following conditions:

(i) Any parcel of real estate acquired under this

paragraph may include excess space for rent to others, if it is reasonably anticipated that such excess will be required by the organization for expansion or if the excess is reasonably required in order to have one or more buildings that will function as an economic unit;

(ii) Such real estate may be subject to a

mortgage; and

(iii) The greater of the admitted value of the

asset as determined by subsection (f) or the organization's equity plus all encumbrances on such real estate owned by a company under this paragraph shall not exceed 20% of its admitted assets, except with the permission of the Director if he finds that such percentage of its admitted assets is insufficient to provide convenient accommodation for the company's business; provided, however, an organization that directly provides medical services may invest an additional 20% of its admitted assets in such real estate, not requiring the permission of the Director.

(17) Any investments of any kind, in the complete

discretion of the organization, without regard to any condition of, restriction in, or exclusion from paragraphs (1) to (16), inclusive, and regardless of whether the same or a similar type of investment has been included in or omitted from any such paragraph, on the following condition: An organization shall not invest under this paragraph more than the lesser of (i) 10% of its admitted assets, or (ii) 50% of the amount by which its net worth exceeds the minimum requirements of a new health maintenance organization to qualify for a certificate of authority.

(Source: P.A. 92-140, eff. 7-24-01; 92-651, eff. 7-11-02.)



Article IV - Delivery Of Services - Required Provisions And Marketing

(215 ILCS 125/Art. IV heading)

(215 ILCS 125/4-1) (from Ch. 111 1/2, par. 1408)
Sec. 4-1. Description and securing of services. Every Health Maintenance Organization shall at the time of enrollment and annually thereafter provide its enrollees a description of the services and information as to where and how to secure them. The Health Maintenance Organization shall issue to each subscriber or enrollee a group contract or evidence of coverage. The group contract or evidence of coverage and related material shall be delivered or issued for delivery to an enrollee within 30 days from the later of the effective date of coverage or the date on which the Health Maintenance Organization is provided completed notification of enrollment.
(Source: P.A. 86-620.)

(215 ILCS 125/4-2) (from Ch. 111 1/2, par. 1408.2)
Sec. 4-2. Medical assistance; coverage of child.
(a) In this Section, "Medicaid" means medical assistance authorized under Section 1902 of the Social Security Act.
(b) A contract or evidence of coverage delivered, issued for delivery, renewed, or amended by a Health Maintenance Organization may not contain any provision which limits or excludes payments of health care services to or on behalf of the enrollee because the enrollee or any covered dependent is eligible for or is receiving Medicaid benefits in this or any other state.
(c) To the extent that payment for covered expenses has been made under Article V, VI, or VII of the Illinois Public Aid Code for health care services provided to an individual, if a third party has a legal liability to make payments for those health care services, the State is considered to have acquired the rights of the individual to payment.
(d) If a child is covered under a health care plan of a Health Maintenance Organization in which the child's noncustodial parent is an enrollee, the Health Maintenance Organization shall:
(1) Provide necessary information to the child's

custodial parent to enable the child to obtain benefits under that health care plan.

(2) Permit the child's custodial parent (or the

provider, with the custodial parent's approval) to submit claims for payment for covered services without the approval of the noncustodial parent.

(3) Make payments on claims submitted in accordance

with paragraph (2) directly to the custodial parent, the provider of health care services, or the state Medicaid agency.

(e) A Health Maintenance Organization may not deny enrollment of a child under the health care plan in which the child's parent is an enrollee on any of the following grounds:
(1) The child was born out of wedlock.
(2) The child is not claimed as a dependent on the

parent's federal income tax return.

(3) The child does not reside with the parent or in

the service area covered by the health care plan.

(f) If a parent is required by a court or administrative order to provide coverage for a child under a health care plan in which the parent is enrolled, and that offers coverage for eligible dependents, the Health Maintenance Organization, upon receiving a copy of the order, shall:
(1) Upon application, permit the parent to enroll in

the health care plan a child who is otherwise eligible for that coverage, without regard to any enrollment season restrictions that might otherwise be applicable as to the time period within which a person may enroll in the plan.

(2) Enroll the child in the health care plan upon

application of the child's other parent, the state agency administering the Medicaid program, or the state agency administering a program for enforcing child support and establishing paternity under 42 U.S.C. 651 through 669 (or another child support enforcement program), if the parent is enrolled in the health care plan but fails to apply for enrollment of the child.

(g) A Health Maintenance Organization may not impose, on a state agency that has been assigned the rights of an enrollee in a health care plan who receives Medicaid benefits, requirements that are different from requirements applicable to an assignee of any other enrollee in that health care plan.
(h) Nothing in subsections (e) and (f) prevents a Health Maintenance Organization from denying any such application if the child is not eligible for coverage according to the Health Maintenance Organization's medical underwriting standards.
(i) The Health Maintenance Organization may not disenroll (or otherwise eliminate coverage of) the child from the health care plan unless the Health Maintenance Organization is provided satisfactory written evidence of either of the following:
(1) The court or administrative order is no longer in

effect.

(2) The child is or will be enrolled in a comparable

health care plan obtained by the parent under such order and that enrollment is currently in effect or will take effect not later than the date the prior coverage is terminated.

(Source: P.A. 89-183, eff. 1-1-96.)

(215 ILCS 125/4-3) (from Ch. 111 1/2, par. 1408.3)
Sec. 4-3. (Repealed).
(Source: Repealed by P.A. 89-183, eff. 1-1-96.)

(215 ILCS 125/4-4) (from Ch. 111 1/2, par. 1408.4)
Sec. 4-4. Sexual assault or abuse victims; coverage of expenses; recovery of State funds; reimbursement of Department of Public Health.
(1) Contracts or evidences of coverage issued by a health maintenance organization, which provide benefits for health care services, shall to the full extent of coverage provided for any other emergency or accident care, provide for the payment of actual expenses incurred, without offset or reduction for benefit deductibles or co-insurance amounts, in the examination and testing of a victim of an offense defined in Sections 11-1.20 through 11-1.60 or 12-13 through 12-16 of the Criminal Code of 1961 or the Criminal Code of 2012, or an attempt to commit such offense, to establish that sexual contact did occur or did not occur, and to establish the presence or absence of sexually transmitted disease or infection, and examination and treatment of injuries and trauma sustained by a victim of such offense.
(2) For purposes of enabling the recovery of State funds, any health maintenance organization subject to this Section shall upon reasonable demand by the Department of Public Health disclose the names and identities of its enrollees entitled to benefits under this provision to the Department of Public Health whenever the Department of Public Health has determined that it has paid, or is about to pay for, health care services for which a health maintenance organization is liable under this Section. All information received by the Department of Public Health under this provision shall be held on a confidential basis and shall not be subject to subpoena and shall not be made public by the Department of Public Health or used for any purpose other than that authorized by this Section.
(3) Whenever the Department of Public Health finds that it has paid for all or part of any health care services for which a health maintenance organization is obligated to pay under this Section, the Department of Public Health shall be entitled to receive reimbursement for its payments from such organization provided that the Department of Public Health has notified the organization of its claims before the organization has paid such benefits to its enrollees or in behalf of its enrollees.
(Source: P.A. 96-1551, eff. 7-1-11; 97-1150, eff. 1-25-13.)

(215 ILCS 125/4-5) (from Ch. 111 1/2, par. 1408.5)
Sec. 4-5. Organ Transplants. No contract or evidence of coverage issued by a health maintenance organization which provides coverage for health care services shall deny reimbursement for an otherwise covered expense incurred for any organ transplantation procedure solely on the basis that such procedure is deemed experimental or investigational unless supported by the determination of the Office of Health Care Technology Assessment within the Agency for Health Care Policy and Research within the federal Department of Health and Human Services that such procedure is either experimental or investigational or that there is insufficient data or experience to determine whether an organ transplantation procedure is clinically acceptable. If a health maintenance organization has made written request, or had one made on its behalf by a national organization, for determination by the Office of Health Care Technology Assessment within the Agency for Health Care Policy and Research within the federal Department of Health and Human Services as to whether a specific organ transplantation procedure is clinically acceptable and said organization fails to respond to such a request within a period of 90 days, the failure to act may be deemed a determination that the procedure is deemed to be experimental or investigational.
(Source: P.A. 87-218.)

(215 ILCS 125/4-6) (from Ch. 111 1/2, par. 1408.6)
Sec. 4-6. Complaint handling procedure. (a) Every health maintenance organization shall establish and maintain a complaint system providing reasonable procedures for resolving complaints initiated by enrollees. Nothing herein shall be construed to preclude an enrollee or a provider from filing a complaint with the Director or as limiting the Director's ability to investigate such complaints.
(b) When a complaint is received by the Department of Insurance against a health maintenance organization or producer (respondent), the respondent, shall be notified of the complaint. The Department shall, in its notification, specify the date when a report is to be received from the respondent, which shall be no later than 21 days after notification is sent to the respondent. A failure to reply by the date specified may be followed by a collect telephone call or collect telegram. Repeated instances of failing to reply by the date specified may result in further regulatory action.
(c) Contents of Response or Report. (1) Each respondent shall supply adequate documentation which explains all actions taken or not taken and which were the basis for the complaint;
(2) Documents necessary to support the respondent's position and information requested by the Department, shall be furnished with the respondent's reply;
(3) The respondent's reply shall be in duplicate, but duplicate copies of supporting documents shall not be required;
(4) The respondent's reply shall include the name, telephone number and address of the individual assigned to the complaint; and
(5) The Department shall respect the confidentiality of medical reports and other documents which by law are confidential. Any other information furnished by a respondent shall be marked "confidential" if the respondent does not wish it to be released to the complainant.
(d) Follow-up Conclusion. Upon receipt of the respondent's report, the investigating deputy shall evaluate the material submitted; and
(1) Advise the complainant of the action taken and disposition of his complaint;
(2) Pursue further investigation with respondent or complainant; or
(3) Refer the investigation report to the appropriate branch within the Department of Insurance for further regulatory action.
(Source: P.A. 86-620.)

(215 ILCS 125/4-6.1) (from Ch. 111 1/2, par. 1408.7)
Sec. 4-6.1. Mammograms; mastectomies.
(a) Every contract or evidence of coverage issued by a Health Maintenance Organization for persons who are residents of this State shall contain coverage for screening by low-dose mammography for all women 35 years of age or older for the presence of occult breast cancer. The coverage shall be as follows:
(1) A baseline mammogram for women 35 to 39 years of

age.

(2) An annual mammogram for women 40 years of age or

older.

(3) A mammogram at the age and intervals considered

medically necessary by the woman's health care provider for women under 40 years of age and having a family history of breast cancer, prior personal history of breast cancer, positive genetic testing, or other risk factors.

(4) A comprehensive ultrasound screening and MRI of

an entire breast or breasts if a mammogram demonstrates heterogeneous or dense breast tissue, when medically necessary as determined by a physician licensed to practice medicine in all of its branches.

For purposes of this Section, "low-dose mammography" means the x-ray examination of the breast using equipment dedicated specifically for mammography, including the x-ray tube, filter, compression device, and image receptor, with radiation exposure delivery of less than 1 rad per breast for 2 views of an average size breast. The term also includes digital mammography and includes breast tomosynthesis. As used in this Section, the term "breast tomosynthesis" means a radiologic procedure that involves the acquisition of projection images over the stationary breast to produce cross-sectional digital three-dimensional images of the breast.
If, at any time, the Secretary of the United States Department of Health and Human Services, or its successor agency, promulgates rules or regulations to be published in the Federal Register or publishes a comment in the Federal Register or issues an opinion, guidance, or other action that would require the State, pursuant to any provision of the Patient Protection and Affordable Care Act (Public Law 111-148), including, but not limited to, 42 U.S.C. 18031(d)(3)(B) or any successor provision, to defray the cost of any coverage for breast tomosynthesis outlined in this subsection, then the requirement that an insurer cover breast tomosynthesis is inoperative other than any such coverage authorized under Section 1902 of the Social Security Act, 42 U.S.C. 1396a, and the State shall not assume any obligation for the cost of coverage for breast tomosynthesis set forth in this subsection.
(a-5) Coverage as described in subsection (a) shall be provided at no cost to the enrollee and shall not be applied to an annual or lifetime maximum benefit.
(b) No contract or evidence of coverage issued by a health maintenance organization that provides for the surgical procedure known as a mastectomy shall be issued, amended, delivered, or renewed in this State on or after the effective date of this amendatory Act of the 92nd General Assembly unless that coverage also provides for prosthetic devices or reconstructive surgery incident to the mastectomy, providing that the mastectomy is performed after the effective date of this amendatory Act. Coverage for breast reconstruction in connection with a mastectomy shall include:
(1) reconstruction of the breast upon which the

mastectomy has been performed;

(2) surgery and reconstruction of the other breast to

produce a symmetrical appearance; and

(3) prostheses and treatment for physical

complications at all stages of mastectomy, including lymphedemas.

Care shall be determined in consultation with the attending physician and the patient. The offered coverage for prosthetic devices and reconstructive surgery shall be subject to the deductible and coinsurance conditions applied to the mastectomy and all other terms and conditions applicable to other benefits. When a mastectomy is performed and there is no evidence of malignancy, then the offered coverage may be limited to the provision of prosthetic devices and reconstructive surgery to within 2 years after the date of the mastectomy. As used in this Section, "mastectomy" means the removal of all or part of the breast for medically necessary reasons, as determined by a licensed physician.
Written notice of the availability of coverage under this Section shall be delivered to the enrollee upon enrollment and annually thereafter. A health maintenance organization may not deny to an enrollee eligibility, or continued eligibility, to enroll or to renew coverage under the terms of the plan solely for the purpose of avoiding the requirements of this Section. A health maintenance organization may not penalize or reduce or limit the reimbursement of an attending provider or provide incentives (monetary or otherwise) to an attending provider to induce the provider to provide care to an insured in a manner inconsistent with this Section.
(c) Rulemaking authority to implement this amendatory Act of the 95th General Assembly, if any, is conditioned on the rules being adopted in accordance with all provisions of the Illinois Administrative Procedure Act and all rules and procedures of the Joint Committee on Administrative Rules; any purported rule not so adopted, for whatever reason, is unauthorized.
(Source: P.A. 99-407 (see Section 20 of P.A. 99-588 for the effective date of P.A. 99-407); 99-588, eff. 7-20-16; 100-395, eff. 1-1-18.)

(215 ILCS 125/4-6.2) (from Ch. 111 1/2, par. 1408.8)
Sec. 4-6.2. Breast implant removal. No contract offered by Health Maintenance Organizations shall deny coverage for the removal of breast implants when the removal of the implants is medically necessary treatment for a sickness or injury. This Section does not apply to surgery performed for removal of breast implants that were implanted solely for cosmetic reasons. For the purpose of this Section, cosmetic reasons does not include cosmetic surgery performed as reconstruction resulting from sickness or injury.
(Source: P.A. 87-938; 88-45.)

(215 ILCS 125/4-6.3)
Sec. 4-6.3. Prescription drugs; cancer treatment. No health maintenance organization that provides coverage for prescribed drugs approved by the federal Food and Drug Administration for the treatment of certain types of cancer shall exclude coverage of any drug on the basis that the drug has been prescribed for the treatment of a type of cancer for which the drug has not been approved by the federal Food and Drug Administration. The drug, however, must be approved by the federal Food and Drug Administration and must be recognized for the treatment of the specific type of cancer for which the drug has been prescribed in any one of the following established reference compendia:
(a) the American Hospital Formulary Service Drug

Information;

(b) National Comprehensive Cancer Network's Drugs &

Biologics Compendium;

(c) Thomson Micromedex's Drug Dex;
(d) Elsevier Gold Standard's Clinical Pharmacology; or
(e) other authoritative compendia as identified from

time to time by the Federal Secretary of Health and Human Services;

or if not in the compendia, recommended for that particular type of cancer in formal clinical studies, the results of which have been published in at least two peer reviewed professional medical journals published in the United States or Great Britain.
Any coverage required by this Section shall also include those medically necessary services associated with the administration of a drug.
Despite the provisions of this Section, coverage shall not be required for any experimental or investigational drugs or any drug that the federal Food and Drug Administration has determined to be contraindicated for treatment of the specific type of cancer for which the drug has been prescribed. This Section shall apply only to cancer drugs. Nothing in this Section shall be construed, expressly or by implication, to create, impair, alter, limit, notify, enlarge, abrogate or prohibit reimbursement for drugs used in the treatment of any other disease or condition.
(Source: P.A. 96-457, eff. 8-14-09.)

(215 ILCS 125/4-6.4)
Sec. 4-6.4. Post-parturition care. A health maintenance organization is subject to the provisions of Section 356s of the Illinois Insurance Code.
(Source: P.A. 89-513, eff. 9-15-96; 90-14, eff. 7-1-97.)

(215 ILCS 125/4-6.5)
Sec. 4-6.5. Required health benefits; Illinois Insurance Code requirements. A health maintenance organization is subject to the provisions of Sections 155.37, 356g.5, 356t, 356u, and 356z.1 of the Illinois Insurance Code.
(Source: P.A. 95-189, eff. 8-16-07.)

(215 ILCS 125/4-7) (from Ch. 111 1/2, par. 1409)
Sec. 4-7. Solicitations of enrollees. Solicitations of enrollees by a Health Maintenance Organization authorized under this Act, or its representatives shall not be construed to be violative of any provisions of law relating to solicitation or advertising by health professionals. No solicitation may be made which advertises, identifies or makes a qualitative judgment concerning any health professional who provides services for a Health Maintenance Organization. Nothing in this Section precludes a Health Maintenance Organization from providing to a particular potential enrollee the names of health providers upon request by that particular potential individual enrollee. No Health Maintenance Organization, or representative thereof, may cause or knowingly permit the use of advertising which is untrue or misleading, solicitation which is untrue or misleading, or any form of evidence of coverage which is deceptive. Health Maintenance Organizations shall be subject to Section 143c of the "Illinois Insurance Code", approved June 29, 1937, as amended.
If the Director finds that any advertisement of a plan has materially failed to comply with the provisions of this Act or the rules thereunder, the Director may, by order, require the plan to publish in the same or similar medium, an approved correction or retraction of any untrue, misleading, or deceptive statement contained in the advertising and may prohibit such plan from publishing or distributing, or allowing to be published or distributed on its behalf such advertisement or any new materially revised advertisement without first having filed a copy thereof with the Director 30 days prior to the publication or distribution thereof, or any shorter period specified in such order. An order issued under this Section shall be effective for 12 months from its issuance, and may be renewed by order if the advertisements submitted under this Section indicate difficulties of voluntary compliance with the applicable provisions of this Act and the rules thereunder.
(Source: P.A. 85-20.)

(215 ILCS 125/4-8) (from Ch. 111 1/2, par. 1409.1)
Sec. 4-8. Newborn Infants. (1) No contract or evidence of coverage issued by a Health Maintenance Organization which provides for coverage of dependents of the principal enrollee shall contain any disclaimer, waiver or other limitation relative to the eligibility or coverage of newborn infants of a principal enrollee from and after the moment of birth.
(2) Each such contract or evidence of coverage shall contain a provision stating that benefits shall be granted immediately with respect to newborn infants from the moment of birth and that such coverage shall include illness, injury, congenital defects, birth abnormalities and premature birth.
(3) If payment of a specific premium is required under the terms of a contract to provide coverage for a child, there may be requirements that notification of birth of a newly born infant be given to the Health Maintenance Organization within the 31 days following the birth in order to have coverage continued beyond such 31 day period and that such specific premium be paid within 30 days following receipt of such notice.
(4) In the event that no other members of the enrollee's immediate family are covered, immediate coverage for the first newborn infant shall be provided if the enrollee applies for dependent's coverage within 31 days of the newborn's birth. Such coverage shall be contingent upon payment of the additional premium.
(5) The requirements of this Section shall apply, on or after the sixtieth day following the effective date of this amendatory Act of 1989, (a) to all such evidences of coverage delivered or issued for delivery, and (b) to all such group contracts delivered, issued for delivery, renewed or amended. The health maintenance organizations which issue such evidences of coverage that are in effect on the sixtieth day following the effective date of this amendatory Act of 1989 shall extend to owners of such contracts, on or before the first contract anniversary following such date, the opportunity to apply for the addition to their contracts of a provision as set forth in subsection (2) above, with, at the option of the health maintenance organization, payment of a premium appropriate thereto.
(Source: P.A. 86-620.)

(215 ILCS 125/4-9) (from Ch. 111 1/2, par. 1409.2)
Sec. 4-9. Adopted children. No contract or evidence of coverage issued by a Health Maintenance Organization which provides for coverage of dependents of the principal enrollees shall exclude a child from coverage or eligibility for coverage or limit coverage for a child solely on the basis that he or she is an adopted child. For purposes of this Section, a child who is in the custody of a principal enrollee, pursuant to an interim court order of adoption or, in the case of group insurance, placement of adoption, whichever comes first, vesting temporary care of the child in the enrollee, is an adopted child, regardless of whether a final order granting adoption is ultimately issued.
(Source: P.A. 91-549, eff. 8-14-99.)

(215 ILCS 125/4-9.1) (from Ch. 111 1/2, par. 1409.2-1)
Sec. 4-9.1. Dependent Coverage Termination.
(a) The attainment of a limiting age under a group contract or evidence of coverage which provides that coverage of a dependent person of an enrollee shall terminate upon attainment of the limiting age for dependent persons does not operate to terminate the coverage of a person who, because of a disabling condition that occurred before attainment of the limiting age, is incapable of self-sustaining employment and is dependent on his or her parents or other care providers for lifetime care and supervision.
(b) For purposes of subsection (a), "dependent on other care providers" is defined as requiring a Community Integrated Living Arrangement, group home, supervised apartment, or other residential services licensed or certified by the Department of Human Services (as successor to the Department of Mental Health and Developmental Disabilities), the Department of Public Health, or the Department of Healthcare and Family Services (formerly Department of Public Aid).
(c) Proof of such incapacity and dependency shall be furnished to the health maintenance organization by the enrollee within 31 days of a request for the information by the health maintenance organization and subsequently as may be required by the health maintenance organization, but not more frequently than annually. In the absence of proof submitted within 31 days of such inquiry that such dependent is a person who has a disability and is a dependent, the health maintenance organization may terminate coverage of such person at or after attainment of the limiting age. In the absence of such inquiry, coverage of any person who has a disability and is a dependent shall continue through the term of the group contract or evidence of coverage or any extension or renewal thereof.
(Source: P.A. 99-143, eff. 7-27-15.)

(215 ILCS 125/4-9.2) (from Ch. 111 1/2, par. 1409.2-2)
Sec. 4-9.2. Continuation of group HMO coverage after termination of employee or membership. A group contract delivered, issued for delivery, renewed, or amended in this State that covers employees or members for health care services shall provide that employees or members whose coverage under the group contract would otherwise terminate because of termination of employment or membership or because of a reduction in hours below the minimum required by the group contract shall be entitled to continue their coverage under that group contract, for themselves and their eligible dependents, subject to all of the group contract's terms and conditions applicable to those forms of coverage and to the following conditions:
(1) Continuation shall only be available to an

employee or member who has been continuously covered under the group contract (and for similar benefits under any group contract that it replaced) during the entire 3 month period ending with the termination of employment or membership or reduction in hours below the minimum required by the group contract. With respect to an employee or member who is involuntarily terminated between September 1, 2008 and the end of the period set forth in Section 3001(a)(3)(A) of Title III of Division B of the federal American Recovery and Reinvestment Act of 2009, as now or hereafter amended, continuation shall be available if the employee or member was covered under the group contract the day prior to such termination.

(2) Continuation shall not be available for any

enrollee who is covered by Medicare, except for those individuals who have been covered under a group Medicare supplement policy. Continuation shall not be available for any enrollee who is covered by any other insured or uninsured plan that provides hospital, surgical, or medical coverage for individuals in a group and under which the enrollee was not covered immediately before termination or reduction in hours below the minimum required by the group contract or who exercises his or her conversion privilege under the group policy.

(3) Continuation need not include dental, vision

care, prescription drug, or similar supplementary benefits that are provided under the group contract in addition to its basic health care services.

(4) Within 10 days after the employee's or member's

termination or reduction in hours below the minimum required by the group contract, written notice of continuation shall be presented to the employee or member by the employer. If the employee or member is unavailable, written notice shall be mailed by the employer to the last known address of the employee or member within 10 days after the employee's or member's termination or reduction in hours below the minimum required by the group plan. The employer shall also send a copy of the notice to the HMO. An employee or member who wishes continuation of coverage must request continuation in writing within the 30 day period following the later of (i) the date of termination or reduction in hours below the minimum required by the group contract or (ii) the date the employee is presented or mailed written notice of the right of continuation by either the employer or the group policyholder. In no event, however, shall the employee or member elect continuation more than 60 days after the date of termination or reduction in hours below the minimum required by the group contract. Written notice of continuation presented to the employee or member by the policyholder, or mailed by the policyholder to the last known address of the employee, shall constitute the giving of notice for the purpose of this paragraph.

The HMO shall not deny coverage to the employee or

member due to the employer's failure to provide notice pursuant to this Section to the employee or member. Until the end of the period set forth in Section 3001(a)(3)(A) of Title III of Division B of the federal American Recovery and Reinvestment Act of 2009, as now or hereafter amended, in the event the employee or member contacts the HMO regarding continuation rights and advises that notice has not been provided by the employer or group policyholder, the HMO shall provide a written explanation to the employee or member of the employee's or member's continuation rights pursuant to this Section.

(4a) Unless contrary to the provisions of, or any

rules promulgated pursuant to, the federal American Recovery and Reinvestment Act of 2009, with respect to employees or members of health plans that are subject solely to State continuation coverage and who are terminated or whose reduction in hours below the minimum required by the group occurs between the effective date of this amendatory Act of the 96th General Assembly and the end of the period set forth in Section 3001(a)(3)(A) of Title III of Division B of the federal American Recovery and Reinvestment Act of 2009, as now or hereafter amended, the notice requirements of this Section are not satisfied unless notice is presented or mailed to the employee or member by the HMO informing the employee or member of the availability of premium reduction with respect to such coverage under the federal American Recovery and Reinvestment Act of 2009. Such written notice shall conform to all applicable requirements set forth in the federal American Recovery and Reinvestment Act of 2009. The Department shall publish models for the notification that shall be provided by HMOs pursuant to this paragraph (4a).

(4b) Unless contrary to the provisions of, or any

rules promulgated pursuant to, Section 3001(a)(7) of Title III of Division B of the federal American Recovery and Reinvestment Act of 2009, with respect to employees or members of health plans that are subject solely to State continuation coverage who were terminated or whose reduction in hours below the minimum required by the group occurred between September 1, 2008, and the effective date of this amendatory Act of the 96th General Assembly and who have an election of continuation of coverage pursuant to this Section in effect, notice shall be presented or mailed to the employee or member by the HMO informing the employee or member of the availability of premium reduction with respect to such coverage under the federal American Recovery and Reinvestment Act of 2009. Such written notice shall conform to all applicable requirements set forth in Section 3001(a)(7) of Title III of Division B of the federal American Recovery and Reinvestment Act of 2009 and shall be presented or mailed to the employee or member within 14 days of the effective date of this amendatory Act of the 96th General Assembly. The Department shall publish models for the notification that shall be provided by HMOs pursuant to this paragraph (4b).

(5) An employee or member electing continuation must

pay to the group policyholder or his employer, on a monthly basis in advance, the total amount of premium required by the HMO, including that portion of the premium contributed by the policyholder or employer, if any, but not more than the group rate for the coverage being continued with appropriate reduction in premium for any supplementary benefits that have been discontinued under paragraph (3) of this Section. The premium rate required by the HMO shall be the applicable premium required on the due date of each payment.

(6) Continuation of coverage under the group contract

for any person shall terminate when the person becomes eligible for Medicare or is covered by any other insured or uninsured plan that provides hospital, surgical, or medical coverage for individuals in a group and under which the person was not covered immediately before termination or reduction in hours below the minimum required by the group contract as provided in paragraph (2) of this Section or, if earlier, at the first to occur of the following:

(a) The expiration of 12 months after the

employee's or member's coverage because of termination of employment or membership or reduction in hours below the minimum required by the group contract.

(b) If the employee or member fails to make

timely payment of a required contribution, the end of the period for which contributions were made or, with respect to an employee or member who is an assistance eligible individual as defined in Section 3001(a)(3) of Title III of Division B of the federal American Recovery and Reinvestment Act of 2009, the date that the individual ceases to be eligible for premium assistance under Section 3001(a)(2)(A)(ii)(I) of Title III of Division B of the federal American Recovery and Reinvestment Act of 2009, as now or hereafter amended.

(c) The date on which the group contract is

terminated or, in the case of an employee, the date his or her employer terminates participation under the group contract. If, however, this paragraph applies and the coverage ceasing by reason of termination is replaced by similar coverage under another group contract, then (i) the employee or member shall have the right to become covered under the replacement group contract for the balance of the period that he or she would have remained covered under the prior group contract in accordance with paragraph (6) had a termination described in this item (c) not occurred and (ii) the prior group contract shall continue to provide benefits to the extent of its accrued liabilities and extensions of benefits as if the replacement had not occurred.

(7) A notification of the continuation privilege

shall be included in each evidence of coverage.

(8) Continuation shall not be available for any

employee who was discharged because of the commission of a felony in connection with his or her work, or because of theft in connection with his or her work, for which the employer was in no way responsible if the employee (i) admitted to committing the felony or theft or (ii) was convicted or placed under supervision by a court of competent jurisdiction.

(9) An employee or member without an election of

continuation of coverage pursuant to this Section in effect on the effective date of this amendatory Act of the 96th General Assembly may elect continuation pursuant to this paragraph (9) if the employee or member: (i) would be an assistance eligible individual as defined in Section 3001(a)(3) of Title III of Division B of the federal American Recovery and Reinvestment Act of 2009 if such an election were in effect and (ii) at the time of termination was eligible for continuation pursuant to paragraphs (1) and (2) of this Section.

Unless contrary to the provisions of, or any rules

promulgated pursuant to, Section 3001(a)(7) of Title III of Division B of the federal American Recovery and Reinvestment Act of 2009, written notice of continuation pursuant to this paragraph (9) shall be presented to the employee or member by the HMO or mailed by the HMO to the last known address of the employee or member within 30 days after the effective date of this amendatory Act of the 96th General Assembly. The written notice shall conform to all applicable requirements set forth in Section 3001(a)(7) of Title III of Division B of the federal American Recovery and Reinvestment Act of 2009. The Department shall publish models for the notification that shall be provided by HMOs pursuant to this paragraph (9).

An employee or member electing continuation of

coverage under this paragraph (9) must request such continuation in writing within 60 days after the date the employee or member receives written notice of the right of continuation by the HMO.

Continuation of coverage elected pursuant to this

paragraph (9) shall commence with the first period of coverage beginning on or after February 17, 2009, the effective date of the federal American Recovery and Reinvestment Act of 2009, and shall not extend beyond the period of continuation that would have been required if the coverage had been elected pursuant to paragraph (4) of this Section.

With respect to an employee or member who elects

continuation of coverage under this paragraph (9), the period beginning on the date of the employee or member's involuntary termination of employment and ending on the date of the first period of coverage on or after February 17, 2009 shall be disregarded for purposes of determining the 63-day period referred to in Section 20 of the Illinois Health Insurance Portability and Accountability Act.

The requirements of this amendatory Act of 1992 shall apply to any group contract, as defined in this Section, delivered or issued for delivery on or after 180 days following the effective date of this amendatory Act of 1992.
(Source: P.A. 96-13, eff. 6-18-09; 96-894, eff. 5-17-10.)

(215 ILCS 125/4-10) (from Ch. 111 1/2, par. 1409.3)
Sec. 4-10. Medical necessity; dispute resolution; independent second opinion. Each Health Maintenance Organization shall provide a mechanism for the timely review by a physician holding the same class of license as the primary care physician, who is unaffiliated with the Health Maintenance Organization, jointly selected by the patient (or the patient's next of kin or legal representative if the patient is unable to act for himself), primary care physician and the Health Maintenance Organization in the event of a dispute between the primary care physician and the Health Maintenance Organization regarding the medical necessity of a covered service proposed by a primary care physician. In the event that the reviewing physician determines the covered service to be medically necessary, the Health Maintenance Organization shall provide the covered service. Future contractual or employment action by the Health Maintenance Organization regarding the primary care physician shall not be based solely on the physician's participation in this procedure.
(Source: P.A. 100-201, eff. 8-18-17.)

(215 ILCS 125/4-11) (from Ch. 111 1/2, par. 1409.4)
Sec. 4-11. Any person who enrolls recipients of Public Aid or Medicare in a health maintenance organization, either personally or by mail, shall, on or after July 1, 1989, be licensed as a limited insurance representative under Section 495.1 of the Illinois Insurance Code. No such person shall be required to pass a written examination in order to qualify to be licensed as a limited insurance representative under this Section.
(Source: P.A. 85-1246.)

(215 ILCS 125/4-12) (from Ch. 111 1/2, par. 1409.5)
Sec. 4-12. Changes in Rate Methodology and Benefits, Material Modifications. A health maintenance organization shall file with the Director, prior to use, a notice of any change in rate methodology, or benefits and of any material modification of any matter or document furnished pursuant to Section 2-1, together with such supporting documents as are necessary to fully explain the change or modification.
(a) Contract modifications described in subsections (c)(5), (c)(6) and (c)(7) of Section 2-1 shall include all form agreements between the organization and enrollees, providers, administrators of services and insurers of health maintenance organizations.
(b) Material transactions or series of transactions other than those described in subsection (a) of this Section, the total annual value of which exceeds the greater of $100,000 or 5% of net earned subscription revenue for the most current twelve month period as determined from filed financial statements.
(c) Any agreement between the organization and an insurer shall be subject to the provisions of the laws of this State regarding reinsurance as provided in Article XI of the Illinois Insurance Code. All reinsurance agreements must be filed. Approval of the Director is required for all agreements except the following: individual stop loss, aggregate excess, hospitalization benefits or out-of-area of the participating providers unless 20% or more of the organization's total risk is reinsured, in which case all reinsurance agreements require approval.
(Source: P.A. 86-620.)

(215 ILCS 125/4-13) (from Ch. 111 1/2, par. 1409.6)
Sec. 4-13. Prior approval of policy forms. No health maintenance organization shall issue or deliver in this State a group contract or evidence of coverage, attach an endorsement or rider thereto, incorporate by reference bylaws or other matter therein, or use an application blank in this State until the form and content of the group contract or evidence of coverage, endorsement, rider, bylaw, or other matter incorporated by reference or application blank has been filed with and approved by the Director, except that any such endorsement or rider that is to be attached to a group contract or evidence of coverage after the date the group contract or evidence of coverage is issued must be filed with, reviewed, and approved by the Director before the date it is attached to a group contract or evidence of coverage issued or delivered in this State. The Director shall withhold approval of any such group contract, evidence of coverage, endorsement, rider, bylaw, or other matter incorporated by reference or application blank if it contains provisions that may encourage misrepresentation or that are unjust, unfair, inequitable, ambiguous, misleading, inconsistent, deceptive, or contrary to the law or public policy of this State or contains exceptions and conditions that unreasonably or deceptively affect the risk purported to be assumed in the general coverage of the group contract or evidence of coverage. The Director shall not withhold approval of a form under this Section solely because of the absence of coverage for mental health services if the Department of Children and Family Services presents evidence that coverage of mental health services for clients of that Department will be provided by another entity. In all cases the Director shall approve or disapprove any such form within 60 days after submission unless the Director extends by not more than an additional 30 days the period within which he shall approve or disapprove any such form by giving written notice to the organization of the extension before expiration of the initial 60-day period.
The Director shall withdraw his approval of a group contract or evidence of coverage, endorsement, rider, bylaw, or other matter incorporated by reference or application blank if he subsequently determines that the group contract or evidence of coverage, endorsement, rider, bylaw, other matter, or application blank is misrepresentative, unjust, unfair, inequitable, ambiguous, misleading, inconsistent, deceptive, or contrary to the law or public policy of this State, or contains exceptions or conditions that unreasonably or deceptively affect the risk purported to be assumed in the general coverage of the group contract or evidence of coverage. The Director shall not withdraw approval of a form under this Section solely because of the absence of coverage for mental health services if the Department of Children and Family Services presents evidence that coverage of mental health services for clients of that Department is being or will be provided by another entity.
If a previously approved group contract or evidence of coverage, endorsement, rider, bylaw, or other matter incorporated by reference or application blank is withdrawn for use, the Director shall serve upon the company an order of withdrawal of use, either personally or by mail. If the service is by mail, the service shall be completed if the notice is deposited in the post office, postage prepaid, addressed to the health maintenance organization's last known address specified in the records of the Department of Insurance. The order of withdrawal of use shall take effect 30 days from the date of mailing but shall be stayed if within the 30-day period a written request for hearing is filed with the Director. The hearing shall be held at the time and place designated in the order given by the Director. The hearing may be held either in the City of Springfield, the City of Chicago, or in the county where the principal business address of the health maintenance organization is located.
The action of the Director in disapproving or withdrawing the form shall be subject to judicial review under the Administrative Review Law.
(Source: P.A. 88-487.)

(215 ILCS 125/4-14) (from Ch. 111 1/2, par. 1409.7)
Sec. 4-14. Evidence of Coverage.
(a) Every subscriber shall be issued an evidence of coverage, which shall contain a clear and complete statement of:
(1) The health services to which each enrollee is

entitled;

(2) Eligibility requirements indicating the

conditions which must be met to enroll in a Health Care Plan;

(3) Any limitation of the services, kinds of services

or benefits to be provided, and exclusions, including any reasonable deductibles, copayments, or other charges;

(4) The terms or conditions upon which coverage may

be cancelled or otherwise terminated;

(5) Where and in what manner information is available

as to where and how services may be obtained; and

(6) The method for resolving complaints.
(b) Any amendment to the evidence of coverage may be provided to the subscriber in a separate document.
(Source: P.A. 97-1148, eff. 1-24-13.)

(215 ILCS 125/4-15) (from Ch. 111 1/2, par. 1409.8)
Sec. 4-15. (a) No contract or evidence of coverage for basic health care services delivered, issued for delivery, renewed or amended by a Health Maintenance Organization shall exclude coverage for emergency transportation by ambulance. For the purposes of this Section, the term "emergency" means a need for immediate medical attention resulting from a life threatening condition or situation or a need for immediate medical attention as otherwise reasonably determined by a physician, public safety official or other emergency medical personnel.
(b) Upon reasonable demand by a provider of emergency transportation by ambulance, a Health Maintenance Organization shall promptly pay to the provider, subject to coverage limitations stated in the contract or evidence of coverage, the charges for emergency transportation by ambulance provided to an enrollee in a health care plan arranged for by the Health Maintenance Organization. By accepting any such payment from the Health Maintenance Organization, the provider of emergency transportation by ambulance agrees not to seek any payment from the enrollee for services provided to the enrollee.
(Source: P.A. 86-833; 86-1028.)

(215 ILCS 125/4-16) (from Ch. 111 1/2, par. 1409.9)
Sec. 4-16. Fibrocystic condition; denial of coverage. No contract or evidence of coverage issued by a Health Maintenance Organization shall be denied by the Organization, nor shall any contract or evidence of coverage contain any exception or exclusion of benefits, solely because the enrollee has been diagnosed as having a fibrocystic breast condition, unless the condition is diagnosed by a breast biopsy that demonstrates an increased disposition to the development of breast cancer or unless the enrollee's medical history confirms a chronic, relapsing, symptomatic breast condition.
(Source: P.A. 87-519; 87-1066.)

(215 ILCS 125/4-17)
Sec. 4-17. Basic outpatient preventive and primary health care services for children. In order to attempt to address the needs of children in Illinois (i) without health care coverage, either through a parent's employment, through medical assistance under the Illinois Public Aid Code, or any other health plan or (ii) who lose medical assistance if and when their parents move from welfare to work and do not find employment that offers health care coverage, a health maintenance organization may undertake to provide or arrange for and to pay for or reimburse the cost of basic outpatient preventive and primary health care services. The Department shall promulgate rules to establish minimum coverage and disclosure requirements. These requirements at a minimum shall include routine physical examinations and immunizations, sick visits, diagnostic x-rays and laboratory services, and emergency outpatient services. Coverage may also include preventive dental services, vision screening and one pair of eyeglasses, prescription drugs, and mental health services. The coverage may include any reasonable co-payments, deductibles, and benefit maximums subject to limitations established by the Director by rule. Coverage shall be limited to children who are 18 years of age or under, who have resided in the State of Illinois for at least 30 days, and who do not qualify for medical assistance under the Illinois Public Aid Code. Any such coverage shall be made available to an adult on behalf of such children and shall not be funded through State appropriations. In counties with populations in excess of 3,000,000, the Director shall not approve any arrangement under this Section unless and until an arrangement for at least one health maintenance organization under contract with the Department of Healthcare and Family Services (formerly Illinois Department of Public Aid) for furnishing health services pursuant to Section 5-11 of the Illinois Public Aid Code and for which the requirements of 42 CFR 434.26(a) have been waived is approved.
(Source: P.A. 95-331, eff. 8-21-07.)

(215 ILCS 125/4-18)
Sec. 4-18. Retirement facility residents. With respect to an enrollee who is a resident of a retirement facility consisting of a long-term care facility, as defined in the Nursing Home Care Act, and residential apartments, a contract or evidence of coverage issued, amended, delivered, or renewed after the effective date of this amendatory Act of 1997 shall provide that the enrollee's primary care physician must refer the enrollee to the retirement facility's long-term care facility for Medicare covered skilled nursing services if the primary care physician finds that:
(1) it is in the best interests of the patient;
(2) the facility, if not a participating provider in

the specific health maintenance organization, agrees during the preauthorization period to a negotiated rate for skilled nursing services covered in that organization's health care plan; and

(3) the facility meets all the requirements of a

participating provider for skilled nursing services as defined and covered under the health maintenance organization's health care plan.

Both the facility and the health maintenance organization must fully disclose all pertinent information to consumers to assure that their decisions are based upon full knowledge of the implications of their decision making.
(Source: P.A. 90-408, eff. 1-1-98; 90-655, eff. 7-30-98.)

(215 ILCS 125/4-19)
Sec. 4-19. Purchase of ophthalmic goods or services. A health maintenance organization may not require a provider, as a condition of participation in the health maintenance organization's health care plan, to purchase ophthalmic goods or services, including but not limited to eyeglass frames, in a quantity or dollar amount in excess of the quantity or dollar amount an enrollee purchases under the terms of the health care plan.
(Source: P.A. 93-1077, eff. 1-18-05.)

(215 ILCS 125/4-20)
Sec. 4-20. Deductibles and copayments.
(a) A Health Maintenance Organization may require deductibles and copayments of enrollees as a condition for the receipt of specific health care services, including basic health care services. Deductibles and copayments shall be the only allowable charges, other than premiums, assessed enrollees. Nothing within this subsection (a) shall preclude the provider from charging reasonable administrative fees, such as service fees for checks returned for non-sufficient funds and missed appointments.
(b) Deductibles and copayments shall be for specific dollar amounts or for specific percentages of the cost of the health care services.
(c) No combination of deductibles and copayments paid for the receipt of basic health care services may exceed the annual maximum out-of-pocket expenses of a high deductible health plan as defined in 26 U.S.C. 223.
(d) Deductibles and copayments applicable to supplemental health care services, catastrophic-only plans as defined under the federal Affordable Care Act, or pre-existing conditions are not subject to the annual limitations described in this Section.
(e) This Section applies to enrollees and does not limit the health care plan payment for services provided by non-participating providers.
(f) This Section applies to enrollees and does not limit the health care plan payment for services provided by non-participating providers.
(Source: P.A. 97-1148, eff. 1-24-13.)



Article IV.5 - Point-Of-Service Products

(215 ILCS 125/Art. 4.5 heading)

(215 ILCS 125/4.5-1)
Sec. 4.5-1. Point-of-service health service contracts.
(a) A health maintenance organization that offers a point-of-service contract:
(1) must include as in-plan covered services all

services required by law to be provided by a health maintenance organization;

(2) must provide incentives, which shall include

financial incentives, for enrollees to use in-plan covered services;

(3) may not offer services out-of-plan without

providing those services on an in-plan basis;

(4) may include annual out-of-pocket limits and

lifetime maximum benefits allowances for out-of-plan services that are separate from any limits or allowances applied to in-plan services;

(5) may not consider emergency services, authorized

referral services, or non-routine services obtained out of the service area to be point-of-service services;

(6) may treat as out-of-plan services those services

that an enrollee obtains from a participating provider, but for which the proper authorization was not given by the health maintenance organization; and

(7) after the effective date of this amendatory Act

of the 92nd General Assembly, must include the following disclosure on its point-of-service contracts and evidences of coverage: "WARNING, LIMITED BENEFITS WILL BE PAID WHEN NON-PARTICIPATING PROVIDERS ARE USED. You should be aware that when you elect to utilize the services of a non-participating provider for a covered service in non-emergency situations, benefit payments to such non-participating provider are not based upon the amount billed. The basis of your benefit payment will be determined according to your policy's fee schedule, usual and customary charge (which is determined by comparing charges for similar services adjusted to the geographical area where the services are performed), or other method as defined by the policy. YOU CAN EXPECT TO PAY MORE THAN THE COINSURANCE AMOUNT DEFINED IN THE POLICY AFTER THE PLAN HAS PAID ITS REQUIRED PORTION. Non-participating providers may bill members for any amount up to the billed charge after the plan has paid its portion of the bill. Participating providers have agreed to accept discounted payments for services with no additional billing to the member other than co-insurance and deductible amounts. You may obtain further information about the participating status of professional providers and information on out-of-pocket expenses by calling the toll free telephone number on your identification card.".

(b) A health maintenance organization offering a point-of-service contract is subject to all of the following limitations:
(1) The health maintenance organization may not

expend in any calendar quarter more than 20% of its total expenditures for all its members for out-of-plan covered services.

(2) If the amount specified in item (1) of this

subsection is exceeded by 2% in a quarter, the health maintenance organization must effect compliance with item (1) of this subsection by the end of the following quarter.

(3) If compliance with the amount specified in item

(1) of this subsection is not demonstrated in the health maintenance organization's next quarterly report, the health maintenance organization may not offer the point-of-service contract to new groups or include the point-of-service option in the renewal of an existing group until compliance with the amount specified in item (1) of this subsection is demonstrated or until otherwise allowed by the Director.

(4) A health maintenance organization failing,

without just cause, to comply with the provisions of this subsection shall be required, after notice and hearing, to pay a penalty of $250 for each day out of compliance, to be recovered by the Director. Any penalty recovered shall be paid into the General Revenue Fund. The Director may reduce the penalty if the health maintenance organization demonstrates to the Director that the imposition of the penalty would constitute a financial hardship to the health maintenance organization.

(c) A health maintenance organization that offers a point-of-service product must do all of the following:
(1) File a quarterly financial statement detailing

compliance with the requirements of subsection (b).

(2) Track out-of-plan, point-of-service utilization

separately from in-plan or non-point-of-service, out-of-plan emergency care, referral care, and urgent care out of the service area utilization.

(3) Record out-of-plan utilization in a manner that

will permit such utilization and cost reporting as the Director may, by rule, require.

(4) Demonstrate to the Director's satisfaction that

the health maintenance organization has the fiscal, administrative, and marketing capacity to control its point-of-service enrollment, utilization, and costs so as not to jeopardize the financial security of the health maintenance organization.

(5) Maintain, in addition to any other deposit

required under this Act, the deposit required by Section 2-6.

(6) Maintain cash and cash equivalents of sufficient

amount to fully liquidate 10 days' average claim payments, subject to review by the Director.

(7) Maintain and file with the Director, reinsurance

coverage protecting against catastrophic losses on out of network point-of-service services. Deductibles may not exceed $100,000 per covered life per year, and the portion of risk retained by the health maintenance organization once deductibles have been satisfied may not exceed 20%. Reinsurance must be placed with licensed authorized reinsurers qualified to do business in this State.

(d) A health maintenance organization may not issue a point-of-service contract until it has filed and had approved by the Director a plan to comply with the provisions of this Section. The compliance plan must, at a minimum, include provisions demonstrating that the health maintenance organization will do all of the following:
(1) Design the benefit levels and conditions of

coverage for in-plan covered services and out-of-plan covered services as required by this Article.

(2) Provide or arrange for the provision of adequate

systems to:

(A) process and pay claims for all out-of-plan

covered services;

(B) meet the requirements for point-of-service

contracts set forth in this Section and any additional requirements that may be set forth by the Director; and

(C) generate accurate data and financial and

regulatory reports on a timely basis so that the Department of Insurance can evaluate the health maintenance organization's experience with the point-of-service contract and monitor compliance with point-of-service contract provisions.

(3) Comply with the requirements of subsections (b)

and (c).

(Source: P.A. 92-135, eff. 1-1-02; 92-579, eff. 1-1-03.)



Article V - General Provisions

(215 ILCS 125/Art. V heading)

(215 ILCS 125/5-1) (from Ch. 111 1/2, par. 1409A)
Sec. 5-1. Section 155 of the Insurance Code shall apply to Health Maintenance Organizations; except that no action shall be brought for an unreasonable delay in the settling of a claim if the delay is caused by the failure of the enrollee to execute a lien as requested by the health care plan.
(Source: P.A. 85-20.)

(215 ILCS 125/5-2) (from Ch. 111 1/2, par. 1410)
Sec. 5-2. Rules and regulations or licensing of producers. The Director may promulgate such reasonable rules and regulations as are necessary to provide for the licensing of producers.
(Source: P.A. 85-20.)

(215 ILCS 125/5-3) (from Ch. 111 1/2, par. 1411.2)
Sec. 5-3. Insurance Code provisions.
(a) Health Maintenance Organizations shall be subject to the provisions of Sections 133, 134, 136, 137, 139, 140, 141.1, 141.2, 141.3, 143, 143c, 147, 148, 149, 151, 152, 153, 154, 154.5, 154.6, 154.7, 154.8, 155.04, 155.22a, 355.2, 355.3, 355b, 356g.5-1, 356m, 356v, 356w, 356x, 356y, 356z.2, 356z.4, 356z.5, 356z.6, 356z.8, 356z.9, 356z.10, 356z.11, 356z.12, 356z.13, 356z.14, 356z.15, 356z.17, 356z.18, 356z.19, 356z.21, 356z.22, 356z.25, 364, 364.01, 367.2, 367.2-5, 367i, 368a, 368b, 368c, 368d, 368e, 370c, 370c.1, 401, 401.1, 402, 403, 403A, 408, 408.2, 409, 412, 444, and 444.1, paragraph (c) of subsection (2) of Section 367, and Articles IIA, VIII 1/2, XII, XII 1/2, XIII, XIII 1/2, XXV, and XXVI of the Illinois Insurance Code.
(b) For purposes of the Illinois Insurance Code, except for Sections 444 and 444.1 and Articles XIII and XIII 1/2, Health Maintenance Organizations in the following categories are deemed to be "domestic companies":
(1) a corporation authorized under the Dental Service

Plan Act or the Voluntary Health Services Plans Act;

(2) a corporation organized under the laws of this

State; or

(3) a corporation organized under the laws of another

state, 30% or more of the enrollees of which are residents of this State, except a corporation subject to substantially the same requirements in its state of organization as is a "domestic company" under Article VIII 1/2 of the Illinois Insurance Code.

(c) In considering the merger, consolidation, or other acquisition of control of a Health Maintenance Organization pursuant to Article VIII 1/2 of the Illinois Insurance Code,
(1) the Director shall give primary consideration to

the continuation of benefits to enrollees and the financial conditions of the acquired Health Maintenance Organization after the merger, consolidation, or other acquisition of control takes effect;

(2)(i) the criteria specified in subsection (1)(b) of

Section 131.8 of the Illinois Insurance Code shall not apply and (ii) the Director, in making his determination with respect to the merger, consolidation, or other acquisition of control, need not take into account the effect on competition of the merger, consolidation, or other acquisition of control;

(3) the Director shall have the power to require the

following information:

(A) certification by an independent actuary of

the adequacy of the reserves of the Health Maintenance Organization sought to be acquired;

(B) pro forma financial statements reflecting the

combined balance sheets of the acquiring company and the Health Maintenance Organization sought to be acquired as of the end of the preceding year and as of a date 90 days prior to the acquisition, as well as pro forma financial statements reflecting projected combined operation for a period of 2 years;

(C) a pro forma business plan detailing an

acquiring party's plans with respect to the operation of the Health Maintenance Organization sought to be acquired for a period of not less than 3 years; and

(D) such other information as the Director shall

require.

(d) The provisions of Article VIII 1/2 of the Illinois Insurance Code and this Section 5-3 shall apply to the sale by any health maintenance organization of greater than 10% of its enrollee population (including without limitation the health maintenance organization's right, title, and interest in and to its health care certificates).
(e) In considering any management contract or service agreement subject to Section 141.1 of the Illinois Insurance Code, the Director (i) shall, in addition to the criteria specified in Section 141.2 of the Illinois Insurance Code, take into account the effect of the management contract or service agreement on the continuation of benefits to enrollees and the financial condition of the health maintenance organization to be managed or serviced, and (ii) need not take into account the effect of the management contract or service agreement on competition.
(f) Except for small employer groups as defined in the Small Employer Rating, Renewability and Portability Health Insurance Act and except for medicare supplement policies as defined in Section 363 of the Illinois Insurance Code, a Health Maintenance Organization may by contract agree with a group or other enrollment unit to effect refunds or charge additional premiums under the following terms and conditions:
(i) the amount of, and other terms and conditions

with respect to, the refund or additional premium are set forth in the group or enrollment unit contract agreed in advance of the period for which a refund is to be paid or additional premium is to be charged (which period shall not be less than one year); and

(ii) the amount of the refund or additional premium

shall not exceed 20% of the Health Maintenance Organization's profitable or unprofitable experience with respect to the group or other enrollment unit for the period (and, for purposes of a refund or additional premium, the profitable or unprofitable experience shall be calculated taking into account a pro rata share of the Health Maintenance Organization's administrative and marketing expenses, but shall not include any refund to be made or additional premium to be paid pursuant to this subsection (f)). The Health Maintenance Organization and the group or enrollment unit may agree that the profitable or unprofitable experience may be calculated taking into account the refund period and the immediately preceding 2 plan years.

The Health Maintenance Organization shall include a statement in the evidence of coverage issued to each enrollee describing the possibility of a refund or additional premium, and upon request of any group or enrollment unit, provide to the group or enrollment unit a description of the method used to calculate (1) the Health Maintenance Organization's profitable experience with respect to the group or enrollment unit and the resulting refund to the group or enrollment unit or (2) the Health Maintenance Organization's unprofitable experience with respect to the group or enrollment unit and the resulting additional premium to be paid by the group or enrollment unit.
In no event shall the Illinois Health Maintenance Organization Guaranty Association be liable to pay any contractual obligation of an insolvent organization to pay any refund authorized under this Section.
(g) Rulemaking authority to implement Public Act 95-1045, if any, is conditioned on the rules being adopted in accordance with all provisions of the Illinois Administrative Procedure Act and all rules and procedures of the Joint Committee on Administrative Rules; any purported rule not so adopted, for whatever reason, is unauthorized.
(Source: P.A. 99-761, eff. 1-1-18; 100-24, eff. 7-18-17; 100-138, eff. 8-18-17.)

(215 ILCS 125/5-3.1)
Sec. 5-3.1. Woman's health care provider. Health maintenance organizations are subject to the provisions of Section 356r of the Illinois Insurance Code.
(Source: P.A. 89-514, eff. 7-17-96.)

(215 ILCS 125/5-3.5)
Sec. 5-3.5. Illinois Health Insurance Portability and Accountability Act. The provisions of this Act are subject to the Illinois Health Insurance Portability and Accountability Act as provided in Section 15 of that Act.
(Source: P.A. 90-30, eff. 7-1-97.)

(215 ILCS 125/5-3.6)
Sec. 5-3.6. Managed Care Reform and Patient Rights Act. Health maintenance organizations are subject to the provisions of the Managed Care Reform and Patient Rights Act.
(Source: P.A. 91-617, eff. 1-1-00.)

(215 ILCS 125/5-4) (from Ch. 111 1/2, par. 1412)
Sec. 5-4. Examination of affairs and quality of services by the Director; books and records. The Director shall have with respect to health maintenance organizations the powers of examination conferred upon him relative to Sections 132 through 132.7 of the Illinois Insurance Code. The Director of Public Health shall make an examination concerning the quality of health care services of any health maintenance organization and providers with whom the organization has contracts, agreements, or other arrangements pursuant to its health care plan as often as he deems it necessary for the protection of the interest of the people of this State, but not less frequently than once every 3 years. The cost of any examination shall be paid by the health maintenance organization being examined.
The fee assessed against the organization being examined shall be composed of a fixed annual fee plus an additional fee based on the individual health maintenance organization's enrollment in Illinois. The revenues generated shall not exceed the estimated actual costs of the program. The methodology for computing the fee to be assessed shall be established by rule, pursuant to the Illinois Administrative Procedure Act.
Every health maintenance organization and provider shall submit its books and records relating to the Health Care Plan to examination and in every way facilitate them. For the purpose of examinations, the Director and the Director of Public Health may administer oaths to and examine the officers and agents of the health maintenance organization and the principals of providers concerning their business.
(Source: P.A. 89-97, eff. 7-7-95.)

(215 ILCS 125/5-5) (from Ch. 111 1/2, par. 1413)
Sec. 5-5. Suspension, revocation or denial of certification of authority. The Director may suspend or revoke any certificate of authority issued to a health maintenance organization under this Act or deny an application for a certificate of authority if he finds any of the following:
(a) The health maintenance organization is operating significantly in contravention of its basic organizational document, its health care plan, or in a manner contrary to that described in any information submitted under Section 2-1 or 4-12.
(b) The health maintenance organization issues contracts or evidences of coverage or uses a schedule of charges for health care services that do not comply with the requirement of Section 2-1 or 4-12.
(c) The health care plan does not provide or arrange for basic health care services, except as provided in Section 4-13 concerning mental health services for clients of the Department of Children and Family Services.
(d) The Director of Public Health certifies to the Director that (1) the health maintenance organization does not meet the requirements of Section 2-2 or (2) the health maintenance organization is unable to fulfill its obligations to furnish health care services as required under its health care plan. The Department of Public Health shall promulgate by rule, pursuant to the Illinois Administrative Procedure Act, the precise standards used for determining what constitutes a material misrepresentation, what constitutes a material violation of a contract or evidence of coverage, or what constitutes good faith with regard to certification under this paragraph.
(e) The health maintenance organization is no longer financially responsible and may reasonably be expected to be unable to meet its obligations to enrollees or prospective enrollees.
(f) The health maintenance organization, or any person on its behalf, has advertised or merchandised its services in an untrue, misrepresentative, misleading, deceptive, or unfair manner.
(g) The continued operation of the health maintenance organization would be hazardous to its enrollees.
(h) The health maintenance organization has neglected to correct, within the time prescribed by subsection (c) of Section 2-4, any deficiency occurring due to the organization's prescribed minimum net worth or special contingent reserve being impaired.
(i) The health maintenance organization has otherwise failed to substantially comply with this Act.
(j) The health maintenance organization has failed to meet the requirements for issuance of a certificate of authority set forth in Section 2-2.
When the certificate of authority of a health maintenance organization is revoked, the organization shall proceed, immediately following the effective date of the order of revocation, to wind up its affairs and shall conduct no further business except as may be essential to the orderly conclusion of the affairs of the organization. The Director may permit further operation of the organization that he finds to be in the best interest of enrollees to the end that the enrollees will be afforded the greatest practical opportunity to obtain health care services.
(Source: P.A. 88-487.)

(215 ILCS 125/5-6) (from Ch. 111 1/2, par. 1414)
Sec. 5-6. Supervision of rehabilitation, liquidation or conservation by the Director.
(a) For purposes of the rehabilitation, liquidation or conservation of a health maintenance organization, the operation of a health maintenance organization in this State constitutes a form of insurance protection which should be governed by the same provisions governing the rehabilitation, liquidation or conservation of insurance companies. Any rehabilitation, liquidation or conservation of a Health Maintenance Organization shall be based upon the grounds set forth in and subject to the provisions of the laws of this State regarding the rehabilitation, liquidation, or conservation of an insurance company and shall be conducted under the supervision of the Director. Insolvency, as a ground for rehabilitation, liquidation, or conservation of a Health Maintenance Organization, shall be recognized when a Health Maintenance Organization cannot be expected to satisfy its financial obligations when such obligations are to become due or when the Health Maintenance Organization has neglected to correct within the time prescribed by subsection (c) of Section 2-4, a deficiency occurring due to such organization's prescribed minimum net worth or special contingent reserve being impaired. For purpose of determining the priority of distribution of general assets, claims of enrollees and enrollees' beneficiaries shall have the same priority as established by Section 205 of the Illinois Insurance Code for policyholders and beneficiaries of insureds of insurance companies. If an enrollee is liable to any provider for services provided pursuant to and covered by the health care plan, that liability shall have the status of an enrollee claim for distribution of general assets.
Any provider who is obligated by statute or agreement to hold enrollees harmless from liability for services provided pursuant to and covered by a health care plan shall have a priority of distribution of the general assets immediately following that of enrollees and enrollees' beneficiaries as described herein, and immediately preceding the priority of distribution described in paragraph (e) of subsection (1) of Section 205 of the Illinois Insurance Code.
(b) For purposes of Articles XIII and XIII-1/2 of the Illinois Insurance Code, organizations in the following categories shall be deemed to be a "domestic company" and a "domiciliary company":
(i) a corporation authorized under the Dental Service

Plan Act or the Voluntary Health Services Plans Act;

(ii) a corporation organized under the laws of this

State; or

(iii) a corporation organized under the laws of

another state, 20% or more of the enrollees of which are residents of this State, except where such a corporation is, in its state of incorporation, subject to rehabilitation, liquidation and conservation under the laws relating to insurance companies.

(c) In the event of the insolvency of a health maintenance organization, no enrollee of such organization shall be liable to any provider for medical services rendered by such provider, except for applicable co-payments or deductibles for covered services or fees for services not covered by the health maintenance organization, with respect to the amounts such provider is not paid by the Association pursuant to the provisions of Section 6-8 (8)(b) and (c). No provider, whether or not the provider is obligated by statute or agreement to hold enrollees harmless from liability, shall seek to recover any such amount from any enrollee until the Association has made a final determination of its liability (or the resolution of any dispute or litigation resulting therefrom) with respect to the matters specified in such provisions. In the event that the provider seeks to recover such amounts before the Association's final determination of its liability (or the resolution of any dispute or litigation resulting therefrom), the provider shall be liable for all reasonable costs and attorney fees incurred by the Director or the Association in enforcing this provision or any court orders related hereto.
(Source: P.A. 89-206, eff. 7-21-95; 90-177, eff. 7-23-97; 90-372, eff. 7-1-98; 90-655, eff. 7-30-98.)

(215 ILCS 125/5-7) (from Ch. 111 1/2, par. 1415)
Sec. 5-7. Rules and regulations to carry out provisions of Act. The Director may, after notice and hearing, promulgate reasonable rules and regulations as are necessary and proper to:
(1) Establish minimum coverage standards for basic health care services, the application of which standards discriminate against no class of physician;
(2) Establish specific standards, including standards for the full and fair disclosure of health care services provided by group contracts or evidences of coverage which may cover but shall not be limited to:
(a) Coordination of benefits
(b) Conversion
(c) Cancellation and termination
(d) Deductibles and co-payments
(e) Pre-existing conditions; and
(3) Otherwise carry out the provisions of this Act.
(Source: P.A. 86-620.)

(215 ILCS 125/5-7.1) (from Ch. 111 1/2, par. 1415.1)
Sec. 5-7.1. No health care plan shall include any provision which shall have the effect of denying coverage to or on behalf of an enrollee under such plan on the basis of a failure by the enrollee to file a notice of claim within the time period required by the plan, provided such failure is caused solely by the physical inability or mental incapacity of the enrollee to file such notice of claim because of a period of emergency hospitalization.
(Source: P.A. 86-784.)

(215 ILCS 125/5-8) (from Ch. 111 1/2, par. 1416)
Sec. 5-8. Grounds for denial, suspension or revocation of certificate of authority-Hearing-Review under Administrative Review Law.
(a) When the Director has cause to believe that grounds for the denial of an application for a certificate of authority exists, or that grounds for the suspension or revocation of a certificate of authority exists, he shall issue an order to the organization or applicant stating the grounds upon which the denial, suspension, or revocation is based. The order shall be sent to the organization or applicant by certified or registered mail and to the Director of Public Health. The organization or applicant may in writing request a hearing within 30 days of receipt of the order. If no written request is made, the order shall be final upon the expiration of said 30 days.
(b) If the organization or applicant requests a hearing pursuant to this Section, the Director shall issue a written notice of hearing sent to the organization or applicant by certified or registered mail and to the Director of Public Health, stating:
(i) a specified time for the hearing, which may not be less than 20 nor more than 30 days after receipt of the notice of hearing; and
(ii) a specific place for the hearing, which may be either in the city of Springfield or in the county where the organization's or applicant's principal place of business is located.
(c) If a hearing is requested, the Director of the Department of Public Health or his delegated representative, shall be in attendance at the hearing and shall participate in the proceedings. The recommendations and findings of the Director of the Department of Public Health with regard to matters relating to the quality of health care services provided in connection with any decision regarding denial, suspension or revocation of a certificate of authority, shall be conclusive and binding upon the Director.
(d) After such hearing, or upon the failure of the organization or applicant to appear at such hearing, the Director shall take such action as is deemed advisable on written findings which shall be served on the organization or applicant with a copy thereof to the Director of the Department of Public Health. The action of the Director and the recommendations and findings of the Director of the Department of Public Health shall be subject to review under and in accordance with the Administrative Review Law.
(Source: P.A. 86-620.)

(215 ILCS 125/5-9) (from Ch. 111 1/2, par. 1417)
Sec. 5-9. Violations-Class B misdemeanor-Cease and desist order. (a) Any organization which violates this Act shall be guilty of a Class B misdemeanor.
(b) The Director may issue to any organization subject to this Act, a cease and desist order as provided in Article XXIV, Section 401.1 of the "Illinois Insurance Code".
(c) The Director may issue corrective orders to any organization subject to this Act, as provided in Article XII 1/2, Sections 186.1 and 186.2 of the "Illinois Insurance Code".
(Source: P.A. 85-20.)



Article VI - Health Maintenance Organization Guaranty Association

(215 ILCS 125/Art. VI heading)

(215 ILCS 125/6-1) (from Ch. 111 1/2, par. 1418.1)
Sec. 6-1. This Article shall be known and may be cited as the "Illinois Health Maintenance Organization Guaranty Association Law".
(Source: P.A. 85-20.)

(215 ILCS 125/6-2) (from Ch. 111 1/2, par. 1418.2)
Sec. 6-2. Purpose. The purpose of this Article is to protect enrollees of health care plans who reside in this State, and their beneficiaries, payees and assignees, subject to certain limitations, against failure in the performance of contractual obligations due to the impairment or insolvency of the organization operating such health care plans. Nonresident enrollees of such health care plans shall be protected by this Association if: (1) they reside in states which have associations similar to the Association created by this Article; (2) they are not eligible for coverage by such associations; (3) the organization which operates such health care plan never held a license or certificate of authority in such states; and (4) such organization was domiciled in this State. To provide this protection, (1) an association of health maintenance organizations is created to enable the guaranty of payment of benefits and of continuation of coverages, either on a prepaid or indemnity basis, (2) members of the Association are subject to assessment to provide funds to carry out the purpose of this Article, and (3) the Association is authorized to assist the Director, in the prescribed manner, in the detection and prevention of health care plan impairments or insolvencies.
(Source: P.A. 86-620.)

(215 ILCS 125/6-3) (from Ch. 111 1/2, par. 1418.3)
Sec. 6-3. Scope. This Article applies to direct individual contracts, group contracts and certificates issued thereunder, or any other evidence of coverage, each of which provides for coverage under a health care plan, and has been issued by organizations licensed to transact health maintenance organization business in this State under the Health Maintenance Organization Act, but not to any business of such organization not transacted under its health maintenance organization certificate of authority.
(Source: P.A. 92-370, eff. 8-15-01.)

(215 ILCS 125/6-4) (from Ch. 111 1/2, par. 1418.4)
Sec. 6-4. Construction. This Article shall be construed to effect the purpose under Section 6-2.
(Source: P.A. 96-1450, eff. 8-20-10.)

(215 ILCS 125/6-5) (from Ch. 111 1/2, par. 1418.5)
Sec. 6-5. Definitions. As used in this Act:
(1) "Association" means the Illinois Health Maintenance Organization Guaranty Association created under Section 6-6.
(2) "Director" means the Director of Insurance of this State.
(3) "Contractual obligation" means any obligation of the member organization under covered health care plan certificates.
(4) "Covered person" means any enrollee who is entitled to the protection of the Association as described in Section 6-2.
(5) "Covered health care plan certificate" means any health care plan certificate, contract or other evidence of coverage within the scope of this Article under Section 6-3.
(6) "Fund" means the fund created under Section 6-6.
(7) "Impaired organization" means a member organization deemed by the Director after the effective date of this Article to be potentially unable to fulfill its contractual obligations and not an insolvent organization.
(8) "Insolvent organization" means a member organization which becomes insolvent and is placed under a final order of liquidation or rehabilitation by a court of competent jurisdiction.
(9) "Member organization" means any person licensed or who holds a certificate of authority to transact in this State any kind of business to which this Article applies under Section 6-3. For purposes of this Article "member organization" includes any person whose certificate of authority may have been suspended pursuant to Section 5-5 of this Act.
(10) "Premiums" means direct gross premiums or subscriptions received on covered health care plan certificates. "Premiums" does not include amounts or considerations received for policies, contracts, or certificates or for the portions of policies, contracts, or certificates for which coverage is not provided.
(11) "Person" means any individual, corporation, partnership, association or voluntary organization.
(12) "Resident" means any person who resides in this State at the time the organization is issued a Notice of Impairment by the Director or at the time a complaint for liquidation or rehabilitation is filed and to whom contractual obligations are owed. A person may be a resident of only one state which, in the case of a person other than a natural person, shall be its principal place of business.
(Source: P.A. 96-1450, eff. 8-20-10.)

(215 ILCS 125/6-6) (from Ch. 111 1/2, par. 1418.6)
Sec. 6-6. Creation of the Association. There is created a non-profit legal entity to be known as the Illinois Health Maintenance Organization Guaranty Association. All member organizations are and must remain members of the Association as a condition of their authority to transact business in this State. The Association must perform its functions under the plan of operation established and approved under Section 6-10 and must exercise its powers through a board of directors established under Section 6-7. For purposes of administration and assessment, the Association must maintain the Health Maintenance Organization Fund. The Association shall be supervised by the Director and is subject to this Act and the applicable provisions of the Illinois Insurance Code.
(Source: P.A. 85-20.)

(215 ILCS 125/6-7) (from Ch. 111 1/2, par. 1418.7)
Sec. 6-7. Board of Directors. The board of directors of the Association consists of not less than 7 nor more than 11 members serving terms as established in the plan of operation. The members of the board are to be selected by member organizations subject to the approval of the Director, except the Director shall name 2 members who are current enrollees, one of whom is over 50 years of age. Vacancies on the board must be filled for the remaining period of the term in the manner described in the plan of operation. To select the initial board of directors, and initially organize the Association, the Director must give notice to all member organizations of the time and place of the organizational meeting. In determining voting rights at the organizational meeting each member organization is entitled to one vote in person or by proxy. If the board of directors is not selected at the organizational meeting, the Director may appoint the initial members.
In approving selections or in appointing members to the board, the Director must consider, whether all member organizations are fairly represented.
Members of the board may be reimbursed from the assets of the Association for expenses incurred by them as members of the board of directors but members of the board may not otherwise be compensated by the Association for their services.
(Source: P.A. 91-617, eff. 1-1-00.)

(215 ILCS 125/6-8) (from Ch. 111 1/2, par. 1418.8)
Sec. 6-8. Powers and duties of the Association. In addition to the powers and duties enumerated in other Sections of this Article, the Association shall have the powers set forth in this Section.
(1) If a domestic organization is an impaired organization, the Association may, subject to any conditions imposed by the Association other than those which impair the contractual obligations of the impaired organization, and approved by the impaired organization and the Director:
(a) guarantee, assume, or reinsure, or cause to be

guaranteed, assumed or reinsured, any or all of the covered health care plan certificates of covered persons of the impaired organization;

(b) provide such monies, pledges, notes, guarantees,

or other means as are proper to effectuate paragraph (a), and assure payment of the contractual obligations of the impaired organization pending action under paragraph (a); and

(c) loan money to the impaired organization.
(2) If a domestic, foreign, or alien organization is an insolvent organization, the Association shall, subject to the approval of the Director:
(a) guarantee, assume, indemnify or reinsure or cause

to be guaranteed, assumed, indemnified or reinsured the covered health care plan benefits of covered persons of the insolvent organization; however, in the event that the Director of Healthcare and Family Services (formerly Director of the Department of Public Aid) assigns individuals that are recipients of public aid from an insolvent organization to another organization, the Director of Healthcare and Family Services shall, before fixing the rates to be paid by the Department of Healthcare and Family Services to the transferee organization on account of such individuals, consult with the Director of the Department of Insurance as to the reasonableness of such rates in light of the health care needs of such individuals and the costs of providing health care services to such individuals;

(b) assure payment of the contractual obligations of

the insolvent organization to covered persons;

(c) make payments to providers of health care, or

indemnity payments to covered persons, so as to assure the continued payment of benefits substantially similar to those provided for under covered health care plan certificate issued by the insolvent organization to covered persons; and

(d) provide such monies, pledges, notes, guaranties,

or other means as are reasonably necessary to discharge such duties.

This subsection (2) shall not apply when the Director has determined that the foreign or alien organization's domiciliary jurisdiction or state of entry provides, by statute, protection substantially similar to that provided by this Article for residents of this State and such protection will be provided in a timely manner.
(3) There shall be no liability on the part of and no cause of action shall arise against the Association or against any transferee from the Association in connection with the transfer by reinsurance or otherwise of all or any part of an impaired or insolvent organization's business by reason of any action taken or any failure to take any action by the impaired or insolvent organization at any time.
(4) If the Association fails to act within a reasonable period of time as provided in subsection (2) of this Section with respect to an insolvent organization, the Director shall have the powers and duties of the Association under this Article with regard to such insolvent organization.
(5) The Association or its designated representatives may render assistance and advice to the Director, upon his request, concerning rehabilitation, payment of claims, continuations of coverage, or the performance of other contractual obligations of any impaired or insolvent organization.
(6) The Association has standing to appear before any court concerning all matters germane to the powers and duties of the Association, including, but not limited to, proposals for reinsuring or guaranteeing the covered health care plan certificates of the impaired or insolvent organization and the determination of the covered health care plan certificates and contractual obligations.
(7) (a) Any person receiving benefits under this Article is deemed to have assigned the rights under the covered health care plan certificates to the Association to the extent of the benefits received because of this Article whether the benefits are payments of contractual obligations or continuation of coverage. The Association may require an assignment to it of such rights by any payee, enrollee or beneficiary as a condition precedent to the receipt of any rights or benefits conferred by this Article upon such person. The Association is subrogated to these rights against the assets of any insolvent organization and against any other party who may be liable to such payee, enrollee or beneficiary.
(b) The subrogation rights of the Association under this subsection have the same priority against the assets of the insolvent organization as that possessed by the person entitled to receive benefits under this Article.
(8) (a) The contractual obligations of the insolvent organization for which the Association becomes or may become liable are as great as but no greater than the contractual obligations of the insolvent organization would have been in the absence of an insolvency unless such obligations are reduced as permitted by subsection (3), but the aggregate liability of the Association shall not exceed $500,000 with respect to any one natural person.
(b) Furthermore, the Association shall not be required to pay, and shall have no liability to, any provider of health care services to an enrollee:
(i) if such provider, or his or its affiliates or

members of his immediate family, at any time within the one year prior to the date of the issuance of the first order, by a court of competent jurisdiction, of conservation, rehabilitation or liquidation pertaining to the health maintenance organization:

(A) was a securityholder of such organization

(but excluding any securityholder holding an equity interest of 5% or less);

(B) exercised control over the organization by

means such as serving as an officer or director, through a management agreement or as a principal member of a not-for-profit organization;

(C) had a representative serving by virtue of his

or her official position as a representative of such provider on the board of any entity which exercised control over the organization;

(D) received provider payments made by such

organization pursuant to a contract which was not a product of arms-length bargaining; or

(E) received distributions other than for

physician services from a not-for-profit organization on account of such provider's status as a member of such organization.

For purposes of this subparagraph (i), the terms

"affiliate," "person," "control" and "securityholder" shall have the meanings ascribed to such terms in Section 131.1 of the Illinois Insurance Code; or

(ii) if and to the extent such a provider has agreed

by contract not to seek payment from the enrollee for services provided to such enrollee or if, and to the extent, as a matter of law such provider may not seek payment from the enrollee for services provided to such enrollee; or

(iii) related to any policy, contract, or certificate

providing any hospital, medical, prescription drug, or other health care benefits pursuant to Part C or Part D of Subchapter XVIII, Chapter 7 of Title 42 of the United States Code (commonly known as Medicare Part C & D) or any regulations issued pursuant thereto; or

(iv) for any portion of a policy, contract, or

certificate to the extent that the assessments required by this Article with respect to the policy or contract are preempted or otherwise not permitted by federal or State law; or

(v) for any obligation that does not arise under the

express written terms of the policy or contract issued by the organization to the contract owner or policy owner, including without limitation:

(A) claims based on marketing materials;
(B) claims based on side letters, riders, or

other documents that were issued by the insurer without meeting applicable policy form filing or approval requirements;

(C) misrepresentations of or regarding policy

benefits;

(D) extra-contractual claims; or
(E) claims for penalties or consequential or

incidental damages.

(c) In no event shall the Association be required to pay any provider participating in the insolvent organization any amount for in-plan services rendered by such provider prior to the insolvency of the organization in excess of (1) the amount provided by a capitation contract between a physician provider and the insolvent organization for such services; or (2) the amounts provided by contract between a hospital provider and the Department of Healthcare and Family Services (formerly Department of Public Aid) for similar services to recipients of public aid; or (3) in the event neither (1) nor (2) above is applicable, then the amounts paid under the Medicare area prevailing rate for the area where the services were provided, or if no such rate exists with respect to such services, then 80% of the usual and customary rates established by the Health Insurance Association of America. The payments required to be made by the Association under this Section shall constitute full and complete payment for such provider services to the enrollee.
(d) The Association shall not be required to pay more than an aggregate of $300,000 for any organization which is declared to be insolvent prior to July 1, 1987, and such funds shall be distributed first to enrollees who are not public aid recipients pursuant to a plan recommended by the Association and approved by the Director and the court having jurisdiction over the liquidation.
(9) The Association may:
(a) Enter into such contracts as are necessary or

proper to carry out the provisions and purposes of this Article.

(b) Sue or be sued, including taking any legal

actions necessary or proper for recovery of any unpaid assessments under Section 6-9. The Association shall not be liable for punitive or exemplary damages.

(c) Borrow money to effect the purposes of this

Article. Any notes or other evidence of indebtedness of the Association not in default are legal investments for domestic organizations and may be carried as admitted assets.

(d) Employ or retain such persons as are necessary to

handle the financial transactions of the Association, and to perform such other functions as become necessary or proper under this Article.

(e) Negotiate and contract with any liquidator,

rehabilitator, conservator, or ancillary receiver to carry out the powers and duties of the Association.

(f) Take such legal action as may be necessary to

avoid payment of improper claims.

(g) Exercise, for the purposes of this Article and to

the extent approved by the Director, the powers of a domestic organization, but in no case may the Association issue evidence of coverage other than that issued to perform the contractual obligations of the impaired or insolvent organization.

(h) Exercise all the rights of the Director under

Section 193(4) of the Illinois Insurance Code with respect to covered health care plan certificates after the association becomes obligated by statute.

(i) Request information from a person seeking

coverage from the Association in order to aid the Association in determining its obligations under this Article with respect to the person and the person shall promptly comply with the request.

(j) Take other necessary or appropriate action to

discharge its duties and obligations under this Article or to exercise its powers under this Article.

(10) The obligations of the Association under this Article shall not relieve any reinsurer, insurer or other person of its obligations to the insolvent organization (or its conservator, rehabilitator, liquidator or similar official) or its enrollees, including without limitation any reinsurer, insurer or other person liable to the insolvent insurer (or its conservator, rehabilitator, liquidator or similar official) or its enrollees under any contract of reinsurance, any contract providing stop loss coverage or similar coverage or any health care contract. With respect to covered health care plan certificates for which the Association becomes obligated after an entry of an order of liquidation or rehabilitation, the Association may elect to succeed to the rights of the insolvent organization arising after the date of the order of liquidation or rehabilitation under any contract of reinsurance, any contract providing stop loss coverage or similar coverages or any health care service contract to which the insolvent organization was a party, on the terms set forth under such contract, to the extent that such contract provides coverage for health care services provided after the date of the order of liquidation or rehabilitation. As a condition to making this election, the Association must pay premiums for coverage relating to periods after the date of the order of liquidation or rehabilitation.
(11) The Association shall be entitled to collect premiums due under or with respect to covered health care certificates for a period from the date on which the domestic, foreign, or alien organization became an insolvent organization until the Association no longer has obligations under subsection (2) of this Section with respect to such certificates. The Association's obligations under subsection (2) of this Section with respect to any covered health care plan certificates shall terminate in the event that all such premiums due under or with respect to such covered health care plan certificates are not paid to the Association (i) within 30 days of the Association's demand therefor, or (ii) in the event that such certificates provide for a longer grace period for payment of premiums after notice of non-payment or demand therefor, within the lesser of (A) the period provided for in such certificates or (B) 60 days.
(12) The Board of Directors of the Association shall have discretion and may exercise reasonable business judgment to determine the means by which the Association is to provide the benefits of this Article in an economical and efficient manner.
(13) Where the Association has arranged or offered to provide the benefits of this Article to a covered person under a plan or arrangement that fulfills the Association's obligations under this Article, the person shall not be entitled to benefits from the Association in addition to or other than those provided under the plan or arrangement.
(14) Venue in a suit against the Association arising under the Article shall be in Cook County. The Association shall not be required to give any appeal bond in an appeal that relates to a cause of action arising under this Article.
(Source: P.A. 95-331, eff. 8-21-07; 96-1450, eff. 8-20-10; 96-1509, eff. 1-27-11; 97-333, eff. 8-12-11.)

(215 ILCS 125/6-9) (from Ch. 111 1/2, par. 1418.9)
Sec. 6-9. Assessments.
(1) For the purpose of providing the funds necessary to carry out the powers and duties of the Association, the board of directors shall assess the member organizations, at such times and for such amounts as the board finds necessary. Assessments shall be due not less than 30 days after written notice to the member organizations and shall accrue interest from the due date at such adjusted rate as is established under Section 531.09 of the Illinois Insurance Code and such interest shall be compounded daily.
(2) There shall be 2 classes of assessments, as follows:
(a) Class A assessments shall be made for the purpose

of meeting administrative costs and other general expenses and examinations conducted under the authority of the Director under subsection (5) of Section 6-12.

(b) Class B assessments shall be made to the extent

necessary to carry out the powers and duties of the Association under Section 6-8 with regard to an impaired or insolvent domestic organization or insolvent foreign or alien organizations.

(3)(a) The amount of any Class A assessment shall be determined by the Board and may be made on a non-pro rata basis.
(b) Class B assessments against member organizations shall be in the proportion that the premiums received on health maintenance organization business in this State by each assessed member organization on covered health care plan certificates for the calendar year preceding the assessment bears to such premiums received on health maintenance organization business in this State for the calendar year preceding the assessment by all assessed member organizations.
(c) Assessments to meet the requirements of the Association with respect to an impaired or insolvent organization shall not be made until necessary to implement the purposes of this Article. Classification of assessments under subsection (2) and computations of assessments under this subsection shall be made with a reasonable degree of accuracy, recognizing that exact determinations may not always be possible.
(4)(a) The Association may abate or defer, in whole or in part, the assessment of a member organization if, in the opinion of the board, payment of the assessment would endanger the ability of the member organization to fulfill its contractual obligations.
(b) The total of all assessments upon a member organization may not in any one calendar year exceed 2% of such organization's premiums in this State during the calendar year preceding the assessment on the covered health care plan certificates.
(5) In the event an assessment against a member organization is abated, or deferred, in whole or in part, because of the limitations set forth in subsection (4) of this Section, the amount by which such assessment is abated or deferred, may be assessed against the other member organizations in a manner consistent with the basis for assessments set forth in this Section. If the maximum assessment, together with the other assets of the Association, does not provide in any one year an amount sufficient to carry out the responsibilities of the Association, the necessary additional funds may be assessed as soon thereafter as permitted by this Article.
(6) The board may, by an equitable method as established in the plan of operation, refund to member organizations, in proportion to the contribution of each organization, the amount by which the assets of the fund exceed the amount the board finds is necessary to carry out during the coming year the obligations of the Association, including assets accruing from net realized gains and income from investments. A reasonable amount may be retained in the fund to provide moneys for the continuing expenses of the Association and for future losses.
(7) An assessment is deemed to occur on the date upon which the board votes such assessment. The board may defer calling the payment of the assessment or may call for payment in one or more installments.
(8) It is proper for any member organization, in determining its rates to consider the amount reasonably necessary to meet its assessment obligations under this Article.
(9) The Association must issue to each organization paying a Class B assessment under this Article a certificate of contribution, in a form prescribed by the Director, for the amount of the assessment so paid. All outstanding certificates are of equal dignity and priority without reference to amounts or dates of issue. A certificate of contribution may be shown by the organization in its financial statement as an admitted asset in such form and for such amount, if any, and period of time as the Director may approve, provided the organization shall in any event at its option have the right to show a certificate of contribution as an asset at percentages of the original face amount for calendar years as follows:
100% for the calendar year after the year of issuance;
80% for the second calendar year after the year of issuance;
60% for the third calendar year after the year of issuance;
40% for the fourth calendar year after the year of issuance;
20% for the fifth calendar year after the year of issuance.
(10) The Association may request information of member organizations in order to aid in the exercise of its power under this Section and member organizations shall promptly comply with a request.
(Source: P.A. 96-1450, eff. 8-20-10.)

(215 ILCS 125/6-10) (from Ch. 111 1/2, par. 1418.10)
Sec. 6-10. Plan of Operation.
(1)(a) The Association must submit to the Director a plan of operation and any amendments thereto necessary or suitable to assure the fair, reasonable, and equitable administration of the Association. The plan of operation and any amendments thereto become effective upon approval in writing by the Director.
(b) If the Association fails to submit a suitable plan of operation within 90 days following the effective date of this Article or if at any time thereafter the Association fails to submit suitable amendments to the plan, the Director may, after notice and hearing, adopt and promulgate such reasonable rules as are necessary or advisable to effectuate the provisions of this Article. Such rules are in force until modified by the Director or superseded by a plan submitted by the Association and approved by the Director.
(2) All member organizations must comply with the plan of operation.
(3) The plan of operation must, in addition to requirements enumerated elsewhere in this Article:
(a) Establish procedures for handling the assets of

the Association;

(b) Establish the amount and method of reimbursing

members of the board of directors under Section 6-7;

(c) Establish regular places and times for meetings

of the board of directors;

(d) Establish procedures for records to be kept of

all financial transactions of the Association, its agents, and the board of directors;

(e) Establish the procedures whereby selections for

the board of directors will be made and submitted to the Director;

(f) Establish any additional procedures for

assessments under Section 6-9; and

(g) Contain additional provisions necessary or proper

for the execution of the powers and duties of the Association.

(4) The plan of operation shall establish a procedure for protest by any member organization of assessments made by the Association pursuant to Section 6-9. Such procedures shall require that:
(a) A member organization that wishes to protest all

or part of an assessment shall pay when due the full amount of the assessment as set forth in the notice provided by the Association. The payment shall be available to meet Association obligations during the pendency of the protest or any subsequent appeal. Payment shall be accompanied by a statement in writing that the payment is made under protest and setting forth a brief statement of the grounds for the protest.

(b) Within 30 days following the payment of an

assessment under protest by any protesting member organization, the Association must notify the member organization in writing of its determination with respect to the protest unless the Association notifies the member that additional time is required to resolve the issues raised by the protest.

(c) In the event the Association determines that the

protesting member organization is entitled to a refund, such refund shall be made within 30 days following the date upon which the Association makes its determination.

(d) The decision of the Association with respect to a

protest may be appealed to the Director pursuant to subsection (3) of Section 6-11.

(e) In the alternative to rendering a decision with

respect to any protest based on a question regarding the assessment base, the Association may refer such protests to the Director for final decision, with or without a recommendation from the Association.

(f) Interest on any refund due a protesting member

organization shall be paid at the rate actually earned by the Association.

(5) The plan of operation may provide that any or all powers and duties of the Association, except those under paragraph (c) of subsection (10) of Section 6-8 and Section 6-9 are delegated to a corporation, association or other organization which performs or will perform functions similar to those of this Association, or its equivalent, in 2 or more states. Such a corporation, association or organization shall be reimbursed for any payments made on behalf of the Association and shall be paid for its performance of any function of the Association. A delegation under this subsection shall take effect only with the approval of both the Board of Directors and the Director, and may be made only to a corporation, association or organization which extends protection not substantially less favorable and effective than that provided by this Article.
(Source: P.A. 96-1450, eff. 8-20-10.)

(215 ILCS 125/6-11) (from Ch. 111 1/2, par. 1418.11)
Sec. 6-11. Duties and Powers of the Director. In addition to the duties and powers enumerated elsewhere in this Article, the Director shall have the powers set forth in this Section.
(1) The Director must:
(a) Upon request of the board of directors, provide

the Association with a statement of the premiums in the appropriate states for each member organization.

(b) Notify the board of directors of the existence of

an impaired or insolvent organization not later than 3 days after a determination of impairment or insolvency is made or when the Director receives notice of impairment or insolvency.

(c) Give notice to an impaired organization as

required by Section 2-4 of this Act. Notice to the impaired organization shall constitute notice to its shareholders, if any.

(d) In any liquidation or rehabilitation proceeding

involving a domestic organization, be appointed as the liquidator or rehabilitator. If a foreign or alien member organization is subject to a liquidation proceeding in its domiciliary jurisdiction or state of entry, the Director may be appointed conservator.

(2) The Director may suspend or revoke, after notice and hearing, the certificate of authority to transact business in this State of any member organization which fails to pay an assessment when due or fails to comply with the plan of operation. As an alternative the Director may levy a forfeiture on any member organization which fails to pay an assessment when due. Such forfeiture may not exceed 5% of the unpaid assessment per month, but no forfeiture may be less than $100 per month.
(3) Any action of the board of directors or the Association may be appealed to the Director by any member organization or any other person adversely affected by such action if such appeal is taken within 30 days of the action being appealed. Any final action or order of the Director is subject to judicial review in a court of competent jurisdiction.
(4) The liquidator, rehabilitator, or conservator of any impaired organization may notify all interested persons of the effect of this Article.
(Source: P.A. 86-620.)

(215 ILCS 125/6-12) (from Ch. 111 1/2, par. 1418.12)
Sec. 6-12. Prevention of Insolvencies. To aid in the detection and prevention of organization insolvencies or impairments:
(1) It shall be the duty of the Director:
(a) To notify the appropriate regulatory authority of all other states, territories of the United States, and the District of Columbia when he takes any of the following actions against a member organization:
(i) revocation of license;
(ii) suspension of license;
(iii) makes any formal order, except for an order issued pursuant to Article XII 1/2 of the Illinois Insurance Code, that such company restrict its subscriptions, obtain additional contributions to surplus, withdraw from the State, reinsure all or any part of its business, or increase capital, surplus or any other account for the security of enrollees or creditors.
Such notice shall be transmitted to all regulatory authorities within 30 days following the action taken or the date on which the action occurs.
(b) To report to the board of directors when he has taken any of the actions set forth in subparagraph (a) of this paragraph or has received a report from any other regulatory authority indicating that any such action has been taken in another state. Such report to the board of directors shall contain all significant details of the action taken or the report received from another regulatory authority.
(2) The Director may seek the advice and recommendations of the board of directors concerning any matter affecting his duties and responsibilities regarding the financial condition of member organizations and organizations seeking admission to transact business in this State.
(3) The board of directors may, upon majority vote, make reports and recommendations to the Director upon any matter germane to the liquidation, rehabilitation or conservation of any member organization. Such reports and recommendations shall not be considered public documents.
(4) The board of directors may, upon majority vote, make recommendations to the Director for the detection and prevention of health maintenance organization insolvencies.
(5) The board of directors shall, at the conclusion of any health maintenance organization insolvency in which the Association was obligated to make payments, prepare a report to the Director containing such information as it may have in its possession bearing on the history and causes of such insolvency. The board shall cooperate with the boards of directors of guaranty associations in other states in preparing a report on the history and causes for insolvency of a particular organization, and may adopt by reference any report prepared by such other associations.
(Source: P.A. 86-620.)

(215 ILCS 125/6-13) (from Ch. 111 1/2, par. 1418.13)
Sec. 6-13. Tax offset. In the event the aggregate Class A and B assessments for all member organizations do not exceed $3,000,000 in any one calendar year, no member organization shall receive a tax offset. However, in any one calendar year in which the total of such assessments exceeds $3,000,000, the amount in excess of $3,000,000 shall be subject to a tax offset to the extent of 20% of the amount of such assessment for each of the five calendar years following the year in which such assessment was paid, and ending prior to January 1, 2003, and each member organization may offset the proportionate amount of such excess paid by the organization against its liabilities for the tax imposed by subsections (a) and (b) of Section 201 of the Illinois Income Tax Act. The provisions of this Section shall expire and be given no effect on and after January 1, 2004.
(Source: P.A. 93-29, eff. 6-20-03.)

(215 ILCS 125/6-14) (from Ch. 111 1/2, par. 1418.14)
Sec. 6-14. Miscellaneous Provisions. (1) Records must be kept of all negotiations and meetings in which the Association or its representatives are involved to discuss the activities of the Association in carrying out its powers and duties under Section 6-8. Records of such negotiations or meetings may be made public only upon the termination of a liquidation, rehabilitation, or conservation proceeding involving the impaired or insolvent organization, upon the termination of the impairment or insolvency of the organization, or upon the order of a court of competent jurisdiction. Nothing in this subsection (1) limits the duty of the Association to submit a report of its activities under Section 6-15.
(2) For the purpose of carrying out its obligations under this Article, the Association is deemed to be a creditor of the impaired or insolvent organization to the extent of assets attributable to covered health care plan certificates reduced by any amounts to which the Association is entitled as subrogee (under subsection (7) of Section 6-8). All assets of the impaired or insolvent organization attributable to covered health care plan certificates must be used to continue all covered health care plan certificates and pay all contractual obligations of the impaired organization as required by this Article. "Assets attributable to covered health care plan certificates", as used in this subsection (2), is that proportion of the assets which the reserves that should have been established for such health care plan certificates bear to the reserve that should have been established for all health care plan certificates of the impaired or insolvent organization.
(3) (a) Prior to the termination of any liquidation, rehabilitation, or conservation proceeding, the court may take into consideration the contributions of the respective parties, including the Association, the shareholders of the impaired or insolvent organization, and any other party with a bona fide interest, in making an equitable distribution of the ownership rights of such impaired or insolvent organization. In such a determination, consideration must be given to the welfare of the enrollees of the continuing or successor organization.
(b) No distribution to stockholders, if any, of an impaired or insolvent organization may be made until and unless the total amount of valid claims of the Association for funds expended in carrying out its powers and duties under Section 6-8, with respect to such organization have been fully recovered by the Association.
(4) (a) If an order for liquidation or rehabilitation of an organization domiciled in this State has been entered, the receiver appointed under such order has a right to recover on behalf of the organization, from any affiliate that controlled it, the amount of distributions, other than stock dividends paid by the organization on its capital stock, made at any time during the 5 years preceding the petition for liquidation or rehabilitation subject to the limitations of paragraphs (b) to (d).
(b) No such distribution is recoverable if the organization shows that when paid the distribution was lawful and reasonable, and that the organization did not know and could not reasonably have known that the distribution might adversely affect the ability of the organization to fulfill its contractual obligations.
(c) Any person who was an affiliate that controlled the organization at the time the distributions were paid is liable up to the amount of distributions he received. Any person who was an affiliate that controlled the organization at the time the distributions were declared, is liable up to the amount of distributions he would have received if they had been paid immediately. If 2 persons are liable with respect to the same distributions, they are jointly and severally liable.
(d) The maximum amount recoverable under subsection (4) of this Section is the amount needed in excess of all other available assets of the insolvent organization to pay the contractual obligations of the insolvent organization.
(e) If any person liable under paragraph (c) of subsection (4) of this Section is insolvent, all its affiliates that controlled it at the time the distribution was paid are jointly and severally liable for any resulting deficiency in the amount recovered from the insolvent affiliate.
(Source: P.A. 86-620.)

(215 ILCS 125/6-15) (from Ch. 111 1/2, par. 1418.15)
Sec. 6-15. Examination of the Association - Annual Report. The Association shall be subject to examination and regulation by the Director. The board of directors must submit to the Director, not later than the first day of the fifth month following the end of the Association's fiscal year, a financial report for such fiscal year in a form acceptable to the Director and a report of its activities during such fiscal year.
(Source: P.A. 86-620.)

(215 ILCS 125/6-16) (from Ch. 111 1/2, par. 1418.16)
Sec. 6-16. Tax Exemptions. The Association is exempt from payment of all fees and all taxes levied by this State or any of its subdivisions, except taxes levied on real property.
(Source: P.A. 85-20.)

(215 ILCS 125/6-17) (from Ch. 111 1/2, par. 1418.17)
Sec. 6-17. Immunity. There is no liability on the part of and no cause of action of any nature may arise against any member organization or its agents or employees, the Association or its agents or employees, members of the board of directors, or the Director or his representatives, for any action taken by them in the performance of their powers and duties under this Article.
(Source: P.A. 85-20.)

(215 ILCS 125/6-18) (from Ch. 111 1/2, par. 1418.18)
Sec. 6-18. Stay of Proceedings - Reopening Default Judgments. All proceedings in which the insolvent organization is a party in any court in this State shall be stayed 180 days from the date an order of liquidation, rehabilitation, or conservation is final to permit proper legal action by the Association on any matters germane to its powers or duties. As to a judgment under any decision, order, verdict, or finding based on default the Association may apply to have such judgment set aside by the same court that made such judgment and must be permitted to defend against such suit on the merits.
(Source: P.A. 96-1450, eff. 8-20-10.)

(215 ILCS 125/6-19) (from Ch. 111 1/2, par. 1418.19)
Sec. 6-19. Prohibited Advertisement of Action of the Health Maintenance Organization Guaranty Association in solicitation of enrollees. No person, including an organization, agent or affiliate of an organization shall make, publish, disseminate, circulate, or place before the public, or cause directly or indirectly, to be made, published, disseminated, circulated or placed before the public, in any newspaper, magazine or other publication, or in the form of a notice, circular, pamphlet, letter or poster, or over any radio station or television station, or in any other way, any advertisement, announcement or statement which uses the existence of the Health Maintenance Organization Guaranty Association of this State for the purpose of solicitation of enrollees in health care plans covered by this Article; provided, however, that this Section shall not apply to the Illinois Health Maintenance Organization Guaranty Association or any other entity which does not operate health care plans.
(Source: P.A. 85-20.)






215 ILCS 130/ - Limited Health Service Organization Act.

Article 1 - Short Title And Definitions

(215 ILCS 130/Art. 1 heading)

(215 ILCS 130/1001) (from Ch. 73, par. 1501-1)
Sec. 1001. Short Title. This Act may be cited as the Limited Health Service Organization Act.
(Source: P.A. 86-600.)

(215 ILCS 130/1002) (from Ch. 73, par. 1501-2)
Sec. 1002. Definitions. As used in this Act, unless the context otherwise requires, the following terms shall have the meanings ascribed to them:
"Advertisement" means any printed or published material, audiovisual material and descriptive literature of the limited health care plan used in direct mail, newspapers, magazines, radio scripts, television scripts, billboards and similar displays; and any descriptive literature or sales aids of all kinds disseminated by a representative of the limited health care plan for presentation to the public including, but not limited to, circulars, leaflets, booklets, depictions, illustrations, form letters and prepared sales presentations.
"Copayment" means the amount that an enrollee must pay in order to receive a specific service that is not fully prepaid.
"Director" means the Director of Insurance.
"Enrollee" means an individual who has been enrolled in a limited health care plan.
"Evidence of coverage" means any certificate, agreement or contract issued to an enrollee setting out the coverage to which that enrollee is entitled in exchange for a per capita prepaid sum.
"Group contract" means a contract for limited health services which by its terms limits eligibility to members of a specified group.
"In-plan covered services" means covered limited health services obtained from providers who are employed by, under contract with, referred by, or otherwise affiliated with the LHSO and emergency services.
"Limited health care plan" means any arrangement whereby an organization undertakes to provide or arrange for and, pay for or reimburse the cost of any limited health services from providers selected by the limited health service organization and such arrangement consists of arranging for or the provision of such limited health services on a per capita prepaid basis, as distinguished from mere indemnification against the cost of such limited services on a per capita prepaid basis through insurance except as otherwise provided under Section 3009.
"Limited health service" means ambulance care services, dental care services, vision care services, pharmaceutical services, clinical laboratory services, and podiatric care services. Limited health service shall not include hospital, medical, surgical or emergency services except when those services are essential to the delivery of the limited health service. Essential hospital, medical, surgical, or emergency services shall be covered unless specifically excluded.
"Limited health service organization" (LHSO) means any organization formed under the laws of this or another state to provide or arrange for one or more limited health care plans under a system which causes any part of the risk of limited health care delivery to be borne by the organization or its providers.
"Net worth" means admitted assets, as defined in Section 1003 of this Act, minus liabilities.
"Organization" means any insurance company or other corporation organized under the laws of this or another state for the purpose of operating one or more limited health care plans and doing no business other than that of a health maintenance organization or a limited health service organization or an insurance company. Organization does not include (1) any entity otherwise authorized on the effective date of this Act pursuant to the laws of this State either to provide any limited health service on a prepayment basis or to indemnity for any limited health service; nor does it include (2) any provider or other entity when providing or arranging for the provision of limited health services pursuant to a contract with a limited health service organization or with any entity described in (1) of this definition.
"Out-of-plan covered services" means non-emergency, self-referred covered limited health services obtained from providers who are not otherwise employed by, under contract with, or otherwise affiliated with the LHSO or services obtained without a referral from providers who have contracted to provide limited health services to the enrollee on behalf of the limited health care plan.
"Point-of-service product" (POS) means a group contract that includes both in-plan covered services and out-of-plan covered services as well as a POS contract in which the risk for out-of-plan covered services is borne through reinsurance. This term does not apply to indemnity benefits offered through an LHSO that are underwritten in whole by a licensed insurance carrier and offered in conjunction with the LHSO benefit package.
"Provider" means any physician, dentist, health facility, or other person or institution which is duly licensed or otherwise authorized to deliver or furnish limited health services and also includes any other entity that arranges for the delivery or furnishing of limited health service.
"Per capita prepaid" means a basis of payment by which a fixed amount of money is prepaid per individual or any other enrollment unit to the limited health service organization or for limited health services which are provided during a definite time period regardless of the frequency or extent of the services rendered, except for copayments of a fixed amount by the limited health service organization.
"Subscriber" means the person whose employment or other status, except for family dependency, is the basis for entitlement to limited health services pursuant to a contract with an organization authorized to provide or arrange for such services under this Act.
"Uncovered expense" means the cost of limited health services that are the obligation of a limited health service organization for which an enrollee may be liable in the event of the insolvency of the organization. Costs incurred by a provider who has agreed in writing not to bill enrollees, except for permissible supplemental charges, shall be considered covered expenses.
(Source: P.A. 87-1079; 88-568, eff. 8-5-94; 88-667, eff. 9-16-94.)

(215 ILCS 130/1003) (from Ch. 73, par. 1501-3)
Sec. 1003. Definition of admitted assets. "Admitted assets" of a limited health service organization shall only include the admitted assets and investments authorized or permitted for health maintenance organizations by Sections 1-3 and 3-1 of the Health Maintenance Organization Act, as now or hereafter amended.
(Source: P.A. 86-600.)



Article 2 - Certificate Of Authority; General Corporate And Financial Requirements

(215 ILCS 130/Art. 2 heading)

(215 ILCS 130/2001) (from Ch. 73, par. 1502-1)
Sec. 2001. Certificate of authority; exception for corporate employee programs; applications; material modification of operation.
(a) No organization shall establish or operate a limited health service organization in this State without obtaining and maintaining a certificate of authority under this Act. No person other than an organization may lawfully establish or operate a limited health service organization in this State. This Act shall not apply to the establishment and operation of a limited health service organization exclusively providing or arranging for limited health services to employees of a corporate affiliate of such limited health service organization. This exclusion shall be available only to those limited health service organizations which require employee contributions which equal less than 50% of the total cost of the limited health care plan, with the remainder of the cost being paid by the corporate affiliate which is the employer of the participants in the plan.
(b) Any organization may apply to the Director for and obtain a certificate of authority to establish and operate a limited health service organization in compliance with this Act. A foreign corporation may qualify under this Act, subject to its obtaining and maintaining authorization to do business in this State as a foreign corporation.
(c) Each application for certificate of authority shall be filed in triplicate and verified by an officer or authorized representative of the applicant, shall be in a form prescribed by the Director, and shall set forth, without limiting what may be required by the Director, the following:
(1) A copy of the organization document.
(2) A copy of the bylaws, rules and regulations, or

similar document regulating the conduct of the internal affairs of the applicant.

(3) A list of the names, addresses, and official

positions of the persons who are to be responsible for the conduct of the affairs of the applicant; including but not limited to, all members of the board of directors, executive committee, the principal officers, and any person or entity owning or having the right to acquire 10% or more of the voting securities or subordinated debt of the applicant.

(4) A statement generally describing the application,

geographic area to be served, its facilities, personnel and the limited health service or services to be offered.

(5) A copy of the form of any contract made or be

made between the applicant and any providers regarding the provision of limited health services to enrollees.

(6) A copy of the form of any contract made, or to be

made between the applicant and any person listed in paragraph (3) of this subsection.

(7) A copy of the form of any contract made or to be

made between the applicant and any person, corporation, partnership or other entity for the performance on the applicant's behalf of any functions including, but not limited to, marketing, administration, enrollment, investment management and subcontracting for the provision of limited health services to enrollees.

(8) A copy of the form of any group contract which is

to be issued to employers, unions, trustees or other organizations and a copy of any form of evidence of coverage to be issued to any enrollee or subscriber and any advertising material.

(9) A copy of the applicant's most recent financial

statements audited by an independent certified public accountant. If the financial affairs of the applicant's parent company are audited by an independent certified public account, but those of the applicant are not, then a copy of the most recent audited financial statement of the applicant's parent, attached to which shall be consolidating financial statements of the parent including separate unaudited financial statements of the applicant, unless the Director determines that additional or more recent financial information is required for the proper administration of this Act.

(10) A copy of the applicant's financial plan,

including a 3 year projection of anticipated operating results, a statement of the sources of working capital and any other sources of funding and provisions for contingencies.

(11) A description of rate methodology.
(12) A description of the proposed method of

marketing.

(13) Except in the case of a foreign applicant

authorized to transact business in this State, a statement acknowledging that all lawful process in any legal action or proceeding against the applicant on a cause of action arising in this State is valid if served in accordance with Section 112 of the Illinois Insurance Code as now or hereafter amended.

(14) A description of the complaint procedures to be

established and maintained as required under Section 3002 of this Act.

(15) A description of the quality assessment and

utilization review procedures to be utilized by the applicant.

(16) The fee for filing an application for issuance

of a certificate of authority provided in Section 408 of the Illinois Insurance Code as now or hereafter amended.

(17) Such other information as the Director may

reasonably require to make the determinations required by this Act.

(Source: P.A. 86-600.)

(215 ILCS 130/2002) (from Ch. 73, par. 1502-2)
Sec. 2002. Issuance of certificate of authority.
(a) Issuance of a certificate of authority shall be granted if the following conditions are met:
(1) The requirements of subsection (c) of Section

2001 have been fulfilled.

(2) The persons responsible for conducting the

applicant's affairs are competent and trustworthy, possess good reputations and have had appropriate experience, training or education.

(3) The applicant has demonstrated the willingness

and potential ability to assure that such limited health service will be provided in a manner to insure both availability and accessibility of adequate personnel and facilities and in a manner enhancing availability, accessibility, and continuity of service.

(4) The applicant has arrangements for an ongoing

quality of health care assessment program concerning health care processes and outcomes.

(5) The applicant is financially responsible and may

reasonably be expected to meet its obligations to enrollees and to prospective enrollees. In making this determination, the Director shall consider:

(A) the financial soundness of the applicant's

arrangements for limited health services and the minimum standard rates, copayments and other patient charges used in connection therewith.

(B) the adequacy of working capital, other

sources of funding, and provisions for contingencies.

(6) The limited health care plan furnishes limited

health services on a prepaid basis, through insurance or otherwise, except to the extent of reasonable requirements for copayments of a fixed amount.

(7) The agreements with providers for the provision

of limited health services contain the provisions required by Section 2008 of this Act.

(8) Any deficiencies identified by the Director have

been corrected.

(b) No certificate of authority shall be issued if the initial minimum net worth of the applicant is less than $100,000. The initial net worth shall be provided in cash and securities in combination and form acceptable to the Director.
(Source: P.A. 86-600.)

(215 ILCS 130/2003) (from Ch. 73, par. 1502-3)
Sec. 2003. Powers of limited health service organizations. The powers of a limited health service organization include, but are not limited to the following:
(1) The purchase, lease, construction, renovation,

operation or maintenance of limited health service facilities and their ancillary equipment, and such property as may reasonably be required for its principal office or for such other purposes as may be necessary in the transaction of the business of the organization.

(2) The making of loans to a provider group under

contract with it and in furtherance of its program or the making of loans to a corporation or corporations under its control for the purpose of acquiring or constructing limited health service facilities or in furtherance of a program providing limited health services for enrollees.

(3) The furnishing of limited health services through

providers which are under contract with or employed by the limited health service organization.

(4) The contracting with any person for the

performance on its behalf of certain functions such as marketing, enrollment and administration.

(5) The contracting with an insurance company

licensed in this State, or with a hospital, medical, voluntary, dental, vision or pharmaceutical service corporation authorized to do business in this State, for the provision of insurance, indemnity or reimbursement against the cost of limited health service provided by the limited health service organization.

(6) Rendering services related to the functions

involved in the operation of its limited health service business including, but not limited to, providing limited health services, data processing, accounting, claims.

(7) Indemnity benefits covering out of area or

emergency services directly related to the provision of limited health service.

(8) The offering of point-of-service products as

authorized under Section 3009.

(9) Any other business activity reasonably

complementary or supplementary to its limited health service business to the extent approved by the Director.

(Source: P.A. 97-813, eff. 7-13-12.)

(215 ILCS 130/2004) (from Ch. 73, par. 1502-4)
Sec. 2004. Required minimum net worth; impairment.
(a) A limited health service organization issued a certificate of authority shall have and at all times maintain net worth of not less than the greater of:
(1) $50,000; or
(2) 2% of the organization's annual gross premium

income, up to a maximum of $500,000.

(b) A limited health service organization that has annual uncovered expenses in excess of $50,000, as reported on the most recent annual financial statement filed with the Director, shall maintain additional net worth equal to 25% of such uncovered expenses in excess of $50,000 in addition to the net worth required by subsection (a), subject to the maximum net worth set forth in item (2) of subsection (a).
(c) A limited health service organization that has been approved by the Director to offer a POS contract shall have and at all times maintain net worth of not less than the greater of:
(1) $100,000 if the LHSO's expenditures for

out-of-plan covered services do not exceed 10% of its total limited health expenditure in any calendar quarter; or

(2) $100,000 plus an additional $10,000 for each

percentage point that the LHSO's expenditures for out-of-plan covered services exceeds 10% of its total limited health service expenditure in any calendar quarter up to $200,000; or

(3) the amount set forth in item (2) of subsection

(a).

(d) A deficiency in meeting amounts required in subsection (a), (b), or (c) shall require (1) filing with the Director a plan of correction of the deficiency, acceptable to the Director and (2) correction of the deficiency within a reasonable time, not to exceed 60 days unless an extension of time, not to exceed 60 additional days, is granted by the Director. Such a deficiency will be deemed an impairment, and failure to correct the deficiency in the prescribed time shall be grounds for suspension or revocation pursuant to subsection (h) of Section 4005 of this Act.
(e) Unless allowed by the Director, no limited health service organization, officer, director, trustee, producer or employee of such organization may renew, issue, or deliver, or cause to be renewed, issued or delivered, any evidence of coverage in this State, for which a premium is charged or collected, when the organization writing such coverage is insolvent or impaired, and the fact of such insolvency or impairment is known to the organization, officer, director, producer or employee of such organization. An organization is impaired when a deficiency exists in meeting the amounts required in subsection (a), (b), or (c) of this Section. However, the existence of an impairment does not prevent the issuance or renewal of any evidence of coverage when the enrollee exercises an option granted under the plan to obtain new, renewed or converted coverage. Any organization, officer, director, producer or employee of such organization violating this subsection shall be guilty of a Class A misdemeanor.
(Source: P.A. 87-1079; 88-667, eff. 9-16-94.)

(215 ILCS 130/2005) (from Ch. 73, par. 1502-5)
Sec. 2005. Claims liabilities.
(a) Every limited health service organization shall, at all times, maintain liabilities in an amount estimated in the aggregate to provide for the payment of all claims incurred and any due and unpaid provider capitation, whether reported or unreported, which are unpaid and for which such organization is or may be liable, and to provide for the expense of adjustment or settlement of such claims. Such liabilities shall be computed in accordance with regulations promulgated by the Director upon reasonable consideration of the ascertained experience and character of such business for the purpose of adequately protecting enrollees and securing the solvency of such organizations.
(b) Whenever the claim and claim expense experience of any such organization shows the liabilities calculated in accordance with such regulations to be inadequate, the Director may require such organization to maintain additional liabilities.
(Source: P.A. 86-600.)

(215 ILCS 130/2006) (from Ch. 73, par. 1502-6)
Sec. 2006. Statutory deposits.
(a) An organization subject to the provisions of this Act shall make and maintain with the Director, for the protection of enrollees of the organization, a deposit of securities that are in the form authorized under Section 2-6 of the Health Maintenance Organization Act having a fair market value equal to the minimum net worth required under subsection (a) of Section 2004. The amount on deposit shall remain as an admitted asset of the organization in the determination of its net worth. The Director may release the required deposit of securities required by this Section upon receipt of an order of a court having proper jurisdiction or upon: (i) certification by the organization that it has no outstanding enrollee creditors, enrollees, certificate holders, or enrollee obligations in effect and no plans to engage in the business of insurance as a limited health service organization; (ii) receipt of a lawful resolution of the organization's governing body effecting the surrender of its certificate of authority, articles of incorporation, or other organizational documents to their issuing governmental officer for voluntary or administrative dissolution; and (iii) receipt of the name and forwarding address for each of the final officers and directors of the organization, together with a plan of dissolution approved by the Director.
(b) An LHSO that offers a POS contract shall, in addition to the deposit required by subsection (a), deposit and maintain with the Director cash or securities that are authorized investments under Section 1003 having a fair market value equal to the greater of:
(1) $50,000 if the LHSO's expenditures for

out-of-plan covered services do not exceed 10% of its total limited health expenditures in any calendar quarter; or

(2) $100,000 if the LHSO's expenditures for

out-of-plan covered services exceeds 10% but are less than 20% of its total limited health services expenditure in any calendar quarter; or

(3) 120% of its current actual monthly out-of-plan

covered service claims expense plus incurred but not reported balances for out-of-plan covered services.

(c) The combined deposit amount required in subsections (a) and (b) shall not exceed $200,000.
(Source: P.A. 92-75, eff. 7-12-01.)

(215 ILCS 130/2007)
Sec. 2007. (Repealed).
(Source: P.A. 91-549, eff. 8-14-99. Repealed by P.A. 97-486, eff. 1-1-12.)

(215 ILCS 130/2008) (from Ch. 73, par. 1502-8)
Sec. 2008. Provider contracts.
(a) All contracts with providers or with entities which subcontract for the provision of limited health services to enrollees on a prepayment or other basis and any contract with any subcontractor thereof shall contain the following hold-harmless clause: "The provider agrees that in no event including, but not limited to, nonpayment by the organization of amounts due the provider under this contract, insolvency of the organization or any breach of this contract by the organization, shall the provider or its assignees or subcontractors have a right to seek any type of payment from, bill, charge, collect a deposit from or have any recourse against the enrollee, persons acting on the enrollee's behalf (other than the organization), the employer or group contractholder for services provided pursuant to this contract except for the payment of applicable copayments for services covered by the organization or fees for services not covered by the organization. The requirements of this clause shall survive any termination of this contract for services rendered prior to such termination, regardless of the cause of such termination. The organization's enrollees shall be third party beneficiaries of this clause. This clause supersedes any oral or written agreement now existing or hereafter entered into between the provider and the enrollee or persons acting on the enrollee's behalf (other than the organization).". To the extent that any provider or subcontractor's contract, fails to incorporate such provisions, such provisions shall be deemed incorporated into such contracts by operation of law.
(b) All provider and subcontractor contracts must contain provisions whereby the provider or subcontractor shall provide, arrange for or participate in the quality assessment programs mandated by this Act, unless the Department of Insurance certifies that such programs will be fully implemented without any participation or action from such contracting provider.
(c) The Director may promulgate rules requiring that provider contracts contain provisions concerning reasonable notices to be given between the parties and for the organization to provide reasonable notice to its enrollees and to the Director. Notice shall be given for such events as, but not limited to, termination of insurance protection, quality assessment or availability of medical area.
(Source: P.A. 86-600; 86-1408.)

(215 ILCS 130/2009) (from Ch. 73, par. 1502-9)
Sec. 2009. Subordinated indebtedness. An organization having a certificate of authority under this Act may borrow or assume a liability for the repayment of a sum of money upon a written agreement that the loan or advance with interest thereon not exceeding a reasonable rate shall be repaid only out of net worth of the organization in excess of such minimum net worth as is stipulated in and by the agreement. The agreement shall first be submitted to and approved by the appropriate authoritative body of the organization and the Director. Repayment of principal or payment of interest may be made only with the approval of the Director when he is satisfied that the financial condition of the organization warrants such action, but such approval may not be withheld if the organization shall have and submit satisfactory evidence of net worth of not less than the amount stipulated in the repayment of principal or interest payment clause of the agreement. No loan or advance made under this Section or interest accruing thereon shall form a part of the legal liabilities of the organization until authorized for payment by the Director, but until such authorization all statements published by the organization or filed with the Director shall show the amount thereof then remaining unpaid as a special surplus account. Nothing in this Section shall be construed to mean that an organization may not otherwise borrow money, but the amount so borrowed with accrued interest thereon shall be carried by the company as a liability.
(Source: P.A. 86-600.)



Article 3 - Delivery Of Services; Required Provisions And Marketing

(215 ILCS 130/Art. 3 heading)

(215 ILCS 130/3001) (from Ch. 73, par. 1503-1)
Sec. 3001. Description and securing of services. The limited health service organization shall issue to each subscriber or enrollee a group contract or evidence of coverage. Any such group contract or evidence of coverage shall provide for the rendering of limited health services as defined therein for a period of 12 months from the date of issuance; and shall provide that it shall be renewed from year to year unless there has been 31 days written notice of termination prior to the annual renewal of the contract by the subscriber, enrollee or the limited health service organization. The group contract, evidence of coverage and related material shall be delivered or issued for delivery to an enrollee within 30 days from the later of the effective date of coverage or the date on which the limited health service organization is notified of enrollment.
(Source: P.A. 86-600.)

(215 ILCS 130/3002) (from Ch. 73, par. 1503-2)
Sec. 3002. Complaint system. Every limited health service organization shall establish and maintain a complaint system providing reasonable procedures for resolving complaints initiated by enrollees. Nothing herein shall be construed to preclude an enrollee or a provider from filing a complaint with the Director or as limiting the Director's ability to investigate such complaints.
(Source: P.A. 86-600.)

(215 ILCS 130/3003) (from Ch. 73, par. 1503-3)
Sec. 3003. Department complaint handling procedure. (a) When a complaint is received by the Department of Insurance (Department) against a limited health service organization (respondent) or producer (respondent), the respondent shall be notified of the complaint. The Department in its notification shall specify the date when a report is to be received from the respondent, which shall be no later than 21 days after notification is sent to the respondent. A failure to reply by the date specified may be followed by a collect telephone call or collect telegram. Repeated instances of failing to reply by the date specified may result in further regulatory action.
(b) Contents of response or report.
(1) Each respondent shall supply adequate

documentation which explains all actions taken or not taken and which were the basis for the complaint.

(2) Documents necessary to support the respondent's

position and information requested by the Department, shall be furnished with the respondent's reply.

(3) The respondent's reply shall be duplicate, but

duplicate copies of supporting documents shall not be required.

(4) The respondent's reply shall include the name,

telephone number and address of the individual assigned to the complaint.

(5) The Department shall respect the confidentiality

of medical reports and other documents which by law are confidential. Any other information furnished by a respondent shall be marked "confidential" if the respondent does not wish it to be released to the complainant.

(c) Follow-up conclusion. Upon receipt of the respondent's report, the investigating deputy shall evaluate the material submitted; and
(1) advise the complainant of the action taken and

disposition of his complaint;

(2) pursue further investigation with respondent or

complainant; or

(3) refer the investigation report to the appropriate

unit within the Department of Insurance for further regulatory action.

(Source: P.A. 86-600.)

(215 ILCS 130/3004) (from Ch. 73, par. 1503-4)
Sec. 3004. Solicitations of enrollees. (a) Solicitations of enrollees by a limited health service organization authorized under this Act, or its representatives shall not be construed to be violative of any provisions of law relating to solicitation or advertising by health professionals. Nothing in this Section precludes a limited health service organization from providing to a particular potential enrollee the names of health providers. No limited health service organization, or representative thereof, may cause or knowingly permit the use of advertising which is untrue or misleading, solicitation which is untrue or misleading or any form of evidence of coverage which is deceptive. Limited health service organizations shall be subject to Section 143c or the Illinois Insurance Code as now or hereafter amended.
(b) If the Director finds that any advertisement of a plan has materially failed to comply with the provisions of this Act or the rules hereunder, the Director may, by order, require the plan to publish in the same or similar medium, an approved correction or retraction of any untrue, misleading or deceptive statement contained in the advertising and may prohibit such plan from publishing, distributing or allowing to be published or distributed on its behalf such advertisement or any new materially revised advertisement without first having filed a copy thereof with the Director 30 days prior to the publication or distribution thereof, or any shorter period specified in such order. An order issued under this Section shall be effective for 12 months from its issuance and may be renewed by order if the advertisements submitted under this Section indicate difficulties of voluntary compliance with the applicable provisions of this Act and the rules hereunder.
(Source: P.A. 86-600.)

(215 ILCS 130/3005) (from Ch. 73, par. 1503-5)
Sec. 3005. Producers. No person may apply, procure, solicit, negotiate, or place for others any evidence of coverage of a limited health service organization unless that person holds a valid limited insurance representative license or producers license to sell accident and health insurance policies pursuant to Article XXXI of the Illinois Insurance Code, as now and hereafter amended.
(Source: P.A. 86-600.)

(215 ILCS 130/3006) (from Ch. 73, par. 1503-6)
Sec. 3006. Changes in rate methodology and benefits; material modifications; addition of limited health services.
(a) A limited health service organization shall file with the Director prior to use, a notice of any change in rate methodology, charges or benefits and of any material modification of any matter or document furnished pursuant to Section 2001, together with such supporting documents as are necessary to fully explain the change or modification.
(1) Contract modifications described in paragraphs

(5) and (6) of subsection (c) of Section 2001 shall include all agreements between the organization and enrollees, providers, administrators of services and insurers of limited health services; also other material transactions or series of transactions, the total annual value of which exceeds the greater of $100,000 or 5% of net earned subscription revenue for the most current 12 month period as determined from filed financial statements.

(2) Contract modification for reinsurance. Any

agreement between the organization and an insurer shall be subject to the provisions of Article XI of the Illinois Insurance Code, as now or hereafter amended. All reinsurance agreements must be filed with the Director. Approval of the Director in required agreements must be filed. Approval of the director is required for all agreements except individual stop loss, aggregate excess, hospitalization benefits or out-of-area of the participating providers, unless 20% or more of the organization's total risk is reinsured, in which case all reinsurance agreements shall require approval.

(b) If a limited health service organization desires to add one or more additional limited health services, it shall file a notice with the Director and, at the same time, submit the information required by Section 2001 if different from that filed with the prepaid limited health service organization's application. Issuance of such an amended certificate of authority shall be subject to the conditions of Section 2002 of this Act.
(Source: P.A. 86-600.)

(215 ILCS 130/3007) (from Ch. 73, par. 1503-7)
Sec. 3007. Prior approval of policy forms.
(a) No limited health service organization shall issue or deliver, in this State, a group contract or evidence of coverage, attach an endorsement or rider thereto, incorporate by reference, bylaws or other matter therein or use an application blank in this State until the form and content of such group contract or evidence of coverage, endorsement, rider, bylaw or other matter incorporated by reference or application blank has been filed with and approved by the Director and, provided further, except that any such endorsement or rider which is to be attached to a group contract or evidence of coverage subsequent to the date the group contract or evidence of coverage is issued must be filed with, reviewed and approved by the Director prior to the date it is attached to a group contract or evidence of coverage issued or delivered in this State. The Director shall withhold approval of any such group contract, evidence of coverage, endorsement, rider, bylaw or other matter incorporated by reference or application blank if it contains provisions which may encourage misrepresentation or are unjust, unfair, inequitable, ambiguous, misleading, inconsistent, deceptive, contrary to law or to the public policy of this State, or contains exceptions and conditions that unreasonably or deceptively affect the risk purported to be assumed in the general coverage of the group contract or evidence of coverage. In all cases the Director shall approve or disapprove any such form within 60 days after submission unless the Director extends, by not more than an additional 30 days, the period within which he shall approve or disapprove any such form by giving written notice to the organization of such extension before expiration of the initial 60 day period. The Director shall withdraw his approval of a group contract or evidence of coverage, endorsement rider, bylaw or other matter incorporated by reference or application blank if he subsequently determines that such group contract or evidence of coverage, endorsement, rider, bylaw, other matter incorporated by reference or application blank is misrepresentative, unjust, unfair, unequitable, ambiguous, misleading, inconsistent, deceptive, contrary to law or public policy of this State, or contains exceptions or conditions which unreasonably or deceptively affect the risk purported to be assumed in the general coverage of the group contract or evidence of coverage.
(b) If a previously approved group contract or evidence of coverage, endorsement, rider, bylaw or other matter incorporated by reference or application blank is withdrawn from use, the Director shall serve upon the company an order of withdrawal of use, either personally or by mail, and if by mail, such service shall be completed if such notice is deposited in the post office, postage prepaid, addressed to the limited health service organization's last known address specified in the records of the Department of Insurance. The order of withdrawal of use shall take effect 30 days from the date of mailing, but shall be stayed if within the 30 day period a written request for hearing is filed with the Director. Such hearing shall be held at such time and place as designated in the order given by the Director. The hearing may be held either in the City of Springfield, the City of Chicago or in the county where the principal business address of the limited health service organization is located. The action of the Director in disapproving or withdrawing such form shall be subject to judicial review under the Administrative Review Law, as now or hereafter amended.
(Source: P.A. 86-600.)

(215 ILCS 130/3008) (from Ch. 73, par. 1503-8)
Sec. 3008. Evidence of coverage. (a) Every subscriber shall be issued an evidence of coverage, which shall contain a clear and complete statement of:
(1) The limited health services to which each

enrollee is entitled.

(2) Eligibility requirements indicating the

conditions which must be met to enroll in a limited health care plan.

(3) Any limitation of the services or benefits to be

provided, and exclusions, including any copayment, or other charges.

(4) The terms or conditions upon which coverage may

be cancelled or otherwise terminated.

(5) Where and in what manner information is available

as to where and how services may be obtained.

(6) The method for resolving complaints.
(b) Any amendment to the evidence of coverage may be provided to the subscriber in a separate document.
(Source: P.A. 86-600.)

(215 ILCS 130/3009) (from Ch. 73, par. 1503-9)
Sec. 3009. Point-of-service limited health service contracts.
(a) An LHSO that offers a POS contract:
(1) shall include as in-plan covered services all

services required by law to be provided by an LHSO;

(2) shall provide incentives, which shall include

financial incentives, for enrollees to use in-plan covered services;

(3) shall not offer services out-of-plan without

providing those services on an in-plan basis;

(4) may limit or exclude specific types of services

from coverage when obtained out-of-plan;

(5) may include annual out-of-pocket limits and

lifetime maximum benefits allowances for out-of-plan services that are separate from any limits or allowances applied to in-plan services;

(6) shall include an annual maximum benefit allowance

not to exceed $2,500 per year that is separate from any limits or allowances applied to in-plan services;

(7) may limit the groups to which a POS product is

offered, however, if a POS product is offered to a group, then it must be offered to all eligible members of that group, when an LHSO provider is available;

(8) shall not consider emergency services, authorized

referral services, or non-routine services obtained out of the service area to be POS services; and

(9) may treat as out-of-plan services those services

that an enrollee obtains from a participating provider, but for which the proper authorization was not given by the LHSO.

(b) An LHSO offering a POS contract shall be subject to the following limitations:
(1) The LHSO shall not expend in any calendar quarter

more than 20% of its total limited health services expenditures for all its members for out-of-plan covered services.

(2) If the amount specified in paragraph (1) is

exceeded by 2% in a quarter, the LHSO shall effect compliance with paragraph (1) by the end of the following quarter.

(3) If compliance with the amount specified in

paragraph (1) is not demonstrated in the LHSO's next quarterly report, the LHSO may not offer the POS contract to new groups or include the POS option in the renewal of an existing group until compliance with the amount specified in paragraph (1) is demonstrated or otherwise allowed by the Director.

(4) Any LHSO failing, without just cause, to comply

with the provisions of this subsection shall be required, after notice and hearing, to pay a penalty of $250 for each day out of compliance, to be recovered by the Director of Insurance. Any penalty recovered shall be paid into the General Revenue Fund. The Director may reduce the penalty if the LHSO demonstrates to the Director that the imposition of the penalty would constitute a financial hardship to the LHSO.

(c) Any LHSO that offers a POS product shall:
(1) File a quarterly financial statement detailing

compliance with the requirements of subsection (b).

(2) Track out-of-plan POS utilization separately from

in-plan or non-POS out-of-plan emergency care, referral care, and urgent care out of the service area utilization.

(3) Record out-of-plan utilization in a manner that

will permit such utilization and cost reporting as the Director may, by regulation, require.

(4) Demonstrate to the Director's satisfaction that

the LHSO has the fiscal, administrative, and marketing capacity to control its POS enrollment, utilization, and costs so as not to jeopardize the financial security of the LHSO.

(5) Maintain the deposit required by subsection (b)

of Section 2006 in addition to any other deposit required under this Act.

(d) An LHSO shall not issue a POS contract until it has filed and had approved by the Director a plan to comply with the provisions of this Section. The compliance plan shall at a minimum include provisions demonstrating that the LHSO will do all of the following:
(1) Design the benefit levels and conditions of

coverage for in-plan covered services and out-of-plan covered services as required by this Article.

(2) Provide or arrange for the provision of adequate

systems to:

(A) process and pay claims for all out-of-plan

covered services;

(B) meet the requirements for a POS contract set

forth in this Section and any additional requirements that may be set forth by the Director; and

(C) generate accurate data and financial and

regulatory reports on a timely basis so that the Department can evaluate the LHSO's experience with the POS contract and monitor compliance with POS contract provisions.

(3) Comply initially and on an ongoing basis with the

requirements of subsections (b) and (c).

(e) A limited health service organization that offers a POS contract must comply with Sections 356w and 356x of the Illinois Insurance Code.
(Source: P.A. 90-741, eff. 1-1-99.)

(215 ILCS 130/3010)
Sec. 3010. Purchase of ophthalmic goods or services. An organization may not require a provider, as a condition of participation in the organization's limited health care plan, to purchase ophthalmic goods or services, including but not limited to eyeglass frames, in a quantity or dollar amount in excess of the quantity or dollar amount an enrollee purchases under the terms of the limited health care plan.
(Source: P.A. 93-1077, eff. 1-18-05.)



Article 4 - General Provisions

(215 ILCS 130/Art. 4 heading)

(215 ILCS 130/4001) (from Ch. 73, par. 1504-1)
Sec. 4001. Applicability of Section 155 of the Illinois Insurance Code to limited health service organizations. Section 155 of the Illinois Insurance Code, as now or hereafter amended, shall apply to limited health service organizations; except that no actions shall be brought for an unreasonable delay in the settling of a claim if the delay is caused by the failure of the enrollee to execute a lien as requested by the health care plan.
(Source: P.A. 86-600.)

(215 ILCS 130/4002) (from Ch. 73, par. 1504-2)
Sec. 4002. Health Maintenance Organization Act. Limited health service organizations shall be subject to the provisions of Sections 1-3 and 3-1 of the Health Maintenance Organization Act, as now or hereafter amended.
(Source: P.A. 86-600.)

(215 ILCS 130/4002.1)
Sec. 4002.1. Woman's health care provider. Limited health service organizations are subject to the provisions of Section 356r of the Illinois Insurance Code.
(Source: P.A. 89-514, eff. 7-17-96.)

(215 ILCS 130/4002.5)
Sec. 4002.5. Illinois Health Insurance Portability and Accountability Act. The provisions of this Act are subject to the Illinois Health Insurance Portability and Accountability Act as provided in Section 15 of that Act.
(Source: P.A. 90-30, eff. 7-1-97.)

(215 ILCS 130/4002.6)
Sec. 4002.6. Managed Care Reform and Patient Rights Act. Except for health care plans offering only dental services or only vision services, limited health service organizations are subject to the provisions of the Managed Care Reform and Patient Rights Act.
(Source: P.A. 91-617, eff. 1-1-00.)

(215 ILCS 130/4003) (from Ch. 73, par. 1504-3)
Sec. 4003. Illinois Insurance Code provisions. Limited health service organizations shall be subject to the provisions of Sections 133, 134, 136, 137, 139, 140, 141.1, 141.2, 141.3, 143, 143c, 147, 148, 149, 151, 152, 153, 154, 154.5, 154.6, 154.7, 154.8, 155.04, 155.37, 355.2, 355.3, 355b, 356v, 356z.10, 356z.21, 356z.22, 356z.25, 368a, 401, 401.1, 402, 403, 403A, 408, 408.2, 409, 412, 444, and 444.1 and Articles IIA, VIII 1/2, XII, XII 1/2, XIII, XIII 1/2, XXV, and XXVI of the Illinois Insurance Code. For purposes of the Illinois Insurance Code, except for Sections 444 and 444.1 and Articles XIII and XIII 1/2, limited health service organizations in the following categories are deemed to be domestic companies:
(1) a corporation under the laws of this State; or
(2) a corporation organized under the laws of another

state, 30% or more of the enrollees of which are residents of this State, except a corporation subject to substantially the same requirements in its state of organization as is a domestic company under Article VIII 1/2 of the Illinois Insurance Code.

(Source: P.A. 100-24, eff. 7-18-17; 100-138, eff. 8-18-17; 100-201, eff. 8-18-17.)

(215 ILCS 130/4004) (from Ch. 73, par. 1504-4)
Sec. 4004. Examination of affairs and quality of services by the Director; books and records.
(a) The Director shall have, with respect to limited health service organizations, the powers of examination conferred upon him pursuant to Sections 132 through 132.7 of the Illinois Insurance Code. The Director shall make an examination concerning the quality of limited health services of any limited health service organization and providers with whom the organization has contracts, agreements, or other arrangements pursuant to its limited health care plan as often as he deems it necessary for the protection of the interests of the people of this State. The cost of any examination shall be paid by the limited health service organization being examined.
(b) Every limited health service organization and provider shall submit its books and records relating to the limited health care plan to examination and in every way facilitate it. For the purpose of examination, the Director may administer an oath to and examine the officers, agents, employees, and producers of the limited health service organization and the principals of providers concerning their business.
(Source: P.A. 89-97, eff. 7-7-95.)

(215 ILCS 130/4005) (from Ch. 73, par. 1504-5)
Sec. 4005. Suspension or revocation or denial of certification of authority. (a) The Director may suspend or revoke any certificate of authority issued to a limited health service organization under this Act or deny an application for a certificate of authority if he finds:
(1) That the limited health service organization is

operating significantly in contravention of its basic organizational document, its health care plan or in a manner contrary to that described in any information submitted under Sections 2001 or 3006.

(2) The limited health service organization issues

contracts or evidences of coverage or uses a schedule of charges for health care services which do not comply with the requirements of Sections 2001 or 3006.

(3) The limited health care plan does not provide or

arrange for limited health services.

(4) That the limited health service organization has

failed to meet the requirements for issuance of a certificate of authority as set forth in Section 2002.

(5) That the limited health service organization is

unable to fulfill its obligation to furnish limited health services as required under its limited health care plan.

(6) The limited health service organization is no

longer financially responsible and may reasonably be expected to be unable to meet its obligations to enrollees or prospective enrollees.

(7) The limited health service organization, or any

person on its behalf, has advertised or merchandised its services in an untrue, misrepresentative, misleading, deceptive or unfair manner.

(8) The continued operation of the limited health

service organization would be hazardous to its enrollees.

(9) The limited health service organization has

neglected to correct, within the time prescribed by subsection (c) of Section 2004, any deficiency occurring due to such organization's prescribed minimum net worth.

(10) The limited health service organization has

otherwise failed to substantially comply with this Act.

(b) When the certificate of authority of a limited health service organization is revoked, such organization shall proceed, immediately following the effective date of the order of revocation, to wind up its affairs and shall conduct no further business except as may be essential to the orderly conclusion of the affairs of such organization. The Director may permit such further operation of the organization as he may find to be in the best interest of enrollees to the end that the enrollees will be afforded the greatest practical opportunity to obtain limited health services.
(Source: P.A. 86-600.)

(215 ILCS 130/4006) (from Ch. 73, par. 1504-6)
Sec. 4006. Supervision of rehabilitation, liquidation or conservation by the Director.
(a) For purposes of the rehabilitation, liquidation or conservation of a limited health service organization, the operation of a limited health service organization in this State constitutes a form of insurance protection which should be governed by the same provisions governing the rehabilitation, liquidation or conservation of insurance companies. Any rehabilitation, liquidation or conservation of a limited health service organization shall be based upon the grounds set forth in and subject to the provisions of the laws of this State regarding the rehabilitation, liquidation or conservation of an insurance company and shall be conducted under the supervision of the Director. Insolvency, as a ground for rehabilitation, liquidation or conservation of a limited health service organization, shall be recognized when a limited health service organization cannot be expected to satisfy its financial obligations when such obligations are to become due or when the limited health service organization has neglected to correct, within the time prescribed by subsection (c) of Section 2004, a deficiency occurring due to such organization's prescribed minimum net worth being impaired. For purpose of determining the priority of distribution of general assets, claims of enrollees and enrollees' beneficiaries shall have the same priority as established by Section 205 of the Illinois Insurance Code, for policyholders and beneficiaries of insureds of insurance companies. If an enrollee is liable to any provider for services provided pursuant to and covered by the limited health care plan, that liability shall have the status of an enrollee claim for distribution of general assets.
Any provider who is obligated by statute or agreement to hold enrollees harmless from liability for services provided pursuant to and covered by a limited health care plan shall have a priority of distribution of the general assets immediately following that of enrollees and enrollees' beneficiaries as described herein, and immediately preceding the priority of distribution described in paragraph (e) of subsection (1) of Section 205 of the Illinois Insurance Code.
(b) For purposes of Articles XIII and XIII 1/2 of the Illinois Insurance Code, organizations in the following categories shall be deemed to be a domestic company and a domiciliary company:
(1) a corporation organized under the laws of this

State; or

(2) a corporation organized under the laws of another

state, 20% or more of the enrollees of which are residents of this State, except where such a corporation is, in its state of incorporation, subject to rehabilitation, liquidation and conservation under the laws relating to insurance companies.

(Source: P.A. 100-201, eff. 8-18-17.)

(215 ILCS 130/4007) (from Ch. 73, par. 1504-7)
Sec. 4007. Rules and regulations. (a) The Director may promulgate reasonable rules and regulations as are necessary and proper to establish specific standards, including standards for the full and fair disclosure of limited health services provided by group contracts and evidences of coverage, which may cover, but shall not be limited to:
(1) Coordination of benefits.
(2) Conversion.
(3) Cancellation and termination.
(b) The Director may promulgate reasonable rules and regulations as are necessary and proper to otherwise carry out the provisions of this Act.
(Source: P.A. 86-600.)

(215 ILCS 130/4008) (from Ch. 73, par. 1504-8)
Sec. 4008. Grounds for denial, suspension or revocation of certificate of authority under Administrative Review Law. (a) When the Director has cause to believe that grounds for the denial of an application for a certificate of authority exist or that grounds for the suspension or revocation of a certificate of authority exist, he shall issue an order to the organization or applicant stating the grounds upon which the suspension, revocation or denial is based. The order shall be sent to the organization or applicant by certified or registered mail. The organization or applicant may in writing request a hearing within 30 days from the date of mailing of the order. If no written request is made, the order shall be final upon the expiration of said 30 days.
(b) If the organization or applicant requests a hearing pursuant to this Section the Director shall issue a written notice of hearing sent to the organization or applicant by certified or registered mail stating:
(1) A specific time for the hearing, which may not be

less than 20 nor more than 30 days after mailing of the notice of hearing.

(2) A specific place for the hearing, which may be

either in the City of Springfield or in the county where the organization's or applicant's principal place of business is located.

(c) After such hearing, or upon the failure of the limited health service organization to appear at such hearing, the Director shall take action as is deemed advisable on written findings which shall be mailed to the organization or applicant. The action of the Director shall be subject to review under the Administrative Review Law, as now or hereafter amended.
(Source: P.A. 86-600.)

(215 ILCS 130/4009) (from Ch. 73, par. 1504-9)
Sec. 4009. Violations; cease and desist order; corrective orders. (a) Any organization which violates this Act shall be guilty of a Class B misdemeanor.
(b) The Director may issue to any organization subject to this Act, a cease and desist order as provided in Article XXIV of the Illinois Insurance Code, as now or hereafter amended.
(c) The Director may issue corrective orders to any organization subject to this Act, as provided in Article XII 1/2 of the Illinois Insurance Code, as now or hereafter amended.
(Source: P.A. 86-600.)






215 ILCS 132/ - Illinois Long-Term Care Partnership Program Act.

(215 ILCS 132/1)
Sec. 1. Short title. This Act may be cited as the Illinois Long-Term Care Partnership Program Act.
(Source: P.A. 95-200, eff. 8-16-07.)

(215 ILCS 132/5)
Sec. 5. Findings. The General Assembly finds that our nation's current financing structure relies too heavily on individuals and families to bear the financial burden of long-term supportive services. The financial burden can be so large that, for many individuals, particularly those with moderate income, the only alternative is Medicaid, which requires spending down all assets in order to qualify to receive long-term care benefits.
The General Assembly declares that Medicare is not intended to cover the majority of long-term care expenses. Medicaid is the largest source of funding for long-term care in the United States, making the financing of long-term care costs a significant issue for both State and federal budgets. The growth in spending by the federal government and states for long-term care services through Medicaid will continue to increase as the American population ages.
The General Assembly finds that one solution to help address the spiraling Medicaid growth and encourage individuals to plan for their long-term care is the Long Term Care Partnership Program, a public-private partnership between states and private insurance companies. It is the intent of this program to reduce future Medicaid costs for long-term care by delaying or eliminating dependence on Medicaid by providing incentives for individuals to insure against the cost of providing for their long-term care needs. The program, including the treatment of assets for Medicaid eligibility and estate recovery, shall be structured and administered in accordance with federal law and applicable federal guidelines.
(Source: P.A. 95-200, eff. 8-16-07.)

(215 ILCS 132/10)
Sec. 10. Definitions. As used in this Act:
"Agency" means the Department of Healthcare and Family Services.
"Asset disregard" means, with respect to qualification for State Medicaid benefits, the disregard of any assets or resources in an amount equal to the insurance benefit payments that are made to or on the behalf of an individual who is a beneficiary under a qualified long-term care insurance partnership policy.
"Department" means the Department of Financial and Professional Regulation.
"Medicaid" means the federal medical assistance program established under Title XIX of the Social Security Act.
"Qualified long-term care insurance partnership policy" means a policy that meets all of the following requirements:
(1) it covers an insured who was a resident of

Illinois when coverage first became effective under the policy;

(2) it is a qualified long-term care insurance

policy as defined in Section 7702B(b) of the Internal Revenue Code of 1986 issued not earlier than the effective date of the State plan amendment;

(3) it meets the model regulations and requirements

of the National Association of Insurance Commissioners model specified in paragraph (5) of Title VI, Section 6021 of the federal Deficit Reduction Act of 2005, and the Director of the Division of Insurance of the Department certifies it as meeting these requirements; and

(4) if the policy is sold to an individual who:
(A) has not attained age 61 as of the date of

purchase, the policy provides compound annual inflation protection;

(B) has attained age 61 but has not attained age

76 as of such date, the policy provides some level of inflation protection; or

(C) has attained age 76 as of such date, the

policy may, but is not required to, provide some level of inflation protection.

"State plan amendment" means a State Medicaid plan amendment made to the federal Department of Health and Human Services that provides for the disregard of any assets or resources in an amount equal to the insurance benefit payments that are made to or on the behalf of an individual who is a beneficiary under a qualified long-term care insurance partnership policy.
(Source: P.A. 95-200, eff. 8-16-07.)

(215 ILCS 132/15)
Sec. 15. Illinois Long-term Care Partnership Program.
(a) In accordance with Title VI, Section 6021 of the federal Deficit Reduction Act of 2005, there shall be established the Illinois Long-Term Care Partnership Program, to be administered by the Agency with the assistance of the Department to do the following:
(1) provide incentives for individuals to insure

against the costs of providing for their long-term care needs;

(2) provide a mechanism for individuals to qualify

for coverage of the cost of their long-term care needs under Medicaid without first being required to substantially exhaust their resources;

(3) provide counseling services to individuals

planning for their long-term care needs; and

(4) alleviate the financial burden on the State's

medical assistance program by encouraging the pursuit of private initiatives.

(b) The Agency shall:
(1) Within 180 days of the effective date of this

Act, or as soon thereafter as possible, make application to the federal Department of Health and Human Services for a State plan amendment to establish that, if an individual is a beneficiary of a long-term care partnership program certified policy, the total assets an individual owns and may retain under Medicaid and still qualify for benefits under Medicaid at the time the individual applies for long-term care benefits are increased by $1 for each $1 of benefit paid out under the individual's long-term care partnership program certified insurance policy.

(2) Provide information and technical assistance to

the Department on the Department's role in assuring that any individual who sells a qualified long-term care insurance partnership policy receives training and demonstrates evidence of an understanding of such policies and how they relate to other public and private coverage of long-term care.

(c) The Department may not impose any requirement affecting the terms or benefits of qualified long-term care partnership policies unless the Department imposes the requirement on all long-term care policies sold in Illinois without regard to whether the policy is covered under the partnership or is offered in connection with the partnership.
(d) The issuers of qualified long-term care partnership policies in Illinois shall provide regular reports to the Secretary of the federal Department of Health and Human Services, in accordance with federal regulation. Issuers of qualified long-term care partnership policies in Illinois shall provide appropriate reports to the Agency and to the Department as determined by those entities.
(Source: P.A. 95-200, eff. 8-16-07.)

(215 ILCS 132/20)
Sec. 20. Administration.
(a) The Agency and the Department are authorized to adopt regulations to implement the provisions of this Act and rules for its administration.
(b) The Agency and Department must comply with all federal rules developed in accordance with Title VI, Section 6021 of the federal Deficit Reduction Act of 2005, regarding data reporting, reciprocity with other states that develop long-term care insurance partnership programs, and any other matters, and shall have the authority to adopt regulations relative to the provisions of any federal rules and their administration.
(Source: P.A. 95-200, eff. 8-16-07.)

(215 ILCS 132/25)
Sec. 25. The Partnership for Long-Term Care Act is repealed.
(Source: P.A. 95-200, eff. 8-16-07.)

(215 ILCS 132/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 95-200, eff. 8-16-07.)



215 ILCS 134/ - Managed Care Reform and Patient Rights Act.

(215 ILCS 134/1)
Sec. 1. Short title. This Act may be cited as the Managed Care Reform and Patient Rights Act.
(Source: P.A. 91-617, eff. 1-1-00.)

(215 ILCS 134/5)
Sec. 5. Health care patient rights.
(a) The General Assembly finds that:
(1) A patient has the right to care consistent with

professional standards of practice to assure quality nursing and medical practices, to choose the participating physician responsible for coordinating his or her care, to receive information concerning his or her condition and proposed treatment, to refuse any treatment to the extent permitted by law, and to privacy and confidentiality of records except as otherwise provided by law.

(2) A patient has the right, regardless of source of

payment, to examine and to receive a reasonable explanation of his or her total bill for health care services rendered by his or her physician or other health care provider, including the itemized charges for specific health care services received. A physician or other health care provider has responsibility only for a reasonable explanation of those specific health care services provided by the health care provider.

(3) A patient has the right to timely prior notice of

the termination whenever a health care plan cancels or refuses to renew an enrollee's participation in the plan.

(4) A patient has the right to privacy and

confidentiality in health care. This right may be expressly waived in writing by the patient or the patient's guardian.

(5) An individual has the right to purchase any

health care services with that individual's own funds.

(b) Nothing in this Section shall preclude the health care plan from sharing information for plan quality assessment and improvement purposes as required by Section 80.
(Source: P.A. 91-617, eff. 1-1-00.)

(215 ILCS 134/10)
Sec. 10. Definitions.
"Adverse determination" means a determination by a health care plan under Section 45 or by a utilization review program under Section 85 that a health care service is not medically necessary.
"Clinical peer" means a health care professional who is in the same profession and the same or similar specialty as the health care provider who typically manages the medical condition, procedures, or treatment under review.
"Department" means the Department of Insurance.
"Emergency medical condition" means a medical condition manifesting itself by acute symptoms of sufficient severity (including, but not limited to, severe pain) such that a prudent layperson, who possesses an average knowledge of health and medicine, could reasonably expect the absence of immediate medical attention to result in:
(1) placing the health of the individual (or, with

respect to a pregnant woman, the health of the woman or her unborn child) in serious jeopardy;

(2) serious impairment to bodily functions; or
(3) serious dysfunction of any bodily organ or part.
"Emergency medical screening examination" means a medical screening examination and evaluation by a physician licensed to practice medicine in all its branches, or to the extent permitted by applicable laws, by other appropriately licensed personnel under the supervision of or in collaboration with a physician licensed to practice medicine in all its branches to determine whether the need for emergency services exists.
"Emergency services" means, with respect to an enrollee of a health care plan, transportation services, including but not limited to ambulance services, and covered inpatient and outpatient hospital services furnished by a provider qualified to furnish those services that are needed to evaluate or stabilize an emergency medical condition. "Emergency services" does not refer to post-stabilization medical services.
"Enrollee" means any person and his or her dependents enrolled in or covered by a health care plan.
"Health care plan" means a plan, including, but not limited to, a health maintenance organization, a managed care community network as defined in the Illinois Public Aid Code, or an accountable care entity as defined in the Illinois Public Aid Code that receives capitated payments to cover medical services from the Department of Healthcare and Family Services, that establishes, operates, or maintains a network of health care providers that has entered into an agreement with the plan to provide health care services to enrollees to whom the plan has the ultimate obligation to arrange for the provision of or payment for services through organizational arrangements for ongoing quality assurance, utilization review programs, or dispute resolution. Nothing in this definition shall be construed to mean that an independent practice association or a physician hospital organization that subcontracts with a health care plan is, for purposes of that subcontract, a health care plan.
For purposes of this definition, "health care plan" shall not include the following:
(1) indemnity health insurance policies including

those using a contracted provider network;

(2) health care plans that offer only dental or only

vision coverage;

(3) preferred provider administrators, as defined in

Section 370g(g) of the Illinois Insurance Code;

(4) employee or employer self-insured health benefit

plans under the federal Employee Retirement Income Security Act of 1974;

(5) health care provided pursuant to the Workers'

Compensation Act or the Workers' Occupational Diseases Act; and

(6) not-for-profit voluntary health services plans

with health maintenance organization authority in existence as of January 1, 1999 that are affiliated with a union and that only extend coverage to union members and their dependents.

"Health care professional" means a physician, a registered professional nurse, or other individual appropriately licensed or registered to provide health care services.
"Health care provider" means any physician, hospital facility, facility licensed under the Nursing Home Care Act, long-term care facility as defined in Section 1-113 of the Nursing Home Care Act, or other person that is licensed or otherwise authorized to deliver health care services. Nothing in this Act shall be construed to define Independent Practice Associations or Physician-Hospital Organizations as health care providers.
"Health care services" means any services included in the furnishing to any individual of medical care, or the hospitalization incident to the furnishing of such care, as well as the furnishing to any person of any and all other services for the purpose of preventing, alleviating, curing, or healing human illness or injury including home health and pharmaceutical services and products.
"Medical director" means a physician licensed in any state to practice medicine in all its branches appointed by a health care plan.
"Person" means a corporation, association, partnership, limited liability company, sole proprietorship, or any other legal entity.
"Physician" means a person licensed under the Medical Practice Act of 1987.
"Post-stabilization medical services" means health care services provided to an enrollee that are furnished in a licensed hospital by a provider that is qualified to furnish such services, and determined to be medically necessary and directly related to the emergency medical condition following stabilization.
"Stabilization" means, with respect to an emergency medical condition, to provide such medical treatment of the condition as may be necessary to assure, within reasonable medical probability, that no material deterioration of the condition is likely to result.
"Utilization review" means the evaluation of the medical necessity, appropriateness, and efficiency of the use of health care services, procedures, and facilities.
"Utilization review program" means a program established by a person to perform utilization review.
(Source: P.A. 98-651, eff. 6-16-14; 98-841, eff. 8-1-14; 99-78, eff. 7-20-15.)

(215 ILCS 134/15)
Sec. 15. Provision of information.
(a) A health care plan shall provide annually to enrollees and prospective enrollees, upon request, a complete list of participating health care providers in the health care plan's service area and a description of the following terms of coverage:
(1) the service area;
(2) the covered benefits and services with all

exclusions, exceptions, and limitations;

(3) the pre-certification and other utilization

review procedures and requirements;

(4) a description of the process for the selection of

a primary care physician, any limitation on access to specialists, and the plan's standing referral policy;

(5) the emergency coverage and benefits, including

any restrictions on emergency care services;

(6) the out-of-area coverage and benefits, if any;
(7) the enrollee's financial responsibility for

copayments, deductibles, premiums, and any other out-of-pocket expenses;

(8) the provisions for continuity of treatment in the

event a health care provider's participation terminates during the course of an enrollee's treatment by that provider;

(9) the appeals process, forms, and time frames for

health care services appeals, complaints, and external independent reviews, administrative complaints, and utilization review complaints, including a phone number to call to receive more information from the health care plan concerning the appeals process; and

(10) a statement of all basic health care services

and all specific benefits and services mandated to be provided to enrollees by any State law or administrative rule.

(a-5) Without limiting the generality of subsection (a) of this Section, no qualified health plans shall be offered for sale directly to consumers through the health insurance marketplace operating in the State in accordance with Sections 1311 and 1321 of the federal Patient Protection and Affordable Care Act of 2010 (Public Law 111-148), as amended by the federal Health Care and Education Reconciliation Act of 2010 (Public Law 111-152), and any amendments thereto, or regulations or guidance issued thereunder (collectively, "the Federal Act"), unless, in addition to the information required under subsection (a) of this Section, the following information is available to the consumer at the time he or she is comparing health care plans and their premiums:
(1) With respect to prescription drug benefits, the

most recently published formulary where a consumer can view in one location covered prescription drugs; information on tiering and the cost-sharing structure for each tier; and information about how a consumer can obtain specific copayment amounts or coinsurance percentages for a specific qualified health plan before enrolling in that plan. This information shall clearly identify the qualified health plan to which it applies.

(2) The most recently published provider directory

where a consumer can view the provider network that applies to each qualified health plan and information about each provider, including location, contact information, specialty, medical group, if any, any institutional affiliation, and whether the provider is accepting new patients. The information shall clearly identify the qualified health plan to which it applies.

In the event of an inconsistency between any separate written disclosure statement and the enrollee contract or certificate, the terms of the enrollee contract or certificate shall control.
(b) Upon written request, a health care plan shall provide to enrollees a description of the financial relationships between the health care plan and any health care provider and, if requested, the percentage of copayments, deductibles, and total premiums spent on healthcare related expenses and the percentage of copayments, deductibles, and total premiums spent on other expenses, including administrative expenses, except that no health care plan shall be required to disclose specific provider reimbursement.
(c) A participating health care provider shall provide all of the following, where applicable, to enrollees upon request:
(1) Information related to the health care provider's

educational background, experience, training, specialty, and board certification, if applicable.

(2) The names of licensed facilities on the provider

panel where the health care provider presently has privileges for the treatment, illness, or procedure that is the subject of the request.

(3) Information regarding the health care provider's

participation in continuing education programs and compliance with any licensure, certification, or registration requirements, if applicable.

(d) A health care plan shall provide the information required to be disclosed under this Act upon enrollment and annually thereafter in a legible and understandable format. The Department shall promulgate rules to establish the format based, to the extent practical, on the standards developed for supplemental insurance coverage under Title XVIII of the federal Social Security Act as a guide, so that a person can compare the attributes of the various health care plans.
(e) The written disclosure requirements of this Section may be met by disclosure to one enrollee in a household.
(f) Each issuer of qualified health plans for sale directly to consumers through the health insurance marketplace operating in the State shall make the information described in subsection (a) of this Section, for each qualified health plan that it offers, available and accessible to the general public on the company's Internet website and through other means for individuals without access to the Internet.
(g) The Department shall ensure that State-operated Internet websites, in addition to the Internet website for the health insurance marketplace established in this State in accordance with the Federal Act and its implementing regulations, prominently provide links to Internet-based materials and tools to help consumers be informed purchasers of health care plans.
(h) Nothing in this Section shall be interpreted or implemented in a manner not consistent with the Federal Act. This Section shall apply to all qualified health plans offered for sale directly to consumers through the health insurance marketplace operating in this State for any coverage year beginning on or after January 1, 2015.
(Source: P.A. 98-1035, eff. 8-25-14.)

(215 ILCS 134/20)
Sec. 20. Notice of nonrenewal or termination. A health care plan must give at least 60 days notice of nonrenewal or termination of a health care provider to the health care provider and to the enrollees served by the health care provider. The notice shall include a name and address to which an enrollee or health care provider may direct comments and concerns regarding the nonrenewal or termination. Immediate written notice may be provided without 60 days notice when a health care provider's license has been disciplined by a State licensing board.
(Source: P.A. 91-617, eff. 1-1-00.)

(215 ILCS 134/25)
Sec. 25. Transition of services.
(a) A health care plan shall provide for continuity of care for its enrollees as follows:
(1) If an enrollee's physician leaves the health care

plan's network of health care providers for reasons other than termination of a contract in situations involving imminent harm to a patient or a final disciplinary action by a State licensing board and the physician remains within the health care plan's service area, the health care plan shall permit the enrollee to continue an ongoing course of treatment with that physician during a transitional period:

(A) of 90 days from the date of the notice of

physician's termination from the health care plan to the enrollee of the physician's disaffiliation from the health care plan if the enrollee has an ongoing course of treatment; or

(B) if the enrollee has entered the third

trimester of pregnancy at the time of the physician's disaffiliation, that includes the provision of post-partum care directly related to the delivery.

(2) Notwithstanding the provisions in item (1) of

this subsection, such care shall be authorized by the health care plan during the transitional period only if the physician agrees:

(A) to continue to accept reimbursement from the

health care plan at the rates applicable prior to the start of the transitional period;

(B) to adhere to the health care plan's quality

assurance requirements and to provide to the health care plan necessary medical information related to such care; and

(C) to otherwise adhere to the health care plan's

policies and procedures, including but not limited to procedures regarding referrals and obtaining preauthorizations for treatment.

(b) A health care plan shall provide for continuity of care for new enrollees as follows:
(1) If a new enrollee whose physician is not a member

of the health care plan's provider network, but is within the health care plan's service area, enrolls in the health care plan, the health care plan shall permit the enrollee to continue an ongoing course of treatment with the enrollee's current physician during a transitional period:

(A) of 90 days from the effective date of

enrollment if the enrollee has an ongoing course of treatment; or

(B) if the enrollee has entered the third

trimester of pregnancy at the effective date of enrollment, that includes the provision of post-partum care directly related to the delivery.

(2) If an enrollee elects to continue to receive care

from such physician pursuant to item (1) of this subsection, such care shall be authorized by the health care plan for the transitional period only if the physician agrees:

(A) to accept reimbursement from the health care

plan at rates established by the health care plan; such rates shall be the level of reimbursement applicable to similar physicians within the health care plan for such services;

(B) to adhere to the health care plan's quality

assurance requirements and to provide to the health care plan necessary medical information related to such care; and

(C) to otherwise adhere to the health care plan's

policies and procedures including, but not limited to procedures regarding referrals and obtaining preauthorization for treatment.

(c) In no event shall this Section be construed to require a health care plan to provide coverage for benefits not otherwise covered or to diminish or impair preexisting condition limitations contained in the enrollee's contract.
(Source: P.A. 91-617, eff. 7-1-00.)

(215 ILCS 134/30)
Sec. 30. Prohibitions.
(a) No health care plan or its subcontractors may prohibit or discourage health care providers by contract or policy from discussing any health care services and health care providers, utilization review and quality assurance policies, terms and conditions of plans and plan policy with enrollees, prospective enrollees, providers, or the public.
(b) No health care plan by contract, written policy, or procedure may permit or allow an individual or entity to dispense a different drug in place of the drug or brand of drug ordered or prescribed without the express permission of the person ordering or prescribing the drug, except as provided under Section 3.14 of the Illinois Food, Drug and Cosmetic Act.
(c) No health care plan or its subcontractors may by contract, written policy, procedure, or otherwise mandate or require an enrollee to substitute his or her participating primary care physician under the plan during inpatient hospitalization, such as with a hospitalist physician licensed to practice medicine in all its branches, without the agreement of that enrollee's participating primary care physician. "Participating primary care physician" for health care plans and subcontractors that do not require coordination of care by a primary care physician means the participating physician treating the patient. All health care plans shall inform enrollees of any policies, recommendations, or guidelines concerning the substitution of the enrollee's primary care physician when hospitalization is necessary in the manner set forth in subsections (d) and (e) of Section 15.
(d) Any violation of this Section shall be subject to the penalties under this Act.
(Source: P.A. 94-866, eff. 6-16-06.)

(215 ILCS 134/35)
Sec. 35. Medically appropriate health care protection.
(a) No health care plan or its subcontractors shall retaliate against a physician or other health care provider who advocates for appropriate health care services for patients.
(b) It is the public policy of the State of Illinois that a physician or any other health care provider be encouraged to advocate for medically appropriate health care services for his or her patients. For purposes of this Section, "to advocate for medically appropriate health care services" means to appeal a decision to deny payment for a health care service pursuant to the reasonable grievance or appeal procedure established by a health care plan or to protest a decision, policy, or practice that the physician or other health care provider, consistent with that degree of learning and skill ordinarily possessed by physicians or other health care providers practicing in the same or a similar locality and under similar circumstances, reasonably believes impairs the physician's or other health care provider's ability to provide appropriate health care services to his or her patients.
(c) This Section shall not be construed to prohibit a health care plan or its subcontractors from making a determination not to pay for a particular health care service or to prohibit a medical group, independent practice association, preferred provider organization, foundation, hospital medical staff, hospital governing body or health care plan from enforcing reasonable peer review or utilization review protocols or determining whether a physician or other health care provider has complied with those protocols.
(d) Nothing in this Section shall be construed to prohibit the governing body of a hospital or the hospital medical staff from taking disciplinary actions against a physician as authorized by law.
(e) Nothing in this Section shall be construed to prohibit the Department of Professional Regulation from taking disciplinary actions against a physician or other health care provider under the appropriate licensing Act.
(f) Any violation of this Section shall be subject to the penalties under this Act.
(Source: P.A. 91-617, eff. 1-1-00.)

(215 ILCS 134/40)
Sec. 40. Access to specialists.
(a) All health care plans that require each enrollee to select a health care provider for any purpose including coordination of care shall permit an enrollee to choose any available primary care physician licensed to practice medicine in all its branches participating in the health care plan for that purpose. The health care plan shall provide the enrollee with a choice of licensed health care providers who are accessible and qualified. Nothing in this Act shall be construed to prohibit a health care plan from requiring a health care provider to meet the health care plan's criteria in order to coordinate access to health care.
(b) A health care plan shall establish a procedure by which an enrollee who has a condition that requires ongoing care from a specialist physician or other health care provider may apply for a standing referral to a specialist physician or other health care provider if a referral to a specialist physician or other health care provider is required for coverage. The application shall be made to the enrollee's primary care physician. This procedure for a standing referral must specify the necessary criteria and conditions that must be met in order for an enrollee to obtain a standing referral. A standing referral shall be effective for the period necessary to provide the referred services or one year, except in the event of termination of a contract or policy in which case Section 25 on transition of services shall apply, if applicable. A primary care physician may renew and re-renew a standing referral.
(c) The enrollee may be required by the health care plan to select a specialist physician or other health care provider who has a referral arrangement with the enrollee's primary care physician or to select a new primary care physician who has a referral arrangement with the specialist physician or other health care provider chosen by the enrollee. If a health care plan requires an enrollee to select a new physician under this subsection, the health care plan must provide the enrollee with both options provided in this subsection. When a participating specialist with a referral arrangement is not available, the primary care physician, in consultation with the enrollee, shall arrange for the enrollee to have access to a qualified participating health care provider, and the enrollee shall be allowed to stay with his or her primary care physician. If a secondary referral is necessary, the specialist physician or other health care provider shall advise the primary care physician. The primary care physician shall be responsible for making the secondary referral. In addition, the health care plan shall require the specialist physician or other health care provider to provide regular updates to the enrollee's primary care physician.
(d) When the type of specialist physician or other health care provider needed to provide ongoing care for a specific condition is not represented in the health care plan's provider network, the primary care physician shall arrange for the enrollee to have access to a qualified non-participating health care provider within a reasonable distance and travel time at no additional cost beyond what the enrollee would otherwise pay for services received within the network. The referring physician shall notify the plan when a referral is made outside the network.
(e) The enrollee's primary care physician shall remain responsible for coordinating the care of an enrollee who has received a standing referral to a specialist physician or other health care provider. If a secondary referral is necessary, the specialist physician or other health care provider shall advise the primary care physician. The primary care physician shall be responsible for making the secondary referral. In addition, the health care plan shall require the specialist physician or other health care provider to provide regular updates to the enrollee's primary care physician.
(f) If an enrollee's application for any referral is denied, an enrollee may appeal the decision through the health care plan's external independent review process as provided by the Illinois Health Carrier External Review Act.
(g) Nothing in this Act shall be construed to require an enrollee to select a new primary care physician when no referral arrangement exists between the enrollee's primary care physician and the specialist selected by the enrollee and when the enrollee has a long-standing relationship with his or her primary care physician.
(h) In promulgating rules to implement this Act, the Department shall define "standing referral" and "ongoing course of treatment".
(Source: P.A. 96-857, eff. 7-1-10.)

(215 ILCS 134/43)
Sec. 43. Utilization of health care facilities.
(a) A health care plan must provide its enrollees with a description of their rights and responsibilities in obtaining referrals to and making appropriate use of health care facilities when access to their primary care physician is not readily available.
(b) Nothing in this Section is intended to affect the rights of enrollees or relieve a health care plan of its responsibilities with respect to the provision of and coverage of emergency services or treatment of an emergency medical condition, as those terms are defined by this Act, and as those responsibilities and rights are otherwise provided under this Act, especially Section 65 of this Act.
(Source: P.A. 93-540, eff. 8-18-03.)

(215 ILCS 134/45)
Sec. 45. Health care services appeals, complaints, and external independent reviews.
(a) A health care plan shall establish and maintain an appeals procedure as outlined in this Act. Compliance with this Act's appeals procedures shall satisfy a health care plan's obligation to provide appeal procedures under any other State law or rules. All appeals of a health care plan's administrative determinations and complaints regarding its administrative decisions shall be handled as required under Section 50.
(b) When an appeal concerns a decision or action by a health care plan, its employees, or its subcontractors that relates to (i) health care services, including, but not limited to, procedures or treatments, for an enrollee with an ongoing course of treatment ordered by a health care provider, the denial of which could significantly increase the risk to an enrollee's health, or (ii) a treatment referral, service, procedure, or other health care service, the denial of which could significantly increase the risk to an enrollee's health, the health care plan must allow for the filing of an appeal either orally or in writing. Upon submission of the appeal, a health care plan must notify the party filing the appeal, as soon as possible, but in no event more than 24 hours after the submission of the appeal, of all information that the plan requires to evaluate the appeal. The health care plan shall render a decision on the appeal within 24 hours after receipt of the required information. The health care plan shall notify the party filing the appeal and the enrollee, enrollee's primary care physician, and any health care provider who recommended the health care service involved in the appeal of its decision orally followed-up by a written notice of the determination.
(c) For all appeals related to health care services including, but not limited to, procedures or treatments for an enrollee and not covered by subsection (b) above, the health care plan shall establish a procedure for the filing of such appeals. Upon submission of an appeal under this subsection, a health care plan must notify the party filing an appeal, within 3 business days, of all information that the plan requires to evaluate the appeal. The health care plan shall render a decision on the appeal within 15 business days after receipt of the required information. The health care plan shall notify the party filing the appeal, the enrollee, the enrollee's primary care physician, and any health care provider who recommended the health care service involved in the appeal orally of its decision followed-up by a written notice of the determination.
(d) An appeal under subsection (b) or (c) may be filed by the enrollee, the enrollee's designee or guardian, the enrollee's primary care physician, or the enrollee's health care provider. A health care plan shall designate a clinical peer to review appeals, because these appeals pertain to medical or clinical matters and such an appeal must be reviewed by an appropriate health care professional. No one reviewing an appeal may have had any involvement in the initial determination that is the subject of the appeal. The written notice of determination required under subsections (b) and (c) shall include (i) clear and detailed reasons for the determination, (ii) the medical or clinical criteria for the determination, which shall be based upon sound clinical evidence and reviewed on a periodic basis, and (iii) in the case of an adverse determination, the procedures for requesting an external independent review as provided by the Illinois Health Carrier External Review Act.
(e) If an appeal filed under subsection (b) or (c) is denied for a reason including, but not limited to, the service, procedure, or treatment is not viewed as medically necessary, denial of specific tests or procedures, denial of referral to specialist physicians or denial of hospitalization requests or length of stay requests, any involved party may request an external independent review as provided by the Illinois Health Carrier External Review Act.
(f) Until July 1, 2013, if an external independent review decision made pursuant to the Illinois Health Carrier External Review Act upholds a determination adverse to the covered person, the covered person has the right to appeal the final decision to the Department; if the external review decision is found by the Director to have been arbitrary and capricious, then the Director, with consultation from a licensed medical professional, may overturn the external review decision and require the health carrier to pay for the health care service or treatment; such decision, if any, shall be made solely on the legal or medical merits of the claim. If an external review decision is overturned by the Director pursuant to this Section and the health carrier so requests, then the Director shall assign a new independent review organization to reconsider the overturned decision. The new independent review organization shall follow subsection (d) of Section 40 of the Health Carrier External Review Act in rendering a decision.
(g) Future contractual or employment action by the health care plan regarding the patient's physician or other health care provider shall not be based solely on the physician's or other health care provider's participation in health care services appeals, complaints, or external independent reviews under the Illinois Health Carrier External Review Act.
(h) Nothing in this Section shall be construed to require a health care plan to pay for a health care service not covered under the enrollee's certificate of coverage or policy.
(Source: P.A. 96-857, eff. 7-1-10.)

(215 ILCS 134/45.1)
Sec. 45.1. Medical exceptions procedures required.
(a) Notwithstanding any other provision of law, on or after the effective date of this amendatory Act of the 99th General Assembly, every insurer licensed in this State to sell a policy of group or individual accident and health insurance or a health benefits plan shall establish and maintain a medical exceptions process that allows covered persons or their authorized representatives to request any clinically appropriate prescription drug when (1) the drug is not covered based on the health benefit plan's formulary; (2) the health benefit plan is discontinuing coverage of the drug on the plan's formulary for reasons other than safety or other than because the prescription drug has been withdrawn from the market by the drug's manufacturer; (3) the prescription drug alternatives required to be used in accordance with a step therapy requirement (A) has been ineffective in the treatment of the enrollee's disease or medical condition or, based on both sound clinical evidence and medical and scientific evidence, the known relevant physical or mental characteristics of the enrollee, and the known characteristics of the drug regimen, is likely to be ineffective or adversely affect the drug's effectiveness or patient compliance or (B) has caused or, based on sound medical evidence, is likely to cause an adverse reaction or harm to the enrollee; or (4) the number of doses available under a dose restriction for the prescription drug (A) has been ineffective in the treatment of the enrollee's disease or medical condition or (B) based on both sound clinical evidence and medical and scientific evidence, the known relevant physical and mental characteristics of the enrollee, and known characteristics of the drug regimen, is likely to be ineffective or adversely affect the drug's effective or patient compliance.
(b) The health carrier's established medical exceptions procedures must require, at a minimum, the following:
(1) Any request for approval of coverage made

verbally or in writing (regardless of whether made using a paper or electronic form or some other writing) at any time shall be reviewed by appropriate health care professionals.

(2) The health carrier must, within 72 hours after

receipt of a request made under subsection (a) of this Section, either approve or deny the request. In the case of a denial, the health carrier shall provide the covered person or the covered person's authorized representative and the covered person's prescribing provider with the reason for the denial, an alternative covered medication, if applicable, and information regarding the procedure for submitting an appeal to the denial.

(3) In the case of an expedited coverage

determination, the health carrier must either approve or deny the request within 24 hours after receipt of the request. In the case of a denial, the health carrier shall provide the covered person or the covered person's authorized representative and the covered person's prescribing provider with the reason for the denial, an alternative covered medication, if applicable, and information regarding the procedure for submitting an appeal to the denial.

(c) A step therapy requirement exception request shall be approved if:
(1) the required prescription drug is contraindicated;
(2) the patient has tried the required prescription

drug while under the patient's current or previous health insurance or health benefit plan and the prescribing provider submits evidence of failure or intolerance; or

(3) the patient is stable on a prescription drug

selected by his or her health care provider for the medical condition under consideration while on a current or previous health insurance or health benefit plan.

(d) Upon the granting of an exception request, the insurer, health plan, utilization review organization, or other entity shall authorize the coverage for the drug prescribed by the enrollee's treating health care provider, to the extent the prescribed drug is a covered drug under the policy or contract up to the quantity covered.
(e) Any approval of a medical exception request made pursuant to this Section shall be honored for 12 months following the date of the approval or until renewal of the plan.
(f) Notwithstanding any other provision of this Section, nothing in this Section shall be interpreted or implemented in a manner not consistent with the federal Patient Protection and Affordable Care Act of 2010 (Public Law 111-148), as amended by the federal Health Care and Education Reconciliation Act of 2010 (Public Law 111-152), and any amendments thereto, or regulations or guidance issued under those Acts.
(g) Nothing in this Section shall require or authorize the State agency responsible for the administration of the medical assistance program established under the Illinois Public Aid Code to approve, supply, or cover prescription drugs pursuant to the procedure established in this Section.
(Source: P.A. 98-1035, eff. 8-25-14; 99-761, eff. 1-1-18.)

(215 ILCS 134/45.2)
Sec. 45.2. Prior authorization form; prescription benefits.
(a) Notwithstanding any other provision of law, on and after January 1, 2015, a health insurer that provides prescription drug benefits must, within 72 hours after receipt of a paper or electronic prior authorization form from a prescribing provider or pharmacist, either approve or deny the prior authorization. In the case of a denial, the insurer shall provide the prescriber with the reason for the denial, an alternative covered medication, if applicable, and information regarding the denial.
In the case of an expedited coverage determination, the health insurer must either approve or deny the prior authorization within 24 hours after receipt of the paper or electronic prior authorization form. In the case of a denial, the health insurer shall provide the prescriber with the reason for the denial, an alternative covered medication, if applicable, and information regarding the procedure for submitting an appeal to the denial.
(b) This Section does not apply to plans for beneficiaries of Medicare or Medicaid.
(c) For the purposes of this Section:
"Pharmacist" has the same meaning as set forth in the Pharmacy Practice Act.
"Prescribing provider" includes a provider authorized to write a prescription, as described in subsection (e) of Section 3 of the Pharmacy Practice Act, to treat a medical condition of an insured.
(Source: P.A. 98-1035, eff. 8-25-14.)

(215 ILCS 134/50)
Sec. 50. Administrative complaints and Departmental review.
(a) Administrative complaint process.
(1) A health care plan shall accept and review

appeals of its determinations and complaints related to administrative issues initiated by enrollees or their health care providers (complainant). All appeals of a health care plan's determinations and complaints related to health care services shall be handled as required under Section 45. Nothing in this Act shall be construed to preclude an enrollee from filing a complaint with the Department or as limiting the Department's ability to investigate complaints. In addition, any enrollee not satisfied with the plan's resolution of any complaint may appeal that final plan decision to the Department.

(2) When a complaint against a health care plan

(respondent) is received by the Department, the respondent shall be notified of the complaint. The Department shall, in its notification, specify the date when a report is to be received from the respondent, which shall be no later than 21 days after notification is sent to the respondent. A failure to reply by the date specified may be followed by a collect telephone call or collect telegram. Repeated instances of failing to reply by the date specified may result in further regulatory action.

(3) The respondent's report shall supply adequate

documentation that explains all actions taken or not taken and that were the basis for the complaint. The report shall include documents necessary to support the respondent's position and any information requested by the Department. The respondent's reply shall be in duplicate, but duplicate copies of supporting documents shall not be required. The respondent's reply shall include the name, telephone number, and address of the individual assigned to investigate or process the complaint. The Department shall respect the confidentiality of medical reports and other documents that by law are confidential. Any other information furnished by a respondent shall be marked "confidential" if the respondent does not wish it to be released to the complainant.

(b) Departmental review. The Department shall review the plan decision to determine whether it is consistent with the plan and Illinois law and rules. Upon receipt of the respondent's report, the Department shall evaluate the material submitted and:
(1) advise the complainant of the action taken and

disposition of the complaint;

(2) pursue further investigation with the respondent

or complainant; or

(3) refer the investigation report to the appropriate

branch within the Department for further regulatory action.

(c) The Department of Insurance and the Department of Public Health shall coordinate the complaint review and investigation process. The Department of Insurance and the Department of Public Health shall jointly establish rules under the Illinois Administrative Procedure Act implementing this complaint process.
(Source: P.A. 91-617, eff. 1-1-00.)

(215 ILCS 134/55)
Sec. 55. Record of complaints.
(a) The Department shall maintain records concerning the complaints filed against health care plans. To that end, the Department shall require health care plans to annually report complaints made to and resolutions by health care plans in a manner determined by rule. The Department shall make a summary of all data collected available upon request and publish the summary on the World Wide Web.
(b) The Department shall maintain records on the number of complaints filed against each health care plan.
(c) The Department shall maintain records classifying each complaint by whether the complaint was filed by:
(1) a consumer or enrollee;
(2) a provider; or
(3) any other individual.
(d) The Department shall maintain records classifying each complaint according to the nature of the complaint as it pertains to a specific function of the health care plan. The complaints shall be classified under the following categories:
(1) denial of care or treatment;
(2) denial of a diagnostic procedure;
(3) denial of a referral request;
(4) sufficient choice and accessibility of health

care providers;

(5) underwriting;
(6) marketing and sales;
(7) claims and utilization review;
(8) member services;
(9) provider relations; and
(10) miscellaneous.
(e) The Department shall maintain records classifying the disposition of each complaint. The disposition of the complaint shall be classified in one of the following categories:
(1) complaint referred to the health care plan and no

further action necessary by the Department;

(2) no corrective action deemed necessary by the

Department; or

(3) corrective action taken by the Department.
(f) No Department publication or release of information shall identify any enrollee, health care provider, or individual complainant.
(Source: P.A. 91-617, eff. 1-1-00.)

(215 ILCS 134/60)
Sec. 60. Choosing a physician.
(a) A health care plan may also offer other arrangements under which enrollees may access health care services from contracted providers without a referral or authorization from their primary care physician.
(b) The enrollee may be required by the health care plan to select a specialist physician or other health care provider who has a referral arrangement with the enrollee's primary care physician or to select a new primary care physician who has a referral arrangement with the specialist physician or other health care provider chosen by the enrollee. If a health care plan requires an enrollee to select a new physician under this subsection, the health care plan must provide the enrollee with both options provided in this subsection.
(c) The Director of Insurance and the Department of Public Health each may promulgate rules to ensure appropriate access to and quality of care for enrollees in any plan that allows enrollees to access health care services from contractual providers without a referral or authorization from the primary care physician. The rules may include, but shall not be limited to, a system for the retrieval and compilation of enrollees' medical records.
(Source: P.A. 91-617, eff. 1-1-00.)

(215 ILCS 134/65)
Sec. 65. Emergency services prior to stabilization.
(a) A health care plan that provides or that is required by law to provide coverage for emergency services shall provide coverage such that payment under this coverage is not dependent upon whether the services are performed by a plan or non-plan health care provider and without regard to prior authorization. This coverage shall be at the same benefit level as if the services or treatment had been rendered by the health care plan physician licensed to practice medicine in all its branches or health care provider.
(b) Prior authorization or approval by the plan shall not be required for emergency services.
(c) Coverage and payment shall only be retrospectively denied under the following circumstances:
(1) upon reasonable determination that the emergency

services claimed were never performed;

(2) upon timely determination that the emergency

evaluation and treatment were rendered to an enrollee who sought emergency services and whose circumstance did not meet the definition of emergency medical condition;

(3) upon determination that the patient receiving

such services was not an enrollee of the health care plan; or

(4) upon material misrepresentation by the enrollee

or health care provider; "material" means a fact or situation that is not merely technical in nature and results or could result in a substantial change in the situation.

(d) When an enrollee presents to a hospital seeking emergency services, the determination as to whether the need for those services exists shall be made for purposes of treatment by a physician licensed to practice medicine in all its branches or, to the extent permitted by applicable law, by other appropriately licensed personnel under the supervision of or in collaboration with a physician licensed to practice medicine in all its branches. The physician or other appropriate personnel shall indicate in the patient's chart the results of the emergency medical screening examination.
(e) The appropriate use of the 911 emergency telephone system or its local equivalent shall not be discouraged or penalized by the health care plan when an emergency medical condition exists. This provision shall not imply that the use of 911 or its local equivalent is a factor in determining the existence of an emergency medical condition.
(f) The medical director's or his or her designee's determination of whether the enrollee meets the standard of an emergency medical condition shall be based solely upon the presenting symptoms documented in the medical record at the time care was sought. Only a clinical peer may make an adverse determination.
(g) Nothing in this Section shall prohibit the imposition of deductibles, copayments, and co-insurance. Nothing in this Section alters the prohibition on billing enrollees contained in the Health Maintenance Organization Act.
(Source: P.A. 91-617, eff. 1-1-00.)

(215 ILCS 134/70)
Sec. 70. Post-stabilization medical services.
(a) If prior authorization for covered post-stabilization services is required by the health care plan, the plan shall provide access 24 hours a day, 7 days a week to persons designated by the plan to make such determinations, provided that any determination made under this Section must be made by a health care professional. The review shall be resolved in accordance with the provisions of Section 85 and the time requirements of this Section.
(b) The treating physician licensed to practice medicine in all its branches or health care provider shall contact the health care plan or delegated health care provider as designated on the enrollee's health insurance card to obtain authorization, denial, or arrangements for an alternate plan of treatment or transfer of the enrollee.
(c) The treating physician licensed to practice medicine in all its branches or health care provider shall document in the enrollee's medical record the enrollee's presenting symptoms; emergency medical condition; and time, phone number dialed, and result of the communication for request for authorization of post-stabilization medical services. The health care plan shall provide reimbursement for covered post-stabilization medical services if:
(1) authorization to render them is received from the

health care plan or its delegated health care provider, or

(2) after 2 documented good faith efforts, the

treating health care provider has attempted to contact the enrollee's health care plan or its delegated health care provider, as designated on the enrollee's health insurance card, for prior authorization of post-stabilization medical services and neither the plan nor designated persons were accessible or the authorization was not denied within 60 minutes of the request. "Two documented good faith efforts" means the health care provider has called the telephone number on the enrollee's health insurance card or other available number either 2 times or one time and an additional call to any referral number provided. "Good faith" means honesty of purpose, freedom from intention to defraud, and being faithful to one's duty or obligation. For the purpose of this Act, good faith shall be presumed.

(d) After rendering any post-stabilization medical services, the treating physician licensed to practice medicine in all its branches or health care provider shall continue to make every reasonable effort to contact the health care plan or its delegated health care provider regarding authorization, denial, or arrangements for an alternate plan of treatment or transfer of the enrollee until the treating health care provider receives instructions from the health care plan or delegated health care provider for continued care or the care is transferred to another health care provider or the patient is discharged.
(e) Payment for covered post-stabilization services may be denied:
(1) if the treating health care provider does not

meet the conditions outlined in subsection (c);

(2) upon determination that the post-stabilization

services claimed were not performed;

(3) upon timely determination that the

post-stabilization services rendered were contrary to the instructions of the health care plan or its delegated health care provider if contact was made between those parties prior to the service being rendered;

(4) upon determination that the patient receiving

such services was not an enrollee of the health care plan; or

(5) upon material misrepresentation by the enrollee

or health care provider; "material" means a fact or situation that is not merely technical in nature and results or could result in a substantial change in the situation.

(f) Nothing in this Section prohibits a health care plan from delegating tasks associated with the responsibilities enumerated in this Section to the health care plan's contracted health care providers or another entity. Only a clinical peer may make an adverse determination. However, the ultimate responsibility for coverage and payment decisions may not be delegated.
(g) Coverage and payment for post-stabilization medical services for which prior authorization or deemed approval is received shall not be retrospectively denied.
(h) Nothing in this Section shall prohibit the imposition of deductibles, copayments, and co-insurance. Nothing in this Section alters the prohibition on billing enrollees contained in the Health Maintenance Organization Act.
(Source: P.A. 91-617, eff. 1-1-00.)

(215 ILCS 134/72)
Sec. 72. Pharmacy providers.
(a) Before entering into an agreement with pharmacy providers, a health care plan must establish terms and conditions that must be met by pharmacy providers desiring to contract with the health care plan. The terms and conditions shall not discriminate against a pharmacy provider. A health care plan may not refuse to contract with a pharmacy provider that meets the terms and conditions established by the health care plan. If a pharmacy provider rejects the terms and conditions established, the health care plan may offer other terms and conditions necessary to comply with network adequacy requirements.
(b) A health care plan shall apply the same co-insurance, copayment, and deductible factors to all drug prescriptions filled by a pharmacy provider that participates in the health care plan's network. Nothing in this subsection, however, prohibits a health care plan from applying different co-insurance, copayment, and deductible factors between brand name drugs and generic drugs when a generic equivalent exists for the brand name drug.
(c) A health care plan may not set a limit on the quantity of drugs that an enrollee may obtain at one time with a prescription unless the limit is applied uniformly to all pharmacy providers in the health care plan's network.
(Source: P.A. 91-617, eff. 1-1-00.)

(215 ILCS 134/75)
Sec. 75. Consumer advisory committee.
(a) A health care plan shall establish a consumer advisory committee. The consumer advisory committee shall have the authority to identify and review consumer concerns and make advisory recommendations to the health care plan. The health care plan may also make requests of the consumer advisory committee to provide feedback to proposed changes in plan policies and procedures which will affect enrollees. However, the consumer advisory committee shall not have the authority to hear or resolve specific complaints or grievances, but instead shall refer such complaints or grievances to the health care plan's grievance committee.
(b) The health care plan shall randomly select 8 enrollees meeting the requirements of this Section to serve on the consumer advisory committee. The health care plan must continue to randomly select enrollees until 8 enrollees have agreed to serve on the consumer advisory committee. Upon initial formation of the consumer advisory committee, the health care plan shall appoint 4 enrollees to a 2 year term and 4 enrollees to a one year term. Thereafter, as an enrollee's term expires, the health care plan shall re-appoint or appoint an enrollee to serve on the consumer advisory committee for a 2 year term. Members of the consumer advisory committee shall by majority vote elect a member of the committee to serve as chair of the committee.
(c) An enrollee may not serve on the consumer advisory committee if during the 2 years preceding service the enrollee:
(1) has been an employee, officer, or director of the

plan, an affiliate of the plan, or a provider or affiliate of a provider that furnishes health care services to the plan or affiliate of the plan; or

(2) is a relative of a person specified in item (1).
(d) A health care plan's consumer advisory committee shall meet not less than quarterly.
(e) All meetings shall be held within the State of Illinois. The costs of the meetings shall be borne by the health care plan.
(Source: P.A. 91-617, eff. 1-1-00.)

(215 ILCS 134/80)
Sec. 80. Quality assessment program.
(a) A health care plan shall develop and implement a quality assessment and improvement strategy designed to identify and evaluate accessibility, continuity, and quality of care. The health care plan shall have:
(1) an ongoing, written, internal quality assessment

program;

(2) specific written guidelines for monitoring and

evaluating the quality and appropriateness of care and services provided to enrollees requiring the health care plan to assess:

(A) the accessibility to health care providers;
(B) appropriateness of utilization;
(C) concerns identified by the health care plan's

medical or administrative staff and enrollees; and

(D) other aspects of care and service directly

related to the improvement of quality of care;

(3) a procedure for remedial action to correct

quality problems that have been verified in accordance with the written plan's methodology and criteria, including written procedures for taking appropriate corrective action;

(4) follow-up measures implemented to evaluate the

effectiveness of the action plan.

(b) The health care plan shall establish a committee that oversees the quality assessment and improvement strategy which includes physician and enrollee participation.
(c) Reports on quality assessment and improvement activities shall be made to the governing body of the health care plan not less than quarterly.
(d) The health care plan shall make available its written description of the quality assessment program to the Department of Public Health.
(e) With the exception of subsection (d), the Department of Public Health shall accept evidence of accreditation with regard to the health care network quality management and performance improvement standards of:
(1) the National Commission on Quality Assurance

(NCQA);

(2) the American Accreditation Healthcare Commission

(URAC);

(3) the Joint Commission on Accreditation of

Healthcare Organizations (JCAHO);

(4) the Accreditation Association for Ambulatory

Health Care (AAAHC); or

(5) any other entity that the Director of Public

Health deems has substantially similar or more stringent standards than provided for in this Section.

(f) If the Department of Public Health determines that a health care plan is not in compliance with the terms of this Section, it shall certify the finding to the Department of Insurance. The Department of Insurance shall subject a health care plan to penalties, as provided in this Act, for such non-compliance.
(Source: P.A. 99-111, eff. 1-1-16.)

(215 ILCS 134/85)
Sec. 85. Utilization review program registration.
(a) No person may conduct a utilization review program in this State unless once every 2 years the person registers the utilization review program with the Department and certifies compliance with the Health Utilization Management Standards of the American Accreditation Healthcare Commission (URAC) sufficient to achieve American Accreditation Healthcare Commission (URAC) accreditation or submits evidence of accreditation by the American Accreditation Healthcare Commission (URAC) for its Health Utilization Management Standards. Nothing in this Act shall be construed to require a health care plan or its subcontractors to become American Accreditation Healthcare Commission (URAC) accredited.
(b) In addition, the Director of the Department, in consultation with the Director of the Department of Public Health, may certify alternative utilization review standards of national accreditation organizations or entities in order for plans to comply with this Section. Any alternative utilization review standards shall meet or exceed those standards required under subsection (a).
(b-5) The Department shall recognize the Accreditation Association for Ambulatory Health Care among the list of accreditors from which utilization organizations may receive accreditation and qualify for reduced registration and renewal fees.
(c) The provisions of this Section do not apply to:
(1) persons providing utilization review program

services only to the federal government;

(2) self-insured health plans under the federal

Employee Retirement Income Security Act of 1974, however, this Section does apply to persons conducting a utilization review program on behalf of these health plans;

(3) hospitals and medical groups performing

utilization review activities for internal purposes unless the utilization review program is conducted for another person.

Nothing in this Act prohibits a health care plan or other entity from contractually requiring an entity designated in item (3) of this subsection to adhere to the utilization review program requirements of this Act.
(d) This registration shall include submission of all of the following information regarding utilization review program activities:
(1) The name, address, and telephone number of the

utilization review programs.

(2) The organization and governing structure of the

utilization review programs.

(3) The number of lives for which utilization review

is conducted by each utilization review program.

(4) Hours of operation of each utilization review

program.

(5) Description of the grievance process for each

utilization review program.

(6) Number of covered lives for which utilization

review was conducted for the previous calendar year for each utilization review program.

(7) Written policies and procedures for protecting

confidential information according to applicable State and federal laws for each utilization review program.

(e) (1) A utilization review program shall have written procedures for assuring that patient-specific information obtained during the process of utilization review will be:
(A) kept confidential in accordance with applicable

State and federal laws; and

(B) shared only with the enrollee, the enrollee's

designee, the enrollee's health care provider, and those who are authorized by law to receive the information.

Summary data shall not be considered confidential if it does not provide information to allow identification of individual patients or health care providers.
(2) Only a health care professional may make

determinations regarding the medical necessity of health care services during the course of utilization review.

(3) When making retrospective reviews, utilization

review programs shall base reviews solely on the medical information available to the attending physician or ordering provider at the time the health care services were provided.

(4) When making prospective, concurrent, and

retrospective determinations, utilization review programs shall collect only information that is necessary to make the determination and shall not routinely require health care providers to numerically code diagnoses or procedures to be considered for certification, unless required under State or federal Medicare or Medicaid rules or regulations, but may request such code if available, or routinely request copies of medical records of all enrollees reviewed. During prospective or concurrent review, copies of medical records shall only be required when necessary to verify that the health care services subject to review are medically necessary. In these cases, only the necessary or relevant sections of the medical record shall be required.

(f) If the Department finds that a utilization review program is not in compliance with this Section, the Department shall issue a corrective action plan and allow a reasonable amount of time for compliance with the plan. If the utilization review program does not come into compliance, the Department may issue a cease and desist order. Before issuing a cease and desist order under this Section, the Department shall provide the utilization review program with a written notice of the reasons for the order and allow a reasonable amount of time to supply additional information demonstrating compliance with requirements of this Section and to request a hearing. The hearing notice shall be sent by certified mail, return receipt requested, and the hearing shall be conducted in accordance with the Illinois Administrative Procedure Act.
(g) A utilization review program subject to a corrective action may continue to conduct business until a final decision has been issued by the Department.
(h) Any adverse determination made by a health care plan or its subcontractors may be appealed in accordance with subsection (f) of Section 45.
(i) The Director may by rule establish a registration fee for each person conducting a utilization review program. All fees paid to and collected by the Director under this Section shall be deposited into the Insurance Producer Administration Fund.
(Source: P.A. 99-111, eff. 1-1-16.)

(215 ILCS 134/90)
Sec. 90. Office of Consumer Health Insurance.
(a) The Director of Insurance shall establish the Office of Consumer Health Insurance within the Department of Insurance to provide assistance and information to all health care consumers within the State. Within the appropriation allocated, the Office shall provide information and assistance to all health care consumers by:
(1) assisting consumers in understanding health

insurance marketing materials and the coverage provisions of individual plans;

(2) educating enrollees about their rights within

individual plans;

(3) assisting enrollees with the process of filing

formal grievances and appeals;

(4) establishing and operating a toll-free "800"

telephone number line to handle consumer inquiries;

(5) making related information available in languages

other than English that are spoken as a primary language by a significant portion of the State's population, as determined by the Department;

(6) analyzing, commenting on, monitoring, and making

publicly available reports on the development and implementation of federal, State, and local laws, regulations, and other governmental policies and actions that pertain to the adequacy of health care plans, facilities, and services in the State;

(7) filing an annual report with the Governor, the

Director, and the General Assembly, which shall contain recommendations for improvement of the regulation of health insurance plans, including recommendations on improving health care consumer assistance and patterns, abuses, and progress that it has identified from its interaction with health care consumers; and

(8) performing all duties assigned to the Office by

the Director.

(b) The report required under subsection (a)(7) shall be filed by January 31, 2001 and each January 31 thereafter.
(c) Nothing in this Section shall be interpreted to authorize access to or disclosure of individual patient or health care professional or provider records.
(Source: P.A. 91-617, eff. 1-1-00.)

(215 ILCS 134/95)
Sec. 95. Prohibited activity. No health care plan or its subcontractors by contract, written policy, or procedure shall contain any clause attempting to transfer or transferring to a health care provider by indemnification, hold harmless, or contribution requirements concerning any liability relating to activities, actions, or omissions of the health care plan or its officers, employees, or agents. Nothing in this Section shall relieve any person or health care provider from liability for his, her, or its own negligence in the performance of his, her, or its duties arising from treatment of a patient. The Illinois General Assembly finds it to be against public policy for a person to transfer liability in such a manner.
(Source: P.A. 91-617, eff. 1-1-00.)

(215 ILCS 134/100)
Sec. 100. Prohibition of waiver of rights. No health care plan or contract shall contain any provision, policy, or procedure that limits, restricts, or waives any of the rights set forth in this Act. Any such policy or procedure shall be void and unenforceable.
(Source: P.A. 91-617, eff. 1-1-00.)

(215 ILCS 134/105)
Sec. 105. Administration and enforcement. The Director of Insurance may adopt rules necessary to implement the Department's responsibilities under this Act.
To enforce the provisions of this Act, the Director may issue a cease and desist order or require a health care plan to submit a plan of correction for violations of this Act, or both. Subject to the provisions of the Illinois Administrative Procedure Act, the Director may, pursuant to Section 403A of the Illinois Insurance Code, impose upon a health care plan an administrative fine not to exceed $250,000 for failure to submit a requested plan of correction, failure to comply with its plan of correction, or repeated violations of the Act.
Any person who believes that his or her health care plan is in violation of the provisions of this Act may file a complaint with the Department. The Department shall review all complaints received and investigate all of those complaints that it deems to state a potential violation. The Department shall establish rules to fairly, efficiently, and timely review and investigate complaints. Health care plans found to be in violation of this Act shall be penalized in accordance with this Section.
(Source: P.A. 91-617, eff. 1-1-00.)

(215 ILCS 134/110)
Sec. 110. Applicability and scope. This Act applies to policies and contracts amended, delivered, issued, or renewed on or after the effective date of this Act. This Act does not diminish a health care plan's duties and responsibilities under other federal or State law or rules promulgated thereunder.
(Source: P.A. 91-617, eff. 1-1-00.)

(215 ILCS 134/115)
Sec. 115. Effect on benefits under Workers' Compensation Act and Workers' Occupational Diseases Act. Nothing in this Act shall be construed to expand, modify, or restrict the health care benefits provided to employees under the Workers' Compensation Act and Workers' Occupational Diseases Act.
(Source: P.A. 91-617, eff. 1-1-00.)

(215 ILCS 134/120)
Sec. 120. Severability. The provisions of this Act are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 91-617, eff. 1-1-00.)

(215 ILCS 134/200)
Sec. 200. (Amendatory provisions; text omitted).
(Source: P.A. 91-617, eff. 8-19-99; text omitted.)

(215 ILCS 134/205)
Sec. 205. (Amendatory provisions; text omitted).
(Source: P.A. 91-617, eff. 1-1-00; text omitted.)

(215 ILCS 134/210)
Sec. 210. (Amendatory provisions; text omitted).
(Source: P.A. 91-617, eff. 1-1-00; text omitted.)

(215 ILCS 134/215)
Sec. 215. (Amendatory provisions, text omitted).
(Source: P.A. 91-617, eff. 1-1-00; text omitted.)

(215 ILCS 134/220)
Sec. 220. (Amendatory provisions; text omitted.)
(Source: P.A. 91-617, eff. 1-1-00; text omitted.)

(215 ILCS 134/225)
Sec. 225. (Amendatory provisions; text omitted.)
(Source: P.A. 91-617, eff. 1-1-00; text omitted.)

(215 ILCS 134/230)
Sec. 230. (Amendatory provisions; text omitted).
(Source: P.A. 91-617, eff. 1-1-00; text omitted.)

(215 ILCS 134/235)
Sec. 235. (Amendatory provisions; text omitted).
(Source: P.A. 91-617, eff. 1-1-00; text omitted.)

(215 ILCS 134/240)
Sec. 240. (Amendatory provisions; text omitted).
(Source: P.A. 91-617, eff. 1-1-00; text omitted.)

(215 ILCS 134/245)
Sec. 245. (Amendatory provisions; text omitted).
(Source: P.A. 91-617, eff. 1-1-00; text omitted.)

(215 ILCS 134/250)
Sec. 250. (Amendatory provisions; text omitted.)
(Source: P.A. 91-617, eff. 1-1-00; text omitted.)

(215 ILCS 134/299)
Sec. 299. Effective date. This Section and Section 200 of this Act take effect upon becoming law; Sections 25 and 85 take effect July 1, 2000; and the remaining Sections of this Act take effect January 1, 2000.
(Source: P.A. 91-617, eff. 8-19-99.)



215 ILCS 136/ - Portable Electronics Insurance Act.

(215 ILCS 136/1)
Sec. 1. Short title. This Act may be cited as the Portable Electronics Insurance Act.
(Source: P.A. 97-366, eff. 1-1-12.)

(215 ILCS 136/5)
Sec. 5. Definitions. For purposes of this Act, the following terms have the following meanings:
"Customer" means a person who purchases portable electronics or services.
"Department" means the Department of Insurance.
"Director" means the Director of Insurance.
"Enrolled customer" means a customer who elects coverage under a portable electronics insurance policy issued to a vendor of portable electronics.
"Location" means any physical location in this State or any website, call center site, or similar location directed to residents of this State.
"Portable electronics" means electronic devices that are portable in nature, including their accessories and services related to the use of the device.
"Portable electronics insurance" means insurance providing coverage for the repair or replacement of portable electronics, which may provide coverage for portable electronics against any one or more of the following causes of loss: loss, theft, inoperability due to mechanical failure, malfunction, damage, or other similar causes of loss. "Portable electronics insurance" does not include a service contract pursuant to the Service Contract Act, a policy of insurance covering a seller's or a manufacturer's obligations under a warranty, or a homeowner's, renter's, private passenger automobile, commercial multi-peril, or similar policy.
"Portable electronics transaction" means the sale or lease of portable electronics by a vendor to a customer or the sale of a service related to the use of portable electronics by a vendor to a customer.
"Supervising entity" means a business entity that is a licensed insurance producer or insurer.
"Vendor" means a person in the business of engaging in portable electronics transactions directly or indirectly.
(Source: P.A. 97-366, eff. 1-1-12.)

(215 ILCS 136/10)
Sec. 10. Licensure of vendors.
(a) In order to sell or offer coverage under a policy of portable electronics insurance, a vendor is required to hold a limited-lines license.
(b) A limited-lines license issued under this Act shall authorize any employee or authorized representative of the vendor to sell or offer coverage under a policy of portable electronics insurance to a customer at each location at which the vendor engages in portable electronics transactions.
(c) The supervising entity shall maintain a registry of vendor locations that are authorized to sell or solicit portable electronics insurance coverage in this State. Upon request by the Director and with 10 days notice to the supervising entity, the registry shall be open to inspection and examination by the Director during the regular business hours of the supervising entity.
(d) Notwithstanding any other provision of law, a license issued pursuant to this Act shall authorize the licensee and its employees or authorized representatives to engage only in those activities that are permitted in this Act.
(Source: P.A. 97-366, eff. 1-1-12; 97-939, eff. 1-1-13.)

(215 ILCS 136/15)
Sec. 15. Requirements for sale of portable electronics insurance.
(a) At every location where portable electronics insurance is offered to customers, brochures or other written materials must be made available to a prospective customer. The brochures or other written materials shall do all of the following:
(1) disclose that portable electronics insurance may

provide a duplication of coverage already provided by a customer's homeowner's insurance policy, renter's insurance policy, or other source of coverage;

(2) state that the enrollment by the customer in a

portable electronics insurance program is not required in order to purchase or lease portable electronics or services;

(3) summarize the material terms of the insurance

coverage, including:

(A) the identity of the insurer;
(B) the identity of the supervising entity;
(C) the amount of any applicable deductible and

how it is to be paid;

(D) benefits of the coverage; and
(E) key terms and conditions of coverage, such as

whether portable electronics may be repaired or replaced with similar make and model reconditioned or nonoriginal manufacturer parts or equipment;

(4) summarize the process for filing a claim,

including a description of how to return portable electronics and the maximum fee applicable in the event the enrolled customer fails to comply with any equipment return requirements; and

(5) state that the enrolled customer may cancel

enrollment for coverage under a portable electronics insurance policy at any time and the person paying the premium shall receive a refund or credit of any applicable unearned premium.

(a-5) Any refund or credit due to an enrolled customer shall be issued within 15 days after receipt of the refund by the vendor.
(b) Portable electronics insurance may be offered on a month-to-month or other periodic basis as a group or master commercial inland marine policy issued to a vendor of portable electronics for its enrolled customers.
(c) Eligibility and underwriting standards for customers electing to enroll in coverage shall be established for each portable electronics insurance program.
(Source: P.A. 97-366, eff. 1-1-12; 97-939, eff. 1-1-13.)

(215 ILCS 136/20)
Sec. 20. Authority of vendors of portable electronics.
(a) The employees and authorized representatives of vendors may sell or offer portable electronics insurance to customers and shall not be subject to licensure as an insurance producer under the Illinois Insurance Code provided that:
(1) the vendor obtains a limited-lines license to

authorize its employees or authorized representatives to sell or offer portable electronics insurance pursuant to this Act;

(2) the insurer issuing the portable electronics

insurance either directly supervises or appoints a supervising entity to supervise the administration of the program, including development of a training program for employees and authorized representatives of the vendors; the training required by this subsection (a) shall comply with the following:

(A) the training shall be delivered to employees

and authorized representatives of a vendor who is directly engaged in the activity of selling or offering portable electronics insurance;

(B) the training may be provided in electronic

form; if conducted in electronic form, then the supervising entity shall implement a supplemental education program regarding portable electronics insurance that is conducted and overseen by licensed employees of the supervising entity; and

(C) each employee and authorized representative

shall receive basic instruction about the portable electronics insurance offered to customers and the disclosures required under Section 15 of this Act;

(3) no employee or authorized representative of a

vendor of portable electronics shall advertise, represent, or otherwise hold himself or herself out as a nonlimited-lines licensed insurance producer.

(b) The charges for portable electronics insurance coverage may be billed and collected by the vendor of portable electronics. If the portable electronics insurance coverage is included in the purchase or lease of portable electronics or related services, then the vendor shall clearly and conspicuously disclose to the customer that the portable electronics insurance coverage is included with the portable electronics or related services. If the charge for coverage is included in the cost associated with the purchase or lease of portable electronics or related services, then the vendor shall clearly and conspicuously disclose to the enrolled customer that the charge for the portable electronics or related services includes the charge for coverage. Vendors billing and collecting such charges shall not be required to maintain the funds in a segregated account, provided that the vendor is authorized by the insurer to hold such funds in an alternative manner and remits the amounts to the supervising entity within 60 days after receipt. All funds received by a vendor from an enrolled customer for the sale of portable electronics insurance shall be considered funds held in trust by the vendor in a fiduciary capacity for the benefit of the insurer. Vendors may receive compensation for billing and collection services.
(Source: P.A. 97-366, eff. 1-1-12.)

(215 ILCS 136/25)
Sec. 25. Suspension or revocation of license and other penalties. If a vendor of portable electronics or its employee or authorized representative violates any provision of this Act, then the Director may do any of the following:
(1) take any action in accordance with Section 500-70

of the Illinois Insurance Code;

(2) impose other penalties that the Director deems

necessary and reasonable to carry out the purpose of this Act, including, but not limited to:

(A) suspending the privilege of transacting

portable electronics insurance pursuant to this Section at specific business locations where violations have occurred; and

(B) suspending or revoking the ability of

individual employees or authorized representatives to act under the license.

A supervising entity that violates any provision of this Act shall be subject to all appropriate regulatory action as set forth in the Illinois Insurance Code.
(Source: P.A. 97-366, eff. 1-1-12.)

(215 ILCS 136/30)
Sec. 30. Termination of portable electronics insurance. Notwithstanding any other provision of law:
(1) An insurer may terminate or otherwise change the

terms and conditions of a policy of portable electronics insurance only upon providing the policyholder and enrolled customers with at least 60 days notice.

(2) If the insurer changes the terms and conditions,

then the insurer shall provide the vendor policyholder with a revised policy or endorsement and each enrolled customer with a revised certificate, endorsement, updated brochure, or other evidence indicating that a change in the terms and conditions has occurred and a summary of the material changes.

(3) Notwithstanding item (2) of this Section, an

insurer may terminate an enrolled customer's enrollment under a portable electronics insurance policy upon 15 days notice for discovery of fraud or material misrepresentation in obtaining coverage or in the presentation of a claim thereunder.

(4) Notwithstanding item (2) of this Section, an

insurer may immediately terminate an enrolled customer's enrollment under a portable electronics insurance policy:

(A) for nonpayment of premium;
(B) if the enrolled customer ceases to have an

active service with the vendor of portable electronics; or

(C) if an enrolled customer exhausts the

aggregate limit of liability, if any, under the terms of the portable electronics insurance policy and the insurer sends notice of termination to the enrolled customer within 30 calendar days after exhaustion of the limit; however, if notice is not timely sent, enrollment shall continue, notwithstanding the aggregate limit of liability, until the insurer sends notice of termination to the enrolled customer.

(5) When a portable electronics insurance policy is

terminated by a policyholder, the policyholder shall mail or deliver written notice to each enrolled customer advising the enrolled customer of the termination of the policy and the effective date of termination. The written notice shall be mailed or delivered to the enrolled customer at least 30 days prior to the termination.

(6) Whenever notice or correspondence with respect to

a policy of portable electronics insurance is required pursuant to this Section or is otherwise required by law, it shall be in writing and sent within the notice period, if any, specified within the statute or regulation requiring the notice or correspondence. Notwithstanding any other provision of law, notices and correspondence may be sent either by mail or by electronic means as set forth in this paragraph (6). If the notice or correspondence is mailed, it shall be sent to the vendor of portable electronics at the vendor's mailing address specified for such purpose and to its affected enrolled customers' last known mailing addresses on file with the insurer. The insurer or vendor of portable electronics, as the case may be, shall maintain proof of mailing in a form authorized or accepted by the United States Postal Service or other commercial mail delivery service. If the notice or correspondence is sent by electronic means, it shall be sent to the vendor of portable electronics at the vendor's electronic mail address specified for such purpose and to its affected enrolled customer's last known electronic mail address as provided by each enrolled customer to the insurer or vendor of portable electronics, as the case may be. For purposes of this paragraph (6), an enrolled customer's provision of an electronic mail address to the insurer or vendor of portable electronics, as the case may be, shall be deemed consent to receive notices and correspondence by electronic means. The insurer or vendor of portable electronics, as the case may be, shall maintain proof that the notice or correspondence was sent.

(7) Notice or correspondence required by this

Section or otherwise required by law may be sent on behalf of an insurer or vendor, as the case may be, by the supervising entity appointed by the insurer.

(Source: P.A. 97-366, eff. 1-1-12; 97-939, eff. 1-1-13.)

(215 ILCS 136/35)
Sec. 35. Application for license and fees.
(a) A sworn application for a license under this Act shall be made to and filed with the Department on forms prescribed and furnished by the Director.
(b) In addition to other information required by the Director, the application shall provide the following:
(1) the name, residential address, and other

information required by the Director for an employee or officer of the vendor that is designated by the applicant as the person responsible for the vendor's compliance with the requirements of this Act; however, if the vendor derives more than 50% of its revenue from the sale of portable electronics insurance, then the information required pursuant to this paragraph (1) shall be provided for all officers, directors, and shareholder of record having beneficial ownership of 10% or more of any class of securities registered under the federal securities laws; and

(2) the location of the applicant's home office.
(c) Any vendor engaging in portable electronics insurance transactions on or before the effective date of this Act must apply for licensure within 90 days after the effective date of this Act. Any applicant commencing operations after the effective date of this Act must obtain a license prior to offering portable electronics insurance.
(d) Initial licenses issued pursuant to this Act shall be valid for a period of 24 months and expire on May 31 of the renewal year assigned by the Director.
(e) Each vendor of portable electronics licensed under this Act shall pay to the Department a fee of $500 for an initial and renewal portable electronics limited-lines license.
(Source: P.A. 97-366, eff. 1-1-12.)

(215 ILCS 136/99)
Sec. 99. Effective date. This Act takes effect January 1, 2012.
(Source: P.A. 97-366, eff. 1-1-12.)



215 ILCS 138/ - Uniform Prescription Drug Information Card Act.

(215 ILCS 138/1)
Sec. 1. Short title. This Act may be cited as the Uniform Prescription Drug Information Card Act.
(Source: P.A. 91-777, eff. 1-1-01.)

(215 ILCS 138/5)
Sec. 5. Legislative intent. It is the intent of the legislature to lessen patients' waiting times, decrease administrative burdens for pharmacies, and improve care to patients by minimizing confusion, eliminating unnecessary paperwork, and streamlining the dispensing of prescription products paid for by third-party payors. This Act shall be broadly applied and interpreted to effectuate this purpose.
(Source: P.A. 91-777, eff. 1-1-01.)

(215 ILCS 138/10)
Sec. 10. Definitions. As used in this Act, the following terms have the meanings given in this Section.
"Department" means the Department of Insurance.
"Director" means the Director of Insurance.
"Health benefit plan" means an accident and health insurance policy or certificate subject to the Illinois Insurance Code, a voluntary health services plan subject to the Voluntary Health Services Plans Act, a health maintenance organization subscriber contract subject to the Health Maintenance Organization Act, a plan provided by a multiple employer welfare arrangement, or a plan provided by another benefit arrangement. Without limitation, "health benefit plan" does not mean any of the following types of insurance:
(1) accident;
(2) credit;
(3) disability income;
(4) long-term or nursing home care;
(5) specified disease;
(6) dental or vision;
(7) coverage issued as a supplement to liability

insurance;

(8) medical payments under automobile or homeowners;
(9) insurance under which benefits are payable with

or without regard to fault as statutorily required to be contained in any liability policy or equivalent self-insurance;

(10) hospital income or indemnity;
(11) self-insured health benefit plans under the

federal Employee Retirement Income Security Act of 1974.

(Source: P.A. 91-777, eff. 1-1-01.)

(215 ILCS 138/15)
Sec. 15. Uniform prescription drug information cards required.
(a) A health benefit plan that issues a card or other technology and provides coverage for prescription drugs or devices and an administrator of such a plan including, but not limited to, third-party administrators for self-insured plans and state-administered plans shall issue to its insureds a card or other technology containing uniform prescription drug information. The uniform prescription drug information card or other technology shall specifically identify and display the following mandatory data elements on the front of the card:
(1) BIN number;
(2) Processor control number if required for claims

adjudication;

(3) Group number;
(4) Card issuer identifier;
(5) Cardholder ID number; and
(6) Cardholder name.
The uniform prescription drug information card or other technology shall specifically identify and display the following mandatory data elements on the back of the card:
(1) Claims submission names and addresses; and
(2) Help desk telephone numbers and names.
(b) A new uniform prescription drug information card or other technology shall be issued by a health benefit plan upon enrollment and reissued upon any change in the insured's coverage that affects mandatory data elements contained on the card.
(c) Notwithstanding subsections (a) and (b) of this Section, a discounted health care services plan administrator providing discounts on prescription drugs or devices shall issue to its beneficiaries a card containing the following mandatory data elements:
(1) an Internet website for beneficiaries to access

up-to-date lists of preferred providers;

(2) a toll-free help desk number for beneficiaries

and providers to access up-to-date lists of preferred providers and additional information about the discounted health care services plan;

(3) the name or logo of the provider network;
(4) a group number;
(5) a cardholder ID number;
(6) the cardholder's name or a space to permit the

cardholder to print his or her name, if the cardholder pays a periodic charge for use of the card;

(7) a processor control number, if required for

claims adjudication; and

(8) a statement that the plan is not insurance.
(d) As used in this Section, "discounted health care services plan administrator" means any person, partnership, or corporation, other than an insurer, health service corporation, limited health service organization holding a certificate of authority under the Limited Health Service Organization Act, or health maintenance organization holding a certificate of authority under the Health Maintenance Organization Act that arranges, contracts with, or administers contracts with a provider whereby insureds or beneficiaries are provided an incentive to use health care services provided by health care services providers under a discounted health care services plan in which there are no other incentives, such as copayment, coinsurance, or any other reimbursement differential, for beneficiaries to utilize the provider. "Discounted health care services plan administrator" also includes any person, partnership, or corporation, other than an insurer, health service corporation, limited health service organization holding a certificate of authority under the Limited Health Service Organization Act, or health maintenance organization holding a certificate of authority under the Health Maintenance Organization Act that enters into a contract with another administrator to enroll beneficiaries or insureds in a preferred provider program marketed as an independently identifiable program based on marketing materials or member benefit identification cards.
(Source: P.A. 96-1326, eff. 1-1-11.)

(215 ILCS 138/20)
Sec. 20. Applicability and enforcement.
(a) This Act applies to health benefit plans that are amended, delivered, issued, or renewed on and after the effective date of this amendatory Act of the 91st General Assembly.
(b) The Director may adopt rules necessary to implement the Department's responsibilities under this Act. To enforce the provisions of this Act, the Director may issue a cease and desist order or require a health benefit plan to submit a plan of correction for violations of this Act, or both. Subject to the provisions of the Illinois Administrative Procedure Act, the Director may, pursuant to Section 403A of the Illinois Insurance Code, impose upon a health benefit plan an administrative fine not to exceed $250,000 for failure to submit a requested plan of correction, failure to comply with its plan or correction, or repeated violations of this Act.
(Source: P.A. 91-777, eff. 1-1-01.)

(215 ILCS 138/99)
Sec. 99. Effective date. This Act takes effect on January 1, 2001.
(Source: P.A. 91-777, eff. 1-1-01.)



215 ILCS 139/ - Uniform Health Care Service Benefits Information Card Act.

(215 ILCS 139/1)
Sec. 1. Short title. This Act may be cited as the Uniform Health Care Service Benefits Information Card Act.
(Source: P.A. 92-106, eff. 1-1-02.)

(215 ILCS 139/5)
Sec. 5. Legislative intent. It is the intent of the legislature to lessen patients' waiting times, decrease administrative burdens for health care professionals and health care institutions, and improve care to patients by minimizing confusion, eliminating unnecessary paperwork, and streamlining the administrative aspects of care paid for by third-party payors. This Act shall be broadly applied and interpreted to effectuate this purpose.
(Source: P.A. 92-106, eff. 1-1-02.)

(215 ILCS 139/10)
Sec. 10. Definitions. As used in this Act, the following terms have the meanings given in this Section.
"Department" means the Department of Insurance.
"Director" means the Director of Insurance.
"Health benefit plan" means an accident and health insurance policy or certificate subject to the Illinois Insurance Code, a voluntary health services plan subject to the Voluntary Health Services Plans Act, a health maintenance organization subscriber contract subject to the Health Maintenance Organization Act, a plan provided by a multiple employer welfare arrangement, or a plan provided by another benefit arrangement. Without limitation, "health benefit plan" does not mean any of the following types of insurance:
(1) accident;
(2) credit;
(3) disability income;
(4) long-term or nursing home care;
(5) specified disease;
(6) dental or vision;
(7) coverage issued as a supplement to liability

insurance;

(8) medical payments under automobile or homeowners;
(9) insurance under which benefits are payable with

or without regard to fault as statutorily required to be contained in any liability policy or equivalent self-insurance;

(10) hospital income or indemnity; and
(11) self-insured health benefit plans under the

federal Employee Retirement Income Security Act of 1974.

(Source: P.A. 92-106, eff. 1-1-02.)

(215 ILCS 139/15)
Sec. 15. Uniform health care benefit information cards required.
(a) A health benefit plan that issues a card or other technology and provides coverage for health care services including prescription drugs or devices also referred to as health care benefits and an administrator of such a plan including, but not limited to, third-party administrators for self-insured plans and state-administered plans shall issue to its insureds a card or other technology containing uniform health care benefit information. The health care benefit information card or other technology shall specifically identify and display the following mandatory data elements on the card:
(1) processor control number, if required for claims

adjudication;

(2) group number;
(3) card issuer identifier;
(4) cardholder ID number; and
(5) cardholder name.
(b) The uniform health care benefit information card or other technology shall specifically identify and display the following mandatory data elements on the back of the card:
(1) claims submission names and addresses; and
(2) help desk telephone numbers and names.
(c) A new uniform health care benefit information card or other technology shall be issued by a health benefit plan upon enrollment and reissued upon any change in the insured's coverage that affects mandatory data elements contained on the card.
(d) Notwithstanding subsections (a), (b), and (c) of this Section, a discounted health care services plan administrator shall issue to its beneficiaries a card containing the following mandatory data elements:
(1) an Internet website for beneficiaries to access

up-to-date lists of preferred providers;

(2) a toll-free help desk number for beneficiaries

and providers to access up-to-date lists of preferred providers and additional information about the discounted health care services plan;

(3) the name or logo of the provider network;
(4) a group number, if necessary for the processing

of benefits;

(5) a cardholder ID number;
(6) the cardholder's name or a space to permit the

cardholder to print his or her name, if the cardholder pays a periodic charge for use of the card;

(7) a processor control number, if required for

claims adjudication; and

(8) a statement that the plan is not insurance.
(e) As used in this Section, "discounted health care services plan administrator" means any person, partnership, or corporation, other than an insurer, health service corporation, limited health service organization holding a certificate of authority under the Limited Health Service Organization Act, or health maintenance organization holding a certificate of authority under the Health Maintenance Organization Act that arranges, contracts with, or administers contracts with a provider whereby insureds or beneficiaries are provided an incentive to use health care services provided by health care services providers under a discounted health care services plan in which there are no other incentives, such as copayment, coinsurance, or any other reimbursement differential, for beneficiaries to utilize the provider. "Discounted health care services plan administrator" also includes any person, partnership, or corporation, other than an insurer, health service corporation, limited health service organization holding a certificate of authority under the Limited Health Service Organization Act, or health maintenance organization holding a certificate of authority under the Health Maintenance Organization Act that enters into a contract with another administrator to enroll beneficiaries or insureds in a preferred provider program marketed as an independently identifiable program based on marketing materials or member benefit identification cards.
(Source: P.A. 96-1326, eff. 1-1-11.)

(215 ILCS 139/20)
Sec. 20. Coordination with Uniform Prescription Drug Information Card. A health benefit plan may comply with this Act by including the information required in Section 15 on one card if a card is also required under the Uniform Prescription Drug Information Card Act.
(Source: P.A. 92-106, eff. 1-1-02.)

(215 ILCS 139/25)
Sec. 25. Applicability and enforcement.
(a) This Act applies to health care benefit plans that are amended, delivered, issued, or renewed on and after the effective date of this amendatory Act of the 92nd General Assembly.
(b) The Director may adopt rules necessary to implement the Department's responsibilities under this Act. To enforce the provisions of this Act, the Director may issue a cease and desist order or require a health benefit plan to submit a plan of correction for violations of this Act, or both. Subject to the provisions of the Illinois Administrative Procedure Act, the Director may, pursuant to Section 403A of the Illinois Insurance Code, impose upon a health benefit plan an administrative fine not to exceed $250,000 for failure to submit a requested plan of correction, failure to comply with its plan or correction, or repeated violations of this Act.
(Source: P.A. 92-106, eff. 1-1-02.)

(215 ILCS 139/99)
Sec. 99. Effective date. This Act takes effect on January 1, 2002.
(Source: P.A. 92-106, eff. 1-1-02.)



215 ILCS 145/ - Property Fire Loss Act.

(215 ILCS 145/0.1) (from Ch. 73, par. 1152.1)
Sec. 0.1. This Act shall be known and may be cited as the "Property Fire Loss Act".
(Source: P.A. 81-682.)

(215 ILCS 145/1) (from Ch. 73, par. 1153)
Sec. 1. (a) The Fire Marshal, the director of the Department of Insurance or personnel from any other authorized fire department or law enforcement agency charged with the responsibility of investigating a fire loss or potential fire loss, may request any insurance company that has investigated or is investigating a fire loss or potential fire loss of real or personal property to release any factual information in its possession which is pertinent to this type of loss or potential loss and has some relationship to the loss or potential loss itself. The company shall release the information and cooperate with any official authorized to request such information pursuant to this Section. The information shall include, but is not limited to:
(1) any insurance policy relevant to a fire loss or

potential fire loss under investigation and any application for such a policy;

(2) policy premium payment records;
(3) history of previous claims made by the insured

for fire loss;

(4) material relating to the investigation of the

loss or potential loss, including statements of any person, proof of loss, and any other relevant evidence.

(b) If an insurance company has reason to believe that a fire loss to its insured's real or personal property was caused by other than accidental means, the company shall notify the Fire Marshal, the director of the Department of Insurance or any other appropriate law enforcement agency charged with the responsibility to investigate fire losses and furnish such persons with all relative material acquired during its investigation of the fire loss, cooperate with and take such reasonable action as may be requested by any law enforcement agency, and cooperate with the Court and administrative agencies of the State, and any official from the Fire Marshal's office, the office of the director of the Department of Insurance or any law enforcement agency charged with the responsibility to investigate the fire. Such insurance company may request officials and departmental and agency personnel receiving information on fire losses or potential fire losses to release information relative to any investigation it has made concerning any such fire loss or potential loss reported by such company. Subject to the provisions of subsection (a) of this Section and subparagraphs (i), (iii), (iv), (v), (vi), and (vii) of paragraph (d) of subsection (1) of Section 7 of the Freedom of Information Act, such insurance company shall have the right to receive, within a reasonable time, not to exceed 30 days after the receipt of such request, the relevant information requested.
(c) In the absence of malice, no insurance company, or person who furnishes information on its behalf, or authorized person, department or agency as defined in subsection (a) who releases information, is liable for damages in a civil action or subject to criminal prosecution for any oral or written statement made or any other action taken that is necessary to supply information required pursuant to this Section.
(d) The officials and departmental and agency personnel receiving any information furnished pursuant to this Section shall hold the information in confidence until such time as its release is required pursuant to this Section or a criminal or civil proceeding.
(e) Any official referred to in paragraph (a) of this Section may be required to testify as to any information in his possession regarding the fire loss of real or personal property in any civil action in which any person seeks recovery under a policy against an insurance company for the fire loss.
(f) As used in this Section, "insurance company" includes the Illinois Fair Plan Underwriting Association, and all district, county and township mutual insurance companies.
(g) (1) No person shall intentionally or knowingly refuse to release any information properly requested, pursuant to paragraph (a) of this Section.
(2) No person shall refuse to make the necessary notification of a fire loss pursuant to paragraph (b) of this Section.
(3) No person shall refuse to supply to the proper authorities pertinent information required to be furnished pursuant to paragraph (b) of this Section.
(4) No person shall fail to hold in confidence information required to be held in confidence by paragraph (d) of this Section.
(h) Whoever violates paragraph (g) (1), (2), (3) or (4) of this Section is guilty of a Class C misdemeanor and is subject to a fine not to exceed $100. It shall not be considered a violation of this Section if an insurance company in good faith, believes it has done everything required of it by this Statute.
(i) A fire department or law enforcement agency that has investigated or is investigating a fire loss or potential fire loss of real or personal property may release to an insurer of such property any factual information, including statements, in its possession which is pertinent or related to the type of loss or potential loss.
(Source: P.A. 99-159, eff. 1-1-16.)



215 ILCS 150/ - Religious and Charitable Risk Pooling Trust Act.

(215 ILCS 150/1) (from Ch. 148, par. 201)
Sec. 1. This Act shall be known and may be cited as the "Religious and Charitable Risk Pooling Trust Act".
(Source: P.A. 80-530.)

(215 ILCS 150/2) (from Ch. 148, par. 202)
Sec. 2. Authorized organizations; purpose. Any number of organizations which are all exempt from taxation under paragraph (3) of subsection (c) of Section 501 of the Internal Revenue Code of 1954 as amended or as it may be amended hereafter are authorized to establish and become beneficiaries of a trust fund for the purpose of: (1) providing protection for themselves against the risk of financial loss due to damage, destruction or loss to property or the imposition of legal liability; or (2) providing protection for their employees or full-time students, but not dependents, against the risk of financial loss due to accident, sickness, or disablement. Any of such organizations' affiliated title holding corporations that are exempt from taxation under paragraph (2) of subsection (c) of Section 501 of the Internal Revenue Code of 1954, as amended or as it may be amended hereafter, are authorized to establish or become beneficiaries of a trust for the purpose of providing protection for themselves against the risk of financial loss due to damage, destruction, or loss to property or the imposition of legal liability.
A hospital or long-term care facility owned and operated by a tax exempt unit of local government and such unit of local government, in relation to and to the extent of its liabilities arising from the ownership or operation of such hospital or long-term care facility, may participate in the establishment of and may become beneficiaries of a trust fund established under this Act for the purpose of providing protection against the risk of financial loss due to the imposition of legal liability.
(Source: P.A. 92-99, eff. 7-20-01.)

(215 ILCS 150/3) (from Ch. 148, par. 203)
Sec. 3. The trust fund shall be established and amended only by a written instrument which shall be filed with and approved by the Director of Insurance prior to its becoming effective. The Director of Insurance shall withhold approval of any instrument if it does not comply with the provisions of this Act or any rule or regulation of the Director of Insurance.
(Source: P.A. 80-530.)

(215 ILCS 150/4) (from Ch. 148, par. 204)
Sec. 4. No corporation or entity shall be a beneficiary of the trust fund unless it either shall be incorporated under the laws of this State or shall have first procured a Certificate of Authority from the Secretary of State, except that a hospital owned and operated by a tax exempt unit of local government and such unit of local government, in relation to and to the extent of its liabilities arising from the ownership or operation of such hospital, may be beneficiaries of the trust fund.
(Source: P.A. 81-602.)

(215 ILCS 150/5) (from Ch. 148, par. 205)
Sec. 5. The trust fund is authorized to indemnify: (1) the beneficiaries thereof against the risk of loss due to damage, destruction or loss to property or imposition of legal liability; or (2) employees or full-time students of the beneficiaries against the risk of loss due to accident, sickness, or disablement. The trustees may determine and establish contributions to the trust fund required to fund the operations and carry out the purposes of the trust fund and may enter into contracts in order to carry out the purposes for which the trust fund was established, provided however, that any such contracts shall not provide for compensation or payments in excess of that which is reasonable in relation to the services actually performed thereunder.
(Source: P.A. 84-989.)

(215 ILCS 150/6) (from Ch. 148, par. 206)
Sec. 6. Risk pools; risk retention groups.
(a) A trust fund may enter into written agreements with other trust funds established under this Act whereby the risks assumed by any such trust fund may be pooled and shared with such other trust funds.
(b) A trust fund may enter into written agreements for the purpose of assuming risks from (i) risk pools or risk retention groups established or organized pursuant to the laws of any other state exclusively to provide protections, as described in this Act, to organizations which are exempt from taxation under paragraph (3) of subsection (c) of Section 501 of the Internal Revenue Code, as amended from time to time, and their affiliated title holding corporations that are exempt from taxation under paragraph (2) of subsection (c) of Section 501 of the Internal Revenue Code of 1954, as amended from time to time, or (ii) insurance companies with regard to protections, as described in this Act, exclusively for organizations which are exempt from taxation, as aforesaid. As a condition to such authority, any trust fund so assuming risk from any risk pool, risk retention group or insurance company, shall, directly or through an underwriting manager controlled by it, underwrite risks assumed by it either on a facultative basis or on a primary basis pursuant to an underwriting management agreement with the entity from which risk is being assumed. Such underwriting management agreement shall provide for underwriting risks assumed on behalf of both the ceding entity and the assuming trust fund. For purposes of this subsection (b), the term "underwrite" shall include, but not be limited to, classification, selection and pricing of risks.
(Source: P.A. 92-99, eff. 7-20-01.)

(215 ILCS 150/7) (from Ch. 148, par. 207)
Sec. 7. The trustees of all trust funds established under this Act shall be natural persons over the age of 18 who are residents of this State.
(Source: P.A. 80-530.)

(215 ILCS 150/8) (from Ch. 148, par. 208)
Sec. 8. Every such trust fund shall have no fewer than 3 nor more than 30 trustees. No less than 2/3 of the trustees shall be officers, directors, trustees or full time employees of a beneficiary of the trust fund.
(Source: P.A. 80-530.)

(215 ILCS 150/9) (from Ch. 148, par. 209)
Sec. 9. (a) No trustee shall be paid a salary or receive other compensation, except the written trust instrument may provide for reimbursement for actual expenses incurred on behalf of the trust fund. No trustee or any employer or affiliate of any trustee shall enter into any contract with the trust fund for, or receive any monies or other compensation or thing of value whatsoever from, the trust fund for services performed for or on behalf of such trust fund, except as provided in this Act.
(b) The trust fund shall have authority to indemnify its trustees, officers, employees and agents to the same extent as provided to not for profit corporations to indemnify its directors, officers, employees and agents under Section 108.75 of the General Not For Profit Corporation Act of 1986, as now or hereafter amended.
(Source: P.A. 86-847.)

(215 ILCS 150/10) (from Ch. 148, par. 210)
Sec. 10. The trustees shall serve pursuant to the terms of the written trust instrument except that at any time no less than a majority of the beneficiaries may remove a trustee with or without cause.
(Source: P.A. 80-530.)

(215 ILCS 150/11) (from Ch. 148, par. 211)
Sec. 11. In case any trustee shall be removed, resign, or cease to serve for any reason, no less than a majority of the beneficiaries shall appoint a successor.
(Source: P.A. 80-530.)

(215 ILCS 150/12) (from Ch. 148, par. 212)
Sec. 12. No trustees or successor trustee shall serve for more than 3 consecutive years unless he is reappointed by a majority of the beneficiaries.
(Source: P.A. 80-530.)

(215 ILCS 150/13) (from Ch. 148, par. 213)
Sec. 13. The trustees shall have the powers specified in the written trust instrument which established the trust fund.
(Source: P.A. 80-530.)

(215 ILCS 150/14) (from Ch. 148, par. 214)
Sec. 14. Each trust fund shall by June 1 of each year file with the Director of Insurance a full independently audited financial statement as of December 31 of the preceding year, accompanied by a report of the trustees detailing the operations of the trust fund and including a list of all beneficiaries during the year and a statement that each beneficiary was not ineligible except as provided for in this Act. The financial statement and report shall be in such form and contain such matters as the Director of Insurance may prescribe. The truth and accuracy of the financial statement and report shall be attested to by each trustee.
(Source: P.A. 81-460.)

(215 ILCS 150/14.1) (from Ch. 148, par. 214.1)
Sec. 14.1. Contribution Certificate. A trust fund may issue contribution certificates, evidencing a contingent obligation to repay amounts advanced to the trust fund, for the purpose of obtaining funds to defray the expenses of organization, or providing surplus funds to the trust fund, or for any purpose required by its business, subject to the following provisions:
(a) Any such contribution certificate shall be evidenced by a written agreement providing that payments of principal and accrued interest may be made only out of the trust fund's net fund balance (surplus) in excess of that stipulated in the agreement. Any such agreement shall, at a minimum, provide that repayments of principal or payments of accrued interest shall be made only to the extent that trust fund assets exceed the sum of (i) all trust fund liabilities (including but not limited to reserves for losses, reinsurance payables, unpaid production and general expenses, unpaid taxes, loans and advances, but excluding principal and interest obligations evidenced by contribution certificates issued pursuant to this Section) plus (ii) the then outstanding unpaid principal balance evidenced by contribution certificates and, if the trust fund is reorganizing or has reorganized as a mutual insurance company or a reciprocal (inter-insurance exchange) pursuant to Section 25.1 of this Act, an amount equal to the amount of capital and surplus required of a newly organized insurer to write like lines of business pursuant to Section 43 of the Illinois Insurance Code if a mutual insurance company, or pursuant to Section 66 of the Illinois Insurance Code if a reciprocal. Any such agreement may contain repayment terms and conditions which are more restrictive than those provided herein.
(b) In the financial statement of a trust fund required to be filed pursuant to Section 14 of this Act or which may be published or distributed by the issuing trust fund, the outstanding and unpaid principal balance on contribution certificates may be reported as part of the trust fund's net fund balance (surplus) and that portion of the accrued but unpaid interest on contribution certificates which is in excess of the amount permitted to be paid by the trust fund pursuant to subsection (a) need not be reported as a liability of the trust fund, provided that the financial statement shall contain an appropriate footnote identifying the essential terms of repayment of the contribution certificates and the amount thereof then unpaid together with any accrued but unpaid interest thereon.
(c) Any agreement evidencing contribution certificates shall be filed with and approved by the Director of Insurance prior to its effective date. The Director shall approve any such agreement which complies with the provisions of this Section 14.1 provided that the terms of repayment are reasonable and the interest rate provided therein is not excessive. A rate of not more than 2% above the prevailing prime bank rate, either fixed as of the effective date of the agreement or floating during the term of the agreement, shall not be considered excessive.
(d) The repayment of principal and the payment of accrued interest on contribution certificates by a trust fund shall be subject to approval by the Director of Insurance.
(Source: P.A. 86-847.)

(215 ILCS 150/15) (from Ch. 148, par. 215)
Sec. 15. Ineligible beneficiaries. A beneficiary is ineligible (1) if it is not exempt from taxation under paragraph (3) of subsection (c) of Section 501 of the Internal Revenue Code of 1954 as amended, or an affiliate of a corporation exempt from taxation under paragraph (3) of subsection (c) of Section 501 of the Internal Revenue Code, as amended, and exempt from taxation under paragraph (2) of subsection (c) of Section 501 of the Internal Revenue Code of 1954, as amended, or tax exempt as a unit of local government or as a hospital owned and operated by a unit of local government; (2) if a corporation, it is not incorporated as a not-for-profit corporation; or (3) if a foreign or alien corporation, it no longer has a Certificate of Authority issued by the Secretary of State.
(Source: P.A. 92-99, eff. 7-20-01.)

(215 ILCS 150/16) (from Ch. 148, par. 216)
Sec. 16. The written trust instrument may provide that a beneficiary who becomes ineligible may continue to receive benefits for no longer than 90 days beyond the date the beneficiary or any trustee first discovers such ineligibility.
(Source: P.A. 80-530.)

(215 ILCS 150/17) (from Ch. 148, par. 217)
Sec. 17. No beneficiary shall have any cause of action against any other beneficiary arising solely out of the insolvency or inability of the trust fund to meet its obligations. This Section shall not preclude the collection of payments to the trust fund.
(Source: P.A. 80-530.)

(215 ILCS 150/18) (from Ch. 148, par. 218)
Sec. 18. No trust fund established under this Act shall grant any power to the trustees which is inconsistent with this Act or any other law of this State.
(Source: P.A. 80-530.)

(215 ILCS 150/19) (from Ch. 148, par. 219)
Sec. 19. Every trust fund established hereunder shall include in the written trust instrument the basis on which payments are made to and from the trust fund.
(Source: P.A. 80-530.)

(215 ILCS 150/20) (from Ch. 148, par. 220)
Sec. 20. The Director of Insurance may make reasonable rules and regulations as may be necessary for the administration of this Act.
(Source: P.A. 80-530.)

(215 ILCS 150/21) (from Ch. 148, par. 221)
Sec. 21. Trust funds established under this Act and all persons interested therein or dealing therewith shall be subject to the provisions of Sections 133, 149, 401, 402 and 403 of the Illinois Insurance Code, as amended.
(Source: P.A. 83-1496.)

(215 ILCS 150/22) (from Ch. 148, par. 222)
Sec. 22. The Director of Insurance shall have with respect to trust funds established under this Act the powers of examination conferred upon him relative to insurance companies by Sections 132 through 132.7 of the Illinois Insurance Code. The cost of an examination shall be paid by the trust fund examined.
(Source: P.A. 88-627, eff. 9-9-94.)

(215 ILCS 150/23) (from Ch. 148, par. 223)
Sec. 23. The Director of Insurance shall charge, collect and give proper acquittances for the payment of fees and charges as set forth in Section 408 of the Illinois Insurance Code.
(Source: P.A. 87-757.)

(215 ILCS 150/24) (from Ch. 148, par. 224)
Sec. 24. This Act shall apply regardless of any contrary provisions of any instrument.
(Source: P.A. 80-530.)

(215 ILCS 150/25) (from Ch. 148, par. 225)
Sec. 25. Trust funds established under and which fully comply with this Act shall not be considered insurance companies or to be in the business of insurance nor shall they be subject to regulation under the Illinois Insurance Code, as amended, except as provided for in this Act.
(Source: P.A. 80-530.)

(215 ILCS 150/25.1) (from Ch. 148, par. 225.1)
Sec. 25.1. (a) Any trust fund organized under this Act may reorganize itself as a mutual insurance company or a reciprocal in accordance with the provisions of this Section, provided that it has both (1) a net fund balance (surplus), reported on a basis consistent with that prescribed in Section 136 of the Illinois Insurance Code of (a) not less than that required of a newly organized mutual insurance company under Section 43 of the Illinois Insurance Code and authorized to write like lines of business, if the trust fund is reorganizing into a mutual insurance company, or (b) not less than that required of a newly organized reciprocal under Section 66 of the Illinois Insurance Code and Authorized to write like lines of business, if the trust fund is reorganizing into a reciprocal, and (2) an operating history of not less than 3 consecutive years after organizational approval of the trust fund by the Director of Insurance, during which period such trust fund shall have continuously provided non-assessable benefits or indemnification contracts to its beneficiaries. A trust fund reorganized as a mutual insurance company shall, after reorganization and notwithstanding any contrary provision of the Illinois Insurance Code, have the powers of a mutual insurance company organized under Article III of the Illinois Insurance Code together with continuing powers and authority granted trust funds pursuant to Section 6 of this Act. A trust fund reorganized as a reciprocal shall, after reorganization and notwithstanding any contrary provision of the Illinois Insurance Code, have the power of a reciprocal organized under Article IV of the Illinois Insurance Code together with continuing powers and authority granted trust funds pursuant to Section 6 of this Act. In addition, surplus amounts attributable to contribution certificates meeting the requirements of Section 14.1 of this Act and issued by a trust fund prior to reorganization as either a mutual insurance company or a reciprocal or by the successor mutual insurance company or reciprocal within a period of 5 years following reorganization, may be reported as surplus on the successor insurance company's or reciprocal's financial statements in a manner consistent with and subject to the terms of Section 14.1 of this Act. After expiration of such 5 year period, the provisions of Section 56 of the Illinois Insurance Code shall be applicable to a reorganized mutual insurance company or reciprocal, with regard to the accumulation of a guarantee fund. Except as provided in this subsection (a), this Act shall not be applicable to a reorganized mutual insurance company or reciprocal, and the mutual insurance company or reciprocal shall be subject to all otherwise applicable provisions of the Illinois Insurance Code.
(b) The Trustees of any trust fund seeking to reorganize as a mutual insurance company shall adopt articles of incorporation and by-laws as shall be necessary to make the same conform to articles of incorporation and by-laws of a mutual insurance company, as provided under Article III of the Illinois Insurance Code. Duplicate originals of such articles and by-laws shall be delivered to the Director of Insurance, together with the financial statements, as required under subsection (d). The Director shall approve the articles and by-laws after a finding that they are consistent with the requirements applicable to companies organized under Article III of the Illinois Insurance Code, relating to domestic mutual companies, except as otherwise provided herein. Upon approval by the Director and the recordation of a certified copy of the articles of incorporation in the office of the recorder in the county where the principal office of the company is located, such company shall be subject to and entitled to the benefits of Article III of the Illinois Insurance Code.
(c) (i) The trustees of any trust fund seeking to reorganize as a reciprocal shall, by resolution, approve a plan of reorganization setting forth (1) a proposed declaration of organization, as provided under Article IV of the Illinois Insurance Code; (2) a form of power of attorney designating a person, as defined in Section 2 of the Illinois Insurance Code, to act as attorney in fact on behalf of the beneficiaries of the trust fund in exchanging contracts of insurance after reorganization of the trust fund as a reciprocal, which form shall be consistent with the provisions of Article IV; (3) the terms and conditions of the proposed reorganization and the mode of carrying the same into effect; and (4) the manner and basis of assuming the assets and liabilities of the trust fund, including the benefit schedule theretofore issued by the trust fund, whether or not then in force. Duplicate originals of the plan of reorganization, as adopted by the trustees, shall be submitted to the Director of Insurance, together with such other documents as are necessary to satisfy the requirements of Article IV and the financial statements, as required under subsection (d) below. The Director shall approve the plan and the other documents upon finding each consistent with the requirements applicable to reciprocals organized under Article IV relating to domestic reciprocals, except as otherwise provided herein.
(ii) Within 60 days after approval by the Director, the plan of reorganization and other documents, as approved by the Director, shall then be submitted by the trustees for approval by the beneficiaries of the trust fund at a regularly scheduled or special meeting of beneficiaries. Written or printed notice shall be given not less than 20 days before each such meeting, either personally or by mail, to each beneficiary of the trust fund. If mailed, such notice is deemed to be delivered when deposited in the United States mail, with postage prepaid, addressed to the beneficiary at his address as it appears on the records of the trust fund. Such notice shall state the place, day, hour and purpose of the meeting. A copy of the plan of reorganization shall be enclosed with such notice. Approval by beneficiaries shall require (1) the affirmative vote of 2/3 of all beneficiaries of the trust fund covered under benefit schedules in force at the date of the notice, voting in person or by proxy at the meeting, and (2) the execution by the beneficiaries voting in favor of the plan of the power of attorney proposed as a part of the plan. Each beneficiary entitled to vote shall have one vote regardless of the number of benefit schedules that may have been issued or contributions paid therefor.
(iii) Within 10 days after approval by the beneficiaries, the trust fund, acting by and through its designated officers, shall certify to the Director such approval, appending to such certification a true and correct copy of the plan, as approved, the declaration of organization executed by the attorney-in-fact, and the form of the power of attorney, as executed, together with a list of the beneficiaries so approving and executing the power of attorney. The Director shall thereafter issue to the attorney-in-fact a certificate of authority, as provided in Section 73 of the Illinois Insurance Code, but only after the termination by the trust fund of all benefit schedules issued to beneficiaries who have declined to execute the power of attorney, which termination may be accomplished by the expiry, nonrenewal or cancellation of benefit schedules. Upon such termination, the trust fund, acting by and through its designated officers, shall so certify to the Director, and the date of such certification shall constitute the effective date of reorganization of the trust fund, being the date on which the reciprocal shall become the successor in interest to the trust fund and thenceforth be responsible and liable for all of the liabilities and obligations of the trust fund in accordance with the approved plan of reorganization, and the benefit schedules issued by the trust fund which then remain outstanding shall be deemed to have been issued by the reciprocal. All of the property, real, personal and mixed, and all other choses in action and all and every other interest of the trust fund upon the effective date of reorganization shall be deemed transferred to and vested in the reciprocal without further act or deed. The reciprocal shall thereupon be subject to and entitled to the benefits of Article IV of the Illinois Insurance Code and the trust fund shall thereafter cease to exist.
(d) The Trustees of any such trust fund shall deliver to the Director of Insurance a statement of financial condition as of a date not more than 6 months prior to said date of delivery, prepared in accordance with Section 136 of the Illinois Insurance Code and certified by an independent public accountant as correctly stating the financial condition of such trust fund in accordance with the standards of said Section 136. The Director shall review such statement of financial condition and may, in his discretion, conduct an examination of such trust fund to determine its financial condition. Any such examination shall be commenced within 60 days after the date of delivery to the Director of such statement of financial condition.
(e) In the case of a trust fund reorganizing into a mutual insurance company, provided that (i) such statement of financial condition shall reflect, and the Director is satisfied from the examination, if conducted, that a net fund balance (surplus) in an amount at least equal at the time of reorganization to that required of a newly organized company subject to Section 43 of the Illinois Insurance Code and writing like lines of business and (ii) the articles of incorporation and by-laws, as required by subsection (b), shall comply with the requirements of Article III of the Illinois Insurance Code, the Director of Insurance shall approve the reorganization and articles and by-laws within 60 days after receipt thereof, or within 60 days after the completion of any examination conducted by the Director, whichever date shall last occur, and shall issue a certificate of authority, as provided under Section 51 of the Illinois Insurance Code within 10 days after the receipt of evidence of recordation of the articles and by-laws.
(f) In the case of a trust fund reorganizing into a reciprocal, provided that (i) the statement of financial condition shall reflect, and the Director is satisfied from the examination, if conducted, that a net fund balance (surplus) in an amount at least equal at the time of reorganization to that required of a newly organized reciprocal subject to Section 66 of the Illinois Insurance Code and writing like lines of business and (ii) the declaration of organization and other documents, as required by subsection (c), shall comply with the requirements of Article IV of the Illinois Insurance Code, the Director of Insurance shall approve the reorganization and declaration within 60 days after receipt thereof, or within 60 days after the completion of any examination conducted by the Director, whichever date shall last occur, and shall issue a certificate of authority, as provided under Section 73 of the Illinois Insurance Code within 10 days after the deposit with the Director by the reorganizing reciprocal of cash or securities as required by Section 74 of the Illinois Insurance Code.
(Source: P.A. 90-381, eff. 8-14-97.)

(215 ILCS 150/26) (from Ch. 148, par. 226)
Sec. 26. The provisions of the Administrative Review Law, as amended, shall apply to and govern all proceedings for the judicial review of final administrative decisions under this Act.
(Source: P.A. 82-783.)

(215 ILCS 150/27) (from Ch. 148, par. 227)
Sec. 27. If any provision of this Act or the application thereof to any person or circumstance is held invalid, the invalidity shall not affect other provisions or applications of this Act which can be given effect without the invalid provision or application, and to this end the provisions of this Act are severable.
(Source: P.A. 80-530.)

(215 ILCS 150/28) (from Ch. 148, par. 228)
Sec. 28. This Act shall become effective upon its becoming a law.
(Source: P.A. 80-530.)



215 ILCS 152/ - Service Contract Act.

(215 ILCS 152/1)
Sec. 1. Short title. This Act may be cited as the Service Contract Act.
(Source: P.A. 90-711, eff. 8-7-98.)

(215 ILCS 152/5)
Sec. 5. Definitions.
"Department" means the Department of Insurance.
"Director" means the Director of Insurance.
"Road hazard" means a hazard that is encountered while driving a motor vehicle, including, but not limited to, potholes, rocks, wood debris, metal parts, glass, plastic, curbs, and composite scraps.
"Service contract" means a contract or agreement whereby a service contract provider undertakes for a specified period of time, for separate and identifiable consideration, to perform the repair, replacement, or maintenance, or indemnification for such services, of any automobile, system, or consumer product in connection with the operational or structural failure due to a defect in materials or workmanship, or normal wear and tear, with or without additional provision for incidental payment or indemnity under limited circumstances, for related expenses, including, but not limited to, towing, rental, and emergency road service. Service contracts may provide for:
(1) the repair, replacement, or maintenance of such

property for damage resulting from power surges and accidental damage from handling;

(2) the repair or replacement of tires or wheels, or

both, on a motor vehicle damaged as the result of coming into contact with road hazards;

(3) the removal of dents, dings, or creases on a

motor vehicle that can be repaired using the process of paintless dent removal without affecting the existing paint finish and without replacing vehicle body panels, sanding, bonding, or painting;

(4) the repair of chips or cracks in or the

replacement of motor vehicle windshields as a result of damage caused by road hazards;

(5) the replacement of a motor vehicle key or key-fob

in the event that the key or key-fob becomes inoperable or is lost or stolen;

(6) the payment of specified incidental costs in the

event that a vehicle protection product fails to prevent loss or damage as specified; the reimbursement of incidental costs must be tied to the purchase of a physical product that is formulated or designed to make the specified loss or damage less likely to occur; or

(7) other services that may be approved by the

Director, if not inconsistent with other provisions of this Act.

Service contracts shall not include:
(i) contracts of limited duration that provide for

scheduled maintenance only;

(ii) fuel additives, oil additives, or other chemical

products applied to the engine, transmission, or fuel system of a motor vehicle;

(iii) coverage for the repair or replacement, or

both, of damage to the interior surfaces of a vehicle, or for repair or replacement, or both, of damage to the exterior paint or finish of a vehicle; however, such coverage may be offered in connection with the sale of a vehicle protection product; and

(iv) a vehicle product protection warranty included,

for no separate and identifiable consideration, with the purchase of a vehicle protection product.

"Service contract holder" means the person who purchases a service contract or a permitted transferee.
"Service contract provider" means a person who is contractually obligated to the service contract holder under the terms of the service contract. A service contract provider does not include an insurer.
"Service contract reimbursement insurance policy" means a policy of insurance that is issued to the service contract provider to provide reimbursement to the service contract provider or to pay on behalf of the service contract provider all covered contractual obligations incurred by the service contract provider under the terms and conditions of the insured service contracts issued or sold by the service contract provider.
"System" means the heating, cooling, plumbing, electrical, ventilation, or any other similar system of a home.
"Vehicle protection product" has the same meaning as that term is defined in subsection (a) of Section 155.39 of the Illinois Insurance Code.
"Vehicle protection product warranty" has the same meaning as that term is defined in subsection (a) of Section 155.39 of the Illinois Insurance Code.
(Source: P.A. 100-272, eff. 1-1-18.)

(215 ILCS 152/10)
Sec. 10. Exemptions. Service contract providers and related service contract sellers and administrators complying with this Act are not required to comply with and are not subject to any provision of the Illinois Insurance Code. A service contract provider who is the manufacturer or a wholly-owned subsidiary of the manufacturer of the product or the builder, seller, or lessor of the product that is the subject of the service contract is required to comply only with Sections 30, 35, 45, and 50 of this Act; except that, a service contract provider who sells a motor vehicle, excluding a motorcycle as defined in Section 1-147 of the Illinois Vehicle Code, or who leases, but is not the manufacturer of, the motor vehicle, excluding a motorcycle as defined in Section 1-147 of the Illinois Vehicle Code, that is the subject of the service contract must comply with this Act in its entirety. Contracts for the repair and monitoring of private alarm or private security systems regulated under the Private Detective, Private Alarm, Private Security, Fingerprint Vendor, and Locksmith Act of 2004 are not required to comply with this Act and are not subject to any provision of the Illinois Insurance Code.
(Source: P.A. 95-613, eff. 9-11-07.)

(215 ILCS 152/15)
Sec. 15. Financial requirements. No service contract shall be issued, sold, or offered for sale in this State unless one of the following conditions are satisfied:
(1) (A) The service contract provider is insured under a

service contract reimbursement insurance policy issued by an insurer authorized to do business in this State and providing that the insurer will pay to, or on behalf of, the service contract provider all sums that the service contract provider is legally obligated to pay according to the service contract provider's contractual obligations under the service contracts issued or sold by the service contract provider;

(B) a true and correct copy of the service contract

reimbursement insurance policy has been filed with the Director by the service contract provider;

(C) the service contract states that the obligations

of the service contract provider to the service contract holder are covered under a service contract reimbursement insurance policy; and

(D) the service contract states the name and address

of the issuer of the service contract reimbursement insurance policy and states that in the event covered service is not provided by the service contract provider within 60 days of proof of loss by the service contract holder, the service contract holder may file directly with the service contract reimbursement insurance company.

(2) (A) The service contract provider maintains a funded

reserve account for its obligations under its service contracts issued and outstanding in this State. The reserves shall not be less than 40% of the gross consideration received, less claims paid, for all service contracts sold and then in force;

(B) the service contract provider places in trust

with the Director a financial security deposit, having a value of not less than 5% of the gross consideration received, less claims paid, for all service contracts sold and then in force, but not less than $25,000, consisting of securities of the type eligible for deposit by authorized insurers in this State and;

(C) the service contract provider provides the

Director with an audited financial statement annually of the service contract revenues and claims.

(3) (A) The service contract provider, or its parent

company in accordance with subdivision (3)(B), maintains a net worth or stockholders' equity of $100,000,000; and

(B) the service contract provider provides the

Director with a copy of the service contract provider's or the service contract provider's parent company's most recent Form 10-K or Form 20-F filed with the Securities and Exchange Commission within the last calendar year or, if the service contract provider does not file with the Securities and Exchange Commission, a copy of the service contract provider's or the service contract provider's parent company's audited financial statements that shows a net worth of the service contract provider or its parent company of at least $100,000,000. If the service contract provider's parent company's Form 10-K, Form 20-F, or audited financial statements are filed to meet the service provider's financial stability requirement, then the parent company shall agree to guarantee the obligations of the provider relating to service contracts issued by the service contract provider in this State.

(Source: P.A. 90-711, eff. 8-7-98.)

(215 ILCS 152/20)
Sec. 20. Reimbursement policy; required provisions.
(a) No service contract reimbursement insurance policy shall be issued, sold, or offered for sale in this State unless the policy states that the issuer of the policy will reimburse or pay on behalf of the service contract provider all covered sums which the service contract provider is legally obligated to pay or will provide the service that the service contract provider is legally obligated to perform according to the service contract provider's contractual obligations under the provisions of the insured service contracts issued or sold by the service contract provider.
(b) If covered service is not provided by the service contract provider within 60 days of proof of loss by the service contract holder, the service contract holder may file directly with the insurance company writing the service contract reimbursement insurance policy.
(c) A service contract reimbursement insurance company that insures a service contract shall be deemed to have received payment of the premium if the service contract holder paid for the service contract coverage.
(d) If a service contract is canceled by a service contract holder, the service contract reimbursement insurance company shall be required to return the unearned service contract reimbursement insurance premium for that contract to the insured service contract provider. If the service contract provider fails to refund the amounts required under Section 35 of this Act, the service contract reimbursement insurance company shall be responsible for the refund to the service contract holder.
(Source: P.A. 90-711, eff. 8-7-98.)

(215 ILCS 152/25)
Sec. 25. Registration requirements for service contract providers.
(a) No service contract shall be issued or sold in this State until the following information has been submitted to the Department:
(1) the name of the service contract provider;
(2) a list identifying the service contract

provider's executive officer or officers directly responsible for the service contract provider's service contract business;

(3) the name and address of the service contract

provider's agent for service of process in this State, if other than the service contract provider;

(4) a true and accurate copy of all service contracts

to be sold in this State; and

(5) a statement indicating under which provision of

Section 15 the service contract provider qualifies to do business in this State as a service contract provider.

(b) The service contract provider shall pay an initial registration fee of $1,000 and a renewal fee of $150 each year thereafter. All fees and penalties collected under this Act shall be paid to the Director and deposited in the Insurance Financial Regulation Fund.
(Source: P.A. 93-32, eff. 7-1-03.)

(215 ILCS 152/30)
Sec. 30. Required service contract disclosures. All service contracts issued or sold in this State shall contain the following disclosures written in clear and understandable language.
(1) the name and address of the service contract provider;
(2) the total consideration for the service contract paid by the service contract holder;
(3) the conditions and procedures for obtaining service under the service contract, including the name, address, and local or toll-free telephone number of any person from whom approval is required before covered repairs may be commenced;
(4) the existence and amount of a deductible, if any;
(5) merchandise and services to be provided and any limitations, exceptions, or exclusions;
(6) the terms, conditions, and restrictions governing transferability of the service contract, if any;
(7) the provisions governing cancellation and refunds in accordance with Section 35 of this Act; and
(8) whether or not the service contract covers failure resulting from normal wear and tear.
(Source: P.A. 90-711, eff. 8-7-98.)

(215 ILCS 152/35)
Sec. 35. Cancellation and refunds.
(a) No service contract may be issued, sold, or offered for sale in this State unless the service contract clearly states that the service contract holder is allowed to cancel the service contract. If the service contract holder elects cancellation, the service contract provider may retain a cancellation fee not to exceed the lesser of 10% of the service contract price or $50. The service contract cancellation provision must provide that the service contract may be cancelled:
(1) within 30 days after its purchase if no service

has been provided and that a full refund of the service contract consideration, less any cancellation fee stated in the service contract will be paid to the service contract holder; or

(2) at any other time and a pro rata refund of the

service contract consideration for the unexpired term of the service contract, based on the number of elapsed months, miles, hours, or such other reasonably applicable measure which is clearly disclosed in the service contract, less the value of any service received, and any cancellation fee stated in the service contract will be paid to the service contract holder.

(b) In the event of the cancellation of a service contract that includes the coverage described in paragraph (6) of the definition of "service contract" in Section 5 of this Act, the service contract provider is not required to, but may, refund the purchase price of the vehicle protection product. The coverage described in paragraph (6) of the definition of "service contract" in Section 5 of this Act may not be offered as or within a service contract unless the service contract clearly states whether the service contract holder is entitled to a refund of the purchase price of the vehicle protection product and, if applicable, the terms of such refund.
(Source: P.A. 100-272, eff. 1-1-18.)

(215 ILCS 152/40)
Sec. 40. Incidental benefits. A service contract may provide full or partial reimbursement for other expenses incurred by the service contract holder as a direct and proximate result of an operational or structural failure if covered by the service contract. A reimbursement for these expenses shall not exceed the purchase price of the property serviced per incident.
(Source: P.A. 90-711, eff. 8-7-98.)

(215 ILCS 152/45)
Sec. 45. Record keeping requirements.
(a) The service contract provider shall keep accurate accounts, books, and records concerning transactions regulated under this Act.
(b) The service contract provider's accounts, books, and records shall include the following:
(1) copies of each type of service contract sold;
(2) the name and address of each service contract

holder, to the extent that the name and address has been furnished by the service contract holder;

(3) a list of the locations where service contracts

are marketed, sold, or offered for sale; and

(4) written claims files which shall contain at least

the date and description of claims related to the service contracts.

(c) Except as provided in subsection (e) of this Section, the service contract provider shall retain all records required to be maintained by Section 45 for at least 3 years after the specified period of coverage has expired.
(d) The records required under this Act may be, but are not required to be, maintained on a computer disk or other record keeping technology. If the records are maintained in other than hard copy, the records shall be capable of duplication to legible hard copy at the request of the Director.
(e) A service contract provider discontinuing business in this State shall maintain its records until it furnishes the Director satisfactory proof that it has discharged all obligations to service contract holders in this State.
(Source: P.A. 99-78, eff. 7-20-15.)

(215 ILCS 152/50)
Sec. 50. Examinations and enforcement provisions.
(a) The Director may conduct examinations of service contract providers, administrators, or other persons to enforce this Act and protect service contract holders in this State. Upon request of the Director, a service contract provider shall make available to the Director all accounts, books, and records concerning service contracts sold by the service contract provider that are necessary to enable the Director to reasonably determine compliance or noncompliance with this Act.
(b) The Director may take action that is necessary or appropriate to enforce the provisions of this Act and the Director's rules and orders and to protect service contract holders in this State. If a service contract provider engages in a pattern or practice of conduct that violates this Act and that the Director reasonably believes threatens to render the service contract provider insolvent or cause irreparable loss or injury to the property or business of any person or company located in this State, the Director may (i) issue an order directed to that service contract provider to cease and desist from engaging in further acts, practices, or transactions that are causing the conduct; (ii) issue an order prohibiting that service contract provider from selling or offering for sale service contracts in violation of this Act; (iii) issue an order imposing a civil penalty on that service contract provider; or (iv) issue any combination of the foregoing, as applicable. Prior to the effective date of any order issued pursuant to this subsection, the Director must provide written notice of the order to the service contract provider and the opportunity for a hearing to be held within 10 business days after receipt of the notice, except prior notice and hearing shall not be required if the Director reasonably believes that the service contract provider has become, or is about to become, insolvent.
A person aggrieved by an order issued under this Section may request a hearing before the Director. The hearing request shall be filed with the Director within 20 days after the date the Director's order is effective, and the Director must hold such a hearing within 15 days after receipt of the hearing request.
(c) At the hearing, the burden shall be on the Director to show why the order issued pursuant to this Section is justified. The provisions of Section 10-25 of the Illinois Administrative Procedure Act shall apply to a hearing request under this Section.
(d) The Director may bring an action in any court of competent jurisdiction for an injunction or other appropriate relief to enjoin threatened or existing violations of this Act or of the Director's orders or rules. An action filed under this Section also may seek restitution on behalf of persons aggrieved by a violation of this Act or orders or rules of the Director.
(e) A person who is found to have violated this Act or orders or rules of the Director may be ordered to pay to the Director a civil penalty in an amount, determined by the Director, of not more than $500 per violation and not more than $10,000 in the aggregate for all violations of a similar nature. For purposes of this Section, violations shall be of a similar nature if the violation consists of the same or similar course of conduct, action, or practice, irrespective of the number of times the conduct, action, or practice that is determined to be a violation of this Act occurred.
(Source: P.A. 90-711, eff. 8-7-98.)

(215 ILCS 152/55)
Sec. 55. Rulemaking power. The Director may adopt such administrative rules as are necessary to implement the provisions of this Act.
(Source: P.A. 90-711, eff. 8-7-98.)

(215 ILCS 152/60)
Sec. 60. Applicability. This Act applies to all service contracts sold or offered for sale 90 or more days after the effective date of this Act.
(Source: P.A. 90-711, eff. 8-7-98.)

(215 ILCS 152/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 90-711, eff. 8-7-98.)



215 ILCS 153/ - Structured Settlement Protection Act.

(215 ILCS 153/1)
Sec. 1. Short title. This Act may be cited as the Structured Settlement Protection Act.
(Source: P.A. 93-502, eff. 1-1-04.)

(215 ILCS 153/5)
Sec. 5. Definitions. For purposes of this Act:
"Annuity issuer" means an insurer that has issued a contract to fund periodic payments under a structured settlement.
"Dependents" include a payee's spouse and minor children and all other persons for whom the payee is legally obligated to provide support, including maintenance.
"Discounted present value" means the present value of future payments determined by discounting such payments to the present using the most recently published Applicable Federal Rate for determining the present value of an annuity, as issued by the United States Internal Revenue Service.
"Gross advance amount" means the sum payable to the payee or for the payee's account as consideration for a transfer of structured settlement payment rights before any reductions for transfer expenses or other deductions to be made from such consideration.
"Independent professional advice" means advice of an attorney, certified public accountant, actuary, or other licensed professional adviser.
"Interested parties" means, with respect to any structured settlement, the payee, any beneficiary irrevocably designated under the annuity contract to receive payments following the payee's death, the annuity issuer, the structured settlement obligor, and any other party to the structured settlement that has continuing rights or obligations to receive or make payments under such structured settlement.
"Net advance amount" means the gross advance amount less the aggregate amount of the actual and estimated transfer expenses required to be disclosed under item (5) of Section 10 of this Act.
"Payee" means an individual who is receiving tax free payments under a structured settlement and proposes to make a transfer of payment rights thereunder.
"Periodic payments" includes both recurring payments and scheduled future lump sum payments.
"Qualified assignment agreement" means an agreement providing for a qualified assignment within the meaning of Section 130 of the United States Internal Revenue Code, United States Code Title 26, as amended from time to time.
"Settled claim" means the original tort claim resolved by a structured settlement.
"Structured settlement" means an arrangement for periodic payment of damages for personal injuries or sickness established by settlement or judgment in resolution of a tort claim.
"Structured settlement agreement" means the agreement, judgment, stipulation, or release embodying the terms of a structured settlement.
"Structured settlement obligor" means, with respect to any structured settlement, the party that has the continuing obligation to make periodic payments to the payee under a structured settlement agreement or a qualified assignment agreement.
"Structured settlement payment rights" means rights to receive periodic payments under a structured settlement, whether from the structured settlement obligor or the annuity issuer, when:
(1) the payee is domiciled in, or the domicile or

principal place of business of the structured settlement obligor or the annuity issuer is located in, this State;

(2) the structured settlement agreement was approved

by a court in this State; or

(3) the structured settlement agreement is expressly

governed by the laws of this State.

"Terms of the structured settlement" include, with respect to any structured settlement, the terms of the structured settlement agreement, the annuity contract, any qualified assignment agreement, and any order or other approval of any court or other government authority that authorized or approved such structured settlement.
"Transfer" means any sale, assignment, pledge, hypothecation, or other alienation or encumbrance of structured settlement payment rights made by a payee for consideration; provided that the term "transfer" does not include the creation or perfection of a security interest in structured settlement payment rights under a blanket security agreement entered into with an insured depository institution in the absence of any action to redirect the structured settlement payments to such insured depository institution or an agent or successor in interest thereof or otherwise to enforce such blanket security interest against the structured settlement payment rights.
"Transfer agreement" means the agreement providing for a transfer of structured settlement payment rights.
"Transfer expenses" means all expenses of a transfer that are required under the transfer agreement to be paid by the payee or deducted from the gross advance amount, including, without limitation, court filing fees, attorneys fees, escrow fees, lien recordation fees, judgment and lien search fees, finders' fees, commissions, and other payments to a broker or other intermediary; "transfer expenses" do not include preexisting obligations of the payee payable for the payee's account from the proceeds of a transfer.
"Transferee" means a party acquiring or proposing to acquire structured settlement payment rights through a transfer.
(Source: P.A. 99-286, eff. 8-5-15.)

(215 ILCS 153/10)
Sec. 10. Required disclosures to payee. Not less than 10 days prior to the date on which a payee signs a transfer agreement, the transferee shall provide to the payee a separate disclosure statement, in bold type no smaller than 14 points, setting forth all of the following:
(1) the amounts and due dates of the structured

settlement payments to be transferred;

(2) the aggregate amount of the payments;
(3) the discounted present value of the payments to

be transferred, which shall be identified as the "calculation of current value of the transferred structured settlement payments under federal standards for valuing annuities", and the amount of the Applicable Federal Rate used in calculating the discounted present value;

(4) the gross advance amount;
(5) an itemized listing of all applicable transfer

expenses, other than attorneys' fees and related disbursements payable in connection with the transferee's application for approval of the transfer, and the transferee's best estimate of the amount of any such fees and disbursements;

(6) the net advance amount;
(7) the amount of any penalties or liquidated damages

payable by the payee in the event of any breach of the transfer agreement by the payee;

(8) a statement that the payee has the right to

cancel the transfer agreement, without penalty or further obligation, not later than the third business day after the date the agreement is signed by the payee; and

(9) the effective annual interest rate, which must

be disclosed in the following statement: "Based on the net amount that you will receive from us and the amounts and timing of the structured settlement payments that you are turning over to us, you will, in effect, be paying interest to us at a rate of .... percent per year.".

(Source: P.A. 99-286, eff. 8-5-15.)

(215 ILCS 153/15)
Sec. 15. Approval of transfers of structured settlement payment rights. No direct or indirect transfer of structured settlement payment rights shall be effective and no structured settlement obligor or annuity issuer shall be required to make any payment directly or indirectly to any transferee of structured settlement payment rights unless the transfer has been approved in advance in a final court order based on express findings by such court that:
(1) the transfer is in the best interest of the

payee, taking into account the welfare and support of the payee's dependents;

(2) the payee has been advised in writing by the

transferee to seek independent professional advice regarding the transfer and has either received such advice or knowingly waived in writing the opportunity to seek and receive such advice; and

(3) the transfer does not contravene any applicable

statute or the order of any court or other government authority.

(Source: P.A. 99-286, eff. 8-5-15.)

(215 ILCS 153/20)
Sec. 20. Effects of transfer of structured settlement payment rights. Following a transfer of structured settlement payment rights approved under this Act:
(1) the structured settlement obligor and the annuity

issuer shall, as to all parties except the transferee or an assignee designated by the transferee, be discharged and released from any and all liability for the transferred payments, and the discharge and release shall not be affected by the failure of any party to the transfer to comply with this Act or with the order of the court approving the transfer;

(2) the transferee shall be liable to the structured

settlement obligor and the annuity issuer:

(A) if the transfer contravenes the terms of the

structured settlement, for any taxes incurred by the parties as a consequence of the transfer; and

(B) for any other liabilities or costs, including

reasonable costs and attorneys' fees, arising from compliance by the structured settlement obligor or annuity issuer with the order of the court or from failure of any party to the transfer to comply with this Act;

(3) neither the annuity issuer nor the structured

settlement obligor may be required to divide any periodic payment between the payee and any transferee or assignee or between 2 or more transferees or assignees; and

(4) any further transfer of structured settlement

payment rights by the payee may be made only after compliance with all of the requirements of this Act.

(Source: P.A. 99-286, eff. 8-5-15.)

(215 ILCS 153/25)
Sec. 25. Procedure for approval of transfers.
(a) No annuity issuer or structured settlement obligor may make payments on a structured settlement to anyone other than the payee or beneficiary of the payee without prior approval of the circuit court. No payee or beneficiary of a payee of a structured settlement may assign in any manner the structured settlement payment rights without the prior approval of the circuit court.
(b) An application under this Act for approval of a transfer of structured settlement payment rights shall be made by the transferee and shall be brought in the circuit court of the county in which the payee is domiciled, except that, if the payee is not domiciled in this State, the application may be filed in the court in this State that approved the structured settlement agreement or in the circuit court of the county in this State in which the structured settlement obligor or annuity issuer has its principal place of business.
(c) A hearing shall be held on an application for approval of a transfer of structured settlement payment rights. The payee shall appear in person at the hearing unless the court determines that good cause exists to excuse the payee from appearing. Not less than 20 days prior to the scheduled hearing on an application, the transferee shall file with the court and serve on all interested parties a notice of the proposed transfer and the application, including the information and documentation required under subsection (d) of this Section.
(d) In addition to complying with the other requirements of this Act, the application shall include:
(1) the payee's name, age, and county of domicile and

the number and ages of the payee's dependents;

(2) a copy of the transfer agreement and disclosure

statement;

(3) a description of the reasons why the payee seeks

to complete the proposed transfer;

(4) a summary of:
(i) any prior transfers by the payee to the

transferee or an affiliate, or through the transferee or an affiliate to an assignee, within the 4 years preceding the date of the transfer agreement and any proposed transfers by the payee to the transferee or an affiliate, or through the transferee or an affiliate to an assignee, applications for approval of which were denied within the 2 years preceding the date of the transfer agreement;

(ii) any prior transfers by the payee to any

person or entity other than the transferee or an affiliate or an assignee of a transferee or affiliate within the 3 years preceding the date of the transfer agreement and any prior proposed transfers by the payee to any person or entity other than the transferee or an affiliate or an assignee of a transferee or affiliate, applications for approval which were denied within the one year preceding the date of the current transfer agreement, to the extent that the transfers or proposed transfers have been disclosed to the transferee by the payee in writing or otherwise are actually known by the transferee;

(5) notification that any interested party is

entitled to support, oppose, or otherwise respond to the transferee's application, either in person or by counsel, by submitting written comments to the court or by participating in the hearing; and

(6) notification of the time and place of the

hearing and notification of the manner in which and the time by which written responses to the application must be filed, which shall be not less than 5 days prior to the hearing, in order to be considered by the court.

(Source: P.A. 99-286, eff. 8-5-15.)

(215 ILCS 153/30)
Sec. 30. General provisions; construction.
(a) The provisions of this Act may not be waived by any payee.
(b) Any transfer agreement entered into on or after the effective date of this Act by a payee who is domiciled in this State shall provide that disputes under the transfer agreement, including any claim that the payee has breached the agreement, shall be determined in and under the laws of this State. No such transfer agreement shall authorize the transferee or any other party to confess judgment or consent to entry of judgment against the payee.
(c) No transfer of structured settlement payment rights shall extend to any payments that are life-contingent unless, prior to the date on which the payee signs the transfer agreement, the transferee has established and has agreed to maintain procedures reasonably satisfactory to the annuity issuer and the structured settlement obligor for (1) periodically confirming the payee's survival, and (2) giving the annuity issuer and the structured settlement obligor prompt written notice in the event of the payee's death.
(d) No payee who proposes to make a transfer of structured settlement payment rights shall incur any penalty, forfeit any application fee or other payment, or otherwise incur any liability to the proposed transferee or any assignee based on any failure of the transfer to satisfy the conditions of this Act.
(e) Nothing contained in this Act shall be construed to authorize any transfer of structured settlement payment rights in contravention of any law. A court shall not be precluded from hearing an application for approval of a transfer of payment rights under a structured settlement where the terms of the structured settlement prohibit sale, assignment, or encumbrance of such payment rights, nor shall the interested parties be precluded from waiving or asserting their rights under those terms. The court hearing an application for approval of a transfer of payment rights under such a settlement shall have authority to rule on the merits of the application and any objections to such application.
(f) Compliance with the requirements set forth in Section 10 of this Act and fulfillment of the conditions set forth in Section 15 of this Act shall be solely the responsibility of the transferee in any transfer of structured settlement payment rights, and neither the structured settlement obligor nor the annuity issuer shall bear any responsibility for, or any liability arising from, non-compliance with those requirements or failure to fulfill those conditions.
(g) Following issuance of a court order approving a transfer of structured settlement payment rights under this Act, the structured settlement obligor and annuity issuer may rely on the court order in redirecting future structured settlement payments to the transferee or an assignee in accordance with the order.
(h) The changes made to this Section by this amendatory Act of the 99th General Assembly are declarative of existing law.
(Source: P.A. 99-286, eff. 8-5-15.)

(215 ILCS 153/35)
Sec. 35. Applicability. This Act shall apply to any transfer of structured settlement payment rights under a transfer agreement entered into on or after the 30th day after the effective date of this Act, including any transfer in which the structured settlement obligor and annuity issuer have affirmatively waived, or have not objected to the transfer based upon, the terms of the settlement prohibiting sale, assignment, or encumbrance of the payee's structured settlement payment rights. The changes made to this Section by this amendatory Act of the 99th General Assembly are declarative of existing law.
(Source: P.A. 99-286, eff. 8-5-15.)



215 ILCS 155/ - Title Insurance Act.

(215 ILCS 155/1) (from Ch. 73, par. 1401)
Sec. 1. This Act may be cited as the Title Insurance Act.
(Source: P.A. 86-239.)

(215 ILCS 155/2) (from Ch. 73, par. 1402)
Sec. 2. Any corporation which has been or shall be incorporated or qualified to do business under the Business Corporation Act of 1983, as now or hereafter amended, or any predecessor law for the purpose, in whole or part, of doing the business of title insurance, may transact such business during the time for which it may be incorporated or qualified to do business in this State, subject to the requirements of this Act.
(Source: P.A. 94-893, eff. 6-20-06.)

(215 ILCS 155/3) (from Ch. 73, par. 1403)
Sec. 3. As used in this Act, the words and phrases following shall have the following meanings unless the context requires otherwise:
(1) "Title insurance business" or "business of title insurance" means:
(A) Issuing as insurer or offering to issue as

insurer title insurance; and

(B) Transacting or proposing to transact one or more

of the following activities when conducted or performed in contemplation of or in conjunction with the issuance of title insurance;

(i) soliciting or negotiating the issuance of

title insurance;

(ii) guaranteeing, warranting, or otherwise

insuring the correctness of title searches for all instruments affecting titles to real property, any interest in real property, cooperative units and proprietary leases, and for all liens or charges affecting the same;

(iii) handling of escrows, settlements, or

closings;

(iv) executing title insurance policies;
(v) effecting contracts of reinsurance;
(vi) abstracting, searching, or examining titles;

or

(vii) issuing insured closing letters or closing

protection letters;

(C) Guaranteeing, warranting, or insuring searches or

examinations of title to real property or any interest in real property, with the exception of preparing an attorney's opinion of title; or

(D) Guaranteeing or warranting the status of title as

to ownership of or liens on real property and personal property by any person other than the principals to the transaction; or

(E) Doing or proposing to do any business

substantially equivalent to any of the activities listed in this subsection, provided that the preparation of an attorney's opinion of title pursuant to paragraph (1)(C) is not intended to be within the definition of "title insurance business" or "business of title insurance".

(1.5) "Title insurance" means insuring, guaranteeing, warranting, or indemnifying owners of real or personal property or the holders of liens or encumbrances thereon or others interested therein against loss or damage suffered by reason of liens, encumbrances upon, defects in, or the unmarketability of the title to the property; the invalidity or unenforceability of any liens or encumbrances thereon; or doing any business in substance equivalent to any of the foregoing. "Warranting" for purpose of this provision shall not include any warranty contained in instruments of encumbrance or conveyance. Title insurance is a single line form of insurance, also known as monoline. An attorney's opinion of title pursuant to paragraph (1)(C) is not intended to be within the definition of "title insurance".
(2) "Title insurance company" means any domestic company organized under the laws of this State for the purpose of conducting the business of title insurance and any title insurance company organized under the laws of another State, the District of Columbia or foreign government and authorized to transact the business of title insurance in this State.
(3) "Title insurance agent" means a person, firm, partnership, association, corporation or other legal entity registered by a title insurance company and authorized by such company to determine insurability of title in accordance with generally acceptable underwriting rules and standards in reliance on either the public records or a search package prepared from a title plant, or both, and authorized by such title insurance company in addition to do any of the following: act as an escrow agent pursuant to subsections (f), (g), and (h) of Section 16 of this Act, solicit title insurance, collect premiums, or issue title insurance commitments, policies, and endorsements of the title insurance company; provided, however, the term "title insurance agent" shall not include officers and salaried employees of any title insurance company.
(4) "Producer of title business" is any person, firm, partnership, association, corporation or other legal entity engaged in this State in the trade, business, occupation or profession of (i) buying or selling interests in real property, (ii) making loans secured by interests in real property, or (iii) acting as broker, agent, attorney, or representative of natural persons or other legal entities that buy or sell interests in real property or that lend money with such interests as security.
(5) "Associate" is any firm, association, partnership, corporation or other legal entity organized for profit in which a producer of title business is a director, officer, or partner thereof, or owner of a financial interest, as defined herein, in such entity; any legal entity that controls, is controlled by, or is under common control with a producer of title business; and any natural person or legal entity with whom a producer of title business has any agreement, arrangement, or understanding or pursues any course of conduct the purpose of which is to evade the provisions of this Act.
(6) "Financial interest" is any ownership interest, legal or beneficial, except ownership of publicly traded stock.
(7) "Refer" means to place or cause to be placed, or to exercise any power or influence over the placing of title business, whether or not the consent or approval of any other person is sought or obtained with respect to the referral.
(8) "Escrow Agent" means any title insurance company or any title insurance agent, including independent contractors of either, acting on behalf of a title insurance company, which receives deposits, in trust, of funds or documents, or both, for the purpose of effecting the sale, transfer, encumbrance or lease of real property to be held by such escrow agent until title to the real property that is the subject of the escrow is in a prescribed condition. An escrow agent conducting closings shall be subject to the provisions of paragraphs (1) through (4) of subsection (e) of Section 16 of this Act.
(9) "Independent Escrowee" means any firm, person, partnership, association, corporation or other legal entity, other than a title insurance company or a title insurance agent, which receives deposits, in trust, of funds or documents, or both, for the purpose of effecting the sale, transfer, encumbrance or lease of real property to be held by such escrowee until title to the real property that is the subject of the escrow is in a prescribed condition. Federal and State chartered banks, savings and loan associations, credit unions, mortgage bankers, banks or trust companies authorized to do business under the Illinois Corporate Fiduciary Act, licensees under the Consumer Installment Loan Act, real estate brokers licensed pursuant to the Real Estate License Act of 2000, as such Acts are now or hereafter amended, and licensed attorneys when engaged in the attorney-client relationship are exempt from the escrow provisions of this Act. "Independent Escrowee" does not include employees or independent contractors of a title insurance company or title insurance agent authorized by a title insurance company to perform closing, escrow, or settlement services.
(10) "Single risk" means the insured amount of any title insurance policy, except that where 2 or more title insurance policies are issued simultaneously covering different estates in the same real property, "single risk" means the sum of the insured amounts of all such title insurance policies. Any title insurance policy insuring a mortgage interest, a claim payment under which reduces the insured amount of a fee or leasehold title insurance policy, shall be excluded in computing the amount of a single risk to the extent that the insured amount of the mortgage title insurance policy does not exceed the insured amount of the fee or leasehold title insurance policy.
(11) "Department" means the Department of Financial and Professional Regulation.
(12) "Secretary" means the Secretary of Financial and Professional Regulation.
(13) "Insured closing letter" or "closing protection letter" means an indemnification or undertaking to a party to a real property transaction, from a principal such as a title insurance company, setting forth in writing the extent of the principal's responsibility for intentional misconduct or errors in closing the real property transaction on the part of a settlement agent, such as a title insurance agent or other settlement service provider, or an indemnification or undertaking given by a title insurance company or an independent escrowee setting forth in writing the extent of the title insurance company's or independent escrowee's responsibility to a party to a real property transaction which indemnifies the party against the intentional misconduct or errors in closing the real property transaction on the part of the title insurance company or independent escrowee and includes protection afforded pursuant to subsections (f), (g), and (h) of Section 16, Section 16.1, subsection (h) of Section 17, and Section 17.1 of this Act even if such protection is afforded by contract.
(14) "Residential real property" means a building or buildings consisting of one to 4 residential units or a residential condominium unit where at least one of the residential units or condominium units is occupied or intended to be occupied as a residence by the purchaser or borrower, or in the event that the purchaser or borrower is the trustee of a trust, by a beneficiary of that trust.
(15) "Financial institution" means any bank subject to the Illinois Banking Act, any savings and loan association subject to the Illinois Savings and Loan Act of 1985, any savings bank subject to the Savings Bank Act, any credit union subject to the Illinois Credit Union Act, and any federally chartered commercial bank, savings and loan association, savings bank, or credit union organized and operated in this State pursuant to the laws of the United States.
(Source: P.A. 100-485, eff. 9-8-17.)

(215 ILCS 155/3.1)
Sec. 3.1. Public policy. It is declared to be the public policy of this State, pursuant to subsection (h) of Section 6 of Article VII of the Illinois Constitution of 1970, that any power or function set forth in this Act to be exercised by the State is an exclusive State power or function. Such power or function shall not be exercised concurrently, either directly or indirectly, by any unit of local government, including home rule units, except as otherwise provided in this Act. The fees, charges, and taxes provided for by this Act shall, as provided in Section 15.1 of this Act, be in lieu of all license fees or privilege or occupation taxes or other fees levied or assessed by any home rule unit.
(Source: P.A. 90-317, eff. 8-1-97.)

(215 ILCS 155/4) (from Ch. 73, par. 1404)
Sec. 4. Deposits.
(a) Before doing business in the State of Illinois, a title insurance company must file with and have approved by the Secretary cash or bonds of the United States, this State or any body politic of this State in amounts as specified in subsection (b). The deposit is not to be otherwise pledged or subject to distribution among creditors or stockholders until all claims of escrow depositors, claims of policyholders, and claims under reinsurance contracts have been paid in full or discharged, reinsured, or otherwise assumed by a title insurance company authorized to do business under this Act. The cash, bonds, and securities so deposited may be exchanged for other such securities. No such cash, bond, or security shall be sold or transferred by the Secretary except on order of the circuit court or as provided in subsection (d). As long as the company depositing such securities remains solvent, the company shall be permitted to receive from the Secretary the interest on such deposit.
(b) The deposit required under subsection (a) must have a then current value of $1,000,000. All deposits shall be held for the benefit of any insured under a policy the title insurance company issued or named party to a written escrow it accepted. The deposit is not to be otherwise pledged or subject to distribution among creditors or stockholders.
(c) The Secretary may provide for custody of the deposits by any trust company or bank located in this State and qualified to do business under the Corporate Fiduciary Act, as now or hereafter amended. The compensation, if any, of such custodian shall be paid by the depositing company. When the required deposits have been made by a title insurance company, the Secretary shall certify that the company has complied with the provisions of this Section and is authorized to transact the business of insuring and guaranteeing titles to real estate.
(d) If, at any time, a title insurance company causes all of its unexpired policies, escrow deposits, and reinsurance obligations in Illinois to be paid in full, cancelled, discharged, reinsured, or otherwise assumed by another title insurance company authorized to do business under this Act, the Secretary shall, upon application of the company, verified by the oath of its president or secretary and on being satisfied by an examination of its books and its officers under oath that all of its policies are paid in full, cancelled, discharged, reinsured, or otherwise assumed, authorize the release of any bond or deposit posted under this Section.
(e) The Secretary may revoke the certificate of authority of a company that fails to maintain the deposit required by this Section. The Secretary shall give notice of that revocation to the company as provided by this Act, and during the time of the revocation, the company may not conduct a title insurance business. A company may complete contractual obligations, such as issuing a policy where the obligations have already been assumed. However, it may not solicit new business, complete new searches or examinations, or close transactions. A revocation shall not be set aside until a good and sufficient deposit has been filed with the Secretary and the company is otherwise in compliance with this Act.
(Source: P.A. 94-893, eff. 6-20-06.)

(215 ILCS 155/4.1)
Sec. 4.1. Minimum capital and surplus. Before doing business in the State of Illinois, a title insurance company must satisfy the Secretary that it has a minimum capital and surplus of $2,000,000. The Secretary may provide the forms and standards for this purpose by rule.
(Source: P.A. 94-893, eff. 6-20-06.)

(215 ILCS 155/5) (from Ch. 73, par. 1405)
Sec. 5. Certificate of authority required. It is unlawful for any company to engage or to continue in the business of title insurance without first procuring from the Secretary a certificate of authority stating that the company has complied with the requirements of Section 4 of this Act. An insurer that transacts any class of insurance other than title insurance anywhere in the United States is not eligible for the issuance of a certificate of authority to transact title insurance in this State nor for a renewal of a certificate of authority.
(Source: P.A. 94-893, eff. 6-20-06.)

(215 ILCS 155/6) (from Ch. 73, par. 1406)
(Text of Section before amendment by P.A. 100-570)
Sec. 6. Reinsurance.
(a) A title insurance company may obtain reinsurance for all or any part of its liability under one or more of its title insurance policies or reinsurance agreements and may also reinsure title insurance policies issued by other title insurance companies on risks located in this State or elsewhere.
(b) A title insurance company licensed to do business in this State shall retain at least $100,000 of primary liability for policies it issues, unless a lesser sum is authorized by the Secretary. A lesser sum may be retained at the request of an insured for a particular policy. This subsection (b) applies only to policies issued on or after the effective date of this amendatory Act of the 94th General Assembly.
(Source: P.A. 94-893, eff. 6-20-06.)

(Text of Section after amendment by P.A. 100-570)
Sec. 6. Reinsurance.
(a) A title insurance company may obtain reinsurance for all or any part of its liability under one or more of its title insurance policies or reinsurance agreements and may also reinsure title insurance policies issued by other title insurance companies on risks located in this State or elsewhere.
(a-5) Notwithstanding any other provision of this Act, a title insurance company may obtain reinsurance for all or any part of its liability under one or more of its title insurance policies from an assuming insurer with a financial strength rating of A- or better from A.M. Best Company, Inc., or with an alternative rating the Department may approve that the Department determines is an equivalent rating by another recognized rating organization.
(b) A title insurance company licensed to do business in this State shall retain at least $100,000 of primary liability for policies it issues, unless a lesser sum is authorized by the Secretary. A lesser sum may be retained at the request of an insured for a particular policy. This subsection (b) applies only to policies issued on or after the effective date of this amendatory Act of the 94th General Assembly.
(Source: P.A. 100-570, eff. 6-1-18.)

(215 ILCS 155/7) (from Ch. 73, par. 1407)
Sec. 7. Investments.
(a) Subject to the specific provisions of this Section, the Secretary may, after a notice and hearing, order a domestic title insurance company to limit or withdraw from certain investments, or discontinue certain investment practices, to the extent the Secretary finds that such investments or investment practices endanger the solvency of the company. The Secretary may consider the general investment provisions of the Illinois Insurance Code, as now or hereafter amended, in exercising the authority granted under this subsection (a).
(b) A domestic title insurance company may invest in title plants. For determination of the financial condition of such title insurance company, a title plant shall be treated as an asset valued at actual cost except that the combined value of all title plants owned shall be limited for asset valuation purposes to 50% of the surplus as regards policyholders as shown on the most recent annual statement of the title insurance company.
(c) Any investment of a domestic title insurance company acquired before the effective date of this Act and which, under this Section, would be considered ineligible as an investment on that date shall be disposed of within 2 years of the effective date of this Act. The Secretary, upon application and proof that forced sale of any such investment would be contrary to the best interests of the title insurer or its policyholders, may extend the period for disposal of the investment for a reasonable time.
(Source: P.A. 94-893, eff. 6-20-06.)

(215 ILCS 155/8) (from Ch. 73, par. 1408)
(Text of Section before amendment by P.A. 100-570)
Sec. 8. Retained liability.
(a) The net retained liability of a title insurance company for a single risk on property located in this State, whether assumed directly or as reinsurance, may not exceed 50% of the total surplus to policyholders as shown in the most recent annual statement of the title insurance company on file with the Department.
(b) The Secretary may waive the limitation of this Section for a particular risk upon application of the title insurance company and for good cause shown.
(Source: P.A. 94-893, eff. 6-20-06.)

(Text of Section after amendment by P.A. 100-570)
Sec. 8. Retained liability.
(a) The net retained liability of a title insurance company for a single risk on property located in this State, whether assumed directly or as reinsurance, may not exceed the total surplus to policyholders as shown in the most recent annual statement of the title insurance company on file with the Department.
(b) The Secretary may waive the limitation of this Section for a particular risk upon application of the title insurance company and for good cause shown.
(Source: P.A. 100-570, eff. 6-1-18.)

(215 ILCS 155/9) (from Ch. 73, par. 1409)
Sec. 9. Impairment of capital; discontinuance of issuance of new policies; penalty.
(a) Whenever the capital of any title insurance company authorized to do business under this Act is determined by the circuit court, upon the application of the Secretary, to be impaired to the extent of 25% of its capital, or to have otherwise become unsafe, the Secretary shall cancel the authority of the company to do business.
(b) The Secretary shall give notice as provided by this Act to the company to discontinue doing business until its capital has been made good. The title insurance company may continue to issue policies and perform other actions that are required to complete contractual obligations undertaken prior to the notice.
(c) Any officer or management employee who continues to take orders for title insurance or close transactions on behalf of a company after the notice to discontinue doing business, and before its capital has been made good, may, for each offense, be fined as provided by this Act.
(Source: P.A. 94-893, eff. 6-20-06.)

(215 ILCS 155/10) (from Ch. 73, par. 1410)
Sec. 10. Reserves. All title insurance companies authorized to do business under this Act shall establish and maintain reserves against unpaid losses and loss expenses. Upon receiving notice from or on behalf of the insured of a title defect, lien or adverse claim against the title of the insured that may result in a loss or cause expense to be incurred in the proper disposition of the claim, the title insurance company shall determine the amount to be added to the reserve, which amount shall reflect a careful estimate of the loss or loss expense likely to result by reason of the claim. Reserves required under this Section may be revised from time to time and shall be redetermined at least once each year. A title insurance company must maintain its reserves for losses independent of any other form of insurance and therefore may not issue other lines of insurance.
(Source: P.A. 94-893, eff. 6-20-06.)

(215 ILCS 155/11) (from Ch. 73, par. 1411)
Sec. 11. Statutory premium reserve.
(a) A domestic title insurance company shall establish and maintain a statutory premium reserve computed in accordance with this Section. The reserve shall be reported as a liability of the title insurance company in its financial statements. The statutory premium reserve shall be maintained by the title insurance company for the protection of holders of title insurance policies. Except as provided in this Section, assets equal in value to the statutory premium reserve are not subject to distribution among creditors or stockholders of the title insurance company until all claims of policyholders or claims under reinsurance contracts have been paid in full and discharged, lawfully reinsured, or otherwise assumed by another title insurance company authorized to do business under this Act.
(b) A foreign or alien title insurance company authorized to do business under this Act shall maintain at least the same reserves on title insurance policies issued on properties located in this State as are required of domestic title insurance companies.
(c) The statutory premium reserve shall consist of:
(1) the amount of the statutory premium reserve on

January 1, 1990; and

(2) a sum equal to 12 1/2 cents for each $1,000 of

net retained liability under each title insurance policy on a single risk written on properties located in this State after January 1, 1990.

(d) Amounts placed in the statutory premium reserve in any year in accordance with this Section shall be deducted in determining the net profit of the title insurance company for that year.
(e) A title insurance company shall release from the statutory premium reserve a sum equal to 10% of the amount added to the reserve during a calendar year on July 1 of each of the 5 years following the year in which the sum was added, and shall release from the statutory premium reserve a sum equal to 3 1/3% of the amount added to the reserve during that year on each succeeding July 1 until the entire amount for that year has been released. The amount of the statutory premium reserve or similar premium reserve maintained before January 1, 1990, shall be released in accordance with the law in effect before January 1, 1990.
(f) This reserve is independent of the deposit requirements of Section 4 of this Act.
(Source: P.A. 94-893, eff. 6-20-06.)

(215 ILCS 155/12) (from Ch. 73, par. 1412)
Sec. 12. Examinations; compliance.
(a) The Secretary or his authorized representative shall have the power and authority, and it shall be his duty, to cause to be visited and examined annually any title insurance company doing business under this Act, and to verify and compel compliance with the provisions of law governing it.
(b) The Secretary or his authorized agent shall have power and authority to compel compliance with the provisions of this Act and shall, only upon the showing of good cause, require any title insurance company to take all legal means to obtain the appropriate records of its registered agents and make them available for examination at a time and place designated by the Secretary. Expenses incurred in the course of such examinations will be the responsibility of the title insurance company. In the event that a present or former registered agent or its successor refuses or is unable to cooperate with a title insurance company in furnishing the records requested by the Secretary or his or her authorized agent, then the Secretary or his or her authorized agent shall have the power and authority to obtain those records directly from the registered agent.
(Source: P.A. 94-893, eff. 6-20-06.)

(215 ILCS 155/13) (from Ch. 73, par. 1413)
(Text of Section before amendment by P.A. 100-570)
Sec. 13. Annual statement.
(a) Each title insurance company shall file with the Department during the month of March of each year, a statement under oath, of the condition of such company on the thirty-first day of December next preceding disclosing the assets, liabilities, earnings and expenses of the company. The report shall be in such form and shall contain such additional statements and information as to the affairs, business, and conditions of the company as the Secretary may from time to time prescribe or require.
(b) By June 1 of each year, a title insurance company must file with the Department a copy of its most recent audited financial statements.
(Source: P.A. 94-893, eff. 6-20-06.)

(Text of Section after amendment by P.A. 100-570)
Sec. 13. Annual statement.
(a) Each title insurance company shall file with the Department during the month of March of each year, a statement under oath, of the condition of such company on the thirty-first day of December next preceding disclosing the assets, liabilities, earnings and expenses of the company. The report shall be in such form and shall contain such additional statements and information as to the affairs, business, and conditions of the company as the Secretary may from time to time prescribe or require.
(b) By June 1 of each year, a title insurance company must file with the Department a copy of its most recent audited financial statements.
(c) If determined to be necessary and appropriate by the Department, a title insurance company shall provide a summary describing its professional reinsurance placed outside of the title insurance industry.
(Source: P.A. 100-570, eff. 6-1-18.)

(215 ILCS 155/14) (from Ch. 73, par. 1414)
Sec. 14. Fees.
(a) Every title insurance company and every independent escrowee subject to this Act shall pay the following fees:
(1) for filing the original application for a

certificate of authority and receiving the deposit required under this Act, $500;

(2) for the certificate of authority, $10;
(3) for every copy of a paper filed in the Department

under this Act, $1 per folio;

(4) for affixing the seal of the Department and

certifying a copy, $2; and

(5) for filing the annual statement, $50.
(b) Each title insurance company shall remit, for all of its title insurance agents subject to this Act for filing an annual registration of its agents, an amount equal to $3 for each policy issued by all of its agents in the immediately preceding calendar year.
(Source: P.A. 99-104, eff. 1-1-16.)

(215 ILCS 155/14.1)
Sec. 14.1. Financial Institution Fund. All moneys received by the Department of Financial and Professional Regulation under this Act shall be deposited in the Financial Institution Fund created under Section 6z-26 of the State Finance Act.
(Source: P.A. 98-463, eff. 8-16-13.)

(215 ILCS 155/15) (from Ch. 73, par. 1415)
Sec. 15. Retaliatory provisions; fees. Whenever the existing or future laws of any State or country shall require of title insurance companies incorporated or organized under the laws of this State, as a condition precedent to their transacting in such other State or country the business of title insurance, compliance with laws, rules, regulations or prohibitions more onerous or burdensome than those imposed under this Act by this State on foreign title insurance companies transacting such business in this State, or shall require any deposit of securities or other obligations in such State or country for the protection of policyholders, or otherwise, in excess of the amounts required of foreign title insurance companies by this Act, or shall require of Illinois title insurance companies doing such business in such State or country, the payment of penalties, fees, charges or taxes greater than the aggregate for like purposes imposed by the laws of this State upon such foreign title insurance companies, then such laws, rules, regulations, and prohibitions of said other State or country shall apply to title insurance companies incorporated or organized under the laws of such State or country doing business in this State, and all such companies, doing business in this State, shall be required to make deposits with the Department, and to pay to the Department penalties, fees, charges, and taxes at least in amounts equal to those required in the aggregate for like purpose of Illinois companies doing such business in such State or country.
(Source: P.A. 94-893, eff. 6-20-06.)

(215 ILCS 155/15.1)
Sec. 15.1. No taxes to be imposed by political subdivisions. The fees, charges, and taxes provided for by this Act shall be in lieu of all license fees or privilege or occupation taxes or other fees levied or assessed by any municipality, county, or other political subdivision of this State. No municipality, county, or other political subdivision of this State shall impose any license fee or privilege or occupation tax or fee upon any domestic, foreign, or alien company, or upon any of its agents, for the privilege of doing insurance business therein. This Section shall not be construed to prohibit the levy and collection of State, county, or municipal taxes upon the real and personal property of the company, including the tax imposed by subsections (c) and (d) of Section 201 of the Illinois Income Tax Act. This Section 15.1 is declared to be a denial and limitation of the powers of home rule units pursuant to paragraph (g) of Section 6 of Article VII of the Illinois Constitution of 1970.
(Source: P.A. 90-317, eff. 8-1-97.)

(215 ILCS 155/16) (from Ch. 73, par. 1416)
Sec. 16. Title insurance agents.
(a) No person, firm, partnership, association, corporation or other legal entity shall act as or hold itself out to be a title insurance agent unless duly registered by a title insurance company with the Secretary.
(b) Each application for registration shall be made on a form specified by the Secretary and prepared by each title insurance company which the agent represents. The title insurance company shall retain the copy of the application and forward a copy to the Secretary.
(c) Every applicant for registration, except a firm, partnership, association, limited liability company, or corporation, must be 18 years or more of age. Included in every application for registration of a title insurance agent, including a firm, partnership, association, limited liability company, or corporation, shall be an affidavit of the applicant title insurance agent, signed and notarized in front of a notary public, affirming that the applicant and every owner, officer, director, principal, member, or manager of the applicant has never been convicted or pled guilty to any felony or misdemeanor involving a crime of theft or dishonesty or otherwise accurately disclosing any such felony or misdemeanor involving a crime of theft or dishonesty. No person who has had a conviction or pled guilty to any felony or misdemeanor involving theft or dishonesty may be registered by a title insurance company without a written notification to the Secretary disclosing the conviction or plea, and no such person may serve as an owner, officer, director, principal, or manager of any registered title insurance agent without the written permission of the Secretary.
(d) Registration shall be made annually by a filing with the Secretary; supplemental registrations for new title insurance agents to be added between annual filings shall be made from time to time in the manner provided by the Secretary; registrations shall remain in effect unless revoked or suspended by the Secretary or voluntarily withdrawn by the registrant or the title insurance company.
(e) Funds deposited in connection with any escrows, settlements, or closings shall be deposited in a separate fiduciary trust account or accounts in a bank or other financial institution insured by an agency of the federal government unless the instructions provide otherwise. The funds shall be the property of the person or persons entitled thereto under the provisions of the escrow, settlement, or closing and shall be segregated by escrow, settlement, or closing in the records of the escrow agent. The funds shall not be subject to any debts of the escrowee and shall be used only in accordance with the terms of the individual escrow, settlement, or closing under which the funds were accepted.
Interest received on funds deposited with the escrow agent in connection with any escrow, settlement, or closing shall be paid to the depositing party unless the instructions provide otherwise.
The escrow agent shall maintain separate records of all receipts and disbursements of escrow, settlement, or closing funds.
The escrow agent shall comply with any rules adopted by the Secretary pertaining to escrow, settlement, or closing transactions.
(f) A title insurance agent shall not act as an escrow agent in a nonresidential real property transaction where the amount of settlement funds on deposit with the escrow agent is less than $2,000,000 or in a residential real property transaction unless the title insurance agent, title insurance company, or another authorized title insurance agent has committed for the issuance of title insurance in that transaction and the title insurance agent is authorized to act as an escrow agent on behalf of the title insurance company for which the commitment for title insurance has been issued. The authorization under the preceding sentence shall be given either (1) by an agency contract with the title insurance company which contract, in compliance with the requirements set forth in subsection (g) of this Section, authorizes the title insurance agent to act as an escrow agent on behalf of the title insurance company or (2) by a closing protection letter in compliance with the requirements set forth in Section 16.1 of this Act, issued by the title insurance company to the seller, buyer, borrower, and lender. A closing protection letter shall not be issued by a title insurance agent. The provisions of this subsection (f) shall not apply to the authority of a title insurance agent to act as an escrow agent under subsection (g) of Section 17 of this Act.
(g) If an agency contract between the title insurance company and the title insurance agent is the source of the authority under subsection (f) of this Section for a title insurance agent to act as escrow agent for a real property transaction, then the agency contract shall provide for no less protection from the title insurance company to all parties to the real property transaction than the title insurance company would have provided to those parties had the title insurance company issued a closing protection letter in conformity with Section 16.1 of this Act.
(h) A title insurance company shall be liable for the acts or omissions of its title insurance agent as an escrow agent if the title insurance company has authorized the title insurance agent under subsections (f) and (g) of this Section 16 and only to the extent of the liability undertaken by the title insurance company in the agency agreement or closing protection letter. The liability, if any, of the title insurance agent to the title insurance company for acts and omissions of the title insurance agent as an escrow agent shall not be limited or otherwise modified because the title insurance company has provided closing protection to a party or parties to a real property transaction escrow, settlement, or closing. The escrow agent shall not charge a fee for protection provided by a title insurance company to parties to real property transactions under subsections (f) and (g) of this Section 16 and Section 16.1, but shall collect from the parties the fee charged by the title insurance company and shall promptly remit the fee to the title insurance company. The title insurance company may charge the parties a reasonable fee for protection provided pursuant to subsections (f) and (g) of this Section 16 and Section 16.1 and shall not pay any portion of the fee to the escrow agent. The payment of any portion of the fee to the escrow agent by the title insurance company, shall be deemed a prohibited inducement or compensation in violation of Section 24 of this Act.
(i) The Secretary shall adopt and amend such rules as may be required for the proper administration and enforcement of this Section 16 consistent with the federal Real Estate Settlement Procedures Act and Section 24 of this Act.
(Source: P.A. 98-398, eff. 1-1-14; 98-832, eff. 1-1-15; 99-104, eff. 1-1-16.)

(215 ILCS 155/16.1)
Sec. 16.1. Closing or settlement protection.
(a) Notwithstanding the provisions of item (iii) of paragraph (B) of subsection (1) and subsections (3) and (8) of Section 3 and Section 16 of this Act, a title insurance company or title insurance agent is not authorized to act as an escrow agent in a nonresidential real property transaction where the amount of settlement funds on deposit with the escrow agent is less than $2,000,000 or in a residential real property transaction unless as part of the same transaction a commitment, binder, or title insurance policy and closing protection letters protecting the buyer's or borrower's, lender's, and seller's interests have been issued by the title insurance company on whose behalf the commitment, binder, or title insurance policy has been issued. Closing protection letters are not required when the authorization for the title insurance agent to act as an escrow agent is given by an agency contract with the title insurance company pursuant to subsections (f), (g), and (h) of Section 16 of this Act, but shall be issued by the title insurance company upon the request of a party to a nonresidential real property transaction where the amount of settlement funds on deposit with the escrow agent is less than $2,000,000 or in a residential real property transaction.
(b) Unless otherwise agreed to between a title insurance company and a protected person or entity, a closing protection letter under this Section shall indemnify all parties to a real property transaction against actual loss, not to exceed the amount of the settlement funds deposited with the escrow agent. The closing protection letter shall in any event indemnify all parties to a real property transaction when such losses arise out of:
(1) failure of the escrow agent to comply with

written closing instructions to the extent that they relate to (A) the status of the title to an interest in land or the validity, enforceability, and priority of the lien of a mortgage on an interest in land, including the obtaining of documents and the disbursement of funds necessary to establish the status of title or lien or (B) the obtaining of any other document specifically required by a party to the real property transaction, but only to the extent that the failure to obtain such other document affects the status of the title to an interest in land or the validity, enforceability, and priority of the lien of a mortgage on an interest in land; or

(2) fraud, dishonesty, or negligence of the escrow

agent in handling funds or documents in connection with closings to the extent that the fraud, dishonesty, or negligence relates to the status of the title to the interest in land or to the validity, enforceability, and priority of the lien of a mortgage on an interest in land or, in the case of a seller, to the extent that the fraud, dishonesty, or negligence relates to funds paid to or on behalf of, or which should have been paid to or on behalf of, the seller.

(c) The indemnification under a closing protection letter may include limitations on the liability of the title insurance company for any of the following:
(1) Failure of the escrow agent to comply with

closing instructions that require title insurance protection inconsistent with that set forth in the title insurance commitment for the real property transaction. Instructions that require the removal of specific exceptions to title or compliance with the requirements contained in the title insurance commitment shall not be deemed to be inconsistent.

(2) Loss or impairment of funds in the course of

collection or while on deposit with a bank due to bank failure, insolvency, or suspension, except such as shall result from failure of the escrow agent closer to comply with written closing instructions to deposit the funds in a bank that is designated by name by a party to the real property transaction.

(3) Mechanics' and materialmen's liens in connection

with sale, purchase, lease, or construction loan transactions, except to the extent that protection against such liens is afforded by a title insurance commitment or policy issued by the escrow agent.

(4) Failure of the escrow agent to comply with

written closing instructions to the extent that such instructions require a determination by the escrow agent of the validity, enforceability, or effectiveness of any document described in subitem (B) of item (1) of subsection (b) of this Section.

(5) Fraud, dishonesty, or negligence of an

employee, agent, attorney, or broker, who is not also the escrow agent or an independent contract closer of the escrow agent, of the indemnified party to the real property transaction.

(6) The settlement or release of any claim by the

indemnified party to the real property transaction without the written consent of the title insurance company.

(7) Any matters created, suffered, assumed, or

agreed to by, or known to, the indemnified party to the real property transaction without the written consent of the title insurance company.

The closing protection letter may also include reasonable additional provisions concerning the dollar amount of protection, provided such limit is not less than the amount deposited with the escrow agent, arbitration, subrogation, claim notices, and other conditions and limitations that do not materially impair the protection required by this Section 16.1.
(d) This Section shall not apply to the authority of a title insurance company and title insurance agent to act as an escrow agent under subsection (g) of Section 17 of this Act.
(e) The Secretary shall adopt and amend such rules as may be required for the proper administration and enforcement of this Section 16.1 consistent with the federal Real Estate Settlement Procedures Act and Section 24 of this Act.
(Source: P.A. 96-1454, eff. 1-1-11.)

(215 ILCS 155/17) (from Ch. 73, par. 1417)
Sec. 17. Independent escrowees.
(a) Every independent escrowee shall be subject to the same certification and deposit requirements to which title insurance companies are subject under Section 4 of this Act.
(b) No person, firm, corporation or other legal entity shall hold itself out to be an independent escrowee unless it has been issued a certificate of authority by the Secretary.
(c) Every applicant for a certificate of authority, except a firm, partnership, association or corporation, must be 18 years or more of age.
(d) Every certificate of authority shall remain in effect one year unless revoked or suspended by the Secretary or voluntarily surrendered by the holder.
(e) An independent escrowee may engage in the escrow, settlement, or closing business, or any combination of such business, and operate as an escrow, settlement, or closing agent, provided that:
(1) Funds deposited in connection with any escrow,

settlement, or closing shall be deposited in a separate fiduciary trust account or accounts in a bank or other financial institution insured by an agency of the federal government unless the instructions provide otherwise. Such funds shall be the property of the person or persons entitled thereto under the provisions of the escrow, settlement, or closing and shall be segregated by escrow, settlement or closing in the records of the independent escrowee. Such funds shall not be subject to any debts of the escrowee and shall be used only in accordance with the terms of the individual escrow, settlement or closing under which the funds were accepted.

(2) Interest received on funds deposited with the

independent escrowee in connection with any escrow, settlement or closing shall be paid to the depositing party unless the instructions provide otherwise.

(3) The independent escrowee shall maintain separate

records of all receipt and disbursement of escrow, settlement or closing funds.

(4) The independent escrowee shall comply with any

rules or regulations promulgated by the Secretary pertaining to escrow, settlement or closing transactions.

(f) The Secretary or his authorized representative shall have the power and authority to visit and examine at any time any independent escrowee certified under this Act and to verify and compel compliance with the provisions of this Act.
(g) A title insurance company or title insurance agent, not qualified as an independent escrowee, may act in the capacity of an escrow agent when it is supplying an abstract of title, grantor-grantee search, tract search, lien search, tax assessment search, or other limited purpose search to the parties to the transaction even if it is not issuing a title insurance commitment or title insurance policy. A title insurance agent may act as an escrow agent only when specifically authorized in writing on forms prescribed by the Secretary by a title insurance company that has duly registered the agent with the Secretary and only when notice of the authorization is provided to and receipt thereof is acknowledged by the Secretary. The authority granted to a title insurance agent may be limited or revoked at any time by the title insurance company.
(h) An independent escrowee may, pursuant to Section 17.1 of this Act, issue an insured closing letter if, in addition to complying with the same certification and deposit requirements that title insurance companies are subject to under Section 4 of this Act, the independent escrowee:
(1) Satisfies the Secretary that it has a minimum

capital and surplus of $2,000,000. The Secretary may provide the forms and standards for this purpose by rule. This paragraph applies only to independent escrowees licensed under this Act for the first time on or after the effective date of this amendatory Act of the 100th General Assembly.

(2) Files with and has approved by the Secretary

proof of a fidelity bond in the minimum amount of $2,000,000 per occurrence.

(3) Establishes and maintains a statutory closing

protection letter reserve for the protection of parties named in warranties of services consisting of a sum of 25% of the closing protection letter revenue received by the independent escrowee on or after the effective date of this amendatory Act of the 100th General Assembly. The reserve shall be reported as a liability of the independent escrowee in its financial statements. Amounts placed in the statutory closing protection letter reserve shall be deducted in determining the net profit of the independent escrowee for the year. Except as provided in this subsection, assets in value equal to the statutory closing protection letter reserve are not subject to distribution among creditors, stockholders, or other owners of the independent escrowee until all claims of parties named in warranties of services have been paid in full and discharged.

(4) Releases from the statutory closing protection

letter reserve a sum equal to 10% of the amount added to the reserve during a calendar year on July 1 of each of the 5 years following the year in which the sum was added and releases from the statutory closing protection letter reserve a sum equal to 3 1/3% of the amount added to the reserve during that year on each succeeding July 1 until the entire amount for that year has been released.

The Secretary shall adopt and amend rules as may be required for the proper administration and enforcement of this subsection (h) consistent with the federal Real Estate Settlement and Procedures Act and Section 24 of this Act.
(Source: P.A. 100-485, eff. 9-8-17.)

(215 ILCS 155/17.1)
Sec. 17.1. Closing or settlement protection; independent escrowees.
(a) Notwithstanding the provisions of item (iii) of paragraph (B) of subsection (1) and subsection (9) of Section 3 of this Act, an independent escrowee is not authorized to act pursuant to subsection (9) of Section 3 of this Act in a nonresidential real property transaction where the amount of settlement funds on deposit with the escrow agent is less than $2,000,000 or in a residential real property transaction unless, as part of the same transaction, closing protection letters protecting the buyer's or borrower's, lender's, and seller's interests have been issued by the independent escrowee.
(b) Unless otherwise agreed to between an independent escrowee and a protected person or entity, a closing protection letter under this Section shall indemnify all parties to a real property transaction against actual loss, not to exceed the amount of the settlement funds deposited with the independent escrowee. The closing protection letter shall in any event indemnify all parties to a real property transaction when such losses arise out of:
(1) failure of the independent escrowee to comply

with written closing instructions to the extent that they relate to (A) the status of the title to an interest in land or the validity, enforceability, and priority of the lien of a mortgage on an interest in land, including the obtaining of documents and the disbursement of funds necessary to establish the status of title or lien or (B) the obtaining of any other document specifically required by a party to the real property transaction, but only to the extent that the failure to obtain such other document affects the status of the title to an interest in land or the validity, enforceability, and priority of the lien of a mortgage on an interest in land; or

(2) fraud, dishonesty, or negligence of the

independent escrowee in handling funds or documents in connection with closings to the extent that the fraud, dishonesty, or negligence relates to the status of the title to the interest in land or to the validity, enforceability, and priority of the lien of a mortgage on an interest in land or, in the case of a seller, to the extent that the fraud, dishonesty, or negligence relates to funds paid to or on behalf of, or which should have been paid to or on behalf of, the seller.

(c) The indemnification under a closing protection letter may include limitations on the liability of the independent escrowee for any of the following:
(1) Failure of the independent escrowee to comply

with closing instructions that require title insurance protection inconsistent with that set forth in the title insurance commitment for the real property transaction. Instructions that require the removal of specific exceptions to title or compliance with the requirements contained in the title insurance commitment shall not be deemed to be inconsistent.

(2) Loss or impairment of funds in the course of

collection or while on deposit with a bank due to bank failure, insolvency, or suspension, except such as shall result from failure of the independent escrowee closer to comply with written closing instructions to deposit the funds in a bank that is designated by name by a party to the real property transaction.

(3) Mechanics' and materialmen's liens in connection

with sale, purchase, lease, or construction loan transactions, except to the extent that protection against such liens is afforded by a title insurance commitment or policy issued by the title insurance agent or title insurance company.

(4) Failure of the independent escrowee to comply

with written closing instructions to the extent that such instructions require a determination by the independent escrowee of the validity, enforceability, or effectiveness of any document described in item (B) of paragraph (1) of subsection (b) of this Section.

(5) Fraud, dishonesty, or negligence of an employee,

agent, attorney, or broker, who is not also the independent escrowee or an independent contract closer of the independent escrowee, of the indemnified party to the real property transaction.

(6) The settlement or release of any claim by the

indemnified party to the real property transaction without the written consent of the independent escrowee.

(7) Any matters created, suffered, assumed, or agreed

to by, or known to, the indemnified party to the real property transaction without the written consent of the independent escrowee.

The closing protection letter may also include reasonable additional provisions concerning the dollar amount of protection, provided the limit is no less than the amount deposited with the independent escrowee, arbitration, subrogation, claim notices, and other conditions and limitations that do not materially impair the protection required by this Section.
(d) The Secretary shall adopt and amend rules as may be required for the proper administration and enforcement of this Section consistent with the federal Real Estate Settlement Procedures Act and Section 24 of this Act.
(Source: P.A. 100-485, eff. 9-8-17.)

(215 ILCS 155/18) (from Ch. 73, par. 1418)
Sec. 18. No referral payments; kickbacks.
(a) Application of this Section is limited to residential properties of 4 or fewer units, at least one of which units is occupied or to be occupied by an owner, legal or beneficial.
(b) No title insurance company, independent escrowee, or title insurance agent may issue a title insurance policy to, or provide services to an applicant if it knows or has reason to believe that the applicant was referred to it by any producer of title business or by any associate of such producer, where the producer, the associate, or both, have a financial interest in the title insurance company, independent escrowee, or title insurance agent to which business is referred unless the producer has disclosed to any party paying for the products or services, or his representative, the financial interest of the producer of title business or associate referring the title business and a disclosure of an estimate of those charges to be paid as described in Section 19. Such disclosure must be made in writing on forms prescribed by the Secretary prior to the time that the commitment for title insurance is issued. The title insurance company, independent escrowee, or title insurance agent shall maintain the disclosure forms for a period of 3 years.
(c) Each title insurance company, independent escrowee, and title insurance agent shall file with the Secretary, on forms prescribed by the Secretary, reports setting forth the names and addresses of those persons, if any, who have had a financial interest in the title insurance company, independent escrowee, or title insurance agent during the calendar year, who are known or reasonably believed by the title insurance company, independent escrowee, or title insurance agent to be producers of title business or associates of producers.
(1) Each title insurance company and independent

escrowee shall file the report required under this subsection with its application for a certificate of authority and at any time there is a change in the information provided in the last report.

(2) Each title insurance agent shall file the report

required under this subsection with its title insurance company for inclusion with its application for registration and at any time there is a change in the information provided in its last report.

(3) Each title insurance company, independent

escrowee, or title insurance agent doing business on the effective date of this Act shall file the report required under this subsection within 90 days after such effective date.

(Source: P.A. 94-893, eff. 6-20-06.)

(215 ILCS 155/18.1)
Sec. 18.1. Choice of title insurance company. It is declared to be the public policy of this State that parties to a contract for the sale of residential real property who are obligated to provide and pay for title insurance have the right to choose the title insurance company and title insurance agent that will provide such title insurance. No lender or producer of title business, as the term is defined in this Act, shall, as a condition of making a loan, providing services of any kind, including, but not limited to, services as a broker, agent, lender, attorney, or otherwise, require a party to a contract for the sale of residential real property who is obligated by that contract to furnish and pay for title insurance at their expense, to procure title insurance from a title insurance company or title insurance agent other than a title insurance company or title insurance agent that is chosen by the party paying for the title insurance.
(Source: P.A. 95-570, eff. 8-31-07.)

(215 ILCS 155/19) (from Ch. 73, par. 1419)
Sec. 19. Secretary powers; pricing. Nothing contained in this Act shall be construed as giving any authority to the Secretary to set or otherwise adjust the fees charged to the parties to the transaction for:
(1) issuing a title insurance policy, including any

service charge or administration fee for the issuance of a title insurance policy;

(2) abstracting, searching and examining title;
(3) preparing or issuing preliminary reports,

property profiles, commitments, binders, or like product;

(4) closing fees, escrow fees, settlement fees, and

like charges.

(Source: P.A. 94-893, eff. 6-20-06.)

(215 ILCS 155/20) (from Ch. 73, par. 1420)
Sec. 20. Rules and regulations. The Secretary shall rely upon federal regulations and opinion letters and may adopt rules and regulations as needed to implement and interpret the provisions of this Act.
(Source: P.A. 94-893, eff. 6-20-06.)

(215 ILCS 155/21) (from Ch. 73, par. 1421)
Sec. 21. Regulatory action.
(a) The Secretary may refuse to grant, and may suspend or revoke, any certificate of authority, registration, or license issued pursuant to this Act or may impose a fine for a violation of this Act if he determines that the holder of or applicant for such certificate, registration or license:
(1) has intentionally made a material misstatement or

fraudulent misrepresentation in relation to a matter covered by this Act;

(2) has misappropriated or tortiously converted to

its own use, or illegally withheld, monies held in a fiduciary capacity;

(3) has demonstrated untrustworthiness or

incompetency in transacting the business of guaranteeing titles to real estate in such a manner as to endanger the public;

(4) has materially misrepresented the terms or

conditions of contracts or agreements to which it is a party;

(5) has paid any commissions, discounts or any part

of its premiums, fees or other charges to any person in violation of any State or federal law or regulations or opinion letters issued under the federal Real Estate Settlement Procedures Act of 1974;

(6) has failed to comply with the deposit and reserve

requirements of this Act or any other requirements of this Act;

(7) has committed fraud or misrepresentation in

applying for or procuring any certificate of authority, registration, or license issued pursuant to this Act;

(8) has a conviction or plea of guilty or plea of

nolo contendere in this State or any other jurisdiction to (i) any felony or (ii) a misdemeanor, an essential element of which is dishonesty or fraud or larceny, embezzlement, or obtaining money, property, or credit by false pretenses or by means of a confidence game;

(9) has been disciplined by another state, the

District of Columbia, a territory, foreign nation, a governmental agency, or any entity authorized to impose discipline if at least one of the grounds for that discipline is the same as or equivalent to one of the grounds for which a title insurance company, title insurance agent, or independent escrowee may be disciplined under this Act or if at least one of the grounds for that discipline involves dishonesty; a certified copy of the record of the action by the other state or jurisdiction shall be prima facie evidence thereof;

(10) has advertising that is inaccurate, misleading,

or contrary to the provisions of this Act;

(11) has knowingly and willfully made any substantial

misrepresentation or untruthful advertising;

(12) has made any false promises of a character

likely to influence, persuade, or induce;

(13) has knowingly failed to account for or remit any

money or documents coming into the possession of a title insurance company, title insurance agent, or independent escrowee that belong to others;

(14) has engaged in dishonorable, unethical, or

unprofessional conduct of a character likely to deceive, defraud, or harm the public;

(15) has violated the terms of a disciplinary order

issued by the Department;

(16) has disregarded or violated any provision of

this Act or the published rules adopted by the Department to enforce this Act or has aided or abetted any individual, partnership, registered limited liability partnership, limited liability company, or corporation in disregarding any provision of this Act or the published rules; or

(17) has acted as a title insurance company, title

insurance agent, or independent escrowee without a certificate of authority, registration, or license after the title insurance company, title insurance agent, or independent escrowee's certificate of authority, registration, or license was inoperative.

(b) In every case where a registration or certificate is suspended or revoked, or an application for a registration or certificate or renewal thereof is refused, the Secretary shall serve notice of his action, including a statement of the reasons for his action, as provided by this Act. When a notice of suspension or revocation of a certificate of authority is given to a title insurance company, the Secretary shall also notify all the registered agents of that title insurance company of the Secretary's action.
(c) In the case of a refusal to issue or renew a certificate or accept a registration, the applicant or registrant may request in writing, within 30 days after the date of service, a hearing. In the case of a refusal to renew, the expiring registration or certificate shall be deemed to continue in force until 30 days after the service of the notice of refusal to renew, or if a hearing is requested during that period, until a final order is entered pursuant to such hearing.
(d) The suspension or revocation of a registration or certificate shall take effect upon service of notice thereof. The holder of any such suspended registration or certificate may request in writing, within 30 days of such service, a hearing.
(e) In cases of suspension or revocation of registration pursuant to subsection (a), the Secretary may, in the public interest, issue an order of suspension or revocation which shall take effect upon service of notification thereof. Such order shall become final 60 days from the date of service unless the registrant requests in writing, within such 60 days, a formal hearing thereon. In the event a hearing is requested, the order shall remain temporary until a final order is entered pursuant to such hearing.
(f) Hearing shall be held at such time and place as may be designated by the Secretary either in the City of Springfield, the City of Chicago, or in the county in which the principal business office of the affected registrant or certificate holder is located.
(g) The suspension or revocation of a registration or certificate or the refusal to issue or renew a registration or certificate shall not in any way limit or terminate the responsibilities of any registrant or certificate holder arising under any policy or contract of title insurance to which it is a party. No new contract or policy of title insurance may be issued, nor may any existing policy or contract to title insurance be renewed by any registrant or certificate holder during any period of suspension or revocation of a registration or certificate.
(h) The Secretary may issue a cease and desist order to a title insurance company, agent, or other entity doing business without the required license or registration, when in the opinion of the Secretary, the company, agent, or other entity is violating or is about to violate any provision of this Act or any law or of any rule or condition imposed in writing by the Department.
The Secretary may issue the cease and desist order without notice and before a hearing.
The Secretary shall have the authority to prescribe rules for the administration of this Section.
If it is determined that the Secretary had the authority to issue the cease and desist order, he may issue such orders as may be reasonably necessary to correct, eliminate or remedy such conduct.
Any person or company subject to an order pursuant to this Section is entitled to judicial review of the order in accordance with the provisions of the Administrative Review Law.
The powers vested in the Secretary by this Section are additional to any and all other powers and remedies vested in the Secretary by law, and nothing in this Section shall be construed as requiring that the Secretary shall employ the powers conferred in this Section instead of or as a condition precedent to the exercise of any other power or remedy vested in the Secretary.
(Source: P.A. 98-398, eff. 1-1-14.)

(215 ILCS 155/21.1)
Sec. 21.1. Receiver and involuntary liquidation.
(a) The Secretary's proceedings under this Section shall be the exclusive remedy and the only proceedings commenced in any court for the dissolution of, the winding up of the affairs of, or the appointment of a receiver for a title insurance company.
(b) If the Secretary, with respect to a title insurance company, finds that (i) its capital is impaired or it is otherwise in an unsound condition, (ii) its business is being conducted in an unlawful, fraudulent, or unsafe manner, (iii) it is unable to continue operations, or (iv) its examination has been obstructed or impeded, the Secretary may give notice to the board of directors of the title insurance company of his or her finding or findings. If the Secretary's findings are not corrected to his or her satisfaction within 60 days after the company receives the notice, the Secretary shall take possession and control of the title insurance company, its assets, and assets held by it for any person for the purpose of examination, reorganization, or liquidation through receivership.
If, in addition to making a finding as provided in this subsection (b), the Secretary is of the opinion and finds that an emergency that may result in serious losses to any person exists, the Secretary may, in his or her discretion, without having given the notice provided for in this subsection, and whether or not proceedings under subsection (a) of this Section have been instituted or are then pending, take possession and control of the title insurance company and its assets for the purpose of examination, reorganization, or liquidation through receivership.
(c) The Secretary may take possession and control of a title insurance company, its assets, and assets held by it for any person by posting upon the premises of each office located in the State of Illinois at which it transacts its business as a title insurance company a notice reciting that the Secretary is assuming possession pursuant to this Act and the time when the possession shall be deemed to commence.
(d) Promptly after taking possession and control of a title insurance company the Secretary, represented by the Attorney General, shall file a copy of the notice posted upon the premises in the Circuit Court of either Cook County or Sangamon County, which cause shall be entered as a court action upon the dockets of the court under the name and style of "In the matter of the possession and control by the Secretary of the Department of Financial and Professional Regulation of (insert the name of the title insurance company)". If the Secretary determines (which determination may be made at the time of, or at any time subsequent to, taking possession and control of a title insurance company) that no practical possibility exists to reorganize the title insurance company after reasonable efforts have been made, the Secretary, represented by the Attorney General, shall also file a complaint, if it has not already been done, for the appointment of a receiver or other proceeding as is appropriate under the circumstances. The court where the cause is docketed shall be vested with the exclusive jurisdiction to hear and determine all issues and matters pertaining to or connected with the Secretary's possession and control of the title insurance company as provided in this Act, and any further issues and matters pertaining to or connected with the Secretary's possession and control as may be submitted to the court for its adjudication.
The Secretary, upon taking possession and control of a title insurance company, may, and if not previously done shall, immediately upon filing a complaint for dissolution make an examination of the affairs of the title insurance company or appoint a suitable person to make the examination as the Secretary's agent. The examination shall be conducted in accordance with and pursuant to the authority granted under Section 12 of this Act. The person conducting the examination shall have and may exercise on behalf of the Secretary all of the powers and authority granted to the Secretary under Section 12. A copy of the report shall be filed in any dissolution proceeding filed by the Secretary. The reasonable fees and necessary expenses of the examining person, as approved by the Secretary or as recommended by the Secretary and approved by the court if a dissolution proceeding has been filed, shall be borne by the subject title insurance company and shall have the same priority for payment as the reasonable and necessary expenses of the Secretary in conducting an examination. The person appointed to make the examination shall make a proper accounting, in the manner and scope as determined by the Secretary to be practical and advisable under the circumstances, on behalf of the title insurance company and no guardian ad litem need be appointed to review the accounting.
(e) The Secretary, upon taking possession and control of a title insurance company and its assets, shall be vested with the full powers of management and control including, but not limited to, the following:
(1) the power to continue or to discontinue the

business;

(2) the power to stop or to limit the payment of its

obligations;

(3) the power to collect and to use its assets and to

give valid receipts and acquittances therefor;

(4) the power to transfer title and liquidate any

bond or deposit made under Section 4 of this Act;

(5) the power to employ and to pay any necessary

assistants;

(6) the power to execute any instrument in the name

of the title insurance company;

(7) the power to commence, defend, and conduct in the

title insurance company's name any action or proceeding in which it may be a party;

(8) the power, upon the order of the court, to sell

and convey the title insurance company's assets, in whole or in part, and to sell or compound bad or doubtful debts upon such terms and conditions as may be fixed in that order;

(9) the power, upon the order of the court, to make

and to carry out agreements with other title insurance companies, financial institutions, or with the United States or any agency of the United States for the payment or assumption of the title insurance company's liabilities, in whole or in part, and to transfer assets and to make guaranties, in whole or in part, in connection therewith;

(10) the power, upon the order of the court, to

borrow money in the name of the title insurance company and to pledge its assets as security for the loan;

(11) the power to terminate his or her possession and

control by restoring the title insurance company to its board of directors;

(12) the power to appoint a receiver which may be the

Secretary of the Department of Financial and Professional Regulation, another title insurance company, or another suitable person and to order liquidation of the title insurance company as provided in this Act; and

(13) the power, upon the order of the court and

without the appointment of a receiver, to determine that the title insurance company has been closed for the purpose of liquidation without adequate provision being made for payment of its obligations, and thereupon the title insurance company shall be deemed to have been closed on account of inability to meet its obligations to its insureds or escrow depositors.

(f) Upon taking possession, the Secretary shall make an examination of the condition of the title insurance company, an inventory of the assets and, unless the time shall be extended by order of the court or unless the Secretary shall have otherwise settled the affairs of the title insurance company pursuant to the provisions of this Act, within 90 days after the time of taking possession and control of the title insurance company, the Secretary shall either terminate his or her possession and control by restoring the title insurance company to its board of directors or appoint a receiver, which may be the Secretary of the Department of Financial and Professional Regulation, another title insurance company, or another suitable person and order the liquidation of the title insurance company as provided in this Act. All necessary and reasonable expenses of the Secretary's possession and control shall be a priority claim and shall be borne by the title insurance company and may be paid by the Secretary from the title insurance company's own assets as distinguished from assets held for any other person.
(g) If the Secretary takes possession and control of a title insurance company and its assets, any period of limitation fixed by a statute or agreement that would otherwise expire on a claim or right of action of the title insurance company, on its own behalf or on behalf of its insureds or escrow depositors, or upon which an appeal must be taken or a pleading or other document filed by the title insurance company in any pending action or proceeding, shall be tolled until 6 months after the commencement of the possession, and no judgment, lien, levy, attachment, or other similar legal process may be enforced upon or satisfied, in whole or in part, from any asset of the title insurance company or from any asset of an insured or escrow depositor while it is in the possession of the Secretary.
(h) If the Secretary appoints a receiver to take possession and control of the assets of insureds or escrow depositors for the purpose of holding those assets as fiduciary for the benefit of the insureds or escrow depositors pending the winding up of the affairs of the title insurance company being liquidated and the appointment of a successor escrowee for those assets, any period of limitation fixed by statute, rule of court, or agreement that would otherwise expire on a claim or right of action in favor of or against the insureds or escrow depositors of those assets or upon which an appeal must be taken or a pleading or other document filed by a title insurance company on behalf of an insured or escrow depositor in any pending action or proceeding shall be tolled for a period of 6 months after the appointment of a receiver, and no judgment, lien, levy, attachment, or other similar legal process shall be enforced upon or satisfied, in whole or in part, from any asset of the insured or escrow depositor while it is in the possession of the receiver.
(i) If the Secretary determines at any time that no reasonable possibility exists for the title insurance company to be operated by its board of directors in accordance with the provisions of this Act after reasonable efforts have been made and that it should be liquidated through receivership, he or she shall appoint a receiver. The Secretary may require of the receiver such bond and security as the Secretary deems proper. The Secretary, represented by the Attorney General, shall file a complaint for the dissolution or winding up of the affairs of the title insurance company in a court of the county in which the principal office of the title insurance company is located and shall cause notice to be given in a newspaper of general circulation once each week for 4 consecutive weeks so that persons who may have claims against the title insurance company may present them to the receiver and make legal proof thereof and notifying those persons and all to whom it may concern of the filing of a complaint for the dissolution or winding up of the affairs of the title insurance company and stating the name and location of the court. All persons who may have claims against the assets of the title insurance company, as distinguished from the assets of insureds and escrow depositors held by the title insurance company, and the receiver to whom those persons have presented their claims may present the claims to the clerk of the court, and the allowance or disallowance of the claims by the court in connection with the proceedings shall be deemed an adjudication in a court of competent jurisdiction. Within a reasonable time after completion of publication, the receiver shall file with the court a correct list of all creditors of the title insurance company as shown by its books, who have not presented their claims and the amount of their respective claims after allowing adjusted credit, deductions, and set-offs as shown by the books of the title insurance company. The claims so filed shall be deemed proven unless objections are filed thereto by a party or parties interested therein within the time fixed by the court.
(j) The receiver for a title insurance company has the power and authority and is charged with the duties and responsibilities as follows:
(1) To take possession of and, for the purpose of the

receivership, title to the books, records, and assets of every description of the title insurance company.

(2) To proceed to collect all debts, dues, and claims

belonging to the title insurance company.

(3) To sell and compound all bad and doubtful debts

on such terms as the court shall direct.

(4) To sell the real and personal property of the

title insurance company, as distinguished from the real and personal property of the insureds or escrow depositors, on such terms as the court shall direct.

(5) To file with the Secretary a copy of each report

that he or she makes to the court, together with such other reports and records as the Secretary may require.

(6) To sue and defend in his or her own name and with

respect to the affairs, assets, claims, debts, and choses in action of the title insurance company.

(7) To surrender to the insureds and escrow

depositors of the title insurance company, when requested in writing directed to the receiver by them, the escrowed funds (on a pro rata basis), and escrowed documents in the receiver's possession upon satisfactory proof of ownership and determination by the receiver of available escrow funds.

(8) To redeem or take down collateral hypothecated by

the title insurance company to secure its notes and other evidence of indebtedness whenever the court deems it to be in the best interest of the creditors of the title insurance company and directs the receiver so to do.

(k) Whenever the receiver finds it necessary in his or her opinion to use and employ money of the title insurance company in order to protect fully and benefit the title insurance company by the purchase or redemption of property, real or personal, in which the title insurance company may have any rights by reason of any bond, mortgage, assignment, or other claim thereto, the receiver may certify the facts together with the receiver's opinions as to the value of the property involved and the value of the equity the title insurance company may have in the property to the court, together with a request for the right and authority to use and employ so much of the money of the title insurance company as may be necessary to purchase the property, or to redeem the property from a sale if there was a sale, and if the request is granted, the receiver may use so much of the money of the title insurance company as the court may have authorized to purchase the property at the sale.
The receiver shall deposit daily all moneys collected by him or her in any State or national bank approved by the court. The deposits shall be made in the name of the Secretary, in trust for the receiver, and be subject to withdrawal upon the receiver's order or upon the order of those persons the Secretary may designate. The moneys may be deposited without interest, unless otherwise agreed. The receiver shall do the things and take the steps from time to time under the direction and approval of the court that may reasonably appear to be necessary to conserve the title insurance company's assets and secure the best interests of the creditors, insureds, and escrow depositors of the title insurance company. The receiver shall record any judgment of dissolution entered in a dissolution proceeding and thereupon turn over to the Secretary a certified copy of the judgment.
The receiver may cause all assets of the insureds and escrow depositors of the title insurance company to be registered in the name of the receiver or in the name of the receiver's nominee.
For its services in administering the escrows held by the title insurance company during the period of winding up the affairs of the title insurance company, the receiver is entitled to be reimbursed for all costs and expenses incurred by the receiver and shall also be entitled to receive out of the assets of the individual escrows being administered by the receiver during the period of winding up the affairs of the title insurance company and prior to the appointment of a successor escrowee the usual and customary fees charged by an escrowee for escrows or reasonable fees approved by the court.
The receiver, during its administration of the escrows of the title insurance company during the winding up of the affairs of the title insurance company, shall have all of the powers that are vested in trustees under the terms and provisions of the Trusts and Trustees Act.
Upon the appointment of a successor escrowee, the receiver shall deliver to the successor escrowee all of the assets belonging to each individual escrow to which the successor escrowee succeeds, and the receiver shall thereupon be relieved of any further duties or obligations with respect thereto.
(l) The receiver shall, upon approval by the court, pay all claims against the assets of the title insurance company allowed by the court pursuant to subsection (i) of this Section, as well as claims against the assets of insureds and escrow depositors of the title insurance company in accordance with the following priority:
(1) All necessary and reasonable expenses of the

Secretary's possession and control and of its receivership shall be paid from the assets of the title insurance company.

(2) All usual and customary fees charged for services

in administering escrows shall be paid from the assets of the individual escrows being administered. If the assets of the individual escrows being administered are insufficient, the fees shall be paid from the assets of the title insurance company.

(3) Secured claims, including claims for taxes and

debts due the federal or any state or local government, that are secured by liens perfected prior to the date of filing of the complaint for dissolution, shall be paid from the assets of the title insurance company.

(4) Claims by policyholders, beneficiaries, insureds,

and escrow depositors of the title insurance company shall be paid from the assets of the insureds and escrow depositors. If there are insufficient assets of the insureds and escrow depositors, claims shall be paid from the assets of the title insurance company.

(5) Any other claims due the federal government shall

be paid from the assets of the title insurance company.

(6) Claims for wages or salaries, excluding vacation,

severance, and sick leave pay earned by employees for services rendered within 90 days prior to the date of filing of the complaint for dissolution, shall be paid from the assets of the title insurance company.

(7) All other claims of general creditors not falling

within any priority under this subsection (l) including claims for taxes and debts due any state or local government which are not secured claims and claims for attorney's fees incurred by the title insurance company in contesting the dissolution shall be paid from the assets of the title insurance company.

(8) Proprietary claims asserted by an owner, member,

or stockholder of the title insurance company in receivership shall be paid from the assets of the title insurance company.

The receiver shall pay all claims of equal priority according to the schedule set out in this subsection, and shall not pay claims of lower priority until all higher priority claims are satisfied. If insufficient assets are available to meet all claims of equal priority, those assets shall be distributed pro rata among those claims. All unclaimed assets of the title insurance company shall be deposited with the receiver to be paid out by him or her when such claims are submitted and allowed by the court.
(m) At the termination of the receiver's administration, the receiver shall petition the court for the entry of a judgment of dissolution. After a hearing upon the notice as the court may prescribe, the court may enter a judgment of dissolution whereupon the title insurance company's corporate existence shall be terminated and the receivership concluded.
(n) The receiver shall serve at the pleasure of the Secretary and upon the death, inability to act, resignation, or removal by the Secretary of a receiver, the Secretary may appoint a successor, and upon the appointment, all rights and duties of the predecessor shall at once devolve upon the appointee.
(o) Whenever the Secretary shall have taken possession and control of a title insurance company or a title insurance agent and its assets for the purpose of examination, reorganization or liquidation through receivership, or whenever the Secretary shall have appointed a receiver for a title insurance company or title insurance agent and filed a complaint for the dissolution or winding up of its affairs, and the title insurance company or title insurance agent denies the grounds for such actions, it may at any time within 10 days apply to the Circuit Court of Cook or Sangamon County to enjoin further proceedings in the premises; and the Court shall cite the Secretary to show cause why further proceedings should not be enjoined, and if the Court shall find that grounds do not exist, the Court shall make an order enjoining the Secretary or any receiver acting under his direction from all further proceedings on account of the alleged grounds.
(Source: P.A. 94-893, eff. 6-20-06.)

(215 ILCS 155/21.2)
Sec. 21.2. Notice.
(a) Notice of any action by the Secretary under this Act or regulations or orders promulgated under it shall be made either personally or by registered or certified mail, return receipt requested, and by sending a copy of the notice by telephone facsimile or electronic mail, if known and operating, and if unknown or not operating, then by regular mail. Service by mail shall be deemed completed if the notice is deposited as registered or certified mail in the post office, postage paid, addressed to the last known address specified in the application for the certificate of authority to do business or certificate of registration of the holder or registrant.
(b) The Secretary shall notify all registered agents of a title insurance company when that title insurance company's certificate of authority is suspended or revoked.
(Source: P.A. 94-893, eff. 6-20-06.)

(215 ILCS 155/21.3)
Sec. 21.3. Record retention. Evidence of the examination of title, if any, and determination of insurability for business written by a title insurance company or its title insurance agent and records relating to escrow, closings, and security deposits shall be preserved and retained by the title insurance company or its title insurance agent for as long as appropriate to the circumstances, but in no event less than 7 years after the title insurance policy has been issued or the escrow, closing, or security deposit account has been closed or as provided by applicable federal law. This Section shall not apply to a title insurance company acting as a coinsurer if one of the other coinsurers has complied with this Section.
(Source: P.A. 94-893, eff. 6-20-06.)

(215 ILCS 155/22) (from Ch. 73, par. 1422)
Sec. 22. Tax indemnity; notice. A corporation authorized to do business under this Act shall notify the Director of Revenue of the State of Illinois, by notice directed to his office in the City of Chicago, of each trust account or similar account established which relates to title exceptions due to a judgment lien or any other lien arising under any tax Act administered by the Illinois Department of Revenue, when notice of such lien has been filed with the registrar of titles or recorder or in the State Tax Lien Registry, as the case may be, in the manner prescribed by law. Such notice shall contain the name, address, and tax identification number of the debtor, the permanent real estate index numbers, if any, and the address and legal description of the property, the type of lien claimed by the Department and identification of any trust fund or similar account held by such corporation or any agent thereof relating to such lien. Any trust fund or similar account established by such corporation or agent relating to any such lien shall include provisions requiring such corporation or agent to apply such fund in satisfaction or release of such lien upon written demand therefor by the Department of Revenue.
(Source: P.A. 100-22, eff. 1-1-18.)

(215 ILCS 155/23) (from Ch. 73, par. 1423)
Sec. 23. Violation; penalties.
(a) Any violation of any of the provisions of this Act and, beginning January 1, 2013, any violation of any of the provisions of Article 3 of the Residential Real Property Disclosure Act shall constitute a business offense and shall subject the party violating the same to a penalty of $1000 for each offense.
(b) Nothing contained in this Section shall affect the right of the Secretary to revoke or suspend a title insurance company's or independent escrowee's certificate of authority or a title insurance agent's registration under any other Section of this Act.
(Source: P.A. 97-891, eff. 8-3-12.)

(215 ILCS 155/24) (from Ch. 73, par. 1424)
Sec. 24. Referral fee; penalty. Except as permitted by this Act or by federal law, regulations or opinion letters, no person shall pay or accept, directly or indirectly, any commission, discount, referral fee or other consideration as inducement or compensation for the referral of title business or for the referral of any escrow or other service from a title insurance company, independent escrowee or title insurance agent.
Any violation of this Section 24 is a Class A misdemeanor.
(Source: P.A. 94-893, eff. 6-20-06.)

(215 ILCS 155/24.5)
Sec. 24.5. Non-English language transactions. A title insurance company, title insurance agent, or independent escrowee may conduct transactions in a language other than English through an employee or agent acting as interpreter or through an interpreter provided by the customer.
(Source: P.A. 92-578, eff. 6-26-02.)

(215 ILCS 155/25) (from Ch. 73, par. 1425)
Sec. 25. Actual damages; injunctive relief.
(a) Any person or persons who violate the prohibitions or limitations of subsection (a) of Section 21 of this Act shall be liable to the person or persons charged for the settlement service involved in the violation for actual damages.
(b) Any title insurance company or a title insurance agent who violates the prohibitions or limitations of subsection (a) of Section 21 of this Act shall be subject to injunctive relief. If a permanent injunction is granted, the court may award actual damages. Reasonable attorney's fees and costs may be awarded to the prevailing party.
(Source: P.A. 94-893, eff. 6-20-06.)

(215 ILCS 155/26)
Sec. 26. Settlement funds.
(a) A title insurance company, title insurance agent, or independent escrowee shall not make disbursements in connection with any escrows, settlements, or closings out of a fiduciary trust account or accounts unless the funds in the aggregate amount of $50,000 or greater received from any single party to the transaction are good funds as defined in paragraphs (2), (6), or (7) of subsection (c) of this Section; or are collected funds as defined in subsection (d) of this Section.
For the purposes of this subsection (a), where funds in the aggregate amount of $50,000 or greater are received from any purchaser of residential real property, as defined in paragraph (14) of Section 3 of this Act, the aggregate amount may consist of good funds of less than $50,000 per paragraph, as defined in paragraphs (3) and (5) of subsection (c) of this Section and of up to $5,000 in good funds, as defined in paragraph (4) of subsection (c) of this Section.
(a-5) In addition to the good funds disbursement authorization set forth in subsection (a) of this Section, a title insurance company, title insurance agent, or independent escrowee is authorized to make disbursements in connection with any escrows, settlements, or closings out of a fiduciary trust account or accounts where the funds in the aggregate amount of $50,000 or greater are received from any single party to the transaction if:
(1) the funds are transferred by a cashier's check,

teller's check, or certified check, as defined in the Uniform Commercial Code, that is drawn on or issued by a financial institution, as defined in this Act;

(2) the title insurance company, title insurance

agent, or independent escrowee and the financial institution, as defined in this Act, agree to the use of cashier's checks, teller's checks, or certified checks to disburse the loan and related closing costs being funded by the financial institution as good funds under item (3) of subsection (c) of this Section; and

(3) the cashier's check, teller's check, or certified

check is delivered to the title insurance company, title insurance agent, or independent escrowee in sufficient time for the check to be deposited into the title insurance company's, title insurance agent's, or independent escrowee's fiduciary trust account prior to disbursement from the fiduciary trust account of the title insurance company, title insurance agent, or independent escrowee.

(b) A title insurance company or title insurance agent shall not make disbursements in connection with any escrows, settlements, or closings out of a fiduciary trust account or accounts unless the funds in the amount of less than $50,000 received from any single party to the transaction are collected funds or good funds as defined in subsection (c) of this Section.
(c) "Good funds" means funds in one of the following forms:
(1) lawful money of the United States;
(2) wired funds unconditionally held by and credited

to the fiduciary trust account of the title insurance company, the title insurance agent, or independent escrowee;

(3) cashier's checks, certified checks, bank money

orders, official bank checks, or teller's checks drawn on or issued by a financial institution and unconditionally held by the title insurance company, title insurance agent, or independent escrowee;

(4) a personal check or checks in an aggregate amount

not exceeding $5,000 per closing, provided that the title insurance company, title insurance agent, or independent escrowee has reasonable grounds to believe that sufficient funds are available for withdrawal in the account upon which the check is drawn at the time of disbursement;

(5) a check drawn on the trust account of any lawyer

or real estate broker licensed under the laws of any state, provided that the title insurance company, title insurance agent, or independent escrowee has reasonable grounds to believe that sufficient funds are available for withdrawal in the account upon which the check is drawn at the time of disbursement;

(6) a check issued by this State, the United States,

or a political subdivision of this State or the United States; or

(7) a check drawn on the fiduciary trust account of a

title insurance company or title insurance agent, provided that the title insurance company, title insurance agent, or independent escrowee has reasonable grounds to believe that sufficient funds are available for withdrawal in the account upon which the check is drawn at the time of disbursement.

(d) "Collected funds" means funds deposited, finally settled, and credited to the title insurance company, title insurance agent, or independent escrowee's fiduciary trust account.
(e) A purchaser, a seller, or a lender is each considered a single party to the transaction for the purposes of this Section, regardless of the number of people or entities making up the purchaser, seller, or lender.
(Source: P.A. 98-387, eff. 8-16-13; 98-1067, eff. 8-26-14.)



215 ILCS 156/ - Topical Eye Medication Prescription Act.

(215 ILCS 156/1)
Sec. 1. Short title. This Act may be cited as the Topical Eye Medication Prescription Act.
(Source: P.A. 99-226, eff. 1-1-16.)

(215 ILCS 156/5)
Sec. 5. Coverage. Every insurer that amends, delivers, issues, or renews an individual or group policy of accident and health insurance in this State that provides coverage for prescription topical eye medication shall not deny coverage for the refilling of a prescription for topical eye medication when:
(1) the medication is to treat a chronic condition of

the eye;

(2) the refill is requested by the insured prior to

the last day of the prescribed dosage period and after at least 75% of the predicted days of use; and

(3) the prescribing physician licensed to practice

medicine in all its branches or optometrist indicates on the original prescription that refills are permitted and that the early refills requested by the insured do not exceed the total number of refills prescribed.

(Source: P.A. 99-226, eff. 1-1-16.)



215 ILCS 157/ - Use of Credit Information in Personal Insurance Act.

(215 ILCS 157/1)
Sec. 1. Short title. This Act may be cited as the Use of Credit Information in Personal Insurance Act.
(Source: P.A. 93-114, eff. 10-1-03.)

(215 ILCS 157/5)
Sec. 5. Purpose. The purpose of this Act is to regulate the use of credit information for personal insurance so that consumers are afforded certain protections with respect to the use of that information.
(Source: P.A. 93-114, eff. 10-1-03.)

(215 ILCS 157/10)
Sec. 10. Scope. This Act applies to personal insurance and not to commercial insurance. For purposes of this Act, "personal insurance" means private passenger automobile, homeowners, motorcycle, mobile-homeowners and non-commercial dwelling fire insurance policies, and boat, personal watercraft, snowmobile, and recreational vehicle polices. Such policies must be individually underwritten for personal, family, or household use. No other type of insurance shall be included as personal insurance for the purpose of this Act.
(Source: P.A. 93-114, eff. 10-1-03.)

(215 ILCS 157/15)
Sec. 15. Definitions. For the purposes of this Act, these defined words have the following meanings:
"Adverse action" means a denial or cancellation of, an increase in any charge for, or a reduction or other adverse or unfavorable change in the terms of coverage or amount of, any insurance, existing or applied for, in connection with the underwriting of personal insurance.
"Affiliate" means any company that controls, is controlled by, or is under common control with another company.
"Applicant" means an individual who has applied to be covered by a personal insurance policy with an insurer.
"Consumer" means an insured or an applicant for a personal insurance policy whose credit information is used or whose insurance score is calculated in the underwriting or rating of a personal insurance policy.
"Consumer reporting agency" means any person that, for monetary fees or dues or on a cooperative nonprofit basis, regularly engages in whole or in part in the practice of assembling or evaluating consumer credit information or other information on consumers for the purpose of furnishing consumer reports to third parties.
"Credit information" means any credit-related information derived from a credit report, found on a credit report itself, or provided on an application for personal insurance. Information that is not credit-related shall not be considered "credit information," regardless of whether it is contained in a credit report or in an application or is used to calculate an insurance score.
"Credit report" means any written, oral, or other communication of information by a consumer reporting agency bearing on a consumer's credit worthiness, credit standing, or credit capacity, that is used or expected to be used or collected in whole or in part for the purpose of serving as a factor to determine personal insurance premiums, eligibility for coverage, or tier placement.
"Department" means the Department of Insurance.
"Insurance score" means a number or rating that is derived from an algorithm, computer application, model, or other process that is based in whole or in part on credit information for the purposes of predicting the future insurance loss exposure of an individual applicant or insured.
(Source: P.A. 93-114, eff. 10-1-03.)

(215 ILCS 157/20)
Sec. 20. Use of credit information.
(a) An insurer authorized to do business in this State that uses credit information to underwrite or rate risks shall not:
(1) Use an insurance score that is calculated using

income, gender, address, ethnic group, religion, marital status, or nationality of the consumer as a factor.

(2) Deny, cancel, or nonrenew a policy of personal

insurance solely on the basis of credit information, without consideration of any other applicable underwriting factor independent of credit information and not expressly prohibited by item (1). An insurer shall not be considered to have denied, cancelled, or nonrenewed a policy if coverage is available through an affiliate. If an insurer denies, cancels, or does not renew a policy of personal insurance based on credit information, it must provide the affected party with a notice as described in Section 35 of this Act and an opportunity for the affected party to explain its credit information under the procedures outlined in Section 22 of this Act.

(3) Base an insured's renewal rates for personal

insurance solely upon credit information, without consideration of any other applicable factor independent of credit information. An insurer shall not be considered to have based rates solely on credit information if coverage is available in a different tier of the same insurer.

(4) Take an adverse action against a consumer solely

because he or she does not have a credit card account, without consideration of any other applicable factor independent of credit information.

(5) Consider an absence of credit information or an

inability to calculate an insurance score in underwriting or rating personal insurance, unless the insurer does one of the following:

(A) Treats the consumer as otherwise filed with

the Department, if the insurer presents information that such an absence or inability relates to the risk for the insurer and submits a filing certification form signed by an officer for the insurer certifying that such treatment is actuarially justified.

(B) Treats the consumer as if the applicant or

insured had neutral credit information, as defined by the insurer.

(C) Excludes the use of credit information as a

factor and uses only other underwriting criteria.

(6) Take an adverse action against a consumer based

on credit information, unless an insurer obtains and uses a credit report issued or an insurance score calculated within 90 days from the date the policy is first written or renewal is issued.

(7) (Blank).
(8) Use the following as a negative factor in any

insurance scoring methodology or in reviewing credit information for the purpose of underwriting or rating a policy of personal insurance:

(A) Credit inquiries not initiated by the

consumer or inquiries requested by the consumer for his or her own credit information.

(B) Inquiries relating to insurance coverage, if

so identified on a consumer's credit report.

(C) Collection accounts with a medical industry

code, if so identified on the consumer's credit report.

(D) Multiple lender inquiries, if coded by the

consumer reporting agency on the consumer's credit report as being from the home mortgage industry and made within 30 days of one another, unless only one inquiry is considered.

(E) Multiple lender inquiries, if coded by the

consumer reporting agency on the consumer's credit report as being from the automobile lending industry and made within 30 days of one another, unless only one inquiry is considered.

(b) An insurer authorized to do business in this State that uses credit information to underwrite or rate risks shall, at annual renewal upon the request of an insured or an insured's agent, re-underwrite and re-rate the insured's personal insurance policy based on a current credit report or insurance score unless one of the following applies:
(1) The insurer's treatment of the consumer is

otherwise approved by the Department.

(2) The insured is in the most favorably priced tier

of the insurer, within a group of affiliated insurers.

(3) Credit information was not used for underwriting

or rating the insured when the personal insurance policy was initially written.

(4) The insurer reevaluates the insured at least

every 36 months after a personal insurance policy is issued based on underwriting or rating factors other than credit information.

(5) The insurer has recalculated an insurance score

or obtained an updated credit report of a consumer in the previous 12-month period.

An insurer that uses credit information to underwrite or rate risks may obtain current credit information upon the renewal of a personal insurance policy when renewal occurs more frequently than every 36 months if consistent with the insurer's underwriting guidelines.
(Source: P.A. 96-560, eff. 8-18-09.)

(215 ILCS 157/22)
Sec. 22. Extraordinary life events.
(a) An insurer authorized to do business in this State that uses credit information to underwrite or rate risks shall review and consider an exception to the risk score based upon extraordinary life events after receiving a written and signed notification from the applicant or insured explaining how the applicant or insured believes the extraordinary life event adversely impacts the applicant's or insured's insurance risk score.
(b) For the purposes of this Section, "extraordinary life event" means the following:
(1) a catastrophic illness or injury to an applicant

or insured or an immediate family member of an applicant or insured;

(2) the death of a spouse, child, or parent of an

applicant or insured;

(3) involuntary loss of employment for a period of 3

months or more by an applicant or insured;

(4) identity theft of an applicant or insured; or
(5) dissolution of marriage of an applicant or

insured.

(Source: P.A. 94-245, eff. 7-1-06.)

(215 ILCS 157/25)
Sec. 25. Dispute resolution and error correction. If it is determined through the dispute resolution process set forth in the federal Fair Credit Reporting Act, 15 U.S.C. 1681i(a)(5), that the credit information of a current insured was incorrect or incomplete and if the insurer receives notice of that determination from either the consumer reporting agency or from the insured, the insurer shall re-underwrite and re-rate the consumer within 30 days after receiving the notice. After re-underwriting or re-rating the insured, the insurer shall make any adjustments necessary, consistent with its underwriting and rating guidelines. If an insurer determines that the insured has overpaid premium, the insurer shall refund to the insured the amount of overpayment calculated back to the shorter of either the last 12 months of coverage or the actual policy period.
(Source: P.A. 93-114, eff. 10-1-03.)

(215 ILCS 157/30)
Sec. 30. Initial notification.
(a) If an insurer writing personal insurance uses credit information in underwriting or rating a consumer, the insurer or its agent shall disclose, either on the insurance application or at the time the insurance application is taken, that it may obtain credit information in connection with the application. The disclosure shall be either written or provided to an applicant in the same medium as the application for insurance. The insurer need not provide the disclosure statement required under this Section to any insured on a renewal policy, if the consumer has previously been provided a disclosure statement.
(b) Use of the following example disclosure statement constitutes compliance with this Section: "In connection with this application for insurance, we may review your credit report or obtain or use a credit-based insurance score based on the information contained in that credit report. We may use a third party in connection with the development of your insurance score.".
(Source: P.A. 93-114, eff. 10-1-03.)

(215 ILCS 157/35)
Sec. 35. Adverse action notification. If an insurer takes an adverse action based upon credit information, the insurer must meet all of the notice requirements of this Section. The insurer shall:
(1) Provide notification to the consumer that an

adverse action has been taken, in accordance with the requirements of the federal Fair Credit Reporting Act, 15 U.S.C. 1681m(a).

(2) Provide notification to the consumer explaining

the reason for the adverse action. The reasons must be provided in sufficiently clear and specific language so that a person can identify the basis for the insurer's decision to take an adverse action. The notification shall include a description of up to 4 factors that were the primary influences of the adverse action. The use of generalized terms such as "poor credit history", "poor credit rating", or "poor insurance score" does not meet the explanation requirements of this Section. Standardized credit explanations provided by consumer reporting agencies or other third party vendors are deemed to comply with this Section.

(Source: P.A. 93-114, eff. 10-1-03.)

(215 ILCS 157/40)
Sec. 40. Filing.
(a) Insurers that use insurance scores to underwrite and rate risks must file their scoring models (or other scoring processes) with the Department. A third party may file scoring models on behalf of insurers. A filing that includes insurance scoring may include loss experience justifying the use of credit information.
(b) Any filing relating to credit information is considered to be a trade secret under the Illinois Trade Secrets Act.
(Source: P.A. 93-114, eff. 10-1-03.)

(215 ILCS 157/45)
Sec. 45. Enforcement; rates not regulated.
(a) The Department shall enforce the provisions of this Act pursuant to the enforcement powers granted to it under the Illinois Insurance Code. The Department may promulgate rules necessary to enforce and administer this Act.
(b) Nothing contained in this Act shall be construed to empower the Department to regulate or set the rates of any insurer pursuant to this Act.
(Source: P.A. 93-114, eff. 10-1-03.)

(215 ILCS 157/50)
Sec. 50. Sale of policy term information by consumer reporting agency.
(a) No consumer reporting agency shall provide or sell data or lists that include any information that in whole or in part was submitted in conjunction with an insurance inquiry about a consumer's credit information or a request for a credit report or insurance score. Such information includes, but is not limited to, the expiration dates of an insurance policy or any other information that may identify time periods during which a consumer's insurance may expire and the terms and conditions of the consumer's insurance coverage.
(b) The restrictions provided in subsection (a) of this Section do not apply to data or lists the consumer reporting agency supplies to the insurance agent or producer from whom information was received, the insurer on whose behalf the agent or producer acted, or the insurer's affiliates or holding companies.
(c) Nothing in this Section shall be construed to restrict any insurer from being able to obtain a claims history report or a motor vehicle report.
(Source: P.A. 93-114, eff. 10-1-03.)

(215 ILCS 157/55)
Sec. 55. Severability. If any Section, paragraph, sentence, clause, phrase, or part of this Act is declared invalid due to an interpretation of or a future change in the federal Fair Credit Reporting Act, the remaining Sections, paragraphs, sentences, clauses, phrases, or parts thereof shall be in no manner affected thereby but shall remain in full force and effect.
(Source: P.A. 93-114, eff. 10-1-03.)

(215 ILCS 157/95)
Sec. 95. The Illinois Insurance Code is amended by repealing Section 155.38.
(Source: P.A. 93-114, eff. 10-1-03.)

(215 ILCS 157/99)
Sec. 99. Effective date. This Act takes effect on October 1, 2003.
(Source: P.A. 93-114, eff. 10-1-03.)



215 ILCS 159/ - Viatical Settlements Act of 2009.

(215 ILCS 159/1)
Sec. 1. Short title. This Act may be cited as the Viatical Settlements Act of 2009.
(Source: P.A. 96-736, eff. 7-1-10.)

(215 ILCS 159/5)
Sec. 5. Definitions.
"Accredited investor" means an accredited investor as defined in Rule 501(a) promulgated under the Securities Act of 1933 (15 U.S.C. 77 et seq.), as amended.
"Advertising" means any written, electronic, or printed communication or any communication by means of recorded telephone messages or transmitted on radio, television, the Internet, or similar communications media, including film strips, digital picture slides, motion pictures, and videos published, disseminated, circulated, or placed before the public in this State, for the purpose of creating an interest in or inducing a person to sell, assign, devise, bequest, or transfer the death benefit or ownership of a policy pursuant to a viatical settlement contract.
"Alien licensee" means a licensee incorporated or organized under the laws of any country other than the United States.
"Business of viatical settlements" means any activity involved in, but not limited to, the offering, soliciting, negotiating, procuring, effectuating, purchasing, investing, financing, monitoring, tracking, underwriting, selling, transferring, assigning, pledging, or hypothecating or in any other manner acquiring an interest in a life insurance policy by means of a viatical settlement contract or other agreement.
"Chronically ill" means having been certified within the preceding 12-month period by a licensed health professional as:
(1) being unable to perform, without substantial

assistance from another individual and for at least 90 days due to a loss of functional capacity, at least 2 activities of daily living, including, but not limited to, eating, toileting, transferring, bathing, dressing, or continence;

(2) requiring substantial supervision to protect the

individual from threats to health and safety due to severe cognitive impairment; or

(3) having a level of disability similar to that

described in paragraph (1) as determined by the Secretary of Health and Human Services.

"Controlling person" means any person, firm, association, or corporation that directly or indirectly has the power to direct or cause to be directed the management, control, or activities of the viatical settlement provider.
"Director" means the Director of the Division of Insurance of the Department of Financial and Professional Regulation.
"Division" means the Division of Insurance of the Department of Financial and Professional Regulation.
"Escrow agent" means an independent third-party person who, pursuant to a written agreement signed by the viatical settlement provider and viator, provides escrow services related to the acquisition of a life insurance policy pursuant to a viatical settlement contract. "Escrow agent" does not include any person associated or affiliated with or under the control of a licensee.
"Financial institution" means a financial institution as defined by the Financial Institutions Insurance Sales Law in Article XLIV of the Illinois Insurance Code.
"Financing entity" means an underwriter, placement agent, lender, purchaser of securities, purchaser of a policy or certificate from a viatical settlement provider, credit enhancer, or an entity that has a direct ownership in a policy that is the subject of a viatical settlement contract, and to which both of the following apply:
(1) its principal activity related to the transaction

is providing funds to effect the viatical settlement or purchase of one or more viaticated policies; and

(2) it has an agreement in writing with one or more

licensed viatical settlement providers to finance the acquisition of viatical settlement contracts.

"Financing entity" does not include an investor that is not an accredited investor.
"Financing transaction" means a transaction in which a viatical settlement provider obtains financing from a financing entity, including, without limitation, any secured or unsecured financing, securitization transaction, or securities offering that either is registered or exempt from registration under federal and State securities law.
"Foreign licensee" means any viatical settlement provider incorporated or organized under the laws of any state of the United States other than this State.
"Insurance producer" means an insurance producer as defined by Section 10 of Article XXXI of the Illinois Insurance Code.
"Licensee" means a viatical settlement provider or viatical settlement broker.
"Life expectancy provider" means a person who determines or holds himself or herself out as determining life expectancies or mortality ratings used to determine life expectancies on behalf of or in connection with any of the following:
(1) A viatical settlement provider, viatical

settlement broker, or person engaged in the business of viatical settlements.

(2) A viatical investment as defined by Section 2.33

of the Illinois Securities Law of 1953 or a viatical settlement contract.

"NAIC" means the National Association of Insurance Commissioners.
"Person" means an individual or a legal entity, including, without limitation, a partnership, limited liability company, limited liability partnership, association, trust, business trust, or corporation.
"Policy" means an individual or group policy, group certificate, contract, or arrangement of insurance of the class defined by subsection (a) of Section 4 of the Illinois Insurance Code owned by a resident of this State, regardless of whether delivered or issued for delivery in this State.
"Qualified institutional buyer" means a qualified institutional buyer as defined in Rule 144 promulgated under the Securities Act of 1933, as amended.
"Related provider trust" means a titling trust or other trust established by a licensed viatical settlement provider or a financing entity for the sole purpose of holding the ownership or beneficial interest in purchased policies in connection with a financing transaction. The trust shall have a written agreement with the licensed viatical settlement provider under which the licensed viatical settlement provider is responsible for ensuring compliance with all statutory and regulatory requirements and under which the trust agrees to make all records and files related to viatical settlement transactions available to the Director as if those records and files were maintained directly by the licensed viatical settlement provider.
"Special purpose entity" means a corporation, partnership, trust, limited liability company, or other similar entity formed only to provide, directly or indirectly, access to institutional capital markets (i) for a financing entity or licensed viatical settlement provider; or (ii) in connection with a transaction in which the securities in the special purposes entity are acquired by the viator or by qualified institutional buyers or the securities pay a fixed rate of return commensurate with established asset-backed institutional capital markets.
"Stranger-originated life insurance" or "STOLI" means an act, practice, or arrangement to initiate a life insurance policy for the benefit of a third-party investor who, at the time of policy origination, has no insurable interest in the insured. STOLI practices include, but are not limited to, cases in which life insurance is purchased with resources or guarantees from or through a person or entity who, at the time of policy inception, could not lawfully initiate the policy himself or itself and where, at the time of policy inception, there is an arrangement or agreement, whether verbal or written, to directly or indirectly transfer the ownership of the policy or policy benefits to a third party. Trusts created to give the appearance of an insurable interest and used to initiate policies for investors violate insurance interest laws and the prohibition against wagering on life. STOLI arrangements do not include lawful viatical settlement contracts as permitted by this Act.
"Terminally ill" means certified by a physician as having an illness or physical condition that reasonably is expected to result in death in 24 months or less.
"Viatical settlement broker" means a licensed insurance producer who has been issued a license pursuant to Section 500-35(a)(1) or 500-35(a)(2) of the Insurance Code who, working exclusively on behalf of a viator and for a fee, commission, or other valuable consideration, offers, solicits, promotes, or attempts to negotiate viatical settlement contracts between a viator and one or more viatical settlement providers or one or more viatical settlement brokers. "Viatical settlement broker" does not include an attorney, certified public accountant, or a financial planner accredited by a nationally recognized accreditation agency, who is retained to represent the viator and whose compensation is not paid directly or indirectly by the viatical settlement provider or purchaser.
"Viatical settlement contract" means any of the following:
(1) A written agreement between a viator and a

viatical settlement provider establishing the terms under which compensation or anything of value is or will be paid, which compensation or value is less than the expected death benefits of the policy, in return for the viator's present or future assignment, transfer, sale, devise, or bequest of the death benefit or ownership of any portion of the insurance policy.

(2) A written agreement for a loan or other lending

transaction, secured primarily by an individual life insurance policy or an individual certificate of a group life insurance policy.

(3) The transfer for compensation or value of

ownership of a beneficial interest in a trust or other entity that owns such policy, if the trust or other entity was formed or availed of for the principal purpose of acquiring one or more life insurance contracts and the life insurance contract insures the life of a person residing in this State.

(4) A premium finance loan made for a life insurance

policy by a lender to a viator on, before, or after the date of issuance of the policy in either of the following situations:

(A) The viator or the insured receives a

guarantee of the viatical settlement value of the policy.

(B) The viator or the insured agrees to sell the

policy or any portion of the policy's death benefit on any date before or after issuance of the policy.

"Viatical settlement contract" does not include any of the following acts, practices, or arrangements listed below in subparagraphs (a) through (i) of this definition of "viatical settlement contract", unless part of a plan, scheme, device, or artifice to avoid application of this Act; provided, however, that the list of excluded items contained in subparagraphs (a) through (i) is not intended to be an exhaustive list and that an act, practice, or arrangement that is not described below in subparagraphs (a) through (i) does not necessarily constitute a viatical settlement contract:
(a) A policy loan or accelerated death benefit made

by the insurer pursuant to the policy's terms;

(b) Loan proceeds that are used solely to pay: (i)

premiums for the policy and (ii) the costs of the loan, including, without limitation, interest, arrangement fees, utilization fees and similar fees, closing costs, legal fees and expenses, trustee fees and expenses, and third party collateral provider fees and expenses, including fees payable to letter of credit issuers;

(c) A loan made by a bank or other financial

institution in which the lender takes an interest in a life insurance policy solely to secure repayment of a loan or, if there is a default on the loan and the policy is transferred, the transfer of such a policy by the lender, provided that neither the default itself nor the transfer of the policy in connection with the default is pursuant to an agreement or understanding with any other person for the purpose of evading regulation under this Act;

(d) A loan made by a lender that does not violate

Article XXXIIa of the Illinois Insurance Code, provided that the premium finance loan is not described in this Act;

(e) An agreement in which all the parties (i) are

closely related to the insured by blood or law or (ii) have a lawful substantial economic interest in the continued life, health, and bodily safety of the person insured, or trusts established primarily for the benefit of such parties;

(f) Any designation, consent, or agreement by an

insured who is an employee of an employer in connection with the purchase by the employer, or trust established by the employer, of life insurance on the life of the employee;

(g) A bona fide business succession planning

arrangement: (i) between one or more shareholders in a corporation or between a corporation and one or more of its shareholders or one or more trusts established by its shareholders; (ii) between one or more partners in a partnership or between a partnership and one or more of its partners or one or more trusts established by its partners; or (iii) between one or more members in a limited liability company or between a limited liability company and one or more of its members or one or more trusts established by its members;

(h) An agreement entered into by a service recipient,

or a trust established by the service recipient, and a service provider, or a trust established by the service provider, who performs significant services for the service recipient's trade or business; or

(i) Any other contract, transaction, or arrangement

exempted from the definition of viatical settlement contract by the Director based on the Director's determination that the contract, transaction, or arrangement is not of the type intended to be regulated by this Act.

"Viatical settlement investment agent" means a person who is an appointed or contracted agent of a licensed viatical settlement provider who solicits or arranges the funding for the purchase of a viatical settlement by a viatical settlement purchaser and who is acting on behalf of a viatical settlement provider. A viatical settlement investment agent is deemed to represent the viatical settlement provider of whom the viatical settlement investment agent is an appointed or contracted agent.
"Viatical settlement provider" means a person, other than a viator, who enters into or effectuates a viatical settlement contract with a viator. "Viatical settlement provider" does not include:
(1) a bank, savings bank, savings and loan

association, credit union, or other financial institution that takes an assignment of a policy as collateral for a loan;

(2) a financial institution or premium finance

company making premium finance loans and exempted by the Director from the licensing requirement under the premium finance laws where the institution or company takes an assignment of a life insurance policy solely as collateral for a premium finance loan;

(3) the issuer of the life insurance policy;
(4) an authorized or eligible insurer that provides

stop loss coverage or financial guaranty insurance to a viatical settlement provider, purchaser, financing entity, special purpose entity, or related provider trust;

(5) An individual person who enters into or

effectuates no more than one viatical settlement contract in a calendar year for the transfer of policies for any value less than the expected death benefit;

(6) a financing entity;
(7) a special purpose entity;
(8) a related provider trust;
(9) a viatical settlement purchaser; or
(10) any other person that the Director determines is

consistent with the definition of viatical settlement provider.

"Viatical settlement purchaser" means a person who provides a sum of money as consideration for a life insurance policy or an interest in the death benefits of a life insurance policy, or a person who owns or acquires or is entitled to a beneficial interest in a trust that owns a viatical settlement contract or is the beneficiary of a life insurance policy, in each case where such policy has been or will be the subject of a viatical settlement contract, for the purpose of deriving an economic benefit. "Viatical settlement purchaser" does not include: (i) a licensee under this Act; (ii) an accredited investor or qualified institutional buyer; (iii) a financing entity; (iv) a special purpose entity; or (v) a related provider trust.
"Viaticated policy" means a life insurance policy that has been acquired by a viatical settlement provider pursuant to a viatical settlement contract.
"Viator" means the owner of a life insurance policy or a certificate holder under a group policy who enters or seeks to enter into a viatical settlement contract. For the purposes of this Act, a viator is not limited to an owner of a life insurance policy or a certificate holder under a group policy insuring the life of an individual with a terminal or chronic illness or condition, except where specifically addressed. "Viator" does not include:
(1) a licensee;
(2) a qualified institutional buyer;
(3) a financing entity;
(4) a special purpose entity; or
(5) a related provider trust.
(Source: P.A. 96-736, eff. 7-1-10.)

(215 ILCS 159/10)
Sec. 10. License and bond requirements.
(a) A person shall not operate as a viatical settlement provider or viatical settlement broker without first obtaining a license from the chief insurance regulatory official of the state of residence of the viator. A viatical settlement provider transacting business in this State shall provide written notice to the Director that it is engaged in such business not less than 30 days prior to the effective date of this Act. Viatical settlement providers shall apply for licensing annually thereafter in a form and manner as prescribed by this Act.
(b) A person shall not operate as a viatical settlement broker without first obtaining an insurance producer license from the Director and completing the viatical settlement broker training requirements as provided by Section 11 of this Act.
(c) An insurance producer shall not operate as a viatical settlement broker unless the producer has been duly licensed as a resident insurance producer with a life line of authority in this State or the insurance producer's home state for at least one year.
(d) Before operating as a viatical settlement broker, the insurance producer, including a business entity licensed in this State as an insurance producer, shall notify the Director that the insurance producer is acting as a viatical settlement broker on a form prescribed by the Director, and shall pay a $500 registration fee which shall be deposited into the Insurance Producer Administration Fund. Notification shall include an acknowledgement by the insurance producer that he or she will operate as a viatical settlement broker in accordance with this Act.
If a business entity with an insurance producer license registers as a viatical settlement broker, then that registration authorizes all partners, officers, members, and designated employees to act as viatical settlement brokers. All persons acting as viatical settlement brokers pursuant to such a registration shall be named in the application and any supplements to the application.
(e) A duly licensed resident insurance producer with a life product line or authority in this State or the insurance producer's home state for at least one year, lawfully transacting business as a viatical settlement broker prior to the effective date of this Act may continue to do so, pending receipt by the Director of the notice required by subsection (d) of this Section, provided that the notice is received by the Director no later than 30 days after the effective date of this Act.
(f) A person licensed as an attorney, certified public accountant, or financial planner accredited by a nationally recognized accreditation agency, who is retained to represent the viator, whose compensation is not paid directly or indirectly by the viatical settlement provider, may negotiate viatical settlement contracts on behalf of the viator without having to obtain a license as a viatical settlement broker.
(g) A person shall not operate as a viatical settlement provider without first obtaining a license from the Director.
(h) Application for a viatical settlement provider license shall be made to the Director by the applicant on a form prescribed by the Director. The applications shall be accompanied by a $3,000 fee, which shall be deposited into the Insurance Producer Administration Fund.
(i) Viatical settlement provider licenses may be renewed from year to year on the anniversary date upon payment of the annual renewal fee of $1,500. Failure to pay the fees by the renewal date results in expiration of the license.
(j) The applicant for a viatical settlement provider license shall provide information on forms required by the Director. The Director shall have authority, at any time, to require the applicant to fully disclose the identity of all stockholders, partners, officers, members, and employees, and the Director may, in the exercise of the Director's discretion, refuse to issue a license in the name of a legal entity if not satisfied that any officer, employee, stockholder, partner, or member thereof who may materially influence the applicant's conduct meets the standards of this Act.
A viatical settlement provider license issued to a legal entity authorizes all partners, officers, members, and designated employees to act as viatical settlement providers, as applicable, under the license, and all those persons shall be named in the application and any supplements to the application.
(k) Upon the filing of a viatical settlement provider license application and the payment of the license fee, the Director shall make an investigation of each applicant and issue a license if the Director finds that the applicant:
(1) has provided a detailed plan of operation;
(2) is competent and trustworthy and intends to act

in good faith in the capacity involved by the license applied for;

(3) has a good business reputation and has had

experience, training, or education so as to be qualified in the business for which the license is applied for;

(4) (A) has demonstrated evidence of financial

responsibility in a format prescribed by the Director through either a surety bond executed and issued by an insurer authorized to issue surety bonds in this State or a deposit of cash, certificates of deposit or securities or any combination thereof, or irrevocable letter of credit in the amount of $125,000;

(B) the Director may ask for evidence of

financial responsibility at any time the Director deems necessary;

(C) any surety bond issued pursuant to this

subsection (k) shall be in the favor of this State and shall specifically authorize recovery by the Director on behalf of any person in this State who sustained damages as the result of erroneous acts, failure to act, conviction of fraud or conviction of unfair practices by the viatical settlement provider;

(D) notwithstanding any other provision of this

Section to the contrary, the Director shall accept, as evidence of financial responsibility, proof that financial instruments in accordance with the requirements in this subsection (k) have been filed with one or more states where the applicant is licensed as a viatical settlement provider;

(5) if a legal entity, provides a certificate of good

standing from the state of its domicile; and

(6) has provided an anti-fraud plan that meets the

requirements of Section 65 of this Act.

(l) The Director shall not issue a viatical settlement provider license to a nonresident applicant unless a written designation of an agent for service of process is filed and maintained with the Director or the applicant has filed with the Director the applicant's written irrevocable consent that any action against the applicant may be commenced against the applicant by service of process on the Director.
(m) An applicant for a viatical settlement provider license shall provide all information requested by the Director. The Director may, at any time, require the applicant to fully disclose the identity of all stockholders, partners, officers, members, and employees of the viatical settlement provider, and the Director may refuse to issue a license to an applicant that is not an individual if the Director is not satisfied that each stockholder, partner, officer, member, and employee who may materially influence the applicant's conduct meets the standards set forth in this Act. The Director may also require the applicant to disclose the method the applicant will use to determine and receive life expectancies, the applicant's intended use of life expectancies, and a written plan containing policies and procedures to use when determining life expectancies.
(n) A viatical settlement provider shall provide to the Director new or revised information about officers, 10% or more stockholders, partners, directors, members, or designated employees within 30 days after the change.
(o) Viatical settlement providers licensed under the Viatical Settlements Act as of the effective date of this amendatory Act of the 96th General Assembly shall be deemed licensed under this Act. All such providers are required to maintain or come into compliance with all of the license requirements of this Act and to provide evidence to the Director that they are in compliance with item (4) of subsection (k) of this Section, concerning financial responsibility; item (6) of subsection (k) of this Section, concerning an anti-fraud plan; and subsection (m) of this Section, concerning life expectancies no later than the effective date of this Act. Such providers shall not be exempt from the requirements for viatical settlement provider license renewal set forth in subsection (i) of this Section. The first anniversary date for the purpose of license renewal under subsection (i) shall be one year from the effective date of this amendatory Act of the 96th General Assembly.
(Source: P.A. 96-736, eff. 7-1-10.)

(215 ILCS 159/11)
Sec. 11. Viatical settlement broker training requirements.
(a) Viatical settlement broker training shall be required as follows:
(1) An individual may not sell, solicit, or negotiate

viatical settlement contracts unless the individual is licensed as a life insurance producer or viatical settlement broker and has completed a one-time training course. The training shall meet the requirements set forth in subsection (b) of this Section.

(2) An individual already licensed and selling,

soliciting, or negotiating viatical settlement contracts on the effective date of this Act may not continue to sell, solicit, or negotiate viatical settlement contracts unless the individual has completed a one-time training course, as set forth in subsection (b) of this Section, within 6 months after the effective date of this Act or within 6 months after availability of the training course, whichever is later.

(3) In addition to the one-time training course

required under items (1) and (2) of this subsection (a), an individual who sells, solicits, or negotiates viatical settlement contracts shall complete ongoing training as set forth in subsection (b) of this Section.

(4) The training requirements of subsection (b) of

this Section may be approved as continuing education courses under Section 500-35(b)(1) of the Illinois Insurance Code.

(b) Minimum education and training shall be required as follows:
(1) The one-time training required by this Section

shall be no less than 4 hours and the ongoing training required by this Section shall be no less than 4 hours over a 24-month period.

(2) The training required under item (1) of this

subsection (b) shall consist of topics related to viatical settlement contracts, including, but not limited to:

(A) State and federal laws and regulations

regarding viatical settlement transactions;

(B) potential tax implications for participants

in viatical settlement contracts;

(C) potential impact on public benefits payments

to viatical settlement participants;

(D) alternatives to viatical settlement

contracts; and

(E) consumer suitability standards and guidelines.
(3) The training required by this Section shall not

include training that is specific to or that includes any sales or marketing information, materials, or training of any company, other than those required by State or federal law.

(c) Viatical settlement providers shall provide verification of training as follows:
(1) Viatical settlement providers subject to this Act

shall obtain verification that a producer receives training required by subsection (a) of this Section before a producer is permitted to sell, solicit, or negotiate viatical settlement contracts. Viatical settlement providers shall maintain records for verification subject to the State's record retention requirements and make the verification available to the Director upon request.

(2) Viatical settlement providers subject to this Act

shall maintain records with respect to the training of viatical settlement brokers with whom the provider contracts or otherwise engages in viatical settlement transactions. These records shall be maintained in accordance with the State's record retention requirements and shall be made available to the Director upon request.

(d) The satisfaction of these training requirements in any state shall be deemed to satisfy the training requirements in this State.
(Source: P.A. 96-736, eff. 7-1-10.)

(215 ILCS 159/15)
Sec. 15. License revocation for viatical settlement providers.
(a) The Director may refuse to issue or renew or may suspend or revoke the license of any viatical settlement provider if the Director finds any of the following:
(1) there was any material misrepresentation in the

application for the license;

(2) the viatical settlement provider or any officer,

partner, member, or controlling person uses fraudulent or dishonest practices or is otherwise shown to be untrustworthy, incompetent, or financially irresponsible in this State or elsewhere;

(3) the viatical settlement provider demonstrates a

pattern of unreasonable payments to viators;

(4) the viatical settlement provider or any officer,

partner, member, or controlling person has violated any insurance laws or any rule, subpoena, or order of the Director or of another state's chief insurance regulatory official or is subject to a final administrative action brought by the Director or by the Illinois Secretary of State or by another state's chief insurance regulatory official or chief securities regulatory official;

(5) the viatical settlement provider has used a

viatical settlement contract that has not been approved pursuant to this Act;

(6) the viatical settlement provider has failed to

honor contractual obligations set out in a viatical settlement contract;

(7) the viatical settlement provider no longer meets

the requirements for initial licensure;

(8) the viatical settlement provider has assigned,

transferred, or pledged a purchased policy to a person other than a viatical settlement provider licensed in this State, a viatical settlement purchaser, a financing entity, a special purpose entity, or a related provider trust; or

(9) the viatical settlement provider or any officer,

partner, member, or controlling person of the viatical settlement provider has violated any of the provisions of this Act.

(b) If the Director denies a viatical settlement provider license application or suspends, revokes, or refuses to renew the license of a viatical settlement provider, the Director shall notify the applicant or viatical settlement provider and advise, in writing, the applicant or viatical settlement provider of the reason for the suspension, revocation, denial, or nonrenewal of the applicant's or licensee's license. The applicant or viatical settlement provider may make a written demand upon the Director within 30 days after the date of mailing for a hearing before the Director to determine the reasonableness of the Director's action. The hearing must be held within not fewer than 20 days nor more than 30 days after the mailing of the notice of hearing and shall be held in accordance with the Illinois Administrative Procedure Act and 50 Ill. Adm. Code 2402.
(Source: P.A. 100-201, eff. 8-18-17.)

(215 ILCS 159/17)
Sec. 17. License revocation and denial for viatical settlement brokers. Insurance producers operating as viatical settlement brokers shall be subject to the license denial, nonrenewal, and revocation provisions established by Section 500-70 of the Illinois Insurance Code, in addition to any monetary or criminal penalties as may be appropriate.
(Source: P.A. 96-736, eff. 7-1-10.)

(215 ILCS 159/20)
Sec. 20. Approval of viatical settlement contracts and disclosure statements. A person shall not use a viatical settlement contract form or provide to a viator a disclosure statement form in this State unless first filed with and approved by the Director. The Director shall disapprove a viatical settlement contract form or disclosure statement form if, in the Director's opinion, the contract or provisions contained therein fail to meet the requirements of this Act or are unreasonable, contrary to the interests of the public, or otherwise misleading or unfair to the viator. At the Director's discretion, the Director may require the submission of advertising material. If the Director disapproves a viatical settlement contract form or disclosure statement form, then the Director shall notify the viatical settlement provider and advise the viatical settlement provider, in writing, of the reason for the disapproval. The viatical settlement provider may make written demand upon the Director within 30 days after the date of mailing for a hearing before the Director to determine the reasonableness of the Director's action. The hearing must be held within not fewer than 20 days nor more than 30 days after the mailing of the notice of hearing and shall be held in accordance with the Illinois Administrative Procedure Act and 50 Ill. Admin. Code 2402.
(Source: P.A. 96-736, eff. 7-1-10.)

(215 ILCS 159/25)
Sec. 25. Reporting requirements and privacy.
(a) Each viatical settlement provider shall file with the Director on or before March 1 of each year a copy of its audited annual statement for the immediately preceding year ending December 31. The Director may require newly licensed entities to file annual statements for additional years. The annual statement must be verified by 2 officers of the licensed entity on forms prescribed by the Director. The forms prescribed by the Director shall contain all information required by this Act and shall conform substantially to the Viatical Settlement Provider Reports adopted by the NAIC Viatical Settlements Model Regulation, as amended. The approved annual statement for a viatical settlement provider shall include all of the following information:
(1) A list of each life insurance policy, including

policy number, date of issue, unique internal identifier maintained by the viatical settlement provider and available upon examination, insurance company issuing the policy, date the viatical settlement contract is signed by viator, viatical settlement broker receiving compensation, and any premium finance companies, if known.

(2) Addresses and contact information for those

persons listed in item (1) of this subsection (a).

(3) A list of all life expectancy providers who have

directly or indirectly provided life expectancies to the viatical settlement provider for use in connection with a viatical settlement contract.

(4) Any other information required by the Director.
(b) The audited annual financial statement required by subsection (a) of this Section shall be completed by an independent certified public accountant along with a letter stating whether any significant deficiencies or material weaknesses were detected during the audit pursuant to the Auditing Standard Board's Statement on Auditing Standards Number 112, as amended or superseded.
(c) A viatical settlement provider that willfully fails to file the annual statements required by this Section, or willfully fails to reply within 30 calendar days to a written inquiry from the Director or Director's designee, shall, in addition to other penalties provided by this Act, be subject to a penalty of up to $250 per day, not to exceed $25,000 in the aggregate for each such failure.
(d) The Director shall keep confidential and not a matter of public record all individual transaction data regarding the business of viatical settlements and data that could compromise the privacy of personal, financial, and health information of the viator or the insured. All proprietary information received by the Director from a viatical settlement provider pursuant to this Section must be given confidential treatment, is not subject to subpoena, and may not be made public by the Director or any other persons.
(e) Except as otherwise allowed or required by law, a viatical settlement provider, viatical settlement broker, insurance company, insurance producer, information bureau, rating agency or company, or any other person with actual knowledge of the identity of an insured under a viatical settlement contract shall not disclose the identity of the insured or the insured's financial or medical information to any other person unless the disclosure is:
(1) necessary to effect a viatical settlement

contract between the viator and a viatical settlement provider and the viator or insured have provided prior written consent to the disclosure;

(2) provided in response to an investigation or

examination by the Director or another governmental officer or agency or pursuant to the requirements of Section 65 of this Act;

(3) a term of or condition to the transfer of a

policy by one viatical settlement provider to another viatical settlement provider;

(4) necessary to permit a financing entity, related

provider trust, or special purpose entity to finance the purchase of policies by a viatical settlement provider and the viator and insured have provided prior written consent to the disclosure;

(5) necessary to allow the viatical settlement

provider or the viatical settlement provider's authorized representatives to make contacts for the purpose of determining health status; or

(6) required to purchase stop loss coverage or

financial guaranty insurance.

(f) A viatical settlement investment agent shall not have any contact directly or indirectly with the viator or the insured or have knowledge of the identity of the viator or the insured.
(Source: P.A. 96-736, eff. 7-1-10.)

(215 ILCS 159/30)
Sec. 30. Examination or investigation.
(a) The Director may when and as often as the Director deems it reasonably necessary to protect the interests of the public, examine the business affairs of any licensee.
In scheduling and determining the nature, scope, and frequency of the examinations, the Director shall consider such matters as consumer complaints, results of financial statement analyses and ratios, changes in management or ownership, actuarial opinions, report of independent certified public accountants, and other relevant criteria as determined by the Director.
(b) For purposes of completing an examination of a licensee under this Act, the Director may examine or investigate any person, or the business of any person, in so far as the examination or investigation is, in the sole discretion of the Director, necessary or material to the examination.
(c) In lieu of an examination under this Act of any foreign licensee or alien licensee licensed in this State, the Director may, at the Director's discretion, accept an examination report on the licensee as prepared by the chief insurance regulatory official for the licensee's state of domicile or port-of-entry state.
(d) As far as practical, the examination of a foreign licensee or alien licensee shall be made in cooperation with the insurance supervisory officials of other states in which the licensee transacts business.
(e) Licensees shall for 5 years retain copies of:
(1) all proposed, offered, or executed contracts,

purchase agreements, underwriting documents, policy forms, and applications from the date of the proposal, offer, or execution of the contract or purchase agreement, whichever is later;

(2) all checks, drafts, or other evidence and

documentation related to the payment, transfer, deposit, or release of funds from the date of the transaction;

(3) all other records and documents in any format

related to the requirements of this Act, including a record of complaints received against the licensee and agents representing the licensee and a list of all life expectancy providers that have provider services to the licensee.

This subsection (e) does not relieve a person of the obligation to produce records required by this subsection to the Director after the retention period has expired if the person has retained the documents.
Records required to be retained by this subsection (e) must be legible and complete and may be retained in paper, photograph, microprocessor, magnetic, mechanical, or electronic media, or by any process that accurately reproduces or forms a durable medium for the reproduction of a record.
(f) Upon determining that an examination should be conducted, the Director shall appoint one or more examiners to perform the examination and instruct them as to the scope of the examination. The Director may employ any guidelines or procedures for purposes of this subsection (f) that the Director deems appropriate.
Every licensee or person, including all officers, partners, members, directors, employees, controlling persons, and agents of any licensee or person, from whom information is sought shall provide to the examiners timely, convenient, and free access at all reasonable hours at the licensee's or person's offices to all books, records, accounts, papers, documents, assets, and computer or other recordings relating to the property, assets, business, and affairs of the licensee being examined. The officers, directors, employees, and agents of the licensee or person shall facilitate the examination and aid in the examination so far as it is in their power to do so. The refusal of a licensee by its officers, directors, employees, or agents to submit to examination or to comply with any reasonable written request of the Director shall be grounds for revocation, denial of issuance, or non-renewal of any license or authority held by the licensee to engage in the viatical settlement business or other business subject to the Director's jurisdiction.
The Director shall have the power to issue subpoenas, to administer oaths, and to examine under oath any person as to any matter pertinent to the examination. Upon the failure or refusal of a person to obey a subpoena, the Director may petition a court of competent jurisdiction, and upon proper showing, the court may enter an order compelling the witness to appear and testify or produce documentary evidence. Failure to obey the court order shall be punishable as contempt of court. Subpoenas may be enforced pursuant to Section 403 of the Illinois Insurance Code.
When making an examination under this Act, the Director may retain attorneys, appraisers, independent actuaries, independent certified public accountants, or other professionals and specialists as examiners, the reasonable cost of which shall be borne by the licensee that is the subject of the examination.
(g) Nothing contained in this Act limits the Director's authority to terminate or suspend an examination in order to pursue other legal or regulatory action pursuant to the insurance laws of this State. Findings of fact and conclusions made pursuant to any examination shall be prima facie evidence in any legal or regulatory action.
(h) Nothing contained in this Act shall be construed to limit the Director's authority to use and, if appropriate, to make public any final or preliminary examination report, any examiner or licensee workpapers or other documents, or any other information discovered or developed during the course of any examination in the furtherance of any legal or regulatory action that the Director may, in the Director's discretion, deem appropriate.
(i) No later than 60 days following completion of the examination, the examiner in charge shall file with the Director a verified written report of examination under oath. Upon receipt of the verified report, the Director shall transmit the report to the licensee examined.
(j) Examination reports shall be comprised only of facts appearing upon the books, records, or other documents of the licensee, its agents, or other persons examined, or as ascertained from the testimony of its officers or agents or other persons examined concerning its affairs and the conclusions and recommendations that the examiners find reasonably warranted from the facts.
(k) The licensee may request a hearing within 10 days after receipt of the examination report by giving the Director written notice of that request, together with a statement of its objections. The Director then must conduct a hearing in conjunction with Sections 402 and 403 of the Illinois Insurance Code. The Director must issue a written order based upon the examination report and upon the hearing within 90 days after the report is filed or within 90 days after the hearing. After the hearing, the Director may make such order or orders as may be reasonably necessary to correct, eliminate, or remedy unlawful conduct.
(l) If the Director determines that regulatory action is appropriate as a result of an examination, the Director may initiate any proceedings or actions provided by law.
(m) Names and individual identification data for all viators in the possession and control of the Director shall be considered private and confidential and shall not be disclosed by the Director unless required by law.
Except as otherwise provided in this Act, all examination reports, working papers, recorded information, documents, and copies thereof produced by, obtained by or disclosed to the Director or any other person in the course of an examination made under this Act or the law of another state or jurisdiction that is substantially similar to this Act, or in the course of analysis or investigation by the Director of the financial condition or market conduct of a licensee are (i) confidential by law and privileged, (ii) not subject to the Freedom of Information Act, (iii) not subject to subpoena, and (iv) not subject to discovery or admissible in evidence in any private civil action.
The Director is authorized to use the documents, materials, or other information in the furtherance of any regulatory or legal action brought as part of the Director's official duties.
Documents, materials, or other information, including, but not limited to, all working papers and copies thereof, in the possession or control of the NAIC and its affiliates and subsidiaries are:
(1) confidential by law and privileged;
(2) not subject to subpoena; and
(3) not subject to discovery or admissible in

evidence in any private civil action if they are:

(A) created, produced or obtained by, or

disclosed to the NAIC and its affiliates and subsidiaries in the course of assisting an examination made under this Act or assisting the Director or the chief insurance regulatory official in another state in the analysis or investigation of the financial condition or market conduct of a licensee; or

(B) disclosed under this subsection (m) by the

Director or disclosed under a comparable provision in law of another state by that state's chief insurance regulatory official to the NAIC and its affiliates and subsidiaries.

Neither the Director nor any person that received the documents, material, or other information while acting under the authority of the Director, including the NAIC and its affiliates and subsidiaries, shall be permitted to testify in any private civil action concerning any confidential documents, materials, or information subject to this subsection (m).
(n) In order to assist in the performance of the Director's duties, the Director may:
(1) share documents, materials, or other information,

including the confidential and privileged documents, materials, or information subject to subsection (m) of this Section, with other state, federal, and international regulatory agencies, with the NAIC and its affiliates and subsidiaries, and with state, federal, and international law enforcement authorities, provided that the recipient agrees to maintain the confidentiality and privileged status of the document, material, communication, or other information;

(2) receive documents, materials, communications, or

information, including otherwise confidential and privileged documents, materials, or information, from the NAIC and its affiliates and subsidiaries and from regulatory and law enforcement officials of other foreign or domestic jurisdictions, and shall maintain as confidential or privileged any document, material, or information received with notice or the understanding that it is confidential or privileged under the laws of the jurisdiction that is the source of the document, material, or information; and

(3) enter into agreements governing sharing and use

of information consistent with this Section.

(o) No waiver of any applicable privilege or claim of confidentiality in the documents, materials, or information shall occur as a result of disclosure to the Director under this Section or as a result of sharing as authorized in subsection (n) of this Section.
(p) A privilege established under the law of any state or jurisdiction that is substantially similar to the privilege established under this Section shall be available and enforced in any proceeding in, and in any court of, this State.
(q) Nothing contained in this Act prevents or prohibits the Director from disclosing the content of an examination report, preliminary examination report or results, or any matter relating to those reports or results, to the chief insurance regulatory official of any other state or country, or to law enforcement officials of this or any other state or agency of the federal government at any time or to the NAIC, if the agency or office receiving the report or matters relating to it agrees in writing to hold it confidential and in a manner consistent with this Act.
(r) The expenses incurred in conducting an examination shall be paid by the licensee.
(s) No cause of action shall arise nor shall any liability be imposed against the Director, the Director's authorized representatives, or any examiner appointed by the Director for any statements made or conduct performed in good faith while carrying out the provisions of this Act.
No cause of action shall arise, nor shall any liability be imposed against any person for the act of communicating or delivering information or data to the Director or the Director's authorized representative or examiner pursuant to an examination made under this Section, if the act of communication or delivery was performed in good faith and without fraudulent intent or the intent to deceive. This subsection (s) does not abrogate or modify in any way any common law or statutory privilege or immunity heretofore enjoyed by any person identified in this subsection (s).
A person identified in this subsection (s) shall be entitled to an award of attorney's fees and costs if he or she is the prevailing party in a civil cause of action for libel, slander, or any other relevant tort arising out of activities in carrying out the provisions of this Section and the party bringing the action was not substantially justified in doing so. For purposes of this Section, a proceeding is "substantially justified" if it had a reasonable basis in law or fact at the time that it was initiated.
(t) The Director may investigate suspected viatical settlement fraud and persons engaged in the business of viatical settlements.
(Source: P.A. 96-736, eff. 7-1-10.)

(215 ILCS 159/35)
Sec. 35. Disclosure to viator.
(a) With each application for a viatical settlement contract, a viatical settlement provider or viatical settlement broker shall provide the viator with at least the following disclosures no later than the time the viatical settlement contract is signed by all parties. The disclosures shall include distribution of a brochure describing the process of viatical settlements. The NAIC form for the brochure shall be used unless another form is developed or approved by the Director. Other disclosures required by this subsection (a) shall be provided in a separate document that is signed by the viator and the viatical settlement provider or viatical settlement broker and shall provide the following information:
(1) If a viator enters into a viatical settlement

contract, then the beneficiaries of the life insurance policy lose the life insurance policy's benefits, equity, and protection. In addition, by entering into this viatical settlement contract, the insured may not qualify for another life insurance policy or may be required to pay substantially higher premiums.

(2) That there are possible alternatives to viatical

settlement contracts including any accelerated death benefits or policy loans offered under the viator's life insurance policy.

(3) That a viatical settlement broker represents

only the viator and not the insurer or the viatical settlement provider and owes a fiduciary duty to the viator, including a duty to act according to the viator's instructions and in the best interest of the viator.

(4) That some or all of the proceeds of the viatical

settlement may be taxable under federal income tax and state franchise and income taxes, and assistance may be sought from a professional tax advisor.

(5) That proceeds of the viatical settlement contract

may be subject to the claims of creditors.

(6) That receipt of the proceeds of a viatical

settlement may adversely affect the viator's eligibility for Medicaid or other government benefits or entitlements and advice should be obtained from the appropriate government agencies.

(7) That the viator has the right to rescind a

viatical settlement contract before the earlier of 30 calendar days after the date upon which the viatical settlement contract is executed by all parties or 15 calendar days after the viatical settlement proceeds have been paid to the viator. Rescission, if exercised by the viator, is effective only if both notice of the rescission is given and the viator repays all proceeds and any premiums, loans, and loan interest paid on the account of the viatical settlement within the rescission period. If the insured dies during the rescission period, the viatical settlement contract is deemed to have been rescinded, subject to repayment by the viator or the viator's estate to the viatical settlement provider of all viatical settlement proceeds and any premiums, loans, and loan interest paid on the account of the viatical settlement within 60 days after the insured's death.

(8) That funds must be sent to the viator within 3

business days after the viatical settlement provider has received the insurer or group administrator's written acknowledgment that ownership of the policy has been transferred and the beneficiary has been designated.

(9) That entering into a viatical settlement contract

may cause other rights or benefits, including conversion rights and waiver of premium benefits that may exist under the policy, to be forfeited by the viator. Assistance should be sought from a financial adviser.

(10) That the disclosure document must contain the

following language: "A viatical settlement provider or viatical settlement broker may ask the insured for medical, financial, and personal information. All medical, financial, or personal information solicited or obtained by a viatical settlement provider or viatical settlement broker about an insured, including the insured's identity or the identity of the insured's family members, the insured's spouse or the insured's significant other, may be disclosed as necessary to effect the viatical settlement between the viator and the viatical settlement provider. If you are asked to provide this information, you will be asked to consent to the disclosure. The information may be provided to someone who buys the policy or provides funds for the purchase. You may be asked to renew your permission to share information every 2 years."

(11) That, following execution of a viatical

settlement contract, the insured may be contacted for the purpose of determining the insured's health status and to confirm the insured's residential or business street address and telephone number, or for other purposes permitted by law. This contact is limited to once every 3 months if the insured has a life expectancy of more than one year, and no more than once each month if the insured has a life expectancy of one year or less. All such contacts shall be made only by a viatical settlement provider licensed in the state in which the viator resided at the time of the viatical settlement, or by the authorized representative of a duly licensed viatical settlement provider.

(12) If the policy to be viaticated is group

coverage, the insured is advised to check with the manager of the group about whether permission is required to sell the policy or other conditions.

(13) Entering into a viatical settlement contract

will result in investors having a financial interest in the insured's death.

(b) With each application for a viatical settlement, a viatical settlement provider or viatical settlement broker shall provide the prospective viator with a document titled "Important Consumer Notices". The document must be provided to the prospective viator and contain, in conspicuous type size and format, the following:
"By entering into a viatical settlement contract:
(1) You are making a complex financial decision that

may or may not be in your or your family's financial best interest. Seek independent advice from financial planning experts and responsible government agencies.

(2) You may not be able to purchase another life

insurance policy.

(3) You could lose Medicaid and other valuable

government benefits.

(4) You will receive proceeds that may be subject

federal and state taxes and to the claims of creditors.

(5) You have sold your life insurance policy to

strangers who have a financial interest in the life and death of the person whose life is insured by the policy.

(6) You or your residence may be contacted on a

regular basis to determine if you have died or if your health status has deteriorated.".

The disclosure document required by this subsection (b) shall be the cover page of the viatical settlement contract and shall be signed by the viator and the viatical settlement provider or viatical settlement broker. The viator and viatical settlement provider or viatical settlement broker shall sign the disclosure prior to signing the viatical settlement contract. A copy of the signed document must be provided to the viator.
(c) A viatical settlement provider shall provide the viator with at least the following disclosures no later than the date the viatical settlement contract is signed by all parties. The disclosures must be displayed conspicuously in the viatical settlement contract or in a separate document signed by the viator and the viatical settlement provider, and provide the following information:
(1) The affiliation, if any, between the viatical

settlement provider and the issuer of the policy to be acquired pursuant to a viatical settlement contract.

(2) The name, business address, and telephone number

of the viatical settlement provider.

(3) Whether any affiliations or contractual

arrangements exist between the viatical settlement provider and the viatical settlement purchaser.

(4) If a policy to be acquired pursuant to a viatical

settlement contract has been issued as a joint policy or involves family riders or any coverage of a life other than the insured under the policy to be acquired pursuant to a viatical settlement contract, the viator must be informed of the possible loss of coverage on the other lives under the policy and must be advised to consult with the viator's insurance producer or the company issuing the policy for advice on the proposed viatical settlement contract.

(5) The dollar amount of the current death benefit

payable to the viatical settlement provider under the policy. If known, the viatical settlement provider also shall disclose the availability of additional guaranteed insurance benefits, the dollar amount of accidental death and dismemberment benefits under the policy or certificate, and the extent to which the viator's interest in those benefits will be transferred as a result of the viator's settlement contract.

(6) The name, business address, and telephone number

of the escrow agent, and that the viator may inspect or receive copies of the relevant escrow or trust agreements or documents. Also, that an escrow agent shall provide escrow services to the parties pursuant to a written agreement signed by the viatical settlement provider, the escrow agent, and the viator. At the close of escrow, the escrow agent must distribute the proceeds of the sale to the viator, minus any compensation to be paid to any other persons who provided services and to whom the viator has agreed to compensate out of the gross amount offered by the viatical settlement purchaser. All persons receiving any form of compensation under the escrow agreement shall be clearly identified, including name, business address, telephone number, and tax identification number.

(d) A viatical settlement broker shall provide the viator with at least the following disclosures no later than the date the viatical settlement contract is signed by all parties. The disclosures shall be conspicuously displayed in the viatical settlement contract or in a separate document signed by the viator and provide the following information:
(1) the name, business address, and telephone number

of the viatical settlement broker;

(2) a full, complete, and accurate description of all

offers, counteroffers, acceptances, and rejections relating to the proposed viatical settlement contract;

(3) any affiliations or contractual arrangements

between the viatical settlement broker and any person making an offer in connection with the proposed viatical settlement contracts;

(4) the amount and method of calculating the broker's

compensation, which term "compensation" includes anything of value paid or given to a proposed settlement broker in connection with the proposed viatical settlement contract;

(5) if any portion of the viatical settlement

broker's compensation, as defined in paragraph (3) of this subsection (c), is taken from a proposed viatical settlement offer, the broker shall disclose the total amount of the viatical settlement offer and the percentage of the viatical settlement offer comprised by the viatical settlement broker's compensation; and

(6) the name of the legal owner and beneficiary of

the insurance policy after the policy is sold pursuant to the viatical settlement contract and whether legal ownership of the policy and the beneficiary's right to collect benefits upon the viator's death can be sold.

(e) If the viatical settlement provider transfers ownership or changes the beneficiary of the insurance policy, then the provider shall communicate in writing the change in ownership or beneficiary to the insured within 20 days after the change.
(Source: P.A. 96-736, eff. 7-1-10.)

(215 ILCS 159/40)
Sec. 40. Disclosure to insurer. Prior to the initiation of a plan, transaction, or series of transactions a viatical settlement broker or viatical settlement provider shall fully disclose to an insurer a plan, transaction, or series of transactions to which the viatical settlement broker or viatical settlement provider is a party to originate, renew, continue, or finance a life insurance policy with the insurer for the purpose of engaging in the business of viatical settlements at any time prior to or during the first 2 years after issuance of the policy. The viatical settlement provider, viatical settlement broker, viator, or applicant for a policy shall, when requested, disclose that the prospective insured has undergone a life expectancy evaluation in connection with the issuance of a policy by a person or entity other than the insurer or its authorized representative. Any disclosure required under this Section must be made in writing.
(Source: P.A. 96-736, eff. 7-1-10.)

(215 ILCS 159/45)
Sec. 45. General rules.
(a) A viatical settlement provider entering into a viatical settlement contract shall first obtain:
(1) if the viator is the insured, a written statement

from a licensed attending physician that the viator is of sound mind and under no constraint or undue influence to enter into a viatical settlement contract; as used in this item (1), "physician" means a person licensed under the Medical Practice Act of 1987 to practice medicine and surgery or osteopathic medicine and surgery in all its branches; and

(2) a document in which the insured consents in

writing to the release of his or her medical records to a licensed viatical settlement provider, viatical settlement broker, and the insurance company that issued the life insurance policy covering the life of the insured.

(b) Within 20 days after a viator executes documents necessary to transfer any rights under an insurance policy or within 20 days after entering any agreement, option, promise, or any other form of understanding, expressed or implied, to viaticate the policy, the viatical settlement provider shall give written notice to the insurer that issued that insurance policy that the policy has or will become a viaticated policy. The notice shall be accompanied by the documents required by subsection (c) of this Section.
(c) The viatical provider shall deliver a copy of the medical release required under paragraph (2) of subsection (a) of this Section, a copy of the viator's application for the viatical settlement contract, the notice required under subsection (b) of this Section and a request for verification of coverage to the insurer that issued the life insurance policy that is the subject of the viatical settlement transaction. The viatical settlement provider shall use the NAIC's form for verification of coverage unless another form is developed and approved by the Director.
(d) Prior to or at the time of execution of the viatical settlement contract, the viatical settlement provider shall obtain a witnessed document in which the viator consents to the viatical settlement contract, represents that the viator has a full and complete understanding of the viatical settlement contract, that he or she has a full and complete understanding of the benefits of the life insurance policy, acknowledges that he or she is entering into the viatical settlement contract freely and voluntarily and, for persons with a terminal or chronic illness or condition, acknowledges that the insured has a terminal or chronic illness and that the terminal or chronic illness or condition was diagnosed after the life insurance policy was issued.
(e) If a viatical settlement broker performs any of the activities required of a viatical settlement provider as described by subsection (a) through (d) of this Section, then the viatical settlement provider is deemed to have fulfilled that requirement.
(f) The insurer shall respond to a request for verification of coverage submitted on an approved form by a viatical settlement provider or viatical settlement broker within 30 calendar days after the date the request is received and shall indicate whether, based on the medical evidence and documents provided, the insurer intends to pursue an investigation at this time regarding the validity of the insurance contract or possible fraud. The insurer shall accept a request for verification of coverage made on an NAIC form or any other form approved by the Director. The insurer shall accept an original or facsimile or electronic copy of such request and any accompanying authorization signed by the viator. Failure by the insurer to meet its obligations under this subsection shall be a violation of subsection (b) of Section 50 and Section 75 of this Act.
(g) All medical information solicited or obtained by any licensee shall be subject to the applicable provisions of state law relating to confidentiality of medical information.
(h) All viatical settlement contracts entered into in this State shall provide the viator with an absolute right to rescind the contract before the earlier of 30 calendar days after the date upon which the viatical settlement contract is executed by all parties or 15 calendar days after the viatical settlement proceeds have been sent to the viator as provided in Section 45. Rescission by the viator may be conditioned upon the viator both giving notice and repaying to the viatical settlement provider within the rescission period all proceeds of the settlement and any premiums, loans and loan interest paid by or on behalf of the viatical settlement provider in connection with or as a consequence of the viatical settlement. If the insured dies during the rescission period, the viatical settlement contract shall be deemed to have been rescinded, subject to repayment to the viatical settlement provider or purchaser of all viatical settlement proceeds, and any premiums, loans, and loan interest that have been paid by the viatical settlement provider or viatical settlement purchaser, which shall be paid within 60 calendar days of the death of the insured. In the event of any rescission, if the viatical settlement provider has paid commissions or other compensation to a viatical settlement broker in connection with the rescinded transaction, the viatical settlement broker shall refund all such commissions and compensation to the viatical settlement provider within 5 business days following receipt of written demand from the viatical settlement provider, which demand shall be accompanied by either the viator's notice of rescission if rescinded at the election of the viator, or notice of the death of the insured if rescinded by reason of the death of the insured within the applicable rescission period.
(i) If a viatical settlement contract is rescinded by the viator pursuant to this Section, then ownership of the insurance policy reverts to the viator or to the viator's estate.
(j) The viatical settlement provider shall instruct the viator to send the executed documents required to effect the change in ownership, assignment, or change in beneficiary directly to the escrow agent. Within 3 business days after the date the escrow agent receives the document (or from the date the viatical settlement provider receives the documents, if the viator erroneously provides the documents directly to the viatical settlement provider), the viatical settlement provider shall pay or transfer the gross amount paid by the viatical settlement purchaser to the escrow agent for deposit in a trust account and set up for that purpose by the escrow agent in a state or federally chartered financial institution whose deposits are insured by the Federal Deposit Insurance Corporation (FDIC). Upon payment of the settlement proceeds into the escrow or trust account, the escrow agent or trustee shall deliver the original change in ownership, assignment, or change in beneficiary forms to the viatical settlement provider, a representative of the viatical settlement provider, or related provider trust. Upon the escrow agent's receipt of the acknowledgment of the properly completed transfer of ownership, assignment, or designation of beneficiary from the insurance company, the escrow agent shall pay the settlement proceeds to the viator. Funds shall be deemed sent by a viatical settlement provider to a viator as of the date that the escrow agent either releases the funds for wire transfer to the viator or places a check for delivery to the viator via United States Postal Service or other nationally recognized delivery service.
(k) Failure to transfer the proceeds to the viator for the viatical settlement contract within the time set forth in the disclosure pursuant to item (7) of subsection (a) of Section 35 of this Act renders the viatical settlement contract voidable by the viator for lack of consideration until the time consideration is tendered to and accepted by the viator. If a viatical settlement contract is voided by the viator pursuant to this subsection (k), then ownership of the policy reverts to the viator or to the viator's estate.
(l) After the viatical settlement contract has been effected, contacts with the insured for the purpose of determining the health status of the insured shall be made only by the viatical settlement provider or the authorized representative of the viatical settlement provider. The viatical settlement provider or authorized representative shall not contact the insured with the purpose of determining the insured's health status more than once every 3 months if the insured has a life expectancy of more than one year or more than once per month if the insured has a life expectancy of one year or less. The viatical settlement provider shall explain the procedure for making these contacts at the time the viatical settlement contract is entered into. For purposes of this Section, viatical settlement providers are responsible for the actions of their authorized representatives.
(m) The insurer that issued the policy being settled pursuant to a viatical settlement contract shall not be responsible for any act or omission of a viatical settlement broker or viatical settlement provider arising out of or in connection with the viatical settlement transaction, unless the insurer receives compensation for the placement of a viatical settlement contract from the viatical settlement provider or viatical settlement broker in connection with the viatical settlement contract.
(n) If there is more than one viator on a single policy and the viators are residents of different states, then the transaction shall be governed by the law of the state in which the viator having the largest percentage ownership resides or, if the viators hold equal ownership, the state of residence of one viator agreed upon in writing by all the viators.
Subject to the provisions of this subsection (n), if the viator is a resident of this State, then all agreements to be signed by the viator shall provide exclusive jurisdiction to courts of this State and the laws of this State shall govern the agreements. Nothing in the agreements shall abrogate the viator's right to a trial by jury.
(o) Notwithstanding the manner in which the viatical settlement broker is compensated, a viatical settlement broker is deemed to represent only the viator and not the insurer or the viatical settlement provider and owes a fiduciary duty to the viator to act according to the viator's instructions and in the best interest of the viator.
(Source: P.A. 96-736, eff. 7-1-10.)

(215 ILCS 159/50)
Sec. 50. Prohibited practices.
(a) It is a violation of this Act for any person to enter into a viatical settlement contract prior to the application of or issuance of a policy that is the subject of the viatical settlement contract. It is a violation of this Act for any person to enter into stranger-originated life insurance or STOLI as defined by this Act.
(b) It is a violation of this Act for any person to enter into a viatical settlement contract within a 2-year period commencing with the date of issuance of the insurance policy unless the viator certifies to the viatical settlement provider that one or more of the following conditions have been met within the 2-year period:
(1) The policy was issued upon the viator's exercise

of conversion rights arising out of a group or individual policy, provided the total of the time covered under the conversion policy plus the time covered under the prior policy is at least 24 months. The time covered under a group policy shall be calculated without regard to any change in insurance carriers, provided the coverage has been continuous and under the same group sponsorship.

(2) The viator certifies and submits independent

evidence to the viatical settlement provider that one or more of the following conditions have been met within the 2-year period:

(A) the viator or insured is terminally or

chronically ill;

(B) the viator's spouse dies;
(C) the viator divorces his or her spouse;
(D) the viator retires from full-time employment;
(E) the viator becomes a person with a physical

or mental disability and a physician determines that the disability prevents the viator from maintaining full-time employment;

(F) a court of competent jurisdiction enters a

final order, judgment, or decree on the application of a creditor of the viator, adjudicating the viator bankrupt or insolvent, or approving a petition seeking reorganization of the viator or appointing a receiver, trustee, or liquidator to all or a substantial part of the viator's assets;

(G) the sole beneficiary of the policy is a

family member of the viator and the beneficiary dies; or

(H) any other condition that the Director may

determine by regulation to be an extraordinary circumstance for the viator or the insured.

(c) Copies of the independent evidence described in paragraph (2) of subsection (b) of this Section and documents required by Section 45 shall be submitted to the insurer when the viatical settlement provider or any other party entering into a viatical settlement contract with a viator submits a request to the insurer for verification of coverage. The copies shall be accompanied by a letter of attestation from the viatical settlement provider that the copies are true and correct copies of the documents received by the viatical settlement provider.
(d) If the viatical settlement provider submits to the insurer a copy of the owner or insured's certification described in and the independent evidence required by paragraph (2) of subsection (b) of this Section when the viatical settlement provider submits a request to the insurer to effect the transfer of the policy to the viatical settlement provider, then the copy shall be deemed to conclusively establish that the viatical settlement contract satisfies the requirements of this Section, and the insurer shall timely respond to the request.
(e) No insurer may, as a condition of responding to a request for verification of coverage or effecting the transfer of a policy pursuant to a viatical settlement contract, require that the viator, insured, viatical settlement provider, or viatical settlement broker sign any forms, disclosures, consent, or waiver form that has not been expressly approved by the Director for use in connection with viatical settlement contracts in this State.
(f) Upon receipt of a properly completed request for change of ownership or beneficiary of a policy, the insurer shall respond in writing within 30 calendar days to confirm that the change has been effected or specifying the reasons why the requested change cannot be processed. No insurer shall unreasonably delay effecting change of ownership or beneficiary or seek to interfere with any viatical settlement contract lawfully entered into in this State.
(Source: P.A. 99-143, eff. 7-27-15.)

(215 ILCS 159/55)
Sec. 55. Prohibited practices and conflicts of interest.
(a) With respect to any viatical settlement contract or insurance policy, no viatical settlement broker knowingly shall solicit an offer from, effectuate a viatical settlement with, or make a sale to any viatical settlement provider, viatical settlement purchaser, financing entity, or related provider that is controlling, controlled by, or under common control with such viatical settlement broker, unless such relationship is fully disclosed to the viator.
(b) With respect to any viatical settlement contract or insurance policy, no viatical settlement provider knowingly may enter into a viatical settlement contract with a viator, if, in connection with such viatical settlement contract, anything of value will be paid to a viatical settlement broker that is controlling, controlled by, or under common control with such viatical settlement provider or the viatical settlement purchaser, financing entity, or related provider trust that is involved in such viatical settlement contract, unless such relationship is fully disclosed to the viator.
(c) Any disclosure provided pursuant to subsections (a) and (b) of this Section must be provided along with the disclosures required by subsection (a) of Section 35 and contain the following language: "The financial relationship between your viatical settlement broker and the provider of the viatical settlement creates a potential conflict of interest between your financial interests and the financial interests of the viatical settlement broker and viatical settlement provider. The individual brokering this viatical transaction owes you a fiduciary duty or a duty of loyalty. Your viatical settlement broker must advise you based exclusively upon your best interests, not the best interests of the viatical settlement broker or the viatical settlement provider.".
(d) A violation of subsection (a), subsection (b), or subsection (c) shall be deemed viatical settlement fraud.
(e) No person shall issue, solicit, or market the purchase of an insurance policy for the purpose of settling the policy. Nothing in this subsection (e) shall prohibit persons from using and discussing the written materials that the Director shall approve prior to the effective date of this Act and that inform consumers of their rights with respect to a life insurance policy, including the option of entering into a lawful viatical settlement contract. Nothing in this subsection (e) limits or otherwise impairs the terms of a contract between an insurer and its producers.
(f) A viatical settlement provider shall retain all copies of a viatical settlement promotional, advertising, and marketing materials and shall make these material available to the Director on request. In no event shall any marketing materials expressly reference that the insurance is "free" for any period of time. The inclusion of any reference in the marketing materials that would cause a viator to reasonably believe that the insurance is free for any period of time shall be considered a violation of this Act.
(g) No insurance producer, insurance company, viatical settlement broker, or viatical settlement provider shall make any statement or representation to a potential or actual insured or potential or actual viator in connection with the sale or financing of a life insurance policy to the effect that the insurance is free or without cost to the policyholder for any period of time unless provided in the policy.
(Source: P.A. 96-736, eff. 7-1-10.)

(215 ILCS 159/60)
Sec. 60. Advertising for viatical settlements.
(a) The purpose of this Section is to provide prospective viators with clear and unambiguous statements in the advertisement of viatical settlements and to assure the clear, truthful, and adequate disclosure of the benefits, risks, limitations, and exclusions of any viatical settlement contract. All product descriptions must be presented in a manner that prevents unfair, deceptive, or misleading advertising and conducive to accurate presentation and description of viatical settlements through the advertising media and material used by licensees.
(b) This Section applies to any advertising of viatical settlement contracts or related products or services circulated or placed directly before the public, including Internet advertising. Where disclosure requirements are established pursuant to federal regulation, this Section shall be interpreted so as to minimize or eliminate conflict with federal regulation wherever possible.
(c) Every licensee shall establish and at all times maintain a system of control over the content, form, and method of dissemination of all advertisements of its contracts, products, and services. All advertisements, regardless of by whom written, created, designed, or presented, shall be the responsibility of the licensee, as well as the individual who created or presented the advertisement. A system of control shall include regular routine notification, at least once a year, to agents and others authorized by the licensee who disseminate advertisements of the requirements and procedures for approval prior to the use of any advertisements not furnished by the licensee.
(d) Advertisements shall be truthful and not misleading in fact or by implication. The form and content of an advertisement of a viatical settlement contract product or service shall be sufficiently complete and clear so as to avoid deception. It shall not have the capacity or tendency to mislead or deceive. Whether an advertisement has the capacity or tendency to mislead or deceive shall be determined by the Director from the overall impression that the advertisement may be reasonably expected to create upon a person of average education or intelligence within the segment of the public to which it is directed.
(e) The information required to be disclosed under this Section shall not be minimized, rendered obscure, or presented in an ambiguous fashion or intermingled with the text of the advertisement so as to be confusing or misleading.
An advertisement shall not omit material information or use words, phrases, statements, references, or illustrations if the omission or use has the capacity, tendency, or effect of misleading or deceiving viators as to the nature or extent of any benefit, loss covered, premium payable, or state or federal tax consequence. The fact that the viatical settlement contract offered is made available for inspection prior to consummation of the sale, or an offer is made to refund the payment if the viator is not satisfied or that the viatical settlement contract includes a "free look" period that satisfies or exceeds legal requirements, does not remedy misleading statements.
An advertisement shall not use the name or title of an insurance company or an insurance policy unless the advertisement has been approved by the insurer.
An advertisement shall not state or imply that interest charged on an accelerated death benefit or a policy loan is unfair, inequitable, or in any manner an incorrect or improper practice.
The words "free", "no cost", "without cost", "no additional cost", "at no extra cost", or words of similar import shall not be used with respect to any life insurance policy or to any benefit or service unless true. An advertisement may specify the charge for a benefit or a service or may state that a charge is included in the payment or use other appropriate language.
Testimonials, appraisals, or analysis used in advertisements must be genuine; represent the current opinion of the author; be applicable to the viatical settlement contract, product, or service advertised, if any; and be accurately reproduced with sufficient completeness to avoid misleading or deceiving prospective viators as to the nature or scope of the testimonials, appraisal, analysis, or endorsement. In using testimonials, appraisals, or analyses, a licensee under this Act makes as its own all the statements contained therein, and the statements are subject to all the provisions of this Section.
If the individual making a testimonial, appraisal, analysis, or endorsement has a financial interest in the subject of the testimonial, appraisal, analysis, or endorsement, either directly or indirectly as a stockholder, director, officer, employee, or otherwise, or receives any benefit directly or indirectly other than required union scale wages, that fact shall be prominently disclosed in the advertisement.
An advertisement shall not state or imply that a viatical settlement contract, benefit, or service has been approved or endorsed by a group of individuals, society, association, or other organization unless that is the fact and unless any relationship between the group of individuals, society, association, or organization and the licensee is disclosed. If the entity making the endorsement or testimonial is owned, controlled, or managed by the licensee, or receives any payment or other consideration from the viatical settlement licensee for making an endorsement or testimonial, that fact shall be prominently disclosed in the advertisement.
When an endorsement refers to benefits received under a viatical settlement contract all pertinent information shall be retained for a period of 5 years after its use.
(f) An advertisement shall not contain statistical information unless the information accurately reflects recent and relevant facts. The source of all statistics used in an advertisement shall be identified.
(g) An advertisement shall not disparage insurers, viatical settlement providers, viatical settlement brokers, insurance producers, policies, services, or methods of marketing.
(h) The name of the licensee shall be clearly identified in all advertisements about the licensee or its viatical settlement contract, products, or services, and if any specific viatical settlement contract is advertised, the viatical settlement contract shall be identified either by form number or some other appropriate description. If an application is part of the advertisement, the name of the viatical settlement provider or providers shall be shown on the application.
(i) An advertisement shall not use a trade name, group designation, name of the parent company of a licensee, name of a particular division of the licensee, service mark, slogan, symbol, or other device or reference without disclosing the name of the licensee, if the advertisement would have the capacity or tendency to mislead or deceive as to the true identity of the licensee, or to create the impression that a company other than the licensee would have any responsibility for the financial obligation under a viatical settlement contract.
(j) An advertisement shall not use any combination of words, symbols, or physical materials that by their content, phraseology, shape, color, or other characteristics are so similar to a combination of words, symbols, or physical materials used by a government program or agency or otherwise appear to be of such a nature that they tend to mislead prospective viators into believing that the solicitation is in some manner connected with a government program or agency.
(k) An advertisement may state that a licensee is licensed in the state where the advertisement appears, provided it does not exaggerate that fact or suggest or imply that competing licensees may not be so licensed. The advertisement may ask the audience to consult the licensee's Internet website or contact the Division to find out if the state requires licensing and, if so, whether the viatical settlement provider, or viatical settlement broker, is licensed.
(l) An advertisement shall not create the impression that the viatical settlement provider, its financial condition or status, the payment of its claims or the merits, desirability, or advisability of its viatical settlement contracts are recommended or endorsed by any government entity.
(m) The name of the actual licensee shall be stated in all of a licensee's advertisements. An advertisement shall not use a trade name, any group designation, name of any affiliate or controlling entity of the licensee, service mark, slogan, symbol, or other device in a manner that would have the capacity or tendency to mislead or deceive as to the true identity of the actual licensee or create the false impression that an affiliate or controlling entity would have any responsibility for the financial obligation of the licensee.
(n) An advertisement shall not directly or indirectly create the impression that any division or agency of the State or of the U. S. government endorses, approves, or favors:
(1) any licensee or its business practices or methods

of operation;

(2) any viatical settlement contract; or
(3) any life insurance policy or life insurance

company.

(o) If the advertiser emphasizes the speed with which the viatication will occur, the advertising must disclose the average time frame from completed application to the date of offer and from acceptance of the offer to receipt of the funds by the viator.
(p) If the advertising emphasizes the dollar amounts available to viators, the advertising shall disclose, using the same type and font size as the dollar amount available to the viator, the average purchase price as a percent of face value obtained by viators contracting with the licensee during the past 6 months.
(Source: P.A. 96-736, eff. 7-1-10.)

(215 ILCS 159/65)
Sec. 65. Fraud prevention and control.
(a) A person shall not commit the offense of viatical settlement fraud.
A person shall not knowingly or intentionally interfere with the enforcement of the provisions of this Act or investigations of suspected or actual violations of this Act.
A person in the business of viatical settlements shall not knowingly or intentionally permit any person convicted of a felony involving dishonesty or breach of trust to participate in the business of viatical settlements.
(b) Viatical settlements contracts and applications for viatical settlements, regardless of the form of transmission, shall contain the following statement: "Any person who knowingly presents false information in an application for insurance or a viatical settlement contract is guilty of a crime and may be subject to fines and confinement in prison.".
The lack of a statement as required in this subsection (b) does not constitute a defense in any prosecution for the offense of viatical settlement fraud.
(c) Any person engaged in the business of viatical settlements having knowledge or a reasonable suspicion that a viatical settlement fraud is being, will be, or has been committed shall provide to the Director such information as required by, and in a manner prescribed by, the Director.
Any other person having knowledge or a reasonable belief that viatical settlement fraud is being, will be, or has been committed may provide to the Director the information required by, and in a manner prescribed by, the Director.
(d) No civil liability shall be imposed on and no cause of action shall arise from a person's furnishing information concerning suspected, anticipated, or completed viatical settlement fraud or suspected or completed fraudulent insurance acts, if the information is provided to or received from:
(1) the Director or the Director's employees, agents,

or representatives;

(2) federal, State, or local law enforcement or

regulatory officials or their employees, agents, or representatives;

(3) a person involved in the prevention and detection

of viatical settlement fraud or that person's agents, employees, or representatives;

(4) the NAIC, the National Association of Securities

Dealers (NASD), the North American Securities Administrators Association (NASAA), or their employees, agents, or representatives, or other regulatory body overseeing life insurance, viatical settlements, securities, or investment fraud; or

(5) the life insurer that issued the life insurance

policy covering the life of the insured.

(e) The immunity provided by subsection (d) of this Section shall not apply to false statements made willfully or wantonly. In an action brought against a person for filing a report or furnishing other information concerning viatical settlement fraud, the party bringing the action shall plead specifically any allegation that subsection (d) does not apply.
(f) A person furnishing information as identified in subsection (d) of this Section shall be entitled to an award of attorney's fees and costs if the person is the prevailing party in a civil cause of action for libel, slander, or any other relevant tort arising out of activities in carrying out the provisions of this Act and the party bringing the action was not substantially justified in doing so. For purposes of this Section a proceeding is substantially justified if it had a reasonable basis in law or fact at the time that it was initiated. However, such an award does not apply to any person furnishing information concerning the person's own fraudulent viatical settlement acts.
(g) This Section does not abrogate or modify common law or statutory privileges or immunities enjoyed by a person described in subsection (d) of this Section.
Subsection (d) of this Section does not apply to a person furnishing information concerning that person's own suspected, anticipated, or completed viatical settlement fraud or suspected, anticipated, or completed fraudulent insurance acts.
(h) The documents and evidence provided pursuant to subsection (d) of this Section or obtained by the Director in an investigation of suspected or actual viatical settlement fraud shall be privileged and confidential and shall not be a public record and shall not be subject to discovery or subpoena in a civil or criminal action. This subsection (h) does not prohibit release by the Director of documents and evidence obtained in an investigation of suspected or actual viatical settlement fraud: (1) in administrative or judicial proceedings to enforce laws administered by the Director; (2) to federal, State, or local law enforcement or regulatory agencies, to an organization established for the purpose of detecting and preventing viatical settlement fraud or to the NAIC; or (3) at the discretion of the Director, to a person in the business of viatical settlements that is aggrieved by a viatical settlement fraud. Release of documents and evidence under this subsection (h) does not abrogate or modify the privilege granted in this subsection.
(i) This Act shall not do any of the following:
(1) Preempt the authority or relieve the duty of

other law enforcement or regulatory agencies to investigate, examine and prosecute suspected violations of law.

(2) Prevent or prohibit a person from disclosing

voluntarily information concerning viatical settlement fraud to a law enforcement or regulatory agency other than the Division.

(3) Limit the powers granted elsewhere by the laws of

this State to the Director or an insurance fraud unit to investigate and examine possible violations of law and to take appropriate action against wrongdoers.

(j) Viatical settlement providers and viatical settlement brokers shall have in place antifraud initiatives reasonably calculated to detect, prosecute, and prevent viatical settlement fraud. At the discretion of the Director, the Director may order, or a licensee may request and the Director may grant, such modifications of the following required initiatives as necessary to ensure an effective antifraud program. The modifications may be more or less restrictive than the required initiatives so long as the modifications may reasonably be expected to accomplish the purpose of this Section.
Antifraud initiatives shall include the following:
(1) fraud investigators, who may be viatical

settlement providers or viatical settlement broker employees or independent contractors; and

(2) an antifraud plan, which shall be submitted to

the Director. The antifraud plan shall include, but not be limited to:

(A) a description of the procedures for detecting

and investigating possible viatical settlement fraud and procedures for resolving material inconsistencies between medical records and insurance applications;

(B) a description of the procedures for reporting

possible viatical settlement fraud to the Director;

(C) a description of the plan for antifraud

education and training of underwriters and other personnel;

(D) a description or chart outlining the

organizational arrangement of the antifraud personnel who are responsible for the investigation and reporting of possible viatical settlement fraud and investigating unresolved material inconsistencies between medical records and insurance applications; and

(E) a description of the procedures used to

perform initial and continuing review of the accuracy of life expectancies used in connection with a viatical settlement contract.

Antifraud plans submitted to the Director shall be privileged and confidential and are not public record and are not subject to discovery or subpoena in a civil or criminal action.
(Source: P.A. 96-736, eff. 7-1-10.)

(215 ILCS 159/70)
Sec. 70. Injunctions; civil remedies; cease and desist.
(a) In addition to the penalties and other enforcement provisions of this Act, if any person violates this Act or any rules implementing this Act, the Director may seek an injunction in a court of competent jurisdiction and may apply for temporary and permanent orders that the Director determines are necessary to restrain the person from committing the violation.
(b) Any person damaged by the acts of a person in violation of this Act may bring a civil action against the person committing the violation in a court of competent jurisdiction.
(c) The Director may issue, in accordance with Section 401.1 of the Illinois Insurance Code and the Illinois Administrative Procedure Act, a cease and desist order upon a person that violates any provision of this Act, any regulation or order adopted by the Director, or any written agreement entered into with the Director.
(d) In addition to the penalties and other enforcement provisions of this Act, any person who violates this Act is subject to civil penalties of up to $50,000 per violation. Each separate violation of this Act shall be a separate offense. If a person is subject to an order of the Director for violations of this Act and continually fails to obey or neglects to obey the order, then each day of such failure or neglect shall be deemed a separate offense. Imposition of civil penalties shall be pursuant to an order of the Director. The Director's order may require a person found to be in violation of this Act to make restitution to persons aggrieved by violations of this Act.
(Source: P.A. 96-736, eff. 7-1-10.)

(215 ILCS 159/72)
Sec. 72. Crimes and offenses.
(a) A person acting in this State as a viatical settlement provider without having been licensed pursuant to Section 10 of this Act who willfully violates any provision of this Act or any rule adopted or order issued under this Act is guilty of a Class A misdemeanor and may be subject to a fine of not more than $3,000. When such violation results in a loss of more than $10,000, the person shall be guilty of a Class 3 felony and may be subject to a fine of not more than $10,000.
(b) A person acting in this State as a viatical settlement broker without having met the licensure and notification requirements established by Section 10 of this Act who willfully violates any provision of this Act or any rule adopted or order issued under this Act is guilty of a Class A misdemeanor and may be subject to a fine of not more than $3,000. When such violation results in a loss of more than $10,000, the person shall be guilty of a Class 3 felony and may be subject to a fine of not more than $10,000.
(c) The Director may refer such evidence as is available concerning violations of this Act or any rule adopted or order issued under this Act or of the failure of a person to comply with the licensing requirements of this Act to the Attorney General or the proper county attorney who may, with or without such reference, institute the appropriate criminal proceedings under this Act.
(d) A person commits the offense of viatical settlement fraud when:
(1) For the purpose of depriving another of property

or for pecuniary gain any person knowingly:

(A) presents, causes to be presented, or prepares

with knowledge or belief that it will be presented to or by a viatical settlement provider, viatical settlement broker, life expectancy provider, viatical settlement purchaser, financing entity, insurer, insurance producer, or any other person, false material information, or conceals material information, as part of, in support of or concerning a fact material to one or more of the following:

(i) an application for the issuance of a

viatical settlement contract or insurance policy;

(ii) the underwriting of a viatical

settlement contract or insurance policy;

(iii) a claim for payment or benefit pursuant

to a viatical settlement contract or insurance policy;

(iv) premiums paid on an insurance policy;
(v) payments and changes in ownership or

beneficiary made in accordance with the terms of a viatical settlement contract or insurance policy;

(vi) the reinstatement or conversion of an

insurance policy;

(vii) in the solicitation, offer,

effectuation, or sale of a viatical settlement contract or insurance policy;

(viii) the issuance of written evidence of a

viatical settlement contract or insurance; or

(ix) a financing transaction; or
(B) employs any plan, financial structure,

device, scheme, or artifice to defraud related to viaticated policies; or

(C) enters into any act, practice, or arrangement

which involves stranger-originated life insurance;

(2) In furtherance of a scheme to defraud, to further

a fraud, or to prevent or hinder the detection of a scheme to defraud any person knowingly does or permits his employees or agents to do any of the following:

(A) remove, conceal, alter, destroy, or sequester

from the Director the assets or records of a licensee or other person engaged in the business of viatical settlements;

(B) misrepresent or conceal the financial

condition of a licensee, financing entity, insurer, or other person;

(C) transact the business of viatical settlements

in violation of laws requiring a license, certificate of authority, or other legal authority for the transaction of the business of viatical settlements; or

(D) file with the Director or the equivalent

chief insurance regulatory official of another jurisdiction a document containing false information or otherwise conceals information about a material fact from the Director;

(3) Any person knowingly steals, misappropriates, or

converts monies, funds, premiums, credits, or other property of a viatical settlement provider, insurer, insured, viator, insurance policyowner, or any other person engaged in the business of viatical settlements or insurance;

(4) Any person recklessly enters into, negotiates,

brokers, or otherwise deals in a viatical settlement contract, the subject of which is a life insurance policy that was obtained by presenting false information concerning any fact material to the policy or by concealing, for the purpose of misleading another, information concerning any fact material to the policy, where the person or the persons intended to defraud the policy's issuer, the viatical settlement provider or the viator; or

(5) Any person facilitates the change of state of

ownership of a policy or the state of residency of a viator to a state or jurisdiction that does not have a law similar to this Act for the express purposes of evading or avoiding the provisions of this Act.

(e) For purposes of this Section, "person" means (i) an individual, (ii) a corporation, (iii) an officer, agent, or employee of a corporation, (iv) a member, agent, or employee of a partnership, or (v) a member, manager, employee, officer, director, or agent of a limited liability company who, in any such capacity described by this subsection (e), commits viatical settlement fraud.
(Source: P.A. 97-813, eff. 7-13-12; 98-756, eff. 7-16-14.)

(215 ILCS 159/75)
Sec. 75. Unfair trade practices. A violation of this Act, including the commission of viatical settlement fraud, shall be considered an unfair trade practice under Article XXVI of the Illinois Insurance Code.
(Source: P.A. 96-736, eff. 7-1-10.)

(215 ILCS 159/85)
Sec. 85. Additional powers. In addition to any other hearing, examination, or investigation specifically provided for by this Act, the Director may conduct such hearings, examinations, and investigations as are provided for by Sections 402 and 403 of the Illinois Insurance Code.
(Source: P.A. 96-736, eff. 7-1-10.)

(215 ILCS 159/90)
Sec. 90. Insurance Code Provisions. Insurance producers operating as viatical settlement brokers shall be subject to Article XXXI of the Illinois Insurance Code.
(Source: P.A. 96-736, eff. 7-1-10.)

(215 ILCS 159/95)
Sec. 95. Applicability of securities laws. Nothing in this Act shall preempt or otherwise limit the provisions of the Illinois Securities Law of 1953 or any regulations, bulletins, or other interpretations issued by or through the Secretary of State acting pursuant to the Illinois Securities Law of 1953. Compliance with the provisions of this Act shall not constitute compliance with any applicable provision of the Illinois Securities Law of 1953 and any amendments thereto or any regulations, notices, bulletins, or other interpretations issued by or through the Secretary of State acting pursuant to the Illinois Securities Law of 1953.
(Source: P.A. 96-736, eff. 7-1-10.)

(215 ILCS 159/100)
Sec. 100. Viatical settlement provider application. A viatical settlement provider lawfully transacting business in this State may continue to do so pending approval or disapproval of the provider's application for a license as long as the application is filed with the Director not later than 30 days after the effective date of this Act.
(Source: P.A. 96-736, eff. 7-1-10.)

(215 ILCS 159/105)
Sec. 105. Application of this Act. Notwithstanding any other provisions of this Act, nothing in this Act shall apply in the following instances:
(i) The purchase of the cash value of a life

insurance policy and rights impacting the cash value, including death benefits, for an amount approximately equal to the cash value, but only to the extent that such death benefits include cash value or its monetary equivalent.

(ii) The collateral assignment of a life insurance

policy or an interest in a life insurance policy by an owner of such a policy or an interest in such a policy if such collateral assignment is effected for the sole purpose of financing or refinancing the purchase described in item (i).

To be eligible for regulatory treatment pursuant to this Section 105, the individual or entity seeking such treatment must first provide written notice to the Director that the individual or entity engages in a business practice as described in items (i) or (ii). Such notice shall be in a form and manner and at a fee as prescribed by the Director and renewed 2 years from the date on which the prior notice is received by the Director. To the extent that an individual or entity is exempted pursuant to this Section and is then later determined to have been engaged in STOLI and to have circumvented the application of this Act through this Section, the Director shall take appropriate remedial action, including, but not limited to, license revocation, appropriate monetary penalties, or both, or other penalties as provided in Section 72 of this Act and subsections (a) through (g) of Section 500-70 of the Illinois Insurance Code.
(Source: P.A. 96-736, eff. 7-1-10.)

(215 ILCS 159/900)
Sec. 900. (Amendatory provisions; text omitted).
(Source: P.A. 96-736, eff. 7-1-10; text omitted.)

(215 ILCS 159/905)
Sec. 905. (Amendatory provisions; text omitted).
(Source: P.A. 96-736, eff. 7-1-10; text omitted.)

(215 ILCS 159/910)
Sec. 910. (Amendatory provisions; text omitted).
(Source: P.A. 96-736, eff. 7-1-10; text omitted.)

(215 ILCS 159/950)
Sec. 950. The Viatical Settlements Act is repealed.
(Source: P.A. 96-736, eff. 7-1-10.)

(215 ILCS 159/995)
Sec. 995. No acceleration or delay. Where this Act makes changes in a statute that is represented in this Act by text that is not yet or no longer in effect (for example, a Section represented by multiple versions), the use of that text does not accelerate or delay the taking effect of (i) the changes made by this Act or (ii) provisions derived from any other Public Act.
(Source: P.A. 96-736, eff. 7-1-10.)

(215 ILCS 159/999)
Sec. 999. Effective date. This Act takes effect July 1, 2010.
(Source: P.A. 96-736, eff. 7-1-10.)



215 ILCS 165/ - Voluntary Health Services Plans Act.

(215 ILCS 165/1) (from Ch. 32, par. 595)
Sec. 1. This Act may be cited as the Voluntary Health Services Plans Act.
(Source: P.A. 86-1475.)

(215 ILCS 165/2) (from Ch. 32, par. 596)
Sec. 2. For the purposes of this Act, the following terms have the respective meanings set forth in this section, unless different meanings are plainly indicated by the context:
(a) "Health Services Plan Corporation" means a corporation organized under the terms of this Act for the purpose of establishing and operating a voluntary health services plan and providing other medically related services.
(b) "Voluntary health services plan" means either a plan or system under which medical, hospital, nursing and relating health services may be rendered to a subscriber or beneficiary at the expense of a health services plan corporation, or any contractual arrangement to provide, either directly or through arrangements with others, dental care services to subscribers and beneficiaries.
(c) "Subscriber" means a natural person to whom a subscription certificate has been issued by a health services plan corporation. Persons eligible under Section 5-2 of the Illinois Public Aid Code may be subscribers if a written agreement exists, as specified in Section 25 of this Act, between the Health Services Plan Corporation and the Department of Healthcare and Family Services. A subscription certificate may be issued to such persons at no cost.
(d) "Beneficiary" means a person designated in a subscription certificate as one entitled to receive health services.
(e) "Health services" means those services ordinarily rendered by physicians licensed in Illinois to practice medicine in all of its branches, by podiatric physicians licensed in Illinois to practice podiatric medicine, by dentists and dental surgeons licensed to practice in Illinois, by nurses registered in Illinois, by dental hygienists licensed to practice in Illinois, and by assistants and technicians acting under professional supervision; it likewise means hospital services as usually and customarily rendered in Illinois, and the compounding and dispensing of drugs and medicines by pharmacists and assistant pharmacists registered in Illinois.
(f) "Subscription certificate" means a certificate issued to a subscriber by a health services plan corporation, setting forth the terms and conditions upon which health services shall be rendered to a subscriber or a beneficiary.
(g) "Physician rendering service for a plan" means a physician licensed in Illinois to practice medicine in all of its branches who has undertaken or agreed, upon terms and conditions acceptable both to himself and to the health services plan corporation involved, to furnish medical service to the plan's subscribers and beneficiaries.
(h) "Dentist or dental surgeon rendering service for a plan" means a dentist or dental surgeon licensed in Illinois to practice dentistry or dental surgery who has undertaken or agreed, upon terms and conditions acceptable both to himself and to the health services plan corporation involved, to furnish dental or dental surgical services to the plan's subscribers and beneficiaries.
(i) "Director" means the Director of Insurance of the State of Illinois.
(j) "Person" means any of the following: a natural person, corporation, partnership or unincorporated association.
(k) "Podiatric physician or podiatric surgeon rendering service for a plan" means any podiatric physician or podiatric surgeon licensed in Illinois to practice podiatry, who has undertaken or agreed, upon terms and conditions acceptable both to himself and to the health services plan corporation involved, to furnish podiatric or podiatric surgical services to the plan's subscribers and beneficiaries.
(Source: P.A. 98-214, eff. 8-9-13.)

(215 ILCS 165/3) (from Ch. 32, par. 597)
Sec. 3. It shall be unlawful for any person, except a health services plan corporation, incorporated under this Act, to establish, maintain or operate a voluntary health services plan. This prohibition, however, shall not be construed as preventing a person from furnishing health services to his employees or from furnishing such medical services as are required under the workers' compensation laws and related legislation, when the employees are not charged for such services; nor shall it be construed to prohibit an insurance company, or other corporation or society, which is subject to the supervision of the Director from operating in accordance with the laws governing insurance companies or such corporations or societies; nor shall it be construed to prohibit the continued operation of any medical or health service plan in existence and functioning at the effective date of this Act.
(Source: P.A. 88-364.)

(215 ILCS 165/3.1) (from Ch. 32, par. 597.1)
Sec. 3.1. No new plans may be chartered. No voluntary health services plan shall be issued a charter for the purpose of doing business under this Act after the effective date of this Amendatory Act of 1989.
(Source: P.A. 86-600.)

(215 ILCS 165/4) (from Ch. 32, par. 598)
Sec. 4. Five or more persons of legal age all of whom are residents of Illinois and citizens of the United States may incorporate under the provisions of this Act a health services plan corporation for the purpose of establishing and operating a voluntary health services plan. Such corporation shall be subject to regulation and supervision by the Director as hereinafter provided, but shall not be subject to the laws of this state with respect to insurance corporations except as provided in this Act.
(Source: Laws 1951, p. 569.)

(215 ILCS 165/5) (from Ch. 32, par. 599)
Sec. 5. The business and affairs of a health services plan corporation shall be managed by a board of trustees, which shall have the power to adopt, and to amend from time to time, by-laws governing the conduct of the corporation's business. The board of trustees shall consist of not less than seven persons, all of whom shall have the same general qualifications as the incorporators, and at least 30% of whom shall, in addition, be physicians or dentists, licensed in Illinois to practice medicine in all of its branches or dentistry, respectively; provided, however, that if in computing the required number of physicians or dentists on the board of trustees, the amount of 30% does not coincide with a whole number, but lies between whole numbers, the smaller whole number shall be controlling as to the number of physicians or dentists. The original board of trustees shall be appointed by the incorporators. Trustees shall serve for a term of three years, except that as to the original appointed board, not more than one-third of the members thereof shall be appointed for three years, not more than one-third thereof for two years and the balance thereof for one year. As the terms of the members of the board of trustees expire, they shall be replaced, from time to time, by election by the health services plan subscribers who are members of the health services plan corporation. If the corporation furnishes medical services to the plan's subscribers and beneficiaries and these services are rendered by physicians licensed in Illinois to practice medicine in all of its branches, the board of trustees shall appoint a Medical Director who shall be a physician licensed in Illinois to practice medicine in all of its branches. The Medical Director may participate in all deliberations of the board of trustees but shall not vote in any decisions or determinations made by the board of trustees. The Medical Director, under the board of trustees, shall have complete charge of and responsibility for the medical and medically related scientific aspects of the business of the corporation.
(Source: P.A. 81-1203.)

(215 ILCS 165/6) (from Ch. 32, par. 600)
Sec. 6. A health services plan corporation may, in the discretion of its board of trustees, through its by-laws, limit or define the classes of persons who shall be eligible to become subscribers or beneficiaries, limit and define the benefits which it will furnish, and may divide such benefits as it undertakes to furnish into classes or kinds.
(Source: Laws 1951, p. 569.)

(215 ILCS 165/7) (from Ch. 32, par. 601)
Sec. 7. Every physician licensed in Illinois to practice medicine in all of its branches, every podiatric physician licensed to practice podiatric medicine in Illinois, and every dentist and dental surgeon licensed to practice in Illinois may be eligible to render medical, podiatric or dental services respectively, upon such terms and conditions as may be mutually acceptable to such physician, podiatric physician, dentist or dental surgeon and to the health services plan corporation involved. Such a corporation shall impose no restrictions on the physicians, podiatric physicians, dentists or dental surgeons who treat its subscribers as to methods of diagnosis or treatment. The private physician-patient relationship shall be maintained, and subscribers shall at all times have free choice of any physician, podiatric physician, dentist or dental surgeon who is rendering service on behalf of the corporation. All of the records, charts, files and other data of a health services plan corporation pertaining to the condition of health of its subscribers and beneficiaries shall be and remain confidential, and no disclosure of the contents thereof shall be made by the corporation to any person, except upon the prior written authorization of the particular subscriber or beneficiary concerned.
(Source: P.A. 98-214, eff. 8-9-13.)

(215 ILCS 165/8) (from Ch. 32, par. 602)
Sec. 8. Except as otherwise provided by Section 3 of this Act, no person shall offer to the public any voluntary health service plan or otherwise engage in the business of a health service plan corporation without having first received a charter from the Director. No charter under this Act shall be approved by the Director for any organization seeking to provide medical or hospital services unless the organization files a concomitant application for a certificate of authority, and is approved by the Director, as a health maintenance organization pursuant to the requirements of the Health Maintenance Organization Act. Application therefor shall be made to the Director upon forms prescribed by him and shall include the following information:
(a) The names, places of residence, occupations, and qualifications of the incorporators;
(b) The location of the corporation's registered office, and the name and address of its registered agent;
(c) A detailed financial statement, including the amount of original capital to be contributed to the corporation before it shall commence doing business, as well as the name of each contributor, and the amount by him contributed and the terms of such contribution;
(d) A copy of the by-laws to be adopted by the board of trustees upon the issuance of a charter;
(e) Specimen copies of all subscription certificates which it is proposed the corporation shall issue to subscribers, which certificates shall set forth in detail the rates to be charged subscribers and the nature and extent of the services which the subscriber or other beneficiary shall be entitled to receive;
(f) A detailed statement as to the health services plan or plans which the corporation proposes to offer, including the rates to be charged, the benefits to be provided and the names of the counties in which it is proposed the corporation shall have authority to engage in business;
(g) A copy of the proposed charter under which the corporation intends to operate.
(h) Specimen copies of all agreements to be entered into between the corporation and hospitals, physicians, dentists, pharmacists and nurses, which agreements shall set forth in detail the terms and conditions upon which each shall be obliged to render service to subscribers of the corporations.
After consideration of the statements and documents submitted to him and such additional investigation as he deems necessary, the Director shall issue a charter to the applicant corporation if he finds:
(1) The corporation has complied with the requirements of this Act,
(2) The subscription certificates to be offered by the corporation and its methods of operation would not work a fraud on the subscriber,
(3) The rates to be charged and the benefits to be provided are fair and reasonable to both the subscriber and to the corporation,
(4) The amount of money actually available for original capital is sufficient to carry all acquisition costs and operating expenses for a reasonable period of time from the issuance of the charter and is not less than the minimum requirements set forth in subsection (5) of Section 8 of this Act.
(5) The amounts contributed as original capital of the corporation shall aggregate not less than $100,000 at the start of business.
(6) Adequate and reasonable reserves are provided to insure the contracts; and
(7) The corporation has contracts or agreements with hospitals, physicians, dentists, pharmacists, nurses and dental hygienists sufficient in number to carry out the terms of the contracts to be issued to these subscribers.
Amendments to a charter shall be made by application to the Director in the same manner as on original application.
(Source: P.A. 85-1246.)

(215 ILCS 165/9) (from Ch. 32, par. 603)
Sec. 9. After the issuance of a charter, the Director as he deems in the public interest may authorize or require a health services plan corporation to charge rates or to utilize soliciting methods different from those on which the charter was based, provided that such contracts and practices are in compliance with provisions of this Act and are not violative of other laws of this State.
The Director may revoke or amend, after reasonable notice and hearing, any charter, certificates, order, authority or consent made by him to a health services plan corporation on having found (1) that the further solicitation of subscribers or further continuance of the practices in question will work a fraud on subscribers, or (2) that the rates charged or the benefits provided are not fair and reasonable to both the subscriber and the corporation.
(Source: Laws 1951, p. 569.)

(215 ILCS 165/10) (from Ch. 32, par. 604)
Sec. 10. Application of Insurance Code provisions. Health services plan corporations and all persons interested therein or dealing therewith shall be subject to the provisions of Articles IIA and XII 1/2 and Sections 3.1, 133, 136, 139, 140, 143, 143c, 149, 155.22a, 155.37, 354, 355.2, 355.3, 355b, 356g, 356g.5, 356g.5-1, 356r, 356t, 356u, 356v, 356w, 356x, 356y, 356z.1, 356z.2, 356z.4, 356z.5, 356z.6, 356z.8, 356z.9, 356z.10, 356z.11, 356z.12, 356z.13, 356z.14, 356z.15, 356z.18, 356z.19, 356z.21, 356z.22, 356z.25, 364.01, 367.2, 368a, 401, 401.1, 402, 403, 403A, 408, 408.2, and 412, and paragraphs (7) and (15) of Section 367 of the Illinois Insurance Code.
Rulemaking authority to implement Public Act 95-1045, if any, is conditioned on the rules being adopted in accordance with all provisions of the Illinois Administrative Procedure Act and all rules and procedures of the Joint Committee on Administrative Rules; any purported rule not so adopted, for whatever reason, is unauthorized.
(Source: P.A. 100-24, eff. 7-18-17; 100-138, eff. 8-18-17.)

(215 ILCS 165/11) (from Ch. 32, par. 605)
Sec. 11. Examination of corporations. The Director shall have with respect to health services plan corporations the powers of examination conferred upon him relative to insurance companies by Sections 132 through 132.7 of the Illinois Insurance Code. The cost of any examination shall be paid by the corporation examined.
(Source: P.A. 89-97, eff. 7-7-95.)

(215 ILCS 165/12) (from Ch. 32, par. 606)
Sec. 12. All rates or formula base for experience rate subscriber contracts shall be submitted to the Director prior to use. The Director may disapprove rates or formula base for rates for specific reason and must do so within 45 days of receipt of supporting information or rates will be deemed approved.
(Source: P.A. 81-1203.)

(215 ILCS 165/13) (from Ch. 32, par. 607)
Sec. 13. No subscription certificate shall be issued by any health services plan corporation until the form thereof has been filed with and approved by the Director, together with all applications, riders and endorsements for use in connection with the issuance or renewal thereof. It shall be the duty of the Director of Insurance to withhold approval of any contract form filed with him if it violates any provisions of this Act, or if it violates or is contrary to any provisions of Sections 143, 355, and 355a of the "Illinois Insurance Code", approved June 29, 1937, as amended, which are not inconsistent or in conflict with provisions of this Act.
(Source: P.A. 79-681.)

(215 ILCS 165/14) (from Ch. 32, par. 608)
Sec. 14. Every subscription certificate issued by a health services plan corporation shall provide for the rendering of health services as therein specified for a period of 12 months from the date of issuance of the subscription certificate subject to compliance with the by-laws and rules and regulations of the corporation by the subscriber. Any such certificate may provide that it shall ordinarily be renewed from year to year unless there has been one month's written notice of termination either by the subscriber or by the corporation. During the first contract year the provisions of the contract may provide that the coverage by the contract may be deferred for not more than two months from date of issue of the contract and may exclude treatment for illness or other conditions requiring service existing at the time of executing the contract.
(Source: Laws 1951, p. 569.)

(215 ILCS 165/15) (from Ch. 32, par. 609)
Sec. 15.
Every contract entered into by a health services plan corporation and a subscriber shall be in writing and a certificate stating the terms and conditions thereof shall be furnished the subscriber. No such subscription certificate shall be issued unless it contains the following provisions:
(a) A statement of the nature of the health services to be provided and the period during which the certificate shall be effective; and if there are any types of services to be excepted, a detailed statement of such exceptions printed as hereinafter specified;
(b) A statement of the terms or conditions, if any, upon which the certificate may be cancelled or otherwise terminated at the option of either party;
(c) A statement that the subscription certificate constitutes the entire contract between the corporation and the subscriber and includes any endorsements attached;
(d) A statement that no statement by the subscriber in his application for a certificate shall void the contract or be used in any legal proceeding thereunder, unless such application or an exact copy thereof is included in or attached to the certificate, and that no agent or representative of such corporation other than an officer or officers designated in the certificate, are authorized to change the contract or waive any of its provisions;
(e) A statement that if the subscriber defaults in making any payment under the certificate, the subsequent acceptance of a payment by the corporation or by one of its duly authorized agents shall reinstate the certificate, but with respect to sickness and injury may cover only such sickness or injury as may be first manifested more than a specified number of days, not exceeding ten, after the date of such acceptance;
(f) A statement of the period of grace which will be allowed the subscriber for making any payment due under the contract. Such period shall not be less than ten days;
(g) A statement that indemnity in the form of cash will not be paid to any subscriber except in reimbursement for payments made by the subscriber to a physician, dentist or dental surgeon for which the subscriber had received express authorization by the corporation and for which the corporation was liable at the time of such payment.
(h) Every voluntary health services plan and each subscription certificate issued by a health services plan corporation and providing coverage for hospital treatment shall provide coverage for treatment of alcoholism in a hospital licensed under the Hospital Licensing Act approved July 1, 1953 as amended or an approved public or private alcoholism treatment facility meeting the standards prescribed in Section 9 (1) of the Uniform Alcoholism and Intoxication Treatment Act enacted by the 78th General Assembly and approved under Section 9 (3) of the Uniform Alcoholism and Intoxication Treatment Act enacted by the 78th General Assembly.
(Source: P.A. 78-767.)

(215 ILCS 165/15.1) (from Ch. 32, par. 609.1)
Sec. 15.1.
No contract issued by a voluntary health services plan shall contain any exception or exclusion from coverage which would preclude the payment of expenses incurred for the processing and administration of blood and its components.
(Source: P.A. 77-2724.)

(215 ILCS 165/15.2) (from Ch. 32, par. 609.2)
Sec. 15.2.
No claim shall be denied, under a contract issued or renewed by a voluntary health services plan after the effective date of this Amendatory Act, for treatment or services for mental illness rendered in a hospital solely because such hospital lacks surgical facilities.
(Source: P.A. 78-708.)

(215 ILCS 165/15.3) (from Ch. 32, par. 609.3)
Sec. 15.3. (1) No service plan contract of a health service plan corporation which in addition to covering the subscriber, also covers members of the subscriber's immediate family, shall contain any disclaimer, waiver, or other limitation of coverage relative to the health service benefits for or insurability of newborn infants of the subscriber from and after the moment of birth.
(2) Each such contract shall contain a provision stating that the health service benefits applicable for children shall be granted immediately with respect to a newly born child from the moment of birth. The coverage for newly born children shall include coverage of illness, injury, congenital defects, birth abnormalities and premature birth.
(3) If payment of a specific subscription fee is required to provide coverage for a child, the contract may require that notification of birth of a newly born child must be furnished to the corporation within 31 days after the date of birth in order to have the coverage continue beyond such 31 day period and may require payment of the appropriate fee.
(4) The requirements of this Section shall apply to all contracts delivered, issued for delivery, renewed, or amended on or after the sixtieth day following the effective date of this Section.
(Source: P.A. 79-74.)

(215 ILCS 165/15.4) (from Ch. 32, par. 609.4)
Sec. 15.4. (1) No service plan contract of a health service plan corporation which in addition to covering the subscriber, also covers the subscriber's spouse shall contain a provision for termination of coverage for a spouse covered under the service plan contract solely as a result of a break in the marital relationship except by reason of an entry of a valid judgment of dissolution of marriage between the parties.
(2) Every such service plan contract, other than a contract whose continuance is contingent upon continued employment or membership, which contains a provision for termination of coverage of the spouse upon dissolution of marriage shall contain a provision to the effect that upon the entry of a valid judgment of dissolution of marriage between the covered parties the spouse whose marriage was dissolved shall be entitled to have issued to her or him, without evidence of insurability, and upon application made to the corporation within 60 days following the entry of such judgment, upon the payment of the appropriate subscription fee, an individual service plan contract. Such contract shall provide the coverage then being issued by the corporation which is most nearly similar to, but not greater than, such terminated coverage. Any and all probationary or waiting periods set forth in the conversion contract shall be considered as being met to the extent coverage was in force under the prior contract.
(3) The requirements of this Section shall apply to all contracts delivered, issued for delivery, renewed, or amended on or after the 60th day following the effective date of this Section.
(Source: P.A. 81-230.)

(215 ILCS 165/15.5) (from Ch. 32, par. 609.5)
Sec. 15.5. Conversion Privilege-Group Type Contracts.
(1) Every service plan contract of a health service plan corporation which provides that the continued coverage of a beneficiary is contingent upon the continued employment or membership of the subscriber with a particular employer, union, or association shall further provide for the right of said person to make application for an individual service plan contract under the circumstances and in accordance with the requirements set forth in Sections 367e and 367e.1 of the "Illinois Insurance Code". The application of Sections 367e and 367e.1 of the Code shall not be construed in such a manner as to require a health service plan corporation to furnish a service or kind of benefit not customarily provided by such corporation and which is inconsistent with the provision of this Act.
(2) The requirements of this Section shall apply to all such contracts delivered, issued for delivery, renewed or amended on or after 180 days following the effective date of this Section.
(Source: P.A. 93-477, eff. 1-1-04.)

(215 ILCS 165/15.6-1) (from Ch. 32, par. 609.6-1)
Sec. 15.6-1. Continuance privilege - Group type contacts. (1) Every service plan contract of a health service plan corporation which provides that the continued coverage of a beneficiary is contingent upon the continued employment of the subscriber with a particular employer shall further provide for the continuance of such contract in accordance with the requirements set forth in Section 367.2 of the "Illinois Insurance Code", approved June 29, 1937, as amended.
(2) The requirements of this Section shall apply to all such contracts delivered, issued for delivery, renewed or amended on or after the effective date of this amendatory Act of 1985.
(Source: P.A. 84-556.)

(215 ILCS 165/15.7) (from Ch. 32, par. 609.7)
Sec. 15.7. No claim shall be denied, under a contract issued or renewed by a voluntary health services plan after the effective day of this amendatory Act, for treatment or services for rehabilitation following either a physical or mental illness, rendered in a hospital solely because such hospital lacks surgical facilities.
(Source: P.A. 79-303; 79-1454.)

(215 ILCS 165/15.8) (from Ch. 32, par. 609.8)
Sec. 15.8. Sexual assault or abuse victims.
(1) Policies, contracts or subscription certificates issued by a health services plan corporation, which provide benefits for hospital or medical expenses based upon the actual expenses incurred, shall to the full extent of coverage provided for any other emergency or accident care, provide for the payment of actual expenses incurred, without offset or reduction for benefit deductibles or co-insurance amounts, in the examination and testing of a victim of an offense defined in Sections 11-1.20 through 11-1.60 or 12-13 through 12-16 of the Criminal Code of 1961 or the Criminal Code of 2012, or attempt to commit such offense, to establish that sexual contact did occur or did not occur, and to establish the presence or absence of sexually transmitted disease or infection, and examination and treatment of injuries and trauma sustained by a victim of such offense.
(2) For purposes of enabling the recovery of State Funds, any health services plan corporation subject to this Section shall upon reasonable demand by the Department of Public Health disclose the names and identities of its insureds or subscribers entitled to benefits under this provision to the Department of Public Health whenever the Department of Public Health has determined that it has paid, or is about to pay, hospital or medical expenses for which a health care service corporation is liable under this Section. All information received by the Department of Public Health under this provision shall be held on a confidential basis and shall not be subject to subpoena and shall not be made public by the Department of Public Health or used for any purpose other than that authorized by this Section.
(3) Whenever the Department of Public Health finds that it has paid all or part of any hospital or medical expenses which a health services plan corporation is obligated to pay under this Section, the Department of Public Health shall be entitled to receive reimbursement for its payments from such corporation provided that the Department of Public Health has notified the corporation of its claims before the corporation has paid such benefits to its subscribers or in behalf of its subscribers.
(Source: P.A. 96-1551, eff. 7-1-11; 97-1150, eff. 1-25-13.)

(215 ILCS 165/15.9) (from Ch. 32, par. 609.9)
Sec. 15.9. Coverage of services for mental illness. To the extent not inconsistent with this Act every Health Service Corporation shall be subject to the provisions of Section 370c of the "Illinois Insurance Code", approved June 29, 1937, as amended.
(Source: P.A. 81-1509.)

(215 ILCS 165/15.9-1) (from Ch. 32, par. 609.9-1)
Sec. 15.9-1. No service plan contract or any renewal thereof shall be denied or cancelled by a health service plan corporation, nor shall any such contract contain any exception or exclusion of benefits, solely because the mother of a subscriber or his dependent has taken diethylstilbestrol, commonly referred to as DES.
(Source: P.A. 81-656.)

(215 ILCS 165/15.10) (from Ch. 32, par. 609.10)
Sec. 15.10. Every service plan contract of a health service plan corporation issued after the effective date of this amendatory Act of 1979 which provides coverage for services coming within the practice of optometry as defined in the Illinois Optometric Practice Act of 1987, as now or hereafter amended shall, upon issuance, be accompanied by a written notice to the subscriber that such subscriber may elect for optometric services received to be reimbursed to either a physician licensed to practice medicine in all its branches or to an optometrist licensed in this State.
(Source: P.A. 85-1440.)

(215 ILCS 165/15.11) (from Ch. 32, par. 609.11)
Sec. 15.11. To the extent not inconsistent with this Act every health services plan corporation shall be subject to the provisions of Section 356g of the "Illinois Insurance Code", approved June 29, 1937, as amended.
(Source: P.A. 81-1470.)

(215 ILCS 165/15.12) (from Ch. 32, par. 609.12)
Sec. 15.12. Medical assistance; coverage of child.
(a) In this Section, "Medicaid" means medical assistance authorized under Section 1902 of the Social Security Act.
(b) A contract delivered, issued for delivery, renewed, or amended by a health services plan corporation may not contain any provision which limits or excludes payments of hospital or medical benefits coverage to or on behalf of the subscriber because the subscriber or any covered dependent is eligible for or receiving Medicaid benefits in this or any other state.
(c) To the extent that payment for covered expenses has been made under Article V, VI, or VII of the Illinois Public Aid Code for health care services provided to an individual, if a third party has a legal liability to make payments for those health care services, the State is considered to have acquired the rights of the individual to payment.
(d) If a child is covered under a voluntary health services plan in which the child's noncustodial parent is a beneficiary, the health services plan corporation shall:
(1) Provide necessary information to the child's

custodial parent to enable the child to obtain benefits under that voluntary health services plan.

(2) Permit the child's custodial parent (or the

provider, with the custodial parent's approval) to submit claims for payment for covered services without the approval of the noncustodial parent.

(3) Make payments on claims submitted in accordance

with paragraph (2) directly to the custodial parent, the provider of health care services, or the state Medicaid agency.

(e) A health services plan corporation may not deny enrollment of a child under a voluntary health services plan in which the child's parent is a beneficiary on any of the following grounds:
(1) The child was born out of wedlock.
(2) The child is not claimed as a dependent on the

parent's federal income tax return.

(3) The child does not reside with the parent or in

the area covered by the plan.

(f) If a parent is required by a court or administrative order to provide coverage for a child under a voluntary health services plan and has a plan which offers coverage for eligible dependents, the health services plan corporation, upon receiving a copy of the order, shall:
(1) Upon application, permit the parent to enroll, as

a subscriber to the plan, a child who is otherwise eligible for that coverage, without regard to any enrollment season restrictions that might otherwise be applicable as to the time period within which a person may subscribe to the plan.

(2) Enroll the child as a subscriber to the plan upon

application of the child's other parent, the state agency administering the Medicaid program, or the state agency administering a program for enforcing child support and establishing paternity under 42 U.S.C. 651 through 669 (or another child support enforcement program), if the parent is a beneficiary to the plan but fails to apply for enrollment of the child.

(g) A health services plan corporation may not impose, on a state agency that has been assigned the rights of an individual who is a beneficiary to a voluntary health services plan who receives Medicaid benefits, requirements that are different from requirements applicable to an assignee of any other individual who is a beneficiary to that plan.
(h) Nothing in subsections (e) and (f) prevents a health services plan corporation from denying any such application if the child is not eligible for coverage according to the health services plan corporation's medical underwriting standards.
(i) The health services plan corporation may not disenroll (or otherwise eliminate coverage of) the child from the plan unless the corporation is provided satisfactory written evidence of either of the following:
(1) The court or administrative order is no longer in

effect.

(2) The child is or will be enrolled in a comparable

health care plan obtained by the parent under such order and that enrollment is currently in effect or will take effect not later than the date the prior coverage is terminated.

(Source: P.A. 89-183, eff. 1-1-96.)

(215 ILCS 165/15.13) (from Ch. 32, par. 609.13)
Sec. 15.13. (Repealed).
(Source: Repealed by P.A. 89-183, eff. 1-1-96.)

(215 ILCS 165/15.14) (from Ch. 32, par. 609.14)
Sec. 15.14. Coverage for Organ Transplantation Procedures. No voluntary health services plan corporation providing coverage under this Act for hospital or medical expenses shall deny reimbursement for an otherwise covered expense incurred for any organ transplantation procedure solely on the basis that such procedure is deemed experimental or investigational unless supported by the determination of the Office of Health Care Technology Assessment within the Agency for Health Care Policy and Research within the federal Department of Health and Human Services that such procedure is either experimental or investigational or that there is insufficient data or experience to determine whether an organ transplantation procedure is clinically acceptable. If a voluntary health services plan corporation has made written request, or had one made on its behalf by a national organization, for determination by the Office of Health Care Technology Assessment within the Agency for Health Care Policy and Research within the federal Department of Health and Human Services as to whether a specific organ transplantation procedure is clinically acceptable and said organization fails to respond to such a request within a period of 90 days, the failure to act may be deemed a determination that the procedure is deemed to be experimental or investigational.
(Source: P.A. 87-218.)

(215 ILCS 165/15.15) (from Ch. 32, par. 609.15)
Sec. 15.15. All claims payable in the form of indemnities under the terms of a service plan contract shall be paid within 30 days following receipt by the corporation of due proof of loss. Failure to pay within such period shall entitle the subscriber to interest at the rate of 9 per cent per annum from the 30th day after receipt of such proof of loss to the date of late payment, provided that interest amounting to less than one dollar need not be paid.
The requirements of this section shall apply to any service plan contract delivered, issued for delivery, renewed or amended on or after 180 days following the effective date of this amendatory Act of 1985.
(Source: P.A. 84-280.)

(215 ILCS 165/15.20)
Sec. 15.20. Post-parturition care. A health service plan corporation is subject to the provisions of Section 356s of the Illinois Insurance Code.
(Source: P.A. 89-513, eff. 9-15-96; 90-14, eff. 7-1-97.)

(215 ILCS 165/15.25)
Sec. 15.25. Illinois Health Insurance Portability and Accountability Act. The provisions of this Act are subject to the Illinois Health Insurance Portability and Accountability Act as provided in Section 15 of that Act.
(Source: P.A. 90-30, eff. 7-1-97.)

(215 ILCS 165/15.30)
Sec. 15.30. Managed Care Reform and Patient Rights Act. A health service plan corporation is subject to the provisions of the Managed Care Reform and Patient Rights Act.
(Source: P.A. 91-617, eff. 1-1-00.)

(215 ILCS 165/15a) (from Ch. 32, par. 609a)
Sec. 15a. Dependent Coverage Termination.
(a) The attainment of a limiting age under a voluntary health services plan which provides that coverage of a dependent of a subscriber terminates upon attainment of the limiting age for dependent persons specified in the subscription certificate does not operate to terminate the coverage of a person who, because of a disabling condition that occurred before attainment of the limiting age, is incapable of self-sustaining employment and is dependent on his or her parents or other care providers for lifetime care and supervision.
(b) For purposes of subsection (a), "dependent on other care providers" is defined as requiring a Community Integrated Living Arrangement, group home, supervised apartment, or other residential services licensed or certified by the Department of Human Services (as successor to the Department of Mental Health and Developmental Disabilities), the Department of Public Health, or the Department of Healthcare and Family Services (formerly Department of Public Aid).
(c) The corporation may require, at reasonable intervals from the date of the first claim filed on behalf of the person with a disability who is dependent or from the date the corporation receives notice of a covered person's disability and dependency, proof of the person's disability and dependency.
(d) This amendatory Act of 1969 is applicable to subscription certificates issued or renewed after October 27, 1969.
(Source: P.A. 99-143, eff. 7-27-15.)

(215 ILCS 165/16) (from Ch. 32, par. 610)
Sec. 16. In every subscription certificate, referred to in Section 15:
(a) All printed portions shall be plainly printed in type of which the face is not smaller than ten point;
(b) There shall be a brief description of the subscription certificate on its first page, and there shall also be such a description on its filing back in type of which the face is not smaller than fourteen point;
(c) The exceptions of the contract shall appear with the same prominence in the certificate as the benefits to which they apply; and
(d) If the contract contains any provisions purporting to make any portion of the charter or of the by-laws of the corporation a part of the contract, such portions shall be set forth in full in the subscription certificate.
(Source: Laws 1951, p. 569.)

(215 ILCS 165/17) (from Ch. 32, par. 611)
Sec. 17. A health services plan corporation may enter into agreements with qualified physicians, podiatric physicians, dentists, dental surgeons, pharmacists, hospitals, nurses, registered optometrists, dental hygienists and assistants or technicians acting under professional supervision, and with other organizations, state and Federal agencies, and corporations in the field of voluntary health care.
(Source: P.A. 98-214, eff. 8-9-13.)

(215 ILCS 165/18) (from Ch. 32, par. 612)
Sec. 18. No corporation subject to the provisions of this Act shall, except under the approval of the Director, disburse during any one calendar year more than 10% of the aggregate amount of payments received from subscribers during that year as expenditures for the solicitation of subscribers, except that during the first year after the issuance of a charter such corporation may so disburse not more than 20% of such amount, and during the second year not more than 15% thereof.
(Source: Laws 1951, p. 569.)

(215 ILCS 165/19) (from Ch. 32, par. 613)
Sec. 19. No such corporation shall disburse as administrative expenses during any one year, except upon approval of the Director, a sum greater than 20% of payments received from subscribers during that year. The term "administrative expenses" shall include all expenditures for non-health services and, in general, all expenses not directly connected with the payment for health services, but shall not include expenditures for purchasing, acquiring, leasing or renting land, premises, facilities, equipment, instruments or supplies needed or useful for the purpose of rendering health services, and shall also not include expenses of soliciting subscriptions.
(Source: Laws 1951, p. 569.)

(215 ILCS 165/20) (from Ch. 32, par. 614)
Sec. 20. The funds of any health services plan corporation shall be handled in accordance with the following rules:
(a) All loans made to original capital of the corporation may be repayable only out of earned surplus.
(b) The funds of the corporation may be invested in accordance with the requirements provided by law for the investment of funds of life insurance companies and may also be invested in equipment of the corporation provided such investment in equipment shall not exceed more than 30% of the total admitted assets. The value of such equipment shall be depreciated at a rate as rapidly as is provided under the Internal Revenue Code.
(c) Every health services plan corporation, after its first fiscal year of doing business, shall accumulate and maintain a special contingent reserve over and above its reserves and liabilities at the rate of 2% annually of its subscription income net of reinsurance so long as the special contingent reserve does not exceed 8% of its annual net income for the preceding 12 month period. Additional accumulations shall no longer be required at such time that the total special contingent reserve is equal to $1,500,000.
(Source: P.A. 90-794, eff. 8-14-98.)

(215 ILCS 165/21)
Sec. 21. (Repealed).
(Source: Laws 1951, p. 569. Repealed by P.A. 97-486, eff. 1-1-12.)

(215 ILCS 165/22)
Sec. 22. (Repealed).
(Source: Laws 1951, p. 569. Repealed by P.A. 97-486, eff. 1-1-12.)

(215 ILCS 165/23) (from Ch. 32, par. 617)
Sec. 23. To the extent that the same are applicable and not inconsistent with the provisions of this Act, all proceedings for the rehabilitation, liquidation, conservation or dissolution of health services plan corporations shall be subject to the provisions of Article XIII of the "Illinois Insurance Code", approved June 29, 1937, as amended.
(Source: Laws 1951, p. 569.)

(215 ILCS 165/24) (from Ch. 32, par. 618)
Sec. 24. Every health services plan corporation shall pay to the Director the fees and charges set forth in Sections 408 and 408.2 of the Illinois Insurance Code.
(Source: P.A. 84-989.)

(215 ILCS 165/25) (from Ch. 32, par. 619)
Sec. 25. A health services plan corporation may receive and accept from governmental or private agencies or from other persons as defined in this Act, payments covering all or part of the cost of subscriptions to provide health services for needy and other individuals. However, all contracts for health services concerning persons other than recipients of public aid shall be between the corporation and the person to receive such services. No payments shall be made by the Department of Healthcare and Family Services to any Health Services Plan Corporation except where the payment is made for a covered service included in the Medical Assistance Program at the rate established by the Department of Healthcare and Family Services, and where the service was rendered to a public aid recipient, and where there was in full force and effect, at the time the service was rendered, a written agreement governing such provision of services between such Health Services Plan Corporation and the Department.
(Source: P.A. 95-331, eff. 8-21-07.)

(215 ILCS 165/26) (from Ch. 32, par. 620)
Sec. 26. A health services plan corporation incorporated prior to January 1, 1965, operated on a not for profit basis, and neither owned or controlled by a hospital shall not be liable for injuries resulting from negligence, misfeasance, malfeasance, nonfeasance or malpractice on the part of any officer or employee of the corporation, or on the part of any person, organization, agency or corporation rendering health services to the health services plan corporation's subscribers and beneficiaries.
(Source: P.A. 85-1246.)

(215 ILCS 165/27) (from Ch. 32, par. 621)
Sec. 27. Health services plan corporations organized under this Act shall be operated and conducted not-for-profit and shall be governed by the provisions of the "General Not for Profit Corporation Act", approved July 17, 1943, as amended, to such extent as the same may be applicable and not inconsistent with this Act. Every corporation organized hereunder is declared to be a charitable and benevolent corporation, and all of its funds and property shall be exempt from every State, county, district, municipal and school tax or assessment, and all other taxes and license fees, from the payment of which charitable and benevolent corporations or institutions are now or may hereafter be exempt. This exemption shall not prevail against the fees and charges imposed by Sections 408 and 408.2 of the "Illinois Insurance Code", approved June 29, 1937, as amended.
(Source: P.A. 84-989.)

(215 ILCS 165/28) (from Ch. 32, par. 622)
Sec. 28. Any person or any agent or officer of the corporation who violates any provisions of this Act, or who makes any false statement with respect to any report or statement required by this Act or required by the Director under this Act is guilty of a Class A misdemeanor.
(Source: P.A. 77-2830.)

(215 ILCS 165/29) (from Ch. 32, par. 623)
Sec. 29. The provisions of this Act shall be severable, and if any provision of this Act is declared unconstitutional or the applicability thereof to any person or circumstances is held invalid, the constitutionality of the remainder of the Act and the applicability thereof to other persons and circumstances shall not be affected thereby.
(Source: Laws 1951, p. 569.)

(215 ILCS 165/30) (from Ch. 32, par. 624)
Sec. 30. Every final administrative decision of the Director shall be subject to judicial review only under and in accordance with the Administrative Review Law. The Administrative Review Law and all amendments and modifications thereof, and the rules adopted pursuant thereto, shall apply to and govern all proceedings for the judicial review of final administrative decisions of the Director hereunder. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure. This Section shall apply to all proceedings for judicial review.
(Source: P.A. 82-783.)



215 ILCS 170/ - Covering ALL KIDS Health Insurance Act.

(215 ILCS 170/1)
(Section scheduled to be repealed on October 1, 2019)
Sec. 1. Short title. This Act may be cited as the Covering ALL KIDS Health Insurance Act.
(Source: P.A. 94-693, eff. 7-1-06.)

(215 ILCS 170/5)
(Section scheduled to be repealed on October 1, 2019)
Sec. 5. Legislative intent. The General Assembly finds that, for the economic and social benefit of all residents of the State, it is important to enable all children of this State to access affordable health insurance that offers comprehensive coverage and emphasizes preventive healthcare. Many children in working families, including many families whose family income ranges between $40,000 and $80,000, are uninsured. Numerous studies, including the Institute of Medicine's report, "Health Insurance Matters", demonstrate that lack of insurance negatively affects health status. The General Assembly further finds that access to healthcare is a key component for children's healthy development and successful education. The effects of lack of insurance also negatively impact those who are insured because the cost of paying for care to the uninsured is often shifted to those who have insurance in the form of higher health insurance premiums. A Families USA 2005 report indicates that family premiums in Illinois are increased by $1,059 due to cost-shifting from the uninsured. It is, therefore, the intent of this legislation to provide access to affordable health insurance to all uninsured children in Illinois.
(Source: P.A. 94-693, eff. 7-1-06.)

(215 ILCS 170/7)
(Section scheduled to be repealed on October 1, 2019)
Sec. 7. Eligibility verification. Notwithstanding any other provision of this Act, with respect to applications for benefits provided under the Program, eligibility shall be determined in a manner that ensures program integrity and that complies with federal law and regulations while minimizing unnecessary barriers to enrollment. To this end, as soon as practicable, and unless the Department receives written denial from the federal government, this Section shall be implemented:
(a) The Department of Healthcare and Family Services or its designees shall:
(1) By July 1, 2011, require verification of, at a

minimum, one month's income from all sources required for determining the eligibility of applicants to the Program. Such verification shall take the form of pay stubs, business or income and expense records for self-employed persons, letters from employers, and any other valid documentation of income including data obtained electronically by the Department or its designees from other sources as described in subsection (b) of this Section.

(2) By October 1, 2011, require verification of, at a

minimum, one month's income from all sources required for determining the continued eligibility of recipients at their annual review of eligibility under the Program. Such verification shall take the form of pay stubs, business or income and expense records for self-employed persons, letters from employers, and any other valid documentation of income including data obtained electronically by the Department or its designees from other sources as described in subsection (b) of this Section. The Department shall send a notice to recipients at least 60 days prior to the end of their period of eligibility that informs them of the requirements for continued eligibility. If a recipient does not fulfill the requirements for continued eligibility by the deadline established in the notice, a notice of cancellation shall be issued to the recipient and coverage shall end on the last day of the eligibility period. A recipient's eligibility may be reinstated without requiring a new application if the recipient fulfills the requirements for continued eligibility prior to the end of the third month following the last date of coverage (or longer period if required by federal regulations). Nothing in this Section shall prevent an individual whose coverage has been cancelled from reapplying for health benefits at any time.

(3) By July 1, 2011, require verification of

Illinois residency.

(b) The Department shall establish or continue cooperative arrangements with the Social Security Administration, the Illinois Secretary of State, the Department of Human Services, the Department of Revenue, the Department of Employment Security, and any other appropriate entity to gain electronic access, to the extent allowed by law, to information available to those entities that may be appropriate for electronically verifying any factor of eligibility for benefits under the Program. Data relevant to eligibility shall be provided for no other purpose than to verify the eligibility of new applicants or current recipients of health benefits under the Program. Data will be requested or provided for any new applicant or current recipient only insofar as that individual's circumstances are relevant to that individual's or another individual's eligibility.
(c) Within 90 days of the effective date of this amendatory Act of the 96th General Assembly, the Department of Healthcare and Family Services shall send notice to current recipients informing them of the changes regarding their eligibility verification.
(Source: P.A. 98-651, eff. 6-16-14.)

(215 ILCS 170/10)
(Section scheduled to be repealed on October 1, 2019)
Sec. 10. Definitions. In this Act:
"Application agent" means an organization or individual, such as a licensed health care provider, school, youth service agency, employer, labor union, local chamber of commerce, community-based organization, or other organization, approved by the Department to assist in enrolling children in the Program.
"Child" means a person under the age of 19.
"Department" means the Department of Healthcare and Family Services.
"Medical assistance" means health care benefits provided under Article V of the Illinois Public Aid Code.
"Program" means the Covering ALL KIDS Health Insurance Program.
"Resident" means an individual (i) who is in the State for other than a temporary or transitory purpose during the taxable year or (ii) who is domiciled in this State but is absent from the State for a temporary or transitory purpose during the taxable year.
(Source: P.A. 94-693, eff. 7-1-06.)

(215 ILCS 170/15)
(Section scheduled to be repealed on October 1, 2019)
Sec. 15. Operation of Program. The Covering ALL KIDS Health Insurance Program is created. The Program shall be administered by the Department of Healthcare and Family Services. The Department shall have the same powers and authority to administer the Program as are provided to the Department in connection with the Department's administration of the Illinois Public Aid Code, including, but not limited to, the provisions under Section 11-5.1 of the Code, and the Children's Health Insurance Program Act. The Department shall coordinate the Program with the existing children's health programs operated by the Department and other State agencies. Effective October 1, 2013, the determination of eligibility under this Act shall comply with the requirements of 42 U.S.C. 1397bb(b)(1)(B)(v) and applicable federal regulations. If changes made to this Section require federal approval, they shall not take effect until such approval has been received.
(Source: P.A. 98-104, eff. 7-22-13.)

(215 ILCS 170/20)
(Section scheduled to be repealed on October 1, 2019)
Sec. 20. Eligibility.
(a) To be eligible for the Program, a person must be a child:
(1) who is a resident of the State of Illinois;
(2) who is ineligible for medical assistance under

the Illinois Public Aid Code or benefits under the Children's Health Insurance Program Act;

(3) who (i) effective July 1, 2014, in accordance

with 42 CFR 457.805 (78 FR 42313, July 15, 2013) or any other federal requirement necessary to obtain federal financial participation for expenditures made under this Act, has been without health insurance coverage for 90 days; (ii) is a newborn whose responsible relative does not have available affordable private or employer-sponsored health insurance; or (iii) within one year of applying for coverage under this Act, lost medical benefits under the Illinois Public Aid Code or the Children's Health Insurance Program Act; and

(3.5) whose household income, as determined,

effective October 1, 2013, by the Department, is at or below 300% of the federal poverty level as determined in compliance with 42 U.S.C. 1397bb(b)(1)(B)(v) and applicable federal regulations.

An entity that provides health insurance coverage (as defined in Section 2 of the Comprehensive Health Insurance Plan Act) to Illinois residents shall provide health insurance data match to the Department of Healthcare and Family Services as provided by and subject to Section 5.5 of the Illinois Insurance Code. The Department of Healthcare and Family Services may impose an administrative penalty as provided under Section 12-4.45 of the Illinois Public Aid Code on entities that have established a pattern of failure to provide the information required under this Section.
The Department of Healthcare and Family Services, in collaboration with the Department of Insurance, shall adopt rules governing the exchange of information under this Section. The rules shall be consistent with all laws relating to the confidentiality or privacy of personal information or medical records, including provisions under the Federal Health Insurance Portability and Accountability Act (HIPAA).
(b) The Department shall monitor the availability and retention of employer-sponsored dependent health insurance coverage and shall modify the period described in subdivision (a)(3) if necessary to promote retention of private or employer-sponsored health insurance and timely access to healthcare services, but at no time shall the period described in subdivision (a)(3) be less than 6 months.
(c) The Department, at its discretion, may take into account the affordability of dependent health insurance when determining whether employer-sponsored dependent health insurance coverage is available upon reemployment of a child's parent as provided in subdivision (a)(3).
(d) A child who is determined to be eligible for the Program shall remain eligible for 12 months, provided that the child maintains his or her residence in this State, has not yet attained 19 years of age, and is not excluded under subsection (e).
(e) A child is not eligible for coverage under the Program if:
(1) the premium required under Section 40 has not

been timely paid; if the required premiums are not paid, the liability of the Program shall be limited to benefits incurred under the Program for the time period for which premiums have been paid; re-enrollment shall be completed before the next covered medical visit, and the first month's required premium shall be paid in advance of the next covered medical visit; or

(2) the child is an inmate of a public institution or

an institution for mental diseases.

(f) The Department may adopt rules, including, but not limited to: rules regarding annual renewals of eligibility for the Program in conformance with Section 7 of this Act; rules providing for re-enrollment, grace periods, notice requirements, and hearing procedures under subdivision (e)(1) of this Section; and rules regarding what constitutes availability and affordability of private or employer-sponsored health insurance, with consideration of such factors as the percentage of income needed to purchase children or family health insurance, the availability of employer subsidies, and other relevant factors.
(g) Each child enrolled in the Program as of July 1, 2011 whose family income, as established by the Department, exceeds 300% of the federal poverty level may remain enrolled in the Program for 12 additional months commencing July 1, 2011. Continued enrollment pursuant to this subsection shall be available only if the child continues to meet all eligibility criteria established under the Program as of the effective date of this amendatory Act of the 96th General Assembly without a break in coverage. Nothing contained in this subsection shall prevent a child from qualifying for any other health benefits program operated by the Department.
(Source: P.A. 98-130, eff. 8-2-13; 98-651, eff. 6-16-14.)

(215 ILCS 170/21)
(Section scheduled to be repealed on October 1, 2019)
Sec. 21. Presumptive eligibility. Beginning on the effective date of this amendatory Act of the 96th General Assembly and except where federal law or regulation requires presumptive eligibility, no adult may be presumed eligible for health care coverage under the Program and the Department may not cover any service rendered to an adult unless the adult has completed an application for benefits, all required verifications have been received, and the Department or its designee has found the adult eligible for the date on which that service was provided. Nothing in this Section shall apply to pregnant women.
(Source: P.A. 96-1501, eff. 1-25-11.)

(215 ILCS 170/25)
(Section scheduled to be repealed on October 1, 2019)
Sec. 25. Enrollment in Program. The Department shall develop procedures to allow application agents to assist in enrolling children in the Program or other children's health programs operated by the Department. At the Department's discretion, technical assistance payments may be made available for approved applications facilitated by an application agent. The Department shall permit day and temporary labor service agencies, as defined in the Day and Temporary Labor Services Act and doing business in Illinois, to enroll as unpaid application agents. As established in the Free Healthcare Benefits Application Assistance Act, it shall be unlawful for any person to charge another person or family for assisting in completing and submitting an application for enrollment in this Program.
(Source: P.A. 96-326, eff. 8-11-09.)

(215 ILCS 170/30)
(Section scheduled to be repealed on October 1, 2019)
Sec. 30. Program outreach and marketing. The Department may provide grants to application agents and other community-based organizations to educate the public about the availability of the Program. The Department shall adopt rules regarding performance standards and outcomes measures expected of organizations that are awarded grants under this Section, including penalties for nonperformance of contract standards.
The Department shall annually publish electronically on a State website the premiums or other cost sharing requirements of the Program.
(Source: P.A. 97-689, eff. 6-14-12.)

(215 ILCS 170/35)
(Section scheduled to be repealed on October 1, 2019)
Sec. 35. Health care benefits for children.
(a) The Department shall purchase or provide health care benefits for eligible children that are identical to the benefits provided for children under the Illinois Children's Health Insurance Program Act, except for non-emergency transportation.
(b) As an alternative to the benefits set forth in subsection (a), and when cost-effective, the Department may offer families subsidies toward the cost of privately sponsored health insurance, including employer-sponsored health insurance.
(c) Notwithstanding clause (i) of subdivision (a)(3) of Section 20, the Department may consider offering, as an alternative to the benefits set forth in subsection (a), partial coverage to children who are enrolled in a high-deductible private health insurance plan.
(d) Notwithstanding clause (i) of subdivision (a)(3) of Section 20, the Department may consider offering, as an alternative to the benefits set forth in subsection (a), a limited package of benefits to children in families who have private or employer-sponsored health insurance that does not cover certain benefits such as dental or vision benefits.
(e) The content and availability of benefits described in subsections (b), (c), and (d), and the terms of eligibility for those benefits, shall be at the Department's discretion and the Department's determination of efficacy and cost-effectiveness as a means of promoting retention of private or employer-sponsored health insurance.
(f) On and after July 1, 2012, the Department shall reduce any rate of reimbursement for services or other payments or alter any methodologies authorized by this Act or the Illinois Public Aid Code to reduce any rate of reimbursement for services or other payments in accordance with Section 5-5e of the Illinois Public Aid Code.
(Source: P.A. 97-689, eff. 6-14-12.)

(215 ILCS 170/36)
(Section scheduled to be repealed on October 1, 2019)
Sec. 36. Moratorium on eligibility expansions. Beginning on the effective date of this amendatory Act of the 96th General Assembly, there shall be a 2-year moratorium on the expansion of eligibility through increasing financial eligibility standards, or through increasing income disregards, or through the creation of new programs that would add new categories of eligible individuals under the medical assistance program under the Illinois Public Aid Code in addition to those categories covered on January 1, 2011. This moratorium shall not apply to expansions required as a federal condition of State participation in the medical assistance program.
(Source: P.A. 96-1501, eff. 1-25-11.)

(215 ILCS 170/40)
(Section scheduled to be repealed on October 1, 2019)
Sec. 40. Cost-sharing.
(a) Children enrolled in the Program under subsection (a) of Section 35 are subject to the following cost-sharing requirements:
(1) The Department, by rule, shall set forth

requirements concerning co-payments and coinsurance for health care services and monthly premiums. This cost-sharing shall be on a sliding scale based on family income. The Department may periodically modify such cost-sharing.

(2) Notwithstanding paragraph (1), there shall be no

co-payment required for well-baby or well-child health care, including, but not limited to, age-appropriate immunizations as required under State or federal law.

(b) Children enrolled in a privately sponsored health insurance plan under subsection (b) of Section 35 are subject to the cost-sharing provisions stated in the privately sponsored health insurance plan.
(c) Notwithstanding any other provision of law, rates paid by the Department shall not be used in any way to determine the usual and customary or reasonable charge, which is the charge for health care that is consistent with the average rate or charge for similar services furnished by similar providers in a certain geographic area.
(Source: P.A. 94-693, eff. 7-1-06.)

(215 ILCS 170/41)
(Section scheduled to be repealed on October 1, 2019)
Sec. 41. Health care provider participation in State Employees Deferred Compensation Plan. Notwithstanding any other provision of law, a health care provider who participates under the Program may elect, in lieu of receiving direct payment for services provided under the Program, to participate in the State Employees Deferred Compensation Plan adopted under Article 24 of the Illinois Pension Code. A health care provider who elects to participate in the plan does not have a cause of action against the State for any damages allegedly suffered by the provider as a result of any delay by the State in crediting the amount of any contribution to the provider's plan account.
(Source: P.A. 96-806, eff. 7-1-10.)

(215 ILCS 170/45)
(Section scheduled to be repealed on October 1, 2019)
Sec. 45. Study; contracts.
(a) The Department shall conduct a study that includes, but is not limited to, the following:
(1) Establishing estimates, broken down by regions of

the State, of the number of children with and without health insurance coverage; the number of children who are eligible for Medicaid or the Children's Health Insurance Program, and, of that number, the number who are enrolled in Medicaid or the Children's Health Insurance Program; and the number of children with access to dependent coverage through an employer, and, of that number, the number who are enrolled in dependent coverage through an employer.

(2) Surveying those families whose children have

access to employer-sponsored dependent coverage but who decline such coverage as to the reasons for declining coverage.

(3) Ascertaining, for the population of children

accessing employer-sponsored dependent coverage or who have access to such coverage, the comprehensiveness of dependent coverage available, the amount of cost-sharing currently paid by the employees, and the cost-sharing associated with such coverage.

(4) Measuring the health outcomes or other benefits

for children utilizing the Covering ALL KIDS Health Insurance Program and analyzing the effects on utilization of healthcare services for children after enrollment in the Program compared to the preceding period of uninsured status.

(b) The studies described in subsection (a) shall be conducted in a manner that compares a time period preceding or at the initiation of the program with a later period.
(c) The Department shall submit the preliminary results of the study to the Governor and the General Assembly no later than July 1, 2008 and shall submit the final results to the Governor and the General Assembly no later than July 1, 2010.
(d) The Department shall submit copies of all contracts awarded for the administration of the Program to the Speaker of the House of Representatives, the Minority Leader of the House of Representatives, the President of the Senate, and the Minority Leader of the Senate.
(Source: P.A. 94-693, eff. 7-1-06; 95-985, eff. 6-1-09.)

(215 ILCS 170/47)
(Section scheduled to be repealed on October 1, 2019)
Sec. 47. Program information. The Department shall report to the General Assembly no later than September 1 of each year beginning in 2007, all of the following information:
(a) The number of professionals serving in the

primary care case management program, by licensed profession and by county, and, for counties with a population of 100,000 or greater, by geo zip code.

(b) The number of non-primary care providers

accepting referrals, by specialty designation, by licensed profession and by county, and, for counties with a population of 100,000 or greater, by geo zip code.

(c) The number of individuals enrolled in the

Covering ALL KIDS Health Insurance Program by income or premium level and by county, and, for counties with a population of 100,000 or greater, by geo zip code.

(Source: P.A. 95-650, eff. 6-1-08.)

(215 ILCS 170/50)
(Section scheduled to be repealed on October 1, 2019)
Sec. 50. Consultation with stakeholders. The Department shall present details regarding implementation of the Program to the Medicaid Advisory Committee, and the Committee shall serve as the forum for healthcare providers, advocates, consumers, and other interested parties to advise the Department with respect to the Program. The Department shall consult with stakeholders on the rules for healthcare professional participation in the Program pursuant to Sections 52 and 53 of this Act.
(Source: P.A. 94-693, eff. 7-1-06; 95-650, eff. 6-1-08.)

(215 ILCS 170/52)
(Section scheduled to be repealed on October 1, 2019)
Sec. 52. Adequate access to specialty care.
(a) The Department shall ensure adequate access to specialty physician care for Program participants by allowing referrals to be accomplished without undue delay.
(b) The Department shall allow a primary care provider to make appropriate referrals to specialist physicians or other healthcare providers for an enrollee who has a condition that requires care from a specialist physician or other healthcare provider. The Department may specify the necessary criteria and conditions that must be met in order for an enrollee to obtain a standing referral. A referral shall be effective for the period necessary to provide the referred services or one year, whichever is less. A primary care provider may renew and re-renew a referral.
(c) The enrollee's primary care provider shall remain responsible for coordinating the care of an enrollee who has received a standing referral to a specialist physician or other healthcare provider. If a secondary referral is necessary, the specialist physician or other healthcare provider shall advise the primary care physician. The primary care physician or specialist physician shall be responsible for making the secondary referral. In addition, the Department shall require the specialist physician or other healthcare provider to provide regular updates to the enrollee's primary care provider.
(Source: P.A. 95-650, eff. 6-1-08.)

(215 ILCS 170/53)
(Section scheduled to be repealed on October 1, 2019)
Sec. 53. Program standards.
(a) Any disease management program implemented by the Department must be or must have been developed in consultation with physician organizations, such as State, national, and specialty medical societies, and any available standards or guidelines of these organizations. These programs must be based on evidence-based, scientifically sound principles that are accepted by the medical community. An enrollee must be excused from participation in a disease management program if the enrollee's physician licensed to practice medicine in all its branches, in his or her professional judgment, determines that participation is not beneficial to the enrollee.
(b) Any performance measures, such as primary care provider monitoring, implemented by the Department must be or must have been developed on consultation with physician organizations, such as State, national, and specialty medical societies, and any available standards or guidelines of these organizations. These measures must be based on evidence-based, scientifically sound principles that are accepted by the medical community.
(c) The Department shall adopt variance procedures for the application of any disease management program or any performance measures to an individual enrollee.
(Source: P.A. 95-650, eff. 6-1-08.)

(215 ILCS 170/54)
(Section scheduled to be repealed on October 1, 2019)
Sec. 54. Dental home initiative. The Department, in cooperation with the dental community and other affected organizations such as Head Start, shall work to develop and promote the concept of a dental home for children covered under this Act. Included in this dental home outreach should be an effort to ensure an ongoing relationship between the patient and the dentist with an effort to provide comprehensive, coordinated, oral health care so that all children covered under this Act have access to preventative and restorative oral health care.
(Source: P.A. 97-283, eff. 8-9-11.)

(215 ILCS 170/55)
(Section scheduled to be repealed on October 1, 2019)
Sec. 55. Charge upon claims and causes of action; right of subrogation; recoveries. Sections 11-22, 11-22a, 11-22b, and 11-22c of the Illinois Public Aid Code apply to health care benefits provided to children under this Act, as provided in those Sections.
(Source: P.A. 94-693, eff. 7-1-06.)

(215 ILCS 170/56)
(Section scheduled to be repealed on October 1, 2019)
Sec. 56. Care coordination.
(a) At least 50% of recipients eligible for comprehensive medical benefits in all medical assistance programs or other health benefit programs administered by the Department, including the Children's Health Insurance Program Act and the Covering ALL KIDS Health Insurance Act, shall be enrolled in a care coordination program by no later than January 1, 2015. For purposes of this Section, "coordinated care" or "care coordination" means delivery systems where recipients will receive their care from providers who participate under contract in integrated delivery systems that are responsible for providing or arranging the majority of care, including primary care physician services, referrals from primary care physicians, diagnostic and treatment services, behavioral health services, in-patient and outpatient hospital services, dental services, and rehabilitation and long-term care services. The Department shall designate or contract for such integrated delivery systems (i) to ensure enrollees have a choice of systems and of primary care providers within such systems; (ii) to ensure that enrollees receive quality care in a culturally and linguistically appropriate manner; and (iii) to ensure that coordinated care programs meet the diverse needs of enrollees with developmental, mental health, physical, and age-related disabilities.
(b) Payment for such coordinated care shall be based on arrangements where the State pays for performance related to health care outcomes, the use of evidence-based practices, the use of primary care delivered through comprehensive medical homes, the use of electronic medical records, and the appropriate exchange of health information electronically made either on a capitated basis in which a fixed monthly premium per recipient is paid and full financial risk is assumed for the delivery of services, or through other risk-based payment arrangements.
(c) To qualify for compliance with this Section, the 50% goal shall be achieved by enrolling medical assistance enrollees from each medical assistance enrollment category, including parents, children, seniors, and people with disabilities to the extent that current State Medicaid payment laws would not limit federal matching funds for recipients in care coordination programs. In addition, services must be more comprehensively defined and more risk shall be assumed than in the Department's primary care case management program as of the effective date of this amendatory Act of the 96th General Assembly.
(d) The Department shall report to the General Assembly in a separate part of its annual medical assistance program report, beginning April, 2012 until April, 2016, on the progress and implementation of the care coordination program initiatives established by the provisions of this amendatory Act of the 96th General Assembly. The Department shall include in its April 2011 report a full analysis of federal laws or regulations regarding upper payment limitations to providers and the necessary revisions or adjustments in rate methodologies and payments to providers under this Code that would be necessary to implement coordinated care with full financial risk by a party other than the Department.
(Source: P.A. 96-1501, eff. 1-25-11.)

(215 ILCS 170/60)
(Section scheduled to be repealed on October 1, 2019)
Sec. 60. Federal financial participation. The Department shall request any necessary state plan amendments or waivers of federal requirements in order to allow receipt of federal funds for implementing any or all of the provisions of the Program. The failure of the responsible federal agency to approve a waiver or other State plan amendment shall not prevent the implementation of any provision of this Act.
(Source: P.A. 94-693, eff. 7-1-06.)

(215 ILCS 170/63)
(Section scheduled to be repealed on October 1, 2019)
Sec. 63. Audits by the Auditor General. The Auditor General shall annually cause an audit to be made of the Program, beginning June 30, 2008 and each June 30th thereafter. The audit shall include payments for health services covered by the Program and contracts entered into by the Department in relation to the Program.
(Source: P.A. 95-985, eff. 6-1-09.)

(215 ILCS 170/65)
Sec. 65. (Repealed).
(Source: P.A. 94-693, eff. 7-1-06. Repealed internally, eff. 7-1-08.)

(215 ILCS 170/90)
Sec. 90. (Amendatory provisions; text omitted).
(Source: P.A. 94-693, eff. 7-1-06; text omitted.)

(215 ILCS 170/97)
(Section scheduled to be repealed on October 1, 2019)
Sec. 97. Severability. If any provision of this Act or its application to any person or circumstance is held invalid, the invalidity of that provision or application does not affect other provisions or applications of this Act that can be given effect without the invalid provision or application, and to this end the provisions of this Act are severable.
(Source: P.A. 94-693, eff. 7-1-06.)

(215 ILCS 170/98)
(Section scheduled to be repealed on October 1, 2019)
Sec. 98. Repealer. This Act is repealed on October 1, 2019.
(Source: P.A. 99-518, eff. 6-30-16.)

(215 ILCS 170/99)
(Section scheduled to be repealed on October 1, 2019)
Sec. 99. Effective date. This Act takes effect July 1, 2006.
(Source: P.A. 94-693, eff. 7-1-06.)



215 ILCS 175/ - Organ Transplant Medication Notification Act.

(215 ILCS 175/1)
Sec. 1. Short title. This Act may be cited as the Organ Transplant Medication Notification Act.
(Source: P.A. 96-766, eff. 1-1-10.)

(215 ILCS 175/5)
Sec. 5. Applicability. This Act shall apply solely to cases of immunosuppressive therapy when (i) an immunosuppressant drug has been prescribed to a patient to prevent the rejection of transplanted organs and tissues and (ii) as set forth in Section 15 of this Act, a prescribing physician has indicated on a prescription "may not substitute". This Act does not apply to medication orders issued for immunosuppressant drugs for any in-patient care in a licensed hospital.
(Source: P.A. 96-766, eff. 1-1-10.)

(215 ILCS 175/10)
Sec. 10. Definitions. For the purpose of this Act:
"Health insurance policy or health care service plan" means any policy of health or accident insurance subject to the provisions of the Illinois Insurance Code, Health Maintenance Organization Act, Voluntary Health Services Plan Act, Counties Code, Municipal Code, School Code, and State Employees Group Insurance Act.
"Immunosuppressant drugs" mean drugs that are used in immunosuppressive therapy to inhibit or prevent the activity of the immune system. "Immunosuppressant drugs" are used clinically to prevent the rejection of transplanted organs and tissues. "Immunosuppressant drugs" do not include drugs for the treatment of autoimmune diseases or diseases that are most likely of autoimmune origin.
(Source: P.A. 96-766, eff. 1-1-10.)

(215 ILCS 175/15)
Sec. 15. Quality assurance in patient care. In accordance with the Pharmacy Practice Act, when a prescribing physician has indicated on a prescription "may not substitute", a health insurance policy or health care service plan that covers immunosuppressant drugs may not require or cause a pharmacist to interchange another immunosuppressant drug or formulation issued on behalf of a person to inhibit or prevent the activity of the immune system of a patient to prevent the rejection of transplanted organs and tissues without notification and the documented consent of the prescribing physician and the patient, or the parent or guardian if the patient is a child, or the spouse of a patient who is authorized to consent to the treatment of the person.
Except as provided by subsections (a), (b), and (c) of Section 20 of this Act, patient co-payments, deductibles, or other charges for the prescribed drug for which another immunosuppressant drug or formulation is not interchanged shall remain the same for the enrollment period established by the health insurance policy or plan.
(Source: P.A. 96-766, eff. 1-1-10.)

(215 ILCS 175/20)
Sec. 20. Provision of notice; formulary changes.
(a) At least 60 days prior to making any formulary change that alters the terms of coverage for a patient receiving immunosuppressant drugs or discontinues coverage for a prescribed immunosuppressant drug that a patient is receiving, a policy or plan sponsor must, to the extent possible, notify the prescribing physician and the patient, or the parent or guardian if the patient is a child, or the spouse of a patient who is authorized to consent to the treatment of the patient. The notification shall be in writing and shall disclose the formulary change, indicate that the prescribing physician may initiate an appeal, and include information regarding the procedure for the prescribing physician to initiate the policy or plan sponsor's appeal process.
(b) As an alternative to providing written notice, a policy or plan sponsor may provide the notice electronically if, and only if, the patient affirmatively elects to receive such notice electronically. The notification shall disclose the formulary change, indicate that the prescribing physician may initiate an appeal, and include information regarding the procedure for the prescribing physician to initiate the policy or plan sponsor's appeal process.
(c) At the time a patient requests a refill of the immunosuppressant drug, a policy or plan sponsor may provide the patient with the written notification required under subsection (a) of this Section along with a 60-day supply of the immunosuppressant drug under the same terms as previously allowed.
(d) Nothing in this Section shall prohibit insurers or pharmacy benefit managers from using managed pharmacy care tools, including, but not limited to, formulary tiers, generic substitution, therapeutic interchange, prior authorization, or step therapy, so long as an exception process is in place allowing the prescriber to petition for coverage of a non-preferred drug if sufficient clinical reasons justify an exception to the normal protocol.
(Source: P.A. 96-766, eff. 1-1-10.)



215 ILCS 180/ - Health Carrier External Review Act.

(215 ILCS 180/1)
Sec. 1. Short title. This Act may be cited as the Health Carrier External Review Act.
(Source: P.A. 96-857, eff. 7-1-10.)

(215 ILCS 180/5)
Sec. 5. Purpose and intent. The purpose of this Act is to provide uniform standards for the establishment and maintenance of external review procedures to assure that covered persons have the opportunity for an independent review of an adverse determination or final adverse determination, as defined in this Act.
(Source: P.A. 96-857, eff. 7-1-10.)

(215 ILCS 180/10)
Sec. 10. Definitions. For the purposes of this Act:
"Adverse determination" means:
(1) a determination by a health carrier or its

designee utilization review organization that, based upon the information provided, a request for a benefit under the health carrier's health benefit plan upon application of any utilization review technique does not meet the health carrier's requirements for medical necessity, appropriateness, health care setting, level of care, or effectiveness or is determined to be experimental or investigational and the requested benefit is therefore denied, reduced, or terminated or payment is not provided or made, in whole or in part, for the benefit;

(2) the denial, reduction, or termination of or

failure to provide or make payment, in whole or in part, for a benefit based on a determination by a health carrier or its designee utilization review organization that a preexisting condition was present before the effective date of coverage; or

(3) a rescission of coverage determination, which

does not include a cancellation or discontinuance of coverage that is attributable to a failure to timely pay required premiums or contributions towards the cost of coverage.

"Authorized representative" means:
(1) a person to whom a covered person has given

express written consent to represent the covered person for purposes of this Law;

(2) a person authorized by law to provide substituted

consent for a covered person;

(3) a family member of the covered person or the

covered person's treating health care professional when the covered person is unable to provide consent;

(4) a health care provider when the covered person's

health benefit plan requires that a request for a benefit under the plan be initiated by the health care provider; or

(5) in the case of an urgent care request, a health

care provider with knowledge of the covered person's medical condition.

"Best evidence" means evidence based on:
(1) randomized clinical trials;
(2) if randomized clinical trials are not available,

then cohort studies or case-control studies;

(3) if items (1) and (2) are not available, then

case-series; or

(4) if items (1), (2), and (3) are not available,

then expert opinion.

"Case-series" means an evaluation of a series of patients with a particular outcome, without the use of a control group.
"Clinical review criteria" means the written screening procedures, decision abstracts, clinical protocols, and practice guidelines used by a health carrier to determine the necessity and appropriateness of health care services.
"Cohort study" means a prospective evaluation of 2 groups of patients with only one group of patients receiving specific intervention.
"Concurrent review" means a review conducted during a patient's stay or course of treatment in a facility, the office of a health care professional, or other inpatient or outpatient health care setting.
"Covered benefits" or "benefits" means those health care services to which a covered person is entitled under the terms of a health benefit plan.
"Covered person" means a policyholder, subscriber, enrollee, or other individual participating in a health benefit plan.
"Director" means the Director of the Department of Insurance.
"Emergency medical condition" means a medical condition manifesting itself by acute symptoms of sufficient severity, including, but not limited to, severe pain, such that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in:
(1) placing the health of the individual or, with

respect to a pregnant woman, the health of the woman or her unborn child, in serious jeopardy;

(2) serious impairment to bodily functions; or
(3) serious dysfunction of any bodily organ or part.
"Emergency services" means health care items and services furnished or required to evaluate and treat an emergency medical condition.
"Evidence-based standard" means the conscientious, explicit, and judicious use of the current best evidence based on an overall systematic review of the research in making decisions about the care of individual patients.
"Expert opinion" means a belief or an interpretation by specialists with experience in a specific area about the scientific evidence pertaining to a particular service, intervention, or therapy.
"Facility" means an institution providing health care services or a health care setting.
"Final adverse determination" means an adverse determination involving a covered benefit that has been upheld by a health carrier, or its designee utilization review organization, at the completion of the health carrier's internal grievance process procedures as set forth by the Managed Care Reform and Patient Rights Act.
"Health benefit plan" means a policy, contract, certificate, plan, or agreement offered or issued by a health carrier to provide, deliver, arrange for, pay for, or reimburse any of the costs of health care services.
"Health care provider" or "provider" means a physician, hospital facility, or other health care practitioner licensed, accredited, or certified to perform specified health care services consistent with State law, responsible for recommending health care services on behalf of a covered person.
"Health care services" means services for the diagnosis, prevention, treatment, cure, or relief of a health condition, illness, injury, or disease.
"Health carrier" means an entity subject to the insurance laws and regulations of this State, or subject to the jurisdiction of the Director, that contracts or offers to contract to provide, deliver, arrange for, pay for, or reimburse any of the costs of health care services, including a sickness and accident insurance company, a health maintenance organization, or any other entity providing a plan of health insurance, health benefits, or health care services. "Health carrier" also means Limited Health Service Organizations (LHSO) and Voluntary Health Service Plans.
"Health information" means information or data, whether oral or recorded in any form or medium, and personal facts or information about events or relationships that relate to:
(1) the past, present, or future physical, mental, or

behavioral health or condition of an individual or a member of the individual's family;

(2) the provision of health care services to an

individual; or

(3) payment for the provision of health care services

to an individual.

"Independent review organization" means an entity that conducts independent external reviews of adverse determinations and final adverse determinations.
"Medical or scientific evidence" means evidence found in the following sources:
(1) peer-reviewed scientific studies published in or

accepted for publication by medical journals that meet nationally recognized requirements for scientific manuscripts and that submit most of their published articles for review by experts who are not part of the editorial staff;

(2) peer-reviewed medical literature, including

literature relating to therapies reviewed and approved by a qualified institutional review board, biomedical compendia, and other medical literature that meet the criteria of the National Institutes of Health's Library of Medicine for indexing in Index Medicus (Medline) and Elsevier Science Ltd. for indexing in Excerpta Medicus (EMBASE);

(3) medical journals recognized by the Secretary of

Health and Human Services under Section 1861(t)(2) of the federal Social Security Act;

(4) the following standard reference compendia:
(a) The American Hospital Formulary Service-Drug

Information;

(b) Drug Facts and Comparisons;
(c) The American Dental Association Accepted

Dental Therapeutics; and

(d) The United States Pharmacopoeia-Drug

Information;

(5) findings, studies, or research conducted by or

under the auspices of federal government agencies and nationally recognized federal research institutes, including:

(a) the federal Agency for Healthcare Research

and Quality;

(b) the National Institutes of Health;
(c) the National Cancer Institute;
(d) the National Academy of Sciences;
(e) the Centers for Medicare & Medicaid Services;
(f) the federal Food and Drug Administration; and
(g) any national board recognized by the National

Institutes of Health for the purpose of evaluating the medical value of health care services; or

(6) any other medical or scientific evidence that is

comparable to the sources listed in items (1) through (5).

"Person" means an individual, a corporation, a partnership, an association, a joint venture, a joint stock company, a trust, an unincorporated organization, any similar entity, or any combination of the foregoing.
"Prospective review" means a review conducted prior to an admission or the provision of a health care service or a course of treatment in accordance with a health carrier's requirement that the health care service or course of treatment, in whole or in part, be approved prior to its provision.
"Protected health information" means health information (i) that identifies an individual who is the subject of the information; or (ii) with respect to which there is a reasonable basis to believe that the information could be used to identify an individual.
"Randomized clinical trial" means a controlled prospective study of patients that have been randomized into an experimental group and a control group at the beginning of the study with only the experimental group of patients receiving a specific intervention, which includes study of the groups for variables and anticipated outcomes over time.
"Retrospective review" means any review of a request for a benefit that is not a concurrent or prospective review request. "Retrospective review" does not include the review of a claim that is limited to veracity of documentation or accuracy of coding.
"Utilization review" has the meaning provided by the Managed Care Reform and Patient Rights Act.
"Utilization review organization" means a utilization review program as defined in the Managed Care Reform and Patient Rights Act.
(Source: P.A. 97-574, eff. 8-26-11; 97-813, eff. 7-13-12; 98-756, eff. 7-16-14.)

(215 ILCS 180/15)
Sec. 15. Applicability and scope.
(a) Except as provided in subsection (b) of this Section, this Act shall apply to all health carriers.
(b) The provisions of this Act shall not apply to a policy or certificate that provides coverage only for a specified disease, specified accident or accident-only coverage, credit, dental, disability income, hospital indemnity, long-term care insurance as defined by Article XIXA of the Illinois Insurance Code, vision care, or any other limited supplemental benefit; a Medicare supplement policy of insurance as defined by the Director by regulation; coverage under a plan through Medicare, Medicaid, or the federal employees health benefits program; any coverage issued under Chapter 55 of Title 10, U.S. Code and any coverage issued as supplement to that coverage; any coverage issued as supplemental to liability insurance, workers' compensation, or similar insurance; automobile medical-payment insurance or any insurance under which benefits are payable with or without regard to fault, whether written on a group blanket or individual basis.
(Source: P.A. 96-857, eff. 7-1-10.)

(215 ILCS 180/20)
Sec. 20. Notice of right to external review.
(a) At the same time the health carrier sends written notice of a covered person's right to appeal a coverage decision upon an adverse determination or a final adverse determination, a health carrier shall notify a covered person, the covered person's authorized representative, if any, and a covered person's health care provider in writing of the covered person's right to request an external review as provided by this Act. The written notice required shall include the following, or substantially equivalent, language: "We have denied your request for the provision of or payment for a health care service or course of treatment. You have the right to have our decision reviewed by an independent review organization not associated with us by submitting a written request for an external review to the Department of Insurance, Office of Consumer Health Information, 320 West Washington Street, 4th Floor, Springfield, Illinois, 62767.". The written notice shall include a copy of the Department's Request for External Review form.
(a-5) The Department may prescribe the form and content of the notice required under this Section.
(b) In addition to the notice required in subsection (a), for a notice related to an adverse determination, the health carrier shall include a statement informing the covered person of all of the following:
(1) If the covered person has a medical condition

where the timeframe for completion of (A) an expedited internal review of an appeal involving an adverse determination, (B) a final adverse determination, or (C) a standard external review as established in this Act, would seriously jeopardize the life or health of the covered person or would jeopardize the covered person's ability to regain maximum function, then the covered person or the covered person's authorized representative may file a request for an expedited external review.

(2) The covered person or the covered person's

authorized representative may file an appeal under the health carrier's internal appeal process, but if the health carrier has not issued a written decision to the covered person or the covered person's authorized representative 30 days following the date the covered person or the covered person's authorized representative files an appeal of an adverse determination that involves a concurrent or prospective review request or 60 days following the date the covered person or the covered person's authorized representative files an appeal of an adverse determination that involves a retrospective review request with the health carrier and the covered person or the covered person's authorized representative has not requested or agreed to a delay, then the covered person or the covered person's authorized representative may file a request for external review and shall be considered to have exhausted the health carrier's internal appeal process for purposes of this Act.

(3) If the covered person or the covered person's

authorized representative filed a request for an expedited internal review of an adverse determination and has not received a decision on such request from the health carrier within 48 hours, except to the extent the covered person or the covered person's authorized representative requested or agreed to a delay, then the covered person or the covered person's authorized representative may file a request for external review and shall be considered to have exhausted the health carrier's internal appeal process for the purposes of this Act.

(4) If an adverse determination concerns a denial of

coverage based on a determination that the recommended or requested health care service or treatment is experimental or investigational and the covered person's health care provider certifies in writing that the recommended or requested health care service or treatment that is the subject of the request would be significantly less effective if not promptly initiated, then the covered person or the covered person's authorized representative may request an expedited external review at the same time the covered person or the covered person's authorized representative files a request for an expedited internal appeal involving an adverse determination. The independent review organization assigned to conduct the expedited external review shall determine whether the covered person is required to complete the expedited review of the appeal prior to conducting the expedited external review.

(c) In addition to the notice required in subsection (a), for a notice related to a final adverse determination, the health carrier shall include a statement informing the covered person of all of the following:
(1) if the covered person has a medical condition

where the timeframe for completion of a standard external review would seriously jeopardize the life or health of the covered person or would jeopardize the covered person's ability to regain maximum function, then the covered person or the covered person's authorized representative may file a request for an expedited external review; or

(2) if a final adverse determination concerns an

admission, availability of care, continued stay, or health care service for which the covered person received emergency services, but has not been discharged from a facility, then the covered person, or the covered person's authorized representative, may request an expedited external review; or

(3) if a final adverse determination concerns a

denial of coverage based on a determination that the recommended or requested health care service or treatment is experimental or investigational, and the covered person's health care provider certifies in writing that the recommended or requested health care service or treatment that is the subject of the request would be significantly less effective if not promptly initiated, then the covered person or the covered person's authorized representative may request an expedited external review.

(d) In addition to the information to be provided pursuant to subsections (a), (b), and (c) of this Section, the health carrier shall include a copy of the description of both the required standard and expedited external review procedures. The description shall highlight the external review procedures that give the covered person or the covered person's authorized representative the opportunity to submit additional information, including any forms used to process an external review.
(e) As part of any forms provided under subsection (d) of this Section, the health carrier shall include an authorization form, or other document approved by the Director, by which the covered person, for purposes of conducting an external review under this Act, authorizes the health carrier and the covered person's treating health care provider to disclose protected health information, including medical records, concerning the covered person that is pertinent to the external review, as provided in the Illinois Insurance Code.
(Source: P.A. 99-480, eff. 9-9-15.)

(215 ILCS 180/25)
Sec. 25. Request for external review. A covered person or the covered person's authorized representative may make a request for a standard external or expedited external review of an adverse determination or final adverse determination. Except as set forth in Sections 40 and 42 of this Act, all requests for external review shall be made in writing to the Director. Health carriers must provide covered persons with forms to request external reviews.
(Source: P.A. 96-857, eff. 7-1-10; 97-574, eff. 8-26-11.)

(215 ILCS 180/30)
Sec. 30. Exhaustion of internal appeal process.
(a) Except as provided in subsection (b) of this Section, a request for an external review shall not be made until the covered person has exhausted the health carrier's internal appeal process.
(b) A covered person shall be considered to have exhausted the health carrier's internal appeal process for purposes of this Section if:
(1) the covered person or the covered person's

authorized representative has filed an appeal under the health carrier's internal appeal process and has not received a written decision on the appeal 30 days following the date the covered person or the covered person's authorized representative files an appeal of an adverse determination that involves a concurrent or prospective review request or 60 days following the date the covered person or the covered person's authorized representative files an appeal of an adverse determination that involves a retrospective review request, except to the extent the covered person or the covered person's authorized representative requested or agreed to a delay;

(2) the covered person or the covered person's

authorized representative filed a request for an expedited internal review of an adverse determination and has not received a decision on such request from the health carrier within 48 hours, except to the extent the covered person or the covered person's authorized representative requested or agreed to a delay;

(3) the health carrier agrees to waive the exhaustion

requirement;

(4) the covered person has a medical condition in

which the timeframe for completion of (A) an expedited internal review of an appeal involving an adverse determination, (B) a final adverse determination, or (C) a standard external review as established in this Act would seriously jeopardize the life or health of the covered person or would jeopardize the covered person's ability to regain maximum function;

(5) an adverse determination concerns a denial of

coverage based on a determination that the recommended or requested health care service or treatment is experimental or investigational and the covered person's health care provider certifies in writing that the recommended or requested health care service or treatment that is the subject of the request would be significantly less effective if not promptly initiated; in such cases, the covered person or the covered person's authorized representative may request an expedited external review at the same time the covered person or the covered person's authorized representative files a request for an expedited internal appeal involving an adverse determination; the independent review organization assigned to conduct the expedited external review shall determine whether the covered person is required to complete the expedited review of the appeal prior to conducting the expedited external review; or

(6) the health carrier has failed to comply with

applicable State and federal law governing internal claims and appeals procedures.

(Source: P.A. 96-857, eff. 7-1-10; 97-574, eff. 8-26-11.)

(215 ILCS 180/35)
Sec. 35. Standard external review.
(a) Within 4 months after the date of receipt of a notice of an adverse determination or final adverse determination, a covered person or the covered person's authorized representative may file a request for an external review with the Director. Within one business day after the date of receipt of a request for external review, the Director shall send a copy of the request to the health carrier.
(b) Within 5 business days following the date of receipt of the external review request, the health carrier shall complete a preliminary review of the request to determine whether:
(1) the individual is or was a covered person in the

health benefit plan at the time the health care service was requested or at the time the health care service was provided;

(2) the health care service that is the subject of

the adverse determination or the final adverse determination is a covered service under the covered person's health benefit plan, but the health carrier has determined that the health care service is not covered;

(3) the covered person has exhausted the health

carrier's internal appeal process unless the covered person is not required to exhaust the health carrier's internal appeal process pursuant to this Act;

(4) (blank); and
(5) the covered person has provided all the

information and forms required to process an external review, as specified in this Act.

(c) Within one business day after completion of the preliminary review, the health carrier shall notify the Director and covered person and, if applicable, the covered person's authorized representative in writing whether the request is complete and eligible for external review. If the request:
(1) is not complete, the health carrier shall inform

the Director and covered person and, if applicable, the covered person's authorized representative in writing and include in the notice what information or materials are required by this Act to make the request complete; or

(2) is not eligible for external review, the health

carrier shall inform the Director and covered person and, if applicable, the covered person's authorized representative in writing and include in the notice the reasons for its ineligibility.

The Department may specify the form for the health carrier's notice of initial determination under this subsection (c) and any supporting information to be included in the notice.
The notice of initial determination of ineligibility shall include a statement informing the covered person and, if applicable, the covered person's authorized representative that a health carrier's initial determination that the external review request is ineligible for review may be appealed to the Director by filing a complaint with the Director.
Notwithstanding a health carrier's initial determination that the request is ineligible for external review, the Director may determine that a request is eligible for external review and require that it be referred for external review. In making such determination, the Director's decision shall be in accordance with the terms of the covered person's health benefit plan, unless such terms are inconsistent with applicable law, and shall be subject to all applicable provisions of this Act.
(d) Whenever the Director receives notice that a request is eligible for external review following the preliminary review conducted pursuant to this Section, within one business day after the date of receipt of the notice, the Director shall:
(1) assign an independent review organization from

the list of approved independent review organizations compiled and maintained by the Director pursuant to this Act and notify the health carrier of the name of the assigned independent review organization; and

(2) notify in writing the covered person and, if

applicable, the covered person's authorized representative of the request's eligibility and acceptance for external review and the name of the independent review organization.

The Director shall include in the notice provided to the covered person and, if applicable, the covered person's authorized representative a statement that the covered person or the covered person's authorized representative may, within 5 business days following the date of receipt of the notice provided pursuant to item (2) of this subsection (d), submit in writing to the assigned independent review organization additional information that the independent review organization shall consider when conducting the external review. The independent review organization is not required to, but may, accept and consider additional information submitted after 5 business days.
(e) The assignment by the Director of an approved independent review organization to conduct an external review in accordance with this Section shall be done on a random basis among those independent review organizations approved by the Director pursuant to this Act.
(f) Within 5 business days after the date of receipt of the notice provided pursuant to item (1) of subsection (d) of this Section, the health carrier or its designee utilization review organization shall provide to the assigned independent review organization the documents and any information considered in making the adverse determination or final adverse determination; in such cases, the following provisions shall apply:
(1) Except as provided in item (2) of this subsection

(f), failure by the health carrier or its utilization review organization to provide the documents and information within the specified time frame shall not delay the conduct of the external review.

(2) If the health carrier or its utilization review

organization fails to provide the documents and information within the specified time frame, the assigned independent review organization may terminate the external review and make a decision to reverse the adverse determination or final adverse determination.

(3) Within one business day after making the decision

to terminate the external review and make a decision to reverse the adverse determination or final adverse determination under item (2) of this subsection (f), the independent review organization shall notify the Director, the health carrier, the covered person and, if applicable, the covered person's authorized representative, of its decision to reverse the adverse determination.

(g) Upon receipt of the information from the health carrier or its utilization review organization, the assigned independent review organization shall review all of the information and documents and any other information submitted in writing to the independent review organization by the covered person and the covered person's authorized representative.
(h) Upon receipt of any information submitted by the covered person or the covered person's authorized representative, the independent review organization shall forward the information to the health carrier within 1 business day.
(1) Upon receipt of the information, if any, the

health carrier may reconsider its adverse determination or final adverse determination that is the subject of the external review.

(2) Reconsideration by the health carrier of its

adverse determination or final adverse determination shall not delay or terminate the external review.

(3) The external review may only be terminated if the

health carrier decides, upon completion of its reconsideration, to reverse its adverse determination or final adverse determination and provide coverage or payment for the health care service that is the subject of the adverse determination or final adverse determination. In such cases, the following provisions shall apply:

(A) Within one business day after making the

decision to reverse its adverse determination or final adverse determination, the health carrier shall notify the Director, the covered person and, if applicable, the covered person's authorized representative, and the assigned independent review organization in writing of its decision.

(B) Upon notice from the health carrier that the

health carrier has made a decision to reverse its adverse determination or final adverse determination, the assigned independent review organization shall terminate the external review.

(i) In addition to the documents and information provided by the health carrier or its utilization review organization and the covered person and the covered person's authorized representative, if any, the independent review organization, to the extent the information or documents are available and the independent review organization considers them appropriate, shall consider the following in reaching a decision:
(1) the covered person's pertinent medical records;
(2) the covered person's health care provider's

recommendation;

(3) consulting reports from appropriate health care

providers and other documents submitted by the health carrier or its designee utilization review organization, the covered person, the covered person's authorized representative, or the covered person's treating provider;

(4) the terms of coverage under the covered person's

health benefit plan with the health carrier to ensure that the independent review organization's decision is not contrary to the terms of coverage under the covered person's health benefit plan with the health carrier, unless the terms are inconsistent with applicable law;

(5) the most appropriate practice guidelines, which

shall include applicable evidence-based standards and may include any other practice guidelines developed by the federal government, national or professional medical societies, boards, and associations;

(6) any applicable clinical review criteria developed

and used by the health carrier or its designee utilization review organization;

(7) the opinion of the independent review

organization's clinical reviewer or reviewers after considering items (1) through (6) of this subsection (i) to the extent the information or documents are available and the clinical reviewer or reviewers considers the information or documents appropriate;

(8) (blank); and
(9) in the case of medically necessary determinations

for substance use disorders, the patient placement criteria established by the American Society of Addiction Medicine.

(j) Within 5 days after the date of receipt of all necessary information, but in no event more than 45 days after the date of receipt of the request for an external review, the assigned independent review organization shall provide written notice of its decision to uphold or reverse the adverse determination or the final adverse determination to the Director, the health carrier, the covered person, and, if applicable, the covered person's authorized representative. In reaching a decision, the assigned independent review organization is not bound by any claim determinations reached prior to the submission of information to the independent review organization. In such cases, the following provisions shall apply:
(1) The independent review organization shall include

in the notice:

(A) a general description of the reason for the

request for external review;

(B) the date the independent review organization

received the assignment from the Director to conduct the external review;

(C) the time period during which the external

review was conducted;

(D) references to the evidence or documentation,

including the evidence-based standards, considered in reaching its decision;

(E) the date of its decision;
(F) the principal reason or reasons for its

decision, including what applicable, if any, evidence-based standards that were a basis for its decision; and

(G) the rationale for its decision.
(2) (Blank).
(3) (Blank).
(4) Upon receipt of a notice of a decision reversing

the adverse determination or final adverse determination, the health carrier immediately shall approve the coverage that was the subject of the adverse determination or final adverse determination.

(Source: P.A. 99-480, eff. 9-9-15.)

(215 ILCS 180/40)
Sec. 40. Expedited external review.
(a) A covered person or a covered person's authorized representative may file a request for an expedited external review with the Director either orally or in writing:
(1) immediately after the date of receipt of a notice

prior to a final adverse determination as provided by subsection (b) of Section 20 of this Act;

(2) immediately after the date of receipt of a notice

upon final adverse determination as provided by subsection (c) of Section 20 of this Act; or

(3) if a health carrier fails to provide a decision

on request for an expedited internal appeal within 48 hours as provided by item (2) of Section 30 of this Act.

(b) Upon receipt of a request for an expedited external review, the Director shall immediately send a copy of the request to the health carrier. Immediately upon receipt of the request for an expedited external review, the health carrier shall determine whether the request meets the reviewability requirements set forth in subsection (b) of Section 35. In such cases, the following provisions shall apply:
(1) The health carrier shall immediately notify the

Director, the covered person, and, if applicable, the covered person's authorized representative of its eligibility determination.

(2) The notice of initial determination shall

include a statement informing the covered person and, if applicable, the covered person's authorized representative that a health carrier's initial determination that an external review request is ineligible for review may be appealed to the Director.

(3) The Director may determine that a request is

eligible for expedited external review notwithstanding a health carrier's initial determination that the request is ineligible and require that it be referred for external review.

(4) In making a determination under item (3) of this

subsection (b), the Director's decision shall be made in accordance with the terms of the covered person's health benefit plan, unless such terms are inconsistent with applicable law, and shall be subject to all applicable provisions of this Act.

(5) The Director may specify the form for the health

carrier's notice of initial determination under this subsection (b) and any supporting information to be included in the notice.

(c) Upon receipt of the notice that the request meets the reviewability requirements, the Director shall immediately assign an independent review organization from the list of approved independent review organizations compiled and maintained by the Director to conduct the expedited review. In such cases, the following provisions shall apply:
(1) The assignment of an approved independent review

organization to conduct an external review in accordance with this Section shall be made from those approved independent review organizations qualified to conduct external review as required by Sections 50 and 55 of this Act.

(2) The Director shall immediately notify the health

carrier of the name of the assigned independent review organization. Immediately upon receipt from the Director of the name of the independent review organization assigned to conduct the external review, but in no case more than 24 hours after receiving such notice, the health carrier or its designee utilization review organization shall provide or transmit all necessary documents and information considered in making the adverse determination or final adverse determination to the assigned independent review organization electronically or by telephone or facsimile or any other available expeditious method.

(3) If the health carrier or its utilization review

organization fails to provide the documents and information within the specified timeframe, the assigned independent review organization may terminate the external review and make a decision to reverse the adverse determination or final adverse determination.

(4) Within one business day after making the decision

to terminate the external review and make a decision to reverse the adverse determination or final adverse determination under item (3) of this subsection (c), the independent review organization shall notify the Director, the health carrier, the covered person, and, if applicable, the covered person's authorized representative of its decision to reverse the adverse determination or final adverse determination.

(d) In addition to the documents and information provided by the health carrier or its utilization review organization and any documents and information provided by the covered person and the covered person's authorized representative, the independent review organization, to the extent the information or documents are available and the independent review organization considers them appropriate, shall consider information as required by subsection (i) of Section 35 of this Act in reaching a decision.
(e) As expeditiously as the covered person's medical condition or circumstances requires, but in no event more than 72 hours after the date of receipt of the request for an expedited external review, the assigned independent review organization shall:
(1) make a decision to uphold or reverse the final

adverse determination; and

(2) notify the Director, the health carrier, the

covered person, the covered person's health care provider, and, if applicable, the covered person's authorized representative, of the decision.

(f) In reaching a decision, the assigned independent review organization is not bound by any decisions or conclusions reached during the health carrier's utilization review process or the health carrier's internal appeal process.
(g) Upon receipt of notice of a decision reversing the adverse determination or final adverse determination, the health carrier shall immediately approve the coverage that was the subject of the adverse determination or final adverse determination.
(h) If the notice provided pursuant to subsection (e) of this Section was not in writing, then within 48 hours after the date of providing that notice, the assigned independent review organization shall provide written confirmation of the decision to the Director, the health carrier, the covered person, and, if applicable, the covered person's authorized representative including the information set forth in subsection (j) of Section 35 of this Act as applicable.
(i) An expedited external review may not be provided for retrospective adverse or final adverse determinations.
(j) The assignment by the Director of an approved independent review organization to conduct an external review in accordance with this Section shall be done on a random basis among those independent review organizations approved by the Director pursuant to this Act.
(Source: P.A. 96-857, eff. 7-1-10; 97-333, eff. 8-12-11; 97-574, eff. 8-26-11.)

(215 ILCS 180/42)
Sec. 42. External review of experimental or investigational treatment adverse determinations.
(a) Within 4 months after the date of receipt of a notice of an adverse determination or final adverse determination that involves a denial of coverage based on a determination that the health care service or treatment recommended or requested is experimental or investigational, a covered person or the covered person's authorized representative may file a request for an external review with the Director.
(b) The following provisions apply to cases concerning expedited external reviews:
(1) A covered person or the covered person's

authorized representative may make an oral request for an expedited external review of the adverse determination or final adverse determination pursuant to subsection (a) of this Section if the covered person's treating physician certifies, in writing, that the recommended or requested health care service or treatment that is the subject of the request would be significantly less effective if not promptly initiated.

(2) Upon receipt of a request for an expedited

external review, the Director shall immediately notify the health carrier.

(3) The following provisions apply concerning notice:
(A) Upon notice of the request for an expedited

external review, the health carrier shall immediately determine whether the request meets the reviewability requirements of subsection (d) of this Section. The health carrier shall immediately notify the Director and the covered person and, if applicable, the covered person's authorized representative of its eligibility determination.

(B) The Director may specify the form for the

health carrier's notice of initial determination under subdivision (A) of this item (3) and any supporting information to be included in the notice.

(C) The notice of initial determination under

subdivision (A) of this item (3) shall include a statement informing the covered person and, if applicable, the covered person's authorized representative that a health carrier's initial determination that the external review request is ineligible for review may be appealed to the Director.

(4) The following provisions apply concerning the

Director's determination:

(A) The Director may determine that a request is

eligible for external review under subsection (d) of this Section notwithstanding a health carrier's initial determination that the request is ineligible and require that it be referred for external review.

(B) In making a determination under subdivision

(A) of this item (4), the Director's decision shall be made in accordance with the terms of the covered person's health benefit plan, unless such terms are inconsistent with applicable law, and shall be subject to all applicable provisions of this Act.

(5) Upon receipt of the notice that the expedited

external review request meets the reviewability requirements of subsection (d) of this Section, the Director shall immediately assign an independent review organization to review the expedited request from the list of approved independent review organizations compiled and maintained by the Director and notify the health carrier of the name of the assigned independent review organization.

(6) At the time the health carrier receives the

notice of the assigned independent review organization, the health carrier or its designee utilization review organization shall provide or transmit all necessary documents and information considered in making the adverse determination or final adverse determination to the assigned independent review organization electronically or by telephone or facsimile or any other available expeditious method.

(c) Except for a request for an expedited external review made pursuant to subsection (b) of this Section, within one business day after the date of receipt of a request for external review, the Director shall send a copy of the request to the health carrier.
(d) Within 5 business days following the date of receipt of the external review request, the health carrier shall complete a preliminary review of the request to determine whether:
(1) the individual is or was a covered person in the

health benefit plan at the time the health care service was recommended or requested or, in the case of a retrospective review, at the time the health care service was provided;

(2) the recommended or requested health care service

or treatment that is the subject of the adverse determination or final adverse determination is a covered benefit under the covered person's health benefit plan except for the health carrier's determination that the service or treatment is experimental or investigational for a particular medical condition and is not explicitly listed as an excluded benefit under the covered person's health benefit plan with the health carrier;

(3) the covered person's health care provider has

certified that one of the following situations is applicable:

(A) standard health care services or treatments

have not been effective in improving the condition of the covered person;

(B) standard health care services or treatments

are not medically appropriate for the covered person; or

(C) there is no available standard health care

service or treatment covered by the health carrier that is more beneficial than the recommended or requested health care service or treatment;

(4) the covered person's health care provider:
(A) has recommended a health care service or

treatment that the physician certifies, in writing, is likely to be more beneficial to the covered person, in the physician's opinion, than any available standard health care services or treatments; or

(B) who is a licensed, board certified or board

eligible physician qualified to practice in the area of medicine appropriate to treat the covered person's condition, has certified in writing that scientifically valid studies using accepted protocols demonstrate that the health care service or treatment requested by the covered person that is the subject of the adverse determination or final adverse determination is likely to be more beneficial to the covered person than any available standard health care services or treatments;

(5) the covered person has exhausted the health

carrier's internal appeal process, unless the covered person is not required to exhaust the health carrier's internal appeal process pursuant to Section 30 of this Act; and

(6) the covered person has provided all the

information and forms required to process an external review, as specified in this Act.

(e) The following provisions apply concerning requests:
(1) Within one business day after completion of the

preliminary review, the health carrier shall notify the Director and covered person and, if applicable, the covered person's authorized representative in writing whether the request is complete and eligible for external review.

(2) If the request:
(A) is not complete, then the health carrier

shall inform the Director and the covered person and, if applicable, the covered person's authorized representative in writing and include in the notice what information or materials are required by this Act to make the request complete; or

(B) is not eligible for external review, then the

health carrier shall inform the Director and the covered person and, if applicable, the covered person's authorized representative in writing and include in the notice the reasons for its ineligibility.

(3) The Department may specify the form for the

health carrier's notice of initial determination under this subsection (e) and any supporting information to be included in the notice.

(4) The notice of initial determination of

ineligibility shall include a statement informing the covered person and, if applicable, the covered person's authorized representative that a health carrier's initial determination that the external review request is ineligible for review may be appealed to the Director by filing a complaint with the Director.

(5) Notwithstanding a health carrier's initial

determination that the request is ineligible for external review, the Director may determine that a request is eligible for external review and require that it be referred for external review. In making such determination, the Director's decision shall be in accordance with the terms of the covered person's health benefit plan, unless such terms are inconsistent with applicable law, and shall be subject to all applicable provisions of this Act.

(f) Whenever a request for external review is determined eligible for external review, the health carrier shall notify the Director and the covered person and, if applicable, the covered person's authorized representative.
(g) Whenever the Director receives notice that a request is eligible for external review following the preliminary review conducted pursuant to this Section, within one business day after the date of receipt of the notice, the Director shall:
(1) assign an independent review organization from

the list of approved independent review organizations compiled and maintained by the Director pursuant to this Act and notify the health carrier of the name of the assigned independent review organization; and

(2) notify in writing the covered person and, if

applicable, the covered person's authorized representative of the request's eligibility and acceptance for external review and the name of the independent review organization.

The Director shall include in the notice provided to the covered person and, if applicable, the covered person's authorized representative a statement that the covered person or the covered person's authorized representative may, within 5 business days following the date of receipt of the notice provided pursuant to item (2) of this subsection (g), submit in writing to the assigned independent review organization additional information that the independent review organization shall consider when conducting the external review. The independent review organization is not required to, but may, accept and consider additional information submitted after 5 business days.
(h) The following provisions apply concerning assignments and clinical reviews:
(1) Within one business day after the receipt of the

notice of assignment to conduct the external review pursuant to subsection (g) of this Section, the assigned independent review organization shall select one or more clinical reviewers, as it determines is appropriate, pursuant to item (2) of this subsection (h) to conduct the external review.

(2) The provisions of this item (2) apply concerning

the selection of reviewers:

(A) In selecting clinical reviewers pursuant to

item (1) of this subsection (h), the assigned independent review organization shall select physicians or other health care professionals who meet the minimum qualifications described in Section 55 of this Act and, through clinical experience in the past 3 years, are experts in the treatment of the covered person's condition and knowledgeable about the recommended or requested health care service or treatment.

(B) Neither the covered person, the covered

person's authorized representative, if applicable, nor the health carrier shall choose or control the choice of the physicians or other health care professionals to be selected to conduct the external review.

(3) In accordance with subsection (l) of this

Section, each clinical reviewer shall provide a written opinion to the assigned independent review organization on whether the recommended or requested health care service or treatment should be covered.

(4) In reaching an opinion, clinical reviewers are

not bound by any decisions or conclusions reached during the health carrier's utilization review process or the health carrier's internal appeal process.

(i) Within 5 business days after the date of receipt of the notice provided pursuant to subsection (g) of this Section, the health carrier or its designee utilization review organization shall provide to the assigned independent review organization the documents and any information considered in making the adverse determination or final adverse determination; in such cases, the following provisions shall apply:
(1) Except as provided in item (2) of this subsection

(i), failure by the health carrier or its utilization review organization to provide the documents and information within the specified time frame shall not delay the conduct of the external review.

(2) If the health carrier or its utilization review

organization fails to provide the documents and information within the specified time frame, the assigned independent review organization may terminate the external review and make a decision to reverse the adverse determination or final adverse determination.

(3) Immediately upon making the decision to terminate

the external review and make a decision to reverse the adverse determination or final adverse determination under item (2) of this subsection (i), the independent review organization shall notify the Director, the health carrier, the covered person, and, if applicable, the covered person's authorized representative of its decision to reverse the adverse determination.

(j) Upon receipt of the information from the health carrier or its utilization review organization, each clinical reviewer selected pursuant to subsection (h) of this Section shall review all of the information and documents and any other information submitted in writing to the independent review organization by the covered person and the covered person's authorized representative.
(k) Upon receipt of any information submitted by the covered person or the covered person's authorized representative, the independent review organization shall forward the information to the health carrier within one business day. In such cases, the following provisions shall apply:
(1) Upon receipt of the information, if any, the

health carrier may reconsider its adverse determination or final adverse determination that is the subject of the external review.

(2) Reconsideration by the health carrier of its

adverse determination or final adverse determination shall not delay or terminate the external review.

(3) The external review may be terminated only if the

health carrier decides, upon completion of its reconsideration, to reverse its adverse determination or final adverse determination and provide coverage or payment for the health care service that is the subject of the adverse determination or final adverse determination. In such cases, the following provisions shall apply:

(A) Immediately upon making its decision to

reverse its adverse determination or final adverse determination, the health carrier shall notify the Director, the covered person and, if applicable, the covered person's authorized representative, and the assigned independent review organization in writing of its decision.

(B) Upon notice from the health carrier that the

health carrier has made a decision to reverse its adverse determination or final adverse determination, the assigned independent review organization shall terminate the external review.

(l) The following provisions apply concerning clinical review opinions:
(1) Except as provided in item (3) of this subsection

(l), within 20 days after being selected in accordance with subsection (h) of this Section to conduct the external review, each clinical reviewer shall provide an opinion to the assigned independent review organization on whether the recommended or requested health care service or treatment should be covered.

(2) Except for an opinion provided pursuant to item

(3) of this subsection (l), each clinical reviewer's opinion shall be in writing and include the following information:

(A) a description of the covered person's medical

condition;

(B) a description of the indicators relevant to

determining whether there is sufficient evidence to demonstrate that the recommended or requested health care service or treatment is more likely than not to be beneficial to the covered person than any available standard health care services or treatments and the adverse risks of the recommended or requested health care service or treatment would not be substantially increased over those of available standard health care services or treatments;

(C) a description and analysis of any medical or

scientific evidence considered in reaching the opinion;

(D) a description and analysis of any

evidence-based standard; and

(E) information on whether the reviewer's

rationale for the opinion is based on clause (A) or (B) of item (5) of subsection (m) of this Section.

(3) The provisions of this item (3) apply concerning

the timing of opinions:

(A) For an expedited external review, each

clinical reviewer shall provide an opinion orally or in writing to the assigned independent review organization as expeditiously as the covered person's medical condition or circumstances requires, but in no event more than 5 calendar days after being selected in accordance with subsection (h) of this Section.

(B) If the opinion provided pursuant to

subdivision (A) of this item (3) was not in writing, then within 48 hours following the date the opinion was provided, the clinical reviewer shall provide written confirmation of the opinion to the assigned independent review organization and include the information required under item (2) of this subsection (l).

(m) In addition to the documents and information provided by the health carrier or its utilization review organization and the covered person and the covered person's authorized representative, if any, each clinical reviewer selected pursuant to subsection (h) of this Section, to the extent the information or documents are available and the clinical reviewer considers appropriate, shall consider the following in reaching a decision:
(1) the covered person's pertinent medical records;
(2) the covered person's health care provider's

recommendation;

(3) consulting reports from appropriate health care

providers and other documents submitted by the health carrier or its designee utilization review organization, the covered person, the covered person's authorized representative, or the covered person's treating physician or health care professional;

(4) the terms of coverage under the covered person's

health benefit plan with the health carrier to ensure that, but for the health carrier's determination that the recommended or requested health care service or treatment that is the subject of the opinion is experimental or investigational, the reviewer's opinion is not contrary to the terms of coverage under the covered person's health benefit plan with the health carrier; and

(5) whether (A) the recommended or requested health

care service or treatment has been approved by the federal Food and Drug Administration, if applicable, for the condition or (B) medical or scientific evidence or evidence-based standards demonstrate that the expected benefits of the recommended or requested health care service or treatment is more likely than not to be beneficial to the covered person than any available standard health care service or treatment and the adverse risks of the recommended or requested health care service or treatment would not be substantially increased over those of available standard health care services or treatments.

(n) The following provisions apply concerning decisions, notices, and recommendations:
(1) The provisions of this item (1) apply concerning

decisions and notices:

(A) Except as provided in subdivision (B) of this

item (1), within 20 days after the date it receives the opinion of each clinical reviewer, the assigned independent review organization, in accordance with item (2) of this subsection (n), shall make a decision and provide written notice of the decision to the Director, the health carrier, the covered person, and the covered person's authorized representative, if applicable.

(B) For an expedited external review, within 48

hours after the date it receives the opinion of each clinical reviewer, the assigned independent review organization, in accordance with item (2) of this subsection (n), shall make a decision and provide notice of the decision orally or in writing to the Director, the health carrier, the covered person, and the covered person's authorized representative, if applicable. If such notice is not in writing, within 48 hours after the date of providing that notice, the assigned independent review organization shall provide written confirmation of the decision to the Director, the health carrier, the covered person, and the covered person's authorized representative, if applicable.

(2) The provisions of this item (2) apply concerning

recommendations:

(A) If a majority of the clinical reviewers

recommend that the recommended or requested health care service or treatment should be covered, then the independent review organization shall make a decision to reverse the health carrier's adverse determination or final adverse determination.

(B) If a majority of the clinical reviewers

recommend that the recommended or requested health care service or treatment should not be covered, the independent review organization shall make a decision to uphold the health carrier's adverse determination or final adverse determination.

(C) The provisions of this subdivision (C) apply

to cases in which the clinical reviewers are evenly split:

(i) If the clinical reviewers are evenly

split as to whether the recommended or requested health care service or treatment should be covered, then the independent review organization shall obtain the opinion of an additional clinical reviewer in order for the independent review organization to make a decision based on the opinions of a majority of the clinical reviewers pursuant to subdivision (A) or (B) of this item (2).

(ii) The additional clinical reviewer

selected under clause (i) of this subdivision (C) shall use the same information to reach an opinion as the clinical reviewers who have already submitted their opinions.

(iii) The selection of the additional

clinical reviewer under this subdivision (C) shall not extend the time within which the assigned independent review organization is required to make a decision based on the opinions of the clinical reviewers.

(o) The independent review organization shall include in the notice provided pursuant to subsection (n) of this Section:
(1) a general description of the reason for the

request for external review;

(2) the written opinion of each clinical reviewer,

including the recommendation of each clinical reviewer as to whether the recommended or requested health care service or treatment should be covered and the rationale for the reviewer's recommendation;

(3) the date the independent review organization

received the assignment from the Director to conduct the external review;

(4) the time period during which the external review

was conducted;

(5) the date of its decision;
(6) the principal reason or reasons for its decision;

and

(7) the rationale for its decision.
(p) Upon receipt of a notice of a decision reversing the adverse determination or final adverse determination, the health carrier shall immediately approve the coverage that was the subject of the adverse determination or final adverse determination.
(q) The assignment by the Director of an approved independent review organization to conduct an external review in accordance with this Section shall be done on a random basis among those independent review organizations approved by the Director pursuant to this Act.
(Source: P.A. 97-574, eff. 8-26-11.)

(215 ILCS 180/45)
Sec. 45. Binding nature of external review decision. An external review decision is binding on the health carrier. An external review decision is binding on the covered person except to the extent the covered person has other remedies available under applicable federal or State law. A covered person or the covered person's authorized representative may not file a subsequent request for external review involving the same adverse determination or final adverse determination for which the covered person has already received an external review decision pursuant to this Act.
(Source: P.A. 96-857, eff. 7-1-10.)

(215 ILCS 180/50)
Sec. 50. Approval of independent review organizations.
(a) The Director shall approve independent review organizations eligible to be assigned to conduct external reviews under this Act.
(b) In order to be eligible for approval by the Director under this Section to conduct external reviews under this Act an independent review organization:
(1) except as otherwise provided in this Section,

shall be accredited by a nationally recognized private accrediting entity that the Director has determined has independent review organization accreditation standards that are equivalent to or exceed the minimum qualifications for independent review; and

(2) shall submit an application for approval in

accordance with subsection (d) of this Section.

(c) The Director shall develop an application form for initially approving and for reapproving independent review organizations to conduct external reviews.
(d) Any independent review organization wishing to be approved to conduct external reviews under this Act shall submit the application form and include with the form all documentation and information necessary for the Director to determine if the independent review organization satisfies the minimum qualifications established under this Act. The Director may:
(1) approve independent review organizations that are

not accredited by a nationally recognized private accrediting entity if there are no acceptable nationally recognized private accrediting entities providing independent review organization accreditation; and

(2) by rule establish an application fee that

independent review organizations shall submit to the Director with an application for approval and renewing.

(e) An approval is effective for 2 years, unless the Director determines before its expiration that the independent review organization is not satisfying the minimum qualifications established under this Act.
(f) Whenever the Director determines that an independent review organization has lost its accreditation or no longer satisfies the minimum requirements established under this Act, the Director shall terminate the approval of the independent review organization and remove the independent review organization from the list of independent review organizations approved to conduct external reviews under this Act that is maintained by the Director.
(g) The Director shall maintain and periodically update a list of approved independent review organizations.
(h) The Director may promulgate regulations to carry out the provisions of this Section.
(Source: P.A. 96-857, eff. 7-1-10.)

(215 ILCS 180/55)
Sec. 55. Minimum qualifications for independent review organizations.
(a) To be approved to conduct external reviews, an independent review organization shall have and maintain written policies and procedures that govern all aspects of both the standard external review process and the expedited external review process set forth in this Act that include, at a minimum:
(1) a quality assurance mechanism that ensures that:
(A) external reviews are conducted within the

specified timeframes and required notices are provided in a timely manner;

(B) selection of qualified and impartial clinical

reviewers to conduct external reviews on behalf of the independent review organization and suitable matching of reviewers to specific cases and that the independent review organization employs or contracts with an adequate number of clinical reviewers to meet this objective;

(C) for adverse determinations involving

experimental or investigational treatments, in assigning clinical reviewers, the independent review organization selects physicians or other health care professionals who, through clinical experience in the past 3 years, are experts in the treatment of the covered person's condition and knowledgeable about the recommended or requested health care service or treatment;

(D) the health carrier, the covered person, and

the covered person's authorized representative shall not choose or control the choice of the physicians or other health care professionals to be selected to conduct the external review;

(E) confidentiality of medical and treatment

records and clinical review criteria; and

(F) any person employed by or under contract with

the independent review organization adheres to the requirements of this Act;

(2) a toll-free telephone service operating on a

24-hour-day, 7-day-a-week basis that accepts, receives, and records information related to external reviews and provides appropriate instructions; and

(3) an agreement to maintain and provide to the

Director the information set out in Section 70 of this Act.

(b) All clinical reviewers assigned by an independent review organization to conduct external reviews shall be physicians or other appropriate health care providers who meet the following minimum qualifications:
(1) be an expert in the treatment of the covered

person's medical condition that is the subject of the external review;

(2) be knowledgeable about the recommended health

care service or treatment through recent or current actual clinical experience treating patients with the same or similar medical condition of the covered person;

(3) hold a non-restricted license in a state of the

United States and, for physicians, a current certification by a recognized American medical specialty board in the area or areas appropriate to the subject of the external review; and

(4) have no history of disciplinary actions or

sanctions, including loss of staff privileges or participation restrictions, that have been taken or are pending by any hospital, governmental agency or unit, or regulatory body that raise a substantial question as to the clinical reviewer's physical, mental, or professional competence or moral character.

(c) In addition to the requirements set forth in subsection (a), an independent review organization may not own or control, be a subsidiary of, or in any way be owned, or controlled by, or exercise control with a health benefit plan, a national, State, or local trade association of health benefit plans, or a national, State, or local trade association of health care providers.
(d) Conflicts of interest prohibited. In addition to the requirements set forth in subsections (a), (b), and (c) of this Section, to be approved pursuant to this Act to conduct an external review of a specified case, neither the independent review organization selected to conduct the external review nor any clinical reviewer assigned by the independent organization to conduct the external review may have a material professional, familial or financial conflict of interest with any of the following:
(1) the health carrier that is the subject of the

external review;

(2) the covered person whose treatment is the subject

of the external review or the covered person's authorized representative;

(3) any officer, director or management employee of

the health carrier that is the subject of the external review;

(4) the health care provider, the health care

provider's medical group or independent practice association recommending the health care service or treatment that is the subject of the external review;

(5) the facility at which the recommended health care

service or treatment would be provided; or

(6) the developer or manufacturer of the principal

drug, device, procedure, or other therapy being recommended for the covered person whose treatment is the subject of the external review.

(e) An independent review organization that is accredited by a nationally recognized private accrediting entity that has independent review accreditation standards that the Director has determined are equivalent to or exceed the minimum qualifications of this Section shall be presumed to be in compliance with this Section and shall be eligible for approval under this Act.
(f) An independent review organization shall be unbiased. An independent review organization shall establish and maintain written procedures to ensure that it is unbiased in addition to any other procedures required under this Section.
(g) Nothing in this Act precludes or shall be interpreted to preclude a health carrier from contracting with approved independent review organizations to conduct external reviews.
(Source: P.A. 96-857, eff. 7-1-10; 97-574, eff. 8-26-11.)

(215 ILCS 180/60)
Sec. 60. Hold harmless for independent review organizations. No independent review organization or clinical reviewer working on behalf of an independent review organization or an employee, agent or contractor of an independent review organization shall be liable for damages to any person for any opinions rendered or acts or omissions performed within the scope of the organization's or person's duties under the law during or upon completion of an external review conducted pursuant to this Act, unless the opinion was rendered or act or omission performed in bad faith or involved gross negligence.
(Source: P.A. 96-857, eff. 7-1-10.)

(215 ILCS 180/65)
Sec. 65. External review reporting requirements.
(a) Each health carrier shall maintain written records in the aggregate, by state, and for each type of health benefit plan offered by the health carrier on all requests for external review that the health carrier received notice from the Director for each calendar year and submit a report to the Director in the format specified by the Director by June 1 of each year.
(a-5) An independent review organization assigned pursuant to this Act to conduct an external review shall maintain written records in the aggregate by state and by health carrier on all requests for external review for which it conducted an external review during a calendar year and submit a report in the format specified by the Director by March 1 of each year.
(a-10) The report required by subsection (a-5) shall include in the aggregate by state, and for each health carrier:
(1) the total number of requests for external review;
(2) the number of requests for external review

resolved and, of those resolved, the number resolved upholding the adverse determination or final adverse determination and the number resolved reversing the adverse determination or final adverse determination;

(3) the average length of time for resolution;
(4) a summary of the types of coverages or cases for

which an external review was sought, as provided in the format required by the Director;

(5) the number of external reviews that were

terminated as the result of a reconsideration by the health carrier of its adverse determination or final adverse determination after the receipt of additional information from the covered person or the covered person's authorized representative; and

(6) any other information the Director may request or

require.

(a-15) The independent review organization shall retain the written records required pursuant to this Section for at least 3 years.
(b) The report required under subsection (a) of this Section shall include in the aggregate, by state, and by type of health benefit plan:
(1) the total number of requests for external review;
(2) the total number of requests for expedited

external review;

(3) the total number of requests for external review

denied;

(4) the number of requests for external review

resolved, including:

(A) the number of requests for external review

resolved upholding the adverse determination or final adverse determination;

(B) the number of requests for external review

resolved reversing the adverse determination or final adverse determination;

(C) the number of requests for expedited external

review resolved upholding the adverse determination or final adverse determination; and

(D) the number of requests for expedited external

review resolved reversing the adverse determination or final adverse determination;

(5) the average length of time for resolution for an

external review;

(6) the average length of time for resolution for an

expedited external review;

(7) a summary of the types of coverages or cases for

which an external review was sought, as specified below:

(A) denial of care or treatment (dissatisfaction

regarding prospective non-authorization of a request for care or treatment recommended by a provider excluding diagnostic procedures and referral requests; partial approvals and care terminations are also considered to be denials);

(B) denial of diagnostic procedure

(dissatisfaction regarding prospective non-authorization of a request for a diagnostic procedure recommended by a provider; partial approvals are also considered to be denials);

(C) denial of referral request (dissatisfaction

regarding non-authorization of a request for a referral to another provider recommended by a PCP);

(D) claims and utilization review

(dissatisfaction regarding the concurrent or retrospective evaluation of the coverage, medical necessity, efficiency or appropriateness of health care services or treatment plans; prospective "Denials of care or treatment", "Denials of diagnostic procedures" and "Denials of referral requests" should not be classified in this category, but the appropriate one above);

(8) the number of external reviews that were

terminated as the result of a reconsideration by the health carrier of its adverse determination or final adverse determination after the receipt of additional information from the covered person or the covered person's authorized representative; and

(9) any other information the Director may request or

require.

(Source: P.A. 99-537, eff. 1-1-17.)

(215 ILCS 180/70)
Sec. 70. Funding of external review. The health carrier shall be solely responsible for paying the cost of external reviews conducted by independent review organizations.
(Source: P.A. 96-857, eff. 7-1-10.)

(215 ILCS 180/75)
Sec. 75. Disclosure requirements.
(a) Each health carrier shall include a description of the external review procedures in, or attached to, the policy, certificate, membership booklet, and outline of coverage or other evidence of coverage it provides to covered persons.
(b) The description required under subsection (a) of this Section shall include a statement that informs the covered person of the right of the covered person to file a request for an external review of an adverse determination or final adverse determination with the Director. The statement shall explain that external review is available when the adverse determination or final adverse determination involves an issue of medical necessity, appropriateness, health care setting, level of care, or effectiveness. The statement shall include the toll-free telephone number and address of the Office of Consumer Health Insurance within the Department of Insurance.
(Source: P.A. 96-857, eff. 7-1-10; 97-574, eff. 8-26-11.)

(215 ILCS 180/80)
Sec. 80. Administration and enforcement.
(a) The Director of Insurance may adopt rules necessary to implement the Department's responsibilities under this Act.
(b) The Director is authorized to make use of any of the powers established under the Illinois Insurance Code to enforce the laws of this State. This includes but is not limited to, the Director's administrative authority to investigate, issue subpoenas, conduct depositions and hearings, issue orders, including, without limitation, orders pursuant to Article XII 1/2 and Section 401.1 of the Illinois Insurance Code, and impose penalties.
(Source: P.A. 97-574, eff. 8-26-11.)

(215 ILCS 180/90)
Sec. 90. (Amendatory provisions; text omitted).
(Source: P.A. 96-857, eff. 7-1-10; text omitted.)

(215 ILCS 180/95)
Sec. 95. (Amendatory provisions; text omitted).
(Source: P.A. 96-857, eff. 7-1-10; text omitted.)

(215 ILCS 180/96)
Sec. 96. No acceleration or delay. Where this Act makes changes in a statute that is represented in this Act by text that is not yet or no longer in effect (for example, a Section represented by multiple versions), the use of that text does not accelerate or delay the taking effect of (i) the changes made by this Act or (ii) provisions derived from any other Public Act.
(Source: P.A. 96-857, eff. 7-1-10.)

(215 ILCS 180/97)
Sec. 97. Severability. The provisions of this Act are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 96-857, eff. 7-1-10.)

(215 ILCS 180/99)
Sec. 99. Effective date. This Act takes effect January 1, 2010, except that the changes to Section 155.36 of the Illinois Insurance Code and Sections 40 and 45 of the Managed Care Reform and Patient Rights Act and the Health Carrier External Review Act take effect July 1, 2010.
(Source: P.A. 96-857, eff. 1-5-10.)



215 ILCS 185/ - Unclaimed Life Insurance Benefits Act.

(215 ILCS 185/1)
Sec. 1. Short title. This Act may be cited as the Unclaimed Life Insurance Benefits Act.
(Source: P.A. 99-893, eff. 1-1-17.)

(215 ILCS 185/5)
Sec. 5. Purpose. This Act shall require recognition of the Revised Uniform Unclaimed Property Act and require the complete and proper disclosure, transparency, and accountability relating to any method of payment for life insurance, annuity, or retained asset agreement death benefits.
(Source: P.A. 99-893, eff. 1-1-17; 100-22, eff. 1-1-18.)

(215 ILCS 185/10)
Sec. 10. Definitions. As used in this Act:
"Annuity contract" does not include an annuity contract used to fund an employment-based retirement plan or program where (1) the insurer does not perform the record keeping services or (2) the insurer is not committed by the terms of the annuity contract to pay death benefits to the beneficiaries of specific plan participants.
"Date of death" means the date on which an insured, annuity owner, or retained asset account holder died.
"Date of death notice" means the date the insurer first has notice of the date of death of an insured, annuity owner, or retained asset account holder. "Date of death notice" includes, but is not limited to, the date the insurer received information or gained knowledge of a Death Master File match or any other source or record maintained or located in insurer records of the death of an insured, annuity owner, or retained asset account holder.
"Death Master File" means the United States Social Security Administration's Death Master File or any other database or service that is at least as comprehensive as the United States Social Security Administration's Death Master File for determining that a person has reportedly died.
"Death Master File match" means a match of the social security number or the name and date of birth of an insured, annuity owner, or retained asset account holder resulting from a search of the Death Master File.
"Department" means the Department of Insurance.
"Lost policy finder" means a service made available by the Department on its website or otherwise developed by the Department to assist consumers with locating unclaimed life insurance benefits.
"Policy" means any policy or certificate of life insurance that provides a death benefit, including a policy that has lapsed or been terminated. "Policy" does not include any policy or certificate of credit life or accidental death insurance or health coverages, including, but not limited to, disability and long-term care arising from the reported death of a person insured under the coverage, or any policy issued to a group master policyholder for which the insurer does not provide record keeping services.
"Record keeping services" means services provided under circumstances in which the insurer has agreed with a group policy or annuity contract customer to be responsible for obtaining, maintaining, and administering its own or its agents' systems information about each individual insured under an insured's group insurance contract, or a line of coverage thereunder, including, but not limited to, the following: (1) social security number or name and date of birth, (2) beneficiary designation information, (3) coverage eligibility, (4) benefit amount, and (5) premium payment status.
"Retained asset account" means any mechanism whereby the settlement of proceeds payable under a policy or annuity contract is accomplished by the insurer or an entity acting on behalf of the insurer depositing the proceeds into an account with check or draft writing privileges, where those proceeds are retained by the insurer or its agent pursuant to a supplementary contract not involving annuity benefits other than death benefits.
(Source: P.A. 99-893, eff. 1-1-17; 100-543, eff. 1-1-18.)

(215 ILCS 185/15)
(Text of Section from P.A. 100-22)
Sec. 15. Insurer conduct.
(a) An insurer shall initially perform a comparison of its insureds', annuitants', and retained asset account holders' in-force policies, annuity contracts, and retained asset accounts by using the full Death Master File. The initial comparison shall be completed on or before December 31, 2017, unless extended by the Department pursuant to administrative rule. Thereafter, an insurer shall perform a comparison on at least a semi-annual basis using the Death Master File update files for comparisons to identify potential matches of its insureds, annuitants, and retained asset account holders. In the event that one of the insurer's lines of business conducts a search for matches of its insureds, annuitants, and retained asset account holders against the Death Master File at intervals more frequently than semi-annually, then all lines of the insurer's business shall conduct searches for matches against the Death Master File with the same frequency.
An insured, an annuitant, or a retained asset account holder is presumed dead if the date of his or her death is indicated by the comparison required in this subsection (a), unless the insurer has competent and substantial evidence that the person is living, including, but not limited to, a contact made by the insurer with the person or his or her legal representative.
For those potential matches identified as a result of a Death Master File match, the insurer shall within 120 days after the date of death notice, if the insurer has not been contacted by a beneficiary, determine whether benefits are due in accordance with the applicable policy or contract and, if benefits are due in accordance with the applicable policy or contract:
(1) use good faith efforts, which shall be documented

by the insurer, to locate the beneficiary or beneficiaries; the Department shall establish by administrative rule minimum standards for what constitutes good faith efforts to locate a beneficiary, which shall include: (A) searching insurer records; (B) the appropriate use of First Class United States mail, e-mail addresses, and telephone calls; and (C) reasonable efforts by insurers to obtain updated contact information for the beneficiary or beneficiaries; good faith efforts shall not include additional attempts to contact the beneficiary at an address already confirmed not to be current; and

(2) provide the appropriate claims forms or

instructions to the beneficiary or beneficiaries to make a claim, including the need to provide an official death certificate if applicable under the policy or annuity contract.

(b) Insurers shall implement procedures to account for the following when conducting searches of the Death Master File:
(1) common nicknames, initials used in lieu of a

first or middle name, use of a middle name, compound first and middle names, and interchanged first and middle names;

(2) compound last names, maiden or married names, and

hyphens, blank spaces, or apostrophes in last names;

(3) transposition of the "month" and "date" portions

of the date of birth; and

(4) incomplete social security numbers.
(c) To the extent permitted by law, an insurer may disclose the minimum necessary personal information about the insured, annuity owner, retained asset account holder, or beneficiary to a person whom the insurer reasonably believes may be able to assist the insurer with locating the beneficiary or a person otherwise entitled to payment of the claims proceeds.
(d) An insurer or its service provider shall not charge any beneficiary or other authorized representative for any fees or costs associated with a Death Master File search or verification of a Death Master File match conducted pursuant to this Act.
(e) The benefits from a policy, annuity contract, or a retained asset account, plus any applicable accrued interest, shall first be payable to the designated beneficiaries or owners and, in the event the beneficiaries or owners cannot be found, shall be reported and delivered to the State Treasurer pursuant to the Revised Uniform Unclaimed Property Act. Nothing in this subsection (e) is intended to alter the amounts reportable under the existing provisions of the Revised Uniform Unclaimed Property Act or to allow the imposition of additional statutory interest under Article XIV of the Illinois Insurance Code.
(f) Failure to meet any requirement of this Section with such frequency as to constitute a general business practice is a violation of Section 424 of the Illinois Insurance Code. Nothing in this Section shall be construed to create or imply a private cause of action for a violation of this Section.
(Source: P.A. 99-893, eff. 1-1-17; 100-22, eff. 1-1-18.)

(Text of Section from P.A. 100-543)
Sec. 15. Insurer conduct.
(a) An insurer shall initially perform a comparison of its insureds', annuitants', and retained asset account holders' in-force policies, annuity contracts, and retained asset accounts in force on or after January 1, 2017 by using the full Death Master File. The initial comparison shall be completed on or before December 31, 2017. An insurer required to perform a comparison of its insureds', annuitants', and retained asset account holders' in-force policies, annuity contracts, and retained asset accounts in force on or after January 1, 2012 shall perform a comparison of policies, annuity contracts, and retained asset accounts in force between January 1, 2012 and December 31, 2016 on or before December 31, 2018 by using the full Death Master File. An insurer required to perform a comparison of electronic searchable files concerning its insureds', annuitants', and retained asset account holders' in-force policies, annuity contracts, and retained asset accounts in force on or after January 1, 2000 shall perform a comparison of policies, annuity contracts, and retained asset accounts in force between January 1, 2000 and December 31, 2016 on or before December 31, 2018 by using the full Death Master File. Thereafter, an insurer shall perform a comparison on at least a semi-annual basis using the Death Master File update files for comparisons to identify potential matches of its insureds, annuitants, and retained asset account holders. In the event that one of the insurer's lines of business conducts a search for matches of its insureds, annuitants, and retained asset account holders against the Death Master File at intervals more frequently than semi-annually, then all lines of the insurer's business shall conduct searches for matches against the Death Master File with the same frequency. Within 6 months after acquisition of policies, annuity contracts, or retained asset accounts from another insurer, the acquiring insurer shall compare all newly acquired policies, annuity contracts, and retained asset accounts that were not searched by the previous insurer in compliance with this Act against the complete Death Master File to identify potential matches of its insureds, annuitants, and retained asset account holders. Upon any subsequent acquisition of policies, annuity contracts, or retained asset accounts from another insurer, when the previous insurer has already conducted a search of the newly acquired policies, annuity contracts, and retained asset accounts using the complete Death Master File, the acquiring insurer shall compare all newly acquired policies, annuity contracts, and retained asset accounts using all of the Death Master File updates since the time the previous insurer conducted the complete search to identify potential matches of its insureds, annuitants, and retained asset account holders.
An insured, an annuitant, or a retained asset account holder is presumed dead if the date of his or her death is indicated by the comparison required in this subsection (a), unless the insurer has competent and substantial evidence that the person is living, including, but not limited to, a contact made by the insurer with the person or his or her legal representative.
For those potential matches identified as a result of a Death Master File match, the insurer shall within 120 days after the date of death notice, if the insurer has not been contacted by a beneficiary, determine whether benefits are due in accordance with the applicable policy or contract and, if benefits are due in accordance with the applicable policy or contract:
(1) use good faith efforts, which shall be documented

by the insurer, to locate the beneficiary or beneficiaries; the Department shall establish by administrative rule minimum standards for what constitutes good faith efforts to locate a beneficiary, which shall include: (A) searching insurer records; (B) the appropriate use of First Class United States mail, e-mail addresses, and telephone calls; and (C) reasonable efforts by insurers to obtain updated contact information for the beneficiary or beneficiaries; good faith efforts shall not include additional attempts to contact the beneficiary at an address already confirmed not to be current; and

(2) provide the appropriate claims forms or

instructions to the beneficiary or beneficiaries to make a claim, including the need to provide an official death certificate if applicable under the policy or annuity contract.

(b) Insurers shall implement procedures to account for the following when conducting searches of the Death Master File:
(1) common nicknames, initials used in lieu of a

first or middle name, use of a middle name, compound first and middle names, and interchanged first and middle names;

(2) compound last names, maiden or married names, and

hyphens, blank spaces, or apostrophes in last names;

(3) transposition of the "month" and "date" portions

of the date of birth; and

(4) incomplete social security numbers.
(c) To the extent permitted by law, an insurer may disclose the minimum necessary personal information about the insured, annuity owner, retained asset account holder, or beneficiary to a person whom the insurer reasonably believes may be able to assist the insurer with locating the beneficiary or a person otherwise entitled to payment of the claims proceeds.
(d) An insurer or its service provider shall not charge any beneficiary or other authorized representative for any fees or costs associated with a Death Master File search or verification of a Death Master File match conducted pursuant to this Act.
(e) The benefits from a policy, annuity contract, or a retained asset account, plus any applicable accrued interest, shall first be payable to the designated beneficiaries or owners and, in the event the beneficiaries or owners cannot be found, shall be reported and delivered to the State Treasurer pursuant to the Uniform Disposition of Unclaimed Property Act. Nothing in this subsection (e) is intended to alter the amounts reportable under the existing provisions of the Uniform Disposition of Unclaimed Property Act or to allow the imposition of additional statutory interest under Article XIV of the Illinois Insurance Code.
(f) Failure to meet any requirement of this Section with such frequency as to constitute a general business practice is a violation of Section 424 of the Illinois Insurance Code. Nothing in this Section shall be construed to create or imply a private cause of action for a violation of this Section.
(Source: P.A. 99-893, eff. 1-1-17; 100-543, eff. 1-1-18.)

(215 ILCS 185/20)
Sec. 20. Revised Uniform Unclaimed Property Act. Nothing in this Act shall be construed to amend, modify, or supersede the Revised Uniform Unclaimed Property Act, including the authority of the State Treasurer to examine the records of any person if the State Treasurer has reason to believe that such person has failed to report property that should have been reported pursuant to the Revised Uniform Unclaimed Property Act.
(Source: P.A. 99-893, eff. 1-1-17; 100-22, eff. 1-1-18.)

(215 ILCS 185/25)
Sec. 25. Lost policy finder.
(a) The Department shall develop and implement a lost policy finder to assist requesters with locating unclaimed life insurance benefits. The lost policy finder shall be available online and via other means. The Department shall assist a requester with using the lost policy finder, including informing the requester of the information that an insurer may need to facilitate responding to the request.
(b) As soon as practicable, but no later than 30 days after receiving a request from a requester via the lost policy finder, the Department shall:
(1) forward the request to all insurers deemed

necessary by the Department in order to successfully respond to the request; and

(2) inform the requester that the Department received

the request and forwarded the request to all insurers deemed necessary by the Department in order to successfully respond to the request.

(c) Upon receiving a request forwarded by the Department through a lost policy finder, an insurer shall search for policies and any accounts subject to this Act that insure the life of or are owned by an individual named as the decedent in the request forwarded by the Department.
(d) Within 30 days after receiving the request referenced in subsection (b) of this Section, or within 45 days after receiving the request where the insurer contracts with another entity to maintain the insurer's records, the insurer shall:
(1) report to the Department through the lost policy

finder the findings of the search conducted pursuant to subsection (c) of this Section;

(2) for each identified policy and account insuring

the life of, or owned by, the individual named as the decedent in the request, provide to a requester who is:

(A) also the beneficiary of record on the

identified policy or account, the information necessary to make a claim pursuant to the terms of the policy or account; and

(B) not the beneficiary of record on the

identified policy or account, the requested information to the extent permissible to be disclosed in accordance with any applicable law, rule, or regulation and take such other steps necessary to facilitate the payment of any benefit that may be due under the identified policy or account.

(e) The Department shall, within 30 days after receiving from all insurers the information required in item (1) of subsection (d) of this Section, inform the requester of the results of the search.
(f) When a beneficiary identified in subsection (d) of this Section submits a claim or claims to an insurer, the insurer shall process such claim or claims and make prompt payments and distributions in accordance with all applicable laws, rules, and regulations.
(g) Within 30 days after the final disposition of the request, an insurer shall report to the Department through the lost policy finder any benefits paid and any other information requested by the Department.
(Source: P.A. 99-893, eff. 1-1-17.)

(215 ILCS 185/30)
Sec. 30. Administrative rules. The Department shall adopt rules to administer and implement this Act, including defining "electronic searchable files" for the purposes of this Act.
(Source: P.A. 99-893, eff. 1-1-17; 100-543, eff. 1-1-18.)

(215 ILCS 185/35)
Sec. 35. Application.
(a) Except as provided in subsections (b), (c), and (d), the provisions of this Act apply to policies, annuity contracts, and retained asset accounts in force at any time on or after January 1, 2012.
(b) For an insurer that has entered into a written agreement with the State Treasurer on or before December 31, 2018 to resolve an unclaimed property examination pursuant to the Uniform Disposition of Unclaimed Property Act, the provisions of this Act apply to policies, annuity contracts, and retained asset accounts in force on or after January 1, 2017.
(c) Notwithstanding subsection (a), the provisions of this Act shall apply to policies, annuity contracts, and retained asset accounts in force at any time on or after January 1, 2000 to the extent that an insurer has electronic searchable files concerning such policies, annuity contracts, and retained asset accounts.
(d) This Act does not apply to a lapsed or terminated policy with no benefits payable that was compared against the Death Master File within the 18 months following the date of the lapse or termination of the applicable policy or that was searched more than 18 months prior to the most recent comparison against the Death Master File conducted by the insurer.
(Source: P.A. 99-893, eff. 1-1-17; 100-543, eff. 1-1-18.)

(215 ILCS 185/40)
Sec. 40. (Amendatory provisions; text omitted).
(Source: P.A. 99-893, eff. 1-1-17; text omitted.)






Chapter 220 - UTILITIES

220 ILCS 5/ - Public Utilities Act.

Article I - Title And Purpose

(220 ILCS 5/Art. I heading)

(220 ILCS 5/1-101) (from Ch. 111 2/3, par. 1-101)
Sec. 1-101. Short title. This Act may be cited as the Public Utilities Act.
(Source: P.A. 86-1475.)

(220 ILCS 5/1-102) (from Ch. 111 2/3, par. 1-102)
Sec. 1-102. Findings and Intent. The General Assembly finds that the health, welfare and prosperity of all Illinois citizens require the provision of adequate, efficient, reliable, environmentally safe and least-cost public utility services at prices which accurately reflect the long-term cost of such services and which are equitable to all citizens. It is therefore declared to be the policy of the State that public utilities shall continue to be regulated effectively and comprehensively. It is further declared that the goals and objectives of such regulation shall be to ensure
(a) Efficiency: the provision of reliable energy

services at the least possible cost to the citizens of the State; in such manner that:

(i) physical, human and financial resources are

allocated efficiently;

(ii) all supply and demand options are considered

and evaluated using comparable terms and methods in order to determine how utilities shall meet their customers' demands for public utility services at the least cost;

(iii) utilities are allowed a sufficient return

on investment so as to enable them to attract capital in financial markets at competitive rates;

(iv) tariff rates for the sale of various public

utility services are authorized such that they accurately reflect the cost of delivering those services and allow utilities to recover the total costs prudently and reasonably incurred;

(v) variation in costs by customer class and time

of use is taken into consideration in authorizing rates for each class.

(b) Environmental Quality: the protection of the

environment from the adverse external costs of public utility services so that

(i) environmental costs of proposed actions

having a significant impact on the environment and the environmental impact of the alternatives are identified, documented and considered in the regulatory process;

(ii) the prudently and reasonably incurred costs

of environmental controls are recovered.

(c) Reliability: the ability of utilities to provide

consumers with public utility services under varying demand conditions in such manner that suppliers of public utility services are able to provide service at varying levels of economic reliability giving appropriate consideration to the costs likely to be incurred as a result of service interruptions, and to the costs of increasing or maintaining current levels of reliability consistent with commitments to consumers.

(d) Equity: the fair treatment of consumers and

investors in order that

(i) the public health, safety and welfare shall

be protected;

(ii) the application of rates is based on public

understandability and acceptance of the reasonableness of the rate structure and level;

(iii) the cost of supplying public utility

services is allocated to those who cause the costs to be incurred;

(iv) if factors other than cost of service are

considered in regulatory decisions, the rationale for these actions is set forth;

(v) regulation allows for orderly transition

periods to accommodate changes in public utility service markets;

(vi) regulation does not result in undue or

sustained adverse impact on utility earnings;

(vii) the impacts of regulatory actions on all

sectors of the State are carefully weighed;

(viii) the rates for utility services are

affordable and therefore preserve the availability of such services to all citizens.

It is further declared to be the policy of the State that this Act shall not apply in relation to motor carriers and rail carriers as defined in the Illinois Commercial Transportation Law, or to the Commission in the regulation of such carriers.
Nothing in this Act shall be construed to limit, restrict, or mitigate in any way the power and authority of the State's Attorneys or the Attorney General under the Consumer Fraud and Deceptive Business Practices Act.
(Source: P.A. 92-22, eff. 6-30-01.)



Article II - Illinois Commerce Commission

(220 ILCS 5/Art. II heading)

(220 ILCS 5/2-101) (from Ch. 111 2/3, par. 2-101)
Sec. 2-101. Commerce Commission created. There is created an Illinois Commerce Commission consisting of 5 members not more than 3 of whom shall be members of the same political party at the time of appointment. The Governor shall appoint the members of such Commission by and with the advice and consent of the Senate. In case of a vacancy in such office during the recess of the Senate the Governor shall make a temporary appointment until the next meeting of the Senate, when he shall nominate some person to fill such office; and any person so nominated who is confirmed by the Senate, shall hold his office during the remainder of the term and until his successor shall be appointed and qualified. Each member of the Commission shall hold office for a term of 5 years from the third Monday in January of the year in which his predecessor's term expires.
Notwithstanding any provision of this Section to the contrary, the term of office of each member of the Commission is terminated on the effective date of this amendatory Act of 1995, but the incumbent members shall continue to exercise all of the powers and be subject to all of the duties of members of the Commission until their respective successors are appointed and qualified. Of the members initially appointed under the provisions of this amendatory Act of 1995, one member shall be appointed for a term of office which shall expire on the third Monday of January, 1997; 2 members shall be appointed for terms of office which shall expire on the third Monday of January, 1998; one member shall be appointed for a term of office which shall expire on the third Monday of January, 1999; and one member shall be appointed for a term of office which shall expire on the third Monday of January, 2000. Each respective successor shall be appointed for a term of 5 years from the third Monday of January of the year in which his predecessor's term expires in accordance with the provisions of the first paragraph of this Section.
Each member shall serve until his successor is appointed and qualified, except that if the Senate refuses to consent to the appointment of any member, such office shall be deemed vacant, and within 2 weeks of the date the Senate refuses to consent to the reappointment of any member, such member shall vacate such office. The Governor shall from time to time designate the member of the Commission who shall be its chairman. Consistent with the provisions of this Act, the Chairman shall be the chief executive officer of the Commission for the purpose of ensuring that the Commission's policies are properly executed.
If there is no vacancy on the Commission, 4 members of the Commission shall constitute a quorum to transact business; otherwise, a majority of the Commission shall constitute a quorum to transact business, and no vacancy shall impair the right of the remaining commissioners to exercise all of the powers of the Commission. Every finding, order, or decision approved by a majority of the members of the Commission shall be deemed to be the finding, order, or decision of the Commission.
(Source: P.A. 92-22, eff. 6-30-01.)

(220 ILCS 5/2-102) (from Ch. 111 2/3, par. 2-102)
Sec. 2-102. (a) Each commissioner and each person appointed to office by the Commission shall before entering upon the duties of his office take and subscribe the constitutional oath of office.
Before entering upon the duties of his office each commissioner shall give bond, with security to be approved by the Governor, in the sum of $20,000, conditioned for the faithful performance of his duty as such commissioner. Every person appointed or employed by the Commission, may, in the discretion of the Commission, before entering upon the duties of his office, be required to give bond for the faithful discharge of his duties, in such sum as the Commission may designate, which bond shall be approved by the Commission.
All bonds required to be filed pursuant to this section shall be filed in the office of the Secretary of State.
(b) No person in the employ of or holding any official relation to any corporation or person subject in whole or in part to regulation by the Commission, and no person holding stock or bonds in any such corporation, or who is in any other manner pecuniarily interested therein, directly or indirectly, shall be appointed to or hold the office of commissioner or be appointed or employed by the Commission; and if any such person shall voluntarily become so interested his office or employment shall ipso facto become vacant. If any person become so interested otherwise than voluntarily he shall within a reasonable time divest himself of such interest, and if he fails to do so his office or employment shall become vacant.
No commissioner or person appointed or employed by the Commission shall solicit or accept any gift, gratuity, emolument or employment from any person or corporation subject to the supervision of the Commission, or from any officer, agent or employee thereof; nor solicit, request from or recommend, directly or indirectly, to any such person or corporation, or to any officer, agent or employee thereof the appointment of any person to any place or position. Every such corporation and person, and every officer, agent or employee thereof, is hereby forbidden to offer to any commissioner or to any person appointed or employed by the Commission any gift, gratuity, emolument or employment. If any commissioner or any person appointed or employed by the Commission shall violate any provisions of this paragraph he shall be removed from the office or employment held by him. Every person violating the provisions of this paragraph shall be guilty of a Class A misdemeanor.
(c) Each commissioner shall devote his entire time to the duties of his office, and shall hold no other office or position of profit, or engage in any other business, employment or vocation.
(Source: P.A. 84-617.)

(220 ILCS 5/2-103) (from Ch. 111 2/3, par. 2-103)
Sec. 2-103. (a) No former member of the Commission or person formerly employed by the Commission may represent any person before the Commission in any capacity with respect to any particular Commission proceeding in which he participated personally and substantially as a member or employee of the Commission.
(b) No former member of the Commission may appear before the Commission in connection with any Commission proceeding for a period of 2 years following the termination of service with the Commission.
(c) No former member of the Commission may accept any employment with any entity subject to Commission regulation or certification, or with any industry trade association that (i) receives a majority of its funding from entities regulated or certificated by the Commission; or (ii) has a majority of members regulated or certificated by the Commission, for one year following the termination of services with the Commission; provided such prohibition shall extend to 2 years for commissioners appointed subsequent to the effective date of this amendatory Act of the 96th General Assembly.
(d) No entity subject to Commission regulation or certification or any industry trade association that (i) receives a majority of its funding from entities regulated or certificated by the Commission; or (ii) has a majority of members regulated or certificated by the Commission shall offer a former member of the Commission employment for a period of one year following the termination of the former Commission member's service with the Commission, or otherwise hire such person as an agent, consultant, or attorney where such employment or contractual relation would be in violation of this Section; provided such prohibition on offers of employment shall extend to 2 years for those commissioners appointed subsequent to the effective date of this amendatory Act of the 96th General Assembly.
(Source: P.A. 96-33, eff. 7-10-09.)

(220 ILCS 5/2-104) (from Ch. 111 2/3, par. 2-104)
Sec. 2-104. It is declared to be the public policy of this State that the Illinois Commerce Commission established herein is a quasi-judicial body and that each commissioner shall receive an annual salary of $39,000, or such amount as set by the Compensation Review Board, whichever is greater. The chairman of the Commission shall receive in addition to his salary as a commissioner an additional sum of $8,500 per year, or an amount set by the Compensation Review Board, whichever is greater, during such time as he shall serve as chairman.
(Source: P.A. 84-617.)

(220 ILCS 5/2-105) (from Ch. 111 2/3, par. 2-105)
Sec. 2-105. Organization; executive director; assistants to Commissioners.
(a) In order that the Commission may perform the duties and exercise the powers granted to it and assume its responsibilities under this Act and any and all other statutes of this State, the Commission, acting jointly, shall hire an executive director who shall be responsible to the Commission and shall serve subject only to removal by the Commission for good cause. The executive director shall be responsible for the supervision and direction of the Commission staff and for the necessary administrative activities of the Commission, subject only to Commission direction and approval. In furtherance thereof, the executive director may organize the Commission staff into such departments, bureaus, sections, or divisions as he may deem necessary or appropriate. In connection therewith, the executive director may delegate and assign to one or more staff member or members the supervision and direction of any such department, bureau, section, or division.
(b) The executive director shall obtain, subject to the provisions of the Personnel Code, such accountants, engineers, experts, inspectors, clerks, and employees as may be necessary to carry out the provisions of this Act or to perform the duties and exercise the powers conferred by law upon the Commission. All accountants, engineers, experts, inspectors, clerks, and employees of the Commission shall receive the compensation fixed by the Executive Director, subject only to Commission approval. Notwithstanding these provisions, each commissioner shall have the authority to retain up to 2 full-time assistants, subject to the provisions of the Personnel Code, who shall be supervised by the commissioner and whose compensation shall be fixed by the commissioner.
(c) The commissioners, executive director, hearing examiners, accountants, engineers, clerks, inspectors, experts, and other employees shall have reimbursed to them all actual and necessary traveling and other expenses and disbursements necessarily incurred or made by them in the discharge of their official duties. The Commission and executive director may also incur necessary expenses for office furniture, stationery, printing, and other incidental expenses.
(d) A copy of any contract executed between the Commission and the executive director which establishes or provides for the expenditure of public funds shall be filed with the State Comptroller within 15 days of execution and shall be available for public inspection. Any cancellation or modification of any such contract shall be filed with the State Comptroller within 15 days of execution and shall be available for public inspection. When a contract or modification required to be filed under this subsection has not been filed within 30 days of execution, the State Comptroller shall refuse to issue any warrant for payment thereunder until the Commission files the contract or modification with the State Comptroller.
(Source: P.A. 89-429, eff. 12-15-95.)

(220 ILCS 5/2-106) (from Ch. 111 2/3, par. 2-106)
Sec. 2-106. (a) The executive director shall employ hearing examiners to make valuations of public utility properties, or to estimate proper rates of service of public utilities, or to examine other questions coming before the Commission, by taking testimony or by independent investigation. The executive director shall designate one hearing examiner to serve as chief hearing examiner who shall be responsible for supervising and directing the activities of all hearing examiners, subject to the approval of the executive director. Hearing examiners shall, under the direction of the chief hearing examiner, take testimony of witnesses, examine accounts, records, books, papers and physical properties, either by holding hearings or making independent investigations, in any matter referred to them by the chief hearing examiner; and make report thereof to the chief hearing examiner, and attend at hearings before the Commission when so directed by the chief hearing examiner, for the purpose of explaining their investigations and the result thereof to the Commission and the parties interested; and perform such other duties as the chief hearing examiner may direct.
(b) All hearing examiners employed by the Commission shall be thoroughly familiar with applicable rules of evidence, procedure and administrative law. At least every two years after a hearing examiner is employed by the Commission, the executive director and chief hearing examiner shall review the performance of such hearing examiner based on whether the examiner:
(i) is, and is perceived to be, fair to all parties;
(ii) has a judicious and considerate temperament;
(iii) is capable of comprehending and properly conducting proceedings and other duties to which he is assigned;
(iv) is capable of understanding and rendering rulings on legal and evidentiary issues;
(v) is capable of independently evaluating the evidentiary record and drafting a proposed final order which reflects careful, impartial and competent analysis; and
(vi) meets any other qualifications deemed relevant or necessary by the executive director or chief hearing examiner.
(Source: P.A. 84-617.)

(220 ILCS 5/2-107) (from Ch. 111 2/3, par. 2-107)
Sec. 2-107. The office of the Commission shall be in Springfield, but the Commission may, with the approval of the Governor, establish and maintain branch offices at places other than the seat of government. Such office shall be open for business between the hours of 8:30 a.m. and 5:00 p.m. throughout the year, and one or more responsible persons to be designated by the executive director shall be on duty at all times in immediate charge thereof.
The Commission shall hold stated meetings at least once a month and may hold such special meetings as it may deem necessary at any place within the State. At each regular and special meeting that is open to the public, members of the public shall be afforded time, subject to reasonable constraints, to make comments to or to ask questions of the Commission.
The Commission shall provide a web site and a toll-free telephone number to accept comments from Illinois residents regarding any matter under the auspices of the Commission or before the Commission. The Commission staff shall report, in a manner established by the Commission that is consistent with the Commission's rules regarding ex parte communications, to the full Commission comments and suggestions received through both venues before all relevant votes of the Commission.
The Commission may, for the authentication of its records, process and proceedings, adopt, keep and use a common seal, of which seal judicial notice shall be taken in all courts of this State; and any process, notice, order or other paper which the Commission may be authorized by law to issue shall be deemed sufficient if signed and certified by the Chairman of the Commission or his or her designee, either by hand or by facsimile, and with such seal attached; and all acts, orders, proceedings, rules, entries, minutes, schedules and records of the Commission, and all reports and documents filed with the Commission, may be proved in any court of this State by a copy thereof, certified to by the Chairman of the Commission, with the seal of the Commission attached.
Notwithstanding any other provision of this Section, the Commission's established procedures for accepting testimony from Illinois residents on matters pending before the Commission shall be consistent with the Commission's rules regarding ex parte communications and due process.
(Source: P.A. 95-127, eff. 8-13-07.)

(220 ILCS 5/2-108) (from Ch. 111 2/3, par. 2-108)
Sec. 2-108. Disqualification of a Commissioner from certain proceedings.
(a) Definitions. In this Section:
"Degree of relationship" is calculated according to

the civil law.

"Fiduciary" includes without limitation a personal

representative, an executor, an administrator, a trustee, and a guardian.

"Financial interest" means ownership of a legal or

equitable interest, however small, or being in the relationship of director, advisor, or other active participant in the affairs of a party, except the following:

(i) Ownership in a mutual or common investment

fund that holds securities is not a "financial interest" in those securities unless the Commissioner participates in the management of the fund.

(ii) An office in an educational, religious,

charitable, fraternal, or civic organization is not a "financial interest" in securities held by the organization.

(iii) The proprietary interest of a policyholder

in a mutual insurance company, a depositor in a mutual savings association, or a similar proprietary interest is a "financial interest" in the organization only if the outcome of the proceeding could substantially affect the value of the interest.

(iv) Ownership of government securities is a

"financial interest" in the issuer only if the outcome of the proceeding could substantially affect the value of the securities.

(b) A Commissioner must disqualify himself or herself in a proceeding in which his or her impartiality might reasonably be questioned, including without limitation the following:
(1) The Commissioner has a personal bias or prejudice

concerning a party or a party's lawyer.

(2) At any time during the preceding 3 years, the

Commissioner was employed by or served as a lawyer, witness, consultant, or advisor, with respect to any regulatory issue within the purview of the statutes conferring jurisdiction on the Commission for any public utility, telecommunications carrier, motor carrier, or an affiliated interest of a public utility, telecommunications carrier, or motor carrier who is a party to the proceeding.

(3) The Commissioner was, within the preceding 3

years, a partner in, associated with, or employed by any firm, partnership, company, or corporation which, within the preceding 3 years or currently, served or is serving as a lawyer, witness, consultant, or advisor, with respect to any regulatory issue within the purview of the statutes conferring jurisdiction on the Commission for any public utility, telecommunications carrier, motor carrier, or an affiliated interest of a public utility, telecommunications carrier, or motor carrier who is a party to the proceeding, except that referral of cases when no monetary interest is retained is not an association within the meaning of this paragraph.

(4) The Commissioner knows that he or she,

individually or as a fiduciary, or that a spouse or minor child residing in his or her household has a substantial financial interest in the subject matter of the proceeding or in a party to the proceeding or has any interest other than financial that could be substantially affected by the outcome of the proceeding.

(5) The Commissioner, his or her spouse, a person

within the second degree of relationship to either of them, or the spouse of a person within that degree of relationship:

(A) is a party to the proceeding or an officer,

director, or trustee of a party;

(B) is acting as a lawyer in the proceeding; or
(C) is to the Commissioner's knowledge likely to

be a witness, consultant, or advisor to any party to the proceeding.

(c) A Commissioner must inform himself or herself about the Commissioner's personal and fiduciary financial interests and shall make a reasonable effort to inform himself or herself about the personal financial interests of the Commissioner's spouse and minor children residing in his or her household.
(d) If a Commissioner disqualifies himself or herself, the Commissioner shall provide a written explanation of the reasons for the disqualification to all parties to the proceeding.
This Section shall apply only to persons appointed or reappointed to the Illinois Commerce Commission and confirmed by the Senate after the effective date of this amendatory Act of 1991.
(Source: P.A. 87-801.)

(220 ILCS 5/2-201) (from Ch. 111 2/3, par. 2-201)
Sec. 2-201. There shall be paid to the Commission the following fees: For copies of evidence and proceedings before the Commission, official documents and orders filed in its office, or other papers and records, whether or not certified or otherwise authenticated, 25¢ for each folio, and $1 for each certificate with a seal affixed thereto.
For certifying each copy of the Commission's annual report, or each copy of any report made by a public utility to the Commission, $1.
No fees shall be charged or collected for copies of papers, records, or official documents furnished to any city or public officers, including the Public Counsel, for use in their official capacity, or for the annual reports of the Commission in the ordinary course of distribution, but the Commission may fix reasonable charges for publications issued under its authority. All fees charged and collected by the Commission shall be paid promptly after the receipt of the same, accompanied by a detailed statement thereof, into the Public Utility Fund in the State treasury.
(Source: P.A. 84-617; 84-1118.)

(220 ILCS 5/2-202) (from Ch. 111 2/3, par. 2-202)
Sec. 2-202. Policy; Public Utility Fund; tax.
(a) It is declared to be the public policy of this State that in order to maintain and foster the effective regulation of public utilities under this Act in the interests of the People of the State of Illinois and the public utilities as well, the public utilities subject to regulation under this Act and which enjoy the privilege of operating as public utilities in this State, shall bear the expense of administering this Act by means of a tax on such privilege measured by the annual gross revenue of such public utilities in the manner provided in this Section. For purposes of this Section, "expense of administering this Act" includes any costs incident to studies, whether made by the Commission or under contract entered into by the Commission, concerning environmental pollution problems caused or contributed to by public utilities and the means for eliminating or abating those problems. Such proceeds shall be deposited in the Public Utility Fund in the State treasury.
(b) All of the ordinary and contingent expenses of the Commission incident to the administration of this Act shall be paid out of the Public Utility Fund except the compensation of the members of the Commission which shall be paid from the General Revenue Fund. Notwithstanding other provisions of this Act to the contrary, the ordinary and contingent expenses of the Commission incident to the administration of the Illinois Commercial Transportation Law may be paid from appropriations from the Public Utility Fund through the end of fiscal year 1986.
(c) A tax is imposed upon each public utility subject to the provisions of this Act equal to .08% of its gross revenue for each calendar year commencing with the calendar year beginning January 1, 1982, except that the Commission may, by rule, establish a different rate no greater than 0.1%. For purposes of this Section, "gross revenue" shall not include revenue from the production, transmission, distribution, sale, delivery, or furnishing of electricity. "Gross revenue" shall not include amounts paid by telecommunications retailers under the Telecommunications Infrastructure Maintenance Fee Act.
(d) Annual gross revenue returns shall be filed in accordance with paragraph (1) or (2) of this subsection (d).
(1) Except as provided in paragraph (2) of this

subsection (d), on or before January 10 of each year each public utility subject to the provisions of this Act shall file with the Commission an estimated annual gross revenue return containing an estimate of the amount of its gross revenue for the calendar year commencing January 1 of said year and a statement of the amount of tax due for said calendar year on the basis of that estimate. Public utilities may also file revised returns containing updated estimates and updated amounts of tax due during the calendar year. These revised returns, if filed, shall form the basis for quarterly payments due during the remainder of the calendar year. In addition, on or before March 31 of each year, each public utility shall file an amended return showing the actual amount of gross revenues shown by the company's books and records as of December 31 of the previous year. Forms and instructions for such estimated, revised, and amended returns shall be devised and supplied by the Commission.

(2) Beginning with returns due after January 1, 2002,

the requirements of paragraph (1) of this subsection (d) shall not apply to any public utility in any calendar year for which the total tax the public utility owes under this Section is less than $10,000. For such public utilities with respect to such years, the public utility shall file with the Commission, on or before March 31 of the following year, an annual gross revenue return for the year and a statement of the amount of tax due for that year on the basis of such a return. Forms and instructions for such returns and corrected returns shall be devised and supplied by the Commission.

(e) All returns submitted to the Commission by a public utility as provided in this subsection (e) or subsection (d) of this Section shall contain or be verified by a written declaration by an appropriate officer of the public utility that the return is made under the penalties of perjury. The Commission may audit each such return submitted and may, under the provisions of Section 5-101 of this Act, take such measures as are necessary to ascertain the correctness of the returns submitted. The Commission has the power to direct the filing of a corrected return by any utility which has filed an incorrect return and to direct the filing of a return by any utility which has failed to submit a return. A taxpayer's signing a fraudulent return under this Section is perjury, as defined in Section 32-2 of the Criminal Code of 2012.
(f) (1) For all public utilities subject to paragraph (1) of subsection (d), at least one quarter of the annual amount of tax due under subsection (c) shall be paid to the Commission on or before the tenth day of January, April, July, and October of the calendar year subject to tax. In the event that an adjustment in the amount of tax due should be necessary as a result of the filing of an amended or corrected return under subsection (d) or subsection (e) of this Section, the amount of any deficiency shall be paid by the public utility together with the amended or corrected return and the amount of any excess shall, after the filing of a claim for credit by the public utility, be returned to the public utility in the form of a credit memorandum in the amount of such excess or be refunded to the public utility in accordance with the provisions of subsection (k) of this Section. However, if such deficiency or excess is less than $1, then the public utility need not pay the deficiency and may not claim a credit.
(2) Any public utility subject to paragraph (2) of subsection (d) shall pay the amount of tax due under subsection (c) on or before March 31 next following the end of the calendar year subject to tax. In the event that an adjustment in the amount of tax due should be necessary as a result of the filing of a corrected return under subsection (e), the amount of any deficiency shall be paid by the public utility at the time the corrected return is filed. Any excess tax payment by the public utility shall be returned to it after the filing of a claim for credit, in the form of a credit memorandum in the amount of the excess. However, if such deficiency or excess is less than $1, the public utility need not pay the deficiency and may not claim a credit.
(g) Each installment or required payment of the tax imposed by subsection (c) becomes delinquent at midnight of the date that it is due. Failure to make a payment as required by this Section shall result in the imposition of a late payment penalty, an underestimation penalty, or both, as provided by this subsection. The late payment penalty shall be the greater of:
(1) $25 for each month or portion of a month that the

installment or required payment is unpaid or

(2) an amount equal to the difference between what

should have been paid on the due date, based upon the most recently filed estimated, annual, or amended return, and what was actually paid, times 1%, for each month or portion of a month that the installment or required payment goes unpaid. This penalty may be assessed as soon as the installment or required payment becomes delinquent.

The underestimation penalty shall apply to those public utilities subject to paragraph (1) of subsection (d) and shall be calculated after the filing of the amended return. It shall be imposed if the amount actually paid on any of the dates specified in subsection (f) is not equal to at least one-fourth of the amount actually due for the year, and shall equal the greater of:
(1) $25 for each month or portion of a month that the

amount due is unpaid or

(2) an amount equal to the difference between what

should have been paid, based on the amended return, and what was actually paid as of the date specified in subsection (f), times a percentage equal to 1/12 of the sum of 10% and the percentage most recently established by the Commission for interest to be paid on customer deposits under 83 Ill. Adm. Code 280.70(e)(1), for each month or portion of a month that the amount due goes unpaid, except that no underestimation penalty shall be assessed if the amount actually paid on or before each of the dates specified in subsection (f) was based on an estimate of gross revenues at least equal to the actual gross revenues for the previous year. The Commission may enforce the collection of any delinquent installment or payment, or portion thereof by legal action or in any other manner by which the collection of debts due the State of Illinois may be enforced under the laws of this State. The executive director or his designee may excuse the payment of an assessed penalty or a portion of an assessed penalty if he determines that enforced collection of the penalty as assessed would be unjust.

(h) All sums collected by the Commission under the provisions of this Section shall be paid promptly after the receipt of the same, accompanied by a detailed statement thereof, into the Public Utility Fund in the State treasury.
(i) During the month of October of each odd-numbered year the Commission shall:
(1) determine the amount of all moneys deposited in

the Public Utility Fund during the preceding fiscal biennium plus the balance, if any, in that fund at the beginning of that biennium;

(2) determine the sum total of the following items:

(A) all moneys expended or obligated against appropriations made from the Public Utility Fund during the preceding fiscal biennium, plus (B) the sum of the credit memoranda then outstanding against the Public Utility Fund, if any; and

(3) determine the amount, if any, by which the sum

determined as provided in item (1) exceeds the amount determined as provided in item (2).

If the amount determined as provided in item (3) of this subsection exceeds 50% of the previous fiscal year's appropriation level, the Commission shall then compute the proportionate amount, if any, which (x) the tax paid hereunder by each utility during the preceding biennium, and (y) the amount paid into the Public Utility Fund during the preceding biennium by the Department of Revenue pursuant to Sections 2-9 and 2-11 of the Electricity Excise Tax Law, bears to the difference between the amount determined as provided in item (3) of this subsection (i) and 50% of the previous fiscal year's appropriation level. The Commission shall cause the proportionate amount determined with respect to payments made under the Electricity Excise Tax Law to be transferred into the General Revenue Fund in the State Treasury, and notify each public utility that it may file during the 3 month period after the date of notification a claim for credit for the proportionate amount determined with respect to payments made hereunder by the public utility. If the proportionate amount is less than $10, no notification will be sent by the Commission, and no right to a claim exists as to that amount. Upon the filing of a claim for credit within the period provided, the Commission shall issue a credit memorandum in such amount to such public utility. Any claim for credit filed after the period provided for in this Section is void.
(i-5) During the month of October of each year the Commission shall:
(1) determine the amount of all moneys expected to be

deposited in the Public Utility Fund during the current fiscal year, plus the balance, if any, in that fund at the beginning of that year;

(2) determine the total of all moneys expected to be

expended or obligated against appropriations made from the Public Utility Fund during the current fiscal year; and

(3) determine the amount, if any, by which the

amount determined in paragraph (2) exceeds the amount determined as provided in paragraph (1).

If the amount determined as provided in paragraph (3) of this subsection (i-5) results in a deficit, the Commission may assess electric utilities and gas utilities for the difference between the amount appropriated for the ordinary and contingent expenses of the Commission and the amount derived under paragraph (1) of this subsection (i-5). Such proceeds shall be deposited in the Public Utility Fund in the State treasury. The Commission shall apportion that difference among those public utilities on the basis of each utility's share of the total intrastate gross revenues of the utilities subject to this subsection (i-5). Payments required under this subsection (i-5) shall be made in the time and manner directed by the Commission. The Commission shall permit utilities to recover Illinois Commerce Commission assessments effective pursuant to this subsection through an automatic adjustment mechanism that is incorporated into an existing tariff that recovers costs associated with this Section, or through a supplemental customer charge.
Within 6 months after the first time assessments are made under this subsection (i-5), the Commission shall initiate a docketed proceeding in which it shall consider, in addition to assessments from electric and gas utilities subject to this subsection, the raising of assessments from, or the payment of fees by, water and sewer utilities, entities possessing certificates of service authority as alternative retail electric suppliers under Section 16-115 of this Act, entities possessing certificates of service authority as alternative gas suppliers under Section 19-110 of this Act, and telecommunications carriers providing local exchange telecommunications service or interexchange telecommunications service under Sections 13-204 or 13-205 of this Act. The amounts so determined shall be based on the costs to the agency of the exercise of its regulatory and supervisory functions with regard to the different industries and service providers subject to the proceeding. No less often than every 3 years after the end of a proceeding under this subsection (i-5), the Commission shall initiate another proceeding for that purpose.
The Commission may use this apportionment method until the docketed proceeding in which the Commission considers the raising of assessments from other entities subject to its jurisdiction under this Act has concluded. No credit memoranda shall be issued pursuant to subsection (i) if the amount determined as provided in paragraph (3) of this subsection (i-5) results in a deficit.
(j) Credit memoranda issued pursuant to subsection (f) and credit memoranda issued after notification and filing pursuant to subsection (i) may be applied for the 2 year period from the date of issuance, against the payment of any amount due during that period under the tax imposed by subsection (c), or, subject to reasonable rule of the Commission including requirement of notification, may be assigned to any other public utility subject to regulation under this Act. Any application of credit memoranda after the period provided for in this Section is void.
(k) The chairman or executive director may make refund of fees, taxes or other charges whenever he shall determine that the person or public utility will not be liable for payment of such fees, taxes or charges during the next 24 months and he determines that the issuance of a credit memorandum would be unjust.
(Source: P.A. 99-906, eff. 6-1-17.)

(220 ILCS 5/2-203)
Sec. 2-203. (Repealed).
(Source: P.A. 98-602, eff. 12-6-13. Repealed internally, eff. 4-1-15.)



Article III - Definitions

(220 ILCS 5/Art. III heading)

(220 ILCS 5/3-101) (from Ch. 111 2/3, par. 3-101)
Sec. 3-101. Definitions. Unless otherwise specified, the terms set forth in Sections 3-102 through 3-126 are used in this Act as therein defined.
(Source: P.A. 97-96, eff. 7-13-11; 97-239, eff. 8-2-11; 97-813, eff. 7-13-12.)

(220 ILCS 5/3-102) (from Ch. 111 2/3, par. 3-102)
Sec. 3-102. "Commission" means the Illinois Commerce Commission, which is created and established under the provisions of this Act.
(Source: P.A. 84-617.)

(220 ILCS 5/3-103) (from Ch. 111 2/3, par. 3-103)
Sec. 3-103. "Commissioner" means one of the members of the Commission.
(Source: P.A. 84-617.)

(220 ILCS 5/3-104) (from Ch. 111 2/3, par. 3-104)
Sec. 3-104. "Executive Director" means the person holding the position of Executive Director created and established under the provisions of this Act.
(Source: P.A. 84-617.)

(220 ILCS 5/3-105) (from Ch. 111 2/3, par. 3-105)
Sec. 3-105. Public utility.
(a) "Public utility" means and includes, except where otherwise expressly provided in this Section, every corporation, company, limited liability company, association, joint stock company or association, firm, partnership or individual, their lessees, trustees, or receivers appointed by any court whatsoever that owns, controls, operates or manages, within this State, directly or indirectly, for public use, any plant, equipment or property used or to be used for or in connection with, or owns or controls any franchise, license, permit or right to engage in:
(1) the production, storage, transmission, sale,

delivery or furnishing of heat, cold, power, electricity, water, or light, except when used solely for communications purposes;

(2) the disposal of sewerage; or
(3) the conveyance of oil or gas by pipe line.
(b) "Public utility" does not include, however:
(1) public utilities that are owned and operated by

any political subdivision, public institution of higher education or municipal corporation of this State, or public utilities that are owned by such political subdivision, public institution of higher education, or municipal corporation and operated by any of its lessees or operating agents;

(2) water companies which are purely mutual concerns,

having no rates or charges for services, but paying the operating expenses by assessment upon the members of such a company and no other person;

(3) electric cooperatives as defined in Section 3-119;
(4) the following natural gas cooperatives:
(A) residential natural gas cooperatives that are

not-for-profit corporations established for the purpose of administering and operating, on a cooperative basis, the furnishing of natural gas to residences for the benefit of their members who are residential consumers of natural gas. For entities qualifying as residential natural gas cooperatives and recognized by the Illinois Commerce Commission as such, the State shall guarantee legally binding contracts entered into by residential natural gas cooperatives for the express purpose of acquiring natural gas supplies for their members. The Illinois Commerce Commission shall establish rules and regulations providing for such guarantees. The total liability of the State in providing all such guarantees shall not at any time exceed $1,000,000, nor shall the State provide such a guarantee to a residential natural gas cooperative for more than 3 consecutive years; and

(B) natural gas cooperatives that are

not-for-profit corporations operated for the purpose of administering, on a cooperative basis, the furnishing of natural gas for the benefit of their members and that, prior to 90 days after the effective date of this amendatory Act of the 94th General Assembly, either had acquired or had entered into an asset purchase agreement to acquire all or substantially all of the operating assets of a public utility or natural gas cooperative with the intention of operating those assets as a natural gas cooperative;

(5) sewage disposal companies which provide sewage

disposal services on a mutual basis without establishing rates or charges for services, but paying the operating expenses by assessment upon the members of the company and no others;

(6) (blank);
(7) cogeneration facilities, small power production

facilities, and other qualifying facilities, as defined in the Public Utility Regulatory Policies Act and regulations promulgated thereunder, except to the extent State regulatory jurisdiction and action is required or authorized by federal law, regulations, regulatory decisions or the decisions of federal or State courts of competent jurisdiction;

(8) the ownership or operation of a facility that

sells compressed natural gas at retail to the public for use only as a motor vehicle fuel and the selling of compressed natural gas at retail to the public for use only as a motor vehicle fuel;

(9) alternative retail electric suppliers as defined

in Article XVI; and

(10) the Illinois Power Agency.
(c) An entity that furnishes the service of charging electric vehicles does not and shall not be deemed to sell electricity and is not and shall not be deemed a public utility notwithstanding the basis on which the service is provided or billed. If, however, the entity is otherwise deemed a public utility under this Act, or is otherwise subject to regulation under this Act, then that entity is not exempt from and remains subject to the otherwise applicable provisions of this Act. The installation, maintenance, and repair of an electric vehicle charging station shall comply with the requirements of subsection (a) of Section 16-128 and Section 16-128A of this Act.
For purposes of this subsection, the term "electric vehicles" has the meaning ascribed to that term in Section 10 of the Electric Vehicle Act.
(Source: P.A. 97-1128, eff. 8-28-12.)

(220 ILCS 5/3-112) (from Ch. 111 2/3, par. 3-112)
Sec. 3-112. "Company," when used in connection with a public utility, includes any corporation, company, limited liability company, association, joint stock company or association, firm, partnership or individual, their lessees, trustees, or receivers appointed by any court whatsoever, owning, holding, operating, controlling or managing such a public utility, but not municipal corporations. "Company" when used other than in connection with a public utility, includes any corporation, company, limited liability company, association, joint stock company or association, firm or partnership, but does not include municipal corporations.
(Source: P.A. 88-480.)

(220 ILCS 5/3-113) (from Ch. 111 2/3, par. 3-113)
Sec. 3-113. "Corporation" includes any corporation, company, limited liability company, association, joint stock company or association, but not municipal corporations.
(Source: P.A. 88-480.)

(220 ILCS 5/3-114) (from Ch. 111 2/3, par. 3-114)
Sec. 3-114. "Person" includes an individual, firm, limited liability company, or co-partnership.
(Source: P.A. 88-480.)

(220 ILCS 5/3-115) (from Ch. 111 2/3, par. 3-115)
Sec. 3-115. "Service" is used in its broadest and most inclusive sense, and includes not only the use or accommodation afforded consumers or patrons, but also any product or commodity furnished by any public utility and the plant, equipment, apparatus, appliances, property and facilities employed by, or in connection with, any public utility in performing any service or in furnishing any product or commodity and devoted to the purposes in which such public utility is engaged and to the use and accommodation of the public.
(Source: P.A. 84-617.)

(220 ILCS 5/3-116) (from Ch. 111 2/3, par. 3-116)
Sec. 3-116. "Rate" includes every individual or joint rate, fare, toll, charge, rental or other compensation of any public utility or any two or more such individual or joint rates, fares, tolls, charges, rental or other compensation of any public utility or any schedule or tariff thereof, and any rule, regulation, charge, practice or contract relating thereto.
(Source: P.A. 84-617.)

(220 ILCS 5/3-117) (from Ch. 111 2/3, par. 3-117)
Sec. 3-117. "City council" includes the mayor and commissioners of cities which have adopted the Commission form of municipal government and the council of all other cities and the president and board of trustees of villages and incorporated towns.
(Source: P.A. 84-617.)

(220 ILCS 5/3-118) (from Ch. 111 2/3, par. 3-118)
Sec. 3-118. "City" includes all villages and incorporated towns.
(Source: P.A. 84-617.)

(220 ILCS 5/3-119) (from Ch. 111 2/3, par. 3-119)
Sec. 3-119. "Electric cooperative" is any electric cooperative which is subject to the Electric Suppliers Act, enacted by the 74th General Assembly, and has the same meaning as is defined in Section 3.4 of that Act.
(Source: P.A. 84-617.)

(220 ILCS 5/3-120) (from Ch. 111 2/3, par. 3-120)
Sec. 3-120. As used in Section 3-121 of this Act, the term "intrastate public utility business" includes all that portion of the business of the public utilities designated in Section 3-105 of this Act and over which this Commission has jurisdiction under the provisions of this Act.
(Source: P.A. 84-617; 84-1118.)

(220 ILCS 5/3-121) (from Ch. 111 2/3, par. 3-121)
Sec. 3-121. As used in Section 2-202 of this Act, the term "gross revenue" includes all revenue which (1) is collected by a public utility subject to regulations under this Act (a) pursuant to the rates, other charges, and classifications which it is required to file under Section 9-102 of this Act and (b) pursuant to emergency rates as permitted by Section 9-104 of this Act, and (2) is derived from the intrastate public utility business of such a utility. Such term does not include revenue derived by such a public utility from the sale of public utility services, products or commodities to another public utility, to an electric cooperative, or to a natural gas cooperative for resale by such public utility, electric cooperative, or natural gas cooperative. "Gross revenue" shall not include any charges added to customers' bills pursuant to the provisions of Section 9-221, 9-221.1 and 9-222 of this Act or consideration received from business enterprises certified under Section 9-222.1 of this Act to the extent of such exemption and during the period in which the exemption is in effect.
(Source: P.A. 94-738, eff. 5-4-06.)

(220 ILCS 5/3-122)
Sec. 3-122. Electronic. "Electronic" includes electrical, digital, magnetic, optical, electromagnetic, or any other form of technology that entails capabilities similar to these technologies.
(Source: P.A. 91-341, eff. 7-29-99.)

(220 ILCS 5/3-123)
(Text of Section from P.A. 97-96)
Sec. 3-123. Clean coal SNG brownfield facility; sequester; SNG facility; sourcing agreement; substitute natural gas or SNG. As used in this Act:
"Clean coal SNG brownfield facility" shall have the same meaning as provided in Section 1-10 of the Illinois Power Agency Act.
"Sequester" shall have the same meaning as provided in Section 1-10 of the Illinois Power Agency Act.
"SNG facility" means a facility that produces substitute natural gas from feedstock that includes coal through a gasification process, including a clean coal facility, the clean coal SNG brownfield facility, and the facility described in subsection (h) of Section 9-220 of this Act.
"Sourcing agreement" means an agreement between the owner of a clean coal SNG brownfield facility and the gas utility that has the terms and conditions meeting the requirements of subsection (h-1) of Section 9-220 of this Act.
"Substitute natural gas" or "SNG" shall have the same meaning as provided in Section 1-10 of the Illinois Power Agency Act.
(Source: P.A. 97-96, eff. 7-13-11.)

(Text of Section from P.A. 97-239)
Sec. 3-123. Clean coal facility; clean coal SNG facility; sequester; SNG facility; substitute natural gas or SNG. As used in this Act:
"Clean coal facility" shall have the same meaning as provided in Section 1-10 of the Illinois Power Agency Act.
"Clean coal SNG facility" shall have the same meaning as provided in Section 1-10 of the Illinois Power Agency Act.
"Sequester" shall have the same meaning as provided in Section 1-10 of the Illinois Power Agency Act.
"SNG facility" means a facility that produces substitute natural gas from feedstock that includes coal through a gasification process, including a clean coal facility, and the clean coal SNG facility.
"Substitute natural gas" or "SNG" shall have the same meaning as provided in Section 1-10 of the Illinois Power Agency Act.
(Source: P.A. 97-239, eff. 8-2-11.)

(220 ILCS 5/3-124)
Sec. 3-124. Adjusted final capitalized plant cost. "Adjusted final capitalized plant cost" means the final capitalized plant cost reduced by the following, without duplication and to the extent not already accounted for or reflected on the books of the facility: (1) any State of Illinois financial assistance, (2) any U.S. financial assistance, and (3) any quantifiable benefit from a U.S. Clean Coal Gasification Program received by the facility during a period equal to the shorter of (A) the life of such program or (B) the term of the agreement, such quantifiable benefit to be discounted at a rate of 14% per annum over such period.
(Source: P.A. 97-239, eff. 8-2-11.)

(220 ILCS 5/3-125)
Sec. 3-125. Final capitalized plant cost. "Final capitalized plant cost" means the total capitalized asset cost of the plant of the clean coal SNG facility as reflected on the balance sheet of the facility at the time of the commercial production date, with such capitalized cost to be accrued in accordance with generally accepted accounting principles, and includes, without limitation, the following items: major equipment, the SNG pipeline from the plant to the receiving pipeline, water lines, railroad improvements, access road improvements, all coal transportation assets, including the slurry line, slurry prep plant, carbon dioxide capture metering and compression, licensing fees, all costs incurred in the management planning, oversight and execution of the construction and start-up of the plant, and all fees and costs payable under engineering, procurement, and design contracts for the construct of the plant accrued as of the time of the commercial production date, but does not include capitalized financing costs including capitalized interest during construction and all fees associated with financing, coal reserve leasing costs, marketing, training, any and all costs payable under the contract miner agreement, the cost of coal mining equipment and similar costs, and any other costs, including general and administrative costs, not reasonably incurred in connection with the design, construction, testing, start-up, or commissioning of the plant in preparation for commercial production date.
(Source: P.A. 97-239, eff. 8-2-11.)

(220 ILCS 5/3-126)
Sec. 3-126. Total capitalized asset cost. "Total capitalized asset cost" means the gross book value of the plant, as determined in accordance with generally accepted accounting principles at the commercial production date.
(Source: P.A. 97-239, eff. 8-2-11.)



Article IV - General Powers And Duties Of Commission - Intergovernmental Cooperation - Construction

(220 ILCS 5/Art. IV heading)

(220 ILCS 5/4-101) (from Ch. 111 2/3, par. 4-101)
Sec. 4-101. The Commerce Commission shall have general supervision of all public utilities, except as otherwise provided in this Act, shall inquire into the management of the business thereof and shall keep itself informed as to the manner and method in which the business is conducted. It shall examine those public utilities and keep informed as to their general condition, their franchises, capitalization, rates and other charges, and the manner in which their plants, equipment and other property owned, leased, controlled or operated are managed, conducted and operated, not only with respect to the adequacy, security and accommodation afforded by their service but also with respect to their compliance with this Act and any other law, with the orders of the Commission and with the charter and franchise requirements.
Whenever the Commission is authorized or required by law to consider some aspect of criminal history record information for the purpose of carrying out its statutory powers and responsibilities, then, upon request and payment of fees in conformance with the requirements of Section 2605-400 of the Department of State Police Law (20 ILCS 2605/2605-400), the Department of State Police is authorized to furnish, pursuant to positive identification, such information contained in State files as is necessary to fulfill the request.
The Commission shall require all public utilities to establish a security policy that includes on-site safeguards to restrict physical or electronic access to critical infrastructure and computerized control and data systems. The Commission shall maintain a record of and each regulated entity shall provide to the Commission an annual affidavit signed by a representative of the regulated entity that states:
(1) that the entity has a security policy in place;
(2) that the entity has conducted at least one

practice exercise based on the security policy within the 12 months immediately preceding the date of the affidavit; and

(3) with respect to any entity that is an electric

public utility, that the entity follows, at a minimum, the most current security standards set forth by the North American Electric Reliability Council.

(Source: P.A. 94-480, eff. 1-1-06; 94-735, eff. 5-1-06.)

(220 ILCS 5/4-201) (from Ch. 111 2/3, par. 4-201)
Sec. 4-201. It is hereby made the duty of the Commission to see that the provisions of the Constitution and statutes of this State affecting public utilities, the enforcement of which is not specifically vested in some other officer or tribunal, are enforced and obeyed, and that violations thereof are promptly prosecuted and penalties due the State therefor recovered and collected, and to this end it may sue in the name of the People of the State.
It shall be the duty of the Commission, at the direction and discretion of the Chairman, to assemble and maintain an electronic trespass enforcement assistance staff consisting of experts in computer systems, electronics and other professional disciplines to aid public utilities, businesses, individuals and law enforcement agencies in detecting and preventing electronic trespass violations and enforcing the provisions of Sections 17-50, 17-51, and 17-52 of the Criminal Code of 2012 or any other relevant statute.
No cause of action shall exist and no liability may be imposed either civil or criminal, against the State, the Chairman of the Commission or any of its members, or any employee of the Commission, for any act or omission by them in the performance of any power or duty authorized by this Section, unless such act or omission was performed in bad faith and with intent to injure a particular person.
(Source: P.A. 97-1150, eff. 1-25-13.)

(220 ILCS 5/4-202) (from Ch. 111 2/3, par. 4-202)
Sec. 4-202. Action for injunction. Whenever the Commission shall be of the opinion that any public utility is failing or omitting or about to fail or omit to do anything required of it by law or by any order, decision, rule, regulation, direction, or requirement of the Commission, issued or made under authority of this Act, or is doing anything or about to do anything or permitting anything or about to permit anything to be done contrary to or in violation of law or any order, decision, rule, regulation, direction, or requirement of the Commission, issued or made under authority of this Act, the Commission shall file an action or proceeding in the circuit court in and for the county in which the case or some part thereof arose, or in which the person or corporation complained of, if any, has its principal place of business, or in which the person complained of, if any, resides, in the name of the People of the State of Illinois, for the purpose of having the violation or threatened violation stopped and prevented, either by mandamus or injunction.
The Commission may express its opinion in a resolution based upon whatever facts and evidence have come to its attention and may issue the resolution ex parte and without holding any administrative hearing before bringing suit. Except in cases involving an imminent threat to the public health or public safety, no such resolution shall be adopted until 48 hours after the public utility has been given notice of (i) the substance of the alleged violation, including a citation to the law or order, decision, rule, regulation, or direction of the Commission alleged to have been violated and (ii) the time and date of the meeting at which such resolution will first be before the Commission for consideration.
The Commission shall file the action or proceeding by complaint in the circuit court alleging the violation or threatened violation complained of and praying for appropriate relief by way of mandamus or injunction. It shall thereupon be the duty of the court to specify a time, not exceeding 20 days after the service of the copy of the complaint, within which the public utility complained of must answer the complaint, and in the meantime said public utility may be restrained. In case of default in answer, or after answer, the court shall immediately inquire into the facts and circumstances of the case. Such corporation or persons as the court may deem necessary or proper to be joined as parties, in order to make its judgment or order effective, may be joined as parties. The final judgment in any action or proceeding shall either dismiss the action or proceeding or grant relief by mandamus or injunction or be made permanent as prayed for in the complaint, or in such modified or other form as will afford appropriate relief. An appeal may be taken from such final judgment as in other civil cases.
(Source: P.A. 93-457, eff. 8-8-03.)

(220 ILCS 5/4-202.1)
Sec. 4-202.1. Enforcement of service area agreement between municipality and electric cooperative.
(a) The Commission shall approve, interpret, and enforce service area agreements between municipalities and electric cooperatives as provided in Section 11-117-1.1 of the Illinois Municipal Code.
(b) The provisions of this Section are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 88-335.)

(220 ILCS 5/4-203) (from Ch. 111 2/3, par. 4-203)
Sec. 4-203. Action to recover penalties.
(a) All civil penalties established under this Act shall be assessed and collected by the Commission. Except for the penalties provided under Section 2-202, civil penalties may be assessed only after notice and opportunity to be heard. In determining the amount of the penalty, the Commission shall consider the appropriateness of the penalty to the size of the business of the public utility, corporation other than a public utility, or person acting as a public utility charged, the gravity of the violation, such other mitigating or aggravating factors as the Commission may find to exist, and the good faith of the public utility, corporation other than a public utility, or person acting as a public utility charged in attempting to achieve compliance after notification of a violation. Nothing in this Section, however, increases or decreases any minimum or maximum penalty prescribed elsewhere in this Act.
(b) If timely judicial review of a Commission order that imposes a civil penalty is taken by the public utility, corporation other than a public utility, or person acting as a public utility on which the civil penalty has been imposed, the reviewing court shall enter a judgment on all amounts upon affirmance of the Commission order. If timely judicial review is not taken and the civil penalty remains unpaid for 60 days after service of the order, the Commission in its discretion may either begin revocation proceedings or bring suit to recover the penalties. Unless stayed by a reviewing court, interest at the post-judgment rate set forth in Section 2-1303 of the Code of Civil Procedure shall accrue from 60 days after the date of service of the Commission order.
(c) Actions to recover delinquent civil penalties under this Act shall be brought in the name of the People of the State of Illinois in the circuit court in and for the county in which the cause, or some part thereof, arose, or in which the corporation complained of, if any, has its principal place of business, or in which the person, if any, complained of, resides. The action shall be commenced and prosecuted to final judgment by the Commission. In any such action, all interest incurred up to the time of final court judgment may be sued for and recovered in that action. In all such actions, the procedure and rules of evidence shall be the same as in ordinary civil actions, except as otherwise herein provided. All fines and penalties recovered by the State in any such action shall be paid into the State treasury to the credit of the General Revenue Fund. Any such action may be compromised or discontinued on application of the Commission upon such terms as the court shall approve and order.
(d) Civil penalties related to the late filing of reports, taxes, or other filings shall be paid into the State treasury to the credit of the Public Utility Fund. Except as otherwise provided in this Act, all other fines and civil penalties shall be paid into the State treasury to the credit of the General Revenue Fund.
(Source: P.A. 93-457, eff. 8-8-03.)

(220 ILCS 5/4-204) (from Ch. 111 2/3, par. 4-204)
Sec. 4-204. Whenever the Commission receives notice from the Secretary of State that any domestic or foreign corporation regulated under this Act has not paid a franchise tax, license fee or penalty required under The Business Corporation Act of 1983, approved January 5, 1984, as amended, then the Commission shall institute proceedings for the revocation of the franchise, license, permit or right to engage in any business required under this Act or the suspension thereof until such time as the delinquent franchise tax, license fee or penalty is paid.
(Source: P.A. 84-617.)

(220 ILCS 5/4-205) (from Ch. 111 2/3, par. 4-205)
Sec. 4-205. This amendatory Act of 1985 shall not have the effect to release or waive any right of action by the State, the Commission, or by any body politic, municipal corporation, person or corporation for any right or penalty which may have arisen or accrued or may hereafter arise or accrue under this Act or any law of this State.
All penalties accruing under this Act shall be cumulative of each other, and suit for the recovery of one penalty shall not be a bar to or affect the recovery of any other penalty or be a bar to any criminal prosecution against any public utility, or any officer, director, agent or employee thereof, or any other corporation or person.
(Source: P.A. 84-617.)

(220 ILCS 5/4-301) (from Ch. 111 2/3, par. 4-301)
Sec. 4-301. The Commission may confer in person, or by correspondence, by attending conventions, or in any other way, with Commissions and any and all agencies dealing with public utilities of other states and of the United States on any matters relating to public utilities.
The Commission shall have full power and authority to make joint investigations, hold joint hearings within or without the State, and issue joint or concurrent orders in conjunction with any official, board, commission or agency of any state or of the United States. In the holding of such investigations or hearings, or in the making of such orders, the Commission shall function under agreements or compacts between states or under the concurrent power of states to regulate the interstate commerce, or as an agency of the United States, or otherwise.
The Commission shall make whenever requested by the Governor, the General Assembly, or either branch of the General Assembly a report within 90 days or any other time period specified within such request, which shall contain copies of all orders issued by the Commission which it deems of special importance or general significance, and any information in the possession of the Commission which it shall deem of value to the people of the State.
The Commission shall conduct a hearing and take testimony relative to any pending legislation with respect to any person, corporation or matter within its jurisdiction, if requested to do so by the Governor, the General Assembly, or either branch of the General Assembly, and shall report its conclusions to the Governor or the General Assembly, as the case may be. The Commission may also recommend the enactment of such legislation with respect to any matter within its jurisdiction as it deems wise or necessary in the public interest. The Commission shall, at such times as the Governor, the General Assembly, or either branch of the General Assembly shall direct, examine any particular subject connected with the condition and management of public utilities, and report to the Governor or the General Assembly, as the case may be, in writing its opinion thereon with its reasons therefor.
(Source: P.A. 98-15, eff. 5-22-13.)

(220 ILCS 5/4-302) (from Ch. 111 2/3, par. 4-302)
Sec. 4-302. The Commission shall cooperate with the Regional Transportation Authority created pursuant to the "Regional Transportation Authority Act", enacted by the 78th General Assembly, in the exercise of the powers of the Authority as provided in that Act.
Transportation Agencies which have any purchase of service agreement with a Service Board as provided in the "Regional Transportation Authority Act" shall not be subject to this Act as to any public transportation which is the subject of such agreement. Any service and business exempted from this Act pursuant to this Section shall not be considered "intrastate public utility business" as defined in Section 3-120 of this Act.
No contract between any Transportation Agency and the Authority or a Service Board or acquisition by the Authority or a Service Board of any property, including property of a Transportation Agency pursuant to and as defined in the Regional Transportation Authority Act, shall, except as provided in such Act, be subject to the supervision, regulation or approval of the Commission.
In the event a Service Board shall determine that any Public Transportation service provided by any Transportation Agency with which that Service Board has a Purchase of Service Agreement is not necessary for the public interest and shall for that reason decline to enter into any Purchase of Service Agreement for such particular service, all pursuant to and as defined in such Regional Transportation Authority Act, then the discontinuation of such service by such Transportation Agency shall not be subject to the supervision, regulation or approval of the Commission.
(Source: P.A. 84-617; 84-1025.)

(220 ILCS 5/4-303) (from Ch. 111 2/3, par. 4-303)
Sec. 4-303. Neither this Act nor any provision thereof shall apply or be construed to apply to commerce with foreign nations or commerce among the several states of this Union, except to the extent permitted under the provisions of the Constitution of the United States and Acts of Congress, and the applicable decisions of the courts of competent jurisdiction of this State or the United States.
(Source: P.A. 84-617; 84-1025.)

(220 ILCS 5/4-304) (from Ch. 111 2/3, par. 4-304)
Sec. 4-304. Beginning in 1986, the Commission shall prepare an annual report which shall be filed by January 31 of each year with the Joint Committee on Legislative Support Services of the General Assembly and the Governor and which shall be publicly available. Such report shall include:
(1) A general review of agency activities and

changes, including:

(a) a review of significant decisions and other

regulatory actions for the preceding year, and pending cases, and an analysis of the impact of such decisions and actions, and potential impact of any significant pending cases;

(b) for each significant decision, regulatory

action and pending case, a description of the positions advocated by major parties, including Commission staff, and for each such decision rendered or action taken, the position adopted by the Commission and reason therefor;

(c) a description of the Commission's budget,

caseload, and staff levels, including specifically:

(i) a breakdown by type of case of the cases

resolved and filed during the year and of pending cases;

(ii) a description of the allocation of the

Commission's budget, identifying amounts budgeted for each significant regulatory function or activity and for each department, bureau, section, division or office of the Commission and its employees;

(iii) a description of current employee

levels, identifying any change occurring during the year in the number of employees, personnel policies and practices or compensation levels; and identifying the number and type of employees assigned to each Commission regulatory function and to each department, bureau, section, division or office of the Commission;

(d) a description of any significant changes in

Commission policies, programs or practices with respect to agency organization and administration, hearings and procedures or substantive regulatory activity.

(2) A discussion and analysis of the state of each

utility industry regulated by the Commission and significant changes, trends and developments therein, including the number and types of firms offering each utility service, existing, new and prospective technologies, variations in the quality, availability and price for utility services in different geographic areas of the State, and any other industry factors or circumstances which may affect the public interest or the regulation of such industries.

(3) A specific discussion of the energy planning

responsibilities and activities of the Commission and energy utilities, including:

(a) the extent to which conservation,

cogeneration, renewable energy technologies and improvements in energy efficiency are being utilized by energy consumers, the extent to which additional potential exists for the economical utilization of such supplies, and a description of existing and proposed programs and policies designed to promote and encourage such utilization;

(b) a description of each energy plan filed with

the Commission pursuant to the provisions of this Act, and a copy, or detailed summary of the most recent energy plans adopted by the Commission;

(c) a discussion of the powers by which the

Commission is implementing the planning responsibilities of Article VIII, including a description of the staff and budget assigned to such function, the procedures by which Commission staff reviews and analyzes energy plans submitted by the utilities, the Department of Natural Resources, and any other person or party; and

(d) a summary of the adoption of solar

photovoltaic systems by residential and small business consumers in Illinois and a description of any and all barriers to residential and small business consumers' financing, installation, and valuation of energy produced by solar photovoltaic systems; electric utilities, alternative retail electric suppliers, and installers of distributed generation shall provide all information requested by the Commission or its staff necessary to complete the analysis required by this paragraph (d).

(4) A discussion of the extent to which utility

services are available to all Illinois citizens including:

(a) the percentage and number of persons or

households requiring each such service who are not receiving such service, and the reasons therefore, including specifically the number of such persons or households who are unable to afford such service;

(b) a critical analysis of existing programs

designed to promote and preserve the availability and affordability of utility services; and

(c) an analysis of the financial impact on

utilities and other ratepayers of the inability of some customers or potential customers to afford utility service, including the number of service disconnections and reconnections, and cost thereof and the dollar amount of uncollectible accounts recovered through rates.

(5) A detailed description of the means by which the

Commission is implementing its new statutory responsibilities under this Act, and the status of such implementation, including specifically:

(a) Commission reorganization resulting from the

addition of an Executive Director and hearing examiner qualifications and review;

(b) Commission responsibilities for construction

and rate supervision, including construction cost audits, management audits, excess capacity adjustments, phase-ins of new plant and the means and capability for monitoring and reevaluating existing or future construction projects;

(c) promulgation and application of rules

concerning ex parte communications, circulation of recommended orders and transcription of closed meetings.

(6) A description of all appeals taken from

Commission orders, findings or decisions and the status and outcome of such appeals.

(7) A description of the status of all studies and

investigations required by this Act, including those ordered pursuant to Sections 8-304, 9-242, 9-244 and 13-301 and all such subsequently ordered studies or investigations.

(8) A discussion of new or potential developments in

federal legislation, and federal agency and judicial decisions relevant to State regulation of utility services.

(9) All recommendations for appropriate legislative

action by the General Assembly.

The Commission may include such other information as it deems to be necessary or beneficial in describing or explaining its activities or regulatory responsibilities. The report required by this Section shall be adopted by a vote of the full Commission prior to filing.
(Source: P.A. 99-107, eff. 7-22-15.)

(220 ILCS 5/4-305) (from Ch. 111 2/3, par. 4-305)
Sec. 4-305. Emission allowances. Beginning with the first quarter of 1993, the Commission shall collect from each public utility and each affiliated interest of a public utility owning an electric generating station information relating to the acquisition or sale of emission allowances as defined in Title IV of the federal Clean Air Act Amendments of 1990 (P.L. 101-549), as amended. The information collected shall include the number of emission allowances allocated to each utility, by statute or otherwise, and the number of emission allowances acquired or sold by each utility. The Commission shall establish quarterly requirements for reporting the information specified under this Section. Beginning with the annual report due January 31, 1994, the Commission shall include the information collected under this Section in the annual report required under this Act.
(Source: P.A. 87-1133; 88-226.)

(220 ILCS 5/4-401) (from Ch. 111 2/3, par. 4-401)
Sec. 4-401. If any Section, subdivision, sentence or clause of this Act is for any reason held invalid or to be unconstitutional, such decision shall not affect the validity of the remaining portions of this Act. A substantial compliance with the requirements of this Act shall be sufficient to give effect to all the Acts, orders, decisions, rules and regulations of the Commission and they shall not be declared inoperative, illegal or void for any omission of a technical nature in respect thereto.
(Source: P.A. 84-617.)

(220 ILCS 5/4-402) (from Ch. 111 2/3, par. 4-402)
Sec. 4-402. This amendatory Act of 1985 shall not affect pending actions or proceedings, civil or criminal, in any court or other tribunal brought by or against the People of the State of Illinois or the Illinois Commerce Commission or by any other person, firm or corporation under the provisions of this Act or any other Act establishing or conferring power on the Commission, nor abate any causes of action arising thereunder, but the same may be instituted, prosecuted and defended with the same effect as though this amendatory Act had not been passed. Any investigation, hearing or proceeding, instituted or conducted by the Commission prior to the taking effect of this amendatory Act shall be conducted and continued to a final determination by the Commission with the same effect as if this amendatory Act had not been passed.
All findings, orders, decisions, rules and regulations issued or promulgated by the Commission under this Act or any other Act establishing or conferring power on the Commission, shall continue in force; and the Commission hereby created shall have all powers with respect to said findings, orders, decisions, rules and regulations as though said findings, orders, decisions, rules and regulations had been made, issued or promulgated by the Commission under this amendatory Act. Notwithstanding the provisions of this Section, where applicable, the Commission shall amend its findings, orders, decisions, rules and regulations to conform to the provisions of this Act as soon as practicable after the effective date.
(Source: P.A. 84-617.)

(220 ILCS 5/4-404)
Sec. 4-404. Protection of confidential and proprietary information. The Commission shall provide adequate protection for confidential and proprietary information furnished, delivered or filed by any person, corporation or other entity, including proprietary information provided to the Commission by the Illinois Power Agency.
(Source: P.A. 95-481, eff. 8-28-07.)

(220 ILCS 5/4-501)
Sec. 4-501. Small public utilities and telecommunications carriers; circuit court appointment of receiver; bond.
(a) If a public utility or telecommunications carrier that has fewer than 7,500 customers:
(1) is unable or unwilling to provide safe, adequate,

or reliable service;

(2) no longer possesses sufficient technical,

financial, or managerial resources and abilities to provide safe, adequate, or reliable service;

(3) has been actually or effectively abandoned by its

owners or operators;

(4) has defaulted on a bond, note, or loan issued or

guaranteed by a department, office, commission, board, authority, or other unit of State government;

(5) has failed to comply, within a reasonable period

of time, with an order of the Commission concerning the safety, adequacy, efficiency, or reasonableness of service; or

(6) has allowed property owned or controlled by it to

be used in violation of a final order of the Commission;

the Commission may file a petition for receivership and a verifying affidavit executed by the executive director of the Commission or a person designated by the executive director asking the circuit court for an order attaching the assets of the public utility or telecommunications carrier and placing the public utility or telecommunications carrier under the control and responsibility of a receiver.
(b) The court shall hold a hearing within 5 days of the filing of the petition. The petition and notice of the hearing shall be served upon the owner or designated agent of the public utility or telecommunications carrier as provided under the Civil Practice Law, or the petition and notice of hearing shall be posted in a conspicuous area at a location where the public utility or telecommunications carrier normally conducts its business affairs, not later than 3 days before the time specified for the hearing unless a different period is fixed by order of court.
If a petition for receivership and verifying affidavit executed by the executive director of the Commission or the person designated by the executive director allege an immediate and serious danger to residents constituting an emergency, the court shall set the matter for hearing within 3 days and may appoint a temporary receiver ex parte upon the strength of the petition and affidavit pending a full evidentiary hearing. The court shall hold a full evidentiary hearing on the petition within 5 days of the appointment of the temporary receiver. The public utility or telecommunications carrier shall be served with the petition, affidavit, and notice of hearing in the manner provided in this subsection not later than 3 days before the time specified for the full evidentiary hearing, unless a different period is fixed by order of court.
(c) After a hearing, the court shall determine whether to grant the petition. A receiver appointed under this Section shall be a responsible person, partnership, or corporation knowledgeable in the operation of the type of public utility or telecommunications carrier that is the subject of the petition for receivership.
(d) A receiver appointed by the court shall file a bond. The receiver shall operate the public utility or telecommunications carrier to preserve its assets and to serve the best interests of its customers. The receiver appointed shall directly or by its agents and attorneys enter upon and take possession of the public utility's or telecommunications carrier's facilities and operations and may exclude from the public utility's or telecommunications carrier's facilities any or all of the public utility's or telecommunications carrier's officers, agents, or employees and all persons claiming under them. The receiver shall have possession and control the facilities and shall exercise all rights and powers with respect to the facilities that could be exercised by the public utility or telecommunications carrier. The receiver shall maintain, restore, insure, and make all proper repairs to the public utility or telecommunications facilities. The receiver shall have the powers and duties necessary for the continued operation of the public utility or telecommunications carrier and the provision of continuous and adequate services to customers.
(e) The receiver shall, in the performance of the powers conferred, act under the supervision of the court making the appointment. The receiver is at all times subject to the orders of the court and may be removed by the court. The court may enter other orders that it considers appropriate for the exercise by the receiver of functions specifically set forth in this Section. The receiver shall be compensated from the assets of the public utility or telecommunications carrier in an amount to be determined by the court. In addition, in a suit, action, or proceeding by or against the receiver of a public utility or telecommunications carrier, the fees, counsel fees, and expenses of the receiver, if any, that are incurred to prosecute or defend the suit, action, or proceeding shall be paid out of the assets of the public utility or telecommunications carrier.
(f) If the receiver determines that the public utility's or telecommunications carrier's actions that caused it to be placed under the control and responsibility of the receiver were due to misappropriation or wrongful diversion of the assets or income of the company or to other misconduct by a director, officer, or manager of the company, the receiver shall file a petition with the circuit court that issued the order of receivership for an order that the director, officer, or manager be ordered to pay compensatory damages to the company because of the misappropriation, diversion, or misconduct.
(g) Control of and responsibility for the public utility or telecommunications carrier shall remain in the receiver until, upon a showing of good cause by the public utility or telecommunications carrier, the court determines that it is in the best interests of its customers that the public utility or telecommunications carrier be returned to the owners or the court determines that the receiver is no longer required. The court may also direct the receiver to liquidate the assets of the public utility or telecommunications carrier in the manner provided by law.
(h) The appointment of a receiver shall be in addition to any other remedies provided by law.
(Source: P.A. 91-357, eff. 7-29-99.)

(220 ILCS 5/4-502)
Sec. 4-502. Small public utility or telecommunications carrier; acquisition by capable utility; Commission determination; procedure.
(a) The Commission may provide for the acquisition of a small public utility or telecommunications carrier by a capable public utility or telecommunications carrier, if the Commission, after notice and an opportunity to be heard, determines one or more of the following:
(1) the small public utility or telecommunications

carrier is failing to provide safe, adequate, or reliable service;

(2) the small public utility or telecommunications

carrier no longer possesses sufficient technical, financial, or managerial resources and abilities to provide the service or services for which its certificate was originally granted;

(3) the small public utility or telecommunications

carrier has been actually or effectively abandoned by its owners or operators;

(4) the small public utility or telecommunications

carrier has defaulted on a bond, note, or loan issued or guaranteed by a department, office, commission, board, authority, or other unit of State government;

(5) the small public utility or telecommunications

carrier has wilfully failed to comply with any provision of this Act, any other provision of State or federal law, or any rule, regulation, order, or decision of the Commission; or

(6) the small public utility or telecommunications

carrier has wilfully allowed property owned or controlled by it to be used in violation of this Act, any other provision of State or federal law, or any rule, regulation, order, or decision of the Commission.

(b) As used in this Section, "small public utility or telecommunications carrier" means a public utility or telecommunications carrier that regularly provides service to fewer than 7,500 customers.
(c) In making a determination under subsection (a), the Commission shall consider all of the following:
(1) The financial, managerial, and technical ability

of the small public utility or telecommunications carrier.

(2) The financial, managerial, and technical ability

of all proximate public utilities or telecommunications carriers providing the same type of service.

(3) The expenditures that may be necessary to make

improvements to the small public utility or telecommunications carrier to assure compliance with applicable statutory and regulatory standards concerning the adequacy, efficiency, safety, or reasonableness of utility service.

(4) The expansion of the service territory of the

acquiring capable public utility or telecommunications carrier to include the service area of the small public utility or telecommunications carrier to be acquired.

(5) Whether the rates charged by the acquiring

capable public utility or telecommunications carrier to its acquisition customers will increase unreasonably because of the acquisition.

(6) Any other matter that may be relevant.
(d) For the purposes of this Section, a "capable public utility or telecommunications carrier" means a public utility, as defined under Section 3-105 of this Act, including those entities listed in items (1) through (5) of subsection (b) of Section 3-105, or a telecommunications carrier, as defined under Section 13-202 of this Act, including those entities listed in subsections (a) and (b) of Section 13-202, that:
(1) regularly provides the same type of service as

the small public utility or telecommunications carrier, to 7,500 or more customers, and provides safe, adequate, and reliable service to those customers; however, public utility or telecommunications carrier that would otherwise be a capable public utility except for the fact that it has fewer than 7,500 customers may elect to be a capable public utility or telecommunications carrier for the purposes of this Section regardless of the number of its customers and regardless of whether or not it is proximate to the small public utility or telecommunications carrier to be acquired;

(2) is not an affiliated interest of the small public

utility or telecommunications carrier;

(3) agrees to acquire the small public utility or

telecommunications carrier that is the subject of the proceeding, under the terms and conditions contained in the Commission order approving the acquisition; and

(4) is financially, managerially, and technically

capable of acquiring and operating the small public utility or telecommunications carrier in compliance with applicable statutory and regulatory standards.

(e) The Commission may, on its own motion or upon petition, initiate a proceeding in order to determine whether an order of acquisition should be entered. Upon the establishment of a prima facie case that the acquisition of the small public utility or telecommunications carrier would be in the public interest and in compliance with the provisions of this Section all of the following apply:
(1) The small public utility or telecommunications

carrier that is the subject of the acquisition proceedings has the burden of proving its ability to render safe, adequate, and reliable service at just and reasonable rates.

(2) The small public utility or telecommunications

carrier that is the subject of the acquisition proceedings may present evidence to demonstrate the practicality and feasibility of the following alternatives to acquisition:

(A) the reorganization of the small public

utility or telecommunications carrier under new management;

(B) the entering of a contract with another

public utility, telecommunications carrier, or a management or service company to operate the small public utility or telecommunications carrier;

(C) the appointment of a receiver to operate the

small public utility or telecommunications carrier, in accordance with the provisions of Section 4-501 of this Act; or

(D) the merger of the small public utility or

telecommunications carrier with one or more other public utilities or telecommunications carriers.

(3) A public utility or telecommunications carrier

that desires to acquire the small public utility or telecommunications carrier has the burden of proving that it is a capable public utility or telecommunications carrier.

(f) Subject to the determinations and considerations required by subsections (a), (b), (c), (d) and (e) of this Section, the Commission shall issue an order concerning the acquisition of the small public utility or telecommunications carrier by a capable public utility or telecommunications carrier. If the Commission finds that the small public utility or telecommunications carrier should be acquired by the capable public utility or telecommunications carrier, the order shall also provide for the extension of the service area of the acquiring capable public utility or telecommunications carrier.
(g) The price for the acquisition of the small public utility or telecommunications carrier shall be determined by agreement between the small public utility or telecommunications carrier and the acquiring capable public utility or telecommunications carrier subject to a determination by the Commission that the price is reasonable. If the small public utility or telecommunications carrier and the acquiring capable public utility or telecommunications carrier are unable to agree on the acquisition price or the Commission disapproves the acquisition price upon which they have agreed, the Commission shall issue an order directing the acquiring capable public utility or telecommunications carrier to acquire the small public utility or telecommunications carrier by following the procedure prescribed for the exercise of the powers of eminent domain under Section 8-509 of this Act.
(h) The Commission may, in its discretion and for a reasonable period of time after the date of acquisition, allow the acquiring capable public utility or telecommunications carrier to charge and collect rates from the customers of the acquired small public utility or telecommunications carrier under a separate tariff.
(i) A capable public utility or telecommunications carrier ordered by the Commission to acquire a small public utility or telecommunications carrier shall submit to the Commission for approval before the acquisition a plan, including a timetable, for bringing the small public utility or telecommunications carrier into compliance with applicable statutory and regulatory standards.
(Source: P.A. 95-481, eff. 8-28-07.)

(220 ILCS 5/4-601)
Sec. 4-601. Consumer protection laws.
(a) The General Assembly finds that consumer protection is vital to the health, safety, and welfare of Illinois consumers.
(b) Notwithstanding any other provision of law, the Commission and its staff shall:
(1) work cooperatively with law enforcement

authorities, including the Attorney General and State's Attorneys, in their enforcement of consumer protection laws, including the Consumer Fraud and Deceptive Business Practices Act;

(2) provide any materials or documents already in the

Commission's possession requested by the Attorney General or a State's Attorney pertaining to the enforcement of consumer protection laws; any materials or documents that are proprietary shall not be made public unless the designation as proprietary has been removed by a court or legal body of competent jurisdiction, or the agreement of the parties; and

(3) upon written request, forward any complaints

regarding alleged violations of any consumer protection law to the Attorney General and the State's Attorney of the appropriate county or counties.

(c) Subject to subdivision (1) of Section 10b of the Consumer Fraud and Deceptive Business Practices Act, the Attorney General and the State's Attorney of any county shall have available all remedies and authority granted to them by the Consumer Fraud and Deceptive Business Practices Act. The remedies for violations of this Act and its rules are not intended to replace other remedies that may be imposed for violations of the Consumer Fraud and Deceptive Business Practices Act and are in addition to, and not in substitution for, such other remedies, nor is this Act intended to remove any statutorily defined defenses.
(Source: P.A. 93-881, eff. 1-1-05.)

(220 ILCS 5/4-602)
Sec. 4-602. Electric utility workforce study.
(a) The Commission shall conduct a comprehensive workforce analysis study of each electric utility to determine the adequacy of the total in-house staffing in each job classification or job title critical to maintaining quality reliability and restoring service in each electric utility's service territory. Each report shall contain a yearly detailed comparison beginning with 1995 and ending in 2006 of each electric utility's ratio of:
(1) in-house workers, commonly referred to as

"linemen", to customers;

(2) customer service call-center employees to

customers; and

(3) meter service or repair employees to customers.
The ratios shall be reported from each utility's named service area, district, division, outlying area, village, municipality, reporting point, or region. The analysis shall determine the total number of contractor employees for the same time frame and shall be conducted in the same manner as the in-house analysis.
(b) The Commission may hold public hearings while conducting the analysis to assist in the adequacy of the study. The Commission must hold public hearings on the study and present the results to the General Assembly no later than January 1, 2009.
(c) An electric utility shall bear the costs of issuing any reports required by this Section and it shall not be entitled to recovery of any costs incurred in complying with this Section.
(Source: P.A. 95-81, eff. 8-13-07.)

(220 ILCS 5/4-603)
Sec. 4-603. Adequate employment for in-house utility employees. The staff of the Commission shall develop benchmarks for employee staffing levels for each classification and employee training for each classification, subject to the requirements of Section 4-602 of this Act, within one year after the effective date of this amendatory Act of the 96th General Assembly.
(Source: P.A. 95-81, eff. 8-13-07; 96-582, eff. 8-18-09.)



Article V - Duties Of Public Utilities - Accounts And Reports

(220 ILCS 5/Art. V heading)

(220 ILCS 5/5-101) (from Ch. 111 2/3, par. 5-101)
Sec. 5-101. Every public utility shall furnish to the Commission all information required by it to carry into effect the provisions of this Act, and shall make specific answers to all questions submitted by the Commission.
Any public utility receiving from the Commission any blanks with directions to fill the same, shall cause the same to be properly filled out so as to answer fully and correctly each question therein propounded, and in case it is unable to answer any question, it shall give a good and sufficient reason for such failure; and said answer shall be verified under oath by the president, secretary, superintendent or general manager of such public utility and returned to the Commission at its office within the period fixed by the Commission.
Whenever required by the Commission, every public utility shall deliver to the Commission, any or all maps, profiles, reports, documents, books, accounts, papers and records in its possession, or in any way relating to its property or affecting its business, and inventories of its property, in such form as the Commission may direct, or verified copies of any or all of the same.
Every public utility shall obey and comply with each and every requirement of this Act and every order, decision, direction, rule or regulation made or prescribed by the Commission in the matters herein specified, or any other matter in any way relating to or affecting its business as a public utility, and shall do everything necessary or proper in order to secure compliance with and observance of this Act and every such order, decision, direction, rule or regulation by all of its officers, agents and employees.
(Source: P.A. 84-617.)

(220 ILCS 5/5-102) (from Ch. 111 2/3, par. 5-102)
Sec. 5-102. The Commission shall have power to establish a uniform system of accounts to be kept by public utilities or to classify public utilities and to establish a uniform system of accounts for each class and to prescribe the manner in which such accounts shall be kept. It may also, in its discretion, prescribe the forms of accounts to be kept by public utilities, including records of service, as well as accounts of earnings and expenses, and any other forms, records and memoranda which in the judgment of the Commission may be necessary to carry out any of the provisions of this Act. The system of accounts established by the Commission and the forms of accounts prescribed by it shall not be inconsistent, in the case of corporations subject to the provisions of the Act of Congress entitled, "An Act to regulate commerce," approved February fourth, eighteen hundred and eighty-seven, and the Acts amendatory thereof and supplementary thereto, with the systems and forms from time to time established for such corporations by the Interstate Commerce Commission, but nothing herein contained shall affect the power of the Commission to prescribe forms of accounts for such corporations, with the approval of the Interstate Commerce Commission, covering information in addition to that required by the Interstate Commerce Commission. Where the Commission has prescribed the forms of accounts to be kept by any public utility for any of its business, it shall thereafter be unlawful for such public utility to keep any accounts for such business other than those prescribed or approved by the Commission, or those prescribed by or under the authority of any other state or of the United States.
The Commission may, from time to time, alter, amend or repeal, in whole or in part, any uniform system of accounts, or the form and manner of keeping accounts.
(Source: P.A. 84-617.)

(220 ILCS 5/5-103) (from Ch. 111 2/3, par. 5-103)
Sec. 5-103. Such systems of accounts shall provide for forms showing all sources of incomes, the amounts due and received from each source and the amounts expended and due for each purpose, distinguishing clearly all payments for operating expenses from those for new construction, extensions and additions and for balance sheets showing assets and liabilities and various forms of proprietary interest.
(Source: P.A. 84-617.)

(220 ILCS 5/5-104) (from Ch. 111 2/3, par. 5-104)
Sec. 5-104. Depreciation accounts.
(a) The Commission shall have power, after hearing, to require any or all public utilities, except electric public utilities, to keep such accounts as will adequately reflect depreciation, obsolescence and the progress of the arts. The Commission may, from time to time, ascertain and determine and by order fix the proper and adequate rate of depreciation of the several classes of property for each public utility; and each public utility shall conform its depreciation accounts to the rates so ascertained, determined and fixed.
(b) The Commission shall have the power, after hearing, to require any or all electric public utilities to keep such accounts as will adequately reflect depreciation, obsolescence, and the progress of the arts. The Commission may, from time to time, ascertain and determine and by order fix the proper and adequate rate of depreciation of the several classes of property for each electric public utility; and each electric public utility shall thereafter, absent further order of the Commission, conform its depreciation accounts to the rates so ascertained, determined and fixed until at least the end of the first full calendar year following the date of such determination.
(c) An electric public utility may from time to time alter the annual rates of depreciation, which for purposes of this subsection (c) and subsection (d) shall include amortization, that it applies to its several classes of assets so long as the rates are consistent with generally accepted accounting principles. The electric public utility shall file a statement with the Commission which shall set forth the new rates of depreciation and which shall contain a certification by an independent certified public accountant that the new rates of depreciation are consistent with generally accepted accounting principles. Upon the filing of such statement, the new rates of depreciation shall be deemed to be approved by the Commission as the rates of depreciation to be applied thereafter by the public utility as though an order had been entered pursuant to subsection (b).
(d) In any proceeding conducted pursuant to Section 9-201 or 9-202 to set an electric public utility's rates for service, the Commission may determine not to use, in determining the depreciation expense component of the public utility's rates for service, the rates of depreciation established pursuant to subsection (c), if the Commission in that proceeding finds based on the record that different rates of depreciation are required to adequately reflect depreciation, obsolescence and the progress of the arts, and fixes by order and uses for purposes of that proceeding new rates of depreciation to be thereafter employed by the electric public utility until the end of the first full calendar year following the date of the determination and thereafter until altered in accordance with subsection (b) or (c) of this Section.
(e) A gas public utility serving more than 1,600,000 customers as of January 1, 2013 may from time to time alter the annual rates of depreciation, which for purposes of this subsection (e) shall include amortization, that the gas public utility applies to its several classes of assets so long as the rates are consistent with generally accepted accounting principles. The gas public utility shall file testimony with the Commission setting forth the new rates of depreciation that shall include: (i) a summary of the causes for the change in depreciation rates; (ii) a certification by an independent certified public accountant that the new rates of depreciation are consistent with generally accepted accounting principles; (iii) the depreciation study; and (iv) the expected impact on depreciation expense from the new depreciation rates. The gas public utility shall also simultaneously submit to the Commission all work papers that support the filed depreciation study. No later than 120 days after the filing by the gas public utility under this subsection (e), the Commission shall ascertain and determine and, by order, fix the proper and adequate rate of depreciation of the several classes of property for the gas public utility. The gas public utility shall conform its depreciation accounts to the rates so ascertained, determined, and fixed. Rates of depreciation established by the Commission pursuant to this subsection (e) shall become effective upon the date of the gas public utility's filing.
(Source: P.A. 98-473, eff. 8-16-13.)

(220 ILCS 5/5-105) (from Ch. 111 2/3, par. 5-105)
Sec. 5-105. The Commission may provide for the examination and audit of all accounts, and all items shall be allocated to the accounts in the manner prescribed by the Commission. The officers and employees of the Commission shall have authority under the direction of the Commission to inspect and examine any and all books, accounts, papers, records and memoranda kept by such public utilities.
(Source: P.A. 84-617.)

(220 ILCS 5/5-106) (from Ch. 111 2/3, par. 5-106)
Sec. 5-106. Each public utility shall have an office in one of the cities, villages or incorporated towns in this State in which its property or some part thereof is located, and shall keep in said office all such books, accounts, papers, records and memoranda as shall be ordered by the Commission to be kept within the State. The address of such office shall be filed with the Commission. No books, accounts, papers, records or memoranda ordered by the Commission to be kept within the State shall be at any time removed from the State, except upon such conditions as may be prescribed by the Commission.
Each public utility shall be liable for, and upon proper invoice from the Commission shall promptly reimburse the Commission for, the reasonable costs and expenses associated with the audit or inspection of any books, accounts, papers, records and memoranda kept outside the State.
(Source: P.A. 84-617.)

(220 ILCS 5/5-107) (from Ch. 111 2/3, par. 5-107)
Sec. 5-107. Any person who shall wilfully make any false entry in the accounts, or in any record or memoranda or by any other means or device falsify the record of any such account, record or memoranda, or who shall willfully neglect or fail to make full, true, and correct entries in such accounts, records, or memoranda of all facts in transactions appertaining to the business of the public utility, or shall keep any accounts or record other than those prescribed or approved by the Commission, shall be guilty of a Class A misdemeanor.
If any such books, accounts, records or memoranda shall have been preserved for a period of at least three years, a public utility may with the consent of the Commission destroy such of them as in the judgment of the Commission may properly be destroyed.
(Source: P.A. 84-617.)

(220 ILCS 5/5-108) (from Ch. 111 2/3, par. 5-108)
Sec. 5-108. Any officer or employee of the Commission who divulges any fact or information coming to his knowledge during the course of an inspection, examination or investigation of any account, record, memorandum, book or paper of a public utility, except in so far as he may be authorized by the Commission or by a circuit court, shall be guilty of a Class A misdemeanor.
(Source: P.A. 84-617.)

(220 ILCS 5/5-109) (from Ch. 111 2/3, par. 5-109)
Sec. 5-109. Reports; false reports; penalty. Each public utility in the State, other than a commercial mobile radio service provider, shall each year furnish to the Commission, in such form as the Commission shall require, annual reports as to all the items mentioned in the preceding Sections of this Article, and in addition such other items, whether of a nature similar to those therein enumerated or otherwise, as the Commission may prescribe. Such annual reports shall contain all the required information for the period of 12 months ending on June 30 in each year, or ending on December 31 in each year, as the Commission may by order prescribe for each class of public utilities, except commercial mobile radio service providers, and shall be filed with the Commission at its office in Springfield within 3 months after the close of the year for which the report is made. The Commission shall have authority to require any public utility to file monthly reports of earnings and expenses of such utility, and to file other periodical or special, or both periodical and special reports concerning any matter about which the Commission is authorized by law to keep itself informed. All reports shall be under oath.
When any report is erroneous or defective or appears to the Commission to be erroneous or defective, the Commission may notify the public utility to amend such report within 30 days, and before or after the termination of such period the Commission may examine the officers, agents, or employees, and books, records, accounts, vouchers, plant, equipment and property of such public utility, and correct such items in the report as upon such examination the Commission may find defective or erroneous.
All reports made to the Commission by any public utility and the contents thereof shall be open to public inspection, unless otherwise ordered by the Commission. Such reports shall be preserved in the office of the Commission.
Any public utility which fails to make and file any report called for by the Commission within the time specified; or to make specific answer to any question propounded by the Commission within 30 days from the time it is lawfully required to do so, or within such further time, not to exceed 90 days, as may in its discretion be allowed by the Commission, shall forfeit up to $100 for each and every day it may so be in default if the utility collects less than $100,000 annually in gross revenue; and if the utility collects $100,000 or more annually in gross revenue, it shall forfeit $1,000 per day for each and every day it is in default.
Any person who willfully makes any false return or report to the Commission or to any member, officer, or employee thereof, any person who willfully, in a return or report, withholds or fails to provide material information to which the Commission is entitled under this Act and which information is either required to be filed by statute, rule, regulation, order, or decision of the Commission or has been requested by the Commission, and any person who willfully aids or abets such person shall be guilty of a Class A misdemeanor.
(Source: P.A. 95-331, eff. 8-21-07.)

(220 ILCS 5/5-110)
Sec. 5-110. Disclosure of customer information to law enforcement agencies. A public utility shall not disclose customer record information to a law enforcement agency unless the law enforcement agency requests the customer record information in writing, specifying that the information is necessary for a law enforcement purpose. Customer record information includes, but is not limited to, social security numbers, public aid numbers, and employment data. Nothing in this Section shall affect the Commission's access to information under this Act or any other law.
(Source: P.A. 90-727, eff. 8-7-98.)

(220 ILCS 5/5-111)
Sec. 5-111. Natural gas performance reporting.
(a) The General Assembly recognizes that for well over a century Illinois residents and businesses have relied on the natural gas utility system. The General Assembly finds that in order for a natural gas utility to provide safe, reliable, and affordable service to the State's current and future utility customers, a utility must refurbish, rebuild, modernize, and expand its infrastructure and adequately train its workforce on appropriate operations procedures and policies designed to effectively maintain its infrastructure.
(b) A natural gas public utility shall report annually to the Commission the following information, compiled on a calendar-year basis, beginning with the first report on April 1, 2014:
(1) the number of emergency calls with response

times exceeding both 30 minutes and 60 minutes and the number of emergency calls in which the utility stopped the flow of natural gas on the system or appropriately vented natural gas in a time exceeding both 60 minutes and 90 minutes;

(2) the number of incidents of damage per thousand

gas facility locate requests to the utility's pipeline facilities resulting from utility error and the number of incidents of damage per thousand gas facility locate requests to the utility's pipeline facilities resulting from the fault of third parties;

(3) the number of scheduled cathodic protection

readings below -0.850 volts;

(4) the number of service lines that were inactive

for over 3 years and not disconnected from a source of supply;

(5) the number of difficult to locate services

replaced;

(6) the number of remotely-readable cathodic

protection devices;

(7) the miles of main and numbers of services

replaced that were constructed of cast iron, wrought iron, ductile iron, unprotected coated steel, unprotected bare steel, mechanically coupled steel, copper, Cellulose Acetate Butyrate (CAB) plastic, pre-1973 DuPont Aldyl "A" polyethylene, PVC, or other types of materials identified by a State or federal governmental agency as being prone to leakage;

(8) the number of miles of transmission facilities

on which maximum allowable operating pressures have been established;

(9) the number of miles of transmission facilities

equipped with remotely controlled shut-off valve capability; and

(10) the value in dollars of contracts in force

with minority-owned, female-owned, and qualified service-disabled veteran-owned businesses.

(c) Reports required under this Section shall be submitted to the Commission by April 1 of each year. Reports shall be verified in the same manner as Form 21 ILCC and contain the information specified in subsection (b) of this Section for the preceding calendar year. The reports shall further identify the number of jobs attributable to each of the reporting requirements in (b)(1) through (b)(10) of this Section. Following the submission of a utility's initial report, subsequent reports by the utility shall state year-over-year changes in the information being reported. The Commission shall post the reports on the public portion of its web site.
(d) A natural gas utility shall submit an annual plan specifying its goals for each of the items identified in subsection (b) of this Section, and such utility is expected to show reasonable and continuing progress in improving its performance under the criteria identified in subsection (b) of this Section. If the Commission finds, after notice and hearing, that a utility has failed to show progressive improvement in its performance under those criteria, the Commission may require the natural gas utility to submit a remediation plan for the criteria identified in subsection (b) of this Section designed to improve the utility's performance.
(e) The Commission may adopt rules to implement the requirements of this Section.
(f) This Section does not apply to a gas utility that on January 1, 2013 provided gas service to fewer than 100,000 customers in Illinois.
(Source: P.A. 98-57, eff. 7-5-13.)

(220 ILCS 5/5-115)
Sec. 5-115. (Repealed).
(Source: P.A. 97-1041, eff. 8-20-12. Repealed by P.A. 98-1056, eff. 8-26-14.)

(220 ILCS 5/5-117)
Sec. 5-117. Supplier diversity goals.
(a) The public policy of this State is to collaboratively work with companies that serve Illinois residents to improve their supplier diversity in a non-antagonistic manner.
(b) The Commission shall require all gas, electric, and water companies with at least 100,000 customers under its authority, as well as suppliers of wind energy, solar energy, hydroelectricity, nuclear energy, and any other supplier of energy within this State, to submit an annual report by April 15, 2015 and every April 15 thereafter, in a searchable Adobe PDF format, on all procurement goals and actual spending for female-owned, minority-owned, veteran-owned, and small business enterprises in the previous calendar year. These goals shall be expressed as a percentage of the total work performed by the entity submitting the report, and the actual spending for all female-owned, minority-owned, veteran-owned, and small business enterprises shall also be expressed as a percentage of the total work performed by the entity submitting the report.
(c) Each participating company in its annual report shall include the following information:
(1) an explanation of the plan for the next year to

increase participation;

(2) an explanation of the plan to increase the goals;
(3) the areas of procurement each company shall be

actively seeking more participation in in the next year;

(4) an outline of the plan to alert and encourage

potential vendors in that area to seek business from the company;

(5) an explanation of the challenges faced in finding

quality vendors and offer any suggestions for what the Commission could do to be helpful to identify those vendors;

(6) a list of the certifications the company

recognizes;

(7) the point of contact for any potential vendor who

wishes to do business with the company and explain the process for a vendor to enroll with the company as a minority-owned, women-owned, or veteran-owned company; and

(8) any particular success stories to encourage other

companies to emulate best practices.

(d) Each annual report shall include as much State-specific data as possible. If the submitting entity does not submit State-specific data, then the company shall include any national data it does have and explain why it could not submit State-specific data and how it intends to do so in future reports, if possible.
(e) Each annual report shall include the rules, regulations, and definitions used for the procurement goals in the company's annual report.
(f) The Commission and all participating entities shall hold an annual workshop open to the public in 2015 and every year thereafter on the state of supplier diversity to collaboratively seek solutions to structural impediments to achieving stated goals, including testimony from each participating entity as well as subject matter experts and advocates. The Commission shall publish a database on its website of the point of contact for each participating entity for supplier diversity, along with a list of certifications each company recognizes from the information submitted in each annual report. The Commission shall publish each annual report on its website and shall maintain each annual report for at least 5 years.
(Source: P.A. 98-1056, eff. 8-26-14; 99-906, eff. 6-1-17.)

(220 ILCS 5/5-201) (from Ch. 111 2/3, par. 5-201)
Sec. 5-201. In case any public utility shall do, cause to be done or permit to be done any act, matter or thing prohibited, forbidden or declared to be unlawful, or shall omit to do any act, matter or thing required to be done either by any provisions of this Act or any rule, regulation, order or decision of the Commission, issued under authority of this Act, the public utility shall be liable to the persons or corporations affected thereby for all loss, damages or injury caused thereby or resulting therefrom, and if the court shall find that the act or omission was wilful, the court may in addition to the actual damages, award damages for the sake of example and by the way of punishment. An action to recover for such loss, damage or injury may be brought in the circuit court by any person or corporation.
In every case of a recovery of damages by any person or corporation under the provisions of this Section, the plaintiff shall be entitled to a reasonable attorney's fee to be fixed by the court, which fee shall be taxed and collected as part of the costs in the case.
No recovery as in this Section provided shall in any manner affect a recovery by the State of the penalties in this Act provided.
(Source: P.A. 84-617.)

(220 ILCS 5/5-202) (from Ch. 111 2/3, par. 5-202)
Sec. 5-202. Violations; penalty. Any public utility, any corporation other than a public utility, or any person acting as a public utility, that violates or fails to comply with any provisions of this Act or that fails to obey, observe, or comply with any order, decision, rule, regulation, direction, or requirement, or any part or provision thereof, of the Commission, made or issued under authority of this Act, in a case in which a penalty is not otherwise provided for in this Act, shall be subject to a civil penalty imposed in the manner provided in Section 4-203. A small public utility, as defined in subsection (b) of Section 4-502 of this Act, is subject to a civil penalty of not less than $500 nor more than $2,000 for each and every offense. All other public utilities, corporations other than a public utility, and persons acting as a public utility are subject to a civil penalty of up to $30,000 for each and every offense, except as provided in this Section and in Sections 13-101, 13-304, 13-305, and 5-202.1 of this Act.
Every violation of the provisions of this Act or of any order, decision, rule, regulation, direction, or requirement of the Commission, or any part or portion thereof, by any corporation or person, is a separate and distinct offense, provided, however, that if the same act or omission violates more than one provision of this Act, or of any order, decision, rule, regulation, direction, or requirement of the Commission, only one penalty or cumulative penalty may be imposed for such act or omission. In case of a continuing violation, each day's continuance thereof shall be a separate and distinct offense, provided, however, that the cumulative penalty for any continuing violation shall not exceed $500,000, except in the case of a small utility, as defined in subsection (b) of Section 4-502 of this Act, in which case the cumulative penalty for any continuing violation shall not exceed $35,000, and provided further that these limits shall not apply where the violation was intentional and either (i) created substantial risk to the safety of the utility's employees or customers or the public or (ii) was intended to cause economic benefits to accrue to the violator.
In construing and enforcing the provisions of this Act relating to penalties, the act, omission, or failure of any officer, agent, or employee of any public utility, corporation other than a public utility, or person acting as a public utility, that is acting within the scope of his official duties or employment, shall in every case be deemed to be the act, omission, or failure of such public utility, corporation other than a public utility, or person acting as a public utility.
If the party who has violated or failed to comply with this Act or an order, decision, rule, regulation, direction, or requirement of the Commission, or any part or provision thereof, fails to seek timely review pursuant to Sections 10-113 and 10-201 of this Act, the party shall, upon expiration of the statutory time limit, be subject to the civil penalty provision of this Section.
No penalties shall accrue under this provision until 15 days after the mailing of a notice to such party or parties that they are in violation of or have failed to comply with the Act or order, decision, rule, regulation, direction, or requirement of the Commission or any part or provision thereof, except that this notice provision shall not apply when the violation was intentional.
(Source: P.A. 93-457, eff. 8-8-03.)

(220 ILCS 5/5-202.1)
Sec. 5-202.1. Misrepresentation before Commission; penalty.
(a) Any person or corporation, as defined in Sections 3-113 and 3-114 of this Act, who knowingly misrepresents facts to the Commission in response to any Commission contact, inquiry or discussion or knowingly aids another in doing so in response to any Commission contact, inquiry or discussion or knowingly permits another to misrepresent facts through testimony or the offering or withholding of material information in any proceeding shall be subject to a civil penalty. Whenever the Commission is of the opinion that a person or corporation is misrepresenting or has misrepresented facts, the Commission may initiate a proceeding to determine whether a misrepresentation has in fact occurred. If the Commission finds that a person or corporation has violated this Section, the Commission shall impose a penalty of not less than $1,000. Each misrepresentation of a fact found by the Commission shall constitute a separate and distinct violation. In determining the amount of the penalty to be assessed, the Commission may consider any matters of record in aggravation or mitigation of the penalty, as set forth in Section 4-203, including but not limited to the following:
(1) the presence or absence of due diligence on the

part of the violator in attempting to comply with the Act;

(2) any economic benefits accrued, or expected to be

accrued, by the violator because of the misrepresentation; and

(3) the amount of monetary penalty that will serve to

deter further violations by the violator and to otherwise aid in enhancing voluntary compliance with the Act.

(b) Any action to enforce civil penalties arising under this Section shall be undertaken pursuant to Section 4-203.
(c) For purposes of this Section, "Commission," as defined in Section 3-102, refers to any Commissioner, agent, or employee of the Illinois Commerce commission, and also refers to any other person engaged to represent the Commission in carrying out its regulatory or law enforcement obligations.
(Source: P.A. 99-906, eff. 6-1-17.)

(220 ILCS 5/5-203) (from Ch. 111 2/3, par. 5-203)
Sec. 5-203. Every person who, either individually, or acting as an officer, agent, or employee of a public utility or of a corporation other than a public utility, violates or fails to comply with any provisions of this Act, or fails to observe, obey or comply with any order, decision, rule, regulation, direction or requirement, or any part or portion thereof, of the Commission, made or issued under authority of this Act, or who procures, aids or abets any public utility in its violation of this Act or in its failure to obey, observe or comply with this Act or any such order, decision, rule, regulation, direction, or requirement, or any part or portion thereof, in a case in which a penalty is not otherwise provided for in this Act, is guilty of a Class A misdemeanor.
(Source: P.A. 84-617.)



Article VI - Capitalization

(220 ILCS 5/Art. VI heading)

(220 ILCS 5/6-101) (from Ch. 111 2/3, par. 6-101)
Sec. 6-101. The power of public utilities to issue stocks, stock certificates, bonds, notes and other evidences of indebtedness and to create liens on their property is a special privilege, the right of supervision, regulation, restriction and control of which is and shall continue to be vested in the State, and such power shall be exercised by the Commission hereby created according to the provisions of this Act and under such rules and regulations as the Commission may prescribe.
The Commission shall provide, by serial number or other device to be placed on the face thereof, for the proper and easy identification of such stocks, stock certificates, bonds, notes and other evidences of indebtedness as may be issued by public utilities under the provisions of this article.
(Source: P.A. 84-617.)

(220 ILCS 5/6-102) (from Ch. 111 2/3, par. 6-102)
Sec. 6-102. Authorization of issues of stock.
(a) Subject to the provisions of this Act and of the order of the Commission issued as provided in this Act, a public utility may issue stocks and stock certificates, and bonds, notes and other evidences of indebtedness payable at periods of more than 12 months after the date thereof for any lawful purpose. However, such public utility shall first have secured from the Commission an order authorizing such issue and stating the amount thereof and the purpose or purposes to which the issue or the proceeds thereof are to be applied, and that in the opinion of the Commission, the money, property or labor to be procured or paid for by such issue is reasonably required for the purpose or purposes specified in the order.
(b) The provisions of this subsection (b) shall apply only to (1) any issuances of stock in a cumulative amount, exclusive of any issuances referred to in item (3), that are 10% or more in a calendar year or 20% or more in a 24-month period of the total common stockholders' equity or of the total amount of preferred stock outstanding, as the case may be, of the public utility, and (2) to any issuances of bonds, notes or other evidences of indebtedness in a cumulative principal amount, exclusive of any issuances referred to in item (3), that are 10% or more in a calendar year or 20% or more in a 24-month period of the aggregate principal amount of bonds, notes and other evidences of indebtedness of the public utility outstanding, all as of the date of the issuance, but shall not apply to (3) any issuances of stock or of bonds, notes or other evidences of indebtedness 90% or more of the proceeds of which are to be used by the public utility for purposes of refunding, redeeming or refinancing outstanding issues of stock, bonds, notes or other evidences of indebtedness. To enable it to determine whether it will issue the order required by subsection (a) of this Section, the Commission may hold a hearing and may make such additional inquiry or investigation, and examine such witnesses, books, papers, accounts, documents and contracts and require the filing of such data as it may deem of assistance. The public utility may be required by the Commission to disclose every interest of the directors of such public utility in any transaction under investigation. The Commission shall have power to investigate all such transactions and to inquire into the good faith thereof, to examine books, papers, accounts, documents and contracts of public utilities, construction or other companies or of firms or individuals with whom the public utility shall have had financial transactions, for the purpose of enabling it to verify any statements furnished, and to examine into the actual value of property acquired by or services rendered to such public utility. Before issuing its order, the Commission, when it is deemed necessary by the Commission, shall make an adequate physical valuation of all property of the public utility, but a valuation already made under proper public supervision may be adopted, either in whole or in part, at the discretion of the Commission; and shall also examine all previously authorized or outstanding securities of the public utility, and fixed charges attached thereto. A statement of the results of such physical valuation, and a statement of the character of all outstanding securities, together with the conditions under which they are held, shall be included in the order. The Commission may require that such information or such part thereof as it thinks proper, shall appear upon the stock, stock certificate, bond, note or other evidence of indebtedness authorized by its order. The Commission may by its order grant permission for the issue of such stock certificates, or bonds, notes or other evidences of indebtedness in the amount applied for, or in a lesser amount, or not at all, and may attach to the exercise of its permission such condition or conditions as it may deem reasonable and necessary. Nothing in this Section shall prevent a public utility from seeking, nor the Commission from approving, a shelf registration plan for issuing securities over a reasonable period in accordance with regulations established by the United States Securities and Exchange Commission. Any securities issued pursuant to an approved shelf registration plan need not be further approved by the Commission so long as they are in compliance with the approved shelf registration plan. The Commission shall have the power to refuse its approval of applications to issue securities, in whole or in part, upon a finding that the issue of such securities would be contrary to public interest. The Commission may also require the public utility to compile for the information of its shareholders such facts in regard to its financial transactions, in such form as the Commission may direct.
No public utility shall, without the consent of the Commission, apply the issue of any stock or stock certificates, or bond, note or other evidence of indebtedness, which was issued pursuant to an order of the Commission entered pursuant to this subsection (b), or any part thereof, or any proceeds thereof, to any purpose not specified in the Commission's order or to any purpose specified in the Commission's order in excess of the amount authorized for such purpose; or issue or dispose of the same on any terms less favorable than those specified in such order, or a modification thereof. The Commission shall have the power to require public utilities to account for the disposition of the proceeds of all sales of stocks and stock certificates, and bonds, notes and other evidences of indebtedness, which were issued pursuant to an order of the Commission entered pursuant to this subsection (b), in such form and detail as it may deem advisable, and to establish such rules and regulations as it may deem reasonable and necessary to insure the disposition of such proceeds for the purpose or purposes specified in its order.
(c) A public utility may issue notes, for proper purposes, and not in violation of any provision of this Act or any other Act, payable at periods of not more than 12 months after the date of issuance of the same, without the consent of the Commission; but no such note shall, in whole or in part, be renewed or be refunded from the proceeds of any other such note or evidence of indebtedness from time to time without the consent of the Commission for an aggregate period of longer than 2 years. A "telecommunications carrier" as that term is defined by Section 13-202 of this Act is exempt from the requirements of this subsection (c).
(d) Any issuance of stock or of bonds, notes or other evidences of indebtedness, other than issuances of notes pursuant to subsection (c) of this Section, which is not subject to subsection (b) of this Section, shall be regulated by the Commission as follows: the public utility shall file with the Commission, at least 15 days before the date of the issuance, an informational statement setting forth the type and amount of the issue and the purpose or purposes to which the issue or the proceeds thereof are to be applied. Prior to the date of the issuance specified in the public utility's filing, the Commission, if it finds that the issuance is not subject to subsection (b) of this Section, shall issue a written order in conformance with subsection (a) of this Section authorizing the issuance. Notwithstanding any other provisions of this Act, the Commission may delegate its authority to enter the order required by this subsection (d) to a hearing examiner.
(e) The Commission shall have no power to authorize the capitalization of the right to be a corporation, or to authorize the capitalization of any franchise, license, or permit whatsoever or the right to own, operate or enjoy any such franchise, license, or permit, in excess of the amount (exclusive of any tax or annual charge) actually paid to the State or to a political subdivision thereof as the consideration for the grant of such franchise, license, permit or right; nor shall any contract for consolidation or lease be capitalized, nor shall any public utility hereafter issue any bonds, notes or other evidences of indebtedness against or as a lien, upon any contract for consolidation or merger.
(f) The provisions of this Section shall not apply to public utilities which are not corporations duly incorporated under the laws of this State to the extent that any such public utility may issue stock, bonds, notes or other evidences of indebtedness not directly or indirectly constituting or creating a lien or charge on, or right to profits from, any property used or useful in rendering service within this State. Nothing in this Section or in Section 6-104 of this Act shall be construed to require a common carrier by railroad subject to Part I of the Interstate Commerce Act, being part of an Act of the 49th Congress of the United States entitled "An Act to Regulate Commerce", as amended, to secure from the Commission authority to issue or execute or deliver any conditional sales contract or similar contract or instrument reserving or retaining title in the seller for all or part of the purchase price of equipment or property used or to be used for or in connection with the transportation of persons or property.
(Source: P.A. 90-561, eff. 12-16-97; 91-69, eff. 7-9-99.)

(220 ILCS 5/6-103) (from Ch. 111 2/3, par. 6-103)
Sec. 6-103. The capitalization of a public utility formed by a merger or consolidation of two or more corporations shall be subject to the approval of the Commission, but in no event shall the Commission approve a capitalization exceeding the sum of the capital stock of the corporations so consolidated, at the par value thereof, and any additional sum actually paid in cash for improvements; nor shall any contract for consolidation or lease be capitalized in the stock of any corporation whatever; nor shall any corporation hereafter issue any bonds against or as a lien upon any contract for consolidation or merger. In any reorganization of a public utility, resulting from forced sale, or in any other manner, the amount of capitalization, including therein all stocks and stock certificates and bonds, notes and other evidences of indebtedness, shall be such as is authorized by the Commission, which in making its determination, shall not exceed the fair value of the property involved. Issuance of stocks and stock certificates, and bonds, notes or other evidences of indebtedness in connection with any consolidation, merger, or reorganization shall be subject to all the terms of Sections 6-101 and 6-102 of this Act.
(Source: P.A. 84-617.)

(220 ILCS 5/6-104) (from Ch. 111 2/3, par. 6-104)
Sec. 6-104. All stock and every stock certificate, and every bond, note or other evidence of indebtedness, of a public utility, not payable within twelve months issued without an order of the Commission authorizing the same then in effect shall be void, unless issued upon the authority of any articles of incorporation or amendments thereto, and of a vote of the stockholders or directors, filed and taken before January 1, 1914, and likewise all stock and every stock certificate, and every bond, note or other evidence of indebtedness of a public utility not payable within 12 months, issued with the authorization of the Commission, but not conforming in its provisions to the provisions, if any, which it is required by the order of authorization of the Commission to contain, shall be void; but no failure in any other respect to comply with the terms or conditions of the order of authorization of the Commission shall render void any stock or stock certificate, or any bond, note or other evidence of indebtedness, except as to a corporation or person taking the same with notice of the failure to comply with the order of the Commission.
(Source: P.A. 84-617.)

(220 ILCS 5/6-105) (from Ch. 111 2/3, par. 6-105)
Sec. 6-105. Every public utility which, directly or indirectly, issues or causes to be issued, any stock, stock certificate, bond, note or other evidence of indebtedness, in non-conformity with the order of the Commission authorizing the same, or contrary to the provisions of this Act, or which applies the proceeds from the sale thereof, or any part thereof, to any purpose other than the purpose or purposes specified in the Commission's order, as herein provided, or to any purpose specified in the Commission's order in excess of the amount authorized for such purpose, shall be guilty of a business offense and shall be subject to a penalty of not less than $500 nor more than $20,000 for each offense.
(Source: P.A. 84-617.)

(220 ILCS 5/6-106) (from Ch. 111 2/3, par. 6-106)
Sec. 6-106. Every officer, agent or employee of a public utility, and every other person who knowingly authorizes, directs, issues or executes, causes to be issued or executed, or aids in the issue or execution of any stock, stock certificate, bond, note or other evidence of indebtedness, in nonconformity with the order of the Commission authorizing the same, or contrary to the provisions of this Act; or who, in any proceeding before the Commission, knowingly makes any false statement or representation, or with the knowledge of its falsity files or causes to be filed with the Commission any false statement or representation, which said statement or representation so made, filed or cause to be filed, may tend in any way to influence the Commission to make an order authorizing the issue of any stock or stock certificate, or any bond, note or other evidence of indebtedness, or which results in procuring from the Commission the making of any such order, or who, with knowledge that any false statement or representation was made to the Commission, in any proceeding, tending in any way to influence the Commission to make such order, issues or executes or negotiates, or causes to be issued, executed or negotiated any such stock or stock certificate, or bond, note or other evidence of indebtedness, or who, directly or indirectly, knowingly applies, or causes or assists to be applied the proceeds or any part thereof, from the sale of any stock or stock certificate, or bond, note or other evidence of indebtedness, to any purpose not specified in the Commission's order or to any purpose specified in the Commission's order in excess of the amount authorized for such purpose, or who, with knowledge that any stock or stock certificate, or bond, note or other evidence of indebtedness, has been issued or executed in violation of any of the provisions of this Act, negotiates, or causes the same to be negotiated, shall be guilty of a Class 3 felony.
(Source: P.A. 84-617.)

(220 ILCS 5/6-107) (from Ch. 111 2/3, par. 6-107)
Sec. 6-107. No provisions of this Act, and no deed or act done or performed under or in connection therewith, shall be held or construed to obligate the State of Illinois to pay or guarantee, in any manner whatsoever, any stock or stock certificate, or bond, note or other evidence of indebtedness, authorized, issued or executed under the provisions of this Act, nor shall it be held or construed to imply any validation or approval by the State of past issues, nor that past or future or past and future issues represent actual value of property owned or to be owned by a public utility or the value of such property for rate making purposes.
(Source: P.A. 84-617.)

(220 ILCS 5/6-108) (from Ch. 111 2/3, par. 6-108)
Sec. 6-108. The Commission shall charge every public utility receiving permission under this Act for the issue of stocks, bonds, notes and other evidences of indebtedness an amount equal to 12 cents for every $100 of the par or stated value of stocks, and 24 cents for every $100 of the principal amount of bonds, notes or other evidences of indebtedness, authorized by the Commission, which shall be paid to the Commission no later than 30 days after service of the Commission order authorizing the issuance of those stocks, bonds, notes or other evidences of indebtedness. Provided, that if any such stock, bonds, notes or other evidences of indebtedness constitutes or creates a lien or charge on, or right to profits from, any property not situated in this State, this fee shall be paid only on the amount of any such issue which is the same proportion of the whole issue as the property situated in this State is of the total property on which such securities issue creates a lien or charge, or from which a right to profits is established; and provided further, that no public utility shall be required to pay any fee for permission granted to it by the Commission in any of the following cases:
(1) To guarantee bonds or other securities.
(2) To issue bonds, notes or other evidences of indebtedness issued for the purpose of converting, exchanging, taking over, refunding, discharging or retiring any bonds, notes or other evidences of indebtedness except:
(a) When issued for an aggregate period of longer

than 2 years for the purpose of converting, exchanging, taking over, refunding, discharging or retiring any note, or renewals thereof, issued without the consent of the State Public Utilities Commission of Illinois or the Public Utilities Commission or the Illinois Commerce Commission; or

(b) When issued for the purpose of converting,

exchanging, taking over, refunding, discharging or retiring bonds, notes or other evidences of indebtedness issued prior to January 1, 1914, and upon which no fee has been previously paid.

(3) To issue shares of stock upon the conversion of convertible bonds, notes or other evidences of indebtedness or upon the conversion of convertible stock of another class in accordance with a conversion privilege contained in such convertible bonds, notes or other evidences of indebtedness or contained in such convertible stock, as the case may be, where a fee (in the amount payable under this Section in the case of evidences of indebtedness) has been previously paid for the issuance of such convertible bonds, notes or other evidences of indebtedness, or where a fee (in the amount payable under this Section in the case of stocks) has been previously paid for the issuance of such convertible stock, or where such convertible stock was issued prior to July 1, 1951 and upon which no fee has been previously paid, as the case may be.
(4) To issue shares of stocks for the purpose of redeeming or otherwise retiring, or in exchange for, other stocks, where the fee for the issuance of such other stocks has been previously paid, or where such other stocks were issued prior to July 1, 1951 and upon which no fee has been previously paid, as the case may be, but only to the extent that the par or stated value of the shares of stock so issued does not exceed the par or stated value of the other stocks redeemed or otherwise retired or exchanged.
All fees collected by the Commission under this Section shall be paid within 10 days after the receipt of the same, accompanied by a detailed statement of the same, into the Public Utility Fund in the State treasury.
(Source: P.A. 93-32, eff. 7-1-03.)



Article VII - Intercorporate Relations

(220 ILCS 5/Art. VII heading)

(220 ILCS 5/7-101) (from Ch. 111 2/3, par. 7-101)
Sec. 7-101. Transactions with affiliated interests.
(1) The Commission shall have jurisdiction over holders of the voting capital stock of all public utilities under the jurisdiction of the Commission to such extent as may be necessary to enable the Commission to require the disclosure of the identity in respective interests of every owner of any substantial interest in such voting capital stocks. One per centum or more is a substantial interest, within the meaning of this subdivision.
(2) (i) Except as provided in subparagraph (ii) of this subsection (2), the Commission shall have jurisdiction over affiliated interests having transactions, other than ownership of stock and receipt of dividends thereon, with public utilities under the jurisdiction of the Commission, to the extent of access to all accounts and records of such affiliated interests relating to such transactions, including access to accounts and records of joint or general expenses, any portion of which may be applicable to such transactions; and to the extent of authority to require such reports with respect to such transactions to be submitted by such affiliated interests, as the Commission may prescribe.
(ii) The Commission shall have jurisdiction over affiliated interests having transactions, other than ownership of stock and receipt of dividends thereon, with electric and gas public utilities under the jurisdiction of the Commission, to the extent of access to all accounts and records of such affiliated interests relating to such transactions, including access to accounts and records of joint and general expenses with the electric or gas public utility any portion of which is related to such transactions; and to the extent of authority to require such reports with respect to such transactions to be submitted by such affiliated interests, as the Commission may prescribe; provided, however, that prior to requesting such access or reports from the affiliated interest, the Commission shall first seek to obtain the information that would be included in such accounts, records or reports from the public utility. The Commission shall not have access to any accounts and records of, or require any reports from, an affiliated interest that are not related to a transaction, including without limitation a transfer or exchange of tangible or intangible assets, with the electric or gas public utility. Nothing in this paragraph shall limit the authority of the Commission otherwise provided under this Act to have access to accounts and records of, or to require reports from, the electric or gas public utility or to prescribe guidelines which the electric or gas public utility must follow in allocating costs to transactions with affiliated interests.
For the purpose of this Section, the phrase "affiliated interests" means:
(a) Every corporation and person owning or holding,

directly or indirectly, 10% or more of the voting capital stock of such public utility;

(b) Every corporation and person in any chain of

successive ownership of 10% or more of voting capital stock;

(c) Every corporation, 10% or more of whose voting

capital stock is owned by any person or corporation owning 10% or more of the voting capital stock of such public utility, or by any person or corporation in any such chain of successive ownership of 10% or more of voting capital stock;

(d) Every corporation, 10% or more of whose voting

securities is owned, directly or indirectly by such public utility;

(e) Every person who is an elective officer or

director of such public utility or of any corporation in any chain of successive ownership of 10% or more of voting capital stock;

(f) Every corporation which has one or more elective

officers or one or more directors in common with such public utility;

(g) Every corporation or person which the Commission

may determine as a matter of fact after investigation and hearing is actually exercising any substantial influence over the policies and actions of such public utility even though such influence is not based upon stock holding, stockholders, directors or officers to the extent specified in this Section;

(h) Every person or corporation who or which the

Commission may determine as a matter of fact after investigation and hearing is actually exercising such substantial influence over the policies and actions of such public utility in conjunction with one or more other corporations or persons with which or whom they are related by ownership or blood relationship or by action in concert that together they are affiliated with such public utility within the meaning of this Section even though no one of them alone is so affiliated.

No such person or corporation is affiliated within the meaning of this Section however, if such person or corporation is otherwise subject to the jurisdiction of the Commission or such person or corporation has not had transactions or dealings other than the holding of stock and the receipt of dividends thereon with such public utility during the 2 year period next preceding.
(3) No management, construction, engineering, supply, financial or similar contract and no contract or arrangement for the purchase, sale, lease or exchange of any property or for the furnishing of any service, property or thing, hereafter made with any affiliated interest, as hereinbefore defined, shall be effective unless it has first been filed with and consented to by the Commission or is exempted in accordance with the provisions of this Section or of Section 16-111 of this Act. The Commission may condition such approval in such manner as it may deem necessary to safeguard the public interest. If it be found by the Commission, after investigation and a hearing, that any such contract or arrangement is not in the public interest, the Commission may disapprove such contract or arrangement. Every contract or arrangement not consented to or excepted by the Commission as provided for in this Section is void.
The consent to, or exemption or waiver of consent to, any contract or arrangement under this Section or Section 16-111, does not constitute approval of payments thereunder for the purpose of computing expense of operation in any rate proceeding. However, the Commission shall not require a public utility to make purchases at prices exceeding the prices offered by an affiliated interest, and the Commission shall not be required to disapprove or disallow, solely on the ground that such payments yield the affiliated interest a return or rate of return in excess of that allowed the public utility, any portion of payments for purchases from an affiliated interest.
(4) The Commission may by general rules applicable alike to all public utilities affected thereby waive the filing and necessity for approval of contracts and arrangements described in subparagraph (3) of this Section in cases of (a) contracts or arrangements made in the ordinary course of business for the employment of officers or employees; (b) contracts or arrangements made in the ordinary course of business for the purchase of services, supplies, or other personal property at prices not exceeding the standard or prevailing market prices, or at prices or rates fixed pursuant to law; (c) contracts or arrangements where the total obligation to be incurred under such contract or arrangement does not exceed the lesser of (i) $5,000,000 or (ii) 2% of the public utility's receipts from all tariffed services (as defined in Article XVI) in the preceding calendar year; (d) the temporary leasing, lending or interchanging of equipment in the ordinary course of business or in case of an emergency; and (e) contracts made by a public utility with a person or corporation whose bid is the most favorable to the public utility, as ascertained by competitive bidding. If the Commission, after a hearing, finds that any public utility is abusing or has abused such general rule and thereby is evading compliance with the standard established herein, the Commission may require such public utility to thereafter file and receive the Commission's approval upon all such transactions, but that general rule shall remain in full force and effect as to all other public utilities.
(Source: P.A. 90-561, eff. 12-16-97.)

(220 ILCS 5/7-102) (from Ch. 111 2/3, par. 7-102)
Sec. 7-102. Transactions requiring Commission approval.
(A) Unless the consent and approval of the Commission is first obtained or unless such approval is waived by the Commission or is exempted in accordance with the provisions of this Section or of any other Section of this Act:
(a) No 2 or more public utilities may enter into

contracts with each other that will enable such public utilities to operate their lines or plants in connection with each other.

(b) No public utility may purchase, lease, or in any

other manner acquire control, direct or indirect, over the franchises, licenses, permits, plants, equipment, business or other property of any other public utility.

(c) No public utility may assign, transfer, lease,

mortgage, sell (by option or otherwise), or otherwise dispose of or encumber the whole or any part of its franchises, licenses, permits, plant, equipment, business, or other property, but the consent and approval of the Commission shall not be required for the sale, lease, assignment or transfer (1) by any public utility of any tangible personal property which is not necessary or useful in the performance of its duties to the public, or (2) by any railroad of any real or tangible personal property.

(d) No public utility may by any means, direct or

indirect, merge or consolidate its franchises, licenses, permits, plants, equipment, business or other property with that of any other public utility.

(e) No public utility may purchase, acquire, take or

receive any stock, stock certificates, bonds, notes or other evidences of indebtedness of any other public utility.

(f) No public utility may in any manner, directly or

indirectly, guarantee the performance of any contract or other obligation of any other person, firm or corporation whatsoever.

(g) No public utility may use, appropriate, or divert

any of its moneys, property or other resources in or to any business or enterprise which is not, prior to such use, appropriation or diversion essentially and directly connected with or a proper and necessary department or division of the business of such public utility; provided that this subsection shall not be construed as modifying subsections (a) through (e) of this Section.

(h) No public utility may, directly or indirectly,

invest, loan or advance, or permit to be invested, loaned or advanced any of its moneys, property or other resources in, for, in behalf of or to any other person, firm, trust, group, association, company or corporation whatsoever, except that no consent or approval by the Commission is necessary for the purchase of stock in development credit corporations organized under the Illinois Development Credit Corporation Act, providing that no such purchase may be made hereunder if, as a result of such purchase, the cumulative purchase price of all such shares owned by the utility would exceed one-fiftieth of one per cent of the utility's gross operating revenue for the preceding calendar year.

(B) Any public utility may present to the Commission for approval options or contracts to sell or lease real property, notwithstanding that the value of the property under option may have changed between the date of the option and the subsequent date of sale or lease. If the options or contracts are approved by the Commission, subsequent sales or leases in conformance with those options or contracts may be made by the public utility without any further action by the Commission. If approval of the options or contracts is denied by the Commission, the options or contracts are void and any consideration theretofore paid to the public utility must be refunded within 30 days following disapproval of the application.
(C) The proceedings for obtaining the approval of the Commission provided for in this Section shall be as follows: There shall be filed with the Commission a petition, joint or otherwise, as the case may be, signed and verified by the president, any vice president, secretary, treasurer, comptroller, general manager, or chief engineer of the respective companies, or by the person or company, as the case may be, clearly setting forth the object and purposes desired, and setting forth the full and complete terms of the proposed assignment, transfer, lease, mortgage, purchase, sale, merger, consolidation, contract or other transaction, as the case may be. Upon the filing of such petition, the Commission shall, if it deems necessary, fix a time and place for the hearing thereon. After such hearing, or in case no hearing is required, if the Commission is satisfied that such petition should reasonably be granted, and that the public will be convenienced thereby, the Commission shall make such order in the premises as it may deem proper and as the circumstances may require, attaching such conditions as it may deem proper, and thereupon it shall be lawful to do the things provided for in such order. The Commission shall impose such conditions as will protect the interest of minority and preferred stockholders.
(D) The Commission shall have power by general rules applicable alike to all public utilities, other than electric and gas public utilities, affected thereby to waive the filing and necessity for approval of the following: (a) sales of property involving a consideration of not more than $300,000 for utilities with gross revenues in excess of $50,000,000 annually and a consideration of not more than $100,000 for all other utilities; (b) leases, easements and licenses involving a consideration or rental of not more than $30,000 per year for utilities with gross revenues in excess of $50,000,000 annually and a consideration or rental of not more than $10,000 per year for all other utilities; (c) leases of office building space not required by the public utility in rendering service to the public; (d) the temporary leasing, lending or interchanging of equipment in the ordinary course of business or in case of an emergency; and (e) purchase-money mortgages given by a public utility in connection with the purchase of tangible personal property where the total obligation to be secured shall be payable within a period not exceeding one year. However, if the Commission, after a hearing, finds that any public utility to which such rule is applicable is abusing or has abused such general rule and thereby is evading compliance with the standard established herein, the Commission shall have power to require such public utility to thereafter file and receive the Commission's approval upon all such transactions as described in this Section, but such general rule shall remain in full force and effect as to all other public utilities to which such rule is applicable.
(E) The filing of, and the consent and approval of the Commission for, any assignment, transfer, lease, mortgage, purchase, sale, merger, consolidation, contract or other transaction by an electric or gas public utility with gross revenues in all jurisdictions of $250,000,000 or more annually involving a sale price or annual consideration in an amount of $5,000,000 or less shall not be required. The Commission shall also have the authority, on petition by an electric or gas public utility with gross revenues in all jurisdictions of $250,000,000 or more annually, to establish by order higher thresholds than the foregoing for the requirement of approval of transactions by the Commission pursuant to this Section for the electric or gas public utility, but no greater than 1% of the electric or gas public utility's average total gross utility plant in service in the case of sale, assignment or acquisition of property, or 2.5% of the electric or gas public utility's total revenue in the case of other sales price or annual consideration, in each case based on the preceding calendar year, and subject to the power of the Commission, after notice and hearing, to further revise those thresholds at a later date. In addition to the foregoing, the Commission shall have power by general rules applicable alike to all electric and gas public utilities affected thereby to waive the filing and necessity for approval of the following: (a) sales of property involving a consideration of $100,000 or less for electric and gas utilities with gross revenues in all jurisdictions of less than $250,000,000 annually; (b) leases, easements and licenses involving a consideration or rental of not more than $10,000 per year for electric and gas utilities with gross revenues in all jurisdictions of less than $250,000,000 annually; (c) leases of office building space not required by the electric or gas public utility in rendering service to the public; (d) the temporary leasing, lending or interchanging of equipment in the ordinary course of business or in the case of an emergency; and (e) purchase-money mortgages given by an electric or gas public utility in connection with the purchase of tangible personal property where the total obligation to be secured shall be payable within a period of one year or less. However, if the Commission, after a hearing, finds that any electric or gas public utility is abusing or has abused such general rule and thereby is evading compliance with the standard established herein, the Commission shall have power to require such electric or gas public utility to thereafter file and receive the Commission's approval upon all such transactions as described in this Section and not exempted pursuant to the first sentence of this paragraph or to subsection (g) of Section 16-111 of this Act, but such general rule shall remain in full force and effect as to all other electric and gas public utilities.
Every assignment, transfer, lease, mortgage, sale or other disposition or encumbrance of the whole or any part of the franchises, licenses, permits, plant, equipment, business or other property of any public utility, or any merger or consolidation thereof, and every contract, purchase of stock, or other transaction referred to in this Section and not exempted in accordance with the provisions of the immediately preceding paragraph of this Section, made otherwise than in accordance with an order of the Commission authorizing the same, except as provided in this Section, shall be void. The provisions of this Section shall not apply to any transactions by or with a political subdivision or municipal corporation of this State.
(F) The provisions of this Section do not apply to the purchase or sale of emission allowances created under and defined in Title IV of the federal Clean Air Act Amendments of 1990 (P.L. 101-549), as amended.
(Source: P.A. 90-561, eff. 12-16-97; 91-357, eff. 7-29-99.)

(220 ILCS 5/7-103) (from Ch. 111 2/3, par. 7-103)
Sec. 7-103. (1) Whenever the Commission finds that the capital of any public utility has become impaired, or will be impaired by the payment of a dividend, the Commission shall have power to order said public utility to cease and desist the declaration and payment of any dividend upon its common and preferred stock, and no such public utility shall pay any dividend upon its common and preferred stock until such impairment shall have been made good.
(2) No utility shall pay any dividend upon its common stock and preferred stock unless:
(a) The utility's earnings and earned surplus are sufficient to declare and pay same after provision is made for reasonable and proper reserves.
(b) The dividend proposed to be paid upon such common stock can reasonably be declared and paid without impairment of the ability of the utility to perform its duty to render reasonable and adequate service at reasonable rates.
(c) It shall have set aside the depreciation annuity prescribed by the Commission or a reasonable depreciation annuity if none has been prescribed.
If any dividends on common stock are proposed to be declared and paid other than as above provided, the utility shall give the Commission at least thirty days' notice in writing of its intention to so declare and pay such dividends and the Commission shall authorize the payment of such dividends only if it finds that the public interest requires such payment. Provided, however, that the Commission may grant such authority upon such conditions as it may deem necessary to safeguard the public interest.
(Source: P.A. 84-617.)

(220 ILCS 5/7-104) (from Ch. 111 2/3, par. 7-104)
Sec. 7-104. In a proceeding before the Commission in which the consent and approval of the Commission to the sale, lease or other disposition of any real property owned by a public utility is sought, any tenant in possession who has been in possession of such property for more than 5 years and who has made substantial improvements to the property has standing to appear and offer evidence to the Commission with respect to the proposed disposition, and the Commission, in making its determination, shall consider the rights and equities of such tenant in possession.
(Source: P.A. 84-617; 84-1025.)

(220 ILCS 5/7-105)
Sec. 7-105. (a) Notwithstanding anything to the contrary in Sections 6-103, 7-101, 7-102, 7-203, 7-204, and 7-204A of this Act or any rule or regulation promulgated by the Commission, a public utility providing electric service to more than 500,000 customers in this State may, within 550 days after the effective date of this amendatory Act of 1993 or any extension of time pursuant to Section 7-106 of this Act, without the approval or consent of, or prior filing for the approval or consent of, the Commission:
(i) engage in only those transactions as are

reasonably necessary to create a holding company and make the public utility a subsidiary company of the holding company; and

(ii) loan to such holding company prior to the 60th

day after the day on which such public utility becomes a subsidiary company of the holding company, amounts which, in the aggregate, do not exceed the lesser of $10,000,000 or 2.5% of the retained earnings of the public utility as reported on its most recent annual report to the Commission.

(b) The terms of transactions authorized by Section 7-105(a)(i) shall require that the holding company pay, or reimburse the public utility for, all expenses incurred, services rendered, or facilities provided by the public utility engaging in such transactions. Such public utility shall incur no liabilities in or in connection with such transactions other than expenses incurred to effect such transactions. The terms of any loan authorized by Section 7-105(a)(ii) shall require that the loan (i) be repaid no later than the 240th day after the public utility becomes a subsidiary company of the holding company and (ii) bear interest at the rate of 10% per annum. Contracts or arrangements between the public utility and any of its affiliates, including the holding company, other than as authorized by Section 7-105(a), shall be subject to the jurisdiction of the Commission under Sections 7-101, 7-102, 7-204A(b), and other applicable provisions, if any, of this Act.
(c) Costs incurred by a public utility in effecting or attempting to effect any transaction authorized by this Section 7-105 shall not be included in rate base or treated as allowable expenses for purposes of determining the rates to be charged by the public utility.
(d) Not later than the earlier of (i) the 30th day after a public utility or a company which seeks to become a holding company of such public utility in accordance with this Section 7-105 files any registration statement or application with any federal regulatory agency seeking authority for a transaction in which such public utility would become a subsidiary of such holding company or (ii) the 180th day after the effective date of this amendatory Act of 1993, such public utility or holding company shall file with the Commission, for the information of the Commission and the public, the information, to the extent available to such public utility or company on such day, described in Section 7-204A(a) of this Act, and such public utility or company shall, until the day on which such public utility becomes a subsidiary of a holding company, file with the Commission all additional such information, and corrections, amendments, or supplements to all previously filed such information, as soon as practicable after it becomes available to such public utility or company; provided, that nothing in this Section 7-105 eliminates or restricts the Commission's authority, on timely motion of any person or corporation, to enter an order to protect confidential, proprietary, or trade secret data or information filed with the Commission.
(e) As used in Sections 7-105 and 7-106 of this Act, "subsidiary company" and "holding company" mean a "subsidiary company" and a "holding company" as defined in the Public Utility Holding Company Act of 1935, as amended.
(Source: P.A. 88-83.)

(220 ILCS 5/7-106)
Sec. 7-106. (a) Subject to the limitations contained in this Section 7-106, and notwithstanding anything to the contrary in Section 6-103 and items (f), (g), and (h) of subsection (A) of Section 7-102 of this Act or any rule or regulation promulgated by the Commission under this Act, a public utility that has filed, pursuant to Section 7-105(d) of this Act, the information described in Section 7-204A(a) of this Act, may, without the approval or consent of, or other prior filing with, the Commission, form, invest moneys denominated in United States dollars in, and guarantee contractual obligations of a subsidiary which engages in any business that provides to persons, corporations, municipal corporations, or other entities that are customers or potential customers of the public utility (i) heating, cooling, or lighting services; (ii) energy management services; or (iii) design, development, construction, engineering, financial, maintenance, management, or consulting services for owners, lessees, managers, or operators of facilities for the generation, transmission, or distribution of electricity; each such subsidiary is referred to in this Act as a "Section 7-106 subsidiary".
(b) Prior to investing in or guaranteeing any contractual obligations of a Section 7-106 subsidiary, the utility shall file with the Commission a statement identifying all public utility assets or information in existence, such as customer lists, which the utility plans to transfer to or permit the Section 7-106 subsidiary or any associate or affiliate of the subsidiary to use, which statement shall include a description of the proposed terms and conditions under which the assets or information will be transferred or used.
(c) In any proceeding pending before the Commission to determine the rates to be charged for electric service by a public utility which has a Section 7-106 subsidiary, or which is a subsidiary of a holding company formed under Section 7-105 of this Act, the Commission shall reduce the public utility's rates to reflect the additional amount of revenue it would have earned during the test year if the Section 7-106 subsidiary, such holding company, or any other subsidiary company of such holding company had not provided the customer with the services described in items (i), (ii), and (iii) of subsection (a) of this Section. The Commission shall not reduce the revenues of the public utility unless it finds that there was no reasonable probability that the customer would have obtained the services described in items (i), (ii), and (iii) of subsection (a) of this Section from another source (including the customer), if such subsidiary, holding company, or other subsidiary company had not entered into a contract or arrangement with the customer. A written statement by an employee or authorized agent of the customer that such services are available from other sources (including the customer) and that such agent or employee believes that there was a reasonable probability that the customer would have so obtained such services from another source (including the customer) shall constitute prima facie evidence of such reasonable probability. The provisions of this subsection shall not be construed as limiting the authority of the Commission with respect to rates under any other Section of this Act.
(d) The aggregate amount of a public utility's investments in, and guarantees of, the contractual obligations of Section 7-106 subsidiaries without the approval or consent of, or prior filing with, the Commission, outstanding at the time of and after giving effect to any such investment or guarantee, shall not exceed as of the date of such investment or guarantee an amount equal to the lesser of $170,000,000 or 20% of the retained earnings of the public utility as reported on its most recent annual report to the Commission. The amount of each such guarantee shall be limited to a maximum dollar amount which shall be specified in such guarantee. The terms of each such guarantee shall provide that it shall terminate, and it shall terminate, at the time that the public utility liquidates or transfers to any entity or person, the interest and investment of such public utility in the Section 7-106 subsidiary whose obligations are subject to such guarantee. The authority of a public utility to invest in and guarantee the contractual obligations of a Section 7-106 subsidiary without the approval or consent of, or prior filing with, the Commission, as permitted by this Section 7-106, shall expire on the date such public utility liquidates or transfers its interest and investment in such Section 7-106 subsidiary.
(e) The Commission shall not consider the investment of a public utility in or its obligation to make an investment in a Section 7-106 subsidiary, or the guarantee by a public utility of contractual obligations of its Section 7-106 subsidiaries, in considering the amount or terms of any reparations or refunds to be made by such public utility to its customers.
(f) On the date that a public utility becomes a subsidiary company of a holding company pursuant to Section 7-105 of this Act, such public utility shall either:
(i) liquidate or transfer its interest and investment

in its Section 7-106 subsidiaries to such holding company or to any other entity or person in a transaction which does not require the prior approval or consent of the Commission under Section 7-101 or Section 7-102 of this Act, or

(ii) file with the Commission for its approval under

Section 7-101 or Section 7-102 of this Act, a plan for such public utility to liquidate or transfer its interest and investment in its Section 7-106 subsidiaries.

(g) If on the 550th day after the effective date of this amendatory Act of 1993 such public utility is not a subsidiary company of a holding company, such public utility shall on such 550th day either:
(i) liquidate or transfer its interest and investment

in its Section 7-106 subsidiaries to any entity or person in a transaction which does not require the prior approval or consent of the Commission under Section 7-101 or Section 7-102 of this Act, or

(ii) file with the Commission for its approval under

Section 7-101 or Section 7-102 of this Act, a plan for such public utility to liquidate or transfer its interest and investment in its Section 7-106 subsidiaries, or

(iii) file with the Commission a petition for an

extension of time within which: (A) to become a subsidiary company of a holding company and to take action pursuant to subsection (f) of this Section 7-106; or (B) to take action pursuant to either subparagraph (i) or subparagraph (ii) of subsection (g) of this Section 7-106. The Commission shall grant such extension to an appropriate date unless it finds that the public utility has not taken action in a timely and appropriate manner to seek all regulatory, shareholder, and other authority for or, after obtaining all such authority, has not taken action in a timely and appropriate manner to effect a transaction in which such public utility would become a subsidiary company of a holding company. If the Commission finds that the public utility has not taken action in a timely and appropriate manner to seek all regulatory, shareholder, and other authority for or, after obtaining all such authority, has not taken action in a timely and appropriate manner to effect a transaction in which such public utility would become a subsidiary company of a holding company, the Commission shall deny the public utility's petition and shall approve a plan for such public utility to liquidate or transfer its interests and investments in its Section 7-106 subsidiaries. During the pendency of the proceeding before the Commission initiated by the petition filed by the public utility, the utility may continue to engage in activities described in Sections 7-105 and 7-106, as provided therein.

(h) Contracts or arrangements between a public utility and its Section 7-106 subsidiaries, including contracts or arrangements for any services described in Section 7-106 (a)(i), (ii), and (iii), but excluding investments and guarantees permitted by this Section 7-106, shall be subject to the jurisdiction of the Commission under Sections 7-101, 7-102, 7-204A(b), and other applicable provisions, if any, of this Act, except that such public utility may, pursuant to contracts or arrangements filed with the Commission, provide its Section 7-106 subsidiaries with office facilities or administrative and management services which are reasonably necessary for the management of the business of its Section 7-106 subsidiaries, which contracts or arrangements shall become effective upon such public utility filing with the Commission a petition seeking Commission approval thereof, and such contracts and arrangements shall remain in effect unless modified by the Commission after a hearing on such petition in which such public utility shall have the burden of proving the reasonable necessity of the provision of such facilities and services. Such contracts or arrangements shall require each Section 7-106 subsidiary to pay to the public utility the fair market value for the use of such facilities and services. The public utility shall keep its books of account and other records in a manner that will enable the Commission to determine the propriety of any allocation of costs between the public utility and its Section 7-106 subsidiaries. The burden of proving the propriety of any such allocation shall be on the public utility. The public utility shall also have the burden of proving that it has received or will receive fair market value for all facilities or services provided to its Section 7-106 subsidiaries under this Section 7-106.
(i) The costs of any public utility investment in or guarantee of the contractual obligations of its Section 7-106 subsidiaries shall not be included in rate base or treated as allowable expenses for purposes of determining the rates to be charged by the public utility.
(j) No public utility shall have any liability to any of its Section 7-106 subsidiaries, except any obligation it may have to make investments in such Section 7-106 subsidiaries in accordance with this Section 7-106. No public utility shall have any liability for any obligation or liability of any of its Section 7-106 subsidiaries, except under any guarantee of contractual obligations of such Section 7-106 subsidiaries made in accordance with this Section 7-106.
(k) No Section 7-106 subsidiary shall engage in the repair or servicing of home or other consumer appliances except in emergencies posing a threat to life or property.
(Source: P.A. 91-357, eff. 7-29-99.)

(220 ILCS 5/7-107)
Sec. 7-107. Nothing in Section 7-105 or 7-106 of this Act shall be construed as (a) limiting the ability of any public utility to engage in, or the authority of the Commission to authorize, any transaction subject to Section 7-101, 7-102, 7-204, or 7-204A of this Act as in effect prior to the effective date of this amendatory Act of 1993 or (b) affecting the validity of any petition or application for authorization under Section 7-101, 7-102, 7-204, or 7-204A of this Act pending before the Commission as of the effective date of this amendatory Act of 1993.
(Source: P.A. 88-83.)

(220 ILCS 5/7-108)
Sec. 7-108. (a) Where an affiliate of an electric public utility has offered an unregulated sale of electricity, and such affiliate would use a portion of the utility's distribution or transmission facilities to distribute or transmit the electricity that is to be so sold, the utility shall make such portion of its facilities available to any other person or entity that offers to make such sale, at the same price and under the same terms and conditions as the utility makes such portion of its facilities available to its affiliate. Nothing contained in this Section 7-108(a) shall be construed as requiring or authorizing the Commission to require an electric public utility to make any portion of its facilities available to its affiliate.
(b) Where an affiliate of a gas public utility has offered an unregulated sale of gas, and such affiliate would use a portion of the utility's distribution or transmission facilities to distribute or transmit the gas that is to be so sold, the utility shall make such portion of its facilities available to any other person or entity that offers to make such sale, at the same price and under the same terms and conditions as the utility makes such portion of its facilities available to its affiliate. Nothing contained in this Section 7-108(b) shall be construed as requiring or authorizing the Commission to require a gas public utility to make any portion of its facilities available to its affiliate.
(c) As used in this Section 7-108:
(1) The term "affiliate" shall mean (i) every

corporation and person owning or holding, directly or indirectly, 10% or more of the voting capital stock of a public utility; (ii) every corporation and person in any chain of successive ownership of 10% or more of the voting capital stock of such public utility; (iii) every corporation, 10% or more of whose voting capital stock is owned by any person or corporation owning 10% or more of the voting capital stock of such public utility, or by any person or corporation in any such chain of successive ownership of 10% or more of the voting capital stock of such public utility; (iv) every entity, 10% or more of whose voting securities is owned, directly or indirectly, by such public utility or by an entity described in clauses (i), (ii), or (iii) of this paragraph; and (v) every entity in which such public utility or an entity described in clauses (i), (ii), (iii), or (iv) of this paragraph owns, controls, or holds, directly or indirectly, a financial interest entitling it or a contract right potentially entitling it to 10% or more of revenues or profits and losses of any such entity.

(2) the term "voting security" shall mean a "voting

security" as defined in the Public Utility Holding Company Act of 1935, as amended, and shall also mean any security giving the owner or holder thereof the privilege to convert such security in whole or in part into a voting security, or any security directly or indirectly secured in whole or in part by the pledge of a voting security.

(3) the term "security" shall mean a "security" as

defined in the Public Utility Holding Company Act of 1935, as amended.

(4) the term "unregulated sale" shall mean a sale of

electricity or gas to an end-user for use in facilities in this State, the price of which sale is not regulated by the Commission.

(Source: P.A. 88-83.)

(220 ILCS 5/7-201) (from Ch. 111 2/3, par. 7-201)
Sec. 7-201. No franchise, license, permit or right to own, operate, manage or control any public utility, except common carriers engaged in interstate commerce and except telegraph or telephone companies engaged in interstate commerce, and except other public utility companies owning or operating a public utility system situated partly in Illinois and partly in an adjoining State or States, shall be hereafter granted or transferred to any grantee or transferee other than a corporation duly incorporated under the laws of this State.
No public utility shall be in any manner exempt from the provisions of this Act because or by virtue of the fact that it may be or may have been incorporated or organized under the laws of another State, or of the United States, or of a foreign country, except to the extent expressly provided herein.
(Source: P.A. 84-617.)

(220 ILCS 5/7-202) (from Ch. 111 2/3, par. 7-202)
Sec. 7-202. (Repealed).
(Source: P.A. 90-372, eff. 7-1-98. Repealed internally, eff. 7-1-98.)

(220 ILCS 5/7-203) (from Ch. 111 2/3, par. 7-203)
Sec. 7-203. No franchise, license, permit or right to own, operate, manage or control any public utility shall be assigned, transferred or leased nor shall any contract or agreement with reference to or affecting any such franchise, license, permit or right be valid or of any force or effect whatsoever, unless such assignment, lease, contract, or agreement shall have been approved by the Commission. Such permission shall not be construed to revive or validate any lapsed or invalid franchise, license, permit or right, or to enlarge or add to the powers and privileges contained in the grant of any franchise, license, permit or right, or to waive any forfeiture.
The provisions of this Section shall not apply to any transactions by or with a political subdivision or municipal corporation organized under the laws of this State.
(Source: P.A. 84-617.)

(220 ILCS 5/7-204) (from Ch. 111 2/3, par. 7-204)
Sec. 7-204. Reorganization defined; Commission approval therefore.
(a) For purposes of this Section, "reorganization" means any transaction which, regardless of the means by which it is accomplished, results in a change in the ownership of a majority of the voting capital stock of an Illinois public utility; or the ownership or control of any entity which owns or controls a majority of the voting capital stock of a public utility; or by which 2 public utilities merge, or by which a public utility acquires substantially all of the assets of another public utility; provided, however, that "reorganization" as used in this Section shall not include a mortgage or pledge transaction entered into to secure a bona fide borrowing by the party granting the mortgage or making the pledge.
In addition to the foregoing, "reorganization" shall include for purposes of this Section any transaction which, regardless of the means by which it is accomplished, will have the effect of terminating the affiliated interest status of any entity as defined in paragraphs (a), (b), (c) or (d) of subsection (2) of Section 7-101 of this Act where such entity had transactions with the public utility, in the 12 calendar months immediately preceding the date of termination of such affiliated interest status subject to subsection (3) of Section 7-101 of this Act with a value greater than 15% of the public utility's revenues for that same 12-month period. If the proposed transaction would have the effect of terminating the affiliated interest status of more than one Illinois public utility, the utility with the greatest revenues for the 12-month period shall be used to determine whether such proposed transaction is a reorganization for the purposes of this Section. The Commission shall have jurisdiction over any reorganization as defined herein.
(b) No reorganization shall take place without prior Commission approval. The Commission shall not approve any proposed reorganization if the Commission finds, after notice and hearing, that the reorganization will adversely affect the utility's ability to perform its duties under this Act. In reviewing any proposed reorganization, the Commission must find that:
(1) the proposed reorganization will not diminish the

utility's ability to provide adequate, reliable, efficient, safe and least-cost public utility service;

(2) the proposed reorganization will not result in

the unjustified subsidization of non-utility activities by the utility or its customers;

(3) costs and facilities are fairly and reasonably

allocated between utility and non-utility activities in such a manner that the Commission may identify those costs and facilities which are properly included by the utility for ratemaking purposes;

(4) the proposed reorganization will not

significantly impair the utility's ability to raise necessary capital on reasonable terms or to maintain a reasonable capital structure;

(5) the utility will remain subject to all applicable

laws, regulations, rules, decisions and policies governing the regulation of Illinois public utilities;

(6) the proposed reorganization is not likely to have

a significant adverse effect on competition in those markets over which the Commission has jurisdiction;

(7) the proposed reorganization is not likely to

result in any adverse rate impacts on retail customers.

(c) The Commission shall not approve a reorganization without ruling on: (i) the allocation of any savings resulting from the proposed reorganization; and (ii) whether the companies should be allowed to recover any costs incurred in accomplishing the proposed reorganization and, if so, the amount of costs eligible for recovery and how the costs will be allocated.
(d) The Commission shall issue its Order approving or denying the proposed reorganization within 11 months after the application is filed. The Commission may extend the deadline for a period equivalent to the length of any delay which the Commission finds to have been caused by the Applicant's failure to provide data or information requested by the Commission or that the Commission ordered the Applicant to provide to the parties. The Commission may also extend the deadline by an additional period not to exceed 3 months to consider amendments to the Applicant's filing, or to consider reasonably unforeseeable changes in circumstances subsequent to the Applicant's initial filing.
(e) Subsections (c) and (d) and subparagraphs (6) and (7) of subsection (b) of this Section shall apply only to merger applications submitted to the Commission subsequent to April 23, 1997. No other Commission approvals shall be required for mergers that are subject to this Section.
(f) In approving any proposed reorganization pursuant to this Section the Commission may impose such terms, conditions or requirements as, in its judgment, are necessary to protect the interests of the public utility and its customers.
(Source: P.A. 90-561, eff. 12-16-97.)

(220 ILCS 5/7-204A) (from Ch. 111 2/3, par. 7-204A)
Sec. 7-204A. (a) No Illinois public utility may reorganize as defined in Section 7-204 until the Commission has approved the application therefor. The application for approval of reorganization must at a minimum include the following information:
(1) The names and corporate relationships of all companies which are affiliated interests of the public utility on the date the public utility applies for reorganization and the name of any parent or subsidiary corporation of the public utility;
(2) A description of how the public utility plans to reorganize, including, if available at the time of application:
(i) copies of the organizational documents associated with the reorganization, including articles of incorporation or amendments to the articles of incorporation of all companies including the public utility and any affiliated interests;
(ii) copies of any filings, including securities filings, related to the reorganization made with any agency of this State or the federal government;
(3) The costs and fees attributable to the reorganization;
(4) The method by which management, personnel, property, income, losses, costs and expenses will be allocated between the public utility and any affiliated interest;
(5) A copy of any proposed agreement between the public utility and any person with which it will be an affiliated interest at the time of the application for reorganization; the application for reorganization shall be amended to provide the Commission with any proposed agreement up until the time the reorganization is approved;
(6) An identification of all public utility assets or information in existence, such as customer lists, which the applicant plans to transfer to or permit an affiliated interest to use, which identification shall include a description of the proposed terms and conditions under which the assets or information will be transferred or used; and
(7) A copy of a forecast showing the capital requirements of the public utility at the time of the proposed reorganization. The forecast shall include for each public utility on an annual basis for 5 years following the year of application:
(i) projected capital requirements;
(ii) sources of capital;
(iii) the range of the projected capital structure; and
(iv) the assumptions underlying the information included in the forecast.
(b) No public utility may permit the use of any public utility employee's services by any affiliated interest except by contract or arrangement. No public utility may sell, lease, transfer to or exchange with any affiliated interest any property except by contract or arrangement. The contract or arrangement herein is subject to Commission review at the discretion of the Commission, in the same manner as it may review any other public utility and its affiliated interest.
This Section 7-204A shall not apply to any telecommunications carrier regulated pursuant to Article XIII of this Act or to any public utility which became a subsidiary of another corporation prior to the effective date of this amendatory Act of 1989. However, this amendatory Act of 1989 may not be deemed to diminish the Commission's control and regulation over any public utility.
(Source: P.A. 86-218.)

(220 ILCS 5/7-205) (from Ch. 111 2/3, par. 7-205)
Sec. 7-205. If any public utility is engaged in carrying on any business other than that of a public utility, which other business is not otherwise subject to the jurisdiction of the Commission, that public utility in respect of such other business shall be subject to inquiry, examination and inspection by the Commission in the same manner as the public utility business insofar as such inquiry, examination and inspection may be necessary to enforce any provision of this Act. The determination of the Commission that a necessity for any regulation of nonpublic business of a public utility exists shall be prima facie evidence of the fact in any action in a court of this State to enforce or set aside an order or ruling of the Commission.
Every public utility and affiliated interest thereof shall provide the Commission with access to books, records, accounts, documents and other data and information which the Commission finds necessary to effectively implement and effectuate the provisions of Section 7-204.
(Source: P.A. 84-617.)

(220 ILCS 5/7-206) (from Ch. 111 2/3, par. 7-206)
Sec. 7-206. Separate accounts for nonpublic business of public utility. The Commission may require every public utility engaged directly or indirectly in any other than a public utility business, as defined by law, to keep separately in like manner and form the accounts of all such other business, and the Commission may provide for the examination and inspection of the books, accounts, papers and records of such other business, in so far as may be necessary to enforce any provisions of this Act. The Commission shall have the power to inquire as to and prescribe the apportionment of capitalization, earnings, debts and expenses fairly and justly to be awarded to or borne by the ownership, operation, management or control of such public utility as distinguished from such other business. Provided, however, that an electric or gas public utility shall not be required to maintain the accounts of any non-public utility business in the same manner and form as the electric or gas public utility is required to keep the accounts of its public utility business unless expressly ordered by the Commission.
(Source: P.A. 90-561, eff. 12-16-97.)

(220 ILCS 5/7-207) (from Ch. 111 2/3, par. 7-207)
Sec. 7-207. Nonprofit affiliates.
(a) A public utility or telecommunications carrier may organize a not-for-profit corporation for the purpose of assisting low-income consumers in the acquisition of utility and telephone services. The not-for-profit corporation may be organized by a public utility, a telecommunications carrier, a combination of either or both, or in combination with any other person or organization upon application to and approval by the Commission.
(b) The Commission shall promulgate reasonable rules and regulations for the administration of this Section.
(Source: P.A. 87-449.)

(220 ILCS 5/7-208)
Sec. 7-208. HVAC affiliate marketing.
(a) "HVAC affiliate" means all affiliated interests of a gas utility that provide heating, ventilating, or air conditioning services to customers within the service territory of the affiliated gas utility.
(b) When an HVAC affiliate advertises or markets heating, ventilating, or air conditioning services to the public, it shall include a disclaimer that, if audible, is conspicuous and if printed is of sufficient size to be clearly legible, and that states:
(Insert name of affiliate) is an affiliate of (insert name of gas utility) and is not regulated by the Illinois Commerce Commission. Customers are not required to buy products or services from (insert name of affiliate) in order to receive the same quality of service from the gas utility.
(c) The requirements in subsection (b) apply to all forms of advertising and marketing, including, but not limited to, print, television, radio, internet, telephonic, bill inserts, and newsletters.
(Source: P.A. 92-852, eff. 8-26-02.)

(220 ILCS 5/7-209)
Sec. 7-209. Marketing limitation; gas utilities. If a gas utility has an HVAC affiliate, the prohibition contained in this Section applies to the employees of the gas utility. While a gas utility employee is responding to a service call related to services provided under tariffs on file with the Illinois Commerce Commission, the employee of the gas utility is prohibited from marketing the services of an HVAC affiliate; provided, however, the gas utility employee may refer the customer to the telephone directory in response to specific requests for referrals. If a customer's gas appliance or gas service has been disconnected due to an emergency situation that requires immediate attention, a gas utility employee may provide to that customer a list, including contact phone numbers, that includes HVAC affiliates and non-affiliated entities that provide heating, ventilating, or air conditioning services.
(Source: P.A. 92-852, eff. 8-26-02.)

(220 ILCS 5/7-210)
Sec. 7-210. Commission oversight of nonpublic, unregulated sales at retail of natural gas by public utilities.
(a) This Section shall apply to any gas utility that served more than 60,000 gas customers but less than 75,000 gas customers in this State on January 1, 2000 and that provides competitive electric power and energy to electric delivery service customers through a business division of its electric utility pursuant to Section 16-116. For the purposes of this Section, terms shall have the same meaning as defined in Section 7-108, Article XVI, and Article XIX.
(b) After the effective date of this amendatory Act of the 93rd General Assembly, unregulated sales of natural gas by a gas utility within or outside its service area shall be subject to the provisions of this Section. This Section shall not be interpreted to invalidate any contract for unregulated sales of natural gas executed by a gas utility prior to the effective date of this amendatory Act of the 93rd General Assembly, but unregulated sales of natural gas pursuant to such contract after the effective date of this amendatory Act of the 93rd General Assembly shall be subject to the provisions of this Section.
(c) A gas utility offering unregulated sales of natural gas to an end-use customer within or outside its service area shall be subject to Sections 7-102(g), 7-205, 7-206, and 9-230 with respect to such sales.
(d) Notwithstanding any language of Article XIX to the contrary, a gas utility offering unregulated sales of natural gas to a residential customer or a small commercial customer within or outside its service area shall be subject to Sections 19-110(e)(2), 19-110(e)(3), 19-110(e)(5), 19-115, and 19-120.
(e) A gas utility offering unregulated sales of natural gas to an end-use customer within or outside its service area shall not subsidize such sales through the utility's regulated business. Costs and revenues from the gas utility's unregulated sales of gas to an end-use customer within or outside its service area shall not be included in the calculation of the utility's regulated gas rates and charges.
(f) A gas utility offering unregulated sales of natural gas to an end-use customer within or outside its service area shall not discriminate in the provision of regulated gas service based upon the existence or terms of an unregulated sale of natural gas.
(g) The Commission shall require a gas utility to file reports regarding its unregulated sales of natural gas in the State. The reports shall be treated as confidential documents. To the extent the Commission determines it to be necessary and in the public interest, the Commission may order an audit of a gas utility regarding its unregulated sales of natural gas in the State.
(h) The Commission shall have the authority to require the gas utility to file its contracts for unregulated sales of natural gas in the State. The contracts shall be treated as confidential documents.
(i) Within 120 days after the effective date of this amendatory Act of the 93rd General Assembly, the Commission shall adopt provisions requiring functional separation between a gas utility's unregulated retail sales of natural gas in the State and its regulated retail gas services in the State. In establishing or considering the functional separations provisions, the Commission shall take into account the effects on the cost and reliability of service and the obligation of the gas utility under the Act. The Commission shall adopt separations provisions that are a cost effective means to ensure compliance with this Section. The provisions adopted by the Commission shall permit a gas utility to offer unregulated retail sales of natural gas in the State through the same business division of the utility that offers competitive electric power and energy to electric delivery service customers. Until provisions are adopted by the Commission, the gas utility shall comply with the functional separations rules for electric utilities adopted pursuant to Section 16-119A, to the extent determined applicable by the Commission through emergency rules established within 60 days of the passage of this Act.
(j) A gas utility shall not release or assign gas storage capacity procured for its regulated Illinois retail customers to its business division offering unregulated retail sales of natural gas or allow such storage capacity to be managed by that business division.
(k) Except as approved by the Commission, a gas utility shall not use gas commodity or interstate pipeline services for unregulated retail sales of natural gas in the State if such commodity or service was procured for its regulated Illinois retail customers.
(l) In addition to any other remedy provided in the Act, the Commission may order a gas utility to cease offering unregulated retail sales of natural gas in the State if it finds, after notice and hearing, that the gas utility willfully violated this Section.
(m) This Section shall not be applicable to unregulated sales of natural gas by an affiliate of a gas utility. Nothing herein shall be construed as impacting the applicability of other Sections of the Act to the unregulated sale of natural gas by an affiliate.
(Source: P.A. 93-1052, eff. 1-1-05.)

(220 ILCS 5/7-213)
Sec. 7-213. Limitations on the transfer of water systems.
(a) In the event of a sale, purchase, or any other transfer of ownership, including, without limitation, the acquisition by eminent domain, of a water system, as defined under Section 11-124-10 of the Illinois Municipal Code, operated by a privately held public water utility, the water utility's contract or agreements with the acquiring entity (or, in the case of an eminent domain action, the court order) must require that the acquiring entity hire a sufficient number of non-supervisory employees to operate and maintain the water system by initially making offers of employment to the non-supervisory workforce of the water system at no less than the wage rates, and substantially equivalent fringe benefits and terms and conditions of employment that are in effect at the time of transfer of ownership of the water system. The wage rates and substantially equivalent fringe benefits and terms and conditions of employment must continue for at least 30 months after the time of the transfer of ownership unless the parties mutually agree to different terms and conditions of employment within that 30-month period.
(b) The privately held public water utility shall offer a transition plan to those employees who are not offered jobs by the acquiring entity because that entity has a need for fewer workers. The transition plan shall mitigate employee job losses to the extent practical through such means as offers of voluntary severance, retraining, early retirement, out placement, or related benefits. Before any reduction in the workforce during a water system transaction, the privately held public water utility shall present to the employees, or their representatives, a transition plan outlining the means by which the utility intends to mitigate the impact of the workforce reduction of its employees.
(Source: P.A. 94-1007, eff. 1-1-07.)



Article VIII - Service Obligations And Conditions

(220 ILCS 5/Art. VIII heading)

(220 ILCS 5/8-101) (from Ch. 111 2/3, par. 8-101)
Sec. 8-101. Duties of public utilities; nondiscrimination. A public utility shall furnish, provide, and maintain such service instrumentalities, equipment, and facilities as shall promote the safety, health, comfort, and convenience of its patrons, employees, and public and as shall be in all respects adequate, efficient, just, and reasonable.
All rules and regulations made by a public utility affecting or pertaining to its charges or service to the public shall be just and reasonable.
A public utility shall, upon reasonable notice, furnish to all persons who may apply therefor and be reasonably entitled thereto, suitable facilities and service, without discrimination and without delay.
Nothing in this Section shall be construed to prevent a public utility from accepting payment electronically or by the use of a customer-preferred financially accredited credit or debit methodology.
(Source: P.A. 92-22, eff. 6-30-01.)

(220 ILCS 5/8-101.5)
Sec. 8-101.5. Use of credit information of prospective and existing customers. A public utility may not deny, cancel, or nonrenew utility service solely on the basis of credit information of prospective or existing customers. If a public utility denies, cancels, or does not renew service based on credit information, it must provide the affected party with an explanation for the public utility's action and an opportunity for the affected party to explain its credit information. This Section does not apply to a telecommunications carrier or any of its affiliates.
(Source: P.A. 96-560, eff. 8-18-09.)

(220 ILCS 5/8-102) (from Ch. 111 2/3, par. 8-102)
Sec. 8-102. Audit or investigation. The Commission is authorized to conduct or order a management audit or investigation of any public utility or part thereof. The audit or investigation may examine the reasonableness, prudence, or efficiency of any aspect of the utility's operations, costs, management, decisions or functions that may affect the adequacy, safety, efficiency or reliability of utility service or the reasonableness or prudence of the costs underlying rates or charges for utility service. The Commission may conduct or order a management audit or investigation only when it has reasonable grounds to believe that the audit or investigation is necessary to assure that the utility is providing adequate, efficient, reliable, safe, and least-cost service and charging only just and reasonable rates therefor, or that the audit or investigation is likely to be cost-beneficial in enhancing the quality of service or the reasonableness of rates therefor. The Commission shall, before initiating any such audit or investigation, issue an order describing the grounds for the audit or investigation and the appropriate scope and nature of the audit or investigation. The scope and nature of any such audit or investigation shall be reasonably related to the grounds relied upon by the Commission in its order.
Any audit or investigation authorized pursuant to this Section may be conducted by the Commission, or if the Commission is unable to adequately perform the audit or investigation, the Commission may arrange for it to be conducted by persons independent of the utility and selected by the Commission. The cost of an independent audit shall be borne initially by the utility, but shall be recovered as an expense through normal ratemaking procedures. Any audit or investigation shall be conducted in accordance with generally accepted auditing standards.
(Source: P.A. 90-655, eff. 7-30-98.)

(220 ILCS 5/8-103)
Sec. 8-103. Energy efficiency and demand-response measures.
(a) It is the policy of the State that electric utilities are required to use cost-effective energy efficiency and demand-response measures to reduce delivery load. Requiring investment in cost-effective energy efficiency and demand-response measures will reduce direct and indirect costs to consumers by decreasing environmental impacts and by avoiding or delaying the need for new generation, transmission, and distribution infrastructure. It serves the public interest to allow electric utilities to recover costs for reasonably and prudently incurred expenses for energy efficiency and demand-response measures. As used in this Section, "cost-effective" means that the measures satisfy the total resource cost test. The low-income measures described in subsection (f)(4) of this Section shall not be required to meet the total resource cost test. For purposes of this Section, the terms "energy-efficiency", "demand-response", "electric utility", and "total resource cost test" shall have the meanings set forth in the Illinois Power Agency Act. For purposes of this Section, the amount per kilowatthour means the total amount paid for electric service expressed on a per kilowatthour basis. For purposes of this Section, the total amount paid for electric service includes without limitation estimated amounts paid for supply, transmission, distribution, surcharges, and add-on-taxes.
(a-5) This Section applies to electric utilities serving 500,000 or less but more than 200,000 retail customers in this State. Through December 31, 2017, this Section also applies to electric utilities serving more than 500,000 retail customers in the State.
(b) Electric utilities shall implement cost-effective energy efficiency measures to meet the following incremental annual energy savings goals:
(1) 0.2% of energy delivered in the year commencing

June 1, 2008;

(2) 0.4% of energy delivered in the year commencing

June 1, 2009;

(3) 0.6% of energy delivered in the year commencing

June 1, 2010;

(4) 0.8% of energy delivered in the year commencing

June 1, 2011;

(5) 1% of energy delivered in the year commencing

June 1, 2012;

(6) 1.4% of energy delivered in the year commencing

June 1, 2013;

(7) 1.8% of energy delivered in the year commencing

June 1, 2014; and

(8) 2% of energy delivered in the year commencing

June 1, 2015 and each year thereafter.

Electric utilities may comply with this subsection (b) by meeting the annual incremental savings goal in the applicable year or by showing that the total cumulative annual savings within a 3-year planning period associated with measures implemented after May 31, 2014 was equal to the sum of each annual incremental savings requirement from May 31, 2014 through the end of the applicable year.
(c) Electric utilities shall implement cost-effective demand-response measures to reduce peak demand by 0.1% over the prior year for eligible retail customers, as defined in Section 16-111.5 of this Act, and for customers that elect hourly service from the utility pursuant to Section 16-107 of this Act, provided those customers have not been declared competitive. This requirement commences June 1, 2008 and continues for 10 years.
(d) Notwithstanding the requirements of subsections (b) and (c) of this Section, an electric utility shall reduce the amount of energy efficiency and demand-response measures implemented over a 3-year planning period by an amount necessary to limit the estimated average annual increase in the amounts paid by retail customers in connection with electric service due to the cost of those measures to:
(1) in 2008, no more than 0.5% of the amount paid per

kilowatthour by those customers during the year ending May 31, 2007;

(2) in 2009, the greater of an additional 0.5% of the

amount paid per kilowatthour by those customers during the year ending May 31, 2008 or 1% of the amount paid per kilowatthour by those customers during the year ending May 31, 2007;

(3) in 2010, the greater of an additional 0.5% of the

amount paid per kilowatthour by those customers during the year ending May 31, 2009 or 1.5% of the amount paid per kilowatthour by those customers during the year ending May 31, 2007;

(4) in 2011, the greater of an additional 0.5% of the

amount paid per kilowatthour by those customers during the year ending May 31, 2010 or 2% of the amount paid per kilowatthour by those customers during the year ending May 31, 2007; and

(5) thereafter, the amount of energy efficiency and

demand-response measures implemented for any single year shall be reduced by an amount necessary to limit the estimated average net increase due to the cost of these measures included in the amounts paid by eligible retail customers in connection with electric service to no more than the greater of 2.015% of the amount paid per kilowatthour by those customers during the year ending May 31, 2007 or the incremental amount per kilowatthour paid for these measures in 2011.

No later than June 30, 2011, the Commission shall review the limitation on the amount of energy efficiency and demand-response measures implemented pursuant to this Section and report to the General Assembly its findings as to whether that limitation unduly constrains the procurement of energy efficiency and demand-response measures.
(e) Electric utilities shall be responsible for overseeing the design, development, and filing of energy efficiency and demand-response plans with the Commission. Electric utilities shall implement 100% of the demand-response measures in the plans. Electric utilities shall implement 75% of the energy efficiency measures approved by the Commission, and may, as part of that implementation, outsource various aspects of program development and implementation. The remaining 25% of those energy efficiency measures approved by the Commission shall be implemented by the Department of Commerce and Economic Opportunity, and must be designed in conjunction with the utility and the filing process. The Department may outsource development and implementation of energy efficiency measures. A minimum of 10% of the entire portfolio of cost-effective energy efficiency measures shall be procured from units of local government, municipal corporations, school districts, and community college districts. The Department shall coordinate the implementation of these measures.
The apportionment of the dollars to cover the costs to implement the Department's share of the portfolio of energy efficiency measures shall be made to the Department once the Department has executed rebate agreements, grants, or contracts for energy efficiency measures and provided supporting documentation for those rebate agreements, grants, and contracts to the utility. The Department is authorized to adopt any rules necessary and prescribe procedures in order to ensure compliance by applicants in carrying out the purposes of rebate agreements for energy efficiency measures implemented by the Department made under this Section.
The details of the measures implemented by the Department shall be submitted by the Department to the Commission in connection with the utility's filing regarding the energy efficiency and demand-response measures that the utility implements.
A utility providing approved energy efficiency and demand-response measures in the State shall be permitted to recover costs of those measures through an automatic adjustment clause tariff filed with and approved by the Commission. The tariff shall be established outside the context of a general rate case. Each year the Commission shall initiate a review to reconcile any amounts collected with the actual costs and to determine the required adjustment to the annual tariff factor to match annual expenditures.
Each utility shall include, in its recovery of costs, the costs estimated for both the utility's and the Department's implementation of energy efficiency and demand-response measures. Costs collected by the utility for measures implemented by the Department shall be submitted to the Department pursuant to Section 605-323 of the Civil Administrative Code of Illinois, shall be deposited into the Energy Efficiency Portfolio Standards Fund, and shall be used by the Department solely for the purpose of implementing these measures. A utility shall not be required to advance any moneys to the Department but only to forward such funds as it has collected. The Department shall report to the Commission on an annual basis regarding the costs actually incurred by the Department in the implementation of the measures. Any changes to the costs of energy efficiency measures as a result of plan modifications shall be appropriately reflected in amounts recovered by the utility and turned over to the Department.
The portfolio of measures, administered by both the utilities and the Department, shall, in combination, be designed to achieve the annual savings targets described in subsections (b) and (c) of this Section, as modified by subsection (d) of this Section.
The utility and the Department shall agree upon a reasonable portfolio of measures and determine the measurable corresponding percentage of the savings goals associated with measures implemented by the utility or Department.
No utility shall be assessed a penalty under subsection (f) of this Section for failure to make a timely filing if that failure is the result of a lack of agreement with the Department with respect to the allocation of responsibilities or related costs or target assignments. In that case, the Department and the utility shall file their respective plans with the Commission and the Commission shall determine an appropriate division of measures and programs that meets the requirements of this Section.
If the Department is unable to meet incremental annual performance goals for the portion of the portfolio implemented by the Department, then the utility and the Department shall jointly submit a modified filing to the Commission explaining the performance shortfall and recommending an appropriate course going forward, including any program modifications that may be appropriate in light of the evaluations conducted under item (7) of subsection (f) of this Section. In this case, the utility obligation to collect the Department's costs and turn over those funds to the Department under this subsection (e) shall continue only if the Commission approves the modifications to the plan proposed by the Department.
(f) No later than November 15, 2007, each electric utility shall file an energy efficiency and demand-response plan with the Commission to meet the energy efficiency and demand-response standards for 2008 through 2010. No later than October 1, 2010, each electric utility shall file an energy efficiency and demand-response plan with the Commission to meet the energy efficiency and demand-response standards for 2011 through 2013. Every 3 years thereafter, each electric utility shall file, no later than September 1, an energy efficiency and demand-response plan with the Commission. If a utility does not file such a plan by September 1 of an applicable year, it shall face a penalty of $100,000 per day until the plan is filed. Each utility's plan shall set forth the utility's proposals to meet the utility's portion of the energy efficiency standards identified in subsection (b) and the demand-response standards identified in subsection (c) of this Section as modified by subsections (d) and (e), taking into account the unique circumstances of the utility's service territory. The Commission shall seek public comment on the utility's plan and shall issue an order approving or disapproving each plan within 5 months after its submission. If the Commission disapproves a plan, the Commission shall, within 30 days, describe in detail the reasons for the disapproval and describe a path by which the utility may file a revised draft of the plan to address the Commission's concerns satisfactorily. If the utility does not refile with the Commission within 60 days, the utility shall be subject to penalties at a rate of $100,000 per day until the plan is filed. This process shall continue, and penalties shall accrue, until the utility has successfully filed a portfolio of energy efficiency and demand-response measures. Penalties shall be deposited into the Energy Efficiency Trust Fund. In submitting proposed energy efficiency and demand-response plans and funding levels to meet the savings goals adopted by this Act the utility shall:
(1) Demonstrate that its proposed energy efficiency

and demand-response measures will achieve the requirements that are identified in subsections (b) and (c) of this Section, as modified by subsections (d) and (e).

(2) Present specific proposals to implement new

building and appliance standards that have been placed into effect.

(3) Present estimates of the total amount paid for

electric service expressed on a per kilowatthour basis associated with the proposed portfolio of measures designed to meet the requirements that are identified in subsections (b) and (c) of this Section, as modified by subsections (d) and (e).

(4) Coordinate with the Department to present a

portfolio of energy efficiency measures proportionate to the share of total annual utility revenues in Illinois from households at or below 150% of the poverty level. The energy efficiency programs shall be targeted to households with incomes at or below 80% of area median income.

(5) Demonstrate that its overall portfolio of energy

efficiency and demand-response measures, not including programs covered by item (4) of this subsection (f), are cost-effective using the total resource cost test and represent a diverse cross-section of opportunities for customers of all rate classes to participate in the programs.

(6) Include a proposed cost-recovery tariff mechanism

to fund the proposed energy efficiency and demand-response measures and to ensure the recovery of the prudently and reasonably incurred costs of Commission-approved programs.

(7) Provide for an annual independent evaluation of

the performance of the cost-effectiveness of the utility's portfolio of measures and the Department's portfolio of measures, as well as a full review of the 3-year results of the broader net program impacts and, to the extent practical, for adjustment of the measures on a going-forward basis as a result of the evaluations. The resources dedicated to evaluation shall not exceed 3% of portfolio resources in any given year.

(g) No more than 3% of energy efficiency and demand-response program revenue may be allocated for demonstration of breakthrough equipment and devices.
(h) This Section does not apply to an electric utility that on December 31, 2005 provided electric service to fewer than 100,000 customers in Illinois.
(i) If, after 2 years, an electric utility fails to meet the efficiency standard specified in subsection (b) of this Section, as modified by subsections (d) and (e), it shall make a contribution to the Low-Income Home Energy Assistance Program. The combined total liability for failure to meet the goal shall be $1,000,000, which shall be assessed as follows: a large electric utility shall pay $665,000, and a medium electric utility shall pay $335,000. If, after 3 years, an electric utility fails to meet the efficiency standard specified in subsection (b) of this Section, as modified by subsections (d) and (e), it shall make a contribution to the Low-Income Home Energy Assistance Program. The combined total liability for failure to meet the goal shall be $1,000,000, which shall be assessed as follows: a large electric utility shall pay $665,000, and a medium electric utility shall pay $335,000. In addition, the responsibility for implementing the energy efficiency measures of the utility making the payment shall be transferred to the Illinois Power Agency if, after 3 years, or in any subsequent 3-year period, the utility fails to meet the efficiency standard specified in subsection (b) of this Section, as modified by subsections (d) and (e). The Agency shall implement a competitive procurement program to procure resources necessary to meet the standards specified in this Section as modified by subsections (d) and (e), with costs for those resources to be recovered in the same manner as products purchased through the procurement plan as provided in Section 16-111.5. The Director shall implement this requirement in connection with the procurement plan as provided in Section 16-111.5.
For purposes of this Section, (i) a "large electric utility" is an electric utility that, on December 31, 2005, served more than 2,000,000 electric customers in Illinois; (ii) a "medium electric utility" is an electric utility that, on December 31, 2005, served 2,000,000 or fewer but more than 100,000 electric customers in Illinois; and (iii) Illinois electric utilities that are affiliated by virtue of a common parent company are considered a single electric utility.
(j) If, after 3 years, or any subsequent 3-year period, the Department fails to implement the Department's share of energy efficiency measures required by the standards in subsection (b), then the Illinois Power Agency may assume responsibility for and control of the Department's share of the required energy efficiency measures. The Agency shall implement a competitive procurement program to procure resources necessary to meet the standards specified in this Section, with the costs of these resources to be recovered in the same manner as provided for the Department in this Section.
(k) No electric utility shall be deemed to have failed to meet the energy efficiency standards to the extent any such failure is due to a failure of the Department or the Agency.
(l)(1) The energy efficiency and demand-response plans of electric utilities serving more than 500,000 retail customers in the State that were approved by the Commission on or before the effective date of this amendatory Act of the 99th General Assembly for the period June 1, 2014 through May 31, 2017 shall continue to be in force and effect through December 31, 2017 so that the energy efficiency programs set forth in those plans continue to be offered during the period June 1, 2017 through December 31, 2017. Each such utility is authorized to increase, on a pro rata basis, the energy savings goals and budgets approved in its plan to reflect the additional 7 months of the plan's operation, provided that such increase shall also incorporate reductions to goals and budgets to reflect the proportion of the utility's load attributable to customers who are exempt from this Section under subsection (m) of this Section.
(2) If an electric utility serving more than 500,000 retail customers in the State filed with the Commission, under subsection (f) of this Section, its proposed energy efficiency and demand-response plan for the period June 1, 2017 through May 31, 2020, and the Commission has not yet entered its final order approving such plan on or before the effective date of this amendatory Act of the 99th General Assembly, then the utility shall file a notice of withdrawal with the Commission, following such effective date, to withdraw the proposed energy efficiency and demand-response plan. Upon receipt of such notice, the Commission shall dismiss with prejudice any docket that had been initiated to investigate such plan, and the plan and the record related thereto shall not be the subject of any further hearing, investigation, or proceeding of any kind.
(3) For those electric utilities that serve more than 500,000 retail customers in the State, this amendatory Act of the 99th General Assembly preempts and supersedes any orders entered by the Commission that approved such utilities' energy efficiency and demand response plans for the period commencing June 1, 2017 and ending May 31, 2020. Any such orders shall be void, and the provisions of paragraph (1) of this subsection (l) shall apply.
(m) Notwithstanding anything to the contrary, after May 31, 2017, this Section does not apply to any retail customers of an electric utility that serves more than 3,000,000 retail customers in the State and whose total highest 30 minute demand was more than 10,000 kilowatts, or any retail customers of an electric utility that serves less than 3,000,000 retail customers but more than 500,000 retail customers in the State and whose total highest 15 minute demand was more than 10,000 kilowatts. For purposes of this subsection (m), "retail customer" has the meaning set forth in Section 16-102 of this Act. The criteria for determining whether this subsection (m) is applicable to a retail customer shall be based on the 12 consecutive billing periods prior to the start of the first year of each such multi-year plan.
(Source: P.A. 98-90, eff. 7-15-13; 99-906, eff. 6-1-17.)

(220 ILCS 5/8-103A)
Sec. 8-103A. Energy efficiency analysis. Beginning in 2013, an electric utility subject to the requirements of Section 8-103 of this Act shall include in its energy efficiency and demand-response plan submitted pursuant to subsection (f) of Section 8-103 an analysis of additional cost-effective energy efficiency measures that could be implemented, by customer class, absent the limitations set forth in subsection (d) of Section 8-103. In seeking public comment on the electric utility's plan pursuant to subsection (f) of Section 8-103, the Commission shall include, beginning in 2013, the assessment of additional cost-effective energy efficiency measures submitted pursuant to this Section. For purposes of this Section, the term "energy efficiency" shall have the meaning set forth in Section 1-10 of the Illinois Power Agency Act, and the term "cost-effective" shall have the meaning set forth in subsection (a) of Section 8-103 of this Act.
(Source: P.A. 97-616, eff. 10-26-11.)

(220 ILCS 5/8-103B)
Sec. 8-103B. Energy efficiency and demand-response measures.
(a) It is the policy of the State that electric utilities are required to use cost-effective energy efficiency and demand-response measures to reduce delivery load. Requiring investment in cost-effective energy efficiency and demand-response measures will reduce direct and indirect costs to consumers by decreasing environmental impacts and by avoiding or delaying the need for new generation, transmission, and distribution infrastructure. It serves the public interest to allow electric utilities to recover costs for reasonably and prudently incurred expenditures for energy efficiency and demand-response measures. As used in this Section, "cost-effective" means that the measures satisfy the total resource cost test. The low-income measures described in subsection (c) of this Section shall not be required to meet the total resource cost test. For purposes of this Section, the terms "energy-efficiency", "demand-response", "electric utility", and "total resource cost test" have the meanings set forth in the Illinois Power Agency Act.
(a-5) This Section applies to electric utilities serving more than 500,000 retail customers in the State for those multi-year plans commencing after December 31, 2017.
(b) For purposes of this Section, electric utilities subject to this Section that serve more than 3,000,000 retail customers in the State shall be deemed to have achieved a cumulative persisting annual savings of 6.6% from energy efficiency measures and programs implemented during the period beginning January 1, 2012 and ending December 31, 2017, which percent is based on the deemed average weather normalized sales of electric power and energy during calendar years 2014, 2015, and 2016 of 88,000,000 MWhs. For the purposes of this subsection (b) and subsection (b-5), the 88,000,000 MWhs of deemed electric power and energy sales shall be reduced by the number of MWhs equal to the sum of the annual consumption of customers that are exempt from subsections (a) through (j) of this Section under subsection (l) of this Section, as averaged across the calendar years 2014, 2015, and 2016. After 2017, the deemed value of cumulative persisting annual savings from energy efficiency measures and programs implemented during the period beginning January 1, 2012 and ending December 31, 2017, shall be reduced each year, as follows, and the applicable value shall be applied to and count toward the utility's achievement of the cumulative persisting annual savings goals set forth in subsection (b-5):
(1) 5.8% deemed cumulative persisting annual savings

for the year ending December 31, 2018;

(2) 5.2% deemed cumulative persisting annual savings

for the year ending December 31, 2019;

(3) 4.5% deemed cumulative persisting annual savings

for the year ending December 31, 2020;

(4) 4.0% deemed cumulative persisting annual savings

for the year ending December 31, 2021;

(5) 3.5% deemed cumulative persisting annual savings

for the year ending December 31, 2022;

(6) 3.1% deemed cumulative persisting annual savings

for the year ending December 31, 2023;

(7) 2.8% deemed cumulative persisting annual savings

for the year ending December 31, 2024;

(8) 2.5% deemed cumulative persisting annual savings

for the year ending December 31, 2025;

(9) 2.3% deemed cumulative persisting annual savings

for the year ending December 31, 2026;

(10) 2.1% deemed cumulative persisting annual

savings for the year ending December 31, 2027;

(11) 1.8% deemed cumulative persisting annual savings

for the year ending December 31, 2028;

(12) 1.7% deemed cumulative persisting annual savings

for the year ending December 31, 2029; and

(13) 1.5% deemed cumulative persisting annual savings

for the year ending December 31, 2030.

For purposes of this Section, "cumulative persisting annual savings" means the total electric energy savings in a given year from measures installed in that year or in previous years, but no earlier than January 1, 2012, that are still operational and providing savings in that year because the measures have not yet reached the end of their useful lives.
(b-5) Beginning in 2018, electric utilities subject to this Section that serve more than 3,000,000 retail customers in the State shall achieve the following cumulative persisting annual savings goals, as modified by subsection (f) of this Section and as compared to the deemed baseline of 88,000,000 MWhs of electric power and energy sales set forth in subsection (b), as reduced by the number of MWhs equal to the sum of the annual consumption of customers that are exempt from subsections (a) through (j) of this Section under subsection (l) of this Section as averaged across the calendar years 2014, 2015, and 2016, through the implementation of energy efficiency measures during the applicable year and in prior years, but no earlier than January 1, 2012:
(1) 7.8% cumulative persisting annual savings for the

year ending December 31, 2018;

(2) 9.1% cumulative persisting annual savings for the

year ending December 31, 2019;

(3) 10.4% cumulative persisting annual savings for

the year ending December 31, 2020;

(4) 11.8% cumulative persisting annual savings for

the year ending December 31, 2021;

(5) 13.1% cumulative persisting annual savings for

the year ending December 31, 2022;

(6) 14.4% cumulative persisting annual savings for

the year ending December 31, 2023;

(7) 15.7% cumulative persisting annual savings for

the year ending December 31, 2024;

(8) 17% cumulative persisting annual savings for the

year ending December 31, 2025;

(9) 17.9% cumulative persisting annual savings for

the year ending December 31, 2026;

(10) 18.8% cumulative persisting annual savings for

the year ending December 31, 2027;

(11) 19.7% cumulative persisting annual savings for

the year ending December 31, 2028;

(12) 20.6% cumulative persisting annual savings for

the year ending December 31, 2029; and

(13) 21.5% cumulative persisting annual savings for

the year ending December 31, 2030.

(b-10) For purposes of this Section, electric utilities subject to this Section that serve less than 3,000,000 retail customers but more than 500,000 retail customers in the State shall be deemed to have achieved a cumulative persisting annual savings of 6.6% from energy efficiency measures and programs implemented during the period beginning January 1, 2012 and ending December 31, 2017, which is based on the deemed average weather normalized sales of electric power and energy during calendar years 2014, 2015, and 2016 of 36,900,000 MWhs. For the purposes of this subsection (b-10) and subsection (b-15), the 36,900,000 MWhs of deemed electric power and energy sales shall be reduced by the number of MWhs equal to the sum of the annual consumption of customers that are exempt from subsections (a) through (j) of this Section under subsection (l) of this Section, as averaged across the calendar years 2014, 2015, and 2016. After 2017, the deemed value of cumulative persisting annual savings from energy efficiency measures and programs implemented during the period beginning January 1, 2012 and ending December 31, 2017, shall be reduced each year, as follows, and the applicable value shall be applied to and count toward the utility's achievement of the cumulative persisting annual savings goals set forth in subsection (b-15):
(1) 5.8% deemed cumulative persisting annual savings

for the year ending December 31, 2018;

(2) 5.2% deemed cumulative persisting annual savings

for the year ending December 31, 2019;

(3) 4.5% deemed cumulative persisting annual savings

for the year ending December 31, 2020;

(4) 4.0% deemed cumulative persisting annual savings

for the year ending December 31, 2021;

(5) 3.5% deemed cumulative persisting annual savings

for the year ending December 31, 2022;

(6) 3.1% deemed cumulative persisting annual savings

for the year ending December 31, 2023;

(7) 2.8% deemed cumulative persisting annual savings

for the year ending December 31, 2024;

(8) 2.5% deemed cumulative persisting annual savings

for the year ending December 31, 2025;

(9) 2.3% deemed cumulative persisting annual savings

for the year ending December 31, 2026;

(10) 2.1% deemed cumulative persisting annual

savings for the year ending December 31, 2027;

(11) 1.8% deemed cumulative persisting annual savings

for the year ending December 31, 2028;

(12) 1.7% deemed cumulative persisting annual savings

for the year ending December 31, 2029; and

(13) 1.5% deemed cumulative persisting annual savings

for the year ending December 31, 2030.

(b-15) Beginning in 2018, electric utilities subject to this Section that serve less than 3,000,000 retail customers but more than 500,000 retail customers in the State shall achieve the following cumulative persisting annual savings goals, as modified by subsection (b-20) and subsection (f) of this Section and as compared to the deemed baseline as reduced by the number of MWhs equal to the sum of the annual consumption of customers that are exempt from subsections (a) through (j) of this Section under subsection (l) of this Section as averaged across the calendar years 2014, 2015, and 2016, through the implementation of energy efficiency measures during the applicable year and in prior years, but no earlier than January 1, 2012:
(1) 7.4% cumulative persisting annual savings for the

year ending December 31, 2018;

(2) 8.2% cumulative persisting annual savings for the

year ending December 31, 2019;

(3) 9.0% cumulative persisting annual savings for the

year ending December 31, 2020;

(4) 9.8% cumulative persisting annual savings for the

year ending December 31, 2021;

(5) 10.6% cumulative persisting annual savings for

the year ending December 31, 2022;

(6) 11.4% cumulative persisting annual savings for

the year ending December 31, 2023;

(7) 12.2% cumulative persisting annual savings for

the year ending December 31, 2024;

(8) 13% cumulative persisting annual savings for the

year ending December 31, 2025;

(9) 13.6% cumulative persisting annual savings for

the year ending December 31, 2026;

(10) 14.2% cumulative persisting annual savings for

the year ending December 31, 2027;

(11) 14.8% cumulative persisting annual savings for

the year ending December 31, 2028;

(12) 15.4% cumulative persisting annual savings for

the year ending December 31, 2029; and

(13) 16% cumulative persisting annual savings for the

year ending December 31, 2030.

The difference between the cumulative persisting annual savings goal for the applicable calendar year and the cumulative persisting annual savings goal for the immediately preceding calendar year is 0.8% for the period of January 1, 2018 through December 31, 2025 and 0.6% for the period of January 1, 2026 through December 31, 2030.
(b-20) Each electric utility subject to this Section may include cost-effective voltage optimization measures in its plans submitted under subsections (f) and (g) of this Section, and the costs incurred by a utility to implement the measures under a Commission-approved plan shall be recovered under the provisions of Article IX or Section 16-108.5 of this Act. For purposes of this Section, the measure life of voltage optimization measures shall be 15 years. The measure life period is independent of the depreciation rate of the voltage optimization assets deployed.
Within 270 days after the effective date of this amendatory Act of the 99th General Assembly, an electric utility that serves less than 3,000,000 retail customers but more than 500,000 retail customers in the State shall file a plan with the Commission that identifies the cost-effective voltage optimization investment the electric utility plans to undertake through December 31, 2024. The Commission, after notice and hearing, shall approve or approve with modification the plan within 120 days after the plan's filing and, in the order approving or approving with modification the plan, the Commission shall adjust the applicable cumulative persisting annual savings goals set forth in subsection (b-15) to reflect any amount of cost-effective energy savings approved by the Commission that is greater than or less than the following cumulative persisting annual savings values attributable to voltage optimization for the applicable year:
(1) 0.0% of cumulative persisting annual savings for

the year ending December 31, 2018;

(2) 0.17% of cumulative persisting annual savings for

the year ending December 31, 2019;

(3) 0.17% of cumulative persisting annual savings for

the year ending December 31, 2020;

(4) 0.33% of cumulative persisting annual savings for

the year ending December 31, 2021;

(5) 0.5% of cumulative persisting annual savings for

the year ending December 31, 2022;

(6) 0.67% of cumulative persisting annual savings for

the year ending December 31, 2023;

(7) 0.83% of cumulative persisting annual savings for

the year ending December 31, 2024; and

(8) 1.0% of cumulative persisting annual savings for

the year ending December 31, 2025.

(b-25) In the event an electric utility jointly offers an energy efficiency measure or program with a gas utility under plans approved under this Section and Section 8-104 of this Act, the electric utility may continue offering the program, including the gas energy efficiency measures, in the event the gas utility discontinues funding the program. In that event, the energy savings value associated with such other fuels shall be converted to electric energy savings on an equivalent Btu basis for the premises. However, the electric utility shall prioritize programs for low-income residential customers to the extent practicable. An electric utility may recover the costs of offering the gas energy efficiency measures under this subsection (b-25).
For those energy efficiency measures or programs that save both electricity and other fuels but are not jointly offered with a gas utility under plans approved under this Section and Section 8-104 or not offered with an affiliated gas utility under paragraph (6) of subsection (f) of Section 8-104 of this Act, the electric utility may count savings of fuels other than electricity toward the achievement of its annual savings goal, and the energy savings value associated with such other fuels shall be converted to electric energy savings on an equivalent Btu basis at the premises.
In no event shall more than 10% of each year's applicable annual incremental goal as defined in paragraph (7) of subsection (g) of this Section be met through savings of fuels other than electricity.
(c) Electric utilities shall be responsible for overseeing the design, development, and filing of energy efficiency plans with the Commission and may, as part of that implementation, outsource various aspects of program development and implementation. A minimum of 10%, for electric utilities that serve more than 3,000,000 retail customers in the State, and a minimum of 7%, for electric utilities that serve less than 3,000,000 retail customers but more than 500,000 retail customers in the State, of the utility's entire portfolio funding level for a given year shall be used to procure cost-effective energy efficiency measures from units of local government, municipal corporations, school districts, public housing, and community college districts, provided that a minimum percentage of available funds shall be used to procure energy efficiency from public housing, which percentage shall be equal to public housing's share of public building energy consumption.
The utilities shall also implement energy efficiency measures targeted at low-income households, which, for purposes of this Section, shall be defined as households at or below 80% of area median income, and expenditures to implement the measures shall be no less than $25,000,000 per year for electric utilities that serve more than 3,000,000 retail customers in the State and no less than $8,350,000 per year for electric utilities that serve less than 3,000,000 retail customers but more than 500,000 retail customers in the State.
Each electric utility shall assess opportunities to implement cost-effective energy efficiency measures and programs through a public housing authority or authorities located in its service territory. If such opportunities are identified, the utility shall propose such measures and programs to address the opportunities. Expenditures to address such opportunities shall be credited toward the minimum procurement and expenditure requirements set forth in this subsection (c).
Implementation of energy efficiency measures and programs targeted at low-income households should be contracted, when it is practicable, to independent third parties that have demonstrated capabilities to serve such households, with a preference for not-for-profit entities and government agencies that have existing relationships with or experience serving low-income communities in the State.
Each electric utility shall develop and implement reporting procedures that address and assist in determining the amount of energy savings that can be applied to the low-income procurement and expenditure requirements set forth in this subsection (c).
The electric utilities shall also convene a low-income energy efficiency advisory committee to assist in the design and evaluation of the low-income energy efficiency programs. The committee shall be comprised of the electric utilities subject to the requirements of this Section, the gas utilities subject to the requirements of Section 8-104 of this Act, the utilities' low-income energy efficiency implementation contractors, and representatives of community-based organizations.
(d) Notwithstanding any other provision of law to the contrary, a utility providing approved energy efficiency measures and, if applicable, demand-response measures in the State shall be permitted to recover all reasonable and prudently incurred costs of those measures from all retail customers, except as provided in subsection (l) of this Section, as follows, provided that nothing in this subsection (d) permits the double recovery of such costs from customers:
(1) The utility may recover its costs through an

automatic adjustment clause tariff filed with and approved by the Commission. The tariff shall be established outside the context of a general rate case. Each year the Commission shall initiate a review to reconcile any amounts collected with the actual costs and to determine the required adjustment to the annual tariff factor to match annual expenditures. To enable the financing of the incremental capital expenditures, including regulatory assets, for electric utilities that serve less than 3,000,000 retail customers but more than 500,000 retail customers in the State, the utility's actual year-end capital structure that includes a common equity ratio, excluding goodwill, of up to and including 50% of the total capital structure shall be deemed reasonable and used to set rates.

(2) A utility may recover its costs through an energy

efficiency formula rate approved by the Commission under a filing under subsections (f) and (g) of this Section, which shall specify the cost components that form the basis of the rate charged to customers with sufficient specificity to operate in a standardized manner and be updated annually with transparent information that reflects the utility's actual costs to be recovered during the applicable rate year, which is the period beginning with the first billing day of January and extending through the last billing day of the following December. The energy efficiency formula rate shall be implemented through a tariff filed with the Commission under subsections (f) and (g) of this Section that is consistent with the provisions of this paragraph (2) and that shall be applicable to all delivery services customers. The Commission shall conduct an investigation of the tariff in a manner consistent with the provisions of this paragraph (2), subsections (f) and (g) of this Section, and the provisions of Article IX of this Act to the extent they do not conflict with this paragraph (2). The energy efficiency formula rate approved by the Commission shall remain in effect at the discretion of the utility and shall do the following:

(A) Provide for the recovery of the utility's

actual costs incurred under this Section that are prudently incurred and reasonable in amount consistent with Commission practice and law. The sole fact that a cost differs from that incurred in a prior calendar year or that an investment is different from that made in a prior calendar year shall not imply the imprudence or unreasonableness of that cost or investment.

(B) Reflect the utility's actual year-end capital

structure for the applicable calendar year, excluding goodwill, subject to a determination of prudence and reasonableness consistent with Commission practice and law. To enable the financing of the incremental capital expenditures, including regulatory assets, for electric utilities that serve less than 3,000,000 retail customers but more than 500,000 retail customers in the State, a participating electric utility's actual year-end capital structure that includes a common equity ratio, excluding goodwill, of up to and including 50% of the total capital structure shall be deemed reasonable and used to set rates.

(C) Include a cost of equity, which shall be

calculated as the sum of the following:

(i) the average for the applicable calendar

year of the monthly average yields of 30-year U.S. Treasury bonds published by the Board of Governors of the Federal Reserve System in its weekly H.15 Statistical Release or successor publication; and

(ii) 580 basis points.
At such time as the Board of Governors of the

Federal Reserve System ceases to include the monthly average yields of 30-year U.S. Treasury bonds in its weekly H.15 Statistical Release or successor publication, the monthly average yields of the U.S. Treasury bonds then having the longest duration published by the Board of Governors in its weekly H.15 Statistical Release or successor publication shall instead be used for purposes of this paragraph (2).

(D) Permit and set forth protocols, subject to a

determination of prudence and reasonableness consistent with Commission practice and law, for the following:

(i) recovery of incentive compensation

expense that is based on the achievement of operational metrics, including metrics related to budget controls, outage duration and frequency, safety, customer service, efficiency and productivity, and environmental compliance; however, this protocol shall not apply if such expense related to costs incurred under this Section is recovered under Article IX or Section 16-108.5 of this Act; incentive compensation expense that is based on net income or an affiliate's earnings per share shall not be recoverable under the energy efficiency formula rate;

(ii) recovery of pension and other

post-employment benefits expense, provided that such costs are supported by an actuarial study; however, this protocol shall not apply if such expense related to costs incurred under this Section is recovered under Article IX or Section 16-108.5 of this Act;

(iii) recovery of existing regulatory assets

over the periods previously authorized by the Commission;

(iv) as described in subsection (e),

amortization of costs incurred under this Section; and

(v) projected, weather normalized billing

determinants for the applicable rate year.

(E) Provide for an annual reconciliation, as

described in paragraph (3) of this subsection (d), less any deferred taxes related to the reconciliation, with interest at an annual rate of return equal to the utility's weighted average cost of capital, including a revenue conversion factor calculated to recover or refund all additional income taxes that may be payable or receivable as a result of that return, of the energy efficiency revenue requirement reflected in rates for each calendar year, beginning with the calendar year in which the utility files its energy efficiency formula rate tariff under this paragraph (2), with what the revenue requirement would have been had the actual cost information for the applicable calendar year been available at the filing date.

The utility shall file, together with its tariff, the

projected costs to be incurred by the utility during the rate year under the utility's multi-year plan approved under subsections (f) and (g) of this Section, including, but not limited to, the projected capital investment costs and projected regulatory asset balances with correspondingly updated depreciation and amortization reserves and expense, that shall populate the energy efficiency formula rate and set the initial rates under the formula.

The Commission shall review the proposed tariff in

conjunction with its review of a proposed multi-year plan, as specified in paragraph (5) of subsection (g) of this Section. The review shall be based on the same evidentiary standards, including, but not limited to, those concerning the prudence and reasonableness of the costs incurred by the utility, the Commission applies in a hearing to review a filing for a general increase in rates under Article IX of this Act. The initial rates shall take effect beginning with the January monthly billing period following the Commission's approval.

The tariff's rate design and cost allocation across

customer classes shall be consistent with the utility's automatic adjustment clause tariff in effect on the effective date of this amendatory Act of the 99th General Assembly; however, the Commission may revise the tariff's rate design and cost allocation in subsequent proceedings under paragraph (3) of this subsection (d).

If the energy efficiency formula rate is terminated,

the then current rates shall remain in effect until such time as the energy efficiency costs are incorporated into new rates that are set under this subsection (d) or Article IX of this Act, subject to retroactive rate adjustment, with interest, to reconcile rates charged with actual costs.

(3) The provisions of this paragraph (3) shall only

apply to an electric utility that has elected to file an energy efficiency formula rate under paragraph (2) of this subsection (d). Subsequent to the Commission's issuance of an order approving the utility's energy efficiency formula rate structure and protocols, and initial rates under paragraph (2) of this subsection (d), the utility shall file, on or before June 1 of each year, with the Chief Clerk of the Commission its updated cost inputs to the energy efficiency formula rate for the applicable rate year and the corresponding new charges, as well as the information described in paragraph (9) of subsection (g) of this Section. Each such filing shall conform to the following requirements and include the following information:

(A) The inputs to the energy efficiency formula

rate for the applicable rate year shall be based on the projected costs to be incurred by the utility during the rate year under the utility's multi-year plan approved under subsections (f) and (g) of this Section, including, but not limited to, projected capital investment costs and projected regulatory asset balances with correspondingly updated depreciation and amortization reserves and expense. The filing shall also include a reconciliation of the energy efficiency revenue requirement that was in effect for the prior rate year (as set by the cost inputs for the prior rate year) with the actual revenue requirement for the prior rate year (determined using a year-end rate base) that uses amounts reflected in the applicable FERC Form 1 that reports the actual costs for the prior rate year. Any over-collection or under-collection indicated by such reconciliation shall be reflected as a credit against, or recovered as an additional charge to, respectively, with interest calculated at a rate equal to the utility's weighted average cost of capital approved by the Commission for the prior rate year, the charges for the applicable rate year. Such over-collection or under-collection shall be adjusted to remove any deferred taxes related to the reconciliation, for purposes of calculating interest at an annual rate of return equal to the utility's weighted average cost of capital approved by the Commission for the prior rate year, including a revenue conversion factor calculated to recover or refund all additional income taxes that may be payable or receivable as a result of that return. Each reconciliation shall be certified by the participating utility in the same manner that FERC Form 1 is certified. The filing shall also include the charge or credit, if any, resulting from the calculation required by subparagraph (E) of paragraph (2) of this subsection (d).

Notwithstanding any other provision of law to the

contrary, the intent of the reconciliation is to ultimately reconcile both the revenue requirement reflected in rates for each calendar year, beginning with the calendar year in which the utility files its energy efficiency formula rate tariff under paragraph (2) of this subsection (d), with what the revenue requirement determined using a year-end rate base for the applicable calendar year would have been had the actual cost information for the applicable calendar year been available at the filing date.

For purposes of this Section, "FERC Form 1" means

the Annual Report of Major Electric Utilities, Licensees and Others that electric utilities are required to file with the Federal Energy Regulatory Commission under the Federal Power Act, Sections 3, 4(a), 304 and 209, modified as necessary to be consistent with 83 Ill. Admin. Code Part 415 as of May 1, 2011. Nothing in this Section is intended to allow costs that are not otherwise recoverable to be recoverable by virtue of inclusion in FERC Form 1.

(B) The new charges shall take effect beginning

on the first billing day of the following January billing period and remain in effect through the last billing day of the next December billing period regardless of whether the Commission enters upon a hearing under this paragraph (3).

(C) The filing shall include relevant and

necessary data and documentation for the applicable rate year. Normalization adjustments shall not be required.

Within 45 days after the utility files its annual

update of cost inputs to the energy efficiency formula rate, the Commission shall with reasonable notice, initiate a proceeding concerning whether the projected costs to be incurred by the utility and recovered during the applicable rate year, and that are reflected in the inputs to the energy efficiency formula rate, are consistent with the utility's approved multi-year plan under subsections (f) and (g) of this Section and whether the costs incurred by the utility during the prior rate year were prudent and reasonable. The Commission shall also have the authority to investigate the information and data described in paragraph (9) of subsection (g) of this Section, including the proposed adjustment to the utility's return on equity component of its weighted average cost of capital. During the course of the proceeding, each objection shall be stated with particularity and evidence provided in support thereof, after which the utility shall have the opportunity to rebut the evidence. Discovery shall be allowed consistent with the Commission's Rules of Practice, which Rules of Practice shall be enforced by the Commission or the assigned hearing examiner. The Commission shall apply the same evidentiary standards, including, but not limited to, those concerning the prudence and reasonableness of the costs incurred by the utility, during the proceeding as it would apply in a proceeding to review a filing for a general increase in rates under Article IX of this Act. The Commission shall not, however, have the authority in a proceeding under this paragraph (3) to consider or order any changes to the structure or protocols of the energy efficiency formula rate approved under paragraph (2) of this subsection (d). In a proceeding under this paragraph (3), the Commission shall enter its order no later than the earlier of 195 days after the utility's filing of its annual update of cost inputs to the energy efficiency formula rate or December 15. The utility's proposed return on equity calculation, as described in paragraphs (7) through (9) of subsection (g) of this Section, shall be deemed the final, approved calculation on December 15 of the year in which it is filed unless the Commission enters an order on or before December 15, after notice and hearing, that modifies such calculation consistent with this Section. The Commission's determinations of the prudence and reasonableness of the costs incurred, and determination of such return on equity calculation, for the applicable calendar year shall be final upon entry of the Commission's order and shall not be subject to reopening, reexamination, or collateral attack in any other Commission proceeding, case, docket, order, rule, or regulation; however, nothing in this paragraph (3) shall prohibit a party from petitioning the Commission to rehear or appeal to the courts the order under the provisions of this Act.

(e) Beginning on the effective date of this amendatory Act of the 99th General Assembly, a utility subject to the requirements of this Section may elect to defer, as a regulatory asset, up to the full amount of its expenditures incurred under this Section for each annual period, including, but not limited to, any expenditures incurred above the funding level set by subsection (f) of this Section for a given year. The total expenditures deferred as a regulatory asset in a given year shall be amortized and recovered over a period that is equal to the weighted average of the energy efficiency measure lives implemented for that year that are reflected in the regulatory asset. The unamortized balance shall be recognized as of December 31 for a given year. The utility shall also earn a return on the total of the unamortized balances of all of the energy efficiency regulatory assets, less any deferred taxes related to those unamortized balances, at an annual rate equal to the utility's weighted average cost of capital that includes, based on a year-end capital structure, the utility's actual cost of debt for the applicable calendar year and a cost of equity, which shall be calculated as the sum of the (i) the average for the applicable calendar year of the monthly average yields of 30-year U.S. Treasury bonds published by the Board of Governors of the Federal Reserve System in its weekly H.15 Statistical Release or successor publication; and (ii) 580 basis points, including a revenue conversion factor calculated to recover or refund all additional income taxes that may be payable or receivable as a result of that return. Capital investment costs shall be depreciated and recovered over their useful lives consistent with generally accepted accounting principles. The weighted average cost of capital shall be applied to the capital investment cost balance, less any accumulated depreciation and accumulated deferred income taxes, as of December 31 for a given year.
When an electric utility creates a regulatory asset under the provisions of this Section, the costs are recovered over a period during which customers also receive a benefit which is in the public interest. Accordingly, it is the intent of the General Assembly that an electric utility that elects to create a regulatory asset under the provisions of this Section shall recover all of the associated costs as set forth in this Section. After the Commission has approved the prudence and reasonableness of the costs that comprise the regulatory asset, the electric utility shall be permitted to recover all such costs, and the value and recoverability through rates of the associated regulatory asset shall not be limited, altered, impaired, or reduced.
(f) Beginning in 2017, each electric utility shall file an energy efficiency plan with the Commission to meet the energy efficiency standards for the next applicable multi-year period beginning January 1 of the year following the filing, according to the schedule set forth in paragraphs (1) through (3) of this subsection (f). If a utility does not file such a plan on or before the applicable filing deadline for the plan, it shall face a penalty of $100,000 per day until the plan is filed.
(1) No later than 30 days after the effective date

of this amendatory Act of the 99th General Assembly or May 1, 2017, whichever is later, each electric utility shall file a 4-year energy efficiency plan commencing on January 1, 2018 that is designed to achieve the cumulative persisting annual savings goals specified in paragraphs (1) through (4) of subsection (b-5) of this Section or in paragraphs (1) through (4) of subsection (b-15) of this Section, as applicable, through implementation of energy efficiency measures; however, the goals may be reduced if the utility's expenditures are limited pursuant to subsection (m) of this Section or, for a utility that serves less than 3,000,000 retail customers, if each of the following conditions are met: (A) the plan's analysis and forecasts of the utility's ability to acquire energy savings demonstrate that achievement of such goals is not cost effective; and (B) the amount of energy savings achieved by the utility as determined by the independent evaluator for the most recent year for which savings have been evaluated preceding the plan filing was less than the average annual amount of savings required to achieve the goals for the applicable 4-year plan period. Except as provided in subsection (m) of this Section, annual increases in cumulative persisting annual savings goals during the applicable 4-year plan period shall not be reduced to amounts that are less than the maximum amount of cumulative persisting annual savings that is forecast to be cost-effectively achievable during the 4-year plan period. The Commission shall review any proposed goal reduction as part of its review and approval of the utility's proposed plan.

(2) No later than March 1, 2021, each electric

utility shall file a 4-year energy efficiency plan commencing on January 1, 2022 that is designed to achieve the cumulative persisting annual savings goals specified in paragraphs (5) through (8) of subsection (b-5) of this Section or in paragraphs (5) through (8) of subsection (b-15) of this Section, as applicable, through implementation of energy efficiency measures; however, the goals may be reduced if the utility's expenditures are limited pursuant to subsection (m) of this Section or, each of the following conditions are met: (A) the plan's analysis and forecasts of the utility's ability to acquire energy savings demonstrate that achievement of such goals is not cost effective; and (B) the amount of energy savings achieved by the utility as determined by the independent evaluator for the most recent year for which savings have been evaluated preceding the plan filing was less than the average annual amount of savings required to achieve the goals for the applicable 4-year plan period. Except as provided in subsection (m) of this Section, annual increases in cumulative persisting annual savings goals during the applicable 4-year plan period shall not be reduced to amounts that are less than the maximum amount of cumulative persisting annual savings that is forecast to be cost-effectively achievable during the 4-year plan period. The Commission shall review any proposed goal reduction as part of its review and approval of the utility's proposed plan.

(3) No later than March 1, 2025, each electric

utility shall file a 5-year energy efficiency plan commencing on January 1, 2026 that is designed to achieve the cumulative persisting annual savings goals specified in paragraphs (9) through (13) of subsection (b-5) of this Section or in paragraphs (9) through (13) of subsection (b-15) of this Section, as applicable, through implementation of energy efficiency measures; however, the goals may be reduced if the utility's expenditures are limited pursuant to subsection (m) of this Section or, each of the following conditions are met: (A) the plan's analysis and forecasts of the utility's ability to acquire energy savings demonstrate that achievement of such goals is not cost effective; and (B) the amount of energy savings achieved by the utility as determined by the independent evaluator for the most recent year for which savings have been evaluated preceding the plan filing was less than the average annual amount of savings required to achieve the goals for the applicable 5-year plan period. Except as provided in subsection (m) of this Section, annual increases in cumulative persisting annual savings goals during the applicable 5-year plan period shall not be reduced to amounts that are less than the maximum amount of cumulative persisting annual savings that is forecast to be cost-effectively achievable during the 5-year plan period. The Commission shall review any proposed goal reduction as part of its review and approval of the utility's proposed plan.

Each utility's plan shall set forth the utility's proposals to meet the energy efficiency standards identified in subsection (b-5) or (b-15), as applicable and as such standards may have been modified under this subsection (f), taking into account the unique circumstances of the utility's service territory. For those plans commencing on January 1, 2018, the Commission shall seek public comment on the utility's plan and shall issue an order approving or disapproving each plan no later than August 31, 2017, or 105 days after the effective date of this amendatory Act of the 99th General Assembly, whichever is later. For those plans commencing after December 31, 2021, the Commission shall seek public comment on the utility's plan and shall issue an order approving or disapproving each plan within 6 months after its submission. If the Commission disapproves a plan, the Commission shall, within 30 days, describe in detail the reasons for the disapproval and describe a path by which the utility may file a revised draft of the plan to address the Commission's concerns satisfactorily. If the utility does not refile with the Commission within 60 days, the utility shall be subject to penalties at a rate of $100,000 per day until the plan is filed. This process shall continue, and penalties shall accrue, until the utility has successfully filed a portfolio of energy efficiency and demand-response measures. Penalties shall be deposited into the Energy Efficiency Trust Fund.
(g) In submitting proposed plans and funding levels under subsection (f) of this Section to meet the savings goals identified in subsection (b-5) or (b-15) of this Section, as applicable, the utility shall:
(1) Demonstrate that its proposed energy efficiency

measures will achieve the applicable requirements that are identified in subsection (b-5) or (b-15) of this Section, as modified by subsection (f) of this Section.

(2) Present specific proposals to implement new

building and appliance standards that have been placed into effect.

(3) Demonstrate that its overall portfolio of

measures, not including low-income programs described in subsection (c) of this Section, is cost-effective using the total resource cost test or complies with paragraphs (1) through (3) of subsection (f) of this Section and represents a diverse cross-section of opportunities for customers of all rate classes, other than those customers described in subsection (l) of this Section, to participate in the programs. Individual measures need not be cost effective.

(4) Present a third-party energy efficiency

implementation program subject to the following requirements:

(A) beginning with the year commencing January 1,

2019, electric utilities that serve more than 3,000,000 retail customers in the State shall fund third-party energy efficiency programs in an amount that is no less than $25,000,000 per year, and electric utilities that serve less than 3,000,000 retail customers but more than 500,000 retail customers in the State shall fund third-party energy efficiency programs in an amount that is no less than $8,350,000 per year;

(B) during 2018, the utility shall conduct a

solicitation process for purposes of requesting proposals from third-party vendors for those third-party energy efficiency programs to be offered during one or more of the years commencing January 1, 2019, January 1, 2020, and January 1, 2021; for those multi-year plans commencing on January 1, 2022 and January 1, 2026, the utility shall conduct a solicitation process during 2021 and 2025, respectively, for purposes of requesting proposals from third-party vendors for those third-party energy efficiency programs to be offered during one or more years of the respective multi-year plan period; for each solicitation process, the utility shall identify the sector, technology, or geographical area for which it is seeking requests for proposals;

(C) the utility shall propose the bidder

qualifications, performance measurement process, and contract structure, which must include a performance payment mechanism and general terms and conditions; the proposed qualifications, process, and structure shall be subject to Commission approval; and

(D) the utility shall retain an independent

third party to score the proposals received through the solicitation process described in this paragraph (4), rank them according to their cost per lifetime kilowatt-hours saved, and assemble the portfolio of third-party programs.

The electric utility shall recover all costs

associated with Commission-approved, third-party administered programs regardless of the success of those programs.

(4.5)Implement cost-effective demand-response

measures to reduce peak demand by 0.1% over the prior year for eligible retail customers, as defined in Section 16-111.5 of this Act, and for customers that elect hourly service from the utility pursuant to Section 16-107 of this Act, provided those customers have not been declared competitive. This requirement continues until December 31, 2026.

(5) Include a proposed or revised cost-recovery

tariff mechanism, as provided for under subsection (d) of this Section, to fund the proposed energy efficiency and demand-response measures and to ensure the recovery of the prudently and reasonably incurred costs of Commission-approved programs.

(6) Provide for an annual independent evaluation of

the performance of the cost-effectiveness of the utility's portfolio of measures, as well as a full review of the multi-year plan results of the broader net program impacts and, to the extent practical, for adjustment of the measures on a going-forward basis as a result of the evaluations. The resources dedicated to evaluation shall not exceed 3% of portfolio resources in any given year.

(7) For electric utilities that serve more than

3,000,000 retail customers in the State:

(A) Through December 31, 2025, provide for an

adjustment to the return on equity component of the utility's weighted average cost of capital calculated under subsection (d) of this Section:

(i) If the independent evaluator determines

that the utility achieved a cumulative persisting annual savings that is less than the applicable annual incremental goal, then the return on equity component shall be reduced by a maximum of 200 basis points in the event that the utility achieved no more than 75% of such goal. If the utility achieved more than 75% of the applicable annual incremental goal but less than 100% of such goal, then the return on equity component shall be reduced by 8 basis points for each percent by which the utility failed to achieve the goal.

(ii) If the independent evaluator determines

that the utility achieved a cumulative persisting annual savings that is more than the applicable annual incremental goal, then the return on equity component shall be increased by a maximum of 200 basis points in the event that the utility achieved at least 125% of such goal. If the utility achieved more than 100% of the applicable annual incremental goal but less than 125% of such goal, then the return on equity component shall be increased by 8 basis points for each percent by which the utility achieved above the goal. If the applicable annual incremental goal was reduced under paragraphs (1) or (2) of subsection (f) of this Section, then the following adjustments shall be made to the calculations described in this item (ii):

(aa) the calculation for determining

achievement that is at least 125% of the applicable annual incremental goal shall use the unreduced applicable annual incremental goal to set the value; and

(bb) the calculation for determining

achievement that is less than 125% but more than 100% of the applicable annual incremental goal shall use the reduced applicable annual incremental goal to set the value for 100% achievement of the goal and shall use the unreduced goal to set the value for 125% achievement. The 8 basis point value shall also be modified, as necessary, so that the 200 basis points are evenly apportioned among each percentage point value between 100% and 125% achievement.

(B) For the period January 1, 2026 through

December 31, 2030, provide for an adjustment to the return on equity component of the utility's weighted average cost of capital calculated under subsection (d) of this Section:

(i) If the independent evaluator determines

that the utility achieved a cumulative persisting annual savings that is less than the applicable annual incremental goal, then the return on equity component shall be reduced by a maximum of 200 basis points in the event that the utility achieved no more than 66% of such goal. If the utility achieved more than 66% of the applicable annual incremental goal but less than 100% of such goal, then the return on equity component shall be reduced by 6 basis points for each percent by which the utility failed to achieve the goal.

(ii) If the independent evaluator determines

that the utility achieved a cumulative persisting annual savings that is more than the applicable annual incremental goal, then the return on equity component shall be increased by a maximum of 200 basis points in the event that the utility achieved at least 134% of such goal. If the utility achieved more than 100% of the applicable annual incremental goal but less than 134% of such goal, then the return on equity component shall be increased by 6 basis points for each percent by which the utility achieved above the goal. If the applicable annual incremental goal was reduced under paragraph (3) of subsection (f) of this Section, then the following adjustments shall be made to the calculations described in this item (ii):

(aa) the calculation for determining

achievement that is at least 134% of the applicable annual incremental goal shall use the unreduced applicable annual incremental goal to set the value; and

(bb) the calculation for determining

achievement that is less than 134% but more than 100% of the applicable annual incremental goal shall use the reduced applicable annual incremental goal to set the value for 100% achievement of the goal and shall use the unreduced goal to set the value for 134% achievement. The 6 basis point value shall also be modified, as necessary, so that the 200 basis points are evenly apportioned among each percentage point value between 100% and 134% achievement.

(7.5) For purposes of this Section, the term

"applicable annual incremental goal" means the difference between the cumulative persisting annual savings goal for the calendar year that is the subject of the independent evaluator's determination and the cumulative persisting annual savings goal for the immediately preceding calendar year, as such goals are defined in subsections (b-5) and (b-15) of this Section and as these goals may have been modified as provided for under subsection (b-20) and paragraphs (1) through (3) of subsection (f) of this Section. Under subsections (b), (b-5), (b-10), and (b-15) of this Section, a utility must first replace energy savings from measures that have reached the end of their measure lives and would otherwise have to be replaced to meet the applicable savings goals identified in subsection (b-5) or (b-15) of this Section before any progress towards achievement of its applicable annual incremental goal may be counted. Notwithstanding anything else set forth in this Section, the difference between the actual annual incremental savings achieved in any given year, including the replacement of energy savings from measures that have expired, and the applicable annual incremental goal shall not affect adjustments to the return on equity for subsequent calendar years under this subsection (g).

(8) For electric utilities that serve less than

3,000,000 retail customers but more than 500,000 retail customers in the State:

(A) Through December 31, 2025, the applicable

annual incremental goal shall be compared to the annual incremental savings as determined by the independent evaluator.

(i) The return on equity component shall be

reduced by 8 basis points for each percent by which the utility did not achieve 84.4% of the applicable annual incremental goal.

(ii) The return on equity component shall be

increased by 8 basis points for each percent by which the utility exceeded 100% of the applicable annual incremental goal.

(iii) The return on equity component shall

not be increased or decreased if the annual incremental savings as determined by the independent evaluator is greater than 84.4% of the applicable annual incremental goal and less than 100% of the applicable annual incremental goal.

(iv) The return on equity component shall not

be increased or decreased by an amount greater than 200 basis points pursuant to this subparagraph (A).

(B) For the period of January 1, 2026 through

December 31, 2030, the applicable annual incremental goal shall be compared to the annual incremental savings as determined by the independent evaluator.

(i) The return on equity component shall be

reduced by 6 basis points for each percent by which the utility did not achieve 100% of the applicable annual incremental goal.

(ii) The return on equity component shall be

increased by 6 basis points for each percent by which the utility exceeded 100% of the applicable annual incremental goal.

(iii) The return on equity component shall

not be increased or decreased by an amount greater than 200 basis points pursuant to this subparagraph (B).

(C) If the applicable annual incremental goal was

reduced under paragraphs (1), (2) or (3) of subsection (f) of this Section, then the following adjustments shall be made to the calculations described in subparagraphs (A) and (B) of this paragraph (8):

(i) The calculation for determining

achievement that is at least 125% or 134%, as applicable, of the applicable annual incremental goal shall use the unreduced applicable annual incremental goal to set the value.

(ii) For the period through December 31,

2025, the calculation for determining achievement that is less than 125% but more than 100% of the applicable annual incremental goal shall use the reduced applicable annual incremental goal to set the value for 100% achievement of the goal and shall use the unreduced goal to set the value for 125% achievement. The 8 basis point value shall also be modified, as necessary, so that the 200 basis points are evenly apportioned among each percentage point value between 100% and 125% achievement.

(iii) For the period of January 1, 2026

through December 31, 2030, the calculation for determining achievement that is less than 134% but more than 100% of the applicable annual incremental goal shall use the reduced applicable annual incremental goal to set the value for 100% achievement of the goal and shall use the unreduced goal to set the value for 125% achievement. The 6 basis point value shall also be modified, as necessary, so that the 200 basis points are evenly apportioned among each percentage point value between 100% and 134% achievement.

(9) The utility shall submit the energy savings data

to the independent evaluator no later than 30 days after the close of the plan year. The independent evaluator shall determine the cumulative persisting annual savings for a given plan year no later than 120 days after the close of the plan year. The utility shall submit an informational filing to the Commission no later than 160 days after the close of the plan year that attaches the independent evaluator's final report identifying the cumulative persisting annual savings for the year and calculates, under paragraph (7) or (8) of this subsection (g), as applicable, any resulting change to the utility's return on equity component of the weighted average cost of capital applicable to the next plan year beginning with the January monthly billing period and extending through the December monthly billing period. However, if the utility recovers the costs incurred under this Section under paragraphs (2) and (3) of subsection (d) of this Section, then the utility shall not be required to submit such informational filing, and shall instead submit the information that would otherwise be included in the informational filing as part of its filing under paragraph (3) of such subsection (d) that is due on or before June 1 of each year.

For those utilities that must submit the

informational filing, the Commission may, on its own motion or by petition, initiate an investigation of such filing, provided, however, that the utility's proposed return on equity calculation shall be deemed the final, approved calculation on December 15 of the year in which it is filed unless the Commission enters an order on or before December 15, after notice and hearing, that modifies such calculation consistent with this Section.

The adjustments to the return on equity component

described in paragraphs (7) and (8) of this subsection (g) shall be applied as described in such paragraphs through a separate tariff mechanism, which shall be filed by the utility under subsections (f) and (g) of this Section.

(h) No more than 6% of energy efficiency and demand-response program revenue may be allocated for research, development, or pilot deployment of new equipment or measures.
(i) When practicable, electric utilities shall incorporate advanced metering infrastructure data into the planning, implementation, and evaluation of energy efficiency measures and programs, subject to the data privacy and confidentiality protections of applicable law.
(j) The independent evaluator shall follow the guidelines and use the savings set forth in Commission-approved energy efficiency policy manuals and technical reference manuals, as each may be updated from time to time. Until such time as measure life values for energy efficiency measures implemented for low-income households under subsection (c) of this Section are incorporated into such Commission-approved manuals, the low-income measures shall have the same measure life values that are established for same measures implemented in households that are not low-income households.
(k) Notwithstanding any provision of law to the contrary, an electric utility subject to the requirements of this Section may file a tariff cancelling an automatic adjustment clause tariff in effect under this Section or Section 8-103, which shall take effect no later than one business day after the date such tariff is filed. Thereafter, the utility shall be authorized to defer and recover its expenditures incurred under this Section through a new tariff authorized under subsection (d) of this Section or in the utility's next rate case under Article IX or Section 16-108.5 of this Act, with interest at an annual rate equal to the utility's weighted average cost of capital as approved by the Commission in such case. If the utility elects to file a new tariff under subsection (d) of this Section, the utility may file the tariff within 10 days after the effective date of this amendatory Act of the 99th General Assembly, and the cost inputs to such tariff shall be based on the projected costs to be incurred by the utility during the calendar year in which the new tariff is filed and that were not recovered under the tariff that was cancelled as provided for in this subsection. Such costs shall include those incurred or to be incurred by the utility under its multi-year plan approved under subsections (f) and (g) of this Section, including, but not limited to, projected capital investment costs and projected regulatory asset balances with correspondingly updated depreciation and amortization reserves and expense. The Commission shall, after notice and hearing, approve, or approve with modification, such tariff and cost inputs no later than 75 days after the utility filed the tariff, provided that such approval, or approval with modification, shall be consistent with the provisions of this Section to the extent they do not conflict with this subsection (k). The tariff approved by the Commission shall take effect no later than 5 days after the Commission enters its order approving the tariff.
No later than 60 days after the effective date of the tariff cancelling the utility's automatic adjustment clause tariff, the utility shall file a reconciliation that reconciles the moneys collected under its automatic adjustment clause tariff with the costs incurred during the period beginning June 1, 2016 and ending on the date that the electric utility's automatic adjustment clause tariff was cancelled. In the event the reconciliation reflects an under-collection, the utility shall recover the costs as specified in this subsection (k). If the reconciliation reflects an over-collection, the utility shall apply the amount of such over-collection as a one-time credit to retail customers' bills.
(l) For the calendar years covered by a multi-year plan commencing after December 31, 2017, subsections (a) through (j) of this Section do not apply to any retail customers of an electric utility that serves more than 3,000,000 retail customers in the State and whose total highest 30 minute demand was more than 10,000 kilowatts, or any retail customers of an electric utility that serves less than 3,000,000 retail customers but more than 500,000 retail customers in the State and whose total highest 15 minute demand was more than 10,000 kilowatts. For purposes of this subsection (l), "retail customer" has the meaning set forth in Section 16-102 of this Act. A determination of whether this subsection is applicable to a customer shall be made for each multi-year plan beginning after December 31, 2017. The criteria for determining whether this subsection (l) is applicable to a retail customer shall be based on the 12 consecutive billing periods prior to the start of the first year of each such multi-year plan.
(m) Notwithstanding the requirements of this Section, as part of a proceeding to approve a multi-year plan under subsections (f) and (g) of this Section, the Commission shall reduce the amount of energy efficiency measures implemented for any single year, and whose costs are recovered under subsection (d) of this Section, by an amount necessary to limit the estimated average net increase due to the cost of the measures to no more than
(1) 3.5% for the each of the 4 years beginning

January 1, 2018,

(2) 3.75% for each of the 4 years beginning January

1, 2022, and

(3) 4% for each of the 5 years beginning January 1,

2026,

of the average amount paid per kilowatthour by residential eligible retail customers during calendar year 2015. To determine the total amount that may be spent by an electric utility in any single year, the applicable percentage of the average amount paid per kilowatthour shall be multiplied by the total amount of energy delivered by such electric utility in the calendar year 2015, adjusted to reflect the proportion of the utility's load attributable to customers who are exempt from subsections (a) through (j) of this Section under subsection (l) of this Section. For purposes of this subsection (m), the amount paid per kilowatthour includes, without limitation, estimated amounts paid for supply, transmission, distribution, surcharges, and add-on taxes. For purposes of this Section, "eligible retail customers" shall have the meaning set forth in Section 16-111.5 of this Act. Once the Commission has approved a plan under subsections (f) and (g) of this Section, no subsequent rate impact determinations shall be made.
(Source: P.A. 99-906, eff. 6-1-17.)

(220 ILCS 5/8-104)
Sec. 8-104. Natural gas energy efficiency programs.
(a) It is the policy of the State that natural gas utilities and the Department of Commerce and Economic Opportunity are required to use cost-effective energy efficiency to reduce direct and indirect costs to consumers. It serves the public interest to allow natural gas utilities to recover costs for reasonably and prudently incurred expenses for cost-effective energy efficiency measures.
(b) For purposes of this Section, "energy efficiency" means measures that reduce the amount of energy required to achieve a given end use. "Energy efficiency" also includes measures that reduce the total Btus of electricity and natural gas needed to meet the end use or uses. "Cost-effective" means that the measures satisfy the total resource cost test which, for purposes of this Section, means a standard that is met if, for an investment in energy efficiency, the benefit-cost ratio is greater than one. The benefit-cost ratio is the ratio of the net present value of the total benefits of the measures to the net present value of the total costs as calculated over the lifetime of the measures. The total resource cost test compares the sum of avoided natural gas utility costs, representing the benefits that accrue to the system and the participant in the delivery of those efficiency measures, as well as other quantifiable societal benefits, including avoided electric utility costs, to the sum of all incremental costs of end use measures (including both utility and participant contributions), plus costs to administer, deliver, and evaluate each demand-side measure, to quantify the net savings obtained by substituting demand-side measures for supply resources. In calculating avoided costs, reasonable estimates shall be included for financial costs likely to be imposed by future regulation of emissions of greenhouse gases. The low-income programs described in item (4) of subsection (f) of this Section shall not be required to meet the total resource cost test.
(c) Natural gas utilities shall implement cost-effective energy efficiency measures to meet at least the following natural gas savings requirements, which shall be based upon the total amount of gas delivered to retail customers, other than the customers described in subsection (m) of this Section, during calendar year 2009 multiplied by the applicable percentage. Natural gas utilities may comply with this Section by meeting the annual incremental savings goal in the applicable year or by showing that total cumulative annual savings within a multi-year planning period associated with measures implemented after May 31, 2011 were equal to the sum of each annual incremental savings requirement from the first day of the multi-year planning period through the last day of the multi-year planning period:
(1) 0.2% by May 31, 2012;
(2) an additional 0.4% by May 31, 2013, increasing

total savings to .6%;

(3) an additional 0.6% by May 31, 2014, increasing

total savings to 1.2%;

(4) an additional 0.8% by May 31, 2015, increasing

total savings to 2.0%;

(5) an additional 1% by May 31, 2016, increasing

total savings to 3.0%;

(6) an additional 1.2% by May 31, 2017, increasing

total savings to 4.2%;

(7) an additional 1.4% in the year commencing January

1, 2018;

(8) an additional 1.5% in the year commencing January

1, 2019; and

(9) an additional 1.5% in each 12-month period

thereafter.

(d) Notwithstanding the requirements of subsection (c) of this Section, a natural gas utility shall limit the amount of energy efficiency implemented in any multi-year reporting period established by subsection (f) of Section 8-104 of this Act, by an amount necessary to limit the estimated average increase in the amounts paid by retail customers in connection with natural gas service to no more than 2% in the applicable multi-year reporting period. The energy savings requirements in subsection (c) of this Section may be reduced by the Commission for the subject plan, if the utility demonstrates by substantial evidence that it is highly unlikely that the requirements could be achieved without exceeding the applicable spending limits in any multi-year reporting period. No later than September 1, 2013, the Commission shall review the limitation on the amount of energy efficiency measures implemented pursuant to this Section and report to the General Assembly, in the report required by subsection (k) of this Section, its findings as to whether that limitation unduly constrains the procurement of energy efficiency measures.
(e) The provisions of this subsection (e) apply to those multi-year plans that commence prior to January 1, 2018. The utility shall utilize 75% of the available funding associated with energy efficiency programs approved by the Commission, and may outsource various aspects of program development and implementation. The remaining 25% of available funding shall be used by the Department of Commerce and Economic Opportunity to implement energy efficiency measures that achieve no less than 20% of the requirements of subsection (c) of this Section. Such measures shall be designed in conjunction with the utility and approved by the Commission. The Department may outsource development and implementation of energy efficiency measures. A minimum of 10% of the entire portfolio of cost-effective energy efficiency measures shall be procured from local government, municipal corporations, school districts, and community college districts. Five percent of the entire portfolio of cost-effective energy efficiency measures may be granted to local government and municipal corporations for market transformation initiatives. The Department shall coordinate the implementation of these measures and shall integrate delivery of natural gas efficiency programs with electric efficiency programs delivered pursuant to Section 8-103 of this Act, unless the Department can show that integration is not feasible.
The apportionment of the dollars to cover the costs to implement the Department's share of the portfolio of energy efficiency measures shall be made to the Department once the Department has executed rebate agreements, grants, or contracts for energy efficiency measures and provided supporting documentation for those rebate agreements, grants, and contracts to the utility. The Department is authorized to adopt any rules necessary and prescribe procedures in order to ensure compliance by applicants in carrying out the purposes of rebate agreements for energy efficiency measures implemented by the Department made under this Section.
The details of the measures implemented by the Department shall be submitted by the Department to the Commission in connection with the utility's filing regarding the energy efficiency measures that the utility implements.
The portfolio of measures, administered by both the utilities and the Department, shall, in combination, be designed to achieve the annual energy savings requirements set forth in subsection (c) of this Section, as modified by subsection (d) of this Section.
The utility and the Department shall agree upon a reasonable portfolio of measures and determine the measurable corresponding percentage of the savings goals associated with measures implemented by the Department.
No utility shall be assessed a penalty under subsection (f) of this Section for failure to make a timely filing if that failure is the result of a lack of agreement with the Department with respect to the allocation of responsibilities or related costs or target assignments. In that case, the Department and the utility shall file their respective plans with the Commission and the Commission shall determine an appropriate division of measures and programs that meets the requirements of this Section.
(e-5) The provisions of this subsection (e-5) shall be applicable to those multi-year plans that commence after December 31, 2017. Natural gas utilities shall be responsible for overseeing the design, development, and filing of their efficiency plans with the Commission and may outsource development and implementation of energy efficiency measures. A minimum of 10% of the entire portfolio of cost-effective energy efficiency measures shall be procured from local government, municipal corporations, school districts, and community college districts. Five percent of the entire portfolio of cost-effective energy efficiency measures may be granted to local government and municipal corporations for market transformation initiatives.
The utilities shall also present a portfolio of energy efficiency measures proportionate to the share of total annual utility revenues in Illinois from households at or below 150% of the poverty level. Such programs shall be targeted to households with incomes at or below 80% of area median income.
(e-10) A utility providing approved energy efficiency measures in this State shall be permitted to recover costs of those measures through an automatic adjustment clause tariff filed with and approved by the Commission. The tariff shall be established outside the context of a general rate case and shall be applicable to the utility's customers other than the customers described in subsection (m) of this Section. Each year the Commission shall initiate a review to reconcile any amounts collected with the actual costs and to determine the required adjustment to the annual tariff factor to match annual expenditures.
(e-15) For those multi-year plans that commence prior to January 1, 2018, each utility shall include, in its recovery of costs, the costs estimated for both the utility's and the Department's implementation of energy efficiency measures. Costs collected by the utility for measures implemented by the Department shall be submitted to the Department pursuant to Section 605-323 of the Civil Administrative Code of Illinois, shall be deposited into the Energy Efficiency Portfolio Standards Fund, and shall be used by the Department solely for the purpose of implementing these measures. A utility shall not be required to advance any moneys to the Department but only to forward such funds as it has collected. The Department shall report to the Commission on an annual basis regarding the costs actually incurred by the Department in the implementation of the measures. Any changes to the costs of energy efficiency measures as a result of plan modifications shall be appropriately reflected in amounts recovered by the utility and turned over to the Department.
(f) No later than October 1, 2010, each gas utility shall file an energy efficiency plan with the Commission to meet the energy efficiency standards through May 31, 2014. No later than October 1, 2013, each gas utility shall file an energy efficiency plan with the Commission to meet the energy efficiency standards through May 31, 2017. Beginning in 2017 and every 4 years thereafter, each utility shall file an energy efficiency plan with the Commission to meet the energy efficiency standards for the next applicable 4-year period beginning January 1 of the year following the filing. For those multi-year plans commencing on January 1, 2018, each utility shall file its proposed energy efficiency plan no later than 30 days after the effective date of this amendatory Act of the 99th General Assembly or May 1, 2017, whichever is later. Beginning in 2021 and every 4 years thereafter, each utility shall file its energy efficiency plan no later than March 1. If a utility does not file such a plan on or before the applicable filing deadline for the plan, then it shall face a penalty of $100,000 per day until the plan is filed.
Each utility's plan shall set forth the utility's proposals to meet the utility's portion of the energy efficiency standards identified in subsection (c) of this Section, as modified by subsection (d) of this Section, taking into account the unique circumstances of the utility's service territory. For those plans commencing after December 31, 2021, the Commission shall seek public comment on the utility's plan and shall issue an order approving or disapproving each plan within 6 months after its submission. For those plans commencing on January 1, 2018, the Commission shall seek public comment on the utility's plan and shall issue an order approving or disapproving each plan no later than August 31, 2017, or 105 days after the effective date of this amendatory Act of the 99th General Assembly, whichever is later. If the Commission disapproves a plan, the Commission shall, within 30 days, describe in detail the reasons for the disapproval and describe a path by which the utility may file a revised draft of the plan to address the Commission's concerns satisfactorily. If the utility does not refile with the Commission within 60 days after the disapproval, the utility shall be subject to penalties at a rate of $100,000 per day until the plan is filed. This process shall continue, and penalties shall accrue, until the utility has successfully filed a portfolio of energy efficiency measures. Penalties shall be deposited into the Energy Efficiency Trust Fund and the cost of any such penalties may not be recovered from ratepayers. In submitting proposed energy efficiency plans and funding levels to meet the savings goals adopted by this Act the utility shall:
(1) Demonstrate that its proposed energy efficiency

measures will achieve the requirements that are identified in subsection (c) of this Section, as modified by subsection (d) of this Section.

(2) Present specific proposals to implement new

building and appliance standards that have been placed into effect.

(3) Present estimates of the total amount paid for

gas service expressed on a per therm basis associated with the proposed portfolio of measures designed to meet the requirements that are identified in subsection (c) of this Section, as modified by subsection (d) of this Section.

(4) For those multi-year plans that commence prior to

January 1, 2018, coordinate with the Department to present a portfolio of energy efficiency measures proportionate to the share of total annual utility revenues in Illinois from households at or below 150% of the poverty level. Such programs shall be targeted to households with incomes at or below 80% of area median income.

(5) Demonstrate that its overall portfolio of energy

efficiency measures, not including low-income programs described in item (4) of this subsection (f) and subsection (e-5) of this Section, are cost-effective using the total resource cost test and represent a diverse cross section of opportunities for customers of all rate classes to participate in the programs.

(6) Demonstrate that a gas utility affiliated with an

electric utility that is required to comply with Section 8-103 or 8-103B of this Act has integrated gas and electric efficiency measures into a single program that reduces program or participant costs and appropriately allocates costs to gas and electric ratepayers. For those multi-year plans that commence prior to January 1, 2018, the Department shall integrate all gas and electric programs it delivers in any such utilities' service territories, unless the Department can show that integration is not feasible or appropriate.

(7) Include a proposed cost recovery tariff mechanism

to fund the proposed energy efficiency measures and to ensure the recovery of the prudently and reasonably incurred costs of Commission-approved programs.

(8) Provide for quarterly status reports tracking

implementation of and expenditures for the utility's portfolio of measures and, if applicable, the Department's portfolio of measures, an annual independent review, and a full independent evaluation of the multi-year results of the performance and the cost-effectiveness of the utility's and, if applicable, Department's portfolios of measures and broader net program impacts and, to the extent practical, for adjustment of the measures on a going forward basis as a result of the evaluations. The resources dedicated to evaluation shall not exceed 3% of portfolio resources in any given multi-year period.

(g) No more than 3% of expenditures on energy efficiency measures may be allocated for demonstration of breakthrough equipment and devices.
(h) Illinois natural gas utilities that are affiliated by virtue of a common parent company may, at the utilities' request, be considered a single natural gas utility for purposes of complying with this Section.
(i) If, after 3 years, a gas utility fails to meet the efficiency standard specified in subsection (c) of this Section as modified by subsection (d), then it shall make a contribution to the Low-Income Home Energy Assistance Program. The total liability for failure to meet the goal shall be assessed as follows:
(1) a large gas utility shall pay $600,000;
(2) a medium gas utility shall pay $400,000; and
(3) a small gas utility shall pay $200,000.
For purposes of this Section, (i) a "large gas utility" is a gas utility that on December 31, 2008, served more than 1,500,000 gas customers in Illinois; (ii) a "medium gas utility" is a gas utility that on December 31, 2008, served fewer than 1,500,000, but more than 500,000 gas customers in Illinois; and (iii) a "small gas utility" is a gas utility that on December 31, 2008, served fewer than 500,000 and more than 100,000 gas customers in Illinois. The costs of this contribution may not be recovered from ratepayers.
If a gas utility fails to meet the efficiency standard specified in subsection (c) of this Section, as modified by subsection (d) of this Section, in any 2 consecutive multi-year planning periods, then the responsibility for implementing the utility's energy efficiency measures shall be transferred to an independent program administrator selected by the Commission. Reasonable and prudent costs incurred by the independent program administrator to meet the efficiency standard specified in subsection (c) of this Section, as modified by subsection (d) of this Section, may be recovered from the customers of the affected gas utilities, other than customers described in subsection (m) of this Section. The utility shall provide the independent program administrator with all information and assistance necessary to perform the program administrator's duties including but not limited to customer, account, and energy usage data, and shall allow the program administrator to include inserts in customer bills. The utility may recover reasonable costs associated with any such assistance.
(j) No utility shall be deemed to have failed to meet the energy efficiency standards to the extent any such failure is due to a failure of the Department.
(k) Not later than January 1, 2012, the Commission shall develop and solicit public comment on a plan to foster statewide coordination and consistency between statutorily mandated natural gas and electric energy efficiency programs to reduce program or participant costs or to improve program performance. Not later than September 1, 2013, the Commission shall issue a report to the General Assembly containing its findings and recommendations.
(l) This Section does not apply to a gas utility that on January 1, 2009, provided gas service to fewer than 100,000 customers in Illinois.
(m) Subsections (a) through (k) of this Section do not apply to customers of a natural gas utility that have a North American Industry Classification System code number that is 22111 or any such code number beginning with the digits 31, 32, or 33 and (i) annual usage in the aggregate of 4 million therms or more within the service territory of the affected gas utility or with aggregate usage of 8 million therms or more in this State and complying with the provisions of item (l) of this subsection (m); or (ii) using natural gas as feedstock and meeting the usage requirements described in item (i) of this subsection (m), to the extent such annual feedstock usage is greater than 60% of the customer's total annual usage of natural gas.
(1) Customers described in this subsection (m) of

this Section shall apply, on a form approved on or before October 1, 2009 by the Department, to the Department to be designated as a self-directing customer ("SDC") or as an exempt customer using natural gas as a feedstock from which other products are made, including, but not limited to, feedstock for a hydrogen plant, on or before the 1st day of February, 2010. Thereafter, application may be made not less than 6 months before the filing date of the gas utility energy efficiency plan described in subsection (f) of this Section; however, a new customer that commences taking service from a natural gas utility after February 1, 2010 may apply to become a SDC or exempt customer up to 30 days after beginning service. Customers described in this subsection (m) that have not already been approved by the Department may apply to be designated a self-directing customer or exempt customer, on a form approved by the Department, between September 1, 2013 and September 30, 2013. Customer applications that are approved by the Department under this amendatory Act of the 98th General Assembly shall be considered to be a self-directing customer or exempt customer, as applicable, for the current 3-year planning period effective December 1, 2013. Such application shall contain the following:

(A) the customer's certification that, at the

time of its application, it qualifies to be a SDC or exempt customer described in this subsection (m) of this Section;

(B) in the case of a SDC, the customer's

certification that it has established or will establish by the beginning of the utility's multi-year planning period commencing subsequent to the application, and will maintain for accounting purposes, an energy efficiency reserve account and that the customer will accrue funds in said account to be held for the purpose of funding, in whole or in part, energy efficiency measures of the customer's choosing, which may include, but are not limited to, projects involving combined heat and power systems that use the same energy source both for the generation of electrical or mechanical power and the production of steam or another form of useful thermal energy or the use of combustible gas produced from biomass, or both;

(C) in the case of a SDC, the customer's

certification that annual funding levels for the energy efficiency reserve account will be equal to 2% of the customer's cost of natural gas, composed of the customer's commodity cost and the delivery service charges paid to the gas utility, or $150,000, whichever is less;

(D) in the case of a SDC, the customer's

certification that the required reserve account balance will be capped at 3 years' worth of accruals and that the customer may, at its option, make further deposits to the account to the extent such deposit would increase the reserve account balance above the designated cap level;

(E) in the case of a SDC, the customer's

certification that by October 1 of each year, beginning no sooner than October 1, 2012, the customer will report to the Department information, for the 12-month period ending May 31 of the same year, on all deposits and reductions, if any, to the reserve account during the reporting year, and to the extent deposits to the reserve account in any year are in an amount less than $150,000, the basis for such reduced deposits; reserve account balances by month; a description of energy efficiency measures undertaken by the customer and paid for in whole or in part with funds from the reserve account; an estimate of the energy saved, or to be saved, by the measure; and that the report shall include a verification by an officer or plant manager of the customer or by a registered professional engineer or certified energy efficiency trade professional that the funds withdrawn from the reserve account were used for the energy efficiency measures;

(F) in the case of an exempt customer, the

customer's certification of the level of gas usage as feedstock in the customer's operation in a typical year and that it will provide information establishing this level, upon request of the Department;

(G) in the case of either an exempt customer or

a SDC, the customer's certification that it has provided the gas utility or utilities serving the customer with a copy of the application as filed with the Department;

(H) in the case of either an exempt customer or a

SDC, certification of the natural gas utility or utilities serving the customer in Illinois including the natural gas utility accounts that are the subject of the application; and

(I) in the case of either an exempt customer or a

SDC, a verification signed by a plant manager or an authorized corporate officer attesting to the truthfulness and accuracy of the information contained in the application.

(2) The Department shall review the application to

determine that it contains the information described in provisions (A) through (I) of item (1) of this subsection (m), as applicable. The review shall be completed within 30 days after the date the application is filed with the Department. Absent a determination by the Department within the 30-day period, the applicant shall be considered to be a SDC or exempt customer, as applicable, for all subsequent multi-year planning periods, as of the date of filing the application described in this subsection (m). If the Department determines that the application does not contain the applicable information described in provisions (A) through (I) of item (1) of this subsection (m), it shall notify the customer, in writing, of its determination that the application does not contain the required information and identify the information that is missing, and the customer shall provide the missing information within 15 working days after the date of receipt of the Department's notification.

(3) The Department shall have the right to audit the

information provided in the customer's application and annual reports to ensure continued compliance with the requirements of this subsection. Based on the audit, if the Department determines the customer is no longer in compliance with the requirements of items (A) through (I) of item (1) of this subsection (m), as applicable, the Department shall notify the customer in writing of the noncompliance. The customer shall have 30 days to establish its compliance, and failing to do so, may have its status as a SDC or exempt customer revoked by the Department. The Department shall treat all information provided by any customer seeking SDC status or exemption from the provisions of this Section as strictly confidential.

(4) Upon request, or on its own motion, the

Commission may open an investigation, no more than once every 3 years and not before October 1, 2014, to evaluate the effectiveness of the self-directing program described in this subsection (m).

Customers described in this subsection (m) that applied to the Department on January 3, 2013, were approved by the Department on February 13, 2013 to be a self-directing customer or exempt customer, and receive natural gas from a utility that provides gas service to at least 500,000 retail customers in Illinois and electric service to at least 1,000,000 retail customers in Illinois shall be considered to be a self-directing customer or exempt customer, as applicable, for the current 3-year planning period effective December 1, 2013.
(n) The applicability of this Section to customers described in subsection (m) of this Section is conditioned on the existence of the SDC program. In no event will any provision of this Section apply to such customers after January 1, 2020.
(o) Utilities' 3-year energy efficiency plans approved by the Commission on or before the effective date of this amendatory Act of the 99th General Assembly for the period June 1, 2014 through May 31, 2017 shall continue to be in force and effect through December 31, 2017 so that the energy efficiency programs set forth in those plans continue to be offered during the period June 1, 2017 through December 31, 2017. Each utility is authorized to increase, on a pro rata basis, the energy savings goals and budgets approved in its plan to reflect the additional 7 months of the plan's operation.
(Source: P.A. 98-90, eff. 7-15-13; 98-225, eff. 8-9-13; 98-604, eff. 12-17-13; 99-906, eff. 6-1-17.)

(220 ILCS 5/8-105)
Sec. 8-105. (Repealed).
(Source: P.A. 96-33, eff. 7-10-09. Repealed internally, eff. 12-31-11.)

(220 ILCS 5/8-201) (from Ch. 111 2/3, par. 8-201)
Sec. 8-201. It is the policy of this State that no person should be denied essential utility service during the winter months due to financial inability to pay. It is also the policy of this State that public utilities and residential heating customers deal with each other in good faith and fair manner.
(Source: P.A. 84-617.)

(220 ILCS 5/8-201.5)
Sec. 8-201.5. Military personnel in military service; no stoppage of gas or electricity; arrearage.
(a) In this Section:
"Military service" means any full-time training or duty, no matter how described under federal or State law, for which a service member is ordered to report by the President, Governor of a state, commonwealth, or territory of the United States, or other appropriate military authority.
"Service member" means a resident of Illinois who is a member of any component of the U.S. Armed Forces or the National Guard of any state, the District of Columbia, a commonwealth, or a territory of the United States.
(b) No company or electric cooperative shall for nonpayment stop gas or electricity from entering the residential premises that was the primary residence of a service member immediately before the service member was assigned to military service.
(c) In order to be eligible for the benefits granted to service members under this Section, a service member must provide the company or electric cooperative with a copy of the orders calling the service member to military service in excess of 29 consecutive days and of any orders further extending the service member's period of service.
(d) Upon the return from military service of a residential consumer who is a service member, the company or electric cooperative shall offer the residential consumer a period equal to at least the period of military service to pay any arrearages incurred during the period of the residential consumer's military service. The company or electric cooperative shall inform the residential consumer that, if the period that the company or electric cooperative offers presents a hardship to the consumer, the consumer may request a longer period to pay the arrearages and, in the case of a company that is a public utility, may request the assistance of the Illinois Commerce Commission to obtain a longer period. No late payment fees or interest shall be charged to the residential consumer during the period of military service or the repayment period.
(e) A public utility shall be permitted to recover the uncollectible costs it incurs in complying with the requirements of this Section, including through the utility's automatic adjustment clause tariff authorized under either Section 16-111.8 or Section 19-145 of this Act. In the event that a public utility does not have such a tariff in effect, then the public utility shall recover such costs consistent with the rules established by the Illinois Commerce Commission pursuant to subparagraph (3) of subsection (f) of this Section.
(f) The Illinois Commerce Commission shall initiate a rulemaking proceeding to establish rules regarding, at a minimum:
(1) what documents or proof the service member

must provide to the public utility to establish that the residential premises was the primary residence of the service member immediately before the service member entered military service;

(2) what constitutes "hardship to the consumer"

as that term is used in subsection (d) of this Section; and

(3) the mechanism or mechanisms pursuant to which

a public utility that does not have in effect an automatic adjustment clause tariff under either Section 16-111.8 or Section 19-145 of this Act shall recover the uncollectible costs it incurs in complying with the requirements of this Section.

(g) In order to be eligible for the benefits granted to a service member under this Section, a service member who receives utility services from a not-for-profit cooperative must provide the cooperative with documentation that his or her military service materially affects his or her ability to pay for the services when payment is due.
(h) A violation of this Section constitutes a civil rights violation under the Illinois Human Rights Act.
All proceeds from the collection of any civil penalty imposed under this subsection shall be deposited into the Illinois Military Family Relief Fund.
(Source: P.A. 97-913, eff. 1-1-13.)

(220 ILCS 5/8-201.6)
Sec. 8-201.6. Deferral of deposit; victims of domestic violence. For the purposes of this Section, "domestic violence" means abuse by a family or household member, as "abuse" and "family or household members" are defined in Section 103 of the Illinois Domestic Violence Act of 1986.
A utility shall defer the utility's initial credit and deposit requirements for a period of 60 days for a residential customer or applicant who is a victim of domestic violence. To be eligible for the deferral under this Section, the domestic violence must (1) have been the basis for the issuance of an order of protection or (2) be certified by treating medical personnel, law enforcement personnel, a State's Attorney, the Attorney General, or a domestic violence shelter. The certification letter must be printed on the certifying entity's letterhead or accompanied by a letter on the certifying entity's letterhead that identifies the certifying individual.
(Source: P.A. 99-420, eff. 1-1-16.)

(220 ILCS 5/8-202) (from Ch. 111 2/3, par. 8-202)
Sec. 8-202. Any public utility, or two or more public utilities, which furnishes electricity or gas for space heating shall, during the calendar months of November, December, January, February, and March:
(a) give written notice of its intention to terminate or cut off such service or supply for any reason, other than by request of the customer, to the customer. Such notice shall be sent by U.S. Mail at least 8 days prior to termination of service or supply or delivered by other means to the customer 5 days prior to such termination; and
(b) deliver written notice of intention to terminate or cut off such service or supply for any reason, other than by request of the customer, to the Director of the local department of public health or, if there is no local department of public health, then to the township supervisor or, if there is no township supervisor, then to the county sheriff where the premises receiving such service or supply is located; and
(c) send, by certified mail, prior written notice of its intention to terminate or cut off such service or supply for any reason, other than by request of the customer, to the owner of record and/or the mortgagee of the premises receiving such service or supply, should the owner of record or mortgagee make request to the public utility for any such notice.
The notice required by paragraphs (b) and (c) of this Section shall be delivered or mailed at least 24 hours and not more than 48 hours prior to the termination of service or supply.
Any termination notice delivered or mailed to a customer shall include a statement advising said customer that the township supervisor, local department of public health, or county sheriff, and the owner and/or the mortgagee, if applicable, will be notified of the termination action at least 24 hours prior to the termination of service or supply.
Nothing in this Act shall be construed to limit the power of the Commission to adopt other rules and regulations pursuant to service termination notices.
No public official to whom notice is given pursuant to subparagraph (b) of this Section shall be liable for death, injury or damages resulting from cut-off of electricity or gas service or supply.
(Source: P.A. 84-617.)

(220 ILCS 5/8-203) (from Ch. 111 2/3, par. 8-203)
Sec. 8-203. No public utility company which furnishes gas or electricity for space heating shall, during the calendar months of October, November, December, January, February and March, terminate or cut off service to any residence or other building at the request of a customer unless:
(a) the customer making the request identifies himself or herself as the owner of the residence or other building or provides reasonable assurance that the owner or the agent thereof has been notified of the request; or
(b) the public utility company has made a reasonable effort to ascertain the owner or the agent thereof and to notify such owner or agent of the request; or
(c) more than 24 hours has elapsed from the time the request was received by the public utility company.
(Source: P.A. 84-617.)

(220 ILCS 5/8-204) (from Ch. 111 2/3, par. 8-204)
Sec. 8-204. Every public utility company which furnishes electricity to residential customers shall (a) maintain a registry of those individuals who are dependent on an electrically operated respirator, dialysis machine or any other electrically operated life-support equipment, and (b) identify with a special tag each meter used in conjunction with the provision of electric service to such individuals. The existence of the registry shall be reasonably publicized by the public utility to its residential customers and the general public. It shall be the responsibility, however, of any individual relying on any life-support equipment to notify the public utility providing electrical service of his or her dependency on such life-support equipment.
(Source: P.A. 86-1424.)

(220 ILCS 5/8-205) (from Ch. 111 2/3, par. 8-205)
Sec. 8-205. (a) Termination of gas and electric utility service to all residential users, including all tenants of mastermetered apartment buildings, for nonpayment of bills, where gas or electricity is used as the only source of space heating or to control or operate the only space heating equipment at the residence is prohibited,
(1) on any day when the National Weather Service

forecast for the following 24 hours covering the area of the utility in which the residence is located includes a forecast that the temperature will be 32 degrees Fahrenheit or below; or

(2) on any day preceding a holiday or a weekend when

such a forecast indicated that the temperature will be 32 degrees Fahrenheit or below during the holiday or weekend.

(b) If gas or electricity is used as the only source of space cooling or to control or operate the only space cooling equipment at a residence, then a utility with over 100,000 residential customers may not terminate gas or electric utility service to the residential user, including all tenants of mastermetered apartment buildings:
(1) on any day when the National Weather Service

forecast for the following 24 hours covering the area of the utility in which the residence is located includes a forecast that the temperature will be 95 degrees Fahrenheit or above; or

(2) on any day preceding a holiday or weekend when a

forecast indicates that the temperature will be 95 degrees Fahrenheit or above during the holiday or weekend.

(Source: P.A. 95-772, eff. 8-1-08.)

(220 ILCS 5/8-206) (from Ch. 111 2/3, par. 8-206)
Sec. 8-206. Winter termination for nonpayment.
(a) Notwithstanding any other provision of this Act, no electric or gas public utility shall disconnect service to any residential customer or mastermetered apartment building for nonpayment of a bill or deposit where gas or electricity is used as the primary source of space heating or is used to control or operate the primary source of space heating equipment at the premises during the period of time from December 1 through and including March 31 of the immediately succeeding calendar year, unless:
(1) The utility (i) has offered the customer a

deferred payment arrangement allowing for payment of past due amounts over a period of not less than 4 months not to extend beyond the following November and the option to enter into a levelized payment plan for the payment of future bills. The maximum down payment requirements shall not exceed 10% of the amount past due and owing at the time of entering into the agreement; and (ii) has provided the customer with the names, addresses and telephone numbers of governmental and private agencies which may provide assistance to customers of public utilities in paying their utility bills; the utility shall obtain the approval of an agency before placing the name of that agency on any list which will be used to provide such information to customers;

(2) The customer has refused or failed to enter into

a deferred payment arrangement as described in paragraph (1) of this subsection (a); and

(3) All notice requirements as provided by law and

rules or regulations of the Commission have been met.

(b) Prior to termination of service for any residential customer or mastermetered apartment building during the period from December 1 through and including March 31 of the immediately succeeding calendar year, all electric and gas public utilities shall, in addition to all other notices:
(1) Notify the customer or an adult residing at the

customer's premises by telephone, a personal visit to the customer's premises or by first class mail, informing the customer that:

(i) the customer's account is in arrears and the

customer's service is subject to termination for nonpayment of a bill;

(ii) the customer can avoid disconnection of

service by entering into a deferred payment agreement to pay past due amounts over a period not to extend beyond the following November and the customer has the option to enter into a levelized payment plan for the payment of future bills;

(iii) the customer may apply for any available

assistance to aid in the payment of utility bills from any governmental or private agencies from the list of such agencies provided to the customer by the utility.

Provided, however, that a public utility shall be

required to make only one such contact with the customer during any such period from December 1 through and including March 31 of the immediately succeeding calendar year.

(2) Each public utility shall maintain records which

shall include, but not necessarily be limited to, the manner by which the customer was notified and the time, date and manner by which any prior but unsuccessful attempts to contact were made. These records shall also describe the terms of the deferred payment arrangements offered to the customer and those entered into by the utility and customers. These records shall indicate the total amount past due, the down payment, the amount remaining to be paid and the number of months allowed to pay the outstanding balance. No public utility shall be required to retain records pertaining to unsuccessful attempts to contact or deferred payment arrangements rejected by the customer after such customer has entered into a deferred payment arrangement with such utility.

(c) No public utility shall disconnect service for nonpayment of a bill until the lapse of 6 business days after making the notification required by paragraph (1) of subsection (b) so as to allow the customer an opportunity to:
(1) Enter into a deferred payment arrangement and the

option to enter into a levelized payment plan for the payment of future bills.

(2) Contact a governmental or private agency that may

provide assistance to customers for the payment of public utility bills.

(d) Any residential customer who enters into a deferred payment arrangement pursuant to this Act, and subsequently during that period of time set forth in subsection (a) becomes subject to termination, shall be given notice as required by law and any rule or regulation of the Commission prior to termination of service.
(e) During that time period set forth in subsection (a), a utility shall not require a down payment for a deposit from a residential customer in excess of 20% of the total deposit requested. An additional 4 months shall be allowed to pay the remainder of the deposit. This provision shall not apply to mastermetered apartment buildings or other nonresidential customers.
(f) During that period of time set forth in subsection (a), no utility may refuse to offer a deferred payment agreement to a residential customer who has defaulted on such an agreement within the past 12 months. However, no utility shall be required to enter into more than one deferred payment arrangement under this Section with any residential customer or mastermetered apartment building during the period from December 1 through and including March 31 of the immediately succeeding calendar year.
(g) In order to enable customers to take advantage of energy assistance programs, customers who can demonstrate that their applications for a local, state or federal energy assistance program have been approved may request that the amount they will be entitled to receive as a regular energy assistance payment be deducted and set aside from the amount past due on which they make deferred payment arrangements. Payment on the set-aside amount shall be credited when the energy assistance voucher or check is received, according to the utility's common business practice.
(h) In no event shall any utility send a final notice to any customer who has entered into a current deferred payment agreement and has not defaulted on that deferred payment agreement, unless the final notice pertains to a deposit request.
(i) Each utility shall include with each disconnection notice sent during the period for December 1 through and including March 31 of the immediately succeeding calendar year to a residential customer an insert explaining the above provisions and providing a telephone number of the utility company which the consumer may call to receive further information.
(j) Each utility shall file with the Commission prior to December 1 of each year a plan detailing the implementation of this Section. This plan shall contain, but not be limited to:
(1) a description of the methods to be used to notify

residential customers as required in this Section, including the forms of written and oral notices which shall be required to include all the information contained in subsection (b) of this Section.

(2) a listing of the names, addresses and telephone

numbers of governmental and private agencies which may provide assistance to residential customers in paying their utility bills.

(3) the program of employee education and information

which shall be used by the company in the implementation of this Section.

(4) a description of methods to be utilized to inform

residential customers of those governmental and private agencies and current and planned methods of cooperation with those agencies to identify the customers who qualify for assistance in paying their utility bills.

A utility which has a plan on file with the Commission need not resubmit a new plan each year. However, any alteration of the plan on file must be submitted and approved prior to December 1 of any year.
All plans are subject to review and approval by the Commission. The Commission may direct a utility to alter its plan to comply with the requirements of this Section.
(k) Notwithstanding any other provision of this Act, no electric or gas public utility shall disconnect service to any residential customer who is a participant under Section 6 of the Energy Assistance Act for nonpayment of a bill or deposit where gas or electricity is used as the primary source of space heating or is used to control or operate the primary source of space heating equipment at the premises during the period of time from December 1 through and including March 31 of the immediately succeeding calendar year.
(l) Notwithstanding any other provision of this Act, no electric or gas public utility shall disconnect service to any residential customer who has notified the utility that he or she is a service member or veteran for nonpayment of a bill or deposit where gas or electricity is used as the primary source of space heating or is used to control or operate the primary source of space heating equipment at the premises during the period of time from December 1 through and including March 31 of the immediately succeeding calendar year.
(Source: P.A. 97-77, eff. 1-1-12.)

(220 ILCS 5/8-207) (from Ch. 111 2/3, par. 8-207)
Sec. 8-207. Any former residential customer whose gas or electric service was used to provide or control the primary source of space heating in the dwelling and whose service is disconnected for nonpayment of a bill or a deposit from December 1 of the prior winter's heating season through April 1 of the current heating season shall be eligible for reconnection and a deferred payment arrangement under the provisions of this Section, subject to the following limitations:
A utility shall not be required to reconnect service to, and enter into a deferred payment arrangement with, a former customer under the provisions of this Section (1) except between November 1 and April 1 of the current heating season for former customers who do not have applications pending for the program described in Section 6 of the Energy Assistance Act, and except between October 1 and April 1 of the current heating season for all former customers who do have applications pending for the program described in Section 6 of the Energy Assistance Act and who provide proof of application to the utility, (2) in 2 consecutive years, (3) unless that former customer has paid at least 33 1/3% of the amount billed for utility service rendered by that utility subsequent to December 1 of the prior year, or (4) in any instance where the utility can show there has been tampering with the utility's wires, pipes, meters (including locking devices), or other service equipment and further shows that the former customer enjoyed the benefit of utility service obtained in the aforesaid manner.
The terms and conditions of any deferred payment arrangements established by the utility and a former customer shall take into consideration the following factors, based upon information available from current utility records or provided by the former customer:
(1) the amount past due;
(2) the former customer's ability to pay;
(3) the former customer's payment history;
(4) the reasons for the accumulation of the past due

amounts; and

(5) any other relevant factors relating to the former

customer's circumstances.

After the former customer's eligibility has been established in accordance with the first paragraph of this Section and, upon the establishment of a deferred payment agreement, the former customer shall pay 1/3 of the amount past due (including reconnecting charge, if any) and 1/3 of any deposit required by the utility.
Upon the payment of 1/3 of the amount past due and 1/3 of any deposit required by the utility, the former customer's service shall be reconnected as soon as possible. The company and the former customer shall agree to a payment schedule for the remaining balances which will reasonably allow the former customer to make the payments on the remainder of the deposit and the past due balance while paying current bills during the winter heating season. However, the utility is not obliged to make payment arrangements extending beyond the following November. The utility shall allow the former customer a minimum of 4 months in which to retire the past due balance and 3 months in which to pay the remainder of the deposit. The former customer shall also be informed that payment on the amounts past due and the deposit, if any, plus the current bills must be paid by the due date or the customer may face termination of service pursuant to this Section and Section 8-206.
The Commission shall develop rules to govern the reconnection of a former customer who demonstrates a financial inability to meet the requirement of 1/3 of the amount past due and 1/3 of any deposit requested by the utility. The Commission's rules shall establish a means by which the former customer's utility service may be reconnected through the payment of a reasonable amount and upon entering into a deferred payment agreement.
Any payment agreement made shall be in writing, with a copy provided to the former customer. The renegotiation and reinstatement of a customer and the establishment of a budget payment plan shall be pursuant to rules established by the Commission.
Not later than September 15 of each year, every gas and electric utility shall conduct a survey of all former residential customers whose gas or electric service was used to provide or control the primary source of space heating in the dwelling and whose gas or electric service was terminated for nonpayment of a bill or deposit from December 1 of the previous year to September 15 of that year and where service at that premises has not been restored. Not later than October 1 of each year the utility shall notify each of these former customers that the gas or electric service will be restored by the company for the coming heating season if the former customer contacts the utility and makes arrangements with the utility for reconnection of service under the conditions set forth in this Section. A utility shall notify the former customer or an adult member of the household by personal visit, telephone contact or mailing of a letter by first class mail to the last known address of that former customer. The utility shall keep records which would indicate the date, form and the results of such contact.
Each gas and electric utility which has former customers affected by this Section shall file reports with the Commission providing such information as the Commission may deem appropriate. The Commission shall notify each gas and electric utility prior to August 1 of each year concerning the information which is to be included in the report for that year.
In no event shall any actions taken by a utility in compliance with this Section be deemed to abrogate or in any way interfere with the utility's rights to pursue the normal collection processes otherwise available to it.
The Commission shall promulgate rules to implement this Section.
(Source: P.A. 92-690, eff. 7-18-02.)

(220 ILCS 5/8-208)
Sec. 8-208. (a) The General Assembly finds that the availability of adequate, affordable housing bears a close relationship to efficient and reliable delivery of utility services and that the lack of affordable housing exacerbates difficulties in the delivery of electric services. It is further found that the meeting of electric public utility service obligations imposed under this Act can be attained by allocating certain resources to alleviating housing needs. It is declared to be the public policy of this State that prudent investments in or contributions to projects that foster the availability of adequate, affordable housing furthers the goals and objectives of this Act.
(b) Beginning in calendar year 1994 and continuing through calendar year 2014, a public utility providing electric service to more than 1,000,000 customers in this State shall contribute, from retained earnings, each year $500,000 to the Illinois Affordable Housing Trust Fund created by the Illinois Affordable Housing Act.
(Source: P.A. 88-83; 88-653, eff. 1-1-95.)

(220 ILCS 5/8-209)
Sec. 8-209. Utility credit reporting. If a public utility reports a customer to a credit reporting agency for non-payment of an outstanding utility bill, then a public utility shall notify the credit reporting agency within 5 business days of any full payment made with certified funds or cash. For the purposes of this amendatory Act of the 97th General Assembly, certified funds means instruments that are guaranteed by the issuing institution or have cleared the issuing institution.
(Source: P.A. 97-821, eff. 1-1-13.)

(220 ILCS 5/8-301) (from Ch. 111 2/3, par. 8-301)
Sec. 8-301. The Commission shall have power to ascertain, determine and fix for each kind of public utility suitable and convenient standard commercial units of service, product or commodity, which units shall be lawful units for the purposes of this Act; to ascertain, determine and fix adequate and serviceable standards for the measurements of quantity, quality, pressure, initial voltage or other condition pertaining to the performing of its service or to the furnishing of its product or commodity by any public utility, and to prescribe reasonable regulations for examining, measuring and testing such service, product or commodity, and to establish reasonable rules, regulations, specifications and standards to secure the accuracy of all meters and appliances for examining, measuring or testing such service, product or commodity. The Commission may purchase such materials, apparatus and standard measuring instruments as it deems necessary to carry out the provisions of this Section.
The Commission shall provide for the inspection of the manner in which every public utility conforms to the reasonable regulations prescribed by the Commission for examining, measuring and testing its service, product or commodity, and the Commission may supplement such inspections by examining, measuring and testing the service, product or commodity of any public utility. Any consumer or user may have tested any appliance for examining, measuring or testing any such service, product or commodity upon payment of the fees fixed by the Commission. The Commission shall declare and establish reasonable fees to be paid for examining and testing such appliances on the request of consumers or users, the fee to be paid by the consumer or user at the time of his request, but to be repaid to the consumer or user by the public utility if the measuring appliance be found unreasonably defective or incorrect to the disadvantage of the consumer or user.
The Commission, its officers, agents, experts or inspectors and employees shall have power to enter upon any premises occupied by any public utility for the purpose of making the examinations and tests provided in the Act, and set up and use on such premises, any apparatus and appliances and occupy reasonable space therefor.
All fees collected by the Commission under this Section shall be paid promptly after the receipt of the same, accompanied by a detailed statement of the same, into the Public Utility Fund in the State treasury.
(Source: P.A. 84-617.)

(220 ILCS 5/8-302) (from Ch. 111 2/3, par. 8-302)
Sec. 8-302. The Commission shall require that every public utility furnishing natural or artificial gas, electricity or water to the public, where the individual consumption is measured by meter, shall, upon written request of any consumer, cause the meter reader at the time of reading such consumer's meter to leave at such meter a card showing the present reading of the meter, the last previous reading, and the dates of such two readings.
(Source: P.A. 84-617.)

(220 ILCS 5/8-303) (from Ch. 111 2/3, par. 8-303)
Sec. 8-303. Where, within 30 days of receipt of a utility bill, a customer alleges that the level of consumption reflected in his utility bill is unreasonably high, it shall be the responsibility of the public utility furnishing natural or artificial gas, electricity or water to that customer to investigate the allegation. If as a result of such an investigation, the public utility determines that the customer's line has been tapped, the utility shall attempt to ascertain the identity of the third party benefiting from the usage of the utility service or for payment for all or part of the disputed charges. If the utility determines that the landlord of the building or his agent is the party who benefited from the usage of the utility service, either the utility or the customer may petition the court for the appointment of receiver to collect the rents due and to remit a portion to the utility company for payment of bills for the tapped service, for current bills and for any expenses incurred by the utility as a result of the tap. The receiver shall make all reasonable efforts, including the obtaining of court orders, to provide to the utility access to the building. Any changes in the building's piping which are necessitated by the tap shall be at the expense of the person benefiting from the tap.
If the utility determines that the landlord of the building is not the party who benefited from the usage of the utility service, the customer shall be so notified and shall also be informed by the utility of a right to register a dispute pursuant to procedures developed by the Commission for resolution of disputed bills, including his right to bring a complaint before the Commission if an agreement with the utility cannot be reached.
In order to enable the customer to ascertain whether the level of consumption is greater than the amounts billed in other billing periods and to eliminate to the fullest extent practicable consecutive estimated bills, the public utility shall make an actual meter reading at least every second billing period. If a meter reader is unable to gain access to the meter for the purpose of making an actual reading, the public utility shall take other appropriate and reasonable measures to read the meter.
Nothing in this Section shall preclude either the customer or the public utility from filing a complaint with the State's Attorney located in the county where the utility service is being rendered to allege an unlawful theft of the customer's utility service.
(Source: P.A. 84-617.)

(220 ILCS 5/8-304) (from Ch. 111 2/3, par. 8-304)
Sec. 8-304. The Commission shall conduct a comprehensive study of the estimated billing practices and policies of each major public utility providing gas or electric service. The study shall include, but not be limited to:
(a) an analysis of the extent to which estimated billing has occurred in each of the past 10 years and the extent to which it currently occurs and is expected to occur in the foreseeable future. Such analysis shall, to the fullest extent possible, include an examination of the circumstances in which estimated billing most frequently occurs, by time of year, geographical location, and customer class or group. Such analysis shall also specifically identify the frequency of consecutively estimated bills;
(b) an analysis of the reasons for estimated billing in general, the reasons for any change over time in the frequency of estimated billing, and the reason for any higher than average frequency of estimated billing during certain times of year, in certain geographical areas, or for particular customer classes or groups;
(c) an analysis of the method used to establish the amount of an estimated bill and the extent to which such method reflects changes in usage due to weather and customer conservation efforts;
(d) an analysis of the extent to which the method used to establish the amount of an estimated bill accurately approximates actual usage and the extent to which estimated bills differ from actual usage and bills;
(e) an analysis of the extent to which the frequency of estimated billing and any inaccuracies resulting from the method of establishing the amount of an estimated bill, including make-up billing, contribute to customers' unwillingness or inability to pay utility bills and the utility's inability to collect actual amounts due and owing;
(f) identification of any and all means currently used to minimize the frequency of estimated bills and any inaccuracies in estimation methods, and a critical assessment of the adequacy and effectiveness of such means;
(g) identification of any incentives which exist and which tend to encourage or discourage the use of estimated billing by utilities;
(h) identification and critical assessment of all alternative incentives and means by which the frequency of estimated billing and the inaccuracies of estimation procedures can be minimized, and estimation procedures improved, giving consideration to the cost to the utilities, including, but not limited to,
(i) requiring the use of outside meters;
(ii) requiring utilities to read meters monthly;
(iii) requiring utilities to pay interest on the difference between an estimated bill and the actual amount due, where the customer pays the estimated bill, and the estimated bill exceeds the actual amount due for such period of time.
The completed study shall be subject to hearing and comment. Thereafter, the Commission shall initiate rulemaking proceedings to promulgate such rules as it believes reasonable and necessary to ensure the minimization of the frequency of estimated billing and the increased accuracy of estimation procedures. The study shall also be provided to the General Assembly together with any specific recommendations for legislation which the Commission believes necessary or beneficial.
(Source: P.A. 84-617.)

(220 ILCS 5/8-305)
Sec. 8-305. Braille billing statements. Upon the request of a customer, a public utility that serves at least 50,000 customers shall furnish billing statements in braille.
(Source: P.A. 88-497.)

(220 ILCS 5/8-306)
Sec. 8-306. Special provisions relating to water and sewer utilities.
(a) No later than 120 days after the effective date of this amendatory Act of the 94th General Assembly, the Commission shall prepare, make available to customers upon request, and post on its Internet web site information concerning the service obligations of water and sewer utilities and remedies that a customer may pursue for a violation of the customer's rights. The information shall specifically address the rights of a customer of a water or sewer utility in the following situations:
(1) The customer's water meter is replaced.
(2) The customer's bill increases by more than 50%

within one billing period.

(3) The customer's water service is terminated.
(4) The customer wishes to complain after receiving

a termination of service notice.

(5) The customer is unable to make payment on a

billing statement.

(6) A rate is filed, including without limitation a

surcharge or annual reconciliation filing, that will increase the amount billed to the customer.

(7) The customer is billed for services provided

prior to the date covered by the billing statement.

(8) The customer is due to receive a credit.
Each billing statement issued by a water or sewer utility shall include an Internet web site address where the customer can view the information required under this subsection (a) and a telephone number that the customer may call to request a copy of the information.
(b) A water or sewer utility may discontinue service only after it has mailed or delivered by other means a written notice of discontinuance substantially in the form of Appendix A of 83 Ill. Adm. Code 280. The notice must include the Internet web site address where the customer can view the information required under subsection (a) and a telephone number that the customer may call to request a copy of the information. Any notice required to be delivered or mailed to a customer prior to discontinuance of service shall be delivered or mailed separately from any bill. Service shall not be discontinued until at least 5 days after delivery or 8 days after the mailing of this notice. Service shall not be discontinued and shall be restored if discontinued for the reason which is the subject of a dispute or complaint during the pendency of informal or formal complaint procedures of the Illinois Commerce Commission under 83 Ill. Adm. Code 280.160 or 280.170, where the customer has complied with those rules. Service shall not be discontinued and shall be restored if discontinued where a customer has established a deferred payment agreement pursuant to 83 Ill. Adm. Code 280.110 and has not defaulted on such agreement. Residential customers who are indebted to a utility for past due utility service shall have the opportunity to make arrangements with the utility to retire the debt by periodic payments, referred to as a deferred payment agreement, unless this customer has failed to make payment under such a plan during the past 12 months. The terms and conditions of a reasonable deferred payment agreement shall be determined by the utility after consideration of the following factors, based upon information available from current utility records or provided by the customer or applicant:
(1) size of the past due account;
(2) customer or applicant's ability to pay;
(3) customer or applicant's payment history;
(4) reason for the outstanding indebtedness;

and

(5) any other relevant factors relating to

the circumstances of the customer or applicant's service.

A residential customer shall pay a maximum of one-fourth of the amount past due and owing at the time of entering into the deferred payment agreement, and the water or sewer utility shall allow a minimum of 2 months from the date of the agreement and a maximum of 12 months for payment to be made under a deferred payment agreement. Late payment charges may be assessed against the amount owing that is the subject of a deferred payment agreement.
(c) A water or sewer utility shall provide notice as required by subsection (a) of Section 9-201 after the filing of each information sheet under a purchased water surcharge, purchased sewage treatment surcharge, or qualifying infrastructure plant surcharge. The utility also shall post notice of the filing in accordance with the requirements of 83 Ill. Adm. Code 255. Unless filed as part of a general rate increase, notice of the filing of a purchased water surcharge rider, purchased sewage treatment surcharge rider, or qualifying infrastructure plant surcharge rider also shall be given in the manner required by this subsection (c) for the filing of information sheets.
(d) Commission rules pertaining to formal and informal complaints against public utilities shall apply with full and equal force to water and sewer utilities and their customers, including provisions of 83 Ill. Adm. Code 280.170, and the Commission shall respond to each complaint by providing the consumer with a copy of the utility's response to the complaint and a copy of the Commission's review of the complaint and its findings. The Commission shall also provide the consumer with all available options for recourse.
(e) Any refund shown on the billing statement of a customer of a water or sewer utility must be itemized and must state if the refund is an adjustment or credit.
(f) Water service for building construction purposes. At the request of any municipality or township within the service area of a public utility that provides water service to customers within the municipality or township, a public utility must (1) require all water service used for building construction purposes to be measured by meter and subject to approved rates and charges for metered water service and (2) prohibit the unauthorized use of water taken from hydrants or service lines installed at construction sites.
(g) Water meters.
(1) Periodic testing. Unless otherwise approved by

the Commission, each service water meter shall be periodically inspected and tested in accordance with the schedule specified in 83 Ill. Adm. Code 600.340, or more frequently as the results may warrant, to insure that the meter accuracy is maintained within the limits set out in 83 Ill. Adm. Code 600.310.

(2) Meter tests requested by customer.
(A) Each utility furnishing metered water

service shall, without charge, test the accuracy of any meter upon request by the customer served by such meter, provided that the meter in question has not been tested by the utility or by the Commission within 2 years previous to such request. The customer or his or her representatives shall have the privilege of witnessing the test at the option of the customer. A written report, giving the results of the test, shall be made to the customer.

(B) When a meter that has been in service less

than 2 years since its last test is found to be accurate within the limits specified in 83 Ill. Adm. Code 600.310, the customer shall pay a fee to the utility not to exceed the amounts specified in 83 Ill. Adm. Code 600.350(b). Fees for testing meters not included in this Section or so located that the cost will be out of proportion to the fee specified will be determined by the Commission upon receipt of a complete description of the case.

(3) Commission referee tests. Upon written

application to the Commission by any customer, a test will be made of the customer's meter by a representative of the Commission. For such a test, a fee as provided for in subsection (g)(2) shall accompany the application. If the meter is found to be registering more than 1.5% fast on the average when tested as prescribed in 83 Ill. Adm. Code 600.310, the utility shall refund to the customer the amount of the fee. The utility shall in no way disturb the meter after a customer has made an application for a referee test until authority to do so is given by the Commission or the customer in writing.

(h) Water and sewer utilities; low usage. Each public utility that provides water and sewer service must establish a unit sewer rate, subject to review by the Commission, that applies only to those customers who use less than 1,000 gallons of water in any billing period.
(i) Water and sewer utilities; separate meters. Each public utility that provides water and sewer service must offer separate rates for water and sewer service to any commercial or residential customer who uses separate meters to measure each of those services. In order for the separate rate to apply, a combination of meters must be used to measure the amount of water that reaches the sewer system and the amount of water that does not reach the sewer system.
(j) Each water or sewer public utility must disclose on each billing statement any amount billed that is for service provided prior to the date covered by the billing statement. The disclosure must include the dates for which the prior service is being billed. Each billing statement that includes an amount billed for service provided prior to the date covered by the billing statement must disclose the dates for which that amount is billed and must include a copy of the document created under subsection (a) and a statement of current Commission rules concerning unbilled or misbilled service.
(k) When the customer is due a refund resulting from payment of an overcharge, the utility shall credit the customer in the amount of overpayment with interest from the date of overpayment by the customer. The rate for interest shall be at the appropriate rate determined by the Commission under 83 Ill. Adm. Code 280.70.
(l) Water and sewer public utilities; subcontractors. The Commission shall adopt rules for water and sewer public utilities to provide notice to the customers of the proper kind of identification that a subcontractor must present to the customer, to prohibit a subcontractor from soliciting or receiving payment of any kind for any service provided by the water or sewer public utility or the subcontractor, and to establish sanctions for violations.
(m) Water and sewer public utilities; unaccounted-for water. By December 31, 2006, each water public utility shall file tariffs with the Commission to establish the maximum percentage of unaccounted-for water that would be considered in the determination of any rates or surcharges. The rates or surcharges approved for a water public utility shall not include charges for unaccounted-for water in excess of this maximum percentage without well-documented support and justification for the Commission to consider in any request to recover charges in excess of the tariffed maximum percentage.
(n) Rate increases; public forums. When any public utility providing water or sewer service proposes a general rate increase, in addition to other notice requirements, the water or sewer public utility must notify its customers of their right to request a public forum. A customer or group of customers must make written request to the Commission for a public forum and must also provide written notification of the request to the customer's municipal or, for unincorporated areas, township government. The Commission, at its discretion, may schedule the public forum. If it is determined that public forums are required for multiple municipalities or townships, the Commission shall schedule these public forums, in locations within approximately 45 minutes drive time of the municipalities or townships for which the public forums have been scheduled. The public utility must provide advance notice of 30 days for each public forum to the governing bodies of those units of local government affected by the increase. The day of each public forum shall be selected so as to encourage the greatest public participation. Each public forum will begin at 7:00 p.m. Reports and comments made during or as a result of each public forum must be made available to the hearing officials and reviewed when drafting a recommended or tentative decision, finding or order pursuant to Section 10-111 of this Act.
(Source: P.A. 94-950, eff. 6-27-06.)

(220 ILCS 5/8-401) (from Ch. 111 2/3, par. 8-401)
Sec. 8-401. Every public utility subject to this Act shall provide service and facilities which are in all respects adequate, efficient, reliable and environmentally safe and which, consistent with these obligations, constitute the least-cost means of meeting the utility's service obligations.
(Source: P.A. 84-617.)

(220 ILCS 5/8-402) (from Ch. 111 2/3, par. 8-402)
Sec. 8-402. (Repealed).
(Source: P.A. 89-445, eff. 2-7-96. Repealed by P.A. 90-561, eff. 12-16-97.)

(220 ILCS 5/8-402.1) (from Ch. 111 2/3, par. 8-402.1)
Sec. 8-402.1. (Repealed).
(Source: P.A. 87-173. Repealed by P.A. 90-561, eff. 12-16-97.)

(220 ILCS 5/8-403) (from Ch. 111 2/3, par. 8-403)
Sec. 8-403. The Commission shall design and implement policies which encourage the economical utilization of cogeneration and small power production, as these terms are defined in Section 3-105, item (7) of subsection (b), including specifically, but not limited to, the cogeneration or production of heat, steam or electricity by municipal corporations or any other political subdivision of this State. No public utility shall discriminate in any way with respect to the conditions or price for provision of maintenance power, standby power and supplementary power as these terms are defined by current Commission rules, or for any other service. The prices charged by a utility for maintenance power, standby power, supplementary power and all other such services shall be cost-based and just and reasonable.
The Commission shall conduct a study of procedures and policies to encourage the full and economical utilization of cogeneration and small power production including, but not limited to, (1) requiring utilities to pay full avoided costs, including long-term avoided capacity costs to cogenerators and small power producers and (2) requiring utilities to make available upon request of the State or a unit of local government, transmission and distribution services to transmit electrical energy produced by cogeneration or small power production facilities located in any structure or on any real property of the State or unit of local government to other locations of this State or a unit of local government. The Commission shall report on this study, with recommendation for legislative consideration, to the General Assembly by March 1, 1986.
(Source: P.A. 95-481, eff. 8-28-07.)

(220 ILCS 5/8-403.1) (from Ch. 111 2/3, par. 8-403.1)
Sec. 8-403.1. Electricity purchased from qualified solid waste energy facility; tax credit; distributions for economic development.
(a) It is hereby declared to be the policy of this State to encourage the development of alternate energy production facilities in order to conserve our energy resources and to provide for their most efficient use.
(b) For the purpose of this Section and Section 9-215.1, "qualified solid waste energy facility" means a facility determined by the Illinois Commerce Commission to qualify as such under the Local Solid Waste Disposal Act, to use methane gas generated from landfills as its primary fuel, and to possess characteristics that would enable it to qualify as a cogeneration or small power production facility under federal law.
(c) In furtherance of the policy declared in this Section, the Illinois Commerce Commission shall require electric utilities to enter into long-term contracts to purchase electricity from qualified solid waste energy facilities located in the electric utility's service area, for a period beginning on the date that the facility begins generating electricity and having a duration of not less than 10 years in the case of facilities fueled by landfill-generated methane, or 20 years in the case of facilities fueled by methane generated from a landfill owned by a forest preserve district. The purchase rate contained in such contracts shall be equal to the average amount per kilowatt-hour paid from time to time by the unit or units of local government in which the electricity generating facilities are located, excluding amounts paid for street lighting and pumping service.
(d) Whenever a public utility is required to purchase electricity pursuant to subsection (c) above, it shall be entitled to credits in respect of its obligations to remit to the State taxes it has collected under the Electricity Excise Tax Law equal to the amounts, if any, by which payments for such electricity exceed (i) the then current rate at which the utility must purchase the output of qualified facilities pursuant to the federal Public Utility Regulatory Policies Act of 1978, less (ii) any costs, expenses, losses, damages or other amounts incurred by the utility, or for which it becomes liable, arising out of its failure to obtain such electricity from such other sources. The amount of any such credit shall, in the first instance, be determined by the utility, which shall make a monthly report of such credits to the Illinois Commerce Commission and, on its monthly tax return, to the Illinois Department of Revenue. Under no circumstances shall a utility be required to purchase electricity from a qualified solid waste energy facility at the rate prescribed in subsection (c) of this Section if such purchase would result in estimated tax credits that exceed, on a monthly basis, the utility's estimated obligation to remit to the State taxes it has collected under the Electricity Excise Tax Law. The owner or operator shall negotiate facility operating conditions with the purchasing utility in accordance with that utility's posted standard terms and conditions for small power producers. If the Department of Revenue disputes the amount of any such credit, such dispute shall be decided by the Illinois Commerce Commission. Whenever a qualified solid waste energy facility has paid or otherwise satisfied in full the capital costs or indebtedness incurred in developing and implementing the qualified solid waste energy facility, whenever the qualified solid waste energy facility ceases to operate and produce electricity from methane gas generated from landfills, or at the end of the contract entered into pursuant to subsection (c) of this Section, whichever occurs first, the qualified solid waste energy facility shall reimburse the Public Utility Fund and the General Revenue Fund in the State treasury for the actual reduction in payments to those Funds caused by this subsection (d) in a manner to be determined by the Illinois Commerce Commission and based on the manner in which revenues for those Funds were reduced. The payments shall be made to the Illinois Commerce Commission, which shall determine the appropriate disbursements to the Public Utility Fund and the General Revenue Fund based on this subsection (d).
(e) The Illinois Commerce Commission shall not require an electric utility to purchase electricity from any qualified solid waste energy facility which is owned or operated by an entity that is primarily engaged in the business of producing or selling electricity, gas, or useful thermal energy from a source other than one or more qualified solid waste energy facilities.
(e-5) A qualified solid waste energy facility may receive the purchase rate provided in subsection (c) of this Section only for kilowatt-hours generated by the use of methane gas generated from landfills. The purchase rate provided in subsection (c) of this Section does not apply to electricity generated by the use of a fuel that is not methane gas generated from landfills. If the Illinois Commerce Commission determines that a qualified solid waste energy facility has violated the requirement regarding the use of methane gas generated from a landfill as set forth in this subsection (e-5), then the Commission shall issue an order requiring that the qualified solid waste energy facility repay the State for all dollar amounts of electricity sales that are determined by the Commission to be the result of the violation. As part of that order, the Commission shall have the authority to revoke the facility's approval to act as a qualified solid waste energy facility granted by the Commission under this Section. If the amount owed by the qualified solid waste energy facility is not received by the Commission within 90 days after the date of the Commission's order that requires repayment, then the Commission shall issue an order that revokes the facility's approval to act as a qualified solid waste energy facility granted by the Commission under this Section. The Commission's action that vacates prior qualified solid waste energy facility approval does not excuse the repayment to the State treasury required by subsection (d) of this Section for utility tax credits accumulated up to the time of the Commission's action. A qualified solid waste energy facility must receive Commission approval before it may use any fuel in addition to methane gas generated from a landfill in order to generate electricity. If a qualified solid waste energy facility petitions the Commission to use any fuel in addition to methane gas generated from a landfill to generate electricity, then the Commission shall have the authority to do the following:
(1) establish the methodology for determining the

amount of electricity that is generated by the use of methane gas generated from a landfill and the amount that is generated by the use of other fuel;

(2) determine all reporting requirements for the

qualified solid waste energy facility that are necessary for the Commission to determine the amount of electricity that is generated by the use of methane gas from a landfill and the amount that is generated by the use of other fuel and the resulting payments to the qualified solid waste energy facility; and

(3) require that the qualified solid waste energy

facility, at the qualified solid waste energy facility's expense, install metering equipment that the Commission determines is necessary to enforce compliance with this subsection (e-5).

A public utility that is required to enter into a long-term purchase contract with a qualified solid waste energy facility has no duty to determine whether the electricity being purchased was generated by the use of methane gas generated from a landfill or was generated by the use of some other fuel in violation of the requirements of this subsection (e-5).
(f) This Section does not require an electric utility to construct additional facilities unless those facilities are paid for by the owner or operator of the affected qualified solid waste energy facility.
(g) The Illinois Commerce Commission shall require that: (1) electric utilities use the electricity purchased from a qualified solid waste energy facility to displace electricity generated from nuclear power or coal mined and purchased outside the boundaries of the State of Illinois before displacing electricity generated from coal mined and purchased within the State of Illinois, to the extent possible, and (2) electric utilities report annually to the Commission on the extent of such displacements.
(h) Nothing in this Section is intended to cause an electric utility that is required to purchase power hereunder to incur any economic loss as a result of its purchase. All amounts paid for power which a utility is required to purchase pursuant to subparagraph (c) shall be deemed to be costs prudently incurred for purposes of computing charges under rates authorized by Section 9-220 of this Act. Tax credits provided for herein shall be reflected in charges made pursuant to rates so authorized to the extent such credits are based upon a cost which is also reflected in such charges.
(i) Beginning in February 1999 and through January 2013, each qualified solid waste energy facility that sells electricity to an electric utility at the purchase rate described in subsection (c) shall file with the Department of Revenue on or before the 15th of each month a form, prescribed by the Department of Revenue, that states the number of kilowatt hours of electricity for which payment was received at that purchase rate from electric utilities in Illinois during the immediately preceding month. This form shall be accompanied by a payment from the qualified solid waste energy facility in an amount equal to six-tenths of a mill ($0.0006) per kilowatt hour of electricity stated on the form. Beginning on the effective date of this amendatory Act of the 92nd General Assembly, a qualified solid waste energy facility must file the form required under this subsection (i) before the 15th of each month regardless of whether the facility received any payment in the previous month. Payments received by the Department of Revenue shall be deposited into the Municipal Economic Development Fund, a trust fund created outside the State treasury. The State Treasurer may invest the moneys in the Fund in any investment authorized by the Public Funds Investment Act, and investment income shall be deposited into and become part of the Fund. Moneys in the Fund shall be used by the State Treasurer as provided in subsection (j).
Beginning on July 1, 2006 through January 31, 2013, each month the State Treasurer shall certify the following to the State Comptroller:
(A) the amount received by the Department of Revenue

under this subsection (i) during the immediately preceding month; and

(B) the amount received by the Department of Revenue

under this subsection (i) in the corresponding month in calendar year 2002.

As soon as practicable after receiving the certification from the State Treasurer, the State Comptroller shall transfer from the General Revenue Fund to the Municipal Economic Development Fund in the State treasury an amount equal to the amount by which the amount calculated under item (B) of this paragraph exceeds the amount calculated under item (A) of this paragraph, if any.
The obligation of a qualified solid waste energy facility to make payments into the Municipal Economic Development Fund shall terminate upon either: (1) expiration or termination of a facility's contract to sell electricity to an electric utility at the purchase rate described in subsection (c); or (2) entry of an enforceable, final, and non-appealable order by a court of competent jurisdiction that Public Act 89-448 is invalid. Payments by a qualified solid waste energy facility into the Municipal Economic Development Fund do not relieve the qualified solid waste energy facility of its obligation to reimburse the Public Utility Fund and the General Revenue Fund for the actual reduction in payments to those Funds as a result of credits received by electric utilities under subsection (d).
A qualified solid waste energy facility that fails to timely file the requisite form and payment as required by this subsection (i) shall be subject to penalties and interest in conformance with the provisions of the Illinois Uniform Penalty and Interest Act.
Every qualified solid waste energy facility subject to the provisions of this subsection (i) shall keep and maintain records and books of its sales pursuant to subsection (c), including payments received from those sales and the corresponding tax payments made in accordance with this subsection (i), and for purposes of enforcement of this subsection (i) all such books and records shall be subject to inspection by the Department of Revenue or its duly authorized agents or employees.
When a qualified solid waste energy facility fails to file the form or make the payment required under this subsection (i), the Department of Revenue, to the extent that it is practical, may enforce the payment obligation in a manner consistent with Section 5 of the Retailers' Occupation Tax Act, and if necessary may impose and enforce a tax lien in a manner consistent with Sections 5a, 5b, 5c, 5d, 5e, 5f, 5g, and 5i of the Retailers' Occupation Tax Act. No tax lien may be imposed or enforced, however, unless a qualified solid waste energy facility fails to make the payment required under this subsection (i). Only to the extent necessary and for the purpose of enforcing this subsection (i), the Department of Revenue may secure necessary information from a qualified solid waste energy facility in a manner consistent with Section 10 of the Retailers' Occupation Tax Act.
All information received by the Department of Revenue in its administration and enforcement of this subsection (i) shall be confidential in a manner consistent with Section 11 of the Retailers' Occupation Tax Act. The Department of Revenue may adopt rules to implement the provisions of this subsection (i).
For purposes of implementing the maximum aggregate distribution provisions in subsections (j) and (k), when a qualified solid waste energy facility makes a late payment to the Department of Revenue for deposit into the Municipal Economic Development Fund, that payment and deposit shall be attributed to the month and corresponding quarter in which the payment should have been made, and the Treasurer shall make retroactive distributions or refunds, as the case may be, whenever such late payments so require.
(j) The State Treasurer, without appropriation, must make distributions immediately after January 15, April 15, July 15, and October 15 of each year, up to maximum aggregate distributions of $500,000 for the distributions made in the 4 quarters beginning with the April distribution and ending with the January distribution, from the Municipal Economic Development Fund to each city, village, or incorporated town located in Cook County that has approved construction within its boundaries of an incinerator that will burn recovered wood processed for fuel to generate electricity and will commence operation after 2009. Total distributions in the aggregate to all qualified cities, villages, and incorporated towns in the 4 quarters beginning with the April distribution and ending with the January distribution shall not exceed $500,000. The amount of each distribution shall be determined pro rata based on the population of the city, village, or incorporated town compared to the total population of all cities, villages, and incorporated towns eligible to receive a distribution. Distributions received by a city, village, or incorporated town must be held in a separate account and may be used only to promote and enhance industrial, commercial, residential, service, transportation, and recreational activities and facilities within its boundaries, thereby enhancing the employment opportunities, public health and general welfare, and economic development within the community, including administrative expenditures exclusively to further these activities. Distributions may also be used for cleanup of open dumping from vacant properties and the removal of structures condemned by the city, village, or incorporated town. These funds, however, shall not be used by the city, village, or incorporated town, directly or indirectly, to purchase, lease, operate, or in any way subsidize the operation of any incinerator, and these funds shall not be paid, directly or indirectly, by the city, village, or incorporated town to the owner, operator, lessee, shareholder, or bondholder of any incinerator. Moreover, these funds shall not be used to pay attorneys fees in any litigation relating to the validity of Public Act 89-448. Nothing in this Section prevents a city, village, or incorporated town from using other corporate funds for any legitimate purpose. For purposes of this subsection, the term "municipal waste" has the meaning ascribed to it in Section 3.290 of the Environmental Protection Act.
(k) If maximum aggregate distributions of $500,000 under subsection (j) have been made after the January distribution from the Municipal Economic Development Fund, then the balance in the Fund shall be refunded to the qualified solid waste energy facilities that made payments that were deposited into the Fund during the previous 12-month period. The refunds shall be prorated based upon the facility's payments in relation to total payments for that 12-month period.
(l) Beginning January 1, 2000, and each January 1 thereafter, each city, village, or incorporated town that received distributions from the Municipal Economic Development Fund, continued to hold any of those distributions, or made expenditures from those distributions during the immediately preceding year shall submit to a financial and compliance and program audit of those distributions performed by the Auditor General at no cost to the city, village, or incorporated town that received the distributions. The audit should be completed by June 30 or as soon thereafter as possible. The audit shall be submitted to the State Treasurer and those officers enumerated in Section 3-14 of the Illinois State Auditing Act. If the Auditor General finds that distributions have been expended in violation of this Section, the Auditor General shall refer the matter to the Attorney General. The Attorney General may recover, in a civil action, 3 times the amount of any distributions illegally expended. For purposes of this subsection, the terms "financial audit," "compliance audit", and "program audit" have the meanings ascribed to them in Sections 1-13 and 1-15 of the Illinois State Auditing Act.
(m) On and after the effective date of this amendatory Act of the 94th General Assembly, beginning on the first date on which renewable energy certificates or other saleable representations are sold by a qualified solid waste energy facility, with or without the electricity generated by the facility, and utilized by an electric utility or another electric supplier to comply with a renewable energy portfolio standard mandated by Illinois law or mandated by order of the Illinois Commerce Commission, that qualified solid waste energy facility may not sell electricity pursuant to this Section and shall be exempt from the requirements of subsections (a) through (l) of this Section, except that it shall remain obligated for any reimbursements required under subsection (d) of this Section. All of the provisions of this Section shall remain in full force and effect with respect to any qualified solid waste energy facility that sold electric energy pursuant to this Section at any time before July 1, 2006 and that does not sell renewable energy certificates or other saleable representations to meet the requirements of a renewable energy portfolio standard mandated by Illinois law or mandated by order of the Illinois Commerce Commission.
(n) Notwithstanding any other provision of law to the contrary, beginning on July 1, 2006, the Illinois Commerce Commission shall not issue any order determining that a facility is a qualified solid waste energy facility unless the qualified solid waste energy facility was determined by the Illinois Commerce Commission to be a qualified solid waste energy facility before July 1, 2006. As a guide to the intent, interpretation, and application of this amendatory Act of the 94th General Assembly, it is hereby declared to be the policy of this State to honor each qualified solid waste energy facility contract in existence on the effective date of this amendatory Act of the 94th General Assembly if the qualified solid waste energy facility continues to meet the requirements of this Section for the duration of its respective contract term.
(Source: P.A. 96-449, eff. 8-14-09.)

(220 ILCS 5/8-404) (from Ch. 111 2/3, par. 8-404)
Sec. 8-404. (Repealed).
(Source: P.A. 87-812. Repealed by P.A. 90-561, eff. 12-16-97.)

(220 ILCS 5/8-405) (from Ch. 111 2/3, par. 8-405)
Sec. 8-405. The Commission is authorized, to the extent consistent with its energy supply planning responsibilities and the energy supply planning objectives of this Act, to study strategic options for changing the structure of energy services markets when (a) such study is authorized by a vote of the full Commission; (b) the study findings are subject to full public hearings and opportunity for comment; and (c) the study findings and any findings from public hearings are fully reported to the General Assembly together with any recommendations adopted by a vote of the Commission concerning the need for legislative action.
Notwithstanding any provision to the contrary the Commission shall not require or implement any system or means for the dispatch or brokering of power from a central location unless and until such action is recommended, after notice and hearing, by a majority vote of the entire Commission and expressly authorized by the General Assembly upon consideration of the Commission recommendation.
(Source: P.A. 84-617.)

(220 ILCS 5/8-405.1) (from Ch. 111 2/3, par. 8-405.1)
Sec. 8-405.1. The Commission, in cooperation with the Department of Natural Resources, shall study the feasibility of wheeling electricity in Illinois. Such study shall include, but not be limited to:
(a) the potential effect of wheeling on electrical rates for all electrical customers;
(b) the effects of wheeling on rural electric cooperatives and electrical suppliers in Illinois;
(c) the authority of the State to mandate wheeling;
(d) the impact on the obligation of public utilities to provide service in their service areas.
The Commission shall report the findings of the study to the General Assembly no later than January 1, 1988.
(Source: P.A. 89-445, eff. 2-7-96.)

(220 ILCS 5/8-406) (from Ch. 111 2/3, par. 8-406)
Sec. 8-406. Certificate of public convenience and necessity.
(a) No public utility not owning any city or village franchise nor engaged in performing any public service or in furnishing any product or commodity within this State as of July 1, 1921 and not possessing a certificate of public convenience and necessity from the Illinois Commerce Commission, the State Public Utilities Commission or the Public Utilities Commission, at the time this amendatory Act of 1985 goes into effect, shall transact any business in this State until it shall have obtained a certificate from the Commission that public convenience and necessity require the transaction of such business.
(b) No public utility shall begin the construction of any new plant, equipment, property or facility which is not in substitution of any existing plant, equipment, property or facility or any extension or alteration thereof or in addition thereto, unless and until it shall have obtained from the Commission a certificate that public convenience and necessity require such construction. Whenever after a hearing the Commission determines that any new construction or the transaction of any business by a public utility will promote the public convenience and is necessary thereto, it shall have the power to issue certificates of public convenience and necessity. The Commission shall determine that proposed construction will promote the public convenience and necessity only if the utility demonstrates: (1) that the proposed construction is necessary to provide adequate, reliable, and efficient service to its customers and is the least-cost means of satisfying the service needs of its customers or that the proposed construction will promote the development of an effectively competitive electricity market that operates efficiently, is equitable to all customers, and is the least cost means of satisfying those objectives; (2) that the utility is capable of efficiently managing and supervising the construction process and has taken sufficient action to ensure adequate and efficient construction and supervision thereof; and (3) that the utility is capable of financing the proposed construction without significant adverse financial consequences for the utility or its customers.
(c) After the effective date of this amendatory Act of 1987, no construction shall commence on any new nuclear power plant to be located within this State, and no certificate of public convenience and necessity or other authorization shall be issued therefor by the Commission, until the Director of the Illinois Environmental Protection Agency finds that the United States Government, through its authorized agency, has identified and approved a demonstrable technology or means for the disposal of high level nuclear waste, or until such construction has been specifically approved by a statute enacted by the General Assembly.
As used in this Section, "high level nuclear waste" means those aqueous wastes resulting from the operation of the first cycle of the solvent extraction system or equivalent and the concentrated wastes of the subsequent extraction cycles or equivalent in a facility for reprocessing irradiated reactor fuel and shall include spent fuel assemblies prior to fuel reprocessing.
(d) In making its determination, the Commission shall attach primary weight to the cost or cost savings to the customers of the utility. The Commission may consider any or all factors which will or may affect such cost or cost savings, including the public utility's engineering judgment regarding the materials used for construction.
(e) The Commission may issue a temporary certificate which shall remain in force not to exceed one year in cases of emergency, to assure maintenance of adequate service or to serve particular customers, without notice or hearing, pending the determination of an application for a certificate, and may by regulation exempt from the requirements of this Section temporary acts or operations for which the issuance of a certificate will not be required in the public interest.
A public utility shall not be required to obtain but may apply for and obtain a certificate of public convenience and necessity pursuant to this Section with respect to any matter as to which it has received the authorization or order of the Commission under the Electric Supplier Act, and any such authorization or order granted a public utility by the Commission under that Act shall as between public utilities be deemed to be, and shall have except as provided in that Act the same force and effect as, a certificate of public convenience and necessity issued pursuant to this Section.
No electric cooperative shall be made or shall become a party to or shall be entitled to be heard or to otherwise appear or participate in any proceeding initiated under this Section for authorization of power plant construction and as to matters as to which a remedy is available under The Electric Supplier Act.
(f) Such certificates may be altered or modified by the Commission, upon its own motion or upon application by the person or corporation affected. Unless exercised within a period of 2 years from the grant thereof authority conferred by a certificate of convenience and necessity issued by the Commission shall be null and void.
No certificate of public convenience and necessity shall be construed as granting a monopoly or an exclusive privilege, immunity or franchise.
(g) A public utility that undertakes any of the actions described in items (1) through (3) of this subsection (g) or that has obtained approval pursuant to Section 8-406.1 of this Act shall not be required to comply with the requirements of this Section to the extent such requirements otherwise would apply. For purposes of this Section and Section 8-406.1 of this Act, "high voltage electric service line" means an electric line having a design voltage of 100,000 or more. For purposes of this subsection (g), a public utility may do any of the following:
(1) replace or upgrade any existing high voltage

electric service line and related facilities, notwithstanding its length;

(2) relocate any existing high voltage electric

service line and related facilities, notwithstanding its length, to accommodate construction or expansion of a roadway or other transportation infrastructure; or

(3) construct a high voltage electric service line

and related facilities that is constructed solely to serve a single customer's premises or to provide a generator interconnection to the public utility's transmission system and that will pass under or over the premises owned by the customer or generator to be served or under or over premises for which the customer or generator has secured the necessary right of way.

(h) A public utility seeking to construct a high-voltage electric service line and related facilities (Project) must show that the utility has held a minimum of 2 pre-filing public meetings to receive public comment concerning the Project in each county where the Project is to be located, no earlier than 6 months prior to filing an application for a certificate of public convenience and necessity from the Commission. Notice of the public meeting shall be published in a newspaper of general circulation within the affected county once a week for 3 consecutive weeks, beginning no earlier than one month prior to the first public meeting. If the Project traverses 2 contiguous counties and where in one county the transmission line mileage and number of landowners over whose property the proposed route traverses is one-fifth or less of the transmission line mileage and number of such landowners of the other county, then the utility may combine the 2 pre-filing meetings in the county with the greater transmission line mileage and affected landowners. All other requirements regarding pre-filing meetings shall apply in both counties. Notice of the public meeting, including a description of the Project, must be provided in writing to the clerk of each county where the Project is to be located. A representative of the Commission shall be invited to each pre-filing public meeting.
(i) For applications filed after the effective date of this amendatory Act of the 99th General Assembly, the Commission shall by registered mail notify each owner of record of land, as identified in the records of the relevant county tax assessor, included in the right-of-way over which the utility seeks in its application to construct a high-voltage electric line of the time and place scheduled for the initial hearing on the public utility's application. The utility shall reimburse the Commission for the cost of the postage and supplies incurred for mailing the notice.
(Source: P.A. 99-399, eff. 8-18-15.)

(220 ILCS 5/8-406.1)
Sec. 8-406.1. Certificate of public convenience and necessity; expedited procedure.
(a) A public utility may apply for a certificate of public convenience and necessity pursuant to this Section for the construction of any new high voltage electric service line and related facilities (Project). To facilitate the expedited review process of an application filed pursuant to this Section, an application shall include all of the following:
(1) Information in support of the application that

shall include the following:

(A) A detailed description of the Project,

including location maps and plot plans to scale showing all major components.

(B) The following engineering data:
(i) a detailed Project description including:
(I) name and destination of the Project;
(II) design voltage rating (kV);
(III) operating voltage rating (kV); and
(IV) normal peak operating current rating;
(ii) a conductor, structures, and substations

description including:

(I) conductor size and type;
(II) type of structures;
(III) height of typical structures;
(IV) an explanation why these structures

were selected;

(V) dimensional drawings of the typical

structures to be used in the Project; and

(VI) a list of the names of all new (and

existing if applicable) substations or switching stations that will be associated with the proposed new high voltage electric service line;

(iii) the location of the site and

right-of-way including:

(I) miles of right-of-way;
(II) miles of circuit;
(III) width of the right-of-way; and
(IV) a brief description of the area

traversed by the proposed high voltage electric service line, including a description of the general land uses in the area and the type of terrain crossed by the proposed line;

(iv) assumptions, bases, formulae, and

methods used in the development and preparation of the diagrams and accompanying data, and a technical description providing the following information:

(I) number of circuits, with

identification as to whether the circuit is overhead or underground;

(II) the operating voltage and frequency;

and

(III) conductor size and type and number

of conductors per phase;

(v) if the proposed interconnection is an

overhead line, the following additional information also must be provided:

(I) the wind and ice loading design

parameters;

(II) a full description and drawing of a

typical supporting structure, including strength specifications;

(III) structure spacing with typical

ruling and maximum spans;

(IV) conductor (phase) spacing; and
(V) the designed line-to-ground and

conductor-side clearances;

(vi) if an underground or underwater

interconnection is proposed, the following additional information also must be provided:

(I) burial depth;
(II) type of cable and a description of

any required supporting equipment, such as insulation medium pressurizing or forced cooling;

(III) cathodic protection scheme; and
(IV) type of dielectric fluid and

safeguards used to limit potential spills in waterways;

(vii) technical diagrams that provide

clarification of any item under this item (1) should be included; and

(viii) applicant shall provide and identify a

primary right-of-way and one or more alternate rights-of-way for the Project as part of the filing. To the extent applicable, for each right-of-way, an applicant shall provide the information described in this subsection (a). Upon a showing of good cause in its filing, an applicant may be excused from providing and identifying alternate rights-of-way.

(2) An application fee of $100,000, which shall be

paid into the Public Utility Fund at the time the Chief Clerk of the Commission deems it complete and accepts the filing.

(3) Information showing that the utility has held a

minimum of 3 pre-filing public meetings to receive public comment concerning the Project in each county where the Project is to be located, no earlier than 6 months prior to the filing of the application. Notice of the public meeting shall be published in a newspaper of general circulation within the affected county once a week for 3 consecutive weeks, beginning no earlier than one month prior to the first public meeting. If the Project traverses 2 contiguous counties and where in one county the transmission line mileage and number of landowners over whose property the proposed route traverses is 1/5 or less of the transmission line mileage and number of such landowners of the other county, then the utility may combine the 3 pre-filing meetings in the county with the greater transmission line mileage and affected landowners. All other requirements regarding pre-filing meetings shall apply in both counties. Notice of the public meeting, including a description of the Project, must be provided in writing to the clerk of each county where the Project is to be located. A representative of the Commission shall be invited to each pre-filing public meeting.

For applications filed after the effective date of this amendatory Act of the 99th General Assembly, the Commission shall by registered mail notify each owner of record of the land, as identified in the records of the relevant county tax assessor, included in the primary or alternate rights-of-way identified in the utility's application of the time and place scheduled for the initial hearing upon the public utility's application. The utility shall reimburse the Commission for the cost of the postage and supplies incurred for mailing the notice.
(b) At the first status hearing the administrative law judge shall set a schedule for discovery that shall take into consideration the expedited nature of the proceeding.
(c) Nothing in this Section prohibits a utility from requesting, or the Commission from approving, protection of confidential or proprietary information under applicable law. The public utility may seek confidential protection of any of the information provided pursuant to this Section, subject to Commission approval.
(d) The public utility shall publish notice of its application in the official State newspaper within 10 days following the date of the application's filing.
(e) The public utility shall establish a dedicated website for the Project 3 weeks prior to the first public meeting and maintain the website until construction of the Project is complete. The website address shall be included in all public notices.
(f) The Commission shall, after notice and hearing, grant a certificate of public convenience and necessity filed in accordance with the requirements of this Section if, based upon the application filed with the Commission and the evidentiary record, it finds the Project will promote the public convenience and necessity and that all of the following criteria are satisfied:
(1) That the Project is necessary to provide

adequate, reliable, and efficient service to the public utility's customers and is the least-cost means of satisfying the service needs of the public utility's customers or that the Project will promote the development of an effectively competitive electricity market that operates efficiently, is equitable to all customers, and is the least cost means of satisfying those objectives.

(2) That the public utility is capable of efficiently

managing and supervising the construction process and has taken sufficient action to ensure adequate and efficient construction and supervision of the construction.

(3) That the public utility is capable of financing

the proposed construction without significant adverse financial consequences for the utility or its customers.

(g) The Commission shall issue its decision with findings of fact and conclusions of law granting or denying the application no later than 150 days after the application is filed. The Commission may extend the 150-day deadline upon notice by an additional 75 days if, on or before the 30th day after the filing of the application, the Commission finds that good cause exists to extend the 150-day period.
(h) In the event the Commission grants a public utility's application for a certificate pursuant to this Section, the public utility shall pay a one-time construction fee to each county in which the Project is constructed within 30 days after the completion of construction. The construction fee shall be $20,000 per mile of high voltage electric service line constructed in that county, or a proportionate fraction of that fee. The fee shall be in lieu of any permitting fees that otherwise would be imposed by a county. Counties receiving a payment under this subsection (h) may distribute all or portions of the fee to local taxing districts in that county.
(i) Notwithstanding any other provisions of this Act, a decision granting a certificate under this Section shall include an order pursuant to Section 8-503 of this Act authorizing or directing the construction of the high voltage electric service line and related facilities as approved by the Commission, in the manner and within the time specified in said order.
(Source: P.A. 99-399, eff. 8-18-15.)

(220 ILCS 5/8-407) (from Ch. 111 2/3, par. 8-407)
Sec. 8-407. (a) The Commission, after granting any certificate of public convenience and necessity for the construction of a new electric generating facility, shall reevaluate the propriety and necessity for the certificate at least every 3 years and shall consider in the reevaluation any and all changes in the forecasts and circumstances relied upon in its initial decision to grant the certificate, including but not limited to, each criterion that is outlined in this Section as a precondition for the granting of a certificate and any changes in the energy plans for the utility and the State.
(b) Whenever the Commission grants any certificate of public convenience and necessity for the construction of a new electric generating facility, the Commission shall design and establish all procedures necessary for it to thoroughly and effectively evaluate, supervise, and monitor construction, and shall thereafter take all steps necessary to assure that construction is efficient and economical.
The Commission shall have the power to conduct a construction cost audit at any time during construction, or to arrange for such an audit to be conducted by persons independent of the utility and selected by the Commission, whenever the Commission has cause to believe that such audit is necessary, or likely to be beneficial, to the efficiency or economy of construction. The cost of such an independent audit shall be borne initially by the utility, but shall be recovered as an expense through normal ratemaking procedures pursuant to this Act.
(c) The Commission shall have the power to withdraw or alter any certificate of public convenience and necessity including any certificate granted for the construction of a new electric generating facility or a substantial alteration or addition to an existing generating facility where it determines that:
(i) circumstances have changed so substantially that

continued construction is no longer necessary or beneficial to ratepayers; or

(ii) the utility has failed to substantially comply

with the requirements and conditions of its certificate or subsequent Commission orders with respect to the construction process.

(Source: P.A. 87-959.)

(220 ILCS 5/8-408)
Sec. 8-408. Energy efficiency plans for small multi-jurisdictional utilities.
(a) Any electric or gas public utility with fewer than 200,000 customers in Illinois on January 1, 2007 that offers energy efficiency programs to its customers in a state adjacent to Illinois may seek the approval of the Commission to offer the same or comparable energy efficiency programs to its customers in Illinois. For each program to be offered, the utility shall submit to the Commission:
(1) a description of the program;
(2) a proposed implementation schedule and method;
(3) the number of eligible participants;
(4) the expected rate of participation per year;
(5) the estimated annual peak demand and energy

savings;

(6) the budget or level of spending; and
(7) the rate impacts and average bill impacts, by

customer class, resulting from the program.

The Commission shall approve each program demonstrated to be cost-effective. Programs for low-income customers shall be approved by the Commission even if they have not been demonstrated to be cost-effective if they are demonstrated to be reasonable. An order of the State agency that regulates the rates of the utility in the adjacent state that finds a program to be cost-effective or reasonable shall be sufficient to demonstrate that the program is cost-effective or reasonable for the utility's customers in Illinois. Approved programs may be delivered by the utility or by a contractor or agent of the utility.
(b) Notwithstanding the provisions of Section 9-201, a public utility providing approved energy efficiency programs in the State shall be permitted to recover the reasonable costs of those programs through an automatic adjustment clause tariff filed with and approved by the Commission. Each year the Commission shall initiate a review to reconcile any amounts collected with the actual costs and to determine the adjustment to the annual tariff factor to match annual expenditures. The determination shall be made within 90 days after the date of initiation of the review.
(c) The utility may request a waiver of one or more components of an approved energy efficiency program at any time in order to improve the program's effectiveness. The Commission may grant the waiver if good cause is shown by the utility. Notwithstanding the cessation of the programs, a utility shall file a final reconciliation of the amounts collected as compared to the actual costs and shall continue the resulting factor until any over-recovery or under-recovery approaches zero.
(d) A public utility that offers approved energy efficiency programs in the State may do so through at least December 31, 2012. The Commission shall monitor the performance of the energy efficiency programs and, on or before October 31, 2012, the Commission shall make a determination regarding whether the programs should be continued beyond calendar year 2012. The Commission shall also file a written report with the General Assembly explaining the basis for that determination and detailing the results of the energy efficiency programs, including energy savings, participation numbers, and costs.
(Source: P.A. 95-660, eff. 1-1-08.)

(220 ILCS 5/8-501) (from Ch. 111 2/3, par. 8-501)
Sec. 8-501. Whenever the Commission, after a hearing had upon its own motion or upon complaint, shall find that the rules, regulations, practices, equipment, appliances, facilities or service of any public utility, or the methods of manufacture, distribution, transmission, storage or supply employed by it, are unjust, unreasonable, unsafe, improper, inadequate or insufficient, the Commission shall determine the just, reasonable, safe, proper, adequate or sufficient rules, regulations, practices, equipment, appliances, facilities, service or methods to be observed, furnished, constructed, enforced or employed and it shall fix the same by its order, decision, rule or regulation. The Commission shall prescribe rules and regulations for the performance of any service or the furnishing of any commodity of the character furnished or supplied by any public utility.
Whenever the Commission shall determine, after a hearing, that the public convenience and necessity requires that interconnection or extension of intrastate gas distribution or transmission pipelines or facilities is necessary to insure that natural gas service is made available to Illinois natural gas customers at rates which are just and reasonable, the Commission shall determine the interconnection or extension of pipelines or facilities which is necessary to provide such service and shall direct that such facilities be established, according to a schedule set by the Commission. The Commission shall direct that any utility supplying natural gas for such interconnection or extension of intrastate gas distribution or transmission pipelines or facilities shall recover all costs and charges related to the interconnection or extension from the utility receiving such gas at no increased cost to the customers of any utility supplying the gas. The Commission is directed to report to the General Assembly by September 20, 1984, detailing its findings and the steps which it has taken to provide for such intrastate interconnections or extensions.
(Source: P.A. 84-617.)

(220 ILCS 5/8-501.5)
Sec. 8-501.5. Employees and independent contractors; background checks.
(a) Before hiring an employee or independent contractor to perform work involving facilities used for the distribution of natural gas to customers, a public utility shall, in accordance with Commission rules, require the proposed employee or independent contractor to complete a certificate listing the proposed employee's or contractor's violations of pertinent safety or environmental laws.
(b) The Commission shall adopt rules establishing the requirements for the certificates referred to in subsection (a).
(Source: P.A. 92-71, eff. 7-12-01.)

(220 ILCS 5/8-502) (from Ch. 111 2/3, par. 8-502)
Sec. 8-502. Whenever the Commission, after a hearing had upon its own motion or upon complaint, shall find that public convenience and necessity require the use by one public utility of the conduits, subways, wires, poles, pipes or other property or equipment, or any part thereof, on, over or under any street or highway, belonging to another public utility, and that such use will not prevent the owner or other users thereof from performing their public duties nor result in irreparable injury to such owner or other users of such conduits, subways, wires, poles, pipes or other property or equipment, or in any substantial detriment to the service, and that such public utilities have failed to agree upon such use or the terms and conditions or compensation for the same, the Commission may, by order, direct that such use be permitted and prescribe a reasonable compensation and reasonable terms and conditions for such joint use. If such use be directed, the public utility to whom the use is permitted shall be liable to the owner or other users of such conduits, subways, wires, poles, pipes or other property or equipment, for such damage as may result therefrom to the property of such owner or other users thereof.
(Source: P.A. 84-1308.)

(220 ILCS 5/8-503) (from Ch. 111 2/3, par. 8-503)
Sec. 8-503. Whenever the Commission, after a hearing, shall find that additions, extensions, repairs or improvements to, or changes in, the existing plant, equipment, apparatus, facilities or other physical property of any public utility or of any 2 or more public utilities are necessary and ought reasonably to be made or that a new structure or structures is or are necessary and should be erected, to promote the security or convenience of its employees or the public or promote the development of an effectively competitive electricity market, or in any other way to secure adequate service or facilities, the Commission shall make and serve an order authorizing or directing that such additions, extensions, repairs, improvements or changes be made, or such structure or structures be erected at the location, in the manner and within the time specified in said order; provided, however, that the Commission shall have no authority to order the construction, addition or extension of any electric generating plant unless the public utility requests a certificate for the construction of the plant pursuant to Section 8-406 and in conjunction with such request also requests the entry of an order under this Section. If any additions, extensions, repairs, improvements or changes, or any new structure or structures, which the Commission has authorized or ordered to be erected, require joint action by 2 or more public utilities, the Commission shall notify the said public utilities that such additions, extensions, repairs, improvements or changes or new structure or structures have been authorized or ordered and that the same shall be made at the joint cost whereupon the said public utilities shall have such reasonable time as the Commission may grant within which to agree upon the apportionment or division of cost of such additions, extensions, repairs, improvements or changes or new structure or structures, which each shall bear. If at the expiration of such time such public utilities shall fail to file with the Commission a statement that an agreement has been made for a division or apportionment of the cost or expense of such additions, extensions, repairs, improvements or changes, or new structure or structures, the Commission shall have authority, after further hearing, to make an order fixing the proportion of such cost or expense to be borne by each public utility and the manner in which the same shall be paid or secured.
Nothing in this Act shall prevent the Commission, upon its own motion or upon petition, from ordering, after a hearing, the extension, construction, connection or interconnection of plant, equipment, pipe, line, facilities or other physical property of a public utility in whatever configuration the Commission finds necessary to ensure that natural gas is made available to consumers at no increased cost to the customers of the utility supplying the gas.
Whenever the Commission finds, after a hearing, that the public convenience or necessity requires it, the Commission may order public utilities subject to its jurisdiction to work jointly (1) for the purpose of purchasing and distributing natural gas or gas substitutes, provided it shall not increase the cost of gas to the customers of the participating utilities, or (2) for any other reasonable purpose.
(Source: P.A. 95-700, eff. 11-9-07.)

(220 ILCS 5/8-504) (from Ch. 111 2/3, par. 8-504)
Sec. 8-504. The Commission is authorized to make rules and regulations concerning the conditions to be contained in and become a part of contracts for public utility services, and any and all services concerning the same, or connected therewith.
(Source: P.A. 84-617.)

(220 ILCS 5/8-505) (from Ch. 111 2/3, par. 8-505)
Sec. 8-505. The Commission shall have power, after a hearing or without a hearing as provided in this Section and upon its own motion, or upon complaint, by general or special orders, rules or regulations, or otherwise, to require every public utility to maintain and operate its plant, equipment or other property in such manner as to promote and safeguard the health and safety of its employees, customers, and the public, and to this end to prescribe, among other things, the installation, use, maintenance and operation of appropriate safety or other devices or appliances, to establish uniform or other standards of equipment, and to require the performance of any other act which the health or safety of its employees, customers or the public may demand.
(Source: P.A. 84-617; 84-1025.)

(220 ILCS 5/8-505.1)
Sec. 8-505.1. Non-emergency vegetation management activities.
(a) Except as provided in subsections (b), (c), and (d), in conducting its non-emergency vegetation management activities, an electric public utility shall:
(1) Follow the most current tree care and maintenance

standard practices set forth in ANSI A300 published by the American National Standards Institute and the most current applicable Occupational Safety and Health Administration regulations regarding worker safety.

(2) Provide direct notice of vegetation management

activities no less than 21 days nor more than 90 days before the activities begin.

(A) If the vegetation management activities will

occur in an incorporated municipality, the notice must be given to the mayor or his or her designee.

(B) If the vegetation management activities will

occur in an unincorporated area, the notice must be given to the chairman of the county board or his or her designee.

(C) Affected customers shall be notified directly.
(D) Affected property owners shall be notified by

a published notice in a newspaper or newspapers in general circulation and widely distributed within the entire area in which the vegetation management activities notice will occur.

(E) Circuit maps or a description by common

address of the area to be affected by vegetation management activities must accompany any notice to a mayor or his or her designee or to a chairman of a county board or his or her designee.

The electric public utility giving the direct and

published notices required in this subsection (a)(2) shall provide notified customers and property owners with (i) a statement of the vegetation management activities planned, (ii) the address of a website and a toll-free telephone number at which a written disclosure of all dispute resolution opportunities and processes, rights, and remedies provided by the electric public utility may be obtained, (iii) a statement that the customer and the property owner may appeal the planned vegetation management activities through the electric public utility and the Illinois Commerce Commission, (iv) a toll-free telephone number through which communication may be had with a representative of the electric public utility regarding the vegetation management activities, and (v) the telephone number of the Consumer Affairs Officer of the Illinois Commerce Commission. The notice shall also include a statement that circuit maps and common addresses of the area to be affected by the vegetation management activities are on file with the office of the mayor of an affected municipality or his or her designee and the office of the county board chairman of an affected county or his or her designee.

The Commission shall have sole authority to investigate, issue, and hear complaints against the utility under this subsection (a).
(b) A public utility shall not be required to comply with the requirements of subsection (d) or of paragraph (2) of subsection (a) when it is taking actions directly related to an emergency to restore reliable service after interruptions of service.
(c) A public utility shall not be required to comply with the requirements of subsection (a) or (d) if there is a franchise, contract, or written agreement between the public utility and the municipality or county mandating specific vegetation management practices. If the franchise, contract, or written agreement between the public utility and the municipality or county establishes requirements for notice to the municipality, county, customers, and property owners, those notice requirements shall control over the notice requirements of paragraph (2) of subsection (a). If the franchise, contract, or written agreement between the public utility and the municipality or county does not establish notice requirements, the notice requirements contained in paragraph (2) of subsection (a) shall control.
(d) If no franchise, contract, or written agreement between a utility and a municipality mandates a specific vegetation management practice and the municipality enacts an ordinance establishing standards for non-emergency vegetation management practices that are contrary to the standards established by this Section and the vegetation management activities of the electric public utility cost substantially more, as a direct consequence, then the electric public utility may, before vegetation management activities begin, apply to the municipality for an agreement to pay the additional cost. When an application for an agreement is made to the municipality, no vegetation management activities shall begin until the municipality responds to the application by agreement or rejection or dispute resolution proceedings are completed. The application shall be supported by a detailed specification of the difference between the standards established by this Section and the contrary standards established by the municipal ordinances and by a good faith bid or proposal obtained from a utility contractor or contractors quantifying the additional cost for performing the specification. When the municipality receives the specification and the utility contractor's bid or proposal, the municipality shall agree, reject, or initiate dispute resolution proceedings regarding the application within 90 days after the application's receipt. If the municipality does not act within 90 days or informs the utility that it will not agree, the electric public utility may proceed and need not comply with the contrary ordinance standard. When there is a dispute regarding (i) the accuracy of the specification, (ii) whether there is a conflict with the standards established by this Section, or (iii) any aspect of the bid or proposal process, the Illinois Commerce Commission shall hear and resolve the disputed matter or matters, with the electric public utility having the burden of proof. A municipality may have a person trained in tree care and maintenance generally monitor and discuss with the vegetation management supervisory personnel of the electric public utility the performance of the public utility's vegetation management activities without any claim for costs hereunder by the public utility arising therefrom.
The provisions of this Section shall not in any way diminish or replace other civil or administrative remedies available to a customer or class of customers or a property owner or class of property owners under this Act. This Section does not alter the jurisdiction of the Illinois Commerce Commission in any manner except to obligate the Commission to investigate, issue, and hear complaints against an electric public utility as provided in subsection (a)(2) and to hear and resolve disputed matters brought to it as provided in this subsection. Vegetation management activities by an electric public utility shall not alter, trespass upon, or limit the rights of any property owner.
(Source: P.A. 97-333, eff. 8-12-11.)

(220 ILCS 5/8-505.5)
Sec. 8-505.5. Work on natural gas regulator or manometer. The Commission shall require, under such rules as it may prescribe, a public utility that is performing work on a natural gas regulator or manometer containing mercury that is used to provide natural gas service to test the immediate area around the regulator or manometer for mercury before and after work is performed using testing instruments of the type approved by the Commission. Copies of the test results, if requested, shall be provided to the occupant or owner of the property upon which the regulator or manometer is located at the time the work is performed. The test results shall be available for inspection by the Commission.
(Source: P.A. 92-71, eff. 7-12-01.)

(220 ILCS 5/8-506) (from Ch. 111 2/3, par. 8-506)
Sec. 8-506. Whenever the Commission, after a hearing had upon its own motion or upon complaint, shall determine that public convenience and necessity require a physical connection for the establishment of a continuous line of communication between any 2 or more public utilities for the conveyance of messages or conversations, the Commission may, by order, require that such connection be made. If such public utilities do not agree upon the division between them of the cost of such physical connection or connections, the Commission shall have authority, after further hearing, to establish such division by supplemental order.
(Source: P.A. 84-617.)

(220 ILCS 5/8-507) (from Ch. 111 2/3, par. 8-507)
Sec. 8-507. Every public utility shall file with the Commission, under such rules and regulations as the Commission may prescribe, a report of every accident occurring to or on its plant, equipment, or other property of such a nature to endanger the safety, health or property of any person. Whenever any accident occasions the loss of life or limb to any person, such public utility shall immediately give notice to the Commission of the fact by the speediest means of communication, whether telephone, telegraph or post.
The Commission shall investigate all accidents occurring within this State upon the property of any public utility or directly or indirectly arising from or connected with its maintenance or operation, resulting in loss of life or injury to person or property and requiring, in the judgment of the Commission, investigation by it, and shall have the power to make such order or recommendation with respect thereto as in its judgment may seem just and reasonable. Neither the order or recommendation of the Commission nor any accident report filed with the Commission shall be admitted in evidence in any action for damages based on or arising out of the loss of life, or injury to person or property, in this Section referred to.
(Source: P.A. 84-617; 84-1025.)

(220 ILCS 5/8-508) (from Ch. 111 2/3, par. 8-508)
Sec. 8-508. Except as provided in Section 12-306, no public utility shall abandon or discontinue any service or, in the case of an electric utility, make any modification as herein defined, without first having secured the approval of the Commission, except in case of assignment, transfer, lease or sale of the whole or any part of its franchises, licenses, permits, plant, equipment, business, or other property to any political subdivision or municipal corporation of this State. In the case of the assignment, transfer, lease or sale, in whole or in part, of any franchise, license, permit, plant, equipment, business or other property to any political subdivision or municipal corporation of this State, the public utility shall notify the Commission of such transaction. "Modification" as used in this Section means any change of fuel type which would result in an annual net systemwide decreased use of 10% or more of coal mined in Illinois. The Commission shall conduct public hearings on any request by a public utility to make such modification and shall accept testimony from interested parties qualified to provide evidence regarding the cost or cost savings of the proposed modification as compared with the cost or cost savings of alternative actions by the utility and shall consider the impact on employment related to the production of coal in Illinois. Such hearings shall be commenced no later than 30 days after the filing of the request by the public utility and shall be concluded within 120 days from the date of filing. The Commission must issue its final determination within 60 days of the conclusion of the hearing. In making its determination the Commission shall attach primary weight to the cost or cost savings to the customers of the utility. In granting its approval, the Commission may impose such terms, conditions or requirements as in its judgment are necessary to protect the public interest. Provided, however, that any public utility abandoning or discontinuing service in pursuance of authority granted by the Commission shall be deemed to have waived any and all objections to the terms, conditions or requirements imposed by the Commission in that regard. Provided, further, that nothing in this Section shall be construed to limit the right of a public utility to discontinue service to individual patrons in accordance with the effective rules, regulations, and practices of such public utility.
The Commission, after a hearing upon its own motion or upon petition of any public utility, shall have power by order to authorize or require any public utility to curtail or discontinue service to individual customers or classes thereof, or for specific purposes or uses, and otherwise to regulate the furnishing of service, provided that preference for service shall be given to those customers serving essential human needs and governmental agencies performing law enforcement functions, whenever and to the extent such action is required by the convenience and necessity of the public during time of war, invasion, insurrection or martial law, or by reason of a catastrophe, emergency, or shortage of fuel, supplies or equipment employed or service furnished by such public utility; provided, however, that an interim order, effective for a period not exceeding 15 days, may be made without a hearing if the circumstances do not reasonably permit the holding of a hearing. Orders for the curtailment or discontinuance of service pursuant to this paragraph shall not be continued in effect for any period beyond that which is reasonably necessary, shall be vacated by the Commission as soon as public convenience and necessity permit, and shall include such arrangements for substitute service in the interim as the Commission in its judgment may impose. Every such order, during the period it is in effect and for such further period, if any, as the Commission may provide, shall have the effect of suspending the operation of all prior orders or parts of orders of the Commission inconsistent therewith. No public utility shall be held liable for any damage resulting from any action taken, or any omission to act, pursuant to or in compliance with any order under this paragraph for the curtailment or discontinuance of service unless such order was procured by the fraud of the public utility.
(Source: P.A. 87-173.)

(220 ILCS 5/8-508.1) (from Ch. 111 2/3, par. 8-508.1)
Sec. 8-508.1. (a) As used in this Section:
(1) "Decommissioning" means the series of activities undertaken at the time a nuclear power plant is permanently retired from service to ensure that the final entombment, decontamination, dismantlement, removal and disposal of the plant, including the plant site, and of any radioactive components and materials associated with the plant, is accomplished in compliance with all applicable Illinois and federal laws, and to ensure that such final disposition does not pose any threat to the public health and safety.
(2) "Decommissioning costs" means all reasonable costs and expenses incurred in connection with the entombment, decontamination, dismantlement, removal and disposal of the structures, systems and components of a nuclear power plant at the time of decommissioning, including all expenses to be incurred in connection with the preparation for decommissioning, such as engineering and other planning expenses, and to be incurred after the actual decommissioning occurs, such as physical security and radiation monitoring expenses, less proceeds of insurance, salvage or resale of machinery, construction equipment or apparatus the cost of which was charged as a decommissioning expense.
(3) "Decommissioning trust" or "trust" means a fiduciary account in a bank or other financial institution established to hold the decommissioning funds provided pursuant to subsection (b)(2) of this Section for the eventual purpose of paying decommissioning costs, which shall be separate from all other accounts and assets of the public utility establishing the trust.
(4) "Nuclear power plant" or "plant" means a nuclear fission thermal power plant. Each unit of a multi-unit site shall be considered a separate plant.
(b) By 90 days after the effective date of this amendatory Act of 1988, or by the date that the unit satisfies the criteria used by the Internal Revenue Service for determining when depreciation commences for federal income tax purposes on a new generating unit, whichever is later, every public utility that owns or operates, in whole or in part, a nuclear power plant shall:
(1) establish 2 decommissioning trusts, which shall be a "tax qualified" decommissioning trust and a "non-tax qualified" decommissioning trust and shall hold the decommissioning funds established by the public utility for all nuclear power plants pursuant to subsection (b)(2) of this Section;
(2) establish 2 decommissioning funds for each such plant, each of which shall be held for a plant as a separate account in a decommissioning trust; and
(3) designate an independent trustee, subject to the approval of the Commission, to administer each of the decommissioning trusts.
(c) The 2 decommissioning trusts shall be known as the "tax qualified" decommissioning trust and the "non-tax qualified" decommissioning trust respectively. Each trust shall be established and maintained as follows:
(1) The "tax qualified" trust shall be established and maintained in accordance with Section 468A of the Internal Revenue Code of 1986 or any successor thereto and shall be funded by the public utility for each such power plant through annual payments by the public utility that shall not exceed the maximum amount allowable as a deduction for federal income tax purposes for the year for which the payments were made, in accordance with Section 468A of the Internal Revenue Code of 1986 or any successor thereto.
(2) The "non-tax qualified" decommissioning trust shall be funded by the public utility for each such power plant through annual payments by the public utility that shall consist of the difference between the total amounts of decommissioning expenses collected after the effective date of this amendatory Act of 1988 through rates and charges from the public utility's customers as provided by the Commission minus the amounts contributed to the "tax qualified" trust as provided by subsection (c)(1) of this Section and deductible for federal income tax purposes in accordance with Section 468A of the Internal Revenue Code of 1986 or any successor thereto.
(3) The following restrictions shall apply in regard to administration of each decommissioning trust:
(i) Distributions may be made from a nuclear decommissioning trust only to satisfy the liabilities of the public utility for nuclear decommissioning costs relating to the nuclear power plant for which the decommissioning fund was established and to pay administrative costs, income taxes and other incidental expenses of the trust.
(ii) Any assets in a nuclear decommissioning trust that exceed the amount necessary to pay the nuclear decommissioning costs of the nuclear power plant for which the decommissioning fund was established shall be refunded to the public utility that established the fund for the purpose of refunds or credits, as soon as practicable, to the utility's customers.
(iii) In the event a public utility sells or otherwise disposes of its direct ownership interest, or any part thereof, in a nuclear power plant with respect to which a nuclear decommissioning fund has been established, the assets of the fund shall be distributed to the public utility to the extent of the reductions in its liability for future decommissioning after taking into account the liabilities of the public utility for future decommissioning of such nuclear power plant and the liabilities that have been assumed by another entity. The public utility shall, as soon as practicable, provide refunds or credits to its customers representing the full amount of the reductions in its liability for future decommissioning.
(iv) The trustee shall invest the "tax qualified" trust assets only in secure assets that are prudent investments for assets held in trust and in such a way as to attempt to maximize the after-tax return on funds invested, subject to the limitations specified in Section 468A of the Internal Revenue Code of 1986 or any successor thereto.
(v) The trustee shall invest the "non-tax qualified" trust assets only in secure assets that are prudent investments for assets held in trust and in such a way as to attempt to maximize the after-tax return on funds invested. However the trustee shall not invest any portion of the "non-tax qualified" trust's funds in the securities or assets of any operator of a nuclear power plant.
(vi) The "non-tax qualified" trust shall be subject to the prohibitions against self-dealing applicable to the "tax qualified" trust as specified in Section 468A of the Internal Revenue Code of 1986, or any successor thereto.
(vii) All income earned by the trust's funds shall become a part of the trust's funds and subject to the provisions of this Section.
(viii) The Commission may adopt by rule or regulation such further restrictions as it deems necessary for the sound management of the trust's funds, consistent with the purposes of this Section.
(d) By 90 days after the effective date of this amendatory Act of 1988, the Commission shall determine an appropriate method to segregate, either internally or externally, all decommissioning funds collected prior to the effective date of this amendatory Act of 1988 by the utility from its customers, and shall order any change in past decommissioning funding methods that the Commission finds necessary. In making its determination of the appropriate funding method, the Commission shall give consideration to, but not be limited by, all applicable federal regulations. The change in funding method shall be phased-in over an appropriate period of time.
(e) The trustee of a trust shall report annually to the Commission, or more frequently if ordered by the Commission. The report shall include:
(1) the trust's State and federal tax returns;
(2) a report on the trust's portfolio of investments and the return thereon;
(3) the date and amount of payments received by the trust from the public utility;
(4) a copy of all correspondence between the trust and the Internal Revenue Service; and
(5) any other information the Commission orders the trust to provide.
(f) A nuclear decommissioning trust established pursuant to this Section shall be exempt from taxation in Illinois.
(Source: P.A. 85-1400.)

(220 ILCS 5/8-509) (from Ch. 111 2/3, par. 8-509)
Sec. 8-509. When necessary for the construction of any alterations, additions, extensions or improvements ordered or authorized under Section 8-406.1, 8-503, or 12-218 of this Act, any public utility may enter upon, take or damage private property in the manner provided for by the law of eminent domain. If a public utility seeks relief under this Section in the same proceeding in which it seeks a certificate of public convenience and necessity under Section 8-406.1 of this Act, the Commission shall enter its order under this Section either as part of the Section 8-406.1 order or at the same time it enters the Section 8-406.1 order. If a public utility seeks relief under this Section after the Commission enters its order in the Section 8-406.1 proceeding, the Commission shall issue its order under this Section within 45 days after the utility files its petition under this Section.
This Section applies to the exercise of eminent domain powers by telephone companies or telecommunications carriers only when the facilities to be constructed are intended to be used in whole or in part for providing one or more intrastate telecommunications services classified as "noncompetitive" under Section 13-502 in a tariff filed by the condemnor. The exercise of eminent domain powers by telephone companies or telecommunications carriers in all other cases shall be governed solely by "An Act relating to the powers, duties and property of telephone companies", approved May 16, 1903, as now or hereafter amended.
(Source: P.A. 96-1348, eff. 7-28-10.)

(220 ILCS 5/8-509.5)
Sec. 8-509.5. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(220 ILCS 5/8-510) (from Ch. 111 2/3, par. 8-510)
Sec. 8-510. Land surveys and land use studies. For the purpose of making land surveys and land use studies, any public utility that has been granted a certificate of public convenience and necessity by, or received an order under Section 8-503 or 8-406.1 of this Act from, the Commission may, 30 days after providing written notice to the owner thereof by registered mail and after providing a second notice to the owner of record, as identified in the records of the relevant county tax assessor, by telephone or electronic mail or by registered mail in the event the property owner has not been notified by other means, at least 3 days, but not more than 15 days, prior to the stated date in the notice, identifying the date when land surveys and land use studies will first begin on their property and informing the landowner that they or their agent may be present when the land surveys or land use studies occur, enter upon the property of any owner who has refused permission for entrance upon that property, but subject to responsibility for all damages which may be inflicted thereby.
(Source: P.A. 99-399, eff. 8-18-15.)

(220 ILCS 5/8-511)
Sec. 8-511. (Repealed).
(Source: P.A. 96-37, eff. 7-13-09. Repealed by P.A. 96-40, eff. 7-13-09.)



Article IX - Rates

(220 ILCS 5/Art. IX heading)

(220 ILCS 5/9-101) (from Ch. 111 2/3, par. 9-101)
Sec. 9-101. All rates or other charges made, demanded or received by any product or commodity furnished or to be furnished or for any service rendered or to be rendered shall be just and reasonable. Every unjust or unreasonable charge made, demanded or received for such product or commodity or service is hereby prohibited and declared unlawful. All rules and regulations made by a public utility affecting or pertaining to its charges to the public shall be just and reasonable.
(Source: P.A. 84-617.)

(220 ILCS 5/9-102) (from Ch. 111 2/3, par. 9-102)
Sec. 9-102. Every public utility shall file with the Commission and shall print and keep open to public inspection schedules showing all rates and other charges, and classifications, which are in force at the time for any product or commodity furnished or to be furnished by it, or for any service performed by it, or for any service in connection therewith, or performed by any public utility controlled or operated by it. Every public utility shall file with and as a part of such schedule and shall state separately all rules, regulations, storage or other charges, privileges and contracts that in any manner affect the rates charged or to be charged for any service. Such schedule shall be filed for all services performed wholly or partly within this State, and the rates and other charges and classifications shall not, without the consent of the Commission, exceed those in effect on December 31, 1985. But nothing in this section shall prevent the Commission from approving or fixing rates or other charges or classifications from time to time, in excess of or less than those shown by said schedules.
Where a schedule of joint rates or other charges, or classifications is or may be in force between two or more public utilities such schedules shall in like manner be printed and filed with the Commission, and so much thereof as the Commission shall deem necessary for the use of the public shall be filed in every office of such public utility in accordance with the terms of Section 9-103 of this Act. Unless otherwise ordered by the Commission a schedule showing such joint rates or other charges, or classifications need not be filed with the Commission by more than one of the parties to it: Provided, that there is also filed with the Commission a concurrence in such schedule by each of the other parties thereto.
Every public utility shall file with the Commission copies of all contracts, agreements or arrangements with other public utilities, in relation to any service, product or commodity affected by the provisions of this Act, to which it may be a party, and copies of all other contracts, agreements or arrangements with any other person or corporation affecting in the judgment of the Commission the cost to such public utility of any service, product or commodity.
(Source: P.A. 84-617; 84-1025.)

(220 ILCS 5/9-102.1)
Sec. 9-102.1. Negotiated rates.
(a) Notwithstanding anything to the contrary in any other Section of Article IX of this Act, the Commission may approve one or more rate schedules filed by a public utility that enable the public utility to provide service to customers under contracts that are treated as proprietary and confidential by the Commission notwithstanding the filing thereof. Service under the contracts shall be provided on such terms and for such rates or charges as the public utility and the customer agree upon, without regard to any rate schedules the public utility may have filed with the Commission under any other Section of Article IX of this Act. The contracts shall be filed with the Commission, notwithstanding anything to the contrary in any schedule referred to in subsection (b) of this Section. For purposes of Section 3-121 of this Act, the amounts collected under the contracts shall be treated as having been collected under rates that the public utility is required to file under Section 9-102 of this Act.
(b) Each schedule described in subsection (a) that became effective before August 25, 1995, and any contract thereunder, shall be deemed to have become effective in accordance with its terms, subject to the provisions of any Commission order that purported to authorize the schedule.
(c) In any determination of the rates to be charged by an electric public utility having contracts in effect pursuant to schedules filed under this Section or schedules referred to in subsection (b) of this Section, the revenues received, or to be received, by the electric public utility under each such contract shall be deemed to be equal to the revenues, based on the actual usage of the customer, that would have been, or would be, received under the lowest rates available under schedules on file pursuant to Section 9-201, applicable to a class of consumers that includes the customer, including any applicable riders or surcharges, plus any revenues that would have been, or would be required to pay for investment or expenses incurred by the electric public utility that would not be incurred if service were provided under such lowest rates. The cost of capital used to determine rates to be charged by the electric public utility shall be that which would have obtained if service were provided under such lowest rates. The provisions of this subsection (c) shall not apply: (1) in any determination of the rates to be charged by a gas public utility, and (2) in any determination of the rates to be charged by an electric public utility, to contracts in effect prior to the effective date of this amendatory Act of 1996 pursuant to economic development schedules referred to in Section 9-241 of this Act, under which the electric public utility is authorized to provide discounts for new electrical sales that result from the location of new or expanded industrial facilities in the electric public utility's service territory. The preceding sentence shall not be construed to diminish the Commission's existing authority as of the effective date of this amendatory Act of 1996 to allocate the costs of all public utilities equitably, in any determination of rates, so as to set rates which are just and reasonable.
(d) Any contract filed pursuant to the provisions of subsection (a) of this Section shall be accorded proprietary and confidential treatment by the Commission and otherwise deemed to be exempt from the requirements of Sections 9-102, 9-103, 9-104, 9-201, 9-240, 9-241, and 9-243, except to the extent the Commission may, in its discretion, order otherwise. The Commission shall permit any statutory consumer protection agency to have access to any such contract, provided that: (i) the agency, and each individual that will have access on behalf of the agency, agree in writing to keep such contract confidential, such agreement to be in a form established by the Commission; and (ii) access is limited to full-time employees of the agency and such other persons as are acceptable to the public utility or, if the agency and the public utility are unable to agree, are determined to be acceptable by the Commission. "Statutory consumer protection agency" means any office, corporation, or other agency created by Article XI of this Act or any other Illinois statute as of the effective date of this amendatory Act of 1996 that has an express statutory duty to represent the interest of public utility customers, any such agency subsequently created by act of the General Assembly that expressly authorizes the agency to access the information described in this subsection, or the Attorney General of the State of Illinois.
(e) Nothing in this Section shall be construed to give a public utility the authority to provide electric or natural gas service to a customer the public utility is not otherwise lawfully entitled to serve. Nothing in this Section shall be construed to affect in any way the service rights of electric suppliers as granted under the Electric Supplier Act.
(f) The provisions of subsection (b) of this Section 9-102.1 are intended to be severable from the remaining provisions of this Act; and therefore, no determination of the validity of the provisions of subsection (b) shall affect the validity of the remaining provisions of this Section 9-102.1.
(g) After January 1, 2001, no contract for electric service may be entered into under any schedule filed pursuant to the provisions of subsection (a) of this Section or under any schedule referred to in subsection (b) of this Section. The foregoing provision shall not affect any contract entered into prior to January 1, 2001.
(h) Nothing contained in this Section shall be construed as preventing any customer or other appropriate party from filing a complaint or otherwise requesting that the Commission investigate the reasonableness of the terms and conditions of any schedule filed under this Section or referred to in subsection (b) of this Section. Nothing contained in this Section shall be construed as affecting the right of any customer or public utility to enter into and enforce any contract providing for the amounts to be charged for service where the contract is or has been filed pursuant to any other Section of this Act. Nothing contained in this Section shall be construed to limit any Commission authority to authorize a public utility to engage in experimental programs relating to competition, including direct access programs.
(Source: P.A. 89-600, eff. 8-2-96.)

(220 ILCS 5/9-103) (from Ch. 111 2/3, par. 9-103)
Sec. 9-103. Posting of rate schedules. Subject to such rules and regulations as the Commission may prescribe, the schedules referred to in Section 9-102 shall be posted or kept on file in every office of a public utility where the public transacts business with such public utility. Any or all of such schedules kept as aforesaid shall be immediately produced by such public utility for inspection upon the demand of any person. A notice printed in bold type, in size prescribed by the Commission, stating that such schedules are on file with the agent and open to inspection by any person, and that the agent will assist any person to determine from such schedules any rates or other charges, classification, rules or regulations in force, shall be kept posted by the public utility in two public and conspicuous places in every such office. The form of every such schedule shall be prescribed by the Commission: Provided, that in lieu of filing the entire schedule in each office, any public utility may, subject to the regulations of the Commission, file or keep posted at such office, schedules of such rates or other charges, classifications, rules and regulations relating thereto, as are applicable at, to and from the place where such office is located.
The Commission may determine and prescribe the form in which the schedules required by this Act to be filed with the Commission and to be kept open to public inspection shall be prepared and arranged, and may change the form from time to time if it shall be found expedient.
(Source: P.A. 91-341, eff. 7-29-99.)

(220 ILCS 5/9-104) (from Ch. 111 2/3, par. 9-104)
Sec. 9-104. No public utility shall undertake to perform any service or to furnish any product or commodity unless or until the rates and other charges and classifications, rules and regulations relating thereto, applicable to such service, product or commodity, have been filed and published in accordance with the provisions of this Act: Provided, that in cases of emergency, a service, product or commodity not specifically covered by the schedules filed, may be performed or furnished at a reasonable rate, which rate shall forthwith be filed and shall be subject to review in accordance with the provisions of this Act.
(Source: P.A. 84-617.)

(220 ILCS 5/9-107)
Sec. 9-107. Revenue balancing adjustments.
(a) In this Section:
"Reconciliation period" means a period beginning with the January monthly billing period and extending through the December monthly billing period.
"Rate case reconciliation revenue requirement" means the final distribution revenue requirement or requirements approved by the Commission in the utility's rate case or formula rate proceeding to set the rates initially applicable in the relevant reconciliation period after the conclusion of the period. In the event the Commission has approved more than one revenue requirement for the reconciliation period, the amount of rate case revenue under each approved revenue requirement shall be prorated based upon the number of days under which each revenue requirement was in effect.
(b) If an electric utility has a performance-based formula rate in effect under Section 16-108.5, then the utility shall be permitted to revise the formula rate and schedules to reduce the 50 basis point values to zero that would otherwise apply under paragraph (5) of subsection (c) of Section 16-108.5. Such revision and reduction shall apply beginning with the reconciliation conducted for the 2017 calendar year.
If the utility no longer has a performance-based formula in effect under Section 16-108.5, then the utility shall be permitted to implement the revenue balancing adjustment tariff described in subsection (c) of this Section.
(c) An electric utility that is authorized under subsection (b) of this Section to implement a revenue balancing adjustment tariff may file the tariff for the purpose of preventing undercollections or overcollections of distribution revenues as compared to the revenue requirement or requirements approved by the Commission on which the rates giving rise to those revenues were based. The tariff shall calculate an annual adjustment that reflects any difference between the actual delivery service revenue billed for services provided during the relevant reconciliation period and the rate case reconciliation revenue requirement for the relevant reconciliation period and shall set forth the reconciliation categories or classes, or a combination of both, in a manner determined at the utility's discretion.
(d) A utility that elects to file the tariff authorized by this Section shall file the tariff outside the context of a general rate case or formula rate proceeding, and the Commission shall, after notice and hearing, approve the tariff or approve with modification no later than 120 days after the utility files the tariff, and the tariff shall remain in effect at the discretion of the utility. The tariff shall also require that the electric utility submit an annual revenue balancing reconciliation report to the Commission reflecting the difference between the actual delivery service revenue and rate case revenue for the applicable reconciliation and identifying the charges or credits to be applied thereafter. The annual revenue balancing reconciliation report shall be filed with the Commission no later than March 20 of the year following a reconciliation period. The Commission may initiate a review of the revenue balancing reconciliation report each year to determine if any subsequent adjustment is necessary to align actual delivery service revenue and rate case revenue. In the event the Commission elects to initiate such review, the Commission shall, after notice and hearing, enter an order approving, or approving as modified, such revenue balancing reconciliation report no later than 120 days after the utility files its report with the Commission. If the Commission does not initiate such review, the revenue balancing reconciliation report and the identified charges or credits shall be deemed accepted and approved 120 days after the utility files the report and shall not be subject to review in any other proceeding.
(Source: P.A. 99-906, eff. 6-1-17.)

(220 ILCS 5/9-201) (from Ch. 111 2/3, par. 9-201)
Sec. 9-201. (a) Unless the Commission otherwise orders, and except as otherwise provided in this Section, no change shall be made by any public utility in any rate or other charge or classification, or in any rule, regulation, practice or contract relating to or affecting any rate or other charge, classification or service, or in any privilege or facility, except after 45 days' notice to the Commission and to the public as herein provided. Such notice shall be given by filing with the Commission and keeping open for public inspection new schedules or supplements stating plainly the change or changes to be made in the schedule or schedules then in force, and the time when the change or changes will go into effect, and by publication in a newspaper of general circulation or such other notice to persons affected by such change as may be prescribed by rule of the Commission. The Commission, for good cause shown, may allow changes without requiring the 45 days' notice herein provided for, by an order specifying the changes so to be made and the time when they shall take effect and the manner in which they shall be filed and published.
When any change is proposed in any rate or other charge, or classification, or in any rule, regulation, practice, or contract relating to or affecting any rate or other charge, classification or service, or in any privilege or facility, such proposed change shall be plainly indicated on the new schedule filed with the Commission, by some character to be designated by the Commission, immediately preceding or following the item.
When any public utility providing water or sewer service proposes any change in any rate or other charge, or classification, or in any rule, regulation, practice, or contract relating to or affecting any rate or other charge, classification or service, or in any privilege or facility, such utility shall, in addition to the other notice requirements of this Act, provide notice of such change to all customers potentially affected by including a notice and description of such change, and of Commission procedures for intervention, in the first bill sent to each such customer after the filing of the proposed change.
For water or sewer utilities with greater than 15,000 total customers, the following notice requirements are applicable, in addition to the other notice requirements of this Act:
(1) As a separate bill insert, an initial notice in

the first bill sent to all customers potentially affected by the proposed change after the filing of the proposed change shall include:

(A) the approximate date when the change or

changes shall go into effect assuming the Commission utilizes the 11-month process as described in this Section;

(B) a statement indicating that the estimated

bill impact may vary based on multiple factors, including, but not limited to, meter size, usage volume, and the fire protection district;

(C) the water or sewer utility's customer service

number or other number as may be appropriate where an authorized agent of the water or sewer utility can explain how the proposed increase might impact an individual customer's bill;

(D) if the proposed change involves a change from

a flat to a volumetric rate, an explanation of volumetric rate;

(E) a reference to the water or sewer utility's

website where customers can find tips on water conservation; and

(F) for customers receiving both water and sewer

service from a utility and if the customer has an option to install a separate meter for irrigation to mitigate sewer charges, an explanation of the water and sewer utility's and the customer's responsibilities for installation of a separate meter if such a change is approved.

(2) A second notice to all customers shall be

included on the first bill after the Commission suspends the tariffs initiating the rate case.

(3) Final notice of such change shall be sent to all

customers potentially affected by the proposed change by including information required under this paragraph (3) with the first bill after the effective date of the rates approved by the Final Order of the Commission in a rate case. The notice shall include the following:

(A) the date when the change or changes went into

effect;

(B) the water or sewer utility's customer service

number or other number as may be appropriate where an authorized agent of the water or sewer utility can explain how the proposed increase might impact an individual customer's bill;

(C) an explanation that usage shall now be

charged at a volumetric rate rather than a flat rate, if applicable;

(D) a reference to the water or sewer utility's

website where the customer can find tips on water conservation; and

(E) for customers receiving both water and sewer

service from a utility and if the customer has an option to install a separate meter for irrigation to mitigate sewer charges, an explanation of the water and sewer utility's and the customer's responsibilities for installation of a separate meter if such a change is approved.

(b) Whenever there shall be filed with the Commission any schedule stating an individual or joint rate or other charge, classification, contract, practice, rule or regulation, the Commission shall have power, and it is hereby given authority, either upon complaint or upon its own initiative without complaint, at once, and if it so orders, without answer or other formal pleadings by the interested public utility or utilities, but upon reasonable notice, to enter upon a hearing concerning the propriety of such rate or other charge, classification, contract, practice, rule or regulation, and pending the hearing and decision thereon, such rate or other charge, classification, contract, practice, rule or regulation shall not go into effect. The period of suspension of such rate or other charge, classification, contract, practice, rule or regulation shall not extend more than 105 days beyond the time when such rate or other charge, classification, contract, practice, rule or regulation would otherwise go into effect unless the Commission, in its discretion, extends the period of suspension for a further period not exceeding 6 months.
All rates or other charges, classifications, contracts, practices, rules or regulations not so suspended shall, on the expiration of 45 days from the time of filing the same with the Commission, or of such lesser time as the Commission may grant, go into effect and be the established and effective rates or other charges, classifications, contracts, practices, rules and regulations, subject to the power of the Commission, after a hearing had on its own motion or upon complaint, as herein provided, to alter or modify the same.
Within 30 days after such changes have been authorized by the Commission, copies of the new or revised schedules shall be posted or filed in accordance with the terms of Section 9-103 of this Act, in such a manner that all changes shall be plainly indicated. The Commission shall incorporate into the period of suspension a review period of 4 business days during which the Commission may review and determine whether the new or revised schedules comply with the Commission's decision approving a change to the public utility's rates. Such review period shall not extend the suspension period by more than 2 days. Absent notification to the contrary within the 4 business day period, the new or revised schedules shall be deemed approved.
(c) If the Commission enters upon a hearing concerning the propriety of any proposed rate or other charge, classification, contract, practice, rule or regulation, the Commission shall establish the rates or other charges, classifications, contracts, practices, rules or regulations proposed, in whole or in part, or others in lieu thereof, which it shall find to be just and reasonable. In such hearing, the burden of proof to establish the justness and reasonableness of the proposed rates or other charges, classifications, contracts, practices, rules or regulations, in whole and in part, shall be upon the utility. The utility, the staff of the Commission, the Attorney General, or any party to a proceeding initiated under this Section who has been granted intervenor status and submitted a post-hearing brief must be given the opportunity to present oral argument, if requested no later than the date for filing exceptions, on the propriety of any proposed rate or other charge, classification, contract, practice, rule, or regulation. No rate or other charge, classification, contract, practice, rule or regulation shall be found just and reasonable unless it is consistent with Sections of this Article.
(d) Except where compliance with Section 8-401 of this Act is of urgent and immediate concern, no representative of a public utility may discuss with a commissioner, commissioner's assistant, or hearing examiner in a non-public setting a planned filing for a general rate increase. If a public utility makes a filing under this Section, then no substantive communication by any such person with a commissioner, commissioner's assistant or hearing examiner concerning the filing is permitted until a notice of hearing has been issued. After the notice of hearing has been issued, the only communications by any such person with a commissioner, commissioner's assistant, or hearing examiner concerning the filing permitted are communications permitted under Section 10-103 of this Act. If any such communication does occur, then within 5 days of the docket being initiated all details relating to the communication shall be placed on the public record of the proceeding. The record shall include any materials, whether written, recorded, filmed, or graphic in nature, produced or reproduced on any media, used in connection with the communication. The record shall reflect the names of all persons who transmitted, received, or were otherwise involved in the communication, the duration of the communication, and whether the communication occurred in person or by other means. In the case of an oral communication, the record shall also reflect the location or locations of all persons involved in the communication and, if the communication occurred by telephone, the telephone numbers for the callers and recipients of the communication. A commissioner, commissioner's assistant, or hearing examiner who is involved in any such communication shall be recused from the affected proceeding. The Commission, or any commissioner or hearing examiner presiding over the proceeding shall, in the event of a violation of this Section, take action necessary to ensure that such violation does not prejudice any party or adversely affect the fairness of the proceedings including dismissing the affected proceeding. Nothing in this subsection (d) is intended to preclude otherwise allowable updates on issues that may be indirectly related to a general rate case filing because cost recovery for the underlying activity may be requested. Such updates may include, without limitation, issues related to outages and restoration, credit ratings, security issuances, reliability, Federal Energy Regulatory Commission matters, Federal Communications Commission matters, regional reliability organizations, consumer education, or labor matters, provided that such updates may not include cost recovery in a planned rate case.
(Source: P.A. 98-191, eff. 1-1-14.)

(220 ILCS 5/9-201.5)
Sec. 9-201.5. Decommissioning nuclear power plants; rates.
(a) The Commission may after hearing, in a rate case or otherwise, authorize the institution of rate provisions or tariffs that increase or decrease charges to customers to reflect changes in, or additional or reduced costs of, decommissioning nuclear power plants, including accruals for estimates of those costs, irrespective of any changes in other costs or revenues; provided the revenues collected under such rates or tariffs are used to recover costs associated with contributions to appropriate decommissioning trust funds or to reduce the amounts to be charged under such rates or tariffs in the future. These provisions or tariffs shall hereinafter be referred to as "decommissioning rates".
(b) A public utility that does not have a decommissioning rate in effect on the effective date of this amendatory Act of 1994 may not place a decommissioning rate in effect before January 1, 1995. Changes in charges under a decommissioning rate shall not be subject to the notice and filing requirements of subsection (a) of Section 9-201 of this Act, but a decommissioning rate of a utility that does not have such a rate in effect before the effective date of this amendatory Act of 1994 shall provide that no increase in charges under that rate may take effect until 60 days after the utility provides the proposed increased charge to the Commission for review. The Commission may require that a decommissioning rate contain provisions for reconciling amounts collected under the rate with both reasonably projected costs and actual costs prudently incurred. As used in this Section, "decommissioning costs" and "decommissioning trust fund" have the same meaning as in Section 8-508.1 of this Act.
(c) Nothing contained in this amendatory Act of 1994 shall affect any determination of the authority of the Commission before the effective date of this amendatory Act of 1994. Nothing contained in this amendatory Act of 1994 shall be used in any determination of the authority of the Commission after the effective date of this amendatory Act of 1994, except with respect to decommissioning rates.
(d) A decommissioning rate authorized by the Commission under this Section and the decommissioning cost studies underlying the rate shall be subject to hearing and review, in a rate case or otherwise, not less than once every 6 years.
(Source: P.A. 90-561, eff. 12-16-97.)

(220 ILCS 5/9-202) (from Ch. 111 2/3, par. 9-202)
Sec. 9-202. (a) Whenever the Commission is of the opinion and so finds after an examination of any report or reports, annual or otherwise, filed with the Commission by any public utility, together with any other facts or information which the Commission may acquire or receive from an investigation of the books, records or papers or from an inspection of the property of such public utility, that the net income of such public utility after reasonable deductions for depreciation and other proper and necessary reserves, is in excess of the amount required for a reasonable return upon the value of said public utility's property used and useful in rendering its service to the public, provided however that in computing net income, deductions shall not be made for advertising expenses as prohibited under Section 9-225 of this Act, and if the Commission is of the opinion and so finds in said cause that a hearing to determine all of the issues involved in a final determination of rates or services will require more than 105 days of elapsed time, the Commission shall have the power in cases of such emergency and it is hereby given authority to at once enter a temporary order, after notice to said public utility, fixing a temporary schedule of rates, which order shall be forthwith binding upon said public utility; provided, however, that the Commission's power to order reductions in rates and charges of any public utility by means of any such temporary order, is limited to reductions which will absorb not more than the amount found by the Commission to be in excess of the amount of income as determined by the Commission necessary to provide a reasonable return on the value of the property of said public utility as found by the Commission as aforesaid; and provided, further, however, that no such temporary order shall remain in force or effect for a longer period than 9 months from its effective date, and a further period not to exceed 3 months in addition if so ordered by the Commission; and provided, further, that if upon the final disposition of the issues involved in such proceeding, the rates or charges as finally determined by said Commission or the court having jurisdiction of the subject matter are in excess of the rates and charges prescribed in said temporary order, then and in such event such public utility shall be permitted over such reasonable time as the Commission shall fix, to amortize and recover by means of a temporary increase over and above the rates and charges finally determined, such sum as shall represent the difference between the gross income obtained from the rates and charges prescribed in said temporary reduction order and the gross income which would have obtained, during the period such temporary reduction order was in effect, based upon the same volume, from the rates and charges finally determined.
(b) If the Commission enters upon a hearing concerning the propriety of any proposed rate or other charge, classification, contract, practice, rule or regulation pursuant to Section 9-201, and if the Commission is of the opinion and so finds in said cause that a hearing to determine all of the issues involved in a final determination of rates or services will require more than 120 days of elapsed time, the Commission shall have the power to enter a temporary order fixing a temporary schedule of rates after hearing, which order shall be forthwith binding upon the public utility. As soon as practicable after the effective date of this amendatory Act of 1985, the Commission shall determine by rule the facts and circumstances which must be established by the utility in order to justify the grant of a temporary rate increase as provided herein. The Commission shall determine any temporary rate increase according to previously established standards until the time such rules become effective.
In any case in which the Commission grants interim relief, the Commission shall, upon final disposition of the proposed permanent change in rates or other charges, classification, contract, practice, rule or regulation, also review the propriety of its prior award of interim relief based upon the criteria used by the Commission in granting the interim rate relief. If, upon such review, the Commission determines that such interim rates or charges were in excess of the rates or charges which should have been prescribed in its temporary order, the Commission shall require the public utility to refund such sum as shall represent the difference between the gross income obtained from the rates or charges prescribed in said temporary increase order and the gross income which would have been obtained during the period such temporary increase order was in effect based upon the same volume, from the rates and charges which the Commission upon final review determines were appropriate. Any refund shall include interest calculated at a rate determined by the Commission and shall be returned according to procedures prescribed by the Commission.
(Source: P.A. 84-617; 84-1118.)

(220 ILCS 5/9-210) (from Ch. 111 2/3, par. 9-210)
Sec. 9-210. The Commission shall have power to ascertain the value of the property of every public utility in this State and every fact which in its judgment may or does have any bearing on such value. In all proceedings before the Commission, initiated by the Commission upon its own motion, or initiated by an application of such public utility, in which the value of the property of any public utility or utilities is an issue, the burden of establishing such value shall be upon such public utility or utilities. In making such valuation the Commission may avail itself of any information, books, documents, or records in the possession of any officer, department or board of the State or any subdivision thereof. The Commission shall have power to make revaluation from time to time and also to ascertain the value of all new construction, extensions, and additions to the property of every public utility.
For purposes of establishing the value of public utility property, when determining rates or charges, or for any other reason, the Commission may base its determination on the original cost of such property.
(Source: P.A. 84-617.)

(220 ILCS 5/9-210.5)
(Section scheduled to be repealed on June 1, 2018)
Sec. 9-210.5. Valuation of water and sewer utilities.
(a) In this Section:
"Disinterested" means that the person directly

involved (1) is not a director, officer, or an employee of the large public utility or the water or sewer utility or its direct affiliates or subsidiaries for at least 12 months before becoming engaged under this Section; (2) shall not derive a material financial benefit from the sale of the water or sewer utility other than fees for services rendered, and (3) shall not have a member of the person's immediate family, including a spouse, parents or spouse's parents, children or spouses of children, or siblings and their spouses or children, be a director, officer, or employee of either the large public utility or water or sewer utility or the water or sewer utility or its direct affiliates or subsidiaries for at least 12 months before becoming engaged under this Section or receive a material financial benefit from the sale of the water or sewer utility other than fees for services rendered.

"District" means a service area of a large public

utility whose customers are subject to the same rate tariff.

"Large public utility" means an investor-owned public

utility that:

(1) is subject to regulation by the Illinois

Commerce Commission under this Act;

(2) regularly provides water or sewer service to

more than 30,000 customer connections;

(3) provides safe and adequate service; and
(4) is not a water or sewer utility as defined in

this subsection (a).

"Next rate case" means a large public utility's first

general rate case after the date the large public utility acquires the water or sewer utility where the acquired water or sewer utility's cost of service is considered as part of determining the large public utility's resulting rates.

"Prior rate case" means a large public utility's

general rate case resulting in the rates in effect for the large public utility at the time it acquires the water or sewer utility.

"Utility service source" means the water or sewer

utility or large public utility from which the customer receives its utility service type.

"Utility service type" means water utility service

or sewer utility service or water and sewer utility service.

"Water or sewer utility" means any of the following:
(1) a public utility that regularly provides

water or sewer service to 6,000 or fewer customer connections;

(2) a water district, including, but not limited

to, a public water district, water service district, or surface water protection district, or a sewer district of any kind established as a special district under the laws of this State that regularly provides water or sewer service to 7,500 or fewer customer connections;

(3) a waterworks system or sewerage system

established under the Township Code that regularly provides water or sewer service to 7,500 or fewer customer connections; or

(4) a water system or sewer system owned by a

municipality that regularly provides water or sewer service to 7,500 or fewer customer connections; and

(5) any other entity that regularly provides

water or sewer service to 7,500 or fewer customer connections.

(b) Notwithstanding any other provision of this Act, a large public utility that acquires a water or sewer utility may request that the Commission use, and, if so requested, the Commission shall use, the procedures set forth under this Section to establish the ratemaking rate base of that water or sewer utility at the time when it is acquired by the large public utility.
(c) If a large public utility elects the procedures under this Section to establish the rate base of a water or sewer utility that it is acquiring, then 3 appraisals shall be performed. The average of these 3 appraisals shall represent the fair market value of the water or sewer utility that is being acquired. The appraisals shall be performed by 3 appraisers selected by the Commission's water department manager and engaged by either the water or sewer utility being acquired or by the large public utility. The Commission's water department manager shall select the appraisers within 30 days after the water department manager is officially notified. Each appraiser shall be engaged on reasonable terms approved by the Commission. Each appraiser shall be a disinterested person licensed as a State certified general real estate appraiser under the Real Estate Appraiser Licensing Act of 2002.
Each appraiser shall:
(1) be sworn to determine the fair market value of

the water or sewer utility by establishing the amount for which the water or sewer utility would be sold in a voluntary transaction between a willing buyer and willing seller under no obligation to buy or sell;

(2) determine fair market value in compliance with

the Uniform Standards of Professional Appraisal Practice;

(3) engage one disinterested engineer who is licensed

in this State to prepare an assessment of the tangible assets of the water or sewer utility, which is to be incorporated into the appraisal under the cost approach;

(4) if the water or sewer utility is a public utility

that is regulated by the Commission, request from the manager of the Accounting Department a list of investments made by the water or sewer utility that had been disallowed previously and that shall be excluded from the calculation of the large public utility's rate base in its next rate case; and

(5) return their appraisal, in writing, to the water

or sewer utility and large public utility in a reasonable and timely manner.

If the appraiser cannot engage an engineer, as described in paragraph (3) of this subsection (c), within 30 days after the appraiser is engaged, then the Commission's water department manager shall recommend the engineer the appraiser should engage. The Commission's water department manager shall provide his or her recommendation within 30 days after he or she is officially notified of the appraiser's failure to engage an engineer and the appraiser shall promptly work to engage the recommended engineer. If the appraiser is unable to negotiate reasonable engagement terms with the recommended engineer within 15 days after the recommendation by the Commission's water department manager, then the appraiser shall notify the Commission's water department manager and the process shall be repeated until an engineer is successfully engaged.
(d) The lesser of (i) the purchase price or (ii) the fair market value determined under subsection (c) of this Section shall constitute the rate base associated with the water or sewer utility as acquired by and incorporated into the rate base of the district designated by the acquiring large public utility under this Section, subject to any adjustments that the Commission deems necessary to ensure such rate base reflects prudent and useful investments in the provision of public utility service. The reasonable transaction and closing costs incurred by the large public utility shall be treated consistent with the applicable accounting standards under this Act. The amount of the appraiser's fees to be included in the transaction and closing costs shall not exceed the greater of $15,000 or 5% of the appraised value of the water or sewer utility being acquired. This rate base treatment shall not be deemed to violate this Act, including, but not limited to, any Sections in Articles VIII and IX of this Act that might be affected by this Section. Any acquisition of a water or sewer utility that affects the cumulative base rates of the large public utility's existing ratepayers in the tariff group into which the water or sewer utility is to be combined by less than (1) 2.5% at the time of the acquisition for any single acquisition completed under this Section or (2) 5% for all acquisitions completed under this Section before the Commission's final order in the next rate case shall not be deemed to violate Section 7-204 or any other provision of this Act.
In the Commission's order that approves the large public utility's acquisition of the water or sewer utility, the Commission shall issue its decision establishing (1) the ratemaking rate base of the water or sewer utility and (2) the district or tariff group with which the water or sewer utility shall be combined for ratemaking purposes.
(e) If the water or sewer utility being acquired is owned by the State or any political subdivision thereof, then the water or sewer utility must inform the public of the terms of its acquisition by the large public utility by (1) holding a public meeting prior to the acquisition and (2) causing to be published, in a newspaper of general circulation in the area that the water or sewer utility operates, a notice setting forth the terms of its acquisition by the large public utility and options that shall be available to assist customers to pay their bills after the acquisition.
(f) The large public utility shall recommend the district or tariff group of which the water or sewer utility shall, for ratemaking purposes, become a part after the acquisition. The Commission's recommended district or tariff group shall be consistent with the large public utility's recommendation, unless such recommendation can be shown to be contrary to the public interest.
(g) From the date of acquisition until the date that new rates are effective in the acquiring large public utility's next rate case, the customers of the acquired water or sewer utility shall pay the then-existing rates of the district or tariff group ordered by the Commission; provided, that, if the application of such then-existing rates of the large public utility to customers of the acquired water or sewer utility using 54,000 gallons annually results in an increase to the total annual bill of customers of the acquired water or sewer utility, exclusive of fire service or related charges, then the large public utility's rates charged to the customers of the acquired water or sewer utility shall be uniformly reduced, if any reduction is required, by the percent that results in the total annual bill, exclusive of fire services or related charges, for the customers of the acquired water or sewer utility using 54,000 gallons being equal to 1.5% of the latest median household income as reported by the United States Census Bureau for the most applicable community or county. For each customer of the water or sewer utility with potable water usage values that cannot be reasonably obtained, a value of 4,500 gallons per month shall be assigned. These rates shall not be deemed to violate this Act including, but not limited to, Section 9-101 and any other applicable Sections in Articles VIII and IX of this Act. The Commission shall issue its decision establishing the rates effective for the water or sewer utility immediately following an acquisition in its order approving the acquisition.
(h) In the acquiring large public utility's next rate case, the water or sewer utility and the district or tariff group ordered by the Commission and their costs of service shall be combined under the same rate tariff. This rate tariff shall be based on allocation of costs of service of the acquired water or sewer utility and the large public utility's district or tariff group ordered by the Commission and utilizing a rate design that does not distinguish among customers on the basis of utility service source or type. This rate tariff shall not be deemed to violate this Act including, but not limited to, Section 9-101 of this Act.
(i) Any post-acquisition improvements made by the large public utility in the water or sewer utility shall accrue a cost for financing set at the large public utility's determined rate for allowance for funds used during construction, inclusive of the debt, equity, and income tax gross up components, after the date on which the expenditure was incurred by the large public utility until the investment has been in service for a 4-year period or, if sooner, until the time the rates are implemented in the large public utility's next rate case.
Any post-acquisition improvements made by the large public utility in the water or sewer utility shall not be depreciated for ratemaking purposes from the date on which the expenditure was incurred by the large public utility until the investment has been in service for a 4-year period or, if sooner, until the time the rates are implemented in the large public utility's next rate case.
(j) This Section shall be exclusively applied to large public utilities in the voluntary and mutually agreeable acquisition of water or sewer utilities. Any petitions filed with the Commission related to the acquisitions described in this Section, including petitions seeking approvals or certificates required by this Act, shall be deemed approved unless the Commission issues its final order within 11 months after the date the large public utility filed its initial petition. This Section shall only apply to utilities providing water or sewer service and shall not be construed in any manner to apply to electric corporations, natural gas corporations, or any other utility subject to this Act.
(k) Nothing in this Section shall prohibit a party from declining to proceed with an acquisition or be deemed as establishing the final purchase price of an acquisition.
(l) In the Commission's order that approves the large utility's acquisition of the water or sewer utility, the Commission shall address each aspect of the acquisition transaction for which approval is required under the Act.
(m) Any contractor or subcontractor that performs work on a water or sewer utility acquired by a large public utility under this Section shall be a responsible bidder as described in Section 30-22 of the Illinois Procurement Code. The contractor or subcontractor shall submit evidence of meeting the requirements to be a responsible bidder as described in Section 30-22 to the water or sewer utility. Any new water or sewer facility built as a result of the acquisition shall require the contractor to enter into a project labor agreement. The large public utility acquiring the water or sewer utility shall offer employee positions to qualified employees of the acquired water or sewer utility.
(n) This Section is repealed on June 1, 2018.
(Source: P.A. 98-213, eff. 8-9-13.)

(220 ILCS 5/9-211) (from Ch. 111 2/3, par. 9-211)
Sec. 9-211. The Commission, in any determination of rates or charges, shall include in a utility's rate base only the value of such investment which is both prudently incurred and used and useful in providing service to public utility customers.
(Source: P.A. 84-617.)

(220 ILCS 5/9-212) (from Ch. 111 2/3, par. 9-212)
Sec. 9-212. No new electric utility generating plant or gas production facility, or significant addition to existing facilities or plant, shall be included in a utility's rate base unless and until the utility proves, and the Commission determines, that such plant or facility is both prudent and used and useful in providing utility service to the utility's customers. For purposes of this Section, "prudent" means that at the time of certification, initiation of construction and each subsequent evaluation of any construction project until the time of completion, based on the evidence introduced in any hearings and all information which was known or should have been known at the time, and relevant planning and certification criteria, it was prudent and reasonable to conclude that the generating or production facility would be used and useful in providing service to customers at the time of completion. If the Commission has issued a certificate of public convenience and necessity for the completed facility, and to the extent that the Commission approves continued construction upon reevaluation subsequent to certification, such actions shall constitute prima facie evidence of the prudence of construction. If the Commission determines as a result of reevaluation during construction that the facility should not be completed, such determination shall constitute prima facie evidence that subsequent construction expenditures were imprudent.
A generation or production facility is used and useful only if, and only to the extent that, it is necessary to meet customer demand or economically beneficial in meeting such demand. No generation or production facility shall be found used and useful until and unless it is capable of generation or production at significant operating levels on a consistent and sustainable basis. Any pollution control devices for the control of sulfur dioxide emissions installed or used in accordance with, and up to the cost specified in, an order or supplemental order of the Commission entered pursuant to subsection (e) of Section 8-402.1 shall be deemed prudent and shall, upon being placed into operation on a consistent, sustainable basis by the public utility, be deemed used and useful.
(Source: P.A. 90-655, eff. 7-30-98.)

(220 ILCS 5/9-213) (from Ch. 111 2/3, par. 9-213)
Sec. 9-213. The cost of new electric utility generating plants and significant additions to electric utility generating plants shall not be included in the rate base of any utility unless such cost is reasonable. Prior to including the cost of plants or additions to utility plants in the rate base, the Commission shall conduct an audit of such costs in order to ascertain whether the cost associated with the new generating plant or the addition to electric utility generating plant is reasonable. However, the Commission may, for good cause shown in individual cases, waive the auditing requirement for any generating facility which meets all of the following requirements:
(1) the facility is wholly owned and operated by a

public utility, as otherwise defined in this Act, which serves less than 20,000 electric customers within the State of Illinois, and

(2) the facility is designed to generate less than 50

megawatts of electricity, and

(3) the facility is located outside of the State of

Illinois.

If the Commission is unable to conduct such an audit, the Commission shall arrange for it to be conducted by persons independent of the utility and selected by the Commission. The cost of such an independent audit shall be borne initially by the utility, but shall be recovered as an expense through normal ratemaking procedures. Any such audits shall be conducted in accordance with generally accepted auditing standards and shall include but not be limited to costs associated with materials, labor, equipment, professional services and other direct and indirect costs.
"Significant additions to the electric utility generating plant", as used in this Section, shall not include a public utility's investment in pollution control devices for the control of sulfur dioxide emissions. Nothing in this Section is intended to affect the provisions of Section 9-214 of this Act.
"Reasonable", as used in this Section, means that a utility's decisions, construction, and supervision of construction, underlying the costs of new electric utility generating plants and significant additions to electric utility generating plants resulted in efficient, economical and timely construction. In determining the reasonableness of plant costs, the Commission shall consider the knowledge and circumstances prevailing at the time of each relevant utility decision or action.
Nothing in this Section shall prevent or limit the Commission from either entering into and conducting joint audits concerning such electric generating plants with the regulatory authority of another state, or from relying on audits conducted by the regulatory authority of another state in lieu of an audit as required by this Section.
(Source: P.A. 87-435.)

(220 ILCS 5/9-214) (from Ch. 111 2/3, par. 9-214)
Sec. 9-214. (a) As used in this Section:
(1) "CWIP" means those assets which are recorded as

construction work in progress on a public utility's books of accounts maintained in accordance with the applicable regulations and orders of the Commission.

(2) "Rate base" means the original cost value of the

property on which a return is allowed.

(3) "CWIP ratio" means the fraction, expressed as a

percentage, calculated by dividing the amount of CWIP included in a public utility's rate base by the utility's rate base.

(4) "Existing CWIP" means the amount of CWIP included

in the rate base on December 1, 1983.

(b) In any determination under Section 9-201, 9-202 or 9-250 of this Act in a proceeding begun on or after December 1, 1983:
(1) For any public utility with a CWIP ratio on

December 1, 1983, which is less than 15%, the Commission shall not include in the rate base for such public utility an amount for CWIP to exceed 80% of existing CWIP for the period from December 1, 1983 through December 31, 1984, and 60% of existing CWIP for the period from January 1, 1985 through December 31, 1985 and 40% of existing CWIP for the period from January 1, 1986 through December 31, 1986, and 20% of existing CWIP for the period from January 1, 1987 through December 31, 1987.

(2) For any public utility with a CWIP ratio on

December 1, 1983 which is greater than or equal to 15%, the Commission shall not include in the rate base for such public utility an amount for CWIP in excess of the amount of CWIP included in the rate base on December 1, 1983, plus 50% of the allowed construction expenses incurred by the public utility from the date of the most recent rate determination by the Commission prior to December 1, 1983.

(c) The limitations set forth in paragraph (b) of this Section shall not be interpreted as an expansion of the Commission's authority to include CWIP in the rate base, but rather solely as a limitation thereon.
(d) The Commission shall not include an amount for CWIP in the rate base for any public utility for the period after December 31, 1988.
(e) Notwithstanding the provisions of paragraphs (b) and (d) of this Section the Commission may include in the rate base of a public utility an amount for CWIP for a public utility's investment which is scheduled to be placed in service within 12 months of the date of the rate determination. For the purposes of this paragraph nuclear generating facilities shall be considered to be in service upon the commencement of electric generation.
(f) Notwithstanding the provisions of paragraph (b) and (d), the Commission may include in the rate base of a public utility an amount of CWIP for a public utility's investment in pollution control devices for the control of sulfur dioxide emissions and the purification of water and sewage; provided, however, that upon application by a public utility which is constructing one or more pollution control devices for the control of sulfur dioxide emissions as part of a Clean Air Act compliance plan approved by the Commission pursuant to subsection (e) of Section 8-402.1, the Commission shall include in such public utility's rate base an amount of CWIP equal to its investment in such pollution control device or devices, but not to exceed the estimated cost of such facilities specified in the Commission's order or supplemental order pursuant to subsection (e) of Section 8-402.1. For purposes of this subsection (f), the public utility's investment shall not include the amount of any state, federal or other grants provided to the public utility to fund the design, acquisition, construction, installation and testing of pollution control devices for the control of sulfur dioxide emissions.
(g) Except for those amounts of CWIP described in paragraphs (e) and (f) of this Section, the Commission shall consider, in any rate filing subsequent to the coming on line of any new utility plant where CWIP funds have been allowed in rate base, a rate moderation plan directed towards allowing an appropriate return to ratepayers for previous amounts attributable to CWIP funds.
The Commission shall conduct an investigation and study of the costs and benefits to ratepayers of the inclusion of construction work in progress in rate base. Such study shall include a full opportunity for participation by the public through notice and hearings. If the Commission determines that in certain circumstances the inclusion of CWIP in rate base would be demonstrably beneficial to ratepayers, the Commission shall report its findings with recommendations to the General Assembly by December 31, 1988.
(Source: P.A. 87-173.)

(220 ILCS 5/9-215) (from Ch. 111 2/3, par. 9-215)
Sec. 9-215. The Commission shall have power to consider, on a case by case basis, the status of a utility's capacity and to determine whether or not such utility's capacity is in excess of that reasonably necessary to provide adequate and reliable electric service. Excess capacity for purposes of this Section shall mean capacity in excess of that reasonably necessary to provide adequate and reliable electric service. Such consideration shall be related to the utility's historic and projected peak.
The Commission is empowered to make appropriate and equitable adjustments to rates for utility service upon a finding of excess capacity.
With respect to generating capacity existing or under construction on the effective date of this amendatory Act of 1985, any such determination and adjustment to rates, and any determination as to whether such capacity is used and useful for any purpose under this Act, shall be limited to the determination and adjustment, if any, appropriate under the law in effect prior to such effective date.
(Source: P.A. 84-617.)

(220 ILCS 5/9-215.1) (from Ch. 111 2/3, par. 9-215.1)
Sec. 9-215.1. Capacity purchased from a qualified local solid waste energy facility shall not be included in the calculation of an electric utility's electricity generating capacity for the purposes of this Act, and shall not affect the determination of property that is used and useful for purposes of this Act.
(Source: P.A. 85-882.)

(220 ILCS 5/9-216) (from Ch. 111 2/3, par. 9-216)
Sec. 9-216. The Commission shall establish, by rulemaking, the policies and procedures which shall be utilized in evaluating and deciding any requests for the recovery and allocation of reasonable and prudent costs incurred in the construction of generation or production facilities which have been cancelled. In establishing such policies and procedures the Commission shall consider all relevant factors, including, but not limited to, the prudence and reasonableness of such costs, the reasons for cancellation, the consistency of construction and cancellation with certification and reevaluation criteria and proceedings, the need to provide proper incentives for future construction and cancellation decisions, and the balance of equities between ratepayers and shareholders.
(Source: P.A. 90-655, eff. 7-30-98.)

(220 ILCS 5/9-217) (from Ch. 111 2/3, par. 9-217)
Sec. 9-217. In each case or proceeding to determine the reasonableness of rates for any electric utility which involves the proposed inclusion of a significant new generation or production facility in rate base, the Commission may consider the adoption of a rate moderation plan which is designed to diminish the immediate rate impact of such proposed inclusion.
(Source: P.A. 84-617.)

(220 ILCS 5/9-220) (from Ch. 111 2/3, par. 9-220)
Sec. 9-220. Rate changes based on changes in fuel costs.
(a) Notwithstanding the provisions of Section 9-201, the Commission may authorize the increase or decrease of rates and charges based upon changes in the cost of fuel used in the generation or production of electric power, changes in the cost of purchased power, or changes in the cost of purchased gas through the application of fuel adjustment clauses or purchased gas adjustment clauses. The Commission may also authorize the increase or decrease of rates and charges based upon expenditures or revenues resulting from the purchase or sale of emission allowances created under the federal Clean Air Act Amendments of 1990, through such fuel adjustment clauses, as a cost of fuel. For the purposes of this paragraph, cost of fuel used in the generation or production of electric power shall include the amount of any fees paid by the utility for the implementation and operation of a process for the desulfurization of the flue gas when burning high sulfur coal at any location within the State of Illinois irrespective of the attainment status designation of such location; but shall not include transportation costs of coal (i) except to the extent that for contracts entered into on and after the effective date of this amendatory Act of 1997, the cost of the coal, including transportation costs, constitutes the lowest cost for adequate and reliable fuel supply reasonably available to the public utility in comparison to the cost, including transportation costs, of other adequate and reliable sources of fuel supply reasonably available to the public utility, or (ii) except as otherwise provided in the next 3 sentences of this paragraph. Such costs of fuel shall, when requested by a utility or at the conclusion of the utility's next general electric rate proceeding, whichever shall first occur, include transportation costs of coal purchased under existing coal purchase contracts. For purposes of this paragraph "existing coal purchase contracts" means contracts for the purchase of coal in effect on the effective date of this amendatory Act of 1991, as such contracts may thereafter be amended, but only to the extent that any such amendment does not increase the aggregate quantity of coal to be purchased under such contract. Nothing herein shall authorize an electric utility to recover through its fuel adjustment clause any amounts of transportation costs of coal that were included in the revenue requirement used to set base rates in its most recent general rate proceeding. Cost shall be based upon uniformly applied accounting principles. Annually, the Commission shall initiate public hearings to determine whether the clauses reflect actual costs of fuel, gas, power, or coal transportation purchased to determine whether such purchases were prudent, and to reconcile any amounts collected with the actual costs of fuel, power, gas, or coal transportation prudently purchased. In each such proceeding, the burden of proof shall be upon the utility to establish the prudence of its cost of fuel, power, gas, or coal transportation purchases and costs. The Commission shall issue its final order in each such annual proceeding for an electric utility by December 31 of the year immediately following the year to which the proceeding pertains, provided, that the Commission shall issue its final order with respect to such annual proceeding for the years 1996 and earlier by December 31, 1998.
(b) A public utility providing electric service, other than a public utility described in subsections (e) or (f) of this Section, may at any time during the mandatory transition period file with the Commission proposed tariff sheets that eliminate the public utility's fuel adjustment clause and adjust the public utility's base rate tariffs by the amount necessary for the base fuel component of the base rates to recover the public utility's average fuel and power supply costs per kilowatt-hour for the 2 most recent years for which the Commission has issued final orders in annual proceedings pursuant to subsection (a), where the average fuel and power supply costs per kilowatt-hour shall be calculated as the sum of the public utility's prudent and allowable fuel and power supply costs as found by the Commission in the 2 proceedings divided by the public utility's actual jurisdictional kilowatt-hour sales for those 2 years. Notwithstanding any contrary or inconsistent provisions in Section 9-201 of this Act, in subsection (a) of this Section or in any rules or regulations promulgated by the Commission pursuant to subsection (g) of this Section, the Commission shall review and shall by order approve, or approve as modified, the proposed tariff sheets within 60 days after the date of the public utility's filing. The Commission may modify the public utility's proposed tariff sheets only to the extent the Commission finds necessary to achieve conformance to the requirements of this subsection (b). During the 5 years following the date of the Commission's order, but in any event no earlier than January 1, 2007, a public utility whose fuel adjustment clause has been eliminated pursuant to this subsection shall not file proposed tariff sheets seeking, or otherwise petition the Commission for, reinstatement of a fuel adjustment clause.
(c) Notwithstanding any contrary or inconsistent provisions in Section 9-201 of this Act, in subsection (a) of this Section or in any rules or regulations promulgated by the Commission pursuant to subsection (g) of this Section, a public utility providing electric service, other than a public utility described in subsection (e) or (f) of this Section, may at any time during the mandatory transition period file with the Commission proposed tariff sheets that establish the rate per kilowatt-hour to be applied pursuant to the public utility's fuel adjustment clause at the average value for such rate during the preceding 24 months, provided that such average rate results in a credit to customers' bills, without making any revisions to the public utility's base rate tariffs. The proposed tariff sheets shall establish the fuel adjustment rate for a specific time period of at least 3 years but not more than 5 years, provided that the terms and conditions for any reinstatement earlier than 5 years shall be set forth in the proposed tariff sheets and subject to modification or approval by the Commission. The Commission shall review and shall by order approve the proposed tariff sheets if it finds that the requirements of this subsection are met. The Commission shall not conduct the annual hearings specified in the last 3 sentences of subsection (a) of this Section for the utility for the period that the factor established pursuant to this subsection is in effect.
(d) A public utility providing electric service, or a public utility providing gas service may file with the Commission proposed tariff sheets that eliminate the public utility's fuel or purchased gas adjustment clause and adjust the public utility's base rate tariffs to provide for recovery of power supply costs or gas supply costs that would have been recovered through such clause; provided, that the provisions of this subsection (d) shall not be available to a public utility described in subsections (e) or (f) of this Section to eliminate its fuel adjustment clause. Notwithstanding any contrary or inconsistent provisions in Section 9-201 of this Act, in subsection (a) of this Section, or in any rules or regulations promulgated by the Commission pursuant to subsection (g) of this Section, the Commission shall review and shall by order approve, or approve as modified in the Commission's order, the proposed tariff sheets within 240 days after the date of the public utility's filing. The Commission's order shall approve rates and charges that the Commission, based on information in the public utility's filing or on the record if a hearing is held by the Commission, finds will recover the reasonable, prudent and necessary jurisdictional power supply costs or gas supply costs incurred or to be incurred by the public utility during a 12 month period found by the Commission to be appropriate for these purposes, provided, that such period shall be either (i) a 12 month historical period occurring during the 15 months ending on the date of the public utility's filing, or (ii) a 12 month future period ending no later than 15 months following the date of the public utility's filing. The public utility shall include with its tariff filing information showing both (1) its actual jurisdictional power supply costs or gas supply costs for a 12 month historical period conforming to (i) above and (2) its projected jurisdictional power supply costs or gas supply costs for a future 12 month period conforming to (ii) above. If the Commission's order requires modifications in the tariff sheets filed by the public utility, the public utility shall have 7 days following the date of the order to notify the Commission whether the public utility will implement the modified tariffs or elect to continue its fuel or purchased gas adjustment clause in force as though no order had been entered. The Commission's order shall provide for any reconciliation of power supply costs or gas supply costs, as the case may be, and associated revenues through the date that the public utility's fuel or purchased gas adjustment clause is eliminated. During the 5 years following the date of the Commission's order, a public utility whose fuel or purchased gas adjustment clause has been eliminated pursuant to this subsection shall not file proposed tariff sheets seeking, or otherwise petition the Commission for, reinstatement or adoption of a fuel or purchased gas adjustment clause. Nothing in this subsection (d) shall be construed as limiting the Commission's authority to eliminate a public utility's fuel adjustment clause or purchased gas adjustment clause in accordance with any other applicable provisions of this Act.
(e) Notwithstanding any contrary or inconsistent provisions in Section 9-201 of this Act, in subsection (a) of this Section, or in any rules promulgated by the Commission pursuant to subsection (g) of this Section, a public utility providing electric service to more than 1,000,000 customers in this State may, within the first 6 months after the effective date of this amendatory Act of 1997, file with the Commission proposed tariff sheets that eliminate, effective January 1, 1997, the public utility's fuel adjustment clause without adjusting its base rates, and such tariff sheets shall be effective upon filing. To the extent the application of the fuel adjustment clause had resulted in net charges to customers after January 1, 1997, the utility shall also file a tariff sheet that provides for a refund stated on a per kilowatt-hour basis of such charges over a period not to exceed 6 months; provided however, that such refund shall not include the proportional amounts of taxes paid under the Use Tax Act, Service Use Tax Act, Service Occupation Tax Act, and Retailers' Occupation Tax Act on fuel used in generation. The Commission shall issue an order within 45 days after the date of the public utility's filing approving or approving as modified such tariff sheet. If the fuel adjustment clause is eliminated pursuant to this subsection, the Commission shall not conduct the annual hearings specified in the last 3 sentences of subsection (a) of this Section for the utility for any period after December 31, 1996 and prior to any reinstatement of such clause. A public utility whose fuel adjustment clause has been eliminated pursuant to this subsection shall not file a proposed tariff sheet seeking, or otherwise petition the Commission for, reinstatement of the fuel adjustment clause prior to January 1, 2007.
(f) Notwithstanding any contrary or inconsistent provisions in Section 9-201 of this Act, in subsection (a) of this Section, or in any rules or regulations promulgated by the Commission pursuant to subsection (g) of this Section, a public utility providing electric service to more than 500,000 customers but fewer than 1,000,000 customers in this State may, within the first 6 months after the effective date of this amendatory Act of 1997, file with the Commission proposed tariff sheets that eliminate, effective January 1, 1997, the public utility's fuel adjustment clause and adjust its base rates by the amount necessary for the base fuel component of the base rates to recover 91% of the public utility's average fuel and power supply costs for the 2 most recent years for which the Commission, as of January 1, 1997, has issued final orders in annual proceedings pursuant to subsection (a), where the average fuel and power supply costs per kilowatt-hour shall be calculated as the sum of the public utility's prudent and allowable fuel and power supply costs as found by the Commission in the 2 proceedings divided by the public utility's actual jurisdictional kilowatt-hour sales for those 2 years, provided, that such tariff sheets shall be effective upon filing. To the extent the application of the fuel adjustment clause had resulted in net charges to customers after January 1, 1997, the utility shall also file a tariff sheet that provides for a refund stated on a per kilowatt-hour basis of such charges over a period not to exceed 6 months. Provided however, that such refund shall not include the proportional amounts of taxes paid under the Use Tax Act, Service Use Tax Act, Service Occupation Tax Act, and Retailers' Occupation Tax Act on fuel used in generation. The Commission shall issue an order within 45 days after the date of the public utility's filing approving or approving as modified such tariff sheet. If the fuel adjustment clause is eliminated pursuant to this subsection, the Commission shall not conduct the annual hearings specified in the last 3 sentences of subsection (a) of this Section for the utility for any period after December 31, 1996 and prior to any reinstatement of such clause. A public utility whose fuel adjustment clause has been eliminated pursuant to this subsection shall not file a proposed tariff sheet seeking, or otherwise petition the Commission for, reinstatement of the fuel adjustment clause prior to January 1, 2007.
(g) The Commission shall have authority to promulgate rules and regulations to carry out the provisions of this Section.
(h) Any Illinois gas utility may enter into a contract on or before September 30, 2011 for up to 10 years of supply with any company for the purchase of substitute natural gas (SNG) produced from coal through the gasification process if the company has commenced construction of a clean coal SNG facility by July 1, 2012 and commencement of construction shall mean that material physical site work has occurred, such as site clearing and excavation, water runoff prevention, water retention reservoir preparation, or foundation development. The contract shall contain the following provisions: (i) at least 90% of feedstock to be used in the gasification process shall be coal with a high volatile bituminous rank and greater than 1.7 pounds of sulfur per million Btu content; (ii) at the time the contract term commences, the price per million Btu may not exceed $7.95 in 2008 dollars, adjusted annually based on the change in the Annual Consumer Price Index for All Urban Consumers for the Midwest Region as published in April by the United States Department of Labor, Bureau of Labor Statistics (or a suitable Consumer Price Index calculation if this Consumer Price Index is not available) for the previous calendar year; provided that the price per million Btu shall not exceed $9.95 at any time during the contract; (iii) the utility's supply contract for the purchase of SNG does not exceed 15% of the annual system supply requirements of the utility as of 2008; and (iv) the contract costs pursuant to subsection (h-10) of this Section shall not include any lobbying expenses, charitable contributions, advertising, organizational memberships, carbon dioxide pipeline or sequestration expenses, or marketing expenses.
Any gas utility that is providing service to more than 150,000 customers on August 2, 2011 (the effective date of Public Act 97-239) shall either elect to enter into a contract on or before September 30, 2011 for 10 years of SNG supply with the owner of a clean coal SNG facility or to file biennial rate proceedings before the Commission in the years 2012, 2014, and 2016, with such filings made after August 2, 2011 and no later than September 30 of the years 2012, 2014, and 2016 consistent with all requirements of 83 Ill. Adm. Code 255 and 285 as though the gas utility were filing for an increase in its rates, without regard to whether such filing would produce an increase, a decrease, or no change in the gas utility's rates, and the Commission shall review the gas utility's filing and shall issue its order in accordance with the provisions of Section 9-201 of this Act.
Within 7 days after August 2, 2011, the owner of the clean coal SNG facility shall submit to the Illinois Power Agency and each gas utility that is providing service to more than 150,000 customers on August 2, 2011 a copy of a draft contract. Within 30 days after the receipt of the draft contract, each such gas utility shall provide the Illinois Power Agency and the owner of the clean coal SNG facility with its comments and recommended revisions to the draft contract. Within 7 days after the receipt of the gas utility's comments and recommended revisions, the owner of the facility shall submit its responsive comments and a further revised draft of the contract to the Illinois Power Agency. The Illinois Power Agency shall review the draft contract and comments.
During its review of the draft contract, the Illinois Power Agency shall:
(1) review and confirm in writing that the terms

stated in this subsection (h) are incorporated in the SNG contract;

(2) review the SNG pricing formula included in the

contract and approve that formula if the Illinois Power Agency determines that the formula, at the time the contract term commences: (A) starts with a price of $6.50 per MMBtu adjusted by the adjusted final capitalized plant cost; (B) takes into account budgeted miscellaneous net revenue after cost allowance, including sale of SNG produced by the clean coal SNG facility above the nameplate capacity of the facility and other by-products produced by the facility, as approved by the Illinois Power Agency; (C) does not include carbon dioxide transportation or sequestration expenses; and (D) includes all provisions required under this subsection (h); if the Illinois Power Agency does not approve of the SNG pricing formula, then the Illinois Power Agency shall modify the formula to ensure that it meets the requirements of this subsection (h);

(3) review and approve the amount of budgeted

miscellaneous net revenue after cost allowance, including sale of SNG produced by the clean coal SNG facility above the nameplate capacity of the facility and other by-products produced by the facility, to be included in the pricing formula; the Illinois Power Agency shall approve the amount of budgeted miscellaneous net revenue to be included in the pricing formula if it determines the budgeted amount to be reasonable and accurate;

(4) review and confirm in writing that using the EIA

Annual Energy Outlook-2011 Henry Hub Spot Price, the contract terms set out in subsection (h), the reconciliation account terms as set out in subsection (h-15), and an estimated inflation rate of 2.5% for each corresponding year, that there will be no cumulative estimated increase for residential customers; and

(5) allocate the nameplate capacity of the clean coal

SNG by total therms sold to ultimate customers by each gas utility in 2008; provided, however, no utility shall be required to purchase more than 42% of the projected annual output of the facility; additionally, the Illinois Power Agency shall further adjust the allocation only as required to take into account (A) adverse consolidation, derivative, or lease impacts to the balance sheet or income statement of any gas utility or (B) the physical capacity of the gas utility to accept SNG.

If the parties to the contract do not agree on the terms therein, then the Illinois Power Agency shall retain an independent mediator to mediate the dispute between the parties. If the parties are in agreement on the terms of the contract, then the Illinois Power Agency shall approve the contract. If after mediation the parties have failed to come to agreement, then the Illinois Power Agency shall revise the draft contract as necessary to confirm that the contract contains only terms that are reasonable and equitable. The Illinois Power Agency may, in its discretion, retain an independent, qualified, and experienced expert to assist in its obligations under this subsection (h). The Illinois Power Agency shall adopt and make public policies detailing the processes for retaining a mediator and an expert under this subsection (h). Any mediator or expert retained under this subsection (h) shall be retained no later than 60 days after August 2, 2011.
The Illinois Power Agency shall complete all of its responsibilities under this subsection (h) within 60 days after August 2, 2011. The clean coal SNG facility shall pay a reasonable fee as required by the Illinois Power Agency for its services under this subsection (h) and shall pay the mediator's and expert's reasonable fees, if any. A gas utility and its customers shall have no obligation to reimburse the clean coal SNG facility or the Illinois Power Agency of any such costs.
Within 30 days after commercial production of SNG has begun, the Commission shall initiate a review to determine whether the final capitalized plant cost of the clean coal SNG facility reflects actual incurred costs and whether the incurred costs were reasonable. In determining the actual incurred costs included in the final capitalized plant cost and the reasonableness of those costs, the Commission may in its discretion retain independent, qualified, and experienced experts to assist in its determination. The expert shall not own or control any direct or indirect interest in the clean coal SNG facility and shall have no contractual relationship with the clean coal SNG facility. If an expert is retained by the Commission, then the clean coal SNG facility shall pay the expert's reasonable fees. The fees shall not be passed on to a utility or its customers. The Commission shall adopt and make public a policy detailing the process for retaining experts under this subsection (h).
Within 30 days after completion of its review, the Commission shall initiate a formal proceeding on the final capitalized plant cost of the clean coal SNG facility at which comments and testimony may be submitted by any interested parties and the public. If the Commission finds that the final capitalized plant cost includes costs that were not actually incurred or costs that were unreasonably incurred, then the Commission shall disallow the amount of non-incurred or unreasonable costs from the SNG price under contracts entered into under this subsection (h). If the Commission disallows any costs, then the Commission shall adjust the SNG price using the price formula in the contract approved by the Illinois Power Agency under this subsection (h) to reflect the disallowed costs and shall enter an order specifying the revised price. In addition, the Commission's order shall direct the clean coal SNG facility to issue refunds of such sums as shall represent the difference between actual gross revenues and the gross revenue that would have been obtained based upon the same volume, from the price revised by the Commission. Any refund shall include interest calculated at a rate determined by the Commission and shall be returned according to procedures prescribed by the Commission.
Nothing in this subsection (h) shall preclude any party affected by a decision of the Commission under this subsection (h) from seeking judicial review of the Commission's decision.
(h-1) Any Illinois gas utility may enter into a sourcing agreement for up to 30 years of supply with the clean coal SNG brownfield facility if the clean coal SNG brownfield facility has commenced construction. Any gas utility that is providing service to more than 150,000 customers on July 13, 2011 (the effective date of Public Act 97-096) shall either elect to file biennial rate proceedings before the Commission in the years 2012, 2014, and 2016 or enter into a sourcing agreement or sourcing agreements with a clean coal SNG brownfield facility with an initial term of 30 years for either (i) a percentage of 43,500,000,000 cubic feet per year, such that the utilities entering into sourcing agreements with the clean coal SNG brownfield facility purchase 100%, allocated by total therms sold to ultimate customers by each gas utility in 2008 or (ii) such lesser amount as may be available from the clean coal SNG brownfield facility; provided that no utility shall be required to purchase more than 42% of the projected annual output of the clean coal SNG brownfield facility, with the remainder of such utility's obligation to be divided proportionately between the other utilities, and provided that the Illinois Power Agency shall further adjust the allocation only as required to take into account adverse consolidation, derivative, or lease impacts to the balance sheet or income statement of any gas utility.
A gas utility electing to file biennial rate proceedings before the Commission must file a notice of its election with the Commission within 60 days after July 13, 2011 or its right to make the election is irrevocably waived. A gas utility electing to file biennial rate proceedings shall make such filings no later than August 1 of the years 2012, 2014, and 2016, consistent with all requirements of 83 Ill. Adm. Code 255 and 285 as though the gas utility were filing for an increase in its rates, without regard to whether such filing would produce an increase, a decrease, or no change in the gas utility's rates, and notwithstanding any other provisions of this Act, the Commission shall fully review the gas utility's filing and shall issue its order in accordance with the provisions of Section 9-201 of this Act, regardless of whether the Commission has approved a formula rate for the gas utility.
Within 15 days after July 13, 2011, the owner of the clean coal SNG brownfield facility shall submit to the Illinois Power Agency and each gas utility that is providing service to more than 150,000 customers on July 13, 2011 a copy of a draft sourcing agreement. Within 45 days after receipt of the draft sourcing agreement, each such gas utility shall provide the Illinois Power Agency and the owner of a clean coal SNG brownfield facility with its comments and recommended revisions to the draft sourcing agreement. Within 15 days after the receipt of the gas utility's comments and recommended revisions, the owner of the clean coal SNG brownfield facility shall submit its responsive comments and a further revised draft of the sourcing agreement to the Illinois Power Agency. The Illinois Power Agency shall review the draft sourcing agreement and comments.
If the parties to the sourcing agreement do not agree on the terms therein, then the Illinois Power Agency shall retain an independent mediator to mediate the dispute between the parties. If the parties are in agreement on the terms of the sourcing agreement, the Illinois Power Agency shall approve the final draft sourcing agreement. If after mediation the parties have failed to come to agreement, then the Illinois Power Agency shall revise the draft sourcing agreement as necessary to confirm that the final draft sourcing agreement contains only terms that are reasonable and equitable. The Illinois Power Agency shall adopt and make public a policy detailing the process for retaining a mediator under this subsection (h-1). Any mediator retained to assist with mediating disputes between the parties regarding the sourcing agreement shall be retained no later than 60 days after July 13, 2011.
Upon approval of a final draft agreement, the Illinois Power Agency shall submit the final draft agreement to the Capital Development Board and the Commission no later than 90 days after July 13, 2011. The gas utility and the clean coal SNG brownfield facility shall pay a reasonable fee as required by the Illinois Power Agency for its services under this subsection (h-1) and shall pay the mediator's reasonable fees, if any. The Illinois Power Agency shall adopt and make public a policy detailing the process for retaining a mediator under this Section.
The sourcing agreement between a gas utility and the clean coal SNG brownfield facility shall contain the following provisions:
(1) Any and all coal used in the gasification process

must be coal that has high volatile bituminous rank and greater than 1.7 pounds of sulfur per million Btu content.

(2) Coal and petroleum coke are feedstocks for the

gasification process, with coal comprising at least 50% of the total feedstock over the term of the sourcing agreement unless the facility reasonably determines that it is necessary to use additional petroleum coke to deliver net consumer savings, in which case the facility shall use coal for at least 35% of the total feedstock over the term of any sourcing agreement and with the feedstocks to be procured in accordance with requirements of Section 1-78 of the Illinois Power Agency Act.

(3) The sourcing agreement has an initial term that

once entered into terminates no more than 30 years after the commencement of the commercial production of SNG at the clean coal SNG brownfield facility.

(4) The clean coal SNG brownfield facility guarantees

a minimum of $100,000,000 in consumer savings to customers of the utilities that have entered into sourcing agreements with the clean coal SNG brownfield facility, calculated in real 2010 dollars at the conclusion of the term of the sourcing agreement by comparing the delivered SNG price to the Chicago City-gate price on a weighted daily basis for each day over the entire term of the sourcing agreement, to be provided in accordance with subsection (h-2) of this Section.

(5) Prior to the clean coal SNG brownfield facility

issuing a notice to proceed to construction, the clean coal SNG brownfield facility shall establish a consumer protection reserve account for the benefit of the customers of the utilities that have entered into sourcing agreements with the clean coal SNG brownfield facility pursuant to this subsection (h-1), with cash principal in the amount of $150,000,000. This cash principal shall only be recoverable through the consumer protection reserve account and not as a cost to be recovered in the delivered SNG price pursuant to subsection (h-3) of this Section. The consumer protection reserve account shall be maintained and administered by an independent trustee that is mutually agreed upon by the clean coal SNG brownfield facility, the utilities, and the Commission in an interest-bearing account in accordance with subsection (h-2) of this Section.

"Consumer protection reserve account principal

maximum amount" shall mean the maximum amount of principal to be maintained in the consumer protection reserve account. During the first 2 years of operation of the facility, there shall be no consumer protection reserve account maximum amount. After the first 2 years of operation of the facility, the consumer protection reserve account maximum amount shall be $150,000,000. After 5 years of operation, and every 5 years thereafter, the trustee shall calculate the 5-year average balance of the consumer protection reserve account. If the trustee determines that during the prior 5 years the consumer protection reserve account has had an average account balance of less than $75,000,000, then the consumer protection reserve account principal maximum amount shall be increased by $5,000,000. If the trustee determines that during the prior 5 years the consumer protection reserve account has had an average account balance of more than $75,000,000, then the consumer protection reserve account principal maximum amount shall be decreased by $5,000,000.

(6) The clean coal SNG brownfield facility shall

identify and sell economically viable by-products produced by the facility.

(7) Fifty percent of all additional net revenue,

defined as miscellaneous net revenue from products produced by the facility and delivered during the month after cost allowance for costs associated with additional net revenue that are not otherwise recoverable pursuant to subsection (h-3) of this Section, including net revenue from sales of substitute natural gas derived from the facility above the nameplate capacity of the facility and other by-products produced by the facility, shall be credited to the consumer protection reserve account pursuant to subsection (h-2) of this Section.

(8) The delivered SNG price per million btu to be

paid monthly by the utility to the clean coal SNG brownfield facility, which shall be based only upon the following: (A) a capital recovery charge, operations and maintenance costs, and sequestration costs, only to the extent approved by the Commission pursuant to paragraphs (1), (2), and (3) of subsection (h-3) of this Section; (B) the actual delivered and processed fuel costs pursuant to paragraph (4) of subsection (h-3) of this Section; (C) actual costs of SNG transportation pursuant to paragraph (6) of subsection (h-3) of this Section; (D) certain taxes and fees imposed by the federal government, the State, or any unit of local government as provided in paragraph (6) of subsection (h-3) of this Section; and (E) the credit, if any, from the consumer protection reserve account pursuant to subsection (h-2) of this Section. The delivered SNG price per million Btu shall proportionately reflect these elements over the term of the sourcing agreement.

(9) A formula to translate the recoverable costs and

charges under subsection (h-3) of this Section into the delivered SNG price per million btu.

(10) Title to the SNG shall pass at a mutually

agreeable point in Illinois, and may provide that, rather than the utility taking title to the SNG, a mutually agreed upon third-party gas marketer pursuant to a contract approved by the Illinois Power Agency or its designee may take title to the SNG pursuant to an agreement between the utility, the owner of the clean coal SNG brownfield facility, and the third-party gas marketer.

(11) A utility may exit the sourcing agreement

without penalty if the clean coal SNG brownfield facility does not commence construction by July 1, 2015.

(12) A utility is responsible to pay only the

Commission determined unit price cost of SNG that is purchased by the utility. Nothing in the sourcing agreement will obligate a utility to invest capital in a clean coal SNG brownfield facility.

(13) The quality of SNG must, at a minimum, be

equivalent to the quality required for interstate pipeline gas before a utility is required to accept and pay for SNG gas.

(14) Nothing in the sourcing agreement will require a

utility to construct any facilities to accept delivery of SNG. Provided, however, if a utility is required by law or otherwise elects to connect the clean coal SNG brownfield facility to an interstate pipeline, then the utility shall be entitled to recover pursuant to its tariffs all just and reasonable costs that are prudently incurred. Any costs incurred by the utility to receive, deliver, manage, or otherwise accommodate purchases under the SNG sourcing agreement will be fully recoverable through a utility's purchased gas adjustment clause rider mechanism in conjunction with a SNG brownfield facility rider mechanism. The SNG brownfield facility rider mechanism (A) shall be applicable to all customers who receive transportation service from the utility, (B) shall be designed to have an equal percent impact on the transportation services rates of each class of the utility's customers, and (C) shall accurately reflect the net consumer savings, if any, and above-market costs, if any, associated with the utility receiving, delivering, managing, or otherwise accommodating purchases under the SNG sourcing agreement.

(15) Remedies for the clean coal SNG brownfield

facility's failure to deliver a designated amount for a designated period.

(16) The clean coal SNG brownfield facility shall

make a good faith effort to ensure that an amount equal to not less than 15% of the value of its prime construction contract for the facility shall be established as a goal to be awarded to minority-owned businesses, women-owned businesses, and businesses owned by a person with a disability; provided that at least 75% of the amount of such total goal shall be for minority-owned businesses. "Minority-owned business", "women-owned business", and "business owned by a person with a disability" shall have the meanings ascribed to them in Section 2 of the Business Enterprise for Minorities, Women, and Persons with Disabilities Act.

(17) Prior to the clean coal SNG brownfield facility

issuing a notice to proceed to construction, the clean coal SNG brownfield facility shall file with the Commission a certificate from an independent engineer that the clean coal SNG brownfield facility has (A) obtained all applicable State and federal environmental permits required for construction; (B) obtained approval from the Commission of a carbon capture and sequestration plan; and (C) obtained all necessary permits required for construction for the transportation and sequestration of carbon dioxide as set forth in the Commission-approved carbon capture and sequestration plan.

(h-2) Consumer protection reserve account. The clean coal SNG brownfield facility shall guarantee a minimum of $100,000,000 in consumer savings to customers of the utilities that have entered into sourcing agreements with the clean coal SNG brownfield facility, calculated in real 2010 dollars at the conclusion of the term of the sourcing agreement by comparing the delivered SNG price to the Chicago City-gate price on a weighted daily basis for each day over the entire term of the sourcing agreement. Prior to the clean coal SNG brownfield facility issuing a notice to proceed to construction, the clean coal SNG brownfield facility shall establish a consumer protection reserve account for the benefit of the retail customers of the utilities that have entered into sourcing agreements with the clean coal SNG brownfield facility pursuant to subsection (h-1), with cash principal in the amount of $150,000,000. Such cash principal shall only be recovered through the consumer protection reserve account and not as a cost to be recovered in the delivered SNG price pursuant to subsection (h-3) of this Section. The consumer protection reserve account shall be maintained and administered by an independent trustee that is mutually agreed upon by the clean coal SNG brownfield facility, the utilities, and the Commission in an interest-bearing account in accordance with the following:
(1) The clean coal SNG brownfield facility monthly

shall calculate (A) the difference between the monthly delivered SNG price and the Chicago City-gate price, by comparing the delivered SNG price, which shall include the cost of transportation to the delivery point, if any, to the Chicago City-gate price on a weighted daily basis for each day of the prior month based upon a mutually agreed upon published index and (B) the overage amount, if any, by calculating the annualized incremental additional cost, if any, of the delivered SNG in excess of 2.015% of the average annual inflation-adjusted amounts paid by all gas distribution customers in connection with natural gas service during the 5 years ending May 31, 2010.

(2) During the first 2 years of operation of the

facility:

(A) to the extent there is an overage amount, the

consumer protection reserve account shall be used to provide a credit to reduce the SNG price by an amount equal to the overage amount; and

(B) to the extent the monthly delivered SNG price

is less than or equal to the Chicago City-gate price, the utility shall credit the difference between the monthly delivered SNG price and the monthly Chicago City-gate price, if any, to the consumer protection reserve account. Such credit issued pursuant to this paragraph (B) shall be deemed prudent and reasonable and not subject to a Commission prudence review;

(3) After 2 years of operation of the facility, and

monthly, on an on-going basis, thereafter:

(A) to the extent that the monthly delivered SNG

price is less than or equal to the Chicago City-gate price, calculated using the weighted average of the daily Chicago City-gate price on a daily basis over the entire month, the utility shall credit the difference, if any, to the consumer protection reserve account. Such credit issued pursuant to this subparagraph (A) shall be deemed prudent and reasonable and not subject to a Commission prudence review;

(B) any amounts in the consumer protection

reserve account in excess of the consumer protection reserve account principal maximum amount shall be distributed as follows: (i) if retail customers have not realized net consumer savings, calculated by comparing the delivered SNG price to the weighted average of the daily Chicago City-gate price on a daily basis over the entire term of the sourcing agreement to date, then 50% of any amounts in the consumer protection reserve account in excess of the consumer protection reserve account principal maximum shall be distributed to the clean coal SNG brownfield facility, with the remaining 50% of any such additional amounts being credited to retail customers, and (ii) if retail customers have realized net consumer savings, then 100% of any amounts in the consumer protection reserve account in excess of the consumer protection reserve account principal maximum shall be distributed to the clean coal SNG brownfield facility; provided, however, that under no circumstances shall the total cumulative amount distributed to the clean coal SNG brownfield facility under this subparagraph (B) exceed $150,000,000;

(C) to the extent there is an overage amount,

after distributing the amounts pursuant to subparagraph (B) of this paragraph (3), if any, the consumer protection reserve account shall be used to provide a credit to reduce the SNG price by an amount equal to the overage amount;

(D) if retail customers have realized net

consumer savings, calculated by comparing the delivered SNG price to the weighted average of the daily Chicago City-gate price on a daily basis over the entire term of the sourcing agreement to date, then after distributing the amounts pursuant to subparagraphs (B) and (C) of this paragraph (3), 50% of any additional amounts in the consumer protection reserve account in excess of the consumer protection reserve account principal maximum shall be distributed to the clean coal SNG brownfield facility, with the remaining 50% of any such additional amounts being credited to retail customers; provided, however, that if retail customers have not realized such net consumer savings, no such distribution shall be made to the clean coal SNG brownfield facility, and 100% of such additional amounts shall be credited to the retail customers to the extent the consumer protection reserve account exceeds the consumer protection reserve account principal maximum amount.

(4) Fifty percent of all additional net revenue,

defined as miscellaneous net revenue after cost allowance for costs associated with additional net revenue that are not otherwise recoverable pursuant to subsection (h-3) of this Section, including net revenue from sales of substitute natural gas derived from the facility above the nameplate capacity of the facility and other by-products produced by the facility, shall be credited to the consumer protection reserve account.

(5) At the conclusion of the term of the sourcing

agreement, to the extent retail customers have not saved the minimum of $100,000,000 in consumer savings as guaranteed in this subsection (h-2), amounts in the consumer protection reserve account shall be credited to retail customers to the extent the retail customers have saved the minimum of $100,000,000; 50% of any additional amounts in the consumer protection reserve account shall be distributed to the company, and the remaining 50% shall be distributed to retail customers.

(6) If, at the conclusion of the term of the sourcing

agreement, the customers have not saved the minimum $100,000,000 in savings as guaranteed in this subsection (h-2) and the consumer protection reserve account has been depleted, then the clean coal SNG brownfield facility shall be liable for any remaining amount owed to the retail customers to the extent that the customers are provided with the $100,000,000 in savings as guaranteed in this subsection (h-2). The retail customers shall have first priority in recovering that debt above any creditors, except the original senior secured lender to the extent that the original senior secured lender has any senior secured debt outstanding, including any clean coal SNG brownfield facility parent companies or affiliates.

(7) The clean coal SNG brownfield facility, the

utilities, and the trustee shall work together to take commercially reasonable steps to minimize the tax impact of these transactions, while preserving the consumer benefits.

(8) The clean coal SNG brownfield facility shall each

month, starting in the facility's first year of commercial operation, file with the Commission, in such form as the Commission shall require, a report as to the consumer protection reserve account. The monthly report must contain the following information:

(A) the extent the monthly delivered SNG price is

greater than, less than, or equal to the Chicago City-gate price;

(B) the amount credited or debited to the

consumer protection reserve account during the month;

(C) the amounts credited to consumers and

distributed to the clean coal SNG brownfield facility during the month;

(D) the total amount of the consumer protection

reserve account at the beginning and end of the month;

(E) the total amount of consumer savings to date;
(F) a confidential summary of the inputs used to

calculate the additional net revenue; and

(G) any other additional information the

Commission shall require.

When any report is erroneous or defective or appears

to the Commission to be erroneous or defective, the Commission may notify the clean coal SNG brownfield facility to amend the report within 30 days, and, before or after the termination of the 30-day period, the Commission may examine the trustee of the consumer protection reserve account or the officers, agents, employees, books, records, or accounts of the clean coal SNG brownfield facility and correct such items in the report as upon such examination the Commission may find defective or erroneous. All reports shall be under oath.

All reports made to the Commission by the clean coal

SNG brownfield facility and the contents of the reports shall be open to public inspection and shall be deemed a public record under the Freedom of Information Act. Such reports shall be preserved in the office of the Commission. The Commission shall publish an annual summary of the reports prior to February 1 of the following year. The annual summary shall be made available to the public on the Commission's website and shall be submitted to the General Assembly.

Any facility that fails to file a report required

under this paragraph (8) to the Commission within the time specified or to make specific answer to any question propounded by the Commission within 30 days from the time it is lawfully required to do so, or within such further time not to exceed 90 days as may in its discretion be allowed by the Commission, shall pay a penalty of $500 to the Commission for each day it is in default.

Any person who willfully makes any false report to

the Commission or to any member, officer, or employee thereof, any person who willfully in a report withholds or fails to provide material information to which the Commission is entitled under this paragraph (8) and which information is either required to be filed by statute, rule, regulation, order, or decision of the Commission or has been requested by the Commission, and any person who willfully aids or abets such person shall be guilty of a Class A misdemeanor.

(h-3) Recoverable costs and revenue by the clean coal SNG brownfield facility.
(1) A capital recovery charge approved by the

Commission shall be recoverable by the clean coal SNG brownfield facility under a sourcing agreement. The capital recovery charge shall be comprised of capital costs and a reasonable rate of return. "Capital costs" means costs to be incurred in connection with the construction and development of a facility, as defined in Section 1-10 of the Illinois Power Agency Act, and such other costs as the Capital Development Board deems appropriate to be recovered in the capital recovery charge.

(A) Capital costs. The Capital Development Board

shall calculate a range of capital costs that it believes would be reasonable for the clean coal SNG brownfield facility to recover under the sourcing agreement. In making this determination, the Capital Development Board shall review the facility cost report, if any, of the clean coal SNG brownfield facility, adjusting the results based on the change in the Annual Consumer Price Index for All Urban Consumers for the Midwest Region as published in April by the United States Department of Labor, Bureau of Labor Statistics, the final draft of the sourcing agreement, and the rate of return approved by the Commission. In addition, the Capital Development Board may consult as much as it deems necessary with the clean coal SNG brownfield facility and conduct whatever research and investigation it deems necessary.

The Capital Development Board shall retain an

engineering expert to assist in determining both the range of capital costs and the range of operations and maintenance costs that it believes would be reasonable for the clean coal SNG brownfield facility to recover under the sourcing agreement. Provided, however, that such expert shall: (i) not have been involved in the clean coal SNG brownfield facility's facility cost report, if any, (ii) not own or control any direct or indirect interest in the initial clean coal facility, and (iii) have no contractual relationship with the clean coal SNG brownfield facility. In order to qualify as an independent expert, a person or company must have:

(i) direct previous experience conducting

front-end engineering and design studies for large-scale energy facilities and administering large-scale energy operations and maintenance contracts, which may be particularized to the specific type of financing associated with the clean coal SNG brownfield facility;

(ii) an advanced degree in economics,

mathematics, engineering, or a related area of study;

(iii) ten years of experience in the energy

sector, including construction and risk management experience;

(iv) expertise in assisting companies with

obtaining financing for large-scale energy projects, which may be particularized to the specific type of financing associated with the clean coal SNG brownfield facility;

(v) expertise in operations and maintenance

which may be particularized to the specific type of operations and maintenance associated with the clean coal SNG brownfield facility;

(vi) expertise in credit and contract

protocols;

(vii) adequate resources to perform and

fulfill the required functions and responsibilities; and

(viii) the absence of a conflict of interest

and inappropriate bias for or against an affected gas utility or the clean coal SNG brownfield facility.

The clean coal SNG brownfield facility and the

Illinois Power Agency shall cooperate with the Capital Development Board in any investigation it deems necessary. The Capital Development Board shall make its final determination of the range of capital costs confidentially and shall submit that range to the Commission in a confidential filing within 120 days after July 13, 2011 (the effective date of Public Act 97-096). The clean coal SNG brownfield facility shall submit to the Commission its estimate of the capital costs to be recovered under the sourcing agreement. Only after the clean coal SNG brownfield facility has submitted this estimate shall the Commission publicly announce the range of capital costs submitted by the Capital Development Board.

In the event that the estimate submitted by the

clean coal SNG brownfield facility is within or below the range submitted by the Capital Development Board, the clean coal SNG brownfield facility's estimate shall be approved by the Commission as the amount of capital costs to be recovered under the sourcing agreement. In the event that the estimate submitted by the clean coal SNG brownfield facility is above the range submitted by the Capital Development Board, the amount of capital costs at the lowest end of the range submitted by the Capital Development Board shall be approved by the Commission as the amount of capital costs to be recovered under the sourcing agreement. Within 15 days after the Capital Development Board has submitted its range and the clean coal SNG brownfield facility has submitted its estimate, the Commission shall approve the capital costs for the clean coal SNG brownfield facility.

The Capital Development Board shall monitor the

construction of the clean coal SNG brownfield facility for the full duration of construction to assess potential cost overruns. The Capital Development Board, in its discretion, may retain an expert to facilitate such monitoring. The clean coal SNG brownfield facility shall pay a reasonable fee as required by the Capital Development Board for the Capital Development Board's services under this subsection (h-3) to be deposited into the Capital Development Board Revolving Fund, and such fee shall not be passed through to a utility or its customers. If an expert is retained by the Capital Development Board for monitoring of construction, then the clean coal SNG brownfield facility must pay for the expert's reasonable fees and such costs shall not be passed through to a utility or its customers.

(B) Rate of Return. No later than 30 days after

the date on which the Illinois Power Agency submits a final draft sourcing agreement, the Commission shall hold a public hearing to determine the rate of return to be recovered under the sourcing agreement. Rate of return shall be comprised of the clean coal SNG brownfield facility's actual cost of debt, including mortgage-style amortization, and a reasonable return on equity. The Commission shall post notice of the hearing on its website no later than 10 days prior to the date of the hearing. The Commission shall provide the public and all interested parties, including the gas utilities, the Attorney General, and the Illinois Power Agency, an opportunity to be heard.

In determining the return on equity, the

Commission shall select a commercially reasonable return on equity taking into account the return on equity being received by developers of similar facilities in or outside of Illinois, the need to balance an incentive for clean-coal technology with the need to protect ratepayers from high gas prices, the risks being borne by the clean coal SNG brownfield facility in the final draft sourcing agreement, and any other information that the Commission may deem relevant. The Commission may establish a return on equity that varies with the amount of savings, if any, to customers during the term of the sourcing agreement, comparing the delivered SNG price to a daily weighted average price of natural gas, based upon an index. The Illinois Power Agency shall recommend a return on equity to the Commission using the same criteria. Within 60 days after receiving the final draft sourcing agreement from the Illinois Power Agency, the Commission shall approve the rate of return for the clean coal brownfield facility. Within 30 days after obtaining debt financing for the clean coal SNG brownfield facility, the clean coal SNG brownfield facility shall file a notice with the Commission identifying the actual cost of debt.

(2) Operations and maintenance costs approved by the

Commission shall be recoverable by the clean coal SNG brownfield facility under the sourcing agreement. The operations and maintenance costs mean costs that have been incurred for the administration, supervision, operation, maintenance, preservation, and protection of the clean coal SNG brownfield facility's physical plant.

The Capital Development Board shall calculate a range

of operations and maintenance costs that it believes would be reasonable for the clean coal SNG brownfield facility to recover under the sourcing agreement, incorporating an inflation index or combination of inflation indices to most accurately reflect the actual costs of operating the clean coal SNG brownfield facility. In making this determination, the Capital Development Board shall review the facility cost report, if any, of the clean coal SNG brownfield facility, adjusting the results for inflation based on the change in the Annual Consumer Price Index for All Urban Consumers for the Midwest Region as published in April by the United States Department of Labor, Bureau of Labor Statistics, the final draft of the sourcing agreement, and the rate of return approved by the Commission. In addition, the Capital Development Board may consult as much as it deems necessary with the clean coal SNG brownfield facility and conduct whatever research and investigation it deems necessary. As set forth in subparagraph (A) of paragraph (1) of this subsection (h-3), the Capital Development Board shall retain an independent engineering expert to assist in determining both the range of operations and maintenance costs that it believes would be reasonable for the clean coal SNG brownfield facility to recover under the sourcing agreement. The clean coal SNG brownfield facility and the Illinois Power Agency shall cooperate with the Capital Development Board in any investigation it deems necessary. The Capital Development Board shall make its final determination of the range of operations and maintenance costs confidentially and shall submit that range to the Commission in a confidential filing within 120 days after July 13, 2011.

The clean coal SNG brownfield facility shall submit

to the Commission its estimate of the operations and maintenance costs to be recovered under the sourcing agreement. Only after the clean coal SNG brownfield facility has submitted this estimate shall the Commission publicly announce the range of operations and maintenance costs submitted by the Capital Development Board. In the event that the estimate submitted by the clean coal SNG brownfield facility is within or below the range submitted by the Capital Development Board, the clean coal SNG brownfield facility's estimate shall be approved by the Commission as the amount of operations and maintenance costs to be recovered under the sourcing agreement. In the event that the estimate submitted by the clean coal SNG brownfield facility is above the range submitted by the Capital Development Board, the amount of operations and maintenance costs at the lowest end of the range submitted by the Capital Development Board shall be approved by the Commission as the amount of operations and maintenance costs to be recovered under the sourcing agreement. Within 15 days after the Capital Development Board has submitted its range and the clean coal SNG brownfield facility has submitted its estimate, the Commission shall approve the operations and maintenance costs for the clean coal SNG brownfield facility.

The clean coal SNG brownfield facility shall pay for

the independent engineering expert's reasonable fees and such costs shall not be passed through to a utility or its customers. The clean coal SNG brownfield facility shall pay a reasonable fee as required by the Capital Development Board for the Capital Development Board's services under this subsection (h-3) to be deposited into the Capital Development Board Revolving Fund, and such fee shall not be passed through to a utility or its customers.

(3) Sequestration costs approved by the Commission

shall be recoverable by the clean coal SNG brownfield facility. "Sequestration costs" means costs to be incurred by the clean coal SNG brownfield facility in accordance with its Commission-approved carbon capture and sequestration plan to:

(A) capture carbon dioxide;
(B) build, operate, and maintain a sequestration

site in which carbon dioxide may be injected;

(C) build, operate, and maintain a carbon dioxide

pipeline; and

(D) transport the carbon dioxide to the

sequestration site or a pipeline.

The Commission shall assess the prudency of the

sequestration costs for the clean coal SNG brownfield facility before construction commences at the sequestration site or pipeline. Any revenues the clean coal SNG brownfield facility receives as a result of the capture, transportation, or sequestration of carbon dioxide shall be first credited against all sequestration costs, with the positive balance, if any, treated as additional net revenue.

The Commission may, in its discretion, retain an

expert to assist in its review of sequestration costs. The clean coal SNG brownfield facility shall pay for the expert's reasonable fees if an expert is retained by the Commission, and such costs shall not be passed through to a utility or its customers. Once made, the Commission's determination of the amount of recoverable sequestration costs shall not be increased unless the clean coal SNG brownfield facility can show by clear and convincing evidence that (i) the costs were not reasonably foreseeable; (ii) the costs were due to circumstances beyond the clean coal SNG brownfield facility's control; and (iii) the clean coal SNG brownfield facility took all reasonable steps to mitigate the costs. If the Commission determines that sequestration costs may be increased, the Commission shall provide for notice and a public hearing for approval of the increased sequestration costs.

(4) Actual delivered and processed fuel costs shall

be set by the Illinois Power Agency through a SNG feedstock procurement, pursuant to Sections 1-20, 1-77, and 1-78 of the Illinois Power Agency Act, to be performed at least every 5 years and purchased by the clean coal SNG brownfield facility pursuant to feedstock procurement contracts developed by the Illinois Power Agency, with coal comprising at least 50% of the total feedstock over the term of the sourcing agreement and petroleum coke comprising the remainder of the SNG feedstock. If the Commission fails to approve a feedstock procurement plan or fails to approve the results of a feedstock procurement event, then the fuel shall be purchased by the company month-by-month on the spot market and those actual delivered and processed fuel costs shall be recoverable under the sourcing agreement. If a supplier defaults under the terms of a procurement contract, then the Illinois Power Agency shall immediately initiate a feedstock procurement process to obtain a replacement supply, and, prior to the conclusion of that process, fuel shall be purchased by the company month-by-month on the spot market and those actual delivered and processed fuel costs shall be recoverable under the sourcing agreement.

(5) Taxes and fees imposed by the federal government,

the State, or any unit of local government applicable to the clean coal SNG brownfield facility, excluding income tax, shall be recoverable by the clean coal SNG brownfield facility under the sourcing agreement to the extent such taxes and fees were not applicable to the facility on July 13, 2011.

(6) The actual transportation costs, in accordance

with the applicable utility's tariffs, and third-party marketer costs incurred by the company, if any, associated with transporting the SNG from the clean coal SNG brownfield facility to the Chicago City-gate to sell such SNG into the natural gas markets shall be recoverable under the sourcing agreement.

(7) Unless otherwise provided, within 30 days after a

decision of the Commission on recoverable costs under this Section, any interested party to the Commission's decision may apply for a rehearing with respect to the decision. The Commission shall receive and consider the application for rehearing and shall grant or deny the application in whole or in part within 20 days after the date of the receipt of the application by the Commission. If no rehearing is applied for within the required 30 days or an application for rehearing is denied, then the Commission decision shall be final. If an application for rehearing is granted, then the Commission shall hold a rehearing within 30 days after granting the application. The decision of the Commission upon rehearing shall be final.

Any person affected by a decision of the Commission

under this subsection (h-3) may have the decision reviewed only under and in accordance with the Administrative Review Law. Unless otherwise provided, the provisions of the Administrative Review Law, all amendments and modifications to that Law, and the rules adopted pursuant to that Law shall apply to and govern all proceedings for the judicial review of final administrative decisions of the Commission under this subsection (h-3). The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.

(8) The Capital Development Board shall adopt and

make public a policy detailing the process for retaining experts under this Section. Any experts retained to assist with calculating the range of capital costs or operations and maintenance costs shall be retained no later than 45 days after July 13, 2011.

(h-4) No later than 90 days after the Illinois Power Agency submits the final draft sourcing agreement pursuant to subsection (h-1), the Commission shall approve a sourcing agreement containing (i) the capital costs, rate of return, and operations and maintenance costs established pursuant to subsection (h-3) and (ii) all other terms and conditions, rights, provisions, exceptions, and limitations contained in the final draft sourcing agreement; provided, however, the Commission shall correct typographical and scrivener's errors and modify the contract only as necessary to provide that the gas utility does not have the right to terminate the sourcing agreement due to any future events that may occur other than the clean coal SNG brownfield facility's failure to timely meet milestones, uncured default, extended force majeure, or abandonment. Once the sourcing agreement is approved, then the gas utility subject to that sourcing agreement shall have 45 days after the date of the Commission's approval to enter into the sourcing agreement.
(h-5) Sequestration enforcement.
(A) All contracts entered into under subsection (h)

of this Section and all sourcing agreements under subsection (h-1) of this Section, regardless of duration, shall require the owner of any facility supplying SNG under the contract or sourcing agreement to provide certified documentation to the Commission each year, starting in the facility's first year of commercial operation, accurately reporting the quantity of carbon dioxide emissions from the facility that have been captured and sequestered and reporting any quantities of carbon dioxide released from the site or sites at which carbon dioxide emissions were sequestered in prior years, based on continuous monitoring of those sites.

(B) If, in any year, the owner of the clean coal SNG

facility fails to demonstrate that the SNG facility captured and sequestered at least 90% of the total carbon dioxide emissions that the facility would otherwise emit or that sequestration of emissions from prior years has failed, resulting in the release of carbon dioxide into the atmosphere, then the owner of the clean coal SNG facility must pay a penalty of $20 per ton of excess carbon dioxide emissions not to exceed $40,000,000, in any given year which shall be deposited into the Energy Efficiency Trust Fund and distributed pursuant to subsection (b) of Section 6-6 of the Renewable Energy, Energy Efficiency, and Coal Resources Development Law of 1997. On or before the 5-year anniversary of the execution of the contract and every 5 years thereafter, an expert hired by the owner of the facility with the approval of the Attorney General shall conduct an analysis to determine the cost of sequestration of at least 90% of the total carbon dioxide emissions the plant would otherwise emit. If the analysis shows that the actual annual cost is greater than the penalty, then the penalty shall be increased to equal the actual cost. Provided, however, to the extent that the owner of the facility described in subsection (h) of this Section can demonstrate that the failure was as a result of acts of God (including fire, flood, earthquake, tornado, lightning, hurricane, or other natural disaster); any amendment, modification, or abrogation of any applicable law or regulation that would prevent performance; war; invasion; act of foreign enemies; hostilities (regardless of whether war is declared); civil war; rebellion; revolution; insurrection; military or usurped power or confiscation; terrorist activities; civil disturbance; riots; nationalization; sabotage; blockage; or embargo, the owner of the facility described in subsection (h) of this Section shall not be subject to a penalty if and only if (i) it promptly provides notice of its failure to the Commission; (ii) as soon as practicable and consistent with any order or direction from the Commission, it submits to the Commission proposed modifications to its carbon capture and sequestration plan; and (iii) it carries out its proposed modifications in the manner and time directed by the Commission.

If the Commission finds that the facility has not

satisfied each of these requirements, then the facility shall be subject to the penalty. If the owner of the clean coal SNG facility captured and sequestered more than 90% of the total carbon dioxide emissions that the facility would otherwise emit, then the owner of the facility may credit such additional amounts to reduce the amount of any future penalty to be paid. The penalty resulting from the failure to capture and sequester at least the minimum amount of carbon dioxide shall not be passed on to a utility or its customers.

If the clean coal SNG facility fails to meet the

requirements specified in this subsection (h-5), then the Attorney General, on behalf of the People of the State of Illinois, shall bring an action to enforce the obligations related to the facility set forth in this subsection (h-5), including any penalty payments owed, but not including the physical obligation to capture and sequester at least 90% of the total carbon dioxide emissions that the facility would otherwise emit. Such action may be filed in any circuit court in Illinois. By entering into a contract pursuant to subsection (h) of this Section, the clean coal SNG facility agrees to waive any objections to venue or to the jurisdiction of the court with regard to the Attorney General's action under this subsection (h-5).

Compliance with the sequestration requirements and

any penalty requirements specified in this subsection (h-5) for the clean coal SNG facility shall be assessed annually by the Commission, which may in its discretion retain an expert to facilitate its assessment. If any expert is retained by the Commission, then the clean coal SNG facility shall pay for the expert's reasonable fees, and such costs shall not be passed through to the utility or its customers.

In addition, carbon dioxide emission credits received

by the clean coal SNG facility in connection with sequestration of carbon dioxide from the facility must be sold in a timely fashion with any revenue, less applicable fees and expenses and any expenses required to be paid by facility for carbon dioxide transportation or sequestration, deposited into the reconciliation account within 30 days after receipt of such funds by the owner of the clean coal SNG facility.

The clean coal SNG facility is prohibited from

transporting or sequestering carbon dioxide unless the owner of the carbon dioxide pipeline that transfers the carbon dioxide from the facility and the owner of the sequestration site where the carbon dioxide captured by the facility is stored has acquired all applicable permits under applicable State and federal laws, statutes, rules, or regulations prior to the transfer or sequestration of carbon dioxide. The responsibility for compliance with the sequestration requirements specified in this subsection (h-5) for the clean coal SNG facility shall reside solely with the clean coal SNG facility, regardless of whether the facility has contracted with another party to capture, transport, or sequester carbon dioxide.

(C) If, in any year, the owner of a clean coal SNG

brownfield facility fails to demonstrate that the clean coal SNG brownfield facility captured and sequestered at least 85% of the total carbon dioxide emissions that the facility would otherwise emit, then the owner of the clean coal SNG brownfield facility must pay a penalty of $20 per ton of excess carbon emissions up to $20,000,000, which shall be deposited into the Energy Efficiency Trust Fund and distributed pursuant to subsection (b) of Section 6-6 of the Renewable Energy, Energy Efficiency, and Coal Resources Development Law of 1997. Provided, however, to the extent that the owner of the clean coal SNG brownfield facility can demonstrate that the failure was as a result of acts of God (including fire, flood, earthquake, tornado, lightning, hurricane, or other natural disaster); any amendment, modification, or abrogation of any applicable law or regulation that would prevent performance; war; invasion; act of foreign enemies; hostilities (regardless of whether war is declared); civil war; rebellion; revolution; insurrection; military or usurped power or confiscation; terrorist activities; civil disturbances; riots; nationalization; sabotage; blockage; or embargo, the owner of the clean coal SNG brownfield facility shall not be subject to a penalty if and only if (i) it promptly provides notice of its failure to the Commission; (ii) as soon as practicable and consistent with any order or direction from the Commission, it submits to the Commission proposed modifications to its carbon capture and sequestration plan; and (iii) it carries out its proposed modifications in the manner and time directed by the Commission. If the Commission finds that the facility has not satisfied each of these requirements, then the facility shall be subject to the penalty. If the owner of a clean coal SNG brownfield facility demonstrates that the clean coal SNG brownfield facility captured and sequestered more than 85% of the total carbon emissions that the facility would otherwise emit, the owner of the clean coal SNG brownfield facility may credit such additional amounts to reduce the amount of any future penalty to be paid. The penalty resulting from the failure to capture and sequester at least the minimum amount of carbon dioxide shall not be passed on to a utility or its customers.

In addition to any penalty for the clean coal SNG

brownfield facility's failure to capture and sequester at least its minimum sequestration requirement, the Attorney General, on behalf of the People of the State of Illinois, shall bring an action for specific performance of this subsection (h-5). Such action may be filed in any circuit court in Illinois. By entering into a sourcing agreement pursuant to subsection (h-1) of this Section, the clean coal SNG brownfield facility agrees to waive any objections to venue or to the jurisdiction of the court with regard to the Attorney General's action for specific performance under this subsection (h-5).

Compliance with the sequestration requirements and

penalty requirements specified in this subsection (h-5) for the clean coal SNG brownfield facility shall be assessed annually by the Commission, which may in its discretion retain an expert to facilitate its assessment. If an expert is retained by the Commission, then the clean coal SNG brownfield facility shall pay for the expert's reasonable fees, and such costs shall not be passed through to a utility or its customers. A SNG facility operating pursuant to this subsection (h-5) shall not forfeit its designation as a clean coal SNG facility or a clean coal SNG brownfield facility if the facility fails to fully comply with the applicable carbon sequestration requirements in any given year, provided the requisite offsets are purchased or requisite penalties are paid.

Responsibility for compliance with the sequestration

requirements specified in this subsection (h-5) for the clean coal SNG brownfield facility shall reside solely with the clean coal SNG brownfield facility regardless of whether the facility has contracted with another party to capture, transport, or sequester carbon dioxide.

(h-7) Sequestration permitting, oversight, and investigations.
(1) No clean coal facility or clean coal SNG

brownfield facility may transport or sequester carbon dioxide unless the Commission approves the method of carbon dioxide transportation or sequestration. Such approval shall be required regardless of whether the facility has contracted with another to transport or sequester the carbon dioxide. Nothing in this subsection (h-7) shall release the owner or operator of a carbon dioxide sequestration site or carbon dioxide pipeline from any other permitting requirements under applicable State and federal laws, statutes, rules, or regulations.

(2) The Commission shall review carbon dioxide

transportation and sequestration methods proposed by a clean coal facility or a clean coal SNG brownfield facility and shall approve those methods it deems reasonable and cost-effective. For purposes of this review, "cost-effective" means a commercially reasonable price for similar carbon dioxide transportation or sequestration techniques. In determining whether sequestration is reasonable and cost-effective, the Commission may consult with the Illinois State Geological Survey and retain third parties to assist in its determination, provided that such third parties shall not own or control any direct or indirect interest in the facility that is proposing the carbon dioxide transportation or the carbon dioxide sequestration method and shall have no contractual relationship with that facility. If a third party is retained by the Commission, then the facility proposing the carbon dioxide transportation or sequestration method shall pay for the expert's reasonable fees, and these costs shall not be passed through to a utility or its customers.

No later than 6 months prior to the date upon which

the owner intends to commence construction of a clean coal facility or the clean coal SNG brownfield facility, the owner of the facility shall file with the Commission a carbon dioxide transportation or sequestration plan. The Commission shall hold a public hearing within 30 days after receipt of the facility's carbon dioxide transportation or sequestration plan. The Commission shall post notice of the review on its website upon submission of a carbon dioxide transportation or sequestration method and shall accept written public comments. The Commission shall take the comments into account when making its decision.

The Commission may not approve a carbon dioxide

sequestration method if the owner or operator of the sequestration site has not received (i) an Underground Injection Control permit from the United States Environmental Protection Agency, or from the Illinois Environmental Protection Agency pursuant to the Environmental Protection Act; (ii) an Underground Injection Control permit from the Illinois Department of Natural Resources pursuant to the Illinois Oil and Gas Act; or (iii) an Underground Injection Control permit from the United States Environmental Protection Agency or a permit similar to items (i) or (ii) from the state in which the sequestration site is located if the sequestration will take place outside of Illinois. The Commission shall approve or deny the carbon dioxide transportation or sequestration method within 90 days after the receipt of all required information.

(3) At least annually, the Illinois Environmental

Protection Agency shall inspect all carbon dioxide sequestration sites in Illinois. The Illinois Environmental Protection Agency may, as often as deemed necessary, monitor and conduct investigations of those sites. The owner or operator of the sequestration site must cooperate with the Illinois Environmental Protection Agency investigations of carbon dioxide sequestration sites.

If the Illinois Environmental Protection Agency

determines at any time a site creates conditions that warrant the issuance of a seal order under Section 34 of the Environmental Protection Act, then the Illinois Environmental Protection Agency shall seal the site pursuant to the Environmental Protection Act. If the Illinois Environmental Protection Agency determines at any time a carbon dioxide sequestration site creates conditions that warrant the institution of a civil action for an injunction under Section 43 of the Environmental Protection Act, then the Illinois Environmental Protection Agency shall request the State's Attorney or the Attorney General institute such action. The Illinois Environmental Protection Agency shall provide notice of any such actions as soon as possible on its website. The SNG facility shall incur all reasonable costs associated with any such inspection or monitoring of the sequestration sites, and these costs shall not be recoverable from utilities or their customers.

(4) (Blank).
(h-9) The clean coal SNG brownfield facility shall have the right to recover prudently incurred increased costs or reduced revenue resulting from any new or amendatory legislation or other action. The State of Illinois pledges that the State will not enact any law or take any action to:
(1) break, or repeal the authority for, sourcing

agreements approved by the Commission and entered into between public utilities and the clean coal SNG brownfield facility;

(2) deny public utilities full cost recovery for

their costs incurred under those sourcing agreements; or

(3) deny the clean coal SNG brownfield facility full

cost and revenue recovery as provided under those sourcing agreements that are recoverable pursuant to subsection (h-3) of this Section.

These pledges are for the benefit of the parties to those sourcing agreements and the issuers and holders of bonds or other obligations issued or incurred to finance or refinance the clean coal SNG brownfield facility. The clean coal SNG brownfield facility is authorized to include and refer to these pledges in any financing agreement into which it may enter in regard to those sourcing agreements.
The State of Illinois retains and reserves all other rights to enact new or amendatory legislation or take any other action, without impairment of the right of the clean coal SNG brownfield facility to recover prudently incurred increased costs or reduced revenue resulting from the new or amendatory legislation or other action, including, but not limited to, such legislation or other action that would (i) directly or indirectly raise the costs the clean coal SNG brownfield facility must incur; (ii) directly or indirectly place additional restrictions, regulations, or requirements on the clean coal SNG brownfield facility; (iii) prohibit sequestration in general or prohibit a specific sequestration method or project; or (iv) increase minimum sequestration requirements for the clean coal SNG brownfield facility to the extent technically feasible. The clean coal SNG brownfield facility shall have the right to recover prudently incurred increased costs or reduced revenue resulting from the new or amendatory legislation or other action as described in this subsection (h-9).
(h-10) Contract costs for SNG incurred by an Illinois gas utility are reasonable and prudent and recoverable through the purchased gas adjustment clause and are not subject to review or disallowance by the Commission. Contract costs are costs incurred by the utility under the terms of a contract that incorporates the terms stated in subsection (h) of this Section as confirmed in writing by the Illinois Power Agency as set forth in subsection (h) of this Section, which confirmation shall be deemed conclusive, or as a consequence of or condition to its performance under the contract, including (i) amounts paid for SNG under the SNG contract and (ii) costs of transportation and storage services of SNG purchased from interstate pipelines under federally approved tariffs. The Illinois gas utility shall initiate a clean coal SNG facility rider mechanism that (A) shall be applicable to all customers who receive transportation service from the utility, (B) shall be designed to have an equal percentage impact on the transportation services rates of each class of the utility's total customers, and (C) shall accurately reflect the net customer savings, if any, and above market costs, if any, under the SNG contract. Any contract, the terms of which have been confirmed in writing by the Illinois Power Agency as set forth in subsection (h) of this Section and the performance of the parties under such contract cannot be grounds for challenging prudence or cost recovery by the utility through the purchased gas adjustment clause, and in such cases, the Commission is directed not to consider, and has no authority to consider, any attempted challenges.
The contracts entered into by Illinois gas utilities pursuant to subsection (h) of this Section shall provide that the utility retains the right to terminate the contract without further obligation or liability to any party if the contract has been impaired as a result of any legislative, administrative, judicial, or other governmental action that is taken that eliminates all or part of the prudence protection of this subsection (h-10) or denies the recoverability of all or part of the contract costs through the purchased gas adjustment clause. Should any Illinois gas utility exercise its right under this subsection (h-10) to terminate the contract, all contract costs incurred prior to termination are and will be deemed reasonable, prudent, and recoverable as and when incurred and not subject to review or disallowance by the Commission. Any order, issued by the State requiring or authorizing the discontinuation of the merchant function, defined as the purchase and sale of natural gas by an Illinois gas utility for the ultimate consumer in its service territory shall include provisions necessary to prevent the impairment of the value of any contract hereunder over its full term.
(h-11) All costs incurred by an Illinois gas utility in procuring SNG from a clean coal SNG brownfield facility pursuant to subsection (h-1) or a third-party marketer pursuant to subsection (h-1) are reasonable and prudent and recoverable through the purchased gas adjustment clause in conjunction with a SNG brownfield facility rider mechanism and are not subject to review or disallowance by the Commission; provided that if a utility is required by law or otherwise elects to connect the clean coal SNG brownfield facility to an interstate pipeline, then the utility shall be entitled to recover pursuant to its tariffs all just and reasonable costs that are prudently incurred. Sourcing agreement costs are costs incurred by the utility under the terms of a sourcing agreement that incorporates the terms stated in subsection (h-1) of this Section as approved by the Commission as set forth in subsection (h-4) of this Section, which approval shall be deemed conclusive, or as a consequence of or condition to its performance under the contract, including (i) amounts paid for SNG under the SNG contract and (ii) costs of transportation and storage services of SNG purchased from interstate pipelines under federally approved tariffs. Any sourcing agreement, the terms of which have been approved by the Commission as set forth in subsection (h-4) of this Section, and the performance of the parties under the sourcing agreement cannot be grounds for challenging prudence or cost recovery by the utility, and in these cases, the Commission is directed not to consider, and has no authority to consider, any attempted challenges.
(h-15) Reconciliation account. The clean coal SNG facility shall establish a reconciliation account for the benefit of the retail customers of the utilities that have entered into contracts with the clean coal SNG facility pursuant to subsection (h). The reconciliation account shall be maintained and administered by an independent trustee that is mutually agreed upon by the owners of the clean coal SNG facility, the utilities, and the Commission in an interest-bearing account in accordance with the following:
(1) The clean coal SNG facility shall conduct an

analysis annually within 60 days after receiving the necessary cost information, which shall be provided by the gas utility within 6 months after the end of the preceding calendar year, to determine (i) the average annual contract SNG cost, which shall be calculated as the total amount paid for SNG purchased from the clean coal SNG facility over the preceding 12 months, plus the cost to the utility of the required transportation and storage services of SNG, divided by the total number of MMBtus of SNG actually purchased from the clean coal SNG facility in the preceding 12 months under the utility contract; (ii) the average annual natural gas purchase cost, which shall be calculated as the total annual supply costs paid for baseload natural gas (excluding any SNG) purchased by such utility over the preceding 12 months plus the costs of transportation and storage services of such natural gas (excluding such costs for SNG), divided by the total number of MMbtus of baseload natural gas (excluding SNG) actually purchased by the utility during the year; (iii) the cost differential, which shall be the difference between the average annual contract SNG cost and the average annual natural gas purchase cost; and (iv) the revenue share target which shall be the cost differential multiplied by the total amount of SNG purchased over the preceding 12 months under such utility contract.

(A) To the extent the annual average contract SNG

cost is less than the annual average natural gas purchase cost, the utility shall credit an amount equal to the revenue share target to the reconciliation account. Such credit payment shall be made monthly starting within 30 days after the completed analysis in this subsection (h-15) and based on collections from all customers via a line item charge in all customer bills designed to have an equal percentage impact on the transportation services of each class of customers. Credit payments made pursuant to this subparagraph (A) shall be deemed prudent and reasonable and not subject to Commission prudence review.

(B) To the extent the annual average contract SNG

cost is greater than the annual average natural gas purchase cost, the reconciliation account shall be used to provide a credit equal to the revenue share target to the utilities to be used to reduce the utility's natural gas costs through the purchased gas adjustment clause. Such payment shall be made within 30 days after the completed analysis pursuant to this subsection (h-15), but only to the extent that the reconciliation account has a positive balance.

(2) At the conclusion of the term of the SNG

contracts pursuant to subsection (h) and the completion of the final annual analysis pursuant to this subsection (h-15), to the extent the facility owes any amount to retail customers, amounts in the account shall be credited to retail customers to the extent the owed amount is repaid; 50% of any additional amount in the reconciliation account shall be distributed to the utilities to be used to reduce the utilities' natural gas costs through the purchase gas adjustment clause with the remaining amount distributed to the clean coal SNG facility. Such payment shall be made within 30 days after the last completed analysis pursuant to this subsection (h-15). If the facility has repaid all owed amounts, if any, to retail customers and has distributed 50% of any additional amount in the account to the utilities, then the owners of the clean coal SNG facility shall have no further obligation to the utility or the retail customers.

If, at the conclusion of the term of the contracts

pursuant to subsection (h) and the completion of the final annual analysis pursuant to this subsection (h-15), the facility owes any amount to retail customers and the account has been depleted, then the clean coal SNG facility shall be liable for any remaining amount owed to the retail customers. The clean coal SNG facility shall market the daily production of SNG and distribute on a monthly basis 5% of the amounts collected with respect to such future sales to the utilities in proportion to each utility's SNG contract to be used to reduce the utility's natural gas costs through the purchase gas adjustment clause; such payments to the utility shall continue until either 15 years after the conclusion of the contract or such time as the sum of such payments equals the remaining amount owed to the retail customers at the end of the contract, whichever is earlier. If the debt to the retail customers is not repaid within 15 years after the conclusion of the contract, then the owner of the clean coal SNG facility must sell the facility, and all proceeds from that sale must be used to repay any amount owed to the retail customers under this subsection (h-15).

The retail customers shall have first priority in

recovering that debt above any creditors, except the secured lenders to the extent that the secured lenders have any secured debt outstanding, including any parent companies or affiliates of the clean coal SNG facility.

(3) 50% of all additional net revenue, defined as

miscellaneous net revenue after cost allowance and above the budgeted estimate established for revenue pursuant to subsection (h), including sale of substitute natural gas derived from the clean coal SNG facility above the nameplate capacity of the facility and other by-products produced by the facility, shall be credited to the reconciliation account on an annual basis with such payment made within 30 days after the end of each calendar year during the term of the contract.

(4) The clean coal SNG facility shall each year,

starting in the facility's first year of commercial operation, file with the Commission, in such form as the Commission shall require, a report as to the reconciliation account. The annual report must contain the following information:

(A) the revenue share target amount;
(B) the amount credited or debited to the

reconciliation account during the year;

(C) the amount credited to the utilities to be

used to reduce the utilities natural gas costs though the purchase gas adjustment clause;

(D) the total amount of reconciliation account at

the beginning and end of the year;

(E) the total amount of consumer savings to date;

and

(F) any additional information the Commission may

require.

When any report is erroneous or defective or appears to the Commission to be erroneous or defective, the Commission may notify the clean coal SNG facility to amend the report within 30 days; before or after the termination of the 30-day period, the Commission may examine the trustee of the reconciliation account or the officers, agents, employees, books, records, or accounts of the clean coal SNG facility and correct such items in the report as upon such examination the Commission may find defective or erroneous. All reports shall be under oath.
All reports made to the Commission by the clean coal SNG facility and the contents of the reports shall be open to public inspection and shall be deemed a public record under the Freedom of Information Act. Such reports shall be preserved in the office of the Commission. The Commission shall publish an annual summary of the reports prior to February 1 of the following year. The annual summary shall be made available to the public on the Commission's website and shall be submitted to the General Assembly.
Any facility that fails to file the report required under this paragraph (4) to the Commission within the time specified or to make specific answer to any question propounded by the Commission within 30 days after the time it is lawfully required to do so, or within such further time not to exceed 90 days as may be allowed by the Commission in its discretion, shall pay a penalty of $500 to the Commission for each day it is in default.
Any person who willfully makes any false report to the Commission or to any member, officer, or employee thereof, any person who willfully in a report withholds or fails to provide material information to which the Commission is entitled under this paragraph (4) and which information is either required to be filed by statute, rule, regulation, order, or decision of the Commission or has been requested by the Commission, and any person who willfully aids or abets such person shall be guilty of a Class A misdemeanor.
(h-20) The General Assembly authorizes the Illinois Finance Authority to issue bonds to the maximum extent permitted to finance coal gasification facilities described in this Section, which constitute both "industrial projects" under Article 801 of the Illinois Finance Authority Act and "clean coal and energy projects" under Sections 825-65 through 825-75 of the Illinois Finance Authority Act.
Administrative costs incurred by the Illinois Finance Authority in performance of this subsection (h-20) shall be subject to reimbursement by the clean coal SNG facility on terms as the Illinois Finance Authority and the clean coal SNG facility may agree. The utility and its customers shall have no obligation to reimburse the clean coal SNG facility or the Illinois Finance Authority for any such costs.
(h-25) The State of Illinois pledges that the State may not enact any law or take any action to (1) break or repeal the authority for SNG purchase contracts entered into between public gas utilities and the clean coal SNG facility pursuant to subsection (h) of this Section or (2) deny public gas utilities their full cost recovery for contract costs, as defined in subsection (h-10), that are incurred under such SNG purchase contracts. These pledges are for the benefit of the parties to such SNG purchase contracts and the issuers and holders of bonds or other obligations issued or incurred to finance or refinance the clean coal SNG facility. The beneficiaries are authorized to include and refer to these pledges in any finance agreement into which they may enter in regard to such contracts.
(h-30) The State of Illinois retains and reserves all other rights to enact new or amendatory legislation or take any other action, including, but not limited to, such legislation or other action that would (1) directly or indirectly raise the costs that the clean coal SNG facility must incur; (2) directly or indirectly place additional restrictions, regulations, or requirements on the clean coal SNG facility; (3) prohibit sequestration in general or prohibit a specific sequestration method or project; or (4) increase minimum sequestration requirements.
(i) If a gas utility or an affiliate of a gas utility has an ownership interest in any entity that produces or sells synthetic natural gas, Article VII of this Act shall apply.
(Source: P.A. 100-391, eff. 8-25-17.)

(220 ILCS 5/9-220.1) (from Ch. 111 2/3, par. 9-220.1)
Sec. 9-220.1. Environmental fees - modification of rates and charges. Any electric public utility may file a separate tariff designed to recover the fees paid under subsection 18 of Section 39.5 of the Environmental Protection Act as they are incurred, independent of any other matters related to its revenue requirements. Annually, the Commission shall initiate hearings to reconcile amounts collected under the tariff with the amounts properly disbursed by the utility under subsection 18 of Section 39.5 of the Environmental Protection Act.
(Source: P.A. 87-1213.)

(220 ILCS 5/9-220.2)
Sec. 9-220.2. Water and sewer surcharges authorized.
(a) The Commission may authorize a water or sewer utility to file a surcharge which adjusts rates and charges to provide for recovery of (i) the cost of purchased water, (ii) the cost of purchased sewage treatment service, (iii) other costs which fluctuate for reasons beyond the utility's control or are difficult to predict, or (iv) costs associated with an investment in qualifying infrastructure plant, independent of any other matters related to the utility's revenue requirement. A surcharge approved under this Section can operate on an historical or a prospective basis.
(b) For purposes of this Section, "costs associated with an investment in qualifying infrastructure plant" include a return on the investment in and depreciation expense related to plant items or facilities (including, but not limited to, replacement mains, meters, services, and hydrants) which (i) are not reflected in the rate base used to establish the utility's base rates and (ii) are non-revenue producing. For purposes of this Section, a "non-revenue producing facility" is one that is not constructed or installed for the purpose of serving a new customer.
(c) On a periodic basis, the Commission shall initiate hearings to reconcile amounts collected under each surcharge authorized pursuant to this Section with the actual prudently incurred costs recoverable for each annual period during which the surcharge was in effect.
(Source: P.A. 91-638, eff. 1-1-00.)

(220 ILCS 5/9-220.3)
(Section scheduled to be repealed on December 31, 2023)
Sec. 9-220.3. Natural gas surcharges authorized.
(a) Tariff.
(1) Pursuant to Section 9-201 of this Act, a

natural gas utility serving more than 700,000 customers may file a tariff for a surcharge which adjusts rates and charges to provide for recovery of costs associated with investments in qualifying infrastructure plant, independent of any other matters related to the utility's revenue requirement.

(2) Within 30 days after the effective date of

this amendatory Act of the 98th General Assembly, the Commission shall adopt emergency rules to implement the provisions of this amendatory Act of the 98th General Assembly. The utility may file with the Commission tariffs implementing the provisions of this amendatory Act of the 98th General Assembly after the effective date of the emergency rules authorized by subsection (i).

(3) The Commission shall issue an order approving,

or approving with modification to ensure compliance with this Section, the tariff no later than 120 days after such filing of the tariffs filed pursuant to this Section. The utility shall have 7 days following the date of service of the order to notify the Commission in writing whether it will accept any modifications so identified in the order or whether it has elected not to proceed with the tariff. If the order includes no modifications or if the utility notifies the Commission that it will accept such modifications, the tariff shall take effect on the first day of the calendar year in which the Commission issues the order, subject to petitions for rehearing and appellate procedures. After the tariff takes effect, the utility may, upon 10 days' notice to the Commission, file to withdraw the tariff at any time, and the Commission shall approve such filing without suspension or hearing, subject to a final reconciliation as provided in subsection (e) of this Section.

(4) When a natural gas utility withdraws the

surcharge tariff, the utility shall not recover any additional charges through the surcharge approved pursuant to this Section, subject to the resolution of the final reconciliation pursuant to subsection (e) of this Section. The utility's qualifying infrastructure investment net of accumulated depreciation may be transferred to the natural gas utility's rate base in the utility's next general rate case. The utility's delivery base rates in effect upon withdrawal of the surcharge tariff shall not be adjusted at the time the surcharge tariff is withdrawn.

(5) A natural gas utility that is subject to its

delivery base rates being fixed at their current rates pursuant to a Commission order entered in Docket No. 11-0046, notwithstanding the effective date of its tariff authorized pursuant to this Section, shall reflect in a tariff surcharge only those projects placed in service after the fixed rate period of the merger agreement has expired by its terms.

(b) For purposes of this Section, "qualifying infrastructure plant" includes only plant additions placed in service not reflected in the rate base used to establish the utility's delivery base rates. "Costs associated with investments in qualifying infrastructure plant" shall include a return on qualifying infrastructure plant and recovery of depreciation and amortization expense on qualifying infrastructure plant, net of the depreciation included in the utility's base rates on any plant retired in conjunction with the installation of the qualifying infrastructure plant. Collectively the "qualifying infrastructure plant" and "costs associated with investments in qualifying infrastructure plant" are referred to as the "qualifying infrastructure investment" and that are related to one or more of the following:
(1) the installation of facilities to retire and

replace underground natural gas facilities, including facilities appurtenant to facilities constructed of those materials such as meters, regulators, and services, and that are constructed of cast iron, wrought iron, ductile iron, unprotected coated steel, unprotected bare steel, mechanically coupled steel, copper, Cellulose Acetate Butyrate (CAB) plastic, pre-1973 DuPont Aldyl "A" polyethylene, PVC, or other types of materials identified by a State or federal governmental agency as being prone to leakage;

(2) the relocation of meters from inside

customers' facilities to outside;

(3) the upgrading of the gas distribution system

from a low pressure to a medium pressure system, including installation of high-pressure facilities to support the upgrade;

(4) modernization investments by a combination

utility, as defined in subsection (b) of Section 16-108.5 of this Act, to install:

(A) advanced gas meters in connection with the

installation of advanced electric meters pursuant to Sections 16-108.5 and 16-108.6 of this Act; and

(B) the communications hardware and software

and associated system software that creates a network between advanced gas meters and utility business systems and allows the collection and distribution of gas-related information to customers and other parties in addition to providing information to the utility itself;

(5) replacing high-pressure transmission pipelines

and associated facilities identified as having a higher risk of leakage or failure or installing or replacing high-pressure transmission pipelines and associated facilities to establish records and maximum allowable operating pressures;

(6) replacing difficult to locate mains and

service pipes and associated facilities; and

(7) replacing or installing transmission and

distribution regulator stations, regulators, valves, and associated facilities to establish over-pressure protection.

With respect to the installation of the facilities identified in paragraph (1) of subsection (b) of this Section, the natural gas utility shall determine priorities for such installation with consideration of projects either: (i) integral to a general government public facilities improvement program or (ii) ranked in the highest risk categories in the utility's most recent Distribution Integrity Management Plan where removal or replacement is the remedial measure.
(c) Qualifying infrastructure investment, defined in subsection (b) of this Section, recoverable through a tariff authorized by subsection (a) of this Section, shall not include costs or expenses incurred in the ordinary course of business for the ongoing or routine operations of the utility, including, but not limited to:
(1) operating and maintenance costs; and
(2) costs of facilities that are

revenue-producing, which means facilities that are constructed or installed for the purpose of serving new customers.

(d) Gas utility commitments. A natural gas utility that has in effect a natural gas surcharge tariff pursuant to this Section shall:
(1) recognize that the General Assembly identifies

improved public safety and reliability of natural gas facilities as the cornerstone upon which this Section is designed, and qualifying projects should be encouraged, selected, and prioritized based on these factors; and

(2) provide information to the Commission as

requested to demonstrate that (i) the projects included in the tariff are indeed qualifying projects and (ii) the projects are selected and prioritized taking into account improved public safety and reliability.

(3) The amount of qualifying infrastructure

investment eligible for recovery under the tariff in the applicable calendar year is limited to the lesser of (i) the actual qualifying infrastructure plant placed in service in the applicable calendar year and (ii) the difference by which total plant additions in the applicable calendar year exceed the baseline amount, and subject to the limitation in subsection (g) of this Section. A natural gas utility can recover the costs of qualifying infrastructure investments through an approved surcharge tariff from the beginning of each calendar year subject to the reconciliation initiated under paragraph (2) of subsection (e) of this Section, during which the Commission may make adjustments to ensure that the limits defined in this paragraph are not exceeded. Further, if total plant additions in a calendar year do not exceed the baseline amount in the applicable calendar year, the Commission, during the reconciliation initiated under paragraph (2) of subsection (e) of this Section for the applicable calendar year, shall adjust the amount of qualifying infrastructure investment eligible for recovery under the tariff to zero.

(4) For purposes of this Section, "baseline

amount" means an amount equal to the utility's average of total depreciation expense, as reported on page 336, column (b) of the utility's ILCC Form 21, for the calendar years 2006 through 2010.

(e) Review of investment.
(1) The amount of qualifying infrastructure

investment shall be shown on an Information Sheet supplemental to the surcharge tariff and filed with the Commission monthly or some other time period at the option of the utility. The Information Sheet shall be accompanied by data showing the calculation of the qualifying infrastructure investment adjustment. Unless otherwise ordered by the Commission, each qualifying infrastructure investment adjustment shown on an Information Sheet shall become effective pursuant to the utility's approved tariffs.

(2) For each calendar year in which a surcharge

tariff is in effect, the natural gas utility shall file a petition with the Commission to initiate hearings to reconcile amounts billed under each surcharge authorized pursuant to this Section with the actual prudently incurred costs recoverable under this tariff in the preceding year. The petition filed by the natural gas utility shall include testimony and schedules that support the accuracy and the prudence of the qualifying infrastructure investment for the calendar year being reconciled. The petition filed shall also include the number of jobs attributable to the natural gas surcharge tariff as required by rule. The review of the utility's investment shall include identification and review of all plant that was ranked within the highest risk categories in that utility's most recent Distribution Integrity Management Plan.

(f) The rate of return applied shall be the overall rate of return authorized by the Commission in the utility's last gas rate case.
(g) The cumulative amount of increases billed under the surcharge, since the utility's most recent delivery service rate order, shall not exceed an annual average 4% of the utility's delivery base rate revenues, but shall not exceed 5.5% in any given year. On the effective date of new delivery base rates, the surcharge shall be reduced to zero with respect to qualifying infrastructure investment that is transferred to the rate base used to establish the utility's delivery base rates, provided that the utility may continue to charge or refund any reconciliation adjustment determined pursuant to subsection (e) of this Section.
(h) If a gas utility obtains a surcharge tariff under this Section 9-220.3, then it and its affiliates are excused from the rate case filing requirements contained in Sections 9-220(h) and 9-220(h-1). In the event a natural gas utility, prior to the effective date of this amendatory Act of the 98th General Assembly, made a rate case filing that is still pending on the effective date of this amendatory Act of the 98th General Assembly, the natural gas utility may, at the time it files its surcharge tariff with the Commission, also file a notice with the Commission to withdraw its rate case filing. Any affiliate of such natural gas utility may also file to withdraw its rate case filing. Upon receipt of such notice, the Commission shall dismiss the rate case filing with prejudice and such tariffs and the record related thereto shall not be the subject of any further hearing, investigation, or proceeding of any kind related to rates for gas delivery services. Notwithstanding the foregoing, a natural gas utility shall not be permitted to withdraw a rate case filing for which a proposed order recommending a rate reduction is pending. A natural gas utility shall not be permitted to withdraw the gas delivery services tariffs that are the subject of Commission Docket Nos. 12-0511/12-0512 (cons.). None of the costs incurred for the withdrawn rate case are recoverable from ratepayers.
(i) The Commission shall promulgate rules and regulations to carry out the provisions of this Section under the emergency rulemaking provisions set forth in Section 5-45 of the Illinois Administrative Procedure Act, and such emergency rules shall be effective no later than 30 days after the effective date of this amendatory Act of the 98th General Assembly.
(j) This Section is repealed December 31, 2023.
(Source: P.A. 98-57, eff. 7-5-13.)

(220 ILCS 5/9-221) (from Ch. 111 2/3, par. 9-221)
Sec. 9-221. Whenever a municipality pursuant to Section 8-11-2 of the Illinois Municipal Code, as heretofore and hereafter amended, imposes a tax on any public utility, such utility may charge its customers, other than customers who are certified business enterprises under paragraph (e) of Section 8-11-2 of the Illinois Municipal Code or are exempted from those taxes under paragraph (f) of that Section, to the extent of such exemption and during the period in which such exemption is in effect, in addition to any rate authorized by this Act, an additional charge equal to the sum of (1) an amount equal to such municipal tax, or any part thereof (2) 3% of such tax, or any part thereof, as the case may be, to cover costs of accounting, and (3) an amount equal to the increase in taxes and other payments to governmental bodies resulting from the amount of such additional charge. Such utility shall file with the Commission a true and correct copy of the municipal ordinance imposing such tax; and also shall file with the Commission a supplemental schedule applicable to such municipality which shall specify such additional charge and which shall become effective upon filing without further notice. Such additional charge shall be shown separately on the utility bill to each customer. The Commission shall have power to investigate whether or not such supplemental schedule correctly specifies such additional charge, but shall have no power to suspend such supplemental schedule. If the Commission finds, after a hearing, that such supplemental schedule does not correctly specify such additional charge, it shall by order require a refund to the appropriate customers of the excess, if any, with interest, in such manner as it shall deem just and reasonable, and in and by such order shall require the utility to file an amended supplemental schedule corresponding to the finding and order of the Commission.
(Source: P.A. 87-895; 88-132.)

(220 ILCS 5/9-222) (from Ch. 111 2/3, par. 9-222)
Sec. 9-222. Whenever a tax is imposed upon a public utility engaged in the business of distributing, supplying, furnishing, or selling gas for use or consumption pursuant to Section 2 of the Gas Revenue Tax Act, or whenever a tax is required to be collected by a delivering supplier pursuant to Section 2-7 of the Electricity Excise Tax Act, or whenever a tax is imposed upon a public utility pursuant to Section 2-202 of this Act, such utility may charge its customers, other than customers who are high impact businesses under Section 5.5 of the Illinois Enterprise Zone Act, or certified business enterprises under Section 9-222.1 of this Act, to the extent of such exemption and during the period in which such exemption is in effect, in addition to any rate authorized by this Act, an additional charge equal to the total amount of such taxes. The exemption of this Section relating to high impact businesses shall be subject to the provisions of subsections (a), (b), and (b-5) of Section 5.5 of the Illinois Enterprise Zone Act. This requirement shall not apply to taxes on invested capital imposed pursuant to the Messages Tax Act, the Gas Revenue Tax Act and the Public Utilities Revenue Act. Such utility shall file with the Commission a supplemental schedule which shall specify such additional charge and which shall become effective upon filing without further notice. Such additional charge shall be shown separately on the utility bill to each customer. The Commission shall have the power to investigate whether or not such supplemental schedule correctly specifies such additional charge, but shall have no power to suspend such supplemental schedule. If the Commission finds, after a hearing, that such supplemental schedule does not correctly specify such additional charge, it shall by order require a refund to the appropriate customers of the excess, if any, with interest, in such manner as it shall deem just and reasonable, and in and by such order shall require the utility to file an amended supplemental schedule corresponding to the finding and order of the Commission. Except with respect to taxes imposed on invested capital, such tax liabilities shall be recovered from customers solely by means of the additional charges authorized by this Section.
(Source: P.A. 91-914, eff. 7-7-00; 92-12, eff. 7-1-01.)

(220 ILCS 5/9-222.1) (from Ch. 111 2/3, par. 9-222.1)
Sec. 9-222.1. A business enterprise which is located within an area designated by a county or municipality as an enterprise zone pursuant to the Illinois Enterprise Zone Act or located in a federally designated Foreign Trade Zone or Sub-Zone shall be exempt from the additional charges added to the business enterprise's utility bills as a pass-on of municipal and State utility taxes under Sections 9-221 and 9-222 of this Act, to the extent such charges are exempted by ordinance adopted in accordance with paragraph (e) of Section 8-11-2 of the Illinois Municipal Code in the case of municipal utility taxes, and to the extent such charges are exempted by the percentage specified by the Department of Commerce and Economic Opportunity in the case of State utility taxes, provided such business enterprise meets the following criteria:
(1) it (i) makes investments which cause the creation

of a minimum of 200 full-time equivalent jobs in Illinois; (ii) makes investments of at least $175,000,000 which cause the creation of a minimum of 150 full-time equivalent jobs in Illinois; (iii) makes investments that cause the retention of a minimum of 300 full-time equivalent jobs in the manufacturing sector, as defined by the North American Industry Classification System, in an area in Illinois in which the unemployment rate is above 9% and makes an application to the Department within 3 months after the effective date of this amendatory Act of the 96th General Assembly and certifies relocation of the 300 full-time equivalent jobs within 48 months after the application; (iv) makes investments which cause the retention of a minimum of 1,000 full-time jobs in Illinois; or (v) makes an application to the Department within 2 months after the effective date of this amendatory Act of the 96th General Assembly and makes investments that cause the retention of a minimum of 500 full-time equivalent jobs in 2009 and 2010, 675 full-time jobs in Illinois in 2011, 850 full-time jobs in 2012, and 750 full-time jobs per year in 2013 through 2017, in the manufacturing sector as defined by the North American Industry Classification System; and

(2) it is either (i) located in an Enterprise Zone

established pursuant to the Illinois Enterprise Zone Act or (ii) located in a federally designated Foreign Trade Zone or Sub-Zone and is designated a High Impact Business by the Department of Commerce and Economic Opportunity; and

(3) it is certified by the Department of Commerce and

Economic Opportunity as complying with the requirements specified in clauses (1) and (2) of this Section.

The Department of Commerce and Economic Opportunity shall determine the period during which such exemption from the charges imposed under Section 9-222 is in effect which shall not exceed 30 years or the certified term of the enterprise zone, whichever period is shorter, except that the exemption period for a business enterprise qualifying under item (iii) of clause (1) of this Section shall not exceed 30 years.
The Department of Commerce and Economic Opportunity shall have the power to promulgate rules and regulations to carry out the provisions of this Section including procedures for complying with the requirements specified in clauses (1) and (2) of this Section and procedures for applying for the exemptions authorized under this Section; to define the amounts and types of eligible investments which business enterprises must make in order to receive State utility tax exemptions pursuant to Sections 9-222 and 9-222.1 of this Act; to approve such utility tax exemptions for business enterprises whose investments are not yet placed in service; and to require that business enterprises granted tax exemptions repay the exempted tax should the business enterprise fail to comply with the terms and conditions of the certification. However, no business enterprise shall be required, as a condition for certification under clause (3) of this Section, to attest that its decision to invest under clause (1) of this Section and to locate under clause (2) of this Section is predicated upon the availability of the exemptions authorized by this Section.
A business enterprise shall be exempt, in whole or in part, from the pass-on charges of municipal utility taxes imposed under Section 9-221, only if it meets the criteria specified in clauses (1) through (3) of this Section and the municipality has adopted an ordinance authorizing the exemption under paragraph (e) of Section 8-11-2 of the Illinois Municipal Code. Upon certification of the business enterprises by the Department of Commerce and Economic Opportunity, the Department of Commerce and Economic Opportunity shall notify the Department of Revenue of such certification. The Department of Revenue shall notify the public utilities of the exemption status of business enterprises from the pass-on charges of State and municipal utility taxes. Such exemption status shall be effective within 3 months after certification of the business enterprise.
(Source: P.A. 97-818, eff. 7-16-12; 98-321, eff. 8-12-13.)

(220 ILCS 5/9-222.1A)
Sec. 9-222.1A. High impact business. Beginning on August 1, 1998 and thereafter, a business enterprise that is certified as a High Impact Business by the Department of Commerce and Economic Opportunity (formerly Department of Commerce and Community Affairs) is exempt from the tax imposed by Section 2-4 of the Electricity Excise Tax Law, if the High Impact Business is registered to self-assess that tax, and is exempt from any additional charges added to the business enterprise's utility bills as a pass-on of State utility taxes under Section 9-222 of this Act, to the extent the tax or charges are exempted by the percentage specified by the Department of Commerce and Economic Opportunity for State utility taxes, provided the business enterprise meets the following criteria:
(1) (A) it intends either (i) to make a minimum

eligible investment of $12,000,000 that will be placed in service in qualified property in Illinois and is intended to create at least 500 full-time equivalent jobs at a designated location in Illinois; or (ii) to make a minimum eligible investment of $30,000,000 that will be placed in service in qualified property in Illinois and is intended to retain at least 1,500 full-time equivalent jobs at a designated location in Illinois; or

(B) it meets the criteria of subdivision

(a)(3)(B), (a)(3)(C), (a)(3)(D), or (a)(3)(F) of Section 5.5 of the Illinois Enterprise Zone Act;

(2) it is designated as a High Impact Business by the

Department of Commerce and Economic Opportunity; and

(3) it is certified by the Department of Commerce and

Economic Opportunity as complying with the requirements specified in clauses (1) and (2) of this Section.

The Department of Commerce and Economic Opportunity shall determine the period during which the exemption from the Electricity Excise Tax Law and the charges imposed under Section 9-222 are in effect, which shall not exceed 20 years from the date of initial certification, and shall specify the percentage of the exemption from those taxes or additional charges.
The Department of Commerce and Economic Opportunity is authorized to promulgate rules and regulations to carry out the provisions of this Section, including procedures for complying with the requirements specified in clauses (1) and (2) of this Section and procedures for applying for the exemptions authorized under this Section; to define the amounts and types of eligible investments that business enterprises must make in order to receive State utility tax exemptions or exemptions from the additional charges imposed under Section 9-222 and this Section; to approve such utility tax exemptions for business enterprises whose investments are not yet placed in service; and to require that business enterprises granted tax exemptions or exemptions from additional charges under Section 9-222 repay the exempted amount if the business enterprise fails to comply with the terms and conditions of the certification.
Upon certification of the business enterprises by the Department of Commerce and Economic Opportunity, the Department of Commerce and Economic Opportunity shall notify the Department of Revenue of the certification. The Department of Revenue shall notify the public utilities of the exemption status of business enterprises from the tax or pass-on charges of State utility taxes. The exemption status shall take effect within 3 months after certification of the business enterprise.
(Source: P.A. 98-109, eff. 7-25-13.)

(220 ILCS 5/9-222.2) (from Ch. 111 2/3, par. 9-222.2)
Sec. 9-222.2. Additional Charge - Recovery. The additional charge authorized by Section 9-221 or Section 9-222 shall be made (i) in the case of a tax measured by gross receipts or gross revenue, by adding to the customer's bill a uniform percentage to those amounts payable by the customer for intrastate utility service which are includible in the measure of such tax, except, however, such method is not required where practical considerations justify a utility's or telecommunications carrier's use of another just and reasonable method of recovering its entire liability for such tax, and (ii) in the case of a tax measured by the number of therms or kilowatt-hours distributed, supplied, furnished, sold, transported or transmitted, by adding to the customer's bill an amount equal to the number of therms or kilowatt-hours which are includible in the measure of such tax, multiplied by the applicable tax rate. Without limiting the generality of the foregoing, it shall not be deemed unjust and unreasonable or a violation of Section 9-241 for telecommunications carriers to recover the expense of taxes imposed by any municipality pursuant to Section 8-11-2 of the Illinois Municipal Code on coin revenues generated by coin-operated telecommunications devices by including the expense of the tax within the coin rates for intra-state coin paid telecommunications services.
(Source: P.A. 87-750.)

(220 ILCS 5/9-222.3) (from Ch. 111 2/3, par. 9-222.3)
Sec. 9-222.3. Recovery of additional charges refunded to customers.
(a) If a telecommunications carrier is required to make a refund as a result of an additional charge collected to recover the expense of taxes imposed by any municipality pursuant to Section 8-11-2 of the Illinois Municipal Code on revenues generated by coin-operated telecommunications devices, the telecommunications carrier shall be entitled to amortize the total amount refunded over a reasonable period not to exceed 5 years and shall be permitted to recover such refunded amount in full over the amortization period by means of temporary supplemental rates approved by the Illinois Commerce Commission applicable to that carrier's intrastate utility services paid for by inserting coins in coin-operated telecommunications devices. The Commission shall monitor the amortization of the expense and discontinue any temporary supplemental rate as to each municipality immediately when the recovery of the expense is complete. This provision shall be applicable only if all of the following conditions are met:
(1) The refund is made pursuant to a final judgment

of a court of competent jurisdiction, including a judgment approving settlement of a disputed claim.

(2) The additional charges giving rise to the refund

were collected pursuant to tariffs, permitted to become effective by the Commission, with or without formal hearings.

(3) The additional charges giving rise to the refund

recovered the expense of taxes paid to a governmental body, plus the expense of collection as authorized by Section 9-221, and such amounts have not been recovered by the telecommunications carrier from the public body.

(b) This amendatory Act of 1991 shall be applicable to all refunds made on or subsequent to June 1, 1991, including but not limited to refunds made pursuant to judgments entered before the effective date of this amendatory Act of 1991.
(Source: P.A. 87-750.)

(220 ILCS 5/9-223) (from Ch. 111 2/3, par. 9-223)
Sec. 9-223. Fire protection charge.
(a) The Commission may authorize any public utility engaged in the production, storage, transmission, sale, delivery or furnishing of water to impose a fire protection charge, in addition to any rate authorized by this Act, sufficient to cover a reasonable portion of the cost of providing the capacity, facilities and the water necessary to meet the fire protection needs of any municipality or public fire protection district. Such fire protection charge shall be in the form of a fixed amount per bill and shall be shown separately on the utility bill of each customer of the municipality or fire protection district. Any filing by a public utility to impose such a fire protection charge or to modify a charge shall be made pursuant to Section 9-201 of this Act. Any fire protection charge imposed shall reflect the costs associated with providing fire protection service for each municipality or fire protection district. No such charge shall be imposed directly on any municipality or fire protection district for a reasonable level of fire protection services unless provided for in a separate agreement between the municipality or the fire protection district and the utility.
(b) By December 31, 2007, the Commission shall conduct at least 3 public forums to evaluate the purpose and use of each fire protection charge imposed under this Section. At least one forum must be held in northern Illinois, at least one forum must be held in central Illinois, and at least one forum must be held in southern Illinois. The Commission must invite a representative from each municipality and fire protection district affected by a fire protection charge under this Section to attend a public forum. The Commission shall report its findings concerning recommendations concerning the purpose and use of each fire protection charge to the General Assembly no later than the last day of the veto session in 2008.
(Source: P.A. 94-950, eff. 6-27-06.)

(220 ILCS 5/9-224) (from Ch. 111 2/3, par. 9-224)
Sec. 9-224. The Commission shall not consider as an expense of any public utility company, for the purpose of determining any rate or charge, any amount expended for political activity or lobbying as defined in the "Lobbyist Registration Act".
(Source: P.A. 84-617.)

(220 ILCS 5/9-225) (from Ch. 111 2/3, par. 9-225)
Sec. 9-225. (1) For the purposes of this Section:
(a) "Advertising" means the commercial use, by an

electric, gas, water, or sewer utility, of any media, including newspapers, printed matter, radio and television, in order to transmit a message to a substantial number of members of the public or to such utility's consumers;

(b) "Political advertising" means any advertising for

the purpose of influencing public opinion with respect to legislative, administrative or electoral matters, or with respect to any controversial issue of public importance;

(c) "Promotional advertising" means any advertising

for the purpose of encouraging any person to select or use the service or additional service of a utility or the selection or installation of any appliance or equipment designed to use such utility's service; and

(d) "Goodwill or institutional advertising" means any

advertising either on a local or national basis designed primarily to bring the utility's name before the general public in such a way as to improve the image of the utility or to promote controversial issues for the utility or the industry.

(2) In any general rate increase requested by any gas, electric, water, or sewer utility company under the provisions of this Act, the Commission shall not consider, for the purpose of determining any rate, charge or classification of costs, any direct or indirect expenditures for promotional, political, institutional or goodwill advertising, unless the Commission finds the advertising to be in the best interest of the Consumer or authorized as provided pursuant to subsection 3 of this Section.
(3) The following categories of advertising shall be considered allowable operating expenses for gas, electric, water, or sewer utilities:
(a) Advertising which informs consumers how they can

conserve energy or water, reduce peak demand for electric or gas energy, or reduce demand for water;

(b) Advertising required by law or regulations,

including advertising required under Part I of Title II of the National Energy Conservation Policy Act;

(c) Advertising regarding service interruptions,

safety measures or emergency conditions;

(d) Advertising concerning employment opportunities

with such utility;

(e) Advertising which promotes the use of energy

efficient appliances, equipment or services;

(f) Explanations of existing or proposed rate

schedules or notifications of hearings thereon;

(g) Advertising that identifies the location and

operating hours of company business offices;

(h) Advertising which promotes the shifting of demand

from peak to off-peak hours or which encourages the off-peak usage of the service; and

(i) "Other" categories of advertisements not

includable in paragraphs (a) through (h), but which are not political, promotional, institutional or goodwill advertisements.

(Source: P.A. 95-814, eff. 8-13-08.)

(220 ILCS 5/9-226) (from Ch. 111 2/3, par. 9-226)
Sec. 9-226. In any general rate increase proceeding in which Section 9-225 of this Act applies, the following materials shall be made available to the Commission:
(a) Copies of all advertisements and scripts included in the operating expense, listing the production costs for each ad, the publication schedule and costs for each ad;
(b) Copies of all advertisements included in the operating expense purchased on a cooperative basis with manufacturers, developers or others and the company's cost for each ad; and
(c) All expenses incurred by the utility included in the operating expense for ads or scripts produced by a trade association including all monies paid to the association for advertising purposes, either in the form of dues, assessments or subscriptions.
(Source: P.A. 84-617.)

(220 ILCS 5/9-227) (from Ch. 111 2/3, par. 9-227)
Sec. 9-227. It shall be proper for the Commission to consider as an operating expense, for the purpose of determining whether a rate or other charge or classification is sufficient, donations made by a public utility for the public welfare or for charitable scientific, religious or educational purposes, provided that such donations are reasonable in amount. In determining the reasonableness of such donations, the Commission may not establish, by rule, a presumption that any particular portion of an otherwise reasonable amount may not be considered as an operating expense. The Commission shall be prohibited from disallowing by rule, as an operating expense, any portion of a reasonable donation for public welfare or charitable purposes.
(Source: P.A. 85-122.)

(220 ILCS 5/9-229)
Sec. 9-229. Consideration of attorney and expert compensation as an expense. The Commission shall specifically assess the justness and reasonableness of any amount expended by a public utility to compensate attorneys or technical experts to prepare and litigate a general rate case filing. This issue shall be expressly addressed in the Commission's final order.
(Source: P.A. 96-33, eff. 7-10-09.)

(220 ILCS 5/9-230) (from Ch. 111 2/3, par. 9-230)
Sec. 9-230. Rate of return; financial involvement with nonutility or unregulated companies. In determining a reasonable rate of return upon investment for any public utility in any proceeding to establish rates or charges, the Commission shall not include any (i) incremental risk, (ii) increased cost of capital, or (iii) after May 31, 2003, revenue or expense attributed to telephone directory operations, which is the direct or indirect result of the public utility's affiliation with unregulated or nonutility companies.
(Source: P.A. 92-22, eff. 6-30-01.)

(220 ILCS 5/9-240) (from Ch. 111 2/3, par. 9-240)
Sec. 9-240. Except as in this Act otherwise provided, no public utility shall charge, demand, collect or receive a greater or less or different compensation for any product, or commodity furnished or to be furnished, or for any service rendered or to be rendered, than the rates or other charges applicable to such product or commodity or service as specified in its schedules on file and in effect at the time, except as provided in Section 9-104, nor shall any such public utility refund or remit, directly or indirectly, in any manner or by any device, any portion of the rates or other charges so specified, nor extend to any corporation or person any form of contract or agreement or any rule or regulation or any facility or privilege except such as are regularly and uniformly extended to all corporations and persons.
No law of the State shall be construed to prohibit a public utility from furnishing its service, product or commodity to its employees, officers, directors or pensioners, or its employees, officers, directors or pensioners from receiving such service, product or commodity, free or at rates or charges less than those specified in its filed schedules.
(Source: P.A. 84-617.)

(220 ILCS 5/9-241) (from Ch. 111 2/3, par. 9-241)
Sec. 9-241. No public utility shall, as to rates or other charges, services, facilities or in other respect, make or grant any preference or advantage to any corporation or person or subject any corporation or person to any prejudice or disadvantage. No public utility shall establish or maintain any unreasonable difference as to rates or other charges, services, facilities, or in any other respect, either as between localities or as between classes of service.
However, nothing in this Section shall be construed as limiting the authority of the Commission to permit the establishment of economic development rates as incentives to economic development either in enterprise zones as designated by the State of Illinois or in other areas of a utility's service area. Such rates should be available to existing businesses which demonstrate an increase to existing load as well as new businesses which create new load for a utility so as to create a more balanced utilization of generating capacity. The Commission shall ensure that such rates are established at a level which provides a net benefit to customers within a public utility's service area.
Prior to October 1, 1989, no public utility providing electrical or gas service shall consider the use of solar or other nonconventional renewable sources of energy by a customer as a basis for establishing higher rates or charges for any service or commodity sold to such customer; nor shall a public utility subject any customer utilizing such energy source or sources to any other prejudice or disadvantage on account of such use. No public utility shall without the consent of the Commission, charge or receive any greater compensation in the aggregate for a lesser commodity, product, or service than for a greater commodity, product or service of like character.
The Commission, in order to expedite the determination of rate questions, or to avoid unnecessary and unreasonable expense, or to avoid unjust or unreasonable discrimination between classes of customers, or, whenever in the judgment of the Commission public interest so requires, may, for rate making and accounting purposes, or either of them, consider one or more municipalities either with or without the adjacent or intervening rural territory as a regional unit where the same public utility serves such region under substantially similar conditions, and may within such region prescribe uniform rates for consumers or patrons of the same class.
Any public utility, with the consent and approval of the Commission, may as a basis for the determination of the charges made by it classify its service according to the amount used, the time when used, the purpose for which used, and other relevant factors.
(Source: P.A. 91-357, eff. 7-29-99.)

(220 ILCS 5/9-242) (from Ch. 111 2/3, par. 9-242)
Sec. 9-242. The Commission shall study the costs and benefits of implementing promotional rates for a public utility's industrial and commercial customers when such rates are intended to encourage increased consumption of gas or electric service by such customers, to increase employment or production by such customers, or to improve the likelihood that existing customers will remain, or additional industrial or commercial customers will locate, in Illinois. The Commission shall include in its study, in particular, an analysis of (1) the extent to which existing industrial and commercial customers change short-term production or employment levels in response to any change in prices for gas or electric service; (2) the extent to which industrial and commercial customers base long-term location, production and employment decisions on the short-term and long-term prices of gas or electric service; and (3) the extent to which rates or charges paid by utility customers other than those directly benefitting from promotional rates are affected by the utilization of such rates by industrial and commercial customers. The Commission's study shall be subject to hearing and comment, and the findings shall be reported to the General Assembly together with any recommendations for legislative action.
(Source: P.A. 84-617.)

(220 ILCS 5/9-243) (from Ch. 111 2/3, par. 9-243)
Sec. 9-243. No public utility, or any officer or agent thereof, or any person acting for or employed by it, shall directly or indirectly, by any device or means whatsoever, suffer or permit any corporation or person to obtain any service, commodity, or product at less than the rate or other charge then established and in force as shown by the schedules filed and in effect at the time. No person or corporation shall, directly or indirectly, by any device or means whatsoever, whether with or without the consent or connivance of a public utility or any of its officers, or employees, seek to obtain or obtain any service, commodity, or product at less than the rate or other charge then established and in force therefor. If prior to June 30, 1913, any real estate or other tangible property shall have been sold or transferred to any public utility or public service corporation, or, if before that date, any obligation of any public utility or public service corporation created in consideration of the transfer to it of any real estate or other tangible property, shall have been released or cancelled, upon consideration in whole or in part of an agreement by such public utility or public service corporation expressed in writing to render any service, or furnish any commodity or product in the future to the party or parties making such conveyance or transfer or owning such obligation, nothing in this Act contained shall be construed to in any way affect such agreement or to prevent the performance or enforcement thereof according to its terms, or to authorize the Commission to interfere with such performance or enforcement.
(Source: P.A. 84-617.)

(220 ILCS 5/9-244) (from Ch. 111 2/3, par. 9-244)
Sec. 9-244. Alternative rate regulation.
(a) Notwithstanding any of the ratemaking provisions of this Article IX or other Sections of this Act, or the Commission's rules that are deemed to require rate of return regulation, and except as provided in Article XVI, the Commission, upon petition by an electric or gas public utility, and after notice and hearing, may authorize for some or all of the regulated services of that utility, the implementation of one or more programs consisting of (i) alternatives to rate of return regulation, including but not limited to earnings sharing, rate moratoria, price caps or flexible rate options, or (ii) other regulatory mechanisms that reward or penalize the utility through the adjustment of rates based on utility performance. In the case of other regulatory mechanisms that reward or penalize utilities through the adjustment of rates based on utility performance, the utility's performance shall be compared to standards established in the Commission order authorizing the implementation of other regulatory mechanisms. The Commission is specifically authorized to approve in response to such petitions different forms of alternatives to rate of return regulation or other regulatory mechanisms to fit the particular characteristics and requirements of different utilities and their service territories.
(b) The Commission shall approve the program if it finds, based on the record, that:
(1) the program is likely to result in rates lower

than otherwise would have been in effect under traditional rate of return regulation for the services covered by the program and that are consistent with the provisions of Section 9-241 of the Act; and

(2) the program is likely to result in other

substantial and identifiable benefits that would be realized by customers served under the program and that would not be realized in the absence of the program; and

(3) the utility is in compliance with applicable

Commission standards for reliability and implementation of the program is not likely to adversely affect service reliability; and

(4) implementation of the program is not likely to

result in deterioration of the utility's financial condition; and

(5) implementation of the program is not likely to

adversely affect the development of competitive markets; and

(6) the electric utility is in compliance with its

obligation to offer delivery services pursuant to Article XVI; and

(7) the program includes annual reporting

requirements and other provisions that will enable the Commission to adequately monitor its implementation of the program; and

(8) the program includes provisions for an equitable

sharing of any net economic benefits between the utility and its customers to the extent the program is likely to result in such benefits.

The Commission shall issue its order approving or denying the program no later than 270 days from the date of filing of the petition. Any program approved under this Section shall continue in effect until revised, modified or terminated by order of the Commission as provided in this Section. If the Commission cannot make the above findings, it shall specifically identify in its order the reason or reasons why the proposed program does not meet the above criteria, and shall identify any modifications supported in the record, if any, that would cause the program to satisfy the above criteria. In the event the order identifies any such modifications it shall not become a final order subject to petitions for rehearing until 15 days after service of same by the Commission. The utility shall have 14 days following the date of service of the order to notify the Commission in writing whether it will accept any modifications so identified in the order or whether it has elected not to proceed with the program. If the utility notifies the Commission that it will accept such modifications, the Commission shall issue an amended order, without further hearing, within 14 days following such notification, approving the program as modified and such order shall be considered to be a final order of the Commission subject to petitions for rehearing and appellate procedures.
(c) The Commission shall open a proceeding to review any program approved under subsection (b) 2 years after the program is first implemented to determine whether the program is meeting its objectives, and may make such revisions, no later than 270 days after the proceeding is opened, as are necessary to result in the program meeting its objectives. A utility may elect to discontinue any program so revised. The Commission shall not otherwise direct a utility to revise, modify or cancel a program during its term of operation, except as found necessary, after notice and hearing, to ensure system reliability.
(d) Upon its own motion or complaint, the Commission may investigate whether the utility is implementing an approved program in accordance with the Commission order approving the program. If the Commission finds after notice and hearing, that the utility is not implementing the program in accordance with such order, the Commission shall order the utility to comply with the terms of the order. Complaints relating to the program filed under Section 9-250 of this Act, alleging that the program does not comply with that Section or the requirements of subsection (b) shall not be filed sooner than one year after the review provided for in subsection (c). The complainant shall bear the burden of proving the allegations in the complaint.
(e) The Commission shall not be authorized to allow or order an electric utility to place a program into effect, pursuant to this Section, applicable to delivery services provided by a utility, unless the utility already has in effect a delivery services tariff conforming to the requirements of Section 16-108 of this Act.
(f) The Commission may, upon subsequent petition by the utility, after notice and hearing, authorize the extension of a program that was previously approved pursuant to this Section or approve revisions or modifications of such a program to be effective, after the initially approved program has been in effect. Any such petition seeking an extension, revision, or modification of such a program must be accompanied by an evaluation of the program addressing the criteria set forth in subsection (b) hereof. The utility's petition may, but is not required to, specify a termination date for the extended, revised or modified program. The Commission may require a review of the extended, revised, or modified program at such intervals as may be ordered by the Commission, for the purpose of determining whether the program should be revised, modified, or terminated.
(Source: P.A. 89-194, eff. 1-1-96; 90-561, eff. 12-16-97.)

(220 ILCS 5/9-245)
Sec. 9-245. Rates; environmental fines and remediation. In determining the rates for a public utility engaged in providing natural gas service, the Commission may not include any expenditure for fines or remediation and related activities incurred as a result of mercury spills associated with gas pressure regulators, manometers, or any other devices containing mercury in the utility's system. Any related insurance or third party recoveries must also be excluded for ratemaking purposes.
(Source: P.A. 92-71, eff. 7-12-01.)

(220 ILCS 5/9-246)
Sec. 9-246. Rates; lead hazard cost recovery by investor-owned water utilities. In determining the rates for an investor-owned public utility engaged in providing water service, the Commission shall allow the utility to recover annually any reasonable costs incurred by the utility to comply with Section 35.5 of the Illinois Plumbing License Law.
(Source: P.A. 99-922, eff. 1-17-17.)

(220 ILCS 5/9-250) (from Ch. 111 2/3, par. 9-250)
Sec. 9-250. Whenever the Commission, after a hearing had upon its own motion or upon complaint, shall find that the rates or other charges, or classifications, or any of them, demanded, observed, charged or collected by any public utility for any service or product or commodity, or in connection therewith, or that the rules, regulations, contracts, or practices or any of them, affecting such rates or other charges, or classifications, or any of them, are unjust, unreasonable, discriminatory or preferential, or in any way in violation of any provisions of law, or that such rates or other charges or classifications are insufficient, the Commission shall determine the just, reasonable or sufficient rates or other charges, classifications, rules, regulations, contracts or practices to be thereafter observed and in force, and shall fix the same by order as hereinafter provided.
The Commission shall have power, upon a hearing, had upon its own motion or upon complaint, to investigate a single rate or other charge, classification, rule, regulation, contract or practice, or any number thereof, or the entire schedule or schedules of rates or other charges, classifications, rules, regulations, contracts and practices, or any thereof of any public utility, and to establish new rates or other charges, classifications, rules, regulations, contracts or practices or schedule or schedules, in lieu thereof.
(Source: P.A. 84-617; 84-1025.)

(220 ILCS 5/9-251) (from Ch. 111 2/3, par. 9-251)
Sec. 9-251. The Commission shall have the power to investigate all existing or proposed interstate rates or other charges, and classifications, and all rules and practices in relation thereto, of any public utility, where any act in relation thereto shall take place within this State; and when the same are, in the opinion of the Commission, excessive or discriminatory or in violation of any Act of Congress, the Commission may apply by petition or otherwise to any court of competent jurisdiction for relief.
The Commission shall also have the power, after a hearing had upon its own motion or upon complaint, to order any public utilities to establish and fix reasonable and sufficient joint rates or other charges or classifications. In case such public utilities do not agree upon the division between them of such joint rates or other charges the Commission shall, after hearing, establish such division by supplemental order.
(Source: P.A. 84-617; 84-1025.)

(220 ILCS 5/9-252) (from Ch. 111 2/3, par. 9-252)
Sec. 9-252. When complaint is made to the Commission concerning any rate or other charge of any public utility and the Commission finds, after a hearing, that the public utility has charged an excessive or unjustly discriminatory amount for its product, commodity or service, the Commission may order that the public utility make due reparation to the complainant therefor, with interest at the legal rate from the date of payment of such excessive or unjustly discriminatory amount.
If the public utility does not comply with an order of the Commission for the payment of money within the time fixed in such order, the complainant, or any person for whose benefit such order was made, may file in a circuit court of competent jurisdiction a complaint setting forth briefly the causes for which the person claims damages and the order of the Commission in the premises. Such action shall proceed in all respects like other civil actions for damages, except that on the trial of such action the order of the Commission shall be prima facie evidence of the facts therein stated. If the plaintiff shall finally prevail, he or she shall be allowed a reasonable attorney's fee to be taxed and collected as a part of the costs of the action.
All complaints for the recovery of damages shall be filed with the Commission within 2 years from the time the produce, commodity or service as to which complaint is made was furnished or performed, and a petition for the enforcement of an order of the Commission for the payment of money shall be filed in the proper court within one year from the date of the order, except that if an appeal is taken from the order of the Commission, the time from the taking of the appeal until its final adjudication shall be excluded in computing the one year allowed for filing the complaint to enforce such order.
The remedy provided in this section shall be cumulative, and in addition to any other remedy or remedies in this Act provided in case of failure of a public utility to obey a rule, regulation, order or decision of the Commission.
(Source: P.A. 88-323.)

(220 ILCS 5/9-252.1)
Sec. 9-252.1. When a customer pays a bill as submitted by a public utility and the billing is later found to be incorrect due to an error either in charging more than the published rate or in measuring the quantity or volume of service provided, the utility shall refund the overcharge with interest from the date of overpayment at the legal rate or at a rate prescribed by rule of the Commission. Refunds and interest for such overcharges may be paid by the utility without the need for a hearing and order of the Commission. Any complaint relating to an incorrect billing must be filed with the Commission no more than 2 years after the date the customer first has knowledge of the incorrect billing.
(Source: P.A. 88-323.)

(220 ILCS 5/9-253)
Sec. 9-253. Refunds.
(a) If the Commission or a court determines that a public utility has overcharged its customers and orders that a refund be made to customers of the utility, a portion of the refund shall be set aside during the refund period or for 120 days after the refund is ordered, whichever is longer, and shall be used to pay refunds to customers who were overcharged and are no longer customers of the utility. The Commission shall determine the amount to be set aside for refunds to former customers. The Commission shall periodically review the appropriateness of the amount of funds set aside for purposes of compensating former customers and make adjustments as needed.
(b) The utility ordered to make the refund shall notify the public in the form designated by the Commission. In determining the form of the notice, the Commission shall take into account the effectiveness of the format in reaching former customers as well as the administrative costs of notifying past customers.
(c) A portion of the funds set aside for refunds to former customers may be used to cover administrative costs of the refund. The Commission shall determine the reasonableness of such administrative costs and shall establish a formula for determining how much of the funds may be used for administrative costs.
(d) Only a former customer who was a customer of the utility during the period of the overcharges and who files a claim with the utility during the refund period or within 120 days after the refund is ordered, whichever is longer, and proves that he was a customer of the utility during the period of overcharges shall be entitled to a refund under this Section. A claim for a refund shall be in writing on a form provided by the utility. For purposes of this Section, "prove" means providing a copy of a past bill for utility services which shows that the claimant was a customer of record of the utility during the period of overcharges. The claimant shall not be obligated to provide a past bill if there is less than 24 months between the date of the refund and the period of the service to which the refund applies.
(e) If a former customer claims a refund and owes a past due amount to the utility, the refund amount shall be reduced by the amount the customer owes the utility and that past due amount shall be returned to the utility.
(f) Interest shall accrue on the funds set aside until all moneys have been paid out to customers.
(g) At the end of the refund period or 120 days after the refund is ordered, whichever is longer, any balance remaining after all legitimate claims for refunds have been paid shall be refunded to current customers of the utility as a credit on their bills.
(h) The Commission shall determine the formula on how amounts for refunds to former customers shall be calculated.
(i) This Section does not apply to refunds which were ordered prior to the effective date of this amendatory Act of 1994.
(j) This Section does not apply to refunds ordered in reconciliation proceedings pursuant to Section 9-220 of the Public Utilities Act.
(Source: P.A. 88-639, eff. 9-9-94.)



Article X - Proceedings Before The Commission And The Courts

(220 ILCS 5/Art. X heading)

(220 ILCS 5/10-101) (from Ch. 111 2/3, par. 10-101)
Sec. 10-101. The Commission, or any commissioner or hearing examiner designated by the Commission, shall have power to hold investigations, inquiries and hearings concerning any matters covered by the provisions of this Act, or by any other Acts relating to public utilities subject to such rules and regulations as the Commission may establish. In the conduct of any investigation, inquiry or hearing the provisions of the Illinois Administrative Procedure Act, including but not limited to Sections 10-25 and 10-35 of that Act, shall be applicable and the Commission's rules shall be consistent therewith. Complaint cases initiated pursuant to any Section of this Act, investigative proceedings and ratemaking cases shall be considered "contested cases" as defined in Section 1-30 of the Illinois Administrative Procedure Act, any contrary provision therein notwithstanding. Any proceeding intended to lead to the establishment of policies, practices, rules or programs applicable to more than one utility may, in the Commission's discretion, be conducted pursuant to either rulemaking or contested case provisions, provided such choice is clearly indicated at the beginning of such proceeding and subsequently adhered to. No violation of this Section or the Illinois Administrative Procedure Act and no informality in any proceeding or in the manner of taking testimony before the Commission, any commissioner or hearing examiner of the Commission shall invalidate any order, decision, rule or regulation made, approved, or confirmed by the Commission in the absence of prejudice. All hearings conducted by the Commission shall be open to the public.
Each commissioner and every hearing examiner of the Commission designated by it to hold any inquiry, investigation or hearing, shall have the power to administer oaths and affirmations, certify to all official acts, issue subpoenas, compel the attendance and testimony of witnesses, and the production of papers, books, accounts and documents.
Hearings shall be held either by the Commission or by one or more commissioners or hearing examiners.
When any attorney who is not admitted to the practice of law in Illinois by unlimited or conditional admission, but who is licensed in another state, territory, or commonwealth of the United States, the District of Columbia, or a foreign country may desire to appear before the Commission, such attorney shall be allowed to appear before the Commission as provided in Supreme Court Rule 707.
All evidence presented at hearings held by the Commission or under its authority shall become a part of the records of the Commission. In all cases in which the Commission bases any action on reports of investigation or inquiries not conducted as hearings, such reports shall be made a part of the records of the Commission. All proceedings of the Commission and all documents and records in its possession shall be public records, except as in this Act otherwise provided.
To the extent consistent with this Section and the Illinois Administrative Procedure Act, the Commission may adopt reasonable and proper rules and regulations relative to the exercise of its powers, and proper rules to govern its proceedings, and regulate the mode and manner of all investigations and hearings, and alter and amend the same.
(Source: P.A. 98-895, eff. 1-1-15.)

(220 ILCS 5/10-101.1)
Sec. 10-101.1. Mediation; arbitration; case management.
(a) It is the intent of the General Assembly that proceedings before the Commission shall be concluded as expeditiously as is possible consistent with the right of the parties to the due process of law and protection of the public interest. It is further the intent of the General Assembly to permit and encourage voluntary mediation and voluntary binding arbitration of disputes arising under this Act.
(b) Nothing in this Act shall prevent parties to contested cases brought before the Commission from resolving those cases, or other disputes arising under this Act, in part or in their entirety, by agreement of all parties, by compromise and settlement, or by voluntary mediation; provided, however, that nothing in this Section shall limit the Commission's authority to conduct such investigations and enter such orders as it shall deem necessary to enforce the provisions of this Act or otherwise protect the public interest. Evidence of conduct or statements made by a party in furtherance of voluntary mediation or in compromise negotiations is not admissible as evidence should the matter subsequently be heard by the Commission; provided, however that evidence otherwise discoverable is not excluded or deemed inadmissible merely because it is presented in the course of voluntary mediation or compromise negotiations. No civil penalty shall be imposed upon parties that reach an agreement pursuant to the mediation procedures in this Section.
(c) The Commission shall prescribe by rule such procedures and facilities as are necessary to permit parties to resolve disputes through voluntary mediation prior to the filing of, or at any point during, the pendency of a contested matter. Parties to disputes arising under this Act are encouraged to submit disputes to the Commission for voluntary mediation, which shall not be binding upon the parties. Submission of a dispute to voluntary mediation shall not compromise the right of any party to bring action under this Act.
(d) In any contested case before the Commission, at the Commission's or hearing examiner's direction or on motion of any party, a case management conference may be held at such time in the proceeding prior to evidentiary hearing as the hearing examiner deems proper. Prior to the conference, when directed to do so, all parties shall file a case management memorandum that addresses items (1) through (9) as directed by the hearing examiner. At the conference, the following shall be considered:
(1) the identification and simplification of the

issues; provided, however, that the identification of issues by a party shall not foreclose that party from raising such other meritorious issues as that party might subsequently identify;

(2) amendments to the pleadings;
(3) the possibility of obtaining admissions of fact

and of documents which will avoid unnecessary proof;

(4) limitations on discovery including:
(A) the area of expertise and the number of

witnesses who will likely be called; provided, however, that the identification of witnesses by a party shall not foreclose that party from producing such other witnesses as that party might subsequently identify; and

(B) schedules for responses to and completion of

discovery; provided, however, that such responses shall under no circumstances be provided later than 28 days after such discovery or requests are served, unless the hearing examiner shall order or the parties agree to some other time period for response;

(5) the possibility of settlement and scheduling of a

settlement conference;

(6) the advisability of alternative dispute

resolution including, but not limited to, mediation or arbitration;

(7) the date on which the matter should be ready for

evidentiary hearing and the likely duration of the hearing;

(8) the advisability of holding subsequent case

management conferences; and

(9) any other matters that may aid in the disposition

of the action.

(e) The Commission is hereby authorized, if requested by all parties to any complaint brought under this Act, to arbitrate the complaint and to enter a binding arbitration award disposing of the complaint. The Commission shall prescribe by rule procedures for arbitration.
(Source: P.A. 92-22, eff. 6-30-01.)

(220 ILCS 5/10-102) (from Ch. 111 2/3, par. 10-102)
Sec. 10-102. All meetings of the Commission shall be conducted pursuant to the provisions of the Open Meetings Act. Whenever the Commission holds an open meeting or, pursuant to such Act, closes any meeting, or portion of any meeting, it shall arrange for all discussions, deliberations and meetings to be transcribed verbatim by a certified court reporter. The transcripts may be provided in an electronic format only. The Commission shall review and approve all such transcripts within 30 days of the date of the meeting, but at least 10 days prior to the expiration of the time within which an application for rehearing is due in any proceeding that is the subject of the meeting. When, in the Commission's judgment, the exception of the Open Meetings Act relied upon for authorizing the closing of a meeting, as recorded pursuant to Section 2a of the Open Meetings Act, is no longer applicable, such transcripts shall be made available to the public. Any party to a Commission proceeding shall be given access to the transcript of any closed meeting pertaining to such proceeding at least 10 days prior to the expiration of the time within which his application for rehearing must be filed, upon the signing of an appropriate protective agreement. Transcripts of open Commission meetings shall be electronically posted in the relevant docket on the same day that the transcript is approved by the Commission.
(Source: P.A. 96-33, eff. 7-10-09.)

(220 ILCS 5/10-103) (from Ch. 111 2/3, par. 10-103)
Sec. 10-103. In all proceedings, investigations or hearings conducted by the Commission, except in the disposition of matters which the Commission is authorized to entertain or dispose of on an ex parte basis, any finding, decision or order made by the Commission shall be based exclusively on the record for decision in the case, which shall include only the transcript of testimony and exhibits together with all papers and requests filed in the proceeding, including, in contested cases, the documents and information described in Section 10-35 of the Illinois Administrative Procedure Act.
The provisions of Section 10-60 of the Illinois Administrative Procedure Act shall apply in full to Commission proceedings, including ratemaking cases, any provision of the Illinois Administrative Procedure Act to the contrary notwithstanding.
The provisions of Section 10-60 shall not apply, however, to communications between Commission employees who are engaged in investigatory, prosecutorial or advocacy functions and other parties to the proceeding, provided that such Commission employees are still prohibited from communicating on an ex parte basis, as designated in Section 10-60, directly or indirectly, with members of the Commission, any hearing examiner in the proceeding, or any Commission employee who is or may reasonably be expected to be involved in the decisional process of the proceeding. Any commissioner, hearing examiner, or other person who is or may reasonably be expected to be involved in the decisional process of a proceeding, who receives, or who makes or knowingly causes to be made, a communication prohibited by this Section or Section 10-60 of the Illinois Administrative Procedure Act as modified by this Section, shall place on the public record of the proceeding (1) any and all such written communications; (2) memoranda stating the substance of any and all such oral communications; and (3) any and all written responses and memoranda stating the substance of any and all oral responses to the materials described in clauses (1) and (2).
The Commission, or any commissioner or hearing examiner presiding over the proceeding, shall in the event of a violation of this Section, take whatever action is necessary to ensure that such violation does not prejudice any party or adversely affect the fairness of the proceedings, including dismissing the affected matter.
(Source: P.A. 96-33, eff. 7-10-09.)

(220 ILCS 5/10-104) (from Ch. 111 2/3, par. 10-104)
Sec. 10-104. All hearings before the Commission or any commissioner or hearing examiner shall be held within the county in which the subject matter of the hearing is situated, or if the subject matter of the hearing is situated in more than one county, then at a place or places designated by the Commission, or agreed upon by the parties in interest, within one or more such counties, or at the place which in the judgment of the Commission shall be most convenient to the parties to be heard.
(Source: P.A. 84-617.)

(220 ILCS 5/10-105) (from Ch. 111 2/3, par. 10-105)
Sec. 10-105. No person shall be excused from testifying or from producing any papers, books, accounts or documents in any investigation or inquiry or upon any hearing ordered by the Commission, when ordered to do so by the Commission or any commissioner or hearing examiner, upon the ground that the testimony or evidence, documentary or otherwise, may tend to incriminate him or subject him to a penalty or forfeiture. But no person shall be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter or thing concerning which he may testify or produce evidence, documentary or otherwise, before the Commission or a commissioner or hearing examiner: Provided, that such immunity shall extend only to a natural person, who in obedience to a subpoena, gives testimony under oath or produces evidence, documentary or otherwise under oath. No person so testifying shall be exempt from prosecution and punishment for perjury committed in so testifying. The Commission or a commissioner or hearing examiner may, on the motion of a party or on its own motion, strike, in whole or in part, the testimony of a person who is not reasonably prepared to respond to questions under cross-examination intending to elicit information directly related to matters raised by that person in his testimony.
(Source: P.A. 93-457, eff. 8-8-03.)

(220 ILCS 5/10-106) (from Ch. 111 2/3, par. 10-106)
Sec. 10-106. All subpoenas issued under the terms of this Act may be served by any person of full age. The fees of witnesses for attendance and travel shall be the same as fees of witnesses before the circuit courts of this State, such fees to be paid when the witness is excused from further attendance, when the witness is subpoenaed at the instance of the Commission, or any commissioner or hearing examiner; and the disbursements made in the payment of such fees shall be audited and paid in the same manner as are other expenses of the Commission. Whenever a subpoena is issued at the instance of a complainant, respondent, or other party to any proceeding before the Commission, the Commission may require that the cost of service thereof and the fee of the witness shall be borne by the party at whose instance the witness is summoned, and the Commission shall have power, in its discretion, to require a deposit to cover the cost of such service and witness fees and the payment of the legal witness fee and mileage to the witness when served with subpoena. A subpoena issued as aforesaid shall be served in the same manner as a subpoena issued out of a court.
Any person who shall be served with a subpoena to appear and testify, or to produce books, papers, accounts or documents, issued by the Commission or by any commissioner or hearing examiner, in the course of an inquiry, investigation or hearing conducted under any of the provisions of this Act, and who refuse or neglect to appear, or to testify, or to produce books, papers, accounts and documents relevant to said inquiry, investigation or hearing as commanded in such subpoena, shall be guilty of a Class A misdemeanor.
Any circuit court of this State, upon application of the Commission, or a commissioner or hearing examiner, may, in its discretion, compel the attendance of witnesses, the production of books, papers, accounts and documents, and the giving of testimony before the Commission, or before any such commissioner or hearing examiner, by an attachment for contempt or otherwise, in the same manner as production of evidence may be compelled before the court.
The Commission or a commissioner or hearing examiner or any party may in any investigation or hearing before the Commission, cause the deposition of witnesses residing within or without the State to be taken in the manner prescribed by law for like depositions in civil actions in the courts of this State and to that end may compel the attendance of witnesses and the production of papers, books, accounts and documents.
The Commission may require, by order served on any public utility in the manner provided herein for the service of orders, the production within this State at such time and place as it may designate, of any books, accounts, papers or documents kept by any public utility operating within this State in any office or place without this State, or, at its option, verified copies in lieu thereof, so that an examination thereof may be made by the Commission or under its direction.
(Source: P.A. 84-617.)

(220 ILCS 5/10-107) (from Ch. 111 2/3, par. 10-107)
Sec. 10-107. The Commission, each commissioner and each employee of the Commission properly authorized thereby shall have the right, at any and all times to inspect the papers, books, accounts and documents, plant, equipment or other property of any public utility, and the Commission, each commissioner and any hearing examiner of the Commission authorized to administer oaths shall have the power to examine under oath any officer, agent or employee of such public utility in relation to any matter within the jurisdiction of the Commission. A person other than a commissioner or hearing examiner demanding such inspection shall produce under the seal of the Commission his authority to make such inspection. A written record of the testimony or statement so given under oath shall be made and filed with the Commission. Information so obtained shall not be admitted in evidence or used in any proceeding except in proceedings provided for in this Act.
Any party to a proceeding before the Commission shall have the right to inspect the records of all hearings, investigations or inquiries conducted by or under the authority of the Commission, which may relate to the issues involved in such proceeding; and to submit suggestions as to other matters to be investigated or as to questions to be propounded. If the Commission is satisfied that such suggested investigation should be made or such suggested questions answered, and that the information desired is within the power of either party to furnish, it shall enter an order requiring the investigation to be made or the questions to be answered, and upon failure or refusal to comply with such order, the Commission shall either refuse to grant the relief prayed for by the party refusing to comply, or may grant the relief prayed for by the opposing party against the party refusing to comply.
(Source: P.A. 84-617.)

(220 ILCS 5/10-108) (from Ch. 111 2/3, par. 10-108)
Sec. 10-108. Complaints; notice; parties. Complaint may be made by the Commission, of its own motion or by any person or corporation, chamber of commerce, board of trade, or any industrial, commercial, mercantile, agricultural or manufacturing society, or any body politic or municipal corporation by petition or complaint in writing, setting forth any act or things done or omitted to be done in violation, or claimed to be in violation, of any provision of this Act, or of any order or rule of the Commission. In the discretion of the Commission, matters presented by one complaint may be ordered separated, and matters upon which complaint may be founded may be joined. No objection shall be sustained to a separation merely because the matters separated are under the ownership, control or management of the same persons or corporation. No complaint shall be dismissed because of the absence of direct damage to the complainant.
Upon the filing of a complaint the Commission shall cause a copy thereof to be served upon the person or corporation complained of which shall be accompanied by a notice requiring that the complaint be satisfied and answered within a reasonable time to be specified by the Commission or within the discretion of the Commission, by a notice fixing a time when and place where a hearing will be had upon such complaint. Notice of the time and place shall also be given to the complainant and to such other persons as the Commission shall deem necessary. The Commission shall have authority to hear and investigate any complaint notwithstanding the fact that the person or corporation complained of may have satisfied the complaint.
The time fixed for such hearing shall not be less than ten days after the date of the service of such notice and complaint except as herein provided. Service in all hearings, investigations, and proceedings before the Commission may be made upon any person upon whom a summons may be served in accordance with the provisions of the Civil Practice Law and all existing and future amendments thereto and modifications thereof and the Supreme Court Rules now or hereafter adopted in relation to that Law, and may be made personally, by electronic means, or by mailing same in the United States mail in a sealed envelope with postage prepaid. The provisions of this section as to notice shall apply to all hearings held by the Commission or under its authority.
Any public utility shall have a right to complain on any of the grounds upon which complaints are allowed to be filed by other parties, and the same procedure shall be adopted and followed as in other cases.
All cities shall have power to appear as complainants or to make application before the Illinois Commerce Commission for an inquiry, investigation or hearing relating to the rates or other charges or services of public utilities within such city; and in case of any inquiry, investigation or hearing by or before the Illinois Commerce Commission on any matter relating to the rates or other charges or services within any city, the city shall receive written notice not less than ten days before such inquiry, investigation or hearing, and shall be entitled to appear and present evidence relating to the subject matter of such inquiry, investigation or hearing. Such notice shall be served upon the city clerk.
Whenever there shall be filed a complaint under Article IX of this Act regarding the rates, charges, classifications or services of a public utility, the Commission shall make and render findings concerning the subject matter and facts complained of and enter its order based thereon not later than one year after the filing of such complaint unless all parties to the complaint proceeding under Article IX agree to a period of greater than one year, provided that any agreement to extend the one year period must be in writing and must be for a specified period of time not exceeding 60 days. The parties may enter into more than one agreement to extend time.
In the event that the Commission fails to enter its order within one year after the filing of the complaint or upon the expiration of the last agreement to extend time, any party may file a complaint in the circuit court for an emergency order of mandamus to direct and compel the Commission to enter its order within 60 days of the expiration of the one year period or within 60 days of the expiration of the last agreement to extend time, and the court shall set a schedule to enable the Commission to complete the case and enter an order within the time frame specified herein. Summons upon the complaint shall be returnable within 5 days. The complaint for an order of mandamus shall be brought in the circuit in which the subject matter of the complaint is situated or, if the subject matter of the hearing is situated in more than one circuit, then in any one of those circuits.
(Source: P.A. 91-341, eff. 7-29-99.)

(220 ILCS 5/10-109) (from Ch. 111 2/3, par. 10-109)
Sec. 10-109. The Commission shall have power to receive complaints regarding loss or damage occasioned by a public utility, and to make inquiry as to the methods of adjusting such claims. All claims against any public utility for loss of, or damage to property, or for any other loss or damage, in connection with a public utility service, not covered by the preceding paragraphs of this section, if not acted upon within 90 days from the date of the filing of the claim with the public utility, may be investigated by the Commission, in its discretion, and the results of such investigation shall be embodied in a special report which shall be open to public inspection.
(Source: P.A. 84-617.)

(220 ILCS 5/10-110) (from Ch. 111 2/3, par. 10-110)
Sec. 10-110. At the time fixed for any hearing upon a complaint, the complainant and the person or corporation complained of, and such persons or corporations as the Commission may allow to intervene, shall be entitled to be heard and to introduce evidence. The Commission shall issue process to enforce the attendance of all necessary witnesses. At the conclusion of such hearing the Commission shall make and render findings concerning the subject matter and facts inquired into and enter its order based thereon. A copy of such order, certified under the seal of the Commission, shall be served upon the person or corporation complained of, or his or its attorney, which order shall, of its own force, take effect and become operative twenty days after the service thereof, except as otherwise provided, and shall continue in force either for a period which may be designated therein or until changed or abrogated by the Commission. Where an order cannot, in the judgment of the Commission, be complied with within twenty days, the Commission may prescribe such additional time as in its judgment is reasonably necessary to comply with the order, and may, on application and for good cause shown, extend the time for compliance fixed in its order. A full and complete record shall be preserved of all proceedings had before the Commission, or any member thereof, or any hearing examiner, on any formal hearing had, and all testimony shall be taken down by a stenographer appointed by the Commission, and the parties shall be entitled to be heard in person or by attorney.
In any proceeding involving a public utility in which the lawfulness of any of its rates or other charges shall be called in question by any person or corporation furnishing a commodity or service in competition with said public utility at prices or charges not subject to regulation, the Commission may investigate the competitive prices or other charges demanded or received by such person or corporation for such commodity or service, including the rates or other charges applicable to the transportation thereof. The Commission may, on its own motion or that of any party to such proceeding, issue subpoenas to secure the appearance of witnesses or the production of books, papers, accounts and documents necessary to ascertain the prices, rates or other charges for such commodity or service or for the transportation thereof, and shall dismiss from such proceeding any party failing to comply with a subpoena so issued.
In case of an appeal from any order or decision of the Commission, under the terms of Sections 10-201 and 10-202 of this Act, a transcript of such testimony, together with all exhibits or copies thereof introduced and all information secured by the Commission on its own initiative and considered by it in rendering its order or decision (and required by this Act to be made a part of its records) and of the pleadings, records and proceedings in the case, including transcripts of Commission meetings prepared in accordance with Section 10-102 of this Act, shall constitute the record of the Commission: Provided, that on appeal from an order or decision of the Commission, the person or corporation taking the appeal and the Commission may stipulate that a certain question or certain questions alone and a specified portion only of the evidence shall be certified to the court for its judgment, whereupon such stipulation and the question or questions and the evidence therein specified shall constitute the record on appeal.
Copies of all official documents and orders filed or deposited according to law in the office of the Commission, certified by the Chairman of the Commission or his or her designee to be true copies of the originals, under the official seal of the Commission, shall be evidence in like manner as the originals.
In any matter concerning which the Commission is authorized to hold a hearing, upon complaint or application or upon its own motion, notice shall be given to the public utility and to such other interested persons as the Commission shall deem necessary in the manner provided in Section 10-108, and the hearing shall be conducted in like manner as if complaint had been made to or by the Commission. But nothing in this Act shall be taken to limit or restrict the power of the Commission, summarily, of its own motion, with or without notice, to conduct any investigations or inquiries authorized by this Act, in such manner and by such means as it may deem proper, and to take such action as it may deem necessary in connection therewith. With respect to any rules, regulations, decisions or orders which the Commission is authorized to issue without a hearing, and so issues, any public utility or other person or corporation affected thereby and deeming such rules, regulations, decisions or orders, or any of them, improper, unreasonable or contrary to law, may apply for a hearing thereon, setting forth specifically in such application every ground of objection which the applicant desires to urge against such rule, regulation, decision or order. The Commission may, in its discretion, grant or deny the application, and a hearing, if had, shall be subject to the provisions of this and the preceding Sections.
(Source: P.A. 96-33, eff. 7-10-09.)

(220 ILCS 5/10-111) (from Ch. 111 2/3, par. 10-111)
Sec. 10-111. In any hearing, proceeding, investigation or rulemaking conducted by the Commission, the Commission, commissioner or hearing examiner presiding, shall, after the close of evidentiary hearings, prepare a recommended or tentative decision, finding or order including a statement of findings and conclusions and the reasons or basis therefore, on all the material issues of fact, law or discretion presented on the record. Such recommended or tentative decision, finding or order shall be served on all parties who shall be entitled to a reasonable opportunity to respond thereto, either in briefs or comments otherwise to be filed or separately. The recommended or tentative decision, finding or order and any responses thereto, shall be included in the record for decision. This Section shall not apply to any hearing, proceeding, or investigation conducted under Section 13-515.
(Source: P.A. 96-33, eff. 7-10-09.)

(220 ILCS 5/10-112) (from Ch. 111 2/3, par. 10-112)
Sec. 10-112. Service of Commission orders. Every order of the Commission shall be served upon every person or corporation to be affected thereby by personal delivery of a copy thereof, by mailing in the United States mail a copy thereof in a sealed package with postage prepaid, or by electronic means to the person to be affected thereby or in the case of a corporation, to any officer or agent thereof upon whom a summons of a circuit court may be served in a civil action. Where such persons or corporations, or both, exceed 3 in number, service as herein provided may be upon the attorneys or representatives of record, if there be any; and in any event, mailing in the United States mail as herein provided, shall constitute service, without additional proof of a receipt of such copy or copies of such order. Within a time specified in the order of the Commission every person and corporation upon whom it is served must, if so required in the order, notify the Commission in like manner whether the terms of the order are accepted and will be obeyed.
(Source: P.A. 91-341, eff. 7-29-99.)

(220 ILCS 5/10-113) (from Ch. 111 2/3, par. 10-113)
Sec. 10-113. Rescission or hearing of order.
(a) Anything in this Act to the contrary notwithstanding, the Commission may at any time, upon notice to the public utility affected, and after opportunity to be heard as provided in the case of complaints, rescind, alter or amend any rule, regulation, order or decision made by it. Any order rescinding, altering or amending a prior rule, regulation, order or decision shall, when served upon the public utility affected, have the same effect as is herein provided for original rules, regulations, orders or decisions. Within 30 days after the service of any rule or regulation, order or decision of the Commission any party to the action or proceeding may apply for a rehearing in respect to any matter determined in said action or proceeding and specified in the application for rehearing. The Commission shall receive and consider such application and shall grant or deny such application in whole or in part within 20 days from the date of the receipt thereof by the Commission. In case the application for rehearing is granted in whole or in part the Commission shall proceed as promptly as possible to consider such rehearing as allowed. No appeal shall be allowed from any rule, regulation, order or decision of the Commission unless and until an application for a rehearing thereof shall first have been filed with and finally disposed of by the Commission: provided, however, that in case the Commission shall fail to grant or deny an application for a rehearing in whole or in part within 20 days from the date of the receipt thereof, or shall fail to enter a final order upon rehearing within 150 days after such rehearing is granted, the application for rehearing shall be deemed to have been denied and finally disposed of, and an order to that effect shall be deemed to have been served, for the purpose of an appeal from the rule, regulation, order or decision covered by such application. No person or corporation in any appeal shall urge or rely upon any grounds not set forth in such application for a rehearing before the Commission. An application for rehearing shall not excuse any corporation or person from complying with and obeying any rule, regulation, order or decision or any requirement of any rule, regulation, order or decision of the Commission theretofore made, or operate in any manner to stay or postpone the enforcement thereof, except in such cases and upon such terms as the Commission may by order direct. If, after such rehearing and consideration of all the facts, including those arising since the making of the rule, regulation, order or decision, the Commission shall be of the opinion that the original rule, regulation, order or decision or any part thereof is in any respect unjust or unwarranted, or should be changed, the Commission may rescind, alter or amend the same. A rule, regulation, order or decision made after such rehearing, rescinding, altering or amending the original rule, regulation, order or decision shall have the same force and effect as an original rule, regulation, order or decision, but shall not affect any right or the enforcement of any right arising from or by virtue of the original rule, regulation, order or decision unless so ordered by the Commission. Only one rehearing shall be granted by the Commission; but this shall not be construed to prevent any party from filing a petition setting up a new and different state of facts after 2 years, and invoking the action of the Commission thereon.
(b) Notwithstanding any contrary or inconsistent provision in the Illinois Administrative Procedure Act, the Commission may, in accordance with this Section, make a change in a rule or regulation adopted or modified pursuant to Section 5-40 of the Illinois Administrative Procedure Act, upon consideration of an application for rehearing of the Commission's order directing that the rule or regulation be filed with the Secretary of State and published in the Illinois Register pursuant to subsection (d) of Section 5-40. The Commission shall provide the parties to the original hearing in which the rule was adopted or modified no less than 7 days notice to provide responses to the change the Commission proposes to make. Any such change shall be based upon evidence submitted in the record in the original hearing or in the rehearing. If the Commission makes such a substantive change in the rule or regulation pursuant to this subsection, it shall provide notice of the amendment to the rule or regulation to the Joint Committee on Administrative Rules in accordance with subsection (c) of Section 5-40, and shall thereafter comply with the requirements of subsection (d) of Section 5-40 with respect to the rule or regulation as amended. The running of the time period specified in subsection (e) of Section 5-40 of the Illinois Administrative Procedure Act for completing a rulemaking proceeding shall be tolled for the period of time necessary for the Commission to receive and consider an application for rehearing and to conduct any proceedings on rehearing, provided, that such tolling shall not serve to extend any of the time periods provided for in subsection (a) of this Section.
(Source: P.A. 90-561, eff. 12-16-97.)

(220 ILCS 5/10-201) (from Ch. 111 2/3, par. 10-201)
Sec. 10-201. (a) Jurisdiction. Within 35 days from the date that a copy of the order or decision sought to be reviewed was served upon the party affected by any order or decision of the Commission refusing an application for a rehearing of any rule, regulation, order or decision of the Commission, including any order granting or denying interim rate relief, or within 35 days from the date that a copy of the order or decision sought to be reviewed was served upon the party affected by any final order or decision of the Commission upon and after a rehearing of any rule, regulation, order or decision of the Commission, including any order granting or denying interim rate relief, any person or corporation affected by such rule, regulation, order or decision, may appeal to the appellate court of the judicial district in which the subject matter of the hearing is situated, or if the subject matter of the hearing is situated in more than one district, then of any one of such districts, for the purpose of having the reasonableness or lawfulness of the rule, regulation, order or decision inquired into and determined.
The court first acquiring jurisdiction of any appeal from any rule, regulation, order or decision shall have and retain jurisdiction of such appeal and of all further appeals from the same rule, regulation, order or decision until such appeal is disposed of in such appellate court.
(b) Pleadings and Record. No proceeding to contest any rule, regulation, decision or order which the Commission is authorized to issue without a hearing and has so issued shall be brought in any court unless application shall have been first made to the Commission for a hearing thereon and until after such application has been acted upon by the Commission, nor shall any person or corporation in any court urge or rely upon any grounds not set forth in such application for a hearing before the Commission, but the Commission shall decide the questions presented by the application with all possible expedition consistent with the duties of the Commission. The party taking such an appeal shall file with the Commission written notice of the appeal. The Commission, upon the filing of such notice of appeal, shall, within 5 days thereafter, file with the clerk of the appellate court to which such appeal is taken a certified copy of the order appealed. The Commission shall prepare a copy of the transcript of the evidence, including exhibits and transcripts of Commission meetings prepared in accordance with Section 10-102 of this Act, or any portion of the record designated in a stipulation that only certain questions are involved on appeal, which stipulation is to be included in the record provided for in Section 10-110. The Commission shall certify the record and file the same with the clerk of the appellate court to which such appeal is taken within 35 days of the filing of the notice of appeal. The party serving such notice of appeal shall, within 5 days after the service of such notice upon the Commission, file a copy of the notice, with proof of service, with the clerk of the court to which such appeal is taken, and thereupon the appellate court shall have jurisdiction over the appeal. The appeal shall be heard according to the rules governing other civil cases, so far as the same are applicable.
(c) No appellate court shall permit a party affected by any rule, regulation, order or decision of the Commission to intervene or become a party plaintiff or appellant in such court who has not taken an appeal from such rule, regulation, order or decision in the manner as herein provided.
(d) No new or additional evidence may be introduced in any proceeding upon appeal from a rule, regulation, order or decision of the Commission, issued or confirmed after a hearing, but the appeal shall be heard on the record of the Commission as certified by it. The findings and conclusions of the Commission on questions of fact shall be held prima facie to be true and as found by the Commission; rules, regulations, orders or decisions of the Commission shall be held to be prima facie reasonable, and the burden of proof upon all issues raised by the appeal shall be upon the person or corporation appealing from such rules, regulations, orders or decisions.
(e) Powers and duties of Reviewing Court:
(i) An appellate court to which any such appeal is

taken shall have the power, and it shall be its duty, to hear and determine such appeal with all convenient speed. Any proceeding in any court in this State directly affecting a rule, regulation, order or decision of the Commission, or to which the Commission is a party, shall have priority in hearing and determination over all other civil proceedings pending in such court, excepting election contests.

(ii) If it appears that the Commission failed to

receive evidence properly proffered, on a hearing or a rehearing, or an application therefor, the court shall remand the case, in whole or in part, to the Commission with instructions to receive the testimony so proffered and rejected, and to enter a new order based upon the evidence theretofore taken, and such new evidence as it is directed to receive, unless it shall appear that such new evidence would not be controlling, in which case the court shall so find in its order. If the court remands only part of the Commission's rule, regulation, order or decision, it shall determine without delay the lawfulness and reasonableness of any independent portions of the rule, regulation, order or decision subject to appeal.

(iii) If the court determines that the Commission's

rule, regulation, order or decision does not contain findings or analysis sufficient to allow an informed judicial review thereof, the court shall remand the rule, regulation, order or decision, in whole or in part, with instructions to the Commission to make the necessary findings or analysis.

(iv) The court shall reverse a Commission rule,

regulation, order or decision, in whole or in part, if it finds that:

A. The findings of the Commission are not

supported by substantial evidence based on the entire record of evidence presented to or before the Commission for and against such rule, regulation, order or decision; or

B. The rule, regulation, order or decision is

without the jurisdiction of the Commission; or

C. The rule, regulation, order or decision is in

violation of the State or federal constitution or laws; or

D. The proceedings or manner by which the

Commission considered and decided its rule, regulation, order or decision were in violation of the State or federal constitution or laws, to the prejudice of the appellant.

(v) The court may affirm or reverse the rule,

regulation, order or decision of the Commission in whole or in part, or to remand the decision in whole or in part where a hearing has been held before the Commission, and to state the questions requiring further hearings or proceedings and to give such other instructions as may be proper.

(vi) When the court remands a rule, regulation, order

or decision of the Commission, in whole or in part, the Commission shall enter its final order with respect to the remanded rule, regulation, order or decision no later than 6 months after the date of issuance of the court's mandate. The Commission shall enter its final order, with respect to any remanded matter pending before it on the effective date of this amendatory Act of 1988, no later than 6 months after the effective date of this amendatory Act of 1988. However, when the court mandates, or grants an extension of time which the court determines to be necessary for, the taking of additional evidence, the Commission shall enter an interim order within 6 months after the issuance of the mandate (or within 6 months after the effective date of this amendatory Act of 1988 in the case of a remanded matter pending before it on the effective date of this amendatory Act of 1988), and the Commission shall enter its final order within 5 months after the date the interim order was entered.

(f) When no appeal is taken from a rule, regulation, order or decision of the Commission, as herein provided, parties affected by such rule, regulation, order or decision, shall be deemed to have waived the right to have the merits of the controversy reviewed by a court and there shall be no trial of the merits of any controversy in which such rule, regulation, order or decision was made, by any court to which application may be made for the enforcement of the same, or in any other judicial proceedings.
(Source: P.A. 96-33, eff. 7-10-09.)

(220 ILCS 5/10-202) (from Ch. 111 2/3, par. 10-202)
Sec. 10-202. Appeals from all final orders and judgments entered by the appellate court, in review of rules, regulations, orders or decisions of the Commission, may be taken to the Illinois Supreme Court as in other civil cases.
(Source: P.A. 84-617.)

(220 ILCS 5/10-203) (from Ch. 111 2/3, par. 10-203)
Sec. 10-203. In all appeals from the orders and decisions of the Commission, it shall be the duty of the Attorney General to represent the Commission and defend its orders and decisions.
(Source: P.A. 84-617.)

(220 ILCS 5/10-204) (from Ch. 111 2/3, par. 10-204)
Sec. 10-204. (a) The pendency of an appeal shall not of itself stay or suspend the operation of the rule, regulation, order or decision of the Commission, but during the pendency of the appeal the reviewing court may in its discretion stay or suspend, in whole or in part, the operation of the Commission's rule, regulation, order or decision. Any stocks or stock certificates, bonds, notes, or other evidence of indebtedness issued pursuant to and in accordance with an order of the Commission shall be valid and binding in accordance with their terms notwithstanding such order of the Commission is later vacated, modified, or otherwise held to be wholly or partly invalid unless operation of such order of the Commission has been stayed or suspended by the reviewing court prior to such issuance.
(b) No order so staying or suspending a rule, regulation, order or decision of the Commission shall be made by the court otherwise than upon 3 days' notice to the Commission and after a hearing, and if the rule, regulation, order or decision of the Commission is suspended, the order suspending the same shall contain a specific finding based upon evidence submitted to the court, and identified by reference thereto, that great or irreparable damage would otherwise result to the petitioner, and specifying the nature of the damage.
(c) In case the rule, regulation, order or decision of the Commission is stayed or suspended, the order of the court shall not become effective until a suspending bond shall first have been executed and filed with, and approved by the Commission (or approved, on review, by the court) payable to the people of the State of Illinois, and sufficient in amount and security to insure the prompt payment, by the party petitioning for the review, of all damages caused by the delay in the enforcement of the rule, regulation, order or decision of the Commission, and of all moneys which any person or corporation may be compelled to pay, pending the review proceedings, for transportation, transmission, product, commodity or service in excess of the charges fixed by the rule, regulation, order or decision of the Commission, in case said rule, regulation, order or decision is sustained. However, no bond shall be required in the case of any stay or suspension granted on application of the State or people of the State, represented by the Attorney General or Public Counsel, or of any city or other governmental body. The court in case it stays or suspends the rule, regulation, order or decision of the Commission in any manner affecting rates or other charges or classifications, may in its discretion, also by order direct the public utility affected to pay into court, from time to time thereto to be impounded until the final decision of the case or into some bank or trust company paying interest on deposits, under such conditions as the court may prescribe, all sums of money which it may collect from any corporation or person in excess of the sum such corporation or person would have been compelled to pay if the rule, regulation, order or decision of the Commission had not been stayed or suspended.
(d) When any rate or other charge has been in force for any length of time exceeding one year, and that rate or other charge is advanced by the public utility and the order of the Commission reinstates that such prior rate or other charge, in whole or in part, no suspending order shall be allowed in any case from the reinstating order pending the final determination of the case in the reviewing court, pending the final determination by such reviewing court.
(Source: P.A. 84-617.)



Article XIII - Telecommunications

(220 ILCS 5/Art. XIII heading)
(Article scheduled to be repealed on December 31, 2020)

(220 ILCS 5/13-100) (from Ch. 111 2/3, par. 13-100)
(Section scheduled to be repealed on December 31, 2020)
Sec. 13-100. This Article shall be known and may be cited as the Universal Telephone Service Protection Law of 1985.
(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/13-101) (from Ch. 111 2/3, par. 13-101)
(Section scheduled to be repealed on December 31, 2020)
Sec. 13-101. Application of Act to telecommunications rates and services. The Sections of this Act pertaining to public utilities, public utility rates and services, and the regulation thereof, are fully and equally applicable to noncompetitive telecommunications rates and services, and the regulation thereof, except to the extent modified or supplemented by the specific provisions of this Article or where the context clearly renders such provisions inapplicable. Articles I through IV, Sections 5-101, 5-106, 5-108, 5-110, 5-201, 5-202.1, 5-203, 8-301, 8-305, 8-501, 8-502, 8-503, 8-505, 8-509, 8-509.5, 8-510, 9-221, 9-222, 9-222.1, 9-222.2, 9-241, 9-250, and 9-252.1, and Article X of this Act are fully and equally applicable to the noncompetitive and competitive services of an Electing Provider and to competitive telecommunications rates and services, and the regulation thereof except that Section 5-109 shall apply to the services of an Electing Provider and to competitive telecommunications rates and services only to the extent that the Commission requires annual reports authorized by Section 5-109, provided the telecommunications provider may use generally accepted accounting practices or accounting systems it uses for financial reporting purposes in the annual report, and except that Sections 8-505 and 9-250 shall not apply to competitive retail telecommunications services and Sections 8-501 and 9-241 shall not apply to competitive services; in addition, as to competitive telecommunications rates and services, and the regulation thereof, and with the exception of competitive retail telecommunications service rates and services, all rules and regulations made by a telecommunications carrier affecting or pertaining to its charges or service shall be just and reasonable. As of the effective date of this amendatory Act of the 92nd General Assembly, Sections 4-202, 4-203, and 5-202 of this Act shall cease to apply to telecommunications rates and services.
(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/13-102) (from Ch. 111 2/3, par. 13-102)
(Section scheduled to be repealed on December 31, 2020)
Sec. 13-102. Findings. With respect to telecommunications services, as herein defined, the General Assembly finds that:
(a) universally available and widely affordable telecommunications services are essential to the health, welfare and prosperity of all Illinois citizens;
(b) federal regulatory and judicial rulings in the 1980s caused a restructuring of the telecommunications industry and opened some aspects of the industry to competitive entry, thereby necessitating revision of State telecommunications regulatory policies and practices;
(c) revisions in telecommunications regulatory policies and practices in Illinois beginning in the mid-1980s brought the benefits of competition to consumers in many telecommunications markets, but not in local exchange telecommunications service markets;
(d) the federal Telecommunications Act of 1996 established the goal of opening all telecommunications service markets to competition and accords to the states the responsibility to establish and enforce policies necessary to attain that goal;
(e) it is in the immediate interest of the People of the State of Illinois for the State to exercise its rights within the new framework of federal telecommunications policy to ensure that the economic benefits of competition in all telecommunications service markets are realized as effectively as possible;
(f) the competitive offering of all telecommunications services will increase innovation and efficiency in the provision of telecommunications services and may lead to reduced prices for consumers, increased investment in communications infrastructure, the creation of new jobs, and the attraction of new businesses to Illinois;
(g) protection of the public interest requires changes in the regulation of telecommunications carriers and services to ensure, to the maximum feasible extent, the reasonable and timely development of effective competition in all telecommunications service markets;
(h) Illinois residents rely on today's modern wired and wireless Internet Protocol (IP) networks and services to improve their lives by connecting them to school and college degrees, work and job opportunities, family and friends, information, and entertainment, as well as emergency responders and public safety officials; Illinois businesses rely on these modern IP networks and services to compete in a global marketplace by expanding their customer base, managing inventory and operations more efficiently, and offering customers specialized and personalized products and services; without question, Illinois residents and our State's economy rely profoundly on the modern wired and wireless IP networks and services in our State;
(i) the transition from 20th century traditional circuit switched and other legacy telephone services to modern 21st century next generation Internet Protocol (IP) services is taking place at an extraordinary pace as Illinois consumers are upgrading to home communications service using IP technology, including high speed Internet, Voice over Internet Protocol, and wireless service;
(j) this rapid transition to IP-based communications has dramatically transformed the way people communicate and has provided significant benefits to consumers in the form of innovative functionalities resulting from the seamless convergence of voice, video, and text, benefits realized by the General Assembly when it chose to transition its own telecommunications system to an all IP communications network in 2016;
(k) the benefits of the transition to IP-based networks and services were also recognized by the General Assembly in 2015 through the enactment of legislation requiring that every 9-1-1 emergency system in Illinois provide Next Generation 9-1-1 service by July 1, 2020, and requiring that the Next Generation 9-1-1 network must be an IP-based platform; and
(l) completing the transition to all IP-based networks and technologies is in the public interest because it will promote continued innovation, consumer benefits, increased efficiencies, and increased investment in IP-based networks and services.
(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/13-103) (from Ch. 111 2/3, par. 13-103)
(Section scheduled to be repealed on December 31, 2020)
Sec. 13-103. Policy. Consistent with its findings, the General Assembly declares that it is the policy of the State of Illinois that:
(a) telecommunications services should be available to all Illinois citizens at just, reasonable, and affordable rates and that such services should be provided as widely and economically as possible in sufficient variety, quality, quantity and reliability to satisfy the public interest;
(b) consistent with the protection of consumers of telecommunications services and the furtherance of other public interest goals, competition in all telecommunications service markets should be pursued as a substitute for regulation in determining the variety, quality and price of telecommunications services and that the economic burdens of regulation should be reduced to the extent possible consistent with the furtherance of market competition and protection of the public interest;
(c) all necessary and appropriate modifications to State regulation of telecommunications carriers and services should be implemented without unnecessary disruption to the telecommunications infrastructure system or to consumers of telecommunications services and that it is necessary and appropriate to establish rules to encourage and ensure orderly transitions in the development of markets for all telecommunications services;
(d) the consumers of telecommunications services and facilities provided by persons or companies subject to regulation pursuant to this Act and Article should be required to pay only reasonable and non-discriminatory rates or charges and that in no case should rates or charges for non-competitive telecommunications services include any portion of the cost of providing competitive telecommunications services, as defined in Section 13-209, or the cost of any nonregulated activities;
(e) the regulatory policies and procedures provided in this Article are established in recognition of the changing nature of the telecommunications industry and therefore should be subject to systematic legislative review to ensure that the public benefits intended to result from such policies and procedures are fully realized;
(f) development of and prudent investment in advanced telecommunications services and networks that foster economic development of the State should be encouraged through the implementation and enforcement of policies that promote effective and sustained competition in all telecommunications service markets; and
(g) completion of the transition to modern IP-based networks should be encouraged through relief from the outdated regulations that require continued investment in legacy circuit switched networks from which Illinois consumers have largely transitioned, while at the same time ensuring that consumers have access to available alternative services that provide quality voice service and access to emergency communications.
(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/13-201) (from Ch. 111 2/3, par. 13-201)
(Section scheduled to be repealed on December 31, 2020)
Sec. 13-201. Unless otherwise specified, the terms set forth in the following Sections preceding Section 13-301 of this Article are used in this Act and Article as herein defined.
(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/13-202) (from Ch. 111 2/3, par. 13-202)
(Section scheduled to be repealed on December 31, 2020)
Sec. 13-202. "Telecommunications carrier" means and includes every corporation, company, association, joint stock company or association, firm, partnership or individual, their lessees, trustees or receivers appointed by any court whatsoever that owns, controls, operates or manages, within this State, directly or indirectly, for public use, any plant, equipment or property used or to be used for or in connection with, or owns or controls any franchise, license, permit or right to engage in the provision of, telecommunications services between points within the State which are specified by the user. "Telecommunications carrier" includes an Electing Provider, as defined in Section 13-506.2. Telecommunications carrier does not include, however:
(a) telecommunications carriers that are owned and operated by any political subdivision, public or private institution of higher education or municipal corporation of this State, for their own use, or telecommunications carriers that are owned by such political subdivision, public or private institution of higher education, or municipal corporation and operated by any of its lessees or operating agents, for their own use;
(b) telecommunications carriers which are purely mutual concerns, having no rates or charges for services, but paying the operating expenses by assessment upon the members of such a company and no other person but does include telephone or telecommunications cooperatives as defined in Section 13-212;
(c) a company or person which provides telecommunications services solely to itself and its affiliates or members or between points in the same building, or between closely located buildings, affiliated through substantial common ownership, control or development; or
(d) a company or person engaged in the delivery of community antenna television services as described in subdivision (c) of Section 13-203, except with respect to the provision of telecommunications services by that company or person.
(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/13-202.5)
(Section scheduled to be repealed on December 31, 2020)
Sec. 13-202.5. Incumbent local exchange carrier. "Incumbent local exchange carrier" means, with respect to an area, the telecommunications carrier that provided noncompetitive local exchange telecommunications service in that area on February 8, 1996, and on that date was deemed a member of the exchange carrier association pursuant to 47 C.F.R. 69.601(b), and includes its successors, assigns, and affiliates.
(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/13-203) (from Ch. 111 2/3, par. 13-203)
(Section scheduled to be repealed on December 31, 2020)
Sec. 13-203. Telecommunications service. "Telecommunications service" means the provision or offering for rent, sale or lease, or in exchange for other value received, of the transmittal of information, by means of electromagnetic, including light, transmission with or without benefit of any closed transmission medium, including all instrumentalities, facilities, apparatus, and services (including the collection, storage, forwarding, switching, and delivery of such information) used to provide such transmission and also includes access and interconnection arrangements and services.
"Telecommunications service" does not include, however:
(a) the rent, sale, or lease, or exchange for other

value received, of customer premises equipment except for customer premises equipment owned or provided by a telecommunications carrier and used for answering 911 calls, and except for customer premises equipment provided under Section 13-703;

(b) telephone or telecommunications answering

services, paging services, and physical pickup and delivery incidental to the provision of information transmitted through electromagnetic, including light, transmission;

(c) community antenna television service which is

operated to perform for hire the service of receiving and distributing video and audio program signals by wire, cable or other means to members of the public who subscribe to such service, to the extent that such service is utilized solely for the one-way distribution of such entertainment services with no more than incidental subscriber interaction required for the selection of such entertainment service.

The Commission may, by rulemaking, exclude (1) private line service which is not directly or indirectly used for the origination or termination of switched telecommunications service, (2) cellular radio service, (3) high-speed point-to-point data transmission at or above 9.6 kilobits, or (4) the provision of telecommunications service by a company or person otherwise subject to Section 13-202 (c) to a telecommunications carrier, which is incidental to the provision of service subject to Section 13-202 (c), from active regulatory oversight to the extent it finds, after notice, hearing and comment that such exclusion is consistent with the public interest and the purposes and policies of this Article. To the extent that the Commission has excluded cellular radio service from active regulatory oversight for any provider of cellular radio service in this State pursuant to this Section, the Commission shall exclude all other providers of cellular radio service in the State from active regulatory oversight without an additional rulemaking proceeding where there are 2 or more certified providers of cellular radio service in a geographic area.
(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/13-204) (from Ch. 111 2/3, par. 13-204)
(Section scheduled to be repealed on December 31, 2020)
Sec. 13-204. "Local Exchange Telecommunications Service" means telecommunications service between points within an exchange, as defined in Section 13-206, or the provision of telecommunications service for the origination or termination of switched telecommunications services.
(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/13-205) (from Ch. 111 2/3, par. 13-205)
(Section scheduled to be repealed on December 31, 2020)
Sec. 13-205. "Interexchange Telecommunications Service" means telecommunications service between points in two or more exchanges.
(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/13-206) (from Ch. 111 2/3, par. 13-206)
(Section scheduled to be repealed on December 31, 2020)
Sec. 13-206. Exchange. "Exchange" means a geographical area for the administration of telecommunications services, established and described by the tariff of a telecommunications carrier providing local exchange telecommunications service, and consisting of one or more contiguous central offices, together with associated facilities used in providing such local exchange telecommunications service. To the extent practicable, a municipality, city, or village shall not be located in more than one exchange unless the municipality, city, or village is located in more than one exchange through annexation that occurs after the establishment of the exchange boundary.
(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/13-207) (from Ch. 111 2/3, par. 13-207)
(Section scheduled to be repealed on December 31, 2020)
Sec. 13-207. "Local Access and Transport Area (LATA)" means a geographical area designated by the Modification of Final Judgment in U.S. v. Western Electric Co., Inc., 552 F. Supp. 131 (D.D.C. 1982), as modified from time to time.
(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/13-208) (from Ch. 111 2/3, par. 13-208)
(Section scheduled to be repealed on December 31, 2020)
Sec. 13-208. "Market Service Area (MSA)" means a geographical area consisting of one or more exchanges, defined by the Commission for the administration of tariffs, services and other regulatory obligations. The term Market Service Area includes those areas previously designated by the Commission.
(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/13-209) (from Ch. 111 2/3, par. 13-209)
(Section scheduled to be repealed on December 31, 2020)
Sec. 13-209. "Competitive Telecommunications Service" means a telecommunications service, its functional equivalent or a substitute service, which, for some identifiable class or group of customers in an exchange, group of exchanges, or some other clearly defined geographical area, is reasonably available from more than one provider, whether or not such provider is a telecommunications carrier subject to regulation under this Act. A telecommunications service may be competitive for the entire state, some geographical area therein, including an exchange or set of exchanges, or for a specific customer or class or group of customers, but only to the extent consistent with this definition.
(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/13-210) (from Ch. 111 2/3, par. 13-210)
(Section scheduled to be repealed on December 31, 2020)
Sec. 13-210. "Noncompetitive Telecommunications Service" means a telecommunications service other than a competitive service as defined in Section 13-209.
(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/13-211) (from Ch. 111 2/3, par. 13-211)
(Section scheduled to be repealed on December 31, 2020)
Sec. 13-211. "Resale of Telecommunications Service" means the offering or provision of telecommunications service primarily through the use of services or facilities owned or provided by a separate telecommunications carrier.
(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/13-212) (from Ch. 111 2/3, par. 13-212)
(Section scheduled to be repealed on December 31, 2020)
Sec. 13-212. "Telephone or Telecommunications Cooperative" means any Illinois corporation organized on a cooperative basis for the furnishing of telephone or telecommunications service.
(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/13-213) (from Ch. 111 2/3, par. 13-213)
(Section scheduled to be repealed on December 31, 2020)
Sec. 13-213. "Hearing-aid compatible telephone" means a telephone so equipped that it can activate an inductive coupling hearing-aid or which will provide an alternative technology that provides equally effective telephone service and which will provide equipment necessary for the hearing impaired to use generally available telecommunications services effectively or without assistance.
(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/13-214) (from Ch. 111 2/3, par. 13-214)
(Section scheduled to be repealed on December 31, 2020)
Sec. 13-214. (a) "Public mobile services" means air-to-ground radio telephone services, cellular radio telecommunications services, offshore radio, rural radio service, public land mobile telephone service and other common carrier radio communications services.
(b) "Private radio services" means private land mobile radio services and other communications services characterized by the Commission as private radio services.
(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/13-215) (from Ch. 111 2/3, par. 13-215)
(Section scheduled to be repealed on December 31, 2020)
Sec. 13-215. (a) "Essential telephones" means all coin operated telephones in any public or semi-public location, telephones provided for emergency use, a reasonable percentage of telephones in hotels, motels, hospitals and nursing homes and a reasonable percentage of credit card operated telephones in any group of such telephones.
(b) "Emergency use telephones" includes all telephones intended primarily to save persons from bodily injury, theft or life threatening situations. This definition includes, but is not limited to telephones in elevators, on highways and telephones to alert police, a fire department or other emergency service providers.
(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/13-216)
(Section scheduled to be repealed on December 31, 2020)
Sec. 13-216. Network element. "Network element" means a facility or equipment used in the provision of a telecommunications service. The term also includes features, functions, and capabilities that are provided by means of the facility or equipment, including, but not limited to, subscriber numbers, databases, signaling systems, and information sufficient for billing and collection or used in the transmission, routing, or other provision of a telecommunications service.
(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/13-217)
(Section scheduled to be repealed on December 31, 2020)
Sec. 13-217. End user. "End user" means any person, corporation, partnership, firm, municipality, cooperative, organization, governmental agency, building owner, or other entity provided with a telecommunications service for its own consumption and not for resale.
(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/13-218)
(Section scheduled to be repealed on December 31, 2020)
Sec. 13-218. Business end user. "Business end user" means (1) an end user engaged primarily or substantially in a paid commercial, professional, or institutional activity; (2) an end user provided telecommunications service in a commercial, professional, or institutional location, or other location serving primarily or substantially as a site of an activity for pay; (3) an end user whose telecommunications service is listed as the principal or only number for a business in any yellow pages directory; (4) an end user whose telecommunications service is used to conduct promotions, solicitations, or market research for which compensation or reimbursement is paid or provided; provided, however, that the use of telecommunications service, without compensation or reimbursement, for a charitable or civic purpose shall not constitute business use of a telecommunications service.
(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/13-219)
(Section scheduled to be repealed on December 31, 2020)
Sec. 13-219. Residential end user. "Residential end user" means an end user other than a business end user.
(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/13-220)
(Section scheduled to be repealed on December 31, 2020)
Sec. 13-220. Retail telecommunications service. "Retail telecommunications service" means a telecommunications service sold to an end user. "Retail telecommunications service" does not include a telecommunications service provided by a telecommunications carrier to a telecommunications carrier, including to itself, as a component of, or for the provision of, telecommunications service. A business retail telecommunications service is a retail telecommunications service provided to a business end user. A residential retail telecommunications service is a retail telecommunications service provided to a residential end user.
(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/13-230)
(Section scheduled to be repealed on December 31, 2020)
Sec. 13-230. Prepaid calling service. "Prepaid calling service" means telecommunications service that must be paid for in advance by an end user, enables the end user to originate calls using an access number or authorization code, whether manually or electronically dialed, and is sold in predetermined units or dollars of which the number declines with use in a known amount. A prepaid calling service call is a call made by an end user using prepaid calling service. "Prepaid calling service" does not include a wireless telecommunications service that allows a caller to dial 9-1-1 to access the 9-1-1 system, which service must be paid for in advance, and is sold in predetermined units or dollars and the amount declines with use in a known amount.
(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/13-231)
(Section scheduled to be repealed on December 31, 2020)
Sec. 13-231. Prepaid calling service provider. "Prepaid calling service provider" means and includes every corporation, company, association, joint stock company or association, firm, partnership, or individual and their lessees, trustees, or receivers appointed by any court whatsoever that contracts directly with a telecommunications carrier to resell or offers to resell telecommunications service as prepaid calling service to one or more distributors, prepaid calling resellers, prepaid calling service retailers, or end users.
(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/13-232)
(Section scheduled to be repealed on December 31, 2020)
Sec. 13-232. Prepaid calling service retailer. "Prepaid calling service retailer" means and includes every corporation, company, association, joint stock company or association, firm, partnership, or individual and their lessees, trustees, or receivers appointed by any court whatsoever that sells or offers to sell prepaid calling service directly to one or more end users.
(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/13-233)
(Section scheduled to be repealed on December 31, 2020)
Sec. 13-233. Prepaid calling service reseller. "Prepaid calling service reseller" means and includes every corporation, company, association, joint stock company or association, firm, partnership, or individual and their lessees, trustees, or receivers appointed by any court whatsoever that purchases prepaid calling services from a prepaid calling service provider or distributor and sells those services to one or more distributors of prepaid calling services or to one or more prepaid calling service retailers.
(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/13-234)
(Section scheduled to be repealed on December 31, 2020)
Sec. 13-234. Interconnected voice over Internet protocol service. "Interconnected voice over Internet protocol service" or "Interconnected VoIP service" has the meaning prescribed in 47 CFR 9.3 as defined on the effective date of this amendatory Act of the 96th General Assembly or as amended thereafter.
(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/13-235)
(Section scheduled to be repealed on December 31, 2020)
Sec. 13-235. Interconnected voice over Internet protocol provider. "Interconnected voice over Internet protocol provider" or "Interconnected VoIP provider" means and includes every corporation, company, association, joint stock company or association, firm, partnership, or individual, their lessees, trustees, or receivers appointed by any court whatsoever that owns, controls, operates, manages, or provides within this State, directly or indirectly, Interconnected voice over Internet protocol service.
(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/13-301) (from Ch. 111 2/3, par. 13-301)
(Section scheduled to be repealed on December 31, 2020)
Sec. 13-301. Duties of the Commission.
(1) Consistent with the findings and policy established in paragraph (a) of Section 13-102 and paragraph (a) of Section 13-103, and in order to ensure the attainment of such policies, the Commission shall:
(a) participate in all federal programs intended to

preserve or extend universal telecommunications service, unless such programs would place cost burdens on Illinois customers of telecommunications services in excess of the benefits they would receive through participation, provided, however, the Commission shall not approve or permit the imposition of any surcharge or other fee designed to subsidize or provide a waiver for subscriber line charges; and shall report on such programs together with an assessment of their adequacy and the advisability of participating therein in its annual report to the General Assembly, or more often as necessary;

(b) (blank);
(c) order all telecommunications carriers offering or

providing local exchange telecommunications service to propose low-cost or budget service tariffs and any other rate design or pricing mechanisms designed to facilitate customer access to such telecommunications service, provided that services offered by any telecommunications carrier at the rates, terms, and conditions specified in Section 13-506.2 or Section 13-518 of this Article shall constitute compliance with this Section. A telecommunications carrier may seek Commission approval of other low-cost or budget service tariffs or rate design or pricing mechanisms to comply with this Section;

(d) investigate the necessity of and, if appropriate,

establish a universal service support fund from which local exchange telecommunications carriers who pursuant to the Twenty-Seventh Interim Order of the Commission in Docket No. 83-0142 or the orders of the Commission in Docket No. 97-0621 and Docket No. 98-0679 received funding and whose economic costs of providing services for which universal service support may be made available exceed the affordable rate established by the Commission for such services may be eligible to receive support, less any federal universal service support received for the same or similar costs of providing the supported services; provided, however, that if a universal service support fund is established, the Commission shall require that all costs of the fund be recovered from all local exchange and interexchange telecommunications carriers certificated in Illinois on a competitively neutral and nondiscriminatory basis. In establishing any such universal service support fund, the Commission shall, in addition to the determination of costs for supported services, consider and make findings pursuant to subsection (2) of this Section. Proxy cost, as determined by the Commission, may be used for this purpose. In determining cost recovery for any universal service support fund, the Commission shall not permit recovery of such costs from another certificated carrier for any service purchased and used solely as an input to a service provided to such certificated carrier's retail customers.

(2) In any order creating a fund pursuant to paragraph (d) of subsection (1), the Commission, after notice and hearing, shall:
(a) Define the group of services to be declared

"supported telecommunications services" that constitute "universal service". This group of services shall, at a minimum, include those services as defined by the Federal Communications Commission and as from time to time amended. In addition, the Commission shall consider the range of services currently offered by telecommunications carriers offering local exchange telecommunications service, the existing rate structures for the supported telecommunications services, and the telecommunications needs of Illinois consumers in determining the supported telecommunications services. The Commission shall, from time to time or upon request, review and, if appropriate, revise the group of Illinois supported telecommunications services and the terms of the fund to reflect changes or enhancements in telecommunications needs, technologies, and available services.

(b) Identify all implicit subsidies contained in

rates or charges of incumbent local exchange carriers, including all subsidies in interexchange access charges, and determine how such subsidies can be made explicit by the creation of the fund.

(c) Establish an affordable price for the supported

telecommunications services for the respective incumbent local exchange carrier. The affordable price shall be no less than the rates in effect at the time the Commission creates a fund pursuant to this item. The Commission may establish and utilize indices or models for updating the affordable price for supported telecommunications services.

(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/13-301.1) (from Ch. 111 2/3, par. 13-301.1)
(Section scheduled to be repealed on December 31, 2020)
Sec. 13-301.1. Universal Telephone Service Assistance Program.
(a) The Commission shall by rule or regulation establish a Universal Telephone Service Assistance Program for low income residential customers. The program shall provide for a reduction of access line charges, a reduction of connection charges, or any other alternative assistance or program to increase accessibility to telephone service and broadband Internet access service that the Commission deems advisable subject to the availability of funds for the program as provided in subsections (d) and (e). The Commission shall establish eligibility requirements for benefits under the program.
(b) The Commission shall adopt rules providing for enhanced enrollment for eligible consumers to receive lifeline service. Enhanced enrollment may include, but is not limited to, joint marketing, joint application, or joint processing with the Low-Income Home Energy Assistance Program, the Medicaid Program, and the Food Stamp Program. The Department of Human Services, the Department of Healthcare and Family Services, and the Department of Commerce and Economic Opportunity, upon request of the Commission, shall assist in the adoption and implementation of those rules. The Commission and the Department of Human Services, the Department of Healthcare and Family Services, and the Department of Commerce and Economic Opportunity may enter into memoranda of understanding establishing the respective duties of the Commission and the Departments in relation to enhanced enrollment.
(c) In this Section:
"Lifeline service" means a retail local service offering described by 47 CFR 54.401(a), as amended.
(d) The Commission shall require by rule or regulation that each telecommunications carrier providing local exchange telecommunications services notify its customers that if the customer wishes to participate in the funding of the Universal Telephone Service Assistance Program he may do so by electing to contribute, on a monthly basis, a fixed amount that will be included in the customer's monthly bill. The customer may cease contributing at any time upon providing notice to the telecommunications carrier providing local exchange telecommunications services. The notice shall state that any contribution made will not reduce the customer's bill for telecommunications services. Failure to remit the amount of increased payment will reduce the contribution accordingly. The Commission shall specify the monthly fixed amount or amounts that customers wishing to contribute to the funding of the Universal Telephone Service Assistance Program may choose from in making their contributions. Every telecommunications carrier providing local exchange telecommunications services shall remit the amounts contributed in accordance with the terms of the Universal Telephone Service Assistance Program.
(e) Amounts collected and remitted under subsection (d) may, to the extent the Commission deems advisable, be used for funding a program to be administered by the entity designated by the Commission as administrator of the Universal Telephone Service Assistance Program for educating and assisting low-income residential customers with a transition to Internet protocol-based networks and services. This program may include, but need not be limited to, measures designed to notify and educate residential customers regarding the availability of alternative voice services with access to 9-1-1, access to and use of broadband Internet access service, and pricing options.
(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/13-301.2)
(Section scheduled to be repealed on December 31, 2020)
Sec. 13-301.2. Program to Foster Elimination of the Digital Divide. The Commission shall require by rule that each telecommunications carrier providing local exchange telecommunications service notify its end-user customers that if the customer wishes to participate in the funding of the Program to Foster Elimination of the Digital Divide he or she may do so by electing to contribute, on a monthly basis, a fixed amount that will be included in the customer's monthly bill. The obligations imposed in this Section shall not be imposed upon a telecommunications carrier for any of its end-users subscribing to the services listed below: (1) private line service which is not directly or indirectly used for the origination or termination of switched telecommunications service, (2) cellular radio service, (3) high-speed point-to-point data transmission at or above 9.6 kilobits, (4) the provision of telecommunications service by a company or person otherwise subject to subsection (c) of Section 13-202 to a telecommunications carrier, which is incidental to the provision of service subject to subsection (c) of Section 13-202; (5) pay telephone service; or (6) interexchange telecommunications service. The customer may cease contributing at any time upon providing notice to the telecommunications carrier. The notice shall state that any contribution made will not reduce the customer's bill for telecommunications services. Failure to remit the amount of increased payment will reduce the contribution accordingly. The Commission shall specify the monthly fixed amount or amounts that customers wishing to contribute to the funding of the Program to Foster Elimination of the Digital Divide may choose from in making their contributions. A telecommunications carrier subject to this obligation shall remit the amounts contributed by its customers to the Department of Commerce and Economic Opportunity for deposit in the Digital Divide Elimination Fund at the intervals specified in the Commission rules.
(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/13-301.3)
(Section scheduled to be repealed on December 31, 2020)
Sec. 13-301.3. Digital Divide Elimination Infrastructure Program.
(a) The Digital Divide Elimination Infrastructure Fund is created as a special fund in the State treasury. All moneys in the Fund shall be used, subject to appropriation, by the Commission to fund (i) the construction of facilities specified in Commission rules adopted under this Section and (ii) the accessible electronic information program, as provided in Section 20 of the Accessible Electronic Information Act. The Commission may accept private and public funds, including federal funds, for deposit into the Fund. Earnings attributable to moneys in the Fund shall be deposited into the Fund.
(b) The Commission shall adopt rules under which it will make grants out of funds appropriated from the Digital Divide Elimination Infrastructure Fund to eligible entities as specified in the rules for the construction of high-speed data transmission facilities in eligible areas of the State. For purposes of determining whether an area is an eligible area, the Commission shall consider, among other things, whether (i) in such area, advanced telecommunications services, as defined in subsection (c) of Section 13-517 of this Act, are under-provided to residential or small business end users, either directly or indirectly through an Internet Service Provider, (ii) such area has a low population density, and (iii) such area has not yet developed a competitive market for advanced services. In addition, if an entity seeking a grant of funds from the Digital Divide Elimination Infrastructure Fund is an incumbent local exchange carrier having the duty to serve such area, and the obligation to provide advanced services to such area pursuant to Section 13-517 of this Act, the entity shall demonstrate that it has sought and obtained an exemption from such obligation pursuant to subsection (b) of Section 13-517. Any entity seeking a grant of funds from the Digital Divide Elimination Infrastructure Fund shall demonstrate to the Commission that the grant shall be used for the construction of high-speed data transmission facilities in an eligible area and demonstrate that it satisfies all other requirements of the Commission's rules. The Commission shall determine the information that it deems necessary to award grants pursuant to this Section.
(c) The rules of the Commission shall provide for the competitive selection of recipients of grant funds available from the Digital Divide Elimination Infrastructure Fund pursuant to the Illinois Procurement Code. Grants shall be awarded to bidders chosen on the basis of the criteria established in such rules.
(d) All entities awarded grant moneys under this Section shall maintain all records required by Commission rule for the period of time specified in the rules. Such records shall be subject to audit by the Commission, by any auditor appointed by the State, or by any State officer authorized to conduct audits.
(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/13-302) (from Ch. 111 2/3, par. 13-302)
(Section scheduled to be repealed on December 31, 2020)
Sec. 13-302. (a) No telecommunications carrier shall implement a local measured service calling plan which does not include one of the following elements:
(1) the residential customer has the option of a flat

rate local calling service under which local calls are not charged for frequency or duration; or

(2) residential calls to points within an untimed

calling zone approved by the Commission are not charged for duration; or

(3) a low income residential Universal Service

Assistance Program, which meets criteria set forth by the Commission, is available.

(b) In formulating the criteria for the low income residential Universal Service Assistance Program referred to in paragraph (3) of subsection (a), the Commission shall consider the desirability of various alternatives, including a reduction of the access line charge or connection charge for eligible customers.
(c) For local measured service plans implemented prior to the effective date of this amendatory Act of 1987 which do not contain one of the elements specified in paragraph (1) or (2) of subsection (a) of this Section, the Commission shall order the telecommunications carrier having such a plan to include one of the elements specified in paragraph (1) or (2) of subsection (a) of this Section by January 1, 1989.
(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/13-303)
(Section scheduled to be repealed on December 31, 2020)
Sec. 13-303. Action to enforce law or orders. Whenever the Commission is of the opinion that a telecommunications carrier is failing or omitting, or is about to fail or omit, to do anything required of it by law or by an order, decision, rule, regulation, direction, or requirement of the Commission or is doing or permitting anything to be done, or is about to do anything or is about to permit anything to be done, contrary to or in violation of law or an order, decision, rule, regulation, direction, or requirement of the Commission, the Commission shall file an action or proceeding in the circuit court in and for the county in which the case or some part thereof arose or in which the telecommunications carrier complained of has its principal place of business, in the name of the People of the State of Illinois for the purpose of having the violation or threatened violation stopped and prevented either by mandamus or injunction. The Commission may express its opinion in a resolution based upon whatever factual information has come to its attention and may issue the resolution ex parte and without holding any administrative hearing before bringing suit. Except in cases involving an imminent threat to the public health and safety, no such resolution shall be adopted until 48 hours after the telecommunications carrier has been given notice of (i) the substance of the alleged violation, including citation to the law, order, decision, rule, regulation, or direction of the Commission alleged to have been violated and (ii) the time and the date of the meeting at which such resolution will first be before the Commission for consideration.
The Commission shall file the action or proceeding by complaint in the circuit court alleging the violation or threatened violation complained of and praying for appropriate relief by way of mandamus or injunction. It shall be the duty of the court to specify a time, not exceeding 20 days after the service of the copy of the complaint, within which the telecommunications carrier complained of must answer the complaint, and in the meantime the telecommunications carrier may be restrained. In case of default in answer or after answer, the court shall immediately inquire into the facts and circumstances of the case. The telecommunications carrier and persons that the court may deem necessary or proper may be joined as parties. The final judgment in any action or proceeding shall either dismiss the action or proceeding or grant relief by mandamus or injunction as prayed for in the complaint, or in such modified or other form as will afford appropriate relief in the court's judgment.
(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/13-303.5)
(Section scheduled to be repealed on December 31, 2020)
Sec. 13-303.5. Injunctive relief. If, after a hearing, the Commission determines that a telecommunications carrier has violated this Act or a Commission order or rule, any telecommunications carrier adversely affected by the violation may seek injunctive relief in circuit court.
(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/13-304)
(Section scheduled to be repealed on December 31, 2020)
Sec. 13-304. Action to recover civil penalties.
(a) The Commission shall assess and collect all civil penalties established under this Act against telecommunications carriers, corporations other than telecommunications carriers, and persons acting as telecommunications carriers. Except for the penalties provided under Section 2-202, civil penalties may be assessed only after notice and opportunity to be heard. Any such civil penalty may be compromised by the Commission. In determining the amount of the civil penalty to be assessed, or the amount of the civil penalty to be compromised, the Commission is authorized to consider any matters of record in aggravation or mitigation of the penalty, including but not limited to the following:
(1) the duration and gravity of the violation of the

Act, the rules, or the order of the Commission;

(2) the presence or absence of due diligence on the

part of the violator in attempting either to comply with requirements of the Act, the rules, or the order of the Commission, or to secure lawful relief from those requirements;

(3) any economic benefits accrued by the violator

because of the delay in compliance with requirements of the Act, the rules, or the order of the Commission; and

(4) the amount of monetary penalty that will serve to

deter further violations by the violator and to otherwise aid in enhancing voluntary compliance with the Act, the rules, or the order of the Commission by the violator and other persons similarly subject to the Act.

(b) If timely judicial review of a Commission order that imposes a civil penalty is taken by a telecommunications carrier, a corporation other than a telecommunications carrier, or a person acting as a telecommunications carrier on whom or on which the civil penalty has been imposed, the reviewing court shall enter a judgment on all amounts upon affirmance of the Commission order. If timely judicial review is not taken and the civil penalty remains unpaid for 60 days after service of the order, the Commission in its discretion may either begin revocation proceedings or bring suit to recover the penalties. Unless stayed by a reviewing court, interest shall accrue from the 60th day after the date of service of the Commission order to the date full payment is received by the Commission.
(c) Actions to recover delinquent civil penalties under this Section shall be brought in the name of the People of the State of Illinois in the circuit court in and for the county in which the cause, or some part thereof, arose, or in which the entity complained of resides. The action shall be commenced and prosecuted to final judgement by the Commission. In any such action, all interest incurred up to the time of final court judgment may be recovered in that action. In all such actions, the procedure and rules of evidence shall be the same as in ordinary civil actions, except as otherwise herein provided. Any such action may be compromised or discontinued on application of the Commission upon such terms as the court shall approve and order.
(d) Civil penalties related to the late filing of reports, taxes, or other filings shall be paid into the State treasury to the credit of the Public Utility Fund. Except as otherwise provided in this Act, all other fines and civil penalties shall be paid into the State treasury to the credit of the General Revenue Fund.
(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/13-305)
(Section scheduled to be repealed on December 31, 2020)
Sec. 13-305. Amount of civil penalty. A telecommunications carrier, any corporation other than a telecommunications carrier, or any person acting as a telecommunications carrier that violates or fails to comply with any provisions of this Act or that fails to obey, observe, or comply with any order, decision, rule, regulation, direction, or requirement, or any part or provision thereof, of the Commission, made or issued under authority of this Act, in a case in which a civil penalty is not otherwise provided for in this Act, but excepting Section 5-202 of the Act, shall be subject to a civil penalty imposed in the manner provided in Section 13-304 of no more than $30,000 or 0.00825% of the carrier's gross intrastate annual telecommunications revenue, whichever is greater, for each offense unless the violator has fewer than 35,000 subscriber access lines, in which case the civil penalty may not exceed $2,000 for each offense.
A telecommunications carrier subject to administrative penalties resulting from a final Commission order approving an intercorporate transaction entered pursuant to Section 7-204 of this Act shall be subject to penalties under this Section imposed for the same conduct only to the extent that such penalties exceed those imposed by the final Commission order.
Every violation of the provisions of this Act or of any order, decision, rule, regulation, direction, or requirement of the Commission, or any part or provision thereof, by any corporation or person, is a separate and distinct offense. Penalties under this Section shall attach and begin to accrue from the day after written notice is delivered to such party or parties that they are in violation of or have failed to comply with this Act or an order, decision, rule, regulation, direction, or requirement of the Commission, or part or provision thereof. In case of a continuing violation, each day's continuance thereof shall be a separate and distinct offense.
In construing and enforcing the provisions of this Act relating to penalties, the act, omission, or failure of any officer, agent, or employee of any telecommunications carrier or of any person acting within the scope of his or her duties or employment shall in every case be deemed to be the act, omission, or failure of such telecommunications carrier or person.
If the party who has violated or failed to comply with this Act or an order, decision, rule, regulation, direction, or requirement of the Commission, or any part or provision thereof, fails to seek timely review pursuant to Sections 10-113 and 10-201 of this Act, the party shall, upon expiration of the statutory time limit, be subject to the civil penalty provision of this Section.
Twenty percent of all moneys collected under this Section shall be deposited into the Digital Divide Elimination Fund and 20% of all moneys collected under this Section shall be deposited into the Digital Divide Elimination Infrastructure Fund.
(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/13-401) (from Ch. 111 2/3, par. 13-401)
(Section scheduled to be repealed on December 31, 2020)
Sec. 13-401. Certificate of Service Authority.
(a) No telecommunications carrier not possessing a certificate of public convenience and necessity or certificate of authority from the Commission at the time this Article goes into effect shall transact any business in this State until it shall have obtained a certificate of service authority from the Commission pursuant to the provisions of this Article.
No telecommunications carrier offering or providing, or seeking to offer or provide, any interexchange telecommunications service shall do so until it has applied for and received a Certificate of Interexchange Service Authority pursuant to the provisions of Section 13-403. No telecommunications carrier offering or providing, or seeking to offer or provide, any local exchange telecommunications service shall do so until it has applied for and received a Certificate of Exchange Service Authority pursuant to the provisions of Section 13-405.
Notwithstanding Sections 13-403, 13-404, and 13-405, the Commission shall approve a cellular radio application for a Certificate of Service Authority without a hearing upon a showing by the cellular applicant that the Federal Communications Commission has issued to it a construction permit or an operating license to construct or operate a cellular radio system in the area as defined by the Federal Communications Commission, or portion of the area, for which the carrier seeks a Certificate of Service Authority.
No Certificate of Service Authority issued by the Commission shall be construed as granting a monopoly or exclusive privilege, immunity or franchise. The issuance of a Certificate of Service Authority to any telecommunications carrier shall not preclude the Commission from issuing additional Certificates of Service Authority to other telecommunications carriers providing the same or equivalent service or serving the same geographical area or customers as any previously certified carrier, except to the extent otherwise provided by Sections 13-403 and 13-405.
Any certificate of public convenience and necessity granted by the Commission to a telecommunications carrier prior to the effective date of this Article shall remain in full force and effect, and such carriers need not apply for a Certificate of Service Authority in order to continue offering or providing service to the extent authorized in such certificate of public convenience and necessity. Any such carrier, however, prior to substantially altering the nature or scope of services provided under a certificate of public convenience and necessity, or adding or expanding services beyond the authority contained in such certificate, must apply for a Certificate of Service Authority for such alterations or additions pursuant to the provisions of this Article.
The Commission shall review and modify the terms of any certificate of public convenience and necessity issued to a telecommunications carrier prior to the effective date of this Article in order to ensure its conformity with the requirements and policies of this Article. Any Certificate of Service Authority may be altered or modified by the Commission, after notice and hearing, upon its own motion or upon application of the person or company affected. Unless exercised within a period of two years from the issuance thereof, authority conferred by a Certificate of Service Authority shall be null and void.
(b) The Commission may issue a temporary Certificate which shall remain in force not to exceed one year in cases of emergency, to assure maintenance of adequate service or to serve particular customers, without notice and hearing, pending the determination of an application for a Certificate, and may by regulation exempt from the requirements of this Section temporary acts or operations for which the issuance of a certificate is not necessary in the public interest and which will not be required therefor.
(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/13-401.1)
(Section scheduled to be repealed on December 31, 2020)
Sec. 13-401.1. Interconnected voice over Internet protocol (VoIP) service provider registration.
(a) An Interconnected VoIP provider providing fixed or non-nomadic service in Illinois on December 1, 2010 shall register with the Commission no later than January 1, 2011. All other Interconnected VoIP providers providing fixed or non-nomadic service in Illinois shall register with the Commission at least 30 days before providing service in Illinois. The Commission shall prescribe a registration form no later than October 1, 2010. The registration form prescribed by the Commission shall only require the following information:
(1) the provider's legal name and any name under

which the provider does or will do business in Illinois, as authorized by the Secretary of State;

(2) the provider's address and telephone number,

along with contact information for the person responsible for ongoing communications with the Commission;

(3) a description of the provider's dispute

resolution process and, if any, the telephone number to initiate the dispute resolution process; and

(4) a description of each exchange of a local

exchange company, in whole or in part, or the cities, towns, or geographic areas, in whole or in part, in which the provider is offering or proposes to offer Interconnected VoIP service.

A provider must notify the Commission of any change in the information identified in paragraphs (1), (2), (3), or (4) of this subsection (a) within 5 business days after any such change.
(b) A provider shall charge and collect from its end-user customers, and remit to the appropriate authority, fees and surcharges in the same manner as are charged and collected upon end-user customers of local exchange telecommunications service and remitted by local exchange telecommunications companies for local enhanced 9-1-1 surcharges.
(c) A provider may designate information that it submits in its registration form or subsequent reports as confidential or proprietary, provided that the provider states the reasons the confidential designation is necessary. The Commission shall provide adequate protection for such information pursuant to Section 4-404 of this Act. If the Commission or any other party seeks public disclosure of information designated as confidential, the Commission shall consider the confidential designation in a proceeding under the Illinois Administrative Procedure Act, and the burden of proof to demonstrate that the designated information is confidential shall be upon the provider. Designated information shall remain confidential pending the Commission's determination of whether the information is entitled to confidential treatment. Information designated as confidential shall be provided to local units of government for purposes of assessing compliance with this Article as permitted under a protective order issued by the Commission pursuant to the Commission's rules and to the Attorney General pursuant to Section 6.5 of the Attorney General Act. Information designated as confidential under this Section or determined to be confidential upon Commission review shall only be disclosed pursuant to a valid and enforceable subpoena or court order or as required by the Freedom of Information Act.
(d) Notwithstanding any other provision of law to the contrary, the Commission shall have the authority, after notice and hearing, to revoke or suspend the registration of any provider that fails to comply with the requirements of this Section.
(e) The provisions of this Section are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/13-402) (from Ch. 111 2/3, par. 13-402)
(Section scheduled to be repealed on December 31, 2020)
Sec. 13-402. The Commission is authorized, in connection with the issuance or modification of a Certificate of Interexchange Service Authority or the modification of a certificate of public convenience and necessity for interexchange telecommunications service, to waive or modify the application of its rules, general orders, procedures or notice requirements when such action will reduce the economic burdens of regulation and such waiver or modification is not inconsistent with the law or the purposes and policies of this Article.
Any such waiver or modification granted to any interexchange telecommunications carrier which has, or any group of such carriers any one of which has annual revenues exceeding $10,000,000 shall be automatically applied fully and equally to all such carriers with annual revenues exceeding $10,000,000 unless the Commission specifically finds, after notice to all such carriers and a hearing, that restricting the application of such waiver or modification to only one such carrier or some group of such carriers is consistent with and would promote the purposes and policies of this Article and the protection of telecommunications customers.
(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/13-402.1)
Sec. 13-402.1. (Repealed).
(Source: P.A. 87-856. Repealed by P.A. 96-927, eff. 6-15-10.)

(220 ILCS 5/13-403) (from Ch. 111 2/3, par. 13-403)
(Section scheduled to be repealed on December 31, 2020)
Sec. 13-403. Interexchange service authority; approval. The Commission shall approve an application for a Certificate of Interexchange Service Authority only upon a showing by the applicant, and a finding by the Commission, after notice and hearing, that the applicant possesses sufficient technical, financial and managerial resources and abilities to provide interexchange telecommunications service. The removal from this Section of the dialing restrictions by this amendatory Act of 1992 does not create any legislative presumption for or against intra-Market Service Area presubscription or changes in intra-Market Service Area dialing arrangements related to the implementation of that presubscription, but simply vests jurisdiction in the Illinois Commerce Commission to consider after notice and hearing the issue of presubscription in accordance with the policy goals outlined in Section 13-103.
The Commission shall have authority to alter the boundaries of Market Service Areas when such alteration is consistent with the public interest and the purposes and policies of this Article. A determination by the Commission with respect to Market Service Area boundaries shall not modify or affect the rights or obligations of any telecommunications carrier with respect to any consent decree or agreement with the United States Department of Justice, including, but not limited to, the Modification of Final Judgment in United States v. Western Electric Co., 552 F. Supp. 131 (D.D.C. 1982), as modified from time to time.
(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/13-404) (from Ch. 111 2/3, par. 13-404)
(Section scheduled to be repealed on December 31, 2020)
Sec. 13-404. Any telecommunications carrier offering or providing the resale of either local exchange or interexchange telecommunications service must first obtain a Certificate of Service Authority. The Commission shall approve an application for a Certificate for the resale of local exchange or interexchange telecommunications service upon a showing by the applicant, and a finding by the Commission, after notice and hearing, that the applicant possesses sufficient technical, financial and managerial resources and abilities to provide the resale of telecommunications service.
(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/13-404.1)
(Section scheduled to be repealed on December 31, 2020)
Sec. 13-404.1. Prepaid calling service authority; rules.
(a) The General Assembly finds that it is necessary to require the certification of prepaid calling service providers to protect and promote against fraud the legitimate business interests of persons or entities currently providing prepaid calling service to Illinois end users and Illinois end users who purchase these services.
(b) On and after July 1, 2005, it shall be unlawful for any prepaid calling service provider to offer or provide or seek to offer or provide to any distributor, prepaid calling service reseller, prepaid calling service retailer, or end user any prepaid calling service unless the prepaid calling service provider has applied for and received a Certificate of Prepaid Calling Service Provider Authority from the Commission. The Commission shall approve an application for a Certificate of Prepaid Calling Service Provider Authority upon a showing by the applicant, and a finding by the Commission, after notice and hearing, that the applicant possesses sufficient technical, financial, and managerial resources and abilities to provide prepaid calling services. The Commission shall approve an application for a Certificate of Prepaid Calling Service Provider Authority without a hearing upon a showing by the applicant that the Commission has issued an appropriate Certificate of Service Authority (whether a Certificate of Interexchange Service Authority or Certificate of Exchange Service Authority or both) to the applicant or the telecommunications carrier whose service the applicant is seeking to resell, provided that the telecommunications carrier remains in good standing with the Commission. The Commission may adopt rules necessary for the administration of this subsection.
(c) Upon issuance of a Certificate of Prepaid Calling Service Provider Authority to a prepaid calling service provider, the Commission shall post a list that contains the full legal name of the prepaid service provider, the docket number of the provider's certification proceeding, and the toll-free customer service number of the certified prepaid calling service provider on the Commission's web site on a link solely dedicated to prepaid calling service providers. If the certified prepaid calling service provider changes its toll-free customer service number, it is the duty of the certified prepaid calling service provider to provide the Commission with notice of the change and with the provider's new toll-free customer service number at least 24 hours prior to changing its toll-free customer service number. The Commission may adopt rules that further define the administration of this subsection.
(d) Any and all enforcement authority granted to the Commission under this Article over any Certificate of Service Authority shall apply equally and without limitation to Certificates of Prepaid Calling Service Provider Authority.
(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/13-404.2)
(Section scheduled to be repealed on December 31, 2020)
Sec. 13-404.2. Prepaid calling service standards. The Commission, by rule, may establish and implement minimum service quality standards for prepaid calling service. The rules may include, but are not limited to, requiring access to a live customer service attendant through the customer service number, reporting requirements, fines, penalties, customer credits, remedies, and other enforcement mechanisms to ensure compliance with the service quality standards.
(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/13-405) (from Ch. 111 2/3, par. 13-405)
(Section scheduled to be repealed on December 31, 2020)
Sec. 13-405. Local exchange service authority; approval. The Commission shall approve an application for a Certificate of Exchange Service Authority only upon a showing by the applicant, and a finding by the Commission, after notice and hearing, that the applicant possesses sufficient technical, financial, and managerial resources and abilities to provide local exchange telecommunications service.
(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/13-405.1) (from Ch. 111 2/3, par. 13-405.1)
(Section scheduled to be repealed on December 31, 2020)
Sec. 13-405.1. Interexchange services; incidental local service. Whether or not a telecommunications carrier is certified to offer or provide local exchange telecommunications service, nothing in Section 13-405 shall be construed to require the withdrawal or prevent the offering of interexchange services merely because incidental use of such service by the customer for local exchange telecommunications service is possible.
(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/13-406) (from Ch. 111 2/3, par. 13-406)
(Section scheduled to be repealed on December 31, 2020)
Sec. 13-406. Abandonment of service. No telecommunications carrier offering or providing noncompetitive telecommunications service pursuant to a valid Certificate of Service Authority or certificate of public convenience and necessity shall discontinue or abandon such service once initiated until and unless it shall demonstrate, and the Commission finds, after notice and hearing, that such discontinuance or abandonment will not deprive customers of any necessary or essential telecommunications service or access thereto and is not otherwise contrary to the public interest. No telecommunications carrier offering or providing competitive telecommunications service shall completely discontinue or abandon such service to an identifiable class or group of customers once initiated except upon 60 days notice to the Commission and affected customers. The Commission may, upon its own motion or upon complaint, investigate the proposed discontinuance or abandonment of a competitive telecommunications service and may, after notice and hearing, prohibit such proposed discontinuance or abandonment if the Commission finds that it would be contrary to the public interest. If the Commission does not provide notice of a hearing within 60 calendar days after the notification or holds a hearing and fails to find that the proposed discontinuation or abandonment would be contrary to the public interest, the provider may discontinue or abandon such service after providing at least 30 days notice to affected customers. This Section does not apply to a Large Electing Provider proceeding under Section 13-406.1.
(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/13-406.1)
(Section scheduled to be repealed on December 31, 2020)
Sec. 13-406.1. Large Electing Provider transition to IP-based networks and service.
(a) As used in this Section:
"Alternative voice service" means service that includes all of the applicable functionalities for voice telephony services described in 47 CFR 54.101(a).
"Existing customer" means a residential customer of the Large Electing Provider who is subscribing to a telecommunications service on the date the Large Electing Provider sends its notice under paragraph (1) of subsection (c) of this Section of its intent to cease offering and providing service. For purposes of this Section, a residential customer of the Large Electing Provider whose service has been temporarily suspended, but not finally terminated as of the date that the Large Electing Provider sends that notice, shall be deemed to be an "existing customer".
"Large Electing Provider" means an Electing Provider, as defined in Section 13-506.2 of this Act, that (i) reported in its annual competition report for the year 2016 filed with the Commission under Section 13-407 of this Act and 83 Ill. Adm. Code 793 that it provided at least 700,000 access lines to end users; and (ii) is affiliated with a provider of commercial mobile radio service, as defined in 47 CFR 20.3, as of January 1, 2017.
"New customer" means a residential customer who is not subscribing to a telecommunications service provided by the Large Electing Provider on the date the Large Electing Provider sends its notice under paragraph (1) of subsection (c) of this Section of its intent to cease offering and providing that service.
"Provider" includes every corporation, company, association, firm, partnership, and individual and their lessees, trustees, or receivers appointed by a court that sell or offer to sell an alternative voice service.
"Reliable access to 9-1-1" means access to 9-1-1 that complies with the applicable rules, regulations, and guidelines established by the Federal Communications Commission and the applicable provisions of the Emergency Telephone System Act and implementing rules.
"Willing provider" means a provider that voluntarily participates in the request for service process.
(b) Beginning June 30, 2017, a Large Electing Provider may, to the extent permitted by and consistent with federal law, including, as applicable, approval by the Federal Communications Commission of the discontinuance of the interstate-access component of a telecommunications service, cease to offer and provide a telecommunications service to an identifiable class or group of customers, other than voice telecommunications service to residential customers or a telecommunications service to a class of customers under subsection (b-5) of this Section, upon 60 days' notice to the Commission and affected customers.
(b-5) Notwithstanding any provision to the contrary in this Section 13-406.1, beginning December 31, 2021, a Large Electing Provider may, to the extent permitted by and consistent with federal law, including, if applicable, approval by the Federal Communications Commission of the discontinuance of the interstate-access component of a telecommunication service, cease to offer and provide a telecommunications service to one or more of the following classes or groups of customers upon 60 days' notice to the Commission and affected customers: (1) electric utilities, as defined in Section 16-102 of this Act; (2) public utilities, as defined in Section 3-105 of this Act, that offers natural gas or water services; (3) electric, gas, and water utilities that are excluded from the definition of public utility under paragraph (1) of subsection (b) of Section 3-105 of this Act; (4) water companies as described in paragraph (2) of subsection (b) of Section 3-105 of this Act; (5) natural gas cooperatives as described in paragraph (4) of subsection (b) of Section 3-105 of this Act; (6) electric cooperatives as defined in Section 3-119 of this Act; (7) entities engaged in the commercial generation of electric power and energy; (8) the functional divisions of public agencies, as defined in Section 2 of the Emergency Telephone System Act, that provide police or firefighting services; and (9) 9-1-1 Authorities, as defined in Section 2 of the Emergency Telephone System Act; provided that the date shall be extended to December 21, 2022, for (i) an electric utility, as defined in Section 16-102 of this Act, that serves more than 3 million customers in the State; and (ii) an entity engaged in the commercial generation of electric power and energy that operates one or more nuclear power plants in the State.
(c) Beginning June 30, 2017, a Large Electing Provider may, to the extent permitted by and consistent with federal law, cease to offer and provide voice telecommunications service to an identifiable class or group of residential customers, which, for the purposes of this subsection (c), shall be referred to as "requested service", subject to compliance with the following requirements:
(1) No less than 255 days prior to providing notice

to the Federal Communications Commission of its intent to discontinue the interstate-access component of the requested service, the Large Electing Provider shall:

(A) file a notice of the proposed cessation of

the requested service with the Commission, which shall include a statement that the Large Electing Provider will comply with any service discontinuance rules and regulations of the Federal Communications Commission pertaining to compatibility of alternative voice services with medical monitoring devices; and

(B) provide notice of the proposed cessation of

the requested service to each of the Large Electing Provider's existing customers within the affected geographic area by first-class mail separate from customer bills. If the customer has elected to receive electronic billing, the notice shall be sent electronically and by first-class mail separate from customer bills. The notice provided under this subparagraph (B) shall describe the requested service, identify the earliest date on which the Large Electing Provider intends to cease offering or providing the telecommunications service, provide a telephone number by which the existing customer may contact a service representative of the Large Electing Provider, and provide a telephone number by which the existing customer may contact the Commission's Consumer Services Division. The notice shall also include the following statement:

"If you do not believe that an alternative

voice service including reliable access to 9-1-1 is available to you, from either [name of Large Electing Provider] or another provider of wired or wireless voice service where you live, you have the right to request the Illinois Commerce Commission to investigate the availability of alternative voice service including reliable access to 9-1-1. To do so, you must submit such a request either in writing or by signing and returning a copy of this notice, no later than (insert date), 60 days after the date of the notice to the following address:

Chief Clerk of the Illinois Commerce Commission
527 East Capitol Avenue
Springfield, Illinois 62706
You must include in your request a reference

to the notice you received from [Large Electing Provider's name] and the date of notice.".

Thirty days following the date of notice, the

Large Electing Provider shall provide each customer to which the notice was sent a follow-up notice containing the same information and reminding customers of the deadline for requesting the Commission to investigate alternative voice service with access to 9-1-1.

(2) After June 30, 2017, and only in a geographic

area for which a Large Electing Provider has provided notice of proposed cessation of the requested service to existing customers under paragraph (1) of this subsection (c), an existing customer of that provider may, within 60 days after issuance of such notice, request the Commission to investigate the availability of alternative voice service including reliable access to 9-1-1 to that customer. For the purposes of this paragraph (2), existing customers who make such a request are referred to as "requesting existing customers". The Large Electing Provider may cease to offer or provide the requested service to existing customers who do not make a request for investigation beginning 30 days after issuance of the notice required by paragraph (5) of this subsection (c).

(A) In response to all requests and

investigations under this paragraph (2), the Commission shall conduct a single investigation to be commenced 75 days after the receipt of notice under paragraph (1) of this subsection (c), and completed within 135 days after commencement. The Commission shall, within 135 days after commencement of the investigation, make one of the findings described in subdivisions (i) and (ii) of this subparagraph (A) for each requesting existing customer.

(i) If, as a result of the investigation, the

Commission finds that service from at least one provider offering alternative voice service including reliable access to 9-1-1 through any technology or medium is available to one or more requesting existing customers, the Commission shall declare by order that, with respect to each requesting existing customer for which such a finding is made, the Large Electing Provider may cease to offer or provide the requested service beginning 30 days after the issuance of the notice required by paragraph (5) of this subsection (c).

(ii) If, as a result of the investigation,

the Commission finds that service from at least one provider offering alternative voice service, including reliable access to 9-1-1, through any technology or medium is not available to one or more requesting existing customers, the Commission shall declare by order that an emergency exists with respect to each requesting existing customer for which such a finding is made.

(B) If the Commission declares an emergency

under subdivision (ii) of subparagraph (A) of this paragraph (2) with respect to one or more requesting existing customers, the Commission shall conduct a request for service process to identify a willing provider of alternative voice service including reliable access to 9-1-1. A provider shall not be required to participate in the request for service process. The willing provider may utilize any form of technology that is capable of providing alternative voice service including reliable access to 9-1-1, including, without limitation, Voice over Internet Protocol services and wireless services. The Commission shall, within 45 days after the issuance of an order finding that an emergency exists, make one of the determinations described in subdivisions (i) and (ii) of this subparagraph (B) for each requesting existing customer for which an emergency has been declared.

(i) If the Commission determines that another

provider is willing and capable of providing alternative voice service including reliable access to 9-1-1 to one or more requesting existing customers for which an emergency has been declared, the Commission shall declare by order that, with respect to each requesting existing customer for which such a determination is made, the Large Electing Provider may cease to offer or provide the requested service beginning 30 days after the issuance of the notice required by paragraph (5) of this Section.

(ii) If the Commission determines that for

one or more of the requesting existing customers for which an emergency has been declared there is no other provider willing and capable of providing alternative voice service including reliable access to 9-1-1, the Commission shall issue an order requiring the Large Electing Provider to provide alternative voice service including reliable access to 9-1-1 to each requesting existing customer utilizing any form of technology capable of providing alternative voice service including reliable access to 9-1-1, including, without limitation, continuation of the requested service, Voice over Internet Protocol services, and wireless services, until another willing provider is available. A Large Electing Provider may fulfill the requirement through an affiliate or another provider. The Large Electing Provider may request that such an order be rescinded upon a showing that an alternative voice service including reliable access to 9-1-1 has become available to the requesting existing customer from another provider.

(3) If the Commission receives no requests for

investigation from any existing customer under paragraph (2) of this subsection (c) within 60 days after issuance of the notice under paragraph (1) of this subsection (c), the Commission shall provide written notice to the Large Electing Provider of that fact no later than 75 days after receipt of notice under paragraph (1) of this subsection (c). Notwithstanding any provision of this subsection (c) to the contrary, if no existing customer requests an investigation under paragraph (2) of this subsection (c), the Large Electing Provider may immediately provide the notice to the Federal Communications Commission as described in paragraph (4) of this subsection (c).

(4) At the same time that it provides notice to the

Federal Communications Commission of its intent to discontinue the interstate-access component of the requested service, the Large Electing Provider shall:

(A) file a notice of proposal to cease to offer

and provide the requested service with the Commission; and

(B) provide a notice of proposal to cease to

offer and provide the requested service to existing customers and new customers receiving the service at the time of the notice within each affected geographic area, with the notice made by first-class mail or within customer bills delivered by mail or equivalent means of notice, including electronic means if the customer has elected to receive electronic billing. The notice provided under this subparagraph (B) shall include a brief description of the requested service, the date on which the Large Electing Provider intends to cease offering or providing the telecommunications service, and a statement as required by 47 CFR 63.71 that describes the process by which the customer may submit comments to the Federal Communications Commission.

(5) Upon approval by the Federal Communications

Commission of its request to discontinue the interstate-access component of the requested service and subject to the requirements of any order issued by the Commission under subdivision (ii) of subparagraph (B) of paragraph (2) of this subsection (c), the Large Electing Provider may immediately cease to offer the requested service to all customers not receiving the service on the date of the Federal Communications Commission's approval and may cease to offer and provide the requested service to all customers receiving the service at the time of the Federal Communications Commission's approval upon 30 days' notice to the Commission and affected customers. Notice to affected customers under this paragraph (5) shall be provided by first-class mail separate from customer bills. The notice provided under this paragraph (5) shall describe the requested service, identify the date on which the Large Electing Provider intends to cease offering or providing the telecommunications service, and provide a telephone number by which the existing customer may contact a service representative of the Large Electing Provider.

(6) The notices provided for in paragraph (1) of

this subsection (c) are not required as a prerequisite for the Large Electing Provider to cease to offer or provide a telecommunications service in a geographic area where there are no residential customers taking service from the Large Electing Provider on the date that the Large Electing Provider files notice to the Federal Communications Commission of its intent to discontinue the interstate-access component of the requested service in that geographic area.

(7) For a period of 45 days following the date of

a notice issued under paragraph (5) of this Section, an existing customer (i) who is located in the affected geographic area subject to that notice; (ii) who was receiving the requested service as of the date of the Federal Communications Commission's approval of the Large Electing Provider's request to discontinue the interstate-access component of the requested service; (iii) who did not make a timely request for investigation under paragraph (2) of this subsection (c); and (iv) whose service will be or has been discontinued under paragraph (5), may request assistance from the Large Electing Provider in identifying providers of alternative voice service including reliable access to 9-1-1. Within 15 days of the request, the Large Electing Provider shall provide the customer with a list of alternative voice service providers.

(8) Notwithstanding any other provision of this

Act, except as expressly authorized by this subsection (c), the Commission may not, upon its own motion or upon complaint, investigate, suspend, disapprove, condition, or otherwise regulate the cessation of a telecommunications service to an identifiable class or group of customers once initiated by a Large Electing Provider under subsection (b) or (b-5) of this Section or this subsection (c).

(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/13-407) (from Ch. 111 2/3, par. 13-407)
(Section scheduled to be repealed on December 31, 2020)
Sec. 13-407. Commission study and report. The Commission shall monitor and analyze patterns of entry and exit and changes in patterns of entry and exit for each relevant market for telecommunications services, including emerging high speed telecommunications markets and broadband services. The Commission shall include its findings together with appropriate recommendations for legislative action in its annual report to the General Assembly. The Commission shall provide an analysis of entry and exit, along with changes in patterns of entry and exit, for broadband services in its annual report to the General Assembly.
In preparing its annual report, the Commission may obtain any information on broadband services that has been collected or is in the possession of the Department of Commerce and Economic Opportunity pursuant to the High Speed Internet Services and Information Technology Act. The Commission shall coordinate with the Department of Commerce and Economic Opportunity in collecting information to avoid a duplication of efforts.
The Commission shall also monitor and analyze the status of deployment of services to consumers, and any resulting "digital divisions" between consumers, including any changes or trends therein. The Commission shall include its findings together with appropriate recommendations for legislative action in its annual report to the General Assembly. In preparing this analysis the Commission shall evaluate information provided by certificated telecommunications carriers, registered Interconnected VoIP providers, and Facilities-based Providers of Broadband Connections to End User Locations that pertains to the state of competition in telecommunications markets including, but not limited to:
(1) the number and type of firms providing

telecommunications services and broadband services, within the State;

(2) the services offered by these firms to both

retail and wholesale customers;

(3) the extent to which customers and other providers

are purchasing the firms' services; and

(4) the technologies or methods by which these firms

provide these services, including descriptions of technologies in place and under development, and the degree to which firms rely on other wholesale providers to provide service to their own customers.

The Commission shall at a minimum assess the variability in this information according to geography, examining variability by exchange, wirecenter, or zip code, and by customer class, examining, at a minimum, the variability between residential and small, medium, and large business customers. The Commission shall provide an analysis of market trends by collecting this information from certificated telecommunications carriers, registered Interconnected VoIP providers, and Facilities-based Providers of Broadband Connections to End User Locations within the State. The Commission shall also collect all information, in a format determined by the Commission, that the Commission deems necessary to assist in monitoring and analyzing the telecommunications markets and broadband market, along with the status of competition and deployment of telecommunications services and broadband services to consumers in the State.
Notwithstanding any other provision of this Act, certificated telecommunications carriers and registered Interconnected VoIP providers shall report to the Commission such information, with the exception of broadband information, requested by the Commission necessary to satisfy the reporting requirements of items (1) through (4) of this Section. The Commission may coordinate and work with the Department of Commerce and Economic Opportunity to avoid duplication of collection of information that is collected pursuant to the High Speed Internet Services and Information Technology Act.
For the purposes of this Section:
"Broadband connections" include wired lines or

wireless channels that enable the end user to receive information from or send information to the Internet at information transfer rates exceeding 200 kbps in at least one direction.

"End user" includes a residential, business,

institutional, or government entity who uses broadband services for its own purposes and who does not resell such services to other entities or incorporate such services into retail Internet-access services. For purposes of this Section, an Internet Service Provider (ISP) is not an end user of a broadband connection.

"Facilities-based Provider of Broadband Connections

to End User Locations" means an entity that meets any of the following conditions:

(i) It owns the portion of the physical facility

that terminates at the end user location.

(ii) It obtains unbundled network elements

(UNEs), special access lines, or other leased facilities that terminate at the end user location and provisions or equips them as broadband.

(iii) It provisions or equips a broadband

wireless channel to the end user location over licensed or unlicensed spectrum.

"Facilities-based Provider of Broadband Connections

to End User Locations" does not include providers of terrestrial fixed wireless services (such as Wi-Fi and other wireless Ethernet, or wireless local area network, applications) that only enable local distribution and sharing of a premises broadband facility and does not include air-to-ground services.

(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/13-408)
Sec. 13-408. (Repealed).
(Source: P.A. 93-5, eff. 5-9-03. Repealed by P.A. 96-927, eff. 6-15-10.)

(220 ILCS 5/13-409)
Sec. 13-409. (Repealed).
(Source: P.A. 93-521, eff. 8-9-03. Repealed by P.A. 96-927, eff. 6-15-10.)

(220 ILCS 5/13-501) (from Ch. 111 2/3, par. 13-501)
(Section scheduled to be repealed on December 31, 2020)
Sec. 13-501. Tariff; filing.
(a) No telecommunications carrier shall offer or provide noncompetitive telecommunications service, telecommunications service subject to subsection (g) of Section 13-506.2 or Section 13-900.1 or 13-900.2 of this Act, or telecommunications service referred to in an interconnection agreement as a tariffed service unless and until a tariff is filed with the Commission which describes the nature of the service, applicable rates and other charges, terms and conditions of service, and the exchange, exchanges or other geographical area or areas in which the service shall be offered or provided. The Commission may prescribe the form of such tariff and any additional data or information which shall be included therein.
(b) After a hearing regarding a telecommunications service subject to subsection (a) of this Section, the Commission has the discretion to impose an interim or permanent tariff on a telecommunications carrier as part of the order in the case. When a tariff is imposed as part of the order in a case, the tariff shall remain in full force and effect until a compliance tariff, or superseding tariff, is filed by the telecommunications carrier and, after notice to the parties in the case and after a compliance hearing is held, is found by the Commission to be in compliance with the Commission's order.
(c) A telecommunications carrier shall offer or provide telecommunications service that is not subject to subsection (a) of this Section pursuant to either a tariff filed with the Commission or a written service offering that shall be available on the telecommunications carrier's website as required by Section 13-503 of this Act and that describes the nature of the service, applicable rates and other charges, terms and conditions of service. Revenue from competitive retail telecommunications service received by a telecommunications carrier pursuant to either a tariff or a written service offering shall be gross revenue for purposes of Section 2-202 of this Act.
(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/13-501.5)
(Section scheduled to be repealed on December 31, 2020)
Sec. 13-501.5. Directory assistance service for the blind. A telecommunications carrier that provides directory assistance service shall provide in its tariffs or its written service offering pursuant to subsection (c) of Section 13-501 of this Act for that service that directory assistance shall be provided at no charge to its customers who are legally blind for telephone numbers of customers located within the same calling area, as described in the telecommunications carrier's tariff.
(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/13-502) (from Ch. 111 2/3, par. 13-502)
(Section scheduled to be repealed on December 31, 2020)
Sec. 13-502. Classification of services.
(a) All telecommunications services offered or provided under tariff by telecommunications carriers shall be classified as either competitive or noncompetitive. A telecommunications carrier may offer or provide either competitive or noncompetitive telecommunications services, or both, subject to proper certification and other applicable provisions of this Article. Any tariff filed with the Commission as required by Section 13-501 shall indicate whether the service to be offered or provided is competitive or noncompetitive.
(b) A service shall be classified as competitive only if, and only to the extent that, for some identifiable class or group of customers in an exchange, group of exchanges, or some other clearly defined geographical area, such service, or its functional equivalent, or a substitute service, is reasonably available from more than one provider, whether or not any such provider is a telecommunications carrier subject to regulation under this Act. All telecommunications services not properly classified as competitive shall be classified as noncompetitive. The Commission shall have the power to investigate the propriety of any classification of a telecommunications service on its own motion and shall investigate upon complaint. In any hearing or investigation, the burden of proof as to the proper classification of any service shall rest upon the telecommunications carrier providing the service. After notice and hearing, the Commission shall order the proper classification of any service in whole or in part. The Commission shall make its determination and issue its final order no later than 180 days from the date such hearing or investigation is initiated. If the Commission enters into a hearing upon complaint and if the Commission fails to issue an order within that period, the complaint shall be deemed granted unless the Commission, the complainant, and the telecommunications carrier providing the service agree to extend the time period.
(c) In determining whether a service should be reclassified as competitive, the Commission shall, at a minimum, consider the following factors:
(1) the number, size, and geographic distribution of

other providers of the service;

(2) the availability of functionally equivalent

services in the relevant geographic area and the ability of telecommunications carriers or other persons to make the same, equivalent, or substitutable service readily available in the relevant market at comparable rates, terms, and conditions;

(3) the existence of economic, technological, or any

other barriers to entry into, or exit from, the relevant market;

(4) the extent to which other telecommunications

companies must rely upon the service of another telecommunications carrier to provide telecommunications service; and

(5) any other factors that may affect competition and

the public interest that the Commission deems appropriate.

(d) No tariff classifying a new telecommunications service as competitive or reclassifying a previously noncompetitive telecommunications service as competitive, which is filed by a telecommunications carrier which also offers or provides noncompetitive telecommunications service, shall be effective unless and until such telecommunications carrier offering or providing, or seeking to offer or provide, such proposed competitive service prepares and files a study of the long-run service incremental cost underlying such service and demonstrates that the tariffed rates and charges for the service and any relevant group of services that includes the proposed competitive service and for which resources are used in common solely by that group of services are not less than the long-run service incremental cost of providing the service and each relevant group of services. Such study shall be given proprietary treatment by the Commission at the request of such carrier if any other provider of the competitive service, its functional equivalent, or a substitute service in the geographical area described by the proposed tariff has not filed, or has not been required to file, such a study.
(e) In the event any telecommunications service has been classified and filed as competitive by the telecommunications carrier, and has been offered or provided on such basis, and the Commission subsequently determines after investigation that such classification improperly included services which were in fact noncompetitive, the Commission shall have the power to determine and order refunds to customers for any overcharges which may have resulted from the improper classification, or to order such other remedies provided to it under this Act, or to seek an appropriate remedy or relief in a court of competent jurisdiction.
(f) If no hearing or investigation regarding the propriety of a competitive classification of a telecommunications service is initiated within 180 days after a telecommunications carrier files a tariff listing such telecommunications service as competitive, no refunds to customers for any overcharges which may result from an improper classification shall be ordered for the period from the time the telecommunications carrier filed such tariff listing the service as competitive up to the time an investigation of the service classification is initiated by the Commission's own motion or the filing of a complaint. Where a hearing or an investigation regarding the propriety of a telecommunications service classification as competitive is initiated after 180 days from the filing of the tariff, the period subject to refund for improper classification shall begin on the date such investigation or hearing is initiated by the filing of a Commission motion or a complaint.
(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/13-502.5)
(Section scheduled to be repealed on December 31, 2020)
Sec. 13-502.5. Services alleged to be improperly classified.
(a) Any action or proceeding pending before the Commission upon the effective date of this amendatory Act of the 92nd General Assembly in which it is alleged that a telecommunications carrier has improperly classified services as competitive, other than a case pertaining to Section 13-506.1, shall be abated and shall not be maintained or continued.
(b) All retail telecommunications services provided to business end users by any telecommunications carrier subject, as of May 1, 2001, to alternative regulation under an alternative regulation plan pursuant to Section 13-506.1 of this Act shall be classified as competitive as of the effective date of this amendatory Act of the 92nd General Assembly without further Commission review. Rates for retail telecommunications services provided to business end users with 4 or fewer access lines shall not exceed the rates the carrier charged for those services on May 1, 2001. This restriction upon the rates of retail telecommunications services provided to business end users shall remain in force and effect through July 1, 2005; provided, however, that nothing in this Section shall be construed to prohibit reduction of those rates. Rates for retail telecommunications services provided to business end users with 5 or more access lines shall not be subject to the restrictions set forth in this subsection.
(c) All retail vertical services, as defined herein, that are provided by a telecommunications carrier subject, as of May 1, 2001, to alternative regulation under an alternative regulation plan pursuant to Section 13-506.1 of this Act shall be classified as competitive as of June 1, 2003 without further Commission review. Retail vertical services shall include, for purposes of this Section, services available on a subscriber's telephone line that the subscriber pays for on a periodic or per use basis, but shall not include caller identification and call waiting.
(d) Any action or proceeding before the Commission upon the effective date of this amendatory Act of the 92nd General Assembly, in which it is alleged that a telecommunications carrier has improperly classified services as competitive, other than a case pertaining to Section 13-506.1, shall be abated and the services the classification of which is at issue shall be deemed either competitive or noncompetitive as set forth in this Section. Any telecommunications carrier subject to an action or proceeding in which it is alleged that the telecommunications carrier has improperly classified services as competitive shall be deemed liable to refund, and shall refund, the sum of $90,000,000 to that class or those classes of its customers that were alleged to have paid rates in excess of noncompetitive rates as the result of the alleged improper classification. The telecommunications carrier shall make the refund no later than 120 days after the effective date of this amendatory Act of the 92nd General Assembly.
(e) Any telecommunications carrier subject to an action or proceeding in which it is alleged that the telecommunications carrier has improperly classified services as competitive shall also pay the sum of $15,000,000 to the Digital Divide Elimination Fund established pursuant to Section 5-20 of the Eliminate the Digital Divide Law, and shall further pay the sum of $15,000,000 to the Digital Divide Elimination Infrastructure Fund established pursuant to Section 13-301.3 of this Act. The telecommunications carrier shall make each of these payments in 3 installments of $5,000,000, payable on July 1 of 2002, 2003, and 2004. The telecommunications carrier shall have no further accounting for these payments, which shall be used for the purposes established in the Eliminate the Digital Divide Law.
(f) All other services shall be classified pursuant to Section 13-502 of this Act.
(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/13-503) (from Ch. 111 2/3, par. 13-503)
(Section scheduled to be repealed on December 31, 2020)
Sec. 13-503. Information available to the public. With respect to rates or other charges made, demanded, or received for any telecommunications service offered, provided, or to be provided, that is subject to subsection (a) of Section 13-501 of this Act, telecommunications carriers shall comply with the publication and filing provisions of Sections 9-101, 9-102, 9-102.1, and 9-201 of this Act. Except for the provision of services offered or provided by payphone providers pursuant to a tariff, telecommunications carriers shall make all tariffs and all written service offerings for competitive telecommunications service available electronically to the public without requiring a password or other means of registration. A telecommunications carrier's website shall, if applicable, provide in a conspicuous manner information on the rates, charges, terms, and conditions of service available and a toll-free telephone number that may be used to contact an agent for assistance with obtaining rate or other charge information or the terms and conditions of service.
(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/13-504) (from Ch. 111 2/3, par. 13-504)
(Section scheduled to be repealed on December 31, 2020)
Sec. 13-504. Application of ratemaking provisions of Article IX.
(a) Except where the context clearly renders such provisions inapplicable, the ratemaking provisions of Article IX of this Act relating to public utilities are fully and equally applicable to the rates, charges, tariffs and classifications for the offer or provision of noncompetitive telecommunications services. However, the ratemaking provisions do not apply to any proposed change in rates or charges, any proposed change in any classification or tariff resulting in a change in rates or charges, or the establishment of new services and rates therefor for a noncompetitive local exchange telecommunications service offered or provided by a local exchange telecommunications carrier with no more than 35,000 subscriber access lines. Proposed changes in rates, charges, classifications, or tariffs meeting these criteria shall be permitted upon the filing of the proposed tariff and 30 days notice to the Commission and all potentially affected customers. The proposed changes shall not be subject to suspension. The Commission shall investigate whether any proposed change is just and reasonable only if a telecommunications carrier that is a customer of the local exchange telecommunications carrier or 10% of the potentially affected access line subscribers of the local exchange telecommunications carrier shall file a petition or complaint requesting an investigation of the proposed changes. When the telecommunications carrier or 10% of the potentially affected access line subscribers of a local exchange telecommunications carrier file a complaint, the Commission shall, after notice and hearing, have the power and duty to establish the rates, charges, classifications, or tariffs it finds to be just and reasonable.
(b) Subsection (c) of Section 13-502 and Sections 13-505.1, 13-505.4, 13-505.6, and 13-507 of this Article do not apply to rates or charges or proposed changes in rates or charges for applicable competitive or interexchange services when offered or provided by a local exchange telecommunications carrier with no more than 35,000 subscriber access lines. In addition, Sections 13-514, 13-515, and 13-516 do not apply to telecommunications carriers with no more than 35,000 subscriber access lines. The Commission may require telecommunications carriers with no more than 35,000 subscriber access lines to furnish information that the Commission deems necessary for a determination that rates and charges for any competitive telecommunications service are just and reasonable.
(c) For a local exchange telecommunications carrier with no more than 35,000 access lines, the Commission shall consider and adjust, as appropriate, a local exchange telecommunications carrier's depreciation rates only in ratemaking proceedings.
(d) Article VI and Sections 7-101 and 7-102 of Article VII of this Act pertaining to public utilities, public utility rates and services, and the regulation thereof are not applicable to local exchange telecommunication carriers with no more than 35,000 subscriber access lines.
(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/13-505) (from Ch. 111 2/3, par. 13-505)
(Section scheduled to be repealed on December 31, 2020)
Sec. 13-505. Rate changes; competitive services. Any proposed increase or decrease in rates or charges, or proposed change in any classification, written service offering, or tariff resulting in an increase or decrease in rates or charges, for a competitive telecommunications service shall be permitted upon the filing with the Commission or posting on the telecommunications carrier's website of the proposed rate, charge, classification, written service offering, or tariff pursuant to Section 13-501 of this Act. Notice of an increase shall be given, no later than the prior billing cycle, to all potentially affected customers by mail or equivalent means of notice, including electronic if the customer has elected electronic billing. Additional notice by publication in a newspaper of general circulation may also be given.
(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/13-505.1)
Sec. 13-505.1. (Repealed).
(Source: P.A. 87-856. Repealed by P.A. 96-927, eff. 6-15-10.)

(220 ILCS 5/13-505.2) (from Ch. 111 2/3, par. 13-505.2)
(Section scheduled to be repealed on December 31, 2020)
Sec. 13-505.2. Nondiscrimination in the provision of noncompetitive services. A telecommunications carrier that offers both noncompetitive and competitive services shall offer the noncompetitive services under the same rates, terms, and conditions without unreasonable discrimination to all persons, including all telecommunications carriers and competitors. A telecommunications carrier that offers a noncompetitive service together with any optional feature or functionality shall offer the noncompetitive service together with each optional feature or functionality under the same rates, terms, and conditions without unreasonable discrimination to all persons, including all telecommunications carriers and competitors.
(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/13-505.3) (from Ch. 111 2/3, par. 13-505.3)
(Section scheduled to be repealed on December 31, 2020)
Sec. 13-505.3. Services for resale. A telecommunications carrier that offers both noncompetitive and competitive services shall offer all noncompetitive services, together with each applicable optional feature or functionality, subject to resale; however, the Commission may determine under Article IX of this Act that certain noncompetitive services, together with each applicable optional feature or functionality, that are offered to residence customers under different rates, charges, terms, or conditions than to other customers should not be subject to resale under the rates, charges, terms, or conditions available only to residence customers.
(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/13-505.4) (from Ch. 111 2/3, par. 13-505.4)
(Section scheduled to be repealed on December 31, 2020)
Sec. 13-505.4. Provision of noncompetitive services.
(a) A telecommunications carrier that offers or provides a noncompetitive service, service element, feature, or functionality on a separate, stand-alone basis to any customer shall provide that service, service element, feature, or functionality pursuant to tariff to all persons, including all telecommunications carriers and competitors, in accordance with the provisions of this Article.
(b) A telecommunications carrier that offers or provides a noncompetitive service, service element, feature, or functionality to any customer as part of an offering of competitive services pursuant to tariff or contract shall publicly disclose the offering or provisioning of the noncompetitive service, service element, feature, or functionality by filing with the Commission information that generally describes the offering or provisioning and that shows the rates, terms, and conditions of the noncompetitive service, service element, feature, or functionality. The information shall be filed with the Commission concurrently with the filing of the tariff or not more than 10 days following the customer's acceptance of the offering in a contract.
(c) A telecommunications carrier that is not subject to regulation under an alternative regulation plan pursuant to Section 13-506.1 of this Act may reduce the rate or charge for a noncompetitive service, service element, feature, or functionality offered to customers on a separate, stand-alone basis or as part of a bundled service offering by filing with the Commission a tariff that shows the reduced rate or charge and all applicable terms and conditions of the noncompetitive service, service element, feature, or functionality or bundled offering. The reduction of rates or charges shall be permitted upon the filing of the proposed rate, charge, classification, tariff, or bundled offering. The total price of a bundled offering shall not attribute any portion of the charge to services subject to the jurisdiction of the Commission and shall not be binding on the Commission in any proceeding under Article IX of this Act to set the revenue requirement or to set just and reasonable rates for services subject to the jurisdiction of the Commission. Prices for bundles shall not be subject to Section 13-505.1 of this Act. For purposes of this subsection (c), a bundle is a group of services offered together for a fixed price where at least one of the services is an interLATA service as that term is defined in 47 U.S.C. 153(21), a cable service or a video service, a community antenna television service, a satellite broadcast service, a public mobile service as defined in Section 13-214 of this Act, or an advanced telecommunications service as "advanced telecommunications services" is defined in Section 13-517 of this Act.
(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/13-505.5) (from Ch. 111 2/3, par. 13-505.5)
(Section scheduled to be repealed on December 31, 2020)
Sec. 13-505.5. Requests for new noncompetitive services. Any party may petition the Commission to request the provision of a noncompetitive service not currently provided by a local exchange carrier within its service territory. The Commission shall grant the petition, provided that it can be demonstrated that the provisioning of the requested service is technically and economically practicable considering demand for the service, and absent a finding that provision of the service is otherwise contrary to the public interest. The Commission shall render its decision within 180 days after the filing of the petition unless extension of the time period is agreed to by all the parties to the proceeding.
(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/13-505.6) (from Ch. 111 2/3, par. 13-505.6)
(Section scheduled to be repealed on December 31, 2020)
Sec. 13-505.6. Unbundling of noncompetitive services. A telecommunications carrier that provides both noncompetitive and competitive telecommunications services shall provide all noncompetitive telecommunications services on an unbundled basis to the same extent the Federal Communications Commission requires that carrier to unbundle the same services provided under its jurisdiction. The Illinois Commerce Commission may require additional unbundling of noncompetitive telecommunications services over which it has jurisdiction based on a determination, after notice and hearing, that additional unbundling is in the public interest and is consistent with the policy goals and other provisions of this Act.
(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/13-505.7)
Sec. 13-505.7. (Repealed).
(Source: P.A. 90-655, eff. 7-30-98. Repealed by P.A. 96-927, eff. 6-15-10.)

(220 ILCS 5/13-505.8)
Sec. 13-505.8. (Repealed).
(Source: P.A. 90-185, eff. 7-23-97. Renumbered by P.A. 90-655. Repealed by P.A. 90-574, eff. 3-20-98.)

(220 ILCS 5/13-506)
Sec. 13-506. (Repealed).
(Source: P.A. 90-655, eff. 7-30-98. Repealed by P.A. 96-927, eff. 6-15-10.)

(220 ILCS 5/13-506.1) (from Ch. 111 2/3, par. 13-506.1)
(Section scheduled to be repealed on December 31, 2020)
Sec. 13-506.1. Alternative forms of regulation for noncompetitive services.
(a) Notwithstanding any of the ratemaking provisions of this Article or Article IX that are deemed to require rate of return regulation, the Commission may implement alternative forms of regulation in order to establish just and reasonable rates for noncompetitive telecommunications services including, but not limited to, price regulation, earnings sharing, rate moratoria, or a network modernization plan. The Commission is authorized to adopt different forms of regulation to fit the particular characteristics of different telecommunications carriers and their service areas.
In addition to the public policy goals declared in Section 13-103, the Commission shall consider, in determining the appropriateness of any alternative form of regulation, whether it will:
(1) reduce regulatory delay and costs over time;
(2) encourage innovation in services;
(3) promote efficiency;
(4) facilitate the broad dissemination of technical

improvements to all classes of ratepayers;

(5) enhance economic development of the State; and
(6) provide for fair, just, and reasonable rates.
(b) A telecommunications carrier providing noncompetitive telecommunications services may petition the Commission to regulate the rates or charges of its noncompetitive services under an alternative form of regulation. The telecommunications carrier shall submit with its petition its plan for an alternative form of regulation. The Commission shall review and may modify or reject the carrier's proposed plan. The Commission also may initiate consideration of alternative forms of regulation for a telecommunications carrier on its own motion. The Commission may approve the plan or modified plan and authorize its implementation only if it finds, after notice and hearing, that the plan or modified plan at a minimum:
(1) is in the public interest;
(2) will produce fair, just, and reasonable rates for

telecommunications services;

(3) responds to changes in technology and the

structure of the telecommunications industry that are, in fact, occurring;

(4) constitutes a more appropriate form of regulation

based on the Commission's overall consideration of the policy goals set forth in Section 13-103 and this Section;

(5) specifically identifies how ratepayers will

benefit from any efficiency gains, cost savings arising out of the regulatory change, and improvements in productivity due to technological change;

(6) will maintain the quality and availability of

telecommunications services; and

(7) will not unduly or unreasonably prejudice or

disadvantage any particular customer class, including telecommunications carriers.

(c) An alternative regulation plan approved under this Section shall provide, as a condition for Commission approval of the plan, that for the first 3 years the plan is in effect, basic residence service rates shall be no higher than those rates in effect 180 days before the filing of the plan. This provision shall not be used as a justification or rationale for an increase in basic service rates for any other customer class. For purposes of this Section, "basic residence service rates" shall mean monthly recurring charges for the telecommunications carrier's lowest priced primary residence network access lines, along with any associated untimed or flat rate local usage charges. Nothing in this subsection (c) shall preclude the Commission from approving an alternative regulation plan that results in rate reductions provided all the requirements of subsection (b) are satisfied by the plan.
(d) Any alternative form of regulation granted for a multi-year period under this Section shall provide for annual or more frequent reporting to the Commission to document that the requirements of the plan are being properly implemented.
(e) Upon petition by the telecommunications carrier or any other person or upon its own motion, the Commission may rescind its approval of an alternative form of regulation if, after notice and hearing, it finds that the conditions set forth in subsection (b) of this Section can no longer be satisfied. Any person may file a complaint alleging that the rates charged by a telecommunications carrier under an alternative form of regulation are unfair, unjust, unreasonable, unduly discriminatory, or are otherwise not consistent with the requirements of this Article; provided, that the complainant shall bear the burden of proving the allegations in the complaint.
(f) Nothing in this Section shall be construed to authorize the Commission to render Sections 9-241, 9-250, and 13-505.2 inapplicable to noncompetitive services.
(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/13-506.2)
(Section scheduled to be repealed on December 31, 2020)
Sec. 13-506.2. Market regulation for competitive retail services.
(a) Definitions. As used in this Section:
(1) "Electing Provider" means a telecommunications

carrier that is subject to either rate regulation pursuant to Section 13-504 or Section 13-505 or alternative regulation pursuant to Section 13-506.1 and that elects to have the rates, terms, and conditions of its competitive retail telecommunications services solely determined and regulated pursuant to the terms of this Article.

(2) "Basic local exchange service" means either a

stand-alone residence network access line and per-call usage or, for any geographic area in which such stand-alone service is not offered, a stand-alone flat rate residence network access line for which local calls are not charged for frequency or duration. Extended Area Service shall be included in basic local exchange service.

(3) "Existing customer" means a residential customer

who was subscribing to one of the optional packages described in subsection (d) of this Section as of the effective date of this amendatory Act of the 99th General Assembly. A customer who was subscribing to one of the optional packages on that date but stops subscribing thereafter shall not be considered an "existing customer" as of the date the customer stopped subscribing to the optional package, unless the stoppage is temporary and caused by the customer changing service address locations, or unless the customer resumes subscribing and is eligible to receive discounts on monthly telephone service under the federal Lifeline program, 47 C.F.R. Part 54, Subpart E.

(4) "New customer" means a residential customer who

was not subscribing to one of the optional packages described in subsection (d) of this Section as of the effective date of this amendatory Act of the 99th General Assembly and who is eligible to receive discounts on monthly telephone service under the federal Lifeline program, 47 C.F.R. Part 54, Subpart E.

(b) Election for market regulation. Notwithstanding any other provision of this Act, an Electing Provider may elect to have the rates, terms, and conditions of its competitive retail telecommunications services solely determined and regulated pursuant to the terms of this Section by filing written notice of its election for market regulation with the Commission. The notice of election shall designate the geographic area of the Electing Provider's service territory where the market regulation shall apply, either on a state-wide basis or in one or more specified Market Service Areas ("MSA") or Exchange areas. An Electing Provider shall not make an election for market regulation under this Section unless it commits in its written notice of election for market regulation to fulfill the conditions and requirements in this Section in each geographic area in which market regulation is elected. Immediately upon filing the notice of election for market regulation, the Electing Provider shall be subject to the jurisdiction of the Commission to the extent expressly provided in this Section.
(c) Competitive classification. Market regulation shall be available for competitive retail telecommunications services as provided in this subsection.
(1) For geographic areas in which

telecommunications services provided by the Electing Provider were classified as competitive either through legislative action or a tariff filing pursuant to Section 13-502 prior to January 1, 2010, and that are included in the Electing Provider's notice of election pursuant to subsection (b) of this Section, such services, and all recurring and nonrecurring charges associated with, related to or used in connection with such services, shall be classified as competitive without further Commission review. For services classified as competitive pursuant to this subsection, the requirements or conditions in any order or decision rendered by the Commission pursuant to Section 13-502 prior to the effective date of this amendatory Act of the 96th General Assembly, except for the commitments made by the Electing Provider in such order or decision concerning the optional packages required in subsection (d) of this Section and basic local exchange service as defined in this Section, shall no longer be in effect and no Commission investigation, review, or proceeding under Section 13-502 shall be continued, conducted, or maintained with respect to such services, charges, requirements, or conditions. If an Electing Provider has ceased providing optional packages to customers pursuant to subdivision (d)(8) of this Section, the commitments made by the Electing Provider in such order or decision concerning the optional packages under subsection (d) of this Section shall no longer be in effect and no Commission investigation, review, or proceeding under Section 13-502 shall be continued, conducted, or maintained with respect to such packages.

(2) For those geographic areas in which residential

local exchange telecommunications services have not been classified as competitive as of the effective date of this amendatory Act of the 96th General Assembly, all telecommunications services provided to residential and business end users by an Electing Provider in the geographic area that is included in its notice of election pursuant to subsection (b) shall be classified as competitive for purposes of this Article without further Commission review.

(3) If an Electing Provider was previously subject to

alternative regulation pursuant to Section 13-506.1 of this Article, the alternative regulation plan shall terminate in whole for all services subject to that plan and be of no force or effect, without further Commission review or action, when the Electing Provider's residential local exchange telecommunications service in each MSA in its telecommunications service area in the State has been classified as competitive pursuant to either subdivision (c)(1) or (c)(2) of this Section.

(4) The service packages described in Section 13-518

shall be classified as competitive for purposes of this Section if offered by an Electing Provider in a geographic area in which local exchange telecommunications service has been classified as competitive pursuant to either subdivision (c)(1) or (c)(2) of this Section.

(5) Where a service, or its functional equivalent, or

a substitute service offered by a carrier that is not an Electing Provider or the incumbent local exchange carrier for that area is also being offered by an Electing Provider for some identifiable class or group of customers in an exchange, group of exchanges, or some other clearly defined geographical area, the service offered by a carrier that is not an Electing Provider or the incumbent local exchange carrier for that area shall be classified as competitive without further Commission review.

(6) Notwithstanding any other provision of this Act,

retail telecommunications services classified as competitive pursuant to Section 13-502 or subdivision (c)(5) of this Section shall have their rates, terms, and conditions solely determined and regulated pursuant to the terms of this Section in the same manner and to the same extent as the competitive retail telecommunications services of an Electing Provider, except that subsections (d), (g), and (j) of this Section shall not apply to a carrier that is not an Electing Provider or to the competitive telecommunications services of a carrier that is not an Electing Provider. The access services of a carrier that is not an Electing Provider shall remain subject to Section 13-900.2. The requirements in subdivision (e)(3) of this Section shall not apply to retail telecommunications services classified as competitive pursuant to Section 13-502 or subdivision (c)(5) of this Section, except that, upon request from the Commission, the telecommunications carrier providing competitive retail telecommunications services shall provide a report showing the number of credits and exemptions for the requested time period.

(d) Consumer choice safe harbor options.
(1) Subject to subdivision (d)(8) of this Section, an

Electing Provider in each of the MSA or Exchange areas classified as competitive pursuant to subdivision (c)(1) or (c)(2) of this Section shall offer to all residential customers who choose to subscribe the following optional packages of services priced at the same rate levels in effect on January 1, 2010:

(A) A basic package, which shall consist of a

stand-alone residential network access line and 30 local calls. If the Electing Provider offers a stand-alone residential access line and local usage on a per call basis, the price for the basic package shall be the Electing Provider's applicable price in effect on January 1, 2010 for the sum of a residential access line and 30 local calls, additional calls over 30 calls shall be provided at the current per call rate. However, this basic package is not required if stand-alone residential network access lines or per-call local usage are not offered by the Electing Provider in the geographic area on January 1, 2010 or if the Electing Provider has not increased its stand-alone network access line and local usage rates, including Extended Area Service rates, since January 1, 2010.

(B) An extra package, which shall consist of

residential basic local exchange network access line and unlimited local calls. The price for the extra package shall be the Electing Provider's applicable price in effect on January 1, 2010 for a residential access line with unlimited local calls.

(C) A plus package, which shall consist of

residential basic local exchange network access line, unlimited local calls, and the customer's choice of 2 vertical services offered by the Electing Provider. The term "vertical services" as used in this subsection, includes, but is not limited to, call waiting, call forwarding, 3-way calling, caller ID, call tracing, automatic callback, repeat dialing, and voicemail. The price for the plus package shall be the Electing Provider's applicable price in effect on January 1, 2010 for the sum of a residential access line with unlimited local calls and 2 times the average price for the vertical features included in the package.

(2) Subject to subdivision (d)(8) of this Section,

for those geographic areas in which local exchange telecommunications services were classified as competitive on the effective date of this amendatory Act of the 96th General Assembly, an Electing Provider in each such MSA or Exchange area shall be subject to the same terms and conditions as provided in commitments made by the Electing Provider in connection with such previous competitive classifications, which shall apply with equal force under this Section, except as follows: (i) the limits on price increases on the optional packages required by this Section shall be extended consistent with subsection (d)(1) of this Section and (ii) the price for the extra package required by subsection (d)(1)(B) shall be reduced by one dollar from the price in effect on January 1, 2010. In addition, if an Electing Provider obtains a competitive classification pursuant to subsection (c)(1) and (c)(2), the price for the optional packages shall be determined in such area in compliance with subsection (d)(1), except the price for the plus package required by subsection (d)(1) (C) shall be the lower of the price for such area or the price of the plus package in effect on January 1, 2010 for areas classified as competitive pursuant to subsection (c)(1).

(3) To the extent that the requirements in Section

13-518 applied to a telecommunications carrier prior to the effective date of this Section and that telecommunications carrier becomes an Electing Provider in accordance with the provisions of this Section, the requirements in Section 13-518 shall cease to apply to that Electing Provider in those geographic areas included in the Electing Provider's notice of election pursuant to subsection (b) of this Section.

(4) Subject to subdivision (d)(8) of this Section, an

Electing Provider shall make the optional packages required by this subsection and stand-alone residential network access lines and local usage, where offered, readily available to the public by providing information, in a clear manner, to residential customers. Information shall be made available on a website, and an Electing Provider shall provide notification to its customers every 6 months, provided that notification may consist of a bill page message that provides an objective description of the safe harbor options that includes a telephone number and website address where the customer may obtain additional information about the packages from the Electing Provider. The optional packages shall be offered on a monthly basis with no term of service requirement. An Electing Provider shall allow online electronic ordering of the optional packages and stand-alone residential network access lines and local usage, where offered, on its website in a manner similar to the online electronic ordering of its other residential services.

(5) Subject to subdivision (d)(8) of this Section, an

Electing Provider shall comply with the Commission's existing rules, regulations, and notices in Title 83, Part 735 of the Illinois Administrative Code when offering or providing the optional packages required by this subsection (d) and stand-alone residential network access lines.

(6) Subject to subdivision (d)(8) of this Section, an

Electing Provider shall provide to the Commission semi-annual subscribership reports as of June 30 and December 31 that contain the number of its customers subscribing to each of the consumer choice safe harbor packages required by subsection (d)(1) of this Section and the number of its customers subscribing to retail residential basic local exchange service as defined in subsection (a)(2) of this Section. The first semi-annual reports shall be made on April 1, 2011 for December 31, 2010, and on September 1, 2011 for June 30, 2011, and semi-annually on April 1 and September 1 thereafter. Such subscribership information shall be accorded confidential and proprietary treatment upon request by the Electing Provider.

(7) The Commission shall have the power, after notice

and hearing as provided in this Article, upon complaint or upon its own motion, to take corrective action if the requirements of this Section are not complied with by an Electing Provider.

(8) On and after the effective date of this

amendatory Act of the 99th General Assembly, an Electing Provider shall continue to offer and provide the optional packages described in this subsection (d) to existing customers and new customers. On and after July 1, 2017, an Electing Provider may immediately stop offering the optional packages described in this subsection (d) and, upon providing two notices to affected customers and to the Commission, may stop providing the optional packages described in this subsection (d) to all customers who subscribe to one of the optional packages. The first notice shall be provided at least 90 days before the date upon which the Electing Provider intends to stop providing the optional packages, and the second notice must be provided at least 30 days before that date. The first notice shall not be provided prior to July 1, 2017. Each notice must identify the date on which the Electing Provider intends to stop providing the optional packages, at least one alternative service available to the customer, and a telephone number by which the customer may contact a service representative of the Electing Provider. After July 1, 2017 with respect to new customers, and upon the expiration of the second notice period with respect to customers who were subscribing to one of the optional packages, subdivisions (d)(1), (d)(2), (d)(4), (d)(5), (d)(6), and (d)(7) of this Section shall not apply to the Electing Provider. Notwithstanding any other provision of this Article, an Electing Provider that has ceased providing the optional packages under this subdivision (d)(8) is not subject to Section 13-301(1)(c) of this Act. Notwithstanding any other provision of this Act, and subject to subdivision (d)(7) of this Section, the Commission's authority over the discontinuance of the optional packages described in this subsection (d) by an Electing Provider shall be governed solely by this subsection (d)(8).

(e) Service quality and customer credits for basic local exchange service.
(1) An Electing Provider shall meet the following

service quality standards in providing basic local exchange service, which for purposes of this subsection (e), includes both basic local exchange service and any consumer choice safe harbor options that may be required by subsection (d) of this Section.

(A) Install basic local exchange service within 5

business days after receipt of an order from the customer unless the customer requests an installation date that is beyond 5 business days after placing the order for basic service and to inform the customer of the Electing Provider's duty to install service within this timeframe. If installation of service is requested on or by a date more than 5 business days in the future, the Electing Provider shall install service by the date requested.

(B) Restore basic local exchange service for the

customer within 30 hours after receiving notice that the customer is out of service.

(C) Keep all repair and installation appointments

for basic local exchange service if a customer premises visit requires a customer to be present. The appointment window shall be either a specific time or, at a maximum, a 4-hour time block during evening, weekend, and normal business hours.

(D) Inform a customer when a repair or

installation appointment requires the customer to be present.

(2) Customers shall be credited by the Electing

Provider for violations of basic local exchange service quality standards described in subdivision (e)(1) of this Section. The credits shall be applied automatically on the statement issued to the customer for the next monthly billing cycle following the violation or following the discovery of the violation. The next monthly billing cycle following the violation or the discovery of the violation means the billing cycle immediately following the billing cycle in process at the time of the violation or discovery of the violation, provided the total time between the violation or discovery of the violation and the issuance of the credit shall not exceed 60 calendar days. The Electing Provider is responsible for providing the credits and the customer is under no obligation to request such credits. The following credits shall apply:

(A) If an Electing Provider fails to repair an

out-of-service condition for basic local exchange service within 30 hours, the Electing Provider shall provide a credit to the customer. If the service disruption is for more than 30 hours, but not more than 48 hours, the credit must be equal to a pro-rata portion of the monthly recurring charges for all basic local exchange services disrupted. If the service disruption is for more than 48 hours, but not more than 72 hours, the credit must be equal to at least 33% of one month's recurring charges for all local services disrupted. If the service disruption is for more than 72 hours, but not more than 96 hours, the credit must be equal to at least 67% of one month's recurring charges for all basic local exchange services disrupted. If the service disruption is for more than 96 hours, but not more than 120 hours, the credit must be equal to one month's recurring charges for all basic local exchange services disrupted. For each day or portion thereof that the service disruption continues beyond the initial 120-hour period, the Electing Provider shall also provide an additional credit of $20 per calendar day.

(B) If an Electing Provider fails to install

basic local exchange service as required under subdivision (e)(1) of this Section, the Electing Provider shall waive 50% of any installation charges, or in the absence of an installation charge or where installation is pursuant to the Link Up program, the Electing Provider shall provide a credit of $25. If an Electing Provider fails to install service within 10 business days after the service application is placed, or fails to install service within 5 business days after the customer's requested installation date, if the requested date was more than 5 business days after the date of the order, the Electing Provider shall waive 100% of the installation charge, or in the absence of an installation charge or where installation is provided pursuant to the Link Up program, the Electing Provider shall provide a credit of $50. For each day that the failure to install service continues beyond the initial 10 business days, or beyond 5 business days after the customer's requested installation date, if the requested date was more than 5 business days after the date of the order, the Electing Provider shall also provide an additional credit of $20 per calendar day until the basic local exchange service is installed.

(C) If an Electing Provider fails to keep a

scheduled repair or installation appointment when a customer premises visit requires a customer to be present as required under subdivision (e)(1) of this Section, the Electing Provider shall credit the customer $25 per missed appointment. A credit required by this subdivision does not apply when the Electing Provider provides the customer notice of its inability to keep the appointment no later than 8:00 pm of the day prior to the scheduled date of the appointment.

(D) Credits required by this subsection do not

apply if the violation of a service quality standard:

(i) occurs as a result of a negligent or

willful act on the part of the customer;

(ii) occurs as a result of a malfunction of

customer-owned telephone equipment or inside wiring;

(iii) occurs as a result of, or is extended

by, an emergency situation as defined in 83 Ill. Adm. Code 732.10;

(iv) is extended by the Electing Provider's

inability to gain access to the customer's premises due to the customer missing an appointment, provided that the violation is not further extended by the Electing Provider;

(v) occurs as a result of a customer request

to change the scheduled appointment, provided that the violation is not further extended by the Electing Provider;

(vi) occurs as a result of an Electing

Provider's right to refuse service to a customer as provided in Commission rules; or

(vii) occurs as a result of a lack of

facilities where a customer requests service at a geographically remote location, where a customer requests service in a geographic area where the Electing Provider is not currently offering service, or where there are insufficient facilities to meet the customer's request for service, subject to an Electing Provider's obligation for reasonable facilities planning.

(3) Each Electing Provider shall provide to the

Commission on a quarterly basis and in a form suitable for posting on the Commission's website in conformance with the rules adopted by the Commission and in effect on April 1, 2010, a public report that includes the following data for basic local exchange service quality of service:

(A) With regard to credits due in accordance with

subdivision (e)(2)(A) as a result of out-of-service conditions lasting more than 30 hours:

(i) the total dollar amount of any customer

credits paid;

(ii) the number of credits issued for

repairs between 30 and 48 hours;

(iii) the number of credits issued for

repairs between 49 and 72 hours;

(iv) the number of credits issued for repairs

between 73 and 96 hours;

(v) the number of credits used for repairs

between 97 and 120 hours;

(vi) the number of credits issued for repairs

greater than 120 hours; and

(vii) the number of exemptions claimed for

each of the categories identified in subdivision (e)(2)(D).

(B) With regard to credits due in accordance with

subdivision (e)(2)(B) as a result of failure to install basic local exchange service:

(i) the total dollar amount of any customer

credits paid;

(ii) the number of installations after 5

business days;

(iii) the number of installations after 10

business days;

(iv) the number of installations after 11

business days; and

(v) the number of exemptions claimed for

each of the categories identified in subdivision (e)(2)(D).

(C) With regard to credits due in accordance with

subdivision (e)(2)(C) as a result of missed appointments:

(i) the total dollar amount of any customer

credits paid;

(ii) the number of any customers receiving

credits; and

(iii) the number of exemptions claimed for

each of the categories identified in subdivision (e)(2)(D).

(D) The Electing Provider's annual report

required by this subsection shall also include, for informational reporting, the performance data described in subdivisions (e)(2)(A), (e)(2)(B), and (e)(2)(C), and trouble reports per 100 access lines calculated using the Commission's existing applicable rules and regulations for such measures, including the requirements for service standards established in this Section.

(4) It is the intent of the General Assembly that the

service quality rules and customer credits in this subsection (e) of this Section and other enforcement mechanisms, including fines and penalties authorized by Section 13-305, shall apply on a nondiscriminatory basis to all Electing Providers. Accordingly, notwithstanding any provision of any service quality rules promulgated by the Commission, any alternative regulation plan adopted by the Commission, or any other order of the Commission, any Electing Provider that is subject to any other order of the Commission and that violates or fails to comply with the service quality standards promulgated pursuant to this subsection (e) or any other order of the Commission shall not be subject to any fines, penalties, customer credits, or enforcement mechanisms other than such fines or penalties or customer credits as may be imposed by the Commission in accordance with the provisions of this subsection (e) and Section 13-305, which are to be generally applicable to all Electing Providers. The amount of any fines or penalties imposed by the Commission for failure to comply with the requirements of this subsection (e) shall be an appropriate amount, taking into account, at a minimum, the Electing Provider's gross annual intrastate revenue; the frequency, duration, and recurrence of the violation; and the relative harm caused to the affected customers or other users of the network. In imposing fines and penalties, the Commission shall take into account compensation or credits paid by the Electing Provider to its customers pursuant to this subsection (e) in compensation for any violation found pursuant to this subsection (e), and in any event the fine or penalty shall not exceed an amount equal to the maximum amount of a civil penalty that may be imposed under Section 13-305.

(5) An Electing Provider in each of the MSA or

Exchange areas classified as competitive pursuant to subsection (c) of this Section shall fulfill the requirements in subdivision (e)(3) of this Section for 3 years after its notice of election becomes effective. After such 3 years, the requirements in subdivision (e)(3) of this Section shall not apply to such Electing Provider, except that, upon request from the Commission, the Electing Provider shall provide a report showing the number of credits and exemptions for the requested time period.

(f) Commission jurisdiction over competitive retail telecommunications services. Except as otherwise expressly stated in this Section, the Commission shall thereafter have no jurisdiction or authority over any aspect of competitive retail telecommunications service of an Electing Provider in those geographic areas included in the Electing Provider's notice of election pursuant to subsection (b) of this Section or of a retail telecommunications service classified as competitive pursuant to Section 13-502 or subdivision (c)(5) of this Section, heretofore subject to the jurisdiction of the Commission, including but not limited to, any requirements of this Article related to the terms, conditions, rates, quality of service, availability, classification or any other aspect of any competitive retail telecommunications services. No telecommunications carrier shall commit any unfair or deceptive act or practice in connection with any aspect of the offering or provision of any competitive retail telecommunications service. Nothing in this Article shall limit or affect any provisions in the Consumer Fraud and Deceptive Business Practices Act with respect to any unfair or deceptive act or practice by a telecommunications carrier.
(g) Commission authority over access services upon election for market regulation.
(1) As part of its Notice of Election for Market

Regulation, the Electing Provider shall reduce its intrastate switched access rates to rates no higher than its interstate switched access rates in 4 installments. The first reduction must be made 30 days after submission of its complete application for Notice of Election for Market Regulation, and the Electing Provider must reduce its intrastate switched access rates by an amount equal to 33% of the difference between its current intrastate switched access rates and its current interstate switched access rates. The second reduction must be made no later than one year after the first reduction, and the Electing Provider must reduce its then current intrastate switched access rates by an amount equal to 41% of the difference between its then current intrastate switched access rates and its then current interstate switched access rates. The third reduction must be made no later than one year after the second reduction, and the Electing Provider must reduce its then current intrastate switched access rates by an amount equal to 50% of the difference between its then current intrastate switched access rate and its then current interstate switched access rates. The fourth reduction must be made on or before June 30, 2013, and the Electing Provider must reduce its intrastate switched access rate to mirror its then current interstate switched access rates and rate structure. Following the fourth reduction, each Electing Provider must continue to set its intrastate switched access rates to mirror its interstate switched access rates and rate structure. For purposes of this subsection, the rate for intrastate switched access service means the composite, per-minute rate for that service, including all applicable fixed and traffic-sensitive charges, including, but not limited to, carrier common line charges.

(2) Nothing in paragraph (1) of this subsection (g)

prohibits an Electing Provider from electing to offer intrastate switched access service at rates lower than its interstate switched access rates.

(3) The Commission shall have no authority to order

an Electing Provider to set its rates for intrastate switched access at a level lower than its interstate switched access rates.

(4) The Commission's authority under this subsection

(g) shall only apply to Electing Providers under Market Regulation. The Commission's authority over switched access services for all other carriers is retained under Section 13-900.2 of this Act.

(h) Safety of service equipment and facilities.
(1) An Electing Provider shall furnish, provide, and

maintain such service instrumentalities, equipment, and facilities as shall promote the safety, health, comfort, and convenience of its patrons, employees, and public and as shall be in all respects adequate, reliable, and efficient without discrimination or delay. Every Electing Provider shall provide service and facilities that are in all respects environmentally safe.

(2) The Commission is authorized to conduct an

investigation of any Electing Provider or part thereof. The investigation may examine the reasonableness, prudence, or efficiency of any aspect of the Electing Provider's operations or functions that may affect the adequacy, safety, efficiency, or reliability of telecommunications service. The Commission may conduct or order an investigation only when it has reasonable grounds to believe that the investigation is necessary to assure that the Electing Provider is providing adequate, efficient, reliable, and safe service. The Commission shall, before initiating any such investigation, issue an order describing the grounds for the investigation and the appropriate scope and nature of the investigation, which shall be reasonably related to the grounds relied upon by the Commission in its order.

(i) (Blank).
(j) Application of Article VII. The provisions of Sections 7-101, 7-102, 7-104, 7-204, 7-205, and 7-206 of this Act are applicable to an Electing Provider offering or providing retail telecommunications service, and the Commission's regulation thereof, except that (1) the approval of contracts and arrangements with affiliated interests required by paragraph (3) of Section 7-101 shall not apply to such telecommunications carriers provided that, except as provided in item (2), those contracts and arrangements shall be filed with the Commission; (2) affiliated interest contracts or arrangements entered into by such telecommunications carriers where the increased obligation thereunder does not exceed the lesser of $5,000,000 or 5% of such carrier's prior annual revenue from noncompetitive services are not required to be filed with the Commission; and (3) any consent and approval of the Commission required by Section 7-102 is not required for the sale, lease, assignment, or transfer by any Electing Provider of any property that is not necessary or useful in the performance of its duties to the public.
(k) Notwithstanding other provisions of this Section, the Commission retains its existing authority to enforce the provisions, conditions, and requirements of the following Sections of this Article: 13-101, 13-103, 13-201, 13-301, 13-301.1, 13-301.2, 13-301.3, 13-303, 13-303.5, 13-304, 13-305, 13-401, 13-401.1, 13-402, 13-403, 13-404, 13-404.1, 13-404.2, 13-405, 13-406, 13-407, 13-501, 13-501.5, 13-503, 13-505, 13-509, 13-510, 13-512, 13-513, 13-514, 13-515, 13-516, 13-519, 13-702, 13-703, 13-704, 13-705, 13-706, 13-707, 13-709, 13-713, 13-801, 13-802.1, 13-804, 13-900, 13-900.1, 13-900.2, 13-901, 13-902, and 13-903, which are fully and equally applicable to Electing Providers and to telecommunications carriers providing retail telecommunications service classified as competitive pursuant to Section 13-502 or subdivision (c)(5) of this Section subject to the provisions of this Section. On the effective date of this amendatory Act of the 98th General Assembly, the following Sections of this Article shall cease to apply to Electing Providers and to telecommunications carriers providing retail telecommunications service classified as competitive pursuant to Section 13-502 or subdivision (c)(5) of this Section: 13-302, 13-405.1, 13-502, 13-502.5, 13-504, 13-505.2, 13-505.3, 13-505.4, 13-505.5, 13-505.6, 13-506.1, 13-507, 13-507.1, 13-508, 13-508.1, 13-517, 13-518, 13-601, 13-701, and 13-712.
(Source: P.A. 99-6, eff. 6-29-15; 100-20, eff. 7-1-17.)

(220 ILCS 5/13-507) (from Ch. 111 2/3, par. 13-507)
(Section scheduled to be repealed on December 31, 2020)
Sec. 13-507. In any proceeding permitting, approving, investigating, or establishing rates, charges, classifications, or tariffs for telecommunications services offered or provided by a telecommunications carrier that offers or provides both noncompetitive and competitive services, the Commission shall not allow any subsidy of competitive services or nonregulated activities by noncompetitive services. In the event that facilities are utilized or expenses are incurred for the provision of both competitive and noncompetitive services, the Commission shall apportion the facilities and expenses between noncompetitive services in the aggregate and competitive services in the aggregate and shall allow or establish rates or charges for the noncompetitive services which reflect only that portion of the facilities or expenses that it finds to be properly and reasonably apportioned to noncompetitive services. An apportionment of facilities or expenses between competitive and noncompetitive services, together with any corresponding rate changes, shall be made in general rate proceedings and in other proceedings, including service classification proceedings, that are necessary to ensure against any subsidy of competitive services by noncompetitive services. The Commission shall have the power to take or require such action as is necessary to ensure that rates or charges for noncompetitive services reflect only the value of facilities, or portion thereof, used and useful, and the expenses or portion thereof reasonably and prudently incurred, for the provision of the noncompetitive services. The Commission may, in such event, also establish, by rule, any additional procedures, rules, regulations, or mechanisms necessary to identify and properly account for the value or amount of such facilities or expenses.
The Commission may establish, by rule, appropriate methods for ensuring against cross-subsidization between competitive services and noncompetitive services as required under this Article, including appropriate methods for calculating the long-run service incremental costs of providing any telecommunications service and, when appropriate, group of services and methods for apportioning between noncompetitive services in the aggregate and competitive services in the aggregate the value of facilities utilized and expenses incurred to provide both competitive and noncompetitive services, for example, common overheads that are not accounted for in the long-run service incremental costs of individual services or groups of services. The Commission may order any telecommunications carrier to conduct a long-run service incremental cost study and to provide the results thereof to the Commission. Any cost study provided to the Commission pursuant to the provisions of this Section may, in the Commission's discretion, be accorded proprietary treatment. In addition to the requirements of subsection (c) of Section 13-502 and of Section 13-505.1 applicable to the rates and charges for individual competitive services, the aggregate gross revenues of all competitive services shall be equal to or greater than the sum of the long-run service incremental costs for all competitive services as a group and the value of other facilities and expenses apportioned to competitive services as a group under this Section.
(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/13-507.1)
(Section scheduled to be repealed on December 31, 2020)
Sec. 13-507.1. In any proceeding permitting, approving, investigating, or establishing rates, charges, classifications, or tariffs for telecommunications services classified as noncompetitive offered or provided by an incumbent local exchange carrier as that term is defined in Section 13-202.1 of this Act, the Commission shall not allow any subsidy of Internet services, cable services, or video services by the rates or charges for local exchange telecommunications services, including local services classified as noncompetitive.
(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/13-508) (from Ch. 111 2/3, par. 13-508)
(Section scheduled to be repealed on December 31, 2020)
Sec. 13-508. The Commission is authorized, after notice and hearing, to order a telecommunications carrier which offers or provides both competitive and noncompetitive telecommunications service to establish a fully separated subsidiary to provide all or part of such competitive service where:
(a) no less costly means is available and effective in fully and properly identifying and allocating costs between such carrier's competitive and noncompetitive telecommunications services; and
(b) the incremental cost of establishing and maintaining such subsidiary would not require increases in rates or charges to levels which would effectively preclude the offer or provision of the affected competitive telecommunications service.
(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/13-508.1) (from Ch. 111 2/3, par. 13-508.1)
(Section scheduled to be repealed on December 31, 2020)
Sec. 13-508.1. Separate subsidiary requirement for certain electronic publishing. A telecommunications carrier that offers or provides both competitive and noncompetitive services shall not provide (1) electronically published news, feature, or entertainment material of the type generally published in newspapers, or (2) electronic advertising services, except through a fully separated subsidiary; provided, however, that a telecommunications carrier shall be allowed to resell, without editing the content, news, feature, or entertainment material of the type generally published in newspapers that it purchases from an unaffiliated entity or from a separate subsidiary to the extent the separate subsidiary makes that material available to all other persons under the same rates, terms, and conditions. Nothing in this Section shall prohibit a telecommunications carrier from electronic advertising of its own regulated services or from providing tariffed telecommunications services to a separate subsidiary or an unaffiliated entity that provides electronically published news, feature, or entertainment material or electronic advertising services.
(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/13-509) (from Ch. 111 2/3, par. 13-509)
(Section scheduled to be repealed on December 31, 2020)
Sec. 13-509. Agreements for provisions of competitive telecommunications services differing from tariffs or written service offerings. A telecommunications carrier may negotiate with customers or prospective customers to provide competitive telecommunications service, and in so doing, may offer or agree to provide such service on such terms and for such rates or charges as are reasonable, without regard to any tariffs it may have filed with the Commission or written service offerings posted on the telecommunications carrier's website pursuant to Section 13-501(c) of this Act with respect to such services. Upon request of the Commission, the telecommunications carrier shall submit to the Commission written notice of a list of any such agreements (which list may be filed electronically) within the past year. The notice shall identify the general nature of all such agreements. A copy of each such agreement shall be provided to the Commission within 10 business days after a request for review of the agreement is made by the Commission or is made to the Commission by another telecommunications carrier or by a party to such agreement.
Any agreement or notice entered into or submitted pursuant to the provisions of this Section may, in the Commission's discretion, be accorded proprietary treatment.
(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/13-510) (from Ch. 111 2/3, par. 13-510)
(Section scheduled to be repealed on December 31, 2020)
Sec. 13-510. Compensation of payphone providers. Any telecommunications carrier using the facilities or services of a payphone provider shall pay the provider just and reasonable compensation for the use of those facilities or services to complete billable operator services calls and for any other use that the Commission determines appropriate consistent with the provisions of this Act. The compensation shall be determined by the Commission subject to the provisions of this Act. This Section shall not apply to the extent a telecommunications carrier and a payphone provider have reached their own written compensation agreement.
(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/13-511)
Sec. 13-511. (Repealed).
(Source: P.A. 92-526, eff. 1-1-03. Repealed by P.A. 96-927, eff. 6-15-10.)

(220 ILCS 5/13-512)
(Section scheduled to be repealed on December 31, 2020)
Sec. 13-512. Rules; review. The Commission shall have general rulemaking authority to make rules necessary to enforce this Article. However, not later than 270 days after the effective date of this amendatory Act of 1997, and every 2 years thereafter, the Commission shall review all rules issued under this Article that apply to the operations or activities of any telecommunications carrier. The Commission shall, after notice and hearing, repeal or modify any rule it determines to be no longer in the public interest as the result of the reasonable availability of competitive telecommunications services.
(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/13-513)
(Section scheduled to be repealed on December 31, 2020)
Sec. 13-513. Waiver of rules. A telecommunications carrier may petition for waiver of the application of a rule issued pursuant to this Act. The burden of proof in establishing the right to a waiver shall be upon the petitioner. The petition shall include a demonstration that the waiver would not harm consumers and would not impede the development or operation of a competitive market. Upon such demonstration, the Commission may waive the application of a rule, but not the application of a provision of this Act. The Commission may conduct an investigation of the petition on its own motion or at the request of a potentially affected person. If no investigation is conducted, the waiver shall be deemed granted 30 days after the petition is filed.
(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/13-514)
(Section scheduled to be repealed on December 31, 2020)
Sec. 13-514. Prohibited actions of telecommunications carriers. A telecommunications carrier shall not knowingly impede the development of competition in any telecommunications service market. The following prohibited actions are considered per se impediments to the development of competition; however, the Commission is not limited in any manner to these enumerated impediments and may consider other actions which impede competition to be prohibited:
(1) unreasonably refusing or delaying

interconnections or collocation or providing inferior connections to another telecommunications carrier;

(2) unreasonably impairing the speed, quality, or

efficiency of services used by another telecommunications carrier;

(3) unreasonably denying a request of another

provider for information regarding the technical design and features, geographic coverage, information necessary for the design of equipment, and traffic capabilities of the local exchange network except for proprietary information unless such information is subject to a proprietary agreement or protective order;

(4) unreasonably delaying access in connecting

another telecommunications carrier to the local exchange network whose product or service requires novel or specialized access requirements;

(5) unreasonably refusing or delaying access by any

person to another telecommunications carrier;

(6) unreasonably acting or failing to act in a manner

that has a substantial adverse effect on the ability of another telecommunications carrier to provide service to its customers;

(7) unreasonably failing to offer services to

customers in a local exchange, where a telecommunications carrier is certificated to provide service and has entered into an interconnection agreement for the provision of local exchange telecommunications services, with the intent to delay or impede the ability of the incumbent local exchange telecommunications carrier to provide inter-LATA telecommunications services;

(8) violating the terms of or unreasonably delaying

implementation of an interconnection agreement entered into pursuant to Section 252 of the federal Telecommunications Act of 1996;

(9) unreasonably refusing or delaying access to or

provision of operation support systems to another telecommunications carrier or providing inferior operation support systems to another telecommunications carrier;

(10) unreasonably failing to offer network elements

that the Commission or the Federal Communications Commission has determined must be offered on an unbundled basis to another telecommunications carrier in a manner consistent with the Commission's or Federal Communications Commission's orders or rules requiring such offerings;

(11) violating the obligations of Section 13-801; and
(12) violating an order of the Commission regarding

matters between telecommunications carriers.

(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/13-515)
(Section scheduled to be repealed on December 31, 2020)
Sec. 13-515. Enforcement.
(a) The following expedited procedures shall be used to enforce the provisions of Section 13-514 of this Act, provided that, for a violation of paragraph (8) of Section 13-514 to qualify for the expedited procedures of this Section, the violation must be in a manner that unreasonably delays, increases the cost, or impedes the availability of telecommunications services to consumers. However, the Commission, the complainant, and the respondent may mutually agree to adjust the procedures established in this Section.
(b) (Blank).
(c) No complaint may be filed under this Section until the complainant has first notified the respondent of the alleged violation and offered the respondent 48 hours to correct the situation. Provision of notice and the opportunity to correct the situation creates a rebuttable presumption of knowledge under Section 13-514. After the filing of a complaint under this Section, the parties may agree to follow the mediation process under Section 10-101.1 of this Act. The time periods specified in subdivision (d)(7) of this Section shall be tolled during the time spent in mediation under Section 10-101.1.
(d) A telecommunications carrier may file a complaint with the Commission alleging a violation of Section 13-514 in accordance with this subsection:
(1) The complaint shall be filed with the Chief Clerk

of the Commission and shall be served in hand upon the respondent, the executive director, and the general counsel of the Commission at the time of the filing.

(2) A complaint filed under this subsection shall

include a statement that the requirements of subsection (c) have been fulfilled and that the respondent did not correct the situation as requested.

(3) Reasonable discovery specific to the issue of the

complaint may commence upon filing of the complaint. Requests for discovery must be served in hand and responses to discovery must be provided in hand to the requester within 14 days after a request for discovery is made.

(4) An answer and any other responsive pleading to

the complaint shall be filed with the Commission and served in hand at the same time upon the complainant, the executive director, and the general counsel of the Commission within 7 days after the date on which the complaint is filed.

(5) If the answer or responsive pleading raises the

issue that the complaint violates subsection (i) of this Section, the complainant may file a reply to such allegation within 3 days after actual service of such answer or responsive pleading. Within 4 days after the time for filing a reply has expired, the hearing officer or arbitrator shall either issue a written decision dismissing the complaint as frivolous in violation of subsection (i) of this Section including the reasons for such disposition or shall issue an order directing that the complaint shall proceed.

(6) A pre-hearing conference shall be held within 14

days after the date on which the complaint is filed.

(7) The hearing shall commence within 30 days of the

date on which the complaint is filed. The hearing may be conducted by a hearing examiner or by an arbitrator. Parties and the Commission staff shall be entitled to present evidence and legal argument in oral or written form as deemed appropriate by the hearing examiner or arbitrator. The hearing examiner or arbitrator shall issue a written decision within 60 days after the date on which the complaint is filed. The decision shall include reasons for the disposition of the complaint and, if a violation of Section 13-514 is found, directions and a deadline for correction of the violation.

(8) Any party may file a petition requesting the

Commission to review the decision of the hearing examiner or arbitrator within 5 days of such decision. Any party may file a response to a petition for review within 3 business days after actual service of the petition. After the time for filing of the petition for review, but no later than 15 days after the decision of the hearing examiner or arbitrator, the Commission shall decide to adopt the decision of the hearing examiner or arbitrator or shall issue its own final order.

(e) If the alleged violation has a substantial adverse effect on the ability of the complainant to provide service to customers, the complainant may include in its complaint a request for an order for emergency relief. The Commission, acting through its designated hearing examiner or arbitrator, shall act upon such a request within 2 business days of the filing of the complaint. An order for emergency relief may be granted, without an evidentiary hearing, upon a verified factual showing that the party seeking relief will likely succeed on the merits, that the party will suffer irreparable harm in its ability to serve customers if emergency relief is not granted, and that the order is in the public interest. An order for emergency relief shall include a finding that the requirements of this subsection have been fulfilled and shall specify the directives that must be fulfilled by the respondent and deadlines for meeting those directives. The decision of the hearing examiner or arbitrator to grant or deny emergency relief shall be considered an order of the Commission unless the Commission enters its own order within 2 calendar days of the decision of the hearing examiner or arbitrator. The order for emergency relief may require the responding party to act or refrain from acting so as to protect the provision of competitive service offerings to customers. Any action required by an emergency relief order must be technically feasible and economically reasonable and the respondent must be given a reasonable period of time to comply with the order.
(f) The Commission is authorized to obtain outside resources including, but not limited to, arbitrators and consultants for the purposes of the hearings authorized by this Section. Any arbitrator or consultant obtained by the Commission shall be approved by both parties to the hearing. The cost of such outside resources including, but not limited to, arbitrators and consultants shall be borne by the parties. The Commission shall review the bill for reasonableness and assess the parties for reasonable costs dividing the costs according to the resolution of the complaint brought under this Section. Such costs shall be paid by the parties directly to the arbitrators, consultants, and other providers of outside resources within 60 days after receiving notice of the assessments from the Commission. Interest at the statutory rate shall accrue after expiration of the 60-day period. The Commission, arbitrators, consultants, or other providers of outside resources may apply to a court of competent jurisdiction for an order requiring payment.
(g) The Commission shall assess the parties under this subsection for all of the Commission's costs of investigation and conduct of the proceedings brought under this Section including, but not limited to, the prorated salaries of staff, attorneys, hearing examiners, and support personnel and including any travel and per diem, directly attributable to the complaint brought pursuant to this Section, but excluding those costs provided for in subsection (f), dividing the costs according to the resolution of the complaint brought under this Section. All assessments made under this subsection shall be paid into the Public Utility Fund within 60 days after receiving notice of the assessments from the Commission. Interest at the statutory rate shall accrue after the expiration of the 60 day period. The Commission is authorized to apply to a court of competent jurisdiction for an order requiring payment.
(h) If the Commission determines that there is an imminent threat to competition or to the public interest, the Commission may, notwithstanding any other provision of this Act, seek temporary, preliminary, or permanent injunctive relief from a court of competent jurisdiction either prior to or after the hearing.
(i) A party shall not bring or defend a proceeding brought under this Section or assert or controvert an issue in a proceeding brought under this Section, unless there is a non-frivolous basis for doing so. By presenting a pleading, written motion, or other paper in complaint or defense of the actions or inaction of a party under this Section, a party is certifying to the Commission that to the best of that party's knowledge, information, and belief, formed after a reasonable inquiry of the subject matter of the complaint or defense, that the complaint or defense is well grounded in law and fact, and under the circumstances:
(1) it is not being presented to harass the other

party, cause unnecessary delay in the provision of competitive telecommunications services to consumers, or create needless increases in the cost of litigation; and

(2) the allegations and other factual contentions

have evidentiary support or, if specifically so identified, are likely to have evidentiary support after reasonable opportunity for further investigation or discovery as defined herein.

(j) If, after notice and a reasonable opportunity to respond, the Commission determines that subsection (i) has been violated, the Commission shall impose appropriate sanctions upon the party or parties that have violated subsection (i) or are responsible for the violation. The sanctions shall be not more than $30,000, plus the amount of expenses accrued by the Commission for conducting the hearing. Payment of sanctions imposed under this subsection shall be made to the Common School Fund within 30 days of imposition of such sanctions.
(k) An appeal of a Commission Order made pursuant to this Section shall not effectuate a stay of the Order unless a court of competent jurisdiction specifically finds that the party seeking the stay will likely succeed on the merits, that the party will suffer irreparable harm without the stay, and that the stay is in the public interest.
(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/13-516)
(Section scheduled to be repealed on December 31, 2020)
Sec. 13-516. Enforcement remedies for prohibited actions by telecommunications carriers.
(a) In addition to any other provision of this Act, all of the following remedies may be applied for violations of Section 13-514, provided that, for a violation of paragraph (8) of Section 13-514 to qualify for the remedies in this Section, the violation must be in a manner that unreasonably delays, increases the cost, or impedes the availability of telecommunications services to consumers:
(1) A Commission order directing the violating

telecommunications carrier to cease and desist from violating the Act or a Commission order or rule.

(2) Notwithstanding any other provision of this Act,

for a second and any subsequent violation of Section 13-514 committed by a telecommunications carrier after the effective date of this amendatory Act of the 92nd General Assembly, the Commission may impose penalties of up to $30,000 or 0.00825% of the telecommunications carrier's gross intrastate annual telecommunications revenue, whichever is greater, per violation unless the telecommunications carrier has fewer than 35,000 subscriber access lines, in which case the civil penalty may not exceed $2,000 per violation. The second and any subsequent violation of Section 13-514 need not be of the same nature or provision of the Section for a penalty to be imposed. Matters resolved through voluntary mediation pursuant to Section 10-101.1 shall not be considered as a violation of Section 13-514 in computing eligibility for imposition of a penalty under this subdivision (a)(2). Each day of a continuing offense shall be treated as a separate violation for purposes of levying any penalty under this Section. The period for which the penalty shall be levied shall commence on the day the telecommunications carrier first violated Section 13-514 or on the day of the notice provided to the telecommunications carrier pursuant to subsection (c) of Section 13-515, whichever is later, and shall continue until the telecommunications carrier is in compliance with the Commission order. In assessing a penalty under this subdivision (a)(2), the Commission may consider mitigating factors, including those specified in items (1) through (4) of subsection (a) of Section 13-304.

(3) The Commission shall award damages, attorney's

fees, and costs to any telecommunications carrier that was subjected to a violation of Section 13-514.

(b) The Commission may waive penalties imposed under subdivision (a)(2) if it makes a written finding as to its reasons for waiving the penalty. Reasons for waiving a penalty shall include, but not be limited to, technological infeasibility and acts of God.
(c) The Commission shall establish by rule procedures for the imposition of remedies under subsection (a) that, at a minimum, provide for notice, hearing and a written order relating to the imposition of remedies.
(d) Unless enforcement of an order entered by the Commission under Section 13-515 otherwise directs or is stayed by the Commission or by an appellate court reviewing the Commission's order, at any time after 30 days from the entry of the order, either the Commission, or the telecommunications carrier found by the Commission to have been subjected to a violation of Section 13-514, or both, is authorized to petition a court of competent jurisdiction for an order at law or in equity requiring enforcement of the Commission order. The court shall determine (1) whether the Commission entered the order identified in the petition and (2) whether the violating telecommunications carrier has complied with the Commission's order. A certified copy of a Commission order shall be prima facie evidence that the Commission entered the order so certified. Pending the court's resolution of the petition, the court may award temporary or preliminary injunctive relief, or such other equitable relief as may be necessary, to effectively implement and enforce the Commission's order in a timely manner.
If after a hearing the court finds that the Commission entered the order identified in the petition and that the violating telecommunications carrier has not complied with the Commission's order, the court shall enter judgment requiring the violating telecommunications carrier to comply with the Commission's order and order such relief at law or in equity as the court deems necessary to effectively implement and enforce the Commission's order in a timely manner. The court shall also award to the petitioner, or petitioners, attorney's fees and costs, which shall be taxed and collected as part of the costs of the case.
If the court finds that the violating telecommunications carrier has failed to comply with the timely payment of damages, attorney's fees, or costs ordered by the Commission, the court shall order the violating telecommunications carrier to pay to the telecommunications carrier or carriers awarded the damages, fees, or costs by the Commission additional damages for the sake of example and by way of punishment for the failure to timely comply with the order of the Commission, unless the court finds a reasonable basis for the violating telecommunications carrier's failure to make timely payment according to the Commission's order, in which instance the court shall establish a new date for payment to be made.
(e) Payment of damages, attorney's fees, and costs imposed under subsection (a) shall be made within 30 days after issuance of the Commission order imposing the penalties, damages, attorney's fees, or costs, unless otherwise directed by the Commission or a reviewing court under an appeal taken pursuant to Article X. Payment of penalties imposed under subsection (a) shall be made to the Common School Fund within 30 days of issuance of the Commission order imposing the penalties.
(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/13-517)
(Section scheduled to be repealed on December 31, 2020)
Sec. 13-517. Provision of advanced telecommunications services.
(a) Every Incumbent Local Exchange Carrier (telecommunications carrier that offers or provides a noncompetitive telecommunications service) shall offer or provide advanced telecommunications services to not less than 80% of its customers by January 1, 2005.
(b) The Commission is authorized to grant a full or partial waiver of the requirements of this Section upon verified petition of any Incumbent Local Exchange Carrier ("ILEC") which demonstrates that full compliance with the requirements of this Section would be unduly economically burdensome or technically infeasible or otherwise impractical in exchanges with low population density. Notice of any such petition must be given to all potentially affected customers. If no potentially affected customer requests the opportunity for a hearing on the waiver petition, the Commission may, in its discretion, allow the waiver request to take effect without hearing. The Commission shall grant such petition to the extent that, and for such duration as, the Commission determines that such waiver:
(1) is necessary:
(A) to avoid a significant adverse economic

impact on users of telecommunications services generally;

(B) to avoid imposing a requirement that is

unduly economically burdensome;

(C) to avoid imposing a requirement that is

technically infeasible; or

(D) to avoid imposing a requirement that is

otherwise impractical to implement in exchanges with low population density; and

(2) is consistent with the public interest,

convenience, and necessity.

The Commission shall act upon any petition filed under this subsection within 180 days after receiving such petition. The Commission may by rule establish standards for granting any waiver of the requirements of this Section. The Commission may, upon complaint or on its own motion, hold a hearing to reconsider its grant of a waiver in whole or in part. In the event that the Commission, following hearing, determines that the affected ILEC no longer meets the requirements of item (2) of this subsection, the Commission shall by order rescind such waiver, in whole or in part. In the event and to the degree the Commission rescinds such waiver, the Commission shall establish an implementation schedule for compliance with the requirements of this Section.
(c) As used in this Section, "advanced telecommunications services" means services capable of supporting, in at least one direction, a speed in excess of 200 kilobits per second (kbps) to the network demarcation point at the subscriber's premises.
(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/13-518)
(Section scheduled to be repealed on December 31, 2020)
Sec. 13-518. Optional service packages.
(a) It is the intent of this Section to provide unlimited local service packages at prices that will result in savings for the average consumer. Each telecommunications carrier that provides competitive and noncompetitive services, and that is subject to an alternative regulation plan pursuant to Section 13-506.1 of this Article, shall provide, in addition to such other services as it offers, the following optional packages of services for a fixed monthly rate, which, along with the terms and conditions thereof, the Commission shall review, pursuant to Article IX of this Act, to determine whether such rates, terms, and conditions are fair, just, and reasonable.
(1) A budget package, which shall consist of

residential access service and unlimited local calls.

(2) A flat rate package, which shall consist of

residential access service, unlimited local calls, and the customer's choice of 2 vertical services as defined in this Section.

(3) An enhanced flat rate package, which shall

consist of residential access service for 2 lines, unlimited local calls, the customer's choice of 2 vertical services as defined in this Section, and unlimited local toll service.

(b) Nothing in this Section or this Act shall be construed to prohibit any telecommunications carrier subject to this Section from charging customers who elect to take one of the groups of services offered pursuant to this Section, any applicable surcharges, fees, and taxes.
(c) The term "vertical services", when used in this Section, includes, but is not necessarily limited to, call waiting, call forwarding, 3-way calling, caller ID, call tracing, automatic callback, repeat dialing, and voicemail.
(d) The service packages described in this Section shall be defined as noncompetitive services.
(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/13-519)
(Section scheduled to be repealed on December 31, 2020)
Sec. 13-519. Fire alarm; discontinuance of service. When a telecommunications carrier initiates a discontinuance of service on a known emergency system or fire alarm system that is required by the local authority to be a dedicated phone line circuit to the central dispatch of the fire department or fire protection district or, if applicable, the police department, the telecommunications carrier shall also transmit a copy of the written notice of discontinuance to that local authority.
(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/13-601) (from Ch. 111 2/3, par. 13-601)
(Section scheduled to be repealed on December 31, 2020)
Sec. 13-601. Application of Article VII. The provisions of Article VII of this Act are applicable only to telecommunications carriers offering or providing noncompetitive telecommunications service, and the Commission's regulation thereof, except that (1) the approval of contracts and arrangements with affiliated interests required by paragraph (3) of Section 7-101 shall not apply to such telecommunications carriers provided that, except as provided in item (2), those contracts and arrangements shall be filed with the Commission and (2) affiliated interest contracts or arrangements entered into by such telecommunications carriers where the increased obligation thereunder does not exceed the lesser of $5,000,000 or 5% of such carrier's prior annual revenue from noncompetitive services are not required to be filed with the Commission.
(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/13-701) (from Ch. 111 2/3, par. 13-701)
(Section scheduled to be repealed on December 31, 2020)
Sec. 13-701. Notwithstanding any other provision of this Act to the contrary, the Commission has no power to supervise or control any telephone cooperative as respects assessment schedules or local service rates made or charged by such a cooperative on a nondiscriminatory basis. In addition, the Commission has no power to inquire into, or require the submission of, the terms, conditions or agreements by or under which telephone cooperatives are financed. A telephone cooperative shall file with the Commission either a copy of the annual financial report required by the Rural Electrification Administration, or the annual financial report required of other public utilities.
Sections 13-712 and 13-713 of this Act do not apply to telephone cooperatives.
(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/13-702) (from Ch. 111 2/3, par. 13-702)
(Section scheduled to be repealed on December 31, 2020)
Sec. 13-702. Every telecommunications carrier operating in this State shall receive, transmit and deliver, without discrimination or delay, the conversations, messages or other transmissions of every other telecommunications carrier with which a joint rate has been established or with whose line a physical connection may have been made.
(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/13-703) (from Ch. 111 2/3, par. 13-703)
(Text of Section from P.A. 100-20)
(Section scheduled to be repealed on December 31, 2020)
Sec. 13-703. (a) The Commission shall design and implement a program whereby each telecommunications carrier providing local exchange service shall provide a telecommunications device capable of servicing the needs of those persons with a hearing or speech disability together with a single party line, at no charge additional to the basic exchange rate, to any subscriber who is certified as having a hearing or speech disability by a hearing care professional, as defined in the Hearing Instrument Consumer Protection Act, a speech-language pathologist, or a qualified State agency and to any subscriber which is an organization serving the needs of those persons with a hearing or speech disability as determined and specified by the Commission pursuant to subsection (d).
(b) The Commission shall design and implement a program, whereby each telecommunications carrier providing local exchange service shall provide a telecommunications relay system, using third party intervention to connect those persons having a hearing or speech disability with persons of normal hearing by way of intercommunications devices and the telephone system, making available reasonable access to all phases of public telephone service to persons who have a hearing or speech disability. In order to design a telecommunications relay system which will meet the requirements of those persons with a hearing or speech disability available at a reasonable cost, the Commission shall initiate an investigation and conduct public hearings to determine the most cost-effective method of providing telecommunications relay service to those persons who have a hearing or speech disability when using telecommunications devices and therein solicit the advice, counsel, and physical assistance of Statewide nonprofit consumer organizations that serve persons with hearing or speech disabilities in such hearings and during the development and implementation of the system. The Commission shall phase in this program, on a geographical basis, as soon as is practicable, but no later than June 30, 1990.
(c) The Commission shall establish a competitively neutral rate recovery mechanism that establishes charges in an amount to be determined by the Commission for each line of a subscriber to allow telecommunications carriers providing local exchange service to recover costs as they are incurred under this Section. Beginning no later than April 1, 2016, and on a yearly basis thereafter, the Commission shall initiate a proceeding to establish the competitively neutral amount to be charged or assessed to subscribers of telecommunications carriers and wireless carriers, Interconnected VoIP service providers, and consumers of prepaid wireless telecommunications service in a manner consistent with this subsection (c) and subsection (f) of this Section. The Commission shall issue its order establishing the competitively neutral amount to be charged or assessed to subscribers of telecommunications carriers and wireless carriers, Interconnected VoIP service providers, and purchasers of prepaid wireless telecommunications service on or prior to June 1 of each year, and such amount shall take effect June 1 of each year.
Telecommunications carriers, wireless carriers, Interconnected VoIP service providers, and sellers of prepaid wireless telecommunications service shall have 60 days from the date the Commission files its order to implement the new rate established by the order.
(d) The Commission shall determine and specify those organizations serving the needs of those persons having a hearing or speech disability that shall receive a telecommunications device and in which offices the equipment shall be installed in the case of an organization having more than one office. For the purposes of this Section, "organizations serving the needs of those persons with hearing or speech disabilities" means centers for independent living as described in Section 12a of the Rehabilitation of Persons with Disabilities Act and not-for-profit organizations whose primary purpose is serving the needs of those persons with hearing or speech disabilities. The Commission shall direct the telecommunications carriers subject to its jurisdiction and this Section to comply with its determinations and specifications in this regard.
(e) As used in this Section:
"Prepaid wireless telecommunications service" has the meaning given to that term under Section 10 of the Prepaid Wireless 9-1-1 Surcharge Act.
"Retail transaction" has the meaning given to that term under Section 10 of the Prepaid Wireless 9-1-1 Surcharge Act.
"Seller" has the meaning given to that term under Section 10 of the Prepaid Wireless 9-1-1 Surcharge Act.
"Telecommunications carrier providing local exchange service" includes, without otherwise limiting the meaning of the term, telecommunications carriers which are purely mutual concerns, having no rates or charges for services, but paying the operating expenses by assessment upon the members of such a company and no other person.
"Wireless carrier" has the meaning given to that term under Section 2 of the Emergency Telephone System Act.
(f) Interconnected VoIP service providers, sellers of prepaid wireless telecommunications service, and wireless carriers in Illinois shall collect and remit assessments determined in accordance with this Section in a competitively neutral manner in the same manner as a telecommunications carrier providing local exchange service. However, the assessment imposed on consumers of prepaid wireless telecommunications service shall be collected by the seller from the consumer and imposed per retail transaction as a percentage of that retail transaction on all retail transactions occurring in this State. The assessment on subscribers of wireless carriers and consumers of prepaid wireless telecommunications service shall not be imposed or collected prior to June 1, 2016.
Sellers of prepaid wireless telecommunications service shall remit the assessments to the Department of Revenue on the same form and in the same manner which they remit the fee collected under the Prepaid Wireless 9-1-1 Surcharge Act. For the purposes of display on the consumers' receipts, the rates of the fee collected under the Prepaid Wireless 9-1-1 Surcharge Act and the assessment under this Section may be combined. In administration and enforcement of this Section, the provisions of Sections 15 and 20 of the Prepaid Wireless 9-1-1 Surcharge Act (except subsections (a), (a-5), (b-5), (e), and (e-5) of Section 15 and subsections (c) and (e) of Section 20 of the Prepaid Wireless 9-1-1 Surcharge Act and, from June 29, 2015 (the effective date of Public Act 99-6), the seller shall be permitted to deduct and retain 3% of the assessments that are collected by the seller from consumers and that are remitted and timely filed with the Department) that are not inconsistent with this Section, shall apply, as far as practicable, to the subject matter of this Section to the same extent as if those provisions were included in this Section. The Department shall deposit all assessments and penalties collected under this Section into the Illinois Telecommunications Access Corporation Fund, a special fund created in the State treasury. On or before the 25th day of each calendar month, the Department shall prepare and certify to the Comptroller the amount available to the Commission for distribution out of the Illinois Telecommunications Access Corporation Fund. The amount certified shall be the amount (not including credit memoranda) collected during the second preceding calendar month by the Department, plus an amount the Department determines is necessary to offset any amounts which were erroneously paid to a different taxing body or fund. The amount paid to the Illinois Telecommunications Access Corporation Fund shall not include any amount equal to the amount of refunds made during the second preceding calendar month by the Department to retailers under this Section or any amount that the Department determines is necessary to offset any amounts which were payable to a different taxing body or fund but were erroneously paid to the Illinois Telecommunications Access Corporation Fund. The Commission shall distribute all the funds to the Illinois Telecommunications Access Corporation and the funds may only be used in accordance with the provisions of this Section. The Department shall deduct 2% of all amounts deposited in the Illinois Telecommunications Access Corporation Fund during every year of remitted assessments. Of the 2% deducted by the Department, one-half shall be transferred into the Tax Compliance and Administration Fund to reimburse the Department for its direct costs of administering the collection and remittance of the assessment. The remaining one-half shall be transferred into the Public Utility Fund to reimburse the Commission for its costs of distributing to the Illinois Telecommunications Access Corporation the amount certified by the Department for distribution. The amount to be charged or assessed under subsections (c) and (f) is not imposed on a provider or the consumer for wireless Lifeline service where the consumer does not pay the provider for the service. Where the consumer purchases from the provider optional minutes, texts, or other services in addition to the federally funded Lifeline benefit, a consumer must pay the charge or assessment, and it must be collected by the seller according to this subsection (f).
Interconnected VoIP services shall not be considered an intrastate telecommunications service for the purposes of this Section in a manner inconsistent with federal law or Federal Communications Commission regulation.
(g) The provisions of this Section are severable under Section 1.31 of the Statute on Statutes.
(h) The Commission may adopt rules necessary to implement this Section.
(Source: P.A. 99-6, eff. 6-29-15; 99-143, eff. 7-27-15; 99-642, eff. 7-28-16; 99-847, eff. 8-19-16; 99-933, eff. 1-27-17; 100-20, eff. 7-1-17.)

(Text of Section from P.A. 100-201)
(Section scheduled to be repealed on December 31, 2020)
Sec. 13-703. (a) The Commission shall design and implement a program whereby each telecommunications carrier providing local exchange service shall provide a telecommunications device capable of servicing the needs of those persons with a hearing or speech disability together with a single party line, at no charge additional to the basic exchange rate, to any subscriber who is certified as having a hearing or speech disability by a hearing care professional, as defined in the Hearing Instrument Consumer Protection Act, a speech-language pathologist, or a qualified State agency and to any subscriber which is an organization serving the needs of those persons with a hearing or speech disability as determined and specified by the Commission pursuant to subsection (d).
(b) The Commission shall design and implement a program, whereby each telecommunications carrier providing local exchange service shall provide a telecommunications relay system, using third party intervention to connect those persons having a hearing or speech disability with persons of normal hearing by way of intercommunications devices and the telephone system, making available reasonable access to all phases of public telephone service to persons who have a hearing or speech disability. In order to design a telecommunications relay system which will meet the requirements of those persons with a hearing or speech disability available at a reasonable cost, the Commission shall initiate an investigation and conduct public hearings to determine the most cost-effective method of providing telecommunications relay service to those persons who have a hearing or speech disability when using telecommunications devices and therein solicit the advice, counsel, and physical assistance of Statewide nonprofit consumer organizations that serve persons with hearing or speech disabilities in such hearings and during the development and implementation of the system. The Commission shall phase in this program, on a geographical basis, as soon as is practicable, but no later than June 30, 1990.
(c) The Commission shall establish a competitively neutral rate recovery mechanism that establishes charges in an amount to be determined by the Commission for each line of a subscriber to allow telecommunications carriers providing local exchange service to recover costs as they are incurred under this Section. Beginning no later than April 1, 2016, and on a yearly basis thereafter, the Commission shall initiate a proceeding to establish the competitively neutral amount to be charged or assessed to subscribers of telecommunications carriers and wireless carriers, Interconnected VoIP service providers, and consumers of prepaid wireless telecommunications service in a manner consistent with this subsection (c) and subsection (f) of this Section. The Commission shall issue its order establishing the competitively neutral amount to be charged or assessed to subscribers of telecommunications carriers and wireless carriers, Interconnected VoIP service providers, and purchasers of prepaid wireless telecommunications service on or prior to June 1 of each year, and such amount shall take effect June 1 of each year.
Telecommunications carriers, wireless carriers, Interconnected VoIP service providers, and sellers of prepaid wireless telecommunications service shall have 60 days from the date the Commission files its order to implement the new rate established by the order.
(d) The Commission shall determine and specify those organizations serving the needs of those persons having a hearing or speech disability that shall receive a telecommunications device and in which offices the equipment shall be installed in the case of an organization having more than one office. For the purposes of this Section, "organizations serving the needs of those persons with hearing or speech disabilities" means centers for independent living as described in Section 12a of the Rehabilitation of Persons with Disabilities Act and not-for-profit organizations whose primary purpose is serving the needs of those persons with hearing or speech disabilities. The Commission shall direct the telecommunications carriers subject to its jurisdiction and this Section to comply with its determinations and specifications in this regard.
(e) As used in this Section:
"Prepaid wireless telecommunications service" has the meaning given to that term under Section 10 of the Prepaid Wireless 9-1-1 Surcharge Act.
"Retail transaction" has the meaning given to that term under Section 10 of the Prepaid Wireless 9-1-1 Surcharge Act.
"Seller" has the meaning given to that term under Section 10 of the Prepaid Wireless 9-1-1 Surcharge Act.
"Telecommunications carrier providing local exchange service" includes, without otherwise limiting the meaning of the term, telecommunications carriers which are purely mutual concerns, having no rates or charges for services, but paying the operating expenses by assessment upon the members of such a company and no other person.
"Wireless carrier" has the meaning given to that term under Section 10 of the Wireless Emergency Telephone Safety Act.
(f) Interconnected VoIP service providers, sellers of prepaid wireless telecommunications service, and wireless carriers in Illinois shall collect and remit assessments determined in accordance with this Section in a competitively neutral manner in the same manner as a telecommunications carrier providing local exchange service. However, the assessment imposed on consumers of prepaid wireless telecommunications service shall be collected by the seller from the consumer and imposed per retail transaction as a percentage of that retail transaction on all retail transactions occurring in this State. The assessment on subscribers of wireless carriers and consumers of prepaid wireless telecommunications service shall not be imposed or collected prior to June 1, 2016.
Sellers of prepaid wireless telecommunications service shall remit the assessments to the Department of Revenue on the same form and in the same manner which they remit the fee collected under the Prepaid Wireless 9-1-1 Surcharge Act. For the purposes of display on the consumers' receipts, the rates of the fee collected under the Prepaid Wireless 9-1-1 Surcharge Act and the assessment under this Section may be combined. In administration and enforcement of this Section, the provisions of Sections 15 and 20 of the Prepaid Wireless 9-1-1 Surcharge Act (except subsections (a), (a-5), (b-5), (e), and (e-5) of Section 15 and subsections (c) and (e) of Section 20 of the Prepaid Wireless 9-1-1 Surcharge Act and, from June 29, 2015 (the effective date of Public Act 99-6), the seller shall be permitted to deduct and retain 3% of the assessments that are collected by the seller from consumers and that are remitted and timely filed with the Department) that are not inconsistent with this Section, shall apply, as far as practicable, to the subject matter of this Section to the same extent as if those provisions were included in this Section. The Department shall deposit all assessments and penalties collected under this Section into the Illinois Telecommunications Access Corporation Fund, a special fund created in the State treasury. On or before the 25th day of each calendar month, the Department shall prepare and certify to the Comptroller the amount available to the Commission for distribution out of the Illinois Telecommunications Access Corporation Fund. The amount certified shall be the amount (not including credit memoranda) collected during the second preceding calendar month by the Department, plus an amount the Department determines is necessary to offset any amounts which were erroneously paid to a different taxing body or fund. The amount paid to the Illinois Telecommunications Access Corporation Fund shall not include any amount equal to the amount of refunds made during the second preceding calendar month by the Department to retailers under this Section or any amount that the Department determines is necessary to offset any amounts which were payable to a different taxing body or fund but were erroneously paid to the Illinois Telecommunications Access Corporation Fund. The Commission shall distribute all the funds to the Illinois Telecommunications Access Corporation and the funds may only be used in accordance with the provisions of this Section. The Department shall deduct 2% of all amounts deposited in the Illinois Telecommunications Access Corporation Fund during every year of remitted assessments. Of the 2% deducted by the Department, one-half shall be transferred into the Tax Compliance and Administration Fund to reimburse the Department for its direct costs of administering the collection and remittance of the assessment. The remaining one-half shall be transferred into the Public Utilities Fund to reimburse the Commission for its costs of distributing to the Illinois Telecommunications Access Corporation the amount certified by the Department for distribution. The amount to be charged or assessed under subsections (c) and (f) is not imposed on a provider or the consumer for wireless Lifeline service where the consumer does not pay the provider for the service. Where the consumer purchases from the provider optional minutes, texts, or other services in addition to the federally funded Lifeline benefit, a consumer must pay the charge or assessment, and it must be collected by the seller according to this subsection (f).
Interconnected VoIP services shall not be considered an intrastate telecommunications service for the purposes of this Section in a manner inconsistent with federal law or Federal Communications Commission regulation.
(g) The provisions of this Section are severable under Section 1.31 of the Statute on Statutes.
(h) The Commission may adopt rules necessary to implement this Section.
(Source: P.A. 99-6, eff. 6-29-15; 99-143, eff. 7-27-15; 99-642, eff. 7-28-16; 99-847, eff. 8-19-16; 100-201, eff. 8-18-17.)

(Text of Section from P.A. 100-303)
(Section scheduled to be repealed on December 31, 2020)
Sec. 13-703. (a) The Commission shall design and implement a program whereby each telecommunications carrier providing local exchange service shall provide a telecommunications device capable of servicing the needs of those persons with a hearing or speech disability together with a single party line, at no charge additional to the basic exchange rate, to any subscriber who is certified as having a hearing or speech disability by a hearing care professional, as defined in the Hearing Instrument Consumer Protection Act, a speech-language pathologist, or a qualified State agency and to any subscriber which is an organization serving the needs of those persons with a hearing or speech disability as determined and specified by the Commission pursuant to subsection (d).
(b) The Commission shall design and implement a program, whereby each telecommunications carrier providing local exchange service shall provide a telecommunications relay system, using third party intervention to connect those persons having a hearing or speech disability with persons of normal hearing by way of intercommunications devices and the telephone system, making available reasonable access to all phases of public telephone service to persons who have a hearing or speech disability. In order to design a telecommunications relay system which will meet the requirements of those persons with a hearing or speech disability available at a reasonable cost, the Commission shall initiate an investigation and conduct public hearings to determine the most cost-effective method of providing telecommunications relay service to those persons who have a hearing or speech disability when using telecommunications devices and therein solicit the advice, counsel, and physical assistance of Statewide nonprofit consumer organizations that serve persons with hearing or speech disabilities in such hearings and during the development and implementation of the system. The Commission shall phase in this program, on a geographical basis, as soon as is practicable, but no later than June 30, 1990.
(c) The Commission shall establish a competitively neutral rate recovery mechanism that establishes charges in an amount to be determined by the Commission for each line of a subscriber to allow telecommunications carriers providing local exchange service to recover costs as they are incurred under this Section. Beginning no later than April 1, 2016, and on a yearly basis thereafter, the Commission shall initiate a proceeding to establish the competitively neutral amount to be charged or assessed to subscribers of telecommunications carriers and wireless carriers, Interconnected VoIP service providers, and consumers of prepaid wireless telecommunications service in a manner consistent with this subsection (c) and subsection (f) of this Section. The Commission shall issue its order establishing the competitively neutral amount to be charged or assessed to subscribers of telecommunications carriers and wireless carriers, Interconnected VoIP service providers, and purchasers of prepaid wireless telecommunications service on or prior to June 1 of each year, and such amount shall take effect June 1 of each year.
Telecommunications carriers, wireless carriers, Interconnected VoIP service providers, and sellers of prepaid wireless telecommunications service shall have 60 days from the date the Commission files its order to implement the new rate established by the order.
(d) The Commission shall determine and specify those organizations serving the needs of those persons having a hearing or speech disability that shall receive a telecommunications device and in which offices the equipment shall be installed in the case of an organization having more than one office. For the purposes of this Section, "organizations serving the needs of those persons with hearing or speech disabilities" means centers for independent living as described in Section 12a of the Rehabilitation of Persons with Disabilities Act and not-for-profit organizations whose primary purpose is serving the needs of those persons with hearing or speech disabilities. The Commission shall direct the telecommunications carriers subject to its jurisdiction and this Section to comply with its determinations and specifications in this regard.
(e) As used in this Section:
"Prepaid wireless telecommunications service" has the meaning given to that term under Section 10 of the Prepaid Wireless 9-1-1 Surcharge Act.
"Retail transaction" has the meaning given to that term under Section 10 of the Prepaid Wireless 9-1-1 Surcharge Act.
"Seller" has the meaning given to that term under Section 10 of the Prepaid Wireless 9-1-1 Surcharge Act.
"Telecommunications carrier providing local exchange service" includes, without otherwise limiting the meaning of the term, telecommunications carriers which are purely mutual concerns, having no rates or charges for services, but paying the operating expenses by assessment upon the members of such a company and no other person.
"Wireless carrier" has the meaning given to that term under Section 10 of the Wireless Emergency Telephone Safety Act.
(f) Interconnected VoIP service providers, sellers of prepaid wireless telecommunications service, and wireless carriers in Illinois shall collect and remit assessments determined in accordance with this Section in a competitively neutral manner in the same manner as a telecommunications carrier providing local exchange service. However, the assessment imposed on consumers of prepaid wireless telecommunications service shall be collected by the seller from the consumer and imposed per retail transaction as a percentage of that retail transaction on all retail transactions occurring in this State. The assessment on subscribers of wireless carriers and consumers of prepaid wireless telecommunications service shall not be imposed or collected prior to June 1, 2016.
Sellers of prepaid wireless telecommunications service shall remit the assessments to the Department of Revenue on the same form and in the same manner which they remit the fee collected under the Prepaid Wireless 9-1-1 Surcharge Act. For the purposes of display on the consumers' receipts, the rates of the fee collected under the Prepaid Wireless 9-1-1 Surcharge Act and the assessment under this Section may be combined. In administration and enforcement of this Section, the provisions of Sections 15 and 20 of the Prepaid Wireless 9-1-1 Surcharge Act (except subsections (a), (a-5), (b-5), (e), and (e-5) of Section 15 and subsections (c) and (e) of Section 20 of the Prepaid Wireless 9-1-1 Surcharge Act and, from June 29, 2015 (the effective date of Public Act 99-6), the seller shall be permitted to deduct and retain 3% of the assessments that are collected by the seller from consumers and that are remitted and timely filed with the Department) that are not inconsistent with this Section, shall apply, as far as practicable, to the subject matter of this Section to the same extent as if those provisions were included in this Section. Beginning on January 1, 2018, the seller is allowed to deduct and retain 3% of the assessments that are collected by the seller from consumers and that are remitted timely and timely filed with the Department, but only if the return is filed electronically as provided in Section 3 of the Retailers' Occupation Tax Act. Sellers who demonstrate that they do not have access to the Internet or demonstrate hardship in filing electronically may petition the Department to waive the electronic filing requirement. The Department shall deposit all assessments and penalties collected under this Section into the Illinois Telecommunications Access Corporation Fund, a special fund created in the State treasury. On or before the 25th day of each calendar month, the Department shall prepare and certify to the Comptroller the amount available to the Commission for distribution out of the Illinois Telecommunications Access Corporation Fund. The amount certified shall be the amount (not including credit memoranda) collected during the second preceding calendar month by the Department, plus an amount the Department determines is necessary to offset any amounts which were erroneously paid to a different taxing body or fund. The amount paid to the Illinois Telecommunications Access Corporation Fund shall not include any amount equal to the amount of refunds made during the second preceding calendar month by the Department to retailers under this Section or any amount that the Department determines is necessary to offset any amounts which were payable to a different taxing body or fund but were erroneously paid to the Illinois Telecommunications Access Corporation Fund. The Commission shall distribute all the funds to the Illinois Telecommunications Access Corporation and the funds may only be used in accordance with the provisions of this Section. The Department shall deduct 2% of all amounts deposited in the Illinois Telecommunications Access Corporation Fund during every year of remitted assessments. Of the 2% deducted by the Department, one-half shall be transferred into the Tax Compliance and Administration Fund to reimburse the Department for its direct costs of administering the collection and remittance of the assessment. The remaining one-half shall be transferred into the Public Utility Fund to reimburse the Commission for its costs of distributing to the Illinois Telecommunications Access Corporation the amount certified by the Department for distribution. The amount to be charged or assessed under subsections (c) and (f) is not imposed on a provider or the consumer for wireless Lifeline service where the consumer does not pay the provider for the service. Where the consumer purchases from the provider optional minutes, texts, or other services in addition to the federally funded Lifeline benefit, a consumer must pay the charge or assessment, and it must be collected by the seller according to this subsection (f).
Interconnected VoIP services shall not be considered an intrastate telecommunications service for the purposes of this Section in a manner inconsistent with federal law or Federal Communications Commission regulation.
(g) The provisions of this Section are severable under Section 1.31 of the Statute on Statutes.
(h) The Commission may adopt rules necessary to implement this Section.
(Source: P.A. 99-6, eff. 6-29-15; 99-143, eff. 7-27-15; 99-642, eff. 7-28-16; 99-847, eff. 8-19-16; 99-933, eff. 1-27-17; 100-303, eff. 8-24-17.)

(220 ILCS 5/13-704) (from Ch. 111 2/3, par. 13-704)
(Section scheduled to be repealed on December 31, 2020)
Sec. 13-704. Each page of a billing statement which sets forth charges assessed against a customer by a telecommunications carrier for telecommunications service shall reflect the telephone number or customer account number to which the charges are being billed. If a telecommunications carrier offers electronic billing, customers may elect to have their bills sent electronically. Such bills shall be transmitted with instructions for payment. Information sent electronically shall be deemed to satisfy any requirement in this Section that such information be printed or written on a customer bill. Bills may be paid electronically or by the use of a customer-preferred financially accredited credit or debit methodology.
(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/13-705) (from Ch. 111 2/3, par. 13-705)
(Section scheduled to be repealed on December 31, 2020)
Sec. 13-705. Every telephone directory distributed after July 1, 1990 to the general public in this State which lists the calling numbers of telephones, of any telephone exchange located in this State, shall also contain a listing, at no additional charge, of any special calling number assigned to any telecommunication device for the deaf in use within the geographic area of coverage for the directory, unless the telephone company is notified by the telecommunication device subscriber that the subscriber does not wish the TDD number to be listed in the directory. Such listing shall include, but is not limited to, residential, commercial and governmental numbers with telecommunication device access and shall include a designation if the device is for print or display communication only or if it also accommodates voice transmission. In addition to the aforementioned requirements each telephone directory so distributed shall also contain a listing of any city and county emergency services and any police telecommunication device for the deaf calling numbers in the coverage area within this State which is included in the directory as well as the listing of the Illinois State Police emergency telecommunication device for the deaf calling number in Springfield. This emergency numbers listing shall be preceded by the words "Emergency Assistance for Deaf Persons" which shall be as legible and printed in the same size as all other emergency subheadings on the page; provided, that the provisions of this Section do not apply to those directories distributed solely for business advertising purposes, commonly known as classified directories.
(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/13-706) (from Ch. 111 2/3, par. 13-706)
(Section scheduled to be repealed on December 31, 2020)
Sec. 13-706. Except as provided in Section 13-707 of this Act, all essential telephones, all coin-operated phones and all emergency telephones sold, rented or distributed by any other means in this State after July 1, 1990 shall be hearing-aid compatible. The provisions of this Section shall not apply to any telephone that is manufactured before July 1, 1989.
(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/13-707) (from Ch. 111 2/3, par. 13-707)
(Section scheduled to be repealed on December 31, 2020)
Sec. 13-707. The following telephones shall be exempt from the requirements of Section 13-706 of this Act: telephones used with public mobile services; telephones used with private radio services; and cordless telephones. The exemption provided in this Section shall not apply with respect to cordless telephones manufactured or imported more than 3 years after September 19, 1988. The Commission shall periodically assess the appropriateness of continuing in effect the exemptions provided herein for public mobile service and private radio service telephones and report their findings to the General Assembly.
(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/13-708)
Sec. 13-708. (Repealed).
(Source: Repealed by P.A. 88-604, eff. 9-1-94.)

(220 ILCS 5/13-709)
(Section scheduled to be repealed on December 31, 2020)
Sec. 13-709. Orders of correction.
(a) A telecommunications carrier shall comply with orders of correction issued by the Department of Public Health under Section 5 of the Illinois Plumbing License Law.
(b) Upon receiving notification from the Department of Public Health that a telecommunications carrier has failed to comply with an order of correction, the Illinois Commerce Commission shall enforce the order.
(c) The good faith compliance by a telecommunications carrier with an order of the Department of Public Health or Illinois Commerce Commission to terminate service pursuant to Section 5 of the Illinois Plumbing License Law shall constitute a complete defense to any civil action brought against the telecommunications carrier arising from the termination of service.
(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/13-712)
(Section scheduled to be repealed on December 31, 2020)
Sec. 13-712. Basic local exchange service quality; customer credits.
(a) It is the intent of the General Assembly that every telecommunications carrier meet minimum service quality standards in providing noncompetitive basic local exchange service on a non-discriminatory basis to all classes of customers.
(b) Definitions:
(1) (Blank).
(2) "Basic local exchange service" means residential

and business lines used for local exchange telecommunications service as defined in Section 13-204 of this Act, that have not been classified as competitive pursuant to either Section 13-502 or subdivision (c)(5) of Section 13-506.2 of this Act, excluding:

(A) services that employ advanced

telecommunications capability as defined in Section 706(c)(1) of the federal Telecommunications Act of 1996;

(B) vertical services;
(C) company official lines; and
(D) records work only.
(3) "Link Up" refers to the Link Up Assistance

program defined and established at 47 C.F.R. Section 54.411 et seq. as amended.

(c) The Commission shall promulgate service quality rules for basic local exchange service, which may include fines, penalties, customer credits, and other enforcement mechanisms. In developing such service quality rules, the Commission shall consider, at a minimum, the carrier's gross annual intrastate revenue; the frequency, duration, and recurrence of the violation; and the relative harm caused to the affected customer or other users of the network. In imposing fines, the Commission shall take into account compensation or credits paid by the telecommunications carrier to its customers pursuant to this Section in compensation for the violation found pursuant to this Section. These rules shall become effective within one year after the effective date of this amendatory Act of the 92nd General Assembly.
(d) The rules shall, at a minimum, require each telecommunications carrier to do all of the following:
(1) Install basic local exchange service within 5

business days after receipt of an order from the customer unless the customer requests an installation date that is beyond 5 business days after placing the order for basic service and to inform the customer of its duty to install service within this timeframe. If installation of service is requested on or by a date more than 5 business days in the future, the telecommunications carrier shall install service by the date requested. A telecommunications carrier offering basic local exchange service utilizing the network or network elements of another carrier shall install new lines for basic local exchange service within 3 business days after provisioning of the line or lines by the carrier whose network or network elements are being utilized is complete. This subdivision (d)(1) does not apply to the migration of a customer between telecommunications carriers, so long as the customer maintains dial tone.

(2) Restore basic local exchange service for a

customer within 30 hours of receiving notice that a customer is out of service. This provision applies to service disruptions that occur when a customer switches existing basic local exchange service from one carrier to another.

(3) Keep all repair and installation appointments for

basic local exchange service, when a customer premises visit requires a customer to be present.

(4) Inform a customer when a repair or installation

appointment requires the customer to be present.

(e) The rules shall include provisions for customers to be credited by the telecommunications carrier for violations of basic local exchange service quality standards as described in subsection (d). The credits shall be applied on the statement issued to the customer for the next monthly billing cycle following the violation or following the discovery of the violation. The performance levels established in subsection (c) are solely for the purposes of consumer credits and shall not be used as performance levels for the purposes of assessing penalties under Section 13-305. At a minimum, the rules shall include the following:
(1) If a carrier fails to repair an out-of-service

condition for basic local exchange service within 30 hours, the carrier shall provide a credit to the customer. If the service disruption is for over 30 hours but less than 48 hours, the credit must be equal to a pro-rata portion of the monthly recurring charges for all local services disrupted. If the service disruption is for more than 48 hours, but not more than 72 hours, the credit must be equal to at least 33% of one month's recurring charges for all local services disrupted. If the service disruption is for more than 72 hours, but not more than 96 hours, the credit must be equal to at least 67% of one month's recurring charges for all local services disrupted. If the service disruption is for more than 96 hours, but not more than 120 hours, the credit must be equal to one month's recurring charges for all local services disrupted. For each day or portion thereof that the service disruption continues beyond the initial 120-hour period, the carrier shall also provide an additional credit of $20 per day.

(2) If a carrier fails to install basic local

exchange service as required under subdivision (d)(1), the carrier shall waive 50% of any installation charges, or in the absence of an installation charge or where installation is pursuant to the Link Up program, the carrier shall provide a credit of $25. If a carrier fails to install service within 10 business days after the service application is placed, or fails to install service within 5 business days after the customer's requested installation date, if the requested date was more than 5 business days after the date of the order, the carrier shall waive 100% of the installation charge, or in the absence of an installation charge or where installation is provided pursuant to the Link Up program, the carrier shall provide a credit of $50. For each day that the failure to install service continues beyond the initial 10 business days, or beyond 5 business days after the customer's requested installation date, if the requested date was more than 5 business days after the date of the order, the carrier shall also provide an additional credit of $20 per day until service is installed.

(3) If a carrier fails to keep a scheduled repair or

installation appointment when a customer premises visit requires a customer to be present, the carrier shall credit the customer $25 per missed appointment. A credit required by this subsection does not apply when the carrier provides the customer notice of its inability to keep the appointment no later than 8 p.m. of the day prior to the scheduled date of the appointment.

(4) If the violation of a basic local exchange

service quality standard is caused by a carrier other than the carrier providing retail service to the customer, the carrier providing retail service to the customer shall credit the customer as provided in this Section. The carrier causing the violation shall reimburse the carrier providing retail service the amount credited the customer. When applicable, an interconnection agreement shall govern compensation between the carrier causing the violation, in whole or in part, and the retail carrier providing the credit to the customer.

(5) (Blank).
(6) Credits required by this subsection do not apply

if the violation of a service quality standard:

(i) occurs as a result of a negligent or willful

act on the part of the customer;

(ii) occurs as a result of a malfunction of

customer-owned telephone equipment or inside wiring;

(iii) occurs as a result of, or is extended by,

an emergency situation as defined in Commission rules;

(iv) is extended by the carrier's inability to

gain access to the customer's premises due to the customer missing an appointment, provided that the violation is not further extended by the carrier;

(v) occurs as a result of a customer request to

change the scheduled appointment, provided that the violation is not further extended by the carrier;

(vi) occurs as a result of a carrier's right to

refuse service to a customer as provided in Commission rules; or

(vii) occurs as a result of a lack of facilities

where a customer requests service at a geographically remote location, a customer requests service in a geographic area where the carrier is not currently offering service, or there are insufficient facilities to meet the customer's request for service, subject to a carrier's obligation for reasonable facilities planning.

(7) The provisions of this subsection are cumulative

and shall not in any way diminish or replace other civil or administrative remedies available to a customer or a class of customers.

(f) The rules shall require each telecommunications carrier to provide to the Commission, on a quarterly basis and in a form suitable for posting on the Commission's website, a public report that includes performance data for basic local exchange service quality of service. The performance data shall be disaggregated for each geographic area and each customer class of the State for which the telecommunications carrier internally monitored performance data as of a date 120 days preceding the effective date of this amendatory Act of the 92nd General Assembly. The report shall include, at a minimum, performance data on basic local exchange service installations, lines out of service for more than 30 hours, carrier response to customer calls, trouble reports, and missed repair and installation commitments.
(g) The Commission shall establish and implement carrier to carrier wholesale service quality rules and establish remedies to ensure enforcement of the rules.
(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/13-713)
(Section scheduled to be repealed on December 31, 2020)
Sec. 13-713. Consumer complaint resolution process.
(a) It is the intent of the General Assembly that consumer complaints against telecommunications carriers shall be concluded as expeditiously as possible consistent with the rights of the parties thereto to the due process of law and protection of the public interest.
(b) The Commission shall promulgate rules that permit parties to resolve disputes through mediation. A consumer may request mediation upon completion of the Commission's informal complaint process and prior to the initiation of a formal complaint as described in Commission rules.
(c) A residential consumer or business consumer with fewer than 20 lines shall have the right to request mediation for resolution of a dispute with a telecommunications carrier. The carrier shall be required to participate in mediation at the consumer's request.
(d) The Commission may retain the services of an independent neutral mediator or trained Commission staff to facilitate resolution of the consumer dispute. The mediation process must be completed no later than 45 days after the consumer requests mediation.
(e) If the parties reach agreement, the agreement shall be reduced to writing at the conclusion of the mediation. The writing shall contain mutual conditions, payment arrangements, or other terms that resolve the dispute in its entirety. If the parties are unable to reach agreement or after 45 days, whichever occurs first, the consumer may file a formal complaint with the Commission as described in Commission rules.
(f) If either the consumer or the carrier fails to abide by the terms of the settlement agreement, either party may exercise any rights it may have as specified in the terms of the agreement or as provided in Commission rules.
(g) All notes, writings and settlement discussions related to the mediation shall be exempt from discovery and shall be inadmissible in any agency or court proceeding.
(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/13-801) (from Ch. 111 2/3, par. 13-801)
(Section scheduled to be repealed on December 31, 2020)
Sec. 13-801. Incumbent local exchange carrier obligations.
(a) This Section provides additional State requirements contemplated by, but not inconsistent with, Section 261(c) of the federal Telecommunications Act of 1996, and not preempted by orders of the Federal Communications Commission. A telecommunications carrier not subject to regulation under an alternative regulation plan pursuant to Section 13-506.1 of this Act shall not be subject to the provisions of this Section, to the extent that this Section imposes requirements or obligations upon the telecommunications carrier that exceed or are more stringent than those obligations imposed by Section 251 of the federal Telecommunications Act of 1996 and regulations promulgated thereunder.
An incumbent local exchange carrier shall provide a requesting telecommunications carrier with interconnection, collocation, network elements, and access to operations support systems on just, reasonable, and nondiscriminatory rates, terms, and conditions to enable the provision of any and all existing and new telecommunications services within the LATA, including, but not limited to, local exchange and exchange access. The Commission shall require the incumbent local exchange carrier to provide interconnection, collocation, and network elements in any manner technically feasible to the fullest extent possible to implement the maximum development of competitive telecommunications services offerings. As used in this Section, to the extent that interconnection, collocation, or network elements have been deployed for or by the incumbent local exchange carrier or one of its wireline local exchange affiliates in any jurisdiction, it shall be presumed that such is technically feasible in Illinois.
(b) Interconnection.
(1) An incumbent local exchange carrier shall provide

for the facilities and equipment of any requesting telecommunications carrier's interconnection with the incumbent local exchange carrier's network on just, reasonable, and nondiscriminatory rates, terms, and conditions:

(A) for the transmission and routing of local

exchange, and exchange access telecommunications services;

(B) at any technically feasible point within the

incumbent local exchange carrier's network; however, the incumbent local exchange carrier may not require the requesting carrier to interconnect at more than one technically feasible point within a LATA; and

(C) that is at least equal in quality and

functionality to that provided by the incumbent local exchange carrier to itself or to any subsidiary, affiliate, or any other party to which the incumbent local exchange carrier provides interconnection.

(2) An incumbent local exchange carrier shall make

available to any requesting telecommunications carrier, to the extent technically feasible, those services, facilities, or interconnection agreements or arrangements that the incumbent local exchange carrier or any of its incumbent local exchange subsidiaries or affiliates offers in another state under the terms and conditions, but not the stated rates, negotiated pursuant to Section 252 of the federal Telecommunications Act of 1996. Rates shall be established in accordance with the requirements of subsection (g) of this Section. An incumbent local exchange carrier shall also make available to any requesting telecommunications carrier, to the extent technically feasible, and subject to the unbundling provisions of Section 251(d)(2) of the federal Telecommunications Act of 1996, those unbundled network element or interconnection agreements or arrangements that a local exchange carrier affiliate of the incumbent local exchange carrier obtains in another state from the incumbent local exchange carrier in that state, under the terms and conditions, but not the stated rates, obtained through negotiation, or through an arbitration initiated by the affiliate, pursuant to Section 252 of the federal Telecommunications Act of 1996. Rates shall be established in accordance with the requirements of subsection (g) of this Section.

(c) Collocation. An incumbent local exchange carrier shall provide for physical or virtual collocation of any type of equipment for interconnection or access to network elements at the premises of the incumbent local exchange carrier on just, reasonable, and nondiscriminatory rates, terms, and conditions. The equipment shall include, but is not limited to, optical transmission equipment, multiplexers, remote switching modules, and cross-connects between the facilities or equipment of other collocated carriers. The equipment shall also include microwave transmission facilities on the exterior and interior of the incumbent local exchange carrier's premises used for interconnection to, or for access to network elements of, the incumbent local exchange carrier or a collocated carrier, unless the incumbent local exchange carrier demonstrates to the Commission that it is not practical due to technical reasons or space limitations. An incumbent local exchange carrier shall allow, and provide for, the most reasonably direct and efficient cross-connects, that are consistent with safety and network reliability standards, between the facilities of collocated carriers. An incumbent local exchange carrier shall also allow, and provide for, cross connects between a noncollocated telecommunications carrier's network elements platform, or a noncollocated telecommunications carrier's transport facilities, and the facilities of any collocated carrier, consistent with safety and network reliability standards.
(d) Network elements. The incumbent local exchange carrier shall provide to any requesting telecommunications carrier, for the provision of an existing or a new telecommunications service, nondiscriminatory access to network elements on any unbundled or bundled basis, as requested, at any technically feasible point on just, reasonable, and nondiscriminatory rates, terms, and conditions.
(1) An incumbent local exchange carrier shall provide

unbundled network elements in a manner that allows requesting telecommunications carriers to combine those network elements to provide a telecommunications service.

(2) An incumbent local exchange carrier shall not

separate network elements that are currently combined, except at the explicit direction of the requesting carrier.

(3) Upon request, an incumbent local exchange carrier

shall combine any sequence of unbundled network elements that it ordinarily combines for itself, including but not limited to, unbundled network elements identified in The Draft of the Proposed Ameritech Illinois 271 Amendment (I2A) found in Schedule SJA-4 attached to Exhibit 3.1 filed by Illinois Bell Telephone Company on or about March 28, 2001 with the Illinois Commerce Commission under Illinois Commerce Commission Docket Number 00-0700. The Commission shall determine those network elements the incumbent local exchange carrier ordinarily combines for itself if there is a dispute between the incumbent local exchange carrier and the requesting telecommunications carrier under this subdivision of this Section of this Act.

The incumbent local exchange carrier shall be

entitled to recover from the requesting telecommunications carrier any just and reasonable special construction costs incurred in combining such unbundled network elements (i) if such costs are not already included in the established price of providing the network elements, (ii) if the incumbent local exchange carrier charges such costs to its retail telecommunications end users, and (iii) if fully disclosed in advance to the requesting telecommunications carrier. The Commission shall determine whether the incumbent local exchange carrier is entitled to any special construction costs if there is a dispute between the incumbent local exchange carrier and the requesting telecommunications carrier under this subdivision of this Section of this Act.

(4) A telecommunications carrier may use a network

elements platform consisting solely of combined network elements of the incumbent local exchange carrier to provide end to end telecommunications service for the provision of existing and new local exchange, interexchange that includes local, local toll, and intraLATA toll, and exchange access telecommunications services within the LATA to its end users or payphone service providers without the requesting telecommunications carrier's provision or use of any other facilities or functionalities.

(5) The Commission shall establish maximum time

periods for the incumbent local exchange carrier's provision of network elements. The maximum time period shall be no longer than the time period for the incumbent local exchange carrier's provision of comparable retail telecommunications services utilizing those network elements. The Commission may establish a maximum time period for a particular network element that is shorter than for a comparable retail telecommunications service offered by the incumbent local exchange carrier if a requesting telecommunications carrier establishes that it shall perform other functions or activities after receipt of the particular network element to provide telecommunications services to end users. The burden of proof for establishing a maximum time period for a particular network element that is shorter than for a comparable retail telecommunications service offered by the incumbent local exchange carrier shall be on the requesting telecommunications carrier. Notwithstanding any other provision of this Article, unless and until the Commission establishes by rule or order a different specific maximum time interval, the maximum time intervals shall not exceed 5 business days for the provision of unbundled loops, both digital and analog, 10 business days for the conditioning of unbundled loops or for existing combinations of network elements for an end user that has existing local exchange telecommunications service, and one business day for the provision of the high frequency portion of the loop (line-sharing) for at least 95% of the requests of each requesting telecommunications carrier for each month.

In measuring the incumbent local exchange carrier's

actual performance, the Commission shall ensure that occurrences beyond the control of the incumbent local exchange carrier that adversely affect the incumbent local exchange carrier's performance are excluded when determining actual performance levels. Such occurrences shall be determined by the Commission, but at a minimum must include work stoppage or other labor actions and acts of war. Exclusions shall also be made for performance that is governed by agreements approved by the Commission and containing timeframes for the same or similar measures or for when a requesting telecommunications carrier requests a longer time interval.

(6) When a telecommunications carrier requests a

network elements platform referred to in subdivision (d)(4) of this Section, without the need for field work outside of the central office, for an end user that has existing local exchange telecommunications service provided by an incumbent local exchange carrier, or by another telecommunications carrier through the incumbent local exchange carrier's network elements platform, unless otherwise agreed by the telecommunications carriers, the incumbent local exchange carrier shall provide the requesting telecommunications carrier with the requested network elements platform within 3 business days for at least 95% of the requests for each requesting telecommunications carrier for each month. A requesting telecommunications carrier may order the network elements platform as is for an end user that has such existing local exchange service without changing any of the features previously selected by the end user. The incumbent local exchange carrier shall provide the requested network elements platform without any disruption to the end user's services.

Absent a contrary agreement between the

telecommunications carriers entered into after the effective date of this amendatory Act of the 92nd General Assembly, as of 12:01 a.m. on the third business day after placing the order for a network elements platform, the requesting telecommunications carrier shall be the presubscribed primary local exchange carrier for that end user line and shall be entitled to receive, or to direct the disposition of, all revenues for all services utilizing the network elements in the platform, unless it is established that the end user of the existing local exchange service did not authorize the requesting telecommunications carrier to make the request.

(e) Operations support systems. The Commission shall establish minimum standards with just, reasonable, and nondiscriminatory rates, terms, and conditions for the preordering, ordering, provisioning, maintenance and repair, and billing functions of the incumbent local exchange carrier's operations support systems provided to other telecommunications carriers.
(f) Resale. An incumbent local exchange carrier shall offer all retail telecommunications services, that the incumbent local exchange carrier provides at retail to subscribers who are not telecommunications carriers, within the LATA, together with each applicable optional feature or functionality, subject to resale at wholesale rates without imposing any unreasonable or discriminatory conditions or limitations. Wholesale rates shall be based on the retail rates charged to end users for the telecommunications service requested, excluding the portion thereof attributable to any marketing, billing, collection, and other costs avoided by the local exchange carrier. The Commission may determine under Article IX of this Act that certain noncompetitive services, together with each applicable optional feature or functionality, that are offered to residence customers under different rates, charges, terms, or conditions than to other customers should not be subject to resale under the rates, charges, terms, or conditions available only to residence customers.
(g) Cost based rates. Interconnection, collocation, network elements, and operations support systems shall be provided by the incumbent local exchange carrier to requesting telecommunications carriers at cost based rates. The immediate implementation and provisioning of interconnection, collocation, network elements, and operations support systems shall not be delayed due to any lack of determination by the Commission as to the cost based rates. When cost based rates have not been established, within 30 days after the filing of a petition for the setting of interim rates, or after the Commission's own motion, the Commission shall provide for interim rates that shall remain in full force and effect until the cost based rate determination is made, or the interim rate is modified, by the Commission.
(h) Rural exemption. This Section does not apply to certain rural telephone companies as described in 47 U.S.C. 251(f).
(i) Schedule of rates. A telecommunications carrier may request the incumbent local exchange carrier to provide a schedule of rates listing each of the rate elements of the incumbent local exchange carrier that pertains to a proposed order identified by the requesting telecommunications carrier for any of the matters covered in this Section. The incumbent local exchange carrier shall deliver the requested schedule of rates to the requesting telecommunications carrier within 2 business days for 95% of the requests for each requesting carrier
(j) Special access circuits. Other than as provided in subdivision (d)(4) of this Section for the network elements platform described in that subdivision, nothing in this amendatory Act of the 92nd General Assembly is intended to require or prohibit the substitution of switched or special access services by or with a combination of network elements nor address the Illinois Commerce Commission's jurisdiction or authority in this area.
(k) The Commission shall determine any matters in dispute between the incumbent local exchange carrier and the requesting carrier pursuant to Section 13-515 of this Act.
(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/13-802)
Sec. 13-802. (Repealed).
(Source: P.A. 84-1063. Repealed by P.A. 96-927, eff. 6-15-10.)

(220 ILCS 5/13-802.1)
(Section scheduled to be repealed on December 31, 2020)
Sec. 13-802.1. Depreciation; examination and audit; agreement conditions; federal Telecommunications Act of 1996.
(a) In performing any cost analysis authorized pursuant to this Act, the Commission may ascertain and determine and by order fix the proper and adequate rate of depreciation of the property for a telecommunications carrier for the purpose of such cost analysis.
(b) The Commission may provide for the examination and audit of all accounts. Items subject to the Commission's regulatory requirements shall be so allocated in the manner prescribed by the Commission. The officers and employees of the Commission shall have the authority under the direction of the Commission to inspect and examine any and all books, accounts, papers, records, and memoranda kept by the telecommunications carrier.
(c) The Commission is authorized to adopt rules and regulations concerning the conditions to be contained in and become a part of contracts for noncompetitive telecommunications services in a manner consistent with this Act and federal law.
(d) The Commission shall have the authority to, and shall engage in, all state regulatory actions needed to implement and enforce the federal Telecommunications Act of 1996 consistent with federal law, including, but not limited to, the negotiation, arbitration, implementation, resolution of disputes and enforcement of interconnection agreements arising under Sections 251 and 252 of the federal Telecommunications Act of 1996.
(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/13-803) (from Ch. 111 2/3, par. 13-803)
Sec. 13-803. (Repealed).
(Source: P.A. 90-185, eff. 7-23-97. Repealed by P.A. 92-22, eff. 6-30-01.)

(220 ILCS 5/13-804)
(Section scheduled to be repealed on December 31, 2020)
Sec. 13-804. Broadband investment. Increased investment into broadband infrastructure is critical to the economic development of this State and a key component to the retention of existing jobs and the creation of new jobs. The removal of regulatory uncertainty will attract greater private-sector investment in broadband infrastructure. Notwithstanding other provisions of this Article:
(A) the Commission shall have the authority to

certify providers of wireless services, including, but not limited to, private radio service, public mobile service, or commercial mobile service, as those terms are defined in 47 U.S.C. 332 on the effective date of this amendatory Act of the 96th General Assembly or as amended thereafter, to provide telecommunications services in Illinois;

(B) the Commission shall have the authority to

certify providers of wireless services, including, but not limited to, private radio service, public mobile service, or commercial mobile service, as those terms are defined in 47 U.S.C. 332 on the effective date of this amendatory Act of the 96th General Assembly or as amended thereafter, as eligible telecommunications carriers in Illinois, as that term has the meaning prescribed in 47 U.S.C. 214 on the effective date of this amendatory Act of the 96th General Assembly or as amended thereafter;

(C) the Commission shall have the authority to

register providers of fixed or non-nomadic Interconnected VoIP service as Interconnected VoIP service providers in Illinois in accordance with Section 401.1 of this Article;

(D) the Commission shall have the authority to

require providers of Interconnected VoIP service to participate in hearing and speech disability programs; and

(E) the Commission shall have the authority to access

information provided to the non-profit organization under Section 20 of the High Speed Internet Services and Information Technology Act, provided the Commission enters into a proprietary and confidentiality agreement governing such information.

Except to the extent expressly permitted by and consistent with federal law, the regulations of the Federal Communications Commission, this Article, Article XXI or XXII of this Act, or this amendatory Act of the 96th General Assembly, the Commission shall not regulate the rates, terms, conditions, quality of service, availability, classification, or any other aspect of service regarding (i) broadband services, (ii) Interconnected VoIP services, (iii) information services, as defined in 47 U.S.C. 153(20) on the effective date of this amendatory Act of the 96th General Assembly or as amended thereafter, or (iv) wireless services, including, but not limited to, private radio service, public mobile service, or commercial mobile service, as those terms are defined in 47 U.S.C. 332 on the effective date of this amendatory Act of the 96th General Assembly or as amended thereafter.
(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/13-900)
(Section scheduled to be repealed on December 31, 2020)
Sec. 13-900. Authority to serve as 9-1-1 system provider; rules.
(a) The General Assembly finds that it is necessary to require the certification of 9-1-1 system providers to ensure the safety of the lives and property of Illinoisans and Illinois businesses, and to otherwise protect and promote the public safety, health, and welfare of the citizens of this State and their property.
(b) For purposes of this Section:
"9-1-1 system" has the same meaning as that term is

defined in Section 2.19 of the Emergency Telephone System Act.

"9-1-1 system provider" means any person,

corporation, limited liability company, partnership, sole proprietorship, or entity of any description whatever that acts as a system provider within the meaning of Section 2.18 of the Emergency Telephone System Act.

"Emergency Telephone System Board" has the same

meaning as that term is defined in Sections 2.11 and 15.4 of the Emergency Telephone System Act.

"Public safety agency personnel" means personnel

employed by a public safety agency, as that term is defined in Section 2.02 of the Emergency Telephone System Act, whose responsibilities include responding to requests for emergency services.

(c) Except as otherwise provided in this Section, beginning July 1, 2010, it is unlawful for any 9-1-1 system provider to offer or provide or seek to offer or provide to any emergency telephone system board or 9-1-1 system, or agent, representative, or designee thereof, any network and database service used or intended to be used by any emergency telephone system board or 9-1-1 system for the purpose of answering, transferring, or relaying requests for emergency services, or dispatching public safety agency personnel in response to requests for emergency services, unless the 9-1-1 system provider has applied for and received a Certificate of 9-1-1 System Provider Authority from the Commission. The Commission shall approve an application for a Certificate of 9-1-1 System Provider Authority upon a showing by the applicant, and a finding by the Commission, after notice and hearing, that the applicant possesses sufficient technical, financial, and managerial resources and abilities to provide network service and database services that it seeks authority to provide in its application for service authority, in a safe, continuous, and uninterrupted manner.
(d) No incumbent local exchange carrier that provides, as of the effective date of this amendatory Act of the 96th General Assembly, any 9-1-1 network and 9-1-1 database service used or intended to be used by any Emergency Telephone System Board or 9-1-1 system, shall be required to obtain a Certificate of 9-1-1 System Provider Authority under this Section. No entity that possesses, as of the effective date of this amendatory Act of the 96th General Assembly, a Certificate of Service Authority and provides 9-1-1 network and 9-1-1 database services to any incumbent local exchange carrier as of the effective date of this amendatory Act of the 96th General Assembly shall be required to obtain a Certificate of 9-1-1 System Provider Authority under this Section.
(e) Any and all enforcement authority granted to the Commission under this Section shall apply exclusively to 9-1-1 system providers granted a Certificate of Service Authority under this Section and shall not apply to incumbent local exchange carriers that are providing 9-1-1 service as of the effective date of this amendatory Act of the 96th General Assembly.
(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/13-900.1)
(Section scheduled to be repealed on December 31, 2020)
Sec. 13-900.1. Authority over 9-1-1 rates and terms of service. Notwithstanding any other provision of this Article, the Commission retains its full authority over the rates and service quality as they apply to 9-1-1 system providers, including the Commission's existing authority over interconnection with 9-1-1 system providers and 9-1-1 systems. The rates, terms, and conditions for 9-1-1 service shall be tariffed and shall be provided in the manner prescribed by this Act and shall be subject to the applicable laws, including rules or regulations adopted and orders issued by the Commission or the Federal Communications Commission. The Commission retains this full authority regardless of the technologies utilized or deployed by 9-1-1 system providers.
(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/13-900.2)
(Section scheduled to be repealed on December 31, 2020)
Sec. 13-900.2. Access services.
(a) This Section shall apply to switched access rates charged by all carriers other than Electing Providers whose switched access rates are governed by subsection (g) of Section 13-506.2 of this Act.
(b) Except as otherwise provided in subsection (c) of this Section, the rates of any telecommunications carrier, including, but not limited to, competitive local exchange carriers, providing intrastate switched access service shall be reduced to rates no higher than the carrier's rates for interstate switched access service as follows:
(1) by January 1, 2011, each telecommunications

carrier must reduce its intrastate switched access rates by an amount equal to 50% of the difference between its then current intrastate switched access rates and its then current interstate switched access rates;

(2) by January 1, 2012, each telecommunications

carrier must further reduce its intrastate switched access rates by an amount equal to 50% of the difference between its then current intrastate switched access rates and its then current interstate switched access rates;

(3) by July 1, 2012, each telecommunications carrier

must reduce its intrastate switched access rates to mirror its then current interstate switched access rates and rate structure.

Following 24 months after the effective date of this amendatory Act of the 96th General Assembly, each telecommunications carrier must continue to set its intrastate switched access rates to mirror its interstate switched access rates and rate structure. For purposes of this Section, the rate for intrastate switched access service means the composite, per-minute rate for that service, including all applicable fixed and traffic-sensitive charges, including, but not limited to, carrier common line charges.
(c) Subsection (b) of this Section shall not apply to incumbent local exchange carriers serving 35,000 or fewer access lines.
(d) Nothing in subsection (b) of this Section prohibits a telecommunications carrier from electing to offer intrastate switched access service at rates lower than its interstate rates.
(e) The Commission shall have no authority to order a telecommunications carrier to set its rates for intrastate switched access at a level lower than its interstate switched access rates.
(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/13-900.3)
(Section scheduled to be repealed on December 31, 2020)
Sec. 13-900.3. Regulatory flexibility for 9-1-1 system providers.
(a) For purposes of this Section, "Regional Pilot Project" to implement next generation 9-1-1 has the same meaning as that term is defined in Section 2.22 of the Emergency Telephone System Act.
(b) For the limited purpose of a Regional Pilot Project to implement next generation 9-1-1, as defined in Section 13-900 of this Article, the Commission may forbear from applying any rule or provision of Section 13-900 as it applies to implementation of the Regional Pilot Project to implement next generation 9-1-1 if the Commission determines, after notice and hearing, that: (1) enforcement of the rule is not necessary to ensure the development and improvement of emergency communication procedures and facilities in such a manner as to be able to quickly respond to any person requesting 9-1-1 services from police, fire, medical, rescue, and other emergency services; (2) enforcement of the rule or provision is not necessary for the protection of consumers; and (3) forbearance from applying such provisions or rules is consistent with the public interest. The Commission may exercise such forbearance with respect to one, and only one, Regional Pilot Project as authorized by Sections 10 and 11 of the Emergency Telephone Systems Act to implement next generation 9-1-1.
(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/13-901) (from Ch. 111 2/3, par. 13-901)
(Section scheduled to be repealed on December 31, 2020)
Sec. 13-901. Operator service provider.
(a) For the purposes of this Section:
(1) "Operator service provider" means every

telecommunications carrier that provides operator services or any other person or entity that the Commission determines is providing operator services.

(2) "Aggregator" means any person or entity that is

not an operator service provider and that in the ordinary course of its operations makes telephones available to the public or to transient users of its premises including, but not limited to, a hotel, motel, hospital, or university for telephone calls between points within this State that are specified by the user using an operator service provider.

(3) "Operator services" means any telecommunications

service that includes, as a component, any automatic or live assistance to a consumer to arrange for billing or completion, or both, of a telephone call between points within this State that are specified by the user through a method other than:

(A) automatic completion with billing to the

telephone from which the call originated;

(B) completion through an access code or a

proprietory account number used by the consumer, with billing to an account previously established with the carrier by the consumer; or

(C) completion in association with directory

assistance services.

(b) The Commission shall, by rule or order, adopt and enforce operating requirements for the provision of operator-assisted services. The rules shall apply to operator service providers and to aggregators. The rules shall be compatible with the rules adopted by the Federal Communications Commission under the federal Telephone Operator Consumer Services Improvement Act of 1990. These requirements shall address, but not necessarily be limited to, the following:
(1) oral and written notification of the identity of

the operator service provider and the availability of information regarding operator service provider rates, collection methods, and complaint resolution methods;

(2) restrictions on billing and charges for operator

services;

(3) restrictions on "call splashing" as that term is

defined in 47 C.F.R. Section 64.708;

(4) access to other telecommunications carriers by

the use of access codes including, but not limited to 800, 888, 950, and 10XXX numbers;

(5) the appropriate routing and handling of emergency

calls;

(6) the enforcement of these rules through tariffs

for operator services and by a requirement that operator service providers withhold payment of compensation to aggregators that have been found to be noncomplying by the Commission.

(c) The Commission shall adopt any rule necessary to make rules previously adopted under this Section compatible with the rules of the Federal Communications Commission no later than one year after the effective date of this amendatory Act of 1993.
(d) A violation of any rule adopted by the Commission under subsection (b) is a business offense subject to a fine of not less than $1,000 nor more than $5,000. In addition, the Commission may, after notice and hearing, order any telecommunications carrier to terminate service to any aggregator found to have violated any rule.
(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/13-902)
(Section scheduled to be repealed on December 31, 2020)
Sec. 13-902. Authorization and verification of a subscriber's change in telecommunications carrier.
(a) Definitions; scope.
(1) "Submitting carrier" means any telecommunications

carrier that requests on behalf of a subscriber that the subscriber's telecommunications carrier be changed and seeks to provide retail services to the end user subscriber.

(2) "Executing carrier" means any telecommunications

carrier that effects a request that a subscriber's telecommunications carrier be changed.

(3) "Authorized carrier" means any telecommunications

carrier that submits a change, on behalf of a subscriber, in the subscriber's selection of a provider of telecommunications service with the subscriber's authorization verified in accordance with the procedures specified in this Section.

(4) "Unauthorized carrier" means any

telecommunications carrier that submits a change, on behalf of a subscriber, in the subscriber's selection of a provider of telecommunications service but fails to obtain the subscriber's authorization verified in accordance with the procedures specified in this Section.

(5) "Unauthorized change" means a change in a

subscriber's selection of a provider of telecommunications service that was made without authorization verified in accordance with the verification procedures specified in this Section.

(6) "Subscriber" means:
(A) the party identified in the account records

of a common carrier as responsible for payment of the telephone bill;

(B) any adult person authorized by such party to

change telecommunications services or to charge services to the account; or

(C) any person contractually or otherwise

lawfully authorized to represent such party.

This Section does not apply to retail business subscribers served by more than 20 lines.
(b) Authorization from the subscriber. "Authorization" means an express, affirmative act by a subscriber agreeing to the change in the subscriber's telecommunications carrier to another carrier. A subscriber's telecommunications service shall be provided by the telecommunications carrier selected by the subscriber.
(c) Authorization and verification of orders for telecommunications service.
(1) No telecommunications carrier shall submit or

execute a change on behalf of a subscriber in the subscriber's selection of a provider of telecommunications service except in accordance with the procedures prescribed in this subsection.

(2) No submitting carrier shall submit a change on

the behalf of a subscriber in the subscriber's selection of a provider of telecommunications service prior to obtaining:

(A) authorization from the subscriber; and
(B) verification of that authorization in

accordance with the procedures prescribed in this Section.

The submitting carrier shall maintain and preserve records of verification of subscriber authorization for a minimum period of 2 years after obtaining such verification.
(3) An executing carrier shall not verify the

submission of a change in a subscriber's selection of a provider of telecommunications service received from a submitting carrier. For an executing carrier, compliance with the procedures described in this Section shall be defined as prompt execution, without any unreasonable delay, of changes that have been verified by a submitting carrier.

(4) Commercial mobile radio services (CMRS) providers

shall be excluded from the verification requirements of this Section as long as they are not required to provide equal access to common carriers for the provision of telephone toll services, in accordance with 47 U.S.C. 332(c)(8).

(5) Where a telecommunications carrier is selling

more than one type of telecommunications service (e.g., local exchange, intraLATA/intrastate toll, interLATA/interstate toll, and international toll), that carrier must obtain separate authorization from the subscriber for each service sold, although the authorizations may be made within the same solicitation. Each authorization must be verified separately from any other authorizations obtained in the same solicitation. Each authorization must be verified in accordance with the verification procedures prescribed in this Section.

(6) No telecommunications carrier shall submit a

preferred carrier change order unless and until the order has been confirmed in accordance with one of the following procedures:

(A) The telecommunications carrier has obtained

the subscriber's written or electronically signed authorization in a form that meets the requirements of subsection (d).

(B) The telecommunications carrier has obtained

the subscriber's electronic authorization to submit the preferred carrier change order. Such authorization must be placed from the telephone number or numbers on which the preferred carrier is to be changed and must confirm the information in subsections (b) and (c) of this Section. Telecommunications carriers electing to confirm sales electronically shall establish one or more toll-free telephone numbers exclusively for that purpose. Calls to the toll-free telephone numbers must connect a subscriber to a voice response unit, or similar mechanism, that records the required information regarding the preferred carrier change, including automatically recording the originating automatic number identification.

(C) An appropriately qualified independent third

party has obtained, in accordance with the procedures set forth in paragraphs (7) through (10) of this subsection, the subscriber's oral authorization to submit the preferred carrier change order that confirms and includes appropriate verification data. The independent third party must not be owned, managed, controlled, or directed by the carrier or the carrier's marketing agent; must not have any financial incentive to confirm preferred carrier change orders for the carrier or the carrier's marketing agent; and must operate in a location physically separate from the carrier or the carrier's marketing agent.

(7) Methods of third party verification. Automated

third party verification systems and three-way conference calls may be used for verification purposes so long as the requirements of paragraphs (8) through (10) of this subsection are satisfied.

(8) Carrier initiation of third party verification. A

carrier or a carrier's sales representative initiating a three-way conference call or a call through an automated verification system must drop off the call once the three-way connection has been established.

(9) Requirements for content and format of third

party verification. All third party verification methods shall elicit, at a minimum, the identity of the subscriber; confirmation that the person on the call is authorized to make the carrier change; confirmation that the person on the call wants to make the carrier change; the names of the carriers affected by the change; the telephone numbers to be switched; and the types of service involved. Third party verifiers may not market the carrier's services by providing additional information, including information regarding preferred carrier freeze procedures.

(10) Other requirements for third party verification.

All third party verifications shall be conducted in the same language that was used in the underlying sales transaction and shall be recorded in their entirety. In accordance with the procedures set forth in paragraph (2)(B) of this subsection, submitting carriers shall maintain and preserve audio records of verification of subscriber authorization for a minimum period of 2 years after obtaining such verification. Automated systems must provide consumers with an option to speak with a live person at any time during the call.

(11) Telecommunications carriers must provide

subscribers the option of using one of the authorization and verification procedures specified in paragraph (6) of this subsection in addition to an electronically signed authorization and verification procedure under paragraph (6)(A) of this subsection.

(d) Letter of agency form and content.
(1) A telecommunications carrier may use a written or

electronically signed letter of agency to obtain authorization or verification, or both, of a subscriber's request to change his or her preferred carrier selection. A letter of agency that does not conform with this Section is invalid for purposes of this Section.

(2) The letter of agency shall be a separate document

(or an easily separable document) or located on a separate screen or webpage containing only the authorizing language described in paragraph (5) of this subsection having the sole purpose of authorizing a telecommunications carrier to initiate a preferred carrier change. The letter of agency must be signed and dated by the subscriber to the telephone line or lines requesting the preferred carrier change.

(3) The letter of agency shall not be combined on the

same document, screen, or webpage with inducements of any kind.

(4) Notwithstanding paragraphs (2) and (3) of this

subsection, the letter of agency may be combined with checks that contain only the required letter of agency language as prescribed in paragraph (5) of this subsection and the necessary information to make the check a negotiable instrument. The letter of agency check shall not contain any promotional language or material. The letter of agency check shall contain in easily readable, bold-face type on the front of the check, a notice that the subscriber is authorizing a preferred carrier change by signing the check. The letter of agency language shall be placed near the signature line on the back of the check.

(5) At a minimum, the letter of agency must be

printed with a type of sufficient size and readability to be clearly legible and must contain clear and unambiguous language that confirms:

(A) The subscriber's billing name and address and

each telephone number to be covered by the preferred carrier change order;

(B) The decision to change the preferred carrier

from the current telecommunications carrier to the soliciting telecommunications carrier;

(C) That the subscriber designates (insert the

name of the submitting carrier) to act as the subscriber's agent for the preferred carrier change;

(D) That the subscriber understands that only one

telecommunications carrier may be designated as the subscriber's interstate or interLATA preferred interexchange carrier for any one telephone number. To the extent that a jurisdiction allows the selection of additional preferred carriers (e.g., local exchange, intraLATA/intrastate toll, interLATA/interstate toll, or international interexchange) the letter of agency must contain separate statements regarding those choices, although a separate letter of agency for each choice is not necessary; and

(E) That the subscriber may consult with the

carrier as to whether a fee will apply to the change in the subscriber's preferred carrier.

(6) Any carrier designated in a letter of agency as a

preferred carrier must be the carrier directly setting the rates for the subscriber.

(7) Letters of agency shall not suggest or require

that a subscriber take some action in order to retain the subscriber's current telecommunications carrier.

(8) If any portion of a letter of agency is

translated into another language then all portions of the letter of agency must be translated into that language. Every letter of agency must be translated into the same language as any promotional materials, oral descriptions, or instructions provided with the letter of agency.

(9) Letters of agency submitted with an

electronically signed authorization must include the consumer disclosures required by Section 101(c) of the Electronic Signatures in Global and National Commerce Act.

(10) A telecommunications carrier shall submit a

preferred carrier change order on behalf of a subscriber within no more than 60 days after obtaining a written or electronically signed letter of agency.

(11) If a telecommunications carrier uses a letter of

agency, the carrier shall send a letter to the subscriber using first class mail, postage prepaid, no later than 10 days after the telecommunications carrier submitting the change in the subscriber's telecommunications carrier is on notice that the change has occurred. The letter must inform the subscriber of the details of the telecommunications carrier change and provide the subscriber with a toll free number to call should the subscriber wish to cancel the change.

(e) A switch in a subscriber's selection of a provider of telecommunications service that complies with the rules promulgated by the Federal Communications Commission and any amendments thereto shall be deemed to be in compliance with the provisions of this Section.
(f) The Commission shall promulgate any rules necessary to administer this Section. The rules promulgated under this Section shall comport with the rules, if any, promulgated by the Attorney General pursuant to the Consumer Fraud and Deceptive Business Practices Act and with any rules promulgated by the Federal Communications Commission.
(g) Complaints may be filed with the Commission under this Section by a subscriber whose telecommunications service has been provided by an unauthorized telecommunications carrier as a result of an unreasonable delay, by a subscriber whose telecommunications carrier has been changed to another telecommunications carrier in a manner not in compliance with this Section, by a subscriber's authorized telecommunications carrier that has been removed as a subscriber's telecommunications carrier in a manner not in compliance with this Section, by a subscriber's authorized submitting carrier whose change order was delayed unreasonably, or by the Commission on its own motion. Upon filing of the complaint, the parties may mutually agree to submit the complaint to the Commission's established mediation process. Remedies in the mediation process may include, but shall not be limited to, the remedies set forth in this subsection. In its discretion, the Commission may deny the availability of the mediation process and submit the complaint to hearings. If the complaint is not submitted to mediation or if no agreement is reached during the mediation process, hearings shall be held on the complaint. If, after notice and hearing, the Commission finds that a telecommunications carrier has violated this Section or a rule promulgated under this Section, the Commission may in its discretion do any one or more of the following:
(1) Require the violating telecommunications carrier

to refund to the subscriber all fees and charges collected from the subscriber for services up to the time the subscriber receives written notice of the fact that the violating carrier is providing telecommunications service to the subscriber, including notice on the subscriber's bill. For unreasonable delays wherein telecommunications service is provided by an unauthorized carrier, the Commission may require the violating carrier to refund to the subscriber all fees and charges collected from the subscriber during the unreasonable delay. The Commission may order the remedial action outlined in this subsection only to the extent that the same remedial action is allowed pursuant to rules or regulations promulgated by the Federal Communications Commission.

(2) Require the violating telecommunications carrier

to refund to the subscriber charges collected in excess of those that would have been charged by the subscriber's authorized telecommunications carrier.

(3) Require the violating telecommunications carrier

to pay to the subscriber's authorized telecommunications carrier the amount the authorized telecommunications carrier would have collected for the telecommunications service. The Commission is authorized to reduce this payment by any amount already paid by the violating telecommunications carrier to the subscriber's authorized telecommunications carrier for those telecommunications services.

(4) Require the violating telecommunications carrier

to pay a fine of up to $1,000 into the Public Utility Fund for each repeated and intentional violation of this Section.

(5) Issue a cease and desist order.
(6) For a pattern of violation of this Section or for

intentionally violating a cease and desist order, revoke the violating telecommunications carrier's certificate of service authority.

(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/13-903)
(Section scheduled to be repealed on December 31, 2020)
Sec. 13-903. Authorization, verification or notification, and dispute resolution for covered product and service charges on the telephone bill.
(a) Definitions. As used in this Section:
(1) "Subscriber" means a telecommunications carrier's

retail business customer served by not more than 20 lines or a retail residential customer.

(2) "Telecommunications carrier" has the meaning

given in Section 13-202 of the Public Utilities Act and includes agents and employees of a telecommunications carrier, except that "telecommunications carrier" does not include a provider of commercial mobile radio services (as defined by 47 U.S.C. 332(d)(1)).

(b) Applicability of Section. This Section does not apply to:
(1) changes in a subscriber's local exchange

telecommunications service or interexchange telecommunications service;

(2) message telecommunications charges that are

initiated by dialing 1+, 0+, 0-, 1010XXX, or collect calls and charges for video services if the service provider has the necessary call detail record to establish the billing for the call or service; and

(3) telecommunications services available on a

subscriber's line when the subscriber activates and pays for the services on a per use basis.

(c) Requirements for billing authorized charges. A telecommunications carrier shall meet all of the following requirements before submitting charges for any product or service to be billed on any subscriber's telephone bill:
(1) Inform the subscriber. The telecommunications

carrier offering the product or service must thoroughly inform the subscriber of the product or service being offered, including all associated charges, and explicitly inform the subscriber that the associated charges for the product or service will appear on the subscriber's telephone bill.

(2) Obtain subscriber authorization. The subscriber

must have clearly and explicitly consented to obtaining the product or service offered and to having the associated charges appear on the subscriber's telephone bill. The consent must be verified by the service provider in accordance with subsection (d) of this Section. A record of the consent must be maintained by the telecommunications carrier offering the product or service for at least 24 months immediately after the consent and verification were obtained.

(d) Verification or notification. Except in subscriber-initiated transactions with a certificated telecommunications carrier for which the telecommunications carrier has the appropriate documentation, the telecommunications carrier, after obtaining the subscriber's authorization in the required manner, shall either verify the authorization or notify the subscriber as follows:
(1) Independent third-party verification:
(A) Verification shall be obtained by an

independent third party that:

(i) operates from a facility physically

separate from that of the telecommunications carrier;

(ii) is not directly or indirectly managed,

controlled, directed, or owned wholly or in part by the telecommunications carrier or the carrier's marketing agent; and

(iii) does not derive commissions or

compensation based upon the number of sales confirmed.

(B) The third-party verification agent shall

state, and shall obtain the subscriber's acknowledgment of, the following disclosures:

(i) the subscriber's name, address, and the

telephone numbers of all telephone lines that will be charged for the product or service of the telecommunications carrier;

(ii) that the person speaking to the third

party verification agent is in fact the subscriber;

(iii) that the subscriber wishes to purchase

the product or service of the telecommunications carrier and is agreeing to do so;

(iv) that the subscriber understands that the

charges for the product or service of the telecommunications carrier will appear on the subscriber's telephone bill; and

(v) the name and customer service telephone

number of the telecommunications carrier.

(C) The telecommunications carrier shall retain,

electronically or otherwise, proof of the verification of sales for a minimum of 24 months.

(2) Notification. Written notification shall be

provided as follows:

(A) the telecommunications carrier shall mail a

letter to the subscriber using first class mail, postage prepaid, no later than 10 days after initiation of the product or service;

(B) the letter shall be a separate document sent

for the sole purpose of describing the product or service of the telecommunications carrier;

(C) the letter shall be printed with 10-point or

larger type and clearly and conspicuously disclose the material terms and conditions of the offer of the telecommunications carrier, as described in paragraph (1) of subsection (c);

(D) the letter shall contain a toll-free

telephone number the subscriber can call to cancel the product or service;

(E) the telecommunications carrier shall retain,

electronically or otherwise, proof of written notification for a minimum of 24 months; and

(F) written notification can be provided via

electronic mail if consumers are given the disclosures required by Section 101(c) of the Electronic Signatures in Global and National Commerce Act.

(e) Unauthorized charges.
(1) Responsibilities of the billing

telecommunications carrier for unauthorized charges. If a subscriber's telephone bill is charged for any product or service without proper subscriber authorization and verification or notification of authorization in compliance with this Section, the telecommunications carrier that billed the subscriber, on its knowledge or notification of any unauthorized charge, shall promptly, but not later than 45 days after the date of the knowledge or notification of an unauthorized charge:

(A) notify the product or service provider to

immediately cease charging the subscriber for the unauthorized product or service;

(B) remove the unauthorized charge from the

subscriber's bill; and

(C) refund or credit to the subscriber all money

that the subscriber has paid for any unauthorized charge.

(f) The Commission shall promulgate any rules necessary to ensure that subscribers are not billed on the telephone bill for products or services in a manner not in compliance with this Section. The rules promulgated under this Section shall comport with the rules, if any, promulgated by the Attorney General pursuant to the Consumer Fraud and Deceptive Business Practices Act and with any rules promulgated by the Federal Communications Commission or Federal Trade Commission.
(g) Complaints may be filed with the Commission under this Section by a subscriber who has been billed on the telephone bill for products or services not in compliance with this Section or by the Commission on its own motion. Upon filing of the complaint, the parties may mutually agree to submit the complaint to the Commission's established mediation process. Remedies in the mediation process may include, but shall not be limited to, the remedies set forth in paragraphs (1) through (4) of this subsection. In its discretion, the Commission may deny the availability of the mediation process and submit the complaint to hearings. If the complaint is not submitted to mediation or if no agreement is reached during the mediation process, hearings shall be held on the complaint pursuant to Article X of this Act. If after notice and hearing, the Commission finds that a telecommunications carrier has violated this Section or a rule promulgated under this Section, the Commission may in its discretion order any one or more of the following:
(1) Require the violating telecommunications carrier

to pay a fine of up to $1,000 into the Public Utility Fund for each repeated and intentional violation of this Section.

(2) Require the violating carrier to refund or cancel

all charges for products or services not billed in compliance with this Section.

(3) Issue a cease and desist order.
(4) For a pattern of violation of this Section or for

intentionally violating a cease and desist order, revoke the violating telecommunications carrier's certificate of service authority.

(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/13-904)
(Section scheduled to be repealed on December 31, 2020)
Sec. 13-904. Continuation of Article; validation.
(a) The General Assembly finds and declares that this amendatory Act of the 100th General Assembly manifests the intention of the General Assembly to extend the repeal of this Article and have this Article continue in effect until December 31, 2020.
(b) This Article shall be deemed to have been in continuous effect since July 1, 2017 and it shall continue to be in effect henceforward until it is otherwise lawfully repealed. All previously enacted amendments to this Article taking effect on or after July 1, 2017, are hereby validated. All actions taken in reliance on or under this Article by the Illinois Commerce Commission or any other person or entity are hereby validated.
(c) In order to ensure the continuing effectiveness of this Article, it is set forth in full and reenacted by this amendatory Act of the 100th General Assembly. Striking and underscoring are used only to show changes being made to the base text. This reenactment is intended as a continuation of this Article. It is not intended to supersede any amendment to this Article that is enacted by the 100th General Assembly.
(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/13-1200)
(Section scheduled to be repealed on December 31, 2020)
Sec. 13-1200. Repealer. This Article is repealed December 31, 2020.
(Source: P.A. 99-6, eff. 6-29-15; 100-20, eff. 7-1-17.)



Article XIV - Local Transit Commissions

(220 ILCS 5/Art. XIV heading)

(220 ILCS 5/14-101) (from Ch. 111 2/3, par. 14-101)
Sec. 14-101. Whenever the city council of any city in this state shall pass and there shall become operative and effective an ordinance granting consent, permission and authority for the establishment, maintenance and operation of a comprehensive unified local transportation system, the major portion of which is or is to be located within or the major portion of the service of which is or is to be supplied to the inhabitants of such city, and which system is used or to be used chiefly for the transportation of persons, there shall be created and established a local transit commission as and for the purposes hereinafter provided.
Such local transit commission shall be designated "Transit Commission" preceded by the name of such city.
The term "transit commission" as hereinafter used in this Article means the local transit commission created and established pursuant to the provisions of this Article.
The term "city" as hereinafter used in this Article means any city establishing a local transit commission pursuant to the provisions of this Article.
The term "comprehensive unified local transportation system" as used in this Article means a transportation system comprising all of the street railways and also all of the local railroads the major portions of which are within the city (provided there are such local railroads in such city) and may also comprise public utility motor vehicle lines and/or any other local public utility transportation facilities, the major portions of which are within the city.
The term "local railroads" as herein used means railroads used chiefly for local passenger transportation and does not include a railroad constituting or used as part of a steam trunk line railroad system operated as a common carrier of freight and passengers.
The transit commission shall consist of three members to be appointed by the mayor by and with the advice and consent of the city council of the city, one of which members shall be designated chairman of the commission.
Immediately upon appointment the members of the commission shall respectively take and subscribe to the constitutional oath of office. Each member of the commission shall before entering upon the duties of his office give bond with a surety or sureties approved by the city council of the city in the sum of $25,000.00 conditioned upon the faithful performance of his duties as such member.
Upon the qualification of the members of the commission as herein provided, the commission shall be deemed created and established for all of the purposes of this Article, and the fact of such creation and establishment shall by the Commission be certified to the Governor of the State of Illinois and to the Illinois Commerce Commission.
(Source: P.A. 84-617.)

(220 ILCS 5/14-102) (from Ch. 111 2/3, par. 14-102)
Sec. 14-102. Terms of office, vacancies, restrictions and removals. Terms of office. The first members of the transit commission shall be appointed for two, three, and four year terms respectively. The term of office of each member thereafter appointed shall be four years.
Vacancies. Any vacancy in the membership of the commission occurring by reason of the death, resignation, disqualification, removal, or inability or refusal to act of any of the members of such commission shall be filled by appointment by the mayor by and with the advice and consent of the city council of the city.
Restrictions and removals. Each member of the transit commission shall devote all time necessary to perform properly and adequately the duties of his office, and shall hold no other office or position of profit, or engage in any other business, employment, or vocation to the detriment or neglect of such duties.
No person holding stocks or bonds in any corporation subject to the jurisdiction of the transit commission, or who is in any other manner directly or indirectly pecuniarily interested in any such corporation, shall be appointed as a member of the transit commission or shall be appointed or employed by the transit commission.
No member of the transit commission or any officer or employe of the transit commission shall voluntarily become so interested and if he shall become so interested otherwise than voluntarily he shall within a reasonable time divest himself of such interest.
No member of the transit commission or any officer or employe of the transit commission shall solicit or accept any gift, gratuity, emolument, or employment from any corporation subject to the jurisdiction of the transit commission or from any officer, agent, or employe thereof; nor solicit, request, or recommend directly or indirectly, to any such corporation or to any officer, agent, or employe thereof, the appointment or employment of any person by any such corporation to any office or position. And no such corporation or any officer, agent, or employe thereof, shall offer to any member of the transit commission or any officer or employe of the transit commission any gift, gratuity, emolument, or employment.
Violation of any of the provisions of this paragraph by any member, officer, or employe of the transit commission shall be ground for his removal from the office or employment held by him.
No member of the transit commission shall be removed from office during the term for which he shall be appointed except upon written charges made and sustained, as hereinafter provided for violation of any of the provisions of this paragraph, or for malfeasance, misfeasance or nonfeasance in the discharge of the duties of his office.
Such charges shall be preferred by the mayor in writing to the city council of the city, or by resolution of the city council of the city and shall be investigated by a committee designated by the city council, which shall afford full opportunity to the commissioner complained of to appear and be heard in his own defense and to be represented by counsel.
The finding or decision of such committee shall be reported by it to the city council. In case such finding or decision shall sustain the charges and shall be approved by a vote of two thirds of all of the members of the city council, the mayor of the city shall issue a declaration removing such commissioner from office and the vacancy thus created shall be filled as in this section provided.
(Source: P.A. 84-617.)

(220 ILCS 5/14-103) (from Ch. 111 2/3, par. 14-103)
Sec. 14-103. Offices, employes and supplies, salaries. Offices. The transit commission shall establish and maintain an office in the city hall of the city or at such other place as the city council of the city shall from time to time authorize or provide.
Such office shall be open for business between the hours of nine o'clock A. M. and five o'clock P. M. of each week day except holidays, except on Saturdays the hours shall be from nine o'clock A. M. to twelve o'clock noon.
Employes and supplies. The transit commission shall have power to appoint a secretary, and to employ such accountants, engineers, experts, inspectors, clerks and other employes and fix their compensation, and to purchase such furniture, stationery, and other supplies and materials, as are reasonably necessary to enable it properly to perform its duties and exercise its powers.
The secretary and such other employes as the commission may require shall give bond in such amount and with such security as the commission may prescribe.
Salaries and expenses. Each of the members of the transit commission shall receive such annual salary as shall be fixed by the city council of the city.
The salary of any member shall not be reduced during his term of office.
The city council of the city shall have power to provide for the payment of the salaries of all members and the expenses of the commission.
(Source: P.A. 84-617.)

(220 ILCS 5/14-104) (from Ch. 111 2/3, par. 14-104)
Sec. 14-104. Rules and regulations, meetings, seal and authentication of records, etc.
Rules and regulations. Consistent with the provisions of this Article, the transit commission may adopt such rules and regulations and may alter and amend the same as it shall deem advisable relative to the calling, holding and conduct of its meetings, the transaction of its business, the regulation and control of its agents and employes, the filing of complaints and petitions and the service of notices thereof and the conduct of hearings thereon, and the performance in general of its duties and powers hereunder.
Meetings. For the purpose of receiving, considering and acting upon any complaints or applications which may be presented to it or for the purpose of conducting investigations or hearings on its own motion the transit commission shall hold a regular meeting at least once a week except in the months of July and August in each year. In addition to such other meetings of the commission as may be held, called or provided for by the rules and regulations of the commission, the Chairman shall call a meeting of the commission at any time upon the request of the mayor or city council of the city.
Quorum and Majority Rule. Two members of the transit commission shall constitute a quorum to transact business and no vacancy shall impair the right of the remaining commissioners to exercise all the powers of the commission; and every finding, order, decision, rule, regulation or requirement of the commission approved by at least two members thereof shall be deemed to be the finding, order, decision, rule, regulation or requirement of the commission.
Seal, Authentication of records, etc. The transit commission may adopt, keep, and use a common seal, of which judicial notice shall be taken in all courts of this state. Any process, notice, or other instrument which the commission may be authorized by law to issue shall be deemed sufficient if signed by the secretary of the commission and authenticated by such seal. All acts, orders, decisions, rules, and records of the commission, and all reports, schedules, and documents filed with the commission may be proved in any court in this state by a copy thereof certified by the secretary under the seal of the commission.
(Source: P.A. 84-617.)

(220 ILCS 5/14-105) (from Ch. 111 2/3, par. 14-105)
Sec. 14-105. Powers and duties. The jurisdiction, powers, and duties of the transit commission shall extend to:
(a) the comprehensive unified local transportation system for which a permit is granted as mentioned in the foregoing Section 14-101 of this Article including any and every part of such system extending or which may be extended into adjacent or suburban territory within this state lying outside of the city not more than 30 miles distant from the nearest point marking the corporate limits of the city;
(b) all other local public utility transportation facilities owned or operated or to be owned or operated mainly in the transportation of persons the major portion of which facilities are located or to be located within, or the major portion of the service of which is or is to be supplied to the inhabitants of the city, including such part or parts of any of said facilities extending or which may be extended into adjacent and suburban territory within this state lying outside of the city within 30 miles distant from the nearest point marking the corporate limits of the city; but not including any railroad located or to be located in the city constituting or used as part of a steam trunk line railroad system, operated as a common carrier of freight and passengers;
(c) every corporation that now or hereafter may or may be authorized to own, control, operate, or manage the comprehensive unified local transportation system or any of the other local transportation facilities mentioned in the preceding paragraphs (a) and (b) of this Section.
With respect to said comprehensive unified local transportation system and said other local transportation facilities and those owning and/or operating or authorized to own and/or operate the same as aforesaid, the transit commission shall have the same regulatory and supervisory powers and duties as are conferred and imposed upon the Illinois Commerce Commission by the provisions of this Act.
Provided, however, that the initial acquisition, consolidation, unification, or merger of the properties for the establishment of and to comprise said comprehensive unified local transportation system and the issuance of bonds, stocks, or other securities therefor or in connection therewith, shall be within and subject to the jurisdiction and control of the Illinois Commerce Commission with respect to any consent, permission, approval, authority, or certificate for such acquisition, consolidation, or merger of said properties including any certificate of convenience and necessity, and the issuance of such securities required by the provisions of this Act.
(Source: P.A. 84-617.)

(220 ILCS 5/14-106) (from Ch. 111 2/3, par. 14-106)
Sec. 14-106. Proceedings before the Commission and in the courts. The provisions of Article X, Sections 4-201 through 4-205, Sections 5-201 through 5-203, and Section 9-252 of this Act, except as herein otherwise provided, shall apply to and govern the proceedings by or before the transit commission, appeals from the rules, regulations, orders, or decisions of the transit commission, and actions for the enforcement of rules, regulations, orders, or decisions of the transit commission or to recover penalties for violation thereof or of the provisions of this Article XIV.
(Source: P.A. 84-617.)

(220 ILCS 5/14-107) (from Ch. 111 2/3, par. 14-107)
Sec. 14-107. Powers of supervision, etc. Except as otherwise provided in this Article the transit commission shall have general supervision of the corporations owning or operating the comprehensive unified local transportation system or any of the other local transportation facilities mentioned in the foregoing Section 14-105. It shall inquire into and keep itself informed as to the general condition of such corporations their franchises, capitalization, rates and charges, the manner in which their properties are managed and operated with respect to adequacy of service, and as to compliance with the applicable provisions of this Act, with the orders of the transit commission, and with the requirements, terms, and conditions of any ordinance grant, permit or franchise.
The corporations subject to the jurisdiction of the transit commission shall furnish to the commission all information required by it to carry into effect the provisions of this Article.
Whenever required by the transit commission such corporations shall deliver to the commission all maps, profiles, reports, documents, books, accounts, papers and records in their possession in any way relating to their property or affecting their business, and inventories of their property, in such form as the commission may direct, or verified copies of all or any of the same.
(Source: P.A. 84-617.)

(220 ILCS 5/14-108) (from Ch. 111 2/3, par. 14-108)
Sec. 14-108. Transit Commission's powers to be regulatory. The powers and duties conferred and imposed upon the transit commission are to be taken and deemed powers and duties of reasonable and lawful public service regulation as distinguished from managerial powers or functions.
(Source: P.A. 84-617.)

(220 ILCS 5/14-109) (from Ch. 111 2/3, par. 14-109)
Sec. 14-109. Transit Commission to supersede Illinois Commerce Commission. As concerns the comprehensive unified local transportation system and other local transportation facilities mentioned in the foregoing Section 14-105 and the corporations, owning and/or operating or authorized to own and/or operate the same, the transit commission shall supersede the Illinois Commerce Commission created by this Act and the Illinois Commerce Commission shall have no jurisdiction over such system, facilities or corporations, except as otherwise provided in this Article.
(Source: P.A. 84-617.)

(220 ILCS 5/14-110) (from Ch. 111 2/3, par. 14-110)
Sec. 14-110. Saving provisions. The creation of a transit commission under this Article shall not affect pending actions or proceedings instituted in any court under the provisions of this Act by or against any public utility corporation owning or operating local transportation facilities which are subject to the jurisdiction of such transit commission as in this Article provided.
Any investigation, hearing, or proceeding instituted or conducted by the Illinois Commerce Commission under the provisions of this Act against or concerning any such public utility corporation and pending and undetermined at the time of the creation of such transit commission shall be conducted and continued to final determination by such transit commission except as herein otherwise provided.
All orders, decisions, rules, or regulations heretofore made, issued, or promulgated by the Illinois Commerce Commission under the provisions of this Act relating to or affecting any such public utility corporation, shall continue in force; but such transit commission shall have all powers with respect to such orders, decisions, rules, or regulations, the same as if made, issued, or promulgated by such transit commission under the provisions of this Article.
(Source: P.A. 84-617.)



Article XV - Common Carriers By Pipeline

(220 ILCS 5/Art. XV heading)

(220 ILCS 5/15-100)
Sec. 15-100. Short Title. This Article may be cited as the Common Carrier by Pipeline Law.
(Source: P.A. 89-42, eff. 1-1-96.)

(220 ILCS 5/15-101)
Sec. 15-101. Application of Article. Except to the extent modified or supplemented by the specific provisions of this Article, Articles I to IV, Sections 5-101, 5-201, 5-202, 5-203, 8-101, 8-503, 8-509, 9-221, 9-222, 9-222.1, 9-222.2, and 9-250, and Article X are fully and equally applicable to common carriers by pipeline, their rates and services, and the regulation thereof.
(Source: P.A. 89-42, eff. 1-1-96.)

(220 ILCS 5/15-102)
Sec. 15-102. Application to natural gas and water common carriers by pipeline. Article VII of the Public Utilities Act is fully and equally applicable to transactions between common carriers of natural gas and water by pipeline and affiliated public utilities.
(Source: P.A. 89-42, eff. 1-1-96; 89-573, eff. 7-30-96.)

(220 ILCS 5/15-201)
Sec. 15-201. Definitions. In this Law:
"Common carrier by pipeline" means (1) a person or corporation that owns, controls, operates, or manages, within this State, directly or indirectly, equipment, facilities, or other property, or a franchise, permit, license, or right, used or to be used in connection with the conveyance of gas or any liquid other than water for the general public in common carriage by pipeline, or (2) a person or corporation that owns and operates within this State any equipment, facilities, or other property, or any franchise, permit, license, or right, used or to be used in connection with the conveyance of water drawn from Lake Michigan for the general public in common carriage by pipeline. A gas public utility that provides local distribution services is not a common carrier by pipeline, irrespective of whether the public utility transports customer-owned gas or gas owned by a third party to some of its customers. A water public utility that provides local distribution services is not a common carrier by pipeline. A unit of local government is not a common carrier by pipeline. In addition, "common carrier by pipeline" does not include common carriers by pipeline that are owned and operated by any political subdivision, public institution of higher education or municipal corporation of this State, or common carriers by pipeline that are owned by such political subdivision, public institution of higher education, or municipal corporation and operated by any of its lessees or operating agents.
(Source: P.A. 89-42, eff. 1-1-96; 89-573, eff. 7-30-96; 89-713, eff. 2-21-97.)

(220 ILCS 5/15-301)
Sec. 15-301. Records and accounts.
(a) Each common carrier by pipeline shall:
(1) Keep written accounts and records of its

revenues, expenses, contracts, and other activities subject to regulation under this Act in accordance with regulations prescribed by the Commission;

(2) Maintain, for a period of 3 years, copies of all

accounts and records required by Commission regulations; and

(3) Make the accounts and records available for

inspection, on request, by an authorized employee of the Commission.

(b) Accounts and records kept under this Section shall be kept at an office in the State of Illinois unless the Commission shall have authorized maintenance at a location outside of the State.
(Source: P.A. 89-42, eff. 1-1-96.)

(220 ILCS 5/15-401)
Sec. 15-401. Licensing.
(a) No person shall operate as a common carrier by pipeline unless the person possesses a certificate in good standing authorizing it to operate as a common carrier by pipeline. No person shall begin or continue construction of a pipeline or other facility, other than the repair or replacement of an existing pipeline or facility, for use in operations as a common carrier by pipeline unless the person possesses a certificate in good standing.
(b) Requirements for issuance. The Commission, after a hearing, shall grant an application for a certificate authorizing operations as a common carrier by pipeline, in whole or in part, to the extent that it finds that the application was properly filed; a public need for the service exists; the applicant is fit, willing, and able to provide the service in compliance with this Act, Commission regulations, and orders; and the public convenience and necessity requires issuance of the certificate. Evidence encompassing any of the factors described in items (1) through (9) of this subsection (b) that is submitted by the applicant, any other party, or the Commission's staff shall also be considered by the Commission in determining whether a public need for the service exists under either current or expected conditions. The changes in this subsection (b) are intended to be confirmatory of existing law.
In its determination of public convenience and necessity for a proposed pipeline or facility designed or intended to transport crude oil and any alternate locations for such proposed pipeline or facility, the Commission shall consider, but not be limited to, the following:
(1) any evidence presented by the Illinois

Environmental Protection Agency regarding the environmental impact of the proposed pipeline or other facility;

(2) any evidence presented by the Illinois

Department of Transportation regarding the impact of the proposed pipeline or facility on traffic safety, road construction, or other transportation issues;

(3) any evidence presented by the Department of

Natural Resources regarding the impact of the proposed pipeline or facility on any conservation areas, forest preserves, wildlife preserves, wetlands, or any other natural resource;

(4) any evidence of the effect of the pipeline upon

the economy, infrastructure, and public safety presented by local governmental units that will be affected by the proposed pipeline or facility;

(5) any evidence of the effect of the pipeline upon

property values presented by property owners who will be affected by the proposed pipeline or facility, provided that the Commission need not hear evidence as to the actual valuation of property such as that as would be presented to and determined by the courts under the Eminent Domain Act;

(6) any evidence presented by the Department of

Commerce and Economic Opportunity regarding the current and future local, State-wide, or regional economic effect, direct or indirect, of the proposed pipeline or facility including, but not limited to, property values, employment rates, and residential and business development;

(7) any evidence addressing the factors described in

items (1) through (9) of this subsection (b) or other relevant factors that is presented by any other State agency, the applicant, a party, or other entity that participates in the proceeding, including evidence presented by the Commission's staff;

(8) any evidence presented by a State agency or unit

of State or local government as to the current and future national, State-wide, or regional economic effects of the proposed pipeline, direct or indirect, as they affect residents or businesses in Illinois, including, but not limited to, such impacts as the ability of manufacturers in Illinois to meet public demand for related services and products and to compete in the national and regional economies, improved access of suppliers to regional and national shipping grids, the ability of the State to access funds made available for energy infrastructure by the federal government, mitigation of foreseeable spikes in price affecting Illinois residents or businesses due to sudden changes in supply or transportation capacity, and the likelihood that the proposed construction will substantially encourage related investment in the State's energy infrastructure and the creation of energy related jobs; and

(9) any evidence presented by any State or federal

governmental entity as to how the proposed pipeline or facility will affect the security, stability, and reliability of energy in the State or in the region.

In its written order, the Commission shall address all of the evidence presented, and if the order is contrary to any of the evidence, the Commission shall state the reasons for its determination with regard to that evidence.
(c) An application filed pursuant to this Section may request either that the Commission review and approve a specific route for a pipeline, or that the Commission review and approve a project route width that identifies the areas in which the pipeline would be located, with such width ranging from the minimum width required for a pipeline right-of-way up to 500 feet in width. The purpose for allowing the option of review and approval of a project route width is to provide increased flexibility during the construction process to accommodate specific landowner requests, avoid environmentally sensitive areas, or address special environmental permitting requirements.
(d) A common carrier by pipeline may request any other approvals as may be needed from the Commission for completion of the pipeline under Article VIII or any other Article or Section of this Act at the same time, and as part of the same application, as its request for a certificate of good standing under this Section. The Commission's rules shall ensure that notice of such a consolidated application is provided within 30 days after filing to the landowners along a proposed project route, or to the potentially affected landowners within a proposed project route width, using the notification procedures set forth in the Commission's rules. If a consolidated application is submitted, then the requests shall be heard on a consolidated basis and a decision on all issues shall be entered within the time frames stated in subsection (e) of this Section. In such a consolidated proceeding, the Commission may consider evidence relating to the same factors identified in items (1) through (9) of subsection (b) of this Section in granting authority under Section 8-503 of this Act. If the Commission grants approval of a project route width as opposed to a specific project route, then the common carrier by pipeline must, as it finalizes the actual pipeline alignment within the project route width, file its final list of affected landowners with the Commission at least 14 days in advance of beginning construction on any tract within the project route width and also provide the Commission with at least 14 days notice before filing a complaint for eminent domain in the circuit court with regard to any tract within the project route width.
(e) The Commission shall make its determination on any application filed pursuant to this Section and issue its final order within one year after the date that the application is filed unless an extension is granted as provided in this subsection (e). The Commission may extend the one-year time period for issuing a final order on an application filed pursuant to this Section up to an additional 6 months if it finds, following the filing of initial testimony by the parties to the proceeding, that due to the number of affected landowners and other parties in the proceeding and the complexity of the contested issues before it, additional time is needed to ensure a complete review of the evidence. If an extension is granted, then the schedule for the proceeding shall not be further extended beyond this 6-month period, and the Commission shall issue its final order within the 6-month extension period. The Commission shall also have the power to establish an expedited schedule for making its determination on an application filed pursuant to this Section in less than one year if it finds that the public interest requires the setting of such an expedited schedule.
(f) Within 6 months after the Commission's entry of an order approving either a specific route or a project route width under this Section, the common carrier by pipeline that receives such order may file supplemental applications for minor route deviations outside the approved project route width, allowing for additions or changes to the approved route to address environmental concerns encountered during construction or to accommodate landowner requests. Notice of a supplemental application shall be provided to any State agency that appeared in the original proceeding or immediately affected landowner at the time such supplemental application is filed. The route deviations shall be approved by the Commission within 45 days, unless a written objection is filed to the supplemental application within 20 days after the date such supplemental application is filed. Hearings on any such supplemental application shall be limited to the reasonableness of the specific variance proposed, and the issues of public need or public convenience or necessity for the project or fitness of the applicant shall not be reopened in the supplemental proceeding.
(g) The rules of the Commission may include additional options for expediting the issuance of permits and certificates under this Section. Such rules may provide that, in the event that an applicant elects to use an option provided for in such rules; (1) the applicant must request the use of the expedited process at the time of filing its application for a license or permit with the Commission; (2) the Commission may engage experts and procure additional administrative resources that are reasonably necessary for implementing the expedited process; and (3) the applicant must bear any additional costs incurred by the Commission as a result of the applicant's use of such expedited process.
(h) Duties and obligations of common carriers by pipeline. Each common carrier by pipeline shall provide adequate service to the public at reasonable rates and without discrimination.
(Source: P.A. 97-405, eff. 8-16-11.)

(220 ILCS 5/15-501)
Sec. 15-501. Published rates. No common carrier by pipeline shall render service until the carrier has in effect a tariff or schedule of rates applicable to service in compliance with this Act. No carrier shall render service under a license issued by the Commission if the Commission has suspended or cancelled the tariff or schedule of rates previously in effect and applicable to the service, or if the tariff or schedule is, by action of a party thereto or by its own terms, no longer effective.
(Source: P.A. 89-42, eff. 1-1-96.)

(220 ILCS 5/15-502)
Sec. 15-502. Effective dates of new or amended rates. The Commission shall prescribe the periods of notice that must elapse between the filing of a proposed rate and its proposed effective date. The Commission shall not prescribe a notice period greater than 45 days.
(Source: P.A. 89-42, eff. 1-1-96.)

(220 ILCS 5/15-503)
Sec. 15-503. (a) General requirement of filing, publication, and posting. Each common carrier by pipeline shall file, publish, and make available for public inspection its current tariffs. Copies of the tariffs shall be provided by the carrier to members of the public on request at a reasonable cost.
(b) Tariff and schedule specifications. Tariffs and schedules filed in accordance with this subsection shall be in the form and contain the information as the Commission may specify. The Commission may, by special permission for good cause shown, grant permission to deviate from its tariff and schedule regulations.
(c) Rejection of tariffs and schedules. The Commission may, at any time prior to the effective date of a tariff or schedule, reject or suspend a tariff or schedule that does not conform to its specifications or that on its face is in violation of this Act, Commission regulations, or orders.
(Source: P.A. 89-42, eff. 1-1-96.)

(220 ILCS 5/15-504)
Sec. 15-504. Rate proceedings.
(a) Initiation of proceedings. The Commission may initiate a proceeding to investigate or prescribe tariffs or schedules on its own motion or complaint.
(b) Suspension of tariffs. The Commission may suspend a tariff, in whole or in part, during the pendency of a proceeding to consider the reasonableness of the tariff, whether it is discriminatory, or whether it otherwise violates provisions of this Article, Commission regulations, or orders, provided the order of suspension is issued prior to the effective date of the tariff. The suspension shall remain in effect for 11 months unless the Commission order provides for a shorter period of suspension. At the end of the statutory suspension period, the suspension may be extended by agreement of the parties; otherwise, the tariff shall go into effect.
(c) Burden of proof in investigation proceedings. The burden of proof in an investigation proceeding shall be on the proponent of the rate.
(d) Prescription of tariffs and schedules. The Commission may prescribe tariffs if it has determined that a tariff published by a carrier is unreasonable, discriminatory, or otherwise in violation of this Article, Commission regulations, or orders. The Commission may prescribe schedules if it has determined, after a hearing, that a schedule filed by a carrier is in violation of this Article, Commission regulations, or orders.
(e) Relief. The Commission may, if it finds a tariff or schedule is in violation of this Article, its regulations, or orders, or finds rates or provisions in a tariff unjust, unreasonable, or discriminatory, direct the carrier to:
(1) Publish and file a supplement cancelling the

tariff or file notice of cancellation of the schedule, in whole or in part;

(2) Publish and file a new tariff or file a new

schedule containing rates and provisions prescribed by the Commission; and

(3) Repay any overcharges or collect any

undercharges, and pay reparations.

(Source: P.A. 89-42, eff. 1-1-96.)

(220 ILCS 5/15-505)
Sec. 15-505. Ratemaking standards. Rates for common carrier by pipeline service must be just, reasonable, and not discriminatory. The Commission shall, in exercising its ratemaking powers, consider, among other factors, the inherent advantages of transportation by common carrier pipeline, the public need for and interest in adequate and efficient transportation service, at rates consistent with provision of the service, and the revenue needs of carriers under honest, economical, and efficient management. The Commission shall not, in exercising its ratemaking powers, consider the value of any operating authority held by a carrier, or the value of goodwill or earning power connected with operations of the carrier.
(Source: P.A. 89-42, eff. 1-1-96.)

(220 ILCS 5/15-506)
Sec. 15-506. Charges to conform to tariffs or schedules and orders of the Commission.
(a) Overcharges and undercharges prohibited. No common carrier by pipeline shall offer, advertise, charge, demand, collect, or receive, in any manner, a greater, lesser, or different compensation for transportation or service in connection therewith than the rates and charges specified in tariffs or schedules on file with the Commission and in effect at the time the transportation or other service is rendered. No carrier shall offer, advertise, charge, demand, collect, or receive any compensation for transportation or other service rendered in connection therewith if there is not in effect at the time a lawfully applicable tariff or schedule. No carrier shall refund or remit, in any manner, or by any device, whether directly or indirectly, or through an agent or otherwise, other than or under Commission order, a portion of the rates or charges specified in tariffs or schedules on file with the Commission and in effect at the time. No carrier shall extend a discount, value, privilege, or facility for transportation or service rendered in connection therewith, except as specified in tariffs or schedules on file with the Commission and in effect at the time.
(b) Repayment of overcharges, collection of undercharges and reparations.
(1) Repayment of overcharges and payment of

reparations. The Commission may order a common carrier by pipeline to pay to one or more shippers the amount of compensation the carrier received that was greater than the rates and charges specified in tariffs or schedules in effect at the time the carrier rendered the transportation or other service in connection therewith. The Commission may likewise order a common carrier by pipeline to pay to one or more shippers the amount of compensation the carrier received that was greater than reasonable rates and charges as determined by the Commission.

(2) Collection of undercharges. The Commission may

order a common carrier by pipeline to make all reasonable efforts to collect from one or more shippers the difference between amounts collected and the amount of compensation specified in tariffs or schedules in effect at the time the transportation or other service in connection therewith was rendered.

(Source: P.A. 89-42, eff. 1-1-96.)

(220 ILCS 5/15-507)
Sec. 15-507. Joint rates and routes.
(a) Establishment by carriers. Two or more common carriers by pipeline may establish through routes and joint rates, provided that the rates, divisions, and practices relating thereto are just, reasonable, and not discriminatory.
(b) Establishment by the Commission. The Commission may, on its own motion, petition, or complaint, where 2 or more carriers by pipeline have failed to establish through routes, joint rates, divisions, and practices relating thereto, establish such routes, rates, divisions, and practices. The Commission shall take this action only after notice and a hearing to consider whether the proposed routes, rates, divisions, and practices are just, reasonable, and not discriminatory, whether a carrier has a reasonable objection to establishment of the routes, rates, divisions, and practices, and whether the objections can be satisfied by imposing reasonable terms and conditions on the application of the routes, rates, divisions, and practices.
(Source: P.A. 89-42, eff. 1-1-96.)

(220 ILCS 5/15-508)
Sec. 15-508. Statute of limitations for charges.
(a) Collection actions. Actions to collect charges under lawfully applicable rates must be instituted within 3 years after rendition of the service.
(b) Reparations or overcharge proceedings. Petitions seeking reparations or repayment of overcharges must be filed with the Commission within 3 years after rendition of the service, and an action seeking judicial enforcement of a Commission order awarding reparations must be instituted within one year after issuance of such order. Where an action seeking judicial review of a Commission order awarding reparations is filed, the time preceding final adjudication of the action shall be excluded in computing the time for instituting the action seeking judicial enforcement of the Commission order.
(Source: P.A. 89-42, eff. 1-1-96.)

(220 ILCS 5/15-509)
Sec. 15-509. Rules. The Commission may adopt standards and procedures to ensure that the rates of common carriers by pipeline are reasonable and not discriminatory. These regulations may provide for prescription of rates, or for publications subject to investigation and suspension, and may establish special standards and procedures for other matters necessary to effectuate the purposes of this Article.
(Source: P.A. 89-42, eff. 1-1-96.)

(220 ILCS 5/15-601)
Sec. 15-601. Safety regulation. Each common carrier by pipeline shall construct, maintain, and operate all of its pipelines, related facilities, and equipment in this State in a manner that poses no undue risk to its employees, customers, or the public. The obligation of the carrier shall include the construction, maintenance, and operation of safety devices or structures, the revision of practices effecting safety, and other acts necessary to ensure the safety of its employees, customers, and the public. The Commission may, by reference to federal safety regulations or otherwise, adopt reasonable regulations governing the construction, maintenance, and operations of pipelines, related facilities, and equipment to ensure the safety of pipeline employees, customers, and the public.
(Source: P.A. 89-42, eff. 1-1-96.)

(220 ILCS 5/15-701)
Sec. 15-701. Grandfather provision. All certificates of public convenience and necessity for common carrier by pipeline, tariffs and schedules, and findings, orders, decisions, rules, and regulations, issued under the repealed provisions of the Illinois Commercial Transportation Law, and not subject to judicial review as of the effective date of this amendatory Act of 1995, shall continue in full force and effect as if adopted, issued, established, or recognized under the Public Utilities Act.
(Source: P.A. 89-42, eff. 1-1-96.)



Article XVI - Electric Service Customer Choice And Rate Relief Law Of 1997

(220 ILCS 5/Art. XVI heading)

(220 ILCS 5/16-101)
Sec. 16-101. Short title and applicability.
(a) This Article may be cited as the Electric Service Customer Choice and Rate Relief Law of 1997 and shall apply to electric utilities and alternative retail electric suppliers as defined in this Article. Except to the extent modified or supplemented by the provisions of this Article, or where the context clearly renders such provisions inapplicable, the other Articles of the Public Utilities Act pertaining to public utilities, public utility rates and services and the regulation thereof, are fully and equally applicable to the tariffed services electric utilities provide.
(b) The provisions of subsections (a) through (h) of Section 16-111 of this Act shall not be applicable to any electric utility which elects to file biennial rate proceedings before the Commission in the years 1998, 2000 and 2002. An electric utility electing this option shall do so by filing a notice of such election with the Commission within 60 days after the effective date of this amendatory Act of 1997, or its right to make such election shall be irrevocably waived. An electric utility electing the option specified in this paragraph shall file its rate proceeding with the Commission no later than August 1 of the years 1998, 2000, and 2002. The electric utility's filing shall comply with all requirements of 83 Illinois Administrative Code Parts 255 and 285 as though the electric utility were filing for an increase in its rates, without regard to whether such filing would produce an increase, a decrease or no change in the electric utility's rates and the Commission shall review the electric utility's filing and shall issue its order in accordance with the provisions of Section 9-201 of this Act.
(Source: P.A. 90-561, eff. 12-16-97.)

(220 ILCS 5/16-101A)
Sec. 16-101A. Legislative findings.
(a) The citizens and businesses of the State of Illinois have been well-served by a comprehensive electrical utility system which has provided safe, reliable, and affordable service. The electrical utility system in the State of Illinois has historically been subject to State and federal regulation, aimed at assuring the citizens and businesses of the State of safe, reliable, and affordable service, while at the same time assuring the utility system of a return on its investment.
(b) Competitive forces are affecting the market for electricity as a result of recent federal regulatory and statutory changes and the activities of other states. Competition in the electric services market may create opportunities for new products and services for customers and lower costs for users of electricity. Long-standing regulatory relationships need to be altered to accommodate the competition that could fundamentally alter the structure of the electric services market.
(c) With the advent of increasing competition in this industry, the State has a continued interest in assuring that the safety, reliability, and affordability of electrical power is not sacrificed to competitive pressures, and to that end, intends to implement safeguards to assure that the industry continues to operate the electrical system in a manner that will serve the public's interest. Under the existing regulatory framework, the industry has been encouraged to undertake certain investments in its physical plant and personnel to enhance its efficient operation, the cost of which it has been permitted to pass on to consumers. The State has an interest in providing the existing utilities a reasonable opportunity to obtain a return on certain investments on which they depended in undertaking those commitments in the first instance while, at the same time, not permitting new entrants into the industry to take unreasonable advantage of the investments made by the formerly regulated industry.
(d) A competitive wholesale and retail market must benefit all Illinois citizens. The Illinois Commerce Commission should act to promote the development of an effectively competitive electricity market that operates efficiently and is equitable to all consumers. Consumer protections must be in place to ensure that all customers continue to receive safe, reliable, affordable, and environmentally safe electric service.
(e) All consumers must benefit in an equitable and timely fashion from the lower costs for electricity that result from retail and wholesale competition and receive sufficient information to make informed choices among suppliers and services. The use of renewable resources and energy efficiency resources should be encouraged in competitive markets.
(f) The efficiency of electric markets depends both upon the competitiveness of supply and upon the price-responsiveness of the demand for service. Therefore, to ensure the lowest total cost of service and to enhance the reliability of service, all classes of the electricity customers of electric utilities should have access to and be able to voluntarily use real-time pricing and other price-response and demand-response mechanisms.
(g) Including cost-effective renewable resources and demand-response resources in a diverse electricity supply portfolio will reduce long-term direct and indirect costs to consumers by decreasing environmental impacts and by avoiding or delaying the need for new generation, transmission, and distribution infrastructure. It serves the public interest to allow electric utilities to recover costs for reasonably and prudently incurred expenses for electricity generated by renewable resources and demand-response resources.
(h) Including electricity generated by clean coal facilities, as defined under Section 1-10 of the Illinois Power Agency Act, in a diverse electricity procurement portfolio will reduce the need to purchase, directly or indirectly, carbon dioxide emission credits and will decrease environmental impacts. It serves the public interest to allow electric utilities to recover costs for reasonably and prudently incurred expenses for sourcing electricity generated by clean coal facilities.
(Source: P.A. 94-977, eff. 6-30-06; 95-481, eff. 8-28-07; 95-1027, eff. 6-1-09.)

(220 ILCS 5/16-102)
Sec. 16-102. Definitions. For the purposes of this Article the following terms shall be defined as set forth in this Section.
"Alternative retail electric supplier" means every person, cooperative, corporation, municipal corporation, company, association, joint stock company or association, firm, partnership, individual, or other entity, their lessees, trustees, or receivers appointed by any court whatsoever, that offers electric power or energy for sale, lease or in exchange for other value received to one or more retail customers, or that engages in the delivery or furnishing of electric power or energy to such retail customers, and shall include, without limitation, resellers, aggregators and power marketers, but shall not include (i) electric utilities (or any agent of the electric utility to the extent the electric utility provides tariffed services to retail customers through that agent), (ii) any electric cooperative or municipal system as defined in Section 17-100 to the extent that the electric cooperative or municipal system is serving retail customers within any area in which it is or would be entitled to provide service under the law in effect immediately prior to the effective date of this amendatory Act of 1997, (iii) a public utility that is owned and operated by any public institution of higher education of this State, or a public utility that is owned by such public institution of higher education and operated by any of its lessees or operating agents, within any area in which it is or would be entitled to provide service under the law in effect immediately prior to the effective date of this amendatory Act of 1997, (iv) a retail customer to the extent that customer obtains its electric power and energy from that customer's own cogeneration or self-generation facilities, (v) an entity that owns, operates, sells, or arranges for the installation of a customer's own cogeneration or self-generation facilities, but only to the extent the entity is engaged in owning, selling or arranging for the installation of such facility, or operating the facility on behalf of such customer, provided however that any such third party owner or operator of a facility built after January 1, 1999, complies with the labor provisions of Section 16-128(a) as though such third party were an alternative retail electric supplier, or (vi) an industrial or manufacturing customer that owns its own distribution facilities, to the extent that the customer provides service from that distribution system to a third-party contractor located on the customer's premises that is integrally and predominantly engaged in the customer's industrial or manufacturing process; provided, that if the industrial or manufacturing customer has elected delivery services, the customer shall pay transition charges applicable to the electric power and energy consumed by the third-party contractor unless such charges are otherwise paid by the third party contractor, which shall be calculated based on the usage of, and the base rates or the contract rates applicable to, the third-party contractor in accordance with Section 16-102.
An entity that furnishes the service of charging electric vehicles does not and shall not be deemed to sell electricity and is not and shall not be deemed an alternative retail electric supplier, and is not subject to regulation as such under this Act notwithstanding the basis on which the service is provided or billed. If, however, the entity is otherwise deemed an alternative retail electric supplier under this Act, or is otherwise subject to regulation under this Act, then that entity is not exempt from and remains subject to the otherwise applicable provisions of this Act. The installation, maintenance, and repair of an electric vehicle charging station shall comply with the requirements of subsection (a) of Section 16-128 and Section 16-128A of this Act.
For purposes of this Section, the term "electric vehicles" has the meaning ascribed to that term in Section 10 of the Electric Vehicle Act.
"Base rates" means the rates for those tariffed services that the electric utility is required to offer pursuant to subsection (a) of Section 16-103 and that were identified in a rate order for collection of the electric utility's base rate revenue requirement, excluding (i) separate automatic rate adjustment riders then in effect, (ii) special or negotiated contract rates, (iii) delivery services tariffs filed pursuant to Section 16-108, (iv) real-time pricing, or (v) tariffs that were in effect prior to October 1, 1996 and that based charges for services on an index or average of other utilities' charges, but including (vi) any subsequent redesign of such rates for tariffed services that is authorized by the Commission after notice and hearing.
"Competitive service" includes (i) any service that has been declared to be competitive pursuant to Section 16-113 of this Act, (ii) contract service, and (iii) services, other than tariffed services, that are related to, but not necessary for, the provision of electric power and energy or delivery services.
"Contract service" means (1) services, including the provision of electric power and energy or other services, that are provided by mutual agreement between an electric utility and a retail customer that is located in the electric utility's service area, provided that, delivery services shall not be a contract service until such services are declared competitive pursuant to Section 16-113; and also means (2) the provision of electric power and energy by an electric utility to retail customers outside the electric utility's service area pursuant to Section 16-116. Provided, however, contract service does not include electric utility services provided pursuant to (i) contracts that retail customers are required to execute as a condition of receiving tariffed services, or (ii) special or negotiated rate contracts for electric utility services that were entered into between an electric utility and a retail customer prior to the effective date of this amendatory Act of 1997 and filed with the Commission.
"Delivery services" means those services provided by the electric utility that are necessary in order for the transmission and distribution systems to function so that retail customers located in the electric utility's service area can receive electric power and energy from suppliers other than the electric utility, and shall include, without limitation, standard metering and billing services.
"Electric utility" means a public utility, as defined in Section 3-105 of this Act, that has a franchise, license, permit or right to furnish or sell electricity to retail customers within a service area.
"Mandatory transition period" means the period from the effective date of this amendatory Act of 1997 through January 1, 2007.
"Municipal system" shall have the meaning set forth in Section 17-100.
"Real-time pricing" means tariffed retail charges for delivered electric power and energy that vary hour-to-hour and are determined from wholesale market prices using a methodology approved by the Illinois Commerce Commission.
"Retail customer" means a single entity using electric power or energy at a single premises and that (A) either (i) is receiving or is eligible to receive tariffed services from an electric utility, or (ii) that is served by a municipal system or electric cooperative within any area in which the municipal system or electric cooperative is or would be entitled to provide service under the law in effect immediately prior to the effective date of this amendatory Act of 1997, or (B) an entity which on the effective date of this Act was receiving electric service from a public utility and (i) was engaged in the practice of resale and redistribution of such electricity within a building prior to January 2, 1957, or (ii) was providing lighting services to tenants in a multi-occupancy building, but only to the extent such resale, redistribution or lighting service is authorized by the electric utility's tariffs that were on file with the Commission on the effective date of this Act.
"Service area" means (i) the geographic area within which an electric utility was lawfully entitled to provide electric power and energy to retail customers as of the effective date of this amendatory Act of 1997, and includes (ii) the location of any retail customer to which the electric utility was lawfully providing electric utility services on such effective date.
"Small commercial retail customer" means those nonresidential retail customers of an electric utility consuming 15,000 kilowatt-hours or less of electricity annually in its service area.
"Tariffed service" means services provided to retail customers by an electric utility as defined by its rates on file with the Commission pursuant to the provisions of Article IX of this Act, but shall not include competitive services.
"Transition charge" means a charge expressed in cents per kilowatt-hour that is calculated for a customer or class of customers as follows for each year in which an electric utility is entitled to recover transition charges as provided in Section 16-108:
(1) the amount of revenue that an electric utility

would receive from the retail customer or customers if it were serving such customers' electric power and energy requirements as a tariffed service based on (A) all of the customers' actual usage during the 3 years ending 90 days prior to the date on which such customers were first eligible for delivery services pursuant to Section 16-104, and (B) on (i) the base rates in effect on October 1, 1996 (adjusted for the reductions required by subsection (b) of Section 16-111, for any reduction resulting from a rate decrease under Section 16-101(b), for any restatement of base rates made in conjunction with an elimination of the fuel adjustment clause pursuant to subsection (b), (d), or (f) of Section 9-220 and for any removal of decommissioning costs from base rates pursuant to Section 16-114) and any separate automatic rate adjustment riders (other than a decommissioning rate as defined in Section 16-114) under which the customers were receiving or, had they been customers, would have received electric power and energy from the electric utility during the year immediately preceding the date on which such customers were first eligible for delivery service pursuant to Section 16-104, or (ii) to the extent applicable, any contract rates, including contracts or rates for consolidated or aggregated billing, under which such customers were receiving electric power and energy from the electric utility during such year;

(2) less the amount of revenue, other than revenue

from transition charges and decommissioning rates, that the electric utility would receive from such retail customers for delivery services provided by the electric utility, assuming such customers were taking delivery services for all of their usage, based on the delivery services tariffs in effect during the year for which the transition charge is being calculated and on the usage identified in paragraph (1);

(3) less the market value for the electric power and

energy that the electric utility would have used to supply all of such customers' electric power and energy requirements, as a tariffed service, based on the usage identified in paragraph (1), with such market value determined in accordance with Section 16-112 of this Act;

(4) less the following amount which represents the

amount to be attributed to new revenue sources and cost reductions by the electric utility through the end of the period for which transition costs are recovered pursuant to Section 16-108, referred to in this Article XVI as a "mitigation factor":

(A) for nonresidential retail customers, an

amount equal to the greater of (i) 0.5 cents per kilowatt-hour during the period October 1, 1999 through December 31, 2004, 0.6 cents per kilowatt-hour in calendar year 2005, and 0.9 cents per kilowatt-hour in calendar year 2006, multiplied in each year by the usage identified in paragraph (1), or (ii) an amount equal to the following percentages of the amount produced by applying the applicable base rates (adjusted as described in subparagraph (1)(B)) or contract rate to the usage identified in paragraph (1): 8% for the period October 1, 1999 through December 31, 2002, 10% in calendar years 2003 and 2004, 11% in calendar year 2005 and 12% in calendar year 2006; and

(B) for residential retail customers, an amount

equal to the following percentages of the amount produced by applying the base rates in effect on October 1, 1996 (adjusted as described in subparagraph (1)(B)) to the usage identified in paragraph (1): (i) 6% from May 1, 2002 through December 31, 2002, (ii) 7% in calendar years 2003 and 2004, (iii) 8% in calendar year 2005, and (iv) 10% in calendar year 2006;

(5) divided by the usage of such customers identified

in paragraph (1),

provided that the transition charge shall never be less than zero.
"Unbundled service" means a component or constituent part of a tariffed service which the electric utility subsequently offers separately to its customers.
(Source: P.A. 97-1128, eff. 8-28-12.)

(220 ILCS 5/16-103)
Sec. 16-103. Service obligations of electric utilities.
(a) An electric utility shall continue offering to retail customers each tariffed service that it offered as a distinct and identifiable service on the effective date of this amendatory Act of 1997 until the service is (i) declared competitive pursuant to Section 16-113, or (ii) abandoned pursuant to Section 8-508. Nothing in this subsection shall be construed as limiting an electric utility's right to propose, or the Commission's power to approve, allow or order modifications in the rates, terms and conditions for such services pursuant to Article IX or Section 16-111 of this Act.
(b) An electric utility shall also offer, as tariffed services, delivery services in accordance with this Article, the power purchase options described in Section 16-110 and real-time pricing as provided in Section 16-107.
(c) Notwithstanding any other provision of this Article, each electric utility shall continue offering to all residential customers and to all small commercial retail customers in its service area, as a tariffed service, bundled electric power and energy delivered to the customer's premises consistent with the bundled utility service provided by the electric utility on the effective date of this amendatory Act of 1997. Upon declaration of the provision of electric power and energy as competitive, the electric utility shall continue to offer to such customers, as a tariffed service, bundled service options at rates which reflect recovery of all cost components for providing the service. For those components of the service which have been declared competitive, cost shall be the market based prices. Market based prices as referred to herein shall mean, for electric power and energy, either (i) those prices for electric power and energy determined as provided in Section 16-112, or (ii) the electric utility's cost of obtaining the electric power and energy at wholesale through a competitive bidding or other arms-length acquisition process.
(d) Any residential or small commercial retail customer which elects delivery services is entitled to return to the electric utility's bundled utility tariffed service offering provided in accordance with subsection (c) of this Section upon payment of a reasonable administrative fee which shall be set forth in the tariff. Notwithstanding any other obligation of an electric utility in this Section: (1) if the residential or small commercial customer has not elected delivery services within 2 billing cycles after returning to the electric utility's bundled utility tariffed service offering, then the electric utility shall be entitled, but not required, to impose the condition that such customer may not elect delivery services for up to 12 months after the date on which the customer returned to bundled utility tariffed service and (2) the electric utility shall be entitled, but not required, to impose the condition that a customer who has left delivery service for the electric utility's bundled service not be permitted to return to the same alternative retail electric supplier within up to 2 billing cycles after the customer returned to bundled utility tariffed service other than in situations, including, but not limited to, where the return was in error, inadvertent, or the result of any other unintended operational consequence.
(e) The Commission shall not require an electric utility to offer any tariffed service other than the services required by this Section, and shall not require an electric utility to offer any competitive service.
(Source: P.A. 99-250, eff. 8-3-15.)

(220 ILCS 5/16-103.1)
Sec. 16-103.1. Tariffed service to Unit Owners' Associations. An electric utility that serves at least 2,000,000 customers must provide tariffed service to Unit Owners' Associations, as defined by Section 2 of the Condominium Property Act, for condominium properties that are not restricted to nonresidential use at rates that do not exceed on average the rates offered to residential customers on an annual basis. Within 10 days after the effective date of this amendatory Act, the electric utility shall provide the tariffed service to Unit Owners' Associations required by this Section and shall reinstate any residential all-electric discount applicable to any Unit Owners' Association that received such a discount on December 31, 2006. For purposes of this Section, "residential customers" means those retail customers of an electric utility that receive (i) electric utility service for household purposes distributed to a dwelling of 2 or fewer units that is billed under a residential rate or (ii) electric utility service for household purposes distributed to a dwelling unit or units that is billed under a residential rate and is registered by a separate meter for each dwelling unit.
(Source: P.A. 95-481, eff. 8-28-07.)

(220 ILCS 5/16-103.2)
Sec. 16-103.2. Market Settlement Service.
(a) Notwithstanding anything to the contrary, an electric utility shall be permitted, at its election, to provide Market Settlement Service, which, for purposes of this Section, shall mean a tariffed, unbundled electric power and energy supply service applicable to all of the electric utility's retail customers having maximum demands exceeding 400 kilowatts, as measured in accordance with the electric utility's retail tariffs, that do not otherwise purchase all of their electric power and energy supply service from the electric utility. Market Settlement Service shall apply to the difference between (i) the actual quantities of electric power and energy supply provided to any such retail customer during a given period and (ii) the quantities of such supply that were deemed to have been provided to such retail customer for the purposes of the applicable regional transmission organization's final wholesale market settlements during that same period. An electric utility providing Market Settlement Service may also, at its election, include in Market Settlement Service electric capacity, transmission services, or other services that are also provided by or through a regional transmission organization to retail customers who receive tariffed electric power and energy supply service with hourly pricing provisions at quantities assigned to such retail customer pursuant to the electric utility's Market Settlement Service tariff. Charges (if the actual quantities provided were greater) or credits (if the actual quantities provided were less) shall be calculated based on the same unit rate or rates set forth in the electric utility's tariff or tariffs for electric power and energy supply service with hourly pricing provisions applicable to its retail customers having maximum demands exceeding 400 kilowatts, provided, however, that any reconciliation provision set forth in such tariff or tariffs, including any charges or credits resulting therefrom, shall not apply to Market Settlement Service.
An electric utility providing Market Settlement Service shall be permitted to recover all of its reasonable and prudently incurred administrative and operational costs of providing this service from all of its retail customers through its delivery services charges. An electric utility providing Market Settlement Service shall be permitted to recover its reasonable and prudent initial implementation and start-up costs from retail consumers having maximum demands exceeding 400 kilowatts through its delivery service charges.
(b) Market Settlement Service shall be provided pursuant to a tariff of the electric utility on file with the Commission. The electric utility's Market Settlement Service tariff shall include provisions for the determination of the quantities subject to Market Settlement Service for any retail customer that receives only a portion of its electric power and energy requirements from an alternative retail electric supplier or electric utility operating outside of its service territory. Notwithstanding subsection (a) of this Section, the electric utility may elect to (i) exclude from Market Settlement Service any portion of the difference described in subsection (a) of this Section attributable to a delayed initial retail electric service bill for a given period and (ii) provide Market Settlement Service limited to an entire retail billing period or periods, without proration, notwithstanding that the applicable regional transmission organization's final wholesale market settlements may have occurred on a date within a retail billing period.
(c) An electric utility that has a tariff in effect pursuant to this Section shall not be subject to, or allowed to pursue, any other claims, adjustments, settlements, or offsets related to the cost of any difference in the actual quantities of electric energy, capacity, transmission services, or other services included in Market Settlement Service, provided, however, that the provisions of this subsection (c) shall not, consistent with the provisions of this Act, (i) preclude any subsequent and separate adjustments made to the same retail customer's electric service account pursuant to a tariff authorized by this Section because of other differences, whether for the same or a different meter or for the same or different period or (ii) reduce or impair in any way an electric utility's authority to charge a retail customer for unmetered electric service related to the retail customer's unlawful tampering with or interference with electric service, including, but not limited to, any other charges allowed by law or the electric utility's tariffs.
(d) A tariff authorized by this Section may be established outside of either (i) a filing seeking a general change in rates under Article IX of this Act or (ii) a filing authorized under Section 16-108.5 of this Act. The Commission shall review and, by order, approve, or approve as modified, the proposed tariff within 180 days after the date on which it is filed. In the event the Commission approves such a tariff with modifications, the electric utility shall not be obligated to place the modified tariff into effect. In such event, the electric utility must, within 14 days after any Commission order, withdraw its proposed tariff and its election to provide Market Settlement Service. If a Market Settlement Service tariff does become effective, such tariff shall remain in effect thereafter at the discretion of the electric utility.
(e) Notwithstanding anything in this Act to the contrary, an electric utility providing Market Settlement Service shall not be liable to any retail customer, alternative retail electric supplier, or electric utility operating outside of its service territory for any adjustment in the quantity of any transmission or retail electric supply service for which the applicable regional transmission organization under its tariffs, agreements, and market and business rules will no longer make a corresponding adjustment to the wholesale market settlements.
(Source: P.A. 98-554, eff. 1-1-14.)

(220 ILCS 5/16-104)
Sec. 16-104. Delivery services transition plan. An electric utility shall provide delivery services to retail customers in accordance with the provisions of this Section.
(a) Each electric utility shall offer delivery services to retail customers located in its service area in accordance with the following provisions:
(1) On or before October 1, 1999, the electric

utility shall offer delivery services (i) to any non-residential retail customer whose average monthly maximum electrical demand on the electric utility's system during the 6 months with the customer's highest monthly maximum demands in the 12 months ending June 30, 1999 equals or exceeds 4 megawatts; (ii) to any non-governmental, non-residential, commercial retail customers under common ownership doing business at 10 or more separate locations within the electric utility's service area, if the aggregate coincident average monthly maximum electrical demand of all such locations during the 6 months with the customer's highest monthly maximum electrical demands during the 12 months ending June 30, 1999 equals or exceeds 9.5 megawatts, provided, however, that an electric utility's obligation to offer delivery services under this clause (ii) shall not exceed 3.5% of the maximum electric demand on the electric utility's system in the 12 months ending June 30, 1999; and (iii) to non-residential retail customers whose annual electric energy use comprises 33% of the kilowatt-hour sales, excluding the kilowatt-hour sales to customers described in clauses (i) and (ii), to each non-residential retail customer class of the electric utility.

(2) On or before October 1, 2000, the electric

utility shall offer delivery services to the eligible governmental customers described in subsections (a) and (b) of Section 16-125A if the aggregate coincident average monthly maximum electrical demand of such customers during the 6 months with the customers' highest monthly maximum electrical demands during the 12 months ending June 30, 2000 equals or exceeds 9.5 megawatts.

(2.5) On or before June 1, 2000, an electric utility

serving more than 1,000,000 customers in this State shall offer delivery services to retail customers whose annual electric energy use comprises 33% of the kilowatt hour sales to that group of retail customers that are classified under Division D, Groups 20 through 39 of the Standard Industrial Classifications set forth in the Standard Industrial Classification Manual published by the United States Office of Management and Budget, excluding the kilowatt-hour sales to those customers that are eligible for delivery services pursuant to clause (1)(i), and shall offer delivery services to its remaining retail customers classified under Division D, Groups 20 through 39 on or before October 1, 2000.

(3) On or before December 31, 2000, the electric

utility shall offer delivery services to all remaining nonresidential retail customers in its service area.

(4) On or before May 1, 2002, the electric utility

shall offer delivery services to all residential retail customers in its service area.

The loads and kilowatt-hour sales used for purposes of this subsection shall be those for the 12 months ending June 30, 1999 for nonresidential retail customers. The electric utility shall identify those customers to be offered delivery service pursuant to clause (1)(iii) and paragraph (2.5) of subsection (a) of this Section and Section 16-111(e)(B)(iii) pursuant to a lottery or other random nondiscriminatory selection process set forth in the electric utility's delivery services implementation plan pursuant to Section 16-105, which process may include a registration process giving each nonresidential customer the opportunity to register for eligibility for delivery services under this Section, with a lottery of registered customers to be conducted if the annual electric energy use of all registered customers exceeds the limit set forth in clause (1)(iii) or clause (2.5) or Section 16-111(e)(B)(iii), as applicable; provided that the provision of this amendatory Act of 1999 as it relates to the registration and lottery process under clause (1)(iii) is not intended to nor does it make any change in the meaning of this Section, but is intended to remove possible ambiguities, thereby confirming the existing meaning of this Section prior to the effective date of this amendatory Act of 1999. Provided, that non-residential retail customers under common ownership at separate locations within the electric utility's service area may elect, prior to the date the electric utility conducts the lottery or other random selection process for purposes of clause (1)(iii), to designate themselves as a common ownership group, to be excluded from such lottery and to instead participate in a separate lottery for such common ownership group pursuant to which delivery services will be offered to non-residential retail customers comprising 33% of the total kilowatt-hour sales to the common ownership group on or before October 1, 1999. For purposes of this subsection (a), an electric utility may define "common ownership" to exclude sites which are not part of the same business, provided, that auxiliary establishments as defined in the Standard Industrial Classification Manual published by the United States Office of Management and Budget shall not be excluded.
(b) The electric utility shall allow the aggregation of loads that are eligible for delivery services so long as such aggregation meets the criteria for delivery of electric power and energy applicable to the electric utility established by the regional reliability council to which the electric utility belongs, by an independent system operating organization to which the electric utility belongs, or by another organization responsible for overseeing the integrity and reliability of the transmission system, as such criteria are in effect from time to time. The Commission may adopt rules and regulations governing the criteria for aggregation of the loads utilizing delivery services, but its failure to do so shall not preclude any eligible customer from electing delivery services. The electric utility shall allow such aggregation for any voluntary grouping of customers, including without limitation those having a common agent with contractual authority to purchase electric power and energy and delivery services on behalf of all customers in the grouping.
(c) An electric utility shall allow a retail customer that generates power for its own use to include the electrical demand obtained from the customer's cogeneration or self-generation facilities that is coincident with the retail customer's maximum monthly electrical demand on the electric utility's system in any determination of the customer's maximum monthly electrical demand for purposes of determining when such retail customer shall be offered delivery services pursuant to clause (i) of subparagraph (1) of subsection (a) of this Section.
(d) The Commission shall establish charges, terms and conditions for delivery services in accordance with Section 16-108.
(e) Subject to the terms and conditions which the electric utility is entitled to impose in accordance with Section 16-108, a retail customer that is eligible to elect delivery services pursuant to subsection (a) may place all or a portion of its electric power and energy requirements on delivery services.
(f) An electric utility may require a retail customer who elects to (i) use an alternative retail electric supplier or another electric utility for some but not all of its electric power or energy requirements, and (ii) use the electric utility for any portion of its remaining electric power and energy requirements, to place the portion of the customer's electric power or energy requirement that is to be served by the electric utility on a tariff containing charges that are set to recover the lowest reasonably available cost to the electric utility of acquiring electric power and energy on the wholesale electric market to serve such remaining portion of the customer's electric power and energy requirement, reasonable compensation for arranging for and providing such electric power or energy, and the electric utility's other costs of providing service to such remaining electric power and energy requirement.
(Source: P.A. 90-561, eff. 12-16-97; 91-50, eff. 6-30-99.)

(220 ILCS 5/16-105)
Sec. 16-105. Delivery services implementation plan. To ensure the safe and orderly implementation of delivery services, each electric utility shall submit to the Commission no later than March 1, 1999, a delivery services implementation plan for non-residential customers and no later than August 1, 2001, a delivery services implementation plan for residential customers. The delivery services implementation plan shall detail the process and procedures by which each electric utility will offer delivery services to each customer class and shall be designed to insure an orderly transition and the maintenance of reliable service. The Commission shall enter an order approving, or approving as modified, the delivery services implementation plan of each electric utility no later than 60 days prior to the date on which the electric utility must commence offering such services.
(Source: P.A. 90-561, eff. 12-16-97.)

(220 ILCS 5/16-106)
Sec. 16-106. Billing experiments. During the mandatory transition period, an electric utility may at its discretion conduct one or more experiments for the provision or billing of services on a consolidated or aggregated basis, for the provision of real-time pricing, or other billing or pricing experiments, and may include experimental programs offered to groups of retail customers possessing common attributes as defined by the electric utility, such as the members of an organization that was established to serve a well-defined industry group, companies having multiple sites, or closely located or affiliated buildings, provided that such groups exist for a purpose other than obtaining energy services and have been in existence for at least 10 years. The offering of such a program by an electric utility to retail customers participating in the program, and the participation by those customers in the program, shall not create any right in any other retail customer or group of customers to participate in the same or a similar program. The Commission shall allow such experiments to go into effect upon the filing by the electric utility of a statement describing the program. Nothing contained in this Section shall be deemed to prohibit the electric utility from offering, or the Commission from approving, experimental rates, tariffs and services in addition to those allowed under this Section. The Commission shall review and report annually the progress, participation and effects of such experiments to the General Assembly. Based upon its review, recommendations for modification of such experiments may be made by the Commission to the Illinois General Assembly.
(Source: P.A. 90-561, eff. 12-16-97.)

(220 ILCS 5/16-107)
Sec. 16-107. Real-time pricing.
(a) Each electric utility shall file, on or before May 1, 1998, a tariff or tariffs which allow nonresidential retail customers in the electric utility's service area to elect real-time pricing beginning October 1, 1998.
(b) Each electric utility shall file, on or before May 1, 2000, a tariff or tariffs which allow residential retail customers in the electric utility's service area to elect real-time pricing beginning October 1, 2000.
(b-5) Each electric utility shall file a tariff or tariffs allowing residential retail customers in the electric utility's service area to elect real-time pricing beginning January 2, 2007. The Commission may, after notice and hearing, approve the tariff or tariffs. A tariff or tariffs approved pursuant to this subsection (b-5) shall, at a minimum, describe (i) the methodology for determining the market price of energy to be reflected in the real-time rate and (ii) the manner in which customers who elect real-time pricing will be provided with ready access to hourly market prices, including, but not limited to, day-ahead hourly energy prices. A customer who elects real-time pricing under a tariff approved under this subsection (b-5) and thereafter terminates the election shall not return to taking service under the tariff for a period of 12 months following the date on which the customer terminated real-time pricing. However, this limitation shall cease to apply on such date that the provision of electric power and energy is declared competitive under Section 16-113 of this Act for the customer group or groups to which this subsection (b-5) applies.
A proceeding under this subsection (b-5) may not exceed 120 days in length.
(b-10) Each electric utility providing real-time pricing pursuant to subsection (b-5) shall install a meter capable of recording hourly interval energy use at the service location of each customer that elects real-time pricing pursuant to this subsection.
(b-15) If the Commission issues an order pursuant to subsection (b-5), the affected electric utility shall contract with an entity not affiliated with the electric utility to serve as a program administrator to develop and implement a program to provide consumer outreach, enrollment, and education concerning real-time pricing and to establish and administer an information system and technical and other customer assistance that is necessary to enable customers to manage electricity use. The program administrator: (i) shall be selected and compensated by the electric utility, subject to Commission approval; (ii) shall have demonstrated technical and managerial competence in the development and administration of demand management programs; and (iii) may develop and implement risk management, energy efficiency, and other services related to energy use management for which the program administrator shall be compensated by participants in the program receiving such services. The electric utility shall provide the program administrator with all information and assistance necessary to perform the program administrator's duties, including, but not limited to, customer, account, and energy use data. The electric utility shall permit the program administrator to include inserts in residential customer bills 2 times per year to assist with customer outreach and enrollment.
The program administrator shall submit an annual report to the electric utility no later than April 1 of each year describing the operation and results of the program, including information concerning the number and types of customers using real-time pricing, changes in customers' energy use patterns, an assessment of the value of the program to both participants and non-participants, and recommendations concerning modification of the program and the tariff or tariffs filed under subsection (b-5). This report shall be filed by the electric utility with the Commission within 30 days of receipt and shall be available to the public on the Commission's web site.
(b-20) The Commission shall monitor the performance of programs established pursuant to subsection (b-15) and shall order the termination or modification of a program if it determines that the program is not, after a reasonable period of time for development not to exceed 4 years, resulting in net benefits to the residential customers of the electric utility.
(b-25) An electric utility shall be entitled to recover reasonable costs incurred in complying with this Section, provided that recovery of the costs is fairly apportioned among its residential customers as provided in this subsection (b-25). The electric utility may apportion costs on the residential customers who elect real-time pricing, but may also impose some of the costs of real-time pricing on customers who do not elect real-time pricing.
(c) The electric utility's tariff or tariffs filed pursuant to this Section shall be subject to Article IX.
(d) This Section does not apply to any electric utility providing service to 100,000 or fewer customers.
(Source: P.A. 99-906, eff. 6-1-17.)

(220 ILCS 5/16-107.5)
Sec. 16-107.5. Net electricity metering.
(a) The Legislature finds and declares that a program to provide net electricity metering, as defined in this Section, for eligible customers can encourage private investment in renewable energy resources, stimulate economic growth, enhance the continued diversification of Illinois' energy resource mix, and protect the Illinois environment.
(b) As used in this Section, (i) "community renewable generation project" shall have the meaning set forth in Section 1-10 of the Illinois Power Agency Act; (ii) "eligible customer" means a retail customer that owns or operates a solar, wind, or other eligible renewable electrical generating facility with a rated capacity of not more than 2,000 kilowatts that is located on the customer's premises and is intended primarily to offset the customer's own electrical requirements; (iii) "electricity provider" means an electric utility or alternative retail electric supplier; (iv) "eligible renewable electrical generating facility" means a generator that is interconnected under rules adopted by the Commission and is powered by solar electric energy, wind, dedicated crops grown for electricity generation, agricultural residues, untreated and unadulterated wood waste, landscape trimmings, livestock manure, anaerobic digestion of livestock or food processing waste, fuel cells or microturbines powered by renewable fuels, or hydroelectric energy; (v) "net electricity metering" (or "net metering") means the measurement, during the billing period applicable to an eligible customer, of the net amount of electricity supplied by an electricity provider to the customer's premises or provided to the electricity provider by the customer or subscriber; (vi) "subscriber" shall have the meaning as set forth in Section 1-10 of the Illinois Power Agency Act; and (vii) "subscription" shall have the meaning set forth in Section 1-10 of the Illinois Power Agency Act.
(c) A net metering facility shall be equipped with metering equipment that can measure the flow of electricity in both directions at the same rate.
(1) For eligible customers whose electric service has

not been declared competitive pursuant to Section 16-113 of this Act as of July 1, 2011 and whose electric delivery service is provided and measured on a kilowatt-hour basis and electric supply service is not provided based on hourly pricing, this shall typically be accomplished through use of a single, bi-directional meter. If the eligible customer's existing electric revenue meter does not meet this requirement, the electricity provider shall arrange for the local electric utility or a meter service provider to install and maintain a new revenue meter at the electricity provider's expense, which may be the smart meter described by subsection (b) of Section 16-108.5 of this Act.

(2) For eligible customers whose electric service has

not been declared competitive pursuant to Section 16-113 of this Act as of July 1, 2011 and whose electric delivery service is provided and measured on a kilowatt demand basis and electric supply service is not provided based on hourly pricing, this shall typically be accomplished through use of a dual channel meter capable of measuring the flow of electricity both into and out of the customer's facility at the same rate and ratio. If such customer's existing electric revenue meter does not meet this requirement, then the electricity provider shall arrange for the local electric utility or a meter service provider to install and maintain a new revenue meter at the electricity provider's expense, which may be the smart meter described by subsection (b) of Section 16-108.5 of this Act.

(3) For all other eligible customers, until such time

as the local electric utility installs a smart meter, as described by subsection (b) of Section 16-108.5 of this Act, the electricity provider may arrange for the local electric utility or a meter service provider to install and maintain metering equipment capable of measuring the flow of electricity both into and out of the customer's facility at the same rate and ratio, typically through the use of a dual channel meter. If the eligible customer's existing electric revenue meter does not meet this requirement, then the costs of installing such equipment shall be paid for by the customer.

(d) An electricity provider shall measure and charge or credit for the net electricity supplied to eligible customers or provided by eligible customers whose electric service has not been declared competitive pursuant to Section 16-113 of this Act as of July 1, 2011 and whose electric delivery service is provided and measured on a kilowatt-hour basis and electric supply service is not provided based on hourly pricing in the following manner:
(1) If the amount of electricity used by the customer

during the billing period exceeds the amount of electricity produced by the customer, the electricity provider shall charge the customer for the net electricity supplied to and used by the customer as provided in subsection (e-5) of this Section.

(2) If the amount of electricity produced by a

customer during the billing period exceeds the amount of electricity used by the customer during that billing period, the electricity provider supplying that customer shall apply a 1:1 kilowatt-hour credit to a subsequent bill for service to the customer for the net electricity supplied to the electricity provider. The electricity provider shall continue to carry over any excess kilowatt-hour credits earned and apply those credits to subsequent billing periods to offset any customer-generator consumption in those billing periods until all credits are used or until the end of the annualized period.

(3) At the end of the year or annualized over the

period that service is supplied by means of net metering, or in the event that the retail customer terminates service with the electricity provider prior to the end of the year or the annualized period, any remaining credits in the customer's account shall expire.

(d-5) An electricity provider shall measure and charge or credit for the net electricity supplied to eligible customers or provided by eligible customers whose electric service has not been declared competitive pursuant to Section 16-113 of this Act as of July 1, 2011 and whose electric delivery service is provided and measured on a kilowatt-hour basis and electric supply service is provided based on hourly pricing in the following manner:
(1) If the amount of electricity used by the customer

during any hourly period exceeds the amount of electricity produced by the customer, the electricity provider shall charge the customer for the net electricity supplied to and used by the customer according to the terms of the contract or tariff to which the same customer would be assigned to or be eligible for if the customer was not a net metering customer.

(2) If the amount of electricity produced by a

customer during any hourly period exceeds the amount of electricity used by the customer during that hourly period, the energy provider shall apply a credit for the net kilowatt-hours produced in such period. The credit shall consist of an energy credit and a delivery service credit. The energy credit shall be valued at the same price per kilowatt-hour as the electric service provider would charge for kilowatt-hour energy sales during that same hourly period. The delivery credit shall be equal to the net kilowatt-hours produced in such hourly period times a credit that reflects all kilowatt-hour based charges in the customer's electric service rate, excluding energy charges.

(e) An electricity provider shall measure and charge or credit for the net electricity supplied to eligible customers whose electric service has not been declared competitive pursuant to Section 16-113 of this Act as of July 1, 2011 and whose electric delivery service is provided and measured on a kilowatt demand basis and electric supply service is not provided based on hourly pricing in the following manner:
(1) If the amount of electricity used by the customer

during the billing period exceeds the amount of electricity produced by the customer, then the electricity provider shall charge the customer for the net electricity supplied to and used by the customer as provided in subsection (e-5) of this Section. The customer shall remain responsible for all taxes, fees, and utility delivery charges that would otherwise be applicable to the net amount of electricity used by the customer.

(2) If the amount of electricity produced by a

customer during the billing period exceeds the amount of electricity used by the customer during that billing period, then the electricity provider supplying that customer shall apply a 1:1 kilowatt-hour credit that reflects the kilowatt-hour based charges in the customer's electric service rate to a subsequent bill for service to the customer for the net electricity supplied to the electricity provider. The electricity provider shall continue to carry over any excess kilowatt-hour credits earned and apply those credits to subsequent billing periods to offset any customer-generator consumption in those billing periods until all credits are used or until the end of the annualized period.

(3) At the end of the year or annualized over the

period that service is supplied by means of net metering, or in the event that the retail customer terminates service with the electricity provider prior to the end of the year or the annualized period, any remaining credits in the customer's account shall expire.

(e-5) An electricity provider shall provide electric service to eligible customers who utilize net metering at non-discriminatory rates that are identical, with respect to rate structure, retail rate components, and any monthly charges, to the rates that the customer would be charged if not a net metering customer. An electricity provider shall not charge net metering customers any fee or charge or require additional equipment, insurance, or any other requirements not specifically authorized by interconnection standards authorized by the Commission, unless the fee, charge, or other requirement would apply to other similarly situated customers who are not net metering customers. The customer will remain responsible for all taxes, fees, and utility delivery charges that would otherwise be applicable to the net amount of electricity used by the customer. Subsections (c) through (e) of this Section shall not be construed to prevent an arms-length agreement between an electricity provider and an eligible customer that sets forth different prices, terms, and conditions for the provision of net metering service, including, but not limited to, the provision of the appropriate metering equipment for non-residential customers.
(f) Notwithstanding the requirements of subsections (c) through (e-5) of this Section, an electricity provider must require dual-channel metering for customers operating eligible renewable electrical generating facilities with a nameplate rating up to 2,000 kilowatts and to whom the provisions of neither subsection (d), (d-5), nor (e) of this Section apply. In such cases, electricity charges and credits shall be determined as follows:
(1) The electricity provider shall assess and the

customer remains responsible for all taxes, fees, and utility delivery charges that would otherwise be applicable to the gross amount of kilowatt-hours supplied to the eligible customer by the electricity provider.

(2) Each month that service is supplied by means of

dual-channel metering, the electricity provider shall compensate the eligible customer for any excess kilowatt-hour credits at the electricity provider's avoided cost of electricity supply over the monthly period or as otherwise specified by the terms of a power-purchase agreement negotiated between the customer and electricity provider.

(3) For all eligible net metering customers taking

service from an electricity provider under contracts or tariffs employing hourly or time of use rates, any monthly consumption of electricity shall be calculated according to the terms of the contract or tariff to which the same customer would be assigned to or be eligible for if the customer was not a net metering customer. When those same customer-generators are net generators during any discrete hourly or time of use period, the net kilowatt-hours produced shall be valued at the same price per kilowatt-hour as the electric service provider would charge for retail kilowatt-hour sales during that same time of use period.

(g) For purposes of federal and State laws providing renewable energy credits or greenhouse gas credits, the eligible customer shall be treated as owning and having title to the renewable energy attributes, renewable energy credits, and greenhouse gas emission credits related to any electricity produced by the qualified generating unit. The electricity provider may not condition participation in a net metering program on the signing over of a customer's renewable energy credits; provided, however, this subsection (g) shall not be construed to prevent an arms-length agreement between an electricity provider and an eligible customer that sets forth the ownership or title of the credits.
(h) Within 120 days after the effective date of this amendatory Act of the 95th General Assembly, the Commission shall establish standards for net metering and, if the Commission has not already acted on its own initiative, standards for the interconnection of eligible renewable generating equipment to the utility system. The interconnection standards shall address any procedural barriers, delays, and administrative costs associated with the interconnection of customer-generation while ensuring the safety and reliability of the units and the electric utility system. The Commission shall consider the Institute of Electrical and Electronics Engineers (IEEE) Standard 1547 and the issues of (i) reasonable and fair fees and costs, (ii) clear timelines for major milestones in the interconnection process, (iii) nondiscriminatory terms of agreement, and (iv) any best practices for interconnection of distributed generation.
(i) All electricity providers shall begin to offer net metering no later than April 1, 2008.
(j) An electricity provider shall provide net metering to eligible customers until the load of its net metering customers equals 5% of the total peak demand supplied by that electricity provider during the previous year. After such time as the load of the electricity provider's net metering customers equals 5% of the total peak demand supplied by that electricity provider during the previous year, eligible customers that begin taking net metering shall only be eligible for netting of energy.
(k) Each electricity provider shall maintain records and report annually to the Commission the total number of net metering customers served by the provider, as well as the type, capacity, and energy sources of the generating systems used by the net metering customers. Nothing in this Section shall limit the ability of an electricity provider to request the redaction of information deemed by the Commission to be confidential business information.
(l)(1) Notwithstanding the definition of "eligible

customer" in item (ii) of subsection (b) of this Section, each electricity provider shall allow net metering as set forth in this subsection (l) and for the following projects:

(A) properties owned or leased by multiple

customers that contribute to the operation of an eligible renewable electrical generating facility through an ownership or leasehold interest of at least 200 watts in such facility, such as a community-owned wind project, a community-owned biomass project, a community-owned solar project, or a community methane digester processing livestock waste from multiple sources, provided that the facility is also located within the utility's service territory;

(B) individual units, apartments, or properties

located in a single building that are owned or leased by multiple customers and collectively served by a common eligible renewable electrical generating facility, such as an office or apartment building, a shopping center or strip mall served by photovoltaic panels on the roof; and

(C) subscriptions to community renewable

generation projects.

In addition, the nameplate capacity of the eligible

renewable electric generating facility that serves the demand of the properties, units, or apartments identified in paragraphs (1) and (2) of this subsection (l) shall not exceed 2,000 kilowatts in nameplate capacity in total. Any eligible renewable electrical generating facility or community renewable generation project that is powered by photovoltaic electric energy and installed after the effective date of this amendatory Act of the 99th General Assembly must be installed by a qualified person in compliance with the requirements of Section 16-128A of the Public Utilities Act and any rules or regulations adopted thereunder.

(2) Notwithstanding anything to the contrary, an

electricity provider shall provide credits for the electricity produced by the projects described in paragraph (1) of this subsection (l). The electricity provider shall provide credits at the subscriber's energy supply rate on the subscriber's monthly bill equal to the subscriber's share of the production of electricity from the project, as determined by paragraph (3) of this subsection (l).

(3) For the purposes of facilitating net metering,

the owner or operator of the eligible renewable electrical generating facility or community renewable generation project shall be responsible for determining the amount of the credit that each customer or subscriber participating in a project under this subsection (l) is to receive in the following manner:

(A) The owner or operator shall, on a

monthly basis, provide to the electric utility the kilowatthours of generation attributable to each of the utility's retail customers and subscribers participating in projects under this subsection (l) in accordance with the customer's or subscriber's share of the eligible renewable electric generating facility's or community renewable generation project's output of power and energy for such month. The owner or operator shall electronically transmit such calculations and associated documentation to the electric utility, in a format or method set forth in the applicable tariff, on a monthly basis so that the electric utility can reflect the monetary credits on customers' and subscribers' electric utility bills. The electric utility shall be permitted to revise its tariffs to implement the provisions of this amendatory Act of the 99th General Assembly. The owner or operator shall separately provide the electric utility with the documentation detailing the calculations supporting the credit in the manner set forth in the applicable tariff.

(B) For those participating customers and

subscribers who receive their energy supply from an alternative retail electric supplier, the electric utility shall remit to the applicable alternative retail electric supplier the information provided under subparagraph (A) of this paragraph (3) for such customers and subscribers in a manner set forth in such alternative retail electric supplier's net metering program, or as otherwise agreed between the utility and the alternative retail electric supplier. The alternative retail electric supplier shall then submit to the utility the amount of the charges for power and energy to be applied to such customers and subscribers, including the amount of the credit associated with net metering.

(C) A participating customer or subscriber may

provide authorization as required by applicable law that directs the electric utility to submit information to the owner or operator of the eligible renewable electrical generating facility or community renewable generation project to which the customer or subscriber has an ownership or leasehold interest or a subscription. Such information shall be limited to the components of the net metering credit calculated under this subsection (l), including the bill credit rate, total kilowatthours, and total monetary credit value applied to the customer's or subscriber's bill for the monthly billing period.

(l-5) Within 90 days after the effective date of this amendatory Act of the 99th General Assembly, each electric utility subject to this Section shall file a tariff to implement the provisions of subsection (l) of this Section, which shall, consistent with the provisions of subsection (l), describe the terms and conditions under which owners or operators of qualifying properties, units, or apartments may participate in net metering. The Commission shall approve, or approve with modification, the tariff within 120 days after the effective date of this amendatory Act of the 99th General Assembly.
(m) Nothing in this Section shall affect the right of an electricity provider to continue to provide, or the right of a retail customer to continue to receive service pursuant to a contract for electric service between the electricity provider and the retail customer in accordance with the prices, terms, and conditions provided for in that contract. Either the electricity provider or the customer may require compliance with the prices, terms, and conditions of the contract.
(n) At such time, if any, that the load of the electricity provider's net metering customers equals 5% of the total peak demand supplied by that electricity provider during the previous year, as specified in subsection (j) of this Section, the net metering services described in subsections (d), (d-5), (e), (e-5), and (f) of this Section shall no longer be offered, except as to those retail customers that are receiving net metering service under these subsections at the time the net metering services under those subsections are no longer offered. Those retail customers that begin taking net metering service after the date that net metering services are no longer offered under such subsections shall be subject to the provisions set forth in the following paragraphs (1) through (3) of this subsection (n):
(1) An electricity provider shall charge or credit

for the net electricity supplied to eligible customers or provided by eligible customers whose electric supply service is not provided based on hourly pricing in the following manner:

(A) If the amount of electricity used by the

customer during the billing period exceeds the amount of electricity produced by the customer, then the electricity provider shall charge the customer for the net kilowatt-hour based electricity charges reflected in the customer's electric service rate supplied to and used by the customer as provided in paragraph (3) of this subsection (n).

(B) If the amount of electricity produced by a

customer during the billing period exceeds the amount of electricity used by the customer during that billing period, then the electricity provider supplying that customer shall apply a 1:1 kilowatt-hour energy credit that reflects the kilowatt-hour based energy charges in the customer's electric service rate to a subsequent bill for service to the customer for the net electricity supplied to the electricity provider. The electricity provider shall continue to carry over any excess kilowatt-hour energy credits earned and apply those credits to subsequent billing periods to offset any customer-generator consumption in those billing periods until all credits are used or until the end of the annualized period.

(C) At the end of the year or annualized over the

period that service is supplied by means of net metering, or in the event that the retail customer terminates service with the electricity provider prior to the end of the year or the annualized period, any remaining credits in the customer's account shall expire.

(2) An electricity provider shall charge or credit

for the net electricity supplied to eligible customers or provided by eligible customers whose electric supply service is provided based on hourly pricing in the following manner:

(A) If the amount of electricity used by the

customer during any hourly period exceeds the amount of electricity produced by the customer, then the electricity provider shall charge the customer for the net electricity supplied to and used by the customer as provided in paragraph (3) of this subsection (n).

(B) If the amount of electricity produced by a

customer during any hourly period exceeds the amount of electricity used by the customer during that hourly period, the energy provider shall calculate an energy credit for the net kilowatt-hours produced in such period. The value of the energy credit shall be calculated using the same price per kilowatt-hour as the electric service provider would charge for kilowatt-hour energy sales during that same hourly period.

(3) An electricity provider shall provide electric

service to eligible customers who utilize net metering at non-discriminatory rates that are identical, with respect to rate structure, retail rate components, and any monthly charges, to the rates that the customer would be charged if not a net metering customer. An electricity provider shall charge the customer for the net electricity supplied to and used by the customer according to the terms of the contract or tariff to which the same customer would be assigned or be eligible for if the customer was not a net metering customer. An electricity provider shall not charge net metering customers any fee or charge or require additional equipment, insurance, or any other requirements not specifically authorized by interconnection standards authorized by the Commission, unless the fee, charge, or other requirement would apply to other similarly situated customers who are not net metering customers. The charge or credit that the customer receives for net electricity shall be at a rate equal to the customer's energy supply rate. The customer remains responsible for the gross amount of delivery services charges, supply-related charges that are kilowatt based, and all taxes and fees related to such charges. The customer also remains responsible for all taxes and fees that would otherwise be applicable to the net amount of electricity used by the customer. Paragraphs (1) and (2) of this subsection (n) shall not be construed to prevent an arms-length agreement between an electricity provider and an eligible customer that sets forth different prices, terms, and conditions for the provision of net metering service, including, but not limited to, the provision of the appropriate metering equipment for non-residential customers. Nothing in this paragraph (3) shall be interpreted to mandate that a utility that is only required to provide delivery services to a given customer must also sell electricity to such customer.

(Source: P.A. 99-906, eff. 6-1-17.)

(220 ILCS 5/16-107.6)
Sec. 16-107.6. Distributed generation rebate.
(a) In this Section:
"Smart inverter" means a device that converts direct current into alternating current and can autonomously contribute to grid support during excursions from normal operating voltage and frequency conditions by providing each of the following: dynamic reactive and real power support, voltage and frequency ride-through, ramp rate controls, communication systems with ability to accept external commands, and other functions from the electric utility.
"Subscriber" has the meaning set forth in Section 1-10 of the Illinois Power Agency Act.
"Subscription" has the meaning set forth in Section 1-10 of the Illinois Power Agency Act.
"Threshold date" means the date on which the load of an electricity provider's net metering customers equals 5% of the total peak demand supplied by that electricity provider during the previous year, as specified under subsection (j) of Section 16-107.5 of this Act.
(b) An electric utility that serves more than 200,000 customers in the State shall file a petition with the Commission requesting approval of the utility's tariff to provide a rebate to a retail customer who owns or operates distributed generation that meets the following criteria:
(1) has a nameplate generating capacity no greater

than 2,000 kilowatts and is primarily used to offset that customer's electricity load;

(2) is located on the customer's premises, for the

customer's own use, and not for commercial use or sales, including, but not limited to, wholesale sales of electric power and energy;

(3) is located in the electric utility's service

territory; and

(4) is interconnected under rules adopted by the

Commission by means of the inverter or smart inverter required by this Section, as applicable.

For purposes of this Section, "distributed generation" shall satisfy the definition of distributed renewable energy generation device set forth in Section 1-10 of the Illinois Power Agency Act to the extent such definition is consistent with the requirements of this Section.
In addition, any new photovoltaic distributed generation that is installed after the effective date of this amendatory Act of the 99th General Assembly must be installed by a qualified person, as defined by subsection (i) of Section 1-56 of the Illinois Power Agency Act.
The tariff shall provide that the utility shall be permitted to operate and control the smart inverter associated with the distributed generation that is the subject of the rebate for the purpose of preserving reliability during distribution system reliability events and shall address the terms and conditions of the operation and the compensation associated with the operation. Nothing in this Section shall negate or supersede Institute of Electrical and Electronics Engineers interconnection requirements or standards or other similar standards or requirements. The tariff shall also provide for additional uses of the smart inverter that shall be separately compensated and which may include, but are not limited to, voltage and VAR support, regulation, and other grid services. As part of the proceeding described in subsection (e) of this Section, the Commission shall review and determine whether smart inverters can provide any additional uses or services. If the Commission determines that an additional use or service would be beneficial, the Commission shall determine the terms and conditions of the operation and how the use or service should be separately compensated.
(c) The proposed tariff authorized by subsection (b) of this Section shall include the following participation terms and formulae to calculate the value of the rebates to be applied under this Section for distributed generation that satisfies the criteria set forth in subsection (b) of this Section:
(1) Until the utility files its tariff or tariffs to

place into effect the rebate values established by the Commission under subsection (e) of this Section, non-residential customers that are taking service under a net metering program offered by an electricity provider under the terms of Section 16-107.5 of this Act may apply for a rebate as provided for in this Section. The value of the rebate shall be $250 per kilowatt of nameplate generating capacity, measured as nominal DC power output, of a non-residential customer's distributed generation.

(2) After the utility's tariff or tariffs setting the

new rebate values established under subsection (d) of this Section take effect, retail customers may, as applicable, make the following elections:

(A) Residential customers that are taking service

under a net metering program offered by an electricity provider under the terms of Section 16-107.5 of this Act on the threshold date may elect to either continue to take such service under the terms of such program as in effect on such threshold date for the useful life of the customer's eligible renewable electric generating facility as defined in such Section, or file an application to receive a rebate under the terms of this Section, provided that such application must be submitted within 6 months after the effective date of the tariff approved under subsection (d) of this Section. The value of the rebate shall be the amount established by the Commission and reflected in the utility's tariff pursuant to subsection (e) of this Section.

(B) Non-residential customers that are taking

service under a net metering program offered by an electricity provider under the terms of Section 16-107.5 of this Act on the threshold date may apply for a rebate as provided for in this Section. The value of the rebate shall be the amount established by the Commission and reflected in the utility's tariff pursuant to subsection (e) of this Section.

(3) Upon approval of a rebate application submitted

under this subsection (c), the retail customer shall no longer be entitled to receive any delivery service credits for the excess electricity generated by its facility and shall be subject to the provisions of subsection (n) of Section 16-107.5 of this Act.

(4) To be eligible for a rebate described in this

subsection (c), customers who begin taking service after the effective date of this amendatory Act of the 99th General Assembly under a net metering program offered by an electricity provider under the terms of Section 16-107.5 of this Act must have a smart inverter associated with the customer's distributed generation.

(d) The Commission shall review the proposed tariff submitted under subsections (b) and (c) of this Section and may make changes to the tariff that are consistent with this Section and with the Commission's authority under Article IX of this Act, subject to notice and hearing. Following notice and hearing, the Commission shall issue an order approving, or approving with modification, such tariff no later than 240 days after the utility files its tariff.
(e) When the total generating capacity of the electricity provider's net metering customers is equal to 3%, the Commission shall open an investigation into an annual process and formula for calculating the value of rebates for the retail customers described in subsections (b) and (f) of this Section that submit rebate applications after the threshold date for an electric utility that elected to file a tariff pursuant to this Section. The investigation shall include diverse sets of stakeholders, calculations for valuing distributed energy resource benefits to the grid based on best practices, and assessments of present and future technological capabilities of distributed energy resources. The value of such rebates shall reflect the value of the distributed generation to the distribution system at the location at which it is interconnected, taking into account the geographic, time-based, and performance-based benefits, as well as technological capabilities and present and future grid needs. No later than 10 days after the Commission enters its final order under this subsection (e), the utility shall file its tariff or tariffs in compliance with the order, and the Commission shall approve, or approve with modification, the tariff or tariffs within 45 days after the utility's filing. For those rebate applications filed after the threshold date but before the utility's tariff or tariffs filed pursuant to this subsection (e) take effect, the value of the rebate shall remain at the value established in subsection (c) of this Section until the tariff is approved.
(f) Notwithstanding any provision of this Act to the contrary, the owner, developer, or subscriber of a generation facility that is part of a net metering program provided under subsection (l) of Section 16-107.5 shall also be eligible to apply for the rebate described in this Section. A subscriber to the generation facility may apply for a rebate in the amount of the subscriber's subscription only if the owner, developer, or previous subscriber to the same panel or panels has not already submitted an application, and, regardless of whether the subscriber is a residential or non-residential customer, may be allowed the amount identified in paragraph (1) of subsection (c) or in subsection (e) of this Section applicable to such customer on the date that the application is submitted. An application for a rebate for a portion of a project described in this subsection (f) may be submitted at or after the time that a related request for net metering is made.
(g) No later than 60 days after the utility receives an application for a rebate under its tariff approved under subsection (d) or (e) of this Section, the utility shall issue a rebate to the applicant under the terms of the tariff. In the event the application is incomplete or the utility is otherwise unable to calculate the payment based on the information provided by the owner, the utility shall issue the payment no later than 60 days after the application is complete or all requested information is received.
(h) An electric utility shall recover from its retail customers all of the costs of the rebates made under a tariff or tariffs placed into effect under this Section, including, but not limited to, the value of the rebates and all costs incurred by the utility to comply with and implement this Section, consistent with the following provisions:
(1) The utility shall defer the full amount of its

costs incurred under this Section as a regulatory asset. The total costs deferred as a regulatory asset shall be amortized over a 15-year period. The unamortized balance shall be recognized as of December 31 for a given year. The utility shall also earn a return on the total of the unamortized balance of the regulatory assets, less any deferred taxes related to the unamortized balance, at an annual rate equal to the utility's weighted average cost of capital that includes, based on a year-end capital structure, the utility's actual cost of debt for the applicable calendar year and a cost of equity, which shall be calculated as the sum of (i) the average for the applicable calendar year of the monthly average yields of 30-year U.S. Treasury bonds published by the Board of Governors of the Federal Reserve System in its weekly H.15 Statistical Release or successor publication; and (ii) 580 basis points, including a revenue conversion factor calculated to recover or refund all additional income taxes that may be payable or receivable as a result of that return.

When an electric utility creates a regulatory asset

under the provisions of this Section, the costs are recovered over a period during which customers also receive a benefit, which is in the public interest. Accordingly, it is the intent of the General Assembly that an electric utility that elects to create a regulatory asset under the provisions of this Section shall recover all of the associated costs, including, but not limited to, its cost of capital as set forth in this Section. After the Commission has approved the prudence and reasonableness of the costs that comprise the regulatory asset, the electric utility shall be permitted to recover all such costs, and the value and recoverability through rates of the associated regulatory asset shall not be limited, altered, impaired, or reduced. To enable the financing of the incremental capital expenditures, including regulatory assets, for electric utilities that serve less than 3,000,000 retail customers but more than 500,000 retail customers in the State, the utility's actual year-end capital structure that includes a common equity ratio, excluding goodwill, of up to and including 50% of the total capital structure shall be deemed reasonable and used to set rates.

(2) The utility, at its election, may recover all of

the costs it incurs under this Section as part of a filing for a general increase in rates under Article IX of this Act, as part of an annual filing to update a performance-based formula rate under subsection (d) of Section 16-108.5 of this Act, or through an automatic adjustment clause tariff, provided that nothing in this paragraph (2) permits the double recovery of such costs from customers. If the utility elects to recover the costs it incurs under this Section through an automatic adjustment clause tariff, the utility may file its proposed tariff together with the tariff it files under subsection (b) of this Section or at a later time. The proposed tariff shall provide for an annual reconciliation, less any deferred taxes related to the reconciliation, with interest at an annual rate of return equal to the utility's weighted average cost of capital as calculated under paragraph (1) of this subsection (h), including a revenue conversion factor calculated to recover or refund all additional income taxes that may be payable or receivable as a result of that return, of the revenue requirement reflected in rates for each calendar year, beginning with the calendar year in which the utility files its automatic adjustment clause tariff under this subsection (h), with what the revenue requirement would have been had the actual cost information for the applicable calendar year been available at the filing date. The Commission shall review the proposed tariff and may make changes to the tariff that are consistent with this Section and with the Commission's authority under Article IX of this Act, subject to notice and hearing. Following notice and hearing, the Commission shall issue an order approving, or approving with modification, such tariff no later than 240 days after the utility files its tariff.

(i) No later than 90 days after the Commission enters an order, or order on rehearing, whichever is later, approving an electric utility's proposed tariff under subsection (d) of this Section, the electric utility shall provide notice of the availability of rebates under this Section. Subsequent to the utility's notice, any entity that offers in the State, for sale or lease, distributed generation and estimates the dollar saving attributable to such distributed generation shall provide estimates based on both delivery service credits and the rebates available under this Section.
(Source: P.A. 99-906, eff. 6-1-17.)

(220 ILCS 5/16-108)
Sec. 16-108. Recovery of costs associated with the provision of delivery and other services.
(a) An electric utility shall file a delivery services tariff with the Commission at least 210 days prior to the date that it is required to begin offering such services pursuant to this Act. An electric utility shall provide the components of delivery services that are subject to the jurisdiction of the Federal Energy Regulatory Commission at the same prices, terms and conditions set forth in its applicable tariff as approved or allowed into effect by that Commission. The Commission shall otherwise have the authority pursuant to Article IX to review, approve, and modify the prices, terms and conditions of those components of delivery services not subject to the jurisdiction of the Federal Energy Regulatory Commission, including the authority to determine the extent to which such delivery services should be offered on an unbundled basis. In making any such determination the Commission shall consider, at a minimum, the effect of additional unbundling on (i) the objective of just and reasonable rates, (ii) electric utility employees, and (iii) the development of competitive markets for electric energy services in Illinois.
(b) The Commission shall enter an order approving, or approving as modified, the delivery services tariff no later than 30 days prior to the date on which the electric utility must commence offering such services. The Commission may subsequently modify such tariff pursuant to this Act.
(c) The electric utility's tariffs shall define the classes of its customers for purposes of delivery services charges. Delivery services shall be priced and made available to all retail customers electing delivery services in each such class on a nondiscriminatory basis regardless of whether the retail customer chooses the electric utility, an affiliate of the electric utility, or another entity as its supplier of electric power and energy. Charges for delivery services shall be cost based, and shall allow the electric utility to recover the costs of providing delivery services through its charges to its delivery service customers that use the facilities and services associated with such costs. Such costs shall include the costs of owning, operating and maintaining transmission and distribution facilities. The Commission shall also be authorized to consider whether, and if so to what extent, the following costs are appropriately included in the electric utility's delivery services rates: (i) the costs of that portion of generation facilities used for the production and absorption of reactive power in order that retail customers located in the electric utility's service area can receive electric power and energy from suppliers other than the electric utility, and (ii) the costs associated with the use and redispatch of generation facilities to mitigate constraints on the transmission or distribution system in order that retail customers located in the electric utility's service area can receive electric power and energy from suppliers other than the electric utility. Nothing in this subsection shall be construed as directing the Commission to allocate any of the costs described in (i) or (ii) that are found to be appropriately included in the electric utility's delivery services rates to any particular customer group or geographic area in setting delivery services rates.
(d) The Commission shall establish charges, terms and conditions for delivery services that are just and reasonable and shall take into account customer impacts when establishing such charges. In establishing charges, terms and conditions for delivery services, the Commission shall take into account voltage level differences. A retail customer shall have the option to request to purchase electric service at any delivery service voltage reasonably and technically feasible from the electric facilities serving that customer's premises provided that there are no significant adverse impacts upon system reliability or system efficiency. A retail customer shall also have the option to request to purchase electric service at any point of delivery that is reasonably and technically feasible provided that there are no significant adverse impacts on system reliability or efficiency. Such requests shall not be unreasonably denied.
(e) Electric utilities shall recover the costs of installing, operating or maintaining facilities for the particular benefit of one or more delivery services customers, including without limitation any costs incurred in complying with a customer's request to be served at a different voltage level, directly from the retail customer or customers for whose benefit the costs were incurred, to the extent such costs are not recovered through the charges referred to in subsections (c) and (d) of this Section.
(f) An electric utility shall be entitled but not required to implement transition charges in conjunction with the offering of delivery services pursuant to Section 16-104. If an electric utility implements transition charges, it shall implement such charges for all delivery services customers and for all customers described in subsection (h), but shall not implement transition charges for power and energy that a retail customer takes from cogeneration or self-generation facilities located on that retail customer's premises, if such facilities meet the following criteria:
(i) the cogeneration or self-generation facilities

serve a single retail customer and are located on that retail customer's premises (for purposes of this subparagraph and subparagraph (ii), an industrial or manufacturing retail customer and a third party contractor that is served by such industrial or manufacturing customer through such retail customer's own electrical distribution facilities under the circumstances described in subsection (vi) of the definition of "alternative retail electric supplier" set forth in Section 16-102, shall be considered a single retail customer);

(ii) the cogeneration or self-generation facilities

either (A) are sized pursuant to generally accepted engineering standards for the retail customer's electrical load at that premises (taking into account standby or other reliability considerations related to that retail customer's operations at that site) or (B) if the facility is a cogeneration facility located on the retail customer's premises, the retail customer is the thermal host for that facility and the facility has been designed to meet that retail customer's thermal energy requirements resulting in electrical output beyond that retail customer's electrical demand at that premises, comply with the operating and efficiency standards applicable to "qualifying facilities" specified in title 18 Code of Federal Regulations Section 292.205 as in effect on the effective date of this amendatory Act of 1999;

(iii) the retail customer on whose premises the

facilities are located either has an exclusive right to receive, and corresponding obligation to pay for, all of the electrical capacity of the facility, or in the case of a cogeneration facility that has been designed to meet the retail customer's thermal energy requirements at that premises, an identified amount of the electrical capacity of the facility, over a minimum 5-year period; and

(iv) if the cogeneration facility is sized for the

retail customer's thermal load at that premises but exceeds the electrical load, any sales of excess power or energy are made only at wholesale, are subject to the jurisdiction of the Federal Energy Regulatory Commission, and are not for the purpose of circumventing the provisions of this subsection (f).

If a generation facility located at a retail customer's premises does not meet the above criteria, an electric utility implementing transition charges shall implement a transition charge until December 31, 2006 for any power and energy taken by such retail customer from such facility as if such power and energy had been delivered by the electric utility. Provided, however, that an industrial retail customer that is taking power from a generation facility that does not meet the above criteria but that is located on such customer's premises will not be subject to a transition charge for the power and energy taken by such retail customer from such generation facility if the facility does not serve any other retail customer and either was installed on behalf of the customer and for its own use prior to January 1, 1997, or is both predominantly fueled by byproducts of such customer's manufacturing process at such premises and sells or offers an average of 300 megawatts or more of electricity produced from such generation facility into the wholesale market. Such charges shall be calculated as provided in Section 16-102, and shall be collected on each kilowatt-hour delivered under a delivery services tariff to a retail customer from the date the customer first takes delivery services until December 31, 2006 except as provided in subsection (h) of this Section. Provided, however, that an electric utility, other than an electric utility providing service to at least 1,000,000 customers in this State on January 1, 1999, shall be entitled to petition for entry of an order by the Commission authorizing the electric utility to implement transition charges for an additional period ending no later than December 31, 2008. The electric utility shall file its petition with supporting evidence no earlier than 16 months, and no later than 12 months, prior to December 31, 2006. The Commission shall hold a hearing on the electric utility's petition and shall enter its order no later than 8 months after the petition is filed. The Commission shall determine whether and to what extent the electric utility shall be authorized to implement transition charges for an additional period. The Commission may authorize the electric utility to implement transition charges for some or all of the additional period, and shall determine the mitigation factors to be used in implementing such transition charges; provided, that the Commission shall not authorize mitigation factors less than 110% of those in effect during the 12 months ended December 31, 2006. In making its determination, the Commission shall consider the following factors: the necessity to implement transition charges for an additional period in order to maintain the financial integrity of the electric utility; the prudence of the electric utility's actions in reducing its costs since the effective date of this amendatory Act of 1997; the ability of the electric utility to provide safe, adequate and reliable service to retail customers in its service area; and the impact on competition of allowing the electric utility to implement transition charges for the additional period.
(g) The electric utility shall file tariffs that establish the transition charges to be paid by each class of customers to the electric utility in conjunction with the provision of delivery services. The electric utility's tariffs shall define the classes of its customers for purposes of calculating transition charges. The electric utility's tariffs shall provide for the calculation of transition charges on a customer-specific basis for any retail customer whose average monthly maximum electrical demand on the electric utility's system during the 6 months with the customer's highest monthly maximum electrical demands equals or exceeds 3.0 megawatts for electric utilities having more than 1,000,000 customers, and for other electric utilities for any customer that has an average monthly maximum electrical demand on the electric utility's system of one megawatt or more, and (A) for which there exists data on the customer's usage during the 3 years preceding the date that the customer became eligible to take delivery services, or (B) for which there does not exist data on the customer's usage during the 3 years preceding the date that the customer became eligible to take delivery services, if in the electric utility's reasonable judgment there exists comparable usage information or a sufficient basis to develop such information, and further provided that the electric utility can require customers for which an individual calculation is made to sign contracts that set forth the transition charges to be paid by the customer to the electric utility pursuant to the tariff.
(h) An electric utility shall also be entitled to file tariffs that allow it to collect transition charges from retail customers in the electric utility's service area that do not take delivery services but that take electric power or energy from an alternative retail electric supplier or from an electric utility other than the electric utility in whose service area the customer is located. Such charges shall be calculated, in accordance with the definition of transition charges in Section 16-102, for the period of time that the customer would be obligated to pay transition charges if it were taking delivery services, except that no deduction for delivery services revenues shall be made in such calculation, and usage data from the customer's class shall be used where historical usage data is not available for the individual customer. The customer shall be obligated to pay such charges on a lump sum basis on or before the date on which the customer commences to take service from the alternative retail electric supplier or other electric utility, provided, that the electric utility in whose service area the customer is located shall offer the customer the option of signing a contract pursuant to which the customer pays such charges ratably over the period in which the charges would otherwise have applied.
(i) An electric utility shall be entitled to add to the bills of delivery services customers charges pursuant to Sections 9-221, 9-222 (except as provided in Section 9-222.1), and Section 16-114 of this Act, Section 5-5 of the Electricity Infrastructure Maintenance Fee Law, Section 6-5 of the Renewable Energy, Energy Efficiency, and Coal Resources Development Law of 1997, and Section 13 of the Energy Assistance Act.
(j) If a retail customer that obtains electric power and energy from cogeneration or self-generation facilities installed for its own use on or before January 1, 1997, subsequently takes service from an alternative retail electric supplier or an electric utility other than the electric utility in whose service area the customer is located for any portion of the customer's electric power and energy requirements formerly obtained from those facilities (including that amount purchased from the utility in lieu of such generation and not as standby power purchases, under a cogeneration displacement tariff in effect as of the effective date of this amendatory Act of 1997), the transition charges otherwise applicable pursuant to subsections (f), (g), or (h) of this Section shall not be applicable in any year to that portion of the customer's electric power and energy requirements formerly obtained from those facilities, provided, that for purposes of this subsection (j), such portion shall not exceed the average number of kilowatt-hours per year obtained from the cogeneration or self-generation facilities during the 3 years prior to the date on which the customer became eligible for delivery services, except as provided in subsection (f) of Section 16-110.
(k) The electric utility shall be entitled to recover through tariffed charges all of the costs associated with the purchase of zero emission credits from zero emission facilities to meet the requirements of subsection (d-5) of Section 1-75 of the Illinois Power Agency Act. Such costs shall include the costs of procuring the zero emission credits, as well as the reasonable costs that the utility incurs as part of the procurement processes and to implement and comply with plans and processes approved by the Commission under such subsection (d-5). The costs shall be allocated across all retail customers through a single, uniform cents per kilowatt-hour charge applicable to all retail customers, which shall appear as a separate line item on each customer's bill. Beginning June 1, 2017, the electric utility shall be entitled to recover through tariffed charges all of the costs associated with the purchase of renewable energy resources to meet the renewable energy resource standards of subsection (c) of Section 1-75 of the Illinois Power Agency Act, under procurement plans as approved in accordance with that Section and Section 16-111.5 of this Act. Such costs shall include the costs of procuring the renewable energy resources, as well as the reasonable costs that the utility incurs as part of the procurement processes and to implement and comply with plans and processes approved by the Commission under such Sections. The costs associated with the purchase of renewable energy resources shall be allocated across all retail customers in proportion to the amount of renewable energy resources the utility procures for such customers through a single, uniform cents per kilowatt-hour charge applicable to such retail customers, which shall appear as a separate line item on each such customer's bill.
Notwithstanding whether the Commission has approved the initial long-term renewable resources procurement plan as of June 1, 2017, an electric utility shall place new tariffed charges into effect beginning with the June 2017 monthly billing period, to the extent practicable, to begin recovering the costs of procuring renewable energy resources, as those charges are calculated under the limitations described in subparagraph (E) of paragraph (1) of subsection (c) of Section 1-75 of the Illinois Power Agency Act. Notwithstanding the date on which the utility places such new tariffed charges into effect, the utility shall be permitted to collect the charges under such tariff as if the tariff had been in effect beginning with the first day of the June 2017 monthly billing period. For the delivery years commencing June 1, 2017, June 1, 2018, and June 1, 2019, the electric utility shall deposit into a separate interest bearing account of a financial institution the monies collected under the tariffed charges. Any interest earned shall be credited back to retail customers under the reconciliation proceeding provided for in this subsection (k), provided that the electric utility shall first be reimbursed from the interest for the administrative costs that it incurs to administer and manage the account. Any taxes due on the funds in the account, or interest earned on it, will be paid from the account or, if insufficient monies are available in the account, from the monies collected under the tariffed charges to recover the costs of procuring renewable energy resources. Monies deposited in the account shall be subject to the review, reconciliation, and true-up process described in this subsection (k) that is applicable to the funds collected and costs incurred for the procurement of renewable energy resources.
The electric utility shall be entitled to recover all of the costs identified in this subsection (k) through automatic adjustment clause tariffs applicable to all of the utility's retail customers that allow the electric utility to adjust its tariffed charges consistent with this subsection (k). The determination as to whether any excess funds were collected during a given delivery year for the purchase of renewable energy resources, and the crediting of any excess funds back to retail customers, shall not be made until after the close of the delivery year, which will ensure that the maximum amount of funds is available to implement the approved long-term renewable resources procurement plan during a given delivery year. The electric utility's collections under such automatic adjustment clause tariffs to recover the costs of renewable energy resources and zero emission credits from zero emission facilities shall be subject to separate annual review, reconciliation, and true-up against actual costs by the Commission under a procedure that shall be specified in the electric utility's automatic adjustment clause tariffs and that shall be approved by the Commission in connection with its approval of such tariffs. The procedure shall provide that any difference between the electric utility's collections under the automatic adjustment charges for an annual period and the electric utility's actual costs of renewable energy resources and zero emission credits from zero emission facilities for that same annual period shall be refunded to or collected from, as applicable, the electric utility's retail customers in subsequent periods.
Nothing in this subsection (k) is intended to affect, limit, or change the right of the electric utility to recover the costs associated with the procurement of renewable energy resources for periods commencing before, on, or after June 1, 2017, as otherwise provided in the Illinois Power Agency Act.
Notwithstanding anything to the contrary, the Commission shall not conduct an annual review, reconciliation, and true-up associated with renewable energy resources' collections and costs for the delivery years commencing June 1, 2017, June 1, 2018, June 1, 2019, and June 1, 2020, and shall instead conduct a single review, reconciliation, and true-up associated with renewable energy resources' collections and costs for the 4-year period beginning June 1, 2017 and ending May 31, 2021, provided that the review, reconciliation, and true-up shall not be initiated until after August 31, 2021. During the 4-year period, the utility shall be permitted to collect and retain funds under this subsection (k) and to purchase renewable energy resources under an approved long-term renewable resources procurement plan using those funds regardless of the delivery year in which the funds were collected during the 4-year period.
If the amount of funds collected during the delivery year commencing June 1, 2017, exceeds the costs incurred during that delivery year, then up to half of this excess amount, as calculated on June 1, 2018, may be used to fund the programs under subsection (b) of Section 1-56 of the Illinois Power Agency Act in the same proportion the programs are funded under that subsection (b). However, any amount identified under this subsection (k) to fund programs under subsection (b) of Section 1-56 of the Illinois Power Agency Act shall be reduced if it exceeds the funding shortfall. For purposes of this Section, "funding shortfall" means the difference between $200,000,000 and the amount appropriated by the General Assembly to the Illinois Power Agency Renewable Energy Resources Fund during the period that commences on the effective date of this amendatory act of the 99th General Assembly and ends on August 1, 2018.
If the amount of funds collected during the delivery year commencing June 1, 2018, exceeds the costs incurred during that delivery year, then up to half of this excess amount, as calculated on June 1, 2019, may be used to fund the programs under subsection (b) of Section 1-56 of the Illinois Power Agency Act in the same proportion the programs are funded under that subsection (b). However, any amount identified under this subsection (k) to fund programs under subsection (b) of Section 1-56 of the Illinois Power Agency Act shall be reduced if it exceeds the funding shortfall.
If the amount of funds collected during the delivery year commencing June 1, 2019, exceeds the costs incurred during that delivery year, then up to half of this excess amount, as calculated on June 1, 2020, may be used to fund the programs under subsection (b) of Section 1-56 of the Illinois Power Agency Act in the same proportion the programs are funded under that subsection (b). However, any amount identified under this subsection (k) to fund programs under subsection (b) of Section 1-56 of the Illinois Power Agency Act shall be reduced if it exceeds the funding shortfall.
The funding available under this subsection (k), if any, for the programs described under subsection (b) of Section 1-56 of the Illinois Power Agency Act shall not reduce the amount of funding for the programs described in subparagraph (O) of paragraph (1) of subsection (c) of Section 1-75 of the Illinois Power Agency Act. If funding is available under this subsection (k) for programs described under subsection (b) of Section 1-56 of the Illinois Power Agency Act, then the long-term renewable resources plan shall provide for the Agency to procure contracts in an amount that does not exceed the funding, and the contracts approved by the Commission shall be executed by the applicable utility or utilities.
(l) A utility that has terminated any contract executed under subsection (d-5) of Section 1-75 of the Illinois Power Agency Act shall be entitled to recover any remaining balance associated with the purchase of zero emission credits prior to such termination, and such utility shall also apply a credit to its retail customer bills in the event of any over-collection.
(m)(1) An electric utility that recovers its costs of

procuring zero emission credits from zero emission facilities through a cents-per-kilowatthour charge under to subsection (k) of this Section shall be subject to the requirements of this subsection (m). Notwithstanding anything to the contrary, such electric utility shall, beginning on April 30, 2018, and each April 30 thereafter until April 30, 2026, calculate whether any reduction must be applied to such cents-per-kilowatthour charge that is paid by retail customers of the electric utility that are exempt from subsections (a) through (j) of Section 8-103B of this Act under subsection (l) of Section 8-103B. Such charge shall be reduced for such customers for the next delivery year commencing on June 1 based on the amount necessary, if any, to limit the annual estimated average net increase for the prior calendar year due to the future energy investment costs to no more than 1.3% of 5.98 cents per kilowatt-hour, which is the average amount paid per kilowatthour for electric service during the year ending December 31, 2015 by Illinois industrial retail customers, as reported to the Edison Electric Institute.

The calculations required by this subsection (m)

shall be made only once for each year, and no subsequent rate impact determinations shall be made.

(2) For purposes of this Section, "future energy

investment costs" shall be calculated by subtracting the cents-per-kilowatthour charge identified in subparagraph (A) of this paragraph (2) from the sum of the cents-per-kilowatthour charges identified in subparagraph (B) of this paragraph (2):

(A) The cents-per-kilowatthour charge identified

in the electric utility's tariff placed into effect under Section 8-103 of the Public Utilities Act that, on December 1, 2016, was applicable to those retail customers that are exempt from subsections (a) through (j) of Section 8-103B of this Act under subsection (l) of Section 8-103B.

(B) The sum of the following

cents-per-kilowatthour charges applicable to those retail customers that are exempt from subsections (a) through (j) of Section 8-103B of this Act under subsection (l) of Section 8-103B, provided that if one or more of the following charges has been in effect and applied to such customers for more than one calendar year, then each charge shall be equal to the average of the charges applied over a period that commences with the calendar year ending December 31, 2017 and ends with the most recently completed calendar year prior to the calculation required by this subsection (m):

(i) the cents-per-kilowatthour charge to

recover the costs incurred by the utility under subsection (d-5) of Section 1-75 of the Illinois Power Agency Act, adjusted for any reductions required under this subsection (m); and

(ii) the cents-per-kilowatthour charge to

recover the costs incurred by the utility under Section 16-107.6 of the Public Utilities Act.

If no charge was applied for a given calendar

year under item (i) or (ii) of this subparagraph (B), then the value of the charge for that year shall be zero.

(3) If a reduction is required by the calculation

performed under this subsection (m), then the amount of the reduction shall be multiplied by the number of years reflected in the averages calculated under subparagraph (B) of paragraph (2) of this subsection (m). Such reduction shall be applied to the cents-per-kilowatthour charge that is applicable to those retail customers that are exempt from subsections (a) through (j) of Section 8-103B of this Act under subsection (l) of Section 8-103B beginning with the next delivery year commencing after the date of the calculation required by this subsection (m).

(4) The electric utility shall file a notice with the

Commission on May 1 of 2018 and each May 1 thereafter until May 1, 2026 containing the reduction, if any, which must be applied for the delivery year which begins in the year of the filing. The notice shall contain the calculations made pursuant to this Section. By October 1 of each year beginning in 2018, each electric utility shall notify the Commission if it appears, based on an estimate of the calculation required in this subsection (m), that a reduction will be required in the next year.

(Source: P.A. 99-906, eff. 6-1-17.)

(220 ILCS 5/16-108.5)
Sec. 16-108.5. Infrastructure investment and modernization; regulatory reform.
(a) (Blank).
(b) For purposes of this Section, "participating utility" means an electric utility or a combination utility serving more than 1,000,000 customers in Illinois that voluntarily elects and commits to undertake (i) the infrastructure investment program consisting of the commitments and obligations described in this subsection (b) and (ii) the customer assistance program consisting of the commitments and obligations described in subsection (b-10) of this Section, notwithstanding any other provisions of this Act and without obtaining any approvals from the Commission or any other agency other than as set forth in this Section, regardless of whether any such approval would otherwise be required. "Combination utility" means a utility that, as of January 1, 2011, provided electric service to at least one million retail customers in Illinois and gas service to at least 500,000 retail customers in Illinois. A participating utility shall recover the expenditures made under the infrastructure investment program through the ratemaking process, including, but not limited to, the performance-based formula rate and process set forth in this Section.
During the infrastructure investment program's peak program year, a participating utility other than a combination utility shall create 2,000 full-time equivalent jobs in Illinois, and a participating utility that is a combination utility shall create 450 full-time equivalent jobs in Illinois related to the provision of electric service. These jobs shall include direct jobs, contractor positions, and induced jobs, but shall not include any portion of a job commitment, not specifically contingent on an amendatory Act of the 97th General Assembly becoming law, between a participating utility and a labor union that existed on December 30, 2011 (the effective date of Public Act 97-646) and that has not yet been fulfilled. A portion of the full-time equivalent jobs created by each participating utility shall include incremental personnel hired subsequent to December 30, 2011 (the effective date of Public Act 97-646). For purposes of this Section, "peak program year" means the consecutive 12-month period with the highest number of full-time equivalent jobs that occurs between the beginning of investment year 2 and the end of investment year 4.
A participating utility shall meet one of the following commitments, as applicable:
(1) Beginning no later than 180 days after a

participating utility other than a combination utility files a performance-based formula rate tariff pursuant to subsection (c) of this Section, or, beginning no later than January 1, 2012 if such utility files such performance-based formula rate tariff within 14 days of October 26, 2011 (the effective date of Public Act 97-616), the participating utility shall, except as provided in subsection (b-5):

(A) over a 5-year period, invest an estimated

$1,300,000,000 in electric system upgrades, modernization projects, and training facilities, including, but not limited to:

(i) distribution infrastructure improvements

totaling an estimated $1,000,000,000, including underground residential distribution cable injection and replacement and mainline cable system refurbishment and replacement projects;

(ii) training facility construction or

upgrade projects totaling an estimated $10,000,000, provided that, at a minimum, one such facility shall be located in a municipality having a population of more than 2 million residents and one such facility shall be located in a municipality having a population of more than 150,000 residents but fewer than 170,000 residents; any such new facility located in a municipality having a population of more than 2 million residents must be designed for the purpose of obtaining, and the owner of the facility shall apply for, certification under the United States Green Building Council's Leadership in Energy Efficiency Design Green Building Rating System;

(iii) wood pole inspection, treatment, and

replacement programs;

(iv) an estimated $200,000,000 for reducing

the susceptibility of certain circuits to storm-related damage, including, but not limited to, high winds, thunderstorms, and ice storms; improvements may include, but are not limited to, overhead to underground conversion and other engineered outcomes for circuits; the participating utility shall prioritize the selection of circuits based on each circuit's historical susceptibility to storm-related damage and the ability to provide the greatest customer benefit upon completion of the improvements; to be eligible for improvement, the participating utility's ability to maintain proper tree clearances surrounding the overhead circuit must not have been impeded by third parties; and

(B) over a 10-year period, invest an estimated

$1,300,000,000 to upgrade and modernize its transmission and distribution infrastructure and in Smart Grid electric system upgrades, including, but not limited to:

(i) additional smart meters;
(ii) distribution automation;
(iii) associated cyber secure data

communication network; and

(iv) substation micro-processor relay

upgrades.

(2) Beginning no later than 180 days after a

participating utility that is a combination utility files a performance-based formula rate tariff pursuant to subsection (c) of this Section, or, beginning no later than January 1, 2012 if such utility files such performance-based formula rate tariff within 14 days of October 26, 2011 (the effective date of Public Act 97-616), the participating utility shall, except as provided in subsection (b-5):

(A) over a 10-year period, invest an estimated

$265,000,000 in electric system upgrades, modernization projects, and training facilities, including, but not limited to:

(i) distribution infrastructure improvements

totaling an estimated $245,000,000, which may include bulk supply substations, transformers, reconductoring, and rebuilding overhead distribution and sub-transmission lines, underground residential distribution cable injection and replacement and mainline cable system refurbishment and replacement projects;

(ii) training facility construction or

upgrade projects totaling an estimated $1,000,000; any such new facility must be designed for the purpose of obtaining, and the owner of the facility shall apply for, certification under the United States Green Building Council's Leadership in Energy Efficiency Design Green Building Rating System; and

(iii) wood pole inspection, treatment, and

replacement programs; and

(B) over a 10-year period, invest an estimated

$360,000,000 to upgrade and modernize its transmission and distribution infrastructure and in Smart Grid electric system upgrades, including, but not limited to:

(i) additional smart meters;
(ii) distribution automation;
(iii) associated cyber secure data

communication network; and

(iv) substation micro-processor relay

upgrades.

For purposes of this Section, "Smart Grid electric system upgrades" shall have the meaning set forth in subsection (a) of Section 16-108.6 of this Act.
The investments in the infrastructure investment program described in this subsection (b) shall be incremental to the participating utility's annual capital investment program, as defined by, for purposes of this subsection (b), the participating utility's average capital spend for calendar years 2008, 2009, and 2010 as reported in the applicable Federal Energy Regulatory Commission (FERC) Form 1; provided that where one or more utilities have merged, the average capital spend shall be determined using the aggregate of the merged utilities' capital spend reported in FERC Form 1 for the years 2008, 2009, and 2010. A participating utility may add reasonable construction ramp-up and ramp-down time to the investment periods specified in this subsection (b). For each such investment period, the ramp-up and ramp-down time shall not exceed a total of 6 months.
Within 60 days after filing a tariff under subsection (c) of this Section, a participating utility shall submit to the Commission its plan, including scope, schedule, and staffing, for satisfying its infrastructure investment program commitments pursuant to this subsection (b). The submitted plan shall include a schedule and staffing plan for the next calendar year. The plan shall also include a plan for the creation, operation, and administration of a Smart Grid test bed as described in subsection (c) of Section 16-108.8. The plan need not allocate the work equally over the respective periods, but should allocate material increments throughout such periods commensurate with the work to be undertaken. No later than April 1 of each subsequent year, the utility shall submit to the Commission a report that includes any updates to the plan, a schedule for the next calendar year, the expenditures made for the prior calendar year and cumulatively, and the number of full-time equivalent jobs created for the prior calendar year and cumulatively. If the utility is materially deficient in satisfying a schedule or staffing plan, then the report must also include a corrective action plan to address the deficiency. The fact that the plan, implementation of the plan, or a schedule changes shall not imply the imprudence or unreasonableness of the infrastructure investment program, plan, or schedule. Further, no later than 45 days following the last day of the first, second, and third quarters of each year of the plan, a participating utility shall submit to the Commission a verified quarterly report for the prior quarter that includes (i) the total number of full-time equivalent jobs created during the prior quarter, (ii) the total number of employees as of the last day of the prior quarter, (iii) the total number of full-time equivalent hours in each job classification or job title, (iv) the total number of incremental employees and contractors in support of the investments undertaken pursuant to this subsection (b) for the prior quarter, and (v) any other information that the Commission may require by rule.
With respect to the participating utility's peak job commitment, if, after considering the utility's corrective action plan and compliance thereunder, the Commission enters an order finding, after notice and hearing, that a participating utility did not satisfy its peak job commitment described in this subsection (b) for reasons that are reasonably within its control, then the Commission shall also determine, after consideration of the evidence, including, but not limited to, evidence submitted by the Department of Commerce and Economic Opportunity and the utility, the deficiency in the number of full-time equivalent jobs during the peak program year due to such failure. The Commission shall notify the Department of any proceeding that is initiated pursuant to this paragraph. For each full-time equivalent job deficiency during the peak program year that the Commission finds as set forth in this paragraph, the participating utility shall, within 30 days after the entry of the Commission's order, pay $6,000 to a fund for training grants administered under Section 605-800 of the Department of Commerce and Economic Opportunity Law, which shall not be a recoverable expense.
With respect to the participating utility's investment amount commitments, if, after considering the utility's corrective action plan and compliance thereunder, the Commission enters an order finding, after notice and hearing, that a participating utility is not satisfying its investment amount commitments described in this subsection (b), then the utility shall no longer be eligible to annually update the performance-based formula rate tariff pursuant to subsection (d) of this Section. In such event, the then current rates shall remain in effect until such time as new rates are set pursuant to Article IX of this Act, subject to retroactive adjustment, with interest, to reconcile rates charged with actual costs.
If the Commission finds that a participating utility is no longer eligible to update the performance-based formula rate tariff pursuant to subsection (d) of this Section, or the performance-based formula rate is otherwise terminated, then the participating utility's voluntary commitments and obligations under this subsection (b) shall immediately terminate, except for the utility's obligation to pay an amount already owed to the fund for training grants pursuant to a Commission order.
In meeting the obligations of this subsection (b), to the extent feasible and consistent with State and federal law, the investments under the infrastructure investment program should provide employment opportunities for all segments of the population and workforce, including minority-owned and female-owned business enterprises, and shall not, consistent with State and federal law, discriminate based on race or socioeconomic status.
(b-5) Nothing in this Section shall prohibit the Commission from investigating the prudence and reasonableness of the expenditures made under the infrastructure investment program during the annual review required by subsection (d) of this Section and shall, as part of such investigation, determine whether the utility's actual costs under the program are prudent and reasonable. The fact that a participating utility invests more than the minimum amounts specified in subsection (b) of this Section or its plan shall not imply imprudence or unreasonableness.
If the participating utility finds that it is implementing its plan for satisfying the infrastructure investment program commitments described in subsection (b) of this Section at a cost below the estimated amounts specified in subsection (b) of this Section, then the utility may file a petition with the Commission requesting that it be permitted to satisfy its commitments by spending less than the estimated amounts specified in subsection (b) of this Section. The Commission shall, after notice and hearing, enter its order approving, or approving as modified, or denying each such petition within 150 days after the filing of the petition.
In no event, absent General Assembly approval, shall the capital investment costs incurred by a participating utility other than a combination utility in satisfying its infrastructure investment program commitments described in subsection (b) of this Section exceed $3,000,000,000 or, for a participating utility that is a combination utility, $720,000,000. If the participating utility's updated cost estimates for satisfying its infrastructure investment program commitments described in subsection (b) of this Section exceed the limitation imposed by this subsection (b-5), then it shall submit a report to the Commission that identifies the increased costs and explains the reason or reasons for the increased costs no later than the year in which the utility estimates it will exceed the limitation. The Commission shall review the report and shall, within 90 days after the participating utility files the report, report to the General Assembly its findings regarding the participating utility's report. If the General Assembly does not amend the limitation imposed by this subsection (b-5), then the utility may modify its plan so as not to exceed the limitation imposed by this subsection (b-5) and may propose corresponding changes to the metrics established pursuant to subparagraphs (5) through (8) of subsection (f) of this Section, and the Commission may modify the metrics and incremental savings goals established pursuant to subsection (f) of this Section accordingly.
(b-10) All participating utilities shall make contributions for an energy low-income and support program in accordance with this subsection. Beginning no later than 180 days after a participating utility files a performance-based formula rate tariff pursuant to subsection (c) of this Section, or beginning no later than January 1, 2012 if such utility files such performance-based formula rate tariff within 14 days of December 30, 2011 (the effective date of Public Act 97-646), and without obtaining any approvals from the Commission or any other agency other than as set forth in this Section, regardless of whether any such approval would otherwise be required, a participating utility other than a combination utility shall pay $10,000,000 per year for 5 years and a participating utility that is a combination utility shall pay $1,000,000 per year for 10 years to the energy low-income and support program, which is intended to fund customer assistance programs with the primary purpose being avoidance of imminent disconnection. Such programs may include:
(1) a residential hardship program that may partner

with community-based organizations, including senior citizen organizations, and provides grants to low-income residential customers, including low-income senior citizens, who demonstrate a hardship;

(2) a program that provides grants and other bill

payment concessions to veterans with disabilities who demonstrate a hardship and members of the armed services or reserve forces of the United States or members of the Illinois National Guard who are on active duty pursuant to an executive order of the President of the United States, an act of the Congress of the United States, or an order of the Governor and who demonstrate a hardship;

(3) a budget assistance program that provides tools

and education to low-income senior citizens to assist them with obtaining information regarding energy usage and effective means of managing energy costs;

(4) a non-residential special hardship program that

provides grants to non-residential customers such as small businesses and non-profit organizations that demonstrate a hardship, including those providing services to senior citizen and low-income customers; and

(5) a performance-based assistance program that

provides grants to encourage residential customers to make on-time payments by matching a portion of the customer's payments or providing credits towards arrearages.

The payments made by a participating utility pursuant to this subsection (b-10) shall not be a recoverable expense. A participating utility may elect to fund either new or existing customer assistance programs, including, but not limited to, those that are administered by the utility.
Programs that use funds that are provided by a participating utility to reduce utility bills may be implemented through tariffs that are filed with and reviewed by the Commission. If a utility elects to file tariffs with the Commission to implement all or a portion of the programs, those tariffs shall, regardless of the date actually filed, be deemed accepted and approved, and shall become effective on December 30, 2011 (the effective date of Public Act 97-646). The participating utilities whose customers benefit from the funds that are disbursed as contemplated in this Section shall file annual reports documenting the disbursement of those funds with the Commission. The Commission has the authority to audit disbursement of the funds to ensure they were disbursed consistently with this Section.
If the Commission finds that a participating utility is no longer eligible to update the performance-based formula rate tariff pursuant to subsection (d) of this Section, or the performance-based formula rate is otherwise terminated, then the participating utility's voluntary commitments and obligations under this subsection (b-10) shall immediately terminate.
(c) A participating utility may elect to recover its delivery services costs through a performance-based formula rate approved by the Commission, which shall specify the cost components that form the basis of the rate charged to customers with sufficient specificity to operate in a standardized manner and be updated annually with transparent information that reflects the utility's actual costs to be recovered during the applicable rate year, which is the period beginning with the first billing day of January and extending through the last billing day of the following December. In the event the utility recovers a portion of its costs through automatic adjustment clause tariffs on October 26, 2011 (the effective date of Public Act 97-616), the utility may elect to continue to recover these costs through such tariffs, but then these costs shall not be recovered through the performance-based formula rate. In the event the participating utility, prior to December 30, 2011 (the effective date of Public Act 97-646), filed electric delivery services tariffs with the Commission pursuant to Section 9-201 of this Act that are related to the recovery of its electric delivery services costs that are still pending on December 30, 2011 (the effective date of Public Act 97-646), the participating utility shall, at the time it files its performance-based formula rate tariff with the Commission, also file a notice of withdrawal with the Commission to withdraw the electric delivery services tariffs previously filed pursuant to Section 9-201 of this Act. Upon receipt of such notice, the Commission shall dismiss with prejudice any docket that had been initiated to investigate the electric delivery services tariffs filed pursuant to Section 9-201 of this Act, and such tariffs and the record related thereto shall not be the subject of any further hearing, investigation, or proceeding of any kind related to rates for electric delivery services.
The performance-based formula rate shall be implemented through a tariff filed with the Commission consistent with the provisions of this subsection (c) that shall be applicable to all delivery services customers. The Commission shall initiate and conduct an investigation of the tariff in a manner consistent with the provisions of this subsection (c) and the provisions of Article IX of this Act to the extent they do not conflict with this subsection (c). Except in the case where the Commission finds, after notice and hearing, that a participating utility is not satisfying its investment amount commitments under subsection (b) of this Section, the performance-based formula rate shall remain in effect at the discretion of the utility. The performance-based formula rate approved by the Commission shall do the following:
(1) Provide for the recovery of the utility's actual

costs of delivery services that are prudently incurred and reasonable in amount consistent with Commission practice and law. The sole fact that a cost differs from that incurred in a prior calendar year or that an investment is different from that made in a prior calendar year shall not imply the imprudence or unreasonableness of that cost or investment.

(2) Reflect the utility's actual year-end capital

structure for the applicable calendar year, excluding goodwill, subject to a determination of prudence and reasonableness consistent with Commission practice and law. To enable the financing of the incremental capital expenditures, including regulatory assets, for electric utilities that serve less than 3,000,000 retail customers but more than 500,000 retail customers in the State, a participating electric utility's actual year-end capital structure that includes a common equity ratio, excluding goodwill, of up to and including 50% of the total capital structure shall be deemed reasonable and used to set rates.

(3) Include a cost of equity, which shall be

calculated as the sum of the following:

(A) the average for the applicable calendar year

of the monthly average yields of 30-year U.S. Treasury bonds published by the Board of Governors of the Federal Reserve System in its weekly H.15 Statistical Release or successor publication; and

(B) 580 basis points.
At such time as the Board of Governors of the Federal

Reserve System ceases to include the monthly average yields of 30-year U.S. Treasury bonds in its weekly H.15 Statistical Release or successor publication, the monthly average yields of the U.S. Treasury bonds then having the longest duration published by the Board of Governors in its weekly H.15 Statistical Release or successor publication shall instead be used for purposes of this paragraph (3).

(4) Permit and set forth protocols, subject to a

determination of prudence and reasonableness consistent with Commission practice and law, for the following:

(A) recovery of incentive compensation expense

that is based on the achievement of operational metrics, including metrics related to budget controls, outage duration and frequency, safety, customer service, efficiency and productivity, and environmental compliance. Incentive compensation expense that is based on net income or an affiliate's earnings per share shall not be recoverable under the performance-based formula rate;

(B) recovery of pension and other post-employment

benefits expense, provided that such costs are supported by an actuarial study;

(C) recovery of severance costs, provided that if

the amount is over $3,700,000 for a participating utility that is a combination utility or $10,000,000 for a participating utility that serves more than 3 million retail customers, then the full amount shall be amortized consistent with subparagraph (F) of this paragraph (4);

(D) investment return at a rate equal to the

utility's weighted average cost of long-term debt, on the pension assets as, and in the amount, reported in Account 186 (or in such other Account or Accounts as such asset may subsequently be recorded) of the utility's most recently filed FERC Form 1, net of deferred tax benefits;

(E) recovery of the expenses related to the

Commission proceeding under this subsection (c) to approve this performance-based formula rate and initial rates or to subsequent proceedings related to the formula, provided that the recovery shall be amortized over a 3-year period; recovery of expenses related to the annual Commission proceedings under subsection (d) of this Section to review the inputs to the performance-based formula rate shall be expensed and recovered through the performance-based formula rate;

(F) amortization over a 5-year period of the full

amount of each charge or credit that exceeds $3,700,000 for a participating utility that is a combination utility or $10,000,000 for a participating utility that serves more than 3 million retail customers in the applicable calendar year and that relates to a workforce reduction program's severance costs, changes in accounting rules, changes in law, compliance with any Commission-initiated audit, or a single storm or other similar expense, provided that any unamortized balance shall be reflected in rate base. For purposes of this subparagraph (F), changes in law includes any enactment, repeal, or amendment in a law, ordinance, rule, regulation, interpretation, permit, license, consent, or order, including those relating to taxes, accounting, or to environmental matters, or in the interpretation or application thereof by any governmental authority occurring after October 26, 2011 (the effective date of Public Act 97-616);

(G) recovery of existing regulatory assets over

the periods previously authorized by the Commission;

(H) historical weather normalized billing

determinants; and

(I) allocation methods for common costs.
(5) Provide that if the participating utility's

earned rate of return on common equity related to the provision of delivery services for the prior rate year (calculated using costs and capital structure approved by the Commission as provided in subparagraph (2) of this subsection (c), consistent with this Section, in accordance with Commission rules and orders, including, but not limited to, adjustments for goodwill, and after any Commission-ordered disallowances and taxes) is more than 50 basis points higher than the rate of return on common equity calculated pursuant to paragraph (3) of this subsection (c) (after adjusting for any penalties to the rate of return on common equity applied pursuant to the performance metrics provision of subsection (f) of this Section), then the participating utility shall apply a credit through the performance-based formula rate that reflects an amount equal to the value of that portion of the earned rate of return on common equity that is more than 50 basis points higher than the rate of return on common equity calculated pursuant to paragraph (3) of this subsection (c) (after adjusting for any penalties to the rate of return on common equity applied pursuant to the performance metrics provision of subsection (f) of this Section) for the prior rate year, adjusted for taxes. If the participating utility's earned rate of return on common equity related to the provision of delivery services for the prior rate year (calculated using costs and capital structure approved by the Commission as provided in subparagraph (2) of this subsection (c), consistent with this Section, in accordance with Commission rules and orders, including, but not limited to, adjustments for goodwill, and after any Commission-ordered disallowances and taxes) is more than 50 basis points less than the return on common equity calculated pursuant to paragraph (3) of this subsection (c) (after adjusting for any penalties to the rate of return on common equity applied pursuant to the performance metrics provision of subsection (f) of this Section), then the participating utility shall apply a charge through the performance-based formula rate that reflects an amount equal to the value of that portion of the earned rate of return on common equity that is more than 50 basis points less than the rate of return on common equity calculated pursuant to paragraph (3) of this subsection (c) (after adjusting for any penalties to the rate of return on common equity applied pursuant to the performance metrics provision of subsection (f) of this Section) for the prior rate year, adjusted for taxes.

(6) Provide for an annual reconciliation, as

described in subsection (d) of this Section, with interest, of the revenue requirement reflected in rates for each calendar year, beginning with the calendar year in which the utility files its performance-based formula rate tariff pursuant to subsection (c) of this Section, with what the revenue requirement would have been had the actual cost information for the applicable calendar year been available at the filing date.

The utility shall file, together with its tariff, final data based on its most recently filed FERC Form 1, plus projected plant additions and correspondingly updated depreciation reserve and expense for the calendar year in which the tariff and data are filed, that shall populate the performance-based formula rate and set the initial delivery services rates under the formula. For purposes of this Section, "FERC Form 1" means the Annual Report of Major Electric Utilities, Licensees and Others that electric utilities are required to file with the Federal Energy Regulatory Commission under the Federal Power Act, Sections 3, 4(a), 304 and 209, modified as necessary to be consistent with 83 Ill. Admin. Code Part 415 as of May 1, 2011. Nothing in this Section is intended to allow costs that are not otherwise recoverable to be recoverable by virtue of inclusion in FERC Form 1.
After the utility files its proposed performance-based formula rate structure and protocols and initial rates, the Commission shall initiate a docket to review the filing. The Commission shall enter an order approving, or approving as modified, the performance-based formula rate, including the initial rates, as just and reasonable within 270 days after the date on which the tariff was filed, or, if the tariff is filed within 14 days after October 26, 2011 (the effective date of Public Act 97-616), then by May 31, 2012. Such review shall be based on the same evidentiary standards, including, but not limited to, those concerning the prudence and reasonableness of the costs incurred by the utility, the Commission applies in a hearing to review a filing for a general increase in rates under Article IX of this Act. The initial rates shall take effect within 30 days after the Commission's order approving the performance-based formula rate tariff.
Until such time as the Commission approves a different rate design and cost allocation pursuant to subsection (e) of this Section, rate design and cost allocation across customer classes shall be consistent with the Commission's most recent order regarding the participating utility's request for a general increase in its delivery services rates.
Subsequent changes to the performance-based formula rate structure or protocols shall be made as set forth in Section 9-201 of this Act, but nothing in this subsection (c) is intended to limit the Commission's authority under Article IX and other provisions of this Act to initiate an investigation of a participating utility's performance-based formula rate tariff, provided that any such changes shall be consistent with paragraphs (1) through (6) of this subsection (c). Any change ordered by the Commission shall be made at the same time new rates take effect following the Commission's next order pursuant to subsection (d) of this Section, provided that the new rates take effect no less than 30 days after the date on which the Commission issues an order adopting the change.
A participating utility that files a tariff pursuant to this subsection (c) must submit a one-time $200,000 filing fee at the time the Chief Clerk of the Commission accepts the filing, which shall be a recoverable expense.
In the event the performance-based formula rate is terminated, the then current rates shall remain in effect until such time as new rates are set pursuant to Article IX of this Act, subject to retroactive rate adjustment, with interest, to reconcile rates charged with actual costs. At such time that the performance-based formula rate is terminated, the participating utility's voluntary commitments and obligations under subsection (b) of this Section shall immediately terminate, except for the utility's obligation to pay an amount already owed to the fund for training grants pursuant to a Commission order issued under subsection (b) of this Section.
(d) Subsequent to the Commission's issuance of an order approving the utility's performance-based formula rate structure and protocols, and initial rates under subsection (c) of this Section, the utility shall file, on or before May 1 of each year, with the Chief Clerk of the Commission its updated cost inputs to the performance-based formula rate for the applicable rate year and the corresponding new charges. Each such filing shall conform to the following requirements and include the following information:
(1) The inputs to the performance-based formula rate

for the applicable rate year shall be based on final historical data reflected in the utility's most recently filed annual FERC Form 1 plus projected plant additions and correspondingly updated depreciation reserve and expense for the calendar year in which the inputs are filed. The filing shall also include a reconciliation of the revenue requirement that was in effect for the prior rate year (as set by the cost inputs for the prior rate year) with the actual revenue requirement for the prior rate year (determined using a year-end rate base) that uses amounts reflected in the applicable FERC Form 1 that reports the actual costs for the prior rate year. Any over-collection or under-collection indicated by such reconciliation shall be reflected as a credit against, or recovered as an additional charge to, respectively, with interest calculated at a rate equal to the utility's weighted average cost of capital approved by the Commission for the prior rate year, the charges for the applicable rate year. Provided, however, that the first such reconciliation shall be for the calendar year in which the utility files its performance-based formula rate tariff pursuant to subsection (c) of this Section and shall reconcile (i) the revenue requirement or requirements established by the rate order or orders in effect from time to time during such calendar year (weighted, as applicable) with (ii) the revenue requirement determined using a year-end rate base for that calendar year calculated pursuant to the performance-based formula rate using (A) actual costs for that year as reflected in the applicable FERC Form 1, and (B) for the first such reconciliation only, the cost of equity, which shall be calculated as the sum of 590 basis points plus the average for the applicable calendar year of the monthly average yields of 30-year U.S. Treasury bonds published by the Board of Governors of the Federal Reserve System in its weekly H.15 Statistical Release or successor publication. The first such reconciliation is not intended to provide for the recovery of costs previously excluded from rates based on a prior Commission order finding of imprudence or unreasonableness. Each reconciliation shall be certified by the participating utility in the same manner that FERC Form 1 is certified. The filing shall also include the charge or credit, if any, resulting from the calculation required by paragraph (6) of subsection (c) of this Section.

Notwithstanding anything that may be to the contrary,

the intent of the reconciliation is to ultimately reconcile the revenue requirement reflected in rates for each calendar year, beginning with the calendar year in which the utility files its performance-based formula rate tariff pursuant to subsection (c) of this Section, with what the revenue requirement determined using a year-end rate base for the applicable calendar year would have been had the actual cost information for the applicable calendar year been available at the filing date.

(2) The new charges shall take effect beginning on

the first billing day of the following January billing period and remain in effect through the last billing day of the next December billing period regardless of whether the Commission enters upon a hearing pursuant to this subsection (d).

(3) The filing shall include relevant and necessary

data and documentation for the applicable rate year that is consistent with the Commission's rules applicable to a filing for a general increase in rates or any rules adopted by the Commission to implement this Section. Normalization adjustments shall not be required. Notwithstanding any other provision of this Section or Act or any rule or other requirement adopted by the Commission, a participating utility that is a combination utility with more than one rate zone shall not be required to file a separate set of such data and documentation for each rate zone and may combine such data and documentation into a single set of schedules.

Within 45 days after the utility files its annual update of cost inputs to the performance-based formula rate, the Commission shall have the authority, either upon complaint or its own initiative, but with reasonable notice, to enter upon a hearing concerning the prudence and reasonableness of the costs incurred by the utility to be recovered during the applicable rate year that are reflected in the inputs to the performance-based formula rate derived from the utility's FERC Form 1. During the course of the hearing, each objection shall be stated with particularity and evidence provided in support thereof, after which the utility shall have the opportunity to rebut the evidence. Discovery shall be allowed consistent with the Commission's Rules of Practice, which Rules shall be enforced by the Commission or the assigned hearing examiner. The Commission shall apply the same evidentiary standards, including, but not limited to, those concerning the prudence and reasonableness of the costs incurred by the utility, in the hearing as it would apply in a hearing to review a filing for a general increase in rates under Article IX of this Act. The Commission shall not, however, have the authority in a proceeding under this subsection (d) to consider or order any changes to the structure or protocols of the performance-based formula rate approved pursuant to subsection (c) of this Section. In a proceeding under this subsection (d), the Commission shall enter its order no later than the earlier of 240 days after the utility's filing of its annual update of cost inputs to the performance-based formula rate or December 31. The Commission's determinations of the prudence and reasonableness of the costs incurred for the applicable calendar year shall be final upon entry of the Commission's order and shall not be subject to reopening, reexamination, or collateral attack in any other Commission proceeding, case, docket, order, rule or regulation, provided, however, that nothing in this subsection (d) shall prohibit a party from petitioning the Commission to rehear or appeal to the courts the order pursuant to the provisions of this Act.
In the event the Commission does not, either upon complaint or its own initiative, enter upon a hearing within 45 days after the utility files the annual update of cost inputs to its performance-based formula rate, then the costs incurred for the applicable calendar year shall be deemed prudent and reasonable, and the filed charges shall not be subject to reopening, reexamination, or collateral attack in any other proceeding, case, docket, order, rule, or regulation.
A participating utility's first filing of the updated cost inputs, and any Commission investigation of such inputs pursuant to this subsection (d) shall proceed notwithstanding the fact that the Commission's investigation under subsection (c) of this Section is still pending and notwithstanding any other law, order, rule, or Commission practice to the contrary.
(e) Nothing in subsections (c) or (d) of this Section shall prohibit the Commission from investigating, or a participating utility from filing, revenue-neutral tariff changes related to rate design of a performance-based formula rate that has been placed into effect for the utility. Following approval of a participating utility's performance-based formula rate tariff pursuant to subsection (c) of this Section, the utility shall make a filing with the Commission within one year after the effective date of the performance-based formula rate tariff that proposes changes to the tariff to incorporate the findings of any final rate design orders of the Commission applicable to the participating utility and entered subsequent to the Commission's approval of the tariff. The Commission shall, after notice and hearing, enter its order approving, or approving with modification, the proposed changes to the performance-based formula rate tariff within 240 days after the utility's filing. Following such approval, the utility shall make a filing with the Commission during each subsequent 3-year period that either proposes revenue-neutral tariff changes or re-files the existing tariffs without change, which shall present the Commission with an opportunity to suspend the tariffs and consider revenue-neutral tariff changes related to rate design.
(f) Within 30 days after the filing of a tariff pursuant to subsection (c) of this Section, each participating utility shall develop and file with the Commission multi-year metrics designed to achieve, ratably (i.e., in equal segments) over a 10-year period, improvement over baseline performance values as follows:
(1) Twenty percent improvement in the System Average

Interruption Frequency Index, using a baseline of the average of the data from 2001 through 2010.

(2) Fifteen percent improvement in the system

Customer Average Interruption Duration Index, using a baseline of the average of the data from 2001 through 2010.

(3) For a participating utility other than a

combination utility, 20% improvement in the System Average Interruption Frequency Index for its Southern Region, using a baseline of the average of the data from 2001 through 2010. For purposes of this paragraph (3), Southern Region shall have the meaning set forth in the participating utility's most recent report filed pursuant to Section 16-125 of this Act.

(3.5) For a participating utility other than a

combination utility, 20% improvement in the System Average Interruption Frequency Index for its Northeastern Region, using a baseline of the average of the data from 2001 through 2010. For purposes of this paragraph (3.5), Northeastern Region shall have the meaning set forth in the participating utility's most recent report filed pursuant to Section 16-125 of this Act.

(4) Seventy-five percent improvement in the total

number of customers who exceed the service reliability targets as set forth in subparagraphs (A) through (C) of paragraph (4) of subsection (b) of 83 Ill. Admin. Code Part 411.140 as of May 1, 2011, using 2010 as the baseline year.

(5) Reduction in issuance of estimated electric

bills: 90% improvement for a participating utility other than a combination utility, and 56% improvement for a participating utility that is a combination utility, using a baseline of the average number of estimated bills for the years 2008 through 2010.

(6) Consumption on inactive meters: 90% improvement

for a participating utility other than a combination utility, and 56% improvement for a participating utility that is a combination utility, using a baseline of the average unbilled kilowatthours for the years 2009 and 2010.

(7) Unaccounted for energy: 50% improvement for a

participating utility other than a combination utility using a baseline of the non-technical line loss unaccounted for energy kilowatthours for the year 2009.

(8) Uncollectible expense: reduce uncollectible

expense by at least $30,000,000 for a participating utility other than a combination utility and by at least $3,500,000 for a participating utility that is a combination utility, using a baseline of the average uncollectible expense for the years 2008 through 2010.

(9) Opportunities for minority-owned and female-owned

business enterprises: design a performance metric regarding the creation of opportunities for minority-owned and female-owned business enterprises consistent with State and federal law using a base performance value of the percentage of the participating utility's capital expenditures that were paid to minority-owned and female-owned business enterprises in 2010.

The definitions set forth in 83 Ill. Admin. Code Part 411.20 as of May 1, 2011 shall be used for purposes of calculating performance under paragraphs (1) through (3.5) of this subsection (f), provided, however, that the participating utility may exclude up to 9 extreme weather event days from such calculation for each year, and provided further that the participating utility shall exclude 9 extreme weather event days when calculating each year of the baseline period to the extent that there are 9 such days in a given year of the baseline period. For purposes of this Section, an extreme weather event day is a 24-hour calendar day (beginning at 12:00 a.m. and ending at 11:59 p.m.) during which any weather event (e.g., storm, tornado) caused interruptions for 10,000 or more of the participating utility's customers for 3 hours or more. If there are more than 9 extreme weather event days in a year, then the utility may choose no more than 9 extreme weather event days to exclude, provided that the same extreme weather event days are excluded from each of the calculations performed under paragraphs (1) through (3.5) of this subsection (f).
The metrics shall include incremental performance goals for each year of the 10-year period, which shall be designed to demonstrate that the utility is on track to achieve the performance goal in each category at the end of the 10-year period. The utility shall elect when the 10-year period shall commence for the metrics set forth in subparagraphs (1) through (4) and (9) of this subsection (f), provided that it begins no later than 14 months following the date on which the utility begins investing pursuant to subsection (b) of this Section, and when the 10-year period shall commence for the metrics set forth in subparagraphs (5) through (8) of this subsection (f), provided that it begins no later than 14 months following the date on which the Commission enters its order approving the utility's Advanced Metering Infrastructure Deployment Plan pursuant to subsection (c) of Section 16-108.6 of this Act.
The metrics and performance goals set forth in subparagraphs (5) through (8) of this subsection (f) are based on the assumptions that the participating utility may fully implement the technology described in subsection (b) of this Section, including utilizing the full functionality of such technology and that there is no requirement for personal on-site notification. If the utility is unable to meet the metrics and performance goals set forth in subparagraphs (5) through (8) of this subsection (f) for such reasons, and the Commission so finds after notice and hearing, then the utility shall be excused from compliance, but only to the limited extent achievement of the affected metrics and performance goals was hindered by the less than full implementation.
(f-5) The financial penalties applicable to the metrics described in subparagraphs (1) through (8) of subsection (f) of this Section, as applicable, shall be applied through an adjustment to the participating utility's return on equity of no more than a total of 30 basis points in each of the first 3 years, of no more than a total of 34 basis points in each of the 3 years thereafter, and of no more than a total of 38 basis points in each of the 4 years thereafter, as follows:
(1) With respect to each of the incremental annual

performance goals established pursuant to paragraph (1) of subsection (f) of this Section,

(A) for each year that a participating utility

other than a combination utility does not achieve the annual goal, the participating utility's return on equity shall be reduced as follows: during years 1 through 3, by 5 basis points; during years 4 through 6, by 6 basis points; and during years 7 through 10, by 7 basis points; and

(B) for each year that a participating utility

that is a combination utility does not achieve the annual goal, the participating utility's return on equity shall be reduced as follows: during years 1 through 3, by 10 basis points; during years 4 through 6, by 12 basis points; and during years 7 through 10, by 14 basis points.

(2) With respect to each of the incremental annual

performance goals established pursuant to paragraph (2) of subsection (f) of this Section, for each year that the participating utility does not achieve each such goal, the participating utility's return on equity shall be reduced as follows: during years 1 through 3, by 5 basis points; during years 4 through 6, by 6 basis points; and during years 7 through 10, by 7 basis points.

(3) With respect to each of the incremental annual

performance goals established pursuant to paragraphs (3) and (3.5) of subsection (f) of this Section, for each year that a participating utility other than a combination utility does not achieve both such goals, the participating utility's return on equity shall be reduced as follows: during years 1 through 3, by 5 basis points; during years 4 through 6, by 6 basis points; and during years 7 through 10, by 7 basis points.

(4) With respect to each of the incremental annual

performance goals established pursuant to paragraph (4) of subsection (f) of this Section, for each year that the participating utility does not achieve each such goal, the participating utility's return on equity shall be reduced as follows: during years 1 through 3, by 5 basis points; during years 4 through 6, by 6 basis points; and during years 7 through 10, by 7 basis points.

(5) With respect to each of the incremental annual

performance goals established pursuant to subparagraph (5) of subsection (f) of this Section, for each year that the participating utility does not achieve at least 95% of each such goal, the participating utility's return on equity shall be reduced by 5 basis points for each such unachieved goal.

(6) With respect to each of the incremental annual

performance goals established pursuant to paragraphs (6), (7), and (8) of subsection (f) of this Section, as applicable, which together measure non-operational customer savings and benefits relating to the implementation of the Advanced Metering Infrastructure Deployment Plan, as defined in Section 16-108.6 of this Act, the performance under each such goal shall be calculated in terms of the percentage of the goal achieved. The percentage of goal achieved for each of the goals shall be aggregated, and an average percentage value calculated, for each year of the 10-year period. If the utility does not achieve an average percentage value in a given year of at least 95%, the participating utility's return on equity shall be reduced by 5 basis points.

The financial penalties shall be applied as described in this subsection (f-5) for the 12-month period in which the deficiency occurred through a separate tariff mechanism, which shall be filed by the utility together with its metrics. In the event the formula rate tariff established pursuant to subsection (c) of this Section terminates, the utility's obligations under subsection (f) of this Section and this subsection (f-5) shall also terminate, provided, however, that the tariff mechanism established pursuant to subsection (f) of this Section and this subsection (f-5) shall remain in effect until any penalties due and owing at the time of such termination are applied.
The Commission shall, after notice and hearing, enter an order within 120 days after the metrics are filed approving, or approving with modification, a participating utility's tariff or mechanism to satisfy the metrics set forth in subsection (f) of this Section. On June 1 of each subsequent year, each participating utility shall file a report with the Commission that includes, among other things, a description of how the participating utility performed under each metric and an identification of any extraordinary events that adversely impacted the utility's performance. Whenever a participating utility does not satisfy the metrics required pursuant to subsection (f) of this Section, the Commission shall, after notice and hearing, enter an order approving financial penalties in accordance with this subsection (f-5). The Commission-approved financial penalties shall be applied beginning with the next rate year. Nothing in this Section shall authorize the Commission to reduce or otherwise obviate the imposition of financial penalties for failing to achieve one or more of the metrics established pursuant to subparagraph (1) through (4) of subsection (f) of this Section.
(g) On or before July 31, 2014, each participating utility shall file a report with the Commission that sets forth the average annual increase in the average amount paid per kilowatthour for residential eligible retail customers, exclusive of the effects of energy efficiency programs, comparing the 12-month period ending May 31, 2012; the 12-month period ending May 31, 2013; and the 12-month period ending May 31, 2014. For a participating utility that is a combination utility with more than one rate zone, the weighted average aggregate increase shall be provided. The report shall be filed together with a statement from an independent auditor attesting to the accuracy of the report. The cost of the independent auditor shall be borne by the participating utility and shall not be a recoverable expense. "The average amount paid per kilowatthour" shall be based on the participating utility's tariffed rates actually in effect and shall not be calculated using any hypothetical rate or adjustments to actual charges (other than as specified for energy efficiency) as an input.
In the event that the average annual increase exceeds 2.5% as calculated pursuant to this subsection (g), then Sections 16-108.5, 16-108.6, 16-108.7, and 16-108.8 of this Act, other than this subsection, shall be inoperative as they relate to the utility and its service area as of the date of the report due to be submitted pursuant to this subsection and the utility shall no longer be eligible to annually update the performance-based formula rate tariff pursuant to subsection (d) of this Section. In such event, the then current rates shall remain in effect until such time as new rates are set pursuant to Article IX of this Act, subject to retroactive adjustment, with interest, to reconcile rates charged with actual costs, and the participating utility's voluntary commitments and obligations under subsection (b) of this Section shall immediately terminate, except for the utility's obligation to pay an amount already owed to the fund for training grants pursuant to a Commission order issued under subsection (b) of this Section.
In the event that the average annual increase is 2.5% or less as calculated pursuant to this subsection (g), then the performance-based formula rate shall remain in effect as set forth in this Section.
For purposes of this Section, the amount per kilowatthour means the total amount paid for electric service expressed on a per kilowatthour basis, and the total amount paid for electric service includes without limitation amounts paid for supply, transmission, distribution, surcharges, and add-on taxes exclusive of any increases in taxes or new taxes imposed after October 26, 2011 (the effective date of Public Act 97-616). For purposes of this Section, "eligible retail customers" shall have the meaning set forth in Section 16-111.5 of this Act.
The fact that this Section becomes inoperative as set forth in this subsection shall not be construed to mean that the Commission may reexamine or otherwise reopen prudence or reasonableness determinations already made.
(h) By December 31, 2017, the Commission shall prepare and file with the General Assembly a report on the infrastructure program and the performance-based formula rate. The report shall include the change in the average amount per kilowatthour paid by residential customers between June 1, 2011 and May 31, 2017. If the change in the total average rate paid exceeds 2.5% compounded annually, the Commission shall include in the report an analysis that shows the portion of the change due to the delivery services component and the portion of the change due to the supply component of the rate. The report shall include separate sections for each participating utility.
Sections 16-108.5, 16-108.6, 16-108.7, and 16-108.8 of this Act, other than this subsection (h), are inoperative after December 31, 2022 for every participating utility, after which time a participating utility shall no longer be eligible to annually update the performance-based formula rate tariff pursuant to subsection (d) of this Section. At such time, the then current rates shall remain in effect until such time as new rates are set pursuant to Article IX of this Act, subject to retroactive adjustment, with interest, to reconcile rates charged with actual costs.
The fact that this Section becomes inoperative as set forth in this subsection shall not be construed to mean that the Commission may reexamine or otherwise reopen prudence or reasonableness determinations already made.
(i) While a participating utility may use, develop, and maintain broadband systems and the delivery of broadband services, voice-over-internet-protocol services, telecommunications services, and cable and video programming services for use in providing delivery services and Smart Grid functionality or application to its retail customers, including, but not limited to, the installation, implementation and maintenance of Smart Grid electric system upgrades as defined in Section 16-108.6 of this Act, a participating utility is prohibited from offering to its retail customers broadband services or the delivery of broadband services, voice-over-internet-protocol services, telecommunications services, or cable or video programming services, unless they are part of a service directly related to delivery services or Smart Grid functionality or applications as defined in Section 16-108.6 of this Act, and from recovering the costs of such offerings from retail customers.
(j) Nothing in this Section is intended to legislatively overturn the opinion issued in Commonwealth Edison Co. v. Ill. Commerce Comm'n, Nos. 2-08-0959, 2-08-1037, 2-08-1137, 1-08-3008, 1-08-3030, 1-08-3054, 1-08-3313 cons. (Ill. App. Ct. 2d Dist. Sept. 30, 2010). Public Act 97-616 shall not be construed as creating a contract between the General Assembly and the participating utility, and shall not establish a property right in the participating utility.
(k) The changes made in subsections (c) and (d) of this Section by Public Act 98-15 are intended to be a restatement and clarification of existing law, and intended to give binding effect to the provisions of House Resolution 1157 adopted by the House of Representatives of the 97th General Assembly and Senate Resolution 821 adopted by the Senate of the 97th General Assembly that are reflected in paragraph (3) of this subsection. In addition, Public Act 98-15 preempts and supersedes any final Commission orders entered in Docket Nos. 11-0721, 12-0001, 12-0293, and 12-0321 to the extent inconsistent with the amendatory language added to subsections (c) and (d).
(1) No earlier than 5 business days after May 22,

2013 (the effective date of Public Act 98-15), each participating utility shall file any tariff changes necessary to implement the amendatory language set forth in subsections (c) and (d) of this Section by Public Act 98-15 and a revised revenue requirement under the participating utility's performance-based formula rate. The Commission shall enter a final order approving such tariff changes and revised revenue requirement within 21 days after the participating utility's filing.

(2) Notwithstanding anything that may be to the

contrary, a participating utility may file a tariff to retroactively recover its previously unrecovered actual costs of delivery service that are no longer subject to recovery through a reconciliation adjustment under subsection (d) of this Section. This retroactive recovery shall include any derivative adjustments resulting from the changes to subsections (c) and (d) of this Section by Public Act 98-15. Such tariff shall allow the utility to assess, on current customer bills over a period of 12 monthly billing periods, a charge or credit related to those unrecovered costs with interest at the utility's weighted average cost of capital during the period in which those costs were unrecovered. A participating utility may file a tariff that implements a retroactive charge or credit as described in this paragraph for amounts not otherwise included in the tariff filing provided for in paragraph (1) of this subsection (k). The Commission shall enter a final order approving such tariff within 21 days after the participating utility's filing.

(3) The tariff changes described in paragraphs (1)

and (2) of this subsection (k) shall relate only to, and be consistent with, the following provisions of Public Act 98-15: paragraph (2) of subsection (c) regarding year-end capital structure, subparagraph (D) of paragraph (4) of subsection (c) regarding pension assets, and subsection (d) regarding the reconciliation components related to year-end rate base and interest calculated at a rate equal to the utility's weighted average cost of capital.

(4) Nothing in this subsection is intended to effect

a dismissal of or otherwise affect an appeal from any final Commission orders entered in Docket Nos. 11-0721, 12-0001, 12-0293, and 12-0321 other than to the extent of the amendatory language contained in subsections (c) and (d) of this Section of Public Act 98-15.

(l) Each participating utility shall be deemed to have been in full compliance with all requirements of subsection (b) of this Section, subsection (c) of this Section, Section 16-108.6 of this Act, and all Commission orders entered pursuant to Sections 16-108.5 and 16-108.6 of this Act, up to and including May 22, 2013 (the effective date of Public Act 98-15). The Commission shall not undertake any investigation of such compliance and no penalty shall be assessed or adverse action taken against a participating utility for noncompliance with Commission orders associated with subsection (b) of this Section, subsection (c) of this Section, and Section 16-108.6 of this Act prior to such date. Each participating utility other than a combination utility shall be permitted, without penalty, a period of 12 months after such effective date to take actions required to ensure its infrastructure investment program is in compliance with subsection (b) of this Section and with Section 16-108.6 of this Act. Provided further, the following subparagraphs shall apply to a participating utility other than a combination utility:
(A) if the Commission has initiated a proceeding

pursuant to subsection (e) of Section 16-108.6 of this Act that is pending as of May 22, 2013 (the effective date of Public Act 98-15), then the order entered in such proceeding shall, after notice and hearing, accelerate the commencement of the meter deployment schedule approved in the final Commission order on rehearing entered in Docket No. 12-0298;

(B) if the Commission has entered an order pursuant

to subsection (e) of Section 16-108.6 of this Act prior to May 22, 2013 (the effective date of Public Act 98-15) that does not accelerate the commencement of the meter deployment schedule approved in the final Commission order on rehearing entered in Docket No. 12-0298, then the utility shall file with the Commission, within 45 days after such effective date, a plan for accelerating the commencement of the utility's meter deployment schedule approved in the final Commission order on rehearing entered in Docket No. 12-0298; the Commission shall reopen the proceeding in which it entered its order pursuant to subsection (e) of Section 16-108.6 of this Act and shall, after notice and hearing, enter an amendatory order that approves or approves as modified such accelerated plan within 90 days after the utility's filing; or

(C) if the Commission has not initiated a proceeding

pursuant to subsection (e) of Section 16-108.6 of this Act prior to May 22, 2013 (the effective date of Public Act 98-15), then the utility shall file with the Commission, within 45 days after such effective date, a plan for accelerating the commencement of the utility's meter deployment schedule approved in the final Commission order on rehearing entered in Docket No. 12-0298 and the Commission shall, after notice and hearing, approve or approve as modified such plan within 90 days after the utility's filing.

Any schedule for meter deployment approved by the Commission pursuant to this subsection (l) shall take into consideration procurement times for meters and other equipment and operational issues. Nothing in Public Act 98-15 shall shorten or extend the end dates for the 5-year or 10-year periods set forth in subsection (b) of this Section or Section 16-108.6 of this Act. Nothing in this subsection is intended to address whether a participating utility has, or has not, satisfied any or all of the metrics and performance goals established pursuant to subsection (f) of this Section.
(m) The provisions of Public Act 98-15 are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 98-15, eff. 5-22-13; 98-1175, eff. 6-1-15; 99-143, eff. 7-27-15; 99-642, eff. 7-28-16; 99-906, eff. 6-1-17.)

(220 ILCS 5/16-108.6)
Sec. 16-108.6. Provisions relating to Smart Grid Advanced Metering Infrastructure Deployment Plan.
(a) For purposes of this Section and Sections 16-108.7 and 16-108.8 of this Act:
"Advanced Metering Infrastructure" or "AMI" means the communications hardware and software and associated system software that enables Smart Grid functions by creating a network between advanced meters and utility business systems and allowing collection and distribution of information to customers and other parties in addition to providing information to the utility itself.
"Cost-beneficial" means a determination that the benefits of a participating utility's Smart Grid AMI Deployment Plan exceed the costs of the Smart Grid AMI Deployment Plan as initially filed with the Commission or as subsequently modified by the Commission. This standard is met if the present value of the total benefits of the Smart Grid AMI Deployment Plan exceeds the present value of the total costs of the Smart Grid AMI Deployment Plan. The total cost shall include all utility costs reasonably associated with the Smart Grid AMI Deployment Plan. The total benefits shall include the sum of avoided electricity costs, including avoided utility operational costs, avoided consumer power, capacity, and energy costs, and avoided societal costs associated with the production and consumption of electricity, as well as other societal benefits, including the greater integration of renewable and distributed power resources, reductions in the emissions of harmful pollutants and associated avoided health-related costs, other benefits associated with energy efficiency measures, demand-response activities, and the enabling of greater penetration of alternative fuel vehicles.
"Participating utility" has the meaning set forth in Section 16-108.5 of this Act.
"Smart Grid" means investments and policies that together promote one or more of the following goals:
(1) Increased use of digital information and controls

technology to improve reliability, security, and efficiency of the electric grid.

(2) Dynamic optimization of grid operations and

resources, with full cyber security.

(3) Deployment and integration of distributed

resources and generation, including renewable resources.

(4) Development and incorporation of demand-response,

demand-side resources, and energy efficiency resources.

(5) Deployment of "smart" technologies (real-time,

automated, interactive technologies that optimize the physical operation of appliances and consumer devices) for metering, communications concerning grid operations and status, and distribution automation.

(6) Integration of "smart" appliances and consumer

devices.

(7) Deployment and integration of advanced

electricity storage and peak-shaving technologies, including plug-in electric and hybrid electric vehicles, thermal-storage air conditioning and renewable energy generation.

(8) Provision to consumers of timely information and

control options.

(9) Development of open access standards for

communication and interoperability of appliances and equipment connected to the electric grid, including the infrastructure serving the grid.

(10) Identification and lowering of unreasonable or

unnecessary barriers to adoption of Smart Grid technologies, practices, services, and business models that support energy efficiency, demand-response, and distributed generation.

"Smart Grid Advisory Council" means the group of stakeholders formed pursuant to subsection (b) of this Section for the purposes of advising and working with participating utilities on the development and implementation of a Smart Grid Advanced Metering Infrastructure Deployment Plan.
"Smart Grid electric system upgrades" means any of the following:
(1) metering devices, sensors, control devices, and

other devices integrated with and attached to an electric utility system that are capable of engaging in Smart Grid functions;

(2) other monitoring and communications devices that

enable Smart Grid functions, including, but not limited to, distribution automation;

(3) software that enables devices or computers to

engage in Smart Grid functions;

(4) associated cyber secure data communication

network, including enhancements to cyber-security technologies and measures;

(5) substation micro-processor relay upgrades;
(6) devices that allow electric or hybrid-electric

vehicles to engage in Smart Grid functions; or

(7) devices that enable individual consumers to

incorporate distributed and micro-generation.

"Smart Grid electric system upgrades" does not include expenditures for: (1) electricity generation, transmission, or distribution infrastructure or equipment that does not directly relate to or support installing, implementing or enabling Smart Grid functions; (2) physical interconnection of generators or other devices to the grid except those that are directly related to enabling Smart Grid functions; or (3) ongoing or routine operation, billing, customer relations, security, and maintenance.
"Smart Grid functions" means:
(1) the ability to develop, store, send, and receive

digital information concerning or enabling grid operations, electricity use, costs, prices, time of use, nature of use, storage, or other information relevant to device, grid, or utility operations, to or from or by means of the electric utility system through one or a combination of devices and technologies;

(2) the ability to develop, store, send, and receive

digital information concerning electricity use, costs, prices, time of use, nature of use, storage, or other information relevant to device, grid, or utility operations to or from a computer or other control device;

(3) the ability to measure or monitor electricity use

as a function of time of day, power quality characteristics such as voltage level, current, cycles per second, or source or type of generation and to store, synthesize, or report that information by digital means;

(4) the ability to sense and localize disruptions or

changes in power flows on the grid and communicate such information instantaneously and automatically for purposes of enabling automatic protective responses to sustain reliability and security of grid operations;

(5) the ability to detect, prevent, communicate with

regard to, respond to, or recover from system security threats, including cyber-security threats and terrorism, using digital information, media, and devices;

(6) the ability of any device or machine to respond

to signals, measurements, or communications automatically or in a manner programmed by its owner or operator without independent human intervention;

(7) the ability to use digital information to operate

functionalities on the electric utility grid that were previously electro-mechanical or manual;

(8) the ability to use digital controls to manage and

modify electricity demand, enable congestion management, assist in voltage control, provide operating reserves, and provide frequency regulation; or

(9) the ability to integrate electric plug-in

vehicles, distributed generation, and storage in a safe and cost-effective manner on the electric grid.

(b) Within 30 days after the effective date of this amendatory Act of the 97th General Assembly, the Smart Grid Advisory Council shall be established, which shall consist of 9 total voting members with each member possessing either technical, business or consumer expertise in Smart Grid issues, 5 of whom shall be appointed by the Governor, one of whom shall be appointed by the Speaker of the House, one of whom shall be appointed by the Minority Leader of the House, one of whom shall be appointed by the President of the Senate, and one of whom shall be appointed by the Minority Leader of the Senate. Of the Governor's 5 appointments: (i) at least one must represent a non-profit membership organization whose mission is to cultivate innovation and technology-based economic development in Illinois by fostering public-private partnerships to develop and execute research and development projects, advocating for funding for research and development initiatives, and collaborating with public and private partners to attract and retain research and development resources and talent in Illinois; (ii) at least one must represent a non-profit public body corporate and politic created by law that has a duty to represent and protect residential utility consumers in Illinois; (iii) at least one must represent a membership organization that represents the interests of individuals and companies that own, operate, manage, and service commercial buildings in a municipality with a population of 1,000,000 or more inhabitants; and (iv) at least one must represent an alternative retail electric supplier that has obtained a certificate of service authority pursuant to Section 16-115 of this Act and that is not an affiliate of a participating utility prior to one year after the effective date of this amendatory Act of the 97th General Assembly.
The Governor shall designate one of the members of the Council to serve as chairman, and that person shall serve as the chairman at the pleasure of the Governor. The members shall not be compensated for serving on the Smart Grid Advisory Council. The Smart Grid Advisory Council shall have the following duties:
(1) Serve as an advisor to participating utilities

subject to this Section and in the manner described in this Section, and the recommendations provided by the Council, although non-binding, shall be considered by the utilities.

(2) Serve as trustees of the trust or foundation

established pursuant to Section 16-108.7 of this Act with the duties enumerated thereunder.

(c) After consultation with the Smart Grid Advisory Council, each participating utility shall file a Smart Grid Advanced Metering Infrastructure Deployment Plan ("AMI Plan") with the Commission within 180 days after the effective date of this amendatory Act of the 97th General Assembly or by November 1, 2011, whichever is later, or in the case of a combination utility as defined in Section 16-108.5, by April 1, 2012, provided that a participating utility shall not file its plan until the evaluation report on the Pilot Program described in this subsection (c) is issued. The AMI Plan shall provide for investment over a 10-year period that is sufficient to implement the AMI Plan across its entire service territory in a manner that is consistent with subsection (b) of Section 16-108.5 of this Act. The AMI Plan shall contain:
(1) the participating utility's Smart Grid AMI vision

statement that is consistent with the goal of developing a cost-beneficial Smart Grid;

(2) a statement of Smart Grid AMI strategy that

includes a description of how the utility evaluates and prioritizes technology choices to create customer value, including a plan to enhance and enable customers' ability to take advantage of Smart Grid functions beginning at the time an account has billed successfully on the AMI network;

(3) a deployment schedule and plan that includes

deployment of AMI to all customers for a participating utility other than a combination utility, and to 62% of all customers for a participating utility that is a combination utility;

(4) annual milestones and metrics for the purposes of

measuring the success of the AMI Plan in enabling Smart Grid functions; and enhancing consumer benefits from Smart Grid AMI; and

(5) a plan for the consumer education to be

implemented by the participating utility.

The AMI Plan shall be fully consistent with the standards of the National Institute of Standard and Technology (NIST) for Smart Grid interoperability that are in effect at the time the participating utility files its AMI Plan, shall include open standards and internet protocol to the maximum extent possible consistent with cyber security, and shall maximize, to the extent possible, a flexible smart meter platform that can accept remote device upgrades and contain sufficient internal memory capacity for additional storage capabilities, functions and services without the need for physical access to the meter.
The AMI Plan shall secure the privacy of personal information and establish the right of consumers to consent to the disclosure of personal energy information to third parties through electronic, web-based, and other means in accordance with State and federal law and regulations regarding consumer privacy and protection of consumer data.
After notice and hearing, the Commission shall, within 60 days of the filing of an AMI Plan, issue its order approving, or approving with modification, the AMI Plan if the Commission finds that the AMI Plan contains the information required in paragraphs (1) through (5) of this subsection (c) and further finds that the implementation of the AMI Plan will be cost-beneficial consistent with the principles established through the Illinois Smart Grid Collaborative, giving weight to the results of any Commission-approved pilot designed to examine the benefits and costs of AMI deployment. A participating utility's decision to invest pursuant to an AMI Plan approved by the Commission shall not be subject to prudence reviews in subsequent Commission proceedings. Nothing in this subsection (c) is intended to limit the Commission's ability to review the reasonableness of the costs incurred under the AMI Plan. A participating utility shall be allowed to recover the reasonable costs it incurs in implementing a Commission-approved AMI Plan, including the costs of retired meters, and may recover such costs through its tariffs, including the performance-based formula rate tariff approved pursuant to subsection (c) of Section 16-108.5 of this Act.
(d) The AMI Plan shall secure the privacy of the customer's personal information. "Personal information" for this purpose consists of the customer's name, address, telephone number, and other personally identifying information, as well as information about the customer's electric usage. Electric utilities, their contractors or agents, and any third party who comes into possession of such personal information by virtue of working on Smart Grid technology shall not disclose such personal information to be used in mailing lists or to be used for other commercial purposes not reasonably related to the conduct of the utility's business. Electric utilities shall comply with the consumer privacy requirements of the Personal Information Protection Act. In the event a participating utility receives revenues from the sale of information obtained through Smart Grid technology that is not personal information, the participating utility shall use such revenues to offset the revenue requirement.
(e) On April 1 of each year beginning in 2013 and after consultation with the Smart Grid Advisory Council, each participating utility shall submit a report regarding the progress it has made toward completing implementation of its AMI Plan. This report shall:
(1) describe the AMI investments made during the

prior 12 months and the AMI investments planned to be made in the following 12 months;

(2) provide sufficient detail to determine the

utility's progress in meeting the metrics and milestones identified by the utility in its AMI Plan; and

(3) identify any updates to the AMI Plan.
Within 21 days after the utility files its annual report, the Commission shall have authority, either upon complaint or its own initiative, but with reasonable notice, to enter upon an investigation regarding the utility's progress in implementing the AMI Plan as described in paragraph (1) of this subsection (e). If the Commission finds, after notice and hearing, that the participating utility's progress in implementing the AMI Plan is materially deficient for the given plan year, then the Commission shall issue an order requiring the participating utility to devise a corrective action plan, subject to Commission approval and oversight, to bring implementation back on schedule consistent with the AMI Plan. The Commission's order must be entered within 90 days after the utility files its annual report. If the Commission does not initiate an investigation within 21 days after the utility files its annual report, then the filing shall be deemed accepted by the Commission. The utility shall not be required to suspend implementation of its AMI Plan during any Commission investigation.
The participating utility's annual report regarding AMI Plan year 10 shall contain a statement verifying that the implementation of its AMI Plan is complete, provided, however, that if the utility is subject to a corrective action plan that extends the implementation period beyond 10 years, the utility shall include the verification statement in its final annual report. Following the date of a Commission order approving the final annual report or the date on which the final report is deemed accepted by the Commission, the utility's annual reporting obligations under this subsection (d) shall terminate, provided, however, that the utility shall have a continuing obligation to provide information, upon request, to the Commission and Smart Grid Advisory Council regarding the AMI Plan.
(f) Each participating utility shall pay a pro rata share, based on number of customers, of $5,000,000 per year to the trust or foundation established pursuant to Section 16-108.7 of this Act for each plan year of the AMI Plan, which shall be used for purposes of providing customer education regarding smart meters and related consumer-facing technologies and services and 70% of which shall be a recoverable expense; provided that other reasonable amounts expended by the utility for such consumer education shall not be subject to the 70% limitation of this subsection.
(g) Within 60 days after the Commission approves a participating utility's AMI Plan pursuant to subsection (c) of this Section, the participating utility, after consultation with the Smart Grid Advisory Council, shall file a proposed tariff with the Commission that offers an opt-in market-based peak time rebate program to all residential retail customers with smart meters that is designed to provide, in a competitively neutral manner, rebates to those residential retail customers that curtail their use of electricity during specific periods that are identified as peak usage periods. The total amount of rebates shall be the amount of compensation the utility obtains through markets or programs at the applicable regional transmission organization. The utility shall make all reasonable attempts to secure funding for the peak time rebate program through markets or programs at the applicable regional transmission organization. The rules and procedures for consumers to opt-in to the peak time rebate program shall include electronic sign-up, be designed to maximize participation, and be included on the utility's website. The Commission shall monitor the performance of programs established pursuant to this subsection (g) and shall order the termination or modification of a program if it determines that the program is not, after a reasonable period of time for development of at least 4 years, resulting in net benefits to the residential customers of the participating utility.
(h) If Section 16-108.5 of this Act becomes inoperative with respect to one or more participating utilities as set forth in subsection (g) or (h) of that Section, then Sections 16-108.5, 16-108.6, 16-108.7, and 16-108.8 of this Act shall become inoperative as to each affected utility and its service area on the same date as Section 16-108.5 becomes inoperative.
(Source: P.A. 97-616, eff. 10-26-11; 97-646, eff. 12-30-11.)

(220 ILCS 5/16-108.7)
Sec. 16-108.7. Illinois Science and Energy Innovation Trust.
(a) Within 90 days of the effective date of this amendatory Act of the 97th General Assembly, the members of the Smart Grid Advisory Council established pursuant to Section 16-108.6 of this Act, or a majority of the members thereof, shall cause to be established an Illinois science and energy innovation trust or foundation for the purposes of providing financial and technical support and assistance to entities, public or private, within the State of Illinois including, but not limited to, units of State and local government, educational and research institutions, corporations, and charitable, educational, environmental and community organizations, for programs and projects that support, encourage or utilize innovative technologies or other methods of modernizing the State's electric grid that will benefit the public by promoting economic development in Illinois. Such activities shall be supported through grants, loans, contracts, or other programs designed to assist and further benefit technological advances in the area of electric grid modernization and operation. The trust or foundation shall also be eligible for receipt of other energy and environmental grant opportunities, from public or private sources. The trust or foundation shall not be a governmental entity.
(b) Funds received by the trust or foundation pursuant to subsection (f) of Section 16-108.6 of this Act shall be used solely for the purpose of providing consumer education regarding smart meters and related consumer-facing technologies and services and the peak time rebate program described in subsection (g) of Section 16-108.6 of this Act. Thirty percent of such funds received from each participating utility shall be used by the trust or foundation for purposes of providing such education to each participating utility's low-income retail customers, including low-income senior citizens.
The trust or foundation shall use all funds received pursuant to subsection (f) of Section 16-108.6 of this Act in a manner that reflects the unique needs and characteristics of each participating utility's service territory and in proportion to each participating utility's payment.
(c) Such trust or foundation shall be governed by a declaration of trust or articles of incorporation and bylaws which shall, at a minimum, provide the following:
(1) There shall initially be 9 trustees of the trust

or foundation, which shall consist of the members of the Smart Grid Advisory Council established pursuant to Section 16-108.6 of this Act. Subsequently, the participating utilities shall appoint one trustee and the Clean Energy Trust shall appoint one non-voting trustee who shall provide expertise regarding early stage investment in Smart Grid projects.

(2) All trustees shall be entitled to reimbursement

for reasonable expenses incurred on behalf of the trust in the performance of their duties as trustees. All such reimbursements shall be paid out of the trust.

(3) Trustees shall be appointed within 60 days after

the creation of the trust or foundation and shall serve for a term of 5 years commencing upon the date of their respective appointments, until their respective successors are appointed and qualified.

(4) A vacancy in the office of trustee shall be

filled by the person holding the office responsible for appointing the trustee whose death or resignation creates the vacancy, and a trustee appointed to fill a vacancy shall serve the remainder of the term of the trustee whose resignation or death created the vacancy.

(5) The trust or foundation shall have an indefinite

term and shall terminate at such time as no trust assets remain.

(6) The allocation and disbursement of funds for the

various purposes for which the trust or foundation is established shall be determined by the trustees in accordance with the declaration of trust or the articles of incorporation and bylaws.

(7) The trust or foundation shall be authorized to

employ an executive director and other employees, or contract management of the trust or foundation in its entirety to an outside organization found suitable by the trustees, to enter into leases, contracts and other obligations on behalf of the trust or foundation, and to incur expenses that the trustees deem necessary or appropriate for the fulfillment of the purposes for which the trust or foundation is established, provided, however, that salaries and administrative expenses incurred on behalf of the trust or foundation shall not exceed 3% of the trust's principal value, or $750,000, whichever is greater, in any given year. The trustees shall not be compensated by the trust or foundation.

(8) The trustees may create and appoint advisory

boards or committees to assist them with the administration of the trust or foundation, and to advise and make recommendations to them regarding the contribution and disbursement of the trust or foundation funds.

(9) All funds dispersed by the trust or foundation

for programs and projects to meet the objectives of the trust or foundation as enumerated in this Section shall be subject to a peer-review process as determined by the trustees. This process shall be designed to determine, in an objective and unbiased manner, those programs and projects that best fit the objectives of the trust or foundation. In each fiscal year the trustees shall determine, based solely on the information provided through the peer-review process, a budget for programs and projects for that fiscal year.

(10) The trustees shall administer a Smart Grid

education fund from which it shall make grants to qualified not-for-profit organizations for the purpose of educating customers with regard to smart meters and related consumer-facing technologies and services. In making such grants the trust or foundation shall strongly encourage grantees to coordinate to the extent practicable and consider recommendations from the participating utilities regarding the development and implementation of customer education plans.

(11) One of the objectives of the trust or foundation

is to remain self-funding. In order to meet this objective, the trustees may sign agreements with those entities receiving funding that provide for license fees, royalties, or other payments to the trust or foundation from such entities that receive support for their product development from the trust or foundation. Such payments, however, shall be contingent on the commercialization of such products, services, or technologies enabled by the funding provided by the trust or foundation.

(d) The trustees shall notify each participating utility as defined in Section 16-108.5 of this Act of the formation of the trust or foundation. Within 90 days after receipt of the notification, each participating utility that is not a combination utility as defined in Section 16-108.5 of this Act shall contribute $15,000,000 to the trust or foundation, and each participating utility that is a combination utility, as defined in Section 16-108.5 of this Act, shall contribute $7,500,000 to the trust or foundation established pursuant to this Section. Such contributions shall not be a recoverable expense.
(e) If Section 16-108.5 of this Act becomes inoperative with respect to one or more participating utilities as set forth in subsection (g) or (h) of that Section, then Sections 16-108.5, 16-108.6, 16-108.7, and 16-108.8 of this Act shall become inoperative as to each affected utility and its service area on the same date as Section 16-108.5 becomes inoperative.
(Source: P.A. 97-616, eff. 10-26-11; 97-646, eff. 12-30-11.)

(220 ILCS 5/16-108.8)
Sec. 16-108.8. Illinois Smart Grid test bed.
(a) Within 180 days after the effective date of this amendatory Act of the 97th General Assembly, each participating utility, as defined by Section 16-108.5 of this Act, shall create or otherwise designate a Smart Grid test bed, which may be located at one or more places within the utility's system, for the purposes of allowing for the testing of Smart Grid technologies. The objectives of this test bed shall be to:
(1) provide an open, unbiased opportunity for testing

programs, technologies, business models, and other Smart Grid-related activities;

(2) provide on-grid locations for the testing of

potentially innovative Smart Grid-related technologies and services, including but not limited to those funded by the trust or foundation established pursuant to Section 16-108.7 of this Act;

(3) facilitate testing of business models or services

that help integrate Smart Grid-related technologies into the electric grid, especially those business models that may help promote new products and services for retail customers;

(4) offer opportunities to test and showcase Smart

Grid technologies and services, especially those likely to support the economic development goals of the State of Illinois.

(b) The test bed shall reside in one or more locations on the participating utility's network. Such locations shall be chosen by the utility to maximize the opportunity for real-time and real-world testing of Smart Grid technologies and services taking into account the safety and security of the participating utility's grid and grid operations.
(c) The participating utility, with input from the Smart Grid Advisory Council established pursuant to Section 16-108.6 of this Act, shall, as part of its filing under subsection (b) of Section 16-108.5, include a plan for the creation, operation, and administration of the test bed. This plan shall address the following:
(1) how the utility proposes to comply with each of

the objectives set forth in subsection (a) of this Section;

(2) the proposed location or locations of the test

bed;

(3) the process by which the utility will receive,

review, and qualify proposals to use the test bed;

(4) the criteria by which the utility proposes to

qualify proposals to use the test bed, including, but not limited to, safety, reliability, security, customer data security, privacy, and economic development considerations;

(5) the engineering and operations support that the

utility will provide to test bed users, including provision of customer data; and

(6) the estimated costs to establish, administer and

promote the availability of the test bed.

(d) The test bed should be open to all qualified entities wishing to test programs, technologies, business models, and other Smart Grid-related activities, provided that the utility retains control of its grid and operations and may reject any programs, technologies, business models, and other Smart Grid-related activities that threaten the reliability, safety, security, or operations of its network, or that would threaten the security of customer-identifiable data in the judgment of the utility. The number of technologies and entities participating in the test bed at any time may be limited by the utility based on its determination of its ability to maintain a secure, safe, and reliable grid.
(e) At a minimum, the test bed shall have the ability to receive live signals from PJM Interconnection LLC or other applicable regional transmission organization, the ability to test new applications in a utility scale environment (to include ramp rate regulations for distributed wind and solar resources), critical peak price response, and market-based power dispatch.
(f) At the end of the fourth year of operation the test bed shall be subject to an independent evaluation to determine if the test bed is meeting the objectives of this Section or is likely to meet the objectives in the future. The evaluation shall include the performance of the utility as test bed operator. Subject to the findings, the utility and the trust or foundation established pursuant to Section 16-108.7 of this Act may choose to continue operating the test bed.
(g) The utility shall be entitled to recover all prudently incurred and reasonable costs associated with evaluation of proposals, engineering, construction, operation, and administration of the test bed through the performance-based formula rate tariff established pursuant to Section 16-108.5 of this Act.
(h) The utility is authorized to charge fees to users of the test bed that shall recover the costs associated with the incremental costs to the utility associated with administration of the test bed, provided, however, that any such fees collected by the utility shall be used to offset the costs to be recovered pursuant to subsection (g) of this Section.
(i) On a quarterly basis, the utility shall provide the trust or foundation established pursuant to Section 16-108.7 of this Act with a report summarizing test bed activities, customers, discoveries, and other information as shall be mutually deemed relevant.
(j) To the extent practicable, the utility and trust or foundation established pursuant to Section 16-108.7 of this Act shall jointly pursue resources that enhance the capabilities and capacity of the test bed.
(k) If Section 16-108.5 of this Act becomes inoperative with respect to one or more participating utilities as set forth in subsection (g) or (h) of that Section, then Sections 16-108.5, 16-108.6, 16-108.7, and 16-108.8 of this Act shall become inoperative as to each affected utility and its service area on the same date as Section 16-108.5 become inoperative.
(Source: P.A. 97-616, eff. 10-26-11.)

(220 ILCS 5/16-108.10)
Sec. 16-108.10. Energy low-income and support program. Beginning in 2017, without obtaining any approvals from the Commission or any other agency, regardless of whether any such approval would otherwise be required, a participating utility that is not a combination utility, as defined by Section 16-108.5 of this Act, shall contribute $10,000,000 per year for 5 years to the energy low-income and support program, which is intended to fund customer assistance programs with the primary purpose being avoidance of imminent disconnection and reconnecting customers who have been disconnected for non-payment. Such programs may include:
(1) a residential hardship program that may partner

with community-based organizations, including senior citizen organizations, and provides grants to low-income residential customers, including low-income senior citizens, who demonstrate a hardship;

(2) a program that provides grants and other bill

payment concessions to disabled veterans who demonstrate a hardship and members of the armed services or reserve forces of the United States or members of the Illinois National Guard who are on active duty under an executive order of the President of the United States, an act of the Congress of the United States, or an order of the Governor and who demonstrate a hardship;

(3) a budget assistance program that provides tools

and education to low-income senior citizens to assist them with obtaining information regarding energy usage and effective means of managing energy costs;

(4) a non-residential special hardship program that

provides grants to non-residential customers, such as small businesses and non-profit organizations, that demonstrate a hardship, including those providing services to senior citizen and low-income customers; and

(5) a performance-based assistance program that

provides grants to encourage residential customers to make on-time payments by matching a portion of the customer's payments or providing credits towards arrearages.

The payments made by a participating utility under this Section shall not be a recoverable expense. A participating utility may elect to fund either new or existing customer assistance programs, including, but not limited to, those that are administered by the utility.
Programs that use funds that are provided by an electric utility to reduce utility bills may be implemented through tariffs that are filed with and reviewed by the Commission. If a utility elects to file tariffs with the Commission to implement all or a portion of the programs, those tariffs shall, regardless of the date actually filed, be deemed accepted and approved and shall become effective on the first business day after they are filed. The electric utilities whose customers benefit from the funds that are disbursed as contemplated in this Section shall file annual reports documenting the disbursement of those funds with the Commission. The Commission may audit disbursement of the funds to ensure they were disbursed consistently with this Section.
If the Commission finds that a participating utility is no longer eligible to update the performance-based formula rate tariff under subsection (d) of Section 16-108.5 of this Act or the performance-based formula rate is otherwise terminated, then the participating utility's obligations under this Section shall immediately terminate.
(Source: P.A. 99-906, eff. 6-1-17.)

(220 ILCS 5/16-108.11)
Sec. 16-108.11. Employment opportunities. To the extent feasible and consistent with State and federal law, the procurement of contracted labor, materials, and supplies by electric utilities in connection with the offering of delivery services under Article XVI of this Act should provide employment opportunities for all segments of the population and workforce, including minority-owned and female-owned business enterprises, and shall not, consistent with State and federal law, discriminate based on race or socioeconomic status.
(Source: P.A. 99-906, eff. 6-1-17.)

(220 ILCS 5/16-108.12)
Sec. 16-108.12. Utility job training program.
(a) An electric utility that serves more than 3,000,000 customers in the State shall spend $10,000,000 per year in 2017, 2021, and 2025 to fund the programs described in this Section.
(1) The utility shall fund a solar training

pipeline program in the amount of $3,000,000. The utility may administer the program or contract with another entity to administer the program. The program shall be designed to establish a solar installer training pipeline for projects authorized under Section 1-56 of the Illinois Power Agency Act and to establish a pool of trained installers who will be able to install solar projects authorized under subsection (c) of Section 1-75 of the Illinois Power Agency Act and otherwise. The program may include single event training programs. The program described in this paragraph (1) shall be designed to ensure that entities that offer training are located in, and trainees are recruited from, the same communities that the program aims to serve and that the program provides trainees with the opportunity to obtain real-world experience. The program described in this paragraph (1) shall also be designed to assist trainees so that they can obtain applicable certifications or participate in an apprenticeship program. The utility or administrator shall include funding for programs that provide training to individuals who are or were foster children or that target persons with a record who are transitioning with job training and job placement programs. The program shall include an incentive to facilitate an increase of hiring of qualified persons who are or were foster children and persons with a record. It is a goal of the program described in this paragraph (1) that at least 50% of the trainees in this program come from within environmental justice communities and that 2,000 jobs are created for persons who are or were foster children and persons with a record.

(2) The utility shall fund a craft apprenticeship

program in the amount of $3,000,000. The program shall be an accredited or otherwise recognized apprenticeship program over a period not to exceed 4 years, for particular crafts, trades, or skills in the electric industry that may, but need not, be related to solar installation.

(3) The utility shall fund multi-cultural jobs

programs in the amount of $4,000,000. The funding shall be allocated in the applicable year to individual programs as set forth in subparagraphs (A) through (F) of this paragraph (3) and may, but need not, be related to solar installation, over a period not to exceed 4 years, by diversity-focused community organizations that have a record of successfully delivering job training.

(A) $1,000,000 to a community-based civil

rights and human services not-for-profit organization that provides economic development, human capital, and education program services.

(B) $500,000 to a not-for-profit organization

that is also an education institution that offers training programs approved by the Illinois State Board of Education and United States Department of Education with the goal of providing workforce initiatives leading to economic independence.

(C) $500,000 to a not-for-profit organization

dedicated to developing the educational and leadership capacity of minority youth through the operation of schools, youth leadership clubs and youth development centers.

(D) $1,000,000 to a not-for-profit

organization dedicated to providing equal access to opportunities in the construction industry that offer training programs that include Occupational Safety and Health Administration 10 and 30 certifications, Environmental Protection Agency Renovation, Repair and Painting Certification and Leadership in Energy and Environmental Design Accredited Green Associate Exam preparation courses.

(E) $500,000 to a non-profit organization that

has a proven record of successfully implementing utility industry training programs, with expertise in creating programs that strengthen the economics of communities including technical training workshops and economic development through community and financial partners.

(F) $500,000 to a nonprofit organization that

provides family services, housing education, job and career education opportunities that has successfully partnered with the utility on electric industry job training.

For the purposes of this Section, "person with a record" means any person who (1) has been convicted of a crime in this State or of an offense in any other jurisdiction, not including an offense or attempted offense that would subject a person to registration under the Sex Offender Registration Act; (2) has a record of an arrest or an arrest that did not result in conviction for any crime in this State or of an offense in any other jurisdiction; or (3) has a juvenile delinquency adjudication.
(b) Within 60 days after the effective date of this amendatory Act of the 99th General Assembly, an electric utility that serves more than 3,000,000 customers in the State shall file with the Commission a plan to implement this Section. Within 60 days after the plan is filed, the Commission shall enter an order approving the plan if it is consistent with this Section or, if the plan is not consistent with this Section, the Commission shall explain the deficiencies, after which time the utility shall file a new plan. The utility shall use the funds described in subparagraph (O) of paragraph (1) of subsection (c) of Section 1-75 of the Illinois Power Agency Act to pay for the Commission approved programs under this Section.
(Source: P.A. 99-906, eff. 6-1-17.)

(220 ILCS 5/16-108.15)
Sec. 16-108.15. Rate impacts.
(a) Each electric utility that serves more than 500,000 retail customers in the State shall file with the Commission the reports required by this Section, which shall identify the actual and projected average monthly increases in residential retail customers' electric bills due to future energy investment costs for the applicable period or periods.
(b) The average monthly increase calculation shall be comprised of the following components:
(1) Beginning with the 2017 calendar year, the

average monthly amount paid by residential retail customers, expressed on a cents-per-kilowatthour basis, to recover future energy investment costs, which include the charges to recover the costs incurred by the utility under the following provisions:

(A) Sections 8-103, Section 8-103B, and 16-111.5B

of this Act, as applicable, and as such costs may be recovered under Sections 8-103, 8-103B, 16-111.5B or Section 16-108.5 of this Act;

(B) subsection (d-5) of Section 1-75 of the

Illinois Power Agency Act, as such costs may be recovered under subsection (k) of Section 16-108 of this Act; and

(C) Section 16-107.6 of this Act.
Beginning with the 2018 calendar year, each of the

average monthly charges calculated in subparagraphs (A) through (C) of this paragraph (1) shall be equal to the average of each such charge applied over a period that commences with the calendar year ending December 31, 2017 and ends with the most recently completed calendar year prior to the calculation or calculations required by this Section.

(2) The sum of the following:
(A) net energy savings to residential retail

customers that are attributable to the implementation of voltage optimization measures under Section 8-103B of this Act, expressed on a cents-per-kilowatthour basis, which are estimated energy and capacity benefits for residential retail customers minus the measure costs recovered from those customers, divided by the total number of residential retail customers, which quotient shall be divided by the months in the relevant period; notwithstanding this subparagraph (A), a utility may elect not to include an estimate of net energy savings as described in this subparagraph (A), in which case the value under this subparagraph (A) shall be zero; and

(B) for an electric utility that serves more than

3,000,000 retail customers in the State, the benefits of the programs described in Section 16-108.10 of this Act, which are $0.00030 per kilowatthour for the 2017, 2018, 2019, 2020, and 2021 calendar years.

Beginning with the 2018 calendar year, each of

the values identified in subparagraphs (A) and (B) of this paragraph (2) shall be equal to the average of each such value during a period that commences with the calendar year ending December 31, 2017 and ends with the most recently completed calendar year prior to the calculation or calculations required by this Section.

(3) For an electric utility that serves more than

3,000,000 retail customers in the State, the residential retail customer energy efficiency charges shall be $2.33 per month for the 2017 calendar year, provided that such charge shall be increased by 4% per year thereafter; for an electric utility that serves more than 500,000 but less than 3,000,000 retail customers in the State, the residential retail customer energy efficiency charges shall be $3.94 per month for the 2017 calendar year, provided that such charge shall be increased by 4% per year thereafter. Beginning with the 2018 calendar year, this charge shall be equal to the average of the charges applied over a period that commences with the calendar year ending December 31, 2017 and ends with the most recently completed calendar year prior to the calculation or calculations required by this Section.

(c)(1) No later than June 30, 2017, an electric

utility subject to this Section shall submit a report to the Commission that sets forth the utility's rolling 10-year projection of the values of each of the components described in paragraphs (1) through (3) of subsection (b) of this Section. No later than February 15, 2018 and every February 15 thereafter until February 15, 2031, each utility shall submit a report to the Commission that identifies the value of the actual charges applied during the immediately preceding calendar year and updates its rolling 10-year projection based on such actual charges provided that, beginning with the February 15, 2021 report and for each report thereafter, the period of time covered by such projection shall not extend beyond December 31, 2030. Each report submitted under this subsection (c) shall calculate the actual average monthly increase in residential retail customers' electric bills due to future energy investment costs during the immediately preceding calendar year and shall also calculate the projected average monthly increase in residential retail customers' electric bills due to such costs over the rolling 10-year period. Such calculations shall be performed by subtracting the sum of paragraph (2) of subsection (b) of this Section from the sum of paragraph (1) of such subsection (b), multiplying such difference by, as applicable, the actual or forecasted average monthly kilowatthour consumption for the residential retail customer class for the applicable period, and subtracting from such product the applicable value identified under paragraph (3) of such subsection (b).

If the actual or projected average monthly increase

for residential retail customers of electric utility that serves more than 3 million retail customers in the State exceeds $0.25, or the actual or projected average monthly increase for residential retail customers of an electric utility that serves more than 500,000 but less than 3 million retail customers in the State exceeds $0.35, then the applicable utility shall comply with the provisions of paragraphs (2) through (4) of this subsection (c), as applicable.

(2) If the projected average monthly increase for

residential retail customers during a calendar year exceeds the applicable limitation set forth in paragraph (1) of this subsection (c), then the utility shall comply with the following provisions, as applicable:

(A) If an exceedance is projected during the

first four calendar year of the rolling 10-year projection, then the utility shall include in its report submitted under paragraph (1) of this subsection (c) the utility's proposal or proposals to decrease the future energy investment costs described in paragraph (1) of subsection (b) of this Section to ensure that the limitation set forth in such paragraph (1) is not exceeded. The Commission shall, after notice and hearing, enter an order directing the utility to implement one or more proposals, as such proposals may be modified by the Commission. The Commission shall have the authority under this subparagraph (A) to approve modifications to the contracts executed under subsection (d-5) of Section 1-75 of the Illinois Power Agency Act. If the Commission approves modifications to such contracts, then the supplier shall have the option of accepting the modifications or terminating the modified contract or contracts, subject to the termination requirements and notice provisions set forth in item (i) of subparagraph (B) of paragraph (4) of this Section.

(B) If an exceedance is projected during any

calendar year during the last 6 years of the 10-year projection, then the utility shall demonstrate in its report submitted under paragraph (1) of this subsection (c) how the utility will reduce the future energy investment costs described in paragraph (1) of subsection (b) of this Section to ensure that the limitation set forth in such paragraph (1) is not exceeded.

(3) If the actual average monthly increase for

residential retail customers during a calendar year exceeded the limitation set forth in paragraph (1) of this subsection (c), then the utility shall prepare and file with the Commission, at the time it submits its report under paragraph (1) of this subsection (c), a corrective action plan that identifies how the utility will immediately reduce expenditures so that the utility will be in compliance with such limitation beginning on January 1 of the next calendar year. The Commission shall initiate an investigation to determine the factors that contributed to the actual average monthly increase exceeding such limitation for the applicable calendar year, and shall, after notice and hearing, enter an order approving, or approving with modification, the utility's corrective action plan within 120 days after the utility files such plan. The Commission shall also submit a report to the General Assembly no later than 30 days after it enters such order, and the report shall explain the results of the Commission's investigation and findings and conclusions of its order.

(4) If the actual average monthly increase for

residential retail customers during a calendar year exceeds the limitation set forth in paragraph (1) of this subsection (c) for two consecutive years, then the utility shall indicate in its report filed under paragraph (1) of this subsection (c) whether the utility will proceed with or terminate the future energy investments described and authorized under subsection (d-5) of the Illinois Power Agency Act and Sections 8-103B and 16-107.6 of this Act. The utility shall be subject to the requirements of subparagraph (A) or (B) of this paragraph (4), as applicable.

(A) If the utility indicates that it will proceed

with the future energy investments, then it shall be subject to the corrective action plan requirements set forth in paragraph (3) of this subsection (c). In addition, the utility must commit to apply a credit to residential retail customers' bills if the actual average monthly increase for such customers exceeds the limitation set forth in paragraph (1) of this subsection (c) for the year in which the utility files its corrective action plan, which credit shall be in an amount that equals the portion by which the increase exceeds such limitation. The Commission shall initiate an investigation to determine the factors that contributed to the actual average monthly increase exceeding such limitation for the applicable calendar year, including an analysis of the factors contributing to the limitation being exceeded for two consecutive years, and shall, after notice and hearing, enter an order approving, or approving with modification, the utility's corrective action plan within 120 days after the utility files such plan. The Commission shall also submit a supplemental report to the General Assembly no later than 30 days after it enters such order, and the report shall explain the results of the Commission's investigation and findings and conclusions of its order.

(B) If the utility indicates that it will

terminate future energy investments, then the Commission shall, notwithstanding anything to the contrary:

(i) Order the utility to terminate the

contract or contracts executed under subsection (d-5) of Section 1-75 of the Illinois Power Agency Act, pursuant to the contract termination provisions set forth in such subsection (d-5), provided that notice of such termination must be made at least 3 years and 75 days prior to the effective date of such termination. In the event that only a portion of the contracts executed under such subsection (d-5) are terminated for a particular zero emission facility, then the zero emission facility may elect to terminate all of the contracts executed for that facility under such subsection (d-5).

(ii) Within 30 days after the utility submits

its report indicates that it will terminate future energy investments, initiate a proceeding to approve the process for terminating future expenditures under Section 16-107.6 of the Public Utilities Act. The Commission shall, after notice and hearing, enter its order approving such process no later than 120 days after initiating such proceeding.

(iii) Within 30 days after the utility

submits its report indicates that it will terminate future energy investments, initiate a proceeding under Section 8-103B of this Act to reduce the cumulative persisting annual savings goals previously approved by the Commission under such Section to ensure just and reasonable rates. The Commission shall, after notice and hearing, enter its order approving such goal reductions no later than 120 days after initiating such proceeding.

Notwithstanding the termination of future energy

investments pursuant to this subparagraph (B), the utility shall be permitted to continue to recover the costs of such investments that were incurred prior to such termination, including but not limited to all costs that are recovered through regulatory assets created under Sections 8-103B and 16-107.6 of this Act. Nothing in this Section shall limit the utility's ability to fully recover such costs. The utility shall also be permitted to continue to recover the costs of all payments made under contracts executed under subsection (d-5) until the effective date of the contract's termination.

(Source: P.A. 99-906, eff. 6-1-17.)

(220 ILCS 5/16-108.16)
Sec. 16-108.16. Commercial Rate Impacts.
(a) Each electric utility that serves more than 500,000 retail customers in the State shall file with the Commission the reports required by this Section, which shall identify the annual average increases due to future energy investment costs for the applicable period or periods in electric bills to commercial and industrial retail customers. For purposes of this Section, "commercial and industrial retail customers" means non-residential retail customers other than those customers who are exempt from subsections (a) through (j) of Section 8-103B of this Act under subsection (l) of Section 8-103B.
(b) The increase determination required by subsection (a) of this Section shall be based on a calculation comprised of the following components:
(1) Beginning with the 2017 calendar year, the

average annual amount paid by commercial and industrial retail customers, expressed on a cents-per-kilowatthour basis, to recover future energy investment costs, which include the charges to recover the costs incurred by the utility under the following provisions:

(A) Sections 8-103, Section 8-103B, and 16-111.5B

of this Act, as applicable, and as such costs may be recovered under Sections 8-103, 8-103B, 16-111.5B or Section 16-108.5 of this Act;

(B) subsection (d-5) of Section 1-75 of the

Illinois Power Agency Act, as such costs may be recovered under subsection (k) of Section 16-108 of this Act; and

(C) Section 16-107.6 of this Act.
Beginning with the 2018 calendar year, each of the

average annual charges calculated in subparagraphs (A) through (C) of this paragraph (1) shall be equal to the average of each such charge applied over a period that commences with the calendar year ending December 31, 2017 and ends with the most recently completed calendar year prior to the calculation or calculations required by this Section.

(2) The sum of the following:
(A) annual net energy savings to commercial and

industrial retail customers that are attributable to the implementation of voltage optimization measures under Section 8-103B of this Act, expressed on a cents-per-kilowatthour basis, which are estimated energy and capacity benefits for commercial and industrial retail customers minus the measure costs recovered from those customers, divided by the average annual kilowatt-hour consumption of commercial and industrial retail customers; notwithstanding this subparagraph (A), a utility may elect not to include an estimate of net energy savings as described in this subparagraph (A), in which case the value under this subparagraph (A) shall be zero;

(B) the average annual cents-per-kilowatthour

charge applied under Section 8-103 of this Act to commercial and industrial retail customers during calendar year 2016 to recover the costs authorized by such Section; and

(C) incremental energy efficiency savings, which

shall be calculated by subtracting the value determined in item (ii) of this subparagraph (C) from the value determined in item (i) of this subparagraph and dividing the difference by the value identified in item (iii) of this subparagraph:

(i) Total value, in dollars, of the

cumulative persisting annual saving achieved from the installation or implementation of all energy efficiency measures for commercial and industrial retail customers under Sections 8-103, 8-103B and 16-111.5 of this Act, net of the cumulative annual percentage savings in kilowatt-hours, if any, calculated under subparagraph (A) of this paragraph (2).

(ii) 2016 value, which shall equal the value

calculated under item (i) of this subparagraph (C) multiplied by the quotient of (aa) the cumulative persisting annual savings, in kilowatt-hours, achieved from the installation or implementation of all energy efficiency measures for commercial and industrial retail customers under Sections 8-103, 8-103B and 16-111.5B of this Act as of December 31, 2016, divided by (bb) the cumulative persisting annual savings, in kilowatt-hours, from the installation or implementation of all energy efficiency measures for commercial and industrial retail customers under Sections 8-103, 8-103B and 16-111.5 of this Act, net of the cumulative annual percentage savings in kilowatt-hours, if any, calculated under subparagraph (A) of this paragraph (2).

(iii) The average annual kilowatt-hour

consumption of those commercial and industrial retail customers that installed or implemented energy efficiency measures under energy efficiency programs or plans approved pursuant to Sections 8-103, 8-103B or 16-111.5B of this Act.

Beginning with the 2018 calendar year, each of

the values identified in subparagraphs (A) and (C) of this paragraph (2) shall be equal to the average of each such value during a period that commences with the calendar year ending December 31, 2017 and ends with the most recently completed calendar year prior to the calculation or calculations required by this Section.

For purposes of this Section, cumulative

persisting annual savings shall have the meaning set forth in Section 8-103B of this Act, and energy efficiency measures shall have the meaning set forth in Section 1-10 of the Illinois Power Agency Act.

(c)(1) No later than June 30, 2017, and every June 30

thereafter until June 30, 2027, an electric utility subject to this Section shall submit a report to the Commission that sets forth the utility's 10-year projection of the values of each of the components described in paragraphs (1) and (2) of subsection (b) of this Section. Each utility's report to the Commission shall identify the result of the computation performed under this Section for the immediately preceding calendar year and update its 10-year projection. Such calculations shall be performed by subtracting the sum of paragraph (2) of subsection (b) of this Section from the sum of paragraph (1) of such subsection (b).

In the event that the actual or projected average

annual increase for commercial and industrial retail customers exceeds 1.3% of 8.90 cents-per-kilowatthour, which is the average amount paid per kilowatt-hour for electric service during the year ending December 31, 2015 by Illinois commercial retail customers, as reported to the Edison Electric Institute, then the applicable utility shall comply with the provisions of paragraphs (2) through (4) of this subsection (c), as applicable.

(2) In the event that the projected average annual

increase for commercial and industrial retail customers during a calendar year exceeds the applicable limitation set forth in paragraph (1) of this subsection (c), then the utility shall comply with the following provisions, as applicable:

(A) If an exceedance is projected during the

first four calendar years of the 10-year projection, then the utility shall include in its report submitted under paragraph (1) of this subsection (c) the utility's proposal or proposals to decrease the future energy investment costs described in paragraph (1) of subsection (b) of this Section to ensure that the limitation set forth in such paragraph (1) is not exceeded. The Commission shall, after notice and hearing, enter an order directing the utility to implement one or more proposals, as such proposals may be modified by the Commission. The Commission shall have the authority under this subparagraph (A) to approve modifications to the contracts executed under subsection (d-5) of Section 1-75 of the Illinois Power Agency Act. If the Commission approves modifications to such contracts that are in an amount that reduces the quantities to be procured under such contracts by more than 7%, then the supplier shall have the option of accepting the modifications or terminating the modified contract or contracts, subject to the termination requirements and notice provisions set forth in item (i) of subparagraph (B) of paragraph (4) of this Section.

(B) If an exceedance is projected during any

calendar year during the last 6 years of the 10-year projection, then the utility shall demonstrate in its report submitted under paragraph (1) of this subsection (c) how the utility will reduce the future energy investment costs described in paragraph (1) of subsection (b) of this Section to ensure that the limitation set forth in such paragraph (1) is not exceeded.

(3) If the actual average annual increase for

commercial and industrial retail customers during a calendar year exceeded the limitation set forth in paragraph (1) of this subsection (c), then the utility shall prepare and file with the Commission, at the time it submits its report under paragraph (1) of this subsection (c), a corrective action plan. The Commission shall initiate an investigation to determine the factors that contributed to the actual average annual increase exceeding such limitation for the applicable calendar year, and shall, after notice and hearing, enter an order approving, or approving with modification, the utility's corrective action plan within 120 days after the utility files such plan. The Commission shall also submit a report to the General Assembly no later than 30 days after it enters such order, and the report shall explain the results of the Commission's investigation and findings and conclusions of its order.

(4) If the actual average annual increase for

commercial and industrial retail customers during a calendar year exceeds the limitation set forth in paragraph (1) of this subsection (c) for two consecutive years, then the utility shall indicate in its report filed under paragraph (1) of this subsection (c) whether the utility will proceed with or terminate the future energy investments described and authorized under subsection (d-5) of the Illinois Power Agency Act and Sections 8-103B and 16-107.6 of this Act. The utility's election shall be subject to the requirements of subparagraph (A) or (B) of this paragraph (4), as applicable.

(A) If the utility elects to proceed with the

future energy investments, then it shall be subject to the corrective action plan requirements set forth in paragraph (3) of this subsection (c). In addition, the utility must commit to apply a credit to commercial and industrial retail customers' bills if the actual average annual increase for such customers exceeds the limitation set forth in paragraph (1) of this subsection (c) for the year in which the utility files its corrective action plan, which credit shall be in an amount that equals the portion by which the increase exceeds such limitation. The Commission shall initiate an investigation to determine the factors that contributed to the actual average annual increase exceeding such limitation for the applicable calendar year, including an analysis of the factors contributing to the limitation being exceeded for two consecutive years, and shall, after notice and hearing, enter an order approving, or approving with modification, the utility's corrective action plan within 120 days after the utility files such plan. The Commission shall also submit a supplemental report to the General Assembly no later than 30 days after it enters such order, and the report shall explain the results of the Commission's investigation and findings and conclusions of its order.

(B) If the utility elects to terminate future

energy investments, then the Commission shall, notwithstanding anything to the contrary:

(i) Order the utility to terminate the

contract or contracts executed under subsection (d-5) of Section 1-75 of the Illinois Power Agency Act, pursuant to the contract termination provisions set forth in such subsection (d-5), provided that notice of such termination must be made at least 3 years and 75 days prior to the effective date of such termination. In the event that only a portion of the contracts executed under such subsection (d-5) are terminated for a particular zero emission facility, then the zero emission facility may elect to terminate all of the contracts executed for that facility under such subsection (d-5).

(ii) Within 30 days of the utility's report

identifying its election to terminate future energy investments, initiate a proceeding to approve the process for terminating future expenditures under Sections 16-107.6 of the Public Utilities Act. The Commission shall, after notice and hearing, enter its order approving such process no later than 120 days after initiating such proceeding.

(iii) Within 30 days of the utility's report

identifying its election to terminate future energy investments, initiate a proceeding under Section 8-103B of this Act to reduce the cumulative persisting annual savings goals previously approved by the Commission under such Section to ensure just and reasonable rates. The Commission shall, after notice and hearing, enter its order approving such goal reductions no later than 120 days after initiating such proceeding.

Notwithstanding the termination of future energy

investments pursuant to this subparagraph (B), the utility shall be permitted to continue to recover the costs of such investments that were incurred prior to such termination, including but not limited to all costs that are recovered through regulatory assets created under Sections 8-103B and 16-107.6 of this Act. Nothing in this Section shall limit the utility's ability to fully recover such costs. The utility shall also be permitted to continue to recover the costs of all payments made under contracts executed under subsection (d-5) until the effective date of the contract's termination.

(5) Notwithstanding anything to the contrary, if,

under this Section or subsection (m) of Section 16-108 of this Act, modifications to the contracts executed under subsection (d-5) of Section 1-75 of the Illinois Power Agency Act are, in total, in an amount that reduces the quantities to procured under such contracts by more than 10%, then the supplier shall have the option of accepting the modifications or terminating the modified contract or contracts, subject to the termination requirements and notice provisions set forth in item (i) of subparagraph (B) of paragraph (4) of this Section.

(Source: P.A. 99-906, eff. 6-1-17.)

(220 ILCS 5/16-109)
Sec. 16-109. Unbundling of delivery services; Commission review. The General Assembly finds that the offering of delivery services will, and is intended to, facilitate the development of competition for generation services, and that competition may develop for other services currently offered on a tariffed basis by the electric utility. The Commission shall open a proceeding to investigate the need for and desirability of different or additional unbundling of delivery services for some or all electric utilities 3 years from the date that a tariff for delivery services is first approved or allowed into effect pursuant to this Section. The Commission shall open an additional proceeding to again investigate the need for and desirability of different or additional unbundling of delivery services for some or all electric utilities, 3 years after the entry of its final order in the first investigation proceeding. The Commission shall issue its final order in each investigation proceeding no later than 6 months after the proceeding is initiated. In each such proceeding the Commission shall consider, at a minimum, the effect of additional unbundling on (i) the objective of just and reasonable rates, (ii) electric utility employees, and (iii) the development of competitive markets for electric energy services in Illinois. Specific changes to the delivery services tariffs of individual electric utilities to implement findings and directives stated in an order in an investigation proceeding initiated under this Section shall be addressed through individual electric utility tariff filings. The Commission may also, in accordance with Section 16-108, upon complaint or upon its own initiative without complaint, upon reasonable notice, enter upon a hearing concerning the need and desirability of requiring additional or other unbundling of delivery services offered by electric utilities.
(Source: P.A. 90-561, eff. 12-16-97.)

(220 ILCS 5/16-109A)
Sec. 16-109A. Unbundling of prices for tariffed services; Commission investigation. In addition to the unbundling authorized under Sections 16-108 and 16-109, the Commission shall have the authority to investigate the need for, and to require, the restructuring or unbundling of prices for tariffed services, other than delivery services, offered by an electric utility; provided, however, that the Commission shall not enter an order requiring the restructuring or unbundling of prices for any such tariffed services for a customer class of an electric utility prior to the date that the class first becomes eligible for delivery services pursuant to Section 16-104.
(Source: P.A. 90-561, eff. 12-16-97.)

(220 ILCS 5/16-110)
Sec. 16-110. Delivery services customer power purchase options.
(a) Each electric utility shall offer a tariffed service or services in accordance with the terms and conditions set forth in this Section pursuant to which its non-residential delivery services customers may purchase from the electric utility an amount of electric power and energy that is equal to or less than the amounts that are delivered by such electric utility.
(b) Except as provided in subsection (o) of Section 16-112, a non-residential delivery services customer that is paying transition charges to the electric utility shall be permitted to purchase electric power and energy from the electric utility at a price or prices equal to the sum of (i) the market values that are determined for the electric utility in accordance with Section 16-112 and used by the electric utility to calculate the customer's transition charges and (ii) a fee that compensates the electric utility for any administrative costs it incurs in arranging to supply such electric power and energy. The electric utility may require that the customer purchase such electric power and energy for periods of not less than one year and may also require that the customer give up to 30 days notice for a purchase of one year's duration, and 90 days notice for a purchase of more than one year's duration. A non-residential delivery service customer exercising the option described in this subsection may sell or assign its interests in the electric power or energy that the customer has purchased. In the case of any such assignment or sale by any non-residential delivery service customer to an alternative retail electric supplier that is serving such customer and has been certified pursuant to Section 16-115, an electric utility serving more than 500,000 customers shall provide such power and energy at the same market value as set forth in clause (i) of this subsection, together with the fee charged under clause (ii) of this subsection, less any costs included in such market value or fee with respect to retail marketing activities, provided, however, that in no event shall an electric utility be required after June 1, 2002 to provide power and energy at this market value plus fee that excludes marketing costs for any such assignment or sale by a non-residential customer to an alternative retail electric supplier. At least twice per year, each electric utility shall notify its small commercial retail customers, through bill inserts and other similar means, of their option to obtain electric power and energy through purchases at market value pursuant to this subsection.
(c) After the transition charge period applicable to a non-residential delivery services customer, and until the provision of electric power and energy is declared competitive for the customer group to which the customer belongs, a non-residential delivery services customer that paid any transition charges it was legally obligated to pay to an electric utility shall be permitted to purchase electric power and energy from the electric utility for contract periods of one year at a price or prices equal to the sum of (i) the market value determined for that customer's class pursuant to Section 16-112 and (ii) to the extent it is not included in such market value, a fee to compensate the electric utility for the service of arranging the supply or purchase of such electric power and energy. The electric utility may require that a delivery services customer give the following notice for such a purchase: (i) for a small commercial retail customer, not more than 30 days; (ii) for a nonresidential customer which is not a small commercial retail customer but which has maximum electrical demand of less than 500 kilowatts, not more than 6 months; (iii) for a nonresidential customer with maximum electrical demand of 500 kilowatts or more but less than one megawatt, not more than 9 months; and (iv) for a nonresidential customer with maximum electrical demand of one megawatt or more, not more than one year. At least twice per year, each electric utility shall notify its small commercial retail customers, through bill inserts or other similar means, of their option to obtain electric power and energy through purchases at market value pursuant to this subsection.
(d) After the transition charge period applicable to a non-residential delivery services customer, and until the provision of electric power and energy is declared competitive for the customer group to which the customer belongs, a non-residential delivery services customer, other than a small commercial retail customer, that paid any transition charges it was legally obligated to pay to an electric utility shall be permitted to purchase electric power and energy from the electric utility for contract periods of one year at a price or prices equal to (A) the sum of (i) the electric utility's actual cost of procuring such electric power and energy and (ii) a broker's fee to compensate the electric utility for arranging the supply, or, if the utility so elects, (B) the market value of electric power or energy provided by the electric utility determined as set forth in the electric utility's tariff for that customer's class. The electric utility may require that the delivery services customer give up to 30 days notice for such a purchase.
(e) Each delivery services customer purchasing electric power and energy from the electric utility pursuant to a tariff filed in accordance with this Section shall also pay all of the applicable charges set forth in the electric utility's delivery services tariffs and any other tariffs applicable to the services provided to that customer by the electric utility.
(f) An electric utility can require a retail customer taking delivery services that formerly generated electric power and energy for its own use and that would not otherwise pay transition charges on a portion of its electric power and energy requirements served on delivery services to pay transition charges on that portion of the customer's electric power and energy requirements as a condition of exercising the delivery services customer power purchase options set forth in this Section.
(Source: P.A. 90-561, eff. 12-16-97; 91-50, eff. 6-30-99.)

(220 ILCS 5/16-111)
Sec. 16-111. Rates and restructuring transactions during mandatory transition period; restructuring and other transactions.
(a) During the mandatory transition period, notwithstanding any provision of Article IX of this Act, and except as provided in subsections (b) and (f) of this Section, the Commission shall not (i) initiate, authorize or order any change by way of increase (other than in connection with a request for rate increase which was filed after September 1, 1997 but prior to October 15, 1997, by an electric utility serving less than 12,500 customers in this State), (ii) initiate or, unless requested by the electric utility, authorize or order any change by way of decrease, restructuring or unbundling (except as provided in Section 16-109A), in the rates of any electric utility that were in effect on October 1, 1996, or (iii) in any order approving any application for a merger pursuant to Section 7-204 that was pending as of May 16, 1997, impose any condition requiring any filing for an increase, decrease, or change in, or other review of, an electric utility's rates or enforce any such condition of any such order; provided, however, that this subsection shall not prohibit the Commission from:
(1) approving the application of an electric utility

to implement an alternative to rate of return regulation or a regulatory mechanism that rewards or penalizes the electric utility through adjustment of rates based on utility performance, pursuant to Section 9-244;

(2) authorizing an electric utility to eliminate its

fuel adjustment clause and adjust its base rate tariffs in accordance with subsection (b), (d), or (f) of Section 9-220 of this Act, to fix its fuel adjustment factor in accordance with subsection (c) of Section 9-220 of this Act, or to eliminate its fuel adjustment clause in accordance with subsection (e) of Section 9-220 of this Act;

(3) ordering into effect tariffs for delivery

services and transition charges in accordance with Sections 16-104 and 16-108, for real-time pricing in accordance with Section 16-107, or the options required by Section 16-110 and subsection (n) of 16-112, allowing a billing experiment in accordance with Section 16-106, or modifying delivery services tariffs in accordance with Section 16-109; or

(4) ordering or allowing into effect any tariff to

recover charges pursuant to Sections 9-201.5, 9-220.1, 9-221, 9-222 (except as provided in Section 9-222.1), 16-108, and 16-114 of this Act, Section 5-5 of the Electricity Infrastructure Maintenance Fee Law, Section 6-5 of the Renewable Energy, Energy Efficiency, and Coal Resources Development Law of 1997, and Section 13 of the Energy Assistance Act.

After December 31, 2004, the provisions of this subsection (a) shall not apply to an electric utility whose average residential retail rate was less than or equal to 90% of the average residential retail rate for the "Midwest Utilities", as that term is defined in subsection (b) of this Section, based on data reported on Form 1 to the Federal Energy Regulatory Commission for calendar year 1995, and which served between 150,000 and 250,000 retail customers in this State on January 1, 1995 unless the electric utility or its holding company has been acquired by or merged with an affiliate of another electric utility subsequent to January 1, 2002. This exemption shall be limited to this subsection (a) and shall not extend to any other provisions of this Act.
(b) Notwithstanding the provisions of subsection (a), each Illinois electric utility serving more than 12,500 customers in Illinois shall file tariffs (i) reducing, effective August 1, 1998, each component of its base rates to residential retail customers by 15% from the base rates in effect immediately prior to January 1, 1998 and (ii) if the public utility provides electric service to (A) more than 500,000 customers but less than 1,000,000 customers in this State on January 1, 1999, reducing, effective May 1, 2002, each component of its base rates to residential retail customers by an additional 5% from the base rates in effect immediately prior to January 1, 1998, or (B) at least 1,000,000 customers in this State on January 1, 1999, reducing, effective October 1, 2001, each component of its base rates to residential retail customers by an additional 5% from the base rates in effect immediately prior to January 1, 1998. Provided, however, that (A) if an electric utility's average residential retail rate is less than or equal to the average residential retail rate for a group of Midwest Utilities (consisting of all investor-owned electric utilities with annual system peaks in excess of 1000 megawatts in the States of Illinois, Indiana, Iowa, Kentucky, Michigan, Missouri, Ohio, and Wisconsin), based on data reported on Form 1 to the Federal Energy Regulatory Commission for calendar year 1995, then it shall only be required to file tariffs (i) reducing, effective August 1, 1998, each component of its base rates to residential retail customers by 5% from the base rates in effect immediately prior to January 1, 1998, (ii) reducing, effective October 1, 2000, each component of its base rates to residential retail customers by the lesser of 5% of the base rates in effect immediately prior to January 1, 1998 or the percentage by which the electric utility's average residential retail rate exceeds the average residential retail rate of the Midwest Utilities, based on data reported on Form 1 to the Federal Energy Regulatory Commission for calendar year 1999, and (iii) reducing, effective October 1, 2002, each component of its base rates to residential retail customers by an additional amount equal to the lesser of 5% of the base rates in effect immediately prior to January 1, 1998 or the percentage by which the electric utility's average residential retail rate exceeds the average residential retail rate of the Midwest Utilities, based on data reported on Form 1 to the Federal Energy Regulatory Commission for calendar year 2001; and (B) if the average residential retail rate of an electric utility serving between 150,000 and 250,000 retail customers in this State on January 1, 1995 is less than or equal to 90% of the average residential retail rate for the Midwest Utilities, based on data reported on Form 1 to the Federal Energy Regulatory Commission for calendar year 1995, then it shall only be required to file tariffs (i) reducing, effective August 1, 1998, each component of its base rates to residential retail customers by 2% from the base rates in effect immediately prior to January 1, 1998; (ii) reducing, effective October 1, 2000, each component of its base rates to residential retail customers by 2% from the base rate in effect immediately prior to January 1, 1998; and (iii) reducing, effective October 1, 2002, each component of its base rates to residential retail customers by 1% from the base rates in effect immediately prior to January 1, 1998. Provided, further, that any electric utility for which a decrease in base rates has been or is placed into effect between October 1, 1996 and the dates specified in the preceding sentences of this subsection, other than pursuant to the requirements of this subsection, shall be entitled to reduce the amount of any reduction or reductions in its base rates required by this subsection by the amount of such other decrease. The tariffs required under this subsection shall be filed 45 days in advance of the effective date. Notwithstanding anything to the contrary in Section 9-220 of this Act, no restatement of base rates in conjunction with the elimination of a fuel adjustment clause under that Section shall result in a lesser decrease in base rates than customers would otherwise receive under this subsection had the electric utility's fuel adjustment clause not been eliminated.
(c) Any utility reducing its base rates by 15% on August 1, 1998 pursuant to subsection (b) shall include the following statement on its bills for residential customers from August 1 through December 31, 1998: "Effective August 1, 1998, your rates have been reduced by 15% by the Electric Service Customer Choice and Rate Relief Law of 1997 passed by the Illinois General Assembly.". Any utility reducing its base rates by 5% on August 1, 1998, pursuant to subsection (b) shall include the following statement on its bills for residential customers from August 1 through December 31, 1998: "Effective August 1, 1998, your rates have been reduced by 5% by the Electric Service Customer Choice and Rate Relief Law of 1997 passed by the Illinois General Assembly.".
Any utility reducing its base rates by 2% on August 1, 1998 pursuant to subsection (b) shall include the following statement on its bills for residential customers from August 1 through December 31, 1998: "Effective August 1, 1998, your rates have been reduced by 2% by the Electric Service Customer Choice and Rate Relief Law of 1997 passed by the Illinois General Assembly.".
(d) (Blank.)
(e) (Blank.)
(f) During the mandatory transition period, an electric utility may file revised tariffs reducing the price of any tariffed service offered by the electric utility for all customers taking that tariffed service, which shall be effective 7 days after filing.
(g) Until all classes of tariffed services are declared competitive, an electric utility may, without obtaining any approval of the Commission other than that provided for in this subsection and notwithstanding any other provision of this Act or any rule or regulation of the Commission that would require such approval:
(1) implement a reorganization, other than a merger

of 2 or more public utilities as defined in Section 3-105 or their holding companies;

(2) retire generating plants from service;
(3) sell, assign, lease or otherwise transfer assets

to an affiliated or unaffiliated entity and as part of such transaction enter into service agreements, power purchase agreements, or other agreements with the transferee; provided, however, that the prices, terms and conditions of any power purchase agreement must be approved or allowed into effect by the Federal Energy Regulatory Commission; or

(4) use any accelerated cost recovery method

including accelerated depreciation, accelerated amortization or other capital recovery methods, or record reductions to the original cost of its assets.

In order to implement a reorganization, retire generating plants from service, or sell, assign, lease or otherwise transfer assets pursuant to this Section, the electric utility shall comply with subsections (c) and (d) of Section 16-128, if applicable, and subsection (k) of this Section, if applicable, and provide the Commission with at least 30 days notice of the proposed reorganization or transaction, which notice shall include the following information:
(i) a complete statement of the entries that the

electric utility will make on its books and records of account to implement the proposed reorganization or transaction together with a certification from an independent certified public accountant that such entries are in accord with generally accepted accounting principles and, if the Commission has previously approved guidelines for cost allocations between the utility and its affiliates, a certification from the chief accounting officer of the utility that such entries are in accord with those cost allocation guidelines;

(ii) a description of how the electric utility will

use proceeds of any sale, assignment, lease or transfer to retire debt or otherwise reduce or recover the costs of services provided by such electric utility;

(iii) a list of all federal approvals or approvals

required from departments and agencies of this State, other than the Commission, that the electric utility has or will obtain before implementing the reorganization or transaction;

(iv) an irrevocable commitment by the electric

utility that it will not, as a result of the transaction, impose any stranded cost charges that it might otherwise be allowed to charge retail customers under federal law or increase the transition charges that it is otherwise entitled to collect under this Article XVI;

(v) if the electric utility proposes to sell, assign,

lease or otherwise transfer a generating plant that brings the amount of net dependable generating capacity transferred pursuant to this subsection to an amount equal to or greater than 15% of the electric utility's net dependable capacity as of the effective date of this amendatory Act of 1997, and enters into a power purchase agreement with the entity to which such generating plant is sold, assigned, leased, or otherwise transferred, the electric utility also agrees, if its fuel adjustment clause has not already been eliminated, to eliminate its fuel adjustment clause in accordance with subsection (b) of Section 9-220 for a period of time equal to the length of any such power purchase agreement or successor agreement, or until January 1, 2005, whichever is longer; if the capacity of the generating plant so transferred and related power purchase agreement does not result in the elimination of the fuel adjustment clause under this subsection, and the fuel adjustment clause has not already been eliminated, the electric utility shall agree that the costs associated with the transferred plant that are included in the calculation of the rate per kilowatt-hour to be applied pursuant to the electric utility's fuel adjustment clause during such period shall not exceed the per kilowatt-hour cost associated with such generating plant included in the electric utility's fuel adjustment clause during the full calendar year preceding the transfer, with such limit to be adjusted each year thereafter by the Gross Domestic Product Implicit Price Deflator; and

(vi) in addition, if the electric utility proposes

to sell, assign, or lease, (A) either (1) an amount of generating plant that brings the amount of net dependable generating capacity transferred pursuant to this subsection to an amount equal to or greater than 15% of its net dependable capacity on the effective date of this amendatory Act of 1997, or (2) one or more generating plants with a total net dependable capacity of 1100 megawatts, or (B) transmission and distribution facilities that either (1) bring the amount of transmission and distribution facilities transferred pursuant to this subsection to an amount equal to or greater than 15% of the electric utility's total depreciated original cost investment in such facilities, or (2) represent an investment of $25,000,000 in terms of total depreciated original cost, the electric utility shall provide, in addition to the information listed in subparagraphs (i) through (v), the following information: (A) a description of how the electric utility will meet its service obligations under this Act in a safe and reliable manner and (B) the electric utility's projected earned rate of return on common equity for each year from the date of the notice through December 31, 2006 both with and without the proposed transaction. If the Commission has not issued an order initiating a hearing on the proposed transaction within 30 days after the date the electric utility's notice is filed, the transaction shall be deemed approved. The Commission may, after notice and hearing, prohibit the proposed transaction if it makes either or both of the following findings: (1) that the proposed transaction will render the electric utility unable to provide its tariffed services in a safe and reliable manner, or (2) that there is a strong likelihood that consummation of the proposed transaction will result in the electric utility being entitled to request an increase in its base rates. Any hearing initiated by the Commission into the proposed transaction shall be completed, and the Commission's final order approving or prohibiting the proposed transaction shall be entered, within 90 days after the date the electric utility's notice was filed. Provided, however, that a sale, assignment, or lease of transmission facilities to an independent system operator that meets the requirements of Section 16-126 shall not be subject to Commission approval under this Section.

In any proceeding conducted by the Commission

pursuant to this subparagraph (vi), intervention shall be limited to parties with a direct interest in the transaction which is the subject of the hearing and any statutory consumer protection agency as defined in subsection (d) of Section 9-102.1. Notwithstanding the provisions of Section 10-113 of this Act, any application seeking rehearing of an order issued under this subparagraph (vi), whether filed by the electric utility or by an intervening party, shall be filed within 10 days after service of the order.

The Commission shall not in any subsequent proceeding or otherwise, review such a reorganization or other transaction authorized by this Section, but shall retain the authority to allocate costs as stated in Section 16-111(i). An entity to which an electric utility sells, assigns, leases or transfers assets pursuant to this subsection (g) shall not, as a result of the transactions specified in this subsection (g), be deemed a public utility as defined in Section 3-105. Nothing in this subsection (g) shall change any requirement under the jurisdiction of the Illinois Department of Nuclear Safety including, but not limited to, the payment of fees. Nothing in this subsection (g) shall exempt a utility from obtaining a certificate pursuant to Section 8-406 of this Act for the construction of a new electric generating facility. Nothing in this subsection (g) is intended to exempt the transactions hereunder from the operation of the federal or State antitrust laws. Nothing in this subsection (g) shall require an electric utility to use the procedures specified in this subsection for any of the transactions specified herein. Any other procedure available under this Act may, at the electric utility's election, be used for any such transaction.
(h) During the mandatory transition period, the Commission shall not establish or use any rates of depreciation, which for purposes of this subsection shall include amortization, for any electric utility other than those established pursuant to subsection (c) of Section 5-104 of this Act or utilized pursuant to subsection (g) of this Section. Provided, however, that in any proceeding to review an electric utility's rates for tariffed services pursuant to Section 9-201, 9-202, 9-250 or 16-111(d) of this Act, the Commission may establish new rates of depreciation for the electric utility in the same manner provided in subsection (d) of Section 5-104 of this Act. An electric utility implementing an accelerated cost recovery method including accelerated depreciation, accelerated amortization or other capital recovery methods, or recording reductions to the original cost of its assets, pursuant to subsection (g) of this Section, shall file a statement with the Commission describing the accelerated cost recovery method to be implemented or the reduction in the original cost of its assets to be recorded. Upon the filing of such statement, the accelerated cost recovery method or the reduction in the original cost of assets shall be deemed to be approved by the Commission as though an order had been entered by the Commission.
(i) Subsequent to the mandatory transition period, the Commission, in any proceeding to establish rates and charges for tariffed services offered by an electric utility, shall consider only (1) the then current or projected revenues, costs, investments and cost of capital directly or indirectly associated with the provision of such tariffed services; (2) collection of transition charges in accordance with Sections 16-102 and 16-108 of this Act; (3) recovery of any employee transition costs as described in Section 16-128 which the electric utility is continuing to incur, including recovery of any unamortized portion of such costs previously incurred or committed, with such costs to be equitably allocated among bundled services, delivery services, and contracts with alternative retail electric suppliers; and (4) recovery of the costs associated with the electric utility's compliance with decommissioning funding requirements; and shall not consider any other revenues, costs, investments or cost of capital of either the electric utility or of any affiliate of the electric utility that are not associated with the provision of tariffed services. In setting rates for tariffed services, the Commission shall equitably allocate joint and common costs and investments between the electric utility's competitive and tariffed services. In determining the justness and reasonableness of the electric power and energy component of an electric utility's rates for tariffed services subsequent to the mandatory transition period and prior to the time that the provision of such electric power and energy is declared competitive, the Commission shall consider the extent to which the electric utility's tariffed rates for such component for each customer class exceed the market value determined pursuant to Section 16-112, and, if the electric power and energy component of such tariffed rate exceeds the market value by more than 10% for any customer class, may establish such electric power and energy component at a rate equal to the market value plus 10%.
(j) During the mandatory transition period, an electric utility may elect to transfer to a non-operating income account under the Commission's Uniform System of Accounts either or both of (i) an amount of unamortized investment tax credit that is in addition to the ratable amount which is credited to the electric utility's operating income account for the year in accordance with Section 46(f)(2) of the federal Internal Revenue Code of 1986, as in effect prior to P.L. 101-508, or (ii) "excess tax reserves", as that term is defined in Section 203(e)(2)(A) of the federal Tax Reform Act of 1986, provided that (A) the amount transferred may not exceed the amount of the electric utility's assets that were created pursuant to Statement of Financial Accounting Standards No. 71 which the electric utility has written off during the mandatory transition period, and (B) the transfer shall not be effective until approved by the Internal Revenue Service. An electric utility electing to make such a transfer shall file a statement with the Commission stating the amount and timing of the transfer for which it intends to request approval of the Internal Revenue Service, along with a copy of its proposed request to the Internal Revenue Service for a ruling. The Commission shall issue an order within 14 days after the electric utility's filing approving, subject to receipt of approval from the Internal Revenue Service, the proposed transfer.
(k) If an electric utility is selling or transferring to a single buyer 5 or more generating plants located in this State with a total net dependable capacity of 5000 megawatts or more pursuant to subsection (g) of this Section and has obtained a sale price or consideration that exceeds 200% of the book value of such plants, the electric utility must provide to the Governor, the President of the Illinois Senate, the Minority Leader of the Illinois Senate, the Speaker of the Illinois House of Representatives, and the Minority Leader of the Illinois House of Representatives no later than 15 days after filing its notice under subsection (g) of this Section or 5 days after the date on which this subsection (k) becomes law, whichever is later, a written commitment in which such electric utility agrees to expend $2 billion outside the corporate limits of any municipality with 1,000,000 or more inhabitants within such electric utility's service area, over a 6-year period beginning with the calendar year in which the notice is filed, on projects, programs, and improvements within its service area relating to transmission and distribution including, without limitation, infrastructure expansion, repair and replacement, capital investments, operations and maintenance, and vegetation management.
(l) Notwithstanding any other provision of this Act or any rule, regulation, or prior order of the Commission, a public utility providing electric and gas service may do any one or more of the following: transfer assets to, reorganize with, or merge with one or more public utilities under common holding company ownership or control in the manner prescribed in subsection (g) of this Section. No merger transaction costs, such as fees paid to attorneys, investment bankers, and other consultants, incurred in connection with a merger pursuant to this subsection (l) shall be recoverable in any subsequent rate proceeding. Approval of a merger pursuant to this subsection (l) shall not constitute approval of, or otherwise require, rate recovery of other costs incurred in connection with, or to implement the merger, such as the cost of restructuring, combining, or integrating debt, assets, or systems. Such other costs may be recovered only to the extent that the surviving utility can demonstrate that the cost savings produced by such restructuring, combination, or integration exceed the associated costs. Nothing in this subsection (l) shall impair the terms or conditions of employment or the collective bargaining rights of any employees of the utilities that are transferring assets, reorganizing, or merging.
(m) If an electric utility that on December 31, 2005 provided electric service to at least 100,000 customers in Illinois transfers assets, reorganizes, or merges under this Section, then the same provisions apply that applied during the mandatory transition period under Section 16-128.
(Source: P.A. 95-331, eff. 8-21-07; 95-481, eff. 8-28-07; 95-876, eff. 8-21-08.)

(220 ILCS 5/16-111.1)
Sec. 16-111.1. Illinois Clean Energy Community Trust.
(a) An electric utility which has sold or transferred generating facilities in a transaction to which subsection (k) of Section 16-111 applies is authorized to establish an Illinois clean energy community trust or foundation for the purposes of providing financial support and assistance to entities, public or private, within the State of Illinois including, but not limited to, units of State and local government, educational institutions, corporations, and charitable, educational, environmental and community organizations, for programs and projects that benefit the public by improving energy efficiency, developing renewable energy resources, supporting other energy related projects that improve the State's environmental quality, and supporting projects and programs intended to preserve or enhance the natural habitats and wildlife areas of the State. Provided, however, that the trust or foundation funds shall not be used for the remediation of environmentally impaired property. The trust or foundation may also assist in identifying other energy and environmental grant opportunities.
(b) Such trust or foundation shall be governed by a declaration of trust or articles of incorporation and bylaws which shall, at a minimum, provide that:
(1) There shall be 6 voting trustees of the trust or

foundation, one of whom shall be appointed by the Governor, one of whom shall be appointed by the President of the Illinois Senate, one of whom shall be appointed by the Minority Leader of the Illinois Senate, one of whom shall be appointed by the Speaker of the Illinois House of Representatives, one of whom shall be appointed by the Minority Leader of the Illinois House of Representatives, and one of whom shall be appointed by the electric utility establishing the trust or foundation, provided that the voting trustee appointed by the utility shall be a representative of a recognized environmental action group selected by the utility. The Governor shall designate one of the 6 voting trustees to serve as chairman of the trust or foundation, who shall serve as chairman of the trust or foundation at the pleasure of the Governor. In addition, there shall be 5 non-voting trustees, one of whom shall be appointed by the Director of Commerce and Economic Opportunity, one of whom shall be appointed by the Director of the Illinois Environmental Protection Agency, one of whom shall be appointed by the Director of Natural Resources, and 2 of whom shall be appointed by the electric utility establishing the trust or foundation, provided that the non-voting trustee appointed by the utility shall bring financial expertise to the trust or foundation and shall have appropriate credentials therefor.

(2) All voting trustees and the non-voting trustee

with financial expertise shall be entitled to compensation for their services as trustees, provided, however, that no member of the General Assembly and no employee of the electric utility establishing the trust or foundation serving as a voting trustee shall receive any compensation for his or her services as a trustee, and provided further that the compensation to the chairman of the trust shall not exceed $25,000 annually and the compensation to any other trustee shall not exceed $20,000 annually. All trustees shall be entitled to reimbursement for reasonable expenses incurred on behalf of the trust in the performance of their duties as trustees. All such compensation and reimbursements shall be paid out of the trust.

(3) Trustees shall be appointed within 30 days after

the creation of the trust or foundation and shall serve for a term of 5 years commencing upon the date of their respective appointments, until their respective successors are appointed and qualified.

(4) A vacancy in the office of trustee shall be

filled by the person holding the office responsible for appointing the trustee whose death or resignation creates the vacancy, and a trustee appointed to fill a vacancy shall serve the remainder of the term of the trustee whose resignation or death created the vacancy.

(5) The trust or foundation shall have an indefinite

term, and shall terminate at such time as no trust assets remain.

(6) The trust or foundation shall be funded in the

minimum amount of $250,000,000, with the allocation and disbursement of funds for the various purposes for which the trust or foundation is established to be determined by the trustees in accordance with the declaration of trust or the articles of incorporation and bylaws; provided, however, that this amount may be reduced by up to $25,000,000 if, at the time the trust or foundation is funded, a corresponding amount is contributed by the electric utility establishing the trust or foundation to the Board of Trustees of Southern Illinois University for the purpose of funding programs or projects related to clean coal and provided further that $25,000,000 of the amount contributed to the trust or foundation shall be available to fund programs or projects related to clean coal.

(7) The trust or foundation shall be authorized to

employ an executive director and other employees, to enter into leases, contracts and other obligations on behalf of the trust or foundation, and to incur expenses that the trustees deem necessary or appropriate for the fulfillment of the purposes for which the trust or foundation is established, provided, however, that salaries and administrative expenses incurred on behalf of the trust or foundation shall not exceed $500,000 in the first fiscal year after the trust or foundation is established and shall not exceed $1,000,000 in each subsequent fiscal year.

(8) The trustees may create and appoint advisory

boards or committees to assist them with the administration of the trust or foundation, and to advise and make recommendations to them regarding the contribution and disbursement of the trust or foundation funds.

(c)(1) In addition to the allocation and disbursement of

funds for the purposes set forth in subsection (a) of this Section, the trustees of the trust or foundation shall annually contribute funds in amounts set forth in subparagraph (2) of this subsection to the Citizens Utility Board created by the Citizens Utility Board Act; provided, however, that any such funds shall be used solely for the representation of the interests of utility consumers before the Illinois Commerce Commission, the Federal Energy Regulatory Commission, and the Federal Communications Commission and for the provision of consumer education on utility service and prices and on benefits and methods of energy conservation. Provided, however, that no part of such funds shall be used to support (i) any lobbying activity, (ii) activities related to fundraising, (iii) advertising or other marketing efforts regarding a particular utility, or (iv) solicitation of support for, or advocacy of, a particular position regarding any specific utility or a utility's docketed proceeding.

(2) In the calendar year in which the trust or

foundation is first funded, the trustees shall contribute $1,000,000 to the Citizens Utility Board within 60 days after such trust or foundation is established; provided, however, that such contribution shall be made after December 31, 1999. In each of the 6 calendar years subsequent to the first contribution, if the trust or foundation is in existence, the trustees shall contribute to the Citizens Utility Board an amount equal to the total expenditures by such organization in the prior calendar year, as set forth in the report filed by the Citizens Utility Board with the chairman of such trust or foundation as required by subparagraph (3) of this subsection. Such subsequent contributions shall be made within 30 days of submission by the Citizens Utility Board of such report to the Chairman of the trust or foundation, but in no event shall any annual contribution by the trustees to the Citizens Utility Board exceed $1,000,000. Following such 7-year period, an Illinois statutory consumer protection agency may petition the trust or foundation for contributions to fund expenditures of the type identified in paragraph (1), but in no event shall annual contributions by the trust or foundation for such expenditures exceed $1,000,000.

(3) The Citizens Utility Board shall file a report

with the chairman of such trust or foundation for each year in which it expends any funds received from the trust or foundation setting forth the amount of any expenditures (regardless of the source of funds for such expenditures) for: (i) the representation of the interests of utility consumers before the Illinois Commerce Commission, the Federal Energy Regulatory Commission, and the Federal Communications Commission, and (ii) the provision of consumer education on utility service and prices and on benefits and methods of energy conservation. Such report shall separately state the total amount of expenditures for the purposes or activities identified by items (i) and (ii) of this paragraph, the name and address of the external recipient of any such expenditure, if applicable, and the specific purposes or activities (including internal purposes or activities) for which each expenditure was made. Any report required by this subsection shall be filed with the chairman of such trust or foundation no later than March 31 of the year immediately following the year for which the report is required.

(d) In addition to any other allocation and disbursement of funds in this Section, the trustees of the trust or foundation shall contribute an amount up to $125,000,000 (1) for deposit into the General Obligation Bond Retirement and Interest Fund held in the State treasury to assist in the repayment on general obligation bonds issued under subsection (d) of Section 7 of the General Obligation Bond Act, and (2) for deposit into funds administered by agencies with responsibility for environmental activities to assist in payment for environmental programs. The amount required to be contributed shall be provided to the trustees in a certification letter from the Director of the Bureau of the Budget that shall be provided no later than August 1, 2003. The payment from the trustees shall be paid to the State no later than December 31st following the receipt of the letter.
(Source: P.A. 99-906, eff. 6-1-17.)

(220 ILCS 5/16-111.2)
Sec. 16-111.2. Provisions related to proposed utility transactions.
(a) The General Assembly finds:
(1) A transaction as described in paragraph (3) of

this subsection (a) will contribute to improved reliability of the electric supply system in Illinois which is one of the key purposes of the Illinois Electric Service Customer Choice and Rate Relief Law of 1997.

(2) A transaction as described in paragraph (3) of

this subsection (a) is likely to promote additional investment in the existing generating assets and in the development of additional generation capacity in Illinois, and such change in ownership is in the public interest, consistent with the intent of the Illinois Electric Service Customer Choice and Rate Relief Law of 1997 and beneficial for the citizens of this State.

(3) As of the date on which this amendatory Act of

1999 becomes law, an electric utility providing service to more than 1,000,000 customers in this State has proposed to sell or transfer to a single buyer 5 or more generating plants with a total net dependable capacity of 5000 megawatts or more pursuant to subsection (g) of Section 16-111.

(4) Such electric utility anticipates receiving a

sale price or consideration as a result of such transaction exceeding 200% of the book value of these plants.

(5) Such electric utility has presented to the

Governor and the leaders of the General Assembly a written commitment in which such electric utility agrees to expend $2,000,000,000 outside the corporate limits of any municipality with 1,000,000 or more inhabitants within such electric utility's service area, over a 6-year period beginning with this calendar year on projects, programs and improvements within its service area relating to transmission and distribution including, without limitation, infrastructure expansion, repair and replacement, capital investments, operations and maintenance, and vegetation management.

(6) Such electric utility has committed that, if the

sale or transfer contemplated by paragraph (3) of this subsection is consummated on or before December 31, 1999, the electric utility shall make contributions totaling $250,000,000 to entities within this State for, among other purposes, environmental and clean coal initiatives pursuant to Section 16-111.1, which commitment includes a contribution of $25,000,000 to the Board of Trustees of Southern Illinois University for the purpose of funding programs or projects related to clean coal.

(b) That, in light of the findings in paragraphs (1) and (2) of subsection (a) and, in this instance, the circumstances described in paragraphs (3) through (6) of subsection (a) and otherwise, the General Assembly hereby finds that allowing the generating facilities being acquired to be eligible facilities under the provisions of the National Energy Policy Act of 1992 that apply to exempt wholesale generators (A) will benefit consumers; (B) is in the public interest; and (C) does not violate the law of this State.
(c) Nothing in this Section shall have any effect on the authority of the Commission under subsection (g) of Section 16-111 of this Act.
(Source: P.A. 91-50, eff. 6-30-99.)

(220 ILCS 5/16-111.3)
Sec. 16-111.3. Transition period earnings calculations. At such time as the Board of Governors of the Federal Reserve System ceases to include the monthly average yields of 30-year U.S. Treasury bonds in its weekly H.15 Statistical Release or successor publication, the Monthly Treasury Long-Term Average Rates (25 years and above) published by the Board of Governors of the Federal Reserve System in its weekly H.15 Statistical Release or successor publication shall instead be used to establish a rate for the purpose of calculating the Index defined in subsection (e) of Section 16-111 of this Act, and at such time, such Monthly Treasury Long-Term Average Rates (25 years and above) shall also be used in place of the monthly average yields of 30-year U.S. Treasury bonds in the rate of return calculation required by subsection (d) of Section 16-111. An electric utility shall also remove the effects, if any, of any impairment due to the application of Statement of Financial Accounting Standards No. 142, which was issued in June 2001, when making the calculations required by this Section or by subsections (d) and (e) of Section 16-111.
(Source: P.A. 92-537, eff. 6-6-02.)

(220 ILCS 5/16-111.5)
Sec. 16-111.5. Provisions relating to procurement.
(a) An electric utility that on December 31, 2005 served at least 100,000 customers in Illinois shall procure power and energy for its eligible retail customers in accordance with the applicable provisions set forth in Section 1-75 of the Illinois Power Agency Act and this Section. Beginning with the delivery year commencing on June 1, 2017, such electric utility shall also procure zero emission credits from zero emission facilities in accordance with the applicable provisions set forth in Section 1-75 of the Illinois Power Agency Act, and, for years beginning on or after June 1, 2017, the utility shall procure renewable energy resources in accordance with the applicable provisions set forth in Section 1-75 of the Illinois Power Agency Act and this Section. A small multi-jurisdictional electric utility that on December 31, 2005 served less than 100,000 customers in Illinois may elect to procure power and energy for all or a portion of its eligible Illinois retail customers in accordance with the applicable provisions set forth in this Section and Section 1-75 of the Illinois Power Agency Act. This Section shall not apply to a small multi-jurisdictional utility until such time as a small multi-jurisdictional utility requests the Illinois Power Agency to prepare a procurement plan for its eligible retail customers. "Eligible retail customers" for the purposes of this Section means those retail customers that purchase power and energy from the electric utility under fixed-price bundled service tariffs, other than those retail customers whose service is declared or deemed competitive under Section 16-113 and those other customer groups specified in this Section, including self-generating customers, customers electing hourly pricing, or those customers who are otherwise ineligible for fixed-price bundled tariff service. For those customers that are excluded from the procurement plan's electric supply service requirements, and the utility shall procure any supply requirements, including capacity, ancillary services, and hourly priced energy, in the applicable markets as needed to serve those customers, provided that the utility may include in its procurement plan load requirements for the load that is associated with those retail customers whose service has been declared or deemed competitive pursuant to Section 16-113 of this Act to the extent that those customers are purchasing power and energy during one of the transition periods identified in subsection (b) of Section 16-113 of this Act.
(b) A procurement plan shall be prepared for each electric utility consistent with the applicable requirements of the Illinois Power Agency Act and this Section. For purposes of this Section, Illinois electric utilities that are affiliated by virtue of a common parent company are considered to be a single electric utility. Small multi-jurisdictional utilities may request a procurement plan for a portion of or all of its Illinois load. Each procurement plan shall analyze the projected balance of supply and demand for those retail customers to be included in the plan's electric supply service requirements over a 5-year period, with the first planning year beginning on June 1 of the year following the year in which the plan is filed. The plan shall specifically identify the wholesale products to be procured following plan approval, and shall follow all the requirements set forth in the Public Utilities Act and all applicable State and federal laws, statutes, rules, or regulations, as well as Commission orders. Nothing in this Section precludes consideration of contracts longer than 5 years and related forecast data. Unless specified otherwise in this Section, in the procurement plan or in the implementing tariff, any procurement occurring in accordance with this plan shall be competitively bid through a request for proposals process. Approval and implementation of the procurement plan shall be subject to review and approval by the Commission according to the provisions set forth in this Section. A procurement plan shall include each of the following components:
(1) Hourly load analysis. This analysis shall

include:

(i) multi-year historical analysis of hourly

loads;

(ii) switching trends and competitive retail

market analysis;

(iii) known or projected changes to future loads;

and

(iv) growth forecasts by customer class.
(2) Analysis of the impact of any demand side and

renewable energy initiatives. This analysis shall include:

(i) the impact of demand response programs and

energy efficiency programs, both current and projected; for small multi-jurisdictional utilities, the impact of demand response and energy efficiency programs approved pursuant to Section 8-408 of this Act, both current and projected; and

(ii) supply side needs that are projected to be

offset by purchases of renewable energy resources, if any.

(3) A plan for meeting the expected load requirements

that will not be met through preexisting contracts. This plan shall include:

(i) definitions of the different Illinois retail

customer classes for which supply is being purchased;

(ii) the proposed mix of demand-response products

for which contracts will be executed during the next year. For small multi-jurisdictional electric utilities that on December 31, 2005 served fewer than 100,000 customers in Illinois, these shall be defined as demand-response products offered in an energy efficiency plan approved pursuant to Section 8-408 of this Act. The cost-effective demand-response measures shall be procured whenever the cost is lower than procuring comparable capacity products, provided that such products shall:

(A) be procured by a demand-response provider

from those retail customers included in the plan's electric supply service requirements;

(B) at least satisfy the demand-response

requirements of the regional transmission organization market in which the utility's service territory is located, including, but not limited to, any applicable capacity or dispatch requirements;

(C) provide for customers' participation in

the stream of benefits produced by the demand-response products;

(D) provide for reimbursement by the

demand-response provider of the utility for any costs incurred as a result of the failure of the supplier of such products to perform its obligations thereunder; and

(E) meet the same credit requirements as

apply to suppliers of capacity, in the applicable regional transmission organization market;

(iii) monthly forecasted system supply

requirements, including expected minimum, maximum, and average values for the planning period;

(iv) the proposed mix and selection of standard

wholesale products for which contracts will be executed during the next year, separately or in combination, to meet that portion of its load requirements not met through pre-existing contracts, including but not limited to monthly 5 x 16 peak period block energy, monthly off-peak wrap energy, monthly 7 x 24 energy, annual 5 x 16 energy, annual off-peak wrap energy, annual 7 x 24 energy, monthly capacity, annual capacity, peak load capacity obligations, capacity purchase plan, and ancillary services;

(v) proposed term structures for each wholesale

product type included in the proposed procurement plan portfolio of products; and

(vi) an assessment of the price risk, load

uncertainty, and other factors that are associated with the proposed procurement plan; this assessment, to the extent possible, shall include an analysis of the following factors: contract terms, time frames for securing products or services, fuel costs, weather patterns, transmission costs, market conditions, and the governmental regulatory environment; the proposed procurement plan shall also identify alternatives for those portfolio measures that are identified as having significant price risk.

(4) Proposed procedures for balancing loads. The

procurement plan shall include, for load requirements included in the procurement plan, the process for (i) hourly balancing of supply and demand and (ii) the criteria for portfolio re-balancing in the event of significant shifts in load.

(5) Long-Term Renewable Resources Procurement

Plan. The Agency shall prepare a long-term renewable resources procurement plan for the procurement of renewable energy credits under Sections 1-56 and 1-75 of the Illinois Power Agency Act for delivery beginning in the 2017 delivery year.

(i) The initial long-term renewable

resources procurement plan and all subsequent revisions shall be subject to review and approval by the Commission. For the purposes of this Section, "delivery year" has the same meaning as in Section 1-10 of the Illinois Power Agency Act. For purposes of this Section, "Agency" shall mean the Illinois Power Agency.

(ii) The long-term renewable resources

planning process shall be conducted as follows:

(A) Electric utilities shall provide a

range of load forecasts to the Illinois Power Agency within 45 days of the Agency's request for forecasts, which request shall specify the length and conditions for the forecasts including, but not limited to, the quantity of distributed generation expected to be interconnected for each year.

(B) The Agency shall publish for comment

the initial long-term renewable resources procurement plan no later than 120 days after the effective date of this amendatory Act of the 99th General Assembly and shall review, and may revise, the plan at least every 2 years thereafter. To the extent practicable, the Agency shall review and propose any revisions to the long-term renewable energy resources procurement plan in conjunction with the Agency's other planning and approval processes conducted under this Section. The initial long-term renewable resources procurement plan shall:

(aa) Identify the procurement

programs and competitive procurement events consistent with the applicable requirements of the Illinois Power Agency Act and shall be designed to achieve the goals set forth in subsection (c) of Section 1-75 of that Act.

(bb) Include a schedule for

procurements for renewable energy credits from utility-scale wind projects, utility-scale solar projects, and brownfield site photovoltaic projects consistent with subparagraph (G) of paragraph (1) of subsection (c) of Section 1-75 of the Illinois Power Agency Act.

(cc) Identify the process whereby

the Agency will submit to the Commission for review and approval the proposed contracts to implement the programs required by such plan.

Copies of the initial long-term renewable

resources procurement plan and all subsequent revisions shall be posted and made publicly available on the Agency's and Commission's websites, and copies shall also be provided to each affected electric utility. An affected utility and other interested parties shall have 45 days following the date of posting to provide comment to the Agency on the initial long-term renewable resources procurement plan and all subsequent revisions. All comments submitted to the Agency shall be specific, supported by data or other detailed analyses, and, if objecting to all or a portion of the procurement plan, accompanied by specific alternative wording or proposals. All comments shall be posted on the Agency's and Commission's websites. During this 45-day comment period, the Agency shall hold at least one public hearing within each utility's service area that is subject to the requirements of this paragraph (5) for the purpose of receiving public comment. Within 21 days following the end of the 45-day review period, the Agency may revise the long-term renewable resources procurement plan based on the comments received and shall file the plan with the Commission for review and approval.

(C) Within 14 days after the filing of the

initial long-term renewable resources procurement plan or any subsequent revisions, any person objecting to the plan may file an objection with the Commission. Within 21 days after the filing of the plan, the Commission shall determine whether a hearing is necessary. The Commission shall enter its order confirming or modifying the initial long-term renewable resources procurement plan or any subsequent revisions within 120 days after the filing of the plan by the Illinois Power Agency.

(D) The Commission shall approve the

initial long-term renewable resources procurement plan and any subsequent revisions, including expressly the forecast used in the plan and taking into account that funding will be limited to the amount of revenues actually collected by the utilities, if the Commission determines that the plan will reasonably and prudently accomplish the requirements of Section 1-56 and subsection (c) of Section 1-75 of the Illinois Power Agency Act. The Commission shall also approve the process for the submission, review, and approval of the proposed contracts to procure renewable energy credits or implement the programs authorized by the Commission pursuant to a long-term renewable resources procurement plan approved under this Section.

(iii) The Agency or third parties contracted

by the Agency shall implement all programs authorized by the Commission in an approved long-term renewable resources procurement plan without further review and approval by the Commission. Third parties shall not begin implementing any programs or receive any payment under this Section until the Commission has approved the contract or contracts under the process authorized by the Commission in item (D) of subparagraph (ii) of paragraph (5) of this subsection (b) and the third party and the Agency or utility, as applicable, have executed the contract. For those renewable energy credits subject to procurement through a competitive bid process under the plan or under the initial forward procurements for wind and solar resources described in subparagraph (G) of paragraph (1) of subsection (c) of Section 1-75 of the Illinois Power Agency Act, the Agency shall follow the procurement process specified in the provisions relating to electricity procurement in subsections (e) through (i) of this Section.

(iv) An electric utility shall recover its

costs associated with the procurement of renewable energy credits under this Section through an automatic adjustment clause tariff under subsection (k) of Section 16-108 of this Act. A utility shall not be required to advance any payment or pay any amounts under this Section that exceed the actual amount of revenues collected by the utility under paragraph (6) of subsection (c) of Section 1-75 of the Illinois Power Agency Act and subsection (k) of Section 16-108 of this Act, and contracts executed under this Section shall expressly incorporate this limitation.

(v) For the public interest, safety, and

welfare, the Agency and the Commission may adopt rules to carry out the provisions of this Section on an emergency basis immediately following the effective date of this amendatory Act of the 99th General Assembly.

(vi) On or before July 1 of each year, the

Commission shall hold an informal hearing for the purpose of receiving comments on the prior year's procurement process and any recommendations for change.

(c) The procurement process set forth in Section 1-75 of the Illinois Power Agency Act and subsection (e) of this Section shall be administered by a procurement administrator and monitored by a procurement monitor.
(1) The procurement administrator shall:
(i) design the final procurement process in

accordance with Section 1-75 of the Illinois Power Agency Act and subsection (e) of this Section following Commission approval of the procurement plan;

(ii) develop benchmarks in accordance with

subsection (e)(3) to be used to evaluate bids; these benchmarks shall be submitted to the Commission for review and approval on a confidential basis prior to the procurement event;

(iii) serve as the interface between the electric

utility and suppliers;

(iv) manage the bidder pre-qualification and

registration process;

(v) obtain the electric utilities' agreement to

the final form of all supply contracts and credit collateral agreements;

(vi) administer the request for proposals process;
(vii) have the discretion to negotiate to

determine whether bidders are willing to lower the price of bids that meet the benchmarks approved by the Commission; any post-bid negotiations with bidders shall be limited to price only and shall be completed within 24 hours after opening the sealed bids and shall be conducted in a fair and unbiased manner; in conducting the negotiations, there shall be no disclosure of any information derived from proposals submitted by competing bidders; if information is disclosed to any bidder, it shall be provided to all competing bidders;

(viii) maintain confidentiality of supplier and

bidding information in a manner consistent with all applicable laws, rules, regulations, and tariffs;

(ix) submit a confidential report to the

Commission recommending acceptance or rejection of bids;

(x) notify the utility of contract counterparties

and contract specifics; and

(xi) administer related contingency procurement

events.

(2) The procurement monitor, who shall be retained by

the Commission, shall:

(i) monitor interactions among the procurement

administrator, suppliers, and utility;

(ii) monitor and report to the Commission on the

progress of the procurement process;

(iii) provide an independent confidential report

to the Commission regarding the results of the procurement event;

(iv) assess compliance with the procurement plans

approved by the Commission for each utility that on December 31, 2005 provided electric service to at least 100,000 customers in Illinois and for each small multi-jurisdictional utility that on December 31, 2005 served less than 100,000 customers in Illinois;

(v) preserve the confidentiality of supplier and

bidding information in a manner consistent with all applicable laws, rules, regulations, and tariffs;

(vi) provide expert advice to the Commission and

consult with the procurement administrator regarding issues related to procurement process design, rules, protocols, and policy-related matters; and

(vii) consult with the procurement administrator

regarding the development and use of benchmark criteria, standard form contracts, credit policies, and bid documents.

(d) Except as provided in subsection (j), the planning process shall be conducted as follows:
(1) Beginning in 2008, each Illinois utility

procuring power pursuant to this Section shall annually provide a range of load forecasts to the Illinois Power Agency by July 15 of each year, or such other date as may be required by the Commission or Agency. The load forecasts shall cover the 5-year procurement planning period for the next procurement plan and shall include hourly data representing a high-load, low-load, and expected-load scenario for the load of those retail customers included in the plan's electric supply service requirements. The utility shall provide supporting data and assumptions for each of the scenarios.

(2) Beginning in 2008, the Illinois Power Agency

shall prepare a procurement plan by August 15th of each year, or such other date as may be required by the Commission. The procurement plan shall identify the portfolio of demand-response and power and energy products to be procured. Cost-effective demand-response measures shall be procured as set forth in item (iii) of subsection (b) of this Section. Copies of the procurement plan shall be posted and made publicly available on the Agency's and Commission's websites, and copies shall also be provided to each affected electric utility. An affected utility shall have 30 days following the date of posting to provide comment to the Agency on the procurement plan. Other interested entities also may comment on the procurement plan. All comments submitted to the Agency shall be specific, supported by data or other detailed analyses, and, if objecting to all or a portion of the procurement plan, accompanied by specific alternative wording or proposals. All comments shall be posted on the Agency's and Commission's websites. During this 30-day comment period, the Agency shall hold at least one public hearing within each utility's service area for the purpose of receiving public comment on the procurement plan. Within 14 days following the end of the 30-day review period, the Agency shall revise the procurement plan as necessary based on the comments received and file the procurement plan with the Commission and post the procurement plan on the websites.

(3) Within 5 days after the filing of the procurement

plan, any person objecting to the procurement plan shall file an objection with the Commission. Within 10 days after the filing, the Commission shall determine whether a hearing is necessary. The Commission shall enter its order confirming or modifying the procurement plan within 90 days after the filing of the procurement plan by the Illinois Power Agency.

(4) The Commission shall approve the procurement

plan, including expressly the forecast used in the procurement plan, if the Commission determines that it will ensure adequate, reliable, affordable, efficient, and environmentally sustainable electric service at the lowest total cost over time, taking into account any benefits of price stability.

(e) The procurement process shall include each of the following components:
(1) Solicitation, pre-qualification, and registration

of bidders. The procurement administrator shall disseminate information to potential bidders to promote a procurement event, notify potential bidders that the procurement administrator may enter into a post-bid price negotiation with bidders that meet the applicable benchmarks, provide supply requirements, and otherwise explain the competitive procurement process. In addition to such other publication as the procurement administrator determines is appropriate, this information shall be posted on the Illinois Power Agency's and the Commission's websites. The procurement administrator shall also administer the prequalification process, including evaluation of credit worthiness, compliance with procurement rules, and agreement to the standard form contract developed pursuant to paragraph (2) of this subsection (e). The procurement administrator shall then identify and register bidders to participate in the procurement event.

(2) Standard contract forms and credit terms and

instruments. The procurement administrator, in consultation with the utilities, the Commission, and other interested parties and subject to Commission oversight, shall develop and provide standard contract forms for the supplier contracts that meet generally accepted industry practices. Standard credit terms and instruments that meet generally accepted industry practices shall be similarly developed. The procurement administrator shall make available to the Commission all written comments it receives on the contract forms, credit terms, or instruments. If the procurement administrator cannot reach agreement with the applicable electric utility as to the contract terms and conditions, the procurement administrator must notify the Commission of any disputed terms and the Commission shall resolve the dispute. The terms of the contracts shall not be subject to negotiation by winning bidders, and the bidders must agree to the terms of the contract in advance so that winning bids are selected solely on the basis of price.

(3) Establishment of a market-based price benchmark.

As part of the development of the procurement process, the procurement administrator, in consultation with the Commission staff, Agency staff, and the procurement monitor, shall establish benchmarks for evaluating the final prices in the contracts for each of the products that will be procured through the procurement process. The benchmarks shall be based on price data for similar products for the same delivery period and same delivery hub, or other delivery hubs after adjusting for that difference. The price benchmarks may also be adjusted to take into account differences between the information reflected in the underlying data sources and the specific products and procurement process being used to procure power for the Illinois utilities. The benchmarks shall be confidential but shall be provided to, and will be subject to Commission review and approval, prior to a procurement event.

(4) Request for proposals competitive procurement

process. The procurement administrator shall design and issue a request for proposals to supply electricity in accordance with each utility's procurement plan, as approved by the Commission. The request for proposals shall set forth a procedure for sealed, binding commitment bidding with pay-as-bid settlement, and provision for selection of bids on the basis of price.

(5) A plan for implementing contingencies in the

event of supplier default or failure of the procurement process to fully meet the expected load requirement due to insufficient supplier participation, Commission rejection of results, or any other cause.

(i) Event of supplier default: In the event of

supplier default, the utility shall review the contract of the defaulting supplier to determine if the amount of supply is 200 megawatts or greater, and if there are more than 60 days remaining of the contract term. If both of these conditions are met, and the default results in termination of the contract, the utility shall immediately notify the Illinois Power Agency that a request for proposals must be issued to procure replacement power, and the procurement administrator shall run an additional procurement event. If the contracted supply of the defaulting supplier is less than 200 megawatts or there are less than 60 days remaining of the contract term, the utility shall procure power and energy from the applicable regional transmission organization market, including ancillary services, capacity, and day-ahead or real time energy, or both, for the duration of the contract term to replace the contracted supply; provided, however, that if a needed product is not available through the regional transmission organization market it shall be purchased from the wholesale market.

(ii) Failure of the procurement process to fully

meet the expected load requirement: If the procurement process fails to fully meet the expected load requirement due to insufficient supplier participation or due to a Commission rejection of the procurement results, the procurement administrator, the procurement monitor, and the Commission staff shall meet within 10 days to analyze potential causes of low supplier interest or causes for the Commission decision. If changes are identified that would likely result in increased supplier participation, or that would address concerns causing the Commission to reject the results of the prior procurement event, the procurement administrator may implement those changes and rerun the request for proposals process according to a schedule determined by those parties and consistent with Section 1-75 of the Illinois Power Agency Act and this subsection. In any event, a new request for proposals process shall be implemented by the procurement administrator within 90 days after the determination that the procurement process has failed to fully meet the expected load requirement.

(iii) In all cases where there is insufficient

supply provided under contracts awarded through the procurement process to fully meet the electric utility's load requirement, the utility shall meet the load requirement by procuring power and energy from the applicable regional transmission organization market, including ancillary services, capacity, and day-ahead or real time energy, or both; provided, however, that if a needed product is not available through the regional transmission organization market it shall be purchased from the wholesale market.

(6) The procurement process described in this

subsection is exempt from the requirements of the Illinois Procurement Code, pursuant to Section 20-10 of that Code.

(f) Within 2 business days after opening the sealed bids, the procurement administrator shall submit a confidential report to the Commission. The report shall contain the results of the bidding for each of the products along with the procurement administrator's recommendation for the acceptance and rejection of bids based on the price benchmark criteria and other factors observed in the process. The procurement monitor also shall submit a confidential report to the Commission within 2 business days after opening the sealed bids. The report shall contain the procurement monitor's assessment of bidder behavior in the process as well as an assessment of the procurement administrator's compliance with the procurement process and rules. The Commission shall review the confidential reports submitted by the procurement administrator and procurement monitor, and shall accept or reject the recommendations of the procurement administrator within 2 business days after receipt of the reports.
(g) Within 3 business days after the Commission decision approving the results of a procurement event, the utility shall enter into binding contractual arrangements with the winning suppliers using the standard form contracts; except that the utility shall not be required either directly or indirectly to execute the contracts if a tariff that is consistent with subsection (l) of this Section has not been approved and placed into effect for that utility.
(h) The names of the successful bidders and the load weighted average of the winning bid prices for each contract type and for each contract term shall be made available to the public at the time of Commission approval of a procurement event. The Commission, the procurement monitor, the procurement administrator, the Illinois Power Agency, and all participants in the procurement process shall maintain the confidentiality of all other supplier and bidding information in a manner consistent with all applicable laws, rules, regulations, and tariffs. Confidential information, including the confidential reports submitted by the procurement administrator and procurement monitor pursuant to subsection (f) of this Section, shall not be made publicly available and shall not be discoverable by any party in any proceeding, absent a compelling demonstration of need, nor shall those reports be admissible in any proceeding other than one for law enforcement purposes.
(i) Within 2 business days after a Commission decision approving the results of a procurement event or such other date as may be required by the Commission from time to time, the utility shall file for informational purposes with the Commission its actual or estimated retail supply charges, as applicable, by customer supply group reflecting the costs associated with the procurement and computed in accordance with the tariffs filed pursuant to subsection (l) of this Section and approved by the Commission.
(j) Within 60 days following August 28, 2007 (the effective date of Public Act 95-481), each electric utility that on December 31, 2005 provided electric service to at least 100,000 customers in Illinois shall prepare and file with the Commission an initial procurement plan, which shall conform in all material respects to the requirements of the procurement plan set forth in subsection (b); provided, however, that the Illinois Power Agency Act shall not apply to the initial procurement plan prepared pursuant to this subsection. The initial procurement plan shall identify the portfolio of power and energy products to be procured and delivered for the period June 2008 through May 2009, and shall identify the proposed procurement administrator, who shall have the same experience and expertise as is required of a procurement administrator hired pursuant to Section 1-75 of the Illinois Power Agency Act. Copies of the procurement plan shall be posted and made publicly available on the Commission's website. The initial procurement plan may include contracts for renewable resources that extend beyond May 2009.
(i) Within 14 days following filing of the initial

procurement plan, any person may file a detailed objection with the Commission contesting the procurement plan submitted by the electric utility. All objections to the electric utility's plan shall be specific, supported by data or other detailed analyses. The electric utility may file a response to any objections to its procurement plan within 7 days after the date objections are due to be filed. Within 7 days after the date the utility's response is due, the Commission shall determine whether a hearing is necessary. If it determines that a hearing is necessary, it shall require the hearing to be completed and issue an order on the procurement plan within 60 days after the filing of the procurement plan by the electric utility.

(ii) The order shall approve or modify the

procurement plan, approve an independent procurement administrator, and approve or modify the electric utility's tariffs that are proposed with the initial procurement plan. The Commission shall approve the procurement plan if the Commission determines that it will ensure adequate, reliable, affordable, efficient, and environmentally sustainable electric service at the lowest total cost over time, taking into account any benefits of price stability.

(k) (Blank).
(k-5) (Blank).
(l) An electric utility shall recover its costs incurred under this Section, including, but not limited to, the costs of procuring power and energy demand-response resources under this Section. The utility shall file with the initial procurement plan its proposed tariffs through which its costs of procuring power that are incurred pursuant to a Commission-approved procurement plan and those other costs identified in this subsection (l), will be recovered. The tariffs shall include a formula rate or charge designed to pass through both the costs incurred by the utility in procuring a supply of electric power and energy for the applicable customer classes with no mark-up or return on the price paid by the utility for that supply, plus any just and reasonable costs that the utility incurs in arranging and providing for the supply of electric power and energy. The formula rate or charge shall also contain provisions that ensure that its application does not result in over or under recovery due to changes in customer usage and demand patterns, and that provide for the correction, on at least an annual basis, of any accounting errors that may occur. A utility shall recover through the tariff all reasonable costs incurred to implement or comply with any procurement plan that is developed and put into effect pursuant to Section 1-75 of the Illinois Power Agency Act and this Section, including any fees assessed by the Illinois Power Agency, costs associated with load balancing, and contingency plan costs. The electric utility shall also recover its full costs of procuring electric supply for which it contracted before the effective date of this Section in conjunction with the provision of full requirements service under fixed-price bundled service tariffs subsequent to December 31, 2006. All such costs shall be deemed to have been prudently incurred. The pass-through tariffs that are filed and approved pursuant to this Section shall not be subject to review under, or in any way limited by, Section 16-111(i) of this Act. All of the costs incurred by the electric utility associated with the purchase of zero emission credits in accordance with subsection (d-5) of Section 1-75 of the Illinois Power Agency Act and, beginning June 1, 2017, all of the costs incurred by the electric utility associated with the purchase of renewable energy resources in accordance with Sections 1-56 and 1-75 of the Illinois Power Agency Act, shall be recovered through the electric utility's tariffed charges applicable to all of its retail customers, as specified in subsection (k) of Section 16-108 of this Act, and shall not be recovered through the electric utility's tariffed charges for electric power and energy supply to its eligible retail customers.
(m) The Commission has the authority to adopt rules to carry out the provisions of this Section. For the public interest, safety, and welfare, the Commission also has authority to adopt rules to carry out the provisions of this Section on an emergency basis immediately following August 28, 2007 (the effective date of Public Act 95-481).
(n) Notwithstanding any other provision of this Act, any affiliated electric utilities that submit a single procurement plan covering their combined needs may procure for those combined needs in conjunction with that plan, and may enter jointly into power supply contracts, purchases, and other procurement arrangements, and allocate capacity and energy and cost responsibility therefor among themselves in proportion to their requirements.
(o) On or before June 1 of each year, the Commission shall hold an informal hearing for the purpose of receiving comments on the prior year's procurement process and any recommendations for change.
(p) An electric utility subject to this Section may propose to invest, lease, own, or operate an electric generation facility as part of its procurement plan, provided the utility demonstrates that such facility is the least-cost option to provide electric service to those retail customers included in the plan's electric supply service requirements. If the facility is shown to be the least-cost option and is included in a procurement plan prepared in accordance with Section 1-75 of the Illinois Power Agency Act and this Section, then the electric utility shall make a filing pursuant to Section 8-406 of this Act, and may request of the Commission any statutory relief required thereunder. If the Commission grants all of the necessary approvals for the proposed facility, such supply shall thereafter be considered as a pre-existing contract under subsection (b) of this Section. The Commission shall in any order approving a proposal under this subsection specify how the utility will recover the prudently incurred costs of investing in, leasing, owning, or operating such generation facility through just and reasonable rates charged to those retail customers included in the plan's electric supply service requirements. Cost recovery for facilities included in the utility's procurement plan pursuant to this subsection shall not be subject to review under or in any way limited by the provisions of Section 16-111(i) of this Act. Nothing in this Section is intended to prohibit a utility from filing for a fuel adjustment clause as is otherwise permitted under Section 9-220 of this Act.
(q) If the Illinois Power Agency filed with the Commission, under Section 16-111.5 of this Act, its proposed procurement plan for the period commencing June 1, 2017, and the Commission has not yet entered its final order approving the plan on or before the effective date of this amendatory Act of the 99th General Assembly, then the Illinois Power Agency shall file a notice of withdrawal with the Commission, after the effective date of this amendatory Act of the 99th General Assembly, to withdraw the proposed procurement of renewable energy resources to be approved under the plan, other than the procurement of renewable energy credits from distributed renewable energy generation devices using funds previously collected from electric utilities' retail customers that take service pursuant to electric utilities' hourly pricing tariff or tariffs and, for an electric utility that serves less than 100,000 retail customers in the State, other than the procurement of renewable energy credits from distributed renewable energy generation devices. Upon receipt of the notice, the Commission shall enter an order that approves the withdrawal of the proposed procurement of renewable energy resources from the plan. The initially proposed procurement of renewable energy resources shall not be approved or be the subject of any further hearing, investigation, proceeding, or order of any kind.
This amendatory Act of the 99th General Assembly preempts and supersedes any order entered by the Commission that approved the Illinois Power Agency's procurement plan for the period commencing June 1, 2017, to the extent it is inconsistent with the provisions of this amendatory Act of the 99th General Assembly. To the extent any previously entered order approved the procurement of renewable energy resources, the portion of that order approving the procurement shall be void, other than the procurement of renewable energy credits from distributed renewable energy generation devices using funds previously collected from electric utilities' retail customers that take service under electric utilities' hourly pricing tariff or tariffs and, for an electric utility that serves less than 100,000 retail customers in the State, other than the procurement of renewable energy credits for distributed renewable energy generation devices.
(Source: P.A. 99-906, eff. 6-1-17.)

(220 ILCS 5/16-111.5A)
Sec. 16-111.5A. Provisions relating to electric rate relief.
(a) The General Assembly finds that action must be taken in order to mitigate the 2007 electric rate increases approved for residential and certain nonresidential customers served by the State's largest electric utilities in 2007. The General Assembly further finds that although various means of providing rate relief have been proposed, including imposition of a rate freeze on the electric utilities or a tax on generation within the State, the establishment of voluntary rate relief programs provides the most immediate and certain means of providing that rate relief. Accordingly, if the residential customer electric service rates that were charged to residential customers beginning January 2, 2007 by an electric utility that on December 31, 2005 provided electric service to at least 100,000 customers in Illinois resulted in an annual increase of more than 20% in an electric utility's average rate charged to residential customers for bundled electric service, those electric utilities and their holding companies or other affiliates, and any other company owning generation in this State or its affiliates, may, notwithstanding any other provisions of this Act, and without obtaining any approvals from the Commission or any other agency, regardless of whether any such approval would otherwise be required, establish and make payments to provide funds that can be used to provide rate relief beginning on the effective date of this amendatory Act of the 95th General Assembly through July 31, 2011.
(b) For purposes of this Section, the "Ameren Utilities" means Illinois Power Company, Central Illinois Public Service Company, and Central Illinois Light Company.
(c) For purposes of this Section, the "Generators" means Exelon Generation Company, LLC; Ameren Energy Resources Generating Company; Ameren Energy Marketing Company; Ameren Energy Generating Company; MidAmerican Energy Company; Midwest Generation, LLC; and Dynegy Holdings Inc.; and may include non-utility affiliates of the entities named in this subsection.
(d) For purposes of this Section, "Rate Relief Agreements" means the 2 Rate Relief Funding Agreements, the Escrow Funding Agreement, and the Illinois Power Agency Funding Agreement that Commonwealth Edison Company, the Ameren Utilities, and Generators have entered into with the Illinois Attorney General on behalf of the People of the State of Illinois for the purpose of providing $1,001,000,000 to be used to fund rate relief programs for customers of Commonwealth Edison Company and the Ameren Utilities and for the Illinois Power Agency Trust Fund and that become effective on the effective date of this amendatory Act of the 95th General Assembly. The Rate Relief Agreements have been filed with the Illinois Secretary of State Index Department and designated as "95-GA-C01" through "95-GA-C04" inclusive. The Illinois Attorney General has the right to enforce the provisions of all of the Rate Relief Agreements on behalf of the People of the State of Illinois or the Illinois Power Agency, or both, as appropriate.
(e) Subject to the terms, conditions, and contingencies of the Rate Relief Agreements, Commonwealth Edison Company will apply a total of $488,000,000 in rate relief to residential and certain nonresidential customers from 2007 through 2010. Commonwealth Edison Company will apply bill credits for all of its residential customers in its service territory in the following amounts: $250,000,000 in 2007, $125,500,000 in 2008, and $36,000,000 in 2009. Any undisbursed rate relief funds shall be applied to the targeted programs. Commonwealth Edison Company will provide rate relief for residential and certain nonresidential customers through targeted programs in the following amounts: $33,000,000 in 2007, $18,000,000 in 2008, $15,500,000 in 2009, and $10,000,000 in 2010. Subject to the terms, conditions, and contingencies of the Rate Relief Agreements, the targeted programs for 2007 consist of the following, some of which are already underway and, in the aggregate, therefore total more than $33,000,000:
(1) an electric space heating customer relief program

costing approximately $8,000,000 designed to lower the average percentage increase of residential electric space heating customers to rate increases similar to other residential customers;

(2) a summer assistance program costing approximately

$10,300,000 for working families and low-income customers, including low-income seniors;

(3) a residential rate relief program costing

approximately $5,500,000 for working families and low-income customers, including low-income seniors, with higher than average rate increases (over 30%);

(4) a residential special hardship program costing

approximately $5,000,000 to address special circumstances and hardships;

(5) a nonresidential special hardship program costing

approximately $1,500,000 to address special circumstances and hardships;

(6) a relief program for the common area accounts of

apartment building owners and condominium associations costing approximately $4,500,000 designed to reduce rate increases for these customers to rate increases similar to those for residential customers and to mitigate the impact of their rate increase;

(7) a weatherization assistance program for electric

space heating low-income customers costing approximately $3,900,000 designed to provide energy efficiency assistance; and

(8) energy efficiency, environmental, education, and

assistance programs costing approximately $5,000,000 designed to promote the use of energy efficiency programs and services by residential customers, maintenance and upgrades of a website that allows those customers to analyze their energy usage and provides incentives for the purchase of energy efficient products, the provision of energy efficient light bulbs to residential customers at a discount, and free efficient light bulbs and other assistance to low-income customers.

Based on the outcome of these targeted programs, Commonwealth Edison Company will design and implement, subject to the terms, conditions, and contingencies of the Rate Relief Agreements, targeted programs for working families, seniors, and other customers in need in 2008, 2009, and 2010.
(f) Subject to the terms, conditions, and contingencies of the Rate Relief Agreements, the Ameren Utilities will apply a total of $488,000,000 in rate relief to residential and certain nonresidential customers from 2007 through 2010. The Ameren Utilities will apply bill credits for all of their residential customers in their service territories in the following aggregate amounts: $213,000,000 in 2007, $109,000,000 in 2008, and $78,000,000 in 2009. The Ameren Utilities will apply bill credits to certain nonresidential customers in the following aggregate amounts: $26,000,000 in 2007, $11,000,000 in 2008, and $11,000,000 in 2009. Any undisbursed rate relief funds shall be applied to the targeted programs. The Ameren Utilities will provide rate relief for residential and certain nonresidential customers through targeted programs in the following amounts: $13,500,000 in 2007, $13,500,000 in 2008, $7,500,000 in 2009, and $5,500,000 in 2010. Subject to the terms, conditions and contingencies of the Rate Relief Agreements, the targeted programs consist of the following for 2007:
(1) a cooling assistance program costing

approximately $2,000,000 to provide donations to the Low Income Home Energy Assistance Program;

(2) a bill payment assistance program costing

approximately $2,000,000 for working families and low-income customers, including low-income seniors;

(3) a residential special hardship program costing

approximately $2,000,000 to address special circumstances and hardships;

(4) a nonresidential special hardship program costing

approximately $2,000,000 to address special circumstances and hardships;

(5) a percent-of-income payment program pilot costing

approximately $2,500,000 that will be designed to determine for low-income electric space heating customers if paying a percentage of income for their electricity will make electricity more affordable and promote regular paying habits;

(6) a weatherization assistance program for all

electric space heating low-income customers costing approximately $1,000,000 designed to provide energy efficiency assistance;

(7) a compact fluorescent light bulb distribution

program costing approximately $1,000,000 designed to provide energy efficient light bulbs to residential customers at a discount; and

(8) a municipal street lighting conversion program

costing approximately $1,000,000 to convert existing street lights to more efficient lights at a discount.

Based on the outcome of these targeted programs, the Ameren Utilities will design and implement, subject to the terms, conditions, and contingencies of the Rate Relief Agreements, targeted programs for working families, seniors, and other customers in need in 2008, 2009, and 2010.
In addition, the Ameren Utilities voluntarily agree to waive outstanding late payment charges associated with unpaid electric bills for usage on and after January 2, 2007, through the September 2007 billing period.
(g) Programs that use funds that are provided by electric utilities and their holding companies or other affiliates, and any other company owning generation in this State or its affiliates, to reduce utility bills, or to otherwise offset costs incurred by the utilities in mitigating rate increases for certain customer groups, may be implemented through tariffs that are filed with and reviewed by the Commission. If a utility elects to file tariffs with the Commission to implement all or a portion of the programs, those tariffs shall, regardless of the date actually filed, be deemed accepted and approved, and shall become effective, on the effective date of this amendatory Act of the 95th General Assembly. The electric utilities whose customers benefit from the funds that are disbursed as contemplated in this Section shall file annual reports documenting the disbursement of those funds with the Commission and the Illinois Attorney General. The Commission has the authority to audit disbursement of the funds to ensure they were disbursed consistently with this Section.
(h) Nothing in this Section shall be interpreted to limit the Commission's general authority over ratemaking.
(i) Subject to the terms, conditions, and contingencies of the Rate Relief Agreements, the Generators are providing a total of $25,000,000 to the Illinois Power Agency Trust Fund.
(j) None of the contributions by Commonwealth Edison Company or the Ameren Utilities pursuant to this Section may be recovered in rates.
(k) Nothing in this Section shall be interpreted to limit the authority or right of the Illinois Attorney General, under the terms of the Rate Relief Agreements, to review or audit documents, make demands, or file suit or to take other action to enforce the provisions of the Rate Relief Agreements.
(Source: P.A. 95-481, eff. 8-28-07.)

(220 ILCS 5/16-111.5B)
Sec. 16-111.5B. Provisions relating to energy efficiency procurement.
(a) Procurement plans prepared and filed pursuant to Section 16-111.5 of this Act during the years 2012 through 2015 shall be subject to the following additional requirements:
(1) The analysis included pursuant to paragraph (2)

of subsection (b) of Section 16-111.5 shall also include the impact of energy efficiency building codes or appliance standards, both current and projected.

(2) The procurement plan components described in

subsection (b) of Section 16-111.5 shall also include an assessment of opportunities to expand the programs promoting energy efficiency measures that have been offered under plans approved pursuant to Section 8-103 of this Act or to implement additional cost-effective energy efficiency programs or measures.

(3) In addition to the information provided pursuant

to paragraph (1) of subsection (d) of Section 16-111.5 of this Act, each Illinois utility procuring power pursuant to that Section shall annually provide to the Illinois Power Agency by July 15 of each year, or such other date as may be required by the Commission or Agency, an assessment of cost-effective energy efficiency programs or measures that could be included in the procurement plan. The assessment shall include the following:

(A) A comprehensive energy efficiency potential

study for the utility's service territory that was completed within the past 3 years.

(B) Beginning in 2014, the most recent analysis

submitted pursuant to Section 8-103A of this Act and approved by the Commission under subsection (f) of Section 8-103 of this Act.

(C) Identification of new or expanded

cost-effective energy efficiency programs or measures that are incremental to those included in energy efficiency and demand-response plans approved by the Commission pursuant to Section 8-103 of this Act and that would be offered to all retail customers whose electric service has not been declared competitive under Section 16-113 of this Act and who are eligible to purchase power and energy from the utility under fixed-price bundled service tariffs, regardless of whether such customers actually do purchase such power and energy from the utility.

(D) Analysis showing that the new or expanded

cost-effective energy efficiency programs or measures would lead to a reduction in the overall cost of electric service.

(E) Analysis of how the cost of procuring

additional cost-effective energy efficiency measures compares over the life of the measures to the prevailing cost of comparable supply.

(F) An energy savings goal, expressed in

megawatt-hours, for the year in which the measures will be implemented.

(G) For each expanded or new program, the

estimated amount that the program may reduce the agency's need to procure supply.

In preparing such assessments, a utility shall

conduct an annual solicitation process for purposes of requesting proposals from third-party vendors, the results of which shall be provided to the Agency as part of the assessment, including documentation of all bids received. The utility shall develop requests for proposals consistent with the manner in which it develops requests for proposals under plans approved pursuant to Section 8-103 of this Act, which considers input from the Agency and interested stakeholders.

(4) The Illinois Power Agency shall include in the

procurement plan prepared pursuant to paragraph (2) of subsection (d) of Section 16-111.5 of this Act energy efficiency programs and measures it determines are cost-effective and the associated annual energy savings goal included in the annual solicitation process and assessment submitted pursuant to paragraph (3) of this subsection (a).

(5) Pursuant to paragraph (4) of subsection (d) of

Section 16-111.5 of this Act, the Commission shall also approve the energy efficiency programs and measures included in the procurement plan, including the annual energy savings goal, if the Commission determines they fully capture the potential for all achievable cost-effective savings, to the extent practicable, and otherwise satisfy the requirements of Section 8-103 of this Act.

In the event the Commission approves the procurement

of additional energy efficiency, it shall reduce the amount of power to be procured under the procurement plan to reflect the additional energy efficiency and shall direct the utility to undertake the procurement of such energy efficiency, which shall not be subject to the requirements of subsection (e) of Section 16-111.5 of this Act. The utility shall consider input from the Agency and interested stakeholders on the procurement and administration process. The requirements set forth in paragraphs (1) through (5) of this subsection (a) shall terminate after the filing of the procurement plan in 2015, and no energy efficiency shall be procured by the Agency thereafter. Energy efficiency programs approved previously under this Section shall terminate no later than December 31, 2017.

(6) An electric utility shall recover its costs

incurred under this Section related to the implementation of energy efficiency programs and measures approved by the Commission in its order approving the procurement plan under Section 16-111.5 of this Act, including, but not limited to, all costs associated with complying with this Section and all start-up and administrative costs and the costs for any evaluation, measurement, and verification of the measures, from all retail customers whose electric service has not been declared competitive under Section 16-113 of this Act and who are eligible to purchase power and energy from the utility under fixed-price bundled service tariffs, regardless of whether such customers actually do purchase such power and energy from the utility through the automatic adjustment clause tariff established pursuant to Section 8-103 of this Act, provided, however, that the limitations described in subsection (d) of that Section shall not apply to the costs incurred pursuant to this Section or Section 16-111.7 of this Act.

(b) For purposes of this Section, the term "energy efficiency" shall have the meaning set forth in Section 1-10 of the Illinois Power Agency Act, and the term "cost-effective" shall have the meaning set forth in subsection (a) of Section 8-103 of this Act.
(c) The changes to this Section made by this amendatory Act of the 99th General Assembly shall not interfere with existing contracts executed under a Commission order entered under this Section.
(d)(1) For those electric utilities subject to the requirements of Section 8-103B of this Act, the contracts governing the energy efficiency programs and measures approved by the Commission in its order approving the procurement plan for the period June 1, 2016 through May 31, 2017 may be extended through December 31, 2017 so that the energy efficiency programs subject to such contracts and approved in such plan continue to be offered during the period June 1, 2017 through December 31, 2017. Each such utility is authorized to increase, on a pro rata basis, the energy savings goals and budgets approved under this Section to reflect the additional 7 months of implementation of the energy efficiency programs and measures.
(2) If the Illinois Power Agency filed with the Commission, under Section 16-111.5 of this Act, its proposed procurement plan for the period commencing June 1, 2017, and the Commission has not yet entered its final order approving such plan on or before the effective date of this amendatory Act of the 99th General Assembly, then the Illinois Power Agency shall file a notice of withdrawal with the Commission to withdraw the proposed energy efficiency programs to be approved under such plan. Upon receipt of such notice, the Commission shall enter an order that approves the withdrawal of all proposed energy efficiency programs from the plan. The initially proposed energy efficiency programs shall not be approved or be the subject of any further hearing, investigation, proceeding, or order of any kind.
(3) This amendatory Act of the 99th General Assembly preempts and supersedes any order entered by the Commission that approved the Illinois Power Agency's procurement plan for the period commencing June 1, 2017, to the extent inconsistent with the provisions of this amendatory Act of the 99th General Assembly. To the extent any such previously entered order approved energy efficiency programs under this Section, the portion of such order approving such programs shall be void, and the provisions of paragraph (1) of this subsection (d) shall apply.
(Source: P.A. 99-906, eff. 6-1-17.)

(220 ILCS 5/16-111.6)
Sec. 16-111.6. Termination of utility service to electric space-heating customers. Notwithstanding any other provision of this Act or any other law to the contrary, a public utility that, on December 31, 2005, served more than 100,000 electric customers in Illinois may not, prior to September 1, 2007, terminate electric service to a residential electric space-heating customer for non-payment. For 2007 and every year thereafter, such an electric utility shall not terminate electric service to a residential space-heating customer for non-payment from December 1 through March 31.
(Source: P.A. 95-481, eff. 8-28-07.)

(220 ILCS 5/16-111.7)
Sec. 16-111.7. On-bill financing program; electric utilities.
(a) The Illinois General Assembly finds that Illinois homes and businesses have the potential to save energy through conservation and cost-effective energy efficiency measures. Programs created pursuant to this Section will allow utility customers to purchase cost-effective energy efficiency measures, including measures set forth in a Commission-approved energy efficiency and demand-response plan under Section 8-103 or 8-103B of this Act, with no required initial upfront payment, and to pay the cost of those products and services over time on their utility bill.
(b) Notwithstanding any other provision of this Act, an electric utility serving more than 100,000 customers on January 1, 2009 shall offer a Commission-approved on-bill financing program ("program") that allows its eligible retail customers, as that term is defined in Section 16-111.5 of this Act, who own a residential single family home, duplex, or other residential building with 4 or less units, or condominium at which the electric service is being provided (i) to borrow funds from a third party lender in order to purchase electric energy efficiency measures approved under the program for installation in such home or condominium without any required upfront payment and (ii) to pay back such funds over time through the electric utility's bill. Based upon the process described in subsection (b-5) of this Section, small commercial customers who own the premises at which electric service is being provided may be included in such program. After receiving a request from an electric utility for approval of a proposed program and tariffs pursuant to this Section, the Commission shall render its decision within 120 days. If no decision is rendered within 120 days, then the request shall be deemed to be approved.
Beginning no later than December 31, 2013, an electric utility subject to this subsection (b) shall also offer its program to eligible retail customers that own multifamily residential or mixed-use buildings with no more than 50 residential units, provided, however, that such customers must either be a residential customer or small commercial customer and may not use the program in such a way that repayment of the cost of energy efficiency measures is made through tenants' utility bills. An electric utility may impose a per site loan limit not to exceed $150,000. The program, and loans issued thereunder, shall only be offered to customers of the utility that meet the requirements of this Section and that also have an electric service account at the premises where the energy efficiency measures being financed shall be installed. Beginning no later than 2 years after the effective date of this amendatory Act of the 99th General Assembly, the 50 residential unit limitation described in this paragraph shall no longer apply, and the utility shall replace the per site loan limit of $150,000 with a loan limit that correlates to a maximum monthly payment that does not exceed 50% of the customer's average utility bill over the prior 12-month period.
Beginning no later than 2 years after the effective date of this amendatory Act of the 99th General Assembly, an electric utility subject to this subsection (b) shall also offer its program to eligible retail customers that are Unit Owners' Associations, as defined in subsection (o) of Section 2 of the Condominium Property Act, or Master Associations, as defined in subsection (u) of the Condominium Property Act. However, such customers must either be residential customers or small commercial customers and may not use the program in such a way that repayment of the cost of energy efficiency measures is made through unit owners' utility bills. The program and loans issued under the program shall only be offered to customers of the utility that meet the requirements of this Section and that also have an electric service account at the premises where the energy efficiency measures being financed shall be installed.
For purposes of this Section, "small commercial customer" means, for an electric utility serving more than 3,000,000 retail customers, those customers having peak demand of less than 100 kilowatts, and, for an electric utility serving less than 3,000,000 retail customers, those customers having peak demand of less than 150 kilowatts; provided, however, that in the event the Commission, after the effective date of this amendatory Act of the 98th General Assembly, approves changes to a utility's tariffs that reflects new or revised demand criteria for the utility's customer rate classifications, then the utility may file a petition with the Commission to revise the applicable definition of a small commercial customer to reflect the new or revised demand criteria for the purposes of this Section. After notice and hearing, the Commission shall enter an order approving, or approving with modification, the revised definition within 60 days after the utility files the petition.
(b-5) Within 30 days after the effective date of this amendatory Act of the 96th General Assembly, the Commission shall convene a workshop process during which interested participants may discuss issues related to the program, including program design, eligible electric energy efficiency measures, vendor qualifications, and a methodology for ensuring ongoing compliance with such qualifications, financing, sample documents such as request for proposals, contracts and agreements, dispute resolution, pre-installment and post-installment verification, and evaluation. The workshop process shall be completed within 150 days after the effective date of this amendatory Act of the 96th General Assembly.
(c) Not later than 60 days following completion of the workshop process described in subsection (b-5) of this Section, each electric utility subject to subsection (b) of this Section shall submit a proposed program to the Commission that contains the following components:
(1) A list of recommended electric energy efficiency

measures that will be eligible for on-bill financing. An eligible electric energy efficiency measure ("measure") shall be a product or service for which one or more of the following is true:

(A) (blank);
(B) the projected electricity savings (determined

by rates in effect at the time of purchase) are sufficient to cover the costs of implementing the measures, including finance charges and any program fees not recovered pursuant to subsection (f) of this Section; or

(C) the product or service is included in a

Commission-approved energy efficiency and demand-response plan under Section 8-103 or 8-103B of this Act.

(1.5) Beginning no later than 2 years after the

effective date of this amendatory Act of the 99th General Assembly, an eligible electric energy efficiency measure (measure) shall be a product or service that qualifies under subparagraph (B) or (C) of paragraph (1) of this subsection (c) or for which one or more of the following is true:

(A) a building energy assessment, performed by an

energy auditor who is certified by the Building Performance Institute or who holds a similar certification, has recommended the product or service as likely to be cost effective over the course of its installed life for the building in which the measure is to be installed; or

(B) the product or service is necessary to safely

or correctly install to code or industry standard an efficiency measure, including, but not limited to, installation work; changes needed to plumbing or electrical connections; upgrades to wiring or fixtures; removal of hazardous materials; correction of leaks; changes to thermostats, controls, or similar devices; and changes to venting or exhaust necessitated by the measure. However, the costs of the product or service described in this subparagraph (B) shall not exceed 25% of the total cost of installing the measure.

(2) The electric utility shall issue a request for

proposals ("RFP") to lenders for purposes of providing financing to participants to pay for approved measures. The RFP criteria shall include, but not be limited to, the interest rate, origination fees, and credit terms. The utility shall select the winning bidders based on its evaluation of these criteria, with a preference for those bids containing the rates, fees, and terms most favorable to participants;

(3) The utility shall work with the lenders selected

pursuant to the RFP process, and with vendors, to establish the terms and processes pursuant to which a participant can purchase eligible electric energy efficiency measures using the financing obtained from the lender. The vendor shall explain and offer the approved financing packaging to those customers identified in subsection (b) of this Section and shall assist customers in applying for financing. As part of the process, vendors shall also provide to participants information about any other incentives that may be available for the measures.

(4) The lender shall conduct credit checks or

undertake other appropriate measures to limit credit risk, and shall review and approve or deny financing applications submitted by customers identified in subsection (b) of this Section. Following the lender's approval of financing and the participant's purchase of the measure or measures, the lender shall forward payment information to the electric utility, and the utility shall add as a separate line item on the participant's utility bill a charge showing the amount due under the program each month.

(5) A loan issued to a participant pursuant to the

program shall be the sole responsibility of the participant, and any dispute that may arise concerning the loan's terms, conditions, or charges shall be resolved between the participant and lender. Upon transfer of the property title for the premises at which the participant receives electric service from the utility or the participant's request to terminate service at such premises, the participant shall pay in full its electric utility bill, including all amounts due under the program, provided that this obligation may be modified as provided in subsection (g) of this Section. Amounts due under the program shall be deemed amounts owed for residential and, as appropriate, small commercial electric service.

(6) The electric utility shall remit payment in full

to the lender each month on behalf of the participant. In the event a participant defaults on payment of its electric utility bill, the electric utility shall continue to remit all payments due under the program to the lender, and the utility shall be entitled to recover all costs related to a participant's nonpayment through the automatic adjustment clause tariff established pursuant to Section 16-111.8 of this Act. In addition, the electric utility shall retain a security interest in the measure or measures purchased under the program, and the utility retains its right to disconnect a participant that defaults on the payment of its utility bill.

(7) The total outstanding amount financed under the

program in this subsection and subsection (c-5) of this Section shall not exceed $2.5 million for an electric utility or electric utilities under a single holding company, provided that the electric utility or electric utilities may petition the Commission for an increase in such amount. Beginning after the effective date of this amendatory Act of the 99th General Assembly, the total maximum outstanding amount financed under the program in this subsection and subsections (c-5) and (c-10) of this Section shall increase by $5,000,000 per year until such time as the total maximum outstanding amount financed reaches $20,000,000. For purposes of this Section, "maximum outstanding amount financed" means the sum of all principal that has been loaned and not yet repaid.

(c-5) Within 120 days after the effective date of this amendatory Act of the 98th General Assembly, each electric utility subject to the requirements of this Section shall submit an informational filing to the Commission that describes its plan for implementing the provisions of this amendatory Act of the 98th General Assembly on or before December 31, 2013. Such filing shall also describe how the electric utility shall coordinate its program with any gas utility or utilities that provide gas service to buildings within the electric utility's service territory so that it is practical and feasible for the owner of a multifamily building to make a single application to access loans for both gas and electric energy efficiency measures in any individual building.
(c-10) No later than 365 days after the effective date of this amendatory Act of the 99th General Assembly, each electric utility subject to the requirements of this Section shall submit an informational filing to the Commission that describes its plan for implementing the provisions of this amendatory Act of the 99th General Assembly that were incorporated into this Section. Such filing shall also include the criteria to be used by the program for determining if measures to be financed are eligible electric energy efficiency measures, as defined by paragraph (1.5) of subsection (c) of this Section.
(d) A program approved by the Commission shall also include the following criteria and guidelines for such program:
(1) guidelines for financing of measures installed

under a program, including, but not limited to, RFP criteria and limits on both individual loan amounts and the duration of the loans;

(2) criteria and standards for identifying and

approving measures;

(3) qualifications of vendors that will market or

install measures, as well as a methodology for ensuring ongoing compliance with such qualifications;

(4) sample contracts and agreements necessary to

implement the measures and program; and

(5) the types of data and information that utilities

and vendors participating in the program shall collect for purposes of preparing the reports required under subsection (g) of this Section.

(e) The proposed program submitted by each electric utility shall be consistent with the provisions of this Section that define operational, financial and billing arrangements between and among program participants, vendors, lenders, and the electric utility.
(f) An electric utility shall recover all of the prudently incurred costs of offering a program approved by the Commission pursuant to this Section, including, but not limited to, all start-up and administrative costs and the costs for program evaluation. All prudently incurred costs under this Section shall be recovered from the residential and small commercial retail customer classes eligible to participate in the program through the automatic adjustment clause tariff established pursuant to Section 8-103 or 8-103B of this Act.
(g) An independent evaluation of a program shall be conducted after 3 years of the program's operation. The electric utility shall retain an independent evaluator who shall evaluate the effects of the measures installed under the program and the overall operation of the program, including, but not limited to, customer eligibility criteria and whether the payment obligation for permanent electric energy efficiency measures that will continue to provide benefits of energy savings should attach to the meter location. As part of the evaluation process, the evaluator shall also solicit feedback from participants and interested stakeholders. The evaluator shall issue a report to the Commission on its findings no later than 4 years after the date on which the program commenced, and the Commission shall issue a report to the Governor and General Assembly including a summary of the information described in this Section as well as its recommendations as to whether the program should be discontinued, continued with modification or modifications or continued without modification, provided that any recommended modifications shall only apply prospectively and to measures not yet installed or financed.
(h) An electric utility offering a Commission-approved program pursuant to this Section shall not be required to comply with any other statute, order, rule, or regulation of this State that may relate to the offering of such program, provided that nothing in this Section is intended to limit the electric utility's obligation to comply with this Act and the Commission's orders, rules, and regulations, including Part 280 of Title 83 of the Illinois Administrative Code.
(i) The source of a utility customer's electric supply shall not disqualify a customer from participation in the utility's on-bill financing program. Customers of alternative retail electric suppliers may participate in the program under the same terms and conditions applicable to the utility's supply customers.
(Source: P.A. 98-586, eff. 8-27-13; 99-906, eff. 6-1-17.)

(220 ILCS 5/16-111.8)
Sec. 16-111.8. Automatic adjustment clause tariff; uncollectibles.
(a) An electric utility shall be permitted, at its election, to recover through an automatic adjustment clause tariff the incremental difference between its actual uncollectible amount as set forth in Account 904 in the utility's most recent annual FERC Form 1 and the uncollectible amount included in the utility's rates for the period reported in such annual FERC Form 1. The Commission may, in a proceeding to review a general rate case filed subsequent to the effective date of the tariff established under this Section, prospectively switch from using the actual uncollectible amount set forth in Account 904 to using net write-offs in such tariff, but only if net write-offs are also used to determine the utility's uncollectible amount in rates. In the event the Commission requires such a change, it shall be made effective at the beginning of the first full calendar year after the new rates approved in such proceeding are first placed in effect and an adjustment shall be made, if necessary, to ensure the change does not result in double-recovery or unrecovered uncollectible amounts for any year. For purposes of this Section, "uncollectible amount" means the expense set forth in Account 904 of the utility's FERC Form 1 or cost of net write-offs as appropriate. In the event the utility's rates change during the period of time reported in its most recent annual FERC Form 1, the uncollectible amount included in the utility's rates during such period of time for purposes of this Section will be a weighted average, based on revenues earned during such period by the utility under each set of rates, of the uncollectible amount included in the utility's rates at the beginning of such period and at the end of such period. This difference may either be a charge or a credit to customers depending on whether the uncollectible amount is more or less than the uncollectible amount then included in the utility's rates.
(b) The tariff may be established outside the context of a general rate case filing and shall specify the terms of any applicable audit. The Commission shall review and by order approve, or approve as modified, the proposed tariff within 180 days after the date on which it is filed. Charges and credits under the tariff shall be allocated to the appropriate customer class or classes. In addition, customers who purchase their electric supply from an alternative retail electric supplier shall not be charged by the utility for uncollectible amounts associated with electric supply provided by the utility to the utility's customers, provided that nothing in this Section is intended to affect or alter the rights and obligations imposed pursuant to Section 16-118 of this Act and any Commission order issued thereunder. Upon approval of the tariff, the utility shall, based on the 2008 FERC Form 1, apply the appropriate credit or charge based on the full year 2008 amounts for the remainder of the 2010 calendar year. Starting with the 2009 FERC Form 1 reporting period and each subsequent period, the utility shall apply the appropriate credit or charge over a 12-month period beginning with the June billing period and ending with the May billing period, with the first such billing period beginning June 2010.
(c) The approved tariff shall provide that the utility shall file a petition with the Commission annually, no later than August 31st, seeking initiation of an annual review to reconcile all amounts collected with the actual uncollectible amount in the prior period. As part of its review, the Commission shall verify that the utility collects no more and no less than its actual uncollectible amount in each applicable FERC Form 1 reporting period. The Commission shall review the prudence and reasonableness of the utility's actions to pursue minimization and collection of uncollectibles which shall include, at a minimum, the 6 enumerated criteria set forth in this Section. The Commission shall determine any required adjustments and may include suggestions for prospective changes in current practices. Nothing in this Section or the implementing tariffs shall affect or alter the electric utility's existing obligation to pursue collection of uncollectibles or the electric utility's right to disconnect service. A utility that has in effect a tariff authorized by this Section shall pursue minimization of and collection of uncollectibles through the following activities, including, but not limited to:
(1) identifying customers with late payments;
(2) contacting the customers in an effort to obtain

payment;

(3) providing delinquent customers with information

about possible options, including payment plans and assistance programs;

(4) serving disconnection notices;
(5) implementing disconnections based on the level of

uncollectibles; and

(6) pursuing collection activities based on the

level of uncollectibles.

(d) Nothing in this Section shall be construed to require a utility to immediately disconnect service for nonpayment.
(Source: P.A. 96-33, eff. 7-10-09; 96-1000, eff. 7-2-10.)

(220 ILCS 5/16-111.9)
Sec. 16-111.9. Rate relief; electricity suppliers. On and after August 14, 2009 (the effective date of Public Act 96-533), any electric utility providing rate relief pursuant to Section 16-111.5A of this Act shall not deem any residential or non-residential customer to be ineligible to receive that relief solely based upon that customer's purchase of electricity from a supplier other than that electric utility at the time the rate relief is to be credited to that customer. Nothing in this Section shall entitle customers of an electric utility that had been previously deemed ineligible prior to August 14, 2009 (the effective date of Public Act 96-533) to become eligible for rate relief credits.
(Source: P.A. 96-533, eff. 8-14-09; 96-1000, eff. 7-2-10.)

(220 ILCS 5/16-112)
Sec. 16-112. Determination of market value.
(a) The market value to be used in the calculation of transition charges as defined in Section 16-102 shall be determined in accordance with either (i) a tariff that has been filed by the electric utility with the Commission pursuant to Article IX of this Act and that provides for a determination of the market value for electric power and energy as a function of an exchange traded or other market traded index, options or futures contract or contracts applicable to the market in which the utility sells, and the customers in its service area buy, electric power and energy, or (ii) in the event no such tariff has been placed into effect for the electric utility, or in the event such tariff does not establish market values for each of the years specified in the neutral fact-finder process described in subsections (b) through (h) of this Section, a tariff incorporating the market values resulting from the neutral fact-finder process set forth in subsections (b) through (h) of this Section.
(b) Except as provided in subsection (m) of this Section, on or before April 30, 1998, on or before February 28, 1999, and on or before each April 30 from 2000 until 2007, the Commission shall appoint a neutral fact-finder to make the calculations described in subsection (c) of this Section. The neutral fact-finder shall be a member of a national public accounting firm, shall not have served as the neutral fact-finder in the previous year, and shall be selected from a list of candidates provided by a nationally recognized provider of neutral fact-finders that has established rules for maintaining confidentiality. An amount sufficient to pay the fees of the neutral fact-finder shall be appropriated annually from the Public Utility Fund in the State treasury.
(c) On or before June 1, 1998, on or before April 1, 1999, and on or before each June 1 from 2000 until 2007, or until discontinued in accordance with subsection (m) of this Section, each electric utility and each alternative retail electric supplier shall submit to the neutral fact-finder a summary of (A) all contracts entered into after June 1, 1997 that are for the sale of electric power and energy from a generating facility or facilities located in this State or located in a contiguous State and owned by an electric utility as part of its interconnected operating system and delivery during one or more of the 5 years succeeding the date of submission, and (B) all contracts entered into after June 1, 1997 for purchase and delivery of electric power and energy in or into this State during one or more of the 5 years succeeding the date of submission; provided, however, that such contracts shall not include (i) contracts between the electric utility and an affiliate; (ii) sales, purchases, or deliveries made under rates and tariffs filed with the Commission, except for tariffs filed pursuant to subsection (d) of Section 16-110 and except for special or negotiated rate contracts between an electric utility and a retail customer to the extent that such contracts are for the provision of electric power and energy after the date that the customer becomes eligible for delivery services; and (iii) extensions or amendments to full requirements wholesale contracts existing as of the effective date of this amendatory Act of 1997, provided that such contracts, extensions, or amendments are cost of service regulated by the Federal Energy Regulatory Commission. The summaries shall, at a minimum, identify the date of the contract; the year in which the electric power or energy is to be sold or delivered; the point of delivery; defining characteristics such as the nature of the power transaction (for example, reserve responsibility (firm, non-firm)), length of contract and temporal differences (for example, season, on-peak or off-peak); and the applicable prices stated at the point at which the electric power and energy leaves the electric utility's or alternative retail electric supplier's transmission system, as the case may be, in the case of contracts described in item (A) and at the point at which the electric power and energy enters the electric utility's transmission system in the case of contracts in item (B), provided, that the applicable price shall be stated at the point at which the electric power and energy enters the electric utility's transmission system in the case of electric power and energy generated for delivery within the electric utility's service area. In reporting to the neutral fact-finder the price of power and energy sold under bundled service contracts, electric utilities and alternative retail electric suppliers shall deduct from the contract price the charges for delivery services, including transition charges, applicable to delivery services customers in a utility's service area, and charges for services, if any, other than the provision of power and energy or delivery services. The Commission may adopt orders setting forth requirements governing the form and content of such summaries.
(d) The neutral fact-finder shall calculate market values for electric power and energy for each electric utility, taking into account the defining characteristics set forth in subsection (c) of this Section; provided, however, that the neutral fact-finder may determine that a particular value is appropriate for more than one electric utility, or for all electric utilities in this State. The neutral fact-finder shall calculate the market values for the next year and, to the extent the summaries include a sufficient number of actual contracts to represent a viable market for the sale and delivery of electric power and energy in subsequent years, for each of the 4 succeeding years.
(e) In calculating market values for electric power, the neutral fact-finder shall weight contract prices (including any contract price indices) by both the amount of capacity covered by the contract and the number of hours in which capacity is to be provided under the contract in each period of the year, shall take into account all of the defining characteristics set forth in subsection (c) of this Section and shall develop such values as required to represent the different types of market values of electric power.
(f) The neutral fact-finder shall base calculations of the market values for electric energy on the energy prices stated in the contracts, and where no explicit energy prices or index price basis are stated, on the actual energy costs of the supplier in the corresponding period of the preceding year that would have been applicable to the electric energy provided under the contract. The neutral fact-finder shall develop market values for electric energy and shall take into account the defining characteristics set forth in subsection (c) of this Section, as required to represent the market values of such electric energy.
(g) If the contracts used by the neutral fact-finder base prices for future years on one or more indices, the neutral fact-finder shall identify such indices in his or her final report, develop a weighting for each index, and calculate a weighted average index. The market values shall be calculated using the weighted average index when the actual values of the component indices are known.
(h) The neutral fact-finder shall publish a final report on or before July 30 of each year, except that in 1999 the neutral fact finder shall publish the report on or before May 30, setting forth the calculated market values and stating the basis for such calculations. The final report shall not, however, disclose any proprietary or confidential data.
(i) The market values calculated by the neutral fact-finder shall not be admissible in any proceeding for any purpose other than the calculation of transition charges or calculation of the price for the power purchase options provided pursuant to subsection (b) and (c) of Section 16-110.
(j) The Commission shall have access to all contracts described in subsection (c) of this Section and shall perform such audits as it and the neutral fact-finder deem necessary to insure the accuracy of the summaries submitted to the neutral fact-finder. The summaries described in subsection (c) of this Section and each contract shall be accorded confidential and proprietary treatment and their review shall be subject to the provisions of Sections 4-404 and 5-108 of this Act, and the contract between the Commission and the neutral fact-finder shall contain provisions obligating the neutral fact-finder to comply with such Sections. The summaries shall not be discoverable by any party in any proceeding absent a compelling demonstration of need.
(k) In determining the market values to be used for the various customer classes in calculating transition charges as defined in Section 16-102 or for the power purchase options set forth in Section 16-110, an electric utility shall apply the market values that are determined as set forth in subsection (a) to the electric power and energy that would have been used to serve the delivery services customers' electric power and energy requirements, based on the usage specified in Section 16-102 and taking into account the daily, monthly, annual and other relevant characteristics of the customers' demands on the electric utility's system.
(l) In calculating a lump sum transition charge payment for the purposes of subsection (h) of Section 16-108, the electric utility shall use the market values that were determined as provided in its tariff, or if such market values have not been determined for the full period of time covered by such lump sum calculation, such other basis as is stated in the electric utility's tariff filed pursuant to Section 16-108.
(m) The Commission may approve or reject, or propose modifications to, any tariff providing for the determination of market value that has been proposed by an electric utility pursuant to subsection (a) of this Section, but shall not have the power to otherwise order the electric utility to implement a modified tariff or to place into effect any tariff for the determination of market value other than one incorporating the neutral fact-finder procedure set forth in this Section. Provided, however, that if each electric utility serving at least 300,000 customers has placed into effect a tariff that provides for a determination of market value as a function of an exchange traded or other market traded index, options or futures contract or contracts, then the Commission can require any other electric utilities to file such a tariff, and can terminate the neutral fact-finder procedure for the periods covered by such tariffs.
(n) To the extent that the summaries list a sufficient number of actual contracts to represent a viable market and market values can be determined for more than one year, the electric utility shall offer customers that are obligated to pay transition charges contracts that establish for one or more years, up to a maximum of the lesser of 5 years or the remaining number of years until December 31, 2008, the market value or values to be used in calculating the customer's transition charges in such years and for which market value determinations have been made. The electric utility may require any customer to give up to one year notice prior to entering into a one or 2 year contract pursuant to this subsection, up to 2 years notice for a 3 year contract, and up to 3 years notice for a 4 or 5 year contract. Contracts of one or 2 years duration shall incorporate the market values that were determined as provided in this Section in the year in which the notice is required to be given. Contracts of more than 2 years duration shall incorporate the market values that are determined in the year prior to the first year in which the electric utility will collect transition charges from the customer under the contract. The electric utility shall also allow customers to select, at the time that a customer gives its notice, an option to revoke the notice within 30 days following the determination of the market values that will apply under the contract requested by the customer, and may charge customers a fee for such option that is set forth in a tariff filed pursuant to Article IX and that is adequate to allow the electric utility to recover its transactional costs and compensate it based on the cost that would be incurred to purchase an option to cover the risk associated with the customer's option to revoke. The electric utility shall not be required to offer customers a contract under this paragraph for any year for which no determination of market value has been made either by the neutral fact-finder or pursuant to a tariff filed by the electric utility.
(o) An electric utility shall have no obligation to provide electric power or energy as a tariffed service for the electric power and energy requirements placed on delivery service by any customer that has entered into a contract pursuant to subsection (n) of this Section and has not purchased and exercised an option to revoke, during the term of the contract. A customer that has purchased and exercised an option to revoke under this subsection shall remain eligible to receive any tariffed service for which it would otherwise be eligible.
(Source: P.A. 90-561, eff. 12-16-97.)

(220 ILCS 5/16-113)
Sec. 16-113. Declaration of service as a competitive service.
(a) An electric utility may, by petition, request the Commission to declare a tariffed service that is provided by the electric utility, and that has not otherwise been declared to be competitive, to be a competitive service. The electric utility shall give notice of its petition to the public in the same manner that public notice is provided for proposed general increases in rates for tariffed services, in accordance with rules and regulations prescribed by the Commission. The Commission shall hold a hearing and shall declare the class of tariffed service to be a competitive service within the electric utility's service area, only after the electric utility demonstrates that at least 33% of the customers in the electric utility's service area that are eligible to take the class of tariffed service instead take service from alternative retail electric suppliers, as defined in Section 16-102, and that at least 3 alternative retail electric suppliers provide service that is comparable to the class of tariffed service to those customers in the electric utility's service area that do not take service from the electric utility. The Commission shall make its determination and issue its final order declaring or refusing to declare the service to be a competitive service within 180 days following the date that the petition is filed.
(b) Except as otherwise set forth in this Section, any customer except a customer identified in subsection (c) of Section 16-103 who is taking a tariffed service that is declared to be a competitive service pursuant to subsection (a) of this Section shall be entitled to continue to take the service from the electric utility on a tariffed basis for a period of 3 years following the date that the service is declared competitive, or such other period as is stated in the electric utility's tariff pursuant to Section 16-110. This subsection shall not require the electric utility to offer or provide on a tariffed basis any service to any customer (except those customers identified in subsection (c) of Section 16-103) that was not taking such service on a tariffed basis on the date the service was declared to be competitive.
Customers of an electric utility that on December 31, 2005 provided electric service to at least 2,000,000 customers in Illinois and (i) whose service is declared to be a competitive service pursuant to subsection (f) of this Section, (ii) that have peak demand of 400 kilowatts and above, and (iii) that were taking that service from the utility on the effective date of this amendatory Act through fixed-price bundled service tariffs, shall be entitled to continue to take the service from the electric utility on a tariffed basis through the end of the May 2008 billing period. Customers of an electric utility that on December 31, 2005 provided electric service to at least 2,000,000 customers in Illinois and (i) whose service is declared to be a competitive service pursuant to subsection (g) of this Section, (ii) that have peak demand of 100 kilowatts and above but less than 400 kilowatts, and (iii) that were taking that service from the utility on the effective date of this amendatory Act through fixed-price bundled service tariffs, shall be entitled to continue to take the service from the electric utility on a tariffed basis through the end of the May 2010 billing period.
Customers of an electric utility that on December 31, 2005 provided electric service to 2,000,000 or fewer customers but more than 100,000 customers in Illinois and (i) whose service is declared to be a competitive service pursuant to subsection (f) of this Section, (ii) that have peak demand of one megawatt and above, and (iii) that were taking that service from the utility on the effective date of this amendatory Act through fixed-price bundled service tariffs, shall be entitled to continue to take the service from the electric utility on a tariffed basis through the end of May 2008. Customers of an electric utility that on December 31, 2005 provided electric service to 2,000,000 or fewer customers but more than 100,000 customers in the State of Illinois and (i) whose service is declared to be a competitive service pursuant to subsection (f) of this Section, (ii) that have peak demand of 400 kilowatts and above but less than one megawatt, and (iii) that were taking that service from the utility on the effective date of this amendatory Act through fixed-price bundled service tariffs, shall be entitled to continue to take the service from the electric utility on a tariffed basis through the end of May 2010.
(c) If the Commission denies a petition to declare a service to be a competitive service, or determines in a separate proceeding that a service is not competitive based on the criteria set forth in subsection (a), the electric utility may file a new petition no earlier than 6 months following the date of the Commission's order, requesting, on the basis of additional or different facts and circumstances, that the service be declared to be a competitive service.
(d) The Commission shall not deny a petition to declare a service to be a competitive service, and shall not find that a service is not a competitive service, on the grounds that it has previously denied the petition of another electric utility to declare the same or a similar service to be a competitive service or has previously determined that the same or a similar service provided by another electric utility is not a competitive service.
(e) An electric utility may declare a service, other than delivery services or the provision of electric power or energy, to be competitive by filing with the Commission at least 14 days prior to the date on which the service is to become competitive a notice describing the service that is being declared competitive and the date on which it will become competitive; provided, that any customer who is taking a tariffed service that is declared to be a competitive service pursuant to this subsection (e) shall be entitled to continue to take the service from the electric utility on a tariffed basis until the electric utility files, and the Commission grants, a petition to declare the service competitive in accordance with subsection (a) of this Section. The Commission shall be authorized to find and order, after notice and hearing in a subsequent proceeding initiated by the Commission, that any service declared to be competitive pursuant to this subsection (e) is not competitive in accordance with the criteria set forth in subsection (a) of this Section.
(f) As of the effective date of this amendatory Act, the provision of electric power and energy, whether through fixed-price bundled service tariffs or otherwise, to those retail customers with peak demands of 400 kilowatts and above that are served by an electric utility that on December 31, 2005 served more than 100,000 customers in its service territory in Illinois shall be deemed to be, and is declared to be, a competitive service.
(g) An electric utility that provided electric service to at least 100,000 customers in its service territory in Illinois as of December 31, 2005 may seek to declare the provision of electric power and energy, whether through fixed-price bundled service tariffs or otherwise, to those retail customers with peak demand of 100 kilowatts and above but less than 400 kilowatts to be competitive by filing with the Commission at least 60 days prior to the date on which the service is to become competitive a petition with attached analyses demonstrating that at least 33% of those customers in the electric utility's service area that are eligible to take the class of tariffed service instead take service from alternative retail electric suppliers, as defined in Section 16-102, and that at least 3 alternative retail electric suppliers provide service that is comparable to that tariffed service to those customers in the electric utility's service area that do not take service from the electric utility. The electric utility shall give notice of its petition to the public in the same manner that public notice is provided for proposed general increases in rates for tariffed services, in accordance with rules and regulations prescribed by the Commission. Within 14 days following filing of the petition, any person may file a detailed objection with the Commission contesting the analyses submitted by the electric utility with its petition. All objections to the electric utility's petition shall be specific, supported by data or other detailed analyses, and limited to whether the electric utility has met the standard set forth in this subsection (g). The electric utility may file a response to any objections to its petition within 7 days after the deadline for objections. The Commission shall declare the provision of electric power and energy by the electric utility to those retail customers with peak demand of 100 kilowatts and above but less than 400 kilowatts to be a competitive service within 30 days after the filing of the petition if it finds that the electric utility has met the standard set forth in this subsection (g). If, however, the Commission finds that there are material issues of disputed fact, it may require the parties to submit additional information, including through additional filings or as part of an evidentiary hearing. If the Commission has required the parties to submit additional information, it shall issue an order within 60 days after the filing of the petition stating whether the provision of electric power and energy by the utility to those retail customers with peak demand of 100 kilowatts and above but less than 400 kilowatts has been declared to be a competitive service.
(h) Until July 1, 2012, no electric utility that on December 31, 2005 provided electric service to at least 100,000 customers in its service territory in Illinois may seek to declare the class of tariffed service for residential customers and those non-residential customers with peak demand of less than 100 kilowatts to be a competitive service.
(Source: P.A. 95-481, eff. 8-28-07.)

(220 ILCS 5/16-114)
Sec. 16-114. Recovery of decommissioning charges. On or before April 1, 1999, each electric utility owning an interest in, or having responsibility as a matter of contract or statute for decommissioning costs as defined in Section 8-508.1 of, one or more nuclear power plants shall file with the Commission a tariff or tariffs conforming to the provisions of Section 9-201.5 of this Act, to be applicable to each and every kilowatt-hour of electricity delivered or sold at retail in the electric utility's service area, including, but not limited to, sales by the electric utility to tariffed services retail customers, sales by the electric utility to retail customers pursuant to special contracts or other negotiated arrangements, sales by alternative retail electric suppliers, and sales by an electric utility other than the electric utility in whose service area the retail customer is located; provided, however, that for a user that obtained electric power and energy from its own cogeneration or self-generation facilities on or before January 1, 1997, and subsequently takes services from an alternative retail electric supplier or an electric utility other than the electric utility in whose service area the user is located for any portion of its electric power and energy requirements formerly obtained from those facilities, the tariff required by this Section shall not be applicable in any year to that portion of the user's electric power and energy requirements formerly obtained from those facilities, provided that for the purposes of this Section, such portion shall not exceed the average number of kilowatt-hours per year obtained from the cogeneration or self-generation facilities during the 3 years prior to the date on which the user became eligible for delivery services.
The Commission shall determine whether the tariff meets the requirements of Sections 9-201 and 9-201.5 and of this Section, and shall permit the electric utility's tariff together with any modifications made after hearing to become effective no later than October 1, 1999. In making its determination, the Commission shall retain the authority it possessed prior to the effective date of this amendatory Act of 1997 to make jurisdictional allocations of decommissioning expense recovery. The tariff filed pursuant to this Section shall be applicable to any user taking some or all of its electric power and energy requirements from an alternative retail electric supplier or from an electric utility other than the electric utility in whose service area the user is located on and after the date that the user becomes eligible for delivery services in accordance with Section 16-104. If the electric utility has in effect as of the effective date of this amendatory Act of 1997 a decommissioning rate as defined in Section 9-201.5 conforming to the requirements of that Section, the tariff or tariffs required by this Section shall if the electric utility requests be consistent with its decommissioning rate that is already in effect; provided, that the tariff or tariffs filed pursuant to this Section shall provide for the removal from base rates of any decommissioning costs that are included in the electric utility's base rates and their inclusion in the tariff or tariffs required by this Section. The tariff required by this Section shall be included by the Commission in the reviews required by subsection (d) of Section 9-201.5.
(Source: P.A. 90-561, eff. 12-16-97.)

(220 ILCS 5/16-114.1)
Sec. 16-114.1. Recovery of decommissioning costs in connection with nuclear power plant sale agreement.
(a) An electric utility owning a single-unit nuclear power plant located in this State which enters into an agreement to sell the nuclear power plant and as part of such agreement agrees: (i) to make contributions to a tax-qualified decommissioning trust or non-tax qualified decommissioning trust, or both, as defined in Section 8-508.1 for the nuclear power plant, in specified amounts or for a specified period of time, after the sale is consummated, or (ii) to purchase an insurance instrument which provides for the payment of all or a specified amount of the decommissioning costs of the nuclear power plant, shall be entitled, in the case of item (i), to maintain such decommissioning trusts for the purpose of receiving such contributions after the consummation of the sale, to implement revisions to its decommissioning rate in accordance with subsection (b) of this Section, and to transfer such decommissioning trusts, or the balance in the trusts, to the buyer of the nuclear power plant in accordance with the agreement of sale, and in the case of item (ii), to implement revisions to its decommissioning rate in accordance with subsection (c) of this Section.
(b) An electric utility entering into an agreement of sale described in subsection (a)(i) of this Section shall be entitled to file a petition with the Commission for entry of an order authorizing the electric utility (i) to amortize its liability for decommissioning costs pursuant to the agreement of sale over the period of time in which the electric utility is required by such agreement to make additional contributions to the tax-qualified decommissioning trust, the non-tax qualified decommissioning trust, or both, and (ii) to revise its decommissioning rate to a level that will recover, over the time period specified in the agreement of sale, an annual amount equal to the electric utility's annual contributions to the decommissioning trusts which are required by the agreement of sale multiplied by the percentage of the output of the nuclear power plant which the agreement of sale obligates the electric utility to purchase in each such year.
(c) An electric utility entering into an agreement of sale described in subsection (a)(ii) shall be entitled to file a petition with the Commission for entry of an order authorizing the electric utility to revise its decommissioning rate to a level that will recover, over 5 years, the electric utility's cost of purchasing the insurance instrument multiplied by the percentage of the output of the nuclear power plant which the agreement of sale obligates the electric utility to purchase in each such year.
(d) An electric utility's petition pursuant to subsection (b) or subsection (c) shall state the percentage of the output of the nuclear power plant which the agreement of sale obligates the electric utility to purchase from the new owner of the nuclear power plant in each of the years for which the electric utility is seeking to implement a revised decommissioning rate. The electric utility's petition shall also state that the electric utility agrees, as conditions of the Commission's order and the implementation of the revised decommissioning rate, (i) to file revisions, pursuant to Section 16-111(f), to its base rate tariffs applicable to retail customers subject to the electric utility's decommissioning rate reducing such tariffs, and (ii) to file revisions to its transition charge tariffs applicable to retail customers subject to the electric utility's decommissioning rate incorporating a credit into the calculation of the electric utility's transition charges in accordance with this subsection. The reduction and the credit shall be in an amount per kilowatt-hour of electricity sold or delivered to retail customers equal to (i) the electric utility's decommissioning rate authorized by the Commission's order in accordance with subsection (b)(ii) or (c), as applicable, less (ii) the product of the electric utility's decommissioning rate in effect immediately prior to the agreement of sale multiplied by the percentage of the output of the nuclear power plant which the agreement of sale obligates the electric utility to purchase from the new owner of the nuclear power plant. The Commission shall issue an order granting the petition within 30 days after the petition is filed. The Commission's order shall state the aggregate total amount which the order is authorizing the electric utility to collect through its decommissioning rate. The Commission's order shall state that the effectiveness of the revisions to the electric utility's decommissioning rate shall be conditioned on the filing by the electric utility of the revisions reducing its base rate tariffs and providing for credits to its transition charge tariffs as specified in this subsection. Upon completion of the collection of the total amount which the Commission's order authorizes the electric utility to collect through its decommissioning rate, the electric utility shall not be entitled to collect any further amounts of decommissioning costs for its nuclear power plant through a decommissioning rate. Nothing in this Section shall be construed to permit an increase in the overall tariffed rates and charges paid by the electric utility's customers.
(e) In addition to the uses of the proceeds of the sale and issuance of transitional funding instruments authorized by Section 18-103(d)(1), an electric utility which has entered into an agreement to sell a nuclear power plant may use the proceeds from the sale and issuance of transitional funding instruments to make contributions, or to reimburse itself for contributions which the electric utility has made, to decommissioning trusts in accordance with the agreement of sale, in an amount not to exceed 20% of the aggregate principal amount of transitional funding instruments which the electric utility was authorized to cause to have issued pursuant to Section 18-103(d)(6), including for purposes of this calculation the amount of any transitional funding instruments which the electric utility caused to be issued prior to the date of this amendatory Act of 1999. The use of proceeds authorized by this subsection shall not be subject to Section 18-103(d)(1)(B) and shall not be considered in determining if the percentage limitations on the use of proceeds set forth in the proviso following Section 18-103(d)(1)(E) have been complied with.
(f) None of the authorizations permitted by this Section may be exercised if the sale of the nuclear power plant is disapproved by the Commission.
(Source: P.A. 91-50, eff. 6-30-99.)

(220 ILCS 5/16-115)
Sec. 16-115. Certification of alternative retail electric suppliers.
(a) Any alternative retail electric supplier must obtain a certificate of service authority from the Commission in accordance with this Section before serving any retail customer or other user located in this State. An alternative retail electric supplier may request, and the Commission may grant, a certificate of service authority for the entire State or for a specified geographic area of the State.
(b) An alternative retail electric supplier seeking a certificate of service authority shall file with the Commission a verified application containing information showing that the applicant meets the requirements of this Section. The alternative retail electric supplier shall publish notice of its application in the official State newspaper within 10 days following the date of its filing. No later than 45 days after the application is properly filed with the Commission, and such notice is published, the Commission shall issue its order granting or denying the application.
(c) An application for a certificate of service authority shall identify the area or areas in which the applicant intends to offer service and the types of services it intends to offer. Applicants that seek to serve residential or small commercial retail customers within a geographic area that is smaller than an electric utility's service area shall submit evidence demonstrating that the designation of this smaller area does not violate Section 16-115A. An applicant that seeks to serve residential or small commercial retail customers may state in its application for certification any limitations that will be imposed on the number of customers or maximum load to be served.
(d) The Commission shall grant the application for a certificate of service authority if it makes the findings set forth in this subsection based on the verified application and such other information as the applicant may submit:
(1) That the applicant possesses sufficient

technical, financial and managerial resources and abilities to provide the service for which it seeks a certificate of service authority. In determining the level of technical, financial and managerial resources and abilities which the applicant must demonstrate, the Commission shall consider (i) the characteristics, including the size and financial sophistication, of the customers that the applicant seeks to serve, and (ii) whether the applicant seeks to provide electric power and energy using property, plant and equipment which it owns, controls or operates;

(2) That the applicant will comply with all

applicable federal, State, regional and industry rules, policies, practices and procedures for the use, operation, and maintenance of the safety, integrity and reliability, of the interconnected electric transmission system;

(3) That the applicant will only provide service to

retail customers in an electric utility's service area that are eligible to take delivery services under this Act;

(4) That the applicant will comply with such

informational or reporting requirements as the Commission may by rule establish and provide the information required by Section 16-112. Any data related to contracts for the purchase and sale of electric power and energy shall be made available for review by the Staff of the Commission on a confidential and proprietary basis and only to the extent and for the purposes which the Commission determines are reasonably necessary in order to carry out the purposes of this Act;

(5) That the applicant will procure renewable energy

resources in accordance with Section 16-115D of this Act, and will source electricity from clean coal facilities, as defined in Section 1-10 of the Illinois Power Agency Act, in amounts at least equal to the percentages set forth in subsections (c) and (d) of Section 1-75 of the Illinois Power Agency Act. For purposes of this Section:

(i) (Blank);
(ii) (Blank);
(iii) the required sourcing of electricity

generated by clean coal facilities, other than the initial clean coal facility, shall be limited to the amount of electricity that can be procured or sourced at a price at or below the benchmarks approved by the Commission each year in accordance with item (1) of subsection (c) and items (1) and (5) of subsection (d) of Section 1-75 of the Illinois Power Agency Act;

(iv) all alternative retail electric suppliers

shall execute a sourcing agreement to source electricity from the initial clean coal facility, on the terms set forth in paragraphs (3) and (4) of subsection (d) of Section 1-75 of the Illinois Power Agency Act, except that in lieu of the requirements in subparagraphs (A)(v), (B)(i), (C)(v), and (C)(vi) of paragraph (3) of that subsection (d), the applicant shall execute one or more of the following:

(1) if the sourcing agreement is a power

purchase agreement, a contract with the initial clean coal facility to purchase in each hour an amount of electricity equal to all clean coal energy made available from the initial clean coal facility during such hour, which the utilities are not required to procure under the terms of subsection (d) of Section 1-75 of the Illinois Power Agency Act, multiplied by a fraction, the numerator of which is the alternative retail electric supplier's retail market sales of electricity (expressed in kilowatthours sold) in the State during the prior calendar month and the denominator of which is the total sales of electricity (expressed in kilowatthours sold) in the State by alternative retail electric suppliers during such prior month that are subject to the requirements of this paragraph (5) of subsection (d) of this Section and subsection (d) of Section 1-75 of the Illinois Power Agency Act plus the total sales of electricity (expressed in kilowatthours sold) by utilities outside of their service areas during such prior month, pursuant to subsection (c) of Section 16-116 of this Act; or

(2) if the sourcing agreement is a contract

for differences, a contract with the initial clean coal facility in each hour with respect to an amount of electricity equal to all clean coal energy made available from the initial clean coal facility during such hour, which the utilities are not required to procure under the terms of subsection (d) of Section 1-75 of the Illinois Power Agency Act, multiplied by a fraction, the numerator of which is the alternative retail electric supplier's retail market sales of electricity (expressed in kilowatthours sold) in the State during the prior calendar month and the denominator of which is the total sales of electricity (expressed in kilowatthours sold) in the State by alternative retail electric suppliers during such prior month that are subject to the requirements of this paragraph (5) of subsection (d) of this Section and subsection (d) of Section 1-75 of the Illinois Power Agency Act plus the total sales of electricity (expressed in kilowatthours sold) by utilities outside of their service areas during such prior month, pursuant to subsection (c) of Section 16-116 of this Act;

(v) if, in any year after the first year of

commercial operation, the owner of the clean coal facility fails to demonstrate to the Commission that the initial clean coal facility captured and sequestered at least 50% of the total carbon emissions that the facility would otherwise emit or that sequestration of emissions from prior years has failed, resulting in the release of carbon into the atmosphere, the owner of the facility must offset excess emissions. Any such carbon offsets must be permanent, additional, verifiable, real, located within the State of Illinois, and legally and practicably enforceable. The costs of any such offsets that are not recoverable shall not exceed $15 million in any given year. No costs of any such purchases of carbon offsets may be recovered from an alternative retail electric supplier or its customers. All carbon offsets purchased for this purpose and any carbon emission credits associated with sequestration of carbon from the facility must be permanently retired. The initial clean coal facility shall not forfeit its designation as a clean coal facility if the facility fails to fully comply with the applicable carbon sequestration requirements in any given year, provided the requisite offsets are purchased. However, the Attorney General, on behalf of the People of the State of Illinois, may specifically enforce the facility's sequestration requirement and the other terms of this contract provision. Compliance with the sequestration requirements and offset purchase requirements that apply to the initial clean coal facility shall be reviewed annually by an independent expert retained by the owner of the initial clean coal facility, with the advance written approval of the Attorney General;

(vi) The Commission shall, after notice and

hearing, revoke the certification of any alternative retail electric supplier that fails to execute a sourcing agreement with the initial clean coal facility as required by item (5) of subsection (d) of this Section. The sourcing agreements with this initial clean coal facility shall be subject to both approval of the initial clean coal facility by the General Assembly and satisfaction of the requirements of item (4) of subsection (d) of Section 1-75 of the Illinois Power Agency Act, and shall be executed within 90 days after any such approval by the General Assembly. The Commission shall not accept an application for certification from an alternative retail electric supplier that has lost certification under this subsection (d), or any corporate affiliate thereof, for at least one year from the date of revocation;

(6) With respect to an applicant that seeks to serve

residential or small commercial retail customers, that the area to be served by the applicant and any limitations it proposes on the number of customers or maximum amount of load to be served meet the provisions of Section 16-115A, provided, that the Commission can extend the time for considering such a certificate request by up to 90 days, and can schedule hearings on such a request;

(7) That the applicant meets the requirements of

subsection (a) of Section 16-128; and

(8) That the applicant will comply with all other

applicable laws and regulations.

(d-5) (Blank).
(e) A retail customer that owns a cogeneration or self-generation facility and that seeks certification only to provide electric power and energy from such facility to retail customers at separate locations which customers are both (i) owned by, or a subsidiary or other corporate affiliate of, such applicant and (ii) eligible for delivery services, shall be granted a certificate of service authority upon filing an application and notifying the Commission that it has entered into an agreement with the relevant electric utilities pursuant to Section 16-118. Provided, however, that if the retail customer owning such cogeneration or self-generation facility would not be charged a transition charge due to the exemption provided under subsection (f) of Section 16-108 prior to the certification, and the retail customers at separate locations are taking delivery services in conjunction with purchasing power and energy from the facility, the retail customer on whose premises the facility is located shall not thereafter be required to pay transition charges on the power and energy that such retail customer takes from the facility.
(f) The Commission shall have the authority to promulgate rules and regulations to carry out the provisions of this Section. On or before May 1, 1999, the Commission shall adopt a rule or rules applicable to the certification of those alternative retail electric suppliers that seek to serve only nonresidential retail customers with maximum electrical demands of one megawatt or more which shall provide for (i) expedited and streamlined procedures for certification of such alternative retail electric suppliers and (ii) specific criteria which, if met by any such alternative retail electric supplier, shall constitute the demonstration of technical, financial and managerial resources and abilities to provide service required by subsection (d) (1) of this Section, such as a requirement to post a bond or letter of credit, from a responsible surety or financial institution, of sufficient size for the nature and scope of the services to be provided; demonstration of adequate insurance for the scope and nature of the services to be provided; and experience in providing similar services in other jurisdictions.
(g) An alternative retail electric supplier may seek confidential treatment for the following information by filing an affidavit with the Commission so long as the affidavit meets the requirements in this subsection (g):
(1) the total annual kilowatt-hours delivered and

sold by an alternative retail electric supplier to retail customers within each utility service territory and the total annual kilowatt-hours delivered and sold by an alternative retail electric supplier to retail customers in all utility service territories in the preceding calendar year as required by 83 Ill. Adm. Code 451.770;

(2) the total peak demand supplied by an alternative

retail electric supplier during the previous year in each utility service territory as required by 83 Ill. Adm. Code 465.40;

(3) a good faith estimate of the amount an

alternative retail electric supplier expects to be obliged to pay the utility under single billing tariffs during the next 12 months and the amount of any bond or letter of credit used to demonstrate an alternative retail electric supplier's credit worthiness to provide single billing services pursuant to 83 Ill. Adm. Code 451.510(a) and (b).

The affidavit must be filed contemporaneously with the information for which confidential treatment is sought and must clearly state that the affiant seeks confidential treatment pursuant to this subsection (g) and the information for which confidential treatment is sought must be clearly identified on the confidential version of the document filed with the Commission. The affidavit must be accompanied by a "confidential" and a "public" version of the document or documents containing the information for which confidential treatment is sought.
If the alternative retail electric supplier has met the affidavit requirements of this subsection (g), then the Commission shall afford confidential treatment to the information identified in the affidavit for a period of 2 years after the date the affidavit is received by the Commission.
Nothing in this subsection (g) prevents an alternative retail electric supplier from filing a petition with the Commission seeking confidential treatment for information beyond that identified in this subsection (g) or for information contained in other reports or documents filed with the Commission.
Nothing in this subsection (g) prevents the Commission, on its own motion, or any party from filing a formal petition with the Commission seeking to reconsider the conferring of confidential status on an item of information afforded confidential treatment pursuant to this subsection (g).
The Commission, on its own motion, may at any time initiate a docketed proceeding to investigate the continued applicability of this subsection (g) to the information contained in items (i), (ii), and (iii) of this subsection (g). If, at the end of such investigation, the Commission determines that a particular item of information should no longer be eligible for the affidavit-based process outlined in this subsection (g), the Commission may enter an order to remove that item from the list of items eligible for the process set forth in this subsection (g). Notwithstanding any such order, in the event the Commission makes such a determination, nothing in this subsection (g) prevents an alternative retail electric supplier desiring confidential treatment for such information from filing a formal petition with the Commission seeking confidential treatment for such information.
(Source: P.A. 99-332, eff. 8-10-15.)

(220 ILCS 5/16-115A)
Sec. 16-115A. Obligations of alternative retail electric suppliers.
(a) An alternative retail electric supplier shall:
(i) comply with the requirements imposed on public

utilities by Sections 8-201 through 8-207, 8-301, 8-505 and 8-507 of this Act, to the extent that these Sections have application to the services being offered by the alternative retail electric supplier; and

(ii) continue to comply with the requirements for

certification stated in subsection (d) of Section 16-115.

(b) An alternative retail electric supplier shall obtain verifiable authorization from a customer, in a form or manner approved by the Commission consistent with Section 2EE of the Consumer Fraud and Deceptive Business Practices Act, before the customer is switched from another supplier.
(c) No alternative retail electric supplier, or electric utility other than the electric utility in whose service area a customer is located, shall (i) enter into or employ any arrangements which have the effect of preventing a retail customer with a maximum electrical demand of less than one megawatt from having access to the services of the electric utility in whose service area the customer is located or (ii) charge retail customers for such access. This subsection shall not be construed to prevent an arms-length agreement between a supplier and a retail customer that sets a term of service, notice period for terminating service and provisions governing early termination through a tariff or contract as allowed by Section 16-119.
(d) An alternative retail electric supplier that is certified to serve residential or small commercial retail customers shall not:
(1) deny service to a customer or group of customers

nor establish any differences as to prices, terms, conditions, services, products, facilities, or in any other respect, whereby such denial or differences are based upon race, gender or income.

(2) deny service to a customer or group of customers

based on locality nor establish any unreasonable difference as to prices, terms, conditions, services, products, or facilities as between localities.

(e) An alternative retail electric supplier shall comply with the following requirements with respect to the marketing, offering and provision of products or services to residential and small commercial retail customers:
(i) Any marketing materials which make statements

concerning prices, terms and conditions of service shall contain information that adequately discloses the prices, terms and conditions of the products or services that the alternative retail electric supplier is offering or selling to the customer.

(ii) Before any customer is switched from another

supplier, the alternative retail electric supplier shall give the customer written information that adequately discloses, in plain language, the prices, terms and conditions of the products and services being offered and sold to the customer.

(iii) An alternative retail electric supplier shall

provide documentation to the Commission and to customers that substantiates any claims made by the alternative retail electric supplier regarding the technologies and fuel types used to generate the electricity offered or sold to customers.

(iv) The alternative retail electric supplier shall

provide to the customer (1) itemized billing statements that describe the products and services provided to the customer and their prices, and (2) an additional statement, at least annually, that adequately discloses the average monthly prices, and the terms and conditions, of the products and services sold to the customer.

(f) An alternative retail electric supplier may limit the overall size or availability of a service offering by specifying one or more of the following: a maximum number of customers, maximum amount of electric load to be served, time period during which the offering will be available, or other comparable limitation, but not including the geographic locations of customers within the area which the alternative retail electric supplier is certificated to serve. The alternative retail electric supplier shall file the terms and conditions of such service offering including the applicable limitations with the Commission prior to making the service offering available to customers.
(g) Nothing in this Section shall be construed as preventing an alternative retail electric supplier, which is an affiliate of, or which contracts with, (i) an industry or trade organization or association, (ii) a membership organization or association that exists for a purpose other than the purchase of electricity, or (iii) another organization that meets criteria established in a rule adopted by the Commission, from offering through the organization or association services at prices, terms and conditions that are available solely to the members of the organization or association.
(Source: P.A. 90-561, eff. 12-16-97.)

(220 ILCS 5/16-115B)
Sec. 16-115B. Commission oversight of services provided by alternative retail electric suppliers.
(a) The Commission shall have jurisdiction in accordance with the provisions of Article X of this Act to entertain and dispose of any complaint against any alternative retail electric supplier alleging (i) that the alternative retail electric supplier has violated or is in nonconformance with any applicable provisions of Section 16-115 through Section 16-115A; (ii) that an alternative retail electric supplier serving retail customers having maximum demands of less than one megawatt has failed to provide service in accordance with the terms of its contract or contracts with such customer or customers; (iii) that the alternative retail electric supplier has violated or is in non-conformance with the delivery services tariff of, or any of its agreements relating to delivery services with, the electric utility, municipal system, or electric cooperative providing delivery services; or (iv) that the alternative retail electric supplier has violated or failed to comply with the requirements of Sections 8-201 through 8-207, 8-301, 8-505, or 8-507 of this Act as made applicable to alternative retail electric suppliers.
(b) The Commission shall have authority, after notice and hearing held on complaint or on the Commission's own motion:
(1) To order an alternative retail electric supplier

to cease and desist, or correct, any violation of or non-conformance with the provisions of Section 16-115 or 16-115A;

(2) To impose financial penalties for violations of

or non-conformances with the provisions of Section 16-115 or 16-115A, not to exceed (i) $10,000 per occurrence or (ii) $30,000 per day for those violations or non-conformances which continue after the Commission issues a cease and desist order; and

(3) To alter, modify, revoke or suspend the

certificate of service authority of an alternative retail electric supplier for substantial or repeated violations of or non-conformances with the provisions of Section 16-115 or 16-115A.

(Source: P.A. 90-561, eff. 12-16-97.)

(220 ILCS 5/16-115C)
Sec. 16-115C. Licensure of agents, brokers, and consultants engaged in the procurement or sale of retail electricity supply for third parties.
(a) The purpose of this Section is to adopt licensing and code of conduct rules in a competitive retail electricity market to protect Illinois consumers from unfair or deceptive acts or practices and to provide persons acting as agents, brokers, and consultants engaged in the procurement or sale of retail electricity supply for third parties with notice of the illegality of those acts or practices.
(a-5) All third-party sales representatives engaged in the marketing of retail electricity supply must, prior to the customer signing a contract, disclose that they are not employed by the electric utility operating in the applicable service territory.
(b) For purposes of this Section, "agents, brokers, and consultants engaged in the procurement or sale of retail electricity supply for third parties" means any person or entity that attempts to procure on behalf of or sell retail electric service to an electric customer in the State. "Agents, brokers, and consultants engaged in the procurement or sale of retail electricity supply for third parties" does not include the Illinois Power Agency or any of its employees, any entity licensed as an alternative retail electric supplier pursuant to 83 Ill. Adm. Code 451 offering retail electric service on its own behalf, any person acting exclusively on behalf of a single alternative retail electric supplier on condition that exclusivity is disclosed to any third party contracted in such agent capacity, any person acting exclusively on behalf of a retail electric supplier on condition that exclusivity is disclosed to any third party contracted in such agent capacity, any person or entity representing a municipal power agency, as defined in Section 11-119.1-3 of the Illinois Municipal Code, or any person or entity that is attempting to procure on behalf of or sell retail electric service to a third party that has aggregate billing demand of all of its affiliated electric service accounts in Illinois of greater than 1,500 kW.
(c) No person or entity shall act as an agent, broker, or consultant engaged in the procurement or sale of retail electricity supply for third parties unless that person or entity is licensed by the Commission under this Section or is offering services on their own behalf under 83 Ill. Adm. Code 451.
(d) The Commission shall create requirements for licensure as an agent, broker, or consultant engaged in the procurement or sale of retail electricity supply for third parties, which shall include all of the following criteria:
(1) Technical competence.
(2) Managerial competence.
(3) Financial responsibility, including the posting

of an appropriate performance bond.

(4) Annual reporting requirements.
(e) Any person or entity required to be licensed under this Section must:
(1) disclose in plain language in writing to all

persons it solicits (i) before July 1, 2011, the total anticipated remuneration to be paid to it by any third party over the period of the proposed underlying customer contract and (ii) on or after July 1, 2011, the total price per kilowatt-hour, and the total anticipated cost, inclusive of all fees or commissions received by the licensee, to be paid by the customer over the period of the proposed underlying customer contract;

(2) disclose, if applicable, to all customers, prior

to the customer signing a contract, the fact that they will be receiving compensation from the supplier;

(3) not hold itself out as independent or

unaffiliated with any supplier, or both, or use words reasonably calculated to give that impression, unless the person offering service under this Section has no contractual relationship with any retail electricity supplier or its affiliates regarding retail electric service in Illinois;

(4) not utilize false, misleading, materially

inaccurate, defamatory, or otherwise deceptive language or materials in the soliciting or providing of its services;

(5) maintain copies of all marketing materials

disseminated to third parties for a period of not less than 3 years;

(6) not present electricity pricing information in a

manner that favors one supplier over another, unless a valid pricing comparison is made utilizing all relevant costs and terms; and

(7) comply with the requirements of Sections 2EE,

2FF, 2GG, and 2HH of the Consumer Fraud and Deceptive Business Practices Act.

(f) Any person or entity licensed under this Section shall file with the Commission all of the following information no later than March of each year:
(1) A verified report detailing any and all

contractual relationships that it has with certified electricity suppliers in the State regarding retail electric service in Illinois.

(2) A verified report detailing the distribution of

its customers with the various certified electricity suppliers in Illinois during the prior calendar year. A report under this Section shall not be required to contain customer-identifying information.

A public redacted version of the verified report may

be submitted to the Commission along with a proprietary version. The public redacted version may redact from the verified report the name or names of every certified electricity supplier contained in the report to protect against disclosure of competitively sensitive market share information. The information shall be afforded proprietary treatment for 2 years after the date of the filing of the verified report.

(3) A verified statement of any changes to the

original licensure qualifications and notice of continuing compliance with all requirements.

(g) The Commission shall have jurisdiction over disciplinary proceedings and complaints for violations of this Section. The findings of a violation of this Section by the Commission shall result in a progressive disciplinary scale. For a first violation, the Commission may, in its discretion, suspend the license of the person so disciplined for a period of no less than one month. For a second violation within a 5-year period, the Commission shall suspend the license for the person so disciplined for a period of not less than 6 months. For a third or subsequent violation within a 5-year period, the Commission shall suspend the license of the disciplined person for a period of not less than 2 years.
(h) This Section shall not apply to a retail customer that operates or manages either directly or indirectly any facilities, equipment, or property used or contemplated to be used to distribute electric power or energy if that retail customer is a political subdivision or public institution of higher education of this State, or any corporation, company, limited liability company, association, joint-stock company or association, firm, partnership, or individual, or their lessees, trusts, or receivers appointed by any court whatsoever that are owned or controlled by the political subdivision, public institution of higher education, or operated by any of its lessees or operating agents.
(Source: P.A. 95-679, eff. 10-11-07; 96-1385, eff. 7-29-10.)

(220 ILCS 5/16-115D)
Sec. 16-115D. Renewable portfolio standard for alternative retail electric suppliers and electric utilities operating outside their service territories.
(a) An alternative retail electric supplier shall be responsible for procuring cost-effective renewable energy resources as required under item (5) of subsection (d) of Section 16-115 of this Act as outlined herein:
(1) The definition of renewable energy resources

contained in Section 1-10 of the Illinois Power Agency Act applies to all renewable energy resources required to be procured by alternative retail electric suppliers.

(2) Through May 31, 2017, the quantity of renewable

energy resources shall be measured as a percentage of the actual amount of metered electricity (megawatt-hours) delivered by the alternative retail electric supplier to Illinois retail customers during the 12-month period June 1 through May 31, commencing June 1, 2009, and the comparable 12-month period in each year thereafter except as provided in item (6) of this subsection (a).

(3) Through May 31, 2017, the quantity of renewable

energy resources shall be in amounts at least equal to the annual percentages set forth in item (1) of subsection (c) of Section 1-75 of the Illinois Power Agency Act. At least 60% of the renewable energy resources procured pursuant to items (1) and (3) of subsection (b) of this Section shall come from wind generation and, starting June 1, 2015, at least 6% of the renewable energy resources procured pursuant to items (1) and (3) of subsection (b) of this Section shall come from solar photovoltaics. If, in any given year, an alternative retail electric supplier does not purchase at least these levels of renewable energy resources, then the alternative retail electric supplier shall make alternative compliance payments, as described in subsection (d) of this Section.

(3.5) For the delivery year commencing June 1,

2017, the quantity of renewable energy resources shall be at least 13.0% of the uncovered amount of metered electricity (megawatt-hours) delivered by the alternative retail electric supplier to Illinois retail customers during the delivery year, which uncovered amount shall equal 50% of such metered electricity delivered by the alternative retail electric supplier. For the delivery year commencing June 1, 2018, the quantity of renewable energy resources shall be at least 14.5% of the uncovered amount of metered electricity (megawatt-hours) delivered by the alternative retail electric supplier to Illinois retail customers during the delivery year, which uncovered amount shall equal 25% of such metered electricity delivered by the alternative retail electric supplier. At least 32% of the renewable energy resources procured by the alternative retail electric supplier for its uncovered portion under this paragraph (3.5) shall come from wind or photovoltaic generation. The renewable energy resources procured under this paragraph (3.5) shall not include any resources from a facility whose costs were being recovered through rates regulated by any state or states on or after January 1, 2017.

(4) The quantity and source of renewable energy

resources shall be independently verified through the PJM Environmental Information System Generation Attribute Tracking System (PJM-GATS) or the Midwest Renewable Energy Tracking System (M-RETS), which shall document the location of generation, resource type, month, and year of generation for all qualifying renewable energy resources that an alternative retail electric supplier uses to comply with this Section. No later than June 1, 2009, the Illinois Power Agency shall provide PJM-GATS, M-RETS, and alternative retail electric suppliers with all information necessary to identify resources located in Illinois, within states that adjoin Illinois or within portions of the PJM and MISO footprint in the United States that qualify under the definition of renewable energy resources in Section 1-10 of the Illinois Power Agency Act for compliance with this Section 16-115D. Alternative retail electric suppliers shall not be subject to the requirements in item (3) of subsection (c) of Section 1-75 of the Illinois Power Agency Act.

(5) All renewable energy credits used to comply with

this Section shall be permanently retired.

(6) The required procurement of renewable energy

resources by an alternative retail electric supplier shall apply to all metered electricity delivered to Illinois retail customers by the alternative retail electric supplier pursuant to contracts executed or extended after March 15, 2009.

(b) Compliance obligations.
(1) Through May 31, 2017, an alternative retail

electric supplier shall comply with the renewable energy portfolio standards by making an alternative compliance payment, as described in subsection (d) of this Section, to cover at least one-half of the alternative retail electric supplier's compliance obligation for the period prior to June 1, 2017.

(2) For the delivery years beginning June 1, 2017 and

June 1, 2018, an alternative retail electric supplier need not make any alternative compliance payment to meet any portion of its compliance obligation, as set forth in paragraph (3.5) of subsection (a) of this Section.

(3) An alternative retail electric supplier shall

use any one or combination of the following means to cover the remainder of the alternative retail electric supplier's compliance obligation, as set forth in paragraphs (3) and (3.5) of subsection (a) of this Section, not covered by an alternative compliance payment made under paragraphs (1) and (2) of this subsection (b) of this Section:

(A) Generating electricity using renewable energy

resources identified pursuant to item (4) of subsection (a) of this Section.

(B) Purchasing electricity generated using

renewable energy resources identified pursuant to item (4) of subsection (a) of this Section through an energy contract.

(C) Purchasing renewable energy credits from

renewable energy resources identified pursuant to item (4) of subsection (a) of this Section.

(D) Making an alternative compliance payment as

described in subsection (d) of this Section.

(c) Use of renewable energy credits.
(1) Renewable energy credits that are not used by an

alternative retail electric supplier to comply with a renewable portfolio standard in a compliance year may be banked and carried forward up to 2 12-month compliance periods after the compliance period in which the credit was generated for the purpose of complying with a renewable portfolio standard in those 2 subsequent compliance periods. For the 2009-2010 and 2010-2011 compliance periods, an alternative retail electric supplier may use renewable credits generated after December 31, 2008 and before June 1, 2009 to comply with this Section.

(2) An alternative retail electric supplier is

responsible for demonstrating that a renewable energy credit used to comply with a renewable portfolio standard is derived from a renewable energy resource and that the alternative retail electric supplier has not used, traded, sold, or otherwise transferred the credit.

(3) The same renewable energy credit may be used by

an alternative retail electric supplier to comply with a federal renewable portfolio standard and a renewable portfolio standard established under this Act. An alternative retail electric supplier that uses a renewable energy credit to comply with a renewable portfolio standard imposed by any other state may not use the same credit to comply with a renewable portfolio standard established under this Act.

(d) Alternative compliance payments.
(1) The Commission shall establish and post on its

website, within 5 business days after entering an order approving a procurement plan pursuant to Section 1-75 of the Illinois Power Agency Act, maximum alternative compliance payment rates, expressed on a per kilowatt-hour basis, that will be applicable in the first compliance period following the plan approval. A separate maximum alternative compliance payment rate shall be established for the service territory of each electric utility that is subject to subsection (c) of Section 1-75 of the Illinois Power Agency Act. Each maximum alternative compliance payment rate shall be equal to the maximum allowable annual estimated average net increase due to the costs of the utility's purchase of renewable energy resources included in the amounts paid by eligible retail customers in connection with electric service, as described in item (2) of subsection (c) of Section 1-75 of the Illinois Power Agency Act for the compliance period, and as established in the approved procurement plan. Following each procurement event through which renewable energy resources are purchased for one or more of these utilities for the compliance period, the Commission shall establish and post on its website estimates of the alternative compliance payment rates, expressed on a per kilowatt-hour basis, that shall apply for that compliance period. Posting of the estimates shall occur no later than 10 business days following the procurement event, however, the Commission shall not be required to establish and post such estimates more often than once per calendar month. By July 1 of each year, the Commission shall establish and post on its website the actual alternative compliance payment rates for the preceding compliance year. For compliance years beginning prior to June 1, 2014, each alternative compliance payment rate shall be equal to the total amount of dollars that the utility contracted to spend on renewable resources, excepting the additional incremental cost attributable to solar resources, for the compliance period divided by the forecasted load of eligible retail customers, at the customers' meters, as previously established in the Commission-approved procurement plan for that compliance year. For compliance years commencing on or after June 1, 2014, each alternative compliance payment rate shall be equal to the total amount of dollars that the utility contracted to spend on all renewable resources for the compliance period divided by the forecasted load of retail customers for which the utility is procuring renewable energy resources in a given delivery year, at the customers' meters, as previously established in the Commission-approved procurement plan for that compliance year. The actual alternative compliance payment rates may not exceed the maximum alternative compliance payment rates established for the compliance period. For purposes of this subsection (d), the term "eligible retail customers" has the same meaning as found in Section 16-111.5 of this Act.

(2) In any given compliance year, an alternative

retail electric supplier may elect to use alternative compliance payments to comply with all or a part of the applicable renewable portfolio standard. In the event that an alternative retail electric supplier elects to make alternative compliance payments to comply with all or a part of the applicable renewable portfolio standard, such payments shall be made by September 1, 2010 for the period of June 1, 2009 to May 1, 2010 and by September 1 of each year thereafter for the subsequent compliance period, in the manner and form as determined by the Commission. Any election by an alternative retail electric supplier to use alternative compliance payments is subject to review by the Commission under subsection (e) of this Section.

(3) An alternative retail electric supplier's

alternative compliance payments shall be computed separately for each electric utility's service territory within which the alternative retail electric supplier provided retail service during the compliance period, provided that the electric utility was subject to subsection (c) of Section 1-75 of the Illinois Power Agency Act. For each service territory, the alternative retail electric supplier's alternative compliance payment shall be equal to (i) the actual alternative compliance payment rate established in item (1) of this subsection (d), multiplied by (ii) the actual amount of metered electricity delivered by the alternative retail electric supplier to retail customers for which the supplier has a compliance obligation within the service territory during the compliance period, multiplied by (iii) the result of one minus the ratios of the quantity of renewable energy resources used by the alternative retail electric supplier to comply with the requirements of this Section within the service territory to the product of the percentage of renewable energy resources required under item (3) or (3.5) of subsection (a) of this Section and the actual amount of metered electricity delivered by the alternative retail electrical supplier to retail customers for which the supplier has a compliance obligation within the service territory during the compliance period.

(4) Through May 31, 2017, all alternative compliance

payments by alternative retail electric suppliers shall be deposited in the Illinois Power Agency Renewable Energy Resources Fund and used to purchase renewable energy credits, in accordance with Section 1-56 of the Illinois Power Agency Act. Beginning April 1, 2012 and by April 1 of each year thereafter, the Illinois Power Agency shall submit an annual report to the General Assembly, the Commission, and alternative retail electric suppliers that shall include, but not be limited to:

(A) the total amount of alternative compliance

payments received in aggregate from alternative retail electric suppliers by planning year for all previous planning years in which the alternative compliance payment was in effect;

(B) the amount of those payments utilized to

purchased renewable energy credits itemized by the date of each procurement in which the payments were utilized; and

(C) the unused and remaining balance in the

Agency Renewable Energy Resources Fund attributable to those payments.

(4.5) Beginning with the delivery year commencing

June 1, 2017, all alternative compliance payments by alternative retail electric suppliers shall be remitted to the applicable electric utility. To facilitate this remittance, each electric utility shall file a tariff with the Commission no later than 30 days following the effective date of this amendatory Act of the 99th General Assembly, which the Commission shall approve, after notice and hearing, no later than 45 days after its filing. The Illinois Power Agency shall use such payments to increase the amount of renewable energy resources otherwise to be procured under subsection (c) of Section 1-75 of the Illinois Power Agency Act.

(5) The Commission, in consultation with the

Illinois Power Agency, shall establish a process or proceeding to consider the impact of a federal renewable portfolio standard, if enacted, on the operation of the alternative compliance mechanism, which shall include, but not be limited to, developing, to the extent permitted by the applicable federal statute, an appropriate methodology to apportion renewable energy credits retired as a result of alternative compliance payments made in accordance with this Section. The Commission shall commence any such process or proceeding within 35 days after enactment of a federal renewable portfolio standard.

(e) Each alternative retail electric supplier shall, by September 1, 2010 and by September 1 of each year thereafter, prepare and submit to the Commission a report, in a format to be specified by the Commission, that provides information certifying compliance by the alternative retail electric supplier with this Section, including copies of all PJM-GATS and M-RETS reports, and documentation relating to banking, retiring renewable energy credits, and any other information that the Commission determines necessary to ensure compliance with this Section.
An alternative retail electric supplier may file commercially or financially sensitive information or trade secrets with the Commission as provided under the rules of the Commission. To be filed confidentially, the information shall be accompanied by an affidavit that sets forth both the reasons for the confidentiality and a public synopsis of the information.
(f) The Commission may initiate a contested case to review allegations that the alternative retail electric supplier has violated this Section, including an order issued or rule promulgated under this Section. In any such proceeding, the alternative retail electric supplier shall have the burden of proof. If the Commission finds, after notice and hearing, that an alternative retail electric supplier has violated this Section, then the Commission shall issue an order requiring the alternative retail electric supplier to:
(1) immediately comply with this Section; and
(2) if the violation involves a failure to procure

the requisite quantity of renewable energy resources or pay the applicable alternative compliance payment by the annual deadline, the Commission shall require the alternative retail electric supplier to double the applicable alternative compliance payment that would otherwise be required to bring the alternative retail electric supplier into compliance with this Section.

If an alternative retail electric supplier fails to comply with the renewable energy resource portfolio requirement in this Section more than once in a 5-year period, then the Commission shall revoke the alternative electric supplier's certificate of service authority. The Commission shall not accept an application for a certificate of service authority from an alternative retail electric supplier that has lost certification under this subsection (f), or any corporate affiliate thereof, for at least one year after the date of revocation.
(g) All of the provisions of this Section apply to electric utilities operating outside their service area except under item (2) of subsection (a) of this Section the quantity of renewable energy resources shall be measured as a percentage of the actual amount of electricity (megawatt-hours) supplied in the State outside of the utility's service territory during the 12-month period June 1 through May 31, commencing June 1, 2009, and the comparable 12-month period in each year thereafter except as provided in item (6) of subsection (a) of this Section.
If any such utility fails to procure the requisite quantity of renewable energy resources by the annual deadline, then the Commission shall require the utility to double the alternative compliance payment that would otherwise be required to bring the utility into compliance with this Section.
If any such utility fails to comply with the renewable energy resource portfolio requirement in this Section more than once in a 5-year period, then the Commission shall order the utility to cease all sales outside of the utility's service territory for a period of at least one year.
(h) The provisions of this Section and the provisions of subsection (d) of Section 16-115 of this Act relating to procurement of renewable energy resources shall not apply to an alternative retail electric supplier that operates a combined heat and power system in this State or that has a corporate affiliate that operates such a combined heat and power system in this State that supplies electricity primarily to or for the benefit of: (i) facilities owned by the supplier, its subsidiary, or other corporate affiliate; (ii) facilities electrically integrated with the electrical system of facilities owned by the supplier, its subsidiary, or other corporate affiliate; or (iii) facilities that are adjacent to the site on which the combined heat and power system is located.
(i) The obligations of alternative retail electric suppliers and electric utilities operating outside their service territories to procure renewable energy resources, make alternative compliance payments, and file annual reports, and the obligations of the Commission to determine and post alternative compliance payment rates, shall terminate after May 31, 2019, provided that alternative retail electric suppliers and electric utilities operating outside their service territories shall be obligated to make all alternative compliance payments that they were obligated to pay for periods through and including May 31, 2019, but were not paid as of that date. The Commission shall continue to enforce the payment of unpaid alternative compliance payments in accordance with subsections (f) and (g) of this Section. All alternative compliance payments made after May 31, 2016 shall be remitted to the applicable electric utility and used to purchase renewable energy credits, in accordance with Section 1-75 of the Illinois Power Agency Act.
This subsection (i) is intended to accommodate the transition to the procurement of renewable energy resources for all retail customers in the amounts specified under subsection (c) of Section 1-75 of the Illinois Power Agency Act and Section 16-111.5 of this Act, including but not limited to the transition to a single charge applicable to all retail customers to recover the costs of these resources. Each alternative retail electric supplier shall certify in its annual reports filed pursuant to subsection (e) of this Section after May 31, 2019, that its retail customers are not paying the costs of alternative compliance payments or renewable energy resources that the alternative retail electric supplier is not required to remit or purchase under this Section. The Commission shall have the authority to initiate an emergency rulemaking to adopt rules regarding such certification.
(Source: P.A. 99-906, eff. 6-1-17.)

(220 ILCS 5/16-116)
Sec. 16-116. Commission oversight of electric utilities serving retail customers outside their service areas or providing competitive, non-tariffed services.
(a) An electric utility that has a tariff on file for delivery services may, without regard to any otherwise applicable tariffs on file, provide electric power and energy to one or more retail customers located outside its service area, but only to the extent (i) such retail customer (A) is eligible for delivery services under any delivery services tariff filed with the Commission by the electric utility in whose service area the retail customer is located and (B) has either elected to take such delivery services or has paid or contracted to pay the charges specified in Sections 16-108 and 16-114, or (ii) if such retail customer is served by a municipal system or electric cooperative, the customer is eligible for delivery services under the terms and conditions for such service established by the municipal system or electric cooperative serving that customer.
(b) An electric utility may offer any competitive service to any customer or group of customers without filing contracts with or seeking approval of the Commission, notwithstanding any rule or regulation that would require such approval. The Commission shall not increase or decrease the prices, and may not alter or add to the terms and conditions for the utility's competitive services, from those agreed to by the electric utility and the customer or customers. Non-tariffed, competitive services shall not be subject to the provisions of the Electric Supplier Act or to Articles V, VII, VIII or IX of the Act, except to the extent that any provisions of such Articles are made applicable to alternative retail electric suppliers pursuant to Sections 16-115 and 16-115A, but shall be subject to the provisions of subsections (b) through (g) of Section 16-115A, and Section 16-115B to the same extent such provisions are applicable to the services provided by alternative retail electric suppliers.
(c) Electric utilities serving retail customers outside their service areas shall be subject to the requirements of paragraph (5) of subsection (d) of Section 16-115 of the Public Utilities Act, except that the numerators referred to in that subsection (d) shall be the utility's retail market sales of electricity (expressed in kilowatthours sold) in the State outside of the utility's service territory in the prior month.
(Source: P.A. 95-1027, eff. 6-1-09.)

(220 ILCS 5/16-117)
Sec. 16-117. Commission consumer education program.
(a) The restructuring of the electricity industry will create a new electricity market with new marketers and sellers offering new goods and services, many of which the average consumer will not be able to readily evaluate. It is the intent of the General Assembly that (i) electricity consumers be provided with sufficient and reliable information so that they are able to compare and make informed selections of products and services provided in the electricity market; and (ii) mechanisms be provided to enable consumers to protect themselves from marketing practices that are unfair or abusive.
(b) The Commission shall maintain consumer education information to help residential and small commercial retail customers understand their service options in a competitive electric services market, and their rights and responsibilities.
(c) Not more than 90 days after the effective date of this amendatory Act of the 97th General Assembly, the Commission shall direct the Office of Retail Market Development to review the existing consumer education information for residential and small commercial customers and consider whether updates are necessary. The Office of Retail Market Development shall seek input from interested persons, including alternative retail electric suppliers, electric utilities, the Attorney General, and the Citizens Utility Board, to further its review of the consumer education materials and possible proposed changes. Within 4 months after the start of the review, the Office of Retail Market Development shall submit recommendations to the Commission for approval.
(d) (Blank).
(e) At a minimum, the consumer education information submitted to the Commission by the Office of Retail Market Development shall include concise explanations or descriptions of the following:
(1) the structure of the electric utility industry

following this amendatory Act of 1997 and a glossary of basic terms;

(2) the choices available to consumers to take

electric service from an alternative retail electric supplier or remain as a retail customer of an electric utility;

(3) a customer's rights, risks and responsibilities

in receiving service from an alternative retail electric supplier or remaining as a retail customer of an electric utility;

(4) the legal obligations of alternative retail

electric suppliers;

(5) those services that may be offered on a

competitive basis in a deregulated electric services market, including services that could be packaged with the delivery of electric power and energy;

(6) services that an electric utility is required to

provide pursuant to tariffed rates;

(7) the components of a bill that could be received

by a customer taking delivery services;

(8) the complaint procedures set forth in Section

10-108 of this Act by which consumers may seek a redress of grievances against an electric utility or an alternative retail electric supplier and a list of phone numbers of the Commission, the Attorney General or other entities that can provide information and assistance to customers; and

(9) additional information available from the

Commission upon request.

(f) Within 45 days following the submission required of the Office of Retail Market Development by subsection (c) of this Section, the Commission shall approve or disapprove the consumer education information.
(g) Once approved by the Commission, the consumer education information shall be provided as follows:
(1) If the electric utility bills residential or

small commercial retail customers directly, then the bill shall include the Commission's electric education internet address in the space reserved for alternative retail electric supplier messages.

(2) Alternative retail electric suppliers shall

provide the Commission's electric education internet address to all residential and small commercial retail customers.

(3) (Blank).
(4) The Commission shall make the following

information available on its web site and printed information from the web site available to the public upon request and at no charge:

(A) all consumer education information developed

by the Office of Retail Market Development and approved by the Commission;

(B) a list of all certified alternative retail

electric suppliers serving residential and small commercial retail customers within the service territory of each electric utility;

(C) a list of alternative retail electric

suppliers serving residential or small commercial retail customers which have been found in the last 3 years by the Commission pursuant to Section 10-108 to have failed to provide service in accordance with the terms of their contracts with such retail customers; and

(D) guidelines to assist customers in determining

which energy supplier is most appropriate for each customer.

(h) The Commission may also adopt a uniform disclosure form which alternative retail electric suppliers would be required to complete enabling consumers to compare prices, terms and conditions offered by such suppliers.
(i) The Commission shall make available to the public staff with the ability and knowledge to respond to consumer inquiries.
(j) (Blank).
(k) (Blank).
(Source: P.A. 97-222, eff. 7-28-11.)

(220 ILCS 5/16-118)
Sec. 16-118. Services provided by electric utilities to alternative retail electric suppliers.
(a) It is in the best interest of Illinois energy consumers to promote fair and open competition in the provision of electric power and energy and to prevent anticompetitive practices in the provision of electric power and energy. Therefore, to the extent an electric utility provides electric power and energy or delivery services to alternative retail electric suppliers and such services are not subject to the jurisdiction of the Federal Energy Regulatory Commission, and are not competitive services, they shall be provided through tariffs that are filed with the Commission, pursuant to Article IX of this Act. Each electric utility shall permit alternative retail electric suppliers to interconnect facilities to those owned by the utility provided they meet established standards for such interconnection, and may provide standby or other services to alternative retail electric suppliers. The alternative retail electric supplier shall sign a contract setting forth the prices, terms and conditions for interconnection with the electric utility and the prices, terms and conditions for services provided by the electric utility to the alternative retail electric supplier in connection with the delivery by the electric utility of electric power and energy supplied by the alternative retail electric supplier.
(b) An electric utility shall file a tariff pursuant to Article IX of the Act that would allow alternative retail electric suppliers or electric utilities other than the electric utility in whose service area retail customers are located to issue single bills to the retail customers for both the services provided by such alternative retail electric supplier or other electric utility and the delivery services provided by the electric utility to such customers. The tariff filed pursuant to this subsection shall (i) require partial payments made by retail customers to be credited first to the electric utility's tariffed services, (ii) impose commercially reasonable terms with respect to credit and collection, including requests for deposits, (iii) retain the electric utility's right to disconnect the retail customers, if it does not receive payment for its tariffed services, in the same manner that it would be permitted to if it had billed for the services itself, and (iv) require the alternative retail electric supplier or other electric utility that elects the billing option provided by this tariff to include on each bill to retail customers an identification of the electric utility providing the delivery services and a listing of the charges applicable to such services. The tariff filed pursuant to this subsection may also include other just and reasonable terms and conditions. In addition, an electric utility, an alternative retail electric supplier or electric utility other than the electric utility in whose service area the customer is located, and a customer served by such alternative retail electric supplier or other electric utility, may enter into an agreement pursuant to which the alternative retail electric supplier or other electric utility pays the charges specified in Section 16-108, or other customer-related charges, including taxes and fees, in lieu of such charges being recovered by the electric utility directly from the customer.
(c) An electric utility with more than 100,000 customers shall file a tariff pursuant to Article IX of this Act that provides alternative retail electric suppliers, and electric utilities other than the electric utility in whose service area the retail customers are located, with the option to have the electric utility purchase their receivables for power and energy service provided to residential retail customers and non-residential retail customers with a non-coincident peak demand of less than 400 kilowatts. Receivables for power and energy service of alternative retail electric suppliers or electric utilities other than the electric utility in whose service area the retail customers are located shall be purchased by the electric utility at a just and reasonable discount rate to be reviewed and approved by the Commission after notice and hearing. The discount rate shall be based on the electric utility's historical bad debt and any reasonable start-up costs and administrative costs associated with the electric utility's purchase of receivables. The discounted rate for purchase of receivables shall be included in the tariff filed pursuant to this subsection (c). The discount rate filed pursuant to this subsection (c) shall be subject to periodic Commission review. The electric utility retains the right to impose the same terms on retail customers with respect to credit and collection, including requests for deposits, and retain the electric utility's right to disconnect the retail customers, if it does not receive payment for its tariffed services or purchased receivables, in the same manner that it would be permitted to if the retail customers purchased power and energy from the electric utility. The tariff filed pursuant to this subsection (c) shall permit the electric utility to recover from retail customers any uncollected receivables that may arise as a result of the purchase of receivables under this subsection (c), may also include other just and reasonable terms and conditions, and shall provide for the prudently incurred costs associated with the provision of this service pursuant to this subsection (c). Nothing in this subsection (c) permits the double recovery of bad debt expenses from customers.
(d) An electric utility with more than 100,000 customers shall file a tariff pursuant to Article IX of this Act that would provide alternative retail electric suppliers or electric utilities other than the electric utility in whose service area retail customers are located with the option to have the electric utility produce and provide single bills to the retail customers for both the electric power and energy service provided by the alternative retail electric supplier or other electric utility and the delivery services provided by the electric utility to the customers. The tariffs filed pursuant to this subsection shall require the electric utility to collect and remit customer payments for electric power and energy service provided by alternative retail electric suppliers or electric utilities other than the electric utility in whose service area retail customers are located. The tariff filed pursuant to this subsection shall require the electric utility to include on each bill to retail customers an identification of the alternative retail electric supplier or other electric utility that elects the billing option. The tariff filed pursuant to this subsection (d) may also include other just and reasonable terms and conditions and shall provide for the recovery of prudently incurred costs associated with the provision of service pursuant to this subsection (d). The costs associated with the provision of service pursuant to this Section shall be subject to periodic Commission review.
(e) An electric utility with more than 100,000 customers in this State shall file a tariff pursuant to Article IX of this Act that provides alternative retail electric suppliers, and electric utilities other than the electric utility in whose service area the retail customers are located, with the option to have the electric utility purchase 2 billing cycles worth of uncollectible receivables for power and energy service provided to residential retail customers and to non-residential retail customers with a non-coincident peak demand of less than 400 kilowatts upon returning that customer to that electric utility for delivery and energy service after that alternative retail electric supplier, or an electric utility other than the electric utility in whose service area the retail customer is located, has made reasonable collection efforts on that account. Uncollectible receivables for power and energy service of alternative retail electric suppliers, or electric utilities other than the electric utility in whose service area the retail customers are located, shall be purchased by the electric utility at a just and reasonable discount rate to be reviewed and approved by the Commission, after notice and hearing. The discount rate shall be based on the electric utility's historical bad debt for receivables that are outstanding for a similar length of time and any reasonable start-up costs and administrative costs associated with the electric utility's purchase of receivables. The discounted rate for purchase of uncollectible receivables shall be included in the tariff filed pursuant to this subsection (e). The electric utility retains the right to impose the same terms on these retail customers with respect to credit and collection, including requests for deposits, and retains the right to disconnect these retail customers, if it does not receive payment for its tariffed services or purchased receivables, in the same manner that it would be permitted to if the retail customers had purchased power and energy from the electric utility. The tariff filed pursuant to this subsection (e) shall permit the electric utility to recover from retail customers any uncollectable receivables that may arise as a result of the purchase of uncollectible receivables under this subsection (e), may also include other just and reasonable terms and conditions, and shall provide for the prudently incurred costs associated with the provision of this service pursuant to this subsection (e). Nothing in this subsection (e) permits the double recovery of utility bad debt expenses from customers. The electric utility may file a joint tariff for this subsection (e) and subsection (c) of this Section.
(Source: P.A. 95-700, eff. 11-9-07.)

(220 ILCS 5/16-119)
Sec. 16-119. Switching suppliers. An electric utility or an alternative retail electric supplier may establish a term of service, notice period for terminating service and provisions governing early termination through a tariff or contract. A customer may change its supplier subject to tariff or contract terms and conditions. Any notice provisions; or provision for a fee, charge or penalty with early termination of a contract; shall be conspicuously disclosed in any tariff or contract. Any tariff filed or contract renewed or entered into on and after the effective date of this amendatory Act of the 99th General Assembly that contains an early termination clause shall disclose the amount of the early termination fee or penalty, provided that any early termination fee or penalty shall not exceed $50 total for residential customers and $150 for small commercial retail customers as defined in Section 16-102 of this Act, regardless of whether or not the tariff or contract is a multiyear tariff or contract. A customer shall remain responsible for any unpaid charges owed to an electric utility or alternative retail electric supplier at the time it switches to another provider.
The caps on early termination fees and penalties under this Section shall apply only to early termination fees and penalties for early termination of electric service. The caps shall not apply to charges or fees for devices, equipment, or other services provided by the utility or alternative retail electric supplier.
(Source: P.A. 99-103, eff. 7-22-15; 99-107, eff. 7-22-15.)

(220 ILCS 5/16-119A)
Sec. 16-119A. Functional separation.
(a) Within 90 days after the effective date of this amendatory Act of 1997, the Commission shall open a rulemaking proceeding to establish standards of conduct for every electric utility described in subsection (b). To create efficient competition between suppliers of generating services and sellers of such services at retail and wholesale, the rules shall allow all customers of a public utility that distributes electric power and energy to purchase electric power and energy from the supplier of their choice in accordance with the provisions of Section 16-104. In addition, the rules shall address relations between providers of any 2 services described in subsection (b) to prevent undue discrimination and promote efficient competition. Provided, however, that a proposed rule shall not be published prior to May 15, 1999.
(b) The Commission shall also have the authority to investigate the need for, and adopt rules requiring, functional separation between the generation services and the delivery services of those electric utilities whose principal service area is in Illinois as necessary to meet the objective of creating efficient competition between suppliers of generating services and sellers of such services at retail and wholesale. After January 1, 2003, the Commission shall also have the authority to investigate the need for, and adopt rules requiring, functional separation between an electric utility's competitive and non-competitive services.
(b-5) If there is a change in ownership of a majority of the voting capital stock of an electric utility or the ownership or control of any entity that owns or controls a majority of the voting capital stock of an electric utility, the electric utility shall have the right to file with the Commission a new plan. The newly filed plan shall supersede any plan previously approved by the Commission pursuant to this Section for that electric utility, subject to Commission approval. This subsection only applies to the extent that the Commission rules for the functional separation of delivery services and generation services provide an electric utility with the ability to select from 2 or more options to comply with this Section. The electric utility may file its revised plan with the Commission up to one calendar year after the conclusion of the sale, purchase, or any other transfer of ownership described in this subsection. In all other respects, an electric utility must comply with the Commission rules in effect under this Section. The Commission may promulgate rules to implement this subsection. This subsection shall have no legal effect after January 1, 2005.
(c) In establishing or considering the need for rules under subsections (a) and (b), the Commission shall take into account the effects on the cost and reliability of service and the obligation of the utility to provide bundled service under this Act. The Commission shall adopt rules that are a cost effective means to ensure compliance with this Section.
(d) Nothing in this Section shall be construed as imposing any requirements or obligations that are in conflict with federal law.
(e) Notwithstanding anything to the contrary, an electric utility may market and promote the services, rates and programs authorized by Sections 16-107, and 16-108.6 of this Act.
(Source: P.A. 99-906, eff. 6-1-17.)

(220 ILCS 5/16-120)
Sec. 16-120. Development of competitive market; Commission study and reports; investigation.
(a) On or before December 31, 1999 and once every 3 years thereafter, the Commission shall monitor and analyze patterns of entry and exit, applications for entry and exit, and any barriers to entry or participation that may exist, for services provided under this Article; shall analyze any impediments to the establishment of a fully competitive energy and power market in Illinois; and shall include its findings together with appropriate recommendations for legislative action in a report to the General Assembly.
(b) Beginning in 2001, and ending in 2006, the Commission shall prepare an annual report regarding the development of electricity markets in Illinois which shall be filed by April 1 of each year with the Joint Committee on Legislative Support Services of the General Assembly and the Governor and which shall be publicly available. Such report shall include, at a minimum, the following information:
(1) the aggregate annual peak demand of retail

customers in the State of Illinois in the preceding calendar year;

(2) the total annual kilowatt-hours delivered and

sold to retail customers in the State of Illinois by each electric utility within its own service territory, each electric utility outside its service territory, and alternative retail electric suppliers in the preceding calendar year;

(3) the percentage of the total kilowatt-hours

delivered and sold to retail customers in the State of Illinois in the preceding calendar year by each electric utility within its service territory, each electric utility outside its service territory, and each alternative retail electric supplier; and

(4) any other information the Commission considers

significant in assessing the development of Illinois electricity markets, which may include, to the extent available, information similar to that described in items 1, 2 and 3 with respect to cogeneration, self-generation and other sources of electric power and energy provided to customers that do not take delivery services or bundled electric utility services.

The Commission may also include such other information as it deems to be necessary or beneficial in describing or explaining the results of its Report. The Report required by this Section shall be adopted by a vote of the full Commission prior to filing. Proprietary or confidential information shall not be disclosed publicly. Nothing contained in this Section shall prohibit the Commission from taking actions that would otherwise be allowed under this Act.
(c) The Commission shall prepare a report on the value of municipal aggregation of electricity customers. The report shall be filed with the General Assembly and the Governor no later than January 15, 2003 and shall be publicly available. The report shall, at a minimum, include:
(1) a description and analysis of actual and

potential forms of aggregation of electricity customers in Illinois and in the other states, including aggregation through municipal, affinity, and other organizations and through aggregation of consumer purchases of electricity from renewable energy sources;

(2) estimates of the potential benefits of municipal

aggregation to Illinois electricity customers in at least 5 specific municipal examples comparing their costs under bundled rates and unbundled rates, including real-time prices;

(3) a description of the barriers to municipal and

other forms of aggregation in Illinois, including legal, economic, informational, and other barriers; and

(4) options for legislative action to foster

municipal and other forms of aggregation of electricity customers.

In preparing the report, the Commission shall consult with persons involved in aggregation or the study of aggregation of electricity customers in Illinois, including municipalities, utilities, aggregators, and non-profit organizations. The provisions of Section 16-122 notwithstanding, the Commission may request and utilities shall provide such aggregated load data as may be necessary to perform the analyses required by this subsection; provided, however, proprietary or confidential information shall not be disclosed publicly.
(Source: P.A. 92-585, eff. 6-26-02.)

(220 ILCS 5/16-121)
Sec. 16-121. Non-discrimination; adoption of rules and regulations. The Commission shall adopt rules and regulations no later than 180 days after the effective date of this amendatory Act of 1997 governing the relationship between the electric utility and its affiliates, and ensuring nondiscrimination in services provided to the utility's affiliate and any alternative retail electric supplier, including without limitation, cost allocation, cross-subsidization and information sharing.
(Source: P.A. 90-561, eff. 12-16-97.)

(220 ILCS 5/16-122)
Sec. 16-122. Customer information.
(a) Upon the request of a retail customer, or a person who presents verifiable authorization and is acting as the customer's agent, and payment of a reasonable fee, electric utilities shall provide to the customer or its authorized agent the customer's billing and usage data.
(b) Upon request from any alternative retail electric supplier and payment of a reasonable fee, an electric utility serving retail customers in its service area shall make available generic information concerning the usage, load shape curve or other general characteristics of customers by rate classification. Provided however, no customer specific billing, usage or load shape data shall be provided under this subsection unless authorization to provide such information is provided by the customer pursuant to subsection (a) of this Section.
(c) Upon request from a unit of local government and payment of a reasonable fee, an electric utility shall make available information concerning the usage, load shape curves, and other characteristics of customers by customer classification and location within the boundaries of the unit of local government, however, no customer specific billing, usage, or load shape data shall be provided under this subsection unless authorization to provide that information is provided by the customer.
(d) All such customer information shall be made available in a timely fashion in an electronic format, if available.
(Source: P.A. 92-585, eff. 6-26-02.)

(220 ILCS 5/16-123)
Sec. 16-123. Establishment of customer information centers for electric utilities and alternative retail electric suppliers. All electric utilities and alternative retail electric suppliers shall be required to maintain a customer call center where customers can reach a representative and receive current information. Customers shall periodically be notified on how to reach the call center. The Commission shall have the authority to establish reporting requirements for such centers.
(Source: P.A. 90-561, eff. 12-16-97.)

(220 ILCS 5/16-124)
Sec. 16-124. Metering for residential and small commercial retail customers. An electric utility shall not require a residential or small commercial retail customer to take additional metering or metering capability as a condition of taking delivery services unless the Commission finds, after notice and hearing, that additional metering or metering capability is required to meet reliability requirements. Alternative retail electric suppliers serving such customers may provide such additional metering or metering capability at their own expense or take such additional metering or metering capability from the utility as a tariffed service. Any additional metering requirements shall be imposed in a nondiscriminatory manner. Nothing in this subsection shall be construed to prevent the normal maintenance, replacement or upgrade of meters as required to comply with Commission rules.
(Source: P.A. 90-561, eff. 12-16-97.)

(220 ILCS 5/16-125)
Sec. 16-125. Transmission and distribution reliability requirements.
(a) To assure the reliable delivery of electricity to all customers in this State and the effective implementation of the provisions of this Article, the Commission shall, within 180 days of the effective date of this Article, adopt rules and regulations for assessing and assuring the reliability of the transmission and distribution systems and facilities that are under the Commission's jurisdiction.
(b) These rules and regulations shall require each electric utility or alternative retail electric supplier owning, controlling, or operating transmission and distribution facilities and equipment subject to the Commission's jurisdiction, referred to in this Section as "jurisdictional entities", to adopt and implement procedures for restoring transmission and distribution services to customers after transmission or distribution outages on a nondiscriminatory basis without regard to whether a customer has chosen the electric utility, an affiliate of the electric utility, or another entity as its provider of electric power and energy. These rules and regulations shall also, at a minimum, specifically require each jurisdictional entity to submit annually to the Commission.
(1) the number and duration of planned and unplanned

outages during the prior year and their impacts on customers;

(2) outages that were controllable and outages that

were exacerbated in scope or duration by the condition of facilities, equipment or premises or by the actions or inactions of operating personnel or agents;

(3) customer service interruptions that were due

solely to the actions or inactions of an alternative retail electric supplier or a public utility in supplying power or energy;

(4) a detailed report of the age, current condition,

reliability and performance of the jurisdictional entity's existing transmission and distribution facilities, which shall include, without limitation, the following data:

(i) a summary of the jurisdictional entity's

outages and voltage variances reportable under the Commission's rules;

(ii) the jurisdictional entity's expenditures for

transmission construction and maintenance, the ratio of those expenditures to the jurisdictional entity's transmission investment, and the average remaining depreciation lives of the entity's transmission facilities, expressed as a percentage of total depreciation lives;

(iii) the jurisdictional entity's expenditures

for distribution construction and maintenance, the ratio of those expenditures to the jurisdictional entity's distribution investment, and the average remaining depreciation lives of the entity's distribution facilities, expressed as a percentage of total depreciation lives;

(iv) a customer satisfaction survey covering,

among other areas identified in Commission rules, reliability, customer service, and understandability of the jurisdictional entity's services and prices; and

(v) the corresponding information, in the same

format, for the previous 3 years, if available;

(5) a plan for future investment and reliability

improvements for the jurisdictional entity's transmission and distribution facilities that will ensure continued reliable delivery of energy to customers and provide the delivery reliability needed for fair and open competition; and

(6) a report of the jurisdictional entity's

implementation of its plan filed pursuant to subparagraph (5) for the previous reporting period.

(c) The Commission rules shall set forth the criteria that will be used to assess each jurisdictional entity's annual report and evaluate its reliability performance. Such criteria must take into account, at a minimum: the items required to be reported in subsection (b); the relevant characteristics of the area served; the age and condition of the system's equipment and facilities; good engineering practices; the costs of potential actions; and the benefits of avoiding the risks of service disruption.
(d) At least every 3 years, beginning in the year the Commission issues the rules required by subsection (a) or the following year if the rules are issued after June 1, the Commission shall assess the annual report of each jurisdictional entity and evaluate its reliability performance. The Commission's evaluation shall include specific identification of, and recommendations concerning, any potential reliability problems that it has identified as a result of its evaluation.
(e) In the event that more than either (i) 30,000 (or some other number, but only as provided by statute) of the total customers or (ii) 0.8% (or some other percentage, but only as provided by statute) of the total customers, whichever is less, of an electric utility are subjected to a continuous power interruption of 4 hours or more that results in the transmission of power at less than 50% of the standard voltage, or that results in the total loss of power transmission, the utility shall be responsible for compensating customers affected by that interruption for 4 hours or more for all actual damages, which shall not include consequential damages, suffered as a result of the power interruption. The utility shall also reimburse the affected municipality, county, or other unit of local government in which the power interruption has taken place for all emergency and contingency expenses incurred by the unit of local government as a result of the interruption. A waiver of the requirements of this subsection may be granted by the Commission in instances in which the utility can show that the power interruption was a result of any one or more of the following causes:
(1) Unpreventable damage due to weather events or

conditions.

(2) Customer tampering.
(3) Unpreventable damage due to civil or

international unrest or animals.

(4) Damage to utility equipment or other actions by a

party other than the utility, its employees, agents, or contractors.

Loss of revenue and expenses incurred in complying with this subsection may not be recovered from ratepayers.
(f) In the event of a power surge or other fluctuation that causes damage and affects more than either (i) 30,000 (or some other number, but only as provided by statute) of the total customers or (ii) 0.8% (or some other percentage, but only as provided by statute) of the total customers, whichever is less, the electric utility shall pay to affected customers the replacement value of all goods damaged as a result of the power surge or other fluctuation unless the utility can show that the power surge or other fluctuation was due to one or more of the following causes:
(1) Unpreventable damage due to weather events or

conditions.

(2) Customer tampering.
(3) Unpreventable damage due to civil or

international unrest or animals.

(4) Damage to utility equipment or other actions by a

party other than the utility, its employees, agents, or contractors.

Loss of revenue and expenses incurred in complying with this subsection may not be recovered from ratepayers. Customers with respect to whom a waiver has been granted by the Commission pursuant to subparagraphs (1)-(4) of subsections (e) and (f) shall not count toward the either (i) 30,000 (or some other number, but only as provided by statute) of the total customers or (ii) 0.8% (or some other percentage, but only as provided by statute) of the total customers required therein.
(g) Whenever an electric utility must perform planned or routine maintenance or repairs on its equipment that will result in transmission of power at less than 50% of the standard voltage, loss of power, or power fluctuation (as defined in subsection (f)), the utility shall make reasonable efforts to notify potentially affected customers no less than 24 hours in advance of performance of the repairs or maintenance.
(h) Remedies provided for under this Section may be sought exclusively through the Illinois Commerce Commission as provided under Section 10-109 of this Act. Damages awarded under this Section for a power interruption shall be limited to actual damages, which shall not include consequential damages, and litigation costs. A utility's request for a waiver of this Section shall be timely if filed no later than 30 days after the date on which a claim is filed with the Commission seeking damages or expense reimbursement under this Section. No utility shall be liable under this Section while a request for waiver is pending. Damage awards may not be paid out of utility rate funds.
(i) The provisions of this Section shall not in any way diminish or replace other civil or administrative remedies available to a customer or a class of customers.
(j) The Commission shall by rule require an electric utility to maintain service records detailing information on each instance of transmission of power at less than 50% of the standard voltage, loss of power, or power fluctuation (as defined in subsection (f)), that affects 10 or more customers. Occurrences that are momentary shall not be required to be recorded or reported. The service record shall include, for each occurrence, the following information:
(1) The date.
(2) The time of occurrence.
(3) The duration of the incident.
(4) The number of customers affected.
(5) A description of the cause.
(6) The geographic area affected.
(7) The specific equipment involved in the

fluctuation or interruption.

(8) A description of measures taken to restore

service.

(9) A description of measures taken to remedy the

cause of the power interruption or fluctuation.

(10) A description of measures taken to prevent

future occurrence.

(11) The amount of remuneration, if any, paid to

affected customers.

(12) A statement of whether the fixed charge was

waived for affected customers.

Copies of the records containing this information shall be available for public inspection at the utility's offices, and copies thereof may be obtained upon payment of a fee not exceeding the reasonable cost of reproduction. A copy of each record shall be filed with the Commission and shall be available for public inspection. Copies of the records may be obtained upon payment of a fee not exceeding the reasonable cost of reproduction.
(k) The requirements of subsections (e) through (j) of this Section shall apply only to an electric public utility having 100,000 or more customers.
(Source: P.A. 95-1027, eff. 6-1-09.)

(220 ILCS 5/16-125A)
Sec. 16-125A. Consolidated billing provision for established intergovernmental agreement participants.
(a) The tariffs of each electric utility serving at least 1,000,000 customers shall permit governmental customers acting through an intergovernmental agreement that was in effect 30 days prior to the date specified in subsection (b) and which provides for these governmental customers to work cooperatively in the purchase of electric energy to aggregate their monthly kilowatt-hour energy usage and monthly kilowatt billing demand.
(b) In implementing the provisions of this Section, the rates and charges applicable under the combined billing tariff of the serving utility in effect on May 1, 1997 shall apply to all load of eligible government customers selected by the governmental customers including, but not limited to, load served under contract.
(c) For purposes of this Section, "governmental customers" shall mean any customer that is a municipality, municipal corporation, unit of local government, park district, school district, community college district, forest preserve district, special district, public corporation, body politic and corporate, sanitary or water reclamation district, or other local government agencies, including any entity created by intergovernmental agreement among any of the foregoing entities to implement the arrangements permitted by subsections (a) and (b) of this Section.
(d) Electric utilities shall file tariffs that comply with the requirements of this Section within 60 days after the effective date of this amendatory Act of 1997.
(Source: P.A. 90-561, eff. 12-16-97.)

(220 ILCS 5/16-126)
Sec. 16-126. Membership in an independent system operator.
(a) The General Assembly finds that the establishment of one or more independent system operators or their functional equivalents is required to facilitate the development of an open and efficient marketplace for electric power and energy to the benefit of Illinois consumers. Therefore, each Illinois electric utility owning or controlling transmission facilities or providing transmission services in Illinois and that is a member of the Mid-American Interconnected Network as of the effective date of this amendatory Act of 1997 shall submit for approval to the Federal Energy Regulatory Commission an application for establishing or joining an independent system operator that shall:
(1) independently manage and control transmission

facilities of any electric utility;

(2) provide for nondiscriminatory access to and use

of the transmission system for buyers and sellers of electricity;

(3) direct the transmission activities of the control

area operators;

(4) coordinate, plan, and order the installation of

new transmission facilities;

(5) adopt inspection, maintenance, repair, and

replacement standards for the transmission facilities under its control and direct maintenance, repair, and replacement of all facilities under its control; and

(6) implement procedures and act to assure the

provision of adequate and reliable service.

These standards shall be consistent with reliability criteria no less stringent than those established by the Mid-American Interconnected Network and the North American Electric Reliability Council or their successors.
(b) The requirements of this Section may be met by joining or establishing a regional independent system operator that meets the criteria enumerated in subsections (a), (c), and (d) of this Section, as determined by the Commission. To achieve the objectives set forth in subsection (a), the State of Illinois, through the appropriate officers, departments, and agencies, shall work cooperatively with the appropriate officials and agencies of those States contiguous to this State and the Federal Energy Regulatory Commission towards the formation of one or more regional independent system operators.
(c) The independent system operator's governance structure must be fair and nondiscriminatory, and the independent system operator must be independent of any one market participant or class of participants. The independent system operator's rules of governance must prevent control, or the appearance of control, of decision-making by any class of participants.
(d) Participants in the independent system operator shall make available to the independent system operator all information required by the independent system operator in performance of its functions described herein. The independent system operator and the electric utilities participating in the independent system operator shall make all filings required by the Federal Energy Regulatory Commission. The independent system operator shall ensure that additional filings at the Federal Energy Regulatory Commission request confirmation of the relevant provisions of this amendatory Act of 1997.
(e) If a spot market, exchange market, or other market-based mechanism providing transparent real-time market prices for electric power has not been developed, the independent system operator or a closely cooperating agent of the independent system operator may provide an efficient competitive power exchange auction for electric power and energy, open on a nondiscriminatory basis to all suppliers, which meets the loads of all auction customers at efficient prices.
(f) For those electric utilities referred to in subsection (a) which have not filed with the Federal Energy Regulatory Commission by June 30, 1998 an application for establishment or participation in an independent system operator or if such application has not been approved by the Federal Energy Regulatory Commission by March 31, 1999, a 5 member Oversight Board shall be formed. The Oversight Board shall (1) oversee the creation of an Illinois independent system operator and (2) determine the composition and initial terms of service of, and appoint the initial members of, the Illinois independent system operator board of directors. The Oversight Board shall consist of the following: (1) 3 persons appointed by the Governor; (2) one person appointed by the Speaker of the House of Representatives; and (3) one person appointed by the President of the Senate. The Oversight Board shall take the steps that are necessary to ensure the earliest possible incorporation of an Illinois independent system operator under the Business Corporation Act of 1983, and shall serve until the Illinois independent system operator is incorporated.
(g) After notice and hearing, the Commission shall require each electric utility referred to in subsection (a), that is not participating in an independent system operator meeting the requirements of subsections (a) and (c), to seek authority from the Federal Energy Regulatory Commission to transfer functional control of transmission facilities to the Illinois independent system operator for control by the Illinois independent system operator consistent with the requirements of subsection (a). Upon approval by the Federal Energy Regulatory Commission, electric utilities may also elect to transfer ownership of transmission facilities to the Illinois independent system operator. Nothing in this Act shall be deemed to preclude the Illinois independent system operator from (1) seeking authority, as necessary, to merge with or otherwise combine its operations with those of one or more other entities authorized to provide transmission services, (2) purchasing or leasing transmission assets from transmission-owning entities not required by this Section to lease transmission facilities to the Illinois independent system operator, or (3) operating as a transmission public utility under the Federal Power Act.
(h) Any other owner of transmission facilities in Illinois not required by this Section to participate in an independent system operator shall be permitted, but not required, to become a member of the Illinois independent system operator.
(i) The Illinois independent system operator created under this Section, and any other independent system operator authorized by the Federal Energy Regulatory Commission to provide transmission services as a public utility under the Federal Power Act within the State of Illinois, shall be deemed to be a public utility for purposes of Section 8-503 and 8-509 of this Act. An independent system operator or regional transmission organization that is the subject of an order entered by the Commission under Section 8-503 need not possess a certificate of service authority under Section 8-406 in order to be authorized to take the actions set forth in Section 8-509.
(j) Electric utilities referred to in subsection (a) may withdraw from the Illinois independent system operator upon becoming a member of an independent system operator or operators conforming with the criteria in subsections (a) and (c) and whose formation and operation has been approved by the Federal Energy Regulatory Commission. This subsection does not relieve any electric utility of any obligations under Federal law.
(k) Nothing in this Section shall be construed as imposing any requirements or obligations that are in conflict with federal law.
(l) A regional transmission organization created under the rules of the Federal Energy Regulatory Commission shall be considered to be the functional equivalent of an independent system operator for purposes of this Section, and an electric utility shall be deemed to meet its obligations under this Section through membership in a regional transmission organization that fulfills the requirements of an independent system operator under this Section.
(Source: P.A. 92-12, eff. 7-1-01.)

(220 ILCS 5/16-126.1)
Sec. 16-126.1. Regional transmission organization memberships. The State shall not directly or indirectly prohibit an electric utility that on December 31, 2005 provided electric service to at least 100,000 customers in Illinois from membership in a Federal Energy Regulatory Commission approved regional transmission organization of its choosing. Nothing in this Section limits any authority the Commission otherwise has to regulate that electric utility. This Section ceases to be effective on July 1, 2022 unless extended by the General Assembly by law.
(Source: P.A. 95-481, eff. 8-28-07.)

(220 ILCS 5/16-127)
Sec. 16-127. Environmental disclosure.
(a) Effective January 1, 2013, every electric utility and alternative retail electric supplier shall provide the following information, to the maximum extent practicable, to its customers on a quarterly basis:
(i) the known sources of electricity supplied,

broken-out by percentages, of biomass power, coal-fired power, hydro power, natural gas-fired power, nuclear power, oil-fired power, solar power, wind power and other resources, respectively;

(ii) a pie chart that graphically depicts the

percentages of the sources of the electricity supplied as set forth in subparagraph (i) of this subsection;

(iii) a pie chart that graphically depicts the

quantity of renewable energy resources procured pursuant to Section 1-75 of the Illinois Power Agency Act as a percentage of electricity supplied to serve eligible retail customers as defined in Section 16-111.5(a) of this Act; and

(iv) after May, 31, 2017, a pie chart that

graphically depicts the quantity of zero emission credits from zero emission facilities procured under Section 1-75 of the Illinois Power Agency Act as a percentage of the actual load of retail customers within its service area.

(b) In addition, every electric utility and alternative retail electric supplier shall provide, to the maximum extent practicable, to its customers on a quarterly basis, a standardized chart in a format to be determined by the Commission in a rule following notice and hearings which provides the amounts of carbon dioxide, nitrogen oxides and sulfur dioxide emissions and nuclear waste attributable to the known sources of electricity supplied as set forth in subparagraph (i) of subsection (a) of this Section.
(c) The electric utilities and alternative retail electric suppliers may provide their customers with such other information as they believe relevant to the information required in subsections (a) and (b) of this Section. All of the information required in subsections (a) and (b) of this Section shall be made available by the electric utilities or alternative retail electric suppliers either in an electronic medium, such as on a website or by electronic mail, or through the U.S. Postal Service.
(d) For the purposes of subsection (a) of this Section, "biomass" means dedicated crops grown for energy production and organic wastes.
(e) All of the information provided in subsections (a) and (b) of this Section shall be presented to the Commission for inclusion in its World Wide Web Site.
(Source: P.A. 99-906, eff. 6-1-17.)

(220 ILCS 5/16-128)
Sec. 16-128. Provisions related to utility employees.
(a) The General Assembly finds:
(1) The reliability and safety of the electric system

has depended and depends on a workforce of skilled and dedicated employees, equipped with technical training and experience.

(2) The integrity and reliability of the system also

requires the industry's commitment to invest in regular inspection and maintenance, to assure that it can withstand the demands of heavy service requirements and emergency situations.

(3) It is in the State's interest to protect the

interests of utility employees who have and continue to dedicate themselves to assuring reliable service to the citizens of this State, and who might otherwise be economically displaced in a restructured industry.

The General Assembly further finds that it is necessary to assure that employees of electric utilities and employees of contractors or subcontractors performing work on behalf of an electric utility operating in the deregulated industry have the requisite skills, knowledge, training, experience, and competence to provide reliable and safe electrical service under this Act.
The General Assembly also finds that it is necessary to assure that employees of alternative retail electric suppliers and employees of contractors or subcontractors performing work on behalf of an alternative retail electric supplier operating in the deregulated industry have the requisite skills, knowledge, training, experience, and competence to provide reliable and safe electrical service under this Act.
To ensure that these findings and prerequisites for reliable and safe electrical service continue to prevail, each alternative retail electric supplier, electric utility, and contractors and subcontractors performing work on behalf of an electric utility or alternative retail electric supplier must demonstrate the competence of their respective employees to work on the distribution system.
The knowledge, skill, training, experience, and competence levels to be demonstrated shall be consistent with those required of or by the electric utilities in this State as of January 1, 2007, with respect to their employees and employees of contractors or subcontractors performing work on their behalf. Nothing in this Section shall prohibit an electric utility from establishing knowledge, skill, training, experience, and competence levels greater than those required as of January 1, 2007.
An adequate demonstration of requisite knowledge, skill, training, experience, and competence shall include, at a minimum, completion or current participation and ultimate completion by the employee of an accredited or otherwise recognized apprenticeship program for the particular craft, trade or skill, or specified and several years of employment performing a particular work function that is utilized by an electric utility.
Notwithstanding any law, tariff, Commission rule, order, or decision to the contrary, the Commission shall have an affirmative statutory obligation to ensure that an electric utility is employing employees, contractors, and subcontractors with employees who meet the requirements of subsection (a) of this Section when installing, constructing, operating, and maintaining generation, transmission, or distribution facilities and equipment within this State pursuant to any provision in this Act or any Commission order, rule, or decision.
For purposes of this Section, "distribution facilities and equipment" means any and all of the facilities and equipment, including, but not limited to, substations, distribution feeder circuits, switches, meters, protective equipment, primary circuits, distribution transformers, line extensions and service extensions both above or below ground, conduit, risers, elbows, transformer pads, junction boxes, manholes, pedestals, conductors, and all associated fittings that connect the transmission or distribution system to either the weatherhead on the retail customer's building or other structure for above ground service or to the terminals on the meter base of the retail customer's building or other structure for below ground service.
To implement this requirement for alternative retail electric suppliers, the Commission, in determining that an applicant meets the standards for certification as an alternative retail electric supplier, shall require the applicant to demonstrate (i) that the applicant is licensed to do business, and bonded, in the State of Illinois; and (ii) that the employees of the applicant that will be installing, operating, and maintaining generation, transmission, or distribution facilities within this State, or any entity with which the applicant has contracted to perform those functions within this State, have the requisite knowledge, skills, training, experience, and competence to perform those functions in a safe and responsible manner in order to provide safe and reliable service, in accordance with the criteria stated above.
(b) The General Assembly finds, based on experience in other industries that have undergone similar transitions, that the introduction of competition into the State's electric utility industry may result in workforce reductions by electric utilities which may adversely affect persons who have been employed by this State's electric utilities in functions important to the public convenience and welfare. The General Assembly further finds that the impacts on employees and their communities of any necessary reductions in the utility workforce directly caused by this restructuring of the electric industry shall be mitigated to the extent practicable through such means as offers of voluntary severance, retraining, early retirement, outplacement and related benefits. Therefore, before any such reduction in the workforce during the transition period, an electric utility shall present to its employees or their representatives a workforce reduction plan outlining the means by which the electric utility intends to mitigate the impact of such workforce reduction on its employees.
(c) In the event of a sale, purchase, or any other transfer of ownership during the mandatory transition period of one or more Illinois divisions or business units, and/or generating stations or generating units, of an electric utility, the electric utility's contract and/or agreements with the acquiring entity or persons shall require that the entity or persons hire a sufficient number of non-supervisory employees to operate and maintain the station, division or unit by initially making offers of employment to the non-supervisory workforce of the electric utility's division, business unit, generating station and/or generating unit at no less than the wage rates, and substantially equivalent fringe benefits and terms and conditions of employment that are in effect at the time of transfer of ownership of said division, business unit, generating station, and/or generating units; and said wage rates and substantially equivalent fringe benefits and terms and conditions of employment shall continue for at least 30 months from the time of said transfer of ownership unless the parties mutually agree to different terms and conditions of employment within that 30-month period. The utility shall offer a transition plan to those employees who are not offered jobs by the acquiring entity because that entity has a need for fewer workers. If there is litigation concerning the sale, or other transfer of ownership of the electric utility's divisions, business units, generating station, or generating units, the 30-month period will begin on the date the acquiring entity or persons take control or management of the divisions, business units, generating station or generating units of the electric utility.
(d) If a utility transfers ownership during the mandatory transition period of one or more Illinois divisions, business units, generating stations or generating units of an electric utility to a majority-owned subsidiary, that subsidiary shall continue to employ the utility's employees who were employed by the utility at such division, business unit or generating station at the time of the transfer under the same terms and conditions of employment as those employees enjoyed at the time of the transfer. If ownership of the subsidiary is subsequently sold or transferred to a third party during the transition period, the transition provisions outlined in subsection (c) shall apply.
(e) The plant transfer provisions set forth above shall not apply to any generating station which was the subject of a sales agreement entered into before January 1, 1997.
(Source: P.A. 97-616, eff. 10-26-11; 97-646, eff. 12-30-11.)

(220 ILCS 5/16-128A)
Sec. 16-128A. Certification of installers, maintainers, or repairers.
(a) Within 18 months of the effective date of this amendatory Act of the 97th General Assembly, the Commission shall adopt rules, including emergency rules, establishing certification requirements ensuring that entities installing distributed generation facilities are in compliance with the requirements of subsection (a) of Section 16-128 of this Act.
For purposes of this Section, the phrase "entities installing distributed generation facilities" shall include, but not be limited to, all entities that are exempt from the definition of "alternative retail electric supplier" under item (v) of Section 16-102 of this Act. For purposes of this Section, the phrase "self-installer" means an individual who (i) leases or purchases a cogeneration facility for his or her own personal use and (ii) installs such cogeneration or self-generation facility on his or her own premises without the assistance of any other person.
(b) In addition to any authority granted to the Commission under this Act, the Commission is also authorized to: (1) determine which entities are subject to certification under this Section; (2) impose reasonable certification fees and penalties; (3) adopt disciplinary procedures; (4) investigate any and all activities subject to this Section, including violations thereof; (5) adopt procedures to issue or renew, or to refuse to issue or renew, a certification or to revoke, suspend, place on probation, reprimand, or otherwise discipline a certified entity under this Act or take other enforcement action against an entity subject to this Section; and (6) prescribe forms to be issued for the administration and enforcement of this Section.
(c) No electric utility shall provide a retail customer with net metering service related to interconnection of that customer's distributed generation facility unless the customer provides the electric utility with (i) a certification that the customer installing the distributed generation facility was a self-installer or (ii) evidence that the distributed generation facility was installed by an entity certified under this Section that is also in good standing with the Commission. For purposes of this subsection, a retail customer includes that customer's employees, officers, and agents. An electric utility shall file a tariff or tariffs with the Commission setting forth the documentation, as specified by Commission rule, that a retail customer must provide to an electric utility. The provisions of this subsection (c) shall apply on or after the effective date of the Commission's rules prescribed pursuant to subsection (a) of this Section.
(d) Within 180 days after the effective date of this amendatory Act of the 97th General Assembly, the Commission shall initiate a rulemaking proceeding to establish certification requirements that shall be applicable to persons or entities that install, maintain, or repair electric vehicle charging stations. The notification and certification requirements of this Section shall only be applicable to individuals or entities that perform work on or within an electric vehicle charging station, including, but not limited to, connection of power to an electric vehicle charging station.
For the purposes of this Section "electric vehicle charging station" means any facility or equipment that is used to charge a battery or other energy storage device of an electric vehicle.
Rules regulating the installation, maintenance, or repair of electric vehicle charging stations, in which the Commission may establish separate requirements based upon the characteristics of electric vehicle charging stations, so long as it is in accordance with the requirements of subsection (a) of Section 16-128 and Section 16-128A of this Act, shall:
(1) establish a certification process for persons or

entities that install, maintain, or repair of electric vehicle charging stations;

(2) require persons or entities that install,

maintain, or repair electric vehicle stations to be certified to do business and to be bonded in the State;

(3) ensure that persons or entities that install,

maintain, or repair electric vehicle charging stations have the requisite knowledge, skills, training, experience, and competence to perform functions in a safe and reliable manner as required under subsection (a) of Section 16-128 of this Act;

(4) impose reasonable certification fees and

penalties on persons or entities that install, maintain, or repair of electric vehicle charging stations for noncompliance of the rules adopted under this subsection;

(5) ensure that all persons or entities that install,

maintain, or repair electric vehicle charging stations conform to applicable building and electrical codes;

(6) ensure that all electric vehicle charging

stations meet recognized industry standards as the Commission deems appropriate, such as the National Electric Code (NEC) and standards developed or created by the Institute of Electrical and Electronics Engineers (IEEE), the Electric Power Research Institute (EPRI), the Detroit Edison Institute (DTE), the Underwriters Laboratory (UL), the Society of Automotive Engineers (SAE), and the National Institute of Standards and Technology (NIST);

(7) include any additional requirements that the

Commission deems reasonable to ensure that persons or entities that install, maintain, or repair electric vehicle charging stations meet adequate training, financial, and competency requirements;

(8) ensure that the obligations required under this

Section and subsection (a) of Section 16-128 of this Act are met prior to the interconnection of any electric vehicle charging station;

(9) ensure electric vehicle charging stations

installed by a self-installer are not used for any commercial purpose;

(10) establish an inspection procedure for the

conversion of electric vehicle charging stations installed by a self-installer if it is determined that the self-installed electric vehicle charging station is being used for commercial purposes;

(11) establish the requirement that all persons or

entities that install electric vehicle charging stations shall notify the servicing electric utility in writing of plans to install an electric vehicle charging station and shall notify the servicing electric utility in writing when installation is complete;

(12) ensure that all persons or entities that

install, maintain, or repair electric vehicle charging stations obtain certificates of insurance in sufficient amounts and coverages that the Commission so determines and, if necessary as determined by the Commission, names the affected public utility as an additional insured; and

(13) identify and determine the training or other

programs by which persons or entities may obtain the requisite training, skills, or experience necessary to achieve and maintain compliance with the requirements set forth in this subsection and subsection (a) of Section 16-128 to install, maintain, or repair electric vehicle charging stations.

Within 18 months after the effective date of this amendatory Act of the 97th General Assembly, the Commission shall adopt rules, and may, if it deems necessary, adopt emergency rules, for the installation, maintenance, or repair of electric vehicle charging stations.
All retail customers who own, maintain, or repair an electric vehicle charging station shall provide the servicing electric utility (i) a certification that the customer installing the electric vehicle charging station was a self-installer or (ii) evidence that the electric vehicle charging station was installed by an entity certified under this subsection (d) that is also in good standing with the Commission. For purposes of this subsection (d), a retail customer includes that retail customer's employees, officers, and agents. If the electric vehicle charging station was not installed by a self-installer, then the person or entity that plans to install the electric vehicle charging station shall provide notice to the servicing electric utility prior to installation and when installation is complete and provide any other information required by the Commission's rules established under subsection (d) of this Section. An electric utility shall file a tariff or tariffs with the Commission setting forth the documentation, as specified by Commission rule, that a retail customer who owns, uses, operates, or maintains an electric vehicle charging station must provide to an electric utility.
For the purposes of this subsection, an electric vehicle charging station shall constitute a distribution facility or equipment as that term is used in subsection (a) of Section 16-128 of this Act. The phrase "self-installer" means an individual who (i) leases or purchases an electric vehicle charging station for his or her own personal use and (ii) installs an electric vehicle charging station on his or her own premises without the assistance of any other person.
(e) Fees and penalties collected under this Section shall be deposited into the Public Utility Fund and used to fund the Commission's compliance with the obligations imposed by this Section.
(f) The rules established under subsection (d) of this Section shall specify the initial dates for compliance with the rules.
(g) Within 18 months of the effective date of this amendatory Act of the 99th General Assembly, the Commission shall adopt rules, including emergency rules, establishing a process for entities installing a new utility-scale solar project to certify compliance with the requirements of this Section. For purposes of this Section, the phrase "entities installing a new utility-scale solar project" shall include, but is not limited to, any entity installing new photovoltaic projects as such terms are defined in subsection (c) of Section 1-75 of the Illinois Power Agency Act.
The process shall include an option to complete the certification electronically by completing forms on-line. An entity installing a new utility-scale solar project shall be permitted to complete certification after the subject work has been completed. The Commission shall maintain on its website a list of entities installing new utility-scale solar projects measures that have successfully completed the certification process.
(h) In addition to any authority granted to the Commission under this Act, the Commission is also authorized to: (1) determine which entities are subject to certification under subsection (g) of this Section; (2) impose reasonable certification fees and penalties; (3) adopt disciplinary procedures; (4) investigate any and all activities subject to subsection (g) or this subsection (h) of this Section, including violations thereof; (5) adopt procedures to issue or renew, or to refuse to issue or renew, a certification or to revoke, suspend, place on probation, reprimand, or otherwise discipline a certified entity under subsection (g) of this Section or take other enforcement action against an entity subject to subsection (g) or this subsection (h) of this Section; (6) prescribe forms to be issued for the administration and enforcement of subsection (g) and this subsection (h) of this Section; and (7) establish requirements to ensure that entities installing a new photovoltaic project have the requisite knowledge, skills, training, experience, and competence to perform in a safe and reliable manner as required by subsection (a) of Section 16-128 of this Act.
(i) The certification of persons or entities that install, maintain, or repair new photovoltaic projects, distributed generation facilities, and electric vehicle charging stations as set forth in this Section is an exclusive power and function of the State. A home rule unit or other units of local government authority may subject persons or entities that install, maintain, or repair new photovoltaic projects, distributed generation facilities, or electric vehicle charging stations as set forth in this Section to any applicable local licensing, siting, and permitting requirements otherwise permitted under law so long as only Commission-certified persons or entities are authorized to install, maintain, or repair new photovoltaic projects, distributed generation facilities, or electric vehicle charging stations. This Section is a limitation under subsection (h) of Section 6 of Article VII of the Illinois Constitution on the exercise by home rule units of powers and functions exclusively exercised by the State.
(Source: P.A. 99-906, eff. 6-1-17; 100-16, eff. 6-30-17.)

(220 ILCS 5/16-128B)
Sec. 16-128B. Qualified energy efficiency installers.
(a) Within 18 months after the effective date of this amendatory Act of the 99th General Assembly, the Commission shall adopt rules, including emergency rules, establishing a process for entities installing energy efficiency measures to certify compliance with the requirements of this Section.
The process shall include an option to complete the certification electronically by completing forms on-line. An entity installing energy efficiency measures shall be permitted to complete the certification after the subject work has been completed.
The Commission shall maintain on its website a list of entities installing energy efficiency measures that have successfully completed the certification process.
(b) In addition to any authority granted to the Commission under this Act, the Commission may:
(1) determine which entities are subject to

certification under this Section;

(2) impose reasonable certification fees and

penalties;

(3) adopt disciplinary procedures;
(4) investigate any and all activities subject to

this Section, including violations thereof;

(5) adopt procedures to issue or renew, or to refuse

to issue or renew, a certification or to revoke, suspend, place on probation, reprimand, or otherwise discipline a certified entity under this Act or take other enforcement action against an entity subject to this Section; and

(6) prescribe forms to be issued for the

administration and enforcement of this Section.

(c) An electric utility may not provide a retail customer with a rebate or other energy efficiency incentive for a measure that exceeds a minimal amount determined by the Commission unless the customer provides the electric utility with (1) a certification that the person installing the energy efficiency measure was a self-installer; or (2) evidence that the energy efficiency measure was installed by an entity certified under this Section that is also in good standing with the Commission.
(d) The Commission shall:
(1) require entities installing energy efficiency

measures to be certified to do business and to be bonded in this State;

(2) ensure that entities installing energy efficiency

measures have the requisite knowledge, skill, training, experience, and competence to perform functions in a safe and reliable manner as required under subsection (a) of Section 16-128 of this Act;

(3) ensure that entities installing energy efficiency

measures conform to applicable building and electrical codes;

(4) ensure that all entities installing energy

efficiency measures meet recognized industry standards as the Commission deems appropriate;

(5) include any additional requirements that the

Commission deems reasonable to ensure that entities installing energy efficiency measures meet adequate training, financial, and competency requirements;

(6) ensure that all entities installing energy

efficiency measures obtain certificates of insurance in sufficient amounts and coverages that the Commission so determines; and

(7) identify and determine the training or other

programs by which persons or entities may obtain the requisite training, skill, or experience necessary to achieve and maintain compliance with the requirements of this Section.

(e) Fees and penalties collected under this Section shall be deposited into the Public Utility Fund and used to fund the Commission's compliance with the obligations imposed by this Section.
(f) The rules adopted under this Section shall specify the initial dates for compliance with the rules.
(g) For purposes of this Section, entities installing energy efficiency measures shall endeavor to support the diversity goals of this State by attracting, developing, retaining, and providing opportunities to employees of all backgrounds and by supporting female-owned, minority-owned, veteran-owned, and small businesses.
(Source: P.A. 99-906, eff. 6-1-17.)

(220 ILCS 5/16-129)
Sec. 16-129. Existing contracts not affected. Nothing in this Article XVI shall affect the right of an electric utility to continue to provide, or the right of the customer to continue to receive, service pursuant to a contract for electric service between the electric utility and the customer, in accordance with the prices, terms and conditions provided for in that contract. Either the electric utility or the customer may require compliance with the prices, terms and conditions of such contract.
(Source: P.A. 90-561, eff. 12-16-97.)

(220 ILCS 5/16-130)
Sec. 16-130. Annual Reports. The General Assembly finds that it is necessary to have reliable and accurate information regarding the transition to a competitive electric industry. In addition to the annual report requirements pursuant to Section 5-109 of this Act, each electric utility shall file with the Commission a report on the following topics in accordance with the schedule set forth in subsection (b) of this Section:
(1) Data on each customer class of the electric

utility in which delivery services have been elected including:

(A) number of retail customers in each class that

have elected delivery service;

(B) kilowatt hours consumed by the customers

described in subparagraph (A);

(C) revenue loss experienced by the utility as a

result of customers electing delivery services or market-based prices as compared to continued service under otherwise applicable tariffed rates;

(D) total amount of funds collected from each

customer class pursuant to the transition charges authorized in Section 16-108;

(E) Such other information as the Commission may

by rule require.

(2) A description of any steps taken by the electric

utility to mitigate and reduce its costs, including both a detailed description of steps taken during the preceding calendar year and a summary of steps taken since the effective date of this amendatory Act of 1997, and including, to the extent practicable, quantification of the costs mitigated or reduced by specific actions taken by the electric utility.

(3) A description of actions taken under Sections

5-104, 7-204, 9-220, and 16-111 of this Act. This information shall include but not be limited to:

(A) a description of the actions taken;
(B) the effective date of the action;
(C) the annual savings or additional charges

realized by customers from actions taken, by customer class and total for each year;

(D) the accumulated impact on customers by

customer class and total; and

(E) a summary of the method used to quantify the

impact on customers.

(4) A summary of the electric utility's use of

transitional funding instruments, including a description of the electric utility's use of the proceeds of any transitional funding instruments it has issued in accordance with Article XVIII of this Act.

(5) Kilowatt-hours consumed in the twelve months

ending December 31, 1996 (which kilowatt-hours are hereby referred to as "base year sales") by customer class multiplied by the revenue per kilowatt hour, adjusted to remove charges added to customers' bills pursuant to Sections 9-221 and 9-222 of this Act, during the twelve months ending December 31, 1996, adjusted for the reductions required by subsection (b) of Section 16-111 and the mitigation factors contained in Section 16-102. This amount shall be stated for: (i) each calendar year preceding the year in which a report is required to be submitted pursuant to subsection (b); and (ii) as a cumulative total of all calendar years beginning with 1998 and ending with the calendar year preceding the year in which a report is required to be submitted pursuant to subsection (b).

(6) Calculations identical to those required by

subparagraph (5) except that base year sales shall be adjusted for growth in the electric utility's service territory, in addition to the other adjustments specified by the first sentence of subparagraph (5).

(7) The electric utility's total revenue and net

income for each calendar year beginning with 1997 through the calendar year preceding the year in which a report is required to be submitted pursuant to subsection (b) as reported in the electric utility's Form 1 report to the Federal Energy Regulatory Commission.

(8) Any consideration in excess of the net book cost

as of the effective date of this amendatory Act of 1997 received by the electric utility during the year from a sale made subsequent to the effective date of this amendatory Act of 1997 to a non-affiliated third party of any generating plant that was owned by the electric utility on the effective date of this amendatory Act of 1997.

(9) Any consideration received by the electric

utility from sales or transfers during the year to an affiliated interest of generating plant, or other plant that represents an investment of $25,000,000 or more in terms of total depreciated original cost, which generating or other plant were owned by the electric utility prior to the effective date of this amendatory Act of 1997.

(10) Any consideration received by an affiliated

interest of an electric utility from sales or transfers during the year to a non-affiliated third party of generating plant, but only if: (i) the electric utility had previously sold or transferred such plant to the affiliated interest subsequent to the effective date of this amendatory Act of 1997; (ii) the affiliated interest sells or transfers such plant to a non-affiliated third party prior to December 31, 2006; and (iii) the affiliated interest receives consideration for the sale or transfer of such plant to the non-affiliated third party in an amount greater than the cost or price at which such plant was sold or transferred to the affiliated interest by the electric utility.

(11) A summary account of those expenditures made for

projects, programs, and improvements relating to transmission and distribution including, without limitation, infrastructure expansion, repair and replacement, capital investments, operations and maintenance, and vegetation management, pursuant to a written commitment made under subsection (k) of Section 16-111.

(b) The information required by subsection (a) shall be filed by each electric utility on or before March 1 of each year 1999 through 2007 or through such additional years as the electric utility is collecting transition charges pursuant to subsection (f) of Section 16-108, for the previous calendar year. The information required by subparagraph (6) of subsection (a) for calendar year 1997 shall be submitted by the electric utility on or before March 1, 1999.
(c) On or before May 15 of each year 1999 through 2006 or through such additional years as the electric utility is collecting transition charges pursuant to subsection (f) of Section 16-108, the Commission shall submit a report to the General Assembly which summarizes the information provided by each electric utility under this Section; provided, however, that proprietary or confidential information shall not be publicly disclosed.
(Source: P.A. 90-561, eff. 12-16-97; 91-50, eff. 6-30-99.)



Article XVII - Electric Cooperatives And Municipal Systems

(220 ILCS 5/Art. XVII heading)

(220 ILCS 5/17-100)
Sec. 17-100. Exemption from provisions of this amendatory Act of 1997. Electric cooperatives, as defined in Section 3.4 of the Electric Supplier Act, and public utilities that are owned and operated by any political subdivision, or municipal corporation of this State, or owned by such an entity and operated by any lessee or any operating agent thereof, hereinafter referred to as municipal systems, shall not be subject to the provisions of this amendatory Act of 1997, except as hereinafter provided in this Article XVII.
(Source: P.A. 90-561, eff. 12-16-97.)

(220 ILCS 5/17-200)
Sec. 17-200. Election to provide existing or future customers access to alternative retail electric suppliers.
(a) An electric cooperative or municipal system each may, by appropriate action and at the sole discretion of the governing body of each, from time to time make one or more elections to cause one or more of the existing or future customers of each respective system to be eligible to take service from an alternative retail electric supplier for a specified period of time. Provided that, and subject to their authority to serve customers pursuant to the Electric Supplier Act with respect to electric cooperatives and pursuant to the Illinois Municipal Code with respect to municipal systems, each shall continue to provide exclusive distribution facilities for any existing and future customers that the electric cooperative or municipal system are now or in the future otherwise entitled to serve and which customers are now or in the future receiving service provided by an alternative retail electric supplier.
(b) Notification of election to provide existing or future customers access to alternative retail electric suppliers. The election by an electric cooperative or municipal system authorizing access to alternative retail electric suppliers for existing or future customers shall be made by filing notice thereof with the Commission and shall be made effective only by such filing.
(Source: P.A. 90-561, eff. 12-16-97.)

(220 ILCS 5/17-300)
Sec. 17-300. Election to be an alternative retail electric supplier.
(a) An electric cooperative or municipal system may, by appropriate action, and at the sole discretion of the governing body of each, make an election to become an alternative retail electric supplier. A generation and transmission electric cooperative may not, as an alternative retail electric supplier, serve any present or future retail customers of a distribution electric cooperative not a member of that generation and transmission electric cooperative unless at least 30% of the total number of meters of the generation and transmission electric cooperative's member-cooperatives are eligible to obtain electric power and energy from an alternative retail electric supplier other than the generation and transmission electric cooperative or an electric utility due to member-cooperative elections pursuant to either Section 17-200 or 17-300.
(b) Commission authority over an electric cooperative or municipal system electing to be an alternative retail electric supplier. An electric cooperative or municipal system electing to be an alternative retail electric supplier shall provide those services in accordance with Sections 16-115A and 16-115B of this Act, to the extent that these Sections have application to the services being offered by the electric cooperative or municipal system as an alternative retail electric supplier. In no case shall these provisions apply to the existing or future customers taking delivery services from an electric cooperative or municipal system pursuant to their respective authority under the Electric Supplier Act or the Illinois Municipal Code.
(c) Notification of election to be an alternative retail electric supplier. Upon filing notice of intent by an electric cooperative or a municipal system to become an alternative retail electric supplier, the Commission shall issue within 45 days a certificate of service authority for the entire State or for a specified geographic area of the State, as specified in the notice. Issuance of a certificate of service authority shall constitute compliance with Section 16-115 of this Act.
(d) Delivery services provided by electric cooperatives or municipal systems. Municipal systems or electric cooperatives making an election under this Section shall be required to provide delivery services on their respective systems to the electric utility or utilities in whose service area or areas the proposed service will be offered. Such required delivery services to be provided by the electric cooperatives and municipal systems shall be reasonably comparable to the delivery services provided to the electric cooperative's and municipal system's own customers.
(e) Exclusive authority over distribution facilities. Provided that, and subject to their authority to serve customers pursuant to the Electric Supplier Act with respect to electric cooperatives and pursuant to the Illinois Municipal Code with respect to municipal systems, each shall continue to provide the exclusive distribution facilities for any existing and future customers that the electric cooperative or municipal system is now or in the future otherwise entitled to serve, and which customers are now or in the future receiving service provided by an alternative retail electric supplier.
(Source: P.A. 90-561, eff. 12-16-97; 90-624, eff. 7-10-98.)

(220 ILCS 5/17-400)
Sec. 17-400. Conditions prohibiting municipal system participation. At no time shall a municipal system make an election under Sections 17-200 or 17-300 of this Article if such election places at risk:
(1) Any status held by the municipal system or municipal corporation or political subdivision which provides exemption from State or federal tax statutes; or
(2) Any debt, credit instrument or other contractual financial obligation held by, or on behalf of the municipal system which was entered into under an exemption from State or federal tax statutes.
(Source: P.A. 90-561, eff. 12-16-97.)

(220 ILCS 5/17-500)
Sec. 17-500. Jurisdiction. Except as provided in the Electric Supplier Act, the Illinois Municipal Code, and this Article XVII, the Commission, or any other agency or subdivision thereof of the State of Illinois or any private entity shall have no jurisdiction over any electric cooperative or municipal system regardless of whether any election or elections as provided for herein have been made, and all control regarding an electric cooperative or municipal system shall be vested in the electric cooperative's board of directors or trustees or the applicable governing body of the municipal system.
(Source: P.A. 90-561, eff. 12-16-97.)

(220 ILCS 5/17-600)
Sec. 17-600. Rights of electric cooperatives and municipal systems in conflict herewith. Except as expressly provided for herein, this Article XVII shall not be construed to conflict with the rights of an electric cooperative or a municipal system as declared in the Electric Supplier Act or as set forth in the Illinois Municipal Code or the public policy against duplication of facilities as set forth therein.
(Source: P.A. 90-561, eff. 12-16-97.)

(220 ILCS 5/17-700)
Sec. 17-700. Right to create municipal utility unaffected. Nothing in this amendatory Act of 1997 shall limit the right of a municipality to form a municipal utility in accordance with Article 11, Division 117 of the Illinois Municipal Code and the provisions of this Article XVII shall apply to any municipal utility formed after the effective date of this amendatory Act of 1997.
(Source: P.A. 90-561, eff. 12-16-97.)

(220 ILCS 5/17-800)
Sec. 17-800. (Repealed).
(Source: P.A. 95-311, eff. 1-1-08. Repealed by P.A. 96-176, eff. 1-1-10.)



Article XVIII - Electric Utility Transitional Funding Law

(220 ILCS 5/Art. XVIII heading)

(220 ILCS 5/18-101)
Sec. 18-101. Short title and applicability. This Article may be cited as the Electric Utility Transitional Funding Law of 1997 and shall apply to electric utilities as defined in this Article.
(Source: P.A. 90-561, eff. 12-16-97.)

(220 ILCS 5/18-102)
Sec. 18-102. Definitions. For the purposes of this Article the following terms shall be defined as set forth in this Section. Terms defined in Article XVI shall have the same meanings in this Article.
"Assignee" means any party, other than an electric utility or grantee, to which an interest in intangible transition property shall have been assigned, sold or transferred. The term "assignee" includes any corporation, public authority, trust, financing vehicle, partnership, limited liability company or other entity.
"Grantee" means any party, other than an electric utility or an assignee which acquires its interest from an electric utility, to whom or for whose benefit the Commission shall create, establish and grant rights in, to and under intangible transition property. The term "grantee" includes any corporation, public authority, trust, financing vehicle, partnership, limited liability company or other entity.
"Grantee instruments" means (a) any instruments, documents, notes, debentures, bonds or other evidences of indebtedness evidencing any contractual right to receive the payment of money from a grantee or (b) any certificates of participation, certificates of beneficial interest or other instruments evidencing a beneficial or ownership interest in a grantee or in intangible transition property of such grantee which are (i) issued (A) by or on behalf of a grantee pursuant to a transitional funding order and (B) pursuant to an executed indenture, pooling agreement, security agreement or other similar agreement of such grantee creating a security interest, ownership interest or other beneficial interest in intangible transition property and (ii) payable solely from proceeds of intangible transition property, including amounts received with respect to the related instrument funding charges.
"Holder" means any holder of transitional funding instruments, including a trustee, collateral agent, nominee or other such party acting for the benefit of such a holder.
"Instrument funding charge" means a non-bypassable charge expressed in cents per kilowatt-hour authorized in a transitional funding order to be applied and invoiced to each retail customer, class of retail customers of an electric utility or other person or group of persons obligated to pay any base rates, transition charges or other rates for tariffed services from which such instrument funding charge has been deducted and stated separately pursuant to subsection (j) of Section 18-104.
"Intangible transition property" means the right, title, and interest of an electric utility or grantee or assignee arising pursuant to a transitional funding order to impose and receive instrument funding charges, and all related revenues, collections, claims, payments, money, or proceeds thereof, including all right, title, and interest of an electric utility, grantee or assignee in, to, under and pursuant to such transitional funding order, whether or not such intangible transition property described above is characterized on the books of the electric utility as a regulatory asset or as a cost incurred by the electric utility or otherwise. Intangible transition property shall arise and exist only when, as, and to the extent that instrument funding charges are authorized in a transitional funding order that has become effective in accordance with this Article and shall thereafter continuously exist to the extent provided in the order.
"Issuer" means any party, other than an electric utility, which has issued transitional funding instruments. The term "issuer" includes any corporation, public authority, trust, financing vehicle, partnership, limited liability company or other entity.
"Transitional funding instruments" means any instruments, pass-through certificates, notes, debentures, certificates of participation, bonds, certificates of beneficial interest or other evidences of indebtedness or instruments evidencing a beneficial interest (i) which are issued by or on behalf of an electric utility or issuer pursuant to a transitional funding order, (ii) which are issued pursuant to an executed indenture, pooling agreement, security agreement or other similar agreement of an electric utility or issuer creating a security interest, ownership interest or other beneficial interest in intangible transition property or grantee instruments, if any, and (iii) the proceeds of which are to be used for the purposes set forth in subparagraph (1) of subsection (d) of Section 18-103 of this Article.
"Transitional funding order" means an order of the Commission issued in accordance with the provisions of this Article creating and establishing intangible transition property and the rights of any party therein and approving the sale, pledge, assignment or other transfer of intangible transition property and grantee instruments, if any, the issuance of transitional funding instruments and grantee instruments, if any, and the imposition and collection of instrument funding charges.
(Source: P.A. 90-561, eff. 12-16-97.)

(220 ILCS 5/18-103)
Sec. 18-103. Transitional funding orders.
(a) Notwithstanding any other provision of this Act or other law, the Commission is hereby authorized to issue transitional funding orders in accordance with the provisions of this Section, in order to facilitate (i) the issuance of transitional funding instruments by or on behalf of electric utilities or issuers and (ii) the issuance of grantee instruments by or on behalf of grantees.
(b) A transitional funding order may be issued by the Commission only upon the application of an electric utility and shall become effective in accordance with its terms only after such electric utility files with the Commission its written consent to all terms and conditions of such order. After the issuance of a transitional funding order, the electric utility or grantee shall retain sole discretion regarding whether to assign, sell, pledge or otherwise transfer intangible transition property and grantee instruments, if any, or to cause transitional funding instruments and grantee instruments, if any, to be issued, including the right to defer or postpone such assignment, sale, transfer, pledge or issuance or to change the terms thereof as allowed by such order.
(c) After the effective date of this amendatory Act of 1997, an electric utility may file any number of applications for transitional funding orders. Each application for a transitional funding order shall contain detailed information regarding the electric utility's proposal for (i) the assignment, sale, pledge or other transfer of, or the establishment, creation and granting of rights in and to, intangible transition property and grantee instruments, if any, (ii) the issuance of transitional funding instruments and grantee instruments, if any, (iii) the total dollar amount of intangible transition property to be created and the amount to be sold, pledged, assigned or otherwise transferred or granted hereunder (which amount may be in excess of the principal and interest payable on the transitional funding instruments and grantee instruments, if any, in order to provide for servicing costs and the funding or maintenance of debt service and other reserves, costs and fees as security to the holders of the transitional funding instruments and grantee instruments, if any), (iv) the amount of transitional funding instruments and grantee instruments, if any, to be issued, (v) the amount, expressed in cents per kilowatt-hour, of instrument funding charges to be collected from retail customers or other persons, (vi) the time to maturity for the transitional funding instruments and grantee instruments, if any, and (vii) the electric utility's planned use of the proceeds from the issuance of transitional funding instruments including the amounts allocated for the respective uses specified in subparagraph (1) of subsection (d) of Section 18-103 of this Article.
(d) The Commission shall, after proper notice, hold a hearing for the sole purpose of determining whether the application and requested transitional funding order are in compliance with this Article and shall complete its review of the application and issue its final transitional funding order by no later than 90 days after the filing of such application by the electric utility; provided, that, in contested cases where the public interest is in issue pursuant to subparagraph (1)(B) of this subsection (d) or pursuant to subsection (m) of Section 18-104, the Commission may complete its review and issue its final transitional funding order by no later than 120 days after the filing of such application. The order shall create and establish the proposed intangible transition property in the amount requested by the applicant and approve the proposed sale, pledge, assignment or other transfer of, or the establishment, creation and granting of rights in and to, intangible transition property and grantee instruments, if any, the proposed issuance of transitional funding instruments and grantee instruments, if any, and the proposed imposition and collection of the corresponding instrument funding charges, if the Commission finds that each of the following conditions are met:
(1) the electric utility will use the proceeds of the

sale and issuance of the transitional funding instruments for one or more of the following purposes:

(A) to refinance debt or equity, or both, in a

manner which the electric utility reasonably demonstrates will result in an overall reduction in its cost of capital, taking into account the costs of financing; provided, however, that any proceeds transferred to a parent company through a common stock repurchase transaction shall be used to retire publicly traded common stock of the parent company or to pay commercially reasonable transaction costs associated with such retirement;

(B) if the Commission finds that the sale or

issuance of transitional funding instruments for the following purposes is in the public interest, then the following uses of proceeds: (i) to repay or retire fuel contracts or obligations related to nuclear spent fuel previously incurred by the electric utility in providing electric power or energy services prior to the effective date of this amendatory Act of 1997 or (ii) to pay any expenditures required to be undertaken by such electric utility by the provisions of Section 16-128 of this Act including labor severance costs and employee retraining costs;

(C) to fund debt service and other reserves,

commercially reasonable costs and fees necessary or desirable in connection with the marketing of the transitional funding instruments and grantee instruments, if any;

(D) to pay for commercially reasonable costs

associated with the issuance and collateralization of transitional funding instruments and grantee instruments, if any; and

(E) to pay for the commercially reasonable costs

associated with the issuance of such transitional funding instruments, including the costs incurred since the effective date of this amendatory Act of 1997, or to be incurred, in connection with transactions to recapitalize, refinance or retire stock and/or debt, any associated taxes, and the costs incurred or to be incurred to obtain, collateralize, issue, service and administer transitional funding instruments and grantee instruments, including interest and other related fees, costs and charges;

provided, (i) that the transitional funding order shall

require the electric utility to use (1) at least 80% of such proceeds for the purposes specified in subparagraphs (A) and (B) above and (2) no more than 20% of the maximum amount of such proceeds permitted under subparagraph (6)(B) of this subsection for purposes other than those specified in subparagraph (A) above; (ii) that the electric utility's use of such proceeds for the purposes specified in subparagraph (A) above shall not, as of the date of application of such proceeds, result in the common equity component of its capital structure, exclusive of the portion of its capital structure that consists of obligations representing transitional funding instruments or grantee instruments, being reduced below the lesser of (1) 40% and (2) the common equity percentage as of December 31, 1996 adjusted to reflect any write-off of assets or common equity implemented or required to be implemented as a result of this amendatory Act of 1997; and (iii) in no event shall the electric utility use the proceeds of the sale of grantee instruments or transitional funding instruments to repay or retire obligations incurred by any affiliate of the electric utility (other than in connection with any refinancing of grantee instruments or transitional funding instruments issued by such affiliate), without the consent of the Commission;

(2) the expected maturity date for the grantee

instruments or the transitional funding instruments, and the final date on which the electric utility, grantee or assignee shall be entitled to charge and collect instrument funding charges, shall each be set to occur no later than December 31, 2008, subject to the provisions of subsections (l) and (m) of Section 18-104;

(3) the instrument funding charges authorized in such

order will be deducted and stated separately from base rates and transition charges, and, where applicable, other rates for tariffed services, all as provided in subsection (j) of Section 18-104 and in a manner conforming to the allocation of the instrument funding charges implemented pursuant to subparagraph (4) of this subsection;

(4) the instrument funding charges authorized in such

order shall have been allocated among classes of retail customers in accordance with percentage ratios determined by dividing the base rate revenue from each class by the electric utility's total base rate revenue for the 1996 calendar year;

(5) the issuance of the transitional funding

instruments will not cause the rates for tariffed services to increase over the rates then in existence as adjusted for the rate decreases provided in subsection (b) of Section 16-111; and

(6) the aggregate principal amount of grantee

instruments or, if such transitional funding order does not provide for the issuance of grantee instruments, transitional funding instruments, to be issued pursuant to such order, together with the aggregate amount of such instruments issued under any prior orders requested by such electric utility, shall not exceed:

(A) during the twelve-month period commencing

August 1, 1998, an amount equal to 25% of the applicable electric utility's total capitalization, including both debt and equity, as of December 31, 1996, multiplied by the ratio of the electric utility's revenues from Illinois electric utility retail customers in the 1996 calendar year to its total electric retail revenues for such 1996 year; and

(B) thereafter, an amount equal to 50% of the

applicable electric utility's total capitalization, including both debt and equity, as of December 31, 1996 multiplied by the ratio of the electric utility's revenues from Illinois electric utility retail customers in the 1996 calendar year to its total electric retail revenues for such 1996 year.

(Source: P.A. 90-561, eff. 12-16-97.)

(220 ILCS 5/18-104)
Sec. 18-104. Terms and provisions of transitional funding orders.
(a) Each transitional funding order shall create and establish intangible transition property in an amount not to exceed the sum of (i) the rate base established by the Commission in the electric utility's last rate case prior to the effective date of this amendatory Act of 1997, plus (ii) any expenditures required to be undertaken by such electric utility by the provisions of Section 16-128 of this Act, including labor severance costs and employee retraining costs, plus (iii) amounts necessary to fund debt service and other reserves, commercially reasonable costs and fees necessary in connection with the marketing of the transitional funding instruments and grantee instruments, if any, plus (iv) commercially reasonable costs incurred from and after the effective date of this amendatory Act of 1997 or to be incurred which are associated with the issuance and collateralization of transitional funding instruments and grantee instruments, if any, plus (v) commercially reasonable costs incurred from and after the effective date of this amendatory Act of 1997 or to be incurred which are associated with issuance of such transitional funding instruments, including the costs incurred from and after the effective date of this amendatory Act of 1997, or to be incurred, in connection with transactions to recapitalize, refinance or retire stock and/or debt, any associated taxes and the costs incurred to obtain, collateralize, issue, service and/or administer transitional funding instruments and grantee instruments, if any, including interest and other related fees, costs and charges (all of the foregoing costs described in clauses (i) through (v) above to include any taxes, where applicable, to the extent the costs thereof would otherwise have been recoverable by an electric utility through rates for tariffed services under the Public Utilities Act as in effect prior to this amendatory Act of 1997), minus (vi) the amount of any intangible transition property previously created and established at the request of and for the benefit of such electric utility in a prior transitional funding order. The transitional funding order shall authorize (A) the sale, pledge, assignment or other transfer of, or the establishment, creation and granting of an electric utility's, assignee's or grantee's rights in and to, a specific dollar amount of intangible transition property (which amount may be in excess of the principal and interest payable on the transitional funding instruments and grantee instruments, if any, in order to provide for servicing costs and the funding or maintenance of debt service and other reserves as security to the holders of the transitional funding instruments), (B) the issuance of a specific dollar amount of grantee instruments or, if the transitional funding order does not provide for the issuance of grantee instruments, a specific dollar amount of transitional funding instruments, by or on behalf of an electric utility, assignee, issuer or grantee, as the case may be, and (C) the imposition and collection of a specific amount of instrument funding charges projected to be sufficient to pay when due the principal of and interest on the corresponding grantee instruments or, if the transitional funding order does not provide for the issuance of grantee instruments, the corresponding transitional funding instruments, in each case, together with premium, servicing fees and other fees, costs and charges related thereto, and to maintain any required reserves. Except as otherwise specifically set forth in the transitional funding order, the transitional funding instruments issued pursuant to such order shall be non-recourse to the credit or to any assets of the electric utility other than any assets comprising intangible transition property or grantee instruments, as applicable. The obligation of retail customers and other persons to pay instrument funding charges shall be contingent upon the receipt by such retail customers and other persons of electric power and energy, the kilowatt hours of which are included in the calculation of the dollar amount of such instrument funding charges, but the transitional funding order shall specifically provide that such instrument funding charges will not be subject to any defense, counterclaim or right of set off arising as a result of failure by the pertinent electric utility, upon whose application the intangible transition property was created, to perform or provide past, present or future services. For purposes of the foregoing sentence, an electric utility or alternative retail electric supplier obligated to pay transition charges under subsection (b) of Section 16-118 on behalf of certain retail customers shall be deemed to have received the electric power and energy provided to such retail customers. The transitional funding order shall also set forth the time to maturity for the grantee instruments or, if the transitional funding order does not provide for the issuance of grantee instruments, the time to maturity for the transitional funding instruments issued thereunder. Concurrently with the sale, pledge, assignment or other transfer of, or the establishment, creation and granting of an electric utility's, assignee's or grantee's rights in and to, intangible transition property and grantee instruments, if any, and the issuance of transitional funding instruments, an electric utility, grantee, issuer or an assignee shall begin to impose and collect the specified instrument funding charges from retail customers, classes of retail customers, and any other persons or groups of persons as set forth in the pertinent transitional funding order and shall file tariffs in accordance with subsection (j) of Section 18-104 of this Article.
(b) The transitional funding order shall require that the proceeds from the issuance of transitional funding instruments shall be used for the purposes set forth in subparagraph (1) of subsection (d) of Section 18-103 of this Article.
(c) Notwithstanding any other provision of law, neither the transitional funding order nor the intangible transition property created and established thereby nor the instrument funding charges authorized to be imposed and collected thereunder shall be subject to reduction, postponement, impairment or termination by any subsequent action of the Commission; provided, however, that nothing in this paragraph is intended to supersede any right of any party to the Commission's proceeding relating to the transitional funding order to seek judicial review of such transitional funding order.
(d) The Commission shall provide in any transitional funding order for a procedure for periodic adjustments to the instrument funding charges set forth therein in order to ensure the repayment in accordance with the projections set forth in the transitional funding order of all grantee instruments or, if such transitional funding order does not provide for the issuance of grantee instruments, the corresponding transitional funding instruments authorized therein and to reconcile the revenues received from instrument funding charges during the applicable adjustment period with the revenues projected to be received from such charges as set forth in the relevant transitional funding order. Unless the transitional funding order otherwise provides, such adjustments shall be required whenever the instrument funding charges actually collected during the applicable adjustment period by the appropriate party or parties were greater or less than the instrument funding charges projected in the relevant transitional funding order to be collected in such adjustment period; provided that, if so requested by an electric utility in any application for a transitional funding order, the transitional funding order may (i) specify a dollar or percentage amount of variation from the projected revenues within which no such adjustments will be required and/or (ii) set forth a maximum adjustment amount for the instrument funding charges. The electric utility (or such other party as may be specified in the pertinent transitional funding order) shall determine, within 90 days of the end of each adjustment period (or such shorter period as may be provided in the documents relating to the pertinent transitional funding instruments or grantee instruments, as applicable), whether any adjustments described above in this subsection (d) of Section 18-104 are required. If any such adjustments are so required, such adjustments shall be implemented by the electric utility, grantee, issuer or assignee, as applicable, with written notice to the Commission, within such 90-day period (or such shorter period as may be provided for in the documents relating to the pertinent transitional funding instruments or grantee instruments, as applicable). Any such adjustment shall be calculated to include amounts necessary for recovery of any additional costs incurred by the grantee, electric utility, assignee or issuer as a result of the relevant delay in collections of instrument funding charges. If, as a result of any adjustment, the amount of any instrument funding charge, as so adjusted, will exceed an amount per kilowatt-hour greater than the amount per kilowatt-hour of the instrument funding charge initially authorized by the Commission in its transitional funding order, then the relevant electric utility shall be obligated to file amendatory tariffs in compliance with subsection (k) of Section 18-104.
(e) Except where this Article specifically requires otherwise, the collection of instrument funding charges and the allocation of any such collections as among holders, assignees, issuers, grantees and any other parties entitled to receive portions thereof, may be accomplished according to the provisions set forth in the applicable transitional funding order, or, if the order is silent on any such matters, according to the provisions set forth in the documents relating to the pertinent transitional funding instruments or grantee instruments, as applicable. Notwithstanding the foregoing, the electric utility, grantee, issuer or assignee, as applicable, shall determine no later than 90 days after the stated maturity date of each series of grantee instruments or, if the related transitional funding order does not provide for the issuance of grantee instruments, the stated maturity date of transitional funding instruments, whether the aggregate amount of instrument funding charges collected prior to such stated maturity date exceeds the amount required to provide for the payment of all principal, interest, premium and servicing and other fees, costs and charges owing under such grantee instruments or transitional funding instruments, as the case may be. If it is determined that the aggregate amount of instrument funding charges collected exceeds the amount required to provide for the payment of all principal, interest, premium and servicing and other fees, costs and charges related to such grantee instruments or transitional funding instruments, as the case may be, such excess, together with any investment earnings thereon, shall be paid to the owner of the pertinent intangible transition property.
(f) Notwithstanding any other provision of law, on such conditions as the Commission may approve in the pertinent transitional funding order, the interest of an electric utility, assignee, issuer or grantee in intangible transition property or grantee instruments, as applicable, may be assigned, sold or otherwise transferred, in whole or in part, and may, in whole or in part, be pledged or assigned as security to or for the benefit of a holder or holders. To the extent that any such interest or portion thereof is assigned, sold or otherwise transferred or is established, created and granted to a grantee or is pledged or assigned as security, the Commission, in the pertinent transitional funding order, shall authorize the electric utility or any affiliate thereof to contract with the grantee, issuer, assignee or holders to collect the applicable instrument funding charges for the benefit and account of the grantee, issuer, assignee or holder, and such electric utility or affiliate will, except as otherwise specified in the transitional funding order, account for and remit the applicable instrument funding charge, without the obligation to remit any investment earnings thereon, to or for the account of the grantee, issuer, assignee or holder. The obligation of such electric utility or affiliate to collect and remit the applicable instrument funding charges hereunder shall continue irrespective of whether such electric utility is providing electric power and/or other services to the retail customers and other persons obligated to pay such instrument funding charges. If the documents creating the transitional funding instruments or grantee instruments, if any, so provide, such obligations shall, in the event of a default by such electric utility or affiliate in performing such obligations, be undertaken and performed by any other entity selected by the assignee or any holder, group of holders or trustee or agent on behalf of such holder or holders, as the case may be, (i) which provides electric power or services to a person that was a retail customer of such electric utility and (ii) from whom such electric utility is entitled to recover transition charges under Section 16-108; provided, however, that any failure by the designated party to perform such obligations shall not affect the existence of the intangible transition property or the instrument funding charges or the validity or enforceability of the instrument funding charges in accordance with their terms.
(g) In its transitional funding order, the Commission shall afford flexibility in establishing the terms and conditions of the transitional funding instruments and the grantee instruments, if any, including repayment schedules, collateral, required debt service and other reserves, interest rates and other financing costs and the ability of the electric utility, at its option, to effect a series of issuances of transitional funding instruments and grantee instruments and correlated assignments, sales, pledges or other transfers of intangible transition property and grantee instruments, if any, not to exceed the aggregate dollar amounts approved in the transitional funding order.
(h) The electric utility shall file a statement of the final terms of the issuance of any series of transitional funding instruments or grantee instruments, if any, with the Commission within 90 days of the receipt of proceeds from such issuance. In addition, the Commission may require the electric utility to file periodic reports on its use of the proceeds at intervals of not less than one year.
(i) Any adjustment to instrument funding charges that is necessary due to subsequent refinancing of transitional funding instruments or grantee instruments, if any, shall be authorized by the Commission in a supplemental order.
(j) In connection with the issuance of a transitional funding order and as a precondition to the imposition of any instrument funding charges authorized thereby, the relevant electric utility shall file tariffs directing that the amount of such instrument funding charges be deducted, stated, and collected separately from the amounts otherwise billed by such electric utility for base rates and transition charges and, where applicable, other rates for tariffed services as set forth in the transitional funding order. Upon the effectiveness of such tariff, the amounts of instrument funding charges thereby deducted and to be deducted shall have become intangible transition property as specified in the transitional funding order. The Commission shall have no authority to review such tariffs except to confirm that the instrument funding charges authorized in the transitional funding order have been deducted, stated, and collected separately from base rates and transition charges and, where applicable, other rates for tariffed services otherwise in effect at such time, and the filing of any such tariff may not be suspended for any other reason. No such deductions referred to in this subsection shall be construed as a change in or otherwise require a recalculation of the authorized amounts of such base rates, transition charges, and other rates for tariffed services under Section 16-102, 16-107, 16-108, or 16-110, as applicable. Instrument funding charges shall be recoverable with respect to electric power and energy or other services for which the deductions provided in this subsection have become effective and no such deduction shall be effective with respect to any services or power in respect of which instrument funding charges have not been so authorized and imposed.
(k) If any adjustment under subsection (d) of Section 18-104 results in the amount of any instrument funding charge as so adjusted exceeding an amount per kilowatt-hour greater than the amount per kilowatt-hour of the instrument funding charge initially authorized by the Commission in its transitional funding order, the relevant electric utility shall file amendatory tariffs reducing the amounts otherwise billed by such electric utility for base rates and transition charges or, where applicable, other rates for tariffed services, by the amount of such excess. Such amendatory tariff shall be subject to the provisions of subsection (j) of Section 18-104, except that (i) the failure of such amendatory tariff to become effective for any reason shall not delay or impair the effectiveness of the adjustments required under subsection (d) of Section 18-104 and (ii) the obligation of retail customers and other persons or groups of persons to pay instrument funding charges as so adjusted shall not be subject to any defense, counterclaim or right of set off arising as a result of failure by the pertinent electric utility to comply with this subsection (k) of Section 18-104. Nothing in this subsection (k) of Section 18-104 shall restrict any retail customer or other person from bringing any suit in any court or from exercising any other legal or equitable remedy against an electric utility for any failure by such electric utility to comply with this subsection (k) of Section 18-104.
(l) The intangible transition property created under a transitional funding order and the authority of the grantee, assignee, issuer, electric utility or other person authorized thereunder to impose and collect instrument funding charges shall continue beyond the final date set forth in the applicable transitional funding order until such time as all grantee instruments authorized in such order or, if the applicable transitional funding order does not provide for grantee instruments, the related transitional funding instruments authorized in such order, have been paid in full.
Upon the later of the final date set forth in the applicable transitional funding order for the imposition and collection of instrument funding charges or the repayment in full of any grantee instruments or transitional funding instruments, as applicable, authorized in such order, the authority to impose and collect the related instrument funding charges shall cease and the relevant electric utility shall be entitled to file tariffs revoking any deductions from base rates, transition charges or other rates for tariffed services which were granted in connection with such instrument funding charges pursuant to subsection (j) of Section 18-104 or subsection (k) of Section 18-104. The Commission shall have no authority to review such tariffs except to determine that the rates and charges resulting from such revocation do not exceed the applicable base rates, transition charges, or other rates for tariffed services which would otherwise have been in effect at the time of such revocation had no instrument funding charges ever been deducted therefrom.
(m) If so requested by an electric utility in its application for a transitional funding order, the Commission, in the relevant transitional funding order, may authorize (i) the issuance of grantee instruments and/or transitional funding instruments with expected maturity dates later than December 31, 2008 but not later than December 31, 2010 and (ii) the imposition and collection of instrument funding charges by electric utilities, grantees, or assignees later than December 31, 2008 but not later than December 31, 2010 if the electric utility includes in its application a pro forma calculation of the impact of the issuance of the transitional funding instruments or grantee instruments and the associated use of proceeds on the revenue requirement established by the Commission in the electric utility's last rate case, with such calculation to be presented for illustrative purposes only, and the Commission, in its review of the relevant application for the transitional funding order, finds that such action is in the public interest and that the instrument funding charges to be applied toward payment of transitional funding instruments after December 31, 2008 will be deducted, stated, and collected separately from base rates and, where applicable, other rates for tariffed services otherwise in effect at such time and as scheduled to be in effect through such expected maturity date.
(Source: P.A. 90-561, eff. 12-16-97.)

(220 ILCS 5/18-105)
Sec. 18-105. Intangible transition property.
(a) Notwithstanding any other provision of this Act or other law, the Commission is hereby authorized, in accordance with the application for a transitional funding order, to create, establish and grant rights in, to and under intangible transition property in and to any grantee, electric utility, issuer or assignee, and such party shall be granted the power to levy general tariffs on retail customers of an electric utility or any other person required to pay an instrument funding charge in order to collect the instrument funding charges related to the intangible transition property in which such party has been granted rights and in order to facilitate the issuance of transitional funding instruments and grantee instruments, if any, to, by or on behalf of electric utilities, grantees, issuers or assignees. The Commission shall be authorized to create, establish and grant such rights hereunder in and to such party with or without receiving consideration from such party.
(b) The State pledges to and agrees with the holders of any transitional funding instruments who may enter into contracts with an electric utility, grantee, assignee or issuer pursuant to this Article XVIII that the State will not in any way limit, alter, impair or reduce the value of intangible transition property created by, or instrument funding charges approved by, a transitional funding order so as to impair the terms of any contract made by such electric utility, grantee, assignee or issuer with such holders or in any way impair the rights and remedies of such holders until the pertinent grantee instruments or, if the related transitional funding order does not provide for the issuance of grantee instruments, the pertinent transitional funding instruments and interest, premium and other fees, costs and charges related thereto, as the case may be, are fully paid and discharged. Electric utilities, grantees and issuers are authorized to include these pledges and agreements of the State in any contract with the holders of transitional funding instruments or with any assignees pursuant to this Article XVIII and any assignees are similarly authorized to include these pledges and agreements of the State in any contract with any issuer, holder or any other assignee. Nothing in this Article XVIII shall preclude the State of Illinois from requiring adjustments as may otherwise be allowed by law to the electric utility's base rates, transition charges, delivery services charges, or other charges for tariffed services, so long as any such adjustment does not directly affect or impair any instrument funding charges previously authorized by a transitional funding order issued by the Commission.
(c) Transitional funding instruments and grantee instruments, if any, issued under this Article do not constitute debt or liability of the State or of any political subdivision thereof, and transitional funding orders authorizing such issuance do not constitute a pledge of the full faith and credit of the State or of any of its political subdivisions. The issuance of transitional funding instruments and grantee instruments, if any, under this Article shall not directly, indirectly or contingently obligate the State or any political subdivision thereof to levy or to pledge any form of taxation therefor or to make any appropriation for their payment, and any such transitional funding instruments and grantee instruments, if any, shall be payable solely from the intangible transition property or grantee instruments, as the case may be, or from such other proceeds or property as may be pledged therefor. Nothing in this Section shall be construed to prevent the State or any political subdivision thereof from owning any interest in a grantee, assignee or issuer or to prevent any electric utility, issuer, grantee or assignee from selling, pledging or assigning intangible transition property or grantee instruments, as the case may be, or from providing recourse or guarantees or any other third-party credit enhancement in connection with such sale, pledge or assignment.
(Source: P.A. 90-561, eff. 12-16-97.)

(220 ILCS 5/18-106)
Sec. 18-106. Grantee instruments.
(a) If an electric utility to which grantee instruments have been issued discontinues providing electric power and energy services prior to the maturity date of such grantee instruments, such electric utility shall not be entitled to receive any payment on such grantee instruments on and after the date of such discontinuance.
(b) Notwithstanding the provisions of subsection (a) of this Section, any assignee holding such grantee instruments or any holder of transitional funding instruments which are secured by such grantee instruments shall nevertheless be entitled to recover amounts payable by such grantee under such grantee instruments in accordance with their terms as if such electric utility had not discontinued the provision of electric power and energy.
(c) Notwithstanding any other provision of law, the issuance of any grantee instruments in accordance with the terms and provisions of a transitional funding order shall for all purposes be exempt from the application of Section 17-59 or Article 39 of the Criminal Code of 2012 or the Criminal Code of 1961 and the Interest Act.
(Source: P.A. 97-1150, eff. 1-25-13.)

(220 ILCS 5/18-107)
Sec. 18-107. Security interests in intangible transition property and grantee instruments.
(a) Notwithstanding any other provision of law, neither intangible transition property, grantee instruments nor any right, title or interest therein, shall constitute property in which a security interest may be created under the Uniform Commercial Code nor shall any such rights be deemed proceeds of any property which is not intangible transition property or grantee instruments, as the case may be. For purposes of the foregoing, the terms "account", "general intangible", "instrument", and "payment intangible" (as defined under Section 9-102 of the Uniform Commercial Code) shall, as used in the Uniform Commercial Code, be deemed to exclude any such intangible transition property, grantee instruments or any right, title, or interest therein.
(b) The granting, perfection and enforcement of security interests in intangible transition property or grantee instruments are governed by this Section rather than by Article 9 of the Uniform Commercial Code.
(c) A valid and enforceable security interest in intangible transition property and in grantee instruments shall attach and be perfected only by the means set forth below in this subsection (c) of Section 18-107:
(1) To the extent transitional funding instruments or

grantee instruments are purported to be secured by intangible transition property or to the extent transitional funding instruments are purported to be secured by grantee instruments, as the case may be, as specified in the applicable transitional funding order, the lien of the transitional funding instruments and grantee instruments, if any, shall attach automatically to such intangible transition property and grantee instruments, if any, from the time of issuance of the transitional funding instruments and grantee instruments, if any. Such lien shall be a valid and enforceable security interest in the intangible transition property or the grantee instruments, as the case may be, securing the transitional funding instruments and grantee instruments, if any, and shall be continuously perfected if, before the date of issuance of the applicable transitional funding instruments or grantee instruments, if any, or within no more than 10 days thereafter, a filing has been made by or on behalf of the holder with the Chief Clerk of the Commission stating that such transitional funding instruments or grantee instruments, if any, have been issued. Any such filing made with the Commission in respect to such transitional funding instruments or grantee instruments shall take precedence over any subsequent filing except as may otherwise be provided in the applicable transitional funding order.

(2) The liens under subparagraph (1) are enforceable

against the electric utility, any assignee, grantee or issuer, and all third parties, including judicial lien creditors, subject only to the rights of any third parties holding security interests in the intangible transition property or grantee instruments previously perfected in the manner described in this subsection if value has been given by the purchasers of transitional funding instruments or grantee instruments. A perfected lien in intangible transition property and grantee instruments, if any, is a continuously perfected security interest in all then existing or thereafter arising revenues and proceeds arising with respect to the associated intangible transition property or grantee instruments, as the case may be, whether or not the electric power and energy included in the calculation of such revenues and proceeds have been provided. The lien created under this subsection is perfected and ranks prior to any other lien, including any judicial lien, which subsequently attaches to the intangible transition property or grantee instruments, as the case may be, and to any other rights created by the transitional funding order or any revenues or proceeds of the foregoing. The relative priority of a lien created under this subsection is not defeated or adversely affected by changes to the transitional funding order or to the instrument funding charges payable by any retail customer, class of retail customers or other person or group of persons obligated to pay such charges.

(3) The relative priority of a lien created under

this subsection is not defeated or adversely affected by the commingling of revenues arising with respect to intangible transition property or grantee instruments with funds of the electric utility or other funds of the assignee, issuer or grantee.

(4) If an event of default occurs under transitional

funding instruments or grantee instruments, the holders thereof or their authorized representatives, as secured parties, may foreclose or otherwise enforce the lien in the grantee instruments or in the intangible transition property securing the transitional funding instruments or grantee instruments, as applicable, subject to the rights of any third parties holding prior security interests in the intangible transition property or grantee instruments previously perfected in the manner provided in this subsection. Upon application by the holders or their authorized representatives, without limiting their other remedies, the Commission shall order the sequestration and payment to the holders or their authorized representatives of revenues arising with respect to the intangible transition property or grantee instruments pledged to the holders. An order under this subsection shall remain in full force and effect notwithstanding any bankruptcy, reorganization, or other insolvency proceedings with respect to the electric utility, grantee, assignee or issuer.

(5) The Commission shall maintain segregated records

which reflect the date and time of receipt of all filings made under this subsection. The Commission may provide that transfers of intangible transition property or of grantee instruments be filed in accordance with the same system.

(Source: P.A. 90-561, eff. 12-16-97; 91-893, eff. 7-1-01.)

(220 ILCS 5/18-108)
Sec. 18-108. Characterization of transfer. A sale, assignment or other transfer of intangible transition property or grantee instruments which is expressly stated in the documents governing such transaction to be a sale or other absolute transfer, in a transaction approved in a transitional funding order, shall be treated as an absolute transfer of all of the transferor's right, title and interest in, to and under such intangible transition property or grantee instruments which places such transferred property beyond the reach of the transferor or its creditors, as in a true sale, and not as a pledge or other financing, of such intangible transition property or grantee instruments, as the case may be; provided, however, that whether or not such transfer is deemed to be a sale for federal tax purposes shall be governed by applicable law without regard to this Section 18-108. The characterization of any such transfer as an absolute transfer and the corresponding characterization of the transferee's property interest shall not be defeated or adversely affected by, among other things: (i) the commingling of revenues arising with respect to intangible transition property or grantee instruments, as the case may be, with funds of the electric utility or other funds of the assignee, issuer or grantee; (ii) granting to holders of transitional funding instruments a preferred right to the intangible transition property, whether direct or indirect; (iii) the provision by the electric utility, grantee, assignee, or issuer of any recourse, collateral or credit enhancement with respect to transitional funding instruments or grantee instruments, as the case may be; (iv) the retention by the assigning party of a partial interest in any intangible transition property, whether direct or indirect, or whether subordinate or otherwise; or (v) the electric utility's responsibilities for collecting instrument funding charges and any retention of bare legal title for the purpose of such collection activities; provided, however, that nothing in this Section 18-108 is intended to preclude consideration of such provisions in determining whether or not such transfer is deemed to be a sale for federal tax purposes under other applicable law. A sale, assignment, or other transfer of intangible transition property or grantee instruments, as the case may be, shall be deemed perfected as against third persons, including any judicial lien creditors, when all of the following have taken place:
(1) The Commission has issued the transitional

funding order creating the intangible transition property; and

(2) A sale, assignment or transfer of the intangible

transition property or grantee instruments, as the case may be, has been executed and delivered in writing by the electric utility.

(Source: P.A. 90-561, eff. 12-16-97.)

(220 ILCS 5/18-109)
Sec. 18-109. Actions with respect to intangible transition property and related instrument funding charges.
(a) Notwithstanding any other provision of this Act or other law, any electric utility, issuer, assignee, grantee or holder shall be expressly permitted hereby to bring action against a retail customer or other person for nonpayment of any instrument funding charges constituting a part of the intangible transition property then held by such electric utility, issuer, assignee, grantee or holder. Notwithstanding any other provision of this Act, any such action shall be subject to any and all applicable consumer credit protection laws and other laws relating to origination, collection and reporting of consumer credit obligations.
(b) Notwithstanding any other provision of this Act or other law, the Commission shall have exclusive jurisdiction over any dispute arising out of the obligations to impose and collect instrument funding charges of an electric utility, its successor or any other entity which provides electric power or energy or delivery services to a person from whom the electric utility is authorized to recover transition charges under Section 16-108. Nothing in this Section shall prevent holders from bringing any suit in any court or from exercising any other legal or equitable remedy against an electric utility for failure to distribute collections of instrument funding charges from retail customers, classes of retail customers or other persons or from bringing suit against an electric utility for damages arising from any failure by such electric utility to perform the contractual obligations agreed to by it under any documents pertaining to or executed in connection with the transitional funding instruments issued by or on behalf of such electric utility.
(Source: P.A. 90-561, eff. 12-16-97.)

(220 ILCS 5/18-110)
Sec. 18-110. Taxation of transfers of intangible transition property and grantee instruments.
(a) Any sale, pledge, assignment or other transfer of intangible transition property and grantee instruments, if any, shall be exempt from any State or local sales, income, transfers, gains, receipts or similar taxes.
(b) Any transfer of intangible transition property and grantee instruments, if any, shall be treated as a pledge or other financing for State tax purposes, including State and local income and franchise taxes, unless the documents governing such transfer specifically state that the transfer is intended to be treated otherwise.
(Source: P.A. 90-561, eff. 12-16-97.)

(220 ILCS 5/18-111)
Sec. 18-111. Limitations on issuance of transitional funding orders, collection of instrument funding charges, and use of proceeds from issuance of transitional funding instruments and grantee instruments.
Notwithstanding any other provisions of this Article XVIII:
(1) The Commission shall be prohibited from issuing any transitional funding order prior to January 1, 1998, and no electric utility shall issue any transitional funding instrument or grantee instrument, prior to August 1, 1998, or after December 31, 2004.
(2) The Commission shall be authorized to include in any transitional funding order an expiration date after which date the electric utility shall no longer be authorized to issue transitional funding instruments or grantee instruments pursuant to such order, provided, that any such expiration date specified in a transitional funding order shall be no earlier than 24 months following the date of issuance of the relevant transitional funding order.
(3) No electric utility shall be allowed to increase its rates for tariffed services, including delivery charges, or its transition charges, above the level or levels which would have been allowed in accordance with this Act if the electric utility were not authorized to impose and collect instrument funding charges.
(4) Any transitional funding order issued by the Commission shall set forth, based on the information set forth in the electric utility's application, the procedures to be followed by the electric utility for assuring that proceeds from the issuance of the transitional funding instruments or grantee instruments authorized by such order are applied in accordance with the terms of the order. Any use by an electric utility of the proceeds from issuance of transitional funding instruments or grantee instruments other than in accordance with the purposes specified in the relevant transitional funding order of the Commission, pursuant to subsection (d) of Section 18-103, shall be void.
(Source: P.A. 90-561, eff. 12-16-97.)



Article XIX - Alternative Gas Supplier Law

(220 ILCS 5/Art. XIX heading)

(220 ILCS 5/19-100)
Sec. 19-100. Short title. This Article may be cited as the Alternative Gas Supplier Law.
(Source: P.A. 92-529, eff. 2-8-02.)

(220 ILCS 5/19-105)
Sec. 19-105. Definitions. For the purposes of this Article, the following terms shall be defined as set forth in this Section.
"Alternative gas supplier" means every person, cooperative, corporation, municipal corporation, company, association, joint stock company or association, firm, partnership, individual, or other entity, their lessees, trustees, or receivers appointed by any court whatsoever, that offers gas for sale, lease, or in exchange for other value received to one or more customers, or that engages in the furnishing of gas to one or more customers, and shall include affiliated interests of a gas utility, resellers, aggregators and marketers, but shall not include (i) gas utilities (or any agent of the gas utility to the extent the gas utility provides tariffed services to customers through an agent); (ii) public utilities that are owned and operated by any political subdivision, public institution of higher education or municipal corporation of this State, or public utilities that are owned by a political subdivision, public institution of higher education, or municipal corporation and operated by any of its lessees or operating agents; (iii) natural gas cooperatives that are not-for-profit corporations operated for the purpose of administering, on a cooperative basis, the furnishing of natural gas for the benefit of their members who are consumers of natural gas; and (iv) the ownership or operation of a facility that sells compressed natural gas at retail to the public for use only as a motor vehicle fuel and the selling of compressed natural gas at retail to the public for use only as a motor vehicle fuel.
"Gas utility" means a public utility, as defined in Section 3-105 of this Act, that has a franchise, license, permit, or right to furnish or sell gas or transportation services to customers within a service area.
"Residential customer" means a customer who receives gas utility service for household purposes distributed to a dwelling of 2 or fewer units which is billed under a residential rate or gas utility service for household purposes distributed to a dwelling unit or units which is billed under a residential rate and is registered by a separate meter for each dwelling unit.
"Sales agent" means any employee, agent, independent contractor, consultant, or other person that is engaged by the alternative gas supplier to solicit customers to purchase, enroll in, or contract for alternative gas service on behalf of an alternative gas supplier.
"Service area" means (i) the geographic area within which a gas utility was lawfully entitled to provide gas to customers as of the effective date of this amendatory Act of the 92nd General Assembly and includes (ii) the location of any customer to which the gas utility was lawfully providing gas utility services on such effective date.
"Single billing" means the combined billing of the services provided by both a natural gas utility and an alternative gas supplier to any customer who has enrolled in a customer choice program.
"Small commercial customer" means a nonresidential retail customer of a natural gas utility who consumed 5,000 or fewer therms of natural gas during the previous year; provided that any alternative gas supplier may remove the customer from designation as a "small commercial customer" if the customer consumes more than 5,000 therms of natural gas in any calendar year after becoming a customer of the alternative gas supplier. In determining whether a customer has consumed 5,000 or fewer therms of natural gas during the previous year, usage by the same commercial customer shall be aggregated to include usage at the same premises even if measured by more than one meter, and to include usage at multiple premises. Nothing in this Section creates an affirmative obligation on a gas utility to monitor or inform customers or alternative gas suppliers as to a customer's status as a small commercial customer as that term is defined herein. Nothing in this Section relieves a gas utility from any obligation to provide information upon request to a customer, alternative gas supplier, the Commission, or others necessary to determine whether a customer meets the classification of small commercial customers as that term is defined herein.
"Tariffed service" means a service provided to customers by a gas utility as defined by its rates on file with the Commission pursuant to the provisions of Article IX of this Act.
"Transportation services" means those services provided by the gas utility that are necessary in order for the storage, transmission and distribution systems to function so that customers located in the gas utility's service area can receive gas from suppliers other than the gas utility and shall include, without limitation, standard metering and billing services.
(Source: P.A. 95-1051, eff. 4-10-09; 96-435, eff. 1-1-10; 96-1000, eff. 7-2-10.)

(220 ILCS 5/19-110)
Sec. 19-110. Certification of alternative gas suppliers.
(a) The provisions of this Section shall apply only to alternative gas suppliers serving or seeking to serve residential or small commercial customers and only to the extent such alternative gas suppliers provide services to residential or small commercial customers.
(b) An alternative gas supplier must obtain a certificate of service authority from the Commission in accordance with this Section before serving any customer or other user located in this State. An alternative gas supplier may request, and the Commission may grant, a certificate of service authority for the entire State or for a specified geographic area of the State. A person, corporation, or other entity acting as an alternative gas supplier on the effective date of this amendatory Act of the 92nd General Assembly shall have 180 days from the effective date of this amendatory Act of the 92nd General Assembly to comply with the requirements of this Section in order to continue to operate as an alternative gas supplier.
(c) An alternative gas supplier seeking a certificate of service authority shall file with the Commission a verified application containing information showing that the applicant meets the requirements of this Section. The alternative gas supplier shall publish notice of its application in the official State newspaper within 10 days following the date of its filing. No later than 45 days after the application is properly filed with the Commission, and such notice is published, the Commission shall issue its order granting or denying the application.
(d) An application for a certificate of service authority shall identify the area or areas in which the applicant intends to offer service and the types of services it intends to offer. Applicants that seek to serve residential or small commercial customers within a geographic area that is smaller than a gas utility's service area shall submit evidence demonstrating that the designation of this smaller area does not violate Section 19-115. An applicant may state in its application for certification any limitations that will be imposed on the number of customers or maximum load to be served. The applicant shall submit as part of its application a statement indicating:
(1) Whether the applicant has been denied a natural

gas supplier license in any state in the United States.

(2) Whether the applicant has had a natural gas

supplier license suspended or revoked by any state in the United States.

(3) Where, if any, other natural gas supplier license

applications are pending in the United States.

(4) Whether the applicant is the subject of any

lawsuits filed in a court of law or formal complaints filed with a regulatory agency alleging fraud, deception or unfair marketing practices, or other similar allegations, identifying the name, case number, and jurisdiction of each such lawsuit or complaint.

For the purposes of this subsection (d), formal complaints include only those complaints that seek a binding determination from a state or federal regulatory body.
(e) The Commission shall grant the application for a certificate of service authority if it makes the findings set forth in this subsection based on the verified application and such other information as the applicant may submit.
(1) That the applicant possesses sufficient

technical, financial, and managerial resources and abilities to provide the service for which it seeks a certificate of service authority. In determining the level of technical, financial, and managerial resources and abilities which the applicant must demonstrate, the Commission shall consider:

(A) the characteristics, including the size and

financial sophistication of the customers that the applicant seeks to serve;

(B) whether the applicant seeks to provide gas

using property, plant, and equipment that it owns, controls, or operates; and

(C) the applicant's commitment of resources to

the management of sales and marketing staff, through affirmative managerial policies, independent audits, technology, hands-on field monitoring and training, and, in the case of applicants who will have sales personnel or sales agents within the State of Illinois, the applicant's managerial presence within the State.

(2) That the applicant will comply with all

applicable federal, State, regional, and industry rules, policies, practices, and procedures for the use, operation, and maintenance of the safety, integrity, and reliability of the gas transmission system.

(3) That the applicant will comply with such

informational or reporting requirements as the Commission may by rule establish.

(4) That the area to be served by the applicant and

any limitations it proposes on the number of customers or maximum amount of load to be served meet the provisions of Section 19-115, provided, that if the applicant seeks to serve an area smaller than the service area of a gas utility or proposes other limitations on the number of customers or maximum amount of load to be served, the Commission can extend the time for considering such a certificate request by up to 90 days, and can schedule hearings on such a request.

(5) That the applicant and the applicant's sales

agents will comply with all other applicable laws and rules.

(f) The Commission can extend the time for considering such a certificate request by up to 90 days, and can schedule hearings on such a request if:
(1) a party to the application proceeding has

formally requested that the Commission hold hearings in a pleading that alleges that one or more of the allegations or certifications in the application is false or misleading; or

(2) other facts or circumstances exist that will

necessitate additional time or evidence in order to determine whether a certificate should be issued.

(g) The Commission shall have the authority to promulgate rules to carry out the provisions of this Section. Within 30 days after the effective date of this amendatory Act of the 92nd General Assembly, the Commission shall adopt an emergency rule or rules applicable to the certification of those gas suppliers that seek to serve residential customers. Within 180 days of the effective date of this amendatory Act of the 92nd General Assembly, the Commission shall adopt rules that specify criteria which, if met by any such alternative gas supplier, shall constitute the demonstration of technical, financial, and managerial resources and abilities to provide service required by item (1) of subsection (e) of this Section, such as a requirement to post a bond or letter of credit, from a responsible surety or financial institution, of sufficient size for the nature and scope of the services to be provided, demonstration of adequate insurance for the scope and nature of the services to be provided, and experience in providing similar services in other jurisdictions.
(h) The Commission may deny with prejudice any application that repeatedly fails to include the attachments, documentation, and affidavits required by the application form or that repeatedly fails to provide any other information required by this Section.
(i) An alternative gas supplier may seek confidential treatment for the reporting to the Commission of its total annual dekatherms delivered and sold by it to residential and small commercial customers by utility service territory during the preceding year via the filing of an affidavit with the Commission so long as the affidavit meets the requirements of this subsection (i). The affidavit must be filed contemporaneously with the information for which confidential treatment is sought and must clearly state that the affiant seeks confidential treatment pursuant to this subsection (i) and the information for which confidential treatment is sought must be clearly identified on the confidential version of the document filed with the Commission. The affidavit must be accompanied by both a "confidential" and a "public" version of the document or documents containing the information for which confidential treatment is sought.
If the alternative gas supplier has met the affidavit requirements of this subsection (i), then the Commission shall afford confidential treatment to the information identified in the affidavit for a period of 2 years after the date the affidavit is received by the Commission.
Nothing in this subsection (i) prevents an alternative gas supplier from filing a petition with the Commission seeking confidential treatment for information beyond that identified in this subsection (i) or for information contained in other reports or documents filed with the Commission.
Nothing in this subsection (i) prevents the Commission, on its own motion, or any party from filing a formal petition with the Commission seeking to reconsider the conferring of confidential status pursuant to this subsection (i).
The Commission, on its own motion, may at any time initiate a docketed proceeding to investigate the continued applicability of this affidavit-based process for seeking confidential treatment. If, at the end of such investigation, the Commission determines that this affidavit-based process for seeking confidential treatment for the information is no longer necessary, the Commission may enter an order to that effect. Notwithstanding any such order, in the event the Commission makes such a determination, nothing in this subsection (i) prevents an alternative gas supplier desiring confidential treatment for such information from filing a formal petition with the Commission seeking confidential treatment for such information.
(Source: P.A. 99-332, eff. 8-10-15.)

(220 ILCS 5/19-111)
Sec. 19-111. Material changes in business.
(a) The provisions of this Section shall apply only to alternative gas suppliers serving or seeking to serve residential or small commercial customers and only to the extent such alternative gas suppliers provide services to residential or small commercial customers.
(b) Alternative gas suppliers shall file with the Commission a notification of any material change to the information supplied in a certification application within 30 days of such material change.
(1) An alternative gas supplier shall file such

notice under the docket number assigned to the alternative gas supplier's certification application, whichever is the most recent. The supplier shall also serve such notice upon the gas utility company serving customers in the service area where the alternative gas supplier is certified to provide service.

(2) After notice and an opportunity for a hearing,

the Commission may (i) suspend, rescind, or conditionally rescind an alternative gas supplier's certificate if it determines that the material change will adversely affect the alternative gas supplier's fitness or ability to provide the services for which it is certified or (ii) require the alternative gas supplier to provide reasonable financial assurances sufficient to protect their customers and gas utilities from default.

(c) Material changes to the information contained in or supplied with a certification application include, but are not limited to, the following:
(1) Any significant change in ownership (an ownership

interest of 5% or more) of the applicant or alternative gas supplier.

(2) An affiliation with any gas utility or change of

an affiliation with a gas utility in this State.

(3) Retirement or other long-term changes to the

operational status of supply resources relied upon by the alternative gas supplier to provide alternative gas service. Changes in the volume of supply from any given supply resource replaced by a comparable supply resource do not need to be reported.

(4) Revocation, restriction, or termination of any

interconnection or service agreement with a pipeline company or natural gas company relied upon by an alternative gas supplier to provide alternative retail natural gas service, but only if such revocation, restriction, or termination creates a situation in which the alternative gas supplier does not meet the tariffed capacity requirements of the relevant Illinois natural gas utility or utilities.

(5) If the alternative gas supplier has a long-term

bond rating from Standard & Poor's or its successor, or Fitch Ratings or its successor, or Moody's Investor Service or its successor, and the alternative gas supplier's long-term bond rating falls below BBB as reported by Standard & Poor's or its successor or Fitch Ratings or its successor or below Baa3 as reported by Moody's Investors Service or its successor.

(6) The applicant or alternative gas supplier has or

intends to file for reorganization, protection from creditors, or any other form of bankruptcy with any court.

(7) Any judgment, finding, or ruling by a court or

regulatory agency that could affect an alternative gas supplier's fitness or ability to provide service in this State.

(8) Any change in the alternative gas supplier's name

or logo, including without limitation any change in the alternative gas supplier's legal name, fictitious names, or assumed business names, except for logos and names the alternative gas supplier provided as part of its original certification process or that the alternative gas supplier previously provided to the Commission under this Section.

(Source: P.A. 95-1051, eff. 4-10-09.)

(220 ILCS 5/19-112)
Sec. 19-112. Managerial resources.
(a) An alternative gas supplier must maintain sufficient managerial resources and abilities to provide the service for which it has a certificate of service authority. In determining the level of managerial resources and abilities that the alternative gas supplier must demonstrate, the Commission shall consider, in addition to the requirements in Section 19-110(e)(1), the following:
(1) complaints to the Commission by consumers

regarding the alternative gas supplier, including those that reflect on the alternative gas supplier's ability to properly manage solicitation and authorization; and

(2) the alternative gas supplier's involvement in the

Commission's consumer complaint process, including the resources the alternative gas supplier dedicates to the process and the alternative gas supplier's ability to manage the issues raised by complaints, and the resolutions of the complaints.

(b) The provisions of this Section shall apply only to alternative gas suppliers serving or seeking to serve residential or small commercial customers and only to the extent such alternative gas suppliers provide services to residential or small commercial customers, unless otherwise noted.
(Source: P.A. 95-1051, eff. 4-10-09; 96-1000, eff. 7-2-10.)

(220 ILCS 5/19-115)
Sec. 19-115. Obligations of alternative gas suppliers.
(a) The provisions of this Section shall apply only to alternative gas suppliers serving or seeking to serve residential or small commercial customers and only to the extent such alternative gas suppliers provide services to residential or small commercial customers.
(b) An alternative gas supplier shall:
(1) comply with the requirements imposed on public

utilities by Sections 8-201 through 8-207, 8-301, 8-505 and 8-507 of this Act, to the extent that these Sections have application to the services being offered by the alternative gas supplier;

(2) continue to comply with the requirements for

certification stated in Section 19-110;

(3) comply with complaint procedures established by

the Commission;

(4) except as provided in subsection (h) of this

Section, file with the Chief Clerk of the Commission, within 20 business days after the effective date of this amendatory Act of the 95th General Assembly, a copy of bill formats, standard customer contract and customer complaint and resolution procedures, and the name and telephone number of the company representative whom Commission employees may contact to resolve customer complaints and other matters. In the case of a gas supplier that engages in door-to-door solicitation, the company shall file with the Commission the consumer information disclosure required by item (3) of subsection (c) of Section 2DDD of the Consumer Fraud and Deceptive Business Practices Act and shall file updated information within 10 business days after changes in any of the documents or information required to be filed by this item (4); and

(5) maintain a customer call center where customers

can reach a representative and receive current information. At least once every 6 months, each alternative gas supplier shall provide written information to customers explaining how to contact the call center. The average answer time for calls placed to the call center shall not exceed 60 seconds where a representative or automated system is ready to render assistance and/or accept information to process calls. The abandon rate for calls placed to the call center shall not exceed 10%. Each alternative gas supplier shall maintain records of the call center's telephone answer time performance and abandon call rate. These records shall be kept for a minimum of 2 years and shall be made available to Commission personnel upon request. In the event that answer times and/or abandon rates exceed the limits established above, the reporting alternative gas supplier may provide the Commission or its personnel with explanatory details. At a minimum, these records shall contain the following information in monthly increments:

(A) total number of calls received;
(B) number of calls answered;
(C) average answer time;
(D) number of abandoned calls; and
(E) abandon call rate.
Alternative gas suppliers that do not have electronic answering capability that meets these requirements shall notify the Manager of the Commission's Consumer Services Division or its successor within 30 days following the effective date of this amendatory Act of the 95th General Assembly and work with Staff to develop individualized reporting requirements as to the call volume and responsiveness of the call center.
On or before March 1 of every year, each entity shall file a report with the Chief Clerk of the Commission for the preceding calendar year on its answer time and abandon call rate for its call center. A copy of the report shall be sent to the Manager of the Consumer Services Division or its successor.
(c) An alternative gas supplier shall not submit or execute a change in a customer's selection of a natural gas provider unless and until (i) the alternative gas supplier first discloses all material terms and conditions of the offer to the customer; (ii) the alternative gas supplier has obtained the customer's express agreement to accept the offer after the disclosure of all material terms and conditions of the offer; and (iii) the alternative gas supplier has confirmed the request for a change in accordance with one of the following procedures:
(1) The alternative gas supplier has obtained the

customer's written or electronically signed authorization in a form that meets the following requirements:

(A) An alternative gas supplier shall obtain any

necessary written or electronically signed authorization from a customer for a change in natural gas service by using a letter of agency as specified in this Section. Any letter of agency that does not conform with this Section is invalid.

(B) The letter of agency shall be a separate

document (or an easily separable document containing only the authorization language described in item (E) of this paragraph (1)) whose sole purpose is to authorize a natural gas provider change. The letter of agency must be signed and dated by the customer requesting the natural gas provider change.

(C) The letter of agency shall not be combined

with inducements of any kind on the same document.

(D) Notwithstanding items (A) and (B) of this

paragraph (1), the letter of agency may be combined with checks that contain only the required letter of agency language prescribed in item (E) of this paragraph (1) and the necessary information to make the check a negotiable instrument. The letter of agency check shall not contain any promotional language or material. The letter of agency check shall contain in easily readable, bold face type on the face of the check a notice that the consumer is authorizing a natural gas provider change by signing the check. The letter of agency language also shall be placed near the signature line on the back of the check.

(E) At a minimum, the letter of agency must be

printed with a print of sufficient size to be clearly legible and must contain clear and unambiguous language that confirms:

(i) the customer's billing name and address;
(ii) the decision to change the natural gas

provider from the current provider to the prospective alternative gas supplier;

(iii) the terms, conditions, and nature of

the service to be provided to the customer, including, but not limited to, the rates for the service contracted for by the customer; and

(iv) that the customer understands that any

natural gas provider selection the customer chooses may involve a charge to the customer for changing the customer's natural gas provider.

(F) Letters of agency shall not suggest or

require that a customer take some action in order to retain the customer's current natural gas provider.

(G) If any portion of a letter of agency is

translated into another language, then all portions of the letter of agency must be translated into that language.

(2) An appropriately qualified independent third

party has obtained, in accordance with the procedures set forth in this paragraph (2), the customer's oral authorization to change natural gas providers that confirms and includes appropriate verification data. The independent third party must (i) not be owned, managed, controlled, or directed by the alternative gas supplier or the alternative gas supplier's marketing agent; (ii) not have any financial incentive to confirm provider change requests for the alternative gas supplier or the alternative gas supplier's marketing agent; and (iii) operate in a location physically separate from the alternative gas supplier or the alternative gas supplier's marketing agent. Automated third-party verification systems and 3-way conference calls may be used for verification purposes so long as the other requirements of this paragraph (2) are satisfied. An alternative gas supplier or alternative gas supplier's sales representative initiating a 3-way conference call or a call through an automated verification system must drop off the call once the 3-way connection has been established. All third-party verification methods shall elicit, at a minimum, the following information:

(A) the identity of the customer;
(B) confirmation that the person on the call is

authorized to make the provider change;

(C) confirmation that the person on the call

wants to make the provider change;

(D) the names of the providers affected by the

change;

(E) the service address of the service to be

switched; and

(F) the price of the service to be provided and

the material terms and conditions of the service being offered, including whether any early termination fees apply.

Third-party verifiers may not market the alternative

gas supplier's services by providing additional information. All third-party verifications shall be conducted in the same language that was used in the underlying sales transaction and shall be recorded in their entirety. Submitting alternative gas suppliers shall maintain and preserve audio records of verification of customer authorization for a minimum period of 2 years after obtaining the verification. Automated systems must provide customers with an option to speak with a live person at any time during the call.

(3) The alternative gas supplier has obtained the

customer's authorization via an automated verification system to change natural gas service via telephone. An automated verification system is an electronic system that, through pre-recorded prompts, elicits voice responses, touchtone responses, or both, from the customer and records both the prompts and the customer's responses. Such authorization must elicit the information in paragraph (2)(A) through (F) of this subsection (c). Alternative gas suppliers electing to confirm sales electronically through an automated verification system shall establish one or more toll-free telephone numbers exclusively for that purpose. Calls to the number or numbers shall connect a customer to a voice response unit, or similar mechanism, that makes a date-stamped, time-stamped recording of the required information regarding the alternative gas supplier change.

The alternative gas supplier shall not use such

electronic authorization systems to market its services.

(4) When a consumer initiates the call to the

prospective alternative gas supplier, in order to enroll the consumer as a customer, the prospective alternative gas supplier must, with the consent of the customer, make a date-stamped, time-stamped audio recording that elicits, at a minimum, the following information:

(A) the identity of the customer;
(B) confirmation that the person on the call is

authorized to make the provider change;

(C) confirmation that the person on the call

wants to make the provider change;

(D) the names of the providers affected by the

change;

(E) the service address of the service to be

switched; and

(F) the price of the service to be supplied and

the material terms and conditions of the service being offered, including whether any early termination fees apply.

Submitting alternative gas suppliers shall maintain

and preserve the audio records containing the information set forth above for a minimum period of 2 years.

(5) In the event that a customer enrolls for service

from an alternative gas supplier via an Internet website, the alternative gas supplier shall obtain an electronically signed letter of agency in accordance with paragraph (1) of this subsection (c) and any customer information shall be protected in accordance with all applicable statutes and regulations. In addition, an alternative gas supplier shall provide the following when marketing via an Internet website:

(A) The Internet enrollment website shall, at a

minimum, include:

(i) a copy of the alternative gas supplier's

customer contract that clearly and conspicuously discloses all terms and conditions; and

(ii) a conspicuous prompt for the customer to

print or save a copy of the contract.

(B) Any electronic version of the contract shall

be identified by version number, in order to ensure the ability to verify the particular contract to which the customer assents.

(C) Throughout the duration of the alternative

gas supplier's contract with a customer, the alternative gas supplier shall retain and, within 3 business days of the customer's request, provide to the customer an e-mail, paper, or facsimile of the terms and conditions of the numbered contract version to which the customer assents.

(D) The alternative gas supplier shall provide a

mechanism by which both the submission and receipt of the electronic letter of agency are recorded by time and date.

(E) After the customer completes the electronic

letter of agency, the alternative gas supplier shall disclose conspicuously through its website that the customer has been enrolled, and the alternative gas supplier shall provide the customer an enrollment confirmation number.

(6) When a customer is solicited in person by the

alternative gas supplier's sales agent, the alternative gas supplier may only obtain the customer's authorization to change natural gas service through the method provided for in paragraph (2) of this subsection (c).

Alternative gas suppliers must be in compliance with this subsection (c) within 90 days after the effective date of this amendatory Act of the 95th General Assembly.
(d) Complaints may be filed with the Commission under this Section by a customer whose natural gas service has been provided by an alternative gas supplier in a manner not in compliance with subsection (c) of this Section. If, after notice and hearing, the Commission finds that an alternative gas supplier has violated subsection (c), then the Commission may in its discretion do any one or more of the following:
(1) Require the violating alternative gas supplier to

refund the customer charges collected in excess of those that would have been charged by the customer's authorized natural gas provider.

(2) Require the violating alternative gas supplier to

pay to the customer's authorized natural gas provider the amount the authorized natural gas provider would have collected for natural gas service. The Commission is authorized to reduce this payment by any amount already paid by the violating alternative gas supplier to the customer's authorized natural gas provider.

(3) Require the violating alternative gas supplier to

pay a fine of up to $1,000 into the Public Utility Fund for each repeated and intentional violation of this Section.

(4) Issue a cease and desist order.
(5) For a pattern of violation of this Section or for

intentionally violating a cease and desist order, revoke the violating alternative gas supplier's certificate of service authority.

(e) No alternative gas supplier shall:
(1) enter into or employ any arrangements which have

the effect of preventing any customer from having access to the services of the gas utility in whose service area the customer is located;

(2) charge customers for such access;
(3) bill for goods or services not authorized by the

customer; or

(4) bill for a disputed amount where the alternative

gas supplier has been provided notice of such dispute. The supplier shall attempt to resolve a dispute with the customer. When the dispute is not resolved to the customer's satisfaction, the supplier shall inform the customer of the right to file an informal complaint with the Commission and provide contact information. While the pending dispute is active at the Commission, an alternative gas supplier may bill only for the undisputed amount until the Commission has taken final action on the complaint.

(f) An alternative gas supplier that is certified to serve residential or small commercial customers shall not:
(1) deny service to a customer or group of customers

nor establish any differences as to prices, terms, conditions, services, products, facilities, or in any other respect, whereby such denial or differences are based upon race, gender, or income;

(2) deny service based on locality, nor establish any

unreasonable difference as to prices, terms, conditions, services, products, or facilities as between localities;

(3) include in any agreement a provision that

obligates a customer to the terms of the agreement if the customer (i) moves outside the State of Illinois; (ii) moves to a location without a transportation service program; or (iii) moves to a location where the customer will not require natural gas service, provided that nothing in this subsection precludes an alternative gas supplier from taking any action otherwise available to it to collect a debt that arises out of service provided to the customer before the customer moved; or

(4) assign the agreement to any alternative natural

gas supplier, unless:

(A) the supplier is an alternative gas supplier

certified by the Commission;

(B) the rates, terms, and conditions of the

agreement being assigned do not change during the remainder of the time covered by the agreement;

(C) the customer is given no less than 30 days

prior written notice of the assignment and contact information for the new supplier; and

(D) the supplier assigning the contract provides

contact information that a customer can use to resolve a dispute.

(g) An alternative gas supplier shall comply with the following requirements with respect to the marketing, offering, and provision of products or services:
(1) Any marketing materials which make statements

concerning prices, terms, and conditions of service shall contain information that adequately discloses the prices, terms and conditions of the products or services.

(2) Before any customer is switched from another

supplier, the alternative gas supplier shall give the customer written information that clearly and conspicuously discloses, in plain language, the prices, terms, and conditions of the products and services being offered and sold to the customer. Nothing in this paragraph (2) may be read to relieve an alternative gas supplier from the duties imposed on it by item (3) of subsection (c) of Section 2DDD of the Consumer Fraud and Deceptive Business Practices Act.

(3) The alternative gas supplier shall provide to the

customer:

(A) accurate, timely, and itemized billing

statements that describe the products and services provided to the customer and their prices and that specify the gas consumption amount and any service charges and taxes; provided that this item (g)(3)(A) does not apply to small commercial customers;

(B) billing statements that clearly and

conspicuously discloses the name and contact information for the alternative gas supplier;

(C) an additional statement, at least annually,

that adequately discloses the average monthly prices, and the terms and conditions, of the products and services sold to the customer; provided that this item (g)(3)(C) does not apply to small commercial customers;

(D) refunds of any deposits with interest within

30 days after the date that the customer changes gas suppliers or discontinues service if the customer has satisfied all of his or her outstanding financial obligations to the alternative gas supplier at an interest rate set by the Commission which shall be the same as that required of gas utilities; and

(E) refunds, in a timely fashion, of all

undisputed overpayments upon the oral or written request of the customer.

(4) An alternative gas supplier and its sales agents

shall refrain from any direct marketing or soliciting to consumers on the gas utility's "Do Not Contact List", which the alternative gas supplier shall obtain on the 15th calendar day of the month from the gas utility in whose service area the consumer is provided with gas service. If the 15th calendar day is a non-business day, then the alternative gas supplier shall obtain the list on the next business day following the 15th calendar day of that month.

(5) Early Termination.
(A) Any agreement that contains an early

termination clause shall disclose the amount of the early termination fee, provided that any early termination fee or penalty shall not exceed $50 total, regardless of whether or not the agreement is a multiyear agreement.

(B) In any agreement that contains an early

termination clause, an alternative gas supplier shall provide the customer the opportunity to terminate the agreement without any termination fee or penalty within 10 business days after the date of the first bill issued to the customer for products or services provided by the alternative gas supplier. The agreement shall disclose the opportunity and provide a toll-free phone number that the customer may call in order to terminate the agreement.

(6) Within 2 business days after electronic receipt

of a customer switch from the alternative gas supplier and confirmation of eligibility, the gas utility shall provide the customer written notice confirming the switch. The gas utility shall not switch the service until 10 business days after the date on the notice to the customer.

(7) The alternative gas supplier shall provide each

customer the opportunity to rescind its agreement without penalty within 10 business days after the date on the gas utility notice to the customer. The alternative gas supplier shall disclose all of the following:

(A) that the gas utility shall send a notice

confirming the switch;

(B) that from the date the utility issues the

notice confirming the switch, the customer shall have 10 business days to rescind the switch without penalty;

(C) that the customer shall contact the gas

utility or the alternative gas supplier to rescind the switch; and

(D) the contact information for the gas utility.
The alternative gas supplier disclosure shall be

included in its sales solicitations, contracts, and all applicable sales verification scripts.

(h) An alternative gas supplier may limit the overall size or availability of a service offering by specifying one or more of the following:
(1) a maximum number of customers and maximum amount

of gas load to be served;

(2) time period during which the offering will be

available; or

(3) other comparable limitation, but not including

the geographic locations of customers within the area which the alternative gas supplier is certificated to serve.

The alternative gas supplier shall file the terms and conditions of such service offering including the applicable limitations with the Commission prior to making the service offering available to customers.
(i) Nothing in this Section shall be construed as preventing an alternative gas supplier that is an affiliate of, or which contracts with, (i) an industry or trade organization or association, (ii) a membership organization or association that exists for a purpose other than the purchase of gas, or (iii) another organization that meets criteria established in a rule adopted by the Commission from offering through the organization or association services at prices, terms and conditions that are available solely to the members of the organization or association.
(Source: P.A. 95-1051, eff. 4-10-09.)

(220 ILCS 5/19-120)
Sec. 19-120. Commission oversight of services provided by gas suppliers.
(a) The provisions of this Section shall apply only to alternative gas suppliers serving or seeking to serve residential or small commercial customers and only to the extent such alternative gas suppliers provide services to residential or small commercial customers.
(b) The Commission shall have jurisdiction in accordance with the provisions of Article X of this Act either to investigate on its own motion in order to determine whether or to entertain and dispose of any complaint against any alternative gas supplier alleging that:
(1) the alternative gas supplier has violated or is

in nonconformance with any applicable provisions of Section 19-110, 19-111, 19-112, or Section 19-115;

(2) an alternative gas supplier has failed to provide

service in accordance with the terms of its contract or contracts with a customer or customers;

(3) the alternative gas supplier has violated or is

in nonconformance with the transportation services tariff of, or any of its agreements relating to transportation services with, the gas utility or municipal system providing transportation services; or

(4) the alternative gas supplier has violated or

failed to comply with the requirements of Sections 8-201 through 8-207, 8-301, 8-505, or 8-507 of this Act as made applicable to alternative gas suppliers.

(c) The Commission shall have authority after notice and hearing held on complaint or on the Commission's own motion to order any or all of the following remedies, penalties, or forms of relief:
(1) order an alternative gas supplier to cease and

desist, or correct, any violation of or nonconformance with the provisions of Section 19-110, 19-111, 19-112, or 19-115;

(2) impose financial penalties for violations of or

nonconformances with the provisions of Section 19-110, 19-111, 19-112, or 19-115, not to exceed (i) $10,000 per occurrence or (ii) $30,000 per day for those violations or nonconformances which continue after the Commission issues a cease-and-desist order; and

(3) alter, modify, revoke, or suspend the certificate

of service authority of an alternative gas supplier for substantial or repeated violations of or nonconformances with the provisions of Section 19-110, 19-111, 19-112, or 19-115.

(d) Nothing in this Act shall be construed to limit, restrict, or mitigate in any way the power and authority of the State's Attorneys or the Attorney General under the Consumer Fraud and Deceptive Business Practices Act.
(Source: P.A. 95-1051, eff. 4-10-09.)

(220 ILCS 5/19-125)
Sec. 19-125. Consumer education.
(a) The Commission shall make available upon request and at no charge, and shall make available to the public on the Internet through the State of Illinois World Wide Web site:
(1) a list of all certified alternative gas suppliers

serving residential and small commercial customers within the service area of each gas utility including, in the case of the Internet, computer links to available web sites of the certified alternative gas suppliers;

(2) a list of all certified alternative gas suppliers

serving residential or small commercial customers that have been found in the last 3 years by the Commission pursuant to Section 10-108 to have failed to provide service in accordance with this Act;

(3) guidelines to assist customers in determining

which gas supplier is most appropriate for each customer; and

(4) Internet links to providers of information that

enables customers to compare prices and services of gas utilities and alternative gas suppliers, if and when that information is available.

(a-5) The Commission shall develop no later than 6 months after the effective date of this amendatory Act of the 95th General Assembly and maintain consumer education information to help residential and small commercial consumers understand their gas supply options and their rights and responsibilities. The Commission shall publish the consumer education information on its World Wide Web site.
(a-10) To assist the Commission in developing consumer education information, the Commission shall form a working group that shall consist of representatives of gas utilities with residential and small commercial gas transportation service programs, alternative gas suppliers, the Attorney General, the Citizens Utility Board, and the Commission.
(a-15) At a minimum, the consumer education information developed by the Commission shall include explanations or descriptions of the following:
(1) The choices available to consumers to take gas

service from an alternative retail gas supplier or remain as a retail customer of the gas utility.

(2) A consumer's rights and responsibilities in

receiving service from an alternative retail gas supplier or remaining as a retail customer of the gas utility.

(3) The gas utility's role in delivering gas,

including, but not limited to, utility response to calls for service and gas leaks.

(4) The legal obligations of alternative retail gas

suppliers.

(5) The components of a bill that could be received

by a customer taking delivery services.

(6) The procedures available to customers to address

complaints against a gas utility or an alternative retail gas supplier and a list of phone numbers and other contact information for the Commission, the Attorney General, or the Citizens Utility Board.

(7) Guidance to assist consumers in making educated

decisions when choosing their natural gas provider, including:

(A) how to compare prices;
(B) questions to ask when considering natural gas

providers; and

(C) current and historical utility gas rates.
(8) The availability of the "Do Not Contact List" for

those who do not wish to be solicited by natural gas providers.

(b) In any service area where customers are able to choose their natural gas supplier, the Commission shall require gas utilities and alternative gas suppliers to inform customers of how they may contact the Commission in order to obtain information about the customer choice program.
(c) The Commission shall adopt a uniform disclosure that alternative gas suppliers shall be required to complete for each product offering. The uniform disclosure shall contain, at a minimum:
(1) for products with a fixed price per therm, the

price per therm;

(2) the length of the initial term of the product,

or, if applicable, the expiration date of the initial term of the product;

(3) the amount of the termination fees, if any;
(4) the amount of the administrative fees, other

fees, or recurring charges, if any, to be listed separately for each and every fee or charge;

(5) for products with a variable price per therm, the

terms of such variability, including, but not limited to, any index that is used to calculate the price and any additional charges, costs and fees; and

(6) for products where a customer's charges are a

fixed amount per billing period regardless of the market price for natural gas or the customer's natural gas consumption during the billing period, the billing period covered.

If the alternative gas supplier will not offer a

different product for new customers as of the first of the month, then the alternative gas supplier does not have to provide new information until the first day of the month in which a different product or products are being offered.

The Commission shall post this information on its

World Wide Web site in a manner that shall enable customers to compare prices, terms, and conditions offered by the alternative gas suppliers. The website shall be updated at least monthly and the Commission shall maintain this information on its website for at least 12 months to allow customers to compare the historical plans and prices for all alternative gas suppliers.

(d) The Commission shall make available in print, upon request and at no charge and on its World Wide Web site, information on which customers of alternative gas suppliers serving residential and small commercial customers may address any complaint with regard to an alternative gas supplier's obligations under Section 19-115 of this Article, including the provision of service in accordance with the terms of its contract, sales tactics, and rates. The Commission shall maintain a summary by category and provider of all formal and informal complaints it receives pursuant to this Section, and it shall publish the summary on a quarterly basis on its World Wide Web site. Individual customer information shall not be included in the summary.
(e) The provisions of this Section shall apply only to alternative gas suppliers serving or seeking to serve residential and small commercial customers and only to the extent such alternative gas suppliers provide services to residential and small commercial customers.
(Source: P.A. 95-1051, eff. 4-10-09.)

(220 ILCS 5/19-130)
Sec. 19-130. Commission study and report. The Commission's Office of Retail Market Development shall prepare an annual report regarding the development of competitive retail natural gas markets in Illinois. The Office shall monitor existing competitive conditions in Illinois, identify barriers to retail competition for all customer classes, and actively explore and propose to the Commission and to the General Assembly solutions to overcome identified barriers. Solutions proposed by the Office to promote retail competition must also promote safe, reliable, and affordable natural gas service.
On or before October 1 of each year, beginning in 2015, the Director shall submit a report to the Commission, the General Assembly, and the Governor, that includes, at a minimum, the following information:
(1) an analysis of the status and development of the

retail natural gas market in the State of Illinois; and

(2) a discussion of any identified barriers to the

development of competitive retail natural gas markets in Illinois and proposed solutions to overcome identified barriers; and

(3) any other information the Office considers

significant in assessing the development of natural gas markets in the State of Illinois.

(Source: P.A. 97-223, eff. 1-1-12; 98-1121, eff. 8-26-14.)

(220 ILCS 5/19-135)
Sec. 19-135. Single billing. It is the intent of the General Assembly that in any service area where customers are able to choose their natural gas supplier, a single billing option shall be offered to customers for both the services provided by the alternative gas supplier and the delivery services provided by the gas utility. A gas utility shall file a tariff pursuant to Article IX of this Act that allows alternative gas suppliers to issue single bills to residential and small commercial customers for both the services provided by the alternative gas supplier and the delivery services provided by the gas utility to customers; provided that if a form of single billing is being offered in a gas utility's service area on the effective date of this amendatory Act of the 92nd General Assembly, that form of single billing shall remain in effect unless and until otherwise ordered by the Commission.
(Source: P.A. 92-852, eff. 8-26-02.)

(220 ILCS 5/19-140)
Sec. 19-140. On-bill financing program; gas utilities.
(a) The Illinois General Assembly finds that Illinois homes and businesses have the potential to save energy through conservation and cost-effective energy efficiency measures. Programs created pursuant to this Section will allow utility customers to purchase cost-effective energy efficiency measures, including measures set forth in a Commission-approved energy efficiency plan under Section 8-104 of this Act, with no required initial upfront payment, and to pay the cost of those products and services over time on their utility bill.
(b) Notwithstanding any other provision of this Act, a gas utility serving more than 100,000 customers on January 1, 2009 shall offer a Commission-approved on-bill financing program ("program") that allows its retail customers who own a residential single family home, duplex, or other residential building with 4 or less units, or condominium at which the gas service is being provided (i) to borrow funds from a third party lender in order to purchase gas energy efficiency measures approved under the program for installation in such home or condominium without any required upfront payment and (ii) to pay back such funds over time through the gas utility's bill. Based upon the process described in subsection (b-5) of this Section, small commercial customers who own the premises at which gas service is being provided may be included in such program. After receiving a request from a gas utility for approval of a proposed program and tariffs pursuant to this Section, the Commission shall render its decision within 120 days. If no decision is rendered within 120 days, then the request shall be deemed to be approved. Beginning no later than December 31, 2013, a gas utility subject to this subsection (b) shall also offer its program to eligible retail customers that own a multifamily residential or mixed-use building with no more than 50 residential units, provided, however, that such customer must either be a residential customer or small commercial customer and may not use the program in such a way that repayment of the cost of energy efficiency measures is made through tenants' utility bills. A gas utility may impose a per site loan limit not to exceed $150,000. The program, and loans issued thereunder, shall only be offered to customers of the utility that meet the requirements of this Section and that also have a gas service account at the premises where the energy efficiency measures being financed shall be installed.
For purposes of this Section, a small commercial customer for a gas utility shall be defined in that gas utility's informational filing that is made under subsection (c-5) of this Section.
(b-5) Within 30 days after the effective date of this amendatory Act of the 96th General Assembly, the Commission shall convene a workshop process during which interested participants may discuss issues related to the program, including program design, eligible gas energy efficiency measures, vendor qualifications, and a methodology for ensuring ongoing compliance with such qualifications, financing, sample documents such as request for proposals, contracts and agreements, dispute resolution, pre-installment and post-installment verification, and evaluation. The workshop process shall be completed within 150 days after the effective date of this amendatory Act of the 96th General Assembly.
(c) Not later than 60 days following completion of the workshop process described in subsection (b-5) of this Section, each gas utility subject to subsection (b) of this Section shall submit a proposed program to the Commission that contains the following components:
(1) A list of recommended gas energy efficiency

measures that will be eligible for on-bill financing. An eligible gas energy efficiency measure ("measure") shall be a product or service for which one or more of the following is true:

(A) (blank);
(B) the projected gas savings (determined by

rates in effect at the time of purchase) are sufficient to cover the costs of implementing the measures, including finance charges and any program fees not recovered pursuant to subsection (f) of this Section; or

(C) the product or service is included in a

Commission-approved energy efficiency plan under Section 8-104 of this Act.

(2) The gas utility shall issue a request for

proposals ("RFP") to lenders for purposes of providing financing to participants to pay for approved measures. The RFP criteria shall include, but not be limited to, the interest rate, origination fees, and credit terms. The utility shall select the winning bidders based on its evaluation of these criteria, with a preference for those bids containing the rates, fees, and terms most favorable to participants.

(3) The utility shall work with the lenders selected

pursuant to the RFP process, and with vendors, to establish the terms and processes pursuant to which a participant can purchase eligible gas energy efficiency measures using the financing obtained from the lender. The vendor shall explain and offer the approved financing packaging to those customers identified in subsection (b) of this Section and shall assist customers in applying for financing. As part of such process, vendors shall also provide to participants information about any other incentives that may be available for the measures.

(4) The lender shall conduct credit checks or

undertake other appropriate measures to limit credit risk, and shall review and approve or deny financing applications submitted by customers identified in subsection (b) of this Section. Following the lender's approval of financing and the participant's purchase of the measure or measures, the lender shall forward payment information to the gas utility, and the utility shall add as a separate line item on the participant's utility bill a charge showing the amount due under the program each month.

(5) A loan issued to a participant pursuant to the

program shall be the sole responsibility of the participant, and any dispute that may arise concerning the loan's terms, conditions, or charges shall be resolved between the participant and lender. Upon transfer of the property title for the premises at which the participant receives gas service from the utility or the participant's request to terminate service at such premises, the participant shall pay in full its gas utility bill, including all amounts due under the program, provided that this obligation may be modified as provided in subsection (g) of this Section. Amounts due under the program shall be deemed amounts owed for residential and, as appropriate, small commercial gas service.

(6) The gas utility shall remit payment in full to

the lender each month on behalf of the participant. In the event a participant defaults on payment of its gas utility bill, the gas utility shall continue to remit all payments due under the program to the lender, and the utility shall be entitled to recover all costs related to a participant's nonpayment through the automatic adjustment clause tariff established pursuant to Section 19-145 of this Act. In addition, the gas utility shall retain a security interest in the measure or measures purchased under the program, and the utility retains its right to disconnect a participant that defaults on the payment of its utility bill.

(7) The total outstanding amount financed under the

program in this subsection and subsection (c-5) of this Section shall not exceed $2.5 million for a gas utility or gas utilities under a single holding company, provided that the gas utility or gas utilities may petition the Commission for an increase in such amount.

(c-5) Within 120 days after the effective date of this amendatory Act of the 98th General Assembly, each covered gas utility shall submit an informational filing to the Commission that describes its plan for implementing the provisions of this amendatory Act of the 98th General Assembly on or before December 31, 2013. A gas utility subject to this Section shall cooperate with any electric utility that provides electric service to buildings within the gas utility's service territory so that it is practical and feasible for the owner of a multifamily building to make a single application to access loans for both gas and electric energy efficiency measures in any individual building.
(d) A program approved by the Commission shall also include the following criteria and guidelines for such program:
(1) guidelines for financing of measures installed

under a program, including, but not limited to, RFP criteria and limits on both individual loan amounts and the duration of the loans;

(2) criteria and standards for identifying and

approving measures;

(3) qualifications of vendors that will market or

install measures, as well as a methodology for ensuring ongoing compliance with such qualifications;

(4) sample contracts and agreements necessary to

implement the measures and program; and

(5) the types of data and information that utilities

and vendors participating in the program shall collect for purposes of preparing the reports required under subsection (g) of this Section.

(e) The proposed program submitted by each gas utility shall be consistent with the provisions of this Section that define operational, financial, and billing arrangements between and among program participants, vendors, lenders, and the gas utility.
(f) A gas utility shall recover all of the prudently incurred costs of offering a program approved by the Commission pursuant to this Section, including, but not limited to, all start-up and administrative costs and the costs for program evaluation. All prudently incurred costs under this Section shall be recovered from the residential and small commercial retail customer classes eligible to participate in the program through the automatic adjustment clause tariff established pursuant to Section 8-104 of this Act.
(g) An independent evaluation of a program shall be conducted after 3 years of the program's operation. The gas utility shall retain an independent evaluator who shall evaluate the effects of the measures installed under the program and the overall operation of the program, including, but not limited to, customer eligibility criteria and whether the payment obligation for permanent gas energy efficiency measures that will continue to provide benefits of energy savings should attach to the meter location. As part of the evaluation process, the evaluator shall also solicit feedback from participants and interested stakeholders. The evaluator shall issue a report to the Commission on its findings no later than 4 years after the date on which the program commenced, and the Commission shall issue a report to the Governor and General Assembly including a summary of the information described in this Section as well as its recommendations as to whether the program should be discontinued, continued with modification or modifications or continued without modification, provided that any recommended modifications shall only apply prospectively and to measures not yet installed or financed.
(h) A gas utility offering a Commission-approved program pursuant to this Section shall not be required to comply with any other statute, order, rule, or regulation of this State that may relate to the offering of such program, provided that nothing in this Section is intended to limit the gas utility's obligation to comply with this Act and the Commission's orders, rules, and regulations, including Part 280 of Title 83 of the Illinois Administrative Code.
(i) The source of a utility customer's gas supply shall not disqualify a customer from participation in the utility's on-bill financing program. Customers of alternative gas suppliers may participate in the program under the same terms and conditions applicable to the utility's supply customers.
(Source: P.A. 98-586, eff. 8-27-13.)

(220 ILCS 5/19-145)
Sec. 19-145. Automatic adjustment clause tariff; uncollectibles.
(a) A gas utility shall be permitted, at its election, to recover through an automatic adjustment clause tariff the incremental difference between its actual uncollectible amount as set forth in Account 904 in the utility's most recent annual Form 21 ILCC and the uncollectible amount included in the utility's rates for the period reported in such annual Form 21 ILCC. The Commission may, in a proceeding to review a general rate case filed subsequent to the effective date of the tariff established under this Section, prospectively switch, from using the actual uncollectible amount set forth in Account 904 to using net write-offs in such tariff, but only if net write-offs are also used to determine the utility's uncollectible amount in rates. In the event the Commission requires such a change, it shall be made effective at the beginning of the first full calendar year after the new rates approved in such proceeding are first placed in effect and an adjustment shall be made, if necessary, to ensure the change does not result in double-recovery or unrecovered uncollectible amounts for any year. For purposes of this Section, "uncollectible amount" means the expense set forth in Account 904 of the utility's Form 21 ILCC or cost of net write-offs as appropriate. In the event the utility's rates change during the period of time reported in its most recent annual Form 21 ILCC, the uncollectible amount included in the utility's rates during such period of time for purposes of this Section will be a weighted average, based on revenues earned during such period by the utility under each set of rates, of the uncollectible amount included in the utility's rates at the beginning of such period and at the end of such period. This difference may either be a charge or a credit to customers depending on whether the uncollectible amount is more or less than the uncollectible amount then included in the utility's rates.
(b) The tariff may be established outside the context of a general rate case filing, and shall specify the terms of any applicable audit. The Commission shall review and by order approve, or approve as modified, the proposed tariff within 180 days after the date on which it is filed. Charges and credits under the tariff shall be allocated to the appropriate customer class or classes. In addition, customers who do not purchase their gas supply from a gas utility shall not be charged by the utility for uncollectible amounts associated with gas supply provided by the utility to the utility's customers. Upon approval of the tariff, the utility shall, based on the 2008 Form 21 ILCC, apply the appropriate credit or charge based on the full year 2008 amounts for the remainder of the 2010 calendar year. Starting with the 2009 Form 21 ILCC reporting period and each subsequent period, the utility shall apply the appropriate credit or charge over a 12-month period beginning with the June billing period and ending with the May billing period, with the first such billing period beginning June 2010.
(c) The approved tariff shall provide that the utility shall file a petition with the Commission annually, no later than August 31st, seeking initiation of an annual review to reconcile all amounts collected with the actual uncollectible amount in the prior period. As part of its review, the Commission shall verify that the utility collects no more and no less than its actual uncollectible amount in each applicable Form 21 ILCC reporting period. The Commission shall review the prudence and reasonableness of the utility's actions to pursue minimization and collection of uncollectibles which shall include, at a minimum, the 6 enumerated criteria set forth in this Section. The Commission shall determine any required adjustments and may include suggestions for prospective changes in current practices. Nothing in this Section or the implementing tariffs shall affect or alter the gas utility's existing obligation to pursue collection of uncollectibles or the gas utility's right to disconnect service. A utility that has in effect a tariff authorized by this Section shall pursue minimization of and collection of uncollectibles through the following activities, including but not limited to:
(1) identifying customers with late payments;
(2) contacting the customers in an effort to obtain

payment;

(3) providing delinquent customers with information

about possible options, including payment plans and assistance programs;

(4) serving disconnection notices;
(5) implementing disconnections based on the level

of uncollectibles; and

(6) pursuing collection activities based on the

level of uncollectibles.

(d) Nothing in this Section shall be construed to require a utility to immediately disconnect service for nonpayment.
(Source: P.A. 96-33, eff. 7-10-09.)



Article XX - Retail Electric Competition

(220 ILCS 5/Art. XX heading)

(220 ILCS 5/20-101)
Sec. 20-101. This Article may be cited as the Retail Electric Competition Act of 2006.
(Source: P.A. 94-1095, eff. 2-2-07.)

(220 ILCS 5/20-102)
Sec. 20-102. Findings and intent.
(a) A competitive wholesale electricity market alone will not deliver the full benefits of competition to Illinois consumers. For Illinois consumers to receive products, prices and terms tailored to meet their needs, a competitive wholesale electricity market must be closely linked to a competitive retail electric market.
(b) To date, as a result of the Electric Service Customer Choice and Rate Relief Law of 1997, thousands of large Illinois commercial and industrial consumers have experienced the benefits of a competitive retail electricity market. Alternative electric retail suppliers actively compete to supply electricity to large Illinois commercial and industrial consumers with attractive prices, terms, and conditions.
(c) A competitive retail electric market does not yet exist for residential and small commercial consumers. As a result, millions of residential and small commercial consumers in Illinois are faced with escalating heating and power bills and are unable to shop for alternatives to the rates demanded by the State's incumbent electric utilities.
(d) The General Assembly reiterates its findings from the Electric Service Customer Choice and Rate Relief Law of 1997 that the Illinois Commerce Commission should promote the development of an effectively competitive retail electricity market that operates efficiently and benefits all Illinois consumers.
(Source: P.A. 94-1095, eff. 2-2-07.)

(220 ILCS 5/20-105)
Sec. 20-105. Definitions. In this Article:
"Director" means the Director of the Office of Retail

Market Development.

"Office" means the Office of Retail Market

Development.

(Source: P.A. 94-1095, eff. 2-2-07.)

(220 ILCS 5/20-110)
Sec. 20-110. Office of Retail Market Development. Within 90 days after the effective date of this amendatory Act of the 94th General Assembly, subject to appropriation, the Commission shall establish an Office of Retail Market Development and employ on its staff a Director of Retail Market Development to oversee the Office. The Director shall have authority to employ or otherwise retain at least 2 professionals dedicated to the task of actively seeking out ways to promote retail competition in Illinois to benefit all Illinois consumers.
The Office shall actively seek input from all interested parties and shall develop a thorough understanding and critical analyses of the tools and techniques used to promote retail competition in other states.
The Office shall monitor existing competitive conditions in Illinois, identify barriers to retail competition for all customer classes, and actively explore and propose to the Commission and to the General Assembly solutions to overcome identified barriers. The Director may include municipal aggregation of customers and creating and designing customer choice programs as tools for retail market development. Solutions proposed by the Office to promote retail competition must also promote safe, reliable, and affordable electric service.
On or before June 30 of each year, the Director shall submit a report to the Commission, the General Assembly, and the Governor, that details specific accomplishments achieved by the Office in the prior 12 months in promoting retail electric competition and that suggests administrative and legislative action necessary to promote further improvements in retail electric competition.
(Source: P.A. 94-1095, eff. 2-2-07.)

(220 ILCS 5/20-120)
Sec. 20-120. Residential and small commercial retail electric competition. Within 12 months after the effective date of this amendatory Act of the 94th General Assembly, the Director shall conduct research, gather input from all interested parties and develop and present to the Commission, the General Assembly, and the Governor a detailed plan designed to promote, in the most expeditious manner possible, retail electric competition for residential and small commercial electricity consumers while maintaining safe, reliable, and affordable service. Interested parties shall be given the opportunity to review the plan and provide written comments regarding the plan prior to its submission to the Commission, the General Assembly, and the Governor. Any written comments received by the Office shall be posted on the Commission's web site. The final plan submitted to the Commission, the General Assembly, and the Governor must include summaries of any written comments and must also be posted on the Commission's web site.
To the extent the plan calls for Commission action, the Commission shall initiate any proceeding or proceedings called for in the final plan within 60 days after receipt of the final plan and complete those proceedings within 11 months after their initiation.
Nothing in this Section shall prevent the Commission from acting earlier to remove identified barriers to retail electric competition for residential and small commercial consumers.
(Source: P.A. 94-1095, eff. 2-2-07.)

(220 ILCS 5/20-130)
Sec. 20-130. Retail choice and referral programs.
(a) The Commission shall have the authority to establish retail choice and referral programs to be administered by an electric utility or the State in which residential and small commercial customers receive incentives, including, but not limited to, discounted rate introductory offers for switching to participating electric suppliers.
(b) Reasonable costs associated with the implementation and operation of customer choice and referral programs may be recovered in an electric utility's distribution rates, except that any costs associated with any introductory discount for switching to a supplier shall be assumed by that supplier. Reasonable costs associated with the implementation and operation of a customer choice program may also be recovered from retail electric suppliers participating in a customer choice and referral program. In no event, however, shall the Commission mandate a cost recovery mechanism without first providing all interested parties notice and an opportunity to be heard in a hearing before the Commission.
(c) The Office of Retail Market Development shall serve as the clearinghouse for the development of retail choice and referral programs and shall work with electric utilities and interested parties on a continuous basis to implement and improve upon the programs. Nothing in this Section, however, shall prevent an electric utility on its own accord from implementing retail choice and referral programs.
(d) Only customers that qualify for utility service shall be eligible for retail choice and referral programs.
(e) The Office of Retail Market Development shall immediately upon the effective date of this amendatory Act of the 95th General Assembly explore for possible implementation on as expedited a basis as possible the following retail choice and referral programs:
(1) An introductory fixed discount program in which

suppliers participating in the program offer customers a fixed percentage discount off of the electric utility's supply rate for a set number of billing periods. Customers would be able to enroll in the program by using an online enrollment form, completing an enrollment card found in their monthly electric utility bill, or by calling a toll-free number. Customers would be free to withdraw from the program at any time and select another alternative retail electric supplier or return to the electric utility.

(2) A new customer program in which electric

utilities would offer consumers initiating new electric service a choice of offers from participating electric suppliers to provide the consumer's electric supply service. Customers expressing a preference for a specific electric supplier would be enrolled with that supplier. Customers not expressing a preference for a specific electric supplier would be offered the opportunity to enroll with an electric supplier selected randomly on a rotating basis.

(3) A customer service call center referral program

in which customers calling an electric utility's call center would be offered enrollment with an alternative retail electric supplier and informed that they have the option to receive immediate savings or introductory offers by participating in the referral program. Customers choosing to participate would be transferred to a customer service representative for the program and would either select the electric supplier from which they would like to take service or be placed with a participating electric supplier chosen at random on a rotating basis.

Nothing in this Section shall prevent the Office of Retail Market Development or the Commission from considering retail choice and referral programs in addition to the programs outlined in this Section.
(Source: P.A. 95-700, eff. 11-9-07.)



Article XXI - Cable and Video Competition

(220 ILCS 5/Art. XXI heading)
(Sections 21-10 through 21-1501 of this Article scheduled to be repealed on December 31, 2020)

(220 ILCS 5/21-100)
(Section scheduled to be repealed on December 31, 2020)
Sec. 21-100. Short title. This Article may be cited as the Cable and Video Competition Law of 2007.
(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/21-101)
(Section scheduled to be repealed on December 31, 2020)
Sec. 21-101. Findings. With respect to cable and video competition, the General Assembly finds that:
(a) The economy in the State of Illinois will be

enhanced by investment in new communications, cable services, and video services infrastructure, including broadband facilities, fiber optic, and Internet protocol technologies.

(b) Cable services and video services bring important

daily benefits to Illinois consumers by providing news, education, and entertainment.

(c) Competitive cable service and video service

providers are capable of providing new video programming services and competition to Illinois consumers and of decreasing the prices for video programming services paid by Illinois consumers.

(d) Although there has been some competitive entry

into the facilities-based video programming market since current franchising requirements in this State were enacted, further entry by facilities-based providers could benefit consumers, provided cable and video services are equitably available to all Illinois consumers at reasonable prices.

(e) The provision of competitive cable services and

video services is a matter of statewide concern that extends beyond the boundaries of individual local units of government. Notwithstanding the foregoing, public rights-of-way are limited resources over which the municipality has a custodial duty to ensure that they are used, repaired, and maintained in a manner that best serves the public interest.

(f) The State authorization process and uniform

standards and procedures in this Article are intended to enable rapid and widespread entry by competitive providers, which will bring to Illinois consumers the benefits of video competition, including providing consumers with more choice, lower prices, higher speed and more advanced Internet access, more diverse and varied news, public information, education, and entertainment programming, and will bring to this State and its local units of government the benefits of new infrastructure investment, job growth, and innovation in broadband and Internet protocol technologies and deployment.

(g) Providing an incumbent cable or video service

provider with the option to secure a State-issued authorization through the termination of existing cable franchises between incumbent cable and video service providers and any local franchising authority is part of the new regulatory framework established by this Article. This Article is intended to best ensure equal treatment and parity among providers and technologies.

(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/21-101.1)
(Section scheduled to be repealed on December 31, 2020)
Sec. 21-101.1. Applicability. The provisions of Public Act 95-9 shall apply only to a holder of a cable service or video service authorization issued by the Commission pursuant to this Article, and shall not apply to any person or entity that provides cable television services under a cable television franchise issued by any municipality or county pursuant to Section 11-42-11 of the Illinois Municipal Code (65 ILCS 5/11-42-11) or Section 5-1095 of the Counties Code (55 ILCS 5/5-1095), unless specifically provided for herein. A local unit of government that has an existing agreement for the provision of video services with a company or entity that uses its telecommunications facilities to provide video service as of May 30, 2007 may continue to operate under that agreement or may, at its discretion, terminate the existing agreement and require the video provider to obtain a State-issued authorization under this Article.
(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/21-201)
(Section scheduled to be repealed on December 31, 2020)
Sec. 21-201. Definitions. As used in this Article:
(a) "Access" means that the cable or video provider is capable of providing cable services or video services at the household address using any technology, other than direct-to-home satellite service, that provides 2-way broadband Internet capability and video programming, content, and functionality, regardless of whether any customer has ordered service or whether the owner or landlord or other responsible person has granted access to the household. If more than one technology is used, the technologies shall provide similar 2-way broadband Internet accessibility and similar video programming.
(b) "Basic cable or video service" means any cable or video service offering or tier that includes the retransmission of local television broadcast signals.
(c) "Broadband service" means a high speed service connection to the public Internet capable of supporting, in at least one direction, a speed in excess of 200 kilobits per second (kbps) to the network demarcation point at the subscriber's premises.
(d) "Cable operator" means that term as defined in item (5) of 47 U.S.C. 522.
(e) "Cable service" means that term as defined in item (6) of 47 U.S.C. 522.
(f) "Cable system" means that term as defined in item (7) of 47 U.S.C. 522.
(g) "Commission" means the Illinois Commerce Commission.
(h) "Competitive cable service or video service provider" means a person or entity that is providing or seeks to provide cable service or video service in an area where there is at least one incumbent cable operator.
(i) "Designated market area" means a designated market area, as determined by Nielsen Media Research and published in the 1999-2000 Nielsen Station Index Directory and Nielsen Station Index United States Television Household Estimates or any successor publication. For any designated market area that crosses State lines, only households in the portion of the designated market area that is located within the holder's telecommunications service area in the State where access to video service will be offered shall be considered.
(j) "Footprint" means the geographic area designated by the cable service or video service provider as the geographic area in which it will offer cable services or video services during the period of its State-issued authorization. Each footprint shall be identified in terms of either (i) exchanges, as that term is defined in Section 13-206 of this Act; (ii) a collection of United States Census Bureau Block numbers (13 digit); (iii) if the area is smaller than the areas identified in either (i) or (ii), by geographic information system digital boundaries meeting or exceeding national map accuracy standards; or (iv) local units of government.
(k) "Holder" means a person or entity that has received authorization to offer or provide cable or video service from the Commission pursuant to Section 21-401 of this Article.
(l) "Household" means a house, an apartment, a mobile home, a group of rooms, or a single room that is intended for occupancy as separate living quarters. Separate living quarters are those in which the occupants live and eat separately from any other persons in the building and that have direct access from the outside of the building or through a common hall. This definition is consistent with the United States Census Bureau, as that definition may be amended thereafter.
(m) "Incumbent cable operator" means a person or entity that provided cable services or video services in a particular area under a franchise agreement with a local unit of government pursuant to Section 11-42-11 of the Illinois Municipal Code (65 ILCS 5/11-42-11) or Section 5-1095 of the Counties Code (55 ILCS 5/5-1095) on January 1, 2007.
(n) "Local franchising authority" means the local unit of government that has or requires a franchise with a cable operator, a provider of cable services, or a provider of video services to construct or operate a cable or video system or to offer cable services or video services under Section 11-42-11 of the Illinois Municipal Code (65 ILCS 5/11-42-11) or Section 5-1095 of the Counties Code (55 ILCS 5/5-1095).
(o) "Local unit of government" means a city, village, incorporated town, or county.
(p) "Low-income household" means those residential households located within the holder's existing telephone service area where the average annual household income is less than $35,000, based on the United States Census Bureau estimates adjusted annually to reflect rates of change and distribution.
(q) "Public rights-of-way" means the areas on, below, or above a public roadway, highway, street, public sidewalk, alley, waterway, or utility easements dedicated for compatible uses.
(r) "Service" means the provision of cable service or video service to subscribers and the interaction of subscribers with the person or entity that has received authorization to offer or provide cable or video service from the Commission pursuant to Section 21-401 of this Act.
(s) "Service provider fee" means the amount paid under Section 21-801 of this Act by the holder to a municipality, or in the case of an unincorporated service area to a county, for service areas within its territorial jurisdiction, but under no circumstances shall the service provider fee be paid to more than one local unit of government for the same portion of the holder's service area.
(t) "Telecommunications service area" means the area designated by the Commission as the area in which a telecommunications company was obligated to provide non-competitive local telephone service as of February 8, 1996 as incorporated into Section 13-202.5 of this Act.
(u) "Video programming" means that term as defined in item (20) of 47 U.S.C. 522.
(v) "Video service" means video programming and subscriber interaction, if any, that is required for the selection or use of such video programming services, and that is provided through wireline facilities located at least in part in the public rights-of-way without regard to delivery technology, including Internet protocol technology. This definition does not include any video programming provided by a commercial mobile service provider defined in subsection (d) of 47 U.S.C. 332 or any video programming provided solely as part of, and via, service that enables users to access content, information, electronic mail, or other services offered over the public Internet.
(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/21-301)
(Section scheduled to be repealed on December 31, 2020)
Sec. 21-301. Eligibility.
(a) A person or entity seeking to provide cable service or video service in this State after June 30, 2007 (the effective date of Public Act 95-9) shall either (1) obtain a State-issued authorization pursuant to Section 21-401 of the Public Utilities Act (220 ILCS 5/21-401); (2) obtain authorization pursuant to Section 11-42-11 of the Illinois Municipal Code (65 ILCS 5/11-42-11); or (3) obtain authorization pursuant to Section 5-1095 of the Counties Code (55 ILCS 5/5-1095).
(b) An incumbent cable operator shall be eligible to apply for a State-issued authorization as provided in subsection (c) of this Section. Upon expiration of its current franchise agreement, an incumbent cable operator may obtain State authorization from the Commission pursuant to this Article or may pursue a franchise renewal with the appropriate local franchise authority under State and federal law. An incumbent cable operator and any successor-in-interest that receives a State-issued authorization shall be obligated to provide access to cable services or video services within any local unit of government at the same levels required by the local franchising authorities for the local unit of government on June 30, 2007 (the effective date of Public Act 95-9).
(c)(1) An incumbent cable operator may elect to terminate its agreement with the local franchising authority and obtain a State-issued authorization by providing written notice to the Commission and the affected local franchising authority and any entity authorized by that franchising authority to manage public, education, and government access at least 180 days prior to its filing an application for a State-issued authorization. The existing agreement shall be terminated on the date that the Commission issues the State-issued authorization.
(2) An incumbent cable operator that elects to

terminate an existing agreement with a local franchising authority under this Section is responsible for remitting to the affected local franchising authority and any entity designated by that local franchising authority to manage public, education, and government access before the 46th day after the date the agreement is terminated any accrued but unpaid fees due under the terminated agreement. If that incumbent cable operator has credit remaining from prepaid franchise fees, such amount of the remaining credit may be deducted from any future fees the incumbent cable operator must pay to the local franchising authority pursuant to subsection (b) of Section 21-801 of this Act.

(3) An incumbent cable operator that elects to

terminate an existing agreement with a local franchising authority under this Section shall pay the affected local franchising authority and any entity designated by that franchising authority to manage public, education, and government access, at the time that they would have been due, all monetary payments for public, education, or government access that would have been due during the remaining term of the agreement had it not been terminated as provided in this paragraph. All payments made by an incumbent cable operator pursuant to the previous sentence of this paragraph may be credited against the fees that that operator owes under item (1) of subsection (d) of Section 21-801 of this Act.

(d) For purposes of this Article, the Commission shall be the franchising authority for cable service or video service providers that apply for and obtain a State-issued authorization under this Article with regard to the footprint covered by such authorization. Notwithstanding any other provision of this Article, holders using telecommunications facilities to provide cable service or video service are not obligated to provide that service outside the holder's telecommunications service area.
(e) Any person or entity that applies for and obtains a State-issued authorization under this Article shall not be subject to Section 11-42-11 of the Illinois Municipal Code (65 ILCS 5/11-42-11) or Section 5-1095 of the Counties Code (55 ILCS 5/5-1095), except as provided in this Article. Except as provided under this Article, neither the Commission nor any local unit of government may require a person or entity that has applied for and obtained a State-issued authorization to obtain a separate franchise or pay any franchise fee on cable service or video service.
(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/21-401)
(Section scheduled to be repealed on December 31, 2020)
Sec. 21-401. Applications.
(a)(1) A person or entity seeking to provide cable service or video service pursuant to this Article shall not use the public rights-of-way for the installation or construction of facilities for the provision of cable service or video service or offer cable service or video service until it has obtained a State-issued authorization to offer or provide cable or video service under this Section, except as provided for in item (2) of this subsection (a). All cable or video providers offering or providing service in this State shall have authorization pursuant to either (i) the Cable and Video Competition Law of 2007 (220 ILCS 5/21-100 et seq.); (ii) Section 11-42-11 of the Illinois Municipal Code (65 ILCS 5/11-42-11); or (iii) Section 5-1095 of the Counties Code (55 ILCS 5/5-1095).
(2) Nothing in this Section shall prohibit a local unit of government from granting a permit to a person or entity for the use of the public rights-of-way to install or construct facilities to provide cable service or video service, at its sole discretion. No unit of local government shall be liable for denial or delay of a permit prior to the issuance of a State-issued authorization.
(b) The application to the Commission for State-issued authorization shall contain a completed affidavit submitted by the applicant and signed by an officer or general partner of the applicant affirming all of the following:
(1) That the applicant has filed or will timely file

with the Federal Communications Commission all forms required by that agency in advance of offering cable service or video service in this State.

(2) That the applicant agrees to comply with all

applicable federal and State statutes and regulations.

(3) That the applicant agrees to comply with all

applicable local unit of government regulations.

(4) An exact description of the cable service or

video service area where the cable service or video service will be offered during the term of the State-issued authorization. The service area shall be identified in terms of either (i) exchanges, as that term is defined in Section 13-206 of this Act; (ii) a collection of United States Census Bureau Block numbers (13 digit); (iii) if the area is smaller than the areas identified in either (i) or (ii), by geographic information system digital boundaries meeting or exceeding national map accuracy standards; or (iv) local unit of government. The description shall include the number of low-income households within the service area or footprint. If an applicant is an incumbent cable operator, the incumbent cable operator and any successor-in-interest shall be obligated to provide access to cable services or video services within any local units of government at the same levels required by the local franchising authorities for the local unit of government on June 30, 2007 (the effective date of Public Act 95-9), and its application shall provide a description of an area no smaller than the service areas contained in its franchise or franchises within the jurisdiction of the local unit of government in which it seeks to offer cable or video service.

(5) The location and telephone number of the

applicant's principal place of business within this State and the names of the applicant's principal executive officers who are responsible for communications concerning the application and the services to be offered pursuant to the application, the applicant's legal name, and any name or names under which the applicant does or will provide cable services or video services in this State.

(6) A certification that the applicant has

concurrently delivered a copy of the application to all local units of government that include all or any part of the service area identified in item (4) of this subsection (b) within such local unit of government's jurisdictional boundaries.

(7) The expected date that cable service or video

service will be initially offered in the area identified in item (4) of this subsection (b). In the event that a holder does not offer cable services or video services within 3 months after the expected date, it shall amend its application and update the expected date service will be offered and explain the delay in offering cable services or video services.

(8) For any entity that received State-issued

authorization prior to this amendatory Act of the 98th General Assembly as a cable operator and that intends to proceed as a cable operator under this Article, the entity shall file a written affidavit with the Commission and shall serve a copy of the affidavit with any local units of government affected by the authorization within 30 days after the effective date of this amendatory Act of the 98th General Assembly stating that the holder will be providing cable service under the State-issued authorization.

The application shall include adequate assurance that the applicant possesses the financial, managerial, legal, and technical qualifications necessary to construct and operate the proposed system, to promptly repair any damage to the public right-of-way caused by the applicant, and to pay the cost of removal of its facilities. To accomplish these requirements, the applicant may, at the time the applicant seeks to use the public rights-of-way in that jurisdiction, be required by the State of Illinois or later be required by the local unit of government, or both, to post a bond, produce a certificate of insurance, or otherwise demonstrate its financial responsibility.
The application shall include the applicant's general standards related to customer service required by Section 22-501 of this Act, which shall include, but not be limited to, installation, disconnection, service and repair obligations; appointment hours; employee ID requirements; customer service telephone numbers and hours; procedures for billing, charges, deposits, refunds, and credits; procedures for termination of service; notice of deletion of programming service and changes related to transmission of programming or changes or increases in rates; use and availability of parental control or lock-out devices; complaint procedures and procedures for bill dispute resolution and a description of the rights and remedies available to consumers if the holder does not materially meet their customer service standards; and special services for customers with visual, hearing, or mobility disabilities.
(c)(1) The applicant may designate information that it submits in its application or subsequent reports as confidential or proprietary, provided that the applicant states the reasons the confidential designation is necessary. The Commission shall provide adequate protection for such information pursuant to Section 4-404 of this Act. If the Commission, a local unit of government, or any other party seeks public disclosure of information designated as confidential, the Commission shall consider the confidential designation in a proceeding under the Illinois Administrative Procedure Act, and the burden of proof to demonstrate that the designated information is confidential shall be upon the applicant. Designated information shall remain confidential pending the Commission's determination of whether the information is entitled to confidential treatment. Information designated as confidential shall be provided to local units of government for purposes of assessing compliance with this Article as permitted under a Protective Order issued by the Commission pursuant to the Commission's rules and to the Attorney General pursuant to Section 6.5 of the Attorney General Act (15 ILCS 205/6.5). Information designated as confidential under this Section or determined to be confidential upon Commission review shall only be disclosed pursuant to a valid and enforceable subpoena or court order or as required by the Freedom of Information Act. Nothing herein shall delay the application approval timeframes set forth in this Article.
(2) Information regarding the location of video services that have been or are being offered to the public and aggregate information included in the reports required by this Article shall not be designated or treated as confidential.
(d)(1) The Commission shall post all applications it receives under this Article on its web site within 5 business days.
(2) The Commission shall notify an applicant for a cable service or video service authorization whether the applicant's application and affidavit are complete on or before the 15th business day after the applicant submits the application. If the application and affidavit are not complete, the Commission shall state in its notice all of the reasons the application or affidavit are incomplete, and the applicant shall resubmit a complete application. The Commission shall have 30 days after submission by the applicant of a complete application and affidavit to issue the service authorization. If the Commission does not notify the applicant regarding the completeness of the application and affidavit or issue the service authorization within the time periods required under this subsection, the application and affidavit shall be considered complete and the service authorization issued upon the expiration of the 30th day.
(e) Any authorization issued by the Commission will expire on December 31, 2023 and shall contain or include all of the following:
(1) A grant of authority, including an

authorization issued prior to this amendatory Act of the 98th General Assembly, to provide cable service or video service in the service area footprint as requested in the application, subject to the provisions of this Article in existence on the date the grant of authority was issued, and any modifications to this Article enacted at any time prior to the date in Section 21-1601 of this Act, and to the laws of the State and the ordinances, rules, and regulations of the local units of government.

(2) A grant of authority to use, occupy, and

construct facilities in the public rights-of-way for the delivery of cable service or video service in the service area footprint, subject to the laws, ordinances, rules, or regulations of this State and local units of governments.

(3) A statement that the grant of authority is

subject to lawful operation of the cable service or video service by the applicant, its affiliated entities, or its successors-in-interest.

(e-5) The Commission shall notify a local unit of government within 3 business days of the grant of any authorization within a service area footprint if that authorization includes any part of the local unit of government's jurisdictional boundaries and state whether the holder will be providing video service or cable service under the authorization.
(f) The authorization issued pursuant to this Section by the Commission may be transferred to any successor-in-interest to the applicant to which it is initially granted without further Commission action if the successor-in-interest (i) submits an application and the information required by subsection (b) of this Section for the successor-in-interest and (ii) is not in violation of this Article or of any federal, State, or local law, ordinance, rule, or regulation. A successor-in-interest shall file its application and notice of transfer with the Commission and the relevant local units of government no less than 15 business days prior to the completion of the transfer. The Commission is not required or authorized to act upon the notice of transfer; however, the transfer is not effective until the Commission approves the successor-in-interest's application. A local unit of government or the Attorney General may seek to bar a transfer of ownership by filing suit in a court of competent jurisdiction predicated on the existence of a material and continuing breach of this Article by the holder, a pattern of noncompliance with customer service standards by the potential successor-in-interest, or the insolvency of the potential successor-in-interest. If a transfer is made when there are violations of this Article or of any federal, State, or local law, ordinance, rule, or regulation, the successor-in-interest shall be subject to 3 times the penalties provided for in this Article.
(g) The authorization issued pursuant to this Section by the Commission may be terminated, or its cable service or video service area footprint may be modified, by the cable service provider or video service provider by submitting notice to the Commission and to the relevant local unit of government containing a description of the change on the same terms as the initial description pursuant to item (4) of subsection (b) of this Section. The Commission is not required or authorized to act upon that notice. It shall be a violation of this Article for a holder to discriminate against potential residential subscribers because of the race or income of the residents in the local area in which the group resides by terminating or modifying its cable service or video service area footprint. It shall be a violation of this Article for a holder to terminate or modify its cable service or video service area footprint if it leaves an area with no cable service or video service from any provider.
(h) The Commission's authority to administer this Article is limited to the powers and duties explicitly provided under this Article. Its authority under this Article does not include or limit the powers and duties that the Commission has under the other Articles of this Act, the Illinois Administrative Procedure Act, or any other law or regulation to conduct proceedings, other than as provided in subsection (c), or has to promulgate rules or regulations. The Commission shall not have the authority to limit or expand the obligations and requirements provided in this Section or to regulate or control a person or entity to the extent that person or entity is providing cable service or video service, except as provided in this Article.
(Source: P.A. 99-6, eff. 6-29-15; 100-20, eff. 7-1-17.)

(220 ILCS 5/21-601)
(Section scheduled to be repealed on December 31, 2020)
Sec. 21-601. Public, education, and government access. For the purposes of this Section, "programming" means content produced or provided by any person, group, governmental agency, or noncommercial public or private agency or organization.
(a) Not later than 90 days after a request by the local unit of government or its designee that has received notice under subsection (a) of Section 21-801 of this Act, the holder shall (i) designate the same amount of capacity on its network to provide for public, education, and government access use as the incumbent cable operator is required to designate under its franchise terms in effect with a local unit of government on January 1, 2007 and (ii) retransmit to its subscribers the same number of public, education, and government access channels as the incumbent cable operator was retransmitting to subscribers on January 1, 2007.
(b) If the local unit of government produces or maintains the public education or government programming in a manner or form that is compatible with the holder's network, it shall transmit such programming to the holder in that form provided that form permits the holder to satisfy the requirements of subsection (c) of this Section. If the local unit of government does not produce or maintain such programming in that manner or form, then the holder shall be responsible for any changes in the form of the transmission necessary to make public, education, and government programming compatible with the technology or protocol used by the holder to deliver services. The holder shall receive programming from the local unit of government (or the local unit of government's public, education, and government programming providers) and transmit that public, education, and government programming directly to the holder's subscribers within the local unit of government's jurisdiction at no cost to the local unit of government or the public, education, and government programming providers. If the holder is required to change the form of the transmission, the local unit of government or its designee shall provide reasonable access to the holder to allow the holder to transmit the public, education, and government programming in an economical manner subject to the requirements of subsection (c) of this Section.
(c) The holder shall provide to subscribers public, education, and government access channel capacity at equivalent visual and audio quality and equivalent functionality, from the viewing perspective of the subscriber, to that of commercial channels carried on the holder's basic cable or video service offerings or tiers without the need for any equipment other than the equipment necessary to receive the holder's basic cable or video service offerings or tiers.
(d) The holder and an incumbent cable operator shall negotiate in good faith to interconnect their networks, if needed, for the purpose of providing public, education, and government programming. Interconnection may be accomplished by direct cable, microwave link, satellite, or other reasonable method of connection. The holder and the incumbent cable operator shall provide interconnection of the public, education, and government channels on reasonable terms and conditions and may not withhold the interconnection. If a holder and an incumbent cable operator cannot reach a mutually acceptable interconnection agreement, the local unit of government may require the incumbent cable operator to allow the holder to interconnect its network with the incumbent cable operator's network at a technically feasible point on their networks. If no technically feasible point for interconnection is available, the holder and an incumbent cable operator shall each make an interconnection available to the public, education, and government channel originators at their local origination points and shall provide the facilities necessary for the interconnection. The cost of any interconnection shall be borne by the holder unless otherwise agreed to by the parties. The interconnection required by this subsection shall be completed within the 90-day deadline set forth in subsection (a) of this Section.
(e) The public, education, and government channels shall be for the exclusive use of the local unit of government or its designee to provide public, education, and government programming. The public, education, and government channels shall be used only for noncommercial purposes. However, advertising, underwriting, or sponsorship recognition may be carried on the channels for the purpose of funding public, education, and government access related activities.
(f) Public, education, and government channels shall all be carried on the holder's basic cable or video service offerings or tiers. To the extent feasible, the public, education, and government channels shall not be separated numerically from other channels carried on the holder's basic cable or video service offerings or tiers, and the channel numbers for the public, education, and government channels shall be the same channel numbers used by the incumbent cable operator, unless prohibited by federal law. After the initial designation of public, education, and government channel numbers, the channel numbers shall not be changed without the agreement of the local unit of government or the entity to which the local unit of government has assigned responsibility for managing public, education, and government access channels, unless the change is required by federal law. Each channel shall be capable of carrying a National Television System Committee (NTSC) television signal.
(g) The holder shall provide a listing of public, education, and government channels on channel cards and menus provided to subscribers in a manner equivalent to other channels if the holder uses such cards and menus. Further, the holder shall provide a listing of public, education, and government programming on its electronic program guide if such a guide is utilized by the holder. It is the public, education, and government entity's responsibility to provide the holder or its designated agent, as determined by the holder, with program schedules and information in a timely manner.
(h) If less than 3 public, education, and government channels are provided within the local unit of government as of January 1, 2007, a local unit of government whose jurisdiction lies within the authorized service area of the holder may initially request the holder to designate sufficient capacity for up to 3 public, education, and government channels. A local unit of government or its designee that seeks to add additional capacity shall give the holder a written notification specifying the number of additional channels to be used, specifying the number of channels in actual use, and verifying that the additional channels requested will be put into actual use.
(i) The holder shall, within 90 days of a request by the local unit of government or its designated public, education, or government access entity, provide sufficient capacity for an additional channel for public, education, and government access when the programming on a given access channel exceeds 40 hours per week as measured on a quarterly basis. The additional channel shall not be used for any purpose other than for carrying additional public, education, or government access programming.
(j) The public, education, and government access programmer is solely responsible for the content that it provides over designated public, education, or government channels. A holder shall not exercise any editorial control over any programming on any channel designed for public, education, or government use or on any other channel required by law or a binding agreement with the local unit of government.
(k) A holder shall not be subject to any civil or criminal liability for any program carried on any channel designated for public, education, or government use.
(l) A court of competent jurisdiction shall have exclusive jurisdiction to enforce any requirement under this Section or resolve any dispute regarding the requirements set forth in this Section, and no provider of cable service or video service may be barred from providing service or be required to terminate service as a result of that dispute or enforcement action.
(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/21-701)
(Section scheduled to be repealed on December 31, 2020)
Sec. 21-701. Emergency alert system. The holder shall comply with all applicable requirements of the Federal Communications Commission involving the distribution and notification of federal, State, and local emergency messages over the emergency alert system applicable to cable operators. The holder will provide a requesting local unit of government with sufficient information regarding how to submit, via telephone or web listing, a local emergency alert for distribution over its cable or video network. To the extent that a local unit of government requires incumbent cable operators to provide emergency alert system messages or services in excess of the requirements of this Section, the holder shall comply with any such additional requirements within the jurisdiction of the local franchising authority. The holder may provide a local emergency alert to an area larger than the boundaries of the local unit of government issuing the emergency alert.
(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/21-801)
(Section scheduled to be repealed on December 31, 2020)
Sec. 21-801. Applicable fees payable to the local unit of government.
(a) Prior to offering cable service or video service in a local unit of government's jurisdiction, a holder shall notify the local unit of government. The notice shall be given to the local unit of government at least 10 days before the holder begins to offer cable service or video service within the boundaries of that local unit of government.
(b) In any local unit of government in which a holder offers cable service or video service on a commercial basis, the holder shall be liable for and pay the service provider fee to the local unit of government. The local unit of government shall adopt an ordinance imposing such a fee. The holder's liability for the fee shall commence on the first day of the calendar month that is at least 30 days after the holder receives such ordinance. For any such ordinance adopted on or after the effective date of this amendatory Act of the 99th General Assembly, the holder's liability shall commence on the first day of the calendar month that is at least 30 days after the adoption of such ordinance. The ordinance shall be sent by mail, postage prepaid, to the address listed on the holder's application provided to the local unit of government pursuant to item (6) of subsection (b) of Section 21-401 of this Act. The fee authorized by this Section shall be 5% of gross revenues or the same as the fee paid to the local unit of government by any incumbent cable operator providing cable service. The payment of the service provider fee shall be due on a quarterly basis, 45 days after the close of the calendar quarter. If mailed, the fee is considered paid on the date it is postmarked. Except as provided in this Article, the local unit of government may not demand any additional fees or charges from the holder and may not demand the use of any other calculation method other than allowed under this Article.
(c) For purposes of this Article, "gross revenues" means all consideration of any kind or nature, including, without limitation, cash, credits, property, and in-kind contributions received by the holder for the operation of a cable or video system to provide cable service or video service within the holder's cable service or video service area within the local unit of government's jurisdiction.
(1) Gross revenues shall include the following:
(i) Recurring charges for cable service or video

service.

(ii) Event-based charges for cable service or

video service, including, but not limited to, pay-per-view and video-on-demand charges.

(iii) Rental of set-top boxes and other cable

service or video service equipment.

(iv) Service charges related to the provision of

cable service or video service, including, but not limited to, activation, installation, and repair charges.

(v) Administrative charges related to the

provision of cable service or video service, including but not limited to service order and service termination charges.

(vi) Late payment fees or charges, insufficient

funds check charges, and other charges assessed to recover the costs of collecting delinquent payments.

(vii) A pro rata portion of all revenue derived

by the holder or its affiliates pursuant to compensation arrangements for advertising or for promotion or exhibition of any products or services derived from the operation of the holder's network to provide cable service or video service within the local unit of government's jurisdiction. The allocation shall be based on the number of subscribers in the local unit of government divided by the total number of subscribers in relation to the relevant regional or national compensation arrangement.

(viii) Compensation received by the holder that

is derived from the operation of the holder's network to provide cable service or video service with respect to commissions that are received by the holder as compensation for promotion or exhibition of any products or services on the holder's network, such as a "home shopping" or similar channel, subject to item (ix) of this paragraph (1).

(ix) In the case of a cable service or video

service that is bundled or integrated functionally with other services, capabilities, or applications, the portion of the holder's revenue attributable to the other services, capabilities, or applications shall be included in gross revenue unless the holder can reasonably identify the division or exclusion of the revenue from its books and records that are kept in the regular course of business.

(x) The service provider fee permitted by

subsection (b) of this Section.

(2) Gross revenues do not include any of the

following:

(i) Revenues not actually received, even if

billed, such as bad debt, subject to item (vi) of paragraph (1) of this subsection (c).

(ii) Refunds, discounts, or other price

adjustments that reduce the amount of gross revenues received by the holder of the State-issued authorization to the extent the refund, rebate, credit, or discount is attributable to cable service or video service.

(iii) Regardless of whether the services are

bundled, packaged, or functionally integrated with cable service or video service, any revenues received from services not classified as cable service or video service, including, without limitation, revenue received from telecommunications services, information services, or the provision of directory or Internet advertising, including yellow pages, white pages, banner advertisement, and electronic publishing, or any other revenues attributed by the holder to noncable service or nonvideo service in accordance with the holder's books and records and records kept in the regular course of business and any applicable laws, rules, regulations, standards, or orders.

(iv) The sale of cable services or video

services for resale in which the purchaser is required to collect the service provider fee from the purchaser's subscribers to the extent the purchaser certifies in writing that it will resell the service within the local unit of government's jurisdiction and pay the fee permitted by subsection (b) of this Section with respect to the service.

(v) Any tax or fee of general applicability

imposed upon the subscribers or the transaction by a city, State, federal, or any other governmental entity and collected by the holder of the State-issued authorization and required to be remitted to the taxing entity, including sales and use taxes.

(vi) Security deposits collected from subscribers.
(vii) Amounts paid by subscribers to "home

shopping" or similar vendors for merchandise sold through any home shopping channel offered as part of the cable service or video service.

(3) Revenue of an affiliate of a holder shall be

included in the calculation of gross revenues to the extent the treatment of the revenue as revenue of the affiliate rather than the holder has the effect of evading the payment of the fee permitted by subsection (b) of this Section which would otherwise be paid by the cable service or video service.

(d)(1) Except for a holder providing cable service that is subject to the fee in subsection (i) of this Section, the holder shall pay to the local unit of government or the entity designated by that local unit of government to manage public, education, and government access, upon request as support for public, education, and government access, a fee equal to no less than (i) 1% of gross revenues or (ii) if greater, the percentage of gross revenues that incumbent cable operators pay to the local unit of government or its designee for public, education, and government access support in the local unit of government's jurisdiction. For purposes of item (ii) of paragraph (1) of this subsection (d), the percentage of gross revenues that all incumbent cable operators pay shall be equal to the annual sum of the payments that incumbent cable operators in the service area are obligated to pay by franchises and agreements or by contracts with the local government designee for public, education and government access in effect on January 1, 2007, including the total of any lump sum payments required to be made over the term of each franchise or agreement divided by the number of years of the applicable term, divided by the annual sum of such incumbent cable operator's or operators' gross revenues during the immediately prior calendar year. The sum of payments includes any payments that an incumbent cable operator is required to pay pursuant to item (3) of subsection (c) of Section 21-301.
(2) A local unit of government may require all holders of a State-issued authorization and all cable operators franchised by that local unit of government on June 30, 2007 (the effective date of this Section) in the franchise area to provide to the local unit of government, or to the entity designated by that local unit of government to manage public, education, and government access, information sufficient to calculate the public, education, and government access equivalent fee and any credits under paragraph (1) of this subsection (d).
(3) The fee shall be due on a quarterly basis and paid 45 days after the close of the calendar quarter. Each payment shall include a statement explaining the basis for the calculation of the fee. If mailed, the fee is considered paid on the date it is postmarked. The liability of the holder for payment of the fee under this subsection shall commence on the same date as the payment of the service provider fee pursuant to subsection (b) of this Section.
(e) The holder may identify and collect the amount of the service provider fee as a separate line item on the regular bill of each subscriber.
(f) The holder may identify and collect the amount of the public, education, and government programming support fee as a separate line item on the regular bill of each subscriber.
(g) All determinations and computations under this Section shall be made pursuant to the definition of gross revenues set forth in this Section and shall be made pursuant to generally accepted accounting principles.
(h) Nothing contained in this Article shall be construed to exempt a holder from any tax that is or may later be imposed by the local unit of government, including any tax that is or may later be required to be paid by or through the holder with respect to cable service or video service. A State-issued authorization shall not affect any requirement of the holder with respect to payment of the local unit of government's simplified municipal telecommunications tax or any other tax as it applies to any telephone service provided by the holder. A State-issued authorization shall not affect any requirement of the holder with respect to payment of the local unit of government's 911 or E911 fees, taxes, or charges.
(i) Except for a municipality having a population of 2,000,000 or more, the fee imposed under paragraph (1) of subsection (d) by a local unit of government against a holder who is a cable operator shall be as follows:
(1) the fee shall be collected and paid only for

capital costs that are considered lawful under Subchapter VI of the federal Communications Act of 1934, as amended, and as implemented by the Federal Communications Commission;

(2) the local unit of government shall impose any fee

by ordinance; and

(3) the fee may not exceed 1% of gross revenue; if,

however, on the date that an incumbent cable operator files an application under Section 21-401, the incumbent cable operator is operating under a franchise agreement that imposes a fee for support for capital costs for public, education, and government access facilities obligations in excess of 1% of gross revenue, then the cable operator shall continue to provide support for capital costs for public, education, and government access facilities obligations at the rate stated in such agreement.

(Source: P.A. 99-6, eff. 6-29-15; 100-20, eff. 7-1-17.)

(220 ILCS 5/21-901)
(Section scheduled to be repealed on December 31, 2020)
Sec. 21-901. Audits.
(a) A holder that has received State-issued authorization under this Article is subject to an audit of its service provider fees derived from the provision of cable or video services to subscribers within any part of the local unit of government which is located in the holder's service territory. Any such audit shall be conducted by the local unit of government or its agent for the sole purpose of determining any overpayment or underpayment of the holder's service provider fee to the local unit of government.
(b) Beginning on or after the effective date of this amendatory Act of the 99th General Assembly, any audit conducted pursuant to this Section by a local government shall be governed by Section 11-42-11.05 of the Illinois Municipal Code or Section 5-1095.1 of the Counties Code.
(Source: P.A. 99-6, eff. 6-29-15; 100-20, eff. 7-1-17.)

(220 ILCS 5/21-1001)
(Section scheduled to be repealed on December 31, 2020)
Sec. 21-1001. Local unit of government authority.
(a) The holder of a State-issued authorization shall comply with all the applicable construction and technical standards and right-of-way occupancy standards set forth in a local unit of government's code of ordinances relating to the use of public rights-of-way, pole attachments, permit obligations, indemnification, performance bonds, penalties, or liquidated damages. The applicable requirements for a holder that is using its existing telecommunications network or constructing a telecommunications network shall be the same requirements that the local unit of government imposes on telecommunications providers in its jurisdiction. The applicable requirements for a holder that is using or constructing a cable system shall be the same requirements the local unit of government imposes on other cable operators in its jurisdiction.
(b) A local unit of government shall allow the holder to install, construct, operate, maintain, and remove a cable service, video service, or telecommunications network within a public right-of-way and shall provide the holder with open, comparable, nondiscriminatory, and competitively neutral access to the public right-of-way on the same terms applicable to other cable service or video service providers or cable operators in its jurisdiction. Notwithstanding any other provisions of law, if a local unit of government is permitted by law to require the holder of a State authorization to seek a permit to install, construct, operate, maintain, or remove its cable service, video service, or telecommunications network within a public right-of-way, those permits shall be deemed granted within 45 days after being submitted, if not otherwise acted upon by the local unit of government, provided the holder complies with the requirements applicable to the holder in its jurisdiction.
(c) A local unit of government may impose reasonable terms, but it may not discriminate against the holder with respect to any of the following:
(1) The authorization or placement of a cable

service, video service, or telecommunications network or equipment in public rights-of-way.

(2) Access to a building.
(3) A local unit of government utility pole

attachment.

(d) If a local unit of government imposes a permit fee on incumbent cable operators, it may impose a permit fee on the holder only to the extent it imposes such a fee on incumbent cable operators. In all other cases, these fees may not exceed the actual, direct costs incurred by the local unit of government for issuing the relevant permit. In no event may a fee under this Section be levied if the holder already has paid a permit fee of any kind in connection with the same activity that would otherwise be covered by the permit fee under this Section provided no additional equipment, work, function, or other burden is added to the existing activity for which the permit was issued.
(e) Nothing in this Article shall affect the rights that any holder has under Section 4 of the Telephone Line Right of Way Act (220 ILCS 65/4).
(f) In addition to the other requirements in this Section, if the holder installs, upgrades, constructs, operates, maintains, and removes facilities or equipment within a public right-of-way to provide cable service or video service, it shall comply with the following:
(1) The holder must locate its equipment in the

right-of-way as to cause only minimum interference with the use of streets, alleys, and other public ways and places, and to cause only minimum impact upon and interference with the rights and reasonable convenience of property owners who adjoin any of the said streets, alleys, or other public ways. No fixtures shall be placed in any public ways in such a manner to interfere with the usual travel on such public ways, nor shall such fixtures or equipment limit the visibility of vehicular or pedestrian traffic, or both.

(2) The holder shall comply with a local unit of

government's reasonable requests to place equipment on public property where possible and promptly comply with local unit of government direction with respect to the location and screening of equipment and facilities. In constructing or upgrading its cable or video network in the right-of-way, the holder shall use the smallest suitable equipment enclosures and power pedestals and cabinets then in use by the holder for the application.

(3) The holder's construction practices shall be in

accordance with all applicable Sections of the Occupational Safety and Health Act of 1970, as amended, as well as all applicable State laws, including the Civil Administrative Code of Illinois, and local codes, where applicable, as adopted by the local unit of government. All installation of electronic equipment shall be of a permanent nature, durable, and, where applicable, installed in accordance with the provisions of the National Electrical Safety Code of the National Bureau of Standards and National Electrical Code of the National Board of Fire Underwriters.

(4) The holder shall not interfere with the local

unit of government's performance of public works. Nothing in the State-issued authorization shall be in preference or hindrance to the right of the local unit of government to perform or carry on any public works or public improvements of any kind. The holder expressly agrees that it shall, at its own expense, protect, support, temporarily disconnect, relocate in the same street or other public place, or remove from such street or other public place any of the network, system, facilities, or equipment when required to do so by the local unit of government because of necessary public health, safety, and welfare improvements. In the event a holder and other users of a public right-of-way, including incumbent cable operators or utilities, are required to relocate and compensation is paid to the users of such public right-of-way, such parties shall be treated equally with respect to such compensation.

(5) The holder shall comply with all local units of

government inspection requirements. The making of post-construction, subsequent or periodic inspections, or both, or the failure to do so shall not operate to relieve the holder of any responsibility, obligation, or liability.

(6) The holder shall maintain insurance or provide

evidence of self insurance as required by an applicable ordinance of the local unit of government.

(7) The holder shall reimburse all reasonable

make-ready expenses, including aerial and underground installation expenses requested by the holder to the local unit of government within 30 days of billing to the holder, provided that such charges shall be at the same rates as charges to others for the same or similar services.

(8) The holder shall indemnify and hold harmless the

local unit of government and all boards, officers, employees, and representatives thereof from all claims, demands, causes of action, liability, judgments, costs and expenses, or losses for injury or death to persons or damage to property owned by, and Worker's Compensation claims against any parties indemnified herein, arising out of, caused by, or as a result of the holder's construction, lines, cable, erection, maintenance, use or presence of, or removal of any poles, wires, conduit, appurtenances thereto, or equipment or attachments thereto. The holder, however, shall not indemnify the local unit of government for any liabilities, damages, cost, and expense resulting from the willful misconduct, or negligence of the local unit of government, its officers, employees, and agents. The obligations imposed pursuant to this Section by a local unit of government shall be competitively neutral.

(9) The holder, upon request, shall provide the local

unit of government with information describing the location of the cable service or video service facilities and equipment located in the unit of local government's rights-of-way pursuant to its State-issued authorization. If designated by the holder as confidential, such information provided pursuant to this subsection shall be exempt from inspection and copying under the Freedom of Information Act and shall not be disclosed by the unit of local government to any third party without the written consent of the holder.

(Source: P.A. 99-6, eff. 6-29-15; 100-20, eff. 7-1-17.)

(220 ILCS 5/21-1101)
(Section scheduled to be repealed on December 31, 2020)
Sec. 21-1101. Requirements to provide video services.
(a) The holder of a State-issued authorization shall not deny access to cable service or video service to any potential residential subscribers because of the race or income of the residents in the local area in which the potential subscribers reside.
(b) (Blank).
(c)(1) If the holder of a State-issued authorization is using telecommunications facilities to provide cable or video service and has more than 1,000,000 telecommunications access lines in this State, the holder shall provide access to its cable or video service to a number of households equal to at least 35% of the households in the holder's telecommunications service area in the State within 3 years after the date a holder receives a State-issued authorization from the Commission and to a number not less than 50% of these households within 5 years after the date a holder receives a State-issued authorization from the Commission; provided that the holder of a State-issued authorization is not required to meet the 50% requirement in this paragraph (1) until 2 years after at least 15% of the households with access to the holder's video service subscribe to the service for 6 consecutive months.
The holder's obligation to provide such access in the State shall be distributed, as the holder determines, within 3 designated market areas, one in each of the northeastern, central, and southwestern portions of the holder's telecommunications service area in the State. The designated market area for the northeastern portion shall consist of 2 separate and distinct reporting areas: (i) a city with more than 1,000,000 inhabitants, and (ii) all other local units of government on a combined basis within such designated market area in which it offers video service.
If any state, in which a holder subject to this subsection (c) or one of its affiliates provides or seeks to provide cable or video service, adopts a law permitting state-issued authorization or statewide franchises to provide cable or video service that requires a cable or video provider to offer service to more than 35% of the households in the cable or video provider's service area in that state within 3 years, holders subject to this subsection (c) shall provide service in this State to the same percentage of households within 3 years of adoption of such law in that state.
Furthermore, if any state, in which a holder subject to this subsection (c) or one of its affiliates provides or seeks to provide cable or video service, adopts a law requiring a holder of a state-issued authorization or statewide franchises to offer cable or video service to more than 35% of its households if less than 15% of the households with access to the holder's video service subscribe to the service for 6 consecutive months, then as a precondition to further build-out, holders subject to this subsection (c) shall be subject to the same percentage of service subscription in meeting its obligation to provide service to 50% of the households in this State.
(2) Within 3 years after the date a holder receives a State-issued authorization from the Commission, at least 30% of the total households with access to the holder's cable or video service shall be low-income.
Within each designated market area listed in paragraph (1) of this subsection (c), the holder's obligation to offer service to low-income households shall be measured by each exchange, as that term is defined in Section 13-206 of this Act in which the holder chooses to provide cable or video service. The holder is under no obligation to serve or provide access to an entire exchange; however, in addition to the statewide obligation to provide low-income access provided by this Section, in each exchange in which the holder chooses to provide cable or video service, the holder shall provide access to a percentage of low-income households that is at least equal to the percentage of the total low-income households within that exchange.
(d)(1) All other holders shall only provide access to one or more exchanges, as that term is defined in Section 13-206 of this Act, or to local units of government and shall provide access to their cable or video service to a number of households equal to 35% of the households in the exchange or local unit of government within 3 years after the date a holder receives a State-issued authorization from the Commission and to a number not less than 50% of these households within 5 years after the date a holder receives a State-issued authorization from the Commission, provided that if the holder is an incumbent cable operator or any successor-in-interest company, it shall be obligated to provide access to cable or video services within the jurisdiction of a local unit of government at the same levels required by the local franchising authorities for that local unit of government on June 30, 2007 (the effective date of Public Act 95-9).
(2) Within 3 years after the date a holder receives a State-issued authorization from the Commission, at least 30% of the total households with access to the holder's cable or video service shall be low-income.
Within each designated exchange, as that term is defined in Section 13-206 of this Act, or local unit of government listed in paragraph (1) of this subsection (d), the holder's obligation to offer service to low-income households shall be measured by each exchange or local unit of government in which the holder chooses to provide cable or video service. Except as provided in paragraph (1) of this subsection (d), the holder is under no obligation to serve or provide access to an entire exchange or local unit of government; however, in addition to the statewide obligation to provide low-income access provided by this Section, in each exchange or local unit of government in which the holder chooses to provide cable or video service, the holder shall provide access to a percentage of low-income households that is at least equal to the percentage of the total low-income households within that exchange or local unit of government.
(e) A holder subject to subsection (c) of this Section shall provide wireline broadband service, defined as wireline service, capable of supporting, in at least one direction, a speed in excess of 200 kilobits per second (kbps), to the network demarcation point at the subscriber's premises, to a number of households equal to 90% of the households in the holder's telecommunications service area by December 31, 2008, or shall pay within 30 days of December 31, 2008 a sum of $15,000,000 to the Digital Divide Elimination Infrastructure Fund established pursuant to Section 13-301.3 of this Act, or any successor fund established by the General Assembly. In that event the holder is required to make a payment pursuant to this subsection (e), the holder shall have no further accounting for this payment, which shall be used in any part of the State for the purposes established in the Digital Divide Elimination Infrastructure Fund or for broadband deployment.
(f) The holder of a State-issued authorization may satisfy the requirements of subsections (c) and (d) of this Section through the use of any technology, which shall not include direct-to-home satellite service, that offers service, functionality, and content that is demonstrably similar to that provided through the holder's video service system.
(g) In any investigation into or complaint alleging that the holder of a State-issued authorization has failed to meet the requirements of this Section, the following factors may be considered in justification or mitigation or as justification for an extension of time to meet the requirements of subsections (c) and (d) of this Section:
(1) The inability to obtain access to public and

private rights-of-way under reasonable terms and conditions.

(2) Barriers to competition arising from existing

exclusive service arrangements in developments or buildings.

(3) The inability to access developments or buildings

using reasonable technical solutions under commercially reasonable terms and conditions.

(4) Natural disasters.
(5) Other factors beyond the control of the holder.
(h) If the holder relies on the factors identified in subsection (g) of this Section in response to an investigation or complaint, the holder shall demonstrate the following:
(1) what substantial effort the holder of a

State-issued authorization has taken to meet the requirements of subsection (a) or (c) of this Section;

(2) which portions of subsection (g) of this Section

apply; and

(3) the number of days it has been delayed or the

requirements it cannot perform as a consequence of subsection (g) of this Section.

(i) The factors in subsection (g) of this Section may be considered by the Attorney General or by a court of competent jurisdiction in determining whether the holder is in violation of this Article.
(j) Every holder of a State-issued authorization, no later than April 1, 2009, and annually no later than April 1 thereafter, shall report to the Commission for each of the service areas as described in subsections (c) and (d) of this Section in which it provides access to its video service in the State, the following information:
(1) Cable service and video service information:
(A) The number of households in the holder's

telecommunications service area within each designated market area as described in subsection (c) of this Section or exchange or local unit of government as described in subsection (d) of this Section in which it offers video service.

(B) The number of households in the holder's

telecommunications service area within each designated market area as described in subsection (c) of this Section or exchange or local unit of government as described in subsection (d) of this Section that are offered access to video service by the holder.

(C) The number of households in the holder's

telecommunications service area in the State.

(D) The number of households in the holder's

telecommunications service area in the State that are offered access to video service by the holder.

(2) Low-income household information:
(A) The number of low-income households in the

holder's telecommunications service area within each designated market area as described in subsection (c) of this Section, as further identified in terms of exchanges, or exchange or local unit of government as described in subsection (d) of this Section in which it offers video service.

(B) The number of low-income households in the

holder's telecommunications service area within each designated market area as described in subsection (c) of this Section, as further identified in terms of exchanges, or exchange or local unit of government as described in subsection (d) of this Section in the State that are offered access to video service by the holder.

(C) The number of low-income households in the

holder's telecommunications service area in the State.

(D) The number of low-income households in the

holder's telecommunications service area in the State that are offered access to video service by the holder.

(j-5) The requirements of subsection (c) of this Section shall be satisfied upon the filing of an annual report with the Commission in compliance with subsection (j) of this Section, including an annual report filed prior to this amendatory Act of the 98th General Assembly, that demonstrates the holder of the authorization has satisfied the requirements of subsection (c) of this Section for each of the service areas in which it provides access to its cable service or video service in the State. Notwithstanding the continued application of this Article to the holder, upon satisfaction of the requirements of subsection (c) of this Section, only the requirements of subsection (a) of this Section 21-1101 of this Act and the following reporting requirements shall continue to apply to such holder:
(1) Cable service and video service information:
(A) The number of households in the holder's

telecommunications service area within each designated market area in which it offers cable service or video service.

(B) The number of households in the holder's

telecommunications service area within each designated market area that are offered access to cable service or video service by the holder.

(C) The number of households in the holder's

telecommunications service area in the State.

(D) The number of households in the holder's

telecommunications service area in the State that are offered access to cable service or video service by the holder.

(E) The exchanges or local units of government in

which the holder added cable service or video service in the prior year.

(2) Low-income household information:
(A) The number of low-income households in the

holder's telecommunications service area within each designated market area in which it offers video service.

(B) The number of low-income households in the

holder's telecommunications service area within each designated market area that are offered access to video service by the holder.

(C) The number of low-income households in the

holder's telecommunications service area in the State.

(D) The number of low-income households in the

holder's telecommunications service area in the State that are offered access to video service by the holder.

(j-10) The requirements of subsection (d) of this Section shall be satisfied upon the filing of an annual report with the Commission in compliance with subsection (j) of this Section, including an annual report filed prior to this amendatory Act of the 98th General Assembly, that demonstrates the holder of the authorization has satisfied the requirements of subsection (d) of this Section for each of the service areas in which it provides access to its cable service or video service in the State. Notwithstanding the continued application of this Article to the holder, upon satisfaction of the requirements of subsection (d) of this Section, only the requirements of subsection (a) of this Section and the following reporting requirements shall continue to apply to such holder:
(1) Cable service and video service information:
(A) The number of households in the holder's

footprint in which it offers cable service or video service.

(B) The number of households in the holder's

footprint that are offered access to cable service or video service by the holder.

(C) The exchanges or local units of government in

which the holder added cable service or video service in the prior year.

(2) Low-income household information:
(A) The number of low-income households in the

holder's footprint in which it offers cable service or video service.

(B) The number of low-income households in the

holder's footprint that are offered access to cable service or video service by the holder.

(k) The Commission, within 30 days of receiving the first report from holders under this Section, and annually no later than July 1 thereafter, shall submit to the General Assembly a report that includes, based on year-end data, the information submitted by holders pursuant to subdivisions (1) and (2) of subsections (j), (j-5), and (j-10) of this Section. The Commission shall make this report available to any member of the public or any local unit of government upon request. All information submitted to the Commission and designated by holders as confidential and proprietary shall be subject to the disclosure provisions in subsection (c) of Section 21-401 of this Act. No individually identifiable customer information shall be subject to public disclosure.
(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/21-1201)
(Section scheduled to be repealed on December 31, 2020)
Sec. 21-1201. Multiple-unit dwellings; interference with holder prohibited.
(a) Neither the owner of any multiple-unit residential dwelling nor an agent or representative nor an assignee, grantee, licensee, or similar holders of rights, including easements, in any multiple-unit residential dwelling (the "owner, agent or representative") shall unreasonably interfere with the right of any tenant or lawful resident thereof to receive cable service or video service installation or maintenance from a holder of a State-issued authorization, or related service that includes, but is not limited to, voice service, Internet access or other broadband services (alone or in combination) provided over the holder's cable services or video services facilities; provided, however, the owner, agent, or representative may require just and reasonable compensation from the holder for its access to and use of such property to provide installation, operation, maintenance, or removal of such cable service or video service or related services. For purposes of this Section, "access to and use of such property" shall be provided in a nondiscriminatory manner to all cable and video providers offering or providing services at such property and includes common areas of such multiple-unit dwelling, inside wire in the individual unit of any tenant or lawful resident thereof that orders or receives such service and the right to use and connect to building infrastructure, including but not limited to existing cables, wiring, conduit or inner duct, to provide cable service or video service or related services. If there is a dispute regarding the just compensation for such access and use, the owner, agent, or representative shall obtain the payment of just compensation from the holder pursuant to the process and procedures applicable to an owner and franchisee in subsections (c), (d), and (e) of Section 11-42-11.1 of the Illinois Municipal Code (65 ILCS 5/11-42-11.1).
(b) Neither the owner of any multiple-unit residential dwelling nor an agent or representative shall ask, demand, or receive any additional payment, service, or gratuity in any form from any tenant or lawful resident thereof as a condition for permitting or cooperating with the installation of a cable service or video service or related services to the dwelling unit occupied by a tenant or resident requesting such service.
(c) Neither the owner of any multiple-unit residential dwelling nor an agent or representative shall penalize, charge, or surcharge a tenant or resident, forfeit or threaten to forfeit any right of such tenant or resident, or discriminate in any way against such tenant or resident who requests or receives cable service or video service or related services from a holder.
(d) Nothing in this Section shall prohibit the owner of any multiple-unit residential dwelling nor an agent or representative from requiring that a holder's facilities conform to reasonable conditions necessary to protect safety, functioning, appearance, and value of premises or the convenience and safety of persons or property.
(e) The owner of any multiple-unit residential dwelling or an agent or representative may require a holder to agree to indemnify the owner, or his agents or representatives, for damages or from liability for damages caused by the installation, operation, maintenance, or removal of cable service or video service facilities.
(f) For purposes of this Section, "multiple-unit dwelling" or "such property" means a multiple dwelling unit building (such as an apartment building, condominium building, or cooperative) and any other centrally managed residential real estate development (such as a gated community, mobile home park, or garden apartment); provided however, that multiple-unit dwelling shall not include time share units, academic campuses and dormitories, military bases, hotels, rooming houses, prisons, jails, halfway houses, nursing homes or other assisted living facilities, and hospitals.
(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/21-1301)
(Section scheduled to be repealed on December 31, 2020)
Sec. 21-1301. Enforcement; penalties.
(a) The Attorney General is responsible for administering and ensuring holders' compliance with this Article, provided that nothing in this Article shall deprive local units of government of the right to enforce applicable rights and obligations.
(b) The Attorney General may conduct an investigation regarding possible violations by holders of this Article including, without limitation, the issuance of subpoenas to:
(1) require the holder to file a statement or report

or to answer interrogatories in writing as to all information relevant to the alleged violations;

(2) examine, under oath, any person who possesses

knowledge or information related to the alleged violations; and

(3) examine any record, book, document, account, or

paper related to the alleged violation.

(c) If the Attorney General determines that there is a reason to believe that a holder has violated or is about to violate this Article, the Attorney General may bring an action in a court of competent jurisdiction in the name of the People of the State against the holder to obtain temporary, preliminary, or permanent injunctive relief and civil penalties for any act, policy, or practice by the holder that violates this Article.
(d) If a court orders a holder to make payments to the Attorney General and the payments are to be used for the operations of the Office of the Attorney General or if a holder agrees to make payments to the Attorney General for the operations of the Office of the Attorney General as part of an Assurance of Voluntary Compliance, then the moneys paid under any of the conditions described in this subsection (d) shall be deposited into the Attorney General Court Ordered and Voluntary Compliance Payment Projects Fund. Moneys in the Fund shall be used, subject to appropriation, for the performance of any function pertaining to the exercise of the duties to the Attorney General, including, but not limited to, enforcement of any law of this State and conducting public education programs; however, any moneys in the Fund that are required by the court to be used for a particular purpose shall be used for that purpose.
(e) In an action against a holder brought pursuant to this Article, the Attorney General may seek the assessment of one or more of the following civil monetary penalties in any action filed under this Article where the holder violates this Article and does not remedy the violation within 30 days of notice by the Attorney General:
(1) Any holder that violates or fails to comply with

any of the provisions of this Article or of its State-issued authorization shall be subject to a civil penalty of up to $30,000 for each and every offense, or 0.00825% of the holder's gross revenues, as defined in Section 21-801 of this Act, whichever is greater. Every violation of the provisions of this Article by a holder is a separate and distinct offense, provided that if the same act or omission violates more than one provision of this Article, only one penalty or cumulative penalty may be imposed for such act or omission. In the case of a continuing violation, each day's continuance thereof shall be a separate and distinct offense, provided that the cumulative penalty for any continuing violation shall not exceed $500,000 per year, and provided further that these limits shall not apply where the violation was intentional and either (i) created substantial risk to the safety of the cable service or video service provider's employees or customers or the public or (ii) was intended to cause economic benefits to accrue to the violator.

(2) The holder's State-issued authorization may be

suspended or revoked if the holder fails to comply with the provisions of this Article after a reasonable time to achieve compliance has passed.

(3) If the holder is in violation of Section 21-1101

of this Act, in addition to any other remedies provided by law, a fine not to exceed 3% of the holder's total monthly gross revenue, as that term is defined in this Article, shall be imposed for each month from the date of violation until the date that compliance is achieved.

(4) Nothing in this Section shall limit or affect the

powers of the Attorney General to enforce the provisions of this Article, Section 22-501 of this Act, or the Consumer Fraud and Deceptive Business Practices Act.

(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/21-1401)
(Section scheduled to be repealed on December 31, 2020)
Sec. 21-1401. Home rule.
(a) The provisions of this Article are a limitation of home rule powers under subsection (i) of Section 6 of Article VII of the Illinois Constitution.
(b) Nothing in this Article shall be construed to limit or deny a home rule unit's power to tax as set forth in Section 6 of Article VII of the Illinois Constitution.
(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/21-1501)
(Section scheduled to be repealed on December 31, 2020)
Sec. 21-1501. Except as otherwise provided in this Article, this Article shall be enforced only by a court of competent jurisdiction.
(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/21-1502)
(Section scheduled to be repealed on December 31, 2020)
Sec. 21-1502. Renewal upon repeal of Article. This Section shall apply only to holders who received their State-issued authorization as a cable operator. In the event this Article 21 is repealed, the cable operator may seek a renewal under 47 U.S.C. 546 subject to the following:
(1) Each municipality or county in which a cable

operator provided service under the State-issued authorization shall be the franchising authority with respect to any right of renewal under 47 U.S.C. 546 and the provisions of this Section shall apply during the renewal process.

(2) If the cable operator was an incumbent cable

operator in the local unit of government immediately prior to obtaining a State-issued authorization, then the terms of the local franchise agreement under which the incumbent cable operator operated shall be effective until the later of: (A) the expiration of what would have been the remaining term of the agreement at the time of the termination of the local franchise agreement pursuant to subsection (c) of Section 21-301 of this Act or (B) the expiration of the renewal process under 47 U.S.C. 546.

(3) If the cable operator was not an incumbent cable

operator in the service territory immediately prior to the issuance of the State-issued authorization, then the State-issued authorization shall continue in effect until the expiration of the renewal process under 47 U.S.C. 546.

(4) In seeking a renewal under this Section, the

cable operator must provide the following information to the local franchising authority:

(A) the number of subscribers within the

franchise area;

(B) the number of eligible local government

buildings that have access to cable services;

(C) the statistical records of performance under

the standards established by the Cable and Video Customer Protection Law;

(D) cable system improvement and construction

plans during the term of the proposed franchise; and

(E) the proposed level of support for public,

educational, and governmental access programming.

(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/21-1503)
(Section scheduled to be repealed on December 31, 2020)
Sec. 21-1503. Continuation of Article; validation.
(a) The General Assembly finds and declares that this amendatory Act of the 100th General Assembly manifests the intention of the General Assembly to extend the repeal of this Article and have this Article continue in effect until December 31, 2020.
(b) This Article shall be deemed to have been in continuous effect since July 1, 2017 and it shall continue to be in effect henceforward until it is otherwise lawfully repealed. All previously enacted amendments to this Article taking effect on or after July 1, 2017, are hereby validated. All actions taken in reliance on or under this Article by the Illinois Commerce Commission or any other person or entity are hereby validated.
(c) In order to ensure the continuing effectiveness of this Article, it is set forth in full and reenacted by this amendatory Act of the 100th General Assembly. Striking and underscoring are used only to show changes being made to the base text. This reenactment is intended as a continuation of this Article. It is not intended to supersede any amendment to this Article that is enacted by the 100th General Assembly.
(Source: P.A. 100-20, eff. 7-1-17.)

(220 ILCS 5/21-1601)
(Section scheduled to be repealed on December 31, 2020)
Sec. 21-1601. Repealer. Sections 21-101 through 21-1501 of this Article are repealed December 31, 2020.
(Source: P.A. 99-6, eff. 6-29-15; 100-20, eff. 7-1-17.)



Article XXII - Cable and Video Customer Protection Law

(220 ILCS 5/Art. XXII heading)

(220 ILCS 5/22-501)
Sec. 22-501. Customer service and privacy protection. All cable or video providers in this State shall comply with the following customer service requirements and privacy protections. The provisions of this Act shall not apply to an incumbent cable operator prior to January 1, 2008. For purposes of this paragraph, an incumbent cable operator means a person or entity that provided cable services in a particular area under a franchise agreement with a local unit of government pursuant to Section 11-42-11 of the Illinois Municipal Code or Section 5-1095 of the Counties Code on January 1, 2007. A master antenna television, satellite master antenna television, direct broadcast satellite, multipoint distribution service, and other provider of video programming shall only be subject to the provisions of this Article to the extent permitted by federal law.
The following definitions apply to the terms used in this Article:
"Basic cable or video service" means any service offering or tier that includes the retransmission of local television broadcast signals.
"Cable or video provider" means any person or entity providing cable service or video service pursuant to authorization under (i) the Cable and Video Competition Law of 2007; (ii) Section 11-42-11 of the Illinois Municipal Code; (iii) Section 5-1095 of the Counties Code; or (iv) a master antenna television, satellite master antenna television, direct broadcast satellite, multipoint distribution services, and other providers of video programming, whatever their technology. A cable or video provider shall not include a landlord providing only broadcast video programming to a single-family home or other residential dwelling consisting of 4 units or less.
"Franchise" has the same meaning as found in 47 U.S.C. 522(9).
"Local unit of government" means a city, village, incorporated town, or a county.
"Normal business hours" means those hours during which most similar businesses in the geographic area of the local unit of government are open to serve customers. In all cases, "normal business hours" must include some evening hours at least one night per week or some weekend hours.
"Normal operating conditions" means those service conditions that are within the control of cable or video providers. Those conditions that are not within the control of cable or video providers include, but are not limited to, natural disasters, civil disturbances, power outages, telephone network outages, and severe or unusual weather conditions. Those conditions that are ordinarily within the control of cable or video providers include, but are not limited to, special promotions, pay-per-view events, rate increases, regular peak or seasonal demand periods, and maintenance or upgrade of the cable service or video service network.
"Service interruption" means the loss of picture or sound on one or more cable service or video service on one or more cable or video channels.
"Service line drop" means the point of connection between a premises and the cable or video network that enables the premises to receive cable service or video service.
(a) General customer service standards:
(1) Cable or video providers shall establish

general standards related to customer service, which shall include, but not be limited to, installation, disconnection, service and repair obligations; appointment hours and employee ID requirements; customer service telephone numbers and hours; procedures for billing, charges, deposits, refunds, and credits; procedures for termination of service; notice of deletion of programming service; changes related to transmission of programming; changes or increases in rates; the use and availability of parental control or lock-out devices; the use and availability of an A/B switch if applicable; complaint procedures and procedures for bill dispute resolution; a description of the rights and remedies available to consumers if the cable or video provider does not materially meet its customer service standards; and special services for customers with visual, hearing, or mobility disabilities.

(2) Cable or video providers' rates for each

level of service, rules, regulations, and policies related to its cable service or video service described in paragraph (1) of this subsection (a) must be made available to the public and displayed clearly and conspicuously on the cable or video provider's site on the Internet. If a promotional price or a price for a specified period of time is offered, the cable or video provider shall display the price at the end of the promotional period or specified period of time clearly and conspicuously with the display of the promotional price or price for a specified period of time. The cable or video provider shall provide this information upon request.

(3) Cable or video providers shall provide notice

concerning their general customer service standards to all customers. This notice shall be offered when service is first activated and upon request thereafter. The information in the notice shall also be available on the cable or video providers' websites and shall include all of the information specified in paragraph (1) of this subsection (a), as well as the following: a listing of services offered by the cable or video providers, which shall clearly describe programming for all services and all levels of service; the rates for all services and levels of service; a telephone number through which customers may subscribe to, change, or terminate service, request customer service, or seek general or billing information; instructions on the use of the cable or video services; and a description of rights and remedies that the cable or video providers shall make available to their customers if they do not materially meet the general customer service standards described in this Act.

(b) General customer service obligations:
(1) Cable or video providers shall render

reasonably efficient service, promptly make repairs, and interrupt service only as necessary and for good cause, during periods of minimum use of the system and for no more than 24 hours.

(2) All service representatives or any other

person who contacts customers or potential customers on behalf of the cable or video provider shall have a visible identification card with their name and photograph and shall orally identify themselves upon first contact with the customer. Customer service representatives shall orally identify themselves to callers immediately following the greeting during each telephone contact with the public.

(3) The cable or video providers shall: (i) maintain

a customer service facility within the boundaries of a local unit of government staffed by customer service representatives that have the capacity to accept payment, adjust bills, and respond to repair, installation, reconnection, disconnection, or other service calls and distribute or receive converter boxes, remote control units, digital stereo units, or other equipment related to the provision of cable or video service; (ii) provide customers with bill payment facilities through retail, financial, or other commercial institutions located within the boundaries of a local unit of government; (iii) provide an address, toll-free telephone number or electronic address to accept bill payments and correspondence and provide secure collection boxes for the receipt of bill payments and the return of equipment, provided that if a cable or video provider provides secure collection boxes, it shall provide a printed receipt when items are deposited; or (iv) provide an address, toll-free telephone number, or electronic address to accept bill payments and correspondence and provide a method for customers to return equipment to the cable or video provider at no cost to the customer.

(4) In each contact with a customer, the service

representatives or any other person who contacts customers or potential customers on behalf of the cable or video provider shall state the estimated cost of the service, repair, or installation orally prior to delivery of the service or before any work is performed, shall provide the customer with an oral statement of the total charges before terminating the telephone call or other contact in which a service is ordered, whether in-person or over the Internet, and shall provide a written statement of the total charges before leaving the location at which the work was performed. In the event that the cost of service is a promotional price or is for a limited period of time, the cost of service at the end of the promotion or limited period of time shall be disclosed.

(5) Cable or video providers shall provide

customers a minimum of 30 days' written notice before increasing rates or eliminating transmission of programming and shall submit the notice of any rate increase to the local unit of government in advance of distribution to customers, provided that the cable or video provider is not in violation of this provision if the elimination of transmission of programming was outside the control of the provider, in which case the provider shall use reasonable efforts to provide as much notice as possible, and any rate decrease related to the elimination of transmission of programming shall be applied to the date of the change.

(6) Cable or video providers shall provide clear

visual and audio reception that meets or exceeds applicable Federal Communications Commission technical standards. If a customer experiences poor video or audio reception due to the equipment of the cable or video provider, the cable or video provider shall promptly repair the problem at its own expense.

(c) Bills, payment, and termination:
(1) Cable or video providers shall render monthly

bills that are clear, accurate, and understandable.

(2) Every residential customer who pays bills

directly to the cable or video provider shall have at least 28 days from the date of the bill to pay the listed charges.

(3) Customer payments shall be posted promptly.

When the payment is sent by United States mail, payment is considered paid on the date it is postmarked.

(4) Cable or video providers may not terminate

residential service for nonpayment of a bill unless the cable or video provider furnishes notice of the delinquency and impending termination at least 15 days prior to the proposed termination. Notice of proposed termination shall be mailed, postage prepaid, to the customer to whom service is billed. Notice of proposed termination shall not be mailed until the 24th day after the date of the bill for services. Notice of delinquency and impending termination may be part of a billing statement only if the notice is designed to be conspicuous. The cable or video providers may not assess a late fee prior to the 24th day after the date of the bill for service.

(5) Every notice of impending termination shall

include all of the following: the name and address of customer; the amount of the delinquency; the date on which payment is required to avoid termination; and the telephone number of the cable or video provider's service representative to make payment arrangements and to provide additional information about the charges for failure to return equipment and for reconnection, if any.

(6) Service may only be terminated on days when the

customer is able to reach a service representative of the cable or video providers, either in person or by telephone.

(7) Any service terminated by a cable or video

provider without good cause shall be restored without any reconnection fee, charge, or penalty; good cause for termination includes, but is not limited to, failure to pay a bill by the date specified in the notice of impending termination, payment by check for which there are insufficient funds, theft of service, abuse of equipment or personnel, or other similar subscriber actions.

(8) Cable or video providers shall cease charging a

customer for any or all services within one business day after it receives a request to immediately terminate service or on the day requested by the customer if such a date is at least 5 days from the date requested by the customer. Nothing in this subsection (c) shall prohibit the provider from billing for charges that the customer incurs prior to the date of termination. Cable or video providers shall issue a credit no later than the customer's next billing cycle following the determination that a credit is warranted. Cable or video providers shall issue a refund or return a deposit promptly, but not later than either the customer's next billing cycle following resolution of the request or 30 days, whichever is earlier, or the return of equipment, if any, whichever is later.

(9) The customers or subscribers of a cable or

video provider shall be allowed to disconnect their service at any time within the first 30 days after subscribing to or upgrading the service. Within this 30-day period, cable or video providers shall not charge or impose any fees or penalties on the customer for disconnecting service, including, but not limited to, any installation charge or the imposition of an early termination charge, except the cable or video provider may impose a charge or fee to offset any rebates or credits received by the customer and may impose monthly service or maintenance charges, including pay-per-view and premium services charges, during such 30-day period.

(d) Response to customer inquiries:
(1) Cable or video providers will maintain a

toll-free telephone access line that is available to customers 24 hours a day, 7 days a week to accept calls regarding installation, termination, service, and complaints. Trained, knowledgeable, qualified service representatives of the cable or video providers will be available to respond to customer telephone inquiries during normal business hours. Customer service representatives shall be able to provide credit, waive fees, schedule appointments, and change billing cycles. Any difficulties that cannot be resolved by the customer service representatives shall be referred to a supervisor who shall make his or her best efforts to resolve the issue immediately. If the supervisor does not resolve the issue to the customer's satisfaction, the customer shall be informed of the cable or video provider's complaint procedures and procedures for billing dispute resolution and given a description of the rights and remedies available to customers to enforce the terms of this Article, including the customer's rights to have the complaint reviewed by the local unit of government, to request mediation, and to review in a court of competent jurisdiction.

(2) After normal business hours, the access line

may be answered by a service or an automated response system, including an answering machine. Inquiries received by telephone or e-mail after normal business hours shall be responded to by a trained service representative on the next business day. The cable or video provider shall respond to a written billing inquiry within 10 days of receipt of the inquiry.

(3) Cable or video providers shall provide

customers seeking non-standard installations with a total installation cost estimate and an estimated date of completion. The actual charge to the customer shall not exceed the estimated cost without the written consent of the customer.

(4) If the cable or video provider receives

notice that an unsafe condition exists with respect to its equipment, it shall investigate such condition immediately and shall take such measures as are necessary to remove or eliminate the unsafe condition. The cable or video provider shall inform the local unit of government promptly, but no later than 2 hours after it receives notification of an unsafe condition that it has not remedied.

(5) Under normal operating conditions, telephone

answer time by the cable or video provider's customer representative, including wait time, shall not exceed 30 seconds when the connection is made. If the call needs to be transferred, transfer time shall not exceed 30 seconds. These standards shall be met no less than 90% of the time under normal operating conditions, measured on a quarterly basis. The cable or video provider shall not be required to acquire equipment or perform surveys to measure compliance with these telephone answering standards unless an historical record of complaints indicates a clear failure to comply.

(6) Under normal operating conditions, the cable

or video provider's customers will receive a busy signal less than 3% of the time.

(e) Under normal operating conditions, each of the following standards related to installations, outages, and service calls will be met no less than 95% of the time measured on a quarterly basis:
(1) Standard installations will be performed within

7 business days after an order has been placed. "Standard" installations are those that are located up to 125 feet from the existing distribution system.

(2) Excluding conditions beyond the control of the

cable or video providers, the cable or video providers will begin working on "service interruptions" promptly and in no event later than 24 hours after the interruption is reported by the customer or otherwise becomes known to the cable or video providers. Cable or video providers must begin actions to correct other service problems the next business day after notification of the service problem and correct the problem.

(3) The "appointment window" alternatives for

installations, service calls, and other installation activities will be either a specific time or, at a maximum, a 4-hour time block during evening, weekend, and normal business hours. The cable or video provider may schedule service calls and other installation activities outside of these hours for the express convenience of the customer.

(4) Cable or video providers may not cancel an

appointment with a customer after the close of business on the business day prior to the scheduled appointment. If the cable or video provider's representative is running late for an appointment with a customer and will not be able to keep the appointment as scheduled, the customer will be contacted. The appointment will be rescheduled, as necessary, at a time that is convenient for the customer, even if the rescheduled appointment is not within normal business hours.

(f) Public benefit obligation:
(1) All cable or video providers offering service

pursuant to the Cable and Video Competition Law of 2007, the Illinois Municipal Code, or the Counties Code shall provide a free service line drop and free basic service to all current and future public buildings within their footprint, including, but not limited to, all local unit of government buildings, public libraries, and public primary and secondary schools, whether owned or leased by that local unit of government ("eligible buildings"). Such service shall be used in a manner consistent with the government purpose for the eligible building and shall not be resold.

(2) This obligation only applies to those cable or

video service providers whose cable service or video service systems pass eligible buildings and its cable or video service is generally available to residential subscribers in the same local unit of government in which the eligible building is located. The burden of providing such service at each eligible building shall be shared by all cable and video providers whose systems pass the eligible buildings in an equitable and competitively neutral manner, and nothing herein shall require duplicative installations by more than one cable or video provider at each eligible building. Cable or video providers operating in a local unit of government shall meet as necessary and determine who will provide service to eligible buildings under this subsection (f). If the cable or video providers are unable to reach an agreement, they shall meet with the local unit of government, which shall determine which cable or video providers will serve each eligible building. The local unit of government shall bear the costs of any inside wiring or video equipment costs not ordinarily provided as part of the cable or video provider's basic offering.

(g) After the cable or video providers have offered service for one year, the cable or video providers shall make an annual report to the Commission, to the local unit of government, and to the Attorney General that it is meeting the standards specified in this Article, identifying the number of complaints it received over the prior year in the State and specifying the number of complaints related to each of the following: (1) billing, charges, refunds, and credits; (2) installation or termination of service; (3) quality of service and repair; (4) programming; and (5) miscellaneous complaints that do not fall within these categories.
(h) To the extent consistent with federal law, cable or video providers shall offer the lowest-cost basic cable or video service as a stand-alone service to residential customers at reasonable rates. Cable or video providers shall not require the subscription to any service other than the lowest-cost basic service or to any telecommunications or information service, as a condition of access to cable or video service, including programming offered on a per channel or per program basis. Cable or video providers shall not discriminate between subscribers to the lowest-cost basic service, subscribers to other cable services or video services, and other subscribers with regard to the rates charged for cable or video programming offered on a per channel or per program basis.
(i) To the extent consistent with federal law, cable or video providers shall ensure that charges for changes in the subscriber's selection of services or equipment shall be based on the cost of such change and shall not exceed nominal amounts when the system's configuration permits changes in service tier selection to be effected solely by coded entry on a computer terminal or by other similarly simple method.
(j) To the extent consistent with federal law, cable or video providers shall have a rate structure for the provision of cable or video service that is uniform throughout the area within the boundaries of the local unit of government. This subsection (j) is not intended to prohibit bulk discounts to multiple dwelling units or to prohibit reasonable discounts to senior citizens or other economically disadvantaged groups.
(k) To the extent consistent with federal law, cable or video providers shall not charge a subscriber for any service or equipment that the subscriber has not affirmatively requested or affirmatively agreed to by name. For purposes of this subsection (k), a subscriber's failure to refuse a cable or video provider's proposal to provide service or equipment shall not be deemed to be an affirmative request for such service or equipment.
(l) No contract or service agreement containing an early termination clause offering residential cable or video services or any bundle including such services shall be for a term longer than 2 years. Any contract or service offering with a term of service that contains an early termination fee shall limit the early termination fee to not more than the value of any additional goods or services provided with the cable or video services, the amount of the discount reflected in the price for cable services or video services for the period during which the consumer benefited from the discount, or a declining fee based on the remainder of the contract term.
(m) Cable or video providers shall not discriminate in the provision of services for the hearing and visually impaired, and shall comply with the accessibility requirements of 47 U.S.C. 613. Cable or video providers shall deliver and pick-up or provide customers with pre-paid shipping and packaging for the return of converters and other necessary equipment at the home of customers with disabilities. Cable or video providers shall provide free use of a converter or remote control unit to mobility impaired customers.
(n)(1) To the extent consistent with federal law, cable or video providers shall comply with the provisions of 47 U.S.C. 532(h) and (j). The cable or video providers shall not exercise any editorial control over any video programming provided pursuant to this Section, or in any other way consider the content of such programming, except that a cable or video provider may refuse to transmit any leased access program or portion of a leased access program that contains obscenity, indecency, or nudity and may consider such content to the minimum extent necessary to establish a reasonable price for the commercial use of designated channel capacity by an unaffiliated person. This subsection (n) shall permit cable or video providers to enforce prospectively a written and published policy of prohibiting programming that the cable or video provider reasonably believes describes or depicts sexual or excretory activities or organs in a patently offensive manner as measured by contemporary community standards.
(2) Upon customer request, the cable or video

provider shall, without charge, fully scramble or otherwise fully block the audio and video programming of each channel carrying such programming so that a person who is not a subscriber does not receive the channel or programming.

(3) In providing sexually explicit adult programming

or other programming that is indecent on any channel of its service primarily dedicated to sexually oriented programming, the cable or video provider shall fully scramble or otherwise fully block the video and audio portion of such channel so that a person who is not a subscriber to such channel or programming does not receive it.

(4) Scramble means to rearrange the content of the

signal of the programming so that the programming cannot be viewed or heard in an understandable manner.

(o) Cable or video providers will maintain a listing, specific to the level of street address, of the areas where its cable or video services are available. Customers who inquire about purchasing cable or video service shall be informed about whether the cable or video provider's cable or video services are currently available to them at their specific location.
(p) Cable or video providers shall not disclose the name, address, telephone number or other personally identifying information of a cable service or video service customer to be used in mailing lists or to be used for other commercial purposes not reasonably related to the conduct of its business unless the cable or video provider has provided to the customer a notice, separately or included in any other customer service notice, that clearly and conspicuously describes the customer's ability to prohibit the disclosure. Cable or video providers shall provide an address and telephone number for a customer to use without a toll charge to prevent disclosure of the customer's name and address in mailing lists or for other commercial purposes not reasonably related to the conduct of its business to other businesses or affiliates of the cable or video provider. Cable or video providers shall comply with the consumer privacy requirements of Section 26-4.5 of the Criminal Code of 2012, the Restricted Call Registry Act, and 47 U.S.C. 551 that are in effect as of June 30, 2007 (the effective date of Public Act 95-9) and as amended thereafter.
(q) Cable or video providers shall implement an informal process for handling inquiries from local units of government and customers concerning billing issues, service issues, privacy concerns, and other consumer complaints. In the event that an issue is not resolved through this informal process, a local unit of government or the customer may request nonbinding mediation with the cable or video provider, with each party to bear its own costs of such mediation. Selection of the mediator will be by mutual agreement, and preference will be given to mediation services that do not charge the consumer for their services. In the event that the informal process does not produce a satisfactory result to the customer or the local unit of government, enforcement may be pursued as provided in subdivision (4) of subsection (r) of this Section.
(r) The Attorney General and the local unit of government may enforce all of the customer service and privacy protection standards of this Section with respect to complaints received from residents within the local unit of government's jurisdiction, but it may not adopt or seek to enforce any additional or different customer service or performance standards under any other authority or provision of law.
(1) The local unit of government may, by ordinance,

provide a schedule of penalties for any material breach of this Section by cable or video providers in addition to the penalties provided herein. No monetary penalties shall be assessed for a material breach if it is out of the reasonable control of the cable or video providers or its affiliate. Monetary penalties adopted in an ordinance pursuant to this Section shall apply on a competitively neutral basis to all providers of cable service or video service within the local unit of government's jurisdiction. In no event shall the penalties imposed under this subsection (r) exceed $750 for each day of the material breach, and these penalties shall not exceed $25,000 for each occurrence of a material breach per customer.

(2) For purposes of this Section, "material breach"

means any substantial failure of a cable or video service provider to comply with service quality and other standards specified in any provision of this Act. The Attorney General or the local unit of government shall give the cable or video provider written notice of any alleged material breaches of this Act and allow such provider at least 30 days from receipt of the notice to remedy the specified material breach.

(3) A material breach, for the purposes of assessing

penalties, shall be deemed to have occurred for each day that a material breach has not been remedied by the cable service or video service provider after the expiration of the period specified in subdivision (2) of this subsection (r) in each local unit of government's jurisdiction, irrespective of the number of customers affected.

(4) Any customer, the Attorney General, or a local

unit of government may pursue alleged violations of this Act by the cable or video provider in a court of competent jurisdiction. A cable or video provider may seek judicial review of a decision of a local unit of government imposing penalties in a court of competent jurisdiction. No local unit of government shall be subject to suit for damages or other relief based upon its action in connection with its enforcement or review of any of the terms, conditions, and rights contained in this Act except a court may require the return of any penalty it finds was not properly assessed or imposed.

(s) Cable or video providers shall credit customers for violations in the amounts stated herein. The credits shall be applied on the statement issued to the customer for the next monthly billing cycle following the violation or following the discovery of the violation. Cable or video providers are responsible for providing the credits described herein and the customer is under no obligation to request the credit. If the customer is no longer taking service from the cable or video provider, the credit amount will be refunded to the customer by check within 30 days of the termination of service. A local unit of government may, by ordinance, adopt a schedule of credits payable directly to customers for breach of the customer service standards and obligations contained in this Article, provided the schedule of customer credits applies on a competitively neutral basis to all providers of cable service or video service in the local unit of government's jurisdiction and the credits are not greater than the credits provided in this Section.
(1) Failure to keep an appointment or to notify

the customer prior to the close of business on the business day prior to the scheduled appointment: $25.00.

(2) Violation of customer service and billing

standards in subsections (c) and (d) of this Section: $25.00 per occurrence.

(3) Violation of the bundling rules in subsection

(h) of this Section: $25.00 per month.

(t) The enforcement powers granted to the Attorney General in Article XXI of this Act shall apply to this Article, except that the Attorney General may not seek penalties for violation of this Article other than in the amounts specified herein. Nothing in this Section shall limit or affect the powers of the Attorney General to enforce the provisions of Article XXI of this Act or the Consumer Fraud and Deceptive Business Practices Act.
(u) This Article applies to all cable and video providers in the State, including but not limited to those operating under a local franchise as that term is used in 47 U.S.C. 522(9), those operating under authorization pursuant to Section 11-42-11 of the Illinois Municipal Code, those operating under authorization pursuant to Section 5-1095 of the Counties Code, and those operating under a State-issued authorization pursuant to Article XXI of this Act.
(Source: P.A. 97-1108, eff. 1-1-13; 97-1150, eff. 1-25-13; 98-45, eff. 6-28-13.)

(220 ILCS 5/22-502)
Sec. 22-502. The provisions of this Article are a limitation of home rule powers under subsection (h) of Section 6 of Article VII of the Illinois Constitution.
(Source: P.A. 95-9, eff. 6-30-07; 95-876, eff. 8-21-08.)

(220 ILCS 5/22-503)
Sec. 22-503. The provisions of this Article are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 95-9, eff. 6-30-07; 95-876, eff. 8-21-08.)



Article 70 - Cable and Video Customer Protection Law (Renumbered)

(220 ILCS 5/Art. 70 heading)






220 ILCS 10/ - Citizens Utility Board Act.

(220 ILCS 10/1) (from Ch. 111 2/3, par. 901)
Sec. 1. Title. This Act may be cited as the Citizens Utility Board Act.
(Source: P.A. 86-1475.)

(220 ILCS 10/2) (from Ch. 111 2/3, par. 902)
Sec. 2. Purpose. The purpose of this Act is to promote the health, welfare and prosperity of all the citizens of this State by ensuring effective and democratic representation of utility consumers before the Illinois Commerce Commission, the Federal Energy Regulatory Commission, the Federal Communications Commission, the courts, and other public bodies and by providing for consumer education on utility service prices and on benefits and methods of energy conservation. Such purpose shall be deemed a statewide interest and not a private or special concern.
(Source: P.A. 83-945.)

(220 ILCS 10/3) (from Ch. 111 2/3, par. 903)
Sec. 3. Definitions. As used in this Act: (1) "Board" means the board of directors of the corporation.
(2) "Campaign contribution" means a gift, subscription, loan, advance or deposit of money or anything of value, made for the purpose of electing a candidate to the board; or a contract, a promise or agreement, express or implied, whether or not legally enforceable, to make any campaign contribution; but does not include the value of services provided without compensation by individuals who volunteer a portion or all of their time on behalf of a candidate or political committee, or the use of real or personal property and the cost of invitations, food and beverages, voluntarily provided by an individual to a candidate in rendering voluntary personal services on the individual's residential premises for candidate-related activities if the cumulative value of the activities to the individual on behalf of any candidate does not exceed $100 for any election.
(3) "Campaign expenditures" means a purchase, payment distribution, loan, advance, deposit or gift of money or anything of value, made for the purpose of electing a candidate to the board; or a contract, promise, or agreement, express or implied, whether or not legally enforceable, to make any campaign expenditure; but does not include the use of real or personal property and the cost of invitations, food and beverages, voluntarily provided by an individual to a candidate in rendering voluntary personal services on the individual's residential premises for candidate-related activities if the cumulative value of the activities by the individual on behalf of any candidate does not exceed $100 for any election.
(4) "Class A utility" means any gas, electric or water public utility with annual total gross operating revenues of $2.5 million or more or any telephone public utility with annual total gross operating revenues of $1,600,000 or more on the effective date of this Act.
(5) "Corporation" means the citizens utility board.
(6) "Director" means any member of the board.
(7) "District" means a corporation district, the boundaries of which are congruent with the boundaries of the Congressional districts in the State.
(8) "Immediate family" of a person means the person's spouse and legal dependents.
(9) "Member" means any person who satisfies the requirements for membership under Section 4.
(10) "Periodic customer billing" means a demand for payment for utility services by a public utility to a residential utility consumer on a monthly or other regular basis.
(11) "Political committee" means any committee, club, association or other group of persons which make campaign expenditures or receive campaign contributions during the year before an election of the board.
(12) "Public utility" means any person who owns, operates, manages or controls any plant or equipment or any part of a plant or equipment, within the State, for the conveyance of telephone messages or for the production, transmission, delivery or furnishing of heat, light, water or power either directly or indirectly to or for the public. "Public utility" includes any person engaged in the transmission or delivery of natural gas for compensation within this State by means of pipes or mains. "Public utility" does not include a cooperative association organized for the purpose of furnishing telephone service to its members only. "Public utility" does not include electric cooperatives as defined in Section 3-119 of the Public Utilities Act. However, "public utility" does not include either public utilities that are owned and operated by a political subdivision, public institution of higher education or municipal corporation of this State or public utilities that are owned by such political subdivision, public institution of higher education, or municipal corporation and operated by any of its lessees or operating agents.
(13) "Utility consumer" means any individual or entity, which is not governmental or a public utility, which is located in this State and which is furnished with a utility service by a public utility.
(14) "Utility service" means electricity, natural gas, water and telephone service supplied by a public utility.
(Source: P.A. 91-357, eff. 7-29-99.)

(220 ILCS 10/4) (from Ch. 111 2/3, par. 904)
Sec. 4. Citizens utility board: formation and membership. (1) There is created a nonprofit public body corporate and politic to be known as the "Citizens Utility Board". Any utility consumer who has submitted a membership form and has contributed membership dues to the corporation in the preceding 12 months shall be a member of the corporation. A member may resign from membership at any time.
(2) The board shall, upon certification of their nominations pursuant to subsection (2) of Section 12 and request by the candidate, within 5 days provide to each candidate for election to the board a current list of members residing in the candidate's district. Such list shall include the names and current addresses of members within such district, and may be used by the candidate only for election purposes.
(3) Notwithstanding any other provision of this Act or any other provisions of law, if the corporation does not receive contributions from at least 10,000 citizens of this State within 3 years of the effective date of this Act, the corporation shall be dissolved.
(Source: P.A. 86-101.)

(220 ILCS 10/5) (from Ch. 111 2/3, par. 905)
Sec. 5. Powers and duties.
(1) The corporation shall:
(a) Represent and protect the interests of the

residential utility consumers of this State. All actions by the corporation under this Act shall be directed toward such duty; provided that the corporation may also give due consideration to the interests of business in the State.

(b) Inform, in so far as possible, all utility

consumers about the corporation, including the procedure for obtaining membership in the corporation.

(2) The corporation shall have all the powers necessary or convenient for the effective representation and protection of the interest of utility consumers and to implement this Act, including the following powers in addition to all other powers granted by this Act.
(a) To make, amend and repeal bylaws and rules for

the regulation of its affairs and the conduct of its business; to adopt an official seal and alter it at pleasure; to maintain an office; to sue and be sued in its own name, plead and be impleaded; and to make and execute contracts and other instruments necessary or convenient to the exercise of the powers of the corporation.

(b) To employ such agents, employees and special

advisors as it finds necessary and to fix their compensation.

(c) To solicit and accept gifts, loans, including

loans made by the Illinois Commerce Commission from funds appropriated for that purpose by law, or other aid in order to support activities concerning the interests of utility consumers. Except as provided in Section 5.1, the corporation may not accept gifts, loans or other aid from any public utility or from any director, employee or agent or member of the immediate family of a director, employee or agent of any public utility and, after the first election the corporation, may not accept from any individual, private corporation, association or partnership in any single year a total of more than $1,000 in gifts. Under this paragraph, "aid" does not mean payment of membership dues.

(d) To intervene as a party or otherwise participate

on behalf of utility consumers in any proceeding which affects the interest of utility consumers.

(e) To represent the interests of utility consumers

before the Illinois Commerce Commission, the Federal Energy Regulatory Commission, the Federal Communications Commission, the courts, and other public bodies, except that no director, employee or agent of the corporation may engage in lobbying without first complying with any applicable statute, administrative rule or other regulation relating to lobbying.

(f) To establish annual dues which shall be set at a

level that provides sufficient funding for the corporation to effectively perform its powers and duties, and is affordable for as many utility consumers as is possible.

(g) To implement solicitation for corporation funding

and membership.

(h) To seek tax exempt status under State and federal

law, including 501(c)(3) status under the United States Internal Revenue Code.

(i) To provide information and advice to utility

consumers on any matter with respect to utility service, including but not limited to information and advice on benefits and methods of energy conservation.

(3) The powers, duties, rights and privileges conferred or imposed upon the corporation by this Act may not be transferred.
(4) The corporation shall refrain from interfering with collective bargaining rights of any employees of a public utility.
(Source: P.A. 91-50, eff. 6-30-99.)

(220 ILCS 10/5.1)
Sec. 5.1. Contributions. Notwithstanding anything to the contrary in Section 5 of this Act, the corporation shall have the authority to solicit and accept contributions made pursuant to Section 16-111.1 of the Public Utilities Act.
(Source: P.A. 91-50, eff. 6-30-99.)

(220 ILCS 10/6) (from Ch. 111 2/3, par. 906)
Sec. 6. Board. The corporation shall be managed by, and its powers, functions and duties shall be exercised through a board to be composed as follows:
(1) Election and Terms of Directors. The Citizens Utility Board Districts shall be divided into two groups for the purpose of establishing terms for which the Directors shall be elected in each group. One group shall be comprised of the even numbered Congressional Districts. The odd numbered Congressional Districts shall comprise the other group.
(a) The Interim Board, within 60 days after their appointment, shall meet and publicly by lot determine which group shall be the first group and which group shall be the second. The board members or their successors from the first group shall be elected for successive terms of two years, two years and four years; and members or their successors from the second group shall be elected for successive terms of four years, two years and two years.
(b) The first election of directors of the board is to be held no later than April 30, 1985. Subsequent elections of directors of the board shall be held on March 31 of each election year. If March 31 falls on a weekend or holiday, the election shall occur on the next business day following March 31.
(c) Interim and elected board members shall serve until their successors are elected and have qualified.
(d) In the year following each decennial census and within 45 days after the redistricted Congressional Districts are enacted, the board shall allocate terms between the 2 groups of districts publicly by lot as provided in paragraph (a). Board members or their successors from the first group shall be elected for successive terms of two years, four years and four years; and members or their successors from the second group shall be elected for successive terms of four years, four years, and two years.
(2) Qualifications. A director shall be a resident of the district he or she represents and member of the corporation. No person who is an employee in any managerial or supervisory capacity, director, officer or agent or who is a member of the immediate family of any such employee, director, officer or agent of any public utility is eligible to be a director. No director may hold any elective position, be a candidate for any elective position, be a State public official, be employed by the Illinois Commerce Commission, or be employed in a governmental position exempt from the Personnel Code.
(3) Director, Family Member Employment. No director, nor member of his or her immediate family shall, either directly or indirectly, be employed for compensation as a staff member or consultant of the corporation.
(4) Meetings. The board shall hold regular meetings at least once every 3 months on such dates and at such places as it may determine. Special meetings may be called by the president or by a majority of the directors upon at least 7 days' advance written notice. Unless otherwise provided in the bylaws, a majority of the board of directors shall constitute a quorum; provided, that in no event shall a quorum consist of less than one-third of the board of directors. The act of the majority of the directors, present at a meeting at which a quorum is present, shall be the act of the board of directors unless the act of a greater number is required by this Act or bylaws. A summary of the minutes of every board meeting shall be made available to each public library in the State upon request and to individuals upon request.
(5) Expenses. A director may not receive any compensation for his or her services but shall be reimbursed for necessary expenses, including travel expenses incurred in the discharge of duties. The board shall establish standard allowances for mileage, room and meals and the purposes for which such allowances may be made and shall determine the reasonableness and necessity for such reimbursements. The board shall include the schedule of such standard allowances in the annual report under subsection (4) (d) of Section 7.
(6) Bonding. Directors and employees eligible to disburse funds shall be bonded. The costs of such bonds shall be paid by the corporation.
(Source: P.A. 84-1093.)

(220 ILCS 10/7) (from Ch. 111 2/3, par. 907)
Sec. 7. Duties of directors. The board shall have the following duties:
(1) To establish the policy of the corporation regarding appearances before regulatory agencies, legislative bodies and other public authorities, and regarding other activities which the corporation has the authority to perform under this Act.
(2) To employ an executive director who shall have the following powers and duties, subject at all times to the direction and supervision of the board:
(a) To implement the policy established by the board under subsection (1).
(b) To employ and discharge employees of the corporation.
(c) To supervise the offices, facilities and work of the employees of the corporation.
(d) To have custody of and maintain the books, records and membership rolls of the corporation under this Act.
(e) To prepare and submit to the board annual and quarterly statements of the financial and substantive operations of the corporation, and financial estimates for the future operations of the corporation.
(f) To attend and participate in meetings of the board, but without a vote.
(g) To file annually with the board a current financial statement which includes the information required under subsection (3) of Section 12.
(h) To exercise such other powers and perform such other duties as the board delegates.
(3) To hold an annual meeting of the membership on a date and at a place within the State to be determined by the board under Section 8.
(4) To assure preparation of:
(a) Up-to-date membership rolls.
(b) Quarterly statements of the financial and substantive operations of the corporation.
(c) An audit of the corporation's books at least once each fiscal year. The audit shall be by a certified public accountant.
(d) An annual report of the corporation's financial and substantive operations. The corporation shall prepare the report at the close of the corporation's fiscal year and shall make the report available to each of its members, as well as to members of the news media who request it. It shall also make the report available to each library in the State that requests it, and to individuals upon request.
(5) To establish and make available to the public a written policy on the availability and distribution of all records required to be kept by the corporation under this Act.
(6) To prepare membership applications and distribute such applications in sufficient amounts or in machine copyable form to every library system, as defined in Section 2 of The Illinois Library System Act, so as to allow such library systems to distribute the applications to all of the public libraries throughout the State, wherefrom utility consumers may obtain the applications to submit to the corporation, with annual dues, for membership.
(7) To prepare nominating petitions and distribute such petitions in sufficient amounts or in machine copyable form to every library system, as defined in Section 2 of The Illinois Library System Act, so as to allow such library systems to distribute the petitions to all of the public libraries throughout the State, wherefrom members of the corporation may obtain the petitions to circulate when running for nomination for a director.
(8) To provide all candidates for election to the board with a current list of members residing in the candidate's district upon certification of nomination pursuant to subsection (2) of Section 12 and within 5 days of a request by the candidate.
(9) To carry out all other duties and responsibilities imposed upon the corporation and the board under this Act.
(Source: P.A. 86-101.)

(220 ILCS 10/7.1) (from Ch. 111 2/3, par. 907.1)
Sec. 7.1. Director statement of financial interest. Every director shall file annually with the board a current financial statement which includes the information required under subsection (3) of Section 12.
(Source: P.A. 86-1028.)

(220 ILCS 10/7.2) (from Ch. 111 2/3, par. 907.2)
Sec. 7.2. Executive director: qualifications; appointment.
(1) The executive director hired by the board under Section 7 shall have the same qualifications as a director under Section 12, except that the executive director need not be a resident of this State nor a member of the corporation. The executive director may not be a candidate for director while serving as executive director.
(2) To hire the executive director under Section 7, the board shall adhere to any applicable State or federal law prohibiting discrimination in employment.
(3) The board shall require all applicants for the position of executive director of the corporation to file a financial statement which includes the information required under subsection (4) of Section 12. The board shall require the executive director to file a current statement annually.
(Source: P.A. 83-945.)

(220 ILCS 10/8) (from Ch. 111 2/3, par. 908)
Sec. 8. Annual membership meeting. All members shall be eligible to attend, participate in and vote in the annual membership meeting called by the board under subsection (3) of Section 7. The meeting shall be open to the public and shall be held in different districts on a rotating basis. Each year a meeting shall be held in each board district for the members of such district. Such members shall receive notice of that meeting at least 14 days in advance.
(Source: P.A. 83-945.)

(220 ILCS 10/9) (from Ch. 111 2/3, par. 909)
Sec. 9. Mailing procedure.
(1) As used in this Section:
(a) "Enclosure" means a card, leaflet, envelope or

combination thereof furnished by the corporation under this Section.

(b) "Mailing" means any communication by a State

agency, other than a mailing made under the Senior Citizens and Persons with Disabilities Property Tax Relief Act, that is sent through the United States Postal Service to more than 50,000 persons within a 12-month period.

(c) "State agency" means any officer, department,

board, commission, institution or entity of the executive or legislative branches of State government.

(2) To accomplish its powers and duties under Section 5 this Act, the corporation, subject to the following limitations, may prepare and furnish to any State agency an enclosure to be included with a mailing by that agency.
(a) A State agency furnished with an enclosure shall

include the enclosure within the mailing designated by the corporation.

(b) An enclosure furnished by the corporation under

this Section shall be provided to the State agency a reasonable period of time in advance of the mailing.

(c) An enclosure furnished by the corporation under

this Section shall be limited to informing the reader of the purpose, nature and activities of the corporation as set forth in this Act and informing the reader that it may become a member in the corporation, maintain membership in the corporation and contribute money to the corporation directly.

(d) Prior to furnishing an enclosure to the State

agency, the corporation shall seek and obtain approval of the content of the enclosure from the Illinois Commerce Commission. The Commission shall approve the enclosure if it determines that the enclosure (i) is not false or misleading and (ii) satisfies the requirements of this Act. The Commission shall be deemed to have approved the enclosure unless it disapproves the enclosure within 14 days from the date of receipt.

(3) The corporation shall reimburse each State agency for all reasonable incremental costs incurred by the State agency in complying with this Section above the agency's normal mailing and handling costs, provided that:
(a) The State agency shall first furnish the

corporation with an itemized accounting of such additional cost; and

(b) The corporation shall not be required to

reimburse the State agency for postage costs if the weight of the corporation's enclosure does not exceed .35 ounce avoirdupois. If the corporation's enclosure exceeds that weight, then it shall only be required to reimburse the State agency for postage cost over and above what the agency's postage cost would have been had the enclosure weighed only .35 ounce avoirdupois.

(Source: P.A. 99-143, eff. 7-27-15.)

(220 ILCS 10/10) (from Ch. 111 2/3, par. 910)
Sec. 10. Prohibited Acts. (1) No person may interfere or threaten to interfere with or cause any interference with utility service or with the utility service of or penalize any person who contributes to the corporation or participates in any of its activities, in retribution for such contribution or participation.
(2) No person may act with intent to prevent, interfere with or hinder the activities permitted under this Act.
(3) A person who violates this Section may be fined not more than $1,000. Each such violation shall constitute a separate and continuing violation of this Act. A person who knowingly and wilfully violates this Section may be imprisoned not more than 6 months.
(Source: P.A. 83-945.)

(220 ILCS 10/11) (from Ch. 111 2/3, par. 911)
Sec. 11. Appointment of Interim Board of Directors. (1) Within 90 days after the effective date of this Act, an interim board of directors shall be appointed. The Board shall consist of 11 members. The Governor shall appoint 3 members. The President of the Senate, the Speaker of the House, the Minority Leader of the Senate and the Minority Leader of the House shall each appoint 2 members. The appointees shall reflect the geographical diversity of this State and shall include representation from minority groups, low-income persons, labor organizations, business, women and senior citizens. No interim director appointed under this Section may hold an elective position, be a candidate for any elective position, or be a State public official.
(2) The interim board appointed under this Section shall:
(a) As soon as possible after appointment, organize for the transaction of business.
(b) Inform the utility consumers of this State of the existence, nature and purposes of the corporation, and encourage utility consumers to join the corporation, to participate in the corporation's activities and to contribute to the corporation.
(c) Establish annual dues to be in effect until such time as an elected board assumes the duty as provided in paragraph (2) (f) of Section 5.
(d) Elect officers as provided under Section 12.
(e) Employ such staff as the interim directors deem necessary to carry out the purposes of this Section. The interim board appointed under this Section shall follow the procedures required under Section 7.2 if it hires an executive director of the corporation.
(f) Make all necessary preparations for the first election of directors, oversee the election campaign and tally the votes under Section 12.
(g) Solicit funds for the corporation.
(h) Carry out all other duties and exercise all other powers accorded to the board under this Act including the powers given to the corporation under Section 9.
(Source: P.A. 83-945.)

(220 ILCS 10/12) (from Ch. 111 2/3, par. 912)
Sec. 12. (1) Eligibility. To be eligible for election to the board, a candidate must:
(a) Meet the qualifications for directors under subsection (2) of Section 6.
(b) Have his or her nomination certified by the board under subsection (2) of this Section.
(c) Submit to the board a statement of financial interests under subsection (3) and a statement of personal background and positions under subsection (4).
(d) Make the affirmation under subsection (3) (e).
(2) Nomination. A candidate for election to the board shall circulate or have a member of the corporation circulate a petition for nomination on the candidate's behalf not sooner than 120 days preceding the election and shall file the petition with the corporation not later than 60 days prior to the election. The petition for nomination shall be signed by at least 5% or 30, whichever is less, of the members residing in his or her district. The board shall verify the validity of the signatures by comparing them to the signatures on the membership applications and the current list of members maintained by the Board. Within 14 days after the petition is due, the board shall determine whether a sufficient number of signatures are valid. If the board determines a sufficient number are valid, it shall certify the nomination of the candidate.
(3) Statement of financial interests. A candidate for election to the board whose nomination is certified under subsection (2) shall submit to the board, not later than 60 days prior to the election, a statement of financial interests upon a form provided by the board. The statement of financial interests shall include the following information:
(a) The occupation, employer and position at place of employment of the candidate and of his or her immediate family members.
(b) A list of all corporate directorships or other offices, and of all fiduciary relationships, held in the past 3 years by the candidate and by his or her immediate family members.
(c) The name of any creditor to whom the candidate or a member of the candidate's immediate family owes $10,000 or more.
(d) The name of any corporation in which the candidate holds a security, the current market value of which is $5,000 or more.
(e) An affirmation, subject to penalty of perjury, that the information contained in the statement of financial interests is true and complete.
(4) Statement of personal background and positions. A candidate for election to the board whose nomination is certified under subsection (2) shall submit to the board, not later than 60 days prior to the election, on a form to be provided by the board, a statement concerning his or her personal background and positions on issues relating to public utilities or the operations of the corporation. The statement shall contain an affirmation, subject to penalty of perjury, that the candidate meets the qualifications prescribed for directors in subsection (2) of Section 6.
(5) Restrictions on a reporting of campaign contributions and expenditures. (a) No candidate may accept more than $200 in campaign contributions from any person or political committee from one year before the date of an election through the date of the election.
(b) Each candidate for election to the board shall keep complete records of all contributions to his or her campaign of $25 of more from one year before the date of an election through the date of the election, and, at the board's request, shall make such records available for inspection by the board.
(c) As a condition for receiving the benefits of the board's mailing under subsection (6), a candidate for election to the board shall agree in writing to incur no more than $2,500 in campaign expenditures from the time he or she commences circulation of petitions for nomination or from 4 months prior to the election, whichever is earlier, through the date of the election.
(d) Each candidate for election to the board shall keep complete records of his or her campaign expenditures, and, at the board's request, shall make such records available for inspection by the board.
(e) No earlier than 14 days and no later than 8 days preceding the election and no earlier than 21 days and no later than 30 days after the election, each candidate for election to the board shall submit to the board, on a form provided by the board, an accurate statement of his or her campaign contributions, swearing that he or she has fully complied with the requirements of this subsection.
(f) No candidate for election to the board may use any campaign contribution for any purpose except for campaign expenditures. Any campaign contribution not expended shall be donated no later than 90 days after the election to the corporation or to any charitable organization at the option of the candidate.
(6) Election procedures. (a) The board shall mail or distribute to each member's address on file with the corporation, not sooner than 30 and not later than 10 days before the date fixed for the election:
(i) An official ballot listing all candidates for director from the member's district whose nominations the board has certified and who satisfy the requirements of subsection (1). The board shall include with the ballot each candidate's statement of financial interests submitted under subsection (3).
(ii) The statement by each candidate for election to the board of personal background and positions as required under subsection (4), if the candidate has agreed in writing to limit his or her campaign expenditures under subsection (5) (c).
(b) Each member may vote in the election by returning his or her official ballot in person or by first class mail, properly marked, to the ballot return location designated by the corporation. Ballots returned to the location designated by the corporation must be postmarked on or before the date fixed for the election or must be received at the ballot return location designated by the corporation on or before the date fixed for the election.
(c) Voting shall be by secret ballot.
(d) The board shall tally votes with all reasonable speed and shall inform the membership promptly of the names of the candidates elected.
(e) For each district the board within 30 days of the election shall certify the candidate elected to the board if the candidate has the most votes in the district and if he or she has complied with this Section.
(f) If a vacancy in nomination occurs because no candidate has filed for nomination, the board by a majority of those voting shall appoint a member of the corporation who resides in the district where the vacancy exists to be the candidate.
(g) If the candidate with the most votes dies, declines or resigns from candidacy prior to being certified under paragraph (e), or for any other reason is not certified under paragraph (e), the office for which the candidate ran shall be vacant and shall be filled by the board as provided herein.
(h) If a vacancy on the Board occurs, with more than 12 months remaining in the term, the Board shall set a date for a special election for the district for the purpose of electing a director to serve out the term of the vacant office and shall so notify every member in the district. The election may not be less than 2 months nor more than 4 months after such notification. An election under this Section shall be conducted in the same manner as other elections of directors are conducted. The seat shall remain vacant if there is 8 months or less remaining in the term.
(7) Election rules. The board may prescribe rules for the conduct of elections and election campaigns not inconsistent with this Act.
(Source: P.A. 84-1093.)

(220 ILCS 10/13) (from Ch. 111 2/3, par. 913)
Sec. 13. Public records. Statements filed with the corporation shall be available for public inspection at the office of the corporation during reasonable hours of the day. Such records may be copied. The corporation may charge a reasonable fee for the cost of such copies.
(Source: P.A. 83-945.)

(220 ILCS 10/14) (from Ch. 111 2/3, par. 914)
Sec. 14. Board officers. (1) Election. The interim board of directors and the board of directors, at the first regular meeting of each at which a quorum is present, shall elect by a majority vote of the directors present and voting a president, vice president, secretary and treasurer. The board may elect such other officers as it deems necessary.
(2) Term of office. (a) Board officers shall begin serving immediately upon their election and their term of office shall be one year. After his or her term of office has expired, a board officer shall continue to serve until his or her successor is elected and certified.
(b) If a board office is vacant, the board shall elect a successor to serve out the term of the office.
(3) Powers and duties. Board officers shall exercise powers and perform duties as prescribed by this Act or as delegated to them by the board.
(Source: P.A. 83-945.)

(220 ILCS 10/15) (from Ch. 111 2/3, par. 915)
Sec. 15. Corrupt practices and conflicts of interest. (1) No person may offer or give anything of monetary value to any director, employee or agent of the corporation if the offer or gift influences, or is intended to influence, the action or judgment of the director, employee or agent of the corporation in his or her capacity as director, employee or agent of the corporation.
(2) No director, employee or agent of the corporation may solicit or accept anything of monetary value from any person if the solicitation or acceptance influences, or is intended to influence, the official action or judgment of the director, employee or agent in his or her capacity as director, employee or agent of the corporation.
(3) Any person who knowingly and wilfully violates this Section may be fined not more than $1,000 or imprisoned not more than 6 months or both.
(4) The board shall remove from office any director convicted under this Section and shall fill such office under subsection (6)(h) of Section 12.
(Source: P.A. 83-945.)

(220 ILCS 10/16) (from Ch. 111 2/3, par. 916)
Sec. 16. Corporation to be nonpartisan. The corporation may not sponsor, endorse or otherwise support, nor may it oppose any political party or the candidacy of any person for public office. The corporation and its directors and employees may not in their official capacities make statements which are intended to influence elections.
(Source: P.A. 86-101.)

(220 ILCS 10/17) (from Ch. 111 2/3, par. 917)
Sec. 17. Expenses. All expenses of the corporation incurred in carrying out this Act shall be payable solely from the funding as provided under this Act, and no liability may be incurred by the corporation beyond the extent to which moneys have been provided under this Act except that, for the purposes of meeting the necessary expenses of postage, preparing and printing the enclosure, initial organization and operation of the corporation for the period commencing on the effective date of this Act and continuing until the first election of the board of directors under Section 12, the corporation or any individual may borrow such moneys as it requires, including moneys which may be loaned by the Illinois Commerce Commission from funds appropriated for that purpose by law. Such moneys borrowed by the corporation or any individual shall subsequently be repaid with appropriate interest over a reasonable period of time. Loans made to the corporation by the Illinois Commerce Commission shall be repaid within 24 months from the date the loan is made.
(Source: P.A. 83-945.)

(220 ILCS 10/18) (from Ch. 111 2/3, par. 918)
Sec. 18. Dissolution. The corporation may dissolve or be dissolved under the General Not for Profit Corporation Act.
(Source: P.A. 83-945.)

(220 ILCS 10/19) (from Ch. 111 2/3, par. 919)
Sec. 19. Construction. (1) This Act, being necessary for the welfare of the State and its inhabitants, shall be liberally construed to effect its purposes.
(2) Nothing in this Act shall be construed to limit the right of any person to initiate, intervene in, or otherwise participate in any regulatory agency proceeding or court action, nor to require any petition or notification to the corporation as a condition precedent to the exercise of such right, nor to relieve any regulatory agency or court of any obligation, or to affect its discretion, to permit intervention or participation by any person in any proceeding or action.
(Source: P.A. 83-945.)

(220 ILCS 10/20) (from Ch. 111 2/3, par. 920)
Sec. 20. Liability of public utility. No public utility shall be liable on any claim based on any action it is required to take to be in compliance with this Act.
(Source: P.A. 83-945.)

(220 ILCS 10/21) (from Ch. 111 2/3, par. 921)
Sec. 21. Home rule preemption. The provisions of this Act are declared to be an exclusive exercise of power by the State of Illinois pursuant to paragraphs (h) or (i) of Section 6 of Article VII of the Illinois Constitution. No home rule unit may impose any requirement or regulation on any public utility inconsistent with or in addition to the requirements or regulations set forth in this Act.
(Source: P.A. 83-945.)



220 ILCS 15/ - Gas Storage Act.

(220 ILCS 15/0.01) (from Ch. 96 1/2, par. 5500)
Sec. 0.01. Short title. This Act may be cited as the Gas Storage Act.
(Source: P.A. 86-1324.)

(220 ILCS 15/1) (from Ch. 96 1/2, par. 5501)
Sec. 1. Any corporation which is engaged in or desires to engage in, the distribution, transportation or storage of natural gas or manufactured gas, which gas, in whole or in part, is intended for ultimate distribution to the public in the State of Illinois, if the said business of such corporation is regulated or subject to regulation under either the laws of the State of Illinois or the laws of the United States, shall have the right to enter upon, take or damage private property or any interest therein, in the manner provided for by the law of eminent domain, necessary or convenient for its said operations, including the storage of gas, all of which operations are hereby recognized and declared to be affected with a public interest and all of the property used in which operations is hereby recognized and declared to be devoted to public use.
(Source: Laws 1951, p. 395.)

(220 ILCS 15/1.5)
Sec. 1.5. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(220 ILCS 15/2) (from Ch. 96 1/2, par. 5502)
Sec. 2. Before the right of condemnation may be exercised for the acquisition of property, or any interest therein, for underground storage of gas, said corporation shall make application to the Illinois Commerce Commission (hereafter referred to in this Act as the Commission) for an order and must receive an order approving the proposed storage project. No such order shall be issued by the Commission unless it shall contain and be based on findings that the proposed storage will be confined to geological stratum or strata lying more than five hundred feet below the surface of the soil; that the proposed storage will not injure any water resources; that the proposed storage will involve no condemnation of any interest in any geological stratum or formation within the area of the proposed storage project containing oil, gas or coal within such area in commercial paying quantities, producible through primary production methods, either with or without pressure maintenance, or secondary recovery methods of any type; that the public convenience and necessity of a substantial portion of the gas consuming public in the state will be served by such acquisition; and unless said order contains conditions and restrictions which will reasonably protect:
(a) private property or any interest therein not appropriated;
(b) the rights of the owners of the lands lying within the boundaries of said proposed storage area or persons claiming under them, or of the owners of the minerals thereunder or those claiming under them to explore for, drill for, produce, develop, conduct secondary recovery operations (such as waterflood or gas injection operations) for the recovery of oil or gas on or under said lands, or to drill wells on said lands for the development and production of water or the disposal of salt water, fresh water or waste matter, all from or into strata other than any stratum to be condemned for gas storage.
(c) any public resources of the state which may be affected by such use.
The Commission shall in such order require such corporation to carry public liability insurance in an amount determined by the Commission, with an insurer satisfactory to the Commission, or at the election of the corporation to deposit collateral approved by the Commission in an amount determined by the latter, to secure payment of any damage resulting from any occurrence arising out of or caused by operation or use of the gas storage reservoir. The Commission order shall require that such insurance be maintained for a term of ten years from the date of the beginning of operation or use of the project and that such corporation appear before it not less than 90 days prior to the expiration of such ten year term and show cause why such insurance should not be renewed for an additional term of ten years with a like obligation on the corporation as to further renewal at the end of such latter term. Such procedure shall apply thereafter for successive ten year terms so long as the Commission continues to require such insurance.
(Source: Laws 1951, p. 395.)

(220 ILCS 15/3) (from Ch. 96 1/2, par. 5503)
Sec. 3. Upon the filing of the application specified in Section 2 hereof, the Commission shall set a date for a hearing thereon, and said corporation shall thereupon cause notice of said hearing to be given by publishing notice thereof at least once each week for three successive weeks in some newspaper of general circulation in the county or counties wherein the gas is proposed to be stored, the first such publication to be at least 21 days prior to the date of the hearing. Any order approving the proposed storage project shall not be operative against any privately owned interest in any tract of land, unless notice of said hearing be sent at least 21 days prior thereto by registered mail to the record owner thereof to his last known address as disclosed by the records of the Tax Collector of the county wherein such land is located, proof of which shall be made by affidavit filed in the proceeding.
(Source: Laws 1951, p. 395.)

(220 ILCS 15/4) (from Ch. 96 1/2, par. 5504)
Sec. 4. At the hearing on said application, the Commission shall receive and hear and make a record of such relevant evidence on the issues as may be offered by any person directly interested, and shall enter an order either granting or denying the relief sought, which order shall specify the Commission's findings and directions on the relevant issues and conditions listed in Section 2 hereof.
(Source: Laws 1951, p. 395.)

(220 ILCS 15/5) (from Ch. 96 1/2, par. 5505)
Sec. 5. Any person directly affected by the order of the Commission shall have the right to bring a civil action to test the lawfulness and reasonableness of the order by filing a complaint in the Circuit Court of the county in which the proposed storage area or any part thereof, may lie, against the Commission or the members thereof as defendants, for review of such order. Such action shall be brought within 30 days of the entry of the order by the Commission and in the event no such action is filed within that time, the order of the Commission shall be final. In such action the court may stay the order of the Commission until the court shall enter its judgment. In such action the burden of proof shall be upon the party complaining of such order and such order shall be deemed prima facie valid. Any person directly interested in the subject matter may, in the discretion of the court, be permitted to intervene in such action. Any party to such action may offer in evidence all or any part of the record of the hearing before the Commission, and any other relevant evidence. The practice, pleading and proceedings in such action, which shall be equitable in nature, shall conform to the rules prescribed by the Civil Practice Law as far as the same may be applicable. The court shall have jurisdiction to enter a judgment affirming or setting aside the order, or remanding the cause to the Commission with directions to modify such order so that it shall conform to this Act. Such action shall have precedence over other matters before the court. Appeals may be taken by any party to such action in the same manner and to the same extent as in other civil actions.
(Source: P.A. 82-783.)

(220 ILCS 15/6) (from Ch. 96 1/2, par. 5506)
Sec. 6. Upon receiving an order approving such gas storage project, such corporation shall have the right to utilize for the storage project so approved any geological stratum or formation required thereby, lying more than five hundred feet below the surface (but not including the surface) of any real estate owned by the State of Illinois, or owned by any political subdivision, including, but not restricted to, any municipal corporation or quasi-municipal corporation, of the State of Illinois. Such corporation shall as a condition of such utilization of real estate owned by such a political subdivision pay thereto compensation in an amount ascertained in the manner provided by the law of eminent domain. Such corporation shall as a condition of such utilization of real estate owned by the State of Illinois pay to the State Treasurer a reasonable compensation therefor in such amount as may be determined by the Illinois Commerce Commission.
(Source: Laws 1951, p. 395.)

(220 ILCS 15/7) (from Ch. 96 1/2, par. 5507)
Sec. 7. The rights herein granted shall be in addition to any right now possessed by any public utility to condemn property for use in its operations. The filing and prosecution before the Illinois Commerce Commission of an application pursuant to the rights granted hereby shall not subject such corporation to any regulation by that Commission or by law not otherwise applicable, or excuse it from any applicable law or regulation.
(Source: Laws 1951, p. 395.)

(220 ILCS 15/8) (from Ch. 96 1/2, par. 5508)
Sec. 8. If any section, paragraph, sentence or phrase of this Act shall be declared unconstitutional, or void for any reason by any court of final jurisdiction, such fact shall not in any manner invalidate or affect any other section, paragraph, sentence or phrase of this Act, but the same shall continue in full force and effect.
(Source: Laws 1951, p. 395.)



220 ILCS 20/ - Illinois Gas Pipeline Safety Act.

(220 ILCS 20/1) (from Ch. 111 2/3, par. 551)
Sec. 1. This Act shall be known and may be cited as the Illinois Gas Pipeline Safety Act.
(Source: P.A. 76-1588.)

(220 ILCS 20/2) (from Ch. 111 2/3, par. 552)
Sec. 2. As used in this Act, unless the context, otherwise requires, the terms specified in the Sections following this Section and preceding Section 3 have the meanings ascribed to them in those Sections.
(Source: P.A. 98-756, eff. 7-16-14.)

(220 ILCS 20/2.01) (from Ch. 111 2/3, par. 552.1)
Sec. 2.01.
"Person" means any individual, firm, joint venture, partnership, corporation, association, municipality, cooperative association, or joint stock association, and includes any trustee, receiver, assignee or personal representative thereof.
(Source: P.A. 76-1588.)

(220 ILCS 20/2.02) (from Ch. 111 2/3, par. 552.2)
Sec. 2.02. "Gas" means natural gas, flammable gas or gas which is toxic or corrosive.
(Source: P.A. 97-96, eff. 7-13-11; 97-239, eff. 8-2-11; 97-906, eff. 8-7-12.)

(220 ILCS 20/2.02.5)
Sec. 2.02.5. "Primary fuel line" means that portion of the customer-owned piping that connects the outlet of the gas meter to the outside wall of residential premises, excluding any customer-owned branch lines that may be connected thereto.
(Source: P.A. 88-314.)

(220 ILCS 20/2.03) (from Ch. 111 2/3, par. 552.3)
Sec. 2.03. "Transportation of gas" means the gathering, transmission, or distribution of gas by pipeline or its storage, within this State and not subject to the jurisdiction of the Federal Energy Regulatory Commission under the Natural Gas Act, except that it includes the transmission of gas through pipeline facilities within this State that transport gas from an interstate gas pipeline to a direct sales customer within this State purchasing gas for its own consumption. "Transportation of gas" also includes the conveyance of gas from a gas main through the primary fuel line to the outside wall of residential premises. If the gas meter is placed within 3 feet of the structure, the utility's responsibility shall end at the outlet side of the meter.
(Source: P.A. 97-96, eff. 7-13-11; 97-239, eff. 8-2-11; 97-906, eff. 8-7-12.)

(220 ILCS 20/2.04) (from Ch. 111 2/3, par. 552.4)
Sec. 2.04. "Pipeline facilities" includes new and existing pipe rights-of-way and any equipment, facility, or building used in the transportation of gas or the treatment of gas during the course of transportation and includes facilities within this State that transport gas from an interstate gas pipeline to a direct sales customer within this State purchasing gas for its own consumption, but "rights-of-way" as used in this Act does not authorize the Commission to prescribe, under this Act, the location or routing of any pipeline facility. "Pipeline facilities" also includes new and existing pipes and lines and any other equipment, facility, or structure, except customer-owned branch lines connected to the primary fuel lines, used to convey gas from a gas main to the outside wall of residential premises, and any person who provides gas service directly to its residential customer through these facilities shall be deemed to operate such pipeline facilities for purposes of this Act irrespective of the ownership of the facilities or the location of the facilities with respect to the meter, except that a person who provides gas service to a "master meter system", as that term is defined at 49 C.F.R. Section 191.3, shall not be deemed to operate any facilities downstream of the master meter.
(Source: P.A. 97-96, eff. 7-13-11; 97-239, eff. 8-2-11; 97-906, eff. 8-7-12.)

(220 ILCS 20/2.05) (from Ch. 111 2/3, par. 552.5)
Sec. 2.05.
"Commission" means the Illinois Commerce Commission.
(Source: P.A. 76-1588.)

(220 ILCS 20/2.06) (from Ch. 111 2/3, par. 552.6)
Sec. 2.06.
"Public Utilities Act" means "An Act concerning public utilities", approved June 29, 1921, as amended.
(Source: P.A. 76-1588.)

(220 ILCS 20/2.07) (from Ch. 111 2/3, par. 552.7)
Sec. 2.07.
"Federal Act" means the "Natural Gas Pipeline Safety Act of 1968".
(Source: P.A. 76-1588.)

(220 ILCS 20/2.08)
Sec. 2.08. Notice of probable violation. "Notice of probable violation" or "NOPV" means a written notice, satisfying the criteria set forth in Section 7.5 of this Act, given by the pipeline safety manager to a person who engages in the transportation of gas or who owns or operates pipeline facilities that identifies a failure of such person to comply with the provisions of this Act, the federal Natural Gas Pipeline Safety Act of 1968, or any Commission order or rule issued under this Act and may recommend a penalty in connection therewith, subject to the terms of this Act.
(Source: P.A. 98-526, eff. 8-23-13.)

(220 ILCS 20/2.09)
Sec. 2.09. Pipeline safety manager. "Pipeline safety manager" means the manager of the Commission's Pipeline Safety Program or other staff of the Commission assigned to gas pipeline safety issues.
(Source: P.A. 98-526, eff. 8-23-13.)

(220 ILCS 20/3) (from Ch. 111 2/3, par. 553)
Sec. 3. (a) As soon as practicable, but not later than 3 months after the effective date of this Act, the Commission shall adopt rules establishing minimum safety standards for the transportation of gas and for pipeline facilities. Such rules shall be at least as inclusive, as stringent, and compatible with, the minimum safety standards adopted by the Secretary of Transportation under the Federal Act. Thereafter, the Commission shall maintain such rules so that the rules are at least as inclusive, as stringent, and compatible with, the minimum standards from time to time in effect under the Federal Act.
(b) Standards established under this Act may apply to the design, installation, inspection, testing, construction, extension, operation, replacement, and maintenance of pipeline facilities. Standards affecting the design, installation, construction, initial inspection and initial testing are not applicable to pipeline facilities in existence on the date such standards are adopted. Whenever the Commission finds a particular facility to be hazardous to life or property, it may require the person operating such facility to take the steps necessary to remove the hazard.
(c) Standards established by the Commission under this Act shall, subject to paragraphs (a) and (b) of this Section 3, be practicable and designed to meet the need for pipeline safety. In prescribing such standards, the Commission shall consider: similar standards established in other states; relevant available pipeline safety data; whether such standards are appropriate for the particular type of pipeline transportation; the reasonableness of any proposed standards; and the extent to which such standards will contribute to public safety.
Rules adopted under this Act are subject to "The Illinois Administrative Procedure Act", approved September 22, 1975, as amended.
(Source: P.A. 97-96, eff. 7-13-11; 97-239, eff. 8-2-11; 97-906, eff. 8-7-12.)

(220 ILCS 20/4) (from Ch. 111 2/3, par. 554)
Sec. 4.
Subject to Section 3, paragraph (e) of the Federal Act, the Commission may, upon application by any person engaged in the transportation of gas or the operation of pipeline facilities, waive in whole or in part, compliance with any standard established under this Act, if it determines that such a waiver is not inconsistent with gas pipeline safety.
(Source: P.A. 76-1588.)

(220 ILCS 20/5) (from Ch. 111 2/3, par. 555)
Sec. 5.
Each person who engages in the transportation of gas or who owns or operates pipeline facilities shall file with the Commission a plan for inspection and maintenance of each pipeline facility owned or operated by such person as well as any changes in such plan, in accordance with regulations prescribed by the Commission. The Commission may, by regulation, also require such person to file the plans for approval. If the Commission finds, at any time, that the plan is inadequate to achieve safe operation, the Commission shall, after notice and opportunity for a hearing, require the plan to be revised. The plan required by the Commission under this Section must be practicable and designed to meet the need for pipeline safety. In determining the adequacy of any plan, the Commission shall consider relevant available pipeline safety data; whether the plan is appropriate for the particular type of pipeline transportation; the reasonableness of the plan; and the extent to which the plan will contribute to public safety.
(Source: P.A. 76-1588.)

(220 ILCS 20/6) (from Ch. 111 2/3, par. 556)
Sec. 6.
(a) Each person who engages in the transportation of gas or who owns or operates pipeline facilities shall:
(1) at all times after the date any applicable safety standard established under this Act takes effect comply with the requirements of such standard;
(2) file and comply with a plan of inspection and maintenance required by Section 5 of this Act;
(3) keep records, make reports, provide information, and permit inspection of its books, records and facilities under the Public Utilities Act as the Commission reasonably requires to insure compliance with this Act and the rules and regulations established under this Act; and
(4) file with the Commission, under such rules as the Commission prescribes, reports of all accidents, involving pipeline facilities or the transportation of gas. No such accident report filed with the Commission is admissible into evidence in any action for damages based on or arising out of the loss of life, or injury to person or property, occasioned by any accident.
(b) Any accident report made by an officer, employee or agent of the Commission is available for use in any civil, criminal, or other judicial proceeding arising out of such accident.
(Source: P.A. 76-1588.)

(220 ILCS 20/7) (from Ch. 111 2/3, par. 557)
Sec. 7. Penalties; action for penalties; Commission approval of penalties.
(a) Any person violating paragraph (a) of Section 6 of this Act or any rule or order issued under this Act is subject to a civil penalty not to exceed the maximum penalties established by Section 60122(a)(1) of Title 49 of the United States Code for each day the violation persists. Such civil penalties do not apply to a violation with respect to a pipeline facility in existence on the effective date of this Act unless such violation persists one year from the effective date.
(b) Any civil penalty may be compromised by the Commission or, subject to this Act, by the pipeline safety manager. In determining the amount of the penalty, or the amount agreed upon in compromise, the Commission or, subject to this Act, the pipeline safety manager, as the case may be, shall consider the appropriateness of the penalty to the size of the business of the person charged, the gravity of the violation, and the good faith of the person charged in attempting to achieve compliance, after notification of a violation. The amount of the penalty when finally determined, or the amount agreed upon in compromise, shall be paid or deducted from any sums owing by the State of Illinois to the person charged pursuant to the terms and conditions of the NOPV or the agreed compromise or Commission order, as the case may be, or may be recovered in a civil action in accordance with paragraph (c) of this Section 7. Unless specifically stated otherwise in the terms and conditions of any compromise agreement, any compromise of a penalty recommended in an NOPV by the person charged shall not be deemed to be an admission of liability.
(c) Actions to recover penalties under this Act shall be brought in the name of the People of the State of Illinois in the circuit court in and for the county in which the cause or some part thereof, arose or in which the corporation complained of, if any, has its principal place of business or in which the person, if any, complained of, resides. All penalties recovered by the State in any action shall be paid into the general fund of the State Treasury. The action shall be commenced and prosecuted to final judgment by the Attorney General on behalf of the Commission. In all such actions, the procedure and rules of evidence shall conform with the Civil Practice Law and other rules of court governing civil trials.
(d) In addition the Commission may proceed under Section 4-202 of the Public Utilities Act, either by mandamus or injunction, to secure compliance with its rules, regulations and orders issued under this Act.
(e) Any person penalized under this Section is not subject, for the same cause, to any other penalty provided in the Public Utilities Act.
(f) In the event any penalty recommended by the pipeline safety manager is paid by the person charged in the applicable NOPV in accordance with subsection (b) of this Section or in accordance with the terms and conditions of a compromise, agreed upon by such person and the pipeline safety manager, then the pipeline safety manager shall report, and request approval of, each such payment of a recommended penalty or agreed compromise, as the case may be, to the Commission at a public meeting of the Commission and shall also post such report on the Commission's website as a public document subject to the requirements of Section 4-404 of the Public Utilities Act. Whenever such report and request for approval shall be made to the Commission, the Commission shall have the power, and it is hereby given authority, either upon complaint or upon its own motion, upon reasonable notice given within 45 days after such report and request for approval was made at a public meeting of the Commission, to enter upon a hearing concerning the propriety of the applicable NOPV, payment, or compromise. In the event the Commission does not exercise this power within the 45-day period, the payment or agreed compromise referenced in the report shall be deemed approved by the Commission by operation of law at the expiration of the 45-day period and the NOPV and related investigation shall be deemed closed.
(Source: P.A. 98-526, eff. 8-23-13.)

(220 ILCS 20/7.5)
Sec. 7.5. NOPV; Commission hearing.
(a) For the purposes of this Section, "violation" means a failure to comply with any provision of this Act or any Commission order or rule issued under this Act.
(b) After investigation and determination of a probable violation, the pipeline safety manager may issue and deposit in the United States mail an NOPV. Any NOPV so issued and mailed may also be posted on the Commission's website as a public document, subject to the requirements of Section 4-404 of the Public Utilities Act.
(c) An NOPV shall set forth, at a minimum, the following: (1) the date the NOPV was issued and deposited in the United States mail; (2) a description of the violation or violations alleged; (3) the date and location of the safety incident, if applicable, related to each alleged violation; (4) a detailed description of the circumstances that support the determination of each proposed violation; (5) a detailed description of the corrective action required with respect to each proposed violation; (6) the amount of the penalty, if any, recommended with respect to each proposed violation; (7) the applicable recommended deadline for payment of each proposed penalty and for completion of each proposed corrective action (in no event shall any recommended deadline be less than 30 days after the date of the NOPV); (8) notification that any such recommended deadline may be extended by mutual agreement of the parties for the purpose of facilitating settlement or compromise; and (9) a brief description of the procedures by which any recommended penalty or proposed corrective action may be challenged at the Commission or approved pursuant to subsection (f) of Section 7.
(d) Payment in full of each of the recommended penalties and full completion of each of the proposed corrective actions, as identified in the NOPV and in accordance with the terms and conditions set forth in the NOPV, including without limitation the respective recommended deadlines set forth in the NOPV for such payment or completion, shall constitute a final resolution of the NOPV, subject to the approval by the Commission of the recommended penalty and payment in accordance with subsection (f) of Section 7.
(e) If one or more of the alleged violations set forth in an NOPV is contested, then the Commission shall have the power and it is hereby given authority, either upon complaint or upon its own motion, upon reasonable notice, to enter upon a hearing under this Act concerning the incident referenced in the NOPV, in accordance with Article X of the Public Utilities Act. If a recommended penalty is not paid prior to the deadline recommended in the NOPV or other mutually agreed upon date, or if one or more of the proposed corrective actions set forth in an NOPV is not fully and timely completed in accordance with the terms and conditions set forth in the NOPV, the NOPV shall be deemed contested.
(f) The Commission shall have the power to adopt rules to implement this Section to the extent the Commission deems such rules necessary or desirable.
(Source: P.A. 98-526, eff. 8-23-13.)

(220 ILCS 20/8) (from Ch. 111 2/3, par. 558)
Sec. 8.
Except as otherwise provided in this Act, the Public Utilities Act applies to pipeline facilities and to persons engaged in the transportation of gas or operating pipeline facilities.
(Source: P.A. 76-1588.)

(220 ILCS 20/9) (from Ch. 111 2/3, par. 559)
Sec. 9.
The Commission shall prepare and file with the Secretary of Transportation the initial and annual certification and report required by Section 5, paragraph (a) of the Federal Act.
(Source: P.A. 76-1588.)

(220 ILCS 20/10) (from Ch. 111 2/3, par. 560)
Sec. 10.
The Commission may apply for, accept, receive and receipt for Federal monies, for the State, given by the Federal government under the Federal Act for any purpose within the authority of the Commission. The Commission may also act as an agent for any agency or officer of the Federal government for any purpose which is otherwise within the authority of the Commission, and the Commission may enter into agreements for such purpose with any such agency or officer.
(Source: P.A. 76-1588.)

(220 ILCS 20/11) (from Ch. 111 2/3, par. 561)
Sec. 11.
Nothing contained in this Act is intended, nor shall it be construed, to limit or diminish the authority of the Commission under "An Act concerning public utilities", approved June 29, 1921, as amended.
(Source: P.A. 76-1588.)

(220 ILCS 20/12) (from Ch. 111 2/3, par. 562)
Sec. 12.
If any provision, clause or phrase of this Act or the application thereof to any person or circumstances is held invalid, such invalidity shall not affect other provisions or application of this Act which can be given effect without the invalid provision or application and to this end provisions of this Act are declared to be separable.
(Source: P.A. 76-1588.)



220 ILCS 25/ - Gas Transmission Facilities Act.

(220 ILCS 25/0.01) (from Ch. 111 2/3, par. 570)
Sec. 0.01. Short title. This Act may be cited as the Gas Transmission Facilities Act.
(Source: P.A. 86-1324.)

(220 ILCS 25/1) (from Ch. 111 2/3, par. 571)
Sec. 1. Definitions. As used in this Act, unless their context otherwise requires the terms specified in Sections 1.01 through 1.07 shall have the meanings ascribed to them in those Sections.
(Source: P.A. 83-1290.)

(220 ILCS 25/1.01) (from Ch. 111 2/3, par. 571.01)
Sec. 1.01. "Commission" means the Illinois Commerce Commission.
(Source: P.A. 80-365.)

(220 ILCS 25/1.02) (from Ch. 111 2/3, par. 571.02)
Sec. 1.02. "Interconnection" means the facilities necessary to physically connect the energy source and the point of use by a private energy entity with the existing transmission facilities of a public utility, and shall include any necessary transformation, compression or other facilities necessary to make such interconnection effective.
(Source: P.A. 80-365.)

(220 ILCS 25/1.03) (from Ch. 111 2/3, par. 571.03)
Sec. 1.03. "Private energy entity" includes every person, corporation, political subdivision and public agency of the State who generates or produces natural gas for energy for his or its own consumption or the consumption of his or its tenants or for direct sale to others, excluding sales for resale, and every person, corporation, political subdivision and public agency of the State who buys natural gas at the wellhead for his or its own consumption or the consumption of his or its tenants and not for sale to others. A private energy entity shall not be found to be a public utility as defined by the "Public Utilities Act", approved June 29, 1921, as amended, merely because of its activities in transmitting natural gas.
(Source: P.A. 83-1290.)

(220 ILCS 25/1.04) (from Ch. 111 2/3, par. 571.04)
Sec. 1.04. "Public utility" means a public utility as defined in Section 10.3 of the "Public Utilities Act", approved June 29, 1921, as amended.
(Source: P.A. 80-365.)

(220 ILCS 25/1.05) (from Ch. 111 2/3, par. 571.05)
Sec. 1.05. "Transmission service" means the intrastate transfer of natural gas by a public utility for any private energy entity between the points of interconnection for use within this State in the service area of the public utility.
(Source: P.A. 80-365.)

(220 ILCS 25/1.06) (from Ch. 111 2/3, par. 571.06)
Sec. 1.06. "Wellhead" means the point at which the natural gas is produced.
(Source: P.A. 83-1290.)

(220 ILCS 25/1.07) (from Ch. 111 2/3, par. 571.07)
Sec. 1.07. For the purpose of this Act, "natural gas" shall include methane gas produced from the anaerobic decomposition of municipal refuse.
(Source: P.A. 83-1290.)

(220 ILCS 25/2) (from Ch. 111 2/3, par. 572)
Sec. 2. In order to promote the more efficient use and distribution of natural gas and eliminate the necessity for construction of transmission facilities for gas produced or sought to be transported by a private energy entity separate from those which may already exist to serve the same area and are owned and operated by a public utility subject to the jurisdiction of the Illinois Commerce Commission, the Commission shall authorize the construction of an interconnection by a private energy entity upon application of such entity if the Commission makes the findings required by Section 3 of this Act.
(Source: P.A. 80-365.)

(220 ILCS 25/3) (from Ch. 111 2/3, par. 573)
Sec. 3. Upon application of a private energy entity, and after notice to any affected public utility and opportunity for hearing thereon, the Commission shall authorize such entity to construct an interconnection for the purpose of transporting natural gas for the private energy entity, if the Commission finds:
(a) that such interconnection is in the public interest and for the general public benefit;
(b) that the interconnection involves natural gas produced within this State in the service area of the public utility, ultimately consumed within this State, and which would otherwise be undeveloped because a public utility is unable or unwilling to purchase it at a price the Commission finds to be reasonable;
(c) that the interconnection would not cause energy which would likely otherwise be made available to the general public to be diverted to the private energy entity; and
(d) that the natural gas has substantially the equivalent quality and characteristics as the natural gas in the utility's transmission system with which the interconnection would be made and meets the standards for safety and quality established by the Commission.
The Commission shall prescribe by regulation such reasonable terms, conditions and requirements as it deems appropriate.
(Source: P.A. 83-1290.)

(220 ILCS 25/4) (from Ch. 111 2/3, par. 574)
Sec. 4. The private energy entity shall be required to provide and to pay the total cost of the interconnection as well as any costs associated with providing a transmission capacity sufficient to handle that portion of the natural gas provided by the private energy entity that is over and above the capacity otherwise required by the public utility to service its utility customers and meet other authorized commitments. The public utility shall not be required to construct any additional gas facility on a system or to acquire any real property by eminent domain or otherwise for such facilities, in order to perform the service contemplated by this Act unless the costs of such additional facilities or acquisitions are to be borne by the private energy entity.
(Source: P.A. 80-365.)

(220 ILCS 25/5) (from Ch. 111 2/3, par. 575)
Sec. 5. The Commission shall prescribe reasonable compensation to be paid to the public utility performing the transmission service.
(Source: P.A. 80-365.)

(220 ILCS 25/6) (from Ch. 111 2/3, par. 576)
Sec. 6. Nothing in this Act is to preclude a joinder of public utilities in applications filed pursuant to Section 3 of this Act for the successive transportation of natural gas by such public utilities or the joinder of such applications by the Commission for hearing and decision.
(Source: P.A. 80-365.)

(220 ILCS 25/7) (from Ch. 111 2/3, par. 577)
Sec. 7. Every public utility shall keep accurate records of transactions with a private energy entity, and of the use of the public utility's facilities by the private energy entity, pursuant to an interconnection ordered or approved by the Commission and shall render such reports thereon to the Commission as the Commission may from time to time require. The Commission may disapprove any such transaction or use if, after hearing, it finds such transaction or use to be inconsistent with this Act.
(Source: P.A. 80-365.)



220 ILCS 30/ - Electric Supplier Act.

(220 ILCS 30/1) (from Ch. 111 2/3, par. 401)
Sec. 1. This Act shall be known and may be cited as the "Electric Supplier Act".
(Source: Laws 1965, p. 1206.)

(220 ILCS 30/2) (from Ch. 111 2/3, par. 402)
Sec. 2. The General Assembly declares it to be in the public interest that, in order to avoid duplication of facilities and to minimize disputes between electric suppliers which may result in inconvenience and diminished efficiency in electric service to the public, any 2 or more electric suppliers may contract, subject to the approval of the Illinois Commerce Commission, as to the respective areas in which each supplier is to provide service.
(Source: Laws 1965, p. 1206.)

(220 ILCS 30/2.1) (from Ch. 111 2/3, par. 402.1)
Sec. 2.1. It is declared to be the public policy of this State, pursuant to paragraphs (h) and (i) of Section 6 of Article VII of the 1970 Illinois Constitution, that, except as otherwise provided in this Act, any power or function set forth in this Act to be exercised by the State is an exclusive power or function and such power or function may not be exercised concurrently, either directly or indirectly, by any unit of local government.
(Source: P.A. 78-936.)

(220 ILCS 30/3) (from Ch. 111 2/3, par. 403)
Sec. 3. As used in this Act, unless the context otherwise requires, the terms specified in Sections 3.1 through 3.17 have the meanings ascribed to them in those sections.
(Source: Laws 1965, p. 1206.)

(220 ILCS 30/3.1) (from Ch. 111 2/3, par. 403.1)
Sec. 3.1. "Adequate" lines or facilities means having sufficient capacity to meet the maximum estimated service requirements of the customer to be served during the year following the commencement of permanent service and to meet the maximum estimated service requirements of other actual customers to be supplied therefrom during such year and to assure such customers of reasonable continuity of service. Facilities or lines are "adequate" even though the electric supplier must increase their capacity if the supplier will undertake to make its facilities and lines meet such service requirements, and can reasonably do so, within such time as meets the customer's requirements.
(Source: Laws 1965, p. 1206.)

(220 ILCS 30/3.2) (from Ch. 111 2/3, par. 403.2)
Sec. 3.2. "Commission" means the Illinois Commerce Commission.
(Source: Laws 1965, p. 1206.)

(220 ILCS 30/3.3) (from Ch. 111 2/3, par. 403.3)
Sec. 3.3. "Customer" means any person receiving electricity for any purpose from an electric supplier.
(Source: Laws 1965, p. 1206.)

(220 ILCS 30/3.4) (from Ch. 111 2/3, par. 403.4)
Sec. 3.4. "Electric Cooperative" means (a) any not-for-profit corporation or other person that owns, controls, operates or manages, directly or indirectly, within this State, any plant, equipment or property for the production, transmission, sale, delivery or furnishing of electricity and (b) that either is or has been financed in whole or in part under the federal "Rural Electrification Act of 1936" and the Acts amendatory thereof and supplementary thereto, or is directly or indirectly caused to be formed by any one or more such not-for-profit corporations or other persons that is or has been so financed.
(Source: Laws 1965, p. 1206.)

(220 ILCS 30/3.5) (from Ch. 111 2/3, par. 403.5)
Sec. 3.5. "Electric Supplier" or "Supplier" means an electric cooperative or a public utility which furnishes electric service.
(Source: Laws 1965, p. 1206.)

(220 ILCS 30/3.6) (from Ch. 111 2/3, par. 403.6)
Sec. 3.6. "Existing line" means any line of an electric supplier which on the effective date of this Act is (a) in existence or (b) is under construction, as determined in accordance with accepted engineering practices. The term includes any such line which one electric supplier may acquire from another electric supplier after such effective date.
(Source: Laws 1965, p. 1206.)

(220 ILCS 30/3.7) (from Ch. 111 2/3, par. 403.7)
Sec. 3.7. "Extension" means any new construction which increases the length of an existing line laterally or otherwise.
(Source: Laws 1965, p. 1206.)

(220 ILCS 30/3.8) (from Ch. 111 2/3, par. 403.8)
Sec. 3.8. "Incorporated municipality" means any city, village or incorporated town.
(Source: Laws 1965, p. 1206.)

(220 ILCS 30/3.9) (from Ch. 111 2/3, par. 403.9)
Sec. 3.9. "Line" means any electric line or cable whether overhead or underground.
(Source: Laws 1965, p. 1206.)

(220 ILCS 30/3.10) (from Ch. 111 2/3, par. 403.10)
Sec. 3.10. "Normal service connection point" means that point on a customer's premises where an electric connection to serve such premises would be made in accordance with accepted engineering practices. In the case of an incorporated municipality which is a customer, "normal service connection point" means that point within the corporate limits of the municipality where an electric connection to serve that municipality would be made in accordance with accepted engineering practices, or, if such connection is to be made outside the corporate limits, that point where the line from such connection crosses the corporate limits.
(Source: Laws 1965, p. 1206.)

(220 ILCS 30/3.11) (from Ch. 111 2/3, par. 403.11)
Sec. 3.11. "Person" includes an individual, corporation, partnership, electric cooperative, public utility, association, joint stock company, trust, incorporated municipality, municipal corporation, and any governmental entity or political subdivision thereof.
(Source: Laws 1965, p. 1206.)

(220 ILCS 30/3.12) (from Ch. 111 2/3, par. 403.12)
Sec. 3.12. "Premises" means a physical area (a) which, except for any intervening public or private rights of way or easements, constitutes a single parcel or unit and (b) which a single customer owns, uses or in which it has some other interest in connection with receiving service at one or more points of delivery.
(Source: Laws 1965, p. 1206.)

(220 ILCS 30/3.13) (from Ch. 111 2/3, par. 403.13)
Sec. 3.13. "Proximity" means that distance which is shortest between a proposed normal service connection point and a point on an electric supplier's line, which is determined in accordance with accepted engineering practices by the shortest direct route between such points which is practicable to provide the proposed service.
(Source: Laws 1965, p. 1206.)

(220 ILCS 30/3.14) (from Ch. 111 2/3, par. 403.14)
Sec. 3.14. "Public Utility" has the same meaning as is defined in Section 10.3 of the Public Utilities Act.
(Source: Laws 1965, p. 1206.)

(220 ILCS 30/3.15) (from Ch. 111 2/3, par. 403.15)
Sec. 3.15. "Public Utilities Act" means "An Act concerning public utilities", approved June 29, 1921, as heretofore or hereafter amended.
(Source: Laws 1965, p. 1206.)

(220 ILCS 30/3.16) (from Ch. 111 2/3, par. 403.16)
Sec. 3.16. "Service" means electric service.
(Source: Laws 1965, p. 1206.)

(220 ILCS 30/3.17) (from Ch. 111 2/3, par. 403.17)
Sec. 3.17. "Service area" means that area, defined in an agreement between electric suppliers, which has been approved by the Commission, in which an electric supplier is entitled to furnish service, as provided in Section 6.
(Source: Laws 1965, p. 1206.)

(220 ILCS 30/4) (from Ch. 111 2/3, par. 404)
Sec. 4. By October 1, 1965, or within such further reasonable time as may be fixed by the Commission, each electric supplier shall make and file with the Commission such map or maps as will clearly indicate the location in this State of the supplier's existing lines. On November 1, 1965, or within such further reasonable time as the Commission may determine, the Commission shall find to be accurate those maps to which no objection has been filed under this Section. If before November 1, 1965, or before the end of such a reasonable time period determined by the Commission, an electric supplier who may be adversely affected by an inaccurate map files with the Commission a written objection to any map, the Commission shall set a hearing on such map or maps and give reasonable notice to the electric supplier filing the map and to the supplier filing the objection. At the hearing, the Commission shall determine on the basis of the evidence presented whether or not each map is accurate. After its determination the Commission shall find to be accurate each map in question or require that a revised map, made in accordance with its determination, be promptly filed which when filed shall be found to be accurate by the Commission.
No public utility is required, however, to file a map showing its existing lines in any county in which there are no existing lines of an electric cooperative and which is not adjacent to a county in which there are existing lines of an electric cooperative; and no electric supplier needs to indicate on such a map, except as otherwise required by the Commission, any existing line which is more than 5 miles away from an existing line of another supplier.
No electric supplier is required to file a map showing its existing lines in any incorporated municipality except that, if 2 or more electric suppliers are furnishing electric service on the effective date of this Act in any incorporated municipality, each such supplier shall file a map showing the location of its existing lines in the portion of the incorporated municipality where those lines are adjacent to the existing lines of another electric supplier.
Such maps found to be accurate by the Commission as provided in this Section are public records of the Commission and are prima facie evidence of the location of the existing lines thereon portrayed.
(Source: Laws 1965, p. 1206.)

(220 ILCS 30/5) (from Ch. 111 2/3, par. 405)
Sec. 5. Each electric supplier is entitled, except as otherwise provided in this Act or (in the case of public utilities) the Public Utilities Act, to (a) furnish service to customers at locations which it is serving on the effective date of this Act, (b) furnish service to customers or premises which it is not now serving but which it had agreed to serve under contracts in existence on the effective date of this Act, and (c) resume service to any premises to which it has discontinued service in the preceding 12 months and on which are still located the supplier's service facilities.
Except as otherwise provided in this Act or (in the case of public utilities) the Public Utilities Act, no electric supplier may construct new lines, or extend existing lines, to furnish electric service to a customer or his premises which another electric supplier is entitled to serve, as provided in this Section, except with the written consent of such other electric supplier subject to the approval of the Commission as to such consent, if required.
This Section does not deprive an electric supplier of any right to furnish permanent service under a contract existing on the effective date of this Act to premises receiving temporary service from another supplier on the effective date of this Act.
Nothing in this Section prevents a generation and transmission electric cooperative from furnishing service to its member distribution electric cooperatives which are not incorporated municipalities.
(Source: Laws 1965, p. 1206.)

(220 ILCS 30/6) (from Ch. 111 2/3, par. 406)
Sec. 6. Any 2 or more electric suppliers may contract together defining and delineating, as between themselves, one or more service areas in which each such contracting supplier shall be entitled to furnish service. Such contracts are subject to the approval of the Commission.
(Source: Laws 1965, p. 1206.)

(220 ILCS 30/7) (from Ch. 111 2/3, par. 407)
Sec. 7. Except as otherwise provided in this Act, until the respective service areas of the affected electric suppliers have been determined as provided in Section 6, no electric supplier may make an extension of existing lines or construct new lines for the purpose of furnishing service to a customer or premises which it is not entitled to serve under Section 5, or furnish service to any customer or premises which such supplier is not entitled to serve under Section 5, unless in any such case such electric supplier gives written notice to the electric supplier or suppliers which may be adversely affected by the proposed construction, extension or service. Any electric supplier which claims that it should be permitted to serve any customer or premises which could be served by such proposed construction, extension or furnishing of service may within 20 days after receipt of such notice or, if no notice is received, not later than 18 months after the completion of such proposed construction, extension or the commencement of service, file its complaint with the Commission which shall proceed to determine the issue as provided in Section 8.
The electric supplier giving such notice may, however, commence such construction, extension or service, subject to the subsequent final determination of the Commission as to which supplier should be permitted to furnish such service.
This Section does not apply to and no notice need be given under this Section by (1) a public utility constructing new lines, extending existing lines or furnishing service in any county in which there are no existing lines of an electric cooperative and which is not adjacent to any county in which there are existing lines of an electric cooperative or constructing new lines, extending existing lines or furnishing service more than 5 miles away from an existing line of an electric cooperative; (2) a generation and transmission electric cooperative making a construction or extension of lines solely to serve its member distribution electric cooperatives which are not incorporated municipalities; (3) any electric supplier constructing new lines or extending existing lines to furnish service exclusively to its own property and for its own use; and (4) any electric supplier making, for the purpose of furnishing service to a customer, an extension of 300 feet or less of line having a voltage of 600 volts or less which does not make the service of that supplier any nearer to the existing lines of another supplier than at the effective date of this Act.
(Source: Laws 1965, p. 1206.)

(220 ILCS 30/8) (from Ch. 111 2/3, par. 408)
Sec. 8. When a complaint has been filed as provided in Section 7, the Commission shall proceed, after reasonable notice to the suppliers concerned, to a hearing to determine which of the suppliers is entitled or should be permitted under this Act to furnish the proposed service. The Commission shall first determine whether temporary service should be authorized and may issue a temporary authorization to a supplier permitting the making of extensions and furnishing of service while the dispute is pending. The Commission shall then make its determination as to which supplier is entitled or should be permitted under this Act to furnish the proposed service. In making this determination, the Commission shall act in the public interest and shall give substantial weight to the consideration as to which supplier had existing lines in proximity to the premises proposed to be served, provided such lines are adequate. In addition, the Commission may consider, but with lesser weight, (a) the customer's preference as to which supplier should furnish the proposed service, (b) which supplier was first furnishing service in the area, (c) the extent to which each supplier assisted in creating the demand for the proposed service, and (d) which supplier can furnish the proposed service with the smaller amount of additional investment. The Commission, however, shall give no weight or consideration to the fact that any supplier has or has not been issued a certificate of public convenience and necessity in the area proposed to be served.
After making its determination, the Commission shall make findings of fact and render its decision as to which supplier is entitled or should be permitted to furnish the proposed service. The decision of the Commission constitutes an authorization to that supplier to render such service and revokes any temporary authorization granted by the Commission while the dispute was pending.
(Source: Laws 1965, p. 1206.)

(220 ILCS 30/9) (from Ch. 111 2/3, par. 409)
Sec. 9. (a) Any customer receiving service from any electric supplier, which is not subject to the Public Utilities Act, who contends that he is not receiving adequate service from that supplier, or who contends that he is being discriminated against by that supplier, may complain to the Commission. If the Commission on hearing finds that the service is inadequate and that there is another supplier whose service would be adequate and who is willing to serve that customer, the customer shall be released to such other supplier unless the supplier against whom complaint is made makes its service to that customer adequate within a reasonable time to be fixed by the Commission. If there is no such other supplier the Commission may direct that service be made adequate. If the Commission finds on hearing that such customer is being discriminated against as compared with other customers of the electric supplier so supplying such customer, the Commission shall order such supplier to cease and desist from such discrimination.
(b) If any electric supplier, which is not subject to the Public Utilities Act, refuses to serve a customer whom it is obligated to serve and who has applied for service to the supplier in accordance with the supplier's standard rules as to service, the Commission, on receiving a complaint from the customer and after a hearing thereon, may direct the supplier to serve that customer.
(Source: Laws 1965, p. 1206.)

(220 ILCS 30/10) (from Ch. 111 2/3, par. 410)
Sec. 10. The Commission shall make and adopt such reasonable rules and regulations as are necessary to enforce compliance with and to administer the provisions of this Act. Before the adoption of any such rule or regulation, or of any amendment thereof, the Commission shall set the rule, regulation or amendment for public hearing and shall give at least 30 days prior written notice of such hearing to all electric suppliers, accompanying such notice with a copy of each of the rules, regulations or amendments that the Commission proposes to adopt. The Commission shall prepare and make available to all electric suppliers, and to the public upon request, copies of all such rules and regulations and the amendments thereof.
(Source: Laws 1965, p. 1206.)

(220 ILCS 30/10.1) (from Ch. 111 2/3, par. 410.1)
Sec. 10.1. Payment of Commission expenses. All of the ordinary and contingent expenses of the Commission incident to the administration of this Act shall be paid out of the Public Utility Fund except the compensation of the members of the Commission which shall be paid from the General Revenue Fund.
(Source: P.A. 81-1010.)

(220 ILCS 30/10.2) (from Ch. 111 2/3, par. 410.2)
Sec. 10.2. Definition of "gross revenue".
As used in this Act "gross revenue" means the consideration received for electricity distributed, supplied, furnished or sold to persons for use or consumption and not for resale and for all services rendered in connection therewith, including amounts received from minimum service charges, and shall include cash, services and property of every kind or nature, and shall be determined without any deduction on account of the cost of the service, product or commodity supplied, the cost of materials used, labor or service costs, or any other expense whatsoever.
(Source: Laws 1967, p. 659.)

(220 ILCS 30/10.3) (from Ch. 111 2/3, par. 410.3)
Sec. 10.3. Tax imposed. A tax is imposed upon each electric supplier subject to the provisions of this Act equal to .08% of its gross revenue for each calendar year commencing with the calendar year beginning January 1, 1982; however, for the period July 1, 1981 through December 31, 1981 such tax is imposed upon each electric supplier's gross revenue for that period.
(Source: P.A. 81-1393.)

(220 ILCS 30/10.4) (from Ch. 111 2/3, par. 410.4)
Sec. 10.4. Annual gross revenue returns to Commission. On or before January 30 of each year each electric supplier subject to tax under the provisions of this Act shall file with the Commission an annual gross revenue return for the calendar year ending December 31 of such year and a statement of the amount of tax due for that calendar year on the basis of that return. However, for the tax period July 1, 1981 through December 31, 1981 each electric supplier shall file on or before February 1, 1982 a gross revenue return for the period July 1, 1981 through December 31, 1981 and a statement of the amount of tax due for that period on the basis of that return.
Forms for such returns and amended returns shall be devised and supplied by the Commission.
(Source: P.A. 81-1393.)

(220 ILCS 30/10.5) (from Ch. 111 2/3, par. 410.5)
Sec. 10.5. Audit of returns.
All returns submitted to the Commission by an electric supplier as provided in this Section or Section 10.4 shall be sworn to by an appropriate officer of the electric supplier. The Commission may audit each such return submitted and may take such measures as are necessary to ascertain the correctness of the returns submitted. The Commission has the power to direct the filing of an amended return by an electric supplier which has filed an incorrect return and to direct the filing of a return by any electric supplier which has failed to submit a return.
(Source: Laws 1967, p. 659.)

(220 ILCS 30/10.6) (from Ch. 111 2/3, par. 410.6)
Sec. 10.6. The annual amount of tax due under Section 10.3 shall be paid to the Commission on or before the thirtieth day of January following the end of the calendar year subject to tax. However, for the tax period July 1, 1981 through December 31, 1981 the amount of tax due under Section 10.3 shall be paid to the Commission on or before February 1, 1982. In the event that an adjustment in the amount of tax due should be necessary as a result of the filing of an amended return pursuant to Section 10.5, the amount of any deficiency shall be paid by the electric supplier together with the amended return. Any excess tax payment by the electric supplier shall be returned to the supplier after filing a claim for credit, in the form of a credit memorandum in the amount of such excess. However, if such deficiency or excess is less than $1, then the electric supplier need not pay the deficiency and may not claim a credit.
(Source: P.A. 81-1393.)

(220 ILCS 30/10.7) (from Ch. 111 2/3, par. 410.7)
Sec. 10.7. Penalties for underpayment; enforcement.
Each payment of the tax imposed by Section 10.3 becomes delinquent at midnight of the date that it is due. In the event that upon the filing of an amended return pursuant to Section 10.5 of this Act it appears that an electric supplier has failed to pay or has underpaid the proper amount of tax due, it shall pay a penalty to the Commission of 1% of the amount so due for each month or fraction thereof that such amount is unpaid. The Commission may enforce the collection of any delinquent payment, or portion thereof by legal action or in any other manner by which the collection of debts due the State of Illinois may be enforced under the laws of this State.
(Source: Laws 1967, p. 659.)

(220 ILCS 30/10.8) (from Ch. 111 2/3, par. 410.8)
Sec. 10.8. Payment to Public Utility Fund.
All sums collected by the Commission under the provisions of Sections 10.1 through 10.7 of this Act shall be paid promptly after the receipt of the same, accompanied by a detailed statement thereof, into the Public Utility Fund in the State treasury.
(Source: Laws 1967, p. 659.)

(220 ILCS 30/10.9) (from Ch. 111 2/3, par. 410.9)
Sec. 10.9. An electric supplier, after notification by the Commission, may file during the 3 month period after the date of notification a claim for credit in such proportionate amount as computed pursuant to Section 2-202 of The Public Utilities Act. If the proportionate amount is less than $10, no notification will be sent by the Commission, and no right to a claim exists as to that amount. Upon the filing of a claim for credit within the period provided, the Commission shall issue a credit memorandum in such amount to such electric supplier. Notification of any claim for credit issued prior to October 1, 1975 may be filed within the 3 month period from that date, notwithstanding the preceding sentence. Any claim for credit filed after the period provided for in this Section is void. Credit memoranda issued pursuant to Section 10.6 and this Section may be applied for the 2 year period from the date of issuance against the payment of any amount due during that period under the tax imposed by Section 10.3, or, subject to reasonable rule of the Commission including requirement of notification, may be assigned to any other electric supplier subject to regulation under this Act. Credit memoranda issued prior to October 1, 1975 may be applied for the 2 year period from said date, notwithstanding the preceding sentence. Any application of credit memoranda after the period provided for in this Section is void.
(Source: P.A. 85-1209.)

(220 ILCS 30/10.10) (from Ch. 111 2/3, par. 410.10)
Sec. 10.10. Exemption from tax. Any delivering supplier, as that term is defined in Section 2-3 of the Electricity Excise Tax Law, collecting and remitting to the State of Illinois for each fiscal year the tax imposed by Section 2-4(a) of the Electricity Excise Tax Law shall not be subject to the provisions of Sections 10.1 through 10.9 of this Act.
(Source: P.A. 91-926, eff. 12-8-00.)

(220 ILCS 30/11) (from Ch. 111 2/3, par. 411)
Sec. 11. The Commission shall have the power and jurisdiction to, and shall, enforce compliance with this Act on complaint made by the electric supplier or customer or prospective customer aggrieved by any non-compliance with this Act and shall make such orders and take such action by appropriate court proceedings or otherwise which will secure compliance with this Act.
(Source: Laws 1965, p. 1206.)

(220 ILCS 30/12) (from Ch. 111 2/3, par. 412)
Sec. 12. Any final order or decision of the Commission may be reviewed as provided in the Administrative Review Law, as heretofore or hereafter amended, and the rules adopted pursuant thereto.
(Source: P.A. 82-783.)

(220 ILCS 30/13) (from Ch. 111 2/3, par. 413)
Sec. 13. An electric cooperative when it is found by the Commission that it is necessary so to do may proceed to take or damage private property as provided for the exercise of the right of eminent domain under the Eminent Domain Act. The requirement of such finding by the Commission is not to be construed to require authorization by the Commission of the facility for which the authorization to use eminent domain is sought.
(Source: P.A. 94-1055, eff. 1-1-07.)

(220 ILCS 30/13.5)
Sec. 13.5. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(220 ILCS 30/14) (from Ch. 111 2/3, par. 414)
Sec. 14. Except as provided in Section 11-117-7.1 of the Illinois Municipal Code and except as otherwise provided in this Section, Sections 5 (other than the first paragraph thereof), 7 and 8 of this Act do not apply to any area which is located within an incorporated municipality on the effective date of this Act and shall cease to apply to any area after it is annexed to or otherwise becomes located within an incorporated municipality. An electric supplier which is serving in an area which has been or hereafter becomes annexed to or otherwise located within an incorporated municipality may continue to furnish service within such annexed or otherwise incorporated area to the premises which it is serving at the time of such annexation or incorporation provided that: (i) no such supplier may extend its lines into any area previously or subsequently annexed or otherwise located within the incorporated municipality in which another electric supplier is authorized to maintain and extend its lines unless in any such case the electric supplier is or shall become authorized to do so by the incorporated municipality and the Commission; (ii) no such supplier serving in an area which has been previously annexed to or otherwise located in an incorporated municipality prior to the effective date of this Act may extend its lines within such annexed or otherwise incorporated area unless in any such case the electric supplier is or shall become authorized to do so by the incorporated municipality and the Commission; and (iii) no such electric supplier which is serving in an area which becomes so annexed to or otherwise located within an incorporated municipality after the effective date of this Act may furnish service to any additional premises or extend its lines into or within such area unless such supplier is or shall become authorized so to do by the incorporated municipality. In making a determination under clause (i) above the Commission shall act in the public interest and shall consider all the factors set forth in Section 8 but shall not be required to give substantial weight to any particular factor and shall take into consideration any applicable certificate of public convenience and necessity. In making a determination under clause (ii) above the Commission shall act in the public interest and shall consider all the factors set forth in Section 8, shall not be required to give substantial weight to any particular factor and shall not take into consideration any certificate of public convenience and necessity.
Nothing in this Section requires any electric supplier to obtain any authorization, either from an incorporated municipality or from the Commission, to extend its lines if, and to the extent that, such supplier, on the effective date of this Act, has such authorization from such municipality or from the Commission under the Public Utilities Act, as the case may be, or as a matter of law, but any such authorization must be lawfully in effect at that time.
Nothing in this Act shall be construed to impair, abridge, or diminish in any way the powers, rights and privileges of incorporated municipalities.
(Source: P.A. 88-335.)

(220 ILCS 30/15) (from Ch. 111 2/3, par. 415)
Sec. 15. The rights and obligations of public utilities as between themselves shall not be affected by this Act except as provided by the Public Utilities Act.
(Source: Laws 1965, p. 1206.)

(220 ILCS 30/16) (from Ch. 111 2/3, par. 416)
Sec. 16.
Any electric supplier which violates any provision of this Act shall be guilty of a business offense and shall upon conviction thereof, be subject to a fine of not less than $500 nor more than $2,000.
(Source: P.A. 77-2196.)



220 ILCS 35/ - Small Business Utility Deposit Relief Act.

(220 ILCS 35/1) (from Ch. 111 2/3, par. 1001)
Sec. 1. Title. This Act shall be known and may be cited as the "Small Business Utility Deposit Relief Act".
(Source: P.A. 83-1343.)

(220 ILCS 35/2) (from Ch. 111 2/3, par. 1002)
Sec. 2. Definitions. For the purposes of this Act:
(a) "Commission" means the Illinois Commerce Commission.
(b) "Small business" or "applicant" means any Illinois based business which has 50 or less full-time employees in the State.
(c) "Customer" means a small business, as herein defined, which has agreed with a utility to pay for gas, electric, water or sanitary sewer utility service.
(d) "User" means a small business, as herein defined, which receives gas, electric, water or sanitary sewer utility service.
(e) "Residential service" means gas, electric, water or sanitary sewer utility service for household purposes furnished to a dwelling of two units or less which is billed under a residential rate; or gas, electric, water or sanitary sewer utility service for household purposes furnished to a dwelling unit or units which is billed under a residential rate and which is registered by a separate meter for each dwelling unit.
(f) "Non-residential service" means gas, electric, water or sanitary sewer utility service rendered to a non-residential, small business as herein defined.
(g) "Utility service" means gas, electric, water or sanitary sewer utility service provided to a small business, as herein defined, at a specified, metered for service, location.
(h) "Utility supplier" or "utility" means a public utility as now or hereafter defined in Section 3-105 of The Public Utilities Act.
(i) "Utility deposit" or "deposit" means an amount of money or credit which may be required by any utility prior to the installation, connection, re-connection, or maintenance of any utility service supplied to a small business.
(Source: P.A. 85-1209.)

(220 ILCS 35/3) (from Ch. 111 2/3, par. 1003)
Sec. 3. Utility Deposits required of Small Businesses. No utility supplier which provides utility service shall request a deposit from any small business, for any reason, in excess of 1/6 of the estimated annual charges for service for that small business computed at the net rate for that class of service.
A utility may request a minimum amount equal to 1/3 of a requested deposit to be paid within 12 days after the issue date of a notice requesting such deposit. A utility may require the full payment of the remaining balance of the deposit be paid by the applicant no sooner than 2 billing periods typically or routinely used by the utility.
The date by which the entire deposit must be paid shall be plainly indicated on the notice of deposit request. The amount of the deposit may be adjusted at the request of the applicant or utility at any time when the character or degree of use of the utility service materially changes or when it is clearly established that the character or degree of use of the service will materially change in the immediate future.
(Source: P.A. 83-1343.)

(220 ILCS 35/4) (from Ch. 111 2/3, par. 1004)
Sec. 4. Refunds of Small Business Utility Deposits. Deposits plus interest shall be automatically refunded to the payor after being held for 12 months according to the following:
(a) if the 12 months during which the deposit was held are within the first 24 months that a small business has received utility service, the deposit plus interest shall be refunded only so long as the service has not been interrupted for nonpayment or so long as the small business has not paid late 4 times, or 3 times if billed bi-monthly, or 2 times if billed quarterly or semi-annually or so long as after it has been found that the small business' wires, pipes, meters or other service equipment have not been tampered with during the time the deposit was held and which resulted in the small business enjoying the benefit of the tampering;
(b) if the 12 months during which the deposit was held was subsequent to the first 24 months that a small business has received utility service, the deposit plus interest shall be refunded only so long as the service has not been interrupted for nonpayment or so long as the customer has not paid late 6 times during the past 12 months if billed monthly, or 3 times if billed bi-monthly, or 2 times if billed quarterly or semi-annually or so long as after it has been found that the small business' wires, pipes, meters or other service equipment have not been tampered with during the time the deposit was held and which resulted in the small business enjoying the benefit of the tampering;
(c) deposits plus interest need not be refunded until the customer pays any past due bills for utility service.
Deposits plus interest less the amount of unpaid bills, if any, for actual utility service shall be refunded upon the discontinuance of service for more than 30 days. A transfer of service from one premise to another within the area served by the utility need not be deemed a discontinuance of service by the utility if the character of service remains the same. When a deposit plus interest is applied to the liquidation of unpaid bills, the utility shall provide the small business with a statement or notice commonly known as a "Cancellation Notice" showing the amount of the deposit, the amount of any accrued interest, the amount of the unpaid bill or bills liquidated by the deposit plus interest and the balance remaining due either to the small business or to the utility.
All deposit refunds shall be paid by separate check and not by credit to the small business' account except where discontinuance of service is affected. At the option of the utility, a deposit plus interest may be refunded, in whole or in part, at any time earlier than the times herein prescribed, provided that the utility gives adequate notice to a small business that its utility deposit is being refunded early.
(Source: P.A. 83-1343.)

(220 ILCS 35/5) (from Ch. 111 2/3, par. 1005)
Sec. 5. Interest Paid on Small Business Utility Deposits. All utilities shall pay interest on any and all deposits held by the utility on behalf of a small business. The rate of interest to be paid on such deposits will be determined by the Commission.
At the end of every year of service, if the deposit plus interest is not refunded to the small business the utility shall automatically refund the accrued interest on the deposit to the customer by crediting the small business' account and so stating this credit clearly on the small business' next regular bill.
(Source: P.A. 83-1343.)

(220 ILCS 35/6) (from Ch. 111 2/3, par. 1006)
Sec. 6. Record of Utility Deposit. A utility shall maintain records of deposits together with interest, which collectively will show all transactions pertaining to each deposit. A utility shall provide the applicant with a Certificate of Deposit for any deposit received. The Certificate shall show the applicant's name, service address, serial number, type of service, amount of deposit, rate of interest on deposit, date received, utility's name and a statement of the conditions under which the deposit will be refunded to the applicant. Nothing in this Act shall require a utility to accept deposits from third parties on behalf of an applicant.
In instances where a deposit is refunded a utility shall issue a Cancellation Notice carrying the same serial number as the Certificate of Deposit. When refunds are not deliverable, records shall be maintained to show a utility's efforts toward locating the applicant and delivering such deposit.
(Source: P.A. 83-1343.)

(220 ILCS 35/7) (from Ch. 111 2/3, par. 1007)
Sec. 7. Nothing in this Act shall affect in any way the current or future Commission policy, rule, or order governing deposits collected from residential utility users by a utility.
(Source: P.A. 83-1343.)

(220 ILCS 35/8) (from Ch. 111 2/3, par. 1008)
Sec. 8. The Commission shall administer this Act and is authorized to promulgate rules or issue orders it deems necessary for the administration of this Act.
(Source: P.A. 83-1343.)

(220 ILCS 35/9) (from Ch. 111 2/3, par. 1009)
Sec. 9. Effective date. This Act shall take effect upon its becoming law and shall apply to all utility deposits collected from small businesses after the effective date of this Act.
(Source: P.A. 83-1343.)



220 ILCS 40/ - Small Business Utility Advocate Act.

(220 ILCS 40/1) (from Ch. 111 2/3, par. 1201)
Sec. 1. Title. This Act shall be known and may be cited as the "Small Business Utility Advocate Act".
(Source: P.A. 84-686.)

(220 ILCS 40/2) (from Ch. 111 2/3, par. 1202)
Sec. 2. Statement and Purpose. The General Assembly recognizes the importance of the small business owner to the statewide economy. The General Assembly further recognizes that an environment which encourages the development of small business in Illinois would necessarily also improve the economic well being of this entire State.
The high cost of utility service acts as a retardant on general economic growth and the operation of the small business owner in particular, and has a direct effect upon the success of a small business. Small business owners are either unrepresented or underrepresented before the Illinois Commerce Commission, the Federal Communications Commission, the Federal Energy Regulatory Commission, the courts and other public bodies. The General Assembly, therefore, finds and states that the purpose of this Act is to promote the health, welfare and prosperity of the people of Illinois and the small business community by ensuring effective and active representation before the aforementioned regulatory bodies and by fostering the education of the small business owner on the benefits and methods of energy conservation.
(Source: P.A. 84-686.)

(220 ILCS 40/3) (from Ch. 111 2/3, par. 1203)
Sec. 3. Definitions. For the purposes of this Act:
(a) "Commission" means the Illinois Commerce Commission, or its successor agency.
(b) "Small business" means any Illinois based business which meets the requirements under Section 3 of the "Illinois Small Business Purchasing Act", approved September 1, 1972, as now or hereafter amended.
(c) "Customer" means a small business, as herein defined, which has agreed with a utility to pay for gas, electric, telecommunication, water or sanitary sewer utility service.
(d) "User" means a small business, as herein defined, which receives gas, electric, telecommunication, water or sanitary sewer utility service.
(e) "Utility service" means electricity, gas telecommunications, water or sanitary sewer service supplied by a public utility.
(f) "Public utility" shall have the same meaning as defined in Section 3 of the "Citizens Utility Board Act", certified December 1, 1983, as now or hereafter amended.
(g) "Small Business Utility Advocate" or "Advocate" means the person appointed pursuant to Section 4 of this Act.
(Source: P.A. 84-686.)

(220 ILCS 40/4) (from Ch. 111 2/3, par. 1204)
Sec. 4. Small Business Utility Advocate. (a) There is created the position of Small Business Utility Advocate. The Governor shall appoint the Small Business Utility Advocate by and with the advice and consent of the Senate. In the case of a vacancy in such position during the recess of the Senate the Governor shall make a temporary appointment until the next meeting of the Senate, when the Governor shall nominate some person to fill such position; and any person so nominated and confirmed by the Senate, shall hold the Small Business Utility Advocate position during the remainder of the term and until his successor shall be appointed and qualified. The length of the term of the Advocate shall be 5 years from the first Monday of February, 1986. Each Advocate shall serve until his successor is appointed and qualified. The Governor may reappoint the same person as Advocate.
(b) Qualifications. Any Small Business Utility Advocate appointed pursuant to this Act shall be a resident of the State of Illinois at the time of his appointment and shall own or operate or shall have owned or operated a small business as defined by this Act. No person who is a director, officer, employee or agent or who is a member of the immediate family of a director, officer, employee or agent of any public utility is eligible to be the Small Business Utility Advocate. No person who is a director, officer, employee or agent or is a member of the immediate family of a director, officer, employee or agent of any not-for-profit organization or trade association which represents small businesses, large businesses or labor unions is eligible to be a Small Business Utility Advocate. No Advocate shall hold any elective position or office, be a candidate for any elective position or office, be a State public official, be employed by the Illinois Commerce Commission, be an active director of the Illinois Citizens Utility Board, be employed by the Illinois Citizens Utility Board, or be employed in a state government position exempt from the "Personnel Code", approved July 18, 1955 as now or hereafter amended.
(c) Salary. The Small Business Utility Advocate shall receive an annual salary as set by the Compensation Review Board but in no case less than that of a commissioner, other than the Chairman, of the Illinois Commerce Commission.
(Source: P.A. 84-686.)

(220 ILCS 40/5) (from Ch. 111 2/3, par. 1205)
Sec. 5. Duties and Powers. (1) The Small Business Utility Advocate shall have the following duties:
(a) Represent, protect and promote the interests of the small business utility customers of this State. All actions of the Advocate under this Act shall be directed toward such duty. Nothing in this Act shall prevent the Advocate from cooperating with the Illinois Citizens Utility Board or from giving due consideration to the general economic development of this State.
(b) Inform and educate, insofar as possible, all small business utility customers about the duty and mission of the Small Business Utility Advocate.
(c) Work in cooperation with existing state agencies in acting, to the extent possible, in an ombudsman capacity for the small business utility customer. Duties in this regard include, but shall not be limited to, providing information and assistance with regard to utility conservation measures available to small business; notify the small business community regarding proceedings before the Commission, appropriate federal regulatory agencies, the courts, and other public bodies; and provide advice to small businesses on any matter with respect to utility service.
(d) Actively solicit, to the extent possible, the opinions, comments and needs of small business with regard to utility service.
(e) Report to the Governor, the General Assembly, the Commission, the Citizens Utility Board, small businesses and the public on a periodic basis but in no case less frequent than on the first Monday in December, any findings, conclusions or recommendations for both legislative or administrative action. Such reports to the small businesses pursuant to this Section shall be in a manner as deemed acceptable to the Advocate.
(f) Perform and discharge other duties that may be delegated to the Advocate by the Governor or prescribed by law.
(2) The Small Business Utility Advocate shall have the following powers:
(a) Adopt rules and regulations as are necessary for the effective representation, protection and education of the small business utility customer, including any rules and regulations necessary to carry out the intent of this Act.
(b) To employ a deputy advocate or deputy advocates and other such employees and advisors as the Advocate finds necessary and to fix their compensation.
(c) To enter into contracts, commitments or agreements necessary or incidental to the performance of his duties and the execution of his powers under this Act.
(d) To accept, solicit and expend gifts, grants, appropriations and loans for the operation of his office except the Advocate may not accept any gifts, grants or loans directly or indirectly from any public utility.
(e) To intervene as a party or otherwise participate on behalf of small business utility customers in any proceeding which affects the interest of small business utility customers.
(f) To represent, with the cooperation of the Attorney General where constitutionally required, the interests of small business utility customers before the Commission, the Federal Energy Regulatory Commission, the Federal Communications Commission, the courts and other public bodies, including the General Assembly.
(g) To provide information and advice to small business utility customers on any matter with respect to utility service, including but not limited to information and advice on benefits, methods and types of financing available to small businesses for energy conservation. The Advocate may also inform small businesses of the aspects of the "Small Business Utility Deposit Relief Act".
(Source: P.A. 84-686.)

(220 ILCS 40/6) (from Ch. 111 2/3, par. 1206)
Sec. 6. Office. The Governor, or his designee, shall locate office space for the Small Business Utility Advocate. The Advocate's office and any staff shall be considered a part of that office originally created pursuant to Executive Order 3 of 1976.
(Source: P.A. 84-686.)

(220 ILCS 40/7) (from Ch. 111 2/3, par. 1207)
Sec. 7. Small Business Utility Advocate's Hotline. As soon as practical after the effective date of this Act, but in no case later than September 1, 1986, the Advocate shall have established a toll free telephone number or numbers which shall be used for the receipt of inquiries, comments and suggestions from primarily small business utility customers. The effectiveness of this Hotline shall be included in the report required by Section 5 of this Act. In order to effectuate this Section the Advocate shall, to the extent available resources allow, promote and advertise this Hotline.
(Source: P.A. 84-686.)

(220 ILCS 40/8) (from Ch. 111 2/3, par. 1208)
Sec. 8. The Governor shall include a budgeted dollar amount in each annual State budget at a level necessary and sufficient for the Advocate to carry out the intent of this Act.
(Source: P.A. 84-686.)

(220 ILCS 40/9) (from Ch. 111 2/3, par. 1209)
Sec. 9. Duties Nontransferable. The power, duties, responsibilities and privileges conferred or imposed upon the Small Business Utility Advocate by this Act may not be transferred.
(Source: P.A. 84-686.)

(220 ILCS 40/10) (from Ch. 111 2/3, par. 1210)
Sec. 10. Prohibited Activity. (a) No person may interfere or threaten to interfere with or cause any interference with the utility service of a small business or penalize any person who supplies information to the Advocate or participates in any of the Advocate's activities, in retribution for supplying such information or for such participation.
(b) No person may act with intent to prevent, interfere with or hinder the activities permitted under this Act.
(Source: P.A. 84-686.)

(220 ILCS 40/11) (from Ch. 111 2/3, par. 1211)
Sec. 11. Penalties. A person who knowingly violates any provision of Section 10 of this Act shall be guilty of a business offense and fined not more than $1,000. Each such violation shall constitute a separate and continuing violation of this Act.
(Source: P.A. 84-686.)

(220 ILCS 40/12) (from Ch. 111 2/3, par. 1212)
Sec. 12. Neither the Small Business Utility Advocate nor any of his employees may accept any employment with any public utility subject to Commission regulation for one year following the termination of his services with the Small Business Utility Advocate.
(Source: P.A. 84-686.)



220 ILCS 45/ - Telecommunications Facility Fire and Emergency Act.

(220 ILCS 45/0.01) (from Ch. 111 2/3, par. 1550)
Sec. 0.01. Short title. This Act may be cited as the Telecommunications Facility Fire and Emergency Act.
(Source: P.A. 86-1324.)

(220 ILCS 45/1) (from Ch. 111 2/3, par. 1551)
Sec. 1. The General Assembly finds that telecommunications services have developed into an indispensable facet of modern life, encompassing personal communications, business communications from the local to the international level, and a wide range of emergency communications. The results of any major interruption of telecommunications services can be catastrophic. It is therefore crucial that the State of Illinois take all reasonable actions to provide assurances that appropriate protective mechanisms are in place to prevent major interruptions of telecommunications services and to provide assurances of a proper emergency response if such protective mechanisms fail. The intent of this Act is to authorize the three State agencies most directly responsible for telecommunications, fire prevention, and emergency services, respectively, to develop joint rules and implement enforcement action where necessary to provide such assurances.
(Source: P.A. 86-389.)

(220 ILCS 45/2) (from Ch. 111 2/3, par. 1552)
Sec. 2. In addition to any other rulemaking authority they possess, the Illinois Commerce Commission created by the Public Utilities Act, the Office of the State Fire Marshal created by the State Fire Marshal Act, and the Illinois Emergency Management Agency created by the Illinois Emergency Services and Disaster Agency Act of 1988, are authorized to adopt joint rules on the provisions of adequate fire protection and emergency notification systems at telecommunications service facilities in Illinois. In adopting rules, these agencies may consider (a) the need for emergency and other reporting requirements, including without limitation, the immediate notification of the Illinois Emergency Management Agency in the event of a major failure of telecommunications systems, and (b) any other matters relevant to the purposes of this Act. Rulemaking proceedings to adopt rules under this Act shall be conducted under the auspices of the Illinois Commerce Commission in accordance with Article X of the Public Utilities Act and the Illinois Administrative Procedure Act; provided, however, that no joint rules shall be adopted or changed except upon the concurrence of all 3 agencies.
(Source: P.A. 86-389; 87-168.)

(220 ILCS 45/3) (from Ch. 111 2/3, par. 1553)
Sec. 3. The agencies listed in Section 2 of this Act shall have the authority to investigate alleged violations of the rules adopted under this Act and to serve a notice of violation upon the affected telecommunications carrier or other communications provider. If the affected telecommunications carrier or other communications provider disputes that a violation has occurred, it shall, within 30 days after receipt of the written notice of violation, file a request for hearing on such violation before the Illinois Commerce Commission. The Commission shall conduct a hearing on such matter and enter an order thereon in accordance with the provisions of Article X of the Public Utilities Act, including the provisions for appeal of any such order. In any such hearing before the Commission, one or more of the listed agencies in Section 2 of this Act shall participate and shall present evidence of the alleged violation.
(Source: P.A. 86-389; 86-1028.)

(220 ILCS 45/4) (from Ch. 111 2/3, par. 1554)
Sec. 4. (a) Any telecommunications carrier which fails to correct any violation of the rules adopted under this Act after written notice of violation, or, if the violation is disputed, after final determination of violation including appeal if any, in accordance with Section 3, shall be liable for a penalty not to exceed $10,000 for each violation, and an additional penalty not to exceed $1,000 for each day during which such violation continues. Actions for injunction or mandamus to enforce correction of violations and actions to recover penalties authorized under this Section shall be filed in the name of the People of the State of Illinois in the circuit court in accordance with Sections 4-201, 4-202 and 4-203 of the Public Utilities Act. In any action to recover penalties under this Section for a violation determined in any final order of the Commission as provided in Section 3, the fact of the violation shall be deemed proven and shall not be relitigated.
(b) Anything to the contrary in Sections 4-201 and 4-203 notwithstanding, the proceeds of all monetary penalties received from enforcement action initiated pursuant to this Section shall be divided equally between the county and municipality in which the violation occurred.
(Source: P.A. 86-389.)

(220 ILCS 45/5) (from Ch. 111 2/3, par. 1555)
Sec. 5. This Act and any rules adopted pursuant to this Act shall be applicable to such switching facilities of telecommunications carriers in Illinois, as defined in Section 13-202 of The Public Utilities Act, and to such switching facilities of any company described in Section 1 of "An Act relating to the powers, duties and property of telephone companies", approved May 16, 1903, as the agencies find are necessary to protect against a major interruption of telecommunications services.
(Source: P.A. 86-389.)



220 ILCS 50/ - Illinois Underground Utility Facilities Damage Prevention Act.

(220 ILCS 50/1) (from Ch. 111 2/3, par. 1601)
Sec. 1. This Act shall be known and may be cited as the Illinois Underground Utility Facilities Damage Prevention Act, and for the purposes of participating in the State of Illinois Joint Purchasing Program, the State-Wide One-Call Notice System, commonly referred to as "JULIE, Inc.", shall be considered as created by this Act.
(Source: P.A. 96-714, eff. 1-1-10.)

(220 ILCS 50/2) (from Ch. 111 2/3, par. 1602)
Sec. 2. Definitions. As used in this Act, unless the context clearly otherwise requires, the terms specified in Sections 2.1 through 2.11 have the meanings ascribed to them in those Sections.
(Source: P.A. 94-623, eff. 8-18-05.)

(220 ILCS 50/2.1) (from Ch. 111 2/3, par. 1602.1)
Sec. 2.1. "Person" means an individual, firm, joint venture, partnership, corporation, association, municipality or other governmental unit, department or agency, utility cooperative, or joint stock association, and includes any trustee, receiver, or assignee or employee or agent thereof.
(Source: P.A. 96-714, eff. 1-1-10.)

(220 ILCS 50/2.1.3)
Sec. 2.1.3. No show request. "No show request" means a notice initiated by an excavator through the State-Wide One-Call Notice System to the owners or operators of underground utility facilities notified in the prior locate request that either failed to mark their facilities or to communicate their non-involvement with the excavation prior to the requested dig start date and time.
(Source: P.A. 96-714, eff. 1-1-10.)

(220 ILCS 50/2.1.4)
Sec. 2.1.4. Incomplete request. "Incomplete request" means a notice initiated by an excavator through the State-Wide One-Call Notice System to the owners or operators of underground utility facilities notified in a prior locate request that such facility owners or operators, as identified by the person excavating, did not completely mark the entire extent or the entire segment of the proposed excavation, as identified by the excavator in the prior notice.
(Source: P.A. 96-714, eff. 1-1-10.)

(220 ILCS 50/2.1.5)
Sec. 2.1.5. Re-mark request. "Re-mark request" means a notice initiated by an excavator through the State-Wide One-Call Notice System to the owners or operators of underground utility facilities notified in the initial locate request requesting facility owners or operators to re-mark all or part of the work area identified in the initial locate request, because facility markings are becoming or have become indistinguishable due to factors, including, but not limited to, weather, fading, construction activity, or vandalism.
(Source: P.A. 96-714, eff. 1-1-10.)

(220 ILCS 50/2.1.6)
Sec. 2.1.6. Residential property owner. "Residential property owner" means any individual or entity that owns or leases real property that is used by such individual or entity as its residence or dwelling. Residential property owner does not include any persons who own or lease residential property for the purpose of holding or developing such property or for any other business or commercial purposes.
(Source: P.A. 96-714, eff. 1-1-10.)

(220 ILCS 50/2.1.9)
Sec. 2.1.9. JULIE Excavator Handbook. "JULIE Excavator Handbook" means the handbook periodically updated and published by the State-Wide One-Call Notice System that provides information for excavators and facility owners and operators on the use and services of the State-Wide One-Call Notice System.
(Source: P.A. 96-714, eff. 1-1-10.)

(220 ILCS 50/2.1.10)
Sec. 2.1.10. Internal electric grid of a wind turbine generation farm. "Internal electric grid of a wind turbine generation farm" means those facilities located within a wind generation farm from a tower to a substation.
(Source: P.A. 96-714, eff. 1-1-10.)

(220 ILCS 50/2.2) (from Ch. 111 2/3, par. 1602.2)
Sec. 2.2. Underground utility facilities.
(a) "Underground utility facilities" or "facilities" means and includes wires, ducts, fiber optic cable, conduits, pipes, sewers, and cables and their connected appurtenances installed beneath the surface of the ground by:
(1) a public utility as defined in the Public

Utilities Act;

(2) a municipally owned or mutually owned utility

providing a similar utility service;

(3) a pipeline entity transporting gases, crude oil,

petroleum products, or other hydrocarbon materials within the State;

(4) a telecommunications carrier as defined in the

Universal Telephone Service Protection Law of 1985, or by a company described in Section 1 of the Telephone Company Act;

(5) a community antenna television system, as defined

in the Illinois Municipal Code or the Counties Code;

(6) a holder, as that term is defined in the Cable

and Video Competition Law of 2007;

(7) any other entity owning or operating underground

facilities that transport generated electrical power to other utility owners or operators or transport generated electrical power within the internal electric grid of a wind turbine generation farm; and

(8) an electric cooperative as defined in the Public

Utilities Act.

(Source: P.A. 96-714, eff. 1-1-10.)

(220 ILCS 50/2.3) (from Ch. 111 2/3, par. 1602.3)
Sec. 2.3. Excavation. "Excavation" means any operation in which earth, rock, or other material in or on the ground is moved, removed, or otherwise displaced by means of any tools, power equipment or explosives, and includes, without limitation, grading, trenching, digging, ditching, drilling, augering, boring, tunneling, scraping, cable or pipe plowing, and driving but does not include farm tillage operations or railroad right-of-way maintenance or operations or coal mining operations regulated under the Federal Surface Mining Control and Reclamation Act of 1977 or any State law or rules or regulations adopted under the federal statute, or land surveying operations as defined in the Illinois Professional Land Surveyor Act of 1989 when not using power equipment, or roadway surface milling.
(Source: P.A. 94-623, eff. 8-18-05.)

(220 ILCS 50/2.4) (from Ch. 111 2/3, par. 1602.4)
Sec. 2.4. "Demolition" means the wrecking, razing, rending, moving, or removing of a structure by means of any power tool, power equipment (exclusive of transportation equipment) or explosives.
(Source: P.A. 86-674.)

(220 ILCS 50/2.5) (from Ch. 111 2/3, par. 1602.5)
Sec. 2.5. "Damage" means the contact or dislocation of any underground utility facility or CATS facility during excavation or demolition which necessitates immediate or subsequent repair by the owner of such facility.
(Source: P.A. 86-674.)

(220 ILCS 50/2.6)
Sec. 2.6. Emergency locate request. "Emergency locate request" means a locate request for any condition constituting an imminent danger to life, health, or property, or a utility service outage, and which requires repair or action before the expiration of 48 hours.
(Source: P.A. 96-714, eff. 1-1-10.)

(220 ILCS 50/2.7)
Sec. 2.7. Tolerance zone. "Tolerance zone" means the approximate location of underground utility facilities or CATS facilities defined as a strip of land at least 3 feet wide, but not wider than the width of the underground facility or CATS facility plus 1-1/2 feet on either side of such facility based upon the markings made by the owner or operator of the facility. Excavation within the tolerance zone requires extra care and precaution including, but not limited to, as set forth in Section 4.
(Source: P.A. 92-179, eff. 7-1-02.)

(220 ILCS 50/2.8)
Sec. 2.8. Approximate location. "Approximate location" means a strip of land at least 3 feet wide, but not wider than the width of the underground facility or CATS facility plus 1.5 feet on either side of the facility.
(Source: P.A. 92-179, eff. 7-1-02.)

(220 ILCS 50/2.9)
Sec. 2.9. "Forty-eight hours" means 2 business days beginning at 8 a.m. and ending at 4 p.m. (exclusive of Saturdays, Sundays, and holidays recognized by the State-Wide One-Call Notice System or the municipal one-call notice system). All requests for locates received after 4 p.m. will be processed as if received at 8 a.m. the next business day.
(Source: P.A. 94-623, eff. 8-18-05.)

(220 ILCS 50/2.10)
Sec. 2.10. "Open cut utility locate" means a method of locating underground utility facilities that requires excavation by the owner, operator, or agent of the underground facility.
(Source: P.A. 94-623, eff. 8-18-05.)

(220 ILCS 50/2.11)
Sec. 2.11. "Roadway surface milling" means the removal of a uniform pavement section by rotomilling, grinding, or other means not including the base or subbase.
(Source: P.A. 94-623, eff. 8-18-05.)

(220 ILCS 50/3) (from Ch. 111 2/3, par. 1603)
Sec. 3. The owners or operators of underground utility facilities or CATS facilities that are not currently participants in the State-Wide One-Call Notice System shall, within 6 months of the effective date of this Act, join the State-Wide One-Call Notice System. This Section shall not apply to utilities operating facilities or CATS facilities exclusively within the boundaries of a municipality with a population of at least one million persons.
(Source: P.A. 86-674.)

(220 ILCS 50/4) (from Ch. 111 2/3, par. 1604)
Sec. 4. Required activities. Every person who engages in nonemergency excavation or demolition shall:
(a) take reasonable action to inform himself of the

location of any underground utility facilities in and near the area for which such operation is to be conducted;

(b) plan the excavation or demolition to avoid or

minimize interference with underground utility facilities within the tolerance zone by utilizing such precautions that include, but are not limited to, hand excavation, vacuum excavation methods, and visually inspecting the excavation while in progress until clear of the existing marked facility;

(c) if practical, use white paint, flags, stakes, or

both, to outline the dig site;

(d) provide notice not less than 48 hours but no

more than 14 calendar days in advance of the start of the excavation or demolition to the owners or operators of the underground utility facilities in and near the excavation or demolition area through the State-Wide One-Call Notice System or, in the case of nonemergency excavation or demolition within the boundaries of a municipality of at least one million persons which operates its own one-call notice system, through the one-call notice system which operates in that municipality.

At a minimum, the notice required under this

subsection (d) shall provide:

(1) the person's name, address, phone number at

which a person can be reached, and fax number, if available;

(2) the start date and time of the planned

excavation or demolition;

(3) all counties, cities, or townships, or any

combination thereof, where the proposed excavation shall take place;

(4) the address at which the excavation or

demolition shall take place;

(5) the type and extent of the work involved; and
(6) the section or quarter sections when the

information in items (1) through (5) of this subsection (d) does not allow the State-Wide One-Call Notice System to determine the appropriate excavation or demolition site. This item (6) does not apply to residential property owners;

(e) provide, during and following excavation or

demolition, such support for existing underground utility facilities in and near the excavation or demolition area as may be reasonably necessary for the protection of such facilities unless otherwise agreed to by the owner or operator of the underground facility;

(f) backfill all excavations in such manner and with

such materials as may be reasonably necessary for the protection of existing underground utility facilities in and near the excavation or demolition area;

(g) after February 29, 2004, when the excavation or

demolition project will extend past 28 calendar days from the date of the original notice provided under clause (d), the excavator shall provide a subsequent notice to the owners or operators of the underground utility facilities in and near the excavation or demolition area through the State-Wide One-Call Notice System or, in the case of excavation or demolition within the boundaries of a municipality having a population of at least 1,000,000 inhabitants that operates its own one-call notice system, through the one-call notice system that operates in that municipality informing utility owners and operators that additional time to complete the excavation or demolition project will be required. The notice will provide the excavator with an additional 28 calendar days from the date of the subsequent notification to continue or complete the excavation or demolition project;

(h) exercise due care at all times to protect

underground utility facilities. If, after proper notification through the State-Wide One-Call Notice System and upon arrival at the site of the proposed excavation, the excavator observes clear evidence of the presence of an unmarked or incompletely marked utility in the area of the proposed excavation, the excavator shall not begin excavating until all affected facilities have been marked or 2 hours after an additional call is made to the State-Wide One-Call Notice System for the area. The owner or operator of the utility shall respond within 2 hours of the excavator's call to the State-Wide One-Call Notice System; and

(i) when factors, including, but not limited to,

weather, construction activity, or vandalism, at the excavation site have caused the utility markings to become faded or indistinguishable, the excavator shall provide an additional notice through the State-Wide One-Call Notice System requesting that only the affected areas where excavation or demolition is to continue be re-marked. Facility owners or operators must respond to the notice to re-mark according to the requirements of Section 10 of this Act.

Nothing in this Section prohibits the use of any method of excavation if conducted in a manner that would avoid interference with underground utility facilities.
(Source: P.A. 96-714, eff. 1-1-10.)

(220 ILCS 50/5) (from Ch. 111 2/3, par. 1605)
Sec. 5. Notice of preconstruction conference. When the Illinois Department of Transportation notifies an owner or operator of an underground utility facility or CATS facility that the Department will conduct a preconstruction conference concerning new construction, reconstruction, or maintenance of State highways in and near the area in which such owner or operator has placed underground utility facilities, such notification shall, except as otherwise provided in this Section constitute compliance by the Department or its contractors with paragraphs (a), (b), and (d) of Section 4 of this Act. In instances when notification of a preconstruction conference is provided to the owner or operator of an underground utility facility or CATS facility but no specific date is established at the preconstruction conference for the new construction, reconstruction or maintenance of State highways in and near the area in which the owner or operator has placed underground utility facilities or CATS facilities, then the Department or its contractors shall later comply with paragraph (d) of Section 4 of this Act.
(Source: P.A. 92-179, eff. 7-1-02.)

(220 ILCS 50/6) (from Ch. 111 2/3, par. 1606)
Sec. 6. Emergency excavation or demolition.
(a) Every person who engages in emergency excavation or demolition outside of the boundaries of a municipality of at least one million persons which operates its own one-call notice system shall take all reasonable precautions to avoid or minimize interference between the emergency work and existing underground utility facilities in and near the excavation or demolition area, through the State-Wide One-Call Notice System, and shall notify, as far in advance as possible, the owners or operators of such underground utility facilities in and near the emergency excavation or demolition area, through the State-Wide One-Call Notice System. At a minimum, the notice required under this subsection (a) shall provide:
(1) the person's name, address, and (i) phone number

at which a person can be reached and (ii) fax number, if available;

(2) the start date of the planned emergency

excavation or demolition;

(3) the address at which the excavation or demolition

will take place; and

(4) the type and extent of the work involved.
There is a wait time of 2 hours or the date and time requested on the notice, whichever is longer, after an emergency locate notification request is made through the State-Wide One-Call Notice System. If the conditions at the site dictate an earlier start than the required wait time, it is the responsibility of the excavator to demonstrate that site conditions warranted this earlier start time.
Upon notice by the person engaged in emergency excavation or demolition, the owner or operator of an underground utility facility in or near the excavation or demolition area shall communicate with the person engaged in emergency excavation or demolition within 2 hours or by the date and time requested on the notice, whichever is longer by (1) marking the approximate location of underground facilities; (2) advising the person excavating that their underground facilities are not in conflict with the emergency excavation; or (3) notifying the person excavating that the owner or operator shall be delayed in marking because of conditions as referenced in subsection (g) of Section 11 of this Act.
The notice by the owner or operator to the person engaged in emergency excavation or demolition may be provided by phone or phone message or by marking the excavation or demolition area. The owner or operator has discharged the owner's or operator's obligation to provide notice under this Section if the owner or operator attempts to provide notice by telephone but is unable to do so because the person engaged in the emergency excavation or demolition does not answer his or her telephone or does not have an answering machine or answering service to receive the telephone call. If the owner or operator attempts to provide notice by telephone or by facsimile but receives a busy signal, that attempt shall not discharge the owner or operator from the obligation to provide notice under this Section.
(b) Every person who engages in emergency excavation or demolition within the boundaries of a municipality of at least one million persons which operates its own one-call notice system shall take all reasonable precautions to avoid or minimize interference between the emergency work and existing underground utility facilities in and near the excavation or demolition area, through the municipality's one-call notice system, and shall notify, as far in advance as possible, the owners and operators of underground utility facilities in and near the emergency excavation or demolition area, through the municipality's one-call notice system.
(c) The reinstallation of traffic control devices shall be deemed an emergency for purposes of this Section.
(d) An open cut utility locate shall be deemed an emergency for purposes of this Section.
(Source: P.A. 96-714, eff. 1-1-10.)

(220 ILCS 50/7) (from Ch. 111 2/3, par. 1607)
Sec. 7. Damage or dislocation. In the event of any damage to or dislocation of any underground utility facilities in connection with any excavation or demolition, emergency or nonemergency, the person responsible for the excavation or demolition operations shall immediately notify the affected utility and the State-Wide One-Call Notice System and cease excavation in the area of the damage when the damaged facility is a threat to life or property or if otherwise required by law or, in the case of damage or dislocation in connection with any excavation or demolition within the boundaries of a municipality having a population of at least 1,000,000 inhabitants that operates its own one-call notice system, notify the affected utility and the one-call notice system that operates in that municipality. The person responsible for the excavation or demolition shall not attempt to repair, clamp, or constrict the damaged utility facility unless under the supervision or advisement of the utility facility owner or operator. At no time shall a person under this Act be required by a utility facility owner or operator to attempt to repair, clamp, or constrict a damaged utility facility. In the event of any damage to any underground utility facility that results in the escape of any flammable, toxic, or corrosive gas or liquid, the person responsible for the excavation or demolition shall call 9-1-1 and notify authorities of the damage. Owners and operators of underground utility facilities that are damaged and the excavator involved shall work in a cooperative and expeditious manner to repair the affected utility.
(Source: P.A. 96-714, eff. 1-1-10.)

(220 ILCS 50/8) (from Ch. 111 2/3, par. 1608)
Sec. 8. Liability or financial responsibility.
(a) Nothing in this Act shall be deemed to affect or determine the financial responsibility for any operation under this Act or liability of any person for any damages that occur unless specifically stated otherwise.
(b) Nothing in this Act shall be deemed to provide for liability or financial responsibility of the Department of Transportation, its officers and employees concerning any underground utility facility or CATS facility located on highway right-of-way by permit issued under the provisions of Section 9-113 of the Illinois Highway Code. It is not the intent of this Act to change any remedies in law regarding the duty of providing lateral support.
(c) Neither the State-Wide One-Call Notice System nor any of its officers, agents, or employees shall be liable for damages for injuries or death to persons or damage to property caused by acts or omissions in the receipt, recording, or transmission of locate requests or other information in the performance of its duties as the State-Wide One-Call Notice System, unless the act or omission was the result of willful and wanton misconduct.
(d) Any residential property owner who fails to comply with any provision of this Act and damages underground utility facilities or CATS facilities while engaging in excavation or demolition on such residential property shall not be subject to a penalty under this Act, but shall be liable for the damage caused to the owner or operator of the damaged underground utility facilities or CATS facilities.
(Source: P.A. 92-179, eff. 7-1-02.)

(220 ILCS 50/9) (from Ch. 111 2/3, par. 1609)
Sec. 9. When it is shown by competent evidence in any action for damages to underground utility facilities or CATS facilities that such damages resulted from excavation or demolition and that the person engaged in such excavation or demolition failed to comply with the provisions of this Act, that person shall be deemed prima facie guilty of negligence. When it is shown by competent evidence in any action for damages to persons, material or equipment brought by persons undertaking excavation or demolition acting in compliance with the provisions of this Act that such damages resulted from the failure of owners and operators of underground facilities or CATS facilities to comply with the provisions of this Act, those owners and operators shall be deemed prima facie guilty of negligence.
(Source: P.A. 86-674.)

(220 ILCS 50/10) (from Ch. 111 2/3, par. 1610)
Sec. 10. Record of notice; marking of facilities. Upon notice by the person engaged in excavation or demolition, the person owning or operating underground utility facilities in or near the excavation or demolition area shall cause a written record to be made of the notice and shall mark, within 48 hours of receipt of notice or by the requested date and time indicated on the notice, whichever is later, the approximate locations of such facilities so as to enable the person excavating or demolishing to establish the location of the underground utility facilities. Owners and operators of underground sewer facilities that are located outside the boundaries of a municipality having a population of at least 1,000,000 inhabitants shall be required to respond and mark the approximate location of those sewer facilities when the excavator indicates, in the notice required in Section 4, that the excavation or demolition project will exceed a depth of 7 feet. "Depth", in this case, is defined as the distance measured vertically from the surface of the ground to the top of the sewer facility. Owners and operators of underground sewer facilities that are located outside the boundaries of a municipality having a population of at least 1,000,000 inhabitants shall be required at all times to locate the approximate location of those sewer facilities when: (1) directional boring is the indicated type of excavation work being performed within the notice; (2) the underground sewer facilities owned are non-gravity, pressurized force mains; or (3) the excavation indicated will occur in the immediate proximity of known underground sewer facilities that are less than 7 feet deep. Owners or operators of underground sewer facilities that are located outside the boundaries of a municipality having a population of at least 1,000,000 inhabitants shall not hold an excavator liable for damages that occur to sewer facilities that were not required to be marked under this Section, provided that prompt notice of the damage is made to the State-Wide One-Call Notice System and the utility owner as required in Section 7.
All persons subject to the requirements of this Act shall plan and conduct their work consistent with reasonable business practices. Conditions may exist making it unreasonable to request that locations be marked within 48 hours or by the requested date and time indicated on the notice, whichever is later. It is unreasonable to request owners and operators of underground utility facilities to locate all of their facilities in an affected area upon short notice in advance of a large or extensive nonemergency project, or to request extensive locates in excess of a reasonable excavation or demolition work schedule, or to request locates under conditions where a repeat request is likely to be made because of the passage of time or adverse job conditions. Owners and operators of underground utility facilities must reasonably anticipate seasonal fluctuations in the number of locate requests and staff accordingly.
If a person owning or operating underground utility facilities receives a notice under this Section but does not own or operate any underground utility facilities within the proposed excavation or demolition area described in the notice, that person, within 48 hours or by the requested date and time indicated on the notice, whichever is later, after receipt of the notice, shall so notify the person engaged in excavation or demolition who initiated the notice, unless the person who initiated the notice expressly waives the right to be notified that no facilities are located within the excavation or demolition area. The notification by the owner or operator of underground utility facilities to the person engaged in excavation or demolition may be provided in any reasonable manner including, but not limited to, notification in any one of the following ways: by face-to-face communication; by phone or phone message; by facsimile; by posting in the excavation or demolition area; or by marking the excavation or demolition area. The owner or operator of those facilities has discharged the owner's or operator's obligation to provide notice under this Section if the owner or operator attempts to provide notice by telephone or by facsimile, if the person has supplied a facsimile number, but is unable to do so because the person engaged in the excavation or demolition does not answer his or her telephone or does not have an answering machine or answering service to receive the telephone call or does not have a facsimile machine in operation to receive the facsimile transmission. If the owner or operator attempts to provide notice by telephone or by facsimile but receives a busy signal, that attempt shall not serve to discharge the owner or operator of the obligation to provide notice under this Section.
A person engaged in excavation or demolition may expressly waive the right to notification from the owner or operator of underground utility facilities that the owner or operator has no facilities located in the proposed excavation or demolition area. Waiver of notice is only permissible in the case of regular or nonemergency locate requests. The waiver must be made at the time of the notice to the State-Wide One-Call Notice System. A waiver made under this Section is not admissible as evidence in any criminal or civil action that may arise out of, or is in any way related to, the excavation or demolition that is the subject of the waiver.
For the purposes of this Act, underground facility operators may utilize a combination of flags, stakes, and paint when possible on non-paved surfaces and when dig site and seasonal conditions warrant. If the approximate location of an underground utility facility is marked with stakes or other physical means, the following color coding shall be employed:

Underground Facility Identification Color

Facility Owner or Agent Use Only

Electric Power, Distribution and

Transmission................

Safety Red

Municipal Electric Systems.........

Safety Red

Gas Distribution and Transmission.....

High Visibility Safety

Yellow

Oil Distribution and Transmission.....

High Visibility Safety

Yellow

Telephone and Telegraph Systems......

Safety Alert Orange

Community Antenna Television Systems...

Safety Alert Orange

Water Systems..................

Safety Precaution Blue

Sewer Systems..................

Safety Green

Non-potable Water and Slurry Lines....

Safety Purple

Excavator Use Only

Temporary Survey................

Safety Pink

Proposed Excavation..............

Safety White (Black

when snow is on the

ground)

(Source: P.A. 96-714, eff. 1-1-10.)

(220 ILCS 50/11) (from Ch. 111 2/3, par. 1611)
Sec. 11. Penalties; liability; fund.
(a) Every person who, while engaging in excavation or demolition, wilfully fails to comply with the Act by failing to provide the notice to the owners or operators of the underground facilities near the excavation or demolition area through the State-Wide One-Call Notice System as required by Section 4 or 6 of this Act shall be subject to a penalty of up to $5,000 for each separate offense and shall be liable for the damage caused to the owners or operators of the facility. Every person who fails to provide notice and willfully fails to comply with other provisions of this Act shall be subject to additional penalties of up to $2,500 for each separate offense and shall be liable for the damage caused to the owners or operators of the facility.
(b) Every person who has provided the notice to the owners or operators of the underground utility facilities in and near the excavation or demolition area through the State-Wide One-Call Notice System as required by Section 4 or 6 of this Act, but otherwise wilfully fails to comply with this Act, shall be subject to a penalty of up to $2,500 for each separate offense and shall be liable for the damage caused to the owners or operators of the facility.
(c) Every person who, while engaging in excavation or demolition, has provided the notice to the owners or operators of the underground utility facilities in and near the excavation or demolition area through the State-Wide One-Call Notice System as required by Section 4 or 6 of this Act, but otherwise, while acting reasonably, damages any underground utility facilities, shall not be subject to a penalty, but shall be liable for the damage caused to the owners or operators of the facility provided the underground utility facility is properly marked as provided in Section 10 of this Act.
(d) Every person who provides notice to the owners or operators of the underground utility facilities through the State-Wide One-Call Notice System as an emergency locate request and the locate request is not an emergency locate request as defined in Section 2.6 of this Act shall be subject to a penalty of up to $2,500 for each separate offense.
(e) Owners and operators of underground utility facilities who willfully fail to comply with this Act by a failure to respond or mark the approximate location of an underground utility as required by subsection (h) of Section 4, subsection (a) of Section 6, or Section 10 of this Act after being notified of planned excavation or demolition through the State-Wide One-Call Notice System, shall be subject to a penalty of up to $5,000 for each separate offense.
(f) As provided in Section 3 of this Act, all owners or operators of underground utility facilities who fail to join the State-Wide One-Call Notice System by January 1, 2003 shall be subject to a penalty of $100 per day for each separate offense. Every day an owner or operator fails to join the State-Wide One-Call Notice System is a separate offense. This subsection (f) does not apply to utilities operating facilities exclusively within the boundaries of a municipality with a population of at least 1,000,000 persons.
(g) No owner or operator of underground utility facilities shall be subject to a penalty where a delay in marking or a failure to mark or properly mark the location of an underground utility is caused by conditions beyond the reasonable control of such owner or operator.
(h) Any person who is neither an agent, employee, or authorized locating contractor of the owner or operator of the underground utility facility nor an excavator involved in the excavation activity who removes, alters, or otherwise damages markings, flags, or stakes used to mark the location of an underground utility other than during the course of the excavation for which the markings were made or before completion of the project shall be subject to a penalty up to $1,000 for each separate offense.
(i) (Blank).
(j) The Illinois Commerce Commission shall have the power and jurisdiction to, and shall, enforce the provisions of this Act. The Illinois Commerce Commission may impose administrative penalties as provided in this Section. The Illinois Commerce Commission may promulgate rules and develop enforcement policies in the manner provided by the Public Utilities Act in order to implement compliance with this Act. When a penalty is warranted, the following criteria shall be used in determining the magnitude of the penalty:
(1) gravity of noncompliance;
(2) culpability of offender;
(3) history of noncompliance for the 18 months prior

to the date of the incident; however, when determining non-compliance the alleged violator's roles as operator or owner and the person engaged in excavating shall be treated separately;

(4) ability to pay penalty;
(5) show of good faith of offender;
(6) ability to continue business; and
(7) other special circumstances.
(k) There is hereby created in the State treasury a special fund to be known as the Illinois Underground Utility Facilities Damage Prevention Fund. All penalties recovered in any action under this Section shall be paid into the Fund and shall be distributed annually as a grant to the State-Wide One-Call Notice System to be used in safety and informational programs to reduce the number of incidents of damage to underground utility facilities in Illinois. The distribution shall be made during January of each calendar year based on the balance in the Illinois Underground Utility Facilities Damage Prevention Fund as of December 31 of the previous calendar year. In all such actions under this Section, the procedure and rules of evidence shall conform with the Code of Civil Procedure, and with rules of courts governing civil trials.
(l) The Illinois Commerce Commission shall establish an Advisory Committee consisting of a representative from each of the following: utility operator, JULIE, excavator, municipality, and the general public. The Advisory Committee shall serve as a peer review panel for any contested penalties resulting from the enforcement of this Act.
The members of the Advisory Committee shall be immune, individually and jointly, from civil liability for any act or omission done or made in performance of their duties while serving as members of such Advisory Committee, unless the act or omission was the result of willful and wanton misconduct.
(m) If, after the Advisory Committee has considered a particular contested penalty and performed its review functions under this Act and the Commission's rules, there remains a dispute as to whether the Commission should impose a penalty under this Act, the matter shall proceed in the manner set forth in Article X of the Public Utilities Act, including the provisions governing judicial review.
(Source: P.A. 96-714, eff. 1-1-10.)

(220 ILCS 50/11.3)
Sec. 11.3. Emergency telephone system outages; reimbursement. Any person who negligently damages an underground facility or CATS facility causing an emergency telephone system outage must reimburse the public safety agency that provides personnel to answer calls or to maintain or operate an emergency telephone system during the outage for the agency's costs associated with answering calls or maintaining or operating the system during the outage. For the purposes of this Section, "public safety agency" means the same as in Section 2.02 of the Emergency Telephone System Act.
(Source: P.A. 92-149, eff. 1-1-02.)

(220 ILCS 50/11.5)
Sec. 11.5. Limitation on liability.
(a) In joining the State-Wide One-Call Notice System, a municipality's liability, under any membership agreement rules and regulations, for the indemnification of (i) the entity that is in charge of or managing the System or any officer, agent, or employee of that entity or (ii) a member of the System or any officer, agent, or employee of a member of the System shall be limited to claims arising as a result of the acts or omissions of the municipality or its officers, agents, or employees or arising out of the operations of the municipality's underground utility facilities.
(b) Subsection (a) shall not be construed to create any additional liability for a municipality in relation to any member of the System with which the municipality may have entered into a franchise agreement. If a municipality's liability for indemnification under a franchise agreement is narrower than under this Section, the franchise agreement controls.
(Source: P.A. 90-481, eff. 8-17-97.)

(220 ILCS 50/12) (from Ch. 111 2/3, par. 1612)
Sec. 12. No action may be brought under Section 11 of this Act unless commenced within 2 years after the date of violation of this Act.
(Source: P.A. 86-674.)

(220 ILCS 50/13) (from Ch. 111 2/3, par. 1613)
Sec. 13. Mandamus or injunction. Where public safety or the preservation of uninterrupted, necessary utility service or community antenna television system service is endangered by any person engaging in excavation or demolition in a negligent or unsafe manner which has resulted in or is likely to result in damage to underground utility facilities or CATS facilities or proposing to use procedures for excavation or demolition which are likely to result in damage to underground utility facilities or CATS facilities, or where the owner or operator of underground utility facilities or CATS facilities endangers an excavator by willfully failing to respond to a locate request, the owner or operator of such facilities or the excavator or the State's Attorney or the Illinois Commerce Commission at the request of the owner or operator of such facilities or the excavator may commence an action in the circuit court for the county in which the excavation or demolition is occurring or is to occur, or in which the person complained of has his principal place of business or resides, for the purpose of having such negligent or unsafe excavation or demolition stopped and prevented or to compel the marking of underground utilities facilities or CATS facilities, either by mandamus or injunction.
(Source: P.A. 92-179, eff. 7-1-02.)

(220 ILCS 50/14) (from Ch. 111 2/3, par. 1614)
Sec. 14. Home rule. The regulation of underground utility facilities and CATS facilities damage prevention, as provided for in this Act, is an exclusive power and function of the State. A home rule unit may not regulate underground utility facilities and CATS facilities damage prevention, as provided for in this Act. All units of local government, including home rule units that are not municipalities of more than 1,000,000 persons, must comply with the provisions of this Act. To this extent, this Section is a denial and limitation of home rule powers and functions under subsection (h) of Section 6 of Article VII of the Illinois Constitution. A home rule municipality of more than 1,000,000 persons may regulate underground utility facilities and CATS facilities damage prevention.
(Source: P.A. 99-121, eff. 7-23-15.)



220 ILCS 55/ - Telegraph Act.

(220 ILCS 55/0.01) (from Ch. 134, par. 0.01)
Sec. 0.01. Short title. This Act may be cited as the Telegraph Act.
(Source: P.A. 86-1324.)

(220 ILCS 55/1) (from Ch. 134, par. 1)
Sec. 1. That every company heretofore incorporated under any general or special law, or which may be incorporated under any general law of this state for the construction or operation of any telegraph line through or in this state, shall possess the powers and privileges and be subject to the duties, restrictions and liabilities prescribed in this act.
(Source: R.S. 1874, p. 1052.)

(220 ILCS 55/2) (from Ch. 134, par. 2)
Sec. 2. Every such company may enter upon any lands for the purpose of making surveys and examinations with a view to the erection of any telegraph line, and take and damage private property for the erection and maintenance of such lines, and may, subject to the provisions contained in this act, construct lines of telegraph along and upon any railroad, road, highway, street or alley, along or across any of the waters or lands within this state, and may erect poles, posts, piers or abutments for supporting the insulators, wires and other necessary fixtures of their lines, in such manner and at such points as not to incommode the public use of the railroad, highway, street or alley, or interrupt the navigation of such waters.
(Source: R.S. 1874, p. 1052.)

(220 ILCS 55/3) (from Ch. 134, par. 3)
Sec. 3. When it shall be necessary, for the construction, alteration or repair of any line of telegraph, to take or damage any property, the same may be done and the compensation therefor ascertained and made in the manner which may be at that time provided by law for the exercise of the right of eminent domain.
(Source: R.S. 1874, p. 1052.)

(220 ILCS 55/3.5)
Sec. 3.5. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(220 ILCS 55/4) (from Ch. 134, par. 4)
Sec. 4. No such company shall have the right to erect any poles, posts, piers, abutments, wires or other fixtures of their lines along or upon any public ground outside the corporate limits of a city, town or village, without the consent of the county board of the county in which such public ground is situated, nor upon any public ground within any incorporated city, town or village, without the consent of the corporate authorities of such city, town or village. The consent herein required must be in writing, and shall be recorded in the recorder's office of the county. And such county board, or the city council, or board of trustees of such city, town or village, as the case may be, shall have power to direct any alteration in the location or erection of any such poles, posts, piers or abutments, and also in the height of the wires, having first given the company or its agent opportunity to be heard in regard to such alteration.
The right of any such company to erect such structures, wires or fixtures within the right of way of any public highway is subject to the provisions of Section 9-113 of the "Illinois Highway Code" as the same may from time to time be amended.
(Source: Laws 1959, p. 187.)

(220 ILCS 55/6) (from Ch. 134, par. 6)
Sec. 6. If any company or person owning or operating any telegraph line in this state shall refuse to receive any dispatch from any other company or person owning or operating any telegraph line in this state, or shall refuse or willfully neglect to transmit the same in good faith, and without partiality, the company or person so offending shall forfeit all rights and franchises acquired under the laws of this state, and shall forfeit all right to transact telegraph business in this state, and may be enjoined therefrom by complaint filed in the circuit court, and be liable to pay all damages which shall accrue, by reason of such refusal, to the company or person offering such dispatch for transmission.
(Source: P.A. 79-1359.)

(220 ILCS 55/7) (from Ch. 134, par. 7)
Sec. 7. It shall be the duty of all persons employed in transmitting messages by telegraph to transmit them in the order in which they are received; and any person who shall fail so to transmit a message, or who shall suppress a message, or who shall make known the contents of a message to any person other than the one to whom it is addressed, or his agent, or who shall wrongfully take from any dispatch to any newspaper any information and send it to any newspaper other than the one to which it is addressed, shall be deemed guilty of a business offense, and be punished by a fine not exceeding one thousand dollars ($1,000).
(Source: P.A. 77-2613.)

(220 ILCS 55/7a) (from Ch. 134, par. 8)
Sec. 7a. Any telegraph company or any officer, agent or employee of a telegraph company which shall disclose or knowingly permit to be disclosed, or shall impart or knowingly permit to be imparted, the contents of any message entrusted to such company for transmission, to any person, firm or corporation other than the person, firm or corporation to which the said message is addressed, shall be deemed guilty of a business offense and upon conviction thereof may be punished by a fine not exceeding one thousand dollars ($1,000).
(Source: P.A. 77-2613.)

(220 ILCS 55/8) (from Ch. 134, par. 9)
Sec. 8. Whoever shall transmit or cause to be transmitted by telegraph, from any place in this state to any other place in this state or elsewhere, any falsehood, knowing the same to be such, shall be guilty of a petty offense.
(Source: P.A. 77-2613.)

(220 ILCS 55/9) (from Ch. 134, par. 10)
Sec. 9. Any person who, for the purpose of inciting or aiding rebellion, riot or insurrection in this state against the government or laws of this state or of the United States, or a hostile invasion of this state, shall transmit or cause to be transmitted by telegraph any communication whatever, shall be imprisoned in the penitentiary not exceeding ten years.
(Source: R.S. 1874, p. 1052.)

(220 ILCS 55/10) (from Ch. 134, par. 11)
Sec. 10. Any telegraph operator or person employed in any telegraph office in this state, or any other person, who shall, knowing the design thereof, deliver or cause to be delivered any communication prohibited by the preceding section of this act, to any person other than the proper officers, agents or employees of this state or the United States, shall be subject to indictment, and, on conviction, to the punishment provided in said section.
(Source: R.S. 1874, p. 1052.)



220 ILCS 60/ - Telephone Line Right of Way Act.

(220 ILCS 60/0.01) (from Ch. 134, par. 11.9)
Sec. 0.01. Short title. This Act may be cited as the Telephone Line Right of Way Act.
(Source: P.A. 86-1324.)

(220 ILCS 60/1) (from Ch. 134, par. 12)
Sec. 1. That it shall be lawful for any person or persons living on the line of any public highway, street or alley outside of any incorporated city, village or town in this state, or on any private road leading to such highway, street or alley, to construct, operate and maintain a line or lines of telegraph or telephone, extending from house to house, as the parties interested in the construction of such lines, may desire.
(Source: Laws 1883, p. 173.)

(220 ILCS 60/2) (from Ch. 134, par. 13)
Sec. 2. For the purpose of constructing and maintaining such lines of telegraph or telephone, the parties in interest may set the necessary poles or posts on which to place the wires and insulators of such lines, in any of the public streets, highways or alleys, or in any private road leading to such highways, streets or alleys outside of the incorporated cities, villages or towns in this state along which such lines may pass: Provided, such poles or posts shall be placed along the boundaries of such highways, streets, or alleys, at such distances therefrom as the authorities having control thereof may direct. And provided further, that the wires necessary for such lines shall not be less than fifteen feet above the ground along such boundaries, and not less than twenty feet at any public or private crossing, and shall be so placed as not in any manner to interfere with such crossing.
(Source: Laws 1883, p. 173.)

(220 ILCS 60/3) (from Ch. 134, par. 14)
Sec. 3. Any person who shall unlawfully and intentionally injure, molest, or destroy any of said lines or the material or property belonging thereto, or shall in any manner interfere with the proper working of such lines, shall on conviction thereof, be deemed guilty of a petty offense and fined not exceeding $100. The fine shall be recoverable in the circuit court; Provided, that prosecution under the foregoing provision of this section shall not in any manner prevent a recovery by the person or persons entitled thereto, of the amount of damages done to such lines.
(Source: P.A. 79-1359.)



220 ILCS 65/ - Telephone Company Act.

(220 ILCS 65/0.01) (from Ch. 134, par. 16.90)
Sec. 0.01. Short title. This Act may be cited as the Telephone Company Act.
(Source: P.A. 86-1324.)

(220 ILCS 65/1) (from Ch. 134, par. 17)
Sec. 1. That each corporation heretofore or hereafter having power under its charter, or under any special or general law of the State of Illinois to construct or operate telephone lines or exchanges in or through Illinois, shall possess the powers and privileges and be subject to the duties, restrictions and liabilities prescribed in this act.
(Source: Laws 1903, p. 350.)

(220 ILCS 65/3) (from Ch. 134, par. 19)
Sec. 3. Whenever the lines or cables of any such company are erected or constructed over the rails of any steam or electric railroad within the State of Illinois, such company shall maintain such wires or cables not less than 25 feet above the surface of the rails. Any failure or refusal so to do shall constitute a petty offense and shall render such company liable to a fine of not more than $50 for each offense, to be recovered upon conviction thereof in the circuit court. All fines collected by virtue of this act shall be paid into the common school fund of the township in which the offense is committed.
(Source: P.A. 79-1359.)

(220 ILCS 65/4) (from Ch. 134, par. 20)
Sec. 4. Right of condemnation. Every telecommunications carrier as defined in the Telecommunications Infrastructure Maintenance Fee Act may, when it shall be necessary for the construction, maintenance, alteration or extension of its telecommunications system, or any part thereof, enter upon, take or damage private property in the manner provided for in, and the compensation therefor shall be ascertained and made in conformity to the provisions of the Telegraph Act and every telecommunications carrier is authorized to construct, maintain, alter and extend its poles, wires, and other appliances as a proper use of highways, along, upon, under and across any highway, street, alley, public right-of-way dedicated or commonly used for utility purposes, or water in this State, but so as not to incommode the public in the use thereof: Provided, that nothing in this act shall interfere with the control now vested in cities, incorporated towns and villages in relation to the regulation of the poles, wires, cables and other appliances, and provided, that before any such lines shall be constructed along any such highway, street, alley, public right-of-way dedicated or commonly used for utility purposes, or water it shall be the duty of the telecommunications carrier proposing to construct any such line, to give (in the case of cities, villages, and incorporated towns) to the corporate authorities of the municipality or their designees (hereinafter, municipal corporate authorities) or (in other cases) to the highway commissioners having jurisdiction and control over the road or part thereof along and over which such line is proposed to be constructed, notice in writing in the form of plans, specifications, and documentation of the purpose and intention of the company to construct such line over and along the highway, street, alley, public right-of-way dedicated or commonly used for utility purposes, or water, which notice shall be served at least 10 days before the line shall be placed or constructed over and along the highway, street, alley, public right-of-way dedicated or commonly used for utility purposes, or water (30 days in the case of any notice providing for excavation relating to new construction in a public highway, street, alley, public right-of-way dedicated or commonly used for utility purposes, or water); and upon the giving of the notice it shall be the duty of the municipal corporate authorities or the highway commissioners to specify the portion of such highway, street, alley, public right-of-way dedicated or commonly used for utility purposes, or water upon which the line may be placed, used, and constructed, and it shall thereupon be the duty of the telecommunications retailer to provide the municipal authorities or highway commissioners with any and all plans, specifications, and documentation available and to construct its line in accordance with such specifications; but in the event that the municipal corporate authorities or the highway commissioners fail to provide such specification within 10 days after the service of such notice, (25 days in the case of excavation relating to new construction) then the telecommunications retailer, without such specification having been made, may proceed to place and erect its line along the highway, street, alley, public right-of-way dedicated or commonly used for utility purposes, or water by placing its posts, poles and abutments so as not to interfere with other proper uses of the highway, street, alley, public right-of-way dedicated or commonly used for utility purposes, or water. The telecommunications carrier proposing to construct any such line shall comply with the provisions of Section 9-113 of the Illinois Highway Code. Provided, that the telecommunications carrier shall not have the right to condemn any portion of the right-of-way of any railroad company except as much thereof as is necessary to cross the same.
The Illinois Commerce Commission may adopt reasonable rules governing the negotiation procedures that are used by a telecommunications carrier during precondemnation negotiations for the purchase of land rights-of-way and easements, including procedures for providing information to the public and affected landowners concerning the project and the right-of-way easements sought in connection therewith.
Such rules may be made applicable to interstate, competitive intrastate and noncompetitive intrastate facilities, without regard to whether such facilities or the telecommunications carrier proposing to construct and operate them would otherwise be subject to the Illinois Commerce Commission's jurisdiction under the Public Utilities Act, as now or hereafter amended. However, as to facilities used to provide exclusively interstate services or competitive intrastate services or both, nothing in this Section confers any power upon the Commission (i) to require the disclosure of proprietary, competitively sensitive, or cost information or information not known to the telecommunications carrier, (ii) to determine whether, or conduct hearings regarding whether, any proposed fiber optic or other facilities should or should not be constructed and operated, or (iii) to determine or specify, or conduct hearings concerning, the price or other terms or conditions of the purchase of the right-of-way easements sought. With respect to facilities used to provide any intrastate services classified in the condemnor's tariff as noncompetitive under Section 13-502 of the Public Utilities Act, the rulemaking powers conferred upon the Commission under this Section are in addition to any rulemaking powers arising under the Public Utilities Act.
No telecommunications carrier shall exercise the power to condemn private property until it has first substantially complied with such rules with respect to the property sought to be condemned. If such rules call for providing notice or information before or during negotiations, a failure to provide such notice or information shall not constitute a waiver of the rights granted in this Section, but the telecommunications carrier shall be liable for all reasonable attorney's fees of that landowner resulting from such failure.
(Source: P.A. 92-526, eff. 1-1-03; 92-651, eff. 7-11-02.)

(220 ILCS 65/4.5)
Sec. 4.5. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(220 ILCS 65/5) (from Ch. 134, par. 21)
Sec. 5. Any mortgage or deed of trust which shall hereafter be executed by any telephone company upon its real and personal property in the manner provided for the execution of mortgages upon real estate shall be and constitute a valid lien against the rights and interests of any third persons upon all and every part of the property of said company which is described in said mortgage and which is situated in any county in this state where said deed of trust or mortgage shall be recorded in the manner provided for the recording of mortgages upon real estate; and all mortgages or deeds of trust which have heretofore been executed and recorded in the manner provided by law for the execution and recording of mortgages upon real estate, shall be and constitute valid liens as against the rights and interests of third parties which shall be acquired subsequently to the recording in any county where any property of said corporation may be situate of confirmatory conveyance or assurance: Provided, if said original mortgage or deed of trust shall not have been recorded in any county where any property of said company shall be situated, then the recording of the original instrument in such county shall make said deed of trust or mortgage a valid lien as against the rights and interests of third parties acquired subsequently to such recording of said instrument.
(Source: Laws 1903, p. 350.)



220 ILCS 66/ - Party Line Emergency Act.

(220 ILCS 66/0.01) (was 720 ILCS 660/0.01)
Sec. 0.01. Short title. This Act may be cited as the Party Line Emergency Act.
(Source: P.A. 86-1324.)

(220 ILCS 66/1) (was 720 ILCS 660/1)
Sec. 1. "Party Line" means a subscribers' line telephone circuit, consisting of 2 or more main telephone stations connected therewith, each station with a distinctive ring or telephone number.
"Emergency" means a situation in which property or human life are in jeopardy and the prompt summoning of aid is essential.
(Source: Laws 1959, p. 682.)

(220 ILCS 66/2) (was 720 ILCS 660/2)
Sec. 2. Any person who wilfully refuses to yield or surrender the use of a party line to another person for the purpose of permitting such other person to report a fire or summon police, medical or other aid in case of emergency, is guilty of a Class B misdemeanor.
(Source: P.A. 77-2621.)

(220 ILCS 66/3) (was 720 ILCS 660/3)
Sec. 3. Any person who asks for or requests the use of a party line on the pretext that an emergency exists, knowing that no emergency in fact exists, is guilty of a Class C misdemeanor.
(Source: P.A. 77-2621.)

(220 ILCS 66/4) (was 720 ILCS 660/4)
Sec. 4. After the 90th day following the effective date of this act, every telephone directory thereafter published for distribution to the members of the general public shall contain a notice which explains this law, such notice to be printed in type which is no smaller than any other type on the same page and to be preceded by the word "WARNING". The provisions of this section shall not apply to those directories distributed solely for business advertising purposes, commonly known as classified directories.
(Source: Laws 1959, p. 682.)



220 ILCS 70/ - Crossing of Railroad Right-of-way Act.

(220 ILCS 70/1)
Sec. 1. Short title. This Act may be cited as the Crossing of Railroad Right-of-way Act.
(Source: P.A. 96-595, eff. 8-18-09.)

(220 ILCS 70/5)
Sec. 5. Definitions. As used in this Act, unless the context otherwise requires:
"Crossing" means the construction, operation, repair, or maintenance of a facility over, under, or across a railroad right-of-way by a utility when the right-of-way is owned by a land management company and not a registered rail carrier.
"Direct expenses" includes, but is not limited to, any or all of the following:
(1) The cost of inspecting and monitoring the

crossing site.

(2) Administrative and engineering costs for review

of specifications and for entering a crossing on the railroad's books, maps, and property records and other reasonable administrative and engineering costs incurred as a result of the crossing.

(3) Document and preparation fees associated with a

crossing, and any engineering specifications related to the crossing.

(4) Damages assessed in connection with the rights

granted to a utility with respect to a crossing.

"Facility" means any cable, conduit, wire, pipe, casing pipe, supporting poles and guys, manhole, or other material or equipment, that is used by a utility to furnish any of the following:
(1) Communications, video, or information services.
(2) Electricity.
(3) Gas by piped system.
(4) Sanitary and storm sewer service.
(5) Water by piped system.
"Land management company" means an entity that is the owner, manager, or agent of a railroad right-of-way and is not a registered rail carrier.
"Railroad right-of-way" means one or more of the following:
(1) A right-of-way or other interest in real estate

that is owned or operated by a land management company and not a registered rail carrier.

(2) Any other interest in a former railroad

right-of-way that has been acquired or is operated by a land management company or similar entity.

"Special circumstances" means either or both of the following:
(1) The characteristics of a segment of a railroad

right-of-way not found in a typical segment of a railroad right-of-way that enhance the value or increase the damages or the engineering or construction expenses for the land management company associated with a proposed crossing, or to the current or reasonably anticipated use by a land management company of the railroad right-of-way, necessitating additional terms and conditions or compensation associated with a crossing.

(2) Variances from the standard specifications

requested by the land management company.

"Special circumstances" may include, but is not limited to, the railroad right-of-way segment's relationship to other property, location in urban or other developed areas, the existence of unique topography or natural resources, or other characteristics or dangers inherent in the particular crossing or segment of the railroad right-of-way.
"Utility" shall include (1) public utilities as defined in Section 3-105 of the Public Utilities Act, (2) telecommunications carriers as defined in Section 13-202 of the Public Utilities Act, (3) electric cooperatives as defined in Section 3.4 of the Electric Supplier Act, (4) telephone or telecommunications cooperatives as defined in Section 13-212 of the Public Utilities Act, (5) rural water or waste water systems with 10,000 connections or less, (6) a holder as defined in Section 21-201 of the Public Utilities Act, (7) municipalities owning or operating utility systems consisting of public utilities as that term is defined in Section 11-117-2 of the Illinois Municipal Code, (8) a cable operator that is issued a cable television franchise by the municipality or county pursuant to Section 11-42-11 of the Illinois Municipal Code or Section 5-1095 of the Counties Code, and (9) a provider of broadband service as that term is defined in Section 21-201 of the Public Utilities Act.
(Source: P.A. 99-525, eff. 6-30-16; 100-251, eff. 8-22-17.)

(220 ILCS 70/10)
Sec. 10. Terms and conditions for a crossing.
(a) After 30 days from (1) the mailing of the notice, (2) completing the engineering specifications, and (3) payment of the fee, the utility, absent a claim of special circumstances, shall be deemed to have authorization to commence the crossing activity.
(b) The land management company and the utility must maintain and repair its own property within the railroad right-of-way and bear responsibility for its own acts and omissions, except that the utility shall be responsible for any bodily injury or property damage that typically would be covered under a standard railroad protective liability insurance policy.
(c) A utility shall have immediate access to a crossing for repair and maintenance of existing facilities in case of emergency.
(d) Applicable engineering standards shall be complied with for utility facilities crossing railroad rights-of-way.
(e) The utility shall be provided an expedited crossing, absent a claim of special circumstances, after payment by the utility of the standard crossing fee, if applicable, and submission of completed engineering specifications to the land management company. The engineering specifications shall address the applicable clearance requirements as established by the National Electrical Safety Code.
(f) The utility and the land management company may agree to other terms and conditions necessary to provide for reasonable use of a railroad right-of-way by a utility.
(Source: P.A. 96-595, eff. 8-18-09.)

(220 ILCS 70/15)
Sec. 15. Crossing fee. Unless otherwise agreed by the parties and subject to Section 20, a utility that locates its facilities within the railroad right-of-way for a crossing, other than a crossing along the public roads of the State pursuant to the Telephone Line Right of Way Act, shall pay the land management company a one-time standard crossing fee of $1,500 for each crossing plus the costs associated with modifications to existing insurance contracts of the utility and the land management company. The standard crossing fee shall be in lieu of any license, permit, application, or any other fees or charges to reimburse the land management company for the direct expenses incurred by the land management company as a result of the crossing. The utility shall also reimburse the land management company or rail carrier for any actual flagging expenses associated with a crossing in addition to the standard crossing fee.
(Source: P.A. 99-525, eff. 6-30-16.)

(220 ILCS 70/20)
Sec. 20. Powers not limited.
(a) Notwithstanding Section 10, nothing shall prevent a land management company and a utility from otherwise negotiating the terms and conditions applicable to a crossing or the resolution of any disputes relating to the crossing.
(b) Notwithstanding subsection (a), this Section shall not impair the authority of a utility to secure crossing rights by easement pursuant to the exercise of the power of eminent domain.
(Source: P.A. 96-595, eff. 8-18-09.)

(220 ILCS 70/25)
Sec. 25. Special circumstances.
(a) If the parties cannot agree that special circumstances exist, the dispute shall be submitted to non-binding arbitration (informal arbitration). Any party proposing informal arbitration shall serve an arbitration notice detailing a description of the dispute, including, without limitation, the position and proposed resolution of the party requesting arbitration and shall name one arbitrator chosen by that party. Within 20 days after receipt of an arbitration notice, the receiving party shall serve a written notice on the other party containing (i) a detailed response to the claim giving the position and proposed resolution of the receiving party, and (ii) an acceptance of the arbitrator designated in the arbitration notice or rejection of same and suggestion of no less than 2 other alternatives (reply notice). The informal arbitration shall be decided by a single arbitrator. In the event that the parties do not agree on the selection of an arbitrator within 7 business days after service of the reply notice, either party may apply to the American Arbitration Association for the purpose of appointing an independent arbitrator. To the extent practicable, the arbitrator shall be a person with expertise in the principal areas of dispute.
(b) A conference shall be commenced by the arbitrator within 15 calendar days after the appointment of the arbitrator and a recommendation regarding the matter submitted shall be rendered within 10 business days after the conference or as soon as practicable thereafter. During the 30 calendar days following the filing of the arbitration notice, the parties will meet and confer to attempt to resolve the dispute. The decision of the arbitrator and the rationale for its decision shall be in writing and signed by the arbitrator; provided, however, that such written recommendation shall have no evidentiary value and shall not be deemed to set forth any findings of fact for purposes of any future proceedings. Except as otherwise provided in this Section, the informal arbitration shall be held in accordance with the rules and procedures of the American Arbitration Association. Each party shall bear its own expenses, including, without limitation, legal and accounting fees, and the cost of the arbitrator shall be shared equally by each party. The parties may or may not elect to abide by the decision of the arbitrator.
(c) If the parties cannot resolve their dispute based on the arbitrator's recommendation within 30 days, either party may, upon the expiration of the 30-day period, give written notice to the other party of the commencement of a binding arbitration proceeding in accordance with the Commercial Rules of Arbitration in the American Arbitration Association (formal arbitration). Any decision by the Board of Arbitration shall be final, binding, and conclusive as to the parties. Nothing provided in this Section shall prevent either party from submission of disputes to the court, limited to requests for injunctive or equitable relief in advance of a breach or threatened breach of this Agreement, if necessary to prevent serious and irreparable injury to such party or the public and if such injury cannot be appropriately addressed by informal or formal arbitration.
(d) If the dispute over special circumstances concerns only the compensation associated with a crossing, then the licensee may proceed with installation of the crossing during the pendency of the arbitration.
(Source: P.A. 96-595, eff. 8-18-09.)

(220 ILCS 70/30)
Sec. 30. Conflicting provisions. Notwithstanding any provision law to the contrary, this Act shall apply in all crossings of railroad rights-of-way involving a land management company and a utility and shall govern in the event of any conflict with any other provision of law.
(Source: P.A. 96-595, eff. 8-18-09.)

(220 ILCS 70/35)
Sec. 35. Applicability. This Act applies to (i) a crossing commenced prior to the effective date of this Act if an agreement concerning the crossing has expired or is terminated and (ii) a crossing commenced on or after the effective date of this Act.
(Source: P.A. 96-595, eff. 8-18-09.)

(220 ILCS 70/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 96-595, eff. 8-18-09.)



220 ILCS 75/ - Carbon Dioxide Transportation and Sequestration Act.

(220 ILCS 75/1)
Sec. 1. Short title. This Act may be cited as the Carbon Dioxide Transportation and Sequestration Act.
(Source: P.A. 97-534, eff. 8-23-11.)

(220 ILCS 75/5)
Sec. 5. Legislative purpose. Pipeline transportation of carbon dioxide for sequestration, enhanced oil recovery, and other purposes is declared to be a public use and service, in the public interest, and a benefit to the welfare of Illinois and the people of Illinois because pipeline transportation is necessary for sequestration, enhanced oil recovery, or other carbon management purposes and thus is an essential component to compliance with required or voluntary plans to reduce carbon dioxide emissions from "clean coal" facilities and other sources. Carbon dioxide pipelines are critical to the promotion and use of Illinois coal and also advance economic development, environmental protection, and energy security in the State.
(Source: P.A. 97-534, eff. 8-23-11.)

(220 ILCS 75/10)
Sec. 10. Definitions. As used in this Act:
"Carbon dioxide pipeline" or "pipeline" means the in-state portion of a pipeline, including appurtenant facilities, property rights, and easements, that are used exclusively for the purpose of transporting carbon dioxide to a point of sale, storage, enhanced oil recovery, or other carbon management application.
"Clean coal facility" has the meaning ascribed to that term in Section 1-10 of the Illinois Power Agency Act.
"Clean coal SNG facility" has the meaning ascribed to that term in Section 1-10 of the Illinois Power Agency Act.
"Commission" means the Illinois Commerce Commission.
"Sequester" has the meaning ascribed to that term in Section 1-10 of the Illinois Power Agency Act.
"Transportation" means the physical movement of carbon dioxide by pipeline conducted for a person's own use or account or the use or account of another person or persons.
(Source: P.A. 97-534, eff. 8-23-11.)

(220 ILCS 75/15)
Sec. 15. Scope. This Act applies to the application process for the issuance of a certificate of authority by an owner or operator of a pipeline designed, constructed, and operated to transport and to sequester carbon dioxide produced by a clean coal facility, by a clean coal SNG facility, or by any other source that will result in the reduction of carbon dioxide emissions from that source.
(Source: P.A. 97-534, eff. 8-23-11.)

(220 ILCS 75/20)
Sec. 20. Application.
(a) No person or entity may construct, operate, or repair a carbon dioxide pipeline unless the person or entity possesses a certificate of authority.
(b) The Commission, after a hearing, may grant an application for a certificate of authority authorizing the construction and operation of a carbon dioxide pipeline if it makes a specific written finding as to each of the following:
(1) the application was properly filed;
(2) the applicant is fit, willing, and able to

construct and operate the pipeline in compliance with this Act and with Commission regulations and orders of the Commission or any applicable federal agencies;

(3) the applicant has entered into an agreement with

a clean coal facility, a clean coal SNG facility, or any other source that will result in the reduction of carbon dioxide emissions from that source;

(4) the applicant has filed with the Pipeline and

Hazardous Materials Safety Administration of the U.S. Department of Transportation all forms required by that agency in advance of constructing a carbon dioxide pipeline;

(5) the applicant has filed with the U.S. Army Corps

of Engineers all applications for permits required by that agency in advance of constructing a carbon dioxide pipeline;

(6) the applicant has entered into an agreement with

the Illinois Department of Agriculture that governs the mitigation of agricultural impacts associated with the construction of the proposed pipeline;

(7) the applicant possesses the financial,

managerial, legal, and technical qualifications necessary to construct and operate the proposed carbon dioxide pipeline; and

(8) the proposed pipeline is consistent with the

public interest, public benefit, and legislative purpose as set forth in this Act. In addition to any other evidence the Commission may consider on this specific finding, the Commission shall consider the following:

(A) any evidence of the effect of the pipeline

upon the economy, infrastructure, and public safety presented by local governmental units that will be affected by the proposed pipeline route;

(B) any evidence of the effect of the pipeline

upon property values presented by property owners who will be affected by the proposed pipeline or facility, provided that the Commission need not hear evidence as to the actual valuation of property such as that as would be presented to and determined by the courts under the Eminent Domain Act;

(C) any evidence presented by the Department of

Commerce and Economic Opportunity regarding the current and future local, State-wide, or regional economic effect, direct or indirect, of the proposed pipeline or facility including, but not limited to, ability of the State to attract economic growth, meet future energy requirements, and ensure compliance with environmental requirements and goals;

(D) any evidence addressing the factors described

in items (1) through (8) of this subsection (b) or other relevant factors that is presented by any other State agency, the applicant, a party, or other entity that participates in the proceeding, including evidence presented by the Commission's staff; and

(E) any evidence presented by any State or

federal governmental entity as to how the proposed pipeline will affect the security, stability, and reliability of energy.

In its written order, the Commission shall address all of the evidence presented, and if the order is contrary to any of the evidence, the Commission shall state the reasons for its determination with regard to that evidence.
(c) When an applicant files its application for a certificate of authority with the Commission, it shall provide notice to each local government where the proposed pipeline will be located and include a map of the proposed pipeline route. The applicant shall also publish notice in a newspaper of general circulation in each county where the proposed pipeline is located.
(d) An application for a certificate of authority filed pursuant to this Section shall request either that the Commission review and approve a specific route for a carbon dioxide pipeline, or that the Commission review and approve a project route width that identifies the areas in which the pipeline would be located, with such width ranging from the minimum width required for a pipeline right-of-way up to 200 feet in width. A map of the route or route width shall be included in the application. The purpose for allowing the option of review and approval of a project route width is to provide increased flexibility during the construction process to accommodate specific landowner requests, avoid environmentally sensitive areas, or address special environmental permitting requirements.
(e) The Commission's rules shall ensure that notice of an application for a certificate of authority is provided within 30 days after filing to the landowners along a proposed project route, or to the potentially affected landowners within a proposed project route width, using the notification procedures set forth in the Commission's rules. If the Commission grants approval of a project route width as opposed to a specific project route, then the applicant must, as it finalizes the actual pipeline alignment within the project route width, file its final list of affected landowners with the Commission at least 14 days in advance of beginning construction on any tract within the project route width and also provide the Commission with at least 14 days' notice before filing a complaint for eminent domain in the circuit court with regard to any tract within the project route width.
(f) The Commission shall make its determination on any application for a certificate of authority filed pursuant to this Section and issue its final order within 11 months after the date that the application is filed. The Commission's failure to act within this time period shall not be deemed an approval or denial of the application.
(g) A final order of the Commission granting a certificate of authority pursuant to this Act shall be conditioned upon the applicant obtaining all required permits or approvals from the Pipeline and Hazardous Materials Safety Administration of the U.S. Department of Transportation, U.S. Army Corps of Engineers, and Illinois Department of Agriculture, in addition to all other permits and approvals necessary for the construction and operation of the pipeline prior to the start of any construction. The final order must specifically prohibit the start of any construction until all such permits and approvals have been obtained.
(h) Within 6 months after the Commission's entry of an order approving either a specific route or a project route width under this Section, the owner or operator of the carbon dioxide pipeline that receives that order may file supplemental applications for minor route deviations outside the approved project route width, allowing for additions or changes to the approved route to address environmental concerns encountered during construction or to accommodate landowner requests. The supplemental application shall specifically detail the environmental concerns or landowner requests prompting the route changes, including the names of any landowners or entities involved. Notice of a supplemental application shall be provided to any State agency or unit of local government that appeared in the original proceeding and to any landowner affected by the proposed route deviation at the time that supplemental application is filed. The route deviations shall be approved by the Commission no sooner than 90 days after all interested parties receive notice of the supplemental application, unless a written objection is filed to the supplemental application within 45 days after such notice is received. If a written objection is filed, then the Commission shall issue an order either granting or denying the route deviation within 90 days after the filing of the objection. Hearings on any such supplemental application shall be limited to the reasonableness of the specific variance proposed, and the issues of the public interest and benefit of the project or fitness of the applicant shall be considered only to the extent that the route deviation has raised new concerns with regard to those issues.
(i) A certificate of authority to construct and operate a carbon dioxide pipeline issued by the Commission shall contain and include all of the following:
(1) a grant of authority to construct and operate a

carbon dioxide pipeline as requested in the application, subject to the laws of this State; and

(2) a limited grant of authority to take and acquire

an easement in any property or interest in property for the construction, maintenance, or operation of a carbon dioxide pipeline in the manner provided for the exercise of the power of eminent domain under the Eminent Domain Act. The limited grant of authority shall be restricted to, and exercised solely for, the purpose of siting, rights-of-way, and easements appurtenant, including construction and maintenance. The applicant shall not exercise this power until it has used reasonable and good faith efforts to acquire the property or easement thereto. The applicant may thereafter use this power when the applicant determines that the easement is necessary to avoid unreasonable delay or economic hardship to the progress of activities carried out pursuant to the certificate of authority.

(Source: P.A. 97-534, eff. 8-23-11.)

(220 ILCS 75/25)
Sec. 25. Procedures. Notwithstanding any other provision of this Act, any power granted pursuant to this Act to acquire an easement is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 97-534, eff. 8-23-11.)

(220 ILCS 75/30)
Sec. 30. Safety. Inasmuch as the regulation of the construction, maintenance, and operation of pipelines transporting carbon dioxide, whether interstate or intrastate, falls within the statutory and regulatory jurisdiction of the Pipeline and Hazardous Material Safety Administration of the federal Department of Transportation, each carbon dioxide pipeline owner shall construct, maintain, and operate all of its pipelines, related facilities, and equipment in this State in a manner that complies fully with all federal laws and regulations governing the construction, maintenance, and operation of pipelines transporting carbon dioxide, as from time to time amended, and which otherwise poses no undue risk to its employees or the public. This Section shall not be interpreted to act in derogation of any such federal laws or regulations.
(Source: P.A. 97-534, eff. 8-23-11; 97-906, eff. 8-7-12.)

(220 ILCS 75/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 97-534, eff. 8-23-11.)






Chapter 225 - PROFESSIONS, OCCUPATIONS, AND BUSINESS OPERATIONS

225 ILCS 2/ - Acupuncture Practice Act.

(225 ILCS 2/1)
(Section scheduled to be repealed on January 1, 2028)
Sec. 1. Short title. This Act may be cited as the Acupuncture Practice Act.
(Source: P.A. 89-706, eff. 1-31-97.)

(225 ILCS 2/5)
(Section scheduled to be repealed on January 1, 2028)
Sec. 5. Objects and purpose. The practice of acupuncture in the State of Illinois is hereby declared to affect the public health, safety, and welfare and to be subject to regulation and control in the public interest. It is further declared to be a matter of public interest and concern that the practice of acupuncture as defined in this Act merit and receive the confidence of the public, and that only qualified persons, as set forth by this Act, be authorized to practice acupuncture in the State of Illinois. This Act shall be liberally construed to best carry out these subjects and purposes.
(Source: P.A. 100-375, eff. 8-25-17.)

(225 ILCS 2/10)
(Section scheduled to be repealed on January 1, 2028)
Sec. 10. Definitions. As used in this Act:
"Acupuncture" means evaluation or treatment that is effected by stimulating certain body points by the insertion of pre-sterilized, single-use, disposable needles, unless medically contraindicated. "Acupuncture" includes, but is not limited to, stimulation that may be effected by the application of heat, including far infrared, or cold, electricity, electro or magnetic stimulation, cold laser, vibration, cupping, gua sha, manual pressure, or other methods, with or without the concurrent use of needles, to prevent or modify the perception of pain, to normalize physiological functions, or for the treatment of diseases or dysfunctions of the body and includes the determination of a care regimen or treatment protocol according to traditional East Asian principles and activities referenced in Section 15 of this Act for which a written referral is not required. In accordance with this Section, the practice known as dry needling or intramuscular manual stimulation, or similar wording intended to describe such practice, is determined to be within the definition, scope, and practice of acupuncture. Acupuncture also includes evaluation or treatment in accordance with traditional and modern practices of East Asian medical theory, including, but not limited to, moxibustion, herbal medicinals, natural or dietary supplements, manual methods, exercise, and diet to prevent or modify the perception of pain, to normalize physiological functions, or for the treatment of diseases or dysfunctions of the body and includes activities referenced in Section 15 of this Act for which a written referral is not required. Acupuncture does not include radiology, electrosurgery, chiropractic technique, physical therapy, naprapathic technique, use or prescribing of any pharmaceuticals, or vaccines, or determination of a differential diagnosis. An acupuncturist licensed under this Act who is not also licensed as a physical therapist under the Illinois Physical Therapy Act shall not hold himself or herself out as being qualified to provide physical therapy or physiotherapy services.
"Acupuncturist" means a person who practices acupuncture in all its forms, including traditional and modern practices in both teachings and delivery, and who is licensed by the Department. An acupuncturist shall refer to a licensed physician or dentist any patient whose condition should, at the time of evaluation or treatment, be determined to be beyond the scope of practice of the acupuncturist.
"Address of record" means the designated address recorded by the Department in the applicant's or licensee's application file or license file as maintained by the Department's licensure maintenance unit.
"Board" means the Board of Acupuncture appointed by the Secretary.
"Dentist" means a person licensed under the Illinois Dental Practice Act.
"Department" means the Department of Financial and Professional Regulation.
"Email address of record" means the designated email address recorded by the Department in the applicant's application file or the licensee's license file as maintained by the Department's licensure maintenance unit.
"Physician" means a person licensed under the Medical Practice Act of 1987.
"Referral by written order" for purposes of this Act means a diagnosis, substantiated by signature of a physician or dentist, identifying a patient's condition and recommending treatment by acupuncture as defined in this Act. The diagnosis shall remain in effect until changed by the physician or dentist who may, through express direction in the referral, maintain management of the patient.
"Secretary" means the Secretary of Financial and Professional Regulation.
"State" includes:
(1) the states of the United States of America;
(2) the District of Columbia; and
(3) the Commonwealth of Puerto Rico.
(Source: P.A. 100-375, eff. 8-25-17.)

(225 ILCS 2/12)
(Section scheduled to be repealed on January 1, 2028)
Sec. 12. Address of record; email address of record. All applicants and licensees shall:
(1) provide a valid address and email address to

the Department, which shall serve as the address of record and email address of record, respectively, at the time of application for licensure or renewal of a license; and

(2) inform the Department of any change of address

of record or email address of record within 14 days after such change either through the Department's website or by contacting the Department's licensure maintenance unit.

(Source: P.A. 100-375, eff. 8-25-17.)

(225 ILCS 2/15)
(Section scheduled to be repealed on January 1, 2028)
Sec. 15. Who may practice acupuncture. No person licensed under this Act may treat human ailments otherwise than by the practice of acupuncture as defined in this Act and shall only practice acupuncture consistent with the education and certifications obtained pursuant to the requirements set forth in this Act. A physician or dentist licensed in Illinois may practice acupuncture in accordance with his or her training pursuant to this Act or the Medical Practice Act of 1987. An acupuncturist shall refer to a licensed physician or dentist, any patient whose condition should, at the time of evaluation or treatment, be determined to be beyond the scope of practice of the acupuncturist.
Nothing in this Act regarding the use of dietary supplements or herbs shall be construed to prohibit a person licensed in this State under any other Act from engaging in the practice for which he or she is licensed.
(Source: P.A. 100-375, eff. 8-25-17.)

(225 ILCS 2/20)
(Section scheduled to be repealed on January 1, 2028)
Sec. 20. Exempt activities. This Act does not prohibit any person licensed in this State from engaging in the practice for which he or she is licensed.
(Source: P.A. 100-375, eff. 8-25-17.)

(225 ILCS 2/20.1)
(Section scheduled to be repealed on January 1, 2028)
Sec. 20.1. Guest instructors of acupuncture; professional education. The provisions of this Act do not prohibit an acupuncturist from another state or country, who is not licensed under this Act and who is an invited guest of a professional acupuncture association or scientific acupuncture foundation or an acupuncture training program or continuing education provider approved by the Department under this Act, from engaging in professional education through lectures, clinics, or demonstrations, provided that the acupuncturist is currently licensed in another state or country and his or her license is active and has not been disciplined, or he or she is currently certified in good standing as an acupuncturist by the National Certification Commission for Acupuncture and Oriental Medicine or similar body approved by the Department.
Licensees under this Act may engage in professional education through lectures, clinics, or demonstrations as an invited guest of a professional acupuncture association or scientific acupuncture foundation or an acupuncture training program or continuing education provider approved by the Department under this Act. The Department may, but is not required to, establish rules concerning this Section.
(Source: P.A. 100-375, eff. 8-25-17.)

(225 ILCS 2/20.2)
(Section scheduled to be repealed on January 1, 2028)
Sec. 20.2. Guest practitioners of acupuncture. The provisions of this Act do not prohibit an acupuncturist from another state or country who is not licensed under the Act from practicing in Illinois during a state of emergency as declared by the Governor of Illinois, provided that the acupuncturist is currently licensed in another state or country and his or her license is active and has not been disciplined, or he or she is certified by the National Certification Commission for Acupuncture and Oriental Medicine or similar body approved by the Department. Such practice is limited to the time period during which the declared state of emergency is in effect and may not exceed 2 consecutive weeks or a total of 30 days in one calendar year.
(Source: P.A. 100-375, eff. 8-25-17.)

(225 ILCS 2/25)
(Section scheduled to be repealed on January 1, 2028)
Sec. 25. Powers and duties of Department. The Department shall exercise powers and duties under this Act as follows:
(1) Review applications to ascertain the

qualifications of applicants for licensure.

(2) Adopt rules consistent with the provisions of

this Act for its administration and enforcement and may prescribe forms that shall be used in connection with this Act. The rules may define standards and criteria for professional conduct and discipline. The Department shall consult with the Board in adopting rules.

(3) The Department may at any time seek the advice

and the expert knowledge of the Board on any matter relating to the administration of this Act.

(Source: P.A. 100-375, eff. 8-25-17.)

(225 ILCS 2/30)
(Section scheduled to be repealed on January 1, 2028)
Sec. 30. Illinois Administrative Procedure Act. The Illinois Administrative Procedure Act is hereby expressly adopted and incorporated herein as if all of the provisions of that Act were included in this Act, except that the provision of subsection (d) of Section 10-65 of the Illinois Administrative Procedure Act, which provides that at hearings the licensee has the right to show compliance with all lawful requirements for retention or continuation or renewal of the license, is specifically excluded. For the purposes of this Act, the notice required under Section 10-25 of the Illinois Administrative Procedure Act is deemed sufficient when mailed to the address of record.
(Source: P.A. 100-375, eff. 8-25-17.)

(225 ILCS 2/35)
(Section scheduled to be repealed on January 1, 2028)
Sec. 35. Board of Acupuncture. The Secretary shall appoint a Board of Acupuncture to consist of 7 persons who shall serve in an advisory capacity to the Secretary. Four members must hold an active license to engage in the practice of acupuncture in this State, one member shall be a chiropractic physician licensed under the Medical Practice Act of 1987 who is actively engaged in the practice of acupuncture, one member shall be a physician licensed to practice medicine in all of its branches in Illinois, and one member must be a member of the public who is not licensed under this Act or a similar Act of another jurisdiction and who has no connection with the profession.
Members shall serve 4-year terms and until their successors are appointed and qualified. No member may be appointed to more than 2 consecutive full terms. Appointments to fill vacancies shall be made in the same manner as original appointments for the unexpired portion of the vacated term. Initial terms shall begin upon the effective date of this amendatory Act of 1997.
The Board may annually elect a chairperson and a vice-chairperson who shall preside in the absence of the chairperson. The membership of the Board should reasonably reflect representation from the geographic areas in this State. The Secretary may terminate the appointment of any member for cause. The Secretary may give due consideration to all recommendations of the Board. A majority of the Board members currently appointed shall constitute a quorum. A vacancy in the membership of the Board shall not impair the right of a quorum to exercise the right and perform all the duties of the Board. Members of the Board shall have no liability in any action based upon any disciplinary proceeding or other activity performed in good faith as a member of the Board.
(Source: P.A. 100-375, eff. 8-25-17.)

(225 ILCS 2/40)
(Section scheduled to be repealed on January 1, 2028)
Sec. 40. Application for licensure. Applications for original licensure as an acupuncturist shall be made to the Department in writing on forms prescribed by the Department and shall be accompanied by the required fee, which shall not be refundable.
The Department may issue a license to an applicant who submits with the application proof of each of the following:
(1)(A) graduation from a school accredited by the

Accreditation Commission for Acupuncture and Oriental Medicine or a similar accrediting body approved by the Department; or (B) completion of a comprehensive educational program approved by the Department; and

(2) for applications submitted on or before December

31, 2019, passing the National Certification Commission for Acupuncture and Oriental Medicine examination or a substantially equivalent examination approved by the Department; for applications submitted on or after January 1, 2020, demonstration of status as a Diplomate of Acupuncture or Diplomate of Oriental Medicine with the National Certification Commission for Acupuncture and Oriental Medicine or a substantially equivalent credential as approved by the Department.

An applicant has 3 years from the date of his or her application to complete the application process. If the process has not been completed in 3 years, the application shall be denied, the fee shall be forfeited, and the applicant must reapply and meet the requirements in effect at the time of reapplication.
(Source: P.A. 100-375, eff. 8-25-17.)

(225 ILCS 2/45)
Sec. 45. (Repealed).
(Source: P.A. 89-706, eff. 1-31-97. Repealed by P.A. 90-61, eff. 7-3-97.)

(225 ILCS 2/50)
(Section scheduled to be repealed on January 1, 2028)
Sec. 50. Practice prohibited. Unless he or she has been issued, by the Department, a valid, existing license as an acupuncturist under this Act, no person may use the title and designation of "Acupuncturist", "Licensed Acupuncturist", "Certified Acupuncturist", "Doctor of Acupuncture and Chinese Medicine", "Doctor of Acupuncture and Oriental Medicine", "Doctor of Acupuncture", "Oriental Medicine Practitioner", "Licensed Oriental Medicine Practitioner", "Oriental Medicine Doctor", "Licensed Oriental Medicine Doctor", "C.A.", "Act.", "Lic. Act.", "Lic. Ac.", "D.Ac.", "DACM", "DAOM", or "O.M.D." either directly or indirectly, in connection with his or her profession or business. No person licensed under this Act may use the designation "medical", directly or indirectly, in connection with his or her profession or business. Nothing shall prevent a physician from using the designation "Acupuncturist".
No person may practice, offer to practice, attempt to practice, or hold himself or herself out to practice as a licensed acupuncturist without being licensed under this Act.
This Act does not prohibit a person from applying acupuncture needles, modalities, or techniques as part of his or her educational training when he or she:
(1) is engaged in a State-approved course in

acupuncture, as provided in this Act;

(2) is a graduate of a school of acupuncture and

participating in a postgraduate training program;

(3) is a graduate of a school of acupuncture and

participating in a review course in preparation for taking the National Certification Commission for Acupuncture and Oriental Medicine examination; or

(4) is participating in a State-approved continuing

education course offered through a State-approved provider.

Students attending schools of acupuncture, and professional acupuncturists who are not licensed in Illinois, may engage in the practice of acupuncture in conjunction with their education as provided in this Act, but may not open an office, appoint a place to meet private patients, consult with private patients, or otherwise engage in the practice of acupuncture beyond what is required in conjunction with their education.
(Source: P.A. 100-375, eff. 8-25-17.)

(225 ILCS 2/55)
(Section scheduled to be repealed on January 1, 2028)
Sec. 55. Endorsement. The Department may, at its discretion, license as an acupuncturist without examination, on payment of the fee, an applicant for licensure who is an acupuncturist under the laws of another state if the requirements pertaining to acupuncture in that state were at the date of his or her licensure substantially equal to the requirements in force in Illinois on that date or if an applicant possesses individual qualifications that are substantially equal to the requirements under this Act.
An applicant has 3 years from the date of his or her application to complete the application process. If the process has not been completed in 3 years, the application shall be denied, the fee shall be forfeited, and the applicant must reapply and meet the requirements in effect at the time of reapplication.
(Source: P.A. 90-61, eff. 7-3-97.)

(225 ILCS 2/60)
(Section scheduled to be repealed on January 1, 2028)
Sec. 60. Exhibition of license upon request; change of address. A licensee shall, whenever requested, exhibit his or her license to any representative of the Department.
(Source: P.A. 100-375, eff. 8-25-17.)

(225 ILCS 2/70)
(Section scheduled to be repealed on January 1, 2028)
Sec. 70. Renewal or restoration of license; continuing education; military service. The expiration date and renewal period for each license issued under this Act shall be set by rule. The holder of a license may renew that license during the month preceding its expiration date by paying the required fee.
In order to renew or restore a license, applicants shall provide proof of having met the requirements of continuing education set forth in the rules of the Department. Continuing education sponsors approved by the Department may not use an individual to engage in clinical demonstration, unless that individual is actively licensed under this Act or licensed by another state or country as set forth in Section 20.1 of this Act.
A person who has permitted his or her license to expire or who has had his or her license on inactive status may have the license restored by submitting an application to the Department, by meeting continuing education requirements, and by filing proof acceptable to the Department of fitness to have the license restored, which may include sworn evidence certifying to active practice in another jurisdiction satisfactory to the Department and by paying the required restoration fee. If the person has not maintained an active practice in another jurisdiction satisfactory to the Department, the Department shall determine his or her fitness to resume active status and may require successful completion of a practical examination.
Any acupuncturist whose license expired while he or she was (1) in federal service on active duty with the Armed Forces of the United States or the State Militia called into service or training or (2) in training or education under the supervision of the United States preliminary to induction into the military service, however, may have his or her license restored without paying any lapsed renewal fees if within 2 years after honorable termination of service, training, or education, he or she furnishes the Department with satisfactory evidence that he or she has been so engaged and that his or her service, training, or education has been terminated.
(Source: P.A. 100-375, eff. 8-25-17.)

(225 ILCS 2/75)
(Section scheduled to be repealed on January 1, 2028)
Sec. 75. Inactive licenses. A licensee who notifies the Department in writing on forms prescribed by the Department may elect to place his or her license on inactive status and shall, subject to rules of the Department, be excused from payment of renewal fees until he or she notifies the Department in writing of his or her desire to resume active status. A licensee requesting restoration from inactive status shall be required to pay the current renewal fee, shall meet the continuing education requirements, and shall be required to restore his or her license as provided in Section 70 of this Act.
(Source: P.A. 90-61, eff. 7-3-97.)

(225 ILCS 2/80)
(Section scheduled to be repealed on January 1, 2028)
Sec. 80. Fees. The Department shall provide by rule for a schedule of fees for the administration and enforcement of this Act, including but not limited to original licensure, renewal, and restoration. The fees shall be nonrefundable.
All fees collected under this Act shall be deposited into the General Professions Dedicated Fund and shall be appropriated to the Department for the ordinary and contingent expenses of the Department in the administration of this Act.
(Source: P.A. 89-706, eff. 1-31-97; 90-61, eff. 7-3-97.)

(225 ILCS 2/90)
Sec. 90. (Repealed).
(Source: P.A. 90-61, eff. 7-3-97. Repealed by P.A. 100-375, eff. 8-25-17.)

(225 ILCS 2/100)
(Section scheduled to be repealed on January 1, 2028)
Sec. 100. Advertisement. Any person licensed under this Act may advertise the availability of professional services in the public media or on the premises where such professional services are rendered. Such advertising shall be limited to the following information:
(1) publication of the person's name, title, office

hours, address and telephone number;

(2) information pertaining to the person's areas of

specialization or limitation of professional practice;

(3) information on usual and customary fees for

routine professional services offered, which information shall include, notification that fees may be adjusted due to complications or unforeseen circumstances;

(4) announcement of the opening of, change of,

absence from, or return to business;

(5) announcement of additions to or deletions from

professional registered staff; and

(6) the issuance of business or appointment cards.
This Act does not authorize the advertising of professional services that the offeror of such services is not licensed to render. Nor shall the advertiser use statements that contain false, fraudulent, deceptive, or misleading material or guarantees of success, statements that play upon the vanity or fears of the public, or statements that promote or produce unfair competition.
(Source: P.A. 89-706, eff. 1-31-97; 90-61, eff. 7-3-97.)

(225 ILCS 2/105)
(Section scheduled to be repealed on January 1, 2028)
Sec. 105. Unlicensed practice; civil penalty.
(a) A person who practices, offers to practice, attempts to practice, or holds himself or herself out to practice as a licensed acupuncturist without being licensed under this Act shall, in addition to any other penalty provided by law, pay a civil penalty to the Department in an amount not to exceed $10,000 for each offense as determined by the Department. The civil penalty shall be assessed by the Department after a hearing is held in accordance with the provisions set forth in this Act regarding the provision of a hearing for the discipline of a licensee.
(b) The Department has the authority and power to investigate any and all unlicensed activity.
(c) The civil penalty shall be paid within 60 days after the effective date of the order imposing the civil penalty. The order shall constitute a judgment and may be filed and execution had thereon in the same manner as any judgment from any court of record.
(Source: P.A. 100-375, eff. 8-25-17.)

(225 ILCS 2/110)
(Section scheduled to be repealed on January 1, 2028)
Sec. 110. Grounds for disciplinary action.
(a) The Department may refuse to issue or to renew, place on probation, suspend, revoke or take other disciplinary or non-disciplinary action as deemed appropriate including the imposition of fines not to exceed $10,000 for each violation, as the Department may deem proper, with regard to a license for any one or combination of the following causes:
(1) Violations of this Act or its rules.
(2) Conviction by plea of guilty or nolo contendere,

finding of guilt, jury verdict, or entry of judgment or sentencing, including, but not limited to, convictions, preceding sentences of supervision, conditional discharge, or first offender probation, under the laws of any jurisdiction of the United States that is (i) a felony or (ii) a misdemeanor, an essential element of which is dishonesty or that is directly related to the practice of the profession.

(3) Making any misrepresentation for the purpose of

obtaining a license.

(4) Aiding or assisting another person in violating

any provision of this Act or its rules.

(5) Failing to provide information within 60 days in

response to a written request made by the Department which has been sent by certified or registered mail to the licensee's address of record or by email to the licensee's email address of record.

(6) Discipline by another U.S. jurisdiction or

foreign nation, if at least one of the grounds for the discipline is the same or substantially equivalent to one set forth in this Section.

(7) Solicitation of professional services by means

other than permitted under this Act.

(8) Failure to provide a patient with a copy of his

or her record upon the written request of the patient.

(9) Gross negligence in the practice of acupuncture.
(10) Habitual or excessive use or addiction to

alcohol, narcotics, stimulants, or any other chemical agent or drug that results in an acupuncturist's inability to practice with reasonable judgment, skill, or safety.

(11) A finding that licensure has been applied for or

obtained by fraudulent means.

(12) A pattern of practice or other behavior that

demonstrates incapacity or incompetence to practice under this Act.

(13) Being named as a perpetrator in an indicated

report by the Department of Children and Family Services under the Abused and Neglected Child Reporting Act and upon proof by clear and convincing evidence that the licensee has caused a child to be an abused child or a neglected child as defined in the Abused and Neglected Child Reporting Act.

(14) Willfully failing to report an instance of

suspected child abuse or neglect as required by the Abused and Neglected Child Reporting Act.

(15) The use of any words, abbreviations, figures or

letters (such as "Acupuncturist", "Licensed Acupuncturist", "Certified Acupuncturist", "Doctor of Acupuncture and Chinese Medicine", "Doctor of Acupuncture and Oriental Medicine", "Doctor of Acupuncture", "Oriental Medicine Practitioner", "Licensed Oriental Medicine Practitioner", "Oriental Medicine Doctor", "Licensed Oriental Medicine Doctor", "C.A.", "Act.", "Lic. Act.", "Lic. Ac.", "D.Ac.", "DACM", "DAOM", or "O.M.D.") or any designation used by the Accreditation Commission for Acupuncture and Oriental Medicine with the intention of indicating practice as a licensed acupuncturist without a valid license as an acupuncturist issued under this Act.

When the name of the licensed acupuncturist is used

professionally in oral, written, or printed announcements, professional cards, or publications for the information of the public, the degree title or degree abbreviation shall be added immediately following title and name. When the announcement, professional card, or publication is in writing or in print, the explanatory addition shall be in writing, type, or print not less than 1/2 the size of that used in the name and title. No person other than the holder of a valid existing license under this Act shall use the title and designation of "acupuncturist", either directly or indirectly, in connection with his or her profession or business.

(16) Using claims of superior quality of care to

entice the public or advertising fee comparisons of available services with those of other persons providing acupuncture services.

(17) Advertising of professional services that the

offeror of the services is not licensed to render. Advertising of professional services that contains false, fraudulent, deceptive, or misleading material or guarantees of success, statements that play upon the vanity or fears of the public, or statements that promote or produce unfair competition.

(18) Having treated ailments other than by the

practice of acupuncture as defined in this Act, or having treated ailments of as a licensed acupuncturist pursuant to a referral by written order that provides for management of the patient by a physician or dentist without having notified the physician or dentist who established the diagnosis that the patient is receiving acupuncture treatments.

(19) Unethical, unauthorized, or unprofessional

conduct as defined by rule.

(20) Physical illness, mental illness, or other

impairment that results in the inability to practice the profession with reasonable judgment, skill, and safety, including, without limitation, deterioration through the aging process, mental illness, or disability.

(21) Violation of the Health Care Worker

Self-Referral Act.

(22) Failure to refer a patient whose condition

should, at the time of evaluation or treatment, be determined to be beyond the scope of practice of the acupuncturist to a licensed physician or dentist.

The entry of an order by a circuit court establishing that any person holding a license under this Act is subject to involuntary admission or judicial admission as provided for in the Mental Health and Developmental Disabilities Code operates as an automatic suspension of that license. That person may have his or her license restored only upon the determination by a circuit court that the patient is no longer subject to involuntary admission or judicial admission and the issuance of an order so finding and discharging the patient and upon the Board's recommendation to the Department that the license be restored. Where the circumstances so indicate, the Board may recommend to the Department that it require an examination prior to restoring a suspended license.
The Department may refuse to issue or renew the license of any person who fails to (i) file a return or to pay the tax, penalty or interest shown in a filed return or (ii) pay any final assessment of the tax, penalty, or interest as required by any tax Act administered by the Illinois Department of Revenue, until the time that the requirements of that tax Act are satisfied.
In enforcing this Section, the Department upon a showing of a possible violation may compel an individual licensed to practice under this Act, or who has applied for licensure under this Act, to submit to a mental or physical examination, or both, as required by and at the expense of the Department. The Department may order the examining physician to present testimony concerning the mental or physical examination of the licensee or applicant. No information shall be excluded by reason of any common law or statutory privilege relating to communications between the licensee or applicant and the examining physician. The examining physicians shall be specifically designated by the Department. The individual to be examined may have, at his or her own expense, another physician of his or her choice present during all aspects of this examination. Failure of an individual to submit to a mental or physical examination, when directed, shall be grounds for suspension of his or her license until the individual submits to the examination if the Department finds, after notice and hearing, that the refusal to submit to the examination was without reasonable cause.
If the Department finds an individual unable to practice because of the reasons set forth in this Section, the Department may require that individual to submit to care, counseling, or treatment by physicians approved or designated by the Department, as a condition, term, or restriction for continued, restored, or renewed licensure to practice; or, in lieu of care, counseling, or treatment, the Department may file a complaint to immediately suspend, revoke, or otherwise discipline the license of the individual. An individual whose license was granted, continued, restored, renewed, disciplined or supervised subject to such terms, conditions, or restrictions, and who fails to comply with such terms, conditions, or restrictions, shall be referred to the Secretary for a determination as to whether the individual shall have his or her license suspended immediately, pending a hearing by the Department.
In instances in which the Secretary immediately suspends a person's license under this Section, a hearing on that person's license must be convened by the Department within 30 days after the suspension and completed without appreciable delay. The Department and Board shall have the authority to review the subject individual's record of treatment and counseling regarding the impairment to the extent permitted by applicable federal statutes and regulations safeguarding the confidentiality of medical records.
An individual licensed under this Act and affected under this Section shall be afforded an opportunity to demonstrate to the Department that he or she can resume practice in compliance with acceptable and prevailing standards under the provisions of his or her license.
(Source: P.A. 100-375, eff. 8-25-17.)

(225 ILCS 2/117)
(Section scheduled to be repealed on January 1, 2028)
Sec. 117. Suspension of license for failure to pay restitution. The Department, without further process or hearing, shall suspend the license or other authorization to practice of any person issued under this Act who has been certified by court order as not having paid restitution to a person under Section 8A-3.5 of the Illinois Public Aid Code or under Section 17-10.5 or 46-1 of the Criminal Code of 1961 or the Criminal Code of 2012. A person whose license or other authorization to practice is suspended under this Section is prohibited from practicing until the restitution is made in full.
(Source: P.A. 96-1551, eff. 7-1-11; 97-1150, eff. 1-25-13.)

(225 ILCS 2/120)
(Section scheduled to be repealed on January 1, 2028)
Sec. 120. Checks or orders to Department dishonored because of insufficient funds. Any person who issues or delivers a check or other order to the Department that is not honored on 2 occasions by the financial institution upon which it is drawn because of insufficient funds on account, the account is closed, or a stop payment has been placed on the check or order shall pay to the Department, in addition to the amount owing upon the check or other order, a fee of $50. If the check or other order was issued or delivered in payment of a renewal or issuance fee and the person whose license has lapsed continues to practice acupuncture without paying the renewal or issuance fee and the required $50 fee under this Section, an additional fee of $100 shall be imposed. The fees imposed by this Section are in addition to any other disciplinary provision under this Act prohibiting practice on an expired or non-renewed license. If after the expiration of 30 days from the date of the notification a person whose license has lapsed seeks a current license, he or she shall thereafter apply to the Department for restoration of the license and pay all fees due to the Department. The Department may establish a fee for the processing of an application for restoration of a license that allows the Department to pay all costs and expenses incident to the processing of this application. The Secretary may waive the fees due under this Section in individual cases where he or she finds that the fees would be unreasonably or unnecessarily burdensome.
(Source: P.A. 100-375, eff. 8-25-17.)

(225 ILCS 2/130)
(Section scheduled to be repealed on January 1, 2028)
Sec. 130. Injunctions; criminal offenses; cease and desist order.
(a) If any person violates the provisions of this Act, the Secretary may, in the name of the People of the State of Illinois, through the Attorney General of the State of Illinois or the State's Attorney for any county in which the action is brought, petition for an order enjoining the violation or for an order enforcing compliance with this Act. Upon the filing of a petition in court, the court may issue a temporary restraining order, without notice or condition, and may preliminarily and permanently enjoin the violation. If it is established that the person has violated or is violating the injunction, the court may punish the offender for contempt of court. Proceedings under this Section shall be in addition to, and not in lieu of, all other remedies and penalties provided by this Act.
(b) Whenever in the opinion of the Department a person violates a provision of this Act, the Department may issue a rule to show cause why an order to cease and desist should not be entered against that person. The rule shall clearly set forth the grounds relied upon by the Department and shall allow at least 7 days from the date of the rule to file an answer to the satisfaction of the Department. Failure to answer to the satisfaction of the Department shall cause an order to cease and desist to be issued immediately.
(c) Other than as provided in Section 20 of this Act, if any person practices as an acupuncturist or holds himself or herself out as a licensed acupuncturist under this Act without being issued a valid existing license by the Department, then any licensed acupuncturist, any interested party, or any person injured thereby may, in addition to the Secretary, petition for relief as provided in subsection (a) of this Section.
(Source: P.A. 100-375, eff. 8-25-17.)

(225 ILCS 2/135)
(Section scheduled to be repealed on January 1, 2028)
Sec. 135. Criminal violations. Whoever knowingly practices or offers to practice acupuncture in this State without being licensed for that purpose shall be guilty of a Class A misdemeanor and for each subsequent conviction shall be guilty of a Class 4 felony. Notwithstanding any other provision of this Act, all criminal fines, moneys, or other property collected or received by the Department under this Section or any other State or federal statute, including but not limited to property forfeited to the Department under Section 505 of the Illinois Controlled Substances Act or Section 85 of the Methamphetamine Control and Community Protection Act, shall be deposited into the Professional Regulation Evidence Fund.
(Source: P.A. 94-556, eff. 9-11-05.)

(225 ILCS 2/140)
(Section scheduled to be repealed on January 1, 2028)
Sec. 140. Investigation; notice; hearing. Licenses may be refused, revoked, suspended, or otherwise disciplined in the manner provided by this Act and not otherwise. The Department may upon its own motion or upon the complaint of any person setting forth facts that if proven would constitute grounds for refusal to issue or renew or for suspension, revocation, or other disciplinary action under this Act, investigate the actions of a person applying for, holding, or claiming to hold a license. The Department shall, before refusing to issue or renew, suspending, revoking, or taking other disciplinary action regarding a license or taking other discipline pursuant to Section 110 of this Act, and at least 30 days prior to the date set for the hearing, notify in writing the applicant or licensee of any charges made, shall afford the applicant or licensee an opportunity to be heard in person or by counsel in reference to the charges, and direct the applicant or licensee to file a written answer to the Department under oath within 20 days after the service of the notice and inform the applicant or licensee that failure to file an answer will result in default being taken against the applicant or licensee and that the license may be suspended, revoked, placed on probationary status, or other disciplinary action may be taken, including limiting the scope, nature, or extent of practice, as the Secretary may deem proper. Written notice may be served by: (1) personal delivery to the applicant or licensee; (2) mailing the notice by registered or certified mail to his or her address of record or to the place of business last specified by the applicant or licensee in his or her last notification to the Department; or (3) sending notice via email to the applicant's or licensee's email address of record. If the person fails to file an answer after receiving notice, his or her license may, in the discretion of the Department, be suspended, revoked, or placed on probationary status or the Department may take whatever disciplinary action deemed proper, including limiting the scope, nature, or extent of the person's practice or the imposition of a fine, without a hearing, if the act or acts charged constitute sufficient grounds for such action under this Act. At the time and place fixed in the notice, the Department shall proceed to hearing of the charges and both the applicant or licensee and the complainant shall be afforded ample opportunity to present, in person or by counsel, any statements, testimony, evidence, and arguments that may be pertinent to the charges or to their defense. The Department may continue a hearing from time to time. If the Board is not sitting at the time and place fixed in the notice or at the time and place to which the hearing shall have been continued, the Department may continue the hearing for a period not to exceed 30 days.
(Source: P.A. 100-375, eff. 8-25-17.)

(225 ILCS 2/142)
(Section scheduled to be repealed on January 1, 2028)
Sec. 142. Confidentiality. All information collected by the Department in the course of an examination or investigation of a licensee or applicant, including, but not limited to, any complaint against a licensee filed with the Department and information collected to investigate any such complaint, shall be maintained for the confidential use of the Department and may not be disclosed. The Department may not disclose the information to anyone other than law enforcement officials, other regulatory agencies that have an appropriate regulatory interest as determined by the Secretary of the Department, or a party presenting a lawful subpoena to the Department. Information and documents disclosed to a federal, State, county, or local law enforcement agency may not be disclosed by the agency for any purpose to any other agency or person. A formal complaint filed by the Department against a licensee or applicant is a public record, except as otherwise prohibited by law.
(Source: P.A. 100-375, eff. 8-25-17.)

(225 ILCS 2/145)
(Section scheduled to be repealed on January 1, 2028)
Sec. 145. Formal hearing; preservation of record. The Department, at its expense, shall preserve a record of all proceedings at the formal hearing of any case involving the refusal to issue or renew a license or discipline of a licensee. The notice of hearing, complaint, and all other documents in the nature of pleadings and written motions filed in the proceedings, the transcript of testimony, the report of the hearing officer, and order of the Department shall be the record of the proceeding.
(Source: P.A. 89-706, eff. 1-31-97; 90-61, eff. 7-3-97.)

(225 ILCS 2/150)
(Section scheduled to be repealed on January 1, 2028)
Sec. 150. Witnesses; production of documents; contempt. Any circuit court may, upon application of the Department or its designee or of the applicant or licensee against whom proceedings under Section 140 of this Act are pending, enter an order requiring the attendance of witnesses and their testimony and the production of documents, papers, files, books, and records in connection with any hearing or investigation. The court may compel obedience to its order by proceedings for contempt.
(Source: P.A. 89-706, eff. 1-31-97; 90-61, eff. 7-3-97.)

(225 ILCS 2/152)
(Section scheduled to be repealed on January 1, 2028)
Sec. 152. Certification of record. The Department shall not be required to certify any record to the court, file any answer in court, or otherwise appear in any court in a judicial review proceeding, unless and until the Department has received from the plaintiff payment of the costs of furnishing and certifying the record, which costs shall be determined by the Department. Exhibits shall be certified without cost. Failure on the part of the plaintiff to file a receipt in court shall be grounds for dismissal of the action.
(Source: P.A. 100-375, eff. 8-25-17.)

(225 ILCS 2/154)
(Section scheduled to be repealed on January 1, 2028)
Sec. 154. Compelling testimony. Any circuit court may, upon application of the Department or its designee or of the applicant or licensee against whom proceedings pursuant to Section 140 of this Act are pending, enter an order requiring the attendance of witnesses and their testimony, and the production of documents, papers, files, books, and records in connection with any hearing or investigation. The court may compel obedience to its order through proceedings for contempt.
(Source: P.A. 90-61, eff. 7-3-97.)

(225 ILCS 2/155)
(Section scheduled to be repealed on January 1, 2028)
Sec. 155. Subpoena; oaths. The Department shall have power to subpoena and bring before it any person in this State and to take testimony either orally or by deposition or both with the same fees and mileage and in the same manner as prescribed by law in judicial proceedings in civil cases in circuit courts of this State. The Department shall also have the power to subpoena the production of documents, papers, files, books, and records in connection with a hearing or investigation.
The Secretary and the hearing officer designated by the Secretary shall each have power to administer oaths to witnesses at any hearing that the Department is authorized to conduct under this Act and any other oaths required or authorized to be administered by the Department under this Act.
(Source: P.A. 95-450, eff. 8-27-07.)

(225 ILCS 2/160)
(Section scheduled to be repealed on January 1, 2028)
Sec. 160. Findings of facts, conclusions of law, and recommendations. At the conclusion of the hearing, the Board shall present to the Secretary a written report of its findings of fact, conclusions of law, and recommendations. The report shall contain a finding whether or not the accused person violated this Act or failed to comply with the conditions required in this Act. The Board shall specify the nature of the violation or failure to comply and shall make its recommendations to the Secretary.
The report of findings of fact, conclusions of law, and recommendations of the Board may be the basis of the order of the Department. If the Secretary disagrees in any regard with the report of the Board, the Secretary may issue an order in contravention of the report. The finding is not admissible in evidence against the person in a criminal prosecution brought for the violation of this Act, but the hearing and findings are not a bar to a criminal prosecution brought for the violation of this Act.
(Source: P.A. 100-375, eff. 8-25-17.)

(225 ILCS 2/165)
(Section scheduled to be repealed on January 1, 2028)
Sec. 165. Hearing officer. The Secretary shall have the authority to appoint any attorney duly licensed to practice law in the State of Illinois to serve as the hearing officer in any action for discipline of a license. The hearing officer shall have full authority to conduct the hearing. The hearing officer shall report his or her findings of fact, conclusions of law, and recommendations to the Board and the Secretary. The Board shall review the report of the hearing officer and to present its findings of fact, conclusions of law, and recommendations to the Secretary.
(Source: P.A. 95-450, eff. 8-27-07.)

(225 ILCS 2/170)
(Section scheduled to be repealed on January 1, 2028)
Sec. 170. Service of report; rehearing; order. In any case involving the refusal to issue or renew a license or the discipline of a license, a copy of the Board's report shall be served upon the respondent by the Department, as provided in this Act for the service of the notice of hearing. Within 20 days after the service, the respondent may present to the Department a motion in writing for a rehearing that shall specify the particular grounds for rehearing. If no motion for rehearing is filed, then upon the expiration of the time specified for filing such a motion, or if a motion for rehearing is denied, then upon the denial the Secretary may enter an order in accordance with recommendations of the Board, except as provided in Section 175 of this Act. If the respondent orders from the reporting service and pays for a transcript of the record within the time for filing a motion for rehearing, the 20-day period within which the motion may be filed shall commence upon the delivery of the transcript to the respondent.
(Source: P.A. 100-375, eff. 8-25-17.)

(225 ILCS 2/175)
(Section scheduled to be repealed on January 1, 2028)
Sec. 175. Substantial justice to be done; rehearing. Whenever the Secretary is satisfied that substantial justice has not been done in the revocation, suspension, or refusal to issue, restore, or renew a license, or other discipline of an applicant or licensee, the Secretary may order a rehearing by the same or other examiners.
(Source: P.A. 100-375, eff. 8-25-17.)

(225 ILCS 2/180)
(Section scheduled to be repealed on January 1, 2028)
Sec. 180. Order or certified copy as prima facie proof. An order or a certified copy thereof, over the seal of the Department and purporting to be signed by the Secretary, shall be prima facie proof:
(1) that the signature is the genuine signature of

the Secretary;

(2) that such Secretary is duly appointed and

qualified; and

(3) that the Board and its members are qualified to

act.

(Source: P.A. 95-450, eff. 8-27-07.)

(225 ILCS 2/185)
(Section scheduled to be repealed on January 1, 2028)
Sec. 185. Restoration of license. At any time after the suspension or revocation of any license the Department may restore it to the accused person, unless after an investigation and a hearing the Department determines that restoration is not in the public interest. Where circumstances of suspension or revocation so indicate, the Department may require an examination of the accused person prior to restoring his or her license.
(Source: P.A. 89-706, eff. 1-31-97; 90-61, eff. 7-3-97.)

(225 ILCS 2/190)
(Section scheduled to be repealed on January 1, 2028)
Sec. 190. Surrender of license. Upon the revocation or suspension of any license, the licensee shall immediately surrender the license certificate to the Department. If the licensee fails to do so, the Department shall have the right to seize the license certificate.
(Source: P.A. 100-375, eff. 8-25-17.)

(225 ILCS 2/195)
(Section scheduled to be repealed on January 1, 2028)
Sec. 195. Imminent danger to public; temporary suspension. The Secretary may temporarily suspend the license of an acupuncturist without a hearing, simultaneously with the institution of proceedings for a hearing provided for in Section 140 of this Act, if the Secretary finds that evidence in his or her possession indicates that continuation in practice would constitute an imminent danger to the public. In the event that the Secretary temporarily suspends a license without a hearing, a hearing by the Department must be held within 30 days after the suspension has occurred and be concluded without appreciable delay.
(Source: P.A. 95-450, eff. 8-27-07.)

(225 ILCS 2/200)
(Section scheduled to be repealed on January 1, 2028)
Sec. 200. Review under Administrative Review Law. All final administrative decisions of the Department are subject to judicial review under the Administrative Review Law and all rules adopted under the Administrative Review Law. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
Proceedings for judicial review shall be commenced in the circuit court of the county in which the party applying for review resides; however, if the party is not a resident of this State, the venue shall be Sangamon County.
(Source: P.A. 100-375, eff. 8-25-17.)

(225 ILCS 2/205)
Sec. 205. (Repealed).
(Source: P.A. 89-706, eff. 1-31-97. Repealed by P.A. 90-61, eff. 7-3-97.)

(225 ILCS 2/210)
(Section scheduled to be repealed on January 1, 2028)
Sec. 210. Violations; penalties. Any person who is found to have violated any provision of this Act is guilty of a Class A misdemeanor. On conviction of a second or subsequent offense the violator shall be guilty of a Class 4 felony.
(Source: P.A. 89-706, eff. 1-31-97.)

(225 ILCS 2/250)
Sec. 250. (Amendatory provisions; text omitted).
(Source: P.A. 89-706, eff. 1-31-97; text omitted.)

(225 ILCS 2/255)
Sec. 255. (Amendatory provisions; text omitted).
(Source: P.A. 89-706, eff. 1-31-97; text omitted.)

(225 ILCS 2/265)
Sec. 265. (Amendatory provisions; text omitted).
(Source: P.A. 89-706, eff. 1-31-97; text omitted.)

(225 ILCS 2/270)
Sec. 270. (Amendatory provisions; text omitted).
(Source: P.A. 89-706, eff. 1-31-97; text omitted.)

(225 ILCS 2/275)
Sec. 275. (Amendatory provisions; text omitted).
(Source: P.A. 89-706, eff. 1-31-97; text omitted.)

(225 ILCS 2/999)
(Section scheduled to be repealed on January 1, 2028)
Sec. 999. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 89-706, eff. 1-31-97.)



225 ILCS 5/ - Illinois Athletic Trainers Practice Act.

(225 ILCS 5/1) (from Ch. 111, par. 7601)
(Section scheduled to be repealed on January 1, 2026)
Sec. 1. Declaration of findings and public policy. The General Assembly finds that athletic training in the State of Illinois affects the public health, welfare, and safety and its regulation and control to be in the public interest. It is further found and declared that, as a matter of public policy in the public interest, athletic trainers, as defined in this Act, merit and receive the understanding and confidence of the public and, to this end, that only qualified persons be permitted to hold themselves out to the public as athletic trainers in the State of Illinois. This Act shall be liberally construed to best carry out these findings and purposes.
(Source: P.A. 84-1080.)

(225 ILCS 5/2) (from Ch. 111, par. 7602)
(Section scheduled to be repealed on January 1, 2026)
Sec. 2. Title. This Act shall be known and may be cited as the "Illinois Athletic Trainers Practice Act".
(Source: P.A. 84-1080.)

(225 ILCS 5/3) (from Ch. 111, par. 7603)
(Section scheduled to be repealed on January 1, 2026)
Sec. 3. Definitions. As used in this Act:
(1) "Department" means the Department of Financial and Professional Regulation.
(2) "Secretary" means the Secretary of Financial and Professional Regulation.
(3) "Board" means the Illinois Board of Athletic Trainers appointed by the Secretary.
(4) "Licensed athletic trainer" means a person licensed to practice athletic training as defined in this Act and with the specific qualifications set forth in Section 9 of this Act who, upon the direction of his or her team physician or consulting physician, carries out the practice of prevention/emergency care or physical reconditioning of injuries incurred by athletes participating in an athletic program conducted by an educational institution, professional athletic organization, or sanctioned amateur athletic organization employing the athletic trainer; or a person who, under the direction of a physician, carries out comparable functions for a health organization-based extramural program of athletic training services for athletes. Specific duties of the athletic trainer include but are not limited to:
A. Supervision of the selection, fitting, and

maintenance of protective equipment;

B. Provision of assistance to the coaching staff in

the development and implementation of conditioning programs;

C. Counseling of athletes on nutrition and hygiene;
D. Supervision of athletic training facility and

inspection of playing facilities;

E. Selection and maintenance of athletic training

equipment and supplies;

F. Instruction and supervision of student trainer

staff;

G. Coordination with a team physician to provide:
(i) pre-competition physical exam and health

history updates,

(ii) game coverage or phone access to a physician

or paramedic,

(iii) follow-up injury care,
(iv) reconditioning programs, and
(v) assistance on all matters pertaining to the

health and well-being of athletes.

H. Provision of on-site injury care and evaluation as

well as appropriate transportation, follow-up treatment and rehabilitation as necessary for all injuries sustained by athletes in the program;

I. With a physician, determination of when an athlete

may safely return to full participation post-injury; and

J. Maintenance of complete and accurate records of

all athletic injuries and treatments rendered.

To carry out these functions the athletic trainer is authorized to utilize modalities, including, but not limited to, heat, light, sound, cold, electricity, exercise, or mechanical devices related to care and reconditioning.
(5) "Referral" means the guidance and direction given by the physician, who shall maintain supervision of the athlete.
(6) "Athletic trainer aide" means a person who has received on-the-job training specific to the facility in which he or she is employed, on either a paid or volunteer basis, but is not enrolled in an accredited athletic training curriculum.
(7) "Address of record" means the designated address recorded by the Department in the applicant's or licensee's application file or license file as maintained by the Department's licensure maintenance unit. It is the duty of the applicant or licensee to inform the Department of any change of address, and those changes must be made either through the Department's website or by contacting the Department.
(8) "Board of Certification" means the Board of Certification for the Athletic Trainer.
(Source: P.A. 99-469, eff. 8-26-15.)

(225 ILCS 5/4) (from Ch. 111, par. 7604)
(Section scheduled to be repealed on January 1, 2026)
Sec. 4. Licensure; exempt activities. No person shall provide any of the services set forth in subsection (4) of Section 3 of this Act, or use the title "athletic trainer" or "certified athletic trainer" or "athletic trainer certified" or "licensed athletic trainer" or the letters "A.T.", "C.A.T.", "A.T.C.", "A.C.T.", or "I.A.T.L." after his or her name, unless licensed under this Act.
Nothing in this Act shall be construed as preventing or restricting the practice, services, or activities of:
(1) Any person licensed or registered in this State

by any other law from engaging in the profession or occupation for which he or she is licensed or registered.

(2) Any person employed as an athletic trainer by the

Government of the United States, if such person provides athletic training solely under the direction or control of the organization by which he or she is employed.

(3) Any person pursuing a course of study leading to

a degree or certificate in athletic training at an accredited educational program if such activities and services constitute a part of a supervised course of study involving daily personal or verbal contact at the site of supervision between the athletic training student and the licensed athletic trainer who plans, directs, advises, and evaluates the student's athletic training clinical education. The supervising licensed athletic trainer must be on-site where the athletic training clinical education is being obtained. A person meeting the criteria under this paragraph (3) must be designated by a title which clearly indicates his or her status as a student or trainee.

(4) (Blank).
(5) The practice of athletic training under the

supervision of a licensed athletic trainer by one who has applied in writing to the Department for licensure and has complied with all the provisions of Section 9 except the passing of the examination to be eligible to receive such license. This temporary right to act as an athletic trainer shall expire 3 months after the filing of his or her written application to the Department; when the applicant has been notified of his or her failure to pass the examination authorized by the Department; when the applicant has withdrawn his or her application; when the applicant has received a license from the Department after successfully passing the examination authorized by the Department; or when the applicant has been notified by the Department to cease and desist from practicing, whichever occurs first. This provision shall not apply to an applicant who has previously failed the examination.

(6) Any person in a coaching position from rendering

emergency care on an as needed basis to the athletes under his or her supervision when a licensed athletic trainer is not available.

(7) Any person who is an athletic trainer from

another state or territory of the United States or another nation, state, or territory acting as an athletic trainer while performing his or her duties for his or her respective non-Illinois based team or organization, so long as he or she restricts his or her duties to his or her team or organization during the course of his or her team's or organization's stay in this State. For the purposes of this Act, a team shall be considered based in Illinois if its home contests are held in Illinois, regardless of the location of the team's administrative offices.

(8) The practice of athletic training by persons

licensed in another state who have applied in writing to the Department for licensure by endorsement. This temporary right to act as an athletic trainer shall expire 6 months after the filing of his or her written application to the Department; upon the withdrawal of the application for licensure under this Act; upon delivery of a notice of intent to deny the application from the Department; or upon the denial of the application by the Department, whichever occurs first.

(9) The practice of athletic training by one who has

applied in writing to the Department for licensure and has complied with all the provisions of Section 9. This temporary right to act as an athletic trainer shall expire 6 months after the filing of his or her written application to the Department; upon the withdrawal of the application for licensure under this Act; upon delivery of a notice of intent to deny the application from the Department; or upon the denial of the application by the Department, whichever occurs first.

(10) The practice of athletic training by persons

actively licensed as an athletic trainer in another state or territory of the United States or another country, or currently certified by the Board of Certification, or its successor entity, at a special athletic tournament or event conducted by a sanctioned amateur athletic organization, including, but not limited to, the Prairie State Games and the Special Olympics, for no more than 14 days. This shall not include contests or events that are part of a scheduled series of regular season events.

(11) Athletic trainer aides from performing patient

care activities under the on-site supervision of a licensed athletic trainer. These patient care activities shall not include interpretation of referrals or evaluation procedures, planning or major modifications of patient programs, administration of medication, or solo practice or event coverage without immediate access to a licensed athletic trainer.

(12) Persons or entities practicing the

specified occupations set forth in subsection (a) of, and pursuant to a licensing exemption granted in subsection (b) or (d) of, Section 2105-350 of the Department of Professional Regulation Law of the Civil Administrative Code of Illinois, but only for so long as the 2016 Olympic and Paralympic Games Professional Licensure Exemption Law is operable.

(Source: P.A. 99-469, eff. 8-26-15.)

(225 ILCS 5/5) (from Ch. 111, par. 7605)
(Section scheduled to be repealed on January 1, 2026)
Sec. 5. Administration of Act; rules and forms.
(a) The Department shall exercise the powers and duties prescribed by the Civil Administrative Code of Illinois for the administration of Licensure Acts and shall exercise such other powers and duties necessary for effectuating the purposes of this Act.
(b) The Secretary may promulgate rules consistent with the provisions of this Act for the administration and enforcement thereof, and for the payment of fees connected therewith, and may prescribe forms which shall be issued in connection therewith. The rules may include standards and criteria for licensure, certification, and professional conduct and discipline. The Department may consult with the Board in promulgating rules.
(c) The Department may at any time seek the advice and the expert knowledge of the Board on any matter relating to the administration of this Act.
(d) (Blank).
(Source: P.A. 99-469, eff. 8-26-15.)

(225 ILCS 5/6) (from Ch. 111, par. 7606)
(Section scheduled to be repealed on January 1, 2026)
Sec. 6. Board. The Secretary shall appoint an Illinois Board of Athletic Trainers as follows: 7 persons who shall be appointed by and shall serve in an advisory capacity to the Secretary. Two members must be licensed physicians in good standing in this State; 4 members must be licensed athletic trainers in good standing, and actively engaged in the practice or teaching of athletic training in this State; and 1 member must be a public member who is not licensed under this Act, or a similar Act of another jurisdiction, and is not a provider of athletic health care service.
Members shall serve 4 year terms and until their successors are appointed and qualified. No member shall be reappointed to the Board for more than 2 consecutive terms. Appointments to fill vacancies shall be made in the same manner as original appointments, for the unexpired portion of the vacated term.
The Secretary shall have the authority to remove or suspend any member of the Board for cause at any time before the expiration of his or her term. The Secretary shall be the sole arbiter of cause which in the opinion of the Secretary reasonably justifies such termination.
The Secretary may consider the recommendation of the Board on questions involving standards of professional conduct, discipline, and qualifications of candidates and license holders under this Act.
Four members of the Board shall constitute a quorum. A quorum is required for all Board decisions. Members of the Board have no liability in any action based upon any disciplinary proceeding or other activity performed in good faith as a member of the Board. Members of the Board shall be reimbursed for all legitimate, necessary, and authorized expenses incurred in attending the meetings of the Board, from funds appropriated for that purpose.
(Source: P.A. 99-469, eff. 8-26-15.)

(225 ILCS 5/7) (from Ch. 111, par. 7607)
(Section scheduled to be repealed on January 1, 2026)
Sec. 7. Applications for original licensure. Applications for original licensure shall be made to the Department in writing on forms prescribed by the Department and shall be accompanied by the required fee, which shall not be returnable. Any such application shall require such information as in the judgment of the Department will enable the Department to pass on the qualifications of the applicant for licensure. Applicants have 3 years from the date of application to complete the application process. If the process has not been completed within 3 years, the application shall be denied, the fee forfeited, and the applicant must reapply and meet the requirements in effect at the time of reapplication.
(Source: P.A. 99-469, eff. 8-26-15.)

(225 ILCS 5/7.5)
(Section scheduled to be repealed on January 1, 2026)
Sec. 7.5. Social Security Number on license application. In addition to any other information required to be contained in the application, every application for an original license under this Act shall include the applicant's Social Security Number, which shall be retained in the Department's records pertaining to the license. As soon as practical, the Department shall assign a customer's identification number to each applicant for a license. Every application for a renewal or restored license shall require the applicant's customer identification number.
(Source: P.A. 99-469, eff. 8-26-15.)

(225 ILCS 5/8) (from Ch. 111, par. 7608)
(Section scheduled to be repealed on January 1, 2026)
Sec. 8. Examinations. If an applicant neglects, fails, or refuses to take an examination or fails to pass an examination for licensure under this Act within 3 years after filing his or her application, the application shall be denied. The applicant may thereafter make a new application accompanied by the required fee; however, the applicant shall meet all requirements in effect at the time of subsequent application before obtaining licensure.
The Department may employ consultants for the purposes of preparing and conducting examinations.
(Source: P.A. 99-469, eff. 8-26-15.)

(225 ILCS 5/9) (from Ch. 111, par. 7609)
(Section scheduled to be repealed on January 1, 2026)
Sec. 9. Qualifications for licensure. A person shall be qualified for licensure as an athletic trainer if he or she fulfills all of the following:
(a) Has graduated from a curriculum in athletic

training accredited by the Commission on Accreditation of Athletic Training Education (CAATE), its successor entity, or its equivalent, as approved by the Department.

(b) Gives proof of current certification, on the date

of application, in cardiopulmonary resuscitation (CPR) and automated external defibrillators (AED) for Healthcare Providers and Professional Rescuers or its equivalent based on American Red Cross or American Heart Association standards.

(b-5) Has graduated from a 4 year accredited college

or university.

(c) Has passed an examination approved by the

Department to determine his or her fitness for practice as an athletic trainer, or is entitled to be licensed without examination as provided in Sections 7 and 8 of this Act.

(Source: P.A. 99-469, eff. 8-26-15.)

(225 ILCS 5/10) (from Ch. 111, par. 7610)
(Section scheduled to be repealed on January 1, 2026)
Sec. 10. Expiration and renewal; continuing education requirement. The expiration date and renewal period for licenses issued under this Act shall be set by rule. As a condition for renewal of a license, licensees shall be required to complete continuing education in athletic training in accordance with rules established by the Department.
(Source: P.A. 99-469, eff. 8-26-15.)

(225 ILCS 5/11) (from Ch. 111, par. 7611)
(Section scheduled to be repealed on January 1, 2026)
Sec. 11. Inactive licenses; restoration. Any athletic trainer who notifies the Department in writing on forms prescribed by the Department, may elect to place his or her license on an inactive status and shall, subject to rules of the Department, be excused from payment of renewal fees until he or she notifies the Department in writing of his or her desire to resume active status.
Any athletic trainer requesting restoration from inactive status shall be required to pay the current renewal fee, shall demonstrate compliance with continuing education requirements, if any, and shall be required to restore his or her license as provided in Section 12.
Any athletic trainer whose license is in expired or inactive status shall not practice athletic training in the State of Illinois.
(Source: P.A. 99-469, eff. 8-26-15.)

(225 ILCS 5/12) (from Ch. 111, par. 7612)
(Section scheduled to be repealed on January 1, 2026)
Sec. 12. Restoration of expired licenses. An athletic trainer who has permitted his or her license to expire or who has had his or her license on inactive status may have his or her license restored by making application to the Department and filing proof acceptable to the Department of his or her fitness to have his or her license restored, and by paying the required fees. Proof of fitness may include sworn evidence certifying active lawful practice in another jurisdiction.
If the athletic trainer has not maintained an active practice in another jurisdiction satisfactory to the Department, the Department shall determine, by an evaluation program established by rule, his or her fitness for restoration of the license and shall establish procedures and requirements for restoration.
Any athletic trainer whose license has been expired for more than 5 years may have his or her license restored by making application to the Department and filing proof acceptable to the Department of his or her fitness to have his or her license restored, including sworn evidence certifying to active practice in another jurisdiction and by paying the required restoration fee. However, any athletic trainer whose license has expired while he or she has been engaged (1) in the federal service in active duty with the Army of the United States, the United States Navy, the Marine Corps, the Air Force, the Coast Guard, or the State Militia called into the service or training of the United States of America, or (2) in training or education under the supervision of the United States preliminary to induction into the military service, may have his or her license restored without paying any lapsed renewal fees or restoration fee, if within 2 years after termination of such service, training, or education, other than by dishonorable discharge, he or she furnished the Department with an affidavit to the effect that he or she has been so engaged and that his or her service, training, or education has been so terminated.
(Source: P.A. 99-469, eff. 8-26-15.)

(225 ILCS 5/13) (from Ch. 111, par. 7613)
(Section scheduled to be repealed on January 1, 2026)
Sec. 13. Endorsement. The Department may, at its discretion, license as an athletic trainer, without examination, on payment of the required fee, an applicant for licensure who is an athletic trainer registered or licensed under the laws of another jurisdiction if the requirements pertaining to athletic trainers in such jurisdiction were at the date of his or her registration or licensure substantially equal to the requirements in force in Illinois on that date or equivalent to the requirements of this Act.
Applicants have 3 years from the date of application to complete the application process. If the process has not been completed in 3 years, the application shall be denied, the fee forfeited and the applicant must reapply and meet the requirements in effect at the time of reapplication.
(Source: P.A. 99-469, eff. 8-26-15.)

(225 ILCS 5/14) (from Ch. 111, par. 7614)
(Section scheduled to be repealed on January 1, 2026)
Sec. 14. Fees; returned checks. The fees for administration and enforcement of this Act, including but not limited to original licensure, renewal, and restoration shall be set by rule. The fees shall be non-refundable.
Any person who delivers a check or other payment to the Department that is returned to the Department unpaid by the financial institution upon which it is drawn shall pay to the Department, in addition to the amount already owed to the Department, a fine of $50.
The fines imposed by this Section are in addition to any other discipline provided under this Act for unlicensed practice or practice on a nonrenewed license. The Department shall notify the person that payment of fees and fines shall be paid to the Department by certified check or money order within 30 calendar days of the notification. If, after the expiration of 30 days from the date of the notification, the person has failed to submit the necessary remittance, the Department shall automatically terminate the license or certificate or deny the application, without hearing. If, after termination or denial, the person seeks a license or certificate, he or she shall apply to the Department for restoration or issuance of the license or certificate and pay all fees and fines due to the Department. The Department may establish a fee for the processing of an application for restoration of a license or certificate to pay all expenses of processing this application. The Secretary may waive the fines due under this Section in individual cases where the Secretary finds that the fines would be unreasonable or unnecessarily burdensome.
(Source: P.A. 99-469, eff. 8-26-15.)

(225 ILCS 5/15) (from Ch. 111, par. 7615)
(Section scheduled to be repealed on January 1, 2026)
Sec. 15. Roster of licensees. The Department shall maintain a roster of the names and addresses of all licensees and of all persons whose license has been suspended or revoked within the previous year. This roster shall be available upon written request and payment of the required fee.
(Source: P.A. 89-216, eff. 1-1-96.)

(225 ILCS 5/16) (from Ch. 111, par. 7616)
(Section scheduled to be repealed on January 1, 2026)
Sec. 16. Grounds for discipline.
(1) The Department may refuse to issue or renew, or may revoke, suspend, place on probation, reprimand, or take other disciplinary action as the Department may deem proper, including fines not to exceed $10,000 for each violation, with regard to any licensee for any one or combination of the following:
(A) Material misstatement in furnishing information

to the Department;

(B) Violations of this Act, or of the rules or

regulations promulgated hereunder;

(C) Conviction of or plea of guilty to any crime

under the Criminal Code of 2012 or the laws of any jurisdiction of the United States that is (i) a felony, (ii) a misdemeanor, an essential element of which is dishonesty, or (iii) of any crime that is directly related to the practice of the profession;

(D) Fraud or any misrepresentation in applying for or

procuring a license under this Act, or in connection with applying for renewal of a license under this Act;

(E) Professional incompetence or gross negligence;
(F) Malpractice;
(G) Aiding or assisting another person, firm,

partnership, or corporation in violating any provision of this Act or rules;

(H) Failing, within 60 days, to provide information

in response to a written request made by the Department;

(I) Engaging in dishonorable, unethical, or

unprofessional conduct of a character likely to deceive, defraud or harm the public;

(J) Habitual or excessive use or abuse of drugs

defined in law as controlled substances, alcohol, or any other substance that results in the inability to practice with reasonable judgment, skill, or safety;

(K) Discipline by another state, unit of government,

government agency, the District of Columbia, territory, or foreign nation, if at least one of the grounds for the discipline is the same or substantially equivalent to those set forth herein;

(L) Directly or indirectly giving to or receiving

from any person, firm, corporation, partnership, or association any fee, commission, rebate, or other form of compensation for any professional services not actually or personally rendered. Nothing in this subparagraph (L) affects any bona fide independent contractor or employment arrangements among health care professionals, health facilities, health care providers, or other entities, except as otherwise prohibited by law. Any employment arrangements may include provisions for compensation, health insurance, pension, or other employment benefits for the provision of services within the scope of the licensee's practice under this Act. Nothing in this subparagraph (L) shall be construed to require an employment arrangement to receive professional fees for services rendered;

(M) A finding by the Department that the licensee

after having his or her license disciplined has violated the terms of probation;

(N) Abandonment of an athlete;
(O) Willfully making or filing false records or

reports in his or her practice, including but not limited to false records filed with State agencies or departments;

(P) Willfully failing to report an instance of

suspected child abuse or neglect as required by the Abused and Neglected Child Reporting Act;

(Q) Physical illness, including but not limited to

deterioration through the aging process, or loss of motor skill that results in the inability to practice the profession with reasonable judgment, skill, or safety;

(R) Solicitation of professional services other than

by permitted institutional policy;

(S) The use of any words, abbreviations, figures or

letters with the intention of indicating practice as an athletic trainer without a valid license as an athletic trainer under this Act;

(T) The evaluation or treatment of ailments of human

beings other than by the practice of athletic training as defined in this Act or the treatment of injuries of athletes by a licensed athletic trainer except by the referral of a physician, podiatric physician, or dentist;

(U) Willfully violating or knowingly assisting in the

violation of any law of this State relating to the use of habit-forming drugs;

(V) Willfully violating or knowingly assisting in the

violation of any law of this State relating to the practice of abortion;

(W) Continued practice by a person knowingly having

an infectious communicable or contagious disease;

(X) Being named as a perpetrator in an indicated

report by the Department of Children and Family Services pursuant to the Abused and Neglected Child Reporting Act and upon proof by clear and convincing evidence that the licensee has caused a child to be an abused child or neglected child as defined in the Abused and Neglected Child Reporting Act;

(Y) (Blank);
(Z) Failure to fulfill continuing education

requirements;

(AA) Allowing one's license under this Act to be used

by an unlicensed person in violation of this Act;

(BB) Practicing under a false or, except as provided

by law, assumed name;

(CC) Promotion of the sale of drugs, devices,

appliances, or goods provided in any manner to exploit the client for the financial gain of the licensee;

(DD) Gross, willful, or continued overcharging for

professional services;

(EE) Mental illness or disability that results in the

inability to practice under this Act with reasonable judgment, skill, or safety; or

(FF) Cheating on or attempting to subvert the

licensing examination administered under this Act.

All fines imposed under this Section shall be paid within 60 days after the effective date of the order imposing the fine or in accordance with the terms set forth in the order imposing the fine.
(2) The determination by a circuit court that a licensee is subject to involuntary admission or judicial admission as provided in the Mental Health and Developmental Disabilities Code operates as an automatic suspension. Such suspension will end only upon a finding by a court that the licensee is no longer subject to involuntary admission or judicial admission and issuance of an order so finding and discharging the licensee.
(3) The Department may refuse to issue or may suspend without hearing, as provided for in the Code of Civil Procedure, the license of any person who fails to file a return, to pay the tax, penalty, or interest shown in a filed return, or to pay any final assessment of tax, penalty, or interest as required by any tax Act administered by the Illinois Department of Revenue, until such time as the requirements of any such tax Act are satisfied in accordance with subsection (a) of Section 2105-15 of the Department of Professional Regulation Law of the Civil Administrative Code of Illinois.
(4) In enforcing this Section, the Department, upon a showing of a possible violation, may compel any individual who is licensed under this Act or any individual who has applied for licensure to submit to a mental or physical examination or evaluation, or both, which may include a substance abuse or sexual offender evaluation, at the expense of the Department. The Department shall specifically designate the examining physician licensed to practice medicine in all of its branches or, if applicable, the multidisciplinary team involved in providing the mental or physical examination and evaluation. The multidisciplinary team shall be led by a physician licensed to practice medicine in all of its branches and may consist of one or more or a combination of physicians licensed to practice medicine in all of its branches, licensed chiropractic physicians, licensed clinical psychologists, licensed clinical social workers, licensed clinical professional counselors, and other professional and administrative staff. Any examining physician or member of the multidisciplinary team may require any person ordered to submit to an examination and evaluation pursuant to this Section to submit to any additional supplemental testing deemed necessary to complete any examination or evaluation process, including, but not limited to, blood testing, urinalysis, psychological testing, or neuropsychological testing.
The Department may order the examining physician or any member of the multidisciplinary team to provide to the Department any and all records, including business records, that relate to the examination and evaluation, including any supplemental testing performed. The Department may order the examining physician or any member of the multidisciplinary team to present testimony concerning this examination and evaluation of the licensee or applicant, including testimony concerning any supplemental testing or documents relating to the examination and evaluation. No information, report, record, or other documents in any way related to the examination and evaluation shall be excluded by reason of any common law or statutory privilege relating to communication between the licensee or applicant and the examining physician or any member of the multidisciplinary team. No authorization is necessary from the licensee or applicant ordered to undergo an evaluation and examination for the examining physician or any member of the multidisciplinary team to provide information, reports, records, or other documents or to provide any testimony regarding the examination and evaluation. The individual to be examined may have, at his or her own expense, another physician of his or her choice present during all aspects of the examination.
Failure of any individual to submit to a mental or physical examination or evaluation, or both, when directed, shall result in an automatic suspension without hearing, until such time as the individual submits to the examination. If the Department finds a licensee unable to practice because of the reasons set forth in this Section, the Department shall require the licensee to submit to care, counseling, or treatment by physicians approved or designated by the Department as a condition for continued, reinstated, or renewed licensure.
When the Secretary immediately suspends a license under this Section, a hearing upon such person's license must be convened by the Department within 15 days after the suspension and completed without appreciable delay. The Department shall have the authority to review the licensee's record of treatment and counseling regarding the impairment to the extent permitted by applicable federal statutes and regulations safeguarding the confidentiality of medical records.
Individuals licensed under this Act who are affected under this Section shall be afforded an opportunity to demonstrate to the Department that they can resume practice in compliance with acceptable and prevailing standards under the provisions of their license.
(5) The Department shall deny a license or renewal authorized by this Act to a person who has defaulted on an educational loan or scholarship provided or guaranteed by the Illinois Student Assistance Commission or any governmental agency of this State in accordance with paragraph (5) of subsection (a) of Section 2105-15 of the Department of Professional Regulation Law of the Civil Administrative Code of Illinois.
(6) In cases where the Department of Healthcare and Family Services has previously determined a licensee or a potential licensee is more than 30 days delinquent in the payment of child support and has subsequently certified the delinquency to the Department, the Department may refuse to issue or renew or may revoke or suspend that person's license or may take other disciplinary action against that person based solely upon the certification of delinquency made by the Department of Healthcare and Family Services in accordance with paragraph (5) of subsection (a) of Section 2105-15 of the Department of Professional Regulation Law of the Civil Administrative Code of Illinois.
(Source: P.A. 98-214, eff. 8-9-13; 99-469, eff. 8-26-15.)

(225 ILCS 5/16.5)
(Section scheduled to be repealed on January 1, 2026)
Sec. 16.5. Suspension of license for failure to pay restitution. The Department, without further process or hearing, shall suspend the license or other authorization to practice of any person issued under this Act who has been certified by court order as not having paid restitution to a person under Section 8A-3.5 of the Illinois Public Aid Code or under Section 17-10.5 or 46-1 of the Criminal Code of 1961 or the Criminal Code of 2012. A person whose license or other authorization to practice is suspended under this Section is prohibited from practicing until the restitution is made in full.
(Source: P.A. 96-1551, eff. 7-1-11; 97-1150, eff. 1-25-13.)

(225 ILCS 5/17) (from Ch. 111, par. 7617)
(Section scheduled to be repealed on January 1, 2026)
Sec. 17. Violations; injunction; cease and desist order.
(a) If any person violates a provision of this Act, the Secretary may, in the name of the People of the State of Illinois, through the Attorney General of the State of Illinois or the State's Attorney of the county in which the violation is alleged to have occurred, petition for an order enjoining such violation or for an order enforcing compliance with this Act. Upon the filing of a verified petition in such court, the court may issue a temporary restraining order, without notice or bond, and may preliminarily and permanently enjoin such violation, and if it is established that such person has violated or is violating the injunction, the court may punish the offender for contempt of court. Proceedings under this Section shall be in addition to, and not in lieu of, all other remedies and penalties provided by this Act.
(b) If any person shall hold himself or herself out in a manner prohibited by this Act, any interested party or any person injured thereby may, in addition to the Secretary, petition for relief as provided in subsection (a) of this Section.
(c) Whenever in the opinion of the Department any person violates any provision of this Act, the Department may issue a rule to show cause why an order to cease and desist should not be entered against him or her. The rule shall clearly set forth the grounds relied upon by the Department and shall provide a period of 7 days from the date of the rule to file an answer to the satisfaction of the Department. Failure to answer to the satisfaction of the Department shall cause an order to cease and desist to be issued forthwith.
(Source: P.A. 99-469, eff. 8-26-15.)

(225 ILCS 5/17.5)
(Section scheduled to be repealed on January 1, 2026)
Sec. 17.5. Unlicensed practice; violation; civil penalty.
(a) In addition to any other penalty provided by law, any person who practices, offers to practice, attempts to practice, or holds oneself out to practice as a licensed athletic trainer without being licensed under this Act shall, in addition to any other penalty provided by law, pay a civil penalty to the Department in an amount not to exceed $10,000 for each offense as determined by the Department. The civil penalty shall be assessed by the Department after a hearing is held in accordance with the provisions set forth in this Act regarding the provision of a hearing for the discipline of a licensee.
(b) The Department has the authority and power to investigate any and all unlicensed activity.
(c) The civil penalty shall be paid within 60 days after the effective date of the order imposing the civil penalty or in accordance with the order imposing the civil penalty. The order shall constitute a judgment and may be filed and execution had thereon in the same manner as any judgment from any court of record.
(Source: P.A. 99-469, eff. 8-26-15.)

(225 ILCS 5/18) (from Ch. 111, par. 7618)
(Section scheduled to be repealed on January 1, 2026)
Sec. 18. Investigations; notice and hearing. The Department may investigate the actions of any applicant or of any person or persons holding or claiming to hold a license. The Department shall, before refusing to issue or to renew a license or disciplining a registrant, at least 30 days prior to the date set for the hearing, notify in writing the applicant or licensee of the nature of the charges and the time and place that a hearing will be held on the charges. The Department shall direct the applicant or licensee to file a written answer under oath within 20 days after the service of the notice. In case the person fails to file an answer after receiving notice, his or her license or certificate may, in the discretion of the Department, be suspended, revoked, or placed on probationary status, or the Department may take whatever disciplinary action deemed proper, including limiting the scope, nature, or extent of the person's practice or the imposition of a fine, without a hearing, if the act or acts charged constitute sufficient grounds for such action under this Act. At the time and place fixed in the notice, the Department shall proceed to hear the charges, and the parties or their counsel shall be accorded ample opportunity to present such statements, testimony, evidence, and argument as may be pertinent to the charges or to their defense. The Department may continue a hearing from time to time. The written notice and any notice in the subsequent proceeding may be served by registered or certified mail to the licensee's address of record.
(Source: P.A. 99-469, eff. 8-26-15; 99-642, eff. 7-28-16.)

(225 ILCS 5/18.5)
(Section scheduled to be repealed on January 1, 2026)
Sec. 18.5. Confidentiality. All information collected by the Department in the course of an examination or investigation of a licensee or applicant, including, but not limited to, any complaint against a licensee filed with the Department and information collected to investigate any such complaint, shall be maintained for the confidential use of the Department and shall not be disclosed. The Department may not disclose the information to anyone other than law enforcement officials, other regulatory agencies that have an appropriate regulatory interest as determined by the Secretary, or a party presenting a lawful subpoena to the Department. Information and documents disclosed to a federal, State, county, or local law enforcement agency shall not be disclosed by the agency for any purpose to any other agency or person. A formal complaint filed against a licensee by the Department or any order issued by the Department against a licensee or applicant shall be a public record, except as otherwise prohibited by law.
(Source: P.A. 99-469, eff. 8-26-15.)

(225 ILCS 5/19) (from Ch. 111, par. 7619)
(Section scheduled to be repealed on January 1, 2026)
Sec. 19. Record of proceedings. The Department, at its expense, shall preserve a record of all proceedings at the formal hearing of any case. The notice of hearing, complaint and all other documents in the nature of pleadings and written motions filed in the proceedings, the transcript of testimony, the report of the Board and order of the Department shall be the record of such proceeding. Any licensee who is found to have violated this Act or who fails to appear for a hearing to refuse to issue, restore, or renew a license or to discipline a licensee may be required by the Department to pay for the costs of the proceeding. These costs are limited to costs for court reporters, transcripts, and witness attendance and mileage fees. All costs imposed under this Section shall be paid within 60 days after the effective date of the order imposing the fine or in accordance with the terms set forth in the order imposing the fine.
(Source: P.A. 99-469, eff. 8-26-15.)

(225 ILCS 5/19.5)
(Section scheduled to be repealed on January 1, 2026)
Sec. 19.5. Subpoenas; oaths. The Department may subpoena and bring before it any person and may take the oral or written testimony of any person or compel the production of any books, papers, records, or any other documents that the Secretary or his or her designee deems relevant or material to an investigation or hearing conducted by the Department with the same fees and mileage and in the same manner as prescribed by law in judicial procedure in civil cases in courts of this State.
The Secretary, the designated hearing officer, any member of the Board, or a certified shorthand court reporter may administer oaths at any hearing which the Department conducts. Notwithstanding any other statute or Department rule to the contrary, all requests for testimony or production of documents or records shall be in accordance with this Act.
(Source: P.A. 99-469, eff. 8-26-15.)

(225 ILCS 5/20) (from Ch. 111, par. 7620)
(Section scheduled to be repealed on January 1, 2026)
Sec. 20. Attendance of witnesses; contempt. Any circuit court may, upon application of the Department or its designee or of the applicant or licensee against whom proceedings pursuant to Section 20 of this Act are pending, enter an order requiring the attendance of witnesses and their testimony, and the production of documents, papers, files, books, and records in connection with any hearing or investigation. The court may compel obedience to its order by proceedings for contempt.
(Source: P.A. 99-469, eff. 8-26-15.)

(225 ILCS 5/21) (from Ch. 111, par. 7621)
(Section scheduled to be repealed on January 1, 2026)
Sec. 21. Findings of Board. At the conclusion of the hearing the Board shall present to the Secretary a written report of its findings of fact, conclusions of law, and recommendations. The report shall contain a finding of whether or not the accused person violated this Act or failed to comply with the conditions required in this Act. The Board shall specify the nature of the violation or failure to comply, and shall make its recommendations to the Secretary.
The report of findings of fact, conclusions of law, and recommendations of the Board shall be the basis for the Department's order refusing to issue, restore, or renew a license, or otherwise disciplining a licensee. If the Secretary disagrees with the report of the Board, the Secretary may issue an order in contravention of the Board report. The finding is not admissible in evidence against the person in a criminal prosecution brought for the violation of this Act, but the hearing and finding are not a bar to a criminal prosecution brought for the violation of this Act.
(Source: P.A. 99-469, eff. 8-26-15.)

(225 ILCS 5/22) (from Ch. 111, par. 7622)
(Section scheduled to be repealed on January 1, 2026)
Sec. 22. Report of Board; motion for rehearing. In any case involving the refusal to issue or renew a license or the discipline of a licensee, a copy of the Board's report shall be served upon the respondent by the Department as provided in this Act for the service of the notice of hearing. Within 20 days after such service, the respondent may present to the Department a motion in writing for a rehearing, which motion shall specify the particular grounds therefor. If no motion for rehearing is filed, then upon the expiration of the time specified for filing such a motion, or if a motion for rehearing is denied, then upon such denial the Secretary may enter an order in accordance with recommendations of the Board except as provided in Section 23 of this Act. If the respondent shall order from the reporting service, and pay for a transcript of the record within the time for filing a motion for rehearing, the 20 day period within which such a motion may be filed shall commence upon the delivery of the transcript to the respondent.
(Source: P.A. 99-469, eff. 8-26-15.)

(225 ILCS 5/23) (from Ch. 111, par. 7623)
(Section scheduled to be repealed on January 1, 2026)
Sec. 23. Rehearing. Whenever the Secretary is satisfied that substantial justice has not been done in the revocation or suspension of a license or refusal to issue or renew a license, the Secretary may order a rehearing by the same or other examiners.
(Source: P.A. 99-469, eff. 8-26-15.)

(225 ILCS 5/24) (from Ch. 111, par. 7624)
(Section scheduled to be repealed on January 1, 2026)
Sec. 24. Hearing officer appointment. The Secretary shall have the authority to appoint any attorney duly licensed to practice law in the State of Illinois to serve as the hearing officer in any action for refusal to issue or renew a license, or for the taking of disciplinary action against a license. The hearing officer shall have full authority to conduct the hearing. The hearing officer shall report his or her findings of fact, conclusions of law, and recommendations to the Board and the Secretary. The Board shall have 90 days from receipt of the report to review the report of the hearing officer and present its findings of fact, conclusions of law and recommendation to the Secretary. If the Board fails to present its report within the 90 day period, the Secretary may issue an order based on the report of the hearing officer. If the Secretary determines that the Board's report is contrary to the manifest weight of the evidence, he or she may issue an order in contravention of the Board's report.
(Source: P.A. 99-469, eff. 8-26-15.)

(225 ILCS 5/25) (from Ch. 111, par. 7625)
(Section scheduled to be repealed on January 1, 2026)
Sec. 25. Order or certified copy; prima facie proof. An order or a certified copy thereof, over the seal of the Department and purporting to be signed by the Secretary, shall be prima facie proof:
(a) That such signature is the genuine signature of

the Secretary;

(b) That such Secretary is duly appointed and

qualified;

(c) (Blank).
(Source: P.A. 99-469, eff. 8-26-15.)

(225 ILCS 5/26) (from Ch. 111, par. 7626)
(Section scheduled to be repealed on January 1, 2026)
Sec. 26. Restoration of license from discipline. At any time after the successful completion of a term of indefinite probation, suspension or revocation of any license, the Department may restore the license to the licensee, unless, after an investigation and a hearing, the Secretary determines that restoration is not in the public interest or that the licensee has not been sufficiently rehabilitated to warrant the public trust. No person or entity whose license, certificate, or authority has been revoked as authorized in this Act may apply for restoration of that license, certificate, or authority until such time as provided for in the Civil Administrative Code of Illinois.
(Source: P.A. 99-469, eff. 8-26-15.)

(225 ILCS 5/27) (from Ch. 111, par. 7627)
(Section scheduled to be repealed on January 1, 2026)
Sec. 27. Surrender of license. Upon the revocation or suspension of any license, the licensee shall forthwith surrender the license or licenses to the Department, and if he or she fails to do so, the Department shall have the right to seize the license.
(Source: P.A. 99-469, eff. 8-26-15.)

(225 ILCS 5/28) (from Ch. 111, par. 7628)
(Section scheduled to be repealed on January 1, 2026)
Sec. 28. Summary suspension of a license. The Secretary may summarily suspend the license of an athletic trainer without a hearing, simultaneously with the institution of proceedings for a hearing provided for in Section 20 of this Act, if the Secretary finds that evidence indicates that an athletic trainer's continuation in practice would constitute an imminent danger to the public. In the event that the Secretary suspends, summarily, the license of an athletic trainer without a hearing, a hearing shall be commenced within 30 days after such suspension has occurred and shall be concluded as expeditiously as possible.
(Source: P.A. 99-469, eff. 8-26-15.)

(225 ILCS 5/29) (from Ch. 111, par. 7629)
(Section scheduled to be repealed on January 1, 2026)
Sec. 29. Administrative review; venue. All final administrative decisions of the Department are subject to judicial review pursuant to the provisions of the "Administrative Review Law" and all rules adopted pursuant thereto. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
Proceedings for judicial review shall be commenced in the circuit court of the county in which the party applying for review resides; but if the party is not a resident of this State, the venue shall be in Sangamon County.
(Source: P.A. 99-469, eff. 8-26-15.)

(225 ILCS 5/30) (from Ch. 111, par. 7630)
(Section scheduled to be repealed on January 1, 2026)
Sec. 30. Certifications of record; costs. The Department shall not be required to certify any record to the Court or file any answer in court or otherwise appear in any court in a judicial review proceeding, unless and until the Department has received from the plaintiff payment of the costs of furnishing and certifying the record, which costs shall be determined by the Department. Exhibits shall be certified without cost. Failure on the part of the plaintiff to file a receipt in court shall be grounds for dismissal of the action.
(Source: P.A. 99-469, eff. 8-26-15.)

(225 ILCS 5/31) (from Ch. 111, par. 7631)
(Section scheduled to be repealed on January 1, 2026)
Sec. 31. Criminal penalties. Any person who is found to have violated any provision of this Act is guilty of a Class A misdemeanor for a first offense. On conviction of a second or subsequent offense, the violator shall be guilty of a Class 4 felony.
(Source: P.A. 99-469, eff. 8-26-15.)

(225 ILCS 5/32) (from Ch. 111, par. 7632)
(Section scheduled to be repealed on January 1, 2026)
Sec. 32. Administrative Procedure Act applicable. The Illinois Administrative Procedure Act is hereby expressly adopted and incorporated herein as if all of the provisions of that Act were included in this Act, except that the provision of subsection (d) of Section 10-65 of the Illinois Administrative Procedure Act that provides that at hearings the certificate holder has the right to show compliance with all lawful requirements for retention, continuation or renewal of certification is specifically excluded. For the purpose of this Act the notice required under Section 10-25 of the Illinois Administrative Procedure Act is deemed sufficient when mailed to the last known address of a party.
(Source: P.A. 88-45.)

(225 ILCS 5/33) (from Ch. 111, par. 7633)
(Section scheduled to be repealed on January 1, 2026)
Sec. 33. Public policy. It is declared to be the public policy of this State, pursuant to paragraphs (h) and (i) of Section 6 of Article VII of the Illinois Constitution of 1970, that any power or function set forth in this Act to be exercised by the State is an exclusive State power or function. Such power or function shall not be exercised concurrently, either directly or indirectly, by any unit of local government, including home rule units, except as otherwise provided in this Act.
(Source: P.A. 84-1080.)

(225 ILCS 5/34) (from Ch. 111, par. 7634)
(Section scheduled to be repealed on January 1, 2026)
Sec. 34. Persons currently practicing. Any person currently holding an active Illinois license as an athletic trainer on the effective date of this amendatory Act of the 94th General Assembly shall be considered licensed under this Act.
Applications for a license under this Section must be made within 180 days from the effective date of this Act.
(Source: P.A. 94-246, eff. 1-1-06.)

(225 ILCS 5/34.1)
(Section scheduled to be repealed on January 1, 2026)
Sec. 34.1. Partial invalidity. If any portion of this Act is held invalid, such invalidity shall not affect any other part of this Act, which can be given effect without the invalid portion.
(Source: P.A. 94-246, eff. 1-1-06.)

(225 ILCS 5/35)
(Section scheduled to be repealed on January 1, 2026)
Sec. 35. Deposit of fees and fines; appropriations. All of the fees and fines collected under this Act shall be deposited in the General Professions Dedicated Fund. All monies in the fund shall be used by the Department, as appropriated, for the ordinary and contingent expenses of the Department.
(Source: P.A. 89-216, eff. 1-1-96.)



225 ILCS 7/ - Board and Care Home Act.

(225 ILCS 7/1)
Sec. 1. Short title. This Act may be cited as the Board and Care Home Act.
(Source: P.A. 95-651, eff. 10-11-07.)

(225 ILCS 7/2)
Sec. 2. Definitions. In this Act:
"Board and care homes" or "facility" means a publicly or privately operated residence that has fewer than 12 adults who are unrelated to the resident manager.
"Department" means the Department of Public Health.
(Source: P.A. 94-21, eff. 1-1-06.)

(225 ILCS 7/2a)
Sec. 2a. Staff. The staff of the facility may provide room, housekeeping, meals, protective oversight and other types of assistance to the residents, as permitted under the Assisted Living and Shared Housing Act.
(Source: P.A. 95-651, eff. 10-11-07.)

(225 ILCS 7/3)
Sec. 3. Licensure.
(a) Every board and care home located in this State shall be licensed by the Department. Licensure shall be in the form prescribed by the Department as a shared housing or assisted living establishment under the Assisted Living and Shared Housing Act.
(b) (Blank).
(c) (Blank).
(d) No public official, agent, or employee may place any person in, or recommend that any person be placed in, or directly or indirectly cause any person to be placed in any board and care home that is not licensed as an assisted living or shared housing establishment.
(e) No public official, agent, or employee may place the name of a board and care home that is not licensed as an assisted living or shared housing establishment on a list of programs.
(f) Failure of a board and care home to become licensed as an assisted living or shared housing establishment shall be deemed a violation of the Assisted Living and Shared Housing Act and shall be subject to the penalties for such a violation prescribed under that Act.
(g) (Blank).
(Source: P.A. 95-651, eff. 10-11-07; 96-379, eff. 8-13-09.)

(225 ILCS 7/4)
Sec. 4. Exemptions from other Acts. A facility registered under this Act is not subject to the Illinois Health Facilities Planning Act.
(Source: P.A. 89-387, eff. 8-20-95; 89-626, eff. 8-9-96.)

(225 ILCS 7/5)
Sec. 5. (Amendatory provisions; text omitted).
(Source: P.A. 89-387, eff. 8-20-95; text omitted.)

(225 ILCS 7/6)
Sec. 6. Transfer of authority. The authority granted to the Department on Aging by this Act is hereby transferred to the Department of Public Health by this amendatory Act of the 94th General Assembly. For the purposes of Section 9b of the State Finance Act, the Department of Public Health is the successor to the Department on Aging with respect to all matters under this Act. The Department on Aging shall forthwith transfer all property and records relating to matters under this Act to the Department of Public Health.
(Source: P.A. 94-21, eff. 1-1-06.)

(225 ILCS 7/7)
Sec. 7. Assisted Living and Shared Housing Regulatory Fund. All licensure fees and fines collected pursuant to the provisions of this Act shall be deposited into the Assisted Living and Shared Housing Regulatory Fund. Subject to appropriation, moneys deposited into the Fund shall be used for the administration of this Act and the Assisted Living and Shared Housing Act.
(Source: P.A. 94-21, eff. 1-1-06; 95-651, eff. 10-11-07.)

(225 ILCS 7/10)
Sec. 10. (Amendatory provisions; text omitted).
(Source: P.A. 89-387, eff. 8-20-95; text omitted.)

(225 ILCS 7/15)
Sec. 15. (Amendatory provisions; text omitted).
(Source: P.A. 89-387, eff. 8-20-95; text omitted.)

(225 ILCS 7/20)
Sec. 20. (Amendatory provisions; text omitted).
(Source: P.A. 89-387, eff. 8-20-95; text omitted.)

(225 ILCS 7/25)
Sec. 25. (Amendatory provisions; text omitted).
(Source: P.A. 89-387, eff. 8-20-95; text omitted.)

(225 ILCS 7/30)
Sec. 30. (Amendatory provisions; text omitted).
(Source: P.A. 89-387, eff. 8-20-95; text omitted.)

(225 ILCS 7/35)
Sec. 35. (Amendatory provisions; text omitted).
(Source: P.A. 89-387, eff. 8-20-95; text omitted.)

(225 ILCS 7/40)
Sec. 40. (Amendatory provisions; text omitted).
(Source: P.A. 89-387, eff. 8-20-95; text omitted.)

(225 ILCS 7/45)
Sec. 45. (Amendatory provisions; text omitted).
(Source: P.A. 89-387, eff. 8-20-95; text omitted.)

(225 ILCS 7/50)
Sec. 50. (Amendatory provisions; text omitted).
(Source: P.A. 89-387, eff. 1-1-96; text omitted.)

(225 ILCS 7/53)
Sec. 53. The Illinois Physical Therapy Act is amended by repealing Sections 5, 7, 9, 10, 13, and 32.
(Source: P.A. 89-387, eff. 8-20-95.)

(225 ILCS 7/55)
Sec. 55. (Amendatory provisions; text omitted).
(Source: P.A. 89-387, eff. 8-20-95; text omitted.)

(225 ILCS 7/60)
Sec. 60. (Amendatory provisions; text omitted).
(Source: P.A. 89-387, eff. 8-20-95; text omitted.)

(225 ILCS 7/65)
Sec. 65. (Amendatory provisions; text omitted).
(Source: P.A. 89-387, eff. 8-20-95; text omitted.)

(225 ILCS 7/70)
Sec. 70. (Amendatory provisions; text omitted).
(Source: P.A. 89-387, eff. 8-20-95; text omitted.)

(225 ILCS 7/75)
Sec. 75. (Amendatory provisions; text omitted).
(Source: P.A. 89-387, eff. 8-20-95; text omitted.)

(225 ILCS 7/80)
Sec. 80. (Amendatory provisions; text omitted).
(Source: P.A. 89-387, eff. 1-1-96; text omitted.)

(225 ILCS 7/81)
Sec. 81. The Illinois Roofing Industry Licensing Act is amended by repealing Sections 9.11 and 9.13.
(Source: P.A. 89-387, eff. 1-1-96.)

(225 ILCS 7/85)
Sec. 85. (Amendatory; provisions; text omitted).
(Source: P.A. 89-387, eff. 1-1-96; text omitted.)

(225 ILCS 7/86)
Sec. 86. The Barber, Cosmetology, Esthetics, and Nail Technology Act of 1985 is amended by repealing Sections 1-8, 2-2a, 2-5, 2-6, 2-8, 3-5, 3-5A, 3-5B, 3-5C, 3-5D, 3-5E, 3-8a, 3A-4, and 3C-6.
(Source: P.A. 89-387, eff. 1-1-96.)

(225 ILCS 7/90)
Sec. 90. (Amendatory provisions; text omitted).
(Source: P.A. 89-387, eff. 8-20-95; text omitted.)

(225 ILCS 7/95)
Sec. 95. (Amendatory provisions; text omitted).
(Source: P.A. 89-387, eff. 1-1-96; text omitted.)

(225 ILCS 7/100)
Sec. 100. (Amendatory provisions; text omitted).
(Source: P.A. 89-387, eff. 8-20-95; text omitted.)

(225 ILCS 7/199)
Sec. 199. Effective date. This Act takes effect upon becoming law, except that Sections 50, 80, 81, 85, 86, and 95 take effect January 1, 1996.
(Source: P.A. 89-387, eff. 8-20-95.)



225 ILCS 10/ - Child Care Act of 1969.

(225 ILCS 10/1) (from Ch. 23, par. 2211)
Sec. 1. This Act shall be known and may be cited as the Child Care Act of 1969.
(Source: P.A. 76-63.)

(225 ILCS 10/2) (from Ch. 23, par. 2212)
Sec. 2. Terms used in this Act, unless the context otherwise requires, have the meanings ascribed to them in the Sections following this Section and preceding Section 3.
(Source: P.A. 98-756, eff. 7-16-14.)

(225 ILCS 10/2.01) (from Ch. 23, par. 2212.01)
Sec. 2.01. Child. "Child" means any person under 18 years of age. For purposes of admission to and residence in child care institutions, group homes, and maternity centers, the term also means any person under 21 years of age who is referred by a parent or guardian, including an agency having legal responsibility for the person pursuant to the Juvenile Court Act or the Juvenile Court Act of 1987. Termination of care for such persons under 21 years of age shall occur no later than 90 days following completion of a public school secondary education program or the individual's eligibility for such a program.
(Source: P.A. 91-60, eff. 6-30-99.)

(225 ILCS 10/2.01a) (from Ch. 23, par. 2212.01a)
Sec. 2.01a. "Homeless youth" has the same meaning as in Section 5 of "An Act creating the Department of Children and Family Services, codifying its powers and duties, and repealing certain Acts and Sections herein named", approved June 4, 1963, as amended.
(Source: P.A. 86-278; 86-386.)

(225 ILCS 10/2.01b)
Sec. 2.01b. Youth in care. "Youth in care" has the meaning ascribed to that term in Section 4d of the Children and Family Services Act.
(Source: P.A. 100-159, eff. 8-18-17.)

(225 ILCS 10/2.02) (from Ch. 23, par. 2212.02)
Sec. 2.02.
"Department" means the Illinois Department of Children and Family Services.
(Source: P.A. 76-63.)

(225 ILCS 10/2.03) (from Ch. 23, par. 2212.03)
Sec. 2.03.
"Guardian" means the guardian of the person of a minor.
(Source: P.A. 76-63.)

(225 ILCS 10/2.04) (from Ch. 23, par. 2212.04)
Sec. 2.04. "Related" means any of the following relationships by blood, marriage, civil union, or adoption: parent, grandparent, great-grandparent, great-uncle, great-aunt, brother, sister, stepgrandparent, stepparent, stepbrother, stepsister, uncle, aunt, nephew, niece, fictive kin as defined in Section 7 of the Children and Family Services Act, or first cousin or second cousin. A person is related to a child as a first cousin or a second cousin if they are both related to the same ancestor as either grandchild or great-grandchild. A child whose parent has executed a consent, a surrender, or a waiver pursuant to Section 10 of the Adoption Act, whose parent has signed a denial of paternity pursuant to Section 12 of the Vital Records Act or Section 12a of the Adoption Act, or whose parent has had his or her parental rights terminated is not a related child to that person, unless (1) the consent is determined to be void or is void pursuant to subsection O of Section 10 of the Adoption Act; or (2) the parent of the child executed a consent to adoption by a specified person or persons pursuant to subsection A-1 of Section 10 of the Adoption Act and a court finds that the consent is void; or (3) the order terminating the parental rights of the parent is vacated by a court of competent jurisdiction.
(Source: P.A. 98-804, eff. 1-1-15; 98-846, eff. 1-1-15; 99-78, eff. 7-20-15.)

(225 ILCS 10/2.05) (from Ch. 23, par. 2212.05)
Sec. 2.05. "Facility for child care" or "child care facility" means any person, group of persons, agency, association, organization, corporation, institution, center, or group, whether established for gain or otherwise, who or which receives or arranges for care or placement of one or more children, unrelated to the operator of the facility, apart from the parents, with or without the transfer of the right of custody in any facility as defined in this Act, established and maintained for the care of children. "Child care facility" includes a relative, as defined in Section 2.17 of this Act, who is licensed as a foster family home under Section 4 of this Act.
(Source: P.A. 98-804, eff. 1-1-15.)

(225 ILCS 10/2.06) (from Ch. 23, par. 2212.06)
Sec. 2.06. "Child care institution" means a child care facility where more than 7 children are received and maintained for the purpose of providing them with care or training or both. The term "child care institution" includes residential schools, primarily serving ambulatory children with disabilities, and those operating a full calendar year, but does not include:
(a) any State-operated institution for child care

established by legislative action;

(b) any juvenile detention or shelter care home

established and operated by any county or child protection district established under the "Child Protection Act";

(c) any institution, home, place or facility

operating under a license pursuant to the Nursing Home Care Act, the Specialized Mental Health Rehabilitation Act of 2013, the ID/DD Community Care Act, or the MC/DD Act;

(d) any bona fide boarding school in which children

are primarily taught branches of education corresponding to those taught in public schools, grades one through 12, or taught in public elementary schools, high schools, or both elementary and high schools, and which operates on a regular academic school year basis; or

(e) any facility licensed as a "group home" as

defined in this Act.

(Source: P.A. 98-104, eff. 7-22-13; 99-143, eff. 7-27-15; 99-180, eff. 7-29-15; 99-642, eff. 7-28-16.)

(225 ILCS 10/2.07) (from Ch. 23, par. 2212.07)
Sec. 2.07.
"Maternity center" means a facility in which any person, agency, or corporation other than one licensed as a foster family home or group home under this Act, receives, treats or cares for one or more unwed pregnant girls under 18 years of age, except that the term does not include any facility licensed under the "Hospital Licensing Act".
(Source: P.A. 76-63.)

(225 ILCS 10/2.08) (from Ch. 23, par. 2212.08)
Sec. 2.08. "Child welfare agency" means a public or private child care facility, receiving any child or children for the purpose of placing or arranging for the placement or free care of the child or children in foster family homes, unlicensed pre-adoptive and adoptive homes, adoption-only homes, or other facilities for child care, apart from the custody of the child's or children's parents. The term "child welfare agency" includes all agencies established and maintained by a municipality or other political subdivision of the State of Illinois to protect, guard, train or care for children outside their own homes and all agencies, persons, groups of persons, associations, organizations, corporations, institutions, centers, or groups providing adoption services, but does not include any circuit court or duly appointed juvenile probation officer or youth counselor of the court who receives and places children under an order of the court.
(Source: P.A. 99-833, eff. 1-1-17.)

(225 ILCS 10/2.09) (from Ch. 23, par. 2212.09)
Sec. 2.09. "Day care center" means any child care facility which regularly provides day care for less than 24 hours per day for (1) more than 8 children in a family home, or (2) more than 3 children in a facility other than a family home, including senior citizen buildings.
The term does not include:
(a) programs operated by (i) public or private

elementary school systems or secondary level school units or institutions of higher learning that serve children who shall have attained the age of 3 years or (ii) private entities on the grounds of public or private elementary or secondary schools and that serve children who have attained the age of 3 years, except that this exception applies only to the facility and not to the private entities' personnel operating the program;

(b) programs or that portion of the program which

serves children who shall have attained the age of 3 years and which are recognized by the State Board of Education;

(c) educational program or programs serving children

who shall have attained the age of 3 years and which are operated by a school which is registered with the State Board of Education and which is recognized or accredited by a recognized national or multistate educational organization or association which regularly recognizes or accredits schools;

(d) programs which exclusively serve or that portion

of the program which serves children with disabilities who shall have attained the age of 3 years but are less than 21 years of age and which are registered and approved as meeting standards of the State Board of Education and applicable fire marshal standards;

(e) facilities operated in connection with a shopping

center or service, religious services, or other similar facility, where transient children are cared for temporarily while parents or custodians of the children are occupied on the premises and readily available;

(f) any type of day care center that is conducted on

federal government premises;

(g) special activities programs, including athletics,

crafts instruction, and similar activities conducted on an organized and periodic basis by civic, charitable and governmental organizations;

(h) part day child care facilities, as defined in

Section 2.10 of this Act;

(i) programs or that portion of the program which:
(1) serves children who shall have attained the

age of 3 years;

(2) is operated by churches or religious

institutions as described in Section 501(c)(3) of the federal Internal Revenue Code;

(3) receives no governmental aid;
(4) is operated as a component of a religious,

nonprofit elementary school;

(5) operates primarily to provide religious

education; and

(6) meets appropriate State or local health and

fire safety standards; or

(j) programs or portions of programs that:
(1) serve only school-age children and youth

(defined as full-time kindergarten children, as defined in 89 Ill. Adm. Code 407.45, or older);

(2) are organized to promote childhood learning,

child and youth development, educational or recreational activities, or character-building;

(3) operate primarily during out-of-school time

or at times when school is not normally in session;

(4) comply with the standards of the Illinois

Department of Public Health (77 Ill. Adm. Code 750) or the local health department, the Illinois State Fire Marshal (41 Ill. Adm. Code 100), and the following additional health and safety requirements: procedures for employee and volunteer emergency preparedness and practice drills; procedures to ensure that first aid kits are maintained and ready to use; the placement of a minimum level of liability insurance as determined by the Department; procedures for the availability of a working telephone that is onsite and accessible at all times; procedures to ensure that emergency phone numbers are posted onsite; and a restriction on handgun or weapon possession onsite, except if possessed by a peace officer;

(5) perform and maintain authorization and

results of criminal history checks through the Illinois State Police and FBI and checks of the Illinois Sex Offender Registry, the National Sex Offender Registry, and Child Abuse and Neglect Tracking System for employees and volunteers who work directly with children;

(6) make hiring decisions in accordance with the

prohibitions against barrier crimes as specified in Section 4.2 of this Act or in Section 21B-80 of the School Code;

(7) provide parents with written disclosure that

the operations of the program are not regulated by licensing requirements; and

(8) obtain and maintain records showing the first

and last name and date of birth of the child, name, address, and telephone number of each parent, emergency contact information, and written authorization for medical care.

Programs or portions of programs requesting Child Care Assistance Program (CCAP) funding and otherwise meeting the requirements under item (j) shall request exemption from the Department and be determined exempt prior to receiving funding and must annually meet the eligibility requirements and be appropriate for payment under the CCAP.
Programs or portions of programs under item (j) that do not receive State or federal funds must comply with staff qualification and training standards established by rule by the Department of Human Services. The Department of Human Services shall set such standards after review of Afterschool for Children and Teens Now (ACT Now) evidence-based quality standards developed for school-age out-of-school time programs, feedback from the school-age out-of-school time program professionals, and review of out-of-school time professional development frameworks and quality tools.
Out-of-school time programs for school-age youth that receive State or federal funds must comply with only those staff qualifications and training standards set for the program by the State or federal entity issuing the funds.
For purposes of items (a), (b), (c), (d), and (i) of this Section, "children who shall have attained the age of 3 years" shall mean children who are 3 years of age, but less than 4 years of age, at the time of enrollment in the program.
(Source: P.A. 99-143, eff. 7-27-15; 99-699, eff. 7-29-16; 100-201, eff. 8-18-17.)

(225 ILCS 10/2.10) (from Ch. 23, par. 2212.10)
Sec. 2.10. "Part day child care facility" means a facility for which written notification has been filed pursuant to subsection (b) of Section 3 of this Act and which is conducted by a church, religious organization or social service agency in which individual children are provided care, on an intermittent basis, for up to 10 hours per seven day week. Any facility which provides intermittent care for up to 10 hours per 7 day week shall not provide such care for more than 8 hours in any given day during the 7 day week. Any facility which provides intermittent care for up to 10 hours per 7 day week shall provide at least one caregiver per 20 children. Any facility which operates for more than 10 hours per 7 day week or charges a fee for its services shall maintain written records indicating the parent's name, emergency phone numbers and the number of hours each child is served in order to verify that the facility is operating within the bounds set by this definition.
(Source: P.A. 87-724.)

(225 ILCS 10/2.11) (from Ch. 23, par. 2212.11)
Sec. 2.11. "Day care agency" means any person, group of persons, public or private agency, association or organization which undertakes to provide one or more day care homes with administrative services including, but not limited to, consultation, technical assistance, training, supervision, evaluation and provision of or referral to health and social services under contractual arrangement.
(Source: P.A. 83-126.)

(225 ILCS 10/2.16) (from Ch. 23, par. 2212.16)
Sec. 2.16. "Group home" means a child care facility which provides care for no more than 10 children placed by and under the supervision of a licensed child welfare agency with these homes being owned or rented, staffed, maintained and otherwise operated by the agency.
(Source: P.A. 79-1016.)

(225 ILCS 10/2.17) (from Ch. 23, par. 2212.17)
Sec. 2.17. "Foster family home" means a facility for child care in residences of families who receive no more than 8 children unrelated to them, unless all the children are of common parentage, or residences of relatives who receive no more than 8 related children placed by the Department, unless the children are of common parentage, for the purpose of providing family care and training for the children on a full-time basis, except the Director of Children and Family Services, pursuant to Department regulations, may waive the limit of 8 children unrelated to an adoptive family for good cause and only to facilitate an adoptive placement. The family's or relative's own children, under 18 years of age, shall be included in determining the maximum number of children served. For purposes of this Section, a "relative" includes any person, 21 years of age or over, other than the parent, who (i) is currently related to the child in any of the following ways by blood or adoption: grandparent, sibling, great-grandparent, uncle, aunt, nephew, niece, first cousin, great-uncle, or great-aunt; or (ii) is the spouse of such a relative; or (iii) is a child's step-father, step-mother, or adult step-brother or step-sister; or (iv) is a fictive kin; "relative" also includes a person related in any of the foregoing ways to a sibling of a child, even though the person is not related to the child, when the child and its sibling are placed together with that person. For purposes of placement of children pursuant to Section 7 of the Children and Family Services Act and for purposes of licensing requirements set forth in Section 4 of this Act, for children under the custody or guardianship of the Department pursuant to the Juvenile Court Act of 1987, after a parent signs a consent, surrender, or waiver or after a parent's rights are otherwise terminated, and while the child remains in the custody or guardianship of the Department, the child is considered to be related to those to whom the child was related under this Section prior to the signing of the consent, surrender, or waiver or the order of termination of parental rights. The term "foster family home" includes homes receiving children from any State-operated institution for child care; or from any agency established by a municipality or other political subdivision of the State of Illinois authorized to provide care for children outside their own homes. The term "foster family home" does not include an "adoption-only home" as defined in Section 2.23 of this Act. The types of foster family homes are defined as follows:
(a) "Boarding home" means a foster family home which

receives payment for regular full-time care of a child or children.

(b) "Free home" means a foster family home other than

an adoptive home which does not receive payments for the care of a child or children.

(c) "Adoptive home" means a foster family home which

receives a child or children for the purpose of adopting the child or children, but does not include an adoption-only home.

(d) "Work-wage home" means a foster family home which

receives a child or children who pay part or all of their board by rendering some services to the family not prohibited by the Child Labor Law or by standards or regulations of the Department prescribed under this Act. The child or children may receive a wage in connection with the services rendered the foster family.

(e) "Agency-supervised home" means a foster family

home under the direct and regular supervision of a licensed child welfare agency, of the Department of Children and Family Services, of a circuit court, or of any other State agency which has authority to place children in child care facilities, and which receives no more than 8 children, unless of common parentage, who are placed and are regularly supervised by one of the specified agencies.

(f) "Independent home" means a foster family home,

other than an adoptive home, which receives no more than 4 children, unless of common parentage, directly from parents, or other legally responsible persons, by independent arrangement and which is not subject to direct and regular supervision of a specified agency except as such supervision pertains to licensing by the Department.

(Source: P.A. 98-804, eff. 1-1-15; 98-846, eff. 1-1-15; 99-78, eff. 7-20-15; 99-833, eff. 1-1-17.)

(225 ILCS 10/2.18) (from Ch. 23, par. 2212.18)
Sec. 2.18. "Day care homes" means family homes which receive more than 3 up to a maximum of 12 children for less than 24 hours per day. The number counted includes the family's natural or adopted children and all other persons under the age of 12. The term does not include facilities which receive only children from a single household.
(Source: P.A. 87-674.)

(225 ILCS 10/2.20) (from Ch. 23, par. 2212.20)
Sec. 2.20. "Group day care home" means a family home which receives more than 3 up to a maximum of 16 children for less than 24 hours per day. The number counted includes the family's natural or adopted children and all other persons under the age of 12.
(Source: P.A. 87-675)

(225 ILCS 10/2.21) (from Ch. 23, par. 2212.21)
Sec. 2.21. "Youth Emergency Shelter" means a child care facility licensed by the Department to provide overnight shelter, and referral for other services, to homeless youth under 18 years of age in accordance with the requirements of this Act and applicable rules of the Department.
(Source: P.A. 86-278; 86-386.)

(225 ILCS 10/2.22)
Sec. 2.22. "Secure child care facility" means any child care facility licensed by the Department to provide secure living arrangements for children under 18 years of age who are subject to placement in facilities under the Children and Family Services Act and who are not subject to placement in facilities for whom standards are established by the Department of Juvenile Justice under Section 3-15-2 of the Unified Code of Corrections and which comply with the requirements of this Act and applicable rules of the Department and which shall be consistent with requirements established for child residents of mental health facilities under the Juvenile Court Act of 1987 and the Mental Health and Developmental Disabilities Code. "Secure child care facility" also means a facility that is designed and operated to ensure that all entrances and exists from the facility, a building, or a distinct part of the building are under the exclusive control of the staff of the facility, whether or not the child has the freedom of movement within the perimeter of the facility, building, or distinct part of the building.
(Source: P.A. 94-696, eff. 6-1-06.)

(225 ILCS 10/2.22a)
Sec. 2.22a. Quality of care concerns applicant. "Quality of care concerns applicant" means an applicant for a foster care license or renewal of a foster care license where the applicant or any person living in the applicant's household:
(1) has had a license issued under this Act revoked;
(2) has surrendered a license issued under this Act

for cause;

(3) has had a license issued under this Act expire or

has surrendered a license, while either an abuse or neglect investigation or licensing investigation was pending or an involuntary placement hold was placed on the home;

(4) has been the subject of allegations of abuse or

neglect;

(5) has an indicated report of abuse or neglect; or
(6) has been the subject of certain types of

involuntary placement holds or has been involved in certain types of substantiated licensing complaints, as specified and defined by Department rule.

(Source: P.A. 99-779, eff. 1-1-17.)

(225 ILCS 10/2.23)
Sec. 2.23. "Adoption-only home" means a home that receives a child placed by an Illinois licensed child welfare agency providing adoption services for the sole purpose of adoption. The child shall not be under the custody or guardianship of the Department pursuant to the Juvenile Court Act of 1987. Such adoption-only home shall not be required to be licensed as a child care facility under this Act, but shall be required to meet the requirements set forth in Section 3.2 of this Act.
(Source: P.A. 99-833, eff. 1-1-17.)

(225 ILCS 10/2.24)
Sec. 2.24. "Adoption services" includes any one or more of the following services performed for any type of compensation or thing of value, directly or indirectly: (i) arranging for the placement of or placing out a child, (ii) identifying a child for adoption, (iii) matching adoptive parents with biological parents, (iv) arranging or facilitating an adoption, (v) taking or acknowledging consents or surrenders for termination of parental rights for purposes of adoption, as defined in the Adoption Act, (vi) performing background studies on a child or adoptive parents, (vii) making determinations of the best interests of a child and the appropriateness of adoptive placement for the child, or (viii) post-placement monitoring of a child prior to adoption. "Adoption services" does not include the following: (1) the provision of legal services by a licensed attorney for which the attorney must be licensed as an attorney under Illinois law, (2) adoption-related services performed by public governmental entities or entities or persons performing investigations by court appointment as described in subsection A of Section 6 of the Adoption Act, (3) prospective biological parents or adoptive parents operating on their own behalf, (4) the provision of general education and training on adoption-related topics, or (5) post-adoption services, including supportive services to families to promote the well-being of members of adoptive families or birth families.
(Source: P.A. 94-586, eff. 8-15-05.)

(225 ILCS 10/2.25)
Sec. 2.25. "Unlicensed pre-adoptive and adoptive home" means any home that is not licensed by the Department as a foster family home and that receives a child or children for the purpose of adopting the child or children, but does not include an adoption-only home.
(Source: P.A. 99-833, eff. 1-1-17.)

(225 ILCS 10/2.26)
Sec. 2.26. "Eligible agency" means a licensed child welfare agency that (i) is currently fully accredited by the Council on Accreditation for Children and Family Services (COA) for adoption services and (ii) has had no Department substantiated licensing violations or COA accrediting violations that affect the health, safety, morals, or welfare of children served by that agency for the 4 years immediately preceding a determination of eligibility.
(Source: P.A. 94-586, eff. 8-15-05.)

(225 ILCS 10/2.27)
Sec. 2.27. "Deemed compliant" means that an eligible agency is presumed to be in compliance with requirements, provided that the Department has determined that current COA standards are at least substantially equivalent to those requirements. This presumption of compliance may be rebutted by Department substantiated evidence to the contrary. The Department may require periodic certification of COA accreditation from eligible agencies.
(Source: P.A. 94-586, eff. 8-15-05.)

(225 ILCS 10/2.28)
Sec. 2.28. Non-licensed service provider. "Non-licensed service provider" means an individual or entity that contracts with the Department to provide child welfare services that enable the Department to perform its duties under the Abused and Neglected Child Reporting Act, the Child Care Act of 1969, and the Children and Family Services Act.
(Source: P.A. 98-570, eff. 8-27-13.)

(225 ILCS 10/2.29)
Sec. 2.29. Volunteer. "Volunteer" means a person who performs a service willingly and without pay.
(Source: P.A. 98-570, eff. 8-27-13.)

(225 ILCS 10/2.30)
Sec. 2.30. Placement disruption. "Placement disruption" means a circumstance where the child is removed from an adoptive placement before the adoption is finalized.
(Source: P.A. 99-49, eff. 7-15-15.)

(225 ILCS 10/2.31)
Sec. 2.31. Secondary placement. "Secondary placement" means a placement, including but not limited to the placement of a youth in care, that occurs after a placement disruption or adoption dissolution. "Secondary placement" does not mean secondary placements arising due to the death of the adoptive parent of the child.
(Source: P.A. 99-49, eff. 7-15-15; 100-159, eff. 8-18-17.)

(225 ILCS 10/2.32)
Sec. 2.32. Adoption dissolution. "Adoption dissolution" means a circumstance where the child is removed from an adoptive placement after the adoption is finalized.
(Source: P.A. 99-49, eff. 7-15-15.)

(225 ILCS 10/2.33)
Sec. 2.33. Unregulated placement. "Unregulated placement" means the secondary placement of a child that occurs without the oversight of the courts, the Department, or a licensed child welfare agency.
(Source: P.A. 99-49, eff. 7-15-15.)

(225 ILCS 10/2.34)
Sec. 2.34. Post-placement and post-adoption support services. "Post-placement and post-adoption support services" means support services for placed or adopted children and families that include, but are not limited to, counseling for emotional, behavioral, or developmental needs.
(Source: P.A. 99-49, eff. 7-15-15.)

(225 ILCS 10/3) (from Ch. 23, par. 2213)
Sec. 3. (a) No person, group of persons or corporation may operate or conduct any facility for child care, as defined in this Act, without a license or permit issued by the Department or without being approved by the Department as meeting the standards established for such licensing, with the exception of facilities for whom standards are established by the Department of Corrections under Section 3-15-2 of the Unified Code of Corrections and with the exception of facilities defined in Section 2.10 of this Act, and with the exception of programs or facilities licensed by the Department of Human Services under the Alcoholism and Other Drug Abuse and Dependency Act.
(b) No part day child care facility as described in Section 2.10 may operate without written notification to the Department or without complying with Section 7.1. Notification shall include a notarized statement by the facility that the facility complies with state or local health standards and state fire safety standards, and shall be filed with the department every 2 years.
(c) The Director of the Department shall establish policies and coordinate activities relating to child care licensing, licensing of day care homes and day care centers.
(d) Any facility or agency which is exempt from licensing may apply for licensing if licensing is required for some government benefit.
(e) A provider of day care described in items (a) through (j) of Section 2.09 of this Act is exempt from licensure. The Department shall provide written verification of exemption and description of compliance with standards for the health, safety, and development of the children who receive the services upon submission by the provider of, in addition to any other documentation required by the Department, a notarized statement that the facility complies with: (1) the standards of the Department of Public Health or local health department, (2) the fire safety standards of the State Fire Marshal, and (3) if operated in a public school building, the health and safety standards of the State Board of Education.
(Source: P.A. 99-699, eff. 7-29-16.)

(225 ILCS 10/3.1)
Sec. 3.1. Licenses for secure child care facility. The Department shall establish standards for licensing secure child care facilities which comply with the requirements of this Act, Section 2-27.1 of the Juvenile Court Act of 1987, applicable requirements of the Mental Health and Developmental Disabilities Code, and applicable rules of the Department. On or before January 1, 1999, the Department shall develop rules that set standards and the degree of need for licensed secure facilities. Within 90 days after the effective date of this amendatory Act of 1998, the Director shall appoint an advisory committee to assist the Department in the development of these rules.
(Source: P.A. 90-608, eff. 6-30-98.)

(225 ILCS 10/3.2)
Sec. 3.2. Requirements for adoption-only homes. In addition to the other requirements contained in this Act, in order to approve an adoption-only home, a licensed child welfare agency shall:
(1) conduct a home study, which shall consist of a

thorough assessment of any prospective adoptive parent's physical, mental, financial, and emotional ability to successfully parent a child through adoption;

(2) obtain a criminal background check of all adult

residents in the home pursuant to Section 3.3 of this Act;

(3) obtain child abuse background checks of all

residents in the home who are 13 years of age or over;

(4) assess the health of all prospective adoptive

parents and family members living in the home, as well as any residents of the home;

(5) assess the finances of the prospective adoptive

parent or parents;

(6) obtain character references for the prospective

adoptive parent or parents;

(7) assess the safety of the adoptive home;
(8) provide adoption education and training to the

prospective adoptive parent or parents; and

(9) conduct a pre-placement home visit and

post-placement supervision.

The licensed child welfare agency may impose any other reasonable requirements that the agency deems appropriate in approving an adoption-only home. The Department shall adopt procedures necessary for the implementation of this Section no later than 30 days after the effective date of this amendatory Act of the 99th General Assembly.
(Source: P.A. 99-833, eff. 1-1-17.)

(225 ILCS 10/3.3)
Sec. 3.3. Requirements for criminal background checks for adoption-only homes. In approving an adoption-only home pursuant to Section 3.2 of this Act, if an adult resident has an arrest or conviction record, the licensed child welfare agency:
(1) shall thoroughly investigate and evaluate the

criminal history of the resident and, in so doing, include an assessment of the applicant's character and, in the case of the prospective adoptive parent, the impact that the criminal history has on his or her ability to parent the child; the investigation should consider the type of crime, the number of crimes, the nature of the offense, the age at time of crime, the length of time that has elapsed since the last conviction, the relationship of the crime to the ability to care for children, and any evidence of rehabilitation;

(2) shall not approve the home if the record

reveals a felony conviction for crimes against a child, including, but not limited to, child abuse or neglect, child pornography, rape, sexual assault, or homicide;

(3) shall not approve the home if the record

reveals a felony conviction within the last 5 years, including, but not limited to, for physical assault, battery, drug-related offenses, or spousal abuse; and

(4) shall not approve the home if the record

reveals a felony conviction for homicide, rape, or sexual assault.

(Source: P.A. 99-833, eff. 1-1-17.)

(225 ILCS 10/3.5)
Sec. 3.5. Group homes for adolescents diagnosed with autism.
(a) Subject to appropriation, the Department of Human Services, Developmental Disabilities Division, shall provide for the establishment of 3 children's group homes for adolescents who have been diagnosed with autism and who are at least 15 years of age and not more than 18 years of age. The homes shall be located in 3 separate geographical areas of the State. The homes shall operate 7 days per week and shall be staffed 24 hours per day. The homes shall feature maximum family involvement based on a service and support agreement signed by the adolescent's family and the provider. An eligible service provider: (i) must have a minimum of 5 years experience serving individuals with autism residentially and have successfully supported individuals with challenging behaviors; (ii) must demonstrate that staff have equal experience in this regard; and (iii) must have a full-time Board-Certified Behavior Analyst on staff.
(b) The provider shall ensure that the staff at each home receives appropriate training in matters that include, but need not be limited to, the following: behavior analysis, skill training, and other methodologies of teaching such as discrete trial and picture exchange communication system.
(c) The homes shall provide therapeutic and other support services to the adolescents being served there. The therapeutic curriculum shall be based on the principles of applied behavior analysis.
(d) An agreeable rate shall be established by the Department of Children and Family Services and the Department of Human Services, Developmental Disabilities Division.
(Source: P.A. 98-463, eff. 8-16-13.)

(225 ILCS 10/4) (from Ch. 23, par. 2214)
Sec. 4. License requirement; application; notice.
(a) Any person, group of persons or corporation who or which receives children or arranges for care or placement of one or more children unrelated to the operator must apply for a license to operate one of the types of facilities defined in Sections 2.05 through 2.19 and in Section 2.22 of this Act. Any relative, as defined in Section 2.17 of this Act, who receives a child or children for placement by the Department on a full-time basis may apply for a license to operate a foster family home as defined in Section 2.17 of this Act.
(a-5) Any agency, person, group of persons, association, organization, corporation, institution, center, or group providing adoption services must be licensed by the Department as a child welfare agency as defined in Section 2.08 of this Act. "Providing adoption services" as used in this Act, includes facilitating or engaging in adoption services.
(b) Application for a license to operate a child care facility must be made to the Department in the manner and on forms prescribed by it. An application to operate a foster family home shall include, at a minimum: a completed written form; written authorization by the applicant and all adult members of the applicant's household to conduct a criminal background investigation; medical evidence in the form of a medical report, on forms prescribed by the Department, that the applicant and all members of the household are free from communicable diseases or physical and mental conditions that affect their ability to provide care for the child or children; the names and addresses of at least 3 persons not related to the applicant who can attest to the applicant's moral character; and fingerprints submitted by the applicant and all adult members of the applicant's household.
(b-5) Prior to submitting an application for a foster family home license, a quality of care concerns applicant as defined in Section 2.22a of this Act must submit a preliminary application to the Department in the manner and on forms prescribed by it. The Department shall explain to the quality of care concerns applicant the grounds for requiring a preliminary application. The preliminary application shall include a list of (i) all children placed in the home by the Department who were removed by the Department for reasons other than returning to a parent and the circumstances under which they were removed and (ii) all children placed by the Department who were subsequently adopted by or placed in the private guardianship of the quality of care concerns applicant who are currently under 18 and who no longer reside in the home and the reasons why they no longer reside in the home. The preliminary application shall also include, if the quality of care concerns applicant chooses to submit, (1) a response to the quality of care concerns, including any reason the concerns are invalid, have been addressed or ameliorated, or no longer apply and (2) affirmative documentation demonstrating that the quality of care concerns applicant's home does not pose a risk to children and that the family will be able to meet the physical and emotional needs of children. The Department shall verify the information in the preliminary application and review (i) information regarding any prior licensing complaints, (ii) information regarding any prior child abuse or neglect investigations, and (iii) information regarding any involuntary foster home holds placed on the home by the Department. Foster home applicants with quality of care concerns are presumed unsuitable for future licensure.
Notwithstanding the provisions of this subsection (b-5), the Department may make an exception and issue a foster family license to a quality of care concerns applicant if the Department is satisfied that the foster family home does not pose a risk to children and that the foster family will be able to meet the physical and emotional needs of children. In making this determination, the Department must obtain and carefully review all relevant documents and shall obtain consultation from its Clinical Division as appropriate and as prescribed by Department rule and procedure. The Department has the authority to deny a preliminary application based on the record of quality of care concerns of the foster family home. In the alternative, the Department may (i) approve the preliminary application, (ii) approve the preliminary application subject to obtaining additional information or assessments, or (iii) approve the preliminary application for purposes of placing a particular child or children only in the foster family home. If the Department approves a preliminary application, the foster family shall submit an application for licensure as described in subsection (b) of this Section. The Department shall notify the quality of care concerns applicant of its decision and the basis for its decision in writing.
(c) The Department shall notify the public when a child care institution, maternity center, or group home licensed by the Department undergoes a change in (i) the range of care or services offered at the facility, (ii) the age or type of children served, or (iii) the area within the facility used by children. The Department shall notify the public of the change in a newspaper of general circulation in the county or municipality in which the applicant's facility is or is proposed to be located.
(d) If, upon examination of the facility and investigation of persons responsible for care of children and, in the case of a foster home, taking into account information obtained for purposes of evaluating a preliminary application, if applicable, the Department is satisfied that the facility and responsible persons reasonably meet standards prescribed for the type of facility for which application is made, it shall issue a license in proper form, designating on that license the type of child care facility and, except for a child welfare agency, the number of children to be served at any one time.
(e) The Department shall not issue or renew the license of any child welfare agency providing adoption services, unless the agency (i) is officially recognized by the United States Internal Revenue Service as a tax-exempt organization described in Section 501(c)(3) of the Internal Revenue Code of 1986 (or any successor provision of federal tax law) and (ii) is in compliance with all of the standards necessary to maintain its status as an organization described in Section 501(c)(3) of the Internal Revenue Code of 1986 (or any successor provision of federal tax law). The Department shall grant a grace period of 24 months from the effective date of this amendatory Act of the 94th General Assembly for existing child welfare agencies providing adoption services to obtain 501(c)(3) status. The Department shall permit an existing child welfare agency that converts from its current structure in order to be recognized as a 501(c)(3) organization as required by this Section to either retain its current license or transfer its current license to a newly formed entity, if the creation of a new entity is required in order to comply with this Section, provided that the child welfare agency demonstrates that it continues to meet all other licensing requirements and that the principal officers and directors and programs of the converted child welfare agency or newly organized child welfare agency are substantially the same as the original. The Department shall have the sole discretion to grant a one year extension to any agency unable to obtain 501(c)(3) status within the timeframe specified in this subsection (e), provided that such agency has filed an application for 501(c)(3) status with the Internal Revenue Service within the 2-year timeframe specified in this subsection (e).
(Source: P.A. 98-804, eff. 1-1-15; 99-779, eff. 1-1-17.)

(225 ILCS 10/4.1) (from Ch. 23, par. 2214.1)
Sec. 4.1. Criminal Background Investigations. The Department shall require that each child care facility license applicant as part of the application process, and each employee and volunteer of a child care facility or non-licensed service provider, as a condition of employment, authorize an investigation to determine if such applicant, employee, or volunteer has ever been charged with a crime and if so, the disposition of those charges; this authorization shall indicate the scope of the inquiry and the agencies which may be contacted. Upon this authorization, the Director shall request and receive information and assistance from any federal, State or local governmental agency as part of the authorized investigation. Each applicant, employee, or volunteer of a child care facility or non-licensed service provider shall submit his or her fingerprints to the Department of State Police in the form and manner prescribed by the Department of State Police. These fingerprints shall be checked against the fingerprint records now and hereafter filed in the Department of State Police and Federal Bureau of Investigation criminal history records databases. The Department of State Police shall charge a fee for conducting the criminal history records check, which shall be deposited in the State Police Services Fund and shall not exceed the actual cost of the records check. The Department of State Police shall provide information concerning any criminal charges, and their disposition, now or hereafter filed, against an applicant, employee, or volunteer of a child care facility or non-licensed service provider upon request of the Department of Children and Family Services when the request is made in the form and manner required by the Department of State Police.
Information concerning convictions of a license applicant, employee, or volunteer of a child care facility or non-licensed service provider investigated under this Section, including the source of the information and any conclusions or recommendations derived from the information, shall be provided, upon request, to such applicant, employee, or volunteer of a child care facility or non-licensed service provider prior to final action by the Department on the application. State conviction information provided by the Department of State Police regarding employees, prospective employees, or volunteers of non-licensed service providers and child care facilities licensed under this Act shall be provided to the operator of such facility, and, upon request, to the employee, prospective employee, or volunteer of a child care facility or non-licensed service provider. Any information concerning criminal charges and the disposition of such charges obtained by the Department shall be confidential and may not be transmitted outside the Department, except as required herein, and may not be transmitted to anyone within the Department except as needed for the purpose of evaluating an application or an employee or volunteer of a child care facility or non-licensed service provider. Only information and standards which bear a reasonable and rational relation to the performance of a child care facility shall be used by the Department or any licensee. Any employee of the Department of Children and Family Services, Department of State Police, or a child care facility receiving confidential information under this Section who gives or causes to be given any confidential information concerning any criminal convictions of an applicant, employee, or volunteer of a child care facility or non-licensed service provider, shall be guilty of a Class A misdemeanor unless release of such information is authorized by this Section.
A child care facility may hire, on a probationary basis, any employee or volunteer of a child care facility or non-licensed service provider authorizing a criminal background investigation under this Section, pending the result of such investigation. Employees and volunteers of a child care facility or non-licensed service provider shall be notified prior to hiring that such employment may be terminated on the basis of criminal background information obtained by the facility.
(Source: P.A. 98-570, eff. 8-27-13.)

(225 ILCS 10/4.2) (from Ch. 23, par. 2214.2)
Sec. 4.2. (a) No applicant may receive a license from the Department and no person may be employed by a licensed child care facility who refuses to authorize an investigation as required by Section 4.1.
(b) In addition to the other provisions of this Section, no applicant may receive a license from the Department and no person may be employed by a child care facility licensed by the Department who has been declared a sexually dangerous person under "An Act in relation to sexually dangerous persons, and providing for their commitment, detention and supervision", approved July 6, 1938, as amended, or convicted of committing or attempting to commit any of the following offenses stipulated under the Criminal Code of 1961 or the Criminal Code of 2012:
(1) murder;
(1.1) solicitation of murder;
(1.2) solicitation of murder for hire;
(1.3) intentional homicide of an unborn child;
(1.4) voluntary manslaughter of an unborn child;
(1.5) involuntary manslaughter;
(1.6) reckless homicide;
(1.7) concealment of a homicidal death;
(1.8) involuntary manslaughter of an unborn child;
(1.9) reckless homicide of an unborn child;
(1.10) drug-induced homicide;
(2) a sex offense under Article 11, except offenses

described in Sections 11-7, 11-8, 11-12, 11-13, 11-35, 11-40, and 11-45;

(3) kidnapping;
(3.1) aggravated unlawful restraint;
(3.2) forcible detention;
(3.3) harboring a runaway;
(3.4) aiding and abetting child abduction;
(4) aggravated kidnapping;
(5) child abduction;
(6) aggravated battery of a child as described in

Section 12-4.3 or subdivision (b)(1) of Section 12-3.05;

(7) criminal sexual assault;
(8) aggravated criminal sexual assault;
(8.1) predatory criminal sexual assault of a child;
(9) criminal sexual abuse;
(10) aggravated sexual abuse;
(11) heinous battery as described in Section 12-4.1

or subdivision (a)(2) of Section 12-3.05;

(12) aggravated battery with a firearm as described

in Section 12-4.2 or subdivision (e)(1), (e)(2), (e)(3), or (e)(4) of Section 12-3.05;

(13) tampering with food, drugs, or cosmetics;
(14) drug induced infliction of great bodily harm as

described in Section 12-4.7 or subdivision (g)(1) of Section 12-3.05;

(15) hate crime;
(16) stalking;
(17) aggravated stalking;
(18) threatening public officials;
(19) home invasion;
(20) vehicular invasion;
(21) criminal transmission of HIV;
(22) criminal abuse or neglect of an elderly person

or person with a disability as described in Section 12-21 or subsection (e) of Section 12-4.4a;

(23) child abandonment;
(24) endangering the life or health of a child;
(25) ritual mutilation;
(26) ritualized abuse of a child;
(27) an offense in any other jurisdiction the

elements of which are similar and bear a substantial relationship to any of the foregoing offenses.

(b-1) In addition to the other provisions of this Section, beginning January 1, 2004, no new applicant and, on the date of licensure renewal, no current licensee may operate or receive a license from the Department to operate, no person may be employed by, and no adult person may reside in a child care facility licensed by the Department who has been convicted of committing or attempting to commit any of the following offenses or an offense in any other jurisdiction the elements of which are similar and bear a substantial relationship to any of the following offenses:

facility resident.

(12) Felony violation of an order of protection.

premises of any school.

(6) Disarming a police officer.
(7) Obstructing justice.
(8) Concealing or aiding a fugitive.
(9) Armed violence.
(10) Felony contributing to the criminal delinquency

of a juvenile.

sativa plants.

(6) Calculated criminal cannabis conspiracy.
(7) Unauthorized manufacture or delivery of

controlled substances.

(8) Controlled substance trafficking.
(9) Manufacture, distribution, or advertisement of

look-alike substances.

(10) Calculated criminal drug conspiracy.
(11) Street gang criminal drug conspiracy.
(12) Permitting unlawful use of a building.
(13) Delivery of controlled, counterfeit, or

look-alike substances to persons under age 18, or at truck stops, rest stops, or safety rest areas, or on school property.

(14) Using, engaging, or employing persons under 18

to deliver controlled, counterfeit, or look-alike substances.

(15) Delivery of controlled substances.
(16) Sale or delivery of drug paraphernalia.
(17) Felony possession, sale, or exchange of

instruments adapted for use of a controlled substance, methamphetamine, or cannabis by subcutaneous injection.

(18) Felony possession of a controlled substance.
(19) Any violation of the Methamphetamine Control

and Community Protection Act.

(b-1.5) In addition to any other provision of this Section, for applicants with access to confidential financial information or who submit documentation to support billing, no applicant whose initial application was considered after the effective date of this amendatory Act of the 97th General Assembly may receive a license from the Department or a child care facility licensed by the Department who has been convicted of committing or attempting to commit any of the following felony offenses:
(1) financial institution fraud under Section 17-10.6

of the Criminal Code of 1961 or the Criminal Code of 2012;

(2) identity theft under Section 16-30 of the

Criminal Code of 1961 or the Criminal Code of 2012;

(3) financial exploitation of an elderly person or a

person with a disability under Section 17-56 of the Criminal Code of 1961 or the Criminal Code of 2012;

(4) computer tampering under Section 17-51 of the

Criminal Code of 1961 or the Criminal Code of 2012;

(5) aggravated computer tampering under Section 17-52

of the Criminal Code of 1961 or the Criminal Code of 2012;

(6) computer fraud under Section 17-50 of the

Criminal Code of 1961 or the Criminal Code of 2012;

(7) deceptive practices under Section 17-1 of the

Criminal Code of 1961 or the Criminal Code of 2012;

(8) forgery under Section 17-3 of the Criminal Code

of 1961 or the Criminal Code of 2012;

(9) State benefits fraud under Section 17-6 of the

Criminal Code of 1961 or the Criminal Code of 2012;

(10) mail fraud and wire fraud under Section 17-24 of

the Criminal Code of 1961 or the Criminal Code of 2012;

(11) theft under paragraphs (1.1) through (11) of

subsection (b) of Section 16-1 of the Criminal Code of 1961 or the Criminal Code of 2012.

(b-2) Notwithstanding subsection (b-1), the Department may make an exception and, for child care facilities other than foster family homes, issue a new child care facility license to or renew the existing child care facility license of an applicant, a person employed by a child care facility, or an applicant who has an adult residing in a home child care facility who was convicted of an offense described in subsection (b-1), provided that all of the following requirements are met:
(1) The relevant criminal offense occurred more than

5 years prior to the date of application or renewal, except for drug offenses. The relevant drug offense must have occurred more than 10 years prior to the date of application or renewal, unless the applicant passed a drug test, arranged and paid for by the child care facility, no less than 5 years after the offense.

(2) The Department must conduct a background check

and assess all convictions and recommendations of the child care facility to determine if hiring or licensing the applicant is in accordance with Department administrative rules and procedures.

(3) The applicant meets all other requirements and

qualifications to be licensed as the pertinent type of child care facility under this Act and the Department's administrative rules.

(c) In addition to the other provisions of this Section, no applicant may receive a license from the Department to operate a foster family home, and no adult person may reside in a foster family home licensed by the Department, who has been convicted of committing or attempting to commit any of the following offenses stipulated under the Criminal Code of 1961, the Criminal Code of 2012, the Cannabis Control Act, the Methamphetamine Control and Community Protection Act, and the Illinois Controlled Substances Act:

facility resident.

(13) Felony violation of an order of protection.

building.

(24) Arson.
(25) Aggravated arson.
(26) Possession of explosive or explosive incendiary

devices.

premises of any school.

(32) Disarming a police officer.
(33) Obstructing justice.
(34) Concealing or aiding a fugitive.
(35) Armed violence.
(36) Felony contributing to the criminal delinquency

of a juvenile.

sativa plants.

(42) Calculated criminal cannabis conspiracy.
(43) Unauthorized manufacture or delivery of

controlled substances.

(44) Controlled substance trafficking.
(45) Manufacture, distribution, or advertisement of

look-alike substances.

(46) Calculated criminal drug conspiracy.
(46.5) Streetgang criminal drug conspiracy.
(47) Permitting unlawful use of a building.
(48) Delivery of controlled, counterfeit, or

look-alike substances to persons under age 18, or at truck stops, rest stops, or safety rest areas, or on school property.

(49) Using, engaging, or employing persons under 18

to deliver controlled, counterfeit, or look-alike substances.

(50) Delivery of controlled substances.
(51) Sale or delivery of drug paraphernalia.
(52) Felony possession, sale, or exchange of

instruments adapted for use of a controlled substance, methamphetamine, or cannabis by subcutaneous injection.

(53) Any violation of the Methamphetamine Control and

Community Protection Act.

(d) Notwithstanding subsection (c), the Department may make an exception and issue a new foster family home license or may renew an existing foster family home license of an applicant who was convicted of an offense described in subsection (c), provided all of the following requirements are met:
(1) The relevant criminal offense or offenses

occurred more than 10 years prior to the date of application or renewal.

(2) The applicant had previously disclosed the

conviction or convictions to the Department for purposes of a background check.

(3) After the disclosure, the Department either

placed a child in the home or the foster family home license was issued.

(4) During the background check, the Department had

assessed and waived the conviction in compliance with the existing statutes and rules in effect at the time of the hire or licensure.

(5) The applicant meets all other requirements and

qualifications to be licensed as a foster family home under this Act and the Department's administrative rules.

(6) The applicant has a history of providing a safe,

stable home environment and appears able to continue to provide a safe, stable home environment.

(e) In evaluating the exception pursuant to subsections (b-2) and (d), the Department must carefully review any relevant documents to determine whether the applicant, despite the disqualifying convictions, poses a substantial risk to State resources or clients. In making such a determination, the following guidelines shall be used:
(1) the age of the applicant when the offense was

committed;

(2) the circumstances surrounding the offense;
(3) the length of time since the conviction;
(4) the specific duties and responsibilities

necessarily related to the license being applied for and the bearing, if any, that the applicant's conviction history may have on his or her fitness to perform these duties and responsibilities;

(5) the applicant's employment references;
(6) the applicant's character references and any

certificates of achievement;

(7) an academic transcript showing educational

attainment since the disqualifying conviction;

(8) a Certificate of Relief from Disabilities or

Certificate of Good Conduct; and

(9) anything else that speaks to the applicant's

character.

(Source: P.A. 99-143, eff. 7-27-15.)

(225 ILCS 10/4.3) (from Ch. 23, par. 2214.3)
Sec. 4.3. Child Abuse and Neglect Reports. All child care facility license applicants and all current and prospective employees of a child care facility who have any possible contact with children in the course of their duties, as a condition of such licensure or employment, shall authorize in writing on a form prescribed by the Department an investigation of the Central Register, as defined in the Abused and Neglected Child Reporting Act, to ascertain if such applicant or employee has been determined to be a perpetrator in an indicated report of child abuse or neglect.
All child care facilities as a condition of licensure pursuant to this Act shall maintain such information which demonstrates that all current employees and other applicants for employment who have any possible contact with children in the course of their duties have authorized an investigation of the Central Register as hereinabove required. Only those current or prospective employees who will have no possible contact with children as part of their present or prospective employment may be excluded from provisions requiring authorization of an investigation.
Such information concerning a license applicant, employee or prospective employee obtained by the Department shall be confidential and exempt from public inspection and copying as provided under Section 7 of The Freedom of Information Act, and such information shall not be transmitted outside the Department, except as provided in the Abused and Neglected Child Reporting Act, and shall not be transmitted to anyone within the Department except as provided in the Abused and Neglected Child Reporting Act, and shall not be transmitted to anyone within the Department except as needed for the purposes of evaluation of an application for licensure or for consideration by a child care facility of an employee. Any employee of the Department of Children and Family Services under this Section who gives or causes to be given any confidential information concerning any child abuse or neglect reports about a child care facility applicant, child care facility employee, shall be guilty of a Class A misdemeanor, unless release of such information is authorized by Section 11.1 of the Abused and Neglected Child Reporting Act.
Additionally, any licensee who is informed by the Department of Children and Family Services, pursuant to Section 7.4 of the Abused and Neglected Child Reporting Act, approved June 26, 1975, as amended, that a formal investigation has commenced relating to an employee of the child care facility or any other person in frequent contact with children at the facility, shall take reasonable action necessary to insure that the employee or other person is restricted during the pendency of the investigation from contact with children whose care has been entrusted to the facility.
When a foster family home is the subject of an indicated report under the Abused and Neglected Child Reporting Act, the Department of Children and Family Services must immediately conduct a re-examination of the foster family home to evaluate whether it continues to meet the minimum standards for licensure. The re-examination is separate and apart from the formal investigation of the report. The Department must establish a schedule for re-examination of the foster family home mentioned in the report at least once a year.
(Source: P.A. 91-557, eff. 1-1-00.)

(225 ILCS 10/4.4) (from Ch. 23, par. 2214.4)
Sec. 4.4. For the purposes of background investigations authorized in this Act, "license applicant" means the operator or person with direct responsibility for daily operation of the facility to be licensed. In the case of facilities to be operated in a family home, the Department may, by rule, require that other adult residents of that home also authorize such investigations.
(Source: P.A. 84-158.)

(225 ILCS 10/4.5)
Sec. 4.5. Children with disabilities; training.
(a) An owner or operator of a licensed day care home or group day care home or the onsite executive director of a licensed day care center must successfully complete a basic training course in providing care to children with disabilities. The basic training course will also be made available on a voluntary basis to those providers who are exempt from the licensure requirements of this Act.
(b) The Department of Children and Family Services shall promulgate rules establishing the requirements for basic training in providing care to children with disabilities.
(Source: P.A. 92-164, eff. 1-1-02.)

(225 ILCS 10/4.6)
Sec. 4.6. Vaccination requirements for employees. No person may be employed by a child care facility that cares for children ages 6 and under unless that person shows proof of having received: (i) one dose of the Tdap (tetanus, diphtheria, and pertussis) vaccine; and (ii) 2 doses of the measles, mumps, and rubella (MMR) vaccine or shows proof of immunity to MMR.
(Source: P.A. 99-267, eff. 1-1-16.)

(225 ILCS 10/5) (from Ch. 23, par. 2215)
Sec. 5. (a) In respect to child care institutions, maternity centers, child welfare agencies, day care centers, day care agencies and group homes, the Department, upon receiving application filed in proper order, shall examine the facilities and persons responsible for care of children therein.
(b) In respect to foster family and day care homes, applications may be filed on behalf of such homes by a licensed child welfare agency, by a State agency authorized to place children in foster care or by out-of-State agencies approved by the Department to place children in this State. In respect to day care homes, applications may be filed on behalf of such homes by a licensed day care agency or licensed child welfare agency. In applying for license in behalf of a home in which children are placed by and remain under supervision of the applicant agency, such agency shall certify that the home and persons responsible for care of unrelated children therein, or the home and relatives, as defined in Section 2.17 of this Act, responsible for the care of related children therein, were found to be in reasonable compliance with standards prescribed by the Department for the type of care indicated.
(c) The Department shall not allow any person to examine facilities under a provision of this Act who has not passed an examination demonstrating that such person is familiar with this Act and with the appropriate standards and regulations of the Department.
(d) With the exception of day care centers, day care homes, and group day care homes, licenses shall be issued in such form and manner as prescribed by the Department and are valid for 4 years from the date issued, unless revoked by the Department or voluntarily surrendered by the licensee. Licenses issued for day care centers, day care homes, and group day care homes shall be valid for 3 years from the date issued, unless revoked by the Department or voluntarily surrendered by the licensee. When a licensee has made timely and sufficient application for the renewal of a license or a new license with reference to any activity of a continuing nature, the existing license shall continue in full force and effect for up to 30 days until the final agency decision on the application has been made. The Department may further extend the period in which such decision must be made in individual cases for up to 30 days, but such extensions shall be only upon good cause shown.
(e) The Department may issue one 6-month permit to a newly established facility for child care to allow that facility reasonable time to become eligible for a full license. If the facility for child care is a foster family home, or day care home the Department may issue one 2-month permit only.
(f) The Department may issue an emergency permit to a child care facility taking in children as a result of the temporary closure for more than 2 weeks of a licensed child care facility due to a natural disaster. An emergency permit under this subsection shall be issued to a facility only if the persons providing child care services at the facility were employees of the temporarily closed day care center at the time it was closed. No investigation of an employee of a child care facility receiving an emergency permit under this subsection shall be required if that employee has previously been investigated at another child care facility. No emergency permit issued under this subsection shall be valid for more than 90 days after the date of issuance.
(g) During the hours of operation of any licensed child care facility, authorized representatives of the Department may without notice visit the facility for the purpose of determining its continuing compliance with this Act or regulations adopted pursuant thereto.
(h) Day care centers, day care homes, and group day care homes shall be monitored at least annually by a licensing representative from the Department or the agency that recommended licensure.
(Source: P.A. 98-804, eff. 1-1-15.)

(225 ILCS 10/5.1) (from Ch. 23, par. 2215.1)
Sec. 5.1. (a) The Department shall ensure that no day care center, group home or child care institution as defined in this Act shall on a regular basis transport a child or children with any motor vehicle unless such vehicle is operated by a person who complies with the following requirements:
1. is 21 years of age or older;
2. currently holds a valid driver's license, which

has not been revoked or suspended for one or more traffic violations during the 3 years immediately prior to the date of application;

3. demonstrates physical fitness to operate vehicles

by submitting the results of a medical examination conducted by a licensed physician;

4. has not been convicted of more than 2 offenses

against traffic regulations governing the movement of vehicles within a twelve month period;

5. has not been convicted of reckless driving or

driving under the influence or manslaughter or reckless homicide resulting from the operation of a motor vehicle within the past 3 years;

6. has signed and submitted a written statement

certifying that he has not, through the unlawful operation of a motor vehicle, caused an accident which resulted in the death of any person within the 5 years immediately prior to the date of application.

However, such day care centers, group homes and child care institutions may provide for transportation of a child or children for special outings, functions or purposes that are not scheduled on a regular basis without verification that drivers for such purposes meet the requirements of this Section.
(a-5) As a means of ensuring compliance with the requirements set forth in subsection (a), the Department shall implement appropriate measures to verify that every individual who is employed at a group home or child care institution meets those requirements.
For every individual employed at a group home or child care institution who regularly transports children in the course of performing his or her duties, the Department must make the verification every 2 years. Upon the Department's request, the Secretary of State shall provide the Department with the information necessary to enable the Department to make the verifications required under subsection (a).
In the case of an individual employed at a group home or child care institution who becomes subject to subsection (a) for the first time after the effective date of this amendatory Act of the 94th General Assembly, the Department must make that verification with the Secretary of State before the individual operates a motor vehicle to transport a child or children under the circumstances described in subsection (a).
In the case of an individual employed at a group home or child care institution who is subject to subsection (a) on the effective date of this amendatory Act of the 94th General Assembly, the Department must make that verification with the Secretary of State within 30 days after that effective date.
If the Department discovers that an individual fails to meet the requirements set forth in subsection (a), the Department shall promptly notify the appropriate group home or child care institution.
(b) Any individual who holds a valid Illinois school bus driver permit issued by the Secretary of State pursuant to The Illinois Vehicle Code, and who is currently employed by a school district or parochial school, or by a contractor with a school district or parochial school, to drive a school bus transporting children to and from school, shall be deemed in compliance with the requirements of subsection (a).
(c) The Department may, pursuant to Section 8 of this Act, revoke the license of any day care center, group home or child care institution that fails to meet the requirements of this Section.
(d) A group home or child care institution that fails to meet the requirements of this Section is guilty of a petty offense and is subject to a fine of not more than $1,000. Each day that a group home or child care institution fails to meet the requirements of this Section is a separate offense.
(Source: P.A. 94-943, eff. 1-1-07.)

(225 ILCS 10/5.2)
Sec. 5.2. Unsafe children's products.
(a) A child care facility may not use or have on the premises, on or after July 1, 2000, an unsafe children's product as described in Section 15 of the Children's Product Safety Act. This subsection (a) does not apply to an antique or collectible children's product if it is not used by, or accessible to, any child in the child care facility.
(b) The Department of Children and Family Services shall notify child care facilities, on an ongoing basis, including during the license application facility examination and during annual license monitoring visits, of the provisions of this Section and the Children's Product Safety Act and of the comprehensive list of unsafe children's products as provided and maintained by the Department of Public Health available on the Internet, as determined in accordance with that Act, in plain, non-technical language that will enable each child care facility to effectively inspect children's products and identify unsafe children's products. The Department of Children and Family Services shall adopt rules to maintain data on child care facilities without Internet access and shall ensure the child care facilities without Internet access register for available mailing lists of pertinent recalls distributed in paper form. Child care facilities must maintain all written information provided pursuant to this subsection in a file accessible to both facility staff and parents of children attending the facility. Child care facilities must post in prominent locations regularly visited by parents written notification of the existence of the comprehensive list of unsafe children's products available on the Internet. The Department of Children and Family Services shall adopt rules to carry out this Section.
(Source: P.A. 98-82, eff. 7-15-13.)

(225 ILCS 10/5.3)
Sec. 5.3. Lunches in day care homes. In order to increase the affordability and availability of day care, a day care home licensed under this Act may allow any child it receives to bring his or her lunch for consumption instead of or in addition to the lunch provided by the day care home.
(Source: P.A. 90-242, eff. 1-1-98.)

(225 ILCS 10/5.5)
Sec. 5.5. Smoking in day care facilities.
(a) The General Assembly finds and declares that:
(1) The U.S. government has determined that

secondhand tobacco smoke is a major threat to public health for which there is no safe level of exposure.

(2) The U.S. Environmental Protection Agency recently

classified secondhand tobacco smoke a Class A carcinogen, ranking it with substances such as asbestos and benzene.

(3) According to U.S. government figures, secondhand

tobacco smoke is linked to the lung-cancer deaths of an estimated 3,000 nonsmokers per year.

(4) Cigarette smoke is a special risk to children,

causing between 150,000 and 300,000 respiratory infections each year in children under 18 months old, and endangering between 200,000 and one million children with asthma.

(5) The health of the children of this State should

not be compromised by needless exposure to secondhand tobacco smoke.

(b) It is a violation of this Act for any person to smoke tobacco in any area of a day care center.
(c) It is a violation of this Act for any person to smoke tobacco in any area of a day care home or group day care home.
(d) It is a violation of this Act for any person responsible for the operation of a day care center, day care home, or group day care home to knowingly allow or encourage any violation of subsection (b) or (c) of this Section.
(Source: P.A. 99-343, eff. 8-11-15.)

(225 ILCS 10/5.6)
Sec. 5.6. Pesticide and lawn care product application at day care centers.
(a) Licensed day care centers shall abide by the requirements of Sections 10.2 and 10.3 of the Structural Pest Control Act.
(b) Notification required pursuant to Section 10.3 of the Structural Pest Control Act may not be given more than 30 days before the application of the pesticide.
(c) Each licensed day care center, subject to the requirements of Section 10.3 of the Structural Pest Control Act, must ensure that pesticides will not be applied when children are present at the center. Toys and other items mouthed or handled by the children must be removed from the area before pesticides are applied. Children must not return to the treated area within 2 hours after a pesticide application or as specified on the pesticide label, whichever time is greater.
(d) The owners and operators of licensed day care centers must ensure that lawn care products will not be applied to day care center grounds when children are present at the center or on its grounds. For the purpose of this Section, "lawn care product" has the same meaning as that term is defined in the Lawn Care Products Application and Notice Act.
(Source: P.A. 96-424, eff. 8-13-09.)

(225 ILCS 10/5.7)
Sec. 5.7. Fire inspections; authority.
(a) Per the requirements of Public Act 96-1141, on January 1, 2011 a report titled "Streamlined Auditing and Monitoring for Community Based Services: First Steps Toward a More Efficient System for Providers, State Government, and the Community" was provided for members of the General Assembly. The report, which was developed by a steering committee of community providers, trade associations, and designated representatives from the Departments of Children and Family Services, Healthcare and Family Services, Human Services, and Public Health, issued a series of recommendations, including recommended changes to Administrative Rules and Illinois statutes, on the categories of deemed status for accreditation, fiscal audits, centralized repository of information, Medicaid, technology, contracting, and streamlined monitoring procedures. It is the intent of the 97th General Assembly to pursue implementation of those recommendations that have been determined to require Acts of the General Assembly.
(b) For child care facilities licensed under this Act, the Office of the State Fire Marshal shall provide the necessary fire inspection to comply with licensing requirements. The Office of the State Fire Marshal may enter into an agreement with another State agency to conduct this inspection if qualified personnel are employed by that agency. Code enforcement inspection of the facility by the local authority shall only occur if the local authority having jurisdiction enforces code requirements that are more stringent than those enforced by the State Fire Marshal. Nothing in this Section shall prohibit a local fire authority from conducting fire incident planning activities.
(Source: P.A. 97-321, eff. 8-12-11.)

(225 ILCS 10/5.8)
Sec. 5.8. Radon testing of licensed day care centers, licensed day care homes, and licensed group day care homes.
(a) Effective January 1, 2013, licensed day care centers, licensed day care homes, and licensed group day care homes shall have the facility tested for radon at least once every 3 years pursuant to rules established by the Illinois Emergency Management Agency.
(b) Effective January 1, 2014, as part of an initial application or application for renewal of a license for day care centers, day care homes, and group day care homes, the Department shall require proof the facility has been tested within the last 3 years for radon pursuant to rules established by the Illinois Emergency Management Agency.
(c) The report of the most current radon measurement shall be posted in the facility next to the license issued by the Department. Copies of the report shall be provided to parents or guardians upon request.
(d) Included with the report referenced in subsection (c) shall be the following statement:
"Every parent or guardian is notified that this

facility has performed radon measurements to ensure the health and safety of the occupants. The Illinois Emergency Management Agency (IEMA) recommends that all residential homes be tested and that corrective actions be taken at levels equal to or greater than 4.0 pCi/L. Radon is a Class A human carcinogen, the leading cause of lung cancer in non-smokers, and the second leading cause of lung cancer overall. For additional information about this facility contact the licensee and for additional information regarding radon contact the IEMA Radon Program at 800-325-1245 or on the Internet at www.radon.illinois.gov.".

(Source: P.A. 97-981, eff. 1-1-13.)

(225 ILCS 10/5.9)
Sec. 5.9. Lead testing of water in licensed day care centers, day care homes and group day care homes.
(a) On or before January 1, 2018, the Department, in consultation with the Department of Public Health, shall adopt rules that prescribe the procedures and standards to be used by the Department in assessing levels of lead in water in licensed day care centers, day care homes, and group day care homes constructed on or before January 1, 2000 that serve children under the age of 6. Such rules shall, at a minimum, include provisions regarding testing parameters, the notification of sampling results, training requirements for lead exposure and mitigation.
(b) After adoption of the rules required by subsection (a), and as part of an initial application or application for renewal of a license for day care centers, day care homes, and group day care homes, the Department shall require proof that the applicant has complied with all such rules.
(Source: P.A. 99-922, eff. 1-17-17.)

(225 ILCS 10/5.10)
Sec. 5.10. Child care limitation on expulsions. Consistent with the purposes of this amendatory Act of the 100th General Assembly and the requirements therein under paragraph (7) of subsection (a) of Section 2-3.71 of the School Code, the Department, in consultation with the Governor's Office of Early Childhood Development and the State Board of Education, shall adopt rules prohibiting the use of expulsion due to a child's persistent and serious challenging behaviors in licensed day care centers, day care homes, and group day care homes. The rulemaking shall address, at a minimum, requirements for licensees to establish intervention and transition policies, notify parents of policies, document intervention steps, and collect and report data on children transitioning out of the program.
(Source: P.A. 100-105, eff. 1-1-18.)

(225 ILCS 10/6) (from Ch. 23, par. 2216)
Sec. 6. (a) A licensed facility operating as a "child care institution", "maternity center", "child welfare agency", "day care agency" or "day care center" must apply for renewal of its license held, the application to be made to the Department on forms prescribed by it.
(b) The Department, a duly licensed child welfare agency or a suitable agency or person designated by the Department as its agent to do so, must re-examine every child care facility for renewal of license, including in that process the examination of the premises and records of the facility as the Department considers necessary to determine that minimum standards for licensing continue to be met, and random surveys of parents or legal guardians who are consumers of such facilities' services to assess the quality of care at such facilities. In the case of foster family homes, or day care homes under the supervision of or otherwise required to be licensed by the Department, or under supervision of a licensed child welfare agency or day care agency, the examination shall be made by the Department, or agency supervising such homes. If the Department is satisfied that the facility continues to maintain minimum standards which it prescribes and publishes, it shall renew the license to operate the facility.
(b-5) In the case of a quality of care concerns applicant as defined in Section 2.22a of this Act, in addition to the examination required in subsection (b) of this Section, the Department shall not renew the license of a quality of care concerns applicant unless the Department is satisfied that the foster family home does not pose a risk to children and that the foster family home will be able to meet the physical and emotional needs of children. In making this determination, the Department must obtain and carefully review all relevant documents and shall obtain consultation from its Clinical Division as appropriate and as prescribed by Department rule and procedure. The Department has the authority to deny an application for renewal based on a record of quality of care concerns. In the alternative, the Department may (i) approve the application for renewal subject to obtaining additional information or assessments, (ii) approve the application for renewal for purposes of placing or maintaining only a particular child or children only in the foster home, or (iii) approve the application for renewal. The Department shall notify the quality of care concerns applicant of its decision and the basis for its decision in writing.
(c) If a child care facility's license, other than a license for a foster family home, is revoked, or if the Department refuses to renew a facility's license, the facility may not reapply for a license before the expiration of 12 months following the Department's action; provided, however, that the denial of a reapplication for a license pursuant to this subsection must be supported by evidence that the prior revocation renders the applicant unqualified or incapable of satisfying the standards and rules promulgated by the Department pursuant to this Act or maintaining a facility which adheres to such standards and rules.
(d) If a foster family home license (i) is revoked, (ii) is surrendered for cause, or (iii) expires or is surrendered with either certain types of involuntary placement holds in place or while a licensing or child abuse or neglect investigation is pending, or if the Department refuses to renew a foster home license, the foster home may not reapply for a license before the expiration of 5 years following the Department's action or following the expiration or surrender of the license.
(Source: P.A. 99-779, eff. 1-1-17.)

(225 ILCS 10/7) (from Ch. 23, par. 2217)
Sec. 7. (a) The Department must prescribe and publish minimum standards for licensing that apply to the various types of facilities for child care defined in this Act and that are equally applicable to like institutions under the control of the Department and to foster family homes used by and under the direct supervision of the Department. The Department shall seek the advice and assistance of persons representative of the various types of child care facilities in establishing such standards. The standards prescribed and published under this Act take effect as provided in the Illinois Administrative Procedure Act, and are restricted to regulations pertaining to the following matters and to any rules and regulations required or permitted by any other Section of this Act:
(1) The operation and conduct of the facility and

responsibility it assumes for child care;

(2) The character, suitability and qualifications of

the applicant and other persons directly responsible for the care and welfare of children served. All child day care center licensees and employees who are required to report child abuse or neglect under the Abused and Neglected Child Reporting Act shall be required to attend training on recognizing child abuse and neglect, as prescribed by Department rules;

(3) The general financial ability and competence of

the applicant to provide necessary care for children and to maintain prescribed standards;

(4) The number of individuals or staff required to

insure adequate supervision and care of the children received. The standards shall provide that each child care institution, maternity center, day care center, group home, day care home, and group day care home shall have on its premises during its hours of operation at least one staff member certified in first aid, in the Heimlich maneuver and in cardiopulmonary resuscitation by the American Red Cross or other organization approved by rule of the Department. Child welfare agencies shall not be subject to such a staffing requirement. The Department may offer, or arrange for the offering, on a periodic basis in each community in this State in cooperation with the American Red Cross, the American Heart Association or other appropriate organization, voluntary programs to train operators of foster family homes and day care homes in first aid and cardiopulmonary resuscitation;

(5) The appropriateness, safety, cleanliness, and

general adequacy of the premises, including maintenance of adequate fire prevention and health standards conforming to State laws and municipal codes to provide for the physical comfort, care, and well-being of children received;

(6) Provisions for food, clothing, educational

opportunities, program, equipment and individual supplies to assure the healthy physical, mental, and spiritual development of children served;

(7) Provisions to safeguard the legal rights of

children served;

(8) Maintenance of records pertaining to the

admission, progress, health, and discharge of children, including, for day care centers and day care homes, records indicating each child has been immunized as required by State regulations. The Department shall require proof that children enrolled in a facility have been immunized against Haemophilus Influenzae B (HIB);

(9) Filing of reports with the Department;
(10) Discipline of children;
(11) Protection and fostering of the particular

religious faith of the children served;

(12) Provisions prohibiting firearms on day care

center premises except in the possession of peace officers;

(13) Provisions prohibiting handguns on day care home

premises except in the possession of peace officers or other adults who must possess a handgun as a condition of employment and who reside on the premises of a day care home;

(14) Provisions requiring that any firearm permitted

on day care home premises, except handguns in the possession of peace officers, shall be kept in a disassembled state, without ammunition, in locked storage, inaccessible to children and that ammunition permitted on day care home premises shall be kept in locked storage separate from that of disassembled firearms, inaccessible to children;

(15) Provisions requiring notification of parents or

guardians enrolling children at a day care home of the presence in the day care home of any firearms and ammunition and of the arrangements for the separate, locked storage of such firearms and ammunition;

(16) Provisions requiring all licensed child care

facility employees who care for newborns and infants to complete training every 3 years on the nature of sudden unexpected infant death (SUID), sudden infant death syndrome (SIDS), and the safe sleep recommendations of the American Academy of Pediatrics; and

(17) With respect to foster family homes, provisions

requiring the Department to review quality of care concerns and to consider those concerns in determining whether a foster family home is qualified to care for children.

(b) If, in a facility for general child care, there are children diagnosed as mentally ill or children diagnosed as having an intellectual or physical disability, who are determined to be in need of special mental treatment or of nursing care, or both mental treatment and nursing care, the Department shall seek the advice and recommendation of the Department of Human Services, the Department of Public Health, or both Departments regarding the residential treatment and nursing care provided by the institution.
(c) The Department shall investigate any person applying to be licensed as a foster parent to determine whether there is any evidence of current drug or alcohol abuse in the prospective foster family. The Department shall not license a person as a foster parent if drug or alcohol abuse has been identified in the foster family or if a reasonable suspicion of such abuse exists, except that the Department may grant a foster parent license to an applicant identified with an alcohol or drug problem if the applicant has successfully participated in an alcohol or drug treatment program, self-help group, or other suitable activities and if the Department determines that the foster family home can provide a safe, appropriate environment and meet the physical and emotional needs of children.
(d) The Department, in applying standards prescribed and published, as herein provided, shall offer consultation through employed staff or other qualified persons to assist applicants and licensees in meeting and maintaining minimum requirements for a license and to help them otherwise to achieve programs of excellence related to the care of children served. Such consultation shall include providing information concerning education and training in early childhood development to providers of day care home services. The Department may provide or arrange for such education and training for those providers who request such assistance.
(e) The Department shall distribute copies of licensing standards to all licensees and applicants for a license. Each licensee or holder of a permit shall distribute copies of the appropriate licensing standards and any other information required by the Department to child care facilities under its supervision. Each licensee or holder of a permit shall maintain appropriate documentation of the distribution of the standards. Such documentation shall be part of the records of the facility and subject to inspection by authorized representatives of the Department.
(f) The Department shall prepare summaries of day care licensing standards. Each licensee or holder of a permit for a day care facility shall distribute a copy of the appropriate summary and any other information required by the Department, to the legal guardian of each child cared for in that facility at the time when the child is enrolled or initially placed in the facility. The licensee or holder of a permit for a day care facility shall secure appropriate documentation of the distribution of the summary and brochure. Such documentation shall be a part of the records of the facility and subject to inspection by an authorized representative of the Department.
(g) The Department shall distribute to each licensee and holder of a permit copies of the licensing or permit standards applicable to such person's facility. Each licensee or holder of a permit shall make available by posting at all times in a common or otherwise accessible area a complete and current set of licensing standards in order that all employees of the facility may have unrestricted access to such standards. All employees of the facility shall have reviewed the standards and any subsequent changes. Each licensee or holder of a permit shall maintain appropriate documentation of the current review of licensing standards by all employees. Such records shall be part of the records of the facility and subject to inspection by authorized representatives of the Department.
(h) Any standards involving physical examinations, immunization, or medical treatment shall include appropriate exemptions for children whose parents object thereto on the grounds that they conflict with the tenets and practices of a recognized church or religious organization, of which the parent is an adherent or member, and for children who should not be subjected to immunization for clinical reasons.
(i) The Department, in cooperation with the Department of Public Health, shall work to increase immunization awareness and participation among parents of children enrolled in day care centers and day care homes by publishing on the Department's website information about the benefits of immunization against vaccine preventable diseases, including influenza and pertussis. The information for vaccine preventable diseases shall include the incidence and severity of the diseases, the availability of vaccines, and the importance of immunizing children and persons who frequently have close contact with children. The website content shall be reviewed annually in collaboration with the Department of Public Health to reflect the most current recommendations of the Advisory Committee on Immunization Practices (ACIP). The Department shall work with day care centers and day care homes licensed under this Act to ensure that the information is annually distributed to parents in August or September.
(j) Any standard adopted by the Department that requires an applicant for a license to operate a day care home to include a copy of a high school diploma or equivalent certificate with his or her application shall be deemed to be satisfied if the applicant includes a copy of a high school diploma or equivalent certificate or a copy of a degree from an accredited institution of higher education or vocational institution or equivalent certificate.
(Source: P.A. 99-143, eff. 7-27-15; 99-779, eff. 1-1-17; 100-201, eff. 8-18-17.)

(225 ILCS 10/7.1) (from Ch. 23, par. 2217.1)
Sec. 7.1. (a) (1) A facility described in Section 2.09, 2.10, or 2.18 shall retain on file a list provided by the legal guardian of each child under its care, designating persons to whom it may release custody of such child, including:
(A) a primary list containing the names of persons to whom the facility can expect to usually release custody of the child, and
(B) a contingency list containing the names of persons to whom the facility can expect to occasionally release custody of the child, and setting forth the manner in which such child may leave the facility in the custody of any such person.
(2) No such facility shall release custody of any child under its care in any manner not authorized by the child's guardian, or to any person who is not known to the operators of the facility as, or cannot present sufficient identification proving himself to be, an individual listed by the child's guardian as one to whom custody of the child may be released.
(b) Each such facility shall keep a daily departure record for each child under its care who leaves the facility with a person included on the contingency list, and record thereon the times the child leaves the facility, the manner of departure and the persons with whom such child leaves.
(Source: P.A. 84-1358.)

(225 ILCS 10/7.2) (from Ch. 23, par. 2217.2)
Sec. 7.2. Employer discrimination. (a) For purposes of this Section, "employer" means a licensee or holder of a permit subject to this Act. "Employee" means an employee of such an employer.
(b) No employer shall discharge, demote or suspend, or threaten to discharge, demote or suspend, or in any manner discriminate against any employee who:
(1) Makes any good faith oral or written complaint of any employer's violation of any licensing or other laws (including but not limited to laws concerning child abuse or the transportation of children) which may result in closure of the facility pursuant to Section 11.2 of this Act to the Department or other agency having statutory responsibility for the enforcement of such laws or to the employer or representative of the employer;
(2) Institutes or causes to be instituted against any employer any proceeding concerning the violation of any licensing or other laws, including a proceeding to revoke or to refuse to renew a license under Section 9 of this Act;
(3) Is or will be a witness or testify in any proceeding concerning the violation of any licensing or other laws, including a proceeding to revoke or to refuse to renew a license under Section 9 of this Act; or
(4) Refuses to perform work in violation of a licensing or other law or regulation after notifying the employer of the violation.
(c)(1) A claim by an employee alleging an employer's violation of subsection (b) of this Section shall be presented to the employer within 30 days after the date of the action complained of and shall be filed with the Department of Labor within 60 days after the date of the action complained of.
(2) Upon receipt of the complaint, the Department of Labor shall conduct whatever investigation it deems appropriate, and may hold a hearing. After investigation or hearing, the Department of Labor shall determine whether the employer has violated subsection (b) of this Section and it shall notify the employer and the employee of its determination.
(3) If the Department of Labor determines that the employer has violated subsection (b) of this Section, and the employer refuses to take remedial action to comply with the determination, the Department of Labor shall so notify the Attorney General, who shall bring an action against the employer in the circuit court seeking enforcement of its determination. The court may order any appropriate relief, including rehiring and reinstatement of the employee to his or her former position with backpay and other benefits.
(d) Except for any grievance procedure, arbitration or hearing which is available to the employee pursuant to a collective bargaining agreement, this Section shall be the exclusive remedy for an employee complaining of any action described in subsection (b).
(e) Any employer who wilfully refuses to rehire, promote or otherwise restore an employee or former employee who has been determined eligible for rehiring or promotion as a result of any grievance procedure, arbitration or hearing authorized by law shall be guilty of a Class A misdemeanor.
(Source: P.A. 85-987.)

(225 ILCS 10/7.3)
Sec. 7.3. Children placed by private child welfare agency.
(a) Before placing a child who is a youth in care in a foster family home, a private child welfare agency must ascertain (i) whether any other children who are youth in care have been placed in that home and (ii) whether every such child who has been placed in that home continues to reside in that home, unless the child has been transferred to another placement or is no longer a youth in care. The agency must keep a record of every other child welfare agency that has placed such a child in that foster family home; the record must include the name and telephone number of a contact person at each such agency.
(b) At least once every 30 days, a private child welfare agency that places youth in care in foster family homes must make a site visit to every such home where it has placed a youth in care. The purpose of the site visit is to verify that the child continues to reside in that home and to verify the child's safety and well-being. The agency must document the verification in its records. If a private child welfare agency fails to comply with the requirements of this subsection, the Department must suspend all payments to the agency until the agency complies.
(c) The Department must periodically (but no less often than once every 6 months) review the child placement records of each private child welfare agency that places youth in care.
(d) If a child placed in a foster family home is missing, the foster parent must promptly report that fact to the Department or to the child welfare agency that placed the child in the home. If the foster parent fails to make such a report, the Department shall put the home on hold for the placement of other children and initiate corrective action that may include revocation of the foster parent's license to operate the foster family home. A foster parent who knowingly and willfully fails to report a missing foster child under this subsection is guilty of a Class A misdemeanor.
(e) If a private child welfare agency determines that a youth in care whom it has placed in a foster family home no longer resides in that home, the agency must promptly report that fact to the Department. If the agency fails to make such a report, the Department shall put the agency on hold for the placement of other children and initiate corrective action that may include revocation of the agency's license.
(f) When a child is missing from a foster home, the Department or private agency in charge of case management shall report regularly to the foster parent concerning efforts to locate the missing child.
(g) The Department must strive to account for the status and whereabouts of every one of its youth in care who it determines is not residing in the authorized placement in which he or she was placed.
(Source: P.A. 100-159, eff. 8-18-17.)

(225 ILCS 10/7.4)
Sec. 7.4. Disclosures.
(a) Every licensed child welfare agency providing adoption services shall provide to all prospective clients and to the public written disclosures with respect to its adoption services, policies, and practices, including general eligibility criteria, fees, and the mutual rights and responsibilities of clients, including biological parents and adoptive parents. The written disclosure shall be posted on any website maintained by the child welfare agency that relates to adoption services. The Department shall adopt rules relating to the contents of the written disclosures. Eligible agencies may be deemed compliant with this subsection (a).
(b) Every licensed child welfare agency providing adoption services shall provide to all applicants, prior to application, a written schedule of estimated fees, expenses, and refund policies. Every child welfare agency providing adoption services shall have a written policy that shall be part of its standard adoption contract and state that it will not charge additional fees and expenses beyond those disclosed in the adoption contract unless additional fees are reasonably required by the circumstances and are disclosed to the adoptive parents or parent before they are incurred. The Department shall adopt rules relating to the contents of the written schedule and policy. Eligible agencies may be deemed compliant with this subsection (b).
(c) Every licensed child welfare agency providing adoption services must make full and fair disclosure to its clients, including biological parents and adoptive parents, of all circumstances material to the placement of a child for adoption. The Department shall adopt rules necessary for the implementation and regulation of the requirements of this subsection (c).
(c-5) Whenever a licensed child welfare agency places a child in a licensed foster family home or an adoption-only home, the agency shall provide the following to the caretaker or prospective adoptive parent:
(1) Available detailed information concerning the

child's educational and health history, copies of immunization records (including insurance and medical card information), a history of the child's previous placements, if any, and reasons for placement changes, excluding any information that identifies or reveals the location of any previous caretaker.

(2) A copy of the child's portion of the client

service plan, including any visitation arrangement, and all amendments or revisions to it as related to the child.

(3) Information containing details of the child's

individualized educational plan when the child is receiving special education services.

(4) Any known social or behavioral information

(including, but not limited to, criminal background, fire setting, perpetration of sexual abuse, destructive behavior, and substance abuse) necessary to care for and safeguard the child.

The agency may prepare a written summary of the information required by this subsection, which may be provided to the foster or prospective adoptive parent in advance of a placement. The foster or prospective adoptive parent may review the supporting documents in the child's file in the presence of casework staff. In the case of an emergency placement, casework staff shall at least provide information verbally, if necessary, and must subsequently provide the information in writing as required by this subsection. In the case of emergency placements when time does not allow prior review, preparation, and collection of written information, the agency shall provide such information as it becomes available.
The Department shall adopt rules necessary for the implementation and regulation of the requirements of this subsection (c-5).
(d) Every licensed child welfare agency providing adoption services shall meet minimum standards set forth by the Department concerning the taking or acknowledging of a consent prior to taking or acknowledging a consent from a prospective biological parent. The Department shall adopt rules concerning the minimum standards required by agencies under this Section.
(Source: P.A. 99-833, eff. 1-1-17.)

(225 ILCS 10/7.5)
Sec. 7.5. Adoptive parent training program. Every licensed child welfare agency providing adoption services shall provide prospective adoptive parents with a training program that includes counseling and guidance for the purpose of promoting a successful adoption in conjunction with placing a child for adoption with the prospective adoptive parents and which must be completed to the satisfaction of the licensed child welfare agency prior to the finalization of the adoption. The training may be provided by an agent or independent contractor of the child welfare agency or by a Department-approved training individual or entity. The Department shall adopt rules concerning minimum hours, content, and agency documentation of the training and rules concerning the approval of individuals or entities conducting training under this Section. Eligible agencies may be deemed compliant with this Section.
(Source: P.A. 94-586, eff. 8-15-05.)

(225 ILCS 10/7.6)
Sec. 7.6. Annual report. Every licensed child welfare agency providing adoption services shall file an annual report with the Department and with the Attorney General on forms and on a date prescribed by the Department. The annual reports for the preceding 2 years must be made available, upon request, to the public by the Department and every licensed agency and must be included on the website of the Department. Each licensed agency that maintains a website shall provide the reports on its website. The annual report shall include all of the following matters and all other matters required by the Department:
(1) a balance sheet and a statement of income and

expenses for the year, certified by an independent public accountant; for purposes of this item (1), the audit report filed by an agency with the Department may be included in the annual report and, if so, shall be sufficient to comply with the requirement of this item (1);

(2) non-identifying information concerning the

placements made by the agency during the year, consisting of the number of adoptive families in the process of obtaining approval for an adoption-only home, the number of adoptive families that are approved and awaiting placement, the number of biological parents that the agency is actively working with, the number of placements, and the number of adoptions initiated during the year and the status of each matter at the end of the year;

(3) any instance during the year in which the agency

lost the right to provide adoption services in any State or country, had its license suspended for cause, or was the subject of other sanctions by any court, governmental agency, or governmental regulatory body relating to the provision of adoption services;

(4) any actions related to licensure that were

initiated against the agency during the year by a licensing or accrediting body;

(5) any pending investigations by federal or State

authorities;

(6) any criminal charges, child abuse charges,

malpractice complaints, or lawsuits against the agency or any of its employees, officers, or directors related to the provision of adoption services and the basis or disposition of the actions;

(7) any instance in the year where the agency was

found guilty of, or pled guilty to, any criminal or civil or administrative violation under federal, State, or foreign law that relates to the provision of adoption services;

(8) any instance in the year where any employee,

officer, or director of the agency was found guilty of any crime or was determined to have violated a civil law or administrative rule under federal, State, or foreign law relating to the provision of adoption services; and

(9) any civil or administrative proceeding instituted

by the agency during the year and relating to adoption services, excluding uncontested adoption proceedings and proceedings filed pursuant to Section 12a of the Adoption Act.

Failure to disclose information required under this Section may result in the suspension of the agency's license for a period of 90 days. Subsequent violations may result in revocation of the license.
Information disclosed in accordance with this Section shall be subject to the applicable confidentiality requirements of this Act and the Adoption Act.
(Source: P.A. 99-833, eff. 1-1-17.)

(225 ILCS 10/7.7)
Sec. 7.7. Certain waivers prohibited. Licensed child welfare agencies providing adoption services shall not require biological or adoptive parents to sign any document that purports to waive claims against an agency for intentional or reckless acts or omissions or for gross negligence. Nothing in this Section shall require an agency to assume risks that are not within the reasonable control of the agency.
(Source: P.A. 94-586, eff. 8-15-05.)

(225 ILCS 10/7.8)
Sec. 7.8. Preferential treatment in child placement prohibited. No licensed child welfare agency providing adoption services may give preferential treatment to its board members, contributors, volunteers, employees, agents, consultants, or independent contractors or to their relatives with respect to the placement of a child or any matters relating to adoption services. The Department shall define "preferential treatment" by rule and shall adopt any rules necessary to implement this Section. Eligible agencies may be deemed compliant with this Section.
(Source: P.A. 94-586, eff. 8-15-05.)

(225 ILCS 10/7.9)
Sec. 7.9. Excessive fees in adoption services prohibited. Adoption services fees must be based on the costs associated with service delivery, and clients may be charged fees only for services provided. The Department shall define "excessive fees" by rule and shall adopt any rules necessary to implement this Section. Eligible agencies may be deemed compliant with this Section.
(Source: P.A. 94-586, eff. 8-15-05.)

(225 ILCS 10/7.10)
Sec. 7.10. Progress report.
(a) For the purposes of this Section, "child day care licensing" or "day care licensing" means licensing of day care centers, day care homes, and group day care homes.
(b) No later than September 30th of each year, the Department shall provide the General Assembly with a comprehensive report on its progress in meeting performance measures and goals related to child day care licensing.
(c) The report shall include:
(1) details on the funding for child day care

licensing, including:

(A) the total number of full-time employees

working on child day care licensing;

(B) the names of all sources of revenue used to

support child day care licensing;

(C) the amount of expenditures that is claimed

against federal funding sources;

(D) the identity of federal funding sources; and
(E) how funds are appropriated, including

appropriations for line staff, support staff, supervisory staff, and training and other expenses and the funding history of such licensing since fiscal year 2010;

(2) current staffing qualifications of day care

licensing representatives and day care licensing supervisors in comparison with staffing qualifications specified in the job description;

(3) data history for fiscal year 2010 to the current

fiscal year on day care licensing representative caseloads and staffing levels in all areas of the State;

(4) per the DCFS Child Day Care Licensing Advisory

Council's work plan, quarterly data on the following measures:

(A) the percentage of new applications disposed

of within 90 days;

(B) the percentage of licenses renewed on time;
(C) the percentage of day care centers receiving

timely annual monitoring visits;

(D) the percentage of day care homes receiving

timely annual monitoring visits;

(E) the percentage of group day care homes

receiving timely annual monitoring visits;

(F) the percentage of provider requests for

supervisory review;

(G) the progress on adopting a key indicator

system;

(H) the percentage of complaints disposed of

within 30 days;

(I) the average number of days a day care center

applicant must wait to attend a licensing orientation;

(J) the number of licensing orientation sessions

available per region in the past year; and

(K) the number of Department trainings related to

licensing and child development available to providers in the past year; and

(5) efforts to coordinate with the Department of

Human Services and the State Board of Education on professional development, credentialing issues, and child developers, including training registry, child developers, and Quality Rating and Improvement Systems (QRIS).

(d) The Department shall work with the Governor's appointed Early Learning Council on issues related to and concerning child day care.
(Source: P.A. 97-1096, eff. 8-24-12; 98-839, eff. 1-1-15.)

(225 ILCS 10/8) (from Ch. 23, par. 2218)
Sec. 8. The Department may revoke or refuse to renew the license of any child care facility or child welfare agency or refuse to issue full license to the holder of a permit should the licensee or holder of a permit:
(1) fail to maintain standards prescribed and

published by the Department;

(2) violate any of the provisions of the license

issued;

(3) furnish or make any misleading or any false

statement or report to the Department;

(4) refuse to submit to the Department any reports or

refuse to make available to the Department any records required by the Department in making investigation of the facility for licensing purposes;

(5) fail or refuse to submit to an investigation by

the Department;

(6) fail or refuse to admit authorized

representatives of the Department at any reasonable time for the purpose of investigation;

(7) fail to provide, maintain, equip and keep in safe

and sanitary condition premises established or used for child care as required under standards prescribed by the Department, or as otherwise required by any law, regulation or ordinance applicable to the location of such facility;

(8) refuse to display its license or permit;
(9) be the subject of an indicated report under

Section 3 of the Abused and Neglected Child Reporting Act or fail to discharge or sever affiliation with the child care facility of an employee or volunteer at the facility with direct contact with children who is the subject of an indicated report under Section 3 of that Act;

(10) fail to comply with the provisions of Section

7.1;

(11) fail to exercise reasonable care in the hiring,

training and supervision of facility personnel;

(12) fail to report suspected abuse or neglect of

children within the facility, as required by the Abused and Neglected Child Reporting Act;

(12.5) fail to comply with subsection (c-5) of

Section 7.4;

(13) fail to comply with Section 5.1 or 5.2 of this

Act; or

(14) be identified in an investigation by the

Department as an addict or alcoholic, as defined in the Alcoholism and Other Drug Abuse and Dependency Act, or be a person whom the Department knows has abused alcohol or drugs, and has not successfully participated in treatment, self-help groups or other suitable activities, and the Department determines that because of such abuse the licensee, holder of the permit, or any other person directly responsible for the care and welfare of the children served, does not comply with standards relating to character, suitability or other qualifications established under Section 7 of this Act.

(Source: P.A. 94-586, eff. 8-15-05; 94-1010, eff. 10-1-06.)

(225 ILCS 10/8.1) (from Ch. 23, par. 2218.1)
Sec. 8.1. The Department shall revoke or refuse to renew the license of any child care facility or refuse to issue a full license to the holder of a permit should the licensee or holder of a permit:
(1) fail to correct any condition which jeopardizes the health, safety, morals, or welfare of children served by the facility;
(2) fail to correct any condition or occurrence relating to the operation or maintenance of the facility comprising a violation under Section 8 of this Act; or
(3) fail to maintain financial resources adequate for the satisfactory care of children served in regard to upkeep of premises, and provisions for personal care, medical services, clothing, education and other essentials in the proper care, rearing and training of children.
(Source: P.A. 83-1362.)

(225 ILCS 10/8.2) (from Ch. 23, par. 2218.2)
Sec. 8.2. The Department may issue a conditional license to any child care facility which currently is licensed under this Act. The conditional license shall be a nonrenewable license for a period of 6 months and the Department shall revoke any other license held by the conditionally licensed facility. Conditional licenses shall only be granted to facilities where no threat to the health, safety, morals or welfare of the children served exists. A complete listing of deficiencies and a corrective plan approved by the Department shall be in existence at the time a conditional license is issued. Failure by the facility to correct the deficiencies or meet all licensing standards at the end of the conditional license period shall result in immediate revocation of or refusal to renew the facility's license as provided in Section 8.1 of this Act.
(Source: P.A. 85-216.)

(225 ILCS 10/8.3)
Sec. 8.3. Tax exempt agency.
(a) The Department shall revoke or refuse to renew the license of any child welfare agency providing adoption services that is not (i) officially recognized by the United States Internal Revenue Service as a tax-exempt organization described in Section 501(c)(3) of the Internal Revenue Code of 1986 (or any successor provision of federal tax law) and (ii) in compliance with all of the standards necessary to maintain its status as an organization described in Section 501(c)(3) of the Internal Revenue Code of 1986 (or any successor provision of federal tax law).
(b) The Department shall grant a grace period of 24 months from the effective date of this amendatory Act of the 94th General Assembly for existing child welfare agencies providing adoption services to obtain 501(c)(3) status. The Department shall permit an existing child welfare agency that converts from its current structure in order to be recognized as a 501(c)(3) organization as required by this Section to either retain its current license or transfer its current license to a newly formed entity, if the creation of a new entity is required in order to comply with this Section, provided that the child welfare agency demonstrates that it continues to meet all other licensing requirements and that the principal officers and directors and programs of the converted child welfare agency or newly organized child welfare agency are substantially the same as the original. The Department shall have the sole discretion to grant a one year extension to any agency unable to obtain 501(c)(3) status within the timeframe specified in this Section, provided that such agency has filed an application for 501(c)(3) status with the Internal Revenue Service within the 2-year timeframe specified in this Section.
(c) Nothing in this Section shall prohibit a licensed child welfare agency from using the services of any person, group of persons, agency, association, organization, corporation, institution, center, or group as an independent contractor to perform services on behalf of the licensed agency, provided that the licensed agency has a written agreement with the independent contractor specifying the terms of remuneration, the services to be performed, the personnel performing those services, and the qualifications of the personnel, in addition to any other information or requirements the Department may specify by rule. The licensed agency is not exempt, by reason of the use of the contractor, from compliance with all of the provisions of this Act. The Department has the authority to disapprove the use of any contractor if the Department is not satisfied with the agency's agreement with the contractor, the personnel of the contractor who are performing the services, or the qualifications of the personnel or if the contractor violates any provision of this Act or the Adoption Act.
(Source: P.A. 94-586, eff. 8-15-05.)

(225 ILCS 10/8.4)
Sec. 8.4. Cessation or dissolution of an agency. In the event that a licensed child welfare agency ceases to exist or dissolves its corporate entity as an agency, and in so doing ceases to provide adoption services as defined in this Act, all records pertaining to adoption services, as that term is defined in Section 2.24 of this Act, shall be forwarded to another licensed child welfare agency with notice to the Department or to the Department within 30 days after such cessation or dissolution. This Section shall be interpreted in a manner consistent with rules adopted by the Department governing child welfare agencies.
(Source: P.A. 94-586, eff. 8-15-05.)

(225 ILCS 10/8.5)
Sec. 8.5. Reporting suspected abuse or neglect. The Department shall address through rules and procedures the failure of individual staff at child care facilities or child welfare agencies to report suspected abuse or neglect of children within the child care facility as required by the Abused and Neglected Child Reporting Act.
The rules and procedures shall include provisions for when the Department learns of the child care facility's staff's failure to report suspected abuse or neglect of children and the actions the Department will take to (i) ensure that the child care facility takes immediate action with the individual staff involved and (ii) investigate whether the failure to report suspected abuse and neglect was a single incident or part of a larger incident involving additional staff members who failed to report, or whether the failure to report suspected abuse and neglect is a system-wide problem within the child care facility or child welfare agency. The rules and procedures shall also include the use of corrective action plans and the use of supervisory teams to review staff and facility understanding of their reporting requirements.
The Department shall adopt rules by July 1, 2016.
(Source: P.A. 99-350, eff. 1-1-16.)

(225 ILCS 10/9) (from Ch. 23, par. 2219)
Sec. 9. Prior to revocation or refusal to renew a license, the Department shall notify the licensee by registered mail with postage prepaid, at the address specified on the license, or at the address of the ranking or presiding officer of a board of directors, or any equivalent body conducting a child care facility, of the contemplated action and that the licensee may, within 10 days of such notification, dating from the postmark of the registered mail, request in writing a public hearing before the Department, and, at the same time, may request a written statement of charges from the Department.
(a) Upon written request by the licensee, the Department shall furnish such written statement of charges, and, at the same time, shall set the date and place for the hearing. The charges and notice of the hearing shall be delivered by registered mail with postage prepaid, and the hearing must be held within 30 days, dating from the date of the postmark of the registered mail, except that notification must be made at least 15 days in advance of the date set for the hearing.
(b) If no request for a hearing is made within 10 days after notification, or if the Department determines, upon holding a hearing that the license should be revoked or renewal denied, then the license shall be revoked or renewal denied.
(c) Upon the hearing of proceedings in which the license is revoked, renewal of license is refused or full license is denied, the Director of the Department, or any officer or employee duly authorized by him in writing, may administer oaths and the Department may procure, by its subpoena, the attendance of witnesses and the production of relevant books and papers.
(d) At the time and place designated, the Director of the Department or the officer or employee authorized by him in writing, shall hear the charges, and both the Department and the licensee shall be allowed to present in person or by counsel such statements, testimony and evidence as may be pertinent to the charges or to the defense thereto. The hearing officer may continue such hearing from time to time, but not to exceed a single period of 30 days, unless special extenuating circumstances make further continuance feasible.
(Source: P.A. 83-1362.)

(225 ILCS 10/9.1) (from Ch. 23, par. 2219.1)
Sec. 9.1. Before the Department initiates a full-scale investigation of any complaint received regarding a child care facility the Department may, when appropriate, provide procedures for the substantiation of the complaint.
(Source: P.A. 87-265.)

(225 ILCS 10/9.1a)
Sec. 9.1a. Complaint registry.
(a) The Department shall establish a complaint registry to assist in the monitoring of licensed child welfare agencies providing adoption services, which shall record and track the resolution and disposition of substantiated licensing violations.
(b) The Department shall establish and maintain a statewide toll-free telephone number and post information on its website where the public can access information contained in the complaint registry, as it pertains to the past history and record of any licensed child welfare agency providing adoption services. This information shall include, but shall not be limited to, Department substantiated licensing violations against a child welfare agency providing adoption services and Department findings of any license violations against a child welfare agency providing adoption services.
(c) Information disclosed in accordance with this Section shall be subject to the applicable confidentiality requirements of this Act and the Adoption Act.
(Source: P.A. 94-586, eff. 8-15-05.)

(225 ILCS 10/9.1b)
Sec. 9.1b. Complaint procedures. All child welfare agencies providing adoption services shall be required by the Department to have complaint policies and procedures that shall be provided in writing to their prospective clients, including biological parents, adoptive parents, and adoptees that they have served, at the earliest time possible, and, in the case of biological and adoptive parents, prior to placement or prior to entering into any written contract with the clients. These complaint procedures must be filed with the Department within 6 months after the effective date of this amendatory Act of the 94th General Assembly. Failure to comply with this Section may result in the suspension of licensure for a period of 90 days. Subsequent violations may result in licensure revocation. The Department shall adopt rules that describe the complaint procedures required by each agency. These rules shall include without limitation prompt complaint response time, recording of the complaints, prohibition of agency retaliation against the person making the complaint, and agency reporting of all complaints to the Department in a timely manner. Any agency that maintains a website shall post the prescribed complaint procedures and its license number, as well as the statewide toll-free complaint registry telephone number, on its website.
(Source: P.A. 94-586, eff. 8-15-05.)

(225 ILCS 10/9.1c)
Sec. 9.1c. Public database of day care homes, group day care homes, and day care centers; license status. No later than July 1, 2018, the Department shall establish and maintain on its official website a searchable database, freely accessible to the public, that provides the following information on each day care home, group day care home, and day care center licensed by the Department: whether, within the past 5 years, the day care home, group day care home, or day care center has had its license revoked by or surrendered to the Department during a child abuse or neglect investigation or its application for a renewal of its license was denied by the Department, and, if so, the dates upon which the license was revoked by or surrendered to the Department or the application for a renewal of the license was denied by the Department. The Department may adopt any rules necessary to implement this Section. Nothing in this Section shall be construed to allow or authorize the Department to release or disclose any information that is prohibited from public disclosure under this Act or under any other State or federal law.
(Source: P.A. 100-52, eff. 1-1-18.)

(225 ILCS 10/9.2)
Sec. 9.2. Toll free number; day care information. The Department of Children and Family Services shall establish and maintain a statewide toll-free telephone number that all persons may use to inquire about the past history and record of a day care facility operating in this State. The past history and record shall include, but shall not be limited to, Department substantiated complaints against a day care facility and Department staff findings of license violations by a day care facility. Information disclosed in accordance with this Section shall be subject to the confidentiality requirements provided in this Act.
(Source: P.A. 90-671, eff. 1-1-99.)

(225 ILCS 10/10) (from Ch. 23, par. 2220)
Sec. 10. Any circuit court, upon application either of the person requesting a hearing or of the Department, may require the attendance of witnesses and the production of relevant books and papers before the Department in any hearing relating to the refusal or revocation of licenses. The refusal or neglect to obey the order of the court compelling the attendance or production, is punishable as in other cases of contempt.
(Source: P.A. 83-334.)

(225 ILCS 10/11) (from Ch. 23, par. 2221)
Sec. 11. Whenever the Department is advised, or has reason to believe, that any person, group of persons or corporation is operating a child welfare agency or a child care facility without a license or permit, it shall make an investigation to ascertain the facts. If the Department is denied access, it shall request intervention of local, county or State law enforcement agencies to seek an appropriate court order or warrant to examine the premises. A person or entity preventing the Department from carrying out its duties under this Section shall be guilty of a violation of this Act and shall be subject to such penalties related thereto. If it finds that the child welfare agency or child care facility is being, or has been operated without a license or permit, it shall report the results of its investigation to the Attorney General, and to the appropriate State's Attorney for investigation and, if appropriate, prosecution.
Operating a child welfare agency or child care facility without a license constitutes a Class A misdemeanor, followed by a business offense, if the operator continues to operate the facility and no effort is made to obtain a license. The business offense fine shall not exceed $10,000 and each day of a violation is a separate offense.
(Source: P.A. 94-586, eff. 8-15-05.)

(225 ILCS 10/11.1) (from Ch. 23, par. 2221.1)
Sec. 11.1. Referrals to law enforcement.
(a) If the Department has reasonable cause to believe that any person, group of persons, corporation, agency, association, organization, institution, center, or group is engaged or about to engage in any acts or practices that constitute or will constitute a violation of this Act, the Department shall inform the Attorney General or the State's Attorney of the appropriate county, who may initiate the appropriate civil or criminal proceedings. Upon a proper showing, any circuit court may enter a permanent or preliminary injunction or temporary restraining order without bond to enforce this Act or any rule or regulation prescribed thereunder in addition to the penalties and other remedies provided in this Act.
(b) If the Department has reasonable cause to believe that any person, group of persons, corporation, agency, association, organization, institution, center, or group is engaged or is about to engage in any act or practice that constitutes or may constitute a violation of any rule adopted under the authority of this Act, the Department may inform the Attorney General or the State's Attorney of the appropriate county, who may initiate the appropriate civil or criminal proceedings. Upon a proper showing, any circuit court may enter a permanent or preliminary injunction or temporary restraining order without bond to enforce this Act or any rule prescribed under this Act, in addition to the penalties and other remedies provided in this Act.
(Source: P.A. 94-586, eff. 8-15-05.)

(225 ILCS 10/11.2) (from Ch. 23, par. 2221.2)
Sec. 11.2. Whenever the Department expressly finds that the continued operation of a child care facility, including such facilities defined in Section 2.10 and unlicensed facilities, jeopardizes the health, safety, morals, or welfare of children served by the facility, the Department shall issue an order of closure directing that the operation of the facility terminate immediately, and, if applicable, shall initiate revocation proceedings under Section 9 within ten working days. A facility closed under this Section may not operate during the pendency of any proceeding for the judicial review of the decision of the Department to issue an order of closure or to revoke or refuse to renew the license, except under court order.
(Source: P.A. 85-216.)

(225 ILCS 10/12) (from Ch. 23, par. 2222)
Sec. 12. Advertisements.
(a) In this Section, "advertise" means communication by any public medium originating or distributed in this State, including, but not limited to, newspapers, periodicals, telephone book listings, outdoor advertising signs, radio, or television.
(b) A child care facility or child welfare agency licensed or operating under a permit issued by the Department may publish advertisements for the services that the facility is specifically licensed or issued a permit under this Act to provide. A person, group of persons, agency, association, organization, corporation, institution, center, or group who advertises or causes to be published any advertisement offering, soliciting, or promising to perform adoption services as defined in Section 2.24 of this Act is guilty of a Class A misdemeanor and shall be subject to a fine not to exceed $10,000 or 9 months imprisonment for each advertisement, unless that person, group of persons, agency, association, organization, corporation, institution, center, or group is (i) licensed or operating under a permit issued by the Department as a child care facility or child welfare agency, (ii) a biological parent or a prospective adoptive parent acting on his or her own behalf, or (iii) a licensed attorney advertising his or her availability to provide legal services relating to adoption, as permitted by law.
(c) Every advertisement published after the effective date of this amendatory Act of the 94th General Assembly shall include the Department-issued license number of the facility or agency.
(d) Any licensed child welfare agency providing adoption services that, after the effective date of this amendatory Act of the 94th General Assembly, causes to be published an advertisement containing reckless or intentional misrepresentations concerning adoption services or circumstances material to the placement of a child for adoption is guilty of a Class A misdemeanor and is subject to a fine not to exceed $10,000 or 9 months imprisonment for each advertisement.
(e) An out-of-state agency that is not licensed in Illinois and that has a written interagency agreement with one or more Illinois licensed child welfare agencies may advertise under this Section, provided that (i) the out-of-state agency must be officially recognized by the United States Internal Revenue Service as a tax-exempt organization under 501(c)(3) of the Internal Revenue Code of 1986 (or any successor provision of federal tax law), (ii) the out-of-state agency provides only international adoption services and is covered by the Intercountry Adoption Act of 2000, (iii) the out-of-state agency displays, in the advertisement, the license number of at least one of the Illinois licensed child welfare agencies with which it has a written agreement, and (iv) the advertisements pertain only to international adoption services. Subsection (d) of this Section shall apply to any out-of-state agencies described in this subsection (e).
(f) An advertiser, publisher, or broadcaster, including, but not limited to, newspapers, periodicals, telephone book publishers, outdoor advertising signs, radio stations, or television stations, who knowingly or recklessly advertises or publishes any advertisement offering, soliciting, or promising to perform adoption services, as defined in Section 2.24 of this Act, on behalf of a person, group of persons, agency, association, organization, corporation, institution, center, or group, not authorized to advertise under subsection (b) or subsection (e) of this Section, is guilty of a Class A misdemeanor and is subject to a fine not to exceed $10,000 or 9 months imprisonment for each advertisement.
(g) The Department shall maintain a website listing child welfare agencies licensed by the Department that provide adoption services and other general information for biological parents and adoptive parents. The website shall include, but not be limited to, agency addresses, phone numbers, e-mail addresses, website addresses, annual reports as referenced in Section 7.6 of this Act, agency license numbers, the Birth Parent Bill of Rights, the Adoptive Parents Bill of Rights, and the Department's complaint registry established under Section 9.1a of this Act. The Department shall adopt any rules necessary to implement this Section.
(h) Nothing in this Act shall prohibit a day care agency, day care center, day care home, or group day care home that does not provide or perform adoption services, as defined in Section 2.24 of this Act, from advertising or marketing the day care agency, day care center, day care home, or group day care home.
(Source: P.A. 100-406, eff. 1-1-18.)

(225 ILCS 10/13) (from Ch. 23, par. 2223)
Sec. 13.
Whenever a child is placed in or with a child care institution or in or with a child welfare agency, the placement shall, whenever practicable, be to, with or in the custody of a child care facility as is under the control of persons of the same religious faith as that of the child. Whenever a child is placed in a group care home or in a foster family home, the placement must, if practicable, be made with a person or persons of the same religious faith as that of the child.
(Source: P.A. 76-63.)

(225 ILCS 10/14.5)
Sec. 14.5. Offering, providing, or co-signing a loan or other credit accommodation. No person or entity shall offer, provide, or co-sign a loan or other credit accommodation, directly or indirectly, with a biological parent or a relative of a biological parent based on the contingency of a surrender or placement of a child for adoption.
(Source: P.A. 93-1063, eff. 6-1-05.)

(225 ILCS 10/14.6)
Sec. 14.6. Agency payment of salaries or other compensation.
(a) A licensed child welfare agency may pay salaries or other compensation to its officers, employees, agents, contractors, or any other persons acting on its behalf for providing adoption services, provided that all of the following limitations apply:
(1) The fees, wages, salaries, or other compensation

of any description paid to the officers, employees, contractors, or any other person acting on behalf of a child welfare agency providing adoption services shall not be unreasonably high in relation to the services actually rendered. Every form of compensation shall be taken into account in determining whether fees, wages, salaries, or compensation are unreasonably high, including, but not limited to, salary, bonuses, deferred and non-cash compensation, retirement funds, medical and liability insurance, loans, and other benefits such as the use, purchase, or lease of vehicles, expense accounts, and food, housing, and clothing allowances.

(2) Any earnings, if applicable, or compensation paid

to the child welfare agency's directors, stockholders, or members of its governing body shall not be unreasonably high in relation to the services rendered.

(3) Persons providing adoption services for a child

welfare agency may be compensated only for services actually rendered and only on a fee-for-service, hourly wage, or salary basis.

(b) The Department may adopt rules setting forth the criteria to determine what constitutes unreasonably high fees and compensation as those terms are used in this Section. In determining the reasonableness of fees, wages, salaries, and compensation under paragraphs (1) and (2) of subsection (a) of this Section, the Department shall take into account the location, number, and qualifications of staff, workload requirements, budget, and size of the agency or person and available norms for compensation within the adoption community. Every licensed child welfare agency providing adoption services shall provide the Department and the Attorney General with a report, on an annual basis, providing a description of the fees, wages, salaries and other compensation described in paragraphs (1), (2), and (3) of subsection (a) of this Section. Nothing in Section 12C-70 of the Criminal Code of 2012 shall be construed to prevent a child welfare agency from charging fees or the payment of salaries and compensation as limited in this Section and any applicable Section of this Act or the Adoption Act.
(c) This Section does not apply to international adoption services performed by those child welfare agencies governed by the 1993 Hague Convention on Protection of Children and Cooperation in Respect of Intercountry Adoption and the Intercountry Adoption Act of 2000.
(d) Eligible agencies may be deemed compliant with this Section.
(Source: P.A. 100-201, eff. 8-18-17.)

(225 ILCS 10/14.7)
Sec. 14.7. Payments to biological parents.
(a) Payment of reasonable living expenses by a child welfare agency shall not obligate the biological parents to place the child for adoption. In the event that the biological parents choose not to place the child for adoption, the child welfare agency shall have no right to seek reimbursement from the biological parents, or from any relative of the biological parents, of moneys paid to, or on behalf of, the biological parents, except as provided in subsection (b) of this Section.
(b) Notwithstanding subsection (a) of this Section, a child welfare agency may seek reimbursement of reasonable living expenses from a person who receives such payments only if the person who accepts payment of reasonable living expenses before the child's birth, as described in subsection (a) of this Section, knows that the person on whose behalf they are accepting payment is not pregnant at the time of the receipt of such payments or the person receives reimbursement for reasonable living expenses simultaneously from more than one child welfare agency without the agencies' knowledge.
(Source: P.A. 94-586, eff. 8-15-05.)

(225 ILCS 10/15) (from Ch. 23, par. 2225)
Sec. 15. Every child care facility must keep and maintain such records as the Department may prescribe pertaining to the admission, progress, health and discharge of children under the care of the facility and shall report relative thereto to the Department whenever called for, upon forms prescribed by the Department. All records regarding children and all facts learned about children and their relatives must be kept confidential both by the child care facility and by the Department.
Nothing contained in this Act prevents the sharing or disclosure of information or records relating or pertaining to juveniles subject to the provisions of the Serious Habitual Offender Comprehensive Action Program when that information is used to assist in the early identification and treatment of habitual juvenile offenders.
Nothing contained in this Act prevents the disclosure of information or records by a licensed child welfare agency as required under subsection (c-5) of Section 7.4.
(Source: P.A. 94-1010, eff. 10-1-06.)

(225 ILCS 10/16) (from Ch. 23, par. 2226)
Sec. 16.
(a) Any child care facility receiving a child for care or supervision from a foreign state or country shall report that child to the Department in the same manner as is required for reporting other children.
(b) A person, agency or organization, other than a licensed child care institution or child welfare agency, may not receive a foreign child without prior notice to and approval of the Department.
(c) In all instances the Department may require a guaranty that a child accepted for care or supervision from a foreign state or country will not become a public charge upon the State of Illinois.
(d) Reports to the Department must be made, as required.
(e) The Department may enter into agreements with public or voluntary social agencies headquartered in states adjacent to the State of Illinois, regarding the placement of children in licensed foster family homes within the boundaries of Illinois, if the agencies meet the standards and criteria required for license as a child welfare agency in Illinois. The agreements may allow foreign agencies to place and supervise children for whom they have responsibility within the State of Illinois, without regard to paragraph (a) of this Section. These agreements must, however, include a requirement that the agencies cooperate fully with the Department in its inquiry or investigation into the activities and standards of those agencies, and provide that the Department may, at any time upon 15 days written notice to an agency by registered mail, void the agreement and require the observance of paragraph (a) of this Section.
(Source: P.A. 76-63.)

(225 ILCS 10/17) (from Ch. 23, par. 2227)
Sec. 17. The Administrative Review Law and the rules adopted pursuant thereto, applies to and governs all proceedings for the judicial review of final administrative decisions of the Department. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 82-783.)

(225 ILCS 10/18) (from Ch. 23, par. 2228)
Sec. 18. Any person, group of persons, association or corporation who
(1) conducts, operates or acts as a child care facility without a license or permit to do so in violation of Section 3 of this Act;
(2) makes materially false statements in order to obtain a license or permit;
(3) fails to keep the records and make the reports provided under this Act;
(4) advertises any service not authorized by license or permit held;
(5) publishes any advertisement in violation of this Act;
(6) receives within this State any child in violation of Section 16 of this Act; or
(7) violates any other provision of this Act or any reasonable rule or regulation adopted and published by the Department for the enforcement of the provisions of this Act, is guilty of a Class A misdemeanor and in case of an association or corporation, imprisonment may be imposed upon its officers who knowingly participated in the violation.
Any child care facility that continues to operate after its license is revoked under Section 8 of this Act or after its license expires and the Department refused to renew the license as provided in Section 8 of this Act is guilty of a business offense and shall be fined an amount in excess of $500 but not exceeding $10,000, and each day of violation is a separate offense.
In a prosecution under this Act, a defendant who relies upon the relationship of any child to himself has the burden of proof as to that relationship.
(Source: P.A. 83-1362.)

(225 ILCS 10/19) (from Ch. 23, par. 2229)
Sec. 19.
Any license issued under the "Child Care Act", approved July 10, 1957, as amended, remains valid until its expiration date or until revoked by the Department under this Act.
(Source: P.A. 76-63.)

(225 ILCS 10/20) (from Ch. 23, par. 2230)
Sec. 20.
Should any Section, subdivision, clause, phrase or provision of this Act be held unconstitutional or invalid for any reason whatsoever, that holding shall not affect the validity of the remaining portions of this Act.
(Source: P.A. 76-63.)



225 ILCS 15/ - Clinical Psychologist Licensing Act.

(225 ILCS 15/1) (from Ch. 111, par. 5351)
(Section scheduled to be repealed on January 1, 2027)
Sec. 1. The practice of clinical psychology in Illinois is hereby declared to affect the public health, safety and welfare, and to be subject to regulations in the public interest to protect the public from persons who are unauthorized or unqualified to represent themselves as clinical psychologists or as being able to render clinical psychological services as herein defined, and from unprofessional conduct by persons licensed to practice clinical psychology. This Act shall be known and may be cited as the "Clinical Psychologist Licensing Act".
(Source: P.A. 85-1305.)

(225 ILCS 15/2) (from Ch. 111, par. 5352)
(Section scheduled to be repealed on January 1, 2027)
Sec. 2. Definitions. As used in this Act:
(1) "Department" means the Department of Financial

and Professional Regulation.

(2) "Secretary" means the Secretary of Financial and

Professional Regulation.

(3) "Board" means the Clinical Psychologists

Licensing and Disciplinary Board appointed by the Secretary.

(4) (Blank).
(5) "Clinical psychology" means the independent

evaluation, classification, diagnosis, and treatment of mental, emotional, behavioral or nervous disorders or conditions, developmental disabilities, alcoholism and substance abuse, disorders of habit or conduct, and the psychological aspects of physical illness. The practice of clinical psychology includes psychoeducational evaluation, therapy, remediation and consultation, the use of psychological and neuropsychological testing, assessment, psychotherapy, psychoanalysis, hypnosis, biofeedback, and behavioral modification when any of these are used for the purpose of preventing or eliminating psychopathology, or for the amelioration of psychological disorders of individuals or groups. "Clinical psychology" does not include the use of hypnosis by unlicensed persons pursuant to Section 3.

(6) A person represents himself to be a "clinical

psychologist" or "psychologist" within the meaning of this Act when he or she holds himself out to the public by any title or description of services incorporating the words "psychological", "psychologic", "psychologist", "psychology", or "clinical psychologist" or under such title or description offers to render or renders clinical psychological services as defined in paragraph (7) of this Section to individuals or the public for remuneration.

(7) "Clinical psychological services" refers to any

services under paragraph (5) of this Section if the words "psychological", "psychologic", "psychologist", "psychology" or "clinical psychologist" are used to describe such services by the person or organization offering to render or rendering them.

(8) "Collaborating physician" means a physician

licensed to practice medicine in all of its branches in Illinois who generally prescribes medications for the treatment of mental health disease or illness to his or her patients in the normal course of his or her clinical medical practice.

(9) "Prescribing psychologist" means a licensed,

doctoral level psychologist who has undergone specialized training, has passed an examination as determined by rule, and has received a current license granting prescriptive authority under Section 4.2 of this Act that has not been revoked or suspended from the Department.

(10) "Prescriptive authority" means the authority to

prescribe, administer, discontinue, or distribute drugs or medicines.

(11) "Prescription" means an order for a drug,

laboratory test, or any medicines, including controlled substances as defined in the Illinois Controlled Substances Act.

(12) "Drugs" has the meaning given to that term in

the Pharmacy Practice Act.

(13) "Medicines" has the meaning given to that term

in the Pharmacy Practice Act.

(14) "Address of record" means the designated address

recorded by the Department in the applicant's application file or the licensee's license file maintained by the Department's licensure maintenance unit.

This Act shall not apply to persons lawfully carrying on their particular profession or business under any valid existing regulatory Act of the State.
(Source: P.A. 98-668, eff. 6-25-14; 99-572, eff. 7-15-16.)

(225 ILCS 15/2.5)
(Section scheduled to be repealed on January 1, 2027)
Sec. 2.5. Change of address. It is the duty of the applicant or licensee to inform the Department of any change of address within 14 days after such change either through the Department's website or by contacting the Department's licensure maintenance unit.
(Source: P.A. 99-572, eff. 7-15-16.)

(225 ILCS 15/3) (from Ch. 111, par. 5353)
(Section scheduled to be repealed on January 1, 2027)
Sec. 3. Necessity of license; corporations, professional limited liability companies, partnerships, and associations; display of license.
(a) No individual shall, without a valid license as a clinical psychologist issued by the Department, in any manner hold himself or herself out to the public as a psychologist or clinical psychologist under the provisions of this Act or render or offer to render clinical psychological services as defined in paragraph 7 of Section 2 of this Act; or attach the title "clinical psychologist", "psychologist" or any other name or designation which would in any way imply that he or she is able to practice as a clinical psychologist; or offer to render or render clinical psychological services as defined in paragraph 7 of Section 2 of this Act.
No person may engage in the practice of clinical psychology, as defined in paragraph (5) of Section 2 of this Act, without a license granted under this Act, except as otherwise provided in this Act.
(b) No business organization shall provide, attempt to provide, or offer to provide clinical psychological services unless every member, shareholder, director, officer, holder of any other ownership interest, agent, and employee who renders clinical psychological services holds a currently valid license issued under this Act. No corporation or limited liability company shall be created that (i) has a stated purpose that includes clinical psychology, or (ii) practices or holds itself out as available to practice clinical psychology, unless it is organized under the Professional Service Corporation Act or the Professional Limited Liability Company Act.
(c) Individuals, corporations, professional limited liability companies, partnerships, and associations may employ practicum students, interns or postdoctoral candidates seeking to fulfill educational requirements or the professional experience requirements needed to qualify for a license as a clinical psychologist to assist in the rendering of services, provided that such employees function under the direct supervision, order, control and full professional responsibility of a licensed clinical psychologist in the corporation, professional limited liability company, partnership, or association. Nothing in this paragraph shall prohibit a corporation, professional limited liability company, partnership, or association from contracting with a licensed health care professional to provide services.
(c-5) Nothing in this Act shall preclude individuals licensed under this Act from practicing directly or indirectly for a physician licensed to practice medicine in all its branches under the Medical Practice Act of 1987 or for any legal entity as provided under subsection (c) of Section 22.2 of the Medical Practice Act of 1987.
Nothing in this Act shall preclude individuals licensed under this Act from practicing directly or indirectly for any hospital licensed under the Hospital Licensing Act or any hospital affiliate as defined in Section 10.8 of the Hospital Licensing Act and any hospital authorized under the University of Illinois Hospital Act.
(d) Nothing in this Act shall prevent the employment, by a clinical psychologist, individual, association, partnership, professional limited liability company, or corporation furnishing clinical psychological services for remuneration, of persons not licensed as clinical psychologists under the provisions of this Act to perform services in various capacities as needed, provided that such persons are not in any manner held out to the public as rendering clinical psychological services as defined in paragraph 7 of Section 2 of this Act. Nothing contained in this Act shall require any hospital, clinic, home health agency, hospice, or other entity that provides health care services to employ or to contract with a clinical psychologist licensed under this Act to perform any of the activities under paragraph (5) of Section 2 of this Act.
(e) Nothing in this Act shall be construed to limit the services and use of official title on the part of a person, not licensed under the provisions of this Act, in the employ of a State, county or municipal agency or other political subdivision insofar that such services are a part of the duties in his or her salaried position, and insofar that such services are performed solely on behalf of his or her employer.
Nothing contained in this Section shall be construed as permitting such person to offer their services as psychologists to any other persons and to accept remuneration for such psychological services other than as specifically excepted herein, unless they have been licensed under the provisions of this Act.
(f) Duly recognized members of any bonafide religious denomination shall not be restricted from functioning in their ministerial capacity provided they do not represent themselves as being clinical psychologists or providing clinical psychological services.
(g) Nothing in this Act shall prohibit individuals not licensed under the provisions of this Act who work in self-help groups or programs or not-for-profit organizations from providing services in those groups, programs, or organizations, provided that such persons are not in any manner held out to the public as rendering clinical psychological services as defined in paragraph 7 of Section 2 of this Act.
(h) Nothing in this Act shall be construed to prevent a person from practicing hypnosis without a license issued under this Act provided that the person (1) does not otherwise engage in the practice of clinical psychology including, but not limited to, the independent evaluation, classification, and treatment of mental, emotional, behavioral, or nervous disorders or conditions, developmental disabilities, alcoholism and substance abuse, disorders of habit or conduct, and the psychological aspects of physical illness, (2) does not otherwise engage in the practice of medicine including, but not limited to, the diagnosis or treatment of physical or mental ailments or conditions, and (3) does not hold himself or herself out to the public by a title or description stating or implying that the individual is a clinical psychologist or is licensed to practice clinical psychology.
(i) Every licensee under this Act shall prominently display the license at the licensee's principal office, place of business, or place of employment and, whenever requested by any representative of the Department, must exhibit the license.
(Source: P.A. 99-227, eff. 8-3-15; 99-572, eff. 7-15-16.)

(225 ILCS 15/4) (from Ch. 111, par. 5354)
(Section scheduled to be repealed on January 1, 2027)
Sec. 4. Application of Act.
(a) Nothing in this Act shall be construed to limit the activities of and services of a student, intern or resident in psychology seeking to fulfill educational requirements or the experience requirements in order to qualify for a license under this Act, or an individual seeking to fulfill the postdoctoral experience requirements in order to qualify for licensure under this Act provided that such activities and services are under the direct supervision, order, control and full professional responsibility of a licensed clinical psychologist and provided that such student, intern, or resident be designated by a title "intern" or "resident" or other designation of trainee status. Supervised experience in which the supervisor receives monetary payment or other considerations from the supervisee or in which the supervisor is hired by or otherwise employed by the supervisee shall not be accepted by the Department as fulfilling the practicum, internship or 2 years of satisfactory supervised experience requirements for licensure. Nothing contained in this Section shall be construed as permitting such students, interns, or residents to offer their services as clinical psychologists to any other person or persons and to accept remuneration for such clinical psychological services other than as specifically excepted herein, unless they have been licensed under the provisions of this Act.
(b) Nothing in this Act shall be construed as permitting persons licensed as clinical psychologists to engage in any manner in the practice of medicine as defined in the laws of this State. Persons licensed as clinical psychologists who render services to persons in need of mental treatment or who are mentally ill shall as appropriate initiate genuine collaboration with a physician licensed in Illinois to practice medicine in all its branches.
(c) Nothing in this Act shall be construed as restricting an individual certified as a school psychologist by the State Board of Education, who is at least 21 years of age and has had at least 3 years of full-time experience as a certified school psychologist, from using the title school psychologist and offering school psychological services limited to those services set forth in the rules and regulations that govern the administration and operation of special education pertaining to children and youth ages 0-21 prepared by the State Board of Education. Anyone offering such services under the provisions of this paragraph shall use the term school psychologist and describe such services as "School Psychological Services". This exemption shall be limited to the practice of school psychology only as manifested through psychoeducational problems, and shall not be construed to allow a school psychologist to function as a general practitioner of clinical psychology, unless otherwise licensed under this Act. However, nothing in this paragraph prohibits a school psychologist from making evaluations, recommendations or interventions regarding the placement of children in educational programs or special education classes, nor shall it prohibit school psychologists from providing clinical psychological services under the supervision of a licensed clinical psychologist. This paragraph shall not be construed to mandate insurance companies to reimburse school psychologists directly for the services of school psychologists. Nothing in this paragraph shall be construed to exclude anyone duly licensed under this Act from offering psychological services in the school setting. School psychologists providing services under the provisions of this paragraph shall not provide such services outside their employment to any child who is a student in the district or districts which employ such school psychologist. School psychologists, as described in this paragraph, shall be under the regulatory authority of the State Board of Education and the State Teacher Certification Board.
(d) Nothing in this Act shall be construed to limit the activities and use of the official title of "psychologist" on the part of a person not licensed under this Act who possesses a doctoral degree earned in a program concentrated primarily on the study of psychology and is an academic employee of a duly chartered institution of higher education insofar as such person engages in public speaking with or without remuneration, provided that such person is not in any manner held out to the public as practicing clinical psychology as defined in paragraph 5 of Section 2 of this Act, unless he or she has been licensed under the provisions of this Act.
(e) Nothing in this Act shall be construed to regulate, control, or restrict the clinical practice of any person licensed, registered, or certified in this State under any other Act, provided that such person is not in any manner held out to the public as rendering clinical psychological services as defined in paragraph 7 of Section 2 of this Act.
(f) Nothing in this Act shall be construed to limit the activities and use of the title "psychologist" on the part of a person who practices psychology and (i) who possesses a doctoral degree earned in a program concentrated primarily on the study of psychology; and (ii) whose services involve the development and application of psychological theory and methodology to problems of organizations and problems of individuals and groups in organizational settings; and provided further that such person is not in any manner held out to the public as practicing clinical psychology and is not held out to the public by any title, description or designation stating or implying that he or she is a clinical psychologist unless he or she has been licensed under the provisions of this Act.
(Source: P.A. 89-702, eff. 7-1-97.)

(225 ILCS 15/4.2)
(Section scheduled to be repealed on January 1, 2027)
Sec. 4.2. Prescribing psychologist license.
(a) A psychologist may apply to the Department for a prescribing psychologist license. The application shall be made on a form approved by the Department, include the payment of any required fees, and be accompanied by evidence satisfactory to the Department that the applicant:
(1) holds a current license to practice clinical

psychology in Illinois;

(2) has successfully completed the following minimum

educational and training requirements either during the doctoral program required for licensure under this Section or in an accredited undergraduate or master level program prior to or subsequent to the doctoral program required under this Section:

(A) specific minimum undergraduate biomedical

prerequisite coursework, including, but not limited to: Medical Terminology (class or proficiency); Chemistry or Biochemistry with lab (2 semesters); Human Physiology (one semester); Human Anatomy (one semester); Anatomy and Physiology; Microbiology with lab (one semester); and General Biology for science majors or Cell and Molecular Biology (one semester);

(B) a minimum of 60 credit hours of didactic

coursework, including, but not limited to: Pharmacology; Clinical Psychopharmacology; Clinical Anatomy and Integrated Science; Patient Evaluation; Advanced Physical Assessment; Research Methods; Advanced Pathophysiology; Diagnostic Methods; Problem Based Learning; and Clinical and Procedural Skills; and

(C) a full-time practicum of 14 months

supervised clinical training of at least 36 credit hours, including a research project; during the clinical rotation phase, students complete rotations in Emergency Medicine, Family Medicine, Geriatrics, Internal Medicine, Obstetrics and Gynecology, Pediatrics, Psychiatrics, Surgery, and one elective of the students' choice; program approval standards addressing faculty qualifications, regular competency evaluation and length of clinical rotations, and instructional settings, including hospitals, hospital outpatient clinics, community mental health clinics, and correctional facilities, in accordance with those of the Accreditation Review Commission on Education for the Physician Assistant shall be set by Department by rule;

(3) has completed a National Certifying Exam, as

determined by rule; and

(4) meets all other requirements for obtaining a

prescribing psychologist license, as determined by rule.

(b) The Department may issue a prescribing psychologist license if it finds that the applicant has met the requirements of subsection (a) of this Section.
(c) A prescribing psychologist may only prescribe medication pursuant to the provisions of this Act if the prescribing psychologist:
(1) continues to hold a current license to practice

psychology in Illinois;

(2) satisfies the continuing education requirements

for prescribing psychologists, including 10 hours of continuing education annually in pharmacology from accredited providers; and

(3) maintains a written collaborative agreement with

a collaborating physician pursuant to Section 4.3 of this Act.

(Source: P.A. 98-668, eff. 6-25-14.)

(225 ILCS 15/4.3)
(Section scheduled to be repealed on January 1, 2027)
Sec. 4.3. Written collaborative agreements.
(a) A written collaborative agreement is required for all prescribing psychologists practicing under a prescribing psychologist license issued pursuant to Section 4.2 of this Act.
(b) A written delegation of prescriptive authority by a collaborating physician may only include medications for the treatment of mental health disease or illness the collaborating physician generally provides to his or her patients in the normal course of his or her clinical practice with the exception of the following:
(1) patients who are less than 17 years of age or

over 65 years of age;

(2) patients during pregnancy;
(3) patients with serious medical conditions, such as

heart disease, cancer, stroke, or seizures, and with developmental disabilities and intellectual disabilities; and

(4) prescriptive authority for benzodiazepine

Schedule III controlled substances.

(c) The collaborating physician shall file with the Department notice of delegation of prescriptive authority and termination of the delegation, in accordance with rules of the Department. Upon receipt of this notice delegating authority to prescribe any nonnarcotic Schedule III through V controlled substances, the licensed clinical psychologist shall be eligible to register for a mid-level practitioner controlled substance license under Section 303.05 of the Illinois Controlled Substances Act.
(d) All of the following shall apply to delegation of prescriptive authority:
(1) Any delegation of Schedule III through V

controlled substances shall identify the specific controlled substance by brand name or generic name. No controlled substance to be delivered by injection may be delegated. No Schedule II controlled substance shall be delegated.

(2) A prescribing psychologist shall not prescribe

narcotic drugs, as defined in Section 102 of the Illinois Controlled Substances Act.

Any prescribing psychologist who writes a prescription for a controlled substance without having valid and appropriate authority may be fined by the Department not more than $50 per prescription and the Department may take any other disciplinary action provided for in this Act.
(e) The written collaborative agreement shall describe the working relationship of the prescribing psychologist with the collaborating physician and shall delegate prescriptive authority as provided in this Act. Collaboration does not require an employment relationship between the collaborating physician and prescribing psychologist. Absent an employment relationship, an agreement may not restrict third-party payment sources accepted by the prescribing psychologist. For the purposes of this Section, "collaboration" means the relationship between a prescribing psychologist and a collaborating physician with respect to the delivery of prescribing services in accordance with (1) the prescribing psychologist's training, education, and experience and (2) collaboration and consultation as documented in a jointly developed written collaborative agreement.
(f) The agreement shall promote the exercise of professional judgment by the prescribing psychologist corresponding to his or her education and experience.
(g) The collaborative agreement shall not be construed to require the personal presence of a physician at the place where services are rendered. Methods of communication shall be available for consultation with the collaborating physician in person or by telecommunications in accordance with established written guidelines as set forth in the written agreement.
(h) Collaboration and consultation pursuant to all collaboration agreements shall be adequate if a collaborating physician does each of the following:
(1) participates in the joint formulation and joint

approval of orders or guidelines with the prescribing psychologist and he or she periodically reviews the prescribing psychologist's orders and the services provided patients under the orders in accordance with accepted standards of medical practice and prescribing psychologist practice;

(2) provides collaboration and consultation with the

prescribing psychologist in person at least once a month for review of safety and quality clinical care or treatment;

(3) is available through telecommunications for

consultation on medical problems, complications, emergencies, or patient referral; and

(4) reviews medication orders of the prescribing

psychologist no less than monthly, including review of laboratory tests and other tests as available.

(i) The written collaborative agreement shall contain provisions detailing notice for termination or change of status involving a written collaborative agreement, except when the notice is given for just cause.
(j) A copy of the signed written collaborative agreement shall be available to the Department upon request to either the prescribing psychologist or the collaborating physician.
(k) Nothing in this Section shall be construed to limit the authority of a prescribing psychologist to perform all duties authorized under this Act.
(l) A prescribing psychologist shall inform each collaborating physician of all collaborative agreements he or she has signed and provide a copy of these to any collaborating physician.
(m) No collaborating physician shall enter into more than 3 collaborative agreements with prescribing psychologists.
(Source: P.A. 98-668, eff. 6-25-14.)

(225 ILCS 15/4.5)
(Section scheduled to be repealed on January 1, 2027)
Sec. 4.5. Endorsement.
(a) Individuals who are already licensed as medical or prescribing psychologists in another state may apply for an Illinois prescribing psychologist license by endorsement from that state, or acceptance of that state's examination if they meet the requirements set forth in this Act and its rules, including proof of successful completion of the educational, testing, and experience standards. Applicants from other states may not be required to pass the examination required for licensure as a prescribing psychologist in Illinois if they meet requirements set forth in this Act and its rules, such as proof of education, testing, payment of any fees, and experience.
(b) Individuals who graduated from the Department of Defense Psychopharmacology Demonstration Project may apply for an Illinois prescribing psychologist license by endorsement. Applicants from the Department of Defense Psychopharmacology Demonstration Project may not be required to pass the examination required for licensure as a prescribing psychologist in Illinois if they meet requirements set forth in this Act and its rules, such as proof of education, testing, payment of any fees, and experience.
(c) Individuals applying for a prescribing psychologist license by endorsement shall be required to first obtain a clinical psychologist license under this Act.
(Source: P.A. 98-668, eff. 6-25-14.)

(225 ILCS 15/5) (from Ch. 111, par. 5355)
(Section scheduled to be repealed on January 1, 2027)
Sec. 5. Confidentiality of information. No clinical psychologist shall disclose any information he or she may have acquired from persons consulting him or her in his or her professional capacity, to any persons except only: (1) in trials for homicide when the disclosure relates directly to the fact or immediate circumstances of the homicide, (2) in all proceedings the purpose of which is to determine mental competency, or in which a defense of mental incapacity is raised, (3) in actions, civil or criminal, against the psychologist for malpractice, (4) with the expressed consent of the client, or in the case of his or her death or disability, or his or her personal representative or other person authorized to sue or of the beneficiary of an insurance policy on his or her life, health or physical condition, or (5) upon an issue as to the validity of a document as a will of a client. In the event of a conflict between the application of this Section and the Mental Health and Developmental Disabilities Confidentiality Act to a specific situation, the provisions of the Mental Health and Developmental Disabilities Confidentiality Act shall control.
(Source: P.A. 89-702, eff. 7-1-97.)

(225 ILCS 15/6) (from Ch. 111, par. 5356)
(Section scheduled to be repealed on January 1, 2027)
Sec. 6. Subject to the provisions of this Act, the Department shall:
(1) Authorize examinations to ascertain the

qualifications and fitness of applicants for licensure as clinical psychologists and pass upon the qualifications of applicants for reciprocal licensure.

(2) Conduct hearings on proceedings to refuse to

issue or renew or to revoke licenses or suspend, place on probation, or reprimand persons licensed under the provisions of this Act, and to refuse to issue or to suspend or to revoke or to refuse to renew licenses or to place on probation or reprimand such persons licensed under the provisions of this Act.

(3) Adopt rules and regulations required for the

administration of this Act.

(4) Prescribe forms to be issued for the

administration and enforcement of this Act.

(5) Conduct investigations related to possible

violations of this Act.

(Source: P.A. 99-572, eff. 7-15-16.)

(225 ILCS 15/7) (from Ch. 111, par. 5357)
(Section scheduled to be repealed on January 1, 2027)
Sec. 7. Board. The Secretary shall appoint a Board that shall serve in an advisory capacity to the Secretary.
The Board shall consist of 11 persons: 4 of whom are licensed clinical psychologists and actively engaged in the practice of clinical psychology; 2 of whom are licensed prescribing psychologists; 2 of whom are physicians licensed to practice medicine in all its branches in Illinois who generally prescribe medications for the treatment of mental health disease or illness in the normal course of clinical medical practice, one of whom shall be a psychiatrist and the other a primary care or family physician; 2 of whom are licensed clinical psychologists and are full time faculty members of accredited colleges or universities who are engaged in training clinical psychologists; and one of whom is a public member who is not a licensed health care provider. In appointing members of the Board, the Secretary shall give due consideration to the adequate representation of the various fields of health care psychology such as clinical psychology, school psychology and counseling psychology. In appointing members of the Board, the Secretary shall give due consideration to recommendations by members of the profession of clinical psychology and by the State-wide organizations representing the interests of clinical psychologists and organizations representing the interests of academic programs as well as recommendations by approved doctoral level psychology programs in the State of Illinois, and, with respect to the 2 physician members of the Board, the Secretary shall give due consideration to recommendations by the Statewide professional associations or societies representing physicians licensed to practice medicine in all its branches in Illinois. The members shall be appointed for a term of 4 years. No member shall be eligible to serve for more than 2 full terms. Any appointment to fill a vacancy shall be for the unexpired portion of the term. A member appointed to fill a vacancy for an unexpired term for a duration of 2 years or more may be reappointed for a maximum of one term and a member appointed to fill a vacancy for an unexpired term for a duration of less than 2 years may be reappointed for a maximum of 2 terms. The Secretary may remove any member for cause at any time prior to the expiration of his or her term.
The 2 initial appointees to the Board who are licensed prescribing psychologists may hold a medical or prescription license issued by another state so long as the license is deemed by the Secretary to be substantially equivalent to a prescribing psychologist license under this Act and so long as the appointees also maintain an Illinois clinical psychologist license. Such initial appointees shall serve on the Board until the Department adopts rules necessary to implement licensure under Section 4.2 of this Act.
The Board shall annually elect a chairperson and vice chairperson.
The members of the Board shall be reimbursed for all authorized legitimate and necessary expenses incurred in attending the meetings of the Board.
The Secretary shall give due consideration to all recommendations of the Board.
The Board may make recommendations on all matters relating to continuing education including the number of hours necessary for license renewal, waivers for those unable to meet such requirements and acceptable course content. Such recommendations shall not impose an undue burden on the Department or an unreasonable restriction on those seeking license renewal.
The 2 licensed prescribing psychologist members of the Board and the 2 physician members of the Board shall only deliberate and make recommendations related to the licensure and discipline of prescribing psychologists. Four members shall constitute a quorum, except that all deliberations and recommendations related to the licensure and discipline of prescribing psychologists shall require a quorum of 6 members. A quorum is required for all Board decisions.
Members of the Board shall have no liability in any action based upon any disciplinary proceeding or other activity performed in good faith as a member of the Board.
The Secretary may terminate the appointment of any member for cause which in the opinion of the Secretary reasonably justifies such termination.
(Source: P.A. 98-668, eff. 6-25-14; 99-572, eff. 7-15-16.)

(225 ILCS 15/8) (from Ch. 111, par. 5358)
Sec. 8. (Repealed).
(Source: P.A. 88-45. Repealed by P.A. 89-702, eff. 7-1-97.)

(225 ILCS 15/9) (from Ch. 111, par. 5359)
Sec. 9. (Repealed).
(Source: P.A. 85-947. Repealed by P.A. 89-702, eff. 7-1-97.)

(225 ILCS 15/9.5)
(Section scheduled to be repealed on January 1, 2027)
Sec. 9.5. License applications. Whoever desires to obtain a license shall apply to the Department in writing, on forms prepared and furnished by the Department. Each application shall contain proof of the particular qualifications required of the applicant, shall be verified by the applicant under oath or affirmation, and shall be accompanied by the required fee.
(Source: P.A. 89-702, eff. 7-1-97.)

(225 ILCS 15/10) (from Ch. 111, par. 5360)
(Section scheduled to be repealed on January 1, 2027)
Sec. 10. Qualifications of applicants; examination. The Department, except as provided in Section 11 of this Act, shall issue a license as a clinical psychologist to any person who pays an application fee and who:
(1) is at least 21 years of age;
(2) (blank);
(3) is a graduate of a doctoral program from a

college, university or school accredited by the regional accrediting body which is recognized by the Council on Postsecondary Accreditation and is in the jurisdiction in which it is located for purposes of granting the doctoral degree and either:

(a) is a graduate of a doctoral program in

clinical, school or counseling psychology either accredited by the American Psychological Association or the Psychological Clinical Science Accreditation System or approved by the Council for the National Register of Health Service Providers in Psychology or other national board recognized by the Board, and has completed 2 years of satisfactory supervised experience in clinical, school or counseling psychology at least one of which is an internship and one of which is postdoctoral; or

(b) holds a doctoral degree from a recognized

college, university or school which the Department, through its rules, establishes as being equivalent to a clinical, school or counseling psychology program and has completed at least one course in each of the following 7 content areas, in actual attendance at a recognized university, college or school whose graduates would be eligible for licensure under this Act: scientific and professional ethics, biological basis of behavior, cognitive-affective basis of behavior, social basis of behavior, individual differences, assessment, and treatment modalities; and has completed 2 years of satisfactory supervised experience in clinical, school or counseling psychology, at least one of which is an internship and one of which is postdoctoral; or

(c) holds a doctorate in psychology or in a

program whose content is psychological in nature from an accredited college, university or school not meeting the standards of paragraph (a) or (b) of this subsection (3) and provides evidence of the completion of at least one course in each of the 7 content areas specified in paragraph (b) in actual attendance at a recognized university, school or college whose graduate would be eligible for licensure under this Act; and has completed an appropriate practicum, an internship or equivalent supervised clinical experience in an organized mental health care setting and 2 years of satisfactory supervised experience in clinical or counseling psychology, at least one of which is postdoctoral; and

(4) has passed an examination authorized by the

Department to determine his or her fitness to receive a license.

Applicants for licensure under subsection (3)(a) and (3)(b) of this Section shall complete 2 years of satisfactory supervised experience, at least one of which shall be an internship and one of which shall be postdoctoral. A year of supervised experience is defined as not less than 1,750 hours obtained in not less than 50 weeks based on 35 hours per week for full-time work experience. Full-time supervised experience will be counted only if it is obtained in a single setting for a minimum of 6 months. Part-time and internship experience will be counted only if it is 18 hours or more a week for a minimum of 9 months and is in a single setting. The internship experience required under subsection (3)(a) and (3)(b) of this Section shall be a minimum of 1,750 hours completed within 24 months.
Programs leading to a doctoral degree require minimally the equivalent of 3 full-time academic years of graduate study, at least 2 years of which are at the institution from which the degree is granted, and of which at least one year or its equivalent is in residence at the institution from which the degree is granted. Course work for which credit is given for life experience will not be accepted by the Department as fulfilling the educational requirements for licensure. Residence requires interaction with psychology faculty and other matriculated psychology students; one year's residence or its equivalent is defined as follows:
(a) 30 semester hours taken on a full-time or

part-time basis at the institution accumulated within 24 months, or

(b) a minimum of 350 hours of student-faculty contact

involving face-to-face individual or group courses or seminars accumulated within 18 months. Such educational meetings must include both faculty-student and student-student interaction, be conducted by the psychology faculty of the institution at least 90% of the time, be fully documented by the institution, and relate substantially to the program and course content. The institution must clearly document how the applicant's performance is assessed and evaluated.

To meet the requirement for satisfactory supervised experience, under this Act the supervision must be performed pursuant to the order, control and full professional responsibility of a licensed clinical psychologist. The clients shall be the clients of the agency or supervisor rather than the supervisee. Supervised experience in which the supervisor receives monetary payment or other consideration from the supervisee or in which the supervisor is hired by or otherwise employed by the supervisee shall not be accepted by the Department as fulfilling the practicum, internship or 2 years of satisfactory supervised experience requirements for licensure.
Examinations for applicants under this Act shall be held at the direction of the Department from time to time but not less than once each year. The scope and form of the examination shall be determined by the Department.
Each applicant for a license who possesses the necessary qualifications therefor shall be examined by the Department, and shall pay to the Department, or its designated testing service, the required examination fee, which fee shall not be refunded by the Department.
Applicants have 3 years from the date of application to complete the application process. If the process has not been completed in 3 years, the application shall be denied, the fee shall be forfeited, and the applicant must reapply and meet the requirements in effect at the time of reapplication.
An applicant has one year from the date of notification of successful completion of the examination to apply to the Department for a license. If an applicant fails to apply within one year, the applicant shall be required to take and pass the examination again unless licensed in another jurisdiction of the United States within one year of passing the examination.
(Source: P.A. 98-849, eff. 1-1-15; 99-572, eff. 7-15-16.)

(225 ILCS 15/11) (from Ch. 111, par. 5361)
(Section scheduled to be repealed on January 1, 2027)
Sec. 11. Persons licensed in other jurisdictions.
(a) The Department may, in its discretion, grant a license on payment of the required fee to any person who, at the time of application, is licensed by another state or jurisdiction of the United States or by any foreign country or province whose standards, in the opinion of the Department, were substantially equivalent, at the date of his or her licensure in the other jurisdiction, to the requirements of this Act or to any person who, at the time of his or her licensure, possessed individual qualifications that were substantially equivalent to the requirements then in force in this State.
(b) The Department may issue a license, upon payment of the required fee and recommendation of the Board, to an individual applicant who:
(1) has been licensed based on a doctorate degree to

practice psychology in one or more other states or Canada for at least 20 years;

(2) has had no disciplinary action taken against his

or her license in any other jurisdiction during the entire period of licensure;

(3) (blank);
(4) has not violated any provision of this Act or the

rules adopted under this Act; and

(5) complies with all additional rules promulgated

under this subsection.

The Department may promulgate rules to further define these licensing criteria.
(b-5) The endorsement process for individuals who are already licensed as medical or prescribing psychologists in another state is governed by Section 4.5 of this Act and not this Section.
(c) Applicants have 3 years from the date of application to complete the application process. If the process has not been completed in 3 years, the application shall be denied, the fee shall be forfeited, and the applicant must reapply and meet the requirements in effect at the time of reapplication.
(Source: P.A. 99-572, eff. 7-15-16.)

(225 ILCS 15/11.5)
(Section scheduled to be repealed on January 1, 2027)
Sec. 11.5. Temporary authorization of practice by persons licensed in other jurisdictions.
(a) The Department, in its discretion, may issue a temporary permit authorizing the rendering of clinical psychological services, as defined in Section 2 of this Act, in this State for up to 10 calendar days per year, consecutively or in aggregate. This temporary permit may be issued to an individual who is licensed in good standing to practice psychology independently and at the doctoral level in another state, province, or territory. Any portion of a calendar day in which the psychologist provides services in this State is considered one working day. In no case shall a person practicing pursuant to this subsection (a) establish a permanent office location in Illinois, nor prepare or publish letterhead, business cards, or similar publicity materials listing an Illinois address or Illinois-based phone number. Time devoted to providing testimony in court or in deposition shall not be counted as part of the 10 calendar days allowed under this subsection (a).
An applicant for a temporary permit under this subsection (a) must apply to the Department on forms and in the manner prescribed by the Department. The application shall require that the applicant submit to the Department (i) satisfactory proof that the applicant is licensed in good standing to practice psychology independently and at the doctoral level in another state, province, or territory, including the sworn statement of the applicant that his or her license is not encumbered in any manner by any licensing authority, (ii) the name of the state, province, or territory in which the applicant is licensed, and (iii) the applicant's license number or other appropriate identifier issued by the licensing authority to the applicant.
(b) The Secretary may temporarily authorize an individual to practice clinical psychology who (i) holds an active, unencumbered license in good standing in another jurisdiction and (ii) has applied for a license under this Act due to a natural disaster or catastrophic event in the jurisdiction in which he or she is licensed. The temporary authorization granted under this subsection (b) expires upon the issuance of a license under this Act or upon the notification that licensure has been denied by the Department.
(c) Any psychologist practicing pursuant to subsection (a) or (b) of this Section shall conform his or her practice to the mandates of and shall be subject to the prohibitions and sanctions, as well as the provisions on hearings and investigations, contained in this Act and any rules adopted thereunder while he or she is practicing in this State.
(Source: P.A. 95-451, eff. 1-1-08.)

(225 ILCS 15/12) (from Ch. 111, par. 5362)
Sec. 12. (Repealed).
(Source: P.A. 85-947. Repealed by P.A. 89-702, eff. 7-1-97.)

(225 ILCS 15/12.5)
(Section scheduled to be repealed on January 1, 2027)
Sec. 12.5. Social Security Number on license application. In addition to any other information required to be contained in the application, every application for an original license under this Act shall include the applicant's Social Security Number, which shall be retained in the agency's records pertaining to the license. As soon as practical, the Department shall assign a customer's identification number to each applicant for a license.
Every application for a renewal or restored license shall require the applicant's customer identification number.
(Source: P.A. 97-400, eff. 1-1-12.)

(225 ILCS 15/13) (from Ch. 111, par. 5363)
(Section scheduled to be repealed on January 1, 2027)
Sec. 13. License renewal; restoration. The expiration date and renewal period for each license issued under this Act shall be set by rule. Every holder of a license under this Act may renew such license during the 90-day period immediately preceding the expiration date thereof upon payment of the required renewal fees and demonstrating compliance with any continuing education requirements. The Department shall adopt rules establishing minimum requirements of continuing education and means for verification of the completion of the continuing education requirements. The Department may, by rule, specify circumstances under which the continuing education requirements may be waived.
A clinical psychologist who has permitted his or her license to expire or who has had his or her license on inactive status may have his or her license restored by making application to the Department and filing proof acceptable to the Department, as defined by rule, of his or her fitness to have his or her license restored, including evidence certifying to active practice in another jurisdiction satisfactory to the Department and by paying the required restoration fee.
If the clinical psychologist has not maintained an active practice in another jurisdiction satisfactory to the Department, the Board shall determine, by an evaluation program established by rule, his or her fitness to resume active status and may require the clinical psychologist to complete a period of supervised professional experience and may require successful completion of an examination.
However, any clinical psychologist whose license expired while he or she was (1) in Federal Service on active duty with the Armed Forces of the United States, or the State Militia called into service or training, or (2) in training or education under the supervision of the United States preliminary to induction into the military service, may have his or her license renewed or restored without paying any lapsed renewal fees if within 2 years after honorable termination of such service, training or education he or she furnishes the Department with satisfactory evidence to the effect that he or she has been so engaged and that his or her service, training or education has been so terminated.
(Source: P.A. 96-1050, eff. 1-1-11.)

(225 ILCS 15/14) (from Ch. 111, par. 5364)
(Section scheduled to be repealed on January 1, 2027)
Sec. 14. Inactive status. Any clinical psychologist who notifies the Department in writing on forms prescribed by the Department, may elect to place his or her license on an inactive status and shall, subject to rules of the Department, be excused from payment of renewal fees until he or she notifies the Department in writing of his or her intent to restore his or her license.
Any clinical psychologist requesting restoration from inactive status shall be required to pay the current renewal fee and shall be required to restore his or her license as provided in Section 13 of this Act.
Any clinical psychologist whose license is in an inactive status shall not practice in the State of Illinois.
Any licensee who shall practice clinical psychology while his or her license is lapsed or on inactive status shall be considered to be practicing without a license which shall be grounds for discipline under this Act.
(Source: P.A. 89-702, eff. 7-1-97.)

(225 ILCS 15/14.2)
(Section scheduled to be repealed on January 1, 2027)
Sec. 14.2. Fees.
(a) Except as provided in paragraph (b) below, the fees for the administration and enforcement of this Act, including but not limited to, original licensure, renewal, and restoration, shall be set by rule of the Department. These fees shall not be refundable.
(b) Applicants for examination shall be required to pay, either to the Department or the designated testing service, a fee covering the cost of initial screening to determine eligibility and providing the examination. Failure to appear for the examination on the scheduled date at the time and place specified, after the applicant's application for examination has been received and acknowledged by the Department or the designated testing service, shall result in the forfeiture of the examination fee.
(Source: P.A. 89-702, eff. 7-1-97.)

(225 ILCS 15/14.4)
(Section scheduled to be repealed on January 1, 2027)
Sec. 14.4. Deposit of fees and fines. All of the fees and fines collected under this Act shall be deposited into the General Professions Dedicated Fund.
(Source: P.A. 89-702, eff. 7-1-97.)

(225 ILCS 15/15) (from Ch. 111, par. 5365)
(Section scheduled to be repealed on January 1, 2027)
Sec. 15. Disciplinary action; grounds. The Department may refuse to issue, refuse to renew, suspend, or revoke any license, or may place on probation, reprimand, or take other disciplinary or non-disciplinary action deemed appropriate by the Department, including the imposition of fines not to exceed $10,000 for each violation, with regard to any license issued under the provisions of this Act for any one or a combination of the following reasons:
(1) Conviction of, or entry of a plea of guilty or

nolo contendere to, any crime that is a felony under the laws of the United States or any state or territory thereof or that is a misdemeanor of which an essential element is dishonesty, or any crime that is directly related to the practice of the profession.

(2) Gross negligence in the rendering of clinical

psychological services.

(3) Using fraud or making any misrepresentation in

applying for a license or in passing the examination provided for in this Act.

(4) Aiding or abetting or conspiring to aid or abet a

person, not a clinical psychologist licensed under this Act, in representing himself or herself as so licensed or in applying for a license under this Act.

(5) Violation of any provision of this Act or the

rules promulgated thereunder.

(6) Professional connection or association with any

person, firm, association, partnership or corporation holding himself, herself, themselves, or itself out in any manner contrary to this Act.

(7) Unethical, unauthorized or unprofessional conduct

as defined by rule. In establishing those rules, the Department shall consider, though is not bound by, the ethical standards for psychologists promulgated by recognized national psychology associations.

(8) Aiding or assisting another person in violating

any provisions of this Act or the rules promulgated thereunder.

(9) Failing to provide, within 60 days, information

in response to a written request made by the Department.

(10) Habitual or excessive use or addiction to

alcohol, narcotics, stimulants, or any other chemical agent or drug that results in a clinical psychologist's inability to practice with reasonable judgment, skill or safety.

(11) Discipline by another state, territory, the

District of Columbia or foreign country, if at least one of the grounds for the discipline is the same or substantially equivalent to those set forth herein.

(12) Directly or indirectly giving or receiving from

any person, firm, corporation, association or partnership any fee, commission, rebate, or other form of compensation for any professional service not actually or personally rendered. Nothing in this paragraph (12) affects any bona fide independent contractor or employment arrangements among health care professionals, health facilities, health care providers, or other entities, except as otherwise prohibited by law. Any employment arrangements may include provisions for compensation, health insurance, pension, or other employment benefits for the provision of services within the scope of the licensee's practice under this Act. Nothing in this paragraph (12) shall be construed to require an employment arrangement to receive professional fees for services rendered.

(13) A finding that the licensee, after having his or

her license placed on probationary status has violated the terms of probation.

(14) Willfully making or filing false records or

reports, including but not limited to, false records or reports filed with State agencies or departments.

(15) Physical illness, including but not limited to,

deterioration through the aging process, mental illness or disability that results in the inability to practice the profession with reasonable judgment, skill and safety.

(16) Willfully failing to report an instance of

suspected child abuse or neglect as required by the Abused and Neglected Child Reporting Act.

(17) Being named as a perpetrator in an indicated

report by the Department of Children and Family Services pursuant to the Abused and Neglected Child Reporting Act, and upon proof by clear and convincing evidence that the licensee has caused a child to be an abused child or neglected child as defined in the Abused and Neglected Child Reporting Act.

(18) Violation of the Health Care Worker

Self-Referral Act.

(19) Making a material misstatement in furnishing

information to the Department, any other State or federal agency, or any other entity.

(20) Failing to report to the Department any adverse

judgment, settlement, or award arising from a liability claim related to an act or conduct similar to an act or conduct that would constitute grounds for action as set forth in this Section.

(21) Failing to report to the Department any adverse

final action taken against a licensee or applicant by another licensing jurisdiction, including any other state or territory of the United States or any foreign state or country, or any peer review body, health care institution, professional society or association related to the profession, governmental agency, law enforcement agency, or court for an act or conduct similar to an act or conduct that would constitute grounds for disciplinary action as set forth in this Section.

(22) Prescribing, selling, administering,

distributing, giving, or self-administering (A) any drug classified as a controlled substance (designated product) for other than medically accepted therapeutic purposes or (B) any narcotic drug.

(23) Violating state or federal laws or regulations

relating to controlled substances, legend drugs, or ephedra as defined in the Ephedra Prohibition Act.

(24) Exceeding the terms of a collaborative agreement

or the prescriptive authority delegated to a licensee by his or her collaborating physician or established under a written collaborative agreement.

The entry of an order by any circuit court establishing that any person holding a license under this Act is subject to involuntary admission or judicial admission as provided for in the Mental Health and Developmental Disabilities Code, operates as an automatic suspension of that license. That person may have his or her license restored only upon the determination by a circuit court that the patient is no longer subject to involuntary admission or judicial admission and the issuance of an order so finding and discharging the patient and upon the Board's recommendation to the Department that the license be restored. Where the circumstances so indicate, the Board may recommend to the Department that it require an examination prior to restoring any license so automatically suspended.
The Department shall refuse to issue or suspend the license of any person who fails to file a return, or to pay the tax, penalty or interest shown in a filed return, or to pay any final assessment of the tax penalty or interest, as required by any tax Act administered by the Illinois Department of Revenue, until such time as the requirements of any such tax Act are satisfied.
In enforcing this Section, the Department or Board upon a showing of a possible violation may compel any person licensed to practice under this Act, or who has applied for licensure or certification pursuant to this Act, to submit to a mental or physical examination, or both, as required by and at the expense of the Department. The examining physicians or clinical psychologists shall be those specifically designated by the Department. The Board or the Department may order the examining physician or clinical psychologist to present testimony concerning this mental or physical examination of the licensee or applicant. No information shall be excluded by reason of any common law or statutory privilege relating to communications between the licensee or applicant and the examining physician or clinical psychologist. The person to be examined may have, at his or her own expense, another physician or clinical psychologist of his or her choice present during all aspects of the examination. Failure of any person to submit to a mental or physical examination, when directed, shall be grounds for suspension of a license until the person submits to the examination if the Department or Board finds, after notice and hearing, that the refusal to submit to the examination was without reasonable cause.
If the Department or Board finds a person unable to practice because of the reasons set forth in this Section, the Department or Board may require that person to submit to care, counseling or treatment by physicians or clinical psychologists approved or designated by the Department, as a condition, term, or restriction for continued, reinstated, or renewed licensure to practice; or, in lieu of care, counseling or treatment, the Board may recommend to the Department to file or the Department may file a complaint to immediately suspend, revoke or otherwise discipline the license of the person. Any person whose license was granted, continued, reinstated, renewed, disciplined or supervised subject to such terms, conditions or restrictions, and who fails to comply with such terms, conditions or restrictions, shall be referred to the Secretary for a determination as to whether the person shall have his or her license suspended immediately, pending a hearing by the Board.
In instances in which the Secretary immediately suspends a person's license under this Section, a hearing on that person's license must be convened by the Board within 15 days after the suspension and completed without appreciable delay. The Board shall have the authority to review the subject person's record of treatment and counseling regarding the impairment, to the extent permitted by applicable federal statutes and regulations safeguarding the confidentiality of medical records.
A person licensed under this Act and affected under this Section shall be afforded an opportunity to demonstrate to the Board that he or she can resume practice in compliance with acceptable and prevailing standards under the provisions of his or her license.
(Source: P.A. 98-668, eff. 6-25-14; 99-572, eff. 7-15-16.)

(225 ILCS 15/15.1)
(Section scheduled to be repealed on January 1, 2027)
Sec. 15.1. Suspension of license for failure to pay restitution. The Department, without further process or hearing, shall suspend the license or other authorization to practice of any person issued under this Act who has been certified by court order as not having paid restitution to a person under Section 8A-3.5 of the Illinois Public Aid Code or under Section 17-10.5 or 46-1 of the Criminal Code of 1961 or the Criminal Code of 2012. A person whose license or other authorization to practice is suspended under this Section is prohibited from practicing until the restitution is made in full.
(Source: P.A. 96-1551, eff. 7-1-11; 97-1150, eff. 1-25-13.)

(225 ILCS 15/15.2)
(Section scheduled to be repealed on January 1, 2027)
Sec. 15.2. Administrative Procedure Act. The Illinois Administrative Procedure Act is hereby expressly adopted and incorporated herein as if all of the provisions of that Act were included in this Act, except that the provision of subsection (d) of Section 10-65 of the Illinois Administrative Procedure Act that provides that at hearings the licensee has the right to show compliance with all lawful requirements for retention, or continuation or renewal of the license, is specifically excluded.
(Source: P.A. 99-572, eff. 7-15-16.)

(225 ILCS 15/15.4)
Sec. 15.4. (Repealed).
(Source: P.A. 94-870, eff. 6-16-06. Repealed by P.A. 99-572, eff. 7-15-16.)

(225 ILCS 15/16) (from Ch. 111, par. 5366)
(Section scheduled to be repealed on January 1, 2027)
Sec. 16. Investigations; notice; hearing.
(a) The Department may investigate the actions of any applicant or of any person or persons holding or claiming to hold a license or registration under this Act.
(b) The Department shall, before disciplining an applicant or licensee, at least 30 days before the date set for the hearing, (i) notify the accused in writing of the charges made and the time and place for the hearing on the charges, (ii) direct him or her to file a written answer to the charges under oath within 20 days after service, and (iii) inform the applicant or licensee that failure to answer will result in a default being entered against the applicant or licensee.
(c) At the time and place fixed in the notice, the Board or hearing officer appointed by the Secretary shall proceed to hear the charges, and the parties or their counsel shall be accorded ample opportunity to present any pertinent statements, testimony, evidence, and arguments. The Board or hearing officer may continue the hearing from time to time. In case the person, after receiving the notice, fails to file an answer, his or her license may, in the discretion of the Secretary, having first received the recommendation of the Board, be suspended, revoked, or placed on probationary status, or be subject to whatever disciplinary action the Secretary considers proper, including limiting the scope, nature, or extent of the person's practice or the imposition of a fine, without hearing, if the act or acts charged constitute sufficient grounds for that action under this Act.
(d) The written notice and any notice in the subsequent proceeding may be served by regular or certified mail to the applicant's or licensee's address of record.
(Source: P.A. 99-572, eff. 7-15-16.)

(225 ILCS 15/16.1)
(Section scheduled to be repealed on January 1, 2027)
Sec. 16.1. Appointment of hearing officer. Notwithstanding any other provision of this Act, the Secretary shall have the authority to appoint any attorney duly licensed to practice law in the State of Illinois to serve as the hearing officer in any action for refusal to issue, renew or discipline a license. The hearing officer shall have full authority to conduct the hearing. The hearing officer shall report his or her findings of fact, conclusions of law, and recommendations to the Board and the Secretary.
(Source: P.A. 99-572, eff. 7-15-16.)

(225 ILCS 15/16.5)
(Section scheduled to be repealed on January 1, 2027)
Sec. 16.5. Unlicensed practice; violation; civil penalty.
(a) Any person who practices, offers to practice, attempts to practice, or holds oneself out to practice clinical psychology without being licensed under this Act shall, in addition to any other penalty provided by law, pay a civil penalty to the Department in an amount not to exceed $10,000 for each offense as determined by the Department. The civil penalty shall be assessed by the Department after a hearing is held in accordance with the provisions set forth in this Act regarding the provision of a hearing for the discipline of a licensee.
(b) The Department has the authority and power to investigate any and all unlicensed activity.
(c) The civil penalty shall be paid within 60 days after the effective date of the order imposing the civil penalty. The order shall constitute a judgment and may be filed and execution had thereon in the same manner as any judgment from any court of record.
(Source: P.A. 94-870, eff. 6-16-06.)

(225 ILCS 15/17) (from Ch. 111, par. 5367)
(Section scheduled to be repealed on January 1, 2027)
Sec. 17. Subpoenas; depositions; oaths. The Department shall have power to subpoena and bring before it any person and to take testimony either orally or by deposition, or both, with the same fees and mileage and in the same manner as prescribed by law in judicial proceedings in civil cases in courts in this State.
The Secretary, the designated hearing officer and any member of the Board shall each have power to administer oaths to witnesses at any hearings which the Department is authorized to conduct and any other oaths authorized in any Act administered by the Department.
(Source: P.A. 94-870, eff. 6-16-06.)

(225 ILCS 15/18) (from Ch. 111, par. 5368)
(Section scheduled to be repealed on January 1, 2027)
Sec. 18. Compelling testimony. Any circuit court, upon the application of the Department, designated hearing officer, applicant, or licensee against whom proceedings under Section 15 of the Act are pending, may enter an order requiring the attendance of witnesses and their testimony and the production of documents, papers, files, books, and records in connection with any hearing or investigation. The court may compel obedience to its order by proceedings for contempt.
(Source: P.A. 89-702, eff. 7-1-97.)

(225 ILCS 15/19) (from Ch. 111, par. 5369)
(Section scheduled to be repealed on January 1, 2027)
Sec. 19. Record of proceedings; transcript. The Department, at its expense, shall preserve a record of all proceedings at any formal hearing of any case. The notice of hearing, complaint and all other documents in the nature of pleadings and written motions filed in the proceedings, the transcript of testimony, the report of the Board and the orders of the Department shall be the record of the proceedings. The Department shall furnish a copy of the record to any person upon payment of the fee required under Section 2105-115 of the Department of Professional Regulation Law (20 ILCS 2105/2105-115).
(Source: P.A. 99-572, eff. 7-15-16.)

(225 ILCS 15/20) (from Ch. 111, par. 5370)
(Section scheduled to be repealed on January 1, 2027)
Sec. 20. Hearing; motion for rehearing.
(a) The Board or the hearing officer appointed by the Secretary shall hear evidence in support of the formal charges and evidence produced by the licensee. At the conclusion of the hearing, the Board shall present to the Secretary a written report of its findings of fact, conclusions of law, and recommendations.
(b) At the conclusion of the hearing, a copy of the Board or hearing officer's report shall be served upon the applicant or licensee by the Department, either personally or as provided in this Act for the service of a notice of hearing. Within 20 calendar days after service, the applicant or licensee may present to the Department a motion in writing for a rehearing, which shall specify the particular grounds for rehearing. The Department may respond to the motion for rehearing within 20 calendar days after its service on the Department. If no motion for rehearing is filed, then upon the expiration of the time specified for filing such motion, or upon denial of a motion for rehearing, the Secretary may enter an order in accordance with the recommendation of the Board or hearing officer. If the applicant or licensee orders from the reporting service and pays for a transcript of the record within the time for filing a motion for rehearing, the 20-day period within which a motion may be filed shall commence upon the delivery of the transcript to the applicant or licensee.
(c) If the Secretary disagrees in any regard with the report of the Board, the Secretary may issue an order contrary to the report.
(d) Whenever the Secretary is not satisfied that substantial justice has been done, the Secretary may order a rehearing by the same or another hearing officer.
(e) At any point in any investigation or disciplinary proceeding provided for in this Act, both parties may agree to a negotiated consent order. The consent order shall be final upon signature of the Secretary.
(f) Any fine imposed shall be payable within 60 days after the effective date of the order imposing the fine.
(Source: P.A. 99-572, eff. 7-15-16.)

(225 ILCS 15/21) (from Ch. 111, par. 5371)
(Section scheduled to be repealed on January 1, 2027)
Sec. 21. Restoration of license. At any time after the suspension or revocation of any license, the Department may restore it to the licensee upon the written recommendation of the Board unless after an investigation and hearing the Board or Department determines that restoration is not in the public interest. Where circumstances of suspension or revocation so indicate, the Department may require an examination of the accused person prior to restoring his or her license.
(Source: P.A. 99-572, eff. 7-15-16.)

(225 ILCS 15/21.2)
(Section scheduled to be repealed on January 1, 2027)
Sec. 21.2. Surrender of license. Upon the revocation or suspension of a license, the licensee shall immediately surrender his or her license to the Department. If the licensee fails to do so, the Department has the right to seize the license.
(Source: P.A. 89-702, eff. 7-1-97.)

(225 ILCS 15/21.4)
(Section scheduled to be repealed on January 1, 2027)
Sec. 21.4. Order or certified copy; prima facie proof. An order or certified copy thereof, over the seal of the Department and purporting to be signed by the Secretary, is prima facie proof that:
(1) the signature is the genuine signature of the

Secretary;

(2) the Secretary is duly appointed and qualified; and
(3) the Board and the members thereof are qualified

to act.

(Source: P.A. 94-870, eff. 6-16-06.)

(225 ILCS 15/21.6)
(Section scheduled to be repealed on January 1, 2027)
Sec. 21.6. Summary suspension of license. The Secretary may summarily suspend the license of a clinical psychologist without a hearing, simultaneously with the institution of proceedings for a hearing provided for in Section 16 of this Act, if the Secretary finds that evidence in the possession of the Secretary indicates that the continuation of practice by the clinical psychologist would constitute an imminent danger to the public. In the event that the Secretary summarily suspends the license of an individual without a hearing, a hearing must be held within 30 days after the suspension has occurred.
(Source: P.A. 94-870, eff. 6-16-06.)

(225 ILCS 15/22) (from Ch. 111, par. 5372)
(Section scheduled to be repealed on January 1, 2027)
Sec. 22. Review under Administrative Review Law.
(a) All final administrative decisions of the Department hereunder shall be subject to judicial review pursuant to the provisions of the Administrative Review Law, and all amendments and modifications thereof, and the rules adopted pursuant thereto. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
(b) Proceedings for judicial review shall be commenced in the circuit court of the county in which the party applying for review resides, but if the party is not a resident of Illinois, the venue shall be in Sangamon County.
(Source: P.A. 89-702, eff. 7-1-97.)

(225 ILCS 15/23) (from Ch. 111, par. 5373)
(Section scheduled to be repealed on January 1, 2027)
Sec. 23. Certification of record. The Department shall not be required to certify any record to the court, file any answer in court or otherwise appear in any court in a judicial review proceedings, unless and until the Department has received from the plaintiff payment of the costs of furnishing and certifying the record, which costs shall be determined by the Department. Failure on the part of the plaintiff to file a receipt in court shall be grounds for dismissal of the action.
(Source: P.A. 99-572, eff. 7-15-16.)

(225 ILCS 15/24) (from Ch. 111, par. 5374)
Sec. 24. (Repealed).
(Source: P.A. 85-1305. Repealed by P.A. 89-702, eff. 7-1-97.)

(225 ILCS 15/24.1)
Sec. 24.1. (Repealed).
(Source: P.A. 88-683, eff. 1-24-95. Repealed by P.A. 89-702, eff. 7-1-97.)

(225 ILCS 15/24.2)
(Section scheduled to be repealed on January 1, 2027)
Sec. 24.2. Confidentiality. All information collected by the Department in the course of an examination or investigation of a licensee or applicant, including, but not limited to, any complaint against a licensee filed with the Department and information collected to investigate any such complaint, shall be maintained for the confidential use of the Department and shall not be disclosed. The Department may not disclose the information to anyone other than law enforcement officials, other regulatory agencies that have an appropriate regulatory interest as determined by the Secretary, or a party presenting a lawful subpoena to the Department. Information and documents disclosed to a federal, State, county, or local law enforcement agency shall not be disclosed by the agency for any purpose to any other agency or person. A formal complaint filed against a licensee by the Department or any order issued by the Department against a licensee or applicant shall be a public record, except as otherwise prohibited by law.
(Source: P.A. 99-227, eff. 8-3-15.)

(225 ILCS 15/25) (from Ch. 111, par. 5375)
(Section scheduled to be repealed on January 1, 2027)
Sec. 25. Returned checks; fines. Any person who delivers a check or other payment to the Department that is returned to the Department unpaid by the financial institution upon which it is drawn shall pay to the Department, in addition to the amount already owed to the Department, a fine of $50. The fines imposed by this Section are in addition to any other discipline provided under this Act for unlicensed practice or practice on a nonrenewed license. The Department shall notify the person that payment of fees and fines shall be paid to the Department by certified check or money order within 30 calendar days of the notification. If, after the expiration of 30 days from the date of the notification, the person has failed to submit the necessary remittance, the Department shall automatically terminate the license or certificate or deny the application, without hearing. If, after termination or denial, the person seeks a license or certificate, he or she shall apply to the Department for restoration or issuance of the license or certificate and pay all fees and fines due to the Department. The Department may establish a fee for the processing of an application for restoration of a license or certificate to pay all expenses of processing this application. The Secretary may waive the fines due under this Section in individual cases where the Secretary finds that the fines would be unreasonable or unnecessarily burdensome.
(Source: P.A. 94-870, eff. 6-16-06.)

(225 ILCS 15/26) (from Ch. 111, par. 5376)
(Section scheduled to be repealed on January 1, 2027)
Sec. 26. Rendering services without a license. Any person rendering or offering to render clinical psychological services as defined in Section 2 of this Act or represents himself or herself or his or her services as clinical psychological services as defined in Section 2 of this Act, when he or she does not possess a currently valid license as defined herein commits a Class B misdemeanor, for a first offense; and for a second or subsequent violation commits a Class 4 felony.
(Source: P.A. 89-387, eff. 8-20-95; 89-702, eff. 7-1-97.)

(225 ILCS 15/26.5)
(Section scheduled to be repealed on January 1, 2027)
Sec. 26.5. Advertising services. A licensee shall include in every advertisement for services regulated under this Act his or her title as it appears on the license or the initials authorized under this Act.
(Source: P.A. 91-310, eff. 1-1-00.)

(225 ILCS 15/27) (from Ch. 111, par. 5377)
(Section scheduled to be repealed on January 1, 2027)
Sec. 27. Injunctions. It is hereby declared to be a public nuisance for any person to render or offer to render clinical psychological services as defined in Section 2 of this Act or to represent himself as a clinical psychologist or that the services he or she renders are clinical psychological services as defined in Section 2 of this Act, without having in effect a currently valid license as defined in this Act. The Secretary, Attorney General, or the State's Attorney of the county in which such nuisance has occurred may file a complaint in the circuit court in the name of the People of the State of Illinois perpetually to enjoin such person from performing such unlawful acts. Upon the filing of a verified complaint in such cause, the court, if satisfied that such unlawful act has been performed and may continue to be performed, shall enter a temporary restraining order or preliminary injunction without notice or bond enjoining the defendant from performing such unlawful act.
If it is established that the defendant contrary to this Act has been rendering or offering to render clinical psychological services as defined in Section 2 of this Act or is engaging in or about to engage in representing himself as a clinical psychologist or that the services he or she renders are clinical psychological services as defined in Section 2 of this Act, without having been issued a license or after his or her license has been suspended or revoked or after his or her license has not been renewed, the court, may enter a judgment perpetually enjoining such person from further engaging in the unlawful act. In case of violation of any injunction entered under this Section, the court, may summarily try and punish the offender for contempt of court. Such injunction proceedings shall be in addition to, and not in lieu of, all penalties and other remedies provided in this Act.
(Source: P.A. 94-870, eff. 6-16-06.)

(225 ILCS 15/27.2)
(Section scheduled to be repealed on January 1, 2027)
Sec. 27.2. Cease and desist order. If any person violates the provisions of this Act, the Secretary, in the name of the People of the State of Illinois, through the Attorney General or the State's Attorney of the county in which the violation is alleged to have occurred, may petition for an order enjoining the violation or for an order enforcing compliance with this Act. Upon the filing of a verified petition, the court with appropriate jurisdiction may issue a temporary restraining order, without notice or bond, and may preliminarily and permanently enjoin the violation. If it is established that the person has violated or is violating the injunction, the court may punish the offender for contempt of court. Proceedings under this Section are in addition to, and not in lieu of, all other remedies and penalties provided by this Act.
Whenever, in the opinion of the Department, a person violates any provision of this Act, the Department may issue a rule to show cause why an order to cease and desist should not be entered against that person. The rule shall clearly set forth the grounds relied upon by the Department and shall allow at least 7 days from the date of the rule to file an answer satisfactory to the Department. Failure to answer to the satisfaction of the Department shall cause an order to cease and desist to be issued.
(Source: P.A. 94-870, eff. 6-16-06.)

(225 ILCS 15/28) (from Ch. 111, par. 5378)
(Section scheduled to be repealed on January 1, 2027)
Sec. 28. It is declared to be the public policy of this State, pursuant to paragraphs (h) and (i) of Section 6 of Article VII of the Illinois Constitution of 1970, that any power or function set forth in this Act to be exercised by the State is an exclusive State power or function. Such power or function shall not be exercised concurrently, either directly or indirectly, by any unit of local government, including home rule units, except as otherwise provided in this Act.
(Source: P.A. 85-947.)

(225 ILCS 15/29) (from Ch. 111, par. 5379)
Sec. 29. (Repealed).
(Source: P.A. 85-947. Repealed by P.A. 89-702, eff. 7-1-97.)



225 ILCS 20/ - Clinical Social Work and Social Work Practice Act.

(225 ILCS 20/1) (from Ch. 111, par. 6351)
(Section scheduled to be repealed on January 1, 2028)
Sec. 1. Declaration of public policy. The purpose of this Act is to protect and to benefit the public by setting standards of qualifications, education, training and experience for those who seek to engage in the independent practice of clinical social work and in the practice of social work and to promote high standards of professional performance for those engaged in the independent practice of clinical social work and in the practice of social work in the State of Illinois. Such practice is hereby declared to affect the public health, safety and welfare and should be subject to regulation in the public interest.
(Source: P.A. 85-1131.)

(225 ILCS 20/2) (from Ch. 111, par. 6352)
(Section scheduled to be repealed on January 1, 2028)
Sec. 2. Short title. This Act may be cited as the Clinical Social Work and Social Work Practice Act.
(Source: P.A. 85-1131; 86-1475.)

(225 ILCS 20/3) (from Ch. 111, par. 6353)
(Section scheduled to be repealed on January 1, 2028)
Sec. 3. Definitions. The following words and phrases shall have the meanings ascribed to them in this Section unless the context clearly indicates otherwise:
1. "Department" means the Department of Financial and Professional Regulation.
2. "Secretary" means the Secretary of Financial and Professional Regulation.
3. "Board" means the Social Work Examining and Disciplinary Board.
4. "Licensed Clinical Social Worker" means a person who holds a license authorizing the independent practice of clinical social work in Illinois under the auspices of an employer or in private practice or under the auspices of public human service agencies or private, nonprofit agencies providing publicly sponsored human services.
5. "Clinical social work practice" means the providing of mental health services for the evaluation, treatment, and prevention of mental and emotional disorders in individuals, families, and groups based on knowledge and theory of professionally accepted theoretical structures, including, but not limited to, psychosocial development, behavior, psychopathology, unconscious motivation, interpersonal relationships, and environmental stress.
6. "Treatment procedures" means among other things, individual, marital, family, and group psychotherapy.
7. "Independent practice of clinical social work" means the application of clinical social work knowledge and skills by a licensed clinical social worker who regulates and is responsible for her or his own practice or treatment procedures.
8. "License" means that which is required to practice clinical social work or social work under this Act, the qualifications for which include specific education, acceptable experience, and examination requirements.
9. "Licensed social worker" means a person who holds a license authorizing the practice of social work, which includes social services to individuals, groups or communities in any one or more of the fields of social casework, social group work, community organization for social welfare, social work research, social welfare administration, or social work education. Social casework and social group work may also include clinical social work, as long as it is not conducted in an independent practice, as defined in this Section.
10. "Address of record" means the address recorded by the Department in the applicant's application file or the licensee's license file, as maintained by the Department's licensure maintenance unit.
11. "Email address of record" means the designated email address recorded by the Department in the applicant's application file or the licensee's license file, as maintained by the Department's licensure maintenance unit.
(Source: P.A. 100-201, eff. 8-18-17; 100-414, eff. 8-25-17.)

(225 ILCS 20/4) (from Ch. 111, par. 6354)
(Section scheduled to be repealed on January 1, 2028)
Sec. 4. Exemptions.
1. This Act does not prohibit any of the following:
(a) Any persons legally regulated in this State under

any other Act from engaging in the practice for which they are authorized, provided that they do not represent themselves by any title as being engaged in the independent practice of clinical social work or the practice of social work as defined in this Act, nor does it prohibit the practice of nonregulated professions whose practitioners are engaged in the delivery of human services, provided such practitioners do not represent themselves as or use the title of clinical social worker or social worker.

(b) The practice of clinical social work or social

work by a person who is employed by the United States government or by the State of Illinois, unit of local government or any bureau, division or agency thereof while in the discharge of the employee's official duties. Clinical social workers employed by the State of Illinois who are hired after the effective date of this amendatory Act of 1994 shall hold a valid license, issued by this State, to practice as a licensed clinical social worker, except for those clinical social workers employed by the State who obtain their positions through promotion.

(c) The practice of a student pursuing a course of

professional education under the terms of this Act, if these activities and services constitute a part of such student's supervised course of study.

(d) A person from practicing social work if the

person is obtaining experience for licensure as a clinical social worker or social worker, provided the person is designated by a title that clearly indicates training status.

2. Nothing in this Act shall be construed to apply to any person engaged in the bona fide practice of religious ministry provided the person does not hold himself out to be engaged in the independent practice of clinical social work or the practice of social work.
3. This Act does not prohibit a person serving as a volunteer so long as no representation prohibited by this Section is made.
4. Nothing contained in this Act shall be construed to require any hospital, clinic, home health agency, hospice, or other entity which provides health care to employ or to contract with a licensed clinical social worker to provide clinical social work practice or the independent practice of clinical social work as described in this Act.
(Source: P.A. 100-414, eff. 8-25-17.)

(225 ILCS 20/5) (from Ch. 111, par. 6355)
(Section scheduled to be repealed on January 1, 2028)
Sec. 5. Powers and duties of the Department. Subject to the provisions of this Act, the Department shall exercise the following functions, powers, and duties:
(1) Conduct or authorize examinations to ascertain

the qualifications and fitness of candidates for a license to engage in the independent practice of clinical social work and in the practice of social work, pass upon the qualifications of applicants for licenses, and issue licenses to those who are found to be fit and qualified.

(2) Adopt rules required for the administration and

enforcement of this Act.

(3) Adopt rules for determining approved

undergraduate and graduate social work degree programs and prepare and maintain a list of colleges and universities offering such approved programs whose graduates, if they otherwise meet the requirements of this Act, are eligible to apply for a license.

(4) Prescribe forms to be issued for the

administration and enforcement of this Act consistent with and reflecting the requirements of this Act and rules adopted pursuant to this Act.

(5) Conduct investigations related to possible

violations of this Act.

(6) Maintain rosters of the names and addresses of

all persons who hold valid licenses under this Act. These rosters shall be available upon written request and payment of the required fee.

(Source: P.A. 100-414, eff. 8-25-17.)

(225 ILCS 20/6) (from Ch. 111, par. 6356)
(Section scheduled to be repealed on January 1, 2028)
Sec. 6. Social Work Examining and Disciplinary Board.
(1) The Secretary shall appoint a Social Work Examining and Disciplinary Board consisting of 9 persons who shall serve in an advisory capacity to the Secretary. The Board shall be composed of 6 licensed clinical social workers, one of whom shall be employed in a public human service agency, one of whom shall be a certified school social worker, one of whom shall be employed in the private not-for-profit sector and one of whom shall serve as the chairperson, 2 licensed social workers, and one member of the public who is not regulated under this Act or a similar Act and who clearly represents consumer interests.
(2) Members shall serve for a term of 4 years each, except that any person chosen to fill a vacancy shall be appointed only for the unexpired term of the Board member whom he or she shall succeed. Upon the expiration of this term of office, a Board member shall continue to serve until a successor is appointed and qualified. No member shall serve more than 2 consecutive 4-year terms.
(3) The membership of the Board should represent racial and cultural diversity and reasonably reflect representation from different geographic areas of Illinois.
(4) The Secretary may terminate the appointment of any member for cause.
(5) The Secretary may consider the recommendation of the Board on all matters and questions relating to this Act, such as: (i) matters relating to continuing education, including the number of hours necessary for license renewal, waivers for those unable to meet such requirements, and acceptable course content and (ii) rules for administration of this Act.
(6) (Blank).
(7) (Blank).
(8) The Board shall annually elect one of its members as chairperson and one as vice chairperson.
(9) Members of the Board shall be reimbursed for all legitimate, necessary, and authorized expenses.
(10) A majority of the Board members currently appointed shall constitute a quorum. A vacancy in the membership of the Board shall not impair the right of a quorum to perform all of the duties of the Board.
(11) Members of the Board shall have no liability in an action based upon a disciplinary proceeding or other activity performed in good faith as a member of the Board.
(Source: P.A. 100-414, eff. 8-25-17.)

(225 ILCS 20/7) (from Ch. 111, par. 6357)
(Section scheduled to be repealed on January 1, 2028)
Sec. 7. Applications for original license. Applications for original licenses shall be made to the Department on forms or electronically as prescribed by the Department and accompanied by the required fee which shall not be refundable. All applications shall contain such information which, in the judgment of the Department, will enable the Department to pass on the qualifications of the applicant for a license as a licensed clinical social worker or as a licensed social worker.
A license to practice shall not be denied an applicant because of the applicant's race, religion, creed, national origin, political beliefs or activities, age, sex, sexual orientation, or physical disability that does not affect a person's ability to practice with reasonable judgment, skill, or safety.
Applicants have 3 years from the date of application to complete the application process. If the process has not been completed in 3 years, the application shall be denied, the fee shall be forfeited, and the applicant must reapply and meet the requirements in effect at the time of reapplication.
(Source: P.A. 100-414, eff. 8-25-17.)

(225 ILCS 20/7.3)
(Section scheduled to be repealed on January 1, 2028)
Sec. 7.3. Address of record; email address of record. All applicants and licensees shall:
(1) provide a valid address and email address to the

Department, which shall serve as the address of record and email address of record, respectively, at the time of application for licensure or renewal of a license; and

(2) inform the Department of any change of address of

record or email address of record within 14 days after such change either through the Department's website or by contacting the Department's licensure maintenance unit.

(Source: P.A. 100-414, eff. 8-25-17.)

(225 ILCS 20/7.5)
(Section scheduled to be repealed on January 1, 2028)
Sec. 7.5. Social Security Number on license application. In addition to any other information required to be contained in the application, every application for an original license under this Act shall include the applicant's Social Security Number, which shall be retained in the agency's records pertaining to the license. As soon as practical, the Department shall assign a customer's identification number to each applicant for a license.
Every application for a renewal or restored license shall require the applicant's customer identification number.
(Source: P.A. 97-400, eff. 1-1-12.)

(225 ILCS 20/8) (from Ch. 111, par. 6358)
(Section scheduled to be repealed on January 1, 2028)
Sec. 8. Examination.
(1) The Department shall authorize examinations of applicants at such times and places as it may determine. Each examination shall be of a character to fairly test the competence and qualifications of the applicants to practice as a licensed clinical social worker or as a licensed social worker.
(2) Applicants for examination shall pay, either to the Department or to the designated testing service, a fee covering the cost of determining the applicant's eligibility and of providing the examination. Failure to appear for the examination on the scheduled date at the time and place specified after the applicant's application for examination has been received and acknowledged by the Department or the designated testing service shall result in forfeiture of the examination fee.
(3) (Blank).
(4) The Department may employ consultants for the purpose of preparing and conducting examinations.
(5) An applicant has one year from the date of notification of successful completion of the examination to apply to the Department for a license. If an applicant fails to apply within one year, the examination scores shall be void and the applicant shall be required to take and pass the examination again unless licensed in another jurisdiction of the United States within one year of passing the examination.
(Source: P.A. 90-150, eff. 12-30-97.)

(225 ILCS 20/8.1) (from Ch. 111, par. 6358.1)
Sec. 8.1. (Repealed).
(Source: P.A. 86-1007. Repealed by P.A. 90-150, eff. 12-30-97.)

(225 ILCS 20/9) (from Ch. 111, par. 6359)
(Section scheduled to be repealed on January 1, 2028)
Sec. 9. Qualifications for clinical social worker license. A person shall be qualified to be licensed as a clinical social worker if that person:
(1) has applied in writing on the prescribed form;
(2) is of good moral character. In determining good

moral character, the Department may take into consideration whether the applicant was engaged in conduct or actions that would constitute grounds for discipline under this Act;

(3)(a) demonstrates to the satisfaction of the

Department that subsequent to securing a master's degree in social work from an approved program the applicant has successfully completed at least 3,000 hours of satisfactory, supervised clinical professional experience; or

(b) demonstrates to the satisfaction of the

Department that such applicant has received a doctor's degree in social work from an approved program and has completed at least 2,000 hours of satisfactory, supervised clinical professional experience subsequent to the degree;

(4) has passed the examination for the practice of

clinical social work as authorized by the Department; and

(5) has paid the required fees.
(Source: P.A. 100-414, eff. 8-25-17.)

(225 ILCS 20/9A) (from Ch. 111, par. 6359A)
(Section scheduled to be repealed on January 1, 2028)
Sec. 9A. Qualifications for license as licensed social worker. A person shall be qualified to be licensed as a licensed social worker if that person:
(1) has applied in writing on the prescribed form;
(2) is of good moral character, as defined in

subsection (2) of Section 9;

(3)(a) has a degree from a graduate program of social

work approved by the Department; or

(b) has a degree in social work from an undergraduate

program approved by the Department and has successfully completed at least 3 years of supervised professional experience subsequent to obtaining the degree as established by rule. If no supervision by a licensed social worker or a licensed clinical social worker is available, then supervised professional experience may include supervision by other appropriate disciplines as defined by rule;

(4) has passed the examination for the practice of

social work as a licensed social worker as authorized by the Department; and

(5) has paid the required fees.
(Source: P.A. 100-414, eff. 8-25-17.)

(225 ILCS 20/9.5)
Sec. 9.5. (Repealed).
(Source: P.A. 92-254, eff. 1-1-02. Repealed internally, eff. 1-1-05.)

(225 ILCS 20/10) (from Ch. 111, par. 6360)
(Section scheduled to be repealed on January 1, 2028)
Sec. 10. License restrictions and limitations.
(a) No person shall, without a currently valid license as a social worker issued by the Department: (i) in any manner hold himself or herself out to the public as a social worker under this Act; (ii) use the title "social worker" or "licensed social worker"; or (iii) offer to render social work services if the words "social work" or "licensed social worker" are used to describe the person offering to render or rendering the services or to describe the services rendered or offered to be rendered.
(b) No person shall, without a currently valid license as a clinical social worker issued by the Department: (i) in any manner hold himself or herself out to the public as a clinical social worker or licensed clinical social worker under this Act; (ii) use the title "clinical social worker" or "licensed clinical social worker"; or (iii) offer to render clinical social work services if the words "licensed clinical social worker" or "clinical social work" are used to describe the person to render or rendering the services or to describe the services rendered or offered to be rendered.
(c) Licensed social workers may not engage in independent practice of clinical social work without a clinical social worker license. In independent practice, a licensed social worker shall practice at all times under the order, control, and full professional responsibility of a licensed clinical social worker, a licensed clinical psychologist, a licensed clinical professional counselor, a licensed marriage and family therapist, or a psychiatrist, as defined in Section 1-121 of the Mental Health and Developmental Disabilities Code.
(d) No business organization shall provide, attempt to provide, or offer to provide social work or clinical social work services unless every member, shareholder, partner, director, officer, holder of any other ownership interest, and employee who renders social work or clinical social work services holds a currently valid license issued under this Act. No business shall be created that (1) has a stated purpose that includes social work or clinical social work, or (2) provides, attempts to provide, or offers to provide social work or clinical social work services unless it is organized under the Professional Service Corporation Act, the Medical Corporation Act, or the Professional Limited Liability Company Act.
(e) Nothing in this Act shall preclude individuals licensed under this Act from practicing directly or indirectly for a physician licensed to practice medicine in all its branches under the Medical Practice Act of 1987 or for any legal entity as provided under subsection (c) of Section 22.2 of the Medical Practice Act of 1987.
(f) Nothing in this Act shall preclude individuals licensed under this Act from practicing directly or indirectly for any hospital licensed under the Hospital Licensing Act or any hospital affiliate as defined in Section 10.8 of the Hospital Licensing Act and any hospital authorized under the University of Illinois Hospital Act.
(Source: P.A. 99-227, eff. 8-3-15; 100-414, eff. 8-25-17.)

(225 ILCS 20/10.5)
(Section scheduled to be repealed on January 1, 2028)
Sec. 10.5. Unlicensed practice; violation; civil penalty.
(a) Any person who practices, offers to practice, attempts to practice, or holds himself or herself out to practice as a clinical social worker or social worker without being licensed or exempt under this Act shall, in addition to any other penalty provided by law, pay a civil penalty to the Department in an amount not to exceed $10,000 for each offense, as determined by the Department. The civil penalty shall be assessed by the Department after a hearing is held in accordance with the provisions set forth in this Act regarding the provision of a hearing for the discipline of a licensee.
(b) The Department may investigate any actual, alleged, or suspected unlicensed activity.
(c) The civil penalty shall be paid within 60 days after the effective date of the order imposing the civil penalty. The order shall constitute a judgment and may be filed and execution had thereon in the same manner as any judgment from any court of record.
(Source: P.A. 95-687, eff. 10-23-07.)

(225 ILCS 20/11) (from Ch. 111, par. 6361)
(Section scheduled to be repealed on January 1, 2028)
Sec. 11. Licenses; renewal; restoration; person in military service; inactive status.
(a) The expiration date and renewal period for each license issued under this Act shall be set by rule. The licensee may renew a license during the 60-day period preceding its expiration date by paying the required fee and by demonstrating compliance with any continuing education requirements. The Department shall adopt rules establishing minimum requirements of continuing education and means for verification of the completion of the continuing education requirements. The Department may, by rule, specify circumstances under which the continuing education requirements may be waived.
(b) Any person who has permitted a license to expire or who has a license on inactive status may have it restored by submitting an application to the Department and filing proof of fitness, as defined by rule, to have the license restored, including, if appropriate, evidence which is satisfactory to the Department certifying the active practice of clinical social work or social work in another jurisdiction and by paying the required fee.
(b-5) If the person has not maintained an active practice in another jurisdiction which is satisfactory to the Department, the Department shall determine the person's fitness to resume active status. The Department may also require the person to complete a specific period of evaluated clinical social work or social work experience and may require successful completion of an examination.
(b-7) Notwithstanding any other provision of this Act, any person whose license expired while on active duty with the armed forces of the United States, while called into service or training with the State Militia or in training or education under the supervision of the United States government prior to induction into the military service may have his or her license restored without paying any renewal fees if, within 2 years after the honorable termination of that service, training or education, except under conditions other than honorable, the Department is furnished with satisfactory evidence that the person has been so engaged and that the service, training or education has been so terminated.
(c) A license to practice shall not be denied any applicant because of the applicant's race, religion, creed, national origin, political beliefs or activities, age, sex, sexual orientation, or physical impairment.
(d) (Blank).
(e) (Blank).
(f) (Blank).
(g) The Department shall indicate on each license the academic degree of the licensee.
(Source: P.A. 95-687, eff. 10-23-07.)

(225 ILCS 20/12) (from Ch. 111, par. 6362)
Sec. 12. (Repealed).
(Source: P.A. 85-1440. Repealed by P.A. 90-150, eff. 12-30-97.)

(225 ILCS 20/12.5)
(Section scheduled to be repealed on January 1, 2028)
Sec. 12.5. Endorsement. The Department may issue a license as a clinical social worker or as a social worker, without the required examination, to an applicant licensed under the laws of another jurisdiction if the requirements for licensure in that jurisdiction are, on the date of licensure, substantially equivalent to the requirements of this Act or to any person who, at the time of his or her licensure, possessed individual qualifications that were substantially equivalent to the requirements then in force in this State. An applicant under this Section shall pay the required fees.
(Source: P.A. 95-687, eff. 10-23-07.)

(225 ILCS 20/13) (from Ch. 111, par. 6363)
(Section scheduled to be repealed on January 1, 2028)
Sec. 13. Fees.
(a) Except as provided in subsection (b), the fees for the administration and enforcement of this Act, including but not limited to fees for original licensure, renewal, and restoration, shall be set by rule. The fees shall not be refundable.
(b) Applicants for examination shall be required to pay, either to the Department or the designated testing service, a fee covering the cost of initial screening to determine eligibility and providing the examination. Failure to appear for the examination on the scheduled date at the time and place specified, after the applicant's application for examination has been received and acknowledged by the Department or the designated testing service, shall result in the forfeiture of the examination fee.
(Source: P.A. 90-150, eff. 12-30-97.)

(225 ILCS 20/13.1)
(Section scheduled to be repealed on January 1, 2028)
Sec. 13.1. Deposit of fees and fines. All of the fees and fines collected under this Act shall be deposited into the General Professions Dedicated Fund.
(Source: P.A. 88-91; 88-683, eff. 1-24-95.)

(225 ILCS 20/14) (from Ch. 111, par. 6364)
(Section scheduled to be repealed on January 1, 2028)
Sec. 14. Checks or order to Department dishonored because of insufficient funds. Any person who delivers a check or other payment to the Department that is returned to the Department unpaid by the financial institution upon which it is drawn shall pay to the Department, in addition to the amount already owed to the Department, a fine of $50. The fines imposed by this Section are in addition to any other discipline provided under this Act for unlicensed practice or practice on a nonrenewed license. The Department shall notify the person that payment of fees and fines shall be paid to the Department by certified check or money order within 30 calendar days of the notification. If, after the expiration of 30 days from the date of the notification, the person has failed to submit the necessary remittance, the Department shall automatically terminate the license or deny the application, without hearing. If, after termination or denial, the person seeks a license, he or she shall apply to the Department for restoration or issuance of the license and pay all fees and fines due to the Department. The Department may establish a fee for the processing of an application for restoration of a license to pay all expenses of processing this application. The Secretary may waive the fines due under this Section in individual cases where the Secretary finds that the fines would be unreasonable or unnecessarily burdensome.
(Source: P.A. 100-414, eff. 8-25-17.)

(225 ILCS 20/15) (from Ch. 111, par. 6365)
Sec. 15. (Repealed).
(Source: P.A. 86-615. Repealed by P.A. 90-150, eff. 12-30-97.)

(225 ILCS 20/16) (from Ch. 111, par. 6366)
(Section scheduled to be repealed on January 1, 2028)
Sec. 16. Privileged communications and exceptions.
1. No licensed clinical social worker or licensed social worker shall disclose any information acquired from persons consulting the social worker in a professional capacity, except that which may be voluntarily disclosed under the following circumstances:
(a) In the course of formally reporting, conferring

or consulting with administrative superiors, colleagues or consultants who share professional responsibility, including a professional responsibility to maintain confidentiality, in which instance all recipients of such information are similarly bound to regard the communication as privileged;

(b) With the written consent of the person who

provided the information;

(c) In case of death or disability, with the written

consent of a personal representative, other person authorized to sue, or the beneficiary of an insurance policy on the person's life, health or physical condition;

(d) When a communication reveals the intended

commission of a crime or harmful act and such disclosure is judged necessary by the licensed clinical social worker or licensed social worker to protect any person from a clear, imminent risk of serious mental or physical harm or injury, or to forestall a serious threat to the public safety;

(e) When the person waives the privilege by bringing

any public charges against the licensee; or

(f) When the information is acquired during the

course of investigating a report or working on a case of abuse, neglect, financial exploitation, or self-neglect of an eligible adult by a designated adult protective services agency and disclosure of the information is in accordance with the provisions of Section 8 of the Adult Protective Services Act.

2. When the person is a minor under the laws of the State of Illinois and the information acquired by the licensed clinical social worker or licensed social worker indicates the minor was the victim or subject of a crime, the licensed clinical social worker or licensed social worker may be required to testify in any judicial proceedings in which the commission of that crime is the subject of inquiry and when, after in camera review of the information that the licensed clinical social worker or licensed social worker acquired, the court determines that the interests of the minor in having the information held privileged are outweighed by the requirements of justice, the need to protect the public safety or the need to protect the minor, except as provided under the Abused and Neglected Child Reporting Act.
3. Any person having access to records or any one who participates in providing social work services or who, in providing any human services, is supervised by a licensed clinical social worker or licensed social worker, is similarly bound to regard all information and communications as privileged in accord with this Section.
4. Nothing shall be construed to prohibit a licensed clinical social worker or licensed social worker from voluntarily testifying in court hearings concerning matters of adoption, child abuse, child neglect or other matters pertaining to children, except as provided under the Abused and Neglected Child Reporting Act.
5. The Mental Health and Developmental Disabilities Confidentiality Act, as now or hereafter amended, is incorporated herein as if all of its provisions were included in this Act.
(Source: P.A. 98-49, eff. 7-1-13.)

(225 ILCS 20/17) (from Ch. 111, par. 6367)
(Section scheduled to be repealed on January 1, 2028)
Sec. 17. Advertising.
(A) Persons licensed under this Act may advertise the availability of their professional services as permitted by law, provided that such advertising is true and not misleading. Representing that social work services or clinical social work services are used or made available by individuals who are not licensed under the provisions of this Act is deemed to be false and misleading and is subject to the provisions of Section 35 of this Act.
(B) A licensee shall include in every advertisement for services regulated under this Act his or her title as it appears on the license or the initials authorized under this Act.
(Source: P.A. 91-310, eff. 1-1-00.)

(225 ILCS 20/18)
Sec. 18. (Repealed).
(Source: P.A. 85-1131. Repealed by P.A. 99-227, eff. 8-3-15.)

(225 ILCS 20/19) (from Ch. 111, par. 6369)
(Section scheduled to be repealed on January 1, 2028)
Sec. 19. Grounds for disciplinary action.
(1) The Department may refuse to issue or renew a license, or may suspend, revoke, place on probation, reprimand, or take any other disciplinary or non-disciplinary action deemed appropriate by the Department, including the imposition of fines not to exceed $10,000 for each violation, with regard to any license issued under the provisions of this Act for any one or a combination of the following grounds:
(a) material misstatements in furnishing information

to the Department or to any other State agency or in furnishing information to any insurance company with respect to a claim on behalf of a licensee or a patient;

(b) violations or negligent or intentional disregard

of this Act, or any of the rules promulgated hereunder;

(c) conviction of or entry of a plea of guilty or

nolo contendere, finding of guilt, jury verdict, or entry of judgment or sentencing, including, but not limited to, convictions, preceding sentences of supervision, conditional discharge, or first offender probation, under the laws of any jurisdiction of the United States that is (i) a felony or (ii) a misdemeanor, an essential element of which is dishonesty, or that is directly related to the practice of the clinical social work or social work professions;

(d) fraud or misrepresentation in applying for or

procuring a license under this Act or in connection with applying for renewal or restoration of a license under this Act;

(e) professional incompetence;
(f) gross negligence in practice under this Act;
(g) aiding or assisting another person in violating

any provision of this Act or its rules;

(h) failing to provide information within 60 days in

response to a written request made by the Department;

(i) engaging in dishonorable, unethical or

unprofessional conduct of a character likely to deceive, defraud or harm the public as defined by the rules of the Department, or violating the rules of professional conduct adopted by the Department;

(j) habitual or excessive use or abuse of drugs

defined in law as controlled substances, of alcohol, or of any other substances that results in the inability to practice with reasonable judgment, skill, or safety;

(k) adverse action taken by another state or

jurisdiction, if at least one of the grounds for the discipline is the same or substantially equivalent to those set forth in this Section;

(l) directly or indirectly giving to or receiving

from any person, firm, corporation, partnership, or association any fee, commission, rebate or other form of compensation for any professional service not actually rendered. Nothing in this paragraph (l) affects any bona fide independent contractor or employment arrangements among health care professionals, health facilities, health care providers, or other entities, except as otherwise prohibited by law. Any employment arrangements may include provisions for compensation, health insurance, pension, or other employment benefits for the provision of services within the scope of the licensee's practice under this Act. Nothing in this paragraph (l) shall be construed to require an employment arrangement to receive professional fees for services rendered;

(m) a finding by the Department that the licensee,

after having the license placed on probationary status, has violated the terms of probation or failed to comply with such terms;

(n) abandonment, without cause, of a client;
(o) willfully making or filing false records or

reports relating to a licensee's practice, including, but not limited to, false records filed with Federal or State agencies or departments;

(p) willfully failing to report an instance of

suspected child abuse or neglect as required by the Abused and Neglected Child Reporting Act;

(q) being named as a perpetrator in an indicated

report by the Department of Children and Family Services under the Abused and Neglected Child Reporting Act, and upon proof by clear and convincing evidence that the licensee has caused a child to be an abused child or neglected child as defined in the Abused and Neglected Child Reporting Act;

(r) physical illness, mental illness, or any other

impairment or disability, including, but not limited to, deterioration through the aging process, or loss of motor skills that results in the inability to practice the profession with reasonable judgment, skill or safety;

(s) solicitation of professional services by using

false or misleading advertising;

(t) violation of the Health Care Worker Self-Referral

Act;

(u) willfully failing to report an instance of

suspected abuse, neglect, financial exploitation, or self-neglect of an eligible adult as defined in and required by the Adult Protective Services Act; or

(v) being named as an abuser in a verified report

by the Department on Aging under the Adult Protective Services Act, and upon proof by clear and convincing evidence that the licensee abused, neglected, or financially exploited an eligible adult as defined in the Adult Protective Services Act.

(2) (Blank).
(3) The determination by a court that a licensee is subject to involuntary admission or judicial admission as provided in the Mental Health and Developmental Disabilities Code, will result in an automatic suspension of his license. Such suspension will end upon a finding by a court that the licensee is no longer subject to involuntary admission or judicial admission and issues an order so finding and discharging the patient, and upon the recommendation of the Board to the Secretary that the licensee be allowed to resume professional practice.
(4) The Department shall refuse to issue or renew or may suspend the license of a person who (i) fails to file a return, pay the tax, penalty, or interest shown in a filed return, or pay any final assessment of tax, penalty, or interest, as required by any tax Act administered by the Department of Revenue, until the requirements of the tax Act are satisfied or (ii) has failed to pay any court-ordered child support as determined by a court order or by referral from the Department of Healthcare and Family Services.
(5)(a) In enforcing this Section, the Department or Board, upon a showing of a possible violation, may compel a person licensed to practice under this Act, or who has applied for licensure under this Act, to submit to a mental or physical examination, or both, which may include a substance abuse or sexual offender evaluation, as required by and at the expense of the Department.
(b) The Department shall specifically designate the examining physician licensed to practice medicine in all of its branches or, if applicable, the multidisciplinary team involved in providing the mental or physical examination or both. The multidisciplinary team shall be led by a physician licensed to practice medicine in all of its branches and may consist of one or more or a combination of physicians licensed to practice medicine in all of its branches, licensed clinical psychologists, licensed clinical social workers, licensed clinical professional counselors, and other professional and administrative staff. Any examining physician or member of the multidisciplinary team may require any person ordered to submit to an examination pursuant to this Section to submit to any additional supplemental testing deemed necessary to complete any examination or evaluation process, including, but not limited to, blood testing, urinalysis, psychological testing, or neuropsychological testing.
(c) The Board or the Department may order the examining physician or any member of the multidisciplinary team to present testimony concerning this mental or physical examination of the licensee or applicant. No information, report, record, or other documents in any way related to the examination shall be excluded by reason of any common law or statutory privilege relating to communications between the licensee or applicant and the examining physician or any member of the multidisciplinary team. No authorization is necessary from the licensee or applicant ordered to undergo an examination for the examining physician or any member of the multidisciplinary team to provide information, reports, records, or other documents or to provide any testimony regarding the examination and evaluation.
(d) The person to be examined may have, at his or her own expense, another physician of his or her choice present during all aspects of the examination. However, that physician shall be present only to observe and may not interfere in any way with the examination.
(e) Failure of any person to submit to a mental or physical examination without reasonable cause, when ordered, shall result in an automatic suspension of his or her license until the person submits to the examination.
(f) If the Department or Board finds a person unable to practice because of the reasons set forth in this Section, the Department or Board may require that person to submit to care, counseling, or treatment by physicians approved or designated by the Department or Board, as a condition, term, or restriction for continued, reinstated, or renewed licensure to practice; or, in lieu of care, counseling or treatment, the Department may file, or the Board may recommend to the Department to file, a complaint to immediately suspend, revoke, or otherwise discipline the license of the person. Any person whose license was granted, continued, reinstated, renewed, disciplined or supervised subject to such terms, conditions or restrictions, and who fails to comply with such terms, conditions, or restrictions, shall be referred to the Secretary for a determination as to whether the person shall have his or her license suspended immediately, pending a hearing by the Department.
(g) All fines imposed shall be paid within 60 days after the effective date of the order imposing the fine or in accordance with the terms set forth in the order imposing the fine.
In instances in which the Secretary immediately suspends a person's license under this Section, a hearing on that person's license must be convened by the Department within 30 days after the suspension and completed without appreciable delay. The Department and Board shall have the authority to review the subject person's record of treatment and counseling regarding the impairment, to the extent permitted by applicable federal statutes and regulations safeguarding the confidentiality of medical records.
A person licensed under this Act and affected under this Section shall be afforded an opportunity to demonstrate to the Department or Board that he or she can resume practice in compliance with acceptable and prevailing standards under the provisions of his or her license.
(Source: P.A. 100-414, eff. 8-25-17.)

(225 ILCS 20/19.5)
(Section scheduled to be repealed on January 1, 2028)
Sec. 19.5. Suspension of license for failure to pay restitution. The Department, without further process or hearing, shall suspend the license or other authorization to practice of any person issued under this Act who has been certified by court order as not having paid restitution to a person under Section 8A-3.5 of the Illinois Public Aid Code or under Section 17-10.5 or 46-1 of the Criminal Code of 1961 or the Criminal Code of 2012. A person whose license or other authorization to practice is suspended under this Section is prohibited from practicing until the restitution is made in full.
(Source: P.A. 96-1551, eff. 7-1-11; 97-1150, eff. 1-25-13.)

(225 ILCS 20/20) (from Ch. 111, par. 6370)
(Section scheduled to be repealed on January 1, 2028)
Sec. 20. Violations - Injunction - Cease and desist order.
1. If any person violates the provisions of this Act, the Secretary may, in the name of the People of the State of Illinois, through the Attorney General, petition for an order enjoining such violation or for an order enforcing compliance with this Act. Upon the filing of a verified petition, the court with appropriate jurisdiction may issue a temporary restraining order without notice or bond, and may preliminarily and permanently enjoin such violation. If it is established that such person has violated or is violating the injunction, the court may punish the offender for contempt of court. Proceedings under this Section shall be in addition to all other remedies and penalties provided by this Act.
2. If any person shall hold herself or himself out as a licensed clinical social worker or licensed social worker and is not licensed under this Act, then any licensed clinical social worker, licensed social worker, interested party or any person injured thereby may petition for relief as provided in subsection (1) of this Section.
3. Whenever, in the opinion of the Department, a person violates any provision of this Act, the Department may issue a rule to show cause why an order to cease and desist should not be entered against such person. The rule shall clearly set forth the grounds relied upon by the Department and shall allow at least 7 days from the date of the rule to file an answer satisfactory to the Department. Failure to answer to the satisfaction of the Department shall cause an order to cease and desist to be issued.
(Source: P.A. 95-687, eff. 10-23-07.)

(225 ILCS 20/21) (from Ch. 111, par. 6371)
(Section scheduled to be repealed on January 1, 2028)
Sec. 21. Investigations; notice and hearing.
(a) The Department may investigate the actions of any applicant or of any person holding or claiming to hold a license under this Act.
(b) The Department shall, before disciplining an applicant or licensee, at least 30 days prior to the date set for the hearing: (i) notify, in writing, the accused of the charges made and the time and place for the hearing on the charges, (ii) direct him or her to file a written answer to the charges under oath within 20 days after the service of the notice, and (iii) inform the applicant or licensee that failure to file an answer will result in a default being entered against the applicant or licensee.
(c) Written or electronic notice, and any notice in the subsequent proceeding, may be served by personal delivery, by email, or by mail to the applicant or licensee at his or her address of record or email address of record.
(d) At the time and place fixed in the notice, the Board or hearing officer appointed by the Secretary shall proceed to hear the charges and the parties or their counsel shall be accorded ample opportunity to present any statements, testimony, evidence and argument as may be pertinent to the charges or to their defense. The Board or hearing officer may continue the hearing from time to time.
(e) In case the person, after receiving the notice, fails to file an answer, his or her license may, in the discretion of the Secretary, having first received the recommendation of the Board, be suspended, revoked, or placed on probationary status, or be subject to whatever disciplinary action the Secretary considers proper, including limiting the scope, nature, or extent of the person's practice or the imposition of a fine, without hearing, if the act or acts charged constitute sufficient grounds for that action under this Act.
(Source: P.A. 100-414, eff. 8-25-17.)

(225 ILCS 20/22) (from Ch. 111, par. 6372)
(Section scheduled to be repealed on January 1, 2028)
Sec. 22. Record of proceedings; transcript. The Department, at its expense, shall preserve a record of all proceedings at the formal hearing of any case. The notice of hearing, complaint, all other documents in the nature of pleadings, written motions filed in the proceedings, the transcript of testimony, the report of the Board and orders of the Department shall be in the record of such proceeding. The Department shall furnish a copy of the record to any person upon payment of the fee required under Section 2105-115 of the Department of Professional Regulation Law (20 ILCS 2105/2105-115).
(Source: P.A. 100-414, eff. 8-25-17.)

(225 ILCS 20/23) (from Ch. 111, par. 6373)
(Section scheduled to be repealed on January 1, 2028)
Sec. 23. Subpoenas - Depositions - Oaths. The Department shall have the power to subpoena and to bring before it any person and to take testimony either orally or by deposition, or both, with the same fees and mileage and in the same manner as prescribed in civil cases in the courts of this State.
The Secretary, the designated hearing officer and every member of the Board shall have power to administer oaths to witnesses at any hearing which the Department is authorized to conduct, and any other oaths authorized in any Act administered by the Department.
(Source: P.A. 95-687, eff. 10-23-07.)

(225 ILCS 20/24) (from Ch. 111, par. 6374)
(Section scheduled to be repealed on January 1, 2028)
Sec. 24. Compelling testimony. Any court, upon application of the Department, designated hearing officer or the applicant or licensee against whom proceedings under Section 19 of this Act are pending, may enter an order requiring the attendance of witnesses and their testimony, and the production of documents, papers, files, books and records in connection with any hearing or investigation. The court may compel obedience to its order by proceedings for contempt.
(Source: P.A. 95-687, eff. 10-23-07.)

(225 ILCS 20/25) (from Ch. 111, par. 6375)
(Section scheduled to be repealed on January 1, 2028)
Sec. 25. Findings and recommendations. At the conclusion of the hearing the Board shall present to the Secretary a written report of its findings of fact, conclusions of law and recommendations. The report shall contain a finding whether or not the licensee violated this act or failed to comply with the conditions required in this Act. The Board shall specify the nature of the violation or failure to comply, and shall make its recommendations to the Secretary.
The report of findings of fact, conclusions of law, and recommendation of the Board shall be the basis for the Department's order or refusal or for the granting of the license.
(Source: P.A. 100-414, eff. 8-25-17.)

(225 ILCS 20/26) (from Ch. 111, par. 6376)
(Section scheduled to be repealed on January 1, 2028)
Sec. 26. Hearing; motion for rehearing.
(a) The Board or hearing officer appointed by the Secretary shall hear evidence in support of the formal charges and evidence produced by the licensee. At the conclusion of the hearing, the Board shall present to the Secretary a written report of its findings of fact, conclusions of law, and recommendations. If the Board fails to present its report, the applicant or licensee may request in writing a direct appeal to the Secretary, in which case the Secretary may issue an order based upon the report of the hearing officer and the record of the proceedings or issue an order remanding the matter back to the hearing officer for additional proceedings in accordance with the order.
(b) At the conclusion of the hearing, a copy of the hearing officer's or Board's report shall be served upon the applicant or licensee by the Department, either personally or as provided in this Act for the service of the notice of hearing. Within 20 calendar days after service, the applicant or licensee may present to the Department a motion in writing for a rehearing which shall specify the particular grounds for rehearing. The Department may respond to the motion for rehearing within 20 calendar days after its service on the Department. If no motion for a rehearing is filed, then upon the expiration of the time specified for filing such a motion, or upon denial of a motion for rehearing, the Secretary may enter an order in accordance with recommendations of the Board or hearing officer. If the applicant or licensee orders from the reporting service and pays for a transcript of the record within the time for filing a motion for rehearing, the 20-day period within which a motion may be filed shall commence upon the delivery of the transcript to the applicant or licensee.
(c) If the Secretary disagrees in any regard with the report of the Board, the Secretary may issue an order contrary to the report.
(d) Whenever the Secretary is not satisfied that substantial justice has been done, the Secretary may order a rehearing by the same or another hearing officer.
(e) At any point in any investigation or disciplinary proceeding provided for in this Act, both parties may agree to a negotiated consent order. The consent order shall be final upon signature of the Secretary.
(Source: P.A. 100-414, eff. 8-25-17.)

(225 ILCS 20/27)
Sec. 27. (Repealed).
(Source: P.A. 95-687, eff. 10-23-07. Repealed by P.A. 100-414, eff. 8-25-17.)

(225 ILCS 20/28) (from Ch. 111, par. 6378)
(Section scheduled to be repealed on January 1, 2028)
Sec. 28. Appointment of a hearing officer. Notwithstanding any other provision of this Act, the Secretary has the authority to appoint any attorney duly licensed to practice law in the State of Illinois to serve as the hearing officer in any action for refusal to issue or renew a license or to discipline a licensee. The hearing officer shall have full authority to conduct the hearing. The hearing officer shall report his or her findings of fact, conclusions of law and recommendations to the Board and to the Secretary.
(Source: P.A. 100-414, eff. 8-25-17.)

(225 ILCS 20/29) (from Ch. 111, par. 6379)
(Section scheduled to be repealed on January 1, 2028)
Sec. 29. Order or certified copy thereof - prima facie proof. An order or a certified copy thereof, over the seal of the Department and purporting to be signed by the Secretary, shall be prima facie proof that:
(1) Such signature is the genuine signature of the

Secretary;

(2) Such Secretary is duly appointed and qualified;

and

(3) The Board and the members thereof are qualified

to act.

(Source: P.A. 95-687, eff. 10-23-07.)

(225 ILCS 20/30) (from Ch. 111, par. 6380)
(Section scheduled to be repealed on January 1, 2028)
Sec. 30. Restoration. At any time after the successful completion of a term of probation, suspension, or revocation of any license, the Department may restore the license to the licensee upon the written recommendation of the Board unless after an investigation and hearing the Board or Department determines that restoration is not in the public interest. Where circumstances of suspension or revocation so indicate, the Department may require an examination of the licensee prior to restoring his or her license. No person whose license has been revoked as authorized in this Act may apply for restoration of that license or permit until such time as provided for in the Civil Administrative Code of Illinois.
(Source: P.A. 100-414, eff. 8-25-17.)

(225 ILCS 20/31) (from Ch. 111, par. 6381)
(Section scheduled to be repealed on January 1, 2028)
Sec. 31. Surrender of license. Upon the revocation or suspension of any license, the licensee shall immediately surrender his or her license to the Department. If the licensee fails to do so, the Department shall have the right to seize the license.
(Source: P.A. 100-414, eff. 8-25-17.)

(225 ILCS 20/32) (from Ch. 111, par. 6382)
(Section scheduled to be repealed on January 1, 2028)
Sec. 32. Summary suspension of a license. The Secretary may summarily suspend the license of a licensed clinical social worker or licensed social worker without a hearing simultaneously with the institution of proceedings for a hearing provided for in this Act if the Secretary finds that evidence in his or her possession indicates that a licensee's continuation in practice would constitute an imminent danger to the public. In the event the Secretary summarily suspends such license without a hearing, a hearing by the Board or Department shall be held within 30 calendar days after the suspension has occurred.
(Source: P.A. 100-414, eff. 8-25-17.)

(225 ILCS 20/33) (from Ch. 111, par. 6383)
(Section scheduled to be repealed on January 1, 2028)
Sec. 33. Administrative review.
1. All final administrative decisions of the Department are subject to judicial review pursuant to the Administrative Review Law and all rules adopted pursuant thereto. The term "Administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
2. Proceedings for judicial review shall be commenced in the circuit court of the county in which the party applying for review resides, but if the party is not a resident of Illinois, the venue shall be in Sangamon County.
(Source: P.A. 100-414, eff. 8-25-17.)

(225 ILCS 20/34) (from Ch. 111, par. 6384)
(Section scheduled to be repealed on January 1, 2028)
Sec. 34. Certification of record; costs. The Department shall not be required to certify any record to the court, to file an answer in court or to otherwise appear in any court in a judicial review proceeding, unless and until the Department has received from the plaintiff payment of the costs of furnishing and certifying the record, which costs shall be determined by the Department. Failure on the part of the plaintiff to file a receipt in court shall be grounds for dismissal of the action.
(Source: P.A. 100-414, eff. 8-25-17.)

(225 ILCS 20/34.1)
(Section scheduled to be repealed on January 1, 2028)
Sec. 34.1. Confidentiality. All information collected by the Department in the course of an examination or investigation of a licensee or applicant, including, but not limited to, any complaint against a licensee filed with the Department and information collected to investigate any such complaint, shall be maintained for the confidential use of the Department and shall not be disclosed. The Department may not disclose the information to anyone other than law enforcement officials, other regulatory agencies that have an appropriate regulatory interest as determined by the Secretary, or a party presenting a lawful subpoena to the Department. Information and documents disclosed to a federal, State, county, or local law enforcement agency shall not be disclosed by the agency for any purpose to any other agency or person. A formal complaint filed against a licensee by the Department or any order issued by the Department against a licensee or applicant shall be a public record, except as otherwise prohibited by law.
(Source: P.A. 99-227, eff. 8-3-15.)

(225 ILCS 20/35) (from Ch. 111, par. 6385)
(Section scheduled to be repealed on January 1, 2028)
Sec. 35. Violations. Unless as otherwise specified, any person found to have violated any provision of this Act is guilty of a Class A misdemeanor. On conviction of a second or subsequent offense the violator shall be guilty of a Class 4 felony.
(Source: P.A. 86-615.)

(225 ILCS 20/36) (from Ch. 111, par. 6386)
(Section scheduled to be repealed on January 1, 2028)
Sec. 36. Illinois Administrative Procedure Act. The Illinois Administrative Procedure Act is hereby expressly adopted and incorporated herein as if all of the provisions of that Act were included in this Act, except that the provision of subsection (d) of Section 10-65 of the Illinois Administrative Procedure Act that provides that at hearings the licensee has the right to show compliance with all lawful requirements for retention, continuation or renewal of the license is specifically excluded.
(Source: P.A. 100-414, eff. 8-25-17.)

(225 ILCS 20/37) (from Ch. 111, par. 6387)
(Section scheduled to be repealed on January 1, 2028)
Sec. 37. Home rule. It is declared to be the public policy of this State, pursuant to paragraphs (h) and (i) of Section 6 of Article VII of the Illinois Constitution of 1970, that any power or function set forth in this Act to be exercised by the State is an exclusive State power or function. Such power or function shall not be exercised concurrently, either directly or indirectly, by any unit of local government, including home rule units, except as otherwise provided in this Act.
(Source: P.A. 100-414, eff. 8-25-17.)



225 ILCS 25/ - Illinois Dental Practice Act.

(225 ILCS 25/1) (from Ch. 111, par. 2301)
(Section scheduled to be repealed on January 1, 2026)
Sec. 1. Short title. This Act may be cited as the Illinois Dental Practice Act.
(Source: P.A. 86-1475.)

(225 ILCS 25/2) (from Ch. 111, par. 2302)
(Section scheduled to be repealed on January 1, 2026)
Sec. 2. Legislative declaration of public policy. The practice of dentistry in the State of Illinois is hereby declared to affect the public health, safety and welfare and to be subject to regulation and control in the public interest. It is further declared to be a matter of public interest and concern that the dental profession merit and receive the confidence of the public and that only qualified persons be permitted to practice dentistry in the State of Illinois. Despite the authority granted under this Act allowing dentists to delegate the performance of certain procedures to dental hygienists and dental assistants, nothing contained in this Act shall be construed in any way to relieve the supervising dentist from ultimate responsibility for the care of his or her patient. This Act shall be liberally construed to carry out these objects and purposes.
It is further declared to be the public policy of this State, pursuant to subsections (h) and (i) of Section 6 of Article VII of the Illinois Constitution of 1970, that any power or function set forth in this Act to be exercised by the State is an exclusive State power or function. Such power or function shall not be exercised concurrently, either directly or indirectly, by any unit of local government, including home rule units, except as otherwise provided in this Act.
(Source: P.A. 89-80, eff. 6-30-95; 89-116, eff. 7-7-95.)

(225 ILCS 25/3) (from Ch. 111, par. 2303)
(Section scheduled to be repealed on January 1, 2026)
Sec. 3. Severability - partial invalidity. This Act is declared to be severable, and should any word, phrase, sentence, provision or section hereof be hereafter declared unconstitutional or otherwise invalid, the remainder of this Act shall not thereby be affected, but shall remain valid and in full force and effect for all intents and purposes.
(Source: P.A. 84-365.)

(225 ILCS 25/4) (from Ch. 111, par. 2304)
(Text of Section from P.A. 100-215)
(Section scheduled to be repealed on January 1, 2026)
Sec. 4. Definitions. As used in this Act:
"Address of record" means the designated address recorded by the Department in the applicant's or licensee's application file or license file as maintained by the Department's licensure maintenance unit. It is the duty of the applicant or licensee to inform the Department of any change of address and those changes must be made either through the Department's website or by contacting the Department.
"Department" means the Department of Financial and Professional Regulation.
"Secretary" means the Secretary of Financial and Professional Regulation.
"Board" means the Board of Dentistry.
"Dentist" means a person who has received a general license pursuant to paragraph (a) of Section 11 of this Act and who may perform any intraoral and extraoral procedure required in the practice of dentistry and to whom is reserved the responsibilities specified in Section 17.
"Dental hygienist" means a person who holds a license under this Act to perform dental services as authorized by Section 18.
"Dental assistant" means an appropriately trained person who, under the supervision of a dentist, provides dental services as authorized by Section 17.
"Expanded function dental assistant" means a dental assistant who has completed the training required by Section 17.1 of this Act.
"Dental laboratory" means a person, firm or corporation which:
(i) engages in making, providing, repairing or

altering dental prosthetic appliances and other artificial materials and devices which are returned to a dentist for insertion into the human oral cavity or which come in contact with its adjacent structures and tissues; and

(ii) utilizes or employs a dental technician to

provide such services; and

(iii) performs such functions only for a dentist or

dentists.

"Supervision" means supervision of a dental hygienist or a dental assistant requiring that a dentist authorize the procedure, remain in the dental facility while the procedure is performed, and approve the work performed by the dental hygienist or dental assistant before dismissal of the patient, but does not mean that the dentist must be present at all times in the treatment room.
"General supervision" means supervision of a dental hygienist requiring that the patient be a patient of record, that the dentist examine the patient in accordance with Section 18 prior to treatment by the dental hygienist, and that the dentist authorize the procedures which are being carried out by a notation in the patient's record, but not requiring that a dentist be present when the authorized procedures are being performed. The issuance of a prescription to a dental laboratory by a dentist does not constitute general supervision.
"Public member" means a person who is not a health professional. For purposes of board membership, any person with a significant financial interest in a health service or profession is not a public member.
"Dentistry" means the healing art which is concerned with the examination, diagnosis, treatment planning and care of conditions within the human oral cavity and its adjacent tissues and structures, as further specified in Section 17.
"Branches of dentistry" means the various specialties of dentistry which, for purposes of this Act, shall be limited to the following: endodontics, oral and maxillofacial surgery, orthodontics and dentofacial orthopedics, pediatric dentistry, periodontics, prosthodontics, and oral and maxillofacial radiology.
"Specialist" means a dentist who has received a specialty license pursuant to Section 11(b).
"Dental technician" means a person who owns, operates or is employed by a dental laboratory and engages in making, providing, repairing or altering dental prosthetic appliances and other artificial materials and devices which are returned to a dentist for insertion into the human oral cavity or which come in contact with its adjacent structures and tissues.
"Impaired dentist" or "impaired dental hygienist" means a dentist or dental hygienist who is unable to practice with reasonable skill and safety because of a physical or mental disability as evidenced by a written determination or written consent based on clinical evidence, including deterioration through the aging process, loss of motor skills, abuse of drugs or alcohol, or a psychiatric disorder, of sufficient degree to diminish the person's ability to deliver competent patient care.
"Nurse" means a registered professional nurse, a certified registered nurse anesthetist licensed as an advanced practice nurse, or a licensed practical nurse licensed under the Nurse Practice Act.
"Patient of record" means a patient for whom the patient's most recent dentist has obtained a relevant medical and dental history and on whom the dentist has performed an examination and evaluated the condition to be treated.
"Dental responder" means a dentist or dental hygienist who is appropriately certified in disaster preparedness, immunizations, and dental humanitarian medical response consistent with the Society of Disaster Medicine and Public Health and training certified by the National Incident Management System or the National Disaster Life Support Foundation.
"Mobile dental van or portable dental unit" means any self-contained or portable dental unit in which dentistry is practiced that can be moved, towed, or transported from one location to another in order to establish a location where dental services can be provided.
"Public health dental hygienist" means a hygienist who holds a valid license to practice in the State, has 2 years of full-time clinical experience or an equivalent of 4,000 hours of clinical experience and has completed at least 42 clock hours of additional structured courses in dental education approved by rule by the Department in advanced areas specific to public health dentistry, including, but not limited to, emergency procedures for medically compromised patients, pharmacology, medical recordkeeping procedures, geriatric dentistry, pediatric dentistry, pathology, and other areas of study as determined by the Department, and works in a public health setting pursuant to a written public health supervision agreement as defined by rule by the Department with a dentist working in or contracted with a local or State government agency or institution or who is providing services as part of a certified school-based program or school-based oral health program.
"Public health setting" means a federally qualified health center; a federal, State, or local public health facility; Head Start; a special supplemental nutrition program for Women, Infants, and Children (WIC) facility; or a certified school-based health center or school-based oral health program.
"Public health supervision" means the supervision of a public health dental hygienist by a licensed dentist who has a written public health supervision agreement with that public health dental hygienist while working in an approved facility or program that allows the public health dental hygienist to treat patients, without a dentist first examining the patient and being present in the facility during treatment, (1) who are eligible for Medicaid or (2) who are uninsured and whose household income is not greater than 200% of the federal poverty level.
(Source: P.A. 99-25, eff. 1-1-16; 99-492, eff. 12-31-15; 99-680, eff. 1-1-17; 100-215, eff. 1-1-18.)

(Text of Section from P.A. 100-513)
(Section scheduled to be repealed on January 1, 2026)
Sec. 4. Definitions. As used in this Act:
"Address of record" means the designated address recorded by the Department in the applicant's or licensee's application file or license file as maintained by the Department's licensure maintenance unit. It is the duty of the applicant or licensee to inform the Department of any change of address and those changes must be made either through the Department's website or by contacting the Department.
"Department" means the Department of Financial and Professional Regulation.
"Secretary" means the Secretary of Financial and Professional Regulation.
"Board" means the Board of Dentistry.
"Dentist" means a person who has received a general license pursuant to paragraph (a) of Section 11 of this Act and who may perform any intraoral and extraoral procedure required in the practice of dentistry and to whom is reserved the responsibilities specified in Section 17.
"Dental hygienist" means a person who holds a license under this Act to perform dental services as authorized by Section 18.
"Dental assistant" means an appropriately trained person who, under the supervision of a dentist, provides dental services as authorized by Section 17.
"Dental laboratory" means a person, firm or corporation which:
(i) engages in making, providing, repairing or

altering dental prosthetic appliances and other artificial materials and devices which are returned to a dentist for insertion into the human oral cavity or which come in contact with its adjacent structures and tissues; and

(ii) utilizes or employs a dental technician to

provide such services; and

(iii) performs such functions only for a dentist or

dentists.

"Supervision" means supervision of a dental hygienist or a dental assistant requiring that a dentist authorize the procedure, remain in the dental facility while the procedure is performed, and approve the work performed by the dental hygienist or dental assistant before dismissal of the patient, but does not mean that the dentist must be present at all times in the treatment room.
"General supervision" means supervision of a dental hygienist requiring that the patient be a patient of record, that the dentist examine the patient in accordance with Section 18 prior to treatment by the dental hygienist, and that the dentist authorize the procedures which are being carried out by a notation in the patient's record, but not requiring that a dentist be present when the authorized procedures are being performed. The issuance of a prescription to a dental laboratory by a dentist does not constitute general supervision.
"Public member" means a person who is not a health professional. For purposes of board membership, any person with a significant financial interest in a health service or profession is not a public member.
"Dentistry" means the healing art which is concerned with the examination, diagnosis, treatment planning and care of conditions within the human oral cavity and its adjacent tissues and structures, as further specified in Section 17.
"Branches of dentistry" means the various specialties of dentistry which, for purposes of this Act, shall be limited to the following: endodontics, oral and maxillofacial surgery, orthodontics and dentofacial orthopedics, pediatric dentistry, periodontics, prosthodontics, and oral and maxillofacial radiology.
"Specialist" means a dentist who has received a specialty license pursuant to Section 11(b).
"Dental technician" means a person who owns, operates or is employed by a dental laboratory and engages in making, providing, repairing or altering dental prosthetic appliances and other artificial materials and devices which are returned to a dentist for insertion into the human oral cavity or which come in contact with its adjacent structures and tissues.
"Impaired dentist" or "impaired dental hygienist" means a dentist or dental hygienist who is unable to practice with reasonable skill and safety because of a physical or mental disability as evidenced by a written determination or written consent based on clinical evidence, including deterioration through the aging process, loss of motor skills, abuse of drugs or alcohol, or a psychiatric disorder, of sufficient degree to diminish the person's ability to deliver competent patient care.
"Nurse" means a registered professional nurse, a certified registered nurse anesthetist licensed as an advanced practice registered nurse, or a licensed practical nurse licensed under the Nurse Practice Act.
"Patient of record" means a patient for whom the patient's most recent dentist has obtained a relevant medical and dental history and on whom the dentist has performed an examination and evaluated the condition to be treated.
"Dental responder" means a dentist or dental hygienist who is appropriately certified in disaster preparedness, immunizations, and dental humanitarian medical response consistent with the Society of Disaster Medicine and Public Health and training certified by the National Incident Management System or the National Disaster Life Support Foundation.
"Mobile dental van or portable dental unit" means any self-contained or portable dental unit in which dentistry is practiced that can be moved, towed, or transported from one location to another in order to establish a location where dental services can be provided.
"Public health dental hygienist" means a hygienist who holds a valid license to practice in the State, has 2 years of full-time clinical experience or an equivalent of 4,000 hours of clinical experience and has completed at least 42 clock hours of additional structured courses in dental education approved by rule by the Department in advanced areas specific to public health dentistry, including, but not limited to, emergency procedures for medically compromised patients, pharmacology, medical recordkeeping procedures, geriatric dentistry, pediatric dentistry, pathology, and other areas of study as determined by the Department, and works in a public health setting pursuant to a written public health supervision agreement as defined by rule by the Department with a dentist working in or contracted with a local or State government agency or institution or who is providing services as part of a certified school-based program or school-based oral health program.
"Public health setting" means a federally qualified health center; a federal, State, or local public health facility; Head Start; a special supplemental nutrition program for Women, Infants, and Children (WIC) facility; or a certified school-based health center or school-based oral health program.
"Public health supervision" means the supervision of a public health dental hygienist by a licensed dentist who has a written public health supervision agreement with that public health dental hygienist while working in an approved facility or program that allows the public health dental hygienist to treat patients, without a dentist first examining the patient and being present in the facility during treatment, (1) who are eligible for Medicaid or (2) who are uninsured and whose household income is not greater than 200% of the federal poverty level.
(Source: P.A. 99-25, eff. 1-1-16; 99-492, eff. 12-31-15; 99-680, eff. 1-1-17; 100-513, eff. 1-1-18.)

(225 ILCS 25/5) (from Ch. 111, par. 2305)
(Section scheduled to be repealed on January 1, 2026)
Sec. 5. Powers and duties of Department. Subject to the provisions of this Act, the Department shall exercise the following functions, powers and duties:
(a) Conduct or authorize examinations to ascertain the fitness and qualifications of applicants for dental licenses or dental hygienist licenses, pass upon the qualifications of applicants for licenses, and issue licenses to such as are found to be fit and qualified.
(b) Prescribe rules and regulations for a method of examination of candidates.
(c) Prescribe rules and regulations defining what shall constitute an approved program, school, college or department of a university except that no program, school, college or department of a university that refuses admittance to applicants solely on account of race, color, creed, sex or national origin shall be approved.
(d) Conduct hearings on proceedings to revoke, suspend, or on objection to the issuance of licenses and to revoke, suspend or refuse to issue such licenses.
(e) Promulgate rules and regulations required for the administration of this Act.
(f) The Department may require completion of a census by all licensed dentists in order to obtain relevant information regarding the availability of dental services within the State.
(Source: P.A. 94-1014, eff. 7-7-06.)

(225 ILCS 25/5.5)
(Section scheduled to be repealed on January 1, 2026)
Sec. 5.5. Impaired dentist. The Department shall establish by rule a program of care, counseling, and treatment for the impaired dentist.
(Source: P.A. 91-138, eff. 1-1-00.)

(225 ILCS 25/6) (from Ch. 111, par. 2306)
(Section scheduled to be repealed on January 1, 2026)
Sec. 6. Board of Dentistry - report by majority required. There is created a Board of Dentistry, to be composed of persons designated from time to time by the Secretary, as follows:
Eleven persons, 8 of whom have been dentists for a period of 5 years or more; 2 of whom have been dental hygienists for a period of 5 years or more, and one public member. None of the members shall be an officer, dean, assistant dean, or associate dean of a dental college or dental department of an institute of learning, nor shall any member be the program director of any dental hygiene program. A board member who holds a faculty position in a dental school or dental hygiene program shall not participate in the examination of applicants for licenses from that school or program. The dental hygienists shall not participate in the examination of applicants for licenses to practice dentistry. The public member shall not participate in the examination of applicants for licenses to practice dentistry or dental hygiene. The board shall annually elect a chairman and vice-chairman who shall be dentists.
Terms for all members shall be for 4 years. Partial terms over 2 years in length shall be considered as full terms. A member may be reappointed for a successive term, but no member shall serve more than 2 full terms in his or her lifetime.
The membership of the Board shall include only residents from various geographic areas of this State and shall include at least some graduates from various institutions of dental education in this State.
In making appointments to the Board the Secretary shall give due consideration to recommendations by organizations of the dental profession in Illinois, including the Illinois State Dental Society and Illinois Dental Hygienists Association, and shall promptly give due notice to such organizations of any vacancy in the membership of the Board. The Secretary may terminate the appointment of any member for cause which in the opinion of the Secretary reasonably justifies such termination.
A vacancy in the membership of the Board shall not impair the right of a quorum to exercise all the rights and perform all the duties of the Board. Any action to be taken by the Board under this Act may be authorized by resolution at any regular or special meeting, and each such resolution shall take effect immediately. The Board shall meet at least quarterly.
The members of the Board shall each receive as compensation a reasonable sum as determined by the Secretary for each day actually engaged in the duties of the office, and all legitimate and necessary expense incurred in attending the meetings of the Board.
Members of the Board shall be immune from suit in any action based upon any disciplinary proceedings or other activities performed in good faith as members of the Board.
(Source: P.A. 99-492, eff. 12-31-15.)

(225 ILCS 25/7) (from Ch. 111, par. 2307)
(Section scheduled to be repealed on January 1, 2026)
Sec. 7. Recommendations by the Board. The Secretary may consider the recommendations of the Board in establishing guidelines for professional conduct, for the conduct of formal disciplinary proceedings brought under this Act, and for establishing guidelines for qualifications of applicants. Notice of proposed rulemaking shall be transmitted to the Board and the Department shall review the response of the Board and any recommendations made therein. The Department may, at any time, seek the expert advice and knowledge of the Board on any matter relating to the administration or enforcement of this Act. The action or report in writing of a majority of the Board shall be sufficient authority upon which the Secretary may act.
Whenever the Secretary is satisfied that substantial justice has not been done either in an examination or in the revocation, suspension or refusal to issue a license, the Secretary may order a reexamination or rehearing.
(Source: P.A. 97-1013, eff. 8-17-12.)

(225 ILCS 25/7.5)
(Section scheduled to be repealed on January 1, 2026)
Sec. 7.5. Emerging scientific technology and applications. In the interest of public safety, the Board may review emerging scientific technology and applications and, when appropriate, recommend that the Department adopt rules to govern the appropriate use and require the appropriate training needed for this technology by dental hygienists and assistants acting under the supervision of a dentist. "Emerging scientific technology" may include without limitation laser treatments and other treatments and potential treatments that, if used incorrectly, could have an adverse effect on patient health and safety.
(Source: P.A. 96-617, eff. 8-24-09.)

(225 ILCS 25/8) (from Ch. 111, par. 2308)
(Section scheduled to be repealed on January 1, 2026)
Sec. 8. Necessity for licensure of dentists and applications for licenses. No person shall practice dentistry without first applying for and obtaining a license for such purpose from the Department.
Applications shall be accompanied by the required fee.
If an applicant neglects, fails without an approved excuse or refuses to take the next available examination offered for licensure under this Act, the fee paid by the applicant shall be forfeited to the Department and the application denied. If an applicant fails to pass an examination for licensure under this Act within 3 years after filing his application, the application shall be denied. However, such applicant may thereafter make a new application for examination accompanied by the required fee and provide evidence of meeting the requirements in effect at the time of the new application.
(Source: P.A. 89-80, eff. 6-30-95; 89-116, eff. 7-7-95; 89-626, eff. 8-9-96.)

(225 ILCS 25/8.05)
(Section scheduled to be repealed on January 1, 2026)
Sec. 8.05. Social Security Number on license application. In addition to any other information required to be contained in the application, every application for an original license under this Act shall include the applicant's Social Security Number, which shall be retained in the agency's records pertaining to the license. As soon as practical, the Department shall assign a customer's identification number to each applicant for a license.
Every application for a renewal or restored license shall require the applicant's customer identification number.
(Source: P.A. 97-400, eff. 1-1-12.)

(225 ILCS 25/8.1) (from Ch. 111, par. 2308.1)
(Section scheduled to be repealed on January 1, 2026)
Sec. 8.1. Permit for the administration of anesthesia and sedation.
(a) No licensed dentist shall administer general anesthesia, deep sedation, or conscious sedation without first applying for and obtaining a permit for such purpose from the Department. The Department shall issue such permit only after ascertaining that the applicant possesses the minimum qualifications necessary to protect public safety. A person with a dental degree who administers anesthesia, deep sedation, or conscious sedation in an approved hospital training program under the supervision of either a licensed dentist holding such permit or a physician licensed to practice medicine in all its branches shall not be required to obtain such permit.
(b) In determining the minimum permit qualifications that are necessary to protect public safety, the Department, by rule, shall:
(1) establish the minimum educational and training

requirements necessary for a dentist to be issued an appropriate permit;

(2) establish the standards for properly equipped

dental facilities (other than licensed hospitals and ambulatory surgical treatment centers) in which general anesthesia, deep sedation, or conscious sedation is administered, as necessary to protect public safety;

(3) establish minimum requirements for all persons

who assist the dentist in the administration of general anesthesia, deep sedation, or conscious sedation, including minimum training requirements for each member of the dental team, monitoring requirements, recordkeeping requirements, and emergency procedures;

(4) ensure that the dentist and all persons assisting

the dentist or monitoring the administration of general anesthesia, deep sedation, or conscious sedation maintain current certification in Basic Life Support (BLS); and

(5) establish continuing education requirements in

sedation techniques for dentists who possess a permit under this Section.

When establishing requirements under this Section, the Department shall consider the current American Dental Association guidelines on sedation and general anesthesia, the current "Guidelines for Monitoring and Management of Pediatric Patients During and After Sedation for Diagnostic and Therapeutic Procedures" established by the American Academy of Pediatrics and the American Academy of Pediatric Dentistry, and the current parameters of care and Office Anesthesia Evaluation (OAE) Manual established by the American Association of Oral and Maxillofacial Surgeons.
(c) A licensed dentist must hold an appropriate permit issued under this Section in order to perform dentistry while a nurse anesthetist administers conscious sedation, and a valid written collaborative agreement must exist between the dentist and the nurse anesthetist, in accordance with the Nurse Practice Act.
A licensed dentist must hold an appropriate permit issued under this Section in order to perform dentistry while a nurse anesthetist administers deep sedation or general anesthesia, and a valid written collaborative agreement must exist between the dentist and the nurse anesthetist, in accordance with the Nurse Practice Act.
For the purposes of this subsection (c), "nurse anesthetist" means a licensed certified registered nurse anesthetist who holds a license as an advanced practice registered nurse.
(Source: P.A. 100-201, eff. 8-18-17; 100-513, eff. 1-1-18.)

(225 ILCS 25/8.5)
(Section scheduled to be repealed on January 1, 2026)
Sec. 8.5. Unlicensed practice; violation; civil penalty.
(a) Any person who practices, offers to practice, attempts to practice, or holds oneself out to practice dentistry or dental hygiene without being licensed under this Act shall, in addition to any other penalty provided by law, pay a civil penalty to the Department in an amount not to exceed $10,000 for each offense as determined by the Department. The civil penalty shall be assessed by the Department after a hearing is held in accordance with the provisions set forth in this Act regarding the provision of a hearing for the discipline of a licensee.
(b) The Department has the authority and power to investigate any and all unlicensed activity.
(c) The civil penalty shall be paid within 60 days after the effective date of the order imposing the civil penalty. The order shall constitute a judgment and may be filed and execution had thereon in the same manner as any judgment from any court of record.
(Source: P.A. 99-492, eff. 12-31-15.)

(225 ILCS 25/9) (from Ch. 111, par. 2309)
(Section scheduled to be repealed on January 1, 2026)
Sec. 9. Qualifications of applicants for dental licenses. The Department shall require that each applicant for a license to practice dentistry shall:
(a) (Blank).
(b) Be at least 21 years of age and of good moral

character.

(c) (1) Present satisfactory evidence of completion

of dental education by graduation from a dental college or school in the United States or Canada approved by the Department. The Department shall not approve any dental college or school which does not require at least (A) 60 semester hours of collegiate credit or the equivalent in acceptable subjects from a college or university before admission, and (B) completion of at least 4 academic years of instruction or the equivalent in an approved dental college or school that is accredited by the Commission on Dental Accreditation of the American Dental Association; or

(2) Present satisfactory evidence of completion of

dental education by graduation from a dental college or school outside the United States or Canada and provide satisfactory evidence that the applicant has: (A) completed a minimum of 2 academic years of general dental clinical training and obtained a doctorate of dental surgery (DDS) or doctorate of dental medicine (DMD) at a dental college or school in the United States or Canada approved by the Department; or (B) met the program requirements approved by rule by the Department.

Nothing in this Act shall be construed to prevent

either the Department or any dental college or school from establishing higher standards than specified in this Act.

(d) (Blank).
(e) Present satisfactory evidence that the applicant

has passed both parts of the National Board Dental Examination administered by the Joint Commission on National Dental Examinations and has successfully completed an examination conducted by one of the following regional testing services: the Central Regional Dental Testing Service, Inc. (CRDTS), the Southern Regional Testing Agency, Inc. (SRTA), the Western Regional Examining Board (WREB), the North East Regional Board (NERB), or the Council of Interstate Testing Agencies (CITA). For purposes of this Section, successful completion shall mean that the applicant has achieved a minimum passing score as determined by the applicable regional testing service. The Secretary may suspend a regional testing service under this subsection (e) if, after proper notice and hearing, it is established that (i) the integrity of the examination has been breached so as to make future test results unreliable or (ii) the test is fundamentally deficient in testing clinical competency.

In determining professional capacity under this Section, any individual who has not been actively engaged in the practice of dentistry, has not been a dental student, or has not been engaged in a formal program of dental education during the 5 years immediately preceding the filing of an application may be required to complete such additional testing, training, or remedial education as the Board may deem necessary in order to establish the applicant's present capacity to practice dentistry with reasonable judgment, skill, and safety.
(Source: P.A. 99-366, eff. 1-1-16; 100-215, eff. 1-1-18.)

(225 ILCS 25/10) (from Ch. 111, par. 2310)
(Section scheduled to be repealed on January 1, 2026)
Sec. 10. Examinations for dental licensure. Examination shall be made in writing in all theoretical subjects. Both theoretical and practical examinations shall be of a character to give a fair test of the qualifications of the applicant to practice dentistry. The examination papers and all grading thereon, and the grading of the practical work, shall be deemed public documents, and preserved for a period of not less than 2 years after the Department shall have made and published its decisions thereon. All examinations shall be conducted or authorized under fair and wholly impartial methods.
(Source: P.A. 84-365.)

(225 ILCS 25/11) (from Ch. 111, par. 2311)
(Section scheduled to be repealed on January 1, 2026)
Sec. 11. Types of dental licenses. The Department shall have the authority to issue the following types of licenses:
(a) General licenses. The Department shall issue a license authorizing practice as a dentist to any person who qualifies for a license under this Act.
(b) Specialty licenses. The Department shall issue a license authorizing practice as a specialist in any particular branch of dentistry to any dentist who has complied with the requirements established for that particular branch of dentistry at the time of making application. The Department shall establish additional requirements of any dentist who announces or holds himself or herself out to the public as a specialist or as being specially qualified in any particular branch of dentistry.
No dentist shall announce or hold himself or herself out to the public as a specialist or as being specially qualified in any particular branch of dentistry unless he or she is licensed to practice in that specialty of dentistry.
The fact that any dentist shall announce by card, letterhead or any other form of communication using terms as "Specialist," "Practice Limited To" or "Limited to Specialty of" with the name of the branch of dentistry practiced as a specialty, or shall use equivalent words or phrases to announce the same, shall be prima facie evidence that the dentist is holding himself or herself out to the public as a specialist.
(c) Temporary training licenses. Persons who wish to pursue specialty or other advanced clinical educational programs in an approved dental school or a hospital situated in this State, or persons who wish to pursue programs of specialty training in dental public health in public agencies in this State, may receive without examination, in the discretion of the Department, a temporary training license. In order to receive a temporary training license under this subsection, an applicant shall furnish satisfactory proof to the Department that:
(1) The applicant is at least 21 years of age and is

of good moral character. In determining moral character under this Section, the Department may take into consideration any felony conviction of the applicant, but such a conviction shall not operate as bar to licensure;

(2) The applicant has been accepted or appointed for

specialty or residency training by an approved hospital situated in this State, by an approved dental school situated in this State, or by a public health agency in this State the training programs of which are recognized and approved by the Department. The applicant shall indicate the beginning and ending dates of the period for which he or she has been accepted or appointed;

(3) The applicant is a graduate of a dental school or

college approved and in good standing in the judgment of the Department. The Department may consider diplomas or certifications of education, or both, accompanied by transcripts of course work and credits awarded to determine if an applicant has graduated from a dental school or college approved and in good standing. The Department may also consider diplomas or certifications of education, or both, accompanied by transcripts of course work and credits awarded in determining whether a dental school or college is approved and in good standing.

Temporary training licenses issued under this Section shall be valid only for the duration of the period of residency or specialty training and may be extended or renewed as prescribed by rule. The holder of a valid temporary training license shall be entitled thereby to perform acts as may be prescribed by and incidental to his or her program of residency or specialty training; but he or she shall not be entitled to engage in the practice of dentistry in this State.
A temporary training license may be revoked by the Department upon proof that the holder has engaged in the practice of dentistry in this State outside of his or her program of residency or specialty training, or if the holder shall fail to supply the Department, within 10 days of its request, with information as to his or her current status and activities in his or her specialty training program.
(d) Restricted faculty licenses. Persons who have received full-time appointments to teach dentistry at an approved dental school or hospital situated in this State may receive without examination, in the discretion of the Department, a restricted faculty license. In order to receive a restricted faculty license an applicant shall furnish satisfactory proof to the Department that:
(1) The applicant is at least 21 years of age, is of

good moral character and is licensed to practice dentistry in another state or country; and

(2) The applicant has a full-time appointment to

teach dentistry at an approved dental school or hospital situated in this State.

Restricted faculty licenses issued under this Section shall be valid for a period of 3 years and may be extended or renewed. The holder of a valid restricted faculty license may perform acts as may be required by his or her teaching of dentistry. In addition, the holder of a restricted faculty license may practice general dentistry or in his or her area of specialty, but only in a clinic or office affiliated with the dental school. Any restricted faculty license issued to a faculty member under this Section shall terminate immediately and automatically, without any further action by the Department, if the holder ceases to be a faculty member at an approved dental school or hospital in this State.
The Department may revoke a restricted faculty license for a violation of this Act or its rules, or if the holder fails to supply the Department, within 10 days of its request, with information as to his current status and activities in his teaching program.
(e) Inactive status. Any person who holds one of the licenses under subsection (a) or (b) of Section 11 or under Section 12 of this Act may elect, upon payment of the required fee, to place his or her license on an inactive status and shall, subject to the rules of the Department, be excused from the payment of renewal fees until he or she notifies the Department in writing of his or her desire to resume active status.
Any licensee requesting restoration from inactive status shall be required to pay the current renewal fee and upon payment the Department shall be required to restore his or her license, as provided in Section 16 of this Act.
Any licensee whose license is in an inactive status shall not practice in the State of Illinois.
(f) Certificates of Identification. In addition to the licenses authorized by this Section, the Department shall deliver to each dentist a certificate of identification in a form specified by the Department.
(Source: P.A. 94-409, eff. 12-31-05.)

(225 ILCS 25/12) (from Ch. 111, par. 2312)
(Section scheduled to be repealed on January 1, 2026)
Sec. 12. Necessity for licensure of dental hygienists. No person, unless a dentist, shall perform the operative procedures of dental hygiene without first applying for and obtaining a license for such purpose.
The Department shall issue a license authorizing practice as a dental hygienist to any person who qualifies for such license pursuant to this Act.
In addition to the license authorized by this Section the Department shall deliver to each dental hygienist a separate certificate of identification in a form specified by the Department.
(Source: P.A. 89-80, eff. 6-30-95; 89-116, eff. 7-7-95.)

(225 ILCS 25/13) (from Ch. 111, par. 2313)
(Section scheduled to be repealed on January 1, 2026)
Sec. 13. Qualifications of applicants for dental hygienists. Every person who desires to obtain a license as a dental hygienist shall apply to the Department in writing, upon forms prepared and furnished by the Department. Each application shall contain proof of the particular qualifications required of the applicant, shall be verified by the applicant, under oath, and shall be accompanied by the required examination fee.
The Department shall require that every applicant for a license as a dental hygienist shall:
(1) (Blank).
(2) Be a graduate of high school or its equivalent.
(3) Present satisfactory evidence of having

successfully completed 2 academic years of credit at a dental hygiene program accredited by the Commission on Dental Accreditation of the American Dental Association.

(4) Submit evidence that he or she holds a currently

valid certification to perform cardiopulmonary resuscitation. The Department shall adopt rules establishing criteria for certification in cardiopulmonary resuscitation. The rules of the Department shall provide for variances only in instances where the applicant is a person with a physical disability and therefore unable to secure such certification.

(5) (Blank).
(6) Present satisfactory evidence that the applicant

has passed the National Board Dental Hygiene Examination administered by the Joint Commission on National Dental Examinations and has successfully completed an examination conducted by one of the following regional testing services: the Central Regional Dental Testing Service, Inc. (CRDTS), the Southern Regional Testing Agency, Inc. (SRTA), the Western Regional Examining Board (WREB), or the North East Regional Board (NERB). For the purposes of this Section, successful completion shall mean that the applicant has achieved a minimum passing score as determined by the applicable regional testing service. The Secretary may suspend a regional testing service under this item (6) if, after proper notice and hearing, it is established that (i) the integrity of the examination has been breached so as to make future test results unreliable or (ii) the examination is fundamentally deficient in testing clinical competency.

(Source: P.A. 99-143, eff. 7-27-15.)

(225 ILCS 25/14) (from Ch. 111, par. 2314)
(Section scheduled to be repealed on January 1, 2026)
Sec. 14. Examination for licensure as dental hygienists. The Department shall conduct or authorize examinations of applicants for licensure as dental hygienists at such times and places as it may determine.
The examination of applicants for licensure as dental hygienists may include both practical demonstrations and written and oral tests and shall encompass the subjects usually taught in programs of dental hygiene, approved by the Department.
If an applicant fails to pass an examination for licensure under this Act within 3 years after filing his or her application, the application shall be denied. The applicant, however, may thereafter make a new application for examination accompanied by the required fee and provide evidence of meeting the requirements in effect at the time of the new application.
(Source: P.A. 89-80, eff. 6-30-95; 89-116, eff. 7-7-95.)

(225 ILCS 25/15) (from Ch. 111, par. 2315)
(Section scheduled to be repealed on January 1, 2026)
Sec. 15. List of dentists and dental hygienists. The Department shall maintain a list of the names and addresses of all dentists and dental hygienists and of all persons whose licenses have been suspended or revoked, together with such other information relative to the enforcement of the provisions of this Act as it may deem of interest to the public. Such lists shall also be mailed by the Department to any person upon request and payment of the required fee. In addition, the Department shall keep available for inquiry or inspection a similar list of all persons whose licenses have been suspended or revoked in the interim between such published lists. All lists required to be published or kept by this Section shall be arranged alphabetically.
(Source: P.A. 89-80, eff. 6-30-95; 89-116, eff. 7-7-95.)

(225 ILCS 25/16) (from Ch. 111, par. 2316)
(Section scheduled to be repealed on January 1, 2026)
Sec. 16. Expiration, renewal and restoration of licenses. The expiration date and renewal date for each license issued under this Act shall be set by rule. The renewal period for each license issued under this Act shall be 3 years. A dentist or dental hygienist may renew a license during the month preceding its expiration date by paying the required fee. A dentist or dental hygienist shall provide proof of current Basic Life Support (BLS) certification intended for health care providers at the time of renewal as provided by rule. Basic Life Support certification training taken as a requirement of this Section shall be counted for no more than 4 hours during each licensure period towards the continuing education hours under Section 16.1 of this Act. The Department shall provide by rule for exemptions from this requirement for a dentist or dental hygienist with a physical disability that would preclude him or her from performing BLS.
Any dentist or dental hygienist whose license has expired or whose license is on inactive status may have his license restored at any time within 5 years after the expiration thereof, upon payment of the required fee and a showing of proof of compliance with current continuing education requirements, as provided by rule.
Any person whose license has been expired for more than 5 years or who has had his license on inactive status for more than 5 years may have his license restored by making application to the Department and filing proof acceptable to the Department of taking continuing education and of his fitness to have the license restored, including sworn evidence certifying to active practice in another jurisdiction, and by paying the required restoration fee. A person practicing on an expired license is deemed to be practicing without a license. However, a holder of a license may renew the license within 90 days after its expiration by complying with the requirements for renewal and payment of an additional fee. A license renewal within 90 days after expiration shall be effective retroactively to the expiration date.
If a person whose license has expired or who has had his license on inactive status for more than 5 years has not maintained an active practice satisfactory to the department, the Department shall determine, by an evaluation process established by rule, his or her fitness to resume active status and may require the person to complete a period of evaluated clinical experience and may require successful completion of a practical examination.
However, any person whose license expired while he or she was (i) on active duty with the Armed Forces of the United States or called into service or training by the State militia or (ii) in training or education under the supervision of the United States preliminary to induction into the military service, may have his or her license renewed, reinstated, or restored without paying any lapsed renewal or restoration fee, if within 2 years after termination of such service, training, or education other than by dishonorable discharge, he or she furnishes the Department with satisfactory proof that he or she has been so engaged and that his or her service, training, or education has been so terminated.
(Source: P.A. 97-526, eff. 1-1-12; 97-1013, eff. 8-17-12; 98-147, eff. 1-1-14.)

(225 ILCS 25/16.1) (from Ch. 111, par. 2316.1)
(Section scheduled to be repealed on January 1, 2026)
Sec. 16.1. Continuing education. The Department shall promulgate rules of continuing education for persons licensed under this Act. In establishing rules, the Department shall require a minimum of 48 hours of study in approved courses for dentists during each 3-year licensing period and a minimum of 36 hours of study in approved courses for dental hygienists during each 3-year licensing period.
The Department shall approve only courses that are relevant to the treatment and care of patients, including, but not limited to, clinical courses in dentistry and dental hygiene and nonclinical courses such as patient management, legal and ethical responsibilities, and stress management. The Department shall allow up to 4 hours of continuing education credit hours per license renewal period for volunteer hours spent providing clinical services at, or sponsored by, a nonprofit community clinic, local or state health department, or a charity event. Courses shall not be approved in such subjects as estate and financial planning, investments, or personal health. Approved courses may include, but shall not be limited to, courses that are offered or sponsored by approved colleges, universities, and hospitals and by recognized national, State, and local dental and dental hygiene organizations.
No license shall be renewed unless the renewal application is accompanied by an affidavit indicating that the applicant has completed the required minimum number of hours of continuing education in approved courses as required by this Section. The affidavit shall not require a listing of courses. The affidavit shall be a prima facie evidence that the applicant has obtained the minimum number of required continuing education hours in approved courses. The Department shall not be obligated to conduct random audits or otherwise independently verify that an applicant has met the continuing education requirement. The Department, however, may not conduct random audits of more than 10% of the licensed dentists and dental hygienists in any one licensing cycle to verify compliance with continuing education requirements. If the Department, however, receives a complaint that a licensee has not completed the required continuing education or if the Department is investigating another alleged violation of this Act by a licensee, the Department may demand and shall be entitled to receive evidence from any licensee of completion of required continuing education courses for the most recently completed 3-year licensing period. Evidence of continuing education may include, but is not limited to, canceled checks, official verification forms of attendance, and continuing education recording forms, that demonstrate a reasonable record of attendance. The Board shall determine, in accordance with rules adopted by the Department, whether a licensee or applicant has met the continuing education requirements. Any dentist who holds more than one license under this Act shall be required to complete only the minimum number of hours of continuing education required for renewal of a single license. The Department may provide exemptions from continuing education requirements.
(Source: P.A. 99-492, eff. 12-31-15.)

(225 ILCS 25/17) (from Ch. 111, par. 2317)
(Section scheduled to be repealed on January 1, 2026)
Sec. 17. Acts constituting the practice of dentistry. A person practices dentistry, within the meaning of this Act:
(1) Who represents himself or herself as being able

to diagnose or diagnoses, treats, prescribes, or operates for any disease, pain, deformity, deficiency, injury, or physical condition of the human tooth, teeth, alveolar process, gums or jaw; or

(2) Who is a manager, proprietor, operator or

conductor of a business where dental operations are performed; or

(3) Who performs dental operations of any kind; or
(4) Who uses an X-Ray machine or X-Ray films for

dental diagnostic purposes; or

(5) Who extracts a human tooth or teeth, or corrects

or attempts to correct malpositions of the human teeth or jaws; or

(6) Who offers or undertakes, by any means or method,

to diagnose, treat or remove stains, calculus, and bonding materials from human teeth or jaws; or

(7) Who uses or administers local or general

anesthetics in the treatment of dental or oral diseases or in any preparation incident to a dental operation of any kind or character; or

(8) Who takes impressions of the human tooth, teeth,

or jaws or performs any phase of any operation incident to the replacement of a part of a tooth, a tooth, teeth or associated tissues by means of a filling, crown, a bridge, a denture or other appliance; or

(9) Who offers to furnish, supply, construct,

reproduce or repair, or who furnishes, supplies, constructs, reproduces or repairs, prosthetic dentures, bridges or other substitutes for natural teeth, to the user or prospective user thereof; or

(10) Who instructs students on clinical matters or

performs any clinical operation included in the curricula of recognized dental schools and colleges; or

(11) Who takes impressions of human teeth or places

his or her hands in the mouth of any person for the purpose of applying teeth whitening materials, or who takes impressions of human teeth or places his or her hands in the mouth of any person for the purpose of assisting in the application of teeth whitening materials. A person does not practice dentistry when he or she discloses to the consumer that he or she is not licensed as a dentist under this Act and (i) discusses the use of teeth whitening materials with a consumer purchasing these materials; (ii) provides instruction on the use of teeth whitening materials with a consumer purchasing these materials; or (iii) provides appropriate equipment on-site to the consumer for the consumer to self-apply teeth whitening materials.

The fact that any person engages in or performs, or offers to engage in or perform, any of the practices, acts, or operations set forth in this Section, shall be prima facie evidence that such person is engaged in the practice of dentistry.
The following practices, acts, and operations, however, are exempt from the operation of this Act:
(a) The rendering of dental relief in emergency cases

in the practice of his or her profession by a physician or surgeon, licensed as such under the laws of this State, unless he or she undertakes to reproduce or reproduces lost parts of the human teeth in the mouth or to restore or replace lost or missing teeth in the mouth; or

(b) The practice of dentistry in the discharge of

their official duties by dentists in any branch of the Armed Services of the United States, the United States Public Health Service, or the United States Veterans Administration; or

(c) The practice of dentistry by students in their

course of study in dental schools or colleges approved by the Department, when acting under the direction and supervision of dentists acting as instructors; or

(d) The practice of dentistry by clinical instructors

in the course of their teaching duties in dental schools or colleges approved by the Department:

(i) when acting under the direction and

supervision of dentists, provided that such clinical instructors have instructed continuously in this State since January 1, 1986; or

(ii) when holding the rank of full professor at

such approved dental school or college and possessing a current valid license or authorization to practice dentistry in another country; or

(e) The practice of dentistry by licensed dentists of

other states or countries at meetings of the Illinois State Dental Society or component parts thereof, alumni meetings of dental colleges, or any other like dental organizations, while appearing as clinicians; or

(f) The use of X-Ray machines for exposing X-Ray

films of dental or oral tissues by dental hygienists or dental assistants; or

(g) The performance of any dental service by a dental

assistant, if such service is performed under the supervision and full responsibility of a dentist. In addition, after being authorized by a dentist, a dental assistant may, for the purpose of eliminating pain or discomfort, remove loose, broken, or irritating orthodontic appliances on a patient of record.

For purposes of this paragraph (g), "dental service"

is defined to mean any intraoral procedure or act which shall be prescribed by rule or regulation of the Department. Dental service, however, shall not include:

(1) Any and all diagnosis of or prescription for

treatment of disease, pain, deformity, deficiency, injury or physical condition of the human teeth or jaws, or adjacent structures.

(2) Removal of, or restoration of, or addition to

the hard or soft tissues of the oral cavity, except for the placing, carving, and finishing of amalgam restorations and placing, packing, and finishing composite restorations by dental assistants who have had additional formal education and certification as determined by the Department. A dentist utilizing dental assistants shall not supervise more than 4 dental assistants at any one time for placing, carving, and finishing of amalgam restorations.

(3) Any and all correction of malformation of

teeth or of the jaws.

(4) Administration of anesthetics, except for

monitoring of nitrous oxide, conscious sedation, deep sedation, and general anesthetic as provided in Section 8.1 of this Act, that may be performed only after successful completion of a training program approved by the Department. A dentist utilizing dental assistants shall not supervise more than 4 dental assistants at any one time for the monitoring of nitrous oxide.

(5) Removal of calculus from human teeth.
(6) Taking of impressions for the fabrication of

prosthetic appliances, crowns, bridges, inlays, onlays, or other restorative or replacement dentistry.

(7) The operative procedure of dental hygiene

consisting of oral prophylactic procedures, except for coronal polishing and pit and fissure sealants, which may be performed by a dental assistant who has successfully completed a training program approved by the Department. Dental assistants may perform coronal polishing under the following circumstances: (i) the coronal polishing shall be limited to polishing the clinical crown of the tooth and existing restorations, supragingivally; (ii) the dental assistant performing the coronal polishing shall be limited to the use of rotary instruments using a rubber cup or brush polishing method (air polishing is not permitted); and (iii) the supervising dentist shall not supervise more than 4 dental assistants at any one time for the task of coronal polishing or pit and fissure sealants.

In addition to coronal polishing and pit and

fissure sealants as described in this item (7), a dental assistant who has at least 2,000 hours of direct clinical patient care experience and who has successfully completed a structured training program provided by (1) an educational institution such as a dental school or dental hygiene or dental assistant program, or (2) by a statewide dental or dental hygienist association, approved by the Department on or before the effective date of this amendatory Act of the 99th General Assembly, that has developed and conducted a training program for expanded functions for dental assistants or hygienists may perform: (A) coronal scaling above the gum line, supragingivally, on the clinical crown of the tooth only on patients 12 years of age or younger who have an absence of periodontal disease and who are not medically compromised or individuals with special needs and (B) intracoronal temporization of a tooth. The training program must: (I) include a minimum of 16 hours of instruction in both didactic and clinical manikin or human subject instruction; all training programs shall include areas of study in dental anatomy, public health dentistry, medical history, dental emergencies, and managing the pediatric patient; (II) include an outcome assessment examination that demonstrates competency; (III) require the supervising dentist to observe and approve the completion of 6 full mouth supragingival scaling procedures; and (IV) issue a certificate of completion of the training program, which must be kept on file at the dental office and be made available to the Department upon request. A dental assistant must have successfully completed an approved coronal polishing course prior to taking the coronal scaling course. A dental assistant performing these functions shall be limited to the use of hand instruments only. In addition, coronal scaling as described in this paragraph shall only be utilized on patients who are eligible for Medicaid or who are uninsured and whose household income is not greater than 200% of the federal poverty level. A dentist may not supervise more than 2 dental assistants at any one time for the task of coronal scaling. This paragraph is inoperative on and after January 1, 2021.

The limitations on the number of dental assistants a

dentist may supervise contained in items (2), (4), and (7) of this paragraph (g) mean a limit of 4 total dental assistants or dental hygienists doing expanded functions covered by these Sections being supervised by one dentist.

(h) The practice of dentistry by an individual who:
(i) has applied in writing to the Department, in

form and substance satisfactory to the Department, for a general dental license and has complied with all provisions of Section 9 of this Act, except for the passage of the examination specified in subsection (e) of Section 9 of this Act; or

(ii) has applied in writing to the Department, in

form and substance satisfactory to the Department, for a temporary dental license and has complied with all provisions of subsection (c) of Section 11 of this Act; and

(iii) has been accepted or appointed for

specialty or residency training by a hospital situated in this State; or

(iv) has been accepted or appointed for specialty

training in an approved dental program situated in this State; or

(v) has been accepted or appointed for specialty

training in a dental public health agency situated in this State.

The applicant shall be permitted to practice

dentistry for a period of 3 months from the starting date of the program, unless authorized in writing by the Department to continue such practice for a period specified in writing by the Department.

The applicant shall only be entitled to perform such

acts as may be prescribed by and incidental to his or her program of residency or specialty training and shall not otherwise engage in the practice of dentistry in this State.

The authority to practice shall terminate immediately

upon:

(1) the decision of the Department that the

applicant has failed the examination; or

(2) denial of licensure by the Department; or
(3) withdrawal of the application.
(Source: P.A. 99-492, eff. 12-31-15; 99-680, eff. 1-1-17; 100-215, eff. 1-1-18.)

(225 ILCS 25/17.1)
(Section scheduled to be repealed on January 1, 2026)
Sec. 17.1. Expanded function dental assistants.
(a) A dental assistant who has completed training as provided in subsection (b) of this Section in all of the following areas may hold himself or herself out as an expanded function dental assistant:
(1) Taking material or digital final impressions.
(2) Performing pulp vitality test.
(3) Placing, carving, and finishing of amalgam

restorations and placing, packing, and finishing composite restorations.

(4) Starting the flow of oxygen and monitoring of

nitrous oxide-oxygen analgesia.

(5) Coronal polishing and pit and fissure sealants,

as currently allowed by law.

After the completion of training as provided in subsection (b) of this Section, an expanded function dental assistant may perform any of the services listed in this subsection (a) pursuant to the limitations of this Act.
(b) Certification as an expanded function dental assistant must be obtained from one of the following sources: (i) an approved continuing education sponsor; (ii) a dental assistant training program approved by the Commission on Dental Accreditation of the American Dental Association; or (iii) a training program approved by the Department.
Training required under this subsection (b) must also include Basic Life Support certification, as described in Section 16 of this Act. Proof of current certification shall be kept on file with the supervising dentist.
(c) Any procedures listed in subsection (a) that are performed by an expanded function dental assistant must be approved by the supervising dentist and examined prior to dismissal of the patient. The supervising dentist shall be responsible for all dental services or procedures performed by the dental assistant.
(d) Nothing in this Section shall be construed to alter the number of dental assistants that a dentist may supervise under paragraph (g) of Section 17 of this Act.
(e) Nothing in this Act shall: (1) require a dental assistant to be certified as an expanded function dental assistant or (2) prevent a dentist from training dental assistants in accordance with the provisions of Section 17 of this Act or rules pertaining to dental assistant duties.
(Source: P.A. 100-215, eff. 1-1-18.)

(225 ILCS 25/18) (from Ch. 111, par. 2318)
(Section scheduled to be repealed on January 1, 2026)
Sec. 18. Acts constituting the practice of dental hygiene; limitations.
(a) A person practices dental hygiene within the meaning of this Act when he or she performs the following acts under the supervision of a dentist:
(i) the operative procedure of dental hygiene,

consisting of oral prophylactic procedures;

(ii) the exposure and processing of X-Ray films

of the teeth and surrounding structures;

(iii) the application to the surfaces of the

teeth or gums of chemical compounds designed to be desensitizing agents or effective agents in the prevention of dental caries or periodontal disease;

(iv) all services which may be performed by a

dental assistant as specified by rule pursuant to Section 17, and a dental hygienist may engage in the placing, carving, and finishing of amalgam restorations only after obtaining formal education and certification as determined by the Department;

(v) administration and monitoring of nitrous

oxide upon successful completion of a training program approved by the Department;

(vi) administration of local anesthetics upon

successful completion of a training program approved by the Department; and

(vii) such other procedures and acts as shall be

prescribed by rule or regulation of the Department.

(b) A dental hygienist may be employed or engaged only:
(1) by a dentist;
(2) by a federal, State, county, or municipal agency

or institution;

(3) by a public or private school; or
(4) by a public clinic operating under the direction

of a hospital or federal, State, county, municipal, or other public agency or institution.

(c) When employed or engaged in the office of a dentist, a dental hygienist may perform, under general supervision, those procedures found in items (i) through (iv) of subsection (a) of this Section, provided the patient has been examined by the dentist within one year of the provision of dental hygiene services, the dentist has approved the dental hygiene services by a notation in the patient's record and the patient has been notified that the dentist may be out of the office during the provision of dental hygiene services.
(d) If a patient of record is unable to travel to a dental office because of illness, infirmity, or imprisonment, a dental hygienist may perform, under the general supervision of a dentist, those procedures found in items (i) through (iv) of subsection (a) of this Section, provided the patient is located in a long-term care facility licensed by the State of Illinois, a mental health or developmental disability facility, or a State or federal prison. The dentist shall personally examine and diagnose the patient and determine which services are necessary to be performed, which shall be contained in an order to the hygienist and a notation in the patient's record. Such order must be implemented within 120 days of its issuance, and an updated medical history and observation of oral conditions must be performed by the hygienist immediately prior to beginning the procedures to ensure that the patient's health has not changed in any manner to warrant a reexamination by the dentist.
(e) School-based oral health care, consisting of and limited to oral prophylactic procedures, sealants, and fluoride treatments, may be provided by a dental hygienist under the general supervision of a dentist. A dental hygienist may not provide other dental hygiene treatment in a school-based setting, including but not limited to administration or monitoring of nitrous oxide or administration of local anesthetics. The school-based procedures may be performed provided the patient is located at a public or private school and the program is being conducted by a State, county or local public health department initiative or in conjunction with a dental school or dental hygiene program. The dentist shall personally examine and diagnose the patient and determine which services are necessary to be performed, which shall be contained in an order to the hygienist and a notation in the patient's record. Any such order for sealants must be implemented within 120 days after its issuance. Any such order for oral prophylactic procedures or fluoride treatments must be implemented within 180 days after its issuance. An updated medical history and observation of oral conditions must be performed by the hygienist immediately prior to beginning the procedures to ensure that the patient's health has not changed in any manner to warrant a reexamination by the dentist.
(f) Without the supervision of a dentist, a dental hygienist may perform dental health education functions and may record case histories and oral conditions observed.
(g) The number of dental hygienists practicing in a dental office shall not exceed, at any one time, 4 times the number of dentists practicing in the office at the time.
(h) A dental hygienist who is certified as a public health dental hygienist may provide services to patients: (1) who are eligible for Medicaid or (2) who are uninsured and whose household income is not greater than 200% of the federal poverty level. A public health dental hygienist may perform oral assessments, perform screenings, and provide educational and preventative services as provided in subsection (b) of Section 18.1 of this Act. The public health dental hygienist may not administer local anesthesia or nitrous oxide, or place, carve, or finish amalgam restorations or provide periodontal therapy under this exception. Each patient must sign a consent form that acknowledges that the care received does not take the place of a regular dental examination. The public health dental hygienist must provide the patient or guardian a written referral to a dentist for assessment of the need for further dental care at the time of treatment. Any indication or observation of a condition that could warrant the need for urgent attention must be reported immediately to the supervising dentist for appropriate assessment and treatment.
This subsection (h) is inoperative on and after January 1, 2021.
(Source: P.A. 99-492, eff. 12-31-15.)

(225 ILCS 25/18.1)
(Section scheduled to be repealed on January 1, 2021)
Sec. 18.1. Public health dental supervision responsibilities.
(a) When working together in a public health supervision relationship, dentists and public health dental hygienists shall enter into a public health supervision agreement. The dentist providing public health supervision must:
(1) be available to provide an appropriate level of

contact, communication, collaboration, and consultation with the public health dental hygienist and must meet in-person with the public health dental hygienist at least quarterly for review and consultation;

(2) have specific standing orders or policy

guidelines for procedures that are to be carried out for each location or program, although the dentist need not be present when the procedures are being performed;

(3) provide for the patient's additional necessary

care in consultation with the public health dental hygienist;

(4) file agreements and notifications as required; and
(5) include procedures for creating and maintaining

dental records, including protocols for transmission of all records between the public health dental hygienist and the dentist following each treatment, which shall include a notation regarding procedures authorized by the dentist and performed by the public health dental hygienist and the location where those records are to be kept.

Each dentist and hygienist who enters into a public health supervision agreement must document and maintain a copy of any change or termination of that agreement.
Dental records shall be owned and maintained by the supervising dentist for all patients treated under public health supervision, unless the supervising dentist is an employee of a public health clinic or federally qualified health center, in which case the public health clinic or federally qualified health center shall maintain the records.
If a dentist ceases to be employed or contracted by the facility, the dentist shall notify the facility administrator that the public health supervision agreement is no longer in effect. A new public health supervision agreement is required for the public health dental hygienist to continue treating patients under public health supervision.
A dentist entering into an agreement under this Section may supervise and enter into agreements for public health supervision with 2 public health dental hygienists. This shall be in addition to the limit of 4 dental hygienists per dentist set forth in subsection (g) of Section 18 of this Act.
(b) A public health dental hygienist providing services under public health supervision may perform only those duties within the accepted scope of practice of dental hygiene, as follows:
(1) the operative procedures of dental hygiene,

consisting of oral prophylactic procedures, including prophylactic cleanings, application of fluoride, and placement of sealants;

(2) the exposure and processing of x-ray films of the

teeth and surrounding structures; and

(3) such other procedures and acts as shall be

prescribed by rule of the Department.

Any patient treated under this subsection (b) must be examined by a dentist before additional services can be provided by a public health dental hygienist. However, if the supervising dentist, after consultation with the public health hygienist, determines that time is needed to complete an approved treatment plan on a patient eligible under this Section, then the dentist may instruct the hygienist to complete the remaining services prior to an oral examination by the dentist. Such instruction by the dentist to the hygienist shall be noted in the patient's records. Any services performed under this exception must be scheduled in a timely manner and shall not occur more than 30 days after the first appointment date.
(c) A public health dental hygienist providing services under public health supervision must:
(1) provide to the patient, parent, or guardian a

written plan for referral or an agreement for follow-up that records all conditions observed that should be called to the attention of a dentist for proper diagnosis;

(2) have each patient sign a permission slip or

consent form that informs them that the service to be received does not take the place of regular dental checkups at a dental office and is meant for people who otherwise would not have access to the service;

(3) inform each patient who may require further

dental services of that need;

(4) maintain an appropriate level of contact and

communication with the dentist providing public health supervision; and

(5) complete an additional 4 hours of continuing

education in areas specific to public health dentistry yearly.

(d) Each public health dental hygienist who has rendered services under subsections (c), (d), and (e) of this Section must complete a summary report at the completion of a program or, in the case of an ongoing program, at least annually. The report must be completed in the manner specified by the Division of Oral Health in the Department of Public Health including information about each location where the public health dental hygienist has rendered these services. The public health dental hygienist must submit the form to the dentist providing supervision for his or her signature before sending it to the Division.
(e) Public health dental hygienists providing services under public health supervision may be compensated for their work by salary, honoraria, and other mechanisms by the employing or sponsoring entity. Nothing in this Act shall preclude the entity that employs or sponsors a public health dental hygienist from seeking payment, reimbursement, or other source of funding for the services provided.
(f) This Section is repealed on January 1, 2021.
(Source: P.A. 99-492, eff. 12-31-15; 99-680, eff. 1-1-17.)

(225 ILCS 25/19) (from Ch. 111, par. 2319)
(Section scheduled to be repealed on January 1, 2026)
Sec. 19. Licensing applicants from other states. Any person who has been lawfully licensed to practice dentistry, including the practice of a licensed dental specialty, or dental hygiene in another state or territory which has and maintains a standard for the practice of dentistry, a dental specialty, or dental hygiene at least equal to that now maintained in this State, or if the requirements for licensure in such state or territory in which the applicant was licensed were, at the date of his or her licensure, substantially equivalent to the requirements then in force in this State, and who has been lawfully engaged in the practice of dentistry or dental hygiene for at least 3 of the 5 years immediately preceding the filing of his or her application to practice in this State and who shall deposit with the Department a duly attested certificate from the Board of the state or territory in which he or she is licensed, certifying to the fact of his or her licensing and of his or her being a person of good moral character may, upon payment of the required fee, be granted a license to practice dentistry, a dental specialty, or dental hygiene in this State, as the case may be.
For the purposes of this Section, "substantially equivalent" means that the applicant has presented evidence of completion and graduation from an American Dental Association accredited dental college or school in the United States or Canada, presented evidence that the applicant has passed both parts of the National Board Dental Examination, and successfully completed an examination conducted by a regional testing service. In computing 3 of the immediately preceding 5 years of practice in another state or territory, any person who left the practice of dentistry to enter the military service and who practiced dentistry while in the military service may count as a part of such period the time spent by him or her in such service.
Applicants have 3 years from the date of application to complete the application process. If the process has not been completed in 3 years, the application shall be denied, the fee forfeited and the applicant must reapply and meet the requirements in effect at the time of reapplication.
(Source: P.A. 97-526, eff. 1-1-12; 97-1013, eff. 8-17-12.)

(225 ILCS 25/19.1)
(Section scheduled to be repealed on January 1, 2026)
Sec. 19.1. Temporary authorization of applicants from other jurisdictions. A person holding an active, unencumbered license in good standing in another jurisdiction who applies for a license pursuant to Section 19 of this Act due to a natural disaster or catastrophic event in another jurisdiction, may be temporarily authorized by the Secretary to practice dentistry or dental hygiene under the supervision of a dentist licensed under this Act, pending the issuance of the license. This temporary authorization shall expire upon issuance of the license or upon notification that the Department has denied licensure.
The Department may adopt all rules necessary for the administration of this Section.
(Source: P.A. 94-1014, eff. 7-7-06.)

(225 ILCS 25/19.2)
(Section scheduled to be repealed on January 1, 2026)
Sec. 19.2. Temporary permit for free dental care.
(a) The Department may issue a temporary permit authorizing the practice in this State, without compensation, of dentistry or dental hygiene to an applicant who is licensed to practice dentistry or dental hygiene in another state, if all of the following apply:
(1) The Department determines that the applicant's

services will improve the welfare of Illinois residents.

(2) The Department determines that the applicant is

qualified and satisfies the criteria specified under Sections 9 and 13 of this Act, except for the examination requirement.

(b) The Department may not require the applicant to pass an examination as provided in subsection (e) of Section 9 of this Act in order to receive a temporary permit under this Section.
(c) A temporary permit under this Section shall authorize the practice of dentistry or dental hygiene in a specified area of the State for a period of time not to exceed 10 consecutive days in a year and may be renewed by the Department. The Department may require an applicant to pay a fee for the issuance or renewal of a permit under this Section.
(d) The Secretary may summarily terminate any permit issued pursuant to this Section, without a hearing, if the Secretary finds that evidence in his or her possession indicates that an individual permit holder's continuation in practice would constitute an imminent danger to the public. In the event that the Secretary summarily suspends a permit issued pursuant to this Section, the permit holder may petition the Department for a hearing in accordance with the provisions of this Act to reinstate his or her permit.
In addition to terminating any permit issued pursuant to this Section, the Department may issue a monetary penalty not to exceed $1,000 upon the permit holder and may notify any state in which the permit holder has been issued a license that his or her Illinois permit has been terminated and the reasons for the termination. The monetary penalty shall be paid within 60 days after the effective date of the order imposing the penalty. The order shall constitute a judgment and may be filed and execution had thereon in the same manner as any judgment from any court of record. It is the intent of the General Assembly that a permit issued pursuant to this Section shall be considered a privilege and not a property right.
(Source: P.A. 96-1222, eff. 7-23-10.)

(225 ILCS 25/20) (from Ch. 111, par. 2320)
(Section scheduled to be repealed on January 1, 2026)
Sec. 20. Display of licenses. Any person licensed to practice dentistry or dental hygiene in this State by the Department as hereinbefore provided, shall at all times display such license or duplicate original thereof in a conspicuous place, in his or her office wherein he or she shall practice such profession, and shall further, whenever requested, exhibit such license to any of the members of the Department or its authorized agent. Upon proof by affidavit, the Department shall provide a duplicate if such person establishes that his or her license is lost or stolen or that he or she practices at multiple locations.
(Source: P.A. 89-80, eff. 6-30-95; 89-116, eff. 7-7-95.)

(225 ILCS 25/21) (from Ch. 111, par. 2321)
(Section scheduled to be repealed on January 1, 2026)
Sec. 21. Fees. The fees for the administration and enforcement of this Act, including but not limited to original licensure, renewal, and restoration fees, shall be set by the Department by rule. However, the fee for application for renewal of a license as a dentist or specialist is $100 per year and the fee for application for renewal of a license as a dental hygienist is $50 per year. The fees shall be nonrefundable.
(Source: P.A. 92-523, eff. 2-8-02.)

(225 ILCS 25/22) (from Ch. 111, par. 2322)
(Section scheduled to be repealed on January 1, 2026)
Sec. 22. Returned checks; penalties. Any person who delivers a check or other payment to the Department that is returned to the Department unpaid by the financial institution upon which it is drawn shall pay to the Department, in addition to the amount already owed to the Department, a fine of $50. The fines imposed by this Section are in addition to any other discipline provided under this Act for unlicensed practice or practice on a nonrenewed license. The Department shall notify the person that payment of fees and fines shall be paid to the Department by certified check or money order within 30 calendar days of the notification. If, after the expiration of 30 days from the date of the notification, the person has failed to submit the necessary remittance, the Department shall automatically terminate the license or deny the application, without hearing. If, after termination or denial, the person seeks a license, he or she shall apply to the Department for restoration or issuance of the license and pay all fees and fines due to the Department. The Department may establish a fee for the processing of an application for restoration of a license to pay all expenses of processing this application. The Secretary may waive the fines due under this Section in individual cases where the Secretary finds that the fines would be unreasonable or unnecessarily burdensome.
(Source: P.A. 97-1013, eff. 8-17-12.)

(225 ILCS 25/23) (from Ch. 111, par. 2323)
(Section scheduled to be repealed on January 1, 2026)
Sec. 23. Refusal, revocation or suspension of dental licenses. The Department may refuse to issue or renew, or may revoke, suspend, place on probation, reprimand or take other disciplinary or non-disciplinary action as the Department may deem proper, including imposing fines not to exceed $10,000 per violation, with regard to any license for any one or any combination of the following causes:
1. Fraud or misrepresentation in applying for or

procuring a license under this Act, or in connection with applying for renewal of a license under this Act.

2. Inability to practice with reasonable judgment,

skill, or safety as a result of habitual or excessive use or addiction to alcohol, narcotics, stimulants, or any other chemical agent or drug.

3. Willful or repeated violations of the rules of the

Department of Public Health or Department of Nuclear Safety.

4. Acceptance of a fee for service as a witness,

without the knowledge of the court, in addition to the fee allowed by the court.

5. Division of fees or agreeing to split or divide

the fees received for dental services with any person for bringing or referring a patient, except in regard to referral services as provided for under Section 45, or assisting in the care or treatment of a patient, without the knowledge of the patient or his or her legal representative. Nothing in this item 5 affects any bona fide independent contractor or employment arrangements among health care professionals, health facilities, health care providers, or other entities, except as otherwise prohibited by law. Any employment arrangements may include provisions for compensation, health insurance, pension, or other employment benefits for the provision of services within the scope of the licensee's practice under this Act. Nothing in this item 5 shall be construed to require an employment arrangement to receive professional fees for services rendered.

6. Employing, procuring, inducing, aiding or abetting

a person not licensed or registered as a dentist or dental hygienist to engage in the practice of dentistry or dental hygiene. The person practiced upon is not an accomplice, employer, procurer, inducer, aider, or abetter within the meaning of this Act.

7. Making any misrepresentations or false promises,

directly or indirectly, to influence, persuade or induce dental patronage.

8. Professional connection or association with or

lending his or her name to another for the illegal practice of dentistry by another, or professional connection or association with any person, firm or corporation holding himself, herself, themselves, or itself out in any manner contrary to this Act.

9. Obtaining or seeking to obtain practice, money, or

any other things of value by false or fraudulent representations, but not limited to, engaging in such fraudulent practice to defraud the medical assistance program of the Department of Healthcare and Family Services (formerly Department of Public Aid) under the Illinois Public Aid Code.

10. Practicing under a false or, except as provided

by law, an assumed name.

11. Engaging in dishonorable, unethical, or

unprofessional conduct of a character likely to deceive, defraud, or harm the public.

12. Conviction by plea of guilty or nolo contendere,

finding of guilt, jury verdict, or entry of judgment or by sentencing for any crime, including, but not limited to, convictions, preceding sentences of supervision, conditional discharge, or first offender probation, under the laws of any jurisdiction of the United States that (i) is a felony under the laws of this State or (ii) is a misdemeanor, an essential element of which is dishonesty, or that is directly related to the practice of dentistry.

13. Permitting a dental hygienist, dental assistant

or other person under his or her supervision to perform any operation not authorized by this Act.

14. Permitting more than 4 dental hygienists to be

employed under his or her supervision at any one time.

15. A violation of any provision of this Act or any

rules promulgated under this Act.

16. Taking impressions for or using the services of

any person, firm or corporation violating this Act.

17. Violating any provision of Section 45 relating to

advertising.

18. Discipline by another U.S. jurisdiction or

foreign nation, if at least one of the grounds for the discipline is the same or substantially equivalent to those set forth within this Act.

19. Willfully failing to report an instance of

suspected child abuse or neglect as required by the Abused and Neglected Child Reporting Act.

20. Gross negligence in practice under this Act.
21. The use or prescription for use of narcotics or

controlled substances or designated products as listed in the Illinois Controlled Substances Act, in any way other than for therapeutic purposes.

22. Willfully making or filing false records or

reports in his or her practice as a dentist, including, but not limited to, false records to support claims against the dental assistance program of the Department of Healthcare and Family Services (formerly Illinois Department of Public Aid).

23. Professional incompetence as manifested by poor

standards of care.

24. Physical or mental illness, including, but not

limited to, deterioration through the aging process, or loss of motor skills which results in a dentist's inability to practice dentistry with reasonable judgment, skill or safety. In enforcing this paragraph, the Department may compel a person licensed to practice under this Act to submit to a mental or physical examination pursuant to the terms and conditions of Section 23b.

25. Gross or repeated irregularities in billing for

services rendered to a patient. For purposes of this paragraph 25, "irregularities in billing" shall include:

(a) Reporting excessive charges for the purpose

of obtaining a total payment in excess of that usually received by the dentist for the services rendered.

(b) Reporting charges for services not rendered.
(c) Incorrectly reporting services rendered for

the purpose of obtaining payment not earned.

26. Continuing the active practice of dentistry while

knowingly having any infectious, communicable, or contagious disease proscribed by rule or regulation of the Department.

27. Being named as a perpetrator in an indicated

report by the Department of Children and Family Services pursuant to the Abused and Neglected Child Reporting Act, and upon proof by clear and convincing evidence that the licensee has caused a child to be an abused child or neglected child as defined in the Abused and Neglected Child Reporting Act.

28. Violating the Health Care Worker Self-Referral

Act.

29. Abandonment of a patient.
30. Mental incompetency as declared by a court of

competent jurisdiction.

31. A finding by the Department that the licensee,

after having his or her license placed on probationary status, has violated the terms of probation.

32. Material misstatement in furnishing information

to the Department.

33. Failing, within 60 days, to provide information

in response to a written request by the Department in the course of an investigation.

34. Immoral conduct in the commission of any act,

including, but not limited to, commission of an act of sexual misconduct related to the licensee's practice.

35. Cheating on or attempting to subvert the

licensing examination administered under this Act.

36. A pattern of practice or other behavior that

demonstrates incapacity or incompetence to practice under this Act.

37. Failure to establish and maintain records of

patient care and treatment as required under this Act.

38. Failure to provide copies of dental records as

required by law.

All proceedings to suspend, revoke, place on probationary status, or take any other disciplinary action as the Department may deem proper, with regard to a license on any of the foregoing grounds, must be commenced within 5 years after receipt by the Department of a complaint alleging the commission of or notice of the conviction order for any of the acts described herein. Except for fraud in procuring a license, no action shall be commenced more than 7 years after the date of the incident or act alleged to have violated this Section. The time during which the holder of the license was outside the State of Illinois shall not be included within any period of time limiting the commencement of disciplinary action by the Department.
All fines imposed under this Section shall be paid within 60 days after the effective date of the order imposing the fine or in accordance with the terms set forth in the order imposing the fine.
The Department may refuse to issue or may suspend the license of any person who fails to file a return, or to pay the tax, penalty or interest shown in a filed return, or to pay any final assessment of tax, penalty or interest, as required by any tax Act administered by the Illinois Department of Revenue, until such time as the requirements of any such tax Act are satisfied.
Any dentist who has had his or her license suspended or revoked for more than 5 years must comply with the requirements for restoration set forth in Section 16 prior to being eligible for reinstatement from the suspension or revocation.
(Source: P.A. 99-492, eff. 12-31-15.)

(225 ILCS 25/23a) (from Ch. 111, par. 2323a)
(Section scheduled to be repealed on January 1, 2026)
Sec. 23a. The Secretary may, upon receipt of a written communication from the Secretary of Human Services or the Director of the Department of Healthcare and Family Services (formerly Department of Public Aid) or Department of Public Health, that continuation of practice of a person licensed under this Act constitutes an immediate danger to the public, immediately suspend the license of such person without a hearing. In instances in which the Secretary immediately suspends a license under this Section, a hearing upon such person's license must be convened by the Board within 15 days after such suspension and completed without appreciable delay, such hearing held to determine whether to recommend to the Secretary that the person's license be revoked, suspended, placed on probationary status or reinstated, or such person be subject to other disciplinary action. In such hearing, the written communication and any other evidence submitted therewith may be introduced as evidence against such person; provided however, the person, or his or her counsel, shall have the opportunity to discredit or impeach such evidence and submit evidence rebutting same.
(Source: P.A. 97-1013, eff. 8-17-12.)

(225 ILCS 25/23b)
(Section scheduled to be repealed on January 1, 2026)
Sec. 23b. Requirement for mental and physical examinations under certain conditions.
(a) In enforcing paragraph 24 of Section 23 of this Act, the Department may compel any individual who is licensed to practice under this Act or who has applied for licensure under this Act, to submit to a mental or physical examination and evaluation, or both, which may include a substance abuse or sexual offender evaluation, as required by and at the expense of the Department. The Department shall specifically designate the examining physician licensed to practice medicine in all of its branches or, if applicable, the multidisciplinary team involved in providing the mental or physical examination and evaluation, or both. The multidisciplinary team shall be led by a physician licensed to practice medicine in all of its branches and may consist of one or more or a combination of physicians licensed to practice medicine in all of its branches, licensed clinical psychologists, licensed clinical social workers, licensed clinical professional counselors, and other professional and administrative staff. Any examining physician or member of the multidisciplinary team may require any person ordered to submit to an examination and evaluation pursuant to this Section to submit to any additional supplemental testing deemed necessary to complete any examination or evaluation process, including, but not limited to, blood testing, urinalysis, psychological testing, or neuropsychological testing. The Department may order the examining physician or any member of the multidisciplinary team to provide to the Department any and all records, including business records, that relate to the examination and evaluation, including any supplemental testing performed. The Department may order the examining physician or any member of the multidisciplinary team to present testimony concerning the examination and evaluation of the licensee or applicant, including testimony concerning any supplemental testing or documents relating to the examination and evaluation. No information, report, record, or other documents in any way related to the examination and evaluation shall be excluded by reason of any common law or statutory privilege relating to communications between the licensee or applicant and the examining physician or any member of the multidisciplinary team. No authorization is necessary from the licensee or applicant ordered to undergo an examination and evaluation for the examining physician or any member of the multidisciplinary team to provide information, reports, records, or other documents or to provide any testimony regarding the examination and evaluation. The individual to be examined may have, at his or her own expense, another physician of his or her choice present during all aspects of this examination. Failure of an individual to submit to a mental or physical examination and evaluation, or both, when directed shall result in the automatic suspension of his or her license, without hearing, until the individual submits to the examination if the Department finds, after notice and hearing, that the refusal to submit to the examination.
(b) If the Department finds an individual unable to practice because of the reasons set forth in paragraph 24 of Section 23, the Department may require that individual to submit to care, counseling, or treatment by physicians approved or designated by the Department as a condition, term, or restriction for continued, reinstated, or renewed licensure to practice, or in lieu of care, counseling, or treatment, the Department may file a complaint to immediately suspend, revoke, or otherwise discipline the license of the individual. An individual whose license was granted, continued, reinstated, renewed, disciplined, or supervised subject to such terms, conditions, or restrictions, and who fails to comply with such terms, conditions, or restrictions, shall be referred to the Secretary for a determination as to whether the individual shall have his or her license suspended immediately, pending a hearing by the Department.
(Source: P.A. 97-1013, eff. 8-17-12.)

(225 ILCS 25/23c)
(Section scheduled to be repealed on January 1, 2026)
Sec. 23c. Suspension of license for failure to pay restitution. The Department, without further process or hearing, shall suspend the license or other authorization to practice of any person issued under this Act who has been certified by court order as not having paid restitution to a person under Section 8A-3.5 of the Illinois Public Aid Code or under Section 17-10.5 or 46-1 of the Criminal Code of 1961 or the Criminal Code of 2012. A person whose license or other authorization to practice is suspended under this Section is prohibited from practicing until the restitution is made in full.
(Source: P.A. 96-1551, eff. 7-1-11; 97-1150, eff. 1-25-13.)

(225 ILCS 25/24) (from Ch. 111, par. 2324)
(Section scheduled to be repealed on January 1, 2026)
Sec. 24. Refusal, suspension or revocation of dental hygienist license. The Department may refuse to issue or renew or may revoke, suspend, place on probation, reprimand or take other disciplinary or non-disciplinary action as the Department may deem proper, including imposing fines not to exceed $10,000 per violation, with regard to any dental hygienist license for any one or any combination of the following causes:
1. Fraud or misrepresentation in applying for or

procuring a license under this Act, or in connection with applying for renewal of a license under this Act.

2. Performing any operation not authorized by this

Act.

3. Practicing dental hygiene other than under the

supervision of a licensed dentist as provided by this Act.

4. The wilful violation of, or the wilful procuring

of, or knowingly assisting in the violation of, any Act which is now or which hereafter may be in force in this State relating to the use of habit-forming drugs.

5. The obtaining of, or an attempt to obtain a

license, or practice in the profession, or money, or any other thing of value by fraudulent representation.

6. Gross negligence in performing the operative

procedure of dental hygiene.

7. Active practice of dental hygiene while knowingly

having any infectious, communicable, or contagious disease proscribed by rule or regulation of the Department.

8. Inability to practice with reasonable judgment,

skill, or safety as a result of habitual or excessive use or addiction to alcohol, narcotics, stimulants, or any other chemical agent or drug.

9. Conviction by plea of guilty or nolo contendere,

finding of guilt, jury verdict, or entry of judgment or by sentencing of any crime, including, but not limited to, convictions, preceding sentences of supervision, conditional discharge, or first offender probation, under the laws of any jurisdiction of the United States that (i) is a felony or (ii) is a misdemeanor, an essential element of which is dishonesty, or that is directly related to the practice of dental hygiene.

10. Aiding or abetting the unlicensed practice of

dentistry or dental hygiene.

11. Discipline by another U.S. jurisdiction or a

foreign nation, if at least one of the grounds for the discipline is the same or substantially equivalent to those set forth in this Act.

12. Violating the Health Care Worker Self-Referral

Act.

13. Violating the prohibitions of Section 38.1 of

this Act.

14. Engaging in dishonorable, unethical, or

unprofessional conduct of a character likely to deceive, defraud, or harm the public.

15. A finding by the Department that the licensee,

after having his or her license placed on probationary status, has violated the terms of probation.

16. Material misstatement in furnishing information

to the Department.

17. Failing, within 60 days, to provide information

in response to a written request by the Department in the course of an investigation.

18. Immoral conduct in the commission of any act,

including, but not limited to, commission of an act of sexual misconduct related to the licensee's practice.

19. Cheating on or attempting to subvert the

licensing examination administered under this Act.

20. Violations of this Act or of the rules

promulgated under this Act.

21. Practicing under a false or, except as provided

by law, an assumed name.

The provisions of this Act relating to proceedings for the suspension and revocation of a license to practice dentistry shall apply to proceedings for the suspension or revocation of a license as a dental hygienist.
All proceedings to suspend, revoke, place on probationary status, or take any other disciplinary action as the Department may deem proper with regard to a license on any of the grounds contained in this Section, must be commenced within 5 years after receipt by the Department of a complaint alleging the commission of or notice of the conviction order for any of the acts described in this Section. Except for fraud in procuring a license, no action shall be commenced more than 7 years after the date of the incident or act alleged to have violated this Section. The time during which the holder of the license was outside the State of Illinois shall not be included within any period of time limiting the commencement of disciplinary action by the Department.
All fines imposed under this Section shall be paid within 60 days after the effective date of the order imposing the fine or in accordance with the terms set forth in the order imposing the fine.
Any dental hygienist who has had his or her license suspended or revoked for more than 5 years must comply with the requirements for restoration set forth in Section 16 prior to being eligible for reinstatement from the suspension or revocation.
(Source: P.A. 99-492, eff. 12-31-15.)

(225 ILCS 25/25) (from Ch. 111, par. 2325)
(Section scheduled to be repealed on January 1, 2026)
Sec. 25. Notice of hearing; investigations and informal conferences.
(a) Upon the motion of either the Department or the Board or upon the verified complaint in writing of any person setting forth facts which if proven would constitute grounds for refusal, suspension or revocation of license under this Act, the Board shall investigate the actions of any person, hereinafter called the respondent, who holds or represents that he or she holds a license. All such motions or complaints shall be brought to the Board.
(b) Prior to taking an in-person statement from a dentist or dental hygienist who is the subject of a complaint, the investigator shall inform the dentist or the dental hygienist in writing:
(1) that the dentist or dental hygienist is the

subject of a complaint;

(2) that the dentist or dental hygienist need not

immediately proceed with the interview and may seek appropriate consultation prior to consenting to the interview; and

(3) that failure of the dentist or dental hygienist

to proceed with the interview shall not prohibit the Department from conducting a visual inspection of the facility.

A Department investigator's failure to comply with this subsection may not be the sole ground for dismissal of any order of the Department filed upon a finding of a violation or for dismissal of a pending investigation.
(b-5) The duly authorized dental investigators of the Department shall have the right to enter and inspect, during business hours, the business premises of a dentist licensed under this Act or of a person who holds himself or herself out as practicing dentistry, with due consideration for patient care of the subject of the investigation, so as to inspect the physical premises and equipment and furnishings therein. This right of inspection shall not include inspection of business, medical, or personnel records located on the premises without a Department subpoena issued in accordance with Section 25.1 of this Act or Section 2105-105 of the Department of Professional Regulation Law of the Civil Administrative Code of Illinois. For the purposes of this Section, "business premises" means the office or offices where the dentist conducts the practice of dentistry.
(c) If the Department concludes on the basis of a complaint or its initial investigation that there is a possible violation of the Act, the Department may:
(1) schedule a hearing pursuant to this Act; or
(2) request in writing that the dentist or dental

hygienist being investigated attend an informal conference with representatives of the Department.

The request for an informal conference shall contain the nature of the alleged actions or inactions that constitute the possible violations.
A dentist or dental hygienist shall be allowed to have legal counsel at the informal conference. If the informal conference results in a consent order between the accused dentist or dental hygienist and the Department, the consent order must be approved by the Secretary. However, if the consent order would result in a fine exceeding $10,000 or the suspension or revocation of the dentist or dental hygienist license, the consent order must be approved by the Board and the Secretary. Participation in the informal conference by a dentist, a dental hygienist, or the Department and any admissions or stipulations made by a dentist, a dental hygienist, or the Department at the informal conference, including any agreements in a consent order that is subsequently disapproved by either the Board or the Secretary, shall not be used against the dentist, dental hygienist, or Department at any subsequent hearing and shall not become a part of the record of the hearing.
(d) The Secretary shall, before suspending, revoking, placing on probationary status, or taking any other disciplinary action as the Secretary may deem proper with regard to any license, at least 30 days prior to the date set for the hearing, notify the respondent in writing of any charges made and the time and place for a hearing of the charges before the Board, direct him or her to file his or her written answer thereto to the Board under oath within 20 days after the service on him or her of such notice and inform him or her that if he or she fails to file such answer default will be taken against him or her and his or her license may be suspended, revoked, placed on probationary status, or other disciplinary action may be taken with regard thereto, including limiting the scope, nature or extent of his or her practice, as the Secretary may deem proper.
(e) Such written notice and any notice in such proceedings thereafter may be served by delivery personally to the respondent, or by registered or certified mail to the address last theretofore specified by the respondent in his or her last notification to the Secretary.
(Source: P.A. 99-492, eff. 12-31-15.)

(225 ILCS 25/25.1)
(Section scheduled to be repealed on January 1, 2026)
Sec. 25.1. Subpoena powers.
(a) The Department, upon a determination by the chairperson of the Board that reasonable cause exists that a violation of one or more of the grounds for discipline set forth in Section 23 or Section 24 of this Act has occurred or is occurring, may subpoena the dental records of individual patients of dentists and dental hygienists licensed under this Act.
(b) Notwithstanding subsection (a) of this Section, the Board and the Department may subpoena copies of hospital, medical, or dental records in mandatory report cases alleging death or permanent bodily injury when consent to obtain the records has not been provided by a patient or a patient's legal representative. All records and other information received pursuant to a subpoena shall be confidential and shall be afforded the same status as information concerning medical studies under Part 21 of Article VIII of the Code of Civil Procedure. The use of these records shall be restricted to members of the Board, the dental coordinator, and appropriate Department staff designated by the Secretary for the purpose of determining the existence of one or more grounds for discipline of the dentist or dental hygienist as provided for in Section 23 or Section 24 of this Act.
(c) Any review of an individual patient's records shall be conducted by the Department in strict confidentiality, provided that the patient records shall be admissible in a disciplinary hearing before the Secretary, the Board, or a hearing officer designated by the Department when necessary to substantiate the grounds for discipline alleged against the dentist or dental hygienist licensed under this Act.
(d) The Department may provide reimbursement for fees and mileage associated with its subpoena power in the same manner prescribed by law for judicial procedure in a civil case.
(e) Nothing in this Section shall be deemed to supersede the provisions of Part 21 of Article VIII of the Code of Civil Procedure, now or hereafter amended, to the extent applicable.
(f) All information gathered by the Department during any investigation, including information subpoenaed under this Act and the investigative file, shall be kept for the confidential use of the Secretary, the dental coordinator, the Board's attorneys, the dental investigative staff, authorized clerical staff, and persons employed by contract to advise the dental coordinator or the Department as provided in this Act, except that the Department may disclose information and documents to (i) a federal, State, or local law enforcement agency pursuant to a subpoena in an ongoing criminal investigation or (ii) a dental licensing authority of another state or jurisdiction pursuant to an official request made by that authority. Any information or documents disclosed by the Department to a federal, State, or local law enforcement agency may only be used by that agency for the investigation and prosecution of a criminal offense. Any information or documents disclosed by the Department to a dental licensing authority of another state or jurisdiction may only be used by that authority for investigations and disciplinary proceedings with regards to a license.
This subsection (f) applies only to causes of action accruing on or after the effective date of this amendatory Act of the 96th General Assembly.
(Source: P.A. 96-1221, eff. 7-23-10.)

(225 ILCS 25/26) (from Ch. 111, par. 2326)
(Section scheduled to be repealed on January 1, 2026)
Sec. 26. Disciplinary actions.
(a) In case the respondent, after receiving notice, fails to file an answer, his or her license may, in the discretion of the Secretary, having first received the recommendation of the Board, be suspended, revoked, placed on probationary status, or the Secretary may take whatever disciplinary or non-disciplinary action he or she may deem proper, including limiting the scope, nature, or extent of the person's practice or the imposition of a fine, without a hearing, if the act or acts charged constitute sufficient grounds for such action under this Act.
(b) The Secretary may temporarily suspend the license of a dentist or dental hygienist without a hearing, simultaneous to the institution of proceedings for a hearing under this Act, if the Secretary finds that evidence in his or her possession indicates that a dentist's or dental hygienist's continuation in practice would constitute an immediate danger to the public. In the event that the Secretary temporarily suspends the license of a dentist or a dental hygienist without a hearing, a hearing by the Board must be held within 15 days after such suspension has occurred.
(c) The entry of a judgment by any circuit court establishing that any person holding a license under this Act is a person subject to involuntary admission under the Mental Health and Developmental Disabilities Code shall operate as a suspension of that license. That person may resume his or her practice only upon a finding by the Board that he or she has been determined to be no longer subject to involuntary admission by the court and upon the Board's recommendation to the Secretary that he or she be permitted to resume his or her practice.
(Source: P.A. 99-492, eff. 12-31-15.)

(225 ILCS 25/27) (from Ch. 111, par. 2327)
(Section scheduled to be repealed on January 1, 2026)
Sec. 27. Hearings. At the time and place fixed in the notice under Section 25, the Board shall proceed to hear the charges and both the respondent and the complainant shall be accorded ample opportunity to present in person, or by counsel, such statements, testimony, evidence and argument as may be pertinent to the charges or to any defense thereto. The Board may continue such hearing from time to time.
The Board and Department shall have power to subpoena and bring before the Board any person in this State and to take testimony either orally or by deposition, or both, with the same fees and mileage and in the same manner as is prescribed by law for judicial procedure in civil cases.
The Secretary, the designated hearing officer, and any member of the Board shall have power to administer oaths at any hearing which the Department or Board is authorized by law to conduct.
(Source: P.A. 97-1013, eff. 8-17-12.)

(225 ILCS 25/28) (from Ch. 111, par. 2328)
(Section scheduled to be repealed on January 1, 2026)
Sec. 28. Attendance of witnesses - production of document. Any circuit court, upon the application of the respondent or complainant or of the Department or Board, may order the attendance of witnesses and the production of relevant books and papers before the Board in any hearing relative to the application for or refusal, recall, suspension or revocation of a license. The court may compel obedience to its order by proceedings for contempt.
(Source: P.A. 89-80, eff. 6-30-95; 89-116, eff. 7-7-95.)

(225 ILCS 25/29) (from Ch. 111, par. 2329)
(Section scheduled to be repealed on January 1, 2026)
Sec. 29. Recommendations for disciplinary action - action by Secretary. The Board may advise the Secretary that probation be granted or that other disciplinary action, including the limitation of the scope, nature or extent of a person's practice, be taken, as it deems proper. If disciplinary action other than suspension or revocation is taken, the Board may advise that the Secretary impose reasonable limitations and requirements upon the respondent to insure compliance with the terms of the probation or other disciplinary action, including, but not limited to, regular reporting by the respondent to the Secretary of his or her actions, or the respondent's placing himself or herself under the care of a qualified physician for treatment or limiting his or her practice in such manner as the Secretary may require.
The Board shall present to the Secretary a written report of its findings and recommendations. A copy of such report shall be served upon the respondent, either personally or by registered or certified mail. Within 20 days after such service, the respondent may present to the Department his or her motion in writing for a rehearing, specifying the particular ground therefor. If the respondent orders from the reporting service and pays for a transcript of the record, the time elapsing thereafter and before such transcript is ready for delivery to him or her shall not be counted as part of such 20 days.
At the expiration of the time allowed for filing a motion for rehearing the Secretary may take the action recommended by the Board. Upon suspension, revocation, placement on probationary status, or the taking of any other disciplinary action, including the limiting of the scope, nature, or extent of one's practice, deemed proper by the Secretary, with regard to the license, the respondent shall surrender his or her license to the Department, if ordered to do so by the Department, and upon his or her failure or refusal to do so, the Department may seize the same.
In all instances under this Act in which the Board has rendered a recommendation to the Secretary with respect to a particular person, the Secretary shall, to the extent that he or she disagrees with or takes action contrary to the recommendation of the Board, file with the Board his or her specific written reasons of disagreement. Such reasons shall be filed within 30 days after the Secretary has taken the contrary position.
Each order of revocation, suspension, or other disciplinary action shall contain a brief, concise statement of the ground or grounds upon which the Department's action is based, as well as the specific terms and conditions of such action. The original of this document shall be retained as a permanent record by the Board and the Department. In those instances where an order of revocation, suspension, or other disciplinary action has been rendered by virtue of a dentist's or dental hygienist's physical illness, including, but not limited to, deterioration through the aging process, or loss of motor skill which results in an inability to practice with reasonable judgment, skill, or safety, the Department shall permit only this document and the record of the hearing incident thereto to be observed, inspected, viewed, or copied pursuant to court order.
(Source: P.A. 99-492, eff. 12-31-15.)

(225 ILCS 25/30) (from Ch. 111, par. 2330)
(Section scheduled to be repealed on January 1, 2026)
Sec. 30. Appointment of a hearing officer. The Secretary shall have the authority to appoint any attorney duly licensed to practice law in the State of Illinois to serve as the hearing officer if any action for refusal to issue, renew or discipline of a license. The hearing officer shall have full authority to conduct the hearing. The hearing officer shall report his or her findings and recommendations to the Board and the Secretary. The Board shall have 60 days from receipt of the report to review the report of the hearing officer and present its findings of fact, conclusions of law and recommendations to the Secretary. If the Board fails to present its report within the 60 day period, the Secretary shall issue an order based on the report of the hearing officer.
Whenever the Secretary is satisfied that substantial justice has not been done in a formal disciplinary action or refusal to restore a license, he or she may order a reexamination or rehearing by the same or other hearing officer.
(Source: P.A. 99-492, eff. 12-31-15.)

(225 ILCS 25/31) (from Ch. 111, par. 2331)
(Section scheduled to be repealed on January 1, 2026)
Sec. 31. Restoration of license from discipline. At any time after the successful completion of a term of indefinite probation, suspension, or revocation of a license, the Department may restore the license to the licensee, unless after an investigation and a hearing, the Secretary determines that restoration is not in the public interest. No person or entity whose license, certificate, or authority has been revoked as authorized in this Act may apply for restoration of that license, certification, or authority until such time as provided for in the Civil Administrative Code of Illinois.
(Source: P.A. 97-1013, eff. 8-17-12.)

(225 ILCS 25/32) (from Ch. 111, par. 2332)
(Section scheduled to be repealed on January 1, 2026)
Sec. 32. Administrative Review Law; application. All final administrative decisions of the Department are subject to judicial review pursuant to the provisions of the Administrative Review Law, and the rules adopted pursuant thereto. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
Proceedings for judicial review shall be commenced in the circuit court of the county in which the party applying for review resides, but if the party is not a resident of this State, the venue shall be in Sangamon County.
The Department shall not be required to certify any record to the court or file any answer in court or otherwise appear in any court in a judicial review proceeding, unless and until the Department has received from the plaintiff payment of the costs of furnishing and certifying the record, which costs shall be determined by the Department. Exhibits shall be certified without cost. Failure on the part of the plaintiff to file a receipt in court shall be grounds for dismissal of the action. During the pendency and hearing of any and all judicial proceedings incident to a disciplinary action any sanctions imposed upon the respondent by the Department because of acts or omissions related to the delivery of direct patient care as specified in the Department's final administrative decision, shall as a matter of public policy remain in full force and effect in order to protect the public pending final resolution of any of the proceedings.
(Source: P.A. 97-1013, eff. 8-17-12.)

(225 ILCS 25/33) (from Ch. 111, par. 2333)
(Section scheduled to be repealed on January 1, 2026)
Sec. 33. Revocation orders. An order of revocation, suspension, placement on probationary status, or other formal disciplinary action as the Department may deem proper, or a certified copy thereof, over the seal of the Department and purporting to be signed by the Secretary, is prima facie proof that:
(1) such signature is the genuine signature of the

Secretary;

(2) the Secretary is duly appointed and qualified; and
(3) the Board and the members thereof are qualified.
Such proof may be rebutted.
(Source: P.A. 97-1013, eff. 8-17-12.)

(225 ILCS 25/34) (from Ch. 111, par. 2334)
(Section scheduled to be repealed on January 1, 2026)
Sec. 34. Confidential information - disclosure. In all hearings conducted under this Act, information received, pursuant to law, relating to any information acquired by a dentist or dental hygienist in attending any patient in a professional character, and necessary to professionally serve such patient, shall be deemed strictly confidential and shall only be made available, either as part of the record of a hearing hereunder or otherwise: (1) when such record is required, in its entirety, for purposes of judicial review pursuant to this Act; or (2) upon the express, written consent of the patient, or in the case of his or her death or disability, his or her personal representative.
(Source: P.A. 84-365.)

(225 ILCS 25/35)
Sec. 35. (Repealed).
(Source: P.A. 84-365. Repealed by P.A. 99-492, eff. 12-31-15.)

(225 ILCS 25/36) (from Ch. 111, par. 2336)
(Section scheduled to be repealed on January 1, 2026)
Sec. 36. Reports of Violations - Immunity. Any person licensed under this Act, the Illinois State Dental Society, Illinois Dental Hygienists Association, or any other similar group or component society or member thereof, or any other person, may report to the Board any information such person, association or society may have which appears to show that a dentist or dental hygienist is or may be in violation of any of the provisions of this Act. Any such person, association, or society, participating in good faith in the making of a report, under the Act, shall have immunity from any liability, civil, criminal or that otherwise might result by reason of such action. For the purpose of any proceedings, civil or criminal, the good faith of any such person, association, or society shall be presumed.
(Source: P.A. 85-946.)

(225 ILCS 25/37) (from Ch. 111, par. 2337)
(Section scheduled to be repealed on January 1, 2026)
Sec. 37. Unlicensed practice; injunctions. The practice of dentistry by any person not holding a valid and current license under this Act is declared to be inimical to the public welfare, to constitute a public nuisance, and to cause irreparable harm to the public welfare.
A person is considered to practice dentistry who:
(1) employs a dentist, dental hygienist, or other

entity which can provide dental services under this Act;

(2) directs or controls the use of any dental

equipment or material while such equipment or material is being used for the provision of dental services, provided that this provision shall not be construed to prohibit a person from obtaining professional advice or assistance in obtaining or from leasing the equipment or material, provided the advice, assistance, or lease does not restrict or interfere with the custody, control, or use of the equipment or material by the person;

(3) directs, controls or interferes with a dentist's

or dental hygienist's clinical judgment; or

(4) exercises direction or control, by written

contract, license, or otherwise, over a dentist, dental hygienist, or other entity which can provide dental services under this Act in the selection of a course of treatment; limitation of patient referrals; content of patient records; policies and decisions relating to refunds (if the refund payment would be reportable under federal law to the National Practitioner Data Bank) and warranties and the clinical content of advertising; and final decisions relating to employment of dental assistants and dental hygienists. Nothing in this Act shall, however, be construed as prohibiting the seeking or giving of advice or assistance with respect to these matters.

The purpose of this Section is to prevent a non-dentist from influencing or otherwise interfering with the exercise of independent professional judgment by a dentist, dental hygienist, or other entity which can provide dental services under this Act. Nothing in this Section shall be construed to prohibit insurers and managed care plans from operating pursuant to the applicable provisions of the Illinois Insurance Code under which the entities are licensed.
The Secretary, the Attorney General, the State's attorney of any county in the State, or any person may maintain an action in the name of the People of the State of Illinois, and may apply for injunctive relief in any circuit court to enjoin such person from engaging in such practice; and upon the filing of a verified petition in such court, the court if satisfied by affidavit, or otherwise, that such person has been engaged in such practice without a valid and current license so to do, may enter a temporary restraining order without notice or bond, enjoining the defendant from such further practice. Only the showing of non-licensure, by affidavit or otherwise, is necessary in order for a temporary injunction to issue. A copy of the verified complaint shall be served upon the defendant and the proceedings shall thereafter be conducted as in other civil cases except as modified by this Section. If it is established that the defendant has been, or is engaged in such unlawful practice, the court may enter an order or judgment perpetually enjoining the defendant from further such practice. In all proceedings hereunder the court, in its discretion, may apportion the costs among the parties interested in the action, including cost of filing the complaint, service of process, witness fees and expenses, court reporter charges and reasonable attorneys' fees. In case of violation of any injunctive order entered under the provisions of this Section, the court may summarily try and punish the offender for contempt of court. Such injunction proceedings shall be in addition to, and not in lieu of, all penalties and other remedies provided in this Act.
This Section does not apply to an executor, administrator, guardian, or authorized representative contracting with another dentist or dentists to continue the operations of a deceased or incapacitated dentist's practice under Section 38.2 of this Act.
(Source: P.A. 97-1013, eff. 8-17-12.)

(225 ILCS 25/37.1)
(Section scheduled to be repealed on January 1, 2026)
Sec. 37.1. Cease and desist orders. If the Department has reason to believe that a person has violated any provision of Section 8 or 12 of this Act, the Department may issue a rule to show cause why an order to cease and desist should not be entered against that person. The rule shall clearly set forth the grounds relied upon by the Department and shall provide a period of 7 days from the date of the rule to file an answer to the satisfaction of the Department. Failure to answer to the satisfaction of the Department shall cause an order to cease and desist to be issued immediately.
(Source: P.A. 93-113, eff. 1-1-04.)

(225 ILCS 25/38) (from Ch. 111, par. 2338)
(Section scheduled to be repealed on January 1, 2026)
Sec. 38. Penalty of unlawful practice - second and subsequent offenses. Any person who practices or offers to practice dentistry in this State without being licensed for that purpose, or whose license has been suspended or revoked or is inactive or non-renewed, or who violates any of the provisions of this Act, for which no specific penalty has been provided herein, is guilty of a Class A misdemeanor.
Any person who has been previously convicted under any of the provisions of this Act and who subsequently violates any of the provisions of this Act is guilty of a Class 4 felony. In addition, whenever any person is punished as a subsequent offender under this Section, the Secretary shall proceed to obtain a permanent injunction against such person under Section 37 of this Act. All fines collected under this Section shall be deposited in the Professional Regulation Evidence Fund.
(Source: P.A. 97-1013, eff. 8-17-12.)

(225 ILCS 25/38.1)
(Section scheduled to be repealed on January 1, 2026)
Sec. 38.1. Prohibition against interference by non-dentists. The purpose of this Section is to ensure that each dentist or dental hygienist practicing in this State meets minimum requirements for safe practice without clinical interference by persons not licensed under this Act. It is the legislative intent that dental services be provided only in accordance with the provisions of this Act and not be delegated to unlicensed persons.
Unless otherwise authorized by this Act, a dentist or dental hygienist is prohibited from providing dental services in this State, if the dentist or dental hygienist:
(1) is employed by any person other than a dentist to

provide dental services, except as set forth in Section 38.2 of this Act; or

(2) allows any person other than another dentist to

direct, control, or interfere with the dentist's or dental hygienist's clinical judgment. Clinical judgment shall include but not be limited to such matters as the dentist's or dental hygienist's selection of a course of treatment, limitation of patient referrals, content of patient records, policies and decisions relating to refunds (if the refund payment would be reportable under federal law to the National Practitioner Data Bank) and warranties and the clinical content of advertising, and final decisions relating to employment of dental assistants and dental hygienists. This paragraph shall not be construed to limit a patient's right of informed consent. An executor, administrator, guardian, or authorized representative contracting with another dentist or dentists to continue the operations of a deceased or incapacitated dentist's practice under Section 38.2 of this Act who violates this paragraph (2) is subject to the civil penalties set forth in Section 8.5 of this Act.

(Source: P.A. 94-1028, eff. 1-1-07.)

(225 ILCS 25/38.2)
(Section scheduled to be repealed on January 1, 2026)
Sec. 38.2. Death or incapacitation of dentist.
(a) The executor or administrator of a dentist's estate or the legal guardian or authorized representative of a dentist who has become incapacitated may contract with another dentist or dentists to continue the operations of the deceased or incapacitated dentist's practice (if the practice of the deceased or incapacitated dentist is a sole proprietorship, a corporation where the deceased or incapacitated dentist is the sole shareholder, or a limited liability company where the deceased or incapacitated dentist is the sole member) for a period of no more than one year from the time of death or incapacitation of the dentist or until the practice is sold, whichever occurs first, if all the following conditions are met:
(1) The executor, administrator, guardian, or

authorized representative executes and files with the Department a notification of death or incapacitation on a form provided by the Department, which notification shall include the following:

(A) the name and license number of the deceased

or incapacitated dentist;

(B) the name and address of the dental practice;
(C) the name, address, and tax identification

number of the estate;

(D) the name and license number of each dentist

who will operate the dental practice; and

(E) an affirmation, under penalty of perjury,

that the information provided is true and correct and that the executor, administrator, guardian, or authorized representative understands that any interference by the executor, administrator, guardian, or authorized representative or any agent or assignee of the executor, administrator, guardian, or authorized representative with the contracting dentist's or dentists' practice of dentistry or professional judgment or any other violation of this Section is grounds for an immediate termination of the operations of the dental practice.

(2) Within 30 days after the death or incapacitation

of a dentist, the executor, administrator, guardian, or authorized representative shall send notification of the death or incapacitation by mail to the last known address of each patient of record that has seen the deceased or incapacitated dentist within the previous 12 months, with an explanation of how copies of the practitioner's records may be obtained. This notice may also contain any other relevant information concerning the continuation of the dental practice.

Continuation of the operations of the dental practice of a deceased or incapacitated dentist shall not begin until the provisions of this subsection (a) have been met.
(b) The Secretary may terminate the operations of a dental practice operating pursuant to this Section if the Department has evidence of a violation of this Section or Section 23 or 24 of this Act. The Secretary must conduct a hearing before terminating the operations of a dental practice operating pursuant to this Section. At least 15 days before the hearing date, the Department (i) must notify, in writing, the executor, administrator, guardian, or authorized representative at the address provided, pursuant to item (C) of subdivision (1) of subsection (a) of this Section, and to the contracting dentist or dentists at the address of the dental practice provided pursuant to item (B) of subdivision (1) of subsection (a) of this Section, of any charges made and of the time and place of the hearing on the charges before the Secretary or hearing officer, as provided in Section 30 of this Act, (ii) direct the executor, administrator, guardian, or authorized representative to file his or her written answer to such charges with the Secretary under oath within 10 days after the service on the executor, administrator, guardian, or authorized representative of the notice, and (iii) inform the executor, administrator, guardian, or authorized representative that if he or she fails to file such answer, a default judgment will be entered against him or her and the operations of the dental practice shall be terminated.
(c) If the Secretary finds that evidence in his or her possession indicates that a violation of this Section or Section 23 or 24 of this Act constitutes an immediate threat to the public health, safety, or welfare, the Secretary may immediately terminate the operations of the dental practice without a hearing. Upon service by certified mail to the executor, administrator, guardian, or authorized representative, at the address provided pursuant to item (C) of subdivision (1) of subsection (a) of this Section, and the contracting dentist or dentists, at the address of the dental practice provided pursuant to item (B) of subdivision (1) of subsection (a) of this Section, of notice of an order immediately terminating the operations of the dental practice, the executor, administrator, guardian, or authorized representative may petition the Department within 30 days for a hearing to take place within 30 days after the petition is filed.
(d) The Department may require, by rule, the submission to the Department of any additional information necessary for the administration of this Section.
(Source: P.A. 94-1028, eff. 1-1-07.)

(225 ILCS 25/39) (from Ch. 111, par. 2339)
(Section scheduled to be repealed on January 1, 2026)
Sec. 39. Failure to give notice of change of address - penalty. Any failure, neglect or refusal on the part of any person obtaining a license to practice dentistry from the Department to notify the Department of any change of address within 90 days thereof shall effect a forfeiture of such license, and no license, when once forfeited, shall be restored, except upon payment to the Department of the fee for such neglect, failure or refusal.
(Source: P.A. 89-80, eff. 6-30-95; 89-116, eff. 7-7-95.)

(225 ILCS 25/40) (from Ch. 111, par. 2340)
(Section scheduled to be repealed on January 1, 2026)
Sec. 40. Filing license or diploma of another. Any person filing or attempting to file as his or her own the diploma or license of another, or a forged affidavit of identification or qualification, shall be deemed guilty of a Class 3 felony, and upon conviction thereof, shall be subject to such fine and imprisonment as is made and provided by the statutes of this State for the crime of forgery.
(Source: P.A. 84-365.)

(225 ILCS 25/41) (from Ch. 111, par. 2341)
(Section scheduled to be repealed on January 1, 2026)
Sec. 41. Dental coordinator. The Department shall select a dental coordinator, who shall not be a member of the Board. The dental coordinator shall be a dentist. The dental coordinator shall be the chief enforcement officer of the disciplinary provisions of this Act.
The Department shall employ, in conformity with the Personnel Code, such investigators as it deems necessary to investigate violations of this Act. Each investigator shall be a college graduate with at least 2 years' investigative experience or one year of advanced dental or medical education. The Department shall employ, in conformity with the Personnel Code, such other professional, technical, investigative and clerical assistance on either a full or part-time basis, as the Department deems necessary for the proper performance of its duties. The Department shall retain and use such hearing officers as it deems necessary. All employees of the Department shall be directed by, and answerable to, the Department, with respect to their duties and functions.
(Source: P.A. 99-492, eff. 12-31-15.)

(225 ILCS 25/42) (from Ch. 111, par. 2342)
(Section scheduled to be repealed on January 1, 2026)
Sec. 42. Dental Disciplinary Fund. All fees, fines or penalties received by the Department under this Act shall be deposited in the Illinois State Dental Disciplinary Fund, a special fund created hereunder in the State Treasury, and shall be used only by the Department in the exercise of its powers and performance of its duties under this Act, including but not limited to the provision for evidence in dental investigation. All earnings incurred from investment of moneys in the Illinois State Dental Disciplinary Fund shall be deposited in the Illinois State Dental Disciplinary Fund and shall be used for the same purpose as fees deposited in such Fund.
Moneys in the Fund may be transferred to the Professions Indirect Cost Fund as authorized under Section 2105-300 of the Department of Professional Regulation Law (20 ILCS 2105/2105-300).
(Source: P.A. 91-239, eff. 1-1-00.)

(225 ILCS 25/44) (from Ch. 111, par. 2344)
(Section scheduled to be repealed on January 1, 2026)
Sec. 44. Practice by corporations prohibited; exceptions. No corporation shall practice dentistry or engage therein, or hold itself out as being entitled to practice dentistry, or furnish dental services or dentists, or advertise under or assume the title of dentist or dental surgeon or equivalent title, or furnish dental advice for any compensation, or advertise or hold itself out with any other person or alone, that it has or owns a dental office or can furnish dental service or dentists, or solicit through itself, or its agents, officers, employees, directors or trustees, dental patronage for any dentist employed by any corporation.
Nothing contained in this Act, however, shall:
(a) prohibit a corporation from employing a dentist

or dentists to render dental services to its employees, provided that such dental services shall be rendered at no cost or charge to the employees;

(b) prohibit a corporation or association from

providing dental services upon a wholly charitable basis to deserving recipients;

(c) prohibit a corporation or association from

furnishing information or clerical services which can be furnished by persons not licensed to practice dentistry, to any dentist when such dentist assumes full responsibility for such information or services;

(d) prohibit dental corporations as authorized by the

Professional Service Corporation Act, dental associations as authorized by the Professional Association Act, or dental limited liability companies as authorized by the Limited Liability Company Act;

(e) prohibit dental limited liability partnerships as

authorized by the Uniform Partnership Act (1997);

(f) prohibit hospitals, public health clinics,

federally qualified health centers, or other entities specified by rule of the Department from providing dental services; or

(g) prohibit dental management service organizations

from providing non-clinical business services that do not violate the provisions of this Act.

Any corporation violating the provisions of this Section is guilty of a Class A misdemeanor and each day that this Act is violated shall be considered a separate offense.
If a dental management service organization is responsible for enrolling the dentist as a provider in managed care plans provider networks, it shall provide verification to the managed care provider network regarding whether the provider is accepting new patients at each of the specific locations listing the provider.
Nothing in this Section shall void any contractual relationship between the provider and the organization.
(Source: P.A. 99-329, eff. 1-1-16; 100-201, eff. 8-18-17.)

(225 ILCS 25/44.1)
(Section scheduled to be repealed on January 1, 2026)
Sec. 44.1. Nurses; dental care. Nurses may be employed by a dentist and may perform those duties permitted by their licenses.
(Source: P.A. 92-280, eff. 1-1-02.)

(225 ILCS 25/44.5)
(Section scheduled to be repealed on January 1, 2026)
Sec. 44.5. Emergency medical plan; AED.
(a) Each dental office in this State must develop and implement a written emergency medical plan, which shall include staff responsibilities and office protocol for emergency procedures.
(b) All dental offices that administer anesthesia or sedation, as set forth in Section 8.1 of this Act, must contain at least one automated external defibrillator (AED) on the premises at all times.
(c) The owner of a dental office is responsible for complying with the requirements of this Section.
(Source: P.A. 96-748, eff. 1-1-10.)

(225 ILCS 25/45) (from Ch. 111, par. 2345)
(Section scheduled to be repealed on January 1, 2026)
Sec. 45. Advertising. The purpose of this Section is to authorize and regulate the advertisement by dentists of information which is intended to provide the public with a sufficient basis upon which to make an informed selection of dentists while protecting the public from false or misleading advertisements which would detract from the fair and rational selection process.
Any dentist may advertise the availability of dental services in the public media or on the premises where such dental services are rendered. Such advertising shall be limited to the following information:
(a) The dental services available;
(b) Publication of the dentist's name, title, office

hours, address and telephone;

(c) Information pertaining to his or her area of

specialization, including appropriate board certification or limitation of professional practice;

(d) Information on usual and customary fees for

routine dental services offered, which information shall include notification that fees may be adjusted due to complications or unforeseen circumstances;

(e) Announcement of the opening of, change of,

absence from, or return to business;

(f) Announcement of additions to or deletions from

professional dental staff;

(g) The issuance of business or appointment cards;
(h) Other information about the dentist, dentist's

practice or the types of dental services which the dentist offers to perform which a reasonable person might regard as relevant in determining whether to seek the dentist's services. However, any advertisement which announces the availability of endodontics, pediatric dentistry, periodontics, prosthodontics, orthodontics and dentofacial orthopedics, oral and maxillofacial surgery, or oral and maxillofacial radiology by a general dentist or by a licensed specialist who is not licensed in that specialty shall include a disclaimer stating that the dentist does not hold a license in that specialty.

Any dental practice with more than one location that enrolls its dentist as a participating provider in a managed care plan's network must verify electronically or in writing to the managed care plan whether the provider is accepting new patients at each of the specific locations listing the provider. The health plan shall remove the provider from the directory in accordance with standard practices within 10 business days after being notified of the changes by the provider. Nothing in this paragraph shall void any contractual relationship between the provider and the plan.
It is unlawful for any dentist licensed under this Act to do any of the following:
(1) Use claims of superior quality of care to entice

the public.

(2) Advertise in any way to practice dentistry

without causing pain.

(3) Pay a fee to any dental referral service or other

third party who advertises a dental referral service, unless all advertising of the dental referral service makes it clear that dentists are paying a fee for that referral service.

(4) Advertise or offer gifts as an inducement to

secure dental patronage. Dentists may advertise or offer free examinations or free dental services; it shall be unlawful, however, for any dentist to charge a fee to any new patient for any dental service provided at the time that such free examination or free dental services are provided.

(5) Use the term "sedation dentistry" or similar

terms in advertising unless the advertising dentist holds a valid and current permit issued by the Department to administer either general anesthesia, deep sedation, or conscious sedation as required under Section 8.1 of this Act.

This Act does not authorize the advertising of dental services when the offeror of such services is not a dentist. Nor shall the dentist use statements which contain false, fraudulent, deceptive or misleading material or guarantees of success, statements which play upon the vanity or fears of the public, or statements which promote or produce unfair competition.
A dentist shall be required to keep a copy of all advertisements for a period of 3 years. All advertisements in the dentist's possession shall indicate the accurate date and place of publication.
The Department shall adopt rules to carry out the intent of this Section.
(Source: P.A. 99-329, eff. 1-1-16.)

(225 ILCS 25/46) (from Ch. 111, par. 2346)
(Section scheduled to be repealed on January 1, 2026)
Sec. 46. Patient histories and examinations. A dentist may perform a patient history and examination in the office, clinic or other dental facility or in a hospital, provided that his credentials have been approved by the hospital medical staff to perform such procedures and that such histories and examinations are directly related to or incident to the performance of dental services, operations or surgery.
(Source: P.A. 84-365.)

(225 ILCS 25/47) (from Ch. 111, par. 2347)
(Section scheduled to be repealed on January 1, 2026)
Sec. 47. Dental laboratories. Dentists may employ or engage the services of any dental laboratory to construct or repair, extraorally, prosthetic dentures, bridges, or other replacements for a part of a tooth, a tooth, or teeth. A dental laboratory so employed may, with the knowledge of the dentist, subcontract with another dental laboratory for all or a portion of such construction or repair. A dental laboratory so employed or engaged, when constructing or repairing such dentures, bridges or replacements, exclusively, directly and solely for dentists, and not for the public or any part thereof, shall not be deemed or considered to be practicing dentistry as defined in this Act.
Dental laboratories may advertise, but such advertisements may be directed only toward dentists. Each advertisement shall contain the following language: "Available only to licensed dentists". Advertisements in trade journals or professional publications for dentists, or direct mail solicitations addressed to dentists, need not contain such language.
(Source: P.A. 84-365.)

(225 ILCS 25/48) (from Ch. 111, par. 2348)
(Section scheduled to be repealed on January 1, 2026)
Sec. 48. Manufacture of dentures, bridges or replacements for dentists; prescriptions; order; penalties.
(a) Any dentist who employs or engages the services of any dental laboratory to construct or repair, extraorally, prosthetic dentures, bridges, or other replacements for a part of a tooth, a tooth, or teeth, or who directs a dental laboratory to participate in shade selection for a prosthetic appliance, shall furnish such dental laboratory with a written prescription on forms prescribed by the Department which shall contain:
(1) The name and address of the dental laboratory to

which the prescription is directed.

(2) The patient's name or identification number. If a

number is used, the patient's name shall be written upon the duplicate copy of the prescription retained by the dentist.

(3) The date on which the prescription was written.
(4) A description of the work to be done, including

diagrams if necessary.

(5) A specification of the type and quality of

materials to be used.

(6) The signature of the dentist and the number of

his or her license to practice dentistry.

(b) The dental laboratory receiving a prescription from a dentist shall retain the original prescription and the dentist shall retain a duplicate copy thereof for inspection at any reasonable time by the Department or its duly authorized agents, for a period of 3 years in both cases.
(c) If the dental laboratory receiving a written prescription from a dentist engages another dental laboratory (hereinafter referred to as "subcontractor") to perform some of the services relative to such prescription, it shall furnish a written order with respect thereto on forms prescribed by the Department which shall contain:
(1) The name and address of the subcontractor.
(2) A number identifying the order with the original

prescription, which number shall be endorsed on the prescription received from the dentist.

(3) The date on which the order was written.
(4) A description of the work to be done by the

subcontractor, including diagrams if necessary.

(5) A specification of the type and quality of

materials to be used.

(6) The signature of an agent of the dental

laboratory issuing the order. The subcontractor shall retain the order and the issuer thereof shall retain a duplicate copy, attached to the prescription received from the dentist, for inspection by the Department or its duly authorized agents, for a period of 3 years in both cases.

(7) A copy of the order to the subcontractor shall be

furnished to the dentist.

(c-5) Regardless of whether the dental laboratory manufactures the dental appliance or has it manufactured by a subcontractor, the laboratory shall provide to the prescribing dentist the (i) location where the work was done and (ii) source and original location where the materials were obtained.
(d) Any dentist who:
(1) employs or engages the services of any dental

laboratory to construct or repair, extraorally, prosthetic dentures, bridges, or other dental appliances without first providing such dental laboratory with a written prescription;

(2) fails to retain a duplicate copy of the

prescription for 3 years; or

(3) refuses to allow the Department or its duly

authorized agents to inspect his or her files of prescriptions;

is guilty of a Class A misdemeanor and the Department may revoke or suspend his or her license therefor.
(e) Any dental laboratory which:
(1) furnishes such services to any dentist without

first obtaining a written prescription therefor from such dentist;

(2) acting as a subcontractor as described in (c)

above, furnishes such services to any dental laboratory without first obtaining a written order from such dental laboratory;

(3) fails to retain the original prescription or

order, as the case may be, for 3 years;

(4) refuses to allow the Department or its duly

authorized agents to inspect its files of prescriptions or orders; or

(5) fails to provide any information required under

this Section to the prescribing dentist;

is guilty of a Class A misdemeanor.
(Source: P.A. 94-1014, eff. 7-7-06.)

(225 ILCS 25/49) (from Ch. 111, par. 2349)
(Section scheduled to be repealed on January 1, 2026)
Sec. 49. Identification of dentures.
(a) Every complete upper and lower denture and removable dental prosthesis fabricated by a dentist, or fabricated pursuant to his or her prescription, shall be marked with the name of the patient for whom the prosthesis is intended. The markings shall be done during fabrication and shall be permanent, legible and cosmetically acceptable. The exact location of the markings and the methods used to apply or implant them shall be determined by the dentist or dental laboratory fabricating the prosthesis. If in the professional judgment of the dentist, this full identification is not possible, the name may be omitted.
(b) Any removable dental prosthesis in existence which was not marked in accordance with paragraph (a) of this Section at the time of fabrication, shall be so marked at the time of any subsequent rebasing or duplication.
(Source: P.A. 96-617, eff. 8-24-09.)

(225 ILCS 25/50) (from Ch. 111, par. 2350)
(Section scheduled to be repealed on January 1, 2026)
Sec. 50. Patient records. Every dentist shall make a record of all dental work performed for each patient. The record shall be made in a manner and in sufficient detail that it may be used for identification purposes.
Dental records required by this Section shall be maintained for 10 years. Dental records required to be maintained under this Section, or copies of those dental records, shall be made available upon request to the patient or the patient's guardian. A dentist shall be entitled to reasonable reimbursement for the cost of reproducing these records, which shall not exceed the cost allowed under Section 8-2001 of the Code of Civil Procedure. A dentist providing services through a mobile dental van or portable dental unit shall provide to the patient or the patient's parent or guardian, in writing, the dentist's name, license number, address, and information on how the patient or the patient's parent or guardian may obtain the patient's dental records, as provided by law.
(Source: P.A. 99-492, eff. 12-31-15.)

(225 ILCS 25/51) (from Ch. 111, par. 2351)
(Section scheduled to be repealed on January 1, 2026)
Sec. 51. Dispensing drugs or medicine. Any dentist who dispenses any drug or medicine shall dispense such drug or medicine in good faith and shall affix to the box, bottle, vessel or package containing the same a label indicating:
(a) the date on which such drug or medicine is

dispensed;

(b) the name of the patient;
(c) the last name of the person dispensing such drug

or medicine;

(d) the directions for use thereof; and
(e) the proprietary name or names or the established

name or names of the drug or medicine, the dosage and quantity, except as otherwise authorized by regulation of the Department.

This Section shall not apply to drugs and medicines in a package which bears a label of the manufacturer containing information describing its contents which is in compliance with requirements of the Federal Food, Drug, and Cosmetic Act and the Illinois Food, Drug, and Cosmetic Act and which is dispensed without consideration by a dentist. "Drug" and "medicine" have the meanings ascribed to them in the Pharmacy Practice Act, as now or hereafter amended; "good faith" has the meaning ascribed to it in subsection (v) of Section 102 of the "Illinois Controlled Substances Act", as amended.
(Source: P.A. 95-689, eff. 10-29-07.)

(225 ILCS 25/53) (from Ch. 111, par. 2353)
(Section scheduled to be repealed on January 1, 2026)
Sec. 53. Exemption from civil liability for emergency care. Exemption from civil liability for emergency care is as provided in the Good Samaritan Act.
(Source: P.A. 89-607, eff. 1-1-97.)

(225 ILCS 25/54) (from Ch. 111, par. 2354)
(Section scheduled to be repealed on January 1, 2026)
Sec. 54. Exemption from civil liability for Peer Review Committees. While serving upon any Peer Review Committee, any dentist shall not be liable for civil damages as a result of his or her decisions, findings or recommendations in connection with his or her duties on such committee, except decisions, findings or recommendations involving his or her wilful or wanton misconduct. Furthermore, any professional organization, association or society of dentists, or component thereof, which sponsors, sanctions or otherwise operates or participates in peer review activities is hereby afforded the same privileges and immunities afforded to any member of the peer review committee.
(Source: P.A. 85-946.)

(225 ILCS 25/54.1) (from Ch. 111, par. 2354.1)
(Section scheduled to be repealed on January 1, 2026)
Sec. 54.1. Immunity from liability for free dental clinic services. Exemption from civil liability for free dental clinic services is as provided in the Good Samaritan Act.
(Source: P.A. 89-607, eff. 1-1-97.)

(225 ILCS 25/54.2)
(Section scheduled to be repealed on January 1, 2026)
Sec. 54.2. Dental responders. A dentist or dental hygienist who is a dental responder is deemed to be acting within the bounds of his or her license when providing disaster, immunizations, mobile, and humanitarian care during a declared local, State, or national emergency.
(Source: P.A. 99-25, eff. 1-1-16.)

(225 ILCS 25/54.3)
(Section scheduled to be repealed on January 1, 2020)
Sec. 54.3. Vaccinations.
(a) Notwithstanding Section 54.2 of this Act, a dentist may administer vaccinations upon completion of appropriate training set forth by rule and approved by the Department on appropriate vaccine storage, proper administration, and addressing contraindications and adverse reactions. Vaccinations shall be limited to patients 18 years of age and older pursuant to a valid prescription or standing order by a physician licensed to practice medicine in all its branches who, in the course of professional practice, administers vaccines to patients. Methods of communication shall be established for consultation with the physician in person or by telecommunications.
(b) Vaccinations administered by a dentist shall be limited to influenza (inactivated influenza vaccine and live attenuated influenza intranasal vaccine). Vaccines shall only be administered by the dentist and shall not be delegated to an assistant or any other person. Vaccination of a patient by a dentist shall be documented in the patient's dental record and the record shall be retained in accordance with current dental recordkeeping standards. The dentist shall notify the patient's primary care physician of each dose of vaccine administered to the patient and shall enter all patient level data or update the patient's current record. The dentist may provide this notice to the patient's physician electronically. In addition, the dentist shall enter all patient level data on vaccines administered in the immunization data registry maintained by the Department of Public Health.
(c) A dentist shall only provide vaccinations under this Section if contracted with and credentialed by the patient's health insurance, health maintenance organization, or other health plan to specifically provide the vaccinations allowed under this Section. Persons enrolled in Medicare or Medicaid may only receive the vaccinations allowed for under this Section from dentists who are authorized to do so by the federal Centers for Medicare and Medicaid Services or the Department of Healthcare and Family Services.
(d) The Department shall adopt any rules necessary to implement this Section.
(e) This Section is repealed on January 1, 2020.
(Source: P.A. 98-665, eff. 6-23-14.)

(225 ILCS 25/55) (from Ch. 111, par. 2355)
(Section scheduled to be repealed on January 1, 2026)
Sec. 55. Administrative Procedure Act. The Illinois Administrative Procedure Act is hereby expressly adopted and incorporated herein as if all of the provisions of that Act were included in this Act, except that the provision of subsection (d) of Section 10-65 of the Illinois Administrative Procedure Act that provides that at hearings the dentist or dental hygienist has the right to show compliance with all lawful requirements for retention, continuation or renewal of the license is specifically excluded. For the purposes of this Act the notice required under Section 10-25 of the Administrative Procedure Act is deemed sufficient when mailed to the last known address of a party.
(Source: P.A. 88-45; 89-80, eff. 6-30-95; 89-116, eff. 7-7-95.)

(225 ILCS 25/56) (from Ch. 111, par. 2356)
(Section scheduled to be repealed on January 1, 2026)
Sec. 56. Construction of Act - existing injunctions. The provisions of this Act insofar as they are the same or substantially the same as those of any prior law, shall be construed as a continuation of such prior law and not as a new enactment.
Any existing injunction or temporary restraining order validly obtained under the prior "The Dental Practice Act" which prohibits unlicensed practice of dentistry or prohibits or requires any other conduct in connection with the practice of dentistry shall not be invalidated by the enactment of this Act and shall continue to have full force and effect on and after the effective date of this Act.
(Source: P.A. 84-365.)

(225 ILCS 25/57) (from Ch. 111, par. 2357)
(Section scheduled to be repealed on January 1, 2026)
Sec. 57. Reinstatement of existing rules and regulations. All rules and regulations in effect on December 31, 1985 and promulgated pursuant to any Act repealed herein shall remain in full force and effect on the effective date of this Act without being promulgated again by the Department, except to the extent any such rule or regulation is inconsistent with any provision of this Act.
(Source: P.A. 89-80, eff. 6-30-95.)



225 ILCS 30/ - Dietitian Nutritionist Practice Act.

(225 ILCS 30/1) (from Ch. 111, par. 8401-1)
(Section scheduled to be repealed on January 1, 2023)
Sec. 1. Short title. This Act may be cited as the Dietitian Nutritionist Practice Act.
(Source: P.A. 97-1141, eff. 12-28-12.)

(225 ILCS 30/5) (from Ch. 111, par. 8401-5)
(Section scheduled to be repealed on January 1, 2023)
Sec. 5. Purpose. The practice of dietetics and nutrition services in the State of Illinois is hereby declared to affect the public health, safety, and welfare and to be subject to regulation and control in the public interest. It is further declared that the practice of dietetics and nutrition services plays an important part in the attainment and maintenance of health and that it is in the public's best interest that persons who present themselves as providers of services in these areas meet specific requirements and qualifications. This Act shall be liberally construed to best carry out these objectives and purposes.
(Source: P.A. 87-784.)

(225 ILCS 30/10) (from Ch. 111, par. 8401-10)
(Section scheduled to be repealed on January 1, 2023)
Sec. 10. Definitions. As used in this Act:
"Address of record" means the designated address recorded by the Department in the applicant's or licensee's application file or license file as maintained by the Department's licensure maintenance unit. It is the duty of the applicant or licensee to inform the Department of any change of address and those changes must be made either through the Department's website or by contacting the Department.
"Board" means the Dietitian Nutritionist Practice Board appointed by the Secretary.
"Certified clinical nutritionist" means an individual certified by the Clinical Nutrition Certification Board.
"Certified nutrition specialist" means an individual certified by the Certification Board for Nutrition Specialists.
"Department" means the Department of Financial and Professional Regulation.
"Dietetics and nutrition services" means the integration and application of principles derived from the sciences of food and nutrition to provide for all aspects of nutrition care for individuals and groups, including, but not limited to:
(1) nutrition counseling; "nutrition counseling"

means advising and assisting individuals or groups on appropriate nutrition intake by integrating information from the nutrition assessment;

(2) nutrition assessment; "nutrition assessment"

means the evaluation of the nutrition needs of individuals or groups using appropriate data to determine nutrient needs or status and make appropriate nutrition recommendations;

(3) medically prescribed diet; "medically prescribed

diet" is one form of medical nutrition therapy and means a diet prescribed when specific food or nutrient levels need to be monitored, altered, or both as a component of a treatment program for an individual whose health status is impaired or at risk due to disease, injury, or surgery and may only be performed as initiated by or in consultation with a physician licensed under the Medical Practice Act of 1987 acting within the scope of his or her practice, except that a medically prescribed diet for a resident of a nursing home shall only be performed as initiated by or in consultation with a physician licensed to practice medicine in all of its branches;

(4) medical nutrition therapy; "medical nutrition

therapy" means the component of nutrition care that deals with the systematic use of food and oral supplementation, based on the nutrition assessment and individual health status and need to manage health conditions;

(5) nutrition services for individuals and groups;

"nutrition services for individuals and groups" includes, but is not limited to, all of the following:

(A) providing nutrition assessments relative to

preventive maintenance or restorative care;

(B) providing nutrition education and nutrition

counseling as components of preventive maintenance or restorative care; and

(C) developing and managing systems whose chief

function is nutrition care; nutrition services for individuals and groups does not include medical nutrition therapy as defined in this Act; and

(6) restorative; "restorative" means the component of

nutrition care that deals with oral dietary needs for individuals and groups; activities shall relate to the metabolism of food and the requirements for nutrients, including dietary supplements for growth, development, maintenance, or attainment of optimal health.

"Diplomate of the American Clinical Board of Nutrition" means an individual certified by the American Clinical Board of Nutrition.
"Licensed dietitian nutritionist" means a person licensed under this Act to practice dietetics and nutrition services, as defined in this Section. Activities of a licensed dietitian nutritionist do not include the medical differential diagnosis of the health status of an individual.
"Practice experience" means a preprofessional, documented, supervised practice in dietetics or nutrition services that is acceptable to the Department in compliance with requirements for licensure, as specified in Section 45. It may be or may include a documented, supervised practice experience which is a component of the educational requirements for licensure, as specified in Section 45.
"Registered dietitian" means an individual registered with the Commission on Dietetic Registration, the accrediting body of the Academy of Nutrition and Dietetics, formerly known as the American Dietetic Association.
"Secretary" means the Secretary of Financial and Professional Regulation.
"Telepractice" means the delivery of services under this Act by means other than in-person, including, but not limited to, telephone, email, Internet, or other methods of electronic communication. Telepractice is not prohibited under this Act provided that the provision of telepractice services is appropriate for the client and the level of care provided meets the required level of care for that client. Individuals providing services regulated by this Act via telepractice shall comply with and are subject to all licensing and disciplinary provisions of this Act.
(Source: P.A. 97-1141, eff. 12-28-12; 98-148, eff. 8-2-13.)

(225 ILCS 30/15) (from Ch. 111, par. 8401-15)
(Section scheduled to be repealed on January 1, 2023)
Sec. 15. License required.
(a) No person may engage for remuneration in the practice of dietetics and nutrition services or hold himself or herself out as a licensed dietitian nutritionist unless the person is licensed in accordance with this Act.
(b) This Section does not prohibit the practice of dietetics and nutrition services by the following:
(1) A person that is licensed to practice nutrition

under the law of another state, territory of the United States, or country and has applied in writing to the Department in form and substance satisfactory to the Department for a license as a dietitian nutritionist until (i) the expiration of 6 months after filing the written application, (ii) the withdrawal of the application, or (iii) the denial of the application by the Department.

(2) A person that is licensed to practice dietetics

under the law of another state, territory of the United States, or country, or is a certified nutrition specialist, a certified clinical nutritionist, a diplomate of the American Clinical Board of Nutrition, or a registered dietitian, who has applied in writing to the Department in form and substance satisfactory to the Department for a license as a dietitian nutritionist until (i) the expiration of 6 months after the filing the written application, (ii) the withdrawal of the application, or (iii) the denial of the application by the Department.

(Source: P.A. 97-1141, eff. 12-28-12.)

(225 ILCS 30/15.5)
(Section scheduled to be repealed on January 1, 2023)
Sec. 15.5. Unlicensed practice; violation; civil penalty.
(a) Any person who practices, offers to practice, attempts to practice, or holds oneself out as being able to provide dietetics and nutrition services without being licensed under this Act shall, in addition to any other penalty provided by law, pay a civil penalty to the Department in an amount not to exceed $10,000 for each offense as determined by the Department. The civil penalty shall be assessed by the Department after a hearing is held in accordance with the provisions set forth in this Act regarding the provision of a hearing for the discipline of a licensee.
(b) The Department has the authority and power to investigate any and all unlicensed activity.
(c) The civil penalty shall be paid within 60 days after the effective date of the order imposing the civil penalty. The order shall constitute a judgment and may be filed and execution had thereon in the same manner as any judgment from any court of record.
(Source: P.A. 97-1141, eff. 12-28-12.)

(225 ILCS 30/17)
Sec. 17. Other activities subject to licensure under this Act.
(1) Enteral and parenteral nutrition therapy shall consist of enteral feedings or specialized intravenous solutions and shall only be performed by an individual licensed under this Act who:
(a) is a registered dietitian registered with the

Commission on Dietetic Registration, the accrediting body of the Academy of Nutrition and Dietetics, formerly known as the American Dietetic Association;

(b) is a certified nutrition support clinician as

certified by the National Board of Nutrition Support Certification; or

(c) meets the requirements set forth in the rules of

the Department.

(2) Developing and managing food service operations whose chief function is nutrition care shall only be performed by an individual licensed under this Act.
(Source: P.A. 98-148, eff. 8-2-13.)

(225 ILCS 30/20) (from Ch. 111, par. 8401-20)
(Section scheduled to be repealed on January 1, 2023)
Sec. 20. Exemptions. This Act does not prohibit or restrict:
(a) Any person licensed in this State under any other Act from engaging in the practice for which he or she is licensed.
(b) The practice of dietetics and nutrition services by a person who is employed by the United States or State government or any of its bureaus, divisions, or agencies while in the discharge of the employee's official duties.
(c) The practice of dietetics and nutrition services by a person employed as a cooperative extension home economist, to the extent the activities are part of his or her employment.
(d) The practice of dietetics and nutrition services by a person pursuing a course of study leading to a degree in dietetics, nutrition, or an equivalent major from a regionally accredited school or program, if the activities and services constitute a part of a supervised course of study and if the person is designated by a title that clearly indicates the person's status as a student or trainee.
(e) The practice of dietetics and nutrition services by a person fulfilling the supervised practice experience component of Section 45, if the activities and services constitute a part of the experience necessary to meet the requirements of Section 45.
(f) A person, including a licensed acupuncturist, from:
(1) providing oral nutrition information as an

operator or employee of a health food store or business that sells health products, including dietary supplements, food, or food materials; or

(2) disseminating written nutrition information in

connection with the marketing and distribution of those products, or discussing the use of those products, both individually and as components of nutritional programs, including explanations of their federally regulated label claims, any known drug-nutrient interactions, their role in various diets, or suggestions as how to best use and combine them.

(g) The practice of dietetics and nutrition services by an educator who is in the employ of a nonprofit organization; a federal, state, county, or municipal agency, or other political subdivision; an elementary or secondary school; or a regionally accredited institution of higher education, as long as the activities and services of the educator are part of his or her employment.
(h) The practice of dietetics and nutrition services by any person who provides weight control services, provided the nutrition program has been reviewed by, consultation is available from, and no program change can be initiated without prior approval by an individual licensed under this Act, an individual licensed to practice dietetics or nutrition services in another state that has licensure requirements considered by the Department to be at least as stringent as the requirements for licensure under this Act, or a registered dietitian.
(i) The practice of dietetics and nutrition services by any person with a masters or doctorate degree with a major in nutrition or equivalent from a regionally accredited school recognized by the Department for the purpose of education and research.
(j) A person from providing general nutrition information or encouragement of general healthy eating choices that does not include the development of a customized nutrition regimen for a particular client or individual, or from providing encouragement for compliance with a customized nutrition plan prepared by a licensed dietitian nutritionist or any other licensed professional whose scope of practice includes nutrition assessment and counseling.
(k) The practice of dietetics and nutrition services by a graduate of a 2 year associate program or a 4 year baccalaureate program from a school or program accredited at the time of graduation by the appropriate accrediting agency recognized by the Council on Higher Education Accreditation and the United States Department of Education with a major in human nutrition, food and nutrition or its equivalent, as authorized by the Department, who is directly supervised by an individual licensed under this Act.
(l) Providing nutrition information as an employee of a nursing facility operated exclusively by and for those relying upon spiritual means through prayer alone for healing in accordance with the tenets and practices of a recognized church or religious denomination.
(m) A dietary technical support person working in a hospital setting or a regulated Department of Public Health or Department on Aging facility or program who has been trained and is supervised while engaged in the practice of dietetics by a licensed dietitian nutritionist in accordance with this Act and whose services are retained by that facility or program on a full-time or regular, ongoing consultant basis.
The provisions of this Act shall not be construed to prohibit or limit any person from the free dissemination of information, from conducting a class or seminar, or from giving a speech related to nutrition if that person does not hold himself or herself out as a licensed dietitian nutritionist in a manner prohibited by Section 15.
(Source: P.A. 97-1141, eff. 12-28-12.)

(225 ILCS 30/25) (from Ch. 111, par. 8401-25)
(Section scheduled to be repealed on January 1, 2023)
Sec. 25. Powers. The Department shall exercise the powers and duties prescribed by the Civil Administrative Code of Illinois for the administration of licensing acts and shall exercise other powers and duties invested in the Department by this Act.
The Department may promulgate rules consistent with the provisions of this Act for its administration and enforcement, and may prescribe forms which shall be issued in connection with this Act.
(Source: P.A. 87-784; 87-1000.)

(225 ILCS 30/30) (from Ch. 111, par. 8401-30)
(Section scheduled to be repealed on January 1, 2023)
Sec. 30. Dietitian Nutritionist Practice Board. The Secretary shall appoint a Dietitian Nutritionist Practice Board as follows: 7 individuals who shall be appointed by and shall serve in an advisory capacity to the Secretary. Of these 7 individuals, 6 members must be licensed under this Act, 2 of which must be a registered dietitian and 2 of which must be either a certified clinical nutritionist, a certified nutrition specialist, or a diplomate of the American Clinical Board of Nutrition, and one member must be a public member not licensed under this Act.
Members shall serve 3-year terms and until their successors are appointed and qualified. No member shall be reappointed to the Board for a term that would cause his or her continuous service on the Board to be longer than 8 years. Appointments to fill vacancies shall be made in the same manner as original appointments, for the unexpired portion of the vacated term.
Insofar as possible, the licensed professionals appointed to serve on the Board shall be generally representative of the geographical distribution of licensed professionals within this State. Any time there is a vacancy on the Board, any professional association composed of persons licensed under this Act may recommend licensees to fill the vacancy to the Board for the appointment of licensees.
A vacancy in the membership of the Board shall not impair the right of a quorum to exercise all the rights and perform all the duties of the Board.
Members of the Board shall have no liability in any action based upon any disciplinary proceeding or other activity performed in good faith as members of the Board.
The Secretary shall have the authority to remove or suspend any member of the Board for cause at any time before the expiration of his or her term. The Secretary shall be the sole arbiter of cause.
The Secretary shall consider the recommendation of the Board on questions of standards of professional conduct, discipline, and qualifications of candidates or licensees under this Act.
(Source: P.A. 97-1141, eff. 12-28-12.)

(225 ILCS 30/35) (from Ch. 111, par. 8401-35)
(Section scheduled to be repealed on January 1, 2023)
Sec. 35. Applications. Applications for original licensure shall be made to the Department in writing on forms prescribed by the Department and shall be accompanied by the appropriate documentation and the required fee, which shall not be returnable. Every application shall require the information that in the judgment of the Department will enable the Department to pass on the qualifications of the applicant for a license.
(Source: P.A. 87-784.)

(225 ILCS 30/37)
(Section scheduled to be repealed on January 1, 2023)
Sec. 37. Social Security Number on license application. In addition to any other information required to be contained in the application, every application for an original license under this Act shall include the applicant's Social Security Number, which shall be retained in the agency's records pertaining to the license. As soon as practical, the Department shall assign a customer's identification number to each applicant for a license.
Every application for a renewal or restored license shall require the applicant's customer identification number.
(Source: P.A. 97-400, eff. 1-1-12.)

(225 ILCS 30/40) (from Ch. 111, par. 8401-40)
(Section scheduled to be repealed on January 1, 2023)
Sec. 40. Examinations. The Department shall authorize examinations of applicants for a license under this Act at the times and places that it may determine. The examination of applicants shall be of a character to give a fair test of the qualifications of the applicant to practice dietetics and nutrition services. The Department or its designated testing service shall provide initial screening to determine eligibility of applicants for examination.
Applicants for examination shall be required to pay, either to the Department or the designated testing service, a fee covering the cost of providing the examination. Failure to appear for the examination on the scheduled date, at the time and place specified, after the applicant's application for examination has been received and acknowledged by the Department or the designated testing service, shall result in the forfeiture of the examination fee.
If an applicant neglects, fails, or refuses to take an examination or fails to pass an examination for a license under this Act within 3 years after filing an application, the application shall be denied. However, the applicant may thereafter make a new application accompanied by the required fee and shall meet the requirements for licensure in force at the time of making the new application.
The Department may employ consultants for the purpose of preparing and conducting examinations.
(Source: P.A. 92-642, eff. 10-31-03.)

(225 ILCS 30/45) (from Ch. 111, par. 8401-45)
(Section scheduled to be repealed on January 1, 2023)
Sec. 45. Dietitian nutritionist; qualifications. A person shall be qualified for licensure as a dietitian nutritionist if that person meets all of the following requirements:
(a) Has applied in writing in form and substance acceptable to the Department and possesses a baccalaureate degree or post baccalaureate degree in human nutrition, foods and nutrition, dietetics, food systems management, nutrition education, nutrition, nutrition science, clinical nutrition, applied clinical nutrition, nutrition counseling, nutrition and functional medicine, nutrition and integrative health, or an equivalent major course of study as recommended by the Board and approved by the Department from a school or program accredited at the time of graduation from the appropriate regional accrediting agency recognized by the Council on Higher Education Accreditation and the United States Department of Education.
(b) Has successfully completed an examination authorized by the Department which may be or may include examinations given by each of the American Clinical Board of Nutrition, the Certification Board of Nutrition Specialists, the Clinical Nutrition Certification Board, and the Commission on Dietetic Registration, or another examination approved by the Department.
The Department shall establish by rule a waiver of the examination requirement to applicants who, at the time of application, are acknowledged to be certified clinical nutritionists by the Clinical Nutrition Certification Board, certified nutrition specialists by the Certification Board of Nutrition Specialists, diplomates of the American Clinical Board of Nutrition, or registered dietitians by the Commission on Dietetic Registration and who are in compliance with other qualifications as included in the Act.
(c) Has completed a dietetic internship or documented, supervised practice experience in dietetics and nutrition services of not less than 900 hours under the supervision of a certified clinical nutritionist, certified nutrition specialist, diplomate of the American Clinical Board of Nutrition, registered dietitian or a licensed dietitian nutritionist, a State licensed healthcare practitioner, or an individual with a doctoral degree conferred by a U.S. regionally accredited college or university with a major course of study in human nutrition, nutrition education, food and nutrition, dietetics, food systems management, nutrition, nutrition science, clinical nutrition, applied clinical nutrition, nutrition counseling, nutrition and functional medicine, or nutrition and integrative health. Supervised practice experience must be completed in the United States or its territories. Supervisors who obtained their doctoral degree outside the United States and its territories must have their degrees validated as equivalent to the doctoral degree conferred by a U.S. regionally accredited college or university.
(Source: P.A. 97-1141, eff. 12-28-12.)

(225 ILCS 30/50) (from Ch. 111, par. 8401-50)
Sec. 50. (Repealed).
(Source: P.A. 87-1000. Repealed by P.A. 92-642, eff. 10-31-03.)

(225 ILCS 30/56)
Sec. 56. (Repealed).
(Source: P.A. 92-642, eff. 7-11-02. Repealed by P.A. 97-1141, eff. 12-28-12.)

(225 ILCS 30/60) (from Ch. 111, par. 8401-60)
Sec. 60. (Repealed).
(Source: P.A. 87-1000. Repealed by P.A. 92-642, eff. 10-31-03.)

(225 ILCS 30/65) (from Ch. 111, par. 8401-65)
(Section scheduled to be repealed on January 1, 2023)
Sec. 65. Expiration and renewal dates. The expiration date and renewal period for each license issued under this Act shall be set by rule.
As a condition for renewal of a license, the licensee shall be required to complete continuing education in dietetics or nutrition services in accordance with rules established by the Department.
(Source: P.A. 97-1141, eff. 12-28-12.)

(225 ILCS 30/70) (from Ch. 111, par. 8401-70)
(Section scheduled to be repealed on January 1, 2023)
Sec. 70. Inactive status; restoration; military service.
(a) Any person who notifies the Department in writing on forms prescribed by the Department may elect to place his or her license on an inactive status and shall, subject to rules of the Department, be excused from payment of renewal fees until he or she notifies the Department in writing of the desires to resume active status.
(b) A licensee who has permitted his or her license to expire or who has had his or her license on inactive status may have the license restored by making application to the Department by filing proof acceptable to the Department of his or her fitness to have the license restored and by paying the required fees. Proof of fitness may include sworn evidence certifying to active lawful practice in another jurisdiction. If the licensee has not maintained an active practice in another jurisdiction satisfactory to the Department, then the Department shall determine, by an evaluation program established by rule, his or her fitness for restoration of the license and shall establish procedures and requirements for restoration.
(c) A licensee whose license expired while he or she was (1) in federal service on active duty with the Armed Forces of the United States or the State Militia called into service or training or (2) in training or education under the supervision of the United States before induction into the military service, may have the license restored without paying any lapsed renewal fees if within 2 years after honorable termination of the service, training, or education he or she furnishes the Department with satisfactory evidence to the effect that he or she has been so engaged and that his or her service, training, or education has been so terminated.
(d) Any person requesting restoration from inactive status shall be required to pay the current renewal fee, shall meet continuing education requirements, and shall be required to restore his or her license as provided in Section 65 of this Act.
(e) A person licensed under this Act whose license is on inactive status or in a non-renewed status shall not engage in the practice of dietetics or nutrition services in the State of Illinois or use the title or advertise that he or she performs the services of a licensed dietitian nutritionist.
(f) Any person violating this Section shall be considered to be practicing without a license and will be subject to the disciplinary provisions of this Act.
(Source: P.A. 97-1141, eff. 12-28-12.)

(225 ILCS 30/75) (from Ch. 111, par. 8401-75)
(Section scheduled to be repealed on January 1, 2023)
Sec. 75. Endorsement. The Department may license as a dietitian nutritionist, without examination, on payment of required fee, an applicant who is a dietitian, dietitian nutritionist, nutritionist, or nutrition counselor licensed under the laws of another state, territory, or country, if the requirements for licensure in the state, territory, or country in which the applicant was licensed were, at the date of his or her licensure, substantially equal to the requirements of this Act.
(Source: P.A. 92-642, eff. 10-31-03.)

(225 ILCS 30/80) (from Ch. 111, par. 8401-80)
(Section scheduled to be repealed on January 1, 2023)
Sec. 80. Use of title; advertising. Only a person who is issued a license as a dietitian nutritionist under this Act may use the words "dietitian nutritionist", "dietitian", "licensed nutritionist", or "nutrition counselor" or the letters "L.D.N." in connection with his or her name.
A licensee shall include in every advertisement for services regulated under this Act his or her title as it appears on the license or the initials authorized under this Act. Advertisements shall not include false, fraudulent, deceptive, or misleading material or guarantees of success.
(Source: P.A. 97-1141, eff. 12-28-12.)

(225 ILCS 30/85) (from Ch. 111, par. 8401-85)
(Section scheduled to be repealed on January 1, 2023)
Sec. 85. Fees. The Department shall provide by rule for a schedule of fees for the administration and enforcement of this Act, including, but not limited to, original licensure, registration, renewal, and restoration. The fees shall be nonrefundable.
All fees, fines, and penalties collected under this Act shall be deposited into the General Professions Dedicated Fund and shall be appropriated to the Department for the ordinary and contingent expenses of the Department in the administration of this Act.
(Source: P.A. 97-1141, eff. 12-28-12.)

(225 ILCS 30/87)
Sec. 87. (Repealed).
(Source: P.A. 92-146, eff. 1-1-02. Repealed by P.A. 97-1141, eff. 12-28-12.)

(225 ILCS 30/90) (from Ch. 111, par. 8401-90)
(Section scheduled to be repealed on January 1, 2023)
Sec. 90. Roster. The Department shall maintain a roster of names and addresses of all persons who hold valid licenses and all persons whose licenses have been suspended or revoked within the previous year. This roster shall be available upon request and payment of the required fee.
(Source: P.A. 87-784.)

(225 ILCS 30/95) (from Ch. 111, par. 8401-95)
(Section scheduled to be repealed on January 1, 2023)
Sec. 95. Grounds for discipline.
(1) The Department may refuse to issue or renew, or may revoke, suspend, place on probation, reprimand, or take other disciplinary or non-disciplinary action as the Department may deem appropriate, including imposing fines not to exceed $10,000 for each violation, with regard to any license or certificate for any one or combination of the following causes:
(a) Material misstatement in furnishing information

to the Department.

(b) Violations of this Act or of rules adopted under

this Act.

(c) Conviction by plea of guilty or nolo contendere,

finding of guilt, jury verdict, or entry of judgment or by sentencing of any crime, including, but not limited to, convictions, preceding sentences of supervision, conditional discharge, or first offender probation, under the laws of any jurisdiction of the United States (i) that is a felony or (ii) that is a misdemeanor, an essential element of which is dishonesty, or that is directly related to the practice of the profession.

(d) Fraud or any misrepresentation in applying for or

procuring a license under this Act or in connection with applying for renewal of a license under this Act.

(e) Professional incompetence or gross negligence.
(f) Malpractice.
(g) Aiding or assisting another person in violating

any provision of this Act or its rules.

(h) Failing to provide information within 60 days in

response to a written request made by the Department.

(i) Engaging in dishonorable, unethical or

unprofessional conduct of a character likely to deceive, defraud, or harm the public.

(j) Habitual or excessive use or abuse of drugs

defined in law as controlled substances, alcohol, or any other substance that results in the inability to practice with reasonable judgment, skill, or safety.

(k) Discipline by another state, the District of

Columbia, territory, country, or governmental agency if at least one of the grounds for the discipline is the same or substantially equivalent to those set forth in this Act.

(l) Charging for professional services not rendered,

including filing false statements for the collection of fees for which services are not rendered. Nothing in this paragraph (1) affects any bona fide independent contractor or employment arrangements among health care professionals, health facilities, health care providers, or other entities, except as otherwise prohibited by law. Any employment arrangements may include provisions for compensation, health insurance, pension, or other employment benefits for the provision of services within the scope of the licensee's practice under this Act. Nothing in this paragraph (1) shall be construed to require an employment arrangement to receive professional fees for services rendered.

(m) A finding by the Department that the licensee,

after having his or her license placed on probationary status, has violated the terms of probation.

(n) Willfully making or filing false records or

reports in his or her practice, including, but not limited to, false records filed with State agencies or departments.

(o) Allowing one's license under this Act to be used

by an unlicensed person in violation of this Act.

(p) Practicing under a false or, except as provided

by law, an assumed name.

(q) Gross and willful overcharging for professional

services.

(r) (Blank).
(s) Willfully failing to report an instance of

suspected child abuse or neglect as required by the Abused and Neglected Child Reporting Act.

(t) Cheating on or attempting to subvert a licensing

examination administered under this Act.

(u) Mental illness or disability that results in the

inability to practice under this Act with reasonable judgment, skill, or safety.

(v) Physical illness, including, but not limited to,

deterioration through the aging process or loss of motor skill that results in a licensee's inability to practice under this Act with reasonable judgment, skill, or safety.

(w) Advising an individual to discontinue, reduce,

increase, or otherwise alter the intake of a drug prescribed by a physician licensed to practice medicine in all its branches or by a prescriber as defined in Section 102 of the Illinois Controlled Substances Act.

(2) The Department may refuse to issue or may suspend without hearing, as provided for in the Code of Civil Procedure, the license of any person who fails to file a return, or pay the tax, penalty, or interest shown in a filed return, or pay any final assessment of the tax, penalty, or interest as required by any tax Act administered by the Illinois Department of Revenue, until such time as the requirements of any such tax Act are satisfied in accordance with subsection (g) of Section 2105-15 of the Civil Administrative Code of Illinois.
(3) The Department shall deny a license or renewal authorized by this Act to a person who has defaulted on an educational loan or scholarship provided or guaranteed by the Illinois Student Assistance Commission or any governmental agency of this State in accordance with item (5) of subsection (a) of Section 2105-15 of the Civil Administrative Code of Illinois.
(4) In cases where the Department of Healthcare and Family Services has previously determined a licensee or a potential licensee is more than 30 days delinquent in the payment of child support and has subsequently certified the delinquency to the Department, the Department may refuse to issue or renew or may revoke or suspend that person's license or may take other disciplinary action against that person based solely upon the certification of delinquency made by the Department of Healthcare and Family Services in accordance with item (5) of subsection (a) of Section 2105-15 of the Civil Administrative Code of Illinois.
(5) The determination by a circuit court that a licensee is subject to involuntary admission or judicial admission, as provided in the Mental Health and Developmental Disabilities Code, operates as an automatic suspension. The suspension shall end only upon a finding by a court that the patient is no longer subject to involuntary admission or judicial admission and the issuance of an order so finding and discharging the patient.
(6) In enforcing this Act, the Department, upon a showing of a possible violation, may compel an individual licensed to practice under this Act, or who has applied for licensure under this Act, to submit to a mental or physical examination, or both, as required by and at the expense of the Department. The Department may order the examining physician to present testimony concerning the mental or physical examination of the licensee or applicant. No information shall be excluded by reason of any common law or statutory privilege relating to communications between the licensee or applicant and the examining physician. The examining physicians shall be specifically designated by the Department. The individual to be examined may have, at his or her own expense, another physician of his or her choice present during all aspects of this examination. The examination shall be performed by a physician licensed to practice medicine in all its branches. Failure of an individual to submit to a mental or physical examination, when directed, shall result in an automatic suspension without hearing.
A person holding a license under this Act or who has applied for a license under this Act who, because of a physical or mental illness or disability, including, but not limited to, deterioration through the aging process or loss of motor skill, is unable to practice the profession with reasonable judgment, skill, or safety, may be required by the Department to submit to care, counseling, or treatment by physicians approved or designated by the Department as a condition, term, or restriction for continued, reinstated, or renewed licensure to practice. Submission to care, counseling, or treatment as required by the Department shall not be considered discipline of a license. If the licensee refuses to enter into a care, counseling, or treatment agreement or fails to abide by the terms of the agreement, then the Department may file a complaint to revoke, suspend, or otherwise discipline the license of the individual. The Secretary may order the license suspended immediately, pending a hearing by the Department. Fines shall not be assessed in disciplinary actions involving physical or mental illness or impairment.
In instances in which the Secretary immediately suspends a person's license under this Section, a hearing on that person's license must be convened by the Department within 15 days after the suspension and completed without appreciable delay. The Department shall have the authority to review the subject individual's record of treatment and counseling regarding the impairment to the extent permitted by applicable federal statutes and regulations safeguarding the confidentiality of medical records.
An individual licensed under this Act and affected under this Section shall be afforded an opportunity to demonstrate to the Department that he or she can resume practice in compliance with acceptable and prevailing standards under the provisions of his or her license.
(Source: P.A. 97-1141, eff. 12-28-12; 98-148, eff. 8-2-13; 98-756, eff. 7-16-14.)

(225 ILCS 30/97) (from Ch. 111, par. 8401-97)
(Section scheduled to be repealed on January 1, 2023)
Sec. 97. Payments; penalty for insufficient funds. Any person who delivers a check or other payment to the Department that is returned to the Department unpaid by the financial institution upon which it is drawn shall pay to the Department, in addition to the amount already owed to the Department, a fine of $50. The fines imposed by this Section are in addition to any other discipline provided under this Act for unlicensed practice or practice on a nonrenewed license. The Department shall notify the person that payment of fees and fines shall be paid to the Department by certified check or money order within 30 calendar days of the notification. If, after the expiration of 30 days from the date of the notification, the person has failed to submit the necessary remittance, the Department shall automatically terminate the license or certificate or deny the application, without hearing. If, after termination or denial, the person seeks a license or certificate, he or she shall apply to the Department for restoration or issuance of the license or certificate and pay all fees and fines due to the Department. The Department may establish a fee for the processing of an application for restoration of a license or certificate to pay all expenses of processing this application. The Secretary may waive the fines due under this Section in individual cases where the Secretary finds that the fines would be unreasonable or unnecessarily burdensome.
(Source: P.A. 97-1141, eff. 12-28-12.)

(225 ILCS 30/100) (from Ch. 111, par. 8401-100)
(Section scheduled to be repealed on January 1, 2023)
Sec. 100. Injunctions; cease and desist orders.
(a) If any person violates a provision of this Act, the Secretary may, in the name of the People of the State of Illinois through the Attorney General of the State of Illinois or the State's Attorney of the county in which the violation is alleged to have occurred, petition for an order enjoining the violation or for an order enforcing compliance with this Act. Upon the filing of a verified petition, the court may issue a temporary restraining order, without notice or bond, and may preliminarily and permanently enjoin the violation. If it is established that the person has violated or is violating the injunction, the Court may punish the offender for contempt of court. Proceedings under this Section shall be in addition to, and not in lieu of, all other remedies and penalties provided by this Act.
(b) If any person practices as a dietitian nutritionist or holds himself or herself out as such without having a valid license under this Act, then any licensee, any interested party, or any person injured thereby may, in addition to the Secretary, petition for relief as provided in subsection (a) of this Section.
(c) Whenever in the opinion of the Department any person violates any provision of this Act, the Department may issue a rule to show cause why an order to cease and desist should be entered against him or her. The rule shall clearly set forth the grounds relied upon the Department and shall provide a period of 7 days from the date of the rule to file an answer to the satisfaction of the Department. Failure to answer to the satisfaction of the Department shall cause in order to cease and desist to be issued immediately.
(Source: P.A. 97-1141, eff. 12-28-12.)

(225 ILCS 30/105) (from Ch. 111, par. 8401-105)
(Section scheduled to be repealed on January 1, 2023)
Sec. 105. Investigation; notice and hearing. The Department may investigate the actions or qualifications of any applicant or of any person or persons holding or claiming to hold a license or certificate of registration. The Department shall, before refusing to issue or renew a license or to discipline a licensee under Section 95, at least 30 days before the date set for the hearing, (i) notify the accused in writing of any charges made and the time and place for a hearing of the charges before the Board, (ii) direct him or her to file his or her written answer to the charges with the Board under oath within 20 days after the service of the notice, and (iii) inform the applicant or licensee that failure to file an answer shall result in default being taken against the applicant or licensee. At the time and place fixed in the notice, the Department shall proceed to hear the charges and the parties or their counsel shall be accorded ample opportunity to present any pertinent statements, testimony, evidence, and arguments. The Department may continue the hearing from time to time. In case the person, after receiving the notice, fails to file an answer, his or her license, may, in the discretion of the Department, be revoked, suspended, or placed on probationary status or the Department may take whatever disciplinary action considered proper, including limiting the scope, nature, or extent of the person's practice or the imposition of a fine, without a hearing, if the act or acts charged constitute sufficient grounds for that action under the Act. The written notice and any notice in the subsequent proceeding may be served by registered or certified mail to the licensee's address of record.
(Source: P.A. 97-1141, eff. 12-28-12.)

(225 ILCS 30/108)
(Section scheduled to be repealed on January 1, 2023)
Sec. 108. Confidentiality. All information collected by the Department in the course of an examination or investigation of a licensee or applicant, including, but not limited to, any complaint against a licensee filed with the Department and information collected to investigate any such complaint, shall be maintained for the confidential use of the Department and shall not be disclosed. The Department may not disclose the information to anyone other than law enforcement officials, other regulatory agencies that have an appropriate regulatory interest as determined by the Secretary, or a party presenting a lawful subpoena to the Department. Information and documents disclosed to a federal, State, county, or local law enforcement agency shall not be disclosed by the agency for any purpose to any other agency or person. A formal complaint filed against a licensee by the Department or any order issued by the Department against a licensee or applicant shall be a public record, except as otherwise prohibited by law.
(Source: P.A. 97-1141, eff. 12-28-12.)

(225 ILCS 30/110) (from Ch. 111, par. 8401-110)
(Section scheduled to be repealed on January 1, 2023)
Sec. 110. Record of hearing. The Department, at its expense, shall preserve a record of all proceedings at the formal hearing of any case. The notice of hearing, complaint, and other documents in the nature of pleadings and written motions filed in the proceedings, the transcript of testimony, the report of the Board, and orders of the Department shall be in the record of the proceedings.
(Source: P.A. 97-1141, eff. 12-28-12.)

(225 ILCS 30/115) (from Ch. 111, par. 8401-115)
(Section scheduled to be repealed on January 1, 2023)
Sec. 115. Subpoenas; oaths; attendance of witnesses.
(a) The Department may subpoena and bring before it any person to take the oral or written testimony or compel the production of any books, papers, records, or any other documents that the Secretary or his or her designee deems relevant or material to any investigation or hearing conducted by the Department with the same fees and mileage and in the same manner as prescribed in civil cases in the courts of this State.
(b) The Secretary, the hearing officer, any member of the Board, or a certified shorthand court reporter may administer oaths at any hearing that the Department conducts. Notwithstanding any other statute or Department rule to the contrary, all requests for testimony, production of documents, or records shall be in accordance with this Act.
(c) Any circuit court, upon application of the Department or licensee, may order the attendance and testimony of witnesses and the production of relevant documents, papers, files, books and records in connection with any hearing or investigations. The court may compel obedience to its order by proceedings for contempt.
(Source: P.A. 97-1141, eff. 12-28-12.)

(225 ILCS 30/120) (from Ch. 111, par. 8401-120)
(Section scheduled to be repealed on January 1, 2023)
Sec. 120. Board report. At the conclusion of the hearing, the Board shall present to the Secretary a written report of its findings of fact, conclusions of law, and recommendations. The report shall contain a finding whether or not the accused person violated this Act or failed to comply with the conditions required in this Act. The Board shall specify the nature of the violation or failure to comply and shall make its recommendations to the Secretary.
The report of findings of fact, conclusions of law and recommendation of the Board shall be the basis for the Department's order for refusing to issue, restore, or renew a license or otherwise disciplining a licensee. If the Secretary disagrees in any regard with the report of the Board, the Secretary may issue an order in contravention of the report. The finding is not admissible in evidence against the person in a criminal prosecution brought for the violation of this Act, but the hearing and finding is not a bar to a criminal prosecution brought for the violation of this Act.
(Source: P.A. 97-1141, eff. 12-28-12.)

(225 ILCS 30/125) (from Ch. 111, par. 8401-125)
(Section scheduled to be repealed on January 1, 2023)
Sec. 125. Motion for rehearing. In any hearing involving the refusal to issue or renew or the discipline of a licensee, a copy of the Board's report shall be served upon the respondent by the Department, either personally or as provided in this Act for the service of the notice of hearing. Within 20 calendar days after the service, the respondent may present to the Department a motion in writing for a rehearing which shall specify the particular grounds for rehearing. If no motion for rehearing is filed, then upon the expiration of the time specified for filing a motion, or if motion for rehearing is denied, then upon denial, the Secretary may enter an order in accordance with recommendations of the Board, except as provided for in Section 120. If the respondent orders a transcript of the record from the reporting service and pays for it within the time for filing a motion for rehearing, the 20 calendar day period within which a motion for rehearing may be filed shall commence upon the delivery of the transcript to the respondent.
(Source: P.A. 97-1141, eff. 12-28-12.)

(225 ILCS 30/130) (from Ch. 111, par. 8401-130)
(Section scheduled to be repealed on January 1, 2023)
Sec. 130. Order for rehearing. Whenever the Secretary is not satisfied that substantial justice has been done in the revocation, suspension, or refusal to issue or renew a license the Secretary may order a rehearing by the same or other hearing officers.
(Source: P.A. 97-1141, eff. 12-28-12.)

(225 ILCS 30/135) (from Ch. 111, par. 8401-135)
(Section scheduled to be repealed on January 1, 2023)
Sec. 135. Hearing officer. The Secretary shall have the authority to appoint any attorney duly licensed to practice law in the State of Illinois to serve as the hearing officer in any action for refusal to issue or renew a license or to discipline a licensee or person holding a license. The hearing officer shall have full authority to conduct the hearing. The hearing officer shall report his or her findings and recommendations to the Board and the Secretary. The Board shall have 60 calendar days from receipt of the report to review the report of the hearing officer and present its findings of fact, conclusions of law, and recommendations to the Secretary. If the Board fails to present its report within the 60 calendar day period, the Secretary may issue an order based on the report of the hearing officer. If the Secretary disagrees with the recommendation of the Board or of the hearing officer, the Secretary may issue an order in contravention of the recommendation.
(Source: P.A. 97-1141, eff. 12-28-12.)

(225 ILCS 30/140) (from Ch. 111, par. 8401-140)
(Section scheduled to be repealed on January 1, 2023)
Sec. 140. Order; certified copy. An order or a certified copy of an order, over the seal of the Department and purporting to be signed by the Secretary, shall be prima facie proof:
(a) that the signature is the genuine signature of

the Secretary; and

(b) that the Secretary is duly appointed and

qualified.

(Source: P.A. 97-1141, eff. 12-28-12.)

(225 ILCS 30/145) (from Ch. 111, par. 8401-145)
(Section scheduled to be repealed on January 1, 2023)
Sec. 145. Restoration of license from discipline. At any time after the successful completion of a term of indefinite probation, suspension, or revocation of a license, the Department may restore the license to the licensee, unless, after an investigation and a hearing, the Secretary determines that restoration is not in the public interest or that the licensee has not been sufficiently rehabilitated to warrant the public trust. No person or entity whose license, certificate, or authority has been revoked as authorized in this Act may apply for restoration of that license, certification, or authority until such time as provided for in the Civil Administrative Code of Illinois.
(Source: P.A. 97-1141, eff. 12-28-12.)

(225 ILCS 30/150) (from Ch. 111, par. 8401-150)
(Section scheduled to be repealed on January 1, 2023)
Sec. 150. Surrender of license. Upon the revocation or suspension of any license the licensee shall immediately surrender the license to the Department. If the registrant fails to do so, the Department shall have the right to seize the license.
(Source: P.A. 87-784.)

(225 ILCS 30/155) (from Ch. 111, par. 8401-155)
(Section scheduled to be repealed on January 1, 2023)
Sec. 155. Summary suspension. The Secretary may summarily suspend the license of a licensee without a hearing, simultaneously with the institution of proceedings for a hearing provided for in Section 105 of this Act, if the Secretary finds that the evidence indicates that a licensee's continuation in practice would constitute an imminent danger to the public. In the event that the Secretary summarily suspends the license without a hearing, a hearing shall be commenced within 30 days after the suspension has occurred and shall be concluded as expeditiously as possible.
(Source: P.A. 97-1141, eff. 12-28-12.)

(225 ILCS 30/160) (from Ch. 111, par. 8401-160)
(Section scheduled to be repealed on January 1, 2023)
Sec. 160. Administrative Review Law. All final administrative decisions of the Department are subject to judicial review under the Administrative Review Law and its rules. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
Proceedings for judicial review shall be commenced in the circuit court of the county in which the party applying for review resides, but if the party is not a resident of this State, the venue shall be in Sangamon County.
(Source: P.A. 87-784.)

(225 ILCS 30/165) (from Ch. 111, par. 8401-165)
(Section scheduled to be repealed on January 1, 2023)
Sec. 165. Certification of record; receipt. The Department shall not be required to certify any record to the Court or file any answer in court or otherwise appear in any court in a judicial review proceeding, unless and until the Department has received from the plaintiff payment of the costs of furnishing and certifying the record, which costs shall be determined by the Department. Exhibits shall be certified without cost. Failure on the part of the plaintiff to file a receipt in Court is grounds for dismissal of the action.
(Source: P.A. 97-1141, eff. 12-28-12.)

(225 ILCS 30/170) (from Ch. 111, par. 8401-170)
(Section scheduled to be repealed on January 1, 2023)
Sec. 170. Violations; penalties. Any person who is found to have violated any provision of this Act is guilty of a Class A misdemeanor for the first offense and a Class 4 felony for second and subsequent offenses.
(Source: P.A. 87-784; 87-1000.)

(225 ILCS 30/175) (from Ch. 111, par. 8401-175)
(Section scheduled to be repealed on January 1, 2023)
Sec. 175. Illinois Administrative Procedure Act. The Illinois Administrative Procedure Act is expressly adopted and incorporated as if all of the provisions of that Act were included in this Act, except that the provision of paragraph (d) of Section 10-65 of the Illinois Administrative Procedure Act, which provides that at hearings the licensee or person holding a license has the right to show compliance with all lawful requirements for retention or continuation of the license, is specifically excluded. For the purpose of this Act, the notice required under Section 10-25 of the Illinois Administrative Procedure Act is deemed sufficient when mailed to the last known address of record of a party.
(Source: P.A. 97-1141, eff. 12-28-12.)

(225 ILCS 30/180) (from Ch. 111, par. 8401-180)
(Section scheduled to be repealed on January 1, 2023)
Sec. 180. Home rule. The regulation and licensing of dietitian nutritionists are exclusive functions of the State. A home rule unit may not regulate or license dietitian nutritionists. This Section is a limitation and denial of home rule powers under paragraph (h) of Section 6 of Article VII of the Illinois Constitution.
(Source: P.A. 97-1141, eff. 12-28-12.)

(225 ILCS 30/200) (from Ch. 111, par. 8401-200)
(Section scheduled to be repealed on January 1, 2023)
Sec. 200. This Act takes effect January 1, 1992.
(Source: P.A. 87-784.)



225 ILCS 35/ - Embalming Fluid Act.

(225 ILCS 35/0.01) (from Ch. 111 1/2, par. 280)
Sec. 0.01. Short title. This Act may be cited as the Embalming Fluid Act.
(Source: P.A. 86-1324.)

(225 ILCS 35/1) (from Ch. 111 1/2, par. 281)
Sec. 1. No person, firm, corporation or co-partnership shall manufacture, give away, sell, expose for sale or deliver, any embalming fluid or other fluid of whatsoever name, to be used for or intended for use in the embalming of dead human bodies, which contains arsenic or strychnine, without having the words "Arsenic contained herein," or "Strychnine contained herein" (as the case may be) written or printed upon a label pasted on the bottle, cask, flask or carboy, in which said fluid shall be contained.
(Source: Laws 1907, p. 267.)

(225 ILCS 35/2) (from Ch. 111 1/2, par. 282)
Sec. 2. No undertaker or other person shall embalm with, inject into, or place upon, any dead human body, any fluid or preparation of any kind which contains arsenic or strychnine.
(Source: Laws 1907, p. 267.)

(225 ILCS 35/3) (from Ch. 111 1/2, par. 283)
Sec. 3.
Any person, firm, corporation or copartnership who shall violate any provisions of this act shall be deemed guilty of a petty offense and shall be fined not less than $50.
(Source: P.A. 77-2583.)



225 ILCS 37/ - Environmental Health Practitioner Licensing Act.

(225 ILCS 37/1)
(Section scheduled to be repealed on January 1, 2019)
Sec. 1. Short title. This Act may be cited as the Environmental Health Practitioner Licensing Act.
(Source: P.A. 89-61, eff. 6-30-95.)

(225 ILCS 37/5)
(Section scheduled to be repealed on January 1, 2019)
Sec. 5. Legislative intent. In adopting this Act, it is recognized that the field of environmental health is a dynamic field that is continually evolving into new and complex areas of concern. It is the legislative intent of this Act to recognize the occasional existence of overlapping functions with engineers, industrial hygienists, veterinarians, and other professions licensed to carry out specific activities that may touch on some aspects of the field of environmental health. It is not the intent of this Act to require registration of these individuals, nor is it the intent that the registration of any person under this Act would allow that person to perform functions or engage in activities that would include the practice of engineering. It is the sole purpose and intent of this Act to safeguard the health, safety, and general welfare of the public from adverse environmental factors and to license those environmental health professionals who have completed approved environmental health or science curricula, are qualified to work in the field of environmental health, within the scope of practice as defined in this Act, and not to restrict nor interfere with interstate commerce.
(Source: P.A. 89-61, eff. 6-30-95; 90-44, eff. 7-3-97.)

(225 ILCS 37/10)
(Section scheduled to be repealed on January 1, 2019)
Sec. 10. Definitions. As used in this Act:
"Board" means the Board of Environmental Health Practitioners as created in this Act.
"Department" means the Department of Professional Regulation.
"Director" means the Director of Professional Regulation.
"Environmental health inspector" means an individual who, in support of and under the general supervision of a licensed environmental health practitioner or licensed professional engineer, practices environmental health and meets the educational qualifications of an environmental health inspector.
"Environmental health practice" is the practice of environmental health by licensed environmental health practitioners within the meaning of this Act and includes, but is not limited to, the following areas of professional activities: milk and food sanitation; protection and regulation of private water supplies; private waste water management; domestic solid waste disposal practices; institutional health and safety; and consultation and education in these fields.
"Environmental health practitioner in training" means a person licensed under this Act who meets the educational qualifications of a licensed environmental health practitioner and practices environmental health in support of and under the general supervision of a licensed environmental health practitioner or licensed professional engineer, but has not passed the licensed environmental health practitioner examination administered by the Department.
"License" means the authorization issued by the Department permitting the person named on the authorization to practice environmental health as defined in this Act.
"Licensed environmental health practitioner" is a person who, by virtue of education and experience in the physical, chemical, biological, and environmental health sciences, is especially trained to organize, implement, and manage environmental health programs, trained to carry out education and enforcement activities for the promotion and protection of the public health and environment, and is licensed as an environmental health practitioner under this Act.
(Source: P.A. 100-201, eff. 8-18-17.)

(225 ILCS 37/15)
(Section scheduled to be repealed on January 1, 2019)
Sec. 15. License requirement.
(a) It shall be unlawful for any person to engage in an environmental health practice after the effective date of this amendatory Act of the 92nd General Assembly unless the person is licensed by the Department as an environmental health practitioner or an environmental health practitioner in training or is an environmental health inspector as defined in this Act.
(b) It is the responsibility of an individual required to be licensed under this Act to obtain a license and to pay all necessary fees, not the responsibility of his or her employer.
(Source: P.A. 92-837, eff. 8-22-02.)

(225 ILCS 37/16)
(Section scheduled to be repealed on January 1, 2019)
Sec. 16. Exemptions. This Act does not prohibit or restrict any of the following:
(1) A person performing the functions and duties of an environmental health practitioner under the general supervision of a licensed environmental health practitioner or licensed professional engineer if that person (i) is not responsible for the administration or supervision of one or more employees engaged in an environmental health program, (ii) establishes a method of verbal communication with the licensed environmental health practitioner or licensed professional engineer to whom they can refer and report questions, problems, and emergency situations encountered in environmental health practice, and (iii) has his or her written reports reviewed monthly by a licensed environmental health practitioner or licensed professional engineer.
(2) A person licensed in this State under any other Act from engaging in the practice for which he or she is licensed.
(3) A person working in laboratories licensed by, registered with, or operated by the State of Illinois.
(4) A person employed by a State-licensed health care facility who engages in the practice of environmental health or whose job responsibilities include ensuring that the environment in the health care facility is healthy and safe for employees, patients, and visitors.
(5) A person employed with the Illinois Department of Agriculture who engages in meat and poultry inspections or environmental inspections under the authority of the Department of Agriculture.
(6) A person holding a degree of Doctor of Veterinary Medicine and Surgery and licensed under the Veterinary Medicine and Surgery Practice Act of 2004.
(Source: P.A. 92-837, eff. 8-22-02; 93-281, eff. 12-31-03.)

(225 ILCS 37/17)
(Section scheduled to be repealed on January 1, 2019)
Sec. 17. Powers and duties of the Department of Professional Regulation. Subject to the provisions of this Act, the Department shall exercise the following functions, powers, and duties:
(1) Prescribe rules defining what constitutes an approved school, college, or department of a university, except that no school, college, or department of a university that refuses admittance to applicants solely on account of race, color, creed, sex, or national origin shall be approved.
(2) Conduct hearings on proceedings to revoke, suspend, or refuse to issue licenses.
(3) Promulgate rules required for the administration of this Act.
(Source: P.A. 91-724, eff. 6-2-00.)

(225 ILCS 37/18)
(Section scheduled to be repealed on January 1, 2019)
Sec. 18. Board of Environmental Health Practitioners. The Board of Environmental Health Practitioners is created and shall exercise its duties as provided in this Act. The Board shall consist of 5 members appointed by the Director. Of the 5 members, 3 shall be environmental health practitioners, one a Public Health Administrator who meets the minimum qualifications for public health personnel employed by full time local health departments as prescribed by the Illinois Department of Public Health and is actively engaged in the administration of a local health department within this State, and one member of the general public. In making the appointments to the Board, the Director shall consider the recommendations of related professional and trade associations including the Illinois Environmental Health Association and the Illinois Public Health Association and of the Director of Public Health. Each of the environmental health practitioners shall have at least 5 years of full time employment in the field of environmental health practice before the date of appointment. Each appointee filling the seat of an environmental health practitioner appointed to the Board must be licensed under this Act.
The membership of the Board shall reasonably reflect representation from the various geographic areas of the State.
A vacancy in the membership of the Board shall not impair the right of a quorum to exercise all the rights and perform all the duties of the Board.
The members of the Board are entitled to receive as compensation a reasonable sum as determined by the Director for each day actually engaged in the duties of the office and all legitimate and necessary expenses incurred in attending the meetings of the Board.
Members of the Board shall be immune from suit in any action based upon any disciplinary proceedings or other activities performed in good faith as members of the Board.
The Director may remove any member of the Board for any cause that, in the opinion of the Director, reasonably justifies termination.
(Source: P.A. 91-724, eff. 6-2-00; 91-798, eff. 7-9-00; 92-837, eff. 8-22-02.)

(225 ILCS 37/19)
(Section scheduled to be repealed on January 1, 2019)
Sec. 19. Requirements of approval by Board of Environmental Health Practitioners. The Director may consider the recommendations of the Board in establishing guidelines for professional conduct, for the conduct of formal disciplinary proceedings brought under this Act, and for establishing guidelines for qualifications and examinations of applicants. Notice of proposed rulemaking shall be transmitted to the Board. The Department shall review the response of the Board and its recommendations. The Department, at any time, may seek the expert advice and knowledge of the Board on any matter relating to the administration or enforcement of this Act.
(Source: P.A. 89-61, eff. 6-30-95.)

(225 ILCS 37/20)
(Section scheduled to be repealed on January 1, 2019)
Sec. 20. Qualifications for registration as an environmental health practitioner. A person is qualified to be licensed as an environmental health practitioner if that person:
(1) Has applied in writing on the prescribed forms,

has paid the required fee, and holds one of the following:

(A) A Bachelor's Degree in environmental health

science from a college or university approved by the National Environmental Health Association Accreditation Council for environmental health curricula or its equivalent as approved by the Department.

(B) A Bachelor's Degree from an accredited

college or university which included a minimum of 30 semester hours or equivalent of basic sciences acceptable to the Department and 12 months of full time experience.

(C) A Master's Degree in public health or

environmental health science from an accredited college or university if the applicant has completed a minimum of 30 semester or equivalent hours of basic science acceptable to the Department.

(2) Passes an examination authorized by the

Department. The examination shall be of a character to give a fair test of the qualifications of the applicant to practice as an environmental health practitioner.

(Source: P.A. 89-61, eff. 6-30-95; 89-706, eff. 1-31-97.)

(225 ILCS 37/20.1)
(Section scheduled to be repealed on January 1, 2019)
Sec. 20.1. Qualifications for an environmental health inspector. An environmental health inspector must have an associate's degree or its equivalent, including a minimum of 9 credit hours of science.
(Source: P.A. 92-837, eff. 8-22-02.)

(225 ILCS 37/21)
(Section scheduled to be repealed on January 1, 2019)
Sec. 21. Grandfather provision. A person who, on the effective date of this amendatory Act of the 92nd General Assembly, was certified by his or her employer as serving as a sanitarian or environmental health practitioner in environmental health practice in this State may be issued a license as an environmental health practitioner in training upon filing an application by July 1, 2003 and paying the required fees.
(Source: P.A. 92-837, eff. 8-22-02.)

(225 ILCS 37/22)
(Section scheduled to be repealed on January 1, 2019)
Sec. 22. Environmental health practitioner in training.
(a) Any person who meets the educational qualifications specified in Section 20, but does not meet the experience requirement specified in that Section, may make application to the Department on a form prescribed by the Department for licensure as an environmental health practitioner in training. The Department shall license that person as an environmental health practitioner in training upon payment of the fee required by this Act.
(b) An environmental health practitioner in training shall apply for licensure as an environmental health practitioner within 3 years of his or her licensure as an environmental health practitioner in training. The license may be renewed or extended as defined by rule of the Department. The Board may extend the licensure of any environmental health practitioner in training who furnishes, in writing, sufficient cause for not applying for examination as an environmental health practitioner within the 3-year period.
(c) An environmental health practitioner in training may engage in the practice of environmental health for a period not to exceed 6 years provided that he or she is supervised by a licensed professional engineer or a licensed environmental health practitioner as prescribed in this Act.
(Source: P.A. 95-876, eff. 8-21-08.)

(225 ILCS 37/23)
(Section scheduled to be repealed on January 1, 2019)
Sec. 23. Supervision.
(a) A licensed environmental health practitioner in training or an environmental health inspector may perform the duties and functions of environmental health practice under the supervision of a licensed environmental health practitioner or licensed professional engineer.
(b) A licensed environmental health practitioner or a licensed professional engineer may serve as a supervisor to any licensed environmental health practitioner in training or environmental health inspector. The supervisor shall fulfill the minimum supervisor requirements, including but not limited to:
(1) being available for consultation on a daily basis;
(2) reviewing and advising on law enforcement

proceedings; and

(3) evaluating the practice of environmental health

performed by the licensed environmental health practitioner in training or the environmental health inspector.

(c) A licensed environmental health practitioner or licensed professional engineer is responsible for assuring that a licensed environmental health practitioner in training or environmental health inspector that he or she is supervising properly engages in the practice of environmental health.
(Source: P.A. 92-837, eff. 8-22-02.)

(225 ILCS 37/25)
(Section scheduled to be repealed on January 1, 2019)
Sec. 25. Application for original license. Applications for original licenses shall be made to the Department on forms prescribed by the Department and accompanied by the required nonrefundable fee. All applications shall contain information that, in the judgment of the Department, will enable the Department to pass on the qualifications of the applicant for a license as an environmental health practitioner or environmental health practitioner in training.
If an applicant for a license as an environmental health practitioner neglects, fails, or refuses to take an examination or fails to pass an examination for a license under this Act within 3 years after filing an application, the application is denied. However, the applicant may thereafter make a new application, accompanied by the required fee, if the applicant meets the requirements in force at the time of making the new application.
(Source: P.A. 92-837, eff. 8-22-02.)

(225 ILCS 37/26)
(Section scheduled to be repealed on January 1, 2019)
Sec. 26. Examination for registration as an environmental health practitioner.
(a) Beginning on the effective date of this amendatory Act of the 92nd General Assembly, only persons who meet the educational and experience requirements of Section 20 and who pass the examination authorized by the Department shall be licensed as environmental health practitioners.
(b) Applicants for examination as environmental health practitioners shall be required to pay, either to the Department or the designated testing service, a fee covering the cost of providing the examination.
(Source: P.A. 92-837, eff. 8-22-02.)

(225 ILCS 37/27)
(Section scheduled to be repealed on January 1, 2019)
Sec. 27. Renewals; restoration.
(a) The expiration date and renewal period for each license issued under this Act shall be set by rule. As a condition for renewal of a license, the licensee shall be required to complete continuing education requirements as set forth in rules by the Department. Licensees who are 70 years of age or older and have been licensed under this Act for at least 4 years shall be exempt from the continuing education requirements.
(b) A person who has permitted a license to expire for a period less than 5 years may have the license restored by making application to the Department and filing proof, acceptable to the Department, of fitness to have the license restored. Proof may include (i) sworn evidence certifying to active practice in another jurisdiction that is satisfactory to the Department, (ii) complying with any continuing education requirements, and (iii) paying the required restoration fee.
(c) A person seeking restoration of a license that has been expired or placed on inactive status for more than 5 years may have the license restored by making application to the Department and filing proof, acceptable to the Department, of fitness to have the license restored. Proof may include (i) sworn evidence of active practice in another jurisdiction, (ii) an affidavit attesting to military service as provided in subsection (c) of this Section, (iii) proof of passage of the environmental Health Proficiency Examination during the period the license was lapsed or on inactive status, (iv) sworn evidence of lawful practice under the supervision of an Illinois-licensed Environmental Healthcare Practitioner in the State of Illinois that is satisfactory to the Department, or (v) proof of current certification, including continuing education, from the National Environmental Health Association Accreditation Council for environmental health curricula or its equivalent as approved by the Department. An applicant for restoration under this Section shall be required to pay any restoration fees as required under this Act and provide proof of meeting continuing education requirements during the 2 years prior to restoration.
However, a person whose license expired while (i) in federal service on active duty with the Armed Forces of the United States or called into service or training with the State Militia or (ii) in training or education under the supervision of the United States, preliminary to induction into the military service may have his or her license renewed or restored without paying any lapsed renewal fees if, within 2 years after honorable termination of the service, training, or education, except under conditions other than honorable, he or she furnishes the Department with satisfactory evidence to the effect that he or she has been so engaged and that the service, training, or education has been terminated.
(d) A person who notifies the Department, in writing on forms prescribed by the Department, may place his or her license on inactive status and shall be excused from the payment of renewal fees until the person notifies the Department, in writing, of the intention to resume active practice.
(e) A person requesting his or her license be changed from inactive to active status shall be required to pay the current renewal fee and shall also demonstrate compliance with the continuing education requirements.
(f) An environmental health practitioner whose license is not renewed or whose license is on inactive status shall not engage in the practice of environmental health in the State of Illinois or use the title or advertise that he or she performs the services of a "licensed environmental health practitioner".
(g) A person violating subsection (f) of this Section shall be considered to be practicing without a license and shall be subject to the disciplinary provisions of this Act.
(h) A license to practice shall not be denied any applicant because of the applicant's race, religion, creed, national origin, political beliefs or activities, age, sex, sexual orientation, or physical impairment that does not affect a person's ability to practice with reasonable judgment, skill, or safety as determined by the Department.
(Source: P.A. 96-671, eff. 8-25-09.)

(225 ILCS 37/28)
(Section scheduled to be repealed on January 1, 2019)
Sec. 28. Fees. The Department shall provide by rule for a schedule of fees for the administration and enforcement of this Act, including but not limited to original licensure, renewal, and restoration. The fees shall be nonrefundable.
(Source: P.A. 91-454, eff. 1-1-00.)

(225 ILCS 37/29)
(Section scheduled to be repealed on January 1, 2019)
Sec. 29. Deposit of fees and fines; appropriations. All fees and fines collected under this Act shall be deposited into the General Professions Dedicated Fund. All moneys in the Fund shall be used by the Department of Professional Regulation, as appropriated, for the ordinary and contingent expenses of the Department.
(Source: P.A. 89-61, eff. 6-30-95.)

(225 ILCS 37/30)
(Section scheduled to be repealed on January 1, 2019)
Sec. 30. Endorsement. The Department may issue a license as a licensed environmental health practitioner, without the required examination, to an applicant licensed under the laws of another state if the requirements for licensure in that state are, on the date of granting the license, substantially equal to the requirements of this Act. The Department shall issue a license as a licensed environmental health practitioner to any applicant who holds a Registered Environmental Health Specialist/Registered Sanitarian credential in good standing with the National Environmental Health Association. An applicant under this Section shall pay all required fees. Applicants have 3 years from the date of application to complete the application process. If the process has not been completed within 3 years, the application shall be denied, the fee forfeited, and the applicant must reapply and meet the requirements in effect at the time of reapplication.
(Source: P.A. 96-671, eff. 8-25-09.)

(225 ILCS 37/31)
(Section scheduled to be repealed on January 1, 2019)
Sec. 31. Checks or orders dishonored. A person who issues or delivers a check or other order to the Department that is returned to the Department unpaid by the financial institution upon which it is drawn shall pay to the Department, in addition to the amount already owed to the Department, a fine of $50. The fines imposed by this Section are in addition to any other discipline provided under this Act prohibiting unlicensed practice or practice on a nonrenewed license. The Department shall notify the person that payment of fees and fines shall be paid to the Department by certified check or money order within 30 calendar days after notification. If, after the expiration of 30 days from the date of the notification, the person fails to submit the necessary remittance, the Department shall automatically terminate the license or certification or deny the application, without hearing. If, after termination or denial, the person seeks a license or certificate, he or she shall apply to the Department for restoration or issuance of a license or certificate and pay all fees and fines due to the Department. The Department may establish a fee for the processing of an application for restoration of a license to pay all costs and expenses of processing of this application. The Director may waive the fines due under this Section in individual cases where the Director finds that the fines would be unnecessarily burdensome.
(Source: P.A. 92-146, eff. 1-1-02.)

(225 ILCS 37/35)
(Section scheduled to be repealed on January 1, 2019)
Sec. 35. Grounds for discipline.
(a) The Department may refuse to issue or renew, or may revoke, suspend, place on probation, reprimand, or take other disciplinary action with regard to any license issued under this Act as the Department may consider proper, including the imposition of fines not to exceed $5,000 for each violation, for any one or combination of the following causes:
(1) Material misstatement in furnishing information

to the Department.

(2) Violations of this Act or its rules.
(3) Conviction of any felony under the laws of any

U.S. jurisdiction, any misdemeanor an essential element of which is dishonesty, or any crime that is directly related to the practice of the profession.

(4) Making any misrepresentation for the purpose of

obtaining a certificate of registration.

(5) Professional incompetence.
(6) Aiding or assisting another person in violating

any provision of this Act or its rules.

(7) Failing to provide information within 60 days in

response to a written request made by the Department.

(8) Engaging in dishonorable, unethical, or

unprofessional conduct of a character likely to deceive, defraud, or harm the public as defined by rules of the Department.

(9) Habitual or excessive use or addiction to

alcohol, narcotics, stimulants, or any other chemical agent or drug that results in an environmental health practitioner's inability to practice with reasonable judgment, skill, or safety.

(10) Discipline by another U.S. jurisdiction or

foreign nation, if at least one of the grounds for a discipline is the same or substantially equivalent to those set forth in this Act.

(11) A finding by the Department that the registrant,

after having his or her license placed on probationary status, has violated the terms of probation.

(12) Willfully making or filing false records or

reports in his or her practice, including, but not limited to, false records filed with State agencies or departments.

(13) Physical illness, including, but not limited to,

deterioration through the aging process or loss of motor skills that result in the inability to practice the profession with reasonable judgment, skill, or safety.

(14) Failure to comply with rules promulgated by the

Illinois Department of Public Health or other State agencies related to the practice of environmental health.

(15) The Department shall deny any application for a

license or renewal of a license under this Act, without hearing, to a person who has defaulted on an educational loan guaranteed by the Illinois Student Assistance Commission; however, the Department may issue a license or renewal of a license if the person in default has established a satisfactory repayment record as determined by the Illinois Student Assistance Commission.

(16) Solicitation of professional services by using

false or misleading advertising.

(17) A finding that the license has been applied for

or obtained by fraudulent means.

(18) Practicing or attempting to practice under a

name other than the full name as shown on the license or any other legally authorized name.

(19) Gross overcharging for professional services

including filing statements for collection of fees or moneys for which services are not rendered.

(b) The Department may refuse to issue or may suspend the license of any person who fails to (i) file a return, (ii) pay the tax, penalty, or interest shown in a filed return; or (iii) pay any final assessment of the tax, penalty, or interest as required by any tax Act administered by the Illinois Department of Revenue until the requirements of the tax Act are satisfied.
(c) The determination by a circuit court that a licensee is subject to involuntary admission or judicial admission to a mental health facility as provided in the Mental Health and Developmental Disabilities Code operates as an automatic suspension. The suspension may end only upon a finding by a court that the licensee is no longer subject to involuntary admission or judicial admission, the issuance of an order so finding and discharging the patient, and the recommendation of the Board to the Director that the licensee be allowed to resume practice.
(d) In enforcing this Section, the Department, upon a showing of a possible violation, may compel any person licensed to practice under this Act or who has applied for licensure or certification pursuant to this Act to submit to a mental or physical examination, or both, as required by and at the expense of the Department. The examining physicians shall be those specifically designated by the Department. The Department may order the examining physician to present testimony concerning this mental or physical examination of the licensee or applicant. No information shall be excluded by reason of any common law or statutory privilege relating to communications between the licensee or applicant and the examining physician. The person to be examined may have, at his or her own expense, another physician of his or her choice present during all aspects of the examination. Failure of any person to submit to a mental or physical examination, when directed, shall be grounds for suspension of a license until the person submits to the examination if the Department finds, after notice and hearing, that the refusal to submit to the examination was without reasonable cause.
If the Department finds an individual unable to practice because of the reasons set forth in this Section, the Department may require that individual to submit to care, counseling, or treatment by physicians approved or designated by the Department, as a condition, term, or restriction for continued, reinstated, or renewed licensure to practice or, in lieu of care, counseling, or treatment, the Department may file a complaint to immediately suspend, revoke, or otherwise discipline the license of the individual.
Any person whose license was granted, continued, reinstated, renewed, disciplined, or supervised subject to such terms, conditions, or restrictions and who fails to comply with such terms, conditions, or restrictions shall be referred to the Director for a determination as to whether the person shall have his or her license suspended immediately, pending a hearing by the Department.
In instances in which the Director immediately suspends a person's license under this Section, a hearing on that person's license must be convened by the Department within 15 days after the suspension and completed without appreciable delay. The Department shall have the authority to review the subject person's record of treatment and counseling regarding the impairment, to the extent permitted by applicable federal statutes and regulations safeguarding the confidentiality of medical records.
A person licensed under this Act and affected under this Section shall be afforded an opportunity to demonstrate to the Department that he or she can resume practice in compliance with acceptable and prevailing standards under the provisions of his or her license.
(Source: P.A. 92-837, eff. 8-22-02.)

(225 ILCS 37/40)
(Section scheduled to be repealed on January 1, 2019)
Sec. 40. Surrender of certificates. Upon the revocation or suspension of any license, the licensee shall immediately surrender the license to the Department, and if the licensee fails to do so, the Department has the right to seize the license.
(Source: P.A. 89-61, eff. 6-30-95.)

(225 ILCS 37/45)
(Section scheduled to be repealed on January 1, 2019)
Sec. 45. Record of Proceedings; transcript. The Department, at its expense, shall provide a stenographer to record all testimony at the hearing of any case where a certificate is revoked or suspended. The notice of hearing, complaint, and all other documents in the nature of pleadings and written motions filed in the proceedings, the transcript of testimony, the report of the Committee, and the order of the Department shall be the record of the proceedings. The Department shall furnish a transcript of the record to any person interested in the hearing upon payment of the fees required under Section 2105-115 of the Department of Professional Regulation Law (20 ILCS 2105/2105-115).
(Source: P.A. 91-239, eff. 1-1-00.)

(225 ILCS 37/50)
(Section scheduled to be repealed on January 1, 2019)
Sec. 50. Use of title. Only a person who has qualified as a licensed environmental health practitioner and who is currently licensed by the State has the right and privilege of using the title "Environmental Health Practitioner", "Licensed Environmental Health Practitioner", or the initials "L.E.H.P." after his or her name. Only a person who has qualified as a licensed environmental health practitioner in training and who is currently licensed by the State has the right and privilege of using the title "environmental health practitioner in training", "licensed environmental health practitioner in training", or "L.E.H.P. in training" after his or her name.
(Source: P.A. 92-837, eff. 8-22-02.)

(225 ILCS 37/55)
(Section scheduled to be repealed on January 1, 2019)
Sec. 55. Penalty for unlawful practice; second and subsequent offenses. A person who engages or offers to engage in environmental health practice in this State without being licensed for that purpose, or whose license has been suspended or revoked, or who violates any of the provisions of this Act for which no specific penalty has been provided is guilty of a Class A misdemeanor.
Any person who has been previously convicted under any of the provisions of this Act and who subsequently violates any of the provisions of this Act is guilty of a Class 4 felony.
(Source: P.A. 89-61, eff. 6-30-95.)

(225 ILCS 37/56)
(Section scheduled to be repealed on January 1, 2019)
Sec. 56. Unlicensed practice; violation; civil penalty.
(a) Any person who practices, offers to practice, attempts to practice, or holds himself or herself out to practice environmental health without being licensed under this Act shall, in addition to any other penalty provided by law, pay a civil penalty to the Department in an amount not to exceed $5,000 for each offense as determined by the Department. The civil penalty shall be assessed by the Department after a hearing is held in accordance with the provisions set forth in this Act regarding the provision of a hearing for the discipline of a licensee.
(b) The Department has the authority and power to investigate any and all unlicensed activity.
(c) The civil penalty shall be paid within 60 days after the effective date of the order imposing the civil penalty. The order shall constitute a judgment and may be filed and execution had thereon in the same manner as any judgment from any court of record.
(Source: P.A. 92-837, eff. 8-22-02.)

(225 ILCS 37/60)
(Section scheduled to be repealed on January 1, 2019)
Sec. 60. Violations; injunctions; cease and desist order.
(a) If a person violates a provision of this Act, the Director may, in the name of the People of the State of Illinois, through the Attorney General of the State of Illinois, petition for an order enjoining the violation or for any order enforcing compliance with this Act. Upon the filing of a verified petition in court, the court may issue a temporary restraining order, without notice or bond, and may preliminarily and permanently enjoin the violation. If it is established that the person has violated or is violating the injunction, the Court may punish the offender for contempt of court. Proceedings under this Section are in addition to, and not in lieu of, all other remedies and penalties provided by this Act.
(b) If a person practices as an environmental health practitioner or holds himself or herself out as such without having a valid license under this Act, then a licensee, an interested party, or a person injured thereby may, in addition to the Director, petition for relief as provided in subsection (a) of this Section.
(c) Whenever in the opinion of the Department a person violates a provision of this Act, the Department may issue a rule to show cause why an order to cease and desist should not be entered against him or her. The rule shall clearly set forth the grounds relied upon by the Department and shall provide a period of 7 days from the date of the rule to file an answer to the satisfaction of the Department. Failure to answer to the satisfaction of the Department shall cause an order to cease and desist to be issued immediately.
(Source: P.A. 89-61, eff. 6-30-95.)

(225 ILCS 37/65)
(Section scheduled to be repealed on January 1, 2019)
Sec. 65. Investigation; notice; hearing. The Department may investigate the actions of an applicant or a person or persons holding or claiming to hold a license. Before refusing to issue, refusing to renew, or taking any disciplinary action regarding a license, the Department shall, at least 30 days before the date set for the hearing, notify in writing the applicant for, or holder of, a license of the nature of any charges and that a hearing will be held on a date designated. The Department shall direct the applicant or licensee to file a written answer with the Board under oath within 20 days after the service of the notice and inform the applicant or licensee that failure to file an answer shall result in default being taken against the applicant or licensee and that the license may be suspended, revoked, or placed on probationary status, or that other disciplinary action may be taken, including limiting the scope, nature, or extent of practice, as the Director may consider proper. Written notice may be served by personal delivery or certified or registered mail to the respondent at the address of his or her last notification to the Department. If the person fails to file an answer after receiving notice, his or her license or certificate may, in the discretion of the Department, be suspended, revoked, or placed on probationary status or the Department may take any disciplinary action considered proper, including limiting the scope, nature, or extent of the person's practice or the imposition of a fine, without a hearing, if the act or acts charged constitute sufficient grounds for such action under this Act. At the time and place fixed in the notice, the Board shall proceed to hear the charges and the parties or their counsel shall be accorded ample opportunity to present statements, testimony, evidence, and arguments as may be pertinent to the charges or to their defense. The Board may continue a hearing from time to time.
(Source: P.A. 89-61, eff. 6-30-95.)

(225 ILCS 37/70)
(Section scheduled to be repealed on January 1, 2019)
Sec. 70. Records of proceeding. The Department, at its expense, shall preserve a record of all proceedings at the formal hearing of any case. The notice of hearing, complaint, and all other documents in the nature of pleadings, written motions filed in the proceedings, transcripts of testimony, reports of the Board and orders of the Department shall be in the record of the proceedings. The Department shall furnish a transcript of the record to any person interested in the hearing upon payment of the fee required under Section 2105-115 of the Department of Professional Regulation Law (20 ILCS 2105/2105-115).
(Source: P.A. 91-239, eff. 1-1-00.)

(225 ILCS 37/75)
(Section scheduled to be repealed on January 1, 2019)
Sec. 75. Subpoenas; oaths; attendance of witnesses. The Department has the power to subpoena and to bring before it any person and to take testimony either orally or by deposition, or both, with the same fees and mileage and in the same manner as prescribed in civil cases in the courts of this State.
The Director, the designated hearing officer, and every member of the Board has the power to administer oaths to witnesses at any hearing that the Department is authorized to conduct and any other oaths authorized in any Act administered by the Department.
(Source: P.A. 89-61, eff. 6-30-95.)

(225 ILCS 37/76)
(Section scheduled to be repealed on January 1, 2019)
Sec. 76. Compelling testimony. A circuit court, upon application of the Department or its designee, or of the applicant or licensee against whom proceedings under this Act are pending, may enter an order requiring the attendance of witnesses and their testimony, and the production of documents, papers, files, books, and records in connection with any hearing or investigation. The court may compel obedience to its orders by proceedings for contempt.
(Source: P.A. 89-61, eff. 6-30-95.)

(225 ILCS 37/80)
(Section scheduled to be repealed on January 1, 2019)
Sec. 80. Recommendations for disciplinary action. At the conclusion of the hearing, the Board shall present to the Director a written report of its findings and recommendations. The report shall contain a finding whether or not the licensee violated this Act or failed to comply with the conditions required in this Act. The Board shall specify the nature of the violation or failure to comply and shall make its recommendations to the Director.
The report of findings, conclusions of law, and recommendations of the Board shall be the basis for the Department's order for refusal to issue or for the granting of a license or for any disciplinary action. If the Director disagrees with the recommendation of the Board, the Director may issue an order in contravention of the Board's report. The finding is not admissible in evidence against the person in a criminal prosecution brought for violation of this Act, but the hearing and findings are not a bar to criminal prosecution brought for violation of this Act.
(Source: P.A. 89-61, eff. 6-30-95.)

(225 ILCS 37/85)
(Section scheduled to be repealed on January 1, 2019)
Sec. 85. Rehearing. In any hearing involving disciplinary action against an applicant or licensee, a copy of the Board's report shall be served upon the applicant or licensee by the Department, either personally or as provided in this Act for the service of the notice of hearing. Within 20 calendar days after service, the applicant or licensee may present to the Department a motion in writing for a rehearing that shall specify the particular grounds for rehearing. If no motion for rehearing is filed, then upon the expiration of the time specified for filing a motion, or if a motion for rehearing is denied, then upon denial, the Director may enter an order in accordance with recommendations of the Board, except as provided in this Act. If the applicant or licensee orders from the reporting service, and pays for a transcript of the record within the time for filing a motion for rehearing, the 20 calendar day period within which a motion may be filed shall commence upon the delivery of the transcript to the respondent.
(Source: P.A. 88-670, eff. 12-2-94; 89-61, eff. 6-30-95.)

(225 ILCS 37/90)
(Section scheduled to be repealed on January 1, 2019)
Sec. 90. Hearing by other examiner. Whenever the Director is not satisfied that substantial justice has been done in the revocation, suspension, or refusal to issue or renew a license, the Director may order a rehearing by the same or other examiners.
(Source: P.A. 88-683, eff. 1-24-95; 89-61, eff. 6-30-95; 89-626, eff. 8-9-96.)

(225 ILCS 37/95)
(Section scheduled to be repealed on January 1, 2019)
Sec. 95. Appointment of hearing officer. The Director has the authority to appoint any attorney duly licensed to practice law in the State of Illinois to serve as the hearing officer in any action for Departmental refusal to issue a license, renew a license, or to discipline a licensee. The hearing officer has full authority to conduct the hearing. At least one member of the Board shall attend each hearing. The hearing officer shall report the findings of fact, conclusions of law, and recommendations to the Board and the Director. The Board has 60 calendar days from receipt of the report to review the report of the hearing officer and present its findings of fact, conclusions of law, and recommendations to the Director. If the Board fails to present its report within the 60 calendar day period, the Director may issue an order based on the report of the hearing officer. If the Director disagrees with the recommendation of the Board or the hearing officer, the Director may issue an order in contravention of the recommendation.
(Source: P.A. 89-61, eff. 6-30-95.)

(225 ILCS 37/100)
(Section scheduled to be repealed on January 1, 2019)
Sec. 100. Order or certified copy. An order or a certified copy thereof, over the seal of the Department and purporting to be signed by the Director, shall be prima facie proof that:
(1) the signature is the genuine signature of the Director;
(2) the Director is duly appointed and qualified; and
(3) the Board and its members are qualified to act.
(Source: P.A. 89-61, eff. 6-30-95.)

(225 ILCS 37/105)
(Section scheduled to be repealed on January 1, 2019)
Sec. 105. Restoration of suspended or revoked license. At any time after the suspension or revocation of any license, the Department may restore the license to the accused person upon the written recommendation of the Board, unless after an investigation and a hearing the Board determines that restoration is not in the public interest.
(Source: P.A. 89-61, eff. 6-30-95.)

(225 ILCS 37/110)
(Section scheduled to be repealed on January 1, 2019)
Sec. 110. License surrender. Upon the revocation or suspension of any license, the licensee shall immediately surrender the license to the Department. If the licensee fails to do so, the Department has the right to seize the license.
(Source: P.A. 89-61, eff. 6-30-95.)

(225 ILCS 37/115)
(Section scheduled to be repealed on January 1, 2019)
Sec. 115. Temporary suspension. The Director may summarily suspend the license of an environmental health practitioner without a hearing, simultaneously with the initiation of proceedings for a hearing provided for in this Act, if the Director finds that evidence in his or her possession indicates that an environmental health practitioner's continuation in practice would constitute an imminent danger to the public. In the event that the Director summarily suspends the license of an environmental health practitioner without a hearing, a hearing by the Board must be held within 30 calendar days after the suspension has occurred.
(Source: P.A. 89-61, eff. 6-30-95.)

(225 ILCS 37/120)
(Section scheduled to be repealed on January 1, 2019)
Sec. 120. Judicial review. All final administrative decisions of the Department are subject to judicial review under the Administrative Review Law and its rules. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
Proceedings for judicial review shall be commenced in the circuit court of the county in which the party applying for review resides; but if the party is not a resident of this State, the venue shall be in Sangamon County.
(Source: P.A. 89-61, eff. 6-30-95.)

(225 ILCS 37/125)
(Section scheduled to be repealed on January 1, 2019)
Sec. 125. Certification of records. The Department shall not be required to certify any record to the court, to file any answer in court, or otherwise appear in any court in a judicial review proceeding, unless there is filed in the court, with the complaint, a receipt from the Department acknowledging payment of the costs of furnishing and certifying the record. Failure on the part of the plaintiff to file the receipt in court shall be grounds for dismissal of the action.
(Source: P.A. 89-61, eff. 6-30-95.)

(225 ILCS 37/130)
(Section scheduled to be repealed on January 1, 2019)
Sec. 130. Illinois Administrative Procedure Act. The Illinois Administrative Procedure Act is expressly adopted and incorporated in this Act as if all of the provisions of that Act were included in this Act, except that the provision of paragraph (c) of Section 10-65 of the Illinois Administrative Procedure Act, which provides that at hearings the certificate holder has the right to show compliance with all lawful requirements for retention, continuation, or renewal of the certificate, is specifically excluded. For the purpose of this Act, the notice required under Section 10-25 of the Illinois Administrative Procedure Act is deemed sufficient when mailed to the last known address of a party.
(Source: P.A. 99-642, eff. 7-28-16.)

(225 ILCS 37/135)
(Section scheduled to be repealed on January 1, 2019)
Sec. 135. Home rule. The regulation and licensing of environmental health practitioners are exclusive powers and functions of the State. A home rule unit may not regulate or license environmental health practitioners. This Section is a denial and limitation of home rule powers and functions under subsection (h) of Section 6 of Article VII of the Illinois Constitution.
(Source: P.A. 89-61, eff. 6-30-95.)

(225 ILCS 37/99)
(This Section was renumbered as Section 999 by P.A. 97-333.)
Sec. 99. (Renumbered).
(Source: P.A. 87-1223; 97-333, eff. 8-12-11.)

(225 ILCS 37/999)
(Section scheduled to be repealed on January 1, 2019)
Sec. 999. This Act takes effect July 1, 1993.
(Source: P.A. 97-333, eff. 8-12-11.)



225 ILCS 41/ - Funeral Directors and Embalmers Licensing Code.

Article 1 - General Provisions

(225 ILCS 41/Art. 1 heading)

(225 ILCS 41/1-1)
(Section scheduled to be repealed on January 1, 2023)
Sec. 1-1. Short title. This Act may be cited as the Funeral Directors and Embalmers Licensing Code.
(Source: P.A. 87-966.)

(225 ILCS 41/1-5)
(Section scheduled to be repealed on January 1, 2023)
Sec. 1-5. Legislative intent. The practice of funeral directing and embalming in the State of Illinois is declared to be a practice affecting the public health, safety and welfare and subject to regulation and control in the public interest. It is further declared to be a matter of public interest and concern that the preparation, care and final disposition of a deceased human body be attended with appropriate observance and understanding, having due regard and respect for the reverent care of the human body and for those bereaved and the overall spiritual dignity of every person. It is further a matter of public interest that the practice of funeral directing and embalming as defined in this Code merit and receive the confidence of the public and that only qualified persons be authorized to practice funeral directing and embalming in the State of Illinois. This Code shall be liberally construed to best carry out these subjects and purposes.
(Source: P.A. 97-1130, eff. 8-28-12.)

(225 ILCS 41/1-10)
(Section scheduled to be repealed on January 1, 2023)
Sec. 1-10. Definitions. As used in this Code:
"Address of record" means the designated address recorded by the Department in the applicant's or licensee's application file or license file. It is the duty of the applicant or licensee to inform the Department of any changes of address and those changes must be made either through the Department's website or by contacting the Department.
"Applicant" means any person making application for a license. Any applicants or people who hold themselves out as applicants are considered licensees for purposes of enforcement, investigation, hearings, and the Illinois Administrative Procedure Act.
"Board" means the Funeral Directors and Embalmers Licensing and Disciplinary Board.
"Certificate of Death" means a certificate of death as referenced in the Illinois Vital Records Act.
"Department" means the Department of Financial and Professional Regulation.
"Funeral director and embalmer" means a person who is licensed and qualified to practice funeral directing and to prepare, disinfect and preserve dead human bodies by the injection or external application of antiseptics, disinfectants or preservative fluids and materials and to use derma surgery or plastic art for the restoring of mutilated features. It further means a person who restores the remains of a person for the purpose of funeralization whose organs or bone or tissue has been donated for anatomical purposes.
"Funeral director and embalmer intern" means a person licensed by the Department who is qualified to render assistance to a funeral director and embalmer in carrying out the practice of funeral directing and embalming under the supervision of the funeral director and embalmer.
"Embalming" means the process of sanitizing and chemically treating a deceased human body in order to reduce the presence and growth of microorganisms, to retard organic decomposition, to render the remains safe to handle while retaining naturalness of tissue, and to restore an acceptable physical appearance for funeral viewing purposes.
"Funeral director" means a person, known by the title of "funeral director" or other similar words or titles, licensed by the Department who practices funeral directing.
"Funeral establishment", "funeral chapel", "funeral home", or "mortuary" means a building or separate portion of a building having a specific street address or location and devoted to activities relating to the shelter, care, custody and preparation of a deceased human body and which may contain facilities for funeral or wake services.
"Licensee" means a person licensed under this Code as a funeral director, funeral director and embalmer, or funeral director and embalmer intern. Anyone who holds himself or herself out as a licensee or who is accused of unlicensed practice is considered a licensee for purposes of enforcement, investigation, hearings, and the Illinois Administrative Procedure Act.
"Owner" means the individual, partnership, corporation, limited liability company, association, trust, estate, or agent thereof, or other person or combination of persons who owns a funeral establishment or funeral business.
"Person" means any individual, partnership, association, firm, corporation, limited liability company, trust or estate, or other entity. "Person" includes both natural persons and legal entities.
"Secretary" means the Secretary of Financial and Professional Regulation.
(Source: P.A. 96-863, eff. 3-1-10; 96-1463, eff. 1-1-11; 97-1130, eff. 8-28-12.)

(225 ILCS 41/1-15)
(Section scheduled to be repealed on January 1, 2023)
Sec. 1-15. Funeral directing; definition. Conducting or engaging in or representing or holding out oneself as conducting or engaged in any one or any combination of the following practices constitutes the practice of funeral directing:
(a) The practice of preparing, otherwise than by

embalming, for the burial, cremation, or disposition and directing and supervising the burial or disposition of deceased human remains or performing any act or service in connection with the preparing of dead human bodies. Preparation, direction, and supervision shall not be construed to mean those functions normally performed by cemetery and crematory personnel.

(b) The practice of operating a place for preparing

for the disposition of deceased human bodies or for caring for deceased human bodies before their disposition. Nothing in this Code shall prohibit the ownership and management of such a place by an unlicensed owner if the place is operated in accordance with this Code and the unlicensed owner does not engage in any form of funeral directing. An unlicensed owner may interact with consumers while a licensed funeral director is present in accordance with this Section.

(c) The removal of a deceased human body from its

place of death, institution, or other location. A licensed funeral director and embalmer intern may remove a deceased human body from its place of death, institution, or other location without another licensee being present. The licensed funeral director may engage others who are not licensed funeral directors, licensed funeral director and embalmers, or licensed funeral director and embalmer interns to assist in the removal if the funeral director directs and instructs them in handling and precautionary procedures and accompanies them on all calls. The transportation of deceased human remains to a cemetery, crematory or other place of final disposition shall be under the immediate direct supervision of a licensee unless otherwise permitted by this Section. The transportation of deceased human remains that are embalmed or otherwise prepared and enclosed in an appropriate container to some other place that is not the place of final disposition, such as another funeral home or common carrier, or to a facility that shares common ownership with the transporting funeral home may be performed under the general supervision of a licensee, but the supervision need not be immediate or direct.

(d) The administering and conducting of, or assuming

responsibility for administering and conducting of, at need funeral arrangements.

(e) The assuming custody of, transportation,

providing shelter, protection and care and disposition of deceased human remains and the furnishing of necessary funeral services, facilities and equipment.

(f) Using in connection with a name or practice the

word "funeral director", "undertaker", "mortician", "funeral home", "funeral parlor", "funeral chapel", or any other title implying that the person is engaged in the practice of funeral directing.

Within the existing scope of the practice of funeral directing or funeral directing and embalming, only a licensed funeral director, a licensed funeral director and embalmer, or a licensed funeral director and embalmer intern under the restrictions provided for in this Code, and not any other person employed or contracted by the licensee, may engage in the following activities at-need: (1) have direct contact with consumers and explain funeral or burial merchandise or services or (2) negotiate, develop, or finalize contracts with consumers. This paragraph shall not be construed or enforced in such a manner as to limit the functions of persons regulated under the Illinois Funeral or Burial Funds Act, the Illinois Pre-Need Cemetery Sales Act, the Cemetery Oversight Act, the Cemetery Care Act, the Cemetery Association Act, the Illinois Insurance Code, or any other related professional regulatory Act.
The practice of funeral directing shall not include the phoning in of obituary notices, ordering of flowers for the funeral, or reporting of prices on the firm's general price list as required by the Federal Trade Commission Funeral Rule by nonlicensed persons, or like clerical tasks incidental to the act of making funeral arrangements.
The making of funeral arrangements, at need, shall be done only by licensed funeral directors or licensed funeral directors and embalmers. Licensed funeral director and embalmer interns may, however, assist or participate in the arrangements under the direct supervision of a licensed funeral director or licensed funeral director and embalmer.
(Source: P.A. 97-1130, eff. 8-28-12; 98-432, eff. 1-1-14.)

(225 ILCS 41/1-20)
(Section scheduled to be repealed on January 1, 2023)
Sec. 1-20. Funeral directing and embalming; definition. "The practice of funeral directing and embalming" means:
(a) The practice of preparing, otherwise than by

embalming, for the burial, cremation, or disposition and directing and supervising the burial or disposition of deceased human remains or performing any act or service in connection with the preparing of dead human bodies. Preparation, direction, and supervision shall not be construed to mean those functions normally performed by cemetery and crematory personnel.

(b) The practice of operating a place for preparing

for the disposition of deceased human bodies or for caring for deceased human bodies before their disposition. Nothing in this Code shall prohibit the ownership and management of such a place by an unlicensed owner if the place is operated in accordance with this Code and the unlicensed owner does not engage in any form of funeral directing and embalming.

(c) The removal of a deceased human body from its

place of death, institution or other location. A licensed funeral director and embalmer intern may remove a deceased human body from its place of death, institution, or other location without another licensee being present. The licensed funeral director and embalmer may engage others who are not licensed funeral directors and embalmers, licensed funeral directors, or licensed funeral director and embalmer interns to assist in the removal if the funeral director and embalmer directs and instructs them in handling and precautionary procedures and accompanies them on all calls. The transportation of deceased human remains to a cemetery, crematory or other place of final disposition shall be under the immediate, direct supervision of a licensee unless otherwise permitted by this Section. The transportation of deceased human remains that are embalmed or otherwise prepared and enclosed in an appropriate container to some other place that is not the place of final disposition, such as another funeral home or common carrier, or to a facility that shares common ownership with the transporting funeral home may be performed under the general supervision of a licensee, but the supervision need not be immediate or direct.

(d) The administering and conducting of, or assuming

responsibility for administering and conducting of, at need funeral arrangements.

(e) The assuming custody of, transportation,

providing shelter, protection and care and disposition of deceased human remains and the furnishing of necessary funeral services, facilities and equipment.

(f) Using in connection with a name or practice the

word "funeral director and embalmer", "embalmer", "funeral director", "undertaker", "mortician", "funeral home", "funeral parlor", "funeral chapel", or any other title implying that the person is engaged in the practice of funeral directing and embalming.

(g) The practice of embalming or representing or

holding out oneself as engaged in the practice of embalming of deceased human bodies or the transportation of human bodies deceased of a contagious or infectious disease.

Within the existing scope of the practice of funeral directing or funeral directing and embalming, only a licensed funeral director, a licensed funeral director and embalmer, or a licensed funeral director and embalmer intern under the restrictions provided for in this Code, and not any other person employed or contracted by the licensee, may engage in the following activities at-need: (1) have direct contact with consumers and explain funeral or burial merchandise or services or (2) negotiate, develop, or finalize contracts with consumers. This paragraph shall not be construed or enforced in such a manner as to limit the functions of persons regulated under the Illinois Funeral or Burial Funds Act, the Illinois Pre-Need Cemetery Sales Act, the Cemetery Oversight Act, the Cemetery Care Act, the Cemetery Association Act, the Illinois Insurance Code, or any other related professional regulatory Act.
The practice of funeral directing and embalming shall not include the phoning in of obituary notices, ordering of flowers for the funeral, or reporting of prices on the firm's general price list as required by the Federal Trade Commission Funeral Rule by nonlicensed persons, or like clerical tasks incidental to the act of making funeral arrangements.
The making of funeral arrangements, at need, shall be done only by licensed funeral directors or licensed funeral directors and embalmers. Licensed funeral director and embalmer interns may, however, assist or participate in the arrangements under the direct supervision of a licensed funeral director or licensed funeral director and embalmer.
(Source: P.A. 96-1463, eff. 1-1-11; 97-1130, eff. 8-28-12.)

(225 ILCS 41/1-30)
(Section scheduled to be repealed on January 1, 2023)
Sec. 1-30. Powers of the Department. Subject to the provisions of this Code, the Department may exercise the following powers:
(1) To authorize examinations to ascertain the

qualifications and fitness of applicants for licensing as a licensed funeral director and embalmer and pass upon the qualifications of applicants for licensure.

(2) To examine the records of a licensed funeral

director or licensed funeral director and embalmer from any year or any other aspect of funeral directing and embalming as the Department deems appropriate.

(3) To investigate any and all funeral directing and

embalming activity.

(4) To conduct hearings on proceedings to refuse to

issue or renew licenses or to revoke, suspend, place on probation, reprimand, or otherwise discipline a license under this Code or take other non-disciplinary action.

(5) To adopt all necessary and reasonable rules and

regulations for the effective administration of this Code.

(6) To prescribe forms to be issued for the

administration and enforcement of this Code.

(7) To maintain rosters of the names and addresses of

all licensees and all persons whose licenses have been suspended, revoked, denied renewal, or otherwise disciplined within the previous calendar year. These rosters shall be available upon written request and payment of the required fee as established by rule.

(8) To contract with third parties for services

necessary for the proper administration of this Code including, without limitation, investigators with the proper knowledge, training, and skills to properly inspect funeral homes and investigate complaints under this Code.

(Source: P.A. 96-1463, eff. 1-1-11; 97-1130, eff. 8-28-12.)



Article 5 - Funeral Directors

(225 ILCS 41/Art. 5 heading)

(225 ILCS 41/5-5)
(Section scheduled to be repealed on January 1, 2023)
Sec. 5-5. License requirement. It is unlawful for any person to practice, or to attempt to practice, funeral directing without a license as a funeral director issued by the Department.
No person shall practice funeral directing unless he or she is employed by or contracted with a fixed place of practice or establishment devoted to the care and preparation for burial or for the transportation of deceased human bodies.
No person shall practice funeral directing independently at the fixed place of practice or establishment of another licensee unless that person's name is published and displayed at all times in connection therewith.
(Source: P.A. 97-1130, eff. 8-28-12; 98-756, eff. 7-16-14.)

(225 ILCS 41/5-7)
(Section scheduled to be repealed on January 1, 2023)
Sec. 5-7. Address of record. It is the duty of the applicant or licensee to inform the Department of any change of address within 14 days after the change of address, either through the Department's website or by contacting the Department's licensure maintenance unit.
(Source: P.A. 96-1463, eff. 1-1-11.)

(225 ILCS 41/5-10)
(Section scheduled to be repealed on January 1, 2023)
Sec. 5-10. Funeral director license; display. Every holder of a license as a funeral director shall display it in a conspicuous place in the licensee's place of practice or in the place of practice in which the licensee is employed or contracted. If the licensee is engaged in funeral directing at more than one place of practice, then in the licensee's principal place of practice or the principal place of practice of the licensee's employer and a copy of the license shall be displayed in a conspicuous place at all other places of practice.
(Source: P.A. 96-1463, eff. 1-1-11; 97-1130, eff. 8-28-12.)

(225 ILCS 41/5-15)
(Section scheduled to be repealed on January 1, 2023)
Sec. 5-15. Renewal; reinstatement; restoration. The expiration date and renewal period for each license issued under this Article shall be set by rule. The holder of a license as a licensed funeral director may renew the license during the month preceding the expiration date of the license by paying the required fee. A licensed funeral director whose license has expired may have the license reinstated within 5 years from the date of expiration upon payment of the required reinstatement fee. The reinstatement shall be effective as of the date of reissuance of the license.
Any licensed funeral director whose license has been expired for more than 5 years may have the license restored only by fulfilling the requirements of the Department's rules and by paying the required restoration fee. However, any licensed funeral director whose license has expired while he or she has been engaged (1) in federal service on active duty with the United States Army, Navy, Marine Corps, Air Force, or Coast Guard, or the State Militia called into the service or training of the United States of America or (2) in training or education under the supervision of the United States preliminary to induction into the military service may have his or her license restored without paying any lapsed renewal fees or restoration fee or without passing any examination if, within 2 years after termination of the service, training or education other than by dishonorable discharge, he or she furnishes the Department with an affidavit to the effect that he or she has been so engaged and that his or her service, training or education has been so terminated.
In addition to any other requirement for renewal of a license or reinstatement or restoration of an expired license, as a condition for the renewal, reinstatement, or restoration of a license as a licensed funeral director, each licensee shall provide evidence to the Department of completion of at least 12 hours of continuing education during the 24 months preceding the expiration date of the license, or in the case of reinstatement or restoration, during the 24 months preceding application for reinstatement or restoration. The continuing education sponsors shall be approved by the Board. In addition, any qualified continuing education course for funeral directors offered by a college, university, the Illinois Funeral Directors Association, Funeral Directors Services Association of Greater Chicago, Cook County Association of Funeral Home Owners, Inc., Illinois Selected Morticians Association, Inc., Illinois Cemetery and Funeral Home Association, National Funeral Directors Association, Selected Independent Funeral Homes, National Funeral Directors and Morticians Association, Inc., International Order of the Golden Rule, or an Illinois school of mortuary science shall be accepted toward satisfaction of the continuing education requirements.
The Department shall establish by rule a means for verification of completion of the continuing education required by this Section. This verification may be accomplished through audits of records maintained by licensees, by requiring the filing of continued education certificates with the Department or a qualified organization selected by the Department to maintain these records, or by other means established by the Department.
Except as otherwise provided in this paragraph, a person who is licensed as a funeral director under this Code and who has engaged in the practice of funeral directing for at least 40 years shall be exempt from the continuing education requirements of this Section. Licensees who have not engaged in the practice of funeral directing for at least 40 years by January 1, 2016 shall not receive this exemption after that date. In addition, the Department shall establish by rule an exemption or exception, for a limited period of time, for funeral directors who, by reason of advanced age, health or other extreme condition should reasonably be excused from the continuing education requirement upon the approval of the Secretary. Those persons, identified above, who cannot attend on-site classes, shall have the opportunity to comply by completing home study courses designed for them by sponsors.
(Source: P.A. 96-1463, eff. 1-1-11; 97-1130, eff. 8-28-12.)

(225 ILCS 41/5-18)
(Section scheduled to be repealed on January 1, 2023)
Sec. 5-18. Inactive status.
(a) Any funeral director who notifies the Department in writing on forms prescribed by the Department may elect to place his or her license on an inactive status and shall, subject to rules of the Department, be excused from payment of renewal fees and completion of continuing education requirements until he or she notifies the Department in writing of an intent to restore or reinstate the license to active status.
(b) Any licensee who has permitted his or her license to expire or who has had his or her license on inactive status may have the license restored by making application to the Department, by filing proof acceptable to the Department of his or her fitness to have the license restored, and by paying the required fees. Proof of fitness may include sworn evidence certifying to active lawful practice in another jurisdiction. If the licensee has not maintained an active practice in another jurisdiction satisfactory to the Department, then the Department shall determine by an evaluation program, established by rule, his or her fitness for restoration of the license and shall establish procedures and requirements for restoration. Any licensee whose license is on inactive status shall not practice in the State.
(c) Any licensee whose license is on inactive status or in a non-renewed status shall not engage in the practice of funeral directing in the State or use the title or advertise that he or she performs the services of a licensed funeral director. Any person violating this Section shall be considered to be practicing without a license and shall be subject to the disciplinary provisions of this Code.
(Source: P.A. 97-1130, eff. 8-28-12.)

(225 ILCS 41/5-20)
(Section scheduled to be repealed on January 1, 2023)
Sec. 5-20. Disposition of unclaimed cremated remains. The holder of a license is authorized at his or her discretion to effect a final disposition of the unclaimed cremated remains of any cremated human body if no person lawfully entitled to the custody of the ashes makes or has made a proper request for them within one year of the date of death of the person whose body was cremated.
(Source: P.A. 97-1130, eff. 8-28-12.)

(225 ILCS 41/5-25)
(Section scheduled to be repealed on January 1, 2023)
Sec. 5-25. Prohibition of new licenses. The Department shall not issue any new licenses as funeral directors or funeral director trainees. Any person issued a license as a funeral director before June 1, 1991 may renew the license after that date under the provisions of this Article and that person may continue to renew or restore the license during his or her lifetime, subject only to the renewal or restoration requirements for the license under this Code.
(Source: P.A. 93-268, eff. 1-1-04.)



Article 10 - Funeral Directors And Embalmers

(225 ILCS 41/Art. 10 heading)

(225 ILCS 41/10-5)
(Section scheduled to be repealed on January 1, 2023)
Sec. 10-5. License requirement. It is unlawful for any person to practice or attempt to practice funeral directing and embalming without being licensed by the Department.
No person shall practice funeral directing and embalming unless he or she is employed by or contracted with a fixed place of practice or establishment devoted to the care and preparation for burial or for the transportation of deceased human bodies.
No person shall practice funeral directing and embalming independently at the fixed place of practice or establishment of another licensee unless his or her name shall be published and displayed at all times in connection therewith.
No licensed intern shall independently practice funeral directing and embalming; however, a licensed funeral director and embalmer intern may under the immediate personal supervision of a licensed funeral director and embalmer assist a licensed funeral director and embalmer in the practice of funeral directing and embalming.
No person shall practice as a funeral director and embalmer intern unless he or she possesses a valid license in good standing to do so in the State of Illinois.
(Source: P.A. 97-1130, eff. 8-28-12; 98-756, eff. 7-16-14.)

(225 ILCS 41/10-7)
(Section scheduled to be repealed on January 1, 2023)
Sec. 10-7. Address of record. It is the duty of the applicant or licensee to inform the Department of any change of address within 14 days after the change of address, either through the Department's website or by contacting the Department's licensure maintenance unit.
(Source: P.A. 96-1463, eff. 1-1-11.)

(225 ILCS 41/10-10)
(Section scheduled to be repealed on January 1, 2023)
Sec. 10-10. License qualifications. A person who meets all of the following requirements is qualified to receive a license as a funeral director and embalmer:
(a) Is at least 18 years of age.
(b) Has successfully completed one academic year in a college or university and has successfully completed a course of instruction of at least one year duration in a professional school or college teaching the practice of funeral directing and embalming that is recognized and approved by the Department.
(c) Has studied funeral directing and embalming in this State under a funeral director and embalmer, licensed under this Code or any prior Act, for at least one year. Nevertheless, no credit shall be given for the study of funeral directing and embalming in this State as an intern unless the applicant during the period of study was a licensed funeral director and embalmer intern.
(d) Is satisfactorily versed in approved measures used by the practice for the prevention and against the spread of disease and has the skills reasonably involved, and is adequately and properly protected against communicable diseases by means usually adopted and approved by medical science.
(e) Has passed an examination developed or acquired by the Department and conducted by the Department or its designee to determine the fitness of an applicant to receive a license as a licensed funeral director and embalmer.
(Source: P.A. 93-268, eff. 1-1-04.)

(225 ILCS 41/10-15)
(Section scheduled to be repealed on January 1, 2023)
Sec. 10-15. Intern license qualifications. A person who meets all of the following requirements is qualified to receive a license as a licensed funeral director and embalmer intern:
(a) Is at least 18 years of age.
(b) Has successfully completed one academic year in a college or university and has successfully completed a course of instruction of at least one year duration in a professional school or college teaching the practice of funeral directing and embalming that is recognized and approved by the Department.
(c) Has been accepted for internship in funeral directing and embalming by an Illinois licensed funeral director and embalmer.
(d) Is satisfactorily versed in approved measures used by the profession for the prevention and against the spread of disease and has the skills reasonably involved, and is adequately protected against communicable diseases by means usually adopted by medical science.
(Source: P.A. 93-268, eff. 1-1-04.)

(225 ILCS 41/10-20)
(Section scheduled to be repealed on January 1, 2023)
Sec. 10-20. Application. Every person who desires to obtain a license under this Code shall apply to the Department in writing on forms prepared and furnished by the Department. The application shall contain proof of the particular qualifications required of the applicant, shall be certified by the applicant, and shall be accompanied by the required fee. Applicants have 3 years after the date of application to complete the application process. If the process has not been completed in 3 years, then the application shall be denied, the fee shall be forfeited, and the applicant must reapply and meet the requirements in effect at the time of reapplication.
(Source: P.A. 97-1130, eff. 8-28-12.)

(225 ILCS 41/10-22)
(Section scheduled to be repealed on January 1, 2023)
Sec. 10-22. Social Security Number on license application. In addition to any other information required to be contained in the application, every application for an original license under this Code shall include the applicant's Social Security Number, which shall be retained in the agency's records pertaining to the license. As soon as practical, the Department shall assign a customer's identification number to each applicant for a license.
Every application for a renewal, reinstated, or restored license shall require the applicant's customer identification number.
(Source: P.A. 97-400, eff. 1-1-12.)

(225 ILCS 41/10-25)
(Section scheduled to be repealed on January 1, 2023)
Sec. 10-25. Examinations. The Department shall authorize and hold examinations of applicants for licenses as licensed funeral directors and embalmers. The examination may include both practical demonstrations and written and oral tests and shall embrace the subjects of anatomy, sanitary science, health regulations in relation to the handling of deceased human bodies, measures used by funeral directors and embalmers for the prevention of the spread of diseases, the care, preservation, embalming, transportation, and burial of dead human bodies, and other subjects relating to the care and handling of deceased human bodies as set forth in this Article and as the Department by rule may prescribe.
Whenever the Secretary is not satisfied that substantial justice has been done in an examination, the Secretary may order a reexamination.
If an applicant neglects, fails without an approved excuse or refuses to take the next available examination offered for licensure under this Code, the fee paid by the applicant shall be forfeited to the Department and the application denied. If an applicant fails to pass an examination for licensure under this Code within 3 years after filing an application, the application shall be denied. However, the applicant may thereafter make a new application for examination which shall be accompanied by the required fee.
(Source: P.A. 96-1463, eff. 1-1-11.)

(225 ILCS 41/10-30)
(Section scheduled to be repealed on January 1, 2023)
Sec. 10-30. Issuance, display of license. Whenever an applicant has met the requirements of this Code, the Department shall issue to the applicant a license as a licensed funeral director and embalmer or licensed funeral director and embalmer intern, as the case may be.
Every holder of a license shall display it in a conspicuous place in the licensee's place of practice or in the place of practice in which the licensee is employed or contracted. If the licensee is engaged in funeral directing and embalming at more than one place of practice, then the license shall be displayed in the licensee's principal place of practice or the principal place of practice of the licensee's employer and a copy of the license shall be displayed in a conspicuous place at all other places of practice.
(Source: P.A. 96-1463, eff. 1-1-11; 97-1130, eff. 8-28-12.)

(225 ILCS 41/10-35)
(Section scheduled to be repealed on January 1, 2023)
Sec. 10-35. Renewal; reinstatement; restoration. The expiration date and renewal period for each license issued under this Article shall be set by rule. The holder of a license as a licensed funeral director and embalmer or funeral director and embalmer intern may renew the license during the month preceding the expiration date of the license by paying the required fee. A licensed funeral director and embalmer or licensed funeral director and embalmer trainee whose license has expired may have the license reinstated within 5 years from the date of expiration upon payment of the required reinstatement fee and fulfilling the requirements of the Department's rules. The reinstatement of the license is effective as of the date of the reissuance of the license.
Any licensed funeral director and embalmer whose license has been expired for more than 5 years may have the license restored only by fulfilling the requirements set forth in the Department's rules and by paying the required restoration fee. However, any licensed funeral director and embalmer or licensed funeral director and embalmer intern whose license has expired while he or she has been engaged (1) in federal service on active duty with the United States Army, Navy, Marine Corps, Air Force, or Coast Guard, or the State Militia called into the service or training of the United States of America or (2) in training or education under the supervision of the United States preliminary to induction into the military service, may have his or her license restored without paying any lapsed renewal fees or restoration fee or without passing any examination if, within 2 years after termination of the service, training or education other than by dishonorable discharge, he or she furnishes the Department with an affidavit to the effect that he or she has been so engaged and that his or her service, training or education has been so terminated.
No license of a funeral director and embalmer intern shall be renewed more than twice.
In addition to any other requirement for renewal of a license or reinstatement or restoration of an expired license, as a condition for the renewal, reinstatement, or restoration of a license as a licensed funeral director and embalmer, each licensee shall provide evidence to the Department of completion of at least 24 hours of continuing education during the 24 months preceding the expiration date of the license, or in the case of reinstatement or restoration, within the 24 months preceding the application for reinstatement or restoration. The continuing education sponsors shall be approved by the Board. In addition, any qualified continuing education course for funeral directors and embalmers offered by a college, university, the Illinois Funeral Directors Association, Funeral Directors Services Association of Greater Chicago, Cook County Association of Funeral Home Owners, Inc., Illinois Selected Morticians Associations, Inc., Illinois Cemetery and Funeral Home Association, National Funeral Directors Association, Selected Independent Funeral Homes, National Funeral Directors and Morticians Association, Inc., International Order of the Golden Rule, or an Illinois school of mortuary science shall be accepted toward satisfaction of the continuing education requirements.
The Department shall establish by rule a means for verification of completion of the continuing education required by this Section. This verification may be accomplished through audits of records maintained by licensees, by requiring the filing of continued education certificates with the Department or a qualified organization selected by the Department to maintain the records, or by other means established by the Department.
Except as otherwise provided in this paragraph, a person who is licensed as a funeral director and embalmer under this Code and who has engaged in the practice of funeral directing and embalming for at least 40 years shall be exempt from the continuing education requirements of this Section. Licensees who have not engaged in the practice of funeral directing and embalming for at least 40 years by January 1, 2016 shall not receive this exemption after that date. In addition, the Department shall establish by rule an exemption or exception, for a limited period of time, for funeral directors and embalmers who, by reason of advanced age, health or other extreme condition, should reasonably be excused from the continuing education requirement upon the approval of the Secretary. Those persons, identified above, who cannot attend on-site classes, shall have the opportunity to comply by completing home study courses designed for them by sponsors.
(Source: P.A. 96-1463, eff. 1-1-11; 97-1130, eff. 8-28-12.)

(225 ILCS 41/10-38)
(Section scheduled to be repealed on January 1, 2023)
Sec. 10-38. Inactive status.
(a) Any funeral director and embalmer who notifies the Department in writing on forms prescribed by the Department may elect to place his or her license on an inactive status and shall, subject to rules of the Department, be excused from payment of renewal fees and completion of continuing education requirements until he or she notifies the Department in writing of an intent to restore or reinstate the license to active status.
(b) While on inactive status, the licensee shall only be required to pay a single fee, established by the Department, to have the license placed on inactive status. Any licensee who has permitted his or her license to expire or who has had his or her license on inactive status may have the license restored by making application to the Department, by filing proof acceptable to the Department of his or her fitness to have the license restored, and by paying the required fees. Proof of fitness may include sworn evidence certifying to active lawful practice in another jurisdiction. If the licensee has not maintained an active practice in another jurisdiction satisfactory to the Department, then the Department shall determine by an evaluation program, established by rule, his or her fitness for restoration of the license and shall establish procedures and requirements for restoration.
(c) Any licensee whose license is on inactive status or in a non-renewed status shall not engage in the practice of funeral directing and embalming in the State or use the title or advertise that he or she performs the services of a licensed funeral director and embalmer. Any person violating this Section shall be considered to be practicing without a license and shall be subject to the disciplinary provisions of this Code.
(Source: P.A. 97-1130, eff. 8-28-12.)

(225 ILCS 41/10-40)
Sec. 10-40. (Repealed).
(Source: P.A. 89-387, eff. 8-20-95. Repealed by P.A. 97-1130, eff. 8-28-12.)

(225 ILCS 41/10-43)
(Section scheduled to be repealed on January 1, 2023)
Sec. 10-43. Endorsement. The Department may issue a funeral director and embalmer license, without the required examination, to an applicant licensed by another state, territory, possession of the United States, or the District of Columbia, if (i) the licensing requirements of that licensing authority are, on the date of licensure, substantially equal to the requirements set forth under this Code and (ii) the applicant provides the Department with evidence of good standing from the licensing authority of that jurisdiction. An applicant under this Section shall pay all of the required fees.
(Source: P.A. 97-1130, eff. 8-28-12.)

(225 ILCS 41/10-45)
(Section scheduled to be repealed on January 1, 2023)
Sec. 10-45. Unclaimed cremated remains. A licensee is authorized at his or her discretion to effect a final disposition of the cremated remains of any cremated human body, provided no person lawfully entitled to the custody of the cremated remains makes or has made a proper request for them within one year after the date of death of the person whose body was cremated.
(Source: P.A. 87-966.)



Article 12 - Customer Service Employees (Repealed)

(225 ILCS 41/Art. 12 heading)



Article 15 - Administration And Enforcement

(225 ILCS 41/Art. 15 heading)

(225 ILCS 41/15-5) (from Ch. 111, par. 2825)
(Section scheduled to be repealed on January 1, 2023)
Sec. 15-5. Funeral Directors and Embalmers Licensing and Disciplinary Board. A Funeral Directors and Embalmers Licensing and Disciplinary Board is created and shall consist of 7 persons, 6 of whom are licensed to practice funeral directing and embalming in this State, and one who is a knowledgeable public member. Each member shall be appointed by the Secretary. The persons so appointed shall hold their offices for 4 years and until qualified successors are appointed. All vacancies occurring shall be filled by the Secretary for the unexpired portion of the term rendered vacant. No member shall be eligible to serve for more than 2 full consecutive terms. The Secretary may remove or suspend any member of the Board for cause at any time before the expiration of his or her term. The Secretary shall be the sole arbiter of cause. The Board shall annually select a chairman from its membership. The members of the Board shall be reimbursed for all legitimate and necessary expenses incurred in attending meetings of the Board. The Board may meet as often as necessary to perform its duties under this Code, and shall meet at least once a year in Springfield, Illinois.
Four members of the Board shall constitute a quorum. A quorum is required for all Board decisions.
The Department shall consider the recommendation of the Board in the development of proposed rules under this Code. Notice of any proposed rulemaking under this Code shall be transmitted to the Board and the Department shall review the response of the Board and any recommendations relating to that rulemaking.
The Department shall seek the advice and recommendations of the Board in connection with any rulemaking or disciplinary actions relating to funeral director and embalmers and funeral director and embalmer interns, including applications for restoration of revoked licenses. Members of the Board shall be immune from suit in any action based upon any disciplinary proceedings or other activities performed in good faith as members of the Board.
(Source: P.A. 96-1463, eff. 1-1-11; 97-1130, eff. 8-28-12.)

(225 ILCS 41/15-10)
(Section scheduled to be repealed on January 1, 2023)
Sec. 15-10. Administrative Procedure Act. The Illinois Administrative Procedure Act is hereby expressly adopted and incorporated into this Code as if all of the provisions of that Act were included in this Code, except that the provision of subsection (d) of Section 10-65 of the Illinois Administrative Procedure Act that provides that at hearings the licensee has the right to show compliance with all lawful requirements for retention, continuation or renewal of the license is specifically excluded. For the purposes of this Code the notice required under Section 10-25 of the Illinois Administrative Procedure Act is deemed sufficient when mailed to the address of record.
(Source: P.A. 96-1463, eff. 1-1-11.)

(225 ILCS 41/15-15)
(Section scheduled to be repealed on January 1, 2023)
Sec. 15-15. Complaints; investigations; hearings. The Department may investigate the actions of any applicant or of any person or persons rendering or offering to render services or any person holding or claiming to hold a license under this Code.
The Department shall, before refusing to issue or renew a license or seeking to discipline a licensee under Section 75, at least 30 days before the date set for the hearing, (i) notify the accused in writing of the charges made and the time and place for the hearing on the charges, (ii) direct him or her to file a written answer to the charges under oath within 20 days after service, and (iii) inform the applicant or licensee that failure to answer shall result in a default being entered against the applicant or licensee.
At the time and place fixed in the notice, the Board or the hearing officer appointed by the Secretary shall proceed to hear the charges and the parties or their counsel shall be accorded ample opportunity to present any pertinent statements, testimony, evidence, and arguments. The Board or hearing officer may continue the hearing from time to time. In case the person, after receiving the notice, fails to file an answer, his or her license may, in the discretion of the Secretary, having first received the recommendation of the Board, be suspended, revoked, or placed on probationary status, or be subject to whatever disciplinary action the Secretary considers proper, including limiting the scope, nature, or extent of the person's practice or the imposition of a fine, without a hearing, if the act or acts charged constitute sufficient grounds for that action under this Code. The written notice and any notice in the subsequent proceeding may be served by regular or certified mail to the licensee's address of record.
(Source: P.A. 96-48, eff. 7-17-09; 96-1463, eff. 1-1-11; 97-1130, eff. 8-28-12.)

(225 ILCS 41/15-16)
(Section scheduled to be repealed on January 1, 2023)
Sec. 15-16. Appointment of a hearing officer. The Secretary has the authority to appoint any attorney licensed to practice law in the State of Illinois to serve as the hearing officer in any action for refusal to issue, restore, or renew a license or to discipline a licensee. The hearing officer has full authority to conduct the hearing.
(Source: P.A. 96-1463, eff. 1-1-11; 97-1130, eff. 8-28-12.)

(225 ILCS 41/15-17)
(Section scheduled to be repealed on January 1, 2023)
Sec. 15-17. Consent order. At any point in any investigation or disciplinary proceeding provided for in this Code, both parties may agree to a negotiated consent order. The consent order shall be final upon signature of the Secretary.
(Source: P.A. 96-1463, eff. 1-1-11.)

(225 ILCS 41/15-18)
(Section scheduled to be repealed on January 1, 2023)
Sec. 15-18. Temporary suspension. The Secretary may temporarily suspend the license of a licensee without a hearing, simultaneously with the institution of proceedings for a hearing provided in Section 15-15 of this Code, if the Secretary finds that the public interest, safety, or welfare requires such emergency action. In the event that the Secretary temporarily suspends a license without a hearing before the Board or a duly appointed hearing officer, a hearing shall be held within 30 days after the suspension has occurred. The suspended licensee may seek a continuance of the hearing, during which time the suspension shall remain in effect. The proceeding shall be concluded without appreciable delay. If the Department does not hold a hearing within 30 days after the date of the suspension, then the licensee's license shall be automatically reinstated.
(Source: P.A. 97-1130, eff. 8-28-12.)

(225 ILCS 41/15-19)
(Section scheduled to be repealed on January 1, 2023)
Sec. 15-19. Consent to Administrative Supervision order. In appropriate cases, the Department may resolve a complaint against a licensee through the issuance of a Consent to Administrative Supervision order. A licensee subject to a Consent to Administrative Supervision order shall be considered by the Department as an active licensee in good standing. This order shall not be reported or considered by the Department to be a discipline of the licensee. The records regarding an investigation and a Consent to Administrative Supervision order shall be considered confidential and shall not be released by the Department except as mandated by law. A complainant shall be notified if his or her complaint has been resolved by a Consent to Administrative Supervision order.
(Source: P.A. 97-1130, eff. 8-28-12.)

(225 ILCS 41/15-20)
(Section scheduled to be repealed on January 1, 2023)
Sec. 15-20. Transcript; record of proceedings. The Department, at its expense, shall preserve a record of all proceedings at the formal hearing of any case. The notice of hearing, complaint and all other documents in the nature of pleadings and written motions filed in the proceedings, the transcript of testimony, the report of the Board or hearing officer, and the orders of the Department shall be the record of the proceedings.
(Source: P.A. 96-1463, eff. 1-1-11; 97-1130, eff. 8-28-12.)

(225 ILCS 41/15-21)
(Section scheduled to be repealed on January 1, 2023)
Sec. 15-21. Findings and recommendations. At the conclusion of the hearing, the Board or hearing officer shall present to the Secretary a written report of its findings of fact, conclusions of law, and recommendations. The report shall contain a finding of whether or not the accused person violated this Code or its rules or failed to comply with the conditions required in this Code or its rules. The Board shall specify the nature of any violations or failure to comply and shall make its recommendations to the Secretary. In making recommendations for any disciplinary action, the Board may take into consideration all facts and circumstances bearing upon the reasonableness of the conduct of the accused and the potential for future harm to the public, including, but not limited to, previous discipline of the accused by the Department, intent, degree of harm to the public and likelihood of harm in the future, any restitution made by the accused, and whether the incident or incidents contained in the complaint appear to be isolated or represent a continuing pattern of conduct. In making its recommendations for discipline, the Board shall endeavor to ensure that the severity of the discipline recommended is reasonably related to the severity of the violation.
The report of findings of fact, conclusions of law, and recommendation of the Board or hearing officer shall be the basis for the Secretary's order refusing to issue, restore, or renew a license, or otherwise disciplining a licensee. If the Secretary disagrees with the recommendations of the Board or hearing officer, the Secretary may issue an order in contravention of the Board or hearing officer's recommendations. The finding is not admissible in evidence against the person in a criminal prosecution brought for a violation of this Code, but the hearing and finding are not a bar to a criminal prosecution brought for a violation of this Code.
(Source: P.A. 96-1463, eff. 1-1-11; 97-1130, eff. 8-28-12.)

(225 ILCS 41/15-22)
(Section scheduled to be repealed on January 1, 2023)
Sec. 15-22. Rehearing. At the conclusion of the hearing, a copy of the Board or hearing officer's report shall be served upon the applicant or licensee by the Department, either personally or as provided in this Code for the service of a notice of hearing. Within 20 calendar days after service, the applicant or licensee may present to the Department a motion in writing for a rehearing, which shall specify the particular grounds for rehearing. The Department may respond to the motion for rehearing within 20 calendar days after its service on the Department. If no motion for rehearing is filed, then upon the expiration of the time specified for filing such a motion, or if a motion for rehearing is denied, then upon denial, the Secretary may enter an order in accordance with the recommendations of the Board or hearing officer. If the applicant or licensee orders from the reporting service and pays for a transcript of the record within the time for filing a motion for rehearing, the 20-day period within which a motion may be filed shall commence upon the delivery of the transcript to the applicant or licensee.
If the Secretary believes that substantial justice has not been done in the revocation, suspension, or refusal to issue, restore, or renew a license, or other discipline of an applicant or licensee, he or she may order a rehearing by the same or other hearing officers.
(Source: P.A. 96-1463, eff. 1-1-11; 97-1130, eff. 8-28-12.)

(225 ILCS 41/15-25)
(Section scheduled to be repealed on January 1, 2023)
Sec. 15-25. Subpoenas; oaths; attendance of witnesses.
(a) The Department may subpoena and bring before it any person to take the oral or written testimony or compel the production of any books, papers, records, or any other documents that the Secretary or his or her designee deems relevant or material to any investigation or hearing conducted by the Department with the same fees and mileage and in the same manner as prescribed in civil cases in the courts of this State.
(b) The Secretary, the hearing officer, any member of the Board, or a certified shorthand court reporter may administer oaths at any hearing that the Department conducts. Notwithstanding any other statute or Department rule to the contrary, all requests for testimony, production of documents, or records shall be in accordance with this Code.
(c) Any circuit court, upon application of the applicant, licensee or the Department, may order the attendance and testimony of witnesses and the production of relevant documents, files, books, records, and papers in connection with any hearing or investigation. The court may compel compliance with its order by proceedings for contempt of court.
(Source: P.A. 97-1130, eff. 8-28-12.)

(225 ILCS 41/15-30)
(Section scheduled to be repealed on January 1, 2023)
Sec. 15-30. Mental incompetence; suspension. The entry of a judgment by any court of competent jurisdiction establishing the mental incompetence of any person holding a license under this Code operates as a suspension of that person's license. The person may resume his or her practice only upon a finding by a court of competent jurisdiction that the person has recovered mental capacity.
(Source: P.A. 96-1463, eff. 1-1-11.)

(225 ILCS 41/15-35)
(Section scheduled to be repealed on January 1, 2023)
Sec. 15-35. Administrative Review Law.
(a) All final administrative decisions of the Department shall be subject to judicial review under the Administrative Review Law and its rules. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
(b) Proceedings for judicial review shall be commenced in the circuit court of the county in which the party applying for review resides, but if the party is not a resident of Illinois, then the venue shall be in Sangamon County.
(Source: P.A. 96-1463, eff. 1-1-11.)

(225 ILCS 41/15-40)
(Section scheduled to be repealed on January 1, 2023)
Sec. 15-40. Certification of record; receipt. The Department shall not be required to certify any record to the court, to file an answer in court, or otherwise to appear in any court in a judicial review proceeding unless and until the Department has received from the plaintiff payment of the costs of furnishing and certifying the record, which costs shall be determined by the Department. Exhibits shall be certified without cost. Failure on the part of the Plaintiff to file a receipt in court is grounds for dismissal of the action.
(Source: P.A. 96-1463, eff. 1-1-11; 97-1130, eff. 8-28-12.)

(225 ILCS 41/15-41)
(Section scheduled to be repealed on January 1, 2023)
Sec. 15-41. Order or certified copy; prima facie proof. An order or certified copy thereof, over the seal of the Department and purporting to be signed by the Secretary, is prima facie proof that:
(1) the signature is the genuine signature of the

Secretary; and

(2) the Secretary is duly appointed and qualified.
(Source: P.A. 96-1463, eff. 1-1-11; 97-1130, eff. 8-28-12.)

(225 ILCS 41/15-45)
(Section scheduled to be repealed on January 1, 2023)
Sec. 15-45. Practice without license; injunction; cease and desist order; civil penalties.
(a) The practice of funeral directing and embalming or funeral directing by any person who has not been issued a license by the Department, whose license has been suspended or revoked, or whose license has not been renewed is hereby declared to be inimical to the public welfare and to constitute a public nuisance. The Secretary may, in the name of the People of the State of Illinois through the Attorney General of the State of Illinois, or the State's Attorney of any county in which the violation is alleged to have occurred in the State of Illinois, apply for an injunction in the circuit court to enjoin any person who has not been issued a license or whose license has been suspended or revoked, or whose license has not been renewed, from practicing funeral directing and embalming or funeral directing. Upon the filing of a verified complaint in court, the court, if satisfied by affidavit or otherwise that the person is or has been practicing funeral directing and embalming or funeral directing without having been issued a license or after his or her license has been suspended, revoked, or not renewed, may issue a temporary restraining order or preliminary injunction, without notice or bond, enjoining the defendant from further practicing funeral directing and embalming or funeral directing. A copy of the verified complaint shall be served upon the defendant and the proceedings shall thereafter be conducted as in other civil cases. If it is established that the defendant has been or is practicing funeral directing and embalming or funeral directing without having been issued a license or has been or is practicing funeral directing and embalming or funeral directing after his or her license has been suspended, revoked, or not renewed, the court may enter a judgment perpetually enjoining the defendant from further practicing funeral directing and embalming or funeral directing. In case of violation of any injunction entered under this Section, the court may summarily try and punish the offender for contempt of court. Any injunction proceeding shall be in addition to, and not in lieu of, all penalties and other remedies in this Code.
(b) Whenever, in the opinion of the Department, any person or other entity violates any provision of this Code, the Department may issue a notice to show cause why an order to cease and desist should not be entered against that person or other entity. The rule shall clearly set forth the grounds relied upon by the Department and shall provide a period of 7 days from the date of the rule to file an answer to the satisfaction of the Department. Failure to answer to the satisfaction of the Department shall cause an order to cease and desist to be issued immediately.
(c) (Blank).
(Source: P.A. 96-1463, eff. 1-1-11; 97-333, eff. 8-12-11; 97-1130, eff. 8-28-12.)

(225 ILCS 41/15-46)
(Section scheduled to be repealed on January 1, 2023)
Sec. 15-46. Civil penalties; civil action.
(a) In addition to any other penalty provided by law, any person, sole proprietorship, professional service corporation, limited liability company, partnership, or other entity that violates Section 1-15 or 1-20 of this Code shall forfeit and pay to the General Professions Dedicated Fund a civil penalty in an amount determined by the Department not to exceed $10,000 for each violation. The penalty shall be assessed in proceedings as provided in Sections 15-10 through 15-41 of this Code.
(b) In addition to the other penalties and remedies provided in this Code, the Department may bring a civil action in the county in which the funeral establishment is located against a licensee or any other person to enjoin any violation or threatened violation of this Code.
(c) Unless the amount of the penalty is paid within 60 days after the order becomes final, the order shall constitute a judgment and shall be filed and execution issued thereon in the same manner as the judgment of a court of record.
(Source: P.A. 96-1463, eff. 1-1-11; 97-1130, eff. 8-28-12.)

(225 ILCS 41/15-50)
(Section scheduled to be repealed on January 1, 2023)
Sec. 15-50. Practice by corporation, limited liability company, partnership, or association. No corporation, limited liability company, partnership or association of individuals, as such, shall be issued a license as a licensed funeral director and embalmer or licensed funeral director, nor shall any corporation, limited liability company, partnership, firm or association of individuals, or any individual connected therewith, publicly advertise any corporation, partnership, or association of individuals as being licensed funeral directors and embalmers or licensed funeral directors. Nevertheless, nothing in this Act shall restrict funeral director licensees or funeral director and embalmer licensees from forming professional service corporations under the Professional Service Corporation Act or from having these corporations registered for the practice of funeral directing.
No funeral director licensee or funeral director and embalmer licensee, and no partnership or association of those licensees, formed since July 1, 1935, shall engage in the practice of funeral directing and embalming or funeral directing under a trade name or partnership or firm name unless in the use and advertising of the trade name, partnership or firm name there is published in connection with the advertising the name of the owner or owners as the owner or owners.
(Source: P.A. 96-863, eff. 3-1-10; 97-1130, eff. 8-28-12.)

(225 ILCS 41/15-55)
(Section scheduled to be repealed on January 1, 2023)
Sec. 15-55. Preparation room. The Department shall require that each fixed place of practice or establishment devoted to the care and preparation for burial or for transportation of deceased human bodies maintain a preparation room properly equipped with necessary drainage and ventilation facilities and containing instruments and supplies necessary for the preparation and embalming of deceased human bodies for burial or transportation. Branch operations of main funeral businesses having a preparation room and located in the State of Illinois are exempt from the requirements of this Section. The Department may adopt rules for all preparation room equipment and facility requirements with the consultation of the Board.
(Source: P.A. 96-1463, eff. 1-1-11.)

(225 ILCS 41/15-60)
(Section scheduled to be repealed on January 1, 2023)
Sec. 15-60. Determination of life. Every funeral director licensee or funeral director and embalmer licensee under this Code before proceeding to prepare or embalm a human body to cremate or bury shall determine that life is extinct by ascertaining that:
(a) pulsation has entirely ceased in the radial or other arteries; and
(b) heart or respiratory sounds are not audible with the use of a stethoscope or with the ear applied directly over the heart.
(Source: P.A. 96-863, eff. 3-1-10.)

(225 ILCS 41/15-65)
(Section scheduled to be repealed on January 1, 2023)
Sec. 15-65. Fees. The Department shall provide by rule for a schedule of fees for the administration and enforcement of this Code, including but not limited to, original licensure, renewal, and restoration. The fees shall be nonrefundable.
All fees, fines, and penalties collected under this Code shall be deposited into the General Professions Dedicated Fund and shall be appropriated to the Department for the ordinary and contingent expenses of the Department in the administration of this Code.
(Source: P.A. 96-1463, eff. 1-1-11; 97-1130, eff. 8-28-12.)

(225 ILCS 41/15-70)
(Section scheduled to be repealed on January 1, 2023)
Sec. 15-70. Returned checks; fines. Any person who delivers a check or other payment to the Department that is returned to the Department unpaid by the financial institution upon which it is drawn shall pay to the Department, in addition to the amount already owed to the Department, a fine of $50. The fines imposed by this Section are in addition to any other discipline provided under this Code for unlicensed practice or practice on a nonrenewed license. The Department shall notify the person that payment of fees and fines shall be paid to the Department by certified check or money order within 30 calendar days of the notification. If, after the expiration of 30 days from the date of the notification, the person has failed to submit the necessary remittance, the Department shall automatically terminate the license or deny the application, without hearing. If, after termination or denial, the person seeks a license, he or she shall apply to the Department for restoration or issuance of the license and pay all fees and fines due to the Department. The Department may establish a fee for the processing of an application for restoration of a license to pay all expenses of processing this application. The Secretary may waive the fines due under this Section in individual cases where the Secretary finds that the fines would be unreasonable or unnecessarily burdensome.
(Source: P.A. 96-1463, eff. 1-1-11; 97-1130, eff. 8-28-12.)

(225 ILCS 41/15-71)
Sec. 15-71. (Repealed).
(Source: P.A. 88-683, eff. 1-24-95. Repealed by P.A. 97-1130, eff. 8-28-12.)

(225 ILCS 41/15-72)
Sec. 15-72. Applicant convictions.
(a) When reviewing a conviction by plea of guilty or nolo contendere, finding of guilt, jury verdict, or entry of judgment or by sentencing of an initial applicant, the Department may only deny a license based upon consideration of mitigating factors provided in subsection (c) of this Section for a felony directly related to the practice of funeral directing and embalming.
(b) The following crimes or similar offenses in any other jurisdiction are hereby deemed directly related to the practice of funeral directing and embalming:
(1) first degree murder;
(2) second degree murder;
(3) drug induced homicide;
(4) unlawful restraint;
(5) aggravated unlawful restraint;
(6) forcible detention;
(7) involuntary servitude;
(8) involuntary sexual servitude of a minor;
(9) predatory criminal sexual assault of a child;
(10) aggravated criminal sexual assault;
(11) criminal sexual assault;
(12) criminal sexual abuse;
(13) aggravated kidnaping;
(14) aggravated robbery;
(15) armed robbery;
(16) kidnapping;
(17) aggravated battery;
(18) aggravated vehicular hijacking;
(19) terrorism;
(20) causing a catastrophe;
(21) possession of a deadly substance;
(22) making a terrorist threat;
(23) material support for terrorism;
(24) hindering prosecution of terrorism;
(25) armed violence;
(26) any felony based on consumer fraud or deceptive

business practices under the Consumer Fraud and Deceptive Business Practices Act;

(27) any felony requiring registration as a sex

offender under the Sex Offender Registration Act;

(28) attempt of any the offenses set forth in

paragraphs (1) through (27) of this subsection (b); and

(29) convictions set forth in Section 15-75 of this

Code.

(c) The Department shall consider any mitigating factors contained in the record, when determining the appropriate disciplinary sanction, if any, to be imposed. In addition to those set forth in Section 2105-130 of the Department of Professional Regulation Law of the Civil Administrative Code of Illinois, mitigating factors shall include the following:
(1) the bearing, if any, the criminal offense or

offenses for which the person was previously convicted will have on his or her fitness or ability to perform one or more such duties and responsibilities;

(2) the time that has elapsed since the criminal

conviction; and

(3) the age of the person at the time of the criminal

conviction.

(d) The Department shall issue an annual report by January 31, 2018 and by January 31 each year thereafter, indicating the following:
(1) the number of initial applicants for a license

under this Code within the preceding calendar year;

(2) the number of initial applicants for a license

under this Code within the previous calendar year who had a conviction;

(3) the number of applicants with a conviction who

were granted a license under this Code within the previous year;

(4) the number of applicants denied a license under

this Code within the preceding calendar year; and

(5) the number of applicants denied a license under

this Code solely on the basis of a conviction within the preceding calendar year.

(e) Nothing in this Section shall prevent the Department taking disciplinary or non-disciplinary action against a license as set forth in paragraph (2) of subsection (b) of Section 15-175 of this Code.
(Source: P.A. 99-876, eff. 1-1-17.)

(225 ILCS 41/15-75)
(Section scheduled to be repealed on January 1, 2023)
Sec. 15-75. Violations; grounds for discipline; penalties.
(a) Each of the following acts is a Class A misdemeanor for the first offense, and a Class 4 felony for each subsequent offense. These penalties shall also apply to unlicensed owners of funeral homes.
(1) Practicing the profession of funeral directing

and embalming or funeral directing, or attempting to practice the profession of funeral directing and embalming or funeral directing without a license as a funeral director and embalmer or funeral director.

(2) Serving or attempting to serve as an intern under

a licensed funeral director and embalmer without a license as a licensed funeral director and embalmer intern.

(3) Obtaining or attempting to obtain a license,

practice or business, or any other thing of value, by fraud or misrepresentation.

(4) Permitting any person in one's employ, under

one's control or in or under one's service to serve as a funeral director and embalmer, funeral director, or funeral director and embalmer intern when the person does not have the appropriate license.

(5) Failing to display a license as required by this

Code.

(6) Giving false information or making a false oath

or affidavit required by this Code.

(b) The Department may refuse to issue or renew, revoke, suspend, place on probation or administrative supervision, reprimand, or take other disciplinary or non-disciplinary action as the Department may deem appropriate, including imposing fines not to exceed $10,000 for each violation, with regard to any license under the Code for any one or combination of the following:
(1) Fraud or any misrepresentation in applying for or

procuring a license under this Code or in connection with applying for renewal of a license under this Code.

(2) For licenses, conviction by plea of guilty or

nolo contendere, finding of guilt, jury verdict, or entry of judgment or by sentencing of any crime, including, but not limited to, convictions, preceding sentences of supervision, conditional discharge, or first offender probation, under the laws of any jurisdiction of the United States: (i) that is a felony or (ii) that is a misdemeanor, an essential element of which is dishonesty, or that is directly related to the practice of the profession and, for initial applicants, convictions set forth in Section 15-72 of this Act.

(3) Violation of the laws of this State relating to

the funeral, burial or disposition of deceased human bodies or of the rules and regulations of the Department, or the Department of Public Health.

(4) Directly or indirectly paying or causing to be

paid any sum of money or other valuable consideration for the securing of business or for obtaining authority to dispose of any deceased human body.

(5) Professional incompetence, gross negligence,

malpractice, or untrustworthiness in the practice of funeral directing and embalming or funeral directing.

(6) (Blank).
(7) Engaging in, promoting, selling, or issuing

burial contracts, burial certificates, or burial insurance policies in connection with the profession as a funeral director and embalmer, funeral director, or funeral director and embalmer intern in violation of any laws of the State of Illinois.

(8) Refusing, without cause, to surrender the custody

of a deceased human body upon the proper request of the person or persons lawfully entitled to the custody of the body.

(9) Taking undue advantage of a client or clients as

to amount to the perpetration of fraud.

(10) Engaging in funeral directing and embalming or

funeral directing without a license.

(11) Encouraging, requesting, or suggesting by a

licensee or some person working on his behalf and with his consent for compensation that a person utilize the services of a certain funeral director and embalmer, funeral director, or funeral establishment unless that information has been expressly requested by the person. This does not prohibit general advertising or pre-need solicitation.

(12) Making or causing to be made any false or

misleading statements about the laws concerning the disposition of human remains, including, but not limited to, the need to embalm, the need for a casket for cremation or the need for an outer burial container.

(13) (Blank).
(14) Embalming or attempting to embalm a deceased

human body without express prior authorization of the person responsible for making the funeral arrangements for the body. This does not apply to cases where embalming is directed by local authorities who have jurisdiction or when embalming is required by State or local law. A licensee may embalm without express prior authorization if a good faith effort has been made to contact family members and has been unsuccessful and the licensee has no reason to believe the family opposes embalming.

(15) Making a false statement on a Certificate of

Death where the person making the statement knew or should have known that the statement was false.

(16) Soliciting human bodies after death or while

death is imminent.

(17) Performing any act or practice that is a

violation of this Code, the rules for the administration of this Code, or any federal, State or local laws, rules, or regulations governing the practice of funeral directing or embalming.

(18) Performing any act or practice that is a

violation of Section 2 of the Consumer Fraud and Deceptive Business Practices Act.

(19) Engaging in dishonorable, unethical, or

unprofessional conduct of a character likely to deceive, defraud or harm the public.

(20) Taking possession of a dead human body without

having first obtained express permission from the person holding the right to control the disposition in accordance with Section 5 of the Disposition of Remains Act or a public agency legally authorized to direct, control or permit the removal of deceased human bodies.

(21) Advertising in a false or misleading manner or

advertising using the name of an unlicensed person in connection with any service being rendered in the practice of funeral directing or funeral directing and embalming. The use of any name of an unlicensed or unregistered person in an advertisement so as to imply that the person will perform services is considered misleading advertising. Nothing in this paragraph shall prevent including the name of any owner, officer or corporate director of a funeral home, who is not a licensee, in any advertisement used by a funeral home with which the individual is affiliated, if the advertisement specifies the individual's affiliation with the funeral home.

(22) Charging for professional services not rendered,

including filing false statements for the collection of fees for which services are not rendered.

(23) Failing to account for or remit any monies,

documents, or personal property that belongs to others that comes into a licensee's possession.

(24) Treating any person differently to his detriment

because of race, color, creed, gender, religion, or national origin.

(25) Knowingly making any false statements, oral or

otherwise, of a character likely to influence, persuade or induce others in the course of performing professional services or activities.

(26) Willfully making or filing false records or

reports in the practice of funeral directing and embalming, including, but not limited to, false records filed with State agencies or departments.

(27) Failing to acquire continuing education required

under this Code.

(28) (Blank).
(29) Aiding or assisting another person in violating

any provision of this Code or rules adopted pursuant to this Code.

(30) Failing within 10 days, to provide information

in response to a written request made by the Department.

(31) Discipline by another state, District of

Columbia, territory, foreign nation, or governmental agency, if at least one of the grounds for the discipline is the same or substantially equivalent to those set forth in this Section.

(32) (Blank).
(33) Mental illness or disability which results in

the inability to practice the profession with reasonable judgment, skill, or safety.

(34) Gross, willful, or continued overcharging for

professional services, including filing false statements for collection of fees for which services are not rendered.

(35) Physical illness, including, but not limited to,

deterioration through the aging process or loss of motor skill which results in a licensee's inability to practice under this Code with reasonable judgment, skill, or safety.

(36) Failing to comply with any of the following

required activities:

(A) When reasonably possible, a funeral director

licensee or funeral director and embalmer licensee or anyone acting on his or her behalf shall obtain the express authorization of the person or persons responsible for making the funeral arrangements for a deceased human body prior to removing a body from the place of death or any place it may be or embalming or attempting to embalm a deceased human body, unless required by State or local law. This requirement is waived whenever removal or embalming is directed by local authorities who have jurisdiction. If the responsibility for the handling of the remains lawfully falls under the jurisdiction of a public agency, then the regulations of the public agency shall prevail.

(B) A licensee shall clearly mark the price of

any casket offered for sale or the price of any service using the casket on or in the casket if the casket is displayed at the funeral establishment. If the casket is displayed at any other location, regardless of whether the licensee is in control of that location, the casket shall be clearly marked and the registrant shall use books, catalogues, brochures, or other printed display aids to show the price of each casket or service.

(C) At the time funeral arrangements are made and

prior to rendering the funeral services, a licensee shall furnish a written statement of services to be retained by the person or persons making the funeral arrangements, signed by both parties, that shall contain: (i) the name, address and telephone number of the funeral establishment and the date on which the arrangements were made; (ii) the price of the service selected and the services and merchandise included for that price; (iii) a clear disclosure that the person or persons making the arrangement may decline and receive credit for any service or merchandise not desired and not required by law or the funeral director or the funeral director and embalmer; (iv) the supplemental items of service and merchandise requested and the price of each item; (v) the terms or method of payment agreed upon; and (vi) a statement as to any monetary advances made by the registrant on behalf of the family. The licensee shall maintain a copy of the written statement of services in its permanent records. All written statements of services are subject to inspection by the Department.

(D) In all instances where the place of final

disposition of a deceased human body or the cremated remains of a deceased human body is a cemetery, the licensed funeral director and embalmer, or licensed funeral director, who has been engaged to provide funeral or embalming services shall remain at the cemetery and personally witness the placement of the human remains in their designated grave or the sealing of the above ground depository, crypt, or urn. The licensed funeral director or licensed funeral director and embalmer may designate a licensed funeral director and embalmer intern or representative of the funeral home to be his or her witness to the placement of the remains. If the cemetery authority, cemetery manager, or any other agent of the cemetery takes any action that prevents compliance with this paragraph (D), then the funeral director and embalmer or funeral director shall provide written notice to the Department within 5 business days after failing to comply. If the Department receives this notice, then the Department shall not take any disciplinary action against the funeral director and embalmer or funeral director for a violation of this paragraph (D) unless the Department finds that the cemetery authority, manager, or any other agent of the cemetery did not prevent the funeral director and embalmer or funeral director from complying with this paragraph (D) as claimed in the written notice.

(E) A funeral director or funeral director and

embalmer shall fully complete the portion of the Certificate of Death under the responsibility of the funeral director or funeral director and embalmer and provide all required information. In the event that any reported information subsequently changes or proves incorrect, a funeral director or funeral director and embalmer shall immediately upon learning the correct information correct the Certificate of Death.

(37) A finding by the Department that the licensee,

after having his or her license placed on probationary status or subjected to conditions or restrictions, violated the terms of the probation or failed to comply with such terms or conditions.

(38) (Blank).
(39) Being named as a perpetrator in an indicated

report by the Department of Children and Family Services pursuant to the Abused and Neglected Child Reporting Act and, upon proof by clear and convincing evidence, being found to have caused a child to be an abused child or neglected child as defined in the Abused and Neglected Child Reporting Act.

(40) Habitual or excessive use or abuse of drugs

defined in law as controlled substances, alcohol, or any other substance which results in the inability to practice with reasonable judgment, skill, or safety.

(41) Practicing under a false or, except as provided

by law, an assumed name.

(42) Cheating on or attempting to subvert the

licensing examination administered under this Code.

(c) The Department may refuse to issue or renew or may suspend without a hearing, as provided for in the Department of Professional Regulation Law of the Civil Administrative Code of Illinois, the license of any person who fails to file a return, to pay the tax, penalty or interest shown in a filed return, or to pay any final assessment of tax, penalty or interest as required by any tax Act administered by the Illinois Department of Revenue, until the time as the requirements of the tax Act are satisfied in accordance with subsection (g) of Section 2105-15 of the Department of Professional Regulation Law of the Civil Administrative Code of Illinois.
(d) No action may be taken under this Code against a person licensed under this Code unless the action is commenced within 5 years after the occurrence of the alleged violations. A continuing violation shall be deemed to have occurred on the date when the circumstances last existed that give rise to the alleged violation.
(e) Nothing in this Section shall be construed or enforced to give a funeral director and embalmer, or his or her designees, authority over the operation of a cemetery or over cemetery employees. Nothing in this Section shall be construed or enforced to impose duties or penalties on cemeteries with respect to the timing of the placement of human remains in their designated grave or the sealing of the above ground depository, crypt, or urn due to patron safety, the allocation of cemetery staffing, liability insurance, a collective bargaining agreement, or other such reasons.
(f) All fines imposed under this Section shall be paid 60 days after the effective date of the order imposing the fine.
(g) The Department shall deny a license or renewal authorized by this Code to a person who has defaulted on an educational loan or scholarship provided or guaranteed by the Illinois Student Assistance Commission or any governmental agency of this State in accordance with item (5) of subsection (a) of Section 2105-15 of the Department of Professional Regulation Law of the Civil Administrative Code of Illinois.
(h) In cases where the Department of Healthcare and Family Services has previously determined a licensee or a potential licensee is more than 30 days delinquent in the payment of child support and has subsequently certified the delinquency to the Department, the Department may refuse to issue or renew or may revoke or suspend that person's license or may take other disciplinary action against that person based solely upon the certification of delinquency made by the Department of Healthcare and Family Services in accordance with item (5) of subsection (a) of Section 2105-15 of the Department of Professional Regulation Law of the Civil Administrative Code of Illinois.
(i) A person not licensed under this Code who is an owner of a funeral establishment or funeral business shall not aid, abet, assist, procure, advise, employ, or contract with any unlicensed person to offer funeral services or aid, abet, assist, or direct any licensed person contrary to or in violation of any rules or provisions of this Code. A person violating this subsection shall be treated as a licensee for the purposes of disciplinary action under this Section and shall be subject to cease and desist orders as provided in this Code, the imposition of a fine up to $10,000 for each violation and any other penalty provided by law.
(j) The determination by a circuit court that a licensee is subject to involuntary admission or judicial admission as provided in the Mental Health and Developmental Disabilities Code, as amended, operates as an automatic suspension. The suspension may end only upon a finding by a court that the licensee is no longer subject to the involuntary admission or judicial admission and issues an order so finding and discharging the licensee, and upon the recommendation of the Board to the Secretary that the licensee be allowed to resume his or her practice.
(k) In enforcing this Code, the Department, upon a showing of a possible violation, may compel an individual licensed to practice under this Code, or who has applied for licensure under this Code, to submit to a mental or physical examination, or both, as required by and at the expense of the Department. The Department may order the examining physician to present testimony concerning the mental or physical examination of the licensee or applicant. No information shall be excluded by reason of any common law or statutory privilege relating to communications between the licensee or applicant and the examining physician. The examining physician shall be specifically designated by the Department. The individual to be examined may have, at his or her own expense, another physician of his or her choice present during all aspects of this examination. The examination shall be performed by a physician licensed to practice medicine in all its branches. Failure of an individual to submit to a mental or physical examination, when directed, shall result in an automatic suspension without hearing.
A person holding a license under this Code or who has applied for a license under this Code who, because of a physical or mental illness or disability, including, but not limited to, deterioration through the aging process or loss of motor skill, is unable to practice the profession with reasonable judgment, skill, or safety, may be required by the Department to submit to care, counseling, or treatment by physicians approved or designated by the Department as a condition, term, or restriction for continued, reinstated, or renewed licensure to practice. Submission to care, counseling, or treatment as required by the Department shall not be considered discipline of a license. If the licensee refuses to enter into a care, counseling, or treatment agreement or fails to abide by the terms of the agreement, the Department may file a complaint to revoke, suspend, or otherwise discipline the license of the individual. The Secretary may order the license suspended immediately, pending a hearing by the Department. Fines shall not be assessed in disciplinary actions involving physical or mental illness or impairment.
In instances in which the Secretary immediately suspends a person's license under this Section, a hearing on that person's license must be convened by the Department within 15 days after the suspension and completed without appreciable delay. The Department shall have the authority to review the subject individual's record of treatment and counseling regarding the impairment to the extent permitted by applicable federal statutes and regulations safeguarding the confidentiality of medical records.
An individual licensed under this Code and affected under this Section shall be afforded an opportunity to demonstrate to the Department that he or she can resume practice in compliance with acceptable and prevailing standards under the provisions of his or her license.
(Source: P.A. 99-876, eff. 1-1-17; 100-201, eff. 8-18-17.)

(225 ILCS 41/15-76)
(Section scheduled to be repealed on January 1, 2023)
Sec. 15-76. Vehicle traffic control. A funeral director licensee or funeral director and embalmer licensee planning an interment, inurnment, or entombment at a cemetery shall use his or her reasonable best efforts to ensure that funeral processions entering and exiting the cemetery grounds do not obstruct traffic on any street for a period in excess of 10 minutes, except where such funeral procession is continuously moving or cannot be moved by reason of circumstances over which the licensee has no reasonable control. The licensee arranging funeral processions to the cemetery shall use his or her reasonable best efforts to prevent multiple funeral processions from arriving at the cemetery simultaneously. Notwithstanding any provision of this Code to the contrary, any licensee who violates the provisions of this Section shall be guilty of a business offense and receive a fine of not more than $500 for each offense.
(Source: P.A. 96-863, eff. 3-1-10; 97-1130, eff. 8-28-12.)

(225 ILCS 41/15-77)
(Section scheduled to be repealed on January 1, 2023)
Sec. 15-77. Method of payment, receipt. No licensee shall require payment for any goods or services by cash only. Licensees shall permit payment by at least one other option, including, but not limited to, personal check, cashier's check, money order, or credit or debit card. In addition to the statement of services, the licensee shall provide a receipt to the consumer upon payment in part or in full.
(Source: P.A. 96-1463, eff. 1-1-11; 97-1130, eff. 8-28-12.)

(225 ILCS 41/15-80)
(Section scheduled to be repealed on January 1, 2023)
Sec. 15-80. Statement of place of practice; roster. Each applicant for a funeral director and embalmer's license shall with his or her application submit a statement of the place of practice, ownership, names and license numbers of all funeral directors and embalmers and funeral directors associated with the applicant.
The Department shall maintain a roster of names and addresses of all persons who hold valid licenses and all persons whose licenses have been suspended or revoked within the previous year. This roster shall be available upon request and payment of the required fee.
(Source: P.A. 97-1130, eff. 8-28-12.)

(225 ILCS 41/15-85)
(Section scheduled to be repealed on January 1, 2023)
Sec. 15-85. Duties of public institution; regulation by local government. No provision of this Code shall apply to, or in any way interfere with, the duties of any officer of any public institution; nor with the duties of any officer of a medical college, county medical society, anatomical association, college of embalming, or any other recognized person carrying out the laws of the State of Illinois prescribing the conditions under which indigent dead human bodies are held subject for scientific or anatomical study; nor with the customs or rites of any religious sect in the funeral and burial of their dead.
(Source: P.A. 96-1463, eff. 1-1-11; 97-1130, eff. 8-28-12.)

(225 ILCS 41/15-90)
Sec. 15-90. (Repealed).
(Source: P.A. 87-966. Repealed by P.A. 93-268, eff. 1-1-04.)

(225 ILCS 41/15-91)
(Section scheduled to be repealed on January 1, 2023)
Sec. 15-91. Denial of license. If the Department determines that an application for licensure should be denied pursuant to Section 15-75, then the applicant shall be sent a notice of intent to deny license and the applicant shall be given the opportunity to request, within 20 days of the notice, a hearing on the denial. If the applicant requests a hearing, then the Secretary shall schedule a hearing within 30 days after the request for a hearing, unless otherwise agreed to by the parties. The Secretary shall have the authority to appoint an attorney duly licensed to practice law in the State of Illinois to serve as the hearing officer. The hearing officer shall have full authority to conduct the hearing. The hearing shall be held at the time and place designated by the Secretary. The Secretary shall have the authority to prescribe rules for the administration of this Section.
(Source: P.A. 96-1463, eff. 1-1-11; 97-1130, eff. 8-28-12.)

(225 ILCS 41/15-95)
(Section scheduled to be repealed on January 1, 2023)
Sec. 15-95. Severability. The provisions of the Code are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 87-966.)

(225 ILCS 41/15-100)
(Section scheduled to be repealed on January 1, 2023)
Sec. 15-100. Conflict of interest. No investigator may hold an active license issued pursuant to this Code, nor may an investigator have a financial interest in a business licensed under this Code. Any individual licensed under this Code who is employed by the Department shall surrender his or her license to the Department for the duration of that employment. The licensee shall be exempt from all renewal fees while employed by the Department.
(Source: P.A. 96-1463, eff. 1-1-11.)

(225 ILCS 41/15-105)
(Section scheduled to be repealed on January 1, 2023)
Sec. 15-105. Civil Administrative Code. The Department shall exercise the powers and duties prescribed by the Civil Administrative Code of Illinois and shall exercise all other powers and duties set forth in this Code.
(Source: P.A. 96-1463, eff. 1-1-11.)

(225 ILCS 41/15-110)
Sec. 15-110. (Repealed).
(Source: P.A. 96-1463, eff. 1-1-11. Repealed by P.A. 97-1130, eff. 8-28-12.)

(225 ILCS 41/15-115)
(Section scheduled to be repealed on January 1, 2023)
Sec. 15-115. Confidentiality. All information collected by the Department in the course of an examination or investigation of a licensee or applicant, including, but not limited to, any complaint against a licensee filed with the Department and information collected to investigate any such complaint, shall be maintained for the confidential use of the Department and shall not be disclosed. The Department shall not disclose the information to anyone other than law enforcement officials, regulatory agencies that have an appropriate regulatory interest as determined by the Secretary, or a party presenting a lawful subpoena to the Department. Information and documents disclosed to a federal, State, county, or local law enforcement agency shall not be disclosed by the agency for any purpose to any other agency or person. A formal complaint filed against a licensee by the Department or any order issued by the Department against a licensee or applicant shall be a public record, except as otherwise prohibited by law.
(Source: P.A. 97-1130, eff. 8-28-12.)



Article 20 - Codification Provisions

(225 ILCS 41/Art. 20 heading)

(225 ILCS 41/20-5)
(Section scheduled to be repealed on January 1, 2023)
Sec. 20-5. Prior law.
(a) A provision of this Code that is the same or substantially the same as a prior law shall be construed as a continuation of the prior law and not as a new or different law.
(b) A citation in another Act to an Act or to a Section of an Act that is continued in this Code shall be construed to be a citation to that continued provision in this Code.
(c) The following laws are obsolete and are, therefore, repealed without being continued in this Code: Sections 1-1, 1-5, 1-6, 1-7, 1-8, 1-11, 1-12, 2-1, 2-2, 2-3, 2-4, 2-5, 2-6, 2-7, 2-8, 2-9, 2-11, 3-17, 3-18, and 3-19 of the Funeral Directors and Embalmers Licensing Act of 1935.
(Source: P.A. 87-966.)

(225 ILCS 41/20-10)
Sec. 20-10. (Repealed).
(Source: P.A. 87-966. Repealed by P.A. 93-268, eff. 1-1-04.)

(225 ILCS 41/20-15)
(Section scheduled to be repealed on January 1, 2023)
Sec. 20-15. Home rule. The regulation and licensing provided for in this Code are exclusive powers and functions of the State. A home rule unit may not regulate or license funeral directors, funeral director and embalmers, or any activities relating to the services of funeral directing and embalming. This Section is a denial and limitation of home rule powers and functions under subsection (h) of Section 6 of Article VII of the Illinois Constitution.
(Source: P.A. 96-1463, eff. 1-1-11; 97-1130, eff. 8-28-12.)



Article 30 - Effective Date

(225 ILCS 41/Art. 30 heading)

(225 ILCS 41/30-1)
(Section scheduled to be repealed on January 1, 2023)
Sec. 30-1. This Act takes effect January 1, 1993.
(Source: P.A. 87-966.)






225 ILCS 45/ - Illinois Funeral or Burial Funds Act.

(225 ILCS 45/1) (from Ch. 111 1/2, par. 73.101)
Sec. 1. Payment under pre-need contract. Except as otherwise provided in this Section, all sales proceeds paid to any person, partnership, association or corporation with respect to merchandise or services covered by this Act, upon any agreement or contract, or any series or combination of agreements or contracts, which has for a purpose the furnishing or performance of funeral services, or the furnishing or delivery of any personal property, merchandise, or services of any nature in connection with the final disposition of a dead human body, including, but not limited to, outer burial containers, urns, combination casket-vault units, caskets and clothing, for future use at a time determinable by the death of the person or persons whose body or bodies are to be so disposed of, shall be held to be trust funds, and shall be placed in trust in accordance with Sections 1b and 2, or shall be used to purchase life insurance or annuities in accordance with Section 2a. The person, partnership, association or corporation receiving said payments under a pre-need contract is hereby declared to be a trustee thereof until deposits of funds are made in accordance with Section 1b or 2a of this Act.
Nothing in this Act shall be construed to prohibit the inclusion of outer burial containers in sales contracts under the Illinois Pre-Need Cemetery Sales Act.
(Source: P.A. 96-879, eff. 2-2-10.)

(225 ILCS 45/1a) (from Ch. 111 1/2, par. 73.101a)
Sec. 1a. For the purposes of this Act, the following terms shall have the meanings specified, unless the context clearly requires another meaning:
"Beneficiary" means the person specified in the pre-need contract upon whose death funeral services or merchandise shall be provided or delivered.
"Licensee" means a seller of a pre-need contract who has been licensed by the Comptroller under this Act.
"Outer burial container" means any container made of concrete, steel, wood, fiberglass or similar material, used solely at the interment site, and designed and used exclusively to surround or enclose a separate casket and to support the earth above such casket, commonly known as a burial vault, grave box or grave liner, but not including a lawn crypt as defined in the Illinois Pre-need Cemetery Sales Act.
"Parent company" means a corporation owning more than 12 cemeteries or funeral homes in more than one state.
"Person" means any person, partnership, association, corporation, or other entity.
"Pre-need contract" means any agreement or contract, or any series or combination of agreements or contracts, whether funded by trust deposits or life insurance policies or annuities, which has for a purpose the furnishing or performance of funeral services or the furnishing or delivery of any personal property, merchandise, or services of any nature in connection with the final disposition of a dead human body. Nothing in this Act is intended to regulate the content of a life insurance policy or a tax-deferred annuity.
"Provider" means a person who is obligated for furnishing or performing funeral services or the furnishing or delivery of any personal property, merchandise, or services of any nature in connection with the final disposition of a dead human body.
"Purchaser" means the person who originally paid the money under or in connection with a pre-need contract.
"Sales proceeds" means the entire amount paid to a seller, exclusive of sales taxes paid by the seller, finance charges paid by the purchaser, and credit life, accident or disability insurance premiums, upon any agreement or contract, or series or combination of agreements or contracts, for the purpose of performing funeral services or furnishing personal property, merchandise, or services of any nature in connection with the final disposition of a dead human body, including, but not limited to, the retail price paid for such services and personal property and merchandise.
"Purchase price" means sales proceeds less finance charges on retail installment contracts.
"Seller" means the person who sells or offers to sell the pre-need contract to a purchaser, whether funded by a trust agreement, life insurance policy, or tax-deferred annuity.
"Trustee" means a person authorized to hold funds under this Act.
(Source: P.A. 92-419, eff. 1-1-02.)

(225 ILCS 45/1a-1)
Sec. 1a-1. Pre-need contracts.
(a) It shall be unlawful for any seller doing business within this State to accept sales proceeds from a purchaser, either directly or indirectly by any means, unless the seller enters into a pre-need contract with the purchaser which meets the following requirements:
(1) It states the name and address of the principal

office of the seller and the parent company of the seller, if any.

(1.5) If funded by a trust, it clearly identifies the

trustee's name and address and the primary state or federal regulator of the trustee as a corporate fiduciary.

(1.7) If funded by life insurance, it clearly

identifies the life insurance provider and the primary regulator of the life insurance provider.

(2) It clearly identifies the provider's name and

address, the purchaser, and the beneficiary, if other than the purchaser.

(2.5) If the provider has branch locations, the

contract gives the purchaser the opportunity to identify the branch at which the funeral will be provided.

(3) It contains a complete description of the funeral

merchandise and services to be provided and the price of the merchandise and services, and it clearly discloses whether the price of the merchandise and services is guaranteed or not guaranteed as to price.

(A) Each guaranteed price contract shall contain

the following statement in 12 point bold type:

THIS CONTRACT GUARANTEES THE BENEFICIARY THE

SPECIFIC GOODS AND SERVICES CONTRACTED FOR. NO ADDITIONAL CHARGES MAY BE REQUIRED. FOR DESIGNATED GOODS AND SERVICES, ADDITIONAL CHARGES MAY BE INCURRED FOR UNEXPECTED EXPENSES INCLUDING, BUT NOT LIMITED TO, CASH ADVANCES, SHIPPING OF REMAINS FROM A DISTANT PLACE, OR DESIGNATED HONORARIA ORDERED OR DIRECTED BY SURVIVORS.

(B) Except as provided in subparagraph (C) of

this paragraph (3), each non-guaranteed price contract shall contain the following statement in 12 point bold type:

THIS CONTRACT DOES NOT GUARANTEE THE PRICE THE

BENEFICIARY WILL PAY FOR ANY SPECIFIC GOODS OR SERVICES. ANY FUNDS PAID UNDER THIS CONTRACT ARE ONLY A DEPOSIT TO BE APPLIED TOWARD THE FINAL PRICE OF THE GOODS OR SERVICES CONTRACTED FOR. ADDITIONAL CHARGES MAY BE REQUIRED.

(C) If a non-guaranteed price contract may

subsequently become guaranteed, the contract shall clearly disclose the nature of the guarantee and the time, occurrence, or event upon which the contract shall become a guaranteed price contract.

(4) It provides that if the particular supplies and

services specified in the pre-need contract are unavailable at the time of delivery, the provider shall be required to furnish supplies and services similar in style and at least equal in quality of material and workmanship.

(5) It discloses any penalties or restrictions,

including but not limited to geographic restrictions or the inability of the provider to perform, on the delivery of merchandise, services, or pre-need contract guarantees.

(6) Regardless of the method of funding the pre-need

contract, the following must be disclosed:

(A) Whether the pre-need contract is to be funded

by a trust, life insurance, or an annuity;

(B) The nature of the relationship among the

person funding the pre-need contract, the provider, and the seller; and

(C) The impact on the pre-need contract of (i)

any changes in the funding arrangement including but not limited to changes in the assignment, beneficiary designation, or use of the funds; (ii) any specific penalties to be incurred by the contract purchaser as a result of failure to make payments; (iii) penalties to be incurred or moneys or refunds to be received as a result of cancellations; and (iv) all relevant information concerning what occurs and whether any entitlements or obligations arise if there is a difference between the proceeds of the particular funding arrangement and the amount actually needed to pay for the funeral at-need.

(D) The method of changing the provider.
(b) All pre-need contracts are subject to the Federal Trade Commission Rule concerning the Cooling-Off Period for Door-to-Door Sales (16 CFR Part 429).
(c) No pre-need contract shall be sold in this State unless there is a provider for the services and personal property being sold. If the seller is not a provider, then the seller must have a binding agreement with a provider, and the identity of the provider and the nature of the agreement between the seller and the provider shall be disclosed in the pre-need contract at the time of the sale and before the receipt of any sales proceeds. The failure to disclose the identity of the provider, the nature of the agreement between the seller and the provider, or any changes thereto to the purchaser and beneficiary, or the failure to make the disclosures required in subdivision (a)(1), constitutes an intentional violation of this Act.
(d) All pre-need contracts must be in writing in at least 11 point type, numbered, and executed in duplicate. A signed copy of the pre-need contract must be provided to the purchaser at the time of entry into the pre-need contract. The Comptroller may by rule develop a model pre-need contract form that meets the requirements of this Act.
(e) The State Comptroller shall by rule develop a booklet for consumers in plain English describing the scope, application, and consumer protections of this Act. After the adoption of these rules, no pre-need contract shall be sold in this State unless (i) the seller distributes to the purchaser prior to the sale a booklet promulgated or approved for use by the State Comptroller; (ii) the seller explains to the purchaser the terms of the pre-need contract prior to the purchaser signing; and (iii) the purchaser initials a statement in the contract confirming that the seller has explained the terms of the contract prior to the purchaser signing.
(f) All sales proceeds received in connection with a pre-need contract shall be deposited into a trust account as provided in Section 1b and Section 2 of this Act, or shall be used to purchase a life insurance policy or tax-deferred annuity as provided in Section 2a of this Act.
(g) No pre-need contract shall be sold in this State unless it is accompanied by a funding mechanism permitted under this Act, and unless the seller is licensed by the Comptroller as provided in Section 3 of this Act. Nothing in this Act is intended to relieve sellers of pre-need contracts from being licensed under any other Act required for their profession or business, and being subject to the rules promulgated to regulate their profession or business, including rules on solicitation and advertisement.
(Source: P.A. 96-879, eff. 2-2-10.)

(225 ILCS 45/1a-2)
Sec. 1a-2. Pre-Need Funeral Consumer Protection Fund.
(a) Each licensee shall pay a fee of $5 out of the funds received for each pre-need contract sold and shall forward this sum to the Comptroller semi-annually within 30 days of the end of June and December. Fees collected under this Section shall be deposited into the Pre-need Funeral Consumer Protection Fund, which is hereby created as a special fund in the State treasury. Moneys in the Fund may be expended for the purposes specified in subsection (b) and to purchase insurance to cover losses guaranteed by the Fund.
(b) In the event that the purchaser is unable to receive the benefits of his or her pre-need contract or to receive the funds due by reason of cancellation of the contract, the purchaser may apply to the Comptroller on a form prescribed by the Comptroller for restitution from the Pre-need Funeral Consumer Protection Fund. Upon a finding by the Comptroller that the benefits or return of payment is not available to the purchaser, the Comptroller may cause restitution to be paid to the purchaser from the Pre-need Funeral Consumer Protection Fund.
(c) In all such cases where a purchaser is paid restitution from the Fund, the Comptroller shall be subrogated to that purchaser's claims against the licensee for all amounts paid from the Fund. If the licensee's liability for default is subsequently proven, any award made by a court of law shall be made payable to the Pre-need Funeral Consumer Protection Fund up to the amount paid to the purchaser from the Fund and the Comptroller shall request that the Attorney General engage in all reasonable post-judgment collection steps to collect such claims from the judgment debtor and reimburse the Fund.
(d) The Fund shall not be applied toward any restitution for losses in any lawsuit initiated by the Attorney General or Comptroller or with respect to any claim made on a pre-need contract that occurred prior to the effective date of this amendatory Act of the 96th General Assembly.
(e) Notwithstanding any other provision of this Section, the payment of restitution from the Fund shall be a matter of grace and not of right and no purchaser shall have any vested right in the Fund as a beneficiary or otherwise.
(f) The Fund may not be allocated for any purpose other than that specified in this Act.
(Source: P.A. 96-879, eff. 2-2-10.)

(225 ILCS 45/1b) (from Ch. 111 1/2, par. 73.101b)
Sec. 1b. (a) Whenever a seller receives sales proceeds under a pre-need contract that the purchaser elects to fund by a trust agreement, the seller may retain an initial amount equal to 5% of the purchase price of the services, personal property or merchandise, or 15% of the purchase price of outer burial containers. Thereafter, a seller shall deposit into trust the amounts specified in this Section so that no later than upon the final payment on the contract, the trust shall equal or exceed 95% of the purchase price of all services, personal property, or merchandise, except for outer burial containers, and 85% of the purchase price of outer burial containers.
(b) In the event that sales proceeds to be deposited into a trust are received pursuant to a cash sale or an installment contract, the seller may retain the initial percentage authorized by subsection (a) of this Section, and thereafter shall deposit into the trust the entire balance of sales proceeds received.
(c) In the event that the deposits into a trust required by this Section do not, after final payment by the consumer, result in the trust containing at least 95% of the purchase price of all services, personal property or merchandise, except for outer burial containers and 85% of the purchase price of outer burial containers, the seller shall make an additional deposit into the trust in an amount sufficient to meet these percentages.
(d) The trustee may not be the seller or provider of funeral services or merchandise.
(Source: P.A. 96-879, eff. 2-2-10.)

(225 ILCS 45/2) (from Ch. 111 1/2, par. 73.102)
Sec. 2. (a) If a purchaser selects a trust arrangement to fund the pre-need contract, all trust deposits as determined by Section 1b shall be made within 30 days of receipt.
(b) A trust established under this Act must be maintained with a corporate fiduciary as defined in Section 1-5.05 of the Corporate Fiduciary Act or with a foreign corporate fiduciary recognized by Article IV of the Corporate Fiduciary Act.
(c) Trust agreements and amendments to the trust agreements used to fund a pre-need contract shall be filed with the Comptroller.
(d) (Blank).
(e) A seller or provider shall furnish to the trustee and depositary the name of each payor and the amount of payment on each such account for which deposit is being so made. Nothing shall prevent the trustee from commingling the deposits in any such trust fund for purposes of its management and the investment of its funds as provided in the Common Trust Fund Act. In addition, multiple trust funds maintained under this Act may be commingled or commingled with other funeral or burial related trust funds if all record keeping requirements imposed by law are met.
(f) (Blank).
(g) Upon no less than 30 days prior notice to the Comptroller, the seller may change the trustee of the fund. Failure to provide the Comptroller with timely prior notice is an intentional violation of this Act.
(h) A trustee shall at least annually furnish to each purchaser a statement containing: (1) the receipts, disbursements, and inventory of the trust, including an explanation of any fees or expenses charged by the trustee under Section 5 of this Act or otherwise, (2) an explanation of the purchaser's right to a refund, if any, under this Act, and (3) identifying the primary regulator of the trust as a corporate fiduciary under state or federal law.
(Source: P.A. 96-879, eff. 2-2-10; 97-593, eff. 8-26-11.)

(225 ILCS 45/2a)
Sec. 2a. Purchase of insurance or annuity.
(a) If a purchaser selects the purchase of a life insurance policy or tax-deferred annuity contract to fund the pre-need contract, the application and collected premium shall be mailed within 30 days of signing the pre-need contract.
(b) If life insurance or an annuity is used to fund a pre-need contract, the seller or provider shall not be named as the owner or beneficiary of the policy or annuity. No person whose only insurable interest in the insured is the receipt of proceeds from the policy or in naming who shall receive the proceeds nor any trust acting on behalf of such person or seller or provider shall be named as owner or beneficiary of the policy or annuity.
(c) Nothing shall prohibit the purchaser from irrevocably assigning ownership of the policy or annuity used to fund a guaranteed price pre-need contract to a person or trust for the purpose of obtaining favorable consideration for Medicaid, Supplemental Security Income, or another public assistance program, as permitted under federal law. The seller or contract provider may be named a nominal owner of the life insurance policy only for such time as it takes to immediately transfer the policy into a trust. Except for this purpose, neither the seller nor the contract provider shall be named the owner or the beneficiary of the policy or annuity.
(d) If a life insurance policy or annuity contract is used to fund a pre-need contract, except for guaranteed price contracts permitted in Section 4(a) of this Act, the pre-need contract must be revocable, and any assignment provision in the pre-need contract must contain the following disclosure in 12 point bold type:
THIS ASSIGNMENT MAY BE REVOKED BY THE ASSIGNOR OR ASSIGNOR'S SUCCESSOR OR, IF THE ASSIGNOR IS ALSO THE INSURED AND DECEASED, BY THE REPRESENTATIVE OF THE INSURED'S ESTATE BEFORE THE RENDERING TO THE CEMETERY SERVICES OR GOODS OR FUNERAL SERVICES OR GOODS. IF THE ASSIGNMENT IS REVOKED, THE DEATH BENEFIT UNDER THE LIFE INSURANCE POLICY OR ANNUITY CONTRACT SHALL BE PAID IN ACCORDANCE WITH THE BENEFICIARY DESIGNATION UNDER THE INSURANCE POLICY OR ANNUITY CONTRACT.
(e) Sales proceeds shall not be used to purchase life insurance policies or tax-deferred annuities unless the company issuing the life insurance policies or tax-deferred annuities is licensed with the Illinois Department of Insurance, and the insurance producer or annuity seller is licensed to do business in the State of Illinois.
(Source: P.A. 92-419, eff. 1-1-02.)

(225 ILCS 45/3) (from Ch. 111 1/2, par. 73.103)
Sec. 3. Licensing.
(a) No person, firm, partnership, association or corporation may act as seller without first securing from the State Comptroller a license to so act. Application for such license shall be in writing, signed by the applicant and duly verified on forms furnished by the Comptroller. Each application shall contain at least the following:
(1) The full name and address (both residence and

place of business) of the applicant, and every member, officer and director thereof if the applicant is a firm, partnership, association, or corporation, and of every shareholder holding more than 10% of the corporate stock if the applicant is a corporation;

(2) A statement of the applicant's assets and

liabilities;

(3) The name and address of the applicant's principal

place of business at which the books, accounts, and records shall be available for examination by the Comptroller as required by this Act;

(4) The names and addresses of the applicant's branch

locations at which pre-need sales shall be conducted and which shall operate under the same license number as the applicant's principal place of business;

(5) For each individual listed under item (1) above,

a detailed statement of the individual's business experience for the 10 years immediately preceding the application; any present or prior connection between the individual and any other person engaged in pre-need sales; any felony or misdemeanor convictions for which fraud was an essential element; any charges or complaints lodged against the individual for which fraud was an essential element and which resulted in civil or criminal litigation; any failure of the individual to satisfy an enforceable judgment entered against him based upon fraud; and any other information requested by the Comptroller relating to past business practices of the individual. Since the information required by this item (5) may be confidential or contain proprietary information, this information shall not be available to other licensees or the general public and shall be used only for the lawful purposes of the Comptroller in enforcing this Act;

(6) The name of the trustee and, if applicable, the

names of the advisors to the trustee, including a copy of the proposed trust agreement under which the trust funds are to be held as required by this Act; and

(7) Such other information as the Comptroller may

reasonably require in order to determine the qualification of the applicant to be licensed under this Act.

(b) Applications for license shall be accompanied by a fidelity bond executed by the applicant and a surety company authorized to do business in this State or an irrevocable, unconditional letter of credit issued by a bank, credit union, or trust company authorized to do business in the State of Illinois, as approved by the State Comptroller, in such amount not exceeding $10,000 as the Comptroller may require. If, after notice and an opportunity to be heard, it has been determined that a licensee has violated this Act within the past 5 calendar years, the Comptroller may require an additional bond or letter of credit from the licensee from time to time in amounts equal to one-tenth of such trust funds, which bond or letter of credit shall run to the Comptroller for the use and benefit of the beneficiaries of such trust funds.
The licensee shall keep accurate accounts, books and records in this State, at the principal place of business identified in the licensee's license application or as otherwise approved by the Comptroller in writing, of all transactions, copies of all pre-need contracts, trust agreements, and other agreements, dates and amounts of payments made and accepted thereon, the names and addresses of the contracting parties, the persons for whose benefit such funds are accepted, and the names of the depositaries of such funds. Each licensee shall maintain the documentation for a period of 3 years after the licensee has fulfilled his obligations under the pre-need contract. Additionally, for a period not to exceed 6 months after the performance of all terms in a pre-need sales contract, the licensee shall maintain copies of the contract at the licensee branch location where the contract was entered or at some other location agreed to by the Comptroller in writing. If an insurance policy or tax-deferred annuity is used to fund the pre-need contract, the licensee under this Act shall keep and maintain accurate accounts, books, and records in this State, at the principal place of business identified in the licensee's application or as otherwise approved by the Comptroller in writing, of all insurance policies and tax-deferred annuities used to fund the pre-need contract, the name and address of insured, annuitant, and initial beneficiary, and the name and address of the insurance company issuing the policy or annuity. If a life insurance policy or tax-deferred annuity is used to fund a pre-need contract, the licensee shall notify the insurance company of the name of each pre-need contract purchaser and the amount of each payment when the pre-need contract, insurance policy or annuity is purchased.
The licensee shall make reports to the Comptroller annually or at such other time as the Comptroller may require, on forms furnished by the Comptroller. The licensee shall file the annual report with the Comptroller within 75 days after the end of the licensee's fiscal year. The Comptroller shall for good cause shown grant an extension for the filing of the annual report upon the written request of the licensee. Such extension shall not exceed 60 days. If a licensee fails to submit an annual report to the Comptroller within the time specified in this Section, the Comptroller shall impose upon the licensee a penalty of $5 per day for the first 15 days past due, $10 per day for 16 through 30 days past due, $15 per day for 31 through 45 days past due, and $20 per day for the 46th day and every day thereafter the licensee remains delinquent in submitting the annual report. The Comptroller may abate all or part of the daily penalty for good cause shown. Every application shall be accompanied by a check or money order in the amount of $25 and every report shall be accompanied by a check or money order in the amount of $10 payable to: Comptroller, State of Illinois.
The licensee shall make all required books and records pertaining to trust funds, insurance policies, or tax-deferred annuities available to the Comptroller for examination. The Comptroller, or a person designated by the Comptroller who is trained to perform such examinations, may at any time investigate the books, records and accounts of the licensee with respect to trust funds, insurance policies, or tax-deferred annuities and for that purpose may require the attendance of and examine under oath all persons whose testimony he may require. The licensee shall pay a fee for such examination in accordance with a schedule established by the Comptroller. The fee shall not exceed the cost of such examination. For pre-need contracts funded by trust arrangements, the cost of an initial examination shall be borne by the licensee if it has $10,000 or more in trust funds, otherwise, by the Comptroller. The charge made by the Comptroller for an examination shall be based upon the total amount of trust funds held by the licensee at the end of the calendar or fiscal year for which the report is required by this Act and shall be in accordance with the following schedule:
Less than $10,000...................................no charge;
$10,000 or more but less than $50,000.....................$10;
$50,000 or more but less than $100,000....................$40;
$100,000 or more but less than $250,000...................$80;
$250,000 or more.........................................$100.
The Comptroller may order additional audits or examinations as he or she may deem necessary or advisable to ensure the safety and stability of the trust funds and to ensure compliance with this Act. These additional audits or examinations shall only be made after good cause is established by the Comptroller in the written order. The grounds for ordering these additional audits or examinations may include, but shall not be limited to:
(1) material and unverified changes or fluctuations

in trust balances or insurance or annuity policy amounts;

(2) the licensee changing trustees more than twice in

any 12-month period;

(3) any withdrawals or attempted withdrawals from the

trusts, insurance policies, or annuity contracts in violation of this Act; or

(4) failure to maintain or produce documentation

required by this Act for deposits into trust accounts, trust investment activities, or life insurance or annuity policies.

The licensee shall bear the full cost of that examination or audit, up to a maximum of $20,000. The Comptroller may elect to pay for the examination or audit and receive reimbursement from the licensee. Payment of the costs of the examination or audit by a licensee shall be a condition of receiving, maintaining, or renewing a license under this Act. All moneys received by the Comptroller for examination or audit fees shall be maintained in a separate account to be known as the Comptroller's Administrative Fund. This Fund, subject to appropriation by the General Assembly, may be utilized by the Comptroller for enforcing this Act and other purposes that may be authorized by law.
For pre-need contracts funded by life insurance or a tax-deferred annuity, the cost of an examination shall be borne by the licensee. The fee schedule for such examination shall be established in rules promulgated by the Comptroller. In the event such investigation or other information received by the Comptroller discloses a substantial violation of the requirements of this Act, the Comptroller shall revoke the license of such person upon a hearing as provided in this Act. Such licensee may terminate all further responsibility for compliance with the requirements of this Act by voluntarily surrendering the license to the Comptroller, or in the event of its loss, furnishing the Comptroller with a sworn statement to that effect, which states the licensee's intention to discontinue acceptance of funds received under pre-need contracts. Such license or statement must be accompanied by an affidavit that said licensee has lawfully expended or refunded all funds received under pre-need contracts, and that the licensee will accept no additional sales proceeds. The Comptroller shall immediately cancel or revoke said license.
(Source: P.A. 96-879, eff. 2-2-10; 97-593, eff. 8-26-11.)

(225 ILCS 45/3a) (from Ch. 111 1/2, par. 73.103a)
Sec. 3a. Denial, suspension, or revocation of license.
(a) The Comptroller may refuse to issue or may suspend or revoke a license on any of the following grounds:
(1) The applicant or licensee has made any

misrepresentations or false statements or concealed any material fact.

(2) The applicant or licensee is insolvent.
(3) The applicant or licensee has been engaged in

business practices that work a fraud.

(4) The applicant or licensee has refused to give

pertinent data to the Comptroller.

(5) The applicant or licensee has failed to satisfy

any enforceable judgment or decree rendered by any court of competent jurisdiction against the applicant.

(6) The applicant or licensee has conducted or is

about to conduct business in a fraudulent manner.

(7) The trust agreement is not in compliance with

State or federal law.

(8) The fidelity bond is not satisfactory to the

Comptroller.

(9) As to any individual required to be listed in the

license application, the individual has conducted or is about to conduct any business on behalf of the applicant in a fraudulent manner; has been convicted of any felony or misdemeanor, an essential element of which is fraud; has had a judgment rendered against him or her based on fraud in any civil litigation; has failed to satisfy any enforceable judgment or decree rendered against him or her by any court of competent jurisdiction; or has been convicted of any felony or any theft-related offense.

(10) The applicant or licensee, including any member,

officer, or director thereof if the applicant or licensee is a firm, partnership, association or corporation and any shareholder holding more than 10% of the corporate stock, has violated any provision of this Act or any regulation, decision, order, or finding made by the Comptroller under this Act.

(11) The Comptroller finds any fact or condition

existing which, if it had existed at the time of the original application for such license, would have warranted the Comptroller in refusing the issuance of the license.

(12) If an applicant or licensee engages in a

lockout, as defined in the Employment of Strikebreakers Act, and the Comptroller has reason to believe the lockout is negatively impacting the consumer.

(b) Before refusal to issue or renew and before suspension or revocation of a license, the Comptroller shall hold a hearing to determine whether the applicant or licensee, hereinafter referred to as the respondent, is entitled to hold such a license. At least 10 days prior to the date set for such hearing, the Comptroller shall notify the respondent in writing that on the date designated a hearing will be held to determine his eligibility for a license and that he may appear in person or by counsel. Such written notice may be served on the respondent personally, or by registered or certified mail sent to the respondent's business address as shown in his latest notification to the Comptroller. At the hearing, both the respondent and the complainant shall be accorded ample opportunity to present in person or by counsel such statements, testimony, evidence and argument as may be pertinent to the charges or to any defense thereto. The Comptroller may reasonably continue such hearing from time to time.
The Comptroller may subpoena any person or persons in this State and take testimony orally, by deposition or by exhibit, in the same manner and with the same fees and mileage allowances as prescribed in judicial proceedings in civil cases.
Any authorized agent of the Comptroller may administer oaths to witnesses at any hearing which the Comptroller is authorized to conduct.
(Source: P.A. 98-613, eff. 12-27-13.)

(225 ILCS 45/3a-5)
Sec. 3a-5. License requirements.
(a) Every license issued by the Comptroller shall state the number of the license, the business name and address of the licensee's principal place of business, each branch location also operating under the license, and the licensee's parent company, if any. The license shall be conspicuously posted in each place of business operating under the license. The Comptroller may issue such additional licenses as may be necessary for licensee branch locations upon compliance with the provisions of this Act governing an original issuance of a license for each new license.
(b) Individual salespersons representing a licensee shall not be required to obtain licenses in their individual capacities, but must acknowledge, by affidavit, that they have been provided with a copy of and have read this Act. The licensee shall retain copies of the affidavits of its sellers for its records and shall make the affidavits available to the Comptroller for examination upon request.
(c) The licensee shall be responsible for the activities of any person representing the licensee in selling or offering a pre-need contract for sale.
(d) Any person not selling on behalf of a licensee shall obtain its own license.
(e) No license shall be transferable or assignable without the express written consent of the Comptroller. A transfer of more than 50% of the ownership of any business licensed hereunder shall be deemed to be an attempted assignment of the license originally issued to the licensee for which consent of the Comptroller shall be required.
(f) Every license issued hereunder shall be renewed every 5 years for a renewal fee of $100. The renewal fee shall be deposited into the Comptroller's Administrative Fund. The Comptroller, upon the request of an interested person or on his own motion, may issue new licenses to a licensee whose license or licenses have been revoked, if no factor or condition then exists which would have warranted the Comptroller to originally refuse the issuance of such license.
(Source: P.A. 97-593, eff. 8-26-11.)

(225 ILCS 45/3b) (from Ch. 111 1/2, par. 73.103b)
Sec. 3b. The Comptroller, at his expense, shall provide a certified shorthand reporter to take down the testimony and preserve a record of all proceedings at the hearing of any case involving the refusal to issue or renew a license, the suspension or revocation of a license, the imposition of a monetary penalty, or the referral of a case for criminal prosecution. The record of any such proceeding shall consist of the notice of hearing, complaint, all other documents in the nature of pleadings and written motions filed in the proceedings, the transcript of testimony and the report and orders of the Comptroller. Copies of the transcript of such record may be purchased from the certified shorthand reporter who prepared the record.
(Source: P.A. 84-839.)

(225 ILCS 45/3c) (from Ch. 111 1/2, par. 73.103c)
Sec. 3c. Any circuit court may, upon application of the Comptroller or of the applicant or licensee against whom proceedings under Section 3a are pending, enter an order requiring witnesses to attend and testify, and requiring the production of documents, papers, files, books and records in connection with any hearing in any proceedings under that Section. Failure to obey such court order may result in the institution of contempt proceedings.
(Source: P.A. 84-839.)

(225 ILCS 45/3d) (from Ch. 111 1/2, par. 73.103d)
Sec. 3d. Any person affected by a final administrative decision of the Comptroller may have such decision reviewed judicially by the circuit court of the county where such person resides, or in the case of a corporation, where the registered office is located. If the plaintiff in the review proceeding is not a resident of this State, venue shall be in Sangamon County. The provisions of the Administrative Review Law, as now or hereafter amended, and any rules adopted thereunder shall govern all proceedings for the judicial review of final administrative decisions of the Comptroller. The term "administrative decision" is defined as in the Administrative Review Law.
The Comptroller is not required to certify the record of the proceeding unless the plaintiff in the review proceedings has purchased a copy of the transcript from the certified shorthand reporter who prepared the record. Exhibits shall be certified without cost.
(Source: P.A. 84-839.)

(225 ILCS 45/3e) (from Ch. 111 1/2, par. 73.103e)
Sec. 3e. Upon the revocation of, suspension of, or refusal to renew any license, the licensee shall immediately surrender the license or licenses to the Comptroller. If the licensee fails to do so, the Comptroller shall have the right to seize the same.
(Source: P.A. 92-419, eff. 1-1-02.)

(225 ILCS 45/3f)
Sec. 3f. Revocation of license.
(a) The Comptroller, upon determination that grounds exist for the revocation or suspension of a license issued under this Act, may revoke or suspend, if appropriate, the license issued to a licensee or to a particular branch office location with respect to which the grounds for revocation or suspension may occur or exist.
(b) Whenever a license is revoked by the Comptroller, he or she shall apply to the Circuit Court of the county wherein the licensee is located for a receiver to administer the trust funds of the licensee or to maintain the life insurance policies and tax-deferred annuities held by the licensee under a pre-need contract.
(Source: P.A. 92-419, eff. 1-1-02.)

(225 ILCS 45/4) (from Ch. 111 1/2, par. 73.104)
Sec. 4. Withdrawal of funds; revocability of contract.
(a) Except as otherwise provided in this Act, monies in a trust established under Section 2 shall not be withdrawn until after the death of the beneficiary, unless sooner withdrawn and refunded to the purchaser as provided in this Section. The life insurance policies or tax-deferred annuities shall not be surrendered until the death of the beneficiary, unless sooner surrendered and repaid to the owner of the policy purchased under or in connection with the pre-need contract or to his or her legal representative. If, however, the agreement or series of agreements provides for forfeiture and retention of any or all payments as and for liquidated damages as provided in Section 6, then the trustee may withdraw the deposits. In addition, nothing in this Section (i) prohibits the change of depositary by the trustee and the transfer of trust funds from one depositary to another or (ii) prohibits a contract purchaser who is or may become eligible for public assistance under any applicable federal or State law or local ordinance including, but not limited to, eligibility under 24 C.F.R., Part 913 relating to family insurance under federal Housing and Urban Development Policy from irrevocably waiving, in writing, and renouncing the right to cancel a pre-need contract for funeral services in an amount prescribed by rule of the Department of Healthcare and Family Services. No guaranteed price pre-need funeral contract may prohibit a purchaser from making a contract irrevocable to the extent that federal law or regulations require that such a contract be irrevocable for purposes of the purchaser's eligibility for Supplemental Security Income benefits, Medicaid, or another public assistance program, as permitted under federal law.
(b) If for any reason a seller or provider who has engaged in pre-need sales has refused, cannot, or does not comply with the terms of the pre-need contract within a reasonable time after he or she is required to do so, the purchaser or his or her heirs or assigns or duly authorized representative shall have the right to a refund of an amount equal to the sales price paid for undelivered merchandise or services plus any amounts held in trust attributable to the contract, within 30 days of the filing of a sworn affidavit with the trustee setting forth the existence of the contract and the fact of breach. A copy of this affidavit shall be filed with the Comptroller and the seller. In the event a seller is prevented from performing by strike, shortage of materials, civil disorder, natural disaster, or any like occurrence beyond the control of the seller or provider, the seller or provider's time for performance shall be extended by the length of the delay. Nothing in this Section shall relieve the seller or provider from any liability for non-performance of his or her obligations under the pre-need contract.
(c) After final payment on a pre-need contract, any purchaser may, prior to the death of the beneficiary and upon written demand to a seller, demand that the pre-need contract with the seller be terminated. The seller shall, within 30 days, initiate a refund to the purchaser of the entire amount held in trust attributable to undelivered merchandise and unperformed services plus any amounts held in trust attributable to the contract or the cash surrender value of a life insurance policy or tax-deferred annuity.
(c-5) If, after the death of the beneficiary, no funeral merchandise or services are provided or if the funeral is conducted by another provider, the seller may keep no more than 10% of the payments made under the pre-need contract or $300, whichever sum is less. The remainder of the trust funds or insurance or annuity proceeds shall be forwarded to the legal heirs of the deceased beneficiary or as determined by probate action.
(d) The placement and retention of all or a portion of a casket, combination casket-vault, urn, or outer burial container comprised of materials which are designed to withstand prolonged storage in the manner set forth in this paragraph without adversely affecting the structural integrity or aesthetic characteristics of such merchandise in a specific burial space in which the person or persons for whose funeral or burial the merchandise was intended has a right of interment, or the placement of the merchandise in a specific mausoleum crypt or lawn crypt in which such person has a right of entombment, or the placement of the merchandise in a specific niche in which such person has a right of inurnment, or delivery to such person and retention by such person until the time of need shall constitute actual delivery to the person who originally paid the money under or in connection with said agreement or series of agreements. Actual delivery shall eliminate, from and after the date of actual delivery, any requirement under this Act to place or retain in trust any funds received for the sale of such merchandise. The delivery, prior to the time of need, of any funeral or burial merchandise in any manner other than authorized by this Section shall not constitute actual delivery and shall not eliminate any requirement under this Act to place or retain in trust any funds received for the sale of such merchandise.
(Source: P.A. 95-331, eff. 8-21-07; 96-879, eff. 2-2-10.)

(225 ILCS 45/4a)
Sec. 4a. Investment of funds.
(a) A trustee has a duty to invest and manage the trust assets pursuant to the Prudent Investor Rule under the Trusts and Trustees Act.
(b) The trust shall be a single-purpose trust fund. In the event of the seller's bankruptcy, insolvency or assignment for the benefit of creditors, or an adverse judgment, the trust funds shall not be available to any creditor as assets of the seller or to pay any expenses of any bankruptcy or similar proceeding, but shall be distributed to the purchasers or managed for their benefit by the trustee holding the funds. Except in an action by the Comptroller to revoke a license issued pursuant to this Act and for creation of a receivership as provided in this Act, the trust shall not be subject to judgment, execution, garnishment, attachment, or other seizure by process in bankruptcy or otherwise, nor to sale, pledge, mortgage, or other alienation, and shall not be assignable except as approved by the Comptroller. The changes made by Public Act 91-7 are intended to clarify existing law regarding the inability of licensees to pledge the trust.
(c) Because it is not known at the time of deposit or at the time that income is earned on the trust account to whom the principal and the accumulated earnings will be distributed for the purpose of determining the Illinois income tax due on these trust funds, the principal and any accrued earnings or losses related to each individual account shall be held in suspense until the final determination is made as to whom the account shall be paid. The beneficiary's estate shall not be responsible for any funeral and burial purchases listed in a pre-need contract if the pre-need contract is entered into on a guaranteed price basis.
If a pre-need contract is not a guaranteed price contract, then to the extent the proceeds of a non-guaranteed price pre-need contract cover the funeral and burial expenses for the beneficiary, no claim may be made against the estate of the beneficiary. A claim may be made against the beneficiary's estate if the charges for the funeral services and merchandise at the time of use exceed the amount of the amount in trust plus the percentage of the sale proceeds initially retained by the seller or the face value of the life insurance policy or tax-deferred annuity.
(Source: P.A. 96-879, eff. 2-2-10.)

(225 ILCS 45/4b)
Sec. 4b. Licensee bankruptcy. In the event of a licensee's bankruptcy, insolvency, or assignment for the benefit of creditors, or in the event of the bankruptcy, insolvency, or assignment for the benefit of creditors of any person, partnership, association, corporation, or other entity that possesses a controlling interest in a licensee, the licensee shall provide notice in writing of that event to each purchaser of a pre-need sales contract or a pre-need contract within 30 days after the event of bankruptcy, insolvency, or assignment for the benefit of creditors. At a minimum, the notice must contain the following:
(1) The name and address of the licensee.
(2) If different from the licensee, the name and

address of the party that is the subject of the bankruptcy, insolvency, or assignment for the benefit of creditors.

(3) A brief description of the event of bankruptcy,

insolvency, or assignment for the benefit of creditors.

(4) The case name or other identifying title of any

matter pending in any court, federal or State, pertaining to the bankruptcy, insolvency, or assignment for the benefit of creditors.

(5) The name and address of the court in which the

bankruptcy, insolvency, or assignment for the benefit of creditors is pending.

(6) A description of any action the purchaser must

undertake to file a claim or to protect the purchaser's interests, including the purchaser's right to a refund under this Act.

(Source: P.A. 91-7, eff. 6-1-99.)

(225 ILCS 45/5) (from Ch. 111 1/2, par. 73.105)
Sec. 5. This Act shall not be construed to prohibit the trustee and trustee's depositary from being reimbursed and receiving from such funds their reasonable compensation and expenses in the custody and administration of such funds pursuant to the Trusts and Trustees Act.
(Source: P.A. 96-879, eff. 2-2-10.)

(225 ILCS 45/6) (from Ch. 111 1/2, par. 73.106)
Sec. 6. It is unlawful for any such agreement or agreements to provide for forfeiture and retention of payments upon any such agreement or series of agreements as and for liquidated damages therein in excess of 25% of the payments made or $300.00, whichever sum is less.
(Source: P.A. 85-805.)

(225 ILCS 45/7) (from Ch. 111 1/2, par. 73.107)
Sec. 7. The invalidity of any section or part or portion of this Act shall not affect the validity of the remaining sections or part thereof.
(Source: Laws 1955, p. 2020.)

(225 ILCS 45/7.1)
Sec. 7.1. Effect of Public Act 88-477. Public Act 88-477 shall not be construed to invalidate any contract or agreement entered into under this Act or any other statute or law before January 1, 1994 if, when the contract or agreement was entered into, it was not invalid under this Act or any other statute or law.
(Source: P.A. 88-659.)

(225 ILCS 45/7.2)
Sec. 7.2. Investigation of unlawful practices. If it appears to the Comptroller that a person has engaged in, is engaging in, or is about to engage in any practice in violation of this Act, the Comptroller may:
(1) require that person to file on such terms as the

Comptroller prescribes a statement or report in writing, under oath or otherwise, containing all information the Comptroller may consider necessary to ascertain whether a licensee is in compliance with this Act, or whether an unlicensed person is engaging in activities for which a license is required;

(2) examine under oath any person in connection with

the books and records pertaining to or having an impact upon trust funds, insurance policies, or tax deferred annuities required or allowed to be maintained pursuant to this Act;

(3) examine any books and records of the licensee,

trustee, or investment advisor that the Comptroller may consider necessary to ascertain compliance with this Act; and

(4) require the production of a copy of any record,

book, document, account, or paper that is produced in accordance with this Act and retain it in his or her possession until the completion of all proceedings in connection with which it is produced.

(Source: P.A. 92-419, eff. 1-1-02.)

(225 ILCS 45/7.3)
Sec. 7.3. Service. Service by the Comptroller of any notice requiring a person to file a statement or report shall be made:
(1) personally by delivery of a duly executed copy

thereof to the person to be served or, if that person is not a natural person, in the manner provided in the Civil Practice Law when a complaint is filed; or

(2) by mailing by certified mail a duly executed copy

thereof to the person to be served at his or her last known abode or principal place of business within this State.

(Source: P.A. 89-615, eff. 8-9-96.)

(225 ILCS 45/8) (from Ch. 111 1/2, par. 73.108)
Sec. 8. Any person who intentionally fails to deposit the required sales proceeds into a trust required under this Act, intentionally and improperly withdraws or uses trust funds for his or her own benefit, or otherwise intentionally violates any provision of this Act is guilty of a Class 4 felony.
If any person intentionally violates this Act or fails or refuses to comply with any order of the Comptroller or any part of an order that has become final to the person and is still in effect, the Comptroller may, after notice and hearing at which it is determined that a violation of this Act or the order has been committed, further order that the person shall forfeit and pay to the State of Illinois a sum not to exceed $5,000 for each violation. This liability shall be enforced in an action brought in any court of competent jurisdiction by the Comptroller in the name of the People of the State of Illinois.
In addition to the other penalties and remedies provided in this Act, the Comptroller may bring a civil action in the county of residence of the licensee or any person accepting trust funds to enjoin any violation or threatened violation of this Act.
The powers vested in the Comptroller by this Section are in addition to any and all other powers and remedies vested in the Comptroller by law.
(Source: P.A. 92-419, eff. 1-1-02.)

(225 ILCS 45/8.1)
Sec. 8.1. Sales; liability of purchaser for shortage. In the event of a sale or transfer of all or substantially all of the assets of the licensee, the sale or transfer of the controlling interest of the corporate stock of the licensee if the licensee is a corporation, the sale or transfer of the controlling interest of the partnership if the licensee is a partnership, or the sale of the licensee pursuant to foreclosure proceedings, the purchaser is liable for any shortages existing before or after the sale in the trust funds required to be maintained in a trust pursuant to this Act and shall honor all pre-need contracts and trusts entered into by the licensee. Any shortages existing in the trust funds constitute a prior lien in favor of the trust for the total value of the shortages, and notice of that lien shall be provided in all sales instruments.
In the event of a sale or transfer of all or substantially all of the assets of the licensee, the sale or transfer of the controlling interest of the corporate stock of the licensee if the licensee is a corporation, or the sale or transfer of the controlling interest of the partnership if the licensee is a partnership, the licensee shall, at least 21 days prior to the sale or transfer, notify the Comptroller, in writing, of the pending date of sale or transfer so as to permit the Comptroller to audit the books and records of the licensee. The audit must be commenced within 10 business days of the receipt of the notification and completed within the 21-day notification period unless the Comptroller notifies the licensee during that period that there is a basis for determining a deficiency which will require additional time to finalize. Failure to provide timely notice to the Comptroller under this Section shall be an intentional violation of this Act. The sale or transfer may not be completed by the licensee unless and until:
(i) the Comptroller has completed the audit of the

licensee's books and records;

(ii) any delinquency existing in the trust funds has

been paid by the licensee, or arrangements satisfactory to the Comptroller have been made by the licensee on the sale or transfer for the payment of any delinquency; and

(iii) the Comptroller issues a license upon

application of the new owner, which license must be applied for within 21 days of the anticipated date of the sale or transfer, subject to the payment of any delinquencies, if any, as stated in item (ii).

For purposes of this Section, a person, firm, corporation, partnership, or institution that acquires the licensee through a real estate foreclosure shall be subject to the provisions of this Section.
(Source: P.A. 96-879, eff. 2-2-10.)

(225 ILCS 45/9) (from Ch. 111 1/2, par. 73.109)
Sec. 9. This Act shall be known and may be cited as the "Illinois Funeral or Burial Funds Act".
(Source: P.A. 83-464.)

(225 ILCS 45/10) (from Ch. 111 1/2, par. 73.110)
Sec. 10. Nothing in this Act shall be deemed to apply to pre-need cemetery sales under the "Illinois Pre-Need Cemetery Sales Act", enacted by the 84th General Assembly.
(Source: P.A. 85-293.)



225 ILCS 46/ - Health Care Worker Background Check Act.

(225 ILCS 46/1)
Sec. 1. Short title. This Act may be cited as the Health Care Worker Background Check Act.
(Source: P.A. 89-197, eff. 7-21-95.)

(225 ILCS 46/5)
Sec. 5. Purpose. The General Assembly finds that it is in the public interest to protect the citizens of the State of Illinois who are the most frail and who are persons with disabilities from possible harm through a criminal background check of certain health care workers and all employees of licensed and certified long-term care facilities who have or may have contact with residents or have access to the living quarters or the financial, medical, or personal records of residents.
(Source: P.A. 99-143, eff. 7-27-15.)

(225 ILCS 46/10)
Sec. 10. Applicability. This Act applies to all individuals employed or retained by a health care employer as home health care aides, nurse aides, personal care assistants, private duty nurse aides, day training personnel, or an individual working in any similar health-related occupation where he or she provides direct care or has access to long-term care residents or the living quarters or financial, medical, or personal records of long-term care residents. This Act also applies to all employees of licensed or certified long-term care facilities who have or may have contact with residents or access to the living quarters or the financial, medical, or personal records of residents.
(Source: P.A. 94-665, eff. 1-1-06.)

(225 ILCS 46/15)
Sec. 15. Definitions. In this Act:
"Applicant" means an individual seeking employment, whether paid or on a volunteer basis, with a health care employer who has received a bona fide conditional offer of employment.
"Conditional offer of employment" means a bona fide offer of employment by a health care employer to an applicant, which is contingent upon the receipt of a report from the Department of Public Health indicating that the applicant does not have a record of conviction of any of the criminal offenses enumerated in Section 25.
"Department" means the Department of Public Health.
"Direct care" means the provision of nursing care or assistance with feeding, dressing, movement, bathing, toileting, or other personal needs, including home services as defined in the Home Health, Home Services, and Home Nursing Agency Licensing Act. The entity responsible for inspecting and licensing, certifying, or registering the health care employer may, by administrative rule, prescribe guidelines for interpreting this definition with regard to the health care employers that it licenses.
"Director" means the Director of Public Health.
"Disqualifying offenses" means those offenses set forth in Section 25 of this Act.
"Employee" means any individual hired, employed, or retained, whether paid or on a volunteer basis, to which this Act applies.
"Finding" means the Department's determination of whether an allegation is verified and substantiated.
"Fingerprint-based criminal history records check" means a livescan fingerprint-based criminal history records check submitted as a fee applicant inquiry in the form and manner prescribed by the Department of State Police.
"Health care employer" means:
(1) the owner or licensee of any of the following:
(i) a community living facility, as defined in

the Community Living Facilities Act;

(ii) a life care facility, as defined in the Life

Care Facilities Act;

(iii) a long-term care facility;
(iv) a home health agency, home services agency,

or home nursing agency as defined in the Home Health, Home Services, and Home Nursing Agency Licensing Act;

(v) a hospice care program or volunteer hospice

program, as defined in the Hospice Program Licensing Act;

(vi) a hospital, as defined in the Hospital

Licensing Act;

(vii) (blank);
(viii) a nurse agency, as defined in the Nurse

Agency Licensing Act;

(ix) a respite care provider, as defined in the

Respite Program Act;

(ix-a) an establishment licensed under the

Assisted Living and Shared Housing Act;

(x) a supportive living program, as defined in

the Illinois Public Aid Code;

(xi) early childhood intervention programs as

described in 59 Ill. Adm. Code 121;

(xii) the University of Illinois Hospital,

Chicago;

(xiii) programs funded by the Department on Aging

through the Community Care Program;

(xiv) programs certified to participate in the

Supportive Living Program authorized pursuant to Section 5-5.01a of the Illinois Public Aid Code;

(xv) programs listed by the Emergency Medical

Services (EMS) Systems Act as Freestanding Emergency Centers;

(xvi) locations licensed under the Alternative

Health Care Delivery Act;

(2) a day training program certified by the

Department of Human Services;

(3) a community integrated living arrangement

operated by a community mental health and developmental service agency, as defined in the Community-Integrated Living Arrangements Licensing and Certification Act; or

(4) the State Long Term Care Ombudsman Program,

including any regional long term care ombudsman programs under Section 4.04 of the Illinois Act on the Aging, only for the purpose of securing background checks.

"Initiate" means obtaining from a student, applicant, or employee his or her social security number, demographics, a disclosure statement, and an authorization for the Department of Public Health or its designee to request a fingerprint-based criminal history records check; transmitting this information electronically to the Department of Public Health; conducting Internet searches on certain web sites, including without limitation the Illinois Sex Offender Registry, the Department of Corrections' Sex Offender Search Engine, the Department of Corrections' Inmate Search Engine, the Department of Corrections Wanted Fugitives Search Engine, the National Sex Offender Public Registry, and the List of Excluded Individuals and Entities database on the website of the Health and Human Services Office of Inspector General to determine if the applicant has been adjudicated a sex offender, has been a prison inmate, or has committed Medicare or Medicaid fraud, or conducting similar searches as defined by rule; and having the student, applicant, or employee's fingerprints collected and transmitted electronically to the Department of State Police.
"Livescan vendor" means an entity whose equipment has been certified by the Department of State Police to collect an individual's demographics and inkless fingerprints and, in a manner prescribed by the Department of State Police and the Department of Public Health, electronically transmit the fingerprints and required data to the Department of State Police and a daily file of required data to the Department of Public Health. The Department of Public Health shall negotiate a contract with one or more vendors that effectively demonstrate that the vendor has 2 or more years of experience transmitting fingerprints electronically to the Department of State Police and that the vendor can successfully transmit the required data in a manner prescribed by the Department of Public Health. Vendor authorization may be further defined by administrative rule.
"Long-term care facility" means a facility licensed by the State or certified under federal law as a long-term care facility, including without limitation facilities licensed under the Nursing Home Care Act, the Specialized Mental Health Rehabilitation Act of 2013, the ID/DD Community Care Act, or the MC/DD Act, a supportive living facility, an assisted living establishment, or a shared housing establishment or registered as a board and care home.
"Resident" means a person, individual, or patient under the direct care of a health care employer or who has been provided goods or services by a health care employer.
(Source: P.A. 99-180, eff. 7-29-15; 100-432, eff. 8-25-17.)

(225 ILCS 46/20)
Sec. 20. Exceptions. This Act shall not apply to:
(1) an individual who is licensed by the Department

of Financial and Professional Regulation or the Department of Public Health under another law of this State;

(2) an individual employed or retained by a health

care employer for whom a criminal background check is required by another law of this State; or

(3) a student in a licensed health care field

including, but not limited to, a student nurse, a physical therapy student, or a respiratory care student unless he or she is (i) employed by a health care employer in a position with duties involving direct care for clients, patients, or residents or (ii) employed by a long-term care facility in a position that involves or may involve contact with residents or access to the living quarters or the financial, medical, or personal records of residents.

(Source: P.A. 95-120, eff. 8-13-07.)

(225 ILCS 46/25)
Sec. 25. Hiring of people with criminal records by health care employers and long-term care facilities.
(a) A health care employer or long-term care facility may hire, employ, or retain any individual in a position involving direct care for clients, patients, or residents, or access to the living quarters or the financial, medical, or personal records of clients, patients, or residents who has been convicted of committing or attempting to commit one or more of the following offenses only with a waiver described in Section 40: those defined in Sections 8-1(b), 8-1.1, 8-1.2, 9-1, 9-1.2, 9-2, 9-2.1, 9-3, 9-3.1, 9-3.2, 9-3.3, 9-3.4, 10-1, 10-2, 10-3, 10-3.1, 10-4, 10-5, 10-7, 11-1.20, 11-1.30, 11-1.40, 11-1.50, 11-1.60, 11-6, 11-9.1, 11-9.2, 11-9.3, 11-9.4-1, 11-9.5, 11-19.2, 11-20.1, 11-20.1B, 11-20.3, 12-1, 12-2, 12-3.05, 12-3.1, 12-3.2, 12-3.3, 12-4, 12-4.1, 12-4.2, 12-4.3, 12-4.4, 12-4.5, 12-4.6, 12-4.7, 12-7.4, 12-11, 12-13, 12-14, 12-14.1, 12-15, 12-16, 12-19, 12-20.5, 12-21, 12-21.5, 12-21.6, 12-32, 12-33, 12C-5, 12C-10, 16-1, 16-1.3, 16-25, 16A-3, 17-3, 17-56, 18-1, 18-2, 18-3, 18-4, 18-5, 19-1, 19-3, 19-4, 19-6, 20-1, 20-1.1, 24-1, 24-1.2, 24-1.5, 24-1.8, 24-3.8, or 33A-2, or subdivision (a)(4) of Section 11-14.4, or in subsection (a) of Section 12-3 or subsection (a) or (b) of Section 12-4.4a, of the Criminal Code of 1961 or the Criminal Code of 2012; those provided in Section 4 of the Wrongs to Children Act; those provided in Section 53 of the Criminal Jurisprudence Act; those defined in subsection (c), (d), (e), (f), or (g) of Section 5 or Section 5.1, 5.2, 7, or 9 of the Cannabis Control Act; those defined in the Methamphetamine Control and Community Protection Act; those defined in Sections 401, 401.1, 404, 405, 405.1, 407, or 407.1 of the Illinois Controlled Substances Act; or subsection (a) of Section 3.01, Section 3.02, or Section 3.03 of the Humane Care for Animals Act.
(a-1) A health care employer or long-term care facility may hire, employ, or retain any individual in a position involving direct care for clients, patients, or residents, or access to the living quarters or the financial, medical, or personal records of clients, patients, or residents who has been convicted of committing or attempting to commit one or more of the following offenses only with a waiver described in Section 40: those offenses defined in Section 12-3.3, 12-4.2-5, 16-2, 16-30, 16G-15, 16G-20, 17-33, 17-34, 17-36, 17-44, 18-5, 20-1.2, 24-1.1, 24-1.2-5, 24-1.6, 24-3.2, or 24-3.3, or subsection (b) of Section 17-32, subsection (b) of Section 18-1, or subsection (b) of Section 20-1, of the Criminal Code of 1961 or the Criminal Code of 2012; Section 4, 5, 6, 8, or 17.02 of the Illinois Credit Card and Debit Card Act; or Section 11-9.1A of the Criminal Code of 1961 or the Criminal Code of 2012 or Section 5.1 of the Wrongs to Children Act; or (ii) violated Section 50-50 of the Nurse Practice Act.
A health care employer is not required to retain an individual in a position with duties involving direct care for clients, patients, or residents, and no long-term care facility is required to retain an individual in a position with duties that involve or may involve contact with residents or access to the living quarters or the financial, medical, or personal records of residents, who has been convicted of committing or attempting to commit one or more of the offenses enumerated in this subsection.
(b) A health care employer shall not hire, employ, or retain, whether paid or on a volunteer basis, any individual in a position with duties involving direct care of clients, patients, or residents, and no long-term care facility shall knowingly hire, employ, or retain, whether paid or on a volunteer basis, any individual in a position with duties that involve or may involve contact with residents or access to the living quarters or the financial, medical, or personal records of residents, if the health care employer becomes aware that the individual has been convicted in another state of committing or attempting to commit an offense that has the same or similar elements as an offense listed in subsection (a) or (a-1), as verified by court records, records from a state agency, or an FBI criminal history record check, unless the applicant or employee obtains a waiver pursuant to Section 40 of this Act. This shall not be construed to mean that a health care employer has an obligation to conduct a criminal history records check in other states in which an employee has resided.
(c) A health care employer shall not hire, employ, or retain, whether paid or on a volunteer basis, any individual in a position with duties involving direct care of clients, patients, or residents, who has a finding by the Department of abuse, neglect, misappropriation of property, or theft denoted on the Health Care Worker Registry.
(d) A health care employer shall not hire, employ, or retain, whether paid or on a volunteer basis, any individual in a position with duties involving direct care of clients, patients, or residents if the individual has a verified and substantiated finding of abuse, neglect, or financial exploitation, as identified within the Adult Protective Service Registry established under Section 7.5 of the Adult Protective Services Act.
(e) A health care employer shall not hire, employ, or retain, whether paid or on a volunteer basis, any individual in a position with duties involving direct care of clients, patients, or residents who has a finding by the Department of Human Services of physical or sexual abuse, financial exploitation, or egregious neglect of an individual denoted on the Health Care Worker Registry.
(Source: P.A. 99-872, eff. 1-1-17; 100-432, eff. 8-25-17.)

(225 ILCS 46/25.1)
Sec. 25.1. (Repealed).
(Source: P.A. 90-441, eff. 1-1-98. Repealed by P.A. 95-120, eff. 8-13-07.)

(225 ILCS 46/26)
Sec. 26. Health Care Worker Registry. The Department shall establish and maintain the Health Care Worker Registry, a registry of all individuals who (i) have satisfactorily completed the training required by Section 3-206 of the Nursing Home Care Act, Section 3-206 of the MC/DD Act, or Section 3-206 of the ID/DD Community Care Act, (ii) have begun a current course of training as set forth in Section 3-206 of the Nursing Home Care Act, Section 3-206 of the MC/DD Act, or Section 3-206 of the ID/DD Community Care Act, or (iii) are otherwise acting as a nursing assistant, habilitation aide, home health aide, or child care aide. The Health Care Worker Registry shall include the individual's name, current address, and Social Security number, the date and location of the training course completed by the individual, whether the individual has any of the disqualifying convictions listed in Section 25 of the Health Care Worker Background Check Act from the date of the training course completed by the individual, and the date of the individual's last criminal records check. Any individual placed on the Health Care Worker Registry is required to inform the Department of any change of address within 30 days after the effective date of the change of address.
The Department shall include in the Health Care Worker Registry established under this Section the information contained in the registries established under Section 3-206.01 of the Nursing Home Care Act, Section 3-206.01 of the MC/DD Act, and Section 3-206.01 of the ID/DD Community Care Act.
(Source: P.A. 100-432, eff. 8-25-17.)

(225 ILCS 46/27)
Sec. 27. Notice and hearing prior to designation on Health Care Worker Registry for offense.
(a) If the Department finds that an employee or former employee has abused or neglected a resident or misappropriated property of a resident, then the Department shall notify the employee or individual of this finding by certified mail sent to the address contained in the Health Care Worker Registry. The notice shall give the employee or individual an opportunity to contest the finding in a hearing before the Department or to submit a written response to the findings in lieu of requesting a hearing. As used in this subsection, "abuse" and "neglect" shall have the meanings provided in the Nursing Home Care Act, except that the term "resident" as used in those definitions shall have the meaning provided in this Act. As used in this subsection, "misappropriate property of a resident" shall have the meaning provided to "misappropriation of a resident's property" in the Nursing Home Care Act, except that the term "resident" as used in that definition shall have the meaning provided in this Act.
(b) The Department shall have the authority to hold hearings to be conducted by the Director, or by an individual designated by the Director as hearing officer to conduct the hearing. On the basis of a hearing, or upon default of the employee, the Director shall make a determination specifying his or her findings and conclusions. A copy of the determination shall be sent by certified mail, return receipt requested, or served personally upon the employee to the address last provided by the employee to the Department.
(c) The procedure governing hearings authorized by this Section shall be in accordance with rules adopted by the Department. A full and complete record shall be kept of all proceedings, including the notice of hearing, and all other documents in the nature of pleadings, written motions filed in the proceedings, and the report and orders of the Director or the Director's designee. All testimony shall be reported but need not be transcribed unless the decision is sought to be reviewed under the Administrative Review Law. A copy or copies of the transcript and record of the proceedings may be obtained by any interested party subsequent to payment to the Department of the cost of preparing the copy or copies. All final administrative decisions of the Department under this Act are subject to judicial review under the Administrative Review Law and the rules adopted pursuant thereto. For purposes of this subsection, "administrative decision" has the meaning provided in Section 3-101 of the Code of Civil Procedure.
(d) The Department may issue subpoenas requiring the attendance and the giving of testimony by witnesses, and subpoenas duces tecum requiring the production of books, papers, records, or memoranda. All subpoenas and subpoenas duces tecum issued under this Act may be served by mail or by any person of legal age. The fees of witnesses for attendance and travel shall be the same as the fees of witnesses before the courts of this State. The fees shall be paid when the witness is excused from further attendance. When the witness is subpoenaed at the instance of the Department, the fees shall be paid in the same manner as other expenses of the Department, and when the witness is subpoenaed at the instance of any other party to any such proceeding, the Department may require that the cost of service of the subpoena or subpoena duces tecum and the fee of the witness be borne by the party at whose instance the witness is summoned. A subpoena or subpoena duces tecum issued pursuant to this Section shall be served in the same manner as a subpoena issued by a circuit court.
(e) If, after a hearing or if the employee, or former employee, does not request a hearing, the Department finds that the employee, or former employee, abused a resident, neglected a resident, or misappropriated resident property or makes any other applicable finding as set forth by rule, the finding shall be included as part of the Health Care Worker Registry as well as a clear and accurate summary from the employee, if he or she chooses to make a statement.
(f) The Department shall make the following information in the Health Care Worker Registry available to the public: an individual's full name; the date an individual successfully completed a nurse aide training or competency evaluation; and whether the Department has made a finding that an employee, or former employee, has been guilty of abuse or neglect of a resident or misappropriation of resident property or has made any other applicable finding as set forth by rule. In the case of inquiries to the Health Care Worker Registry concerning an employee, or former employee, listed in the Health Care Worker Registry, any information disclosed concerning a finding shall also include disclosure of the employee's, or former employee's, statement in the Health Care Worker Registry relating to the finding or a clear and accurate summary of the statement.
(g) The Department shall add to the Health Care Worker Registry records of findings as reported by the Inspector General or remove from the Health Care Worker Registry records of findings as reported by the Department of Human Services, under subsection (s) of Section 1-17 of the Department of Human Services Act.
(Source: P.A. 100-432, eff. 8-25-17.)

(225 ILCS 46/28)
Sec. 28. Designation on Registry for offense.
(a) The Department, after notice to the employee, or former employee, may denote on the Health Care Worker Registry that the Department has found any of the following:
(1) The employee, or former employee, has abused a

resident.

(2) The employee, or former employee, has neglected a

resident.

(3) The employee, or former employee, has

misappropriated resident property.

(4) The employee, or former employee, has been

convicted of (i) a felony; (ii) a misdemeanor, an essential element of which is dishonesty; or (iii) any crime that is directly related to the duties of an employee, a nursing assistant, habilitation aide, or child care aide.

(b) Notice under this Section shall include a clear and concise statement of the grounds denoting abuse, neglect, theft, or other applicable finding, and notice of the opportunity for a hearing to contest the designation.
(c) The Department shall document criminal history records check results pursuant to the requirements of this Act.
(d) After the designation of neglect on the Health Care Worker Registry, made pursuant to this Section, an employee, or former employee, may petition the Department for removal of a designation of neglect on the Health Care Worker Registry, after durations set forth within the Department's notice made pursuant to subsections (a) and (b) of this Section. Upon receipt of a petition, the Department may remove the designation for a finding of neglect after no less than one year, or the designation of applicable findings set forth by rule of an employee, or former employee, for minimum durations set forth by the Department, on the Health Care Worker Registry unless the Department determines that removal of designation is not in the public interest. The Department shall set forth by rule the discretionary factors by which designations of employees or former employees may be removed.
(Source: P.A. 100-432, eff. 8-25-17.)

(225 ILCS 46/30)
Sec. 30. (Repealed).
(Source: P.A. 95-545, eff. 8-28-07. Repealed by P.A. 95-120, eff. 8-13-07.)

(225 ILCS 46/33)
Sec. 33. Fingerprint-based criminal history records check.
(a) A fingerprint-based criminal history records check is not required for health care employees who have been continuously employed by a health care employer since October 1, 2007, have met the requirements for criminal history background checks prior to October 1, 2007, and have no disqualifying convictions or requested and received a waiver of those disqualifying convictions. These employees shall be retained on the Health Care Worker Registry as long as they remain active. Nothing in this subsection (a) shall be construed to prohibit a health care employer from initiating a criminal history records check for these employees. Should these employees seek a new position with a different health care employer, then a fingerprint-based criminal history records check shall be required.
(b) On October 1, 2007 or as soon thereafter as is reasonably practical, in the discretion of the Director of Public Health, and thereafter, any student, applicant, or employee who desires to be included on the Department of Public Health's Health Care Worker Registry shall authorize the Department of Public Health or its designee to request a fingerprint-based criminal history records check to determine if the individual has a conviction for a disqualifying offense. This authorization shall allow the Department of Public Health to request and receive information and assistance from any State or governmental agency. Each individual shall submit his or her fingerprints to the Department of State Police in an electronic format that complies with the form and manner for requesting and furnishing criminal history record information prescribed by the Department of State Police. The fingerprints submitted under this Section shall be checked against the fingerprint records now and hereafter filed in the Department of State Police criminal history record databases. The Department of State Police shall charge a fee for conducting the criminal history records check, which shall not exceed the actual cost of the records check. The livescan vendor may act as the designee for individuals, educational entities, or health care employers in the collection of Department of State Police fees and deposit those fees into the State Police Services Fund. The Department of State Police shall provide information concerning any criminal convictions, now or hereafter filed, against the individual.
(c) On October 1, 2007 or as soon thereafter as is reasonably practical, in the discretion of the Director of Public Health, and thereafter, an educational entity, other than a secondary school, conducting a nurse aide training program shall initiate a fingerprint-based criminal history records check required by this Act prior to entry of an individual into the training program.
(d) On October 1, 2007 or as soon thereafter as is reasonably practical, in the discretion of the Director of Public Health, and thereafter, a health care employer who makes a conditional offer of employment to an applicant for a position as an employee shall initiate a fingerprint-based criminal history record check, requested by the Department of Public Health, on the applicant, if such a background check has not been previously conducted.
(e) When initiating a background check requested by the Department of Public Health, an educational entity or health care employer shall electronically submit to the Department of Public Health the student's, applicant's, or employee's social security number, demographics, disclosure, and authorization information in a format prescribed by the Department of Public Health within 2 working days after the authorization is secured. The student, applicant, or employee shall have his or her fingerprints collected electronically and transmitted to the Department of State Police within 10 working days. The educational entity or health care employer shall transmit all necessary information and fees to the livescan vendor and Department of State Police within 10 working days after receipt of the authorization. This information and the results of the criminal history record checks shall be maintained by the Department of Public Health's Health Care Worker Registry.
(f) A direct care employer may initiate a fingerprint-based background check required by this Act for any of its employees, but may not use this process to initiate background checks for residents. The results of any fingerprint-based background check that is initiated with the Department as the requester shall be entered in the Health Care Worker Registry.
(g) As long as the employee has had a fingerprint-based criminal history record check required by this Act and stays active on the Health Care Worker Registry, no further criminal history record checks are required, as the Department of State Police shall notify the Department of Public Health of any additional convictions associated with the fingerprints previously submitted. Health care employers shall check the Health Care Worker Registry before hiring an employee to determine that the individual has had a fingerprint-based record check required by this Act and has no disqualifying convictions or has been granted a waiver pursuant to Section 40 of this Act. If the individual has not had such a background check or is not active on the Health Care Worker Registry, then the health care employer shall initiate a fingerprint-based record check requested by the Department of Public Health. If an individual is inactive on the Health Care Worker Registry, that individual is prohibited from being hired to work as a certified nursing assistant if, since the individual's most recent completion of a competency test, there has been a period of 24 consecutive months during which the individual has not provided nursing or nursing-related services for pay. If the individual can provide proof of having retained his or her certification by not having a 24-consecutive-month break in service for pay, he or she may be hired as a certified nursing assistant and that employment information shall be entered into the Health Care Worker Registry.
(h) On October 1, 2007 or as soon thereafter as is reasonably practical, in the discretion of the Director of Public Health, and thereafter, if the Department of State Police notifies the Department of Public Health that an employee has a new conviction of a disqualifying offense, based upon the fingerprints that were previously submitted, then (i) the Health Care Worker Registry shall notify the employee's last known employer of the offense, (ii) a record of the employee's disqualifying offense shall be entered on the Health Care Worker Registry, and (iii) the individual shall no longer be eligible to work as an employee unless he or she obtains a waiver pursuant to Section 40 of this Act.
(i) On October 1, 2007, or as soon thereafter, in the discretion of the Director of Public Health, as is reasonably practical, and thereafter, each direct care employer or its designee shall provide an employment verification for each employee no less than annually. The direct care employer or its designee shall log into the Health Care Worker Registry through a secure login. The health care employer or its designee shall indicate employment and termination dates within 30 days after hiring or terminating an employee, as well as the employment category and type. Failure to comply with this subsection (i) constitutes a licensing violation. A fine of up to $500 may be imposed for failure to maintain these records. This information shall be used by the Department of Public Health to notify the last known employer of any disqualifying offenses that are reported by the Department of State Police.
(j) In the event that an applicant or employee has a waiver for one or more disqualifying offenses pursuant to Section 40 of this Act and he or she is otherwise eligible to work, the Health Care Worker Registry shall indicate that the applicant or employee is eligible to work and that additional information is available on the Health Care Worker Registry. The Health Care Worker Registry may indicate that the applicant or employee has received a waiver.
(k) The student, applicant, or employee shall be notified of each of the following whenever a fingerprint-based criminal history records check is required:
(1) That the educational entity, health care

employer, or long-term care facility shall initiate a fingerprint-based criminal history record check required by this Act of the student, applicant, or employee.

(2) That the student, applicant, or employee has a

right to obtain a copy of the criminal records report that indicates a conviction for a disqualifying offense and challenge the accuracy and completeness of the report through an established Department of State Police procedure of Access and Review.

(3) That the applicant, if hired conditionally, may

be terminated if the criminal records report indicates that the applicant has a record of a conviction of any of the criminal offenses enumerated in Section 25, unless the applicant obtains a waiver pursuant to Section 40 of this Act.

(4) That the applicant, if not hired conditionally,

shall not be hired if the criminal records report indicates that the applicant has a record of a conviction of any of the criminal offenses enumerated in Section 25, unless the applicant obtains a waiver pursuant to Section 40 of this Act.

(5) That the employee shall be terminated if the

criminal records report indicates that the employee has a record of a conviction of any of the criminal offenses enumerated in Section 25.

(6) If, after the employee has originally been

determined not to have disqualifying offenses, the employer is notified that the employee has a new conviction(s) of any of the criminal offenses enumerated in Section 25, then the employee shall be terminated.

(l) A health care employer or long-term care facility may conditionally employ an applicant for up to 3 months pending the results of a fingerprint-based criminal history record check requested by the Department of Public Health.
(m) The Department of Public Health or an entity responsible for inspecting, licensing, certifying, or registering the health care employer or long-term care facility shall be immune from liability for notices given based on the results of a fingerprint-based criminal history record check.
(Source: P.A. 99-872, eff. 1-1-17; 100-432, eff. 8-25-17.)

(225 ILCS 46/35)
Sec. 35. (Repealed).
(Source: P.A. 91-598, eff. 1-1-00. Repealed by P.A. 95-120, eff. 8-13-07.)

(225 ILCS 46/40)
Sec. 40. Waiver.
(a) Any student, applicant, or employee listed on the Health Care Worker Registry may request a waiver of the prohibition against employment by:
(1) completing a waiver application on a form

prescribed by the Department of Public Health;

(2) providing a written explanation of each

conviction to include (i) what happened, (ii) how many years have passed since the offense, (iii) the individuals involved, (iv) the age of the applicant at the time of the offense, and (v) any other circumstances surrounding the offense; and

(3) providing official documentation showing that all

fines have been paid, if applicable and except for in the instance of payment of court-imposed fines or restitution in which the applicant is adhering to a payment schedule, and the date probation or parole was satisfactorily completed, if applicable.

(b) The applicant may, but is not required to, submit employment and character references and any other evidence demonstrating the ability of the applicant or employee to perform the employment responsibilities competently and evidence that the applicant or employee does not pose a threat to the health or safety of residents, patients, or clients.
(c) The Department of Public Health may, at the discretion of the Director of Public Health, grant a waiver to an applicant, student, or employee listed on the Health Care Worker Registry. The Department of Public Health shall act upon the waiver request within 30 days of receipt of all necessary information, as defined by rule. The Department of Public Health shall send an applicant, student, or employee written notification of its decision whether to grant a waiver, including listing the specific disqualifying offenses for which the waiver is being granted or denied. The Department shall issue additional copies of this written notification upon the applicant's, student's, or employee's request.
(d) An individual shall not be employed from the time that the employer receives a notification from the Department of Public Health based upon the results of a fingerprint-based criminal history records check containing disqualifying conditions until the time that the individual receives a waiver.
(e) The entity responsible for inspecting, licensing, certifying, or registering the health care employer and the Department of Public Health shall be immune from liability for any waivers granted under this Section.
(f) A health care employer is not obligated to employ or offer permanent employment to an applicant, or to retain an employee who is granted a waiver under this Section.
(Source: P.A. 99-872, eff. 1-1-17; 100-432, eff. 8-25-17.)

(225 ILCS 46/40.1)
Sec. 40.1. Health Care Worker Registry working group.
(a) The Office of the Governor shall establish a working group regarding the activities under this Act, with the following goals:
(1) to evaluate and monitor the success of health

care waivers under Section 40 in creating job opportunity for people with criminal records; and

(2) to identify and recommend changes to the waiver

application and implementation process to reduce barriers for applicants or employees.

In order to ensure that the working group is fully informed, the Department of Public Health and the Governor's Office shall provide the working group with any relevant aggregate data currently available that is related to the waiver process and its effectiveness. The working group shall identify any gaps in information currently collected that would inform the working group's efforts and make recommendations to the Governor's Office and the General Assembly about what additional data should be collected to evaluate and monitor the success of the waiver process by July 1, 2017.
(b) The working group shall be comprised of representatives from advocacy and community-based organizations, individuals directly impacted by the waiver process, industry representatives, members of the General Assembly, and representatives from the Department of Public Health and the Office of the Governor. The working group shall meet at least 2 times each year.
(Source: P.A. 99-872, eff. 1-1-17.)

(225 ILCS 46/45)
Sec. 45. Application fees. Except as otherwise provided in this Act, the student, applicant, or employee, other than a nurse aide, may be required to pay all related application and fingerprinting fees including, but not limited to, the amounts established by the Department of State Police to process fingerprint-based criminal history records checks. If a health care employer certified to participate in the Medicaid program pays the fees, the fees shall be a direct pass-through on the cost report submitted by the employer to the Medicaid agency.
(Source: P.A. 95-120, eff. 8-13-07.)

(225 ILCS 46/50)
Sec. 50. Health care employer files. The health care employer shall retain on file for a period of 5 years records of criminal records requests for all employees. The health care employer shall retain a copy of the disclosure and authorization forms, a copy of the livescan request form, all notifications resulting from the fingerprint-based criminal history records check and waiver, if appropriate, for the duration of the individual's employment. The files shall be subject to inspection by the agency responsible for inspecting, licensing, or certifying the health care employer. A fine of up to $500 may be imposed by the appropriate agency for failure to maintain these records. The Department of Public Health must keep an electronic record of criminal history background checks for an individual for as long as the individual remains active on the Health Care Worker Registry.
(Source: P.A. 95-120, eff. 8-13-07.)

(225 ILCS 46/55)
Sec. 55. Immunity from liability. A health care employer shall not be liable for the failure to hire or to retain an applicant or employee who has been convicted of committing or attempting to commit one or more of the offenses enumerated in subsection (a) of Section 25 of this Act. However, if an employee is suspended from employment based on the results of a criminal background check conducted under this Act and the results prompting the suspension are subsequently found to be inaccurate, the employee is entitled to recover backpay from his or her health care employer for the suspension period provided that the employer is the cause of the inaccuracy. The Department of Public Health is not liable for any hiring decisions, suspensions, or terminations.
No health care employer shall be chargeable for any benefit charges that result from the payment of unemployment benefits to any claimant when the claimant's separation from that employer occurred because the claimant's criminal background included an offense enumerated in subsection (a) of Section 25, or the claimant's separation from that health care employer occurred as a result of the claimant violating a policy that the employer was required to maintain pursuant to the Drug Free Workplace Act.
(Source: P.A. 95-120, eff. 8-13-07.)

(225 ILCS 46/60)
Sec. 60. Offense.
(a) Any person whose profession is job counseling who knowingly counsels any person who has been convicted of committing or attempting to commit any of the offenses enumerated in subsection (a) of Section 25 to apply for a position with duties involving direct contact with a client, patient, or resident of a health care employer or a position with duties that involve or may involve contact with residents or access to the living quarters or the financial, medical, or personal records of residents of a long-term care facility shall be guilty of a Class A misdemeanor unless a waiver is granted pursuant to Section 40 of this Act.
(b) Subsection (a) does not apply to an individual performing official duties in connection with the administration of the State employment service described in Section 1705 of the Unemployment Insurance Act.
(Source: P.A. 95-120, eff. 8-13-07.)

(225 ILCS 46/65)
Sec. 65. Health Care Worker Task Force. A Health Care Worker Task Force shall be appointed to study and make recommendations on statutory changes to this Act.
(a) The Task Force shall monitor the status of the implementation of this Act and monitor complaint investigations relating to this Act by the Department on Aging, Department of Public Health, Department of Professional Regulation, and the Department of Human Services to determine the criminal background, if any, of health care workers who have had findings of abuse, theft, or exploitation.
(b) The Task Force shall make recommendations concerning modifications to the list of offenses enumerated in Section 25, including time limits on all or some of the disqualifying offenses, and any other necessary or desirable changes to the Act.
(c) In the event that proposed rules or changes are properly submitted to the Task Force and the Task Force fails to advise the Department within 90 days after receipt of the proposed rules or changes, final action shall be deemed to have been taken by the Task Force concerning the proposed rules or changes.
(d) The Task Force shall be composed of the following members, who shall serve without pay:
(1) a chairman knowledgeable about health care

issues, who shall be appointed by the Governor;

(2) the Director of Public Health or his or her

designee;

(3) the Director of State Police or his or her

designee;

(3.5) the Director of Healthcare and Family Services

or his or her designee;

(3.6) the Secretary of Human Services or his or her

designee;

(3.7) the Director of Aging or his or her designee;
(4) 2 representatives of health care providers, who

shall be appointed by the Governor;

(5) 2 representatives of health care employees, who

shall be appointed by the Governor;

(5.5) a representative of a Community Care homemaker

program, who shall be appointed by the Governor;

(6) a representative of the general public who has an

interest in health care, who shall be appointed by the Governor; and

(7) 4 members of the General Assembly, one appointed

by the Speaker of the House, one appointed by the House Minority Leader, one appointed by the President of the Senate, and one appointed by the Senate Minority Leader.

(e) The Task Force shall meet at least quarterly, and more frequently at the discretion of the chairperson. Task Force members shall serve until a replacement is sworn and qualified. Nine members appointed to the Task Force constitutes a quorum.
(Source: P.A. 95-331, eff. 8-21-07; 95-987, eff. 10-3-08.)

(225 ILCS 46/70)
Sec. 70. Centers for Medicare and Medicaid Services (CMMS) grant; Voluntary FBI Fingerprint Demonstration Project.
(a) The General Assembly authorizes the establishment of the Voluntary FBI Fingerprint Demonstration Project (Demonstration Project), which shall be consistent with the provisions of the Centers for Medicare and Medicaid Services grant awarded to and distributed by the Department of Public Health pursuant to Title VI, Subtitle B, Part III, Subtitle C, Section 6201 of the Affordable Care Act of 2010. The Demonstration Project is authorized to operate for the period of January 1, 2014 through December 31, 2014 and shall operate until the conclusion of this grant period or until the long-term care facility terminates its participation in the Demonstration Project, whichever occurs sooner.
(b) The Long-Term Care Facility Advisory Board established under the Nursing Home Care Act shall act in an advisory capacity to the Demonstration Project.
(c) Long-term care facilities voluntarily participating in the Demonstration Project shall, in addition to the provisions of this Section, comply with all requirements set forth in this Act. When conflict between the Act and the provisions of this Section occurs, the provisions of this Section shall supersede until the conclusion of the grant period or until the long-term care facility terminates its participation in the Demonstration Project, whichever occurs sooner.
(d) The Department of Public Health shall select at least one facility in the State to participate in the Demonstration Project.
(e) For the purposes of determining who shall be required to undergo a State and an FBI fingerprint-based criminal history records check under the Demonstration Project, "direct access employee" means any individual who has access to a patient or resident of a long-term care facility or provider through employment or through a contract with a long-term care facility or provider and has duties that involve or may involve one-on-one contact with a resident of the facility or provider, as determined by the State for purposes of the Demonstration Project.
(f) All long-term care facilities licensed under the Nursing Home Care Act are qualified to volunteer for the Demonstration Project.
(g) The Department of Public Health shall notify qualified long-term care facilities within 30 days after the effective date of this amendatory Act of the 98th General Assembly of the opportunity to volunteer for the Demonstration Project. The notice shall include information concerning application procedures and deadlines, termination rights, requirements for participation, the selection process, and a question-and-answer document addressing potential conflicts between this Act and the provisions of this Section.
(h) Qualified long-term care facilities shall be given a minimum of 30 days after the date of receiving the notice to inform the Department of Public Health, in the form and manner prescribed by the Department of Public Health, of their interest in volunteering for the Demonstration Project. Facilities selected for the Demonstration Project shall be notified, within 30 days after the date of application, of the effective date that their participation in the Demonstration Project will begin, which may vary.
(i) The individual applicant shall be responsible for the cost of each individual fingerprint inquiry, which may be offset with grant funds, if available.
(j) Each applicant seeking employment in a position described in subsection (e) of this Section with a selected health care employer shall, as a condition of employment, have his or her fingerprints submitted to the Department of State Police in an electronic format that complies with the form and manner for requesting and furnishing criminal history record information by the Department of State Police and the Federal Bureau of Investigation criminal history record databases now and hereafter filed. The Department of State Police shall forward the fingerprints to the Federal Bureau of Investigation for a national criminal history records check. The Department of State Police shall charge a fee for conducting the criminal history records check, which shall not exceed the actual cost of the records check and shall be deposited into the State Police Services Fund. The Department of State Police shall furnish, pursuant to positive identification, records of Illinois convictions to the Department of Public Health.
(k) A fingerprint-based criminal history records check submitted in accordance with subsection (j) of this Section shall be submitted as a fee applicant inquiry in the form and manner prescribed by the Department of State Police.
(l) A long-term care facility may terminate its participation in the Demonstration Project without prejudice by providing the Department of Public Health with notice of its intent to terminate at least 30 days prior to its voluntary termination.
(m) This Section shall be inapplicable upon the conclusion of the CMMS grant period.
(Source: P.A. 98-756, eff. 7-16-14; 98-1041, eff. 8-25-14; 99-78, eff. 7-20-15.)

(225 ILCS 46/75)
Sec. 75. Rulemaking. The Department shall have the authority to adopt administrative rules and procedures to carry out the purpose of this Act. The provisions of the Illinois Administrative Procedure Act are hereby expressly adopted and shall apply to all administrative rules and procedures of the Department under this Act.
(Source: P.A. 100-432, eff. 8-25-17.)

(225 ILCS 46/90)
Sec. 90. (Amendatory provisions; text omitted).
(Source: P.A. 89-197, eff. 7-21-95; text omitted.)

(225 ILCS 46/95)
Sec. 95. (Amendatory provisions; text omitted).
(Source: P.A. 89-197, eff. 7-21-95; text omitted.)

(225 ILCS 46/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 89-197, eff. 7-21-95.)



225 ILCS 47/ - Health Care Worker Self-Referral Act.

(225 ILCS 47/1)
Sec. 1. Short title. This Act may be cited as the Health Care Worker Self-Referral Act.
(Source: P.A. 87-1207.)

(225 ILCS 47/5)
Sec. 5. Legislative intent. The General Assembly recognizes that patient referrals by health care workers for health services to an entity in which the referring health care worker has an investment interest may present a potential conflict of interest. The General Assembly finds that these referral practices may limit or completely eliminate competitive alternatives in the health care market. In some instances, these referral practices may expand and improve care or may make services available which were previously unavailable. They may also provide lower cost options to patients or increase competition. Generally, referral practices are positive occurrences. However, self-referrals may result in over utilization of health services, increased overall costs of the health care systems, and may affect the quality of health care.
It is the intent of the General Assembly to provide guidance to health care workers regarding acceptable patient referrals, to prohibit patient referrals to entities providing health services in which the referring health care worker has an investment interest, and to protect the citizens of Illinois from unnecessary and costly health care expenditures.
Recognizing the need for flexibility to quickly respond to changes in the delivery of health services, to avoid results beyond the limitations on self referral provided under this Act and to provide minimal disruption to the appropriate delivery of health care, the Health Facilities and Services Review Board shall be exclusively and solely authorized to implement and interpret this Act through adopted rules.
The General Assembly recognizes that changes in delivery of health care has resulted in various methods by which health care workers practice their professions. It is not the intent of the General Assembly to limit appropriate delivery of care, nor force unnecessary changes in the structures created by workers for the health and convenience of their patients.
(Source: P.A. 96-31, eff. 6-30-09.)

(225 ILCS 47/10)
Sec. 10. Applicability. This Act shall apply to referrals for health services made on or after January 1, 1993. However, if a health care worker acquired an investment interest before July 1, 1992, this Act shall not apply to referrals made for health services before January 1, 1996.
(Source: P.A. 87-1207.)

(225 ILCS 47/15)
Sec. 15. Definitions. In this Act:
(a) "Board" means the Health Facilities and Services Review Board.
(b) "Entity" means any individual, partnership, firm, corporation, or other business that provides health services but does not include an individual who is a health care worker who provides professional services to an individual.
(c) "Group practice" means a group of 2 or more health care workers legally organized as a partnership, professional corporation, not-for-profit corporation, faculty practice plan or a similar association in which:
(1) each health care worker who is a member or

employee or an independent contractor of the group provides substantially the full range of services that the health care worker routinely provides, including consultation, diagnosis, or treatment, through the use of office space, facilities, equipment, or personnel of the group;

(2) the services of the health care workers are

provided through the group, and payments received for health services are treated as receipts of the group; and

(3) the overhead expenses and the income from the

practice are distributed by methods previously determined by the group.

(d) "Health care worker" means any individual licensed under the laws of this State to provide health services, including but not limited to: dentists licensed under the Illinois Dental Practice Act; dental hygienists licensed under the Illinois Dental Practice Act; nurses and advanced practice registered nurses licensed under the Nurse Practice Act; occupational therapists licensed under the Illinois Occupational Therapy Practice Act; optometrists licensed under the Illinois Optometric Practice Act of 1987; pharmacists licensed under the Pharmacy Practice Act; physical therapists licensed under the Illinois Physical Therapy Act; physicians licensed under the Medical Practice Act of 1987; physician assistants licensed under the Physician Assistant Practice Act of 1987; podiatric physicians licensed under the Podiatric Medical Practice Act of 1987; clinical psychologists licensed under the Clinical Psychologist Licensing Act; clinical social workers licensed under the Clinical Social Work and Social Work Practice Act; speech-language pathologists and audiologists licensed under the Illinois Speech-Language Pathology and Audiology Practice Act; or hearing instrument dispensers licensed under the Hearing Instrument Consumer Protection Act, or any of their successor Acts.
(e) "Health services" means health care procedures and services provided by or through a health care worker.
(f) "Immediate family member" means a health care worker's spouse, child, child's spouse, or a parent.
(g) "Investment interest" means an equity or debt security issued by an entity, including, without limitation, shares of stock in a corporation, units or other interests in a partnership, bonds, debentures, notes, or other equity interests or debt instruments except that investment interest for purposes of Section 20 does not include interest in a hospital licensed under the laws of the State of Illinois.
(h) "Investor" means an individual or entity directly or indirectly owning a legal or beneficial ownership or investment interest, (such as through an immediate family member, trust, or another entity related to the investor).
(i) "Office practice" includes the facility or facilities at which a health care worker, on an ongoing basis, provides or supervises the provision of professional health services to individuals.
(j) "Referral" means any referral of a patient for health services, including, without limitation:
(1) The forwarding of a patient by one health care

worker to another health care worker or to an entity outside the health care worker's office practice or group practice that provides health services.

(2) The request or establishment by a health care

worker of a plan of care outside the health care worker's office practice or group practice that includes the provision of any health services.

(Source: P.A. 100-513, eff. 1-1-18.)

(225 ILCS 47/20)
Sec. 20. Prohibited referrals and claims for payment.
(a) A health care worker shall not refer a patient for health services to an entity outside the health care worker's office or group practice in which the health care worker is an investor, unless the health care worker directly provides health services within the entity and will be personally involved with the provision of care to the referred patient.
(b) Pursuant to Board determination that the following exception is applicable, a health care worker may invest in and refer to an entity, whether or not the health care worker provides direct services within said entity, if there is a demonstrated need in the community for the entity and alternative financing is not available. For purposes of this subsection (b), "demonstrated need" in the community for the entity may exist if (1) there is no facility of reasonable quality that provides medically appropriate service, (2) use of existing facilities is onerous or creates too great a hardship for patients, (3) the entity is formed to own or lease medical equipment which replaces obsolete or otherwise inadequate equipment in or under the control of a hospital located in a federally designated health manpower shortage area, or (4) such other standards as established, by rule, by the Board. "Community" shall be defined as a metropolitan area for a city, and a county for a rural area. In addition, the following provisions must be met to be exempt under this Section:
(1) Individuals who are not in a position to refer

patients to an entity are given a bona fide opportunity to also invest in the entity on the same terms as those offered a referring health care worker; and

(2) No health care worker who invests shall be

required or encouraged to make referrals to the entity or otherwise generate business as a condition of becoming or remaining an investor; and

(3) The entity shall market or furnish its services

to referring health care worker investors and other investors on equal terms; and

(4) The entity shall not loan funds or guarantee any

loans for health care workers who are in a position to refer to an entity; and

(5) The income on the health care worker's investment

shall be tied to the health care worker's equity in the facility rather than to the volume of referrals made; and

(6) Any investment contract between the entity and

the health care worker shall not include any covenant or non-competition clause that prevents a health care worker from investing in other entities; and

(7) When making a referral, a health care worker must

disclose his investment interest in an entity to the patient being referred to such entity. If alternative facilities are reasonably available, the health care worker must provide the patient with a list of alternative facilities. The health care worker shall inform the patient that they have the option to use an alternative facility other than one in which the health care worker has an investment interest and the patient will not be treated differently by the health care worker if the patient chooses to use another entity. This shall be applicable to all health care worker investors, including those who provide direct care or services for their patients in entities outside their office practices; and

(8) If a third party payor requests information with

regard to a health care worker's investment interest, the same shall be disclosed; and

(9) The entity shall establish an internal

utilization review program to ensure that investing health care workers provided appropriate or necessary utilization; and

(10) If a health care worker's financial interest in

an entity is incompatible with a referred patient's interest, the health care worker shall make alternative arrangements for the patient's care.

The Board shall make such a determination for a health care worker within 90 days of a completed written request. Failure to make such a determination within the 90 day time frame shall mean that no alternative is practical based upon the facts set forth in the completed written request.
(c) It shall not be a violation of this Act for a health care worker to refer a patient for health services to a publicly traded entity in which he or she has an investment interest provided that:
(1) the entity is listed for trading on the New York

Stock Exchange or on the American Stock Exchange, or is a national market system security traded under an automated inter-dealer quotation system operated by the National Association of Securities Dealers; and

(2) the entity had, at the end of the corporation's

most recent fiscal year, total net assets of at least $30,000,000 related to the furnishing of health services; and

(3) any investment interest obtained after the

effective date of this Act is traded on the exchanges listed in paragraph 1 of subsection (c) of this Section after the entity became a publicly traded corporation; and

(4) the entity markets or furnishes its services to

referring health care worker investors and other health care workers on equal terms; and

(5) all stock held in such publicly traded companies,

including stock held in the predecessor privately held company, shall be of one class without preferential treatment as to status or remuneration; and

(6) the entity does not loan funds or guarantee any

loans for health care workers who are in a position to be referred to an entity; and

(7) the income on the health care worker's investment

is tied to the health care worker's equity in the entity rather than to the volume of referrals made; and

(8) the investment interest does not exceed 1/2 of 1%

of the entity's total equity.

(d) Any hospital licensed under the Hospital Licensing Act shall not discriminate against or otherwise penalize a health care worker for compliance with this Act.
(e) Any health care worker or other entity shall not enter into an arrangement or scheme seeking to make referrals to another health care worker or entity based upon the condition that the health care worker or entity will make referrals with an intent to evade the prohibitions of this Act by inducing patient referrals which would be prohibited by this Section if the health care worker or entity made the referral directly.
(f) If compliance with the need and alternative investor criteria is not practical, the health care worker shall identify to the patient reasonably available alternative facilities. The Board shall, by rule, designate when compliance is "not practical".
(g) Health care workers may request from the Board that it render an advisory opinion that a referral to an existing or proposed entity under specified circumstances does or does not violate the provisions of this Act. The Board's opinion shall be presumptively correct. Failure to render such an advisory opinion within 90 days of a completed written request pursuant to this Section shall create a rebuttable presumption that a referral described in the completed written request is not or will not be a violation of this Act.
(h) Notwithstanding any provision of this Act to the contrary, a health care worker may refer a patient, who is a member of a health maintenance organization "HMO" licensed in this State, for health services to an entity, outside the health care worker's office or group practice, in which the health care worker is an investor, provided that any such referral is made pursuant to a contract with the HMO. Furthermore, notwithstanding any provision of this Act to the contrary, a health care worker may refer an enrollee of a "managed care community network", as defined in subsection (b) of Section 5-11 of the Illinois Public Aid Code, for health services to an entity, outside the health care worker's office or group practice, in which the health care worker is an investor, provided that any such referral is made pursuant to a contract with the managed care community network.
(Source: P.A. 92-370, eff. 8-15-01.)

(225 ILCS 47/25)
Sec. 25. Penalties.
(a) Any entity, other than a health care worker, that makes or causes to be made a referral prohibited under Section 20 of this Act or presents or causes to be presented a bill or claim for service that the entity knows or should know is prohibited by Section 20 of this Act, shall be subject to a civil penalty of no more than $20,000 for each referral, bill, or claim.
(b) Any violation of this Act by a health care worker shall constitute grounds for disciplinary action by the applicable board or committee.
(Source: P.A. 87-1207.)

(225 ILCS 47/30)
Sec. 30. Rulemaking. The Health Facilities and Services Review Board shall exclusively and solely implement the provisions of this Act pursuant to rules adopted in accordance with the Illinois Administrative Procedure Act concerning, but not limited to:
(a) Standards and procedures for the administration of this Act.
(b) Procedures and criteria for exceptions from the prohibitions set forth in Section 20.
(c) Procedures and criteria for determining practical compliance with the needs and alternative investor criteria in Section 20.
(d) Procedures and criteria for determining when a written request for an opinion set forth in Section 20 is complete.
(e) Procedures and criteria for advising health care workers of the applicability of this Act to practices pursuant to written requests.
(Source: P.A. 96-31, eff. 6-30-09.)

(225 ILCS 47/35)
Sec. 35. Administrative Procedure Act; application. The Illinois Administrative Procedure Act is hereby expressly adopted and incorporated herein and shall apply to the Board as if all of the provisions of such Act were included in this Act; except that in case of a conflict between the Illinois Administrative Procedure Act and this Act the provisions of this Act shall control.
(Source: P.A. 87-1207.)

(225 ILCS 47/40)
Sec. 40. Review under Administrative Review Law. Any person who is adversely affected by a final decision of the Board may have such decision judicially reviewed. The provisions of the Administrative Review Law and the rules adopted pursuant thereto shall apply to and govern all proceedings for the judicial review of final administrative decisions of the Board. The term "administrative decisions" is as defined in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 87-1207.)

(225 ILCS 47/50)
Sec. 50. Statutorily required referrals.
(a) With respect to statutorily required referrals for physical therapy services, occupational therapy services, athletic trainer services, or genetic counselor services, a patient shall be informed that he or she may request a referral for these services outside or independent of the authorized referring health care worker's group practice, facility, or health professional's or provider's office (hereinafter "practice"). This notice to the patient may take the following or a similar form:
For your information, the health care professionals

in this practice (or legal entity) are financially integrated. If you are referred to a health care professional in this practice for physical therapy services, occupational therapy services, athletic trainer services, or genetic counselor services, please note that you may request and receive a referral for these services outside or independent of this practice.

(b) For the purposes of this Section, "referral" means the authority required by Illinois law for a physical therapist, occupational therapist, athletic trainer, or genetic counselor to provide services to a patient.
(Source: P.A. 96-1482, eff. 11-29-10.)

(225 ILCS 47/160)
Sec. 160. This Act takes effect January 1, 1993.
(Source: P.A. 87-1207.)



225 ILCS 50/ - Hearing Instrument Consumer Protection Act.

(225 ILCS 50/1) (from Ch. 111, par. 7401)
(Section scheduled to be repealed on January 1, 2026)
Sec. 1. Purpose. The purpose of this Act is to protect the deaf or hard of hearing public from the practice of dispensing hearing instruments that could endanger the health, safety and welfare of the People of this State. The Federal Food and Drug Administration has recommended that State legislation is necessary in order to establish standards of competency and to impose stringent penalties for those who violate the public trust in this field of health care.
(Source: P.A. 98-827, eff. 1-1-15.)

(225 ILCS 50/2) (from Ch. 111, par. 7402)
(Section scheduled to be repealed on January 1, 2026)
Sec. 2. Short title. This Act may be cited as the Hearing Instrument Consumer Protection Act.
(Source: P.A. 89-72, eff. 12-31-95.)

(225 ILCS 50/3) (from Ch. 111, par. 7403)
(Section scheduled to be repealed on January 1, 2026)
Sec. 3. Definitions. As used in this Act, except as the context requires otherwise:
"Department" means the Department of Public Health.
"Director" means the Director of the Department of Public Health.
"License" means a license issued by the State under this Act to a hearing instrument dispenser.
"Licensed audiologist" means a person licensed as an audiologist under the Illinois Speech-Language Pathology and Audiology Practice Act.
"National Board Certified Hearing Instrument Specialist" means a person who has had at least 2 years in practice as a licensed hearing instrument dispenser and has been certified after qualification by examination by the National Board for Certification in Hearing Instruments Sciences.
"Licensed physician" or "physician" means a physician licensed in Illinois to practice medicine in all of its branches pursuant to the Medical Practice Act of 1987.
"Trainee" means a person who is licensed to perform the functions of a hearing instrument dispenser in accordance with the Department rules and only under the direct supervision of a hearing instrument dispenser or audiologist who is licensed in the State.
"Board" means the Hearing Instrument Consumer Protection Board.
"Hearing instrument" or "hearing aid" means any wearable instrument or device designed for or offered for the purpose of aiding or compensating for impaired human hearing and that can provide more than 15 dB full on gain via a 2cc coupler at any single frequency from 200 through 6000 cycles per second, and any parts, attachments, or accessories, including ear molds. "Hearing instrument" or "hearing aid" do not include batteries, cords, or group auditory training devices and any instrument or device used by a public utility in providing telephone or other communication services are excluded.
"Practice of fitting, dispensing, or servicing of hearing instruments" means the measurement of human hearing with an audiometer, calibrated to the current American National Standard Institute standards, for the purpose of making selections, recommendations, adaptions, services, or sales of hearing instruments including the making of earmolds as a part of the hearing instrument.
"Sell" or "sale" means any transfer of title or of the right to use by lease, bailment, or any other contract, excluding wholesale transactions with distributors or dealers.
"Hearing instrument dispenser" means a person who is a hearing care professional that engages in the selling, practice of fitting, selecting, recommending, dispensing, or servicing of hearing instruments or the testing for means of hearing instrument selection or who advertises or displays a sign or represents himself or herself as a person who practices the testing, fitting, selecting, servicing, dispensing, or selling of hearing instruments.
"Fund" means the Hearing Instrument Dispenser Examining and Disciplinary Fund.
"Hearing care professional" means a person who is a licensed audiologist, a licensed hearing instrument dispenser, or a licensed physician.
(Source: P.A. 98-362, eff. 8-16-13; 98-827, eff. 1-1-15.)

(225 ILCS 50/4) (from Ch. 111, par. 7404)
(Section scheduled to be repealed on January 1, 2026)
Sec. 4. Disclosure; waiver; complaints; insurance. The hearing instrument dispenser shall give at no charge to every person fitted and sold a hearing instrument the "User Instructional Brochure", supplied by the hearing instrument manufacturer containing information required by the U.S. Food and Drug Administration.
Whenever a sale or service of one or more hearing instrument involving $50 or more is made or contracted to be made, whether under a single contract or under multiple contracts, at the time of the transaction, the hearing instrument dispenser shall furnish the consumer with a fully completed receipt or contract pertaining to that transaction, in substantially the same language as that used in the oral presentation to the consumer. The receipt or contract provided to the consumer shall contain the dispenser's name, license number, business address, business phone number, and signature; the name, address, and signature of the hearing instrument consumer; and the name and signature of the purchaser if the consumer and the purchaser are not the same; the hearing instrument manufacturer's name, and the model and serial numbers; the date of purchase; and the charges required to complete the terms of the sale fully and clearly stated. When the hearing instrument is delivered to the consumer or purchaser, the serial number shall be written on the original receipt or contract and a copy shall be given to the consumer or purchaser. If a used hearing instrument is sold, the receipt and the container thereof shall be clearly marked as "used" or "reconditioned", whichever is applicable, with terms of guarantee, if any.
All hearing instruments offered for sale must be accompanied by a 30-business day return privilege. The receipt or contract provided to the consumer shall state that the consumer has a right to return the hearing instrument for a refund within 30 business days of the date of delivery. If a nonrefundable dispensing fee or restocking fee, or both, will be withheld from the consumer in event of return, the terms must be clearly stated on the receipt or contract provided to the consumer.
A hearing instrument dispenser shall not sell a hearing instrument unless the prospective user has presented to the hearing instrument dispenser a written statement, signed by a licensed physician, which states that the patient's hearing loss has been medically evaluated and the patient is considered a candidate for a hearing instrument. The medical evaluation must have taken place within the 6 months immediately preceding the date of the sale of the hearing instrument to the prospective hearing instrument user. If the prospective hearing instrument user is 18 years of age or older, the hearing instrument dispenser may afford the prospective user an opportunity to waive the medical evaluation required by this Section, provided that the hearing instrument dispenser:
(i) Informs the prospective user that the exercise of

a waiver is not in the user's best health interest;

(ii) Does not in any way actively encourage the

prospective user to waive the medical evaluation; and

(iii) Affords the prospective user the option to sign

the following statement:

"I have been advised by .................(hearing

instrument dispenser's name) that the Food and Drug Administration has determined that my best interest would be served if I had a medical evaluation by a licensed physician (preferably a physician who specializes in diseases of the ear) before purchasing a hearing instrument. I do not wish a medical evaluation before purchasing a hearing instrument."

The hearing instrument dispenser or his or her employer shall retain proof of the medical examination or the waiver for at least 3 years from the date of the sale.
If the parent or guardian of any individual under the age of 18 years is a member of any church or religious denomination, whose tenets and practices include reliance upon spiritual means through prayer alone and objects to medical treatment and so states in writing to the hearing instrument dispenser, such individual shall undergo a hearing examination as provided by this Section but no proof, ruling out any medically treatable problem causing hearing loss, shall be required.
All persons licensed under this Act shall have conspicuously displayed in their business establishment a sign indicating that formal complaints regarding hearing instrument goods or services may be made to the Department. Such sign shall give the address and telephone number of the Department. All persons purchasing hearing instruments shall be provided with a written statement indicating that formal complaints regarding hearing instrument goods or services may be made to the Department and disclosing the address and telephone number of the Department.
Any person wishing to make a complaint, against a hearing instrument dispenser under this Act, shall file it with the Department within 3 years from the date of the action upon which the complaint is based. The Department shall investigate all such complaints.
All persons licensed under this Act shall maintain liability insurance as set forth by rule and shall be responsible for the annual calibration of all audiometers in use by such persons. Such annual calibrations shall be in conformance with the current standards set by American National Standard Institute.
(Source: P.A. 91-932, eff. 1-1-01.)

(225 ILCS 50/5) (from Ch. 111, par. 7405)
(Section scheduled to be repealed on January 1, 2026)
Sec. 5. License required. No person shall engage in the selling, practice of testing, fitting, selecting, recommending, adapting, dispensing, or servicing hearing instruments or display a sign, advertise, or represent oneself as a person who practices the fitting or selling of hearing instruments unless such person holds a current license issued by the Department as provided in this Act. Such person shall be known as a licensed hearing instrument dispenser. Individuals licensed pursuant to the provisions of Section 8 of this Act shall be deemed qualified to provide tests of human hearing and hearing instrument evaluations for the purpose of dispensing a hearing instrument for which any State agency may contract. The license shall be conspicuously displayed in the place of business. Duplicate licenses shall be issued by the Department to licensees operating more than one office upon the additional payment set forth in this Act. No hearing instrument manufacturer may distribute, sell, or otherwise provide hearing instruments to any unlicensed hearing care professional for the purpose of selling hearing instruments to the consumer.
Except for violations of the provisions of this Act, or the rules promulgated under it, nothing in this Act shall prohibit a corporation, partnership, trust, association, or other entity from engaging in the business of testing, fitting, servicing, selecting, dispensing, selling, or offering for sale hearing instruments at retail without a license, provided it employs only licensed individuals in the direct testing, fitting, servicing, selecting, offering for sale, or dispensing of such products. Each such corporation, partnership, trust, association, or other entity shall file with the Department, prior to doing business in this State and by July 1 of each calendar year thereafter, on forms prescribed by the Department, a list of all licensed hearing instrument dispensers employed by it and a statement attesting that it complies with this Act and the rules promulgated under it and the regulations of the Federal Food and Drug Administration and the Federal Trade Commission insofar as they are applicable.
(Source: P.A. 99-204, eff. 7-30-15.)

(225 ILCS 50/6) (from Ch. 111, par. 7406)
(Section scheduled to be repealed on January 1, 2026)
Sec. 6. Mail order and Internet sales. Nothing in this Act shall prohibit a corporation, partnership, trust, association, or other organization, maintaining an established business address, from engaging in the business of selling or offering for sale hearing instruments at retail by mail or by Internet to persons 18 years of age or older who have not been examined by a licensed physician or tested by a licensed hearing instrument dispenser provided that:
(a) The organization is registered by the Department prior to engaging in business in this State and has paid the fee set forth in this Act.
(b) The organization files with the Department, prior to registration and annually thereafter, a Disclosure Statement containing the following:
(1) the name under which the organization is doing or

intends to do business and the name of any affiliated company which the organization recommends or will recommend to persons as a supplier of goods or services or in connection with other business transactions of the organization;

(2) the organization's principal business address and

the name and address of its agent in this State authorized to receive service of process;

(3) the business form of the organization, whether

corporate, partnership, or otherwise and the state or other sovereign power under which the organization is organized;

(4) the names of the directors or persons performing

similar functions and names and addresses of the chief executive officer, and the financial, accounting, sales, and other principal executive officers, if the organization is a corporation, association, or other similar entity; of all general partners, if the organization is a partnership; and of the owner, if the organization is a sole proprietorship, together with a statement of the business background during the past 5 years for each such person;

(5) a statement as to whether the organization or any

person identified in the disclosure statement:

(i) has during the 5 year period immediately

preceding the date of the disclosure statement been convicted of a felony, pleaded nolo contendere to a felony charge, or been held liable in a civil action by final judgment, if such felony or civil action involved fraud, embezzlement, or misappropriation of property, and a description thereof; or

(ii) is subject to any currently effective

injunctive or restrictive order as a result of a proceeding or pending action brought by any government agency or department, and a description thereof; or

(iii) is a defendant in any pending criminal or

material civil action relating to fraud, embezzlement, misappropriation of property or violations of the antitrust or trade regulation laws of the United States or any state, and a description thereof; or

(iv) has during the 5 year period immediately

preceding the date of the disclosure statement had entered against such person or organization a final judgment in any material civil proceeding, and a description thereof; or

(v) has during the 5 year period immediately

preceding the date of the disclosure statement been adjudicated a bankrupt or reorganized due to insolvency or was a principal executive officer or general partner of any company that has been adjudicated a bankrupt or reorganized due to insolvency during such 5 year period, and a description thereof;

(6) the length of time the organization and any

predecessor of the organization has conducted a business dealing with hearing instrument goods or services;

(7) a financial statement of the organization as of

the close of the most recent fiscal year of the organization. If the financial statement is filed later than 120 days following the close of the fiscal year of the organization it must be accompanied by a statement of the organization of any material changes in the financial condition of the organization;

(8) a general description of the business, including

without limitation a description of the goods, training programs, supervision, advertising, promotion and other services provided by the organization;

(9) a statement of any compensation or other benefit

given or promised to a public figure arising, in whole or in part, from (i) the use of the public figure in the name or symbol of the organization or (ii) the endorsement or recommendation of the organization by the public figure in advertisements;

(10) a statement setting forth such additional

information and such comments and explanations relative to the information contained in the disclosure statement as the organization may desire to present.

(b-5) If a device being sold does not meet the definition of a hearing instrument or hearing device as stated in this Act, the organization shall include a disclaimer in all written or electronic promotions. The disclaimer shall include the following language:
"This is not a hearing instrument or hearing aid as

defined in the Hearing Instrument Consumer Protection Act, but a personal amplifier and not intended to replace a properly fitted and calibrated hearing instrument.".

(c) The organization files with the Department prior to registration and annually thereafter a statement that it complies with the Act, the rules issued pursuant to it, and the regulations of the Federal Food and Drug Administration and the Federal Trade Commission insofar as they are applicable.
(d) The organization files with the Department at the time of registration an irrevocable consent to service of process authorizing the Department and any of its successors to be served any notice, process, or pleading in any action or proceeding against the organization arising out of or in connection with any violation of this Act. Such service shall have the effect of conferring personal jurisdiction over such organization in any court of competent jurisdiction.
(e) Before dispensing a hearing instrument to a resident of this State, the organization informs the prospective users that they need the following for proper fitting of a hearing instrument:
(1) the results of an audiogram performed within the

past 6 months by a licensed audiologist or a licensed hearing instrument dispenser; and

(2) an earmold impression obtained from the

prospective user and taken by a licensed hearing instrument dispenser or licensed audiologist.

(f) The prospective user receives a medical evaluation or the organization affords the prospective user an opportunity to waive the medical evaluation requirement of Section 4 of this Act and the testing requirement of subsection (z) of Section 18, provided that the organization:
(1) informs the prospective user that the exercise of

the waiver is not in the user's best health interest;

(2) does not in any way actively encourage the

prospective user to waive the medical evaluation or test; and

(3) affords the prospective user the option to sign

the following statement:

"I have been advised by .......... (hearing

instrument dispenser's name) that the Food and Drug Administration and the State of Illinois have determined that my best interest would be served if I had a medical evaluation by a licensed physician, preferably a physician who specialized in diseases of the ear, before purchasing a hearing instrument; or a test by a licensed audiologist or licensed hearing instrument dispenser utilizing established procedures and instrumentation in the fitting of hearing instruments. I do not wish either a medical evaluation or test before purchasing a hearing instrument."

(g) Where a sale, lease, or rental of hearing instruments is sold or contracted to be sold to a consumer by mail order, the consumer may void the contract or sale by notifying the seller within 45 business days following that day on which the hearing instruments were mailed by the seller to the consumer and by returning to the seller in its original condition any hearing instrument delivered to the consumer under the contract or sale. At the time the hearing instrument is mailed, the seller shall furnish the consumer with a fully completed receipt or copy of any contract pertaining to the sale that contains a "Notice of Cancellation" informing the consumer that he or she may cancel the sale at any time within 45 business days and disclosing the date of the mailing and the name, address, and telephone number of the seller. In immediate proximity to the space reserved in the contract for the signature of the consumer, or on the front page of the receipt if a contract is not used, and in bold face type of a minimum size of 10 points, there shall be a statement in substantially the following form:
"You, the buyer, may cancel this transaction at any

time prior to midnight of the 45th business day after the date of this transaction. See the attached notice of cancellation form for an explanation of this right."

Attached to the receipt or contract shall be a completed form in duplicate, captioned "NOTICE OF CANCELLATION" which shall be easily detachable and which shall contain in at least 10 point bold face type the following information and statements in the same language as that used in the contract:

AND DATED COPY OF THIS CANCELLATION NOTICE OR ANY OTHER WRITTEN NOTICE, OR SEND A TELEGRAM, TO (name of seller), AT (address of seller's place of business) AND (seller's telephone number) NO LATER THAN MIDNIGHT OF ...........(date).

I HEREBY CANCEL THIS TRANSACTION.
(Date)............
..................
(Buyers Signature)"
The written "Notice of Cancellation" may be sent by the consumer to the seller to cancel the contract. The 45-day period does not commence until the consumer is furnished the Notice of Cancellation and the address and phone number at which such notice to the seller can be given.
If the conditions of this Section are met, the seller must return to the consumer the amount of any payment made or consideration given under the contract or for the merchandise less a nonrefundable restocking fee.
It is an unlawful practice for a seller to: (1) hold a consumer responsible for any liability or obligation under any mail order transaction if the consumer claims not to have received the merchandise unless the merchandise was sent by certified mail or other delivery method by which the seller is provided with proof of delivery; (2) fail, before furnishing copies of the "Notice of Cancellation" to the consumer, to complete both copies by entering the name of the seller, the address of the seller's place of business, the seller's telephone number, the date of the mailing, and the date, not earlier than the 45th business day following the date of the mailing, by which the consumer may give notice of cancellation; (3) include in any contract or receipt any confession of judgment or any waiver of any of the rights to which the consumer is entitled under this Section including specifically his right to cancel the sale in accordance with the provisions of this Section; (4) misrepresent in any manner the consumer's right to cancel; (5) use any undue influence, coercion, or any other wilful act or representation to interfere with the consumer's exercise of his rights under this Section; (6) fail or refuse to honor any valid notice of cancellation and return of merchandise by a consumer and, within 10 business days after the receipt of such notice and merchandise pertaining to such transaction, to (i) refund payments made under the contract or sale, (ii) return any goods or property traded in, in substantially as good condition as when received by the person, (iii) cancel and return any negotiable instrument executed by the consumer in connection with the contract or sale and take any action necessary or appropriate to terminate promptly any security interest created in the transaction; (7) negotiate, transfer, sell, or assign any note or other evidence of indebtedness to a finance company or other third party prior to the 50th business day following the day of the mailing; or (8) fail to provide the consumer of a hearing instrument with written information stating the name, address, and telephone number of the Department and informing the consumer that complaints regarding hearing instrument goods or services may be made to the Department.
(h) The organization employs only licensed hearing instrument dispensers in the dispensing of hearing instruments and files with the Department, by January 1 of each year, a list of all licensed hearing instrument dispensers employed by it.
(Source: P.A. 98-362, eff. 8-16-13; 98-827, eff. 1-1-15.)

(225 ILCS 50/6.1)
(Section scheduled to be repealed on January 1, 2026)
Sec. 6.1. Reciprocity. The Department shall issue a license to any hearing instrument dispenser who (i) has been certified by the National Board for Certification in Hearing Instrument Sciences and has been actively practicing for a minimum of 5 years or (ii) has a valid license as a hearing instrument dispenser, or its equivalent, from another state that has an examination that is comparable to the examination required under this Act or is provided by the International Hearing Society, (iii) has completed the specific academic and training requirements, or their equivalent, under this Act, (iv) has been actively practicing as a hearing instrument dispenser for at least 3 months or is certified by the National Board for Certification in Hearing Instrument Sciences, and (v) has paid the required fee.
(Source: P.A. 98-827, eff. 1-1-15.)

(225 ILCS 50/7) (from Ch. 111, par. 7407)
(Section scheduled to be repealed on January 1, 2026)
Sec. 7. Exemptions.
(a) The following are exempt from this Act:
(1) Licensed physicians. This exemption, however,

does not apply to a physician's employee or subcontractor who is not a physician.

(2) Persons who only repair or manufacture hearing

instruments and their accessories for wholesale.

(b) Audiometers used by persons exempt from this Act to dispense hearing instruments must meet the annual calibration requirements and current standards set by the American National Standards Institute.
(c) Audiologists licensed under the Illinois Speech-Language Pathology and Audiology Practice Act are exempt from licensure under this Act, but are otherwise subject to the practices and provisions of this Act.
(Source: P.A. 91-932, eff. 1-1-01.)

(225 ILCS 50/8) (from Ch. 111, par. 7408)
(Section scheduled to be repealed on January 1, 2026)
Sec. 8. Applicant qualifications; examination.
(a) In order to protect persons who are deaf or hard of hearing, the Department shall authorize or shall conduct an appropriate examination, which may be the International Hearing Society's licensure examination, for persons who dispense, test, select, recommend, fit, or service hearing instruments. The frequency of holding these examinations shall be determined by the Department by rule. Those who successfully pass such an examination shall be issued a license as a hearing instrument dispenser, which shall be effective for a 2-year period.
(b) Applicants shall be:
(1) at least 18 years of age;
(2) of good moral character;
(3) the holder of an associate's degree or the

equivalent;

(4) free of contagious or infectious disease; and
(5) a citizen or person who has the status as a legal

alien.

Felony convictions of the applicant and findings against the applicant involving matters set forth in Sections 17 and 18 shall be considered in determining moral character, but such a conviction or finding shall not make an applicant ineligible to register for examination.
(c) Prior to engaging in the practice of fitting, dispensing, or servicing hearing instruments, an applicant shall demonstrate, by means of written and practical examinations, that such person is qualified to practice the testing, selecting, recommending, fitting, selling, or servicing of hearing instruments as defined in this Act. An applicant must obtain a license within 12 months after passing either the written or practical examination, whichever is passed first, or must take and pass those examinations again in order to be eligible to receive a license.
The Department shall, by rule, determine the conditions under which an individual is examined.
(d) Proof of having met the minimum requirements of continuing education as determined by the Board shall be required of all license renewals. Pursuant to rule, the continuing education requirements may, upon petition to the Board, be waived in whole or in part if the hearing instrument dispenser can demonstrate that he or she served in the Coast Guard or Armed Forces, had an extreme hardship, or obtained his or her license by examination or endorsement within the preceding renewal period.
(e) Persons applying for an initial license must demonstrate having earned, at a minimum, an associate degree or its equivalent from an accredited institution of higher education that is recognized by the U.S. Department of Education or that meets the U.S. Department of Education equivalency as determined through a National Association of Credential Evaluation Services (NACES) member, and meet the other requirements of this Section. In addition, the applicant must demonstrate the successful completion of (1) 12 semester hours or 18 quarter hours of academic undergraduate course work in an accredited institution consisting of 3 semester hours of anatomy and physiology of the hearing mechanism, 3 semester hours of hearing science, 3 semester hours of introduction to audiology, and 3 semester hours of aural rehabilitation, or the quarter hour equivalent or (2) an equivalent program as determined by the Department that is consistent with the scope of practice of a hearing instrument dispenser as defined in Section 3 of this Act. Persons licensed before January 1, 2003 who have a valid license on that date may have their license renewed without meeting the requirements of this subsection.
(Source: P.A. 98-827, eff. 1-1-15; 99-204, eff. 7-30-15; 99-847, eff. 8-19-16.)

(225 ILCS 50/9) (from Ch. 111, par. 7409)
(Section scheduled to be repealed on January 1, 2026)
Sec. 9. Areas of examination. The examination required by Section 8 shall be set forth by rule and demonstrate the applicant's technical qualifications by:
(a) Tests of knowledge in the following areas as they

pertain to the testing, selecting, recommending, fitting, and selling of hearing instruments:

(1) characteristics of sound;
(2) the nature of the ear; and
(3) the function and maintenance of hearing

instruments.

(b) Practical tests of proficiency in techniques as

they pertain to the fitting of hearing instruments shall be prescribed by the Department, set forth by rule, and include candidate qualifications in the following areas:

(1) pure tone audiometry including air conduction

testing and bone conduction testing;

(2) live voice or recorded voice speech

audiometry, including speech reception, threshold testing and speech discrimination testing;

(3) masking;
(4) proper selection and adaptation of a hearing

instrument;

(5) taking earmold impressions;
(6) proper maintenance procedures; and
(7) a general knowledge of the medical and

physical contra-indications to the use and fitting of a hearing instrument.

(c) Knowledge of the general medical and hearing

rehabilitation facilities in the area being served.

(d) Knowledge of the provisions of this Act and the

rules promulgated hereunder.

(Source: P.A. 96-683, eff. 1-1-10.)

(225 ILCS 50/9.5)
(Section scheduled to be repealed on January 1, 2026)
Sec. 9.5. Trainees.
(a) In order to receive a trainee license, a person must apply to the Department and provide acceptable evidence of his or her completion of the required courses pursuant to subsection (e) of Section 8 of this Act, or its equivalent as determined by the Department. A trainee license expires 12 months from the date of issue and is non-renewable.
(b) A trainee shall perform the functions of a hearing instrument dispenser in accordance with the Department rules and only under the direct supervision of a hearing instrument dispenser or audiologist who is licensed in the State. For the purposes of this Section, "direct supervision" means that the licensed hearing instrument dispenser or audiologist shall give final approval to all work performed by the trainee and shall be physically present anytime the trainee has contact with the client. The licensed hearing instrument dispenser or audiologist is responsible for all of the work that is performed by the trainee.
(c) The Department may limit the number of trainees that may be under the direct supervision of the same licensed hearing instrument dispenser or licensed audiologist.
(d) The Department may establish a trainee licensing fee by rule.
(Source: P.A. 98-827, eff. 1-1-15.)

(225 ILCS 50/11) (from Ch. 111, par. 7411)
(Section scheduled to be repealed on January 1, 2026)
Sec. 11. Graduate audiology students. Full-time graduate students enrolled in a program of audiology in an accredited college or university may engage in the dispensing of hearing instruments as a part of an academic program of audiology without a license under the supervision of a licensed audiologist.
The supervisor and the supervisor's employer shall be jointly and severally liable for any acts of the student relating to the practice of fitting or dispensing hearing instruments as defined in this Act and the rules promulgated hereunder.
(Source: P.A. 96-683, eff. 1-1-10.)

(225 ILCS 50/13) (from Ch. 111, par. 7413)
(Section scheduled to be repealed on January 1, 2026)
Sec. 13. Expiration and renewal of licenses. The expiration date and renewal period for licenses shall be set by rule.
(Source: P.A. 96-683, eff. 1-1-10.)

(225 ILCS 50/14) (from Ch. 111, par. 7414)
(Section scheduled to be repealed on January 1, 2026)
Sec. 14. Powers and duties of the Department. The powers and duties of the Department are:
(a) To issue licenses and to administer examinations to applicants;
(b) To license persons who are qualified to engage in the testing, recommending, fitting, selling, and dispensing of hearing instruments;
(c) To provide the equipment and facilities necessary for the examination;
(d) To issue and to renew licenses;
(e) To suspend or revoke licenses or to take such other disciplinary action as provided in this Act;
(f) To consider all recommendations and requests of the Board and to inform it of all actions of the Department insofar as hearing instrument dispensers are concerned, including any instances where the actions of the Department are contrary to the recommendations of the Board;
(g) To promulgate rules necessary to implement this Act;
(h) (Blank); and
(i) To conduct such consumer education programs and awareness programs for persons with a hearing impairment as may be recommended by the Board.
(Source: P.A. 91-932, eff. 1-1-01.)

(225 ILCS 50/15) (from Ch. 111, par. 7415)
(Section scheduled to be repealed on January 1, 2026)
Sec. 15. Fees.
(a) The examination and licensure fees paid to the Department are not refundable and shall be set forth by administrative rule. The Department may require a fee for the administration of the examination in addition to examination and licensure fees.
(b) The moneys received as fees and fines by the Department under this Act shall be deposited in the Hearing Instrument Dispenser Examining and Disciplinary Fund, which is hereby created as a special fund in the State Treasury, and shall be used only for the administration and enforcement of this Act, including: (1) costs directly related to licensing of persons under this Act; and (2) by the Board in the exercise of its powers and performance of its duties, and such use shall be made by the Department with full consideration of all recommendations of the Board.
All moneys deposited in the Fund shall be appropriated to the Department for expenses of the Department and the Board in the administration and enforcement of this Act.
Moneys in the Fund may be invested and reinvested, with all earnings deposited in the Fund and used for the purposes set forth in this Act.
Upon the completion of any audit of the Department as prescribed by the Illinois State Auditing Act, which audit shall include an audit of the Fund, the Department shall make a copy of the audit open to inspection by any interested person, which copy shall be submitted to the Department by the Auditor General, in addition to the copies of audit reports required to be submitted to other State officers and agencies by Section 3-14 of the Illinois State Auditing Act.
(Source: P.A. 99-204, eff. 7-30-15.)

(225 ILCS 50/16) (from Ch. 111, par. 7416)
(Section scheduled to be repealed on January 1, 2026)
Sec. 16. Hearing Instrument Consumer Protection Board. There shall be established a Hearing Instrument Consumer Protection Board which shall assist, advise and make recommendations to the Department.
The Board shall consist of 6 members who shall be residents of Illinois. One shall be a licensed physician who specializes in otology or otolaryngology; one shall be a member of a consumer-oriented organization concerned with the deaf or hard of hearing; one shall be from the general public, preferably a senior citizen; 2 shall be licensed hearing instrument dispensers who are National Board Certified Hearing Instrument Specialists; and one shall be a licensed audiologist. If a vote of the Board results in a tie, the Director shall cast the deciding vote.
Members of the Board shall be appointed by the Director after consultation with appropriate professional organizations and consumer groups. The term of office of each shall be 4 years. Before a member's term expires, the Director shall appoint a successor to assume member's duties at the expiration of his or her predecessor's term. A vacancy shall be filled by appointment for the unexpired term. The members shall annually designate one member as chairman. No member of the Board who has served 2 successive, full terms may be reappointed. The Director may remove members for good cause.
Members of the Board shall receive reimbursement for actual and necessary travel and for other expenses, not to exceed the limit established by the Department.
(Source: P.A. 98-827, eff. 1-1-15.)

(225 ILCS 50/17) (from Ch. 111, par. 7417)
(Section scheduled to be repealed on January 1, 2026)
Sec. 17. Duties of the Board. The Board shall advise the Department in all matters relating to this Act and shall assist as requested by the Director.
The Board shall respond to issues and problems relating to the improvement of services to the deaf or hard of hearing and shall make such recommendations as it considers advisable. It shall file an annual report with the Director and shall meet at least twice a year. The Board may meet at any time at the call of the chair.
The Board shall recommend specialized education programs for persons wishing to become licensed as hearing instrument dispensers and shall, by rule, establish minimum standards of continuing education required for license renewal. No more than 5 hours of continuing education credit per year, however, can be obtained through programs sponsored by hearing instrument manufacturers. A minimum of 2 hours of continuing education credit per licensing period must be obtained in Illinois law and ethics. Continuing education offered by a college, university, or bar association, the International Hearing Society, the American Academy of Audiology, the American Speech-Language-Hearing Association, the Illinois Speech-Language-Hearing Association, the Illinois Academy of Audiology, or the Illinois Hearing Society regarding Illinois law and ethics shall be accepted toward satisfaction of the Illinois law and ethics continuing education requirement.
The Board shall hear charges brought by any person against hearing instrument dispensers and shall recommend disciplinary action to the Director.
Members of the Board are immune from liability in any action based upon a licensing proceeding or other act performed in good faith as a member of the Board.
(Source: P.A. 98-827, eff. 1-1-15; 99-204, eff. 7-30-15.)

(225 ILCS 50/18) (from Ch. 111, par. 7418)
(Section scheduled to be repealed on January 1, 2026)
Sec. 18. Discipline by the Department. The Department may refuse to issue or renew a license or it may revoke, suspend, place on probation, censure, fine, or reprimand a licensee for any of the following:
(a) Material misstatement in furnishing information

to the Department or to any other State or federal agency.

(b) Violations of this Act, or the rules promulgated

hereunder.

(c) Conviction of any crime under the laws of the

United States or any state or territory thereof which is a felony or misdemeanor, an essential element of dishonesty, or of any crime which is directly related to the practice of the profession.

(d) Making any misrepresentation for the purpose of

obtaining a license or renewing a license, including falsification of the continuing education requirement.

(e) Professional incompetence.
(f) Malpractice.
(g) Aiding or assisting another person in violating

any provision of this Act or the rules promulgated hereunder.

(h) Failing, within 30 days, to provide in writing

information in response to a written request made by the Department.

(i) Engaging in dishonorable, unethical, or

unprofessional conduct which is likely to deceive, defraud, or harm the public.

(j) Knowingly employing, directly or indirectly, any

suspended or unlicensed person to perform any services covered by this Act.

(k) Habitual intoxication or addiction to the use of

drugs.

(l) Discipline by another state, the District of

Columbia, territory, or a foreign nation, if at least one of the grounds for the discipline is the same or substantially equivalent to those set forth herein.

(m) Directly or indirectly giving to or receiving

from any person, firm, corporation, partnership, or association any fee, commission, rebate, or other form of compensation for any service not actually rendered. Nothing in this paragraph (m) affects any bona fide independent contractor or employment arrangements among health care professionals, health facilities, health care providers, or other entities, except as otherwise prohibited by law. Any employment arrangements may include provisions for compensation, health insurance, pension, or other employment benefits for the provision of services within the scope of the licensee's practice under this Act. Nothing in this paragraph (m) shall be construed to require an employment arrangement to receive professional fees for services rendered.

(n) A finding by the Board that the licensee, after

having his or her license placed on probationary status, has violated the terms of probation.

(o) Willfully making or filing false records or

reports.

(p) Willfully failing to report an instance of

suspected child abuse or neglect as required by the Abused and Neglected Child Reporting Act.

(q) Physical illness, including, but not limited to,

deterioration through the aging process, or loss of motor skill which results in the inability to practice the profession with reasonable judgement, skill or safety.

(r) Solicitation of services or products by

advertising that is false or misleading. An advertisement is false or misleading if it:

(1) contains an intentional misrepresentation of

fact;

(2) contains a false statement as to the

licensee's professional achievements, education, skills, or qualifications in the hearing instrument dispensing profession;

(3) makes a partial disclosure of a relevant

fact, including:

(i) the advertisement of a discounted price

of an item without identifying in the advertisement or at the location of the item either the specific product being offered at the discounted price or the usual price of the item; and

(ii) the advertisement of the price of a

specifically identified hearing instrument if more than one hearing instrument appears in the same advertisement without an accompanying price;

(4) contains a representation that a product

innovation is new when, in fact, the product was first offered by the manufacturer to the general public in this State not less than 12 months before the date of the advertisement;

(5) contains any other representation, statement,

or claim that is inherently misleading or deceptive; or

(6) contains information that the licensee

manufactures hearing instruments at the licensee's office location unless the following statement includes a statement disclosing that the instruments are manufactured by a specified manufacturer and assembled by the licensee.

(s) Participating in subterfuge or misrepresentation

in the fitting or servicing of a hearing instrument.

(t) (Blank).
(u) Representing that the service of a licensed

physician or other health professional will be used or made available in the fitting, adjustment, maintenance, or repair of hearing instruments when that is not true, or using the words "doctor", "audiologist", "clinic", "Clinical Audiologist", "Certified Hearing Aid Audiologist", "State Licensed", "State Certified", "Hearing Care Professional", "Licensed Hearing Instrument Dispenser", "Licensed Hearing Aid Dispenser", "Board Certified Hearing Instrument Specialist", "Hearing Instrument Specialist", "Licensed Audiologist", or any other term, abbreviation, or symbol which would give the impression that service is being provided by persons who are licensed or awarded a degree or title, or that the person's service who is holding the license has been recommended by a governmental agency or health provider, when such is not the case.

(v) Advertising a manufacturer's product or using a

manufacturer's name or trademark implying a relationship which does not exist.

(w) Directly or indirectly giving or offering

anything of value to any person who advises another in a professional capacity, as an inducement to influence the purchase of a product sold or offered for sale by a hearing instrument dispenser or influencing persons to refrain from dealing in the products of competitors.

(x) Conducting business while suffering from a

contagious disease.

(y) Engaging in the fitting or sale of hearing

instruments under a name with fraudulent intent.

(z) Dispensing a hearing instrument to a person who

has not been given tests utilizing appropriate established procedures and instrumentation in the fitting of hearing instruments, except where there is the replacement of a hearing instrument, of the same make and model within one year of the dispensing of the original hearing instrument.

(aa) Unavailability or unwillingness to adequately

provide for service or repair of hearing instruments fitted and sold by the dispenser.

(bb) Violating the regulations of the Federal Food

and Drug Administration or the Federal Trade Commission as they affect hearing instruments.

(cc) Violating any provision of the Consumer Fraud

and Deceptive Business Practices Act.

(dd) Violating the Health Care Worker Self-Referral

Act.

The Department, with the approval of the Board, may impose a fine not to exceed $1,000 plus costs for the first violation and not to exceed $5,000 plus costs for each subsequent violation of this Act, and the rules promulgated hereunder, on any person or entity described in this Act. Such fine may be imposed as an alternative to any other disciplinary measure, except for probation. The imposition by the Department of a fine for any violation does not bar the violation from being alleged in subsequent disciplinary proceedings. Such fines shall be deposited in the Fund.
(Source: P.A. 100-201, eff. 8-18-17.)

(225 ILCS 50/18.5)
(Section scheduled to be repealed on January 1, 2026)
Sec. 18.5. Suspension of license for failure to pay restitution. The Department, without further process or hearing, shall suspend the license or other authorization to practice of any person issued under this Act who has been certified by court order as not having paid restitution to a person under Section 8A-3.5 of the Illinois Public Aid Code or under Section 17-10.5 or 46-1 of the Criminal Code of 1961 or the Criminal Code of 2012. A person whose license or other authorization to practice is suspended under this Section is prohibited from practicing until the restitution is made in full.
(Source: P.A. 96-1551, eff. 7-1-11; 97-1150, eff. 1-25-13.)

(225 ILCS 50/19) (from Ch. 111, par. 7419)
(Section scheduled to be repealed on January 1, 2026)
Sec. 19. Injunctions; civil penalties.
(a) The practice of fitting, dispensing, and servicing hearing instruments by any person not at that time in possession of a valid and current license under this Act is hereby declared to be a Class A misdemeanor. The Director of the Department, through the Attorney General or the State's Attorney of any county, may maintain an action in the name of the people of the State of Illinois and may apply for an injunction in the circuit court to enjoin such person from engaging in such practice. Any person may apply for an injunction in the circuit court to enjoin a person from engaging without a license in practices for which a license is required under this Act. Upon the filing of a verified petition in such court, the court, if satisfied by affidavit or otherwise, that such person has been engaged in such practice without a current license to do so, may enter a temporary restraining order without notice or bond, enjoining the defendant from such further practice. A copy of the verified complaint shall be served upon the defendant and the proceedings shall thereafter be conducted as other civil cases. If it is established that the defendant has been, or is engaged in any unlawful practice, the court may enter an order or judgment perpetually enjoining the defendant from further such practice. In all proceedings hereunder, the court, in its discretion, may apportion the costs among the parties interested in the action, including cost of filing the complaint, service of process, witness fees and expenses, court reporter charges and reasonable attorneys fees. In case of violation of any injunctive order entered pursuant to this Section, the court, may try and punish the offender for contempt of court. Such injunctive proceedings shall be in addition to all penalties and other remedies in this Act. Any such costs that may accrue to the Department shall be placed in the Fund.
(b) A person who engages in the selling of hearing instruments or the practice of fitting, dispensing, or servicing hearing instruments or displays a sign, advertises, or represents himself or herself as a person who practices the fitting and selling of hearing instruments without being licensed or exempt under this Act shall, in addition to any other penalty provided by law, pay a civil penalty to the Department in an amount not to exceed $5,000 for each offense, as determined by the Department. The civil penalty shall be assessed by the Department after a hearing is held in accordance with the provisions set forth in this Act regarding the provision of a hearing for the discipline of a licensee.
(c) The Department may investigate any actual, alleged, or suspected unlicensed activity.
(d) The civil penalty shall be paid within 60 days after the effective date of the order imposing the civil penalty. The order shall constitute a judgment and may be filed and execution had thereon in the same manner as any judgment from any court of record.
(Source: P.A. 89-72, eff. 12-31-95.)

(225 ILCS 50/20) (from Ch. 111, par. 7420)
(Section scheduled to be repealed on January 1, 2026)
Sec. 20. Inactive status. A hearing instrument dispenser who notifies the Department, on the prescribed forms, may place his or her license on inactive status and shall be exempt from payment of renewal fees until he or she notifies the Department in writing, of the intention to resume the practice of testing, fitting, dispensing, selecting, recommending, and servicing hearing instruments and pays the current renewal fee and demonstrates compliance with any continuing education that may be required. However, if such period of inactive status is more than 2 years, the hearing instrument dispenser shall also provide the Department with sworn evidence certifying to active practice in another jurisdiction that is satisfactory to the Department. If such person has not practiced in any jurisdiction for 2 years or more, he or she shall be required to restore his or her license by retaking and passing the examinations required in Section 8. Any hearing instrument dispenser whose license is on inactive status shall not practice in Illinois.
(Source: P.A. 89-72, eff. 12-31-95.)

(225 ILCS 50/21) (from Ch. 111, par. 7421)
(Section scheduled to be repealed on January 1, 2026)
Sec. 21. The Department may investigate the actions of any applicant, corporation, partnership, trust, association or other entity, or any person holding or claiming to hold a license. The Department shall, before refusing to issue a license or disciplining a registrant or a corporation, partnership, trust, association or other entity, notify, in writing, at least 10 days prior to the date set for the hearing, the applicant for, or holder of, a license, or corporation, partnership, trust, association or other entity. The notification shall set forth the charges against the person, corporation, partnership, trust, association, or other entity which form the basis for the refusal to issue a license or the disciplinary action taken. If the person, corporation, partnership, trust, association, or other entity desires to contest any Department action under this Section he, she or the corporation, partnership, trust, association, or other entity shall send a written request for a hearing to the Department within 10 days of receipt of notice of the Department's action. If timely requested by the person or the corporation, partnership, trust, association, or other entity, the date of the hearing shall be set by the Department. The hearing shall determine whether the applicant or licensee is entitled to hold such license, and shall afford such person an opportunity to be heard in person or by counsel. A hearing shall also determine whether a corporation, partnership, trust, association, or other entity is subject to disciplinary action, and shall afford such entities an opportunity to be heard by their representative or by counsel. Such written notice may be served by certified or registered mail to the respondent at its last known address. Upon receipt of a request in writing for a hearing, a duly qualified employee of the Department designated in writing by the Director and approved by the Board as a hearing officer shall conduct a hearing to review the decision. Notice of the time and place of the hearing shall be given to the person or corporation, partnership, trust, association, or other entity at least 10 days prior to the date set for the hearing. At the time and place fixed in the notice, the hearing officer shall hear the charges and the parties shall be accorded opportunity to present such statements, testimony and evidence as may be pertinent to the charges or defenses. The hearing officer may continue such hearing from time to time. Pursuant to rule, the Director may conduct informal hearings, and shall so inform the Board. The Director, Board or hearing officer may compel, by subpoena, the attendance and testimony of witnesses and the production of books and papers and may administer oaths.
(Source: P.A. 86-800.)

(225 ILCS 50/22) (from Ch. 111, par. 7422)
(Section scheduled to be repealed on January 1, 2026)
Sec. 22. Findings and recommendations of the Board. At the conclusion of the hearing, the hearing officer shall make findings of fact in such hearing to the Board. The Board shall review the findings of fact and present to the Director a written report of its finding and recommendation as to whether or not the accused person violated this Act or failed to comply with the conditions required in this Act or any rule promulgated under this Act. The Board shall specify the nature of the violation or failure to comply and shall make its recommendations to the Director.
The report of findings and recommendation of the Board shall be the basis for the Department's action with respect to licensees or the imposition of any disciplinary action unless the Director determines that the report and recommendation is contrary to the manifest weight of the evidence, in which case the Director may issue an order in contravention of the report and recommendation. The findings are not admissible in evidence against the person in a criminal prosecution brought for the violation of this Act, but the hearing and findings are not a bar to a criminal prosecution brought for violating this Act.
(Source: P.A. 89-72, eff. 12-31-95.)

(225 ILCS 50/23) (from Ch. 111, par. 7423)
(Section scheduled to be repealed on January 1, 2026)
Sec. 23. The Department, at its expense, shall preserve a record of all proceedings at the formal hearing of any case involving the refusal to issue a license or to discipline a licensee. The notice of hearing, the complaint and all other documents in the nature of pleadings and written motions filed in the proceedings, the transcript of testimony, the report of the Board and the orders of the Department shall be the record of such proceeding.
In any case involving the refusal to issue a license or to discipline a licensee, a copy of the Board's report shall be served upon the respondent by the Department, as provided in this Act for the service of the notice of hearing. Within 20 days after such service, the respondent may present to the Department a motion in writing for a rehearing, which motion shall specify the particular grounds therefor. If no motion for rehearing is filed, then upon the expiration of the time specified for filing such a motion, or if a motion for rehearing is denied, then upon such denial, the Director may enter an order in accordance with recommendations of the Board. If the respondent orders and pays for a transcript of the record within the time for filing a motion for rehearing, the 20-day period within which such a motion may be filed shall commence upon the delivery of the transcript to the respondent.
Whenever the Director is satisfied that substantial justice has not been done either in an examination or in the revocation, suspension or refusal to issue a license, the Director may order a re-examination or rehearing.
(Source: P.A. 86-800.)

(225 ILCS 50/24) (from Ch. 111, par. 7424)
(Section scheduled to be repealed on January 1, 2026)
Sec. 24. If any licensee violates any provision of this Act, the Director may, through the Attorney General, petition, for an order enjoining such violation or for an order enforcing compliance with this Act or any rule issued pursuant hereto. Upon the filing of a verified petition in such court, the court may enter a temporary restraining order, without notice or bond, enjoining such continued violation, and if it is established that such person has violated or is violating the injunctive order, the Court may punish the offender for contempt of court. Proceedings under this Section shall be in addition to all other remedies and penalties.
(Source: P.A. 86-800.)

(225 ILCS 50/25) (from Ch. 111, par. 7425)
(Section scheduled to be repealed on January 1, 2026)
Sec. 25. Any circuit court may, upon application of the prosecutor or of the applicant or licensee against whom disciplinary proceedings are pending, enter an order requiring the attendance of witnesses and their testimony, and the production of documents, papers, files, books and records in connection with any hearing or investigation. The court may compel obedience to its order by proceedings for contempt.
(Source: P.A. 86-800.)

(225 ILCS 50/26) (from Ch. 111, par. 7426)
(Section scheduled to be repealed on January 1, 2026)
Sec. 26. Upon the revocation or suspension of any license, the licensee shall forthwith surrender the license to the Department and if such person fails to do so, the Department shall seize such license.
(Source: P.A. 86-800.)

(225 ILCS 50/27) (from Ch. 111, par. 7427)
(Section scheduled to be repealed on January 1, 2026)
Sec. 27. Restoration of certificate. At any time after the suspension or revocation of any license, the Department may restore it to the accused person, upon the written recommendation of the Board.
(Source: P.A. 86-800.)

(225 ILCS 50/27.1) (from Ch. 111, par. 7427.1)
(Section scheduled to be repealed on January 1, 2026)
Sec. 27.1. Notwithstanding the provisions of Section 21 of this Act, the Director shall have the authority to appoint any attorney duly licensed to practice law in the State of Illinois to serve as hearing officer in any action for refusal to issue or renew a license, or discipline of an applicant or licensee regulated by this Act. The Director shall notify the Board of any such appointment. The hearing officer shall have full authority to conduct the hearing. The hearing officer shall report his findings of fact, conclusions of law and recommendations to the Board and the Director. The Board shall have 60 days from receipt of the report to review the report of the hearing officer and present their findings of fact, conclusions of law and recommendations to the Director. If the Board fails to present its report within the 60-day period, the Director shall issue an order based on the report of the hearing officer. If the Director disagrees in any regard with the report of the Board or hearing officer, he may issue an order in contravention thereof. The Director shall provide a written explanation to the Board on any such deviation, and shall specify with particularity the reasons for such action in the final order. Members of the Board may be present at all formal hearings brought under the provisions of this Act.
(Source: P.A. 86-800.)

(225 ILCS 50/28) (from Ch. 111, par. 7428)
(Section scheduled to be repealed on January 1, 2026)
Sec. 28. The Department shall not be required to certify any record to the Court or to file any answer in court or otherwise appear in any court in a judicial review proceeding, unless there is filed in the court, with the complaint, a receipt from the Department acknowledging payment of the costs of furnishing and certifying the record, which costs shall be computed at the rate of 20 cents per page of such record. Failure on the part of the plaintiff to file such receipt in court shall be grounds for dismissal of the action.
(Source: P.A. 83-928.)

(225 ILCS 50/29) (from Ch. 111, par. 7429)
(Section scheduled to be repealed on January 1, 2026)
Sec. 29. An order or a certified copy thereof, over the seal of the Department and purporting to be signed by the Director, shall be prima facie proof:
(a) That such signature is the signature of the Director;
(b) That the Director is duly appointed and qualified; and
(c) That the Board, and the members thereof, are qualified to act.
(Source: P.A. 83-928.)

(225 ILCS 50/30) (from Ch. 111, par. 7430)
(Section scheduled to be repealed on January 1, 2026)
Sec. 30. The determination by a circuit court that a licensee is subject to involuntary admission or judicial admission, as provided in the "Mental Health and Developmental Disabilities Code", approved September 5, 1978, as amended, operates as an automatic suspension of his license. Such suspension will end upon a finding by a court that the patient is no longer subject to involuntary admission or judicial admission and the court issues an order so finding and discharging the patient and upon the recommendation of the Board to the Director that the licensee be allowed to resume his practice.
(Source: P.A. 86-800.)

(225 ILCS 50/31) (from Ch. 111, par. 7431)
(Section scheduled to be repealed on January 1, 2026)
Sec. 31. The provisions of "The Illinois Administrative Procedure Act", approved September 22, 1975, as amended, shall apply to this Act. All final administrative decisions of the Department are subject to judicial review pursuant to the provisions of Article III of the "Code of Civil Procedure", approved August 19, 1981, as amended. Any circuit court, upon the application of the licensee or the Department, may order the attendance of witnesses and the production of relevant records in any Departmental hearing relative to the application for or refusal, recall, suspension or revocation of a license.
(Source: P.A. 98-756, eff. 7-16-14.)

(225 ILCS 50/32) (from Ch. 111, par. 7432)
(Section scheduled to be repealed on January 1, 2026)
Sec. 32. It is declared to be the public policy of this State, pursuant to paragraphs (h) and (i) of Section 6 of Article VII of the Illinois Constitution of 1970, that any power or function set forth in this Act to be exercised by the State is an exclusive State power or function. Such power or function shall not be exercised concurrently, either directly or indirectly, by any unit of local government, including home rule units, except as otherwise provided in this Act.
(Source: P.A. 83-928.)

(225 ILCS 50/32.5)
(Section scheduled to be repealed on January 1, 2026)
Sec. 32.5. Effect of amendatory Act of 1995. All rights and obligations incurred and any actions commenced under this Act shall not be impaired by the enactment of this amendatory Act of 1995. Rules adopted under this Act, unless clearly inconsistent with the provisions of this amendatory Act of 1995, shall remain in effect until amended or rescinded. All licenses issued under this Act before the effective date of this amendatory Act of 1995 are valid and are subject to the same authority of the Department to revoke or suspend them as are licenses issued after the effective date of this amendatory Act of 1995.
(Source: P.A. 89-72, eff. 12-31-95.)

(225 ILCS 50/33) (from Ch. 111, par. 7433)
(Section scheduled to be repealed on January 1, 2026)
Sec. 33. Violation of Act; unlawful practice. The advertising, offering for sale, sale, or distribution of hearing instrument goods and services to consumers by any person in violation of any of the provisions of this Act is an unlawful practice pursuant to Section 2Z of the Consumer Fraud and Deceptive Business Practices Act.
(Source: P.A. 92-16, eff. 6-28-01.)

(225 ILCS 50/34) (from Ch. 111, par. 7434)
(Section scheduled to be repealed on January 1, 2026)
Sec. 34. All remedies, penalties and authority granted to the Attorney General by the "Consumer Fraud and Deceptive Business Practices Act", approved July 24, 1961, as now or hereafter amended, shall be available to him for the enforcement of this Act, and Sections 3, 4, 5, 6, 6.1, 7 and 10 of that Act are hereby incorporated by reference into this Act. In addition, in any action brought by the Attorney General to enforce this Act, the court may order that persons who incurred actual damages be awarded the amount at which actual damages are assessed.
(Source: P.A. 96-328, eff. 8-11-09.)



225 ILCS 51/ - Home Medical Equipment and Services Provider License Act.

(225 ILCS 51/1)
(Section scheduled to be repealed on January 1, 2028)
Sec. 1. Short title. This Act may be cited as the Home Medical Equipment and Services Provider License Act.
(Source: P.A. 96-328, eff. 8-11-09.)

(225 ILCS 51/5)
(Section scheduled to be repealed on January 1, 2028)
Sec. 5. Declaration of legislative findings. The General Assembly finds that home medical equipment and services providers in the State of Illinois affect the public health, welfare, and safety, and therefore finds the regulation and control of those providers to be in the public interest. It is further declared that, as a matter of public policy, home medical equipment and services providers should merit the confidence of the public and, to this end, that only qualified entities be permitted to hold themselves out to the public as home medical equipment and services providers. This Act shall be liberally construed to best carry out these findings.
(Source: P.A. 90-532, eff. 11-14-97.)

(225 ILCS 51/10)
(Section scheduled to be repealed on January 1, 2028)
Sec. 10. Definitions. As used in this Act:
(1) "Department" means the Department of Financial

and Professional Regulation.

(2) "Secretary" means the Secretary of Financial and

Professional Regulation.

(3) "Board" means the Home Medical Equipment and

Services Board.

(4) "Home medical equipment and services provider" or

"provider" means a legal entity, as defined by State law, engaged in the business of providing home medical equipment and services, whether directly or through a contractual arrangement, to an unrelated sick individual or an unrelated individual with a disability where that individual resides.

(5) "Home medical equipment and services" means the

delivery, installation, maintenance, replacement, or instruction in the use of medical equipment used by a sick individual or an individual with a disability to allow the individual to be maintained in his or her residence.

(6) "Home medical equipment" means technologically

sophisticated medical devices, apparatuses, machines, or other similar articles bearing a label that states "Caution: federal law requires dispensing by or on the order of a physician.", which are usable in a home care setting, including but not limited to:

(A) oxygen and oxygen delivery systems;
(B) ventilators;
(C) respiratory disease management devices,

excluding compressor driven nebulizers;

(D) wheelchair seating systems;
(E) apnea monitors;
(F) transcutaneous electrical nerve stimulator

(TENS) units;

(G) low air-loss cutaneous pressure management

devices;

(H) sequential compression devices;
(I) neonatal home phototherapy devices;
(J) enteral feeding pumps; and
(K) other similar equipment as defined by the

Board.

"Home medical equipment" also includes hospital beds

and electronic and computer-driven wheelchairs, excluding scooters.

(7) "Address of record" means the designated address

recorded by the Department in the applicant's or licensee's application file or license file maintained by the Department's licensure maintenance unit.

(8) "Email address of record" means the designated

email address recorded by the Department in the applicant's application file or the licensee's license file, as maintained by the Department's licensure maintenance unit.

(Source: P.A. 99-143, eff. 7-27-15; 100-525, eff. 9-22-17.)

(225 ILCS 51/13)
(Section scheduled to be repealed on January 1, 2028)
Sec. 13. Address of record; email address of record. All applicants and licensees shall:
(1) provide a valid address and email address to the

Department, which shall serve as the address of record and email address of record, respectively, at the time of application for licensure or renewal of a license; and

(2) inform the Department of any change of address of

record or email address of record within 14 days after such change either through the Department's website or by contacting the Department's licensure maintenance unit.

(Source: P.A. 100-525, eff. 9-22-17.)

(225 ILCS 51/15)
(Section scheduled to be repealed on January 1, 2028)
Sec. 15. Licensure requirement; exempt activities.
(a) No entity shall provide or hold itself out as providing home medical equipment and services, or use the title "home medical equipment and services provider" in connection with his or her profession or business, without a license issued by the Department under this Act.
(b) Nothing in this Act shall be construed as preventing or restricting the practices, services, or activities of the following, unless those practices, services, or activities include providing home medical equipment and services through a separate legal entity:
(1) a person licensed or registered in this State by

any other law engaging in the profession or occupation for which he or she is licensed or registered;

(2) a home medical services provider entity that is

accredited under home care standards by a recognized accrediting body;

(3) home health agencies that do not have a Part B

Medicare supplier number or that do not engage in the provision of home medical equipment and services;

(4) hospitals, excluding hospital-owned and

hospital-related providers of home medical equipment and services;

(5) manufacturers and wholesale distributors of home

medical equipment who do not sell directly to a patient;

(6) health care practitioners who lawfully prescribe

or order home medical equipment and services, or who use home medical equipment and services to treat their patients, including but not limited to physicians, nurses, physical therapists, respiratory therapists, occupational therapists, speech-language pathologists, optometrists, chiropractors, and podiatric physicians;

(7) pharmacists, pharmacies, and home infusion

pharmacies that are not engaged in the sale or rental of home medical equipment and services;

(8) hospice programs that do not involve the sale or

rental of home medical equipment and services;

(9) nursing homes;
(10) veterinarians;
(11) dentists; and
(12) emergency medical service providers.
(Source: P.A. 100-525, eff. 9-22-17.)

(225 ILCS 51/20)
(Section scheduled to be repealed on January 1, 2028)
Sec. 20. Powers and duties of the Department.
(a) The Department shall exercise the powers and duties prescribed by the Civil Administrative Code of Illinois for the administration of licensure Acts and shall exercise other powers and duties necessary for effectuating the purposes of this Act.
(b) The Department may adopt rules to administer and enforce this Act, including but not limited to fees for original licensure and renewal and restoration of licenses, and may prescribe forms to be issued to implement this Act. At a minimum, the rules adopted by the Department shall include standards and criteria for licensure and for professional conduct and discipline. The Department may consult with the Board in adopting rules.
(c) The Department may at any time seek the advice and expert knowledge of the Board on any matter relating to the administration of this Act.
(d) (Blank).
(Source: P.A. 100-525, eff. 9-22-17.)

(225 ILCS 51/25)
(Section scheduled to be repealed on January 1, 2028)
Sec. 25. Home Medical Equipment and Services Board. The Secretary shall appoint a Home Medical Equipment and Services Board, in consultation with a state association representing the home medical equipment and services industry, to serve in an advisory capacity to the Secretary. The Board shall consist of 7 members. Four members shall be home medical equipment and services provider representatives, at least one of whom shall be a pharmacy-based provider. The 3 remaining members shall include one home care clinical specialist, one respiratory care practitioner, and one public member. The public member shall not be engaged in any way, directly or indirectly, as a provider of health care.
Members shall serve 4-year terms and until their successors are appointed and qualified. No member shall be reappointed to the Board for a term that would cause continuous service on the Board to exceed 8 years. Appointments to fill vacancies shall be made in the same manner as original appointments, for the unexpired portion of the vacated term.
The home medical equipment and services provider representatives appointed to the Board shall have engaged in the provision of home medical equipment and services or related home care services for at least 3 years prior to their appointment, shall be currently engaged in providing home medical equipment and services in the State of Illinois, and must have no record of convictions related to fraud or abuse under either State or federal law.
The membership of the Board should reasonably reflect representation from the geographic areas in this State.
The Board shall annually elect one of its members as chairperson and vice chairperson.
Each Board member shall be paid his or her necessary expenses while engaged in the performance of his or her duties.
The Secretary may terminate the appointment of any member for cause which in the opinion of the Secretary reasonably justifies the termination. The Secretary shall be the sole arbiter of whether the cause reasonably justifies termination.
Members of the Board shall be immune from suit in an action based upon any disciplinary proceedings or other activities performed in good faith as members of the Board.
A majority of Board members currently appointed shall constitute a quorum. A vacancy in the membership of the Board shall not impair the rights of a quorum to exercise the rights and perform all of the duties of the Board.
(Source: P.A. 100-525, eff. 9-22-17.)

(225 ILCS 51/30)
(Section scheduled to be repealed on January 1, 2028)
Sec. 30. Application for original licensure. Applications for original licensure shall be made to the Department in writing or electronically and signed by the applicant on forms prescribed by the Department or by electronic form and shall be accompanied by a nonrefundable fee set by rule of the Department. The Department may require from an applicant information that, in its judgment, will enable the Department to pass on the qualifications of the applicant for licensure.
An applicant has 3 years from the date of application to complete the application process. If the process has not been completed in 3 years, the application shall be denied, the fee shall be forfeited, and the applicant must reapply and meet the requirements in effect at the time of reapplication.
(Source: P.A. 100-525, eff. 9-22-17.)

(225 ILCS 51/35)
(Section scheduled to be repealed on January 1, 2028)
Sec. 35. Qualifications for licensure.
(a) An entity is qualified to receive a license as a home medical equipment and services provider if the entity meets each of the following requirements:
(1) complies with all applicable federal and State

licensure and regulatory requirements;

(2) maintains a physical facility and medical

equipment inventory. There shall only be one license permitted at each address;

(3) establishes proof of commercial general liability

insurance, including but not limited to coverage for products liability and professional liability;

(4) establishes and provides records of annual

continuing education for personnel engaged in the delivery, maintenance, repair, cleaning, inventory control, and financial management of home medical equipment and services;

(5) maintains records on all patients to whom it

provides home medical equipment and services;

(6) establishes equipment management and personnel

policies;

(7) makes life-sustaining home medical equipment and

services available 24 hours per day and 7 days per week;

(8) complies with any additional qualifications for

licensure as determined by rule of the Department.

(b) The Department may request a personal interview of an applicant before the Board to further evaluate the entity's qualifications for licensure.
(Source: P.A. 99-78, eff. 7-20-15.)

(225 ILCS 51/40)
Sec. 40. (Repealed).
(Source: P.A. 90-532, eff. 11-14-97. Repealed by P.A. 95-703, eff. 12-31-07.)

(225 ILCS 51/45)
(Section scheduled to be repealed on January 1, 2028)
Sec. 45. Display of license; advertising; penalties.
(a) An entity that advertises home medical equipment and services shall, at its place of business, display the license of the entity.
(b) No entity that provides home medical equipment services may advertise the equipment and services unless that entity includes in the advertisement the statement "Licensed in the State of Illinois".
(Source: P.A. 90-532, eff. 11-14-97.)

(225 ILCS 51/50)
(Section scheduled to be repealed on January 1, 2028)
Sec. 50. License expiration; renewal. The expiration date, renewal period, renewal fees, and procedures for renewal of licenses issued under this Act shall be set by rule of the Department. An entity may renew its license by paying the required fee and by meeting the renewal requirements adopted by the Department under this Section.
(Source: P.A. 90-532, eff. 11-14-97.)

(225 ILCS 51/55)
(Section scheduled to be repealed on January 1, 2028)
Sec. 55. Restoration of expired license. A home medical equipment and services provider whose license has expired may have the license restored by making application to the Department, by paying the required fees, and by filing proof acceptable to the Department of fitness to have the license restored as established by rule.
(Source: P.A. 90-532, eff. 11-14-97.)

(225 ILCS 51/65)
(Section scheduled to be repealed on January 1, 2028)
Sec. 65. Fees; returned checks. An entity who delivers a check or other payment to the Department that is returned to the Department unpaid by the financial institution upon which it is drawn shall pay to the Department, in addition to the amount already owed to the Department, a fine of $50. The fines imposed by this Section are in addition to any other discipline provided under this Act for unlicensed practice or practice on a nonrenewed license. The Department shall notify the entity that fees and fines shall be paid to the Department by certified check or money order within 30 calendar days of the notification. If, after the expiration of 30 days from the date of the notification, the entity has failed to submit the necessary remittance, the Department shall automatically terminate the license or deny the application without a hearing. If the entity seeks a license after termination or denial, the entity shall apply to the Department for restoration or issuance of the license and pay all fees and fines owed to the Department. The Department may establish a fee for the processing of an application for restoration of a license to pay all expenses of processing that application. The Secretary may waive the fines due under this Section in individual cases where the Secretary finds that the fines would be unreasonable or unnecessarily burdensome.
(Source: P.A. 95-703, eff. 12-31-07.)

(225 ILCS 51/70)
(Section scheduled to be repealed on January 1, 2028)
Sec. 70. Roster of licensees. The Department shall maintain a roster of the names and addresses of all licensees and of all entities whose license has been suspended or revoked within the previous year. This roster shall be available upon written request and payment of the required fee.
(Source: P.A. 90-532, eff. 11-14-97.)

(225 ILCS 51/75)
(Section scheduled to be repealed on January 1, 2028)
Sec. 75. Refused issuance, suspension, revocation, or other discipline of license.
(a) The Department may refuse to issue, renew, or restore a license, or may revoke, suspend, place on probation, reprimand, impose a fine not to exceed $10,000 for each violation, or take other disciplinary or non-disciplinary action as the Department may deem proper with regard to a licensee for any one or combination of the following reasons:
(1) Making a material misstatement in furnishing

information to the Department.

(2) Violation of this Act or its rules.
(3) Conviction of the licensee or any owner or

officer of the licensee by plea of guilty or nolo contendere, finding of guilt, jury verdict, or entry of judgment or by sentencing for any crime, including, but not limited to, convictions, preceding sentences of supervision, conditional discharge, or first offender probation, under the laws of any jurisdiction of the United States that (i) is a felony under the laws of this State or (ii) is a misdemeanor, an essential element of which is dishonesty, or that is directly related to the home medical and equipment services.

(4) Making a misrepresentation to obtain licensure or

to violate a provision of this Act.

(5) Gross negligence in practice under this Act.
(6) Engaging in a pattern of practice or other

behavior that demonstrates incapacity or incompetence to practice under this Act.

(7) Aiding, assisting, or willingly permitting

another person in violating any provision of this Act or its rules.

(8) Failing, within 30 days, to provide information

in response to a written request made by the Department.

(9) Engaging in dishonorable, unethical, or

unprofessional conduct of a character likely to deceive, defraud, or harm the public.

(10) Adverse action taken by another state, District

of Columbia, territory, or foreign nation, if at least one of the grounds for the discipline is the same or substantially equivalent to one set forth in this Act.

(11) Directly or indirectly giving to or receiving

from any person, firm, corporation, partnership, or association any fee, commission, rebate, or other form of compensation for any services not actually or personally rendered.

(12) A finding that the licensee, after having its

license placed on probationary status, has violated the terms of probation.

(13) Willfully making or filing false records or

reports in the course of providing home medical equipment and services, including but not limited to false records or reports filed with State agencies or departments.

(14) Solicitation of business services, other than

according to permitted advertising.

(15) The use of any words, abbreviations, figures, or

letters with the intention of indicating practice as a home medical equipment and services provider without a license issued under this Act.

(16) Failure to file a return, or to pay the tax,

penalty, or interest shown in a filed return, or to pay any final assessment of tax, penalty, or interest, as required by any tax Act administered by the Department of Revenue, until such time as the requirements of any such tax Act are satisfied.

(17) Failure to comply with federal or State laws and

regulations concerning home medical equipment and services providers.

(18) Solicitation of professional services using

false or misleading advertising.

(19) Failure to display a license in accordance with

Section 45.

(20) Habitual or excessive use or addiction to

alcohol, narcotics, stimulants, or any other chemical agent or drug that results in the inability to practice with reasonable judgment, skill, or safety by an owner or officer of the licensee.

(21) Physical illness, mental illness, or disability,

including without limitation deterioration through the aging process and loss of motor skill, that results in the inability to practice the profession with reasonable judgment, skill, or safety by an owner or officer of the licensee.

All fines imposed under this Section shall be paid within 60 days after the effective date of the order imposing the fine or in accordance with the terms set forth in the order imposing the fine.
(Source: P.A. 100-525, eff. 9-22-17.)

(225 ILCS 51/77)
(Section scheduled to be repealed on January 1, 2028)
Sec. 77. Suspension of license for failure to pay restitution. The Department, without further process or hearing, shall suspend the license or other authorization to practice of any person issued under this Act who has been certified by court order as not having paid restitution to a person under Section 8A-3.5 of the Illinois Public Aid Code or under Section 17-10.5 or 46-1 of the Criminal Code of 1961 or the Criminal Code of 2012. A person whose license or other authorization to practice is suspended under this Section is prohibited from practicing until the restitution is made in full.
(Source: P.A. 96-1551, eff. 7-1-11; 97-1150, eff. 1-25-13.)

(225 ILCS 51/80)
(Section scheduled to be repealed on January 1, 2028)
Sec. 80. Cease and desist order.
(a) If any entity violates a provision of this Act, the Secretary may, in the name of the People of the State of Illinois, through the Attorney General of the State of Illinois, petition for an order enjoining the violation or for an order enforcing compliance with this Act. Upon the filing of a verified petition in court, the court may issue a temporary restraining order, without notice or bond, and may preliminarily and permanently enjoin the violation, and if it is established that the entity has violated or is violating the injunction, the court may punish the offender for contempt of court. Proceedings under this Section shall be in addition to, and not in lieu of, all other remedies and penalties provided by this Act.
(b) If an entity holds itself out as a provider of home medical equipment and services without a license issued under this Act, an interested party or any person injured thereby, in addition to the Secretary, may petition for relief as provided in subsection (a) of this Section.
(c) Whenever in the opinion of the Department an entity violates a provision of this Act, the Department may issue a rule to show cause why an order to cease and desist should not be entered against the entity. The rule shall clearly set forth the grounds relied upon by the Department and shall provide a period of 7 days from the date of the rule to file an answer to the satisfaction of the Department. Failure to answer to the satisfaction of the Department shall cause an order to cease and desist to be issued immediately.
(Source: P.A. 95-703, eff. 12-31-07.)

(225 ILCS 51/85)
(Section scheduled to be repealed on January 1, 2028)
Sec. 85. Unlicensed practice; civil penalty.
(a) An entity who practices, offers to practice, attempts to practice, or holds itself out to practice as a home medical equipment and services provider without being licensed under this Act shall, in addition to any other penalty provided by law, pay a civil penalty to the Department in an amount not to exceed $10,000 for each offense as determined by the Department. The civil penalty shall be assessed by the Department after a hearing is held in accordance with the provisions set forth in this Act regarding the provision of a hearing for the discipline of a licensee. The civil penalty shall be paid within 60 days after the effective date of the order imposing the civil penalty. The order shall constitute a judgment and may be filed and executed in the same manner as any judgment from any court of record.
(b) The Department may investigate any unlicensed activity.
(Source: P.A. 95-703, eff. 12-31-07.)

(225 ILCS 51/90)
(Section scheduled to be repealed on January 1, 2028)
Sec. 90. Inspections. The Department may inspect a licensee for compliance with the requirements of this Act and conduct random inspections upon renewal of a license, for cause or as necessary to assure the integrity and effectiveness of the licensing process.
(Source: P.A. 95-703, eff. 12-31-07.)

(225 ILCS 51/95)
(Section scheduled to be repealed on January 1, 2028)
Sec. 95. Investigations; notice and hearing.
(a) The Department may investigate the actions of an applicant or of an entity holding or claiming to hold a license.
(b) The Department shall, before refusing to issue or renew a license or disciplining a licensee, at least 30 days prior to the date set for the hearing, notify in writing the applicant or licensee of the nature of the charges and that a hearing will be held on the date designated. The Department shall direct the applicant or licensee to file a written answer to the Board under oath within 20 days after the service of the notice and inform the applicant or licensee that failure to file an answer will result in default being taken against the applicant or licensee and that the license may be suspended, revoked, placed on probationary status, or other disciplinary action may be taken, including limiting the scope, nature, or extent of business, as the Secretary may deem proper. Written notice may be served by personal delivery, mail to the applicant or licensee at his or her address of record, or email to the applicant or licensee's email address of record. If the entity fails to file an answer after receiving notice, the entity's license may, in the discretion of the Department, be suspended, revoked, or placed on probationary status, or the Department may take whatever disciplinary or non-disciplinary action it deems proper, including limiting the scope, nature, or extent of the entity's business, or imposing a fine, without a hearing, if the act or acts charged constitute sufficient grounds for such action under this Act. At the time and place fixed in the notice, the Board shall proceed to hear the charges, and the parties or their counsel shall be accorded ample opportunity to present such statements, testimony, evidence, and argument as may be pertinent to the charges or to their defense. The Board may continue a hearing from time to time.
(c) An individual or organization acting in good faith, and not in a willful and wanton manner, by participating in proceedings of the Board, or by serving as a member of the Board, shall not, as a result of such actions, be subject to criminal prosecution or civil damages.
(d) Members of the Board shall be indemnified by the State for any actions occurring within the scope of services on the Board, done in good faith and not willful and wanton in nature. The Attorney General shall defend all such actions unless he or she determines either that there would be a conflict of interest in such representation or that the actions complained of were not in good faith or were willful and wanton.
If the Attorney General declines representation, the member has the right to employ counsel of his or her choice, whose fees shall be provided by the State, after approval by the Attorney General, unless there is a determination by a court that the member's actions were not in good faith or were willful and wanton.
The member must notify the Attorney General within 7 days after receipt of notice of the initiation of any action involving services of the Board. Failure to so notify the Attorney General shall constitute an absolute waiver of the right to a defense and indemnification.
The Attorney General shall determine, within 7 days after receiving such notice, whether he or she will undertake to represent the member.
(Source: P.A. 100-525, eff. 9-22-17.)

(225 ILCS 51/100)
(Section scheduled to be repealed on January 1, 2028)
Sec. 100. Shorthand reporter; transcript. The Department, at its expense, shall provide a shorthand reporter to take down the testimony and preserve a record of all proceedings at the formal hearing of any case involving the refusal to issue or renew a license or the discipline of a licensee. The notice of hearing, complaint, and all other documents in the nature of pleadings, written motions filed in the proceedings, the transcript of testimony, the report of the Board, and the order of the Department shall be the record of the proceeding.
(Source: P.A. 100-525, eff. 9-22-17.)

(225 ILCS 51/105)
(Section scheduled to be repealed on January 1, 2028)
Sec. 105. Compelling testimony. A circuit court may, upon application of the Department or its designee or of the applicant or licensee against whom proceedings under Section 95 are pending, enter an order requiring the attendance of witnesses and their testimony and the production of documents, papers, files, books, and records in connection with any hearing or investigation. The court may compel obedience to its order by proceedings for contempt.
(Source: P.A. 90-532, eff. 11-14-97.)

(225 ILCS 51/110)
(Section scheduled to be repealed on January 1, 2028)
Sec. 110. Findings and recommendations. At the conclusion of the hearing the Board shall present to the Secretary a written report of its findings and recommendations. The report shall contain a finding of whether or not the accused entity violated this Act or failed to comply with the conditions required in this Act. The Board shall specify the nature of the violation or failure to comply, and shall make its recommendations to the Secretary.
The report of findings of fact, conclusions of law, and recommendation of the Board shall be the basis for the Department's order for refusing to issue, restore, or renew a license, or otherwise disciplining a licensee, or for the granting of a license. If the Secretary disagrees with the report, findings of fact, conclusions of law, and recommendations of the Board, the Secretary may issue an order in contravention of the Board's recommendations. The finding is not admissible in evidence against the entity in a criminal prosecution brought for the violation of this Act, but the hearing and finding are not a bar to a criminal prosecution brought for the violation of this Act.
(Source: P.A. 100-525, eff. 9-22-17.)

(225 ILCS 51/115)
(Section scheduled to be repealed on January 1, 2028)
Sec. 115. Rehearing on motion. In a case involving the refusal to issue or renew a license or the discipline of a licensee, a copy of the Board's report shall be served upon the respondent by the Department, either personally or as provided in this Act for the service of the notice of hearing. Within 20 days after such service, the respondent may present to the Department a motion in writing for a rehearing, which shall specify the particular grounds for the rehearing. If no motion for rehearing is filed, then upon the expiration of the time specified for filing the motion, or if a motion for rehearing is denied, then upon such denial the Secretary may enter an order in accordance with recommendations of the Board except as provided in Sections 110 and 120 of this Act.
(Source: P.A. 100-525, eff. 9-22-17.)

(225 ILCS 51/120)
(Section scheduled to be repealed on January 1, 2028)
Sec. 120. Rehearing on order of Secretary. Whenever the Secretary is satisfied that substantial justice has not been done in the revocation or suspension of a license or refusal to issue or renew a license, the Secretary may order a rehearing by the same or another Board.
(Source: P.A. 95-703, eff. 12-31-07.)

(225 ILCS 51/125)
(Section scheduled to be repealed on January 1, 2028)
Sec. 125. Hearing officer. The Secretary has the authority to appoint an attorney duly licensed to practice law in the State of Illinois to serve as the hearing officer in an action for refusal to issue or renew a license, or for the discipline of a licensee. The hearing officer shall have full authority to conduct the hearing. The hearing officer shall report his or her findings and recommendations to the Board and the Secretary. The Board shall have 60 days from receipt of the report to review the report of the hearing officer and present its findings of fact, conclusions of law and recommendation to the Secretary. If the Board fails to present its report within the 60-day period, the respondent may request in writing a direct appeal to the Secretary, in which case the Secretary may issue an order based upon the report of the hearing officer and the record of the proceedings or issue an order remanding the matter back to the hearing officer for additional proceedings in accordance with the order. Notwithstanding any other provision of this Section, if the Secretary, upon review, determines that substantial justice has not been done in the revocation, suspension, or refusal to issue or renew a license or other disciplinary action taken as the result of the entry of the hearing officer's or Board's report, the Secretary may order a rehearing by the same or other examiners. If the Secretary disagrees in any regard with the report of the Board, the Secretary may issue an order in contravention thereof.
(Source: P.A. 100-525, eff. 9-22-17.)

(225 ILCS 51/130)
(Section scheduled to be repealed on January 1, 2028)
Sec. 130. Order or certified copy. An order or a certified copy of an order, over the seal of the Department and purporting to be signed by the Secretary, shall be prima facie proof that:
(1) the signature is the genuine signature of the

Secretary;

(2) the Secretary is duly appointed and qualified;

and

(3) the Board and its members are qualified to act.

This proof may be rebutted.

(Source: P.A. 95-703, eff. 12-31-07.)

(225 ILCS 51/135)
(Section scheduled to be repealed on January 1, 2028)
Sec. 135. Restoration of license. At any time after the successful completion of a term of probation, suspension, or revocation of a license, the Department may restore the license to the accused entity upon the written recommendation of the Board unless, after an investigation and a hearing, the Board determines that restoration is not in the public interest. Restoration under this Section requires the filing of all applications and payment of all fees required by the Department.
(Source: P.A. 100-525, eff. 9-22-17.)

(225 ILCS 51/140)
(Section scheduled to be repealed on January 1, 2028)
Sec. 140. Surrender of license. Upon the revocation or suspension of a license, the licensee shall immediately surrender the license to the Department, and if the entity fails to do so, the Department shall have the right to seize the license.
(Source: P.A. 90-532, eff. 11-14-97.)

(225 ILCS 51/145)
(Section scheduled to be repealed on January 1, 2028)
Sec. 145. Temporary suspension of a license. The Secretary may temporarily suspend the license of a home medical equipment and services provider without a hearing, simultaneously with the institution of proceedings for a hearing provided for in Section 95 of this Act, if the Secretary finds that evidence in his or her possession indicates that the home medical equipment and services provider's continuation in business would constitute an imminent danger to the public. If the Secretary temporarily suspends the license of a home medical equipment and services provider without a hearing, a hearing by the Board must be held within 30 days of the suspension.
(Source: P.A. 95-703, eff. 12-31-07.)

(225 ILCS 51/150)
(Section scheduled to be repealed on January 1, 2028)
Sec. 150. Administrative Review Law. All final administrative decisions of the Department are subject to judicial review pursuant to the provisions of the Administrative Review Law. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
Proceedings for judicial review shall be commenced in the circuit court of the county in which the party applying for relief resides, but if the party is not a resident of this State, the venue shall be in Sangamon County.
The Department shall not be required to certify any record to the court or file any answer in court or otherwise appear in any court in a judicial review proceeding, unless and until the Department has received from the plaintiff payment of the costs of furnishing and certifying the record, which costs shall be determined by the Department. Exhibits shall be certified without cost. Failure on the part of the plaintiff to file a receipt in court shall be grounds for dismissal of the action. During the pendency and hearing of any and all judicial proceedings incident to a disciplinary action, any sanctions imposed upon the respondent by the Department because of acts or omissions related to the delivery of direct patient care as specified in the Department's final administrative decision shall, as a matter of public policy, remain in full force and effect in order to protect the public pending final resolution of any of the proceedings.
(Source: P.A. 100-525, eff. 9-22-17.)

(225 ILCS 51/155)
(Section scheduled to be repealed on January 1, 2028)
Sec. 155. Certification of record; costs. The Department shall not be required to certify any record to a court or file any answer in court or otherwise appear in a court in a judicial review proceeding, unless there is filed in the court, with the complaint, a receipt from the Department acknowledging payment of the costs of furnishing and certifying the record. Failure on the part of the plaintiff to file a receipt in court shall be grounds for dismissal of the action.
(Source: P.A. 90-532, eff. 11-14-97.)

(225 ILCS 51/160)
(Section scheduled to be repealed on January 1, 2028)
Sec. 160. Criminal penalties. An entity who is found to have violated a provision of this Act is guilty of a Class A misdemeanor. On conviction of a second or subsequent offense, the violator shall be guilty of a Class 4 felony.
(Source: P.A. 90-532, eff. 11-14-97.)

(225 ILCS 51/165)
(Section scheduled to be repealed on January 1, 2028)
Sec. 165. Illinois Administrative Procedure Act. The Illinois Administrative Procedure Act is hereby expressly adopted and incorporated in this Act as if all of the provisions of that Act were included in this Act, except that the provision of subsection (d) of Section 10-65 of the Illinois Administrative Procedure Act, which provides that at hearings the license holder has the right to show compliance with all lawful requirements for retention, continuation, or renewal of a license, is specifically excluded. For the purposes of this Act, the notice required under Section 10-25 of the Illinois Administrative Procedure Act is deemed sufficient when served personally upon, mailed to the address of record of, or emailed to the email address of record of a party.
(Source: P.A. 100-525, eff. 9-22-17.)

(225 ILCS 51/170)
(Section scheduled to be repealed on January 1, 2028)
Sec. 170. Exclusive State regulation. It is declared to be the public policy of this State, pursuant to paragraph (h) of Section 6 of Article VII of the Illinois Constitution of 1970, that any power or function set forth in this Act to be exercised by the State is an exclusive State power or function. Such power or function shall not be exercised concurrently, whether directly or indirectly, by any unit of local government, including home rule units, except as otherwise provided in this Act.
(Source: P.A. 90-532, eff. 11-14-97.)

(225 ILCS 51/175)
Sec. 175. (Repealed).
(Source: P.A. 90-532, eff. 11-14-97. Repealed by P.A. 95-703, eff. 12-31-07.)

(225 ILCS 51/180)
(Section scheduled to be repealed on January 1, 2028)
Sec. 180. Deposit of fees and fines; appropriations. All of the fees and fines collected under this Act shall be deposited into the General Professions Dedicated Fund, and shall be used by the Department, as appropriated, for the ordinary and contingent expenses of the Department.
(Source: P.A. 90-532, eff. 11-14-97.)

(225 ILCS 51/185)
(Section scheduled to be repealed on January 1, 2028)
Sec. 185. Confidentiality. All information collected by the Department in the course of an examination or investigation of a licensee or applicant, including, but not limited to, any complaint against a licensee filed with the Department and information collected to investigate any such complaint, shall be maintained for the confidential use of the Department and shall not be disclosed. The Department may not disclose the information to anyone other than law enforcement officials, other regulatory agencies that have an appropriate regulatory interest as determined by the Secretary, or to a party presenting a lawful subpoena to the Department. Information and documents disclosed to a federal, State, county, or local law enforcement agency shall not be disclosed by the agency for any purpose to any other agency or person. A formal complaint filed against a licensee by the Department or any order issued by the Department against a licensee or applicant shall be a public record, except as otherwise prohibited by law.
(Source: P.A. 100-525, eff. 9-22-17.)

(225 ILCS 51/300)
Sec. 300. (Amendatory provisions; text omitted).
(Source: P.A. 90-532, eff. 11-14-97; text omitted.)

(225 ILCS 51/999)
(Section scheduled to be repealed on January 1, 2028)
Sec. 999. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 90-532, eff. 11-14-97.)



225 ILCS 55/ - Marriage and Family Therapy Licensing Act.

(225 ILCS 55/1) (from Ch. 111, par. 8351-1)
(Section scheduled to be repealed on January 1, 2027)
Sec. 1. Short title. This Act may be cited as the Marriage and Family Therapy Licensing Act.
(Source: P.A. 87-783.)

(225 ILCS 55/5) (from Ch. 111, par. 8351-5)
(Section scheduled to be repealed on January 1, 2027)
Sec. 5. Legislative declaration of public policy. The practice of marriage and family therapy in Illinois is hereby declared to affect the public health, safety and welfare, and to be subject to regulations in the public interest. The purpose of this Act is to establish standards of qualifications for marriage and family therapists and license marriage and family therapists and associate marriage and family therapists who meet these standards, thereby protecting the public from persons who are unauthorized or unqualified to represent themselves as licensed marriage and family therapists or associate licensed marriage and family therapists, and from unprofessional conduct by persons licensed to practice marriage and family therapy.
(Source: P.A. 91-362, eff. 1-1-00.)

(225 ILCS 55/10) (from Ch. 111, par. 8351-10)
(Section scheduled to be repealed on January 1, 2027)
Sec. 10. Definitions. As used in this Act:
"Address of record" means the designated address recorded by the Department in the applicant's application file or the licensee's license file maintained by the Department's licensure maintenance unit.
"Advertise" means, but is not limited to, issuing or causing to be distributed any card, sign or device to any person; or causing, permitting or allowing any sign or marking on or in any building, structure, newspaper, magazine or directory, or on radio or television; or advertising by any other means designed to secure public attention.
"Approved program" means an approved comprehensive program of study in marriage and family therapy in a regionally accredited educational institution approved by the Department for the training of marriage and family therapists.
"Associate licensed marriage and family therapist" means a person to whom an associate licensed marriage and family therapist license has been issued under this Act.
"Board" means the Illinois Marriage and Family Therapy Licensing and Disciplinary Board.
"Department" means the Department of Financial and Professional Regulation.
"Email address of record" means the designated email address recorded by the Department in the applicant's application file or the licensee's license file, as maintained by the Department's licensure maintenance unit.
"First qualifying degree" means the first master's or doctoral degree, as described in paragraph (1) of subsection (b) of Section 40, that an applicant for licensure received.
"License" means that which is required to practice marriage and family therapy under this Act, the qualifications for which include specific education, acceptable experience and examination requirements.
"Licensed marriage and family therapist" means a person to whom a marriage and family therapist license has been issued under this Act.
"Marriage and family therapy" means the evaluation and treatment of mental and emotional problems within the context of human relationships. Marriage and family therapy involves the use of psychotherapeutic methods to ameliorate interpersonal and intrapersonal conflict and to modify perceptions, beliefs and behavior in areas of human life that include, but are not limited to, premarriage, marriage, sexuality, family, divorce adjustment, and parenting.
"Person" means any individual, firm, corporation, partnership, organization, or body politic.
"Practice of marriage and family therapy" means the rendering of marriage and family therapy services to individuals, couples, and families as defined in this Section, either singly or in groups, whether the services are offered directly to the general public or through organizations, either public or private, for a fee, monetary or otherwise.
"Secretary" means the Secretary of Financial and Professional Regulation.
"Title or description" means to hold oneself out as a licensed marriage and family therapist or an associate licensed marriage and family therapist to the public by means of stating on signs, mailboxes, address plates, stationery, announcements, calling cards or other instruments of professional identification.
(Source: P.A. 100-372, eff. 8-25-17.)

(225 ILCS 55/10.5)
(Section scheduled to be repealed on January 1, 2027)
Sec. 10.5. Address of record; email address of record. All applicants and licensees shall:
(1) provide a valid address and email address to the

Department, which shall serve as the address of record and email address of record, respectively, at the time of application for licensure or renewal of a license; and

(2) inform the Department of any change of address of

record or email address of record within 14 days after such change either through the Department's website or by contacting the Department's licensure maintenance unit.

(Source: P.A. 100-372, eff. 8-25-17.)

(225 ILCS 55/15) (from Ch. 111, par. 8351-15)
(Section scheduled to be repealed on January 1, 2027)
Sec. 15. Exemptions.
(a) Nothing contained in this Act shall restrict any person not licensed under this Act from performing marriage and family therapy if that person does not represent himself or herself as a "licensed marriage and family therapist" or an "associate licensed marriage and family therapist".
(b) Nothing in this Act shall be construed as permitting persons licensed as marriage and family therapists and associate licensed marriage and family therapists to engage in any manner in the practice of medicine as defined in the laws of this State.
(c) Nothing in this Act shall be construed to prevent qualified members of other professional groups, including but not limited to clinical psychologists, social workers, counselors, attorneys at law, or psychiatric nurses, from performing or advertising that they perform the work of a marriage and family therapist consistent with the laws of this State, their training, and any code of ethics of their respective professions, provided they do not represent themselves by any title or description as a licensed marriage and family therapist or an associate licensed marriage and family therapist.
(d) Nothing in this Act shall be construed to prevent any person from the bona fide practice of the doctrines of an established church or religious denomination if the person does not hold himself or herself out to be a licensed marriage and family therapist or an associate licensed marriage and family therapist.
(e) Nothing in this Act shall prohibit self-help groups or programs or not-for-profit organizations from providing services so long as these groups, programs, or organizations do not hold themselves out as practicing or being able to practice marriage and family therapy.
(f) This Act does not prohibit:
(1) A person from practicing marriage and family

therapy as part of his or her duties as an employee of a recognized academic institution, or a federal, State, county, or local governmental institution or agency while performing those duties for which he or she was employed by the institution, agency or facility.

(2) A person from practicing marriage and family

therapy as part of his or her duties as an employee of a nonprofit organization consistent with the laws of this State, his or her training, and any code of ethics of his or her respective professions, provided the person does not represent himself or herself as a "licensed marriage and family therapist" or an "associate licensed marriage and family therapist".

(3) A person from practicing marriage and family

therapy if the person is obtaining experience for licensure as a marriage and family therapist, provided the person is designated by a title that clearly indicates training status.

(4) A person licensed in this State under any other

Act from engaging the practice for which he or she is licensed.

(5) A person from practicing marriage and family

therapy if the person is a marriage and family therapist regulated under the laws of another State, territory of the United States or country and who has applied in writing to the Department, on forms prepared and furnished by the Department, for licensing as a marriage and family therapist and who is qualified to receive a license under Section 40 until the expiration of 6 months after the filing of the written application, the withdrawal of the application, a notice of intent to deny the application, or the denial of the application by the Department.

(Source: P.A. 100-372, eff. 8-25-17.)

(225 ILCS 55/20) (from Ch. 111, par. 8351-20)
(Section scheduled to be repealed on January 1, 2027)
Sec. 20. Powers and duties of the Department. Subject to the provisions of this Act, the Department shall exercise the following functions, powers, and duties:
(a) Conduct or authorize examinations to ascertain

the fitness and qualifications of applicants for licensure and issue licenses to those who are found to be fit and qualified.

(b) Adopt rules required for the administration of

this Act, including, but not limited to, rules for a method of examination of candidates and for determining approved graduate programs.

(b-5) Prescribe forms to be issued for the

administration and enforcement of this Act consistent with and reflecting the requirements of this Act and rules adopted pursuant to this Act.

(c) Conduct hearings on proceedings to refuse to

issue or renew licenses or to revoke, suspend, place on probation, or reprimand persons licensed under the provisions of this Act.

(d) Conduct investigations related to possible

violations of this Act.

The Board may make recommendations on matters relating to continuing education, including the number of hours necessary for license renewal, waivers for those unable to meet the requirements, and acceptable course content.
(Source: P.A. 100-372, eff. 8-25-17.)

(225 ILCS 55/25) (from Ch. 111, par. 8351-25)
(Section scheduled to be repealed on January 1, 2027)
Sec. 25. Marriage and Family Therapy Licensing and Disciplinary Board.
(a) The Secretary shall appoint a Marriage and Family Therapy Licensing and Disciplinary Board. The Board shall be composed of 7 persons who shall serve in an advisory capacity to the Secretary. The Board shall annually elect a chairperson and a vice chairperson.
(b) In appointing members of the Board, the Secretary shall give due consideration to recommendations by members of the profession of marriage and family therapy and by the statewide organizations solely representing the interests of marriage and family therapists.
(c) Five members of the Board shall be marriage and family therapists who have been in active practice for at least 5 years immediately preceding their appointment, or engaged in the education and training of masters, doctoral, or post-doctoral students of marriage and family therapy, or engaged in marriage and family therapy research. Each marriage or family therapy teacher or researcher shall have spent the majority of the time devoted to the study or research of marriage and family therapy during the 2 years immediately preceding his or her appointment to the Board. The appointees shall be licensed under this Act.
(d) Two members shall be representatives of the general public who have no direct affiliation or work experience with the practice of marriage and family therapy and who clearly represent consumer interests.
(e) Board members shall be appointed for terms of 4 years each, except that any person chosen to fill a vacancy shall be appointed only for the unexpired term of the Board member whom he or she shall succeed. Upon the expiration of this term of office, a Board member shall continue to serve until a successor is appointed and qualified. No member shall serve more than 2 consecutive 4-year terms.
(f) The membership of the Board shall reasonably reflect representation from the various geographic areas of the State.
(g) Members of the Board shall have no liability in any action based upon any disciplinary proceedings or other activities performed in good faith as members of the Board.
(h) The Secretary may remove any member of the Board for any cause that, in the opinion of the Secretary, reasonably justifies termination.
(i) The Secretary may consider the recommendations of the Board on questions of standards of professional conduct, discipline, and qualification of candidates or licensees under this Act.
(j) The members of the Board shall be reimbursed for all legitimate, necessary, and authorized expenses.
(k) A majority of the Board members currently appointed shall constitute a quorum. A vacancy in the membership of the Board shall not impair the right of a quorum to exercise all the rights and perform all the duties of the Board.
(Source: P.A. 100-372, eff. 8-25-17.)

(225 ILCS 55/30) (from Ch. 111, par. 8351-30)
(Section scheduled to be repealed on January 1, 2027)
Sec. 30. Application.
(a) Applications for original licensure shall be made to the Department in writing on forms or electronically as prescribed by the Department and shall be accompanied by the appropriate documentation and the required fee, which shall not be refundable. Any application shall require such information as, in the judgment of the Department, will enable the Department to pass on the qualifications of the applicant for licensing.
(b) Applicants have 3 years from the date of application to complete the application process. If the application has not been completed within 3 years, the application shall be denied, the fee shall be forfeited, and the applicant must reapply and meet the requirements in effect at the time of reapplication.
(c) A license shall not be denied to an applicant because of the applicant's race, religion, creed, national origin, political beliefs or activities, age, sex, sexual orientation, or physical disability that does not affect a person's ability to practice with reasonable judgment, skill, or safety.
(Source: P.A. 100-372, eff. 8-25-17.)

(225 ILCS 55/32)
(Section scheduled to be repealed on January 1, 2027)
Sec. 32. Social Security Number on license application. In addition to any other information required to be contained in the application, every application for an original license under this Act shall include the applicant's Social Security Number, which shall be retained in the agency's records pertaining to the license. As soon as practical, the Department shall assign a customer's identification number to each applicant for a license.
Every application for a renewal or restored license shall require the applicant's customer identification number.
(Source: P.A. 97-400, eff. 1-1-12.)

(225 ILCS 55/35) (from Ch. 111, par. 8351-35)
(Section scheduled to be repealed on January 1, 2027)
Sec. 35. Examinations.
(a) The Department shall authorize examinations of applicants as licensed marriage and family therapists at such times and places as it may determine. The examination of applicants shall be of a character to give a fair test of the qualifications of the applicant to practice marriage and family therapy.
(b) Applicants for examination as marriage and family therapists shall be required to pay, either to the Department or the designated testing service, a fee covering the cost of providing the examination.
(c) The Department may employ consultants for the purpose of preparing and conducting examinations.
(Source: P.A. 87-783; 87-1237.)

(225 ILCS 55/40) (from Ch. 111, par. 8351-40)
(Section scheduled to be repealed on January 1, 2027)
Sec. 40. Qualifications for licensure.
(a) A person is qualified for licensure as a marriage and family therapist if that person:
(1) is at least 21 years of age;
(2) has applied in writing on forms prepared and

furnished by the Department;

(3) (blank);
(4) (blank);
(5) satisfies the education and experience

requirements of subsection (b) of this Section; and

(6) passes a written examination authorized by the

Department.

(b) Any person who applies to the Department shall be issued a marriage and family therapist license by the Department if the person meets the qualifications set forth in subsection (a) of this Section and provides evidence to the Department that the person:
(1) holds a master's or doctoral degree in marriage

and family therapy approved by the Department from a regionally accredited educational institution; holds a master's or doctoral degree from a regionally accredited educational institution in marriage and family therapy or in a related field with an equivalent course of study in marriage and family therapy that is recommended by the Board and approved by the Department; or holds a master's or doctoral degree from a program accredited by the Commission on Accreditation for Marriage and Family Therapy Education;

(2) following the receipt of the first qualifying

degree, has at least 2 years of experience, as defined by rule, in the practice of marriage and family therapy, including at least 1,000 hours of face-to-face contact with couples and families for the purpose of evaluation and treatment;

(3) has completed at least 200 hours of supervision

of marriage and family therapy, as defined by rule.

(c) Any person who applies to the Department shall be issued a temporary license as an associate licensed marriage and family therapist by the Department if the person meets the qualifications set forth in subsection (a)(1), (2), and (4) of this Section and provides evidence to the Department that the person meets the qualifications set forth in subsection (b)(1) of this Section. A person granted licensure as an associate licensed marriage and family therapist is eligible to sit for the written examination specified in paragraph (6) of subsection (a) of this Section. The license as an associate licensed marriage and family therapist shall not be valid for more than 5 years.
An associate licensed marriage and family therapist may not practice independently and must be clinically supervised by a licensed marriage and family therapist or equivalent as defined by rule.
An associate licensed marriage and family therapist may petition the Department for a marriage and family therapist license upon completion of the requirements in subsections (a) and (b).
(Source: P.A. 100-372, eff. 8-25-17.)

(225 ILCS 55/45) (from Ch. 111, par. 8351-45)
(Section scheduled to be repealed on January 1, 2027)
Sec. 45. Licenses; renewals; restoration; person in military service.
(a) The expiration date and renewal period for each license issued under this Act shall be set by rule. As a condition for renewal of a license, the licensee shall be required to complete continuing education under requirements set forth in rules of the Department.
(b) Any person who has permitted his or her license to expire may have his or her license restored by making application to the Department and filing proof acceptable to the Department of fitness to have his or her license restored, which may include sworn evidence certifying to active practice in another jurisdiction satisfactory to the Department, complying with any continuing education requirements, and paying the required restoration fee.
(c) If the person has not maintained an active practice in another jurisdiction satisfactory to the Department, the Board shall determine, by an evaluation program established by rule, the person's fitness to resume active status and may require the person to complete a period of evaluated clinical experience and successful completion of a practical examination.
However, any person whose license expired while he or she has been engaged (i) in federal service on active duty with the Armed Forces of the United States or called into service or training with the State Militia, or (ii) in training or education under the supervision of the United States preliminary to induction into the military service may have his or her license renewed or restored without paying any lapsed renewal fees if, within 2 years after honorable termination of the service, training or education, except under condition other than honorable, he or she furnishes the Department with satisfactory evidence to the effect that he or she has been so engaged and that the service, training, or education has been so terminated.
(d) Any person who notifies the Department, in writing on forms prescribed by the Department, may place his or her license on inactive status and shall be excused from the payment of renewal fees until the person notifies the Department in writing of the intention to resume active practice.
(e) Any person requesting his or her license be changed from inactive to active status shall be required to pay the current renewal fee and shall also demonstrate compliance with the continuing education requirements.
(f) Any marriage and family therapist or associate licensed marriage and family therapist whose license is nonrenewed or on inactive status shall not engage in the practice of marriage and family therapy in the State of Illinois and use the title or advertise that he or she performs the services of a "licensed marriage and family therapist" or an "associate licensed marriage and family therapist".
(g) Any person violating subsection (f) of this Section shall be considered to be practicing without a license and will be subject to the disciplinary provisions of this Act.
(h) (Blank).
(Source: P.A. 100-372, eff. 8-25-17.)

(225 ILCS 55/50) (from Ch. 111, par. 8351-50)
Sec. 50. (Repealed).
(Source: P.A. 87-1237. Repealed by P.A. 90-61, eff. 12-30-97.)

(225 ILCS 55/55) (from Ch. 111, par. 8351-55)
(Section scheduled to be repealed on January 1, 2027)
Sec. 55. Fees.
(a) Except as provided in subsection (c), the fees for the administration and enforcement of this Act, including but not limited to original licensure, renewal, and restoration, shall be set by rule of the Department. The fees shall be nonrefundable.
(b) (Blank).
(c) In addition to the application fee, applicants for the examination are required to pay, either to the Department or the designated testing service, a fee covering the cost of determining an applicant's eligibility and providing the examination. Failure to appear for the examination on the scheduled date, at the time and place specified, after the applicant's application and fee for examination have been received and acknowledged by the Department or the designated testing service, shall result in the forfeiture of the fee.
(Source: P.A. 90-61, eff. 12-30-97.)

(225 ILCS 55/56)
(Section scheduled to be repealed on January 1, 2027)
Sec. 56. Deposit of fees and fines. All of the fees and fines collected under this Act shall be deposited into the General Professions Dedicated Fund.
(Source: P.A. 88-683, eff. 1-24-95.)

(225 ILCS 55/60) (from Ch. 111, par. 8351-60)
(Section scheduled to be repealed on January 1, 2027)
Sec. 60. Payments; penalty for insufficient funds. Any person who delivers a check or other payment to the Department that is returned to the Department unpaid by the financial institution upon which it is drawn shall pay to the Department, in addition to the amount already owed to the Department, a fine of $50. The fines imposed by this Section are in addition to any other discipline provided under this Act prohibiting unlicensed practice or practice on a nonrenewed license. The Department shall notify the person that payment of fees and fines shall be paid to the Department by certified check or money order within 30 calendar days after notification. If, after the expiration of 30 days from the date of the notification, the person has failed to submit the necessary remittance, the Department shall automatically terminate the license or deny the application, without hearing. If, after termination or denial, the person seeks a license, he or she shall apply to the Department for restoration or issuance of the license and pay all fees and fines due to the Department. The Department may establish a fee for the processing of an application for restoration of a license to pay all expenses of processing this application. The Secretary may waive the fines due under this Section in individual cases where the Secretary finds that the fines would be unreasonable or unnecessarily burdensome.
(Source: P.A. 95-703, eff. 12-31-07.)

(225 ILCS 55/65) (from Ch. 111, par. 8351-65)
(Section scheduled to be repealed on January 1, 2027)
Sec. 65. Endorsement. The Department may issue a license as a licensed marriage and family therapist, without the required examination, to an applicant licensed under the laws of another state if the requirements for licensure in that state are, on the date of licensure, substantially equivalent to the requirements of this Act or to a person who, at the time of his or her application for licensure, possessed individual qualifications that were substantially equivalent to the requirements then in force in this State. An applicant under this Section shall pay all of the required fees.
Applicants have 3 years from the date of application to complete the application process. If the process has not been completed within the 3 years, the application shall be denied, the fee shall be forfeited, and the applicant must reapply and meet the requirements in effect at the time of reapplication.
(Source: P.A. 100-372, eff. 8-25-17.)

(225 ILCS 55/70) (from Ch. 111, par. 8351-70)
(Section scheduled to be repealed on January 1, 2027)
Sec. 70. Privileged communications and exceptions.
(a) No licensed marriage and family therapist or associate licensed marriage and family therapist shall disclose any information acquired from persons consulting the marriage and family therapist or associate licensed marriage and family therapist in a professional capacity, except that which may be voluntarily disclosed under the following circumstances:
(1) In the course of formally reporting, conferring,

or consulting with administrative superiors, colleagues, or consultants who share professional responsibility, in which instance all recipients of the information are similarly bound to regard the communications as privileged;

(2) With the written consent of the person who

provided the information;

(3) In case of death or disability, with the written

consent of a personal representative, other person authorized to sue, or the beneficiary of an insurance policy on the person's life, health, or physical condition;

(4) When a communication reveals the intended

commission of a crime or harmful act and the disclosure is judged necessary by the licensed marriage and family therapist or associate licensed marriage and family therapist to protect any person from a clear, imminent risk of serious mental or physical harm or injury, or to forestall a serious threat to the public safety; or

(5) When the person waives the privilege by bringing

any public charges, criminal, or civil, against the licensee.

(b) Any person having access to records or any one who participates in providing marriage and family therapy services or who, in providing any human services, is supervised by a licensed marriage and family therapist, is similarly bound to regard all information and communications as privileged in accord with this Section.
(c) The Mental Health and Developmental Disabilities Confidentiality Act is incorporated in this Act as if all of its provisions were included in this Act.
(Source: P.A. 100-372, eff. 8-25-17.)

(225 ILCS 55/75) (from Ch. 111, par. 8351-75)
(Section scheduled to be repealed on January 1, 2027)
Sec. 75. License restrictions and limitations. No business organization shall provide, attempt to provide, or offer to provide marriage and family therapy services unless every member, partner, shareholder, director, officer, holder of any other ownership interest, agent, and employee who renders marriage and family therapy services holds a currently valid license issued under this Act. No business shall be created that (1) has a stated purpose that includes marriage and family therapy, or (2) practices or holds itself out as available to practice marriage and family therapy, unless it is organized under the Professional Service Corporation Act or Professional Limited Liability Company Act. Nothing in this Act shall preclude individuals licensed under this Act from practicing directly or indirectly for a physician licensed to practice medicine in all its branches under the Medical Practice Act of 1987 or for any legal entity as provided under subsection (c) of Section 22.2 of the Medical Practice Act of 1987.
(Source: P.A. 99-227, eff. 8-3-15; 100-372, eff. 8-25-17.)

(225 ILCS 55/80) (from Ch. 111, par. 8351-80)
(Section scheduled to be repealed on January 1, 2027)
Sec. 80. Roster. The Department shall maintain a roster of names and addresses of all persons who hold valid licenses under this Act. This roster shall be available upon request and payment of the required fee.
(Source: P.A. 100-372, eff. 8-25-17.)

(225 ILCS 55/85) (from Ch. 111, par. 8351-85)
(Section scheduled to be repealed on January 1, 2027)
Sec. 85. Refusal, revocation, or suspension.
(a) The Department may refuse to issue or renew a license, or may revoke, suspend, reprimand, place on probation, or take any other disciplinary or non-disciplinary action as the Department may deem proper, including the imposition of fines not to exceed $10,000 for each violation, with regard to any license issued under the provisions of this Act for any one or combination of the following grounds:
(1) Material misstatement in furnishing information

to the Department.

(2) Violation of any provision of this Act or its

rules.

(3) Conviction of or entry of a plea of guilty or

nolo contendere, finding of guilt, jury verdict, or entry of judgment or sentencing, including, but not limited to, convictions, preceding sentences of supervision, conditional discharge, or first offender probation, under the laws of any jurisdiction of the United States that is (i) a felony or (ii) a misdemeanor, an essential element of which is dishonesty or that is directly related to the practice of the profession.

(4) Fraud or misrepresentation in applying for or

procuring a license under this Act or in connection with applying for renewal or restoration of a license under this Act or its rules.

(5) Professional incompetence.
(6) Gross negligence in practice under this Act.
(7) Aiding or assisting another person in violating

any provision of this Act or its rules.

(8) Failing, within 60 days, to provide information

in response to a written request made by the Department.

(9) Engaging in dishonorable, unethical, or

unprofessional conduct of a character likely to deceive, defraud or harm the public as defined by the rules of the Department, or violating the rules of professional conduct adopted by the Department.

(10) Habitual or excessive use or abuse of drugs

defined in law as controlled substances, of alcohol, or any other substance that results in the inability to practice with reasonable judgment, skill, or safety.

(11) Discipline by another jurisdiction if at least

one of the grounds for the discipline is the same or substantially equivalent to those set forth in this Act.

(12) Directly or indirectly giving to or receiving

from any person, firm, corporation, partnership, or association any fee, commission, rebate, or other form of compensation for any professional services not actually or personally rendered. Nothing in this paragraph (12) affects any bona fide independent contractor or employment arrangements among health care professionals, health facilities, health care providers, or other entities, except as otherwise prohibited by law. Any employment arrangements may include provisions for compensation, health insurance, pension, or other employment benefits for the provision of services within the scope of the licensee's practice under this Act. Nothing in this paragraph (12) shall be construed to require an employment arrangement to receive professional fees for services rendered.

(13) A finding by the Department that the licensee,

after having his or her license placed on probationary status, has violated the terms of probation or failed to comply with the terms.

(14) Abandonment of a patient without cause.
(15) Willfully making or filing false records or

reports relating to a licensee's practice, including but not limited to false records filed with State agencies or departments.

(16) Willfully failing to report an instance of

suspected child abuse or neglect as required by the Abused and Neglected Child Reporting Act.

(17) Being named as a perpetrator in an indicated

report by the Department of Children and Family Services under the Abused and Neglected Child Reporting Act and upon proof by clear and convincing evidence that the licensee has caused a child to be an abused child or neglected child as defined in the Abused and Neglected Child Reporting Act.

(18) Physical illness or mental illness or

impairment, including, but not limited to, deterioration through the aging process or loss of motor skill that results in the inability to practice the profession with reasonable judgment, skill, or safety.

(19) Solicitation of professional services by using

false or misleading advertising.

(20) A pattern of practice or other behavior that

demonstrates incapacity or incompetence to practice under this Act.

(21) Practicing under a false or assumed name, except

as provided by law.

(22) Gross, willful, and continued overcharging for

professional services, including filing false statements for collection of fees or moneys for which services are not rendered.

(23) Failure to establish and maintain records of

patient care and treatment as required by law.

(24) Cheating on or attempting to subvert the

licensing examinations administered under this Act.

(25) Willfully failing to report an instance of

suspected abuse, neglect, financial exploitation, or self-neglect of an eligible adult as defined in and required by the Adult Protective Services Act.

(26) Being named as an abuser in a verified report by

the Department on Aging and under the Adult Protective Services Act and upon proof by clear and convincing evidence that the licensee abused, neglected, or financially exploited an eligible adult as defined in the Adult Protective Services Act.

(b) The Department shall deny any application for a license or renewal, without hearing, under this Act to any person who has defaulted on an educational loan guaranteed by the Illinois Student Assistance Commission; however, the Department may issue a license or renewal if the person in default has established a satisfactory repayment record as determined by the Illinois Student Assistance Commission.
(c) The determination by a circuit court that a licensee is subject to involuntary admission or judicial admission, as provided in the Mental Health and Developmental Disabilities Code, operates as an automatic suspension. The suspension will terminate only upon a finding by a court that the patient is no longer subject to involuntary admission or judicial admission and the issuance of an order so finding and discharging the patient, and upon the recommendation of the Board to the Secretary that the licensee be allowed to resume his or her practice as a licensed marriage and family therapist or an associate licensed marriage and family therapist.
(d) The Department shall refuse to issue or may suspend the license of any person who fails to file a return, pay the tax, penalty, or interest shown in a filed return or pay any final assessment of tax, penalty, or interest, as required by any tax Act administered by the Illinois Department of Revenue, until the time the requirements of the tax Act are satisfied.
(e) In enforcing this Section, the Department or Board upon a showing of a possible violation may compel an individual licensed to practice under this Act, or who has applied for licensure under this Act, to submit to a mental or physical examination, or both, which may include a substance abuse or sexual offender evaluation, as required by and at the expense of the Department.
The Department shall specifically designate the examining physician licensed to practice medicine in all of its branches or, if applicable, the multidisciplinary team involved in providing the mental or physical examination or both. The multidisciplinary team shall be led by a physician licensed to practice medicine in all of its branches and may consist of one or more or a combination of physicians licensed to practice medicine in all of its branches, licensed clinical psychologists, licensed clinical social workers, licensed clinical professional counselors, licensed marriage and family therapists, and other professional and administrative staff. Any examining physician or member of the multidisciplinary team may require any person ordered to submit to an examination and evaluation pursuant to this Section to submit to any additional supplemental testing deemed necessary to complete any examination or evaluation process, including, but not limited to, blood testing, urinalysis, psychological testing, or neuropsychological testing.
The Department may order the examining physician or any member of the multidisciplinary team to provide to the Department any and all records, including business records, that relate to the examination and evaluation, including any supplemental testing performed.
The Department or Board may order the examining physician or any member of the multidisciplinary team to present testimony concerning the mental or physical examination of the licensee or applicant. No information, report, record, or other documents in any way related to the examination shall be excluded by reason of any common law or statutory privilege relating to communications between the licensee or applicant and the examining physician or any member of the multidisciplinary team. No authorization is necessary from the licensee or applicant ordered to undergo an examination for the examining physician or any member of the multidisciplinary team to provide information, reports, records, or other documents or to provide any testimony regarding the examination and evaluation.
The individual to be examined may have, at his or her own expense, another physician of his or her choice present during all aspects of this examination. However, that physician shall be present only to observe and may not interfere in any way with the examination.
Failure of an individual to submit to a mental or physical examination, when ordered, shall result in an automatic suspension of his or her license until the individual submits to the examination.
If the Department or Board finds an individual unable to practice because of the reasons set forth in this Section, the Department or Board may require that individual to submit to care, counseling, or treatment by physicians approved or designated by the Department or Board, as a condition, term, or restriction for continued, reinstated, or renewed licensure to practice; or, in lieu of care, counseling, or treatment, the Department may file, or the Board may recommend to the Department to file, a complaint to immediately suspend, revoke, or otherwise discipline the license of the individual. An individual whose license was granted, continued, reinstated, renewed, disciplined or supervised subject to such terms, conditions, or restrictions, and who fails to comply with such terms, conditions, or restrictions, shall be referred to the Secretary for a determination as to whether the individual shall have his or her license suspended immediately, pending a hearing by the Department.
In instances in which the Secretary immediately suspends a person's license under this Section, a hearing on that person's license must be convened by the Department within 30 days after the suspension and completed without appreciable delay. The Department and Board shall have the authority to review the subject individual's record of treatment and counseling regarding the impairment to the extent permitted by applicable federal statutes and regulations safeguarding the confidentiality of medical records.
An individual licensed under this Act and affected under this Section shall be afforded an opportunity to demonstrate to the Department or Board that he or she can resume practice in compliance with acceptable and prevailing standards under the provisions of his or her license.
(f) A fine shall be paid within 60 days after the effective date of the order imposing the fine or in accordance with the terms set forth in the order imposing the fine.
(Source: P.A. 100-372, eff. 8-25-17.)

(225 ILCS 55/87)
(Section scheduled to be repealed on January 1, 2027)
Sec. 87. Suspension of license for failure to pay restitution. The Department, without further process or hearing, shall suspend the license or other authorization to practice of any person issued under this Act who has been certified by court order as not having paid restitution to a person under Section 8A-3.5 of the Illinois Public Aid Code or under Section 17-10.5 or 46-1 of the Criminal Code of 1961 or the Criminal Code of 2012. A person whose license or other authorization to practice is suspended under this Section is prohibited from practicing until the restitution is made in full.
(Source: P.A. 96-1551, eff. 7-1-11; 97-1150, eff. 1-25-13.)

(225 ILCS 55/90) (from Ch. 111, par. 8351-90)
(Section scheduled to be repealed on January 1, 2027)
Sec. 90. Violations; injunctions; cease and desist order.
(a) If any person violates a provision of this Act, the Secretary may, in the name of the People of the State of Illinois, through the Attorney General of the State of Illinois, petition for an order enjoining the violation or for an order enforcing compliance with this Act. Upon the filing of a verified petition in court, the court may issue a temporary restraining order, without notice or bond, and may preliminarily and permanently enjoin the violation. If it is established that the person has violated or is violating the injunction, the Court may punish the offender for contempt of court. Proceedings under this Section are in addition to, and not in lieu of, all other remedies and penalties provided by this Act.
(b) If any person practices as a marriage and family therapist or an associate marriage and family therapist or holds himself or herself out as such without having a valid license under this Act, then any licensee, any interested party or any person injured thereby may, in addition to the Secretary, petition for relief as provided in subsection (a) of this Section.
(c) Whenever in the opinion of the Department any person violates any provision of this Act, the Department may issue a rule to show cause why an order to cease and desist should not be entered against him or her. The rule shall clearly set forth the grounds relied upon by the Department and shall provide a period of 7 days from the date of the rule to file an answer to the satisfaction of the Department. Failure to answer to the satisfaction of the Department shall cause an order to cease and desist to be issued immediately.
(Source: P.A. 95-703, eff. 12-31-07.)

(225 ILCS 55/91)
(Section scheduled to be repealed on January 1, 2027)
Sec. 91. Unlicensed practice; violation; civil penalty.
(a) Any person who practices, offers to practice, attempts to practice, or holds himself or herself out to practice as a licensed marriage and family therapist or an associate licensed marriage and family therapist without being licensed under this Act shall, in addition to any other penalty provided by law, pay a civil penalty to the Department in an amount not to exceed $10,000 for each offense, as determined by the Department. The civil penalty shall be assessed by the Department after a hearing is held in accordance with the provisions set forth in this Act regarding the provision of a hearing for the discipline of a licensee.
(b) The Department may investigate any and all unlicensed activity.
(c) The civil penalty shall be paid within 60 days after the effective date of the order imposing the civil penalty. The order shall constitute a judgment and may be filed and execution had thereon in the same manner as any judgment from any court of record.
(Source: P.A. 100-372, eff. 8-25-17.)

(225 ILCS 55/95) (from Ch. 111, par. 8351-95)
(Section scheduled to be repealed on January 1, 2027)
Sec. 95. Investigation; notice and hearing.
(a) The Department may investigate the actions or qualifications of any person or persons holding or claiming to hold a license under this Act.
(b) The Department shall, before disciplining an applicant or licensee, at least 30 days before the date set for the hearing, (i) notify the accused in writing of any charges made and the time and place for a hearing on the charges, (ii) direct him or her to file a written answer to the charges under oath within 20 days after the service on him or her of such notice, and (iii) inform the applicant or licensee that failure to file an answer will result in a default being entered against the applicant or licensee.
(c) At the time and place fixed in the notice, the Board or hearing officer appointed by the Secretary shall proceed to hear the charges, and the parties or their counsel shall be accorded ample opportunity to present any pertinent statements, testimony, evidence, and arguments. The Board or hearing officer may continue the hearing from time to time. In case the person, after receiving notice, fails to file an answer, his or her license may, in the discretion of the Secretary having first received the recommendation of the Board,, be suspended, revoked, placed on probationary status, or be subject to whatever disciplinary action the Secretary considers proper, including limiting the scope, nature, or extent of the person's practice or the imposition of a fine, without a hearing, if the act or acts charged constitute sufficient grounds for such action under this Act.
(d) Written or electronic notice, and any notice in the subsequent proceeding, may be served by personal delivery, email, or by mail to the applicant or licensee at his or her address of record or email address of record.
(Source: P.A. 100-372, eff. 8-25-17.)

(225 ILCS 55/100) (from Ch. 111, par. 8351-100)
(Section scheduled to be repealed on January 1, 2027)
Sec. 100. Record of proceeding. The Department, at its expense, shall preserve a record of all proceedings at the formal hearing of any case. The notice of hearing, complaint and all other documents in the nature of pleadings and written motions filed in the proceedings, the transcript of testimony, the report of the Board and orders of the Department shall be in the record of the proceedings. The Department shall furnish a copy of the record to any person interested in the hearing upon payment of the fee required under Section 2105-115 of the Department of Professional Regulation Law (20 ILCS 2105/2105-115).
(Source: P.A. 100-372, eff. 8-25-17.)

(225 ILCS 55/105) (from Ch. 111, par. 8351-105)
(Section scheduled to be repealed on January 1, 2027)
Sec. 105. Subpoenas; oaths; attendance of witnesses. The Department has the power to subpoena and to bring before it any person and to take testimony either orally or by deposition, or both, with the same fees and mileage and in the same manner as prescribed in civil cases in the courts of this State.
The Secretary, the designated hearing officer, and every member of the Board has power to administer oaths to witnesses at any hearing that the Department is authorized to conduct and any other oaths authorized in any Act administered by the Department. Any circuit court may, upon application of the Department or its designee, or of the applicant or licensee against whom proceedings under this Act are pending, enter an order requiring the attendance of witnesses and their testimony, and the production of documents, papers, files, books and records in connection with any hearing or investigation. The court may compel obedience to its order by proceedings for contempt.
(Source: P.A. 95-703, eff. 12-31-07.)

(225 ILCS 55/110) (from Ch. 111, par. 8351-110)
(Section scheduled to be repealed on January 1, 2027)
Sec. 110. Recommendations for disciplinary action. At the conclusion of the hearing, the Board shall present to the Secretary a written report of its findings and recommendations. The report shall contain a finding whether or not the accused person violated this Act or failed to comply with the conditions required in this Act. The Board shall specify the nature of the violation or failure to comply, and shall make its recommendations to the Secretary.
The report of findings and recommendations of the Board shall be the basis for the Department's order for refusal or for the granting of a license, or for any disciplinary action, unless the Secretary shall determine that the Board's report is contrary to the manifest weight of the evidence, in which case the Secretary may issue an order in contravention of the Board's report. The finding is not admissible in evidence against the person in a criminal prosecution brought for the violation of this Act, but the hearing and finding are not a bar to a criminal prosecution brought for the violation of this Act.
(Source: P.A. 95-703, eff. 12-31-07.)

(225 ILCS 55/115) (from Ch. 111, par. 8351-115)
(Section scheduled to be repealed on January 1, 2027)
Sec. 115. Hearing; motion for rehearing.
(a) The Board or the hearing officer appointed by the Secretary shall hear evidence in support of the formal charges and evidence produced by the licensee. At the conclusion of the hearing, the Board shall present to the Secretary a written report of its findings of fact, conclusions of law, and recommendations. If the Board fails to present its report, the applicant or licensee may request in writing a direct appeal to the Secretary, in which case the Secretary may issue an order based upon the report of the hearing officer and the record of the proceedings or issue an order remanding the matter back to the hearing officer for additional proceedings in accordance with the order.
(b) At the conclusion of the hearing, a copy of the Board's or hearing officer's report shall be served upon the applicant or licensee by the Department, either personally or as provided in this Act for the service of the notice of hearing. Within 20 calendar days after service, the applicant or licensee may present to the Department a motion in writing for a rehearing that shall specify the particular grounds for rehearing. The Department may respond to the motion for rehearing within 20 calendar days after its service on the Department. If no motion for rehearing is filed, then upon the expiration of the time specified for filing a motion, or upon denial of a motion for rehearing, the Secretary may enter an order in accordance with recommendations of the Board or hearing officer. If the applicant or licensee orders from the reporting service, and pays for, a transcript of the record within the time for filing a motion for rehearing, the 20 calendar day period within which a motion may be filed shall commence upon the delivery of the transcript to the applicant or licensee.
(c) If the Secretary disagrees in any regard with the report of the Board, the Secretary may issue an order contrary to the report.
(d) Whenever the Secretary is not satisfied that substantial justice has been done, the Secretary may order a rehearing by the same or another hearing officer.
(e) At any point in any investigation or disciplinary proceeding provided for in this Act, both parties may agree to a negotiated consent order. The consent order shall be final upon signature of the Secretary.
(Source: P.A. 100-372, eff. 8-25-17.)

(225 ILCS 55/120) (from Ch. 111, par. 8351-120)
(Section scheduled to be repealed on January 1, 2027)
Sec. 120. Hearing by other hearing officer. Whenever the Secretary is not satisfied that substantial justice has been done in the revocation, suspension or refusal to issue or renew a license, the Secretary may order a rehearing by the same or other hearing officer.
(Source: P.A. 95-703, eff. 12-31-07.)

(225 ILCS 55/125) (from Ch. 111, par. 8351-125)
(Section scheduled to be repealed on January 1, 2027)
Sec. 125. Appointment of a hearing officer. Notwithstanding any other provision of this Act, the Secretary has the authority to appoint any attorney duly licensed to practice law in the State of Illinois to serve as the hearing officer in any action for refusal to issue or renew a license, or to discipline a licensee. The hearing officer shall have full authority to conduct the hearing. The hearing officer shall report his findings of fact, conclusions of law, and recommendations to the Board and the Secretary.
(Source: P.A. 100-372, eff. 8-25-17.)

(225 ILCS 55/130) (from Ch. 111, par. 8351-130)
(Section scheduled to be repealed on January 1, 2027)
Sec. 130. Order; certified copy. An order or a certified copy thereof, over the seal of the Department and purporting to be signed by the Secretary, shall be prima facie proof:
(a) that the signature is the genuine signature of

the Secretary;

(b) that the Secretary is duly appointed and

qualified; and

(c) that the Board and its members are qualified to

act.

(Source: P.A. 95-703, eff. 12-31-07.)

(225 ILCS 55/135) (from Ch. 111, par. 8351-135)
(Section scheduled to be repealed on January 1, 2027)
Sec. 135. Restoration. At any time after the successful completion of a term of probation, suspension, or revocation of any license, the Department may restore the license to the licensee, upon the written recommendation of the Board, unless after an investigation and a hearing the Board or Department determines that restoration is not in the public interest. Where circumstances of suspension or revocation so indicate, the Department may require an examination of the licensee prior to restoring his or her license. No person whose license has been revoked as authorized in this Act may apply for restoration of that license or permit until such time as provided for in the Civil Administrative Code of Illinois.
(Source: P.A. 100-372, eff. 8-25-17.)

(225 ILCS 55/140) (from Ch. 111, par. 8351-140)
(Section scheduled to be repealed on January 1, 2027)
Sec. 140. License surrender. Upon the revocation or suspension of any license, the licensee shall immediately surrender the license to the Department. If the licensee fails to do so, the Department has the right to seize the license.
(Source: P.A. 87-783.)

(225 ILCS 55/145) (from Ch. 111, par. 8351-145)
(Section scheduled to be repealed on January 1, 2027)
Sec. 145. Summary suspension. The Secretary may summarily suspend the license of a marriage and family therapist or an associate licensed marriage and family therapist without a hearing, simultaneously with the institution of proceedings for a hearing provided for in this Act, if the Secretary finds that evidence in his or her possession indicates that a marriage and family therapist's or associate licensed marriage and family therapist's continuation in practice would constitute an imminent danger to the public. In the event that the Secretary summarily suspends the license of a marriage and family therapist or an associate licensed marriage and family therapist without a hearing, a hearing by the Board or Department must be held within 30 calendar days after the suspension has occurred.
(Source: P.A. 100-372, eff. 8-25-17.)

(225 ILCS 55/150) (from Ch. 111, par. 8351-150)
(Section scheduled to be repealed on January 1, 2027)
Sec. 150. Administrative review. All final administrative decisions of the Department are subject to judicial review under the Administrative Review Law and its rules. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
Proceedings for judicial review shall be commenced in the circuit court of the county in which the party applying for review resides; but if the party is not a resident of this State, the venue shall be in Sangamon County.
(Source: P.A. 100-372, eff. 8-25-17.)

(225 ILCS 55/155) (from Ch. 111, par. 8351-155)
(Section scheduled to be repealed on January 1, 2027)
Sec. 155. Certification of records. The Department shall not be required to certify any record to the court or file any answer in court or otherwise appear in any court in a judicial review proceeding, unless and until the Department has received from the plaintiff payment of the costs of furnishing and certifying the record, which costs shall be determined by the Department. Failure on the part of the plaintiff to file such receipt in Court shall be grounds for dismissal of the action.
(Source: P.A. 100-372, eff. 8-25-17.)

(225 ILCS 55/156)
(Section scheduled to be repealed on January 1, 2027)
Sec. 156. Confidentiality. All information collected by the Department in the course of an examination or investigation of a licensee or applicant, including, but not limited to, any complaint against a licensee filed with the Department and information collected to investigate any such complaint, shall be maintained for the confidential use of the Department and shall not be disclosed. The Department shall not disclose the information to anyone other than law enforcement officials, other regulatory agencies that have an appropriate regulatory interest as determined by the Secretary, or a party presenting a lawful subpoena to the Department. Information and documents disclosed to a federal, State, county, or local law enforcement agency shall not be disclosed by the agency for any purpose to any other agency or person. A formal complaint filed against a licensee by the Department or any order issued by the Department against a licensee or applicant shall be a public record, except as otherwise prohibited by law.
(Source: P.A. 99-227, eff. 8-3-15; 100-372, eff. 8-25-17.)

(225 ILCS 55/160) (from Ch. 111, par. 8351-160)
(Section scheduled to be repealed on January 1, 2027)
Sec. 160. Violations; penalties. Any person who is found to have violated any provision of this Act is guilty of a Class A misdemeanor for the first offense, and a Class 4 felony for second and subsequent offenses.
(Source: P.A. 87-783; 87-1237.)

(225 ILCS 55/165) (from Ch. 111, par. 8351-165)
(Section scheduled to be repealed on January 1, 2027)
Sec. 165. Illinois Administrative Procedure Act. The Illinois Administrative Procedure Act is expressly adopted and incorporated in this Act as if all of the provisions of that Act were included in this Act, except that the provision of paragraph (d) of Section 10-65 of the Illinois Administrative Procedure Act, which provides that at hearings the license holder has the right to show compliance with all lawful requirements for retention, continuation or renewal of the license, is specifically excluded.
(Source: P.A. 100-372, eff. 8-25-17.)

(225 ILCS 55/170) (from Ch. 111, par. 8351-170)
(Section scheduled to be repealed on January 1, 2027)
Sec. 170. Home rule. The regulation and licensing of marriage and family therapists and associate licensed marriage and family therapists are exclusive powers and functions of the State. A home rule unit may not regulate or license marriage and family therapists or associate marriage and family therapists. This Section is a denial and limitation of home rule powers and functions under subsection (h) of Section 6 of Article VII of the Illinois Constitution.
(Source: P.A. 100-372, eff. 8-25-17.)

(225 ILCS 55/200) (from Ch. 111, par. 8351-200)
(Section scheduled to be repealed on January 1, 2027)
Sec. 200. This Act takes effect January 1, 1992.
(Source: P.A. 87-783.)



225 ILCS 57/ - Massage Licensing Act.

(225 ILCS 57/1)
(Section scheduled to be repealed on January 1, 2022)
Sec. 1. Short title. This Act may be cited as the Massage Licensing Act.
(Source: P.A. 92-860, eff. 6-1-03.)

(225 ILCS 57/5)
(Section scheduled to be repealed on January 1, 2022)
Sec. 5. Declaration of public policy. The practice of massage therapy is hereby declared to affect the public health, safety, and welfare and to be subject to regulation in the public interest. The purpose of this Act is to protect and benefit the public by setting standards of qualifications, education, training, and experience for those who seek to practice massage therapy, to promote high standards of professional performance for those licensed to practice massage therapy in the State of Illinois, and to protect the public from unprofessional conduct by persons licensed to practice massage therapy.
(Source: P.A. 92-860, eff. 6-1-03.)

(225 ILCS 57/10)
(Section scheduled to be repealed on January 1, 2022)
Sec. 10. Definitions. As used in this Act:
"Address of Record" means the designated address recorded by the Department in the applicant's or licensee's application file or license file as maintained by the Department's licensure maintenance unit. It is the duty of the applicant or licensee to inform the Department of any change of address and those changes must be made either through the Department's website or by contacting the Department.
"Approved massage school" means a facility which meets minimum standards for training and curriculum as determined by the Department.
"Board" means the Massage Licensing Board appointed by the Secretary.
"Compensation" means the payment, loan, advance, donation, contribution, deposit, or gift of money or anything of value.
"Department" means the Department of Financial and Professional Regulation.
"Massage" or "massage therapy" means a system of structured palpation or movement of the soft tissue of the body. The system may include, but is not limited to, techniques such as effleurage or stroking and gliding, petrissage or kneading, tapotement or percussion, friction, vibration, compression, and stretching activities as they pertain to massage therapy. These techniques may be applied by a licensed massage therapist with or without the aid of lubricants, salt or herbal preparations, hydromassage, thermal massage, or a massage device that mimics or enhances the actions possible by human hands. The purpose of the practice of massage, as licensed under this Act, is to enhance the general health and well-being of the mind and body of the recipient. "Massage" does not include the diagnosis of a specific pathology. "Massage" does not include those acts of physical therapy or therapeutic or corrective measures that are outside the scope of massage therapy practice as defined in this Section.
"Massage therapist" means a person who is licensed by the Department and administers massage for compensation.
"Professional massage or bodywork therapy association" means a state or nationally chartered organization that is devoted to the massage specialty and therapeutic approach and meets the following requirements:
(1) The organization requires that its members meet

minimum educational requirements. The educational requirements must include anatomy, physiology, hygiene, sanitation, ethics, technical theory, and application of techniques.

(2) The organization has an established code of

ethics and has procedures for the suspension and revocation of membership of persons violating the code of ethics.

"Secretary" means the Secretary of Financial and Professional Regulation.
(Source: P.A. 97-514, eff. 8-23-11.)

(225 ILCS 57/15)
(Section scheduled to be repealed on January 1, 2022)
Sec. 15. Licensure requirements.
(a) Persons engaged in massage for compensation must be licensed by the Department. The Department shall issue a license to an individual who meets all of the following requirements:
(1) The applicant has applied in writing on the

prescribed forms and has paid the required fees.

(2) The applicant is at least 18 years of age and of

good moral character. In determining good moral character, the Department may take into consideration conviction of any crime under the laws of the United States or any state or territory thereof that is a felony or a misdemeanor or any crime that is directly related to the practice of the profession. Such a conviction shall not operate automatically as a complete bar to a license, except in the case of any conviction for prostitution, rape, or sexual misconduct, or where the applicant is a registered sex offender.

(3) The applicant has met one of the following

requirements:

(A) has successfully completed a massage therapy

program approved by the Department that requires a minimum of 500 hours, except applicants applying on or after January 1, 2014 shall meet a minimum requirement of 600 hours, and has passed a competency examination approved by the Department;

(B) holds a current license from another

jurisdiction having licensure requirements that include the completion of a massage therapy program of at least 500 hours; or

(C) (blank).
(b) Each applicant for licensure as a massage therapist shall have his or her fingerprints submitted to the Department of State Police in an electronic format that complies with the form and manner for requesting and furnishing criminal history record information as prescribed by the Department of State Police. These fingerprints shall be checked against the Department of State Police and Federal Bureau of Investigation criminal history record databases now and hereafter filed. The Department of State Police shall charge applicants a fee for conducting the criminal history records check, which shall be deposited into the State Police Services Fund and shall not exceed the actual cost of the records check. The Department of State Police shall furnish, pursuant to positive identification, records of Illinois convictions to the Department. The Department may require applicants to pay a separate fingerprinting fee, either to the Department or to a vendor. The Department, in its discretion, may allow an applicant who does not have reasonable access to a designated vendor to provide his or her fingerprints in an alternative manner. The Department may adopt any rules necessary to implement this Section.
(Source: P.A. 97-514, eff. 8-23-11.)

(225 ILCS 57/17)
(Section scheduled to be repealed on January 1, 2022)
Sec. 17. Social Security number on license application. In addition to any other information required to be contained in the application, every application for an original, renewal, reinstated, or restored license under this Act shall include the applicant's Social Security number.
(Source: P.A. 97-514, eff. 8-23-11.)

(225 ILCS 57/19)
(Section scheduled to be repealed on January 1, 2022)
Sec. 19. Endorsement. The Department may, in its discretion, license as a massage therapist, by endorsement, on payment of the required fee, an applicant who is a massage therapist licensed under the laws of another state or territory, if the requirements for licensure in the state or territory in which the applicant was licensed were, at the date of his or her licensure, substantially equivalent to the requirements in force in this State on that date. The Department may adopt any rules necessary to implement this Section.
Applicants have 3 years from the date of application to complete the application process. If the process has not been completed within the 3 years, the application shall be denied, the fee forfeited, and the applicant must reapply and meet the requirements in effect at the time of reapplication.
(Source: P.A. 97-514, eff. 8-23-11.)

(225 ILCS 57/20)
Sec. 20. (Repealed).
(Source: P.A. 95-613, eff. 9-11-07. Repealed by P.A. 97-514, eff. 8-23-11.)

(225 ILCS 57/25)
(Section scheduled to be repealed on January 1, 2022)
Sec. 25. Exemptions.
(a) This Act does not prohibit a person licensed under any other Act in this State from engaging in the practice for which he or she is licensed.
(b) Persons exempted under this Section include, but are not limited to, physicians, podiatric physicians, naprapaths, and physical therapists.
(c) Nothing in this Act prohibits qualified members of other professional groups, including but not limited to nurses, occupational therapists, cosmetologists, and estheticians, from performing massage in a manner consistent with their training and the code of ethics of their respective professions.
(d) Nothing in this Act prohibits a student of an approved massage school or program from performing massage, provided that the student does not hold himself or herself out as a licensed massage therapist and does not receive compensation, including tips, for massage therapy services.
(e) Nothing in this Act prohibits practitioners that do not involve intentional soft tissue manipulation, including but not limited to Alexander Technique, Feldenkrais, Reike, and Therapeutic Touch, from practicing.
(f) Practitioners of certain service marked bodywork approaches that do involve intentional soft tissue manipulation, including but not limited to Rolfing, Trager Approach, Polarity Therapy, and Orthobionomy, are exempt from this Act if they are approved by their governing body based on a minimum level of training, demonstration of competency, and adherence to ethical standards.
(g) Practitioners of Asian bodywork approaches are exempt from this Act if they are members of the American Organization of Bodywork Therapies of Asia as certified practitioners or if they are approved by an Asian bodywork organization based on a minimum level of training, demonstration of competency, and adherence to ethical standards set by their governing body.
(h) Practitioners of other forms of bodywork who restrict manipulation of soft tissue to the feet, hands, and ears, and who do not have the client disrobe, such as reflexology, are exempt from this Act.
(i) Nothing in this Act applies to massage therapists from other states or countries when providing educational programs or services for a period not exceeding 30 days within a calendar year.
(j) Nothing in this Act prohibits a person from treating ailments by spiritual means through prayer alone in accordance with the tenets and practices of a recognized church or religious denomination.
(k) Nothing in this Act applies to the practice of massage therapy by a person either actively licensed as a massage therapist in another state or currently certified by the National Certification Board of Therapeutic Massage and Bodywork or other national certifying body if said person's state does not license massage therapists, if he or she is performing his or her duties for a non-Illinois based team or organization, or for a national athletic event held in this State, so long as he or she restricts his or her practice to his or her team or organization or to event participants during the course of his or her team's or organization's stay in this State or for the duration of the event.
(Source: P.A. 97-514, eff. 8-23-11; 98-214, eff. 8-9-13.)

(225 ILCS 57/30)
(Section scheduled to be repealed on January 1, 2022)
Sec. 30. Title protection.
(a) Persons regulated by this Act are designated as massage therapists and therefore are exclusively entitled to utilize the terms "massage", "massage therapy", and "massage therapist" when advertising or printing promotional material.
(b) Anyone who knowingly aids and abets one or more persons not authorized to use a professional title regulated by this Act or knowingly employs persons not authorized to use the regulated professional title in the course of their employment, commits a violation of this Act.
(c) Anyone not authorized, under the definitions of this Act, to utilize the term "massage", "massage therapy", or "massage therapist" and who knowingly utilizes these terms when advertising commits a violation of this Act.
(d) Nothing in this Act shall prohibit the use of the terms "massage", "massage therapy", or "massage therapist" by a salon registered under the Barber, Cosmetology, Esthetics, Hair Braiding, and Nail Technology Act of 1985, provided that the salon offers massage therapy services in accordance with this Act.
(Source: P.A. 97-514, eff. 8-23-11.)

(225 ILCS 57/32)
(Section scheduled to be repealed on January 1, 2022)
Sec. 32. Display. Every holder of a license shall display it, or a copy, in a conspicuous place in the holder's principal office or any other location where the holder renders massage therapy services.
(Source: P.A. 97-514, eff. 8-23-11.)

(225 ILCS 57/35)
(Section scheduled to be repealed on January 1, 2022)
Sec. 35. Massage Licensing Board.
(a) The Secretary shall appoint a Massage Licensing Board, which shall serve in an advisory capacity to the Secretary. The Board shall consist of 7 members, of whom 6 shall be massage therapists with at least 3 years of experience in massage. One of the massage therapist members shall represent a massage therapy school from the private sector and one of the massage therapist members shall represent a massage therapy school from the public sector. One member of the Board shall be a member of the public who is not licensed under this Act or a similar Act in Illinois or another jurisdiction. Membership on the Board shall reasonably reflect the various massage therapy and non-exempt bodywork organizations. Membership on the Board shall reasonably reflect the geographic areas of the State. The Board shall meet annually to elect a chairperson and vice chairperson. The Board shall hold regularly scheduled meetings during the year. A simple majority of the Board shall constitute a quorum at any meeting. Any action taken by the Board must be on the affirmative vote of a simple majority of members. Voting by proxy shall not be permitted. In the case of an emergency where all Board members cannot meet in person, the Board may convene a meeting via an electronic format in accordance with the Open Meetings Act.
(b) Members shall be appointed to a 3-year term, except that initial appointees shall serve the following terms: 2 members shall serve for one year, 2 members shall serve for 2 years, and 3 members shall serve for 3 years. A member whose term has expired shall continue to serve until his or her successor is appointed. No member shall be reappointed to the Board for a term that would cause his or her continuous service on the Board to exceed 9 years. Appointments to fill vacancies shall be made in the same manner as the original appointments for the unexpired portion of the vacated term.
(c) The members of the Board are entitled to receive compensation for all legitimate and necessary expenses incurred while attending Board and Department meetings.
(d) Members of the Board shall be immune from suit in any action based upon any disciplinary proceedings or other activities performed in good faith as members of the Board.
(e) The Secretary shall consider the recommendations of the Board on questions involving the standards of professional conduct, discipline, and qualifications of candidates and licensees under this Act. Nothing shall limit the ability of the Board to provide recommendations to the Secretary in regard to any matter affecting the administration of this Act. The Secretary shall give due consideration to all recommendations of the Board.
(f) The Secretary may terminate the appointment of any member for cause which, in the opinion of the Secretary reasonably justifies termination, which may include, but is not limited to, a Board member who does not attend 2 consecutive meetings.
(Source: P.A. 97-514, eff. 8-23-11.)

(225 ILCS 57/40)
(Section scheduled to be repealed on January 1, 2022)
Sec. 40. Duties of the Department. The Department shall exercise the powers and duties prescribed by the Civil Administrative Code of Illinois for administration of licensing acts and shall exercise other powers and duties necessary for effectuating the purpose of this Act. The Department shall adopt rules to implement, interpret, or make specific the provisions and purposes of this Act; however, no such rules shall be adopted by the Department except upon review by the Board.
(Source: P.A. 97-514, eff. 8-23-11.)

(225 ILCS 57/45)
(Section scheduled to be repealed on January 1, 2022)
Sec. 45. Grounds for discipline.
(a) The Department may refuse to issue or renew, or may revoke, suspend, place on probation, reprimand, or take other disciplinary or non-disciplinary action, as the Department considers appropriate, including the imposition of fines not to exceed $10,000 for each violation, with regard to any license or licensee for any one or more of the following:
(1) violations of this Act or of the rules adopted

under this Act;

(2) conviction by plea of guilty or nolo contendere,

finding of guilt, jury verdict, or entry of judgment or by sentencing of any crime, including, but not limited to, convictions, preceding sentences of supervision, conditional discharge, or first offender probation, under the laws of any jurisdiction of the United States: (i) that is a felony; or (ii) that is a misdemeanor, an essential element of which is dishonesty, or that is directly related to the practice of the profession;

(3) professional incompetence;
(4) advertising in a false, deceptive, or misleading

manner;

(5) aiding, abetting, assisting, procuring, advising,

employing, or contracting with any unlicensed person to practice massage contrary to any rules or provisions of this Act;

(6) engaging in immoral conduct in the commission of

any act, such as sexual abuse, sexual misconduct, or sexual exploitation, related to the licensee's practice;

(7) engaging in dishonorable, unethical, or

unprofessional conduct of a character likely to deceive, defraud, or harm the public;

(8) practicing or offering to practice beyond the

scope permitted by law or accepting and performing professional responsibilities which the licensee knows or has reason to know that he or she is not competent to perform;

(9) knowingly delegating professional

responsibilities to a person unqualified by training, experience, or licensure to perform;

(10) failing to provide information in response to a

written request made by the Department within 60 days;

(11) having a habitual or excessive use of or

addiction to alcohol, narcotics, stimulants, or any other chemical agent or drug which results in the inability to practice with reasonable judgment, skill, or safety;

(12) having a pattern of practice or other behavior

that demonstrates incapacity or incompetence to practice under this Act;

(13) discipline by another state, District of

Columbia, territory, or foreign nation, if at least one of the grounds for the discipline is the same or substantially equivalent to those set forth in this Section;

(14) a finding by the Department that the licensee,

after having his or her license placed on probationary status, has violated the terms of probation;

(15) willfully making or filing false records or

reports in his or her practice, including, but not limited to, false records filed with State agencies or departments;

(16) making a material misstatement in furnishing

information to the Department or otherwise making misleading, deceptive, untrue, or fraudulent representations in violation of this Act or otherwise in the practice of the profession;

(17) fraud or misrepresentation in applying for or

procuring a license under this Act or in connection with applying for renewal of a license under this Act;

(18) inability to practice the profession with

reasonable judgment, skill, or safety as a result of physical illness, including, but not limited to, deterioration through the aging process, loss of motor skill, or a mental illness or disability;

(19) charging for professional services not rendered,

including filing false statements for the collection of fees for which services are not rendered;

(20) practicing under a false or, except as provided

by law, an assumed name; or

(21) cheating on or attempting to subvert the

licensing examination administered under this Act.

All fines shall be paid within 60 days of the effective date of the order imposing the fine.
(b) A person not licensed under this Act and engaged in the business of offering massage therapy services through others, shall not aid, abet, assist, procure, advise, employ, or contract with any unlicensed person to practice massage therapy contrary to any rules or provisions of this Act. A person violating this subsection (b) shall be treated as a licensee for the purposes of disciplinary action under this Section and shall be subject to cease and desist orders as provided in Section 90 of this Act.
(c) The Department shall revoke any license issued under this Act of any person who is convicted of prostitution, rape, sexual misconduct, or any crime that subjects the licensee to compliance with the requirements of the Sex Offender Registration Act and any such conviction shall operate as a permanent bar in the State of Illinois to practice as a massage therapist.
(d) The Department may refuse to issue or may suspend the license of any person who fails to file a tax return, to pay the tax, penalty, or interest shown in a filed tax return, or to pay any final assessment of tax, penalty, or interest, as required by any tax Act administered by the Illinois Department of Revenue, until such time as the requirements of the tax Act are satisfied in accordance with subsection (g) of Section 2105-15 of the Civil Administrative Code of Illinois.
(e) The Department shall deny a license or renewal authorized by this Act to a person who has defaulted on an educational loan or scholarship provided or guaranteed by the Illinois Student Assistance Commission or any governmental agency of this State in accordance with item (5) of subsection (a) of Section 2105-15 of the Civil Administrative Code of Illinois.
(f) In cases where the Department of Healthcare and Family Services has previously determined that a licensee or a potential licensee is more than 30 days delinquent in the payment of child support and has subsequently certified the delinquency to the Department, the Department may refuse to issue or renew or may revoke or suspend that person's license or may take other disciplinary action against that person based solely upon the certification of delinquency made by the Department of Healthcare and Family Services in accordance with item (5) of subsection (a) of Section 2105-15 of the Civil Administrative Code of Illinois.
(g) The determination by a circuit court that a licensee is subject to involuntary admission or judicial admission, as provided in the Mental Health and Developmental Disabilities Code, operates as an automatic suspension. The suspension will end only upon a finding by a court that the patient is no longer subject to involuntary admission or judicial admission and the issuance of a court order so finding and discharging the patient.
(h) In enforcing this Act, the Department or Board, upon a showing of a possible violation, may compel an individual licensed to practice under this Act, or who has applied for licensure under this Act, to submit to a mental or physical examination, or both, as required by and at the expense of the Department. The Department or Board may order the examining physician to present testimony concerning the mental or physical examination of the licensee or applicant. No information shall be excluded by reason of any common law or statutory privilege relating to communications between the licensee or applicant and the examining physician. The examining physicians shall be specifically designated by the Board or Department. The individual to be examined may have, at his or her own expense, another physician of his or her choice present during all aspects of this examination. The examination shall be performed by a physician licensed to practice medicine in all its branches. Failure of an individual to submit to a mental or physical examination, when directed, shall result in an automatic suspension without hearing.
A person holding a license under this Act or who has applied for a license under this Act who, because of a physical or mental illness or disability, including, but not limited to, deterioration through the aging process or loss of motor skill, is unable to practice the profession with reasonable judgment, skill, or safety, may be required by the Department to submit to care, counseling, or treatment by physicians approved or designated by the Department as a condition, term, or restriction for continued, reinstated, or renewed licensure to practice. Submission to care, counseling, or treatment as required by the Department shall not be considered discipline of a license. If the licensee refuses to enter into a care, counseling, or treatment agreement or fails to abide by the terms of the agreement, the Department may file a complaint to revoke, suspend, or otherwise discipline the license of the individual. The Secretary may order the license suspended immediately, pending a hearing by the Department. Fines shall not be assessed in disciplinary actions involving physical or mental illness or impairment.
In instances in which the Secretary immediately suspends a person's license under this Section, a hearing on that person's license must be convened by the Department within 15 days after the suspension and completed without appreciable delay. The Department and Board shall have the authority to review the subject individual's record of treatment and counseling regarding the impairment to the extent permitted by applicable federal statutes and regulations safeguarding the confidentiality of medical records.
An individual licensed under this Act and affected under this Section shall be afforded an opportunity to demonstrate to the Department or Board that he or she can resume practice in compliance with acceptable and prevailing standards under the provisions of his or her license.
(Source: P.A. 97-514, eff. 8-23-11; 98-756, eff. 7-16-14.)

(225 ILCS 57/50)
(Section scheduled to be repealed on January 1, 2022)
Sec. 50. Advertising. It is a misdemeanor for any person, organization, or corporation to advertise massage services unless the person providing the service holds a valid license under this Act, except for those excluded licensed professionals who are allowed to include massage in their scope of practice. A massage therapist may not advertise unless he or she has a current license issued by this State. "Advertise" as used in this Section includes, but is not limited to, the issuance of any card, sign, or device to any person; the causing, permitting, or allowing of any sign or marking on or in any building, vehicle, or structure; advertising in any newspaper or magazine; any listing or advertising in any directory under a classification or heading that includes the words "massage", "massage therapist", "therapeutic massage", or "massage therapeutic"; or commercials broadcast by any means.
(Source: P.A. 92-860, eff. 6-1-03.)

(225 ILCS 57/55)
(Section scheduled to be repealed on January 1, 2022)
Sec. 55. Exclusive jurisdiction. The regulation and licensing of massage therapy is an exclusive power and function of the State. A home rule unit may not regulate or license massage therapists. This Section is a denial and limitation of home rule powers and functions under subsection (h) of Section 6 of Article VII of the Illinois Constitution.
(Source: P.A. 97-514, eff. 8-23-11.)

(225 ILCS 57/60)
(Section scheduled to be repealed on January 1, 2022)
Sec. 60. Administrative Procedure Act. The Illinois Administrative Procedure Act is hereby expressly adopted and incorporated herein as if all of the provisions of that Act were included in this Act, except that the provision of subsection (d) of Section 10-65 of the Illinois Administrative Procedure Act that provides that at hearings the licensee has the right to show compliance with all lawful requirements for retention, continuation, or renewal of the license is specifically excluded. For the purposes of this Act the notice required under Section 10-25 of the Administrative Procedure Act is deemed sufficient when mailed to the address of record of a party.
(Source: P.A. 97-514, eff. 8-23-11.)

(225 ILCS 57/65)
(Section scheduled to be repealed on January 1, 2022)
Sec. 65. Renewal of licenses. The expiration date and renewal period for each license issued under this Act shall be set by rule.
(Source: P.A. 92-860, eff. 6-1-03.)

(225 ILCS 57/67)
(Section scheduled to be repealed on January 1, 2022)
Sec. 67. Continuing education. The Department shall adopt rules for continuing education for persons licensed under this Act that require a completion of 24 hours of approved continuing education per license renewal period. The Department shall establish by rule a means for the verification of completion of the continuing education required by this Section. This verification may be accomplished through audits of records maintained by the licensee, by requiring the filing of continuing education certificates with the Department, or by other means established by the Department.
(Source: P.A. 92-860, eff. 6-1-03.)

(225 ILCS 57/70)
(Section scheduled to be repealed on January 1, 2022)
Sec. 70. Restoration of expired licenses. A massage therapist who has permitted his or her license to expire or who has had his or her license on inactive status may have his or her license restored by making application to the Department and filing proof acceptable to the Department of his or her fitness to have his or her license restored, including sworn evidence certifying to active practice in another jurisdiction satisfactory to the Department, and by paying the required restoration fee and showing proof of completion of required continuing education. Licensees must provide proof of completion of 24 hours approved continuing education to renew their license.
If the massage therapist has not maintained an active practice in another jurisdiction satisfactory to the Department, the Board shall determine, by an evaluation program established by rule his or her fitness to resume active status and may require the massage therapist to complete a period of evaluated clinical experience and may require successful completion of an examination.
A massage therapist whose license has been expired or placed on inactive status for more than 5 years may have his or her license restored by making application to the Department and filing proof acceptable to the Department of his or her fitness to have his or her license restored, including sworn evidence certifying to active practice in another jurisdiction, by paying the required restoration fee, and by showing proof of the completion of 24 hours of continuing education.
However, any registrant whose license has expired while he or she has been engaged (i) in Federal Service on active duty with the United States Army, Navy, Marine Corps, Air Force, Coast Guard, or Public Health Service or the State Militia called into the service or training of the United States of America, or (ii) in training or education under the supervision of the United States preliminary to induction into the military service, may have his or her license reinstated or restored without paying any lapsed renewal fees, if within 2 years after honorable termination of such service, training, or education, he or she furnishes to the Department with satisfactory evidence to the effect that he or she has been so engaged and that his or her service, training, or education has been so terminated.
(Source: P.A. 97-514, eff. 8-23-11.)

(225 ILCS 57/75)
(Section scheduled to be repealed on January 1, 2022)
Sec. 75. Inactive licenses. Any massage therapist who notifies the Department in writing on forms prescribed by the Department may elect to place his or her license on inactive status and shall, subject to rules of the Department, be excused from payment of renewal fees until he or she notifies the Department in writing of his or her desire to resume active status.
A massage therapist requesting restoration from inactive status shall be required to pay the current renewal fee and shall be required to restore his or her license as provided in Section 70 of this Act.
Any massage therapist whose license is on inactive status shall not practice massage therapy in the State, and any practice conducted shall be deemed unlicensed practice.
(Source: P.A. 92-860, eff. 6-1-03.)

(225 ILCS 57/80)
(Section scheduled to be repealed on January 1, 2022)
Sec. 80. Fees. The fees assessed under this Act shall be set by rule.
(Source: P.A. 92-860, eff. 6-1-03.)

(225 ILCS 57/85)
(Section scheduled to be repealed on January 1, 2022)
Sec. 85. Deposit of fees and fines; appropriations. All fees and fines collected under this Act shall be deposited into the General Professions Dedicated Fund. All moneys in the Fund shall be used by the Department of Financial and Professional Regulation, as appropriated, for the ordinary and contingent expenses of the Department.
(Source: P.A. 97-514, eff. 8-23-11.)

(225 ILCS 57/90)
(Section scheduled to be repealed on January 1, 2022)
Sec. 90. Violations; injunction; cease and desist order.
(a) If any person violates a provision of this Act, the Secretary may, in the name of the People of the State of Illinois, through the Attorney General of the State of Illinois or the State's Attorney in the county in which the offense occurs, petition for an order enjoining the violation or for an order enforcing compliance with this Act. Upon the filing of a verified petition in court, the court may issue a temporary restraining order, without notice or bond, and may preliminarily and permanently enjoin the violation. If it is established that the person has violated or is violating the injunction, the court may punish the offender for contempt of court. Proceedings under this Section shall be in addition to, and not in lieu of, all other remedies and penalties provided by this Act.
(b) If any person practices as a massage therapist or holds himself or herself out as a massage therapist without being licensed under the provisions of this Act, then the Secretary, any licensed massage therapist, any interested party, or any person injured thereby may petition for relief as provided in subsection (a) of this Section or may apply to the circuit court of the county in which the violation or some part thereof occurred, or in which the person complained of has his or her principal place of business or resides, to prevent the violation. The court has jurisdiction to enforce obedience by injunction or by other process restricting the person complained of from further violation and enjoining upon him or her obedience.
(c) Whenever, in the opinion of the Department, a person violates any provision of this Act, the Department may issue a rule to show cause why an order to cease and desist should not be entered against him or her. The rule shall clearly set forth the grounds relied upon by the Department and shall provide a period of 7 days from the date of the rule to file an answer to the satisfaction of the Department. Failure to answer to the satisfaction of the Department shall cause an order to cease and desist to be issued.
(Source: P.A. 97-514, eff. 8-23-11.)

(225 ILCS 57/95)
(Section scheduled to be repealed on January 1, 2022)
Sec. 95. Investigations; notice and hearing. The Department may investigate the actions of any applicant or of any person or persons rendering or offering to render massage therapy services or any person holding or claiming to hold a license as a massage therapist. The Department shall, before refusing to issue or renew a license or to discipline a licensee under Section 45, at least 30 days prior to the date set for the hearing, (i) notify the accused in writing of the charges made and the time and place for the hearing on the charges, (ii) direct him or her to file a written answer with the Department under oath within 20 days after the service of the notice, and (iii) inform the applicant or licensee that failure to file an answer will result in a default judgment being entered against the applicant or licensee. At the time and place fixed in the notice, the Department shall proceed to hear the charges and the parties of their counsel shall be accorded ample opportunity to present any pertinent statements, testimony, evidence, and arguments. The Department may continue the hearing from time to time. In case the person, after receiving the notice, fails to file an answer, his or her license may, in the discretion of the Department, be revoked, suspended, placed on probationary status, or the Department may take whatever disciplinary actions considered proper, including limiting the scope, nature, or extent of the person's practice or the imposition of a fine, without a hearing, if the act or acts charged constitute sufficient grounds for that action under the Act. The written notice may be served by personal delivery or by certified mail to the accused's address of record.
(Source: P.A. 97-514, eff. 8-23-11.)

(225 ILCS 57/100)
(Section scheduled to be repealed on January 1, 2022)
Sec. 100. Stenographer; transcript. The Department, at its expense, shall preserve a record of all proceedings at the formal hearing of any case. Any notice, all documents in the nature of pleadings, written motions filed in the proceedings, the transcripts of testimony, reports of the Board and hearing officer, and orders of the Department shall be in the record of the proceeding.
(Source: P.A. 97-514, eff. 8-23-11.)

(225 ILCS 57/105)
(Section scheduled to be repealed on January 1, 2022)
Sec. 105. Subpoenas; depositions; oaths.
(a) The Department may subpoena and bring before it any person to take the oral or written testimony or compel the production of any books, papers, records, or any other documents that the Secretary or his or her designee deems relevant or material to any such investigation or hearing conducted by the Department with the same fees and in the same manner as prescribed in civil cases in the courts of this State.
(b) Any circuit court, upon the application of the licensee or the Department, may order the attendance and testimony of witnesses and the production of relevant documents, files, records, books, and papers in connection with any hearing or investigation. The circuit court may compel obedience to its order by proceedings for contempt.
(c) The Secretary, the hearing officer, any member of the Board, or a certified shorthand court reporter may administer oaths at any hearing the Department conducts. Notwithstanding any other statute or Department rule to the contrary, all requests for testimony, production of documents, or records shall be in accordance with this Act.
(Source: P.A. 97-514, eff. 8-23-11.)

(225 ILCS 57/110)
(Section scheduled to be repealed on January 1, 2022)
Sec. 110. Findings and recommendations. At the conclusion of the hearing, the Board shall present to the Secretary a written report of its findings and recommendations. The report shall contain a finding of whether or not the accused person violated this Act or failed to comply with the conditions required in this Act. The Board shall specify the nature of the violation or failure to comply and shall make its recommendations to the Secretary.
The report of findings and recommendations of the Board shall be the basis for the Department's order or refusal or for the granting of a license unless the Secretary shall determine that the Board's report is contrary to the manifest weight of the evidence, in which case the Secretary may issue an order in contravention of the Board's report. The finding is not admissible in evidence against the person in a criminal prosecution brought for the violation of this Act, but the hearing and finding are not a bar to a criminal prosecution brought for the violation of this Act.
(Source: P.A. 97-514, eff. 8-23-11.)

(225 ILCS 57/115)
(Section scheduled to be repealed on January 1, 2022)
Sec. 115. Board; rehearing. In any case involving the refusal to issue or renew a license or discipline of a licensee, a copy of the Board's report shall be served upon the respondent by the Department, either personally or as provided in this Act for the service of the notice of hearing. Within 20 days after service, the respondent may present to the Department a motion, in writing and specifying particular grounds, for a rehearing. If no motion for rehearing is filed, then upon the expiration of the time specified for filing the motion, or if a motion for rehearing is denied, then upon the denial, the Secretary may enter an order in accordance with recommendations of the Board, except as provided in Section 110 of this Act. If the respondent shall order from the reporting service and pay for a transcript of the record within the time for filing a motion for rehearing, the 20 day period within which the motion may be filed shall commence upon the delivery of the transcript to the respondent.
(Source: P.A. 97-514, eff. 8-23-11.)

(225 ILCS 57/120)
(Section scheduled to be repealed on January 1, 2022)
Sec. 120. Secretary; rehearing. Whenever the Secretary believes that substantial justice has not been done in the revocation, suspension, or refusal to issue, restore, or renew a license, or other discipline of an applicant or licensee, the Secretary may order a rehearing by the same or other hearing officers.
(Source: P.A. 97-514, eff. 8-23-11.)

(225 ILCS 57/125)
(Section scheduled to be repealed on January 1, 2022)
Sec. 125. Appointment of a hearing officer. The Secretary shall have the authority to appoint any attorney duly licensed to practice law in this State to serve as the hearing officer in any action for refusal to issue or renew a license or permit or for the discipline of a licensee. The hearing officer shall have full authority to conduct the hearing. The hearing officer shall report his or her findings and recommendations to the Board and the Secretary. The Board shall have 60 days after receipt of the report to review the report of the hearing officer and present its findings of fact, conclusions of law, and recommendations to the Secretary. If the Board fails to present its report within the 60-day period, the Secretary shall issue an order based on the report of the hearing officer. If the Secretary determines that the Board's report is contrary to the manifest weight of the evidence, he or she may issue an order in contravention of the Board's report.
(Source: P.A. 97-514, eff. 8-23-11.)

(225 ILCS 57/130)
(Section scheduled to be repealed on January 1, 2022)
Sec. 130. Order or certified copy; prima facie proof. An order or a certified copy thereof, over the seal of the Department and purporting to be signed by the Secretary, shall be prima facie proof that:
(1) the signature is the genuine signature of the

Secretary;

(2) the Secretary is duly appointed and qualified;

and

(3) the Board and the members of the Board are

qualified to act.

(Source: P.A. 97-514, eff. 8-23-11.)

(225 ILCS 57/135)
(Section scheduled to be repealed on January 1, 2022)
Sec. 135. Restoration of license from discipline. At any time after the successful completion of a term of indefinite probation, suspension, or revocation of a license, the Department may restore the license to the licensee, upon written recommendation of the Board, unless after an investigation and a hearing the Secretary determines that restoration is not in the public interest. No person or entity whose license, certificate, or authority has been revoked as authorized in this Act may apply for restoration of that license, certification, or authority until such time as provided for in the Civil Administrative Code of Illinois.
(Source: P.A. 97-514, eff. 8-23-11.)

(225 ILCS 57/140)
(Section scheduled to be repealed on January 1, 2022)
Sec. 140. Surrender of license. Upon the revocation or suspension of any license, the licensee shall surrender the license to the Department and, if the licensee fails to do so, the Department shall have the right to seize the license.
(Source: P.A. 92-860, eff. 6-1-03.)

(225 ILCS 57/145)
(Section scheduled to be repealed on January 1, 2022)
Sec. 145. Temporary suspension of a license. The Secretary may temporarily suspend the license of a massage therapist without a hearing, simultaneously with the institution of proceedings for a hearing provided for in Section 95 of this Act, if the Secretary finds that the evidence in his or her possession indicates that continuation in practice would constitute an imminent danger to the public. In the event that the Secretary temporarily suspends the license of a massage therapist without a hearing, a hearing by the Board must be held within 30 calendar days after the suspension has occurred.
(Source: P.A. 97-514, eff. 8-23-11.)

(225 ILCS 57/150)
(Section scheduled to be repealed on January 1, 2022)
Sec. 150. Administrative review; venue. All final administrative decisions of the Department are subject to judicial review under the Administrative Review Law and its rules. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
Proceedings for judicial review shall be commenced in the circuit court of the county in which the party applying for relief resides; but if the party is not a resident of this State, the venue shall be in Sangamon County.
The Department shall not be required to certify any record to the court or file any answer in court or otherwise appear in any court in a judicial review proceeding, unless and until the Department has received from the plaintiff payment of the costs of furnishing and certifying the record, which costs shall be determined by the Department. Failure on the part of the plaintiff to file a receipt in court shall be grounds for dismissal of the action.
(Source: P.A. 97-514, eff. 8-23-11.)

(225 ILCS 57/155)
(Section scheduled to be repealed on January 1, 2022)
Sec. 155. Violations.
(a) A person who is found to have violated any provision of this Act is guilty of a Class A misdemeanor for the first offense and a Class 4 felony for the second and any subsequent offense.
(b) Whoever knowingly practices or offers to practice massage therapy in this State without a license for that purpose, or whoever knowingly aids, abets, assists, procures, advises, employs, or contracts with any unlicensed person to practice massage therapy contrary to any rule or provision of this Act, shall be guilty of a Class A misdemeanor and, for each subsequent conviction, shall be guilty of a Class 4 felony.
(Source: P.A. 97-514, eff. 8-23-11.)

(225 ILCS 57/160)
(Section scheduled to be repealed on January 1, 2022)
Sec. 160. Returned checks; fines. Any person who delivers a check or other payment to the Department that is returned to the Department unpaid by the financial institution upon which it is drawn shall pay to the Department, in addition to the amount already owed to the Department, a fine of $50. The fines imposed by this Section are in addition to any other discipline provided under this Act for unlicensed practice or practice on a nonrenewed license. The Department shall notify the person that payment of fees and fines shall be paid to the Department by certified check or money order within 30 calendar days of the notification. If, after the expiration of 30 days from the date of the notification, the person has failed to submit the necessary remittance, the Department shall automatically terminate the license or deny the application, without hearing. If, after termination or denial, the person seeks a license, he or she shall apply to the Department for restoration or issuance of the license and pay all fees and fines due to the Department. The Department may establish a fee for the processing of an application for restoration of a license to pay all expenses of processing this application. The Secretary may waive the fines due under this Section in individual cases where the Secretary finds that the fines would be unreasonable or unnecessarily burdensome.
(Source: P.A. 97-514, eff. 8-23-11.)

(225 ILCS 57/165)
(Section scheduled to be repealed on January 1, 2022)
Sec. 165. Unlicensed practice; violation; civil penalty.
(a) Any person who practices, offers to practice, attempts to practice, or holds himself or herself out to practice massage therapy or as a massage therapist without being licensed under this Act, or any person not licensed under this Act who aids, abets, assists, procures, advises, employs, or contracts with any unlicensed person to practice massage therapy contrary to any rules or provisions of this Act, shall, in addition to any other penalty provided by law, pay a civil penalty to the Department in an amount not to exceed $10,000 for each violation of this Act as determined by the Department. The civil penalty shall be assessed by the Department after a hearing is held in accordance with the provisions set forth in this Act regarding the provision of a hearing for the discipline of a licensee.
(b) The Department has the authority and power to investigate any unlicensed activity.
(c) The civil penalty shall be paid within 60 days after the effective date of the order imposing the civil penalty. The order shall constitute a judgment and may be filed and execution had thereon in the same manner as any judgment from any court of record.
(d) All moneys collected under this Section shall be deposited into the General Professions Dedicated Fund.
(Source: P.A. 97-514, eff. 8-23-11.)

(225 ILCS 57/168)
(Section scheduled to be repealed on January 1, 2022)
Sec. 168. Confidentiality. All information collected by the Department in the course of an examination or investigation of a licensee or applicant, including, but not limited to, any complaint against a licensee filed with the Department and information collected to investigate any such complaint, shall be maintained for the confidential use of the Department and shall not be disclosed. The Department may not disclose the information to anyone other than law enforcement officials, other regulatory agencies that have an appropriate regulatory interest as determined by the Secretary, or to a party presenting a lawful subpoena to the Department. Information and documents disclosed to a federal, State, county, or local law enforcement agency shall not be disclosed by the agency for any purpose to any other agency or person. A formal complaint filed against a licensee by the Department or any order issued by the Department against a licensee or applicant shall be a public record, except as otherwise prohibited by law.
(Source: P.A. 97-514, eff. 8-23-11.)

(225 ILCS 57/170)
(Section scheduled to be repealed on January 1, 2022)
Sec. 170. Severability. If any provision of this Act or the application of any provision of this Act to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of the Act that can be given effect without the invalid provision or application, and for this purpose the provisions of this Act are severable.
(Source: P.A. 92-860, eff. 6-1-03.)

(225 ILCS 57/950)
Sec. 950. (Amendatory provisions; text omitted).
(Source: P.A. 92-860, eff. 6-1-03.)



225 ILCS 60/ - Medical Practice Act of 1987.

(225 ILCS 60/1) (from Ch. 111, par. 4400-1)
(Section scheduled to be repealed on December 31, 2019)
Sec. 1. This Act shall be known and may be cited as the Medical Practice Act of 1987.
(Source: P.A. 85-4.)

(225 ILCS 60/2) (from Ch. 111, par. 4400-2)
(Section scheduled to be repealed on December 31, 2019)
Sec. 2. Definitions. For purposes of this Act, the following definitions shall have the following meanings, except where the context requires otherwise:
"Act" means the Medical Practice Act of 1987.
"Address of record" means the designated address recorded by the Department in the applicant's or licensee's application file or license file as maintained by the Department's licensure maintenance unit.
"Chiropractic physician" means a person licensed to treat human ailments without the use of drugs and without operative surgery. Nothing in this Act shall be construed to prohibit a chiropractic physician from providing advice regarding the use of non-prescription products or from administering atmospheric oxygen. Nothing in this Act shall be construed to authorize a chiropractic physician to prescribe drugs.
"Department" means the Department of Financial and Professional Regulation.
"Disciplinary action" means revocation, suspension, probation, supervision, practice modification, reprimand, required education, fines or any other action taken by the Department against a person holding a license.
"Disciplinary Board" means the Medical Disciplinary Board.
"Email address of record" means the designated email address recorded by the Department in the applicant's application file or the licensee's license file, as maintained by the Department's licensure maintenance unit.
"Final determination" means the governing body's final action taken under the procedure followed by a health care institution, or professional association or society, against any person licensed under the Act in accordance with the bylaws or rules and regulations of such health care institution, or professional association or society.
"Fund" means the Illinois State Medical Disciplinary Fund.
"Impaired" means the inability to practice medicine with reasonable skill and safety due to physical or mental disabilities as evidenced by a written determination or written consent based on clinical evidence including deterioration through the aging process or loss of motor skill, or abuse of drugs or alcohol, of sufficient degree to diminish a person's ability to deliver competent patient care.
"Licensing Board" means the Medical Licensing Board.
"Physician" means a person licensed under the Medical Practice Act to practice medicine in all of its branches or a chiropractic physician.
"Professional association" means an association or society of persons licensed under this Act, and operating within the State of Illinois, including but not limited to, medical societies, osteopathic organizations, and chiropractic organizations, but this term shall not be deemed to include hospital medical staffs.
"Program of care, counseling, or treatment" means a written schedule of organized treatment, care, counseling, activities, or education, satisfactory to the Disciplinary Board, designed for the purpose of restoring an impaired person to a condition whereby the impaired person can practice medicine with reasonable skill and safety of a sufficient degree to deliver competent patient care.
"Reinstate" means to change the status of a license from inactive or nonrenewed status to active status.
"Restore" means to remove an encumbrance from a license due to probation, suspension, or revocation.
"Secretary" means the Secretary of the Department of Financial and Professional Regulation.
(Source: P.A. 99-933, eff. 1-27-17; 100-429, eff. 8-25-17.)

(225 ILCS 60/2.5)
(Section scheduled to be repealed on December 31, 2019)
Sec. 2.5. Address of record; email address of record. All applicants and licensees shall:
(1) provide a valid address and email address to

the Department, which shall serve as the address of record and email address of record, respectively, at the time of application for licensure or renewal of a license; and

(2) inform the Department of any change of address

of record or email address of record within 14 days after such change either through the Department's website or by contacting the Department's licensure maintenance unit.

(Source: P.A. 100-429, eff. 8-25-17.)

(225 ILCS 60/3) (from Ch. 111, par. 4400-3)
(Section scheduled to be repealed on December 31, 2019)
Sec. 3. Licensure requirement. No person shall practice medicine, or any of its branches, or treat human ailments without the use of drugs and without operative surgery, without a valid, active license to do so, except that a physician who holds an active license in another state or a second year resident enrolled in a residency program accredited by the Liaison Committee on Graduate Medical Education or the Bureau of Professional Education of the American Osteopathic Association may provide medical services to patients in Illinois during a bonafide emergency in immediate preparation for or during interstate transit.
(Source: P.A. 98-1140, eff. 12-30-14.)

(225 ILCS 60/3.5)
(Section scheduled to be repealed on December 31, 2019)
Sec. 3.5. Unlicensed practice; violation; civil penalty.
(a) Any person who practices, offers to practice, attempts to practice, or holds oneself out to practice as a physician without being licensed under this Act shall, in addition to any other penalty provided by law, pay a civil penalty to the Department in an amount not to exceed $10,000 for each offense as determined by the Department. The civil penalty shall be assessed by the Department after a hearing is held in accordance with the provisions set forth in this Act regarding the provision of a hearing for the discipline of a licensee.
(b) The Department has the authority and power to investigate any and all unlicensed activity.
(c) The civil penalty shall be paid within 60 days after the effective date of the order imposing the civil penalty. The order shall constitute a judgment and may be filed and execution had thereon in the same manner as any judgment from any court of record.
(Source: P.A. 97-622, eff. 11-23-11.)

(225 ILCS 60/4) (from Ch. 111, par. 4400-4)
(Section scheduled to be repealed on December 31, 2019)
Sec. 4. Exemptions. This Act does not apply to the following:
(1) persons lawfully carrying on their particular

profession or business under any valid existing regulatory Act of this State;

(2) persons rendering gratuitous services in cases of

emergency; or

(3) persons treating human ailments by prayer or

spiritual means as an exercise or enjoyment of religious freedom.

(Source: P.A. 96-7, eff. 4-3-09; 97-622, eff. 11-23-11.)

(225 ILCS 60/5) (from Ch. 111, par. 4400-5)
(Section scheduled to be repealed on December 31, 2019)
Sec. 5. Because the candid and conscientious evaluation of clinical practices is essential to the provision of adequate health care, it is the policy of this State to encourage peer review by health care providers. Therefore, while serving upon any committee whose purpose, directly or indirectly, is internal quality control or medical study to reduce morbidity or mortality, or for improving patient care or physician services within a hospital duly licensed under the Hospital Licensing Act, or within a professional association of persons licensed under this Act, or the improving or benefiting of patient care and treatment whether within a hospital or not, or for the purpose of professional discipline, any person serving on such committee, and any person providing service to such committees, shall not be liable for civil damages as a result of their acts, omissions, decisions, or any other conduct in connection with their duties on such committees, except those involving wilful or wanton misconduct.
Information considered shall be afforded the same status as is information concerning medical studies by Part 21 of Article VIII of the "Code of Civil Procedure", as now or hereafter amended.
(Source: P.A. 85-1209.)

(225 ILCS 60/6) (from Ch. 111, par. 4400-6)
(Section scheduled to be repealed on December 31, 2019)
Sec. 6. It is declared to be the public policy of this State, pursuant to paragraphs (h) and (i) of Section 6 of Article VII of the Illinois Constitution of 1970, that any power or function set forth in this Act to be exercised by the State is an exclusive State power or function. Such power or function shall not be exercised concurrently, either directly or indirectly, by any unit of local government, including home rule units, except as otherwise provided in this Act.
(Source: P.A. 85-4.)

(225 ILCS 60/7) (from Ch. 111, par. 4400-7)
(Section scheduled to be repealed on December 31, 2019)
Sec. 7. Medical Disciplinary Board.
(A) There is hereby created the Illinois State Medical Disciplinary Board. The Disciplinary Board shall consist of 11 members, to be appointed by the Governor by and with the advice and consent of the Senate. All members shall be residents of the State, not more than 6 of whom shall be members of the same political party. All members shall be voting members. Five members shall be physicians licensed to practice medicine in all of its branches in Illinois possessing the degree of doctor of medicine. One member shall be a physician licensed to practice medicine in all its branches in Illinois possessing the degree of doctor of osteopathy or osteopathic medicine. One member shall be a chiropractic physician licensed to practice in Illinois and possessing the degree of doctor of chiropractic. Four members shall be members of the public, who shall not be engaged in any way, directly or indirectly, as providers of health care.
(B) Members of the Disciplinary Board shall be appointed for terms of 4 years. Upon the expiration of the term of any member, their successor shall be appointed for a term of 4 years by the Governor by and with the advice and consent of the Senate. The Governor shall fill any vacancy for the remainder of the unexpired term with the advice and consent of the Senate. Upon recommendation of the Board, any member of the Disciplinary Board may be removed by the Governor for misfeasance, malfeasance, or wilful neglect of duty, after notice, and a public hearing, unless such notice and hearing shall be expressly waived in writing. Each member shall serve on the Disciplinary Board until their successor is appointed and qualified. No member of the Disciplinary Board shall serve more than 2 consecutive 4 year terms.
In making appointments the Governor shall attempt to insure that the various social and geographic regions of the State of Illinois are properly represented.
In making the designation of persons to act for the several professions represented on the Disciplinary Board, the Governor shall give due consideration to recommendations by members of the respective professions and by organizations therein.
(C) The Disciplinary Board shall annually elect one of its voting members as chairperson and one as vice chairperson. No officer shall be elected more than twice in succession to the same office. Each officer shall serve until their successor has been elected and qualified.
(D) (Blank).
(E) Six voting members of the Disciplinary Board, at least 4 of whom are physicians, shall constitute a quorum. A vacancy in the membership of the Disciplinary Board shall not impair the right of a quorum to exercise all the rights and perform all the duties of the Disciplinary Board. Any action taken by the Disciplinary Board under this Act may be authorized by resolution at any regular or special meeting and each such resolution shall take effect immediately. The Disciplinary Board shall meet at least quarterly.
(F) Each member, and member-officer, of the Disciplinary Board shall receive a per diem stipend as the Secretary shall determine. Each member shall be paid their necessary expenses while engaged in the performance of their duties.
(G) The Secretary shall select a Chief Medical Coordinator and not less than 2 Deputy Medical Coordinators who shall not be members of the Disciplinary Board. Each medical coordinator shall be a physician licensed to practice medicine in all of its branches, and the Secretary shall set their rates of compensation. The Secretary shall assign at least one medical coordinator to a region composed of Cook County and such other counties as the Secretary may deem appropriate, and such medical coordinator or coordinators shall locate their office in Chicago. The Secretary shall assign at least one medical coordinator to a region composed of the balance of counties in the State, and such medical coordinator or coordinators shall locate their office in Springfield. The Chief Medical Coordinator shall be the chief enforcement officer of this Act. None of the functions, powers, or duties of the Department with respect to policies regarding enforcement or discipline under this Act, including the adoption of such rules as may be necessary for the administration of this Act, shall be exercised by the Department except upon review of the Disciplinary Board.
The Secretary shall employ, in conformity with the Personnel Code, investigators who are college graduates with at least 2 years of investigative experience or one year of advanced medical education. Upon the written request of the Disciplinary Board, the Secretary shall employ, in conformity with the Personnel Code, such other professional, technical, investigative, and clerical help, either on a full or part-time basis as the Disciplinary Board deems necessary for the proper performance of its duties.
(H) Upon the specific request of the Disciplinary Board, signed by either the chairperson, vice chairperson, or a medical coordinator of the Disciplinary Board, the Department of Human Services, the Department of Healthcare and Family Services, the Department of State Police, or any other law enforcement agency located in this State shall make available any and all information that they have in their possession regarding a particular case then under investigation by the Disciplinary Board.
(I) Members of the Disciplinary Board shall be immune from suit in any action based upon any disciplinary proceedings or other acts performed in good faith as members of the Disciplinary Board.
(J) The Disciplinary Board may compile and establish a statewide roster of physicians and other medical professionals, including the several medical specialties, of such physicians and medical professionals, who have agreed to serve from time to time as advisors to the medical coordinators. Such advisors shall assist the medical coordinators or the Disciplinary Board in their investigations and participation in complaints against physicians. Such advisors shall serve under contract and shall be reimbursed at a reasonable rate for the services provided, plus reasonable expenses incurred. While serving in this capacity, the advisor, for any act undertaken in good faith and in the conduct of his or her duties under this Section, shall be immune from civil suit.
(Source: P.A. 97-622, eff. 11-23-11; 98-1140, eff. 12-30-14.)

(225 ILCS 60/7.5)
(Section scheduled to be repealed on December 31, 2019)
Sec. 7.5. Complaint Committee.
(a) There shall be a Complaint Committee of the Disciplinary Board composed of at least one of the medical coordinators established by subsection (G) of Section 7 of this Act, the Chief of Medical Investigations (person employed by the Department who is in charge of investigating complaints against physicians and physician assistants), the Chief of Medical Prosecutions (the person employed by the Department who is in charge of prosecuting formal complaints against physicians and physician assistants), and at least 3 members of the Disciplinary Board (at least 2 of whom shall be physicians) designated by the Chairperson of the Disciplinary Board with the approval of the Disciplinary Board.
(b) The Complaint Committee shall meet at least twice a month to exercise its functions and duties set forth in subsection (c) below. At least 2 members of the Disciplinary Board shall be in attendance in order for any business to be transacted by the Complaint Committee. The Complaint Committee shall make every effort to consider expeditiously and take prompt action on each item on its agenda.
(c) The Complaint Committee shall have the following duties and functions:
(1) To recommend to the Disciplinary Board that a

complaint file be closed.

(2) To refer a complaint file to the office of the

Chief of Medical Prosecutions for review.

(3) To make a decision in conjunction with the Chief

of Medical Prosecutions regarding action to be taken on a complaint file.

(d) In determining what action to take or whether to proceed with prosecution of a complaint, the Complaint Committee shall consider, but not be limited to, the following factors: sufficiency of the evidence presented, prosecutorial merit under Section 22 of this Act, any recommendation made by the Department, and insufficient cooperation from complaining parties.
(Source: P.A. 97-622, eff. 11-23-11; 98-1140, eff. 12-30-14.)

(225 ILCS 60/8) (from Ch. 111, par. 4400-8)
(Section scheduled to be repealed on December 31, 2019)
Sec. 8. Medical Licensing Board.
(A) There is hereby created a Medical Licensing Board. The Licensing Board shall be composed of 7 members, to be appointed by the Governor by and with the advice and consent of the Senate; 5 of whom shall be reputable physicians licensed to practice medicine in all of its branches in Illinois, possessing the degree of doctor of medicine; one member shall be a reputable physician licensed in Illinois to practice medicine in all of its branches, possessing the degree of doctor of osteopathy or osteopathic medicine; and one member shall be a reputable chiropractic physician licensed to practice in Illinois and possessing the degree of doctor of chiropractic. Of the 5 members holding the degree of doctor of medicine, one shall be a full-time or part-time teacher of professorial rank in the clinical department of an Illinois school of medicine.
(B) Members of the Licensing Board shall be appointed for terms of 4 years, and until their successors are appointed and qualified. Appointments to fill vacancies shall be made in the same manner as original appointments, for the unexpired portion of the vacated term. No more than 4 members of the Licensing Board shall be members of the same political party and all members shall be residents of this State. No member of the Licensing Board may be appointed to more than 2 successive 4 year terms.
(C) Members of the Licensing Board shall be immune from suit in any action based upon any licensing proceedings or other acts performed in good faith as members of the Licensing Board.
(D) (Blank).
(E) The Licensing Board shall annually elect one of its members as chairperson and one as vice chairperson. No member shall be elected more than twice in succession to the same office. Each officer shall serve until his or her successor has been elected and qualified.
(F) None of the functions, powers or duties of the Department with respect to policies regarding licensure and examination under this Act, including the promulgation of such rules as may be necessary for the administration of this Act, shall be exercised by the Department except upon review of the Licensing Board.
(G) The Licensing Board shall receive the same compensation as the members of the Disciplinary Board, which compensation shall be paid out of the Illinois State Medical Disciplinary Fund.
(Source: P.A. 97-622, eff. 11-23-11.)

(225 ILCS 60/8.1)
(Section scheduled to be repealed on December 31, 2019)
Sec. 8.1. Matters concerning advanced practice registered nurses. Any proposed rules, amendments, second notice materials and adopted rule or amendment materials, and policy statements concerning advanced practice registered nurses shall be presented to the Licensing Board for review and comment. The recommendations of both the Board of Nursing and the Licensing Board shall be presented to the Secretary for consideration in making final decisions. Whenever the Board of Nursing and the Licensing Board disagree on a proposed rule or policy, the Secretary shall convene a joint meeting of the officers of each Board to discuss the resolution of any such disagreements.
(Source: P.A. 100-513, eff. 1-1-18.)

(225 ILCS 60/9) (from Ch. 111, par. 4400-9)
(Section scheduled to be repealed on December 31, 2019)
Sec. 9. Application for license. Each applicant for a license shall:
(A) Make application on blank forms prepared and

furnished by the Department.

(B) Submit evidence satisfactory to the Department

that the applicant:

(1) is of good moral character. In determining

moral character under this Section, the Department may take into consideration whether the applicant has engaged in conduct or activities which would constitute grounds for discipline under this Act. The Department may also request the applicant to submit, and may consider as evidence of moral character, endorsements from 2 or 3 individuals licensed under this Act;

(2) has the preliminary and professional

education required by this Act;

(3) (blank); and
(4) is physically, mentally, and professionally

capable of practicing medicine with reasonable judgment, skill, and safety. In determining physical and mental capacity under this Section, the Licensing Board may, upon a showing of a possible incapacity or conduct or activities that would constitute grounds for discipline under this Act, compel any applicant to submit to a mental or physical examination and evaluation, or both, as provided for in Section 22 of this Act. The Licensing Board may condition or restrict any license, subject to the same terms and conditions as are provided for the Disciplinary Board under Section 22 of this Act. Any such condition of a restricted license shall provide that the Chief Medical Coordinator or Deputy Medical Coordinator shall have the authority to review the subject physician's compliance with such conditions or restrictions, including, where appropriate, the physician's record of treatment and counseling regarding the impairment, to the extent permitted by applicable federal statutes and regulations safeguarding the confidentiality of medical records of patients.

In determining professional capacity under this

Section, an individual may be required to complete such additional testing, training, or remedial education as the Licensing Board may deem necessary in order to establish the applicant's present capacity to practice medicine with reasonable judgment, skill, and safety. The Licensing Board may consider the following criteria, as they relate to an applicant, as part of its determination of professional capacity:

(1) Medical research in an established research

facility, hospital, college or university, or private corporation.

(2) Specialized training or education.
(3) Publication of original work in learned,

medical, or scientific journals.

(4) Participation in federal, State, local, or

international public health programs or organizations.

(5) Professional service in a federal veterans or

military institution.

(6) Any other professional activities deemed to

maintain and enhance the clinical capabilities of the applicant.

Any applicant applying for a license to practice

medicine in all of its branches or for a license as a chiropractic physician who has not been engaged in the active practice of medicine or has not been enrolled in a medical program for 2 years prior to application must submit proof of professional capacity to the Licensing Board.

Any applicant applying for a temporary license that

has not been engaged in the active practice of medicine or has not been enrolled in a medical program for longer than 5 years prior to application must submit proof of professional capacity to the Licensing Board.

(C) Designate specifically the name, location, and

kind of professional school, college, or institution of which the applicant is a graduate and the category under which the applicant seeks, and will undertake, to practice.

(D) Pay to the Department at the time of application

the required fees.

(E) Pursuant to Department rules, as required, pass

an examination authorized by the Department to determine the applicant's fitness to receive a license.

(F) Complete the application process within 3 years

from the date of application. If the process has not been completed within 3 years, the application shall expire, application fees shall be forfeited, and the applicant must reapply and meet the requirements in effect at the time of reapplication.

(Source: P.A. 97-622, eff. 11-23-11; 98-1140, eff. 12-30-14.)

(225 ILCS 60/9.3)
(Section scheduled to be repealed on December 31, 2019)
Sec. 9.3. Withdrawal of application. Any applicant applying for a license or permit under this Act may withdraw his or her application at any time. If an applicant withdraws his or her application after receipt of a written Notice of Intent to Deny License or Permit, then the withdrawal shall be reported to the Federation of State Medical Boards and the National Practitioner Data Bank.
(Source: P.A. 98-601, eff. 12-30-13; 98-1140, eff. 12-30-14.)

(225 ILCS 60/9.5)
(Section scheduled to be repealed on December 31, 2019)
Sec. 9.5. Social Security Number on license application. In addition to any other information required to be contained in the application, every application for an original license under this Act shall include the applicant's Social Security Number, which shall be retained in the agency's records pertaining to the license. As soon as practical, the Department shall assign a customer's identification number to each applicant for a license.
Every application for a renewal or reinstated license shall require the applicant's customer identification number.
(Source: P.A. 97-400, eff. 1-1-12; 98-1140, eff. 12-30-14.)

(225 ILCS 60/9.7)
(Section scheduled to be repealed on December 31, 2019)
Sec. 9.7. Criminal history records background check. Each applicant for licensure or permit under Sections 9, 18, and 19 shall have his or her fingerprints submitted to the Department of State Police in an electronic format that complies with the form and manner for requesting and furnishing criminal history record information as prescribed by the Department of State Police. These fingerprints shall be checked against the Department of State Police and Federal Bureau of Investigation criminal history record databases now and hereafter filed. The Department of State Police shall charge applicants a fee for conducting the criminal history records check, which shall be deposited into the State Police Services Fund and shall not exceed the actual cost of the records check. The Department of State Police shall furnish, pursuant to positive identification, records of Illinois convictions to the Department. The Department may require applicants to pay a separate fingerprinting fee, either to the Department or to a Department designated or approved vendor. The Department, in its discretion, may allow an applicant who does not have reasonable access to a designated vendor to provide his or her fingerprints in an alternative manner. The Department may adopt any rules necessary to implement this Section.
(Source: P.A. 97-622, eff. 11-23-11.)

(225 ILCS 60/10) (from Ch. 111, par. 4400-10)
(Section scheduled to be repealed on December 31, 2019)
Sec. 10. The Department shall:
(A) make rules for establishing reasonable minimum

standards of educational requirements to be observed by medical, osteopathic and chiropractic colleges;

(B) effectuate the policy of the State of Illinois

that the quality of medical training is an appropriate concern in the recruiting, licensing, credentialing and participation in residency programs of physicians. However, it is inappropriate to discriminate against any physician because of national origin or geographic location of medical education;

(C) formulate rules and regulations required for the

administration of this Act.

(Source: P.A. 86-573.)

(225 ILCS 60/11) (from Ch. 111, par. 4400-11)
(Section scheduled to be repealed on December 31, 2019)
Sec. 11. Minimum education standards. The minimum standards of professional education to be enforced by the Department in conducting examinations and issuing licenses shall be as follows:
(A) Practice of medicine. For the practice of

medicine in all of its branches:

(1) For applications for licensure under

subsection (D) of Section 19 of this Act:

(a) that the applicant is a graduate of a

medical or osteopathic college in the United States, its territories or Canada, that the applicant has completed a 2 year course of instruction in a college of liberal arts, or its equivalent, and a course of instruction in a medical or osteopathic college approved by the Department or by a private, not for profit accrediting body approved by the Department, and in addition thereto, a course of postgraduate clinical training of not less than 12 months as approved by the Department; or

(b) that the applicant is a graduate of a

medical or osteopathic college located outside the United States, its territories or Canada, and that the degree conferred is officially recognized by the country for the purposes of licensure, that the applicant has completed a 2 year course of instruction in a college of liberal arts or its equivalent, and a course of instruction in a medical or osteopathic college approved by the Department, which course shall have been not less than 132 weeks in duration and shall have been completed within a period of not less than 35 months, and, in addition thereto, has completed a course of postgraduate clinical training of not less than 12 months, as approved by the Department, and has complied with any other standards established by rule.

For the purposes of this subparagraph (b) an

applicant is considered to be a graduate of a medical college if the degree which is conferred is officially recognized by that country for the purposes of receiving a license to practice medicine in all of its branches or a document is granted by the medical college which certifies the completion of all formal training requirements including any internship and social service; or

(c) that the applicant has studied medicine

at a medical or osteopathic college located outside the United States, its territories, or Canada, that the applicant has completed a 2 year course of instruction in a college of liberal arts or its equivalent and all of the formal requirements of a foreign medical school except internship and social service, which course shall have been not less than 132 weeks in duration and shall have been completed within a period of not less than 35 months; that the applicant has submitted an application to a medical college accredited by the Liaison Committee on Medical Education and submitted to such evaluation procedures, including use of nationally recognized medical student tests or tests devised by the individual medical college, and that the applicant has satisfactorily completed one academic year of supervised clinical training under the direction of such medical college; and, in addition thereto has completed a course of postgraduate clinical training of not less than 12 months, as approved by the Department, and has complied with any other standards established by rule.

(d) Any clinical clerkships must have been

completed in compliance with Section 10.3 of the Hospital Licensing Act, as amended.

(2) Effective January 1, 1988, for applications

for licensure made subsequent to January 1, 1988, under Sections 9 or 17 of this Act by individuals not described in paragraph (3) of subsection (A) of Section 11 who graduated after December 31, 1984:

(a) that the applicant: (i) graduated from a

medical or osteopathic college officially recognized by the jurisdiction in which it is located for the purpose of receiving a license to practice medicine in all of its branches, and the applicant has completed, as defined by the Department, a 6 year postsecondary course of study comprising at least 2 academic years of study in the basic medical sciences; and 2 academic years of study in the clinical sciences, while enrolled in the medical college which conferred the degree, the core rotations of which must have been completed in clinical teaching facilities owned, operated or formally affiliated with the medical college which conferred the degree, or under contract in teaching facilities owned, operated or affiliated with another medical college which is officially recognized by the jurisdiction in which the medical school which conferred the degree is located; or (ii) graduated from a medical or osteopathic college accredited by the Liaison Committee on Medical Education, the Committee on Accreditation of Canadian Medical Schools in conjunction with the Liaison Committee on Medical Education, or the Bureau of Professional Education of the American Osteopathic Association; and, (iii) in addition thereto, has completed 24 months of postgraduate clinical training, as approved by the Department; or

(b) that the applicant has studied medicine

at a medical or osteopathic college located outside the United States, its territories, or Canada, that the applicant, in addition to satisfying the requirements of subparagraph (a), except for the awarding of a degree, has completed all of the formal requirements of a foreign medical school except internship and social service and has submitted an application to a medical college accredited by the Liaison Committee on Medical Education and submitted to such evaluation procedures, including use of nationally recognized medical student tests or tests devised by the individual medical college, and that the applicant has satisfactorily completed one academic year of supervised clinical training under the direction of such medical college; and, in addition thereto, has completed 24 months of postgraduate clinical training, as approved by the Department, and has complied with any other standards established by rule.

(3) (Blank).
(4) Any person granted a temporary license

pursuant to Section 17 of this Act who shall satisfactorily complete a course of postgraduate clinical training and meet all of the requirements for licensure shall be granted a permanent license pursuant to Section 9.

(5) Notwithstanding any other provision of this

Section an individual holding a temporary license under Section 17 of this Act shall be required to satisfy the undergraduate medical and post-graduate clinical training educational requirements in effect on the date of their application for a temporary license, provided they apply for a license under Section 9 of this Act and satisfy all other requirements of this Section while their temporary license is in effect.

(B) Treating human ailments without drugs and without

operative surgery. For the practice of treating human ailments without the use of drugs and without operative surgery:

(1) For an applicant who was a resident student

and who is a graduate after July 1, 1926, of a chiropractic college or institution, that such school, college or institution, at the time of the applicant's graduation required as a prerequisite to admission thereto a 4 year course of instruction in a high school, and, as a prerequisite to graduation therefrom, a course of instruction in the treatment of human ailments, of not less than 132 weeks in duration and which shall have been completed within a period of not less than 35 months except that as to students matriculating or entering upon a course of chiropractic study during the years 1940, 1941, 1942, 1943, 1944, 1945, 1946, and 1947, such elapsed time shall be not less than 32 months, such high school and such school, college or institution having been reputable and in good standing in the judgment of the Department.

(2) For an applicant who is a matriculant in a

chiropractic college after September 1, 1969, that such applicant shall be required to complete a 2 year course of instruction in a liberal arts college or its equivalent and a course of instruction in a chiropractic college in the treatment of human ailments, such course, as a prerequisite to graduation therefrom, having been not less than 132 weeks in duration and shall have been completed within a period of not less than 35 months, such college of liberal arts and chiropractic college having been reputable and in good standing in the judgment of the Department.

(3) For an applicant who is a graduate of a

United States chiropractic college after August 19, 1981, the college of the applicant must be fully accredited by the Commission on Accreditation of the Council on Chiropractic Education or its successor at the time of graduation. Such graduates shall be considered to have met the minimum requirements which shall be in addition to those requirements set forth in the rules and regulations promulgated by the Department.

(4) For an applicant who is a graduate of a

chiropractic college in another country; that such chiropractic college be equivalent to the standards of education as set forth for chiropractic colleges located in the United States.

(Source: P.A. 97-622, eff. 11-23-11.)

(225 ILCS 60/11.1) (from Ch. 111, par. 4400-11.1)
Sec. 11.1. (Repealed).
(Source: P.A. 86-1251. Repealed by P.A. 89-702, eff. 7-1-97.)

(225 ILCS 60/12) (from Ch. 111, par. 4400-12)
(Section scheduled to be repealed on December 31, 2019)
Sec. 12. All examinations provided for by this Act shall be conducted under rules prescribed from time to time by the Department. Examinations shall be held not less frequently than 2 times every year, at times and places prescribed by the Department, of which applicants shall be notified by the Department in writing, and may be conducted wholly or in part in writing.
If an applicant neglects, fails without an approved excuse or refuses to take the next available examination offered for license under this Act, the fee paid by the applicant shall be forfeited and the application denied. If an applicant fails to pass an examination for a license under this Act within 3 years after filing their application, the application shall be denied. However, such applicant may thereafter make a new application for examination, accompanied by the required fee and satisfy the requirements then in existence for a license.
(Source: P.A. 85-4.)

(225 ILCS 60/13) (from Ch. 111, par. 4400-13)
(Section scheduled to be repealed on December 31, 2019)
Sec. 13. Medical students. Candidates for the degree of doctor of medicine, doctor of osteopathy, or doctor of osteopathic medicine enrolled in a medical or osteopathic college, accredited by the Liaison Committee on Medical Education or the Commission on Osteopathic College Accreditation of the American Osteopathic Association or its successor, may practice under the direct, on-premises supervision of a physician who is licensed to practice medicine in all its branches in Illinois and who is a member of the faculty of an accredited medical or osteopathic college.
(Source: P.A. 98-1140, eff. 12-30-14.)

(225 ILCS 60/14) (from Ch. 111, par. 4400-14)
(Section scheduled to be repealed on December 31, 2019)
Sec. 14. Chiropractic students. Candidates for the degree of doctor of chiropractic enrolled in a chiropractic college, accredited by the Council on Chiropractic Education, may practice under the direct, on-premises supervision of a chiropractic physician who is a member of the faculty of an accredited chiropractic college.
(Source: P.A. 97-622, eff. 11-23-11.)

(225 ILCS 60/15) (from Ch. 111, par. 4400-15)
(Section scheduled to be repealed on December 31, 2019)
Sec. 15. Chiropractic physician; license for general practice. Any chiropractic physician licensed under this Act shall be permitted to take the examination for licensure as a physician to practice medicine in all its branches and shall receive a license to practice medicine in all of its branches if he or she shall successfully pass such examination, upon proof of having successfully completed in a medical college, osteopathic college or chiropractic college reputable and in good standing in the judgment of the Department, courses of instruction in materia medica, therapeutics, surgery, obstetrics, and theory and practice deemed by the Department to be equal to the courses of instruction required in those subjects for admission to the examination for a license to practice medicine in all of its branches, together with proof of having completed (a) the 2 year course of instruction in a college of liberal arts, or its equivalent, required under this Act, and (b) a course of postgraduate clinical training of not less than 24 months as approved by the Department.
(Source: P.A. 97-622, eff. 11-23-11.)

(225 ILCS 60/16) (from Ch. 111, par. 4400-16)
(Section scheduled to be repealed on December 31, 2019)
Sec. 16. Ineligibility for examination. Any person who shall fail any examination for licensure as a medical doctor, doctor of osteopathy or osteopathic medicine, or doctor of chiropractic in this or any other jurisdiction a total of 5 times shall thereafter be ineligible for further examinations until such time as such person shall submit to the Department evidence of further formal professional study, as required by rule of the Department, in an accredited institution.
(Source: P.A. 89-702, eff. 7-1-97.)

(225 ILCS 60/17) (from Ch. 111, par. 4400-17)
(Section scheduled to be repealed on December 31, 2019)
Sec. 17. Temporary license. Persons holding the degree of Doctor of Medicine, persons holding the degree of Doctor of Osteopathy or Doctor of Osteopathic Medicine, and persons holding the degree of Doctor of Chiropractic or persons who have satisfied the requirements therefor and are eligible to receive such degree from a medical, osteopathic, or chiropractic school, who wish to pursue programs of graduate or specialty training in this State, may receive without examination, in the discretion of the Department, a 3-year temporary license. In order to receive a 3-year temporary license hereunder, an applicant shall submit evidence satisfactory to the Department that the applicant:
(A) Is of good moral character. In determining moral

character under this Section, the Department may take into consideration whether the applicant has engaged in conduct or activities which would constitute grounds for discipline under this Act. The Department may also request the applicant to submit, and may consider as evidence of moral character, endorsements from 2 or 3 individuals licensed under this Act;

(B) Has been accepted or appointed for specialty or

residency training by a hospital situated in this State or a training program in hospitals or facilities maintained by the State of Illinois or affiliated training facilities which is approved by the Department for the purpose of such training under this Act. The applicant shall indicate the beginning and ending dates of the period for which the applicant has been accepted or appointed;

(C) Has or will satisfy the professional education

requirements of Section 11 of this Act which are effective at the date of application except for postgraduate clinical training;

(D) Is physically, mentally, and professionally

capable of practicing medicine or treating human ailments without the use of drugs and without operative surgery with reasonable judgment, skill, and safety. In determining physical, mental and professional capacity under this Section, the Licensing Board may, upon a showing of a possible incapacity, compel an applicant to submit to a mental or physical examination and evaluation, or both, and may condition or restrict any temporary license, subject to the same terms and conditions as are provided for the Disciplinary Board under Section 22 of this Act. Any such condition of restricted temporary license shall provide that the Chief Medical Coordinator or Deputy Medical Coordinator shall have the authority to review the subject physician's compliance with such conditions or restrictions, including, where appropriate, the physician's record of treatment and counseling regarding the impairment, to the extent permitted by applicable federal statutes and regulations safeguarding the confidentiality of medical records of patients.

Three-year temporary licenses issued pursuant to this Section shall be valid only for the period of time designated therein, and may be extended or renewed pursuant to the rules of the Department, and if a temporary license is thereafter extended, it shall not extend beyond completion of the residency program. The holder of a valid 3-year temporary license shall be entitled thereby to perform only such acts as may be prescribed by and incidental to his or her program of residency training; he or she shall not be entitled to otherwise engage in the practice of medicine in this State unless fully licensed in this State.
A 3-year temporary license may be revoked or suspended by the Department upon proof that the holder thereof has engaged in the practice of medicine in this State outside of the program of his or her residency or specialty training, or if the holder shall fail to supply the Department, within 10 days of its request, with information as to his or her current status and activities in his or her specialty training program. Such a revocation or suspension shall comply with the procedures set forth in subsection (d) of Section 37 of this Act.
(Source: P.A. 97-622, eff. 11-23-11; 98-1140, eff. 12-30-14.)

(225 ILCS 60/18) (from Ch. 111, par. 4400-18)
(Section scheduled to be repealed on December 31, 2019)
Sec. 18. Visiting professor, physician, or resident permits.
(A) Visiting professor permit.
(1) A visiting professor permit shall entitle a

person to practice medicine in all of its branches or to practice the treatment of human ailments without the use of drugs and without operative surgery provided:

(a) the person maintains an equivalent

authorization to practice medicine in all of its branches or to practice the treatment of human ailments without the use of drugs and without operative surgery in good standing in his or her native licensing jurisdiction during the period of the visiting professor permit;

(b) the person has received a faculty appointment

to teach in a medical, osteopathic or chiropractic school in Illinois; and

(c) the Department may prescribe the information

necessary to establish an applicant's eligibility for a permit. This information shall include without limitation (i) a statement from the dean of the medical school at which the applicant will be employed describing the applicant's qualifications and (ii) a statement from the dean of the medical school listing every affiliated institution in which the applicant will be providing instruction as part of the medical school's education program and justifying any clinical activities at each of the institutions listed by the dean.

(2) Application for visiting professor permits shall

be made to the Department, in writing, on forms prescribed by the Department and shall be accompanied by the required fee established by rule, which shall not be refundable. Any application shall require the information as, in the judgment of the Department, will enable the Department to pass on the qualifications of the applicant.

(3) A visiting professor permit shall be valid for no

longer than 2 years from the date of issuance or until the time the faculty appointment is terminated, whichever occurs first, and may be renewed only in accordance with subdivision (A)(6) of this Section.

(4) The applicant may be required to appear before

the Licensing Board for an interview prior to, and as a requirement for, the issuance of the original permit and the renewal.

(5) Persons holding a permit under this Section shall

only practice medicine in all of its branches or practice the treatment of human ailments without the use of drugs and without operative surgery in the State of Illinois in their official capacity under their contract within the medical school itself and any affiliated institution in which the permit holder is providing instruction as part of the medical school's educational program and for which the medical school has assumed direct responsibility.

(6) After the initial renewal of a visiting professor

permit, a visiting professor permit shall be valid until the last day of the next physician license renewal period, as set by rule, and may only be renewed for applicants who meet the following requirements:

(i) have obtained the required continuing

education hours as set by rule; and

(ii) have paid the fee prescribed for a license

under Section 21 of this Act.

For initial renewal, the visiting professor must successfully pass a general competency examination authorized by the Department by rule, unless he or she was issued an initial visiting professor permit on or after January 1, 2007, but prior to July 1, 2007.

(B) Visiting physician permit.
(1) The Department may, in its discretion, issue a

temporary visiting physician permit, without examination, provided:

(a) (blank);
(b) that the person maintains an equivalent

authorization to practice medicine in all of its branches or to practice the treatment of human ailments without the use of drugs and without operative surgery in good standing in his or her native licensing jurisdiction during the period of the temporary visiting physician permit;

(c) that the person has received an invitation or

appointment to study, demonstrate, or perform a specific medical, osteopathic, chiropractic or clinical subject or technique in a medical, osteopathic, or chiropractic school, a state or national medical, osteopathic, or chiropractic professional association or society conference or meeting, a hospital licensed under the Hospital Licensing Act, a hospital organized under the University of Illinois Hospital Act, or a facility operated pursuant to the Ambulatory Surgical Treatment Center Act; and

(d) that the temporary visiting physician permit

shall only permit the holder to practice medicine in all of its branches or practice the treatment of human ailments without the use of drugs and without operative surgery within the scope of the medical, osteopathic, chiropractic, or clinical studies, or in conjunction with the state or national medical, osteopathic, or chiropractic professional association or society conference or meeting, for which the holder was invited or appointed.

(2) The application for the temporary visiting

physician permit shall be made to the Department, in writing, on forms prescribed by the Department, and shall be accompanied by the required fee established by rule, which shall not be refundable. The application shall require information that, in the judgment of the Department, will enable the Department to pass on the qualification of the applicant, and the necessity for the granting of a temporary visiting physician permit.

(3) A temporary visiting physician permit shall be

valid for no longer than (i) 180 days from the date of issuance or (ii) until the time the medical, osteopathic, chiropractic, or clinical studies are completed, or the state or national medical, osteopathic, or chiropractic professional association or society conference or meeting has concluded, whichever occurs first. The temporary visiting physician permit may be issued multiple times to a visiting physician under this paragraph (3) as long as the total number of days it is active do not exceed 180 days within a 365-day period.

(4) The applicant for a temporary visiting physician

permit may be required to appear before the Licensing Board for an interview prior to, and as a requirement for, the issuance of a temporary visiting physician permit.

(5) A limited temporary visiting physician permit

shall be issued to a physician licensed in another state who has been requested to perform emergency procedures in Illinois if he or she meets the requirements as established by rule.

(C) Visiting resident permit.
(1) The Department may, in its discretion, issue a

temporary visiting resident permit, without examination, provided:

(a) (blank);
(b) that the person maintains an equivalent

authorization to practice medicine in all of its branches or to practice the treatment of human ailments without the use of drugs and without operative surgery in good standing in his or her native licensing jurisdiction during the period of the temporary visiting resident permit;

(c) that the applicant is enrolled in a

postgraduate clinical training program outside the State of Illinois that is approved by the Department;

(d) that the individual has been invited or

appointed for a specific period of time to perform a portion of that post graduate clinical training program under the supervision of an Illinois licensed physician in an Illinois patient care clinic or facility that is affiliated with the out-of-State post graduate training program; and

(e) that the temporary visiting resident permit

shall only permit the holder to practice medicine in all of its branches or practice the treatment of human ailments without the use of drugs and without operative surgery within the scope of the medical, osteopathic, chiropractic or clinical studies for which the holder was invited or appointed.

(2) The application for the temporary visiting

resident permit shall be made to the Department, in writing, on forms prescribed by the Department, and shall be accompanied by the required fee established by rule. The application shall require information that, in the judgment of the Department, will enable the Department to pass on the qualifications of the applicant.

(3) A temporary visiting resident permit shall be

valid for 180 days from the date of issuance or until the time the medical, osteopathic, chiropractic, or clinical studies are completed, whichever occurs first.

(4) The applicant for a temporary visiting resident

permit may be required to appear before the Licensing Board for an interview prior to, and as a requirement for, the issuance of a temporary visiting resident permit.

(Source: P.A. 97-622, eff. 11-23-11; 98-1140, eff. 12-30-14.)

(225 ILCS 60/19) (from Ch. 111, par. 4400-19)
(Section scheduled to be repealed on December 31, 2019)
Sec. 19. Licensure by endorsement. The Department may, in its discretion, issue a license by endorsement to any person who is currently licensed to practice medicine in all of its branches, or a chiropractic physician, in any other state, territory, country or province, upon the following conditions and submitting evidence satisfactory to the Department of the following:
(A) (Blank);
(B) That the applicant is of good moral character.

In determining moral character under this Section, the Department may take into consideration whether the applicant has engaged in conduct or activities which would constitute grounds for discipline under this Act. The Department may also request the applicant to submit, and may consider as evidence of moral character, endorsements from 2 or 3 individuals licensed under this Act;

(C) That the applicant is physically, mentally and

professionally capable of practicing medicine with reasonable judgment, skill and safety. In determining physical, mental and professional capacity under this Section the Licensing Board may, upon a showing of a possible incapacity, compel an applicant to submit to a mental or physical examination and evaluation, or both, in the same manner as provided in Section 22 and may condition or restrict any license, subject to the same terms and conditions as are provided for the Disciplinary Board under Section 22 of this Act.

(D) That if the applicant seeks to practice medicine

in all of its branches:

(1) if the applicant was licensed in another

jurisdiction prior to January 1, 1988, that the applicant has satisfied the educational requirements of paragraph (1) of subsection (A) or paragraph (2) of subsection (A) of Section 11 of this Act; or

(2) if the applicant was licensed in another

jurisdiction after December 31, 1987, that the applicant has satisfied the educational requirements of paragraph (A)(2) of Section 11 of this Act; and

(3) the requirements for a license to practice

medicine in all of its branches in the particular state, territory, country or province in which the applicant is licensed are deemed by the Department to have been substantially equivalent to the requirements for a license to practice medicine in all of its branches in force in this State at the date of the applicant's license;

(E) That if the applicant seeks to treat human

ailments without the use of drugs and without operative surgery:

(1) the applicant is a graduate of a chiropractic

school or college approved by the Department at the time of their graduation;

(2) the requirements for the applicant's license

to practice the treatment of human ailments without the use of drugs are deemed by the Department to have been substantially equivalent to the requirements for a license to practice in this State at the date of the applicant's license;

(F) That the Department may, in its discretion, issue

a license by endorsement to any graduate of a medical or osteopathic college, reputable and in good standing in the judgment of the Department, who has passed an examination for admission to the United States Public Health Service, or who has passed any other examination deemed by the Department to have been at least equal in all substantial respects to the examination required for admission to any such medical corps;

(G) That applications for licenses by endorsement

shall be filed with the Department, under oath, on forms prepared and furnished by the Department, and shall set forth, and applicants therefor shall supply such information respecting the life, education, professional practice, and moral character of applicants as the Department may require to be filed for its use;

(H) That the applicant undergo the criminal

background check established under Section 9.7 of this Act.

In the exercise of its discretion under this Section, the Department is empowered to consider and evaluate each applicant on an individual basis. It may take into account, among other things: the extent to which the applicant will bring unique experience and skills to the State of Illinois or the extent to which there is or is not available to the Department authentic and definitive information concerning the quality of medical education and clinical training which the applicant has had. Under no circumstances shall a license be issued under the provisions of this Section to any person who has previously taken and failed the written examination conducted by the Department for such license. In the exercise of its discretion under this Section, the Department may require an applicant to successfully complete an examination as recommended by the Licensing Board. The Department may also request the applicant to submit, and may consider as evidence of moral character, evidence from 2 or 3 individuals licensed under this Act. Applicants have 3 years from the date of application to complete the application process. If the process has not been completed within 3 years, the application shall be denied, the fees shall be forfeited, and the applicant must reapply and meet the requirements in effect at the time of reapplication.
(Source: P.A. 97-622, eff. 11-23-11; 98-1140, eff. 12-30-14.)

(225 ILCS 60/20) (from Ch. 111, par. 4400-20)
(Section scheduled to be repealed on December 31, 2019)
Sec. 20. Continuing education. The Department shall promulgate rules of continuing education for persons licensed under this Act that require an average of 50 hours of continuing education per license year. These rules shall be consistent with requirements of relevant professional associations, specialty societies, or boards. The rules shall also address variances in part or in whole for good cause, including, but not limited to, temporary illness or hardship. In establishing these rules, the Department shall consider educational requirements for medical staffs, requirements for specialty society board certification or for continuing education requirements as a condition of membership in societies representing the 2 categories of licensee under this Act. These rules shall assure that licensees are given the opportunity to participate in those programs sponsored by or through their professional associations or hospitals which are relevant to their practice. Each licensee is responsible for maintaining records of completion of continuing education and shall be prepared to produce the records when requested by the Department.
(Source: P.A. 97-622, eff. 11-23-11.)

(225 ILCS 60/21) (from Ch. 111, par. 4400-21)
(Section scheduled to be repealed on December 31, 2019)
Sec. 21. License renewal; reinstatement; inactive status; disposition and collection of fees.
(A) Renewal. The expiration date and renewal period for each license issued under this Act shall be set by rule. The holder of a license may renew the license by paying the required fee. The holder of a license may also renew the license within 90 days after its expiration by complying with the requirements for renewal and payment of an additional fee. A license renewal within 90 days after expiration shall be effective retroactively to the expiration date.
The Department shall attempt to provide through electronic means to each licensee under this Act, at least 60 days in advance of the expiration date of his or her license, a renewal notice. No such license shall be deemed to have lapsed until 90 days after the expiration date and after the Department has attempted to provide such notice as herein provided.
(B) Reinstatement. Any licensee who has permitted his or her license to lapse or who has had his or her license on inactive status may have his or her license reinstated by making application to the Department and filing proof acceptable to the Department of his or her fitness to have the license reinstated, including evidence certifying to active practice in another jurisdiction satisfactory to the Department, proof of meeting the continuing education requirements for one renewal period, and by paying the required reinstatement fee.
If the licensee has not maintained an active practice in another jurisdiction satisfactory to the Department, the Licensing Board shall determine, by an evaluation program established by rule, the applicant's fitness to resume active status and may require the licensee to complete a period of evaluated clinical experience and may require successful completion of a practical examination specified by the Licensing Board.
However, any registrant whose license has expired while he or she has been engaged (a) in Federal Service on active duty with the Army of the United States, the United States Navy, the Marine Corps, the Air Force, the Coast Guard, the Public Health Service or the State Militia called into the service or training of the United States of America, or (b) in training or education under the supervision of the United States preliminary to induction into the military service, may have his or her license reinstated without paying any lapsed renewal fees, if within 2 years after honorable termination of such service, training, or education, he or she furnishes to the Department with satisfactory evidence to the effect that he or she has been so engaged and that his or her service, training, or education has been so terminated.
(C) Inactive licenses. Any licensee who notifies the Department, in writing on forms prescribed by the Department, may elect to place his or her license on an inactive status and shall, subject to rules of the Department, be excused from payment of renewal fees until he or she notifies the Department in writing of his or her desire to resume active status.
Any licensee requesting reinstatement from inactive status shall be required to pay the current renewal fee, provide proof of meeting the continuing education requirements for the period of time the license is inactive not to exceed one renewal period, and shall be required to reinstate his or her license as provided in subsection (B).
Any licensee whose license is in an inactive status shall not practice in the State of Illinois.
(D) Disposition of monies collected. All monies collected under this Act by the Department shall be deposited in the Illinois State Medical Disciplinary Fund in the State Treasury, and used only for the following purposes: (a) by the Disciplinary Board and Licensing Board in the exercise of its powers and performance of its duties, as such use is made by the Department with full consideration of all recommendations of the Disciplinary Board and Licensing Board, (b) for costs directly related to persons licensed under this Act, and (c) for direct and allocable indirect costs related to the public purposes of the Department.
Moneys in the Fund may be transferred to the Professions Indirect Cost Fund as authorized under Section 2105-300 of the Department of Professional Regulation Law (20 ILCS 2105/2105-300).
The State Comptroller shall order and the State Treasurer shall transfer an amount equal to $1,100,000 from the Illinois State Medical Disciplinary Fund to the Local Government Tax Fund on each of the following dates: July 1, 2014, October 1, 2014, January 1, 2015, July 1, 2017, October 1, 2017, and January 1, 2018. These transfers shall constitute repayment of the $6,600,000 transfer made under Section 6z-18 of the State Finance Act.
All earnings received from investment of monies in the Illinois State Medical Disciplinary Fund shall be deposited in the Illinois State Medical Disciplinary Fund and shall be used for the same purposes as fees deposited in such Fund.
(E) Fees. The following fees are nonrefundable.
(1) Applicants for any examination shall be required

to pay, either to the Department or to the designated testing service, a fee covering the cost of determining the applicant's eligibility and providing the examination. Failure to appear for the examination on the scheduled date, at the time and place specified, after the applicant's application for examination has been received and acknowledged by the Department or the designated testing service, shall result in the forfeiture of the examination fee.

(2) Before July 1, 2018, the fee for a license under

Section 9 of this Act is $700. Beginning on July 1, 2018, the fee for a license under Section 9 of this Act is $500.

(3) Before July 1, 2018, the fee for a license under

Section 19 of this Act is $700. Beginning on July 1, 2018, the fee for a license under Section 19 of this Act is $500.

(4) Before July 1, 2018, the fee for the renewal of a

license for a resident of Illinois shall be calculated at the rate of $230 per year, and beginning on July 1, 2018, the fee for the renewal of a license shall be $167, except for licensees who were issued a license within 12 months of the expiration date of the license, before July 1, 2018, the fee for the renewal shall be $230, and beginning on July 1, 2018 that fee will be $167. Before July 1, 2018, the fee for the renewal of a license for a nonresident shall be calculated at the rate of $460 per year, and beginning on July 1, 2018, the fee for the renewal of a license for a nonresident shall be $250, except for licensees who were issued a license within 12 months of the expiration date of the license, before July 1, 2018, the fee for the renewal shall be $460, and beginning on July 1, 2018 that fee will be $250.

(5) The fee for the reinstatement of a license other

than from inactive status, is $230. In addition, payment of all lapsed renewal fees not to exceed $1,400 is required.

(6) The fee for a 3-year temporary license under

Section 17 is $230.

(7) The fee for the issuance of a duplicate license,

for the issuance of a replacement license for a license which has been lost or destroyed, or for the issuance of a license with a change of name or address other than during the renewal period is $20. No fee is required for name and address changes on Department records when no duplicate license is issued.

(8) The fee to be paid for a license record for any

purpose is $20.

(9) The fee to be paid to have the scoring of an

examination, administered by the Department, reviewed and verified, is $20 plus any fees charged by the applicable testing service.

(10) The fee to be paid by a licensee for a wall

certificate showing his or her license shall be the actual cost of producing the certificate as determined by the Department.

(11) The fee for a roster of persons licensed as

physicians in this State shall be the actual cost of producing such a roster as determined by the Department.

(F) Any person who delivers a check or other payment to the Department that is returned to the Department unpaid by the financial institution upon which it is drawn shall pay to the Department, in addition to the amount already owed to the Department, a fine of $50. The fines imposed by this Section are in addition to any other discipline provided under this Act for unlicensed practice or practice on a nonrenewed license. The Department shall notify the person that payment of fees and fines shall be paid to the Department by certified check or money order within 30 calendar days of the notification. If, after the expiration of 30 days from the date of the notification, the person has failed to submit the necessary remittance, the Department shall automatically terminate the license or permit or deny the application, without hearing. If, after termination or denial, the person seeks a license or permit, he or she shall apply to the Department for reinstatement or issuance of the license or permit and pay all fees and fines due to the Department. The Department may establish a fee for the processing of an application for reinstatement of a license or permit to pay all expenses of processing this application. The Secretary may waive the fines due under this Section in individual cases where the Secretary finds that the fines would be unreasonable or unnecessarily burdensome.
(Source: P.A. 98-3, eff. 3-8-13; 98-1140, eff. 12-30-14; 99-909, eff. 12-16-16.)

(225 ILCS 60/22) (from Ch. 111, par. 4400-22)
(Text of Section from P.A. 100-429)
(Section scheduled to be repealed on December 31, 2019)
Sec. 22. Disciplinary action.
(A) The Department may revoke, suspend, place on probation, reprimand, refuse to issue or renew, or take any other disciplinary or non-disciplinary action as the Department may deem proper with regard to the license or permit of any person issued under this Act, including imposing fines not to exceed $10,000 for each violation, upon any of the following grounds:
(1) Performance of an elective abortion in any place,

locale, facility, or institution other than:

(a) a facility licensed pursuant to the

Ambulatory Surgical Treatment Center Act;

(b) an institution licensed under the Hospital

Licensing Act;

(c) an ambulatory surgical treatment center or

hospitalization or care facility maintained by the State or any agency thereof, where such department or agency has authority under law to establish and enforce standards for the ambulatory surgical treatment centers, hospitalization, or care facilities under its management and control;

(d) ambulatory surgical treatment centers,

hospitalization or care facilities maintained by the Federal Government; or

(e) ambulatory surgical treatment centers,

hospitalization or care facilities maintained by any university or college established under the laws of this State and supported principally by public funds raised by taxation.

(2) Performance of an abortion procedure in a willful

and wanton manner on a woman who was not pregnant at the time the abortion procedure was performed.

(3) A plea of guilty or nolo contendere, finding of

guilt, jury verdict, or entry of judgment or sentencing, including, but not limited to, convictions, preceding sentences of supervision, conditional discharge, or first offender probation, under the laws of any jurisdiction of the United States of any crime that is a felony.

(4) Gross negligence in practice under this Act.
(5) Engaging in dishonorable, unethical or

unprofessional conduct of a character likely to deceive, defraud or harm the public.

(6) Obtaining any fee by fraud, deceit, or

misrepresentation.

(7) Habitual or excessive use or abuse of drugs

defined in law as controlled substances, of alcohol, or of any other substances which results in the inability to practice with reasonable judgment, skill or safety.

(8) Practicing under a false or, except as provided

by law, an assumed name.

(9) Fraud or misrepresentation in applying for, or

procuring, a license under this Act or in connection with applying for renewal of a license under this Act.

(10) Making a false or misleading statement regarding

their skill or the efficacy or value of the medicine, treatment, or remedy prescribed by them at their direction in the treatment of any disease or other condition of the body or mind.

(11) Allowing another person or organization to use

their license, procured under this Act, to practice.

(12) Adverse action taken by another state or

jurisdiction against a license or other authorization to practice as a medical doctor, doctor of osteopathy, doctor of osteopathic medicine or doctor of chiropractic, a certified copy of the record of the action taken by the other state or jurisdiction being prima facie evidence thereof. This includes any adverse action taken by a State or federal agency that prohibits a medical doctor, doctor of osteopathy, doctor of osteopathic medicine, or doctor of chiropractic from providing services to the agency's participants.

(13) Violation of any provision of this Act or of the

Medical Practice Act prior to the repeal of that Act, or violation of the rules, or a final administrative action of the Secretary, after consideration of the recommendation of the Disciplinary Board.

(14) Violation of the prohibition against fee

splitting in Section 22.2 of this Act.

(15) A finding by the Disciplinary Board that the

registrant after having his or her license placed on probationary status or subjected to conditions or restrictions violated the terms of the probation or failed to comply with such terms or conditions.

(16) Abandonment of a patient.
(17) Prescribing, selling, administering,

distributing, giving or self-administering any drug classified as a controlled substance (designated product) or narcotic for other than medically accepted therapeutic purposes.

(18) Promotion of the sale of drugs, devices,

appliances or goods provided for a patient in such manner as to exploit the patient for financial gain of the physician.

(19) Offering, undertaking or agreeing to cure or

treat disease by a secret method, procedure, treatment or medicine, or the treating, operating or prescribing for any human condition by a method, means or procedure which the licensee refuses to divulge upon demand of the Department.

(20) Immoral conduct in the commission of any act

including, but not limited to, commission of an act of sexual misconduct related to the licensee's practice.

(21) Willfully making or filing false records or

reports in his or her practice as a physician, including, but not limited to, false records to support claims against the medical assistance program of the Department of Healthcare and Family Services (formerly Department of Public Aid) under the Illinois Public Aid Code.

(22) Willful omission to file or record, or willfully

impeding the filing or recording, or inducing another person to omit to file or record, medical reports as required by law, or willfully failing to report an instance of suspected abuse or neglect as required by law.

(23) Being named as a perpetrator in an indicated

report by the Department of Children and Family Services under the Abused and Neglected Child Reporting Act, and upon proof by clear and convincing evidence that the licensee has caused a child to be an abused child or neglected child as defined in the Abused and Neglected Child Reporting Act.

(24) Solicitation of professional patronage by any

corporation, agents or persons, or profiting from those representing themselves to be agents of the licensee.

(25) Gross and willful and continued overcharging for

professional services, including filing false statements for collection of fees for which services are not rendered, including, but not limited to, filing such false statements for collection of monies for services not rendered from the medical assistance program of the Department of Healthcare and Family Services (formerly Department of Public Aid) under the Illinois Public Aid Code.

(26) A pattern of practice or other behavior which

demonstrates incapacity or incompetence to practice under this Act.

(27) Mental illness or disability which results in

the inability to practice under this Act with reasonable judgment, skill or safety.

(28) Physical illness, including, but not limited to,

deterioration through the aging process, or loss of motor skill which results in a physician's inability to practice under this Act with reasonable judgment, skill or safety.

(29) Cheating on or attempt to subvert the licensing

examinations administered under this Act.

(30) Willfully or negligently violating the

confidentiality between physician and patient except as required by law.

(31) The use of any false, fraudulent, or deceptive

statement in any document connected with practice under this Act.

(32) Aiding and abetting an individual not licensed

under this Act in the practice of a profession licensed under this Act.

(33) Violating state or federal laws or regulations

relating to controlled substances, legend drugs, or ephedra as defined in the Ephedra Prohibition Act.

(34) Failure to report to the Department any adverse

final action taken against them by another licensing jurisdiction (any other state or any territory of the United States or any foreign state or country), by any peer review body, by any health care institution, by any professional society or association related to practice under this Act, by any governmental agency, by any law enforcement agency, or by any court for acts or conduct similar to acts or conduct which would constitute grounds for action as defined in this Section.

(35) Failure to report to the Department surrender of

a license or authorization to practice as a medical doctor, a doctor of osteopathy, a doctor of osteopathic medicine, or doctor of chiropractic in another state or jurisdiction, or surrender of membership on any medical staff or in any medical or professional association or society, while under disciplinary investigation by any of those authorities or bodies, for acts or conduct similar to acts or conduct which would constitute grounds for action as defined in this Section.

(36) Failure to report to the Department any adverse

judgment, settlement, or award arising from a liability claim related to acts or conduct similar to acts or conduct which would constitute grounds for action as defined in this Section.

(37) Failure to provide copies of medical records as

required by law.

(38) Failure to furnish the Department, its

investigators or representatives, relevant information, legally requested by the Department after consultation with the Chief Medical Coordinator or the Deputy Medical Coordinator.

(39) Violating the Health Care Worker Self-Referral

Act.

(40) Willful failure to provide notice when notice is

required under the Parental Notice of Abortion Act of 1995.

(41) Failure to establish and maintain records of

patient care and treatment as required by this law.

(42) Entering into an excessive number of written

collaborative agreements with licensed advanced practice nurses resulting in an inability to adequately collaborate.

(43) Repeated failure to adequately collaborate with

a licensed advanced practice nurse.

(44) Violating the Compassionate Use of Medical

Cannabis Pilot Program Act.

(45) Entering into an excessive number of written

collaborative agreements with licensed prescribing psychologists resulting in an inability to adequately collaborate.

(46) Repeated failure to adequately collaborate with

a licensed prescribing psychologist.

(47) Willfully failing to report an instance of

suspected abuse, neglect, financial exploitation, or self-neglect of an eligible adult as defined in and required by the Adult Protective Services Act.

(48) Being named as an abuser in a verified report

by the Department on Aging under the Adult Protective Services Act, and upon proof by clear and convincing evidence that the licensee abused, neglected, or financially exploited an eligible adult as defined in the Adult Protective Services Act.

Except for actions involving the ground numbered (26), all proceedings to suspend, revoke, place on probationary status, or take any other disciplinary action as the Department may deem proper, with regard to a license on any of the foregoing grounds, must be commenced within 5 years next after receipt by the Department of a complaint alleging the commission of or notice of the conviction order for any of the acts described herein. Except for the grounds numbered (8), (9), (26), and (29), no action shall be commenced more than 10 years after the date of the incident or act alleged to have violated this Section. For actions involving the ground numbered (26), a pattern of practice or other behavior includes all incidents alleged to be part of the pattern of practice or other behavior that occurred, or a report pursuant to Section 23 of this Act received, within the 10-year period preceding the filing of the complaint. In the event of the settlement of any claim or cause of action in favor of the claimant or the reduction to final judgment of any civil action in favor of the plaintiff, such claim, cause of action or civil action being grounded on the allegation that a person licensed under this Act was negligent in providing care, the Department shall have an additional period of 2 years from the date of notification to the Department under Section 23 of this Act of such settlement or final judgment in which to investigate and commence formal disciplinary proceedings under Section 36 of this Act, except as otherwise provided by law. The time during which the holder of the license was outside the State of Illinois shall not be included within any period of time limiting the commencement of disciplinary action by the Department.
The entry of an order or judgment by any circuit court establishing that any person holding a license under this Act is a person in need of mental treatment operates as a suspension of that license. That person may resume their practice only upon the entry of a Departmental order based upon a finding by the Disciplinary Board that they have been determined to be recovered from mental illness by the court and upon the Disciplinary Board's recommendation that they be permitted to resume their practice.
The Department may refuse to issue or take disciplinary action concerning the license of any person who fails to file a return, or to pay the tax, penalty or interest shown in a filed return, or to pay any final assessment of tax, penalty or interest, as required by any tax Act administered by the Illinois Department of Revenue, until such time as the requirements of any such tax Act are satisfied as determined by the Illinois Department of Revenue.
The Department, upon the recommendation of the Disciplinary Board, shall adopt rules which set forth standards to be used in determining:
(a) when a person will be deemed sufficiently

rehabilitated to warrant the public trust;

(b) what constitutes dishonorable, unethical or

unprofessional conduct of a character likely to deceive, defraud, or harm the public;

(c) what constitutes immoral conduct in the

commission of any act, including, but not limited to, commission of an act of sexual misconduct related to the licensee's practice; and

(d) what constitutes gross negligence in the practice

of medicine.

However, no such rule shall be admissible into evidence in any civil action except for review of a licensing or other disciplinary action under this Act.
In enforcing this Section, the Disciplinary Board or the Licensing Board, upon a showing of a possible violation, may compel, in the case of the Disciplinary Board, any individual who is licensed to practice under this Act or holds a permit to practice under this Act, or, in the case of the Licensing Board, any individual who has applied for licensure or a permit pursuant to this Act, to submit to a mental or physical examination and evaluation, or both, which may include a substance abuse or sexual offender evaluation, as required by the Licensing Board or Disciplinary Board and at the expense of the Department. The Disciplinary Board or Licensing Board shall specifically designate the examining physician licensed to practice medicine in all of its branches or, if applicable, the multidisciplinary team involved in providing the mental or physical examination and evaluation, or both. The multidisciplinary team shall be led by a physician licensed to practice medicine in all of its branches and may consist of one or more or a combination of physicians licensed to practice medicine in all of its branches, licensed chiropractic physicians, licensed clinical psychologists, licensed clinical social workers, licensed clinical professional counselors, and other professional and administrative staff. Any examining physician or member of the multidisciplinary team may require any person ordered to submit to an examination and evaluation pursuant to this Section to submit to any additional supplemental testing deemed necessary to complete any examination or evaluation process, including, but not limited to, blood testing, urinalysis, psychological testing, or neuropsychological testing. The Disciplinary Board, the Licensing Board, or the Department may order the examining physician or any member of the multidisciplinary team to provide to the Department, the Disciplinary Board, or the Licensing Board any and all records, including business records, that relate to the examination and evaluation, including any supplemental testing performed. The Disciplinary Board, the Licensing Board, or the Department may order the examining physician or any member of the multidisciplinary team to present testimony concerning this examination and evaluation of the licensee, permit holder, or applicant, including testimony concerning any supplemental testing or documents relating to the examination and evaluation. No information, report, record, or other documents in any way related to the examination and evaluation shall be excluded by reason of any common law or statutory privilege relating to communication between the licensee, permit holder, or applicant and the examining physician or any member of the multidisciplinary team. No authorization is necessary from the licensee, permit holder, or applicant ordered to undergo an evaluation and examination for the examining physician or any member of the multidisciplinary team to provide information, reports, records, or other documents or to provide any testimony regarding the examination and evaluation. The individual to be examined may have, at his or her own expense, another physician of his or her choice present during all aspects of the examination. Failure of any individual to submit to mental or physical examination and evaluation, or both, when directed, shall result in an automatic suspension, without hearing, until such time as the individual submits to the examination. If the Disciplinary Board or Licensing Board finds a physician unable to practice following an examination and evaluation because of the reasons set forth in this Section, the Disciplinary Board or Licensing Board shall require such physician to submit to care, counseling, or treatment by physicians, or other health care professionals, approved or designated by the Disciplinary Board, as a condition for issued, continued, reinstated, or renewed licensure to practice. Any physician, whose license was granted pursuant to Sections 9, 17, or 19 of this Act, or, continued, reinstated, renewed, disciplined or supervised, subject to such terms, conditions or restrictions who shall fail to comply with such terms, conditions or restrictions, or to complete a required program of care, counseling, or treatment, as determined by the Chief Medical Coordinator or Deputy Medical Coordinators, shall be referred to the Secretary for a determination as to whether the licensee shall have their license suspended immediately, pending a hearing by the Disciplinary Board. In instances in which the Secretary immediately suspends a license under this Section, a hearing upon such person's license must be convened by the Disciplinary Board within 15 days after such suspension and completed without appreciable delay. The Disciplinary Board shall have the authority to review the subject physician's record of treatment and counseling regarding the impairment, to the extent permitted by applicable federal statutes and regulations safeguarding the confidentiality of medical records.
An individual licensed under this Act, affected under this Section, shall be afforded an opportunity to demonstrate to the Disciplinary Board that they can resume practice in compliance with acceptable and prevailing standards under the provisions of their license.
The Department may promulgate rules for the imposition of fines in disciplinary cases, not to exceed $10,000 for each violation of this Act. Fines may be imposed in conjunction with other forms of disciplinary action, but shall not be the exclusive disposition of any disciplinary action arising out of conduct resulting in death or injury to a patient. Any funds collected from such fines shall be deposited in the Illinois State Medical Disciplinary Fund.
All fines imposed under this Section shall be paid within 60 days after the effective date of the order imposing the fine or in accordance with the terms set forth in the order imposing the fine.
(B) The Department shall revoke the license or permit issued under this Act to practice medicine or a chiropractic physician who has been convicted a second time of committing any felony under the Illinois Controlled Substances Act or the Methamphetamine Control and Community Protection Act, or who has been convicted a second time of committing a Class 1 felony under Sections 8A-3 and 8A-6 of the Illinois Public Aid Code. A person whose license or permit is revoked under this subsection B shall be prohibited from practicing medicine or treating human ailments without the use of drugs and without operative surgery.
(C) The Department shall not revoke, suspend, place on probation, reprimand, refuse to issue or renew, or take any other disciplinary or non-disciplinary action against the license or permit issued under this Act to practice medicine to a physician based solely upon the recommendation of the physician to an eligible patient regarding, or prescription for, or treatment with, an investigational drug, biological product, or device.
(D) The Disciplinary Board shall recommend to the Department civil penalties and any other appropriate discipline in disciplinary cases when the Board finds that a physician willfully performed an abortion with actual knowledge that the person upon whom the abortion has been performed is a minor or an incompetent person without notice as required under the Parental Notice of Abortion Act of 1995. Upon the Board's recommendation, the Department shall impose, for the first violation, a civil penalty of $1,000 and for a second or subsequent violation, a civil penalty of $5,000.
(Source: P.A. 99-270, eff. 1-1-16; 99-933, eff. 1-27-17; 100-429, eff. 8-25-17.)

(Text of Section from P.A. 100-513)
(Section scheduled to be repealed on December 31, 2019)
Sec. 22. Disciplinary action.
(A) The Department may revoke, suspend, place on probation, reprimand, refuse to issue or renew, or take any other disciplinary or non-disciplinary action as the Department may deem proper with regard to the license or permit of any person issued under this Act, including imposing fines not to exceed $10,000 for each violation, upon any of the following grounds:
(1) Performance of an elective abortion in any place,

locale, facility, or institution other than:

(a) a facility licensed pursuant to the

Ambulatory Surgical Treatment Center Act;

(b) an institution licensed under the Hospital

Licensing Act;

(c) an ambulatory surgical treatment center or

hospitalization or care facility maintained by the State or any agency thereof, where such department or agency has authority under law to establish and enforce standards for the ambulatory surgical treatment centers, hospitalization, or care facilities under its management and control;

(d) ambulatory surgical treatment centers,

hospitalization or care facilities maintained by the Federal Government; or

(e) ambulatory surgical treatment centers,

hospitalization or care facilities maintained by any university or college established under the laws of this State and supported principally by public funds raised by taxation.

(2) Performance of an abortion procedure in a wilful

and wanton manner on a woman who was not pregnant at the time the abortion procedure was performed.

(3) A plea of guilty or nolo contendere, finding of

guilt, jury verdict, or entry of judgment or sentencing, including, but not limited to, convictions, preceding sentences of supervision, conditional discharge, or first offender probation, under the laws of any jurisdiction of the United States of any crime that is a felony.

(4) Gross negligence in practice under this Act.
(5) Engaging in dishonorable, unethical or

unprofessional conduct of a character likely to deceive, defraud or harm the public.

(6) Obtaining any fee by fraud, deceit, or

misrepresentation.

(7) Habitual or excessive use or abuse of drugs

defined in law as controlled substances, of alcohol, or of any other substances which results in the inability to practice with reasonable judgment, skill or safety.

(8) Practicing under a false or, except as provided

by law, an assumed name.

(9) Fraud or misrepresentation in applying for, or

procuring, a license under this Act or in connection with applying for renewal of a license under this Act.

(10) Making a false or misleading statement regarding

their skill or the efficacy or value of the medicine, treatment, or remedy prescribed by them at their direction in the treatment of any disease or other condition of the body or mind.

(11) Allowing another person or organization to use

their license, procured under this Act, to practice.

(12) Adverse action taken by another state or

jurisdiction against a license or other authorization to practice as a medical doctor, doctor of osteopathy, doctor of osteopathic medicine or doctor of chiropractic, a certified copy of the record of the action taken by the other state or jurisdiction being prima facie evidence thereof. This includes any adverse action taken by a State or federal agency that prohibits a medical doctor, doctor of osteopathy, doctor of osteopathic medicine, or doctor of chiropractic from providing services to the agency's participants.

(13) Violation of any provision of this Act or of the

Medical Practice Act prior to the repeal of that Act, or violation of the rules, or a final administrative action of the Secretary, after consideration of the recommendation of the Disciplinary Board.

(14) Violation of the prohibition against fee

splitting in Section 22.2 of this Act.

(15) A finding by the Disciplinary Board that the

registrant after having his or her license placed on probationary status or subjected to conditions or restrictions violated the terms of the probation or failed to comply with such terms or conditions.

(16) Abandonment of a patient.
(17) Prescribing, selling, administering,

distributing, giving or self-administering any drug classified as a controlled substance (designated product) or narcotic for other than medically accepted therapeutic purposes.

(18) Promotion of the sale of drugs, devices,

appliances or goods provided for a patient in such manner as to exploit the patient for financial gain of the physician.

(19) Offering, undertaking or agreeing to cure or

treat disease by a secret method, procedure, treatment or medicine, or the treating, operating or prescribing for any human condition by a method, means or procedure which the licensee refuses to divulge upon demand of the Department.

(20) Immoral conduct in the commission of any act

including, but not limited to, commission of an act of sexual misconduct related to the licensee's practice.

(21) Wilfully making or filing false records or

reports in his or her practice as a physician, including, but not limited to, false records to support claims against the medical assistance program of the Department of Healthcare and Family Services (formerly Department of Public Aid) under the Illinois Public Aid Code.

(22) Wilful omission to file or record, or wilfully

impeding the filing or recording, or inducing another person to omit to file or record, medical reports as required by law, or wilfully failing to report an instance of suspected abuse or neglect as required by law.

(23) Being named as a perpetrator in an indicated

report by the Department of Children and Family Services under the Abused and Neglected Child Reporting Act, and upon proof by clear and convincing evidence that the licensee has caused a child to be an abused child or neglected child as defined in the Abused and Neglected Child Reporting Act.

(24) Solicitation of professional patronage by any

corporation, agents or persons, or profiting from those representing themselves to be agents of the licensee.

(25) Gross and wilful and continued overcharging for

professional services, including filing false statements for collection of fees for which services are not rendered, including, but not limited to, filing such false statements for collection of monies for services not rendered from the medical assistance program of the Department of Healthcare and Family Services (formerly Department of Public Aid) under the Illinois Public Aid Code.

(26) A pattern of practice or other behavior which

demonstrates incapacity or incompetence to practice under this Act.

(27) Mental illness or disability which results in

the inability to practice under this Act with reasonable judgment, skill or safety.

(28) Physical illness, including, but not limited to,

deterioration through the aging process, or loss of motor skill which results in a physician's inability to practice under this Act with reasonable judgment, skill or safety.

(29) Cheating on or attempt to subvert the licensing

examinations administered under this Act.

(30) Wilfully or negligently violating the

confidentiality between physician and patient except as required by law.

(31) The use of any false, fraudulent, or deceptive

statement in any document connected with practice under this Act.

(32) Aiding and abetting an individual not licensed

under this Act in the practice of a profession licensed under this Act.

(33) Violating state or federal laws or regulations

relating to controlled substances, legend drugs, or ephedra as defined in the Ephedra Prohibition Act.

(34) Failure to report to the Department any adverse

final action taken against them by another licensing jurisdiction (any other state or any territory of the United States or any foreign state or country), by any peer review body, by any health care institution, by any professional society or association related to practice under this Act, by any governmental agency, by any law enforcement agency, or by any court for acts or conduct similar to acts or conduct which would constitute grounds for action as defined in this Section.

(35) Failure to report to the Department surrender of

a license or authorization to practice as a medical doctor, a doctor of osteopathy, a doctor of osteopathic medicine, or doctor of chiropractic in another state or jurisdiction, or surrender of membership on any medical staff or in any medical or professional association or society, while under disciplinary investigation by any of those authorities or bodies, for acts or conduct similar to acts or conduct which would constitute grounds for action as defined in this Section.

(36) Failure to report to the Department any adverse

judgment, settlement, or award arising from a liability claim related to acts or conduct similar to acts or conduct which would constitute grounds for action as defined in this Section.

(37) Failure to provide copies of medical records as

required by law.

(38) Failure to furnish the Department, its

investigators or representatives, relevant information, legally requested by the Department after consultation with the Chief Medical Coordinator or the Deputy Medical Coordinator.

(39) Violating the Health Care Worker Self-Referral

Act.

(40) Willful failure to provide notice when notice is

required under the Parental Notice of Abortion Act of 1995.

(41) Failure to establish and maintain records of

patient care and treatment as required by this law.

(42) Entering into an excessive number of written

collaborative agreements with licensed advanced practice registered nurses resulting in an inability to adequately collaborate.

(43) Repeated failure to adequately collaborate with

a licensed advanced practice registered nurse.

(44) Violating the Compassionate Use of Medical

Cannabis Pilot Program Act.

(45) Entering into an excessive number of written

collaborative agreements with licensed prescribing psychologists resulting in an inability to adequately collaborate.

(46) Repeated failure to adequately collaborate with

a licensed prescribing psychologist.

Except for actions involving the ground numbered (26), all proceedings to suspend, revoke, place on probationary status, or take any other disciplinary action as the Department may deem proper, with regard to a license on any of the foregoing grounds, must be commenced within 5 years next after receipt by the Department of a complaint alleging the commission of or notice of the conviction order for any of the acts described herein. Except for the grounds numbered (8), (9), (26), and (29), no action shall be commenced more than 10 years after the date of the incident or act alleged to have violated this Section. For actions involving the ground numbered (26), a pattern of practice or other behavior includes all incidents alleged to be part of the pattern of practice or other behavior that occurred, or a report pursuant to Section 23 of this Act received, within the 10-year period preceding the filing of the complaint. In the event of the settlement of any claim or cause of action in favor of the claimant or the reduction to final judgment of any civil action in favor of the plaintiff, such claim, cause of action or civil action being grounded on the allegation that a person licensed under this Act was negligent in providing care, the Department shall have an additional period of 2 years from the date of notification to the Department under Section 23 of this Act of such settlement or final judgment in which to investigate and commence formal disciplinary proceedings under Section 36 of this Act, except as otherwise provided by law. The time during which the holder of the license was outside the State of Illinois shall not be included within any period of time limiting the commencement of disciplinary action by the Department.
The entry of an order or judgment by any circuit court establishing that any person holding a license under this Act is a person in need of mental treatment operates as a suspension of that license. That person may resume their practice only upon the entry of a Departmental order based upon a finding by the Disciplinary Board that they have been determined to be recovered from mental illness by the court and upon the Disciplinary Board's recommendation that they be permitted to resume their practice.
The Department may refuse to issue or take disciplinary action concerning the license of any person who fails to file a return, or to pay the tax, penalty or interest shown in a filed return, or to pay any final assessment of tax, penalty or interest, as required by any tax Act administered by the Illinois Department of Revenue, until such time as the requirements of any such tax Act are satisfied as determined by the Illinois Department of Revenue.
The Department, upon the recommendation of the Disciplinary Board, shall adopt rules which set forth standards to be used in determining:
(a) when a person will be deemed sufficiently

rehabilitated to warrant the public trust;

(b) what constitutes dishonorable, unethical or

unprofessional conduct of a character likely to deceive, defraud, or harm the public;

(c) what constitutes immoral conduct in the

commission of any act, including, but not limited to, commission of an act of sexual misconduct related to the licensee's practice; and

(d) what constitutes gross negligence in the practice

of medicine.

However, no such rule shall be admissible into evidence in any civil action except for review of a licensing or other disciplinary action under this Act.
In enforcing this Section, the Disciplinary Board or the Licensing Board, upon a showing of a possible violation, may compel, in the case of the Disciplinary Board, any individual who is licensed to practice under this Act or holds a permit to practice under this Act, or, in the case of the Licensing Board, any individual who has applied for licensure or a permit pursuant to this Act, to submit to a mental or physical examination and evaluation, or both, which may include a substance abuse or sexual offender evaluation, as required by the Licensing Board or Disciplinary Board and at the expense of the Department. The Disciplinary Board or Licensing Board shall specifically designate the examining physician licensed to practice medicine in all of its branches or, if applicable, the multidisciplinary team involved in providing the mental or physical examination and evaluation, or both. The multidisciplinary team shall be led by a physician licensed to practice medicine in all of its branches and may consist of one or more or a combination of physicians licensed to practice medicine in all of its branches, licensed chiropractic physicians, licensed clinical psychologists, licensed clinical social workers, licensed clinical professional counselors, and other professional and administrative staff. Any examining physician or member of the multidisciplinary team may require any person ordered to submit to an examination and evaluation pursuant to this Section to submit to any additional supplemental testing deemed necessary to complete any examination or evaluation process, including, but not limited to, blood testing, urinalysis, psychological testing, or neuropsychological testing. The Disciplinary Board, the Licensing Board, or the Department may order the examining physician or any member of the multidisciplinary team to provide to the Department, the Disciplinary Board, or the Licensing Board any and all records, including business records, that relate to the examination and evaluation, including any supplemental testing performed. The Disciplinary Board, the Licensing Board, or the Department may order the examining physician or any member of the multidisciplinary team to present testimony concerning this examination and evaluation of the licensee, permit holder, or applicant, including testimony concerning any supplemental testing or documents relating to the examination and evaluation. No information, report, record, or other documents in any way related to the examination and evaluation shall be excluded by reason of any common law or statutory privilege relating to communication between the licensee, permit holder, or applicant and the examining physician or any member of the multidisciplinary team. No authorization is necessary from the licensee, permit holder, or applicant ordered to undergo an evaluation and examination for the examining physician or any member of the multidisciplinary team to provide information, reports, records, or other documents or to provide any testimony regarding the examination and evaluation. The individual to be examined may have, at his or her own expense, another physician of his or her choice present during all aspects of the examination. Failure of any individual to submit to mental or physical examination and evaluation, or both, when directed, shall result in an automatic suspension, without hearing, until such time as the individual submits to the examination. If the Disciplinary Board or Licensing Board finds a physician unable to practice following an examination and evaluation because of the reasons set forth in this Section, the Disciplinary Board or Licensing Board shall require such physician to submit to care, counseling, or treatment by physicians, or other health care professionals, approved or designated by the Disciplinary Board, as a condition for issued, continued, reinstated, or renewed licensure to practice. Any physician, whose license was granted pursuant to Sections 9, 17, or 19 of this Act, or, continued, reinstated, renewed, disciplined or supervised, subject to such terms, conditions or restrictions who shall fail to comply with such terms, conditions or restrictions, or to complete a required program of care, counseling, or treatment, as determined by the Chief Medical Coordinator or Deputy Medical Coordinators, shall be referred to the Secretary for a determination as to whether the licensee shall have their license suspended immediately, pending a hearing by the Disciplinary Board. In instances in which the Secretary immediately suspends a license under this Section, a hearing upon such person's license must be convened by the Disciplinary Board within 15 days after such suspension and completed without appreciable delay. The Disciplinary Board shall have the authority to review the subject physician's record of treatment and counseling regarding the impairment, to the extent permitted by applicable federal statutes and regulations safeguarding the confidentiality of medical records.
An individual licensed under this Act, affected under this Section, shall be afforded an opportunity to demonstrate to the Disciplinary Board that they can resume practice in compliance with acceptable and prevailing standards under the provisions of their license.
The Department may promulgate rules for the imposition of fines in disciplinary cases, not to exceed $10,000 for each violation of this Act. Fines may be imposed in conjunction with other forms of disciplinary action, but shall not be the exclusive disposition of any disciplinary action arising out of conduct resulting in death or injury to a patient. Any funds collected from such fines shall be deposited in the Illinois State Medical Disciplinary Fund.
All fines imposed under this Section shall be paid within 60 days after the effective date of the order imposing the fine or in accordance with the terms set forth in the order imposing the fine.
(B) The Department shall revoke the license or permit issued under this Act to practice medicine or a chiropractic physician who has been convicted a second time of committing any felony under the Illinois Controlled Substances Act or the Methamphetamine Control and Community Protection Act, or who has been convicted a second time of committing a Class 1 felony under Sections 8A-3 and 8A-6 of the Illinois Public Aid Code. A person whose license or permit is revoked under this subsection B shall be prohibited from practicing medicine or treating human ailments without the use of drugs and without operative surgery.
(C) The Department shall not revoke, suspend, place on probation, reprimand, refuse to issue or renew, or take any other disciplinary or non-disciplinary action against the license or permit issued under this Act to practice medicine to a physician based solely upon the recommendation of the physician to an eligible patient regarding, or prescription for, or treatment with, an investigational drug, biological product, or device.
(D) The Disciplinary Board shall recommend to the Department civil penalties and any other appropriate discipline in disciplinary cases when the Board finds that a physician willfully performed an abortion with actual knowledge that the person upon whom the abortion has been performed is a minor or an incompetent person without notice as required under the Parental Notice of Abortion Act of 1995. Upon the Board's recommendation, the Department shall impose, for the first violation, a civil penalty of $1,000 and for a second or subsequent violation, a civil penalty of $5,000.
(Source: P.A. 99-270, eff. 1-1-16; 99-933, eff. 1-27-17; 100-513, eff. 1-1-18.)

(225 ILCS 60/22.2)
(Section scheduled to be repealed on December 31, 2019)
Sec. 22.2. Prohibition against fee splitting.
(a) A licensee under this Act may not directly or indirectly divide, share or split any professional fee or other form of compensation for professional services with anyone in exchange for a referral or otherwise, other than as provided in this Section 22.2.
(b) Nothing contained in this Section abrogates the right of 2 or more licensed health care workers as defined in the Health Care Worker Self-referral Act to each receive adequate compensation for concurrently rendering services to a patient and to divide the fee for such service, provided that the patient has full knowledge of the division and the division is made in proportion to the actual services personally performed and responsibility assumed by each licensee consistent with his or her license, except as prohibited by law.
(c) Nothing contained in this Section prohibits a licensee under this Act from practicing medicine through or within any form of legal entity authorized to conduct business in this State or from pooling, sharing, dividing, or apportioning the professional fees and other revenues in accordance with the agreements and policies of the entity provided:
(1) each owner of the entity is licensed under this

Act;

(2) the entity is organized under the Medical

Corporation Act, the Professional Services Corporation Act, the Professional Association Act, or the Limited Liability Company Act;

(3) the entity is allowed by Illinois law to provide

physician services or employ physicians such as a licensed hospital or hospital affiliate or licensed ambulatory surgical treatment center owned in full or in part by Illinois-licensed physicians;

(4) the entity is a combination or joint venture of

the entities authorized under this subsection (c); or

(5) the entity is an Illinois not for profit

corporation that is recognized as exempt from the payment of federal income taxes as an organization described in Section 501(c)(3) of the Internal Revenue Code and all of its members are full-time faculty members of a medical school that offers a M.D. degree program that is accredited by the Liaison Committee on Medical Education and a program of graduate medical education that is accredited by the Accreditation Council for Graduate Medical Education.

(d) Nothing contained in this Section prohibits a licensee under this Act from paying a fair market value fee to any person or entity whose purpose is to perform billing, administrative preparation, or collection services based upon a percentage of professional service fees billed or collected, a flat fee, or any other arrangement that directly or indirectly divides professional fees, for the administrative preparation of the licensee's claims or the collection of the licensee's charges for professional services, provided that:
(i) the licensee or the licensee's practice under

subsection (c) of this Section at all times controls the amount of fees charged and collected; and

(ii) all charges collected are paid directly to the

licensee or the licensee's practice or are deposited directly into an account in the name of and under the sole control of the licensee or the licensee's practice or deposited into a "Trust Account" by a licensed collection agency in accordance with the requirements of Section 8(c) of the Illinois Collection Agency Act.

(e) Nothing contained in this Section prohibits the granting of a security interest in the accounts receivable or fees of a licensee under this Act or the licensee's practice for bona fide advances made to the licensee or licensee's practice provided the licensee retains control and responsibility for the collection of the accounts receivable and fees.
(f) Excluding payments that may be made to the owners of or licensees in the licensee's practice under subsection (c), a licensee under this Act may not divide, share or split a professional service fee with, or otherwise directly or indirectly pay a percentage of the licensee's professional service fees, revenues or profits to anyone for: (i) the marketing or management of the licensee's practice, (ii) including the licensee or the licensee's practice on any preferred provider list, (iii) allowing the licensee to participate in any network of health care providers, (iv) negotiating fees, charges or terms of service or payment on behalf of the licensee, or (v) including the licensee in a program whereby patients or beneficiaries are provided an incentive to use the services of the licensee.
(Source: P.A. 96-608, eff. 8-24-09; 96-1126, eff. 7-20-10.)

(225 ILCS 60/22.3)
(Section scheduled to be repealed on December 31, 2019)
Sec. 22.3. Employment of allied health care personnel. Nothing in this Act prohibits physicians, physician practices, or entities authorized by law to employ physicians from also employing other licensed health care workers and other persons.
(Source: P.A. 96-1482, eff. 11-29-10.)

(225 ILCS 60/22.5)
(Section scheduled to be repealed on December 31, 2019)
Sec. 22.5. Suspension of license for failure to pay restitution. The Department, without further process or hearing, shall suspend the license or other authorization to practice of any person issued under this Act who has been certified by court order as not having paid restitution to a person under Section 8A-3.5 of the Illinois Public Aid Code or under Section 17-10.5 or 46-1 of the Criminal Code of 1961 or the Criminal Code of 2012. A person whose license or other authorization to practice is suspended under this Section is prohibited from practicing until the restitution is made in full.
(Source: P.A. 96-1551, eff. 7-1-11; 97-1150, eff. 1-25-13.)

(225 ILCS 60/23) (from Ch. 111, par. 4400-23)
(Section scheduled to be repealed on December 31, 2019)
Sec. 23. Reports relating to professional conduct and capacity.
(A) Entities required to report.
(1) Health care institutions. The chief

administrator or executive officer of any health care institution licensed by the Illinois Department of Public Health shall report to the Disciplinary Board when any person's clinical privileges are terminated or are restricted based on a final determination made in accordance with that institution's by-laws or rules and regulations that a person has either committed an act or acts which may directly threaten patient care or that a person may have a mental or physical disability that may endanger patients under that person's care. Such officer also shall report if a person accepts voluntary termination or restriction of clinical privileges in lieu of formal action based upon conduct related directly to patient care or in lieu of formal action seeking to determine whether a person may have a mental or physical disability that may endanger patients under that person's care. The Disciplinary Board shall, by rule, provide for the reporting to it by health care institutions of all instances in which a person, licensed under this Act, who is impaired by reason of age, drug or alcohol abuse or physical or mental impairment, is under supervision and, where appropriate, is in a program of rehabilitation. Such reports shall be strictly confidential and may be reviewed and considered only by the members of the Disciplinary Board, or by authorized staff as provided by rules of the Disciplinary Board. Provisions shall be made for the periodic report of the status of any such person not less than twice annually in order that the Disciplinary Board shall have current information upon which to determine the status of any such person. Such initial and periodic reports of impaired physicians shall not be considered records within the meaning of The State Records Act and shall be disposed of, following a determination by the Disciplinary Board that such reports are no longer required, in a manner and at such time as the Disciplinary Board shall determine by rule. The filing of such reports shall be construed as the filing of a report for purposes of subsection (C) of this Section.

(1.5) Clinical training programs. The program

director of any post-graduate clinical training program shall report to the Disciplinary Board if a person engaged in a post-graduate clinical training program at the institution, including, but not limited to, a residency or fellowship, separates from the program for any reason prior to its conclusion. The program director shall provide all documentation relating to the separation if, after review of the report, the Disciplinary Board determines that a review of those documents is necessary to determine whether a violation of this Act occurred.

(2) Professional associations. The President or

chief executive officer of any association or society, of persons licensed under this Act, operating within this State shall report to the Disciplinary Board when the association or society renders a final determination that a person has committed unprofessional conduct related directly to patient care or that a person may have a mental or physical disability that may endanger patients under that person's care.

(3) Professional liability insurers. Every insurance

company which offers policies of professional liability insurance to persons licensed under this Act, or any other entity which seeks to indemnify the professional liability of a person licensed under this Act, shall report to the Disciplinary Board the settlement of any claim or cause of action, or final judgment rendered in any cause of action, which alleged negligence in the furnishing of medical care by such licensed person when such settlement or final judgment is in favor of the plaintiff.

(4) State's Attorneys. The State's Attorney of each

county shall report to the Disciplinary Board, within 5 days, any instances in which a person licensed under this Act is convicted of any felony or Class A misdemeanor. The State's Attorney of each county may report to the Disciplinary Board through a verified complaint any instance in which the State's Attorney believes that a physician has willfully violated the notice requirements of the Parental Notice of Abortion Act of 1995.

(5) State agencies. All agencies, boards,

commissions, departments, or other instrumentalities of the government of the State of Illinois shall report to the Disciplinary Board any instance arising in connection with the operations of such agency, including the administration of any law by such agency, in which a person licensed under this Act has either committed an act or acts which may be a violation of this Act or which may constitute unprofessional conduct related directly to patient care or which indicates that a person licensed under this Act may have a mental or physical disability that may endanger patients under that person's care.

(B) Mandatory reporting. All reports required by items (34), (35), and (36) of subsection (A) of Section 22 and by Section 23 shall be submitted to the Disciplinary Board in a timely fashion. Unless otherwise provided in this Section, the reports shall be filed in writing within 60 days after a determination that a report is required under this Act. All reports shall contain the following information:
(1) The name, address and telephone number of the

person making the report.

(2) The name, address and telephone number of the

person who is the subject of the report.

(3) The name and date of birth of any patient or

patients whose treatment is a subject of the report, if available, or other means of identification if such information is not available, identification of the hospital or other healthcare facility where the care at issue in the report was rendered, provided, however, no medical records may be revealed.

(4) A brief description of the facts which gave rise

to the issuance of the report, including the dates of any occurrences deemed to necessitate the filing of the report.

(5) If court action is involved, the identity of the

court in which the action is filed, along with the docket number and date of filing of the action.

(6) Any further pertinent information which the

reporting party deems to be an aid in the evaluation of the report.

The Disciplinary Board or Department may also exercise the power under Section 38 of this Act to subpoena copies of hospital or medical records in mandatory report cases alleging death or permanent bodily injury. Appropriate rules shall be adopted by the Department with the approval of the Disciplinary Board.
When the Department has received written reports concerning incidents required to be reported in items (34), (35), and (36) of subsection (A) of Section 22, the licensee's failure to report the incident to the Department under those items shall not be the sole grounds for disciplinary action.
Nothing contained in this Section shall act to in any way, waive or modify the confidentiality of medical reports and committee reports to the extent provided by law. Any information reported or disclosed shall be kept for the confidential use of the Disciplinary Board, the Medical Coordinators, the Disciplinary Board's attorneys, the medical investigative staff, and authorized clerical staff, as provided in this Act, and shall be afforded the same status as is provided information concerning medical studies in Part 21 of Article VIII of the Code of Civil Procedure, except that the Department may disclose information and documents to a federal, State, or local law enforcement agency pursuant to a subpoena in an ongoing criminal investigation or to a health care licensing body or medical licensing authority of this State or another state or jurisdiction pursuant to an official request made by that licensing body or medical licensing authority. Furthermore, information and documents disclosed to a federal, State, or local law enforcement agency may be used by that agency only for the investigation and prosecution of a criminal offense, or, in the case of disclosure to a health care licensing body or medical licensing authority, only for investigations and disciplinary action proceedings with regard to a license. Information and documents disclosed to the Department of Public Health may be used by that Department only for investigation and disciplinary action regarding the license of a health care institution licensed by the Department of Public Health.
(C) Immunity from prosecution. Any individual or organization acting in good faith, and not in a wilful and wanton manner, in complying with this Act by providing any report or other information to the Disciplinary Board or a peer review committee, or assisting in the investigation or preparation of such information, or by voluntarily reporting to the Disciplinary Board or a peer review committee information regarding alleged errors or negligence by a person licensed under this Act, or by participating in proceedings of the Disciplinary Board or a peer review committee, or by serving as a member of the Disciplinary Board or a peer review committee, shall not, as a result of such actions, be subject to criminal prosecution or civil damages.
(D) Indemnification. Members of the Disciplinary Board, the Licensing Board, the Medical Coordinators, the Disciplinary Board's attorneys, the medical investigative staff, physicians retained under contract to assist and advise the medical coordinators in the investigation, and authorized clerical staff shall be indemnified by the State for any actions occurring within the scope of services on the Disciplinary Board or Licensing Board, done in good faith and not wilful and wanton in nature. The Attorney General shall defend all such actions unless he or she determines either that there would be a conflict of interest in such representation or that the actions complained of were not in good faith or were wilful and wanton.
Should the Attorney General decline representation, the member shall have the right to employ counsel of his or her choice, whose fees shall be provided by the State, after approval by the Attorney General, unless there is a determination by a court that the member's actions were not in good faith or were wilful and wanton.
The member must notify the Attorney General within 7 days of receipt of notice of the initiation of any action involving services of the Disciplinary Board. Failure to so notify the Attorney General shall constitute an absolute waiver of the right to a defense and indemnification.
The Attorney General shall determine within 7 days after receiving such notice, whether he or she will undertake to represent the member.
(E) Deliberations of Disciplinary Board. Upon the receipt of any report called for by this Act, other than those reports of impaired persons licensed under this Act required pursuant to the rules of the Disciplinary Board, the Disciplinary Board shall notify in writing, by certified mail, the person who is the subject of the report. Such notification shall be made within 30 days of receipt by the Disciplinary Board of the report.
The notification shall include a written notice setting forth the person's right to examine the report. Included in such notification shall be the address at which the file is maintained, the name of the custodian of the reports, and the telephone number at which the custodian may be reached. The person who is the subject of the report shall submit a written statement responding, clarifying, adding to, or proposing the amending of the report previously filed. The person who is the subject of the report shall also submit with the written statement any medical records related to the report. The statement and accompanying medical records shall become a permanent part of the file and must be received by the Disciplinary Board no more than 30 days after the date on which the person was notified by the Disciplinary Board of the existence of the original report.
The Disciplinary Board shall review all reports received by it, together with any supporting information and responding statements submitted by persons who are the subject of reports. The review by the Disciplinary Board shall be in a timely manner but in no event, shall the Disciplinary Board's initial review of the material contained in each disciplinary file be less than 61 days nor more than 180 days after the receipt of the initial report by the Disciplinary Board.
When the Disciplinary Board makes its initial review of the materials contained within its disciplinary files, the Disciplinary Board shall, in writing, make a determination as to whether there are sufficient facts to warrant further investigation or action. Failure to make such determination within the time provided shall be deemed to be a determination that there are not sufficient facts to warrant further investigation or action.
Should the Disciplinary Board find that there are not sufficient facts to warrant further investigation, or action, the report shall be accepted for filing and the matter shall be deemed closed and so reported to the Secretary. The Secretary shall then have 30 days to accept the Disciplinary Board's decision or request further investigation. The Secretary shall inform the Board of the decision to request further investigation, including the specific reasons for the decision. The individual or entity filing the original report or complaint and the person who is the subject of the report or complaint shall be notified in writing by the Secretary of any final action on their report or complaint. The Department shall disclose to the individual or entity who filed the original report or complaint, on request, the status of the Disciplinary Board's review of a specific report or complaint. Such request may be made at any time, including prior to the Disciplinary Board's determination as to whether there are sufficient facts to warrant further investigation or action.
(F) Summary reports. The Disciplinary Board shall prepare, on a timely basis, but in no event less than once every other month, a summary report of final disciplinary actions taken upon disciplinary files maintained by the Disciplinary Board. The summary reports shall be made available to the public upon request and payment of the fees set by the Department. This publication may be made available to the public on the Department's website. Information or documentation relating to any disciplinary file that is closed without disciplinary action taken shall not be disclosed and shall be afforded the same status as is provided by Part 21 of Article VIII of the Code of Civil Procedure.
(G) Any violation of this Section shall be a Class A misdemeanor.
(H) If any such person violates the provisions of this Section an action may be brought in the name of the People of the State of Illinois, through the Attorney General of the State of Illinois, for an order enjoining such violation or for an order enforcing compliance with this Section. Upon filing of a verified petition in such court, the court may issue a temporary restraining order without notice or bond and may preliminarily or permanently enjoin such violation, and if it is established that such person has violated or is violating the injunction, the court may punish the offender for contempt of court. Proceedings under this paragraph shall be in addition to, and not in lieu of, all other remedies and penalties provided for by this Section.
(Source: P.A. 98-601, eff. 12-30-13; 99-143, eff. 7-27-15.)

(225 ILCS 60/24) (from Ch. 111, par. 4400-24)
(Section scheduled to be repealed on December 31, 2019)
Sec. 24. Report of violations; medical associations.
(a) Any physician licensed under this Act, the Illinois State Medical Society, the Illinois Association of Osteopathic Physicians and Surgeons, the Illinois Chiropractic Society, the Illinois Prairie State Chiropractic Association, or any component societies of any of these 4 groups, and any other person, may report to the Disciplinary Board any information the physician, association, society, or person may have that appears to show that a physician is or may be in violation of any of the provisions of Section 22 of this Act.
(b) The Department may enter into agreements with the Illinois State Medical Society, the Illinois Association of Osteopathic Physicians and Surgeons, the Illinois Prairie State Chiropractic Association, or the Illinois Chiropractic Society to allow these organizations to assist the Disciplinary Board in the review of alleged violations of this Act. Subject to the approval of the Department, any organization party to such an agreement may subcontract with other individuals or organizations to assist in review.
(c) Any physician, association, society, or person participating in good faith in the making of a report under this Act or participating in or assisting with an investigation or review under this Act shall have immunity from any civil, criminal, or other liability that might result by reason of those actions.
(d) The medical information in the custody of an entity under contract with the Department participating in an investigation or review shall be privileged and confidential to the same extent as are information and reports under the provisions of Part 21 of Article VIII of the Code of Civil Procedure.
(e) Upon request by the Department after a mandatory report has been filed with the Department, an attorney for any party seeking to recover damages for injuries or death by reason of medical, hospital, or other healing art malpractice shall provide patient records related to the physician involved in the disciplinary proceeding to the Department within 30 days of the Department's request for use by the Department in any disciplinary matter under this Act. An attorney who provides patient records to the Department in accordance with this requirement shall not be deemed to have violated any attorney-client privilege. Notwithstanding any other provision of law, consent by a patient shall not be required for the provision of patient records in accordance with this requirement.
(f) For the purpose of any civil or criminal proceedings, the good faith of any physician, association, society or person shall be presumed.
(Source: P.A. 97-622, eff. 11-23-11; 98-1140, eff. 12-30-14.)

(225 ILCS 60/24.1)
Sec. 24.1. (Repealed).
(Source: P.A. 94-677, eff. 8-25-05. Repealed by P.A. 97-280, eff. 8-9-11.)

(225 ILCS 60/25) (from Ch. 111, par. 4400-25)
(Section scheduled to be repealed on December 31, 2019)
Sec. 25. The Secretary of the Department may, upon receipt of a written communication from the Secretary of Human Services, the Director of Healthcare and Family Services (formerly Director of Public Aid), or the Director of Public Health that continuation of practice of a person licensed under this Act constitutes an immediate danger to the public, and after consultation with the Chief Medical Coordinator or Deputy Medical Coordinator, immediately suspend the license of such person without a hearing. In instances in which the Secretary immediately suspends a license under this Section, a hearing upon such person's license must be convened by the Disciplinary Board within 15 days after such suspension and completed without appreciable delay. Such hearing is to be held to determine whether to recommend to the Secretary that the person's license be revoked, suspended, placed on probationary status or reinstated, or whether such person should be subject to other disciplinary action. In the hearing, the written communication and any other evidence submitted therewith may be introduced as evidence against such person; provided however, the person, or their counsel, shall have the opportunity to discredit, impeach and submit evidence rebutting such evidence.
(Source: P.A. 97-622, eff. 11-23-11.)

(225 ILCS 60/26) (from Ch. 111, par. 4400-26)
(Section scheduled to be repealed on December 31, 2019)
Sec. 26. Advertising.
(1) Any person licensed under this Act may advertise the availability of professional services in the public media or on the premises where such professional services are rendered. Such advertising shall be limited to the following information:
(a) Publication of the person's name, title, office

hours, address and telephone number;

(b) Information pertaining to the person's areas of

specialization, including appropriate board certification or limitation of professional practice;

(c) Information on usual and customary fees for

routine professional services offered, which information shall include, notification that fees may be adjusted due to complications or unforeseen circumstances;

(d) Announcement of the opening of, change of,

absence from, or return to business;

(e) Announcement of additions to or deletions from

professional licensed staff;

(f) The issuance of business or appointment cards.
(2) It is unlawful for any person licensed under this Act to use claims of superior quality of care to entice the public. It shall be unlawful to advertise fee comparisons of available services with those of other persons licensed under this Act.
(3) This Act does not authorize the advertising of professional services which the offeror of such services is not licensed to render. Nor shall the advertiser use statements which contain false, fraudulent, deceptive or misleading material or guarantees of success, statements which play upon the vanity or fears of the public, or statements which promote or produce unfair competition.
(4) A licensee shall include in every advertisement for services regulated under this Act his or her title as it appears on the license or the initials authorized under this Act.
(Source: P.A. 97-622, eff. 11-23-11.)

(225 ILCS 60/27) (from Ch. 111, par. 4400-27)
(Section scheduled to be repealed on December 31, 2019)
Sec. 27. It is unlawful and punishable under Section 59 for any person licensed under this Act to knowingly advertise that the licensee will accept as payment for services rendered by assignment from any third party payor the amount the third party payor covers as payment in full, if the effect is to give the impression of eliminating the need of payment by the patient of any required deductible or copayment applicable in the patient's health benefit plan.
As used in this Section, "advertise" means solicitation by the licensee or through another by means of handbills, posters, circulars, motion pictures, radio, newspapers, television or in any other manner.
(Source: P.A. 85-4.)

(225 ILCS 60/28) (from Ch. 111, par. 4400-28)
(Section scheduled to be repealed on December 31, 2019)
Sec. 28. Nothing in this Act shall prohibit the use of the titles "Doctor of Medicine" or "M.D." by a person licensed in this State to practice medicine in all of its branches who has received a degree in medicine from a medical school or college, other than an osteopathic medical college, which satisfies the requirements of paragraph (a) of Section 11 of this Act, notwithstanding that such degree in medicine does not translate literally into "Doctor of Medicine" or "M.D.".
(Source: P.A. 85-4.)

(225 ILCS 60/29) (from Ch. 111, par. 4400-29)
(Section scheduled to be repealed on December 31, 2019)
Sec. 29. Any contract or agreement signed by any person prior to, or as a condition of, such person receiving medical treatment in any form, which releases from liability any physician, hospital or other health care provider for any malfeasance, misfeasance or nonfeasance in the course of administering any medical treatment or service is void and against the public policy of the State of Illinois.
(Source: P.A. 85-4.)

(225 ILCS 60/30) (from Ch. 111, par. 4400-30)
(Section scheduled to be repealed on December 31, 2019)
Sec. 30. Emergency care; civil liability. Exemption from civil liability for emergency care is as provided in the Good Samaritan Act.
(Source: P.A. 89-607, eff. 1-1-97.)

(225 ILCS 60/31) (from Ch. 111, par. 4400-31)
(Section scheduled to be repealed on December 31, 2019)
Sec. 31. Liability exclusion; free medical clinic. Exemption from civil liability for medical services in a free clinic is as provided in the Good Samaritan Act.
(Source: P.A. 88-342; 89-299, eff. 1-1-96; 89-607, eff. 1-1-97.)

(225 ILCS 60/32)
Sec. 32. (Repealed).
(Source: P.A. 85-4. Repealed by P.A. 97-622, eff. 11-23-11.)

(225 ILCS 60/33) (from Ch. 111, par. 4400-33)
(Section scheduled to be repealed on December 31, 2019)
Sec. 33. Legend drugs.
(a) Any person licensed under this Act to practice medicine in all of its branches shall be authorized to purchase legend drugs requiring an order of a person authorized to prescribe drugs, and to dispense such legend drugs in the regular course of practicing medicine. The dispensing of such legend drugs shall be the personal act of the person licensed under this Act and may not be delegated to any other person not licensed under this Act or the Pharmacy Practice Act unless such delegated dispensing functions are under the direct supervision of the physician authorized to dispense legend drugs. Except when dispensing manufacturers' samples or other legend drugs in a maximum 72 hour supply, persons licensed under this Act shall maintain a book or file of prescriptions as required in the Pharmacy Practice Act. Any person licensed under this Act who dispenses any drug or medicine shall dispense such drug or medicine in good faith and shall affix to the box, bottle, vessel or package containing the same a label indicating (1) the date on which such drug or medicine is dispensed; (2) the name of the patient; (3) the last name of the person dispensing such drug or medicine; (4) the directions for use thereof; and (5) the proprietary name or names or, if there are none, the established name or names of the drug or medicine, the dosage and quantity, except as otherwise authorized by regulation of the Department.
(b) The labeling requirements set forth in subsection (a) shall not apply to drugs or medicines in a package which bears a label of the manufacturer containing information describing its contents which is in compliance with requirements of the Federal Food, Drug, and Cosmetic Act and the Illinois Food, Drug, and Cosmetic Act. "Drug" and "medicine" have the meanings ascribed to them in the Pharmacy Practice Act, as now or hereafter amended; "good faith" has the meaning ascribed to it in subsection (u) of Section 102 of the Illinois Controlled Substances Act.
(c) Prior to dispensing a prescription to a patient, the physician shall offer a written prescription to the patient which the patient may elect to have filled by the physician or any licensed pharmacy.
(d) A violation of any provision of this Section shall constitute a violation of this Act and shall be grounds for disciplinary action provided for in this Act.
(e) Nothing in this Section shall be construed to authorize a chiropractic physician to prescribe drugs.
(Source: P.A. 97-622, eff. 11-23-11; 98-1140, eff. 12-30-14.)

(225 ILCS 60/34) (from Ch. 111, par. 4400-34)
(Section scheduled to be repealed on December 31, 2019)
Sec. 34. The provisions of this Act shall not be so construed nor shall they be so administered as to discriminate against any type or category of physician or against any medical, osteopathic or chiropractic college.
(Source: P.A. 85-4.)

(225 ILCS 60/35) (from Ch. 111, par. 4400-35)
(Section scheduled to be repealed on December 31, 2019)
Sec. 35. The Secretary shall have the authority to appoint an attorney duly licensed to practice law in the State of Illinois to serve as the hearing officer in any action to suspend, revoke, place on probationary status, or take any other disciplinary action with regard to a license. The hearing officer shall have full authority to conduct the hearing. The hearing officer shall report his findings and recommendations to the Disciplinary Board or Licensing Board within 30 days of the receipt of the record. The Disciplinary Board or Licensing Board shall have 60 days from receipt of the report to review the report of the hearing officer and present their findings of fact, conclusions of law and recommendations to the Secretary.
(Source: P.A. 100-429, eff. 8-25-17.)

(225 ILCS 60/36) (from Ch. 111, par. 4400-36)
(Section scheduled to be repealed on December 31, 2019)
Sec. 36. Investigation; notice.
(a) Upon the motion of either the Department or the Disciplinary Board or upon the verified complaint in writing of any person setting forth facts which, if proven, would constitute grounds for suspension or revocation under Section 22 of this Act, the Department shall investigate the actions of any person, so accused, who holds or represents that they hold a license. Such person is hereinafter called the accused.
(b) The Department shall, before suspending, revoking, placing on probationary status, or taking any other disciplinary action as the Department may deem proper with regard to any license at least 30 days prior to the date set for the hearing, notify the accused in writing of any charges made and the time and place for a hearing of the charges before the Disciplinary Board, direct them to file their written answer thereto to the Disciplinary Board under oath within 20 days after the service on them of such notice and inform them that if they fail to file such answer default will be taken against them and their license may be suspended, revoked, placed on probationary status, or have other disciplinary action, including limiting the scope, nature or extent of their practice, as the Department may deem proper taken with regard thereto. The Department shall, at least 14 days prior to the date set for the hearing, notify in writing any person who filed a complaint against the accused of the time and place for the hearing of the charges against the accused before the Disciplinary Board and inform such person whether he or she may provide testimony at the hearing.
(c) Where a physician has been found, upon complaint and investigation of the Department, and after hearing, to have performed an abortion procedure in a wilful and wanton manner upon a woman who was not pregnant at the time such abortion procedure was performed, the Department shall automatically revoke the license of such physician to practice medicine in Illinois.
(d) Such written notice and any notice in such proceedings thereafter may be served by delivery of the same, personally, to the accused person, or by mailing the same by registered or certified mail to the accused person's address of record.
(e) All information gathered by the Department during its investigation including information subpoenaed under Section 23 or 38 of this Act and the investigative file shall be kept for the confidential use of the Secretary, Disciplinary Board, the Medical Coordinators, persons employed by contract to advise the Medical Coordinator or the Department, the Disciplinary Board's attorneys, the medical investigative staff, and authorized clerical staff, as provided in this Act and shall be afforded the same status as is provided information concerning medical studies in Part 21 of Article VIII of the Code of Civil Procedure, except that the Department may disclose information and documents to a federal, State, or local law enforcement agency pursuant to a subpoena in an ongoing criminal investigation to a health care licensing body of this State or another state or jurisdiction pursuant to an official request made by that licensing body. Furthermore, information and documents disclosed to a federal, State, or local law enforcement agency may be used by that agency only for the investigation and prosecution of a criminal offense or, in the case of disclosure to a health care licensing body, only for investigations and disciplinary action proceedings with regard to a license issued by that licensing body.
(Source: P.A. 97-449, eff. 1-1-12; 97-622, eff. 11-23-11; 98-1140, eff. 12-30-14.)

(225 ILCS 60/37) (from Ch. 111, par. 4400-37)
(Section scheduled to be repealed on December 31, 2019)
Sec. 37. Disciplinary actions.
(a) At the time and place fixed in the notice, the Disciplinary Board provided for in this Act shall proceed to hear the charges, and the accused person shall be accorded ample opportunity to present in person, or by counsel, such statements, testimony, evidence and argument as may be pertinent to the charges or to any defense thereto. The Disciplinary Board may continue such hearing from time to time. If the Disciplinary Board is not sitting at the time and place fixed in the notice or at the time and place to which the hearing has been continued, the Department shall continue such hearing for a period not to exceed 30 days.
(b) In case the accused person, after receiving notice, fails to file an answer, their license may, in the discretion of the Secretary, having received first the recommendation of the Disciplinary Board, be suspended, revoked or placed on probationary status, or the Secretary may take whatever disciplinary action as he or she may deem proper, including limiting the scope, nature, or extent of said person's practice, without a hearing, if the act or acts charged constitute sufficient grounds for such action under this Act.
(c) The Disciplinary Board has the authority to recommend to the Secretary that probation be granted or that other disciplinary or non-disciplinary action, including the limitation of the scope, nature or extent of a person's practice, be taken as it deems proper. If disciplinary or non-disciplinary action, other than suspension or revocation, is taken the Disciplinary Board may recommend that the Secretary impose reasonable limitations and requirements upon the accused registrant to insure compliance with the terms of the probation or other disciplinary action including, but not limited to, regular reporting by the accused to the Department of their actions, placing themselves under the care of a qualified physician for treatment, or limiting their practice in such manner as the Secretary may require.
(d) The Secretary, after consultation with the Chief Medical Coordinator or Deputy Medical Coordinator, may temporarily suspend the license of a physician without a hearing, simultaneously with the institution of proceedings for a hearing provided under this Section if the Secretary finds that evidence in his or her possession indicates that a physician's continuation in practice would constitute an immediate danger to the public. In the event that the Secretary suspends, temporarily, the license of a physician without a hearing, a hearing by the Disciplinary Board shall be held within 15 days after such suspension has occurred and shall be concluded without appreciable delay.
(Source: P.A. 97-622, eff. 11-23-11; 98-1140, eff. 12-30-14.)

(225 ILCS 60/38) (from Ch. 111, par. 4400-38)
(Section scheduled to be repealed on December 31, 2019)
Sec. 38. Subpoena; oaths.
(a) The Disciplinary Board or Department has power to subpoena and bring before it any person in this State and to take testimony either orally or by deposition, or both, with the same fees and mileage and in the same manner as is prescribed by law for judicial procedure in civil cases.
(b) The Disciplinary Board, upon a determination that probable cause exists that a violation of one or more of the grounds for discipline listed in Section 22 has occurred or is occurring, may subpoena the medical and hospital records of individual patients of physicians licensed under this Act, provided, that prior to the submission of such records to the Disciplinary Board, all information indicating the identity of the patient shall be removed and deleted. Notwithstanding the foregoing, the Disciplinary Board and Department shall possess the power to subpoena copies of hospital or medical records in mandatory report cases under Section 23 alleging death or permanent bodily injury when consent to obtain records is not provided by a patient or legal representative. Prior to submission of the records to the Disciplinary Board, all information indicating the identity of the patient shall be removed and deleted. All medical records and other information received pursuant to subpoena shall be confidential and shall be afforded the same status as is proved information concerning medical studies in Part 21 of Article VIII of the Code of Civil Procedure. The use of such records shall be restricted to members of the Disciplinary Board, the medical coordinators, and appropriate staff of the Department designated by the Disciplinary Board for the purpose of determining the existence of one or more grounds for discipline of the physician as provided for by Section 22 of this Act. Any such review of individual patients' records shall be conducted by the Disciplinary Board in strict confidentiality, provided that such patient records shall be admissible in a disciplinary hearing, before the Disciplinary Board, when necessary to substantiate the grounds for discipline alleged against the physician licensed under this Act, and provided further, that nothing herein shall be deemed to supersede the provisions of Part 21 of Article VIII of the "Code of Civil Procedure", as now or hereafter amended, to the extent applicable.
(c) The Secretary, and any member of the Disciplinary Board each have power to administer oaths at any hearing which the Disciplinary Board or Department is authorized by law to conduct.
(d) The Disciplinary Board, upon a determination that probable cause exists that a violation of one or more of the grounds for discipline listed in Section 22 has occurred or is occurring on the business premises of a physician licensed under this Act, may issue an order authorizing an appropriately qualified investigator employed by the Department to enter upon the business premises with due consideration for patient care of the subject of the investigation so as to inspect the physical premises and equipment and furnishings therein. No such order shall include the right of inspection of business, medical, or personnel records located on the premises. For purposes of this Section, "business premises" is defined as the office or offices where the physician conducts the practice of medicine. Any such order shall expire and become void five business days after its issuance by the Disciplinary Board. The execution of any such order shall be valid only during the normal business hours of the facility or office to be inspected.
(Source: P.A. 97-622, eff. 11-23-11; 98-1140, eff. 12-30-14.)

(225 ILCS 60/39) (from Ch. 111, par. 4400-39)
(Section scheduled to be repealed on December 31, 2019)
Sec. 39. Certified shorthand reporter; record. The Department, at its expense, shall provide a certified shorthand reporter to take down the testimony and preserve a record of all proceedings at the hearing of any case wherein a license may be revoked, suspended, placed on probationary status, or other disciplinary action taken with regard thereto. The notice of hearing, complaint and all other documents in the nature of pleadings and written motions filed in the proceedings, the transcript of testimony, the report of the Licensing Board and the orders of the Department constitute the record of the proceedings. The Department shall furnish a copy of the record to any person interested in such hearing upon payment of the fee required under Section 2105-115 of the Department of Professional Regulation Law (20 ILCS 2105/2105-115). The Department may contract for court reporting services, and, in the event it does so, the Department shall provide the name and contact information for the certified shorthand reporter who transcribed the testimony at a hearing to any person interested, who may obtain a copy of the record of any proceedings at a hearing upon payment of the fee specified by the certified shorthand reporter. This charge is in addition to any fee charged by the Department for certifying the record.
(Source: P.A. 100-429, eff. 8-25-17.)

(225 ILCS 60/40) (from Ch. 111, par. 4400-40)
(Section scheduled to be repealed on December 31, 2019)
Sec. 40. Findings and recommendations; rehearing.
(a) The Disciplinary Board shall present to the Secretary a written report of its findings and recommendations. A copy of such report shall be served upon the accused person, either personally or by registered or certified mail. Within 20 days after such service, the accused person may present to the Department their motion, in writing, for a rehearing, which written motion shall specify the particular ground therefor. If the accused person orders and pays for a transcript of the record as provided in Section 39, the time elapsing thereafter and before such transcript is ready for delivery to them shall not be counted as part of such 20 days.
(b) At the expiration of the time allowed for filing a motion for rehearing, the Secretary may take the action recommended by the Disciplinary Board. Upon the suspension, revocation, placement on probationary status, or the taking of any other disciplinary action, including the limiting of the scope, nature, or extent of one's practice, deemed proper by the Department, with regard to the license or permit, the accused shall surrender their license or permit to the Department, if ordered to do so by the Department, and upon their failure or refusal so to do, the Department may seize the same.
(c) Each order of revocation, suspension, or other disciplinary action shall contain a brief, concise statement of the ground or grounds upon which the Department's action is based, as well as the specific terms and conditions of such action. This document shall be retained as a permanent record by the Disciplinary Board and the Secretary.
(d) The Department shall at least annually publish a list of the names of all persons disciplined under this Act in the preceding 12 months. Such lists shall be available by the Department on its website.
(e) In those instances where an order of revocation, suspension, or other disciplinary action has been rendered by virtue of a physician's physical illness, including, but not limited to, deterioration through the aging process, or loss of motor skill which results in a physician's inability to practice medicine with reasonable judgment, skill, or safety, the Department shall only permit this document, and the record of the hearing incident thereto, to be observed, inspected, viewed, or copied pursuant to court order.
(Source: P.A. 97-622, eff. 11-23-11; 98-1140, eff. 12-30-14.)

(225 ILCS 60/41) (from Ch. 111, par. 4400-41)
(Section scheduled to be repealed on December 31, 2019)
Sec. 41. Administrative review; certification of record.
(a) All final administrative decisions of the Department are subject to judicial review pursuant to the Administrative Review Law and its rules. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
(b) Proceedings for judicial review shall be commenced in the circuit court of the county in which the party applying for review resides; but if the party is not a resident of this State, the venue shall be in Sangamon County.
(c) The Department shall not be required to certify any record to the court, to file an answer in court, or to otherwise appear in any court in a judicial review proceeding unless and until the Department has received from the plaintiff payment of the costs of furnishing and certifying the record, which costs shall be determined by the Department. Exhibits shall be certified without cost. Failure on the part of the plaintiff to file a receipt in court shall be grounds for dismissal of the action. During the pendency and hearing of any and all judicial proceedings incident to the disciplinary action the sanctions imposed upon the accused by the Department because of acts or omissions related to the delivery of direct patient care as specified in the Department's final administrative decision, shall as a matter of public policy remain in full force and effect in order to protect the public pending final resolution of any of the proceedings.
(Source: P.A. 97-622, eff. 11-23-11; 98-1140, eff. 12-30-14.)

(225 ILCS 60/42) (from Ch. 111, par. 4400-42)
(Section scheduled to be repealed on December 31, 2019)
Sec. 42. An order of revocation, suspension, placing the license on probationary status, or other formal disciplinary action as the Department may deem proper, or a certified copy thereof, over the seal of the Department and purporting to be signed by the Secretary, is prima facie proof that:
(a) Such signature is the genuine signature of the

Secretary;

(b) The Secretary is duly appointed and qualified; and
(c) The Disciplinary Board and the members thereof

are qualified.

Such proof may be rebutted.
(Source: P.A. 97-622, eff. 11-23-11.)

(225 ILCS 60/43) (from Ch. 111, par. 4400-43)
(Section scheduled to be repealed on December 31, 2019)
Sec. 43. Restoration of license from discipline. At any time after the successful completion of a term of probation, suspension, or revocation of a license, the Department may restore the license to the licensee, unless after an investigation and a hearing, the Secretary determines that restoration is not in the public interest. No person or entity whose license or permit has been revoked as authorized in this Act may apply for restoration of that license or permit until such time as provided for in the Civil Administrative Code of Illinois.
(Source: P.A. 97-622, eff. 11-23-11.)

(225 ILCS 60/44) (from Ch. 111, par. 4400-44)
(Section scheduled to be repealed on December 31, 2019)
Sec. 44. None of the disciplinary functions, powers and duties enumerated in this Act shall be exercised by the Department except upon the action and report in writing of the Disciplinary Board.
In all instances, under this Act, in which the Disciplinary Board has rendered a recommendation to the Secretary with respect to a particular physician, the Secretary shall, in the event that he or she disagrees with or takes action contrary to the recommendation of the Disciplinary Board, file with the Disciplinary Board his or her specific written reasons of disagreement with the Disciplinary Board. Such reasons shall be filed within 30 days of the occurrence of the Secretary's contrary position having been taken.
The action and report in writing of a majority of the Disciplinary Board designated is sufficient authority upon which the Secretary may act.
Whenever the Secretary is satisfied that substantial justice has not been done either in an examination, or in a formal disciplinary action, or refusal to restore a license, he or she may order a reexamination or rehearing by the same or other examiners.
(Source: P.A. 97-622, eff. 11-23-11.)

(225 ILCS 60/45) (from Ch. 111, par. 4400-45)
(Section scheduled to be repealed on December 31, 2019)
Sec. 45. In all hearings conducted under this Act, information received, pursuant to law, relating to any information acquired by a physician in attending any patient in a professional character, necessary to enable them professionally to serve such patient, shall be deemed strictly confidential and shall only be made available either as part of the record of such hearing or otherwise: (a) when such record is required, in its entirety, for purposes of judicial review pursuant to this Act; or (b) upon the express, written consent of the patient, or in the case of their death or disability, of their personal representative.
(Source: P.A. 85-4.)

(225 ILCS 60/46) (from Ch. 111, par. 4400-46)
(Section scheduled to be repealed on December 31, 2019)
Sec. 46. In the event that the Department's order of revocation, suspension, placing the licensee on probationary status, or other order of formal disciplinary action is without any reasonable basis in fact of any kind, then the State of Illinois shall be liable to the injured physician for those special damages they have suffered as a direct result of such order.
(Source: P.A. 85-4.)

(225 ILCS 60/47) (from Ch. 111, par. 4400-47)
(Section scheduled to be repealed on December 31, 2019)
Sec. 47. Administrative Procedure Act. The Illinois Administrative Procedure Act is hereby expressly adopted and incorporated herein as if all of the provisions of that Act were included in this Act, except that the provision of subsection (d) of Section 10-65 of the Illinois Administrative Procedure Act that provides that at hearings the licensee has the right to show compliance with all lawful requirements for retention, continuation or renewal of the license is specifically excluded. For the purposes of this Act the notice required under Section 10-25 of the Illinois Administrative Procedure Act is deemed sufficient when mailed to the address of record of a party.
(Source: P.A. 97-622, eff. 11-23-11.)

(225 ILCS 60/48) (from Ch. 111, par. 4400-48)
(Section scheduled to be repealed on December 31, 2019)
Sec. 48. All licenses and certificates heretofore legally issued by authority of law in this State permitting the holder thereof to practice medicine in all of its branches, or to treat human ailments without the use of drugs and operative surgery, and which are valid and in full force and effect on the taking effect of this Act, shall have the same force and effect, and be subject to the same authority of the Department to revoke or suspend them as licenses issued under this Act.
(Source: P.A. 85-4.)

(225 ILCS 60/49) (from Ch. 111, par. 4400-49)
(Section scheduled to be repealed on December 31, 2019)
Sec. 49. If any person does any of the following and does not possess a valid license issued under this Act, that person shall be sentenced as provided in Section 59: (i) holds himself or herself out to the public as being engaged in the diagnosis or treatment of physical or mental ailments or conditions including, but not limited to, deformities, diseases, disorders, or injuries of human beings; (ii) suggests, recommends or prescribes any form of treatment for the palliation, relief or cure of any physical or mental ailment or condition of any person with the intention of receiving, either directly or indirectly, any fee, gift, or compensation whatever; (iii) diagnoses or attempts to diagnose, operates upon, professes to heal, prescribes for, or otherwise treats any ailment or condition, or supposed ailment or condition, of another; (iv) maintains an office for examination or treatment of persons afflicted, or alleged or supposed to be afflicted, by any ailment or condition; (v) manipulates or adjusts osseous or articular structures; or (vi) attaches the title Doctor, Physician, Surgeon, M.D., D.O. or D.C. or any other word or abbreviation to his or her name indicating that he or she is engaged in the treatment of human ailments or conditions as a business.
Whenever the Department has reason to believe that any person has violated this Section the Department may issue a rule to show cause why an order to cease and desist should not be entered against that person. The rule shall clearly set forth the grounds relied upon by the Department and shall provide a period of 7 days from the date of the rule to file an answer to the satisfaction of the Department. Failure to answer to the satisfaction of the Department shall cause an order to cease and desist to be issued immediately.
(Source: P.A. 89-702, eff. 7-1-97.)

(225 ILCS 60/49.5)
(Section scheduled to be repealed on December 31, 2019)
Sec. 49.5. Telemedicine.
(a) The General Assembly finds and declares that because of technological advances and changing practice patterns the practice of medicine is occurring with increasing frequency across state lines and across increasing geographical distances within the State of Illinois and that certain technological advances in the practice of medicine are in the public interest. The General Assembly further finds and declares that the practice of medicine is a privilege and that the licensure by this State of practitioners outside this State engaging in medical practice within this State and the ability to discipline those practitioners is necessary for the protection of the public health, welfare, and safety.
(b) A person who engages in the practice of telemedicine without a license issued under this Act shall be subject to penalties provided in Section 59.
(c) For purposes of this Act, "telemedicine" means the performance of any of the activities listed in Section 49, including, but not limited to, rendering written or oral opinions concerning diagnosis or treatment of a patient in Illinois by a person in a different location than the patient as a result of transmission of individual patient data by telephonic, electronic, or other means of communication. "Telemedicine" does not include the following:
(1) periodic consultations between a person licensed

under this Act and a person outside the State of Illinois;

(2) a second opinion provided to a person licensed

under this Act;

(3) diagnosis or treatment services provided to a

patient in Illinois following care or treatment originally provided to the patient in the state in which the provider is licensed to practice medicine; and

(4) health care services provided to an existing

patient while the person licensed under this Act or patient is traveling.

(d) Whenever the Department has reason to believe that a person has violated this Section, the Department may issue a rule to show cause why an order to cease and desist should not be entered against that person. The rule shall clearly set forth the grounds relied upon by the Department and shall provide a period of 7 days from the date of the rule to file an answer to the satisfaction of the Department. Failure to answer to the satisfaction of the Department shall cause an order to cease and desist to be issued immediately.
(e) An out-of-state person providing a service listed in Section 49 to a patient residing in Illinois through the practice of telemedicine submits himself or herself to the jurisdiction of the courts of this State.
(Source: P.A. 100-317, eff. 1-1-18.)

(225 ILCS 60/50) (from Ch. 111, par. 4400-50)
(Section scheduled to be repealed on December 31, 2019)
Sec. 50. Any person who practices medicine in all of its branches or treats human ailments without the use of drugs or operative surgery including, but not limited to, treatment or diagnosis of any physical or mental ailments or conditions including, but not limited to, deformities, diseases, disorders, or injuries without a valid license under the laws of this State shall be sentenced as provided in Section 59.
(Source: P.A. 87-660.)

(225 ILCS 60/51) (from Ch. 111, par. 4400-51)
(Section scheduled to be repealed on December 31, 2019)
Sec. 51. Any person who treats human ailments by the use of drugs or operative surgery and has only a license to treat human ailments without the use of drugs and without operative surgery, shall be sentenced as provided in Section 59.
(Source: P.A. 85-4.)

(225 ILCS 60/52) (from Ch. 111, par. 4400-52)
(Section scheduled to be repealed on December 31, 2019)
Sec. 52. Any person, not licensed in this State to practice medicine in all of its branches, who holds themselves out by any sign or advertisement, or by a writing of any kind, to treat human ailments without therein attaching to their name a word or words indicating the system, method or kind of practice which they are licensed to pursue in this State, shall be sentenced as provided in Section 59.
(Source: P.A. 85-4.)

(225 ILCS 60/53) (from Ch. 111, par. 4400-53)
(Section scheduled to be repealed on December 31, 2019)
Sec. 53. Any person who obtains a fee, either directly or indirectly, either in money or in value, or in the form of a financial profit either as personal compensation or as compensation, charge, profit or gain for an employer, or any other person or persons, on the representation that they can permanently cure a manifestly incurable condition of sickness, disease or injury of any person, shall be sentenced as provided in Section 59.
(Source: P.A. 85-4.)

(225 ILCS 60/54) (from Ch. 111, par. 4400-54)
(Section scheduled to be repealed on December 31, 2019)
Sec. 54. A person who holds himself or herself out to treat human ailments under a name other than his or her own, or by personation of any physician, shall be punished as provided in Section 59.
However, nothing in this Act shall be construed as prohibiting partnerships, limited liability companies, associations, or corporations in accordance with subsection (c) of Section 22.2 of this Act.
(Source: P.A. 97-622, eff. 11-23-11.)

(225 ILCS 60/54.2)
(Section scheduled to be repealed on December 31, 2019)
Sec. 54.2. Physician delegation of authority.
(a) Nothing in this Act shall be construed to limit the delegation of patient care tasks or duties by a physician, to a licensed practical nurse, a registered professional nurse, or other licensed person practicing within the scope of his or her individual licensing Act. Delegation by a physician licensed to practice medicine in all its branches to physician assistants or advanced practice registered nurses is also addressed in Section 54.5 of this Act. No physician may delegate any patient care task or duty that is statutorily or by rule mandated to be performed by a physician.
(b) In an office or practice setting and within a physician-patient relationship, a physician may delegate patient care tasks or duties to an unlicensed person who possesses appropriate training and experience provided a health care professional, who is practicing within the scope of such licensed professional's individual licensing Act, is on site to provide assistance.
(c) Any such patient care task or duty delegated to a licensed or unlicensed person must be within the scope of practice, education, training, or experience of the delegating physician and within the context of a physician-patient relationship.
(d) Nothing in this Section shall be construed to affect referrals for professional services required by law.
(e) The Department shall have the authority to promulgate rules concerning a physician's delegation, including but not limited to, the use of light emitting devices for patient care or treatment.
(f) Nothing in this Act shall be construed to limit the method of delegation that may be authorized by any means, including, but not limited to, oral, written, electronic, standing orders, protocols, guidelines, or verbal orders.
(Source: P.A. 100-513, eff. 1-1-18.)

(225 ILCS 60/54.5)
(Text of Section from P.A. 100-453)
(Section scheduled to be repealed on December 31, 2019)
Sec. 54.5. Physician delegation of authority to physician assistants, advanced practice nurses, and prescribing psychologists.
(a) Physicians licensed to practice medicine in all its branches may delegate care and treatment responsibilities to a physician assistant under guidelines in accordance with the requirements of the Physician Assistant Practice Act of 1987. A physician licensed to practice medicine in all its branches may enter into collaborative agreements with no more than 5 full-time equivalent physician assistants, except in a hospital, hospital affiliate, or ambulatory surgical treatment center as set forth by Section 7.7 of the Physician Assistant Practice Act of 1987.
(b) A physician licensed to practice medicine in all its branches in active clinical practice may collaborate with an advanced practice nurse in accordance with the requirements of the Nurse Practice Act. Collaboration is for the purpose of providing medical consultation, and no employment relationship is required. A written collaborative agreement shall conform to the requirements of Section 65-35 of the Nurse Practice Act. The written collaborative agreement shall be for services in the same area of practice or specialty as the collaborating physician in his or her clinical medical practice. A written collaborative agreement shall be adequate with respect to collaboration with advanced practice nurses if all of the following apply:
(1) The agreement is written to promote the exercise

of professional judgment by the advanced practice nurse commensurate with his or her education and experience.

(2) The advance practice nurse provides services

based upon a written collaborative agreement with the collaborating physician, except as set forth in subsection (b-5) of this Section. With respect to labor and delivery, the collaborating physician must provide delivery services in order to participate with a certified nurse midwife.

(3) Methods of communication are available with the

collaborating physician in person or through telecommunications for consultation, collaboration, and referral as needed to address patient care needs.

(b-5) An anesthesiologist or physician licensed to practice medicine in all its branches may collaborate with a certified registered nurse anesthetist in accordance with Section 65-35 of the Nurse Practice Act for the provision of anesthesia services. With respect to the provision of anesthesia services, the collaborating anesthesiologist or physician shall have training and experience in the delivery of anesthesia services consistent with Department rules. Collaboration shall be adequate if:
(1) an anesthesiologist or a physician participates

in the joint formulation and joint approval of orders or guidelines and periodically reviews such orders and the services provided patients under such orders; and

(2) for anesthesia services, the anesthesiologist or

physician participates through discussion of and agreement with the anesthesia plan and is physically present and available on the premises during the delivery of anesthesia services for diagnosis, consultation, and treatment of emergency medical conditions. Anesthesia services in a hospital shall be conducted in accordance with Section 10.7 of the Hospital Licensing Act and in an ambulatory surgical treatment center in accordance with Section 6.5 of the Ambulatory Surgical Treatment Center Act.

(b-10) The anesthesiologist or operating physician must agree with the anesthesia plan prior to the delivery of services.
(c) The collaborating physician shall have access to the medical records of all patients attended by a physician assistant. The collaborating physician shall have access to the medical records of all patients attended to by an advanced practice nurse.
(d) (Blank).
(e) A physician shall not be liable for the acts or omissions of a prescribing psychologist, physician assistant, or advanced practice nurse solely on the basis of having signed a supervision agreement or guidelines or a collaborative agreement, an order, a standing medical order, a standing delegation order, or other order or guideline authorizing a prescribing psychologist, physician assistant, or advanced practice nurse to perform acts, unless the physician has reason to believe the prescribing psychologist, physician assistant, or advanced practice nurse lacked the competency to perform the act or acts or commits willful and wanton misconduct.
(f) A collaborating physician may, but is not required to, delegate prescriptive authority to an advanced practice nurse as part of a written collaborative agreement, and the delegation of prescriptive authority shall conform to the requirements of Section 65-40 of the Nurse Practice Act.
(g) A collaborating physician may, but is not required to, delegate prescriptive authority to a physician assistant as part of a written collaborative agreement, and the delegation of prescriptive authority shall conform to the requirements of Section 7.5 of the Physician Assistant Practice Act of 1987.
(h) (Blank).
(i) A collaborating physician shall delegate prescriptive authority to a prescribing psychologist as part of a written collaborative agreement, and the delegation of prescriptive authority shall conform to the requirements of Section 4.3 of the Clinical Psychologist Licensing Act.
(Source: P.A. 99-173, eff. 7-29-15; 100-453, eff. 8-25-17.)

(Text of Section from P.A. 100-513)
(Section scheduled to be repealed on December 31, 2019)
Sec. 54.5. Physician delegation of authority to physician assistants, advanced practice registered nurses without full practice authority, and prescribing psychologists.
(a) Physicians licensed to practice medicine in all its branches may delegate care and treatment responsibilities to a physician assistant under guidelines in accordance with the requirements of the Physician Assistant Practice Act of 1987. A physician licensed to practice medicine in all its branches may enter into supervising physician agreements with no more than 5 physician assistants as set forth in subsection (a) of Section 7 of the Physician Assistant Practice Act of 1987.
(b) A physician licensed to practice medicine in all its branches in active clinical practice may collaborate with an advanced practice registered nurse in accordance with the requirements of the Nurse Practice Act. Collaboration is for the purpose of providing medical consultation, and no employment relationship is required. A written collaborative agreement shall conform to the requirements of Section 65-35 of the Nurse Practice Act. The written collaborative agreement shall be for services in the same area of practice or specialty as the collaborating physician in his or her clinical medical practice. A written collaborative agreement shall be adequate with respect to collaboration with advanced practice registered nurses if all of the following apply:
(1) The agreement is written to promote the exercise

of professional judgment by the advanced practice registered nurse commensurate with his or her education and experience.

(2) The advanced practice registered nurse provides

services based upon a written collaborative agreement with the collaborating physician, except as set forth in subsection (b-5) of this Section. With respect to labor and delivery, the collaborating physician must provide delivery services in order to participate with a certified nurse midwife.

(3) Methods of communication are available with the

collaborating physician in person or through telecommunications for consultation, collaboration, and referral as needed to address patient care needs.

(b-5) An anesthesiologist or physician licensed to practice medicine in all its branches may collaborate with a certified registered nurse anesthetist in accordance with Section 65-35 of the Nurse Practice Act for the provision of anesthesia services. With respect to the provision of anesthesia services, the collaborating anesthesiologist or physician shall have training and experience in the delivery of anesthesia services consistent with Department rules. Collaboration shall be adequate if:
(1) an anesthesiologist or a physician participates

in the joint formulation and joint approval of orders or guidelines and periodically reviews such orders and the services provided patients under such orders; and

(2) for anesthesia services, the anesthesiologist or

physician participates through discussion of and agreement with the anesthesia plan and is physically present and available on the premises during the delivery of anesthesia services for diagnosis, consultation, and treatment of emergency medical conditions. Anesthesia services in a hospital shall be conducted in accordance with Section 10.7 of the Hospital Licensing Act and in an ambulatory surgical treatment center in accordance with Section 6.5 of the Ambulatory Surgical Treatment Center Act.

(b-10) The anesthesiologist or operating physician must agree with the anesthesia plan prior to the delivery of services.
(c) The supervising physician shall have access to the medical records of all patients attended by a physician assistant. The collaborating physician shall have access to the medical records of all patients attended to by an advanced practice registered nurse.
(d) (Blank).
(e) A physician shall not be liable for the acts or omissions of a prescribing psychologist, physician assistant, or advanced practice registered nurse solely on the basis of having signed a supervision agreement or guidelines or a collaborative agreement, an order, a standing medical order, a standing delegation order, or other order or guideline authorizing a prescribing psychologist, physician assistant, or advanced practice registered nurse to perform acts, unless the physician has reason to believe the prescribing psychologist, physician assistant, or advanced practice registered nurse lacked the competency to perform the act or acts or commits willful and wanton misconduct.
(f) A collaborating physician may, but is not required to, delegate prescriptive authority to an advanced practice registered nurse as part of a written collaborative agreement, and the delegation of prescriptive authority shall conform to the requirements of Section 65-40 of the Nurse Practice Act.
(g) A supervising physician may, but is not required to, delegate prescriptive authority to a physician assistant as part of a written supervision agreement, and the delegation of prescriptive authority shall conform to the requirements of Section 7.5 of the Physician Assistant Practice Act of 1987.
(h) (Blank).
(i) A collaborating physician shall delegate prescriptive authority to a prescribing psychologist as part of a written collaborative agreement, and the delegation of prescriptive authority shall conform to the requirements of Section 4.3 of the Clinical Psychologist Licensing Act.
(j) As set forth in Section 22.2 of this Act, a licensee under this Act may not directly or indirectly divide, share, or split any professional fee or other form of compensation for professional services with anyone in exchange for a referral or otherwise, other than as provided in Section 22.2.
(Source: P.A. 99-173, eff. 7-29-15; 100-513, eff. 1-1-18.)

(225 ILCS 60/54.6)
(Section scheduled to be repealed on December 31, 2019)
Sec. 54.6. Registered nurse administration of limited levels of anesthesia. Nothing in this Act precludes a registered nurse from administering local anesthesia or minimal sedation or moderate sedation, as defined by rule, ordered by a physician licensed to practice medicine in all its branches. The Department shall define the levels of anesthesia by rule. The Department shall list the medications for moderate sedation that are permitted under subsection (c) of Section 6.7 of the Ambulatory Surgical Treatment Act as rapidly reversible pharmacologically.
(Source: P.A. 94-861, eff. 6-16-06.)

(225 ILCS 60/55) (from Ch. 111, par. 4400-55)
(Section scheduled to be repealed on December 31, 2019)
Sec. 55. Any person who holds themselves out to treat human ailments by any system or method of treatment other than that for which they hold a valid license shall be sentenced as provided in Section 59.
(Source: P.A. 85-4.)

(225 ILCS 60/56) (from Ch. 111, par. 4400-56)
(Section scheduled to be repealed on December 31, 2019)
Sec. 56. Any person who employs fraud or deception in applying for or securing a license under this Act, or in passing any examination therefor, shall be sentenced as provided by Section 59. Any person who employs fraud or misrepresentation in applying for, or procuring, a license under this Act or in connection with applying for renewal of a license under this Act, or cheating on or attempting to subvert the licensing examinations administered under this Act, shall be sentenced as provided by Section 59.
(Source: P.A. 85-4.)

(225 ILCS 60/57) (from Ch. 111, par. 4400-57)
(Section scheduled to be repealed on December 31, 2019)
Sec. 57. Any person who shall in connection with any application or examination before the Department file, or attempt to file, with the Department as their own, the diploma or license of another, shall be sentenced therefor as the law shall prescribe at the time for forgery.
(Source: P.A. 85-4.)

(225 ILCS 60/58) (from Ch. 111, par. 4400-58)
(Section scheduled to be repealed on December 31, 2019)
Sec. 58. Any person who shall wilfully swear or affirm falsely, or make or file any affidavit wilfully and corruptly, in filing or prosecuting their application for a license before the Department, or in submitting any complaint, evidence or testimony to the Department under the provisions of this Act, or under any rule or regulation of the Department, shall be sentenced therefor as the law shall prescribe at the time for perjury.
(Source: P.A. 85-4.)

(225 ILCS 60/59) (from Ch. 111, par. 4400-59)
(Section scheduled to be repealed on December 31, 2019)
Sec. 59. Any person who violates for the first time Section 49, 50, 51, 52, 53, 54, 55, or 56 of this Act is guilty of a Class 4 felony. Any person who violates for the first time Section 27 of this Act is guilty of a Class A misdemeanor.
Any person who has been previously convicted under Section 49, 50, 51, 52, 53, 54, 55, or 56 of this Act and who subsequently violates any of the Sections is guilty of a Class 3 felony. Any person who has been previously convicted under Section 27 of this Act and who subsequently violates Section 27 is guilty of a Class 4 felony. In addition, whenever any person is punished as a repeat offender under this Section, the Secretary of the Department shall proceed to obtain a permanent injunction against such person under Section 61 of this Act.
(Source: P.A. 97-622, eff. 11-23-11.)

(225 ILCS 60/60) (from Ch. 111, par. 4400-60)
(Section scheduled to be repealed on December 31, 2019)
Sec. 60. All such fines shall be deposited in the Professional Regulation Evidence Fund.
(Source: P.A. 85-4.)

(225 ILCS 60/61) (from Ch. 111, par. 4400-61)
(Section scheduled to be repealed on December 31, 2019)
Sec. 61. The practice of medicine in all of its branches or the treatment of human ailments without the use of drugs and without operative surgery by any person not at that time holding a valid and current license under this Act to do so is hereby declared to be inimical to the public welfare and to constitute a public nuisance. The Secretary of the Department, the Attorney General of the State of Illinois, the State's Attorney of any County in the State, or any resident citizen may maintain an action in the name of the people of the State of Illinois, may apply for an injunction in the circuit court to enjoin any such person from engaging in such practice; and, upon the filing of a verified petition in such court, the court or any judge thereof, if satisfied by affidavit, or otherwise, that such person has been engaged in such practice without a valid and current license to do so, may issue a temporary restraining order or preliminary injunction without notice or bond, enjoining the defendant from any such further practice. A copy of the verified complaint shall be served upon the defendant and the proceedings shall thereafter be conducted as in other civil cases. If it be established that the defendant has been, or is engaged in any such unlawful practice, the court, or any judge thereof, may enter an order or judgment perpetually enjoining the defendant from further engaging in such practice. In all proceedings hereunder the court, in its discretion, may apportion the costs among the parties interested in the suit, including cost of filing complaint, service of process, witness fees and expenses, court reporter charges and reasonable attorneys fees. In case of violation of any injunction entered under the provisions of this Section, the court, or any judge thereof, may summarily try and punish the offender for contempt of court. Such injunction proceedings shall be in addition to, and not in lieu of, all penalties and other remedies in this Act provided.
(Source: P.A. 97-622, eff. 11-23-11.)

(225 ILCS 60/62) (from Ch. 111, par. 4400-62)
(Section scheduled to be repealed on December 31, 2019)
Sec. 62. No proceedings to revoke or suspend any license shall abate by reason of the passage of this Act. The Department may revoke or suspend a license on account of any act or circumstance occurring before this Act shall take effect, if such act or circumstance is a ground for such revocation or suspension under the provisions of the law in effect at the time of such act or circumstance.
(Source: P.A. 85-4.)

(225 ILCS 60/63) (from Ch. 111, par. 4400-63)
(Section scheduled to be repealed on December 31, 2019)
Sec. 63. Reinstatement of existing licenses. All certificates, permits, and licenses in effect on the date this amendatory Act of 1996 becomes a law, and issued pursuant to the Medical Practice Act of 1987, as amended, are reinstated for the balance of the term for which last issued. All rules in effect on the date this Act becomes law and promulgated pursuant to the Medical Practice Act of 1987, as amended, shall remain in full force and effect on the effective date of this amendatory Act of 1996 without being promulgated again by the Department, except to the extent any such rule or regulation is inconsistent with any provision of this Act.
(Source: P.A. 89-702, eff. 7-1-97.)

(225 ILCS 60/64)
(Section scheduled to be repealed on December 31, 2019)
Sec. 64. Sexually Transmissible Disease Control Act. No licensee under this Act may be disciplined for providing expedited partner therapy in accordance with the provisions of the Illinois Sexually Transmissible Disease Control Act.
(Source: P.A. 96-613, eff. 1-1-10.)



225 ILCS 61/ - Patients' Right to Know Act.

(225 ILCS 61/1)
Sec. 1. Short title. This Act may be cited as the Patients' Right to Know Act.
(Source: P.A. 97-280, eff. 8-9-11.)

(225 ILCS 61/5)
Sec. 5. Definitions. For purposes of this Act, the following definitions shall have the following meanings, except where the context requires otherwise:
"Department" means the Department of Financial and Professional Regulation.
"Disciplinary Board" means the Medical Disciplinary Board.
"Physician" means a person licensed under the Medical Practice Act of 1987 to practice medicine in all of its branches or a chiropractic physician licensed to treat human ailments without the use of drugs and without operative surgery.
"Secretary" means the Secretary of the Department of Financial and Professional Regulation.
(Source: P.A. 99-642, eff. 7-28-16.)

(225 ILCS 61/10)
Sec. 10. Physician profiles. The Department shall make available to the public a profile of each physician. The Department shall make this information available through an Internet web site and, if requested, in writing. Except as otherwise provided in this Section, the physician profile shall contain the following information:
(1) the full name of the physician;
(2) a description of any criminal convictions for

felonies and Class A misdemeanors, as determined by the Department, within the most recent 10 years. For the purposes of this Section, a person shall be deemed to be convicted of a crime if he or she pleaded guilty or if he was found or adjudged guilty by a court of competent jurisdiction;

(3) a description of any final Department

disciplinary actions within the most recent 10 years;

(4) a description of any final disciplinary actions

by licensing boards in other states within the most recent 10 years;

(5) a description of revocation or involuntary

restriction of hospital privileges for reasons related to competence or character that have been taken by the hospital's governing body or any other official of the hospital after procedural due process has been afforded, or the resignation from or nonrenewal of medical staff membership or the restriction of privileges at a hospital taken in lieu of or in settlement of a pending disciplinary case related to competence or character in that hospital. Only cases which have occurred within the most recent 10 years shall be disclosed by the Department to the public;

(6) all medical malpractice court judgments and all

medical malpractice arbitration awards in which a payment was awarded to a complaining party during the most recent 10 years and all settlements of medical malpractice claims in which a payment was made to a complaining party within the most recent 10 years. A medical malpractice judgment or award that has been appealed shall be identified prominently as "Under Appeal" on the profile within 20 days of formal written notice to the Department. Information concerning all settlements shall be accompanied by the following statement: "Settlement of a claim may occur for a variety of reasons which do not necessarily reflect negatively on the professional competence or conduct of the physician. A payment in settlement of a medical malpractice action or claim should not be construed as creating a presumption that medical malpractice has occurred." Nothing in this subdivision (6) shall be construed to limit or prevent the Disciplinary Board from providing further explanatory information regarding the significance of categories in which settlements are reported. Pending malpractice claims shall not be disclosed by the Department to the public. Nothing in this subdivision (6) shall be construed to prevent the Disciplinary Board from investigating and the Department from disciplining a physician on the basis of medical malpractice claims that are pending;

(7) names of medical schools attended, dates of

attendance, and date of graduation;

(8) graduate medical education;
(9) specialty board certification. The toll-free

number of the American Board of Medical Specialties shall be included to verify current board certification status;

(10) number of years in practice and locations;
(11) names of the hospitals where the physician has

privileges;

(12) appointments to medical school faculties and

indication as to whether a physician has a responsibility for graduate medical education within the most recent 10 years;

(13) information regarding publications in

peer-reviewed medical literature within the most recent 10 years;

(14) information regarding professional or community

service activities and awards;

(15) the location of the physician's primary practice

setting;

(16) identification of any translating services that

may be available at the physician's primary practice location; and

(17) an indication of whether the physician

participates in the Medicaid program.

A physician who has retired from active practice may use the title "Retired" in his or her physician profile. If the physician uses that title in his or her profile, he or she is not required to provide office addresses and other practice specific information.
(Source: P.A. 98-210, eff. 1-1-14; 99-330, eff. 8-10-15.)

(225 ILCS 61/15)
Sec. 15. Publication of physician's profiles. The Disciplinary Board shall provide individual physicians with a copy of their profiles prior to release to the public. A physician shall be provided 60 days to correct factual inaccuracies that appear in such profile.
(Source: P.A. 97-280, eff. 8-9-11.)

(225 ILCS 61/20)
Sec. 20. Exclusion of information from physician's profiles. A physician may elect to have his or her profile omit certain information provided pursuant to subdivisions (12) through (14) of Section 10 of this Act concerning academic appointments and teaching responsibilities, publication in peer-reviewed journals and professional and community service awards. In collecting information for such profiles and in disseminating the same, the Disciplinary Board shall inform physicians that they may choose not to provide such information required pursuant to subdivisions (12) through (14) of Section 10 of this Act.
(Source: P.A. 97-280, eff. 8-9-11.)

(225 ILCS 61/25)
Sec. 25. Rules. The Department shall promulgate such rules as it deems necessary to accomplish the requirements of this Act, including, but not limited to, rules requiring physicians to submit the necessary information that shall be published under this Act.
(Source: P.A. 97-280, eff. 8-9-11.)

(225 ILCS 61/30)
Sec. 30. Penalties. Failure to comply with this Act may be grounds for disciplinary action as provided in the Medical Practice Act of 1987.
(Source: P.A. 97-280, eff. 8-9-11.)

(225 ILCS 61/900)
Sec. 900. The Medical Practice Act of 1987 is amended by repealing Section 24.1.
(Source: P.A. 97-280, eff. 8-9-11.)

(225 ILCS 61/999)
Sec. 999. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 97-280, eff. 8-9-11.)



225 ILCS 62/ - Osteopathic and Allopathic Healthcare Discrimination Act.

(225 ILCS 62/1)
Sec. 1. Short title. This Act may be cited as the Osteopathic and Allopathic Healthcare Discrimination Act.
(Source: P.A. 88-595, eff. 8-26-94.)

(225 ILCS 62/3)
Sec. 3. (Amendatory provisions; text omitted).
(Source: P.A. 88-595, eff. 8-26-94; text omitted.)

(225 ILCS 62/5)
Sec. 5. Nondiscrimination.
(a) It is the policy of this State that holders of M.D. degrees and D.O. degrees shall be accorded equal professional status and privileges as physicians licensed to practice medicine in all its branches.
(b) It is the policy of this State that allopathic and osteopathic health facilities shall be accorded equal status and privileges as licensed hospitals.
(c) Notwithstanding any other provision of law, no hospital licensed under the Hospital Licensing Act, no health care service plan, managed health care plan, health maintenance organization plan, preferred provider plan, or managed competition plan, no policy of disability insurance, no self-insured employer welfare benefit plan, no health insurance purchasing cooperative, no other insurance policy, plan, or arrangement for the purchase, payment, or reimbursement of health care, and no agency of the State or of any municipality, county, district, or other political subdivision of the State shall discriminate with respect to employment, staff privileges, or the provision of, or contracts for, professional services against a physician licensed to practice medicine in all its branches on the basis of whether the physician holds an M.D. or D.O. degree, his or her race, color, creed, religion, sex, or national origin.
(d) Notwithstanding any other provision of law, any hospital licensed under the Hospital Licensing Act, whether allopathic or osteopathic in identity, shall be deemed equal under the law. No health care service plan, managed health care plan, health maintenance organization plan, preferred provider plan, or managed competition plan, no policy of disability insurance, no self-insured employer welfare benefit plan, no health insurance purchasing cooperative, no other insurance policy, plan, or arrangement for the purchase, payment, or reimbursement of health care, and no agency of the State or of any municipality, county, district, or other political subdivision of the State shall discriminate with respect to the provision of, or contracts for, health care or related services against a licensed hospital on the basis of its identity as either an allopathic or osteopathic hospital.
(e) Whenever hospital medical staff requirements for staff membership or department clinical privileges mandate that the physician who has been granted privileges be certified or eligible for certification by an appropriate American medical board, that hospital must consider on an equal basis certification or eligibility for certification by the appropriate American osteopathic board.
(f) Whenever an entity that contracts with physicians to provide managed care or risk-based care requires that the physician who is responsible for the contract be certified or eligible for certification by an appropriate American medical board, the contract reference to an American medical board shall be construed to include American osteopathic boards on an equal basis when the contracting physician is either an allopathic or osteopathic physician.
(g) Whenever an entity contracts with health facilities to provide health care services, managed care, or risk-based care and requires that those facilities be accredited by the Joint Commission for the Accreditation of Healthcare Organizations (JCAHO), the contract reference to JCAHO accreditation shall be construed to include American Osteopathic Association (AOA) accreditation on an equal basis.
(Source: P.A. 88-595, eff. 8-26-94.)

(225 ILCS 62/10)
Sec. 10. Violations. Any violation of this Act may be enjoined in an action brought in the name of the People of the State of Illinois by the State's Attorney of the county in which the violation occurs, upon receipt of a complaint by the aggrieved physician or health facility.
(Source: P.A. 88-595, eff. 8-26-94.)

(225 ILCS 62/85)
Sec. 85. (Amendatory provisions; text omitted).
(Source: P.A. 88-595, eff. 8-26-94; text omitted.)

(225 ILCS 62/90)
Sec. 90. (Amendatory provisions; text omitted).
(Source: P.A. 88-595, eff. 8-26-94; text omitted.)

(225 ILCS 62/95)
Sec. 95. (Amendatory provisions; text omitted).
(Source: P.A. 88-595, eff. 8-26-94; text omitted.)

(225 ILCS 62/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 88-595, eff. 8-26-94.)



225 ILCS 63/ - Naprapathic Practice Act.

(225 ILCS 63/1)
(Section scheduled to be repealed on January 1, 2023)
Sec. 1. Short title. This Act may be cited as the Naprapathic Practice Act.
(Source: P.A. 87-1231.)

(225 ILCS 63/5)
(Section scheduled to be repealed on January 1, 2023)
Sec. 5. Objects and purpose. The practice of naprapathy in the State of Illinois is hereby declared to affect the public health, safety, and welfare and to be subject to regulation and control in the public interest. It is further declared to be a matter of public interest and concern that the practice of naprapathy as defined in this Act merit and receive the confidence of the public, and that only qualified persons be authorized to practice naprapathy in the State of Illinois. This Act shall be liberally construed to best carry out these subjects and purposes.
(Source: P.A. 87-1231.)

(225 ILCS 63/10)
(Section scheduled to be repealed on January 1, 2023)
Sec. 10. Definitions. In this Act:
"Address of record" means the designated address recorded by the Department in the applicant's or licensee's application file or license file as maintained by the Department's licensure maintenance unit. It is the duty of the applicant or licensee to inform the Department of any change of address and those changes must be made either through the Department's website or by contacting the Department.
"Naprapath" means a person who practices Naprapathy and who has met all requirements as provided in the Act.
"Department" means the Department of Financial and Professional Regulation.
"Secretary" means the Secretary of the Department of Financial and Professional Regulation.
"Referral" means the following of guidance or direction to the naprapath given by the licensed physician, dentist, or podiatric physician who maintains supervision of the patient.
"Documented current and relevant diagnosis" means a diagnosis, substantiated by signature or oral verification of a licensed physician, dentist, or podiatric physician, that a patient's condition is such that it may be treated by naprapathy as defined in this Act, which diagnosis shall remain in effect until changed by the licensed physician, dentist, or podiatric physician.
(Source: P.A. 97-778, eff. 7-13-12; 98-214, eff. 8-9-13.)

(225 ILCS 63/15)
(Section scheduled to be repealed on January 1, 2023)
Sec. 15. Practice of naprapathy defined; referrals. Naprapathic practice means the evaluation of persons with connective tissue disorders through the use of naprapathic case history and palpation or treatment of persons by the use of connective tissue manipulation, therapeutic and rehabilitative exercise, postural counseling, nutritional counseling, and the use of the effective properties of physical measures of heat, cold, light, water, radiant energy, electricity, sound and air, and assistive devices for the purpose of preventing, correcting, or alleviating a physical disability.
Naprapathic practice includes, but is not limited to, the treatment of contractures, muscle spasms, inflammation, scar tissue formation, adhesions, lesions, laxity, hypotonicity, rigidity, structural imbalance, bruising, contusions, muscular atrophy, and partial separation of connective tissue fibers.
Naprapathic practice also includes: (a) performance of specialized tests and measurements, (b) administration of specialized treatment procedures, (c) interpretation of referrals from licensed physicians, dentists, and podiatric physicians, (d) establishment and modification of naprapathic treatment programs, and (e) supervision or teaching of naprapathy.
Naprapathic practice does not include radiology, surgery, pharmacology, invasive diagnostic testing, or determination of a differential diagnosis; provided, however, the limitation on determining a differential diagnosis shall not in any manner limit a naprapath licensed under this Act from performing an evaluation authorized under this Act. A naprapath licensed under this Act who is not also licensed as a physical therapist under the Illinois Physical Therapy Act shall not hold himself or herself out as qualified to provide physical therapy or physiotherapy services. Nothing in this Section shall limit a naprapath from employing appropriate naprapathic techniques that he or she is educated and licensed to perform. A naprapath shall refer to a licensed physician, dentist, or podiatric physician any patient whose medical condition should, at the time of evaluation or treatment, be determined to be beyond the scope of practice of the naprapath.
(Source: P.A. 98-214, eff. 8-9-13.)

(225 ILCS 63/16)
Sec. 16. (Repealed).
(Source: Repealed by P.A. 89-61, eff. 6-30-95.)

(225 ILCS 63/17)
(Section scheduled to be repealed on January 1, 2023)
Sec. 17. Educational and professional qualifications for licensure. A person may be qualified to receive a license as a naprapath if he or she:
(1) is at least 18 years of age and of good moral

character;

(2) has graduated from a 2 year college level program

or its equivalent approved by the Department;

(3) has graduated from a curriculum in naprapathy

approved by the Department. In approving a curriculum in naprapathy, the Department shall consider, but not be bound by, a curriculum approved by the American Naprapathic Association;

(4) has passed an examination approved by the

Department to determine a person's fitness to practice as a naprapath; and

(5) has met all other requirements of the Act.
The Department has the right and may request a personal interview with an applicant to further evaluate a person's qualifications for a license.
(Source: P.A. 97-778, eff. 7-13-12.)

(225 ILCS 63/20)
(Section scheduled to be repealed on January 1, 2023)
Sec. 20. Necessity of license. No person shall practice or attempt to practice naprapathy as defined in this Act without a valid license as a naprapath issued by the Department.
(Source: P.A. 87-1231.)

(225 ILCS 63/25)
(Section scheduled to be repealed on January 1, 2023)
Sec. 25. Title and designation of licensed naprapaths. Every person to whom a valid existing license as a naprapath has been issued under this Act shall be designated professionally a "naprapath", and not otherwise, and any licensed naprapath may, in connection with the practice of his profession, use the title or designation of "naprapath", and, if entitled by degree from a college or university recognized by the Department, may use the title of "Doctor of Naprapathy" or the abbreviation "D.N.". When the name of the licensed naprapath is used professionally in oral, written, or printed announcements, professional cards, or publications for the information of the public and is preceded by the title "Doctor" or the abbreviation "Dr.", the explanatory designation of "naprapath", "naprapathy", "Doctor of Naprapathy", or the designation "D.N." shall be added immediately following title and name. When the announcement, professional cards, or publication is in writing or in print, the explanatory addition shall be in writing, type, or print not less than 1/2 the size of that used in the name and title. No person other than the holder of a valid existing license under this Act shall use the title and designation of "Doctor of Naprapathy", "D.N.", or "naprapath", either directly or indirectly, in connection with his or her profession or business.
A naprapath licensed under this Act shall not hold himself or herself out as a Doctor of Chiropractic unless he or she is licensed as a Doctor of Chiropractic under the Medical Practice Act of 1987 or any successor Act.
(Source: P.A. 97-778, eff. 7-13-12.)

(225 ILCS 63/30)
(Section scheduled to be repealed on January 1, 2023)
Sec. 30. Display of license. Every holder of a license under this Act shall display the license in a conspicuous place in the office or offices where the holder practices naprapathy. Every licensee shall, whenever requested, exhibit his or her license to any representative of the Department.
(Source: P.A. 89-61, eff. 6-30-95.)

(225 ILCS 63/33)
(Section scheduled to be repealed on January 1, 2023)
Sec. 33. Records of examinations and treatments. Every licensed naprapath shall keep a record of naprapathic examinations and treatments made that shall include the names of persons examined and treated. The record shall be signed by the licensed naprapath and retained by him or her in the office in which the professional service was rendered. The records shall be preserved by the naprapath for a period of 3 years from the date on which the professional service was rendered. A copy of the records shall be provided, upon written request, to the person examined and treated or his or her designee.
(Source: P.A. 89-61, eff. 6-30-95.)

(225 ILCS 63/35)
Sec. 35. (Repealed).
(Source: Repealed by P.A. 89-61, eff. 6-30-95.)

(225 ILCS 63/40)
(Section scheduled to be repealed on January 1, 2023)
Sec. 40. Permitted activities. This Act does not prohibit any of the following:
(a) Any person licensed in this State under any other Act from engaging in the practice for which he or she is licensed.
(b) The practice of naprapathy by a person who is employed by the United States government or any business, division, or agency thereof while in the discharge of the employee's official duties.
(c) The practice of naprapathy that is included in a program of study by students enrolled in schools of naprapathy or in refresher courses as defined by rule of the Department.
(Source: P.A. 89-61, eff. 6-30-95.)

(225 ILCS 63/45)
(Section scheduled to be repealed on January 1, 2023)
Sec. 45. Powers and duties of the Department; rules; reports. The Department shall exercise the powers and duties prescribed by the Civil Administrative Code of Illinois for the administration of licensing Acts and shall exercise any other powers and duties necessary for effectuating the purposes of this Act.
The Department may promulgate rules consistent with the provisions of this Act for its administration and enforcement and may prescribe forms which shall be issued in connection with this Act. The rules may include standards and criteria for licensure, and professional conduct and discipline.
(Source: P.A. 97-778, eff. 7-13-12.)

(225 ILCS 63/50)
Sec. 50. (Repealed).
(Source: P.A. 92-655, eff. 7-16-02. Repealed by P.A. 97-778, eff. 7-13-12.)

(225 ILCS 63/55)
(Section scheduled to be repealed on January 1, 2023)
Sec. 55. Applications for licenses. Applications for original licenses shall be made to the Department in writing on forms prescribed by the Department and shall be accompanied by the required fee, which shall not be refundable. Any application shall require the information that in the judgment of the Department will enable the Department to pass on the qualifications of the applicant for a license.
(Source: P.A. 87-1231.)

(225 ILCS 63/57)
(Section scheduled to be repealed on January 1, 2023)
Sec. 57. Social Security Number on license application. In addition to any other information required to be contained in the application, every application for an original, renewal, reinstated, or restored license under this Act shall include the applicant's Social Security Number, which shall be retained in the agency's records pertaining to the license.
(Source: P.A. 97-400, eff. 1-1-12; 97-778, eff. 7-13-12.)

(225 ILCS 63/60)
(Section scheduled to be repealed on January 1, 2023)
Sec. 60. Examination of applicants; neglect, failure or refusal to take examination. The Department shall authorize examinations of applicants as naprapaths at such times and places as it may determine. The examination of applicants shall be of a character to give a fair test of the qualifications of the applicant to practice naprapathy.
If an applicant neglects, fails, or refuses to take an examination or fails to pass an examination for a license under this Act within 3 years after filing his or her application, the application shall be denied. The applicant, however, may thereafter make a new application for examination accompanied by the required fee, and must furnish proof of meeting qualifications for licensure in effect at the time of new application.
An applicant shall have one year from the date of notification of successful completion of all the examination requirements to apply to the Department for a license. If an applicant fails to apply within one year the applicant shall be required to again take and pass the examination.
The Department may employ consultants for the purpose of preparing and conducting examinations.
(Source: P.A. 89-61, eff. 6-30-95.)

(225 ILCS 63/65)
Sec. 65. (Repealed).
(Source: P.A. 91-419, eff. 8-6-99. Repealed by P.A. 97-778, eff. 7-13-12.)

(225 ILCS 63/70)
(Section scheduled to be repealed on January 1, 2023)
Sec. 70. Renewal, reinstatement or restoration of licenses; military service. The expiration date and renewal period for each license issued under this Act shall be set by rule.
All renewal applicants shall provide proof of having met the requirements of continuing education set forth in the rules of the Department. The Department shall, by rule, provide for an orderly process for the reinstatement of licenses that have not been renewed due to failure to meet the continuing education requirements. The continuing education requirements may be waived in cases of extreme hardship as defined by rules of the Department.
Any naprapath who has permitted his or her license to expire or who has had his or her license on inactive status may have his or her license restored by making application to the Department and filing proof acceptable to the Department of fitness to have the license restored and by paying the required fees. Proof of fitness may include sworn evidence certifying to active lawful practice in another jurisdiction.
If the licensee has not maintained an active practice in another jurisdiction satisfactory to the Department, then the Department shall determine, by an evaluation program established by rule, fitness for restoration of the license and shall establish procedures and requirements for restoration.
Any naprapath whose license expired while he or she was (i) in federal service on active duty with the Armed Forces of the United States or the State Militia called into service or training or (ii) in training or education under the supervision of the United States preliminary to induction into the military service, however, may have his or her license restored without paying any lapsed renewal fees if within 2 years after honorable termination of service, training, or education, he or she furnishes the Department with satisfactory evidence to the effect that he or she has been so engaged and that his or her service, training, or education has been so terminated.
(Source: P.A. 97-778, eff. 7-13-12.)

(225 ILCS 63/75)
(Section scheduled to be repealed on January 1, 2023)
Sec. 75. Inactive status. Any naprapath who notifies the Department in writing on forms prescribed by the Department may elect to place his or her license on an inactive status and shall be excused from payment of renewal fees until he or she notifies the Department in writing of intent to restore his or her license.
Any naprapath requesting restoration from inactive status shall be required to pay the current renewal fee and shall be required to restore his or her license, as provided by rule of the Department.
Any naprapath whose license is on inactive status shall not practice naprapathy in the State of Illinois.
Any licensee who shall practice while his or her license is lapsed or on inactive status shall be considered to be practicing without a license which shall be grounds for discipline under subsection (a) of Section 110 of this Act.
(Source: P.A. 87-1231.)

(225 ILCS 63/80)
(Section scheduled to be repealed on January 1, 2023)
Sec. 80. Endorsement. The Department may, in its discretion, license as a naprapath, without examination, an applicant who is so licensed under the laws of another state, territory or jurisdiction, if the requirements for licensure in the jurisdiction in which the applicant was licensed were, at the date of licensure, substantially equivalent to the requirements then in force in this State; or if the applicant possesses individual qualifications and skills that demonstrate substantial equivalence to current Illinois requirements.
Applicants have 3 years from the date of application to complete the application process. If the process has not been completed in 3 years, the application shall be denied, the fee forfeited, and the applicant must reapply and meet the requirements in effect at the time of reapplication.
(Source: P.A. 89-61, eff. 6-30-95.)

(225 ILCS 63/85)
(Section scheduled to be repealed on January 1, 2023)
Sec. 85. Fees.
(a) The Department shall provide by rule for a schedule of fees for the administration and enforcement of this Act, including but not limited to original licensure, renewal, and restoration. The fees shall be nonrefundable.
All fees, fines, and penalties collected under this Act shall be deposited into the General Professions Dedicated Fund and shall be appropriated to the Department for the ordinary and contingent expenses of the Department in the administration of this Act.
(b) An applicant for the examination shall be required to pay, either to the Department or to the designated testing service, a fee covering the cost of initial screening to determine an applicant's eligibility and providing the examination. Failure to appear for the examination on the scheduled date, at the time and place specified, after the applicant's application for examination has been received and acknowledged by the Department or the designated testing service, shall result in the forfeiture of the examination fee.
(Source: P.A. 97-778, eff. 7-13-12.)

(225 ILCS 63/95)
(Section scheduled to be repealed on January 1, 2023)
Sec. 95. Roster. The Department shall maintain a roster of the names and addresses of record of all licensees and of all persons whose licenses have been suspended or revoked. This roster shall be available upon written request and payment of the required fee.
(Source: P.A. 97-778, eff. 7-13-12.)

(225 ILCS 63/100)
(Section scheduled to be repealed on January 1, 2023)
Sec. 100. Advertising.
(a) Any person licensed under this Act may advertise the availability of professional services in the public media or on the premises where professional services are rendered if the advertising is truthful and not misleading and is in conformity with any rules promulgated by the Department.
(b) A licensee shall include in every advertisement for services regulated under this Act his or her title as it appears on the license or the initials authorized under this Act. Advertisements shall not include false, fraudulent, deceptive, or misleading material or guarantees of success.
(Source: P.A. 97-778, eff. 7-13-12.)

(225 ILCS 63/105)
(Section scheduled to be repealed on January 1, 2023)
Sec. 105. Professional service corporations. Nothing in this Act shall restrict registrants from forming professional service corporations under the provisions of the Professional Service Corporation Act.
(Source: P.A. 89-61, eff. 6-30-95.)

(225 ILCS 63/110)
(Section scheduled to be repealed on January 1, 2023)
Sec. 110. Grounds for disciplinary action; refusal, revocation, suspension.
(a) The Department may refuse to issue or to renew, or may revoke, suspend, place on probation, reprimand or take other disciplinary or non-disciplinary action as the Department may deem appropriate, including imposing fines not to exceed $10,000 for each violation, with regard to any licensee or license for any one or combination of the following causes:
(1) Violations of this Act or of rules adopted under

this Act.

(2) Material misstatement in furnishing information

to the Department.

(3) Conviction by plea of guilty or nolo contendere,

finding of guilt, jury verdict, or entry of judgment, or by sentencing of any crime, including, but not limited to, convictions, preceding sentences of supervision, conditional discharge, or first offender probation, under the laws of any jurisdiction of the United States: (i) that is a felony or (ii) that is a misdemeanor, an essential element of which is dishonesty, or that is directly related to the practice of the profession.

(4) Fraud or any misrepresentation in applying for or

procuring a license under this Act or in connection with applying for renewal of a license under this Act.

(5) Professional incompetence or gross negligence.
(6) Malpractice.
(7) Aiding or assisting another person in violating

any provision of this Act or its rules.

(8) Failing to provide information within 60 days in

response to a written request made by the Department.

(9) Engaging in dishonorable, unethical, or

unprofessional conduct of a character likely to deceive, defraud, or harm the public.

(10) Habitual or excessive use or abuse of drugs

defined in law as controlled substances, alcohol, or any other substance which results in the inability to practice with reasonable judgment, skill, or safety.

(11) Discipline by another U.S. jurisdiction or

foreign nation if at least one of the grounds for the discipline is the same or substantially equivalent to those set forth in this Act.

(12) Directly or indirectly giving to or receiving

from any person, firm, corporation, partnership, or association any fee, commission, rebate, or other form of compensation for any professional services not actually or personally rendered. This shall not be deemed to include rent or other remunerations paid to an individual, partnership, or corporation by a naprapath for the lease, rental, or use of space, owned or controlled by the individual, partnership, corporation, or association. Nothing in this paragraph (12) affects any bona fide independent contractor or employment arrangements among health care professionals, health facilities, health care providers, or other entities, except as otherwise prohibited by law. Any employment arrangements may include provisions for compensation, health insurance, pension, or other employment benefits for the provision of services within the scope of the licensee's practice under this Act. Nothing in this paragraph (12) shall be construed to require an employment arrangement to receive professional fees for services rendered.

(13) Using the title "Doctor" or its abbreviation

without further clarifying that title or abbreviation with the word "naprapath" or "naprapathy" or the designation "D.N.".

(14) A finding by the Department that the licensee,

after having his or her license placed on probationary status, has violated the terms of probation.

(15) Abandonment of a patient without cause.
(16) Willfully making or filing false records or

reports relating to a licensee's practice, including but not limited to, false records filed with State agencies or departments.

(17) Willfully failing to report an instance of

suspected child abuse or neglect as required by the Abused and Neglected Child Reporting Act.

(18) Physical or mental illness or disability,

including, but not limited to, deterioration through the aging process or loss of motor skill that results in the inability to practice the profession with reasonable judgment, skill, or safety.

(19) Solicitation of professional services by means

other than permitted advertising.

(20) Failure to provide a patient with a copy of his

or her record upon the written request of the patient.

(21) Cheating on or attempting to subvert the

licensing examination administered under this Act.

(22) Allowing one's license under this Act to be used

by an unlicensed person in violation of this Act.

(23) (Blank).
(24) Being named as a perpetrator in an indicated

report by the Department of Children and Family Services under the Abused and Neglected Child Reporting Act and upon proof by clear and convincing evidence that the licensee has caused a child to be an abused child or a neglected child as defined in the Abused and Neglected Child Reporting Act.

(25) Practicing under a false or, except as provided

by law, an assumed name.

(26) Immoral conduct in the commission of any act,

such as sexual abuse, sexual misconduct, or sexual exploitation, related to the licensee's practice.

(27) Maintaining a professional relationship with any

person, firm, or corporation when the naprapath knows, or should know, that the person, firm, or corporation is violating this Act.

(28) Promotion of the sale of food supplements,

devices, appliances, or goods provided for a client or patient in such manner as to exploit the patient or client for financial gain of the licensee.

(29) Having treated ailments of human beings other

than by the practice of naprapathy as defined in this Act, or having treated ailments of human beings as a licensed naprapath independent of a documented referral or documented current and relevant diagnosis from a physician, dentist, or podiatric physician, or having failed to notify the physician, dentist, or podiatric physician who established a documented current and relevant diagnosis that the patient is receiving naprapathic treatment pursuant to that diagnosis.

(30) Use by a registered naprapath of the word

"infirmary", "hospital", "school", "university", in English or any other language, in connection with the place where naprapathy may be practiced or demonstrated.

(31) Continuance of a naprapath in the employ of any

person, firm, or corporation, or as an assistant to any naprapath or naprapaths, directly or indirectly, after his or her employer or superior has been found guilty of violating or has been enjoined from violating the laws of the State of Illinois relating to the practice of naprapathy when the employer or superior persists in that violation.

(32) The performance of naprapathic service in

conjunction with a scheme or plan with another person, firm, or corporation known to be advertising in a manner contrary to this Act or otherwise violating the laws of the State of Illinois concerning the practice of naprapathy.

(33) Failure to provide satisfactory proof of having

participated in approved continuing education programs as determined by and approved by the Secretary. Exceptions for extreme hardships are to be defined by the rules of the Department.

(34) (Blank).
(35) Gross or willful overcharging for professional

services.

(36) (Blank).
All fines imposed under this Section shall be paid within 60 days after the effective date of the order imposing the fine.
(b) The Department may refuse to issue or may suspend without hearing, as provided for in the Department of Professional Regulation Law of the Civil Administrative Code, the license of any person who fails to file a return, or pay the tax, penalty, or interest shown in a filed return, or pay any final assessment of the tax, penalty, or interest as required by any tax Act administered by the Illinois Department of Revenue, until such time as the requirements of any such tax Act are satisfied in accordance with subsection (g) of Section 2105-15 of the Department of Professional Regulation Law of the Civil Administrative Code of Illinois.
(c) The Department shall deny a license or renewal authorized by this Act to a person who has defaulted on an educational loan or scholarship provided or guaranteed by the Illinois Student Assistance Commission or any governmental agency of this State in accordance with item (5) of subsection (a) of Section 2105-15 of the Department of Professional Regulation Law of the Civil Administrative Code of Illinois.
(d) In cases where the Department of Healthcare and Family Services has previously determined a licensee or a potential licensee is more than 30 days delinquent in the payment of child support and has subsequently certified the delinquency to the Department, the Department may refuse to issue or renew or may revoke or suspend that person's license or may take other disciplinary action against that person based solely upon the certification of delinquency made by the Department of Healthcare and Family Services in accordance with item (5) of subsection (a) of Section 2105-15 of the Department of Professional Regulation Law of the Civil Administrative Code of Illinois.
(e) The determination by a circuit court that a licensee is subject to involuntary admission or judicial admission, as provided in the Mental Health and Developmental Disabilities Code, operates as an automatic suspension. The suspension shall end only upon a finding by a court that the patient is no longer subject to involuntary admission or judicial admission and the issuance of an order so finding and discharging the patient.
(f) In enforcing this Act, the Department, upon a showing of a possible violation, may compel an individual licensed to practice under this Act, or who has applied for licensure under this Act, to submit to a mental or physical examination and evaluation, or both, which may include a substance abuse or sexual offender evaluation, as required by and at the expense of the Department. The Department shall specifically designate the examining physician licensed to practice medicine in all of its branches or, if applicable, the multidisciplinary team involved in providing the mental or physical examination and evaluation, or both. The multidisciplinary team shall be led by a physician licensed to practice medicine in all of its branches and may consist of one or more or a combination of physicians licensed to practice medicine in all of its branches, licensed chiropractic physicians, licensed clinical psychologists, licensed clinical social workers, licensed clinical professional counselors, and other professional and administrative staff. Any examining physician or member of the multidisciplinary team may require any person ordered to submit to an examination and evaluation pursuant to this Section to submit to any additional supplemental testing deemed necessary to complete any examination or evaluation process, including, but not limited to, blood testing, urinalysis, psychological testing, or neuropsychological testing.
The Department may order the examining physician or any member of the multidisciplinary team to provide to the Department any and all records including business records that relate to the examination and evaluation, including any supplemental testing performed. The Department may order the examining physician or any member of the multidisciplinary team to present testimony concerning the examination and evaluation of the licensee or applicant, including testimony concerning any supplemental testing or documents in any way related to the examination and evaluation. No information, report, record, or other documents in any way related to the examination and evaluation shall be excluded by reason of any common law or statutory privilege relating to communications between the licensee or applicant and the examining physician or any member of the multidisciplinary team. No authorization is necessary from the licensee or applicant ordered to undergo an evaluation and examination for the examining physician or any member of the multidisciplinary team to provide information, reports, records, or other documents or to provide any testimony regarding the examination and evaluation. The individual to be examined may have, at his or her own expense, another physician of his or her choice present during all aspects of this examination. Failure of an individual to submit to a mental or physical examination and evaluation, or both, when directed, shall result in an automatic suspension without hearing, until such time as the individual submits to the examination.
A person holding a license under this Act or who has applied for a license under this Act who, because of a physical or mental illness or disability, including, but not limited to, deterioration through the aging process or loss of motor skill, is unable to practice the profession with reasonable judgment, skill, or safety, may be required by the Department to submit to care, counseling, or treatment by physicians approved or designated by the Department as a condition, term, or restriction for continued, reinstated, or renewed licensure to practice. Submission to care, counseling, or treatment as required by the Department shall not be considered discipline of a license. If the licensee refuses to enter into a care, counseling, or treatment agreement or fails to abide by the terms of the agreement, the Department may file a complaint to revoke, suspend, or otherwise discipline the license of the individual. The Secretary may order the license suspended immediately, pending a hearing by the Department. Fines shall not be assessed in disciplinary actions involving physical or mental illness or impairment.
In instances in which the Secretary immediately suspends a person's license under this Section, a hearing on that person's license must be convened by the Department within 15 days after the suspension and completed without appreciable delay. The Department shall have the authority to review the subject individual's record of treatment and counseling regarding the impairment to the extent permitted by applicable federal statutes and regulations safeguarding the confidentiality of medical records.
An individual licensed under this Act and affected under this Section shall be afforded an opportunity to demonstrate to the Department that he or she can resume practice in compliance with acceptable and prevailing standards under the provisions of his or her license.
(Source: P.A. 97-778, eff. 7-13-12; 98-214, eff. 8-9-13; 98-463, eff. 8-16-13.)

(225 ILCS 63/113)
(Section scheduled to be repealed on January 1, 2023)
Sec. 113. Suspension of license for failure to pay restitution. The Department, without further process or hearing, shall suspend the license or other authorization to practice of any person issued under this Act who has been certified by court order as not having paid restitution to a person under Section 8A-3.5 of the Illinois Public Aid Code or under Section 17-10.5 or 46-1 of the Criminal Code of 1961 or the Criminal Code of 2012. A person whose license or other authorization to practice is suspended under this Section is prohibited from practicing until the restitution is made in full.
(Source: P.A. 96-1551, eff. 7-1-11; 97-1150, eff. 1-25-13.)

(225 ILCS 63/115)
(Section scheduled to be repealed on January 1, 2023)
Sec. 115. Returned checks; fines. Any person who delivers a check or other payment to the Department that is returned to the Department unpaid by the financial institution upon which it is drawn shall pay to the Department, in addition to the amount already owed to the Department, a fine of $50. The fines imposed by this Section are in addition to any other discipline provided under this Act for unlicensed practice or practice on a nonrenewed license. The Department shall notify the person that fees and fines shall be paid to the Department by certified check or money order within 30 calendar days of the notification. If, after the expiration of 30 days from the date of the notification, the person has failed to submit the necessary remittance, the Department shall automatically terminate the license or certificate or deny the application, without hearing. If, after termination or denial, the person seeks a license or certificate, he or she shall apply to the Department for restoration or issuance of the license or certificate and pay all fees and fines due to the Department. The Department may establish a fee for the processing of an application for restoration of a license or certificate to defray all expenses of processing the application. The Secretary may waive the fines due under this Section in individual cases where the Secretary finds that the fines would be unreasonable or unnecessarily burdensome.
(Source: P.A. 97-778, eff. 7-13-12.)

(225 ILCS 63/120)
(Section scheduled to be repealed on January 1, 2023)
Sec. 120. Injunctions; cease and desist orders.
(a) If any person violates the provision of this Act, the Secretary may, in the name of the People of the State of Illinois, through the Attorney General of the State of Illinois or the State's Attorney of any county in which the violation is alleged to have occurred, petition for an order enjoining the violation or for an order enforcing compliance with this Act. Upon the filing of a verified petition in court, the court may issue a temporary restraining order, without notice or bond, and may preliminarily and permanently enjoin the violation. If it is established that the person has violated or is violating the injunction, the Court may punish the offender for contempt of court. Proceedings under this Section shall be in addition to, and not in lieu of, all other remedies and penalties provided by this Act.
(b) If any person practices as a naprapath or holds himself or herself out as a naprapath without being licensed under the provisions of this Act then any licensed naprapath, any interested party, or any person injured thereby may, in addition to the Secretary, petition for relief as provided in subsection (a) of this Section.
(c) Whenever in the opinion of the Department any person violates any provision of this Act, the Department may issue a rule to show cause why an order to cease and desist should not be entered against that person. The rule shall clearly set forth the grounds relied upon by the Department and shall provide a period of 7 days from the date of the rule to file an answer to the satisfaction of the Department. Failure to answer to the satisfaction of the Department shall cause an order to cease and desist to be issued immediately.
(Source: P.A. 97-778, eff. 7-13-12.)

(225 ILCS 63/123)
(Section scheduled to be repealed on January 1, 2023)
Sec. 123. Violation; penalty. Whoever knowingly practices or offers to practice naprapathy in this State without being licensed for that purpose shall be guilty of a Class A misdemeanor and for each subsequent conviction shall be guilty of a Class 4 felony. Notwithstanding any other provision of this Act, all criminal fines, moneys, or other property collected or received by the Department under this Section or any other State or federal statute, including, but not limited to, property forfeited to the Department under Section 505 of the Illinois Controlled Substances Act or Section 85 of the Methamphetamine Control and Community Protection Act, shall be deposited into the Professional Regulation Evidence Fund.
(Source: P.A. 94-556, eff. 9-11-05.)

(225 ILCS 63/125)
(Section scheduled to be repealed on January 1, 2023)
Sec. 125. Investigation; notice; hearing. The Department may investigate the actions of any applicant or of any person or persons holding or claiming to hold a license. Before refusing to issue, refusing to renew, or taking any disciplinary action under Section 110 regarding a license, the Department shall, at least 30 days prior to the date set for the hearing, notify in writing the applicant for, or holder of, a license of the nature of any charges and that a hearing will be held on a date designated. The Department shall direct the applicant or licensee to file a written answer with the Department under oath within 20 days after the service of the notice and inform the applicant or licensee that failure to file an answer shall result in default being taken against the applicant or licensee. At the time and place fixed in the notice, the Department shall proceed to hear the charges and the parties or their counsel shall be accorded ample opportunity to present any pertinent statements, testimony, evidence, and arguments. The Department may continue the hearing from time to time. If the person, after receiving the notice, fails to file an answer, his or her license may, in the discretion of the Department, be revoked, suspended, or placed on probationary status or the Department may take whatever disciplinary action considered proper, including limiting the scope, nature, or extent of the person's practice under the Act. The written notice in the subsequent proceeding may be served by registered or certified mail to the licensee's address of record.
(Source: P.A. 97-778, eff. 7-13-12.)

(225 ILCS 63/130)
(Section scheduled to be repealed on January 1, 2023)
Sec. 130. Formal hearing; preservation of record. The Department, at its expense, shall preserve a record of all proceedings at the formal hearing of any case. The notice of hearing, complaint, and all other documents in the nature of pleadings and written motions filed in the proceedings, the transcript of testimony, and order of the Department shall be the record of the proceeding.
(Source: P.A. 97-778, eff. 7-13-12.)

(225 ILCS 63/135)
(Section scheduled to be repealed on January 1, 2023)
Sec. 135. Witnesses; production of documents; contempt. Any circuit court may upon application of the Department or its designee or of the applicant or licensee against whom proceedings under Section 125 of this Act are pending, enter an order requiring the attendance of witnesses and their testimony and the production of documents, papers, files, books, and records in connection with any hearing or investigation. The court may compel obedience to its order by proceedings for contempt.
(Source: P.A. 87-1231.)

(225 ILCS 63/140)
(Section scheduled to be repealed on January 1, 2023)
Sec. 140. Subpoena; oaths.
(a) The Department may subpoena and bring before it any person in this State and to take the oral or written testimony or compel the production of any books, papers, records, or any other documents that the Secretary or his or her designee deems relevant or material to any investigation or hearing conducted by the Department with the same fees and mileage and in the same manner as prescribed in civil cases in circuit courts of this State.
(b) The Secretary, the hearing officer, and a certified shorthand court reporter may administer oaths at any hearing that the Department conducts. Notwithstanding any other statute or Department rule to the contrary, all requests for testimony, production of documents, or records shall be in accordance with this Act.
(c) Any circuit court, upon application of the Department or licensee, may order the attendance and testimony of witnesses and the production of relevant documents, papers, files, books, and records in connection with any hearing or investigation. The court may compel obedience to its order by proceedings for contempt.
(Source: P.A. 97-778, eff. 7-13-12.)

(225 ILCS 63/145)
(Section scheduled to be repealed on January 1, 2023)
Sec. 145. Findings of facts, conclusions of law, and recommendations. At the conclusion of the hearing the hearing officer shall present to the Secretary a written report of its findings of fact, conclusions of law, and recommendations. The report shall contain a finding whether or not the accused person violated this Act or failed to comply with the conditions required in this Act. The hearing officer shall specify the nature of the violation or failure to comply and shall make its recommendations to the Secretary.
The report of findings of fact, conclusions of law, and recommendations of the hearing officer shall be the basis for the Department's order refusing to issue, restore, or renew a license, or otherwise disciplining a licensee. If the Secretary disagrees in any regard with the report of the hearing officer, the Secretary may issue an order in contravention of the hearing officer's recommendations. The finding is not admissible in evidence against the person in a criminal prosecution brought for the violation of this Act, but the hearing and findings are not a bar to a criminal prosecution brought for the violation of this Act.
If the Secretary fails to issue a final order within 30 days after the receipt of the hearing officer's findings of fact, conclusions of law, and recommendations, then the hearing officer's findings of fact, conclusions of law, and recommendations shall become a final order of the Department without further review.
(Source: P.A. 97-778, eff. 7-13-12.)

(225 ILCS 63/150)
(Section scheduled to be repealed on January 1, 2023)
Sec. 150. Hearing officer. The Secretary shall have the authority to appoint any attorney duly licensed to practice law in the State of Illinois to serve as the hearing officer in any action for Departmental refusal to issue, renew, or license an applicant, or disciplinary action against a licensee. The hearing officer shall have full authority to conduct the hearing. The hearing officer shall report his or her findings of fact, conclusions of law, and recommendations to the Secretary. If the Secretary disagrees with the recommendation of the hearing officer, he or she may issue an order in contravention of that recommendation.
(Source: P.A. 97-778, eff. 7-13-12.)

(225 ILCS 63/155)
(Section scheduled to be repealed on January 1, 2023)
Sec. 155. Service of report; rehearing; order. In any case involving the refusal to issue or renew or the discipline of a license, a copy of the hearing officer's report shall be served upon the respondent by the Department, either personally or as provided in this Act for the service of the notice of hearing. Within 20 days after the service, the respondent may present to the Department a motion in writing for a rehearing that shall specify the particular grounds for rehearing. If no motion for rehearing is filed, then upon the expiration of the time specified for filing a motion, or if a motion for rehearing is denied, then upon the denial the Secretary may enter an order in accordance with this Act. If the respondent orders from the reporting service and pays for a transcript of the record within the time for filing a motion for rehearing, the 20 calendar day period within which the motion may be filed shall commence upon the delivery of the transcript to the respondent.
(Source: P.A. 97-778, eff. 7-13-12.)

(225 ILCS 63/160)
(Section scheduled to be repealed on January 1, 2023)
Sec. 160. Substantial justice to be done; rehearing. Whenever the Secretary is satisfied that substantial justice has not been done in the revocation, suspension, or refusal to issue or renew a license, the Secretary may order a rehearing by the same or another hearing officer.
(Source: P.A. 97-778, eff. 7-13-12.)

(225 ILCS 63/165)
(Section scheduled to be repealed on January 1, 2023)
Sec. 165. Order or certified copy as prima facie proof. An order or a certified copy thereof, over the seal of the Department and purporting to be signed by the Secretary, shall be prima facie proof:
(a) that the signature is the genuine signature of

the Secretary; and

(b) that such Secretary is duly appointed and

qualified.

(Source: P.A. 97-778, eff. 7-13-12.)

(225 ILCS 63/170)
(Section scheduled to be repealed on January 1, 2023)
Sec. 170. Restoration of license. At any time after the successful completion of a term of indefinite probation, suspension, or revocation of a license, the Department may restore the license to the licensee, unless, after an investigation and a hearing, the Secretary determines that restoration is not in the public interest or that the licensee has not been sufficiently rehabilitated to warrant the public trust. No person or entity whose license, certificate, or authority has been revoked as authorized in this Act may apply for restoration of that license, certification, or authority until such time as provided for in the Department of Professional Regulation Law of the Civil Administrative Code of Illinois.
(Source: P.A. 97-778, eff. 7-13-12.)

(225 ILCS 63/175)
(Section scheduled to be repealed on January 1, 2023)
Sec. 175. Surrender of license. Upon the revocation or suspension of any license, the licensee shall immediately surrender the license to the Department. If the licensee fails to do so, the Department shall have the right to seize the license.
(Source: P.A. 87-1231.)

(225 ILCS 63/180)
(Section scheduled to be repealed on January 1, 2023)
Sec. 180. Imminent danger to public; summary suspension. The Secretary may summarily suspend the license of a naprapath without a hearing, simultaneously with the institution of proceedings for a hearing provided for in this Act, if the Secretary finds that evidence indicates that continuation in practice would constitute an imminent danger to the public. In the event that the Secretary summarily suspends a license without a hearing, a hearing shall be commenced within 30 days after the suspension has occurred and shall be concluded as expeditiously as possible.
(Source: P.A. 97-778, eff. 7-13-12.)

(225 ILCS 63/185)
(Section scheduled to be repealed on January 1, 2023)
Sec. 185. Review under Administrative Review Law. All final administrative decisions of the Department are subject to judicial review under the Administrative Review Law and its rules. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 89-61, eff. 6-30-95.)

(225 ILCS 63/190)
(Section scheduled to be repealed on January 1, 2023)
Sec. 190. The Department shall not be required to certify any record to the Court or file any answer in court or otherwise appear in any court in a judicial review proceeding, unless and until the Department receives from the plaintiff payment of the costs of furnishing and certifying the record, which costs shall be determined by the Department. Exhibits shall be certified without cost. Failure on the part of the plaintiff to file a receipt in court is grounds for dismissal of the action.
(Source: P.A. 97-778, eff. 7-13-12.)

(225 ILCS 63/193)
(Section scheduled to be repealed on January 1, 2023)
Sec. 193. Confidentiality. All information collected by the Department in the course of an examination or investigation of a licensee or applicant, including, but not limited to, any complaint against a licensee filed with the Department and information collected to investigate any such complaint, shall be maintained for the confidential use of the Department and shall not be disclosed. The Department may not disclose such information to anyone other than law enforcement officials, other regulatory agencies that have an appropriate regulatory interest as determined by the Secretary, or a party presenting a lawful subpoena to the Department. Information and documents disclosed to a federal, State, county, or local law enforcement agency shall not be disclosed by the agency for any purpose to any other agency or person. A formal complaint filed against a licensee by the Department or any order issued by the Department against a licensee or applicant shall be a public record, except as otherwise prohibited by law.
(Source: P.A. 97-778, eff. 7-13-12.)

(225 ILCS 63/195)
(Section scheduled to be repealed on January 1, 2023)
Sec. 195. Violations; penalties. Any person who is found to have violated any provision of this Act is guilty of a Class A misdemeanor. On conviction of a second or subsequent offense the violator shall be guilty of a Class 4 felony.
(Source: P.A. 87-1231.)

(225 ILCS 63/200)
(Section scheduled to be repealed on January 1, 2023)
Sec. 200. Administrative Procedure Act. The Illinois Administrative Procedure Act is expressly adopted and incorporated in this Act as if all of the provisions of that Act were included in this Act, except that the provision of paragraph (d) of Section 10-65 of the Illinois Administrative Procedure Act, which provides that at hearings the licensee has the right to show compliance with all lawful requirements for retention, continuation, or renewal of the license, is specifically excluded. For the purpose of this Act, the notice required under Section 10-25 of the Administrative Procedure Act is deemed sufficient when mailed to the last known address of record of a party.
(Source: P.A. 97-778, eff. 7-13-12.)

(225 ILCS 63/260)
(Section scheduled to be repealed on January 1, 2023)
Sec. 260. This Act takes effect July 1, 1993.
(Source: P.A. 87-1231.)



225 ILCS 65/ - Nurse Practice Act.

Article 50 - General Provisions

(225 ILCS 65/Art. 50 heading) (was 225 ILCS 65/Tit. 5 heading)

(225 ILCS 65/50-1) (was 225 ILCS 65/5-1)
(Section scheduled to be repealed on January 1, 2028)
Sec. 50-1. This Act may be cited as the Nurse Practice Act.
(Source: P.A. 95-639, eff. 10-5-07.)

(225 ILCS 65/50-5) (was 225 ILCS 65/5-5)
(Section scheduled to be repealed on January 1, 2028)
Sec. 50-5. Legislative purpose. The practice of professional and practical nursing in the State of Illinois is hereby declared to affect the public health, safety, and welfare and to be subject to regulation and control in the public interest. It is further declared to be a matter of public interest and concern that the practice of nursing, as defined in this Act, merit and receive the confidence of the public and that only qualified persons be authorized to so practice in the State of Illinois. This Act shall be liberally construed to best carry out these subjects and purposes.
(Source: P.A. 95-639, eff. 10-5-07.)

(225 ILCS 65/50-10) (was 225 ILCS 65/5-10)
(Section scheduled to be repealed on January 1, 2028)
Sec. 50-10. Definitions. Each of the following terms, when used in this Act, shall have the meaning ascribed to it in this Section, except where the context clearly indicates otherwise:
"Academic year" means the customary annual schedule of courses at a college, university, or approved school, customarily regarded as the school year as distinguished from the calendar year.
"Address of record" means the designated address recorded by the Department in the applicant's or licensee's application file or license file as maintained by the Department's licensure maintenance unit.
"Advanced practice registered nurse" or "APRN" means a person who has met the qualifications for a (i) certified nurse midwife (CNM); (ii) certified nurse practitioner (CNP); (iii) certified registered nurse anesthetist (CRNA); or (iv) clinical nurse specialist (CNS) and has been licensed by the Department. All advanced practice registered nurses licensed and practicing in the State of Illinois shall use the title APRN and may use specialty credentials CNM, CNP, CRNA, or CNS after their name. All advanced practice registered nurses may only practice in accordance with national certification and this Act.
"Advisory Board" means the Illinois Nursing Workforce Center Advisory Board.
"Approved program of professional nursing education" and "approved program of practical nursing education" are programs of professional or practical nursing, respectively, approved by the Department under the provisions of this Act.
"Board" means the Board of Nursing appointed by the Secretary.
"Center" means the Illinois Nursing Workforce Center.
"Collaboration" means a process involving 2 or more health care professionals working together, each contributing one's respective area of expertise to provide more comprehensive patient care.
"Competence" means an expected and measurable level of performance that integrates knowledge, skills, abilities, and judgment based on established scientific knowledge and expectations for nursing practice.
"Comprehensive nursing assessment" means the gathering of information about the patient's physiological, psychological, sociological, and spiritual status on an ongoing basis by a registered professional nurse and is the first step in implementing and guiding the nursing plan of care.
"Consultation" means the process whereby an advanced practice registered nurse seeks the advice or opinion of another health care professional.
"Credentialed" means the process of assessing and validating the qualifications of a health care professional.
"Dentist" means a person licensed to practice dentistry under the Illinois Dental Practice Act.
"Department" means the Department of Financial and Professional Regulation.
"Email address of record" means the designated email address recorded by the Department in the applicant's application file or the licensee's license file, as maintained by the Department's licensure maintenance unit.
"Focused nursing assessment" means an appraisal of an individual's status and current situation, contributing to the comprehensive nursing assessment performed by the registered professional nurse or advanced practice registered nurse or the assessment by the physician assistant, physician, dentist, podiatric physician, or other licensed health care professional, as determined by the Department, supporting ongoing data collection, and deciding who needs to be informed of the information and when to inform.
Full practice authority" means the authority of an advanced practice registered nurse licensed in Illinois and certified as a nurse practitioner, clinical nurse specialist, or nurse midwife to practice without a written collaborative agreement and:
(1) to be fully accountable to patients for the

quality of advanced nursing care rendered;

(2) to be fully accountable for recognizing limits of

knowledge and experience and for planning for the management of situations beyond the advanced practice registered nurse's expertise; the full practice authority for advanced practice registered nurses includes accepting referrals from, consulting with, collaborating with, or referring to other health care professionals as warranted by the needs of the patient; and

(3) to possess the authority to prescribe

medications, including Schedule II through V controlled substances, as provided in Section 65-43.

"Hospital affiliate" means a corporation, partnership, joint venture, limited liability company, or similar organization, other than a hospital, that is devoted primarily to the provision, management, or support of health care services and that directly or indirectly controls, is controlled by, or is under common control of the hospital. For the purposes of this definition, "control" means having at least an equal or a majority ownership or membership interest. A hospital affiliate shall be 100% owned or controlled by any combination of hospitals, their parent corporations, or physicians licensed to practice medicine in all its branches in Illinois. "Hospital affiliate" does not include a health maintenance organization regulated under the Health Maintenance Organization Act.
"Impaired nurse" means a nurse licensed under this Act who is unable to practice with reasonable skill and safety because of a physical or mental disability as evidenced by a written determination or written consent based on clinical evidence, including loss of motor skills, abuse of drugs or alcohol, or a psychiatric disorder, of sufficient degree to diminish his or her ability to deliver competent patient care.
"License-pending advanced practice registered nurse" means a registered professional nurse who has completed all requirements for licensure as an advanced practice registered nurse except the certification examination and has applied to take the next available certification exam and received a temporary permit from the Department.
"License-pending registered nurse" means a person who has passed the Department-approved registered nurse licensure exam and has applied for a license from the Department. A license-pending registered nurse shall use the title "RN lic pend" on all documentation related to nursing practice.
"Nursing intervention" means any treatment based on clinical nursing judgment or knowledge that a nurse performs. An individual or entity shall not mandate that a registered professional nurse delegate nursing interventions if the registered professional nurse determines it is inappropriate to do so. A nurse shall not be subject to disciplinary or any other adverse action for refusing to delegate a nursing intervention based on patient safety.
"Physician" means a person licensed to practice medicine in all its branches under the Medical Practice Act of 1987.
"Podiatric physician" means a person licensed to practice podiatry under the Podiatric Medical Practice Act of 1987.
"Practical nurse" or "licensed practical nurse" means a person who is licensed as a practical nurse under this Act and practices practical nursing as defined in this Act. Only a practical nurse licensed under this Act is entitled to use the title "licensed practical nurse" and the abbreviation "L.P.N.".
"Practical nursing" means the performance of nursing interventions requiring the nursing knowledge, judgment, and skill acquired by means of completion of an approved practical nursing education program. Practical nursing includes assisting in the nursing process under the guidance of a registered professional nurse or an advanced practice registered nurse. The practical nurse may work under the direction of a licensed physician, dentist, podiatric physician, or other health care professional determined by the Department.
"Privileged" means the authorization granted by the governing body of a healthcare facility, agency, or organization to provide specific patient care services within well-defined limits, based on qualifications reviewed in the credentialing process.
"Registered Nurse" or "Registered Professional Nurse" means a person who is licensed as a professional nurse under this Act and practices nursing as defined in this Act. Only a registered nurse licensed under this Act is entitled to use the titles "registered nurse" and "registered professional nurse" and the abbreviation, "R.N.".
"Registered professional nursing practice" means a scientific process founded on a professional body of knowledge that includes, but is not limited to, the protection, promotion, and optimization of health and abilities, prevention of illness and injury, development and implementation of the nursing plan of care, facilitation of nursing interventions to alleviate suffering, care coordination, and advocacy in the care of individuals, families, groups, communities, and populations. "Registered professional nursing practice" does not include the act of medical diagnosis or prescription of medical therapeutic or corrective measures.
"Professional assistance program for nurses" means a professional assistance program that meets criteria established by the Board of Nursing and approved by the Secretary, which provides a non-disciplinary treatment approach for nurses licensed under this Act whose ability to practice is compromised by alcohol or chemical substance addiction.
"Secretary" means the Secretary of Financial and Professional Regulation.
"Unencumbered license" means a license issued in good standing.
"Written collaborative agreement" means a written agreement between an advanced practice registered nurse and a collaborating physician, dentist, or podiatric physician pursuant to Section 65-35.
(Source: P.A. 99-173, eff. 7-29-15; 99-330, eff. 1-1-16; 99-642, eff. 7-28-16; 100-513, eff. 1-1-18.)

(225 ILCS 65/50-13)
(Section scheduled to be repealed on January 1, 2028)
Sec. 50-13. Address of record; email address of record. All applicants and licensees shall:
(1) provide a valid address and email address to the

Department, which shall serve as the address of record and email address of record, respectively, at the time of application for licensure or renewal of a license; and

(2) inform the Department of any change of address

of record or email address of record within 14 days after such change either through the Department's website or by contacting the Department's licensure maintenance unit.

(Source: P.A. 100-513, eff. 1-1-18.)

(225 ILCS 65/50-15) (was 225 ILCS 65/5-15)
(Section scheduled to be repealed on January 1, 2028)
Sec. 50-15. Policy; application of Act.
(a) For the protection of life and the promotion of health, and the prevention of illness and communicable diseases, any person practicing or offering to practice advanced, professional, or practical nursing in Illinois shall submit evidence that he or she is qualified to practice, and shall be licensed as provided under this Act. No person shall practice or offer to practice advanced, professional, or practical nursing in Illinois or use any title, sign, card or device to indicate that such a person is practicing professional or practical nursing unless such person has been licensed under the provisions of this Act.
(b) This Act does not prohibit the following:
(1) The practice of nursing in Federal employment in

the discharge of the employee's duties by a person who is employed by the United States government or any bureau, division or agency thereof and is a legally qualified and licensed nurse of another state or territory and not in conflict with Sections 50-50, 55-10, 60-10, and 70-5 of this Act.

(2) Nursing that is included in the program of study

by students enrolled in programs of nursing or in current nurse practice update courses approved by the Department.

(3) The furnishing of nursing assistance in an

emergency.

(4) The practice of nursing by a nurse who holds an

active license in another state when providing services to patients in Illinois during a bonafide emergency or in immediate preparation for or during interstate transit.

(5) The incidental care of the sick by members of the

family, domestic servants or housekeepers, or care of the sick where treatment is by prayer or spiritual means.

(6) Persons from being employed as unlicensed

assistive personnel in private homes, long term care facilities, nurseries, hospitals or other institutions.

(7) The practice of practical nursing by one who is a

licensed practical nurse under the laws of another U.S. jurisdiction and has applied in writing to the Department, in form and substance satisfactory to the Department, for a license as a licensed practical nurse and who is qualified to receive such license under this Act, until (i) the expiration of 6 months after the filing of such written application, (ii) the withdrawal of such application, or (iii) the denial of such application by the Department.

(8) The practice of

advanced practice registered nursing by one who is an advanced practice registered nurse under the laws of another United States jurisdiction or a foreign jurisdiction and has applied in writing to the Department, in form and substance satisfactory to the Department, for a license as an advanced practice registered nurse and who is qualified to receive such license under this Act, until (i) the expiration of 6 months after the filing of such written application, (ii) the withdrawal of such application, or (iii) the denial of such application by the Department.

(9) The practice of professional nursing by one who

is a registered professional nurse under the laws of another United States jurisdiction or a foreign jurisdiction and has applied in writing to the Department, in form and substance satisfactory to the Department, for a license as a registered professional nurse and who is qualified to receive such license under Section 55-10, until (1) the expiration of 6 months after the filing of such written application, (2) the withdrawal of such application, or (3) the denial of such application by the Department.

(10) The practice of professional nursing that is

included in a program of study by one who is a registered professional nurse under the laws of another United States jurisdiction or a foreign jurisdiction and who is enrolled in a graduate nursing education program or a program for the completion of a baccalaureate nursing degree in this State, which includes clinical supervision by faculty as determined by the educational institution offering the program and the health care organization where the practice of nursing occurs.

(11) Any person licensed in this State under any

other Act from engaging in the practice for which she or he is licensed.

(12) Delegation to authorized direct care staff

trained under Section 15.4 of the Mental Health and Developmental Disabilities Administrative Act consistent with the policies of the Department.

(13) (Blank).
(14) County correctional personnel from delivering

prepackaged medication for self-administration to an individual detainee in a correctional facility.

Nothing in this Act shall be construed to limit the delegation of tasks or duties by a physician, dentist, or podiatric physician to a licensed practical nurse, a registered professional nurse, or other persons.
(Source: P.A. 100-513, eff. 1-1-18.)

(225 ILCS 65/50-20) (was 225 ILCS 65/5-20)
(Section scheduled to be repealed on January 1, 2028)
Sec. 50-20. Unlicensed practice; violation; civil penalty.
(a) In addition to any other penalty provided by law, any person who practices, offers to practice, attempts to practice, or holds oneself out to practice nursing without being licensed under this Act shall pay a civil penalty to the Department in an amount not to exceed $10,000 for each offense as determined by the Department. The civil penalty shall be assessed by the Department after a hearing is held in accordance with the provisions set forth in this Act regarding the provision of a hearing for the discipline of a licensee.
(b) The Department has the authority and power to investigate any and all unlicensed activity.
(c) The civil penalty shall be paid within 60 days after the effective date of the order imposing the civil penalty. The order shall constitute a judgment and may be filed and execution had thereon in the same manner as any judgment from any court of record.
(Source: P.A. 100-513, eff. 1-1-18.)

(225 ILCS 65/50-25) (was 225 ILCS 65/5-21)
(Section scheduled to be repealed on January 1, 2028)
Sec. 50-25. No registered nurse or licensed practical nurse may perform refractions and other determinations of visual function or eye health diagnosis. A registered nurse or licensed practical nurse may participate in these activities with the direct on-site supervision of an optometrist licensed under the Illinois Optometric Practice Act of 1987 or a physician licensed to practice medicine in all its branches under the Medical Practice Act of 1987.
(Source: P.A. 95-639, eff. 10-5-07.)

(225 ILCS 65/50-26)
(Section scheduled to be repealed on January 1, 2028)
Sec. 50-26. Application for license. Applications for licenses shall be made to the Department on forms prescribed by the Department and accompanied by the required fee. All applications shall contain the information that, in the judgment of the Department, will enable the Department to pass on the qualifications of the applicant for a license under this Act.
If an applicant fails to obtain a license under this Act within 3 years after filing his or her application, the application shall be denied. The applicant may make a new application, which shall be accompanied by the required nonrefundable fee. The applicant shall be required to meet the qualifications required for licensure at the time of reapplication.
(Source: P.A. 100-513, eff. 1-1-18.)

(225 ILCS 65/50-30) (was 225 ILCS 65/5-22)
(Section scheduled to be repealed on January 1, 2028)
Sec. 50-30. Social Security Number on license application. In addition to any other information required to be contained in an application for licensure under this Act, every application for an original license under this Act shall include the applicant's Social Security Number, which shall be retained in the agency's records pertaining to the license. As soon as practical, the Department shall assign a customer's identification number to each applicant for a license.
Every application for a renewal or restored license shall require the applicant's customer identification number.
(Source: P.A. 97-400, eff. 1-1-12.)

(225 ILCS 65/50-35) (was 225 ILCS 65/5-23)
(Section scheduled to be repealed on January 1, 2028)
Sec. 50-35. Criminal history records background check. Each applicant for licensure by examination or restoration shall have his or her fingerprints submitted to the Department of State Police in an electronic format that complies with the form and manner for requesting and furnishing criminal history record information as prescribed by the Department of State Police. These fingerprints shall be checked against the Department of State Police and Federal Bureau of Investigation criminal history record databases now and hereafter filed. The Department of State Police shall charge applicants a fee for conducting the criminal history records check, which shall be deposited into the State Police Services Fund and shall not exceed the actual cost of the records check. The Department of State Police shall furnish, pursuant to positive identification, records of Illinois convictions to the Department. The Department may require applicants to pay a separate fingerprinting fee, either to the Department or to a vendor. The Department, in its discretion, may allow an applicant who does not have reasonable access to a designated vendor to provide his or her fingerprints in an alternative manner. The Department may adopt any rules necessary to implement this Section.
(Source: P.A. 95-639, eff. 10-5-07.)

(225 ILCS 65/50-40) (was 225 ILCS 65/5-25)
(Section scheduled to be repealed on January 1, 2028)
Sec. 50-40. Emergency care; civil liability. Exemption from civil liability for emergency care is as provided in the Good Samaritan Act.
(Source: P.A. 95-639, eff. 10-5-07.)

(225 ILCS 65/50-45) (was 225 ILCS 65/5-30)
(Section scheduled to be repealed on January 1, 2028)
Sec. 50-45. Services rendered without compensation; civil liability. Exemption from civil liability for services rendered without compensation is as provided in the Good Samaritan Act.
(Source: P.A. 95-639, eff. 10-5-07.)

(225 ILCS 65/50-50) (was 225 ILCS 65/10-5)
(Section scheduled to be repealed on January 1, 2028)
Sec. 50-50. Prohibited acts.
(a) No person shall:
(1) Practice as an advanced practice registered

nurse without a valid license as an advanced practice registered nurse, except as provided in Section 50-15 of this Act;

(2) Practice professional nursing without a valid

license as a registered professional nurse except as provided in Section 50-15 of this Act;

(3) Practice practical nursing without a valid

license as a licensed practical nurse or practice practical nursing, except as provided in Section 50-15 of this Act;

(4) Practice nursing under cover of any diploma,

license, or record illegally or fraudulently obtained or signed or issued unlawfully or under fraudulent representation;

(5) Practice nursing during the time her or his

license is suspended, revoked, expired, or on inactive status;

(6) Use any words, abbreviations, figures, letters,

title, sign, card, or device tending to imply that she or he is a registered professional nurse, including the titles or initials, "Nurse", "Registered Nurse", "Professional Nurse", "Registered Professional Nurse", "Certified Nurse", "Trained Nurse", "Graduate Nurse", "P.N.", or "R.N.", or "R.P.N." or similar titles or initials with intention of indicating practice without a valid license as a registered professional nurse;

(7) Use any words,

abbreviations, figures, letters, titles, signs, cards, or devices tending to imply that she or he is an advanced practice registered nurse, including the titles or initials "Advanced Practice Registered Nurse", "A.P.R.N.", or similar titles or initials, with the intention of indicating practice as an advanced practice registered nurse without a valid license as an advanced practice registered nurse under this Act. For purposes of this provision, the terms "advanced practice nurse" and "A.P.N." are considered to be similar titles or initials protected by this subsection (a).

(8) Use any words, abbreviations figures, letters,

title, sign, card, or device tending to imply that she or he is a licensed practical nurse including the titles or initials "Practical Nurse", "Licensed Practical Nurse", "P.N.", or "L.P.N.", or similar titles or initials with intention of indicated practice as a licensed practical nurse without a valid license as a licensed practical nurse under this Act;

(9) Advertise services regulated under this Act

without including in every advertisement his or her title as it appears on the license or the initials authorized under this Act;

(10) Obtain or furnish a license by or for money or

any other thing of value other than the fees required under this Act, or by any fraudulent representation or act;

(11) Make any willfully false oath or affirmation

required by this Act;

(12) Conduct a nursing education program preparing

persons for licensure that has not been approved by the Department;

(13) Represent that any school or course is approved

or accredited as a school or course for the education of registered professional nurses or licensed practical nurses unless such school or course is approved by the Department under the provisions of this Act;

(14) Attempt or offer to do any of the acts

enumerated in this Section, or knowingly aid, abet, assist in the doing of any such acts or in the attempt or offer to do any of such acts;

(15) Employ persons not licensed under this Act to

practice professional nursing or practical nursing;

(16) (Blank);
(17) Retaliate against any nurse who reports unsafe,

unethical, or illegal health care practices or conditions;

(18) Be deemed a supervisor when delegating nursing

interventions or guiding the practice of a licensed practical nurse as authorized under this Act; and

(19) Discipline or take other adverse action against

a nurse who refused to delegate a nursing intervention based on patient safety; and

(20) Otherwise intentionally violate any provision of

this Act.

(b) Any person, including a firm, association, or corporation who violates any provision of this Section shall be guilty of a Class A misdemeanor.
(Source: P.A. 100-513, eff. 1-1-18.)

(225 ILCS 65/50-55) (was 225 ILCS 65/10-10)
(Section scheduled to be repealed on January 1, 2028)
Sec. 50-55. Department powers and duties. Subject to the provisions of this Act, the Department is authorized to exercise the following functions, powers, and duties:
(1) Conduct or authorize examinations to ascertain

the fitness and qualifications of applicants for all licenses governed by this Act, pass upon the qualifications of applicants for licenses, and issue licenses to applicants found to be fit and qualified.

(2) Adopt rules required for the administration of

this Act, in consultation with the Board where necessary.

(3) Prescribe rules for a method of examination of

candidates.

(4) Prescribe rules defining what constitutes an

approved program, school, college, or department of a university, except that no program, school, college, or department of a university that refuses admittance to applicants solely on account of race, color, creed, sex, or national origin shall be approved.

(5) Conduct hearings on proceedings to revoke or

suspend licenses or on objection to the issuance of licenses and to revoke, suspend, or refuse to issue such licenses.

(6) Prepare and maintain a list of approved programs

of professional nursing education and programs of practical nursing education in this State, whose graduates, if they have the other necessary qualifications provided in this Act, shall be eligible to apply for a license to practice nursing in this State.

(7) Act upon the recommendations of the Board of

Nursing and the Illinois Nursing Workforce Center Advisory Board.

(8) Exercise the powers and duties prescribed by the

Civil Administrative Code of Illinois for the administration of licensing Acts.

(Source: P.A. 100-513, eff. 1-1-18.)

(225 ILCS 65/50-60) (was 225 ILCS 65/10-15)
(Section scheduled to be repealed on January 1, 2028)
Sec. 50-60. Nursing Coordinator. The Secretary shall appoint, pursuant to the Personnel Code, a Nursing Coordinator. The Nursing Coordinator shall be a registered professional nurse licensed in this State who has graduated from an approved school of nursing and holds at least a master's degree in nursing from an accredited college or university.
(Source: P.A. 100-513, eff. 1-1-18.)

(225 ILCS 65/50-65) (was 225 ILCS 65/10-25)
(Section scheduled to be repealed on January 1, 2028)
Sec. 50-65. Board.
(a) The Secretary shall solicit recommendations from nursing organizations and appoint the Board of Nursing, which shall consist of 13 members, one of whom shall be a practical nurse; one of whom shall be a practical nurse educator; one of whom shall be a registered professional nurse in practice; one of whom shall be an associate degree nurse educator; one of whom shall be a baccalaureate degree nurse educator; one of whom shall be a nurse who is actively engaged in direct care; one of whom shall be a registered professional nurse actively engaged in direct care; one of whom shall be a nursing administrator; 4 of whom shall be advanced practice registered nurses representing CNS, CNP, CNM, and CRNA practice; and one of whom shall be a public member who is not employed in and has no material interest in any health care field. The Board shall receive actual and necessary expenses incurred in the performance of their duties.
All nursing members of the Board must be (i) residents of this State, (ii) licensed in good standing to practice nursing in this State, (iii) graduates of an approved nursing program, with a minimum of 5 years' experience in the field of nursing, and (iv) at the time of appointment to the Board, actively engaged in nursing or work related to nursing.
Membership terms shall be for 3 years, except that in making initial appointments, the Secretary shall appoint all members for initial terms of 2, 3, and 4 years and these terms shall be staggered as follows: 3 shall be appointed for terms of 2 years; 4 shall be appointed for terms of 3 years; and 6 shall be appointed for terms of 4 years. No member shall be appointed to more than 2 consecutive terms. In the case of a vacated position, an individual may be appointed to serve the unexpired portion of that term; if the term is less than half of a full term, the individual is eligible to serve 2 full terms.
The Secretary may remove any member of the Board for misconduct, incapacity, or neglect of duty. The Secretary shall reduce to writing any causes for removal.
The Board shall meet annually to elect a chairperson and vice chairperson. The Board shall hold regularly scheduled meetings during the year. A simple majority of the Board shall constitute a quorum at any meeting. Any action taken by the Board must be on the affirmative vote of a simple majority of members. Voting by proxy shall not be permitted. In the case of an emergency where all Board members cannot meet in person, the Board may convene a meeting via an electronic format in accordance with the Open Meetings Act.
(b) The Board may perform each of the following activities:
(1) Recommend to the Department the adoption and the

revision of rules necessary for the administration of this Act;

(2) Recommend the approval, denial of approval,

withdrawal of approval, or discipline of nursing education programs;

(c) The Board shall participate in disciplinary conferences and hearings and make recommendations to the Department regarding disciplinary action taken against a licensee as provided under this Act. Disciplinary conference hearings and proceedings regarding scope of practice issues shall be conducted by a Board member at the same or higher licensure level as the respondent. Participation in an informal conference shall not bar members of the Board from future participation or decisions relating to that matter.
(d) (Blank).
(Source: P.A. 100-513, eff. 1-1-18.)

(225 ILCS 65/50-70) (was 225 ILCS 65/10-35)
(Section scheduled to be repealed on January 1, 2028)
Sec. 50-70. Concurrent theory and clinical practice education requirements of this Act. The educational requirements of Sections 55-10 and 60-10 of this Act relating to registered professional nursing and licensed practical nursing shall not be deemed to have been satisfied by the completion of any program of nursing that does not require coordinated or concurrent theory and clinical practice. The Department may, upon recommendation of the Board, grant an Illinois license to those applicants who have received advanced graduate degrees in nursing from an approved program with concurrent theory and clinical practice or to those applicants who are currently licensed in another state and have been actively practicing clinical nursing for a minimum of 2 years.
(Source: P.A. 100-513, eff. 1-1-18.)

(225 ILCS 65/50-75)
(Section scheduled to be repealed on January 1, 2028)
Sec. 50-75. Nursing delegation by a registered professional nurse.
(a) For the purposes of this Section:
"Delegation" means transferring to a specific individual the authority to perform a specific nursing intervention in a specific situation.
"Predictability of outcomes" means that a registered professional nurse or advanced practice registered nurse has determined that the patient's or individual's clinical status is stable and expected to improve or the patient's or individual's deteriorating condition is expected to follow a known or expected course.
"Stability" means a registered professional nurse or advanced practice registered nurse has determined that the individual's clinical status and nursing care needs are consistent.
(b) This Section authorizes a registered professional nurse or advanced practice registered nurse to:
(1) delegate nursing interventions to other

registered professional nurses, licensed practical nurses, and other unlicensed personnel based on the comprehensive nursing assessment that includes, but is not limited to:

(A) the stability and condition of the patient;
(B) the potential for harm;
(C) the complexity of the nursing intervention to

be delegated;

(D) the predictability of outcomes; and
(E) competency of the individual to whom the

nursing intervention is delegated;

(2) delegate medication administration to other

licensed nurses;

(3) in community-based or in-home care settings,

delegate the administration of medication (limited to oral or subcutaneous dosage and topical or transdermal application) to unlicensed personnel, if all the conditions for delegation set forth in this Section are met;

(4) refuse to delegate, stop, or rescind a previously

authorized delegation; or

(5) in community-based or in-home care settings,

delegate, guide, and evaluate the implementation of nursing interventions as a component of patient care coordination after completion of the comprehensive patient assessment based on analysis of the comprehensive nursing assessment data; care coordination in in-home care and school settings may occur in person, by telecommunication, or by electronic communication.

(c) This Section prohibits the following:
(1) An individual or entity from mandating that a

registered professional nurse delegate nursing interventions if the registered professional nurse determines it is inappropriate to do so. Nurses shall not be subject to disciplinary or any other adverse action for refusing to delegate a nursing intervention based on patient safety.

(2) The delegation of medication administration to

unlicensed personnel in any institutional or long-term facility, including, but not limited to, those facilities licensed by the Hospital Licensing Act, the University of Illinois Hospital Act, State-operated mental health hospitals, or State-operated developmental centers, except as authorized under Article 80 of this Act or otherwise specifically authorized by law.

(3) A registered professional nurse from delegating

nursing judgment, the comprehensive patient assessment, the development of a plan of care, and the evaluation of care to licensed or unlicensed personnel.

(4) A licensed practical nurse or unlicensed

personnel who has been delegated a nursing intervention from re-delegating a nursing intervention.

(Source: P.A. 100-513, eff. 1-1-18.)



Article 55 - Nursing Licensure-Licensed Practical Nurses

(225 ILCS 65/Art. 55 heading) (was 225 ILCS 65/Tit. 10 heading)

(225 ILCS 65/55-5)
(Section scheduled to be repealed on January 1, 2028)
Sec. 55-5. LPN education program requirements.
(a) All Illinois practical nurse education programs must be reviewed by the Board and approved by the Department before the successful completion of such a program may be applied toward meeting the requirements for practical nurse licensure under this Act. Any program changing the level of educational preparation or the relationship with or to the parent institution or establishing an extension of an existing program must request a review by the Board and approval by the Department. The Board shall review and make a recommendation for the approval or disapproval of a program by the Department based on the following criteria:
(1) a feasibility study that describes the need for

the program and the facilities used, the potential of the program to recruit faculty and students, financial support for the program, and other criteria, as established by rule;

(2) program curriculum that meets all State

requirements;

(3) the administration of the program by a Nurse

Administrator and the involvement of a Nurse Administrator in the development of the program; and

(4) the occurrence of a site visit prior to approval.
(b) In order to obtain initial Department approval and to maintain Department approval, a practical nursing program must meet all of the following requirements:
(1) The program must continually be administered by

a Nurse Administrator.

(2) The institution responsible for conducting the

program and the Nurse Administrator must ensure that individual faculty members are academically and professionally competent.

(3) The program curriculum must contain all

applicable requirements established by rule, including both theory and clinical components.

(4) The passage rates of the program's graduating

classes on the State-approved licensure exam must be deemed satisfactory by the Department.

(c) Program site visits to an institution conducting or hosting a practical nursing program may be made at the discretion of the Nursing Coordinator or upon recommendation of the Board.
(d) Any institution conducting a practical nursing program that wishes to discontinue the program must do each of the following:
(1) Notify the Department, in writing, of its intent

to discontinue the program.

(2) Continue to meet the requirements of this Act

and the rules adopted thereunder until the official date of termination of the program.

(3) Notify the Department of the date on which the

last student shall graduate from the program and the program shall terminate.

(4) Assist remaining students in the continuation of

their education in the event of program termination prior to the graduation of the program's final student.

(5) Upon the closure of the program, notify the

Department, in writing, of the location of student and graduate records storage.

(Source: P.A. 95-639, eff. 10-5-07.)

(225 ILCS 65/55-10) (was 225 ILCS 65/10-30)
(Section scheduled to be repealed on January 1, 2028)
Sec. 55-10. LPN licensure by examination.
(a) Each applicant who successfully meets the requirements of this Section is eligible for licensure as a licensed practical nurse.
(b) An applicant for licensure by examination to practice as a practical nurse is eligible for licensure when the following requirements are met:
(1) the applicant has submitted a completed written

application on forms provided by the Department and fees as established by the Department;

(2) the applicant has graduated from a practical

nursing education program approved by the Department or has been granted a certificate of completion of pre-licensure requirements from another United States jurisdiction;

(3) the applicant has successfully completed a

licensure examination approved by the Department;

(4) (blank);
(5) the applicant has submitted to the criminal

history records check required under Section 50-35 of this Act;

(6) the applicant has submitted either to the

Department or its designated testing service, a fee covering the cost of providing the examination. Failure to appear for the examination on the scheduled date at the time and place specified after the applicant's application for examination has been received and acknowledged by the Department or the designated testing service shall result in the forfeiture of the examination fee; and

(7) the applicant has met all other requirements

established by rule.

(b-5) If an applicant for licensure by examination neglects, fails, or refuses to take an examination or fails to pass an examination for a license under this Act within 3 years of the date of initial application, the application shall be denied. When an applicant's application is denied due to the failure to pass the examination within the 3-year period, that applicant must undertake an additional course of education as defined by rule prior to submitting a new application for licensure. Any new application must be accompanied by the required fee, evidence of meeting the requirements in force at the time of the new application, and evidence of completion of the additional course of education prescribed by rule.
An applicant may take and successfully complete a Department-approved examination in another jurisdiction. However, an applicant who has never been licensed previously in any jurisdiction that utilizes a Department-approved examination and who has taken and failed to pass the examination within 3 years after filing the application must submit proof of successful completion of a Department-authorized nursing education program or recompletion of an approved licensed practical nursing program prior to re-application.
(c) An applicant for licensure by examination shall have one year from the date of notification of successful completion of the examination to apply to the Department for a license. If an applicant fails to apply within one year, the applicant shall be required to retake and pass the examination unless licensed in another jurisdiction of the United States.
(d) A licensed practical nurse applicant who passes the Department-approved licensure examination and has applied to the Department for licensure may obtain employment as a license-pending practical nurse and practice as delegated by a registered professional nurse or an advanced practice registered nurse or physician. An individual may be employed as a license-pending practical nurse if all of the following criteria are met:
(1) He or she has completed and passed the

Department-approved licensure exam and presents to the employer the official written notification indicating successful passage of the licensure examination.

(2) He or she has completed and submitted to the

Department an application for licensure under this Section as a practical nurse.

(3) He or she has submitted the required licensure

fee.

(4) He or she has met all other requirements

established by rule, including having submitted to a criminal history records check.

(e) The privilege to practice as a license-pending practical nurse shall terminate with the occurrence of any of the following:
(1) Three months have passed since the official date

of passing the licensure exam as inscribed on the formal written notification indicating passage of the exam. This 3-month period may be extended as determined by rule.

(2) Receipt of the practical nurse license from the

Department.

(3) Notification from the Department that the

application for licensure has been denied.

(4) A request by the Department that the individual

terminate practicing as a license-pending practical nurse until an official decision is made by the Department to grant or deny a practical nurse license.

(f) (Blank).
(g) All applicants for practical nurse licensure by examination who are graduates of nursing educational programs in a country other than the United States or its territories shall have their nursing education credentials evaluated by a Department-approved nursing credentialing evaluation service. No such applicant may be issued a license under this Act unless the applicant's program is deemed by the nursing credentialing evaluation service to be equivalent to a professional nursing education program approved by the Department. An applicant who has graduated from a nursing educational program outside of the United States or its territories and whose first language is not English shall submit evidence of English proficiency, as defined by rule.
(h) (Blank).
(i) (Blank).
(j) (Blank).
(k) (Blank).
(l) (Blank).
(m) All applicants for practical nurse licensure have 3 years from the date of application to complete the application process. If the process has not been completed within 3 years from the date of application, the application shall be denied, the fee forfeited, and the applicant must reapply and meet the requirements in effect at the time of reapplication.
(Source: P.A. 100-513, eff. 1-1-18.)

(225 ILCS 65/55-11)
(Section scheduled to be repealed on January 1, 2028)
Sec. 55-11. LPN licensure by endorsement.
(a) Each applicant who successfully meets the requirements of this Section is eligible for licensure as a licensed practical nurse.
(b) An applicant for licensure by endorsement who is a licensed practical nurse licensed by examination under the laws of another United States jurisdiction or a foreign jurisdiction is eligible for licensure when the following requirements are met:
(1) the applicant has submitted a completed written

application on forms supplied by the Department and fees as established by the Department;

(2) the applicant has graduated from a practical

nursing education program approved by the Department;

(2.5) the applicant has successfully completed a

licensure examination approved by the Department;

(3) the applicant has been issued a licensed

practical nurse license by another United States or foreign jurisdiction, which shall be verified, as defined by rule;

(4) the applicant has submitted to the criminal

history records check required under Section 50-35 of this Act; and

(5) the applicant has met all other requirements as

established by the Department by rule.

(c) An applicant licensed in another state or territory who is applying for licensure and has received her or his education in a country other than the United States or its territories shall have her or his nursing education credentials evaluated by a Department-approved nursing credentialing evaluation service. No such applicant may be issued a license under this Act unless the applicant's program is deemed by the nursing credentialing evaluation service to be equivalent to a professional nursing education program approved by the Department. An applicant who has graduated from a nursing education program outside of the United States or its territories and whose first language is not English shall submit evidence of English proficiency, as defined by rule.
(d) A licensed practical nurse who holds an unencumbered license in good standing in another United States jurisdiction and who has applied for practical nurse licensure under this Act by endorsement may be issued a temporary permit if satisfactory proof of such licensure in another jurisdiction is presented to the Department. The Department shall not issue an applicant a temporary practical nurse permit until it is satisfied that the applicant holds an active, unencumbered license in good standing in another jurisdiction. If the applicant holds more than one current active license or one or more active temporary permits from another jurisdiction, the Department may not issue a temporary permit until the Department is satisfied that each current active license held by the applicant is unencumbered. The temporary permit, which shall be issued no later than 14 working days following receipt by the Department of an application for the temporary permit, shall be granted upon the submission of all of the following to the Department:
(1) a completed application for licensure as a

practical nurse;

(2) proof of a current, active license in at least

one other jurisdiction of the United States and proof that each current active license or temporary permit held by the applicant within the last 5 years is unencumbered;

(3) a signed and completed application for a

temporary permit; and

(4) the required temporary permit fee.
(e) The Department may refuse to issue an applicant a temporary permit authorized pursuant to this Section if, within 14 working days following its receipt of an application for a temporary permit, the Department determines that:
(1) the applicant has been convicted of a crime under

the laws of a jurisdiction of the United States that is: (i) a felony; or (ii) a misdemeanor directly related to the practice of the profession, within the last 5 years;

(2) the applicant has had a license or permit related

to the practice of practical nursing revoked, suspended, or placed on probation by another jurisdiction within the last 5 years and at least one of the grounds for revoking, suspending, or placing on probation is the same or substantially equivalent to grounds in Illinois; or

(3) the Department intends to deny licensure by

endorsement.

(f) The Department may revoke a temporary permit issued pursuant to this Section if it determines that:
(1) the applicant has been convicted of a crime under

the law of any jurisdiction of the United States that is (i) a felony or (ii) a misdemeanor directly related to the practice of the profession, within the last 5 years;

(2) within the last 5 years the applicant has had a

license or permit related to the practice of nursing revoked, suspended, or placed on probation by another jurisdiction, and at least one of the grounds for revoking, suspending, or placing on probation is the same or substantially equivalent to grounds for disciplinary action under this Act; or

(3) the Department intends to deny licensure by

endorsement.

(g) A temporary permit shall expire 6 months after the date of issuance. Further renewal may be granted by the Department in hardship cases, as defined by rule and upon approval of the Secretary. However, a temporary permit shall automatically expire upon issuance of a valid license under this Act or upon notification that the Department intends to deny licensure, whichever occurs first.
(h) All applicants for practical nurse licensure have 3 years after the date of application to complete the application process. If the process has not been completed within 3 years after the date of application, the application shall be denied, the fee forfeited, and the applicant must reapply and meet the requirements in effect at the time of reapplication.
(Source: P.A. 100-513, eff. 1-1-18.)

(225 ILCS 65/55-15)
(Section scheduled to be repealed on January 1, 2028)
Sec. 55-15. LPN license expiration; renewal. The expiration date and renewal period for each license to practice practical nursing issued under this Act shall be set by rule. The holder of a license may renew the license during the month preceding the expiration date of the license by paying the required fee. It is the responsibility of the licensee to notify the Department in writing of a change of address.
(Source: P.A. 95-639, eff. 10-5-07.)

(225 ILCS 65/55-20)
(Section scheduled to be repealed on January 1, 2028)
Sec. 55-20. Restoration of LPN license; temporary permit.
(a) Any license to practice practical nursing issued under this Act that has expired or that is on inactive status may be restored by making application to the Department and filing proof of fitness acceptable to the Department, as specified by rule, to have the license restored, and by paying the required restoration fee. Such proof of fitness may include evidence certifying active lawful practice in another jurisdiction.
(b) A practical nurse licensee seeking restoration of a license after it has expired or been placed on inactive status for more than 5 years shall file an application, on forms supplied by the Department, and submit the restoration or renewal fees set forth by the Department. The licensee must also submit proof of fitness to practice, as specified by rule.
(c) Notwithstanding any other provision of this Act, any license to practice practical nursing issued under this Act that expired while the licensee was (i) in federal service on active duty with the Armed Forces of the United States or in the State Militia and called into service or training or (ii) in training or education under the supervision of the United States preliminary to induction into the military service may have the license restored without paying any lapsed renewal fees if, within 2 years after honorable termination of such service, training, or education, the applicant furnishes the Department with satisfactory evidence to the effect that the applicant has been so engaged and that the individual's service, training, or education has been so terminated.
(d) Any practical nurse licensee who shall engage in the practice of practical nursing with a lapsed license or while on inactive status shall be considered to be practicing without a license, which shall be grounds for discipline under Section 70-5 of this Act.
(e) Pending restoration of a license under this Section, the Department may grant an applicant a temporary permit to practice as a practical nurse if the Department is satisfied that the applicant holds an active, unencumbered license in good standing in another jurisdiction. If the applicant holds more than one current active license or one or more active temporary licenses from another jurisdiction, the Department shall not issue a temporary permit until it is satisfied that each current active license held by the applicant is unencumbered. The temporary permit, which shall be issued no later than 14 working days after receipt by the Department of an application for the permit, shall be granted upon the submission of all of the following to the Department:
(1) A signed and completed application for

restoration of licensure under this Section as a licensed practical nurse.

(2) Proof of (i) a current, active license in at

least one other jurisdiction and proof that each current, active license or temporary permit held by the applicant is unencumbered or (ii) fitness to practice nursing in this State, as specified by rule.

(3) A signed and completed application for a

temporary permit.

(4) The required permit fee.
(f) The Department may refuse to issue to an applicant a temporary permit authorized under this Section if, within 14 working days after its receipt of an application for a temporary permit, the Department determines that:
(1) the applicant has been convicted within the last

5 years of any crime under the laws of any jurisdiction of the United States that is (i) a felony or (ii) a misdemeanor directly related to the practice of the profession;

(2) within the last 5 years, the applicant has had a

license or permit related to the practice of nursing revoked, suspended, or placed on probation by another jurisdiction, if at least one of the grounds for revoking, suspending, or placing on probation is the same or substantially equivalent to grounds for disciplinary action under this Act; or

(3) the Department intends to deny restoration of

the license.

(g) The Department may revoke a temporary permit issued under this Section if:
(1) the Department determines that the applicant has

been convicted within the last 5 years of any crime under the laws of any jurisdiction of the United States that is (i) a felony or (ii) a misdemeanor directly related to the practice of the profession;

(2) within the last 5 years, the applicant had a

license or permit related to the practice of nursing revoked, suspended, or placed on probation by another jurisdiction and at least one of the grounds for revoking, suspending, or placing on probation is the same or substantially equivalent to grounds for disciplinary action under this Act; or

(3) the Department intends to deny restoration of

the license.

(h) A temporary permit or renewed temporary permit shall expire (i) upon issuance of a valid license under this Act or (ii) upon notification that the Department intends to deny restoration of licensure. Except as otherwise provided in this Section, the temporary permit shall expire 6 months after the date of issuance. Further renewal may be granted by the Department in hardship cases that shall automatically expire upon issuance of a valid license under this Act or upon notification that the Department intends to deny licensure, whichever occurs first. No extensions shall be granted beyond the 6-month period, unless approved by the Secretary. Notification by the Department under this Section must be by certified or registered mail to the address of record or by email to the email address of record.
(Source: P.A. 100-513, eff. 1-1-18.)

(225 ILCS 65/55-25)
(Section scheduled to be repealed on January 1, 2028)
Sec. 55-25. Inactive status of a LPN license. Any licensed practical nurse who notifies the Department in writing on forms prescribed by the Department may elect to place his or her license on inactive status and shall, subject to rules of the Department, be excused from payment of renewal fees until notice is given to the Department, in writing, of his or her intent to restore the license.
Any practical nurse requesting restoration from inactive status shall be required to pay the current renewal fee and shall be required to restore his or her license, as provided by rule of the Department.
Any practical nurse whose license is on an inactive status shall not practice nursing as defined by this Act in the State of Illinois.
(Source: P.A. 95-639, eff. 10-5-07.)

(225 ILCS 65/55-30)
(Section scheduled to be repealed on January 1, 2028)
Sec. 55-30. LPN scope of practice.
(a) Practice as a licensed practical nurse means a scope of nursing practice, with or without compensation, under the guidance of a registered professional nurse or an advanced practice registered nurse, or as directed by a physician assistant, physician, dentist, podiatric physician, or other health care professionals as determined by the Department, and includes, but is not limited to, all of the following:
(1) Conducting a focused nursing assessment and

contributing to the ongoing comprehensive nursing assessment of the patient performed by the registered professional nurse.

(2) Collaborating in the development and

modification of the registered professional nurse's or advanced practice registered nurse's comprehensive nursing plan of care for all types of patients.

(3) Implementing aspects of the plan of care.
(4) Participating in health teaching and counseling

to promote, attain, and maintain the optimum health level of patients.

(5) Serving as an advocate for the patient by

communicating and collaborating with other health service personnel.

(6) Participating in the evaluation of patient

responses to interventions.

(7) Communicating and collaborating with other

health care professionals.

(8) Providing input into the development of policies

and procedures to support patient safety.

(Source: P.A. 100-513, eff. 1-1-18.)

(225 ILCS 65/55-35)
(Section scheduled to be repealed on January 1, 2028)
Sec. 55-35. Continuing education for LPN licensees. The Department may adopt rules of continuing education for licensed practical nurses that require 20 hours of continuing education per 2-year license renewal cycle. The rules shall address variances in part or in whole for good cause, including without limitation illness or hardship. The continuing education rules must ensure that licensees are given the opportunity to participate in programs sponsored by or through their State or national professional associations, hospitals, or other providers of continuing education. Each licensee is responsible for maintaining records of completion of continuing education and shall be prepared to produce the records when requested by the Department.
(Source: P.A. 95-639, eff. 10-5-07.)



Article 60 - Nursing Licensure-RN

(225 ILCS 65/Art. 60 heading)

(225 ILCS 65/60-5)
(Section scheduled to be repealed on January 1, 2028)
Sec. 60-5. RN education program requirements; out-of-State programs.
(a) All registered professional nurse education programs must be reviewed by the Board and approved by the Department before the successful completion of such a program may be applied toward meeting the requirements for registered professional nurse licensure under this Act. Any program changing the level of educational preparation or the relationship with or to the parent institution or establishing an extension of an existing program must request a review by the Board and approval by the Department. The Board shall review and make a recommendation for the approval or disapproval of a program by the Department based on the following criteria:
(1) a feasibility study that describes the need for

the program and the facilities used, the potential of the program to recruit faculty and students, financial support for the program, and other criteria, as established by rule;

(2) program curriculum that meets all State

requirements;

(3) the administration of the program by a Nurse

Administrator and the involvement of a Nurse Administrator in the development of the program;

(4) the occurrence of a site visit prior to

approval; and

(5) beginning December 31, 2022, obtaining and

maintaining programmatic accreditation by a national accrediting body for nursing education recognized by the United States Department of Education and approved by the Department.

The Department and Board of Nursing shall be notified within 30 days if the program loses its accreditation. The Department may adopt rules regarding a warning process and reaccreditation.
(b) In order to obtain initial Department approval and to maintain Department approval, a registered professional nursing program must meet all of the following requirements:
(1) The institution responsible for conducting the

program and the Nurse Administrator must ensure that individual faculty members are academically and professionally competent.

(2) The program curriculum must contain all

applicable requirements established by rule, including both theory and clinical components.

(3) The passage rates of the program's graduating

classes on the State-approved licensure exam must be deemed satisfactory by the Department.

(c) Program site visits to an institution conducting or hosting a professional nursing program may be made at the discretion of the Nursing Coordinator or upon recommendation of the Board. Full routine site visits may be conducted by the Department for periodic evaluation. Such visits shall be used to determine compliance with this Act. Full routine site visits must be announced and may be waived at the discretion of the Department if the program maintains accreditation with an accrediting body recognized by the United States Department of Education and approved by the Department.
(d) Any institution conducting a registered professional nursing program that wishes to discontinue the program must do each of the following:
(1) Notify the Department, in writing, of its intent

to discontinue the program.

(2) Continue to meet the requirements of this Act

and the rules adopted thereunder until the official date of termination of the program.

(3) Notify the Department of the date on which the

last student shall graduate from the program and the program shall terminate.

(4) Assist remaining students in the continuation of

their education in the event of program termination prior to the graduation of the program's final student.

(5) Upon the closure of the program, notify the

Department, in writing, of the location of student and graduate records' storage.

(e) Out-of-State registered professional nursing education programs planning to offer clinical practice experiences in this State must meet the requirements set forth in this Section and must meet the clinical and faculty requirements for institutions outside of this State, as established by rule. The institution responsible for conducting an out-of-State registered professional nursing education program and the administrator of the program shall be responsible for ensuring that the individual faculty and preceptors overseeing the clinical experience are academically and professionally competent.
(Source: P.A. 100-513, eff. 1-1-18.)

(225 ILCS 65/60-10)
(Section scheduled to be repealed on January 1, 2028)
Sec. 60-10. RN licensure by examination.
(a) Each applicant who successfully meets the requirements of this Section is eligible for licensure as a registered professional nurse.
(b) An applicant for licensure by examination to practice as a registered professional nurse is eligible for licensure when the following requirements are met:
(1) the applicant has submitted a completed written

application, on forms provided by the Department, and fees, as established by the Department;

(2) the applicant has graduated from a professional

nursing education program approved by the Department or has been granted a certificate of completion of pre-licensure requirements from another United States jurisdiction;

(3) the applicant has successfully completed a

licensure examination approved by the Department;

(4) (blank);
(5) the applicant has submitted to the criminal

history records check required under Section 50-35 of this Act;

(6) the applicant has submitted, either to the

Department or its designated testing service, a fee covering the cost of providing the examination; failure to appear for the examination on the scheduled date at the time and place specified after the applicant's application for examination has been received and acknowledged by the Department or the designated testing service shall result in the forfeiture of the examination fee; and

(7) the applicant has met all other requirements

established by the Department by rule.

An applicant for licensure by examination may take the Department-approved examination in another jurisdiction.
(b-5) If an applicant for licensure by examination neglects, fails, or refuses to take an examination or fails to pass an examination for a license within 3 years of the date of initial application, the application shall be denied. When an applicant's application is denied due to the failure to pass the examination within the 3-year period, that applicant must undertake an additional course of education as defined by rule prior to submitting a new application for licensure. Any new application must be accompanied by the required fee, evidence of meeting the requirements in force at the time of the new application, and evidence of completion of the additional course of education prescribed by rule.
(c) An applicant for licensure by examination shall have one year after the date of notification of the successful completion of the examination to apply to the Department for a license. If an applicant fails to apply within one year, the applicant shall be required to retake and pass the examination unless licensed in another jurisdiction of the United States.
(d) An applicant for licensure by examination who passes the Department-approved licensure examination for professional nursing may obtain employment as a license-pending registered nurse and practice under the direction of a registered professional nurse or an advanced practice registered nurse until such time as he or she receives his or her license to practice or until the license is denied. In no instance shall any such applicant practice or be employed in any management capacity. An individual may be employed as a license-pending registered nurse if all of the following criteria are met:
(1) He or she has completed and passed the

Department-approved licensure exam and presents to the employer the official written notification indicating successful passage of the licensure examination.

(2) He or she has completed and submitted to the

Department an application for licensure under this Section as a registered professional nurse.

(3) He or she has submitted the required licensure

fee.

(4) He or she has met all other requirements

established by rule, including having submitted to a criminal history records check.

(e) The privilege to practice as a license-pending registered nurse shall terminate with the occurrence of any of the following:
(1) Three months have passed since the official date

of passing the licensure exam as inscribed on the formal written notification indicating passage of the exam. The 3-month license pending period may be extended if more time is needed by the Department to process the licensure application.

(2) Receipt of the registered professional nurse

license from the Department.

(3) Notification from the Department that the

application for licensure has been refused.

(4) A request by the Department that the individual

terminate practicing as a license-pending registered nurse until an official decision is made by the Department to grant or deny a registered professional nurse license.

(f) (Blank).
(g) (Blank).
(h) (Blank).
(i) (Blank).
(j) (Blank).
(k) All applicants for registered professional nurse licensure have 3 years after the date of application to complete the application process. If the process has not been completed within 3 years after the date of application, the application shall be denied, the fee forfeited, and the applicant must reapply and meet the requirements in effect at the time of reapplication.
(l) All applicants for registered nurse licensure by examination who are graduates of practical nursing educational programs in a country other than the United States and its territories shall have their nursing education credentials evaluated by a Department-approved nursing credentialing evaluation service. No such applicant may be issued a license under this Act unless the applicant's program is deemed by the nursing credentialing evaluation service to be equivalent to a professional nursing education program approved by the Department. An applicant who has graduated from a nursing educational program outside of the United States or its territories and whose first language is not English shall submit evidence of English proficiency, as defined by rule.
(m) (Blank).
(Source: P.A. 100-513, eff. 1-1-18.)

(225 ILCS 65/60-11)
(Section scheduled to be repealed on January 1, 2028)
Sec. 60-11. RN licensure by endorsement.
(a) Each applicant who successfully meets the requirements of this Section is eligible for licensure as a registered professional nurse.
(b) An applicant for registered professional nurse licensure by endorsement who is a registered professional nurse licensed by examination under the laws of another United States jurisdiction or a foreign jurisdiction is eligible for licensure when the following requirements are met:
(1) the applicant has submitted a completed written

application, on forms supplied by the Department, and fees as established by the Department;

(2) the applicant has graduated from a registered

professional nursing education program approved by the Department;

(2.5) the applicant has successfully completed a

licensure examination approved by the Department;

(3) the applicant has been issued a registered

professional nurse license by another United States or foreign jurisdiction, which shall be verified, as defined by rule;

(4) the applicant has submitted to the criminal

history records check required under Section 50-35 of this Act; and

(5) the applicant has met all other requirements as

established by the Department by rule.

(c) Pending the issuance of a license under this Section, the Department may grant an applicant a temporary permit to practice nursing as a registered professional nurse if the Department is satisfied that the applicant holds an active, unencumbered license in good standing in another United States jurisdiction. If the applicant holds more than one current active license or one or more active temporary licenses from another jurisdiction, the Department may not issue a temporary permit until the Department is satisfied that each current active license held by the applicant is unencumbered. The temporary permit, which shall be issued no later than 14 working days after receipt by the Department of an application for the temporary permit, shall be granted upon the submission of all of the following to the Department:
(1) a completed application for licensure as a

registered professional nurse;

(2) proof of a current, active license in at least

one other jurisdiction of the United States and proof that each current active license or temporary license held by the applicant within the last 5 years is unencumbered;

(3) a completed application for a temporary permit;

and

(4) the required temporary permit fee.
(d) The Department may refuse to issue an applicant a temporary permit authorized pursuant to this Section if, within 14 working days after its receipt of an application for a temporary permit, the Department determines that:
(1) the applicant has been convicted of a crime under

the laws of a jurisdiction of the United States that is (i) a felony or (ii) a misdemeanor directly related to the practice of the profession, within the last 5 years;

(2) the applicant has had a license or permit related

to the practice of nursing revoked, suspended, or placed on probation by another jurisdiction within the last 5 years, if at least one of the grounds for revoking, suspending, or placing on probation is the same or substantially equivalent to grounds for disciplinary action under this Act; or

(3) the Department intends to deny licensure by

endorsement.

(e) The Department may revoke a temporary permit issued pursuant to this Section if it determines that:
(1) the applicant has been convicted of a crime under

the laws of any jurisdiction of the United States that is (i) a felony or (ii) a misdemeanor directly related to the practice of the profession, within the last 5 years;

(2) within the last 5 years, the applicant has had a

license or permit related to the practice of nursing revoked, suspended, or placed on probation by another jurisdiction, if at least one of the grounds for revoking, suspending, or placing on probation is the same or substantially equivalent to grounds for disciplinary action under this Act; or

(3) the Department intends to deny licensure by

endorsement.

(f) A temporary permit issued under this Section shall expire 6 months after the date of issuance. Further renewal may be granted by the Department in hardship cases, as defined by rule and upon approval of the Secretary. However, a temporary permit shall automatically expire upon issuance of the Illinois license or upon notification that the Department intends to deny licensure, whichever occurs first.
(g) All applicants for registered professional nurse licensure have 3 years after the date of application to complete the application process. If the process has not been completed within 3 years after the date of application, the application shall be denied, the fee forfeited, and the applicant must reapply and meet the requirements in effect at the time of reapplication.
(h) An applicant licensed in another state or territory who is applying for licensure and has received her or his education in a country other than the United States or its territories shall have her or his nursing education credentials evaluated by a Department-approved nursing credentialing evaluation service. No such applicant may be issued a license under this Act unless the applicant's program is deemed by the nursing credentialing evaluation service to be equivalent to a professional nursing education program approved by the Department. An applicant who has graduated from a nursing education program outside of the United States or its territories and whose first language is not English shall submit evidence of English proficiency, as defined by rule.
(Source: P.A. 100-513, eff. 1-1-18.)

(225 ILCS 65/60-15) (was 225 ILCS 65/10-37)
Sec. 60-15. (Repealed).
(Source: P.A. 95-639, eff. 10-5-07. Repealed by P.A. 100-513, eff. 1-1-18.)

(225 ILCS 65/60-20)
(Section scheduled to be repealed on January 1, 2028)
Sec. 60-20. Expiration of RN license; renewal. The expiration date and renewal period for each registered professional nurse license issued under this Act shall be set by rule. The holder of a license may renew the license during the month preceding the expiration date of the license by paying the required fee. It is the responsibility of the licensee to notify the Department in writing of a change of address.
(Source: P.A. 95-639, eff. 10-5-07.)

(225 ILCS 65/60-25)
(Section scheduled to be repealed on January 1, 2028)
Sec. 60-25. Restoration of RN license; temporary permit.
(a) Any license to practice professional nursing issued under this Act that has expired or that is on inactive status may be restored by making application to the Department and filing proof of fitness acceptable to the Department as specified by rule to have the license restored and by paying the required restoration fee. Such proof of fitness may include evidence certifying active lawful practice in another jurisdiction.
(b) A licensee seeking restoration of a license after it has expired or been placed on inactive status for more than 5 years shall file an application, on forms supplied by the Department, and submit the restoration or renewal fees set forth by the Department. The licensee shall also submit proof of fitness to practice as specified by rule.
(c) Any registered professional nurse license issued under this Act that expired while the licensee was (1) in federal service on active duty with the Armed Forces of the United States or in the State Militia called into service or training or (2) in training or education under the supervision of the United States preliminary to induction into the military service may have the license restored without paying any lapsed renewal fees if, within 2 years after honorable termination of such service, training, or education, the applicant furnishes the Department with satisfactory evidence to the effect that the applicant has been so engaged and that the individual's service, training, or education has been so terminated.
(d) Any licensee who engages in the practice of professional nursing with a lapsed license or while on inactive status shall be considered to be practicing without a license, which shall be grounds for discipline under Section 70-5 of this Act.
(e) Pending restoration of a registered professional nurse license under this Section, the Department may grant an applicant a temporary permit to practice as a registered professional nurse if the Department is satisfied that the applicant holds an active, unencumbered license in good standing in another jurisdiction. If the applicant holds more than one current active license or one or more active temporary licenses from another jurisdiction, the Department shall not issue a temporary permit until it is satisfied that each current active license held by the applicant is unencumbered. The temporary permit, which shall be issued no later than 14 working days after receipt by the Department of an application for the permit, shall be granted upon the submission of all of the following to the Department:
(1) A signed and completed application for

restoration of licensure under this Section as a registered professional nurse.

(2) Proof of (i) a current, active license in at

least one other jurisdiction and proof that each current, active license or temporary permit held by the applicant is unencumbered or (ii) fitness to practice nursing in Illinois, as specified by rule.

(3) A signed and completed application for a

temporary permit.

(4) The required permit fee.
(f) The Department may refuse to issue to an applicant a temporary permit authorized under this Section if, within 14 working days after its receipt of an application for a temporary permit, the Department determines that:
(1) the applicant has been convicted within the last

5 years of any crime under the laws of any jurisdiction of the United States that is (i) a felony or (ii) a misdemeanor directly related to the practice of the profession;

(2) within the last 5 years the applicant had a

license or permit related to the practice of nursing revoked, suspended, or placed on probation by another jurisdiction if at least one of the grounds for revoking, suspending, or placing on probation is the same or substantially equivalent to grounds for disciplinary action under this Act; or

(3) the Department intends to deny restoration of

the license.

(g) The Department may revoke a temporary permit issued under this Section if:
(1) the Department determines that the applicant has

been convicted within the last 5 years of any crime under the laws of any jurisdiction of the United States that is (i) a felony or (ii) a misdemeanor directly related to the practice of the profession;

(2) within the last 5 years, the applicant had a

license or permit related to the practice of nursing revoked, suspended, or placed on probation by another jurisdiction, if at least one of the grounds for revoking, suspending, or placing on probation is the same or substantially equivalent to grounds in Illinois; or

(3) the Department intends to deny restoration of

the license.

(h) A temporary permit or renewed temporary permit shall expire (i) upon issuance of an Illinois license or (ii) upon notification that the Department intends to deny restoration of licensure. A temporary permit shall expire 6 months from the date of issuance. Further renewal may be granted by the Department, in hardship cases, that shall automatically expire upon issuance of the Illinois license or upon notification that the Department intends to deny licensure, whichever occurs first. No extensions shall be granted beyond the 6-month period unless approved by the Secretary. Notification by the Department under this Section must be by certified or registered mail to the address of record or by email to the email address of record.
(Source: P.A. 100-513, eff. 1-1-18.)

(225 ILCS 65/60-30)
(Section scheduled to be repealed on January 1, 2028)
Sec. 60-30. Inactive status of a RN license. Any registered professional nurse, who notifies the Department in writing on forms prescribed by the Department, may elect to place his or her license on inactive status and shall, subject to rules of the Department, be excused from payment of renewal fees until notice is given to the Department, in writing, of his or her intent to restore the license.
Any registered professional nurse requesting restoration from inactive status shall be required to pay the current renewal fee and shall be required to restore his or her license, as provided by rule of the Department.
Any registered professional nurse whose license is on inactive status shall not practice professional nursing as defined by this Act in the State of Illinois.
(Source: P.A. 95-639, eff. 10-5-07.)

(225 ILCS 65/60-35)
(Section scheduled to be repealed on January 1, 2028)
Sec. 60-35. RN scope of practice. The RN scope of nursing practice is the protection, promotion, and optimization of health and abilities, the prevention of illness and injury, the development and implementation of the nursing plan of care, the facilitation of nursing interventions to alleviate suffering, care coordination, and advocacy in the care of individuals, families, groups, communities, and populations. Practice as a registered professional nurse means this full scope of nursing, with or without compensation, that incorporates caring for all patients in all settings, through nursing standards of practice and professional performance for coordination of care, and may include, but is not limited to, all of the following:
(1) Collecting pertinent data and information

relative to the patient's health or the situation on an ongoing basis through the comprehensive nursing assessment.

(2) Analyzing comprehensive nursing assessment data

to determine actual or potential diagnoses, problems, and issues.

(3) Identifying expected outcomes for a plan

individualized to the patient or the situation that prescribes strategies to attain expected, measurable outcomes.

(4) Implementing the identified plan, coordinating

care delivery, employing strategies to promote healthy and safe environments, and administering or delegating medication administration according to Section 50-75 of this Act.

(5) Evaluating patient progress toward attainment of

goals and outcomes.

(6) Delegating nursing interventions to implement

the plan of care.

(7) Providing health education and counseling.
(7.5) Advocating for the patient.
(8) Practicing ethically according to the American

Nurses Association Code of Ethics.

(9) Practicing in a manner that recognizes cultural

diversity.

(10) Communicating effectively in all areas of

practice.

(11) Collaborating with patients and other key

stakeholders in the conduct of nursing practice.

(12) Participating in continuous professional

development.

(13) Teaching the theory and practice of nursing to

student nurses.

(14) Leading within the professional practice setting

and the profession.

(15) Contributing to quality nursing practice.
(16) Integrating evidence and research findings into

practice.

(17) Utilizing appropriate resources to plan,

provide, and sustain evidence-based nursing services that are safe and effective.

(Source: P.A. 100-513, eff. 1-1-18.)

(225 ILCS 65/60-40)
(Section scheduled to be repealed on January 1, 2028)
Sec. 60-40. Continuing education for RN licensees. The Department may adopt rules of continuing education for registered professional nurses licensed under this Act that require 20 hours of continuing education per 2-year license renewal cycle. The rules shall address variances in part or in whole for good cause, including without limitation illness or hardship. The continuing education rules must ensure that licensees are given the opportunity to participate in programs sponsored by or through their State or national professional associations, hospitals, or other providers of continuing education. Each licensee is responsible for maintaining records of completion of continuing education and shall be prepared to produce the records when requested by the Department.
(Source: P.A. 95-639, eff. 10-5-07.)



Article 65 - Advanced Practice Nurses

(225 ILCS 65/Art. 65 heading)

(225 ILCS 65/65-5) (was 225 ILCS 65/15-10)
(Section scheduled to be repealed on January 1, 2028)
Sec. 65-5. Qualifications for APRN licensure.
(a) Each applicant who successfully meets the requirements of this Section is eligible for licensure as an advanced practice registered nurse.
(b) An applicant for licensure to practice as an advanced practice registered nurse is eligible for licensure when the following requirements are met:
(1) the applicant has submitted a completed

application and any fees as established by the Department;

(2) the applicant holds a current license to practice

as a registered professional nurse under this Act;

(3) the applicant has successfully completed

requirements to practice as, and holds and maintains current, national certification as, a nurse midwife, clinical nurse specialist, nurse practitioner, or certified registered nurse anesthetist from the appropriate national certifying body as determined by rule of the Department;

(4) the applicant has obtained a graduate degree

appropriate for national certification in a clinical advanced practice registered nursing specialty or a graduate degree or post-master's certificate from a graduate level program in a clinical advanced practice registered nursing specialty;

(5) (blank);
(6) the applicant has submitted to the criminal

history records check required under Section 50-35 of this Act; and

(7) if applicable, the applicant has submitted

verification of licensure status in another jurisdiction, as provided by rule.

(b-5) A registered professional nurse seeking licensure as an advanced practice registered nurse in the category of certified registered nurse anesthetist who does not have a graduate degree as described in subsection (b) of this Section shall be qualified for licensure if that person:
(1) submits evidence of having successfully completed

a nurse anesthesia program described in item (4) of subsection (b) of this Section prior to January 1, 1999;

(2) submits evidence of certification as a registered

nurse anesthetist by an appropriate national certifying body; and

(3) has continually maintained active, up-to-date

recertification status as a certified registered nurse anesthetist by an appropriate national recertifying body.

(b-10) The Department may issue a certified registered nurse anesthetist license to an APRN who (i) does not have a graduate degree, (ii) applies for licensure before July 1, 2023, and (iii) submits all of the following to the Department:
(1) His or her current State registered nurse license

number.

(2) Proof of current national certification, which

includes the completion of an examination from either of the following:

(A) the Council on Certification of the American

Association of Nurse Anesthetists; or

(B) the Council on Recertification of the

American Association of Nurse Anesthetists.

(3) Proof of the successful completion of a

post-basic advanced practice formal education program in the area of nurse anesthesia prior to January 1, 1999.

(4) His or her complete work history for the 5-year

period immediately preceding the date of his or her application.

(5) Verification of licensure as an advanced practice

registered nurse from the state in which he or she was originally licensed, current state of licensure, and any other state in which he or she has been actively practicing as an advanced practice registered nurse within the 5-year period immediately preceding the date of his or her application. If applicable, this verification must state:

(A) the time during which he or she was licensed

in each state, including the date of the original issuance of each license; and

(B) any disciplinary action taken or pending

concerning any nursing license held, currently or in the past, by the applicant.

(6) The required fee.
(c) Those applicants seeking licensure in more than one advanced practice registered nursing specialty need not possess multiple graduate degrees. Applicants may be eligible for licenses for multiple advanced practice registered nurse licensure specialties, provided that the applicant (i) has met the requirements for at least one advanced practice registered nursing specialty under paragraphs (3) and (5) of subsection (a) of this Section, (ii) possesses an additional graduate education that results in a certificate for another clinical advanced practice registered nurse specialty and that meets the requirements for the national certification from the appropriate nursing specialty, and (iii) holds a current national certification from the appropriate national certifying body for that additional advanced practice registered nursing specialty.
(Source: P.A. 100-231, eff. 1-1-18; 100-513, eff. 1-1-18.)

(225 ILCS 65/65-10) (was 225 ILCS 65/15-13)
(Section scheduled to be repealed on January 1, 2028)
Sec. 65-10. APRN license pending status.
(a) A graduate of an advanced practice registered nursing program may practice in the State of Illinois in the role of certified clinical nurse specialist, certified nurse midwife, certified nurse practitioner, or certified registered nurse anesthetist for not longer than 6 months provided he or she submits all of the following:
(1) An application for licensure as an advanced

practice registered nurse in Illinois and all fees established by rule.

(2) Proof of an application to take the national

certification examination in the specialty.

(3) Proof of completion of a graduate advanced

practice education program that allows the applicant to be eligible for national certification in a clinical advanced practice registered nursing specialty and that allows the applicant to be eligible for licensure in Illinois in the area of his or her specialty.

(4) Proof that he or she is licensed in Illinois as a

registered professional nurse.

(b) License pending status shall preclude delegation of prescriptive authority.
(c) A graduate practicing in accordance with this Section must use the title "license pending certified clinical nurse specialist", "license pending certified nurse midwife", "license pending certified nurse practitioner", or "license pending certified registered nurse anesthetist", whichever is applicable.
(Source: P.A. 100-513, eff. 1-1-18.)

(225 ILCS 65/65-15)
(Section scheduled to be repealed on January 1, 2028)
Sec. 65-15. Expiration of APRN license; renewal.
(a) The expiration date and renewal period for each advanced practice registered nurse license issued under this Act shall be set by rule. The holder of a license may renew the license during the month preceding the expiration date of the license by paying the required fee. It is the responsibility of the licensee to notify the Department in writing of a change of address.
(b) On and after May 30, 2020, except as provided in subsections (c) and (d) of this Section, each advanced practice registered nurse is required to show proof of continued, current national certification in the specialty.
(c) An advanced practice registered nurse who does not meet the educational requirements necessary to obtain national certification but has continuously held an unencumbered license under this Act since 2001 shall not be required to show proof of national certification in the specialty to renew his or her advanced practice registered nurse license.
(d) The Department may renew the license of an advanced practice registered nurse who applies for renewal of his or her license on or before May 30, 2016 and is unable to provide proof of continued, current national certification in the specialty but complies with all other renewal requirements.
(e) Any advanced practice registered nurse license renewed on and after May 31, 2016 based on the changes made to this Section by this amendatory Act of the 99th General Assembly shall be retroactive to the expiration date.
(Source: P.A. 99-505, eff. 5-27-16; 100-513, eff. 1-1-18.)

(225 ILCS 65/65-20)
(Section scheduled to be repealed on January 1, 2028)
Sec. 65-20. Restoration of APRN license; temporary permit.
(a) Any license issued under this Act that has expired or that is on inactive status may be restored by making application to the Department and filing proof of fitness acceptable to the Department as specified by rule to have the license restored and by paying the required restoration fee. Such proof of fitness may include evidence certifying active lawful practice in another jurisdiction.
(b) A licensee seeking restoration of a license after it has expired or been placed on inactive status for more than 5 years shall file an application, on forms supplied by the Department, and submit the restoration or renewal fees set forth by the Department. The licensee shall also submit proof of fitness to practice as specified by rule.
(c) Any advanced practice registered nurse license issued under this Act that expired while the licensee was (1) in federal service on active duty with the Armed Forces of the United States or in the State Militia called into service or training or (2) in training or education under the supervision of the United States preliminary to induction into the military service may have the license restored without paying any lapsed renewal fees if, within 2 years after honorable termination of such service, training, or education, the applicant furnishes the Department with satisfactory evidence to the effect that the applicant has been so engaged and that the individual's service, training, or education has been so terminated.
(d) Any licensee who engages in the practice of advanced practice registered nursing with a lapsed license or while on inactive status shall be considered to be practicing without a license, which shall be grounds for discipline under Section 70-5 of this Act.
(e) Pending restoration of an advanced practice registered nurse license under this Section, the Department may grant an applicant a temporary permit to practice as an advanced practice registered nurse if the Department is satisfied that the applicant holds an active, unencumbered license in good standing in another jurisdiction. If the applicant holds more than one current, active license or one or more active temporary licenses from another jurisdiction, the Department shall not issue a temporary permit until it is satisfied that each current active license held by the applicant is unencumbered. The temporary permit, which shall be issued no later than 14 working days after receipt by the Department of an application for the permit, shall be granted upon the submission of all of the following to the Department:
(1) A signed and completed application for

restoration of licensure under this Section as an advanced practice registered nurse.

(2) Proof of (i) a current, active license in at

least one other jurisdiction and proof that each current, active license or temporary permit held by the applicant is unencumbered or (ii) fitness to practice nursing in Illinois, as specified by rule.

(3) A signed and completed application for a

temporary permit.

(4) The required permit fee.
(5) Other proof as established by rule.
(f) The Department may refuse to issue to an applicant a temporary permit authorized under this Section if, within 14 working days after its receipt of an application for a temporary permit, the Department determines that:
(1) the applicant has been convicted within the last

5 years of any crime under the laws of any jurisdiction of the United States that is (i) a felony or (ii) a misdemeanor directly related to the practice of the profession;

(2) within the last 5 years, the applicant had a

license or permit related to the practice of nursing revoked, suspended, or placed on probation by another jurisdiction if at least one of the grounds for revoking, suspending, or placing on probation is the same or substantially equivalent to grounds for disciplinary action under this Act; or

(3) the Department intends to deny restoration of

the license.

(g) The Department may revoke a temporary permit issued under this Section if:
(1) the Department determines that the applicant has

been convicted within the last 5 years of any crime under the laws of any jurisdiction of the United States that is (i) a felony or (ii) a misdemeanor directly related to the practice of the profession;

(2) within the last 5 years, the applicant had a

license or permit related to the practice of nursing revoked, suspended, or placed on probation by another jurisdiction, if at least one of the grounds for revoking, suspending, or placing on probation is the same or substantially equivalent to grounds in Illinois; or

(3) the Department intends to deny restoration of

the license.

(h) A temporary permit or renewed temporary permit shall expire (i) upon issuance of an Illinois license or (ii) upon notification that the Department intends to deny restoration of licensure. Except as otherwise provided in this Section, a temporary permit shall expire 6 months from the date of issuance. Further renewal may be granted by the Department in hardship cases that shall automatically expire upon issuance of the Illinois license or upon notification that the Department intends to deny licensure, whichever occurs first. No extensions shall be granted beyond the 6-month period unless approved by the Secretary. Notification by the Department under this Section must be by certified or registered mail to the address of record or by email to the email address of record.
(Source: P.A. 100-513, eff. 1-1-18.)

(225 ILCS 65/65-25)
(Section scheduled to be repealed on January 1, 2028)
Sec. 65-25. Inactive status of a APRN license. Any advanced practice registered nurse who notifies the Department in writing on forms prescribed by the Department may elect to place his or her license on inactive status and shall, subject to rules of the Department, be excused from payment of renewal fees until notice is given to the Department in writing of his or her intent to restore the license.
Any advanced practice registered nurse requesting restoration from inactive status shall be required to pay the current renewal fee and shall be required to restore his or her license, as provided by rule of the Department.
Any advanced practice registered nurse whose license is on inactive status shall not practice advanced practice registered nursing, as defined by this Act in the State of Illinois.
(Source: P.A. 100-513, eff. 1-1-18.)

(225 ILCS 65/65-30)
(Section scheduled to be repealed on January 1, 2028)
Sec. 65-30. APRN scope of practice.
(a) Advanced practice registered nursing by certified nurse practitioners, certified nurse anesthetists, certified nurse midwives, or clinical nurse specialists is based on knowledge and skills acquired throughout an advanced practice registered nurse's nursing education, training, and experience.
(b) Practice as an advanced practice registered nurse means a scope of nursing practice, with or without compensation, and includes the registered nurse scope of practice.
(c) The scope of practice of an advanced practice registered nurse includes, but is not limited to, each of the following:
(1) Advanced nursing patient assessment and diagnosis.
(2) Ordering diagnostic and therapeutic tests and

procedures, performing those tests and procedures when using health care equipment, and interpreting and using the results of diagnostic and therapeutic tests and procedures ordered by the advanced practice registered nurse or another health care professional.

(3) Ordering treatments, ordering or applying

appropriate medical devices, and using nursing medical, therapeutic, and corrective measures to treat illness and improve health status.

(4) Providing palliative and end-of-life care.
(5) Providing advanced counseling, patient education,

health education, and patient advocacy.

(6) Prescriptive authority as defined in Section

65-40 of this Act.

(7) Delegating selected nursing interventions to a

licensed practical nurse, a registered professional nurse, or other personnel.

(Source: P.A. 100-513, eff. 1-1-18.)

(225 ILCS 65/65-35) (was 225 ILCS 65/15-15)
(Section scheduled to be repealed on January 1, 2028)
Sec. 65-35. Written collaborative agreements.
(a) A written collaborative agreement is required for all advanced practice registered nurses engaged in clinical practice prior to meeting the requirements of Section 65-43, except for advanced practice registered nurses who are privileged to practice in a hospital, hospital affiliate, or ambulatory surgical treatment center.
(a-5) If an advanced practice registered nurse engages in clinical practice outside of a hospital, hospital affiliate, or ambulatory surgical treatment center in which he or she is privileged to practice, the advanced practice registered nurse must have a written collaborative agreement, except as set forth in Section 65-43.
(b) A written collaborative agreement shall describe the relationship of the advanced practice registered nurse with the collaborating physician and shall describe the categories of care, treatment, or procedures to be provided by the advanced practice registered nurse. A collaborative agreement with a podiatric physician must be in accordance with subsection (c-5) or (c-15) of this Section. A collaborative agreement with a dentist must be in accordance with subsection (c-10) of this Section. A collaborative agreement with a podiatric physician must be in accordance with subsection (c-5) of this Section. Collaboration does not require an employment relationship between the collaborating physician and the advanced practice registered nurse.
The collaborative relationship under an agreement shall not be construed to require the personal presence of a collaborating physician at the place where services are rendered. Methods of communication shall be available for consultation with the collaborating physician in person or by telecommunications or electronic communications as set forth in the written agreement.
(b-5) Absent an employment relationship, a written collaborative agreement may not (1) restrict the categories of patients of an advanced practice registered nurse within the scope of the advanced practice registered nurses training and experience, (2) limit third party payors or government health programs, such as the medical assistance program or Medicare with which the advanced practice registered nurse contracts, or (3) limit the geographic area or practice location of the advanced practice registered nurse in this State.
(c) In the case of anesthesia services provided by a certified registered nurse anesthetist, an anesthesiologist, a physician, a dentist, or a podiatric physician must participate through discussion of and agreement with the anesthesia plan and remain physically present and available on the premises during the delivery of anesthesia services for diagnosis, consultation, and treatment of emergency medical conditions.
(c-5) A certified registered nurse anesthetist, who provides anesthesia services outside of a hospital or ambulatory surgical treatment center shall enter into a written collaborative agreement with an anesthesiologist or the physician licensed to practice medicine in all its branches or the podiatric physician performing the procedure. Outside of a hospital or ambulatory surgical treatment center, the certified registered nurse anesthetist may provide only those services that the collaborating podiatric physician is authorized to provide pursuant to the Podiatric Medical Practice Act of 1987 and rules adopted thereunder. A certified registered nurse anesthetist may select, order, and administer medication, including controlled substances, and apply appropriate medical devices for delivery of anesthesia services under the anesthesia plan agreed with by the anesthesiologist or the operating physician or operating podiatric physician.
(c-10) A certified registered nurse anesthetist who provides anesthesia services in a dental office shall enter into a written collaborative agreement with an anesthesiologist or the physician licensed to practice medicine in all its branches or the operating dentist performing the procedure. The agreement shall describe the working relationship of the certified registered nurse anesthetist and dentist and shall authorize the categories of care, treatment, or procedures to be performed by the certified registered nurse anesthetist. In a collaborating dentist's office, the certified registered nurse anesthetist may only provide those services that the operating dentist with the appropriate permit is authorized to provide pursuant to the Illinois Dental Practice Act and rules adopted thereunder. For anesthesia services, an anesthesiologist, physician, or operating dentist shall participate through discussion of and agreement with the anesthesia plan and shall remain physically present and be available on the premises during the delivery of anesthesia services for diagnosis, consultation, and treatment of emergency medical conditions. A certified registered nurse anesthetist may select, order, and administer medication, including controlled substances, and apply appropriate medical devices for delivery of anesthesia services under the anesthesia plan agreed with by the operating dentist.
(c-15) An advanced practice registered nurse who had a written collaborative agreement with a podiatric physician immediately before the effective date of Public Act 100-513 may continue in that collaborative relationship under the requirements of this Section and Section 65-40, as those Sections existed immediately before the amendment of those Sections by Public Act 100-513 with regard to a written collaborative agreement between an advanced practice registered nurse and a podiatric physician, until the collaborative relationship between the advanced practice registered nurse and podiatric physician terminates.
(d) A copy of the signed, written collaborative agreement must be available to the Department upon request from both the advanced practice registered nurse and the collaborating physician, dentist, or podiatric physician.
(e) Nothing in this Act shall be construed to limit the delegation of tasks or duties by a physician to a licensed practical nurse, a registered professional nurse, or other persons in accordance with Section 54.2 of the Medical Practice Act of 1987. Nothing in this Act shall be construed to limit the method of delegation that may be authorized by any means, including, but not limited to, oral, written, electronic, standing orders, protocols, guidelines, or verbal orders.
(e-5) Nothing in this Act shall be construed to authorize an advanced practice registered nurse to provide health care services required by law or rule to be performed by a physician, including those acts to be performed by a physician in Section 3.1 of the Illinois Abortion Law of 1975.
(f) An advanced practice registered nurse shall inform each collaborating physician, dentist, or podiatric physician of all collaborative agreements he or she has signed and provide a copy of these to any collaborating physician, dentist, or podiatric physician upon request.
(g) (Blank).
(Source: P.A. 99-173, eff. 7-29-15; 100-513, eff. 1-1-18; 100-577, eff. 1-26-18.)

(225 ILCS 65/65-35.1)
(Section scheduled to be repealed on January 1, 2028)
Sec. 65-35.1. Written collaborative agreement; temporary practice. Any advanced practice registered nurse required to enter into a written collaborative agreement with a collaborating physician is authorized to continue to practice for up to 90 days after the termination of a collaborative agreement provided the advanced practice registered nurse seeks any needed collaboration at a local hospital and refers patients who require services beyond the training and experience of the advanced practice registered nurse to a physician or other health care provider.
(Source: P.A. 99-173, eff. 7-29-15; 100-513, eff. 1-1-18.)

(225 ILCS 65/65-40) (was 225 ILCS 65/15-20)
(Section scheduled to be repealed on January 1, 2028)
Sec. 65-40. Written collaborative agreement; prescriptive authority.
(a) A collaborating physician may, but is not required to, delegate prescriptive authority to an advanced practice registered nurse as part of a written collaborative agreement. This authority may, but is not required to, include prescription of, selection of, orders for, administration of, storage of, acceptance of samples of, and dispensing over the counter medications, legend drugs, medical gases, and controlled substances categorized as any Schedule III through V controlled substances, as defined in Article II of the Illinois Controlled Substances Act, and other preparations, including, but not limited to, botanical and herbal remedies. The collaborating physician must have a valid current Illinois controlled substance license and federal registration to delegate authority to prescribe delegated controlled substances.
(b) To prescribe controlled substances under this Section, an advanced practice registered nurse must obtain a mid-level practitioner controlled substance license. Medication orders shall be reviewed periodically by the collaborating physician.
(c) The collaborating physician o shall file with the Department and the Prescription Monitoring Program notice of delegation of prescriptive authority and termination of such delegation, in accordance with rules of the Department. Upon receipt of this notice delegating authority to prescribe any Schedule III through V controlled substances, the licensed advanced practice registered nurse shall be eligible to register for a mid-level practitioner controlled substance license under Section 303.05 of the Illinois Controlled Substances Act.
(d) In addition to the requirements of subsections (a), (b), and (c) of this Section, a collaborating physician may, but is not required to, delegate authority to an advanced practice registered nurse to prescribe any Schedule II controlled substances, if all of the following conditions apply:
(1) Specific Schedule II controlled substances by

oral dosage or topical or transdermal application may be delegated, provided that the delegated Schedule II controlled substances are routinely prescribed by the collaborating physician. This delegation must identify the specific Schedule II controlled substances by either brand name or generic name. Schedule II controlled substances to be delivered by injection or other route of administration may not be delegated.

(2) Any delegation must be controlled substances that

the collaborating physician prescribes.

(3) Any prescription must be limited to no more than

a 30-day supply, with any continuation authorized only after prior approval of the collaborating physician.

(4) The advanced practice registered nurse must

discuss the condition of any patients for whom a controlled substance is prescribed monthly with the delegating physician.

(5) The advanced practice registered nurse meets the

education requirements of Section 303.05 of the Illinois Controlled Substances Act.

(e) Nothing in this Act shall be construed to limit the delegation of tasks or duties by a physician to a licensed practical nurse, a registered professional nurse, or other persons. Nothing in this Act shall be construed to limit the method of delegation that may be authorized by any means, including, but not limited to, oral, written, electronic, standing orders, protocols, guidelines, or verbal orders.
(f) Nothing in this Section shall be construed to apply to any medication authority including Schedule II controlled substances of an advanced practice registered nurse for care provided in a hospital, hospital affiliate, or ambulatory surgical treatment center pursuant to Section 65-45.
(g) Blank
(h) Nothing in this Section shall be construed to prohibit generic substitution.
(i) Nothing in this Section shall be construed to apply to an advanced practice registered nurse who meets the requirements of Section 65-43.
(Source: P.A. 100-513, eff. 1-1-18.)

(225 ILCS 65/65-43)
(Section scheduled to be repealed on January 1, 2028)
Sec. 65-43. Full practice authority.
(a) An Illinois-licensed advanced practice registered nurse certified as a nurse practitioner, nurse midwife, or clinical nurse specialist shall be deemed by law to possess the ability to practice without a written collaborative agreement as set forth in this Section.
(b) An advanced practice registered nurse certified as a nurse midwife, clinical nurse specialist, or nurse practitioner who files with the Department a notarized attestation of completion of at least 250 hours of continuing education or training and at least 4,000 hours of clinical experience after first attaining national certification shall not require a written collaborative agreement, except as specified in subsection (c). Documentation of successful completion shall be provided to the Department upon request.
Continuing education or training hours required by subsection (b) shall be in the advanced practice registered nurse's area of certification as set forth by Department rule.
The clinical experience must be in the advanced practice registered nurse's area of certification. The clinical experience shall be in collaboration with a physician or physicians. Completion of the clinical experience must be attested to by the collaborating physician or physicians and the advanced practice registered nurse.
(c) The scope of practice of an advanced practice registered nurse with full practice authority includes:
(1) all matters included in subsection (c) of Section

65-30 of this Act;

(2) practicing without a written collaborative

agreement in all practice settings consistent with national certification;

(3) authority to prescribe both legend drugs and

Schedule II through V controlled substances; this authority includes prescription of, selection of, orders for, administration of, storage of, acceptance of samples of, and dispensing over the counter medications, legend drugs, and controlled substances categorized as any Schedule II through V controlled substances, as defined in Article II of the Illinois Controlled Substances Act, and other preparations, including, but not limited to, botanical and herbal remedies;

(4) prescribing benzodiazepines or Schedule II

narcotic drugs, such as opioids, only in a consultation relationship with a physician; this consultation relationship shall be recorded in the Prescription Monitoring Program website, pursuant to Section 316 of the Illinois Controlled Substances Act, by the physician and advanced practice registered nurse with full practice authority and is not required to be filed with the Department; the specific Schedule II narcotic drug must be identified by either brand name or generic name; the specific Schedule II narcotic drug, such as an opioid, may be administered by oral dosage or topical or transdermal application; delivery by injection or other route of administration is not permitted; at least monthly, the advanced practice registered nurse and the physician must discuss the condition of any patients for whom a benzodiazepine or opioid is prescribed; nothing in this subsection shall be construed to require a prescription by an advanced practice registered nurse with full practice authority to require a physician name;

(5) authority to obtain an Illinois controlled

substance license and a federal Drug Enforcement Administration number; and

(6) use of only local anesthetic.
The scope of practice of an advanced practice registered nurse does not include operative surgery.
(d) The Department may adopt rules necessary to administer this Section, including, but not limited to, requiring the completion of forms and the payment of fees.
(e) Nothing in this Act shall be construed to authorize an advanced practice registered nurse with full practice authority to provide health care services required by law or rule to be performed by a physician, including, but not limited to, those acts to be performed by a physician in Section 3.1 of the Illinois Abortion Law of 1975.
(Source: P.A. 100-513, eff. 1-1-18.)

(225 ILCS 65/65-45) (was 225 ILCS 65/15-25)
(Section scheduled to be repealed on January 1, 2028)
Sec. 65-45. Advanced practice registered nursing in hospitals, hospital affiliates, or ambulatory surgical treatment centers.
(a) An advanced practice registered nurse may provide services in a hospital or a hospital affiliate as those terms are defined in the Hospital Licensing Act or the University of Illinois Hospital Act or a licensed ambulatory surgical treatment center without a written collaborative agreement pursuant to Section 65-35 of this Act. An advanced practice registered nurse must possess clinical privileges recommended by the hospital medical staff and granted by the hospital or the consulting medical staff committee and ambulatory surgical treatment center in order to provide services. The medical staff or consulting medical staff committee shall periodically review the services of all advanced practice registered nurses granted clinical privileges, including any care provided in a hospital affiliate. Authority may also be granted when recommended by the hospital medical staff and granted by the hospital or recommended by the consulting medical staff committee and ambulatory surgical treatment center to individual advanced practice registered nurses to select, order, and administer medications, including controlled substances, to provide delineated care. In a hospital, hospital affiliate, or ambulatory surgical treatment center, the attending physician shall determine an advanced practice registered nurse's role in providing care for his or her patients, except as otherwise provided in the medical staff bylaws or consulting committee policies.
(a-2) An advanced practice registered nurse privileged to order medications, including controlled substances, may complete discharge prescriptions provided the prescription is in the name of the advanced practice registered nurse and the attending or discharging physician.
(a-3) Advanced practice registered nurses practicing in a hospital or an ambulatory surgical treatment center are not required to obtain a mid-level controlled substance license to order controlled substances under Section 303.05 of the Illinois Controlled Substances Act.
(a-4) An advanced practice registered nurse meeting the requirements of Section 65-43 may be privileged to complete discharge orders and prescriptions under the advanced practice registered nurse's name.
(a-5) For anesthesia services provided by a certified registered nurse anesthetist, an anesthesiologist, physician, dentist, or podiatric physician shall participate through discussion of and agreement with the anesthesia plan and shall remain physically present and be available on the premises during the delivery of anesthesia services for diagnosis, consultation, and treatment of emergency medical conditions, unless hospital policy adopted pursuant to clause (B) of subdivision (3) of Section 10.7 of the Hospital Licensing Act or ambulatory surgical treatment center policy adopted pursuant to clause (B) of subdivision (3) of Section 6.5 of the Ambulatory Surgical Treatment Center Act provides otherwise. A certified registered nurse anesthetist may select, order, and administer medication for anesthesia services under the anesthesia plan agreed to by the anesthesiologist or the physician, in accordance with hospital alternative policy or the medical staff consulting committee policies of a licensed ambulatory surgical treatment center.
(b) An advanced practice registered nurse who provides services in a hospital shall do so in accordance with Section 10.7 of the Hospital Licensing Act and, in an ambulatory surgical treatment center, in accordance with Section 6.5 of the Ambulatory Surgical Treatment Center Act. Nothing in this Act shall be construed to require an advanced practice registered nurse to have a collaborative agreement to practice in a hospital, hospital affiliate, or ambulatory surgical treatment center.
(c) Advanced practice registered nurses certified as nurse practitioners, nurse midwives, or clinical nurse specialists practicing in a hospital affiliate may be, but are not required to be, privileged to prescribe Schedule II through V controlled substances when such authority is recommended by the appropriate physician committee of the hospital affiliate and granted by the hospital affiliate. This authority may, but is not required to, include prescription of, selection of, orders for, administration of, storage of, acceptance of samples of, and dispensing over-the-counter medications, legend drugs, medical gases, and controlled substances categorized as Schedule II through V controlled substances, as defined in Article II of the Illinois Controlled Substances Act, and other preparations, including, but not limited to, botanical and herbal remedies.
To prescribe controlled substances under this subsection (c), an advanced practice registered nurse certified as a nurse practitioner, nurse midwife, or clinical nurse specialist must obtain a controlled substance license. Medication orders shall be reviewed periodically by the appropriate hospital affiliate physicians committee or its physician designee.
The hospital affiliate shall file with the Department notice of a grant of prescriptive authority consistent with this subsection (c) and termination of such a grant of authority, in accordance with rules of the Department. Upon receipt of this notice of grant of authority to prescribe any Schedule II through V controlled substances, the licensed advanced practice registered nurse certified as a nurse practitioner, nurse midwife, or clinical nurse specialist may register for a mid-level practitioner controlled substance license under Section 303.05 of the Illinois Controlled Substances Act.
In addition, a hospital affiliate may, but is not required to, privilege an advanced practice registered nurse certified as a nurse practitioner, nurse midwife, or clinical nurse specialist to prescribe any Schedule II controlled substances, if all of the following conditions apply:
(1) specific Schedule II controlled substances by

oral dosage or topical or transdermal application may be designated, provided that the designated Schedule II controlled substances are routinely prescribed by advanced practice registered nurses in their area of certification; the privileging documents must identify the specific Schedule II controlled substances by either brand name or generic name; privileges to prescribe or dispense Schedule II controlled substances to be delivered by injection or other route of administration may not be granted;

(2) any privileges must be controlled substances

limited to the practice of the advanced practice registered nurse;

(3) any prescription must be limited to no more than

a 30-day supply;

(4) the advanced practice registered nurse must

discuss the condition of any patients for whom a controlled substance is prescribed monthly with the appropriate physician committee of the hospital affiliate or its physician designee; and

(5) the advanced practice registered nurse must meet

the education requirements of Section 303.05 of the Illinois Controlled Substances Act.

(d) An advanced practice registered nurse meeting the requirements of Section 65-43 may be privileged to prescribe controlled substances categorized as Schedule II through V in accordance with Section 65-43.
(Source: P.A. 99-173, eff. 7-29-15; 100-513, eff. 1-1-18.)

(225 ILCS 65/65-50) (was 225 ILCS 65/15-30)
(Section scheduled to be repealed on January 1, 2028)
Sec. 65-50. APRN title.
(a) No person shall use any words, abbreviations, figures, letters, title, sign, card, or device tending to imply that he or she is an advanced practice registered nurse, including, but not limited to, using the titles or initials "Advanced Practice Registered Nurse", "Advanced Practice Registered Nurse", "Certified Nurse Midwife", "Certified Nurse Practitioner", "Certified Registered Nurse Anesthetist", "Clinical Nurse Specialist", "A.P.R.N.", "C.N.M.", "C.N.P.", "C.R.N.A.", "C.N.S.", or similar titles or initials, with the intention of indicating practice as an advanced practice registered nurse without meeting the requirements of this Act. For purposes of this provision, the terms "advanced practice nurse" and "A.P.N." are considered to be similar titles or initials protected by this subsection (a). No advanced practice registered nurse licensed under this Act may use the title "doctor" or "physician" in paid or approved advertising. Any advertising must contain the appropriate advanced practice registered nurse credentials.
(b) No advanced practice registered nurse shall indicate to other persons that he or she is qualified to engage in the practice of medicine.
(c) An advanced practice registered nurse shall verbally identify himself or herself as an advanced practice registered nurse, including specialty certification, to each patient. If an advanced practice registered nurse has a doctorate degree, when identifying himself or herself as "doctor" in a clinical setting, the advanced practice registered nurse must clearly state that his or her educational preparation is not in medicine and that he or she is not a medical doctor or physician.
(d) Nothing in this Act shall be construed to relieve an advanced practice registered nurse of the professional or legal responsibility for the care and treatment of persons attended by him or her.
(Source: P.A. 100-513, eff. 1-1-18.)

(225 ILCS 65/65-55) (was 225 ILCS 65/15-40)
(Section scheduled to be repealed on January 1, 2028)
Sec. 65-55. Advertising as an APRN.
(a) A person licensed under this Act as an advanced practice registered nurse may advertise the availability of professional services in the public media or on the premises where the professional services are rendered. The advertising shall be limited to the following information:
(1) publication of the person's name, title, office

hours, address, and telephone number;

(2) information pertaining to the person's areas of

specialization, including, but not limited to, appropriate national certification or limitation of professional practice;

(3) publication of the person's collaborating

physician's or dentist's name, title, if such is required, and areas of specialization;

(4) information on usual and customary fees for

routine professional services offered, which shall include notification that fees may be adjusted due to complications or unforeseen circumstances;

(5) announcements of the opening of, change of,

absence from, or return to business;

(6) announcement of additions to or deletions from

professional licensed staff; and

(7) the issuance of business or appointment cards.
(b) It is unlawful for a person licensed under this Act to use claims of superior quality of care to entice the public. It shall be unlawful to advertise fee comparisons of available services with those of other licensed persons.
(c) This Article does not authorize the advertising of professional services that the offeror of the services is not licensed or authorized to render. Nor shall the advertiser use statements that contain false, fraudulent, deceptive, or misleading material or guarantees of success, statements that play upon the vanity or fears of the public, or statements that promote or produce unfair competition.
(d) It is unlawful and punishable under the penalty provisions of this Act for a person licensed under this Article to knowingly advertise that the licensee will accept as payment for services rendered by assignment from any third party payor the amount the third party payor covers as payment in full, if the effect is to give the impression of eliminating the need of payment by the patient of any required deductible or copayment applicable in the patient's health benefit plan.
(e) A licensee shall include in every advertisement for services regulated under this Act his or her title as it appears on the license or the initials authorized under this Act.
(f) As used in this Section, "advertise" means solicitation by the licensee or through another person or entity by means of handbills, posters, circulars, motion pictures, radio, newspapers, or television or any other manner.
(Source: P.A. 100-513, eff. 1-1-18.)

(225 ILCS 65/65-60) (was 225 ILCS 65/15-45)
(Section scheduled to be repealed on January 1, 2028)
Sec. 65-60. Continuing education. The Department shall adopt rules of continuing education for persons licensed under this Article as advanced practice registered nurses that require 80 hours of continuing education per 2-year license renewal cycle. Completion of the 80 hours of continuing education shall be deemed to satisfy the continuing education requirements for renewal of a registered professional nurse license as required by this Act.
The 80 hours of continuing education required under this Section shall be completed as follows:
(1) A minimum of 50 hours of the continuing education

shall be obtained in continuing education programs as determined by rule that shall include no less than 20 hours of pharmacotherapeutics, including 10 hours of opioid prescribing or substance abuse education. Continuing education programs may be conducted or endorsed by educational institutions, hospitals, specialist associations, facilities, or other organizations approved to offer continuing education under this Act or rules and shall be in the advanced practice registered nurse's specialty.

(2) A maximum of 30 hours of credit may be obtained

by presentations in the advanced practice registered nurse's clinical specialty, evidence-based practice, or quality improvement projects, publications, research projects, or preceptor hours as determined by rule.

The rules adopted regarding continuing education shall be consistent to the extent possible with requirements of relevant national certifying bodies or State or national professional associations.
The rules shall not be inconsistent with requirements of relevant national certifying bodies or State or national professional associations. The rules shall also address variances in part or in whole for good cause, including but not limited to illness or hardship. The continuing education rules shall assure that licensees are given the opportunity to participate in programs sponsored by or through their State or national professional associations, hospitals, or other providers of continuing education. Each licensee is responsible for maintaining records of completion of continuing education and shall be prepared to produce the records when requested by the Department.
(Source: P.A. 100-513, eff. 1-1-18.)

(225 ILCS 65/65-65) (was 225 ILCS 65/15-55)
(Section scheduled to be repealed on January 1, 2028)
Sec. 65-65. Reports relating to APRN professional conduct and capacity.
(a) Entities Required to Report.
(1) Health Care Institutions. The chief

administrator or executive officer of a health care institution licensed by the Department of Public Health, which provides the minimum due process set forth in Section 10.4 of the Hospital Licensing Act, shall report to the Board when an advanced practice registered nurse's organized professional staff clinical privileges are terminated or are restricted based on a final determination, in accordance with that institution's bylaws or rules and regulations, that (i) a person has either committed an act or acts that may directly threaten patient care and that are not of an administrative nature or (ii) that a person may have a mental or physical disability that may endanger patients under that person's care. The chief administrator or officer shall also report if an advanced practice registered nurse accepts voluntary termination or restriction of clinical privileges in lieu of formal action based upon conduct related directly to patient care and not of an administrative nature, or in lieu of formal action seeking to determine whether a person may have a mental or physical disability that may endanger patients under that person's care. The Department shall provide by rule for the reporting to it of all instances in which a person licensed under this Article, who is impaired by reason of age, drug, or alcohol abuse or physical or mental impairment, is under supervision and, where appropriate, is in a program of rehabilitation. Reports submitted under this subsection shall be strictly confidential and may be reviewed and considered only by the members of the Board or authorized staff as provided by rule of the Department. Provisions shall be made for the periodic report of the status of any such reported person not less than twice annually in order that the Board shall have current information upon which to determine the status of that person. Initial and periodic reports of impaired advanced practice registered nurses shall not be considered records within the meaning of the State Records Act and shall be disposed of, following a determination by the Board that such reports are no longer required, in a manner and at an appropriate time as the Board shall determine by rule. The filing of reports submitted under this subsection shall be construed as the filing of a report for purposes of subsection (c) of this Section.

(2) Professional Associations. The President or

chief executive officer of an association or society of persons licensed under this Article, operating within this State, shall report to the Board when the association or society renders a final determination that a person licensed under this Article has committed unprofessional conduct related directly to patient care or that a person may have a mental or physical disability that may endanger patients under the person's care.

(3) Professional Liability Insurers. Every insurance

company that offers policies of professional liability insurance to persons licensed under this Article, or any other entity that seeks to indemnify the professional liability of a person licensed under this Article, shall report to the Board the settlement of any claim or cause of action, or final judgment rendered in any cause of action, that alleged negligence in the furnishing of patient care by the licensee when the settlement or final judgment is in favor of the plaintiff.

(4) State's Attorneys. The State's Attorney of each

county shall report to the Board all instances in which a person licensed under this Article is convicted or otherwise found guilty of the commission of a felony.

(5) State Agencies. All agencies, boards,

commissions, departments, or other instrumentalities of the government of this State shall report to the Board any instance arising in connection with the operations of the agency, including the administration of any law by the agency, in which a person licensed under this Article has either committed an act or acts that may constitute a violation of this Article, that may constitute unprofessional conduct related directly to patient care, or that indicates that a person licensed under this Article may have a mental or physical disability that may endanger patients under that person's care.

(b) Mandatory Reporting. All reports required under items (16) and (17) of subsection (a) of Section 70-5 shall be submitted to the Board in a timely fashion. The reports shall be filed in writing within 60 days after a determination that a report is required under this Article. All reports shall contain the following information:
(1) The name, address, and telephone number of the

person making the report.

(2) The name, address, and telephone number of the

person who is the subject of the report.

(3) The name or other means of identification of any

patient or patients whose treatment is a subject of the report, except that no medical records may be revealed without the written consent of the patient or patients.

(4) A brief description of the facts that gave rise

to the issuance of the report, including, but not limited to, the dates of any occurrences deemed to necessitate the filing of the report.

(5) If court action is involved, the identity of the

court in which the action is filed, the docket number, and date of filing of the action.

(6) Any further pertinent information that the

reporting party deems to be an aid in the evaluation of the report.

Nothing contained in this Section shall be construed to in any way waive or modify the confidentiality of medical reports and committee reports to the extent provided by law. Any information reported or disclosed shall be kept for the confidential use of the Board, the Board's attorneys, the investigative staff, and authorized clerical staff and shall be afforded the same status as is provided information concerning medical studies in Part 21 of Article VIII of the Code of Civil Procedure.
(c) Immunity from Prosecution. An individual or organization acting in good faith, and not in a willful and wanton manner, in complying with this Section by providing a report or other information to the Board, by assisting in the investigation or preparation of a report or information, by participating in proceedings of the Board, or by serving as a member of the Board shall not, as a result of such actions, be subject to criminal prosecution or civil damages.
(d) Indemnification. Members of the Board, the Board's attorneys, the investigative staff, advanced practice registered nurses or physicians retained under contract to assist and advise in the investigation, and authorized clerical staff shall be indemnified by the State for any actions (i) occurring within the scope of services on the Board, (ii) performed in good faith, and (iii) not willful and wanton in nature. The Attorney General shall defend all actions taken against those persons unless he or she determines either that there would be a conflict of interest in the representation or that the actions complained of were not performed in good faith or were willful and wanton in nature. If the Attorney General declines representation, the member shall have the right to employ counsel of his or her choice, whose fees shall be provided by the State, after approval by the Attorney General, unless there is a determination by a court that the member's actions were not performed in good faith or were willful and wanton in nature. The member shall notify the Attorney General within 7 days of receipt of notice of the initiation of an action involving services of the Board. Failure to so notify the Attorney General shall constitute an absolute waiver of the right to a defense and indemnification. The Attorney General shall determine within 7 days after receiving the notice whether he or she will undertake to represent the member.
(e) Deliberations of Board. Upon the receipt of a report called for by this Section, other than those reports of impaired persons licensed under this Article required pursuant to the rules of the Board, the Board shall notify in writing by certified or registered mail or by email to the email address of record the person who is the subject of the report. The notification shall be made within 30 days of receipt by the Board of the report. The notification shall include a written notice setting forth the person's right to examine the report. Included in the notification shall be the address at which the file is maintained, the name of the custodian of the reports, and the telephone number at which the custodian may be reached. The person who is the subject of the report shall submit a written statement responding to, clarifying, adding to, or proposing to amend the report previously filed. The statement shall become a permanent part of the file and shall be received by the Board no more than 30 days after the date on which the person was notified of the existence of the original report. The Board shall review all reports received by it and any supporting information and responding statements submitted by persons who are the subject of reports. The review by the Board shall be in a timely manner but in no event shall the Board's initial review of the material contained in each disciplinary file be less than 61 days nor more than 180 days after the receipt of the initial report by the Board. When the Board makes its initial review of the materials contained within its disciplinary files, the Board shall, in writing, make a determination as to whether there are sufficient facts to warrant further investigation or action. Failure to make that determination within the time provided shall be deemed to be a determination that there are not sufficient facts to warrant further investigation or action. Should the Board find that there are not sufficient facts to warrant further investigation or action, the report shall be accepted for filing and the matter shall be deemed closed and so reported. The individual or entity filing the original report or complaint and the person who is the subject of the report or complaint shall be notified in writing by the Board of any final action on their report or complaint.
(f) (Blank).
(g) Any violation of this Section shall constitute a Class A misdemeanor.
(h) If a person violates the provisions of this Section, an action may be brought in the name of the People of the State of Illinois, through the Attorney General of the State of Illinois, for an order enjoining the violation or for an order enforcing compliance with this Section. Upon filing of a petition in court, the court may issue a temporary restraining order without notice or bond and may preliminarily or permanently enjoin the violation, and if it is established that the person has violated or is violating the injunction, the court may punish the offender for contempt of court. Proceedings under this subsection shall be in addition to, and not in lieu of, all other remedies and penalties provided for by this Section.
(Source: P.A. 99-143, eff. 7-27-15; 100-513, eff. 1-1-18.)



Article 70 - Administration and Enforcement

(225 ILCS 65/Art. 70 heading) (was 225 ILCS 65/Tit. 20 heading)

(225 ILCS 65/70-5) (was 225 ILCS 65/10-45)
(Section scheduled to be repealed on January 1, 2028)
Sec. 70-5. Grounds for disciplinary action.
(a) The Department may refuse to issue or to renew, or may revoke, suspend, place on probation, reprimand, or take other disciplinary or non-disciplinary action as the Department may deem appropriate, including fines not to exceed $10,000 per violation, with regard to a license for any one or combination of the causes set forth in subsection (b) below. All fines collected under this Section shall be deposited in the Nursing Dedicated and Professional Fund.
(b) Grounds for disciplinary action include the following:
(1) Material deception in furnishing information to

the Department.

(2) Material violations of any provision of this Act

or violation of the rules of or final administrative action of the Secretary, after consideration of the recommendation of the Board.

(3) Conviction by plea of guilty or nolo contendere,

finding of guilt, jury verdict, or entry of judgment or by sentencing of any crime, including, but not limited to, convictions, preceding sentences of supervision, conditional discharge, or first offender probation, under the laws of any jurisdiction of the United States: (i) that is a felony; or (ii) that is a misdemeanor, an essential element of which is dishonesty, or that is directly related to the practice of the profession.

(4) A pattern of practice or other behavior which

demonstrates incapacity or incompetency to practice under this Act.

(5) Knowingly aiding or assisting another person in

violating any provision of this Act or rules.

(6) Failing, within 90 days, to provide a response to

a request for information in response to a written request made by the Department by certified or registered mail or by email to the email address of record.

(7) Engaging in dishonorable, unethical or

unprofessional conduct of a character likely to deceive, defraud or harm the public, as defined by rule.

(8) Unlawful taking, theft, selling, distributing, or

manufacturing of any drug, narcotic, or prescription device.

(9) Habitual or excessive use or addiction to

alcohol, narcotics, stimulants, or any other chemical agent or drug that could result in a licensee's inability to practice with reasonable judgment, skill or safety.

(10) Discipline by another U.S. jurisdiction or

foreign nation, if at least one of the grounds for the discipline is the same or substantially equivalent to those set forth in this Section.

(11) A finding that the licensee, after having her or

his license placed on probationary status or subject to conditions or restrictions, has violated the terms of probation or failed to comply with such terms or conditions.

(12) Being named as a perpetrator in an indicated

report by the Department of Children and Family Services and under the Abused and Neglected Child Reporting Act, and upon proof by clear and convincing evidence that the licensee has caused a child to be an abused child or neglected child as defined in the Abused and Neglected Child Reporting Act.

(13) Willful omission to file or record, or willfully

impeding the filing or recording or inducing another person to omit to file or record medical reports as required by law.

(13.5) Willfully failing to report an instance of

suspected child abuse or neglect as required by the Abused and Neglected Child Reporting Act.

(14) Gross negligence in the practice of practical,

professional, or advanced practice registered nursing.

(15) Holding oneself out to be practicing nursing

under any name other than one's own.

(16) Failure of a licensee to report to the

Department any adverse final action taken against him or her by another licensing jurisdiction of the United States or any foreign state or country, any peer review body, any health care institution, any professional or nursing society or association, any governmental agency, any law enforcement agency, or any court or a nursing liability claim related to acts or conduct similar to acts or conduct that would constitute grounds for action as defined in this Section.

(17) Failure of a licensee to report to the

Department surrender by the licensee of a license or authorization to practice nursing or advanced practice registered nursing in another state or jurisdiction or current surrender by the licensee of membership on any nursing staff or in any nursing or advanced practice registered nursing or professional association or society while under disciplinary investigation by any of those authorities or bodies for acts or conduct similar to acts or conduct that would constitute grounds for action as defined by this Section.

(18) Failing, within 60 days, to provide information

in response to a written request made by the Department.

(19) Failure to establish and maintain records of

patient care and treatment as required by law.

(20) Fraud, deceit or misrepresentation in applying

for or procuring a license under this Act or in connection with applying for renewal of a license under this Act.

(21) Allowing another person or organization to use

the licensees' license to deceive the public.

(22) Willfully making or filing false records or

reports in the licensee's practice, including but not limited to false records to support claims against the medical assistance program of the Department of Healthcare and Family Services (formerly Department of Public Aid) under the Illinois Public Aid Code.

(23) Attempting to subvert or cheat on a licensing

examination administered under this Act.

(24) Immoral conduct in the commission of an act,

including, but not limited to, sexual abuse, sexual misconduct, or sexual exploitation, related to the licensee's practice.

(25) Willfully or negligently violating the

confidentiality between nurse and patient except as required by law.

(26) Practicing under a false or assumed name, except

as provided by law.

(27) The use of any false, fraudulent, or deceptive

statement in any document connected with the licensee's practice.

(28) Directly or indirectly giving to or receiving

from a person, firm, corporation, partnership, or association a fee, commission, rebate, or other form of compensation for professional services not actually or personally rendered. Nothing in this paragraph (28) affects any bona fide independent contractor or employment arrangements among health care professionals, health facilities, health care providers, or other entities, except as otherwise prohibited by law. Any employment arrangements may include provisions for compensation, health insurance, pension, or other employment benefits for the provision of services within the scope of the licensee's practice under this Act. Nothing in this paragraph (28) shall be construed to require an employment arrangement to receive professional fees for services rendered.

(29) A violation of the Health Care Worker

Self-Referral Act.

(30) Physical illness, mental illness, or disability

that results in the inability to practice the profession with reasonable judgment, skill, or safety.

(31) Exceeding the terms of a collaborative

agreement or the prescriptive authority delegated to a licensee by his or her collaborating physician or podiatric physician in guidelines established under a written collaborative agreement.

(32) Making a false or misleading statement

regarding a licensee's skill or the efficacy or value of the medicine, treatment, or remedy prescribed by him or her in the course of treatment.

(33) Prescribing, selling, administering,

distributing, giving, or self-administering a drug classified as a controlled substance (designated product) or narcotic for other than medically accepted therapeutic purposes.

(34) Promotion of the sale of drugs, devices,

appliances, or goods provided for a patient in a manner to exploit the patient for financial gain.

(35) Violating State or federal laws, rules, or

regulations relating to controlled substances.

(36) Willfully or negligently violating the

confidentiality between an advanced practice registered nurse, collaborating physician, dentist, or podiatric physician and a patient, except as required by law.

(37) Willfully failing to report an instance of

suspected abuse, neglect, financial exploitation, or self-neglect of an eligible adult as defined in and required by the Adult Protective Services Act.

(38) Being named as an abuser in a verified report

by the Department on Aging and under the Adult Protective Services Act, and upon proof by clear and convincing evidence that the licensee abused, neglected, or financially exploited an eligible adult as defined in the Adult Protective Services Act.

(39) A violation of any provision of this Act or any

rules adopted under this Act.

(c) The determination by a circuit court that a licensee is subject to involuntary admission or judicial admission as provided in the Mental Health and Developmental Disabilities Code, as amended, operates as an automatic suspension. The suspension will end only upon a finding by a court that the patient is no longer subject to involuntary admission or judicial admission and issues an order so finding and discharging the patient; and upon the recommendation of the Board to the Secretary that the licensee be allowed to resume his or her practice.
(d) The Department may refuse to issue or may suspend or otherwise discipline the license of any person who fails to file a return, or to pay the tax, penalty or interest shown in a filed return, or to pay any final assessment of the tax, penalty, or interest as required by any tax Act administered by the Department of Revenue, until such time as the requirements of any such tax Act are satisfied.
(e) In enforcing this Act, the Department, upon a showing of a possible violation, may compel an individual licensed to practice under this Act or who has applied for licensure under this Act, to submit to a mental or physical examination, or both, as required by and at the expense of the Department. The Department may order the examining physician to present testimony concerning the mental or physical examination of the licensee or applicant. No information shall be excluded by reason of any common law or statutory privilege relating to communications between the licensee or applicant and the examining physician. The examining physicians shall be specifically designated by the Department. The individual to be examined may have, at his or her own expense, another physician of his or her choice present during all aspects of this examination. Failure of an individual to submit to a mental or physical examination, when directed, shall result in an automatic suspension without hearing.
All substance-related violations shall mandate an automatic substance abuse assessment. Failure to submit to an assessment by a licensed physician who is certified as an addictionist or an advanced practice registered nurse with specialty certification in addictions may be grounds for an automatic suspension, as defined by rule.
If the Department finds an individual unable to practice or unfit for duty because of the reasons set forth in this subsection (e), the Department may require that individual to submit to a substance abuse evaluation or treatment by individuals or programs approved or designated by the Department, as a condition, term, or restriction for continued, restored, or renewed licensure to practice; or, in lieu of evaluation or treatment, the Department may file, or the Board may recommend to the Department to file, a complaint to immediately suspend, revoke, or otherwise discipline the license of the individual. An individual whose license was granted, continued, restored, renewed, disciplined or supervised subject to such terms, conditions, or restrictions, and who fails to comply with such terms, conditions, or restrictions, shall be referred to the Secretary for a determination as to whether the individual shall have his or her license suspended immediately, pending a hearing by the Department.
In instances in which the Secretary immediately suspends a person's license under this subsection (e), a hearing on that person's license must be convened by the Department within 15 days after the suspension and completed without appreciable delay. The Department and Board shall have the authority to review the subject individual's record of treatment and counseling regarding the impairment to the extent permitted by applicable federal statutes and regulations safeguarding the confidentiality of medical records.
An individual licensed under this Act and affected under this subsection (e) shall be afforded an opportunity to demonstrate to the Department that he or she can resume practice in compliance with nursing standards under the provisions of his or her license.
(Source: P.A. 100-513, eff. 1-1-18.)

(225 ILCS 65/70-10) (was 225 ILCS 65/10-50)
(Section scheduled to be repealed on January 1, 2028)
Sec. 70-10. Intoxication and drug abuse.
(a) Any nurse who is an administrator or officer in any hospital, nursing home, other health care agency or facility, or nurse agency and has knowledge of any action or condition which reasonably indicates that a registered professional nurse or licensed practical nurse is impaired due to the use of alcohol or mood altering drugs to the extent that such impairment adversely affects such nurse's professional performance, or unlawfully possesses, uses, distributes or converts mood altering drugs belonging to the place of employment, shall promptly report the individual to the Department or designee of the Department; provided however, an administrator or officer need not file the report if the nurse participates in a course of remedial professional counseling or medical treatment for substance abuse, as long as such nurse actively pursues such treatment under monitoring by the administrator or officer or by the hospital, nursing home, health care agency or facility, or nurse agency and the nurse continues to be employed by such hospital, nursing home, health care agency or facility, or nurse agency. The Department shall review all reports received by it in a timely manner. Its initial review shall be completed no later than 60 days after receipt of the report. Within this 60 day period, the Department shall, in writing, make a determination as to whether there are sufficient facts to warrant further investigation or action. Any nurse participating in mandatory reporting to the Department under this Section or in good faith assisting another person in making such a report shall have immunity from any liability, either criminal or civil, that might result by reason of such action.
Should the Department find insufficient facts to warrant further investigation, or action, the report shall be accepted for filing and the matter shall be deemed closed and so reported.
Should the Department find sufficient facts to warrant further investigation, such investigation shall be completed within 60 days of the date of the determination of sufficient facts to warrant further investigation or action. Final action shall be determined no later than 30 days after the completion of the investigation. If there is a finding which verifies habitual intoxication or drug addiction which adversely affects professional performance or the unlawful possession, use, distribution or conversion of habit-forming drugs by the reported nurse, the Department may refuse to issue or renew or may suspend or revoke that nurse's license as a registered professional nurse or a licensed practical nurse.
Any of the aforementioned actions or a determination that there are insufficient facts to warrant further investigation or action shall be considered a final action. The nurse administrator or officer who filed the original report or complaint, and the nurse who is the subject of the report, shall be notified in writing by the Department within 15 days of any final action taken by the Department.
(b) (Blank).
(c) Any person making a report under this Section or in good faith assisting another person in making such a report shall have immunity from any liability, either criminal or civil, that might result by reason of such action. For the purpose of any legal proceeding, criminal or civil, there shall be a rebuttable presumption that any person making a report under this Section or assisting another person in making such report was acting in good faith. All such reports and any information disclosed to or collected by the Department pursuant to this Section shall remain confidential records of the Department and shall not be disclosed nor be subject to any law or rule of this State relating to freedom of information or public disclosure of records.
(Source: P.A. 100-513, eff. 1-1-18.)

(225 ILCS 65/70-15)
(Section scheduled to be repealed on January 1, 2028)
Sec. 70-15. Disciplinary and non-disciplinary options for the impaired nurse. The Department shall establish by rule a program of care, counseling, and treatment for the impaired nurse. This program shall allow an impaired nurse to self-refer to the program. Individual licensee health care records shall be privileged and confidential, unavailable for use in any proceeding, and not subject to disclosure. Nothing in this Section nor the rules adopted under this Section shall impair or prohibit the Department from taking disciplinary action based upon the grounds set forth in Section 70-5 of this Act.
(Source: P.A. 95-639, eff. 10-5-07.)

(225 ILCS 65/70-20) (was 225 ILCS 65/20-13)
(Section scheduled to be repealed on January 1, 2028)
Sec. 70-20. Suspension of license for failure to pay restitution. The Department, without further process or hearing, shall suspend the license or other authorization to practice of any person issued under this Act who has been certified by court order as not having paid restitution to a person under Section 8A-3.5 of the Illinois Public Aid Code or under Section 17-10.5 or 46-1 of the Criminal Code of 1961 or the Criminal Code of 2012. A person whose license or other authorization to practice is suspended under this Section is prohibited from practicing until the restitution is made in full.
(Source: P.A. 100-513, eff. 1-1-18.)

(225 ILCS 65/70-25) (was 225 ILCS 65/20-25)
(Section scheduled to be repealed on January 1, 2028)
Sec. 70-25. Returned checks; fines. Any person who delivers a check or other payment to the Department that is returned to the Department unpaid by the financial institution upon which it is drawn shall pay to the Department, in addition to the amount already owed to the Department, a fine of $50. The fines imposed by this Section are in addition to any other discipline provided under this Act for unlicensed practice or practice on a nonrenewed license. The Department shall notify the person that payment of fees and fines shall be paid to the Department by certified check or money order within 30 calendar days of the notification. If, after the expiration of 30 days from the date of the notification, the person has failed to submit the necessary remittance, the Department shall automatically terminate the license or deny the application, without hearing. If, after termination or denial, the person seeks a license, he or she shall apply to the Department for restoration or issuance of the license and pay all fees and fines due to the Department. The Department may establish a fee for the processing of an application for restoration of a license to pay all expenses of processing this application. The Secretary may waive the fines due under this Section in individual cases where the Secretary finds that the fines would be unreasonable or unnecessarily burdensome.
(Source: P.A. 95-639, eff. 10-5-07.)

(225 ILCS 65/70-30) (was 225 ILCS 65/20-30)
Sec. 70-30. (Repealed).
(Source: P.A. 95-639, eff. 10-5-07. Repealed by P.A. 100-513, eff. 1-1-18.)

(225 ILCS 65/70-35) (was 225 ILCS 65/20-31)
(Section scheduled to be repealed on January 1, 2028)
Sec. 70-35. Licensure requirements; Internet site. The Department shall make available to the public the requirements for licensure on the Internet through the Department's World Wide Web site. This information shall include the requirements for licensure of individuals currently residing in another state or territory of the United States or a foreign country, territory, or province. The Department shall establish an e-mail link to the Department for information on the requirements for licensure.
(Source: P.A. 100-513, eff. 1-1-18.)

(225 ILCS 65/70-40) (was 225 ILCS 65/20-32)
(Section scheduled to be repealed on January 1, 2028)
Sec. 70-40. Educational resources; Internet link. The Department may work with the Board, the Board of Higher Education, the Illinois Student Assistance Commission, Statewide organizations, and community-based organizations to develop a list of Department-approved nursing programs and other educational resources related to the Test of English as a Foreign Language and the Commission on Graduates of Foreign Nursing Schools Examination. The Department shall provide a link to a list of these resources on the Department's World Wide Web site.
(Source: P.A. 100-513, eff. 1-1-18.)

(225 ILCS 65/70-45) (was 225 ILCS 65/20-35)
(Section scheduled to be repealed on January 1, 2028)
Sec. 70-45. Fees.
(a) The Department shall provide by rule for a schedule of fees to be paid for licenses by all applicants.
(b) Except as provided in subsection (c) of this Section, the fees for the administration and enforcement of this Act, including but not limited to original licensure, renewal, and restoration, shall be set by rule. The fees shall not be refundable.
(c) In addition, applicants for any examination as a Registered Professional Nurse or a Licensed Practical Nurse shall be required to pay, either to the Department or to the designated testing service, a fee covering the cost of providing the examination. Failure to appear for the examination on the scheduled date, at the time and place specified, after the applicant's application for examination has been received and acknowledged by the Department or the designated testing service, shall result in the forfeiture of the examination fee.
(Source: P.A. 95-639, eff. 10-5-07.)

(225 ILCS 65/70-50) (was 225 ILCS 65/20-40)
(Section scheduled to be repealed on January 1, 2028)
Sec. 70-50. Fund.
(a) There is hereby created within the State Treasury the Nursing Dedicated and Professional Fund. The monies in the Fund may be used by and at the direction of the Department for the administration and enforcement of this Act, including, but not limited to:
(1) Distribution and publication of this Act and

rules.

(2) Employment of secretarial, nursing,

administrative, enforcement, and other staff for the administration of this Act.

(b) Disposition of fees:
(1) $5 of every licensure fee shall be placed in a

fund for assistance to nurses enrolled in a diversionary program as approved by the Department.

(2) All of the fees, fines, and penalties collected

pursuant to this Act shall be deposited in the Nursing Dedicated and Professional Fund.

(3) Each fiscal year, the moneys deposited in the

Nursing Dedicated and Professional Fund shall be appropriated to the Department for expenses of the Department and the Board in the administration of this Act. All earnings received from investment of moneys in the Nursing Dedicated and Professional Fund shall be deposited in the Nursing Dedicated and Professional Fund and shall be used for the same purposes as fees deposited in the Fund.

(4) For the fiscal year beginning July 1, 2009 and

for each fiscal year thereafter, $2,000,000 of the moneys deposited in the Nursing Dedicated and Professional Fund each year shall be set aside and appropriated to the Department of Public Health for nursing scholarships awarded pursuant to the Nursing Education Scholarship Law.

(5) Moneys in the Fund may be transferred to the

Professions Indirect Cost Fund as authorized under Section 2105-300 of the Department of Professional Regulation Law (20 ILCS 2105/2105-300).

(c) Moneys set aside for nursing scholarships awarded pursuant to the Nursing Education Scholarship Law as provided in item (4) of subsection (b) of this Section may not be transferred under Section 8h of the State Finance Act.
(Source: P.A. 100-513, eff. 1-1-18.)

(225 ILCS 65/70-55) (was 225 ILCS 65/20-50)
(Section scheduled to be repealed on January 1, 2028)
Sec. 70-55. Statute of limitations. All proceedings to suspend, revoke, or take any other disciplinary action as the Department may deem proper, with regard to a license on any of the grounds under Section 70-5 of this Act may not be commenced later than 5 years next after the commission of any act which is a ground for discipline or a final conviction order for any of the acts described. In the event of the settlement of any claim or cause of action in favor of the claimant or the reduction to the final judgment of any civil action in favor of the plaintiff, such claim, cause of action or civil action being rounded on the allegation that a person licensed under this Act was negligent in providing care, the Department shall have an additional period of 2 years from the date of such settlement or final judgment in which to investigate and commence formal disciplinary proceedings under this Act, except as otherwise provided by law. The time during which the holder of the license was outside the State of Illinois shall not be included within any period of time limiting the commencement of disciplinary action by the Board.
(Source: P.A. 95-331, eff. 8-21-07; 95-639, eff. 10-5-07.)

(225 ILCS 65/70-60) (was 225 ILCS 65/20-55)
(Section scheduled to be repealed on January 1, 2028)
Sec. 70-60. Summary suspension; imminent danger. The Secretary of the Department may, upon receipt of a written communication from the Secretary of Human Services, the Director of Healthcare and Family Services (formerly Director of Public Aid), or the Director of Public Health that continuation of practice of a person licensed under this Act constitutes an immediate danger to the public, immediately suspend the license of such person without a hearing. In instances in which the Secretary immediately suspends a license under this Section, a hearing upon such person's license must be convened by the Department within 30 days after such suspension and completed without appreciable delay, such hearing held to determine whether to recommend to the Secretary that the person's license be revoked, suspended, placed on probationary status or restored, or such person be subject to other disciplinary action. In such hearing, the written communication and any other evidence submitted therewith may be introduced as evidence against such person; provided, however, the person, or his or her counsel, shall have the opportunity to discredit or impeach and submit evidence rebutting such evidence.
(Source: P.A. 100-513, eff. 1-1-18.)

(225 ILCS 65/70-65) (was 225 ILCS 65/20-65)
Sec. 70-65. (Repealed).
(Source: P.A. 95-639, eff. 10-5-07. Repealed by P.A. 100-513, eff. 1-1-18.)

(225 ILCS 65/70-70) (was 225 ILCS 65/20-70)
(Section scheduled to be repealed on January 1, 2028)
Sec. 70-70. Right to legal counsel. No action of a disciplinary nature that is predicated on charges alleging unethical or unprofessional conduct of a person who is licensed under this Act and that can be reasonably expected to affect adversely that person's maintenance of her or his present, or her or his securing of future, employment as such a nurse may be taken by the Department, unless the person against whom such charges are made is afforded the right to be represented by legal counsel of her or his choosing and to present any witness, whether an attorney or otherwise to testify on matters relevant to such charges.
(Source: P.A. 95-639, eff. 10-5-07.)

(225 ILCS 65/70-75) (was 225 ILCS 65/20-75)
(Section scheduled to be repealed on January 1, 2028)
Sec. 70-75. Injunctive remedies.
(a) If any person violates the provision of this Act, the Secretary may, in the name of the People of the State of Illinois, through the Attorney General of the State of Illinois, or the State's Attorney of any county in which the action is brought, petition for an order enjoining such violation or for an order enforcing compliance with this Act. Upon the filing of a petition in court, the court may issue a temporary restraining order, without notice or bond, and may preliminarily and permanently enjoin such violation, and if it is established that such person has violated or is violating the injunction, the court may punish the offender for contempt of court. Proceedings under this Section shall be in addition to, and not in lieu of, all other remedies and penalties provided by this Act.
(b) If any person shall practice as a nurse or hold herself or himself out as a nurse without being licensed under the provisions of this Act, then any licensed nurse, any interested party, or any person injured thereby may, in addition to the Secretary, petition for relief as provided in subsection (a) of this Section.
(b-5) Whoever knowingly practices or offers to practice nursing in this State without a license for that purpose shall be guilty of a Class A misdemeanor and for each subsequent conviction, shall be guilty of a Class 4 felony. All criminal fines, monies, or other property collected or received by the Department under this Section or any other State or federal statute, including, but not limited to, property forfeited to the Department under Section 505 of the Illinois Controlled Substances Act or Section 85 of the Methamphetamine Control and Community Protection Act, shall be deposited into the Professional Regulation Evidence Fund.
(c) Whenever in the opinion of the Department any person violates any provision of this Act, the Department may issue a rule to show cause why an order to cease and desist should not be entered against him. The rule shall clearly set forth the grounds relied upon by the Department and shall provide a period of 7 days from the date of the rule to file an answer to the satisfaction of the Department. Failure to answer to the satisfaction of the Department shall cause an order to cease and desist to be issued forthwith.
(Source: P.A. 100-513, eff. 1-1-18.)

(225 ILCS 65/70-80) (was 225 ILCS 65/20-80)
(Section scheduled to be repealed on January 1, 2028)
Sec. 70-80. Investigation; notice; hearing.
(a) The Department may investigate the actions of any applicant or of any person or persons holding or claiming to hold a license under this Act.
(b) The Department shall, before disciplining a license under this Section or refusing to issue a license, at least 30 days prior to the date set for the hearing, (i) notify the accused in writing of any charges made and the time and place for the hearing of the charges, (ii) direct her or him to file a written answer to the charges under oath within 20 days after service; and (iii) inform the applicant or licensee that failure to answer will result in a default being entered against the applicant or licensee. As a result of the default, such license may be suspended, revoked, placed on probationary status, or have other disciplinary action, including limiting the scope, nature or extent of her or his practice, as the Department may deem proper taken with regard thereto.
(c) At the time and place fixed in the notice, the Department shall proceed to hear the charges and the parties or their counsel shall be accorded ample opportunity to present any pertinent statements, testimony, evidence and arguments. The Department may continue a hearing from time to time. In case the accused person, after receiving notice, fails to file an answer, her or his license may in the discretion of the Secretary, having received first the recommendation of the Board, be suspended, revoked, placed on probationary status, or be subject to whatever disciplinary action the Secretary considers proper, including limiting the scope, nature, or extent of said person's practice or the imposition of a fine, without a hearing, if the act or acts charged constitute sufficient grounds for such action under this Act.
(d) The written notice and any notice in the subsequent proceeding may be served by personal delivery or regular or certified mail to the respondent at the respondent's address of record or by email to the respondent's email address of record.
(e) The Secretary has the authority to appoint any attorney licensed to practice law in the State of Illinois to serve as the hearing officer in any action for refusal to issue, restore, or renew a license or to discipline a licensee. The hearing officer has full authority to conduct the hearing. The Board may have a member or members present at any hearing. The Board members shall have equal or greater licensing qualifications than those of the licensee being prosecuted.
(Source: P.A. 100-513, eff. 1-1-18.)

(225 ILCS 65/70-81)
(Section scheduled to be repealed on January 1, 2028)
Sec. 70-81. Confidentiality. All information collected by the Department in the course of an examination or investigation of a licensee or applicant, including, but not limited to, any complaint against a licensee filed with the Department and information collected to investigate any such complaint, shall be maintained for the confidential use of the Department and shall not be disclosed. The Department may not disclose the information to anyone other than law enforcement officials, other regulatory agencies that have an appropriate regulatory interest as determined by the Secretary of the Department, or a party presenting a lawful subpoena to the Department. Information and documents disclosed to a federal, State, county, or local law enforcement agency shall not be disclosed by the agency for any purpose to any other agency or person. A formal complaint filed by the Department against a licensee or applicant shall be a public record, except as otherwise prohibited by law.
(Source: P.A. 100-513, eff. 1-1-18.)

(225 ILCS 65/70-85) (was 225 ILCS 65/20-85)
(Section scheduled to be repealed on January 1, 2028)
Sec. 70-85. Stenographer; transcript. The Department, at its expense, shall provide a stenographer to take down the testimony and preserve a record of all formal hearing proceedings if a license may be revoked, suspended, or placed on probationary status or other disciplinary action may be taken. Any licensee who is found to have violated this Act or who fails to appear for a hearing to refuse to issue, restore, or renew a license or to discipline a license may be required by the Department to pay for the costs of the proceeding. These costs are limited to costs for court reporters, transcripts, and witness attendance and mileage fees. The Secretary may waive payment of costs by a licensee in whole or in part where there is an undue financial hardship. The notice of hearing, complaint and all other documents in the nature of pleadings and written motions filed in the proceedings, the transcript of testimony, the report of the Board and the orders of the Department shall be the record of the proceedings. The Department shall furnish a transcript of the record to any person interested in the hearing upon payment of the fee required under Section 2105-115 of the Department of Professional Regulation Law (20 ILCS 2105/2105-115).
(Source: P.A. 100-513, eff. 1-1-18.)

(225 ILCS 65/70-90) (was 225 ILCS 65/20-90)
(Section scheduled to be repealed on January 1, 2028)
Sec. 70-90. Compelled testimony and production of documents. Any circuit court may, upon application of the Department or designee or of the applicant or licensee against whom proceedings upon Section 70-80 of this Act are pending, enter an order requiring the attendance of witnesses and their testimony, and the production of documents, papers, files, books and records in connection with any hearing or investigation. The court may compel obedience to its order by proceedings for contempt.
(Source: P.A. 95-639, eff. 10-5-07.)

(225 ILCS 65/70-95) (was 225 ILCS 65/20-95)
(Section scheduled to be repealed on January 1, 2028)
Sec. 70-95. Subpoena power; oaths. The Department shall have power to subpoena and bring before it any person in this State and to take testimony, either orally or by deposition or both, with the same fees and mileage and in the same manner as prescribed by law in judicial proceedings in civil cases in circuit courts of this State.
The Secretary and any member of the Board designated by the Secretary shall each have power to administer oaths to witnesses at any hearing which the Department is authorized to conduct under this Act, and any other oaths required or authorized to be administered by the Department under this Act.
(Source: P.A. 95-639, eff. 10-5-07.)

(225 ILCS 65/70-100) (was 225 ILCS 65/20-100)
(Section scheduled to be repealed on January 1, 2028)
Sec. 70-100. Hearing; findings and recommendations; rehearing.
(a) The Board or the hearing officer authorized by the Department shall hear evidence in support of the formal charges and evidence produced by the licensee. At the conclusion of the hearing the Board shall present to the Secretary a written report of its findings of fact, conclusions of law, and recommendations. The report shall contain a finding whether or not the accused person violated this Act or failed to comply with the conditions required in this Act. The report shall specify the nature of the violation or failure to comply, and the Board shall make its recommendations to the Secretary.
(b) At the conclusion of the hearing, a copy of the Board's or hearing officer's report shall be served upon the applicant or licensee by the Department, either personally or as provided in this Act for the service of a notice of hearing. Within 20 calendar days after service, the applicant or licensee may present to the Department a motion in writing for a rehearing, which shall specify the particular grounds for hearing. The Department shall respond to the motion for rehearing within 20 calendar days after its service on the Department. If no motion for rehearing is filed, then upon the expiration of the time specified for filing such a motion, or upon denial of a motion for rehearing, the Secretary may enter an order in accordance with the recommendations of the Board or hearing officer. If the applicant or licensee orders from the reporting service and pays for a transcript of the record within the time for filing a motion for rehearing, the 20-day period within which a motion may be filed shall commence upon the delivery of the transcript to the applicant or licensee.
(c) If the Secretary disagrees in any regard with the report of the Board, the Secretary may issue an order contrary to the report. The findings are not admissible in evidence against the person in a criminal prosecution brought for the violation of this Act, but the hearing and findings are not a bar to a criminal prosecution brought for the violation of this Act.
(d) Whenever the Secretary is not satisfied that substantial justice has been done, the Secretary may order a rehearing by the same or another hearing officer.
(e) All proceedings under this Section are matters of public record and shall be preserved.
(f) Upon the suspension or revocation of a license, the licensee shall surrender the license to the Department, and, upon failure to do so, the Department shall seize the same.
(Source: P.A. 100-513, eff. 1-1-18.)

(225 ILCS 65/70-103)
(Section scheduled to be repealed on January 1, 2028)
Sec. 70-103. Disposition by consent order. At any point in any investigation or disciplinary proceeding provided for in this Act, both parties may agree to a negotiated consent order. The consent order shall be final upon signature of the Secretary.
(Source: P.A. 100-513, eff. 1-1-18.)

(225 ILCS 65/70-105) (was 225 ILCS 65/20-105)
Sec. 70-105. (Repealed).
(Source: P.A. 95-639, eff. 10-5-07. Repealed by P.A. 100-513, eff. 1-1-18.)

(225 ILCS 65/70-110) (was 225 ILCS 65/20-110)
Sec. 70-110. (Repealed).
(Source: P.A. 95-639, eff. 10-5-07. Repealed by P.A. 100-513, eff. 1-1-18.)

(225 ILCS 65/70-115) (was 225 ILCS 65/20-115)
Sec. 70-115. (Repealed).
(Source: P.A. 95-639, eff. 10-5-07. Repealed by P.A. 100-513, eff. 1-1-18.)

(225 ILCS 65/70-120) (was 225 ILCS 65/20-120)
(Section scheduled to be repealed on January 1, 2028)
Sec. 70-120. Order of Secretary. An order regarding any disciplinary action or a certified copy thereof, over the seal of the Department and purporting to be signed by the Secretary, shall be prima facie evidence that:
(a) the signature is the genuine signature of the

Secretary;

(b) the Secretary is duly appointed and qualified; and
(c) the Board and the Board members are qualified to

act.

(Source: P.A. 95-639, eff. 10-5-07.)

(225 ILCS 65/70-125) (was 225 ILCS 65/20-125)
(Section scheduled to be repealed on January 1, 2028)
Sec. 70-125. Restoration after suspension or revocation. At any time after the suspension or revocation of any license, the Department may restore it to the accused person unless, after an investigation and a hearing, the Department determines that restoration is not in the public interest.
(Source: P.A. 95-639, eff. 10-5-07.)

(225 ILCS 65/70-130) (was 225 ILCS 65/20-130)
(Section scheduled to be repealed on January 1, 2028)
Sec. 70-130. Surrender of license. Upon revocation or suspension of any license, the licensee shall forthwith surrender the license to the Department and if the licensee fails to do so, the Department shall have the right to seize the license.
(Source: P.A. 95-639, eff. 10-5-07.)

(225 ILCS 65/70-135) (was 225 ILCS 65/20-135)
(Section scheduled to be repealed on January 1, 2028)
Sec. 70-135. Temporary suspension. The Secretary may temporarily suspend the license of a licensee without a hearing, simultaneously with the institution of proceedings for a hearing provided for in Section 70-80 of this Act, if the Secretary finds that evidence in his or her possession indicates that continuation in practice would constitute an imminent danger to the public. In the event that the Secretary suspends, temporarily, this license without a hearing, a hearing by the Department must be held within 30 days after the suspension has occurred, and be concluded without appreciable delay.
Proceedings for judicial review shall be commenced in the circuit court of the county in which the party applying for review resides; but if the party is not a resident of this State, the venue shall be in Sangamon County.
(Source: P.A. 95-639, eff. 10-5-07.)

(225 ILCS 65/70-140) (was 225 ILCS 65/20-140)
(Section scheduled to be repealed on January 1, 2028)
Sec. 70-140. Review under Administrative Review Law. All final administrative decisions of the Department are subject to judicial review pursuant to the provisions of the Administrative Review Law, and all rules adopted under the Administrative Review Law. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
Proceedings for judicial review shall be commenced in the circuit court of the county in which the party applying for review resides; however, if the party is not a resident of this State, the venue shall be Sangamon County.
(Source: P.A. 100-513, eff. 1-1-18.)

(225 ILCS 65/70-145) (was 225 ILCS 65/20-145)
(Section scheduled to be repealed on January 1, 2028)
Sec. 70-145. Certification of record. The Department shall not be required to certify any record to the court, file any answer in court, or otherwise appear in any court in a judicial review proceeding, unless and until the Department has received from the plaintiff payment of the costs of furnishing and certifying the record, which costs shall be determined by the Department. Exhibits shall be certified without cost. Failure on the part of the plaintiff to file such receipt in Court shall be grounds for dismissal of the action.
(Source: P.A. 100-513, eff. 1-1-18.)

(225 ILCS 65/70-150) (was 225 ILCS 65/20-150)
(Section scheduled to be repealed on January 1, 2028)
Sec. 70-150. Criminal penalties. Any person who is found to have violated any provision of this Act is guilty of a Class A misdemeanor. On conviction of a second or subsequent offense, the violator shall be guilty of a Class 4 felony.
(Source: P.A. 95-639, eff. 10-5-07.)

(225 ILCS 65/70-155) (was 225 ILCS 65/20-155)
(Section scheduled to be repealed on January 1, 2028)
Sec. 70-155. Pending actions. All disciplinary actions taken or pending pursuant to the Illinois Nursing Act, approved June 14, 1951, as amended, shall, for the actions taken, remain in effect, and for the actions pending, shall be continued, on the effective date of this Act without having separate actions filed by the Department.
(Source: P.A. 95-639, eff. 10-5-07.)

(225 ILCS 65/70-160) (was 225 ILCS 65/20-160)
(Section scheduled to be repealed on January 1, 2028)
Sec. 70-160. Illinois Administrative Procedure Act. The Illinois Administrative Procedure Act is hereby expressly adopted and incorporated herein as if all of the provisions of that Act were included in this Act, except that the provision of subsection (d) of Section 10-65 of the Illinois Administrative Procedure Act that provides that at hearings the licensee has the right to show compliance with all lawful requirements for retention, continuation or renewal of the license is specifically excluded. For the purposes of this Act, the notice required under Section 10-25 of the Illinois Administrative Procedure Act is deemed sufficient when mailed to the address of record.
(Source: P.A. 100-513, eff. 1-1-18.)

(225 ILCS 65/70-165) (was 225 ILCS 65/20-165)
(Section scheduled to be repealed on January 1, 2028)
Sec. 70-165. Home rule preemption. It is declared to be the public policy of this State, pursuant to paragraph (h) of Section 6 of Article VII of the Illinois Constitution of 1970, that any power or function set forth in this Act to be exercised by the State is an exclusive State power or function. Such power or function shall not be exercised concurrently, either directly or indirectly, by any unit of local government, including home rule units, except as otherwise provided in this Act.
(Source: P.A. 95-639, eff. 10-5-07.)

(225 ILCS 65/70-170)
(Section scheduled to be repealed on January 1, 2028)
Sec. 70-170. Sexually Transmissible Disease Control Act. No licensee under this Act may be disciplined for providing expedited partner therapy in accordance with the provisions of the Illinois Sexually Transmissible Disease Control Act.
(Source: P.A. 96-613, eff. 1-1-10.)



Article 75 - Illinois Nursing Workforce Center

(225 ILCS 65/Art. 75 heading)

(225 ILCS 65/75-5) (was 225 ILCS 65/17-5)
Sec. 75-5. (Repealed).
(Source: P.A. 95-639, eff. 10-5-07. Repealed by P.A. 100-513, eff. 1-1-18.)

(225 ILCS 65/75-10) (was 225 ILCS 65/17-10)
(Section scheduled to be repealed on January 1, 2028)
Sec. 75-10. Illinois Nursing Workforce Center. The purpose of the Illinois Nursing Workforce Center to address issues of supply and demand in the nursing profession, including issues of recruitment, retention, and utilization of nurse manpower resources. The General Assembly finds that the Center will enhance the access to and delivery of quality health care services by providing an ongoing strategy for the allocation of the State's resources directed towards nursing. Each of the following objectives shall serve as the primary goals for the Center:
(1) To develop a strategic plan for nursing manpower

in Illinois by selecting priorities that must be addressed.

(2) To convene various groups of representatives of

nurses, other health care providers, businesses and industries, consumers, legislators, and educators to:

(A) review and comment on data analysis prepared

for the Center; and

(B) recommend systemic changes, including

strategies for implementation of recommended changes.

(3) To enhance and promote recognition, reward, and

renewal activities for nurses in Illinois by:

(A) proposing and creating reward, recognition,

and renewal activities for nursing; and

(B) promoting media and positive image-building

efforts for nursing.

(Source: P.A. 100-513, eff. 1-1-18.)

(225 ILCS 65/75-15) (was 225 ILCS 65/17-15)
(Section scheduled to be repealed on January 1, 2028)
Sec. 75-15. Illinois Nursing Workforce Center Advisory Board.
(a) There is created the Illinois Nursing Workforce Center Advisory Board, which shall consist of 11 members appointed by the Secretary, with 6 members of the Advisory Board being nurses representative of various nursing specialty areas. The other 5 members may include representatives of associations, health care providers, nursing educators, and consumers.
(b) The membership of the Advisory Board shall reasonably reflect representation from the geographic areas in this State.
(c) Members of the Advisory Board appointed by the Secretary shall serve for terms of 4 years, with no member serving more than 10 successive years. A member shall serve until his or her successor is appointed and has qualified. Vacancies shall be filled in the same manner as original appointments, and any member so appointed shall serve during the remainder of the term for which the vacancy occurred.
(d) A quorum of the Advisory Board shall consist of a majority of Advisory Board members currently serving. A majority vote of the quorum is required for Advisory Board decisions. A vacancy in the membership of the Advisory Board shall not impair the right of a quorum to exercise all of the rights and perform all of the duties of the Advisory Board.
(e) The Secretary may remove any appointed member of the Advisory Board for misconduct, incapacity, or neglect of duty and shall be the sole judge of the sufficiency of the cause for removal.
(f) Members of the Advisory Board are immune from suit in any action based upon any activities performed in good faith as members of the Advisory Board.
(g) Members of the Advisory Board shall not receive compensation, but shall be reimbursed for actual traveling, incidentals, and expenses necessarily incurred in carrying out their duties as members of the Advisory Board, as approved by the Department.
(h) The Advisory Board shall meet annually to elect a chairperson and vice chairperson.
(Source: P.A. 100-513, eff. 1-1-18.)

(225 ILCS 65/75-20) (was 225 ILCS 65/17-20)
(Section scheduled to be repealed on January 1, 2028)
Sec. 75-20. Powers and duties of the Advisory Board.
(a) The Advisory Board shall be advisory to the Department and shall possess and perform each of the following powers and duties:
(1) determine operational policy;
(2) (blank);
(3) establish committees of the Advisory Board as

needed;

(4) recommend the adoption and, from time to time,

the revision of those rules that may be adopted and necessary to carry out the provisions of this Act;

(5) implement the major functions of the Center, as

established in the goals set forth in Section 75-10 of this Article; and

(6) seek and accept non-State funds for carrying out

the policy of the Center.

(b) The Center shall work in consultation with other State agencies as necessary.
(Source: P.A. 100-513, eff. 1-1-18.)



Article 80 - Medication Aide Pilot Program

(225 ILCS 65/Art. 80 heading)

(225 ILCS 65/80-5)
(Section scheduled to be repealed on January 1, 2028)
Sec. 80-5. Definitions. For the purposes of this Article only:
"Direct-care assignment" means an assignment as defined for staffing requirements as direct care staff under 77 CFR 300.1230.
"Medication aide" means a person who has met the qualifications for licensure under this Article who assists with medication administration while under the supervision of a registered professional nurse (RN) in a long-term care facility.
"Qualified employer" means a long-term care facility licensed by the Department of Public Health that meets the qualifications set forth in Section 80-10.
(Source: P.A. 98-990, eff. 8-18-14.)

(225 ILCS 65/80-10)
(Section scheduled to be repealed on January 1, 2028)
Sec. 80-10. Pilot program.
(a) The Department shall administer and enforce a Licensed Medication Aide Pilot Program. The program shall last for a period of 3 years, as determined by rule. During the 3-year pilot program, the Department shall license and regulate licensed medication aides. As part of the pilot program, no more than 10 skilled nursing homes, which shall be geographically located throughout the State, shall be authorized to employ licensed medication aides, as approved by the Department. The Department may consult with the Department of Public Health as necessary to properly administer and enforce this Article.
(b) To be approved as a qualified facility for the duration of the pilot program, a facility must:
(1) be licensed in good standing as a skilled nursing

facility by the Department of Public Health;

(2) have an overall Five Star Quality Rating of 3, 4,

or 5 from the most recent data available on the Centers for Medicare and Medicaid Services' website;

(3) certify that the employment of a licensed

medication aide will not replace or diminish the employment of a registered nurse or licensed practical nurse at the facility;

(4) certify that a registered nurse will be on-duty

and present in the facility to delegate and supervise the medication administration by a licensed medication aide at all times;

(5) certify that, with the exception of licensed

health care professionals, only licensed medication aides will be employed in the capacity of administering medication; and

(6) provide information regarding patient safety,

efficiency, and errors as determined by the Department; failure to submit any required report may be grounds for discipline or sanctions under this Act, the Nursing Home Administrators Licensing and Disciplinary Act, or the Nursing Home Care Act.

The Department shall submit a report regarding patient safety, efficiency, and errors, as determined by rule, to the General Assembly no later than 6 months after termination of the pilot program.
(Source: P.A. 98-990, eff. 8-18-14.)

(225 ILCS 65/80-15)
(Section scheduled to be repealed on January 1, 2028)
Sec. 80-15. Licensure requirement; exempt activities.
(a) On and after January 1, 2015, no person shall practice as a medication aide or hold himself or herself out as a licensed medication aide in this State unless he or she is licensed under this Article.
(b) Nothing in this Article shall be construed as preventing or restricting the practice, services, or activities of:
(1) any person licensed in this State by any other

law from engaging in the profession or occupation for which he or she is licensed;

(2) any person employed as a medication aide by the

government of the United States, if such person practices as a medication aide solely under the direction or control of the organization by which he or she is employed; or

(3) any person pursuing a course of study leading to

a certificate in medication aide at an accredited or approved educational program if such activities and services constitute a part of a supervised course of study and if such person is designated by a title which clearly indicates his or her status as a student or trainee.

(c) Nothing in this Article shall be construed to limit the delegation of tasks or duties by a physician, dentist, advanced practice registered nurse, or podiatric physician as authorized by law.
(Source: P.A. 100-513, eff. 1-1-18.)

(225 ILCS 65/80-20)
(Section scheduled to be repealed on January 1, 2028)
Sec. 80-20. Scope of practice.
(a) A licensed medication aide may only practice in a qualified facility.
(b) Licensed medication aides must be supervised by and receive delegation by a registered nurse that is on-duty and present in the facility at all times.
(c) Licensed medication aides shall not have a direct-care assignment when scheduled to work as a licensed medication aide, but may assist residents as needed.
(d) Licensed medication aides shall not administer any medication until a physician has conducted an initial assessment of the resident.
(e) Licensed medication aides shall not administer any Schedule II controlled substances as set forth in the Illinois Controlled Substances Act, and may not administer any subcutaneous, intramuscular, intradermal, or intravenous medication.
(Source: P.A. 98-990, eff. 8-18-14.)

(225 ILCS 65/80-25)
(Section scheduled to be repealed on January 1, 2028)
Sec. 80-25. Unlicensed practice; violation; civil penalty.
(a) In addition to any other penalty provided by law, any person who practices, offers to practice, attempts to practice, or holds oneself out to practice as a medication aide without being licensed under this Act shall, in addition to any other penalty provided by law, pay a civil penalty to the Department in an amount not to exceed $10,000 for each offense as determined by the Department. The civil penalty shall be assessed by the Department after a hearing is held in accordance with the provisions set forth in this Act regarding the provision of a hearing for the discipline of a licensee.
(b) The Department has the authority and power to investigate any and all unlicensed activity.
(c) The civil penalty shall be paid within 60 days after the effective date of the order imposing the civil penalty. The order shall constitute a judgment and may be filed and execution had thereon in the same manner as any judgment from any court of record.
(Source: P.A. 98-990, eff. 8-18-14.)

(225 ILCS 65/80-30)
(Section scheduled to be repealed on January 1, 2028)
Sec. 80-30. Applications for original licensure. Applications for original licensure shall be made to the Department in writing on forms prescribed by the Department and shall be accompanied by the required fee, which shall not be returnable. The application shall require such information as, in the judgment of the Department, will enable the Department to pass on the qualifications of the applicant for licensure. Applicants have 3 years after the date of application to complete the application process. If the process has not been completed within 3 years, the application shall be denied, the fee forfeited, and the applicant must reapply and meet the requirements in effect at the time of reapplication.
(Source: P.A. 98-990, eff. 8-18-14.)

(225 ILCS 65/80-35)
(Section scheduled to be repealed on January 1, 2028)
Sec. 80-35. Examinations. The Department shall authorize examinations of applicants for a license under this Article at the times and place as it may designate. The examination shall be of a character to give a fair test of the qualifications of the applicant to practice as a medication aide.
Applicants for examination as a medication aide shall be required to pay, either to the Department or the designated testing service, a fee covering the cost of providing the examination. Failure to appear for the examination on the scheduled date, at the time and place specified, after the applicant's application for examination has been received and acknowledged by the Department or the designated testing service, shall result in the forfeiture of the examination fee.
If an applicant fails to pass an examination for licensure under this Act within 3 years after filing his or her application, the application shall be denied. The applicant may thereafter make a new application accompanied by the required fee; however, the applicant shall meet all requirements in effect at the time of subsequent application before obtaining licensure. The Department may employ consultants for the purposes of preparing and conducting examinations.
(Source: P.A. 100-513, eff. 1-1-18.)

(225 ILCS 65/80-40)
(Section scheduled to be repealed on January 1, 2028)
Sec. 80-40. Licensure by examination. An applicant for licensure by examination to practice as a licensed medication aide must:
(1) submit a completed written application on forms

provided by the Department and fees as established by the Department;

(2) be age 18 or older;
(3) have a high school diploma or a high school

equivalency certificate;

(4) demonstrate the ability to speak, read, and write

the English language, as determined by rule;

(5) demonstrate competency in math, as determined by

rule;

(6) be currently certified in good standing as a

certified nursing assistant and provide proof of 2,000 hours of practice as a certified nursing assistant within 3 years before application for licensure;

(7) submit to the criminal history records check

required under Section 50-35 of this Act;

(8) have not engaged in conduct or behavior

determined to be grounds for discipline under this Act;

(9) be currently certified to perform cardiopulmonary

resuscitation by the American Heart Association or American Red Cross;

(10) have successfully completed a course of study

approved by the Department as defined by rule; to be approved, the program must include a minimum of 60 hours of classroom-based medication aide education, a minimum of 10 hours of simulation laboratory study, and a minimum of 30 hours of registered nurse-supervised clinical practicum with progressive responsibility of patient medication assistance;

(11) have successfully completed the Medication Aide

Certification Examination or other examination authorized by the Department; and

(12) submit proof of employment by a qualifying

facility.

(Source: P.A. 98-990, eff. 8-18-14; 99-78, eff. 7-20-15.)

(225 ILCS 65/80-45)
(Section scheduled to be repealed on January 1, 2028)
Sec. 80-45. Expiration of license. The expiration date for each license to practice as a licensed medication aide shall be set by the rule. Licenses under this Article may not be renewed or restored.
(Source: P.A. 98-990, eff. 8-18-14.)

(225 ILCS 65/80-50)
(Section scheduled to be repealed on January 1, 2028)
Sec. 80-50. Administration and enforcement. Licenses issued under this Article are subject to Article 70, including grounds for disciplinary action under Section 70-5.
(Source: P.A. 98-990, eff. 8-18-14.)

(225 ILCS 65/80-55)
(Section scheduled to be repealed on January 1, 2028)
Sec. 80-55. Title. Any person who is issued a license as a medication aide under the terms of this Act shall use the words "licensed medication aide" in connection with his or her name to denote his or her licensure under this Act.
(Source: P.A. 98-990, eff. 8-18-14.)

(225 ILCS 65/80-60)
(Section scheduled to be repealed on January 1, 2028)
Sec. 80-60. Rules. The Department shall file rules to administer this Article within 90 days of the effective date of this Act.
(Source: P.A. 98-990, eff. 8-18-14.)






225 ILCS 70/ - Nursing Home Administrators Licensing and Disciplinary Act.

(225 ILCS 70/1) (from Ch. 111, par. 3651)
(Section scheduled to be repealed on January 1, 2028)
Sec. 1. This Act shall be known and may be cited as the "Nursing Home Administrators Licensing and Disciplinary Act".
(Source: P.A. 85-932.)

(225 ILCS 70/2) (from Ch. 111, par. 3652)
(Section scheduled to be repealed on January 1, 2028)
Sec. 2. The practice of nursing home administration in the State of Illinois is hereby declared to affect the public health, safety and welfare and to be subject to regulation and control in the public interest. It is further declared to be a matter of public interest and concern that the practice of nursing home administration as defined in this Act, merit and receive the confidence of the public, that only qualified persons be authorized to practice as nursing home administrators in the State of Illinois. This Act shall be liberally construed to best carry out these subjects and purposes.
(Source: P.A. 85-932.)

(225 ILCS 70/3) (from Ch. 111, par. 3653)
(Section scheduled to be repealed on January 1, 2028)
Sec. 3. This Act does not prohibit:
1. Any person licensed in this State under any other Act from engaging in the practice for which he or she is licensed;
2. The incidental care of the sick by members of the family, domestic servants or housekeepers, or care of the sick where treatment is by prayer or spiritual means;
3. Nothing in this Act or the rules and regulations requires an applicant for a license as a nursing home administrator or a temporary license to demonstrate proficiency in any medical techniques or to meet any medical educational qualifications or medical standards not in accord with the remedial care and treatment provided in such institutions, if that applicant is employed by an institution conducted by and for persons relying upon spiritual means through prayer alone for healing in accord with the tenets and practices of a recognized church or religious denomination for the care and treatment of the sick;
4. Nothing in this Act shall prohibit an individual not licensed under this Act to serve as an assistant administrator so long as such assistant administrator works under the supervision and full professional responsibility of the nursing home administrator.
(Source: P.A. 89-594, eff. 8-1-96.)

(225 ILCS 70/4) (from Ch. 111, par. 3654)
(Section scheduled to be repealed on January 1, 2028)
Sec. 4. Definitions. For purposes of this Act, the following definitions shall have the following meanings, except where the context requires otherwise:
(1) "Act" means the Nursing Home Administrators

Licensing and Disciplinary Act.

(2) "Department" means the Department of Financial

and Professional Regulation.

(3) "Secretary" means the Secretary of Financial and

Professional Regulation.

(4) "Board" means the Nursing Home Administrators

Licensing and Disciplinary Board appointed by the Governor.

(5) "Nursing home administrator" means the individual

licensed under this Act and directly responsible for planning, organizing, directing and supervising the operation of a nursing home, or who in fact performs such functions, whether or not such functions are delegated to one or more other persons.

(6) "Nursing home" or "facility" means any entity

that is required to be licensed by the Department of Public Health under the Nursing Home Care Act, as amended, other than a sheltered care home as defined thereunder, and includes private homes, institutions, buildings, residences, or other places, whether operated for profit or not, irrespective of the names attributed to them, county homes for the infirm and chronically ill operated pursuant to the County Nursing Home Act, as amended, and any similar institutions operated by a political subdivision of the State of Illinois that provide, though their ownership or management, maintenance, personal care, and nursing for 3 or more persons, not related to the owner by blood or marriage, or any similar facilities in which maintenance is provided to 3 or more persons who by reason of illness of physical infirmity require personal care and nursing. The term also means any facility licensed under the ID/DD Community Care Act, the MC/DD Act, or the Specialized Mental Health Rehabilitation Act of 2013.

(7) "Maintenance" means food, shelter and laundry.
(8) "Personal care" means assistance with meals,

dressing, movement, bathing, or other personal needs, or general supervision of the physical and mental well-being of an individual who because of age, physical, or mental disability, emotion or behavior disorder, or an intellectual disability is incapable of managing his or her person, whether or not a guardian has been appointed for such individual. For the purposes of this Act, this definition does not include the professional services of a nurse.

(9) "Nursing" means professional nursing or practical

nursing, as those terms are defined in the Nurse Practice Act, for sick or infirm persons who are under the care and supervision of licensed physicians or dentists.

(10) "Disciplinary action" means revocation,

suspension, probation, supervision, reprimand, required education, fines or any other action taken by the Department against a person holding a license.

(11) "Impaired" means the inability to practice with

reasonable skill and safety due to physical or mental disabilities as evidenced by a written determination or written consent based on clinical evidence including deterioration through the aging process or loss of motor skill, or abuse of drugs or alcohol, of sufficient degree to diminish a person's ability to administer a nursing home.

(12) "Address of record" means the designated address

recorded by the Department in the applicant's or licensee's application file or license file maintained by the Department's licensure maintenance unit. It is the duty of the applicant or licensee to inform the Department of any change of address, and such changes must be made either through the Department's website or by contacting the Department's licensure maintenance unit.

(Source: P.A. 98-104, eff. 7-22-13; 99-180, eff. 7-29-15.)

(225 ILCS 70/5) (from Ch. 111, par. 3655)
(Section scheduled to be repealed on January 1, 2028)
Sec. 5. Board.
(a) There is hereby created the Nursing Home Administrators Licensing and Disciplinary Board. The Board shall consist of 7 members appointed by the Governor. All shall be residents of the State of Illinois. Two members shall be representatives of the general public. Five members shall be nursing home administrators who for at least 5 years prior to their appointments were licensed under this Act. The public members shall have no responsibility for management or formation of policy of, nor any financial interest in, nursing homes as defined in this Act, nor any other connection with the profession. In appointing licensed nursing home administrators, the Governor shall take into consideration the recommendations of the nursing home professional associations.
(b) Members shall be appointed for a term of 4 years by the Governor. The Governor shall fill any vacancy for the remainder of the unexpired term. Any member of the Board may be removed by the Governor for cause. Each member shall serve on the Board until his or her successor is appointed and qualified. No member of the Board shall serve more than 2 consecutive 4 year terms.
In making appointments the Governor shall attempt to insure that the various geographic regions of the State of Illinois are properly represented.
(c) The Board shall annually elect one of its members as chairperson and one as vice chairperson. No officer shall be elected more than twice in succession to the same office. Each officer shall serve until his or her successor has been elected and qualified.
(d) A majority of the Board members currently appointed shall constitute a quorum. A vacancy in the membership of the Board shall not impair the right of a quorum to exercise all the rights and perform all the duties of the Board.
(e) Each member and member-officer of the Board may receive a per diem stipend as the Secretary shall determine. Each member shall be paid their necessary expenses while engaged in the performance of his or her duties.
(f) (Blank).
(g) (Blank).
(h) Members of the Board shall be immune from suit in any action based upon any disciplinary proceedings or other acts performed in good faith as members of the Board.
(i) (Blank).
(j) The Secretary shall give due consideration to all recommendations of the Board. If the Secretary disagrees with or takes action contrary to the recommendation of the Board, he or she shall provide the Board with a written and specific explanation of his or her action.
(Source: P.A. 95-703, eff. 12-31-07.)

(225 ILCS 70/5.1)
(Section scheduled to be repealed on January 1, 2028)
Sec. 5.1. Powers and duties; rules. The Department shall exercise the powers and duties prescribed by the Civil Administrative Code of Illinois for administration of licensing acts and shall exercise such other powers and duties necessary for effectuating the purposes of this Act. The Department shall adopt rules to implement, interpret, or make specific the provisions and purposes of this Act and may prescribe forms that shall be issued in connection with rulemaking. The Department shall transmit the proposed rulemaking to the Board.
The Department may solicit the advice of the Board on any matter relating to the administration and enforcement of this Act.
Upon the written request of the Department, the Department of Public Health, the Department of Human Services or the Department of State Police may cooperate and assist in any investigation undertaken by the Board.
(Source: P.A. 95-703, eff. 12-31-07.)

(225 ILCS 70/6) (from Ch. 111, par. 3656)
(Section scheduled to be repealed on January 1, 2028)
Sec. 6. Application procedure. Applications for original licenses shall be made to the Department in writing on forms prescribed by the Department and shall be accompanied by the required fee, which shall not be refundable. The application shall require information as in the judgment of the Department will enable the Department to pass on the qualifications of the applicant for a license.
Applicants have 3 years after the date of application to complete the application process. If the process has not been completed in 3 years, the application shall be denied, the fee forfeited, and the applicant must reapply and meet the requirements in effect at the time of reapplication.
(Source: P.A. 95-703, eff. 12-31-07.)

(225 ILCS 70/6.5)
(Section scheduled to be repealed on January 1, 2028)
Sec. 6.5. Social Security Number on license application. In addition to any other information required to be contained in the application, every application for an original license under this Act shall include the applicant's Social Security Number, which shall be retained in the agency's records pertaining to the license. As soon as practical, the Department shall assign a customer's identification number to each applicant for a license.
Every application for a renewal or restored license shall require the applicant's customer identification number.
(Source: P.A. 97-400, eff. 1-1-12.)

(225 ILCS 70/7) (from Ch. 111, par. 3657)
(Section scheduled to be repealed on January 1, 2028)
Sec. 7. Examination. The Department shall authorize examinations of applicants as nursing home administrators at such times and places as it may determine. Examinations shall be held not less frequently than 2 times every year. The examination of applicants shall be of a character to give a fair test of the qualifications of the applicant to practice nursing home administration.
Applicants for examination as nursing home administrators shall be required to pay, either to the Department or the designated testing service, a fee covering the cost of providing the examination. Failure to appear for the examination on the scheduled date, at the time and place specified, after the applicant's application for examination has been received and acknowledged by the Department or the designated testing service, shall result in the forfeiture of the examination fee.
If an applicant neglects, fails or refuses to take an examination or fails to pass an examination for a license under this Act within 3 years after filing his or her licensure application, the application shall be denied and the examination shall be void. However, such applicant may thereafter make a new application for examination accompanied by the required fee, and must furnish proof of meeting qualifications for examination in effect at the time of new application.
An applicant shall have one year from the date of notification of successful completion of the examination to apply to the Department for a license. If an applicant fails to apply within one year, the applicant shall be required to again take and pass the examination.
The Department may employ consultants for the purpose of preparing and conducting examinations.
(Source: P.A. 90-61, eff. 12-30-97.)

(225 ILCS 70/8) (from Ch. 111, par. 3658)
(Section scheduled to be repealed on January 1, 2028)
Sec. 8. Qualifications for license. A person is qualified to receive a license as a nursing home administrator:
(a) who is at least 21 years of age,
(b) who has not engaged in conduct or behavior

determined to be grounds for discipline under this Act,

(c) who is in sound physical and mental health,
(d) (blank),
(e) who is a graduate of a college or university

deemed reputable and in good standing by the Department, or who has satisfactorily completed a course of instruction approved by the Department containing subjects embracing the laws governing the operation of nursing homes, the protection of the health and safety of patients in nursing homes and the elements of sound nursing home administration, or who presents evidence to the Department of education, training and experience deemed by the Department to be equivalent to either of the above,

(f) who passes a written examination conducted by the

Department to determine his or her fitness to receive a license as a nursing home administrator, and

(g) who pays the required fee.
(Source: P.A. 89-387, eff. 8-20-95; 90-61, eff. 12-30-97.)

(225 ILCS 70/9) (from Ch. 111, par. 3659)
(Section scheduled to be repealed on January 1, 2028)
Sec. 9. Temporary license without examination. The Department may in its discretion issue without examination a temporary license as a nursing home administrator to any applicant who furnishes the Department with satisfactory proof under oath, on forms prescribed by the Department, that he or she:
(a) is at least 21 years of age,
(b) has not engaged in conduct or behavior determined

to be grounds for discipline under this Act,

(c) is in sound physical and mental health,
(d) (blank),
(e) is a graduate of a college or university deemed

reputable and in good standing by the Department, or who has satisfactorily completed a course of instruction approved by the Department containing subjects embracing the laws governing the operation of nursing homes, the protection of the health and safety of patients in nursing homes and the elements of sound nursing home administration, or who presents evidence to the Department of education, training, and experience deemed by the Department to be equivalent to either of the above,

(f) has been accepted or appointed as a nursing home

administrator in a facility licensed to provide nursing care by the Department of Public Health, and

(g) pays the required fee.
The applicant shall indicate the beginning date of the period for which he or she has been accepted or appointed and shall specify the particular facility in which he or she will serve as administrator.
After receiving a temporary license under this Section, the holder of a temporary license shall take the examination for a license under this Act that is scheduled to be given before his or her temporary license expires. The temporary license of an individual who passes the examination shall be valid until he or she applies for and receives a license under Section 7 of this Act.
Temporary licenses issued pursuant to this Section shall be valid only for a period of one year from date of issuance. A temporary license issued under this Section may be extended only for one additional one-year period if the applicant took the examination during the period of his or her temporary license. The applicant shall retake the examination prior to the expiration of the extended temporary license. The holder of a temporary license shall be entitled to serve as a nursing home administrator in the particular facility indicated on his or her application, but he or she shall not be entitled to engage in the practice of nursing home administration in any other facility without first applying to the Department and having been granted an amended temporary license designating a different facility.
Upon the termination of his or her service or the lapse or revocation of his or her license, whichever is sooner, the holder of a temporary license shall surrender it to the Department.
A temporary license may be revoked by the Department upon proof that the holder has engaged in the practice of nursing home administration in this State in a facility not named on his or her application.
An applicant for a temporary license as a nursing home administrator may act as a nursing home administrator for a period of up to 60 days prior to the issuance of a license if the applicant has submitted the required fee and an application for licensure to the Department. This 60-day period may be extended until the next Board meeting if action by the Board is required. The applicant shall keep a copy of the submitted application on the premises where the applicant is engaged in the practice as a nursing home administrator.
The authority to practice shall terminate immediately upon the denial of licensure by the Department or the withdrawal of the application.
(Source: P.A. 89-197, eff. 7-21-95; 90-61, eff. 12-30-97.)

(225 ILCS 70/10) (from Ch. 111, par. 3660)
(Section scheduled to be repealed on January 1, 2028)
Sec. 10. License requirement. It shall be unlawful for any person to operate or manage a nursing home in the State of Illinois unless he or she is licensed as a nursing home administrator in accordance with this Act.
The practice of nursing home administration, or the use of the title "Licensed Nursing Home Administrator", the initials "N.H.A." or any other word or abbreviation indicating that he or she is a nursing home administrator, by any person who has not been issued a license or whose license has been suspended or revoked is hereby declared to be inimical to public health and welfare and to constitute a public nuisance.
Nothing in this Act or in the rules adopted hereunder shall require an administrator of any facility or institution operated solely by and for persons who rely exclusively upon treatment by spiritual means through prayer alone, in accordance with the creed or tenets of any well-recognized church or religious denomination, to be licensed as a nursing home administrator.
(Source: P.A. 90-61, eff. 12-30-97.)

(225 ILCS 70/10.5)
(Section scheduled to be repealed on January 1, 2028)
Sec. 10.5. Unlicensed practice; violation; civil penalty.
(a) Any person who practices, offers to practice, attempts to practice, or holds oneself out to practice as a nursing home administrator without being licensed under this Act shall, in addition to any other penalty provided by law, pay a civil penalty to the Department in an amount not to exceed $10,000 for each offense as determined by the Department. The civil penalty shall be assessed by the Department after a hearing is held in accordance with the provisions set forth in this Act regarding the provision of a hearing for the discipline of a licensee.
(b) The Department has the authority and power to investigate any and all unlicensed activity.
(c) The civil penalty shall be paid within 60 days after the effective date of the order imposing the civil penalty. The order shall constitute a judgment and may be filed and execution had thereon in the same manner as any judgment from any court of record.
(Source: P.A. 95-703, eff. 12-31-07.)

(225 ILCS 70/11) (from Ch. 111, par. 3661)
(Section scheduled to be repealed on January 1, 2028)
Sec. 11. Expiration; renewal; continuing education. The expiration date and renewal period for each license issued under this Act shall be set by rule.
Each licensee shall provide proof of having obtained 36 hours of continuing education in the 2 year period preceding the renewal date of the license as a condition of license renewal. The continuing education requirement may be waived in part or in whole for such good cause as may be determined by rule.
Any continuing education course for nursing home administrators approved by the National Continuing Education Review Service of the National Association of Boards of Examiners of Nursing Home Administrators will be accepted toward satisfaction of these requirements.
Any continuing education course for nursing home administrators sponsored by the Life Services Network of Illinois, Illinois Council on Long Term Care, County Nursing Home Association of Illinois, Illinois Health Care Association, Illinois Chapter of American College of Health Care Administrators, and the Illinois Nursing Home Administrators Association will be accepted toward satisfaction of these requirements.
Any school, college or university, State agency, or other entity may apply to the Department for approval as a continuing education sponsor. Criteria for qualification as a continuing education sponsor shall be established by rule.
It shall be the responsibility of each continuing education sponsor to maintain records, as prescribed by rule, to verify attendance.
The Department shall establish by rule a means for the verification of completion of the continuing education required by this Section. This verification may be accomplished through audits of records maintained by registrants; by requiring the filing of continuing education certificates with the Department; or by other means established by the Department.
Any nursing home administrator who has permitted his or her license to expire or who has had his or her license on inactive status may have his or her license restored by making application to the Department and filing proof acceptable to the Department, as defined by rule, of his or her fitness to have his or her license restored and by paying the required fee. Proof of fitness may include evidence certifying to active lawful practice in another jurisdiction satisfactory to the Department and by paying the required restoration fee.
However, any nursing home administrator whose license expired while he or she was (1) in federal service on active duty with the Armed Forces of the United States, or the State Militia called into service or training, or (2) in training or education under the supervision of the United States preliminary to induction into the military services, may have his or her license renewed or restored without paying any lapsed renewal fees if within 2 years after honorable termination of such service, training or education, he or she furnishes the Department with satisfactory evidence to the effect that he or she has been so engaged and that his or her service, training or education has been so terminated.
(Source: P.A. 95-703, eff. 12-31-07.)

(225 ILCS 70/12) (from Ch. 111, par. 3662)
(Section scheduled to be repealed on January 1, 2028)
Sec. 12. Inactive status. Any nursing home administrator who notifies the Department in writing on forms prescribed by the Department, may elect to place his or her license on an inactive status and shall, subject to rules of the Department, be excused from payment of renewal fees and the completion of continuing education requirements until he or she notifies the Department in writing of his or her intent to restore his or her license.
Any nursing home administrator requesting restoration from inactive status shall be required to pay the current renewal fee and shall be required to restore his or her license, as provided by rule of the Department.
Any nursing home administrator whose license is in an inactive status shall not practice as a nursing home administrator in the State of Illinois.
Any licensee who shall practice as a nursing home administrator while his or her license is lapsed or on inactive status shall be considered to be practicing without a license which shall be grounds for discipline under Section 17 of this Act.
(Source: P.A. 90-61, eff. 12-30-97.)

(225 ILCS 70/13) (from Ch. 111, par. 3663)
(Section scheduled to be repealed on January 1, 2028)
Sec. 13. Endorsement. The Department may, in its discretion, license as a nursing home administrator, without examination, on payment of the required fee, an applicant who is so licensed under the laws of another U.S. jurisdiction, if the requirements for licensure in the other jurisdiction in which the applicant was licensed were, at the date of his or her licensure, substantially equivalent to the requirements then in force in this State; or if the applicant's qualifications were, at the date of his or her licensure in the other jurisdiction, substantially equivalent to the requirements then in force in this State.
Notwithstanding the provisions of this Section, all applicants seeking licensure under this Section shall be required to take and pass an examination testing the applicant's knowledge of Illinois law relating to the practice of nursing home administration.
(Source: P.A. 95-703, eff. 12-31-07.)

(225 ILCS 70/14) (from Ch. 111, par. 3664)
(Section scheduled to be repealed on January 1, 2028)
Sec. 14. Fees.
(a) Except as provided in subsection (b), the fees for the administration and enforcement of this Act, including but not limited to original licensure, renewal, and restoration fees, shall be set by rule of the Department. The fees shall not be refundable.
(b) Applicants for any examination shall be required to pay, either to the Department or to the designated testing service, a fee covering the cost of determining the applicant's eligibility and providing the examination. Failure to appear for the examination on the scheduled date, time, and place specified, after the applicant's application for examination has been received and acknowledged by the Department or the designated testing service, shall result in the forfeiture of the examination fee.
(Source: P.A. 90-61, eff. 12-30-97.)

(225 ILCS 70/14.1)
(Section scheduled to be repealed on January 1, 2028)
Sec. 14.1. Deposit of fees and fines. All of the fees and fines collected under this Act shall be deposited into the General Professions Dedicated Fund.
(Source: P.A. 88-91; 88-683, eff. 1-24-95.)

(225 ILCS 70/15) (from Ch. 111, par. 3665)
(Section scheduled to be repealed on January 1, 2028)
Sec. 15. Returned checks; fines. Any person who delivers a check or other payment to the Department that is returned to the Department unpaid by the financial institution upon which it is drawn shall pay to the Department, in addition to the amount already owed to the Department, a fine of $50. The fines imposed by this Section are in addition to any other discipline provided under this Act for unlicensed practice or practice on a nonrenewed license. The Department shall notify the person that payment of fees and fines shall be paid to the Department by certified check or money order within 30 calendar days of the notification. If, after the expiration of 30 days from the date of the notification, the person has failed to submit the necessary remittance, the Department shall automatically terminate the license or deny the application, without hearing. If, after termination or denial, the person seeks a license, he or she shall apply to the Department for restoration or issuance of the license and pay all fees and fines due to the Department. The Department may establish a fee for the processing of an application for restoration of a license to pay all expenses of processing this application. The Secretary may waive the fines due under this Section in individual cases where the Secretary finds that the fines would be unreasonable or unnecessarily burdensome.
(Source: P.A. 95-703, eff. 12-31-07.)

(225 ILCS 70/16) (from Ch. 111, par. 3666)
(Section scheduled to be repealed on January 1, 2028)
Sec. 16. The Department shall maintain a roster of the names and addresses of all licensees and of all persons whose licenses have been suspended or revoked. This roster shall be available upon written request and payment of the required fee.
(Source: P.A. 85-932.)

(225 ILCS 70/17) (from Ch. 111, par. 3667)
(Section scheduled to be repealed on January 1, 2028)
Sec. 17. Grounds for disciplinary action.
(a) The Department may impose fines not to exceed $10,000 or may refuse to issue or to renew, or may revoke, suspend, place on probation, censure, reprimand or take other disciplinary or non-disciplinary action with regard to the license of any person, for any one or combination of the following causes:
(1) Intentional material misstatement in furnishing

information to the Department.

(2) Conviction of or entry of a plea of guilty or

nolo contendere to any crime that is a felony under the laws of the United States or any state or territory thereof or a misdemeanor of which an essential element is dishonesty or that is directly related to the practice of the profession of nursing home administration.

(3) Making any misrepresentation for the purpose of

obtaining a license, or violating any provision of this Act.

(4) Immoral conduct in the commission of any act,

such as sexual abuse or sexual misconduct, related to the licensee's practice.

(5) Failing to respond within 30 days, to a written

request made by the Department for information.

(6) Engaging in dishonorable, unethical or

unprofessional conduct of a character likely to deceive, defraud or harm the public.

(7) Habitual use or addiction to alcohol, narcotics,

stimulants, or any other chemical agent or drug which results in the inability to practice with reasonable judgment, skill or safety.

(8) Discipline by another U.S. jurisdiction if at

least one of the grounds for the discipline is the same or substantially equivalent to those set forth herein.

(9) A finding by the Department that the licensee,

after having his or her license placed on probationary status has violated the terms of probation.

(10) Willfully making or filing false records or

reports in his or her practice, including but not limited to false records filed with State agencies or departments.

(11) Physical illness, mental illness, or other

impairment or disability, including, but not limited to, deterioration through the aging process, or loss of motor skill that results in the inability to practice the profession with reasonable judgment, skill or safety.

(12) Disregard or violation of this Act or of any

rule issued pursuant to this Act.

(13) Aiding or abetting another in the violation of

this Act or any rule or regulation issued pursuant to this Act.

(14) Allowing one's license to be used by an

unlicensed person.

(15) (Blank).
(16) Professional incompetence in the practice of

nursing home administration.

(17) Conviction of a violation of Section 12-19 or

subsection (a) of Section 12-4.4a of the Criminal Code of 1961 or the Criminal Code of 2012 for the abuse and criminal neglect of a long term care facility resident.

(18) Violation of the Nursing Home Care Act, the

Specialized Mental Health Rehabilitation Act of 2013, the ID/DD Community Care Act, or the MC/DD Act or of any rule issued under the Nursing Home Care Act, the Specialized Mental Health Rehabilitation Act of 2013, the ID/DD Community Care Act, or the MC/DD Act. A final adjudication of a Type "AA" violation of the Nursing Home Care Act made by the Illinois Department of Public Health, as identified by rule, relating to the hiring, training, planning, organizing, directing, or supervising the operation of a nursing home and a licensee's failure to comply with this Act or the rules adopted under this Act, shall create a rebuttable presumption of a violation of this subsection.

(19) Failure to report to the Department any

adverse final action taken against the licensee by a licensing authority of another state, territory of the United States, or foreign country; or by any governmental or law enforcement agency; or by any court for acts or conduct similar to acts or conduct that would constitute grounds for disciplinary action under this Section.

(20) Failure to report to the Department the

surrender of a license or authorization to practice as a nursing home administrator in another state or jurisdiction for acts or conduct similar to acts or conduct that would constitute grounds for disciplinary action under this Section.

(21) Failure to report to the Department any

adverse judgment, settlement, or award arising from a liability claim related to acts or conduct similar to acts or conduct that would constitute grounds for disciplinary action under this Section.

(22) Failure to submit any required report under

Section 80-10 of the Nurse Practice Act.

All proceedings to suspend, revoke, place on probationary status, or take any other disciplinary action as the Department may deem proper, with regard to a license on any of the foregoing grounds, must be commenced within 5 years next after receipt by the Department of (i) a complaint alleging the commission of or notice of the conviction order for any of the acts described herein or (ii) a referral for investigation under Section 3-108 of the Nursing Home Care Act.
The entry of an order or judgment by any circuit court establishing that any person holding a license under this Act is a person in need of mental treatment operates as a suspension of that license. That person may resume their practice only upon the entry of a Department order based upon a finding by the Board that they have been determined to be recovered from mental illness by the court and upon the Board's recommendation that they be permitted to resume their practice.
The Department, upon the recommendation of the Board, may adopt rules which set forth standards to be used in determining what constitutes:
(i) when a person will be deemed sufficiently

rehabilitated to warrant the public trust;

(ii) dishonorable, unethical or unprofessional

conduct of a character likely to deceive, defraud, or harm the public;

(iii) immoral conduct in the commission of any act

related to the licensee's practice; and

(iv) professional incompetence in the practice of

nursing home administration.

However, no such rule shall be admissible into evidence in any civil action except for review of a licensing or other disciplinary action under this Act.
In enforcing this Section, the Department or Board, upon a showing of a possible violation, may compel any individual licensed to practice under this Act, or who has applied for licensure pursuant to this Act, to submit to a mental or physical examination, or both, as required by and at the expense of the Department. The examining physician or physicians shall be those specifically designated by the Department or Board. The Department or Board may order the examining physician to present testimony concerning this mental or physical examination of the licensee or applicant. No information shall be excluded by reason of any common law or statutory privilege relating to communications between the licensee or applicant and the examining physician. The individual to be examined may have, at his or her own expense, another physician of his or her choice present during all aspects of the examination. Failure of any individual to submit to mental or physical examination, when directed, shall be grounds for suspension of his or her license until such time as the individual submits to the examination if the Department finds, after notice and hearing, that the refusal to submit to the examination was without reasonable cause.
If the Department or Board finds an individual unable to practice because of the reasons set forth in this Section, the Department or Board shall require such individual to submit to care, counseling, or treatment by physicians approved or designated by the Department or Board, as a condition, term, or restriction for continued, reinstated, or renewed licensure to practice; or in lieu of care, counseling, or treatment, the Department may file, or the Board may recommend to the Department to file, a complaint to immediately suspend, revoke, or otherwise discipline the license of the individual. Any individual whose license was granted pursuant to this Act or continued, reinstated, renewed, disciplined or supervised, subject to such terms, conditions or restrictions who shall fail to comply with such terms, conditions or restrictions shall be referred to the Secretary for a determination as to whether the licensee shall have his or her license suspended immediately, pending a hearing by the Department. In instances in which the Secretary immediately suspends a license under this Section, a hearing upon such person's license must be convened by the Board within 30 days after such suspension and completed without appreciable delay. The Department and Board shall have the authority to review the subject administrator's record of treatment and counseling regarding the impairment, to the extent permitted by applicable federal statutes and regulations safeguarding the confidentiality of medical records.
An individual licensed under this Act, affected under this Section, shall be afforded an opportunity to demonstrate to the Department or Board that he or she can resume practice in compliance with acceptable and prevailing standards under the provisions of his or her license.
(b) Any individual or organization acting in good faith, and not in a wilful and wanton manner, in complying with this Act by providing any report or other information to the Department, or assisting in the investigation or preparation of such information, or by participating in proceedings of the Department, or by serving as a member of the Board, shall not, as a result of such actions, be subject to criminal prosecution or civil damages.
(c) Members of the Board, and persons retained under contract to assist and advise in an investigation, shall be indemnified by the State for any actions occurring within the scope of services on or for the Board, done in good faith and not wilful and wanton in nature. The Attorney General shall defend all such actions unless he or she determines either that there would be a conflict of interest in such representation or that the actions complained of were not in good faith or were wilful and wanton.
Should the Attorney General decline representation, a person entitled to indemnification under this Section shall have the right to employ counsel of his or her choice, whose fees shall be provided by the State, after approval by the Attorney General, unless there is a determination by a court that the member's actions were not in good faith or were wilful and wanton.
A person entitled to indemnification under this Section must notify the Attorney General within 7 days of receipt of notice of the initiation of any action involving services of the Board. Failure to so notify the Attorney General shall constitute an absolute waiver of the right to a defense and indemnification.
The Attorney General shall determine within 7 days after receiving such notice, whether he or she will undertake to represent a person entitled to indemnification under this Section.
(d) The determination by a circuit court that a licensee is subject to involuntary admission or judicial admission as provided in the Mental Health and Developmental Disabilities Code, as amended, operates as an automatic suspension. Such suspension will end only upon a finding by a court that the patient is no longer subject to involuntary admission or judicial admission and issues an order so finding and discharging the patient; and upon the recommendation of the Board to the Secretary that the licensee be allowed to resume his or her practice.
(e) The Department may refuse to issue or may suspend the license of any person who fails to file a return, or to pay the tax, penalty or interest shown in a filed return, or to pay any final assessment of tax, penalty or interest, as required by any tax Act administered by the Department of Revenue, until such time as the requirements of any such tax Act are satisfied.
(f) The Department of Public Health shall transmit to the Department a list of those facilities which receive an "A" violation as defined in Section 1-129 of the Nursing Home Care Act.
(Source: P.A. 98-104, eff. 7-22-13; 98-990, eff. 8-18-14; 99-180, eff. 7-29-15.)

(225 ILCS 70/17.1)
(Section scheduled to be repealed on January 1, 2028)
Sec. 17.1. Reports of violations of Act or other conduct.
(a) The owner or licensee of a long term care facility licensed under the Nursing Home Care Act who employs or contracts with a licensee under this Act shall report to the Department any instance of which he or she has knowledge arising in connection with operations of the health care institution, including the administration of any law by the institution, in which a licensee under this Act has either committed an act or acts which may constitute a violation of this Act or unprofessional conduct related directly to patient care, or which may indicate that the licensee may have a mental or physical disability that may endanger patients under that licensee's care. Additionally, every nursing home shall report to the Department any instance when a licensee is terminated for cause which would constitute a violation of this Act. The Department may take disciplinary or non-disciplinary action if the termination is based upon unprofessional conduct related to planning, organizing, directing, or supervising the operation of a nursing home as defined by this Act or other conduct by the licensee that would be a violation of this Act or rules.
For the purposes of this subsection, "owner" does not mean the owner of the real estate or physical plant who does not hold management or operational control of the licensed long term care facility.
(b) Any insurance company that offers policies of professional liability insurance to licensees, or any other entity that seeks to indemnify the professional liability of a licensee, shall report the settlement of any claim or adverse final judgment rendered in any action that alleged negligence in planning, organizing, directing, or supervising the operation of a nursing home by the licensee.
(c) The State's Attorney of each county shall report to the Department each instance in which a licensee is convicted of or enters a plea of guilty or nolo contendere to any crime that is a felony, or of which an essential element is dishonesty, or that is directly related to the practice of the profession of nursing home administration.
(d) Any agency, board, commission, department, or other instrumentality of the government of the State of Illinois shall report to the Department any instance arising in connection with the operations of the agency, including the administration of any law by the agency, in which a licensee under this Act has either committed an act or acts which may constitute a violation of this Act or unprofessional conduct related directly to planning, organizing, directing or supervising the operation of a nursing home, or which may indicate that a licensee may have a mental or physical disability that may endanger others.
(e) All reports required by items (19), (20), and (21) of subsection (a) of Section 17 and by this Section 17.1 shall be submitted to the Department in a timely fashion. The reports shall be filed in writing within 60 days after a determination that a report is required under this Section. All reports shall contain the following information:
(1) The name, address, and telephone number of the

person making the report.

(2) The name, address, and telephone number of the

person who is the subject of the report.

(3) The name and date of birth of any person or

persons whose treatment is a subject of the report, or other means of identification if that information is not available, and identification of the nursing home facility where the care at issue in the report was rendered.

(4) A brief description of the facts which gave rise

to the issuance of the report, including the dates of any occurrences deemed to necessitate the filing of the report.

(5) If court action is involved, the identity of the

court in which the action is filed, along with the docket number and the date the action was filed.

(6) Any further pertinent information that the

reporting party deems to be an aid in evaluating the report.

If the Department receives a written report concerning an incident required to be reported under item (19), (20), or (21) of subsection (a) of Section 17, then the licensee's failure to report the incident to the Department within 60 days may not be the sole ground for any disciplinary action against the licensee.
(f) Any individual or organization acting in good faith, and not in a wilful and wanton manner, in complying with this Section by providing any report or other information to the Department, by assisting in the investigation or preparation of such information, by voluntarily reporting to the Department information regarding alleged errors or negligence by a licensee, or by participating in proceedings of the Department, shall not, as a result of such actions, be subject to criminal prosecution or civil damages.
(g) Upon the receipt of any report required by this Section, the Department shall notify in writing, by certified mail, the person who is the subject of the report. The notification shall be made within 30 days after the Department's receipt of the report.
The notification shall include a written notice setting forth the person's right to examine the report. The notification shall also include the address at which the file is maintained, the name of the custodian of the file, and the telephone number at which the custodian may be reached. The person who is the subject of the report shall submit a written statement responding, clarifying, adding to, or proposing the amending of the report previously filed. The statement shall become a permanent part of the file and must be received by the Department no more than 30 days after the date on which the person was notified by the Department of the existence of the original report.
The Department shall review a report received by it, together with any supporting information and responding statements submitted by the person who is the subject of the report. The review by the Department shall be in a timely manner, but in no event shall the Department's initial review of the material contained in each disciplinary file last less than 61 days nor more than 180 days after the receipt of the initial report by the Department.
When the Department makes its initial review of the materials contained within its disciplinary files, the Department shall, in writing, make a determination as to whether there are sufficient facts to warrant further investigation or action. Failure to make such a determination within the time provided shall be deemed to be a determination that there are not sufficient facts to warrant further investigation or action. The Department shall notify the person who is the subject of the report of any final action on the report.
(h) A violation of this Section is a Class A misdemeanor.
(i) If any person or entity violates this Section, then an action may be brought in the name of the People of the State of Illinois, through the Attorney General of the State of Illinois, for an order enjoining the violation or for an order enforcing compliance with this Section. Upon filing of a verified petition in the court, the court may issue a temporary restraining order without notice or bond and may preliminarily or permanently enjoin the violation. If it is established that the person or entity has violated or is violating the injunction, the court may punish the offender for contempt of court. Proceedings under this subsection (i) shall be in addition to, and not in lieu of, all other remedies and penalties provided for by this Section.
(Source: P.A. 99-143, eff. 7-27-15.)

(225 ILCS 70/18) (from Ch. 111, par. 3668)
(Section scheduled to be repealed on January 1, 2028)
Sec. 18. Cease and desist order.
(a) If any person who is not a licensed nursing home administrator violates a provision of this Act, the Secretary may, in the name of the People of the State of Illinois, through the Attorney General of the State of Illinois or the State's Attorney of any county in which the action is brought, petition for an order enjoining such violation or for an order enforcing compliance with this Act. Upon the filing of a verified petition in court, the court may issue a temporary restraining order, without notice or bond, and may preliminarily and permanently enjoin such violation. If it is established that such person has violated or is violating the injunction, the Court may punish the offender for contempt of court. Proceedings under this Section shall be in addition to, and not in lieu of, all other remedies and penalties provided by this Act.
(b) If any person shall practice as a nursing home administrator or hold himself or herself out as a nursing home administrator without being licensed under the provisions of this Act, then any licensed nursing home administrator, any interested party, or any person injured thereby may, in addition to the Secretary, petition for relief as provided in subsection (a) of this Section.
Whoever knowingly practices or offers to practice nursing home administration in this State without being licensed for that purpose shall be guilty of a Class A misdemeanor and for each subsequent conviction shall be guilty of a Class 4 felony.
(c) Whenever in the opinion of the Department any person not licensed in good standing violates any provision of this Act, the Department may issue a rule to show cause why an order to cease and desist should not be entered against him or her. The rule shall clearly set forth the grounds relied upon by the Department and shall provide a period of 7 working days from the date of the rule to file an answer to the satisfaction of the Department. Failure to answer to the satisfaction of the Department shall cause an order to cease and desist to be issued immediately.
(Source: P.A. 95-703, eff. 12-31-07.)

(225 ILCS 70/19) (from Ch. 111, par. 3669)
(Section scheduled to be repealed on January 1, 2028)
Sec. 19. Investigation; hearing notification. Upon the motion of either the Department or the Board or upon the verified complaint in writing of any person setting forth facts that, if proven, would constitute grounds for suspension or revocation under Section 17 of this Act, the Department shall investigate the actions of any person, so accused, who holds or represents that he or she holds a license. Such a person is hereinafter called the accused.
The Department shall, before suspending, revoking, placing on probationary status, or taking any other disciplinary action as the Department may deem proper with regard to any license at least 30 days prior to the date set for the hearing, notify the accused in writing of any charges made and the time and place for a hearing of the charges before the Board, direct them to file their written answer to such notice to the Board under oath within 30 days after the service on them of such notice and inform them that if they fail to file such answer default will be taken against them and their license may be suspended, revoked, placed on probationary status, or have other disciplinary action, including limiting the scope, nature or extent of their practice, as the Department may deem proper taken with regard thereto.
Written notice may be served by personal delivery or by registered or certified mail to the applicant or licensee at his or her last address of record with the Department.
(Source: P.A. 95-703, eff. 12-31-07.)

(225 ILCS 70/20) (from Ch. 111, par. 3670)
(Section scheduled to be repealed on January 1, 2028)
Sec. 20. Board hearing; recommendation. At the time and place fixed in the notice, the Board shall proceed to hear the charges and the parties shall be accorded ample opportunity to present in person, or by counsel, such statements, testimony, evidence and argument as may be pertinent to the charges or to any defense thereto. The Board may continue such hearing from time to time. If the Board is not sitting at the time and place fixed in the notice or at the time and place to which the hearing has been continued, the Department shall continue such hearing for a period not to exceed 30 days.
In case the accused person, after receiving notice, fails to file an answer, the Board may recommend that his or her license be suspended, revoked or placed on probationary status, or the Board may recommend whatever disciplinary action as it may deem proper, without a hearing, if the act or acts charged constitute sufficient grounds for such action under this Act.
The Board has the authority to recommend to the Secretary that probation be granted or that other disciplinary action be taken as it deems proper. If disciplinary action, other than suspension or revocation, is taken the Board may recommend that the Secretary impose reasonable limitations and requirements upon the accused to insure compliance with the terms of the probation or other disciplinary action, including but not limited to regular reporting by the accused to the Department of their actions, placing themselves under the care of a qualified physician for treatment, or limiting their practice in such manner as the Secretary may require.
(Source: P.A. 95-703, eff. 12-31-07.)

(225 ILCS 70/20.1)
(Section scheduled to be repealed on January 1, 2028)
Sec. 20.1. Summary suspension. The Secretary may summarily suspend the license of a nursing home administrator without a hearing, simultaneously with the institution of proceedings for a hearing provided under this Act if the Secretary finds that evidence in his or her possession indicates that an administrator's continuation in practice would constitute an immediate danger to the public. If the Secretary summarily suspends the license of an administrator without a hearing, a hearing shall be held within 30 days after the suspension has occurred.
(Source: P.A. 95-703, eff. 12-31-07.)

(225 ILCS 70/21) (from Ch. 111, par. 3671)
(Section scheduled to be repealed on January 1, 2028)
Sec. 21. Appointment of hearing officer. The Secretary shall have the authority to appoint an attorney duly licensed to practice law in the State of Illinois to serve as the hearing officer in any action for refusal to issue, renew, or discipline a license. The hearing officer shall have full authority to conduct the hearing. The hearing officer shall report his or her findings of fact, conclusions of law, and recommendations to the Board. The Board shall have 60 days after receipt of the report to review the report of the hearing officer and present its findings of fact, conclusions of law, and recommendations to the Secretary. If the Board fails to present its report to the Secretary within the 60 day period, the respondent may request in writing a direct appeal to the Secretary, in which case the Secretary shall, within 7 calendar days after the request, issue an order directing the Board to issue its findings of fact, conclusions of law, and recommendations to the Secretary within 30 calendar days after such order. If the Board fails to issue its findings of fact, conclusions of law, and recommendations within that time frame to the Secretary after the entry of such order, the Secretary shall, within 30 calendar days thereafter, issue an order based upon the report of the hearing officer and the record of the proceedings or issue an order remanding the matter back to the hearing officer for additional proceedings in accordance with the order. If (i) a direct appeal is requested, (ii) the Board fails to issue its findings of fact, conclusions of law, and recommendations within the 30-day mandate from the Secretary or the Secretary fails to order the Board to do so, and (iii) the Secretary fails to issue an order within 30 calendar days thereafter, then the hearing officer's report is deemed accepted and a final decision of the Secretary. Notwithstanding any other provision of this Section, if the Secretary, upon review, determines that substantial justice has not been done in the revocation, suspension, or refusal to issue or renew a license or other disciplinary action taken as the result of the entry of the hearing officer's report, the Secretary may order a rehearing by the same or other examiners. If the Secretary disagrees with the recommendation of the Board or the hearing officer, the Secretary may issue an order in contravention of the Board's report. The Secretary shall promptly provide a written explanation to the Board on any such disagreement.
(Source: P.A. 95-703, eff. 12-31-07.)

(225 ILCS 70/22) (from Ch. 111, par. 3672)
(Section scheduled to be repealed on January 1, 2028)
Sec. 22. Subpoena power. The Board or Department has power to subpoena and bring before it any person in this State and to take testimony either orally or by deposition, or both, with the same fees and mileage and in the same manner as is prescribed by law for judicial proceedings in civil cases.
The Department, upon a determination that probable cause exists that a violation of one or more of the grounds for discipline listed in Section 17 has occurred or is occurring, may subpoena the records of an individual licensed under this Act provided that prior to the submission of such records to the Board, all information indicating the identity of any resident shall be removed and deleted. The use of such records shall be restricted to members of the Board and appropriate staff of the Department for the purpose of determining the existence of one or more grounds for discipline of the nursing home administrator as provided for by Section 17 of this Act. Any such review of individual residents' records shall be conducted by the Board in strict confidentiality, provided that such resident records shall be admissible in a disciplinary hearing, before the Department, when necessary to substantiate the grounds for discipline alleged against the administrator licensed under this Act, and provided further that nothing herein shall be deemed to supersede the provisions of Part 21 of Article VIII of the Code of Civil Procedure, as now or hereafter amended, to the extent applicable.
The Secretary, the designated hearing officer, and any member of the Board have the power to administer oaths at any hearing that the Department is authorized to conduct and any other oaths authorized in an Act administered by the Department.
(Source: P.A. 95-703, eff. 12-31-07.)

(225 ILCS 70/23) (from Ch. 111, par. 3673)
(Section scheduled to be repealed on January 1, 2028)
Sec. 23. Record of proceedings. The Department, at its expense, shall preserve a record of all proceedings at any formal hearing of any case. The notice of hearing, complaint, all other documents in the nature of pleadings and written motions filed in the proceedings, the transcript of testimony, the report of the Board, and the orders of the Department shall be the record of the proceedings. The Department shall furnish a transcript of the record to any person interested in such hearing upon payment of the fee required under Section 2105-115 of the Department of Professional Regulation Law (20 ILCS 2105/2105-115).
(Source: P.A. 90-61, eff. 12-30-97; 91-239, eff. 1-1-00.)

(225 ILCS 70/24) (from Ch. 111, par. 3674)
(Section scheduled to be repealed on January 1, 2028)
Sec. 24. Motion for rehearing. The Board shall present to the Secretary a written report of its findings and recommendations. A copy of such report shall be served upon the accused person, either personally or by certified mail. Within 20 days after such service, the accused person may present to the Department a motion, in writing, for a rehearing, which shall specify the particular grounds for rehearing. If the accused person orders and pays for a transcript of the record as provided in Section 23, the time elapsing thereafter and before such transcript is ready for delivery to them shall not be counted as part of such 30 days.
(Source: P.A. 95-703, eff. 12-31-07.)

(225 ILCS 70/24.1)
(Section scheduled to be repealed on January 1, 2028)
Sec. 24.1. Surrender of license; record; list of disciplined licensees. Upon the suspension, revocation, placement on probationary status, or the taking of any other disciplinary action deemed proper by the Board with regard to a license, the accused shall surrender his or her license to the Department, if ordered to do so by the Department, and upon his or her failure or refusal to do so, the Department may seize the license.
Each order of revocation, suspension, or other disciplinary action shall contain a brief, concise statement of the ground or grounds upon which the Department's action is based, as well as the specific terms and conditions of such action. This document shall be retained as a permanent record by the Board and the Secretary.
The Department shall at least annually publish a list of the names of all persons disciplined under this Act in the preceding 12 months. Such lists shall be mailed by the Department to any person in the State upon request.
(Source: P.A. 95-703, eff. 12-31-07.)

(225 ILCS 70/25) (from Ch. 111, par. 3675)
(Section scheduled to be repealed on January 1, 2028)
Sec. 25. Administrative review; certification of record. All final administrative decisions of the Department are subject to judicial review pursuant to the Administrative Review Law and its rules. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
Proceedings for judicial review shall be commenced in the circuit court of the county in which the party applying for review resides; but if the party is not a resident of this State, the venue shall be in Sangamon County.
The Department shall not be required to certify any record to the court or file any answer in court or otherwise appear in any court in a judicial review proceeding, unless there is filed in the court, with the complaint, a receipt from the Department acknowledging payment of the costs of furnishing and certifying the record. Exhibits shall be certified without cost. Failure on the part of the plaintiff to file a receipt in court shall be grounds for dismissal of the action. During the pendency and hearing of any and all judicial proceedings incident to a disciplinary action the sanctions imposed upon the accused by the Department shall remain in full force and effect.
(Source: P.A. 87-1031.)

(225 ILCS 70/26) (from Ch. 111, par. 3676)
(Section scheduled to be repealed on January 1, 2028)
Sec. 26. An order of revocation, suspension, placing the license on probationary status, or other formal disciplinary action as the Department may deem proper, or a certified copy thereof, over the seal of the Department and purporting to be signed by the Secretary, is prima facie proof that:
(a) Such signature is the genuine signature of the

Secretary;

(b) The Secretary is duly appointed and qualified;

and

(c) The Board and the members thereof are qualified.
Such proof may be rebutted.
(Source: P.A. 95-703, eff. 12-31-07.)

(225 ILCS 70/27)
Sec. 27. (Repealed).
(Source: P.A. 85-932. Repealed by P.A. 95-703, eff. 12-31-07.)

(225 ILCS 70/28) (from Ch. 111, par. 3678)
(Section scheduled to be repealed on January 1, 2028)
Sec. 28. Rehearing on order of Secretary. Whenever the Secretary believes justice has not been done in the refusal to issue or renew a license or revocation, suspension, or discipline of a license, he or she may order a rehearing.
(Source: P.A. 95-703, eff. 12-31-07.)

(225 ILCS 70/29) (from Ch. 111, par. 3679)
(Section scheduled to be repealed on January 1, 2028)
Sec. 29. In all hearings conducted under this Act, information received, pursuant to law, relating to any information acquired by a Nursing Home Administrator pertaining to any resident in a professional character, necessary to enable them professionally to serve such resident, shall be deemed strictly confidential and shall only be made available either as part of the record of such hearing or otherwise: (a) when such record is required, in its entirety, for purposes of judicial review pursuant to this Act; or (b) upon the express, written consent of the resident, or in the case of their death or disability, of their personal representative.
(Source: P.A. 85-932.)

(225 ILCS 70/30)
Sec. 30. (Repealed).
(Source: P.A. 85-932. Repealed by P.A. 95-703, eff. 12-31-07.)

(225 ILCS 70/31) (from Ch. 111, par. 3681)
(Section scheduled to be repealed on January 1, 2028)
Sec. 31. Any person who employs fraud or deception in applying for or securing a license under this Act, or in passing any examination therefor, shall be guilty of a Class A misdemeanor. Any person who employs fraud or misrepresentation in applying for, or procuring, a license under this Act or in connection with applying for renewal of a license under this Act, or cheating on or attempting to subvert the licensing examinations administered under this Act, shall be guilty of a Class A misdemeanor.
(Source: P.A. 85-932.)

(225 ILCS 70/32) (from Ch. 111, par. 3682)
(Section scheduled to be repealed on January 1, 2028)
Sec. 32. At any time after the suspension or revocation of any license, the Department may, upon the recommendation of the Board, restore it to the accused person, unless after an investigation and a hearing, the Department determines upon the recommendation of the Board that restoration is not in the public interest.
(Source: P.A. 85-932.)

(225 ILCS 70/33) (from Ch. 111, par. 3683)
(Section scheduled to be repealed on January 1, 2028)
Sec. 33. Upon the revocation or suspension of any license, the licensee shall forthwith surrender the license to the Department and if the licensee fails to do so, the Department shall have the right to seize the license.
(Source: P.A. 85-932.)

(225 ILCS 70/34) (from Ch. 111, par. 3684)
(Section scheduled to be repealed on January 1, 2028)
Sec. 34. Any person who is found to have violated any provision of this Act is guilty of a Class A misdemeanor. On conviction of a second or subsequent offense the violator shall be guilty of a Class 4 felony.
(Source: P.A. 85-932.)

(225 ILCS 70/35) (from Ch. 111, par. 3685)
(Section scheduled to be repealed on January 1, 2028)
Sec. 35. Administrative Procedure Act. The Illinois Administrative Procedure Act is hereby expressly adopted and incorporated herein as if all of the provisions of that Act were included in this Act, except that the provision of subsection (d) of Section 10-65 of the Illinois Administrative Procedure Act that provides that at hearings the licensee has the right to show compliance with all lawful requirements for retention, continuation or renewal of the license is specifically excluded. For the purpose of this Act the notice required under Section 10-25 of the Administrative Procedure Act is deemed sufficient when mailed to the last known address of a party.
(Source: P.A. 88-45.)

(225 ILCS 70/36) (from Ch. 111, par. 3686)
(Section scheduled to be repealed on January 1, 2028)
Sec. 36. It is declared to be the public policy of this State, pursuant to paragraphs (h) and (i) of Section 6 of Article VII of the Illinois Constitution of 1970, that any power or function set forth in this Act to be exercised by the State is an exclusive State power or function. Such power or function shall not be exercised concurrently, either directly or indirectly, by any unit of local government, including home rule units, except as otherwise provided in this Act.
(Source: P.A. 85-932.)

(225 ILCS 70/37) (from Ch. 111, par. 3687)
Sec. 37. (Repealed).
(Source: P.A. 85-932. Repealed by P.A. 90-61, eff. 12-30-97.)

(225 ILCS 70/38)
(Section scheduled to be repealed on January 1, 2028)
Sec. 38. Whistleblower protection. Any individual or organization acting in good faith, and not in a willful and wanton manner, in complying with this Act by providing any report or other information to the Department, or assisting in the investigation or preparation of such information, or by voluntarily reporting to the Department information regarding alleged errors or negligence by a licensee, or by participating in proceedings of the Department, shall not, as a result of such actions, be subject to criminal prosecution or civil damages.
(Source: P.A. 96-1372, eff. 7-29-10.)



225 ILCS 75/ - Illinois Occupational Therapy Practice Act.

(225 ILCS 75/1) (from Ch. 111, par. 3701)
(Section scheduled to be repealed on January 1, 2024)
Sec. 1. This Act shall be known and may be cited as the "Illinois Occupational Therapy Practice Act".
(Source: P.A. 83-696.)

(225 ILCS 75/2) (from Ch. 111, par. 3702)
(Section scheduled to be repealed on January 1, 2024)
Sec. 2. Definitions. In this Act:
(1) "Department" means the Department of Financial and Professional Regulation.
(2) "Secretary" means the Secretary of the Department of Financial and Professional Regulation.
(3) "Board" means the Illinois Occupational Therapy Licensure Board appointed by the Secretary.
(4) "Occupational therapist" means a person initially registered and licensed to practice occupational therapy as defined in this Act, and whose license is in good standing.
(5) "Occupational therapy assistant" means a person initially registered and licensed to assist in the practice of occupational therapy under the supervision of a licensed occupational therapist, and to implement the occupational therapy treatment program as established by the licensed occupational therapist.
(6) "Occupational therapy" means the therapeutic use of purposeful and meaningful occupations or goal-directed activities to evaluate and provide interventions for individuals, groups, and populations who have a disease or disorder, an impairment, an activity limitation, or a participation restriction that interferes with their ability to function independently in their daily life roles, including activities of daily living (ADLs) and instrumental activities of daily living (IADLs). Occupational therapy services are provided for the purpose of habilitation, rehabilitation, and to promote health and wellness. Occupational therapy may be provided via technology or telecommunication methods, also known as telehealth, however the standard of care shall be the same whether a patient is seen in person, through telehealth, or other method of electronically enabled health care. Occupational therapy practice may include any of the following:
(a) remediation or restoration of performance

abilities that are limited due to impairment in biological, physiological, psychological, or neurological processes;

(b) modification or adaptation of task, process, or

the environment or the teaching of compensatory techniques in order to enhance performance;

(c) disability prevention methods and techniques that

facilitate the development or safe application of performance skills; and

(d) health and wellness promotion strategies,

including self-management strategies, and practices that enhance performance abilities.

The licensed occupational therapist or licensed occupational therapy assistant may assume a variety of roles in his or her career including, but not limited to, practitioner, supervisor of professional students and volunteers, researcher, scholar, consultant, administrator, faculty, clinical instructor, fieldwork educator, and educator of consumers, peers, and family.
(7) "Occupational therapy services" means services that may be provided to individuals, groups, and populations, when provided to treat an occupational therapy need, including the following:
(a) evaluating, developing, improving, sustaining, or

restoring skills in activities of daily living, work, or productive activities, including instrumental activities of daily living and play and leisure activities;

(b) evaluating, developing, remediating, or restoring

sensorimotor, cognitive, or psychosocial components of performance with considerations for cultural context and activity demands that affect performance;

(c) designing, fabricating, applying, or training in

the use of assistive technology, adaptive devices, seating and positioning, or temporary, orthoses and training in the use of orthoses and prostheses;

(d) adapting environments and processes, including

the application of ergonomic principles, to enhance performance and safety in daily life roles;

(e) for the occupational therapist or occupational

therapy assistant possessing advanced training, skill, and competency as demonstrated through criteria that shall be determined by the Department, applying physical agent modalities as an adjunct to or in preparation for engagement in occupations;

(f) evaluating and providing intervention in

collaboration with the client, family, caregiver, or others;

(g) educating the client, family, caregiver, or

others in carrying out appropriate nonskilled interventions;

(h) consulting with groups, programs, organizations,

or communities to provide population-based services;

(i) assessing, recommending, and training in

techniques to enhance functional mobility, including wheelchair management;

(j) driver rehabilitation and community

mobility;

(k) management of feeding, eating, and

swallowing to enable or enhance performance of these tasks;

(l) low vision rehabilitation;
(m) lymphedema and wound care management;
(n) pain management; and
(o) care coordination, case management, and

transition services.

(8) (Blank).
(9) "Address of record" means the designated address recorded by the Department in the applicant's or licensee's application file or license file as maintained by the Department's licensure maintenance unit. It is the duty of the applicant or licensee to inform the Department of any change of address, and those changes must be made either through the Department's website or by contacting the Department.
(Source: P.A. 98-264, eff. 12-31-13.)

(225 ILCS 75/3) (from Ch. 111, par. 3703)
(Section scheduled to be repealed on January 1, 2024)
Sec. 3. Licensure requirement; exempt activities. After the effective date of this Act, no person shall practice occupational therapy or hold himself out as an occupational therapist or an occupational therapy assistant, or as being able to practice occupational therapy or to render services designated as occupational therapy in this State, unless he is licensed in accordance with the provisions of this Act.
Nothing in this Act shall be construed as preventing or restricting the practice, services, or activities of:
(1) Any person licensed in this State by any other

law from engaging in the profession or occupation for which he is licensed; or

(2) Any person employed as an occupational therapist

or occupational therapy assistant by the Government of the United States, if such person provides occupational therapy solely under the direction or control of the organization by which he or she is employed; or

(3) Any person pursuing a course of study leading to

a degree or certificate in occupational therapy at an accredited or approved educational program if such activities and services constitute a part of a supervised course of study, and if such person is designated by a title which clearly indicates his or her status as a student or trainee; or

(4) Any person fulfilling the supervised work

experience requirements of Sections 8 and 9 of this Act, if such activities and services constitute a part of the experience necessary to meet the requirement of those Sections; or

(5) Any person performing occupational therapy

services in the State, if such a person is not a resident of this State and is not licensed under this Act, and if such services are performed for no more than 60 days a calendar year in association with an occupational therapist licensed under this Act and if such person meets the qualifications for license under this Act and:

(i) such person is licensed under the law of

another state which has licensure requirements at least as restrictive as the requirements of this Act, or

(ii) such person meets the requirements for

certification as an Occupational Therapist Registered (O.T.R.) or a Certified Occupational Therapy Assistant (C.O.T.A.) established by the National Board for Certification of Occupational Therapy or another nationally recognized credentialing body approved by the Board; or

(6) The practice of occupational therapy by one who

has applied in writing to the Department for a license, in form and substance satisfactory to the Department, and has complied with all the provisions of either Section 8 or 9 except the passing of the examination to be eligible to receive such license. In no event shall this exemption extend to any person for longer than 6 months, except as follows:

(i) if the date on which a person can take the

next available examination authorized by the Department extends beyond 6 months from the date the person completes the occupational therapy program as required under Section 8 or 9, the Department shall extend the exemption until the results of that examination become available to the Department; or

(ii) if the Department is unable to complete its

evaluation and processing of a person's application for a license within 6 months after the date on which the application is submitted to the Department in proper form, the Department shall extend the exemption until the Department has completed its evaluation and processing of the application.

In the event such applicant fails the examination,

the applicant shall cease work immediately until such time as the applicant is licensed to practice occupational therapy in this State; or

(7) The practice of occupational therapy by one who

has applied to the Department, in form and substance satisfactory to the Department, and who is licensed to practice occupational therapy under the laws of another state, territory of the United States or country and who is qualified to receive a license under the provisions of either Section 8 or 9 of this Act. In no event shall this exemption extend to any person for longer than 6 months; or

(8) (Blank).
(Source: P.A. 98-264, eff. 12-31-13; 98-756, eff. 7-16-14.)

(225 ILCS 75/3.1)
(Section scheduled to be repealed on January 1, 2024)
Sec. 3.1. Referrals.
(a) A licensed occupational therapist or licensed occupational therapy assistant may consult with, educate, evaluate, and monitor services for individuals, groups, and populations concerning occupational therapy needs. Except as indicated in subsections (b) and (c) of this Section, implementation of direct occupational therapy treatment to individuals for their specific health care conditions shall be based upon a referral from a licensed physician, dentist, podiatric physician, advanced practice registered nurse, physician assistant, or optometrist.
(b) A referral is not required for the purpose of providing consultation, habilitation, screening, education, wellness, prevention, environmental assessments, and work-related ergonomic services to individuals, groups, or populations.
(c) Referral from a physician or other health care provider is not required for evaluation or intervention for children and youths if an occupational therapist or occupational therapy assistant provides services in a school-based or educational environment, including the child's home.
(d) An occupational therapist shall refer to a licensed physician, dentist, optometrist, advanced practice registered nurse, physician assistant, or podiatric physician any patient whose medical condition should, at the time of evaluation or treatment, be determined to be beyond the scope of practice of the occupational therapist.
(Source: P.A. 99-173, eff. 7-29-15; 100-513, eff. 1-1-18.)

(225 ILCS 75/3.2)
(Section scheduled to be repealed on January 1, 2024)
Sec. 3.2. Practice of optometry.
(a) No rule shall be adopted under this Act that allows an occupational therapist to perform an act, task, or function primarily performed in the lawful practice of optometry under the Illinois Optometric Practice Act of 1987.
(b) An occupational therapist may not perform an act, task, or function primarily performed in the lawful practice of optometry under the Illinois Optometric Practice Act of 1987.
(Source: P.A. 92-297, eff. 1-1-02; 92-366, eff. 1-1-02; 92-651, eff. 7-11-02.)

(225 ILCS 75/3.3)
(Section scheduled to be repealed on January 1, 2024)
Sec. 3.3. Rules. The Department shall promulgate rules to define and regulate the activities of an aide in occupational therapy.
(Source: P.A. 98-264, eff. 12-31-13.)

(225 ILCS 75/3.5)
(Section scheduled to be repealed on January 1, 2024)
Sec. 3.5. Unlicensed practice; violation; civil penalty.
(a) In addition to any other penalty provided by law, any person who practices, offers to practice, attempts to practice, or holds oneself out to practice as an occupational therapist or assistant without being licensed under this Act shall, in addition to any other penalty provided by law, pay a civil penalty to the Department in an amount not to exceed $10,000 for each offense as determined by the Department. The civil penalty shall be assessed by the Department after a hearing is held in accordance with the provisions set forth in this Act regarding the provision of a hearing for the discipline of a licensee.
(b) The Department has the authority and power to investigate any and all unlicensed activity.
(c) The civil penalty shall be paid within 60 days after the effective date of the order imposing the civil penalty. The order shall constitute a judgment and may be filed and execution had thereon in the same manner as any judgment from any court of record.
(Source: P.A. 98-264, eff. 12-31-13.)

(225 ILCS 75/4) (from Ch. 111, par. 3704)
(Section scheduled to be repealed on January 1, 2024)
Sec. 4. Administration of Act; rules and forms.
(a) The Department shall exercise the powers and duties prescribed by the Civil Administrative Code of Illinois for the administration of licensing Acts and shall exercise such other powers and duties necessary for effectuating the purposes of this Act.
(b) The Secretary may promulgate rules consistent with the provisions of this Act for the administration and enforcement thereof, and for the payment of fees connected therewith, and may prescribe forms which shall be issued in connection therewith. The rules may include but not be limited to the standards and criteria for licensure and professional conduct and discipline; the standards and criteria used in determining when oral interviews will be conducted; the standards and criteria used when determining fitness to practice therapy; and the procedures followed in oral interviews. The Department may consult with the Board in promulgating rules.
(c) The Department may at any time seek the advice and the expert knowledge of the Board on any matter relating to the administration of this Act.
(Source: P.A. 98-264, eff. 12-31-13.)

(225 ILCS 75/5) (from Ch. 111, par. 3705)
(Section scheduled to be repealed on January 1, 2024)
Sec. 5. Board. The Secretary shall appoint an Illinois Occupational Therapy Licensure Board as follows: 7 persons who shall be appointed by and shall serve in an advisory capacity to the Secretary. Four members must be licensed occupational therapists in good standing, and actively engaged in the practice of occupational therapy in this State; 2 members must be licensed occupational therapy assistants in good standing and actively engaged in the practice of occupational therapy in this State; and 1 member must be a public member who is not licensed under this Act, or a similar Act of another jurisdiction, and is not a provider of health care service.
Members shall serve 4 year terms and until their successors are appointed and qualified. No member shall be appointed under this or any prior Act to the Board for service which would constitute more than 2 full consecutive terms. Appointments to fill vacancies shall be made in the same manner as original appointments, for the unexpired portion of the vacated term.
The Secretary shall have the authority to remove or suspend any member of the Board for cause at any time before the expiration of his or her term. The Secretary shall be the sole arbiter of cause.
The Secretary shall consider the recommendations of the Board on questions involving standards of professional conduct, discipline and qualifications of candidates and license holders under this Act.
Four members of the Board shall constitute a quorum. A quorum is required for all Board decisions.
Members of the Board have no liability in any action based upon any disciplinary proceeding or other activity performed in good faith as a member of the Board.
Members of the Board shall be reimbursed for all legitimate, necessary, and authorized expenses incurred in attending the meetings of the Board.
(Source: P.A. 98-264, eff. 12-31-13.)

(225 ILCS 75/6) (from Ch. 111, par. 3706)
(Section scheduled to be repealed on January 1, 2024)
Sec. 6. Applications for original licensure. Applications for original licensure shall be made to the Department in writing on forms prescribed by the Department and shall be accompanied by the required fee, which shall not be returnable. Any such application shall require such information as in the judgment of the Department will enable the Department to pass on the qualifications of the applicant for licensure. Applicants have 3 years from the date of application to complete the application process. If the process has not been completed within 3 years, the application shall be denied, the fee forfeited, and the applicant must reapply and meet the requirements in effect at the time of reapplication.
(Source: P.A. 98-264, eff. 12-31-13.)

(225 ILCS 75/6.5)
(Section scheduled to be repealed on January 1, 2024)
Sec. 6.5. Social Security Number on license application. In addition to any other information required to be contained in the application, every application for an original license under this Act shall include the applicant's Social Security Number, which shall be retained in the agency's records pertaining to the license. As soon as practical, the Department shall assign a customer's identification number to each applicant for a license.
Every application for a renewal or restored license shall require the applicant's customer identification number.
(Source: P.A. 97-400, eff. 1-1-12.)

(225 ILCS 75/7) (from Ch. 111, par. 3707)
(Section scheduled to be repealed on January 1, 2024)
Sec. 7. Examinations. The Department shall authorize examinations of applicants for a license under this Act at the times and place as it may designate. The examination shall be of a character to give a fair test of the qualifications of the applicant to practice occupational therapy.
Applications for examination as occupational therapists and occupational therapy assistants shall be required to pay, either to the Department or the designated testing service, a fee covering the cost of providing the examination. Failure to appear for the examination on the scheduled date, at the time and place specified, after the applicant's application for examination has been received and acknowledged by the Department or the designated testing service, shall result in the forfeiture of the examination fee.
If an applicant neglects, fails or refuses to take the examination within 90 days after the date the Confirmation of Examination and Eligibility to Examine Notice is issued or fails to pass an examination for certification under this Act, the application shall be denied. If an applicant fails to pass an examination for registration under this Act within 3 years after filing his application, the application shall be denied. The applicant may thereafter make a new application accompanied by the required fee, however, the applicant shall meet all requirements in effect at the time of subsequent application before obtaining licensure.
The Department may employ consultants for the purposes of preparing and conducting examinations.
(Source: P.A. 98-264, eff. 12-31-13.)

(225 ILCS 75/8) (from Ch. 111, par. 3708)
(Section scheduled to be repealed on January 1, 2024)
Sec. 8. A person shall be qualified for licensure as an occupational therapist if that person:
(1) has applied in writing in form and substance to

the Department;

(2) (blank);
(3) has completed an occupational therapy program

leading to a masters or doctoral degree, or its equivalent, approved by the Department; and

(4) has successfully completed the examination

authorized by the Department within the past 5 years.

(Source: P.A. 98-264, eff. 12-31-13.)

(225 ILCS 75/9) (from Ch. 111, par. 3709)
(Section scheduled to be repealed on January 1, 2024)
Sec. 9. A person shall be qualified for licensure as an occupational therapy assistant if that person:
(1) has applied in writing in form and substance to

the Department;

(2) (blank);
(3) has completed an occupational therapy program of

at least 2 years in length leading to an associate degree, or its equivalent, approved by the Department; and

(4) has successfully completed the examination

authorized by the Department within the past 5 years.

(Source: P.A. 93-461, eff. 8-8-03.)

(225 ILCS 75/10)
Sec. 10. (Repealed).
(Source: P.A. 83-696. Repealed by P.A. 98-264, eff. 12-31-13.)

(225 ILCS 75/11) (from Ch. 111, par. 3711)
(Section scheduled to be repealed on January 1, 2024)
Sec. 11. Expiration and renewal; restoration; military service.
(a) The expiration date and renewal period for each certificate issued under this Act shall be set by rule.
(b) Any occupational therapist or occupational therapy assistant who has permitted his or her license to expire or who has had his or her license on inactive status may have his or her license restored by making application to the Department, by filing proof acceptable to the Department of his fitness to have his license restored, by paying the required fee, and by showing proof of compliance with any continuing education requirements. Proof of fitness may include sworn evidence certifying to active practice in another jurisdiction.
If the occupational therapist or occupational therapy assistant has not maintained an active practice in another jurisdiction satisfactory to the Department, the Department shall determine, by an evaluation program established by rule, his fitness to resume active status and shall establish procedures and requirements for restoration.
(c) However, any occupational therapist or occupational therapy assistant whose license expired while he was (1) in Federal Service on active duty with the Armed Forces of the United States, or the State Militia called into service or training, or (2) in training or education under the supervision of the United States preliminary to induction into the military service, may have his or her license renewed or restored without paying any lapsed renewal fees if within 2 years after honorable termination of such service, training or education except under conditions other than honorable, he or she furnishes the Department with satisfactory evidence to the effect that he or she has been so engaged and that his or her service, training, or education has been so terminated.
(Source: P.A. 98-264, eff. 12-31-13.)

(225 ILCS 75/11.1)
(Section scheduled to be repealed on January 1, 2024)
Sec. 11.1. Continuing education requirement. As a condition for renewal of a license, licensees shall be required to complete continuing education in occupational therapy in accordance with rules established by the Department.
(Source: P.A. 98-264, eff. 12-31-13.)

(225 ILCS 75/12) (from Ch. 111, par. 3712)
(Section scheduled to be repealed on January 1, 2024)
Sec. 12. Inactive status; restoration. Any occupational therapist or occupational therapy assistant who notifies the Department in writing on forms prescribed by the Department, may elect to place his license on an inactive status and shall, subject to rules of the Department, be excused from payment of renewal fees until he notifies the Department in writing of his desire to resume active status.
Any occupational therapist or occupational therapy assistant requesting restoration from inactive or expired status shall be required to pay the current renewal fee, demonstrate compliance with continuing education requirements, if any, and shall be required to restore his license as provided in Section 11.
Any occupational therapist or occupational therapy assistant whose license is in expired or inactive status shall not practice occupational therapy in the State of Illinois.
(Source: P.A. 98-264, eff. 12-31-13.)

(225 ILCS 75/13) (from Ch. 111, par. 3713)
(Section scheduled to be repealed on January 1, 2024)
Sec. 13. Endorsement. The Department may, in its discretion, license as an occupational therapist or occupational therapy assistant, without examination, on payment of the required fee, an applicant who is an occupational therapist or occupational therapy assistant licensed under the laws of another jurisdiction, if the requirements for licensure in that jurisdiction were, at the date of his licensure, substantially equivalent to the requirements in force in this State on that date or equivalent to the requirements of this Act.
Applicants have 3 years from the date of application to complete the application process. If the process has not been completed in 3 years, the application shall be denied, the fee forfeited and the applicant must reapply and meet the requirements in effect at the time of reapplication.
(Source: P.A. 88-424.)

(225 ILCS 75/14) (from Ch. 111, par. 3714)
Sec. 14. (Repealed).
(Source: Repealed by P.A. 88-424.)

(225 ILCS 75/15) (from Ch. 111, par. 3715)
(Section scheduled to be repealed on January 1, 2024)
Sec. 15. Any person who is issued a license as an occupational therapist registered under the terms of this Act may use the words "occupational therapist" or "licensed occupational therapist", or may use the letters "O.T.", "OT/L", or "OTR/L", in connection with his or her name or place of business to denote his or her licensure under this Act.
Any person who is issued a license as an occupational therapy assistant under the terms of this Act may use the words, "occupational therapy assistant" or "licensed occupational therapy assistant", or he or she may use the letters "O.T.A.", "OTA/L", or "COTA/L" in connection with his or her name or place of business to denote his or her licensure under this Act.
(Source: P.A. 98-264, eff. 12-31-13; 98-756, eff. 7-16-14.)

(225 ILCS 75/16) (from Ch. 111, par. 3716)
(Section scheduled to be repealed on January 1, 2024)
Sec. 16. Fees; returned checks. The fees for the administration and enforcement of this Act, including but not limited to, original certification, renewal, and restoration of a license issued under this Act, shall be set by rule. The fees shall be non-refundable.
Any person who delivers a check or other payment to the Department that is returned to the Department unpaid by the financial institution upon which it is drawn shall pay to the Department, in addition to the amount already owed to the Department, a fine of $50. The fines imposed by this Section are in addition to any other discipline provided under this Act for unlicensed practice or practice on a nonrenewed license. The Department shall notify the person that payment of fees and fines shall be paid to the Department by certified check or money order within 30 calendar days of the notification. If, after the expiration of 30 days from the date of the notification, the person has failed to submit the necessary remittance, the Department shall automatically terminate the license or certificate or deny the application, without hearing. If, after termination or denial, the person seeks a license or certificate, he or she shall apply to the Department for restoration or issuance of the license or certificate and pay all fees and fines due to the Department. The Department may establish a fee for the processing of an application for restoration of a license or certificate to pay all expenses of processing this application. The Secretary may waive the fines due under this Section in individual cases where the Secretary finds that the fines would be unreasonable or unnecessarily burdensome.
(Source: P.A. 98-264, eff. 12-31-13.)

(225 ILCS 75/16.5)
(Section scheduled to be repealed on January 1, 2024)
Sec. 16.5. Deposit of fees and fines. All fees, penalties, and fines collected under this Act shall be deposited into the General Professions Dedicated Fund and shall be appropriated to the Department for the ordinary and contingent expenses of the Department in the administration of this Act.
(Source: P.A. 98-264, eff. 12-31-13.)

(225 ILCS 75/17) (from Ch. 111, par. 3717)
(Section scheduled to be repealed on January 1, 2024)
Sec. 17. The Department shall maintain a roster of the names and addresses of all license holders and of all persons whose licenses have been suspended, revoked or placed on inactive or nonrenewed status within the previous year. This roster shall be available upon written request and payment of the required fee.
(Source: P.A. 83-696.)

(225 ILCS 75/18) (from Ch. 111, par. 3718)
(Section scheduled to be repealed on January 1, 2024)
Sec. 18. Advertising.
(a) Any person licensed under this Act may advertise the availability of professional services in the public media or on the premises where such professional services are rendered as permitted by law, on the condition that such advertising is truthful and not misleading and is in conformity with rules promulgated by the Department. Advertisements shall not include false, fraudulent, deceptive, or misleading material or guarantees of success.
(b) A licensee shall include in every advertisement for services regulated under this Act his or her title as it appears on the license or the initials authorized under this Act.
(Source: P.A. 98-264, eff. 12-31-13.)

(225 ILCS 75/19) (from Ch. 111, par. 3719)
(Section scheduled to be repealed on January 1, 2024)
Sec. 19. Grounds for discipline.
(a) The Department may refuse to issue or renew, or may revoke, suspend, place on probation, reprimand or take other disciplinary or non-disciplinary action as the Department may deem proper, including imposing fines not to exceed $10,000 for each violation and the assessment of costs as provided under Section 19.3 of this Act, with regard to any license for any one or combination of the following:
(1) Material misstatement in furnishing information

to the Department;

(2) Violations of this Act, or of the rules

promulgated thereunder;

(3) Conviction by plea of guilty or nolo contendere,

finding of guilt, jury verdict, or entry of judgment or sentencing of any crime, including, but not limited to, convictions, preceding sentences of supervision, conditional discharge, or first offender probation, under the laws of any jurisdiction of the United States that is (i) a felony or (ii) a misdemeanor, an essential element of which is dishonesty, or that is directly related to the practice of the profession;

(4) Fraud or any misrepresentation in applying for or

procuring a license under this Act, or in connection with applying for renewal of a license under this Act;

(5) Professional incompetence;
(6) Aiding or assisting another person, firm,

partnership or corporation in violating any provision of this Act or rules;

(7) Failing, within 60 days, to provide information

in response to a written request made by the Department;

(8) Engaging in dishonorable, unethical or

unprofessional conduct of a character likely to deceive, defraud or harm the public;

(9) Habitual or excessive use or abuse of drugs

defined in law as controlled substances, alcohol, or any other substance that results in the inability to practice with reasonable judgment, skill, or safety;

(10) Discipline by another state, unit of government,

government agency, the District of Columbia, a territory, or foreign nation, if at least one of the grounds for the discipline is the same or substantially equivalent to those set forth herein;

(11) Directly or indirectly giving to or receiving

from any person, firm, corporation, partnership, or association any fee, commission, rebate or other form of compensation for professional services not actually or personally rendered. Nothing in this paragraph (11) affects any bona fide independent contractor or employment arrangements among health care professionals, health facilities, health care providers, or other entities, except as otherwise prohibited by law. Any employment arrangements may include provisions for compensation, health insurance, pension, or other employment benefits for the provision of services within the scope of the licensee's practice under this Act. Nothing in this paragraph (11) shall be construed to require an employment arrangement to receive professional fees for services rendered;

(12) A finding by the Department that the license

holder, after having his license disciplined, has violated the terms of the discipline;

(13) Wilfully making or filing false records or

reports in the practice of occupational therapy, including but not limited to false records filed with the State agencies or departments;

(14) Physical illness, including but not limited to,

deterioration through the aging process, or loss of motor skill which results in the inability to practice under this Act with reasonable judgment, skill, or safety;

(15) Solicitation of professional services other than

by permitted advertising;

(16) Allowing one's license under this Act to be used

by an unlicensed person in violation of this Act;

(17) Practicing under a false or, except as provided

by law, assumed name;

(18) Professional incompetence or gross negligence;
(19) Malpractice;
(20) Promotion of the sale of drugs, devices,

appliances, or goods provided for a patient in any manner to exploit the client for financial gain of the licensee;

(21) Gross, willful, or continued overcharging for

professional services;

(22) Mental illness or disability that results in the

inability to practice under this Act with reasonable judgment, skill, or safety;

(23) Violating the Health Care Worker Self-Referral

Act;

(24) Having treated patients other than by the

practice of occupational therapy as defined in this Act, or having treated patients as a licensed occupational therapist independent of a referral from a physician, advanced practice registered nurse or physician assistant in accordance with Section 3.1, dentist, podiatric physician, or optometrist, or having failed to notify the physician, advanced practice registered nurse, physician assistant, dentist, podiatric physician, or optometrist who established a diagnosis that the patient is receiving occupational therapy pursuant to that diagnosis;

(25) Cheating on or attempting to subvert the

licensing examination administered under this Act; and

(26) Charging for professional services not rendered,

including filing false statements for the collection of fees for which services are not rendered.

All fines imposed under this Section shall be paid within 60 days after the effective date of the order imposing the fine or in accordance with the terms set forth in the order imposing the fine.
(b) The determination by a circuit court that a license holder is subject to involuntary admission or judicial admission as provided in the Mental Health and Developmental Disabilities Code, as now or hereafter amended, operates as an automatic suspension. Such suspension will end only upon a finding by a court that the patient is no longer subject to involuntary admission or judicial admission and an order by the court so finding and discharging the patient. In any case where a license is suspended under this provision, the licensee shall file a petition for restoration and shall include evidence acceptable to the Department that the licensee can resume practice in compliance with acceptable and prevailing standards of their profession.
(c) The Department may refuse to issue or may suspend without hearing, as provided for in the Code of Civil Procedure, the license of any person who fails to file a return, to pay the tax, penalty, or interest shown in a filed return, or to pay any final assessment of tax, penalty, or interest as required by any tax Act administered by the Illinois Department of Revenue, until such time as the requirements of any such tax Act are satisfied in accordance with subsection (a) of Section 2105-15 of the Department of Professional Regulation Law of the Civil Administrative Code of Illinois.
(d) In enforcing this Section, the Department, upon a showing of a possible violation, may compel any individual who is licensed under this Act or any individual who has applied for licensure to submit to a mental or physical examination or evaluation, or both, which may include a substance abuse or sexual offender evaluation, at the expense of the Department. The Department shall specifically designate the examining physician licensed to practice medicine in all of its branches or, if applicable, the multidisciplinary team involved in providing the mental or physical examination and evaluation. The multidisciplinary team shall be led by a physician licensed to practice medicine in all of its branches and may consist of one or more or a combination of physicians licensed to practice medicine in all of its branches, licensed chiropractic physicians, licensed clinical psychologists, licensed clinical social workers, licensed clinical professional counselors, and other professional and administrative staff. Any examining physician or member of the multidisciplinary team may require any person ordered to submit to an examination and evaluation pursuant to this Section to submit to any additional supplemental testing deemed necessary to complete any examination or evaluation process, including, but not limited to, blood testing, urinalysis, psychological testing, or neuropsychological testing.
The Department may order the examining physician or any member of the multidisciplinary team to provide to the Department any and all records, including business records, that relate to the examination and evaluation, including any supplemental testing performed. The Department may order the examining physician or any member of the multidisciplinary team to present testimony concerning this examination and evaluation of the licensee or applicant, including testimony concerning any supplemental testing or documents relating to the examination and evaluation. No information, report, record, or other documents in any way related to the examination and evaluation shall be excluded by reason of any common law or statutory privilege relating to communication between the licensee or applicant and the examining physician or any member of the multidisciplinary team. No authorization is necessary from the licensee or applicant ordered to undergo an evaluation and examination for the examining physician or any member of the multidisciplinary team to provide information, reports, records, or other documents or to provide any testimony regarding the examination and evaluation. The individual to be examined may have, at his or her own expense, another physician of his or her choice present during all aspects of the examination.
Failure of any individual to submit to mental or physical examination or evaluation, or both, when directed, shall result in an automatic suspension without hearing, until such time as the individual submits to the examination. If the Department finds a licensee unable to practice because of the reasons set forth in this Section, the Department shall require the licensee to submit to care, counseling, or treatment by physicians approved or designated by the Department as a condition for continued, reinstated, or renewed licensure.
When the Secretary immediately suspends a license under this Section, a hearing upon such person's license must be convened by the Department within 15 days after the suspension and completed without appreciable delay. The Department shall have the authority to review the licensee's record of treatment and counseling regarding the impairment to the extent permitted by applicable federal statutes and regulations safeguarding the confidentiality of medical records.
Individuals licensed under this Act that are affected under this Section, shall be afforded an opportunity to demonstrate to the Department that they can resume practice in compliance with acceptable and prevailing standards under the provisions of their license.
(e) The Department shall deny a license or renewal authorized by this Act to a person who has defaulted on an educational loan or scholarship provided or guaranteed by the Illinois Student Assistance Commission or any governmental agency of this State in accordance with paragraph (5) of subsection (a) of Section 2105-15 of the Department of Professional Regulation Law of the Civil Administrative Code of Illinois.
(f) In cases where the Department of Healthcare and Family Services has previously determined a licensee or a potential licensee is more than 30 days delinquent in the payment of child support and has subsequently certified the delinquency to the Department, the Department may refuse to issue or renew or may revoke or suspend that person's license or may take other disciplinary action against that person based solely upon the certification of delinquency made by the Department of Healthcare and Family Services in accordance with paragraph (5) of subsection (a) of Section 2105-15 of the Department of Professional Regulation Law of the Civil Administrative Code of Illinois.
(Source: P.A. 100-513, eff. 1-1-18.)

(225 ILCS 75/19.1) (from Ch. 111, par. 3720)
(Section scheduled to be repealed on January 1, 2024)
Sec. 19.1. Injunctive relief; order to cease and desist.
(a) If any person violates the provisions of this Act, the Secretary may, in the name of the People of the State of Illinois, through the Attorney General of the State of Illinois or the State's Attorney of the county in which the violation is alleged to have occurred, petition for an order enjoining such violation or for an order enforcing compliance with this Act. Upon the filing of a verified petition in such court, the court may issue a temporary restraining order, without notice or bond, and may preliminarily and permanently enjoin such violation. If it is established that such person has violated or is violating the injunction, the court may punish the offender for contempt of court. Proceedings under this Section shall be in addition to, and not in lieu of, all other remedies and penalties provided by this Act.
(b) If any person practices as an occupational therapist or an occupational therapy assistant or holds himself or herself out as such without being licensed under the provisions of this Act then any person licensed under this Act, any interested party or any person injured thereby may, in addition to the Secretary, petition for relief as provided in subsection (a).
(c) Whenever in the opinion of the Department any person violates any provision of this Act, the Department may issue a rule to show cause why an order to cease and desist should not be entered against him or her. The rule shall clearly set forth the grounds relied upon by the Department and shall provide a period of 7 days from the date of the rule to file an answer to the satisfaction of the Department. Failure to answer to the satisfaction of the Department shall cause an order to cease and desist to be issued forthwith.
(Source: P.A. 98-264, eff. 12-31-13.)

(225 ILCS 75/19.2) (from Ch. 111, par. 3721)
(Section scheduled to be repealed on January 1, 2024)
Sec. 19.2. Investigations; notice and hearing. The Department may investigate the actions of any applicant or of any person or person holding or claiming to hold a license. The Department shall, before refusing to issue, renew, or discipline a licensee or applicant, at least 30 days prior to the date set for the hearing, notify the applicant or licensee in writing of the nature of the charges and the time and place for a hearing on the charges. The Department shall direct the applicant or licensee to file a written answer to the charges with the Board under oath within 20 days after the service of the notice and inform the applicant or licensee that failure to file an answer will result in default being taken against the applicant or licensee. At the time and place fixed in the notice, the Department shall proceed to hear the charges and the parties or their counsel shall be accorded ample opportunity to present any pertinent statements, testimony, evidence, and arguments. The Department may continue the hearing from time to time. In case the person, after receiving the notice, fails to file an answer, his or her license may, in the discretion of the Department, be revoked, suspended, placed on probationary status, or the Department may take whatever disciplinary action considered proper, including limiting the scope, nature, or extent of the person's practice or the imposition of a fine, without a hearing, if the act or acts charged constitute sufficient grounds for that action under the Act. The written notice and any notice in the subsequent proceeding may be served by registered or certified mail to the licensee's address of record.
(Source: P.A. 98-264, eff. 12-31-13.)

(225 ILCS 75/19.2a)
(Section scheduled to be repealed on January 1, 2024)
Sec. 19.2a. Confidentiality. All information collected by the Department in the course of an examination or investigation of a licensee or applicant, including, but not limited to, any complaint against a licensee filed with the Department and information collected to investigate any such complaint, shall be maintained for the confidential use of the Department and shall not be disclosed. The Department may not disclose the information to anyone other than law enforcement officials, other regulatory agencies that have an appropriate regulatory interest as determined by the Secretary, or to a party presenting a lawful subpoena to the Department. Information and documents disclosed to a federal, State, county, or local law enforcement agency shall not be disclosed by the agency for any purpose to any other agency or person. A formal complaint filed against a licensee by the Department or any order issued by the Department against a licensee or applicant shall be a public record, except as otherwise prohibited by law.
(Source: P.A. 98-264, eff. 12-31-13.)

(225 ILCS 75/19.3) (from Ch. 111, par. 3722)
(Section scheduled to be repealed on January 1, 2024)
Sec. 19.3. Record of proceedings. The Department, at its expense, shall preserve a record of all proceedings at the formal hearing of any case. The notice of hearing, complaint and all other documents in the nature of pleadings and written motions filed in the proceedings, the transcript of testimony, the report of the Board and orders of the Department, shall be the record of such proceedings. Any licensee who is found to have violated this Act or who fails to appear for a hearing to refuse to issue, restore, or renew a license or to discipline a licensee may be required by the Department to pay for the costs of the proceeding. These costs are limited to costs for court reporters, transcripts, and witness attendance and mileage fees. All costs imposed under this Section shall be paid within 60 days after the effective date of the order imposing the fine.
(Source: P.A. 98-264, eff. 12-31-13.)

(225 ILCS 75/19.4) (from Ch. 111, par. 3723)
(Section scheduled to be repealed on January 1, 2024)
Sec. 19.4. Subpoenas; oaths. The Department may subpoena and bring before it any person and to take the oral or written testimony or compel the production of any books, papers, records, or any other documents that the Secretary or his or her designee deems relevant or material to an investigation or hearing conducted by the Department with the same fees and mileage and in the same manner as prescribed by law in judicial procedure in civil cases in courts of this State.
The Secretary, the designated hearing officer, any member of the Board, or a certified shorthand court reporter may administer oaths at any hearing which the Department conducts. Notwithstanding any other statute or Department rule to the contrary, all requests for testimony or production of documents or records shall be in accordance with this Act.
(Source: P.A. 98-264, eff. 12-31-13.)

(225 ILCS 75/19.5) (from Ch. 111, par. 3724)
(Section scheduled to be repealed on January 1, 2024)
Sec. 19.5. Attendance of witnesses; contempt. Any circuit court, upon application of the Department or licensee, may order the attendance and testimony of witnesses, and the production of relevant documents, papers, files, books, and records in connection with any hearing or investigation. The court may compel obedience to its order by proceedings for contempt.
(Source: P.A. 98-264, eff. 12-31-13.)

(225 ILCS 75/19.6) (from Ch. 111, par. 3725)
(Section scheduled to be repealed on January 1, 2024)
Sec. 19.6. Findings of Board. At the conclusion of the hearing the Board shall present to the Secretary a written report of its findings of fact, conclusions of law, and recommendations. The report shall contain a finding whether or not the accused person violated this Act or failed to comply with the conditions required in this Act. The Board shall specify the nature of the violation or failure to comply, and shall make its recommendations to the Secretary. The report of findings of fact, conclusions of law and recommendations of the Board may be the basis for the Department's order for refusing to issue, restore, or renew a license or otherwise disciplining a licensee. If the Secretary disagrees in any regard with the report of the Board he may issue an order in contravention thereof. The finding is not admissible in evidence against the person in a criminal prosecution brought for the violation of this Act, but the hearing and findings are not a bar to a criminal prosecution brought for the violation of this Act.
(Source: P.A. 98-264, eff. 12-31-13.)

(225 ILCS 75/19.7) (from Ch. 111, par. 3726)
(Section scheduled to be repealed on January 1, 2024)
Sec. 19.7. Report of Board; motion for rehearing. In any case involving the refusal to issue or renew, or the taking of disciplinary action against, a license, a copy of the Board's report shall be served upon the respondent by the Department as provided in this Act for the service of the notice of hearing. Within 20 days after such service, the respondent may present to the Department a motion in writing for a rehearing, which motion shall specify the particular grounds therefor. If no motion for rehearing is filed, then upon the expiration of the time specified for filing such a motion, or if a motion for rehearing is denied, then upon such denial the Secretary may enter an order in accordance with recommendations of the Board except as provided in Section 19.6. If the respondent shall order from the reporting service, and pays for a transcript of the record within the time for filing a motion for rehearing, the 20 day period within which such a motion may be filed shall commence upon the delivery of the transcript to the respondent.
(Source: P.A. 98-264, eff. 12-31-13.)

(225 ILCS 75/19.8) (from Ch. 111, par. 3727)
(Section scheduled to be repealed on January 1, 2024)
Sec. 19.8. Rehearing. Whenever the Secretary is satisfied that substantial justice has not been done in the revocation or suspension of, or the refusal to issue or renew, a license, the Secretary may order a rehearing by the Board or a designated hearing officer.
(Source: P.A. 98-264, eff. 12-31-13.)

(225 ILCS 75/19.9) (from Ch. 111, par. 3728)
(Section scheduled to be repealed on January 1, 2024)
Sec. 19.9. Appointment of hearing officer. The Secretary shall have the authority to appoint any attorney duly licensed to practice law in the State of Illinois to serve as the hearing officer in any action involving a refusal to issue or renew, or the taking of disciplinary action against a license. The hearing officer shall have full authority to conduct the hearing. The hearing officer shall report his or her findings of fact, conclusions of law and recommendations to the Board and the Secretary. The Board shall have 60 days from receipt of the report to review the report of the hearing officer and present their findings of fact, conclusion of law and recommendations to the Secretary. If the Board fails to present its report within the 60 day period, the Secretary may issue an order based on the report of the hearing officer. If the Secretary disagrees with the report of the Board or hearing officer, then the Secretary may issue an order in contravention thereof.
(Source: P.A. 98-264, eff. 12-31-13.)

(225 ILCS 75/19.10) (from Ch. 111, par. 3729)
(Section scheduled to be repealed on January 1, 2024)
Sec. 19.10. Order or certified copy; prima facie proof. An order or a certified copy thereof, over the seal of the Department and purporting to be signed by the Secretary, shall be prima facie proof that:
(1) the signature is the genuine signature of the

Secretary; and

(2) the Secretary is duly appointed and qualified.
(Source: P.A. 98-264, eff. 12-31-13.)

(225 ILCS 75/19.11) (from Ch. 111, par. 3730)
(Section scheduled to be repealed on January 1, 2024)
Sec. 19.11. Restoration of license from discipline. At any time after successful completion of a term of indefinite probation, suspension, or revocation of a license, the Department may restore the license to the licensee, unless, after an investigation and a hearing, the Secretary determines that restoration is not in the public interest or that the licensee has not been sufficiently rehabilitated to warrant the public trust. No person or entity whose license, certificate, or authority has been revoked as authorized in this Act may apply for restoration of that license, certification, or authority until such time as provided for in the Civil Administrative Code of Illinois.
(Source: P.A. 98-264, eff. 12-31-13.)

(225 ILCS 75/19.12) (from Ch. 111, par. 3731)
(Section scheduled to be repealed on January 1, 2024)
Sec. 19.12. Upon the revocation or suspension of any license, the licensee shall forthwith surrender the license or licenses to the Department. If the licensee fails to do so, the Department shall have the right to seize the license.
(Source: P.A. 83-696.)

(225 ILCS 75/19.13) (from Ch. 111, par. 3732)
(Section scheduled to be repealed on January 1, 2024)
Sec. 19.13. Summary suspension pending hearing. The Secretary may summarily suspend a license issued under this Act without a hearing, simultaneously with the institution of proceedings for a hearing provided for in Section 19.2 of this Act, if the Secretary finds that the evidence indicates that an occupational therapist's or occupational therapy assistant's continuation in practice would constitute an imminent danger to the public. In the event that the Secretary summarily suspends a license without a hearing, a hearing must be commenced within 30 days after such suspension has occurred and shall be concluded as expeditiously as possible.
(Source: P.A. 98-264, eff. 12-31-13.)

(225 ILCS 75/19.14) (from Ch. 111, par. 3733)
(Section scheduled to be repealed on January 1, 2024)
Sec. 19.14. All final administrative decisions of the Department are subject to judicial review pursuant to the provisions of the Administrative Review Law and all rules adopted pursuant thereto. The term "administrative decision" is defined in Section 3-101 of the Code of Civil Procedure.
Proceedings for judicial review shall be commenced in the circuit court of the county in which the party applying for review resides, except that if the party is not a resident of this State, the venue shall be Sangamon County.
(Source: P.A. 83-696.)

(225 ILCS 75/19.15) (from Ch. 111, par. 3734)
(Section scheduled to be repealed on January 1, 2024)
Sec. 19.15. Certification of record. The Department shall not be required to certify any record to the court or file any answer in court or otherwise appear in any court in a judicial review proceeding, unless and until the Department has received from the plaintiff payment of the costs of furnishing and certifying the record, which costs shall be determined by the Department. Exhibits shall be certified without cost. Failure on the part of the plaintiff to file a receipt in court shall be grounds for dismissal of the action.
(Source: P.A. 98-264, eff. 12-31-13.)

(225 ILCS 75/19.16) (from Ch. 111, par. 3735)
(Section scheduled to be repealed on January 1, 2024)
Sec. 19.16. Criminal penalties. Any person who is found to have violated any provision of this Act is guilty of a Class A misdemeanor for the first offense. On conviction of a second or subsequent offense the violator shall be guilty of a Class 4 felony.
(Source: P.A. 98-264, eff. 12-31-13.)

(225 ILCS 75/19.17)
(Section scheduled to be repealed on January 1, 2024)
Sec. 19.17. Suspension of license for failure to pay restitution. The Department, without further process or hearing, shall suspend the license or other authorization to practice of any person issued under this Act who has been certified by court order as not having paid restitution to a person under Section 8A-3.5 of the Illinois Public Aid Code or under Section 17-10.5 or 46-1 of the Criminal Code of 1961 or the Criminal Code of 2012. A person whose license or other authorization to practice is suspended under this Section is prohibited from practicing until the restitution is made in full.
(Source: P.A. 96-1551, eff. 7-1-11; 97-1150, eff. 1-25-13.)

(225 ILCS 75/20) (from Ch. 111, par. 3736)
(Section scheduled to be repealed on January 1, 2024)
Sec. 20. Administrative Procedure Act. The Illinois Administrative Procedure Act is hereby expressly adopted and incorporated herein as if all of the provisions of that Act were included in this Act, except that the provision of subsection (d) of Section 10-65 of the Illinois Administrative Procedure Act that provides that at hearings the certificate holder has the right to show compliance with all lawful requirements for retention, continuation or renewal of certification is specifically excluded. For the purpose of this Act the notice required under Section 10-25 of the Illinois Administrative Procedure Act is deemed sufficient when mailed to the last known address of record of a party.
(Source: P.A. 98-264, eff. 12-31-13.)

(225 ILCS 75/21) (from Ch. 111, par. 3737)
(Section scheduled to be repealed on January 1, 2024)
Sec. 21. Home rule. The regulation and licensing as an occupational therapist are exclusive powers and functions of the State. A home rule unit may not regulate or license an occupational therapist or the practice of occupational therapy. This Section is a denial and limitation of home rule powers and functions under subsection (h) of Section 6 of Article VII of the Illinois Constitution.
(Source: P.A. 98-264, eff. 12-31-13; 98-756, eff. 7-16-14.)



225 ILCS 80/ - Illinois Optometric Practice Act of 1987.

(225 ILCS 80/1) (from Ch. 111, par. 3901)
(Section scheduled to be repealed on January 1, 2027)
Sec. 1. The practice of optometry in the State of Illinois is hereby declared to affect the public health, safety and welfare and to be subject to regulation and control in the public interest. It is further declared to be a matter of public interest and concern that the practice of optometry as defined in this Act, merit and receive the confidence of the public, and that only qualified persons be authorized to practice optometry in the State of Illinois. This Act shall be liberally construed to best carry out these subjects and purposes.
(Source: P.A. 85-896.)

(225 ILCS 80/2) (from Ch. 111, par. 3902)
(Section scheduled to be repealed on January 1, 2027)
Sec. 2. This Act may be cited as the Illinois Optometric Practice Act of 1987.
(Source: P.A. 85-896; 86-1475.)

(225 ILCS 80/3) (from Ch. 111, par. 3903)
(Section scheduled to be repealed on January 1, 2027)
Sec. 3. Practice of optometry defined; referrals; manufacture of lenses and prisms.
(a) The practice of optometry is defined as the employment of any and all means for the examination, diagnosis, and treatment of the human visual system, the human eye, and its appendages without the use of surgery, including, but not limited to: the appropriate use of ocular pharmaceutical agents; refraction and other determinants of visual function; prescribing corrective lenses or prisms; prescribing, dispensing, or management of contact lenses; vision therapy; visual rehabilitation; or any other procedures taught in schools and colleges of optometry approved by the Department, and not specifically restricted in this Act, subject to demonstrated competency and training as required by the Board, and pursuant to rule or regulation approved by the Board and adopted by the Department.
A person shall be deemed to be practicing optometry within the meaning of this Act who:
(1) In any way presents himself or herself to be

qualified to practice optometry.

(2) Performs refractions or employs any other

determinants of visual function.

(3) Employs any means for the adaptation of lenses or

prisms.

(4) Prescribes corrective lenses, prisms, vision

therapy, visual rehabilitation, or ocular pharmaceutical agents.

(5) Prescribes or manages contact lenses for

refractive, cosmetic, or therapeutic purposes.

(6) Evaluates the need for, or prescribes, low vision

aids to partially sighted persons.

(7) Diagnoses or treats any ocular abnormality,

disease, or visual or muscular anomaly of the human eye or visual system.

(8) Practices, or offers or attempts to practice,

optometry as defined in this Act either on his or her own behalf or as an employee of a person, firm, or corporation, whether under the supervision of his or her employer or not.

Nothing in this Section shall be interpreted (A) to prevent a person from functioning as an assistant under the direct supervision of a person licensed by the State of Illinois to practice optometry or medicine in all of its branches or (B) to prohibit visual screening programs that are conducted without a fee (other than voluntary donations), by charitable organizations acting in the public welfare under the supervision of a committee composed of persons licensed by the State of Illinois to practice optometry or persons licensed by the State of Illinois to practice medicine in all of its branches.
(b) When, in the course of providing optometric services to any person, an optometrist licensed under this Act finds an indication of a disease or condition of the eye which in his or her professional judgment requires professional service outside the scope of practice as defined in this Act, he or she shall refer such person to a physician licensed to practice medicine in all of its branches, or other appropriate health care practitioner. Nothing in this Act shall preclude an optometrist from rendering appropriate nonsurgical emergency care.
(c) Nothing contained in this Section shall prohibit a person from manufacturing ophthalmic lenses and prisms or the fabrication of contact lenses according to the specifications prescribed by an optometrist or a physician licensed to practice medicine in all of its branches, but shall specifically prohibit (1) the sale or delivery of ophthalmic lenses, prisms, and contact lenses without a prescription signed by an optometrist or a physician licensed to practice medicine in all of its branches and (2) the dispensing of contact lenses by anyone other than a licensed optometrist, licensed pharmacist, or a physician licensed to practice medicine in all of its branches. For the purposes of this Act, "contact lenses" include, but are not limited to, contact lenses with prescriptive power and decorative and plano power contact lenses. Nothing in this Section shall prohibit the sale of contact lenses by an optical firm or corporation primarily engaged in manufacturing or dealing in eyeglasses or contact lenses with an affiliated optometrist who practices and is licensed or has an ancillary registration for the location where the sale occurs.
(d) Nothing in this Act shall restrict the filling of a prescription by a pharmacist licensed under the Pharmacy Practice Act.
(e) Nothing in this Act shall be construed to restrict the dispensing and sale by an optometrist of ocular devices, such as contact lenses, that contain and deliver ocular pharmaceutical agents permitted for use or prescription under this Act.
(f) On and after January 1, 2018, nothing in this Act shall prohibit an optometrist who is certified by a school of optometry approved by the Department from performing advanced optometric procedures, pursuant to educational requirements established by rule, that are consistent with the recommendations of the Collaborative Optometric/Ophthalmological Task Force created in Section 15.3 of this Act and that are taught (1) at an accredited, private 4-year school of optometry that is located in a city in Illinois with a population in excess of 1,500,000, or (2) at a school of optometry with a curriculum that is substantially similar to the curriculum taught at the school of optometry described in item (1) of this subsection. Advanced optometric procedures do not include the use of lasers.
(Source: P.A. 98-186, eff. 8-5-13; 99-909, eff. 1-1-17.)

(225 ILCS 80/4) (from Ch. 111, par. 3904)
(Section scheduled to be repealed on January 1, 2027)
Sec. 4. No person shall practice, or attempt to practice, optometry, as defined in this Act, without a valid license as an optometrist issued by the Department.
(Source: P.A. 85-896.)

(225 ILCS 80/4.5)
(Section scheduled to be repealed on January 1, 2027)
Sec. 4.5. Unlicensed practice; violation; civil penalty.
(a) Any person who practices, offers to practice, attempts to practice, or holds oneself out to practice optometry without being licensed under this Act or any individual or entity that causes or attempts to cause a licensed optometrist or any other person under that individual's or entity's control to violate this Act or any other State or federal law or rule related to the practice of optometry shall, in addition to any other penalty provided by law, pay a civil penalty to the Department in an amount not to exceed $10,000 for each offense as determined by the Department. The civil penalty shall be assessed by the Department after a hearing is held in accordance with the provisions set forth in this Act regarding the provision of a hearing for the discipline of a licensee.
(b) The Department has the authority and power to investigate any and all unlicensed activity.
(c) The civil penalty shall be paid within 60 days after the effective date of the order imposing the civil penalty. The order shall constitute a judgment and may be filed and execution had thereon in the same manner as any judgment from any court of record.
(Source: P.A. 93-754, eff. 7-16-04; 94-787, eff. 5-19-06.)

(225 ILCS 80/5) (from Ch. 111, par. 3905)
(Section scheduled to be repealed on January 1, 2027)
Sec. 5. Title and designation of licensed optometrists. Every person to whom a valid existing license as an optometrist has been issued under this Act, shall be designated professionally as an "optometrist" and not otherwise, and any such licensed optometrist may, in connection with the practice of his or her profession, use the title or designation of "optometrist", and, if entitled by degree from a college or university recognized by the Department of Financial and Professional Regulation, may use the title of "Doctor of Optometry", or the abbreviation "O.D.". When the name of such licensed optometrist is used professionally in oral, written, or printed announcements, prescriptions, professional cards, or publications for the information of the public, and is preceded by the title "Doctor" or the abbreviation "Dr.", the explanatory designation of "optometrist", "optometry", or "Doctor of Optometry" shall be added immediately following such title and name. When such announcement, prescription, professional care or publication is in writing or in print, such explanatory addition shall be in writing, type, or print not less than one-half the size of that used in said name and title. No person other than the holder of a valid existing license under this Act shall use the title and designation of "Doctor of Optometry", "O.D.", or "optometrist", either directly or indirectly in connection with his or her profession or business.
(Source: P.A. 94-787, eff. 5-19-06.)

(225 ILCS 80/6) (from Ch. 111, par. 3906)
(Section scheduled to be repealed on January 1, 2027)
Sec. 6. Display of license; change of address; record of examinations and prescriptions. Every holder of a license under this Act shall display such license on a conspicuous place in the office or offices wherein such holder practices optometry and every holder shall, whenever requested, exhibit such license to any representative of the Department, and shall notify the Department of the address or addresses and of every change thereof, where such holder shall practice optometry.
Every licensed optometrist shall keep a record of examinations made and prescriptions issued, which record shall include the names of persons examined and for whom prescriptions were prepared, and shall be signed by the licensed optometrist and shall be retained in the office in which such professional service was rendered or in a secure offsite storage facility. Such records shall be preserved by the optometrist for a period designated by the Department. A copy of such records shall be provided, upon written request, to the person examined, or his or her designee.
(Source: P.A. 97-1028, eff. 1-1-13.)

(225 ILCS 80/7) (from Ch. 111, par. 3907)
(Section scheduled to be repealed on January 1, 2027)
Sec. 7. Additional practice locations. Every holder of a license under this Act shall report to the Department every additional location where the licensee engages in the practice of optometry. Such reports shall be made prior to practicing at the location and shall be done in a manner prescribed by the Department. Failure to report a practice location or to maintain evidence of such a report at the practice location shall be a violation of this Act and shall be considered the unlicensed practice of optometry. Registering a location where a licensee does not practice shall also be a violation of this Act. Nothing contained herein, however, shall be construed to require a licensed optometrist in active practice to report a location to the Department when serving on the staff of a hospital or an institution that receives no fees (other than entrance registration fees) for the services rendered by the optometrist and for which the optometrist receives no fees or compensation directly or indirectly for such services rendered. Nothing contained herein shall be construed to require a licensed optometrist to report a location to the Department when rendering necessary optometric services for his or her patients confined to their homes, hospitals or institutions, or to act in an advisory capacity, with or without remuneration, in any industry, school or institution.
(Source: P.A. 96-270, eff. 1-1-10.)

(225 ILCS 80/8) (from Ch. 111, par. 3908)
(Section scheduled to be repealed on January 1, 2027)
Sec. 8. Permitted activities. This Act does not prohibit:
(1) Any person licensed in this State under any other

Act from engaging in the practice for which he or she is licensed.

(2) The practice of optometry by a person who is

employed by the United States government or any bureau, division or agency thereof while in the discharge of the employee's official duties.

(3) The practice of optometry that is included in

their program of study by students enrolled in schools of optometry or in continuing education courses approved by the Department.

(4) Persons, firms, and corporations who manufacture

or deal in eye glasses or spectacles in a store, shop, or other permanently established place of business, and who neither practice nor attempt to practice optometry from engaging the services of one or more licensed optometrists, nor prohibit any such licensed optometrist when so engaged, to practice optometry as defined in Section 3 of this Act, when the person, or firm, or corporation so conducts his or her or its business in a permanently established place and in such manner that his or her or its activities, in any department in which such optometrist is engaged, insofar as the practice of optometry is concerned, are in keeping with the limitations imposed upon individual practitioners of optometry by subparagraphs 17, 23, 26, 27, 28, 29, and 30 of Section 24 of this Act; provided, that such licensed optometrist or optometrists shall not be exempt, by reason of such relationship, from compliance with the provisions of this Act as prescribed for individual practitioners of optometry.

(Source: P.A. 94-787, eff. 5-19-06.)

(225 ILCS 80/9) (from Ch. 111, par. 3909)
(Section scheduled to be repealed on January 1, 2027)
Sec. 9. Definitions. In this Act:
(1) "Department" means the Department of Financial

and Professional Regulation.

(2) "Secretary" means the Secretary of Financial and

Professional Regulation.

(3) "Board" means the Illinois Optometric Licensing

and Disciplinary Board appointed by the Secretary.

(4) "License" means the document issued by the

Department authorizing the person named thereon to practice optometry.

(5) (Blank).
(6) "Direct supervision" means supervision of any

person assisting an optometrist, requiring that the optometrist authorize the procedure, remain in the facility while the procedure is performed, approve the work performed by the person assisting before dismissal of the patient, but does not mean that the optometrist must be present with the patient, during the procedure. For the dispensing of contact lenses, "direct supervision" means that the optometrist is responsible for training the person assisting the optometrist in the dispensing or sale of contact lenses, but does not mean that the optometrist must be present in the facility where he or she practices under a license or ancillary registration at the time the contacts are dispensed or sold.

(7) "Address of record" means the designated address

recorded by the Department in the applicant's application file or the licensee's license file maintained by the Department's licensure maintenance unit.

(Source: P.A. 98-186, eff. 8-5-13; 99-909, eff. 1-1-17.)

(225 ILCS 80/9.5)
(Section scheduled to be repealed on January 1, 2027)
Sec. 9.5. Change of address. It is the duty of the applicant or licensee to inform the Department of any change of address within 14 days after such change either through the Department's website or by contacting the Department's licensure maintenance unit.
(Source: P.A. 99-909, eff. 1-1-17.)

(225 ILCS 80/10) (from Ch. 111, par. 3910)
(Section scheduled to be repealed on January 1, 2027)
Sec. 10. Powers and duties of Department; rules; report. The Department shall exercise the powers and duties prescribed by the Civil Administrative Code of Illinois for the administration of licensing acts and shall exercise such other powers and duties necessary for effectuating the purpose of this Act.
The Secretary shall promulgate rules consistent with the provisions of this Act, for the administration and enforcement thereof and may prescribe forms that shall be issued in connection therewith. The rules shall include standards and criteria for licensure and certification, and professional conduct and discipline.
The Department shall consult with the Board in promulgating rules. Notice of proposed rulemaking shall be transmitted to the Board and the Department shall review the Board's responses and any recommendations made therein. The Department may solicit the advice of the Board on any matter relating to the administration and enforcement of this Act.
(Source: P.A. 99-909, eff. 1-1-17.)

(225 ILCS 80/11) (from Ch. 111, par. 3911)
(Section scheduled to be repealed on January 1, 2027)
Sec. 11. Optometric Licensing and Disciplinary Board. The Secretary shall appoint an Illinois Optometric Licensing and Disciplinary Board as follows: Seven persons who shall be appointed by and shall serve in an advisory capacity to the Secretary. Five members must be lawfully and actively engaged in the practice of optometry in this State, one member shall be a licensed optometrist, with a full-time faculty appointment with the Illinois College of Optometry, and one member must be a member of the public who shall be a voting member and is not licensed under this Act, or a similar Act of another jurisdiction, or have any connection with the profession. Neither the public member nor the faculty member shall participate in the preparation or administration of the examination of applicants for licensure.
Members shall serve 4-year terms and until their successors are appointed and qualified. No member shall be appointed to the Board for more than 2 successive 4-year terms, not counting any partial terms when appointed to fill the unexpired portion of a vacated term. Appointments to fill vacancies shall be made in the same manner as original appointments, for the unexpired portion of the vacated term.
The Board shall annually elect a chairperson and a vice-chairperson, both of whom shall be licensed optometrists.
The membership of the Board should reasonably reflect representation from the geographic areas in this State.
A majority of the Board members currently appointed shall constitute a quorum. A vacancy in the membership of the Board shall not impair the right of a quorum to perform all of the duties of the Board.
The Secretary may terminate the appointment of any member for cause.
The members of the Board shall be reimbursed for all authorized legitimate and necessary expenses incurred in attending the meetings of the Board.
Members of the Board shall have no liability in any action based upon any disciplinary proceeding or other activity performed in good faith as a member of the Board.
The Secretary shall give due consideration to all recommendations of the Board.
Without, in any manner, limiting the power of the Department to conduct investigations, the Board may recommend to the Secretary that one or more licensed optometrists be selected by the Secretary to conduct or assist in any investigation pursuant to this Act. Such licensed optometrist may receive remuneration as determined by the Secretary.
(Source: P.A. 99-909, eff. 1-1-17.)

(225 ILCS 80/11.5)
(Section scheduled to be repealed on January 1, 2027)
Sec. 11.5. Optometric coordinator. The Secretary shall, upon consultation with the Board and with consideration of credentials and experience commensurate with the requirements of the position, select an optometric coordinator who shall not be a member of the Board. The optometric coordinator shall be an optometrist licensed to practice in Illinois and shall be employed by the Department contractually or in conformance with the Personnel Code. The optometric coordinator shall be the chief enforcement officer of this Act.
(Source: P.A. 94-787, eff. 5-19-06.)

(225 ILCS 80/12) (from Ch. 111, par. 3912)
(Section scheduled to be repealed on January 1, 2027)
Sec. 12. Applications for licenses. Applications for original licenses shall be made to the Department in writing or electronically on forms prescribed by the Department and shall be accompanied by the required fee, which shall not be refundable. Any such application shall require such information as in the judgment of the Department will enable the Department to pass on the qualifications of the applicant for a license.
Applicants have 3 years from the date of application to complete the application process. If the process has not been completed within 3 years, the application shall be denied, the application fees shall be forfeited, and the applicant must reapply and meet the requirements in effect at the time of reapplication.
(Source: P.A. 99-43, eff. 1-1-16.)

(225 ILCS 80/12.5)
(Section scheduled to be repealed on January 1, 2027)
Sec. 12.5. Social Security Number on license application. In addition to any other information required to be contained in the application, every application for an original license under this Act shall include the applicant's Social Security Number, which shall be retained in the agency's records pertaining to the license. As soon as practical, the Department shall assign a customer's identification number to each applicant for a license.
Every application for a renewal, reinstated, or restored license shall require the applicant's customer identification number.
(Source: P.A. 97-400, eff. 1-1-12.)

(225 ILCS 80/13) (from Ch. 111, par. 3913)
(Section scheduled to be repealed on January 1, 2027)
Sec. 13. Examination of applicants. The Department shall promulgate rules establishing examination requirements for applicants as optometrists. The examination shall accurately evaluate the applicant's ability to perform to the minimum standards of the practice of optometry.
Applicants for examination shall be required to pay, either to the Department or the designated testing service, a fee covering the cost of providing the examination.
The Department may employ consultants for the purpose of preparing and conducting examinations.
(Source: P.A. 94-787, eff. 5-19-06.)

(225 ILCS 80/14) (from Ch. 111, par. 3914)
(Section scheduled to be repealed on January 1, 2027)
Sec. 14. A person shall be qualified for initial licensure as an optometrist if that person has applied in writing in form and substance satisfactory to the Department and who:
(1) (blank);
(2) has graduated, after January 1, 1994, from a

program of optometry education approved by the Department or has graduated, prior to January 1, 1994, and has met substantially equivalent criteria established by the Department;

(3) (blank); and
(4) has met all examination requirements including

the passage of a nationally recognized examination authorized by the Department. Each applicant shall be tested on theoretical knowledge and clinical practice skills.

(Source: P.A. 99-909, eff. 1-1-17.)

(225 ILCS 80/15) (from Ch. 111, par. 3915)
Sec. 15. (Repealed).
(Source: Repealed by P.A. 89-140, eff. 1-1-96.)

(225 ILCS 80/15.1)
(Section scheduled to be repealed on January 1, 2027)
Sec. 15.1. Diagnostic and therapeutic authority.
(a) For purposes of the Act, "ocular pharmaceutical agents" means topical anesthetics, topical mydriatics, topical cycloplegics, topical miotics and mydriatic reversing agents, anti-infective agents, anti-allergy agents, anti-glaucoma agents (except oral carbonic anhydrase inhibitors, which may be prescribed only in a quantity sufficient to provide treatment for up to 30 days), anti-inflammatory agents (except oral steroids, which may be prescribed only in a quantity sufficient to provide treatment for up to 7 days), over-the-counter agents, analgesic agents, anti-dry eye agents, and agents for the treatment of hypotrichosis.
(a-3) In addition to ocular pharmaceutical agents that fall within the categories set forth in subsection (a) of this Section, the Board may add a pharmaceutical agent approved by the FDA or class of agents for the purpose of the diagnosis or treatment of conditions of the eye and adnexa after consideration of the agent's systemic effects, side effects, and the use of the agent within the practice of optometry. The Board shall consider requests for additional agents and make recommendations within 90 days after the receipt of the request.
Within 45 days after the Board's recommendation to the Department of a pharmaceutical agent or class of agents, the Department shall promulgate rules necessary to allow for the prescribing or administering of the pharmaceutical agent or class of agents under this Act.
(a-5) Ocular pharmaceutical agents administered by injection may be used only for the treatment of anaphylaxis.
(a-10) Oral pharmaceutical agents may be prescribed for a child under 5 years of age only in consultation with a physician licensed to practice medicine in all its branches.
(a-15) The authority to prescribe a Schedule III, IV, or V controlled substance shall include analgesic agents only in a quantity sufficient to provide treatment for up to 72 hours. The prescription of a Schedule II controlled substance is prohibited, except for Dihydrocodeinone (Hydrocodone) with one or more active, non-narcotic ingredients only in a quantity sufficient to provide treatment for up to 72 hours, and only if such formulations of Dihydrocodeinone are reclassified as Schedule II by federal regulation.
(b) A licensed optometrist may remove superficial foreign bodies from the human eye and adnexa and may give orders for patient care to a nurse or other health care provider licensed to practice under Illinois law.
(c) An optometrist's license shall be revoked or suspended by the Department upon recommendation of the Board based upon either of the following causes:
(1) grave or repeated misuse of any ocular

pharmaceutical agent; and

(2) the use of any agent or procedure in the course

of optometric practice by an optometrist not properly authorized under this Act.

(d) The Secretary of Financial and Professional Regulation shall notify the Director of Public Health as to the categories of ocular pharmaceutical agents permitted for use by an optometrist. The Director of Public Health shall in turn notify every licensed pharmacist in the State of the categories of ocular pharmaceutical agents that can be utilized and prescribed by an optometrist.
(Source: P.A. 98-1111, eff. 8-26-14; 99-909, eff. 1-1-17.)

(225 ILCS 80/15.2)
Sec. 15.2. (Repealed).
(Source: P.A. 94-787, eff. 5-19-06. Repealed by P.A. 96-270, eff. 1-1-10.)

(225 ILCS 80/15.3)
(Section scheduled to be repealed on January 1, 2027)
Sec. 15.3. The Collaborative Optometric/Ophthalmological Task Force. In order to protect the public and provide quality care, a Collaborative Optometric/Ophthalmological Task Force is established. This Task Force shall collaboratively develop minimum educational requirements for an optometrist to perform advanced optometric procedures. Advanced optometric procedures do not include the use of lasers.
The Collaborative Optometric/Ophthalmological Task Force shall be comprised of a representative of a statewide organization representing optometry, a representative of a statewide organization representing ophthalmology, a representative of a statewide organization representing physicians licensed to practice medicine in all of its branches, a representative of an accredited, private 4-year school of optometry located in a city in Illinois with a population of more than 1,500,000 persons. The Department shall provide administrative support to the Collaborative Optometric/Ophthalmological Task Force. The Task Force shall meet at least monthly.
No later than September 1, 2017, the statewide organization representing ophthalmology shall provide to the Collaborative Optometric/Ophthalmological Task Force its recommended minimum educational requirements for a licensed optometrist to obtain a certification to perform advanced optometric procedures.
No later than January 1, 2018, the Department, in direct consultation with the Collaborative Optometric/Ophthalmological Task Force, shall propose rules for adoption that are consistent with the Task Force's recommendations, or recommend legislation to the General Assembly, providing educational requirements that must be met for an optometrist to obtain certification from a school of optometry approved by the Department to perform advanced optometric procedures as taught (1) at an accredited, private 4-year school of optometry that is located in a city in Illinois with a population in excess of 1,500,000, or (2) at a school of optometry with a curriculum that is substantially similar to the curriculum taught at the school of optometry described in item (1) of this paragraph.
(Source: P.A. 99-909, eff. 12-16-16.)

(225 ILCS 80/16) (from Ch. 111, par. 3916)
(Section scheduled to be repealed on January 1, 2027)
Sec. 16. Renewal, reinstatement or restoration of licenses; military service. The expiration date and renewal period for each license issued under this Act shall be set by rule.
All renewal applicants shall provide proof of having met the requirements of continuing education set forth in the rules of the Department. The Department shall, by rule, provide for an orderly process for the reinstatement of licenses which have not been renewed due to failure to meet the continuing education requirements. The continuing education requirement may be waived for such good cause, including but not limited to illness or hardship, as defined by rules of the Department.
The Department shall establish by rule a means for the verification of completion of the continuing education required by this Section. This verification may be accomplished through audits of records maintained by registrants; by requiring the filing of continuing education certificates with the Department; or by other means established by the Department.
Any licensee seeking renewal of his or her license during the renewal cycle beginning April 1, 2008 must first complete a tested educational course in the use of oral pharmaceutical agents for the management of ocular conditions, as approved by the Board.
Any optometrist who has permitted his or her license to expire or who has had his or her license on inactive status may have his or her license restored by making application to the Department and filing proof acceptable to the Department of his or her fitness to have his or her license restored and by paying the required fees. Such proof of fitness may include evidence certifying to active lawful practice in another jurisdiction and must include proof of the completion of the continuing education requirements specified in the rules for the preceding license renewal period that has been completed during the 2 years prior to the application for license restoration.
The Department shall determine, by an evaluation program established by rule, his or her fitness for restoration of his or her license and shall establish procedures and requirements for such restoration.
However, any optometrist whose license expired while he or she was (1) in Federal Service on active duty with the Armed Forces of the United States, or the State Militia called into service or training, or (2) in training or education under the supervision of the United States preliminary to induction into the military service, may have his or her license restored without paying any lapsed renewal fees if within 2 years after honorable termination of such service, training, or education, he or she furnishes the Department with satisfactory evidence to the effect that he or she has been so engaged and that his or her service, training, or education has been so terminated.
All licenses without "Therapeutic Certification" on March 31, 2006 shall be placed on non-renewed status and may only be renewed after the licensee meets those requirements established by the Department that may not be waived. All licensees on March 31, 2010 without a certification of completion of an oral pharmaceutical course as required by this Section shall be placed on non-renewed status and may only be renewed after the licensee meets those requirements established by the Department that may not be waived.
(Source: P.A. 95-242, eff. 1-1-08; 96-270, eff. 1-1-10.)

(225 ILCS 80/17) (from Ch. 111, par. 3917)
(Section scheduled to be repealed on January 1, 2027)
Sec. 17. Inactive status. Any optometrist who notifies the Department in writing on forms prescribed by the Department, may elect to place his or her license on an inactive status and shall be excused from payment of renewal fees until he or she notifies the Department in writing of his intent to restore his or her license.
Any optometrist requesting restoration from inactive status shall be required to pay the current renewal fee, to provide proof of completion of the continuing education requirements specified in the rules for the preceding license renewal period that has been completed during the 2 years prior to the application for restoration, and to restore his or her license as provided by rule of the Department. All licenses without "Therapeutic Certification" that are on inactive status as of March 31, 2006 shall be placed on non-renewed status and may only be restored after the licensee meets those requirements established by the Department that may not be waived.
Any optometrist whose license is in an inactive status shall not practice optometry in the State of Illinois.
Any licensee who shall practice while his or her license is lapsed or on inactive status shall be considered to be practicing without a license which shall be grounds for discipline under Section 24 subsection (a) of this Act.
(Source: P.A. 94-787, eff. 5-19-06.)

(225 ILCS 80/18) (from Ch. 111, par. 3918)
(Section scheduled to be repealed on January 1, 2027)
Sec. 18. Endorsement. The Department may, in its discretion, license as an optometrist, without examination on payment of the required fee, an applicant who is so licensed under the laws of another state or jurisdiction of the United States. The Department may issue a license, upon payment of the required fee and recommendation of the Board, to an individual applicant who is licensed in any foreign country or province whose standards, in the opinion of the Board or Department, were, at the date of his or her licensure, substantially equivalent to the requirements then in force in this State; or if the applicant possesses individual qualifications and skills which demonstrate substantial equivalence to current Illinois requirements.
Applicants have 3 years from the date of application to complete the application process. If the process has not been completed in 3 years, the application shall be denied, the fee forfeited and the applicant must reapply and meet the requirements in effect at the time of reapplication.
(Source: P.A. 99-909, eff. 1-1-17.)

(225 ILCS 80/19) (from Ch. 111, par. 3919)
(Section scheduled to be repealed on January 1, 2027)
Sec. 19. Fees. The Department shall provide by rule, for a schedule of fees to be paid for licenses or certificates of registration by all applicants.
The fees for the administration and enforcement of this Act, including but not limited to, original licensure and certification, renewal and restoration, shall be set by rule. The fees shall not be refundable.
(Source: P.A. 94-787, eff. 5-19-06.)

(225 ILCS 80/20) (from Ch. 111, par. 3920)
(Section scheduled to be repealed on January 1, 2027)
Sec. 20. Fund. All moneys received by the Department pursuant to this Act shall be deposited in the Optometric Licensing and Disciplinary Board Fund, which is hereby created as a special fund in the State Treasury, and shall be used for the administration of this Act, including: (a) by the Board and Department in the exercise of its powers and performance of its duties; (b) for costs directly related to license renewal of persons licensed under this Act; and (c) for direct and allocable indirect costs related to the public purposes of the Department of Financial and Professional Regulation. Subject to appropriation, moneys in the Optometric Licensing and Disciplinary Board Fund may be used for the Optometric Education Scholarship Program administered by the Illinois Student Assistance Commission pursuant to Section 65.70 of the Higher Education Student Assistance Act.
Moneys in the Fund may be transferred to the Professions Indirect Cost Fund as authorized under Section 2105-300 of the Department of Professional Regulation Law (20 ILCS 2105/2105-300).
Money in the Optometric Licensing and Disciplinary Board Fund may be invested and reinvested, with all earnings received from such investment to be deposited in the Optometric Licensing and Disciplinary Board Fund and used for the same purposes as fees deposited in such fund.
(Source: P.A. 99-909, eff. 1-1-17.)

(225 ILCS 80/21) (from Ch. 111, par. 3921)
(Section scheduled to be repealed on January 1, 2027)
Sec. 21. The Department shall maintain a roster of the names and addresses of all licensees. This roster shall be available upon written request and payment of the required fee.
(Source: P.A. 99-909, eff. 1-1-17.)

(225 ILCS 80/22) (from Ch. 111, par. 3922)
(Section scheduled to be repealed on January 1, 2027)
Sec. 22. Any person licensed under this Act may advertise the availability of professional services in the public media or on the premises where such professional services are rendered provided that such advertising is truthful and not misleading and is in conformity with rules promulgated by the Department.
It is unlawful for any person licensed under this Act to use claims of superior quality of care to entice the public.
(Source: P.A. 99-43, eff. 1-1-16.)

(225 ILCS 80/23) (from Ch. 111, par. 3923)
(Section scheduled to be repealed on January 1, 2027)
Sec. 23. Practice by corporations. No license shall be issued by the Department to any corporation that (i) has a stated purpose that includes, or (ii) practices or holds itself out as available to practice, optometry or any of the functions described in Section 3 of the Act.
(Source: P.A. 94-787, eff. 5-19-06.)

(225 ILCS 80/24) (from Ch. 111, par. 3924)
(Section scheduled to be repealed on January 1, 2027)
Sec. 24. Grounds for disciplinary action.
(a) The Department may refuse to issue or to renew, or may revoke, suspend, place on probation, reprimand or take other disciplinary or non-disciplinary action as the Department may deem appropriate, including fines not to exceed $10,000 for each violation, with regard to any license for any one or combination of the causes set forth in subsection (a-3) of this Section. All fines collected under this Section shall be deposited in the Optometric Licensing and Disciplinary Board Fund. Any fine imposed shall be payable within 60 days after the effective date of the order imposing the fine.
(a-3) Grounds for disciplinary action include the following:
(1) Violations of this Act, or of the rules

promulgated hereunder.

(2) Conviction of or entry of a plea of guilty to any

crime under the laws of any U.S. jurisdiction thereof that is a felony or that is a misdemeanor of which an essential element is dishonesty, or any crime that is directly related to the practice of the profession.

(3) Making any misrepresentation for the purpose of

obtaining a license.

(4) Professional incompetence or gross negligence in

the practice of optometry.

(5) Gross malpractice, prima facie evidence of which

may be a conviction or judgment of malpractice in any court of competent jurisdiction.

(6) Aiding or assisting another person in violating

any provision of this Act or rules.

(7) Failing, within 60 days, to provide information

in response to a written request made by the Department that has been sent by certified or registered mail to the licensee's last known address.

(8) Engaging in dishonorable, unethical, or

unprofessional conduct of a character likely to deceive, defraud, or harm the public.

(9) Habitual or excessive use or addiction to

alcohol, narcotics, stimulants or any other chemical agent or drug that results in the inability to practice with reasonable judgment, skill, or safety.

(10) Discipline by another U.S. jurisdiction or

foreign nation, if at least one of the grounds for the discipline is the same or substantially equivalent to those set forth herein.

(11) Violation of the prohibition against fee

splitting in Section 24.2 of this Act.

(12) A finding by the Department that the licensee,

after having his or her license placed on probationary status has violated the terms of probation.

(13) Abandonment of a patient.
(14) Willfully making or filing false records or

reports in his or her practice, including but not limited to false records filed with State agencies or departments.

(15) Willfully failing to report an instance of

suspected abuse or neglect as required by law.

(16) Physical illness, including but not limited to,

deterioration through the aging process, or loss of motor skill, mental illness, or disability that results in the inability to practice the profession with reasonable judgment, skill, or safety.

(17) Solicitation of professional services other than

permitted advertising.

(18) Failure to provide a patient with a copy of his

or her record or prescription in accordance with federal law.

(19) Conviction by any court of competent

jurisdiction, either within or without this State, of any violation of any law governing the practice of optometry, conviction in this or another State of any crime that is a felony under the laws of this State or conviction of a felony in a federal court, if the Department determines, after investigation, that such person has not been sufficiently rehabilitated to warrant the public trust.

(20) A finding that licensure has been applied for or

obtained by fraudulent means.

(21) Continued practice by a person knowingly having

an infectious or contagious disease.

(22) Being named as a perpetrator in an indicated

report by the Department of Children and Family Services under the Abused and Neglected Child Reporting Act, and upon proof by clear and convincing evidence that the licensee has caused a child to be an abused child or a neglected child as defined in the Abused and Neglected Child Reporting Act.

(23) Practicing or attempting to practice under a

name other than the full name as shown on his or her license.

(24) Immoral conduct in the commission of any act,

such as sexual abuse, sexual misconduct or sexual exploitation, related to the licensee's practice.

(25) Maintaining a professional relationship with any

person, firm, or corporation when the optometrist knows, or should know, that such person, firm, or corporation is violating this Act.

(26) Promotion of the sale of drugs, devices,

appliances or goods provided for a client or patient in such manner as to exploit the patient or client for financial gain of the licensee.

(27) Using the title "Doctor" or its abbreviation

without further qualifying that title or abbreviation with the word "optometry" or "optometrist".

(28) Use by a licensed optometrist of the word

"infirmary", "hospital", "school", "university", in English or any other language, in connection with the place where optometry may be practiced or demonstrated unless the licensee is employed by and practicing at a location that is licensed as a hospital or accredited as a school or university.

(29) Continuance of an optometrist in the employ of

any person, firm or corporation, or as an assistant to any optometrist or optometrists, directly or indirectly, after his or her employer or superior has been found guilty of violating or has been enjoined from violating the laws of the State of Illinois relating to the practice of optometry, when the employer or superior persists in that violation.

(30) The performance of optometric service in

conjunction with a scheme or plan with another person, firm or corporation known to be advertising in a manner contrary to this Act or otherwise violating the laws of the State of Illinois concerning the practice of optometry.

(31) Failure to provide satisfactory proof of having

participated in approved continuing education programs as determined by the Board and approved by the Secretary. Exceptions for extreme hardships are to be defined by the rules of the Department.

(32) Willfully making or filing false records or

reports in the practice of optometry, including, but not limited to false records to support claims against the medical assistance program of the Department of Healthcare and Family Services (formerly Department of Public Aid) under the Illinois Public Aid Code.

(33) Gross and willful overcharging for professional

services including filing false statements for collection of fees for which services are not rendered, including, but not limited to filing false statements for collection of monies for services not rendered from the medical assistance program of the Department of Healthcare and Family Services (formerly Department of Public Aid) under the Illinois Public Aid Code.

(34) In the absence of good reasons to the contrary,

failure to perform a minimum eye examination as required by the rules of the Department.

(35) Violation of the Health Care Worker

Self-Referral Act.

The Department shall refuse to issue or shall suspend the license of any person who fails to file a return, or to pay the tax, penalty or interest shown in a filed return, or to pay any final assessment of the tax, penalty or interest, as required by any tax Act administered by the Illinois Department of Revenue, until such time as the requirements of any such tax Act are satisfied.
(a-5) In enforcing this Section, the Board or Department, upon a showing of a possible violation, may compel any individual licensed to practice under this Act, or who has applied for licensure or certification pursuant to this Act, to submit to a mental or physical examination, or both, as required by and at the expense of the Department. The examining physicians or clinical psychologists shall be those specifically designated by the Department. The Board or the Department may order the examining physician or clinical psychologist to present testimony concerning this mental or physical examination of the licensee or applicant. No information shall be excluded by reason of any common law or statutory privilege relating to communications between the licensee or applicant and the examining physician or clinical psychologist. Eye examinations may be provided by a licensed optometrist. The individual to be examined may have, at his or her own expense, another physician of his or her choice present during all aspects of the examination. Failure of any individual to submit to a mental or physical examination, when directed, shall be grounds for suspension of a license until such time as the individual submits to the examination if the Board or Department finds, after notice and hearing, that the refusal to submit to the examination was without reasonable cause.
If the Board or Department finds an individual unable to practice because of the reasons set forth in this Section, the Board or Department shall require such individual to submit to care, counseling, or treatment by physicians or clinical psychologists approved or designated by the Department, as a condition, term, or restriction for continued, reinstated, or renewed licensure to practice, or in lieu of care, counseling, or treatment, the Board may recommend to the Department to file a complaint to immediately suspend, revoke, or otherwise discipline the license of the individual, or the Board may recommend to the Department to file a complaint to suspend, revoke, or otherwise discipline the license of the individual. Any individual whose license was granted pursuant to this Act, or continued, reinstated, renewed, disciplined, or supervised, subject to such conditions, terms, or restrictions, who shall fail to comply with such conditions, terms, or restrictions, shall be referred to the Secretary for a determination as to whether the individual shall have his or her license suspended immediately, pending a hearing by the Board.
(b) The determination by a circuit court that a licensee is subject to involuntary admission or judicial admission as provided in the Mental Health and Developmental Disabilities Code operates as an automatic suspension. The suspension will end only upon a finding by a court that the patient is no longer subject to involuntary admission or judicial admission and issues an order so finding and discharging the patient; and upon the recommendation of the Board to the Secretary that the licensee be allowed to resume his or her practice.
(Source: P.A. 99-43, eff. 1-1-16; 99-909, eff. 1-1-17.)

(225 ILCS 80/24.2)
(Section scheduled to be repealed on January 1, 2027)
Sec. 24.2. Prohibition against fee splitting.
(a) A licensee under this Act may not directly or indirectly divide, share or split any professional fee or other form of compensation for professional services with anyone in exchange for a referral or otherwise, other than as provided in this Section 24.2.
(b) Nothing contained in this Section abrogates the right of 2 or more licensed health care workers as defined in the Health Care Worker Self-referral Act to each receive adequate compensation for concurrently rendering services to a patient and to divide the fee for such service, whether or not the worker is employed, provided that the patient has full knowledge of the division and the division is made in proportion to the actual services personally performed and responsibility assumed by each licensee consistent with his or her license, except as prohibited by law.
(c) Nothing contained in this Section prohibits a licensee under this Act from practicing optometry through or within any form of legal entity authorized to conduct business in this State or from pooling, sharing, dividing, or apportioning the professional fees and other revenues in accordance with the agreements and policies of the entity provided:
(1) each owner of the entity is licensed under this

Act;

(2) the entity is organized under the Professional

Services Corporation Act or the Professional Association Act;

(3) the entity is (i) a licensed hospital or hospital

affiliate or (ii) a licensed ambulatory surgical treatment center owned in full or in part by Illinois-licensed physicians or optometrists; or

(4) the entity is a combination or joint venture of

the entities authorized under this subsection (c).

(d) Nothing contained in this Section prohibits a licensee under this Act from paying a fair market value fee to any person or entity whose purpose is to perform billing, administrative preparation, or collection services based upon a percentage of professional service fees billed or collected, a flat fee, or any other arrangement that directly or indirectly divides professional fees, for the administrative preparation of the licensee's claims or the collection of the licensee's charges for professional services, provided that:
(i) the licensee or the licensee's practice under

subsection (c) at all times controls the amount of fees charged and collected; and

(ii) all charges collected are paid directly to the

licensee or the licensee's practice or are deposited directly into an account in the name of and under the sole control of the licensee or the licensee's practice or deposited into a "Trust Account" by a licensed collection agency in accordance with the requirements of Section 8(c) of the Illinois Collection Agency Act.

(e) Nothing contained in this Section prohibits the granting of a security interest in the accounts receivable or fees of a licensee under this Act or the licensee's practice for bona fide advances made to the licensee or licensee's practice provided the licensee retains control and responsibility for the collection of the accounts receivable and fees.
(f) Excluding payments that may be made to the owners of or licensees in the licensee's practice under subsection (c), a licensee under this Act may not divide, share or split a professional service fee with, or otherwise directly or indirectly pay a percentage of the licensee's professional service fees, revenues or profits to anyone for: (i) the marketing or management of the licensee's practice, (ii) including the licensee or the licensee's practice on any preferred provider list, (iii) allowing the licensee to participate in any network of health care providers, (iv) negotiating fees, charges or terms of service or payment on behalf of the licensee, or (v) including the licensee in a program whereby patients or beneficiaries are provided an incentive to use the services of the licensee.
(g) Nothing contained in this Section prohibits the payment of rent or other remunerations paid to an individual, partnership, or corporation by a licensee for the lease, rental, or use of space, owned or controlled by the individual, partnership, corporation, or association.
(h) Nothing contained in this Section prohibits the payment, at no more than fair market value, to an individual, partnership, or corporation by a licensee for the use of staff, administrative services, franchise agreements, marketing required by franchise agreements, or equipment owned or controlled by the individual, partnership, or corporation, or the receipt thereof by a licensee.
(Source: P.A. 96-608, eff. 8-24-09; 97-563, eff. 8-25-11.)

(225 ILCS 80/24.5)
(Section scheduled to be repealed on January 1, 2027)
Sec. 24.5. Suspension of license for failure to pay restitution. The Department, without further process or hearing, shall suspend the license or other authorization to practice of any person issued under this Act who has been certified by court order as not having paid restitution to a person under Section 8A-3.5 of the Illinois Public Aid Code or under Section 17-10.5 or 46-1 of the Criminal Code of 1961 or the Criminal Code of 2012. A person whose license or other authorization to practice is suspended under this Section is prohibited from practicing until the restitution is made in full.
(Source: P.A. 96-1551, eff. 7-1-11; 97-1150, eff. 1-25-13.)

(225 ILCS 80/25) (from Ch. 111, par. 3925)
(Section scheduled to be repealed on January 1, 2027)
Sec. 25. Returned checks; fines. Any person who delivers a check or other payment to the Department that is returned to the Department unpaid by the financial institution upon which it is drawn shall pay to the Department, in addition to the amount already owed to the Department, a fine of $50. The fines imposed by this Section are in addition to any other discipline provided under this Act for unlicensed practice or practice on a nonrenewed license. The Department shall notify the person that payment of fees and fines shall be paid to the Department by certified check or money order within 30 calendar days of the notification. If, after the expiration of 30 days from the date of the notification, the person has failed to submit the necessary remittance, the Department shall automatically terminate the license or deny the application, without hearing. If, after termination or denial, the person seeks a license, he or she shall apply to the Department for restoration or issuance of the license and pay all fees and fines due to the Department. The Department may establish a fee for the processing of an application for restoration of a license to pay all expenses of processing this application. The Secretary may waive the fines due under this Section in individual cases where the Secretary finds that the fines would be unreasonable or unnecessarily burdensome.
(Source: P.A. 94-787, eff. 5-19-06.)

(225 ILCS 80/26.1) (from Ch. 111, par. 3926.1)
(Section scheduled to be repealed on January 1, 2027)
Sec. 26.1. Injunctions; criminal offenses; cease and desist orders.
(a) If any person violates the provision of this Act, the Secretary may, in the name of the People of the State of Illinois, through the Attorney General of the State of Illinois, or the State's Attorney of any county in which the action is brought, petition for an order enjoining such violation or for an order enforcing compliance with this Act. Upon the filing of a verified petition in court, the court may issue a temporary restraining order, without notice or bond, and may preliminarily and permanently enjoin such violation, and if it is established that such person has violated or is violating the injunction, the Court may punish the offender for contempt of court. Proceedings under this Section shall be in addition to, and not in lieu of, all other remedies and penalties provided by this Act.
(b) If any person shall practice as an optometrist or hold himself or herself out as an optometrist without being licensed under the provisions of this Act then any licensed optometrist, any interested party or any person injured thereby may, in addition to the Secretary, petition for relief as provided in subsection (a) of this Section.
Whoever knowingly practices or offers to practice optometry in this State without being licensed for that purpose shall be guilty of a Class A misdemeanor and for each subsequent conviction, shall be guilty of a Class 4 felony. Notwithstanding any other provision of this Act, all criminal fines, monies, or other property collected or received by the Department under this Section or any other State or federal statute, including, but not limited to, property forfeited to the Department under Section 505 of the Illinois Controlled Substances Act or Section 85 of the Methamphetamine Control and Community Protection Act, shall be deposited into the Optometric Licensing and Disciplinary Board Fund.
(c) Whenever in the opinion of the Department any person violates any provision of this Act, the Department may issue a rule to show cause why an order to cease and desist should not be entered against him. The rule shall clearly set forth the grounds relied upon by the Department and shall provide a period of 7 days from the date of the rule to file an answer to the satisfaction of the Department. Failure to answer to the satisfaction of the Department shall cause an order to cease and desist to be issued forthwith.
(Source: P.A. 94-556, eff. 9-11-05; 94-787, eff. 5-19-06.)

(225 ILCS 80/26.2) (from Ch. 111, par. 3926.2)
(Section scheduled to be repealed on January 1, 2027)
Sec. 26.2. Investigation; notice. The Department may investigate the actions of any applicant or of any person or persons holding or claiming to hold a license. The Department shall, before suspending, revoking, placing on probationary status, or taking any other disciplinary action as the Department may deem proper with regard to any license, at least 30 days prior to the date set for the hearing, notify the accused in writing of any charges made and the time and place for a hearing of the charges before the Board, direct him or her to file his or her written answer to the Board under oath within 20 days after the service on him or her of the notice and inform him or her that if he or she fails to file an answer default will be taken against him or her and his or her license may be suspended, revoked, placed on probationary status, or have other disciplinary action, including limiting the scope, nature or extent of his or her practice, as the Department may deem proper taken with regard thereto. The written notice and any notice in the subsequent proceeding may be served by personal delivery or by regular or certified mail to the applicant's or licensee's address of record. In case the person fails to file an answer after receiving notice, his or her license may, in the discretion of the Department, be suspended, revoked, or placed on probationary status, or the Department may take whatever disciplinary action deemed proper, including limiting the scope, nature, or extent of the person's practice or the imposition of a fine, without a hearing, if the act or acts charged constitute sufficient grounds for such action under this Act. At the time and place fixed in the notice, the Department shall proceed to hear the charges and the parties or their counsel shall be accorded ample opportunity to present such statements, testimony, evidence and argument as may be pertinent to the charges or to their defense. The Department may continue the hearing from time to time. At the discretion of the Secretary after having first received the recommendation of the Board, the accused person's license may be suspended, revoked, placed on probationary status, or whatever disciplinary action as the Secretary may deem proper, including limiting the scope, nature, or extent of said person's practice, without a hearing, if the act or acts charged constitute sufficient grounds for such action under this Act.
(Source: P.A. 99-909, eff. 1-1-17.)

(225 ILCS 80/26.3) (from Ch. 111, par. 3926.3)
(Section scheduled to be repealed on January 1, 2027)
Sec. 26.3. Formal hearing; preservation of record. The Department, at its expense, shall preserve a record of all proceedings at the formal hearing of any case involving the refusal to issue, renew or discipline a license. The notice of hearing complaint and all other documents in the nature of pleadings and written motions filed in the proceedings, the transcript of testimony, the report of the Board or hearing officer and order of the Department shall be the record of such proceeding.
(Source: P.A. 89-702, eff. 7-1-97.)

(225 ILCS 80/26.4) (from Ch. 111, par. 3926.4)
(Section scheduled to be repealed on January 1, 2027)
Sec. 26.4. Any circuit court may, upon application of the Department or its designee or of the applicant or licensee against whom proceedings pursuant to Section 26.2 of this Act are pending, enter an order requiring the attendance of witnesses and their testimony, and the production of documents, papers, files, books and records in connection with any hearing or investigation. The court may compel obedience to its order by proceedings for contempt.
(Source: P.A. 85-896.)

(225 ILCS 80/26.5) (from Ch. 111, par. 3926.5)
(Section scheduled to be repealed on January 1, 2027)
Sec. 26.5. Subpoena; oaths. The Department shall have power to subpoena and bring before it any person in this State and to take testimony either orally or by deposition or both, with the same fees and mileage and in the same manner as prescribed by law in judicial proceedings in civil cases in circuit courts of this State.
The Secretary, the hearing officer and any member of the Board designated by the Secretary shall each have power to administer oaths to witnesses at any hearing which the Department is authorized to conduct under this Act, and any other oaths required or authorized to be administered by the Department hereunder.
(Source: P.A. 94-787, eff. 5-19-06.)

(225 ILCS 80/26.6) (from Ch. 111, par. 3926.6)
(Section scheduled to be repealed on January 1, 2027)
Sec. 26.6. Findings of fact, conclusions of law, and recommendations. At the conclusion of the hearing the Board shall present to the Secretary a written report of its findings of fact, conclusions of law and recommendations.
The report of findings of fact, conclusions of law and recommendations of the Board shall be the basis for the Department's order. If the Secretary disagrees in any regard with the report of the Board, the Secretary may issue an order in contravention thereof. The Secretary shall specify with particularity the reasons for said action in the final order. The finding is not admissible in evidence against the person in a criminal prosecution brought for the violation of this Act, but the hearing and findings are not a bar to a criminal prosecution brought for the violation of this Act.
At any point in any investigation or disciplinary proceeding provided for in this Act, both parties may agree to a negotiated consent order. The consent order shall be final upon the signature of the Secretary.
(Source: P.A. 99-909, eff. 1-1-17.)

(225 ILCS 80/26.7) (from Ch. 111, par. 3926.7)
(Section scheduled to be repealed on January 1, 2027)
Sec. 26.7. Hearing officer. Notwithstanding the provisions of Section 26.6 of this Act, the Secretary shall have the authority to appoint any attorney duly licensed to practice law in the State of Illinois to serve as the hearing officer in any action for discipline of a license. The hearing officer shall have full authority to conduct the hearing. The Board shall have the right to have at least one member present at any hearing conducted by such hearing officer. The hearing officer shall report his or her findings of fact, conclusions of law and recommendations to the Board and the Secretary. The Board shall review the report of the hearing officer and present its findings of fact, conclusions of law and recommendations to the Secretary. If the Secretary disagrees in any regard with the report of the Board or hearing officer, he or she may issue an order in contravention thereof. The Secretary shall specify with particularity the reasons for such action in the final order.
(Source: P.A. 99-909, eff. 1-1-17.)

(225 ILCS 80/26.8) (from Ch. 111, par. 3926.8)
(Section scheduled to be repealed on January 1, 2027)
Sec. 26.8. Service of report; rehearing; order. In any case involving the discipline of a license, a copy of the Board's and hearing officer's report shall be served upon the respondent by the Department, either personally or as provided in this Act for the service of the notice of hearing. Within 20 days after such service, the respondent may present to the Department a motion in writing for a rehearing, which motion shall specify the particular grounds therefor. If no motion for rehearing is filed, then upon the expiration of the time specified for filing such a motion, or if a motion for rehearing is denied, then upon such denial the Secretary may enter an order in accordance with this Act. If the respondent shall order from the reporting service, and pay for a transcript of the record within the time for filing a motion for rehearing, the 20 day period within which such a motion may be filed shall commence upon the delivery of the transcript to the respondent.
(Source: P.A. 99-909, eff. 1-1-17.)

(225 ILCS 80/26.9) (from Ch. 111, par. 3926.9)
(Section scheduled to be repealed on January 1, 2027)
Sec. 26.9. Substantial justice; rehearing. Whenever the Secretary is satisfied that substantial justice has not been done in the revocation, suspension or refusal to issue or renew a license, the Secretary may order a rehearing by the same or another hearing officer or by the Board.
(Source: P.A. 94-787, eff. 5-19-06.)

(225 ILCS 80/26.10) (from Ch. 111, par. 3926.10)
(Section scheduled to be repealed on January 1, 2027)
Sec. 26.10. Order or certified copy as prima facie proof. An order or a certified copy thereof, over the seal of the Department and purporting to be signed by the Secretary, shall be prima facie proof that:
(a) the signature is the genuine signature of the

Secretary;

(b) the Secretary is duly appointed and qualified;

and

(c) the Board and the members thereof are qualified

to act.

(Source: P.A. 94-787, eff. 5-19-06.)

(225 ILCS 80/26.11) (from Ch. 111, par. 3926.11)
(Section scheduled to be repealed on January 1, 2027)
Sec. 26.11. At any time after the suspension or revocation of any license the Department may restore it to the accused person, unless after an investigation and a hearing, the Department determines that restoration is not in the public interest.
(Source: P.A. 94-787, eff. 5-19-06.)

(225 ILCS 80/26.12) (from Ch. 111, par. 3926.12)
(Section scheduled to be repealed on January 1, 2027)
Sec. 26.12. Upon the revocation or suspension of any license, the licensee shall forthwith surrender the license to the Department and if the licensee fails to do so, the Department shall have the right to seize the license.
(Source: P.A. 94-787, eff. 5-19-06.)

(225 ILCS 80/26.13) (from Ch. 111, par. 3926.13)
(Section scheduled to be repealed on January 1, 2027)
Sec. 26.13. Temporary suspension. The Secretary may temporarily suspend the license of an optometrist without a hearing, simultaneously with the institution of proceedings for a hearing provided for in Section 26.2 of this Act, if the Secretary finds that evidence in his or her possession indicates that continuation in practice would constitute an imminent danger to the public. In the event that the Secretary suspends, temporarily, this license without a hearing, a hearing by the Department must be held within 30 days after such suspension has occurred, and be concluded without appreciable delay.
(Source: P.A. 94-787, eff. 5-19-06.)

(225 ILCS 80/26.14) (from Ch. 111, par. 3926.14)
(Section scheduled to be repealed on January 1, 2027)
Sec. 26.14. All final administrative decisions of the Department are subject to judicial review pursuant to the provisions of the "Administrative Review Law", as amended, and all rules are adopted pursuant thereto. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
Proceedings for judicial review shall be commenced in the circuit court of the county in which the party applying for review resides; but if the party is not a resident of this State, venue shall be Sangamon County.
(Source: P.A. 97-333, eff. 8-12-11.)

(225 ILCS 80/26.15) (from Ch. 111, par. 3926.15)
(Section scheduled to be repealed on January 1, 2027)
Sec. 26.15. Certification of record. The Department shall not be required to certify any record to the Court or file any answer in court or otherwise appear in any court in a judicial review proceeding, unless and until the Department has received from the plaintiff payment of the costs of furnishing and certifying the record, which costs shall be determined by the Department. Failure on the part of the plaintiff to file a receipt in Court shall be grounds for dismissal of the action.
(Source: P.A. 99-909, eff. 1-1-17.)

(225 ILCS 80/26.16) (from Ch. 111, par. 3926.16)
(Section scheduled to be repealed on January 1, 2027)
Sec. 26.16. Any person who is found to have violated any provision of this Act is guilty of a Class A misdemeanor. On conviction of a second or subsequent offense the violator shall be guilty of a Class 4 felony.
(Source: P.A. 85-896.)

(225 ILCS 80/27) (from Ch. 111, par. 3927)
(Section scheduled to be repealed on January 1, 2027)
Sec. 27. Administrative Procedure Act. The Illinois Administrative Procedure Act is hereby expressly adopted and incorporated herein as if all of the provisions of that Act were included in this Act, except that the provision of subsection (d) of Section 10-65 of the Illinois Administrative Procedure Act that provides that at hearings the licensee has the right to show compliance with all lawful requirements for retention, continuation or renewal of the license is specifically excluded.
(Source: P.A. 99-909, eff. 1-1-17.)

(225 ILCS 80/28) (from Ch. 111, par. 3928)
(Section scheduled to be repealed on January 1, 2027)
Sec. 28. It is declared to be the public policy of this State, pursuant to paragraphs (h) and (i) of Section 6 of Article VII of the Illinois Constitution of 1970, that any power or function set forth in this Act to be exercised by the State is an exclusive State power or function. Such power or function shall not be exercised concurrently, either directly or indirectly, by any unit of local government, including home rule units, except as otherwise provided in this Act.
(Source: P.A. 94-787, eff. 5-19-06.)

(225 ILCS 80/29) (from Ch. 111, par. 3929)
(Section scheduled to be repealed on January 1, 2027)
Sec. 29. All licenses and certificates of registration in effect on December 31, 1987 and issued pursuant to the "Illinois Optometric Practice Act", approved June 15, 1951, as amended, are reinstated for the balance of the term for which last issued. All rules and regulations in effect on December 31, 1987 and promulgated pursuant to the "Illinois Optometric Practice Act", approved June 15, 1951, as amended, shall remain in full force and effect on the effective date of this Act without being promulgated again by the Department, except to the extent any such rule or regulation is inconsistent with any provision of this Act. All disciplinary action, taken or pending, pursuant to the Illinois Optometric Practice Act, approved June 15, 1951, as amended, shall, for the actions taken, remain in effect, and for the action pending, shall be continued, on the effective date of this Act without having separate actions filed by the Department.
(Source: P.A. 85-896.)

(225 ILCS 80/30)
(Section scheduled to be repealed on January 1, 2027)
Sec. 30. Confidentiality. All information collected by the Department in the course of an examination or investigation of a licensee or applicant, including, but not limited to, any complaint against a license filed with the Department and information collected to investigate any such complaint, shall be maintained for the confidential use of the Department and shall not be disclosed. The Department may not disclose the information to anyone other than law enforcement officials, other regulatory agencies that have an appropriate regulatory interest as determined by the Secretary, or a party presenting a lawful subpoena to the Department. Information and documents disclosed to a federal, State, county, or local law enforcement agency shall not be disclosed by the agency for any purpose to any other agency or person. A formal complaint filed against a licensee by the Department or any order issued by the Department against a licensee or applicant shall be a public record, except as otherwise prohibited by law.
(Source: P.A. 99-909, eff. 1-1-17.)



225 ILCS 83/ - Mail Order Contact Lens Act.

(225 ILCS 83/1)
Sec. 1. Short title. This Act may be cited as the Mail Order Contact Lens Act.
(Source: P.A. 91-421, eff. 1-1-00.)

(225 ILCS 83/5)
Sec. 5. Definitions. As used in this Act:
"Contact lens prescription" means a written order bearing the original signature of a duly licensed optometrist or physician or an oral or electronic order issued directly by an optometrist or physician that authorizes the dispensing of contact lenses to a patient.
"Department" means the Department of Professional Regulation.
"Mail-order ophthalmic provider" means an entity that dispenses contact lenses through the United States Postal Service or other common carrier to Illinois residents.
"Physician" means a person licensed to practice medicine in all its branches under the Medical Practice Act of 1987.
(Source: P.A. 91-421, eff. 1-1-00.)

(225 ILCS 83/10)
Sec. 10. Dispensing contact lenses. A mail-order ophthalmic provider may dispense contact lenses in this State or to a patient in this State only in accordance with a contact lens prescription.
(Source: P.A. 91-421, eff. 1-1-00.)

(225 ILCS 83/15)
Sec. 15. Rules. The Department shall promulgate rules, as may be necessary, for the administration of this Act, including without limitation rules requiring registration and certification of mail order ophthalmic providers under Section 20. Notice of proposed rulemaking shall be transmitted to the Illinois Optometric Licensing and Disciplinary Board, and the Medical Licensing Board and the Department shall review the response from the Boards and any recommendations they make.
(Source: P.A. 91-421, eff. 1-1-00.)

(225 ILCS 83/20)
Sec. 20. Nonresident mail-order ophthalmic provider registration.
(a) The Department shall require and provide for an annual registration for all mail-order ophthalmic providers located outside of this State, including those providing services via the Internet, that dispense contact lenses to Illinois residents. A mail-order ophthalmic provider's registration shall be granted by the Department upon the disclosure and certification by a mail-order ophthalmic provider of all of the following:
(1) That it is licensed or registered to distribute

contact lenses in the state in which the dispensing facility is located and from which the contact lenses are dispensed, if required.

(2) The location, names, and titles of all principal

corporate officers and the person who is responsible for overseeing the dispensing of contact lenses to residents of this State.

(3) That it complies with all lawful directions and

appropriate requests for information from the appropriate agency of each state in which it is licensed or registered.

(4) That it will respond directly to all

communications from the Department concerning emergency circumstances arising from the dispensing of contact lenses to residents of this State.

(5) That it maintains its records of contact lenses

dispensed to residents of this State so that the records are readily retrievable.

(6) That it cooperates with the Department in

providing information to the appropriate agency of the state in which it is licensed or registered concerning matters related to the dispensing of contact lenses to residents of this State.

(7) That it conducts business in a manner that

conforms with Section 10 of this Act.

(8) That it provides a toll-free telephone service

for responding to patient questions and complaints during its regular hours of operation. The toll-free number shall be included in literature provided with mailed contact lenses. All questions relating to eye care for the lenses prescribed shall be referred back to the contact lens prescriber.

(9) That it provides the following or a substantially

equivalent written notification to the patient whenever contact lenses are supplied: WARNING: IF YOU ARE HAVING ANY OF THE FOLLOWING SYMPTOMS REMOVE YOUR LENSES IMMEDIATELY AND CONSULT YOUR EYE CARE PRACTITIONER BEFORE WEARING YOUR LENSES AGAIN: UNEXPLAINED EYE DISCOMFORT, WATERING, VISION CHANGE, OR REDNESS.

(b) The Department shall provide a copy of this Act and its rules, and the Illinois Optometric Practice Act of 1987 and its rules, with each application for registration.
(Source: P.A. 95-331, eff. 8-21-07.)

(225 ILCS 83/25)
Sec. 25. Fees. The Department shall provide by rule for a schedule of fees for the administration and enforcement of this Act. The fees shall be nonrefundable.
All fees collected under this Act shall be deposited into the General Professions Dedicated Fund and, subject to appropriation, shall be used by the Department for the ordinary and contingent expenses of the Department in the administration of this Act.
(Source: P.A. 91-421, eff. 1-1-00.)

(225 ILCS 83/30)
Sec. 30. Violation; civil penalty.
(a) Any person who dispenses, offers to dispense, or attempts to dispense contact lenses in violation of this Act or its rules shall, in addition to any other penalty provided by law, pay a civil penalty to the Department in an amount not to exceed $5,000 for each offense as determined by the Department. The civil penalty shall be assessed by the Department after a hearing is held in accordance with the provisions set forth in the Illinois Administrative Procedure Act.
(b) The Department may investigate all violations of this Act.
(c) The civil penalty shall be paid within 60 days after the effective date of the order imposing the civil penalty. The order constitutes a judgment and may be filed and execution had thereon in the same manner as any judgment from any court of record.
(Source: P.A. 91-421, eff. 1-1-00.)

(225 ILCS 83/35)
Sec. 35. Deposit of civil penalties; appropriations. All of the civil penalties collected under this Act shall be deposited in the General Professions Dedicated Fund. All moneys in the Fund shall be used by the Department, as appropriated, for the ordinary and contingent expenses of the Department.
(Source: P.A. 91-421, eff. 1-1-00.)



225 ILCS 84/ - Orthotics, Prosthetics, and Pedorthics Practice Act.

(225 ILCS 84/1)
(Section scheduled to be repealed on January 1, 2020)
Sec. 1. Short title. This Act may be cited as the Orthotics, Prosthetics, and Pedorthics Practice Act.
(Source: P.A. 91-590, eff. 1-1-00.)

(225 ILCS 84/5)
(Section scheduled to be repealed on January 1, 2020)
Sec. 5. Declaration of public policy. The practice of orthotics and prosthetics in the State of Illinois is an allied health profession with educational standards established by the Commission on Accreditation of Allied Health Education Programs. The practice of pedorthics in the State of Illinois is an allied health profession with educational standards established by the National Commission on Orthotic and Prosthetic Education. The increasing population of elderly and physically challenged individuals who need orthotic, prosthetic, and pedorthic services requires that the orthotic, prosthetic, and pedorthic professions be regulated to ensure the provision of high-quality services and devices. The people of Illinois deserve the best care available, and will benefit from the assurance of initial and ongoing professional competence of the orthotists, prosthetists, and pedorthists practicing in this State. The practice of orthotics, prosthetics, and pedorthics serves to improve and enhance the lives of individuals with disabilities by enabling them to resume productive lives following serious illness, injury, or trauma. Unregulated dispensing of orthotic, prosthetic, and pedorthic care does not adequately meet the needs or serve the interests of the public. In keeping with State requirements imposed on similar health disciplines, licensure of the orthotic, prosthetic, and pedorthic professions will help ensure the health and safety of consumers, as well as maximize their functional abilities and productivity levels. This Act shall be liberally construed to best carry out these subjects and purposes.
(Source: P.A. 96-682, eff. 8-25-09.)

(225 ILCS 84/10)
(Section scheduled to be repealed on January 1, 2020)
Sec. 10. Definitions. As used in this Act:
"Accredited facility" means a facility which has been accredited by the Center for Medicare Medicaid Services to practice prosthetics, orthotics or pedorthics and which represents itself to the public by title or description of services that includes the term "prosthetic", "prosthetist", "artificial limb", "orthotic", "orthotist", "brace", "pedorthic", "pedorthist" or a similar title or description of services.
"Address of record" means the designated address recorded by the Department in the applicant's or licensee's application file or license file maintained by the Department's licensure maintenance unit. It is the duty of the applicant or licensee to inform the Department of any change of address, and such changes must be made either through the Department's website or by contacting the Department.
"Assistant" means a person who is educated and trained to participate in comprehensive orthotic or prosthetic care while under the supervision, as defined by rule, of a licensed orthotist or licensed prosthetist. Assistants may perform orthotic or prosthetic procedures and related tasks in the management of patient care. Assistants may also fabricate, repair, and maintain orthoses and prostheses.
"Board" means the Board of Orthotics, Prosthetics, and Pedorthics.
"Custom fabricated device" means an orthosis, prosthesis, or pedorthic device fabricated to comprehensive measurements or a mold or patient model for use by a patient in accordance with a prescription and which requires clinical and technical judgment in its design, fabrication, and fitting.
"Custom fitted device" means an orthosis, prosthesis, or pedorthic device made to patient measurements sized or modified for use by the patient in accordance with a prescription and which requires clinical and technical judgment and substantive alteration in its design.
"Department" means the Department of Financial and Professional Regulation.
"Facility" means the business location where orthotic, prosthetic, or pedorthic care is provided and, in the case of an orthotic/prosthetic facility, has the appropriate clinical and laboratory space and equipment to provide comprehensive orthotic or prosthetic care and, in the case of a pedorthic facility, has the appropriate clinical space and equipment to provide pedorthic care. Licensed orthotists, prosthetists, and pedorthists must be available to either provide care or supervise the provision of care by unlicensed staff.
"Licensed orthotist" or "LO" means a person licensed under this Act to practice orthotics and who represents himself or herself to the public by title or description of services that includes the term "orthotic", "orthotist", "brace", or a similar title or description of services.
"Licensed pedorthist" or "LPed" means a person licensed under this Act to practice pedorthics and who represents himself or herself to the public by the title or description of services that include the term "pedorthic", "pedorthist", or a similar title or description of services.
"Licensed physician" means a person licensed under the Medical Practice Act of 1987.
"Licensed podiatric physician" means a person licensed under the Podiatric Medical Practice Act of 1987.
"Licensed prosthetist" or "LP" means a person licensed under this Act to practice prosthetics and who represents himself or herself to the public by title or description of services that includes the term "prosthetic", "prosthetist", "artificial limb", or a similar title or description of services.
"Off-the-shelf device" means a prefabricated orthosis, prosthesis, or pedorthic device sized or modified for use by the patient in accordance with a prescription and that does not require substantial clinical judgment and substantive alteration for appropriate use.
"Orthosis" means a custom-fabricated or custom-fitted brace or support designed to provide for alignment, correction, or prevention of neuromuscular or musculoskeletal dysfunction, disease, injury, or deformity. "Orthosis" does not include fabric or elastic supports, corsets, arch supports, low-temperature plastic splints, trusses, elastic hoses, canes, crutches, soft cervical collars, dental appliances, or other similar devices carried in stock and sold as "over-the-counter" items by a drug store, department store, corset shop, or surgical supply facility.
"Orthotic and Prosthetic Education Program" means a course of instruction accredited by the Commission on Accreditation of Allied Health Education Programs, consisting of (i) a basic curriculum of college level instruction in math, physics, biology, chemistry, and psychology and (ii) a specific curriculum in orthotic or prosthetic courses, including: (A) lectures covering pertinent anatomy, biomechanics, pathomechanics, prosthetic-orthotic components and materials, training and functional capabilities, prosthetic or orthotic performance evaluation, prescription considerations, etiology of amputations and disease processes necessitating prosthetic or orthotic use, and medical management; (B) subject matter related to pediatric and geriatric problems; (C) instruction in acute care techniques, such as immediate and early post-surgical prosthetics and fracture bracing techniques; and (D) lectures, demonstrations, and laboratory experiences related to the entire process of measuring, casting, fitting, fabricating, aligning, and completing prostheses or orthoses.
"Orthotic and prosthetic scope of practice" means a list of tasks, with relative weight given to such factors as importance, criticality, and frequency, based on internationally accepted standards of orthotic and prosthetic care as outlined by the International Society of Prosthetics and Orthotics' professional profile for Category I and Category III orthotic and prosthetic personnel.
"Orthotics" means the science and practice of evaluating, measuring, designing, fabricating, assembling, fitting, adjusting, or servicing an orthosis under an order from a licensed physician or podiatric physician for the correction or alleviation of neuromuscular or musculoskeletal dysfunction, disease, injury, or deformity.
"Orthotist" means a health care professional, specifically educated and trained in orthotic patient care, who measures, designs, fabricates, fits, or services orthoses and may assist in the formulation of the order and treatment plan of orthoses for the support or correction of disabilities caused by neuro-musculoskeletal diseases, injuries, or deformities.
"Over-the-counter" means a prefabricated, mass-produced device that is prepackaged and requires no professional advice or judgement in either size selection or use, including fabric or elastic supports, corsets, generic arch supports, elastic hoses.
"Pedorthic device" means therapeutic shoes (e.g. diabetic shoes and inserts), shoe modifications made for therapeutic purposes, below the ankle partial foot prostheses, and foot orthoses for use at the ankle or below. It also includes subtalar-control foot orthoses designed to manage the function of the anatomy by controlling the range of motion of the subtalar joint. Excluding footwear, the proximal height of a custom pedorthic device does not extend beyond the junction of the gastrocnemius and the Achilles tendon. Pedorthic devices do not include non-therapeutic inlays or footwear regardless of method of manufacture; unmodified, non-therapeutic over-the-counter shoes; or prefabricated foot care products. "Therapeutic" devices address a medical condition, diagnosed by a prescribing medical professional, while "non-therapeutic" devices do not address a medical condition.
"Pedorthic education program" means an educational program accredited by the National Commission on Orthotic and Prosthetic Education consisting of (i) a basic curriculum of instruction in foot-related pathology of diseases, anatomy, and biomechanics and (ii) a specific curriculum in pedorthic courses, including lectures covering shoes, foot orthoses, and shoe modifications, pedorthic components and materials, training and functional capabilities, pedorthic performance evaluation, prescription considerations, etiology of disease processes necessitating use of pedorthic devices, medical management, subject matter related to pediatric and geriatric problems, and lectures, demonstrations, and laboratory experiences related to the entire process of measuring and casting, fitting, fabricating, aligning, and completing pedorthic devices.
"Pedorthic scope of practice" means a list of tasks with relative weight given to such factors as importance, criticality, and frequency based on nationally accepted standards of pedorthic care as outlined by the National Commission on Orthotic and Prosthetic Education comprehensive analysis with an empirical validation study of the profession performed by an independent testing company.
"Pedorthics" means the science and practice of evaluating, measuring, designing, fabricating, assembling, fitting, adjusting, or servicing a pedorthic device under an order from a licensed physician or podiatric physician for the correction or alleviation of neuromuscular or musculoskeletal dysfunction, disease, injury, or deformity.
"Pedorthist" means a health care professional, specifically educated and trained in pedorthic patient care, who measures, designs, fabricates, fits, or services pedorthic devices and may assist in the formulation of the order and treatment plan of pedorthic devices for the support or correction of disabilities caused by neuro-musculoskeletal diseases, injuries, or deformities.
"Person" means a natural person.
"Prosthesis" means an artificial medical device that is not surgically implanted and that is used to replace a missing limb, appendage, or any other external human body part including an artificial limb, hand, or foot. "Prosthesis" does not include artificial eyes, ears, fingers, or toes, dental appliances, cosmetic devices such as artificial breasts, eyelashes, or wigs, or other devices that do not have a significant impact on the musculoskeletal functions of the body.
"Prosthetics" means the science and practice of evaluating, measuring, designing, fabricating, assembling, fitting, adjusting, or servicing a prosthesis under an order from a licensed physician.
"Prosthetist" means a health care professional, specifically educated and trained in prosthetic patient care, who measures, designs, fabricates, fits, or services prostheses and may assist in the formulation of the order and treatment plan of prostheses for the replacement of external parts of the human body lost due to amputation or congenital deformities or absences.
"Prosthetist/orthotist" means a person who practices both disciplines of prosthetics and orthotics and who represents himself or herself to the public by title or by description of services. A person who is currently licensed by the State as both a licensed prosthetist and a licensed orthotist may use the title "Licensed Prosthetist Orthotist" or "LPO".
"Resident" means a person who has completed an education program in either orthotics or prosthetics and is continuing his or her clinical education in a residency accredited by the National Commission on Orthotic and Prosthetic Education.
"Residency" means a minimum of a one-year approved supervised program to acquire practical clinical training in orthotics or prosthetics in a patient care setting.
"Secretary" means the Secretary of Financial and Professional Regulation.
"Technician" means a person who assists an orthotist, prosthetist, prosthetist/orthotist, or pedorthist with fabrication of orthoses, prostheses, or pedorthic devices but does not provide direct patient care.
(Source: P.A. 98-214, eff. 8-9-13.)

(225 ILCS 84/15)
(Section scheduled to be repealed on January 1, 2020)
Sec. 15. Exceptions. This Act shall not be construed to prohibit:
(1) a physician licensed in this State from engaging

in the practice for which he or she is licensed;

(2) a person licensed in this State under any other

Act from engaging in the practice for which he or she is licensed;

(3) the practice of orthotics, prosthetics, or

pedorthics by a person who is employed by the federal government or any bureau, division, or agency of the federal government while in the discharge of the employee's official duties;

(4) the practice of orthotics, prosthetics, or

pedorthics by (i) a student enrolled in a school of orthotics, prosthetics, or pedorthics, (ii) a resident continuing his or her clinical education in a residency accredited by the National Commission on Orthotic and Prosthetic Education, or (iii) a student in a qualified work experience program or internship in pedorthics;

(5) the practice of orthotics, prosthetics, or

pedorthics by one who is an orthotist, prosthetist, or pedorthist licensed under the laws of another state or territory of the United States or another country and has applied in writing to the Department, in a form and substance satisfactory to the Department, for a license as orthotist, prosthetist, or pedorthist and who is qualified to receive the license under Section 40 until (i) the expiration of 6 months after the filing of the written application, (ii) the withdrawal of the application, or (iii) the denial of the application by the Department;

(6) a person licensed by this State as a physical

therapist, occupational therapist, or advanced practice registered nurse from engaging in his or her profession; or

(7) a physician licensed under the Podiatric Medical

Practice Act of 1987 from engaging in his or her profession.

(Source: P.A. 100-513, eff. 1-1-18.)

(225 ILCS 84/20)
(Section scheduled to be repealed on January 1, 2020)
Sec. 20. Powers and duties of the Department.
(a) The Department shall exercise the powers and duties prescribed by the Civil Administrative Code of Illinois for the administration of licensure Acts and shall exercise other powers and duties necessary for effectuating the purposes of this Act.
(b) The Department shall adopt rules to administer and enforce this Act including, but not limited to, fees for original licensure, renewal and restoration of licenses and may prescribe forms to be issued to implement its rules. The Department shall exercise the powers and duties prescribed by this Act. At a minimum, the rules adopted by the Department shall include standards and criteria for licensure and for professional conduct and discipline. The Department shall consult with the Board in adopting rules. Notice of proposed rulemaking shall be transmitted to the Board, and the Department shall review the Board's response and inform the Board of any deviations.
(c) The Department at any time may seek the expert advice and knowledge of the Board on any matter relating to the enforcement of this Act.
(Source: P.A. 96-682, eff. 8-25-09.)

(225 ILCS 84/25)
(Section scheduled to be repealed on January 1, 2020)
Sec. 25. Board of Orthotics, Prosthetics, and Pedorthics.
(a) There is established a Board of Orthotics, Prosthetics, and Pedorthics, which shall consist of 6 voting members to be appointed by the Secretary. Three members shall be practicing licensed orthotists, licensed prosthetists, or licensed pedorthists. These members may be licensed in more than one discipline and their appointments must equally represent all 3 disciplines. One member shall be a member of the public who is a consumer of orthotic, prosthetic, or pedorthic professional services. One member shall be a public member who is not licensed under this Act or a consumer of services licensed under this Act. One member shall be a licensed physician.
(b) Each member of the Board shall serve a term of 3 years, except that of the initial appointments to the Board, 2 members shall be appointed for one year, 2 members shall be appointed for 2 years, and 2 members shall be appointed for 3 years. Each member shall hold office and execute his or her Board responsibilities until the qualification and appointment of his or her successor. No member of the Board shall serve more than 8 consecutive years or 2 full terms, whichever is greater.
(c) Members of the Board shall receive as compensation a reasonable sum as determined by the Secretary for each day actually engaged in the duties of the office and shall be reimbursed for reasonable expenses incurred in performing the duties of the office.
(d) Four members of the Board shall constitute a quorum. A quorum is required for all Board decisions.
(e) The Secretary may terminate the appointment of any member for cause which, in the opinion of the Secretary reasonably justifies termination, which may include, but is not limited to, a Board member who does not attend 2 consecutive meetings.
(f) Membership of the Board should reasonably reflect representation from the geographic areas in this State.
(Source: P.A. 96-682, eff. 8-25-09.)

(225 ILCS 84/30)
(Section scheduled to be repealed on January 1, 2020)
Sec. 30. Board; immunity; chairperson.
(a) Members of the Board shall be immune from suit in any action based upon any disciplinary proceeding or other activities performed in good faith as members of the Board.
(b) The Board shall annually elect a chairperson and vice chairperson who shall be licensed under this Act.
(Source: P.A. 91-590, eff. 1-1-00.)

(225 ILCS 84/35)
(Section scheduled to be repealed on January 1, 2020)
Sec. 35. Application for original license. An application for an original license shall be made to the Department in writing on a form prescribed by the Department and shall be accompanied by the required fee, which shall not be refundable. An application shall require information that in the judgement of the Department will enable the Department to pass on the qualifications of the applicant for a license.
(Source: P.A. 91-590, eff. 1-1-00.)

(225 ILCS 84/40)
(Section scheduled to be repealed on January 1, 2020)
Sec. 40. Qualifications for licensure as orthotist, prosthetist, or pedorthist.
(a) To qualify for a license to practice orthotics or prosthetics, a person shall:
(1) possess a baccalaureate degree from a college or

university;

(2) have completed the amount of formal training,

including, but not limited to, any hours of classroom education and clinical practice established and approved by the Department;

(3) complete a clinical residency in the professional

area for which a license is sought in accordance with standards, guidelines, or procedures for residencies inside or outside this State established and approved by the Department. The majority of training must be devoted to services performed under the supervision of a licensed practitioner of orthotics or prosthetics or a person certified as a Certified Orthotist (CO), Certified Prosthetist (CP), or Certified Prosthetist Orthotist (CPO) whose practice is located outside of the State;

(4) pass all written, practical, and oral

examinations that are required and approved by the Department; and

(5) be qualified to practice in accordance with

internationally accepted standards of orthotic and prosthetic care.

(b) To qualify for a license to practice pedorthics, a person shall:
(1) submit proof of a high school diploma or its

equivalent;

(2) have completed the amount of formal training,

including, but not limited to, any hours of classroom education and clinical practice established and approved by the Department;

(3) complete a qualified work experience program or

internship in pedorthics that has a minimum of 1,000 hours of pedorthic patient care experience in accordance with any standards, guidelines, or procedures established and approved by the Department. The majority of training must be devoted to services performed under the supervision of a licensed practitioner of pedorthics or a person certified as a Certified Pedorthist (C.Ped) whose practice is located outside of the State;

(4) pass all examinations that are required and

approved by the Department; and

(5) be qualified to practice in accordance with

nationally accepted standards of pedorthic care.

(c) The standards and requirements for licensure established by the Department shall be substantially equal to or in excess of standards commonly accepted in the profession of orthotics, prosthetics, or pedorthics. The Department shall adopt rules as necessary to set the standards and requirements.
(d) A person may be licensed in more than one discipline.
(Source: P.A. 96-682, eff. 8-25-09.)

(225 ILCS 84/45)
(Section scheduled to be repealed on January 1, 2020)
Sec. 45. Examination requirement.
(a) The Department may authorize examinations of applicants as orthotists, prosthetists, or pedorthists at times and places as it may determine. The examination of applicants shall be of a character to fairly test the qualifications of the applicant to practice orthotics, prosthetics, or pedorthics.
(b) Applicants for examination as orthotists, prosthetists, and pedorthists shall be required to pay, either to the Department or the designated testing service, a fee covering the cost of providing the examination. Failure to appear for the examination on the scheduled date at the time and place specified after the applicant's application for examination has been received and acknowledged by the Department or the designated testing service shall result in the forfeiture of the examination fee.
(c) If an applicant neglects, fails, or refuses to take an examination or fails to pass an examination for a license under this Act within 3 years after filing his or her application, the application shall be denied. All fees are nonrefundable. The applicant may make a new application for examination accompanied by the required fee and must furnish proof of meeting qualifications for licensure in effect at the time of new application.
(d) The Department shall set by rule the maximum number of attempts that an applicant may make to pass the examination within a specified period of time. The Department shall also determine any further training required before a reexamination.
(e) The Department may employ consultants for the purpose of preparing and conducting examinations. An applicant for an examination as an orthotist, a prosthetist, or pedorthist shall be required to pay, either to the Department or to the designated testing service, a fee covering the cost of providing the examination.
(Source: P.A. 91-590, eff. 1-1-00.)

(225 ILCS 84/50)
(Section scheduled to be repealed on January 1, 2020)
Sec. 50. Assistants; technicians.
(a) No person shall work as an assistant to an orthotist, prosthetist, or prosthetist/orthotist and provide patient care services or fabrication of orthoses or prostheses, unless he or she is doing the work under the supervision of a licensed orthotist or prosthetist.
(b) No person shall work as a technician, as defined in this Act, unless the work is performed under the supervision of a person licensed under this Act.
(Source: P.A. 91-590, eff. 1-1-00.)

(225 ILCS 84/55)
(Section scheduled to be repealed on January 1, 2020)
Sec. 55. License required. No person shall practice orthotics, prosthetics, or pedorthics in this State or hold himself or herself out as being able to practice either profession, unless he or she is licensed in accordance with this Act.
(Source: P.A. 96-682, eff. 8-25-09.)

(225 ILCS 84/56)
Sec. 56. (Repealed).
(Source: P.A. 91-590, eff. 1-1-00. Repealed by P.A. 96-682, eff. 8-25-09.)

(225 ILCS 84/57)
(Section scheduled to be repealed on January 1, 2020)
Sec. 57. Limitation on provision of care and services. A licensed orthotist, prosthetist, or pedorthist may provide care or services only if the care or services are provided pursuant to an order from (i) a licensed physician, (ii) a licensed podiatric physician, (iii) a licensed advanced practice registered nurse, or (iv) a licensed physician assistant. A licensed podiatric physician or advanced practice registered nurse collaborating with a podiatric physician may only order care or services concerning the foot from a licensed prosthetist.
(Source: P.A. 99-173, eff. 7-29-15; 100-513, eff. 1-1-18.)

(225 ILCS 84/60)
(Section scheduled to be repealed on January 1, 2020)
Sec. 60. Renewal; restoration; military service; inactive status.
(a) The expiration date and renewal period for each license issued under this Act shall be set by rule of the Department. The Board shall establish continuing education requirements for the renewal of a license. These requirements shall be based on established standards of competence.
(b) A person who has permitted his or her license to expire or who has had his or her license on inactive status may have his or her license restored by (i) making application to the Department, (ii) filing proof acceptable to the Department of his or her fitness to have his or her license restored including, but not limited to, sworn evidence certifying to active practice in another jurisdiction satisfactory to the Department, and (iii) paying the required restoration fee. If the person has not maintained an active practice in another jurisdiction satisfactory to the Department, the Board shall determine, by an evaluation program established by rule, his or her fitness to resume active status and may require the person to complete a period of evaluated clinical experience and may require successful completion of an examination.
(c) A person whose license expired while he or she was (i) in federal service on active duty within the armed forces of the United States or with the State militia called into service or training or (ii) in training or education under the supervision of the United States preliminary to induction into military service may have his or her license renewed or restored without paying a lapsed renewal fee if, within 2 years after termination from the service, training, or education except under conditions other than honorable, he or she furnished the Department with satisfactory evidence that he or she has been so engaged and that his or her service, training, or education has been terminated.
(d) A person who notifies the Department in writing on forms prescribed by the Department may elect to place his or her license on an inactive status and shall, subject to rules of the Department, be excused from payment of renewal fees until he or she notifies the Department in writing of his or her desire to resume active status.
(e) A person requesting restoration from inactive status shall be required to pay the current renewal fee and shall be required to restore his or her license as provided in Section 60 of this Act.
(f) An orthotist, prosthetist, or pedorthist whose license is on inactive status shall not practice orthotics, prosthetics, or pedorthics in this State.
(Source: P.A. 96-682, eff. 8-25-09.)

(225 ILCS 84/65)
Sec. 65. (Repealed).
(Source: P.A. 91-590, eff. 1-1-00. Repealed by P.A. 96-682, eff. 8-25-09.)

(225 ILCS 84/70)
(Section scheduled to be repealed on January 1, 2020)
Sec. 70. Endorsement. The Department may, at its discretion, license as either an orthotist, prosthetist, or pedorthist, without examination and on payment of the required fee, an applicant who is an orthotist, prosthetist, or pedorthist who is (i) licensed under the laws of another state, territory, or country, if the requirements for licensure in that state, territory, or country in which the applicant was licensed were, at the date of his or her licensure, substantially equal to the requirements in force in this State on that date or (ii) certified by a national certification organization with educational and testing standards as set forth by rule.
(Source: P.A. 96-682, eff. 8-25-09.)

(225 ILCS 84/75)
(Section scheduled to be repealed on January 1, 2020)
Sec. 75. Fees.
(a) The Department shall provide by rule for a schedule of fees to be paid for licenses by all applicants. All fees are not refundable.
(b) The fees for the administration and enforcement of this Act including, but not limited to, original licensure, renewal, and restoration shall be set by rule by the Department.
(c) All fees and fines collected under this Act shall be deposited into the General Professions Dedicated Fund.
(Source: P.A. 91-590, eff. 1-1-00.)

(225 ILCS 84/77)
(Section scheduled to be repealed on January 1, 2020)
Sec. 77. Returned checks; fines. Any person who delivers a check or other payment to the Department that is returned to the Department unpaid by the financial institution upon which it is drawn shall pay to the Department, in addition to the amount already owed to the Department, a fine of $50. The fines imposed by this Section are in addition to any other discipline provided under this Act for unlicensed practice or practice on a non-renewed license. The Department shall notify the person that payment of fees and fines shall be made to the Department by certified check or money order within 30 calendar days of the notification. If, after the expiration of 30 days from the date of the notification, the person has failed to submit the necessary remittance, the Department shall automatically terminate the license or deny the application, without hearing. If, after termination or denial, the person seeks a license, he or she shall apply to the Department for restoration or issuance of the license and pay all fees and fines due to the Department. The Department may establish a fee for the processing of an application for restoration of a license, designed to cover all expenses of processing the application. The Secretary may waive the fines due under this Section in individual cases where the Secretary finds that the fines would be unreasonable or unnecessarily burdensome.
(Source: P.A. 96-682, eff. 8-25-09.)

(225 ILCS 84/80)
(Section scheduled to be repealed on January 1, 2020)
Sec. 80. Roster of licensees and registrants. The Department shall maintain a current roster of the names and addresses of all licensees, registrants, and all persons whose licenses have been suspended, revoked, or otherwise disciplined. This roster shall be available upon written request and payment of the required fee.
(Source: P.A. 96-682, eff. 8-25-09.)

(225 ILCS 84/85)
(Section scheduled to be repealed on January 1, 2020)
Sec. 85. Practice by corporations. Nothing in this Act shall restrict licensees from forming professional service corporations under and in accordance with the provisions of the Professional Service Corporation Act.
(Source: P.A. 96-682, eff. 8-25-09.)

(225 ILCS 84/90)
(Section scheduled to be repealed on January 1, 2020)
Sec. 90. Grounds for discipline.
(a) The Department may refuse to issue or renew a license, or may revoke or suspend a license, or may suspend, place on probation, or reprimand a licensee or take other disciplinary or non-disciplinary action as the Department may deem proper, including, but not limited to, the imposition of fines not to exceed $10,000 for each violation for one or any combination of the following:
(1) Making a material misstatement in furnishing

information to the Department or the Board.

(2) Violations of or negligent or intentional

disregard of this Act or its rules.

(3) Conviction of, or entry of a plea of guilty or

nolo contendere to any crime that is a felony under the laws of the United States or any state or territory thereof or that is a misdemeanor of which an essential element is dishonesty, or any crime that is directly related to the practice of the profession.

(4) Making a misrepresentation for the purpose of

obtaining a license.

(5) A pattern of practice or other behavior that

demonstrates incapacity or incompetence to practice under this Act.

(6) Gross negligence under this Act.
(7) Aiding or assisting another person in violating a

provision of this Act or its rules.

(8) Failing to provide information within 60 days in

response to a written request made by the Department.

(9) Engaging in dishonorable, unethical, or

unprofessional conduct or conduct of a character likely to deceive, defraud, or harm the public.

(10) Inability to practice with reasonable judgment,

skill, or safety as a result of habitual or excessive use or addiction to alcohol, narcotics, stimulants, or any other chemical agent or drug.

(11) Discipline by another state or territory of the

United States, the federal government, or foreign nation, if at least one of the grounds for the discipline is the same or substantially equivalent to one set forth in this Section.

(12) Directly or indirectly giving to or receiving

from a person, firm, corporation, partnership, or association a fee, commission, rebate, or other form of compensation for professional services not actually or personally rendered. Nothing in this paragraph (12) affects any bona fide independent contractor or employment arrangements among health care professionals, health facilities, health care providers, or other entities, except as otherwise prohibited by law. Any employment arrangements may include provisions for compensation, health insurance, pension, or other employment benefits for the provision of services within the scope of the licensee's practice under this Act. Nothing in this paragraph (12) shall be construed to require an employment arrangement to receive professional fees for services rendered.

(13) A finding by the Board that the licensee or

registrant, after having his or her license placed on probationary status, has violated the terms of probation.

(14) Abandonment of a patient or client.
(15) Willfully making or filing false records or

reports in his or her practice including, but not limited to, false records filed with State agencies or departments.

(16) Willfully failing to report an instance of

suspected child abuse or neglect as required by the Abused and Neglected Child Reporting Act.

(17) Inability to practice the profession with

reasonable judgment, skill, or safety as a result of a physical illness, including, but not limited to, deterioration through the aging process or loss of motor skill, or a mental illness or disability.

(18) Solicitation of professional services using

false or misleading advertising.

(b) In enforcing this Section, the Department or Board upon a showing of a possible violation, may compel a licensee or applicant to submit to a mental or physical examination, or both, as required by and at the expense of the Department. The Department or Board may order the examining physician to present testimony concerning the mental or physical examination of the licensee or applicant. No information shall be excluded by reason of any common law or statutory privilege relating to communications between the licensee or applicant and the examining physician. The examining physicians shall be specifically designated by the Board or Department. The individual to be examined may have, at his or her own expense, another physician of his or her choice present during all aspects of this examination. Failure of an individual to submit to a mental or physical examination, when directed, shall be grounds for the immediate suspension of his or her license until the individual submits to the examination if the Department finds that the refusal to submit to the examination was without reasonable cause as defined by rule.
In instances in which the Secretary immediately suspends a person's license for his or her failure to submit to a mental or physical examination, when directed, a hearing on that person's license must be convened by the Department within 15 days after the suspension and completed without appreciable delay.
In instances in which the Secretary otherwise suspends a person's license pursuant to the results of a compelled mental or physical examination, a hearing on that person's license must be convened by the Department within 15 days after the suspension and completed without appreciable delay. The Department and Board shall have the authority to review the subject individual's record of treatment and counseling regarding the impairment to the extent permitted by applicable federal statutes and regulations safeguarding the confidentiality of medical records.
An individual licensed under this Act and affected under this Section shall be afforded an opportunity to demonstrate to the Department or Board that he or she can resume practice in compliance with acceptable and prevailing standards under the provisions of his or her license.
(c) The Department shall deny a license or renewal authorized by this Act to a person who has defaulted on an educational loan or scholarship provided or guaranteed by the Illinois Student Assistance Commission or any governmental agency of this State in accordance with subsection (a)(5) of Section 2105-15 of the Department of Professional Regulation Law of the Civil Administrative Code of Illinois (20 ILCS 2105/2105-15).
(d) In cases where the Department of Healthcare and Family Services (formerly Department of Public Aid) has previously determined that a licensee or a potential licensee is more than 30 days delinquent in the payment of child support and has subsequently certified the delinquency to the Department, the Department may refuse to issue or renew or may revoke or suspend that person's license or may take other disciplinary action against that person based solely upon the certification of delinquency made by the Department of Healthcare and Family Services in accordance with subsection (a)(5) of Section 2105-15 of the Department of Professional Regulation Law of the Civil Administrative Code of Illinois (20 ILCS 2105/2105-15).
(e) The Department may refuse to issue or renew a license, or may revoke or suspend a license, for failure to file a return, to pay the tax, penalty, or interest shown in a filed return, or to pay any final assessment of tax, penalty, or interest as required by any tax Act administered by the Department of Revenue, until such time as the requirements of the tax Act are satisfied in accordance with subsection (g) of Section 2105-15 of the Department of Professional Regulation Law of the Civil Administrative Code of Illinois (20 ILCS 2105/2105-15).
(Source: P.A. 98-756, eff. 7-16-14.)

(225 ILCS 84/93)
(Section scheduled to be repealed on January 1, 2020)
Sec. 93. Suspension of license for failure to pay restitution. The Department, without further process or hearing, shall suspend the license or other authorization to practice of any person issued under this Act who has been certified by court order as not having paid restitution to a person under Section 8A-3.5 of the Illinois Public Aid Code or under Section 17-10.5 or 46-1 of the Criminal Code of 1961 or the Criminal Code of 2012. A person whose license or other authorization to practice is suspended under this Section is prohibited from practicing until the restitution is made in full.
(Source: P.A. 96-1551, eff. 7-1-11; 97-1150, eff. 1-25-13.)

(225 ILCS 84/95)
(Section scheduled to be repealed on January 1, 2020)
Sec. 95. Injunction; cease and desist order.
(a) If any person, company, or corporation violates a provision of this Act, the Secretary may, in the name of the People of the State of Illinois and through the Attorney General of the State of Illinois or the State's Attorney of the county in which the violation is alleged to have occurred, petition for an order enjoining the violation or for an order enforcing compliance with this Act. Upon the filing of a verified petition in court, the court may issue a temporary restraining order, without notice or bond, and may preliminarily and permanently enjoin the violation. If it is established that the person, company, or corporation has violated or is violating the injunction, the court may punish the offender for contempt of court. Proceedings under this Section shall be in addition to, and not in lieu of, all other remedies and penalties provided by this Act.
(b) If a person practices as an orthotist, prosthetist, or pedorthist or holds himself or herself out as an orthotist, prosthetist, or pedorthist without being licensed under the provisions of this Act, then any other licensed orthotist, prosthetist, or pedorthist, any interested party, or any person injured by the person may, in addition to the Secretary, petition for relief as provided in subsection (a) of this Section.
(c) If a company or corporation holds itself out to provide orthotic, prosthetic, or pedorthic services without having an orthotist, prosthetist, or pedorthist licensed under the provisions of this Act on its staff to provide those services, then any other licensed orthotist, prosthetist, or pedorthist or any interested party or injured person may, in addition to the Secretary, petition for relief as provided in subsection (a) of this Section.
(d) Whenever in the opinion of the Department a person, company, or corporation violates a provision of this Act, the Department may issue a rule to show cause why an order to cease and desist should not be entered against him, her, or it. The rule shall clearly set forth the grounds relied upon by the Department and shall provide a period of 7 days from the date of the rule to file an answer to the satisfaction of the Department. Failure to answer to the satisfaction of the Department shall cause an order to cease and desist to be issued immediately.
(Source: P.A. 96-682, eff. 8-25-09.)

(225 ILCS 84/100)
(Section scheduled to be repealed on January 1, 2020)
Sec. 100. Investigations; notice and hearing.
(a) The Department may investigate the actions of an applicant or of a person or persons holding or claiming to hold a license.
(b) The Department may also investigate the actions of a company or corporation that holds itself out to provide orthotic, prosthetic, or pedorthic services with or without having an orthotist, prosthetist, or pedorthist licensed under the provisions of this Act on its staff to provide those services.
(c) Before refusing to issue or renew a license or taking any other disciplinary action with respect to a license, the Department shall, at least 30 days prior to the date set for the hearing, notify in writing the applicant for or holder of a license of the nature of the charges and that a hearing will be held on the date designated. The written notice may be served by personal delivery or by certified or registered mail to the respondent at the address of record with the Department. At the time and place fixed in the notice, the Board shall proceed to hear the charges. The parties or their counsel shall be afforded ample opportunity to present statements, testimony, evidence, and argument that may be pertinent to the charges or to the defense to the charges. The Board may continue the hearing from time to time.
(Source: P.A. 96-682, eff. 8-25-09.)

(225 ILCS 84/103)
(Section scheduled to be repealed on January 1, 2020)
Sec. 103. Subpoenas; depositions; oaths.
(a) The Department has the power to subpoena documents, books, records, or other materials and to bring before it any person and to take testimony either orally or by deposition, or any combination thereof, with the same fees and mileage and in the same manner as prescribed in civil cases in the courts of this State.
(b) The Secretary, the designated hearing officer, and every member of the Board has the power to administer oaths to witnesses at any hearing that the Department is authorized to conduct, and any other oaths authorized in any Act administered by the Department.
(Source: P.A. 96-682, eff. 8-25-09.)

(225 ILCS 84/105)
(Section scheduled to be repealed on January 1, 2020)
Sec. 105. Record of proceedings. The Department, at its own expense, shall preserve a record of all proceedings at the formal hearing of any case. The notice of hearing, complaint, and all other documents in the nature of pleadings and written motions filed in the proceedings, the transcripts of testimony, the report of the Board, and orders of the Department shall be in the record of the proceeding.
(Source: P.A. 96-682, eff. 8-25-09.)

(225 ILCS 84/107)
(Section scheduled to be repealed on January 1, 2020)
Sec. 107. Unlicensed practice; civil penalty.
(a) Any person who practices, offers to practice, attempts to practice, or holds oneself out to practice orthotics, prosthetics, or pedorthics or performs the functions and duties of orthotist, prosthetist, or pedorthist without being licensed under this Act shall, in addition to any other penalty provided by law, pay a civil penalty to the Department in an amount not to exceed $10,000 for each offense as determined by the Department. The civil penalty shall be assessed by the Department after a hearing is held in accordance with the provisions set forth in this Act regarding the provision of a hearing for the discipline of a licensee.
(b) Any company or corporation that offers to practice, attempts to practice, or holds itself out to provide orthotic, prosthetic, or pedorthic services without having an orthotist, prosthetist, or pedorthist licensed under the provisions of this Act on its staff to provide those services shall, in addition to any other penalty provided by law, pay a civil penalty to the Department in an amount not to exceed $10,000 for each offense as determined by the Department. The civil penalty shall be assessed by the Department after a hearing is held in accordance with the provisions set forth in this Act regarding the provision of a hearing for the discipline of a licensee.
(c) The Department has the authority and power to investigate any and all unlicensed activity.
(d) The civil penalty shall be paid within 60 days after the effective date of the order imposing the civil penalty. The order shall constitute a judgment and may be filed and execution had thereon in the same manner as any judgment from any court of record.
(Source: P.A. 96-682, eff. 8-25-09.)

(225 ILCS 84/110)
(Section scheduled to be repealed on January 1, 2020)
Sec. 110. Compelling testimony. A circuit court may, upon application of the Secretary or his or her designee or the applicant or licensee against whom proceedings under Section 100 of this Act are pending, enter an order requiring the attendance of witnesses and their testimony and requiring the production of documents, papers, files, books, and records in connection with a hearing or investigation. The court may compel obedience to its order through contempt proceedings.
(Source: P.A. 96-682, eff. 8-25-09.)

(225 ILCS 84/115)
(Section scheduled to be repealed on January 1, 2020)
Sec. 115. Board findings and recommendations. At the conclusion of a hearing, the Board shall present to the Secretary a written report of its findings and recommendations. The report shall contain a finding of whether or not the accused person violated this Act or failed to comply with the conditions required in this Act. The Board shall specify the nature of the violation or failure to comply and shall make its recommendations to the Secretary. The report of findings and recommendations of the Board shall be the basis for the Department's order for the refusal or for the granting of a license, unless the Secretary determines that the Board report is contrary to the manifest weight of the evidence, in which case the Secretary may issue an order in contravention to the Board report. A Board finding is not admissible in evidence against the person in a criminal prosecution brought for a violation of this Act, but the hearing and finding are not a bar to a criminal prosecution brought for a violation of this Act.
(Source: P.A. 96-682, eff. 8-25-09.)

(225 ILCS 84/120)
(Section scheduled to be repealed on January 1, 2020)
Sec. 120. Motion for rehearing. In any case involving the refusal to issue or renew a license or the discipline of a licensee, a copy of the Board's report shall be served upon the respondent by the Department, either personally or as provided in this Act for the service of the notice of hearing. Within 20 days after service, the respondent may present to the Department a motion in writing for a rehearing, which shall specify the particular grounds for rehearing. If no motion for rehearing is filed, then upon the expiration of the time specified for filing the motion, or if a motion for rehearing is denied, upon the denial, the Secretary may enter an order in accordance with recommendations of the Board, except as provided in Section 115 of this Act. If the respondent orders from the reporting service and pays for a transcript of the record within the time for filing a motion for rehearing, the 20-day period within which the motion may be filed shall commence upon the delivery of the transcript to the respondent.
(Source: P.A. 96-682, eff. 8-25-09.)

(225 ILCS 84/125)
(Section scheduled to be repealed on January 1, 2020)
Sec. 125. Rehearing on order of Secretary. Whenever the Secretary is not satisfied that substantial justice has been done in the revocation, suspension, or refusal to issue or renew a license the Secretary may order a rehearing by the same or other examiners.
(Source: P.A. 96-682, eff. 8-25-09.)

(225 ILCS 84/130)
(Section scheduled to be repealed on January 1, 2020)
Sec. 130. Appointment of hearing officer. The Secretary shall have the authority to appoint an attorney licensed to practice law in the State of Illinois to serve as a hearing officer in an action for refusal to issue or renew a license or to discipline a licensee. The hearing officer shall have full authority to conduct the hearing. The hearing officer shall report his or her findings and recommendations to the Board and the Secretary. The Board shall have 60 days from receipt of the report to review the report of the hearing officer and present its findings of fact, conclusions of law, and recommendations to the Secretary. If the Board fails to present its report within the 60-day period, the Secretary shall issue an order based on the report of the hearing officer. If the Secretary determines that the Board's report is contrary to the manifest weight of the evidence, he or she may issue an order in contravention of the Board's report. Nothing in this Section shall prohibit a Board member from attending an informal conference and such participation shall not be grounds for recusal from any other proceeding.
(Source: P.A. 96-682, eff. 8-25-09.)

(225 ILCS 84/135)
(Section scheduled to be repealed on January 1, 2020)
Sec. 135. Order or certified copy. An order or a certified copy of an order, over the seal of the Department and purporting to be signed by the Secretary, shall be prima facie proof:
(1) that the signature is the genuine signature of

the Secretary;

(2) that the Secretary is duly appointed and

qualified; and

(3) that the Board and its members are qualified to

act.

(Source: P.A. 96-682, eff. 8-25-09.)

(225 ILCS 84/140)
(Section scheduled to be repealed on January 1, 2020)
Sec. 140. Restoration of suspended or revoked license. At any time after the suspension or revocation of any license, the Department may restore the license to the accused person upon the written recommendation of the Board unless, after an investigation and a hearing, the Board determines that restoration is not in the public interest.
(Source: P.A. 91-590, eff. 1-1-00.)

(225 ILCS 84/145)
(Section scheduled to be repealed on January 1, 2020)
Sec. 145. Surrender of license. Upon the revocation or suspension of a license, the licensee shall immediately surrender the license to the Department, and if the licensee fails to do so, the Department shall have the right to seize the license.
(Source: P.A. 91-590, eff. 1-1-00.)

(225 ILCS 84/150)
(Section scheduled to be repealed on January 1, 2020)
Sec. 150. Temporary suspension of a license. The Secretary may temporarily suspend the license of an orthotist, prosthetist, or pedorthist without a hearing simultaneously with the institution of proceedings for a hearing provided for in Section 95 of this Act if the Secretary finds that evidence in his or her possession indicates that a licensee's continuation in practice would constitute an imminent danger to the public. If the Secretary temporarily suspends a license without a hearing, a hearing by the Board must be held within 30 days after the suspension and completed without appreciable delay.
(Source: P.A. 96-682, eff. 8-25-09.)

(225 ILCS 84/155)
(Section scheduled to be repealed on January 1, 2020)
Sec. 155. Administrative Review Law; venue. All final administrative decisions of the Department are subject to judicial review pursuant to the provisions of the Administrative Review Law and its rules. The term "administrative decision" has the same meaning as in Section 3-101 of the Administrative Review Law. Proceedings for judicial review shall be commenced in the circuit court of the county in which the party applying for review resides, but if the party is not a resident of this State, the venue shall be in Sangamon County.
(Source: P.A. 91-590, eff. 1-1-00.)

(225 ILCS 84/160)
(Section scheduled to be repealed on January 1, 2020)
Sec. 160. Certifications of record; costs. The Department shall not be required to certify any record to the court or file any answer in court or otherwise appear in any court in a judicial review proceeding unless there is filed in the court with the complaint a receipt from the Department acknowledging payment of the costs of furnishing and certifying the record, which cost shall be determined by the Department. Failure on the part of a plaintiff to file a receipt in court shall be grounds for dismissal of the action.
(Source: P.A. 96-682, eff. 8-25-09.)

(225 ILCS 84/165)
(Section scheduled to be repealed on January 1, 2020)
Sec. 165. Penalties. A person who is found to have violated a provision of this Act is guilty of a Class A misdemeanor for a first offense and is guilty of a Class 4 felony for a second or subsequent offense.
(Source: P.A. 91-590, eff. 1-1-00.)

(225 ILCS 84/170)
(Section scheduled to be repealed on January 1, 2020)
Sec. 170. Illinois Administrative Procedure Act. The Illinois Administrative Procedure Act is hereby expressly adopted and incorporated in this Act as if all of the provisions of that Act were included in this Act, except that the provision of subsection (d) of Section 10-65 of the Illinois Administrative Procedure Act, which provides that at hearings the licensee has the right to show compliance with all lawful requirements for retention, continuation, or renewal of the license, is specifically excluded and for purposes of this Act. The notice required under Section 10-25 of the Illinois Administrative Procedure Act is deemed sufficient when mailed to the last known address of a party.
(Source: P.A. 91-590, eff. 1-1-00.)

(225 ILCS 84/175)
(Section scheduled to be repealed on January 1, 2020)
Sec. 175. Home rule preemption. It is declared to be the public policy of this State, pursuant to paragraph (h) of Section 6 of Article VII of the Illinois Constitution of 1970, that a power or function set forth in this Act to be exercised by the State is an exclusive State power or function. No power or function granted under this Act shall be exercised concurrently, either directly or indirectly, by a unit of local government, including home rule units, except as otherwise provided in this Act.
(Source: P.A. 91-590, eff. 1-1-00.)

(225 ILCS 84/250)
(Section scheduled to be repealed on January 1, 2020)
Sec. 250. (Amendatory provisions; text omitted).
(Source: P.A. 91-590, eff. 1-1-00; text omitted.)

(225 ILCS 84/999)
(Section scheduled to be repealed on January 1, 2020)
Sec. 999. Effective date. This Act takes effect January 1, 2000.
(Source: P.A. 91-590, eff. 1-1-00.)



225 ILCS 85/ - Pharmacy Practice Act.

(225 ILCS 85/1) (from Ch. 111, par. 4121)
(Section scheduled to be repealed on January 1, 2020)
Sec. 1. The Practice of Pharmacy in the State of Illinois is declared a professional practice affecting the public health, safety and welfare and is subject to regulation and control in the public interest. It is further declared to be a matter of public interest and concern that the practice of pharmacy, as defined in this Act, merit and receive the confidence of the public and that only qualified persons be permitted to practice pharmacy in the State of Illinois. This Act shall be liberally construed to carry out these objects and purposes.
(Source: P.A. 85-796.)

(225 ILCS 85/2) (from Ch. 111, par. 4122)
(Section scheduled to be repealed on January 1, 2020)
Sec. 2. This Act shall be known as the Pharmacy Practice Act.
(Source: P.A. 95-689, eff. 10-29-07.)

(225 ILCS 85/2.5)
(Section scheduled to be repealed on January 1, 2020)
Sec. 2.5. References to Department or Director of Professional Regulation. References in this Act (i) to the Department of Professional Regulation are deemed, in appropriate contexts, to be references to the Department of Financial and Professional Regulation and (ii) to the Director of Professional Regulation are deemed, in appropriate contexts, to be references to the Secretary of Financial and Professional Regulation.
(Source: P.A. 95-689, eff. 10-29-07.)

(225 ILCS 85/3)
(Text of Section from P.A. 100-208)
(Section scheduled to be repealed on January 1, 2020)
Sec. 3. Definitions. For the purpose of this Act, except where otherwise limited therein:
(a) "Pharmacy" or "drugstore" means and includes every store, shop, pharmacy department, or other place where pharmacist care is provided by a pharmacist (1) where drugs, medicines, or poisons are dispensed, sold or offered for sale at retail, or displayed for sale at retail; or (2) where prescriptions of physicians, dentists, advanced practice nurses, physician assistants, veterinarians, podiatric physicians, or optometrists, within the limits of their licenses, are compounded, filled, or dispensed; or (3) which has upon it or displayed within it, or affixed to or used in connection with it, a sign bearing the word or words "Pharmacist", "Druggist", "Pharmacy", "Pharmaceutical Care", "Apothecary", "Drugstore", "Medicine Store", "Prescriptions", "Drugs", "Dispensary", "Medicines", or any word or words of similar or like import, either in the English language or any other language; or (4) where the characteristic prescription sign (Rx) or similar design is exhibited; or (5) any store, or shop, or other place with respect to which any of the above words, objects, signs or designs are used in any advertisement.
(b) "Drugs" means and includes (1) articles recognized in the official United States Pharmacopoeia/National Formulary (USP/NF), or any supplement thereto and being intended for and having for their main use the diagnosis, cure, mitigation, treatment or prevention of disease in man or other animals, as approved by the United States Food and Drug Administration, but does not include devices or their components, parts, or accessories; and (2) all other articles intended for and having for their main use the diagnosis, cure, mitigation, treatment or prevention of disease in man or other animals, as approved by the United States Food and Drug Administration, but does not include devices or their components, parts, or accessories; and (3) articles (other than food) having for their main use and intended to affect the structure or any function of the body of man or other animals; and (4) articles having for their main use and intended for use as a component or any articles specified in clause (1), (2) or (3); but does not include devices or their components, parts or accessories.
(c) "Medicines" means and includes all drugs intended for human or veterinary use approved by the United States Food and Drug Administration.
(d) "Practice of pharmacy" means:
(1) the interpretation and the provision of

assistance in the monitoring, evaluation, and implementation of prescription drug orders;

(2) the dispensing of prescription drug orders;
(3) participation in drug and device selection;
(4) drug administration limited to the administration

of oral, topical, injectable, and inhalation as follows:

(A) in the context of patient education on the

proper use or delivery of medications;

(B) vaccination of patients 14 years of age and

older pursuant to a valid prescription or standing order, by a physician licensed to practice medicine in all its branches, upon completion of appropriate training, including how to address contraindications and adverse reactions set forth by rule, with notification to the patient's physician and appropriate record retention, or pursuant to hospital pharmacy and therapeutics committee policies and procedures; and

(C) administration of injections of

alpha-hydroxyprogesterone caproate, pursuant to a valid prescription, by a physician licensed to practice medicine in all its branches, upon completion of appropriate training, including how to address contraindications and adverse reactions set forth by rule, with notification to the patient's physician and appropriate record retention, or pursuant to hospital pharmacy and therapeutics committee policies and procedures;

(5) vaccination of patients ages 10 through 13

limited to the Influenza (inactivated influenza vaccine and live attenuated influenza intranasal vaccine) and Tdap (defined as tetanus, diphtheria, acellular pertussis) vaccines, pursuant to a valid prescription or standing order, by a physician licensed to practice medicine in all its branches, upon completion of appropriate training, including how to address contraindications and adverse reactions set forth by rule, with notification to the patient's physician and appropriate record retention, or pursuant to hospital pharmacy and therapeutics committee policies and procedures;

(6) drug regimen review;
(7) drug or drug-related research;
(8) the provision of patient counseling;
(9) the practice of telepharmacy;
(10) the provision of those acts or services

necessary to provide pharmacist care;

(11) medication therapy management; and
(12) the responsibility for compounding and labeling

of drugs and devices (except labeling by a manufacturer, repackager, or distributor of non-prescription drugs and commercially packaged legend drugs and devices), proper and safe storage of drugs and devices, and maintenance of required records.

A pharmacist who performs any of the acts defined as the practice of pharmacy in this State must be actively licensed as a pharmacist under this Act.
(e) "Prescription" means and includes any written, oral, facsimile, or electronically transmitted order for drugs or medical devices, issued by a physician licensed to practice medicine in all its branches, dentist, veterinarian, podiatric physician, or optometrist, within the limits of their licenses, by a physician assistant in accordance with subsection (f) of Section 4, or by an advanced practice nurse in accordance with subsection (g) of Section 4, containing the following: (1) name of the patient; (2) date when prescription was issued; (3) name and strength of drug or description of the medical device prescribed; and (4) quantity; (5) directions for use; (6) prescriber's name, address, and signature; and (7) DEA number where required, for controlled substances. The prescription may, but is not required to, list the illness, disease, or condition for which the drug or device is being prescribed. DEA numbers shall not be required on inpatient drug orders.
(f) "Person" means and includes a natural person, copartnership, association, corporation, government entity, or any other legal entity.
(g) "Department" means the Department of Financial and Professional Regulation.
(h) "Board of Pharmacy" or "Board" means the State Board of Pharmacy of the Department of Financial and Professional Regulation.
(i) "Secretary" means the Secretary of Financial and Professional Regulation.
(j) "Drug product selection" means the interchange for a prescribed pharmaceutical product in accordance with Section 25 of this Act and Section 3.14 of the Illinois Food, Drug and Cosmetic Act.
(k) "Inpatient drug order" means an order issued by an authorized prescriber for a resident or patient of a facility licensed under the Nursing Home Care Act, the ID/DD Community Care Act, the MC/DD Act, the Specialized Mental Health Rehabilitation Act of 2013, or the Hospital Licensing Act, or "An Act in relation to the founding and operation of the University of Illinois Hospital and the conduct of University of Illinois health care programs", approved July 3, 1931, as amended, or a facility which is operated by the Department of Human Services (as successor to the Department of Mental Health and Developmental Disabilities) or the Department of Corrections.
(k-5) "Pharmacist" means an individual health care professional and provider currently licensed by this State to engage in the practice of pharmacy.
(l) "Pharmacist in charge" means the licensed pharmacist whose name appears on a pharmacy license and who is responsible for all aspects of the operation related to the practice of pharmacy.
(m) "Dispense" or "dispensing" means the interpretation, evaluation, and implementation of a prescription drug order, including the preparation and delivery of a drug or device to a patient or patient's agent in a suitable container appropriately labeled for subsequent administration to or use by a patient in accordance with applicable State and federal laws and regulations. "Dispense" or "dispensing" does not mean the physical delivery to a patient or a patient's representative in a home or institution by a designee of a pharmacist or by common carrier. "Dispense" or "dispensing" also does not mean the physical delivery of a drug or medical device to a patient or patient's representative by a pharmacist's designee within a pharmacy or drugstore while the pharmacist is on duty and the pharmacy is open.
(n) "Nonresident pharmacy" means a pharmacy that is located in a state, commonwealth, or territory of the United States, other than Illinois, that delivers, dispenses, or distributes, through the United States Postal Service, commercially acceptable parcel delivery service, or other common carrier, to Illinois residents, any substance which requires a prescription.
(o) "Compounding" means the preparation and mixing of components, excluding flavorings, (1) as the result of a prescriber's prescription drug order or initiative based on the prescriber-patient-pharmacist relationship in the course of professional practice or (2) for the purpose of, or incident to, research, teaching, or chemical analysis and not for sale or dispensing. "Compounding" includes the preparation of drugs or devices in anticipation of receiving prescription drug orders based on routine, regularly observed dispensing patterns. Commercially available products may be compounded for dispensing to individual patients only if all of the following conditions are met: (i) the commercial product is not reasonably available from normal distribution channels in a timely manner to meet the patient's needs and (ii) the prescribing practitioner has requested that the drug be compounded.
(p) (Blank).
(q) (Blank).
(r) "Patient counseling" means the communication between a pharmacist or a student pharmacist under the supervision of a pharmacist and a patient or the patient's representative about the patient's medication or device for the purpose of optimizing proper use of prescription medications or devices. "Patient counseling" may include without limitation (1) obtaining a medication history; (2) acquiring a patient's allergies and health conditions; (3) facilitation of the patient's understanding of the intended use of the medication; (4) proper directions for use; (5) significant potential adverse events; (6) potential food-drug interactions; and (7) the need to be compliant with the medication therapy. A pharmacy technician may only participate in the following aspects of patient counseling under the supervision of a pharmacist: (1) obtaining medication history; (2) providing the offer for counseling by a pharmacist or student pharmacist; and (3) acquiring a patient's allergies and health conditions.
(s) "Patient profiles" or "patient drug therapy record" means the obtaining, recording, and maintenance of patient prescription information, including prescriptions for controlled substances, and personal information.
(t) (Blank).
(u) "Medical device" means an instrument, apparatus, implement, machine, contrivance, implant, in vitro reagent, or other similar or related article, including any component part or accessory, required under federal law to bear the label "Caution: Federal law requires dispensing by or on the order of a physician". A seller of goods and services who, only for the purpose of retail sales, compounds, sells, rents, or leases medical devices shall not, by reasons thereof, be required to be a licensed pharmacy.
(v) "Unique identifier" means an electronic signature, handwritten signature or initials, thumb print, or other acceptable biometric or electronic identification process as approved by the Department.
(w) "Current usual and customary retail price" means the price that a pharmacy charges to a non-third-party payor.
(x) "Automated pharmacy system" means a mechanical system located within the confines of the pharmacy or remote location that performs operations or activities, other than compounding or administration, relative to storage, packaging, dispensing, or distribution of medication, and which collects, controls, and maintains all transaction information.
(y) "Drug regimen review" means and includes the evaluation of prescription drug orders and patient records for (1) known allergies; (2) drug or potential therapy contraindications; (3) reasonable dose, duration of use, and route of administration, taking into consideration factors such as age, gender, and contraindications; (4) reasonable directions for use; (5) potential or actual adverse drug reactions; (6) drug-drug interactions; (7) drug-food interactions; (8) drug-disease contraindications; (9) therapeutic duplication; (10) patient laboratory values when authorized and available; (11) proper utilization (including over or under utilization) and optimum therapeutic outcomes; and (12) abuse and misuse.
(z) "Electronic transmission prescription" means any prescription order for which a facsimile or electronic image of the order is electronically transmitted from a licensed prescriber to a pharmacy. "Electronic transmission prescription" includes both data and image prescriptions.
(aa) "Medication therapy management services" means a distinct service or group of services offered by licensed pharmacists, physicians licensed to practice medicine in all its branches, advanced practice nurses authorized in a written agreement with a physician licensed to practice medicine in all its branches, or physician assistants authorized in guidelines by a supervising physician that optimize therapeutic outcomes for individual patients through improved medication use. In a retail or other non-hospital pharmacy, medication therapy management services shall consist of the evaluation of prescription drug orders and patient medication records to resolve conflicts with the following:
(1) known allergies;
(2) drug or potential therapy contraindications;
(3) reasonable dose, duration of use, and route of

administration, taking into consideration factors such as age, gender, and contraindications;

(4) reasonable directions for use;
(5) potential or actual adverse drug reactions;
(6) drug-drug interactions;
(7) drug-food interactions;
(8) drug-disease contraindications;
(9) identification of therapeutic duplication;
(10) patient laboratory values when authorized and

available;

(11) proper utilization (including over or under

utilization) and optimum therapeutic outcomes; and

(12) drug abuse and misuse.
"Medication therapy management services" includes the following:
(1) documenting the services delivered and

communicating the information provided to patients' prescribers within an appropriate time frame, not to exceed 48 hours;

(2) providing patient counseling designed to enhance

a patient's understanding and the appropriate use of his or her medications; and

(3) providing information, support services, and

resources designed to enhance a patient's adherence with his or her prescribed therapeutic regimens.

"Medication therapy management services" may also include patient care functions authorized by a physician licensed to practice medicine in all its branches for his or her identified patient or groups of patients under specified conditions or limitations in a standing order from the physician.
"Medication therapy management services" in a licensed hospital may also include the following:
(1) reviewing assessments of the patient's health

status; and

(2) following protocols of a hospital pharmacy and

therapeutics committee with respect to the fulfillment of medication orders.

(bb) "Pharmacist care" means the provision by a pharmacist of medication therapy management services, with or without the dispensing of drugs or devices, intended to achieve outcomes that improve patient health, quality of life, and comfort and enhance patient safety.
(cc) "Protected health information" means individually identifiable health information that, except as otherwise provided, is:
(1) transmitted by electronic media;
(2) maintained in any medium set forth in the

definition of "electronic media" in the federal Health Insurance Portability and Accountability Act; or

(3) transmitted or maintained in any other form or

medium.

"Protected health information" does not include individually identifiable health information found in:
(1) education records covered by the federal Family

Educational Right and Privacy Act; or

(2) employment records held by a licensee in its role

as an employer.

(dd) "Standing order" means a specific order for a patient or group of patients issued by a physician licensed to practice medicine in all its branches in Illinois.
(ee) "Address of record" means the address recorded by the Department in the applicant's or licensee's application file or license file, as maintained by the Department's licensure maintenance unit.
(ff) "Home pharmacy" means the location of a pharmacy's primary operations.
(Source: P.A. 99-180, eff. 7-29-15; 100-208, eff. 1-1-18.)

(Text of Section from P.A. 100-497)
(Section scheduled to be repealed on January 1, 2020)
Sec. 3. Definitions. For the purpose of this Act, except where otherwise limited therein:
(a) "Pharmacy" or "drugstore" means and includes every store, shop, pharmacy department, or other place where pharmacist care is provided by a pharmacist (1) where drugs, medicines, or poisons are dispensed, sold or offered for sale at retail, or displayed for sale at retail; or (2) where prescriptions of physicians, dentists, advanced practice nurses, physician assistants, veterinarians, podiatric physicians, or optometrists, within the limits of their licenses, are compounded, filled, or dispensed; or (3) which has upon it or displayed within it, or affixed to or used in connection with it, a sign bearing the word or words "Pharmacist", "Druggist", "Pharmacy", "Pharmaceutical Care", "Apothecary", "Drugstore", "Medicine Store", "Prescriptions", "Drugs", "Dispensary", "Medicines", or any word or words of similar or like import, either in the English language or any other language; or (4) where the characteristic prescription sign (Rx) or similar design is exhibited; or (5) any store, or shop, or other place with respect to which any of the above words, objects, signs or designs are used in any advertisement.
(b) "Drugs" means and includes (1) articles recognized in the official United States Pharmacopoeia/National Formulary (USP/NF), or any supplement thereto and being intended for and having for their main use the diagnosis, cure, mitigation, treatment or prevention of disease in man or other animals, as approved by the United States Food and Drug Administration, but does not include devices or their components, parts, or accessories; and (2) all other articles intended for and having for their main use the diagnosis, cure, mitigation, treatment or prevention of disease in man or other animals, as approved by the United States Food and Drug Administration, but does not include devices or their components, parts, or accessories; and (3) articles (other than food) having for their main use and intended to affect the structure or any function of the body of man or other animals; and (4) articles having for their main use and intended for use as a component or any articles specified in clause (1), (2) or (3); but does not include devices or their components, parts or accessories.
(c) "Medicines" means and includes all drugs intended for human or veterinary use approved by the United States Food and Drug Administration.
(d) "Practice of pharmacy" means (1) the interpretation and the provision of assistance in the monitoring, evaluation, and implementation of prescription drug orders; (2) the dispensing of prescription drug orders; (3) participation in drug and device selection; (4) drug administration limited to the administration of oral, topical, injectable, and inhalation as follows: in the context of patient education on the proper use or delivery of medications; vaccination of patients 14 years of age and older pursuant to a valid prescription or standing order, by a physician licensed to practice medicine in all its branches, upon completion of appropriate training, including how to address contraindications and adverse reactions set forth by rule, with notification to the patient's physician and appropriate record retention, or pursuant to hospital pharmacy and therapeutics committee policies and procedures; (5) vaccination of patients ages 10 through 13 limited to the Influenza (inactivated influenza vaccine and live attenuated influenza intranasal vaccine) and Tdap (defined as tetanus, diphtheria, acellular pertussis) vaccines, pursuant to a valid prescription or standing order, by a physician licensed to practice medicine in all its branches, upon completion of appropriate training, including how to address contraindications and adverse reactions set forth by rule, with notification to the patient's physician and appropriate record retention, or pursuant to hospital pharmacy and therapeutics committee policies and procedures; (6) drug regimen review; (7) drug or drug-related research; (8) the provision of patient counseling; (9) the practice of telepharmacy; (10) the provision of those acts or services necessary to provide pharmacist care; (11) medication therapy management; and (12) the responsibility for compounding and labeling of drugs and devices (except labeling by a manufacturer, repackager, or distributor of non-prescription drugs and commercially packaged legend drugs and devices), proper and safe storage of drugs and devices, and maintenance of required records. A pharmacist who performs any of the acts defined as the practice of pharmacy in this State must be actively licensed as a pharmacist under this Act.
(e) "Prescription" means and includes any written, oral, facsimile, or electronically transmitted order for drugs or medical devices, issued by a physician licensed to practice medicine in all its branches, dentist, veterinarian, podiatric physician, or optometrist, within the limits of their licenses, by a physician assistant in accordance with subsection (f) of Section 4, or by an advanced practice nurse in accordance with subsection (g) of Section 4, containing the following: (1) name of the patient; (2) date when prescription was issued; (3) name and strength of drug or description of the medical device prescribed; and (4) quantity; (5) directions for use; (6) prescriber's name, address, and signature; and (7) DEA registration number where required, for controlled substances. The prescription may, but is not required to, list the illness, disease, or condition for which the drug or device is being prescribed. DEA registration numbers shall not be required on inpatient drug orders.
(f) "Person" means and includes a natural person, partnership, association, corporation, government entity, or any other legal entity.
(g) "Department" means the Department of Financial and Professional Regulation.
(h) "Board of Pharmacy" or "Board" means the State Board of Pharmacy of the Department of Financial and Professional Regulation.
(i) "Secretary" means the Secretary of Financial and Professional Regulation.
(j) "Drug product selection" means the interchange for a prescribed pharmaceutical product in accordance with Section 25 of this Act and Section 3.14 of the Illinois Food, Drug and Cosmetic Act.
(k) "Inpatient drug order" means an order issued by an authorized prescriber for a resident or patient of a facility licensed under the Nursing Home Care Act, the ID/DD Community Care Act, the MC/DD Act, the Specialized Mental Health Rehabilitation Act of 2013, the Hospital Licensing Act, or "An Act in relation to the founding and operation of the University of Illinois Hospital and the conduct of University of Illinois health care programs", approved July 3, 1931, as amended, or a facility which is operated by the Department of Human Services (as successor to the Department of Mental Health and Developmental Disabilities) or the Department of Corrections.
(k-5) "Pharmacist" means an individual health care professional and provider currently licensed by this State to engage in the practice of pharmacy.
(l) "Pharmacist in charge" means the licensed pharmacist whose name appears on a pharmacy license and who is responsible for all aspects of the operation related to the practice of pharmacy.
(m) "Dispense" or "dispensing" means the interpretation, evaluation, and implementation of a prescription drug order, including the preparation and delivery of a drug or device to a patient or patient's agent in a suitable container appropriately labeled for subsequent administration to or use by a patient in accordance with applicable State and federal laws and regulations. "Dispense" or "dispensing" does not mean the physical delivery to a patient or a patient's representative in a home or institution by a designee of a pharmacist or by common carrier. "Dispense" or "dispensing" also does not mean the physical delivery of a drug or medical device to a patient or patient's representative by a pharmacist's designee within a pharmacy or drugstore while the pharmacist is on duty and the pharmacy is open.
(n) "Nonresident pharmacy" means a pharmacy that is located in a state, commonwealth, or territory of the United States, other than Illinois, that delivers, dispenses, or distributes, through the United States Postal Service, commercially acceptable parcel delivery service, or other common carrier, to Illinois residents, any substance which requires a prescription.
(o) "Compounding" means the preparation and mixing of components, excluding flavorings, (1) as the result of a prescriber's prescription drug order or initiative based on the prescriber-patient-pharmacist relationship in the course of professional practice or (2) for the purpose of, or incident to, research, teaching, or chemical analysis and not for sale or dispensing. "Compounding" includes the preparation of drugs or devices in anticipation of receiving prescription drug orders based on routine, regularly observed dispensing patterns. Commercially available products may be compounded for dispensing to individual patients only if all of the following conditions are met: (i) the commercial product is not reasonably available from normal distribution channels in a timely manner to meet the patient's needs and (ii) the prescribing practitioner has requested that the drug be compounded.
(p) (Blank).
(q) (Blank).
(r) "Patient counseling" means the communication between a pharmacist or a student pharmacist under the supervision of a pharmacist and a patient or the patient's representative about the patient's medication or device for the purpose of optimizing proper use of prescription medications or devices. "Patient counseling" may include without limitation (1) obtaining a medication history; (2) acquiring a patient's allergies and health conditions; (3) facilitation of the patient's understanding of the intended use of the medication; (4) proper directions for use; (5) significant potential adverse events; (6) potential food-drug interactions; and (7) the need to be compliant with the medication therapy. A pharmacy technician may only participate in the following aspects of patient counseling under the supervision of a pharmacist: (1) obtaining medication history; (2) providing the offer for counseling by a pharmacist or student pharmacist; and (3) acquiring a patient's allergies and health conditions.
(s) "Patient profiles" or "patient drug therapy record" means the obtaining, recording, and maintenance of patient prescription information, including prescriptions for controlled substances, and personal information.
(t) (Blank).
(u) "Medical device" or "device" means an instrument, apparatus, implement, machine, contrivance, implant, in vitro reagent, or other similar or related article, including any component part or accessory, required under federal law to bear the label "Caution: Federal law requires dispensing by or on the order of a physician". A seller of goods and services who, only for the purpose of retail sales, compounds, sells, rents, or leases medical devices shall not, by reasons thereof, be required to be a licensed pharmacy.
(v) "Unique identifier" means an electronic signature, handwritten signature or initials, thumb print, or other acceptable biometric or electronic identification process as approved by the Department.
(w) "Current usual and customary retail price" means the price that a pharmacy charges to a non-third-party payor.
(x) "Automated pharmacy system" means a mechanical system located within the confines of the pharmacy or remote location that performs operations or activities, other than compounding or administration, relative to storage, packaging, dispensing, or distribution of medication, and which collects, controls, and maintains all transaction information.
(y) "Drug regimen review" means and includes the evaluation of prescription drug orders and patient records for (1) known allergies; (2) drug or potential therapy contraindications; (3) reasonable dose, duration of use, and route of administration, taking into consideration factors such as age, gender, and contraindications; (4) reasonable directions for use; (5) potential or actual adverse drug reactions; (6) drug-drug interactions; (7) drug-food interactions; (8) drug-disease contraindications; (9) therapeutic duplication; (10) patient laboratory values when authorized and available; (11) proper utilization (including over or under utilization) and optimum therapeutic outcomes; and (12) abuse and misuse.
(z) "Electronically transmitted prescription" means a prescription that is created, recorded, or stored by electronic means; issued and validated with an electronic signature; and transmitted by electronic means directly from the prescriber to a pharmacy. An electronic prescription is not an image of a physical prescription that is transferred by electronic means from computer to computer, facsimile to facsimile, or facsimile to computer.
(aa) "Medication therapy management services" means a distinct service or group of services offered by licensed pharmacists, physicians licensed to practice medicine in all its branches, advanced practice nurses authorized in a written agreement with a physician licensed to practice medicine in all its branches, or physician assistants authorized in guidelines by a supervising physician that optimize therapeutic outcomes for individual patients through improved medication use. In a retail or other non-hospital pharmacy, medication therapy management services shall consist of the evaluation of prescription drug orders and patient medication records to resolve conflicts with the following:
(1) known allergies;
(2) drug or potential therapy contraindications;
(3) reasonable dose, duration of use, and route of

administration, taking into consideration factors such as age, gender, and contraindications;

(4) reasonable directions for use;
(5) potential or actual adverse drug reactions;
(6) drug-drug interactions;
(7) drug-food interactions;
(8) drug-disease contraindications;
(9) identification of therapeutic duplication;
(10) patient laboratory values when authorized and

available;

(11) proper utilization (including over or under

utilization) and optimum therapeutic outcomes; and

(12) drug abuse and misuse.
"Medication therapy management services" includes the following:
(1) documenting the services delivered and

communicating the information provided to patients' prescribers within an appropriate time frame, not to exceed 48 hours;

(2) providing patient counseling designed to enhance

a patient's understanding and the appropriate use of his or her medications; and

(3) providing information, support services, and

resources designed to enhance a patient's adherence with his or her prescribed therapeutic regimens.

"Medication therapy management services" may also include patient care functions authorized by a physician licensed to practice medicine in all its branches for his or her identified patient or groups of patients under specified conditions or limitations in a standing order from the physician.
"Medication therapy management services" in a licensed hospital may also include the following:
(1) reviewing assessments of the patient's health

status; and

(2) following protocols of a hospital pharmacy and

therapeutics committee with respect to the fulfillment of medication orders.

(bb) "Pharmacist care" means the provision by a pharmacist of medication therapy management services, with or without the dispensing of drugs or devices, intended to achieve outcomes that improve patient health, quality of life, and comfort and enhance patient safety.
(cc) "Protected health information" means individually identifiable health information that, except as otherwise provided, is:
(1) transmitted by electronic media;
(2) maintained in any medium set forth in the

definition of "electronic media" in the federal Health Insurance Portability and Accountability Act; or

(3) transmitted or maintained in any other form or

medium.

"Protected health information" does not include individually identifiable health information found in:
(1) education records covered by the federal Family

Educational Right and Privacy Act; or

(2) employment records held by a licensee in its role

as an employer.

(dd) "Standing order" means a specific order for a patient or group of patients issued by a physician licensed to practice medicine in all its branches in Illinois.
(ee) "Address of record" means the designated address recorded by the Department in the applicant's application file or licensee's license file maintained by the Department's licensure maintenance unit.
(ff) "Home pharmacy" means the location of a pharmacy's primary operations.
(gg) "Email address of record" means the designated email address recorded by the Department in the applicant's application file or the licensee's license file, as maintained by the Department's licensure maintenance unit.
(Source: P.A. 99-180, eff. 7-29-15; 100-497, eff. 9-8-17.)

(Text of Section from P.A. 100-513)
(Section scheduled to be repealed on January 1, 2020)
Sec. 3. Definitions. For the purpose of this Act, except where otherwise limited therein:
(a) "Pharmacy" or "drugstore" means and includes every store, shop, pharmacy department, or other place where pharmacist care is provided by a pharmacist (1) where drugs, medicines, or poisons are dispensed, sold or offered for sale at retail, or displayed for sale at retail; or (2) where prescriptions of physicians, dentists, advanced practice registered nurses, physician assistants, veterinarians, podiatric physicians, or optometrists, within the limits of their licenses, are compounded, filled, or dispensed; or (3) which has upon it or displayed within it, or affixed to or used in connection with it, a sign bearing the word or words "Pharmacist", "Druggist", "Pharmacy", "Pharmaceutical Care", "Apothecary", "Drugstore", "Medicine Store", "Prescriptions", "Drugs", "Dispensary", "Medicines", or any word or words of similar or like import, either in the English language or any other language; or (4) where the characteristic prescription sign (Rx) or similar design is exhibited; or (5) any store, or shop, or other place with respect to which any of the above words, objects, signs or designs are used in any advertisement.
(b) "Drugs" means and includes (1) articles recognized in the official United States Pharmacopoeia/National Formulary (USP/NF), or any supplement thereto and being intended for and having for their main use the diagnosis, cure, mitigation, treatment or prevention of disease in man or other animals, as approved by the United States Food and Drug Administration, but does not include devices or their components, parts, or accessories; and (2) all other articles intended for and having for their main use the diagnosis, cure, mitigation, treatment or prevention of disease in man or other animals, as approved by the United States Food and Drug Administration, but does not include devices or their components, parts, or accessories; and (3) articles (other than food) having for their main use and intended to affect the structure or any function of the body of man or other animals; and (4) articles having for their main use and intended for use as a component or any articles specified in clause (1), (2) or (3); but does not include devices or their components, parts or accessories.
(c) "Medicines" means and includes all drugs intended for human or veterinary use approved by the United States Food and Drug Administration.
(d) "Practice of pharmacy" means (1) the interpretation and the provision of assistance in the monitoring, evaluation, and implementation of prescription drug orders; (2) the dispensing of prescription drug orders; (3) participation in drug and device selection; (4) drug administration limited to the administration of oral, topical, injectable, and inhalation as follows: in the context of patient education on the proper use or delivery of medications; vaccination of patients 14 years of age and older pursuant to a valid prescription or standing order, by a physician licensed to practice medicine in all its branches, upon completion of appropriate training, including how to address contraindications and adverse reactions set forth by rule, with notification to the patient's physician and appropriate record retention, or pursuant to hospital pharmacy and therapeutics committee policies and procedures; (5) vaccination of patients ages 10 through 13 limited to the Influenza (inactivated influenza vaccine and live attenuated influenza intranasal vaccine) and Tdap (defined as tetanus, diphtheria, acellular pertussis) vaccines, pursuant to a valid prescription or standing order, by a physician licensed to practice medicine in all its branches, upon completion of appropriate training, including how to address contraindications and adverse reactions set forth by rule, with notification to the patient's physician and appropriate record retention, or pursuant to hospital pharmacy and therapeutics committee policies and procedures; (6) drug regimen review; (7) drug or drug-related research; (8) the provision of patient counseling; (9) the practice of telepharmacy; (10) the provision of those acts or services necessary to provide pharmacist care; (11) medication therapy management; and (12) the responsibility for compounding and labeling of drugs and devices (except labeling by a manufacturer, repackager, or distributor of non-prescription drugs and commercially packaged legend drugs and devices), proper and safe storage of drugs and devices, and maintenance of required records. A pharmacist who performs any of the acts defined as the practice of pharmacy in this State must be actively licensed as a pharmacist under this Act.
(e) "Prescription" means and includes any written, oral, facsimile, or electronically transmitted order for drugs or medical devices, issued by a physician licensed to practice medicine in all its branches, dentist, veterinarian, podiatric physician, or optometrist, within the limits of their licenses, by a physician assistant in accordance with subsection (f) of Section 4, or by an advanced practice registered nurse in accordance with subsection (g) of Section 4, containing the following: (1) name of the patient; (2) date when prescription was issued; (3) name and strength of drug or description of the medical device prescribed; and (4) quantity; (5) directions for use; (6) prescriber's name, address, and signature; and (7) DEA number where required, for controlled substances. The prescription may, but is not required to, list the illness, disease, or condition for which the drug or device is being prescribed. DEA numbers shall not be required on inpatient drug orders.
(f) "Person" means and includes a natural person, copartnership, association, corporation, government entity, or any other legal entity.
(g) "Department" means the Department of Financial and Professional Regulation.
(h) "Board of Pharmacy" or "Board" means the State Board of Pharmacy of the Department of Financial and Professional Regulation.
(i) "Secretary" means the Secretary of Financial and Professional Regulation.
(j) "Drug product selection" means the interchange for a prescribed pharmaceutical product in accordance with Section 25 of this Act and Section 3.14 of the Illinois Food, Drug and Cosmetic Act.
(k) "Inpatient drug order" means an order issued by an authorized prescriber for a resident or patient of a facility licensed under the Nursing Home Care Act, the ID/DD Community Care Act, the MC/DD Act, the Specialized Mental Health Rehabilitation Act of 2013, or the Hospital Licensing Act, or "An Act in relation to the founding and operation of the University of Illinois Hospital and the conduct of University of Illinois health care programs", approved July 3, 1931, as amended, or a facility which is operated by the Department of Human Services (as successor to the Department of Mental Health and Developmental Disabilities) or the Department of Corrections.
(k-5) "Pharmacist" means an individual health care professional and provider currently licensed by this State to engage in the practice of pharmacy.
(l) "Pharmacist in charge" means the licensed pharmacist whose name appears on a pharmacy license and who is responsible for all aspects of the operation related to the practice of pharmacy.
(m) "Dispense" or "dispensing" means the interpretation, evaluation, and implementation of a prescription drug order, including the preparation and delivery of a drug or device to a patient or patient's agent in a suitable container appropriately labeled for subsequent administration to or use by a patient in accordance with applicable State and federal laws and regulations. "Dispense" or "dispensing" does not mean the physical delivery to a patient or a patient's representative in a home or institution by a designee of a pharmacist or by common carrier. "Dispense" or "dispensing" also does not mean the physical delivery of a drug or medical device to a patient or patient's representative by a pharmacist's designee within a pharmacy or drugstore while the pharmacist is on duty and the pharmacy is open.
(n) "Nonresident pharmacy" means a pharmacy that is located in a state, commonwealth, or territory of the United States, other than Illinois, that delivers, dispenses, or distributes, through the United States Postal Service, commercially acceptable parcel delivery service, or other common carrier, to Illinois residents, any substance which requires a prescription.
(o) "Compounding" means the preparation and mixing of components, excluding flavorings, (1) as the result of a prescriber's prescription drug order or initiative based on the prescriber-patient-pharmacist relationship in the course of professional practice or (2) for the purpose of, or incident to, research, teaching, or chemical analysis and not for sale or dispensing. "Compounding" includes the preparation of drugs or devices in anticipation of receiving prescription drug orders based on routine, regularly observed dispensing patterns. Commercially available products may be compounded for dispensing to individual patients only if all of the following conditions are met: (i) the commercial product is not reasonably available from normal distribution channels in a timely manner to meet the patient's needs and (ii) the prescribing practitioner has requested that the drug be compounded.
(p) (Blank).
(q) (Blank).
(r) "Patient counseling" means the communication between a pharmacist or a student pharmacist under the supervision of a pharmacist and a patient or the patient's representative about the patient's medication or device for the purpose of optimizing proper use of prescription medications or devices. "Patient counseling" may include without limitation (1) obtaining a medication history; (2) acquiring a patient's allergies and health conditions; (3) facilitation of the patient's understanding of the intended use of the medication; (4) proper directions for use; (5) significant potential adverse events; (6) potential food-drug interactions; and (7) the need to be compliant with the medication therapy. A pharmacy technician may only participate in the following aspects of patient counseling under the supervision of a pharmacist: (1) obtaining medication history; (2) providing the offer for counseling by a pharmacist or student pharmacist; and (3) acquiring a patient's allergies and health conditions.
(s) "Patient profiles" or "patient drug therapy record" means the obtaining, recording, and maintenance of patient prescription information, including prescriptions for controlled substances, and personal information.
(t) (Blank).
(u) "Medical device" means an instrument, apparatus, implement, machine, contrivance, implant, in vitro reagent, or other similar or related article, including any component part or accessory, required under federal law to bear the label "Caution: Federal law requires dispensing by or on the order of a physician". A seller of goods and services who, only for the purpose of retail sales, compounds, sells, rents, or leases medical devices shall not, by reasons thereof, be required to be a licensed pharmacy.
(v) "Unique identifier" means an electronic signature, handwritten signature or initials, thumb print, or other acceptable biometric or electronic identification process as approved by the Department.
(w) "Current usual and customary retail price" means the price that a pharmacy charges to a non-third-party payor.
(x) "Automated pharmacy system" means a mechanical system located within the confines of the pharmacy or remote location that performs operations or activities, other than compounding or administration, relative to storage, packaging, dispensing, or distribution of medication, and which collects, controls, and maintains all transaction information.
(y) "Drug regimen review" means and includes the evaluation of prescription drug orders and patient records for (1) known allergies; (2) drug or potential therapy contraindications; (3) reasonable dose, duration of use, and route of administration, taking into consideration factors such as age, gender, and contraindications; (4) reasonable directions for use; (5) potential or actual adverse drug reactions; (6) drug-drug interactions; (7) drug-food interactions; (8) drug-disease contraindications; (9) therapeutic duplication; (10) patient laboratory values when authorized and available; (11) proper utilization (including over or under utilization) and optimum therapeutic outcomes; and (12) abuse and misuse.
(z) "Electronic transmission prescription" means any prescription order for which a facsimile or electronic image of the order is electronically transmitted from a licensed prescriber to a pharmacy. "Electronic transmission prescription" includes both data and image prescriptions.
(aa) "Medication therapy management services" means a distinct service or group of services offered by licensed pharmacists, physicians licensed to practice medicine in all its branches, advanced practice registered nurses authorized in a written agreement with a physician licensed to practice medicine in all its branches, or physician assistants authorized in guidelines by a supervising physician that optimize therapeutic outcomes for individual patients through improved medication use. In a retail or other non-hospital pharmacy, medication therapy management services shall consist of the evaluation of prescription drug orders and patient medication records to resolve conflicts with the following:
(1) known allergies;
(2) drug or potential therapy contraindications;
(3) reasonable dose, duration of use, and route of

administration, taking into consideration factors such as age, gender, and contraindications;

(4) reasonable directions for use;
(5) potential or actual adverse drug reactions;
(6) drug-drug interactions;
(7) drug-food interactions;
(8) drug-disease contraindications;
(9) identification of therapeutic duplication;
(10) patient laboratory values when authorized and

available;

(11) proper utilization (including over or under

utilization) and optimum therapeutic outcomes; and

(12) drug abuse and misuse.
"Medication therapy management services" includes the following:
(1) documenting the services delivered and

communicating the information provided to patients' prescribers within an appropriate time frame, not to exceed 48 hours;

(2) providing patient counseling designed to enhance

a patient's understanding and the appropriate use of his or her medications; and

(3) providing information, support services, and

resources designed to enhance a patient's adherence with his or her prescribed therapeutic regimens.

"Medication therapy management services" may also include patient care functions authorized by a physician licensed to practice medicine in all its branches for his or her identified patient or groups of patients under specified conditions or limitations in a standing order from the physician.
"Medication therapy management services" in a licensed hospital may also include the following:
(1) reviewing assessments of the patient's health

status; and

(2) following protocols of a hospital pharmacy and

therapeutics committee with respect to the fulfillment of medication orders.

(bb) "Pharmacist care" means the provision by a pharmacist of medication therapy management services, with or without the dispensing of drugs or devices, intended to achieve outcomes that improve patient health, quality of life, and comfort and enhance patient safety.
(cc) "Protected health information" means individually identifiable health information that, except as otherwise provided, is:
(1) transmitted by electronic media;
(2) maintained in any medium set forth in the

definition of "electronic media" in the federal Health Insurance Portability and Accountability Act; or

(3) transmitted or maintained in any other form or

medium.

"Protected health information" does not include individually identifiable health information found in:
(1) education records covered by the federal Family

Educational Right and Privacy Act; or

(2) employment records held by a licensee in its role

as an employer.

(dd) "Standing order" means a specific order for a patient or group of patients issued by a physician licensed to practice medicine in all its branches in Illinois.
(ee) "Address of record" means the address recorded by the Department in the applicant's or licensee's application file or license file, as maintained by the Department's licensure maintenance unit.
(ff) "Home pharmacy" means the location of a pharmacy's primary operations.
(Source: P.A. 99-180, eff. 7-29-15; 100-513, eff. 1-1-18.)

(225 ILCS 85/3.5)
(Section scheduled to be repealed on January 1, 2020)
Sec. 3.5. Address of record; email address of record. All applicants and licensees shall:
(1) provide a valid address and email address to

the Department, which shall serve as the address of record and email address of record, respectively, at the time of application for licensure or renewal of a license; and

(2) inform the Department of any change of address

of record or email address of record within 14 days after such change either through the Department's website or by contacting the Department's licensure maintenance unit.

(Source: P.A. 100-497, eff. 9-8-17.)

(225 ILCS 85/4) (from Ch. 111, par. 4124)
(Text of Section from P.A. 100-218)
(Section scheduled to be repealed on January 1, 2020)
Sec. 4. Exemptions. Nothing contained in any Section of this Act shall apply to, or in any manner interfere with:
(a) the lawful practice of any physician licensed to

practice medicine in all of its branches, dentist, podiatric physician, veterinarian, or therapeutically or diagnostically certified optometrist within the limits of his or her license, or prevent him or her from supplying to his or her bona fide patients such drugs, medicines, or poisons as may seem to him appropriate;

(b) the sale of compressed gases;
(c) the sale of patent or proprietary medicines and

household remedies when sold in original and unbroken packages only, if such patent or proprietary medicines and household remedies be properly and adequately labeled as to content and usage and generally considered and accepted as harmless and nonpoisonous when used according to the directions on the label, and also do not contain opium or coca leaves, or any compound, salt or derivative thereof, or any drug which, according to the latest editions of the following authoritative pharmaceutical treatises and standards, namely, The United States Pharmacopoeia/National Formulary (USP/NF), the United States Dispensatory, and the Accepted Dental Remedies of the Council of Dental Therapeutics of the American Dental Association or any or either of them, in use on the effective date of this Act, or according to the existing provisions of the Federal Food, Drug, and Cosmetic Act and Regulations of the Department of Health and Human Services, Food and Drug Administration, promulgated thereunder now in effect, is designated, described or considered as a narcotic, hypnotic, habit forming, dangerous, or poisonous drug;

(d) the sale of poultry and livestock remedies in

original and unbroken packages only, labeled for poultry and livestock medication;

(e) the sale of poisonous substances or mixture of

poisonous substances, in unbroken packages, for nonmedicinal use in the arts or industries or for insecticide purposes; provided, they are properly and adequately labeled as to content and such nonmedicinal usage, in conformity with the provisions of all applicable federal, state and local laws and regulations promulgated thereunder now in effect relating thereto and governing the same, and those which are required under such applicable laws and regulations to be labeled with the word "Poison", are also labeled with the word "Poison" printed thereon in prominent type and the name of a readily obtainable antidote with directions for its administration;

(f) the delegation of limited prescriptive authority

by a physician licensed to practice medicine in all its branches to a physician assistant under Section 7.5 of the Physician Assistant Practice Act of 1987. This delegated authority under Section 7.5 of the Physician Assistant Practice Act of 1987 may, but is not required to, include prescription of controlled substances, as defined in Article II of the Illinois Controlled Substances Act, in accordance with a written supervision agreement;

(g) the delegation of prescriptive authority by a

physician licensed to practice medicine in all its branches or a licensed podiatric physician to an advanced practice nurse in accordance with a written collaborative agreement under Sections 65-35 and 65-40 of the Nurse Practice Act; and

(h) the sale or distribution of dialysate or devices

necessary to perform home peritoneal renal dialysis for patients with end-stage renal disease, provided that all of the following conditions are met:

(1) the dialysate, comprised of dextrose or

icodextrin, or devices are approved or cleared by the federal Food and Drug Administration, as required by federal law;

(2) the dialysate or devices are lawfully held by

a manufacturer or the manufacturer's agent, which is properly registered with the Board as a manufacturer or wholesaler;

(3) the dialysate or devices are held and

delivered to the manufacturer or the manufacturer's agent in the original, sealed packaging from the manufacturing facility;

(4) the dialysate or devices are delivered only

upon receipt of a physician's prescription by a licensed pharmacy in which the prescription is processed in accordance with provisions set forth in this Act, and the transmittal of an order from the licensed pharmacy to the manufacturer or the manufacturer's agent; and

(5) the manufacturer or the manufacturer's agent

delivers the dialysate or devices directly to: (i) a patient with end-stage renal disease, or his or her designee, for the patient's self-administration of the dialysis therapy or (ii) a health care provider or institution for administration or delivery of the dialysis therapy to a patient with end-stage renal disease.

This paragraph (h) does not include any other drugs

for peritoneal dialysis, except dialysate, as described in item (1) of this paragraph (h). All records of sales and distribution of dialysate to patients made pursuant to this paragraph (h) must be retained in accordance with Section 18 of this Act.

(Source: P.A. 100-218, eff. 8-18-17.)

(Text of Section from P.A. 100-513)
(Section scheduled to be repealed on January 1, 2020)
Sec. 4. Exemptions. Nothing contained in any Section of this Act shall apply to, or in any manner interfere with:
(a) the lawful practice of any physician licensed to

practice medicine in all of its branches, dentist, podiatric physician, veterinarian, or therapeutically or diagnostically certified optometrist within the limits of his or her license, or prevent him or her from supplying to his or her bona fide patients such drugs, medicines, or poisons as may seem to him appropriate;

(b) the sale of compressed gases;
(c) the sale of patent or proprietary medicines and

household remedies when sold in original and unbroken packages only, if such patent or proprietary medicines and household remedies be properly and adequately labeled as to content and usage and generally considered and accepted as harmless and nonpoisonous when used according to the directions on the label, and also do not contain opium or coca leaves, or any compound, salt or derivative thereof, or any drug which, according to the latest editions of the following authoritative pharmaceutical treatises and standards, namely, The United States Pharmacopoeia/National Formulary (USP/NF), the United States Dispensatory, and the Accepted Dental Remedies of the Council of Dental Therapeutics of the American Dental Association or any or either of them, in use on the effective date of this Act, or according to the existing provisions of the Federal Food, Drug, and Cosmetic Act and Regulations of the Department of Health and Human Services, Food and Drug Administration, promulgated thereunder now in effect, is designated, described or considered as a narcotic, hypnotic, habit forming, dangerous, or poisonous drug;

(d) the sale of poultry and livestock remedies in

original and unbroken packages only, labeled for poultry and livestock medication;

(e) the sale of poisonous substances or mixture of

poisonous substances, in unbroken packages, for nonmedicinal use in the arts or industries or for insecticide purposes; provided, they are properly and adequately labeled as to content and such nonmedicinal usage, in conformity with the provisions of all applicable federal, state and local laws and regulations promulgated thereunder now in effect relating thereto and governing the same, and those which are required under such applicable laws and regulations to be labeled with the word "Poison", are also labeled with the word "Poison" printed thereon in prominent type and the name of a readily obtainable antidote with directions for its administration;

(f) the delegation of limited prescriptive authority

by a physician licensed to practice medicine in all its branches to a physician assistant under Section 7.5 of the Physician Assistant Practice Act of 1987. This delegated authority under Section 7.5 of the Physician Assistant Practice Act of 1987 may, but is not required to, include prescription of controlled substances, as defined in Article II of the Illinois Controlled Substances Act, in accordance with a written supervision agreement; and

(g) the delegation of prescriptive authority by a

physician licensed to practice medicine in all its branches or a licensed podiatric physician to an advanced practice registered nurse in accordance with a written collaborative agreement under Sections 65-35 and 65-40 of the Nurse Practice Act.

(Source: P.A. 100-513, eff. 1-1-18.)

(225 ILCS 85/4.5)
(Section scheduled to be repealed on January 1, 2020)
Sec. 4.5. The Collaborative Pharmaceutical Task Force. In order to protect the public and provide quality pharmaceutical care, the Collaborative Pharmaceutical Task Force is established. The Task Force shall discuss how to further advance the practice of pharmacy in a manner that recognizes the needs of the healthcare system, patients, pharmacies, pharmacists, and pharmacy technicians. As a part of its discussions, the Task Force shall consider, at a minimum, the following:
(1) the extent to which providing whistleblower

protections for pharmacists and pharmacy technicians reporting violation of worker policies and requiring pharmacies to have at least one pharmacy technician on duty whenever the practice of pharmacy is conducted, to set a prescription filling limit of not more than 10 prescriptions filled per hour, to mandate at least 10 pharmacy technician hours per 100 prescriptions filled, to place a general prohibition on activities that distract pharmacists, to provide a pharmacist a minimum of 2 15-minute paid rest breaks and one 30-minute meal period in each workday on which the pharmacist works at least 7 hours, to not require a pharmacist to work during a break period, to pay to the pharmacist 3 times the pharmacist's regular hourly rate of pay for each workday during which the required breaks were not provided, to make available at all times a room on the pharmacy's premises with adequate seating and tables for the purpose of allowing a pharmacist to enjoy break periods in a clean and comfortable environment, to keep a complete and accurate record of the break periods of its pharmacists, to limit a pharmacist from working more than 8 hours a workday, and to retain records of any errors in the receiving, filling, or dispensing of prescriptions of any kind could be integrated into the Pharmacy Practice Act; and

(2) the extent to which requiring the Department to

adopt rules requiring pharmacy prescription systems contain mechanisms to require prescription discontinuation orders to be forwarded to a pharmacy, to require patient verification features for pharmacy automated prescription refills, and to require that automated prescription refills notices clearly communicate to patients the medication name, dosage strength, and any other information required by the Department governing the use of automated dispensing and storage systems to ensure that discontinued medications are not dispensed to a patient by a pharmacist or by any automatic refill dispensing systems whether prescribed through electronic prescriptions or paper prescriptions may be integrated into the Pharmacy Practice Act to better protect the public.

In developing standards related to its discussions, the Collaborative Pharmaceutical Task Force shall consider the extent to which Public Act 99-473 (enhancing continuing education requirements for pharmacy technicians) and Public Act 99-863 (enhancing reporting requirements to the Department of pharmacy employee terminations) may be relevant to the issues listed in paragraphs (1) and (2).
The voting members of the Collaborative Pharmaceutical Task Force shall be appointed as follows:
(1) the Speaker of the House of Representatives, or

his or her designee, shall appoint: a representative of a statewide organization exclusively representing retailers, including pharmacies; and a retired licensed pharmacist who has previously served on the Board of Pharmacy and on the executive committee of a national association representing pharmacists and who shall serve as the chairperson of the Collaborative Pharmaceutical Task Force;

(2) the President of the Senate, or his or her

designee, shall appoint: a representative of a statewide organization representing pharmacists; and a representative of a statewide organization representing unionized pharmacy employees;

(3) the Minority Leader of the House of

Representatives, or his or her designee, shall appoint: a representative of a statewide organization representing physicians licensed to practice medicine in all its branches in Illinois; and a representative of a statewide professional association representing pharmacists, pharmacy technicians, pharmacy students, and others working in or with an interest in hospital and health-system pharmacy; and

(4) the Minority Leader of the Senate, or his or her

designee, shall appoint: a representative of a statewide organization representing hospitals; and a representative of a statewide association exclusively representing long-term care pharmacists.

The Secretary, or his or her designee, shall appoint the following non-voting members of the Task Force: a representative of the University of Illinois at Chicago College of Pharmacy; a clinical pharmacist who has done extensive study in pharmacy e-prescribing and e-discontinuation; and a representative of the Department.
The Department shall provide administrative support to the Collaborative Pharmaceutical Task Force. The Collaborative Pharmaceutical Task Force shall meet at least monthly at the call of the chairperson.
No later than September 1, 2019, the voting members of the Collaborative Pharmaceutical Task Force shall vote on recommendations concerning the standards in paragraphs (1) and (2) of this Section.
No later than November 1, 2019, the Department, in direct consultation with the Collaborative Pharmaceutical Task Force, shall propose rules for adoption that are consistent with the Collaborative Pharmaceutical Task Force's recommendations, or recommend legislation to the General Assembly, concerning the standards in paragraphs (1) and (2) of this Section.
This Section is repealed on November 1, 2020.
(Source: P.A. 100-497, eff. 9-8-17.)

(225 ILCS 85/5) (from Ch. 111, par. 4125)
(Section scheduled to be repealed on January 1, 2020)
Sec. 5. Application of Act.
(a) It shall be unlawful for any person to engage in the practice of pharmacy in this State and it shall be unlawful for any employer to allow any person in his or her employ to engage in the practice of pharmacy in this State, unless such person who shall engage in the practice of pharmacy in this State shall be first authorized to do so under the provisions of this Act.
(b) Nothing contained in this Act shall be construed to invalidate any existing valid and unexpired certificate of registration, nor any existing rights or privileges thereunder, of any pharmacist, registered assistant pharmacist, local pharmacist, or registered pharmacy apprentice, in force on January 1, 1956 and issued under any prior Act of this State also in force on January 1, 1956. Every person holding such a certificate of registration shall have the authority to practice under this Act, but shall be subject to the same limitations and restrictions as were applicable to him or her in the Act under which his or her certificate of registration was issued. Each such certificate may be renewed as provided in Section 12.
(c) It shall be unlawful for any person to take, use or exhibit any word, object, sign or design described in subsection (a) of Section 3 in connection with any drug store, shop or other place or in any other manner to advertise or hold himself out as operating or conducting a drug store unless such drug store, shop, pharmacy department or other place shall be operated and conducted in compliance with the provisions of this Act.
(d) Nothing in this Act shall be construed to authorize a pharmacist to prescribe or perform medical diagnosis of human ailments or conditions.
(Source: P.A. 95-689, eff. 10-29-07.)

(225 ILCS 85/5.5)
(Section scheduled to be repealed on January 1, 2020)
Sec. 5.5. Unlicensed practice; violation; civil penalty.
(a) Any person who practices, offers to practice, attempts to practice, or holds oneself out to practice pharmacy without being licensed under this Act shall, in addition to any other penalty provided by law, pay a civil penalty to the Department in an amount not to exceed $10,000 for each offense as determined by the Department. The civil penalty shall be assessed by the Department after a hearing is held in accordance with the provisions set forth in this Act regarding the provision of a hearing for the discipline of a licensee.
(b) The Department has the authority and power to investigate any and all unlicensed activity.
(c) The civil penalty shall be paid within 60 days after the effective date of the order imposing the civil penalty. The order shall constitute a judgment and may be filed and execution had thereon in the same manner as any judgment from any court of record.
(Source: P.A. 100-497, eff. 9-8-17.)

(225 ILCS 85/5.7)
(Section scheduled to be repealed on January 1, 2020)
Sec. 5.7. Advertising services. A licensee shall include in every advertisement for services regulated under this Act his or her title as it appears on the license or the initials authorized under this Act.
(Source: P.A. 91-310, eff. 1-1-00.)

(225 ILCS 85/6) (from Ch. 111, par. 4126)
(Section scheduled to be repealed on January 1, 2020)
Sec. 6. Each individual seeking licensure as a registered pharmacist shall make application to the Department and shall provide evidence of the following:
1. that he or she is a United States citizen or

legally admitted alien;

2. that he or she has not engaged in conduct or

behavior determined to be grounds for discipline under this Act;

3. that he or she is a graduate of a first

professional degree program in pharmacy of a university recognized and approved by the Department;

4. that he or she has successfully completed a

program of practice experience under the direct supervision of a pharmacist in a pharmacy in this State, or in any other State; and

5. that he or she has passed an examination

recommended by the Board of Pharmacy and authorized by the Department.

The Department shall issue a license as a registered pharmacist to any applicant who has qualified as aforesaid and who has filed the required applications and paid the required fees in connection therewith; and such registrant shall have the authority to practice the profession of pharmacy in this State.
(Source: P.A. 95-689, eff. 10-29-07.)

(225 ILCS 85/7) (from Ch. 111, par. 4127)
(Section scheduled to be repealed on January 1, 2020)
Sec. 7. Application; examination. Applications for original licenses shall be made to the Department in writing or electronically on forms prescribed by the Department and shall be accompanied by the required fee, which shall not be refundable. Any such application shall require such information as in the judgment of the Department will enable the Board and Department to pass on the qualifications of the applicant for a license.
The Department shall authorize examinations of applicants as pharmacists not less than 3 times per year at such times and places as it may determine. The examination of applicants shall be of a character to give a fair test of the qualifications of the applicant to practice pharmacy.
Applicants for examination as pharmacists shall be required to pay, either to the Department or the designated testing service, a fee covering the cost of providing the examination. Failure to appear for the examination on the scheduled date, at the time and place specified, after the applicant's application for examination has been received and acknowledged by the Department or the designated testing service, shall result in the forfeiture of the examination fee. The examination shall be developed and provided by the National Association of Boards of Pharmacy.
If an applicant neglects, fails or refuses to take an examination or fails to pass an examination for a license under this Act within 3 years after filing his application, the application is denied. However, such applicant may thereafter make a new application accompanied by the required fee and show evidence of meeting the requirements in force at the time of the new application.
The Department shall notify applicants taking the examination of their results within 7 weeks of the examination date. Further, the Department shall have the authority to immediately authorize such applicants who successfully pass the examination to engage in the practice of pharmacy.
An applicant shall have one year from the date of notification of successful completion of the examination to apply to the Department for a license. If an applicant fails to make such application within one year the applicant shall be required to again take and pass the examination.
An applicant who has graduated with a professional degree from a school of pharmacy located outside of the United States must do the following:
(1) obtain a Foreign Pharmacy Graduate Examination

Committee (FPGEC) Certificate;

(2) complete 1,200 hours of clinical training and

experience, as defined by rule, in the United States or its territories; and

(3) successfully complete the licensing requirements

set forth in Section 6 of this Act, as well as those adopted by the Department by rule.

The Department may employ consultants for the purpose of preparing and conducting examinations.
(Source: P.A. 100-497, eff. 9-8-17.)

(225 ILCS 85/7.5)
(Section scheduled to be repealed on January 1, 2020)
Sec. 7.5. Social Security Number or unique identifying number on license application. In addition to any other information required to be contained in the application, every application for an original license under this Act shall include the applicant's Social Security Number or other unique identifying number deemed appropriate by the Department, which shall be retained in the agency's records pertaining to the license. As soon as practical, the Department shall assign a customer's identification number to each applicant for a license.
Every application for a renewal or restored license shall require the applicant's customer identification number.
(Source: P.A. 97-400, eff. 1-1-12.)

(225 ILCS 85/8) (from Ch. 111, par. 4128)
(Section scheduled to be repealed on January 1, 2020)
Sec. 8. Licensure by endorsement; emergency licensure. The Department may, in its discretion, license as a pharmacist, without examination, on payment of the required fee, an applicant who is so licensed under the laws of another U.S. jurisdiction or another country, if the requirements for licensure in the other jurisdiction in which the applicant was licensed, were, at the date of his or her licensure deemed by the Board to be substantially equivalent to the requirements then in force in this State.
A person holding an active, unencumbered license in good standing in another jurisdiction who applies for a license pursuant to Section 7 of this Act due to a natural disaster or catastrophic event in another jurisdiction may be temporarily authorized by the Secretary to practice pharmacy pending the issuance of the license. This temporary authorization shall expire upon issuance of the license or upon notification that the Department has denied licensure.
Upon a declared Executive Order due to an emergency caused by a natural or manmade disaster or any other exceptional situation that causes an extraordinary demand for pharmacist services, the Department may issue a pharmacist who holds a license to practice pharmacy in another state an emergency license to practice in this State.
(Source: P.A. 95-689, eff. 10-29-07.)

(225 ILCS 85/9) (from Ch. 111, par. 4129)
(Section scheduled to be repealed on January 1, 2020)
Sec. 9. Licensure as registered pharmacy technician.
(a) Any person shall be entitled to licensure as a registered pharmacy technician who is of the age of 16 or over, has not engaged in conduct or behavior determined to be grounds for discipline under this Act, is attending or has graduated from an accredited high school or comparable school or educational institution or received a high school equivalency certificate, and has filed a written or electronic application for licensure on a form to be prescribed and furnished by the Department for that purpose. The Department shall issue a license as a registered pharmacy technician to any applicant who has qualified as aforesaid, and such license shall be the sole authority required to assist licensed pharmacists in the practice of pharmacy, under the supervision of a licensed pharmacist. A registered pharmacy technician may, under the supervision of a pharmacist, assist in the practice of pharmacy and perform such functions as assisting in the dispensing process, offering counseling, receiving new verbal prescription orders, and having prescriber contact concerning prescription drug order clarification. A registered pharmacy technician may not engage in patient counseling, drug regimen review, or clinical conflict resolution.
(b) Beginning on January 1, 2017, within 2 years after initial licensure as a registered pharmacy technician, the licensee must meet the requirements described in Section 9.5 of this Act and become licensed as a registered certified pharmacy technician. If the licensee has not yet attained the age of 18, then upon the next renewal as a registered pharmacy technician, the licensee must meet the requirements described in Section 9.5 of this Act and become licensed as a registered certified pharmacy technician. This requirement does not apply to pharmacy technicians registered prior to January 1, 2008.
(c) Any person registered as a pharmacy technician who is also enrolled in a first professional degree program in pharmacy in a school or college of pharmacy or a department of pharmacy of a university approved by the Department or has graduated from such a program within the last 18 months, shall be considered a "student pharmacist" and entitled to use the title "student pharmacist". A student pharmacist must meet all of the requirements for licensure as a registered pharmacy technician set forth in this Section excluding the requirement of certification prior to the second license renewal and pay the required registered pharmacy technician license fees. A student pharmacist may, under the supervision of a pharmacist, assist in the practice of pharmacy and perform any and all functions delegated to him or her by the pharmacist.
(d) Any person seeking licensure as a pharmacist who has graduated from a pharmacy program outside the United States must register as a pharmacy technician and shall be considered a "student pharmacist" and be entitled to use the title "student pharmacist" while completing the 1,200 clinical hours of training approved by the Board of Pharmacy described and for no more than 18 months after completion of these hours. These individuals are not required to become registered certified pharmacy technicians while completing their Board approved clinical training, but must become licensed as a pharmacist or become licensed as a registered certified pharmacy technician before the second pharmacy technician license renewal following completion of the Board approved clinical training.
(e) The Department shall not renew the registered pharmacy technician license of any person who has been licensed as a registered pharmacy technician with the designation "student pharmacist" who: (1) has dropped out of or been expelled from an ACPE accredited college of pharmacy; (2) has failed to complete his or her 1,200 hours of Board approved clinical training within 24 months; or (3) has failed the pharmacist licensure examination 3 times. The Department shall require these individuals to meet the requirements of and become licensed as a registered certified pharmacy technician.
(f) The Department may take any action set forth in Section 30 of this Act with regard to a license pursuant to this Section.
(g) Any person who is enrolled in a non-traditional Pharm.D. program at an ACPE accredited college of pharmacy and is licensed as a registered pharmacist under the laws of another United States jurisdiction shall be permitted to engage in the program of practice experience required in the academic program by virtue of such license. Such person shall be exempt from the requirement of licensure as a registered pharmacy technician or registered certified pharmacy technician while engaged in the program of practice experience required in the academic program.
An applicant for licensure as a registered pharmacy technician may assist a pharmacist in the practice of pharmacy for a period of up to 60 days prior to the issuance of a license if the applicant has submitted the required fee and an application for licensure to the Department. The applicant shall keep a copy of the submitted application on the premises where the applicant is assisting in the practice of pharmacy. The Department shall forward confirmation of receipt of the application with start and expiration dates of practice pending licensure.
(Source: P.A. 99-473, eff. 1-1-17; 100-497, eff. 9-8-17.)

(225 ILCS 85/9.5)
(Section scheduled to be repealed on January 1, 2020)
Sec. 9.5. Registered certified pharmacy technician.
(a) An individual licensed as a registered pharmacy technician under this Act may be licensed as a registered certified pharmacy technician, if he or she meets all of the following requirements:
(1) He or she has submitted a written application in

the form and manner prescribed by the Department.

(2) He or she has attained the age of 18.
(3) He or she is of good moral character, as

determined by the Department.

(4) He or she has (i) graduated from pharmacy

technician training meeting the requirements set forth in subsection (a) of Section 17.1 of this Act or (ii) obtained documentation from the pharmacist-in-charge of the pharmacy where the applicant is employed verifying that he or she has successfully completed a training program and has successfully completed an objective assessment mechanism prepared in accordance with rules established by the Department.

(5) He or she has successfully passed an examination

accredited by the National Commission for Certifying Agencies, as approved and required by the Board or by rule.

(6) He or she has paid the required licensure fees.
(b) No pharmacist whose license has been denied, revoked, suspended, or restricted for disciplinary purposes may be eligible to be registered as a certified pharmacy technician unless authorized by order of the Department as a condition of restoration from revocation, suspension, or restriction.
(c) The Department may, by rule, establish any additional requirements for licensure under this Section.
(d) A person who is not a licensed registered pharmacy technician and meets the requirements of this Section may be licensed as a registered certified pharmacy technician without first being licensed as a registered pharmacy technician.
(e) As a condition for the renewal of a license as a registered certified pharmacy technician, the licensee shall provide evidence to the Department of completion of a total of 20 hours of continuing pharmacy education during the 24 months preceding the expiration date of the certificate as established by rule. One hour of continuing pharmacy education must be in the subject of pharmacy law. One hour of continuing pharmacy education must be in the subject of patient safety. The continuing education shall be approved by the Accreditation Council on Pharmacy Education.
The Department may establish by rule a means for the verification of completion of the continuing education required by this subsection (e). This verification may be accomplished through audits of records maintained by licensees, by requiring the filing of continuing education certificates with the Department or a qualified organization selected by the Department to maintain such records, or by other means established by the Department.
Rules developed under this subsection (e) may provide for a reasonable annual fee, not to exceed $20, to fund the cost of such recordkeeping. The Department may, by rule, further provide an orderly process for the restoration of a license that has not been renewed due to the failure to meet the continuing pharmacy education requirements of this subsection (e). The Department may waive the requirements of continuing pharmacy education, in whole or in part, in cases of extreme hardship as defined by rule of the Department. The waivers may be granted for not more than one of any 3 consecutive renewal periods.
(Source: P.A. 99-473, eff. 1-1-17; 100-497, eff. 9-8-17.)

(225 ILCS 85/10) (from Ch. 111, par. 4130)
(Section scheduled to be repealed on January 1, 2020)
Sec. 10. State Board of Pharmacy.
(a) There is created in the Department the State Board of Pharmacy. It shall consist of 9 members, 7 of whom shall be licensed pharmacists. Each of those 7 members must be a licensed pharmacist in good standing in this State, a graduate of an accredited college of pharmacy or hold a Bachelor of Science degree in Pharmacy and have at least 5 years' practical experience in the practice of pharmacy subsequent to the date of his licensure as a licensed pharmacist in the State of Illinois. There shall be 2 public members, who shall be voting members, who shall not be engaged in any way, directly or indirectly, as providers of health care in this State or any other state.
(b) Each member shall be appointed by the Governor.
(c) Members shall be appointed to 5 year terms. The Governor shall fill any vacancy for the remainder of the unexpired term. Partial terms over 3 years in length shall be considered full terms. A member may be reappointed for a successive term, but no member shall serve more than 2 full terms in his or her lifetime.
(d) In making the appointment of members on the Board, the Governor shall give due consideration to recommendations by the members of the profession of pharmacy and by pharmacy organizations therein. The Governor shall notify the pharmacy organizations promptly of any vacancy of members on the Board and in appointing members shall give consideration to individuals engaged in all types and settings of pharmacy practice.
(e) The Governor may remove any member of the Board for misconduct, incapacity, or neglect of duty, and he or she shall be the sole judge of the sufficiency of the cause for removal.
(f) Each member of the Board shall be reimbursed for such actual and legitimate expenses as he or she may incur in going to and from the place of meeting and remaining there during sessions of the Board.
(g) The Board shall hold quarterly meetings at such times and places and upon notice as the Department may determine and as its business may require. A majority of the Board members currently appointed shall constitute a quorum. A vacancy in the membership of the Board shall not impair the right of a quorum to exercise all the rights and perform all the duties of the Board.
(h) The Board shall exercise the rights, powers and duties which have been vested in the Board under this Act, and any other duties conferred upon the Board by law.
(Source: P.A. 100-497, eff. 9-8-17.)

(225 ILCS 85/11) (from Ch. 111, par. 4131)
(Section scheduled to be repealed on January 1, 2020)
Sec. 11. Duties of the Department. The Department shall exercise the powers and duties prescribed by the Civil Administrative Code of Illinois for the administration of Licensing Acts and shall exercise such other powers and duties necessary for effectuating the purpose of this Act. The powers and duties of the Department also include:
(a) Formulation of such rules, not inconsistent with law and subject to the Illinois Administrative Procedure Act, as may be necessary to carry out the purposes and enforce the provisions of this Act. The Secretary may grant variances from any such rules as provided for in this Section.
(b) The suspension, revocation, placing on probationary status, reprimand, refusing to issue or restore, or taking any other disciplinary or non-disciplinary action against any license issued under the provisions of this Act for the reasons set forth in Section 30 of this Act.
(c) The issuance, renewal, restoration, or reissuance of any license or certificate which has been previously refused to be issued or renewed, or has been revoked, suspended or placed on probationary status.
(c-5) The granting of variances from rules promulgated pursuant to this Section in individual cases where there is a finding that:
(1) the provision from which the variance is granted

is not statutorily mandated;

(2) no party will be injured by the granting of the

variance; and

(3) the rule from which the variance is granted

would, in the particular case, be unreasonable or unnecessarily burdensome.

The Secretary shall give consideration to the recommendations of the State Board of Pharmacy regarding granting of such variance and the reasons therefor.
(d) The Secretary shall appoint a chief pharmacy coordinator who shall be a licensed pharmacist in good standing in this State, shall be a graduate of an accredited college of pharmacy or hold, at a minimum, a bachelor of science degree in pharmacy, and shall have at least 5 years of experience in the practice of pharmacy immediately prior to his or her appointment. The chief pharmacy coordinator shall be the executive administrator and the chief enforcement officer of this Act.
(e) The Department shall, in conformity with the Personnel Code, employ such pharmacy investigators as deemed necessary who shall report to the chief pharmacy coordinator. Each pharmacy investigator shall be a licensed pharmacist unless employed as a pharmacy investigator on or before August 27, 2015 (the effective date of Public Act 99-473). The Department shall also employ at least one attorney to prosecute violations of this Act and its rules. The Department may, in conformity with the Personnel Code, employ such clerical and other employees as are necessary to carry out the duties of the Board and Department.
The duly authorized pharmacy investigators of the Department shall have the right to enter and inspect, during business hours, any pharmacy or any other place in this State holding itself out to be a pharmacy where medicines, drugs or drug products, or proprietary medicines are sold, offered for sale, exposed for sale, or kept for sale.
(Source: P.A. 99-473, eff. 8-27-15; 100-497, eff. 9-8-17.)

(225 ILCS 85/12) (from Ch. 111, par. 4132)
(Section scheduled to be repealed on January 1, 2020)
Sec. 12. Expiration of license; renewal.
(a) The expiration date and renewal period for each license issued under this Act shall be set by rule.
(b) As a condition for the renewal of a license as a pharmacist, the licensee shall provide evidence to the Department of completion of a total of 30 hours of pharmacy continuing education during the 24 months preceding the expiration date of the certificate. Such continuing education shall be approved by the Accreditation Council on Pharmacy Education.
(c) The Department may establish by rule a means for the verification of completion of the continuing education required by this Section. This verification may be accomplished through audits of records maintained by licensees, by requiring the filing of continuing education certificates with the Department or a qualified organization selected by the Department to maintain such records or by other means established by the Department.
(d) Rules developed under this Section may provide for a reasonable biennial fee, not to exceed $20, to fund the cost of such recordkeeping. The Department may, by rule, further provide an orderly process for the restoration of licenses which have not been renewed due to the failure to meet the continuing education requirements of this Section. The requirements of continuing education may be waived, in whole or in part, in cases of extreme hardship as defined by rule of the Department. Such waivers shall be granted for not more than one of any 3 consecutive renewal periods.
(e) Any pharmacist who has permitted his license to expire or who has had his license on inactive status may have his license restored by making application to the Department and filing proof acceptable to the Department of his fitness to have his license restored, and by paying the required restoration fee. The Department shall determine, by an evaluation program established by rule his fitness for restoration of his license and shall establish procedures and requirements for such restoration. However, any pharmacist who demonstrates that he has continuously maintained active practice in another jurisdiction pursuant to a license in good standing, and who has substantially complied with the continuing education requirements of this Section shall not be subject to further evaluation for purposes of this Section.
(f) Any licensee who shall engage in the practice for which his or her license was issued while the license is expired or on inactive status shall be considered to be practicing without a license which, shall be grounds for discipline under Section 30 of this Act.
(g) Any pharmacy operating on an expired license is engaged in the unlawful practice of pharmacy and is subject to discipline under Section 30 of this Act. A pharmacy whose license has been expired for one year or more may not have its license restored but must apply for a new license and meet all requirements for licensure. Any pharmacy whose license has been expired for less than one year may apply for restoration of its license and shall have its license restored.
(h) However, any pharmacist whose license expired while he was (1) in Federal Service on active duty with the Armed Forces of the United States, or the State Militia called into service or training, or (2) in training or education under the supervision of the United States preliminary to induction into the military service, may have his license or certificate restored without paying any lapsed renewal fees, if within 2 years after honorable termination of such service, training or education he furnishes the Department with satisfactory evidence to the effect that he has been so engaged and that his service, training or education has been so terminated.
(Source: P.A. 100-497, eff. 9-8-17.)

(225 ILCS 85/13) (from Ch. 111, par. 4133)
(Section scheduled to be repealed on January 1, 2020)
Sec. 13. Inactive status.
(a) Any pharmacist, registered certified pharmacy technician, or registered pharmacy technician who notifies the Department, in writing or electronically on forms prescribed by the Department, may elect to place his or her license on an inactive status and shall be excused from payment of renewal fees and completion of continuing education requirements until he or she notifies the Department in writing of his or her intent to restore his license.
(b) Any pharmacist, registered certified pharmacy technician, or registered pharmacy technician requesting restoration from inactive status shall be required to pay the current renewal fee and shall be required to restore his or her license or certificate, as provided by rule of the Department.
(c) Any pharmacist, registered certified pharmacy technician, or registered pharmacy technician whose license is in inactive status shall not practice in the State of Illinois.
(d) A pharmacy license may not be placed on inactive status.
(e) Continued practice on a license which has lapsed or been placed on inactive status shall be considered to be practicing without a license.
(Source: P.A. 100-497, eff. 9-8-17.)

(225 ILCS 85/14)
Sec. 14. (Repealed).
(Source: P.A. 94-84, eff. 6-28-05. Repealed by P.A. 95-689, eff. 10-29-07.)

(225 ILCS 85/14.1)
(Section scheduled to be repealed on January 1, 2020)
Sec. 14.1. Structural and equipment requirements. The Department shall establish structural and equipment requirements for a pharmacy by rule.
(Source: P.A. 95-689, eff. 10-29-07.)

(225 ILCS 85/15) (from Ch. 111, par. 4135)
(Section scheduled to be repealed on January 1, 2020)
Sec. 15. Pharmacy requirements.
(1) It shall be unlawful for the owner of any pharmacy, as defined in this Act, to operate or conduct the same, or to allow the same to be operated or conducted, unless:
(a) It has a licensed pharmacist, authorized to

practice pharmacy in this State under the provisions of this Act, on duty whenever the practice of pharmacy is conducted;

(b) Security provisions for all drugs and devices, as

determined by rule of the Department, are provided during the absence from the licensed pharmacy of all licensed pharmacists. Maintenance of security provisions is the responsibility of the licensed pharmacist in charge; and

(c) The pharmacy is licensed under this Act to

conduct the practice of pharmacy in any and all forms from the physical address of the pharmacy's primary inventory where U.S. mail is delivered. If a facility, company, or organization operates multiple pharmacies from multiple physical addresses, a separate pharmacy license is required for each different physical address.

(2) The Department may allow a pharmacy that is not located at the same location as its home pharmacy and at which pharmacy services are provided during an emergency situation, as defined by rule, to be operated as an emergency remote pharmacy. An emergency remote pharmacy operating under this subsection (2) shall operate under the license of the home pharmacy.
(3) The Secretary may waive the requirement for a pharmacist to be on duty at all times for State facilities not treating human ailments. This waiver of the requirement remains in effect until it is rescinded by the Secretary and the Department provides written notice of the rescission to the State facility.
(4) It shall be unlawful for any person, who is not a licensed pharmacy or health care facility, to purport to be such or to use in name, title, or sign designating, or in connection with that place of business, any of the words: "pharmacy", "pharmacist", "pharmacy department", "apothecary", "druggist", "drug", "drugs", "medicines", "medicine store", "drug sundries", "prescriptions filled", or any list of words indicating that drugs are compounded or sold to the lay public, or prescriptions are dispensed therein. Each day during which, or a part which, such representation is made or appears or such a sign is allowed to remain upon or in such a place of business shall constitute a separate offense under this Act.
(5) The holder of any license shall conspicuously display it in the pharmacy in which he is engaged in the practice of pharmacy. The pharmacist in charge shall conspicuously display his name in such pharmacy. The pharmacy license shall also be conspicuously displayed.
(Source: P.A. 100-497, eff. 9-8-17.)

(225 ILCS 85/15.3)
(Section scheduled to be repealed on January 1, 2020)
Sec. 15.3. Emergency prescription refills.
(a) A pharmacist may exercise professional judgment to dispense an emergency supply of medication for a chronic disease or condition if the pharmacist is unable to obtain refill authorization from the prescriber when:
(1) in the pharmacist's professional judgment,

interruption of therapy might reasonably produce undesirable consequences or cause patient suffering;

(2) the pharmacy previously dispensed or refilled a

prescription from the prescriber for the same patient and medication;

(3) the prescription is not for a controlled

substance;

(4) the pharmacist informs the patient or the

patient's agent at the time of dispensing that prescriber authorization is required for future refills; notification may be made verbally, electronically, or in writing; and

(5) the emergency dispensing is documented in the

patient's prescription record and the pharmacist informs the prescriber of the emergency refill.

(b) The emergency supply must be limited to the amount needed for the emergency period as determined by the pharmacist within his or her professional judgment. However, the total amount dispensed shall not exceed a 30-day supply.
(Source: P.A. 100-237, eff. 8-18-17.)

(225 ILCS 85/15.5)
(Section scheduled to be repealed on January 1, 2020)
Sec. 15.5. Prescription information.
(a) Uncoordinated multiple controlled substances and drug seeking tendencies pose a significant threat to the health, safety, and welfare of patients. To address this threat, the General Assembly believes a physician who prescribes controlled substances should be provided with prescription information from pharmacies.
(b) Upon request, a pharmacist shall provide a physician licensed to practice medicine in all its branches who is prepared to prescribe or has prescribed a controlled substance for a patient with information from the patient's most recent patient profile, including information about any prescriptions for controlled substances.
(Source: P.A. 93-571, eff. 8-20-03.)

(225 ILCS 85/16) (from Ch. 111, par. 4136)
(Section scheduled to be repealed on January 1, 2020)
Sec. 16. The Department shall require and provide for the licensure of every pharmacy doing business in this State. Such licensure shall expire 30 days after the pharmacist in charge dies or is no longer employed by the pharmacy or after such pharmacist's license has been suspended or revoked.
In the event the pharmacist in charge dies or otherwise ceases to function in that capacity, or when the license of the pharmacist in charge has been suspended or revoked, the owner of the pharmacy shall be required to notify the Department, on forms provided by the Department, of the identity of the new pharmacist in charge.
It is the duty of every pharmacist in charge who ceases to function in that capacity to report to the Department within 30 days of the date on which he ceased such functions for such pharmacy. It is the duty of every owner of a pharmacy licensed under this Act to report to the Department within 30 days of the date on which the pharmacist in charge died or ceased to function in that capacity and to specify a new pharmacist in charge. Failure to provide such notification to the Department shall be grounds for disciplinary action.
No license shall be issued to any pharmacy unless such pharmacy has a pharmacist in charge and each such pharmacy license shall indicate on the face thereof the pharmacist in charge.
(Source: P.A. 100-497, eff. 9-8-17.)

(225 ILCS 85/16a) (from Ch. 111, par. 4136a)
(Section scheduled to be repealed on January 1, 2020)
Sec. 16a. (a) The Department shall establish rules, consistent with the provisions of this Act, governing nonresident pharmacies, including pharmacies providing services via the Internet, which sell, or offer for sale, drugs, medicines, or other pharmaceutical services in this State.
(b) The Department shall require and provide for a nonresident pharmacy license for all pharmacies located outside of this State that dispense medications for Illinois residents and mail, ship, or deliver prescription medications into this State. A nonresident pharmacy license shall be granted by the Department upon the disclosure and certification by a pharmacy:
(1) that it is licensed in the state in which the

dispensing facility is located and from which the drugs are dispensed;

(2) of the location, names, and titles of all

principal officers of the business and all pharmacists who are dispensing drugs to residents of this State;

(3) that it complies with all lawful directions and

requests for information from the board of pharmacy of each state in which it is licensed or registered, except that it shall respond directly to all communications from the Board or Department concerning any circumstances arising from the dispensing of drugs to residents of this State;

(4) that it maintains its records of drugs dispensed

to residents of this State so that the records are readily retrievable from the records of other drugs dispensed;

(5) that it cooperates with the Board or Department

in providing information to the board of pharmacy of the state in which it is licensed concerning matters related to the dispensing of drugs to residents of this State; and

(6) that during its regular hours of operation, but

not less than 6 days per week, for a minimum of 40 hours per week, a toll-free telephone service is provided to facilitate communication between patients in this State and a pharmacist at the nonresident pharmacy who has access to the patients' records. The toll-free number must be disclosed on the label affixed to each container of drugs dispensed to residents of this State.

(Source: P.A. 100-497, eff. 9-8-17.)

(225 ILCS 85/16b)
(Section scheduled to be repealed on January 1, 2020)
Sec. 16b. Prescription pick up and drop off. Nothing contained in this Act shall prohibit a pharmacist or pharmacy, by means of its employee or by use of a common carrier or the U.S. mail, at the request of the patient, from picking up prescription orders from the prescriber or delivering prescription drugs to the patient or the patient's agent, including an advanced practice registered nurse, practical nurse, or registered nurse licensed under the Nurse Practice Act, or a physician assistant licensed under the Physician Assistant Practice Act of 1987, who provides hospice services to a hospice patient or who provides home health services to a person, at the residence or place of employment of the person for whom the prescription was issued or at the hospital or medical care facility in which the patient is confined. Conversely, the patient or patient's agent may drop off prescriptions at a designated area. In this Section, "home health services" has the meaning ascribed to it in the Home Health, Home Services, and Home Nursing Agency Licensing Act; and "hospice patient" and "hospice services" have the meanings ascribed to them in the Hospice Program Licensing Act.
(Source: P.A. 99-163, eff. 1-1-16; 100-513, eff. 1-1-18.)

(225 ILCS 85/16c)
Sec. 16c. (Repealed).
(Source: P.A. 99-654, eff. 7-28-16. Repealed internally, eff. 1-1-18.)

(225 ILCS 85/17) (from Ch. 111, par. 4137)
(Section scheduled to be repealed on January 1, 2020)
Sec. 17. Disposition of legend drugs on cessation of pharmacy operations.
(a) The pharmacist in charge of a pharmacy which has its pharmacy license revoked or otherwise ceases operation shall notify the Department and forward to the Department a copy of the closing inventory of controlled substances and a statement indicating the intended manner of disposition of all legend drugs and prescription files within 30 days of such revocation or cessation of operation.
(b) The Department shall approve the intended manner of disposition of all legend drugs prior to disposition of such drugs by the pharmacist in charge.
(1) The Department shall notify the pharmacist in

charge of approval of the manner of disposition of all legend drugs, or disapproval accompanied by reasons for such disapproval, within 30 days of receipt of the statement from the pharmacist in charge. In the event that the manner of disposition is not approved, the pharmacist in charge shall notify the Department of an alternative manner of disposition within 30 days of the receipt of disapproval.

(2) If disposition of all legend drugs does not occur

within 30 days after approval is received from the Department, or if no alternative method of disposition is submitted to the Department within 30 days of the Department's disapproval, the Secretary shall notify the pharmacist in charge by mail at the address of the closing pharmacy, of the Department's intent to confiscate all legend drugs. The Notice of Intent to Confiscate shall be the final administrative decision of the Department, as that term is defined in the Administrative Review Law, and the confiscation of all prescription drugs shall be effected.

(b-5) In the event that the pharmacist in charge has died or is otherwise physically incompetent to perform the duties of this Section, the owner of a pharmacy that has its license revoked or otherwise ceases operation shall be required to fulfill the duties otherwise imposed upon the pharmacist in charge.
(c) The pharmacist in charge of a pharmacy which acquires prescription files from a pharmacy which ceases operation shall be responsible for the preservation of such acquired prescriptions for the remainder of the term that such prescriptions are required to be preserved by this Act.
(d) Failure to comply with this Section shall be grounds for denying an application or renewal application for a pharmacy license or for disciplinary action against a license.
(e) Compliance with the provisions of the Illinois Controlled Substances Act concerning the disposition of controlled substances shall be deemed compliance with this Section with respect to legend drugs which are controlled substances.
(Source: P.A. 100-497, eff. 9-8-17.)

(225 ILCS 85/17.1)
(Section scheduled to be repealed on January 1, 2020)
Sec. 17.1. Registered pharmacy technician training.
(a) Beginning January 1, 2004, it shall be the joint responsibility of a pharmacy and its pharmacist in charge to have trained all of its registered pharmacy technicians or obtain proof of prior training in all of the following topics as they relate to the practice site:
(1) The duties and responsibilities of the

technicians and pharmacists.

(2) Tasks and technical skills, policies, and

procedures.

(3) Compounding, packaging, labeling, and storage.
(4) Pharmaceutical and medical terminology.
(5) Record keeping requirements.
(6) The ability to perform and apply arithmetic

calculations.

(b) Within 6 months after initial employment or changing the duties and responsibilities of a registered pharmacy technician, it shall be the joint responsibility of the pharmacy and the pharmacist in charge to train the registered pharmacy technician or obtain proof of prior training in the areas listed in subsection (a) of this Section as they relate to the practice site or to document that the pharmacy technician is making appropriate progress.
(c) All pharmacies shall maintain an up-to-date training program describing the duties and responsibilities of a registered pharmacy technician.
(d) All pharmacies shall create and maintain retrievable records of training or proof of training as required in this Section.
(Source: P.A. 100-497, eff. 9-8-17.)

(225 ILCS 85/18) (from Ch. 111, par. 4138)
(Section scheduled to be repealed on January 1, 2020)
Sec. 18. Record retention. There shall be kept in every drugstore or pharmacy a suitable book, file, or electronic record keeping system in which shall be preserved for a period of not less than 5 years the original, or an exact, unalterable image, of every written prescription and the original transcript or copy of every verbal prescription filled, compounded, or dispensed, in such pharmacy; and such book, file, or electronic record keeping system of prescriptions shall at all reasonable times be open to inspection to the chief pharmacy coordinator and the duly authorized agents or employees of the Department.
Every prescription filled or refilled shall contain the unique identifiers of the persons authorized to practice pharmacy under the provision of this Act who fills or refills the prescription.
Records kept pursuant to this Section may be maintained in an alternative data retention system, such as a direct digital imaging system, provided that:
(1) the records maintained in the alternative data

retention system contain all of the information required in a manual record;

(2) the data processing system is capable of

producing a hard copy of the electronic record on the request of the Board, its representative, or other authorized local, State, or federal law enforcement or regulatory agency;

(3) the digital images are recorded and stored only

by means of a technology that does not allow subsequent revision or replacement of the images; and

(4) the prescriptions may be retained in written form

or recorded in a data processing system, provided that such order can be produced in printed form upon lawful request.

As used in this Section, "digital imaging system" means a system, including people, machines, methods of organization, and procedures, that provides input, storage, processing, communications, output, and control functions for digitized representations of original prescription records.
Inpatient drug orders may be maintained within an institution in a manner approved by the Department.
(Source: P.A. 100-497, eff. 9-8-17.)

(225 ILCS 85/19) (from Ch. 111, par. 4139)
(Section scheduled to be repealed on January 1, 2020)
Sec. 19. Nothing contained in this Act shall be construed to prohibit a pharmacist licensed in this State from filling or refilling a valid prescription for prescription drugs which is on file in a pharmacy licensed in any state and has been transferred from one pharmacy to another by any means, including by way of electronic data processing equipment upon the following conditions and exceptions:
(1) Prior to dispensing pursuant to any such

prescription, the dispensing pharmacist shall:

(a) Advise the patient that the prescription on

file at such other pharmacy must be canceled before he or she will be able to fill or refill it.

(b) Determine that the prescription is valid and

on file at such other pharmacy and that such prescription may be filled or refilled, as requested, in accordance with the prescriber's intent expressed on such prescription.

(c) Notify the pharmacy where the prescription is

on file that the prescription must be canceled.

(d) Record in writing or electronically the

prescription order, the name of the pharmacy at which the prescription was on file, the prescription number, the name of the drug and the original amount dispensed, the date of original dispensing, and the number of remaining authorized refills.

(e) Obtain the consent of the prescriber to the

refilling of the prescription when the prescription, in the professional judgment of the dispensing pharmacist, so requires.

(2) Upon receipt of a request for prescription

information set forth in subparagraph (d) of paragraph (1) of this Section, if the requested pharmacist is satisfied in his professional judgment that such request is valid and legal, the requested pharmacist shall:

(a) Provide such information accurately and

completely.

(b) Record electronically or, if in writing, on

the face of the prescription, the name of the requesting pharmacy and pharmacist and the date of request.

(c) Cancel the prescription on file by writing

the word "void" on its face or the electronic equivalent, if not in written format. No further prescription information shall be given or medication dispensed pursuant to such original prescription.

(3) In the event that, after the information set

forth in subparagraph (d) of paragraph (1) of this Section has been provided, a prescription is not dispensed by the requesting pharmacist, then such pharmacist shall provide notice of this fact to the pharmacy from which such information was obtained; such notice shall then cancel the prescription in the same manner as set forth in subparagraph (c) of paragraph (2) of this Section.

(4) When filling or refilling a valid prescription on

file in another state, the dispensing pharmacist shall be required to follow all the requirements of Illinois law which apply to the dispensing of prescription drugs. If anything in Illinois law prevents the filling or refilling of the original prescription it shall be unlawful to dispense pursuant to this Section.

(5) Prescriptions for drugs in Schedules III, IV, and

V of the Illinois Controlled Substances Act may be transferred only once and may not be further transferred. However, pharmacies electronically sharing a real-time, online database may transfer up to the maximum refills permitted by the law and the prescriber's authorization.

(Source: P.A. 100-497, eff. 9-8-17.)

(225 ILCS 85/19.1)
(Section scheduled to be repealed on January 1, 2020)
Sec. 19.1. Dispensing opioid antagonists.
(a) Due to the recent rise in opioid-related deaths in Illinois and the existence of an opioid antagonist that can reverse the deadly effects of overdose, the General Assembly finds that in order to avoid further loss where possible, it is responsible to allow greater access of such an antagonist to those populations at risk of overdose.
(b) Notwithstanding any general or special law to the contrary, a licensed pharmacist may dispense an opioid antagonist in accordance with written, standardized procedures or protocols developed by the Department with the Department of Public Health and the Department of Human Services if the procedures or protocols are filed at the pharmacy before implementation and are available to the Department upon request.
(c) Before dispensing an opioid antagonist pursuant to this Section, a pharmacist shall complete a training program approved by the Department of Human Services pursuant to Section 5-23 of the Alcoholism and Other Drug Abuse and Dependency Act. The training program shall include, but not be limited to, proper documentation and quality assurance.
(d) For the purpose of this Section, "opioid antagonist" means a drug that binds to opioid receptors and blocks or inhibits the effect of opioids acting on those receptors, including, but not limited to, naloxone hydrochloride or any other similarly acting and equally safe drug approved by the U.S. Food and Drug Administration for the treatment of drug overdose.
(Source: P.A. 99-480, eff. 9-9-15; 99-642, eff. 7-28-16.)

(225 ILCS 85/19.5)
(Section scheduled to be repealed on January 1, 2020)
Sec. 19.5. Biological products.
(a) For the purposes of this Section:
"Biological product" has the meaning given to that term in 42 U.S.C. 262.
"Interchangeable biological product" means a biological product that the United States Food and Drug Administration:
(1) has (A) licensed and (B) determined it to meet

the standards for interchangeability pursuant to 42 U.S.C. 262(k)(4); or

(2) has determined is therapeutically equivalent as

set forth in the latest edition of or supplement to the United States Food and Drug Administration's Approved Drug Products with Therapeutic Equivalence Evaluations (Orange Book).

(b) A pharmacist may substitute an interchangeable biological product for a prescribed biological product only if all of the following conditions in this subsection (b) are met:
(1) the substituted product has been determined by

the United States Food and Drug Administration to be interchangeable, as defined in subsection (a) of this Section, with the prescribed biological product;

(2) the prescribing physician does not designate

orally, in writing, or electronically that substitution is prohibited in a manner consistent with Section 25 of this Act; and

(3) the pharmacy informs the patient of the

substitution.

(c) Within 5 business days following the dispensing of a biological product, the dispensing pharmacist or the pharmacist's designee shall make an entry of the specific product provided to the patient, including the name of the product and the manufacturer. The communication shall be conveyed by making an entry that can be electronically accessed by the prescriber through:
(1) an interoperable electronic medical records

system;

(2) an electronic prescribing technology;
(3) a pharmacy benefit management system; or
(4) a pharmacy record.
Entry into an electronic records system as described in this subsection (c) is presumed to provide notice in accordance with this subsection (c). Otherwise, the pharmacist shall communicate the biological product dispensed to the prescriber using facsimile, telephone, electronic transmission, or other prevailing means, except that communication shall not be required where:
(A) there is no United States Food and Drug

Administration-approved interchangeable biological product for the product prescribed; or

(B) a refill prescription is not changed from the

product dispensed on the prior filling of the prescription.

(d) The pharmacy shall retain a record of the biological product dispensed for a period of 5 years.
(e) The Department shall maintain a link on its Internet website to the current list of all biological products determined by the United States Food and Drug Administration to be interchangeable with a specific biological product.
(f) The Department may adopt rules for compliance with this Section.
(Source: P.A. 99-200, eff. 1-1-16.)

(225 ILCS 85/20) (from Ch. 111, par. 4140)
(Section scheduled to be repealed on January 1, 2020)
Sec. 20. Dispensing systems.
(a) Two or more pharmacies may establish and use a common electronic file to maintain required dispensing information.
(b) Pharmacies using such a common electronic file are not required to physically transfer prescriptions or information for dispensing purposes between or among pharmacies participating in the same common prescription file; provided, however any such common file must contain complete and adequate records of such prescription and refill dispensed as stated in Section 18.
(c) The Department may formulate such rules, not inconsistent with law, as may be necessary to carry out the purposes of and to enforce the provisions of this Section within the following exception: The Department shall not impose greater requirements on either common electronic files or a hard copy record system.
(d) Drugs shall in no event be dispensed more frequently or in larger amounts than the prescriber ordered without direct prescriber authorization by way of a new prescription order.
(e) The dispensing by a pharmacist licensed in this State or another state of a prescription contained in a common database shall not constitute a transfer, provided that (1) all pharmacies involved in the transactions pursuant to which the prescription is dispensed and all pharmacists engaging in dispensing functions are properly licensed, permitted, or registered in this State or another jurisdiction, (2) a policy and procedures manual that governs all participating pharmacies and pharmacists is available to the Department upon request and includes the procedure for maintaining appropriate records for regulatory oversight for tracking a prescription during each stage of the filling and dispensing process, and (3) the pharmacists involved in filling and dispensing the prescription and counseling the patient are identified. A pharmacist shall be accountable only for the specific tasks performed.
(f) Nothing in this Section shall prohibit a pharmacist who is exercising his or her professional judgment from dispensing additional quantities of medication up to the total number of dosage units authorized by the prescriber on the original prescription and any refills.
(Source: P.A. 100-497, eff. 9-8-17.)

(225 ILCS 85/21) (from Ch. 111, par. 4141)
Sec. 21. (Repealed).
(Source: Repealed by P.A. 88-428.)

(225 ILCS 85/22) (from Ch. 111, par. 4142)
(Section scheduled to be repealed on January 1, 2020)
Sec. 22. Except only in the case of a drug, medicine or poison which is lawfully sold or dispensed, at retail, in the original and unbroken package of the manufacturer, packer, or distributor thereof, and which package bears the original label thereon showing the name and address of the manufacturer, packer, or distributor thereof, and the name of the drug, medicine, or poison therein contained, and the directions for its use, no person shall sell or dispense, at retail, any drug, medicine, or poison, without affixing to the box, bottle, vessel, or package containing the same, a label bearing the name of the article distinctly shown, and the directions for its use, with the name and address of the pharmacy wherein the same is sold or dispensed. However, in the case of a drug, medicine, or poison which is sold or dispensed pursuant to a prescription of a physician licensed to practice medicine in all of its branches, a physician assistant in accordance with subsection (f) of Section 4 of this Act, an advanced practice registered nurse in accordance with subsection (g) of Section 4 of this Act, a licensed dentist, a licensed veterinarian, a licensed podiatric physician, or a licensed optometrist, the label affixed to the box, bottle, vessel, or package containing the same shall show: (a) the name and address of the pharmacy wherein the same is sold or dispensed; (b) the name or initials of the person, authorized to practice pharmacy under the provisions of this Act, selling or dispensing the same, (c) the date on which such prescription was filled; (d) the name of the patient; (e) the serial number of such prescription as filed in the prescription files; (f) the last name of the practitioner who prescribed such prescriptions; (g) the directions for use thereof as contained in such prescription; and (h) the proprietary name or names or the established name or names of the drugs, the dosage and quantity, except as otherwise authorized by rule of the Department.
(Source: P.A. 100-497, eff. 9-8-17.)

(225 ILCS 85/22a)
(Section scheduled to be repealed on January 1, 2020)
Sec. 22a. Automated dispensing and storage systems. The Department shall establish rules governing the use of automated dispensing and storage systems.
(Source: P.A. 95-689, eff. 10-29-07.)

(225 ILCS 85/22b)
(Section scheduled to be repealed on January 1, 2020)
Sec. 22b. Automated pharmacy systems; remote dispensing.
(a) Automated pharmacy systems must have adequate security and procedures to comply with federal and State laws and regulations and maintain patient confidentiality, as defined by rule.
(b) Access to and dispensing from an automated pharmacy system shall be limited to pharmacists or personnel who are designated in writing by the pharmacist-in-charge and have completed documented training concerning their duties associated with the automated pharmacy system.
(c) All drugs stored in relation to an automated pharmacy system must be stored in compliance with this Act and the rules adopted under this Act, including the requirements for temperature, proper storage containers, handling of outdated drugs, prescription dispensing, and delivery.
(d) An automated pharmacy system operated from a remote site shall be under the continuous supervision of a home pharmacy pharmacist. To qualify as continuous supervision, the pharmacist is not required to be physically present at the site of the automated pharmacy system if the system is supervised electronically by a pharmacist, as defined by rule.
(e) Drugs may only be dispensed at a remote site through an automated pharmacy system after receipt of an original prescription drug order by a pharmacist at the home pharmacy. A pharmacist at the home pharmacy must control all operations of the automated pharmacy system and approve the release of the initial dose of a prescription drug order. Refills from an approved prescription drug order may be removed from the automated medication system after this initial approval. Any change made in the prescription drug order shall require a new approval by a pharmacist to release the drug.
(f) If an automated pharmacy system uses removable cartridges or containers to store a drug, the stocking or restocking of the cartridges or containers may occur at a licensed wholesale drug distributor and be sent to the home pharmacy to be loaded after pharmacist verification by personnel designated by the pharmacist, provided that the individual cartridge or container is transported to the home pharmacy in a secure, tamper evident container. An automated pharmacy system must use a bar code verification or weight verification or electronic verification or similar process to ensure that the cartridge or container is accurately loaded into the automated pharmacy system. The pharmacist verifying the filling and labeling shall be responsible for ensuring that the cartridge or container is stocked or restocked correctly by personnel designated to load the cartridges or containers. An automated pharmacy system must use a bar code verification, electronic, or similar process, as defined by rule, to ensure that the proper medication is dispensed from the automated system. A record of each transaction with the automated pharmacy system must be maintained for 5 years. A prescription dispensed from an automated pharmacy system shall be deemed to have been approved by the pharmacist. No automated pharmacy system shall be operated prior to inspection and approval by the Department.
(Source: P.A. 95-689, eff. 10-29-07.)

(225 ILCS 85/23) (from Ch. 111, par. 4143)
(Section scheduled to be repealed on January 1, 2020)
Sec. 23. It is unlawful for a pharmacist or pharmacy to pay or promise to pay to any person who owns, operates, manages or is an employee of a hospital, nursing home or other health care facility or to any person authorized by law to prescribe drugs or to any entity in which a person authorized by law to prescribe drugs holds an interest, any rebate, refund, discount, commission or other valuable consideration for, on account of, or based upon income received or resulting from the sale or furnishing by any such pharmacy of drugs or devices, prescriptions or any other service to patients of the above specified persons, organizations or facilities.
This shall not be deemed to include rent or other remunerations paid to an individual, partnership, or corporation by a pharmacist or pharmacy for the lease, rental, or use of space, owned or controlled, by the individual, partnership or corporation.
(Source: P.A. 85-796.)

(225 ILCS 85/24) (from Ch. 111, par. 4144)
(Section scheduled to be repealed on January 1, 2020)
Sec. 24. It shall be unlawful for any manufacturer or distributor of a prescription drug, or any person on behalf of such manufacturer or distributor, to distribute a prescription drug without charge or for less than its fair market value to any person directly or indirectly.
Nothing in this Section shall be construed to prohibit the distribution of a prescription drug:
(a) at a discount in accordance with the laws of the

United States or the State of Illinois;

(b) to a person for use in an investigation conducted

under Federal Food and Drug Administration regulations;

(c) to a patient by a pharmacist in response to a

request written and signed by a medical practitioner which designates the quantity to be distributed;

(d) to a licensed medical practitioner in response to

a request signed by the practitioner which designates the quantity to be distributed;

(e) to an agency of the federal government or to a

state government or political subdivision for regulatory or enforcement purposes;

(f) in an emergency as determined by the laws of the

United States or the State of Illinois; or

(g) to a bona fide charity authorized to possess and

dispense prescription drugs.

(Source: P.A. 85-796.)

(225 ILCS 85/25) (from Ch. 111, par. 4145)
(Section scheduled to be repealed on January 1, 2020)
Sec. 25. No person shall compound, or sell or offer for sale, or cause to be compounded, sold or offered for sale any medicine or preparation under or by a name recognized in the United States Pharmacopoeia National Formulary, for internal or external use, which differs from the standard of strength, quality or purity as determined by the test laid down in the United States Pharmacopoeia National Formulary official at the time of such compounding, sale or offering for sale. Nor shall any person compound, sell or offer for sale, or cause to be compounded, sold, or offered for sale, any drug, medicine, poison, chemical or pharmaceutical preparation, the strength or purity of which shall fall below the professed standard of strength or purity under which it is sold. Except as set forth in Section 26 of this Act, if the physician or other authorized prescriber, when transmitting an oral or written prescription, does not prohibit drug product selection, a different brand name or nonbrand name drug product of the same generic name may be dispensed by the pharmacist, provided that the selected drug has a unit price less than the drug product specified in the prescription. A generic drug determined to be therapeutically equivalent by the United States Food and Drug Administration (FDA) shall be available for substitution in Illinois in accordance with this Act and the Illinois Food, Drug and Cosmetic Act, provided that each manufacturer submits to the Director of the Department of Public Health a notification containing product technical bioequivalence information as a prerequisite to product substitution when they have completed all required testing to support FDA product approval and, in any event, the information shall be submitted no later than 60 days prior to product substitution in the State. On the prescription forms of prescribers, shall be placed a signature line and the words "may not substitute". The prescriber, in his or her own handwriting, shall place a mark beside "may not substitute" to direct the pharmacist in the dispensing of the prescription. Preprinted or rubber stamped marks, or other deviations from the above prescription format shall not be permitted. The prescriber shall sign the form in his or her own handwriting to authorize the issuance of the prescription.
In every case in which a selection is made as permitted by the Illinois Food, Drug and Cosmetic Act, the pharmacist shall indicate on the pharmacy record of the filled prescription the name or other identification of the manufacturer of the drug which has been dispensed.
The selection of any drug product by a pharmacist shall not constitute evidence of negligence if the selected nonlegend drug product was of the same dosage form and each of its active ingredients did not vary by more than 1 percent from the active ingredients of the prescribed, brand name, nonlegend drug product. Failure of a prescribing physician to specify that drug product selection is prohibited does not constitute evidence of negligence unless that practitioner has reasonable cause to believe that the health condition of the patient for whom the physician is prescribing warrants the use of the brand name drug product and not another.
The Department is authorized to employ an analyst or chemist of recognized or approved standing whose duty it shall be to examine into any claimed adulteration, illegal substitution, improper selection, alteration, or other violation hereof, and report the result of his investigation, and if such report justify such action the Department shall cause the offender to be prosecuted.
(Source: P.A. 94-936, eff. 6-26-06; 95-689, eff. 10-29-07.)

(225 ILCS 85/25.5)
(Section scheduled to be repealed on January 1, 2020)
Sec. 25.5. Centralized prescription filling.
(a) In this Section, "centralized prescription filling" means the filling of a prescription by one pharmacy upon request by another pharmacy to fill or refill the prescription. "Centralized prescription filling" includes the performance by one pharmacy for another pharmacy of other pharmacy duties such as drug utilization review, therapeutic drug utilization review, claims adjudication, and the obtaining of refill authorizations.
(b) A pharmacy licensed under this Act may perform centralized prescription filling for another pharmacy, provided that both pharmacies have the same owner or have a written contract specifying (i) the services to be provided by each pharmacy, (ii) the responsibilities of each pharmacy, and (iii) the manner in which the pharmacies shall comply with federal and State laws, rules, and regulations.
(Source: P.A. 95-689, eff. 10-29-07.)

(225 ILCS 85/25.10)
(Section scheduled to be repealed on January 1, 2020)
Sec. 25.10. Remote prescription processing.
(a) In this Section, "remote prescription processing" means and includes the outsourcing of certain prescription functions to another pharmacy or licensed non-resident pharmacy. "Remote prescription processing" includes any of the following activities related to the dispensing process:
(1) Receiving, interpreting, evaluating, or

clarifying prescriptions.

(2) Entering prescription and patient data into a

data processing system.

(3) Transferring prescription information.
(4) Performing a drug regimen review.
(5) Obtaining refill or substitution authorizations

or otherwise communicating with the prescriber concerning a patient's prescription.

(6) Evaluating clinical data for prior authorization

for dispensing.

(7) Discussing therapeutic interventions with

prescribers.

(8) Providing drug information or counseling

concerning a patient's prescription to the patient or patient's agent, as defined in this Act.

(b) A pharmacy may engage in remote prescription processing under the following conditions:
(1) The pharmacies shall either have the same owner

or have a written contract describing the scope of services to be provided and the responsibilities and accountabilities of each pharmacy in compliance with all federal and State laws and regulations related to the practice of pharmacy.

(2) The pharmacies shall share a common electronic

file or have technology that allows sufficient information necessary to process a non-dispensing function.

(3) The records may be maintained separately by each

pharmacy or in common electronic file shared by both pharmacies, provided that the system can produce a record at either location that shows each processing task, the identity of the person performing each task, and the location where each task was performed.

(c) Nothing in this Section shall prohibit an individual employee licensed as a pharmacist from accessing the employer pharmacy's database from a pharmacist's home or other remote location or home verification for the purpose of performing certain prescription processing functions, provided that the pharmacy establishes controls to protect the privacy and security of confidential records.
(Source: P.A. 100-497, eff. 9-8-17.)

(225 ILCS 85/25.15)
(Section scheduled to be repealed on January 1, 2020)
Sec. 25.15. Telepharmacy.
(a) In this Section, "telepharmacy" means the provision of pharmacist care by a pharmacist that is accomplished through the use of telecommunications or other technologies to patients or their agents who are at a distance and are located within the United States, and which follows all federal and State laws, rules, and regulations with regard to privacy and security.
(b) Any pharmacy engaged in the practice of telepharmacy must meet all of the following conditions:
(1) All events involving the contents of an automated

pharmacy system must be stored in a secure location and may be recorded electronically.

(2) An automated pharmacy or prescription dispensing

machine system may be used in conjunction with the pharmacy's practice of telepharmacy after inspection and approval by the Department.

(3) The pharmacist in charge shall:
(A) be responsible for the practice of

telepharmacy performed at a remote pharmacy, including the supervision of any prescription dispensing machine or automated medication system;

(B) ensure that the home pharmacy has sufficient

pharmacists on duty for the safe operation and supervision of all remote pharmacies;

(C) ensure, through the use of a video and

auditory communication system, that a registered certified pharmacy technician at the remote pharmacy has accurately and correctly prepared any prescription for dispensing according to the prescription;

(D) be responsible for the supervision and

training of registered certified pharmacy technicians at remote pharmacies who shall be subject to all rules and regulations; and

(E) ensure that patient counseling at the remote

pharmacy is performed by a pharmacist or student pharmacist.

(Source: P.A. 100-497, eff. 9-8-17.)

(225 ILCS 85/25.20)
(Section scheduled to be repealed on January 1, 2020)
Sec. 25.20. Electronic visual image prescriptions. If a pharmacy's computer system can capture an unalterable electronic visual image of the prescription drug order, the electronic image shall constitute the original prescription and a hard copy of the prescription drug order is not required. The computer system must be capable of maintaining, printing, and providing, upon a request by the Department, the Department's compliance officers, and other authorized agents, all of the prescription information required by State law and regulations of the Department within 72 hours of the request.
(Source: P.A. 95-689, eff. 10-29-07.)

(225 ILCS 85/26)
(Section scheduled to be repealed on January 1, 2020)
Sec. 26. Anti-epileptic drug product selection prohibited.
(a) The General Assembly finds that this Section is necessary for the immediate preservation of the public peace, health, and safety.
(b) In this Section:
"Anti-epileptic drug" means (i) any drug prescribed for the treatment of epilepsy or (ii) a drug used to treat or prevent seizures.
"Epilepsy" means a neurological condition characterized by recurrent seizures.
"Seizure" means a brief disturbance in the electrical activity of the brain.
(c) When the prescribing physician has indicated on the original prescription "may not substitute", a pharmacist may not interchange an anti-epileptic drug or formulation of an anti-epileptic drug for the treatment of epilepsy without notification and the documented consent of the prescribing physician and the patient or the patient's parent, legal guardian, or spouse. This Section does not apply to medication orders issued for anti-epileptic drugs for any in-patient care in a licensed hospital.
(d) If a pharmacist substitutes any generic prescription in place of a brand-name anti-epileptic drug, then the pharmacist shall provide written notice to the patient no later than the time the prescription is dispensed.
(Source: P.A. 97-456, eff. 1-1-12.)

(225 ILCS 85/27) (from Ch. 111, par. 4147)
(Section scheduled to be repealed on January 1, 2020)
Sec. 27. Fees.
(a) The Department shall, by rule, provide for a schedule of fees to be paid for licenses and certificates. These fees shall be for the administration and enforcement of this Act, including without limitation original licensure and renewal and restoration of licensure. All fees are nonrefundable.
(b) Applicants for any examination as a pharmacist shall be required to pay, either to the Department or to the designated testing service, a fee covering the cost of determining an applicant's eligibility and providing the examination. Failure to appear for the examination on the scheduled date, at the time and place specified, after the applicant's application for examination has been received and acknowledged by the Department or the designated testing service, shall result in the forfeiture of the examination fee.
(c) Applicants for the preliminary diagnostic examination shall be required to pay, either to the Department or to the designated testing service, a fee covering the cost of determining an applicant's eligibility and providing the examination. Failure to appear for the examination on the scheduled date, at the time and place specified, after the application for examination has been received and acknowledged by the Department or the designated testing service, shall result in the forfeiture of the examination fee.
(d) All fees, fines, or penalties received by the Department under this Act shall be deposited in the Illinois State Pharmacy Disciplinary Fund hereby created in the State Treasury and shall be used by the Department in the exercise of its powers and performance of its duties under this Act, including, but not limited to, the provision for evidence in pharmacy investigations.
Moneys in the Fund may be transferred to the Professions Indirect Cost Fund as authorized under Section 2105-300 of the Department of Professional Regulation Law (20 ILCS 2105/2105-300).
The moneys deposited in the Illinois State Pharmacy Disciplinary Fund shall be invested to earn interest which shall accrue to the Fund.
(e) From the money received for license renewal fees, $5 from each pharmacist fee, and $2.50 from each pharmacy technician fee, shall be set aside within the Illinois State Pharmacy Disciplinary Fund for the purpose of supporting a substance abuse program for pharmacists and pharmacy technicians.
(f) A pharmacy, manufacturer of controlled substances, or wholesale distributor of controlled substances that is licensed under this Act and owned and operated by the State is exempt from licensure, renewal, and other fees required under this Act.
Pharmacists and pharmacy technicians working in facilities owned and operated by the State are not exempt from the payment of fees required by this Act and any rules adopted under this Act.
Nothing in this subsection (f) shall be construed to prohibit the Department from imposing any fine or other penalty allowed under this Act.
(Source: P.A. 100-497, eff. 9-8-17.)

(225 ILCS 85/28) (from Ch. 111, par. 4148)
(Section scheduled to be repealed on January 1, 2020)
Sec. 28. Returned checks; fines. Any person who delivers a check or other payment to the Department that is returned to the Department unpaid by the financial institution upon which it is drawn shall pay to the Department, in addition to the amount already owed to the Department, a fine of $50. The fines imposed by this Section are in addition to any other discipline provided under this Act for unlicensed practice or practice on a nonrenewed license. The Department shall notify the person that payment of fees and fines shall be paid to the Department by certified check or money order within 30 calendar days of the notification. If, after the expiration of 30 days from the date of the notification, the person has failed to submit the necessary remittance, the Department shall automatically terminate the license or deny the application, without hearing. If, after termination or denial, the person seeks a license, he or she shall apply to the Department for restoration or issuance of the license and pay all fees and fines due to the Department. The Department may establish a fee for the processing of an application for restoration of a license or certificate to pay all expenses of processing this application. The Secretary may waive the fines due under this Section in individual cases where the Secretary finds that the fines would be unreasonable or unnecessarily burdensome.
(Source: P.A. 100-497, eff. 9-8-17.)

(225 ILCS 85/29) (from Ch. 111, par. 4149)
(Section scheduled to be repealed on January 1, 2020)
Sec. 29. The Department shall maintain a roster of the names and addresses of all licensees and registrants and of all persons whose licenses or registrations have been suspended or revoked. This roster shall be available upon written request and payment of the required fee.
(Source: P.A. 85-796.)

(225 ILCS 85/30) (from Ch. 111, par. 4150)
(Section scheduled to be repealed on January 1, 2020)
Sec. 30. Refusal, revocation, suspension, or other discipline.
(a) The Department may refuse to issue or renew, or may revoke a license, or may suspend, place on probation, fine, or take any disciplinary or non-disciplinary action as the Department may deem proper, including fines not to exceed $10,000 for each violation, with regard to any licensee for any one or combination of the following causes:
1. Material misstatement in furnishing information to

the Department.

2. Violations of this Act, or the rules promulgated

hereunder.

3. Making any misrepresentation for the purpose of

obtaining licenses.

4. A pattern of conduct which demonstrates

incompetence or unfitness to practice.

5. Aiding or assisting another person in violating

any provision of this Act or rules.

6. Failing, within 60 days, to respond to a written

request made by the Department for information.

7. Engaging in unprofessional, dishonorable, or

unethical conduct of a character likely to deceive, defraud or harm the public.

8. Adverse action taken by another state or

jurisdiction against a license or other authorization to practice as a pharmacy, pharmacist, registered certified pharmacy technician, or registered pharmacy technician that is the same or substantially equivalent to those set forth in this Section, a certified copy of the record of the action taken by the other state or jurisdiction being prima facie evidence thereof.

9. Directly or indirectly giving to or receiving from

any person, firm, corporation, partnership, or association any fee, commission, rebate or other form of compensation for any professional services not actually or personally rendered. Nothing in this item 9 affects any bona fide independent contractor or employment arrangements among health care professionals, health facilities, health care providers, or other entities, except as otherwise prohibited by law. Any employment arrangements may include provisions for compensation, health insurance, pension, or other employment benefits for the provision of services within the scope of the licensee's practice under this Act. Nothing in this item 9 shall be construed to require an employment arrangement to receive professional fees for services rendered.

10. A finding by the Department that the licensee,

after having his license placed on probationary status has violated the terms of probation.

11. Selling or engaging in the sale of drug samples

provided at no cost by drug manufacturers.

12. Physical illness, including but not limited to,

deterioration through the aging process, or loss of motor skill which results in the inability to practice the profession with reasonable judgment, skill or safety.

13. A finding that licensure or registration has been

applied for or obtained by fraudulent means.

14. Conviction by plea of guilty or nolo contendere,

finding of guilt, jury verdict, or entry of judgment or sentencing, including, but not limited to, convictions, preceding sentences of supervision, conditional discharge, or first offender probation, under the laws of any jurisdiction of the United States that is (i) a felony or (ii) a misdemeanor, an essential element of which is dishonesty, or that is directly related to the practice of pharmacy.

15. Habitual or excessive use or addiction to

alcohol, narcotics, stimulants or any other chemical agent or drug which results in the inability to practice with reasonable judgment, skill or safety.

16. Willfully making or filing false records or

reports in the practice of pharmacy, including, but not limited to false records to support claims against the medical assistance program of the Department of Healthcare and Family Services (formerly Department of Public Aid) under the Public Aid Code.

17. Gross and willful overcharging for professional

services including filing false statements for collection of fees for which services are not rendered, including, but not limited to, filing false statements for collection of monies for services not rendered from the medical assistance program of the Department of Healthcare and Family Services (formerly Department of Public Aid) under the Public Aid Code.

18. Dispensing prescription drugs without receiving a

written or oral prescription in violation of law.

19. Upon a finding of a substantial discrepancy in a

Department audit of a prescription drug, including controlled substances, as that term is defined in this Act or in the Illinois Controlled Substances Act.

20. Physical or mental illness or any other

impairment or disability, including, without limitation: (A) deterioration through the aging process or loss of motor skills that results in the inability to practice with reasonable judgment, skill or safety; or (B) mental incompetence, as declared by a court of competent jurisdiction.

21. Violation of the Health Care Worker Self-Referral

Act.

22. Failing to sell or dispense any drug, medicine,

or poison in good faith. "Good faith", for the purposes of this Section, has the meaning ascribed to it in subsection (u) of Section 102 of the Illinois Controlled Substances Act. "Good faith", as used in this item (22), shall not be limited to the sale or dispensing of controlled substances, but shall apply to all prescription drugs.

23. Interfering with the professional judgment of a

pharmacist by any licensee under this Act, or the licensee's agents or employees.

24. Failing to report within 60 days to the

Department any adverse final action taken against a pharmacy, pharmacist, registered pharmacy technician, or registered certified pharmacy technician by another licensing jurisdiction in any other state or any territory of the United States or any foreign jurisdiction, any governmental agency, any law enforcement agency, or any court for acts or conduct similar to acts or conduct that would constitute grounds for discipline as defined in this Section.

25. Failing to comply with a subpoena issued in

accordance with Section 35.5 of this Act.

26. Disclosing protected health information in

violation of any State or federal law.

27. Willfully failing to report an instance of

suspected abuse, neglect, financial exploitation, or self-neglect of an eligible adult as defined in and required by the Adult Protective Services Act.

28. Being named as an abuser in a verified report by

the Department on Aging under the Adult Protective Services Act, and upon proof by clear and convincing evidence that the licensee abused, neglected, or financially exploited an eligible adult as defined in the Adult Protective Services Act.

(b) The Department may refuse to issue or may suspend the license of any person who fails to file a return, or to pay the tax, penalty or interest shown in a filed return, or to pay any final assessment of tax, penalty or interest, as required by any tax Act administered by the Illinois Department of Revenue, until such time as the requirements of any such tax Act are satisfied.
(c) The Department shall revoke any license issued under the provisions of this Act or any prior Act of this State of any person who has been convicted a second time of committing any felony under the Illinois Controlled Substances Act, or who has been convicted a second time of committing a Class 1 felony under Sections 8A-3 and 8A-6 of the Illinois Public Aid Code. A person whose license issued under the provisions of this Act or any prior Act of this State is revoked under this subsection (c) shall be prohibited from engaging in the practice of pharmacy in this State.
(d) Fines may be imposed in conjunction with other forms of disciplinary action, but shall not be the exclusive disposition of any disciplinary action arising out of conduct resulting in death or injury to a patient. Fines shall be paid within 60 days or as otherwise agreed to by the Department. Any funds collected from such fines shall be deposited in the Illinois State Pharmacy Disciplinary Fund.
(e) The entry of an order or judgment by any circuit court establishing that any person holding a license or certificate under this Act is a person in need of mental treatment operates as a suspension of that license. A licensee may resume his or her practice only upon the entry of an order of the Department based upon a finding by the Board that he or she has been determined to be recovered from mental illness by the court and upon the Board's recommendation that the licensee be permitted to resume his or her practice.
(f) The Department shall issue quarterly to the Board a status of all complaints related to the profession received by the Department.
(g) In enforcing this Section, the Board or the Department, upon a showing of a possible violation, may compel any licensee or applicant for licensure under this Act to submit to a mental or physical examination or both, as required by and at the expense of the Department. The examining physician, or multidisciplinary team involved in providing physical and mental examinations led by a physician consisting of one or a combination of licensed physicians, licensed clinical psychologists, licensed clinical social workers, licensed clinical professional counselors, and other professional and administrative staff, shall be those specifically designated by the Department. The Board or the Department may order the examining physician or any member of the multidisciplinary team to present testimony concerning this mental or physical examination of the licensee or applicant. No information, report, or other documents in any way related to the examination shall be excluded by reason of any common law or statutory privilege relating to communication between the licensee or applicant and the examining physician or any member of the multidisciplinary team. The individual to be examined may have, at his or her own expense, another physician of his or her choice present during all aspects of the examination. Failure of any individual to submit to a mental or physical examination when directed shall result in the automatic suspension of his or her license until such time as the individual submits to the examination. If the Board or Department finds a pharmacist, registered certified pharmacy technician, or registered pharmacy technician unable to practice because of the reasons set forth in this Section, the Board or Department shall require such pharmacist, registered certified pharmacy technician, or registered pharmacy technician to submit to care, counseling, or treatment by physicians or other appropriate health care providers approved or designated by the Department as a condition for continued, reinstated, or renewed licensure to practice. Any pharmacist, registered certified pharmacy technician, or registered pharmacy technician whose license was granted, continued, reinstated, renewed, disciplined, or supervised, subject to such terms, conditions, or restrictions, and who fails to comply with such terms, conditions, or restrictions or to complete a required program of care, counseling, or treatment, as determined by the chief pharmacy coordinator, shall be referred to the Secretary for a determination as to whether the licensee shall have his or her license suspended immediately, pending a hearing by the Board. In instances in which the Secretary immediately suspends a license under this subsection (g), a hearing upon such person's license must be convened by the Board within 15 days after such suspension and completed without appreciable delay. The Department and Board shall have the authority to review the subject pharmacist's, registered certified pharmacy technician's, or registered pharmacy technician's record of treatment and counseling regarding the impairment.
(h) An individual or organization acting in good faith, and not in a willful and wanton manner, in complying with this Section by providing a report or other information to the Board, by assisting in the investigation or preparation of a report or information, by participating in proceedings of the Board, or by serving as a member of the Board shall not, as a result of such actions, be subject to criminal prosecution or civil damages.
(i) Members of the Board shall be indemnified by the State for any actions occurring within the scope of services on the Board, done in good faith, and not willful and wanton in nature. The Attorney General shall defend all such actions unless he or she determines either that there would be a conflict of interest in such representation or that the actions complained of were not in good faith or were willful and wanton.
If the Attorney General declines representation, the member shall have the right to employ counsel of his or her choice, whose fees shall be provided by the State, after approval by the Attorney General, unless there is a determination by a court that the member's actions were not in good faith or were willful and wanton.
The member must notify the Attorney General within 7 days of receipt of notice of the initiation of any action involving services of the Board. Failure to so notify the Attorney General shall constitute an absolute waiver of the right to a defense and indemnification.
The Attorney General shall determine, within 7 days after receiving such notice, whether he or she will undertake to represent the member.
(Source: P.A. 100-497, eff. 9-8-17.)

(225 ILCS 85/30.1)
(Section scheduled to be repealed on January 1, 2020)
Sec. 30.1. Reporting.
(a) When a pharmacist, registered certified pharmacy technician, or a registered pharmacy technician licensed by the Department is terminated for actions which may have threatened patient safety, the pharmacy or pharmacist-in-charge, pursuant to the policies and procedures of the pharmacy at which he or she is employed, shall report the termination to the chief pharmacy coordinator. Such reports shall be strictly confidential and may be reviewed and considered only by the members of the Board or by authorized Department staff. Such reports, and any records associated with such reports, are exempt from public disclosure and the Freedom of Information Act. Although the reports are exempt from disclosure, any formal complaint filed against a licensee or registrant by the Department or any order issued by the Department against a licensee, registrant, or applicant shall be a public record, except as otherwise prohibited by law.
(b) The report shall be submitted to the chief pharmacy coordinator in a timely fashion. Unless otherwise provided in this Section, the reports shall be filed in writing, on forms provided by the Department, within 60 days after a pharmacy's determination that a report is required under this Act. All reports shall contain only the following information:
(1) The name, address, and telephone number of the

person making the report.

(2) The name, license number, and last known

address and telephone number of the person who is the subject of the report.

(3) A brief description of the facts which gave

rise to the issuance of the report, including dates of occurrence.

(c) The contents of any report and any records associated with such report shall be strictly confidential and may only be reviewed by:
(1) members of the Board of Pharmacy;
(2) the Board of Pharmacy's designated attorney;
(3) administrative personnel assigned to open mail

containing reports, to process and distribute reports to authorized persons, and to communicate with senders of reports;

(4) Department investigators and Department

prosecutors; or

(5) attorneys from the Office of the Illinois

Attorney General representing the Department in litigation in response to specific disciplinary action the Department has taken or initiated against a specific individual pursuant to this Section.

(d) Whenever a pharmacy or pharmacist-in-charge makes a report and provides any records associated with that report to the Department, acts in good faith, and not in a willful and wanton manner, the person or entity making the report and the pharmacy or health care institution employing him or her shall not, as a result of such actions, be subject to criminal prosecution or civil damages.
(Source: P.A. 99-863, eff. 8-19-16.)

(225 ILCS 85/30.5)
(Section scheduled to be repealed on January 1, 2020)
Sec. 30.5. Suspension of license or certificate for failure to pay restitution. The Department, without further process or hearing, shall suspend the license issued under this Act of any person who has been certified by court order as not having paid restitution to a person under Section 8A-3.5 of the Illinois Public Aid Code or under Section 17-10.5 or 46-1 of the Criminal Code of 1961 or the Criminal Code of 2012. A person whose license or other authorization to practice is suspended under this Section is prohibited from practicing until the restitution is made in full.
(Source: P.A. 100-497, eff. 9-8-17.)

(225 ILCS 85/31) (from Ch. 111, par. 4151)
(Section scheduled to be repealed on January 1, 2020)
Sec. 31. The Department may refuse to issue a license to establish a new licensed pharmacy if an owner of the pharmacy applying for a license was an owner of a pharmacy that had its license revoked, unless the owner presents sufficient evidence indicating rehabilitation. Once a complaint has been filed by the Department against a pharmacy the Department may refuse to issue a license to establish a new licensed pharmacy, until such time as the Department issues a decision on the complaint, if an owner of the new pharmacy was also an owner of a pharmacy against which the complaint was filed. Neither an application for change of ownership nor for a change of location for any such pharmacy shall be acted on by the Department until such time as the Department issues a decision on the complaint. In the event that the pharmacy against which the complaint has been filed ceases to be licensed by the Department, for any reason, prior to the Department's decision on the complaint and an owner of that pharmacy applies for a license to establish a new pharmacy, the Department shall conduct a hearing on the complaint earlier filed, regardless of whether that pharmacy is presently licensed by the Department. If the conduct for which the complaint was originally filed would have been sufficient to result in a revocation of a license to operate a license pharmacy, then such conduct shall constitute sufficient grounds for denial of an application for a license.
For purposes of this Section "owner" means a sole proprietor, partner or a shareholder who owns in excess of 5 percent of the outstanding shares of a corporation, or the spouse or children of such sole proprietor, partner or shareholder. The provision of this Section shall not apply to any pharmacy owned by a corporation whose shares of stock are publicly traded on a national stock exchange.
(Source: P.A. 85-796.)

(225 ILCS 85/32) (from Ch. 111, par. 4152)
(Section scheduled to be repealed on January 1, 2020)
Sec. 32. The Department shall render no final administrative decision relative to any application for a license under this Act if the applicant for such license is the subject of a pending disciplinary proceeding under this Act or another Act administered by the Department. For purposes of this Section "applicant" means an individual or sole proprietor, or an individual who is an officer, director or owner of a 5 percent or more beneficial interest of the applicant.
(Source: P.A. 100-497, eff. 9-8-17.)

(225 ILCS 85/33) (from Ch. 111, par. 4153)
(Section scheduled to be repealed on January 1, 2020)
Sec. 33. The Secretary may, upon receipt of a written communication from the Secretary of Human Services, the Director of Healthcare and Family Services (formerly Director of Public Aid), or the Director of Public Health that continuation of practice of a person licensed or registered under this Act constitutes an immediate danger to the public, immediately suspend the license of such person without a hearing. In instances in which the Secretary immediately suspends a license under this Act, a hearing upon such person's license must be convened by the Board within 15 days after such suspension and completed without appreciable delay, such hearing held to determine whether to recommend to the Secretary that the person's license be revoked, suspended, placed on probationary status or reinstated, or such person be subject to other disciplinary action. In such hearing, the written communication and any other evidence submitted therewith may be introduced as evidence against such person; provided however, the person, or his counsel, shall have the opportunity to discredit or impeach such evidence and submit evidence rebutting same.
(Source: P.A. 100-497, eff. 9-8-17.)

(225 ILCS 85/34) (from Ch. 111, par. 4154)
(Section scheduled to be repealed on January 1, 2020)
Sec. 34. The determination by a circuit court that a licensee is subject to involuntary admission or judicial admission as provided in the "Mental Health and Developmental Disabilities Code", approved September 5, 1978, as now or hereafter amended operates as an automatic suspension. Such suspension will end only upon a finding by a court that the patient is no longer subject to involuntary admission or judicial admission and issues an order so finding and discharging the patient; and upon the recommendation of the Board to the Department that the licensee be allowed to resume his practice.
(Source: P.A. 100-497, eff. 9-8-17.)

(225 ILCS 85/35.1) (from Ch. 111, par. 4155.1)
(Section scheduled to be repealed on January 1, 2020)
Sec. 35.1. (a) If any person violates the provision of this Act, the Secretary may, in the name of the People of the State of Illinois, through the Attorney General of the State of Illinois, or the State's Attorney of any county in which the action is brought, petition, for an order enjoining such violation or for an order enforcing compliance with this Act. Upon the filing of a verified petition in such court, the court may issue a temporary restraining order, without notice or bond, and may preliminarily and permanently enjoin such violation, and if it is established that such person has violated or is violating the injunction, the Court may punish the offender for contempt of court. Proceedings under this Section shall be in addition to, and not in lieu of, all other remedies and penalties provided by this Act.
(b) If any person shall practice as a pharmacist or hold himself out as a pharmacist or operate a pharmacy or drugstore, including a nonresident pharmacy under Section 16a, without being licensed under the provisions of this Act, then any licensed pharmacist, any interested party or any person injured thereby may, in addition to the Secretary, petition for relief as provided in subsection (a) of this Section.
Whoever knowingly practices or offers to practice in this State without being appropriately licensed or registered under this Act shall be guilty of a Class A misdemeanor and for each subsequent conviction, shall be guilty of a Class 4 felony.
(c) Whenever in the opinion of the Department any person not licensed in good standing under this Act violates any provision of this Act, the Department may issue a rule to show cause why an order to cease and desist should not be entered against him. The rule shall clearly set forth the grounds relied upon by the Department and shall provide a period of 7 days from the date of the rule to file an answer to the satisfaction of the Department. Failure to answer to the satisfaction of the Department shall cause an order to cease and desist to be issued forthwith.
(Source: P.A. 100-497, eff. 9-8-17.)

(225 ILCS 85/35.2) (from Ch. 111, par. 4155.2)
(Section scheduled to be repealed on January 1, 2020)
Sec. 35.2. The Department's pharmacy investigators may investigate the actions of any applicant or of any person or persons holding or claiming to hold a license. The Department shall, before suspending, revoking, placing on probationary status, or taking any other disciplinary or non-disciplinary action as the Department may deem proper with regard to any license, at least 30 days prior to the date set for the hearing, notify the accused in writing of any charges made and the time and place for a hearing of the charges before the Board, direct him or her to file his or her written answer thereto to the Board under oath within 20 days after the service on him or her of such notice and inform him or her that if he or she fails to file such answer default will be taken against him or her and his or her license or certificate may be suspended, revoked, placed on probationary status, or have other disciplinary action, including limiting the scope, nature or extent of his or her practice, provided for herein. Such written notice may be served by personal delivery, email to the respondent's email address of record, or mail to the respondent at his or her address of record. At the time and place fixed in the notice, the Board shall proceed to hear the charges and the parties or their counsel shall be accorded ample opportunity to present such statements, testimony, evidence and argument as may be pertinent to the charges or to the defense thereto. Such hearing may be continued from time to time. In case the accused person, after receiving notice, fails to file an answer, his or her license may, in the discretion of the Secretary, having received first the recommendation of the Board, be suspended, revoked, placed on probationary status, or the Secretary may take whatever disciplinary action as he or she may deem proper as provided herein, including limiting the scope, nature, or extent of said person's practice, without a hearing, if the act or acts charged constitute sufficient grounds for such action under this Act.
(Source: P.A. 100-497, eff. 9-8-17.)

(225 ILCS 85/35.3) (from Ch. 111, par. 4155.3)
(Section scheduled to be repealed on January 1, 2020)
Sec. 35.3. The Department, at its expense, shall preserve a record of all proceedings at the formal hearing of any case involving the refusal to issue, renew or discipline of a license. The notice of hearing, complaint and all other documents in the nature of pleadings and written motions filed in the proceedings, the transcript of testimony, the report of the Board or hearing officer, and orders of the Department shall be the record of such proceeding.
(Source: P.A. 85-796.)

(225 ILCS 85/35.4) (from Ch. 111, par. 4155.4)
(Section scheduled to be repealed on January 1, 2020)
Sec. 35.4. Any circuit court may, upon application of the Department or its designee or of the applicant or licensee against whom proceedings upon Section 35.2 of this Act are pending, enter an order requiring the attendance of witnesses and their testimony, and the production of documents, papers, files, books and records in connection with any hearing or investigation. The court may compel obedience to its order by proceedings for contempt.
(Source: P.A. 85-796.)

(225 ILCS 85/35.5) (from Ch. 111, par. 4155.5)
(Section scheduled to be repealed on January 1, 2020)
Sec. 35.5. The Department shall have power to subpoena and bring before it any person in this State and to take testimony, either orally or by deposition or both, with the same fees and mileage and in the same manner as prescribed by law in judicial proceedings in civil cases in circuit courts of this State. The Department may subpoena and compel the production of documents, papers, files, books, and records in connection with any hearing or investigation.
The Secretary, and any member of the Board, shall each have power to administer oaths to witnesses at any hearing which the Department is authorized to conduct under this Act, and any other oaths required or authorized to be administered by the Department hereunder.
(Source: P.A. 100-497, eff. 9-8-17.)

(225 ILCS 85/35.6) (from Ch. 111, par. 4155.6)
(Section scheduled to be repealed on January 1, 2020)
Sec. 35.6. At the conclusion of the hearing, the Board shall present to the Secretary a written report of its findings of fact, conclusions of law, and recommendations. The report shall contain a finding whether or not the accused person violated this Act or failed to comply with the conditions required in this Act. The Board shall specify the nature of the violation or failure to comply, and shall make its recommendations to the Secretary.
The report of findings of fact, conclusions of law, and recommendations of the Board shall be the basis for the Department's order or refusal or for the granting of a license. The finding is not admissible in evidence against the person in a criminal prosecution brought for the violation of this Act, but the hearing and finding are not a bar to a criminal prosecution brought for the violation of this Act.
(Source: P.A. 100-497, eff. 9-8-17.)

(225 ILCS 85/35.7) (from Ch. 111, par. 4155.7)
(Section scheduled to be repealed on January 1, 2020)
Sec. 35.7. Notwithstanding the provisions of Section 35.6 of this Act, the Secretary shall have the authority to appoint any attorney duly licensed to practice law in the State of Illinois to serve as the hearing officer in any action before the Board for refusal to issue, renew, or discipline of a license. The hearing officer shall have full authority to conduct the hearing. There may be present one or more members of the Board at any such hearing. The hearing officer shall report his findings of fact, conclusions of law and recommendations to the Board and the Secretary. The Board shall have 60 days from receipt of the report to review the report of the hearing officer and present their findings of fact, conclusions of law, and recommendations to the Secretary. If the Board fails to present its report within the 60-day period, the respondent may request in writing a direct appeal to the Secretary, in which case the Secretary may issue an order based upon the report of the hearing officer and the record of the proceedings or issue an order remanding the matter back to the hearing officer for additional proceedings in accordance with the order. Notwithstanding any other provision of this Section, if the Secretary, upon review, determines that substantial justice has not been done in the revocation, suspension, or refusal to issue or renew a license or other disciplinary action taken as the result of the entry of the hearing officer's report, the Secretary may order a rehearing by the same or other examiners. If the Secretary disagrees with the recommendation of the Board or the hearing officer, the Secretary may issue an order in contravention of the recommendation.
(Source: P.A. 100-497, eff. 9-8-17.)

(225 ILCS 85/35.8) (from Ch. 111, par. 4155.8)
(Section scheduled to be repealed on January 1, 2020)
Sec. 35.8. In any case involving the refusal to issue, renew or discipline of a license, a copy of the Board's report shall be served upon the respondent by the Department, either personally or as provided in this Act for the service of the notice of hearing. Within 20 days after such service, the respondent may present to the Department a motion in writing for a rehearing, which motion shall specify the particular grounds therefor. If no motion for rehearing is filed, then upon the expiration of the time specified for filing such a motion, or if a motion for rehearing is denied, then upon such denial the Secretary may enter an order in accordance with recommendations of the Board except as provided in Section 35.6 or 35.7 of this Act. If the respondent shall order from the reporting service, and pay for a transcript of the record within the time for filing a motion for rehearing, the 20-day period within which such a motion may be filed shall commence upon the delivery of the transcript to the respondent.
(Source: P.A. 100-497, eff. 9-8-17.)

(225 ILCS 85/35.9) (from Ch. 111, par. 4155.9)
(Section scheduled to be repealed on January 1, 2020)
Sec. 35.9. Whenever the Director is satisfied that substantial justice has not been done in the revocation, suspension or refusal to issue or renew a license or registration, the Director may order a rehearing by the same hearing officer and Board.
(Source: P.A. 88-428.)

(225 ILCS 85/35.10) (from Ch. 111, par. 4155.10)
(Section scheduled to be repealed on January 1, 2020)
Sec. 35.10. None of the disciplinary functions, powers and duties enumerated in this Act shall be exercised by the Department except upon the review of the Board.
In all instances, under this Act, in which the Board has rendered a recommendation to the Director with respect to a particular license or certificate, the Director shall, in the event that he or she disagrees with or takes action contrary to the recommendation of the Board, file with the Board his or her specific written reasons of disagreement with the Board.
(Source: P.A. 95-689, eff. 10-29-07.)

(225 ILCS 85/35.11)
Sec. 35.11. (Repealed).
(Source: P.A. 85-796. Repealed by P.A. 95-689, eff. 10-29-07.)

(225 ILCS 85/35.12) (from Ch. 111, par. 4155.12)
(Section scheduled to be repealed on January 1, 2020)
Sec. 35.12. Notwithstanding the provisions herein concerning the conduct of hearings and recommendations for disciplinary actions, the Secretary shall have the authority to negotiate agreements with licensees resulting in disciplinary consent orders provided the discipline is recommended by a Board member. Such consent orders may provide for any of the forms of discipline otherwise provided herein or any other disciplinary or non-disciplinary action the parties agree to. Such consent orders shall provide that they were not entered into as a result of any coercion by the Department.
(Source: P.A. 100-497, eff. 9-8-17.)

(225 ILCS 85/35.13) (from Ch. 111, par. 4155.13)
(Section scheduled to be repealed on January 1, 2020)
Sec. 35.13. Order or certified copy; prima facie proof. An order or a certified copy thereof, over the seal of the Department and purporting to be signed by the Secretary, shall be prima facie proof that:
(a) the signature is the genuine signature of the

Secretary;

(b) the Secretary is duly appointed and qualified;

and

(c) the Board and the members thereof are qualified

to act.

(Source: P.A. 100-497, eff. 9-8-17.)

(225 ILCS 85/35.14) (from Ch. 111, par. 4155.14)
(Section scheduled to be repealed on January 1, 2020)
Sec. 35.14. At any time after the successful completion of a term of probation, suspension, or revocation of any license, the Department may restore it to the accused person without examination, upon the written recommendation of the Board. A license that has been suspended or revoked shall be considered nonrenewed for purposes of restoration and a person restoring his or her license from suspension or revocation must comply with the requirements for restoration of a nonrenewed license as set forth in Section 12 of this Act and any related rules adopted.
(Source: P.A. 100-497, eff. 9-8-17.)

(225 ILCS 85/35.15) (from Ch. 111, par. 4155.15)
(Section scheduled to be repealed on January 1, 2020)
Sec. 35.15. Upon the revocation or suspension of any license, the holder shall forthwith surrender the license to the Department and if the licensee fails to do so, the Department shall have the right to seize the license.
(Source: P.A. 100-497, eff. 9-8-17.)

(225 ILCS 85/35.16) (from Ch. 111, par. 4155.16)
(Section scheduled to be repealed on January 1, 2020)
Sec. 35.16. The Secretary may temporarily suspend the license of a pharmacist, pharmacy, registered pharmacy technician, or registered certified pharmacy technician, without a hearing, simultaneously with the institution of proceedings for a hearing provided for in Section 35.2 of this Act, if the Secretary finds that evidence in his possession indicates that a continuation in practice would constitute an imminent danger to the public. In the event that the Secretary suspends, temporarily, this license without a hearing, a hearing by the Department must be held within 15 days after such suspension has occurred, and be concluded without appreciable delay.
(Source: P.A. 100-497, eff. 9-8-17.)

(225 ILCS 85/35.17) (from Ch. 111, par. 4155.17)
(Section scheduled to be repealed on January 1, 2020)
Sec. 35.17. All final administrative decisions of the Department are subject to judicial review pursuant to the provisions of the "Administrative Review Law", as now or hereafter amended, and all rules adopted pursuant thereto. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
Proceedings for judicial review shall be commenced in the circuit court of the county in which the party applying for review resides; but if the party is not a resident of this State, the venue shall be in Sangamon County.
(Source: P.A. 85-796.)

(225 ILCS 85/35.18) (from Ch. 111, par. 4155.18)
(Section scheduled to be repealed on January 1, 2020)
Sec. 35.18. Certification of record. The Department shall not be required to certify any record to the court, to file an answer in court, or to otherwise appear in any court in a judicial review proceeding unless and until the Department has received from the plaintiff payment of the costs of furnishing and certifying the record, which costs shall be determined by the Department. Exhibits shall be certified without cost. Failure on the part of the plaintiff to file a receipt in court shall be grounds for dismissal of the action. During the pendency and hearing of any and all judicial proceedings incident to the disciplinary action the sanctions imposed upon the accused by the Department because of acts or omissions related to the delivery of direct patient care as specified in the Department's final administrative decision, shall, as a matter of public policy, remain in full force and effect in order to protect the public pending final resolution of any of the proceedings.
(Source: P.A. 100-497, eff. 9-8-17.)

(225 ILCS 85/35.19) (from Ch. 111, par. 4155.19)
(Section scheduled to be repealed on January 1, 2020)
Sec. 35.19. Any person who is found to have violated any provision of this Act is guilty of a Class A misdemeanor. On conviction of a second or subsequent offense, the violator shall be guilty of a Class 4 felony. All criminal fines, monies, or other property collected or received by the Department under this Section or any other State or federal statute, including, but not limited to, property forfeited to the Department under Section 505 of The Illinois Controlled Substances Act, shall be deposited into the Illinois State Pharmacy Disciplinary Fund.
(Source: P.A. 95-689, eff. 10-29-07.)

(225 ILCS 85/35.20)
(Section scheduled to be repealed on January 1, 2020)
Sec. 35.20. Confidentiality. All information collected by the Department in the course of an examination or investigation of a licensee or applicant, including, but not limited to, any complaint against a licensee filed with the Department and information collected to investigate any such complaint, shall be maintained for the confidential use of the Department and shall not be disclosed. The Department may not disclose the information to anyone other than law enforcement officials, other regulatory agencies that have an appropriate regulatory interest as determined by the Secretary, or to a party presenting a lawful subpoena to the Department. Information and documents disclosed to a federal, State, county, or local law enforcement agency shall not be disclosed by the agency for any purpose to any other agency or person. A formal complaint filed against a licensee by the Department or any order issued by the Department against a licensee or applicant shall be a public record, except as otherwise prohibited by law.
(Source: P.A. 100-497, eff. 9-8-17.)

(225 ILCS 85/35.21)
(Section scheduled to be repealed on January 1, 2020)
Sec. 35.21. Citations.
(a) The Department shall adopt rules to permit the issuance of citations to any licensee for any violation of this Act or the rules. The citation shall be issued to the licensee or other person alleged to have committed one or more violations and shall contain the licensee's or other person's name and address, the licensee's license number, if any, a brief factual statement, the Sections of this Act or the rules allegedly violated, and the penalty imposed, which shall not exceed $1,000. The citation must clearly state that if the cited person wishes to dispute the citation, he or she may request in writing, within 30 days after the citation is served, a hearing before the Department. If the cited person does not request a hearing within 30 days after the citation is served, then the citation shall become a final, non-disciplinary order and any fine imposed is due and payable. If the cited person requests a hearing within 30 days after the citation is served, the Department shall afford the cited person a hearing conducted in the same manner as a hearing provided in this Act for any violation of this Act and shall determine whether the cited person committed the violation as charged and whether the fine as levied is warranted. If the violation is found, any fine shall constitute discipline and be due and payable within 30 days of the order of the Secretary. Failure to comply with any final order may subject the licensed person to further discipline or other action by the Department or a referral to the State's Attorney.
(b) A citation must be issued within 6 months after the reporting of a violation that is the basis for the citation.
(c) Service of a citation shall be made in person, electronically, or by mail to the licensee at the licensee's address of record or email address of record.
(d) Nothing in this Section shall prohibit or limit the Department from taking further action pursuant to this Act and rules for additional, repeated, or continuing violations.
(Source: P.A. 100-497, eff. 9-8-17.)

(225 ILCS 85/36) (from Ch. 111, par. 4156)
(Section scheduled to be repealed on January 1, 2020)
Sec. 36. Illinois Administrative Procedure Act. The Illinois Administrative Procedure Act is hereby expressly adopted and incorporated herein as if all of the provisions of that Act were included in this Act, except that the provision of subsection (d) of Section 10-65 of the Illinois Administrative Procedure Act that provides that at hearings the licensee has the right to show compliance with all lawful requirements for retention, continuation or renewal of the license is specifically excluded. For the purpose of this Act, the notice required under Section 10-25 of the Illinois Administrative Procedure Act is deemed sufficient when personally served, mailed to the address of record of the applicant or licensee, or emailed to the email address of record of the applicant or licensee.
(Source: P.A. 100-497, eff. 9-8-17.)

(225 ILCS 85/37) (from Ch. 111, par. 4157)
(Section scheduled to be repealed on January 1, 2020)
Sec. 37. In the event of a conflict between any provision of this Act and the Mental Health and Developmental Disabilities Confidentiality Act, the provisions of this Act shall govern.
(Source: P.A. 85-796.)

(225 ILCS 85/38) (from Ch. 111, par. 4158)
(Section scheduled to be repealed on January 1, 2020)
Sec. 38. It is declared to be the public policy of this State, pursuant to paragraphs (h) and (i) of Section 6 of Article VII of the Illinois Constitution of 1970, that any power or function set forth in this Act to be exercised by the State is an exclusive State power or function. Such power or function shall not be exercised concurrently, either directly or indirectly, by any unit of local government, including home rule units, except as otherwise provided in this Act.
(Source: P.A. 85-796.)

(225 ILCS 85/39) (from Ch. 111, par. 4159)
(Section scheduled to be repealed on January 1, 2020)
Sec. 39. All licenses and certificates of registration in effect on December 3l, 1987 and issued pursuant to the "Illinois Pharmacy Practice Act", approved August 23, 1963, as amended, are reinstated for the balance of the term for which last issued. All rules and regulations in effect on December 3l, 1987 and promulgated pursuant to the "Illinois Pharmacy Practice Act", approved August 23, 1963, as amended, shall remain in full force and effect on the effective date of this Act without being promulgated again by the Department, except to the extent any such rule or regulation is inconsistent with any provision of this Act. All disciplinary action, taken or pending, pursuant to the Illinois Pharmacy Practice Act, approved July 11, 1955, as amended, shall, for the actions taken remain in effect, and for the actions pending, shall be continued, on the effective date of this Act without having separate actions filed by the Department.
(Source: P.A. 85-796.)

(225 ILCS 85/40)
(Section scheduled to be repealed on January 1, 2020)
Sec. 40. Severability clause. The provisions of this Act are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 90-253, eff. 7-29-97.)

(225 ILCS 85/41)
(Section scheduled to be repealed on January 1, 2020)
Sec. 41. Current usual and customary retail price disclosure. Upon request, a pharmacy must disclose the current usual and customary retail price of any brand or generic prescription drug or medical device that the pharmacy offers for sale to the public. This disclosure requirement applies only to requests made in person or by telephone for the prices of no more than 10 prescription drugs or medical devices for which the person making the request has a prescription. Prices quoted are for informational purposes only and are valid only on the day of inquiry. The requests must specify the name, strength and quantity of the prescription drug.
(Source: P.A. 94-459, eff. 1-1-06.)



225 ILCS 90/ - Illinois Physical Therapy Act.

(225 ILCS 90/0.05)
(Section scheduled to be repealed on January 1, 2026)
Sec. 0.05. Legislative Intent. This Act is enacted for the purpose of protecting the public health, safety, and welfare, and for providing for State administrative control, supervision, licensure, and regulation of the practice of physical therapy. It is the legislature's intent that only individuals who meet and maintain prescribed standards of competence and conduct may engage in the practice of physical therapy as authorized by this Act. This Act shall be liberally construed to promote the public interest and to accomplish the purpose stated herein. This Act does not prohibit a person licensed under any other Act in this State from engaging in the practice for which he or she is licensed or from delegating services as provided for under that other Act.
(Source: P.A. 92-350, eff. 8-15-01.)

(225 ILCS 90/1) (from Ch. 111, par. 4251)
(Text of Section from P.A. 100-201)
(Section scheduled to be repealed on January 1, 2026)
Sec. 1. Definitions. As used in this Act:
(1) "Physical therapy" means all of the following:
(A) Examining, evaluating, and testing individuals

who may have mechanical, physiological, or developmental impairments, functional limitations, disabilities, or other health and movement-related conditions, classifying these disorders, determining a rehabilitation prognosis and plan of therapeutic intervention, and assessing the on-going effects of the interventions.

(B) Alleviating impairments, functional limitations,

or disabilities by designing, implementing, and modifying therapeutic interventions that may include, but are not limited to, the evaluation or treatment of a person through the use of the effective properties of physical measures and heat, cold, light, water, radiant energy, electricity, sound, and air and use of therapeutic massage, therapeutic exercise, mobilization, and rehabilitative procedures, with or without assistive devices, for the purposes of preventing, correcting, or alleviating a physical or mental impairment, functional limitation, or disability.

(C) Reducing the risk of injury, impairment,

functional limitation, or disability, including the promotion and maintenance of fitness, health, and wellness.

(D) Engaging in administration, consultation,

education, and research.

"Physical therapy" includes, but is not limited to: (a) performance of specialized tests and measurements, (b) administration of specialized treatment procedures, (c) interpretation of referrals from physicians, dentists, advanced practice nurses, physician assistants, and podiatric physicians, (d) establishment, and modification of physical therapy treatment programs, (e) administration of topical medication used in generally accepted physical therapy procedures when such medication is either prescribed by the patient's physician, licensed to practice medicine in all its branches, the patient's physician licensed to practice podiatric medicine, the patient's advanced practice nurse, the patient's physician assistant, or the patient's dentist or used following the physician's orders or written instructions, and (f) supervision or teaching of physical therapy. Physical therapy does not include radiology, electrosurgery, chiropractic technique or determination of a differential diagnosis; provided, however, the limitation on determining a differential diagnosis shall not in any manner limit a physical therapist licensed under this Act from performing an evaluation pursuant to such license. Nothing in this Section shall limit a physical therapist from employing appropriate physical therapy techniques that he or she is educated and licensed to perform. A physical therapist shall refer to a licensed physician, advanced practice nurse, physician assistant, dentist, podiatric physician, other physical therapist, or other health care provider any patient whose medical condition should, at the time of evaluation or treatment, be determined to be beyond the scope of practice of the physical therapist.
(2) "Physical therapist" means a person who practices physical therapy and who has met all requirements as provided in this Act.
(3) "Department" means the Department of Professional Regulation.
(4) "Director" means the Director of Professional Regulation.
(5) "Board" means the Physical Therapy Licensing and Disciplinary Board approved by the Director.
(6) "Referral" means a written or oral authorization for physical therapy services for a patient by a physician, dentist, advanced practice nurse, physician assistant, or podiatric physician who maintains medical supervision of the patient and makes a diagnosis or verifies that the patient's condition is such that it may be treated by a physical therapist.
(7) "Documented current and relevant diagnosis" for the purpose of this Act means a diagnosis, substantiated by signature or oral verification of a physician, dentist, advanced practice nurse, physician assistant, or podiatric physician, that a patient's condition is such that it may be treated by physical therapy as defined in this Act, which diagnosis shall remain in effect until changed by the physician, dentist, advanced practice nurse, physician assistant, or podiatric physician.
(8) "State" includes:
(a) the states of the United States of America;
(b) the District of Columbia; and
(c) the Commonwealth of Puerto Rico.
(9) "Physical therapist assistant" means a person licensed to assist a physical therapist and who has met all requirements as provided in this Act and who works under the supervision of a licensed physical therapist to assist in implementing the physical therapy treatment program as established by the licensed physical therapist. The patient care activities provided by the physical therapist assistant shall not include the interpretation of referrals, evaluation procedures, or the planning or major modification of patient programs.
(10) "Physical therapy aide" means a person who has received on the job training, specific to the facility in which he is employed.
(11) "Advanced practice nurse" means a person licensed as an advanced practice nurse under the Nurse Practice Act.
(12) "Physician assistant" means a person licensed under the Physician Assistant Practice Act of 1987.
(Source: P.A. 99-173, eff. 7-29-15; 99-229, eff. 8-3-15; 99-642, eff. 7-28-16; 100-201, eff. 8-18-17.)

(Text of Section from P.A. 100-418)
(Section scheduled to be repealed on January 1, 2026)
Sec. 1. Definitions. As used in this Act:
(1) "Physical therapy" means all of the following:
(A) Examining, evaluating, and testing individuals

who may have mechanical, physiological, or developmental impairments, functional limitations, disabilities, or other health and movement-related conditions, classifying these disorders, determining a rehabilitation prognosis and plan of therapeutic intervention, and assessing the on-going effects of the interventions.

(B) Alleviating impairments, functional limitations,

or disabilities by designing, implementing, and modifying therapeutic interventions that may include, but are not limited to, the evaluation or treatment of a person through the use of the effective properties of physical measures and heat, cold, light, water, radiant energy, electricity, sound, and air and use of therapeutic massage, therapeutic exercise, mobilization, and rehabilitative procedures, with or without assistive devices, for the purposes of preventing, correcting, or alleviating a physical or mental impairment, functional limitation, or disability.

(C) Reducing the risk of injury, impairment,

functional limitation, or disability, including the promotion and maintenance of fitness, health, and wellness.

(D) Engaging in administration, consultation,

education, and research.

"Physical therapy" includes, but is not limited to: (a) performance of specialized tests and measurements, (b) administration of specialized treatment procedures, (c) interpretation of referrals from physicians, dentists, advanced practice nurses, physician assistants, and podiatric physicians, (d) establishment, and modification of physical therapy treatment programs, (e) administration of topical medication used in generally accepted physical therapy procedures when such medication is either prescribed by the patient's physician, licensed to practice medicine in all its branches, the patient's physician licensed to practice podiatric medicine, the patient's advanced practice nurse, the patient's physician assistant, or the patient's dentist or used following the physician's orders or written instructions, (f) supervision or teaching of physical therapy, and (g) dry needling in accordance with Section 1.5. Physical therapy does not include radiology, electrosurgery, chiropractic technique or determination of a differential diagnosis; provided, however, the limitation on determining a differential diagnosis shall not in any manner limit a physical therapist licensed under this Act from performing an evaluation pursuant to such license. Nothing in this Section shall limit a physical therapist from employing appropriate physical therapy techniques that he or she is educated and licensed to perform. A physical therapist shall refer to a licensed physician, advanced practice nurse, physician assistant, dentist, podiatric physician, other physical therapist, or other health care provider any patient whose medical condition should, at the time of evaluation or treatment, be determined to be beyond the scope of practice of the physical therapist.
(2) "Physical therapist" means a person who practices physical therapy and who has met all requirements as provided in this Act.
(3) "Department" means the Department of Professional Regulation.
(4) "Director" means the Director of Professional Regulation.
(5) "Board" means the Physical Therapy Licensing and Disciplinary Board approved by the Director.
(6) "Referral" means a written or oral authorization for physical therapy services for a patient by a physician, dentist, advanced practice nurse, physician assistant, or podiatric physician who maintains medical supervision of the patient and makes a diagnosis or verifies that the patient's condition is such that it may be treated by a physical therapist.
(7) "Documented current and relevant diagnosis" for the purpose of this Act means a diagnosis, substantiated by signature or oral verification of a physician, dentist, advanced practice nurse, physician assistant, or podiatric physician, that a patient's condition is such that it may be treated by physical therapy as defined in this Act, which diagnosis shall remain in effect until changed by the physician, dentist, advanced practice nurse, physician assistant, or podiatric physician.
(8) "State" includes:
(a) the states of the United States of America;
(b) the District of Columbia; and
(c) the Commonwealth of Puerto Rico.
(9) "Physical therapist assistant" means a person licensed to assist a physical therapist and who has met all requirements as provided in this Act and who works under the supervision of a licensed physical therapist to assist in implementing the physical therapy treatment program as established by the licensed physical therapist. The patient care activities provided by the physical therapist assistant shall not include the interpretation of referrals, evaluation procedures, or the planning or major modification of patient programs.
(10) "Physical therapy aide" means a person who has received on the job training, specific to the facility in which he is employed.
(11) "Advanced practice nurse" means a person licensed as an advanced practice nurse under the Nurse Practice Act.
(12) "Physician assistant" means a person licensed under the Physician Assistant Practice Act of 1987.
(Source: P.A. 99-173, eff. 7-29-15; 99-229, eff. 8-3-15; 99-642, eff. 7-28-16; 100-418, eff. 8-25-17.)

(Text of Section from P.A. 100-513)
(Section scheduled to be repealed on January 1, 2026)
Sec. 1. Definitions. As used in this Act:
(1) "Physical therapy" means all of the following:
(A) Examining, evaluating, and testing individuals

who may have mechanical, physiological, or developmental impairments, functional limitations, disabilities, or other health and movement-related conditions, classifying these disorders, determining a rehabilitation prognosis and plan of therapeutic intervention, and assessing the on-going effects of the interventions.

(B) Alleviating impairments, functional limitations,

or disabilities by designing, implementing, and modifying therapeutic interventions that may include, but are not limited to, the evaluation or treatment of a person through the use of the effective properties of physical measures and heat, cold, light, water, radiant energy, electricity, sound, and air and use of therapeutic massage, therapeutic exercise, mobilization, and rehabilitative procedures, with or without assistive devices, for the purposes of preventing, correcting, or alleviating a physical or mental impairment, functional limitation, or disability.

(C) Reducing the risk of injury, impairment,

functional limitation, or disability, including the promotion and maintenance of fitness, health, and wellness.

(D) Engaging in administration, consultation,

education, and research.

"Physical therapy" includes, but is not limited to: (a) performance of specialized tests and measurements, (b) administration of specialized treatment procedures, (c) interpretation of referrals from physicians, dentists, advanced practice registered nurses, physician assistants, and podiatric physicians, (d) establishment, and modification of physical therapy treatment programs, (e) administration of topical medication used in generally accepted physical therapy procedures when such medication is either prescribed by the patient's physician, licensed to practice medicine in all its branches, the patient's physician licensed to practice podiatric medicine, the patient's advanced practice registered nurse, the patient's physician assistant, or the patient's dentist or used following the physician's orders or written instructions, and (f) supervision or teaching of physical therapy. Physical therapy does not include radiology, electrosurgery, chiropractic technique or determination of a differential diagnosis; provided, however, the limitation on determining a differential diagnosis shall not in any manner limit a physical therapist licensed under this Act from performing an evaluation pursuant to such license. Nothing in this Section shall limit a physical therapist from employing appropriate physical therapy techniques that he or she is educated and licensed to perform. A physical therapist shall refer to a licensed physician, advanced practice registered nurse, physician assistant, dentist, podiatric physician, other physical therapist, or other health care provider any patient whose medical condition should, at the time of evaluation or treatment, be determined to be beyond the scope of practice of the physical therapist.
(2) "Physical therapist" means a person who practices physical therapy and who has met all requirements as provided in this Act.
(3) "Department" means the Department of Professional Regulation.
(4) "Director" means the Director of Professional Regulation.
(5) "Board" means the Physical Therapy Licensing and Disciplinary Board approved by the Director.
(6) "Referral" means a written or oral authorization for physical therapy services for a patient by a physician, dentist, advanced practice registered nurse, physician assistant, or podiatric physician who maintains medical supervision of the patient and makes a diagnosis or verifies that the patient's condition is such that it may be treated by a physical therapist.
(7) "Documented current and relevant diagnosis" for the purpose of this Act means a diagnosis, substantiated by signature or oral verification of a physician, dentist, advanced practice registered nurse, physician assistant, or podiatric physician, that a patient's condition is such that it may be treated by physical therapy as defined in this Act, which diagnosis shall remain in effect until changed by the physician, dentist, advanced practice registered nurse, physician assistant, or podiatric physician.
(8) "State" includes:
(a) the states of the United States of America;
(b) the District of Columbia; and
(c) the Commonwealth of Puerto Rico.
(9) "Physical therapist assistant" means a person licensed to assist a physical therapist and who has met all requirements as provided in this Act and who works under the supervision of a licensed physical therapist to assist in implementing the physical therapy treatment program as established by the licensed physical therapist. The patient care activities provided by the physical therapist assistant shall not include the interpretation of referrals, evaluation procedures, or the planning or major modification of patient programs.
(10) "Physical therapy aide" means a person who has received on the job training, specific to the facility in which he is employed.
(11) "Advanced practice registered nurse" means a person licensed as an advanced practice registered nurse under the Nurse Practice Act.
(12) "Physician assistant" means a person licensed under the Physician Assistant Practice Act of 1987.
(Source: P.A. 99-173, eff. 7-29-15; 99-229, eff. 8-3-15; 99-642, eff. 7-28-16; 100-513, eff. 1-1-18.)

(225 ILCS 90/1.5)
(Section scheduled to be repealed on January 1, 2026)
Sec. 1.5. Dry needling.
(a) For the purpose of this Act, "dry needling", also known as intramuscular therapy, means an advanced needling skill or technique limited to the treatment of myofascial pain, using a single use, single insertion, sterile filiform needle (without the use of heat, cold, or any other added modality or medication), that is inserted into the skin or underlying tissues to stimulate trigger points. Dry needling may apply theory based only upon Western medical concepts, requires an examination and diagnosis, and treats specific anatomic entities selected according to physical signs. Dry needling does not include the stimulation of auricular points, utilization of distal points or non-local points, needle retention, application of retained electric stimulation leads, or the teaching or application of other acupuncture theory.
(b) A physical therapist licensed under this Act may only perform dry needling under the following conditions as determined by the Department by rule:
(1) Prior to completion of the education under

paragraph (2) of this subsection, successful completion of 50 hours of instruction in the following areas:

(A) the musculoskeletal and neuromuscular system;
(B) the anatomical basis of pain mechanisms,

chronic pain, and referred pain;

(C) myofascial trigger point theory; and
(D) universal precautions.
(2) Completion of at least 30 hours of didactic

course work specific to dry needling.

(3) Successful completion of at least 54 practicum

hours in dry needling course work approved by the Federation of State Boards of Physical Therapy or its successor (or substantial equivalent), as determined by the Department. Each instructional course shall specify what anatomical regions are included in the instruction and describe whether the course offers introductory or advanced instruction in dry needling. Each instruction course shall include the following areas:

(A) dry needling technique;
(B) dry needling indications and

contraindications;

(C) documentation of dry needling;
(D) management of adverse effects;
(E) practical psychomotor competency; and
(F) the Occupational Safety and Health

Administration's Bloodborne Pathogens standard.

Postgraduate classes qualifying for completion of the

mandated 54 hours of dry needling shall be in one or more modules, with the initial module being no fewer than 27 hours, and therapists shall complete at least 54 hours in no more than 12 months.

(4) Completion of at least 200 patient treatment

sessions under supervision as determined by the Department by rule.

(5) Successful completion of a competency examination

as approved by the Department.

Each licensee is responsible for maintaining records of the completion of the requirements of this subsection (b) and shall be prepared to produce such records upon request by the Department.
(c) A newly-licensed physical therapist shall not practice dry needling for at least one year from the date of initial licensure unless the practitioner can demonstrate compliance with subsection (b) through his or her pre-licensure educational coursework.
(d) Dry needling may only be performed by a licensed physical therapist and may not be delegated to a physical therapist assistant or support personnel.
(e) A physical therapist shall not advertise, describe to patients or the public, or otherwise represent that dry needling is acupuncture, nor shall he or she represent that he or she practices acupuncture unless separately licensed under the Acupuncture Practice Act.
(Source: P.A. 100-418, eff. 8-25-17.)

(225 ILCS 90/2) (from Ch. 111, par. 4252)
(Section scheduled to be repealed on January 1, 2026)
Sec. 2. Licensure requirement; exempt activities. Practice without a license forbidden - exception. No person shall after the date of August 31, 1965 begin to practice physical therapy in this State or hold himself out as being able to practice this profession, unless he is licensed as such in accordance with the provisions of this Act. After the effective date of this amendatory Act of 1990, no person shall practice or hold himself out as a physical therapist assistant unless he is licensed as such under this Act. A physical therapist shall use the initials "PT" in connection with his or her name to denote licensure under this Act, and a physical therapist assistant shall use the initials "PTA" in connection with his or her name to denote licensure under this Act.
This Act does not prohibit:
(1) Any person licensed in this State under any other

Act from engaging in the practice for which he is licensed.

(2) The practice of physical therapy by those

persons, practicing under the supervision of a licensed physical therapist and who have met all of the qualifications as provided in Sections 7, 8.1, and 9 of this Act, until the next examination is given for physical therapists or physical therapist assistants and the results have been received by the Department and the Department has determined the applicant's eligibility for a license. Anyone failing to pass said examination shall not again practice physical therapy until such time as an examination has been successfully passed by such person.

(3) The practice of physical therapy for a period not

exceeding 6 months by a person who is in this State on a temporary basis to assist in a case of medical emergency or to engage in a special physical therapy project, and who meets the qualifications for a physical therapist as set forth in Sections 7 and 8 of this Act and is licensed in another state as a physical therapist.

(4) Practice of physical therapy by qualified persons

who have filed for endorsement for no longer than one year or until such time that notification of licensure has been granted or denied, whichever period of time is lesser.

(5) One or more licensed physical therapists from

forming a professional service corporation under the provisions of the "Professional Service Corporation Act", approved September 15, 1969, as now or hereafter amended, and licensing such corporation for the practice of physical therapy.

(6) Physical therapy aides from performing patient

care activities under the on-site supervision of a licensed physical therapist or licensed physical therapist assistant. These patient care activities shall not include interpretation of referrals, evaluation procedures, the planning of or major modifications of, patient programs.

(7) Physical Therapist Assistants from performing

patient care activities under the general supervision of a licensed physical therapist. The physical therapist must maintain continual contact with the physical therapist assistant including periodic personal supervision and instruction to insure the safety and welfare of the patient.

(8) The practice of physical therapy by a physical

therapy student or a physical therapist assistant student under the on-site supervision of a licensed physical therapist. The physical therapist shall be readily available for direct supervision and instruction to insure the safety and welfare of the patient.

(9) The practice of physical therapy as part of an

educational program by a physical therapist licensed in another state or country for a period not to exceed 6 months.

(10) The practice, services, or activities of

persons practicing the specified occupations set forth in subsection (a) of, and pursuant to a licensing exemption granted in subsection (b) or (d) of, Section 2105-350 of the Department of Professional Regulation Law of the Civil Administrative Code of Illinois, but only for so long as the 2016 Olympic and Paralympic Games Professional Licensure Exemption Law is operable.

(Source: P.A. 96-7, eff. 4-3-09.)

(225 ILCS 90/2.5)
(Section scheduled to be repealed on January 1, 2026)
Sec. 2.5. Unlicensed practice; violation; civil penalty.
(a) In addition to any other penalty provided by law, any person who practices, offers to practice, attempts to practice, or holds oneself out to practice as a physical therapist or assistant without being licensed under this Act shall, in addition to any other penalty provided by law, pay a civil penalty to the Department in an amount not to exceed $10,000 for each offense as determined by the Department. The civil penalty shall be assessed by the Department after a hearing is held in accordance with the provisions set forth in this Act regarding the provision of a hearing for the discipline of a licensee.
(b) The Department has the authority and power to investigate any and all unlicensed activity.
(c) The civil penalty shall be paid within 60 days after the effective date of the order imposing the civil penalty. The order shall constitute a judgment and may be filed and execution had thereon in the same manner as any judgment from any court of record.
(Source: P.A. 99-229, eff. 8-3-15.)

(225 ILCS 90/3) (from Ch. 111, par. 4253)
(Section scheduled to be repealed on January 1, 2026)
Sec. 3. Powers and duties of the Department. Subject to the provisions of this Act, the Department shall:
1. Prescribe rules defining what constitutes a curriculum for physical therapy that is reputable and in good standing.
2. Adopt rules providing for the establishment of a uniform and reasonable standard of instruction and maintenance to be observed by all curricula for physical therapy which are approved by the Department; and determine the reputability and good standing of such curricula for physical therapy by reference to compliance with such rules, provided that no school of physical therapy that refuses admittance to applicants solely on account of race, color, creed, sex or national origin shall be considered reputable and in good standing.
3. Prescribe and publish rules for a method of examination of candidates for licensed physical therapists and licensed physical therapist assistants and for issuance of licenses authorizing candidates upon passing examination to practice as licensed physical therapists and licensed physical therapist assistants.
4. Review application to ascertain the qualifications of applicants for licenses.
5. Authorize examinations to ascertain the qualifications of those applicants who require such examinations as a component of a license.
6. Conduct hearings on proceedings to refuse to issue licenses and to discipline persons who are licensed under this Act and refuse to issue such licenses, and to discipline such licensees, or to refuse to issue a license to any person who has practiced physical therapy in violation of this Act, prior to applying for a license.
7. Formulate rules required for the administration of this Act.
8. Maintain a list of licensed physical therapists and licensed physical therapist assistants authorized to practice in the State. This list shall show the name of every licensee, his last known place of residence and the date and number of his or her license. Any interested person in the State may obtain a copy of that list on application to the Department and payment of the required fee.
9. Exercise the powers and duties prescribed by the Civil Administrative Code of Illinois for the administration of licensing Acts.
(Source: P.A. 91-357, eff. 7-29-99.)

(225 ILCS 90/4) (from Ch. 111, par. 4254)
(Section scheduled to be repealed on January 1, 2026)
Sec. 4. Administrative Procedure Act. The Illinois Administrative Procedure Act is hereby expressly adopted and incorporated herein as if all of the provisions of that Act were included in this Act, except that the provision of subsection (d) of Section 10-65 of the Illinois Administrative Procedure Act that provides that at hearings the licensee has the right to show compliance with all lawful requirements for retention, or continuation or renewal of the license is specifically excluded. For the purposes of this Act the notice required under Section 10-25 of the Administrative Procedure Act is deemed sufficient when mailed to the last known address of a party.
(Source: P.A. 88-45.)

(225 ILCS 90/5) (from Ch. 111, par. 4255)
Sec. 5. (Repealed).
(Source: P.A. 85-342. Repealed by P.A. 89-387, eff. 8-20-95.)

(225 ILCS 90/6) (from Ch. 111, par. 4256)
(Section scheduled to be repealed on January 1, 2026)
Sec. 6. Duties and functions of Director and Board. The Director shall appoint a Physical Therapy Licensing and Disciplinary Board as follows: Seven persons who shall be appointed by and shall serve in an advisory capacity to the Director. Six members must be actively engaged in the practice of physical therapy in this State for a minimum of 5 years and one member must be a member of the public who is not licensed under this Act, or a similar Act of another jurisdiction.
Members shall serve 4 year terms and until their successors are appointed and qualified. No member shall be reappointed to the Board for a term which would cause his continuous service on the Board to be longer than 9 successive years. Appointments to fill vacancies shall be made in the same manner as original appointments, for the unexpired portion of the vacated term.
For the initial appointment of the Board, the Director shall give priority to filling the public member terms as vacancies become available.
Members of the Board shall be immune from suit in any action based upon any disciplinary proceedings or other activities performed in good faith as members of the Board.
A vacancy in the membership of the Board shall not impair the right of a quorum to exercise all the rights and perform all the duties of the Board.
The members of the Board are entitled to receive as compensation a reasonable sum as determined by the Director for each day actually engaged in the duties of the office and all legitimate and necessary expenses incurred in attending the meetings of the Board.
The membership of the Board should reasonably reflect representation from the geographic areas in this State.
The Director may terminate the appointment of any member for cause which in the opinion of the Director reasonably justifies such termination.
The Director shall consider the recommendations of the Board on questions involving standards of professional conduct, discipline and qualifications of candidates and licensees under this Act.
Nothing shall limit the ability of the Board to provide recommendations to the Director in regard to any matter affecting the administration of this Act. The Director shall give due consideration to all recommendations of the Board. If the Director takes action contrary to a recommendation of the Board, the Director shall promptly provide a written explanation of that action.
(Source: P.A. 94-651, eff. 1-1-06.)

(225 ILCS 90/7) (from Ch. 111, par. 4257)
Sec. 7. (Repealed).
(Source: P.A. 86-1396. Repealed by P.A. 89-387, eff. 8-20-95.)

(225 ILCS 90/8) (from Ch. 111, par. 4258)
(Section scheduled to be repealed on January 1, 2026)
Sec. 8. Qualifications for licensure as a physical therapist.
(a) A person is qualified to receive a license as a physical therapist if that person has applied in writing, on forms prescribed by the Department, has paid the required fees, and meets all of the following requirements:
(1) He or she is at least 21 years of age and of good

moral character. In determining moral character, the Department may take into consideration any felony conviction of the applicant, but such a conviction shall not operate automatically as a complete bar to a license.

(2) He or she has graduated from a curriculum in

physical therapy approved by the Department. In approving a curriculum in physical therapy, the Department shall consider, but not be bound by, accreditation by the Commission on Accreditation in Physical Therapy Education. A person who graduated from a physical therapy program outside the United States or its territories shall have his or her degree validated as equivalent to a physical therapy degree conferred by a regionally accredited college or university in the United States. The Department may establish by rule a method for the completion of course deficiencies.

(3) He or she has passed an examination approved by

the Department to determine his fitness for practice as a physical therapist, or is entitled to be licensed without examination as provided in Sections 10 and 11 of this Act. A person who graduated from a physical therapy program outside the United States or its territories and whose first language is not English shall submit certification of passage of the Test of English as a Foreign Language (TOEFL) and the Test of Spoken English (TSE) as defined by rule prior to taking the licensure examination.

(b) The Department reserves the right and may request a personal interview of an applicant before the Board to further evaluate his or her qualifications for a license.
(Source: P.A. 99-229, eff. 8-3-15.)

(225 ILCS 90/8.1) (from Ch. 111, par. 4258.1)
(Section scheduled to be repealed on January 1, 2026)
Sec. 8.1. Qualifications for licensure as a physical therapist assistant. A person is qualified to receive a license as a physical therapist assistant if that person has applied in writing, on forms prescribed by the Department, has paid the required fees and:
(1) Is at least 18 years of age and of good moral

character. In determining moral character, the Department may take into consideration any felony conviction of the applicant, but such a conviction shall not operate automatically as a complete bar to a license;

(2) Has graduated from a physical therapist assistant

program approved by the Department and attained, at a minimum, an associate's degree from the program. In approving such a physical therapist assistant program the Department shall consider but not be bound by accreditation by the Commission on Accreditation in Physical Therapy Education. Any person who graduated from a physical therapist assistant program outside the United States or its territories shall have his or her degree validated as equivalent to a physical therapy assistant degree conferred by a regionally accredited college or university in the United States. The Department may establish by rule a method for the completion of course deficiencies; and

(3) Has successfully completed the examination

authorized by the Department. A person who graduated from a physical therapist assistant program outside the United States or its territories and whose first language is not English shall submit certification of passage of the Test of English as a Foreign Language (TOEFL) and the Test of Spoken English (TSE) as defined by rule prior to taking the licensure examination.

(Source: P.A. 94-651, eff. 1-1-06.)

(225 ILCS 90/8.5)
(Section scheduled to be repealed on January 1, 2026)
Sec. 8.5. Social Security Number on license application. In addition to any other information required to be contained in the application, every application for an original license under this Act shall include the applicant's Social Security Number, which shall be retained in the agency's records pertaining to the license. As soon as practical, the Department shall assign a customer's identification number to each applicant for a license.
Every application for a renewal or restored license shall require the applicant's customer identification number.
(Source: P.A. 97-400, eff. 1-1-12.)

(225 ILCS 90/9) (from Ch. 111, par. 4259)
Sec. 9. (Repealed).
(Source: P.A. 86-1396. Repealed by P.A. 89-387, eff. 8-20-95.)

(225 ILCS 90/10) (from Ch. 111, par. 4260)
Sec. 10. (Repealed).
(Source: P.A. 84-595. Repealed by P.A. 89-387, eff. 8-20-95.)

(225 ILCS 90/11) (from Ch. 111, par. 4261)
(Section scheduled to be repealed on January 1, 2026)
Sec. 11. Endorsement. The Department may, in its discretion, license as a physical therapist or physical therapist assistant, without examination, on payment of the required fee, an applicant for a license who is a physical therapist or physical therapist assistant, as the case may be, licensed under the laws of another state if the requirements for a license of physical therapists or physical therapist assistant in the state in which the applicant was licensed were at the date of his or her licensure substantially equal to the requirements in force in this State on that date. The Department may waive the English proficiency examination by rule.
Applicants have 3 years from the date of application to complete the application process. If the process has not been completed in 3 years, the application shall be denied, the fee forfeited and the applicant must reapply and meet the requirements in effect at the time of reapplication.
(Source: P.A. 89-387, eff. 1-1-96.)

(225 ILCS 90/12) (from Ch. 111, par. 4262)
(Section scheduled to be repealed on January 1, 2026)
Sec. 12. Examinations. The Department shall examine applicants for licenses as physical therapists or physical therapist assistants at such times and places as it may determine. At least 2 written examinations shall be given during each calendar year for both physical therapists and physical therapist assistants. The examination shall be approved by the Department.
Following notification of eligibility for examination, an applicant who fails to take the examination for a license under this Act within 60 days of the notification or on the next available exam date, if no exam is held within 60 days of the notification, shall forfeit his or her fee and his or her right to practice as a physical therapist or physical therapist assistant until such time as the applicant has passed the appropriate examination. Any applicant failing the examination three times in any jurisdiction will not be allowed to sit for another examination until the applicant has presented satisfactory evidence to the Board of appropriate remedial work as set forth in the rules and regulations.
If an applicant neglects, fails or refuses to take an examination or fails to pass an examination for a license or otherwise fails to complete the application process under this Act within 3 years after filing his application, the application shall be denied. However, such applicant may make a new application for examination accompanied by the required fee, and must furnish proof of meeting qualifications for examination in effect at the time of new application.
(Source: P.A. 99-229, eff. 8-3-15.)

(225 ILCS 90/13) (from Ch. 111, par. 4263)
Sec. 13. (Repealed).
(Source: P.A. 86-1396. Repealed by P.A. 89-387, eff. 8-20-95.)

(225 ILCS 90/14) (from Ch. 111, par. 4264)
(Section scheduled to be repealed on January 1, 2026)
Sec. 14. Renewal of licenses. The expiration date and renewal period for each license issued under this Act shall be set by rule. The holder of a license may renew such license during the month preceding the expiration date thereof by paying the required fee.
(Source: P.A. 84-595.)

(225 ILCS 90/14.1)
(Section scheduled to be repealed on January 1, 2026)
Sec. 14.1. Continuing education renewal requirements. The Department shall promulgate rules concerning continuing education for persons licensed under this Act that require 40 hours of continuing education per license renewal cycle for a physical therapist and 20 hours of continuing education per license renewal cycle for a physical therapist assistant. In establishing these rules, the Department shall consider education required for the 2 categories of licensees to maintain current knowledge and understanding of their respective scope of practice, professional ethics, and standards of care, as described in this Act, and in material provided by relevant professional associations. The Department shall also consider the educational requirements for board certification in physical therapy specialty areas, requirements for advanced clinical or academic degrees related to physical therapy, requirements for attaining advanced skills specific to particular practice environments and patient populations, and the educational needs related to special interest groups within the professions. These rules shall assure that licensees are given the opportunity to participate in those programs sponsored by or through their professional associations, hospitals, or employers and which are relevant to their practice. These rules shall also address variances for illness or hardship. Each licensee is responsible for maintaining records of completion of continuing education and shall be prepared to produce the records when requested by the Department.
(Source: P.A. 92-350, eff. 8-15-01.)

(225 ILCS 90/15) (from Ch. 111, par. 4265)
(Section scheduled to be repealed on January 1, 2026)
Sec. 15. Restoration of expired licenses. A physical therapist or physical therapist assistant who has permitted his or her license to expire or who has had his or her license on inactive status may have his or her license restored by making application to the Department and filing proof acceptable to the Department of his or her fitness to have his or her license restored, including sworn evidence certifying to active practice in another jurisdiction satisfactory to the Department and by paying the required restoration fee.
If the physical therapist or physical therapist assistant has not maintained an active practice in another jurisdiction satisfactory to the Department, the Board shall determine, by an evaluation program established by rule his or her fitness to resume active status and may require the physical therapist or physical therapist assistant to complete a period of evaluated clinical experience and may require successful completion of an examination.
Any physical therapist or physical therapist assistant whose license has been expired or placed on inactive status for more than 5 years may have his or her license restored by making application to the Department and filing proof acceptable to the Department of his or her fitness to have his or her license restored, including sworn evidence certifying to active practice in another jurisdiction and by paying the required restoration fee.
However, any physical therapist or physical therapist assistant whose license has expired while he has been engaged (1) in the federal service in active duty with the Army of the United States, the United States Navy, the Marine Corps, the Air Force, the Coast Guard, or the State Militia called into the service or training of the United States of America, or (2) in training or education under the supervision of the United States preliminary to induction into the military service, may have his license restored without paying any lapsed renewal fees or restoration fee, if within 2 years after termination of such service, training or education, other than by dishonorable discharge, he furnishes the Department with an affidavit to the effect that he has been so engaged and that his service, training or education has been so terminated.
(Source: P.A. 94-651, eff. 1-1-06.)

(225 ILCS 90/16) (from Ch. 111, par. 4266)
(Section scheduled to be repealed on January 1, 2026)
Sec. 16. Inactive Licenses. Any physical therapist or physical therapist assistant who notifies the Department in writing on forms prescribed by the Department, may elect to place his or her license on an inactive status and shall, subject to rules of the Department, be excused from payment of renewal fees until he or she notifies the Department in writing of his or her desire to resume active status.
Any physical therapist or physical therapist assistant requesting restoration from inactive status shall be required to pay the current renewal fee and shall be required to restore his or her license, as provided in Section 15 of this Act.
Any physical therapist or physical therapist assistant whose license is in an inactive status shall not practice physical therapy in the State of Illinois and that practice shall be deemed unlicensed practice.
(Source: P.A. 89-387, eff. 1-1-96.)

(225 ILCS 90/16.1)
(Section scheduled to be repealed on January 1, 2026)
Sec. 16.1. Fees. The Department shall provide by rule a schedule of fees for the administration and enforcement of this Act, including but not limited to original licensure, renewal, and restoration. The fees shall be nonrefundable.
(Source: P.A. 91-454, eff. 1-1-00.)

(225 ILCS 90/16.2)
(Section scheduled to be repealed on January 1, 2026)
Sec. 16.2. Deposit of fees and fines; appropriations. All fees, penalties, and fines collected under this Act shall be deposited into the General Professions Dedicated Fund and shall be appropriated to the Department for the ordinary and contingent expenses of the Department in the administration of this Act.
(Source: P.A. 99-229, eff. 8-3-15.)

(225 ILCS 90/16.5)
(Section scheduled to be repealed on January 1, 2026)
Sec. 16.5. Advertising services.
(a) A licensee shall include in every advertisement for services regulated under this Act his or her title as it appears on the license or the initials authorized under this Act.
(b) It is unlawful for any person licensed under this Act to use claims of superior quality of care to entice the public. It shall be unlawful to advertise fee comparisons of available services with those of other persons licensed under this Act.
(c) This Act does not authorize the advertising of professional services that the offeror of such services is not licensed to render. Nor shall the advertiser use statements that contain false, fraudulent, deceptive or misleading material or guarantees of success, play upon the vanity or fears of the public, or promote or produce unfair competition.
(d) It is unlawful and punishable under Section 31 for any person licensed under this Act to knowingly advertise that the licensee will accept as payment for services rendered by assignment from any third-party payor the amount the third-party payor covers as payment in full, if the effect is to give the impression of eliminating the need of payment by the patient of any required deductible or copayment applicable in the patient's health benefit plan.
(e) As used in this Section, "advertise" means solicitation by the licensee or through another by means of handbills, posters, circulars, motion pictures, radio, newspapers, or television or in any other manner.
(Source: P.A. 98-768, eff. 1-1-15.)

(225 ILCS 90/17) (from Ch. 111, par. 4267)
(Section scheduled to be repealed on January 1, 2026)
Sec. 17. (1) The Department may refuse to issue or to renew, or may revoke, suspend, place on probation, reprimand, or take other disciplinary action as the Department deems appropriate, including the issuance of fines not to exceed $5000, with regard to a license for any one or a combination of the following:
A. Material misstatement in furnishing information to

the Department or otherwise making misleading, deceptive, untrue, or fraudulent representations in violation of this Act or otherwise in the practice of the profession;

B. Violations of this Act, or of the rules or

regulations promulgated hereunder;

C. Conviction of any crime under the laws of the

United States or any state or territory thereof which is a felony or which is a misdemeanor, an essential element of which is dishonesty, or of any crime which is directly related to the practice of the profession; conviction, as used in this paragraph, shall include a finding or verdict of guilty, an admission of guilt or a plea of nolo contendere;

D. Making any misrepresentation for the purpose of

obtaining licenses, or violating any provision of this Act or the rules promulgated thereunder pertaining to advertising;

E. A pattern of practice or other behavior which

demonstrates incapacity or incompetency to practice under this Act;

F. Aiding or assisting another person in violating

any provision of this Act or Rules;

G. Failing, within 60 days, to provide information in

response to a written request made by the Department;

H. Engaging in dishonorable, unethical or

unprofessional conduct of a character likely to deceive, defraud or harm the public. Unprofessional conduct shall include any departure from or the failure to conform to the minimal standards of acceptable and prevailing physical therapy practice, in which proceeding actual injury to a patient need not be established;

I. Unlawful distribution of any drug or narcotic, or

unlawful conversion of any drug or narcotic not belonging to the person for such person's own use or benefit or for other than medically accepted therapeutic purposes;

J. Habitual or excessive use or addiction to alcohol,

narcotics, stimulants, or any other chemical agent or drug which results in a physical therapist's or physical therapist assistant's inability to practice with reasonable judgment, skill or safety;

K. Revocation or suspension of a license to practice

physical therapy as a physical therapist or physical therapist assistant or the taking of other disciplinary action by the proper licensing authority of another state, territory or country;

L. Directly or indirectly giving to or receiving from

any person, firm, corporation, partnership, or association any fee, commission, rebate or other form of compensation for any professional services not actually or personally rendered. Nothing contained in this paragraph prohibits persons holding valid and current licenses under this Act from practicing physical therapy in partnership under a partnership agreement, including a limited liability partnership, a limited liability company, or a corporation under the Professional Service Corporation Act or from pooling, sharing, dividing, or apportioning the fees and monies received by them or by the partnership, company, or corporation in accordance with the partnership agreement or the policies of the company or professional corporation. Nothing in this paragraph (L) affects any bona fide independent contractor or employment arrangements among health care professionals, health facilities, health care providers, or other entities, except as otherwise prohibited by law. Any employment arrangements may include provisions for compensation, health insurance, pension, or other employment benefits for the provision of services within the scope of the licensee's practice under this Act. Nothing in this paragraph (L) shall be construed to require an employment arrangement to receive professional fees for services rendered;

M. A finding by the Board that the licensee after

having his or her license placed on probationary status has violated the terms of probation;

N. Abandonment of a patient;
O. Willfully failing to report an instance of

suspected child abuse or neglect as required by the Abused and Neglected Child Reporting Act;

P. Willfully failing to report an instance of

suspected elder abuse or neglect as required by the Elder Abuse Reporting Act;

Q. Physical illness, including but not limited to,

deterioration through the aging process, or loss of motor skill which results in the inability to practice the profession with reasonable judgement, skill or safety;

R. The use of any words (such as physical therapy,

physical therapist physiotherapy or physiotherapist), abbreviations, figures or letters with the intention of indicating practice as a licensed physical therapist without a valid license as a physical therapist issued under this Act;

S. The use of the term physical therapist assistant,

or abbreviations, figures, or letters with the intention of indicating practice as a physical therapist assistant without a valid license as a physical therapist assistant issued under this Act;

T. Willfully violating or knowingly assisting in the

violation of any law of this State relating to the practice of abortion;

U. Continued practice by a person knowingly having an

infectious, communicable or contagious disease;

V. Having treated ailments of human beings otherwise

than by the practice of physical therapy as defined in this Act, or having treated ailments of human beings as a licensed physical therapist independent of a documented referral or a documented current and relevant diagnosis from a physician, dentist, advanced practice registered nurse, physician assistant, or podiatric physician, or having failed to notify the physician, dentist, advanced practice registered nurse, physician assistant, or podiatric physician who established a documented current and relevant diagnosis that the patient is receiving physical therapy pursuant to that diagnosis;

W. Being named as a perpetrator in an indicated

report by the Department of Children and Family Services pursuant to the Abused and Neglected Child Reporting Act, and upon proof by clear and convincing evidence that the licensee has caused a child to be an abused child or neglected child as defined in the Abused and Neglected Child Reporting Act;

X. Interpretation of referrals, performance of

evaluation procedures, planning or making major modifications of patient programs by a physical therapist assistant;

Y. Failure by a physical therapist assistant and

supervising physical therapist to maintain continued contact, including periodic personal supervision and instruction, to insure safety and welfare of patients;

Z. Violation of the Health Care Worker Self-Referral

Act.

(2) The determination by a circuit court that a licensee is subject to involuntary admission or judicial admission as provided in the Mental Health and Developmental Disabilities Code operates as an automatic suspension. Such suspension will end only upon a finding by a court that the patient is no longer subject to involuntary admission or judicial admission and the issuance of an order so finding and discharging the patient; and upon the recommendation of the Board to the Director that the licensee be allowed to resume his practice.
(3) The Department may refuse to issue or may suspend the license of any person who fails to file a return, or to pay the tax, penalty or interest shown in a filed return, or to pay any final assessment of tax, penalty or interest, as required by any tax Act administered by the Illinois Department of Revenue, until such time as the requirements of any such tax Act are satisfied.
(Source: P.A. 100-513, eff. 1-1-18.)

(225 ILCS 90/17.5)
(Section scheduled to be repealed on January 1, 2026)
Sec. 17.5. Suspension of license for failure to pay restitution. The Department, without further process or hearing, shall suspend the license or other authorization to practice of any person issued under this Act who has been certified by court order as not having paid restitution to a person under Section 8A-3.5 of the Illinois Public Aid Code or under Section 17-10.5 or 46-1 of the Criminal Code of 1961 or the Criminal Code of 2012. A person whose license or other authorization to practice is suspended under this Section is prohibited from practicing until the restitution is made in full.
(Source: P.A. 96-1551, eff. 7-1-11; 97-1150, eff. 1-25-13.)

(225 ILCS 90/18) (from Ch. 111, par. 4268)
(Section scheduled to be repealed on January 1, 2026)
Sec. 18. Violations - Injunction - Cease and Desist Order.
(a) If any person violates the provision of this Act, the Director may, in the name of the People of the State of Illinois, through the Attorney General of the State of Illinois, or the State's Attorney in the county in which the offense occurs, petition for an order enjoining such violation or for an order enforcing compliance with this Act. Upon the filing of a verified petition in such court, the court may issue a temporary restraining order, without notice or bond, and may preliminarily and permanently enjoin such violation. If it is established that such person has violated or is violating the injunction, the Court may punish the offender for contempt of court. Proceedings under this Section shall be in addition to, and not in lieu of, all other remedies and penalties provided by this Act.
(b) If any person shall practice as a physical therapist or physical therapist assistant or hold himself out as a physical therapist or physical therapist assistant without being licensed under the provisions of this Act then any licensed physical therapist or physical therapist assistant, any interested party or any person injured thereby may, in addition to the Director, petition for relief as provided in subsection (a) of this Section or may apply to the Circuit Court of the county in which such violation or some part thereof occurred, or in which the person complained of has his principal place of business or resides, to prevent such violation. The court has jurisdiction to enforce obedience by injunction or by other process restricting such person complained of from further violation and enjoining upon him obedience.
(c) Whenever in the opinion of the Department any person violates any provision of this Act, the Department may issue a rule to show cause why an order to cease and desist should not be entered against him. The rule shall clearly set forth the grounds relied upon by the Department and shall provide a period of 7 days from the date of the rule to file an answer to the satisfaction of the Department. Failure to answer to the satisfaction of the Department shall cause an order to cease and desist to be issued immediately.
(Source: P.A. 86-1396.)

(225 ILCS 90/19) (from Ch. 111, par. 4269)
(Section scheduled to be repealed on January 1, 2026)
Sec. 19. Investigations; notice and hearing. The Department may investigate the actions of any applicant or of any person or persons holding or claiming to hold a license. The Department shall, before refusing to issue, to renew or discipline a license pursuant to Section 17, at least 30 days prior to the date set for the hearing, notify in writing the applicant for, or holder of, a license of the nature of the charges, that a hearing will be held on the date designated, and direct the applicant or licensee to file a written answer to the Board under oath within 20 days after the service of the notice and inform the applicant or licensee that failure to file an answer will result in default being taken against the applicant or licensee and that the license or certificate may be suspended, revoked, placed on probationary status, or other disciplinary action may be taken, including limiting the scope, nature or extent of practice, as the Director may deem proper. Written notice may be served by personal delivery or certified or registered mail to the respondent at the address of his last notification to the Department. In case the person fails to file an answer after receiving notice, his or her license or certificate may, in the discretion of the Department, be suspended, revoked, or placed on probationary status, or the Department may take whatever disciplinary action deemed proper, including limiting the scope, nature, or extent of the person's practice or the imposition of a fine, without a hearing, if the act or acts charged constitute sufficient grounds for such action under this Act. At the time and place fixed in the notice, the Board shall proceed to hear the charges and the parties or their counsel shall be accorded ample opportunity to present such statements, testimony, evidence and argument as may be pertinent to the charges or to their defense. The Board may continue a hearing from time to time.
(Source: P.A. 94-651, eff. 1-1-06.)

(225 ILCS 90/19.5)
(Section scheduled to be repealed on January 1, 2026)
Sec. 19.5. Confidentiality. All information collected by the Department in the course of an examination or investigation of a licensee or applicant, including, but not limited to, any complaint against a licensee filed with the Department and information collected to investigate any such complaint, shall be maintained for the confidential use of the Department and shall not be disclosed. The Department may not disclose the information to anyone other than law enforcement officials, other regulatory agencies that have an appropriate regulatory interest as determined by the Secretary of the Department, or a party presenting a lawful subpoena to the Department. Information and documents disclosed to a federal, State, county, or local law enforcement agency shall not be disclosed by the agency for any purpose to any other agency or person. A formal complaint filed by the Department against a licensee or applicant shall be a public record, except as otherwise prohibited by law.
(Source: P.A. 99-229, eff. 8-3-15.)

(225 ILCS 90/20) (from Ch. 111, par. 4270)
(Section scheduled to be repealed on January 1, 2026)
Sec. 20. Stenographer - Transcript. The Department, at its expense, shall preserve a record of all proceedings at the formal hearing of any case involving the refusal to issue, renew or discipline of a license. The notice of hearing, complaint and all other documents in the nature of pleadings and written motions filed in the proceedings, the transcript of testimony, the report of the Board and order of the Department shall be the record of such proceeding.
(Source: P.A. 94-651, eff. 1-1-06.)

(225 ILCS 90/21) (from Ch. 111, par. 4271)
(Section scheduled to be repealed on January 1, 2026)
Sec. 21. Compelling Testimony. Any circuit court may, upon application of the Department or designee or of the applicant or licensee against whom proceedings pursuant to Section 19 of this Act are pending, enter an order requiring the attendance of witnesses and their testimony, and the production of documents, papers, files, books and records in connection with any hearing or investigation. The court may compel obedience to its order by proceedings for contempt.
(Source: P.A. 86-1296.)

(225 ILCS 90/22) (from Ch. 111, par. 4272)
(Section scheduled to be repealed on January 1, 2026)
Sec. 22. Findings and Recommendations. At the conclusion of the hearing the Board shall present to the Director a written report of its findings and recommendations. The report shall contain a finding whether or not the accused person violated this Act or failed to comply with the conditions required in this Act. The Board shall specify the nature of the violation or failure to comply, and shall make its recommendations to the Director.
The report of findings and recommendations of the Board shall be the basis for the Department's order or refusal or for the granting of a license or permit unless the Director shall determine that the Board report is contrary to the manifest weight of the evidence, in which case the Director may issue an order in contravention of the Board report. The finding is not admissible in evidence against the person in a criminal prosecution brought for the violation of this Act, but the hearing and finding are not a bar to a criminal prosecution brought for the violation of this Act.
(Source: P.A. 94-651, eff. 1-1-06.)

(225 ILCS 90/23) (from Ch. 111, par. 4273)
(Section scheduled to be repealed on January 1, 2026)
Sec. 23. Rehearing. In any case involving the refusal to issue, renew or discipline of a license, a copy of the Board's report shall be served upon the respondent by the Department, either personally or as provided in this Act for the service of the notice of hearing. Within 20 days after such service, the respondent may present to the Department a motion in writing for a rehearing, which motion shall specify the particular grounds therefor. If no motion for rehearing is filed, then upon the expiration of the time specified for filing such a motion, or if a motion for rehearing is denied, then upon such denial the Director may enter an order in accordance with recommendations of the Board except as provided in Section 22 of this Act. If the respondent shall order from the reporting service, and pay for a transcript of the record within the time for filing a motion for rehearing, the 20 day period within which such a motion may be filed shall commence upon the delivery of the transcript to the respondent.
(Source: P.A. 94-651, eff. 1-1-06.)

(225 ILCS 90/24) (from Ch. 111, par. 4274)
(Section scheduled to be repealed on January 1, 2026)
Sec. 24. Director - Rehearing. Whenever the Director is satisfied that substantial justice has not been done in the revocation, suspension or refusal to issue or renew a license, the Director may order a rehearing by the same or other examiners.
(Source: P.A. 84-595.)

(225 ILCS 90/25) (from Ch. 111, par. 4275)
(Section scheduled to be repealed on January 1, 2026)
Sec. 25. Appointment of a Hearing Officer. The Director shall have the authority to appoint any attorney duly licensed to practice law in the State of Illinois to serve as the hearing officer in any action for refusal to issue, renew or discipline of a license or permit. The hearing officer shall have full authority to conduct the hearing. At least one member of the Board shall attend each hearing. The hearing officer shall report his findings and recommendations to the Board and the Director. The Board shall have 60 days from receipt of the report to review the report of the hearing officer and present their findings of fact, conclusions of law and recommendations to the Director. If the Board fails to present its report within the 60 day period, the Director shall issue an order based on the report of the hearing officer. If the Director determines that the Board's report is contrary to the manifest weight of the evidence, he may issue an order in contravention of the Board's report.
(Source: P.A. 94-651, eff. 1-1-06.)

(225 ILCS 90/26) (from Ch. 111, par. 4276)
(Section scheduled to be repealed on January 1, 2026)
Sec. 26. Order or certified copy; prima facie proof. An order or a certified copy thereof, over the seal of the Department and purporting to be signed by the Director, shall be prima facie proof that:
(a) the signature is the genuine signature of the

Director;

(b) the Director is duly appointed and qualified; and
(c) the Board and the members thereof are qualified

to act.

(Source: P.A. 94-651, eff. 1-1-06.)

(225 ILCS 90/27) (from Ch. 111, par. 4277)
(Section scheduled to be repealed on January 1, 2026)
Sec. 27. Restoration of Suspended or Revoked License. At any time after the suspension or revocation of any license, the Department may restore it to the accused person, upon the written recommendation of the Board unless after an investigation and a hearing, the Board determines that restoration is not in the public interest.
(Source: P.A. 94-651, eff. 1-1-06.)

(225 ILCS 90/28) (from Ch. 111, par. 4278)
(Section scheduled to be repealed on January 1, 2026)
Sec. 28. Surrender of License. Upon the revocation or suspension of any license, the licensee shall forthwith surrender the license or licenses to the Department and if the licensee fails to do so, the Department shall have the right to seize the license.
(Source: P.A. 84-595.)

(225 ILCS 90/29) (from Ch. 111, par. 4279)
(Section scheduled to be repealed on January 1, 2026)
Sec. 29. Temporary Suspension of a License. The Director may temporarily suspend the license of a physical therapist or physical therapist assistant without a hearing, simultaneously with the institution of proceedings for a hearing provided for in Section 19 of this Act, if the Director finds that evidence in his possession indicates that a physical therapist's or a physical therapist assistant's continuation in practice would constitute an imminent danger to the public. In the event that the Director suspends, temporarily, the license of a physical therapist or physical therapist assistant without a hearing, a hearing by the Board must be held within 30 calendar days after such suspension has occurred.
(Source: P.A. 94-651, eff. 1-1-06.)

(225 ILCS 90/30) (from Ch. 111, par. 4280)
(Section scheduled to be repealed on January 1, 2026)
Sec. 30. Administrative review; venue. All final administrative decisions of the Department are subject to judicial review pursuant to the Administrative Review Law and its rules. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
Proceedings for judicial review shall be commenced in the circuit court of the county in which the party applying for relief resides; but if the party is not a resident of this State, the venue shall be in Sangamon County.
The Department shall not be required to certify any record to the Court or file any answer in court or otherwise appear in any court in a judicial review proceeding, unless there is filed in the court, with the complaint, a receipt from the Department acknowledging payment of the costs of furnishing and certifying the record. Failure on the part of the plaintiff to file a receipt in Court shall be grounds for dismissal of the action.
(Source: P.A. 87-1031.)

(225 ILCS 90/31) (from Ch. 111, par. 4281)
(Section scheduled to be repealed on January 1, 2026)
Sec. 31. Violations.
(a) Any person who is found to have violated any provision of this Act is guilty of a Class A misdemeanor for the first offense and a Class 4 felony for the second and any subsequent offense.
(b) Any person representing himself or herself or advertising as a physical therapist or that the services he or she renders are physical therapy, or who uses any words, such as physical therapy, physical therapist, physiotherapy, or physiotherapist, abbreviations, figures, or letters, such as "PT", "DPT", "MPT", "RPT", "LPT", or "PTA", indicating that he or she is engaged in the practice of physical therapy when he or she does not possess a currently valid license as defined herein, commits a Class A misdemeanor, for a first offense, and a Class 4 felony for a second or subsequent offense.
(c) Any person representing himself or herself or advertising as a physical therapist assistant or that the services he or she renders are physical therapy, or who uses any words, such as physical therapy or physical therapist assistant, abbreviations, figures, or letters, such as "PT", "DPT", "MPT", "RPT", "LPT", or "PTA", indicating that he or she is engaged in the practice of physical therapy when he or she does not possess a currently valid license as defined herein, commits a Class A misdemeanor for a first offense, and a Class 4 felony for a second or subsequent offense.
(Source: P.A. 93-1010, eff. 8-24-04.)

(225 ILCS 90/31.5)
(Section scheduled to be repealed on January 1, 2026)
Sec. 31.5. Suspension of license for failure to pay restitution. The Department, without further process or hearing, shall suspend the license or other authorization to practice of any person issued under this Act who has been certified by court order as not having paid restitution to a person under Section 8A-3.5 of the Illinois Public Aid Code or under Section 17-10.5 or 46-1 of the Criminal Code of 1961 or the Criminal Code of 2012. A person whose license or other authorization to practice is suspended under this Section is prohibited from practicing until the restitution is made in full.
(Source: P.A. 99-229, eff. 8-3-15.)

(225 ILCS 90/32) (from Ch. 111, par. 4282)
Sec. 32. (Repealed).
(Source: P.A. 86-1396. Repealed by P.A. 89-387, eff. 8-20-95.)

(225 ILCS 90/32.1) (from Ch. 111, par. 4282.1)
(Section scheduled to be repealed on January 1, 2026)
Sec. 32.1. Returned checks; fines. Any person who delivers a check or other payment to the Department that is returned to the Department unpaid by the financial institution upon which it is drawn shall pay to the Department, in addition to the amount already owed to the Department, a fine of $50. The fines imposed by this Section are in addition to any other discipline provided under this Act for unlicensed practice or practice on a nonrenewed license. The Department shall notify the person that payment of fees and fines shall be paid to the Department by certified check or money order within 30 calendar days of the notification. If, after the expiration of 30 days from the date of the notification, the person has failed to submit the necessary remittance, the Department shall automatically terminate the license or certificate or deny the application, without hearing. If, after termination or denial, the person seeks a license or certificate, he or she shall apply to the Department for restoration or issuance of the license or certificate and pay all fees and fines due to the Department. The Department may establish a fee for the processing of an application for restoration of a license or certificate to pay all expenses of processing this application. The Director may waive the fines due under this Section in individual cases where the Director finds that the fines would be unreasonable or unnecessarily burdensome.
(Source: P.A. 92-146, eff. 1-1-02.)

(225 ILCS 90/32.2)
(Section scheduled to be repealed on January 1, 2026)
Sec. 32.2. Unlicensed practice; violation; civil penalty.
(a) Any person who practices, offers to practice, attempts to practice, or holds oneself out to practice physical therapy or as a physical therapist or a physical therapist assistant without being licensed under this Act or who violates Section 16.5 or subsection (b) or (c) of Section 31 shall, in addition to any other penalty provided by law, pay a civil penalty to the Department in an amount not to exceed $5,000 for each offense as determined by the Department. The civil penalty shall be assessed by the Department after a hearing is held in accordance with the provisions set forth in this Act regarding the provision of a hearing for the discipline of a licensee.
(b) The Department has the authority and power to investigate any and all unlicensed activity.
(c) The civil penalty shall be paid within 60 days after the effective date of the order imposing the civil penalty. The order shall constitute a judgment and may be filed and execution had thereon in the same manner as any judgment from any court of record.
(Source: P.A. 93-1010, eff. 8-24-04.)

(225 ILCS 90/33) (from Ch. 111, par. 4283)
(Section scheduled to be repealed on January 1, 2026)
Sec. 33. Partial invalidity. If any portion of this Act is held invalid, such invalidity shall not affect any other part of this Act which can be given effect without the invalid portion.
(Source: P.A. 84-595.)

(225 ILCS 90/34) (from Ch. 111, par. 4284)
(Section scheduled to be repealed on January 1, 2026)
Sec. 34. Short title. This Act may be known and cited as the "Illinois Physical Therapy Act".
(Source: P.A. 85-342.)

(225 ILCS 90/35) (from Ch. 111, par. 4285)
(Section scheduled to be repealed on January 1, 2026)
Sec. 35. Emergency care; civil liability. Exemption from civil liability for emergency care is as provided in the Good Samaritan Act.
(Source: P.A. 89-607, eff. 1-1-97.)

(225 ILCS 90/36) (from Ch. 111, par. 4286)
(Section scheduled to be repealed on January 1, 2026)
Sec. 36. Exclusive jurisdiction. The regulation and licensing of physical therapists and physical therapist assistants are exclusive powers and functions of the State. A home rule unit may not regulate or license physical therapists or physical therapist assistants. This Section is a denial and limitation of home rule powers and functions under subsection (h) of Section 6 of Article VII of the Illinois Constitution.
(Source: P.A. 85-342; 86-1396.)



225 ILCS 95/ - Physician Assistant Practice Act of 1987.

(225 ILCS 95/1) (from Ch. 111, par. 4601)
(Section scheduled to be repealed on January 1, 2028)
Sec. 1. Legislative purpose. The practice as a physician assistant in the State of Illinois is hereby declared to affect the public health, safety and welfare and to be subject to regulation and control in the public interest. The purpose and legislative intent of this Act is to encourage and promote the more effective utilization of the skills of physicians by enabling them to delegate certain health tasks to physician assistants where such delegation is consistent with the health and welfare of the patient and is conducted at the direction of and under the responsible supervision of the physician.
It is further declared to be a matter of public health and concern that the practice as a physician assistant, as defined in this Act, merit and receive the confidence of the public, that only qualified persons be authorized to practice as a physician assistant in the State of Illinois. This Act shall be liberally construed to best carry out these subjects and purposes.
(Source: P.A. 100-453, eff. 8-25-17.)

(225 ILCS 95/2) (from Ch. 111, par. 4602)
(Section scheduled to be repealed on January 1, 2028)
Sec. 2. Short title. This Act may be cited as the Physician Assistant Practice Act of 1987.
(Source: P.A. 100-453, eff. 8-25-17.)

(225 ILCS 95/3) (from Ch. 111, par. 4603)
(Section scheduled to be repealed on January 1, 2028)
Sec. 3. Illinois Administrative Procedure Act. The Illinois Administrative Procedure Act is hereby expressly adopted and incorporated herein as if all of the provisions of that Act were included in this Act, except that the provision of subsection (d) of Section 10-65 of the Illinois Administrative Procedure Act that provides that at hearings the licensee has the right to show compliance with all lawful requirements for retention, continuation or renewal of the license is specifically excluded. For the purposes of this Act the notice required under Section 10-25 of the Illinois Administrative Procedure Act is deemed sufficient when personally served, mailed to the address of record of the applicant or licensee, or emailed to the email address of record of the applicant or licensee. The Secretary may adopt rules for the administration and enforcement of this Act and may prescribe forms to be issued in connection with this Act.
(Source: P.A. 100-453, eff. 8-25-17.)

(225 ILCS 95/4) (from Ch. 111, par. 4604)
(Section scheduled to be repealed on January 1, 2028)
Sec. 4. Definitions. In this Act:
1. "Department" means the Department of Financial and Professional Regulation.
2. "Secretary" means the Secretary of Financial and Professional Regulation.
3. "Physician assistant" means any person not holding an active license or permit issued by the Department pursuant to the Medical Practice Act of 1987 who has been certified as a physician assistant by the National Commission on the Certification of Physician Assistants or equivalent successor agency and performs procedures in collaboration with a physician as defined in this Act. A physician assistant may perform such procedures within the specialty of the collaborating physician, except that such physician shall exercise such direction, collaboration, and control over such physician assistants as will assure that patients shall receive quality medical care. Physician assistants shall be capable of performing a variety of tasks within the specialty of medical care in collaboration with a physician. Collaboration with the physician assistant shall not be construed to necessarily require the personal presence of the collaborating physician at all times at the place where services are rendered, as long as there is communication available for consultation by radio, telephone or telecommunications within established guidelines as determined by the physician/physician assistant team. The collaborating physician may delegate tasks and duties to the physician assistant. Delegated tasks or duties shall be consistent with physician assistant education, training, and experience. The delegated tasks or duties shall be specific to the practice setting and shall be implemented and reviewed under a written collaborative agreement established by the physician or physician/physician assistant team. A physician assistant, acting as an agent of the physician, shall be permitted to transmit the collaborating physician's orders as determined by the institution's by-laws, policies, procedures, or job description within which the physician/physician assistant team practices. Physician assistants shall practice only in accordance with a written collaborative agreement.
Any person who holds an active license or permit issued pursuant to the Medical Practice Act of 1987 shall have that license automatically placed into inactive status upon issuance of a physician assistant license. Any person who holds an active license as a physician assistant who is issued a license or permit pursuant to the Medical Practice Act of 1987 shall have his or her physician assistant license automatically placed into inactive status.
3.5. "Physician assistant practice" means the performance of procedures within the specialty of the collaborating physician. Physician assistants shall be capable of performing a variety of tasks within the specialty of medical care of the collaborating physician. Collaboration with the physician assistant shall not be construed to necessarily require the personal presence of the collaborating physician at all times at the place where services are rendered, as long as there is communication available for consultation by radio, telephone, telecommunications, or electronic communications. The collaborating physician may delegate tasks and duties to the physician assistant. Delegated tasks or duties shall be consistent with physician assistant education, training, and experience. The delegated tasks or duties shall be specific to the practice setting and shall be implemented and reviewed under a written collaborative agreement established by the physician or physician/physician assistant team. A physician assistant shall be permitted to transmit the collaborating physician's orders as determined by the institution's bylaws, policies, or procedures or the job description within which the physician/physician assistant team practices. Physician assistants shall practice only in accordance with a written collaborative agreement, except as provided in Section 7.5 of this Act.
4. "Board" means the Medical Licensing Board constituted under the Medical Practice Act of 1987.
5. "Disciplinary Board" means the Medical Disciplinary Board constituted under the Medical Practice Act of 1987.
6. "Physician" means a person licensed to practice medicine in all of its branches under the Medical Practice Act of 1987.
7. "Collaborating physician" means the physician who, within his or her specialty and expertise, may delegate a variety of tasks and procedures to the physician assistant. Such tasks and procedures shall be delegated in accordance with a written collaborative agreement.
8. (Blank).
9. "Address of record" means the designated address recorded by the Department in the applicant's or licensee's application file or license file maintained by the Department's licensure maintenance unit.
10. "Hospital affiliate" means a corporation, partnership, joint venture, limited liability company, or similar organization, other than a hospital, that is devoted primarily to the provision, management, or support of health care services and that directly or indirectly controls, is controlled by, or is under common control of the hospital. For the purposes of this definition, "control" means having at least an equal or a majority ownership or membership interest. A hospital affiliate shall be 100% owned or controlled by any combination of hospitals, their parent corporations, or physicians licensed to practice medicine in all its branches in Illinois. "Hospital affiliate" does not include a health maintenance organization regulated under the Health Maintenance Organization Act.
11. "Email address of record" means the designated email address recorded by the Department in the applicant's application file or the licensee's license file, as maintained by the Department's licensure maintenance unit.
(Source: P.A. 99-330, eff. 1-1-16; 100-453, eff. 8-25-17.)

(225 ILCS 95/4.5)
(Section scheduled to be repealed on January 1, 2028)
Sec. 4.5. Address of record; email address of record. All applicants and licensees shall:
(1) provide a valid address and email address to

the Department, which shall serve as the address of record and email address of record, respectively, at the time of application for licensure or renewal of a license; and

(2) inform the Department of any change of address

of record or email address of record within 14 days after such change either through the Department's website or by contacting the Department's licensure maintenance unit.

(Source: P.A. 100-453, eff. 8-25-17.)

(225 ILCS 95/5) (from Ch. 111, par. 4605)
(Section scheduled to be repealed on January 1, 2028)
Sec. 5. Applicability. This Act does not prohibit:
(1) any person licensed in this State under any other

Act from engaging in the practice for which he is licensed;

(2) the practice as a physician assistant by a person

who is employed by the United States government or any bureau, division or agency thereof while in the discharge of the employee's official duties;

(3) the practice as a physician assistant which is

included in their program of study by students enrolled in schools or in refresher courses approved by the Department.

(Source: P.A. 100-453, eff. 8-25-17.)

(225 ILCS 95/5.3)
(Section scheduled to be repealed on January 1, 2028)
Sec. 5.3. Advertising.
(a) As used in this Section, "advertise" means solicitation by the licensee or through another person or entity by means of hand bills, posters, circulars, motion pictures, radio, newspapers, or television or any other manner.
(b) A person licensed under this Act as a physician assistant may advertise the availability of professional services in the public media or on the premises where the professional services are rendered. The advertising is limited to the following information:
(1) publication of the person's name, title, office

hours, address, and telephone number;

(2) information pertaining to the person's areas of

specialization, including, but not limited to, appropriate board certification or limitation of professional practice;

(3) publication of the person's collaborating

physician's name, title, and areas of specialization;

(4) information on usual and customary fees for

routine professional services offered, which shall include notification that fees may be adjusted due to complications or unforeseen circumstances;

(5) announcements of the opening of, change of,

absence from, or return to business;

(6) announcements of additions to or deletions from

professional licensed staff; and

(7) the issuance of business or appointment cards.
(c) It is unlawful for a person licensed under this Act as a physician assistant to use claims of superior quality of care to entice the public. It is unlawful to advertise fee comparisons of available services with those of other licensed persons.
(d) This Section does not authorize the advertising of professional services that the offeror of the services is not licensed or authorized to render. The advertiser shall not use statements that contain false, fraudulent, deceptive, or misleading material or guarantees of success, statements that play upon the vanity or fears of the public, or statements that promote or produce unfair competition.
(e) It is unlawful and punishable under the penalty provisions of this Act for a person licensed under this Act to knowingly advertise that the licensee will accept as payment for services rendered by assignment from any third-party payor the amount the third-party payor covers as payment in full if the effect is to give the impression of eliminating the need of payment by the patient of any required deductible or copayment applicable in the patient's health benefit plan.
(f) A licensee shall include in every advertisement for services regulated under this Act his or her title as it appears on the license or the initials authorized under this Act.
(Source: P.A. 100-453, eff. 8-25-17.)

(225 ILCS 95/5.5)
(Section scheduled to be repealed on January 1, 2028)
Sec. 5.5. Billing. A physician assistant shall not be allowed to personally bill patients or in any way charge for services. The employer of a physician assistant may charge for services rendered by the physician assistant. All claims for services rendered by the physician assistant shall be submitted using the physician assistant's national provider identification number as the rendering provider whenever appropriate. Payment for services rendered by a physician assistant shall be made to his or her employer if the payor would have made payment had the services been provided by a physician licensed to provide medicine in all of its branches.
(Source: P.A. 100-453, eff. 8-25-17; 100-559, eff. 12-8-17.)

(225 ILCS 95/6) (from Ch. 111, par. 4606)
(Section scheduled to be repealed on January 1, 2028)
Sec. 6. Physician assistant title.
(a) No physician assistant shall use the title of doctor, physician, or associate with his or her name or any other term that would indicate to other persons that he or she is qualified to engage in the general practice of medicine.
(b) A physician assistant shall verbally identify himself or herself as a physician assistant, including specialty certification, to each patient.
(c) Nothing in this Act shall be construed to relieve a physician assistant of the professional or legal responsibility for the care and treatment of persons attended by him or her.
(d) The collaborating physician shall file with the Department notice of employment, discharge, or collaboration with a physician assistant at the time of employment, discharge, or assumption of collaboration with a physician assistant.
(Source: P.A. 100-453, eff. 8-25-17.)

(225 ILCS 95/7) (from Ch. 111, par. 4607)
(Section scheduled to be repealed on January 1, 2028)
Sec. 7. Collaboration requirements.
(a) A collaborating physician shall determine the number of physician assistants to collaborate with, provided the physician is able to provide adequate collaboration as outlined in the written collaborative agreement required under Section 7.5 of this Act and consideration is given to the nature of the physician's practice, complexity of the patient population, and the experience of each physician assistant. A collaborating physician may collaborate with a maximum of 5 full-time equivalent physician assistants. As used in this Section, "full-time equivalent" means the equivalent of 40 hours per week per individual. Physicians and physician assistants who work in a hospital, hospital affiliate, or ambulatory surgical treatment center as defined by Section 7.7 of this Act are exempt from the collaborative ratio restriction requirements of this Section. A physician assistant shall be able to hold more than one professional position. A collaborating physician shall file a notice of collaboration of each physician assistant according to the rules of the Department.
Physician assistants shall collaborate only with physicians as defined in this Act who are engaged in clinical practice, or in clinical practice in public health or other community health facilities.
Nothing in this Act shall be construed to limit the delegation of tasks or duties by a physician to a nurse or other appropriately trained personnel.
Nothing in this Act shall be construed to prohibit the employment of physician assistants by a hospital, nursing home or other health care facility where such physician assistants function under a collaborating physician.
A physician assistant may be employed by a practice group or other entity employing multiple physicians at one or more locations. In that case, one of the physicians practicing at a location shall be designated the collaborating physician. The other physicians with that practice group or other entity who practice in the same general type of practice or specialty as the collaborating physician may collaborate with the physician assistant with respect to their patients.
(b) A physician assistant licensed in this State, or licensed or authorized to practice in any other U.S. jurisdiction or credentialed by his or her federal employer as a physician assistant, who is responding to a need for medical care created by an emergency or by a state or local disaster may render such care that the physician assistant is able to provide without collaboration as it is defined in this Section or with such collaboration as is available.
Any physician who collaborates with a physician assistant providing medical care in response to such an emergency or state or local disaster shall not be required to meet the requirements set forth in this Section for a collaborating physician.
(Source: P.A. 100-453, eff. 8-25-17.)

(225 ILCS 95/7.5)
(Section scheduled to be repealed on January 1, 2028)
Sec. 7.5. Written collaborative agreements; prescriptive authority.
(a) A written collaborative agreement is required for all physician assistants to practice in the State, except as provided in Section 7.7 of this Act.
(1) A written collaborative agreement shall describe

the working relationship of the physician assistant with the collaborating physician and shall describe the categories of care, treatment, or procedures to be provided by the physician assistant. The written collaborative agreement shall promote the exercise of professional judgment by the physician assistant commensurate with his or her education and experience. The services to be provided by the physician assistant shall be services that the collaborating physician is authorized to and generally provides to his or her patients in the normal course of his or her clinical medical practice. The written collaborative agreement need not describe the exact steps that a physician assistant must take with respect to each specific condition, disease, or symptom but must specify which authorized procedures require the presence of the collaborating physician as the procedures are being performed. The relationship under a written collaborative agreement shall not be construed to require the personal presence of a physician at the place where services are rendered. Methods of communication shall be available for consultation with the collaborating physician in person or by telecommunications or electronic communications as set forth in the written collaborative agreement. For the purposes of this Act, "generally provides to his or her patients in the normal course of his or her clinical medical practice" means services, not specific tasks or duties, the collaborating physician routinely provides individually or through delegation to other persons so that the physician has the experience and ability to collaborate and provide consultation.

(2) The written collaborative agreement shall be

adequate if a physician does each of the following:

(A) Participates in the joint formulation and

joint approval of orders or guidelines with the physician assistant and he or she periodically reviews such orders and the services provided patients under such orders in accordance with accepted standards of medical practice and physician assistant practice.

(B) Provides consultation at least once a month.
(3) A copy of the signed, written collaborative

agreement must be available to the Department upon request from both the physician assistant and the collaborating physician.

(4) A physician assistant shall inform each

collaborating physician of all written collaborative agreements he or she has signed and provide a copy of these to any collaborating physician upon request.

(b) A collaborating physician may, but is not required to, delegate prescriptive authority to a physician assistant as part of a written collaborative agreement. This authority may, but is not required to, include prescription of, selection of, orders for, administration of, storage of, acceptance of samples of, and dispensing medical devices, over the counter medications, legend drugs, medical gases, and controlled substances categorized as Schedule II through V controlled substances, as defined in Article II of the Illinois Controlled Substances Act, and other preparations, including, but not limited to, botanical and herbal remedies. The collaborating physician must have a valid, current Illinois controlled substance license and federal registration with the Drug Enforcement Agency to delegate the authority to prescribe controlled substances.
(1) To prescribe Schedule II, III, IV, or V

controlled substances under this Section, a physician assistant must obtain a mid-level practitioner controlled substances license. Medication orders issued by a physician assistant shall be reviewed periodically by the collaborating physician.

(2) The collaborating physician shall file with the

Department notice of delegation of prescriptive authority to a physician assistant and termination of delegation, specifying the authority delegated or terminated. Upon receipt of this notice delegating authority to prescribe controlled substances, the physician assistant shall be eligible to register for a mid-level practitioner controlled substances license under Section 303.05 of the Illinois Controlled Substances Act. Nothing in this Act shall be construed to limit the delegation of tasks or duties by the collaborating physician to a nurse or other appropriately trained persons in accordance with Section 54.2 of the Medical Practice Act of 1987.

(3) In addition to the requirements of this

subsection (b), a collaborating physician may, but is not required to, delegate authority to a physician assistant to prescribe Schedule II controlled substances, if all of the following conditions apply:

(A) Specific Schedule II controlled substances by

oral dosage or topical or transdermal application may be delegated, provided that the delegated Schedule II controlled substances are routinely prescribed by the collaborating physician. This delegation must identify the specific Schedule II controlled substances by either brand name or generic name. Schedule II controlled substances to be delivered by injection or other route of administration may not be delegated.

(B) (Blank).
(C) Any prescription must be limited to no more

than a 30-day supply, with any continuation authorized only after prior approval of the collaborating physician.

(D) The physician assistant must discuss the

condition of any patients for whom a controlled substance is prescribed monthly with the collaborating physician.

(E) The physician assistant meets the education

requirements of Section 303.05 of the Illinois Controlled Substances Act.

(c) Nothing in this Act shall be construed to limit the delegation of tasks or duties by a physician to a licensed practical nurse, a registered professional nurse, or other persons. Nothing in this Act shall be construed to limit the method of delegation that may be authorized by any means, including, but not limited to, oral, written, electronic, standing orders, protocols, guidelines, or verbal orders. Nothing in this Act shall be construed to authorize a physician assistant to provide health care services required by law or rule to be performed by a physician.
(c-5) Nothing in this Section shall be construed to apply to any medication authority, including Schedule II controlled substances of a licensed physician assistant for care provided in a hospital, hospital affiliate, or ambulatory surgical treatment center pursuant to Section 7.7 of this Act.
(d) (Blank).
(e) Nothing in this Section shall be construed to prohibit generic substitution.
(Source: P.A. 100-453, eff. 8-25-17.)

(225 ILCS 95/7.7)
(Section scheduled to be repealed on January 1, 2028)
Sec. 7.7. Physician assistants in hospitals, hospital affiliates, or ambulatory surgical treatment centers.
(a) A physician assistant may provide services in a hospital as defined in the Hospital Licensing Act, a hospital affiliate as defined in the University of Illinois Hospital Act, or a licensed ambulatory surgical treatment center as defined in the Ambulatory Surgical Treatment Center Act without a written collaborative agreement pursuant to Section 7.5 of this Act. A physician assistant must possess clinical privileges recommended by the hospital medical staff and granted by the hospital or the consulting medical staff committee and ambulatory surgical treatment center in order to provide services. The medical staff or consulting medical staff committee shall periodically review the services of physician assistants granted clinical privileges, including any care provided in a hospital affiliate. Authority may also be granted when recommended by the hospital medical staff and granted by the hospital or recommended by the consulting medical staff committee and ambulatory surgical treatment center to individual physician assistants to select, order, and administer medications, including controlled substances, to provide delineated care. In a hospital, hospital affiliate, or ambulatory surgical treatment center, the attending physician shall determine a physician assistant's role in providing care for his or her patients, except as otherwise provided in the medical staff bylaws or consulting committee policies.
(a-5) Physician assistants practicing in a hospital affiliate may be, but are not required to be, granted authority to prescribe Schedule II through V controlled substances when such authority is recommended by the appropriate physician committee of the hospital affiliate and granted by the hospital affiliate. This authority may, but is not required to, include prescription of, selection of, orders for, administration of, storage of, acceptance of samples of, and dispensing over-the-counter medications, legend drugs, medical gases, and controlled substances categorized as Schedule II through V controlled substances, as defined in Article II of the Illinois Controlled Substances Act, and other preparations, including, but not limited to, botanical and herbal remedies.
To prescribe controlled substances under this subsection (a-5), a physician assistant must obtain a mid-level practitioner controlled substance license. Medication orders shall be reviewed periodically by the appropriate hospital affiliate physicians committee or its physician designee.
The hospital affiliate shall file with the Department notice of a grant of prescriptive authority consistent with this subsection (a-5) and termination of such a grant of authority in accordance with rules of the Department. Upon receipt of this notice of grant of authority to prescribe any Schedule II through V controlled substances, the licensed physician assistant may register for a mid-level practitioner controlled substance license under Section 303.05 of the Illinois Controlled Substances Act.
In addition, a hospital affiliate may, but is not required to, grant authority to a physician assistant to prescribe any Schedule II controlled substances if all of the following conditions apply:
(1) specific Schedule II controlled substances by

oral dosage or topical or transdermal application may be designated, provided that the designated Schedule II controlled substances are routinely prescribed by physician assistants in their area of certification; this grant of authority must identify the specific Schedule II controlled substances by either brand name or generic name; authority to prescribe or dispense Schedule II controlled substances to be delivered by injection or other route of administration may not be granted;

(2) any grant of authority must be controlled

substances limited to the practice of the physician assistant;

(3) any prescription must be limited to no more than

a 30-day supply;

(4) the physician assistant must discuss the

condition of any patients for whom a controlled substance is prescribed monthly with the appropriate physician committee of the hospital affiliate or its physician designee; and

(5) the physician assistant must meet the education

requirements of Section 303.05 of the Illinois Controlled Substances Act.

(b) A physician assistant granted authority to order medications including controlled substances may complete discharge prescriptions provided the prescription is in the name of the physician assistant and the attending or discharging physician.
(c) Physician assistants practicing in a hospital, hospital affiliate, or an ambulatory surgical treatment center are not required to obtain a mid-level controlled substance license to order controlled substances under Section 303.05 of the Illinois Controlled Substances Act.
(Source: P.A. 100-453, eff. 8-25-17.)

(225 ILCS 95/8)
Sec. 8. (Repealed).
(Source: P.A. 85-981. Repealed by P.A. 97-1071, eff. 8-24-12.)

(225 ILCS 95/9) (from Ch. 111, par. 4609)
(Section scheduled to be repealed on January 1, 2028)
Sec. 9. Application for licensure. Applications for original licenses shall be made to the Department in writing on forms or electronically as prescribed by the Department and shall be accompanied by the required fee, which shall not be refundable. An application shall require information that in the judgment of the Department will enable the Department to pass on the qualifications of the applicant for a license. An application shall include evidence of passage of the examination of the National Commission on the Certification of Physician Assistants, or its successor agency, and proof that the applicant holds a valid certificate issued by that Commission.
Applicants have 3 years from the date of application to complete the application process. If the process has not been completed in 3 years, the application shall be denied, the fee shall be forfeited, and the applicant must reapply and meet the requirements in effect at the time of reapplication.
(Source: P.A. 100-453, eff. 8-25-17.)

(225 ILCS 95/9.5)
(Section scheduled to be repealed on January 1, 2028)
Sec. 9.5. Social Security Number on license application. In addition to any other information required to be contained in the application, every application for an original license under this Act shall include the applicant's Social Security Number, which shall be retained in the agency's records pertaining to the license. As soon as practical, the Department shall assign a customer's identification number to each applicant for a license.
Every application for a renewal or restored license shall require the applicant's customer identification number.
(Source: P.A. 97-400, eff. 1-1-12.)

(225 ILCS 95/10) (from Ch. 111, par. 4610)
(Section scheduled to be repealed on January 1, 2028)
Sec. 10. Identification. No person shall use the title "physician assistant" unless he or she holds a valid license issued by the Department as provided in this Act. A physician assistant shall wear on his or her person a visible identification indicating that he or she is certified as a physician assistant while acting in the course of his or her duties.
(Source: P.A. 100-453, eff. 8-25-17.)

(225 ILCS 95/10.5)
(Section scheduled to be repealed on January 1, 2028)
Sec. 10.5. Unlicensed practice; violation; civil penalty.
(a) Any person who practices, offers to practice, attempts to practice, or holds oneself out to practice as a physician's assistant without being licensed under this Act shall, in addition to any other penalty provided by law, pay a civil penalty to the Department in an amount not to exceed $10,000 for each offense as determined by the Department. The civil penalty shall be assessed by the Department after a hearing is held in accordance with the provisions set forth in this Act regarding the provision of a hearing for the discipline of a licensee.
(b) The Department has the authority and power to investigate any and all unlicensed activity.
(b-5) No person shall use any words, abbreviations, figures, letters, title, sign, card, or device tending to imply that he or she is a physician assistant, including, but not limited to, using the titles or initials "Physician Assistant" or "PA", or similar titles or initials, with the intention of indicating practice as a physician assistant without meeting the requirements of this Act.
(c) The civil penalty shall be paid within 60 days after the effective date of the order imposing the civil penalty. The order shall constitute a judgment and may be filed and execution had thereon in the same manner as any judgment from any court of record.
(Source: P.A. 100-453, eff. 8-25-17.)

(225 ILCS 95/11) (from Ch. 111, par. 4611)
(Section scheduled to be repealed on January 1, 2028)
Sec. 11. Committee. There is established a physician assistant advisory committee to the Department and the Medical Licensing Board. The physician assistant advisory committee may review and make recommendations to the Department and the Board regarding all matters relating to physician assistants. Such matters may include, but not be limited to:
(1) applications for licensure;
(2) disciplinary proceedings;
(3) renewal requirements; and
(4) any other issues pertaining to the regulation

and practice of physician assistants in the State.

The physician assistant advisory committee shall be composed of 7 members. Three of the 7 members shall be physicians, 2 of whom shall be members of the Board and appointed to the advisory committee by the chairman. One physician, not a member of the Board, shall be a supervisor of a licensed physician assistant and shall be approved by the Governor from a list of Illinois physicians supervising licensed physician assistants. Three members shall be physician assistants, licensed under the law and appointed by the Governor from a list of 10 names recommended by the Board of Directors of the Illinois Academy of Physician Assistants. One member, not employed or having any material interest in any health care field, shall be appointed by the Governor and represent the public. The chairman of the physician assistant advisory committee shall be a member elected by a majority vote of the physician assistant advisory committee unless already a member of the Board. The physician assistant advisory committee is required to meet and report to the Department and the Board as physician assistant issues arise. The terms of office of each of the original 7 members shall be at staggered intervals. One physician and one physician assistant shall serve for a 2 year term. One physician and one physician assistant shall serve a 3 year term. One physician, one physician assistant and the public member shall serve a 4 year term. Upon the expiration of the term of any member, his successor shall be appointed for a term of 4 years in the same manner as the initial appointment. No member shall serve more than 2 consecutive terms.
Four members of the physician assistant advisory committee shall constitute a quorum. A quorum is required to perform all of the duties of the committee.
Members of the physician assistant advisory committee shall have no liability for any action based upon a disciplinary proceeding or other activity performed in good faith as a member of the committee.
(Source: P.A. 95-703, eff. 12-31-07; 96-720, eff. 8-25-09.)

(225 ILCS 95/11.5)
(Section scheduled to be repealed on January 1, 2028)
Sec. 11.5. Continuing education. The Department shall adopt rules for continuing education for persons licensed under this Act that require 50 hours of continuing education per 2-year license renewal cycle. Completion of the 50 hours of continuing education shall be deemed to satisfy the continuing education requirements for renewal of a physician assistant license as required by this Act. The rules shall not be inconsistent with requirements of relevant national certifying bodies or State or national professional associations. The rules shall also address variances in part or in whole for good cause, including, but not limited to, illness or hardship. The continuing education rules shall ensure that licensees are given the opportunity to participate in programs sponsored by or through their State or national professional associations, hospitals, or other providers of continuing education. Each licensee is responsible for maintaining records of completion of continuing education and shall be prepared to produce the records when requested by the Department.
(Source: P.A. 100-453, eff. 8-25-17.)

(225 ILCS 95/12) (from Ch. 111, par. 4612)
(Section scheduled to be repealed on January 1, 2028)
Sec. 12. A person shall be qualified for licensure as a physician assistant and the Department may issue a physician assistant license to a person who:
1. has applied in writing or electronically in form

and substance satisfactory to the Department and has not violated any of the provisions of Section 21 of this Act or the rules adopted under this Act;

2. has successfully completed the examination

provided by the National Commission on Certification of Physician Assistants or its successor agency;

3. holds a certificate issued by the National

Commission on Certification of Physician Assistants or an equivalent successor agency; and

4. complies with all applicable rules of the

Department.

(Source: P.A. 100-453, eff. 8-25-17.)

(225 ILCS 95/13) (from Ch. 111, par. 4613)
(Section scheduled to be repealed on January 1, 2028)
Sec. 13. Department powers and duties.
(a) Subject to the provisions of this Act, the Department shall:
(1) adopt rules setting forth standards to be met by

a school or institution offering a course of training for physician assistants prior to approval of such school or institution;

(2) adopt rules setting forth uniform and reasonable

standards of instruction to be met prior to approval of such course of institution for physician assistants; and

(3) determine the reputability and good standing of

such schools or institutions and their course of instruction for physician assistants by reference to compliance with such rules, provided that no school of physician assistants that refuses admittance to applicants solely on account of race, color, sex, or creed shall be considered reputable and in good standing.

(b) No rule shall be adopted under this Act which allows a physician assistant to perform any act, task, or function primarily performed in the lawful practice of optometry under the Illinois Optometric Practice Act of 1987.
(c) All rules shall be submitted to the Board for review and the Department shall consider any comments provided by the Board.
(Source: P.A. 100-453, eff. 8-25-17.)

(225 ILCS 95/14)
Sec. 14. (Repealed).
(Source: P.A. 90-61, eff. 12-30-97. Repealed by P.A. 95-703, eff. 12-31-07.)

(225 ILCS 95/14.1)
(Section scheduled to be repealed on January 1, 2028)
Sec. 14.1. Fees.
(a) Fees collected for the administration of this Act shall be set by the Department by rule. All fees are nonrefundable.
(b) (Blank).
(c) All moneys collected under this Act by the Department shall be deposited in the Illinois State Medical Disciplinary Fund in the State Treasury and used (1) in the exercise of its powers and performance of its duties under this Act, as such use is made by the Department; (2) for costs directly related to licensing and license renewal of persons licensed under this Act; and (3) for costs related to the public purposes of the Department.
All earnings received from investment of moneys in the Illinois State Medical Disciplinary Fund shall be deposited into the Illinois State Medical Disciplinary Fund and shall be used for the same purposes as fees deposited in the Fund.
(Source: P.A. 100-453, eff. 8-25-17.)

(225 ILCS 95/15) (from Ch. 111, par. 4615)
(Section scheduled to be repealed on January 1, 2028)
Sec. 15. Endorsement. Upon payment of the required fee, the Department may, in its discretion, license as a physician assistant, an applicant who is a physician assistant licensed in another jurisdiction, if the requirements for licensure in that jurisdiction were, at the time of licensure, substantially equivalent to the requirements in force in this State on that date or equivalent to the requirements of this Act.
(Source: P.A. 95-703, eff. 12-31-07.)

(225 ILCS 95/16) (from Ch. 111, par. 4616)
(Section scheduled to be repealed on January 1, 2028)
Sec. 16. Expiration; renewal. The expiration date and renewal period for each license issued under this Act shall be set by rule. Renewal shall be conditioned on paying the required fee and by meeting such other requirements as may be established by rule. The certification as a physician assistant by the National Commission on Certification of Physician Assistants or an equivalent successor agency is not required for renewal of a license under this Act.
Any physician assistant who has permitted his or her license to expire or who has had his or her license on inactive status may have the license restored by making application to the Department and filing proof acceptable to the Department of his or her fitness to have the license restored, and by paying the required fees. Proof of fitness may include sworn evidence certifying to active lawful practice in another jurisdiction.
If the physician assistant has not maintained an active practice in another jurisdiction satisfactory to the Department, the Department shall determine, by an evaluation program established by rule, his or her fitness for restoration of the license and shall establish procedures and requirements for such restoration.
However, any physician assistant whose license expired while he or she was (1) in federal service on active duty with the Armed Forces of the United States, or the State Militia called into service or training, or (2) in training or education under the supervision of the United States preliminary to induction into the military service, may have the license restored without paying any lapsed renewal fees if within 2 years after honorable termination of such service, training, or education he or she furnishes the Department with satisfactory evidence to the effect that he or she has been so engaged and that his or her service, training, or education has been so terminated.
(Source: P.A. 100-453, eff. 8-25-17.)

(225 ILCS 95/17) (from Ch. 111, par. 4617)
(Section scheduled to be repealed on January 1, 2028)
Sec. 17. Inactive status. Any physician assistant who notified the Department in writing on forms prescribed by the Department, may elect to place his or her license on an inactive status and shall, subject to rules of the Department, be excused from payment of renewal fees until he or she notifies the Department in writing of his or her intention to restore the license.
Any physician assistant requesting restoration from inactive status shall be required to pay the current renewal fee and shall be required to restore his or her license, as provided in Section 16 of this Act.
Any physician assistant whose license is in an inactive status shall not practice in the State of Illinois.
Any licensee who shall engage in practice while his or her license is lapsed or on inactive status shall be considered to be practicing without a license, which shall be grounds for discipline under Section 21 of this Act.
(Source: P.A. 90-61, eff. 12-30-97.)

(225 ILCS 95/18) (from Ch. 111, par. 4618)
Sec. 18. (Repealed).
(Source: P.A. 89-204, eff. 1-1-96. Repealed by P.A. 90-61, eff. 12-30-97.)

(225 ILCS 95/19) (from Ch. 111, par. 4619)
(Section scheduled to be repealed on January 1, 2028)
Sec. 19. The Department shall maintain a roster of the names and addresses of all licensees and of all persons whose licenses have been suspended or revoked. This roster shall be available upon written request and payment of the required fee.
(Source: P.A. 85-981.)

(225 ILCS 95/20) (from Ch. 111, par. 4620)
(Section scheduled to be repealed on January 1, 2028)
Sec. 20. No corporation, which stated purpose includes, or which practices, or which holds itself out as available to practice as a physician assistant or to practice any of the functions described in Section 4 of this Act, shall be issued a license by the Department, nor shall the Secretary of State approve or accept articles of incorporation for such a corporation.
(Source: P.A. 85-981.)

(225 ILCS 95/21) (from Ch. 111, par. 4621)
(Section scheduled to be repealed on January 1, 2028)
Sec. 21. Grounds for disciplinary action.
(a) The Department may refuse to issue or to renew, or may revoke, suspend, place on probation, reprimand, or take other disciplinary or non-disciplinary action with regard to any license issued under this Act as the Department may deem proper, including the issuance of fines not to exceed $10,000 for each violation, for any one or combination of the following causes:
(1) Material misstatement in furnishing information

to the Department.

(2) Violations of this Act, or the rules adopted

under this Act.

(3) Conviction by plea of guilty or nolo contendere,

finding of guilt, jury verdict, or entry of judgment or sentencing, including, but not limited to, convictions, preceding sentences of supervision, conditional discharge, or first offender probation, under the laws of any jurisdiction of the United States that is: (i) a felony; or (ii) a misdemeanor, an essential element of which is dishonesty, or that is directly related to the practice of the profession.

(4) Making any misrepresentation for the purpose of

obtaining licenses.

(5) Professional incompetence.
(6) Aiding or assisting another person in violating

any provision of this Act or its rules.

(7) Failing, within 60 days, to provide information

in response to a written request made by the Department.

(8) Engaging in dishonorable, unethical, or

unprofessional conduct, as defined by rule, of a character likely to deceive, defraud, or harm the public.

(9) Habitual or excessive use or addiction to

alcohol, narcotics, stimulants, or any other chemical agent or drug that results in a physician assistant's inability to practice with reasonable judgment, skill, or safety.

(10) Discipline by another U.S. jurisdiction or

foreign nation, if at least one of the grounds for discipline is the same or substantially equivalent to those set forth in this Section.

(11) Directly or indirectly giving to or receiving

from any person, firm, corporation, partnership, or association any fee, commission, rebate or other form of compensation for any professional services not actually or personally rendered. Nothing in this paragraph (11) affects any bona fide independent contractor or employment arrangements, which may include provisions for compensation, health insurance, pension, or other employment benefits, with persons or entities authorized under this Act for the provision of services within the scope of the licensee's practice under this Act.

(12) A finding by the Disciplinary Board that the

licensee, after having his or her license placed on probationary status has violated the terms of probation.

(13) Abandonment of a patient.
(14) Willfully making or filing false records or

reports in his or her practice, including but not limited to false records filed with state agencies or departments.

(15) Willfully failing to report an instance of

suspected child abuse or neglect as required by the Abused and Neglected Child Reporting Act.

(16) Physical illness, or mental illness or

impairment that results in the inability to practice the profession with reasonable judgment, skill, or safety, including, but not limited to, deterioration through the aging process or loss of motor skill.

(17) Being named as a perpetrator in an indicated

report by the Department of Children and Family Services under the Abused and Neglected Child Reporting Act, and upon proof by clear and convincing evidence that the licensee has caused a child to be an abused child or neglected child as defined in the Abused and Neglected Child Reporting Act.

(18) (Blank).
(19) Gross negligence resulting in permanent injury

or death of a patient.

(20) Employment of fraud, deception or any unlawful

means in applying for or securing a license as a physician assistant.

(21) Exceeding the authority delegated to him or her

by his or her collaborating physician in a written collaborative agreement.

(22) Immoral conduct in the commission of any act,

such as sexual abuse, sexual misconduct, or sexual exploitation related to the licensee's practice.

(23) Violation of the Health Care Worker

Self-Referral Act.

(24) Practicing under a false or assumed name, except

as provided by law.

(25) Making a false or misleading statement regarding

his or her skill or the efficacy or value of the medicine, treatment, or remedy prescribed by him or her in the course of treatment.

(26) Allowing another person to use his or her

license to practice.

(27) Prescribing, selling, administering,

distributing, giving, or self-administering a drug classified as a controlled substance for other than medically-accepted therapeutic purposes.

(28) Promotion of the sale of drugs, devices,

appliances, or goods provided for a patient in a manner to exploit the patient for financial gain.

(29) A pattern of practice or other behavior that

demonstrates incapacity or incompetence to practice under this Act.

(30) Violating State or federal laws or regulations

relating to controlled substances or other legend drugs or ephedra as defined in the Ephedra Prohibition Act.

(31) Exceeding the prescriptive authority delegated

by the collaborating physician or violating the written collaborative agreement delegating that authority.

(32) Practicing without providing to the Department a

notice of collaboration or delegation of prescriptive authority.

(33) Failure to establish and maintain records of

patient care and treatment as required by law.

(34) Attempting to subvert or cheat on the

examination of the National Commission on Certification of Physician Assistants or its successor agency.

(35) Willfully or negligently violating the

confidentiality between physician assistant and patient, except as required by law.

(36) Willfully failing to report an instance of

suspected abuse, neglect, financial exploitation, or self-neglect of an eligible adult as defined in and required by the Adult Protective Services Act.

(37) Being named as an abuser in a verified report by

the Department on Aging under the Adult Protective Services Act and upon proof by clear and convincing evidence that the licensee abused, neglected, or financially exploited an eligible adult as defined in the Adult Protective Services Act.

(38) Failure to report to the Department an adverse

final action taken against him or her by another licensing jurisdiction of the United States or a foreign state or country, a peer review body, a health care institution, a professional society or association, a governmental agency, a law enforcement agency, or a court acts or conduct similar to acts or conduct that would constitute grounds for action under this Section.

(39) Failure to provide copies of records of patient

care or treatment, except as required by law.

(b) The Department may, without a hearing, refuse to issue or renew or may suspend the license of any person who fails to file a return, or to pay the tax, penalty or interest shown in a filed return, or to pay any final assessment of the tax, penalty, or interest as required by any tax Act administered by the Illinois Department of Revenue, until such time as the requirements of any such tax Act are satisfied.
(c) The determination by a circuit court that a licensee is subject to involuntary admission or judicial admission as provided in the Mental Health and Developmental Disabilities Code operates as an automatic suspension. The suspension will end only upon a finding by a court that the patient is no longer subject to involuntary admission or judicial admission and issues an order so finding and discharging the patient, and upon the recommendation of the Disciplinary Board to the Secretary that the licensee be allowed to resume his or her practice.
(d) In enforcing this Section, the Department upon a showing of a possible violation may compel an individual licensed to practice under this Act, or who has applied for licensure under this Act, to submit to a mental or physical examination, or both, which may include a substance abuse or sexual offender evaluation, as required by and at the expense of the Department.
The Department shall specifically designate the examining physician licensed to practice medicine in all of its branches or, if applicable, the multidisciplinary team involved in providing the mental or physical examination or both. The multidisciplinary team shall be led by a physician licensed to practice medicine in all of its branches and may consist of one or more or a combination of physicians licensed to practice medicine in all of its branches, licensed clinical psychologists, licensed clinical social workers, licensed clinical professional counselors, and other professional and administrative staff. Any examining physician or member of the multidisciplinary team may require any person ordered to submit to an examination pursuant to this Section to submit to any additional supplemental testing deemed necessary to complete any examination or evaluation process, including, but not limited to, blood testing, urinalysis, psychological testing, or neuropsychological testing.
The Department may order the examining physician or any member of the multidisciplinary team to provide to the Department any and all records, including business records, that relate to the examination and evaluation, including any supplemental testing performed.
The Department may order the examining physician or any member of the multidisciplinary team to present testimony concerning the mental or physical examination of the licensee or applicant. No information, report, record, or other documents in any way related to the examination shall be excluded by reason of any common law or statutory privilege relating to communications between the licensee or applicant and the examining physician or any member of the multidisciplinary team. No authorization is necessary from the licensee or applicant ordered to undergo an examination for the examining physician or any member of the multidisciplinary team to provide information, reports, records, or other documents or to provide any testimony regarding the examination and evaluation.
The individual to be examined may have, at his or her own expense, another physician of his or her choice present during all aspects of this examination. However, that physician shall be present only to observe and may not interfere in any way with the examination.
Failure of an individual to submit to a mental or physical examination, when ordered, shall result in an automatic suspension of his or her license until the individual submits to the examination.
If the Department finds an individual unable to practice because of the reasons set forth in this Section, the Department may require that individual to submit to care, counseling, or treatment by physicians approved or designated by the Department, as a condition, term, or restriction for continued, reinstated, or renewed licensure to practice; or, in lieu of care, counseling, or treatment, the Department may file a complaint to immediately suspend, revoke, or otherwise discipline the license of the individual. An individual whose license was granted, continued, reinstated, renewed, disciplined, or supervised subject to such terms, conditions, or restrictions, and who fails to comply with such terms, conditions, or restrictions, shall be referred to the Secretary for a determination as to whether the individual shall have his or her license suspended immediately, pending a hearing by the Department.
In instances in which the Secretary immediately suspends a person's license under this Section, a hearing on that person's license must be convened by the Department within 30 days after the suspension and completed without appreciable delay. The Department shall have the authority to review the subject individual's record of treatment and counseling regarding the impairment to the extent permitted by applicable federal statutes and regulations safeguarding the confidentiality of medical records.
An individual licensed under this Act and affected under this Section shall be afforded an opportunity to demonstrate to the Department that he or she can resume practice in compliance with acceptable and prevailing standards under the provisions of his or her license.
(e) An individual or organization acting in good faith, and not in a willful and wanton manner, in complying with this Section by providing a report or other information to the Board, by assisting in the investigation or preparation of a report or information, by participating in proceedings of the Board, or by serving as a member of the Board, shall not be subject to criminal prosecution or civil damages as a result of such actions.
(f) Members of the Board and the Disciplinary Board shall be indemnified by the State for any actions occurring within the scope of services on the Disciplinary Board or Board, done in good faith and not willful and wanton in nature. The Attorney General shall defend all such actions unless he or she determines either that there would be a conflict of interest in such representation or that the actions complained of were not in good faith or were willful and wanton.
If the Attorney General declines representation, the member has the right to employ counsel of his or her choice, whose fees shall be provided by the State, after approval by the Attorney General, unless there is a determination by a court that the member's actions were not in good faith or were willful and wanton.
The member must notify the Attorney General within 7 days after receipt of notice of the initiation of any action involving services of the Disciplinary Board. Failure to so notify the Attorney General constitutes an absolute waiver of the right to a defense and indemnification.
The Attorney General shall determine, within 7 days after receiving such notice, whether he or she will undertake to represent the member.
(Source: P.A. 100-453, eff. 8-25-17.)

(225 ILCS 95/21.5)
(Section scheduled to be repealed on January 1, 2028)
Sec. 21.5. Suspension of license for failure to pay restitution. The Department, without further process or hearing, shall suspend the license or other authorization to practice of any person issued under this Act who has been certified by court order as not having paid restitution to a person under Section 8A-3.5 of the Illinois Public Aid Code or under Section 17-10.5 or 46-1 of the Criminal Code of 1961 or the Criminal Code of 2012. A person whose license or other authorization to practice is suspended under this Section is prohibited from practicing until the restitution is made in full.
(Source: P.A. 96-1551, eff. 7-1-11; 97-1150, eff. 1-25-13.)

(225 ILCS 95/22) (from Ch. 111, par. 4622)
(Section scheduled to be repealed on January 1, 2028)
Sec. 22. Returned checks; fines. Any person who delivers a check or other payment to the Department that is returned to the Department unpaid by the financial institution upon which it is drawn shall pay to the Department, in addition to the amount already owed to the Department, a fine of $50. The fines imposed by this Section are in addition to any other discipline provided under this Act for unlicensed practice or practice on a nonrenewed license. The Department shall notify the person that payment of fees and fines shall be paid to the Department by certified check or money order within 30 calendar days of the notification. If, after the expiration of 30 days from the date of the notification, the person has failed to submit the necessary remittance, the Department shall automatically terminate the license or certificate or deny the application, without hearing. If, after termination or denial, the person seeks a license or certificate, he or she shall apply to the Department for restoration or issuance of the license or certificate and pay all fees and fines due to the Department. The Department may establish a fee for the processing of an application for restoration of a license or certificate to pay all expenses of processing this application. The Secretary may waive the fines due under this Section in individual cases where the Secretary finds that the fines would be unreasonable or unnecessarily burdensome.
(Source: P.A. 95-703, eff. 12-31-07.)

(225 ILCS 95/22.1) (from Ch. 111, par. 4622.1)
(Section scheduled to be repealed on January 1, 2028)
Sec. 22.1. Injunction.
(a) If any person violates the provision of this Act, the Secretary may, in the name of the People of the State of Illinois, through the Attorney General of the State of Illinois, or the State's Attorney of any county in which the action is brought, petition for an order enjoining the violation or for an order enforcing compliance with this Act. Upon the filing of a verified petition in court, the court may issue a temporary restraining order, without notice or bond, and may preliminarily and permanently enjoin such violation, and if it is established that such person has violated or is violating the injunction, the Court may punish the offender for contempt of court. Proceedings under this Section shall be in addition to, and not in lieu of, all other remedies and penalties provided by this Act.
(b) If any person shall practice as a physician assistant or hold himself or herself out as a physician assistant without being licensed under the provisions of this Act, then any licensed physician assistant, any interested party or any person injured thereby may, in addition to the Secretary, petition for relief as provided in subsection (a) of this Section.
(c) Whenever in the opinion of the Department any person violates any provision of this Act, the Department may issue a rule to show cause why an order to cease and desist should not be entered against him. The rule shall clearly set forth the grounds relied upon by the Department and shall provide a period of 7 days from the date of the rule to file an answer to the satisfaction of the Department. Failure to answer to the satisfaction of the Department shall cause an order to cease and desist to be issued forthwith.
(Source: P.A. 95-703, eff. 12-31-07.)

(225 ILCS 95/22.2) (from Ch. 111, par. 4622.2)
(Section scheduled to be repealed on January 1, 2028)
Sec. 22.2. Investigation; notice; hearing. The Department may investigate the actions of any applicant or of any person or persons holding or claiming to hold a license. The Department shall, before suspending, revoking, placing on probationary status, or taking any other disciplinary action as the Department may deem proper with regard to any license, at least 30 days prior to the date set for the hearing, notify the applicant or licensee in writing of any charges made and the time and place for a hearing of the charges before the Disciplinary Board, direct him or her to file his or her written answer thereto to the Disciplinary Board under oath within 20 days after the service on him or her of such notice and inform him or her that if he or she fails to file such answer default will be taken against him or her and his or her license may be suspended, revoked, placed on probationary status, or have other disciplinary action, including limiting the scope, nature or extent of his or her practice, as the Department may deem proper taken with regard thereto. Written or electronic notice may be served by personal delivery, email, or mail to the applicant or licensee at his or her address of record or email address of record. At the time and place fixed in the notice, the Department shall proceed to hear the charges and the parties or their counsel shall be accorded ample opportunity to present such statements, testimony, evidence, and argument as may be pertinent to the charges or to the defense thereto. The Department may continue such hearing from time to time. In case the applicant or licensee, after receiving notice, fails to file an answer, his or her license may in the discretion of the Secretary, having received first the recommendation of the Disciplinary Board, be suspended, revoked, placed on probationary status, or the Secretary may take whatever disciplinary action as he or she may deem proper, including limiting the scope, nature, or extent of such person's practice, without a hearing, if the act or acts charged constitute sufficient grounds for such action under this Act.
(Source: P.A. 100-453, eff. 8-25-17.)

(225 ILCS 95/22.3) (from Ch. 111, par. 4622.3)
(Section scheduled to be repealed on January 1, 2028)
Sec. 22.3. The Department, at its expense, shall preserve a record of all proceedings at the formal hearing of any case involving the refusal to issue, renew or discipline of a license. The notice of hearing, complaint and all other documents in the nature of pleadings and written motions filed in the proceedings, the transcript of testimony, the report of the Disciplinary Board or hearing officer and orders of the Department shall be the record of such proceeding.
(Source: P.A. 85-981.)

(225 ILCS 95/22.4) (from Ch. 111, par. 4622.4)
(Section scheduled to be repealed on January 1, 2028)
Sec. 22.4. Any circuit court may, upon application of the Department or its designee or of the applicant or licensee against whom proceedings pursuant to Section 22.2 of this Act are pending, enter an order requiring the attendance of witnesses and their testimony, and the production of documents, papers, files, books and records in connection with any hearing or investigation. The court may compel obedience to its order by proceedings for contempt.
(Source: P.A. 85-981.)

(225 ILCS 95/22.5) (from Ch. 111, par. 4622.5)
(Section scheduled to be repealed on January 1, 2028)
Sec. 22.5. Subpoena power; oaths. The Department shall have power to subpoena and bring before it any person and to take testimony either orally or by deposition or both, with the same fees and mileage and in the same manner as prescribed by law in judicial proceedings in civil cases in circuit courts of this State.
The Secretary, the designated hearing officer, and any member of the Disciplinary Board designated by the Secretary shall each have power to administer oaths to witnesses at any hearing which the Department is authorized to conduct under this Act and any other oaths required or authorized to be administered by the Department under this Act.
(Source: P.A. 95-703, eff. 12-31-07.)

(225 ILCS 95/22.6) (from Ch. 111, par. 4622.6)
(Section scheduled to be repealed on January 1, 2028)
Sec. 22.6. At the conclusion of the hearing, the Disciplinary Board shall present to the Secretary a written report of its findings of fact, conclusions of law, and recommendations. The report shall contain a finding whether or not the accused person violated this Act or failed to comply with the conditions required in this Act. The Disciplinary Board shall specify the nature of the violation or failure to comply, and shall make its recommendations to the Secretary.
The report of findings of fact, conclusions of law, and recommendation of the Disciplinary Board shall be the basis for the Department's order or refusal or for the granting of a license or permit. If the Secretary disagrees in any regard with the report of the Disciplinary Board, the Secretary may issue an order in contravention thereof. The finding is not admissible in evidence against the person in a criminal prosecution brought for the violation of this Act, but the hearing and finding are not a bar to a criminal prosecution brought for the violation of this Act.
(Source: P.A. 100-453, eff. 8-25-17.)

(225 ILCS 95/22.7) (from Ch. 111, par. 4622.7)
(Section scheduled to be repealed on January 1, 2028)
Sec. 22.7. Hearing officer. Notwithstanding the provisions of Section 22.2 of this Act, the Secretary shall have the authority to appoint any attorney duly licensed to practice law in the State of Illinois to serve as the hearing officer in any action for refusal to issue or renew, or for discipline of, a license. The hearing officer shall have full authority to conduct the hearing. The hearing officer shall report his or her findings of fact, conclusions of law, and recommendations to the Disciplinary Board and the Secretary. The Disciplinary Board shall have 60 days from receipt of the report to review the report of the hearing officer and present their findings of fact, conclusions of law, and recommendations to the Secretary. If the Disciplinary Board fails to present its report within the 60-day period, the respondent may request in writing a direct appeal to the Secretary, in which case the Secretary may issue an order based upon the report of the hearing officer and the record of the proceedings or issue an order remanding the matter back to the hearing officer for additional proceedings in accordance with the order. Notwithstanding any other provision of this Section, if the Secretary, upon review, determines that substantial justice has not been done in the revocation, suspension, or refusal to issue or renew a license or other disciplinary action taken as the result of the entry of the hearing officer's report, the Secretary may order a rehearing by the same or other examiners. If the Secretary disagrees in any regard with the report of the Disciplinary Board or hearing officer, he or she may issue an order in contravention thereof.
(Source: P.A. 100-453, eff. 8-25-17.)

(225 ILCS 95/22.8) (from Ch. 111, par. 4622.8)
(Section scheduled to be repealed on January 1, 2028)
Sec. 22.8. In any case involving the refusal to issue, renew or discipline of a license, a copy of the Disciplinary Board's report shall be served upon the respondent by the Department, either personally or as provided in this Act for the service of the notice of hearing. Within 20 days after such service, the respondent may present to the Department a motion in writing for a rehearing, which motion shall specify the particular grounds therefor. If no motion for rehearing is filed, then upon the expiration of the time specified for filing such a motion, or if a motion for rehearing is denied, then upon such denial the Secretary may enter an order in accordance with recommendations of the Disciplinary Board except as provided in Section 22.6 or 22.7 of this Act. If the respondent shall order from the reporting service, and pay for a transcript of the record within the time for filing a motion for rehearing, the 20 day period within which such a motion may be filed shall commence upon the delivery of the transcript to the respondent.
(Source: P.A. 95-703, eff. 12-31-07.)

(225 ILCS 95/22.9) (from Ch. 111, par. 4622.9)
(Section scheduled to be repealed on January 1, 2028)
Sec. 22.9. Whenever the Secretary is satisfied that substantial justice has not been done in the revocation, suspension or refusal to issue or renew a license, the Secretary may order a rehearing by the same or another hearing officer or Disciplinary Board.
(Source: P.A. 95-703, eff. 12-31-07.)

(225 ILCS 95/22.10) (from Ch. 111, par. 4622.10)
(Section scheduled to be repealed on January 1, 2028)
Sec. 22.10. Order or certified copy; prima facie proof. An order or a certified copy thereof, over the seal of the Department and purporting to be signed by the Secretary, shall be prima facie proof that:
(a) the signature is the genuine signature of the

Secretary;

(b) the Secretary is duly appointed and qualified;

and

(c) the Disciplinary Board and the members thereof

are qualified to act.

(Source: P.A. 95-703, eff. 12-31-07.)

(225 ILCS 95/22.11) (from Ch. 111, par. 4622.11)
(Section scheduled to be repealed on January 1, 2028)
Sec. 22.11. Restoration of license. At any time after the successful completion of a term of probation, suspension, or revocation of any license, the Department may restore it to the licensee, unless after an investigation and a hearing, the Department determines that restoration is not in the public interest. Where circumstances of suspension or revocation so indicate, the Department may require an examination of the licensee prior to restoring his or her license. No person whose license has been revoked as authorized in this Act may apply for restoration of that license until such time as provided for in the Civil Administrative Code of Illinois.
A license that has been suspended or revoked shall be considered nonrenewed for purposes of restoration and a person restoring his or her license from suspension or revocation must comply with the requirements for restoration of a nonrenewed license as set forth in Section 16 of this Act and any related rules adopted.
(Source: P.A. 100-453, eff. 8-25-17.)

(225 ILCS 95/22.12) (from Ch. 111, par. 4622.12)
(Section scheduled to be repealed on January 1, 2028)
Sec. 22.12. Surrender of license. Upon the revocation or suspension of any license, the licensee shall immediately surrender the license to the Department. If the licensee fails to do so, the Department shall have the right to seize the license.
(Source: P.A. 90-61, eff. 12-30-97.)

(225 ILCS 95/22.13) (from Ch. 111, par. 4622.13)
(Section scheduled to be repealed on January 1, 2028)
Sec. 22.13. The Secretary may temporarily suspend the license of a physician assistant without a hearing, simultaneously with the institution of proceedings for a hearing provided for in Section 22.2 of this Act, if the Secretary finds that evidence in his possession indicates that continuation in practice would constitute an imminent danger to the public. In the event that the Secretary suspends, temporarily, this license without a hearing, a hearing by the Department must be held within 30 days after such suspension has occurred, and concluded without appreciable delay.
(Source: P.A. 95-703, eff. 12-31-07.)

(225 ILCS 95/22.14) (from Ch. 111, par. 4622.14)
(Section scheduled to be repealed on January 1, 2028)
Sec. 22.14. Administrative review; certification of record.
(a) All final administrative decisions of the Department are subject to judicial review pursuant to the provisions of the Administrative Review Law, and all rules adopted pursuant thereto. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
(b) Proceedings for judicial review shall be commenced in the circuit court of the county in which the party applying for review resides; but if the party is not a resident of this State, venue shall be in Sangamon County.
(c) The Department shall not be required to certify any record to the court, to file an answer in court, or to otherwise appear in any court in a judicial review proceeding unless and until the Department has received from the plaintiff payment of the costs of furnishing and certifying the record, which costs shall be determined by the Department. Exhibits shall be certified without cost. Failure on the part of the plaintiff to file a receipt in court is grounds for dismissal of the action. During the pendency and hearing of any and all judicial proceedings incident to the disciplinary action the sanctions imposed upon the accused by the Department because of acts or omissions related to the delivery of direct patient care as specified in the Department's final administrative decision, shall, as a matter of public policy, remain in full force and effect in order to protect the public pending final resolution of any of the proceedings.
(Source: P.A. 100-453, eff. 8-25-17.)

(225 ILCS 95/22.15) (from Ch. 111, par. 4622.15)
(Section scheduled to be repealed on January 1, 2028)
Sec. 22.15. Certificate of record. The Department shall not be required to certify any record to the Court or file any answer in court or otherwise appear in any court in a judicial review proceeding, unless there is filed in the court, with the complaint, a receipt from the Department acknowledging payment of the costs of furnishing and certifying the record. Failure on the part of the plaintiff to file a receipt in court shall be grounds for dismissal of the action.
(Source: P.A. 87-1031.)

(225 ILCS 95/22.16) (from Ch. 111, par. 4622.16)
(Section scheduled to be repealed on January 1, 2028)
Sec. 22.16. Any person who is found to have knowingly violated any provision of this Act is guilty of a Class A misdemeanor. On conviction of a second or subsequent offense the violator shall be guilty of a Class 4 felony.
(Source: P.A. 85-981.)

(225 ILCS 95/22.17)
(Section scheduled to be repealed on January 1, 2028)
Sec. 22.17. Confidentiality. All information collected by the Department in the course of an examination or investigation of a licensee or applicant, including, but not limited to, any complaint against a licensee filed with the Department and information collected to investigate any such complaint, shall be maintained for the confidential use of the Department and shall not be disclosed. The Department shall not disclose the information to anyone other than law enforcement officials, regulatory agencies that have an appropriate regulatory interest as determined by the Secretary, or a party presenting a lawful subpoena to the Department. Information and documents disclosed to a federal, State, county, or local law enforcement agency shall not be disclosed by the agency for any purpose to any other agency or person. A formal complaint filed against a licensee by the Department or any order issued by the Department against a licensee or applicant shall be a public record, except as otherwise prohibited by law.
(Source: P.A. 100-453, eff. 8-25-17.)

(225 ILCS 95/23) (from Ch. 111, par. 4623)
(Section scheduled to be repealed on January 1, 2028)
Sec. 23. Home rule. It is declared to be the public policy of this State, pursuant to paragraphs (h) and (i) of Section 6 of Article VII of the Illinois Constitution of 1970, that any power or function set forth in this Act to be exercised by the State is an exclusive State power or function. Such power or function shall not be exercised concurrently, either directly or indirectly, by any unit of local government, including home rule units, except as otherwise provided in this Act.
(Source: P.A. 100-453, eff. 8-25-17.)

(225 ILCS 95/24) (from Ch. 111, par. 4624)
(Section scheduled to be repealed on January 1, 2028)
Sec. 24. Pending actions. All disciplinary actions taken or pending pursuant to the Physician's Assistants Practice Act, approved September 11, 1975, as amended, shall, for the actions taken, remain in effect, and for the actions pending, shall be continued, on the effective date of this Act without having separate actions.
(Source: P.A. 90-61, eff. 12-30-97.)

(225 ILCS 95/25)
(Section scheduled to be repealed on January 1, 2028)
Sec. 25. Sexually Transmissible Disease Control Act. No licensee under this Act may be disciplined for providing expedited partner therapy in accordance with the provisions of the Illinois Sexually Transmissible Disease Control Act.
(Source: P.A. 96-613, eff. 1-1-10.)



225 ILCS 100/ - Podiatric Medical Practice Act of 1987.

(225 ILCS 100/1) (from Ch. 111, par. 4801)
(Section scheduled to be repealed on January 1, 2028)
Sec. 1. Declaration of public policy. The practice of podiatric medicine in the State of Illinois is declared to affect the public health, safety and welfare and to be subject to regulation and control in the public interest. It is further declared to be a matter of public interest and concern that podiatric physicians and the practice of podiatric medicine as defined in this Act, merit and receive the confidence of the public, that only qualified persons be authorized to practice podiatric medicine in the State of Illinois and that no person shall practice podiatric medicine without a valid existing license to do so. This Act shall be liberally construed to best carry out these subjects and purposes.
(Source: P.A. 85-918.)

(225 ILCS 100/2) (from Ch. 111, par. 4802)
(Section scheduled to be repealed on January 1, 2028)
Sec. 2. Short title. This Act shall be known and may be cited as the Podiatric Medical Practice Act of 1987.
(Source: P.A. 85-918.)

(225 ILCS 100/3) (from Ch. 111, par. 4803)
(Section scheduled to be repealed on January 1, 2028)
Sec. 3. Exceptions. This Act does not prohibit:
(A) Any person licensed in this State under the

Medical Practice Act of 1987 from engaging in the practice for which he or she is licensed.

(B) The practice of podiatric medicine by a person

who is employed by the United States government or any bureau, division or agency thereof while in the discharge of the employee's official duties.

(C) The practice of podiatric medicine that is

included in their program of study by students enrolled in any approved college of podiatric medicine or in refresher courses approved by the Department.

(D) The practice of podiatric medicine by one who has

applied in writing or electronically to the Department, in form and substance satisfactory to the Department, for a license as a podiatric physician and has complied with all the provisions under Section 10 of this Act, except the passing of an examination to be eligible to receive such license, until the decision of the Department that the applicant has failed to pass the next available examination authorized by the Department or has failed to take the next available examination authorized by the Department, or the withdrawal of the application.

(E) The practice of podiatric medicine by one who is

a podiatric physician under the laws of another state, territory of the United States or country as described in Section 18 of this Act, and has applied in writing or electronically to the Department, in form and substance satisfactory to the Department, for a license as a podiatric physician and who is qualified to receive such license under Section 13 or Section 9, until:

(1) the expiration of 6 months after the filing

of such written application,

(2) the withdrawal of such application, or
(3) the denial of such application by the

Department.

(F) The provision of emergency care without fee by a

podiatric physician assisting in an emergency as provided in Section 4.

An applicant for a license to practice podiatric medicine, practicing under the exceptions set forth in paragraphs (D) or (E), may use the title podiatric physician, podiatrist, doctor of podiatric medicine, or chiropodist as set forth in Section 5 of this Act.
(Source: P.A. 100-525, eff. 9-22-17.)

(225 ILCS 100/4) (from Ch. 111, par. 4804)
(Section scheduled to be repealed on January 1, 2028)
Sec. 4. Exemption from civil liability.
(A) Exemption from civil liability for emergency care is as provided in the Good Samaritan Act.
(B) While serving upon any professional utilization committee, a professional review organization, a peer review committee, a mediation committee or a board of directors considering such matters of peer review or any review committee sanctioned by the profession or sponsored by its association, a podiatric physician shall not be liable for civil damages as a result of his or her acts, omissions or decisions in connection with his or her duties on such committees or boards, except in cases involving willful or wanton misconduct.
(Source: P.A. 89-607, eff. 1-1-97; 90-76, eff. 12-30-97.)

(225 ILCS 100/5) (from Ch. 111, par. 4805)
(Section scheduled to be repealed on January 1, 2028)
Sec. 5. Definitions. As used in this Act:
(A) "Department" means the Department of Financial and Professional Regulation.
(B) "Secretary" means the Secretary of Financial and Professional Regulation.
(C) "Board" means the Podiatric Medical Licensing Board appointed by the Secretary.
(D) "Podiatric medicine" or "podiatry" means the diagnosis, medical, physical, or surgical treatment of the ailments of the human foot, including amputations as defined in this Section. "Podiatric medicine" or "podiatry" includes the provision of topical and local anesthesia and moderate and deep sedation, as defined by Department rule adopted under the Medical Practice Act of 1987. For the purposes of this Act, the terms podiatric medicine, podiatry and chiropody have the same definition.
(E) "Human foot" means the ankle and soft tissue which insert into the foot as well as the foot.
(F) "Podiatric physician" means a physician licensed to practice podiatric medicine.
(G) "Postgraduate training" means a minimum one-year postdoctoral structured and supervised educational experience approved by the Council on Podiatric Medical Education of the American Podiatric Medical Association which includes residencies and preceptorships.
(H) "Amputations" means amputations of the human foot, in whole or in part, that are limited to 10 centimeters proximal to the tibial talar articulation.
(I) "Email address of record" means the designated email address recorded by the Department in the applicant's application file or the licensee's license file, as maintained by the Department's licensure maintenance unit.
(J) "Address of record" means the designated address recorded by the Department in the applicant's or licensee's application file or license file as maintained by the Department's licensure maintenance unit.
(Source: P.A. 99-635, eff. 1-1-17; 100-525, eff. 9-22-17.)

(225 ILCS 100/5.5)
(Section scheduled to be repealed on January 1, 2028)
Sec. 5.5. Address of record; email address of record. All applicants and licensees shall:
(1) provide a valid address and email address to

the Department, which shall serve as the address of record and email address of record, respectively, at the time of application for licensure or renewal of a license; and

(2) inform the Department of any change of address

of record or email address of record within 14 days after such change either through the Department's website or by contacting the Department's licensure maintenance unit.

(Source: P.A. 100-525, eff. 9-22-17.)

(225 ILCS 100/6) (from Ch. 111, par. 4806)
(Section scheduled to be repealed on January 1, 2028)
Sec. 6. Powers and duties of the Department. The Department shall exercise the powers and duties prescribed by the Civil Administrative Code of Illinois for the administration of licensing acts and shall exercise such other powers and duties conferred by this Act.
The Secretary may promulgate rules consistent with the provisions of this Act, for the administration and enforcement thereof and may prescribe forms that shall be issued in connection therewith.
(Source: P.A. 95-235, eff. 8-17-07.)

(225 ILCS 100/7) (from Ch. 111, par. 4807)
(Section scheduled to be repealed on January 1, 2028)
Sec. 7. Creation of the Board. The Secretary shall appoint a Podiatric Medical Licensing Board as follows: 5 members must be actively engaged in the practice of podiatric medicine in this State for a minimum of 3 years and one member must be a member of the general public who is not licensed under this Act or a similar Act of another jurisdiction.
Members shall serve 3 year terms and serve until their successors are appointed and qualified. No member shall be reappointed to the Board for a term that would cause his or her continuous service on the Board to be longer than 8 successive years.
A majority of Board members currently appointed shall constitute a quorum. A vacancy in the membership of the Board shall not impair the right of a quorum to exercise the rights and perform all of the duties of the Board.
In making appointments to the Board the Secretary shall give due consideration to recommendations by the Illinois Podiatric Medical Association and shall promptly give due notice to the Illinois Podiatric Medical Association of any vacancy in the membership of the Board.
Appointments to fill vacancies shall be made in the same manner as original appointments, for the unexpired portion of the vacated term.
The Board shall annually elect a chairperson and vice-chairperson.
The membership of the Board should reasonably reflect representation from the geographic areas in this State.
Members of the Board shall have no liability in any action based upon any disciplinary proceedings or other activity performed in good faith as members of the Board.
The members of the Board may receive as compensation a reasonable sum as determined by the Secretary for each day actually engaged in the duties of the office, and all legitimate and necessary expenses incurred in attending the meetings of the Board.
The Secretary may terminate the appointment of any member for cause that in the opinion of the Secretary reasonably justifies such termination.
The Secretary shall consider the recommendations of the Board on questions involving standards of professional conduct, discipline, and qualifications of candidates and licensees under this Act.
Notice of proposed rulemaking shall be transmitted to the Board and the Department shall review the response of the Board and any recommendations made in the response. The Department may, at any time, seek the expert advice and knowledge of the Board on any matter relating to the administration or enforcement of this Act.
(Source: P.A. 100-525, eff. 9-22-17.)

(225 ILCS 100/8) (from Ch. 111, par. 4808)
(Section scheduled to be repealed on January 1, 2028)
Sec. 8. Applications for original license. Applications for original licenses shall be made to the Department and shall be accompanied by the required fee, which shall not be refundable. Any such application shall require such information as in the judgement of the Department will enable the Department to pass on the qualifications of the applicant for a license.
Applicants have 3 years from the date of application to complete the application process. If the process has not been completed within the 3 years, the application shall be denied, the fee shall be forfeited, and the applicant must reapply and meet the requirements in effect at the time of reapplication.
(Source: P.A. 90-76, eff. 12-30-97.)

(225 ILCS 100/8.5)
(Section scheduled to be repealed on January 1, 2028)
Sec. 8.5. Social Security Number on license application. In addition to any other information required to be contained in the application, every application for an original license under this Act shall include the applicant's Social Security Number, which shall be retained in the agency's records pertaining to the license. As soon as practical, the Department shall assign a customer's identification number to each applicant for a license.
Every application for a renewal or restored license shall require the applicant's customer identification number.
(Source: P.A. 97-400, eff. 1-1-12.)

(225 ILCS 100/9) (from Ch. 111, par. 4809)
(Section scheduled to be repealed on January 1, 2028)
Sec. 9. Examination for licensure. The Department shall authorize examinations of applicants as podiatric physicians at such times and places as it may determine, so long as the examinations are administered at least 2 times each year. The examination of applicants shall be of a character to give a fair test of the qualifications of the applicant to practice podiatric medicine.
An applicant for examination as a podiatric physician shall be required to pay, either to the Department or the designated testing service, a fee covering the costs of providing the examination. Failure to appear for the examination on the scheduled date, at the time and place specified, after the applicant's application for examination has been received and acknowledged by the Department or the designated testing service, shall result in the forfeiture of the examination fee.
If an applicant neglects, fails or refuses to take an examination or fails to pass an examination for a license under this Act within 3 years after filing the application, the application is denied. However, after the denial, the applicant may make a new application, accompanied by the required fee, and provide evidence of meeting the requirements in force at the time of the new application.
The Department may employ consultants for the purpose of preparing and conducting examinations.
(Source: P.A. 90-76, eff. 12-30-97.)

(225 ILCS 100/10) (from Ch. 111, par. 4810)
(Section scheduled to be repealed on January 1, 2028)
Sec. 10. Qualifications for licensure. A person shall be qualified for licensure as a podiatric physician:
(A) who has applied for licensure on forms prepared

and furnished by the Department;

(B) who is at least 21 years of age;
(C) who has not engaged in or is not engaged in any

practice or conduct that constitutes grounds for discipline under this Act, including without limitation grounds set forth in Section 24 of this Act, or rules adopted under this Act;

(D) who is a graduate of an approved college of

podiatric medicine and has attained the academic degree of doctor of podiatric medicine (D.P.M.);

(E) who has successfully completed an examination

authorized by the Department; and

(F) who has successfully completed a minimum of one

year postgraduate training as defined in Section 5 of this Act. The postgraduate training requirement shall be effective July 1, 1992.

(Source: P.A. 95-235, eff. 8-17-07.)

(225 ILCS 100/11) (from Ch. 111, par. 4811)
(Section scheduled to be repealed on January 1, 2028)
Sec. 11. Practice without a license forbidden and exceptions.
A. It shall be deemed prima facie evidence of the practice of podiatric medicine or of holding one's self out as a podiatric physician within the meaning of this Act, for any person to diagnose the ailments of, or to treat in any manner the human foot by medical, physical or surgical methods, or to use the title "podiatric physician" or "podiatrist" or any words or letters which indicate or tend to indicate to the public that the person so treating or so holding himself or herself out is a podiatric physician.
B. No person, except as provided in Section 3 of this Act, shall provide any type of diagnostic and therapeutic medical care services of the human foot unless under the supervision of a licensed podiatric physician.
C. Persons suitably trained and qualified may render, only under the direction of a podiatric physician licensed under this Act, such patient tests and services as diagnostic imaging procedures, laboratory studies and other appropriate patient services connected with comprehensive foot care which may be consistent with the diagnosis and treatment selected by the podiatric physician. This Section shall apply to podiatric medical care provided in all settings, including, but not limited to: long term facilities, mental health facilities, hospitals, medical offices and public health clinics.
(Source: P.A. 98-214, eff. 8-9-13.)

(225 ILCS 100/11.5)
(Section scheduled to be repealed on January 1, 2028)
Sec. 11.5. Unlicensed practice; violation; civil penalty.
(a) Any person who practices, offers to practice, attempts to practice, or holds oneself out to practice podiatry without being licensed under this Act shall, in addition to any other penalty provided by law, pay a civil penalty to the Department in an amount not to exceed $10,000 for each offense as determined by the Department. The civil penalty shall be assessed by the Department after a hearing is held in accordance with the provisions set forth in this Act regarding the provision of a hearing for the discipline of a licensee.
(b) The Department has the authority and power to investigate any and all unlicensed activity.
(c) The civil penalty shall be paid within 60 days after the effective date of the order imposing the civil penalty. The order shall constitute a judgment and may be filed and execution had thereon in the same manner as any judgment from any court of record.
(Source: P.A. 95-235, eff. 8-17-07.)

(225 ILCS 100/12) (from Ch. 111, par. 4812)
(Section scheduled to be repealed on January 1, 2028)
Sec. 12. Temporary license; qualifications and terms.
(A) Podiatric physicians otherwise qualified for licensure, with the exception of completion of their postgraduate training and the exception of the successful completion of the written practical examination required under Section 10, may be granted a 3-year temporary license to practice podiatric medicine provided that the applicant can demonstrate that he or she has been accepted and is enrolled in a recognized postgraduate training program during the period for which the temporary license is sought. Such temporary licenses shall be valid for the duration of the program, not to exceed 3 years, provided that the applicant continues in the approved program and is in good standing at the practice site. Such applicants shall apply in writing or electronically on those forms prescribed by the Department and shall submit with the application the required application fee. Other examination fees that may be required under Section 8 must also be paid by temporary licensees.
(B) Application for visiting professor permits shall be made to the Department in writing or electronically on forms prescribed by the Department and be accompanied by the required fee. Requirements for a visiting professor permit issued under this Section shall be determined by the Department by rule. Visiting professor permits shall be valid for one year from the date of issuance or until such time as the faculty appointment is terminated, whichever occurs first, and may be renewed once.
(Source: P.A. 99-225, eff. 1-1-16; 100-525, eff. 9-22-17.)

(225 ILCS 100/13)
Sec. 13. (Repealed).
(Source: P.A. 90-76, eff. 12-30-97. Repealed by P.A. 95-235, eff. 8-17-07.)

(225 ILCS 100/14) (from Ch. 111, par. 4814)
(Section scheduled to be repealed on January 1, 2028)
Sec. 14. Continuing education requirement. Podiatric physicians licensed to practice in Illinois shall, as a requirement for renewal of license, complete continuing education at the rate of at least 50 hours per year. Such hours shall be earned (1) from courses offered by sponsors validated by the Illinois Podiatric Medical Association Continuing Education Committee and approved by the Board; or (2) by continuing education activities as defined in the rules of the Department. Podiatric physicians shall, at the request of the Department, provide proof of having met the requirements of continuing education under this Section. The Department shall by rule provide an orderly process for the restoration of licenses which have not been renewed due to the licensee's failure to meet requirements of this Section. The requirements of continuing education may be waived by the Secretary, upon recommendation by the Board, in whole or in part for such good cause, including but not limited to illness or hardship, as defined by the rules of the Department.
The Department shall establish by rule a means for the verification of completion of the continuing education required by this Section. This verification may be accomplished through audits of records maintained by registrants; by requiring the filing of continuing education certificates with the Department; or by other means established by the Department.
(Source: P.A. 100-525, eff. 9-22-17.)

(225 ILCS 100/15) (from Ch. 111, par. 4815)
(Section scheduled to be repealed on January 1, 2028)
Sec. 15. Licenses; renewal; restoration; military service.
(A) The expiration date and renewal period for each license issued under this Act shall be set by rule.
(B) Any podiatric physician who has permitted his or her license to expire or who has had his license on inactive status may have the license restored by making application to the Department, providing proof of continuing education, and filing proof acceptable to the Department of his or her fitness to have the license restored, which may include evidence of active lawful practice in another jurisdiction satisfactory to the Department and by paying the required restoration fee.
(C) If the podiatric physician has not maintained an active practice in another jurisdiction satisfactory to the Department, the Board shall determine, by an evaluation program established by rule his or her fitness to resume active status and may require the podiatric physician to complete an established period of evaluated clinical experience and may require successful completion of the practical examination, as provided by rule.
(D) However, any podiatric physician whose license expired while he or she was (1) in Federal Service on active duty with the Armed Forces of the United States or the Veterans Administration or the State Militia called into service or training, or (2) in training or education under the supervision of the United States preliminary to induction into the military service, may have the license renewed or restored without paying any lapsed renewal fees if within 2 years after honorable termination of such service, training or education, except under conditions other than honorable, he or she furnished the Department with satisfactory evidence to the effect that he or she has been so engaged and that his or her service, training or education has been so terminated.
(Source: P.A. 100-525, eff. 9-22-17.)

(225 ILCS 100/16) (from Ch. 111, par. 4816)
(Section scheduled to be repealed on January 1, 2028)
Sec. 16. Inactive licenses. Any podiatric physician who notifies the Department in writing on forms prescribed by the Department, may elect to place his or her license on an inactive status and shall, subject to rules of the Department, be excused from payment of renewal fees and compliance with continuing education requirements until he or she notifies the Department in writing of his or her desire to resume active status.
Any podiatric physician requesting restoration from inactive status shall be required to complete the continuing education requirements for a single license renewal period and to pay the current renewal fee and shall be required to restore his or her license, as provided in Section 15 of this Act. Any podiatric physician whose license is in an inactive status shall not practice podiatric medicine in the State of Illinois. Any licensee who shall practice podiatric medicine while his or her license is lapsed on inactive status shall be considered to be practicing without a license which shall be grounds for discipline under Section 24 of this Act.
(Source: P.A. 90-76, eff. 12-30-97.)

(225 ILCS 100/17) (from Ch. 111, par. 4817)
(Section scheduled to be repealed on January 1, 2028)
Sec. 17. Endorsement. The Department may, in its discretion, license as a podiatric physician without examination on payment of the required fee, an applicant who is a podiatric physician license under the laws of another state or territory, or of another country, if the requirements for licensure of podiatric physicians in the state or territory or country in which the applicant was licensed were, at the date of his or her licensure, substantially equivalent to the requirements in force in this State on that date or on the date licensure is sought under this Section.
Applicants have 3 years from the date of application to complete the application process. If the process has not been completed in 3 years, the application shall be denied, the fee shall be forfeited, and the applicant must reapply and meet the requirements in effect at the time of reapplication.
(Source: P.A. 90-76, eff. 12-30-97.)

(225 ILCS 100/18) (from Ch. 111, par. 4818)
(Section scheduled to be repealed on January 1, 2028)
Sec. 18. Fees.
(a) The following fees are not refundable.
(1) The fee for a certificate of licensure is $400.

The fee for a temporary permit or Visiting Professor permit under Section 12 of this Act is $250.

(2) In addition, applicants for any examination shall

be required to pay, either to the Department or to the designated testing service, a fee covering the cost of providing the examination. Failure to appear for the examination on the scheduled date, at the time and place specified, after the applicant's application for examination has been received and acknowledged by the Department or the designated testing service, shall result in the forfeiture of the examination fee.

(3) The fee for the renewal of a certificate of

licensure shall be calculated at the rate of $200 per year. The fee for the renewal of a temporary permit or Visiting Professor permit shall be calculated at the rate of $125 per year.

(4) The fee for the restoration of a certificate of

licensure other than from inactive status is $100 plus payment of all lapsed renewal fees, but not to exceed $910.

(5) The fee for the issuance of a duplicate

certificate of licensure, for the issuance of a replacement certificate for a certificate which has been lost or destroyed or for the issuance of a certificate with a change of name or address other than during the renewal period is $20. No fee is required for name and address changes on Department records when no duplicate certificate is issued.

(6) The fee for a certification of a licensee's

record for any purpose is $20.

(7) The fee to have the scoring of an examination

administered by the Department reviewed and verified is $20 plus any fees charged by the applicable testing service.

(8) The fee for a wall certificate showing licensure

shall be the actual cost of producing such certificates.

(9) The fee for a roster of persons licensed as

podiatric physicians in this State shall be the actual cost of producing such a roster.

(10) The annual fee for continuing education sponsors

is $1,000, however colleges, universities and State agencies shall be exempt from payment of this fee.

(b) Any person who delivers a check or other payment to the Department that is returned to the Department unpaid by the financial institution upon which it is drawn shall pay to the Department, in addition to the amount already owed to the Department, a fine of $50. The fines imposed by this Section are in addition to any other discipline provided under this Act for unlicensed practice or practice on a nonrenewed license. The Department shall notify the person that payment of fees and fines shall be paid to the Department by certified check or money order within 30 calendar days of the notification. If, after the expiration of 30 days from the date of the notification, the person has failed to submit the necessary remittance, the Department shall automatically terminate the license or certificate or deny the application, without hearing. If, after termination or denial, the person seeks a license, he or she shall apply to the Department for restoration or issuance of the license and pay all fees and fines due to the Department. The Department may establish a fee for the processing of an application for restoration of a license to pay all expenses of processing this application. The Secretary may waive the fines due under this Section in individual cases where the Secretary finds that the fines would be unreasonable or unnecessarily burdensome.
(Source: P.A. 95-235, eff. 8-17-07.)

(225 ILCS 100/19) (from Ch. 111, par. 4819)
(Section scheduled to be repealed on January 1, 2028)
Sec. 19. Disciplinary Fund. All fees and fines received by the Department under this Act shall be deposited in the Illinois State Podiatric Disciplinary Fund, a special fund created hereunder in the State Treasury. Of the moneys deposited into the Illinois State Podiatric Disciplinary Fund, during each 2-year renewal period, $200,000 of the money received from the payment of renewal fees shall be used for podiatric scholarships and residency programs under the Podiatric Scholarship and Residency Act and the remainder shall be appropriated to the Department for expenses of the Department and of the Board and for podiatric scholarships and residency programs under the Podiatric Scholarship and Residency Act.
Moneys in the Illinois State Podiatric Disciplinary Fund may be invested and reinvested in investments authorized for the investment of funds of the State Employees' Retirement System of Illinois.
All earnings received from such investments shall be deposited in the Illinois State Podiatric Disciplinary Fund and may be used for the same purposes as fees deposited in such fund.
Moneys in the Fund may be transferred to the Professions Indirect Cost Fund as authorized under Section 2105-300 of the Department of Professional Regulation Law (20 ILCS 2105/2105-300).
Moneys set aside for podiatric scholarships and residency programs under the Podiatric Scholarship and Residency Act, as provided for in this Section, may not be transferred under Section 8h of the State Finance Act.
Upon the completion of any audit of the Department as prescribed by the Illinois State Auditing Act which includes an audit of the Illinois State Podiatric Disciplinary Fund, the Department shall make the audit open to inspection by any interested person.
(Source: P.A. 100-525, eff. 9-22-17.)

(225 ILCS 100/20)
Sec. 20. (Repealed).
(Source: P.A. 85-918. Repealed by P.A. 100-525, eff. 9-22-17.)

(225 ILCS 100/20.5)
(Section scheduled to be repealed on January 1, 2028)
Sec. 20.5. Delegation of authority to advanced practice registered nurses.
(a) A podiatric physician in active clinical practice may collaborate with an advanced practice registered nurse in accordance with the requirements of the Nurse Practice Act. Collaboration shall be for the purpose of providing podiatric care and no employment relationship shall be required. A written collaborative agreement shall conform to the requirements of Section 65-35 of the Nurse Practice Act. A written collaborative agreement and podiatric physician collaboration and consultation shall be adequate with respect to advanced practice registered nurses if all of the following apply:
(1) With respect to the provision of anesthesia

services by a certified registered nurse anesthetist, the collaborating podiatric physician must have training and experience in the delivery of anesthesia consistent with Department rules.

(2) Methods of communication are available with the

collaborating podiatric physician in person or through telecommunications or electronic communications for consultation, collaboration, and referral as needed to address patient care needs.

(3) With respect to the provision of anesthesia

services by a certified registered nurse anesthetist, an anesthesiologist, physician, or podiatric physician shall participate through discussion of and agreement with the anesthesia plan and shall remain physically present and be available on the premises during the delivery of anesthesia services for diagnosis, consultation, and treatment of emergency medical conditions. The anesthesiologist or operating podiatric physician must agree with the anesthesia plan prior to the delivery of services.

(b) The collaborating podiatric physician shall have access to the records of all patients attended to by an advanced practice registered nurse.
(c) Nothing in this Section shall be construed to limit the delegation of tasks or duties by a podiatric physician to a licensed practical nurse, a registered professional nurse, or other appropriately trained persons.
(d) A podiatric physician shall not be liable for the acts or omissions of an advanced practice registered nurse solely on the basis of having signed guidelines or a collaborative agreement, an order, a standing order, a standing delegation order, or other order or guideline authorizing an advanced practice registered nurse to perform acts, unless the podiatric physician has reason to believe the advanced practice registered nurse lacked the competency to perform the act or acts or commits willful or wanton misconduct.
(e) A podiatric physician, may, but is not required to delegate prescriptive authority to an advanced practice registered nurse as part of a written collaborative agreement and the delegation of prescriptive authority shall conform to the requirements of Section 65-40 of the Nurse Practice Act.
(Source: P.A. 99-173, eff. 7-29-15; 100-513, eff. 1-1-18.)

(225 ILCS 100/21) (from Ch. 111, par. 4821)
(Section scheduled to be repealed on January 1, 2028)
Sec. 21. Advertising.
(A) Any podiatric physician may advertise the availability of podiatric medical services in the public media or on the premises where such services are rendered. Such advertising shall be limited to the following information:
(a) the podiatric medical services available;
(b) publication of the podiatric physician's name,

title, office hours, address and telephone;

(c) information pertaining to areas of practice

specialization, including appropriate board certification as approved by the Board in accordance with the rules for the administration of this Act or limitation of professional practice;

(d) information on usual and customary fees for

routine podiatric medical services offered, which information shall include notification that fees may be adjusted due to complications or unforeseen circumstances;

(e) announcement of the opening of, change of,

absence from, or return to business;

(f) announcement of additions to or deletions from

professional podiatric staff;

(g) the issuance of business or appointment cards;
(h) other information about the podiatric physician,

podiatric practice or the types of podiatric services that the podiatric physician offers to perform that a reasonable person might regard as relevant in determining whether to seek the podiatric physician's services.

(B) It is unlawful for any podiatric physician licensed under this Act:
(1) to use claims of superior quality of care to

entice the public;

(2) to advertise in any way to practice podiatric

medicine without causing pain or deformity; or

(3) to advertise or offer gifts as an inducement to

secure patient patronage. Podiatric physicians may advertise or offer free examinations or free podiatric medical services; it shall be unlawful, however, for any podiatric physician to charge a fee to any patient or any third party payor for any podiatric medical service provided at the time that such free examination or free podiatric medical services are provided.

(C) This Act does not authorize the advertising of podiatric medical services when the offeror of such services is not a podiatric physician. Nor shall the podiatric physician use statements that contain false, fraudulent, deceptive or misleading material or guarantees of success, statements that play upon the vanity or fears of the public, or statements that promote or produce unfair competition.
(D) A licensee shall include in every advertisement for services regulated under this Act his or her title as provided by rule or the initials authorized under this Act.
(Source: P.A. 95-235, eff. 8-17-07.)

(225 ILCS 100/22) (from Ch. 111, par. 4822)
(Section scheduled to be repealed on January 1, 2028)
Sec. 22. Practice by corporations. No license shall be issued by the Department to any corporation (i) that has a stated purpose that includes podiatry, or (ii) that practices or holds itself out as available to practice podiatry unless it is organized under the Professional Service Corporation Act.
(Source: P.A. 90-76, eff. 12-30-97.)

(225 ILCS 100/23) (from Ch. 111, par. 4823)
(Section scheduled to be repealed on January 1, 2028)
Sec. 23. Nothing contained in this Act shall:
(a) prohibit a corporation from employing a podiatric

physician or podiatric physicians to render podiatric medical services to its employees provided that such podiatric medical services shall be rendered at no cost or charge to the employees; or

(b) prohibit a corporation or association from

providing podiatric medical services upon a wholly charitable basis to deserving recipients; or

(c) prohibit a corporation or association from

furnishing information or clerical services that can be furnished by persons not licensed to practice podiatric medicine, to any podiatric physician when such podiatric physician assumes full responsibility for such information or services.

Any corporation violating the provisions of this Section is guilty of a Class A misdemeanor and each day that this Act is violated shall be considered a separate offense.
(Source: P.A. 90-76, eff. 12-30-97.)

(225 ILCS 100/24) (from Ch. 111, par. 4824)
(Section scheduled to be repealed on January 1, 2028)
Sec. 24. Grounds for disciplinary action. The Department may refuse to issue, may refuse to renew, may refuse to restore, may suspend, or may revoke any license, or may place on probation, reprimand or take other disciplinary or non-disciplinary action as the Department may deem proper, including fines not to exceed $10,000 for each violation upon anyone licensed under this Act for any of the following reasons:
(1) Making a material misstatement in furnishing

information to the Department.

(2) Violations of this Act, or of the rules adopted

under this Act.

(3) Conviction by plea of guilty or nolo contendere,

finding of guilt, jury verdict, or entry of judgment or sentencing, including, but not limited to, convictions, preceding sentences of supervision, conditional discharge, or first offender probation, under the laws of any jurisdiction of the United States that is (i) a felony or (ii) a misdemeanor, an essential element of which is dishonesty, or that is directly related to the practice of the profession.

(4) Making any misrepresentation for the purpose of

obtaining licenses, or violating any provision of this Act or the rules promulgated thereunder pertaining to advertising.

(5) Professional incompetence.
(6) Gross or repeated malpractice or negligence.
(7) Aiding or assisting another person in violating

any provision of this Act or rules.

(8) Failing, within 30 days, to provide information

in response to a written request made by the Department.

(9) Engaging in dishonorable, unethical or

unprofessional conduct of a character likely to deceive, defraud or harm the public.

(10) Habitual or excessive use of alcohol, narcotics,

stimulants or other chemical agent or drug that results in the inability to practice podiatric medicine with reasonable judgment, skill or safety.

(11) Discipline by another United States jurisdiction

if at least one of the grounds for the discipline is the same or substantially equivalent to those set forth in this Section.

(12) Violation of the prohibition against fee

splitting in Section 24.2 of this Act.

(13) A finding by the Board that the licensee, after

having his or her license placed on probationary status, has violated the terms of probation.

(14) Abandonment of a patient.
(15) Willfully making or filing false records or

reports in his or her practice, including but not limited to false records filed with state agencies or departments.

(16) Willfully failing to report an instance of

suspected child abuse or neglect as required by the Abused and Neglected Child Report Act.

(17) Physical illness, mental illness, or other

impairment, including, but not limited to, deterioration through the aging process, or loss of motor skill that results in the inability to practice the profession with reasonable judgment, skill or safety.

(18) Solicitation of professional services other than

permitted advertising.

(19) The determination by a circuit court that a

licensed podiatric physician is subject to involuntary admission or judicial admission as provided in the Mental Health and Developmental Disabilities Code operates as an automatic suspension. Such suspension will end only upon a finding by a court that the patient is no longer subject to involuntary admission or judicial admission and issues an order so finding and discharging the patient; and upon the recommendation of the Board to the Secretary that the licensee be allowed to resume his or her practice.

(20) Holding oneself out to treat human ailments

under any name other than his or her own, or the impersonation of any other physician.

(21) Revocation or suspension or other action taken

with respect to a podiatric medical license in another jurisdiction that would constitute disciplinary action under this Act.

(22) Promotion of the sale of drugs, devices,

appliances or goods provided for a patient in such manner as to exploit the patient for financial gain of the podiatric physician.

(23) Gross, willful, and continued overcharging for

professional services including filing false statements for collection of fees for those services, including, but not limited to, filing false statement for collection of monies for services not rendered from the medical assistance program of the Department of Healthcare and Family Services (formerly Department of Public Aid) under the Illinois Public Aid Code or other private or public third party payor.

(24) Being named as a perpetrator in an indicated

report by the Department of Children and Family Services under the Abused and Neglected Child Reporting Act, and upon proof by clear and convincing evidence that the licensee has caused a child to be an abused child or neglected child as defined in the Abused and Neglected Child Reporting Act.

(25) Willfully making or filing false records or

reports in the practice of podiatric medicine, including, but not limited to, false records to support claims against the medical assistance program of the Department of Healthcare and Family Services (formerly Department of Public Aid) under the Illinois Public Aid Code.

(26) (Blank).
(27) Immoral conduct in the commission of any act

including, sexual abuse, sexual misconduct, or sexual exploitation, related to the licensee's practice.

(28) Violation of the Health Care Worker

Self-Referral Act.

(29) Failure to report to the Department any adverse

final action taken against him or her by another licensing jurisdiction of the United States or any foreign state or country, any peer review body, any health care institution, any professional society or association, any governmental agency, any law enforcement agency, or any court for acts or conduct similar to acts or conduct that would constitute grounds for action as defined in this Section.

(30) Willfully failing to report an instance of

suspected abuse, neglect, financial exploitation, or self-neglect of an eligible adult as defined in and required by the Adult Protective Services Act.

(31) Being named as a perpetrator in an indicated

report by the Department on Aging under the Adult Protective Services Act, and upon proof by clear and convincing evidence that the licensee has caused an eligible adult to be abused, neglected, or financially exploited as defined in the Adult Protective Services Act.

The Department may refuse to issue or may suspend the license of any person who fails to file a return, or to pay the tax, penalty or interest shown in a filed return, or to pay any final assessment of tax, penalty or interest, as required by any tax Act administered by the Illinois Department of Revenue, until such time as the requirements of any such tax Act are satisfied.
Upon receipt of a written communication from the Secretary of Human Services, the Director of Healthcare and Family Services (formerly Director of Public Aid), or the Director of Public Health that continuation of practice of a person licensed under this Act constitutes an immediate danger to the public, the Secretary may immediately suspend the license of such person without a hearing. In instances in which the Secretary immediately suspends a license under this Section, a hearing upon such person's license must be convened by the Board within 15 days after such suspension and completed without appreciable delay, such hearing held to determine whether to recommend to the Secretary that the person's license be revoked, suspended, placed on probationary status or restored, or such person be subject to other disciplinary action. In such hearing, the written communication and any other evidence submitted therewith may be introduced as evidence against such person; provided, however, the person or his counsel shall have the opportunity to discredit or impeach such evidence and submit evidence rebutting the same.
Except for fraud in procuring a license, all proceedings to suspend, revoke, place on probationary status, or take any other disciplinary action as the Department may deem proper, with regard to a license on any of the foregoing grounds, must be commenced within 5 years after receipt by the Department of a complaint alleging the commission of or notice of the conviction order for any of the acts described in this Section. Except for the grounds set forth in items (8), (9), (26), and (29) of this Section, no action shall be commenced more than 10 years after the date of the incident or act alleged to have been a violation of this Section. In the event of the settlement of any claim or cause of action in favor of the claimant or the reduction to final judgment of any civil action in favor of the plaintiff, such claim, cause of action, or civil action being grounded on the allegation that a person licensed under this Act was negligent in providing care, the Department shall have an additional period of 2 years from the date of notification to the Department under Section 26 of this Act of such settlement or final judgment in which to investigate and commence formal disciplinary proceedings under Section 24 of this Act, except as otherwise provided by law. The time during which the holder of the license was outside the State of Illinois shall not be included within any period of time limiting the commencement of disciplinary action by the Department.
In enforcing this Section, the Department or Board upon a showing of a possible violation may compel an individual licensed to practice under this Act, or who has applied for licensure under this Act, to submit to a mental or physical examination, or both, as required by and at the expense of the Department. The Department or Board may order the examining physician to present testimony concerning the mental or physical examination of the licensee or applicant. No information shall be excluded by reason of any common law or statutory privilege relating to communications between the licensee or applicant and the examining physician. The examining physicians shall be specifically designated by the Board or Department. The individual to be examined may have, at his or her own expense, another physician of his or her choice present during all aspects of this examination. Failure of an individual to submit to a mental or physical examination, when directed, shall be grounds for suspension of his or her license until the individual submits to the examination if the Department finds, after notice and hearing, that the refusal to submit to the examination was without reasonable cause.
If the Department or Board finds an individual unable to practice because of the reasons set forth in this Section, the Department or Board may require that individual to submit to care, counseling, or treatment by physicians approved or designated by the Department or Board, as a condition, term, or restriction for continued, restored, or renewed licensure to practice; or, in lieu of care, counseling, or treatment, the Department may file, or the Board may recommend to the Department to file, a complaint to immediately suspend, revoke, or otherwise discipline the license of the individual. An individual whose license was granted, continued, restored, renewed, disciplined or supervised subject to such terms, conditions, or restrictions, and who fails to comply with such terms, conditions, or restrictions, shall be referred to the Secretary for a determination as to whether the individual shall have his or her license suspended immediately, pending a hearing by the Department.
In instances in which the Secretary immediately suspends a person's license under this Section, a hearing on that person's license must be convened by the Department within 30 days after the suspension and completed without appreciable delay. The Department and Board shall have the authority to review the subject individual's record of treatment and counseling regarding the impairment to the extent permitted by applicable federal statutes and regulations safeguarding the confidentiality of medical records.
An individual licensed under this Act and affected under this Section shall be afforded an opportunity to demonstrate to the Department or Board that he or she can resume practice in compliance with acceptable and prevailing standards under the provisions of his or her license.
(Source: P.A. 100-525, eff. 9-22-17.)

(225 ILCS 100/24.2)
(Section scheduled to be repealed on January 1, 2028)
Sec. 24.2. Prohibition against fee splitting.
(a) A licensee under this Act may not directly or indirectly divide, share, or split any professional fee or other form of compensation for professional services with anyone in exchange for a referral or otherwise, other than as provided in this Section 24.2.
(b) Nothing contained in this Section abrogates the right of 2 or more licensed health care workers as defined in the Health Care Worker Self-Referral Act to each receive adequate compensation for concurrently rendering services to a patient and to divide the fee for such service, whether or not the worker is employed, provided that the patient has full knowledge of the division and the division is made in proportion to the actual services personally performed and responsibility assumed by each licensee consistent with his or her license, except as prohibited by law.
(c) Nothing contained in this Section prohibits a licensee under this Act from practicing podiatry through or within any form of legal entity authorized to conduct business in this State or from pooling, sharing, dividing, or apportioning the professional fees and other revenues in accordance with the agreements and policies of the entity provided:
(1) each owner of the entity is licensed under this

Act; or

(2) the entity is organized under the Professional

Services Corporation Act, the Professional Association Act, or the Limited Liability Company Act; or

(3) the entity is allowed by Illinois law to provide

podiatry services or employ podiatric physicians such as a licensed hospital or hospital affiliate or licensed ambulatory surgical treatment center owned in full or in part by Illinois-licensed physicians; or

(4) the entity is a combination or joint venture of

the entities authorized under this subsection (c).

(d) Nothing contained in this Section prohibits a licensee under this Act from paying a fair market value fee to any person or entity whose purpose is to perform billing, administrative preparation, or collection services based upon a percentage of professional service fees billed or collected, a flat fee, or any other arrangement that directly or indirectly divides professional fees, for the administrative preparation of the licensee's claims or the collection of the licensee's charges for professional services, provided that:
(1) the licensee or the licensee's practice under

subsection (c) of this Section at all times controls the amount of fees charged and collected; and

(2) all charges collected are paid directly to the

licensee or the licensee's practice or are deposited directly into an account in the name of and under the sole control of the licensee or the licensee's practice or deposited into a "Trust Account" by a licensed collection agency in accordance with the requirements of Section 8(c) of the Illinois Collection Agency Act.

(e) Nothing contained in this Section prohibits the granting of a security interest in the accounts receivable or fees of a licensee under this Act or the licensee's practice for bona fide advances made to the licensee or licensee's practice provided the licensee retains control and responsibility for the collection of the accounts receivable and fees.
(f) Excluding payments that may be made to the owners of or licensees in the licensee's practice under subsection (c) of this Section, a licensee under this Act may not divide, share or split a professional service fee with, or otherwise directly or indirectly pay a percentage of the licensee's professional service fees, revenues or profits to anyone for: (i) the marketing or management of the licensee's practice, (ii) including the licensee or the licensee's practice on any preferred provider list, (iii) allowing the licensee to participate in any network of health care providers, (iv) negotiating fees, charges or terms of service or payment on behalf of the licensee, or (v) including the licensee in a program whereby patients or beneficiaries are provided an incentive to use the services of the licensee.
(g) Nothing contained in this Section prohibits the payment of rent or other remunerations paid to an individual, partnership, or corporation by a licensee for the lease, rental, or use of space, owned or controlled by the individual, partnership, corporation, or association.
(h) Nothing contained in this Section prohibits the payment, at no more than fair market value, to an individual, partnership, or corporation by a licensee for the use of staff, administrative services, franchise agreements, marketing required by franchise agreements, or equipment owned or controlled by the individual, partnership, or corporation, or the receipt thereof by a licensee.
(i) Nothing in this Section affects any bona fide independent contractor or employment arrangements among health care professionals, health facilities, health care providers, or other entities, except as otherwise prohibited by law. Any employment arrangements may include provisions for compensation, health insurance, pension, or other employment benefits for the provision of services within the scope of the licensee's practice under this Act. Nothing in this Section shall be construed to require an employment arrangement to receive professional fees for services rendered.
(Source: P.A. 97-813, eff. 7-13-12; 98-214, eff. 8-9-13.)

(225 ILCS 100/24.5)
(Section scheduled to be repealed on January 1, 2028)
Sec. 24.5. Suspension of license for failure to pay restitution. The Department, without further process or hearing, shall suspend the license or other authorization to practice of any person issued under this Act who has been certified by court order as not having paid restitution to a person under Section 8A-3.5 of the Illinois Public Aid Code or under Section 17-10.5 or 46-1 of the Criminal Code of 1961 or the Criminal Code of 2012. A person whose license or other authorization to practice is suspended under this Section is prohibited from practicing until the restitution is made in full.
(Source: P.A. 96-1551, eff. 7-1-11; 97-1150, eff. 1-25-13.)

(225 ILCS 100/25) (from Ch. 111, par. 4825)
(Section scheduled to be repealed on January 1, 2028)
Sec. 25. Violations - Injunction - Cease and desist order.
A. If any person violates the provision of this Act, the Secretary may, in the name of the People of the State of Illinois, through the Attorney General of the State of Illinois, petition, for an order enjoining such violation or for an order enforcing compliance with this Act. Upon the filing of a verified petition in such court, the court may issue a temporary restraining order, without notice or bond, and may preliminarily and permanently enjoin such violation, and if it is established that such person has violated or is violating the injunction, the court may punish the offender for contempt of court. Proceedings under this Section shall be in addition to, and not in lieu of, all other remedies and penalties provided by this Act.
B. If any person shall practice as a podiatric physician or hold himself out as a podiatric physician without being licensed under the provisions of this Act then any licensed podiatric physician, any interested party or any person injured thereby may, in addition to the Secretary, petition for relief as provided in subsection A of this Section.
C. Whenever in the opinion of the Department any person violates any provision of this Act, the Department may issue a rule to show cause why an order to cease and desist should not be entered against him. The rule shall clearly set forth the grounds relied upon by the Department and shall provide a period of 7 days from the date of the rule to file an answer to the satisfaction of the Department. Failure to answer to the satisfaction of the Department shall cause an order to cease and desist to be issued forthwith.
(Source: P.A. 95-235, eff. 8-17-07.)

(225 ILCS 100/26) (from Ch. 111, par. 4826)
(Section scheduled to be repealed on January 1, 2028)
Sec. 26. Reports relating to professional conduct and capacity.
(A) The Board shall by rule provide for the reporting to it of all instances in which a podiatric physician licensed under this Act who is impaired by reason of age, drug or alcohol abuse or physical or mental impairment, is under supervision and, where appropriate, is in a program of rehabilitation. Reports shall be strictly confidential and may be reviewed and considered only by the members of the Board, or by authorized staff of the Department as provided by the rules of the Board. Provisions shall be made for the periodic report of the status of any such podiatric physician not less than twice annually in order that the Board shall have current information upon which to determine the status of any such podiatric physician. Such initial and periodic reports of impaired physicians shall not be considered records within the meaning of the State Records Act and shall be disposed of, following a determination by the Board that such reports are no longer required, in a manner and at such time as the Board shall determine by rule. The filing of such reports shall be construed as the filing of a report for the purposes of subsection (C) of this Section. Failure to file a report under this Section shall be a Class A misdemeanor.
(A-5) The following persons and entities shall report to the Department or the Board in the instances and under the conditions set forth in this subsection (A-5):
(1) Any administrator or officer of any hospital,

nursing home or other health care agency or facility who has knowledge of any action or condition which reasonably indicates to him or her that a licensed podiatric physician practicing in such hospital, nursing home or other health care agency or facility is habitually intoxicated or addicted to the use of habit forming drugs, or is otherwise impaired, to the extent that such intoxication, addiction, or impairment adversely affects such podiatric physician's professional performance, or has knowledge that reasonably indicates to him or her that any podiatric physician unlawfully possesses, uses, distributes or converts habit-forming drugs belonging to the hospital, nursing home or other health care agency or facility for such podiatric physician's own use or benefit, shall promptly file a written report thereof to the Department. The report shall include the name of the podiatric physician, the name of the patient or patients involved, if any, a brief summary of the action, condition or occurrence that has necessitated the report, and any other information as the Department may deem necessary. The Department shall provide forms on which such reports shall be filed.

(2) The president or chief executive officer of any

association or society of podiatric physicians licensed under this Act, operating within this State shall report to the Board when the association or society renders a final determination relating to the professional competence or conduct of the podiatric physician.

(3) Every insurance company that offers policies of

professional liability insurance to persons licensed under this Act, or any other entity that seeks to indemnify the professional liability of a podiatric physician licensed under this Act, shall report to the Board the settlement of any claim or cause of action, or final judgment rendered in any cause of action that alleged negligence in the furnishing of medical care by such licensed person when such settlement or final judgement is in favor of the plaintiff.

(4) The State's Attorney of each county shall report

to the Board all instances in which a person licensed under this Act is convicted or otherwise found guilty of the commission of any felony.

(5) All agencies, boards, commissions, departments,

or other instrumentalities of the government of the State of Illinois shall report to the Board any instance arising in connection with the operations of such agency, including the administration of any law by such agency, in which a podiatric physician licensed under this Act has either committed an act or acts that may be a violation of this Act or that may constitute unprofessional conduct related directly to patient care or that indicates that a podiatric physician licensed under this Act may have a mental or physical disability that may endanger patients under that physician's care.

(B) All reports required by this Act shall be submitted to the Board in a timely fashion. The reports shall be filed in writing within 60 days after a determination that a report is required under this Act. All reports shall contain the following information:
(1) The name, address and telephone number of the

person making the report.

(2) The name, address and telephone number of the

podiatric physician who is the subject of the report.

(3) The name or other means of identification of any

patient or patients whose treatment is a subject of the report, provided, however, no medical records may be revealed without the written consent of the patient or patients.

(4) A brief description of the facts that gave rise

to the issuance of the report, including the dates of any occurrences deemed to necessitate the filing of the report.

(5) If court action is involved, the identity of the

court in which the action is filed, along with the docket number and date of filing of the action.

(6) Any further pertinent information that the

reporting party deems to be an aid in the evaluation of the report.

Nothing contained in this Section shall waive or modify the confidentiality of medical reports and committee reports to the extent provided by law. Any information reported or disclosed shall be kept for the confidential use of the Board, the Board's attorneys, the investigative staff and other authorized Department staff, as provided in this Act, and shall be afforded the same status as is provided information concerning medical studies in Part 21 of Article VIII of the Code of Civil Procedure.
(C) Any individual or organization acting in good faith, and not in a willful and wanton manner, in complying with this Act by providing any report or other information to the Board, or assisting in the investigation or preparation of such information, or by participating in proceedings of the Board, or by serving as a member of the Board, shall not, as a result of such actions, be subject to criminal prosecution or civil damages.
(D) Members of the Board, the Board's attorneys, the investigative staff, other podiatric physicians retained under contract to assist and advise in the investigation, and other authorized Department staff shall be indemnified by the State for any actions occurring within the scope of services on the Board, done in good faith and not willful and wanton in nature. The Attorney General shall defend all such actions unless he or she determines either that he or she would have a conflict of interest in such representation or that the actions complained of were not in good faith or were willful and wanton.
Should the Attorney General decline representation, the member shall have the right to employ counsel of his or her choice, whose fees shall be provided by the State, after approval by the Attorney General, unless there is a determination by a court that the member's actions were not in good faith or were willful and wanton. The member must notify the Attorney General within 7 days of receipt of notice of the initiation of any action involving services of the Board. Failure to so notify the Attorney General shall constitute an absolute waiver of the right to a defense and indemnification. The Attorney General shall determine within 7 days after receiving such notice, whether he or she will undertake to represent the member.
(E) Upon the receipt of any report called for by this Act, other than those reports of impaired persons licensed under this Act required pursuant to the rules of the Board, the Board shall notify in writing, by mail or email, the podiatric physician who is the subject of the report. Such notification shall be made within 30 days of receipt by the Board of the report.
The notification shall include a written notice setting forth the podiatric physician's right to examine the report. Included in such notification shall be the address at which the file is maintained, the name of the custodian of the reports, and the telephone number at which the custodian may be reached. The podiatric physician who is the subject of the report shall be permitted to submit a written statement responding, clarifying, adding to, or proposing the amending of the report previously filed. The statement shall become a permanent part of the file and must be received by the Board no more than 30 days after the date on which the podiatric physician was notified of the existence of the original report.
The Board shall review all reports received by it, together with any supporting information and responding statements submitted by persons who are the subject of reports. The review by the Board shall be in a timely manner but in no event shall the Board's initial review of the material contained in each disciplinary file be less than 61 days nor more than 180 days after the receipt of the initial report by the Board.
When the Board makes its initial review of the materials contained within its disciplinary files the Board shall, in writing, make a determination as to whether there are sufficient facts to warrant further investigation or action. Failure to make such determination within the time provided shall be deemed to be a determination that there are not sufficient facts to warrant further investigation or action.
Should the Board find that there are not sufficient facts to warrant further investigation, or action, the report shall be accepted for filing and the matter shall be deemed closed and so reported.
The individual or entity filing the original report or complaint and the podiatric physician who is the subject of the report or complaint shall be notified in writing by the Board of any final action on their report or complaint.
(F) The Board shall prepare on a timely basis, but in no event less than once every other month, a summary report of final disciplinary actions taken upon disciplinary files maintained by the Board. The summary reports shall be made available on the Department's web site.
(G) Any violation of this Section shall be a Class A misdemeanor.
(H) If any such podiatric physician violates the provisions of this Section, an action may be brought in the name of the People of the State of Illinois, through the Attorney General of the State of Illinois, for an order enjoining such violation or for an order enforcing compliance with this Section. Upon filing of a verified petition in such court, the court may issue a temporary restraining order without notice or bond and may preliminarily or permanently enjoin such violation, and if it is established that such podiatric physician has violated or is violating the injunction, the Court may punish the offender for contempt of court. Proceedings under this paragraph shall be in addition to, and not in lieu of, all other remedies and penalties provided for by this Section.
(Source: P.A. 99-143, eff. 7-27-15; 100-525, eff. 9-22-17.)

(225 ILCS 100/27) (from Ch. 111, par. 4827)
(Section scheduled to be repealed on January 1, 2028)
Sec. 27. Investigations; notice and hearing. The Department may investigate the actions of any applicant or of any person or persons holding or claiming to hold a license. The Department shall, before suspending, revoking, placing on probationary status or taking any other disciplinary action as the Department may deem proper with regard to any licensee, at least 30 days prior to the date set for the hearing, notify the accused in writing of any charges made and the time and place for a hearing of the charges before the Board, direct him or her to file his or her written answer thereto to the Board under oath within 20 days after the service on him or her of such notice and inform her or him that if he or she fails to file such answer default will be taken against him or her and his or her license may be revoked, suspended, placed on probationary status, or subject to other disciplinary action, including limiting the scope, nature, or extent of his or her practice as the Department may deem proper.
In case the accused person, after receiving notice fails to file an answer, his or her license may, in the discretion of the Secretary having received the recommendation of the Board, be suspended, revoked, or placed on probationary status or the Secretary may take whatever disciplinary action as he or she may deem proper including limiting the scope, nature, or extent of the accused person's practice without a hearing if the act or acts charged constitute sufficient grounds for such action under this Act.
Written or electronic notice may be served by personal delivery, mail, or email to the applicant or licensee at his or her address of record or email address of record. At the time and placed fixed in the notice, the Board shall proceed to hear the charges and the parties or their counsel shall be accorded ample opportunity to present such statements, testimony, evidence and argument as may be pertinent to the charges or to the defense thereto. The Board may continue such hearing from time to time.
(Source: P.A. 100-525, eff. 9-22-17.)

(225 ILCS 100/28) (from Ch. 111, par. 4828)
(Section scheduled to be repealed on January 1, 2028)
Sec. 28. Stenographer - Transcript. The Department, at its expense, shall preserve a record of all proceedings at the formal hearing of any case involving the refusal to issue, renew or discipline of a license. The notice of hearing, complaint and all other documents in the nature of pleadings and written motions filed in the proceedings, the transcript of testimony, the report of the Board and orders of the Department shall be the record of such proceeding.
(Source: P.A. 85-918.)

(225 ILCS 100/29) (from Ch. 111, par. 4029)
(Section scheduled to be repealed on January 1, 2028)
Sec. 29. Compelling testimony. Any circuit court may, upon application of the Department or designee or of the applicant or licensee against whom proceedings upon Section 24 of this Act are pending, enter an order requiring the attendance of witnesses and their testimony, and the production of documents, papers, files, books and records in connection with any hearing or investigation. The court may compel obedience to its order by proceedings for contempt.
(Source: P.A. 85-918.)

(225 ILCS 100/30) (from Ch. 111, par. 4830)
(Section scheduled to be repealed on January 1, 2028)
Sec. 30. Witness; subpoenas. The Department shall have the power to subpoena and bring before it any person in this State and to take testimony, either orally or by deposition, or both, with the same fees and mileage and in the same manner as prescribed by law in judicial proceedings in civil cases in circuit courts of this State.
The Secretary, and any member of the Board, shall each have the power to administer oaths to witnesses at any hearing that the Department is authorized to conduct under this Act, and any other oaths required or authorized to be administered by the Department hereunder.
(Source: P.A. 95-235, eff. 8-17-07.)

(225 ILCS 100/31) (from Ch. 111, par. 4831)
(Section scheduled to be repealed on January 1, 2028)
Sec. 31. Notice of hearing - Findings and recommendations. At the conclusion of the hearing the Board shall present to the Secretary a written report of its findings of fact, conclusions of law, and recommendations. The report shall contain a finding whether or not the accused person violated this Act or failed to comply with the conditions required in this Act. The Board shall specify the nature of the violation or failure to comply, and shall make its recommendations to the Secretary.
The report of findings of fact, conclusions of law and recommendations of the Board shall be the basis for the Department's order or refusal or for the granting of a license. If the Secretary disagrees in any regard with the report of the Board, the Secretary may issue an order in contravention thereof. The Secretary shall provide a written report to the Board on any deviation, and shall specify with particularity the reasons for such action in the final order. The finding is not admissible in evidence against the person in a criminal prosecution brought for the violation of this Act, but the hearing and finding are not a bar to a criminal prosecution brought for the violation of this Act.
(Source: P.A. 95-235, eff. 8-17-07.)

(225 ILCS 100/32) (from Ch. 111, par. 4832)
(Section scheduled to be repealed on January 1, 2028)
Sec. 32. Board - Rehearing. In any case involving the refusal to issue, renew or discipline of a license, a copy of the Board's report shall be served upon the respondent by the Department, either personally or as provided in this Act for the service of the notice of hearing. Within 20 days after such service, the respondent may present to the Department a motion in writing for a rehearing, which motion shall specify the particular grounds therefor.
If no motion for rehearing is filed, then upon the expiration of the time specified for filing such a motion, or if a motion for rehearing is denied, then upon such denial the Secretary may enter an order in accordance with recommendations of the Board except as provided in Section 31 of this Act. If the respondent shall order from the reporting service, and pay for a transcript of the record within the time for filing a motion for rehearing, the 20 day period within which such a motion may be filed shall commence upon the delivery of the transcript to the respondent.
(Source: P.A. 95-235, eff. 8-17-07.)

(225 ILCS 100/33) (from Ch. 111, par. 4833)
(Section scheduled to be repealed on January 1, 2028)
Sec. 33. Secretary - Rehearing. Whenever the Secretary is satisfied that substantial justice has not been done in the revocation, suspension or refusal to issue or renew a license, the Secretary may order a rehearing by the same or another hearing officer or Board.
(Source: P.A. 95-235, eff. 8-17-07.)

(225 ILCS 100/34) (from Ch. 111, par. 4834)
(Section scheduled to be repealed on January 1, 2028)
Sec. 34. Appointment of a hearing officer. The Secretary has the authority to appoint any attorney duly licensed to practice law in the State of Illinois to serve as the hearing officer in any action for refusal to issue, restore, or renew a license or discipline of a license.
The hearing officer shall have full authority to conduct the hearing. The hearing officer shall report his or her findings of fact, conclusions of law and recommendations to the Board and the Secretary. The Board shall review the report of the hearing officer and present their findings of fact, conclusions of law and recommendations to the Secretary. If the Board fails to present its report, the Secretary may issue an order based on the report of the hearing officer. If the Secretary disagrees in any regard with the report of the Board or hearing officer, he or she may issue an order in contravention of the Board's report.
(Source: P.A. 100-525, eff. 9-22-17.)

(225 ILCS 100/35) (from Ch. 111, par. 4835)
(Section scheduled to be repealed on January 1, 2028)
Sec. 35. Order or certified copy; prima facie proof. An order or a certified copy thereof, over the seal of the Department and purporting to be signed by the Secretary, shall be prima facie proof that:
(a) the signature is the genuine signature of the

Secretary;

(b) the Secretary is duly appointed and qualified;

and

(c) the Board and the members thereof are qualified

to act.

(Source: P.A. 95-235, eff. 8-17-07.)

(225 ILCS 100/36) (from Ch. 111, par. 4836)
(Section scheduled to be repealed on January 1, 2028)
Sec. 36. Restoration of suspended or revoked license. At any time after the suspension or revocation of any license, the Department may restore it to the accused person upon the written recommendation of the Board, unless after an investigation and a hearing the Board determines that restoration is not in the public interest. No person whose license has been revoked as authorized in this Act may apply for restoration of that license until such time as provided for in the Civil Administrative Code of Illinois.
A license that has been suspended or revoked shall be considered nonrenewed for purposes of restoration and a person restoring his or her license from suspension or revocation must comply with the requirements for restoration of a nonrenewed license as set forth in Section 15 of this Act and any related rules adopted.
(Source: P.A. 100-525, eff. 9-22-17.)

(225 ILCS 100/37) (from Ch. 111, par. 4837)
(Section scheduled to be repealed on January 1, 2028)
Sec. 37. Surrender of license. Upon the revocation or suspension of any license, the licensee shall forthwith surrender the license or licenses to the Department and if the licensee fails to do so, the Department shall have the right to seize the license.
(Source: P.A. 85-918.)

(225 ILCS 100/38) (from Ch. 111, par. 4838)
(Section scheduled to be repealed on January 1, 2028)
Sec. 38. Temporary suspension of a license. The Secretary may temporarily suspend the license of a podiatric physician without a hearing, simultaneously with the institution of proceedings for a hearing provided for in Section 27 of this Act, if the Secretary finds that evidence in his or her possession indicates that a podiatric physician's continuation in practice would constitute an imminent danger to the public. In the event that the Secretary suspends, temporarily, this license of a podiatric physician without a hearing, a hearing by the Board must be held within 30 days after such suspension has occurred and shall be concluded without appreciable delay.
(Source: P.A. 95-235, eff. 8-17-07.)

(225 ILCS 100/39) (from Ch. 111, par. 4839)
(Section scheduled to be repealed on January 1, 2028)
Sec. 39. Administrative Review; venue. All final administrative decisions of the Department are subject to judicial review pursuant to the provisions of the Administrative Review Law, and all rules adopted pursuant thereto. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
Proceedings for judicial review shall be commenced in the circuit court of the county in which the party applying for review resides; except, that if the party is not a resident of this State, the venue shall be in Sangamon County.
During the pendency and hearing of any judicial proceeding incident to a disciplinary action, the sanctions imposed upon the accused by the Department because of acts or omissions related to the delivery of direct patient care, as specified in the Department's final administrative decision, shall as a matter of public policy remain in full force and effect in order to protect the public pending final resolution of any of the proceedings.
(Source: P.A. 88-184.)

(225 ILCS 100/40) (from Ch. 111, par. 4840)
(Section scheduled to be repealed on January 1, 2028)
Sec. 40. Certification of record; costs. The Department shall not be required to certify any record to the court or file any answer in court or otherwise appear in any court in a judicial review proceeding, unless and until the Department has received from the plaintiff payment of the costs of furnishing and certifying the record, which costs shall be determined by the Department. Exhibits shall be certified without cost. Failure on the part of the plaintiff to file a receipt in court shall be grounds for dismissal of the action.
(Source: P.A. 100-525, eff. 9-22-17.)

(225 ILCS 100/41) (from Ch. 111, par. 4841)
(Section scheduled to be repealed on January 1, 2028)
Sec. 41. Violations. Any person who is found to have violated any provisions of this Act is guilty of a Class A misdemeanor. All criminal fines, monies, or other property collected or received by the Department under this Section or any other State or federal statute, including, but not limited to, property forfeited to the Department under Section 505 of the Illinois Controlled Substances Act or Section 85 of the Methamphetamine Control and Community Protection Act, shall be deposited into the Professional Regulation Evidence Fund.
The Board, with the advice of the Secretary and attorneys for the Department, may establish by rule a schedule of fines payable by those who have violated any provisions of this Act.
Fines assessed and collected for violations of this Act shall be deposited in the Illinois State Podiatric Medical Disciplinary Fund.
(Source: P.A. 94-556, eff. 9-11-05; 95-235, eff. 8-17-07.)

(225 ILCS 100/42) (from Ch. 111, par. 4842)
(Section scheduled to be repealed on January 1, 2028)
Sec. 42. Illinois Administrative Procedure Act. The Illinois Administrative Procedure Act is hereby expressly adopted and incorporated herein as if all of the provisions of that Act were included in this Act, except that the provision of subsection (d) of Section 10-65 of the Illinois Administrative Procedure Act that provides that at hearings the licensee has the right to show compliance with all lawful requirements for retention, continuation or renewal of the license is specifically excluded. For the purpose of this Act the notice required under Section 10-25 of the Illinois Administrative Procedure Act is deemed sufficient when mailed or emailed to the address of record or email address of record.
(Source: P.A. 100-525, eff. 9-22-17.)

(225 ILCS 100/43) (from Ch. 111, par. 4843)
(Section scheduled to be repealed on January 1, 2028)
Sec. 43. Public policy. It is declared to be the public policy of this State, pursuant to paragraphs (h) and (i) of Section 6 of Article VII of the Illinois Constitution of 1970, that any power or function set forth in this Act to be exercised by the State is an exclusive State power or function. Such power or function shall not be exercised concurrently, either directly or indirectly, by any unit of local government, including home rule units, except as otherwise provided by this Act.
(Source: P.A. 85-918.)

(225 ILCS 100/44) (from Ch. 111, par. 4844)
Sec. 44. (Repealed).
(Source: P.A. 85-1440. Repealed by P.A. 90-76, eff. 12-30-97.)

(225 ILCS 100/45) (from Ch. 111, par. 4845)
(Section scheduled to be repealed on January 1, 2028)
Sec. 45. Savings clause. All disciplinary action, taken or pending, pursuant to "An Act to regulate the practice of podiatry in the State of Illinois", approved April 26, 1917, as amended, shall, for the actions taken, remain in effect, and for the actions pending, shall be continued, on the effective date of this Act without having separate actions filed by the Department.
(Source: P.A. 85-1440.)

(225 ILCS 100/46)
(Section scheduled to be repealed on January 1, 2028)
Sec. 46. Confidentiality. All information collected by the Department in the course of an examination or investigation of a licensee, registrant, or applicant, including, but not limited to, any complaint against a licensee or registrant filed with the Department and information collected to investigate any such complaint, shall be maintained for the confidential use of the Department and shall not be disclosed. The Department may not disclose the information to anyone other than law enforcement officials, other regulatory agencies that have an appropriate regulatory interest as determined by the Secretary, or a party presenting a lawful subpoena to the Department. Information and documents disclosed to a federal, State, county, or local law enforcement agency shall not be disclosed by the agency for any purpose to any other agency or person. A formal complaint filed against a licensee or registrant by the Department or any order issued by the Department against a licensee, registrant, or applicant shall be a public record, except as otherwise prohibited by law.
(Source: P.A. 100-525, eff. 9-22-17.)



225 ILCS 105/ - Boxing and Full-contact Martial Arts Act.

(225 ILCS 105/0.05)
(Section scheduled to be repealed on January 1, 2022)
Sec. 0.05. Declaration of public policy. Professional boxing and full-contact martial arts contests in the State of Illinois, and amateur boxing and full-contact martial arts contests, are hereby declared to affect the public health, safety, and welfare and to be subject to regulation and control in the public interest. It is further declared to be a matter of public interest and concern that these contests, as defined in this Act, merit and receive the confidence of the public and that only qualified persons be authorized to participate in these contests and events in the State of Illinois. This Act shall be liberally construed to best carry out these objects and purposes.
(Source: P.A. 96-663, eff. 8-25-09; 97-119, eff. 7-14-11.)

(225 ILCS 105/0.10)
(Section scheduled to be repealed on January 1, 2022)
Sec. 0.10. References to Department or Director of Professional Regulation. References in this Act (i) to the Department of Professional Regulation are deemed, in appropriate contexts, to be references to the Department of Financial and Professional Regulation and (ii) to the Director of Professional Regulation are deemed, in appropriate contexts, to be references to the Secretary of Financial and Professional Regulation.
(Source: P.A. 95-593, eff. 6-1-08.)

(225 ILCS 105/1) (from Ch. 111, par. 5001)
(Section scheduled to be repealed on January 1, 2022)
Sec. 1. Short title and definitions.
(a) This Act may be cited as the Boxing and Full-contact Martial Arts Act.
(b) As used in this Act:
"Department" means the Department of Financial and

Professional Regulation.

"Secretary" means the Secretary of Financial and

Professional Regulation.

"Board" means the State of Illinois Athletic Board

established pursuant to this Act.

"License" means the license issued for promoters,

professionals, or officials in accordance with this Act.

"Professional contest" means a boxing or

full-contact martial arts competition in which all of the participants competing against one another are professionals and where the public is able to attend or a fee is charged.

"Permit" means the authorization from the Department

to a promoter to conduct professional or amateur contests, or a combination of both.

"Promoter" means a person who is licensed and who

holds a permit to conduct professional or amateur contests, or a combination of both.

Unless the context indicates otherwise, "person"

includes, but is not limited to, an individual, association, organization, business entity, gymnasium, or club.

"Judge" means a person licensed by the Department who

is located at ringside or adjacent to the fighting area during a professional contest and who has the responsibility of scoring the performance of the participants in that professional contest.

"Referee" means a person licensed by the Department

who has the general supervision of and is present inside of the ring or fighting area during a professional contest.

"Amateur" means a person registered by the Department

who is not competing for, and has never received or competed for, any purse or other article of value, directly or indirectly, either for participating in any contest or for the expenses of training therefor, other than a non-monetary prize that does not exceed $50 in value.

"Professional" means a person licensed by the

Department who competes for a money prize, purse, or other type of compensation in a professional contest held in Illinois.

"Second" means a person licensed by the Department

who is present at any professional contest to provide assistance or advice to a professional during the contest.

"Matchmaker" means a person licensed by the

Department who brings together professionals to compete in contests.

"Manager" means a person licensed by the Department

who is not a promoter and who, under contract, agreement, or other arrangement, undertakes to, directly or indirectly, control or administer the affairs of professionals.

"Timekeeper" means a person licensed by the

Department who is the official timer of the length of rounds and the intervals between the rounds.

"Purse" means the financial guarantee or any other

remuneration for which contestants are participating in a professional contest.

"Physician" means a person licensed to practice

medicine in all its branches under the Medical Practice Act of 1987.

"Martial arts" means a discipline or combination of

different disciplines that utilizes sparring techniques without the intent to injure, disable, or incapacitate one's opponent, such as, but not limited to, Karate, Kung Fu, Judo, Jujutsu, Tae Kwon Do, and Kyuki-Do.

"Full-contact martial arts" means the use of a

singular discipline or a combination of techniques from different disciplines of the martial arts, including, without limitation, full-force grappling, kicking, and striking with the intent to injure, disable, or incapacitate one's opponent.

"Amateur contest" means a boxing or full-contact

martial arts competition in which all of the participants competing against one another are amateurs and where the public is able to attend or a fee is charged.

"Contestant" means a person who competes in either a

boxing or full-contact martial arts contest.

"Address of record" means the designated address

recorded by the Department in the applicant's or licensee's application file, license file, or registration file as maintained by the Department's licensure maintenance unit. It is the duty of the applicant or licensee to inform the Department of any change of address and those changes must be made either through the Department's website or by contacting the Department.

"Bout" means one match between 2 contestants.
"Sanctioning body" means an organization approved by

the Department under the requirements and standards stated in this Act and the rules adopted under this Act to act as a governing body that sanctions professional or amateur contests.

(Source: P.A. 96-663, eff. 8-25-09; 97-119, eff. 7-14-11; 97-1123, eff. 8-27-12.)

(225 ILCS 105/1.5)
Sec. 1.5. (Repealed).
(Source: P.A. 95-593, eff. 6-1-08. Repealed by P.A. 96-663, eff. 8-25-09.)

(225 ILCS 105/2) (from Ch. 111, par. 5002)
(Section scheduled to be repealed on January 1, 2022)
Sec. 2. State of Illinois Athletic Board. There is created the State of Illinois Athletic Board consisting of 6 persons who shall be appointed by and shall serve in an advisory capacity to the Secretary, and the State Professional Boxing Board shall be disbanded. One member of the Board shall be a physician licensed to practice medicine in all of its branches. One member of the Board shall be a member of the martial arts community and one member of the Board shall be a member of either the martial arts community or the boxing community. The Secretary shall appoint each member to serve for a term of 3 years and until his or her successor is appointed and qualified. One member of the board shall be designated as the Chairperson and one member shall be designated as the Vice-chairperson. No member shall be appointed to the Board for a term which would cause continuous service to be more than 9 years. Each member of the board shall receive compensation for each day he or she is engaged in transacting the business of the board and, in addition, shall be reimbursed for his or her authorized and approved expenses necessarily incurred in relation to such service in accordance with the travel regulations applicable to the Department at the time the expenses are incurred.
Four members shall constitute a quorum.
The members of the Board shall be immune from suit in any action based upon any disciplinary proceedings or other acts performed in good faith as members of the Board.
The Secretary may remove any member of the Board for misconduct, incapacity, or neglect of duty. The Secretary shall reduce to writing any causes for removal.
(Source: P.A. 97-119, eff. 7-14-11.)

(225 ILCS 105/3) (from Ch. 111, par. 5003)
Sec. 3. (Repealed).
(Source: P.A. 82-522. Repealed by P.A. 91-408, eff. 1-1-00.)

(225 ILCS 105/4) (from Ch. 111, par. 5004)
Sec. 4. (Repealed).
(Source: P.A. 82-522. Repealed by P.A. 91-408, eff. 1-1-00.)

(225 ILCS 105/5) (from Ch. 111, par. 5005)
(Section scheduled to be repealed on January 1, 2022)
Sec. 5. The Department shall exercise, but subject to the provisions of this Act, the following functions, powers, and duties: (a) to ascertain the qualifications and fitness of applicants for licenses and permits; (b) to prescribe rules and regulations for the administration of the Act; (c) to conduct hearings on proceedings to refuse to issue, refuse to renew, revoke, suspend, or subject to reprimand licenses or permits under this Act; and (d) to revoke, suspend, or refuse issuance or renewal of such licenses or permits.
(Source: P.A. 92-499, eff. 1-1-02.)

(225 ILCS 105/6) (from Ch. 111, par. 5006)
(Section scheduled to be repealed on January 1, 2022)
Sec. 6. Restricted contests and events.
(a) All professional and amateur contests, or a combination of both, in which physical contact is made are prohibited in Illinois unless authorized by the Department pursuant to the requirements and standards stated in this Act and the rules adopted pursuant to this Act. This subsection (a) does not apply to any of the following:
(1) Amateur boxing or full-contact martial arts

contests conducted by accredited secondary schools, colleges, or universities, although a fee may be charged.

(2) Amateur boxing contests that are sanctioned by

USA Boxing or any other sanctioning organization approved by the Association of Boxing Commissions.

(3) Amateur boxing or full-contact martial arts

contests conducted by a State, county, or municipal entity.

(4) Amateur martial arts contests that are not

defined as full-contact martial arts contests under this Act, including, but not limited to, Karate, Kung Fu, Judo, Jujutsu, Tae Kwon Do, and Kyuki-Do.

(5) Full-contact martial arts contests, as

defined by this Act, that are recognized by the International Olympic Committee or are contested in the Olympic Games and are not conducted in an enclosed fighting area or ring.

No other amateur boxing or full-contact martial arts contests shall be permitted unless authorized by the Department.
(b) The Department shall have the authority to determine whether a professional or amateur contest is exempt for purposes of this Section.
(Source: P.A. 96-663, eff. 8-25-09; 97-119, eff. 7-14-11; 97-1123, eff. 8-27-12.)

(225 ILCS 105/7) (from Ch. 111, par. 5007)
(Section scheduled to be repealed on January 1, 2022)
Sec. 7. In order to conduct a professional contest or, beginning 6 months after the adoption of rules pertaining to an amateur contest, an amateur contest, or a combination of both, in this State, a promoter shall obtain a permit issued by the Department in accordance with this Act and the rules and regulations adopted pursuant thereto. This permit shall authorize one or more professional or amateur contests, or a combination of both. Amateur full-contact martial arts contests must be registered and sanctioned by a sanctioning body approved by the Department for that purpose under the requirements and standards stated in this Act and the rules adopted under this Act. A permit issued under this Act is not transferable.
(Source: P.A. 96-663, eff. 8-25-09; 97-119, eff. 7-14-11.)

(225 ILCS 105/7.5)
Sec. 7.5. (Repealed).
(Source: P.A. 91-408, eff. 1-1-00. Repealed by P.A. 95-593, eff. 6-1-08.)

(225 ILCS 105/8) (from Ch. 111, par. 5008)
(Section scheduled to be repealed on January 1, 2022)
Sec. 8. Permits.
(a) A promoter who desires to obtain a permit to conduct a professional or amateur contest, or a combination of both, shall apply to the Department at least 20 days prior to the event, in writing, on forms furnished by the Department. The application shall be accompanied by the required fee and shall contain, but not be limited to, the following information to be submitted at times specified by rule:
(1) the legal names and addresses of the promoter;
(2) the name of the matchmaker;
(3) the time and exact location of the professional

or amateur contest, or a combination of both. It is the responsibility of the promoter to ensure that the building to be used for the event complies with all laws, ordinances, and regulations in the city, town, village, or county where the contest is to be held;

(4) proof of adequate security measures, as

determined by Department rule, to ensure the protection of the safety of contestants and the general public while attending professional or amateur contests, or a combination of both;

(5) proof of adequate medical supervision, as

determined by Department rule, to ensure the protection of the health and safety of professionals' or amateurs' while participating in the contest;

(6) the names of the professionals or amateurs

competing subject to Department approval;

(7) proof of insurance for not less than $50,000 as

further defined by rule for each professional or amateur participating in a professional or amateur contest, or a combination of both; insurance required under this paragraph (7) shall cover (i) hospital, medication, physician, and other such expenses as would accrue in the treatment of an injury as a result of the professional or amateur contest; (ii) payment to the estate of the professional or amateur in the event of his or her death as a result of his or her participation in the professional or amateur contest; and (iii) accidental death and dismemberment; the terms of the insurance coverage must not require the contestant to pay a deductible. The promoter may not carry an insurance policy with a deductible in an amount greater than $500 for the medical, surgical, or hospital care for injuries a contestant sustains while engaged in a contest, and if a licensed or registered contestant pays for the medical, surgical, or hospital care, the insurance proceeds must be paid to the contestant or his or her beneficiaries as reimbursement for such payment;

(8) the amount of the purses to be paid to the

professionals for the event; the Department shall adopt rules for payment of the purses;

(9) organizational or internationally accepted rules,

per discipline, for professional or amateur full-contact martial arts contests where the Department does not provide the rules;

(10) proof of contract indicating the requisite

registration and sanctioning by a Department approved sanctioning body for any full-contact martial arts contest with scheduled amateur bouts; and

(11) any other information that the Department may

require to determine whether a permit shall be issued.

(b) The Department may issue a permit to any promoter who meets the requirements of this Act and the rules. The permit shall only be issued for a specific date and location of a professional or amateur contest, or a combination of both, and shall not be transferable. The Department may allow a promoter to amend a permit application to hold a professional or amateur contest, or a combination of both, in a different location other than the application specifies and may allow the promoter to substitute professionals or amateurs, respectively.
(c) The Department shall be responsible for assigning the judges, timekeepers, referees, and physicians, for a professional contest. Compensation shall be determined by the Department, and it shall be the responsibility of the promoter to pay the individuals utilized.
(Source: P.A. 97-119, eff. 7-14-11; 98-756, eff. 7-16-14.)

(225 ILCS 105/9) (from Ch. 111, par. 5009)
Sec. 9. (Repealed).
(Source: P.A. 85-225. Repealed by P.A. 91-408, eff. 1-1-00.)

(225 ILCS 105/10) (from Ch. 111, par. 5010)
(Section scheduled to be repealed on January 1, 2022)
Sec. 10. Who must be licensed. In order to participate in professional contests the following persons must each be licensed and in good standing with the Department: (a) professionals, (b) seconds, (c) referees, (d) judges, (e) managers, (f) matchmakers, and (g) timekeepers.
In order to participate in professional or amateur contests or a combination of both, promoters must be licensed and in good standing with the Department.
Announcers may participate in professional or amateur contests, or a combination of both, without being licensed under this Act. It shall be the responsibility of the promoter to ensure that announcers comply with the Act, and all rules and regulations promulgated pursuant to this Act.
A licensed promoter may not act as, and cannot be licensed as, a second, professional, referee, timekeeper, judge, or manager. If he or she is so licensed, he or she must relinquish any of these licenses to the Department for cancellation. A person possessing a valid promoter's license may act as a matchmaker.
(Source: P.A. 97-119, eff. 7-14-11.)

(225 ILCS 105/10.1)
(Section scheduled to be repealed on January 1, 2022)
Sec. 10.1. Registration of amateurs. Beginning 6 months after the adoption of rules providing for the registration of amateurs under this Act, it shall be unlawful for any person to compete as an amateur unless he or she is registered and in good standing with the Department or is otherwise exempt from registration under this Act. A person who is required to register shall apply to the Department, in writing, on forms provided by the Department.
(Source: P.A. 97-119, eff. 7-14-11.)

(225 ILCS 105/10.5)
(Section scheduled to be repealed on January 1, 2022)
Sec. 10.5. Unlicensed practice; violation; civil penalty.
(a) Any person who practices, offers to practice, attempts to practice, or holds oneself out to practice as a promoter, professional, second, referee, judge, manager, matchmaker, or timekeeper without being licensed under this Act shall, in addition to any other penalty provided by law, pay a civil penalty to the Department in an amount not to exceed $10,000 for each offense as determined by the Department. The civil penalty shall be assessed by the Department after a hearing is held in accordance with the provisions set forth in this Act regarding the provision of a hearing for the discipline of a licensee.
(b) The Department has the authority and power to investigate any and all unlicensed activity.
(c) The civil penalty shall be paid within 60 days after the effective date of the order imposing the civil penalty. The order shall constitute a judgment and may be filed and execution had thereon in the same manner as any judgment from any court of record.
(Source: P.A. 97-119, eff. 7-14-11.)

(225 ILCS 105/11) (from Ch. 111, par. 5011)
(Section scheduled to be repealed on January 1, 2022)
Sec. 11. Qualifications for license. The Department shall grant licenses to the following persons if the following qualifications are met:
(1) An applicant for licensure as a professional

must: (1) be 18 years old, (2) be of good moral character, (3) file an application stating the applicant's legal name (and no assumed or ring name may be used unless such name is registered with the Department along with the applicant's legal name), date and place of birth, place of current residence, and a sworn statement that he is not currently in violation of any federal, State or local laws or rules governing boxing or full-contact martial arts, (4) file a certificate from a physician licensed to practice medicine in all of its branches which attests that the applicant is physically fit and qualified to participate in professional contests, and (5) pay the required fee and meet any other requirements. Applicants over age 35 who have not competed in a professional or amateur contest within the last 36 months may be required to appear before the Department to determine their fitness to participate in a professional contest. A picture identification card shall be issued to all professionals licensed by the Department who are residents of Illinois or who are residents of any jurisdiction, state, or country that does not regulate professional boxing or full-contact martial arts. The identification card shall be presented to the Department or its representative upon request at weigh-ins.

(2) An applicant for licensure as a referee, judge,

manager, second, matchmaker, or timekeeper must: (1) be of good moral character, (2) file an application stating the applicant's name, date and place of birth, and place of current residence along with a certifying statement that he is not currently in violation of any federal, State, or local laws or rules governing boxing, or full-contact martial arts, (3) have had satisfactory experience in his field, (4) pay the required fee, and (5) meet any other requirements as determined by rule.

(3) An applicant for licensure as a promoter must:

(1) be of good moral character, (2) file an application with the Department stating the applicant's name, date and place of birth, place of current residence along with a certifying statement that he is not currently in violation of any federal, State, or local laws or rules governing boxing or full-contact martial arts, (3) pay the required fee and meet any other requirements as established by rule, and (4) in addition to the foregoing, an applicant for licensure as a promoter of professional contests or a combination of both professional and amateur bouts in one contest shall also provide (i) proof of a surety bond of no less than $5,000 to cover financial obligations under this Act, payable to the Department and conditioned for the payment of the tax imposed by this Act and compliance with this Act, and the rules adopted under this Act, and (ii) a financial statement, prepared by a certified public accountant, showing liquid working capital of $10,000 or more, or a $10,000 performance bond guaranteeing payment of all obligations relating to the promotional activities.

(4) All applicants shall submit an application to the

Department, in writing, on forms provided by the Department, containing such information as determined by rule.

In determining good moral character, the Department may take into consideration any violation of any of the provisions of Section 16 of this Act as to referees, judges, managers, matchmakers, timekeepers, or promoters and any felony conviction of the applicant, but such a conviction shall not operate as a bar to licensure. No license issued under this Act is transferable.
The Department may issue temporary licenses as provided by rule.
(Source: P.A. 96-663, eff. 8-25-09; 97-119, eff. 7-14-11.)

(225 ILCS 105/11.5)
(Section scheduled to be repealed on January 1, 2022)
Sec. 11.5. Qualifications for registration. An applicant for registration as an amateur competing in an amateur full contact martial arts contest must (1) be 18 years old; (2) be of good moral character; (3) file an application stating the applicant's legal name, date and place of birth, and place of current residence and a sworn statement that he or she is not currently in violation of any federal, State, or local laws or rules governing full-contact martial arts; (4) file a certificate from a physician which attests that the applicant is physically fit and qualified to participate in contests; and (5) meet any other requirements as established by rule.
In determining good moral character, the Department may take into consideration any violation of any of the provisions of Section 16 of this Act. No registration issued under this Act is transferable.
This Section does not apply to amateur participants under the age of 18 and younger. Participants under the age of 18 and younger shall meet all other requirements for amateurs in this Act and as established by rule.
(Source: P.A. 97-119, eff. 7-14-11.)

(225 ILCS 105/12) (from Ch. 111, par. 5012)
(Section scheduled to be repealed on January 1, 2022)
Sec. 12. Professional or amateur contests.
(a) The professional or amateur contest, or a combination of both, shall be held in an area where adequate neurosurgical facilities are immediately available for skilled emergency treatment of an injured professional or amateur.
(b) Each professional or amateur shall be examined before the contest and promptly after each bout by a physician. The physician shall determine, prior to the contest, if each professional or amateur is physically fit to compete in the contest. After the bout the physician shall examine the professional or amateur to determine possible injury. If the professional's or amateur's physical condition so indicates, the physician shall recommend to the Department immediate medical suspension. The physician or a licensed paramedic must check the vital signs of all contestants as established by rule.
(c) The physician may, at any time during the professional or amateur bout, stop the professional or amateur bout to examine a professional or amateur contestant and may direct the referee to terminate the bout when, in the physician's opinion, continuing the bout could result in serious injury to the professional or amateur. If the professional's or amateur's physical condition so indicates, the physician shall recommend to the Department immediate medical suspension. The physician shall certify to the condition of the professional or amateur in writing, over his signature on forms provided by the Department. Such reports shall be submitted to the Department in a timely manner.
(d) No professional or amateur contest, or a combination of both, shall be allowed to begin or be held unless at least one physician, at least one EMT and one paramedic, and one ambulance have been contracted with solely for the care of professionals or amateurs who are competing as defined by rule.
(e) No professional boxing bout shall be more than 12 rounds in length. The rounds shall not be more than 3 minutes each with a one minute interval between them, and no professional boxer shall be allowed to participate in more than one contest within a 7-day period.
The number and length of rounds for all other professional or amateur boxing or full-contact martial arts contests, or a combination of both, shall be determined by rule.
(f) The number and types of officials required for each professional or amateur contest, or a combination of both, shall be determined by rule.
(g) The Department or its representative shall have discretion to declare a price, remuneration, or purse or any part of it belonging to the professional withheld if in the judgment of the Department or its representative the professional is not honestly competing.
(h) The Department shall have the authority to prevent a professional or amateur contest, or a combination of both, from being held and shall have the authority to stop a professional or amateur contest, or a combination of both, for noncompliance with any part of this Act or rules or when, in the judgment of the Department, or its representative, continuation of the event would endanger the health, safety, and welfare of the professionals or amateurs or spectators. The Department's authority to stop a contest on the basis that the professional or amateur contest, or a combination of both, would endanger the health, safety, and welfare of the professionals or amateurs or spectators shall extend to any professional or amateur contest, or a combination of both, regardless of whether that amateur contest is exempted from the prohibition in Section 6 of this Act. Department staff, or its representative, may be present at any full-contact martial arts contest with scheduled amateur bouts.
(Source: P.A. 97-119, eff. 7-14-11; 98-973, eff. 8-15-14.)

(225 ILCS 105/13) (from Ch. 111, par. 5013)
(Section scheduled to be repealed on January 1, 2022)
Sec. 13. Tickets; tax. Tickets to professional or amateur contests, or a combination of both, shall be printed in such form as the Department shall prescribe. A certified inventory of all tickets printed for any professional or amateur contest, or a combination of both, shall be mailed to the Department by the promoter not less than 7 days before the contest. The total number of tickets printed shall not exceed the total seating capacity of the premises in which the professional or amateur contest, or a combination of both, is to be held. No tickets of admission to any professional or amateur contest, or a combination of both, shall be sold except those declared on an official ticket inventory as described in this Section.
A promoter who conducts a professional or a combination of a professional and amateur contest under this Act shall, within 24 hours after such a contest:
(1) furnish to the Department a written report

verified by the promoter or his authorized designee showing the number of tickets sold for such a contest or the actual ticket stubs of tickets sold and the amount of the gross proceeds thereof; and

(2) pay to the Department a tax of 5% of gross

receipts from the sale of admission tickets, not to exceed $52,500, to be collected by the Department and placed in the Athletics Supervision and Regulation Fund, a special fund created in the State Treasury to be administered by the Department.

Moneys in the Athletics Supervision and Regulation Fund shall be used by the Department, subject to appropriation, for expenses incurred in administering this Act. Moneys in the Fund may be transferred to the Professions Indirect Cost Fund, as authorized under Section 2105-300 of the Department of Professional Regulation Law.
In addition to the payment of any other taxes and money due under this Section, every promoter of a professional or a combination of a professional and amateur contest shall pay to the Department 3% of the first $500,000 and 4% thereafter, which shall not exceed $35,000 in total from the total gross receipts from the sale, lease, or other exploitation of broadcasting, including, but not limited to, Internet, cable, television, and motion picture rights for that professional or professional and amateur combination contest or exhibition without any deductions for commissions, brokerage fees, distribution fees, advertising, professional contestants' purses, or any other expenses or charges. These fees shall be paid to the Department within 72 hours after the broadcast of the contest and placed in the Athletics Supervision and Regulation Fund.
(Source: P.A. 97-119, eff. 7-14-11; 97-813, eff. 7-13-12.)

(225 ILCS 105/14) (from Ch. 111, par. 5014)
(Section scheduled to be repealed on January 1, 2022)
Sec. 14. Failure to report ticket sales and tax. If the permit holder fails to make a report as required by Section 13, or if such report is unsatisfactory, the Department may examine or cause to be examined the books and records of any such holder or his associates or any other person as a witness under oath to determine the total amount of tax due under this Act.
If it is determined that there has been a default in the payment of a tax, the promoter shall be given 20 days notice of the amount due which shall include the expenses incurred in making the examination.
If the promoter does not pay the amount due he shall be disqualified from obtaining a permit under this Act and the Attorney General shall institute suit upon the bond filed pursuant to this Act to recover the tax or penalties imposed by this Act.
(Source: P.A. 91-408, eff. 1-1-00.)

(225 ILCS 105/15) (from Ch. 111, par. 5015)
(Section scheduled to be repealed on January 1, 2022)
Sec. 15. Inspectors. The Secretary may appoint inspectors to assist the Department staff in the administration of the Act. Each inspector appointed by the Secretary shall receive compensation for each day he or she is engaged in the transacting of business of the Department. Each inspector shall carry a card issued by the Department to authorize him or her to act in such capacity. The inspector or inspectors shall supervise each professional contest and, at the Department's discretion, may supervise any contest to ensure that the provisions of the Act are strictly enforced.
(Source: P.A. 97-119, eff. 7-14-11.)

(225 ILCS 105/16) (from Ch. 111, par. 5016)
(Section scheduled to be repealed on January 1, 2022)
Sec. 16. Discipline and sanctions.
(a) The Department may refuse to issue a permit, license, or registration, refuse to renew, suspend, revoke, reprimand, place on probation, or take such other disciplinary or non-disciplinary action as the Department may deem proper, including the imposition of fines not to exceed $10,000 for each violation, with regard to any permit, license, or registration for one or any combination of the following reasons:
(1) gambling, betting, or wagering on the result of

or a contingency connected with a professional or amateur contest, or a combination of both, or permitting such activity to take place;

(2) participating in or permitting a sham or fake

professional or amateur contest, or a combination of both;

(3) holding the professional or amateur contest, or a

combination of both, at any other time or place than is stated on the permit application;

(4) permitting any professional or amateur other than

those stated on the permit application to participate in a professional or amateur contest, or a combination of both, except as provided in Section 9;

(5) violation or aiding in the violation of any of

the provisions of this Act or any rules or regulations promulgated thereto;

(6) violation of any federal, State or local laws of

the United States or other jurisdiction governing professional or amateur contests or any regulation promulgated pursuant thereto;

(7) charging a greater rate or rates of admission

than is specified on the permit application;

(8) failure to obtain all the necessary permits,

registrations, or licenses as required under this Act;

(9) failure to file the necessary bond or to pay the

gross receipts tax as required by this Act;

(10) engaging in dishonorable, unethical or

unprofessional conduct of a character likely to deceive, defraud or harm the public, or which is detrimental to honestly conducted contests;

(11) employment of fraud, deception or any unlawful

means in applying for or securing a permit or license under this Act;

(12) permitting a physician making the physical

examination to knowingly certify falsely to the physical condition of a professional or amateur;

(13) permitting professionals or amateurs of widely

disparate weights or abilities to engage in professional or amateur contests, respectively;

(14) participating in a professional contest as a

professional while under medical suspension in this State or in any other state, territory or country;

(15) physical illness, including, but not limited to,

deterioration through the aging process, or loss of motor skills which results in the inability to participate in contests with reasonable judgment, skill, or safety;

(16) allowing one's license or permit issued under

this Act to be used by another person;

(17) failing, within a reasonable time, to provide

any information requested by the Department as a result of a formal or informal complaint;

(18) professional incompetence;
(19) failure to file a return, or to pay the tax,

penalty or interest shown in a filed return, or to pay any final assessment of tax, penalty or interest, as required by any tax Act administered by the Illinois Department of Revenue, until such time as the requirements of any such tax Act are satisfied;

(20) (blank);
(21) habitual or excessive use or addiction to

alcohol, narcotics, stimulants, or any other chemical agent or drug that results in an inability to participate in an event;

(22) failure to stop a professional or amateur

contest, or a combination of both, when requested to do so by the Department;

(23) failure of a promoter to adequately supervise

and enforce this Act and its rules as applicable to amateur contests, as set forth in rule; or

(24) a finding by the Department that the licensee,

after having his or her license placed on probationary status, has violated the terms of probation.

(b) The determination by a circuit court that a licensee is subject to involuntary admission or judicial admission as provided in the Mental Health and Developmental Disabilities Code operates as an automatic suspension. The suspension will end only upon a finding by a court that the licensee is no longer subject to involuntary admission or judicial admission, issuance of an order so finding and discharging the licensee.
(c) In enforcing this Section, the Department, upon a showing of a possible violation, may compel any individual licensed to practice under this Act, or who has applied for licensure pursuant to this Act, to submit to a mental or physical examination, or both, as required by and at the expense of the Department. The examining physicians or clinical psychologists shall be those specifically designated by the Department. The Department may order the examining physician or clinical psychologist to present testimony concerning this mental or physical examination of the licensee or applicant. No information shall be excluded by reason of any common law or statutory privilege relating to communications between the licensee or applicant and the examining physician or clinical psychologist. Eye examinations may be provided by a licensed and certified therapeutic optometrist. The individual to be examined may have, at his or her own expense, another physician of his or her choice present during all aspects of the examination. Failure of any individual to submit to a mental or physical examination, when directed, shall be grounds for suspension of a license.
(Source: P.A. 96-663, eff. 8-25-09; 97-119, eff. 7-14-11.)

(225 ILCS 105/17) (from Ch. 111, par. 5017)
(Section scheduled to be repealed on January 1, 2022)
Sec. 17. Administrative Procedure Act. The Illinois Administrative Procedure Act is hereby expressly adopted and incorporated herein as if all of the provisions of that Act were included in this Act. For the purposes of this Act the notice required under Section 10-25 of the Administrative Procedure Act is deemed sufficient when mailed to the last known address of a party.
(Source: P.A. 88-45.)

(225 ILCS 105/17.7)
(Section scheduled to be repealed on January 1, 2022)
Sec. 17.7. Restoration of license from discipline. At any time after the successful completion of a term of indefinite probation, suspension, or revocation of a license, the Department may restore the license to the licensee, unless after an investigation and hearing the Secretary determines that restoration is not in the public interest. No person or entity whose license, certificate, or authority has been revoked as authorized in this Act may apply for restoration of that license, certification, or authority until such time as provided for in the Civil Administrative Code of Illinois.
(Source: P.A. 97-119, eff. 7-14-11.)

(225 ILCS 105/17.8)
(Section scheduled to be repealed on January 1, 2022)
Sec. 17.8. Surrender of license. Upon the revocation or suspension of a license or registration, the licensee shall immediately surrender his or her license to the Department. If the licensee fails to do so, the Department has the right to seize the license.
(Source: P.A. 91-408, eff. 1-1-00; 92-499, eff. 1-1-02.)

(225 ILCS 105/17.9)
(Section scheduled to be repealed on January 1, 2022)
Sec. 17.9. Summary suspension of a license or registration. The Secretary may summarily suspend a license or registration without a hearing if the Secretary finds that evidence in the Secretary's possession indicates that the continuation of practice would constitute an imminent danger to the public, participants, including any professional contest officials, or the individual involved or cause harm to the profession. If the Secretary summarily suspends the license without a hearing, a hearing must be commenced within 30 days after the suspension has occurred and concluded as expeditiously as practical.
(Source: P.A. 97-119, eff. 7-14-11.)

(225 ILCS 105/17.10)
(Section scheduled to be repealed on January 1, 2022)
Sec. 17.10. Administrative review; venue.
(a) All final administrative decisions of the Department are subject to judicial review under the Administrative Review Law and its rules. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
(b) Proceedings for judicial review shall be commenced in the circuit court of the county in which the party applying for relief resides, but if the party is not a resident of Illinois, the venue shall be in Sangamon County.
(c) The Department shall not be required to certify any record to the court or file any answer in court or otherwise appear in any court in a judicial review proceeding, unless and until the Department has received from the plaintiff payment of the costs of furnishing and certifying the record, which costs shall be determined by the Department. Failure on the part of the plaintiff to file a receipt in court shall be grounds for dismissal of the action.
(Source: P.A. 97-119, eff. 7-14-11.)

(225 ILCS 105/17.11)
(Section scheduled to be repealed on January 1, 2022)
Sec. 17.11. Certifications of record; costs. The Department shall not be required to certify any record to the court, to file an answer in court, or to otherwise appear in any court in a judicial review proceeding unless there is filed in the court, with the complaint, a receipt from the Department acknowledging payment of the costs of furnishing and certifying the record, which costs shall be determined by the Department. Failure on the part of the plaintiff to file the receipt in court is grounds for dismissal of the action.
(Source: P.A. 91-408, eff. 1-1-00.)

(225 ILCS 105/17.12)
(Section scheduled to be repealed on January 1, 2022)
Sec. 17.12. Consent order. At any point in the proceedings, both parties may agree to a negotiated consent order. The consent order shall be final upon signature of the Director.
(Source: P.A. 91-408, eff. 1-1-00.)

(225 ILCS 105/18) (from Ch. 111, par. 5018)
(Section scheduled to be repealed on January 1, 2022)
Sec. 18. Investigations; notice and hearing. The Department may investigate the actions of any applicant or of any person or persons promoting or participating in a professional or amateur contest or any person holding or claiming to hold a license. The Department shall, before revoking, suspending, placing on probation, reprimanding, or taking any other disciplinary action under this Act, at least 30 days before the date set for the hearing, (i) notify the accused in writing of the charges made and the time and place for the hearing on the charges, (ii) direct him or her to file a written answer to the charges with the Department under oath within 20 days after the service on him or her of the notice, and (iii) inform the accused that, if he or she fails to answer, default will be taken against him or her or that his or her license may be suspended, revoked, or placed on probationary status or that other disciplinary action may be taken with regard to the license, including limiting the scope, nature, or extent of his or her practice, as the Department may consider proper. At the time and place fixed in the notice, the hearing officer shall proceed to hear the charges, and the parties or their counsel shall be accorded ample opportunity to present any pertinent statements, testimony, evidence, and arguments. The hearing officer may continue the hearing from time to time. In case the person, after receiving the notice, fails to file an answer, his or her license may, in the discretion of the Department, be suspended, revoked, or placed on probationary status or the Department may take whatever disciplinary action considered proper, including limiting the scope, nature, or extent of the person's practice or the imposition of a fine, without a hearing, if the act or acts charged constitute sufficient grounds for that action under this Act. The written notice may be served by personal delivery or by certified mail to the person's address of record.
(Source: P.A. 97-119, eff. 7-14-11.)

(225 ILCS 105/19) (from Ch. 111, par. 5019)
(Section scheduled to be repealed on January 1, 2022)
Sec. 19. Findings and recommendations. At the conclusion of the hearing, the hearing officer shall present to the Secretary a written report of its findings, conclusions of law, and recommendations. The report shall contain a finding of whether the accused person violated this Act or its rules or failed to comply with the conditions required in this Act or its rules. The hearing officer shall specify the nature of any violations or failure to comply and shall make its recommendations to the Secretary. In making recommendations for any disciplinary actions, the hearing officer may take into consideration all facts and circumstances bearing upon the reasonableness of the conduct of the accused and the potential for future harm to the public including, but not limited to, previous discipline of the accused by the Department, intent, degree of harm to the public and likelihood of harm in the future, any restitution made by the accused, and whether the incident or incidents contained in the complaint appear to be isolated or represent a continuing pattern of conduct. In making its recommendations for discipline, the hearing officer shall endeavor to ensure that the severity of the discipline recommended is reasonably related to the severity of the violation.
The report of findings of fact, conclusions of law, and recommendation of the hearing officer shall be the basis for the Department's order refusing to issue, restore, or renew a license, or otherwise disciplining a licensee. If the Secretary disagrees with the recommendations of the hearing officer, the Secretary may issue an order in contravention of the hearing officer's recommendations. The finding is not admissible in evidence against the person in a criminal prosecution brought for a violation of this Act, but the hearing and finding are not a bar to a criminal prosecution brought for a violation of this Act.
(Source: P.A. 97-119, eff. 7-14-11.)

(225 ILCS 105/19.1) (from Ch. 111, par. 5019.1)
(Section scheduled to be repealed on January 1, 2022)
Sec. 19.1. Appointment of a hearing officer. The Secretary has the authority to appoint any attorney duly licensed to practice law in the State of Illinois to serve as the hearing officer in any action for refusal to issue, restore, or renew a license or discipline of a licensee. The hearing officer has full authority to conduct the hearing. The hearing officer shall report his or her findings of fact, conclusions of law, and recommendations to the Secretary. If the Secretary determines that the hearing officer's report is contrary to the manifest weight of the evidence, he may issue an order in contravention of the recommendation.
(Source: P.A. 97-119, eff. 7-14-11.)

(225 ILCS 105/19.2)
(Section scheduled to be repealed on January 1, 2022)
Sec. 19.2. Subpoenas; depositions; oaths. The Department has the power to subpoena documents, books, records, or other materials and to bring before it any person and to take testimony either orally or by deposition, or both, with the same fees and mileage and in the same manner as prescribed in civil cases in the courts of this State.
The Secretary, the designated hearing officer, and the Department have the power to administer oaths to witnesses at any hearing that the Department is authorized to conduct and any other oaths authorized in any Act administered by the Department.
(Source: P.A. 97-119, eff. 7-14-11.)

(225 ILCS 105/19.3)
(Section scheduled to be repealed on January 1, 2022)
Sec. 19.3. Compelling testimony. Any circuit court, upon application of the Department, designated hearing officer, or the applicant or licensee against whom proceedings under this Act are pending, may enter an order requiring the attendance of witnesses and their testimony and the production of documents, papers, files, books, and records in connection with any hearing or investigation. The court may compel obedience to its order by proceedings for contempt.
(Source: P.A. 91-408, eff. 1-1-00; 92-499, eff. 1-1-02.)

(225 ILCS 105/19.4)
(Section scheduled to be repealed on January 1, 2022)
Sec. 19.4. Director; rehearing. Whenever the Director believes that justice has not been done in the revocation, suspension, refusal to issue, restore, or renew a license, or other discipline of an applicant or licensee, he or she may order a rehearing by the same or other examiners.
(Source: P.A. 91-408, eff. 1-1-00; 92-499, eff. 1-1-02.)

(225 ILCS 105/19.5)
(Section scheduled to be repealed on January 1, 2022)
Sec. 19.5. Order or certified copy; prima facie proof. An order or certified copy thereof, over the seal of the Department and purporting to be signed by the Secretary, is prima facie proof that:
(1) the signature is the genuine signature of the

Secretary; and

(2) the Secretary is duly appointed and qualified.
(Source: P.A. 97-119, eff. 7-14-11.)

(225 ILCS 105/20) (from Ch. 111, par. 5020)
(Section scheduled to be repealed on January 1, 2022)
Sec. 20. Stenographer; transcript. The Department, at its expense, shall provide a stenographer to take down the testimony and preserve a record of all proceedings at the hearing of any case wherein a license or permit is subjected to disciplinary action. The notice of hearing, complaint and all other documents in the nature of pleadings and written motions filed in the proceedings, the transcript of testimony, the report of the hearing officer and the orders of the Department shall be the record of the proceedings. The Department shall furnish a transcript of the record to any person interested in the hearing upon payment of the fee required under Section 2105-115 of the Department of Professional Regulation Law (20 ILCS 2105/2105-115).
(Source: P.A. 97-119, eff. 7-14-11.)

(225 ILCS 105/21) (from Ch. 111, par. 5021)
(Section scheduled to be repealed on January 1, 2022)
Sec. 21. Injunctive action; cease and desist order.
(a) If a person violates the provisions of this Act, the Director, in the name of the People of the State of Illinois, through the Attorney General or the State's Attorney of the county in which the violation is alleged to have occurred, may petition for an order enjoining the violation or for an order enforcing compliance with this Act. Upon the filing of a verified petition, the court with appropriate jurisdiction may issue a temporary restraining order, without notice or bond, and may preliminarily and permanently enjoin the violation. If it is established that the person has violated or is violating the injunction, the court may punish the offender for contempt of court. Proceedings under this Section are in addition to, and not in lieu of, all other remedies and penalties provided by this Act.
(b) Whenever, in the opinion of the Department, a person violates any provision of this Act, the Department may issue a rule to show cause why an order to cease and desist should not be entered against that person. The rule shall clearly set forth the grounds relied upon by the Department and shall allow at least 7 days from the date of the rule to file an answer satisfactory to the Department. Failure to answer to the satisfaction of the Department shall cause an order to cease and desist to be issued.
(Source: P.A. 91-408, eff. 1-1-00.)

(225 ILCS 105/22) (from Ch. 111, par. 5022)
(Section scheduled to be repealed on January 1, 2022)
Sec. 22. The expiration date and renewal period for each license issued under this Act shall be set by rule. The holder of a license may renew such license during the month preceding the expiration date thereof by paying the required fee.
(Source: P.A. 82-522.)

(225 ILCS 105/23) (from Ch. 111, par. 5023)
(Section scheduled to be repealed on January 1, 2022)
Sec. 23. Fees. The fees for the administration and enforcement of this Act including, but not limited to, original licensure, renewal, and restoration shall be set by rule. The fees shall not be refundable. Beginning July 1, 2003, all of the fees, taxes, and fines collected under this Act shall be deposited into the General Professions Dedicated Fund.
(Source: P.A. 92-16, eff. 6-28-01; 92-499, eff. 1-1-02; 93-32, eff. 7-1-03.)

(225 ILCS 105/23.1) (from Ch. 111, par. 5023.1)
(Section scheduled to be repealed on January 1, 2022)
Sec. 23.1. Returned checks; fines. Any person who delivers a check or other payment to the Department that is returned to the Department unpaid by the financial institution upon which it is drawn shall pay to the Department, in addition to the amount already owed to the Department, a fine of $50. The fines imposed by this Section are in addition to any other discipline provided under this Act for unlicensed practice or practice on a nonrenewed license. The Department shall notify the person that payment of fees and fines shall be paid to the Department by certified check or money order within 30 calendar days of the notification. If, after the expiration of 30 days from the date of the notification, the person has failed to submit the necessary remittance, the Department shall automatically terminate the license or deny the application, without hearing. If, after termination or denial, the person seeks a license, he or she shall apply to the Department for restoration or issuance of the license and pay all fees and fines due to the Department. The Department may establish a fee for the processing of an application for restoration of a license to pay all expenses of processing this application. The Director may waive the fines due under this Section in individual cases where the Director finds that the fines would be unreasonable or unnecessarily burdensome.
(Source: P.A. 92-146, eff. 1-1-02; 92-499, eff. 1-1-02.)

(225 ILCS 105/24) (from Ch. 111, par. 5024)
(Section scheduled to be repealed on January 1, 2022)
Sec. 24. A person who violates a provision of this Act is guilty of a Class A Misdemeanor. On conviction of a second or subsequent offense the violator shall be guilty of a Class 4 felony.
(Source: P.A. 86-615.)

(225 ILCS 105/24.5)
(Section scheduled to be repealed on January 1, 2022)
Sec. 24.5. Confidentiality. All information collected by the Department in the course of an examination or investigation of a licensee, registrant, or applicant, including, but not limited to, any complaint against a licensee or registrant filed with the Department and information collected to investigate any such complaint, shall be maintained for the confidential use of the Department and shall not be disclosed. The Department may not disclose such information to anyone other than law enforcement officials, other regulatory agencies that have an appropriate regulatory interest as determined by the Secretary, or a party presenting a lawful subpoena to the Department. Information and documents disclosed to a federal, State, county, or local law enforcement agency shall not be disclosed by the agency for any purpose to any other agency or person. A formal complaint filed against a licensee or registrant by the Department or any order issued by the Department against a licensee, registrant, or applicant shall be a public record, except as otherwise prohibited by law.
(Source: P.A. 97-119, eff. 7-14-11.)

(225 ILCS 105/25)
Sec. 25. (Repealed).
(Source: P.A. 82-522. Repealed by P.A. 97-119, eff. 7-14-11.)

(225 ILCS 105/25.1)
(Section scheduled to be repealed on January 1, 2022)
Sec. 25.1. Medical Suspension. A licensee or registrant who is determined by the examining physician to be unfit to compete or officiate shall be immediately suspended until it is shown that he or she is fit for further competition or officiating. If the licensee or registrant disagrees with a medical suspension set at the discretion of the ringside physician, he or she may request a hearing to show proof of fitness. The hearing shall be provided at the earliest opportunity after the Department receives a written request from the licensee.
If the referee has rendered a decision of technical knockout against a professional or amateur or if the professional or amateur is knocked out other than by a blow to the head, the professional or amateur shall be immediately suspended for a period of not less than 30 days. In a full-contact martial arts contest, if the professional or amateur has tapped out or has submitted, the referee shall stop the professional or amateur contest and the ringside physician shall determine the length of suspension.
If the professional or amateur has been knocked out by a blow to the head, he or she shall be suspended immediately for a period of not less than 45 days.
Prior to reinstatement, any professional or amateur suspended for his or her medical protection shall satisfactorily pass a medical examination upon the direction of the Department. The examining physician may require any necessary medical procedures during the examination.
(Source: P.A. 96-663, eff. 8-25-09; 97-119, eff. 7-14-11.)

(225 ILCS 105/26) (from Ch. 111, par. 5026)
(Section scheduled to be repealed on January 1, 2022)
Sec. 26. Home rule pre-emption. It is declared to be the public policy of this State, pursuant to subsection (h) of Section 6 of Article VII of the Illinois Constitution of 1970, that any power or function set forth in this Act to be exercised by the State is an exclusive State power or function. Such power or function shall not be exercised concurrently, either directly or indirectly, by any unit of local government, including home rule units, except as otherwise provided in this Act.
(Source: P.A. 95-593, eff. 6-1-08.)



225 ILCS 106/ - Respiratory Care Practice Act.

(225 ILCS 106/1)
(Section scheduled to be repealed on January 1, 2026)
Sec. 1. Short title. This Act may be cited as the Respiratory Care Practice Act.
(Source: P.A. 89-33, eff. 1-1-96.)

(225 ILCS 106/5)
(Section scheduled to be repealed on January 1, 2026)
Sec. 5. Declaration of public policy. The practice of respiratory care is hereby declared to affect the public health, safety, and welfare and to be subject to regulation in the public interest. The purpose of the Act is to protect and benefit the public by setting standards of qualifications, education, training, and experience for those who seek to obtain a license and hold the title of respiratory care practitioner, to promote high standards of professional performance for those licensed to practice respiratory care in the State of Illinois, and to protect the public from unprofessional conduct by persons licensed to practice respiratory care.
(Source: P.A. 89-33, eff. 1-1-96.)

(225 ILCS 106/10)
(Section scheduled to be repealed on January 1, 2026)
Sec. 10. Definitions. In this Act:
"Address of record" means the designated address recorded by the Department in the applicant's or licensee's application file or license file as maintained by the Department's licensure maintenance unit. It is the duty of the applicant or licensee to inform the Department of any change of address and those changes must be made either through the Department's website or by contacting the Department.
"Advanced practice registered nurse" means an advanced practice registered nurse licensed under the Nurse Practice Act.
"Board" means the Respiratory Care Board appointed by the Secretary.
"Basic respiratory care activities" means and includes all of the following activities:
(1) Cleaning, disinfecting, and sterilizing equipment

used in the practice of respiratory care as delegated by a licensed health care professional or other authorized licensed personnel.

(2) Assembling equipment used in the practice of

respiratory care as delegated by a licensed health care professional or other authorized licensed personnel.

(3) Collecting and reviewing patient data through

non-invasive means, provided that the collection and review does not include the individual's interpretation of the clinical significance of the data. Collecting and reviewing patient data includes the performance of pulse oximetry and non-invasive monitoring procedures in order to obtain vital signs and notification to licensed health care professionals and other authorized licensed personnel in a timely manner.

(4) Maintaining a nasal cannula or face mask for

oxygen therapy in the proper position on the patient's face.

(5) Assembling a nasal cannula or face mask for

oxygen therapy at patient bedside in preparation for use.

(6) Maintaining a patient's natural airway by

physically manipulating the jaw and neck, suctioning the oral cavity, or suctioning the mouth or nose with a bulb syringe.

(7) Performing assisted ventilation during emergency

resuscitation using a manual resuscitator.

(8) Using a manual resuscitator at the direction of a

licensed health care professional or other authorized licensed personnel who is present and performing routine airway suctioning. These activities do not include care of a patient's artificial airway or the adjustment of mechanical ventilator settings while a patient is connected to the ventilator.

"Basic respiratory care activities" does not mean activities that involve any of the following:
(1) Specialized knowledge that results from a course

of education or training in respiratory care.

(2) An unreasonable risk of a negative outcome for

the patient.

(3) The assessment or making of a decision concerning

patient care.

(4) The administration of aerosol medication or

medical gas.

(5) The insertion and maintenance of an artificial

airway.

(6) Mechanical ventilatory support.
(7) Patient assessment.
(8) Patient education.
(9) The transferring of oxygen devices, for purposes

of patient transport, with a liter flow greater than 6 liters per minute, and the transferring of oxygen devices at any liter flow being delivered to patients less than 12 years of age.

"Department" means the Department of Financial and Professional Regulation.
"Licensed" means that which is required to hold oneself out as a respiratory care practitioner as defined in this Act.
"Licensed health care professional" means a physician licensed to practice medicine in all its branches, a licensed advanced practice registered nurse, or a licensed physician assistant.
"Order" means a written, oral, or telecommunicated authorization for respiratory care services for a patient by (i) a licensed health care professional who maintains medical supervision of the patient and makes a diagnosis or verifies that the patient's condition is such that it may be treated by a respiratory care practitioner or (ii) a certified registered nurse anesthetist in a licensed hospital or ambulatory surgical treatment center.
"Other authorized licensed personnel" means a licensed respiratory care practitioner, a licensed registered nurse, or a licensed practical nurse whose scope of practice authorizes the professional to supervise an individual who is not licensed, certified, or registered as a health professional.
"Proximate supervision" means a situation in which an individual is responsible for directing the actions of another individual in the facility and is physically close enough to be readily available, if needed, by the supervised individual.
"Respiratory care" and "cardiorespiratory care" mean preventative services, evaluation and assessment services, therapeutic services, cardiopulmonary disease management, and rehabilitative services under the order of a licensed health care professional for an individual with a disorder, disease, or abnormality of the cardiopulmonary system. These terms include, but are not limited to, measuring, observing, assessing, and monitoring signs and symptoms, reactions, general behavior, and general physical response of individuals to respiratory care services, including the determination of whether those signs, symptoms, reactions, behaviors, or general physical responses exhibit abnormal characteristics; the administration of pharmacological and therapeutic agents and procedures related to respiratory care services; the collection of blood specimens and other bodily fluids and tissues for, and the performance of, cardiopulmonary diagnostic testing procedures, including, but not limited to, blood gas analysis; development, implementation, and modification of respiratory care treatment plans based on assessed abnormalities of the cardiopulmonary system, respiratory care guidelines, referrals, and orders of a licensed health care professional; application, operation, and management of mechanical ventilatory support and other means of life support, including, but not limited to, hemodynamic cardiovascular support; and the initiation of emergency procedures under the rules promulgated by the Department. A respiratory care practitioner shall refer to a physician licensed to practice medicine in all its branches any patient whose condition, at the time of evaluation or treatment, is determined to be beyond the scope of practice of the respiratory care practitioner.
"Respiratory care education program" means a course of academic study leading to eligibility for registry or certification in respiratory care. The training is to be approved by an accrediting agency recognized by the Board and shall include an evaluation of competence through a standardized testing mechanism that is determined by the Board to be both valid and reliable.
"Respiratory care practitioner" means a person who is licensed by the Department of Professional Regulation and meets all of the following criteria:
(1) The person is engaged in the practice of

cardiorespiratory care and has the knowledge and skill necessary to administer respiratory care.

(2) The person is capable of serving as a resource to

the licensed health care professional in relation to the technical aspects of cardiorespiratory care and the safe and effective methods for administering cardiorespiratory care modalities.

(3) The person is able to function in situations of

unsupervised patient contact requiring great individual judgment.

"Secretary" means the Secretary of Financial and Professional Regulation.
(Source: P.A. 99-173, eff. 7-29-15; 99-230, eff. 8-3-15; 99-642, eff. 7-28-16; 100-513, eff. 1-1-18.)

(225 ILCS 106/15)
(Section scheduled to be repealed on January 1, 2026)
Sec. 15. Exemptions.
(a) This Act does not prohibit a person legally regulated in this State by any other Act from engaging in any practice for which he or she is authorized.
(b) Nothing in this Act shall prohibit the practice of respiratory care by a person who is employed by the United States government or any bureau, division, or agency thereof while in the discharge of the employee's official duties.
(c) Nothing in this Act shall be construed to limit the activities and services of a person enrolled in an approved course of study leading to a degree or certificate of registry or certification eligibility in respiratory care if these activities and services constitute a part of a supervised course of study and if the person is designated by a title which clearly indicates his or her status as a student or trainee. Status as a student or trainee shall not exceed 3 years from the date of enrollment in an approved course.
(d) Nothing in this Act shall prohibit a person from treating ailments by spiritual means through prayer alone in accordance with the tenets and practices of a recognized church or religious denomination.
(e) Nothing in this Act shall be construed to prevent a person who is a registered nurse, an advanced practice registered nurse, a licensed practical nurse, a physician assistant, or a physician licensed to practice medicine in all its branches from providing respiratory care.
(f) Nothing in this Act shall limit a person who is credentialed by the National Society for Cardiopulmonary Technology or the National Board for Respiratory Care from performing pulmonary function tests and respiratory care procedures related to the pulmonary function test. Individuals who do not possess a license to practice respiratory care or a license in another health care field may perform basic screening spirometry limited to peak flow, forced vital capacity, slow vital capacity, and maximum voluntary ventilation if they possess spirometry certification from the National Institute for Occupational Safety and Health, an Office Spirometry Certificate from the American Association for Respiratory Care, or other similarly accepted certification training.
(g) Nothing in this Act shall prohibit the collection and analysis of blood by clinical laboratory personnel meeting the personnel standards of the Illinois Clinical Laboratory Act.
(h) Nothing in this Act shall prohibit a polysomnographic technologist, technician, or trainee, as defined in the job descriptions jointly accepted by the American Academy of Sleep Medicine, the Association of Polysomnographic Technologists, the Board of Registered Polysomnographic Technologists, and the American Society of Electroneurodiagnostic Technologists, from performing activities within the scope of practice of polysomnographic technology while under the direction of a physician licensed in this State.
(i) Nothing in this Act shall prohibit a family member from providing respiratory care services to an ill person.
(j) Nothing in this Act shall be construed to limit an unlicensed practitioner in a licensed hospital who is working under the proximate supervision of a licensed health care professional or other authorized licensed personnel and providing direct patient care services from performing basic respiratory care activities if the unlicensed practitioner (i) has been trained to perform the basic respiratory care activities at the facility that employs or contracts with the individual and (ii) at a minimum, has annually received an evaluation of the unlicensed practitioner's performance of basic respiratory care activities documented by the facility.
(k) Nothing in this Act shall be construed to prohibit a person enrolled in a respiratory care education program or an approved course of study leading to a degree or certification in a health care-related discipline that provides respiratory care activities within his or her scope of practice and employed in a licensed hospital in order to provide direct patient care services under the direction of other authorized licensed personnel from providing respiratory care activities.
(l) Nothing in this Act prohibits a person licensed as a respiratory care practitioner in another jurisdiction from providing respiratory care: (i) in a declared emergency in this State; (ii) as a member of an organ procurement team; or (iii) as part of a medical transport team that is transporting a patient into or out of this State.
(Source: P.A. 99-230, eff. 8-3-15; 100-513, eff. 1-1-18.)

(225 ILCS 106/20)
(Section scheduled to be repealed on January 1, 2026)
Sec. 20. Restrictions and limitations.
(a) No person shall, without a valid license as a respiratory care practitioner (i) hold himself or herself out to the public as a respiratory care practitioner; (ii) use the title "respiratory care practitioner"; or (iii) perform or offer to perform the duties of a respiratory care practitioner, except as provided in Section 15 of this Act.
(b) Nothing in the Act shall be construed to permit a person licensed as a respiratory care practitioner to engage in any manner in the practice of medicine in all its branches as defined by State law.
(Source: P.A. 99-230, eff. 8-3-15.)

(225 ILCS 106/22)
(Section scheduled to be repealed on January 1, 2026)
Sec. 22. Durable medical equipment use and training.
(a) Notwithstanding any other provision of this Act, unlicensed or non-credentialed individuals who deliver prescribed respiratory care equipment, including, but not limited to, oxygen, oxygen concentrators, pulmonary hygiene devices, aerosol compressors and generators, suction machines, and positive airway pressure devices, may deliver, set up, calibrate, and demonstrate the mechanical operation of a specific piece of equipment to the patient, family, and caregivers, with the exception of mechanical ventilators, which only a licensed respiratory care practitioner or other authorized licensed personnel operating within the scope of his or her scope of practice may deliver and set up. Demonstration of the mechanical operation of a specific piece of equipment includes demonstration of the on-off switches, emergency buttons, and alarm silence and reset buttons, as appropriate. In order for unlicensed or non-credentialed personnel to deliver, set up, calibrate, and demonstrate a specific piece of equipment as allowed in this subsection (a), the employer must document that the employee has both received training and demonstrated competency using the specific piece of equipment under the supervision of a respiratory care practitioner licensed by this State or some other licensed practitioner operating within his or her scope of practice.
Equipment demonstration is not to be interpreted as teaching, administration, or performance of respiratory care. Unlicensed or non-credentialed individuals may not attach the equipment to the patient or instruct the patient, family, or caregiver on the use of the equipment beyond the mechanical functions of the device.
(b) Patients, family, and caregivers must be taught to use the equipment for the intended clinical application by a licensed respiratory care practitioner or other licensed health care professional operating within his or her scope of practice. This instruction may occur through follow-up after delivery, with an identical model in the health care facility prior to discharge or with an identical model at the medical supply office. Instructions to the patient regarding the clinical use of equipment, patient monitoring, patient assessment, or any other procedure used with the intent of evaluating the effectiveness of the treatment must be performed by a respiratory care practitioner licensed by this State or any other licensed practitioner operating within his or her scope of practice.
(Source: P.A. 99-230, eff. 8-3-15.)

(225 ILCS 106/25)
(Section scheduled to be repealed on January 1, 2026)
Sec. 25. Emergency care; civil liability. Exemption from civil liability for emergency care is as provided in the Good Samaritan Act.
(Source: P.A. 89-33, eff. 1-1-96; 89-607, eff. 1-1-97.)

(225 ILCS 106/30)
(Section scheduled to be repealed on January 1, 2026)
Sec. 30. Powers and duties of the Department. Subject to the provision of this Act, the Department may:
(a) Authorize examinations to ascertain the

qualifications and fitness of an applicant for licensure as a respiratory care practitioner.

(b) Pass upon the qualifications of an applicant for

licensure by endorsement.

(c) Conduct hearings on proceedings to refuse to

issue, renew, or revoke a license or to suspend, place on probation, or reprimand a license issued or applied for under this Act.

(d) Formulate rules required for the administration

of this Act. Notice of proposed rulemaking shall be transmitted to the Board, and the Department shall review the Board's response and any recommendations made in the response.

(e) Solicit the advice and expert knowledge of the

Board on any matter relating to the administration and enforcement of this Act.

(f) (Blank).
(g) Maintain a roster of the names and addresses of

all licenses and all persons whose licenses have been suspended, revoked, or denied renewal for cause within the previous calendar year. The roster shall be available upon written request and payment of the required fee.

(Source: P.A. 99-230, eff. 8-3-15.)

(225 ILCS 106/35)
(Section scheduled to be repealed on January 1, 2026)
Sec. 35. Respiratory Care Board.
(a) The Secretary shall appoint a Respiratory Care Board which shall serve in an advisory capacity to the Secretary. The Board shall consist of 7 persons of which 4 members shall be currently engaged in the practice of respiratory care with a minimum of 3 years practice in the State of Illinois, one member shall be a qualified medical director, and 2 members shall be hospital administrators.
(b) Members shall be appointed to a 4-year term. A member whose term has expired shall continue to serve until his or her successor is appointed and qualified. No member shall be reappointed to the Board for a term that would cause his or her continuous service on the Board to be longer than 10 years. Appointments to fill vacancies shall be made in the same manner as original appointments for the unexpired portion of the vacated term.
(c) The membership of the Board shall reasonably represent all the geographic areas in this State. The Secretary shall consider the recommendations of the organization representing the largest number of respiratory care practitioners for appointment of the respiratory care practitioner members of the Board and the organization representing the largest number of physicians licensed to practice medicine in all its branches for the appointment of the medical director to the Board.
(d) The Secretary has the authority to remove any member of the Board for cause at any time before the expiration of his or her term. The Secretary shall be the sole arbiter of cause.
(e) The Secretary shall consider the recommendations of the Board on questions involving standards of professional conduct, discipline, and qualifications of candidates for licensure under this Act.
(f) The members of the Board shall be reimbursed for all legitimate and necessary expenses incurred in attending meetings of the Board.
(g) Four members of the Board shall constitute a quorum. A vacancy in the membership of the Board shall not impair the right of a quorum to exercise all of the rights and perform all of the duties of the Board.
(h) Members of the Board shall be immune from suit in any action based upon any disciplinary proceedings or other activities performed as members of the Board, except for willful and wanton misconduct.
(Source: P.A. 99-230, eff. 8-3-15.)

(225 ILCS 106/40)
(Section scheduled to be repealed on January 1, 2026)
Sec. 40. Application for original license. Applications for original license shall be made to the Department on forms prescribed by the Department and accompanied by the appropriate documentation and the required fee, which is not refundable. All applications shall contain information that, in the judgment of the Department, will enable the Department to pass on the qualifications of the applicant for a license as a respiratory care practitioner.
(Source: P.A. 99-230, eff. 8-3-15.)

(225 ILCS 106/42)
(Section scheduled to be repealed on January 1, 2026)
Sec. 42. Social Security Number on license application. In addition to any other information required to be contained in the application, every application for an original license under this Act shall include the applicant's Social Security Number, which shall be retained in the agency's records pertaining to the license. As soon as practical, the Department shall assign a customer's identification number to each applicant for a license.
Every application for a renewal or restored license shall require the applicant's customer identification number.
(Source: P.A. 97-400, eff. 1-1-12.)

(225 ILCS 106/45)
(Section scheduled to be repealed on January 1, 2026)
Sec. 45. Examination; failure or refusal to take examination.
(a) The Department shall authorize examinations of applicants as respiratory care practitioners at the times and places as it may determine. The examination shall test an applicant's competence and qualifications to practice respiratory care.
(b) Applicants for examination shall pay, either to the Department or to the designated testing service, a fee covering the cost of providing the examination. Failure to appear for the examination on the scheduled date, at the time and place specified, after the application for examination has been received and acknowledged by the Department or the designated testing service shall result in the forfeiture of the examination fee.
(c) If an applicant neglects, fails, or refuses to take an examination, or fails to pass an examination for a license under this Act within 3 years after filing an application, the application shall be denied and the fee forfeited. However, the applicant may thereafter submit a new application accompanied by the required fee. The applicant shall meet the requirements in force at the time of making the new application.
(d) The Department may employ consultants for the purpose of preparing and conducting examinations.
(Source: P.A. 99-230, eff. 8-3-15.)

(225 ILCS 106/50)
(Section scheduled to be repealed on January 1, 2026)
Sec. 50. Qualifications for a license.
(a) A person is qualified to be licensed as a licensed respiratory care practitioner, and the Department may issue a license authorizing the practice of respiratory care to an applicant who:
(1) has applied in writing on the prescribed form and

has paid the required fee;

(2) has successfully completed a respiratory care

training program approved by the Department;

(3) has successfully passed an examination for the

practice of respiratory care authorized by the Department, within 5 years of making application; and

(4) has paid the fees required by this Act.
Any person who has received certification by any state or national organization whose standards are accepted by the Department as being substantially similar to the standards in this Act may apply for a respiratory care practitioner license without examination.
(b) Beginning 6 months after December 31, 2005, all individuals who provide satisfactory evidence to the Department of 3 years of experience, with a minimum of 400 hours per year, in the practice of respiratory care during the 5 years immediately preceding December 31, 2005 shall be issued a license, unless the license may be denied under Section 95 of this Act. This experience must have been obtained while under the supervision of a certified respiratory therapist, a registered respiratory therapist, or a licensed registered nurse or under the supervision or direction of a licensed health care professional. All applications for a license under this subsection (b) shall be postmarked within 12 months after December 31, 2005.
(c) A person may practice as a respiratory care practitioner if he or she has applied in writing to the Department in form and substance satisfactory to the Department for a license as a licensed respiratory care practitioner and has complied with all the provisions under this Section except for the passing of an examination to be eligible to receive such license, until the Department has made the decision that the applicant has failed to pass the next available examination authorized by the Department or has failed, without an approved excuse, to take the next available examination authorized by the Department or until the withdrawal of the application, but not to exceed 6 months. An applicant practicing professional registered respiratory care under this subsection (c) who passes the examination, however, may continue to practice under this subsection (c) until such time as he or she receives his or her license to practice or until the Department notifies him or her that the license has been denied. No applicant for licensure practicing under the provisions of this subsection (c) shall practice professional respiratory care except under the direct supervision of a licensed health care professional or authorized licensed personnel. In no instance shall any such applicant practice or be employed in any supervisory capacity.
(Source: P.A. 94-523, eff. 1-1-06.)

(225 ILCS 106/55)
Sec. 55. (Repealed).
(Source: P.A. 91-259, eff. 1-1-00. Repealed by P.A. 94-523, eff. 1-1-06.)

(225 ILCS 106/60)
(Section scheduled to be repealed on January 1, 2026)
Sec. 60. Professional identification; advertising.
(a) A person who is licensed with the Department of Professional Regulation in this State may use the title "respiratory care practitioner" and the abbreviation "RCP".
(b) A licensee shall include in every advertisement for services regulated under this Act his or her title as it appears on the license or the initials authorized under this Act.
(Source: P.A. 91-310, eff. 1-1-00; 91-357, eff. 7-29-99.)

(225 ILCS 106/65)
(Section scheduled to be repealed on January 1, 2026)
Sec. 65. Licenses; renewal; restoration; inactive status.
(a) The expiration date and renewal period for each license issued under this Act shall be set by rule. The licensee may renew a license during the 30 day period preceding its expiration date by paying the required fee and demonstrating compliance with any continuing education requirements.
(b) A person who has permitted a license to expire or who has a license on inactive status may have it restored by submitting an application to the Department and filing proof of fitness, as defined by rule, to have the license restored, including, if appropriate, evidence that is satisfactory to the Department certifying the active practice of respiratory care in another jurisdiction and by paying the required fee.
A person practicing on an expired license is considered to be practicing without a license.
(c) If the person has not maintained an active practice that is satisfactory to the Department in another jurisdiction, the Department shall determine the person's fitness to resume active status. The Department may require the person to complete a specified period of evaluated respiratory care and may require successful completion of an examination.
(d) A person whose license expired while he or she was (1) in federal service on active duty with the Armed Forces of the United States or called into service or training with the State Militia, or (2) in training or education under the supervision of the United States government preliminary to induction into military service may have his or her license restored without paying any lapsed renewal fees if, within 2 years after the termination of his or her service, training, or education, except under conditions other than honorable, the Department is furnished with satisfactory evidence that the person has been so engaged and that the service, training, or education has been terminated.
(e) A license to practice shall not be denied any applicant because of the applicant's race, religion, creed, national origin, political beliefs, or activities, age, sex, sexual orientation, or physical impairment.
(Source: P.A. 99-230, eff. 8-3-15.)

(225 ILCS 106/70)
(Section scheduled to be repealed on January 1, 2026)
Sec. 70. Inactive status. A person who notifies the Department in writing on forms prescribed by the Department may elect to place his or her license on an inactive status and shall, subject to rules of the Department, be excused from payment of renewal fees until he or she notifies the Department in writing of a desire to resume active status.
A person requesting restoration from inactive status shall be required to pay the current renewal fee and shall be required to restore his or her license as provided in Section 65 of this Act.
Practice by a respiratory care practitioner whose license is in an inactive status shall be considered to be the unlicensed practice of respiratory care and shall be grounds for discipline under this Act.
(Source: P.A. 89-33, eff. 1-1-96.)

(225 ILCS 106/75)
(Section scheduled to be repealed on January 1, 2026)
Sec. 75. Fees. The Department shall provide by rule for a schedule of fees for the administration and enforcement of this Act, including but not limited to original licensure, renewal, and restoration. The fees shall be nonrefundable.
All of the fees collected under this Act shall be deposited into the General Professions Dedicated Fund. The monies deposited into the General Professions Dedicated Fund shall be used by the Department, as appropriated, for the ordinary and contingent expenses of the Department. Monies in the General Professions Dedicated Fund may be invested and reinvested, with all earnings received from investments to be deposited into that Fund and used for the same purposes as fees deposited in that Fund.
(Source: P.A. 91-454, eff. 1-1-00.)

(225 ILCS 106/80)
(Section scheduled to be repealed on January 1, 2026)
Sec. 80. Returned checks; fines. Any person who delivers a check or other payment to the Department that is returned to the Department unpaid by the financial institution upon which it is drawn shall pay to the Department, in addition to the amount already owed to the Department, a fine of $50. The fines imposed by this Section are in addition to any other discipline provided under this Act for unlicensed practice or practice on a nonrenewed license. The Department shall notify the person that payment of fees and fines shall be paid to the Department by certified check or money order within 30 calendar days of the notification. If, after the expiration of 30 days from the date of the notification, the person has failed to submit the necessary remittance, the Department shall automatically terminate the license or certificate or deny the application, without hearing. If, after termination or denial, the person seeks a license or certificate, he or she shall apply to the Department for restoration or issuance of the license or certificate and pay all fees and fines due to the Department. The Department may establish a fee for the processing of an application for restoration of a license or certificate to pay all expenses of processing this application. The Secretary may waive the fines due under this Section in individual cases where the Secretary finds that the fines would be unreasonable or unnecessarily burdensome.
(Source: P.A. 99-230, eff. 8-3-15.)

(225 ILCS 106/85)
(Section scheduled to be repealed on January 1, 2026)
Sec. 85. Endorsement.
(a) The Department may issue a license as a respiratory care practitioner without the required examination, to an applicant licensed under the laws of another state or United States jurisdiction whose standards in the opinion of the Department, are substantially equivalent at the date of his or her licensure in the other jurisdiction to the requirements of this Act or the applicant, at the time of licensure, possessed individual qualifications which were substantially equivalent to the requirements of this Act. The applicant shall pay all of the required fees.
(b) An applicant shall have 3 years from the date of application to complete the application process. If the process has not been completed within 3 years, the application shall be denied, the fee forfeited, and the applicant must reapply and meet the requirements in effect at the time of reapplication.
(Source: P.A. 89-33, eff. 1-1-96.)

(225 ILCS 106/90)
(Section scheduled to be repealed on January 1, 2026)
Sec. 90. Continuing education. Proof of having met the minimum requirement of continuing education as determined by the Department shall be required of all license and certificate renewals. Pursuant to rule, the continuing education requirement may upon petition be waived in whole or in part if the respiratory care practitioner can demonstrate that he or she had served in the Coast Guard or Armed Forces, had an extreme hardship as defined by rule, or obtained the license or certification by examination or endorsement within the preceding renewal period.
The Department shall establish by rule a means for the verification of completion of the continuing education required by this Section. This verification may be accomplished through audits of records maintained by licensees; by requiring the filing of continuing education certificates with the Department; or by other means established by the Department.
(Source: P.A. 89-33, eff. 1-1-96.)

(225 ILCS 106/95)
(Section scheduled to be repealed on January 1, 2026)
Sec. 95. Grounds for discipline.
(a) The Department may refuse to issue, renew, or may revoke, suspend, place on probation, reprimand, or take other disciplinary or non-disciplinary action as the Department considers appropriate, including the issuance of fines not to exceed $10,000 for each violation, with regard to any license for any one or combination of the following:
(1) Material misstatement in furnishing information

to the Department or to any other State or federal agency.

(2) Violations of this Act, or any of the rules

adopted under this Act.

(3) Conviction by plea of guilty or nolo contendere,

finding of guilt, jury verdict, or entry of judgment or by sentencing of any crime, including, but not limited to, convictions preceding sentences of supervision, conditional discharge, or first offender probation, under the laws of any jurisdiction of the United States or any state or territory thereof: (i) that is a felony or (ii) that is a misdemeanor, an essential element of which is dishonesty, or that is directly related to the practice of the profession.

(4) Making any misrepresentation for the purpose of

obtaining a license.

(5) Professional incompetence or negligence in the

rendering of respiratory care services.

(6) Malpractice.
(7) Aiding or assisting another person in violating

any rules or provisions of this Act.

(8) Failing to provide information within 60 days in

response to a written request made by the Department.

(9) Engaging in dishonorable, unethical, or

unprofessional conduct of a character likely to deceive, defraud, or harm the public.

(10) Violating the rules of professional conduct

adopted by the Department.

(11) Discipline by another jurisdiction, if at least

one of the grounds for the discipline is the same or substantially equivalent to those set forth in this Act.

(12) Directly or indirectly giving to or receiving

from any person, firm, corporation, partnership, or association any fee, commission, rebate, or other form of compensation for any professional services not actually rendered. Nothing in this paragraph (12) affects any bona fide independent contractor or employment arrangements among health care professionals, health facilities, health care providers, or other entities, except as otherwise prohibited by law. Any employment arrangements may include provisions for compensation, health insurance, pension, or other employment benefits for the provision of services within the scope of the licensee's practice under this Act. Nothing in this paragraph (12) shall be construed to require an employment arrangement to receive professional fees for services rendered.

(13) A finding that the licensee, after having her or

his license placed on probationary status or subject to conditions or restrictions, has violated the terms of probation or failed to comply with such terms or conditions.

(14) Abandonment of a patient.
(15) Willfully filing false records or reports

relating to a licensee's practice including, but not limited to, false records filed with a federal or State agency or department.

(16) Willfully failing to report an instance of

suspected child abuse or neglect as required by the Abused and Neglected Child Reporting Act.

(17) Providing respiratory care, other than pursuant

to an order.

(18) Physical or mental disability including, but not

limited to, deterioration through the aging process or loss of motor skills that results in the inability to practice the profession with reasonable judgment, skill, or safety.

(19) Solicitation of professional services by using

false or misleading advertising.

(20) Failure to file a tax return, or to pay the tax,

penalty, or interest shown in a filed return, or to pay any final assessment of tax penalty, or interest, as required by any tax Act administered by the Illinois Department of Revenue or any successor agency or the Internal Revenue Service or any successor agency.

(21) Irregularities in billing a third party for

services rendered or in reporting charges for services not rendered.

(22) Being named as a perpetrator in an indicated

report by the Department of Children and Family Services under the Abused and Neglected Child Reporting Act, and upon proof by clear and convincing evidence that the licensee has caused a child to be an abused child or neglected child as defined in the Abused and Neglected Child Reporting Act.

(23) Habitual or excessive use or addiction to

alcohol, narcotics, stimulants, or any other chemical agent or drug that results in an inability to practice with reasonable skill, judgment, or safety.

(24) Being named as a perpetrator in an indicated

report by the Department on Aging under the Adult Protective Services Act, and upon proof by clear and convincing evidence that the licensee has caused an adult with disabilities or an older adult to be abused or neglected as defined in the Adult Protective Services Act.

(25) Willfully failing to report an instance of

suspected abuse, neglect, financial exploitation, or self-neglect of an adult with disabilities or an older adult as required by the Adult Protective Services Act.

(26) Willful omission to file or record, or willfully

impeding the filing or recording, or inducing another person to omit to file or record medical reports as required by law or willfully failing to report an instance of suspected child abuse or neglect as required by the Abused and Neglected Child Reporting Act.

(27) Practicing under a false or assumed name, except

as provided by law.

(28) Willfully or negligently violating the

confidentiality between licensee and patient, except as required by law.

(29) The use of any false, fraudulent, or deceptive

statement in any document connected with the licensee's practice.

(b) The determination by a court that a licensee is subject to involuntary admission or judicial admission as provided in the Mental Health and Developmental Disabilities Code will result in an automatic suspension of his or her license. The suspension will end upon a finding by a court that the licensee is no longer subject to involuntary admission or judicial admission, the issuance of an order so finding and discharging the patient, and the recommendation of the Board to the Secretary that the licensee be allowed to resume his or her practice.
All fines imposed under this Section shall be paid within 60 days after the effective date of the order imposing the fine or in accordance with the terms set forth in the order imposing the fine.
(Source: P.A. 98-49, eff. 7-1-13; 99-230, eff. 8-3-15.)

(225 ILCS 106/97)
(Section scheduled to be repealed on January 1, 2026)
Sec. 97. Suspension of license for failure to pay restitution. The Department, without further process or hearing, shall suspend the license or other authorization to practice of any person issued under this Act who has been certified by court order as not having paid restitution to a person under Section 8A-3.5 of the Illinois Public Aid Code or under Section 17-10.5 or 46-1 of the Criminal Code of 1961 or the Criminal Code of 2012. A person whose license or other authorization to practice is suspended under this Section is prohibited from practicing until the restitution is made in full.
(Source: P.A. 96-1551, eff. 7-1-11; 97-1150, eff. 1-25-13.)

(225 ILCS 106/100)
(Section scheduled to be repealed on January 1, 2026)
Sec. 100. Violations; injunctions; cease and desist order.
(a) If a person violates any provision of this Act, the Secretary may, in the name of the People of the State of Illinois, through the Attorney General, petition for an order enjoining the violation or an order enforcing compliance with this Act. Upon the filling of a verified petition, the court with appropriate jurisdiction may issue a temporary restraining order without notice or bond and may preliminarily and permanently enjoin the violation. If it is established that the person has violated or is violating the injunction, the court may punish the offender for contempt of court. Proceedings under this Section are in addition to all other remedies and penalties provided by this Act.
(b) If a person holds himself or herself out as being a respiratory care practitioner under this Act and is not licensed to do so, then any licensed respiratory care practitioner, interested party, or injured person may petition for relief as provided in subsection (a) of this Section.
(c) Whenever, in the opinion of the Department, a person violates any provision of this Act, the Department may issue a rule to show cause why an order to cease and desist should not be entered against that person. The rule shall clearly set forth the grounds relied upon by the Department and shall allow at least 7 days from the date of the rule to file an answer satisfactory to the Department. Failure to answer to the satisfaction of the Department shall cause an order to cease and desist to be issued.
(Source: P.A. 99-230, eff. 8-3-15.)

(225 ILCS 106/105)
(Section scheduled to be repealed on January 1, 2026)
Sec. 105. Investigations; notice; hearing. The Department may investigate the actions of an applicant, a licensee, or a person claiming to hold a license. The Department shall, before revoking, suspending, placing on probation, reprimanding, or taking any other disciplinary action under Section 95 of this Act, at least 30 days before the date set for the hearing (i) notify the accused, in writing, of any charges made and the time and place for the hearing on the charges, (ii) direct him or her to file a written answer to the charges with the Board under oath within 20 days after the service upon him or her of the notice, and (iii) inform the accused that, if he or she fails to answer, default will be taken against him or her and his or her license may be suspended, revoked, placed on probationary status, or other disciplinary action taken with regard to the license, including limiting the scope, nature, or extent of his or her practice, without a hearing, as the Department may consider proper. In case the person, after receiving notice, fails to file an answer, his or her license may, in the discretion of the Department, be suspended, revoked, placed on probationary status, or the Department may take whatever disciplinary action is considered proper, including, limiting the scope, nature, or extent of the person's practice or the imposition of a fine, without a hearing, if the act or acts charged constitute sufficient grounds for an action under this Act. The written notice may be served by personal delivery or certified mail to the address of record.
(Source: P.A. 99-230, eff. 8-3-15.)

(225 ILCS 106/110)
(Section scheduled to be repealed on January 1, 2026)
Sec. 110. Record of proceedings; transcript. The Department, at its expense, shall preserve the record of all proceedings at a formal hearing of any case. The notice of hearing, complaint, all other documents in the nature of pleadings and written motions filed in the proceedings, the transcript of testimony, the report of the Board and orders of the Department shall be in the record of the proceedings.
(Source: P.A. 99-230, eff. 8-3-15.)

(225 ILCS 106/115)
(Section scheduled to be repealed on January 1, 2026)
Sec. 115. Subpoena; depositions; oaths. The Department has the power to subpoena and to bring before it any person, exhibit, book, document, record, file, or any other material and to take testimony either orally or by deposition, or both, with the same fees and mileage and in the same manner as prescribed in civil cases in the courts of this State.
The Secretary, the designated hearing officer, and every member of the Board has the power to administer oaths to witnesses at any hearing which the Department is authorized to conduct, and any other oaths authorized in any Act administered by the Department.
(Source: P.A. 99-230, eff. 8-3-15; 99-642, eff. 7-28-16.)

(225 ILCS 106/120)
(Section scheduled to be repealed on January 1, 2026)
Sec. 120. Compelling testimony. Any court, upon application of the Department, designated hearing officer, applicant, or licensee against whom proceedings under Section 95 of this Act are pending, may enter an order requiring attendance of witnesses and their testimony and the production of documents, papers, files, books, and records in connection with any hearing or investigation. The court may compel obedience to its order by proceedings for contempt.
(Source: P.A. 89-33, eff. 1-1-96.)

(225 ILCS 106/125)
(Section scheduled to be repealed on January 1, 2026)
Sec. 125. Findings and recommendations. At the conclusion of the hearing, the Board shall present to the Secretary a written report of its findings of fact, conclusions of law, and recommendations. The report shall contain a finding of whether the licensee violated this Act or failed to comply with the conditions required in this Act. The Board shall specify the nature of the violation or failure to comply, and shall make its recommendations to the Secretary.
The report of findings of fact, conclusions of law, and recommendations of the Board shall be the basis for the Department's order for refusal or for the granting of a license or for any other disciplinary action. If the Secretary disagrees with the recommendation of the Board, the Secretary may issue an order in contravention of the Board's recommendation. The Secretary shall provide a written report to the Board on any disagreement and shall specify the reasons for the action in the final order. The report of findings of fact is not admissible in evidence against the person in a criminal prosecution brought for violation of this Act, but the hearing and findings of fact are not a bar to a criminal prosecution brought for the violation of this Act.
(Source: P.A. 99-230, eff. 8-3-15.)

(225 ILCS 106/130)
(Section scheduled to be repealed on January 1, 2026)
Sec. 130. Board; rehearing. In any case involving the refusal to issue or renew a registration, or the discipline of a registrant, a copy of the Board's report shall be served upon the respondent by the Department, either personally or as provided in this Act for the service of the notice of hearing. Within 20 calendar days after service of the notice, the respondent may present to the Department a motion in writing for a rehearing. The motion shall specify the particular grounds for rehearing. If no motion for rehearing is filed, then upon the expiration of the time specified for filing a motion (or, if a motion for rehearing is denied, then upon denial) the Secretary may enter an order in accordance with recommendation of the Board, except as provided in Section 135. If the respondent orders from the reporting service, and pays for a transcript of the record within the time for filing a motion for rehearing, the 20 calendar day period within which a motion may be filed shall commence upon the delivery of the transcript to the respondent.
(Source: P.A. 99-230, eff. 8-3-15.)

(225 ILCS 106/135)
(Section scheduled to be repealed on January 1, 2026)
Sec. 135. Secretary; rehearing. Whenever the Secretary believes that substantial justice has not been done in the revocation, suspension, refusal to issue or renew a license, or any other discipline of an applicant or licensee, he or she may order a rehearing by the same or other hearing officers.
(Source: P.A. 99-230, eff. 8-3-15.)

(225 ILCS 106/140)
(Section scheduled to be repealed on January 1, 2026)
Sec. 140. Appointment of a hearing officer. The Secretary has the authority to appoint an attorney, licensed to practice law in the State of Illinois, to serve as a hearing officer in any action for refusal to issue or renew a license or to discipline a licensee. The hearing officer has full authority to conduct the hearing. A member or members of the Board may attend hearings. The hearing officer shall report his or her findings of fact, conclusions of law, and recommendations to the Board and to the Secretary. The Board shall have 60 calendar days from receipt of the report to review it and to present its findings of fact, conclusions of law, and recommendations to the Secretary. If the Board does not present its report within the 60 day period, the Secretary may issue an order based on the report of the hearing officer. If the Secretary disagrees with the recommendation of the Board or the hearing officer, the Secretary may issue an order in contravention of the recommendation.
The Secretary shall promptly provide notice to the Board of any such disagreement.
(Source: P.A. 99-230, eff. 8-3-15.)

(225 ILCS 106/145)
(Section scheduled to be repealed on January 1, 2026)
Sec. 145. Order or certified copy; prima facie proof. An order or a certified copy thereof, over the seal of the Department and purporting to be signed by the Secretary, is prima facie proof that:
(1) the signature is the genuine signature of the

Secretary;

(2) the Secretary is duly appointed and qualified; and
(3) the Board and its members are qualified to act.
(Source: P.A. 99-230, eff. 8-3-15.)

(225 ILCS 106/150)
(Section scheduled to be repealed on January 1, 2026)
Sec. 150. Restoration of suspended or revoked license. At any time after the successful completion of a term of probation, suspension or revocation of any license, the Department may restore the license to the licensee upon the written recommendation of the Board, unless after an investigation and hearing the Board determines that restoration is not in the public interest.
(Source: P.A. 99-230, eff. 8-3-15.)

(225 ILCS 106/155)
(Section scheduled to be repealed on January 1, 2026)
Sec. 155. Surrender of license. Upon the revocation or suspension of a license, the licensee shall immediately surrender his or her license to the Department. If the licensee fails to do so, the Department has the right to seize the license.
(Source: P.A. 89-33, eff. 1-1-96.)

(225 ILCS 106/160)
(Section scheduled to be repealed on January 1, 2026)
Sec. 160. Summary suspension of license. The Secretary may summarily suspend the license of a respiratory care practitioner without a hearing, simultaneously with the institution of proceedings for a hearing provided for in Section 105 of this Act, if the Secretary finds that evidence in his or her possession indicates that the continuation of practice by the respiratory care practitioner would constitute an imminent danger to the public. In the event that the Secretary summarily suspends the license of respiratory care practitioner without a hearing, a hearing must be commenced within 30 calendar days after the suspension has occurred and concluded as expeditiously as practical.
(Source: P.A. 99-230, eff. 8-3-15.)

(225 ILCS 106/165)
(Section scheduled to be repealed on January 1, 2026)
Sec. 165. Administrative review; venue.
(a) All final administrative decisions of the Department are subject to judicial review pursuant to the Administrative Review Law and its rules. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
(b) Proceedings for judicial review shall be commenced in the circuit court of the county in which the party applying for review resides, but if the party is not a resident of Illinois, the venue shall be in Sangamon County.
(Source: P.A. 89-33, eff. 1-1-96.)

(225 ILCS 106/170)
(Section scheduled to be repealed on January 1, 2026)
Sec. 170. Administrative review; certification of record; costs.
All final administrative decisions of the Department are subject to judicial review pursuant to the Administrative Review Law and its rules. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
Proceedings for judicial review shall be commenced in the circuit court of the county in which the party applying for review resides, but if the party is not a resident of this State, the venue shall be in Sangamon County.
The Department shall not be required to certify any record to the court, or file an answer in court, or otherwise appear in any court in a judicial review proceeding, unless and until the Department has received from the plaintiff payment of the costs of furnishing and certifying the record, which costs shall be determined by the Department. Exhibits shall be certified without cost. Failure on the part of the plaintiff to file a receipt is grounds for dismissal of the action. During the pendency and hearing of any and all judicial proceedings incident to the disciplinary action, the sanctions imposed upon the accused by the Department specified in the Department's final administrative decision shall, as a matter of public policy, remain in full force and effect in order to protect the public pending final resolution of any of the proceedings.
(Source: P.A. 99-230, eff. 8-3-15.)

(225 ILCS 106/175)
(Section scheduled to be repealed on January 1, 2026)
Sec. 175. Violations. Unless otherwise specified, a person found to have violated any provision of this Act is guilty of a Class A misdemeanor for the first offense and a Class 4 felony for second and subsequent offenses.
(Source: P.A. 89-33, eff. 1-1-96.)

(225 ILCS 106/180)
(Section scheduled to be repealed on January 1, 2026)
Sec. 180. Illinois Administrative Procedure Act; application. The Illinois Administrative Procedure Act is hereby expressly adopted and incorporated in this Act as if all of the provisions of the Act were included in this Act, except that the provision of paragraph (d) of Section 10-65 of the Illinois Administrative Procedure Act, which provides that at hearings the registrant or licensee has the right to show compliance with all lawful requirements for retention or continuation or renewal of the license, is specifically excluded. For the purpose of this Act, the notice required under Section 10-25 of the Illinois Administrative Procedure Act is considered sufficient when mailed to address of record of the licensee or applicant.
(Source: P.A. 99-230, eff. 8-3-15.)

(225 ILCS 106/185)
(Section scheduled to be repealed on January 1, 2026)
Sec. 185. Home rule. The regulation and licensing of a respiratory care practitioner is the exclusive power and function of the State. A home rule unit may not regulate or register respiratory care practitioners. This Section is a denial and limitation of home rule powers and functions under subsection (h) of Section 6 of Article VII of the Illinois Constitution.
(Source: P.A. 89-33, eff. 1-1-96.)

(225 ILCS 106/190)
(Section scheduled to be repealed on January 1, 2026)
Sec. 190. Consent order. At any point in the proceedings as provided in Sections 90 through 105 and Section 125, both parties may agree to a negotiated consent order. The consent order shall be final upon signature of the Secretary.
(Source: P.A. 99-230, eff. 8-3-15.)

(225 ILCS 106/195)
(Section scheduled to be repealed on January 1, 2026)
Sec. 195. Confidentiality. All information collected by the Department in the course of an examination or investigation of a licensee or applicant, including, but not limited to, any complaint against a licensee filed with the Department and information collected to investigate any such complaint, shall be maintained for the confidential use of the Department and shall not be disclosed. The Department shall not disclose the information to anyone other than law enforcement officials, regulatory agencies that have an appropriate regulatory interest as determined by the Secretary, or a party presenting a lawful subpoena to the Department. Information and documents disclosed to a federal, State, county, or local law enforcement agency shall not be disclosed by the agency for any purpose to any other agency or person. A formal complaint filed against a licensee by the Department or any order issued by the Department against a licensee or applicant shall be a public record, except as otherwise prohibited by law.
(Source: P.A. 99-230, eff. 8-3-15.)

(225 ILCS 106/900)
Sec. 900. (Amendatory provisions; text omitted).
(Source: P.A. 89-33, eff. 1-1-96; text omitted.)



225 ILCS 107/ - Professional Counselor and Clinical Professional Counselor Licensing and Practice Act.

(225 ILCS 107/1)
(Section scheduled to be repealed on January 1, 2023)
Sec. 1. Short title. This Act may be cited as the Professional Counselor and Clinical Professional Counselor Licensing and Practice Act.
(Source: P.A. 97-706, eff. 6-25-12.)

(225 ILCS 107/5)
(Section scheduled to be repealed on January 1, 2023)
Sec. 5. Declaration of public policy. The practice of professional counseling and clinical professional counseling is hereby declared to affect the public health, safety and welfare, and to be subject to regulation in the public interest. The purpose of the Act is to protect and benefit the public by setting standards of qualifications, education, training, and experience for those who seek to engage in the independent practice of clinical professional counseling and in the practice of professional counseling in the State of Illinois and to obtain a license and hold the title of professional counselor, to promote high standards of professional performance for those licensed to practice professional counseling and clinical professional counseling in the State of Illinois, and to protect the public from unprofessional conduct by persons licensed to practice professional counseling and the independent practice of clinical professional counseling.
(Source: P.A. 97-706, eff. 6-25-12.)

(225 ILCS 107/10)
(Section scheduled to be repealed on January 1, 2023)
Sec. 10. Definitions. As used in this Act:
"Address of record" means the designated address recorded by the Department in the applicant's or licensee's application file or license file as maintained by the Department's licensure maintenance unit. It is the duty of the applicant or licensee to inform the Department of any change of address and those changes must be made either through the Department's website or by contacting the Department.
"Department" means the Department of Financial and Professional Regulation.
"Board" means the Professional Counselor Licensing and Disciplinary Board as appointed by the Secretary.
"Person" means an individual, association, partnership, or corporation.
"Professional counseling" means the provision of services to individuals, couples, groups, families, and organizations in any one or more of the fields of professional counseling. "Professional counseling" includes the therapeutic process of: (i) conducting assessments and diagnosing for the purpose of establishing treatment goals and objectives and (ii) planning, implementing, and evaluating treatment plans using treatment interventions to facilitate human development and to identify and remediate mental, emotional, or behavioral disorders and associated distresses that interfere with mental health.
Professional counseling may also include clinical professional counseling as long as it is not conducted in independent private practice as defined in this Act.
"Clinical professional counseling" means the provision of professional counseling and mental health services, which includes, but is not limited to, the application of clinical counseling theory and techniques to prevent and alleviate mental and emotional disorders and psychopathology and to promote optimal mental health, rehabilitation, treatment, testing, assessment, and evaluation. "Clinical professional counseling" may include the practice of professional counseling as defined in this Act. It also includes clinical counseling and psychotherapy in a professional relationship to assist individuals, couples, families, groups, and organizations to alleviate emotional disorders, to understand conscious and unconscious motivation, to resolve emotional, relationship, and attitudinal conflicts, and to modify behaviors that interfere with effective emotional, social, adaptive, and intellectual functioning.
"Licensed professional counselor" and "professional counselor" means a person who holds a license authorizing the practice of professional counseling as defined in this Act.
"Licensed clinical professional counselor" and "clinical professional counselor" means a person who holds a license authorizing the independent practice of clinical professional counseling in private practice as defined in this Act.
"Independent private practice of clinical professional counseling" means the application of clinical professional counseling knowledge and skills by a licensed clinical professional counselor who regulates and is responsible for her or his own practice or treatment procedures.
"Clinical supervision" or "supervision" means review of aspects of counseling and case management in a face-to-face meeting with the person under supervision.
"Qualified supervisor" or "qualified clinical supervisor" means any person who is a licensed clinical professional counselor, licensed clinical social worker, licensed clinical psychologist, psychiatrist as defined in Section 1-121 of the Mental Health and Developmental Disabilities Code, or other supervisor as defined by rule. A qualified supervisor may be provided at the applicant's place of work, or may be hired by the applicant to provide supervision.
"License" means that which is required to practice professional counseling or clinical professional counseling as defined in this Act.
"Secretary" means the Secretary of Financial and Professional Regulation.
"Volunteer" means a person performing services without compensation for a nonprofit organization, a nonprofit corporation, a hospital, a governmental entity, or a private business, other than reimbursement for actual expenses incurred. "Volunteer" includes a person serving as a director, officer, trustee, or direct service volunteer.
(Source: P.A. 97-706, eff. 6-25-12.)

(225 ILCS 107/15)
(Section scheduled to be repealed on January 1, 2023)
Sec. 15. Exemptions.
(a) This Act does not prohibit any persons legally regulated in this State by any other Act from engaging in the practice for which they are authorized as long as they do not represent themselves by the title of "professional counselor", "licensed professional counselor", "clinical professional counselor", or "licensed clinical professional counselor". This Act does not prohibit the practice of nonregulated professions whose practitioners are engaged in the delivery of human services as long as these practitioners do not represent themselves as or use the title of "professional counselor", "licensed professional counselor", "clinical professional counselor", or "licensed clinical professional counselor".
(b) Nothing in this Act shall be construed to limit the activities and services of a student, intern, or resident in professional counseling or clinical professional counseling seeking to fulfill educational requirements in order to qualify for a license under this Act if (i) these activities and services constitute a part of the student's supervised course of study, (ii) the activities and services are not conducted in an independent practice, as defined in this Act, (iii) the activities and services are supervised as specified in this Act, and (iv) the student, intern, or resident is designated by a title "intern" or "resident" or other designation of trainee status. Nothing contained in this Section shall be construed to permit students, interns, or residents to offer their services as professional counselors or clinical professional counselors to any other person, other than as specifically excepted in this Section, unless they have been licensed under this Act.
(b-5) Nothing in this Act shall be construed to limit the activities and services of individuals seeking to fulfill post-degree experience requirements in order to qualify for licensing as a clinical professional counselor under this Act, so long as the individual is not engaged in the independent private practice of clinical professional counseling as defined in this Act, and is in compliance with all applicable regulations regarding supervision including, but not limited to, the requirement that the supervised experience must be under the order, control, and full professional responsibility of their supervisor. The Department may, by rule, adopt further limitations on individuals practicing under this subsection.
(c) Corporations, partnerships, and associations may employ practicum students, interns, or post-degree candidates seeking to fulfill educational requirements or the professional experience requirements needed to qualify for a license under this Act if their activities and services constitute a part of the student's supervised course of study or post-degree professional experience requirements. Nothing in this paragraph shall prohibit a corporation, partnership, or association from contracting with a licensed health care professional to provide services that they are licensed to provide.
(d) Nothing in this Act shall prevent the employment, by a professional counselor or clinical professional counselor, person, association, partnership, or a corporation furnishing professional counseling or clinical professional counseling services for remuneration, of persons not licensed as professional counselors or clinical professional counselors under this Act to perform services in various capacities as needed if these persons are not in any manner held out to the public or do not hold themselves out to the public by any title or designation stating or implying that they are professional counselors or clinical professional counselors.
(e) Nothing in this Act shall be construed to limit the services of a person, not licensed under the provisions of this Act, in the employ of a federal, State, county, or municipal agency or other political subdivision or not-for-profit corporation providing human services if (1) the services are a part of the duties in his or her salaried position, (2) the services are performed solely on behalf of his or her employer, and (3) that person does not in any manner represent himself or herself as or use the title of "professional counselor", "licensed professional counselor", "clinical professional counselor", or "licensed clinical professional counselor".
(f) Duly recognized members of any religious organization shall not be restricted from functioning in their ministerial capacity provided they do not represent themselves as being professional counselors or clinical professional counselors, or as providing "professional counseling" or "clinical professional counseling". This Act shall not apply or be construed so as to apply to the employees or agents of a church or religious organization or an organization owned, controlled, or affiliated with a church or religious organization, unless the church, religious organization, or owned, controlled, or affiliated organization designates or holds these employees or agents out to the public as professional counselors or clinical professional counselors or holds out their services as being "professional counseling" or "clinical professional counseling".
(g) Nothing in this Act shall prohibit individuals not licensed under the provisions of this Act who work in self-help groups or programs or not-for-profit organizations from providing services in those groups, programs, or organizations, as long as those persons are not in any manner held out to the public as practicing professional counseling or clinical professional counseling, or do not hold themselves out to the public by any title or designation stating or implying that they are professional counselors or clinical professional counselors.
(h) Nothing in this Act shall be construed to limit the activities and use of the official title of "professional counselor" or "clinical professional counselor" on the part of a person not licensed under this Act who is an academic employee of a duly chartered institution of higher education and who holds educational and professional qualifications equivalent to those required for licensing under this Act, insofar as such activities are performed in the person's role as an academic employee, or insofar as such person engages in public speaking with or without remuneration.
(i) Nothing in this Act shall be construed to require licensure under this Act or limit the services of a school counselor certified by the State Teacher Certification Board and employed as authorized by Section 10-22-24a or any other provision of the School Code as long as that person is not in any manner held out to the public as a "professional counselor" or "clinical professional counselor" or does not hold out his or her services as being "professional counseling" or "clinical professional counseling".
(j) Nothing in this Act shall be construed to require any hospital, clinic, home health agency, hospice, or other entity that provides health care to employ or to contract with a person licensed under this Act to provide professional counseling or clinical professional counseling services. These persons may not hold themselves out or represent themselves to the public as being licensed under this Act.
(k) Nothing in this Act shall be construed to require licensure under this Act or limit the services of a person employed by a private elementary or secondary school who provides counseling within the scope of his or her employment as long as that person is not in any manner held out to the public as a "professional counselor" or "clinical professional counselor" or does not hold out his or her services as being "professional counseling" or "clinical professional counseling".
(l) Nothing in this Act shall be construed to require licensure under this Act or limit the services of a rape crisis counselor who is an employee or volunteer of a rape crisis organization as defined in Section 8-802.1 of the Code of Civil Procedure as long as that person is not in any manner held out to the public as a "professional counselor" or "clinical professional counselor" or does not hold out his or her services as being "professional counseling" or "clinical professional counseling".
(m) Nothing in this Act shall be construed to prevent any licensed social worker, licensed clinical social worker, or licensed clinical psychologist from practicing professional counseling as long as that person is not in any manner held out to the public as a "professional counselor" or "clinical professional counselor" or does not hold out his or her services as being "professional counseling" or "clinical professional counseling".
(n) Nothing in this Act shall be construed to limit the activities and use of the official title of "professional counselor" or "clinical professional counselor" on the part of a person not licensed under this Act who is a physician licensed to practice medicine in all of its branches under the Medical Practice Act of 1987.
(o) Nothing in this Act shall be construed to require licensure under this Act or limit the services of a domestic violence counselor who is an employee or volunteer of a domestic violence program as defined in Section 227 of the Illinois Domestic Violence Act of 1986.
(Source: P.A. 97-706, eff. 6-25-12.)

(225 ILCS 107/18)
(Section scheduled to be repealed on January 1, 2023)
Sec. 18. Provision of clinical services by licensed professional counselors; scope of practice.
(a) Licensed professional counselors may not engage in the independent practice of clinical professional counseling without a clinical professional counselor license.
(b) In an independent private practice, a licensed professional counselor must practice at all times under the order, control, and full professional responsibility of a licensed clinical professional counselor, a licensed clinical social worker, a licensed clinical psychologist, or a psychiatrist as defined in Section 1-121 of the Mental Health and Developmental Disabilities Code.
(c) When providing clinical professional counseling as set forth in this Act, a licensed professional counselor may not represent himself or herself as a sole or independent practitioner and may not use the title "clinical professional counselor" or "licensed clinical professional counselor". A licensed professional counselor providing clinical professional counseling shall always operate and represent himself or herself as providing services through or as a part of a group practice or through a clinical supervisor's practice, and the licensed professional counselor shall have no ownership interest in either type of practice. Licensed professional counselors providing clinical services shall provide the name and contact information of the licensed professional counselor's supervisor to all clients.
(d) Nothing in this Act shall be construed to limit licensed professional counselors from owning or engaging in sole or other type of practice or from using the title "licensed professional counselor" or "professional counselor" when providing social services that do not fall within the definition of professional counseling or clinical professional counseling as set forth in this Act.
(e) The Department may adopt rules necessary to implement this Section.
(Source: P.A. 97-706, eff. 6-25-12.)

(225 ILCS 107/20)
(Section scheduled to be repealed on January 1, 2023)
Sec. 20. Restrictions and limitations.
(a) No person shall, without a valid license as a professional counselor issued by the Department: (i) in any manner hold himself or herself out to the public as a professional counselor under this Act; (ii) attach the title "professional counselor" or "licensed professional counselor"; or (iii) offer to render or render to individuals, corporations, or the public professional counseling services.
(b) No person shall, without a valid license as a clinical professional counselor issued by the Department: (i) in any manner hold himself or herself out to the public as a clinical professional counselor or licensed clinical professional counselor under this Act; (ii) attach the title "clinical professional counselor" or "licensed clinical professional counselor"; or (iii) offer to render to individuals, corporations, or the public clinical professional counseling services.
(c) (Blank).
(d) No association, limited liability company, professional limited liability company, or partnership shall provide, attempt to provide, or offer to provide clinical professional counseling or professional counseling services unless every member, partner, and employee of the association, limited liability company, professional limited liability company, or partnership who practices professional counseling or clinical professional counseling or who renders professional counseling or clinical professional counseling services holds a currently valid license issued under this Act. No business shall provide, attempt to provide, or offer to provide professional counseling or clinical professional counseling services unless it is organized under the Professional Service Corporation Act or Professional Limited Liability Company Act.
(d-5) Nothing in this Act shall preclude individuals licensed under this Act from practicing directly or indirectly for a physician licensed to practice medicine in all its branches under the Medical Practice Act of 1987 or for any legal entity as provided under subsection (c) of Section 22.2 of the Medical Practice Act of 1987.
(e) Nothing in this Act shall be construed as permitting persons licensed as professional counselors or clinical professional counselors to engage in any manner in the practice of medicine in all its branches as defined by law in this State.
(f) When, in the course of providing professional counseling or clinical professional counseling services to any person, a professional counselor or clinical professional counselor licensed under this Act finds indication of a disease or condition that in his or her professional judgment requires professional service outside the scope of practice as defined in this Act, he or she shall refer that person to a physician licensed to practice medicine in all of its branches or another appropriate health care practitioner.
(Source: P.A. 99-227, eff. 8-3-15.)

(225 ILCS 107/21)
(Section scheduled to be repealed on January 1, 2023)
Sec. 21. Unlicensed practice; violation; civil penalty.
(a) Any person who practices, offers to practice, attempts to practice, or holds himself or herself out to practice as a clinical professional counselor or professional counselor without being licensed or exempt under this Act shall, in addition to any other penalty provided by law, pay a civil penalty to the Department in an amount not to exceed $10,000 for each offense, as determined by the Department. The civil penalty shall be assessed by the Department after a hearing is held in accordance with the provisions set forth in this Act regarding the provision of a hearing for the discipline of a licensee.
(b) The Department may investigate any actual, alleged, or suspected unlicensed activity.
(c) The civil penalty shall be paid within 60 days after the effective date of the order imposing the civil penalty. The order shall constitute a final judgment and may be filed and execution had thereon in the same manner as any judgment from any court of record.
(Source: P.A. 97-706, eff. 6-25-12.)

(225 ILCS 107/25)
(Section scheduled to be repealed on January 1, 2023)
Sec. 25. Powers and duties of the Department. Subject to the provisions of this Act, the Department may:
(a) Authorize examinations to ascertain the qualifications and fitness of applicants for licensing as professional counselors or clinical professional counselors and pass upon the qualifications of applicants for licensure by endorsement.
(b) Conduct hearings on proceedings to refuse to issue or renew or to revoke licenses or suspend, place on probation, censure, or reprimand or take any other disciplinary or non-disciplinary action with regard to a person licensed under this Act.
(c) Formulate rules and regulations required for the administration of this Act.
(d) Maintain rosters of the names and addresses of all licensees, and all persons whose licenses have been suspended, revoked, or denied renewal for cause within the previous calendar year. These rosters shall be available upon written request and payment of the required fee.
(e) Establish rules for determining approved graduate professional counseling, clinical professional counseling, psychology, rehabilitation counseling and similar programs.
(Source: P.A. 97-706, eff. 6-25-12.)

(225 ILCS 107/30) (from Ch. 111, par. 8451-30)
(Section scheduled to be repealed on January 1, 2023)
Sec. 30. Professional Counselor Licensing and Disciplinary Board.
(a) The Secretary shall appoint a Board which shall serve in an advisory capacity to the Secretary. The Board shall consist of 7 persons, 2 of whom are licensed solely as professional counselors, 3 of whom are licensed solely as clinical professional counselors, one full-time faculty member of an accredited college or university that is engaged in training professional counselors or clinical professional counselors who possesses the qualifications substantially equivalent to the education and experience requirements for a professional counselor or clinical professional counselor, and one member of the public who is not a licensed health care provider. In appointing members of the Board, the Secretary shall give due consideration to the adequate representation of the various fields of counseling. In appointing members of the Board, the Secretary shall give due consideration to recommendations by members of the professions of professional counseling and clinical professional counseling, the Statewide organizations representing the interests of professional counselors and clinical professional counselors, organizations representing the interests of academic programs, rehabilitation counseling programs, and approved counseling programs in the State of Illinois.
(b) Members shall be appointed for and shall serve 4 year terms and until their successors are appointed and qualified. No member of the Board shall serve more than 2 full consecutive terms. Any appointment to fill a vacancy shall be for the unexpired portion of the term.
(c) The membership of the Board should reasonably reflect representation from different geographic areas of Illinois.
(d) (Blank).
(e) The Secretary shall have the authority to remove or suspend any member for cause at any time prior to the expiration of his or her term. The Secretary shall be the sole arbiter of cause.
(f) The Board shall annually elect one of its members as chairperson.
(g) The members of the Board shall be reimbursed for all legitimate, necessary, and authorized expenses incurred in attending the meetings of the Board.
(h) The Board may make recommendations on matters relating to approving graduate counseling, rehabilitation counseling, psychology, and related programs.
(i) The Board may make recommendations on matters relating to continuing education including the number of hours necessary for license renewal, waivers for those unable to meet such requirements, and acceptable course content. These recommendations shall not impose an undue burden on the Department or an unreasonable restriction on those seeking license renewal.
(j) The Secretary shall give due consideration to all recommendations of the Board.
(k) Four members of the Board shall constitute a quorum. A quorum is required for all Board decisions.
(l) Members of the Board shall have no criminal, civil, or professional liability in an action based upon a disciplinary proceeding or other activity performed in good faith as a member of the Board, except for willful or wanton misconduct.
(Source: P.A. 100-201, eff. 8-18-17.)

(225 ILCS 107/35)
(Section scheduled to be repealed on January 1, 2023)
Sec. 35. Application for original license. Applications for original licenses shall be made to the Department on forms prescribed by the Department and accompanied by the required fee which is not refundable. All applications shall contain such information that, in the judgment of the Department, will enable the Department to pass on the qualifications of the applicant for a license to practice as a licensed professional counselor or licensed clinical professional counselor.
(Source: P.A. 87-1011.)

(225 ILCS 107/37)
(Section scheduled to be repealed on January 1, 2023)
Sec. 37. Social Security Number on license application. In addition to any other information required to be contained in the application, every application for an original license under this Act shall include the applicant's Social Security Number, which shall be retained in the agency's records pertaining to the license. As soon as practical, the Department shall assign a customer's identification number to each applicant for a license.
Every application for a renewal or restored license shall require the applicant's customer identification number.
(Source: P.A. 97-400, eff. 1-1-12.)

(225 ILCS 107/40)
(Section scheduled to be repealed on January 1, 2023)
Sec. 40. Examination; failure or refusal to take examination.
(a) The Department shall authorize examinations of applicants at such times and places as it may determine. The examinations shall be of a character to fairly test the competence and qualifications of the applicants to practice professional counseling or clinical professional counseling.
(b) Applicants for examination shall pay, either to the Department or to the designated testing service, a fee covering the cost of providing the examination. Failure to appear for the examination on the scheduled date at the time and place specified after the applicant's application for examination has been received and acknowledged by the Department or the designated testing service shall result in forfeiture of the examination fee.
(c) If an applicant neglects, fails, or refuses to take an examination or fails to pass an examination for a license under this Act within 3 years after filing an application, the application will be denied. However, the applicant may thereafter submit a new application accompanied by the required fee. The applicant shall meet the requirements in force at the time of making the new application.
(d) The Department may employ consultants for the purpose of preparing and conducting examinations.
(Source: P.A. 87-1011; 87-1269.)

(225 ILCS 107/45)
(Section scheduled to be repealed on January 1, 2023)
Sec. 45. Qualifications for a license.
(a) Professional counselor. A person is qualified to be licensed as a licensed professional counselor, and the Department shall issue a license authorizing the practice of professional counseling to an applicant who:
(1) has applied in writing on the prescribed form and

has paid the required fee;

(2) is at least 21 years of age and has not engaged

in conduct or activities which would constitute grounds for discipline under this Act;

(3) is a graduate of:
(A) a master's or doctoral level program in the

field of counseling, rehabilitation counseling, psychology, or similar degree program approved by the Department; or

(B) in the case of an applicant who applied for

licensure before the effective date of this amendatory Act of the 96th General Assembly, an approved baccalaureate program in human services or similar degree program approved by the Department and can document the equivalent of 5 years of full-time satisfactory supervised experience, as established by rule, under a qualified supervisor;

(4) has passed an examination for the practice of

professional counseling as authorized by the Department; and

(5) has paid the fees required by this Act.
Any person who has received certification by any State or national organization whose standards are accepted by the Department as being substantially similar to the standards in this Act may apply for a professional counselor license and need not be examined further.
(b) Clinical professional counselor. A person is qualified to be licensed as a clinical professional counselor, and the Department shall issue a license authorizing the practice of clinical professional counseling to an applicant who:
(1) has applied in writing on the prescribed form and

has paid the required fee;

(2) is at least 21 years of age and has not engaged

in conduct or activities which would constitute grounds for discipline under this Act;

(3) is a graduate of:
(A) a master's level program in the field of

counseling, rehabilitation counseling, psychology, or similar degree program approved by the Department and has completed the equivalent of 2 years full-time satisfactory supervised employment or experience working as a clinical counselor under the direction of a qualified supervisor subsequent to the degree; or

(B) a doctoral program in the field of

counseling, rehabilitation counseling, psychology, or similar program approved by the Department and has completed the equivalent of 2 years full-time satisfactory supervised employment or experience working as a clinical counselor under the direction of a qualified supervisor, at least one year of which is subsequent to the degree;

(4) has passed the examination for the practice of

clinical professional counseling as authorized by the Department; and

(5) has paid the fees required by this Act.
Any person who has received certification or licensure by any State or national organization whose standards are accepted by the Department as being substantially similar to the standards in this Act may apply for a clinical professional counselor license, and need not be examined further.
(c) Examination for applicants under this Act shall be held at the discretion of the Department from time to time but not less than once each year. The examination used shall be authorized by the Department.
(d) Upon application and payment of the required fee, an applicant who has an active license as a clinical psychologist or a clinical social worker licensed under the laws of this State may, without examination, be granted registration as a licensed clinical professional counselor by the Department.
(Source: P.A. 96-1139, eff. 7-21-10; 97-706, eff. 6-25-12.)

(225 ILCS 107/50)
(Section scheduled to be repealed on January 1, 2023)
Sec. 50. Licenses; renewal; restoration; person in military service; inactive status.
(a) The expiration date and renewal period for each license issued under this Act shall be set by rule. As a condition for renewal of a license, the licensee shall be required to complete continuing education in accordance with rules established by the Department.
(b) Any person who has permitted a license to expire or who has a license on inactive status may have it restored by submitting an application to the Department and filing proof of fitness acceptable to the Department, to have the license restored, including, if appropriate, evidence which is satisfactory to the Department certifying the active practice of professional counseling or clinical professional counseling in another jurisdiction and by paying the required fee.
(c) If the person has not maintained an active practice in another jurisdiction which is satisfactory to the Department, the Department shall determine, by an evaluation program established by rule, the person's fitness to resume active status and shall establish procedures and requirements for restoration.
(d) However, any person whose license expired while he or she was (i) in federal service on active duty with the armed forces of the United States or the State Militia or (ii) in training or education under the supervision of the United States government prior to induction into the military service may have his or her license restored without paying any lapsed renewal fees if, within 2 years after the honorable termination of such service, training, or education, the Department is furnished with satisfactory evidence that the person has been so engaged and that such service, training, or education has been so terminated.
(e) A license to practice shall not be denied any applicant because of the applicant's race, religion, creed, national origin, political beliefs or activities, age, sex, sexual orientation, or physical impairment.
(f) Any person requesting restoration from inactive status shall (i) be required to pay the current renewal fee, (ii) meet continuing education requirements, and (iii) be required to restore his or her license as provided in this Act.
(Source: P.A. 97-706, eff. 6-25-12.)

(225 ILCS 107/55)
Sec. 55. (Repealed).
(Source: P.A. 90-580, eff. 5-21-98. Repealed by P.A. 92-719, eff. 7-25-02.)

(225 ILCS 107/60)
(Section scheduled to be repealed on January 1, 2023)
Sec. 60. Fees. The Department shall provide by rule for a schedule of fees for the administration and enforcement of this Act, including, but not limited to, original licensure, registration, renewal, and restoration. The fees shall be nonrefundable.
All fees, fines, and penalties collected under this Act shall be deposited into the General Professions Dedicated Fund and shall be appropriated to the Department for the ordinary and contingent expenses of the Department in the administration of this Act.
(Source: P.A. 97-706, eff. 6-25-12.)

(225 ILCS 107/65)
(Section scheduled to be repealed on January 1, 2023)
Sec. 65. Payments; penalty for insufficient funds. Any person who issues or delivers a check or other order to the Department that is returned to the Department unpaid by the financial institution upon which it is drawn shall pay to the Department, in addition to the amount already owed to the Department, a fine of $50. The fines imposed by this Section are in addition to any other discipline provided under this Act prohibiting unlicensed practice or practice on a nonrenewed license. The Department shall notify the person that payment of fees and fines shall be paid to the Department by certified check or money order within 30 calendar days after notification. If, after the expiration of 30 days from the date of the notification, the person has failed to submit the necessary remittance, the Department shall automatically terminate the license or certification or deny the application, without hearing. If, after termination or denial, the person seeks a license or certificate, he or she shall apply to the Department for restoration or issuance of the license or certificate and pay all fees and fines due to the Department. The Department may establish a fee for the processing of an application for restoration of a license to pay all costs and expenses of processing of this application. The Secretary may waive the fines due under this Section in individual cases where the Secretary finds that the fines would be unnecessarily burdensome.
(Source: P.A. 97-706, eff. 6-25-12.)

(225 ILCS 107/70)
(Section scheduled to be repealed on January 1, 2023)
Sec. 70. Endorsement. The Department may issue a license as a licensed professional counselor or licensed clinical professional counselor, without the required examination, to (i) an applicant licensed under the laws of another state or United States jurisdiction whose standards in the opinion of the Department, were substantially equivalent at the date of his or her licensure in the other jurisdiction to the requirements of this Act or (ii) any person who, at the time of licensure, possessed individual qualifications which were substantially equivalent to the requirements of this Act. Such an applicant shall pay all of the required fees.
Applicants have 3 years from the date of application to complete the application process. If the process has not been completed within 3 years, the application shall be denied, the fee forfeited, and the applicant must reapply and meet the requirements in effect at the time of reapplication.
(Source: P.A. 87-1011; 87-1269.)

(225 ILCS 107/75)
(Section scheduled to be repealed on January 1, 2023)
Sec. 75. Privileged communications and exceptions.
(a) No licensed professional counselor or licensed clinical professional counselor shall disclose any information acquired from persons consulting the counselor in a professional capacity, except that which may be voluntarily disclosed under the following circumstances:
(1) In the course of formally reporting, conferring,

or consulting with administrative superiors, colleagues, or consultants who share professional responsibility, in which instance all recipients of the information are similarly bound to regard the communication as privileged;

(2) With the written consent of the person who

provided the information;

(3) In the case of death or disability, with the

written consent of a personal representative, other person authorized to sue, or the beneficiary of an insurance policy on the person's life, health or physical condition;

(4) When a communication reveals the intended

commission of a crime or harmful act and such disclosure is judged necessary by the licensed professional counselor or licensed clinical professional counselor to protect any person from a clear, imminent risk of serious mental or physical harm or injury, or to forestall a serious threat to the public safety; or

(5) When the person waives the privilege by bringing

any public charges against the licensee.

(b) When the person is a minor under the laws of the State of Illinois and the information acquired by the licensed professional counselor or licensed clinical professional counselor indicates the minor was the victim or subject of a crime, the licensed professional counselor or licensed clinical professional counselor may be required to testify in any judicial proceedings in which the commission of that crime is the subject of inquiry when, after in camera review of the information that the licensed professional counselor or licensed clinical professional counselor acquired, the court determines that the interests of the minor in having the information held privileged are outweighed by the requirements of justice, the need to protect the public safety or the need to protect the minor, except as provided under the Abused and Neglected Child Reporting Act.
(c) Any person having access to records or anyone who participates in providing professional counseling or clinical professional counseling services, or, in providing any human services, is supervised by a licensed professional counselor or licensed clinical professional counselor, is similarly bound to regard all information and communications as privileged in accord with this Section.
(d) Nothing in this Act shall be construed to prohibit a licensed professional counselor or licensed clinical professional counselor from voluntarily testifying in court hearings concerning matters of adoption, child abuse, child neglect or other matters pertaining to children, except as provided under the Abused and Neglected Child Reporting Act and matters pertaining to adults with disabilities and older adults as set forth in the Adult Protective Services Act.
(e) The Mental Health and Developmental Disabilities Confidentiality Act is incorporated herein as if all of its provisions were included in this Act. In the event of a conflict between the application of this Section and the Mental Health and Developmental Disabilities Confidentiality Act to a specific situation, the provisions of the Mental Health and Developmental Disabilities Confidentiality Act shall control.
(f) Licensed professional counselors and licensed clinical professional counselors when performing professional counseling services or clinical professional counseling services shall comply with counselor licensure rules and laws contained in this Section and Section 80 of this Act regardless of their employment or work setting.
(Source: P.A. 97-706, eff. 6-25-12; 98-49, eff. 7-1-13.)

(225 ILCS 107/80)
(Section scheduled to be repealed on January 1, 2023)
Sec. 80. Grounds for discipline.
(a) The Department may refuse to issue, renew, or may revoke, suspend, place on probation, reprimand, or take other disciplinary or non-disciplinary action as the Department deems appropriate, including the issuance of fines not to exceed $10,000 for each violation, with regard to any license for any one or more of the following:
(1) Material misstatement in furnishing information

to the Department or to any other State agency.

(2) Violations or negligent or intentional disregard

of this Act or rules adopted under this Act.

(3) Conviction by plea of guilty or nolo contendere,

finding of guilt, jury verdict, or entry of judgment or by sentencing of any crime, including, but not limited to, convictions, preceding sentences of supervision, conditional discharge, or first offender probation, under the laws of any jurisdiction of the United States: (i) that is a felony or (ii) that is a misdemeanor, an essential element of which is dishonesty, or that is directly related to the practice of the profession.

(4) Fraud or any misrepresentation in applying for or

procuring a license under this Act or in connection with applying for renewal of a license under this Act.

(5) Professional incompetence or gross negligence in

the rendering of professional counseling or clinical professional counseling services.

(6) Malpractice.
(7) Aiding or assisting another person in violating

any provision of this Act or any rules.

(8) Failing to provide information within 60 days in

response to a written request made by the Department.

(9) Engaging in dishonorable, unethical, or

unprofessional conduct of a character likely to deceive, defraud, or harm the public and violating the rules of professional conduct adopted by the Department.

(10) Habitual or excessive use or abuse of drugs as

defined in law as controlled substances, alcohol, or any other substance which results in inability to practice with reasonable skill, judgment, or safety.

(11) Discipline by another jurisdiction, the District

of Columbia, territory, county, or governmental agency, if at least one of the grounds for the discipline is the same or substantially equivalent to those set forth in this Section.

(12) Directly or indirectly giving to or receiving

from any person, firm, corporation, partnership, or association any fee, commission, rebate or other form of compensation for any professional service not actually rendered. Nothing in this paragraph (12) affects any bona fide independent contractor or employment arrangements among health care professionals, health facilities, health care providers, or other entities, except as otherwise prohibited by law. Any employment arrangements may include provisions for compensation, health insurance, pension, or other employment benefits for the provision of services within the scope of the licensee's practice under this Act. Nothing in this paragraph (12) shall be construed to require an employment arrangement to receive professional fees for services rendered.

(13) A finding by the Board that the licensee, after

having the license placed on probationary status, has violated the terms of probation.

(14) Abandonment of a client.
(15) Willfully filing false reports relating to a

licensee's practice, including but not limited to false records filed with federal or State agencies or departments.

(16) Willfully failing to report an instance of

suspected child abuse or neglect as required by the Abused and Neglected Child Reporting Act and in matters pertaining to suspected abuse, neglect, financial exploitation, or self-neglect of adults with disabilities and older adults as set forth in the Adult Protective Services Act.

(17) Being named as a perpetrator in an indicated

report by the Department of Children and Family Services pursuant to the Abused and Neglected Child Reporting Act, and upon proof by clear and convincing evidence that the licensee has caused a child to be an abused child or neglected child as defined in the Abused and Neglected Child Reporting Act.

(18) Physical or mental illness or disability,

including, but not limited to, deterioration through the aging process or loss of abilities and skills which results in the inability to practice the profession with reasonable judgment, skill, or safety.

(19) Solicitation of professional services by using

false or misleading advertising.

(20) Allowing one's license under this Act to be used

by an unlicensed person in violation of this Act.

(21) A finding that licensure has been applied for or

obtained by fraudulent means.

(22) Practicing under a false or, except as provided

by law, an assumed name.

(23) Gross and willful overcharging for professional

services including filing statements for collection of fees or monies for which services are not rendered.

(24) Rendering professional counseling or clinical

professional counseling services without a license or practicing outside the scope of a license.

(25) Clinical supervisors failing to adequately and

responsibly monitor supervisees.

All fines imposed under this Section shall be paid within 60 days after the effective date of the order imposing the fine.
(b) The Department shall deny, without hearing, any application or renewal for a license under this Act to any person who has defaulted on an educational loan guaranteed by the Illinois Student Assistance Commission or any governmental agency of this State in accordance with item (5) of subsection (a) of Section 2105-15 of the Department of Professional Regulation Law of the Civil Administrative Code of Illinois.
(b-5) The Department may refuse to issue or may suspend without hearing, as provided for in the Code of Civil Procedure, the license of any person who fails to file a return, pay the tax, penalty, or interest shown in a filed return, or pay any final assessment of the tax, penalty, or interest as required by any tax Act administered by the Illinois Department of Revenue, until such time as the requirements of any such tax Act are satisfied in accordance with subsection (g) of Section 2105-15 of the Department of Professional Regulation Law of the Civil Administrative Code of Illinois.
(b-10) In cases where the Department of Healthcare and Family Services has previously determined a licensee or a potential licensee is more than 30 days delinquent in the payment of child support and has subsequently certified the delinquency to the Department, the Department may refuse to issue or renew or may revoke or suspend that person's license or may take other disciplinary action against that person based solely upon the certification of delinquency made by the Department of Healthcare and Family Services in accordance with item (5) of subsection (a) of Section 2105-15 of the Department of Professional Regulation Law of the Civil Administrative Code of Illinois.
(c) The determination by a court that a licensee is subject to involuntary admission or judicial admission as provided in the Mental Health and Developmental Disabilities Code will result in an automatic suspension of his or her license. The suspension will end upon a finding by a court that the licensee is no longer subject to involuntary admission or judicial admission, the issuance of an order so finding and discharging the patient, and the recommendation of the Board to the Secretary that the licensee be allowed to resume professional practice.
(c-5) In enforcing this Act, the Department, upon a showing of a possible violation, may compel an individual licensed to practice under this Act, or who has applied for licensure under this Act, to submit to a mental or physical examination, or both, as required by and at the expense of the Department. The Department may order the examining physician to present testimony concerning the mental or physical examination of the licensee or applicant. No information shall be excluded by reason of any common law or statutory privilege relating to communications between the licensee or applicant and the examining physician. The examining physicians shall be specifically designated by the Department. The individual to be examined may have, at his or her own expense, another physician of his or her choice present during all aspects of this examination. The examination shall be performed by a physician licensed to practice medicine in all its branches. Failure of an individual to submit to a mental or physical examination, when directed, shall result in an automatic suspension without hearing.
A person holding a license under this Act or who has applied for a license under this Act who, because of a physical or mental illness or disability, including, but not limited to, deterioration through the aging process or loss of motor skill, is unable to practice the profession with reasonable judgment, skill, or safety, may be required by the Department to submit to care, counseling, or treatment by physicians approved or designated by the Department as a condition, term, or restriction for continued, reinstated, or renewed licensure to practice. Submission to care, counseling, or treatment as required by the Department shall not be considered discipline of a license. If the licensee refuses to enter into a care, counseling, or treatment agreement or fails to abide by the terms of the agreement, the Department may file a complaint to revoke, suspend, or otherwise discipline the license of the individual. The Secretary may order the license suspended immediately, pending a hearing by the Department. Fines shall not be assessed in disciplinary actions involving physical or mental illness or impairment.
In instances in which the Secretary immediately suspends a person's license under this Section, a hearing on that person's license must be convened by the Department within 15 days after the suspension and completed without appreciable delay. The Department shall have the authority to review the subject individual's record of treatment and counseling regarding the impairment to the extent permitted by applicable federal statutes and regulations safeguarding the confidentiality of medical records.
An individual licensed under this Act and affected under this Section shall be afforded an opportunity to demonstrate to the Department that he or she can resume practice in compliance with acceptable and prevailing standards under the provisions of his or her license.
(d) (Blank).
(Source: P.A. 100-201, eff. 8-18-17.)

(225 ILCS 107/83)
(Section scheduled to be repealed on January 1, 2023)
Sec. 83. Suspension of license for failure to pay restitution. The Department, without further process or hearing, shall suspend the license or other authorization to practice of any person issued under this Act who has been certified by court order as not having paid restitution to a person under Section 8A-3.5 of the Illinois Public Aid Code or under Section 17-10.5 or 46-1 of the Criminal Code of 1961 or the Criminal Code of 2012. A person whose license or other authorization to practice is suspended under this Section is prohibited from practicing until the restitution is made in full.
(Source: P.A. 96-1551, eff. 7-1-11; 97-1150, eff. 1-25-13.)

(225 ILCS 107/85)
(Section scheduled to be repealed on January 1, 2023)
Sec. 85. Violations; injunction; cease and desist order.
(a) If any person violates the provisions of this Act, the Secretary may, in the name of the People of the State of Illinois, through the Attorney General of the State of Illinois or the State's Attorney of the county in which the violation is alleged to have occurred, petition for an order enjoining the violation or for an order enforcing compliance with this Act. Upon the filing of a verified petition, the court with appropriate jurisdiction may issue a temporary restraining order without notice or bond, and may preliminarily and permanently enjoin the violation. If it is established that the person has violated or is violating the injunction, the court may punish the offender for contempt of court. Proceedings under this Section are in addition to all other remedies and penalties provided by this Act.
(b) If any person holds himself or herself out as being a licensed professional counselor or licensed clinical professional counselor under this Act and is not licensed to do so, then any licensed professional counselor, licensed clinical professional counselor, interested party, or any person injured thereby may petition for relief as provided in subsection (a) of this Section.
(c) Whenever, in the opinion of the Department, a person violates any provision of this Act, the Department may issue a rule to show cause why an order to cease and desist should not be entered against that person. The rule shall clearly set forth the grounds relied upon by the Department and shall allow at least 7 days from the date of the rule to file an answer satisfactory to the Department. Failure to answer to the satisfaction of the Department shall cause an order to cease and desist to be issued.
(Source: P.A. 97-706, eff. 6-25-12.)

(225 ILCS 107/90)
(Section scheduled to be repealed on January 1, 2023)
Sec. 90. Investigations; notice and hearing. The Department may investigate the actions of any applicant or any person holding or claiming to hold a license. The Department shall, before refusing to issue or renew a license or disciplining a licensee under Section 80 of this Act, at least 30 days prior to the date set for the hearing, (i) notify the accused, in writing, of any charges made and the time and place for the hearing on the charges, (ii) direct him or her to file a written answer to the charges with the Board under oath within 20 days after the service of the notice, and (iii) inform the applicant or licensee that failure to file an answer shall result in default being taken against the applicant or licensee. At the time and place fixed in the notice, the Department shall proceed to hear the charges, and the parties or their counsel shall be accorded ample opportunity to present any pertinent statements, testimony, evidence, and arguments. The Department may continue the hearing from time to time. In case the person, after receiving the notice, fails to answer, his or her license, may, in the discretion of the Department, be revoked, suspended, placed on probationary status, or the Department may take whatever disciplinary action considered proper, including limiting the scope, nature, or extent of the person's practice or the imposition of a fine, without a hearing, if the act or acts charged constitute sufficient grounds for that action under the Act. The written notice and any notice in the subsequent proceeding may be served by registered or certified mail to the licensee's address of record.
(Source: P.A. 97-706, eff. 6-25-12.)

(225 ILCS 107/93)
(Section scheduled to be repealed on January 1, 2023)
Sec. 93. Confidentiality. All information collected by the Department in the course of an examination or investigation of a licensee or applicant, including, but not limited to, any complaint against a licensee filed with the Department and information collected to investigate any such complaint, shall be maintained for the confidential use of the Department and shall not be disclosed. The Department may not disclose the information to anyone other than law enforcement officials, other regulatory agencies that have an appropriate regulatory interest as determined by the Secretary, or a party presenting a lawful subpoena to the Department. Information and documents disclosed to a federal, State, county, or local law enforcement agency shall not be disclosed by the agency for any purpose to any other agency or person. A formal complaint filed against a licensee by the Department or any order issued by the Department against a licensee or applicant shall be a public record, except as otherwise prohibited by law.
(Source: P.A. 97-706, eff. 6-25-12.)

(225 ILCS 107/95)
(Section scheduled to be repealed on January 1, 2023)
Sec. 95. Record of proceedings; transcript. The Department, at its expense, shall preserve a record of all proceedings at the formal hearing of any case. The notice of hearing, complaint, all other documents in the nature of pleadings, written motions filed in the proceedings, the transcript of testimony, the report of the Board and orders of the Department shall be in the record of such proceeding.
(Source: P.A. 97-706, eff. 6-25-12.)

(225 ILCS 107/100)
(Section scheduled to be repealed on January 1, 2023)
Sec. 100. Subpoenas; oaths. The Department has the power to subpoena and bring before it any person to take the oral or written testimony or compel the production of any books, papers, records, or any other documents that the Secretary or his or her designee deems relevant or material to any investigation or hearing conducted by the Department, with the same fees and mileage and in the same manner as prescribed in civil cases in the courts of this State.
The Secretary, the designated hearing officer, any member of the Board, or a certified shorthand court reporter may administer oaths at any hearing which the Department conducts, and any other oaths authorized in any Act administered by the Department. Notwithstanding any other statute or Department rules to the contrary, all requests for testimony, production of documents, or records shall be in accordance with this Act.
(Source: P.A. 97-706, eff. 6-25-12.)

(225 ILCS 107/105)
(Section scheduled to be repealed on January 1, 2023)
Sec. 105. Compelling testimony. Any circuit court, upon application of the Department or the licensee, may enter an order requiring the attendance of witnesses and their testimony and the production of relevant documents, papers, files, books, and records in connection with any hearing or investigation. The court may compel obedience to its order by proceedings for contempt.
(Source: P.A. 97-706, eff. 6-25-12.)

(225 ILCS 107/110)
(Section scheduled to be repealed on January 1, 2023)
Sec. 110. Findings and recommendations. At the conclusion of the hearing, the Board shall present to the Secretary a written report of its findings of fact, conclusions of law, and recommendations. The report shall contain a finding whether the licensee violated this Act or failed to comply with the conditions required in this Act. The Board shall specify the nature of the violation or failure to comply, and shall make its recommendations to the Secretary.
The report of findings of fact, conclusions of law, and recommendation of the Board shall be the basis for the Department's order for refusing to issue, restore, or renew a license, or otherwise discipline a licensee. If the Secretary disagrees with the recommendations of the Board, the Secretary may issue an order in contravention of the Board recommendations. The finding is not admissible in evidence against the person in a criminal prosecution brought for the violation of this Act, but the hearing and findings are not a bar to a criminal prosecution brought for the violation of this Act.
(Source: P.A. 97-706, eff. 6-25-12.)

(225 ILCS 107/115)
(Section scheduled to be repealed on January 1, 2023)
Sec. 115. Motion for rehearing. In any hearing involving the refusal to issue or renew a license, or the discipline of a licensee, a copy of the Board's report shall be served upon the applicant or licensee by the Department, either personally or as provided in this Act for the service of the notice of hearing. Within 20 days after such service, the applicant or licensee may present to the Department a motion in writing for a rehearing which shall specify the particular grounds for rehearing. If no motion for a rehearing is filed, then upon the expiration of the time specified for filing such a motion, or if a motion for rehearing is denied, then upon such denial, the Secretary may enter an order in accordance with recommendations of the Board, except as provided in Section 120 of this Act. If the applicant or licensee requests and pays for a transcript of the record within the time for filing a motion for rehearing, the 20-day period within which a motion may be filed shall commence upon the delivery of the transcript to the applicant or licensee.
(Source: P.A. 97-706, eff. 6-25-12.)

(225 ILCS 107/120)
(Section scheduled to be repealed on January 1, 2023)
Sec. 120. Order for rehearing. Whenever the Secretary is not satisfied that substantial justice has been done in the revocation, suspension or refusal to issue or renew a license or the discipline of a licensee, the Secretary may order a rehearing by the same or other hearing officers.
(Source: P.A. 97-706, eff. 6-25-12.)

(225 ILCS 107/125)
(Section scheduled to be repealed on January 1, 2023)
Sec. 125. Appointment of a hearing officer. The Secretary has the authority to appoint any attorney licensed to practice law in the State of Illinois to serve as the hearing officer in any action for refusal to issue or renew a license or permit or to discipline a licensee. The hearing officer has full authority to conduct the hearing. The hearing officer shall report his or her findings of fact, conclusions of law, and recommendations to the Board and to the Secretary. The Board shall have 60 calendar days from receipt of the report to review it and to present its findings of fact, conclusions of law and recommendation to the Secretary. If the Board does not present its report within the 60 day period, the Secretary may issue an order based on the report of the hearing officer. If the Secretary disagrees with the recommendation of the Board or of the hearing officer, the Secretary may issue an order in contravention of the recommendation.
(Source: P.A. 97-706, eff. 6-25-12.)

(225 ILCS 107/130)
(Section scheduled to be repealed on January 1, 2023)
Sec. 130. Order or certified copy; prima facie proof. An order or certified copy thereof, over the seal of the Department and purporting to be signed by the Secretary, is prima facie proof that:
(a) the signature is the genuine signature of the Secretary; and
(b) the Secretary is duly appointed and qualified.
(Source: P.A. 97-706, eff. 6-25-12.)

(225 ILCS 107/135)
(Section scheduled to be repealed on January 1, 2023)
Sec. 135. Restoration of license from discipline. At any time after the successful completion of a term of indefinite probation, suspension, or revocation of a license, the Department may restore the license to the licensee, unless, after an investigation and a hearing, the Secretary determines that restoration is not in the public interest or that the licensee has not been sufficiently rehabilitated to warrant the public trust. No person or entity whose license, certificate, or authority has been revoked as authorized in this Act may apply for restoration of that license, certification, or authority until such time as provided for in Article 2105 of the Department of Professional Regulation Law of the Civil Administrative Code of Illinois.
(Source: P.A. 97-706, eff. 6-25-12.)

(225 ILCS 107/140)
(Section scheduled to be repealed on January 1, 2023)
Sec. 140. Surrender of license. Upon the revocation or suspension of a license, the licensee shall immediately surrender his or her license to the Department. If the licensee fails to do so, the Department has the right to seize the license.
(Source: P.A. 87-1011.)

(225 ILCS 107/145)
(Section scheduled to be repealed on January 1, 2023)
Sec. 145. Summary suspension of license. The Secretary may summarily suspend the license of a professional counselor or a clinical professional counselor without a hearing, simultaneously with the institution of proceedings for a hearing provided for in Section 90 of this Act, if the Secretary finds that the evidence indicates that the continuation of practice by the professional counselor or clinical professional counselor would constitute an imminent danger to the public. In the event that the Secretary summarily suspends the license of an individual without a hearing, a hearing must be commenced within 30 days after the suspension has occurred and shall be concluded as expeditiously as possible.
(Source: P.A. 97-706, eff. 6-25-12.)

(225 ILCS 107/150)
(Section scheduled to be repealed on January 1, 2023)
Sec. 150. Administrative review; venue.
(a) All final administrative decisions of the Department are subject to judicial review pursuant to the Administrative Review Law and its rules. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
(b) Proceedings for judicial review shall be commenced in the circuit court of the county in which the party applying for review resides, but if the party is not a resident of Illinois, the venue shall be in Sangamon County.
(Source: P.A. 87-1011.)

(225 ILCS 107/155)
(Section scheduled to be repealed on January 1, 2023)
Sec. 155. Certification of record; costs. The Department shall not be required to certify any record to the court, to file an answer in court, or to otherwise appear in any court in a judicial review proceeding, unless and until the Department has received from the plaintiff payment of the costs of furnishing and certifying the record, which costs shall be determined by the Department. Exhibits shall be certified without cost. Failure on the part of the plaintiff to file the receipt in court is grounds for dismissal of the action.
(Source: P.A. 97-706, eff. 6-25-12.)

(225 ILCS 107/160)
(Section scheduled to be repealed on January 1, 2023)
Sec. 160. Violations.
(a) Unless otherwise specified, any person found to have violated any Section of this Act other than this Section is guilty of a Class A misdemeanor for the first offense.
(b) Each of the following acts is a Class A misdemeanor for the first offense and a Class 4 felony for a second or subsequent offense:
(1) the making of any willfully false oath or

affirmation in any matter or proceeding where an oath or affirmation is required by this Act;

(2) using or attempting to use an inactive,

suspended, or revoked license or the license of another, impersonating another licensee, or practicing clinical professional counseling or professional counseling as defined by this Act, or using the title "clinical professional counselor" or "professional counselor" while one's license is inactive, suspended, or revoked;

(3) the practice, attempt to practice, or offer to

practice clinical professional counseling or professional counseling as defined by this Act, without the appropriate license; each day of practicing or attempting to practice, and each instance of offering to practice, without the appropriate license constitutes a separate offense;

(4) advertising or displaying any sign or card or

other device that might indicate to the public that the person or entity is entitled to practice as a licensed professional counselor or licensed clinical professional counselor, unless that person holds an active license as a licensed professional counselor or licensed clinical professional counselor; and

(5) obtaining or attempting to obtain a license by

fraud.

(Source: P.A. 97-706, eff. 6-25-12.)

(225 ILCS 107/165)
(Section scheduled to be repealed on January 1, 2023)
Sec. 165. Administrative Procedure Act; application. The Illinois Administrative Procedure Act is hereby expressly adopted and incorporated in this Act as if all of the provisions of such Act were included in this Act, except that the provisions of subsection (d) of Section 10-65 of the Illinois Administrative Procedure Act that provides that at hearings the clinical professional counselor or professional counselor has the right to show compliance with all lawful requirements for retention, continuation, or renewal of the license is specifically excluded. For the purposes of this Act the notice required under Section 10-25 of the Illinois Administrative Procedure Act is deemed sufficient when mailed to the last known address of record of a party.
(Source: P.A. 97-706, eff. 6-25-12.)

(225 ILCS 107/170)
(Section scheduled to be repealed on January 1, 2023)
Sec. 170. Home rule. The regulation and licensing of the practice of professional counseling and clinical professional counseling are exclusive powers and functions of the State. A home rule unit may not regulate or license professional counselors or clinical professional counselors. This Section is a denial and limitation of home rule powers and functions under subsection (h) of Section 6 of Article VII of the Illinois Constitution.
(Source: P.A. 87-1011.)



225 ILCS 109/ - Sex Offender Evaluation and Treatment Provider Act.

(225 ILCS 109/1)
Sec. 1. Short title. This Act may be cited as the Sex Offender Evaluation and Treatment Provider Act.
(Source: P.A. 97-1098, eff. 7-1-13.)

(225 ILCS 109/5)
Sec. 5. Declaration of public policy. The practice of sex offender evaluation and treatment in Illinois is hereby declared to affect the public health, safety and welfare, and to be subject to regulations in the public interest. The purpose of this Act is to establish standards of qualifications for sex offender evaluators and sex offender treatment providers, thereby protecting the public from persons who are unauthorized or unqualified to represent themselves as licensed sex offender evaluators and sex offender treatment providers, and from unprofessional conduct by persons licensed to practice sex offender evaluation and treatment.
(Source: P.A. 97-1098, eff. 7-1-13.)

(225 ILCS 109/10)
Sec. 10. Definitions. As used in this Act:
"Address of record" means the designated address recorded by the Department in the applicant's or licensee's application file or license file maintained by the Department's licensure maintenance unit.
"Associate sex offender provider" means a person licensed under this Act to conduct sex offender evaluations or provide sex offender treatment services under the supervision of a licensed sex offender evaluator or a licensed sex offender treatment provider.
"Board" means the Sex Offender Evaluation and Treatment Licensing and Disciplinary Board.
"Department" means the Department of Financial and Professional Regulation.
"Licensee" means a person who has obtained a license under this Act.
"Secretary" means the Secretary of Financial and Professional Regulation.
"Sex offender evaluation" means a sex-offender specific evaluation that systematically uses a variety of standardized measurements, assessments and information gathered collaterally and through face-to-face interviews. Sex-offender specific evaluations assess risk to the community; identify and document treatment and developmental needs, including safe and appropriate placement settings; determine amenability to treatment; and are the foundation of treatment, supervision, and placement recommendations.
"Sex offender evaluator" means a person licensed under this Act to conduct sex offender evaluations.
"Sex offender treatment" means a comprehensive set of planned therapeutic interventions and experiences to reduce the risk of further sexual offending and abusive behaviors by the offender. Treatment may include adjunct therapies to address the unique needs of the individual, but must include offense specific services by a treatment provider who meets the qualifications in Section 30 of this Act. Treatment focuses on the situations, thoughts, feelings, and behavior that have preceded and followed past offending (abuse cycles) and promotes change in each area relevant to the risk of continued abusive, offending, or deviant sexual behaviors. Due to the heterogeneity of the persons who commit sex offenses, treatment is provided based on the individualized evaluation and assessment. Treatment is designed to stop sex offending and abusive behavior, while increasing the offender's ability to function as a healthy, pro-social member of the community. Progress in treatment is measured by change rather than the passage of time.
"Sex offender treatment provider" means a person licensed under this Act to provide sex offender treatment.
(Source: P.A. 97-1098, eff. 7-1-13.)

(225 ILCS 109/15)
Sec. 15. Duties of the Department. The Department shall exercise the powers and duties prescribed by the Civil Administrative Code of Illinois for administration of licensing acts and shall exercise other powers and duties necessary for effectuating the purpose of this Act. The Department shall adopt rules to implement, interpret, or make specific the provisions and purposes of this Act.
(Source: P.A. 97-1098, eff. 7-1-13.)

(225 ILCS 109/20)
Sec. 20. Sex Offender Evaluation and Treatment Provider Licensing and Disciplinary Board.
(a) There is established within the Department the Sex Offender Evaluation and Treatment Licensing and Disciplinary Board to be appointed by the Secretary. The Board shall be composed of 8 persons who shall serve in an advisory capacity to the Secretary. The Board shall elect a chairperson and a vice chairperson.
(b) In appointing members of the Board, the Secretary shall give due consideration to recommendations by members of the profession of sex offender evaluation and treatment.
(c) Three members of the Board shall be sex offender evaluation or treatment providers, or both, who have been in active practice for at least 5 years immediately preceding their appointment. The appointees shall be licensed under this Act.
(d) One member shall represent the Department of Corrections.
(e) One member shall represent the Department of Human Services.
(f) One member shall represent the Administrative Office of the Illinois Courts representing the interests of probation services.
(g) One member shall represent the Sex Offender Management Board.
(h) One member shall be representative of the general public who has no direct affiliation or work experience with the practice of sex offender evaluation and treatment and who clearly represents consumer interests.
(i) Board members shall be appointed for a term of 4 years, except that any person chosen to fill a vacancy shall be appointed only for the unexpired term of the Board member whom he or she shall succeed. Upon the expiration of his or her term of office, a Board member shall continue to serve until a successor is appointed and qualified. No member shall be reappointed to the Board for a term that would cause continuous service on the Board to be longer than 8 years.
(j) The membership of the Board shall reasonably reflect representation from the various geographic areas of the State.
(k) A member of the Board shall be immune from suit in any action based upon any disciplinary proceedings or other activities performed in good faith as a member of the Board.
(l) The Secretary may remove a member of the Board for any cause that, in the opinion of the Secretary, reasonably justifies termination.
(m) The Secretary may consider the recommendations of the Board on questions of standards of professional conduct, discipline, and qualification of candidates or licensees under this Act.
(n) The members of the Board shall be reimbursed for all legitimate, necessary, and authorized expenses.
(o) A majority of the Board members currently appointed shall constitute a quorum. A vacancy in the membership of the Board shall not impair the right of a quorum to exercise all the rights and perform all the duties of the Board.
(Source: P.A. 97-1098, eff. 7-1-13; 98-756, eff. 7-16-14.)

(225 ILCS 109/25)
Sec. 25. Application.
(a) Applications for original licensure shall be made to the Department in writing on forms prescribed by the Department and shall be accompanied by the appropriate documentation and the required fee, which fee is nonrefundable. An application shall require information as, in the judgment of the Department, will enable the Department to pass on the qualifications of the applicant for licensing.
(b) A license shall not be denied to an applicant because of the applicant's race, religion, creed, national origin, political beliefs or activities, age, sex, sexual orientation, or physical disability that does not affect a person's ability to practice with reasonable judgment, skill, or safety.
(Source: P.A. 97-1098, eff. 7-1-13.)

(225 ILCS 109/30)
Sec. 30. Social Security Number on license application. In addition to any other information required to be contained in the application, every application for an original, renewal, reinstated, or restored license under this Act shall include the applicant's Social Security number.
(Source: P.A. 97-1098, eff. 7-1-13.)

(225 ILCS 109/35)
Sec. 35. Qualifications for licensure.
(a)(1) A person is qualified for licensure as a sex offender evaluator if that person:
(A) has applied in writing on forms prepared and

furnished by the Department;

(B) has not engaged or is not engaged in any practice

or conduct that would be grounds for disciplining a licensee under Section 75 of this Act; and

(C) satisfies the licensure and experience

requirements of paragraph (2) of this subsection (a).

(2) A person who applies to the Department shall be issued a sex offender evaluator license by the Department if the person meets the qualifications set forth in paragraph (1) of this subsection (a) and provides evidence to the Department that the person:
(A) is a physician licensed to practice medicine in

all of its branches under the Medical Practice Act of 1987 or licensed under the laws of another state; an advanced practice registered nurse with psychiatric specialty licensed under the Nurse Practice Act or licensed under the laws of another state; a clinical psychologist licensed under the Clinical Psychologist Licensing Act or licensed under the laws of another state; a licensed clinical social worker licensed under the Clinical Social Work and Social Work Practice Act or licensed under the laws of another state; a licensed clinical professional counselor licensed under the Professional Counselor and Clinical Professional Counselor Licensing and Practice Act or licensed under the laws of another state; or a licensed marriage and family therapist licensed under the Marriage and Family Therapy Licensing Act or licensed under the laws of another state;

(B) has 400 hours of supervised experience in the

treatment or evaluation of sex offenders in the last 4 years, at least 200 of which are face-to-face therapy or evaluation with sex offenders;

(C) has completed at least 10 sex offender

evaluations under supervision in the past 4 years; and

(D) has at least 40 hours of documented training in

the specialty of sex offender evaluation, treatment, or management.

Until January 1, 2015, the requirements of subparagraphs (B) and (D) of paragraph (2) of this subsection (a) are satisfied if the applicant has been listed on the Sex Offender Management Board's Approved Provider List for a minimum of 2 years before application for licensure. Until January 1, 2015, the requirements of subparagraph (C) of paragraph (2) of this subsection (a) are satisfied if the applicant has completed at least 10 sex offender evaluations within the 4 years before application for licensure.
(b)(1) A person is qualified for licensure as a sex offender treatment provider if that person:
(A) has applied in writing on forms prepared and

furnished by the Department;

(B) has not engaged or is not engaged in any practice

or conduct that would be grounds for disciplining a licensee under Section 75 of this Act; and

(C) satisfies the licensure and experience

requirements of paragraph (2) of this subsection (b).

(2) A person who applies to the Department shall be issued a sex offender treatment provider license by the Department if the person meets the qualifications set forth in paragraph (1) of this subsection (b) and provides evidence to the Department that the person:
(A) is a physician licensed to practice medicine in

all of its branches under the Medical Practice Act of 1987 or licensed under the laws of another state; an advanced practice registered nurse with psychiatric specialty licensed under the Nurse Practice Act or licensed under the laws of another state; a clinical psychologist licensed under the Clinical Psychologist Licensing Act or licensed under the laws of another state; a licensed clinical social worker licensed under the Clinical Social Work and Social Work Practice Act or licensed under the laws of another state; a licensed clinical professional counselor licensed under the Professional Counselor and Clinical Professional Counselor Licensing and Practice Act or licensed under the laws of another state; or a licensed marriage and family therapist licensed under the Marriage and Family Therapy Licensing Act or licensed under the laws of another state;

(B) has 400 hours of supervised experience in the

treatment of sex offenders in the last 4 years, at least 200 of which are face-to-face therapy with sex offenders; and

(C) has at least 40 hours documented training in the

specialty of sex offender evaluation, treatment, or management.

Until January 1, 2015, the requirements of subparagraphs (B) and (C) of paragraph (2) of this subsection (b) are satisfied if the applicant has been listed on the Sex Offender Management Board's Approved Provider List for a minimum of 2 years before application.
(c)(1) A person is qualified for licensure as an associate sex offender provider if that person:
(A) has applied in writing on forms prepared and

furnished by the Department;

(B) has not engaged or is not engaged in any practice

or conduct that would be grounds for disciplining a licensee under Section 75 of this Act; and

(C) satisfies the education and experience

requirements of paragraph (2) of this subsection (c).

(2) A person who applies to the Department shall be issued an associate sex offender provider license by the Department if the person meets the qualifications set forth in paragraph (1) of this subsection (c) and provides evidence to the Department that the person holds a master's degree or higher in social work, psychology, marriage and family therapy, counseling or closely related behavioral science degree, or psychiatry.
(Source: P.A. 100-201, eff. 8-18-17; 100-513, eff. 1-1-18.)

(225 ILCS 109/40)
Sec. 40. Application; exemptions.
(a) No person may act as a sex offender evaluator, sex offender treatment provider, or associate sex offender provider as defined in this Act for the provision of sex offender evaluations or sex offender treatment pursuant to the Sex Offender Management Board Act, the Sexually Dangerous Persons Act, or the Sexually Violent Persons Commitment Act unless the person is licensed to do so by the Department. Any evaluation or treatment services provided by a licensed health care professional not licensed under this Act shall not be valid under the Sex Offender Management Board Act, the Sexually Dangerous Persons Act, or the Sexually Violent Persons Commitment Act. No business shall provide, attempt to provide, or offer to provide sex offender evaluation services unless it is organized under the Professional Service Corporation Act, the Medical Corporation Act, or the Professional Limited Liability Company Act.
(b) Nothing in this Act shall be construed to require any licensed physician, advanced practice registered nurse, physician assistant, or other health care professional to be licensed under this Act for the provision of services for which the person is otherwise licensed. This Act does not prohibit a person licensed under any other Act in this State from engaging in the practice for which he or she is licensed. This Act only applies to the provision of sex offender evaluations or sex offender treatment provided for the purposes of complying with the Sex Offender Management Board Act, the Sexually Dangerous Persons Act, or the Sexually Violent Persons Commitment Act.
(Source: P.A. 99-227, eff. 8-3-15; 100-513, eff. 1-1-18.)

(225 ILCS 109/45)
Sec. 45. License renewal; restoration.
(a) The expiration date and renewal period for a license issued under this Act shall be set by rule. The holder of a license under this Act may renew that license during the 90 day period immediately preceding the expiration date upon payment of the required renewal fees and demonstrating compliance with any continuing education requirements. The Department shall adopt rules establishing minimum requirements of continuing education and means for verification of the completion of the continuing education requirements. The Department may, by rule, specify circumstances under which the continuing education requirements may be waived.
(b) A licensee who has permitted his or her license to expire or who has had his or her license on inactive status may have his or her license restored by making application to the Department and filing proof acceptable to the Department, as defined by rule, of his or her fitness to have his or her license restored, including evidence certifying to active practice in another jurisdiction satisfactory to the Department and by paying the required restoration fee.
(c) A licensee whose license expired while he or she was (1) in Federal Service on active duty with the Armed Forces of the United States, or the State Militia called into service or training, or (2) in training or education under the supervision of the United States preliminary to induction into the military service, may have his or her license renewed or restored without paying any lapsed renewal fees if within 2 years after honorable termination of service, training or education, he or she furnishes the Department with satisfactory evidence to the effect that he or she has been so engaged and that his or her service, training or education has been terminated.
(Source: P.A. 97-1098, eff. 7-1-13.)

(225 ILCS 109/50)
Sec. 50. Inactive status.
(a) A licensee who notifies the Department in writing on forms prescribed by the Department may elect to place his or her license on an inactive status and shall, subject to rules of the Department, be excused from payment of renewal fees until he or she notifies the Department in writing of his or her intent to restore his or her license.
(b) A licensee requesting restoration from inactive status shall be required to pay the current renewal fee and shall be required to restore his or her license as provided in Section 45 of this Act.
(c) A licensee whose license is in an inactive status shall not practice in the State of Illinois.
(d) A licensee who provides sex offender evaluation or treatment services while his or her license is lapsed or on inactive status shall be considered to be practicing without a license which shall be grounds for discipline under this Act.
(Source: P.A. 97-1098, eff. 7-1-13.)

(225 ILCS 109/55)
Sec. 55. Fees. The fees for the administration and enforcement of this Act, including but not limited to original licensure, renewal, and restoration, shall be set by rule of the Department. The fees shall be nonrefundable.
(Source: P.A. 97-1098, eff. 7-1-13.)

(225 ILCS 109/60)
Sec. 60. Deposit of fees and fines. All of the fees and fines collected under this Act shall be deposited into the General Professions Dedicated Fund.
(Source: P.A. 97-1098, eff. 7-1-13.)

(225 ILCS 109/65)
Sec. 65. Payments; penalty for insufficient funds. A person who delivers a check or other payment to the Department that is returned to the Department unpaid by the financial institution upon which it is drawn shall pay to the Department, in addition to the amount already owed to the Department, a fine of $50. The fines imposed by this Section are in addition to any other discipline provided under this Act prohibiting unlicensed practice or practice on a nonrenewed license. The Department shall notify the person that payment of fees and fines shall be paid to the Department by certified check or money order within 30 calendar days after notification. If after the expiration of 30 days from the date of the notification the person has failed to submit the necessary remittance, the Department shall automatically terminate the license or deny the application without hearing. If after termination or denial the person seeks a license, he or she shall apply to the Department for restoration or issuance of the license and pay all fees and fines due to the Department. The Department may establish a fee for the processing of an application for restoration of a license to pay all expenses of processing the application. The Secretary may waive the fines due under this Section in individual cases where the Secretary finds that the fines would be unreasonable or unnecessarily burdensome.
(Source: P.A. 97-1098, eff. 7-1-13.)

(225 ILCS 109/70)
Sec. 70. Roster; address change.
(a) The Department shall maintain a roster of names and addresses of all persons who hold valid licenses and all persons whose licenses have been suspended or revoked within the previous year. This roster shall be available upon request and payment of the required fee.
(b) It is the duty of the applicant or licensee to inform the Department of any change of address, and that change must be made either through the Department's website or by contacting the Department's licensure maintenance unit.
(Source: P.A. 97-1098, eff. 7-1-13.)

(225 ILCS 109/75)
Sec. 75. Refusal, revocation, or suspension.
(a) The Department may refuse to issue or renew, or may revoke, suspend, place on probation, reprimand, or take other disciplinary or nondisciplinary action, as the Department considers appropriate, including the imposition of fines not to exceed $10,000 for each violation, with regard to any license or licensee for any one or more of the following:
(1) violations of this Act or of the rules adopted

under this Act;

(2) discipline by the Department under other state

law and rules which the licensee is subject to;

(3) conviction by plea of guilty or nolo contendere,

finding of guilt, jury verdict, or entry of judgment or by sentencing for any crime, including, but not limited to, convictions, preceding sentences of supervision, conditional discharge, or first offender probation, under the laws of any jurisdiction of the United States: (i) that is a felony; or (ii) that is a misdemeanor, an essential element of which is dishonesty, or that is directly related to the practice of the profession;

(4) professional incompetence;
(5) advertising in a false, deceptive, or misleading

manner;

(6) aiding, abetting, assisting, procuring, advising,

employing, or contracting with any unlicensed person to provide sex offender evaluation or treatment services contrary to any rules or provisions of this Act;

(7) engaging in immoral conduct in the commission of

any act, such as sexual abuse, sexual misconduct, or sexual exploitation, related to the licensee's practice;

(8) engaging in dishonorable, unethical, or

unprofessional conduct of a character likely to deceive, defraud, or harm the public;

(9) practicing or offering to practice beyond the

scope permitted by law or accepting and performing professional responsibilities which the licensee knows or has reason to know that he or she is not competent to perform;

(10) knowingly delegating professional

responsibilities to a person unqualified by training, experience, or licensure to perform;

(11) failing to provide information in response to a

written request made by the Department within 60 days;

(12) having a habitual or excessive use of or

addiction to alcohol, narcotics, stimulants, or any other chemical agent or drug which results in the inability to practice with reasonable judgment, skill, or safety;

(13) having a pattern of practice or other behavior

that demonstrates incapacity or incompetence to practice under this Act;

(14) discipline by another state, District of

Columbia, territory, or foreign nation, if at least one of the grounds for the discipline is the same or substantially equivalent to those set forth in this Section;

(15) a finding by the Department that the licensee,

after having his or her license placed on probationary status, has violated the terms of probation;

(16) willfully making or filing false records or

reports in his or her practice, including, but not limited to, false records filed with State agencies or departments;

(17) making a material misstatement in furnishing

information to the Department or otherwise making misleading, deceptive, untrue, or fraudulent representations in violation of this Act or otherwise in the practice of the profession;

(18) fraud or misrepresentation in applying for or

procuring a license under this Act or in connection with applying for renewal of a license under this Act;

(19) inability to practice the profession with

reasonable judgment, skill, or safety as a result of physical illness, including, but not limited to, deterioration through the aging process, loss of motor skill, or a mental illness or disability;

(20) charging for professional services not rendered,

including filing false statements for the collection of fees for which services are not rendered; or

(21) practicing under a false or, except as provided

by law, an assumed name.

All fines shall be paid within 60 days of the effective date of the order imposing the fine.
(b) The Department may refuse to issue or may suspend the license of any person who fails to file a tax return, to pay the tax, penalty, or interest shown in a filed tax return, or to pay any final assessment of tax, penalty, or interest, as required by any tax Act administered by the Illinois Department of Revenue, until such time as the requirements of the tax Act are satisfied in accordance with subsection (g) of Section 2105-15 of the Civil Administrative Code of Illinois.
(c) The Department shall deny a license or renewal authorized by this Act to a person who has defaulted on an educational loan or scholarship provided or guaranteed by the Illinois Student Assistance Commission or any governmental agency of this State in accordance with item (5) of subsection (a) of Section 2105-15 of the Civil Administrative Code of Illinois.
(d) In cases where the Department of Healthcare and Family Services has previously determined that a licensee or a potential licensee is more than 30 days delinquent in the payment of child support and has subsequently certified the delinquency to the Department, the Department may refuse to issue or renew or may revoke or suspend that person's license or may take other disciplinary action against that person based solely upon the certification of delinquency made by the Department of Healthcare and Family Services in accordance with item (5) of subsection (a) of Section 2105-15 of the Civil Administrative Code of Illinois.
(e) The determination by a circuit court that a licensee is subject to involuntary admission or judicial admission, as provided in the Mental Health and Developmental Disabilities Code, operates as an automatic suspension. The suspension will end only upon a finding by a court that the patient is no longer subject to involuntary admission or judicial admission and the issuance of a court order so finding and discharging the patient.
(f) In enforcing this Act, the Department or Board, upon a showing of a possible violation, may compel an individual licensed to practice under this Act, or who has applied for licensure under this Act, to submit to a mental or physical examination, or both, as required by and at the expense of the Department. The Department or Board may order the examining physician to present testimony concerning the mental or physical examination of the licensee or applicant. No information shall be excluded by reason of any common law or statutory privilege relating to communications between the licensee or applicant and the examining physician. The examining physician shall be specifically designated by the Board or Department. The individual to be examined may have, at his or her own expense, another physician of his or her choice present during all aspects of this examination. The examination shall be performed by a physician licensed to practice medicine in all its branches. Failure of an individual to submit to a mental or physical examination, when directed, shall result in an automatic suspension without hearing.
A person holding a license under this Act or who has applied for a license under this Act who, because of a physical or mental illness or disability, including, but not limited to, deterioration through the aging process or loss of motor skill, is unable to practice the profession with reasonable judgment, skill, or safety, may be required by the Department to submit to care, counseling, or treatment by physicians approved or designated by the Department as a condition, term, or restriction for continued, reinstated, or renewed licensure to practice. Submission to care, counseling, or treatment as required by the Department shall not be considered discipline of a license. If the licensee refuses to enter into a care, counseling, or treatment agreement or fails to abide by the terms of the agreement, the Department may file a complaint to revoke, suspend, or otherwise discipline the license of the individual. The Secretary may order the license suspended immediately, pending a hearing by the Department. Fines shall not be assessed in disciplinary actions involving physical or mental illness or impairment.
In instances in which the Secretary immediately suspends a person's license under this Section, a hearing on that person's license must be convened by the Department within 15 days after the suspension and completed without appreciable delay. The Department and Board shall have the authority to review the subject individual's record of treatment and counseling regarding the impairment to the extent permitted by applicable federal statutes and regulations safeguarding the confidentiality of medical records.
An individual licensed under this Act and subject to action under this Section shall be afforded an opportunity to demonstrate to the Department or Board that he or she can resume practice in compliance with acceptable and prevailing standards under the provisions of his or her license.
(Source: P.A. 97-1098, eff. 7-1-13; 98-756, eff. 7-16-14.)

(225 ILCS 109/80)
Sec. 80. Continuing education. The Department shall adopt rules for continuing education for persons licensed under this Act that require a completion of 20 hours of approved sex offender specific continuing education per license renewal period. The Department shall establish by rule a means for the verification of completion of the continuing education required by this Section. This verification may be accomplished through audits of records maintained by the licensee, by requiring the filing of continuing education certificates with the Department, or by other means established by the Department.
(Source: P.A. 97-1098, eff. 7-1-13.)

(225 ILCS 109/85)
Sec. 85. Violations; injunctions; cease and desist order.
(a) If a person violates a provision of this Act, the Secretary may, in the name of the People of the State of Illinois, through the Attorney General, petition for an order enjoining the violation or for an order enforcing compliance with this Act. Upon the filing of a verified petition in court, the court may issue a temporary restraining order, without notice or bond, and may preliminarily and permanently enjoin the violation. If it is established that the person has violated or is violating the injunction, the court may punish the offender for contempt of court. Proceedings under this Section are in addition to, and not in lieu of, all other remedies and penalties provided by this Act.
(b) If a person engages in sex offender evaluation or treatment or holds himself or herself out as licensee without having a valid license under this Act, then any licensee, any interested party or any person injured thereby may, in addition to the Secretary, petition for relief as provided in subsection (a) of this Section.
(c) Whenever in the opinion of the Department a person has violated any provision of this Act, the Department may issue a rule to show cause why an order to cease and desist should not be entered against him or her. The rule shall clearly set forth the grounds relied upon by the Department and shall provide a period of 7 days from the date of the rule to file an answer to the satisfaction of the Department. Failure to answer to the satisfaction of the Department shall cause an order to cease and desist to be issued immediately.
(Source: P.A. 97-1098, eff. 7-1-13.)

(225 ILCS 109/90)
Sec. 90. Unlicensed practice; violation; civil penalty.
(a) A person who holds himself or herself out to practice as a licensee without being licensed under this Act shall, in addition to any other penalty provided by law, pay a civil penalty to the Department in an amount not to exceed $10,000 for each offense, as determined by the Department. The civil penalty shall be assessed by the Department after a hearing is held in accordance with the provisions of this Act regarding a hearing for the discipline of a licensee.
(b) The Department may investigate any and all unlicensed activity.
(c) The civil penalty shall be paid within 60 days after the effective date of the order imposing the civil penalty. The order shall constitute a judgment and may be filed and execution had thereon in the same manner as any judgment from any court of record.
(Source: P.A. 97-1098, eff. 7-1-13.)

(225 ILCS 109/95)
Sec. 95. Investigation; notice and hearing. The Department may investigate the actions or qualifications of any person or persons holding or claiming to hold a license. Before suspending, revoking, placing on probationary status, or taking any other disciplinary action as the Department may deem proper with regard to any license, at least 30 days before the date set for the hearing, the Department shall (i) notify the accused in writing of any charges made and the time and place for a hearing on the charges before the Board, (ii) direct him or her to file a written answer to the charges with the Board under oath within 20 days after the service on him or her of the notice, and (iii) inform him or her that if he or she fails to file an answer, default will be taken against him or her and his or her license may be suspended, revoked, placed on probationary status, or other disciplinary action taken with regard to the license, including limiting the scope, nature, or extent of his or her practice, as the Department may deem proper. In case the person, after receiving notice, fails to file an answer, his or her license may, in the discretion of the Department, be suspended, revoked, placed on probationary status, or the Department may take whatever disciplinary action is deemed proper, including limiting the scope, nature, or extent of the person's practice or the imposition of a fine, without a hearing, if the act or acts charged constitute sufficient grounds for that action under this Act. Written notice may be served by personal delivery or by registered or certified mail to the applicant or licensee at his or her last address of record with the Department. In case the person fails to file an answer after receiving notice, his or her license may, in the discretion of the Department, be suspended, revoked, or placed on probationary status, or the Department may take whatever disciplinary action is deemed proper, including limiting the scope, nature, or extent of the person's practice or the imposition of a fine, without a hearing, if the act or acts charged constitute sufficient grounds for that action under this Act. The written answer shall be served by personal delivery, certified delivery, or certified or registered mail to the Department. At the time and place fixed in the notice, the Department shall proceed to hear the charges and the parties or their counsel shall be accorded ample opportunity to present statements, testimony, evidence, and argument as may be pertinent to the charges or to the defense thereto. The Department may continue the hearing from time to time. At the discretion of the Secretary after having first received the recommendation of the Board, the accused person's license may be suspended or revoked, if the evidence constitutes sufficient grounds for that action under this Act.
(Source: P.A. 97-1098, eff. 7-1-13.)

(225 ILCS 109/100)
Sec. 100. Record of proceeding. The Department, at its expense, shall preserve a record of all proceedings at the formal hearing of any case. The notice of hearing, complaint and all other documents in the nature of pleadings and written motions filed in the proceedings, the transcript of testimony, the report of the Board and orders of the Department shall be in the record of the proceedings. The Department shall furnish a transcript of the record to any person interested in the hearing upon payment of the fee required under Section 2105-115 of the Department of Professional Regulation Law.
(Source: P.A. 97-1098, eff. 7-1-13.)

(225 ILCS 109/105)
Sec. 105. Subpoenas; oaths; attendance of witnesses. The Department has the power to subpoena and to bring before it any person and to take testimony either orally or by deposition, or both, with the same fees and mileage and in the same manner as prescribed in civil cases in the courts of this State.
The Secretary, the designated hearing officer, and every member of the Board has power to administer oaths to witnesses at any hearing that the Department is authorized to conduct and any other oaths authorized in any Act administered by the Department. A circuit court may, upon application of the Department or its designee, or of the applicant or licensee against whom proceedings under this Act are pending, enter an order requiring the attendance of witnesses and their testimony, and the production of documents, papers, files, books and records in connection with any hearing or investigation. The court may compel obedience to its order by proceedings for contempt.
(Source: P.A. 97-1098, eff. 7-1-13.)

(225 ILCS 109/110)
Sec. 110. Recommendations for disciplinary action. At the conclusion of the hearing, the Board shall present to the Secretary a written report of its findings and recommendations. The report shall contain a finding whether or not the accused person violated this Act or failed to comply with the conditions required in this Act. The Board shall specify the nature of the violation or failure to comply, and shall make its recommendations to the Secretary.
The report of findings and recommendations of the Board shall be the basis for the Department's order for refusal or for the granting of a license, or for any disciplinary action, unless the Secretary shall determine that the Board's report is contrary to the manifest weight of the evidence, in which case the Secretary may issue an order in contravention of the Board's report. The finding is not admissible in evidence against the person in a criminal prosecution brought for the violation of this Act, but the hearing and finding are not a bar to a criminal prosecution brought for the violation of this Act.
(Source: P.A. 97-1098, eff. 7-1-13.)

(225 ILCS 109/115)
Sec. 115. Rehearing. In a hearing involving disciplinary action against a licensee, a copy of the Board's report shall be served upon the respondent by the Department, either personally or as provided in this Act for the service of the notice of hearing. Within 20 calendar days after service, the respondent may present to the Department a motion in writing for a rehearing that shall specify the particular grounds for rehearing. If no motion for rehearing is filed, then upon the expiration of the time specified for filing a motion, or if a motion for rehearing is denied, then upon denial, the Secretary may enter an order in accordance with recommendations of the Board, except as provided in this Act. If the respondent orders from the reporting service, and pays for, a transcript of the record within the time for filing a motion for rehearing, the 20 calendar day period within which a motion may be filed shall commence upon the delivery of the transcript to the respondent.
(Source: P.A. 97-1098, eff. 7-1-13.)

(225 ILCS 109/120)
Sec. 120. Hearing by other hearing officer. Whenever the Secretary is not satisfied that substantial justice has been done in the revocation, suspension or refusal to issue or renew a license, the Secretary may order a rehearing by the same or other hearing officer.
(Source: P.A. 97-1098, eff. 7-1-13.)

(225 ILCS 109/125)
Sec. 125. Appointment of a hearing officer. The Secretary has the authority to appoint any attorney duly licensed to practice law in the State of Illinois to serve as the hearing officer in any action for refusal to issue or renew a license, or to discipline a licensee. The hearing officer has full authority to conduct the hearing. The hearing officer shall report his or her findings and recommendations to the Board and the Secretary. The Board has 60 calendar days from receipt of the report to review the report of the hearing officer and present its findings of fact, conclusions of law and recommendations to the Secretary. If the Board fails to present its report within the 60 calendar day period, the respondent may request in writing a direct appeal to the Secretary, in which case the Secretary shall, within 7 calendar days after receipt of the request, issue an order directing the Board to issue its findings of fact, conclusions of law, and recommendations to the Secretary within 30 calendar days after that order. If the Board fails to issue its findings of fact, conclusions of law, and recommendations within that time frame to the Secretary after the entry of the order, the Secretary shall, within 30 calendar days thereafter, issue an order based upon the report of the hearing officer and the record of the proceedings or issue an order remanding the matter back to the hearing officer for additional proceedings in accordance with the order. If (i) a direct appeal is requested, (ii) the Board fails to issue its findings of fact, conclusions of law, and recommendations within the 30 day mandate from the Secretary or the Secretary fails to order the Board to do so, and (iii) the Secretary fails to issue an order within 30 calendar days thereafter, then the hearing officer's report is deemed accepted and a final decision of the Secretary. Notwithstanding any other provision of this Section, if the Secretary, upon review, determines that substantial justice has not been done in the revocation, suspension, or refusal to issue or renew a license or other disciplinary action taken as the result of the entry of the hearing officer's report, the Secretary may order a rehearing by the same or other hearing officer. If the Secretary disagrees with the recommendation of the Board or the hearing officer, the Secretary may issue an order in contravention of the recommendation.
(Source: P.A. 97-1098, eff. 7-1-13.)

(225 ILCS 109/130)
Sec. 130. Order; certified copy. An order or a certified copy of the order, over the seal of the Department and purporting to be signed by the Secretary, shall be prima facie proof:
(a) that the signature is the genuine signature of

the Secretary;

(b) that the Secretary is duly appointed and

qualified; and

(c) that the Board and its members are qualified to

act.

(Source: P.A. 97-1098, eff. 7-1-13.)

(225 ILCS 109/135)
Sec. 135. Restoration. At any time after the suspension or revocation of a license, the Department may restore the license to the accused person, upon the written recommendation of the Board, unless after an investigation and a hearing the Board determines that restoration is not in the public interest.
(Source: P.A. 97-1098, eff. 7-1-13.)

(225 ILCS 109/140)
Sec. 140. License surrender. Upon the revocation or suspension of a license, the licensee shall immediately surrender the license to the Department. If the licensee fails to do so, the Department has the right to seize the license.
(Source: P.A. 97-1098, eff. 7-1-13.)

(225 ILCS 109/145)
Sec. 145. Summary suspension. The Secretary may summarily suspend the license of a licensee without a hearing, simultaneously with the institution of proceedings for a hearing provided for in this Act, if the Secretary finds that evidence in his or her possession indicates that a licensee's continuation in practice would constitute an imminent danger to the public. In the event that the Secretary summarily suspends the license of a licensee without a hearing, a hearing by the Board must be held within 30 calendar days after the suspension has occurred.
(Source: P.A. 97-1098, eff. 7-1-13.)

(225 ILCS 109/150)
Sec. 150. Judicial review. All final administrative decisions of the Department are subject to judicial review under the Administrative Review Law and its rules. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
Proceedings for judicial review shall be commenced in the circuit court of the county in which the party applying for review resides; but if the party is not a resident of this State, the venue shall be in Sangamon County.
(Source: P.A. 97-1098, eff. 7-1-13.)

(225 ILCS 109/155)
Sec. 155. Certification of records. The Department shall not be required to certify any record to the court or file any answer in court or otherwise appear in any court in a judicial review proceeding, unless there is filed in the court, with the complaint, a receipt from the Department acknowledging payment of the costs of furnishing and certifying the record. Failure on the part of the plaintiff to file the receipt in court shall be grounds for dismissal of the action.
(Source: P.A. 97-1098, eff. 7-1-13.)

(225 ILCS 109/160)
Sec. 160. Violations; penalties. A person who is found to have violated any provision of this Act is guilty of a Class A misdemeanor for the first offense, and a Class 4 felony for a second and subsequent offense.
(Source: P.A. 97-1098, eff. 7-1-13.)

(225 ILCS 109/165)
Sec. 165. Illinois Administrative Procedure Act. The Illinois Administrative Procedure Act is expressly adopted and incorporated in this Act as if all of the provisions of that Act were included in this Act, except that the provision of paragraph (d) of Section 10-65 of the Illinois Administrative Procedure Act, which provides that at hearings the license holder has the right to show compliance with all lawful requirements for retention, continuation or renewal of the certificate, is specifically excluded. For the purpose of this Act, the notice required under Section 10-25 of the Illinois Administrative Procedure Act is deemed sufficient when mailed to the last known address of a party.
(Source: P.A. 97-1098, eff. 7-1-13.)

(225 ILCS 109/170)
Sec. 170. Home rule. The regulation and licensing of sex offender evaluators and treatment providers are exclusive powers and functions of the State. A home rule unit may not regulate or license sex offender evaluators and treatment providers. This Section is a denial and limitation of home rule powers and functions under subsection (h) of Section 6 of Article VII of the Illinois Constitution.
(Source: P.A. 97-1098, eff. 7-1-13.)

(225 ILCS 109/172)
Sec. 172. Confidentiality. All information collected by the Department in the course of an examination or investigation of a licensee or applicant, including, but not limited to, any complaint against a licensee filed with the Department and information collected to investigate the complaint, shall be maintained for the confidential use of the Department and shall not be disclosed. The Department may not disclose the information except to law enforcement officials, other regulatory agencies that have an appropriate regulatory interest as determined by the Secretary, or to a party presenting a lawful subpoena to the Department. Information and documents disclosed to a federal, State, county, or local law enforcement agency shall not be disclosed by the agency for any purpose to any other agency or person. A formal complaint filed against a licensee by the Department or any order issued by the Department against a licensee or applicant shall be a public record, except as otherwise prohibited by law.
(Source: P.A. 97-1098, eff. 7-1-13.)

(225 ILCS 109/174)
Sec. 174. Multiple licensure. When a licensee under this Act, who is also a licensee under another statute enforced by the Department, is subject to any disciplinary action including but not limited to the probation, suspension or revocation of any license issued by the Department, the disciplinary action is automatically applied to all licenses held by the licensee by operation of law.
(Source: P.A. 97-1098, eff. 7-1-13.)

(225 ILCS 109/175)
Sec. 175. (Amendatory provisions; text omitted).
(Source: P.A. 97-1098, eff. 1-1-13; text omitted.)

(225 ILCS 109/180)
Sec. 180. (Amendatory provisions; text omitted).
(Source: P.A. 97-1098, eff. 1-1-13; text omitted.)

(225 ILCS 109/185)
Sec. 185. (Amendatory provisions; text omitted).
(Source: P.A. 97-1098, eff. 1-1-14; text omitted.)

(225 ILCS 109/190)
Sec. 190. (Amendatory provisions; text omitted).
(Source: P.A. 97-1098, eff. 1-1-14; text omitted.)

(225 ILCS 109/195)
Sec. 195. (Amendatory provisions; text omitted).
(Source: P.A. 97-1098, eff. 1-1-13; text omitted.)

(225 ILCS 109/999)
Sec. 999. Effective date. This Act takes effect July 1, 2013, except that this Section, Section 175, Section 180, and the amendatory changes to Sections 2 and 3 of the Sex Offender Registration Act take effect on January 1, 2013, the other amendatory changes to Section 3-5 of the Sex Offender Registration Act, the amendatory changes to the Sexually Dangerous Persons Act, and the amendatory changes to the Sexually Violent Persons Commitment Act take effect July 1, 2014.
(Source: P.A. 97-1098, eff. 1-1-13; 98-612, eff. 12-27-13.)



225 ILCS 110/ - Illinois Speech-Language Pathology and Audiology Practice Act.

(225 ILCS 110/1) (from Ch. 111, par. 7901)
(Section scheduled to be repealed on January 1, 2028)
Sec. 1. Short title. This Act may be cited as the Illinois Speech-Language Pathology and Audiology Practice Act.
(Source: P.A. 85-1391; 86-1475.)

(225 ILCS 110/2) (from Ch. 111, par. 7902)
(Section scheduled to be repealed on January 1, 2028)
Sec. 2. Legislative declaration of public policy. The practice of speech-language pathology and audiology in the State of Illinois is hereby declared to affect the public health, safety and welfare and to be subject to regulation and control in the public interest. It is further declared to be a matter of public interest and concern that the speech-language pathology and audiology professions merit and receive the confidence of the public and that only qualified persons be permitted to practice this profession in the State of Illinois. This Act shall be liberally construed to carry out these objectives and purposes.
It is further declared to be the public policy of this State, pursuant to subsections (h) and (i) of Section 6 of Article VII of the Illinois Constitution of 1970, that any power or function set forth in this Act to be exercised by the State is an exclusive State power or function. Such power or function shall not be exercised concurrently, either directly or indirectly, by any unit of local government, including home rule units, except as otherwise provided in this Act.
(Source: P.A. 85-1391.)

(225 ILCS 110/3) (from Ch. 111, par. 7903)
(Section scheduled to be repealed on January 1, 2028)
Sec. 3. Definitions. The following words and phrases shall have the meaning ascribed to them in this Section unless the context clearly indicates otherwise:
(a) "Department" means the Department of Financial and Professional Regulation.
(b) "Secretary" means the Secretary of Financial and Professional Regulation.
(c) "Board" means the Board of Speech-Language Pathology and Audiology established under Section 5 of this Act.
(d) "Speech-Language Pathologist" means a person who has received a license pursuant to this Act and who engages in the practice of speech-language pathology.
(e) "Audiologist" means a person who has received a license pursuant to this Act and who engages in the practice of audiology.
(f) "Public member" means a person who is not a health professional. For purposes of board membership, any person with a significant financial interest in a health service or profession is not a public member.
(g) "The practice of audiology" is the application of nonsurgical methods and procedures for the screening, identification, measurement, monitoring, testing, appraisal, prediction, interpretation, habilitation, rehabilitation, or instruction related to audiologic or vestibular disorders, including hearing and disorders of hearing. These procedures are for the purpose of counseling, consulting and rendering or offering to render services or for participating in the planning, directing or conducting of programs that are designed to modify communicative disorders involving speech, language, auditory, or vestibular function related to hearing loss. The practice of audiology may include, but shall not be limited to, the following:
(1) any task, procedure, act, or practice that is

necessary for the evaluation and management of audiologic, hearing, or vestibular function, including, but not limited to, neurophysiologic intraoperative monitoring of the seventh or eighth cranial nerve function;

(2) training in the use of amplification devices;
(3) the evaluation, fitting, dispensing, or servicing

of hearing instruments and auditory prosthetic devices, such as cochlear implants, auditory osseointegrated devices, and brainstem implants;

(4) cerumen removal;
(5) performing basic speech and language screening

tests and procedures consistent with audiology training; and

(6) performing basic health screenings in accordance

with Section 8.3 of this Act.

(h) "The practice of speech-language pathology" is the application of nonmedical methods and procedures for the identification, measurement, testing, appraisal, prediction, habilitation, rehabilitation, and modification related to communication development, and disorders or disabilities of speech, language, voice, swallowing, and other speech, language and voice related disorders. These procedures are for the purpose of counseling, consulting and rendering or offering to render services, or for participating in the planning, directing or conducting of programs that are designed to modify communicative disorders and conditions in individuals or groups of individuals involving speech, language, voice and swallowing function.
"The practice of speech-language pathology" shall include, but shall not be limited to, the following:
(1) hearing screening tests and aural rehabilitation

procedures consistent with speech-language pathology training;

(2) tasks, procedures, acts or practices that are

necessary for the evaluation of, and training in the use of, augmentative communication systems, communication variation, cognitive rehabilitation, non-spoken language production and comprehension;

(3) the use of rigid or flexible laryngoscopes for

the sole purpose of observing and obtaining images of the pharynx and larynx in accordance with Section 9.3 of this Act; and

(4) performing basic health screenings in accordance

with Section 8.3 of this Act.

(i) "Speech-language pathology assistant" means a person who has received a license pursuant to this Act to assist a speech-language pathologist in the manner provided in this Act.
(j) "Physician" means a physician licensed to practice medicine in all its branches under the Medical Practice Act of 1987.
(k) "Email address of record" means the designated email address recorded by the Department in the applicant's application file or the licensee's license file, as maintained by the Department's licensure maintenance unit.
(l) "Address of record" means the designated address recorded by the Department in the applicant's or licensee's application file or license file as maintained by the Department's licensure maintenance unit.
(m) "Neurophysiologic intraoperative monitoring" means the process of continual testing and interpretation of test results using electrodiagnostic modalities to monitor the seventh and eighth cranial nerve function during a surgical procedure. Neurophysiologic intraoperative monitoring does not include testing and interpretation of test results using electrodiagnostic modalities to monitor the spinal cord, peripheral nerves (other than the seventh and eighth cranial nerve), cerebral hemispheres, or brainstem. Neurophysiologic intraoperative monitoring may be performed by an audiologist only if authorized by the physician performing the surgical procedure.
(Source: P.A. 100-530, eff. 1-1-18.)

(225 ILCS 110/3.5)
(Section scheduled to be repealed on January 1, 2028)
Sec. 3.5. Exemptions. This Act does not prohibit:
(a) The practice of speech-language pathology or

audiology by students in their course of study in programs approved by the Department when acting under the direction and supervision of licensed speech-language pathologists or audiologists.

(b) The performance of any speech-language pathology

service by a speech-language pathology assistant if such service is performed under the supervision and full responsibility of a licensed speech-language pathologist. A speech language pathology assistant may perform only those duties authorized by Section 8.7 under the supervision of a speech-language pathologist as provided in Section 8.8.

(b-5) The performance of an audiology service by an

appropriately trained person if that service is performed under the supervision and full responsibility of a licensed audiologist.

(c) The performance of audiometric testing for the

purpose of industrial hearing conservation by an audiometric technician certified by the Council of Accreditation for Occupational Hearing Conservation (CAOHC).

(d) The performance of an audiometric screening by an

audiometric screenings technician certified by the Department of Public Health.

(e) The selling or practice of fitting, dispensing,

or servicing hearing instruments by a hearing instrument dispenser licensed under the Hearing Instrument Consumer Protection Act.

(f) A person licensed in this State under any other

Act from engaging in the practice for which he or she is licensed.

(g) The performance of vestibular function testing by

an appropriately trained person under the supervision of a physician licensed to practice medicine in all its branches.

(h) The performance of neurophysiologic

intraoperative monitoring of the seventh and eighth cranial nerve by an individual certified by the American Board of Registration of Electroencephalographic and Evoked Potential Technologists as Certified in Neurophysiologic Intraoperative Monitoring only if authorized and supervised by the physician performing the surgical procedure.

(Source: P.A. 100-530, eff. 1-1-18.)

(225 ILCS 110/4) (from Ch. 111, par. 7904)
(Section scheduled to be repealed on January 1, 2028)
Sec. 4. Powers and duties of the Department. Subject to the provisions of this Act, the Department shall exercise the following functions, powers and duties:
(a) Conduct or authorize examinations to ascertain

the fitness and qualifications of applicants for license and issue licenses to those who are found to be fit and qualified.

(b) Prescribe rules and regulations for a method of

examination of candidates.

(c) Prescribe rules and regulations defining what

shall constitute an approved school, college or department of a university, except that no school, college or department of a university that refuses admittance to applicants solely on account of race, color, creed, sex or national origin shall be approved.

(d) Conduct hearings on proceedings to revoke,

suspend, or refusal to issue such licenses.

(e) Promulgate rules and regulations required for the

administration of this Act.

(f) Discipline the supervisor of a graduate audiology

or speech-language pathology student as provided in this Act for a violation by the graduate audiology or speech-language pathology student.

(Source: P.A. 94-528, eff. 8-10-05.)

(225 ILCS 110/4.5)
(Section scheduled to be repealed on January 1, 2028)
Sec. 4.5. Address of record; email address of record. All applicants and licensees shall:
(1) provide a valid address and email address to

the Department, which shall serve as the address of record and email address of record, respectively, at the time of application for licensure or renewal of a license; and

(2) inform the Department of any change of address

of record or email address of record within 14 days after such change either through the Department's website or by contacting the Department's licensure maintenance unit.

(Source: P.A. 100-530, eff. 1-1-18.)

(225 ILCS 110/5) (from Ch. 111, par. 7905)
(Section scheduled to be repealed on January 1, 2028)
Sec. 5. Board of Speech-Language Pathology and Audiology. There is created a Board of Speech-Language Pathology and Audiology to be composed of persons designated from time to time by the Secretary, as follows:
(a) Five persons, 2 of whom have been licensed

speech-language pathologists for a period of 5 years or more, 2 of whom have been licensed audiologists for a period of 5 years or more, and one public member. The board shall annually elect a chairperson and a vice-chairperson.

(b) Terms for all members shall be for 3 years. A

member shall serve until his or her successor is appointed and qualified. Partial terms over 2 years in length shall be considered as full terms. A member may be reappointed for a successive term, but no member shall serve more than 2 full terms.

(c) The membership of the Board should reasonably

reflect representation from the various geographic areas of the State.

(d) In making appointments to the Board, the

Secretary shall give due consideration to recommendations by organizations of the speech-language pathology and audiology professions in Illinois, including the Illinois Speech-Language-Hearing Association and the Illinois Academy of Audiology, and shall promptly give due notice to such organizations of any vacancy in the membership of the Board. The Secretary may terminate the appointment of any member for any cause, which in the opinion of the Secretary, reasonably justifies such termination.

(e) A majority of the Board members currently

appointed shall constitute a quorum. A vacancy in the membership of the Board shall not impair the right of a quorum to exercise all the rights and perform all the duties of the Board.

(f) The members of the Board may each receive as

compensation a reasonable sum as determined by the Secretary for each day actually engaged in the duties of the office, and all legitimate and necessary expenses incurred in attending the meetings of the Board.

(g) Members of the Board shall have no liability in

any action based upon any disciplinary proceedings or other activity performed in good faith as members of the Board.

(h) The Secretary may consider the recommendations of

the Board in establishing guidelines for professional conduct, the conduct of formal disciplinary proceedings brought under this Act, and qualifications of applicants. Notice of proposed rulemaking shall be transmitted to the Board and the Department shall review the response of the Board and any recommendations made in the response. The Department, at any time, may seek the expert advice and knowledge of the Board on any matter relating to the administration or enforcement of this Act.

(i) Whenever the Secretary is satisfied that

substantial justice has not been done either in an examination or in the revocation, suspension, or refusal of a license, or other disciplinary action relating to a license, the Secretary may order a reexamination or rehearing.

(Source: P.A. 100-530, eff. 1-1-18.)

(225 ILCS 110/6) (from Ch. 111, par. 7906)
Sec. 6. (Repealed).
(Source: P.A. 85-1391. Repealed by P.A. 90-69, eff. 7-8-97.)

(225 ILCS 110/7) (from Ch. 111, par. 7907)
(Section scheduled to be repealed on January 1, 2028)
Sec. 7. Licensure requirement.
(a) Except as provided in subsection (b), on or after June 1, 1989, no person shall practice speech-language pathology or audiology without first applying for and obtaining a license for such purpose from the Department. Except as provided in this Section, on or after January 1, 2002, no person shall perform the functions and duties of a speech-language pathology assistant without first applying for and obtaining a license for that purpose from the Department.
(b) A person holding a regular license to practice speech-language pathology or audiology under the laws of another state, a territory of the United States, or the District of Columbia who has made application to the Department for a license to practice speech-language pathology or audiology may practice speech-language pathology or audiology without a license for 90 days from the date of application or until disposition of the license application by the Department, whichever is sooner, if the person (i) in the case of a speech-language pathologist, holds a Certificate of Clinical Competence from the American Speech-Language-Hearing Association in speech-language pathology and (ii) has not been disciplined and has no disciplinary matters pending in a state, a territory, or the District of Columbia.
A person applying for an initial license to practice audiology who is a recent graduate of a Department-approved audiology program may practice as an audiologist for a period of 60 days after the date of application or until disposition of the license application by the Department, whichever is sooner, provided that he or she meets the applicable requirements of Section 8 of this Act.
(Source: P.A. 100-530, eff. 1-1-18.)

(225 ILCS 110/7.1)
(Section scheduled to be repealed on January 1, 2028)
Sec. 7.1. Graduate audiology students. Graduate students enrolled in a program of audiology in an accredited college or university may engage in the dispensing of hearing instruments as a part of a program of audiology without a license under the supervision of an audiologist licensed under this Act.
The supervisor and the supervisor's employer shall be jointly and severally liable for any acts of the student relating to the practice of fitting or dispensing hearing instruments as defined in the rules promulgated under this Act.
(Source: P.A. 94-528, eff. 8-10-05.)

(225 ILCS 110/7.2)
(Section scheduled to be repealed on January 1, 2028)
Sec. 7.2. Social Security Number on license application. In addition to any other information required to be contained in the application, every application for an original license under this Act shall include the applicant's Social Security Number, which shall be retained in the agency's records pertaining to the license. As soon as practical, the Department shall assign a customer's identification number to each applicant for a license.
Every application for a renewal or restored license shall require the applicant's customer identification number.
(Source: P.A. 97-400, eff. 1-1-12.)

(225 ILCS 110/7.5)
Sec. 7.5. (Repealed).
(Source: P.A. 89-474, eff. 6-18-96. Repealed by P.A. 90-69, eff. 7-8-97.)

(225 ILCS 110/8) (from Ch. 111, par. 7908)
(Section scheduled to be repealed on January 1, 2028)
Sec. 8. Qualifications for licenses to practice speech-language pathology or audiology. The Department shall require that each applicant for a license to practice speech-language pathology or audiology shall:
(a) (blank);
(b) be at least 21 years of age;
(c) not have violated any provisions of Section 16 of

this Act;

(d) for a license as a speech-language pathologist,

present satisfactory evidence of receiving a master's or doctoral degree in speech-language pathology from a program approved by the Department. Nothing in this Act shall be construed to prevent any program from establishing higher standards than specified in this Act;

(d-5) for a license as an audiologist, present

satisfactory evidence of having received a master's or doctoral degree in audiology from a program approved by the Department; however, an applicant for licensure as an audiologist whose degree was conferred on or after January 1, 2008, must present satisfactory evidence of having received a doctoral degree in audiology from a program approved by the Department;

(e) pass a national examination recognized by the

Department in the theory and practice of the profession;

(f) for a license as a speech-language pathologist,

have completed the equivalent of 9 months of supervised experience; and

(g) for a license as an audiologist, have completed a

minimum of 1,500 clock hours of supervised experience or present evidence of a Doctor of Audiology (AuD) degree.

An applicant for licensure as a speech-language pathologist who received education and training at a speech-language pathology program located outside of the United States must meet the requirements of this Section, including, but not limited to, substantially complying with the minimum requirements of an approved program as set forth by rule.
Applicants have 3 years from the date of application to complete the application process. If the process has not been completed within 3 years, the application shall be denied, the fee shall be forfeited, and the applicant must reapply and meet the requirements in effect at the time of reapplication.
(Source: P.A. 100-530, eff. 1-1-18.)

(225 ILCS 110/8.1)
(Section scheduled to be repealed on January 1, 2028)
Sec. 8.1. Temporary license. On and after July 1, 2005, a person who has met the requirements of items (a) through (e) of Section 8 and intends to undertake supervised professional experience as a speech-language pathologist, as required by subsection (f) of Section 8 and the rules adopted by the Department, must first obtain a temporary license from the Department. A temporary license may be issued by the Department only to an applicant pursuing licensure as a speech-language pathologist in this State. A temporary license shall be issued to an applicant upon receipt of the required fee as set forth by rule and documentation on forms prescribed by the Department certifying that his or her professional experience will be supervised by a licensed speech-language pathologist. A temporary license shall be issued for a period of 18 months and may be renewed only once for good cause shown.
A person who has completed the course and clinical curriculum required to receive a master's degree in speech-language pathology, as minimally required under subsection (d) of Section 8 of this Act for a license to practice speech-language pathology, but who has not yet been conferred the master's degree, may make application to the Department for a temporary license under this Section and may begin his or her supervised professional experience as a speech-language pathologist without a temporary license for 120 days from the date of application or until disposition of the license application by the Department, whichever is sooner.
(Source: P.A. 100-530, eff. 1-1-18.)

(225 ILCS 110/8.2)
(Section scheduled to be repealed on January 1, 2028)
Sec. 8.2. Remote practice of audiology and speech-language pathology.
(a) An audiologist licensed under this Act may conduct the practice of audiology remotely subject to the following conditions:
(1) the practice of audiology may be conducted

remotely using video conferencing;

(2) the use of telephone, email, instant messaging,

store and forward technology, or facsimile must be in conjunction with or supplementary to the use of video conferencing;

(3) an audiologist who practices audiology remotely

must follow all applicable Health Insurance Portability and Accountability Act privacy and security regulations;

(4) an audiologist who practices audiology remotely

is subject to the same standard of care required of an audiologist who practices audiology in a clinic or office setting; and

(5) services delivered remotely by an audiologist

must be equivalent to the quality of services delivered in person in a clinic or office setting.

(b) A speech-language pathologist licensed under this Act may conduct the practice of speech-language pathology remotely subject to the following conditions:
(1) the practice of speech-language pathology may

be conducted remotely using video conferencing;

(2) the use of telephone, email, instant messaging,

store and forward technology, or facsimile must be in conjunction with or supplementary to the use of video conferencing;

(3) a speech-language pathologist who practices

speech-language pathology remotely must follow all applicable Health Insurance Portability and Accountability Act privacy and security regulations;

(4) a speech-language pathologist who practices

speech-language pathology remotely is subject to the same standard of care required of a speech-language pathologist who practices speech-language pathology in a clinic or office setting; and

(5) services delivered remotely by a

speech-language pathologist must be equivalent to the quality of services delivered in person in a clinic setting.

(c) An out-of-state person providing speech-language pathology or audiology services to a person residing in Illinois without a license issued pursuant to this Act submits himself or herself to the jurisdiction of the Department and the courts of this State.
(Source: P.A. 100-530, eff. 1-1-18.)

(225 ILCS 110/8.3)
(Section scheduled to be repealed on January 1, 2028)
Sec. 8.3. Basic health screenings. A speech-language pathologist or an audiologist may perform basic health screenings and create the resulting plans of care if: (1) the elements of the plan of care are within the scope of practice of a speech-language pathologist or an audiologist and (2) the speech-language pathologist or audiologist is trained in the performance of basic health screenings as set forth by rule from one of the following: (A) as part of the curriculum of an approved program, (B) through worksite training, or (C) through continuing education. A plan of care that includes elements that are outside the scope of practice of a speech-language pathologist or an audiologist must be referred to appropriate medical personnel for further evaluation or management.
(Source: P.A. 100-530, eff. 1-1-18.)

(225 ILCS 110/8.5)
(Section scheduled to be repealed on January 1, 2028)
Sec. 8.5. Qualifications for licenses as a speech-language pathology assistant. A person is qualified to be licensed as a speech-language pathology assistant if that person has applied in writing or electronically on forms prescribed by the Department, has paid the required fees, and meets both of the following criteria:
(1) Is of good moral character. In determining moral

character, the Department may take into consideration any felony conviction or plea of guilty or nolo contendere of the applicant, but such a conviction or plea shall not operate automatically as a complete bar to licensure.

(2) Has received either (i) an associate degree from

a speech-language pathology assistant program that has been approved by the Department and that meets the minimum requirements set forth in Section 8.6 or (ii) a bachelor's degree and has completed course work from an accredited college or university that meets the minimum requirements set forth in Section 8.6.

(Source: P.A. 100-530, eff. 1-1-18.)

(225 ILCS 110/8.6)
(Section scheduled to be repealed on January 1, 2028)
Sec. 8.6. Minimum requirements for speech-language pathology assistant programs.
(a) An applicant for licensure as a speech-language pathology assistant must have earned 60 semester credit hours in a program of study that includes general education and the specific knowledge and skills for a speech-language pathology assistant. The curriculum of a speech-language pathology assistant program must include all of the following content, as further provided by rule promulgated by the Department:
(1) Twenty-four semester credit hours in general

education.

(2) Thirty-six semester credit hours in technical

content areas designed to provide students with knowledge and skills required for speech-language pathology assistants, which must include (i) an overview of normal processes of communication; (ii) an overview of communication disorders; (iii) instruction in speech-language pathology assistant-level service delivery practices; (iv) instruction in workplace behaviors; (v) cultural and linguistic factors in communication; and (vi) observation.

(3) Completion of at least 100 hours of supervised

field work experiences supervised by a licensed speech-language pathologist at least 50% of the time when the student is engaged in contact with the patient or client. An applicant must obtain written verification demonstrating successful completion of the required field work experience, including a description of the setting in which the training was received and an assessment of the student's technical proficiency.

(b) The Department may promulgate rules that change the curriculum requirements of subsection (a) in order to reflect the guidelines for speech-language pathology assistant programs recommended by the American Speech-Language Hearing Association.
(c) Any applicant for licensure as a speech-language pathology assistant who applies to the Department prior to the effective date of this amendatory Act of the 96th General Assembly or any person who holds a valid license as a speech-language pathology assistant on the effective date of this amendatory Act shall not be required to meet the new minimum requirements for a speech language pathology assistant program under subsection (a) of this Section 8.6 that are established by this amendatory Act.
(Source: P.A. 96-1315, eff. 7-27-10.)

(225 ILCS 110/8.7)
(Section scheduled to be repealed on January 1, 2028)
Sec. 8.7. Duties of speech-language pathology assistants.
(a) The scope of responsibility of speech-language pathology assistants shall be limited to supplementing the role of a speech-language pathologist in implementing the treatment program established by the speech-language pathologist. The functions and duties of a speech-language pathology assistant shall be:
(1) conducting speech-language screening, without

interpretation, and using screening protocols developed by the supervising speech-language pathologist;

(2) providing direct treatment assistance to patients

or clients, if authorized by and under the supervision of a speech-language pathologist;

(3) following and implementing documented treatment

plans or protocols developed by a supervising speech-language pathologist;

(4) documenting patient or client progress toward

meeting established objectives and reporting the information to a supervising speech-language pathologist;

(5) assisting a speech-language pathologist during

assessments, including, but not limited to, assisting with formal documentation, preparing materials, and performing clerical duties for a supervising speech-language pathologist;

(6) acting as an interpreter for non-English speaking

patients or clients and their family members when competent to do so;

(7) scheduling activities and preparing charts,

records, graphs, and data;

(8) performing checks and maintenance of equipment,

including, but not limited to, augmentative communication devices; and

(9) assisting with speech-language pathology research

projects, in-service training, and family or community education;

(b) A speech-language pathology assistant may not:
(1) perform standardized or nonstandardized

diagnostic tests or formal or informal evaluations or interpret test results;

(2) screen or diagnose patients or clients for

feeding or swallowing disorders;

(3) participate in parent conferences, case

conferences, or any interdisciplinary team without the presence of the supervising speech-language pathologist;

(4) provide patient or client or family counseling;
(5) write, develop, or modify a patient's or client's

individualized treatment plan;

(6) assist with patients or clients without following

the individualized treatment plan prepared by the supervising speech-language pathologist;

(7) sign any formal documents such as treatment

plans, reimbursement forms, or reports;

(8) select patients or clients for services;
(9) discharge a patient or client from services;
(10) disclose clinical or confidential information,

either orally or in writing, to anyone other than the supervising speech-language pathologist;

(11) make referrals for additional services;
(12) counsel or consult with the patient or client,

family, or others regarding the patient's or client's status or service;

(13) represent himself or herself to be a

speech-language pathologist;

(14) use a checklist or tabulate results of feeding

or swallowing evaluations; or

(15) demonstrate swallowing strategies or precautions

to patients, family, or staff.

(Source: P.A. 92-510, eff. 6-1-02.)

(225 ILCS 110/8.8)
(Section scheduled to be repealed on January 1, 2028)
Sec. 8.8. Supervision of speech-language pathology assistants.
(a) A speech-language pathology assistant shall practice only under the supervision of a speech-language pathologist who has at least 2 years experience in addition to the supervised professional experience required under subsection (f) of Section 8 of this Act. A speech-language pathologist who supervises a speech-language pathology assistant (i) must have completed at least 6 clock hours of training in supervision related to speech-language pathology, and (ii) must complete at least 2 clock hours of continuing education in supervision related to speech-language pathology in each new licensing cycle after completion of the initial training required under item (i). The Department shall promulgate rules describing the supervision training requirements. The rules may allow a speech-language pathologist to apply to the Board for an exemption from this training requirement based upon prior supervisory experience.
(b) A speech-language pathology assistant must be under the direct supervision of a speech-language pathologist at least 30% of the speech-language pathology assistant's actual patient or client contact time per patient or client during the first 90 days of initial employment as a speech-language pathology assistant. Thereafter, a speech-language pathology assistant must be under the direct supervision of a speech-language pathologist at least 20% of the speech-language pathology assistant's actual patient or client contact time per patient or client. Supervision of a speech-language pathology assistant beyond the minimum requirements of this subsection may be imposed at the discretion of the supervising speech-language pathologist. A supervising speech-language pathologist must be available to communicate with a speech-language pathology assistant whenever the assistant is in contact with a patient or client.
(c) A speech-language pathologist that supervises a speech-language pathology assistant must document direct supervision activities. At a minimum, supervision documentation must provide (i) information regarding the quality of the speech-language pathology assistant's performance of assigned duties, and (ii) verification that clinical activity is limited to duties specified in Section 8.7.
(d) A full-time speech-language pathologist may supervise no more than 2 speech-language pathology assistants. A speech-language pathologist that does not work full-time may supervise no more than one speech-language pathology assistant.
(e) For purposes of this Section, "direct supervision" means on-site, in-view observation and guidance by a speech-language pathologist while an assigned activity is performed by the speech-language pathology assistant.
(Source: P.A. 100-530, eff. 1-1-18.)

(225 ILCS 110/9) (from Ch. 111, par. 7909)
Sec. 9. (Repealed).
(Source: P.A. 85-1391. Repealed by P.A. 90-69, eff. 7-8-97.)

(225 ILCS 110/9.3)
(Section scheduled to be repealed on January 1, 2028)
Sec. 9.3. Requirements for the use of laryngoscopes.
(a) A speech-language pathologist may perform an endoscopic procedure using a rigid laryngoscope for the sole purpose of observing and obtaining images of the pharynx and larynx if all of the following requirements have been met:
(1) The speech-language pathologist has observed 5

procedures performed by either (i) a physician who has been granted hospital privileges to perform these procedures or (ii) a speech-language pathologist who has met the requirements of items (1), (2), and (5) of this subsection (a) in a licensed health care facility or a clinic affiliated with a hospital, university, college, or ASHA-approved continuing education course that has emergency medical backup and a physician available or in the office of a physician who is available or in the office of a speech-language pathologist provided that he or she maintains cardiopulmonary resuscitation (CPR) certification.

(2) The speech-language pathologist has successfully

performed 10 procedures under the direct supervision of a physician who has been granted hospital privileges to perform these procedures; provided, however, that the physician may delegate the supervision of the procedures to a speech-language pathologist who has met the requirements of this subsection (a) or subsection (c) of this Section. The supervising physician shall provide written verification that the speech-language pathologist in training has successfully completed the requirements of this item (2) demonstrating the ability to perform these procedures. The speech-language pathologist shall have this written verification on file and readily available for inspection upon request by the Board.

(3) If the patient has a voice disorder or vocal

cord dysfunction, he or she must be examined by a physician who has been granted hospital privileges to perform these procedures and the speech-language pathologist must have received from that physician a written referral and direct authorization to perform the procedure.

(4) If the patient has a swallowing disorder or a

velopharyngeal disorder, he or she must be examined by a physician licensed to practice medicine in all its branches and the speech-language pathologist must have received from that physician a written referral and direct authorization to perform the procedure.

(5) The speech-language pathologist has completed a

hands-on university or college course, or a hands-on seminar or workshop in endoscopy as a technique for investigating speech and swallowing, which qualifies for continuing education credit with the American Speech-Language-Hearing Association (ASHA).

(6) The speech-language pathologist must send a

written report or recorded copy of the observations recorded during an evaluation to the referring physician, and if the speech-language pathologist performs any procedure and observes an abnormality or the possibility of a condition that requires medical attention, the speech-language pathologist shall immediately refer the patient to the referring physician for examination.

(7) In no instance may the speech-language

pathologist use a laryngoscope to perform any procedure that disrupts living tissue.

(8) The speech-language pathologist is using the

rigid laryngoscope in (i) a licensed healthcare facility or clinic affiliated with a hospital, university, college, or ASHA-approved continuing education course that has emergency medical back-up and a physician available, (ii) an office of a physician who is available, or (iii) in the speech language pathologist's office provided that he or she maintains cardiopulmonary resuscitation (CPR) certification.

(b) A speech-language pathologist may use a flexible laryngoscope for the sole purpose of observing and obtaining images of the pharynx and larynx if all of the following requirements have been met:
(1) The speech-language pathologist has observed 10

procedures performed by either (i) a physician who has been granted hospital privileges to perform these procedures or (ii) a speech-language pathologist who has met the requirements of items (1), (2), and (6) of this subsection (b) in a licensed health care facility or a clinic affiliated with a hospital, university, college, or ASHA-approved continuing education course that has emergency medical back-up and a physician available or in the office of a physician who is available.

(2) The speech-language pathologist has successfully

performed 25 procedures under the direct supervision of a physician who has been granted hospital privileges to perform these procedures; provided, however, that the physician may delegate the supervision of the procedures to a speech-language pathologist who has met the requirements of this subsection (b) or subsection (c) of this Section. The supervising physician shall provide written verification that the speech-language pathologist in training has successfully completed the requirements of this item (2) demonstrating the ability to perform these procedures. The speech-language pathologist shall have this written verification on file and readily available for inspection upon request by the Board.

(3) The observation of the patient's function must

take place (i) under the supervision of a physician and (ii) in a licensed health care facility or a clinic affiliated with a hospital, university, or college that has emergency medical backup and a physician available or in the office of a physician who is available.

(4) If the patient has a voice disorder or vocal

cord dysfunction, he or she must be examined by a physician licensed to practice medicine in all its branches who has been granted hospital privileges to perform these procedures and the speech-language pathologist must have received from that physician a written referral and direct authorization to perform the procedure.

(5) If the patient has a swallowing disorder or a

velopharyngeal disorder, he or she must be examined by a physician licensed to practice medicine in all its branches and the speech-language pathologist must have received from that physician a written referral and direct authorization to perform the procedure.

(6) The speech-language pathologist has completed a

hands-on university or college course, or a hands-on seminar or workshop in endoscopy as a technique for investigating speech and swallowing, which qualifies for continuing education credit with the American Speech-Language-Hearing Association (ASHA).

(7) The speech-language pathologist must send a

written report or recorded copy of the observations recorded during an evaluation to the referring physician, and if the speech-language pathologist performs any procedure and observes an abnormality or the possibility of a condition that requires medical attention, the speech-language pathologist shall immediately refer the patient to the referring physician for examination.

(8) In no instance may the speech-language

pathologist use a laryngoscope to perform any procedure that disrupts living tissue.

(c) A speech-language pathologist seeking to use both a rigid laryngoscope and a flexible laryngoscope for the sole purpose of observing and obtaining images of the pharynx and larynx shall be exempt from meeting the separate requirements of items (1) and (2) of subsection (a) and items (1) and (2) of subsection (b), if he or she meets the requirements of items (3) through (8) of subsection (a), items (3) through (8) of subsection (b), and the following:
(1) The speech-language pathologist has observed 15

procedures performed by either (i) a physician who has been granted hospital privileges to perform these procedures or (ii) a speech-language pathologist who has met the requirements of items (1), (2), and (6) of subsection (b) in a licensed health care facility or a clinic affiliated with a hospital, university, college, or ASHA-approved continuing education course that has emergency medical back-up and a physician available or in the office of a physician who is available.

(2) The speech-language pathologist has successfully

performed 30 procedures, at least 20 of which must be with a flexible laryngoscope and at least 5 of which must be with a rigid laryngoscope, under the direct supervision of a physician who has been granted hospital privileges to perform these procedures; provided, however, that the physician may delegate the supervision of the procedures to a speech-language pathologist who has met the requirements of subsection (a) or (c) of this Section in the case of a rigid laryngoscope or subsection (b) or (c) of this Section in the case of a flexible laryngoscope. The supervising physician shall provide written verification that the speech-language pathologist in training has successfully completed the requirements of this item (2) demonstrating the ability to perform these procedures. The speech-language pathologist shall have this written verification on file and readily available for inspection upon request by the Board.

(d) The requirements of this Section 9.3 shall not apply to the practice of speech-language pathologists in a hospital or hospital affiliate. In order to practice in a hospital or hospital affiliate, a speech-language pathologist must possess clinical privileges for flexible or rigid laryngoscope procedures recommended by the hospital or hospital affiliate medical staff and approved by the hospital or hospital affiliate governing body.
(e) Nothing in this Section shall be construed to authorize a medical diagnosis.
(f) Nothing in this Section shall preclude the use of a rigid or flexible laryngoscope for the purpose of training or research done in conjunction with a speech-language pathology program accredited by the Council for Academic Accreditation, provided that (i) emergency medical backup is available when flexible laryngoscopy is performed and (ii) such training or research is performed with the participation of either a physician who has been granted hospital privileges to perform these procedures or a speech-language pathologist who has met the requirements of items (1), (2), and (5) of subsection (a) of this Section, items (1), (2), and (6) of subsection (b) of this Section, or subsection (c) of this Section, whichever is applicable.
(g) Nothing in this Section shall be construed to allow a speech-language pathologist to use an anesthetic without specific physician authorization included in the patient referral.
(Source: P.A. 96-719, eff. 8-25-09.)

(225 ILCS 110/9.5)
(Section scheduled to be repealed on January 1, 2028)
Sec. 9.5. Practice by corporations. No license shall be issued by the Department to any corporation, the stated purpose of which includes or that practices or holds itself out as available to practice speech-language pathology or audiology, unless it is organized under the provisions of the Professional Service Corporation Act.
(Source: P.A. 90-69, eff. 7-8-97.)

(225 ILCS 110/10) (from Ch. 111, par. 7910)
Sec. 10. (Repealed).
(Source: P.A. 95-465, eff. 8-27-07. Repealed by P.A. 100-530, eff. 1-1-18.)

(225 ILCS 110/11) (from Ch. 111, par. 7911)
(Section scheduled to be repealed on January 1, 2028)
Sec. 11. Expiration, renewal and restoration of licenses.
(a) The expiration date and renewal period for each license issued under this Act shall be set by rule. A speech-language pathologist, speech-language pathology assistant, or audiologist may renew such license during the month preceding the expiration date thereof by paying the required fee.
(a-5) An audiologist renewing his or her license shall provide proof as determined by the Department of having met the continuing education requirements set forth in the rules of the Department. At a minimum, the rules shall require a renewal applicant for licensure as an audiologist to provide proof of completing at least 20 clock hours of continuing education during the 2-year licensing cycle for which he or she is currently licensed, no more than 10 hours of which may be obtained through programs sponsored by hearing instrument or auditory prosthetic device manufacturers. An audiologist must provide proof that at least 2 clock hours of training in ethics or legal requirements pertaining to the practice of audiology was completed during the 2-year licensing cycle for which he or she is currently licensed.
(a-10) A speech-language pathologist or a speech-language pathology assistant renewing his or her license shall provide proof as determined by the Department of having met the continuing education requirements set forth in the rules of the Department. At a minimum, the rules shall require a renewal applicant for license as a speech-language pathologist to provide proof of completing at least 20 clock hours of continuing education during the 2-year licensing cycle for which he or she is currently licensed. A speech language pathologist must provide proof that at least one clock hour of ethics training was completed during the 2-year licensing cycle for which he or she is currently licensed. At a minimum, the rules shall require a renewal applicant for licensure as a speech-language pathology assistant to provide proof of completing at least 10 clock hours of continuing education during the 2-year period for which he or she currently holds a license.
(b) Inactive status.
(1) Any licensee who notifies the Department in

writing on forms prescribed by the Department may elect to place his or her license on an inactive status and shall, subject to rules of the Department, be excused from payment of renewal fees until he or she notifies the Department in writing of his or her desire to resume active status.

(2) Any licensee requesting restoration from inactive

status shall be required to (i) pay the current renewal fee; and (ii) demonstrate that he or she has completed a minimum of 20 hours of continuing education and met any additional continuing education requirements established by the Department by rule.

(3) Any licensee whose license is in an inactive

status shall not practice in the State of Illinois without first restoring his or her license.

(4) Any licensee who shall engage in the practice

while the license is lapsed or inactive shall be considered to be practicing without a license which shall be grounds for discipline under Section 16 of this Act.

(c) Any speech-language pathologist, speech-language pathology assistant, or audiologist whose license has expired may have his or her license restored at any time within 5 years after the expiration thereof, upon payment of the required fee.
(d) Any person whose license has been expired or inactive for 5 years or more may have his or her license restored by making application to the Department and filing proof acceptable to the Department of his or her fitness to have his or her license restored, including sworn evidence certifying to active lawful practice in another jurisdiction, and by paying the required restoration fee. A person practicing on an expired license is deemed to be practicing without a license.
(e) If a person whose license has expired has not maintained active practice in another jurisdiction, the Department shall determine, by an evaluation process established by rule, his or her fitness to resume active status and may require the person to complete a period of evaluated clinical experience, and may require successful completion of an examination.
(f) Any person whose license has expired while he or she has been engaged (1) in federal or State service on active duty, or (2) in training or education under the supervision of the United States preliminary to induction into the military service, may have his or her license restored without paying any lapsed renewal or restoration fee, if within 2 years after termination of such service, training or education he or she furnishes the Department with satisfactory proof that he or she has been so engaged and that his or her service, training or education has been so terminated.
(Source: P.A. 100-530, eff. 1-1-18.)

(225 ILCS 110/12) (from Ch. 111, par. 7912)
Sec. 12. (Repealed).
(Source: P.A. 89-702, eff. 7-1-97. Repealed by P.A. 90-69, eff. 7-8-97.)

(225 ILCS 110/13) (from Ch. 111, par. 7913)
(Section scheduled to be repealed on January 1, 2028)
Sec. 13. Licensing applicants from other states. Upon payment of the required fee, an applicant who is a speech-language pathologist, speech-language pathology assistant, or audiologist licensed under the laws of another state or territory of the United States, may without examination be granted a license as a speech-language pathologist, speech-language pathology assistant, or audiologist by the Department:
(a) whenever the requirements of such state or

territory of the United States were at the date of licensure substantially equal to the requirements then in force in this State; or

(b) whenever such requirements of another state or

territory of the United States together with educational and professional qualifications, as distinguished from practical experience, of the applicant since obtaining a license as speech-language pathologist, speech-language pathology assistant, or audiologist in such state or territory of the United States are substantially equal to the requirements in force in Illinois at the time of application for licensure as a speech-language pathologist, speech-language pathology assistant, or audiologist.

Applicants have 3 years from the date of application to complete the application process. If the process has not been completed within 3 years, the application shall be denied, the fee shall be forfeited, and the applicant must reapply and meet the requirements in effect at the time of reapplication.
(Source: P.A. 95-465, eff. 8-27-07.)

(225 ILCS 110/14) (from Ch. 111, par. 7914)
(Section scheduled to be repealed on January 1, 2028)
Sec. 14. Fees.
(a) The Department shall provide by rule for a schedule of fees to be paid for licenses by all applicants. The Department shall consult with the Board and consider its recommendations when establishing the schedule of fees and any increase in fees to be paid by license applicants.
(b) Except as provided in subsection (c) below, the fees for the administration and enforcement of this Act, including but not limited to original licensure, renewal, and restoration, shall be set by rule and shall be nonrefundable.
(b-5) In addition to any fees set by the Department through administrative rule, the Department shall, at the time of licensure and renewal, collect from each licensed audiologist a Hearing Instrument Consumer Protection Fee of $45.
(c) (Blank).
(Source: P.A. 100-530, eff. 1-1-18.)

(225 ILCS 110/14.5)
(Section scheduled to be repealed on January 1, 2028)
Sec. 14.5. Deposit of fees and fines. All of the fees and fines collected under this Act shall be deposited into the General Professions Dedicated Fund. On December 1 of each year, the Department shall transfer from the General Professions Dedicated Fund to the Hearing Instrument Dispenser Licensing and Discipline Fund an amount equal to all the fees collected under subsection (b-5) of Section 14 of this Act since the previous December 1.
(Source: P.A. 96-992, eff. 7-2-10.)

(225 ILCS 110/15) (from Ch. 111, par. 7915)
(Section scheduled to be repealed on January 1, 2028)
Sec. 15. Returned checks; penalties. Any person who delivers a check or other payment to the Department that is returned to the Department unpaid by the financial institution upon which it is drawn shall pay to the Department, in addition to the amount already owed to the Department, a fine of $50. The fines imposed by this Section are in addition to any other discipline provided under this Act for unlicensed practice or practice on a nonrenewed license. The Department shall notify the person that payment of fees and fines shall be paid to the Department by certified check or money order within 30 calendar days of the notification. If, after the expiration of 30 days from the date of the notification, the person has failed to submit the necessary remittance, the Department shall automatically terminate the license or certificate or deny the application, without hearing. If, after termination or denial, the person seeks a license or certificate, he or she shall apply to the Department for restoration or issuance of the license or certificate and pay all fees and fines due to the Department. The Department may establish a fee for the processing of an application for restoration of a license or certificate to pay all expenses of processing this application. The Secretary may waive the fines due under this Section in individual cases where the Secretary finds that the fines would be unreasonable or unnecessarily burdensome.
(Source: P.A. 95-465, eff. 8-27-07.)

(225 ILCS 110/16) (from Ch. 111, par. 7916)
(Section scheduled to be repealed on January 1, 2028)
Sec. 16. Refusal, revocation or suspension of licenses.
(1) The Department may refuse to issue or renew, or may revoke, suspend, place on probation, censure, reprimand or take other disciplinary or non-disciplinary action as the Department may deem proper, including fines not to exceed $10,000 for each violation, with regard to any license for any one or combination of the following causes:
(a) Fraud in procuring the license.
(b) (Blank).
(c) Willful or repeated violations of the rules of

the Department of Public Health.

(d) Division of fees or agreeing to split or divide

the fees received for speech-language pathology or audiology services with any person for referring an individual, or assisting in the care or treatment of an individual, without the knowledge of the individual or his or her legal representative. Nothing in this paragraph (d) affects any bona fide independent contractor or employment arrangements among health care professionals, health facilities, health care providers, or other entities, except as otherwise prohibited by law. Any employment arrangements may include provisions for compensation, health insurance, pension, or other employment benefits for the provision of services within the scope of the licensee's practice under this Act. Nothing in this paragraph (d) shall be construed to require an employment arrangement to receive professional fees for services rendered.

(e) Employing, procuring, inducing, aiding or

abetting a person not licensed as a speech-language pathologist or audiologist to engage in the unauthorized practice of speech-language pathology or audiology.

(e-5) Employing, procuring, inducing, aiding, or

abetting a person not licensed as a speech-language pathology assistant to perform the functions and duties of a speech-language pathology assistant.

(f) Making any misrepresentations or false promises,

directly or indirectly, to influence, persuade or induce patronage.

(g) Professional connection or association with, or

lending his or her name to another for the illegal practice of speech-language pathology or audiology by another, or professional connection or association with any person, firm or corporation holding itself out in any manner contrary to this Act.

(h) Obtaining or seeking to obtain checks, money, or

any other things of value by false or fraudulent representations, including but not limited to, engaging in such fraudulent practice to defraud the medical assistance program of the Department of Healthcare and Family Services (formerly Department of Public Aid).

(i) Practicing under a name other than his or her own.
(j) Improper, unprofessional or dishonorable conduct

of a character likely to deceive, defraud or harm the public.

(k) Conviction by plea of guilty or nolo contendere,

finding of guilt, jury verdict, or entry of judgment or sentencing, including, but not limited to, convictions, preceding sentences of supervision, conditional discharge, or first offender probation, under the laws of any jurisdiction of the United States that is (i) a felony or (ii) a misdemeanor, an essential element of which is dishonesty, or that is directly related to the practice of the profession.

(1) Permitting a person under his or her supervision

to perform any function not authorized by this Act.

(m) A violation of any provision of this Act or rules

promulgated thereunder.

(n) Discipline by another state, the District of

Columbia, territory, or foreign nation of a license to practice speech-language pathology or audiology or a license to practice as a speech-language pathology assistant in its jurisdiction if at least one of the grounds for that discipline is the same as or the equivalent of one of the grounds for discipline set forth herein.

(o) Willfully failing to report an instance of

suspected child abuse or neglect as required by the Abused and Neglected Child Reporting Act.

(p) Gross or repeated malpractice.
(q) Willfully making or filing false records or

reports in his or her practice as a speech-language pathologist, speech-language pathology assistant, or audiologist, including, but not limited to, false records to support claims against the public assistance program of the Department of Healthcare and Family Services (formerly Illinois Department of Public Aid).

(r) Professional incompetence as manifested by poor

standards of care or mental incompetence as declared by a court of competent jurisdiction.

(s) Repeated irregularities in billing a third party

for services rendered to an individual. For purposes of this Section, "irregularities in billing" shall include:

(i) reporting excessive charges for the purpose

of obtaining a total payment in excess of that usually received by the speech-language pathologist, speech-language pathology assistant, or audiologist for the services rendered;

(ii) reporting charges for services not rendered;

or

(iii) incorrectly reporting services rendered for

the purpose of obtaining payment not earned.

(t) (Blank).
(u) Violation of the Health Care Worker Self-Referral

Act.

(v) Inability to practice with reasonable judgment,

skill, or safety as a result of habitual or excessive use of or addiction to alcohol, narcotics, or stimulants or any other chemical agent or drug or as a result of physical illness, including, but not limited to, deterioration through the aging process or loss of motor skill, mental illness, or disability.

(w) Violation of the Hearing Instrument Consumer

Protection Act.

(x) Failure by a speech-language pathology assistant

and supervising speech-language pathologist to comply with the supervision requirements set forth in Section 8.8.

(y) Willfully exceeding the scope of duties

customarily undertaken by speech-language pathology assistants set forth in Section 8.7 that results in, or may result in, harm to the public.

(z) Willfully failing to report an instance of

suspected abuse, neglect, financial exploitation, or self-neglect of an eligible adult as defined in and required by the Adult Protective Services Act.

(aa) Being named as a perpetrator in an indicated

report by the Department on Aging under the Adult Protective Services Act, and upon proof by clear and convincing evidence that the licensee has caused an eligible adult to be abused, neglected, or financially exploited as defined in the Adult Protective Services Act.

(bb) Violating Section 8.2 of this Act.
(cc) Violating Section 8.3 of this Act.
(2) The Department shall deny a license or renewal authorized by this Act to any person who has defaulted on an educational loan guaranteed by the Illinois State Scholarship Commission; however, the Department may issue a license or renewal if the aforementioned persons have established a satisfactory repayment record as determined by the Illinois State Scholarship Commission.
(3) The entry of an order by a circuit court establishing that any person holding a license under this Act is subject to involuntary admission or judicial admission as provided for in the Mental Health and Developmental Disabilities Code, operates as an automatic suspension of that license. That person may have his or her license restored only upon the determination by a circuit court that the patient is no longer subject to involuntary admission or judicial admission and the issuance of an order so finding and discharging the patient, and upon the Board's recommendation to the Department that the license be restored. Where the circumstances so indicate, the Board may recommend to the Department that it require an examination prior to restoring any license automatically suspended under this subsection.
(4) The Department may refuse to issue or may suspend the license of any person who fails to file a return, or to pay the tax, penalty, or interest shown in a filed return, or to pay any final assessment of the tax penalty or interest, as required by any tax Act administered by the Department of Revenue, until such time as the requirements of any such tax Act are satisfied.
(5) In enforcing this Section, the Board upon a showing of a possible violation may compel an individual licensed to practice under this Act, or who has applied for licensure pursuant to this Act, to submit to a mental or physical examination, or both, as required by and at the expense of the Department. The examining physicians or clinical psychologists shall be those specifically designated by the Board. The individual to be examined may have, at his or her own expense, another physician or clinical psychologist of his or her choice present during all aspects of this examination. Failure of any individual to submit to a mental or physical examination, when directed, shall be grounds for suspension of his or her license until the individual submits to the examination if the Board finds, after notice and hearing, that the refusal to submit to the examination was without reasonable cause.
If the Board finds an individual unable to practice because of the reasons set forth in this Section, the Board may require that individual to submit to care, counseling, or treatment by physicians or clinical psychologists approved or designated by the Board, as a condition, term, or restriction for continued, restored, or renewed licensure to practice; or, in lieu of care, counseling, or treatment, the Board may recommend to the Department to file a complaint to immediately suspend, revoke, or otherwise discipline the license of the individual. Any individual whose license was granted, continued, restored, renewed, disciplined or supervised subject to such terms, conditions, or restrictions, and who fails to comply with such terms, conditions, or restrictions, shall be referred to the Secretary for a determination as to whether the individual shall have his or her license suspended immediately, pending a hearing by the Board.
In instances in which the Secretary immediately suspends a person's license under this Section, a hearing on that person's license must be convened by the Board within 15 days after the suspension and completed without appreciable delay. The Board shall have the authority to review the subject individual's record of treatment and counseling regarding the impairment to the extent permitted by applicable federal statutes and regulations safeguarding the confidentiality of medical records.
An individual licensed under this Act and affected under this Section shall be afforded an opportunity to demonstrate to the Board that he or she can resume practice in compliance with acceptable and prevailing standards under the provisions of his or her license.
(Source: P.A. 100-530, eff. 1-1-18.)

(225 ILCS 110/16.3)
(Section scheduled to be repealed on January 1, 2028)
Sec. 16.3. Suspension of license for failure to pay restitution. The Department, without further process or hearing, shall suspend the license or other authorization to practice of any person issued under this Act who has been certified by court order as not having paid restitution to a person under Section 8A-3.5 of the Illinois Public Aid Code or under Section 17-10.5 or 46-1 of the Criminal Code of 1961 or the Criminal Code of 2012. A person whose license or other authorization to practice is suspended under this Section is prohibited from practicing until the restitution is made in full.
(Source: P.A. 96-1551, eff. 7-1-11; 97-1150, eff. 1-25-13.)

(225 ILCS 110/16.5)
(Section scheduled to be repealed on January 1, 2028)
Sec. 16.5. Advertising. A person licensed under this Act as a speech-language pathologist or audiologist may advertise the availability of professional services in the public media or on the premises where such professional services are rendered as permitted by law, provided the advertising is truthful and not misleading or deceptive. The Department may adopt rules consistent with this Section.
(Source: P.A. 92-510, eff. 6-1-02.)

(225 ILCS 110/17) (from Ch. 111, par. 7917)
(Section scheduled to be repealed on January 1, 2028)
Sec. 17. Investigations; notice; hearings. Licenses may be refused, revoked, or suspended in the manner provided by this Act and not otherwise. The Department may upon its own motion and shall upon the verified complaint in writing of any person setting forth facts that if proven would constitute grounds for refusal to issue, suspend, or revoke under this Act, investigate the actions of any person applying for, holding, or claiming to hold a license.
The Department shall, before refusing to issue or renew or suspending or revoking any license or taking other disciplinary action pursuant to Section 16 of this Act, and at least 30 days prior to the date set for the hearing, notify, in writing, the applicant for or the holder of such license of any charges made, afford the accused person an opportunity to be heard in person or by counsel in reference thereto, and direct the applicant or licensee to file a written answer to the Board under oath within 20 days after the service of the notice and inform the applicant or licensee that failure to file an answer will result in default being taken against the applicant or licensee and that the license or certificate may be suspended, revoked, placed on probationary status, or other disciplinary action may be taken, including limiting the scope, nature, or extent of practice, as the Secretary may deem proper. Written or electronic notice may be served by personal delivery, mail, or email to the applicant or licensee at his or her address of record or email address of record. In case the person fails to file an answer after receiving notice, his or her license or certificate may, in the discretion of the Department, be suspended, revoked, or placed on probationary status or the Department may take whatever disciplinary action deemed proper, including limiting the scope, nature, or extent of the person's practice or the imposition of a fine, without a hearing, if the act or acts charged constitute sufficient grounds for such action under this Act.
At the time and place fixed in the notice, the Board shall proceed to hearing of the charges and both the accused person and the Department shall be accorded ample opportunity to present, in person or by counsel, any statements, testimony, evidence, and arguments as may be pertinent to the charges or to their defense. The Board may continue such hearing from time to time. If the Board is not sitting at the time and place fixed in the notice or at the time and place to which the hearing shall have been continued, the Department shall continue such hearing for a period not to exceed 30 days.
(Source: P.A. 100-530, eff. 1-1-18.)

(225 ILCS 110/18) (from Ch. 111, par. 7918)
(Section scheduled to be repealed on January 1, 2028)
Sec. 18. Temporary suspension of license. The Secretary may temporarily suspend the license of a speech-language pathologist, speech-language pathology assistant, or audiologist without a hearing, simultaneous to the institution of proceedings for a hearing under this Act, if the Secretary finds that evidence in his or her possession indicates that a speech-language pathologist's, speech-language pathology assistant's, or an audiologist's continuation in practice would constitute an immediate danger to the public. In the event that the Secretary temporarily suspends the license of a speech-language pathologist, speech-language pathology assistant, or audiologist without a hearing, a hearing by the Board must be held within 15 days after such suspension has occurred and concluded without appreciable delay.
(Source: P.A. 95-465, eff. 8-27-07.)

(225 ILCS 110/19) (from Ch. 111, par. 7919)
(Section scheduled to be repealed on January 1, 2028)
Sec. 19. Subpoenas; depositions; oaths. The Department has the power to subpoena documents, books, records, or other materials and bring before it any person and to take testimony either orally or by deposition, or both, with the same fees and mileage and in the same manner as prescribed in civil cases in the courts of this State.
The Secretary, the designated hearing officer, and every member of the Board has the power to administer oaths to witnesses at any hearing that the Department is authorized to conduct and any other oaths authorized in any Act administered by the Department.
(Source: P.A. 95-465, eff. 8-27-07.)

(225 ILCS 110/20) (from Ch. 111, par. 7920)
(Section scheduled to be repealed on January 1, 2028)
Sec. 20. Attendance of witnesses, production of documents. Any circuit court, upon the application of the Department or designated hearing officer, may enter an order requiring the attendance of witnesses and their testimony and the production of documents, papers, files, books, and records in connection with any hearing or investigation. The court may compel obedience to its order by proceedings for contempt.
(Source: P.A. 95-465, eff. 8-27-07.)

(225 ILCS 110/21) (from Ch. 111, par. 7921)
(Section scheduled to be repealed on January 1, 2028)
Sec. 21. Findings and recommendations. At the conclusion of a hearing, the Board shall present to the Secretary a written report of its findings of fact, conclusions of law, and recommendations. The report shall contain a finding of whether or not the accused person violated this Act or its rules or failed to comply with the conditions required in this Act or its rules. The Board shall specify the nature of any violations or failure to comply and shall make its recommendations to the Secretary.
In making recommendations for any disciplinary actions, the Board may take into consideration all facts and circumstances bearing upon the reasonableness of the conduct of the accused and the potential for future harm to the public, including, but not limited to, previous discipline of the accused by the Department, intent, degree of harm to the public, likelihood of harm in the future, any restitution made by the accused, and whether the incident or incidents contained in the complaint appear to be isolated or represent a continuing pattern of conduct. In making its recommendations for discipline, the Board shall endeavor to ensure that the severity of the discipline recommended is reasonably related to the severity of the violation.
The report of findings of fact, conclusions of law, and recommendations of the Board shall be the basis for the Department's order refusing to issue, restore, or renew a license, or otherwise disciplining a licensee. If the Secretary disagrees with the recommendations of the Board, the Secretary may issue an order in contravention of the Board recommendations. Board findings are not admissible as evidence against the person in a criminal prosecution brought for a violation of this Act; however, the hearing and findings shall not serve as a bar to criminal prosecution brought for a violation of this Act.
(Source: P.A. 95-465, eff. 8-27-07.)

(225 ILCS 110/21.1)
(Section scheduled to be repealed on January 1, 2028)
Sec. 21.1. Board; rehearing. At the conclusion of the hearing, a copy of the Board's report shall be served upon the applicant or licensee by the Department, either personally or as provided in this Act for the service of a notice of hearing. Within 20 days after service, the applicant or licensee may present to the Department a motion, in writing, for a rehearing, which shall specify the particular grounds for rehearing. The Department may respond to the motion for rehearing within 20 days after its service on the Department. If no motion for rehearing is filed, then upon the expiration of the time specified for filing such a motion, or if a motion for rehearing is denied, then upon denial, the Secretary may enter an order in accordance with recommendations of the Board except as provided in Section 22 of this Act. If the applicant or licensee orders from the reporting service and pays for a transcript of the record within the time for filing a motion for rehearing, the 20-day period within which a motion may be filed shall commence upon the delivery of the transcript to the applicant or licensee.
(Source: P.A. 95-465, eff. 8-27-07.)

(225 ILCS 110/21.2)
(Section scheduled to be repealed on January 1, 2028)
Sec. 21.2. Secretary; rehearing. Whenever the Secretary believes that substantial justice has not been done in the revocation, suspension, or refusal to issue, restore, or renew a license or other discipline of an applicant or licensee, he or she may order a rehearing by the same or other examiners.
(Source: P.A. 95-465, eff. 8-27-07.)

(225 ILCS 110/22) (from Ch. 111, par. 7922)
(Section scheduled to be repealed on January 1, 2028)
Sec. 22. Appointment of a hearing officer. The Secretary has the authority to appoint any attorney duly licensed to practice law in the State of Illinois to serve as the hearing officer for any action for refusal to issue, restore, or renew a license or discipline of a license. The hearing officer shall have full authority to conduct the hearing. Board members may attend hearings. The hearing officer shall report his or her findings and recommendations to the Board and the Secretary. The Board shall review the report of the hearing officer and present its findings of fact, conclusions of law and recommendations to the Secretary and to all parties to the proceedings. If the Secretary disagrees in any regard with the Board's report, he or she may issue an order in contravention of the Board's report.
(Source: P.A. 100-530, eff. 1-1-18.)

(225 ILCS 110/23) (from Ch. 111, par. 7923)
(Section scheduled to be repealed on January 1, 2028)
Sec. 23. Restoration. At any time after suspension, revocation, placement on probationary status, or the taking of any other disciplinary action with regard to any license, the Department may restore the license, or take any other action to restore the license to good standing upon the written recommendation of the Board, unless after an investigation and a hearing, the Board determines that restoration is not in the public interest. No person whose license has been revoked as authorized in this Act may apply for restoration of that license until such time as provided for in the Civil Administrative Code of Illinois.
A license that has been suspended or revoked shall be considered nonrenewed for purposes of restoration and a person restoring his or her license from suspension or revocation must comply with the requirements for restoration of a nonrenewed license as set forth in Section 11 of this Act and any related rules adopted.
(Source: P.A. 100-530, eff. 1-1-18.)

(225 ILCS 110/24) (from Ch. 111, par. 7924)
(Section scheduled to be repealed on January 1, 2028)
Sec. 24. Review under the Administrative Review Law. All final administrative decisions of the Department hereunder shall be subject to judicial review pursuant to the provisions of the Administrative Review Law and all amendments and modifications thereof and rules adopted thereto. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 95-465, eff. 8-27-07.)

(225 ILCS 110/24.1)
(Section scheduled to be repealed on January 1, 2028)
Sec. 24.1. Certifications of record; costs. The Department shall not be required to certify any record to the court, to file an answer in court, or to otherwise appear in any court in a judicial review proceeding unless and until the Department has received from the plaintiff payment of the costs of furnishing and certifying the record, which costs shall be determined by the Department. Exhibits shall be certified without cost. Failure on the part of the plaintiff to file the receipt in court is grounds for dismissal of the action.
(Source: P.A. 100-530, eff. 1-1-18.)

(225 ILCS 110/25) (from Ch. 111, par. 7925)
(Section scheduled to be repealed on January 1, 2028)
Sec. 25. Order or certified copy; prima facie proof. An order or certified copy thereof, over the seal of the Department and purporting to be signed by the Secretary, is prima facie proof that:
(a) the signature is the genuine signature of the

Secretary;

(b) the Secretary is duly appointed and qualified; and
(c) the Board and its members are qualified to act.
(Source: P.A. 95-465, eff. 8-27-07.)

(225 ILCS 110/26)
Sec. 26. (Repealed).
(Source: P.A. 92-510, eff. 6-1-02. Repealed by P.A. 95-465, eff. 8-27-07.)

(225 ILCS 110/27) (from Ch. 111, par. 7927)
(Section scheduled to be repealed on January 1, 2028)
Sec. 27. Reports of violations. Any person licensed under this Act, or any other person, may report to the Department any information such person may have which appears to show that a speech-language pathologist, speech-language pathology assistant, or audiologist is or may be in violation of any of the provisions of this Act.
(Source: P.A. 92-510, eff. 6-1-02.)

(225 ILCS 110/28) (from Ch. 111, par. 7928)
(Section scheduled to be repealed on January 1, 2028)
Sec. 28. Injunction. The practice of speech-language pathology or audiology by any person not holding a valid and current license under this Act or a person performing the functions and duties of a speech-language pathology assistant without a valid and current license under this Act, is declared to be inimical to the public welfare, to constitute a public nuisance, and to cause irreparable harm to the public welfare. The Secretary, the Attorney General, the State's attorney of any county in the State or any person may maintain an action in the name of the People of the State of Illinois, and may apply for an injunction in any circuit court to enjoin any such person from engaging in such practice. Upon the filing of a verified petition in such court, the court or any judge thereof, if satisfied by affidavit, or otherwise, that such person has been engaged in such practice without a valid and current license, may issue a temporary injunction without notice or bond, enjoining the defendant from any such further practice. Only the showing of nonlicensure, by affidavit or otherwise, is necessary in order for a temporary injunction to issue. A copy of the verified complaint shall be served upon the defendant and the proceedings shall thereafter be conducted as in other civil cases except as modified by this Section. If it is established that the defendant has been, or is engaged in any such unlawful practice, the court, or any judge thereof, may enter an order or judgment perpetually enjoining the defendant from further such practice. In all proceedings hereunder, the court, in its discretion, may apportion the costs among the parties interested in the suit, including cost of filing the complaint, service of process, witness fees and expenses, court reporter charges and reasonable attorneys' fees. In case of violation of any injunction issued under the provisions of this Section, the court or any judge thereof may summarily try and punish the offender for contempt of court. Such injunction proceedings shall be in addition to, and not in lieu of, all penalties and other remedies provided in this Act.
(Source: P.A. 95-465, eff. 8-27-07.)

(225 ILCS 110/28.5)
(Section scheduled to be repealed on January 1, 2028)
Sec. 28.5. Cease and desist order. If any person violates the provisions of this Act, the Secretary, in the name of the People of the State of Illinois, through the Attorney General or the State's Attorney of the county in which the violation is alleged to have occurred, may petition for an order enjoining the violation or for an order enforcing compliance with this Act. Upon the filing of a verified petition, the court with appropriate jurisdiction may issue a temporary restraining order, without notice or bond, and may preliminarily and permanently enjoin the violation. If it is established that the person has violated or is violating the injunction, the court may punish the offender for contempt of court. Proceedings under this Section are in addition to, and not in lieu of, all other remedies and penalties provided by this Act.
Whenever, in the opinion of the Department, a person violates any provision of this Act, the Department may issue a rule to show cause why an order to cease and desist should not be entered against that person. The rule shall clearly set forth the grounds relied upon by the Department and shall allow at least 7 days from the date of the rule to file an answer satisfactory to the Department. Failure to answer to the satisfaction of the Department shall cause an order to cease and desist to be issued.
(Source: P.A. 95-465, eff. 8-27-07.)

(225 ILCS 110/29) (from Ch. 111, par. 7929)
(Section scheduled to be repealed on January 1, 2028)
Sec. 29. Penalty of unlawful practice - second and subsequent offenses. Any person who practices or offers to practice speech-language pathology or audiology or performs the functions and duties of a speech-language pathology assistant in this State without being licensed for that purpose, or whose license has been suspended or revoked, or who violates any of the provisions of this Act, for which no specific penalty has been provided herein, is guilty of a Class A misdemeanor.
Any person who has been previously convicted under any of the provisions of this Act and who subsequently violates any of the provisions of this Act is guilty of a Class 4 felony. In addition, whenever any person is punished as a subsequent offender under this Section, the Secretary shall proceed to obtain a permanent injunction against such person under Section 29 of this Act.
(Source: P.A. 95-465, eff. 8-27-07.)

(225 ILCS 110/29.5)
(Section scheduled to be repealed on January 1, 2028)
Sec. 29.5. Unlicensed practice; civil penalty.
(a) Any person who practices, offers to practice, attempts to practice, or holds oneself out to practice speech-language pathology or audiology or performs the functions and duties of a speech-language pathology assistant without being licensed under this Act shall, in addition to any other penalty provided by law, pay a civil penalty to the Department in an amount not to exceed $5,000 for each offense as determined by the Department. The civil penalty shall be assessed by the Department after a hearing is held in accordance with the provisions set forth in this Act regarding the provision of a hearing for the discipline of a licensee.
(b) The Department has the authority and power to investigate any and all unlicensed activity.
(c) The civil penalty shall be paid within 60 days after the effective date of the order imposing the civil penalty. The order shall constitute a judgment and may be filed and execution had thereon in the same manner as any judgment from any court of record.
(Source: P.A. 92-510, eff. 6-1-02.)

(225 ILCS 110/30) (from Ch. 111, par. 7930)
(Section scheduled to be repealed on January 1, 2028)
Sec. 30. Filing license or diploma of another. Any person filing, or attempting to file as his or her own, the diploma or license of another, or a forged affidavit of identification or qualification, shall be deemed guilty of a Class 3 felony, and upon conviction thereof, shall be subject to such fine and imprisonment as is made and provided by the statutes of this State for the crime of forgery.
(Source: P.A. 90-69, eff. 7-8-97.)

(225 ILCS 110/31) (from Ch. 111, par. 7931)
Sec. 31. (Repealed).
(Source: P.A. 85-1391. Repealed by P.A. 90-69, eff. 7-8-97.)

(225 ILCS 110/31a)
(Section scheduled to be repealed on January 1, 2028)
Sec. 31a. Advertising services.
(a) A speech-language pathologist or audiologist shall include in every advertisement for services regulated under this Act his or her title as it appears on the license or the initials authorized under this Act.
(b) The terms "audiology", "audiologist", "clinical audiologist", "licensed audiologist", "speech-language pathology", "speech-language pathologist", "clinical speech-language pathologist", "licensed speech-language pathologist", or any other similar term, title, abbreviation, or symbol that may indicate that the person is licensed under this Act shall not be used by any person in any communication that advertises services regulated under this Act unless he or she is licensed under this Act as a speech-language pathologist or an audiologist. An audiologist may use the term "doctor" if it also stated that he or she is a "doctor of audiology". This subsection does not apply to a person who is exempt from licensure under this Act because he or she holds a professional educator license issued pursuant to the School Code with a special education endorsement as a teaching speech-language pathologist or with a school support personnel endorsement as a non-teaching speech-language pathologist issued prior to January 1, 2004.
(Source: P.A. 100-530, eff. 1-1-18.)

(225 ILCS 110/32) (from Ch. 111, par. 7932)
Sec. 32. (Repealed).
(Source: P.A. 85-1391. Repealed by P.A. 90-69, eff. 7-8-97.)

(225 ILCS 110/33) (from Ch. 111, par. 7933)
(Section scheduled to be repealed on January 1, 2028)
Sec. 33. Exemption from civil liability for peer review committees. While serving upon any peer review committee, any speech-language pathologist or audiologist shall not be liable for civil damages as a result of his or her decisions, findings or recommendations in connection with his or her duties on such committee, except decisions, findings or recommendations involving his or her wilful or wanton misconduct.
(Source: P.A. 90-69, eff. 7-8-97.)

(225 ILCS 110/34) (from Ch. 111, par. 7934)
(Section scheduled to be repealed on January 1, 2028)
Sec. 34. Illinois Administrative Procedure Act. The Illinois Administrative Procedure Act is hereby expressly adopted and incorporated herein as if all of the provisions of that Act were included in this Act, except that the provision of subsection (d) of Section 10-65 of the Illinois Administrative Procedure Act that provides that at hearings the speech-language pathologist or audiologist has the right to show compliance with all lawful requirements for retention, continuation or renewal of the license is specifically excluded. For the purposes of this Act, the notice required under Section 10-25 of the Illinois Administrative Procedure Act is deemed sufficient when mailed or emailed to the applicant or licensee at his or her address of record or email address of record.
(Source: P.A. 100-530, eff. 1-1-18.)

(225 ILCS 110/34.1)
(Section scheduled to be repealed on January 1, 2028)
Sec. 34.1. Confidentiality. All information collected by the Department in the course of an examination or investigation of a licensee or applicant, including, but not limited to, any complaint against a licensee filed with the Department and information collected to investigate any such complaint, shall be maintained for the confidential use of the Department and shall not be disclosed. The Department may not disclose the information to anyone other than law enforcement officials, other regulatory agencies that have an appropriate regulatory interest as determined by the Secretary, or a party presenting a lawful subpoena to the Department. Information and documents disclosed to a federal, State, county, or local law enforcement agency shall not be disclosed by the agency for any purpose to any other agency or person. A formal complaint filed against a licensee by the Department or any order issued by the Department against a licensee or applicant shall be a public record, except as otherwise prohibited by law.
(Source: P.A. 100-530, eff. 1-1-18.)



225 ILCS 115/ - Veterinary Medicine and Surgery Practice Act of 2004.

(225 ILCS 115/1) (from Ch. 111, par. 7001)
(Section scheduled to be repealed on January 1, 2024)
Sec. 1. The practice of veterinary medicine in the State of Illinois is declared to promote the public health, safety, and welfare by ensuring the delivery of competent veterinary medical care and is subject to State regulation and control in the public interest. It is further declared to be a matter of public interest and concern that the practice of veterinary medicine is a privilege conferred by legislative grant only to persons possessed of the professional qualifications specified in this Act.
(Source: P.A. 96-1322, eff. 7-27-10.)

(225 ILCS 115/2) (from Ch. 111, par. 7002)
(Section scheduled to be repealed on January 1, 2024)
Sec. 2. This Act may be cited as the Veterinary Medicine and Surgery Practice Act of 2004.
(Source: P.A. 93-281, eff. 12-31-03.)

(225 ILCS 115/3) (from Ch. 111, par. 7003)
(Section scheduled to be repealed on January 1, 2024)
Sec. 3. Definitions. The following terms have the meanings indicated, unless the context requires otherwise:
"Accredited college of veterinary medicine" means a veterinary college, school, or division of a university or college that offers the degree of Doctor of Veterinary Medicine or its equivalent and that is accredited by the Council on Education of the American Veterinary Medical Association (AVMA).
"Address of record" means the designated address recorded by the Department in the applicant's or licensee's application file or license file as maintained by the Department's licensure maintenance unit. It is the duty of the applicant or licensee to inform the Department of any change of address, and those changes must be made either through the Department's website or by contacting the Department.
"Accredited program in veterinary technology" means any post-secondary educational program that is accredited by the AVMA's Committee on Veterinary Technician Education and Activities or any veterinary technician program that is recognized as its equivalent by the AVMA's Committee on Veterinary Technician Education and Activities.
"Animal" means any animal, vertebrate or invertebrate, other than a human.
"Board" means the Veterinary Licensing and Disciplinary Board.
"Certified veterinary technician" means a person who is validly and currently licensed to practice veterinary technology in this State.
"Client" means an entity, person, group, or corporation that has entered into an agreement with a veterinarian for the purposes of obtaining veterinary medical services.
"Complementary, alternative, and integrative therapies" means a heterogeneous group of diagnostic and therapeutic philosophies and practices, which at the time they are performed may differ from current scientific knowledge, or whose theoretical basis and techniques may diverge from veterinary medicine routinely taught in accredited veterinary medical colleges, or both. "Complementary, alternative, and integrative therapies" include, but are not limited to, veterinary acupuncture, acutherapy, and acupressure; veterinary homeopathy; veterinary manual or manipulative therapy or therapy based on techniques practiced in osteopathy, chiropractic medicine, or physical medicine and therapy; veterinary nutraceutical therapy; veterinary phytotherapy; and other therapies as defined by rule.
"Consultation" means when a veterinarian receives advice in person, telephonically, electronically, or by any other method of communication from a veterinarian licensed in this or any other state or other person whose expertise, in the opinion of the veterinarian, would benefit a patient. Under any circumstance, the responsibility for the welfare of the patient remains with the veterinarian receiving consultation.
"Department" means the Department of Financial and Professional Regulation.
"Direct supervision" means the supervising veterinarian is readily available on the premises where the animal is being treated.
"Immediate supervision" means the supervising veterinarian is in the immediate area, within audible and visual range of the animal patient and the person treating the patient.
"Impaired veterinarian" means a veterinarian who is unable to practice veterinary medicine with reasonable skill and safety because of a physical or mental disability as evidenced by a written determination or written consent based on clinical evidence, including deterioration through the aging process, loss of motor skills, or abuse of drugs or alcohol of sufficient degree to diminish a person's ability to deliver competent patient care.
"Indirect supervision" means the supervising veterinarian need not be on the premises, but has given either written or oral instructions for the treatment of the animal and is available by telephone or other form of communication.
"Licensed veterinarian" means a person who is validly and currently licensed to practice veterinary medicine in this State.
"Patient" means an animal that is examined or treated by a veterinarian.
"Person" means an individual, firm, partnership (general, limited, or limited liability), association, joint venture, cooperative, corporation, limited liability company, or any other group or combination acting in concert, whether or not acting as a principal, partner, member, trustee, fiduciary, receiver, or any other kind of legal or personal representative, or as the successor in interest, assignee, agent, factor, servant, employee, director, officer, or any other representative of such person.
"Practice of veterinary medicine" means to diagnose, prognose, treat, correct, change, alleviate, or prevent animal disease, illness, pain, deformity, defect, injury, or other physical, dental, or mental conditions by any method or mode; including the performance of one or more of the following:
(1) Prescribing, dispensing, administering, applying,

or ordering the administration of any drug, medicine, biologic, apparatus, anesthetic, or other therapeutic or diagnostic substance, or medical or surgical technique.

(2) (Blank).
(3) Performing upon an animal a surgical or dental

operation.

(3.5) Performing upon an animal complementary,

alternative, or integrative therapy.

(4) Performing upon an animal any manual or

mechanical procedure for reproductive management, including the diagnosis or treatment of pregnancy, sterility, or infertility.

(4.5) The rendering of advice or recommendation by

any means, including telephonic and other electronic communications, with regard to the performing upon an animal any manual or mechanical procedure for reproductive management, including the diagnosis or treatment of pregnancy, sterility, or infertility.

(5) Determining the health and fitness of an animal.
(6) Representing oneself, directly or indirectly, as

engaging in the practice of veterinary medicine.

(7) Using any word, letters, or title under such

circumstances as to induce the belief that the person using them is qualified to engage in the practice of veterinary medicine or any of its branches. Such use shall be prima facie evidence of the intention to represent oneself as engaging in the practice of veterinary medicine.

"Secretary" means the Secretary of Financial and Professional Regulation.
"Supervising veterinarian" means a veterinarian who assumes responsibility for the professional care given to an animal by a person working under his or her direction in either an immediate, direct, or indirect supervision arrangement. The supervising veterinarian must have examined the animal at such time as acceptable veterinary medical practices requires, consistent with the particular delegated animal health care task.
"Therapeutic" means the treatment, control, and prevention of disease.
"Veterinarian" means a person who is validly and currently licensed to practice veterinary medicine in this State.
"Veterinarian-client-patient relationship" means that all of the following conditions have been met:
(1) The veterinarian has assumed the responsibility

for making clinical judgments regarding the health of an animal and the need for medical treatment and the client, owner, or other caretaker has agreed to follow the instructions of the veterinarian;

(2) There is sufficient knowledge of an animal by the

veterinarian to initiate at least a general or preliminary diagnosis of the medical condition of the animal. This means that the veterinarian has recently seen and is personally acquainted with the keeping and care of the animal by virtue of an examination of the animal or by medically appropriate and timely visits to the premises where the animal is kept, or the veterinarian has access to the animal patient's records and has been designated by the veterinarian with the prior relationship to provide reasonable and appropriate medical care if he or she is unavailable; and

(3) The practicing veterinarian is readily available

for follow-up in case of adverse reactions or failure of the treatment regimen or, if unavailable, has designated another available veterinarian who has access to the animal patient's records to provide reasonable and appropriate medical care.

"Veterinarian-client-patient relationship" does not mean a relationship solely based on telephonic or other electronic communications.
"Veterinary medicine" means all branches and specialties included within the practice of veterinary medicine.
"Veterinary premises" means any premises or facility where the practice of veterinary medicine occurs, including, but not limited to, a mobile clinic, outpatient clinic, satellite clinic, or veterinary hospital or clinic. "Veterinary premises" does not mean the premises of a veterinary client, research facility, a federal military base, or an accredited college of veterinary medicine.
"Veterinary prescription drugs" means those drugs restricted to use by or on the order of a licensed veterinarian in accordance with Section 503(f) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 353).
"Veterinary specialist" means that a veterinarian is a diplomate within an AVMA-recognized veterinary specialty organization.
"Veterinary technology" means the performance of services within the field of veterinary medicine by a person who, for compensation or personal profit, is employed by a licensed veterinarian to perform duties that require an understanding of veterinary medicine necessary to carry out the orders of the veterinarian. Those services, however, shall not include diagnosing, prognosing, writing prescriptions, or surgery.
(Source: P.A. 98-339, eff. 12-31-13.)

(225 ILCS 115/4) (from Ch. 111, par. 7004)
(Section scheduled to be repealed on January 1, 2024)
Sec. 4. Exemptions. Nothing in this Act shall apply to any of the following:
(1) Veterinarians employed by the federal or State

government while engaged in their official duties.

(2) Licensed veterinarians from other states who are

invited to Illinois for consultation by a veterinarian licensed in Illinois.

(3) Veterinarians employed by colleges or

universities while engaged in the performance of their official duties, or faculty engaged in animal husbandry or animal management programs of colleges or universities.

(3.5) A veterinarian or veterinary technician from

another state or country who (A) is not licensed under this Act; (B) is currently licensed as a veterinarian or veterinary technician in another state or country, or otherwise exempt from licensure in the other state; (C) is an invited guest of a professional veterinary association, veterinary training program, or continuing education provider approved by the Department; and (D) engages in professional education through lectures, clinics, or demonstrations.

(4) A veterinarian employed by an accredited college

of veterinary medicine providing assistance requested by a veterinarian licensed in Illinois, acting with informed consent from the client and acting under the direct or indirect supervision and control of the licensed veterinarian. Providing assistance involves hands-on active participation in the treatment and care of the patient. The licensed veterinarian shall maintain responsibility for the veterinarian-client-patient relationship.

(5) Veterinary students in an accredited college of

veterinary medicine, university, department of a university, or other institution of veterinary medicine and surgery engaged in duties assigned by their instructors or working under the immediate or direct supervision of a licensed veterinarian.

(5.5) Students of an accredited program in veterinary

technology performing veterinary technology duties or actions assigned by instructors or working under the immediate or direct supervision of a licensed veterinarian.

(6) Any person engaged in bona fide scientific

research which requires the use of animals.

(7) An owner of livestock and any of the owner's

employees or the owner and employees of a service and care provider of livestock caring for and treating livestock belonging to the owner or under a provider's care, including but not limited to, the performance of husbandry and livestock management practices such as dehorning, castration, emasculation, or docking of cattle, horses, sheep, goats, and swine, artificial insemination, and drawing of semen. Nor shall this Act be construed to prohibit any person from administering in a humane manner medicinal or surgical treatment to any livestock in the care of such person. However, any such services shall comply with the Humane Care for Animals Act.

(8) An owner of an animal, or an agent of the owner

acting with the owner's approval, in caring for, training, or treating an animal belonging to the owner, so long as that individual or agent does not represent himself or herself as a veterinarian or use any title associated with the practice of veterinary medicine or surgery or diagnose, prescribe drugs, or perform surgery. The agent shall provide the owner with a written statement summarizing the nature of the services provided and obtain a signed acknowledgment from the owner that they accept the services provided. The services shall comply with the Humane Care for Animals Act. The provisions of this item (8) do not apply to a person who is exempt under item (7).

(9) A member in good standing of another licensed or

regulated profession within any state or a member of an organization or group approved by the Department by rule providing assistance that is requested in writing by a veterinarian licensed in this State acting within a veterinarian-client-patient relationship and with informed consent from the client and the member is acting under the immediate, direct, or indirect supervision and control of the licensed veterinarian. Providing assistance involves hands-on active participation in the treatment and care of the patient, as defined by rule. The licensed veterinarian shall maintain responsibility for the veterinarian-client-patient relationship, but shall be immune from liability, except for willful and wanton conduct, in any civil or criminal action if a member providing assistance does not meet the requirements of this item (9).

(10) A graduate of a non-accredited college of

veterinary medicine who is in the process of obtaining a certificate of educational equivalence and is performing duties or actions assigned by instructors in an approved college of veterinary medicine.

(10.5) A veterinarian who is enrolled in a

postgraduate instructional program in an accredited college of veterinary medicine performing duties or actions assigned by instructors or working under the immediate or direct supervision of a licensed veterinarian or a faculty member of the College of Veterinary Medicine at the University of Illinois.

(11) A certified euthanasia technician who is

authorized to perform euthanasia in the course and scope of his or her employment only as permitted by the Humane Euthanasia in Animal Shelters Act.

(12) A person who, without expectation of

compensation, provides emergency veterinary care in an emergency or disaster situation so long as he or she does not represent himself or herself as a veterinarian or use a title or degree pertaining to the practice of veterinary medicine and surgery.

(13) Any certified veterinary technician or other

employee of a licensed veterinarian performing permitted duties other than diagnosis, prognosis, prescription, or surgery under the appropriate direction and supervision of the veterinarian, who shall be responsible for the performance of the employee.

(13.5) Any pharmacist licensed in the State,

merchant, or manufacturer selling at his or her regular place of business medicines, feed, appliances, or other products used in the prevention or treatment of animal diseases as permitted by law and provided that the services he or she provides do not include diagnosing, prognosing, writing prescriptions, or surgery.

(14) An approved humane investigator regulated under

the Humane Care for Animals Act or employee of a shelter licensed under the Animal Welfare Act, working under the indirect supervision of a licensed veterinarian.

(15) An individual providing equine dentistry

services requested by a veterinarian licensed to practice in this State, an owner, or an owner's agent. For the purposes of this item (15), "equine dentistry services" means floating teeth without the use of drugs or extraction.

(15.5) In the event of an emergency or disaster, a

veterinarian or veterinary technician not licensed in this State who (A) is responding to a request for assistance from the Illinois Department of Agriculture, the Illinois Department of Public Health, the Illinois Emergency Management Agency, or other State agency as determined by the Department; (B) is licensed and in good standing in another state; and (C) has been granted a temporary waiver from licensure by the Department.

(16) Private treaty sale of animals unless otherwise

provided by law.

(Source: P.A. 98-339, eff. 12-31-13.)

(225 ILCS 115/5) (from Ch. 111, par. 7005)
(Section scheduled to be repealed on January 1, 2024)
Sec. 5. Restrictions and limitations. No person shall practice veterinary medicine and surgery in any of its branches without a valid license to do so. Any person not licensed under this Act who performs any of the functions described as the practice of veterinary medicine or surgery as defined in this Act, who announces to the public in any way an intention to practice veterinary medicine and surgery, who uses the title Doctor of Veterinary Medicine or the initials D.V.M. or V.M.D., or who opens an office, hospital, or clinic for such purposes is considered to have violated this Act and may be subject to all the penalties provided for such violations.
It shall be unlawful for any person who is not licensed in this State to provide veterinary medical services from any state to a client or patient in this State through telephonic, electronic, or other means, except where a bonafide veterinarian-client-patient relationship exists.
Nothing in this Act shall be construed to prevent members of other professions from performing functions for which they are duly licensed, subject to the requirements of Section 4 of this Act. Other professionals may not, however, hold themselves out or refer to themselves by any title or descriptions stating or implying that they are engaged in the practice of veterinary medicine or that they are licensed to engage in the practice of veterinary medicine.
(Source: P.A. 98-339, eff. 12-31-13.)

(225 ILCS 115/5.5)
(Section scheduled to be repealed on January 1, 2024)
Sec. 5.5. Practice outside veterinarian-client-patient relationship prohibited. No person may practice veterinary medicine in the State except within the context of a veterinarian-client-patient relationship.
(Source: P.A. 96-1322, eff. 7-27-10.)

(225 ILCS 115/6) (from Ch. 111, par. 7006)
(Section scheduled to be repealed on January 1, 2024)
Sec. 6. Administration of Act.
(a) The Department shall exercise the powers and duties prescribed by the Civil Administrative Code of Illinois for the administration of licensing Acts and shall exercise any other powers and duties necessary for effectuating the purpose of this Act.
(b) The Secretary may adopt rules consistent with the provisions of this Act for the administration and enforcement thereof, and for the payment of fees connected therewith, and may prescribe forms that shall be issued in connection therewith. The rules may include standards and criteria for licensure, certification, and professional conduct and discipline. The Department may consult with the Board in promulgating rules.
(c) The Department may solicit the advice and expert knowledge of the Board on any matter relating to the administration and enforcement of this Act.
(Source: P.A. 98-339, eff. 12-31-13.)

(225 ILCS 115/7) (from Ch. 111, par. 7007)
(Section scheduled to be repealed on January 1, 2024)
Sec. 7. Veterinarian Licensing and Disciplinary Board. The Secretary shall appoint a Veterinarian Licensing and Disciplinary Board as follows: 7 persons shall be appointed by and shall serve in an advisory capacity to the Secretary, 6 members must be licensed, in good standing, veterinarians in this State, and must be actively engaged in the practice of veterinary medicine and surgery in this State, and one member must be a member of the public who is not licensed under this Act, or a similar Act of another jurisdiction and who has no connection with the veterinary profession.
Members shall serve 4-year terms and until their successors are appointed and qualified. No member shall be reappointed to the Board for more than 2 full, consecutive terms. Appointments to fill vacancies shall be made in the same manner as original appointments, for the unexpired portion of the vacated term.
The Secretary shall consider the recommendations made by the State Veterinary Medical Association in making appointments.
Four members of the Board shall constitute a quorum. A quorum is required for all Board decisions.
The Secretary shall have the authority to remove or suspend any member of the Board for cause at any time before the expiration of his or her term.
The Board shall annually elect a Chairman who shall be a Veterinarian.
The Secretary shall consider the advice and recommendations of the Board on questions involving standards of professional conduct, discipline and qualifications of candidates and licensees under this Act.
Members of the Board shall be reimbursed for all legitimate, necessary, and authorized expenses incurred in attending the meetings of the Board.
Members of the Board have no liability in any action based upon any disciplinary proceeding or other activity performed in good faith as a member of the Board.
(Source: P.A. 98-339, eff. 12-31-13.)

(225 ILCS 115/8) (from Ch. 111, par. 7008)
(Section scheduled to be repealed on January 1, 2024)
Sec. 8. Qualifications. A person is qualified to receive a license if he or she: (1) is of good moral character; (2) has graduated from an accredited college or school of veterinary medicine; and (3) has passed the examination authorized by the Department to determine fitness to hold a license.
Applicants for licensure from non-accredited veterinary schools are required to successfully complete a program of educational equivalency as established by rule. At a minimum, this program shall include all of the following:
(1) A certified transcript indicating graduation from

such college.

(2) Successful completion of a communication ability

examination designed to assess communication skills, including a command of the English language.

(3) Successful completion of an examination or

assessment mechanism designed to evaluate educational equivalence, including both preclinical and clinical competencies.

(4) Any other reasonable assessment mechanism

designed to ensure an applicant possesses the educational background necessary to protect the public health and safety.

Successful completion of the criteria set forth in this Section shall establish education equivalence as one of the criteria for licensure set forth in this Act. Applicants under this Section must also meet all other statutory criteria for licensure prior to the issuance of any such license, including graduation from veterinary school.
A graduate of a non-approved veterinary school who was issued a work permit by the Department before the effective date of this amendatory Act of the 93rd General Assembly may continue to work under the direct supervision of a licensed veterinarian until the expiration of his or her permit.
In determining moral character under this Section, the Department may take into consideration any felony conviction of the applicant, but such a conviction shall not operate as a bar to obtaining a license. The Department may also request the applicant to submit and may consider as evidence of moral character, endorsements from 2 individuals licensed under this Act.
(Source: P.A. 93-281, eff. 12-31-03.)

(225 ILCS 115/8.1) (from Ch. 111, par. 7008.1)
(Section scheduled to be repealed on January 1, 2024)
Sec. 8.1. Certified veterinary technician. A person who is a certified veterinary technician who performs veterinary technology contrary to this Act is guilty of a Class A misdemeanor and shall be subject to the revocation of his or her certificate. However, these penalties and restrictions shall not apply to a student while performing activities required as a part of his or her training.
The Department and the Board are authorized to hold hearings, reprimand, suspend, revoke, or refuse to issue or renew a certificate and to perform any other acts that may be necessary to regulate certified veterinary technicians in a manner consistent with the provisions of the Act applicable to veterinarians.
The title "Certified veterinary technician" and the initials "CVT" may only be used by persons certified by the Department. A person who uses these titles without the certification as provided in this Section is guilty of a Class A misdemeanor.
Certified veterinary technicians shall be required to complete continuing education as prescribed by rule to renew their certification.
(Source: P.A. 93-281, eff. 12-31-03.)

(225 ILCS 115/9) (from Ch. 111, par. 7009)
Sec. 9. (Repealed).
(Source: P.A. 83-1016. Repealed by P.A. 93-281, eff. 12-31-03)

(225 ILCS 115/10) (from Ch. 111, par. 7010)
(Section scheduled to be repealed on January 1, 2024)
Sec. 10. Application for licensure. A person who desires to obtain a license as a veterinarian or a certificate as a veterinary technician shall apply to the Department on forms provided by the Department. Each application shall be accompanied by proof of qualifications and shall be verified by the applicant under oath and be accompanied by the required fee.
(Source: P.A. 88-424.)

(225 ILCS 115/10.5)
(Section scheduled to be repealed on January 1, 2024)
Sec. 10.5. Social Security Number on license application. In addition to any other information required to be contained in the application, every application for an original license under this Act shall include the applicant's Social Security Number, which shall be retained in the agency's records pertaining to the license. As soon as practical, the Department shall assign a customer's identification number to each applicant for a license.
Every application for a renewal or restored license shall require the applicant's customer identification number.
(Source: P.A. 97-400, eff. 1-1-12.)

(225 ILCS 115/11) (from Ch. 111, par. 7011)
(Section scheduled to be repealed on January 1, 2024)
Sec. 11. Practice pending licensure. A person holding the degree of Doctor of Veterinary Medicine, or its equivalent, from an accredited college of veterinary medicine, and who has applied in writing to the Department for a license to practice veterinary medicine and surgery in any of its branches, and who has fulfilled the requirements of Section 8 of this Act, with the exception of receipt of notification of his or her examination results, may practice under the direct supervision of a veterinarian who is licensed in this State, until: (1) the applicant has been notified of his or her failure to pass the examination authorized by the Department; (2) the applicant has withdrawn his or her application; (3) the applicant has received a license from the Department after successfully passing the examination authorized by the Department; or (4) the applicant has been notified by the Department to cease and desist from practicing.
The applicant shall perform only those acts that may be prescribed by and incidental to his or her employment and those acts shall be performed under the direction of a supervising veterinarian who is licensed in this State. The applicant shall not be entitled to otherwise engage in the practice of veterinary medicine until fully licensed in this State.
The Department shall immediately notify, by certified mail, the supervising veterinarian employing the applicant and the applicant that the applicant shall immediately cease and desist from practicing if the applicant (1) practices outside his or her employment under a licensed veterinarian; (2) violates any provision of this Act; or (3) becomes ineligible for licensure under this Act.
(Source: P.A. 96-571, eff. 8-18-09; 96-638, eff. 8-24-09; 96-1000, eff. 7-2-10.)

(225 ILCS 115/12) (from Ch. 111, par. 7012)
(Section scheduled to be repealed on January 1, 2024)
Sec. 12. Renewal and inactive status; restoration; military service.
(a) The expiration date and renewal period for each license or certificate shall be set by rule.
(b) A licensee who has permitted his or her license to expire or who has had his or her license on inactive status may have the license restored by making application to the Department by filing proof acceptable to the Department of his or her fitness to have the license restored and by paying the required fees. Proof of fitness may include sworn evidence certifying to active lawful practice in another jurisdiction. If the licensee has not maintained an active practice in another jurisdiction satisfactory to the Department, the Department shall determine, by an evaluation program established by rule, his or her fitness for restoration of the license and shall establish procedures and requirements for restoration.
(c) A licensee whose license expired while he or she was (1) in federal service on active duty with the Armed Forces of the United States or the State Militia called into service or training or (2) in training or education under the supervision of the United States before induction into the military service, may have the license restored without paying any lapsed renewal fees if within 2 years after honorable termination of the service, training, or education he or she furnishes the Department with satisfactory evidence to the effect that he or she has been so engaged and that his or her service, training, or education has been so terminated.
(d) Any licensee who notifies the Department in writing on the prescribed form may place his or her license or certification on an inactive status and shall, subject to rule, be exempt from payment of the renewal fee until he or she notifies the Department in writing of his or her intention to resume active status.
(e) Any veterinarian or certified veterinary technician requesting restoration from inactive or expired status shall be required to complete the continuing education requirements for a single license or certificate renewal period, pursuant to rule, and pay the current renewal fee to restore his or her license or certification as provided in this Act.
(f) Any licensee whose license is in inactive, expired, or suspended status shall not practice veterinary medicine and surgery in this State.
(Source: P.A. 98-339, eff. 12-31-13.)

(225 ILCS 115/13) (from Ch. 111, par. 7013)
(Section scheduled to be repealed on January 1, 2024)
Sec. 13. Licensure without examination; endorsement. The Department may license as a veterinarian or certified veterinary technician, without examination, but upon payment of the required fee, an applicant who has a license or certificate in good standing to practice in another jurisdiction. However, the requirements for licensure of veterinarians and certified veterinary technicians in the jurisdiction in which the applicant was licensed must have been, at the date of licensure, substantially equivalent to the requirements in force in this State on that date.
Applicants have 3 years from the date of application to complete the application process. If the process has not been completed in 3 years, the application shall be denied, the fee forfeited and the applicant must reapply and meet the requirements in effect at the time of reapplication.
(Source: P.A. 98-339, eff. 12-31-13.)

(225 ILCS 115/14) (from Ch. 111, par. 7014)
(Section scheduled to be repealed on January 1, 2024)
Sec. 14. Fees. The Department shall provide by rule for a schedule of fees for the administration and enforcement of this Act, including but not limited to original licensure, renewal, and restoration of a license issued under this Act. The fees shall be nonrefundable.
All fees, fines, and penalties collected under this Act shall be deposited into the General Professions Dedicated Fund and shall be appropriated to the Department for the ordinary and contingent expenses of the Department in the administration of this Act.
(Source: P.A. 98-339, eff. 12-31-13.)

(225 ILCS 115/14.1) (from Ch. 111, par. 7014.1)
(Section scheduled to be repealed on January 1, 2024)
Sec. 14.1. Returned checks; fines. Any person who delivers a check or other payment to the Department that is returned to the Department unpaid by the financial institution upon which it is drawn shall pay to the Department, in addition to the amount already owed to the Department, a fine of $50. The fines imposed by this Section are in addition to any other discipline provided under this Act for unlicensed practice or practice on a nonrenewed license or certificate. The Department shall notify the person that payment of fees and fines shall be paid to the Department by certified check or money order within 30 calendar days of the notification. If, after the expiration of 30 days from the date of the notification, the person has failed to submit the necessary remittance, the Department shall automatically terminate the license or certificate or deny the application, without hearing. If, after termination or denial, the person seeks a license or certificate, he or she shall apply to the Department for restoration or issuance of the license or certificate and pay all fees and fines due to the Department. The Department may establish a fee for the processing of an application for restoration of a license or certificate to pay all expenses of processing this application. The Secretary may waive the fines due under this Section in individual cases where the Secretary finds that the fines would be unreasonable or unnecessarily burdensome.
(Source: P.A. 96-1322, eff. 7-27-10.)

(225 ILCS 115/14.2)
Sec. 14.2. (Repealed).
(Source: P.A. 88-683, eff. 1-24-95. Repealed by P.A. 98-339, eff. 12-31-13.)

(225 ILCS 115/15)
Sec. 15. (Repealed).
(Source: P.A. 93-281, eff. 12-31-03. Repealed by P.A. 98-339, eff. 12-31-13.)

(225 ILCS 115/16) (from Ch. 111, par. 7016)
(Section scheduled to be repealed on January 1, 2024)
Sec. 16. Continuing education. As a condition for renewal of a license, licensees shall be required to complete continuing education in veterinary medicine in accordance with rules established by the Department.
(Source: P.A. 98-339, eff. 12-31-13.)

(225 ILCS 115/17) (from Ch. 111, par. 7017)
(Section scheduled to be repealed on January 1, 2024)
Sec. 17. Any person licensed under this Act who dispenses any drug or medicine shall dispense such drug or medicine in good faith and shall affix to the container containing the same a label indicating: (a) the date on which such drug or medicine is dispensed, (b) the name of the owner, (c) the last name of the person dispensing such drug or medicine, (d) directions for use thereof, including dosage and quantity, and (e) the proprietary or generic name of the drug or medicine, except as otherwise authorized by rules of the Department. This Section shall not apply to drugs and medicines that are in a container which bears a label of the manufacturer with information describing its contents that are in compliance with requirements of the Federal Food, Drug, and Cosmetic Act or the Illinois Food, Drug and Cosmetic Act, approved June 29, 1967, as amended, and which are dispensed without consideration by a practitioner licensed under this Act. "Drug" and "medicine" have the meanings ascribed to them in the Pharmacy Practice Act, as amended, and "good faith" has the meaning ascribed to it in subsection (v) of Section 102 of the "Illinois Controlled Substances Act", approved August 16, 1971, as amended.
(Source: P.A. 95-689, eff. 10-29-07.)

(225 ILCS 115/18) (from Ch. 111, par. 7018)
(Section scheduled to be repealed on January 1, 2024)
Sec. 18. Unless otherwise contractually provided between veterinarian and client, a veterinarian may dispose of any animal abandoned in his establishment, provided he shall give notice of his intention to do so to the owner at the last-known address by certified mail, return receipt requested, and shall allow a period of 7 days to elapse after the receipt is returned before disposing of such animal. But if the owner cannot be located at such address, the veterinarian shall give such notice by publication in a newspaper published and having a circulation in the area in which such owner was last known to reside and shall allow a period of 7 days to elapse after such publication before disposing of such animal.
A veterinarian who, on his own initiative or other than at the request of the owner, gives emergency treatment to a sick or injured animal shall not be liable for damages in the absence of gross negligence. If the veterinarian performs a euthanasic act on an animal, there is the presumption that such was a humane act necessary to relieve the animal of suffering.
(Source: P.A. 83-1016.)

(225 ILCS 115/19)
Sec. 19. (Repealed).
(Source: P.A. 97-1150, eff. 1-25-13. Repealed by P.A. 98-339, eff. 12-31-13.)

(225 ILCS 115/19.1)
(Section scheduled to be repealed on January 1, 2024)
Sec. 19.1. Authority to dispense drugs in emergency situations.
(a) A veterinarian licensed under this Act, in the absence of a traditional veterinarian-client-patient relationship, may dispense up to 5 days worth of non-controlled substance medication or up to 3 days worth of controlled substance medication in an emergency situation if:
(1) the pet has a medical condition that has been

diagnosed by another licensed veterinarian, who then prescribed medication that, if ceased or skipped, could result in a decline of the pet's condition or could be deleterious to the pet's health;

(2) the current veterinarian who prescribed the

medication is unavailable to issue a refill within a timely manner or the client is not in reasonable proximity to the initial prescriber to obtain a refill within a timely manner; and

(3) the client has evidence and can produce evidence

of the ongoing medical need for the prescription, either in the form of the medical records or most recent prescription vial or a phone number or other means in which to reach the current prescriber.

(b) The second veterinarian must keep a record containing:
(1) the name, address, and contact or phone number of

the owner and initial prescriber;

(2) the name, age, sex, and breed of the pet in

question;

(3) the name, strength, and quantity of medication

dispensed, along with use instructions; and

(4) the medical condition and reason medication is

being dispensed.

(c) A maximum of 5 days of medication may be dispensed per patient per year. All dispensed medication must be properly labeled and dispensed to the owner. Notification of the dispensing shall be communicated to the initial prescriber by the dispensing veterinarian.
(d) A veterinarian shall not be required to dispense medication under this provision.
(Source: P.A. 98-339, eff. 12-31-13.)

(225 ILCS 115/19.2)
(Section scheduled to be repealed on January 1, 2024)
Sec. 19.2. Patient requests for prescriptions. A veterinarian shall honor a client's request for a prescription in lieu of dispensing a drug when a veterinarian-client-patient relationship exists and the veterinarian has determined that the drug is medically necessary.
(Source: P.A. 99-223, eff. 7-31-15; 100-201, eff. 8-18-17.)

(225 ILCS 115/20)
Sec. 20. (Repealed).
(Source: P.A. 83-1016. Repealed by P.A. 98-339, eff. 12-31-13.)

(225 ILCS 115/21) (from Ch. 111, par. 7021)
(Section scheduled to be repealed on January 1, 2024)
Sec. 21. Emergency care to humans; civil liability. Exemption from civil liability for emergency care to humans is as provided in the Good Samaritan Act.
(Source: P.A. 89-607, eff. 1-1-97.)

(225 ILCS 115/22) (from Ch. 111, par. 7022)
(Section scheduled to be repealed on January 1, 2024)
Sec. 22. Nothing in this Act shall restrict registrants from forming professional service corporations under the provisions of "The Professional Service Corporation Act", approved September 15, 1969, as amended.
(Source: P.A. 83-1016.)

(225 ILCS 115/23) (from Ch. 111, par. 7023)
(Section scheduled to be repealed on January 1, 2024)
Sec. 23. The Department shall maintain a roster of the names and addresses of all licensees and of all persons whose licenses have been suspended or revoked, or placed on non-renewed status, within the previous year. This roster shall be available upon written request and payment of the required fee.
(Source: P.A. 83-1016.)

(225 ILCS 115/24) (from Ch. 111, par. 7024)
(Section scheduled to be repealed on January 1, 2024)
Sec. 24. Any person licensed under this Act may advertise the availability of professional services in the public media or on the premises where such professional services are rendered as permitted by law; provided that such advertising is truthful and not misleading and is in conformity with rules promulgated by the Department. Advertisements shall not include false, fraudulent, deceptive, or misleading material or guarantees of success.
(Source: P.A. 98-339, eff. 12-31-13.)

(225 ILCS 115/24.1)
(Section scheduled to be repealed on January 1, 2024)
Sec. 24.1. Impaired veterinarians. The Department shall establish by rule a program of care, counseling, or treatment for impaired veterinarians.
"Program of care, counseling, or treatment" means a written schedule of organized treatment, care, counseling, activities, or education satisfactory to the Board, designed for the purpose of restoring an impaired person to a condition whereby the impaired person can practice veterinary medicine with reasonable skill and safety of a sufficient degree to deliver competent patient care.
(Source: P.A. 93-281, eff. 12-31-03.)

(225 ILCS 115/25) (from Ch. 111, par. 7025)
(Section scheduled to be repealed on January 1, 2024)
Sec. 25. Disciplinary actions.
1. The Department may refuse to issue or renew, or may revoke, suspend, place on probation, reprimand, or take other disciplinary or non-disciplinary action as the Department may deem appropriate, including imposing fines not to exceed $10,000 for each violation and the assessment of costs as provided for in Section 25.3 of this Act, with regard to any license or certificate for any one or combination of the following:
A. Material misstatement in furnishing information to

the Department.

B. Violations of this Act, or of the rules adopted

pursuant to this Act.

C. Conviction by plea of guilty or nolo contendere,

finding of guilt, jury verdict, or entry of judgment or by sentencing of any crime, including, but not limited to, convictions, preceding sentences of supervision, conditional discharge, or first offender probation, under the laws of any jurisdiction of the United States that is (i) a felony or (ii) a misdemeanor, an essential element of which is dishonesty, or that is directly related to the practice of the profession.

D. Fraud or any misrepresentation in applying for or

procuring a license under this Act or in connection with applying for renewal of a license under this Act.

E. Professional incompetence.
F. Malpractice.
G. Aiding or assisting another person in violating

any provision of this Act or rules.

H. Failing, within 60 days, to provide information in

response to a written request made by the Department.

I. Engaging in dishonorable, unethical, or

unprofessional conduct of a character likely to deceive, defraud, or harm the public.

J. Habitual or excessive use or abuse of drugs

defined in law as controlled substances, alcohol, or any other substance that results in the inability to practice with reasonable judgment, skill, or safety.

K. Discipline by another state, unit of government,

government agency, District of Columbia, territory, or foreign nation, if at least one of the grounds for the discipline is the same or substantially equivalent to those set forth herein.

L. Charging for professional services not rendered,

including filing false statements for the collection of fees for which services are not rendered.

M. A finding by the Board that the licensee or

certificate holder, after having his license or certificate placed on probationary status, has violated the terms of probation.

N. Willfully making or filing false records or

reports in his practice, including but not limited to false records filed with State agencies or departments.

O. Physical illness, including but not limited to,

deterioration through the aging process, or loss of motor skill which results in the inability to practice under this Act with reasonable judgment, skill, or safety.

P. Solicitation of professional services other than

permitted advertising.

Q. Allowing one's license under this Act to be used

by an unlicensed person in violation of this Act.

R. Conviction of or cash compromise of a charge or

violation of the Harrison Act or the Illinois Controlled Substances Act, regulating narcotics.

S. Fraud or dishonesty in applying, treating, or

reporting on tuberculin or other biological tests.

T. Failing to report, as required by law, or making

false report of any contagious or infectious diseases.

U. Fraudulent use or misuse of any health

certificate, shipping certificate, brand inspection certificate, or other blank forms used in practice that might lead to the dissemination of disease or the transportation of diseased animals dead or alive; or dilatory methods, willful neglect, or misrepresentation in the inspection of milk, meat, poultry, and the by-products thereof.

V. Conviction on a charge of cruelty to animals.
W. Failure to keep one's premises and all equipment

therein in a clean and sanitary condition.

X. Failure to provide satisfactory proof of having

participated in approved continuing education programs.

Y. Mental illness or disability that results in the

inability to practice under this Act with reasonable judgment, skill, or safety.

Z. Conviction by any court of competent jurisdiction,

either within or outside this State, of any violation of any law governing the practice of veterinary medicine, if the Department determines, after investigation, that the person has not been sufficiently rehabilitated to warrant the public trust.

AA. Promotion of the sale of drugs, devices,

appliances, or goods provided for a patient in any manner to exploit the client for financial gain of the veterinarian.

BB. Gross, willful, or continued overcharging for

professional services.

CC. Practicing under a false or, except as provided

by law, an assumed name.

DD. Violating state or federal laws or regulations

relating to controlled substances or legend drugs.

EE. Cheating on or attempting to subvert the

licensing examination administered under this Act.

FF. Using, prescribing, or selling a prescription

drug or the extra-label use of a prescription drug by any means in the absence of a valid veterinarian-client-patient relationship.

GG. Failing to report a case of suspected aggravated

cruelty, torture, or animal fighting pursuant to Section 3.07 or 4.01 of the Humane Care for Animals Act or Section 26-5 or 48-1 of the Criminal Code of 1961 or the Criminal Code of 2012.

All fines imposed under this Section shall be paid within 60 days after the effective date of the order imposing the fine or in accordance with the terms set forth in the order imposing the fine.
2. The determination by a circuit court that a licensee or certificate holder is subject to involuntary admission or judicial admission as provided in the Mental Health and Developmental Disabilities Code operates as an automatic suspension. The suspension will end only upon a finding by a court that the patient is no longer subject to involuntary admission or judicial admission and issues an order so finding and discharging the patient. In any case where a license is suspended under this provision, the licensee shall file a petition for restoration and shall include evidence acceptable to the Department that the licensee can resume practice in compliance with acceptable and prevailing standards of his or her profession.
3. All proceedings to suspend, revoke, place on probationary status, or take any other disciplinary action as the Department may deem proper, with regard to a license or certificate on any of the foregoing grounds, must be commenced within 5 years after receipt by the Department of a complaint alleging the commission of or notice of the conviction order for any of the acts described in this Section. Except for proceedings brought for violations of items (CC), (DD), or (EE), no action shall be commenced more than 5 years after the date of the incident or act alleged to have violated this Section. In the event of the settlement of any claim or cause of action in favor of the claimant or the reduction to final judgment of any civil action in favor of the plaintiff, the claim, cause of action, or civil action being grounded on the allegation that a person licensed or certified under this Act was negligent in providing care, the Department shall have an additional period of one year from the date of the settlement or final judgment in which to investigate and begin formal disciplinary proceedings under Section 25.2 of this Act, except as otherwise provided by law. The time during which the holder of the license or certificate was outside the State of Illinois shall not be included within any period of time limiting the commencement of disciplinary action by the Department.
4. The Department may refuse to issue or may suspend without hearing, as provided for in the Illinois Code of Civil Procedure, the license of any person who fails to file a return, to pay the tax, penalty, or interest shown in a filed return, or to pay any final assessment of tax, penalty, or interest as required by any tax Act administered by the Illinois Department of Revenue, until such time as the requirements of any such tax Act are satisfied in accordance with subsection (g) of Section 2105-15 of the Civil Administrative Code of Illinois.
5. In enforcing this Section, the Department, upon a showing of a possible violation, may compel any individual who is registered under this Act or any individual who has applied for registration to submit to a mental or physical examination or evaluation, or both, which may include a substance abuse or sexual offender evaluation, at the expense of the Department. The Department shall specifically designate the examining physician licensed to practice medicine in all of its branches or, if applicable, the multidisciplinary team involved in providing the mental or physical examination and evaluation. The multidisciplinary team shall be led by a physician licensed to practice medicine in all of its branches and may consist of one or more or a combination of physicians licensed to practice medicine in all of its branches, licensed chiropractic physicians, licensed clinical psychologists, licensed clinical social workers, licensed clinical professional counselors, and other professional and administrative staff. Any examining physician or member of the multidisciplinary team may require any person ordered to submit to an examination and evaluation pursuant to this Section to submit to any additional supplemental testing deemed necessary to complete any examination or evaluation process, including, but not limited to, blood testing, urinalysis, psychological testing, or neuropsychological testing.
The Department may order the examining physician or any member of the multidisciplinary team to provide to the Department any and all records, including business records, that relate to the examination and evaluation, including any supplemental testing performed. The Department may order the examining physician or any member of the multidisciplinary team to present testimony concerning this examination and evaluation of the registrant or applicant, including testimony concerning any supplemental testing or documents relating to the examination and evaluation. No information, report, record, or other documents in any way related to the examination and evaluation shall be excluded by reason of any common law or statutory privilege relating to communication between the licensee or applicant and the examining physician or any member of the multidisciplinary team. No authorization is necessary from the registrant or applicant ordered to undergo an evaluation and examination for the examining physician or any member of the multidisciplinary team to provide information, reports, records, or other documents or to provide any testimony regarding the examination and evaluation. The individual to be examined may have, at his or her own expense, another physician of his or her choice present during all aspects of the examination.
Failure of any individual to submit to mental or physical examination or evaluation, or both, when directed, shall result in an automatic suspension without hearing, until such time as the individual submits to the examination. If the Department finds a registrant unable to practice because of the reasons set forth in this Section, the Department shall require such registrant to submit to care, counseling, or treatment by physicians approved or designated by the Department as a condition for continued, reinstated, or renewed registration.
In instances in which the Secretary immediately suspends a registration under this Section, a hearing upon such person's registration must be convened by the Department within 15 days after such suspension and completed without appreciable delay. The Department shall have the authority to review the registrant's record of treatment and counseling regarding the impairment to the extent permitted by applicable federal statutes and regulations safeguarding the confidentiality of medical records.
Individuals registered under this Act who are affected under this Section, shall be afforded an opportunity to demonstrate to the Department that they can resume practice in compliance with acceptable and prevailing standards under the provisions of their registration.
6. The Department shall deny a license or renewal authorized by this Act to a person who has defaulted on an educational loan or scholarship provided or guaranteed by the Illinois Student Assistance Commission or any governmental agency of this State in accordance with paragraph (5) of subsection (a) of Section 2105-15 of the Civil Administrative Code of Illinois.
7. In cases where the Department of Healthcare and Family Services has previously determined a licensee or a potential licensee is more than 30 days delinquent in the payment of child support and has subsequently certified the delinquency to the Department, the Department may refuse to issue or renew or may revoke or suspend that person's license or may take other disciplinary action against that person based solely upon the certification of delinquency made by the Department of Healthcare and Family Services in accordance with paragraph (5) of subsection (a) of Section 2105-15 of the Civil Administrative Code of Illinois.
(Source: P.A. 98-339, eff. 12-31-13; 99-78, eff. 7-20-15.)

(225 ILCS 115/25.1) (from Ch. 111, par. 7025.1)
(Section scheduled to be repealed on January 1, 2024)
Sec. 25.1. Injunctive actions; orders to cease and desist. (a) If any person violates a provision of this Act, the Secretary may, in the name of the People of the State of Illinois, through the Attorney General of the State of Illinois or the State's Attorney of the county in which the violation is alleged to have occurred, petition, for an order enjoining such violation or for an order enforcing compliance with this Act. Upon the filing of a verified petition in such court, the court may issue a temporary restraining order, without notice or bond, and may preliminarily and permanently enjoin such violation, and if it is established that such person has violated or is violating the injunction, the court may punish the offender for contempt of court. Proceedings under this Section shall be in addition to, and not in lieu of, all other remedies and penalties provided by this Act.
(b) If any person practices as a veterinarian or hold himself or herself out as a veterinarian without being licensed under the provision of this Act then any licensed veterinarian, any interested party or any person injured thereby may, in addition to the Secretary, petition for relief as provided in subsection (a) of this Section.
(c) Whenever in the opinion of the Department any person violates any provision of this Act, the Department may issue a rule to show cause why an order to cease and desist should not be entered against him or her. The rule shall clearly set forth the grounds relied upon by the Department and shall provide a period of 7 days from the date of the rule to file an answer to the satisfaction of the Department. Failure to answer to the satisfaction of the Department shall cause an order to cease and desist to be issued forthwith.
(Source: P.A. 98-339, eff. 12-31-13.)

(225 ILCS 115/25.2) (from Ch. 111, par. 7025.2)
(Section scheduled to be repealed on January 1, 2024)
Sec. 25.2. Investigation; notice and hearing. The Department may investigate the actions of any applicant or of any person or persons holding or claiming to hold a license or certificate. The Department shall, before refusing to issue, to renew or discipline a license or certificate under Section 25, at least 30 days prior to the date set for the hearing, notify the applicant or licensee in writing of the nature of the charges and the time and place for a hearing on the charges. The Department shall direct the applicant, certificate holder, or licensee to file a written answer to the charges with the Board under oath within 20 days after the service of the notice and inform the applicant, certificate holder, or licensee that failure to file an answer will result in default being taken against the applicant, certificate holder, or licensee. At the time and place fixed in the notice, the Department shall proceed to hear the charges and the parties or their counsel shall be accorded ample opportunity to present any pertinent statements, testimony, evidence, and arguments. The Department may continue the hearing from time to time. In case the person, after receiving the notice, fails to file an answer, his or her license may, in the discretion of the Department, be revoked, suspended, placed on probationary status, or the Department may take whatever disciplinary action considered proper, including limiting the scope, nature, or extent of the person's practice or the imposition of a fine, without a hearing, if the act or acts charged constitute sufficient grounds for that action under the Act. The written notice and any notice in the subsequent proceeding may be served by registered or certified mail to the licensee's address of record.
(Source: P.A. 98-339, eff. 12-31-13.)

(225 ILCS 115/25.2a)
(Section scheduled to be repealed on January 1, 2024)
Sec. 25.2a. Confidentiality. All information collected by the Department in the course of an examination or investigation of a licensee or applicant, including, but not limited to, any complaint against a licensee filed with the Department and information collected to investigate any such complaint, shall be maintained for the confidential use of the Department and shall not be disclosed. The Department may not disclose the information to anyone other than law enforcement officials, other regulatory agencies that have an appropriate regulatory interest as determined by the Secretary, or to a party presenting a lawful subpoena to the Department. Information and documents disclosed to a federal, State, county, or local law enforcement agency shall not be disclosed by the agency for any purpose to any other agency or person. A formal complaint filed against a licensee by the Department or any order issued by the Department against a licensee or applicant shall be a public record, except as otherwise prohibited by law.
(Source: P.A. 98-339, eff. 12-31-13.)

(225 ILCS 115/25.3) (from Ch. 111, par. 7025.3)
(Section scheduled to be repealed on January 1, 2024)
Sec. 25.3. Records of proceedings. The Department, at its expense, shall preserve a record of all proceedings at the formal hearing of any case. Any registrant who is found to have violated this Act or who fails to appear for a hearing to refuse to issue, restore, or renew a license or to discipline a licensee may be required by the Department to pay for the costs of the proceeding. These costs are limited to costs for court reporters, transcripts, and witness attendance and mileage fees. All costs imposed under this Section shall be paid within 60 days after the effective date of the order imposing the fine.
(Source: P.A. 98-339, eff. 12-31-13.)

(225 ILCS 115/25.4) (from Ch. 111, par. 7025.4)
(Section scheduled to be repealed on January 1, 2024)
Sec. 25.4. The Department may subpoena and bring before it any person and to take the oral or written testimony or compel the production of any books, papers, records, or any other documents that the Secretary or his or her designee deems relevant or material to an investigation or hearing conducted by the Department, with the same fees and mileage and in the same manner as prescribed by law in judicial procedure in civil cases in courts of this State.
The Secretary, the designated hearing officer, any member of the Board, or a certified shorthand court reporter may have power to administer oaths at any hearing which the Department conducts. Notwithstanding any other statute or Department rule to the contrary, all requests for testimony, production of documents or records shall be in accordance with this Act.
(Source: P.A. 98-339, eff. 12-31-13.)

(225 ILCS 115/25.5) (from Ch. 111, par. 7025.5)
(Section scheduled to be repealed on January 1, 2024)
Sec. 25.5. Any circuit court, upon application of the Department or licensee, may order the attendance and testimony of witnesses and the production of relevant documents, papers, files, books and records in connection with any hearing or investigation. The court may compel obedience to its order by proceedings for contempt.
(Source: P.A. 98-339, eff. 12-31-13.)

(225 ILCS 115/25.6) (from Ch. 111, par. 7025.6)
(Section scheduled to be repealed on January 1, 2024)
Sec. 25.6. Board report. At the conclusion of the hearing the Board shall present to the Secretary a written report of its findings of fact, conclusions of law, and recommendations. The report shall contain a finding whether or not the accused person violated this Act or failed to comply with the conditions required in this Act. The Board shall specify the nature of the violation or failure to comply, and shall make its recommendations to the Secretary.
The report of findings of fact, conclusions of law and recommendation of the Board shall be the basis for the Department's order for refusing to issue, restore, or renew a license, or otherwise disciplining a licensee, or for the granting of a license, certificate, or permit. If the Secretary disagrees in any regard with the report of the Board, then the Secretary may issue an order in contravention thereof. The finding is not admissible in evidence against the person in a criminal prosecution brought for the violation of this Act, but the hearing and finding are not a bar to a criminal prosecution brought for the violation of this Act.
(Source: P.A. 98-339, eff. 12-31-13.)

(225 ILCS 115/25.7) (from Ch. 111, par. 7025.7)
(Section scheduled to be repealed on January 1, 2024)
Sec. 25.7. Motion for rehearing; procedure upon refusal to license or issue certificate. In any hearing involving the refusal to issue, renew, or discipline a license or certificate, a copy of the Board's report shall be served upon the respondent by the Department, either personally or as provided in this Act for the service of the notice of hearing. Within 20 days after service, the respondent may present to the Department a motion in writing for a rehearing. The motion shall specify the particular grounds for the rehearing. If no motion for rehearing is filed, then upon the expiration of the time specified for filing a motion, or if a motion for rehearing is denied, then upon the denial, then the Secretary may enter an order in accordance with recommendations of the Board except as provided in Section 25.6 of this Act. If the respondent orders from the reporting service, and pays for a transcript of the record within the time for filing a motion for rehearing, the 20 day period within which such a motion may be filed shall commence upon the delivery of the transcript to the respondent.
(Source: P.A. 98-339, eff. 12-31-13.)

(225 ILCS 115/25.8) (from Ch. 111, par. 7025.8)
(Section scheduled to be repealed on January 1, 2024)
Sec. 25.8. Rehearing ordered by Secretary. Whenever the Secretary is not satisfied that substantial justice has been done in the revocation, suspension, or refusal to issue or renew a license or certificate, the Secretary may order a rehearing by the Board or a designated hearing officer.
(Source: P.A. 98-339, eff. 12-31-13.)

(225 ILCS 115/25.9) (from Ch. 111, par. 7025.9)
(Section scheduled to be repealed on January 1, 2024)
Sec. 25.9. Hearing officers; reports; review. The Secretary shall have the authority to appoint any attorney duly licensed to practice law in the State of Illinois to serve as the hearing officer in any action for refusal to issue, renew, or discipline of a license, certificate, or permit. The hearing officer shall have full authority to conduct the hearing. The hearing officer shall report his or her findings of fact, conclusions of law, and recommendations to the Board and the Secretary. The Board shall have 60 days from receipt of the report to review the report of the hearing officer and present its findings of fact, conclusions of law, and recommendations to the Secretary. If the Board fails to present its report within the 60 day period, then the Secretary may issue an order based on the report of the hearing officer. If the Secretary disagrees with the recommendation of the Board or hearing officer, then the Secretary may issue an order in contravention of the report.
(Source: P.A. 98-339, eff. 12-31-13.)

(225 ILCS 115/25.10) (from Ch. 111, par. 7025.10)
(Section scheduled to be repealed on January 1, 2024)
Sec. 25.10. Order or certified copy; prima facie proof. An order or a certified copy thereof, over the seal of the Department and purporting to be signed by the Secretary, shall be prima facie proof that:
(a) the signature is the genuine signature of the

Secretary; and

(b) the Secretary is duly appointed and qualified.
(Source: P.A. 98-339, eff. 12-31-13.)

(225 ILCS 115/25.11) (from Ch. 111, par. 7025.11)
(Section scheduled to be repealed on January 1, 2024)
Sec. 25.11. Restoration of license or certificate from discipline. At any time after successful completion of a term of indefinite probation, suspension, or revocation of a license, the Department may restore the license, unless, after an investigation and a hearing, the Secretary determines that restoration is not in the public interest or that the licensee has not been sufficiently rehabilitated to warrant the public trust. No person or entity whose license, certificate, or authority has been revoked as authorized in this Act may apply for restoration of that license, certification, or authority until such time as provided for in the Civil Administrative Code of Illinois.
(Source: P.A. 98-339, eff. 12-31-13.)

(225 ILCS 115/25.12) (from Ch. 111, par. 7025.12)
(Section scheduled to be repealed on January 1, 2024)
Sec. 25.12. Surrender of license or certificate. Upon the revocation or suspension of any license or certificate, the licensee or certificate holder shall immediately surrender the license, certificate, or licenses to the Department and if the licensee or certificate holder fails to do so, the Department shall have the right to seize the license or certificate.
(Source: P.A. 88-424.)

(225 ILCS 115/25.13) (from Ch. 111, par. 7025.13)
(Section scheduled to be repealed on January 1, 2024)
Sec. 25.13. Summary suspension. The Secretary may summarily suspend the license of a licensee without a hearing, simultaneously with the institution of proceedings for a hearing provided for in Section 25.2 of this Act, if the Secretary finds that the evidence indicates that a licensee's continuation in practice would constitute an imminent danger to the public. In the event that the Secretary summarily suspends the license without a hearing, a hearing shall be commenced within 30 days after such suspension has occurred and shall be concluded as expeditiously as possible.
(Source: P.A. 98-339, eff. 12-31-13.)

(225 ILCS 115/25.14) (from Ch. 111, par. 7025.14)
(Section scheduled to be repealed on January 1, 2024)
Sec. 25.14. All final administrative decisions of the Department are subject to judicial review pursuant to the provisions of the Administrative Review Law and all rules adopted pursuant thereto. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
Proceedings for judicial review shall be commenced in the circuit court of the county in which the party applying for review resides; but if the party is not a resident of this State, venue shall be Sangamon County.
(Source: P.A. 98-339, eff. 12-31-13.)

(225 ILCS 115/25.15) (from Ch. 111, par. 7025.15)
(Section scheduled to be repealed on January 1, 2024)
Sec. 25.15. Certification of record. The Department shall not be required to certify any record to the Court or file any answer in court or otherwise appear in any court in a judicial review proceeding, unless and until the Department has received from the plaintiff payment of the costs of furnishing and certifying the record, which costs shall be determined by the Department. Exhibits shall be certified without cost. Failure on the part of the plaintiff to file a receipt in Court shall be grounds for dismissal of the action.
(Source: P.A. 98-339, eff. 12-31-13.)

(225 ILCS 115/25.16) (from Ch. 111, par. 7025.16)
(Section scheduled to be repealed on January 1, 2024)
Sec. 25.16. Any person who is found to have violated any provision of this Act is guilty of a Class A misdemeanor for the first offense. On conviction of a second or subsequent offense, the violator shall be guilty of a Class 4 felony. All criminal fines, monies, or other property collected or received by the Department under this Section or any other State or federal statute, including, but not limited to, property forfeited to the Department under Section 505 of the Illinois Controlled Substances Act or Section 85 of the Methamphetamine Control and Community Protection Act, shall be deposited into the Professional Regulation Evidence Fund.
(Source: P.A. 98-339, eff. 12-31-13.)

(225 ILCS 115/25.17)
(Section scheduled to be repealed on January 1, 2024)
Sec. 25.17. Disclosure of patient records; maintenance.
(a) No veterinarian shall be required to disclose any information concerning the veterinarian's care of an animal except on written authorization or other waiver by the veterinarian's client or on appropriate court order or subpoena. Any veterinarian releasing information under written authorization, or other waiver by the client, or court order of subpoena is not liable to the client or any other person. The privilege provided by this Section is waived to the extent that the veterinarian's client or the owner of the animal places the care and treatment or the nature and extent of injuries to the animal at issue in any civil or criminal proceeding. When communicable disease laws, cruelty to animal laws, or laws providing for public health and safety are involved, the privilege provided by this Section is waived.
(b) Copies of patient records must be released to the client upon written request as provided for by rule.
(c) Each person who provides veterinary medical services shall maintain appropriate patient records as defined by rule. The patient records are the property of the practice and the practice owner. Patient records shall, if applicable, include the following:
(1) patient identification;
(2) client identification;
(3) dated reason for visit and pertinent history;
(4) physical exam findings;
(5) diagnostic, medical, surgical or therapeutic

procedures performed;

(6) all medical treatment must include identification

of each medication given in the practice, together with the date, dosage, and route of administration and frequency and duration of treatment;

(7) all medicines dispensed or prescribed must be

recorded, including directions for use and quantity;

(8) any changes in medications or dosages, including

telephonically or electronically initiated changes, must be recorded;

(9) if a necropsy is performed, then the record must

reflect the findings;

(10) any written records and notes, radiographs,

sonographic images, video recordings, photographs or other images, and laboratory reports;

(11) other information received as the result of

consultation;

(12) identification of any designated agent of the

client for the purpose of authorizing veterinary medical or animal health care decisions; and

(13) any authorizations, releases, waivers, or other

related documents.

(d) Patient records must be maintained for a minimum of 5 years from the date of the last known contact with an animal patient.
(e) Information and records related to patient care shall remain confidential except as provided in subsections (a) and (b) of this Section.
(Source: P.A. 96-1322, eff. 7-27-10.)

(225 ILCS 115/25.18)
(Section scheduled to be repealed on January 1, 2024)
Sec. 25.18. Civil penalties for unlicensed practice.
(a) In addition to any other penalty provided by law, any person who violates Section 5 of this Act or any other provision of this Act shall, in addition to any other penalty provided by law, pay a civil penalty to the Department in an amount not to exceed $10,000 for each offense as determined by the Department and the assessment of costs as provided for in Section 25.3. The civil penalty shall be assessed by the Department after a hearing is held in accordance with the provisions set forth in this Act.
(b) The Department has the authority and power to investigate any and all unlicensed activity.
(c) The civil penalty shall be paid within 60 days after the effective date of the order imposing the civil penalty. The order shall constitute a judgment and may be filed and execution had thereon in the same manner as any judgment from any court of record.
(d) All monies collected under this Section shall be deposited into the Professional Regulation Evidence Fund.
(Source: P.A. 98-339, eff. 12-31-13.)

(225 ILCS 115/25.19)
(Section scheduled to be repealed on January 1, 2024)
Sec. 25.19. Mandatory reporting. Nothing in this Act exempts a licensee from the mandatory reporting requirements regarding suspected acts of aggravated cruelty, torture, and animal fighting imposed under Sections 3.07 and 4.01 of the Humane Care for Animals Act and Section 26-5 or 48-1 of the Criminal Code of 1961 or the Criminal Code of 2012.
(Source: P.A. 97-1108, eff. 1-1-13; 97-1150, eff. 1-25-13.)

(225 ILCS 115/26) (from Ch. 111, par. 7026)
(Section scheduled to be repealed on January 1, 2024)
Sec. 26. Home rule. The regulation and licensing as a veterinarian are exclusive powers and functions of the State. A home rule unit may not regulate or license a veterinarian or the practice of veterinary medicine. This Section is a denial and limitation of home rule powers and functions under subsection (h) of Section 6 of Article VII of the Illinois Constitution.
(Source: P.A. 98-339, eff. 12-31-13.)

(225 ILCS 115/27) (from Ch. 111, par. 7027)
(Section scheduled to be repealed on January 1, 2024)
Sec. 27. Administrative Procedure Act. The Illinois Administrative Procedure Act is hereby expressly adopted and incorporated into this Act as if all of the provisions of that Act were included in this Act, except that the provision of subsection (d) of Section 10-65 of the Illinois Administrative Procedure Act that provides that at hearings the licensee or certificate holder has the right to show compliance with all lawful requirements for retention, continuation, or renewal of the license or certificate is specifically excluded. For the purpose of this Act the notice required under Section 10-25 of the Illinois Administrative Procedure Act is considered sufficient when mailed to the last known address of record.
(Source: P.A. 98-339, eff. 12-31-13.)

(225 ILCS 115/28) (from Ch. 111, par. 7028)
(Section scheduled to be repealed on January 1, 2024)
Sec. 28. Previous laws. Rights and obligations incurred and any actions commenced under the Veterinary Medicine and Surgery Practice Act, as that Act existed prior to the effective date of this Act, shall not be impaired by the enactment of this Act. Rights and obligations incurred and any actions commenced under this Act as it existed prior to the effective date of Public Act 88-424 shall not be impaired by the enactment of that amendatory Act. Rules adopted under the former Act, unless clearly inconsistent with the provisions of this Act, shall remain in effect until amended or rescinded.
All licenses legally issued in this State permitting the holder thereof to practice veterinary medicine and surgery and valid and in effect on the taking effect of this Act shall have the same force, and be subject to the same authority of the Department to revoke or suspend them, as licenses issued under this Act.
(Source: P.A. 91-357, eff. 7-29-99.)



225 ILCS 120/ - Wholesale Drug Distribution Licensing Act.

(225 ILCS 120/1) (from Ch. 111, par. 8301-1)
(Section scheduled to be repealed on January 1, 2023)
Sec. 1. Short title. This Act may be cited as the Wholesale Drug Distribution Licensing Act.
(Source: P.A. 87-594.)

(225 ILCS 120/3)
(Section scheduled to be repealed on January 1, 2023)
Sec. 3. References to Department or Director of Professional Regulation. References in this Act (i) to the Department of Professional Regulation are deemed, in appropriate contexts, to be references to the Department of Financial and Professional Regulation and (ii) to the Director of Professional Regulation are deemed, in appropriate contexts, to be references to the Secretary of Financial and Professional Regulation.
(Source: P.A. 95-689, eff. 10-29-07.)

(225 ILCS 120/5) (from Ch. 111, par. 8301-5)
(Section scheduled to be repealed on January 1, 2023)
Sec. 5. Scope. This Act applies to any person, partnership, corporation, or business firm engaging in the wholesale distribution of human prescription drugs within this State.
(Source: P.A. 87-594.)

(225 ILCS 120/10) (from Ch. 111, par. 8301-10)
(Section scheduled to be repealed on January 1, 2023)
Sec. 10. Purpose. The purpose of this Act is to implement the Federal Prescription Drug Marketing Act of 1987 (PDMA), U.S. Pub. L. 100-293, 102 Stat. 95, codified at U.S.C. Sec. 321 et seq.; and particularly PDMA requirements that no person or entity may engage in the wholesale distribution of human prescription drugs in any state unless the person or entity is licensed by that state in accordance with federally prescribed minimum standards, terms, and conditions as set forth in guidelines issued by United States Food and Drug Administration (FDA) regulations.
(Source: P.A. 87-594.)

(225 ILCS 120/15) (from Ch. 111, par. 8301-15)
(Section scheduled to be repealed on January 1, 2023)
Sec. 15. Definitions. As used in this Act:
"Authentication" means the affirmative verification, before any wholesale distribution of a prescription drug occurs, that each transaction listed on the pedigree has occurred.
"Authorized distributor of record" means a wholesale distributor with whom a manufacturer has established an ongoing relationship to distribute the manufacturer's prescription drug. An ongoing relationship is deemed to exist between a wholesale distributor and a manufacturer when the wholesale distributor, including any affiliated group of the wholesale distributor, as defined in Section 1504 of the Internal Revenue Code, complies with the following:
(1) The wholesale distributor has a written agreement

currently in effect with the manufacturer evidencing the ongoing relationship; and

(2) The wholesale distributor is listed on the

manufacturer's current list of authorized distributors of record, which is updated by the manufacturer on no less than a monthly basis.

"Blood" means whole blood collected from a single donor and processed either for transfusion or further manufacturing.
"Blood component" means that part of blood separated by physical or mechanical means.
"Board" means the State Board of Pharmacy of the Department of Professional Regulation.
"Chain pharmacy warehouse" means a physical location for prescription drugs that acts as a central warehouse and performs intracompany sales or transfers of the drugs to a group of chain or mail order pharmacies that have the same common ownership and control. Notwithstanding any other provision of this Act, a chain pharmacy warehouse shall be considered part of the normal distribution channel.
"Co-licensed partner or product" means an instance where one or more parties have the right to engage in the manufacturing or marketing of a prescription drug, consistent with the FDA's implementation of the Prescription Drug Marketing Act.
"Department" means the Department of Financial and Professional Regulation.
"Drop shipment" means the sale of a prescription drug to a wholesale distributor by the manufacturer of the prescription drug or that manufacturer's co-licensed product partner, that manufacturer's third party logistics provider, or that manufacturer's exclusive distributor or by an authorized distributor of record that purchased the product directly from the manufacturer or one of these entities whereby the wholesale distributor or chain pharmacy warehouse takes title but not physical possession of such prescription drug and the wholesale distributor invoices the pharmacy, chain pharmacy warehouse, or other person authorized by law to dispense or administer such drug to a patient and the pharmacy, chain pharmacy warehouse, or other authorized person receives delivery of the prescription drug directly from the manufacturer, that manufacturer's third party logistics provider, or that manufacturer's exclusive distributor or from an authorized distributor of record that purchased the product directly from the manufacturer or one of these entities.
"Drug sample" means a unit of a prescription drug that is not intended to be sold and is intended to promote the sale of the drug.
"Facility" means a facility of a wholesale distributor where prescription drugs are stored, handled, repackaged, or offered for sale.
"FDA" means the United States Food and Drug Administration.
"Manufacturer" means a person licensed or approved by the FDA to engage in the manufacture of drugs or devices, consistent with the definition of "manufacturer" set forth in the FDA's regulations and guidances implementing the Prescription Drug Marketing Act.
"Manufacturer's exclusive distributor" means anyone who contracts with a manufacturer to provide or coordinate warehousing, distribution, or other services on behalf of a manufacturer and who takes title to that manufacturer's prescription drug, but who does not have general responsibility to direct the sale or disposition of the manufacturer's prescription drug. A manufacturer's exclusive distributor must be licensed as a wholesale distributor under this Act and, in order to be considered part of the normal distribution channel, must also be an authorized distributor of record.
"Normal distribution channel" means a chain of custody for a prescription drug that goes, directly or by drop shipment, from (i) a manufacturer of the prescription drug, (ii) that manufacturer to that manufacturer's co-licensed partner, (iii) that manufacturer to that manufacturer's third party logistics provider, or (iv) that manufacturer to that manufacturer's exclusive distributor to:
(1) a pharmacy or to other designated persons

authorized by law to dispense or administer the drug to a patient;

(2) a wholesale distributor to a pharmacy or other

designated persons authorized by law to dispense or administer the drug to a patient;

(3) a wholesale distributor to a chain pharmacy

warehouse to that chain pharmacy warehouse's intracompany pharmacy to a patient or other designated persons authorized by law to dispense or administer the drug to a patient;

(4) a chain pharmacy warehouse to the chain pharmacy

warehouse's intracompany pharmacy or other designated persons authorized by law to dispense or administer the drug to the patient;

(5) an authorized distributor of record to one other

authorized distributor of record to an office-based health care practitioner authorized by law to dispense or administer the drug to the patient; or

(6) an authorized distributor to a pharmacy or other

persons licensed to dispense or administer the drug.

"Pedigree" means a document or electronic file containing information that records each wholesale distribution of any given prescription drug from the point of origin to the final wholesale distribution point of any given prescription drug.
"Person" means and includes a natural person, partnership, association, corporation, or any other legal business entity.
"Pharmacy distributor" means any pharmacy licensed in this State or hospital pharmacy that is engaged in the delivery or distribution of prescription drugs either to any other pharmacy licensed in this State or to any other person or entity including, but not limited to, a wholesale drug distributor engaged in the delivery or distribution of prescription drugs who is involved in the actual, constructive, or attempted transfer of a drug in this State to other than the ultimate consumer except as otherwise provided for by law.
"Prescription drug" means any human drug, including any biological product (except for blood and blood components intended for transfusion or biological products that are also medical devices), required by federal law or regulation to be dispensed only by a prescription, including finished dosage forms and bulk drug substances subject to Section 503 of the Federal Food, Drug and Cosmetic Act.
"Repackage" means repackaging or otherwise changing the container, wrapper, or labeling to further the distribution of a prescription drug, excluding that completed by the pharmacist responsible for dispensing the product to a patient.
"Secretary" means the Secretary of Financial and Professional Regulation.
"Third party logistics provider" means anyone who contracts with a prescription drug manufacturer to provide or coordinate warehousing, distribution, or other services on behalf of a manufacturer, but does not take title to the prescription drug or have general responsibility to direct the prescription drug's sale or disposition. A third party logistics provider must be licensed as a wholesale distributor under this Act and, in order to be considered part of the normal distribution channel, must also be an authorized distributor of record.
"Wholesale distribution" means the distribution of prescription drugs to persons other than a consumer or patient, but does not include any of the following:
(1) Intracompany sales of prescription drugs,

meaning (i) any transaction or transfer between any division, subsidiary, parent, or affiliated or related company under the common ownership and control of a corporate entity or (ii) any transaction or transfer between co-licensees of a co-licensed product.

(2) The sale, purchase, distribution, trade, or

transfer of a prescription drug or offer to sell, purchase, distribute, trade, or transfer a prescription drug for emergency medical reasons.

(3) The distribution of prescription drug samples by

manufacturers' representatives.

(4) Drug returns, when conducted by a hospital,

health care entity, or charitable institution in accordance with federal regulation.

(5) The sale of minimal quantities of prescription

drugs by licensed pharmacies to licensed practitioners for office use or other licensed pharmacies.

(6) The sale, purchase, or trade of a drug, an offer

to sell, purchase, or trade a drug, or the dispensing of a drug pursuant to a prescription.

(7) The sale, transfer, merger, or consolidation of

all or part of the business of a pharmacy or pharmacies from or with another pharmacy or pharmacies, whether accomplished as a purchase and sale of stock or business assets.

(8) The sale, purchase, distribution, trade, or

transfer of a prescription drug from one authorized distributor of record to one additional authorized distributor of record when the manufacturer has stated in writing to the receiving authorized distributor of record that the manufacturer is unable to supply the prescription drug and the supplying authorized distributor of record states in writing that the prescription drug being supplied had until that time been exclusively in the normal distribution channel.

(9) The delivery of or the offer to deliver a

prescription drug by a common carrier solely in the common carrier's usual course of business of transporting prescription drugs when the common carrier does not store, warehouse, or take legal ownership of the prescription drug.

(10) The sale or transfer from a retail pharmacy,

mail order pharmacy, or chain pharmacy warehouse of expired, damaged, returned, or recalled prescription drugs to the original manufacturer, the originating wholesale distributor, or a third party returns processor.

"Wholesale drug distributor" means anyone engaged in the wholesale distribution of prescription drugs into, out of, or within the State, including without limitation manufacturers; repackers; own label distributors; jobbers; private label distributors; brokers; warehouses, including manufacturers' and distributors' warehouses; manufacturer's exclusive distributors; and authorized distributors of record; drug wholesalers or distributors; independent wholesale drug traders; specialty wholesale distributors; third party logistics providers; and retail pharmacies that conduct wholesale distribution; and chain pharmacy warehouses that conduct wholesale distribution. In order to be considered part of the normal distribution channel, a wholesale distributor must also be an authorized distributor of record.
(Source: P.A. 97-804, eff. 1-1-13.)

(225 ILCS 120/20) (from Ch. 111, par. 8301-20)
(Section scheduled to be repealed on January 1, 2023)
Sec. 20. Prohibited drug purchases or receipt. It shall be unlawful for any person or entity located in this State to knowingly receive any prescription drug from any source other than a person or entity required by the laws of this State to be licensed to ship into, out of, or within this State. A person or entity licensed under the laws of this State shall include, but is not limited to, a wholesale distributor, manufacturer, pharmacy distributor, or pharmacy. Any person violating this Section shall, upon conviction, be adjudged guilty of a Class C misdemeanor. A second violation shall constitute a Class 4 felony.
(Source: P.A. 97-804, eff. 1-1-13.)

(225 ILCS 120/24)
Sec. 24. (Repealed).
(Source: P.A. 95-689, eff. 10-29-07. Repealed by P.A. 98-692, eff. 7-1-14.)

(225 ILCS 120/25) (from Ch. 111, par. 8301-25)
(Section scheduled to be repealed on January 1, 2023)
Sec. 25. Wholesale drug distributor licensing requirements.
(a) Every resident wholesale distributor who engages in the wholesale distribution of prescription drugs must be licensed by the Department, and every non-resident wholesale distributor must be licensed in this State if it ships prescription drugs into this State, in accordance with this Act, before engaging in wholesale distributions of wholesale prescription drugs.
(b) The Department shall require without limitation all of the following information from each applicant for licensure under this Act:
(1) The name, full business address, and telephone

number of the licensee.

(2) All trade or business names used by the licensee.
(3) Addresses, telephone numbers, and the names of

contact persons for all facilities used by the licensee for the storage, handling, and distribution of prescription drugs.

(4) The type of ownership or operation, such as a

partnership, corporation, or sole proprietorship.

(5) The name of the owner or operator of the

wholesale distributor, including:

(A) if a natural person, the name of the natural

person;

(B) if a partnership, the name of each partner

and the name of the partnership;

(C) if a corporation, the name and title of each

corporate officer and director, the corporate names, and the name of the state of incorporation; and

(D) if a sole proprietorship, the full name of

the sole proprietor and the name of the business entity.

(6) A list of all licenses and permits issued to the

applicant by any other state that authorizes the applicant to purchase or possess prescription drugs.

(7) The name of the designated representative for the

wholesale distributor, together with the personal information statement and fingerprints, as required under subsection (c) of this Section.

(8) Minimum liability insurance and other insurance

as defined by rule.

(9) Any additional information required by the

Department.

(c) Each wholesale distributor must designate an individual representative who shall serve as the contact person for the Department. This representative must provide the Department with all of the following information:
(1) Information concerning whether the person has

been enjoined, either temporarily or permanently, by a court of competent jurisdiction from violating any federal or State law regulating the possession, control, or distribution of prescription drugs or criminal violations, together with details concerning any such event.

(2) A description of any involvement by the person

with any business, including any investments, other than the ownership of stock in a publicly traded company or mutual fund which manufactured, administered, prescribed, distributed, or stored pharmaceutical products and any lawsuits in which such businesses were named as a party.

(3) A description of any misdemeanor or felony

criminal offense of which the person, as an adult, was found guilty, regardless of whether adjudication of guilt was withheld or whether the person pled guilty or nolo contendere. If the person indicates that a criminal conviction is under appeal and submits a copy of the notice of appeal of that criminal offense, the applicant must, within 15 days after the disposition of the appeal, submit to the Department a copy of the final written order of disposition.

(4) The designated representative of an applicant for

licensure as a wholesale drug distributor shall have his or her fingerprints submitted to the Department of State Police in an electronic format that complies with the form and manner for requesting and furnishing criminal history record information as prescribed by the Department of State Police. These fingerprints shall be checked against the Department of State Police and Federal Bureau of Investigation criminal history record databases now and hereafter filed. The Department of State Police shall charge applicants a fee for conducting the criminal history records check, which shall be deposited into the State Police Services Fund and shall not exceed the actual cost of the records check. The Department of State Police shall furnish, pursuant to positive identification, records of Illinois convictions to the Department. The Department may require applicants to pay a separate fingerprinting fee, either to the Department or to a vendor. The Department, in its discretion, may allow an applicant who does not have reasonable access to a designated vendor to provide his or her fingerprints in an alternative manner. The Department may adopt any rules necessary to implement this Section.

The designated representative of a licensee shall

receive and complete continuing training in applicable federal and State laws governing the wholesale distribution of prescription drugs.

(d) The Department may not issue a wholesale distributor license to an applicant, unless the Department first:
(1) ensures that a physical inspection of the

facility satisfactory to the Department has occurred at the address provided by the applicant, as required under item (1) of subsection (b) of this Section; and

(2) determines that the designated representative

meets each of the following qualifications:

(A) He or she is at least 21 years of age.
(B) He or she has been employed full-time for at

least 3 years in a pharmacy or with a wholesale distributor in a capacity related to the dispensing and distribution of, and recordkeeping relating to, prescription drugs.

(C) He or she is employed by the applicant full

time in a managerial level position.

(D) He or she is actively involved in and aware

of the actual daily operation of the wholesale distributor.

(E) He or she is physically present at the

facility of the applicant during regular business hours, except when the absence of the designated representative is authorized, including without limitation sick leave and vacation leave.

(F) He or she is serving in the capacity of a

designated representative for only one applicant at a time, except where more than one licensed wholesale distributor is co-located in the same facility and such wholesale distributors are members of an affiliated group, as defined in Section 1504 of the Internal Revenue Code.

(e) If a wholesale distributor distributes prescription drugs from more than one facility, the wholesale distributor shall obtain a license for each facility.
(f) The information provided under this Section may not be disclosed to any person or entity other than the Department or another government entity in need of such information for licensing or monitoring purposes.
(Source: P.A. 97-804, eff. 1-1-13.)

(225 ILCS 120/26)
(Section scheduled to be repealed on January 1, 2023)
Sec. 26. Unlicensed practice; violation; civil penalty.
(a) Any person who practices, offers to practice, attempts to practice, or holds oneself out to practice as a wholesale drug distributor or pharmacy distributor without being licensed to ship into, out of, or within the State under this Act shall, in addition to any other penalty provided by law, pay a civil penalty to the Department in an amount not to exceed $10,000 for each offense as determined by the Department. The civil penalty shall be assessed by the Department after a hearing is held in accordance with the provisions set forth in this Act regarding the provision of a hearing for the discipline of a licensee.
(b) The Department has the authority and power to investigate any and all unlicensed activity.
(c) The civil penalty shall be paid within 60 days after the effective date of the order imposing the civil penalty. The order shall constitute a judgment and may be filed and execution had thereon in the same manner as any judgment from any court of record.
(Source: P.A. 97-804, eff. 1-1-13.)

(225 ILCS 120/27)
(Section scheduled to be repealed on January 1, 2023)
Sec. 27. Social Security Number on license application. In addition to any other information required to be contained in the application, every application for an original license under this Act shall include the applicant's Social Security Number, which shall be retained in the agency's records pertaining to the license. As soon as practical, the Department shall assign a customer's identification number to each applicant for a license.
Every application for a renewal or restored license shall require the applicant's customer identification number.
(Source: P.A. 97-400, eff. 1-1-12.)

(225 ILCS 120/30) (from Ch. 111, par. 8301-30)
(Section scheduled to be repealed on January 1, 2023)
Sec. 30. License renewal application procedures. Application blanks for renewal of any license required by this Act shall be mailed to each licensee at least 60 days before the license expires. If the application for renewal with the required fee is not received by the Department before the expiration date, the existing license shall lapse and become null and void. Failure to renew before the expiration date is cause for a late payment penalty, discipline, or both.
(Source: P.A. 87-594.)

(225 ILCS 120/35) (from Ch. 111, par. 8301-35)
(Section scheduled to be repealed on January 1, 2023)
Sec. 35. Fees; Illinois State Pharmacy Disciplinary Fund.
(a) The Department shall provide by rule for a schedule of fees for the administration and enforcement of this Act, including but not limited to original licensure, renewal, and restoration. The fees shall be nonrefundable.
(b) All fees collected under this Act shall be deposited into the Illinois State Pharmacy Disciplinary Fund and shall be appropriated to the Department for the ordinary and contingent expenses of the Department in the administration of this Act. Moneys in the Fund may be transferred to the Professions Indirect Cost Fund as authorized by Section 2105-300 of the Department of Professional Regulation Law (20 ILCS 2105/2105-300).
The moneys deposited into the Illinois State Pharmacy Disciplinary Fund shall be invested to earn interest which shall accrue to the Fund.
The Department shall present to the Board for its review and comment all appropriation requests from the Illinois State Pharmacy Disciplinary Fund. The Department shall give due consideration to any comments of the Board in making appropriation requests.
(c) Any person who delivers a check or other payment to the Department that is returned to the Department unpaid by the financial institution upon which it is drawn shall pay to the Department, in addition to the amount already owed to the Department, a fine of $50. The fines imposed by this Section are in addition to any other discipline provided under this Act for unlicensed practice or practice on a nonrenewed license. The Department shall notify the person that payment of fees and fines shall be paid to the Department by certified check or money order within 30 calendar days of the notification. If, after the expiration of 30 days from the date of the notification, the person has failed to submit the necessary remittance, the Department shall automatically terminate the license or certificate or deny the application, without hearing. If, after termination or denial, the person seeks a license or certificate, he or she shall apply to the Department for restoration or issuance of the license or certificate and pay all fees and fines due to the Department. The Department may establish a fee for the processing of an application for restoration of a license or certificate to pay all expenses of processing this application. The Director may waive the fines due under this Section in individual cases where the Director finds that the fines would be unreasonable or unnecessarily burdensome.
(d) The Department shall maintain a roster of the names and addresses of all registrants and of all persons whose licenses have been suspended or revoked. This roster shall be available upon written request and payment of the required fee.
(e) A manufacturer of controlled substances or wholesale distributor of controlled substances that is licensed under this Act and owned and operated by the State is exempt from licensure, registration, renewal, and other fees required under this Act. Nothing in this subsection (e) shall be construed to prohibit the Department from imposing any fine or other penalty allowed under this Act.
(Source: P.A. 95-689, eff. 10-29-07.)

(225 ILCS 120/40) (from Ch. 111, par. 8301-40)
(Section scheduled to be repealed on January 1, 2023)
Sec. 40. Rules and regulations. The Department shall make any rules and regulations, not inconsistent with law, as may be necessary to carry out the purposes and enforce the provisions of this Act. Rules and regulations that incorporate and set detailed standards for meeting each of the license prerequisites set forth in Section 25 of this Act shall be adopted no later than September 14, 1992. All rules and regulations promulgated under this Section shall conform to wholesale drug distributor licensing guidelines formally adopted by the FDA at 21 C.F.R. Part 205. In case of conflict between any rule or regulation adopted by the Department and any FDA wholesale drug distributor guideline, the FDA guideline shall control.
(Source: P.A. 87-594.)

(225 ILCS 120/45)
Sec. 45. (Repealed).
(Source: P.A. 87-594. Repealed by P.A. 95-689, eff. 10-29-07.)

(225 ILCS 120/50) (from Ch. 111, par. 8301-50)
(Section scheduled to be repealed on January 1, 2023)
Sec. 50. Inspection powers; access to records.
(a) Any pharmacy investigator authorized by the Department has the right of entry for inspection during normal business hours of premises purporting or appearing to be used by a wholesale drug distributor in this State, including the business premises of a person licensed pursuant to this Act. This right of entry shall permit the authorized pharmacy investigator unfettered access to the entire business premises. Any attempt to hinder an authorized pharmacy investigator from inspecting the business premises and documenting the inspection shall be a violation of this Act. The duly authorized investigators shall be required to show appropriate identification before being given access to a wholesale drug distributor's premises and delivery vehicles.
(b) With the exception of the most recent 12 months of records that must be kept on the premises where the drugs are stored, wholesale drug distributors may keep records regarding purchase and sales transactions electronically at a central location apart from the principal office of the wholesale drug distributor or the location at which the drugs were stored and from which they were shipped, provided that the records shall be made readily available for inspection within 2 working days of a request by the Department. The records may be kept in any form permissible under federal law applicable to prescription drugs record keeping.
(c) (Blank).
(Source: P.A. 97-804, eff. 1-1-13.)

(225 ILCS 120/55) (from Ch. 111, par. 8301-55)
(Section scheduled to be repealed on January 1, 2023)
Sec. 55. Discipline; grounds.
(a) The Department may refuse to issue, restore, or renew, or may revoke, suspend, place on probation, reprimand or take other disciplinary or non-disciplinary action as the Department may deem appropriate, including imposing fines not to exceed $10,000 for each violation, with regard to any applicant or licensee or any officer, director, manager, or shareholder who owns 5% or more interest in the business that holds the license for any one or a combination of the following reasons:
(1) Violation of this Act or of the rules adopted

under this Act.

(2) Aiding or assisting another person in violating

any provision of this Act or the rules adopted under this Act.

(3) Failing, within 60 days, to provide information

in response to a written requirement made by the Department.

(4) Engaging in dishonorable, unethical, or

unprofessional conduct of a character likely to deceive, defraud, or harm the public. This includes violations of "good faith" as defined by the Illinois Controlled Substances Act and applies to all prescription drugs.

(5) Discipline by another U.S. jurisdiction or

foreign nation, if at least one of the grounds for the discipline is the same or substantially equivalent to those set forth in this Act.

(6) Selling or engaging in the sale of drug samples

provided at no cost by drug manufacturers.

(7) Conviction by plea of guilty or nolo contendere,

finding of guilt, jury verdict, or entry of judgment or by sentencing of any crime, including, but not limited to, convictions, preceding sentences of supervision, conditional discharge, or first offender probation, under the laws of any jurisdiction of the United States that is (i) a felony or (ii) a misdemeanor, an essential element of which is dishonesty or that is directly related to the practice of this profession.

(8) Habitual or excessive use or addiction to

alcohol, narcotics, stimulants, or any other chemical agent or drug by the designated representative, as provided for in item (7) of subsection (b) of Section 25 of this Act, any officer, or director that results in the inability to function with reasonable judgment, skill, or safety.

(9) Material misstatement in furnishing information

to the Department.

(10) A finding by the Department that the licensee,

after having his or her license placed on probationary status, has violated the terms of probation.

(11) Fraud or misrepresentation in applying for, or

procuring, a license under this Act or in connection with applying for renewal of a license under this Act.

(12) Willfully making or filing false records or

reports.

(13) A finding of a substantial discrepancy in a

Department audit of a prescription drug, including a controlled substance as that term is defined in this Act or in the Illinois Controlled Substances Act.

(14) Falsifying a pedigree or selling, distributing,

transferring, manufacturing, repackaging, handling, or holding a counterfeit prescription drug intended for human use.

(15) Interfering with a Department investigation.
(16) Failing to adequately secure controlled

substances or other prescription drugs from diversion.

(17) Acquiring or distributing prescription drugs not

obtained from a source licensed by the Department.

(18) Failing to properly store drugs.
(19) Failing to maintain the licensed premises with

proper storage and security controls.

(b) The Department may refuse to issue or may suspend the license or registration of any person who fails to file a return, or to pay the tax, penalty or interest shown in a filed return, or to pay any final assessment of tax, penalty or interest, as required by any tax Act administered by the Illinois Department of Revenue, until the time the requirements of the tax Act are satisfied.
(c) The Department shall revoke the license or certificate of registration issued under this Act or any prior Act of this State of any person who has been convicted a second time of committing any felony under the Illinois Controlled Substances Act or the Methamphetamine Control and Community Protection Act or who has been convicted a second time of committing a Class 1 felony under Sections 8A-3 and 8A-6 of the Illinois Public Aid Code. A person whose license or certificate of registration issued under this Act or any prior Act of this State is revoked under this subsection (c) shall be prohibited from engaging in the practice of pharmacy in this State.
(Source: P.A. 97-804, eff. 1-1-13; 97-813, eff. 7-13-12; 98-463, eff. 8-16-13.)

(225 ILCS 120/56)
(Section scheduled to be repealed on January 1, 2023)
Sec. 56. Restrictions on transactions.
(a) A licensee shall receive prescription drug returns or exchanges from a pharmacy or other persons authorized to administer or dispense drugs or a chain pharmacy warehouse pursuant to the terms and conditions of the agreement between the wholesale distributor and the pharmacy or chain pharmacy warehouse. Returns of expired, damaged, recalled, or otherwise non-saleable pharmaceutical products shall be distributed by the receiving wholesale distributor only to either the original manufacturer or a third party returns processor. Returns or exchanges of prescription drugs, saleable or otherwise, including any redistribution by a receiving wholesaler, shall not be subject to the pedigree requirements of Section 57 of this Act, so long as they are exempt from the pedigree requirement of the FDA's currently applicable Prescription Drug Marketing Act guidance. Both licensees under this Act and pharmacies or other persons authorized to administer or dispense drugs shall be accountable for administering their returns process and ensuring that the aspects of this operation are secure and do not permit the entry of adulterated and counterfeit product.
(b) A manufacturer or wholesale distributor licensed under this Act may furnish prescription drugs only to a person licensed by the appropriate state licensing authorities. Before furnishing prescription drugs to a person not known to the manufacturer or wholesale distributor, the manufacturer or wholesale distributor must affirmatively verify that the person is legally authorized to receive the prescription drugs by contacting the appropriate state licensing authorities.
(c) Prescription drugs furnished by a manufacturer or wholesale distributor licensed under this Act may be delivered only to the premises listed on the license, provided that the manufacturer or wholesale distributor may furnish prescription drugs to an authorized person or agent of that person at the premises of the manufacturer or wholesale distributor if:
(1) the identity and authorization of the recipient

is properly established; and

(2) this method of receipt is employed only to meet

the immediate needs of a particular patient of the authorized person.

(d) Prescription drugs may be furnished to a hospital pharmacy receiving area, provided that a pharmacist or authorized receiving personnel signs, at the time of delivery, a receipt showing the type and quantity of the prescription drug received. Any discrepancy between the receipt and the type and quantity of the prescription drug actually received shall be reported to the delivering manufacturer or wholesale distributor by the next business day after the delivery to the pharmacy receiving area.
(e) A manufacturer or wholesale distributor licensed under this Act may not accept payment for, or allow the use of, a person or entity's credit to establish an account for the purchase of prescription drugs from any person other than the owner of record, the chief executive officer, or the chief financial officer listed on the license of a person or entity legally authorized to receive the prescription drugs. Any account established for the purchase of prescription drugs must bear the name of the licensee. This subsection (e) shall not be construed to prohibit a pharmacy or chain pharmacy warehouse from receiving prescription drugs if payment for the prescription drugs is processed through the pharmacy's or chain pharmacy warehouse's contractual drug manufacturer or wholesale distributor.
(Source: P.A. 95-689, eff. 10-29-07.)

(225 ILCS 120/57)
(Section scheduled to be repealed on January 1, 2023)
Sec. 57. Pedigree.
(a) Each person who is engaged in the wholesale distribution of prescription drugs, including repackagers, but excluding the original manufacturer of the finished form of the prescription drug, that leave or have ever left the normal distribution channel shall, before each wholesale distribution of the drug, provide a pedigree to the person who receives the drug. A retail pharmacy, mail order pharmacy, or chain pharmacy warehouse must comply with the requirements of this Section only if the pharmacy or chain pharmacy warehouse engages in the wholesale distribution of prescription drugs. On or before July 1, 2009, the Department shall determine a targeted implementation date for electronic track and trace pedigree technology. This targeted implementation date shall not be sooner than July 1, 2010. Beginning on the date established by the Department, pedigrees may be implemented through an approved and readily available system that electronically tracks and traces the wholesale distribution of each prescription drug starting with the sale by the manufacturer through acquisition and sale by any wholesale distributor and until final sale to a pharmacy or other authorized person administering or dispensing the prescription drug. This electronic tracking system shall be deemed to be readily available only upon there being available a standardized system originating with the manufacturers and capable of being used on a wide scale across the entire pharmaceutical chain, including manufacturers, wholesale distributors, and pharmacies. Consideration must also be given to the large-scale implementation of this technology across the supply chain and the technology must be proven to have no negative impact on the safety and efficacy of the pharmaceutical product.
(b) Each person who is engaged in the wholesale distribution of a prescription drug who is provided a pedigree for a prescription drug and attempts to further distribute that prescription drug, including repackagers, but excluding the original manufacturer of the finished form of the prescription drug, must affirmatively verify before any distribution of a prescription drug occurs that each transaction listed on the pedigree has occurred.
(c) The pedigree must include all necessary identifying information concerning each sale in the chain of distribution of the product from the manufacturer or the manufacturer's third party logistics provider, co-licensed product partner, or exclusive distributor through acquisition and sale by any wholesale distributor or repackager, until final sale to a pharmacy or other person dispensing or administering the drug. This necessary chain of distribution information shall include, without limitation all of the following:
(1) The name, address, telephone number and, if

available, the e-mail address of each owner of the prescription drug and each wholesale distributor of the prescription drug.

(2) The name and address of each location from which

the product was shipped, if different from the owner's.

(3) Transaction dates.
(4) Certification that each recipient has

authenticated the pedigree.

(d) The pedigree must also include without limitation all of the following information concerning the prescription drug:
(1) The name and national drug code number of the

prescription drug.

(2) The dosage form and strength of the prescription

drug.

(3) The size of the container.
(4) The number of containers.
(5) The lot number of the prescription drug.
(6) The name of the manufacturer of the finished

dosage form.

(e) Each pedigree or electronic file shall be maintained by the purchaser and the wholesale distributor for at least 3 years from the date of sale or transfer and made available for inspection or use within 5 business days upon a request of the Department.
(Source: P.A. 95-689, eff. 10-29-07.)

(225 ILCS 120/58)
(Section scheduled to be repealed on January 1, 2023)
Sec. 58. Prohibited acts. It is unlawful for a person to perform or cause the performance of or aid and abet any of the following acts:
(1) Failure to obtain a license in accordance with

this Act or operating without a valid license when a license is required by this Act.

(2) If the requirements of subsection (a) of Section

56 of this Act are applicable and are not met, the purchasing or otherwise receiving of a prescription drug from a pharmacy.

(3) If licensure is required pursuant to subsection

(b) of Section 56 of this Act, the sale, distribution, or transfer of a prescription drug to a person that is not authorized under the law of the jurisdiction in which the person receives the prescription drug to receive the prescription drug.

(4) Failure to deliver prescription drugs to

specified premises, as required by subsection (c) of Section 56 of this Act.

(5) Accepting payment or credit for the sale of

prescription drugs in violation of subsection (e) of Section 56 of this Act.

(6) Failure to maintain or provide pedigrees as

required by this Act.

(7) Failure to obtain, pass, or authenticate a

pedigree as required by this Act.

(8) Providing the Department or any federal official

with false or fraudulent records or making false or fraudulent statements regarding any matter within the provisions of this Act.

(9) Obtaining or attempting to obtain a prescription

drug by fraud, deceit, or misrepresentation or engaging in misrepresentation or fraud in the distribution of a prescription drug.

(10) The manufacture, repacking, sale, transfer,

delivery, holding, or offering for sale of any prescription drug that is adulterated, misbranded, counterfeit, suspected of being counterfeit, or that has otherwise been rendered unfit for distribution, except for the wholesale distribution by manufacturers of a prescription drug that has been delivered into commerce pursuant to an application approved under federal law by the FDA.

(11) The adulteration, misbranding, or counterfeiting

of any prescription drug, except for the wholesale distribution by manufacturers of a prescription drug that has been delivered into commerce pursuant to an application approved under federal law by the FDA.

(12) The receipt of any prescription drug that is

adulterated, misbranded, stolen, obtained by fraud or deceit, counterfeit, or suspected of being counterfeit and the delivery or proffered delivery of such drug for pay or otherwise.

(13) The alteration, mutilation, destruction,

obliteration, or removal of the whole or any part of the labeling of a prescription drug or the commission of any other act with respect to a prescription drug that results in the prescription drug being misbranded. The acts prohibited in this Section do not include the obtaining or the attempt to obtain a prescription drug for the sole purpose of testing the prescription drug for authenticity performed by a prescription drug manufacturer or the agent of a prescription drug manufacturer.

(Source: P.A. 95-689, eff. 10-29-07.)

(225 ILCS 120/59)
(Section scheduled to be repealed on January 1, 2023)
Sec. 59. Injunctive action; cease and desist order.
(a) If any person violates the provisions of this Act, the Secretary, in the name of the People of the State of Illinois, through the Attorney General or the State's Attorney of the county where the violation is alleged to have occurred, may petition for an order enjoining the violation or for an order enforcing compliance with this Act. Upon the filing of a verified petition, the court with appropriate jurisdiction may issue a temporary restraining order, without notice or bond, and may preliminarily and permanently enjoin the violation. If it is established that the person has violated or is violating the injunction, then the court may punish the offender for contempt of court. Proceedings under this Section are in addition to, and not in lieu of, all other remedies and penalties provided by this Act.
(b) Whenever, in the opinion of the Department, a person violates any provision of this Act, the Department may issue a rule to show cause why an order to cease and desist shall not be entered against that person. The rule shall clearly set forth the grounds relied upon by the Department and shall allow a person at least 7 days after the date of the rule to file an answer satisfactory to the Department. Failure to answer to the satisfaction of the Department shall cause an order to cease and desist to be issued.
(Source: P.A. 97-804, eff. 1-1-13.)

(225 ILCS 120/60) (from Ch. 111, par. 8301-60)
(Section scheduled to be repealed on January 1, 2023)
Sec. 60. Wholesaler licensing; complaints. The Department may refuse to issue a license to establish a new licensed wholesale drug distributorship, if an owner of the wholesale drug distributorship applying for a license was an owner of a wholesale drug distributorship that had its license revoked, unless the owner presents sufficient evidence indicating rehabilitation. Once a complaint has been filed by the Department against a wholesale drug distributorship the Department may refuse to issue a license to establish a new licensed wholesale drug distributorship, until such time as the Department issues a decision on the complaint if an owner of the new wholesale drug distributorship was also an owner of a wholesale drug distributorship against which the complaint was filed. Neither an application for change of ownership nor for a change of location for any such wholesale drug distributorship shall be acted on by the Department until such time as the Department issues a decision on the complaint. In the event that the wholesale drug distributorship against which the complaint has been filed ceases to be licensed by the Department, for any reason, before the Department's decision on the complaint and an owner or that wholesale drug distributorship applies for a license to establish a new wholesale drug distributorship, the Department shall conduct a hearing on the complaint earlier filed, regardless of whether that wholesale drug distributorship is presently licensed by the Department. If the conduct for which the complaint was originally filed would have been sufficient to result in a revocation of a license to operate a licensed wholesale drug distributorship, then the conduct shall constitute sufficient grounds for denial of an application for a license.
(Source: P.A. 87-594.)

(225 ILCS 120/65) (from Ch. 111, par. 8301-65)
(Section scheduled to be repealed on January 1, 2023)
Sec. 65. Pending disciplinary proceeding. The Department shall render no final administrative decision relative to any application for a license or certificate of registration under this Act if the applicant for the license or certificate of registration is the subject of a pending disciplinary proceeding under this Act or another Act administered by the Department. For purposes of this Section "applicant" means an individual or sole proprietor, or an individual who is an officer, director, or owner of a 5% or more beneficial interest in the applicant.
(Source: P.A. 87-594.)

(225 ILCS 120/70) (from Ch. 111, par. 8301-70)
(Section scheduled to be repealed on January 1, 2023)
Sec. 70. Immediate suspension of license or registration; hearing. The Director may, upon receipt of a written communication from the Secretary of Human Services or the Director of Public Health that continuation of practice of a person licensed or registered under this Act constitutes an immediate danger to the public, immediately suspend the license or registration of that person without a hearing. In instances in which the Director immediately suspends a license or registration under this Section, a hearing upon the person's license must be convened by the Board within 15 days after the suspension and completed without appreciable delay. The hearing shall be held to determine whether to recommend to the Director that the person's license be revoked, suspended, placed on probationary status, or reinstated, or that the person be subject to other disciplinary action. In the hearing, the written communication and any other evidence submitted with the communication may be introduced as evidence against the person. The person or his or her counsel shall have the opportunity to discredit or impeach such evidence and submit rebuttal evidence.
(Source: P.A. 89-507, eff. 7-1-97.)

(225 ILCS 120/75) (from Ch. 111, par. 8301-75)
(Section scheduled to be repealed on January 1, 2023)
Sec. 75. Automatic suspension. The determination by a circuit court that a licensee is subject to involuntary admission or judicial admission as provided in the Mental Health and Developmental Disabilities Code operates as an automatic suspension. The suspension shall end only upon (i) a finding by a court that the patient is no longer subject to involuntary admission or judicial admission and the issuance of an order so finding and discharging the patient and (ii) the recommendation of the Board to the Director that the licensee be allowed to resume his or her practice.
(Source: P.A. 91-357, eff. 7-29-99.)

(225 ILCS 120/80) (from Ch. 111, par. 8301-80)
(Section scheduled to be repealed on January 1, 2023)
Sec. 80. Violations of Act.
(a) If any person violates the provisions of this Act, the Director may, in the name of the People of the State of Illinois through the Attorney General of the State of Illinois or the State's Attorney of any county in which the action is brought, petition for an order enjoining the violation or for an order enforcing compliance with this Act. Upon the filing of a verified petition in the court, the court may issue a temporary restraining order, without notice or bond, and may preliminarily and permanently enjoin the violation. If it is established that the person has violated or is violating the injunction, the Court may punish the offender for contempt of court. Proceedings under this Section shall be in addition to, and not in lieu of, all other remedies and penalties provided by this Act.
(b) Whoever knowingly conducts business as a wholesale drug distributor in this State without being appropriately licensed under this Act shall be guilty of a Class A misdemeanor for a first violation and for each subsequent conviction shall be guilty of a Class 4 felony.
(c) Whenever in the opinion of the Department any person not licensed in good standing under this Act violates any provision of this Act, the Department may issue a rule to show cause why an order to cease and desist should not be entered against him. The rule shall clearly set forth the grounds relied upon by the Department and shall provide a period of 7 days from the date of the rule to file an answer to the satisfaction of the Department. Failure to answer to the satisfaction of the Department shall cause an order to cease and desist to be issued immediately.
(Source: P.A. 87-594.)

(225 ILCS 120/85) (from Ch. 111, par. 8301-85)
(Section scheduled to be repealed on January 1, 2023)
Sec. 85. Investigations; notice of disciplinary hearing. The Department may investigate the actions of any applicant or of any person or persons holding or claiming to hold a license or registration. Before suspending, revoking, placing on probationary status, or taking any other disciplinary action as the Department may deem proper with regard to any license or certificate, at least 30 days before the date set for the hearing, the Department shall (i) notify the accused in writing of any charges made and the time and place for a hearing of the charges before the Board, (ii) direct him or her to file a written answer to the charges with the Board under oath within 20 days after the service of the notice, and (iii) inform the accused that if he or she fails to file an answer default will be taken against him or her and his or her license or certificate may be suspended, revoked, placed on probationary status, or have other disciplinary action, including limiting the scope, nature or extent of business, as provided for in this Act. The written notice may be served by personal delivery or certified or registered mail to the respondent at the address of last notification to the Department. At the time and place fixed in the notice, the Board shall proceed to hear the charges and the parties or their counsel shall be accorded ample opportunity to present any statements, testimony, evidence and argument that may be pertinent to the charges or to their defense. The hearing may be continued from time to time. In case the accused person, after receiving notice, fails to file an answer, his or her license or certificate may in the discretion of the Director, having received first the recommendation of the Board, be suspended, revoked, placed on probationary status, or the Director may take whatever disciplinary action as he or she may deem proper as provided in this Act, including limiting the scope, nature, or extent of the person's practice, without a hearing, if the act or acts charged constitute sufficient grounds for such action under this Act.
(Source: P.A. 87-594.)

(225 ILCS 120/90) (from Ch. 111, par. 8301-90)
(Section scheduled to be repealed on January 1, 2023)
Sec. 90. Record of proceedings. The Department, at its expense, shall preserve a record of all proceedings at the formal hearing of any case involving the refusal to issue or renew a license or discipline of a licensee. The notice of hearing, complaint, and all other documents in the nature of pleadings and written motions filed in the proceedings, the transcript of testimony, the report of the Board or hearing officer, and orders of the Department shall be the record of the proceeding.
(Source: P.A. 87-594.)

(225 ILCS 120/95) (from Ch. 111, par. 8301-95)
(Section scheduled to be repealed on January 1, 2023)
Sec. 95. Order requiring attendance of witnesses and production of evidence. Any circuit court may, upon application of the Department or its designee or of the applicant or licensee against whom proceedings of this Act are pending, enter an order requiring the attendance of witnesses and their testimony and the production of documents, papers, files, books and records in connection with any hearing or investigation. The court may compel obedience to its order by proceedings for contempt.
(Source: P.A. 87-594.)

(225 ILCS 120/100) (from Ch. 111, par. 8301-100)
(Section scheduled to be repealed on January 1, 2023)
Sec. 100. Subpoena power; administration of oaths. The Department shall have power to subpoena and bring before it any person in this State and to take testimony, either orally or by deposition or both, with the same fees and mileage and in the same manner as prescribed by law in judicial proceedings in civil cases in circuit courts of this State.
The Director and any member of the Board shall each have power to administer oaths to witnesses at any hearing which the Department is authorized to conduct under this Act, and any other oaths required or authorized to be administered by the Department under this Act.
(Source: P.A. 87-594.)

(225 ILCS 120/105) (from Ch. 111, par. 8301-105)
(Section scheduled to be repealed on January 1, 2023)
Sec. 105. Report of findings and recommendation. At the conclusion of the hearing, the Board shall present to the Director a written report of its findings of fact, conclusions of law, and recommendations. The report shall contain a finding whether or not the accused person violated this Act or failed to comply with the conditions required in this Act. The Board shall specify the nature of the violation or failure to comply and shall make its recommendations to the Director.
The report of findings of fact, conclusion of law, and recommendations of the Board shall be the basis for the Department's order for refusal or for the granting of a license or registration. The finding is not admissible in evidence against the person in a criminal prosecution brought for the violation of this Act, but the hearing and finding are not a bar to a criminal prosecution brought for the violation of this Act.
(Source: P.A. 87-594.)

(225 ILCS 120/110) (from Ch. 111, par. 8301-110)
(Section scheduled to be repealed on January 1, 2023)
Sec. 110. Hearing officers; appointment. Notwithstanding any other provision of this Act, the Director shall have the authority to appoint any attorney duly licensed to practice law in the State of Illinois to serve as the hearing officer in any action before the Board for refusal to issue or renew a license, or the discipline of a licensee. The Director shall notify the Board of any such appointment. The hearing officer shall have full authority to conduct the hearing. There shall be present at least one member of the Board at any such hearing. The hearing officer shall report his findings of fact, conclusions of law, and recommendations to the Board and the Director. The Board shall have 60 days from receipt of the report to review the report of the hearing officer and present its findings of fact, conclusions of law, and recommendations to the Director. If the Board fails to present its report within the 60 day period, the Director may issue an order based on report of the hearing officer. However, if the Board does present its report within the specified 60 days, the Director's order shall be based upon the report of the Board.
(Source: P.A. 87-594.)

(225 ILCS 120/115) (from Ch. 111, par. 8301-115)
(Section scheduled to be repealed on January 1, 2023)
Sec. 115. Motion for rehearing. In any case involving the refusal to issue, renew, or discipline of a license or registration, a copy of the Board's report shall be served upon the respondent by the Department, either personally or as provided in this Act for the service of the notice of hearing. Within 20 days after service, the respondent may present to the Department a motion in writing for a rehearing, which shall specify the particular grounds for rehearing. If no motion for rehearing is filed, then upon the expiration of the time specified for filing a motion, or if a motion for rehearing is denied, then upon denial the Director may enter an order in accordance with recommendations of the Board. If the respondent orders from the reporting service and pays for a transcript of the record within the time for filing a motion for rehearing, the 20 day period within which a motion may be filed shall commence upon the delivery of the transcript to the respondent.
(Source: P.A. 87-594.)

(225 ILCS 120/120) (from Ch. 111, par. 8301-120)
(Section scheduled to be repealed on January 1, 2023)
Sec. 120. Rehearing by order of Director. Whenever the Director is satisfied that substantial justice has not been done in the revocation, suspension, or refusal to issue or renew a license or registration, the Director may order a rehearing by the same hearing office or Board.
(Source: P.A. 87-594.)

(225 ILCS 120/125) (from Ch. 111, par. 8301-125)
(Section scheduled to be repealed on January 1, 2023)
Sec. 125. Board recommendations to Director; disagreement. None of the disciplinary functions, powers, and duties enumerated in this Act shall be exercised by the Department except upon the action and report in writing of the Board, except as otherwise provided in this Act.
In all instances under this Act in which the Board has rendered a recommendation to the Director with respect to a particular license or certificate, the Director shall, in the event that he or she disagrees with or takes action contrary to the recommendation of the Board, file with the Board and Secretary of State his or her specific written reasons for disagreement with the Board. These reasons shall be filed within 30 days after the Director taking the contrary position.
The action and report in writing of a majority of the Board is sufficient authority upon which the Director may act.
(Source: P.A. 87-594.)

(225 ILCS 120/130) (from Ch. 111, par. 8301-130)
(Section scheduled to be repealed on January 1, 2023)
Sec. 130. State liability for disciplinary action without reasonable basis. In the event that the Department's order of revocation, suspension, placing the licensee on probationary status, or other order or formal disciplinary action is without any reasonable basis, then the State of Illinois shall be liable to the injured party for those special damages suffered as a direct result of such order.
(Source: P.A. 87-594.)

(225 ILCS 120/135) (from Ch. 111, par. 8301-135)
(Section scheduled to be repealed on January 1, 2023)
Sec. 135. Disciplinary consent orders. Notwithstanding the provisions of this Act concerning the conduct of hearings and recommendations for disciplinary actions, the Director shall have the authority to negotiate agreements with licensees and registrants resulting in disciplinary consent orders. Consent orders may provide for any of the forms of discipline otherwise provided in this Act. Consent orders shall provide that they were not entered into a result of any coercion by the Department. The Director shall forward copies of all final consent orders to the Board within 30 days after their entry.
(Source: P.A. 87-594.)

(225 ILCS 120/140) (from Ch. 111, par. 8301-140)
(Section scheduled to be repealed on January 1, 2023)
Sec. 140. Orders; prima facie proof. An order or a certified copy thereof, over the seal of the Department and purporting to be signed by the Director, shall be prima facie proof that:
(a) the signature is the genuine signature of the

Director;

(b) the Director is duly appointed and qualified; and
(c) the Board and its members are qualified to act.
(Source: P.A. 91-357, eff. 7-29-99.)

(225 ILCS 120/145) (from Ch. 111, par. 8301-145)
(Section scheduled to be repealed on January 1, 2023)
Sec. 145. Restoration of certificate. At any time after suspension or revocation of any certificate, the Department may restore it to the accused person upon the written recommendation of the Board.
(Source: P.A. 87-594.)

(225 ILCS 120/150) (from Ch. 111, par. 8301-150)
(Section scheduled to be repealed on January 1, 2023)
Sec. 150. Surrender of license or registration. Upon the revocation or suspension of any license or registration, the holder shall immediately surrender the license or registration to the Department and if the licensee fails to do so, the Department shall have the right to seize the license or certificate.
(Source: P.A. 87-594.)

(225 ILCS 120/155) (from Ch. 111, par. 8301-155)
(Section scheduled to be repealed on January 1, 2023)
Sec. 155. Temporary suspension of license; hearing. The Director may temporarily suspend licensure as a wholesale drug distributor, without a hearing, simultaneously with the institution of proceedings for a hearing provided for in Section 85 of this Act, if the Director finds that evidence in his or her possession indicates that a continuation in business would constitute an imminent danger to the public. In the event that the Director temporarily suspends a license or certificate without a hearing, a hearing by the Department must be held within 10 days after the suspension has occurred and be concluded without appreciable delay.
(Source: P.A. 87-594.)

(225 ILCS 120/160) (from Ch. 111, par. 8301-160)
(Section scheduled to be repealed on January 1, 2023)
Sec. 160. Administrative Review Law; venue. All final administrative decisions of the Department are subject to judicial review under the Administrative Review Law and its rules. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
Proceedings for judicial review shall be commenced in the circuit court of the county in which the party applying for review resides; but if the party is not a resident of this State, the venue shall be in Sangamon County.
(Source: P.A. 87-594.)

(225 ILCS 120/165) (from Ch. 111, par. 8301-165)
(Section scheduled to be repealed on January 1, 2023)
Sec. 165. Certification of record; receipt for costs. The Department shall not be required to certify any record to the court or file any answer in court or otherwise appear in any court in a judicial review proceeding, unless there is filed in the court, with the complaint, a receipt from the Department acknowledging payment of the costs of furnishing and certifying the record, which costs shall be computed at the rate of 25 cents per page of such record. Failure on the part of the plaintiff to file a receipt in court shall be grounds for dismissal of the action.
(Source: P.A. 87-594.)

(225 ILCS 120/170) (from Ch. 111, par. 8301-170)
(Section scheduled to be repealed on January 1, 2023)
Sec. 170. Penalties. Any person who is found to have violated any provision of this Act is guilty of a Class A misdemeanor. On conviction of a second or subsequent offense, the violator shall be guilty of a Class 4 felony. All criminal fines, monies, or property collected or received by the Department under this Section or any other State or federal statute, including, but not limited to, property forfeited to the Department under Section 505 of the Illinois Controlled Substances Act or Section 85 of the Methamphetamine Control and Community Protection Act, shall be deposited into the Professional Regulation Evidence Fund.
(Source: P.A. 94-556, eff. 9-11-05.)

(225 ILCS 120/173)
(Section scheduled to be repealed on January 1, 2023)
Sec. 173. Confidentiality. All information collected by the Department in the course of an examination or investigation of a licensee or applicant, including, but not limited to, any complaint against a licensee filed with the Department and information collected to investigate any such complaint, shall be maintained for the confidential use of the Department and shall not be disclosed. The Department may not disclose the information to anyone other than law enforcement officials, other regulatory agencies that have an appropriate regulatory interest as determined by the Secretary, or a party presenting a lawful subpoena to the Department. Information and documents disclosed to a federal, State, county, or local law enforcement agency shall not be disclosed by the agency for any purpose to any other agency or person. A formal complaint filed against a licensee by the Department or any order issued by the Department against a licensee or applicant shall be a public record, except as otherwise prohibited by law.
(Source: P.A. 97-804, eff. 1-1-13.)

(225 ILCS 120/175) (from Ch. 111, par. 8301-175)
(Section scheduled to be repealed on January 1, 2023)
Sec. 175. Administrative procedure. The Illinois Administrative Procedure Act is hereby expressly adopted and incorporated as if the provisions of that Act were included in this Act, except that the provision of paragraph (d) of Section 10-65 of the Illinois Administrative Procedure Act, which provides that at hearings the licensee has the right to show compliance with all lawful requirements for retention, continuation, or renewal of the license, is specifically excluded. For the purpose of this Act, the notice required under Section 10-25 of the Administrative Procedure Act is deemed sufficient when mailed to the last known address of a party.
(Source: P.A. 87-594; 88-670, eff. 12-2-94.)

(225 ILCS 120/180) (from Ch. 111, par. 8301-180)
(Section scheduled to be repealed on January 1, 2023)
Sec. 180. Conflict of laws. In the event of a conflict between any provision of this Act and the Mental Health and Developmental Disabilities Confidentiality Act, the provisions of this Act shall govern.
(Source: P.A. 87-594.)

(225 ILCS 120/185) (from Ch. 111, par. 8301-185)
(Section scheduled to be repealed on January 1, 2023)
Sec. 185. Home rule preemption. The regulation and licensing of wholesale drug distributors are exclusive powers and functions of the State. A home rule unit may not regulate or license wholesale drug distributors. This Section is a denial and limitation of home rule powers and functions under subsection (h) of Section 6 of Article VII of the Illinois Constitution.
(Source: P.A. 87-594.)

(225 ILCS 120/195) (from Ch. 111, par. 8301-195)
(Section scheduled to be repealed on January 1, 2023)
Sec. 195. Effective date. This Act shall take effect upon becoming law.
(Source: P.A. 87-594.)

(225 ILCS 120/200)
(Section scheduled to be repealed on January 1, 2023)
Sec. 200. Drugs in shortage.
(a) For the purpose of this Section, "drug in shortage" means a drug, as defined in Section 356c of the Federal Food, Drug, and Cosmetic Act, listed on the drug shortage list maintained by the U.S. Food and Drug Administration in accordance with Section 356e of the Federal Food, Drug, and Cosmetic Act.
(b) Any person engaged in the wholesale distribution of a drug in shortage in this State must be licensed by the Department.
(c) It is unlawful for any person, other than a manufacturer, a manufacturer's exclusive distributor, a third party logistics provider, or an authorized distributor of record, to purchase or receive a drug in shortage from any person not licensed by the Department. This subsection (c) does not apply to the return of drugs or the purchase or receipt of drugs pursuant to any of the distributions that are specifically excluded from the definition of "wholesale distribution" in Section 15 of the Wholesale Drug Distribution Licensing Act.
(d) A person found to have violated a provision of this Section shall be subject to administrative fines, orders for restitution, and orders for disgorgement.
(e) The Department shall create a centralized, searchable database of those entities licensed to engage in wholesale distribution, including manufacturers, wholesale distributors, and pharmacy distributors, to enable purchasers of a drug in shortage to easily verify the licensing status of an entity offering such drugs.
(f) The Department shall establish a system for reporting the reasonable suspicion that a violation of this Act has been committed by a distributor of a drug in shortage. Reports made through this system shall be referred to the Office of the Attorney General and the appropriate State's Attorney's office for further investigation and prosecution.
(g) The Department shall adopt rules to carry out the provisions of this Section.
(h) Nothing in this Section prohibits one hospital pharmacy from purchasing or receiving a drug in shortage from another hospital pharmacy in the event of a medical emergency.
(Source: P.A. 98-355, eff. 8-16-13.)



225 ILCS 125/ - Perfusionist Practice Act.

(225 ILCS 125/1)
(Section scheduled to be repealed on January 1, 2020)
Sec. 1. Short title. This Act may be cited as the Perfusionist Practice Act.
(Source: P.A. 91-580, eff. 1-1-00.)

(225 ILCS 125/5)
(Section scheduled to be repealed on January 1, 2020)
Sec. 5. Objects and purposes. Practice as a perfusionist in the State of Illinois is declared to affect the public health, safety, and welfare and to be subject to regulation and control in the public interest. The purpose and legislative intent of this Act is to encourage and promote the more effective utilization of the skills of physicians by enabling them to delegate certain health related procedures to perfusionists when the delegation is consistent with the health and welfare of the patient and is conducted at the direction of and under the responsible supervision of the physician.
It is further declared to be a matter of public health and concern that the practice as a perfusionist merit and receive the confidence of the public and, therefore, that only qualified persons be authorized to practice as perfusionists in the State of Illinois. This Act shall be liberally construed to best carry out these subjects and purposes.
(Source: P.A. 91-580, eff. 1-1-00.)

(225 ILCS 125/10)
(Section scheduled to be repealed on January 1, 2020)
Sec. 10. Definitions. As used in this Act:
"Address of Record" means the designated address recorded by the Department in the applicant's or licensee's application file or license file maintained by the Department. It is the duty of the applicant or licensee to inform the Department of any change of address, and such changes must be made either through the Department's website or by directly contacting the Department.
"Board" means the Board of Licensing for Perfusionists.
"Department" means the Department of Financial and Professional Regulation.
"Extracorporeal circulation" means the diversion of a patient's blood through a heart-lung machine or a similar device that assumes the functions of the patient's heart, lungs, kidney, liver, or other organs.
"New graduate perfusionist" means a perfusionist practicing within a period of one year since the date of graduation from a Commission on Accreditation of Allied Health Education Programs accredited perfusion education program.
"Perfusion" means the functions necessary for the support, treatment, measurement, or supplementation of the cardiovascular systems or other organs, or a combination of those functions, and to ensure the safe management of physiologic functions by monitoring and analyzing the parameters of the systems under an order and under the supervision of a physician licensed to practice medicine in all its branches.
"Perfusionist" means a person, qualified by academic and clinical education, to operate the extracorporeal circulation equipment during any medical situation where it is necessary to support or replace a person's cardiopulmonary, circulatory, or respiratory function. A perfusionist is responsible for the selection of appropriate equipment and techniques necessary for support, treatment, measurement, or supplementation of the cardiopulmonary and circulatory system of a patient, including the safe monitoring, analysis, and treatment of physiologic conditions under an order and under the supervision of a physician licensed to practice medicine in all its branches and in coordination with a registered professional nurse.
"Perfusion protocols" means perfusion related policies and protocols developed or approved by a licensed health facility or a physician through collaboration with administrators, licensed perfusionists, and other health care professionals.
"Physician" or "operating physician" means a person licensed to practice medicine in all of its branches under the Medical Practice Act of 1987.
"Secretary" means the Secretary of the Department of Financial and Professional Regulation.
(Source: P.A. 96-682, eff. 8-25-09.)

(225 ILCS 125/15)
(Section scheduled to be repealed on January 1, 2020)
Sec. 15. Powers and duties of the Department. Subject to the provisions of this Act, the Department may:
(a) Pass upon the qualifications of applicants for

licensure by endorsement.

(b) Conduct hearings on proceedings to refuse to

issue or renew a license, or to revoke or suspend a license, or to place on probation, reprimand, or take any other disciplinary or non-disciplinary action with regard to a person licensed under this Act.

(c) Formulate rules required for the administration

of this Act.

(d) Obtain written recommendations from the Board

regarding (i) curriculum content, standards of professional conduct, formal disciplinary actions, and the formulation of rules, and (ii) when petitioned by the applicant, opinions regarding the qualifications of applicants for licensing.

(e) Maintain rosters of the names and address of all licensees, and all persons whose licenses have been suspended, revoked, or denied renewal for cause or otherwise disciplined within the previous calendar year. These rosters shall be available upon written request and payment of the required fee as established by rule.
(Source: P.A. 96-682, eff. 8-25-09.)

(225 ILCS 125/20)
Sec. 20. (Repealed).
(Source: P.A. 91-580, eff. 1-1-00. Repealed by P.A. 96-682, eff. 8-25-09.)

(225 ILCS 125/25)
(Section scheduled to be repealed on January 1, 2020)
Sec. 25. Board of Licensing for Perfusionists.
(a) The Secretary shall appoint a Board of Licensing for Perfusionists which shall serve in an advisory capacity to the Secretary. The Board shall be comprised of 5 persons appointed by the Secretary, who shall give due consideration to recommendations by members of the profession of perfusion and perfusion organizations within the State.
(b) Two members must hold an active license to engage in the practice of perfusion in this State, one member must be a physician licensed under the Medical Practice Act of 1987 who is board certified in and actively engaged in the practice of cardiothoracic surgery, one member must be a licensed registered professional nurse certified by the Association of Operating Room Nurses, and one member must be a member of the public who is not licensed under this Act or a similar Act of another jurisdiction and who has no connection with the profession.
(c) Members shall serve 4-year terms and until their successors are appointed and qualified, except that, of the initial appointments, 2 members shall be appointed to serve for 2 years, 2 members shall be appointed to serve for 3 years, and 1 member shall be appointed to serve for 4 years, and until their successors are appointed and qualified. No member shall be reappointed to the Board for a term that would cause his or her continuous service on the Board to be longer than 8 consecutive years.
(d) Appointments to fill vacancies shall be made in the same manner as original appointments for the unexpired portion of the vacated term.
(e) The Board shall annually elect a chairperson and a vice-chairperson who shall preside in the absence of the chairperson.
(f) Insofar as possible, the licensed professionals appointed to serve on the Board shall be generally representative of the occupational and geographical distribution of licensed professionals within this State.
(g) The Secretary may remove or suspend any member for cause at any time before the expiration of his or her term. The Secretary shall be the sole arbiter of cause.
(h) The Secretary may give due consideration to all recommendations of the Board.
(i) Three Board members shall constitute a quorum. A quorum is required for all Board decisions.
(j) Except for willful or wanton misconduct, members of the Board shall be immune from liability in any action based upon any disciplinary proceeding or other activity performed in good faith as a member of the Board.
(Source: P.A. 96-682, eff. 8-25-09.)

(225 ILCS 125/30)
(Section scheduled to be repealed on January 1, 2020)
Sec. 30. Application for licensure. An application for an initial license shall be made to the Department in writing on forms prescribed by the Department and shall be accompanied by the required nonrefundable fee. An application shall require information that, in the judgment of the Department, will enable the Department to evaluate the qualifications of an applicant for licensure.
If an applicant fails to obtain a license under this Act within 3 years after filing his or her application, the application shall be denied. The applicant may make a new application, which shall be accompanied by the required nonrefundable fee. The applicant shall be required to meet the qualifications required for licensure at the time of reapplication.
A person shall be qualified for licensure as a perfusionist if that person:
(1) has applied to the Department for licensure in

accordance with this Section;

(2) has not violated a provision of Section 110 of

this Act; in addition the Department may take into consideration any felony conviction of the applicant, but a conviction shall not operate as an absolute bar to licensure; and

(3) has successfully completed the examination

provided by the American Board of Cardiovascular Perfusion (ABCP) or its successor agency or a substantially equivalent examination approved by the Department;

(4) has met the requirements for certification set

forth by the American Board of Cardiovascular Perfusion or its successor agency; and

(5) has graduated from a school accredited by the

Commission on the Accreditation of Allied Health Education Programs (CAAHEP) or a similar accrediting body approved by the Department.

(Source: P.A. 91-580, eff. 1-1-00.)

(225 ILCS 125/40)
(Section scheduled to be repealed on January 1, 2020)
Sec. 40. Practice prohibited. No person may use the title and designation of a "Licensed Perfusionist", "Certified Perfusionist", "Certified Clinical Perfusionist", "Perfusionist", or "CCP", either directly or indirectly, in connection with his or her profession or business, unless he or she has been issued a valid, existing license as a perfusionist under this Act.
No person may practice, offer to practice, attempt to practice, or hold himself or herself out to practice as a licensed perfusionist without being licensed under this Act. This does not mean that all of the aspects of practice listed in Sections 10 and 50 of this Act are practices or skills only a perfusionist can perform. Other licensed or certified persons may, if qualified, be allowed to perform some or all of these practices.
(Source: P.A. 91-580, eff. 1-1-00.)

(225 ILCS 125/42)
Sec. 42. (Repealed).
(Source: P.A. 91-580, eff. 1-1-00. Repealed by P.A. 96-682, eff. 8-25-09.)

(225 ILCS 125/45)
(Section scheduled to be repealed on January 1, 2020)
Sec. 45. Application of Act. This Act shall not be construed to prohibit the following:
(1) a person licensed in this State under any other

Act from engaging in the practice for which he or she is licensed;

(2) a student enrolled in an accredited perfusion

education program from performing perfusion services if perfusion services performed by the student:

(A) are an integral part of the student's course

of study; and

(B) are performed under the direct supervision of

a licensed perfusionist who is assigned to supervise the student and who is on duty and immediately available in the assigned patient care area;

(3) a new graduate from performing perfusion services

for a period of 14 months after the date of his or her graduation from a perfusion education program that is accredited by the Commission on Accreditation of Allied Health Education Programs, if perfusion services performed by the new graduate perfusionist are performed under the direct supervision and responsibility of a licensed perfusionist or a physician licensed to practice medicine in all its branches who is assigned to supervise the graduate perfusionist and who is immediately available in the assigned patient care area;

(4) any legally qualified perfusionist employed by

the United States government from engaging in the practice of perfusion while in the discharge of his or her official duties; or

(5) one or more licensed perfusionists from forming a

professional service corporation in accordance with the Professional Service Corporation Act.

(Source: P.A. 96-682, eff. 8-25-09.)

(225 ILCS 125/50)
(Section scheduled to be repealed on January 1, 2020)
Sec. 50. Scope of practice. The scope of practice as a clinical perfusionist includes the following functions:
(1) the use of extracorporeal circulation, long-term

cardiopulmonary support techniques, including extracorporeal carbon dioxide removal and extracorporeal membrane oxygenation, and associated therapeutic and diagnostic techniques;

(2) counterpulsation, ventricular assistance,

autotransfusion, blood conservation techniques, myocardial and organ preservation, extracorporeal life support, and isolated limb perfusion;

(3) blood management techniques, advanced life

support, and other related functions; and

(4) in the performance of the acts described in items

(1) through (3) of this Section:

(A) the administration of (i) pharmacological and

therapeutic agents and (ii) blood products or anesthetic agents through the extracorporeal circuit or through an intravenous line in conjunction with extracorporeal support, as ordered by and under the direct supervision of a physician licensed to practice medicine in all its branches;

(B) the performance and use of (i)

anticoagulation monitoring and analysis, (ii) physiologic monitoring and analysis, (iii) blood gas and chemistry monitoring and analysis, (iv) hematologic monitoring and analysis, (v) hypothermia, (vi) hyperthermia, (vii) hemoconcentration and hemodilution, and (viii) cardiopulmonary hemodialysis; and

(C) the observation of signs and symptoms related

to perfusion services, the determination of whether the signs and symptoms exhibit abnormal characteristics, and the implementation of appropriate reporting, perfusion protocols or changes in or the initiation of emergency procedures.

(Source: P.A. 91-580, eff. 1-1-00.)

(225 ILCS 125/60)
(Section scheduled to be repealed on January 1, 2020)
Sec. 60. Display of license; change of address. A licensee shall maintain on file at all times during which the licensee provides services in a health care facility a true and correct copy of the license certificate in the appropriate records of the facility.
(Source: P.A. 96-682, eff. 8-25-09.)

(225 ILCS 125/65)
(Section scheduled to be repealed on January 1, 2020)
Sec. 65. Licensure by endorsement. The Department may, in its discretion, license as a perfusionist, without examination and on payment of the required fee, an applicant who (1) is licensed as a perfusionist under the laws of another state, territory, or country, if the requirements for licensure in that state, territory, or country in which the applicant was licensed were, at the date of his or her licensure, substantially equal to the requirements in force in this State on that date or (2) holds a current certificate as a certified clinical perfusionist issued by the American Board of Cardiovascular Perfusion (ABCP), or its successor organization, prior to January 1, 1999.
(Source: P.A. 91-580, eff. 1-1-00.)

(225 ILCS 125/70)
(Section scheduled to be repealed on January 1, 2020)
Sec. 70. Renewal, reinstatement or restoration of license; military service. The expiration date and renewal period for each license issued under this Act shall be set by the Department by rule. A licensee may renew his or her license during the month preceding the expiration date of the license by paying the required fee. It is the responsibility of the licensee to notify the Department in writing of a change of address.
A licensee who has permitted his or her license to expire or who has had his or her license on inactive status may have the license restored by making application to the Department, by filing proof acceptable to the Department of his or her fitness to have the license restored, and by paying the required fees. Proof of fitness may include sworn evidence certifying to active lawful practice in another jurisdiction.
If the licensee has not maintained an active practice in another jurisdiction satisfactory to the Department, the Department shall determine, by an evaluation program established by rule, his or her fitness for restoration of the license and shall establish procedures and requirements for restoration. However, a licensee whose license expired while he or she was (1) in federal service on active duty with the Armed Forces of the United States or the State Militia called into service or training or (2) in training or education under the supervision of the United States before induction into the military service, may have the license restored without paying any lapsed renewal fees if within 2 years after honorable termination of the service, training, or education he or she furnishes the Department with satisfactory evidence to the effect that he or she has been so engaged and that his or her service, training, or education has been so terminated.
(Source: P.A. 96-682, eff. 8-25-09.)

(225 ILCS 125/75)
(Section scheduled to be repealed on January 1, 2020)
Sec. 75. Continuing education. The Department may adopt rules of continuing education for licensees that require 30 hours of continuing education per 2 year license renewal cycle. The rules shall address variances in part or in whole for good cause, including without limitation temporary illness or hardship. The Department may approve continuing education programs offered, provided, and approved by the American Board of Cardiovascular Perfusion, or its successor agency. The Department may approve additional continuing education sponsors. Each licensee is responsible for maintaining records of his or her completion of the continuing education and shall be prepared to produce the records when requested by the Department.
(Source: P.A. 96-682, eff. 8-25-09.)

(225 ILCS 125/80)
(Section scheduled to be repealed on January 1, 2020)
Sec. 80. Inactive status. A licensee who notifies the Department in writing on forms prescribed by the Department may elect to place his or her license on an inactive status and shall, subject to rules of the Department, be excused from payment of renewal fees until he or she notifies the Department in writing of his or her intention to restore the license. A licensee requesting restoration from inactive status shall pay the current renewal fee and shall restore his or her license in accordance with Section 70 of this Act. A licensee whose license is on inactive status shall not practice as a perfusionist in this State. A licensee who engages in practice as a perfusionist while his or her license is lapsed or on inactive status shall be considered to be practicing without a license, which shall be grounds for discipline under Section 105 of this Act.
(Source: P.A. 91-580, eff. 1-1-00.)

(225 ILCS 125/90)
(Section scheduled to be repealed on January 1, 2020)
Sec. 90. Fees; deposit of fees and fines.
(a) The Department shall set by rule fees for the administration of this Act, including, but not limited to, fees for initial and renewal licensure and restoration of a license. The fees shall be nonrefundable.
(b) All of the fees and fines collected under this Act shall be deposited into the General Professions Dedicated Fund. The monies deposited into the Fund shall be appropriated to the Department for expenses of the Department in the administration of this Act.
(Source: P.A. 96-682, eff. 8-25-09; 96-1000, eff. 7-2-10.)

(225 ILCS 125/93)
(Section scheduled to be repealed on January 1, 2020)
Sec. 93. Returned checks; penalty for insufficient funds. Any person who delivers a check or other payment to the Department that is returned to the Department unpaid by the financial institution upon which it is drawn shall pay to the Department, in addition to the amount already owed to the Department, a fine of $50. The fines imposed by this Section are in addition to any other discipline provided under this Act prohibiting unlicensed practice or practice on a nonrenewed license. The Department shall notify the person that payment of the fees and fines shall be paid to the Department by certified check or money order within 30 calendar days after notification. If, after the expiration of 30 days from the date of the notification, the person has failed to submit the necessary remittance, the Department shall automatically terminate the license or deny the application, without hearing. After such termination of a license or denial of an application, the same individual may only apply to the Department for restoration or issuance of a license after he or she has paid all fees and fines owed to the Department. The Department may establish a fee for the processing of an application for restoration of a license to pay all expenses of processing this application. The Secretary may waive the fines due under this Section in individual cases where the Secretary finds that the fines would be unreasonable or unnecessarily burdensome.
(Source: P.A. 96-682, eff. 8-25-09.)

(225 ILCS 125/95)
(Section scheduled to be repealed on January 1, 2020)
Sec. 95. Roster. The Department shall maintain a roster of the names and addresses of all licensees and of all persons that have been disciplined under this Act. This roster shall be available upon request and payment of the required fee.
(Source: P.A. 96-682, eff. 8-25-09.)

(225 ILCS 125/100)
(Section scheduled to be repealed on January 1, 2020)
Sec. 100. Unlicensed practice; civil penalty. A person who practices, offers to practice, attempts to practice, or holds himself or herself out to practice as a licensed perfusionist without being licensed under this Act shall, in addition to any other penalty provided by law, pay a civil penalty to the Department in an amount not to exceed $10,000 for each offense as determined by the Department. The civil penalty shall be assessed by the Department after a hearing is held in accordance with the provisions set forth in this Act regarding the provision of a hearing for the discipline of a licensee.
(Source: P.A. 96-682, eff. 8-25-09.)

(225 ILCS 125/105)
(Section scheduled to be repealed on January 1, 2020)
Sec. 105. Disciplinary actions.
(a) The Department may refuse to issue, renew, or restore a license, or may revoke or suspend a license, or may place on probation, reprimand, or take other disciplinary or non-disciplinary action with regard to a person licensed under this Act, including but not limited to the imposition of fines not to exceed $10,000 for each violation, for one or any combination of the following causes:
(1) Making a material misstatement in furnishing

information to the Department.

(2) Violation of this Act or any rule promulgated

under this Act.

(3) Conviction of, or entry of a plea of guilty or

nolo contendere to, any crime that is a felony under the laws of the United States or any state or territory thereof, or any crime that is a misdemeanor of which an essential element is dishonesty, or any crime that is directly related to the practice as a perfusionist.

(4) Making a misrepresentation for the purpose of

obtaining, renewing, or restoring a license.

(5) Aiding or assisting another person in violating a

provision of this Act or its rules.

(6) Failing to provide information within 60 days in

response to a written request made by the Department.

(7) Engaging in dishonorable, unethical, or

unprofessional conduct of a character likely to deceive, defraud, or harm the public, as defined by rule of the Department.

(8) Discipline by another state, the District of

Columbia, or territory, or a foreign nation, if at least one of the grounds for discipline is the same or substantially equivalent to those set forth in this Section.

(9) Directly or indirectly giving to or receiving

from a person, firm, corporation, partnership, or association a fee, commission, rebate, or other form of compensation for professional services not actually or personally rendered. Nothing in this paragraph (9) affects any bona fide independent contractor or employment arrangements among health care professionals, health facilities, health care providers, or other entities, except as otherwise prohibited by law. Any employment arrangements may include provisions for compensation, health insurance, pension, or other employment benefits for the provision of services within the scope of the licensee's practice under this Act. Nothing in this paragraph (9) shall be construed to require an employment arrangement to receive professional fees for services rendered.

(10) A finding by the Board that the licensee, after

having his or her license placed on probationary status, has violated the terms of probation.

(11) Wilfully making or filing false records or

reports in his or her practice, including but not limited to false records or reports filed with State agencies or departments.

(12) Wilfully making or signing a false statement,

certificate, or affidavit to induce payment.

(13) Wilfully failing to report an instance of

suspected child abuse or neglect as required under the Abused and Neglected Child Reporting Act.

(14) Being named as a perpetrator in an indicated

report by the Department of Children and Family Services under the Abused and Neglected Child Reporting Act and upon proof by clear and convincing evidence that the licensee has caused a child to be an abused child or neglected child as defined in the Abused and Neglected Child Reporting Act.

(15) Employment of fraud, deception, or any unlawful

means in applying for or securing a license as a perfusionist.

(16) Allowing another person to use his or her

license to practice.

(17) Failure to report to the Department (A) any

adverse final action taken against the licensee by another licensing jurisdiction, government agency, law enforcement agency, or any court or (B) liability for conduct that would constitute grounds for action as set forth in this Section.

(18) Inability to practice the profession with

reasonable judgment, skill or safety as a result of a physical illness, including but not limited to deterioration through the aging process or loss of motor skill, or a mental illness or disability.

(19) Inability to practice the profession for which

he or she is licensed with reasonable judgment, skill, or safety as a result of habitual or excessive use or addiction to alcohol, narcotics, stimulants, or any other chemical agent or drug.

(20) Gross malpractice.
(21) Immoral conduct in the commission of an act

related to the licensee's practice, including but not limited to sexual abuse, sexual misconduct, or sexual exploitation.

(22) Violation of the Health Care Worker

Self-Referral Act.

(23) Solicitation of business or professional

services, other than permitted advertising.

(24) Conviction of or cash compromise of a charge or

violation of the Illinois Controlled Substances Act.

(25) Gross, willful, or continued overcharging for

professional services, including filing false statements for collection of fees for which services are not rendered.

(26) Practicing under a false name or, except as

allowed by law, an assumed name.

(27) Violating any provision of this Act or the rules

promulgated under this Act, including, but not limited to, advertising.

(b) A licensee or applicant who, because of a physical or mental illness or disability, including, but not limited to, deterioration through the aging process or loss of motor skill, is unable to practice the profession with reasonable judgment, skill, or safety, may be required by the Department to submit to care, counseling or treatment by physicians approved or designated by the Department, as a condition, term, or restriction for continued, reinstated, or renewed licensure to practice. Submission to care, counseling or treatment as required by the Department shall not be considered discipline of the licensee. If the licensee refuses to enter into a care, counseling or treatment agreement or fails to abide by the terms of the agreement the Department may file a complaint to suspend or revoke the license or otherwise discipline the licensee. The Secretary may order the license suspended immediately, pending a hearing by the Department. Fines shall not be assessed in the disciplinary actions involving physical or mental illness or impairment.
(b-5) The Department may refuse to issue or may suspend, without a hearing as provided for in the Civil Administrative Code of Illinois, the license of a person who fails to file a return, to pay the tax, penalty, or interest shown in a filed return, or to pay any final assessment of tax, penalty, or interest as required by any tax Act administered by the Department of Revenue, until such time as the requirements of the tax Act are satisfied in accordance with subsection (g) of Section 2105-15 of the Department of Professional Regulation Law of the Civil Administrative Code of Illinois (20 ILCS 2105/2105-15).
(c) The determination by a circuit court that a licensee is subject to involuntary admission or judicial admission as provided in the Mental Health and Developmental Disabilities Code, as amended, operates as an automatic suspension. The suspension will end only upon a finding by a court that the licensee is no longer subject to the involuntary admission or judicial admission and issues an order so finding and discharging the licensee; and upon the recommendation of the Board to the Secretary that the licensee be allowed to resume his or her practice.
(d) In enforcing this Section, the Department or Board, upon a showing of a possible violation, may order a licensee or applicant to submit to a mental or physical examination, or both, at the expense of the Department. The Department or Board may order the examining physician to present testimony concerning his or her examination of the licensee or applicant. No information shall be excluded by reason of any common law or statutory privilege relating to communications between the licensee or applicant and the examining physician. The examining physicians shall be specifically designated by the Board or Department. The licensee or applicant may have, at his or her own expense, another physician of his or her choice present during all aspects of the examination. Failure of a licensee or applicant to submit to any such examination when directed, without reasonable cause as defined by rule, shall be grounds for either the immediate suspension of his or her license or immediate denial of his or her application.
If the Secretary immediately suspends the license of a licensee for his or her failure to submit to a mental or physical examination when directed, a hearing must be convened by the Department within 15 days after the suspension and completed without appreciable delay.
If the Secretary otherwise suspends a license pursuant to the results of the licensee's mental or physical examination, a hearing must be convened by the Department within 15 days after the suspension and completed without appreciable delay. The Department and Board shall have the authority to review the licensee's record of treatment and counseling regarding the relevant impairment or impairments to the extent permitted by applicable federal statutes and regulations safeguarding the confidentiality of medical records.
Any licensee suspended or otherwise affected under this subsection (d) shall be afforded an opportunity to demonstrate to the Department or Board that he or she can resume practice in compliance with the acceptable and prevailing standards under the provisions of his or her license.
(Source: P.A. 98-756, eff. 7-16-14.)

(225 ILCS 125/107)
(Section scheduled to be repealed on January 1, 2020)
Sec. 107. Suspension of license for failure to pay restitution. The Department, without further process or hearing, shall suspend the license or other authorization to practice of any person issued under this Act who has been certified by court order as not having paid restitution to a person under Section 8A-3.5 of the Illinois Public Aid Code or under Section 17-10.5 or 46-1 of the Criminal Code of 1961 or the Criminal Code of 2012. A person whose license or other authorization to practice is suspended under this Section is prohibited from practicing until the restitution is made in full.
(Source: P.A. 96-1551, eff. 7-1-11; 97-1150, eff. 1-25-13.)

(225 ILCS 125/110)
Sec. 110. (Repealed).
(Source: P.A. 91-580, eff. 1-1-00. Repealed by P.A. 96-682, eff. 8-25-09.)

(225 ILCS 125/115)
(Section scheduled to be repealed on January 1, 2020)
Sec. 115. Injunctive action; cease and desist order.
(a) If any person violates the provisions of this Act, the Secretary, in the name of the People of the State of Illinois, through the Attorney General or the State's Attorney of the county in which the violation is alleged to have occurred, may petition for an order enjoining the violation or for an order enforcing compliance with this Act. Upon the filing of a verified petition, the court with appropriate jurisdiction may issue a temporary restraining order, without notice or bond, and may preliminarily and permanently enjoin the violation. If it is established that the person has violated or is violating the injunction, the court may punish the offender for contempt of court. Proceedings under this Section are in addition to, and not in lieu of, all other remedies and penalties provided by this Act.
(b) Whenever, in the opinion of the Department, a person violates any provision of this Act, the Department may issue a rule to show cause why an order to cease and desist should not be entered against that person. The rule shall clearly set forth the grounds relied upon the Department and shall allow at least 7 days from the date of the rule to file an answer satisfactory to the Department. Failure to answer to the satisfaction of the Department shall cause an order to cease and desist to be issued.
(c) If a person practices as a perfusionist or holds himself or herself out as a perfusionist without being licensed under this Act, then any licensee under this Act, interested party, or person injured thereby, in addition to the Secretary or State's Attorney, may petition for relief as provided in subsection (a) of this Section.
(Source: P.A. 96-682, eff. 8-25-09.)

(225 ILCS 125/120)
(Section scheduled to be repealed on January 1, 2020)
Sec. 120. Investigation; notice; hearing. The Department may investigate the actions of any applicant or any person holding or claiming to hold a perfusionist license. The Department shall, before refusing to issue or renew, suspending, or revoking a license or taking other discipline pursuant to Section 105 of this Act, and at least 30 days prior to the date set for the hearing, (i) notify in writing the applicant or licensee of any charges made and the time and the place for the hearing on the charges, (ii) direct him or her to file a written answer to the charges with the Board under oath within 20 days after the service on him or her of the notice, and shall direct the applicant or licensee to file a written answer to the Department under oath within 20 days after the service on him or her of the notice and (iii) inform the accused that, if he or she fails to answer, default will be taken against him or her or that his or her license may be suspended, revoked, or placed on probationary status, or other disciplinary action may be taken with regard to the licensee, including limiting the scope, nature, or extent of practice, as the Department may consider proper. At the time and place fixed in the notice, the Board shall proceed to hear the charges, and the parties or their counsel shall be accorded ample opportunity to present any pertinent statements, testimony, evidence, and arguments. The Board may continue the hearing from time to time. In case the person, after receiving the notice, fails to file an answer, his or her license may, in the discretion of the Department, be suspended, revoked, or placed on probationary status or the Department may take whatever disciplinary action it considers proper, including limiting the scope, nature, or extent of the person's practice or the imposition of a fine, without a hearing, if the act or acts charged constitute sufficient grounds for such action under this Act. The written notice may be served by personal delivery or by certified mail to the address of record or the address specified by the accused in his or her last communication with the Department.
(Source: P.A. 96-682, eff. 8-25-09.)

(225 ILCS 125/125)
(Section scheduled to be repealed on January 1, 2020)
Sec. 125. Record of proceedings. The Department, at its expense, shall preserve a record of all proceedings at a formal hearing conducted pursuant to Section 120 of this Act. The notice of hearing, complaint, and all other documents in the nature of pleadings and written motions filed in the proceedings, the transcript of testimony, the report of the Board or hearing officer, and orders of the Department shall be the record of the proceeding. The Department shall supply a transcript of the record to a person interested in the hearing on payment of the fee required under Section 2105-115 of the Department of Professional Regulation Law.
(Source: P.A. 99-642, eff. 7-28-16.)

(225 ILCS 125/130)
Sec. 130. (Repealed).
(Source: P.A. 91-580, eff. 1-1-00. Repealed by P.A. 96-682, eff. 8-25-09.)

(225 ILCS 125/135)
(Section scheduled to be repealed on January 1, 2020)
Sec. 135. Certification of record; costs. The Department shall not be required to certify any record to the court, to file an answer in court, or to otherwise appear in any court in a judicial review proceeding unless there is filed in the court, with the complaint, a receipt from the Department acknowledging payment of the costs of furnishing and certifying the record, which costs shall be determined by the Department. The court may dismiss the action if the plaintiff fails to file such receipt.
(Source: P.A. 96-682, eff. 8-25-09.)

(225 ILCS 125/140)
(Section scheduled to be repealed on January 1, 2020)
Sec. 140. Subpoena; oaths. The Department has the power to subpoena documents, books, records or other materials and to bring before it any person and to take testimony either orally or by deposition, with the same fees and mileage and in the same manner as is prescribed in civil cases in circuit courts of this State. The Secretary, the designated hearing officer, and any Board member has the power to administer oaths to witnesses at any hearing that the Department is authorized to conduct, and any other oaths authorized in any Act administered by the Department.
(Source: P.A. 96-682, eff. 8-25-09.)

(225 ILCS 125/142)
(Section scheduled to be repealed on January 1, 2020)
Sec. 142. Compelling testimony. Any circuit court, upon application of the Department or designated hearing officer may enter an order requiring the attendance of witnesses and their testimony, and the production of documents, papers, files, books, and records in connection with any hearing or investigation. The court may compel obedience to its order by proceedings for contempt.
(Source: P.A. 96-682, eff. 8-25-09.)

(225 ILCS 125/145)
(Section scheduled to be repealed on January 1, 2020)
Sec. 145. Findings of fact and recommendations. At the conclusion of the hearing, the Board shall present to the Secretary a written report of its findings of fact, conclusions of law, and recommendations. The report shall contain a finding of whether or not the accused person violated this Act or its rules. The Board shall specify the nature of any violations or failure to comply and shall make its recommendations to the Secretary. In making its recommendations for disciplinary action, the Board may take into consideration all facts and circumstances bearing upon the reasonableness of the conduct of the accused and the potential for future harm to the public, including but not limited to previous discipline of that respondent by the Department, intent, degree of harm to the public and likelihood of harm in the future, any restitution made, and whether the incident or incidents complained of appear to be isolated or a pattern of conduct. In making its recommendations for discipline, the Board shall seek to ensure that the severity of the discipline recommended bears some reasonable relationship to the severity of the violation.
The report of findings of fact, conclusions of law, and recommendation of the Board shall be the basis for the Department's order refusing to issue, restore, or renew a license, or otherwise disciplining a licensee. If the Secretary disagrees with the recommendations of the Board, the Secretary may issue an order in contravention of the Board recommendations. The finding is not admissible in evidence against the person in a criminal prosecution brought for a violation of this Act, but the hearing and finding are not a bar to a criminal prosecution brought for a violation of this Act.
(Source: P.A. 96-682, eff. 8-25-09.)

(225 ILCS 125/150)
(Section scheduled to be repealed on January 1, 2020)
Sec. 150. Board; rehearing. At the conclusion of the hearing, a copy of the Board's report shall be served upon the applicant or licensee by the Department, either personally or as provided in this Act for the service of a notice of hearing. Within 20 days after the service, the applicant or licensee may present to the Department a motion in writing for a rehearing, which shall specify the particular grounds for a rehearing. The Department may respond to the motion for rehearing within 20 days after its service on the Department. If no motion for rehearing is filed, then upon the expiration of the specified time for filing such a motion, or if a motion for rehearing is denied, then upon the denial the Secretary may enter an order in accordance with recommendations of the Board, except as provided in Section 160 of this Act. If the applicant or licensee orders a transcript of the record from the reporting service and pays for the transcript of the record within the time for filing a motion for rehearing, the 20-day period within which such a motion may be filed shall commence upon the delivery of the transcript to the applicant or licensee.
(Source: P.A. 96-682, eff. 8-25-09.)

(225 ILCS 125/155)
(Section scheduled to be repealed on January 1, 2020)
Sec. 155. Secretary; rehearing. Whenever the Secretary believes that substantial justice has not been done in the revocation or suspension of a license, or refusal to issue, restore, or renew a license, or other discipline of an applicant or licensee, the Secretary may order a rehearing by the same or another examiner.
(Source: P.A. 96-682, eff. 8-25-09.)

(225 ILCS 125/160)
Sec. 160. (Repealed).
(Source: P.A. 91-580, eff. 1-1-00. Repealed by P.A. 96-682, eff. 8-25-09.)

(225 ILCS 125/170)
(Section scheduled to be repealed on January 1, 2020)
Sec. 170. Hearing officer. The Secretary shall have the authority to appoint an attorney licensed to practice law in this State to serve as the hearing officer in any action for refusal to issue, restore, or renew a license or to discipline a licensee. The hearing officer shall have full authority to conduct the hearing. A Board member or members may attend the hearing. The hearing officer shall report his or her findings of fact, conclusions of law, and recommendations to the Board. The Board shall have 60 days from receipt of the report to review the report of the hearing officer and to present its findings of fact, conclusions of law, and recommendations to the Secretary and to all parties to the proceeding. If the Board fails to present its report within the 60-day period, the respondent may request in writing a direct appeal to the Secretary, in which case the Secretary shall, within 7 calendar days after such request, issue an order directing the Board to issue its findings of fact, conclusions of law, and recommendations to the Secretary within 30 calendar days of such order. If the Board fails to issue its findings of fact, conclusions of law, and recommendations within that time frame to the Secretary after the entry of such order, the Secretary shall, within 30 calendar days thereafter, issue an order based upon the report of the hearing officer and the record of the proceedings in accordance with such order. If (i) a direct appeal is requested, (ii) the Board fails to issue its findings of fact, conclusions of law, and recommendations within its 30-day mandate from the Secretary or the Secretary fails to order the Board to do so, and (iii) the Secretary fails to issue an order within 30 calendar days thereafter, then the hearing officer's report is deemed accepted and a final decision of the Secretary. Notwithstanding the foregoing, should the Secretary, upon review, determine that substantial justice has not been done in the revocation, suspension, or refusal to issue or renew a license, or other disciplinary action taken per the result of the entry of such hearing officer's report, the Secretary may order a rehearing by the same or another examiner. If the Secretary disagrees with the recommendation of the Board or hearing officer, he or she may issue an order in contravention of the recommendation.
(Source: P.A. 96-682, eff. 8-25-09; 96-1000, eff. 7-2-10.)

(225 ILCS 125/175)
Sec. 175. (Repealed).
(Source: P.A. 91-580, eff. 1-1-00. Repealed by P.A. 96-682, eff. 8-25-09.)

(225 ILCS 125/180)
(Section scheduled to be repealed on January 1, 2020)
Sec. 180. Order or certified copy; prima facie proof. An order or a certified copy of an order, over the seal of the Department and purporting to be signed by the Secretary, shall be prima facie proof that:
(1) the signature is the genuine signature of the

Secretary;

(2) the Secretary is duly appointed and qualified;

and

(3) the Board and its members are qualified to act.
(Source: P.A. 96-682, eff. 8-25-09.)

(225 ILCS 125/185)
(Section scheduled to be repealed on January 1, 2020)
Sec. 185. Restoration of a suspended or revoked license. At any time after the successful completion of a term of suspension or revocation of a license, the Department may restore it to the licensee upon written recommendation of the Board unless, after an investigation and a hearing, the Board determines that restoration is not in the public interest. Where circumstances of suspension or revocation so indicate, or on the recommendation of the Board, the Department may require an examination of the licensee before restoring his or her license.
(Source: P.A. 96-682, eff. 8-25-09.)

(225 ILCS 125/190)
(Section scheduled to be repealed on January 1, 2020)
Sec. 190. Surrender of license. Upon the revocation or suspension of a license, the licensee shall immediately surrender the license to the Department. If the licensee fails to do so, the Department shall have the right to seize the license.
(Source: P.A. 91-580, eff. 1-1-00.)

(225 ILCS 125/200)
(Section scheduled to be repealed on January 1, 2020)
Sec. 200. Summary suspension of a license. The Secretary may summarily suspend the license of a perfusionist without a hearing, simultaneously with the institution of proceedings for a hearing provided for in Section 120 of this Act, if the Secretary finds that evidence in the Secretary's possession indicates that continuation in practice would constitute an imminent danger to the public. In the event the Secretary suspends a license of a licensed perfusionist without a hearing, a hearing must be commenced within 30 days after the suspension has occurred and shall be concluded as expeditiously as may be practical.
(Source: P.A. 96-682, eff. 8-25-09.)

(225 ILCS 125/205)
Sec. 205. (Repealed).
(Source: P.A. 91-580, eff. 1-1-00. Repealed by P.A. 96-682, eff. 8-25-09.)

(225 ILCS 125/210)
(Section scheduled to be repealed on January 1, 2020)
Sec. 210. Administrative Review Law. All final administrative decisions of the Department are subject to judicial review under the Administrative Review Law and its rules. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure. Proceedings for judicial review shall be commenced in the circuit court of the county in which the party seeking review resides. If the party seeking review is not a resident of this State, venue shall be in Sangamon County.
(Source: P.A. 91-580, eff. 1-1-00.)

(225 ILCS 125/212)
(Section scheduled to be repealed on January 1, 2020)
Sec. 212. Violations. Any person who violates any provision of this Act shall be guilty of a Class A misdemeanor for a first offense and a Class 4 felony for each subsequent offense.
(Source: P.A. 96-682, eff. 8-25-09.)

(225 ILCS 125/215)
(Section scheduled to be repealed on January 1, 2020)
Sec. 215. Criminal penalties. A person who is found to have knowingly violated Section 105 or subsection (a) of Section 220 of this Act is guilty of a Class A misdemeanor for a first offense and is guilty of a Class 4 felony for a second or subsequent offense.
(Source: P.A. 91-580, eff. 1-1-00; 92-651, eff. 7-11-02.)

(225 ILCS 125/220)
(Section scheduled to be repealed on January 1, 2020)
Sec. 220. Unlicensed practice; civil penalties.
(a) No person shall practice, offer to practice, attempt to practice, or hold himself or herself out to practice as a perfusionist without a license issued by the Department to that person under this Act.
(b) In addition to any other penalty provided by law, a person who violates subsection (a) of this Section shall pay a civil penalty to the Department in an amount not to exceed $10,000 for each offense as determined by the Department. The civil penalty shall be assessed by the Department after a hearing is held in accordance with the provisions of this Act.
(c) The Department has the authority and power to investigate any and all unlicensed activity.
(d) The civil penalty assessed under this Act shall be paid within 60 days after the effective date of the order imposing the civil penalty. The order shall constitute a judgment and may be filed and execution had thereon in the same manner as a judgment from a court of record.
(e) All moneys collected under this Section shall be deposited into the General Professions Dedicated Fund.
(Source: P.A. 96-682, eff. 8-25-09.)

(225 ILCS 125/225)
(Section scheduled to be repealed on January 1, 2020)
Sec. 225. Deposit of moneys. All moneys collected by the Department under this Act shall be deposited into the General Professions Dedicated Fund in the State Treasury and shall be used for administration of this Act.
(Source: P.A. 91-580, eff. 1-1-00.)

(225 ILCS 125/227)
(Section scheduled to be repealed on January 1, 2020)
Sec. 227. Consent Order. At any point in the proceedings as provided in Sections 85 through 130 and Section 150, both parties may agree to a negotiated consent order. The consent order shall be final upon signature of the Secretary.
(Source: P.A. 96-682, eff. 8-25-09.)

(225 ILCS 125/230)
(Section scheduled to be repealed on January 1, 2020)
Sec. 230. Home rule powers. The regulation and licensing of perfusionists are exclusive powers and functions of the State. A home rule unit shall not regulate or license perfusionists. This Section is a denial and limitation under subsection (h) of Section 6 of Article VII of the Illinois Constitution.
(Source: P.A. 96-682, eff. 8-25-09.)

(225 ILCS 125/950)
(Section scheduled to be repealed on January 1, 2020)
Sec. 950. (Amendatory provisions; text omitted).
(Source: P.A. 91-580, eff. 1-1-00; text omitted.)

(225 ILCS 125/999)
(Section scheduled to be repealed on January 1, 2020)
Sec. 999. Effective date. This Act takes effect January 1, 2000.
(Source: P.A. 91-580, eff. 1-1-00.)



225 ILCS 130/ - Registered Surgical Assistant and Registered Surgical Technologist Title Protection Act.

(225 ILCS 130/1)
(Section scheduled to be repealed on January 1, 2024)
Sec. 1. Short title. This Act may be cited as the Registered Surgical Assistant and Registered Surgical Technologist Title Protection Act.
(Source: P.A. 93-280, eff. 7-1-04)

(225 ILCS 130/5)
(Section scheduled to be repealed on January 1, 2024)
Sec. 5. Legislative purpose. The purpose of this Act is to protect and benefit the public by setting standards of qualifications, education, training, and experience for those who seek to hold the title of registered surgical assistant and registered surgical technologist.
(Source: P.A. 93-280, eff. 7-1-04.)

(225 ILCS 130/10)
(Section scheduled to be repealed on January 1, 2024)
Sec. 10. Definitions. As used in this Act:
"Address of record" means the designated address recorded by the Department in the applicant's or registrant's application file or registration file as maintained by the Department's licensure maintenance unit. It is the duty of the applicant or registrant to inform the Department of any change of address and those changes must be made either through the Department's website or by contacting the Department.
"Department" means the Department of Financial and Professional Regulation.
"Direct supervision" means supervision by a licensed physician, licensed podiatric physician, or licensed dentist who is physically present and who personally directs delegated acts and remains available to personally respond to an emergency until the patient is released from the operating room. A registered professional nurse may also provide direct supervision within the scope of his or her license. A registered surgical assistant or registered surgical technologist shall perform duties as assigned.
"Physician" means a person licensed to practice medicine in all of its branches under the Medical Practice Act of 1987.
"Registered surgical assistant" means a person who (i) is not licensed to practice medicine in all of its branches, (ii) is certified by the National Surgical Assistant Association as a Certified Surgical Assistant, the National Board of Surgical Technology and Surgical Assisting as a Certified Surgical First Assistant, or the American Board of Surgical Assistants as a Surgical Assistant-Certified, (iii) performs duties under direct supervision, (iv) provides services only in a licensed hospital, ambulatory treatment center, or office of a physician licensed to practice medicine in all its branches, and (v) is registered under this Act.
"Registered surgical technologist" means a person who (i) is not a physician licensed to practice medicine in all of its branches, (ii) is certified by the National Board for Surgical Technology and Surgical Assisting, (iii) performs duties under direct supervision, (iv) provides services only in a licensed hospital, ambulatory treatment center, or office of a physician licensed to practice medicine in all its branches, and (v) is registered under this Act.
"Secretary" means the Secretary of Financial and Professional Regulation.
(Source: P.A. 98-214, eff. 8-9-13; 98-364, eff. 12-31-13; 98-756, eff. 7-16-14.)

(225 ILCS 130/15)
(Section scheduled to be repealed on January 1, 2024)
Sec. 15. Powers and duties of the Department.
(a) The Department shall exercise the powers and duties prescribed by the Civil Administrative Code of Illinois and shall exercise any other powers and duties necessary for effectuating the purposes of this Act.
(b) The Department may adopt rules consistent with the provisions of this Act for its administration and enforcement and may prescribe forms that shall be issued in connection with this Act. The rules may include but are not limited to criteria for registration, professional conduct, and discipline.
(Source: P.A. 93-280, eff. 7-1-04.)

(225 ILCS 130/20)
(Section scheduled to be repealed on January 1, 2024)
Sec. 20. Illinois Administrative Procedure Act. The Illinois Administrative Procedure Act is expressly adopted and incorporated in this Act as if all of the provisions of the Illinois Administrative Procedure Act were included in this Act, except that the provision of subsection (d) of Section 10-65 of the Illinois Administrative Procedure Act that provides that at hearings the registrant has the right to show compliance with all lawful requirements for retention, continuation, or renewal of the registration is specifically excluded. For purposes of this Act, the notice required under Section 10-25 of the Illinois Administrative Procedure Act is deemed sufficient when mailed to the registrant's address of record.
(Source: P.A. 98-364, eff. 12-31-13.)

(225 ILCS 130/25)
(Section scheduled to be repealed on January 1, 2024)
Sec. 25. Application for registration. An application for an initial registration shall be made to the Department in writing on forms prescribed by the Department and shall be accompanied by the required nonrefundable fee. An application shall require information that, in the judgment of the Department, will enable the Department to evaluate the qualifications of an applicant for registration.
If an applicant fails to obtain a certificate of registration under this Act within 3 years after filing his or her application, the application shall be denied. The applicant may make a new application, which shall be accompanied by the required nonrefundable fee.
(Source: P.A. 93-280, eff. 7-1-04.)

(225 ILCS 130/30)
(Section scheduled to be repealed on January 1, 2024)
Sec. 30. Social Security Number on registration application. In addition to any other information required to be contained in the application, every application for an original certificate of registration under this Act shall include the applicant's Social Security Number, which shall be retained in the agency's records pertaining to the registration. As soon as practical, the Department shall assign a customer's identification number to each applicant for a registration.
Every application for a renewed, reinstated, or restored registration shall require the applicant's customer identification number.
(Source: P.A. 97-400, eff. 1-1-12; 98-364, eff. 12-31-13.)

(225 ILCS 130/35)
(Section scheduled to be repealed on January 1, 2024)
Sec. 35. Title protection. No person shall hold himself or herself out as a registered surgical assistant or registered surgical technologist without being so registered by the Department. This is title protection and not licensure by the Department.
(Source: P.A. 93-280, eff. 7-1-04.)

(225 ILCS 130/40)
(Section scheduled to be repealed on January 1, 2024)
Sec. 40. Application of Act. This Act shall not be construed to prohibit the following:
(1) A person licensed in this State under any other

Act from engaging in the practice for which he or she is licensed, including but not limited to a physician licensed to practice medicine in all its branches, physician assistant, advanced practice registered nurse, or nurse performing surgery-related tasks within the scope of his or her license, nor are these individuals required to be registered under this Act.

(2) A person from engaging in practice as a surgical

assistant or surgical technologist in the discharge of his or her official duties as an employee of the United States government.

(3) One or more registered surgical assistants or

surgical technologists from forming a professional service corporation in accordance with the Professional Service Corporation Act and applying for licensure as a corporation providing surgical assistant or surgical technologist services.

(4) A student engaging in practice as a surgical

assistant or surgical technologist under the direct supervision of a physician licensed to practice medicine in all of its branches as part of his or her program of study at a school approved by the Department or in preparation to qualify for the examination as prescribed under Sections 45 and 50 of this Act.

(5) A person from assisting in surgery at a

physician's discretion, including but not limited to medical students and residents, nor are medical students and residents required to be registered under this Act.

(6) A hospital, health system or network, ambulatory

surgical treatment center, physician licensed to practice medicine in all its branches, physician medical group, or other entity that provides surgery-related services from employing individuals that the entity considers competent to assist in surgery. These entities are not required to utilize registered surgical assistants or registered surgical technologists when providing surgery-related services to patients. Nothing in this subsection shall be construed to limit the ability of an employer to utilize the services of any person to assist in surgery within the employment setting consistent with the individual's skill and training.

(Source: P.A. 100-513, eff. 1-1-18.)

(225 ILCS 130/45)
(Section scheduled to be repealed on January 1, 2024)
Sec. 45. Registration requirements; surgical assistant. A person shall qualify for registration as a surgical assistant if he or she has applied in writing on the prescribed form, has paid the required fees, and meets all of the following requirements:
(1) Is at least 21 years of age.
(2) Has not violated a provision of Section 75 of

this Act. In addition the Department may take into consideration any felony conviction of the applicant, but a conviction shall not operate as an absolute bar to registration unless otherwise provided by law.

(3) Has completed a medical education program

approved by the Department or has graduated from a United States Military Program that emphasizes surgical assisting.

(4) Has successfully completed a national certifying

examination approved by the Department.

(5) Is currently certified by the National Surgical

Assistant Association as a Certified Surgical Assistant, the National Board of Surgical Technology and Surgical Assisting as a Certified Surgical First Assistant, or the American Board of Surgical Assistants as a Surgical Assistant-Certified.

(Source: P.A. 98-364, eff. 12-31-13.)

(225 ILCS 130/47)
(Section scheduled to be repealed on January 1, 2024)
Sec. 47. Payment; surgical assistant. Payment for services rendered by a registered surgical assistant who is neither an employee of an ambulatory surgical treatment center, as defined in the Ambulatory Surgical Treatment Center Act, nor an employee of a hospital shall be paid at the appropriate non-physician modifier rate if the payor would have made payment had the same services been provided by a physician.
(Source: P.A. 99-100, eff. 1-1-16.)

(225 ILCS 130/50)
(Section scheduled to be repealed on January 1, 2024)
Sec. 50. Registration requirements; surgical technologist. A person shall qualify for registration as a surgical technologist if he or she has applied in writing on the prescribed form, has paid the required fees, and meets all of the following requirements:
(1) Is at least 18 years of age.
(2) Has not violated a provision of Section 75 of

this Act. In addition the Department may take into consideration any felony conviction of the applicant, but a conviction shall not operate as an absolute bar to registration unless otherwise provided by law.

(3) Has completed a nationally accredited surgical

technology program approved by the Department or has graduated from a United States Military Program that emphasizes surgical technology.

(4) Has successfully completed the surgical

technologist national certification examination provided by the National Board of Surgical Technology and Surgical Assisting or its successor agency.

(5) (Blank).
(6) Is currently certified by the National Board of

Surgical Technology and Surgical Assisting or its successor agency and has met the requirements set forth for certification.

(Source: P.A. 97-813, eff. 7-13-12; 98-364, eff. 12-31-13.)

(225 ILCS 130/55)
(Section scheduled to be repealed on January 1, 2024)
Sec. 55. Supervision requirement. A person registered under this Act shall practice under direct supervision.
(Source: P.A. 98-364, eff. 12-31-13.)

(225 ILCS 130/60)
(Section scheduled to be repealed on January 1, 2024)
Sec. 60. Expiration; restoration; renewal. The expiration date and renewal period for each certificate of registration issued under this Act shall be set by the Department by rule. Renewal shall be conditioned on paying the required fee and meeting other requirements as may be established by rule.
A registrant who has permitted his or her registration to expire or who has had his or her registration on inactive status may have the registration restored by making application to the Department, by filing proof acceptable to the Department of his or her fitness to have the registration restored, and by paying the required fees. Proof of fitness may include sworn evidence certifying to active lawful practice in another jurisdiction.
If the registrant has not maintained an active practice in another jurisdiction satisfactory to the Department, the Department shall determine, by an evaluation program established by rule, his or her fitness for restoration of the registration and shall establish procedures and requirements for restoration. However, a registrant whose registration expired while he or she was (1) in federal service on active duty with the Armed Forces of the United States or the State Militia called into service or training or (2) in training or education under the supervision of the United States before induction into the military service, may have the registration restored without paying any lapsed renewal fees if within 2 years after honorable termination of the service, training, or education he or she furnishes the Department with satisfactory evidence to the effect that he or she has been so engaged and that his or her service, training, or education has been so terminated.
(Source: P.A. 93-280, eff. 7-1-04.)

(225 ILCS 130/65)
(Section scheduled to be repealed on January 1, 2024)
Sec. 65. Inactive status. A registrant who notifies the Department in writing on forms prescribed by the Department may elect to place his or her registration on inactive status and shall, subject to rules of the Department, be excused from payment of renewal fees until he or she notifies the Department in writing of his or her intention to restore the registration. A registrant requesting restoration from inactive status shall pay the current renewal fee and shall restore his or her registration in accordance with Section 60 of this Act. A registrant whose registration is on inactive or non-renewed status shall not hold himself or herself out as a registered surgical assistant or registered surgical technologist. To do so shall be grounds for discipline under Section 75 of this Act.
(Source: P.A. 98-364, eff. 12-31-13.)

(225 ILCS 130/70)
(Section scheduled to be repealed on January 1, 2024)
Sec. 70. Fees; returned checks.
(a) The Department shall set by rule fees for the administration of this Act, including but not limited to fees for initial and renewal registration and restoration of a certificate of registration.
(b) A person who delivers a check or other payment to the Department that is returned to the Department unpaid by the financial institution upon which it is drawn shall pay to the Department, in addition to the amount already owed to the Department, a fine of $50. The fines imposed by this Section are in addition to any other discipline provided under this Act. The Department shall notify the person that fees and fines shall be paid to the Department by certified check or money order within 30 calendar days of the notification. If, after the expiration of 30 days from the date of the notification, the person has failed to submit the necessary remittance, the Department shall automatically terminate the registration or deny the application without a hearing. If the person seeks a registration after termination or denial, he or she shall apply to the Department for restoration or issuance of the registration and pay all fees and fines due to the Department. The Department may establish a fee for the processing of an application for restoration of a registration to defray the expenses of processing the application. The Secretary may waive the fines due under this Section in individual cases if the Secretary finds that the fines would be unreasonable or unnecessarily burdensome.
(c) All of the fees and fines collected under this Act shall be deposited into the General Professions Dedicated Fund. All moneys in the Fund shall be used by the Department, as appropriated, for the ordinary and contingent expenses of the Department.
(Source: P.A. 98-364, eff. 12-31-13.)

(225 ILCS 130/75)
(Section scheduled to be repealed on January 1, 2024)
Sec. 75. Grounds for disciplinary action.
(a) The Department may refuse to issue, renew, or restore a registration, may revoke or suspend a registration, or may place on probation, reprimand, or take other disciplinary or non-disciplinary action with regard to a person registered under this Act, including but not limited to the imposition of fines not to exceed $10,000 for each violation and the assessment of costs as provided for in Section 90, for any one or combination of the following causes:
(1) Making a material misstatement in furnishing

information to the Department.

(2) Violating a provision of this Act or rules

adopted under this Act.

(3) Conviction by plea of guilty or nolo contendere,

finding of guilt, jury verdict, or entry of judgment or by sentencing of any crime, including, but not limited to, convictions, preceding sentences of supervision, conditional discharge, or first offender probation, under the laws of any jurisdiction of the United States that is (i) a felony or (ii) a misdemeanor, an essential element of which is dishonesty, or that is directly related to the practice of the profession.

(4) Fraud or misrepresentation in applying for,

renewing, restoring, reinstating, or procuring a registration under this Act.

(5) Aiding or assisting another person in violating a

provision of this Act or its rules.

(6) Failing to provide information within 60 days in

response to a written request made by the Department.

(7) Engaging in dishonorable, unethical, or

unprofessional conduct of a character likely to deceive, defraud, or harm the public, as defined by rule of the Department.

(8) Discipline by another United States jurisdiction,

governmental agency, unit of government, or foreign nation, if at least one of the grounds for discipline is the same or substantially equivalent to those set forth in this Section.

(9) Directly or indirectly giving to or receiving

from a person, firm, corporation, partnership, or association a fee, commission, rebate, or other form of compensation for professional services not actually or personally rendered. Nothing in this paragraph (9) affects any bona fide independent contractor or employment arrangements among health care professionals, health facilities, health care providers, or other entities, except as otherwise prohibited by law. Any employment arrangements may include provisions for compensation, health insurance, pension, or other employment benefits for the provision of services within the scope of the registrant's practice under this Act. Nothing in this paragraph (9) shall be construed to require an employment arrangement to receive professional fees for services rendered.

(10) A finding by the Department that the registrant,

after having his or her registration placed on probationary status, has violated the terms of probation.

(11) Willfully making or filing false records or

reports in his or her practice, including but not limited to false records or reports filed with State agencies.

(12) Willfully making or signing a false statement,

certificate, or affidavit to induce payment.

(13) Willfully failing to report an instance of

suspected child abuse or neglect as required under the Abused and Neglected Child Reporting Act.

(14) Being named as a perpetrator in an indicated

report by the Department of Children and Family Services under the Abused and Neglected Child Reporting Act and upon proof by clear and convincing evidence that the registrant has caused a child to be an abused child or neglected child as defined in the Abused and Neglected Child Reporting Act.

(15) (Blank).
(16) Failure to report to the Department (A) any

adverse final action taken against the registrant by another registering or licensing jurisdiction, government agency, law enforcement agency, or any court or (B) liability for conduct that would constitute grounds for action as set forth in this Section.

(17) Habitual or excessive use or abuse of drugs

defined in law as controlled substances, alcohol, or any other substance that results in the inability to practice with reasonable judgment, skill, or safety.

(18) Physical or mental illness, including but not

limited to deterioration through the aging process or loss of motor skills, which results in the inability to practice the profession for which he or she is registered with reasonable judgment, skill, or safety.

(19) Gross malpractice.
(20) Immoral conduct in the commission of an act

related to the registrant's practice, including but not limited to sexual abuse, sexual misconduct, or sexual exploitation.

(21) Violation of the Health Care Worker

Self-Referral Act.

(b) The Department may refuse to issue or may suspend without hearing the registration of a person who fails to file a return, to pay the tax, penalty, or interest shown in a filed return, or to pay a final assessment of the tax, penalty, or interest as required by a tax Act administered by the Department of Revenue, until the requirements of the tax Act are satisfied in accordance with subsection (g) of Section 2105-15 of the Department of Regulation Law of the Civil Administrative Code of Illinois.
(c) The determination by a circuit court that a registrant is subject to involuntary admission or judicial admission as provided in the Mental Health and Developmental Disabilities Code operates as an automatic suspension. The suspension will end only upon (1) a finding by a court that the patient is no longer subject to involuntary admission or judicial admission, (2) issuance of an order so finding and discharging the patient, and (3) filing of a petition for restoration demonstrating fitness to practice.
(d) The Department shall deny a registration or renewal authorized by this Act to a person who has defaulted on an educational loan or scholarship provided or guaranteed by the Illinois Student Assistance Commission or any governmental agency of this State in accordance with paragraph (5) of subsection (a) of Section 2105-15 of the Department of Regulation Law of the Civil Administrative Code of Illinois.
(e) In cases where the Department of Healthcare and Family Services has previously determined a registrant or a potential registrant is more than 30 days delinquent in the payment of child support and has subsequently certified the delinquency to the Department, the Department may refuse to issue or renew or may revoke or suspend that person's registration or may take other disciplinary action against that person based solely upon the certification of delinquency made by the Department of Healthcare and Family Services in accordance with paragraph (5) of subsection (a) of Section 2105-15 of the Department of Professional Regulation Law of the Civil Administrative Code of Illinois.
(f) In enforcing this Section, the Department, upon a showing of a possible violation, may compel any individual registered under this Act or any individual who has applied for registration to submit to a mental or physical examination and evaluation, or both, that may include a substance abuse or sexual offender evaluation, at the expense of the Department. The Department shall specifically designate the examining physician licensed to practice medicine in all of its branches or, if applicable, the multidisciplinary team involved in providing the mental or physical examination and evaluation, or both. The multidisciplinary team shall be led by a physician licensed to practice medicine in all of its branches and may consist of one or more or a combination of physicians licensed to practice medicine in all of its branches, licensed chiropractic physicians, licensed clinical psychologists, licensed clinical social workers, licensed clinical professional counselors, and other professional and administrative staff. Any examining physician or member of the multidisciplinary team may require any person ordered to submit to an examination and evaluation pursuant to this Section to submit to any additional supplemental testing deemed necessary to complete any examination or evaluation process, including, but not limited to, blood testing, urinalysis, psychological testing, or neuropsychological testing.
The Department may order the examining physician or any member of the multidisciplinary team to provide to the Department any and all records, including business records, that relate to the examination and evaluation, including any supplemental testing performed. The Department may order the examining physician or any member of the multidisciplinary team to present testimony concerning this examination and evaluation of the registrant or applicant, including testimony concerning any supplemental testing or documents relating to the examination and evaluation. No information, report, record, or other documents in any way related to the examination and evaluation shall be excluded by reason of any common law or statutory privilege relating to communication between the registrant or applicant and the examining physician or any member of the multidisciplinary team. No authorization is necessary from the registrant or applicant ordered to undergo an evaluation and examination for the examining physician or any member of the multidisciplinary team to provide information, reports, records, or other documents or to provide any testimony regarding the examination and evaluation. The individual to be examined may have, at his or her own expense, another physician of his or her choice present during all aspects of the examination.
Failure of any individual to submit to mental or physical examination and evaluation, or both, when directed, shall result in an automatic suspension without a hearing until such time as the individual submits to the examination. If the Department finds a registrant unable to practice because of the reasons set forth in this Section, the Department shall require such registrant to submit to care, counseling, or treatment by physicians approved or designated by the Department as a condition for continued, reinstated, or renewed registration.
When the Secretary immediately suspends a registration under this Section, a hearing upon such person's registration must be convened by the Department within 15 days after such suspension and completed without appreciable delay. The Department shall have the authority to review the registrant's record of treatment and counseling regarding the impairment to the extent permitted by applicable federal statutes and regulations safeguarding the confidentiality of medical records.
Individuals registered under this Act and affected under this Section shall be afforded an opportunity to demonstrate to the Department that they can resume practice in compliance with acceptable and prevailing standards under the provisions of their registration.
(g) All fines imposed under this Section shall be paid within 60 days after the effective date of the order imposing the fine or in accordance with the terms set forth in the order imposing the fine.
(Source: P.A. 98-364, eff. 12-31-13.)

(225 ILCS 130/77)
(Section scheduled to be repealed on January 1, 2024)
Sec. 77. Suspension of registration for failure to pay restitution. The Department, without further process or hearing, shall suspend the registration of any person who has been certified by court order as not having paid restitution to a person under Section 8A-3.5 of the Illinois Public Aid Code or under Section 17-10.5 or 46-1 of the Criminal Code of 1961 or the Criminal Code of 2012. A person whose registration is suspended under this Section is prohibited from practicing until the restitution is made in full.
(Source: P.A. 97-1150, eff. 1-25-13; 98-364, eff. 12-31-13.)

(225 ILCS 130/80)
(Section scheduled to be repealed on January 1, 2024)
Sec. 80. Cease and desist order; injunctions.
(a) If a person violates a provision of this Act, the Secretary, in the name of the People of the State of Illinois through the Attorney General of the State of Illinois, or the State's Attorney of a county in which the violation is alleged to have occurred, may petition for an order enjoining the violation or for an order enforcing compliance with this Act. Upon the filing of a verified petition in court, the court may issue a temporary restraining order without notice or bond and may preliminarily and permanently enjoin the violation. If it is established that the registrant has violated or is violating the injunction, the court may punish the offender for contempt of court. Proceedings under this Section shall be in addition to, and not in lieu of, all other remedies and penalties provided by this Act.
(b) If a person holds himself or herself out as a surgical assistant or surgical technologist without being registered under this Act, then any registrant under this Act, interested party, or person injured thereby, in addition to the Secretary or State's Attorney, may petition for relief as provided in subsection (a) of this Section.
(c) If the Department determines that a person violated a provision of this Act, the Department may issue a rule to show cause why an order to cease and desist should not be entered against him or her. The rule shall clearly set forth the grounds relied upon by the Department and shall provide a period of 7 days from the date of the rule to file an answer to the satisfaction of the Department. Failure to answer to the satisfaction of the Department shall cause an order to cease and desist to be issued immediately.
(Source: P.A. 98-364, eff. 12-31-13.)

(225 ILCS 130/85)
(Section scheduled to be repealed on January 1, 2024)
Sec. 85. Investigation; notice; hearing. The Department may investigate the actions of a person applying for, holding, or claiming to hold a certificate of registration. The Department shall, before refusing to issue or renew a registration or taking other disciplinary or non-disciplinary action pursuant to Section 75 of this Act, and at least 30 days prior to the date set for the hearing, (i) notify in writing the applicant or registrant of the charges made and the time and place for a hearing of the charges, (ii) direct the applicant or registrant to file a written answer to the Department under oath within 20 days after the service of the notice, and (iii) inform the applicant or registrant that failure to file an answer will result in default being taken against the applicant or registrant.
Written notice and any notice in the subsequent proceeding may be served by registered or certified mail to the applicant's or registrant's address of record. If the person fails to file an answer after receiving notice, his or her certificate of registration may, in the discretion of the Department, be suspended, revoked, or placed on probationary status or the Department may take whatever disciplinary or non-disciplinary action deemed proper, including limiting the delegated tasks or the imposition of a fine, without a hearing, if the act or acts charged constitute sufficient grounds for such action under this Act. At the time and place fixed in the notice, the Department shall proceed to hearing of the charges and the parties and their counsel shall be afforded ample opportunity to present any pertinent statements, testimony, evidence, and arguments. The Department may continue a hearing from time to time.
(Source: P.A. 98-364, eff. 12-31-13.)

(225 ILCS 130/87)
(Section scheduled to be repealed on January 1, 2024)
Sec. 87. Confidentiality. All information collected by the Department in the course of an examination or investigation of a registrant or applicant, including, but not limited to, any complaint against a registrant filed with the Department and information collected to investigate any such complaint shall be maintained for the confidential use of the Department and shall not be disclosed. The Department shall not disclose the information to anyone other than law enforcement officials, regulatory agencies that have an appropriate regulatory interest as determined by the Secretary, or a party presenting a lawful subpoena to the Department. Information and documents disclosed to a federal, State, county, or local law enforcement agency shall not be disclosed by the agency for any purpose to any other agency or person. A formal complaint filed against a registrant by the Department or any order issued by the Department against a registrant or applicant shall be a public record, except as otherwise prohibited by law.
(Source: P.A. 98-364, eff. 12-31-13.)

(225 ILCS 130/90)
(Section scheduled to be repealed on January 1, 2024)
Sec. 90. Record of proceedings. The Department, at its expense, shall preserve a record of all proceedings at a formal hearing conducted pursuant to Section 85 of this Act. Any registrant who is found to have violated this Act or who fails to appear for a hearing to refuse to issue, restore, or renew a registration or to discipline a registrant may be required by the Department to pay for the costs of the proceeding. These costs are limited to costs for court reporters, transcripts, and witness attendance and mileage fees. All costs imposed under this Section shall be paid within 60 days after the effective date of the order imposing the fine.
(Source: P.A. 98-364, eff. 12-31-13.)

(225 ILCS 130/95)
(Section scheduled to be repealed on January 1, 2024)
Sec. 95. Order for production of documents. A circuit court, upon application of the Department, may order the attendance and testimony of witnesses and the production of relevant documents, papers, files, books, and records in connection with a hearing or investigation. The court may compel obedience to its order through contempt proceedings.
(Source: P.A. 98-364, eff. 12-31-13.)

(225 ILCS 130/100)
(Section scheduled to be repealed on January 1, 2024)
Sec. 100. Subpoena power.
(a) The Department may subpoena and bring before it any person to take the oral or written testimony or compel the production of any books, papers, records, or any other documents that the Secretary or his or her designee deems relevant or material to any investigation or hearing conducted by the Department, with the same fees and mileage and in the same manner as prescribed by law in judicial proceedings in civil cases in circuit courts of this State.
(b) The Secretary, the hearing officer, or a certified shorthand court reporter may administer oaths at any hearing that the Department conducts. Notwithstanding any other statute or Department rule to the contrary, all requests for testimony, production of documents, or records shall be in accordance with this Act.
(Source: P.A. 98-364, eff. 12-31-13.)

(225 ILCS 130/105)
(Section scheduled to be repealed on January 1, 2024)
Sec. 105. Disciplinary report. At the conclusion of the hearing, the hearing officer shall present to the Secretary a written report of his or her findings of fact, conclusions of law, and recommendations. In the report, the hearing officer shall make a finding of whether or not the charged registrant or applicant violated a provision of this Act or its rules.
(Source: P.A. 98-364, eff. 12-31-13.)

(225 ILCS 130/110)
(Section scheduled to be repealed on January 1, 2024)
Sec. 110. Motion for rehearing. In a case involving the refusal to issue or renew a registration or the discipline of a registrant, a copy of the hearing officer's report shall be served upon the respondent by the Department, as provided under Section 20 of this Act. Within 20 days after the service, the respondent may present to the Department a motion in writing for a rehearing, which shall specify the particular grounds for a rehearing. If no motion for rehearing is filed, then upon the expiration of the time specified for filing the motion, or if a motion for rehearing is denied, then upon the denial the Secretary may enter an order in accordance with recommendations of the Department, except as provided in Section 115 or 120 of this Act. If the respondent orders a transcript of the record from the reporting service and pays for the transcript within the time for filing a motion for rehearing, the 20-day period within which such a motion may be filed shall commence upon the delivery of the transcript to the respondent.
(Source: P.A. 98-364, eff. 12-31-13.)

(225 ILCS 130/115)
(Section scheduled to be repealed on January 1, 2024)
Sec. 115. Order of Secretary. The Secretary's order shall be based on the recommendations contained in the Department report unless the Secretary disagrees in any regard with the report of the Department, in which case he or she may issue an order in contravention of the report. The hearing officer's report and Secretary's order are not admissible in evidence against the person in a criminal prosecution brought for a violation of this Act, but the hearing, report, and order are not a bar to a criminal prosecution brought for the violation of this Act.
(Source: P.A. 98-364, eff. 12-31-13.)

(225 ILCS 130/120)
(Section scheduled to be repealed on January 1, 2024)
Sec. 120. Hearing officer. The Secretary shall have the authority to appoint an attorney licensed to practice law in this State to serve as the hearing officer in a hearing authorized under Section 90 of this Act. The hearing officer shall have full authority to conduct the hearing. The hearing officer shall report his or her findings of fact, conclusions of law, and recommendations to the Department. If the Secretary disagrees in any regard with the report of the Department, he or she may issue an order in contravention of the report. The Secretary shall provide a written explanation to the Department on a deviation from the Department's report and shall specify with particularity the reasons for his or her deviation in the final order.
(Source: P.A. 98-364, eff. 12-31-13.)

(225 ILCS 130/125)
(Section scheduled to be repealed on January 1, 2024)
Sec. 125. Rehearing on order of Secretary. Whenever the Secretary is not satisfied that substantial justice has been achieved in the discipline of a registrant, the Secretary may order a rehearing by the same or another hearing officer.
(Source: P.A. 98-364, eff. 12-31-13.)

(225 ILCS 130/130)
(Section scheduled to be repealed on January 1, 2024)
Sec. 130. Order; prima facie proof. An order or a certified copy of an order, over the seal of the Department and purporting to be signed by the Secretary, shall be prima facie proof that:
(1) the signature is the genuine signature of the

Secretary; and

(2) the Secretary is duly appointed and qualified.
(Source: P.A. 98-364, eff. 12-31-13.)

(225 ILCS 130/135)
(Section scheduled to be repealed on January 1, 2024)
Sec. 135. Restoration of registration from discipline. At any time after the successful completion of a term of indefinite probation, suspension, or revocation of a registration, the Department may restore the registration to active status unless, after an investigation and a hearing, the Secretary determines that restoration is not in the public interest. No person whose registration has been revoked as authorized in this Act may apply for restoration of that registration until such time as provided for in the Civil Administrative Code of Illinois.
(Source: P.A. 98-364, eff. 12-31-13.)

(225 ILCS 130/140)
(Section scheduled to be repealed on January 1, 2024)
Sec. 140. Surrender of certificate of registration. Upon the revocation or suspension of a certificate of registration, the registrant shall immediately surrender the certificate of registration to the Department. If the registrant fails to do so, the Department shall have the right to seize the certificate of registration.
(Source: P.A. 93-280, eff. 7-1-04.)

(225 ILCS 130/145)
(Section scheduled to be repealed on January 1, 2024)
Sec. 145. Summary suspension. The Secretary may summarily suspend the registration of a surgical assistant or surgical technologist without a hearing, simultaneously with the institution of proceedings for a hearing provided for in Section 85 of this Act, if the Secretary finds that evidence indicates that continuation in practice would constitute an imminent danger to the public. If the Secretary summarily suspends a registration without a hearing, a hearing by the Department shall be commenced within 30 days after the suspension has occurred and shall be concluded as expeditiously as possible.
(Source: P.A. 98-364, eff. 12-31-13.)

(225 ILCS 130/150)
(Section scheduled to be repealed on January 1, 2024)
Sec. 150. Certificate of record. The Department shall not be required to certify any record to a court or file an answer in court or otherwise appear in a court in a judicial review proceeding unless and until the Department has received from the plaintiff payment of the costs of furnishing and certifying the record, which costs shall be determined by the Department. Exhibits shall be certified without cost. Failure on the part of the plaintiff to file a receipt in court shall be grounds for dismissal of the action.
(Source: P.A. 98-364, eff. 12-31-13.)

(225 ILCS 130/155)
(Section scheduled to be repealed on January 1, 2024)
Sec. 155. Administrative Review Law. All final administrative decisions of the Department are subject to judicial review under the Administrative Review Law and its rules. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure. Proceedings for judicial review shall be commenced in the circuit court of the county in which the party seeking review resides. If the party seeking review is not a resident of this State, venue shall be in Sangamon County.
(Source: P.A. 93-280, eff. 7-1-04.)

(225 ILCS 130/160)
(Section scheduled to be repealed on January 1, 2024)
Sec. 160. Criminal penalties. A person who is found to have knowingly violated Section 35 of this Act is guilty of a Class A misdemeanor for a first offense and is guilty of a Class 4 felony for a second or subsequent offense.
(Source: P.A. 93-280, eff. 7-1-04.)

(225 ILCS 130/165)
(Section scheduled to be repealed on January 1, 2024)
Sec. 165. Civil penalties.
(a) In addition to any other penalty provided by law, a person who violates Section 35 of this Act shall pay a civil penalty to the Department in an amount not to exceed $10,000 for each offense as determined by the Department. The civil penalty shall be assessed by the Department after a hearing is held in accordance with the provisions set forth in this Act.
(b) The Department has the authority and power to investigate any and all unregistered activity.
(c) The civil penalty assessed under this Act shall be paid within 60 days after the effective date of the order imposing the civil penalty. The order shall constitute a judgment and may be filed and execution had on the judgment in the same manner as a judgment from a court of record.
(Source: P.A. 98-364, eff. 12-31-13.)

(225 ILCS 130/170)
(Section scheduled to be repealed on January 1, 2024)
Sec. 170. Home rule powers. The regulation of surgical assistants and surgical technologists is an exclusive power and function of the State. A home rule unit shall not regulate surgical assistants or surgical technologists. This Section is a limitation under subsection (h) of Section 6 of Article VII of the Illinois Constitution.
(Source: P.A. 93-280, eff. 7-1-04.)

(225 ILCS 130/900)
(Section scheduled to be repealed on January 1, 2024)
Sec. 900. (Amendatory provisions; text omitted).
(Source: P.A. 93-280, eff. 7-1-04; text omitted.)

(225 ILCS 130/999)
(Section scheduled to be repealed on January 1, 2024)
Sec. 999. Effective date. This Act takes effect July 1, 2004.
(Source: P.A. 93-280, eff. 7-1-04.)



225 ILCS 135/ - Genetic Counselor Licensing Act.

(225 ILCS 135/1)
(Section scheduled to be repealed on January 1, 2025)
Sec. 1. Short title. This Act may be cited as the Genetic Counselor Licensing Act.
(Source: P.A. 93-1041, eff. 9-29-04.)

(225 ILCS 135/5)
(Section scheduled to be repealed on January 1, 2025)
Sec. 5. Declaration of public policy. The mapping of the human genome continues to result in the rapid expansion of genetic knowledge and a proliferation of testing for genetic conditions. This has created a need for qualified genetics professionals, including genetic counselors, to coordinate an assessment, to deliver accurate information to families, to assist the families in adjusting to the implications of their diagnoses, and to help ensure that genetic information is used appropriately in the delivery of medical care. Therefore, the practice of genetic counseling is declared to affect the public health, safety, and welfare and to be subject to regulation in the public interest. The purpose of the Act is to protect and benefit the public by setting standards of qualifications, education, training, and experience for those who seek to obtain a license and hold the title of genetic counselor, to promote high standards of professional performance for those licensed to practice genetic counseling in the State of Illinois, and to protect the public from unprofessional conduct by persons licensed to practice genetic counseling.
(Source: P.A. 93-1041, eff. 9-29-04.)

(225 ILCS 135/10)
(Section scheduled to be repealed on January 1, 2025)
Sec. 10. Definitions. As used in this Act:
"ABGC" means the American Board of Genetic Counseling.
"ABMG" means the American Board of Medical Genetics.
"Active candidate status" is awarded to applicants who have received approval from the ABGC or ABMG to sit for their respective certification examinations.
"Address of record" means the designated address recorded by the Department in the applicant's or licensee's application file or license file as maintained by the Department's licensure maintenance unit. It is the duty of the applicant or licensee to inform the Department of any change of address, and those changes must be made either through the Department's website or by contacting the Department.
"Department" means the Department of Financial and Professional Regulation.
"Genetic anomaly" means a variation in an individual's DNA that has been shown to confer a genetically influenced disease or predisposition to a genetically influenced disease or makes a person a carrier of such variation. A "carrier" of a genetic anomaly means a person who may or may not have a predisposition or risk of incurring a genetically influenced condition and who is at risk of having offspring with a genetically influenced condition.
"Genetic counseling" means the provision of services, which may include the ordering of genetic tests, to individuals, couples, groups, families, and organizations by one or more appropriately trained individuals to address the physical and psychological issues associated with the occurrence or risk of occurrence or recurrence of a genetic disorder, birth defect, disease, or potentially inherited or genetically influenced condition in an individual or a family. "Genetic counseling" consists of the following:
(A) Estimating the likelihood of occurrence or

recurrence of a birth defect or of any potentially inherited or genetically influenced condition. This assessment may involve:

(i) obtaining and analyzing a complete health

history of the person and his or her family;

(ii) reviewing pertinent medical records;
(iii) evaluating the risks from exposure to

possible mutagens or teratogens;

(iv) recommending genetic testing or other

evaluations to diagnose a condition or determine the carrier status of one or more family members;

(B) Helping the individual, family, health care

provider, or health care professional (i) appreciate the medical, psychological and social implications of a disorder, including its features, variability, usual course and management options, (ii) learn how genetic factors contribute to the disorder and affect the chance for recurrence of the condition in other family members, and (iii) understand available options for coping with, preventing, or reducing the chance of occurrence or recurrence of a condition.

(C) Facilitating an individual's or family's (i)

exploration of the perception of risk and burden associated with the disorder and (ii) adjustment and adaptation to the condition or their genetic risk by addressing needs for psychological, social, and medical support.

"Genetic counselor" means a person licensed under this Act to engage in the practice of genetic counseling.
"Genetic testing" and "genetic test" mean a test or analysis of human genes, gene products, DNA, RNA, chromosomes, proteins, or metabolites that detects genotypes, mutations, chromosomal changes, abnormalities, or deficiencies, including carrier status, that (i) are linked to physical or mental disorders or impairments, (ii) indicate a susceptibility to illness, disease, impairment, or other disorders, whether physical or mental, or (iii) demonstrate genetic or chromosomal damage due to environmental factors. "Genetic testing" and "genetic tests" do not include routine physical measurements; chemical, blood and urine analyses that are widely accepted and in use in clinical practice; tests for use of drugs; tests for the presence of the human immunodeficiency virus; analyses of proteins or metabolites that do not detect genotypes, mutations, chromosomal changes, abnormalities, or deficiencies; or analyses of proteins or metabolites that are directly related to a manifested disease, disorder, or pathological condition that could reasonably be detected by a health care professional with appropriate training and expertise in the field of medicine involved.
"Person" means an individual, association, partnership, or corporation.
"Qualified supervisor" means any person who is a licensed genetic counselor, as defined by rule, or a physician licensed to practice medicine in all its branches. A qualified supervisor may be provided at the applicant's place of work, or may be contracted by the applicant to provide supervision. The qualified supervisor shall file written documentation with the Department of employment, discharge, or supervisory control of a genetic counselor at the time of employment, discharge, or assumption of supervision of a genetic counselor.
"Secretary" means the Secretary of Financial and Professional Regulation.
"Supervision" means review of aspects of genetic counseling and case management in a bimonthly meeting with the person under supervision.
(Source: P.A. 99-173, eff. 7-29-15; 99-633, eff. 1-1-17; 100-201, eff. 8-18-17.)

(225 ILCS 135/15)
(Section scheduled to be repealed on January 1, 2025)
Sec. 15. Exemptions.
(a) This Act does not prohibit any persons legally regulated in this State by any other Act from engaging in the practice for which they are authorized as long as they do not represent themselves by the title of "genetic counselor" or "licensed genetic counselor". This Act does not prohibit the practice of nonregulated professions whose practitioners are engaged in the delivery of human services as long as these practitioners do not represent themselves as or use the title of "genetic counselor" or "licensed genetic counselor".
(b) Nothing in this Act shall be construed to limit the activities and services of (i) a student, intern, resident, or fellow in genetic counseling or genetics seeking to fulfill educational requirements in order to qualify for a license under this Act if these activities and services constitute a part of the student's supervised course of study or (ii) an individual seeking to fulfill the post-degree experience requirements in order to qualify for licensing under this Act, as long as the activities and services are supervised by a qualified supervisor. A student, intern, resident, or fellow must be designated by the title "intern", "resident", "fellow", or any other designation of trainee status. Nothing contained in this subsection shall be construed to permit students, interns, residents, or fellows to offer their services as genetic counselors or geneticists to any other person and to accept remuneration for such genetic counseling services, except as specifically provided in this subsection or subsection (c).
(c) Corporations, partnerships, and associations may employ students, interns, or post-degree candidates seeking to fulfill educational requirements or the professional experience requirements needed to qualify for a license under this Act if their activities and services constitute a part of the student's supervised course of study or post-degree professional experience requirements. Nothing in this subsection shall prohibit a corporation, partnership, or association from contracting with a licensed health care professional to provide services that they are licensed to provide.
(d) Nothing in this Act shall prevent the employment, by a genetic counselor, person, association, partnership, or corporation furnishing genetic counseling services for remuneration, of persons not licensed as genetic counselors under this Act to perform services in various capacities as needed, if these persons are not in any manner held out to the public or do not hold themselves out to the public by any title or designation stating or implying that they are genetic counselors.
(e) Nothing in this Act shall be construed to limit the services of a person, not licensed under the provisions of this Act, in the employ of a federal, State, county, or municipal agency or other political subdivision or not-for-profit corporation providing human services if (i) the services are a part of the duties in his or her salaried position, (ii) the services are performed solely on behalf of his or her employer, and (iii) that person does not in any manner represent himself or herself as or use the title of "genetic counselor" or "licensed genetic counselor".
(f) Duly recognized members of any religious organization shall not be restricted from functioning in their ministerial capacity provided they do not represent themselves as being genetic counselors or as providing genetic counseling.
(g) Nothing in this Act shall be construed to require or prohibit any hospital, clinic, home health agency, hospice, or other entity that provides health care to employ or to contract with a person licensed under this Act to provide genetic counseling services.
(h) Nothing in this Act shall be construed to prevent any licensed social worker, licensed clinical social worker, licensed clinical psychologist, licensed professional counselor, or licensed clinical professional counselor from practicing professional counseling as long as that person is not in any manner held out to the public as a "genetic counselor" or "licensed genetic counselor" or does not hold out his or her services as being genetic counseling.
(i) Nothing in this Act shall be construed to limit the practice of a person not licensed under this Act who is a physician licensed to practice medicine in all of its branches under the Medical Practice Act of 1987 or intern, fellow, or resident from using the title "genetic counselor" or any other title tending to indicate they are a genetic counselor.
(j) Nothing in the Act shall prohibit a visiting ABGC or ABMG certified genetic counselor from outside the State working as a consultant, or organizations from outside the State employing ABGC or ABMG certified genetic counselors providing occasional services, who are not licensed under this Act, from engaging in the practice of genetic counseling subject to the stated circumstances and limitations defined by rule.
(Source: P.A. 93-1041, eff. 9-29-04; 94-661, eff. 1-1-06.)

(225 ILCS 135/20)
(Section scheduled to be repealed on January 1, 2025)
Sec. 20. Restrictions and limitations.
(a) Except as provided in Section 15, no person shall, without a valid license as a genetic counselor issued by the Department (i) in any manner hold himself or herself out to the public as a genetic counselor under this Act; (ii) use in connection with his or her name or place of business the title "genetic counselor", "licensed genetic counselor", "gene counselor", "genetic consultant", or "genetic associate" or any words, letters, abbreviations, or insignia indicating or implying a person has met the qualifications for or has the license issued under this Act; or (iii) offer to render or render to individuals, corporations, or the public genetic counseling services if the words "genetic counselor" or "licensed genetic counselor" are used to describe the person offering to render or rendering them, or "genetic counseling" is used to describe the services rendered or offered to be rendered.
(b) (Blank).
(c) No association or partnership shall practice genetic counseling unless every member, partner, and employee of the association or partnership who practices genetic counseling or who renders genetic counseling services holds a valid license issued under this Act. No license shall be issued to a corporation, the stated purpose of which includes or which practices or which holds itself out as available to practice genetic counseling, unless it is organized under the Professional Service Corporation Act.
(d) Nothing in this Act shall be construed as permitting persons licensed as genetic counselors to engage in any manner in the practice of medicine in all its branches as defined by law in this State.
(e) Nothing in this Act shall be construed to authorize a licensed genetic counselor to diagnose or treat any genetic or other disease or condition.
(f) When, in the course of providing genetic counseling services to any person, a genetic counselor licensed under this Act finds any indication of a disease or condition that in his or her professional judgment requires professional service outside the scope of practice as defined in this Act, he or she shall refer that person to a physician licensed to practice medicine in all of its branches.
(Source: P.A. 98-813, eff. 1-1-15; 99-173, eff. 7-29-15; 99-633, eff. 1-1-17.)

(225 ILCS 135/25)
(Section scheduled to be repealed on January 1, 2025)
Sec. 25. Unlicensed practice; violation; civil penalty.
(a) Any person who practices, offers to practice, attempts to practice, or holds himself or herself out to practice as a genetic counselor without being licensed or exempt under this Act shall, in addition to any other penalty provided by law, pay a civil penalty to the Department in an amount not to exceed $10,000 for each offense, as determined by the Department. Civil penalty shall be assessed by the Department after a hearing is held in accordance with the provisions set forth in this Act regarding the provision of a hearing for the discipline of a licensee.
(b) The Department may investigate any actual, alleged, or suspected unlicensed activity.
(c) The civil penalty shall be paid within 60 days after the effective date of the order imposing the civil penalty. The order shall constitute a final judgment and may be filed and execution had thereon in the same manner as any judgment from any court of record.
(Source: P.A. 98-813, eff. 1-1-15.)

(225 ILCS 135/30)
(Section scheduled to be repealed on January 1, 2025)
Sec. 30. Powers and duties of the Department. Subject to the provisions of this Act, the Department may:
(a) authorize examinations to ascertain the

qualifications and fitness of applicants for licensing as genetic counselors and pass upon the qualifications of applicants for licensure by endorsement;

(b) conduct hearings on proceedings to refuse to

issue or renew or to revoke licenses or suspend, place on probation, censure, or reprimand persons licensed under this Act, and to refuse to issue or renew or to revoke licenses, or suspend, place on probation, censure, or reprimand persons licensed under this Act;

(c) adopt rules necessary for the administration of

this Act; and

(d) maintain rosters of the names and addresses of

all licensees and all persons whose licenses have been suspended, revoked, or denied. These rosters shall be available upon written request and payment of the required fee.

(Source: P.A. 93-1041, eff. 9-29-04; 94-661, eff. 1-1-06.)

(225 ILCS 135/40)
(Section scheduled to be repealed on January 1, 2025)
Sec. 40. Application for original license. Applications for original licenses shall be made to the Department on forms prescribed by the Department and accompanied by the required fee, which is not refundable. All applications shall contain such information that, in the judgment of the Department, will enable the Department to pass on the qualifications of the applicant for a license to practice as a genetic counselor.
If an applicant fails to obtain a license under this Act within 3 years after filing his or her application, the application shall be denied. The applicant may make a new application, which shall be accompanied by the required nonrefundable fee. The applicant shall be required to meet the qualifications required for licensure at the time of reapplication.
(Source: P.A. 93-1041, eff. 9-29-04; 94-661, eff. 1-1-06.)

(225 ILCS 135/45)
(Section scheduled to be repealed on January 1, 2025)
Sec. 45. Social Security Number on license application. In addition to any other information required to be contained in the application, every application for an original license under this Act shall include the applicant's Social Security Number, which shall be retained in the agency's records pertaining to the license. As soon as practical, the Department shall assign a customer's identification number to each applicant for a license.
Every application for a renewal, reinstated, or restored license shall require the applicant's customer identification number.
(Source: P.A. 97-400, eff. 1-1-12; 98-813, eff. 1-1-15.)

(225 ILCS 135/50)
(Section scheduled to be repealed on January 1, 2025)
Sec. 50. Examination.
(a) Applicants for genetic counseling licensure must provide evidence that they have successfully completed the certification examination provided by the ABGC or ABMG, if they are master's degree trained genetic counselors, or the ABMG, if they are PhD trained medical geneticists; or successfully completed the examination provided by the successor agencies of the ABGC or ABMG. The examinations shall be of a character to fairly test the competence and qualifications of the applicants to practice genetic counseling.
(b) (Blank).
(Source: P.A. 93-1041, eff. 9-29-04; 94-661, eff. 1-1-06.)

(225 ILCS 135/55)
(Section scheduled to be repealed on January 1, 2025)
Sec. 55. Qualifications for licensure. A person shall be qualified for licensure as a genetic counselor and the Department may issue a license if that person:
(1) has applied in writing in form and substance

satisfactory to the Department; is at least 21 years of age;

(2) has not engaged in conduct or activities which

would constitute grounds for discipline under this Act;

(3) (i) has successfully completed a Master's degree

in genetic counseling from an ABGC or ABMG accredited training program or an equivalent program approved by the ABGC or the ABMG or (ii) is a physician licensed to practice medicine in all its branches or (iii) has a doctoral degree and has successfully completed an ABMG accredited medical genetics training program or an equivalent program approved by the ABMG;

(4) has successfully completed an examination

provided by the ABGC or its successor, the ABMG or its successor, or a substantially equivalent examination approved by the Department;

(5) has paid the fees required by rule;
(6) has met the requirements for certification set

forth by the ABGC or its successor or the ABMG or its successor; and

(7) has met any other requirements established by

rule.

(Source: P.A. 93-1041, eff. 9-29-04; 94-661, eff. 1-1-06.)

(225 ILCS 135/60)
(Section scheduled to be repealed on January 1, 2025)
Sec. 60. Temporary licensure. A temporary license may be issued to an individual who has made application to the Department, has submitted evidence to the Department of admission to the certifying examination administered by the ABGC or the ABMG or either of its successor agencies, has met all of the requirements for licensure in accordance with Section 55 of this Act, except the examination requirement of item (4) of Section 55 of this Act, and has met any other condition established by rule. The holder of a temporary license shall practice only under the supervision of a qualified supervisor and may not have the authority to order genetic tests. Nothing in this Section prohibits an applicant from re-applying for a temporary license if he or she meets the qualifications of this Section.
(Source: P.A. 96-1313, eff. 7-27-10.)

(225 ILCS 135/65)
(Section scheduled to be repealed on January 1, 2025)
Sec. 65. Licenses; renewal; restoration; person in military service; inactive status.
(a) The expiration date and renewal period for each license issued under this Act shall be set by rule. As a condition of renewal of a license, a licensee must complete continuing education requirements established by rule of the Department.
(b) Any person who has permitted a license to expire or who has a license on inactive status may have it restored by submitting an application to the Department and filing proof of fitness, as defined by rule, to have the license restored, including, if appropriate, evidence which is satisfactory to the Department certifying the active practice of genetic counseling in another jurisdiction, and by paying the required fee.
(c) If the person has not maintained an active practice in another jurisdiction that is satisfactory to the Department, the Department shall determine the person's fitness to resume active status. The Department may also require the person to complete a specific period of evaluated genetic counseling work experience under the supervision of a qualified supervisor and may require demonstration of completion of continuing education requirements.
(d) Any person whose license expired while on active duty with the armed forces of the United States, while called into service or training with the State Militia, or while in training or education under the supervision of the United States government prior to induction into military service may have his license restored without paying any renewal fees if, within 2 years after the termination of such service, training, or education, except under conditions other than honorable, the Department is furnished with satisfactory evidence that the person has been so engaged and that such service, training, or education has been so terminated.
(e) A license to practice shall not be denied any applicant because of the applicant's race, religion, creed, national origin, political beliefs or activities, age, sex, or physical impairment.
(Source: P.A. 93-1041, eff. 9-29-04; 94-661, eff. 1-1-06.)

(225 ILCS 135/70)
Sec. 70. (Repealed).
(Source: P.A. 93-1041, eff. 9-29-04. Repealed by P.A. 94-661, eff. 1-1-06.)

(225 ILCS 135/73)
(Section scheduled to be repealed on January 1, 2025)
Sec. 73. Inactive status. A person who notifies the Department in writing on forms prescribed by the Department may elect to place his or her license on inactive status and shall, subject to rule of the Department, be excused from payment of renewal fees until he or she notifies the Department, in writing, of his or her desire to resume active status.
A person requesting restoration from inactive status shall be required to pay the current renewal fee and shall be required to restore his or her license, pursuant to Section 65 of this Act.
Practice by an individual whose license is on inactive status shall be considered to be the unlicensed practice of genetic counseling and shall be grounds for discipline under this Act.
(Source: P.A. 94-661, eff. 1-1-06.)

(225 ILCS 135/75)
(Section scheduled to be repealed on January 1, 2025)
Sec. 75. Fees; deposit of fees. The Department shall, by rule, establish a schedule of fees for the administration and enforcement of this Act. These fees shall be nonrefundable.
All of the fees and fines collected under this Act shall be deposited into the General Professions Dedicated Fund. The moneys deposited into the General Professions Dedicated Fund shall be used by the Department, as appropriate, for the ordinary and contingent expenses of the Department. Moneys in the General Professions Dedicated Fund may be invested and reinvested, with all earnings received from these investments being deposited into that Fund and used for the same purposes as the fees and fines deposited in that Fund.
(Source: P.A. 93-1041, eff. 9-29-04; 94-661, eff. 1-1-06.)

(225 ILCS 135/80)
(Section scheduled to be repealed on January 1, 2025)
Sec. 80. Checks or orders dishonored. Any person who issues or delivers a check or other order to the Department that is returned to the Department unpaid by the financial institution upon which it is drawn shall pay to the Department, in addition to the amount already owed to the Department, a fine of $50. The fines imposed by this Section are in addition to any other discipline provided under this Act prohibiting unlicensed practice or practice on a nonrenewed license. The Department shall notify the person that payment of fees and fines shall be paid to the Department by certified check or money order within 30 calendar days after notification. If, after the expiration of 30 days from the date of the notification, the person has failed to submit the necessary remittance, the Department shall automatically terminate the license or certification or deny the application, without hearing. If, after termination or denial, the person seeks a license or certificate, he or she shall apply to the Department for restoration or issuance of the license or certificate and pay all fees and fines due to the Department. The Department may establish a fee for the processing of an application for restoration of a license to pay all costs and expenses of processing of this application. The Secretary may waive the fines due under this Section in individual cases where the Secretary finds that the fines would be unnecessarily burdensome.
(Source: P.A. 98-813, eff. 1-1-15.)

(225 ILCS 135/85)
(Section scheduled to be repealed on January 1, 2025)
Sec. 85. Endorsement. The Department may issue a license as a genetic counselor, without administering the required examination, to an applicant licensed under the laws of another state, a U.S. territory, or another country if the requirements for licensure in that state, U.S. territory, or country are, on the date of licensure, substantially equal to the requirements of this Act or to a person who, at the time of his or her application for licensure, possesses individual qualifications that are substantially equivalent to the requirements of this Act. An applicant under this Section shall pay all of the required fees.
An applicant shall have 3 years from the date of application to complete the application process. If the process has not been completed within the 3-year time period, the application shall be denied, the fee shall be forfeited, and the applicant shall be required to reapply and meet the requirements in effect at the time of reapplication.
(Source: P.A. 93-1041, eff. 9-29-04; 94-661, eff. 1-1-06.)

(225 ILCS 135/90)
(Section scheduled to be repealed on January 1, 2025)
Sec. 90. Privileged communications and exceptions.
(a) With the exception of disclosure to the physician performing or supervising a genetic test and to the referring physician licensed to practice medicine in all its branches, advanced practice registered nurse, or physician assistant, no licensed genetic counselor shall disclose any information acquired from persons consulting the counselor in a professional capacity, except that which may be voluntarily disclosed under any of the following circumstances:
(1) In the course of formally reporting, conferring,

or consulting with administrative superiors, colleagues, or consultants who share professional responsibility, in which instance all recipients of the information are similarly bound to regard the communication as privileged.

(2) With the written consent of the person who

provided the information and about whom the information concerns.

(3) In the case of death or disability, with the

written consent of a personal representative.

(4) When a communication reveals the intended

commission of a crime or harmful act and such disclosure is judged necessary in the professional judgment of the licensed genetic counselor to protect any person from a clear risk of serious mental or physical harm or injury or to forestall a serious threat to the public safety.

(5) When the person waives the privilege by bringing

any public charges or filing a lawsuit against the licensee.

(b) Any person having access to records or anyone who participates in providing genetic counseling services, or in providing any human services, or is supervised by a licensed genetic counselor is similarly bound to regard all information and communications as privileged in accord with this Section.
(c) The Mental Health and Developmental Disabilities Confidentiality Act is incorporated herein as if all of its provisions were included in this Act. In the event of a conflict between the application of this Section and the Mental Health and Developmental Disabilities Confidentiality Act to a specific situation, the provisions of the Mental Health and Developmental Disabilities Confidentiality Act shall control.
(Source: P.A. 100-513, eff. 1-1-18.)

(225 ILCS 135/95)
(Section scheduled to be repealed on January 1, 2025)
Sec. 95. Grounds for discipline.
(a) The Department may refuse to issue, renew, or may revoke, suspend, place on probation, reprimand, or take other disciplinary or non-disciplinary action as the Department deems appropriate, including the issuance of fines not to exceed $10,000 for each violation, with regard to any license for any one or more of the following:
(1) Material misstatement in furnishing information

to the Department or to any other State agency.

(2) Violations or negligent or intentional disregard

of this Act, or any of its rules.

(3) Conviction by plea of guilty or nolo contendere,

finding of guilt, jury verdict, or entry of judgment or sentencing, including, but not limited to, convictions, preceding sentences of supervision, conditional discharge, or first offender probation, under the laws of any jurisdiction of the United States: (i) that is a felony or (ii) that is a misdemeanor, an essential element of which is dishonesty, or that is directly related to the practice of genetic counseling.

(4) Making any misrepresentation for the purpose of

obtaining a license, or violating any provision of this Act or its rules.

(5) Negligence in the rendering of genetic counseling

services.

(6) Failure to provide genetic testing results and

any requested information to a referring physician licensed to practice medicine in all its branches, advanced practice registered nurse, or physician assistant.

(7) Aiding or assisting another person in

violating any provision of this Act or any rules.

(8) Failing to provide information within 60 days in

response to a written request made by the Department.

(9) Engaging in dishonorable, unethical, or

unprofessional conduct of a character likely to deceive, defraud, or harm the public and violating the rules of professional conduct adopted by the Department.

(10) Failing to maintain the confidentiality of any

information received from a client, unless otherwise authorized or required by law.

(10.5) Failure to maintain client records of

services provided and provide copies to clients upon request.

(11) Exploiting a client for personal advantage,

profit, or interest.

(12) Habitual or excessive use or addiction to

alcohol, narcotics, stimulants, or any other chemical agent or drug which results in inability to practice with reasonable skill, judgment, or safety.

(13) Discipline by another governmental agency or

unit of government, by any jurisdiction of the United States, or by a foreign nation, if at least one of the grounds for the discipline is the same or substantially equivalent to those set forth in this Section.

(14) Directly or indirectly giving to or receiving

from any person, firm, corporation, partnership, or association any fee, commission, rebate, or other form of compensation for any professional service not actually rendered. Nothing in this paragraph (14) affects any bona fide independent contractor or employment arrangements among health care professionals, health facilities, health care providers, or other entities, except as otherwise prohibited by law. Any employment arrangements may include provisions for compensation, health insurance, pension, or other employment benefits for the provision of services within the scope of the licensee's practice under this Act. Nothing in this paragraph (14) shall be construed to require an employment arrangement to receive professional fees for services rendered.

(15) A finding by the Department that the licensee,

after having the license placed on probationary status has violated the terms of probation.

(16) Failing to refer a client to other health care

professionals when the licensee is unable or unwilling to adequately support or serve the client.

(17) Willfully filing false reports relating to a

licensee's practice, including but not limited to false records filed with federal or State agencies or departments.

(18) Willfully failing to report an instance of

suspected child abuse or neglect as required by the Abused and Neglected Child Reporting Act.

(19) Being named as a perpetrator in an indicated

report by the Department of Children and Family Services pursuant to the Abused and Neglected Child Reporting Act, and upon proof by clear and convincing evidence that the licensee has caused a child to be an abused child or neglected child as defined in the Abused and Neglected Child Reporting Act.

(20) Physical or mental disability, including

deterioration through the aging process or loss of abilities and skills which results in the inability to practice the profession with reasonable judgment, skill, or safety.

(21) Solicitation of professional services by using

false or misleading advertising.

(22) Failure to file a return, or to pay the tax,

penalty of interest shown in a filed return, or to pay any final assessment of tax, penalty or interest, as required by any tax Act administered by the Illinois Department of Revenue or any successor agency or the Internal Revenue Service or any successor agency.

(23) Fraud or making any misrepresentation in

applying for or procuring a license under this Act or in connection with applying for renewal of a license under this Act.

(24) Practicing or attempting to practice under a

name other than the full name as shown on the license or any other legally authorized name.

(25) Gross overcharging for professional services,

including filing statements for collection of fees or monies for which services are not rendered.

(26) (Blank).
(27) Charging for professional services not rendered,

including filing false statements for the collection of fees for which services are not rendered.

(28) Allowing one's license under this Act to be used

by an unlicensed person in violation of this Act.

(b) The Department shall deny, without hearing, any application or renewal for a license under this Act to any person who has defaulted on an educational loan guaranteed by the Illinois Student Assistance Commission; however, the Department may issue a license or renewal if the person in default has established a satisfactory repayment record as determined by the Illinois Student Assistance Commission.
(c) The determination by a court that a licensee is subject to involuntary admission or judicial admission as provided in the Mental Health and Developmental Disabilities Code will result in an automatic suspension of his or her license. The suspension will end upon a finding by a court that the licensee is no longer subject to involuntary admission or judicial admission, the issuance of an order so finding and discharging the patient, and the determination of the Secretary that the licensee be allowed to resume professional practice.
(d) The Department may refuse to issue or renew or may suspend without hearing the license of any person who fails to file a return, to pay the tax penalty or interest shown in a filed return, or to pay any final assessment of the tax, penalty, or interest as required by any Act regarding the payment of taxes administered by the Illinois Department of Revenue until the requirements of the Act are satisfied in accordance with subsection (g) of Section 2105-15 of the Civil Administrative Code of Illinois.
(e) In cases where the Department of Healthcare and Family Services has previously determined that a licensee or a potential licensee is more than 30 days delinquent in the payment of child support and has subsequently certified the delinquency to the Department, the Department may refuse to issue or renew or may revoke or suspend that person's license or may take other disciplinary action against that person based solely upon the certification of delinquency made by the Department of Healthcare and Family Services in accordance with item (5) of subsection (a) of Section 2105-15 of the Department of Professional Regulation Law of the Civil Administrative Code of Illinois.
(f) All fines or costs imposed under this Section shall be paid within 60 days after the effective date of the order imposing the fine or costs or in accordance with the terms set forth in the order imposing the fine.
(Source: P.A. 99-173, eff. 7-29-15; 99-633, eff. 1-1-17; 100-201, eff. 8-18-17; 100-513, eff. 1-1-18.)

(225 ILCS 135/97)
(Section scheduled to be repealed on January 1, 2025)
Sec. 97. Suspension of license for failure to pay restitution. The Department, without further process or hearing, shall suspend the license or other authorization to practice of any person issued under this Act who has been certified by court order as not having paid restitution to a person under Section 8A-3.5 of the Illinois Public Aid Code or under Section 17-10.5 or 46-1 of the Criminal Code of 1961 or the Criminal Code of 2012. A person whose license or other authorization to practice is suspended under this Section is prohibited from practicing until the restitution is made in full.
(Source: P.A. 96-1551, eff. 7-1-11; 97-1150, eff. 1-25-13.)

(225 ILCS 135/100)
(Section scheduled to be repealed on January 1, 2025)
Sec. 100. Violations; injunction; cease and desist order.
(a) If any person violates the provisions of this Act, the Secretary may, in the name of the People of the State of Illinois, through the Attorney General of the State of Illinois or the State's Attorney of any county in which the violation is alleged to have occurred, petition for an order enjoining the violation or for an order enforcing compliance with this Act. Upon the filing of a verified petition, the court with appropriate jurisdiction may issue a temporary restraining order without notice or bond, and may preliminarily and permanently enjoin the violation. If it is established that the person has violated or is violating the injunction, the court may punish the offender for contempt of court. Proceedings under this Section are in addition to all other remedies and penalties provided by this Act.
(b) If any person holds himself or herself out as being a licensed genetic counselor under this Act and is not licensed to do so, then any licensed genetic counselor, interested party, or any person injured thereby may petition for relief as provided in subsection (a) of this Section.
(c) Whenever, in the opinion of the Department, a person violates any provision of this Act, the Department may issue a rule to show cause why an order to cease and desist should not be entered against that person. The rule shall clearly set forth the grounds relied upon by the Department and shall allow at least 7 days from the date of the rule to file an answer satisfactory to the Department. Failure to answer to the satisfaction of the Department shall cause an order to cease and desist to be issued.
(Source: P.A. 98-813, eff. 1-1-15.)

(225 ILCS 135/105)
(Section scheduled to be repealed on January 1, 2025)
Sec. 105. Investigations; notice and hearing. The Department may investigate the actions of any applicant or any person holding or claiming to hold a license. The Department shall, before revoking, suspending, placing on probation, reprimanding, or taking any other disciplinary action under Section 95 of this Act, at least 30 days prior to the date set for the hearing, (i) notify the accused, in writing, of any charges made and the time and place for the hearing on the charges, (ii) direct him or her to file a written answer to the charges with the Department under oath within 20 days after service of the notice, and (iii) inform the accused that, if he or she fails to answer, default will be taken against him or her or that his or her license or certificate may be suspended, revoked, placed on probationary status, or other disciplinary action taken with regard to the license, including limiting the scope, nature, or extent of his or her practice, as the Department may deem proper. In case the person, after receiving notice, fails to file an answer, his or her license may, in the discretion of the Department, be suspended, revoked, placed on probationary status, or the Department may take whatever disciplinary action considered proper, including limiting the scope, nature, or extent of the person's practice or the imposition of a fine, without a hearing, if the act or acts charged constitute sufficient grounds for such action under this Act. The written notice may be served by personal delivery or certified mail to the licensee's address of record.
(Source: P.A. 98-813, eff. 1-1-15.)

(225 ILCS 135/110)
(Section scheduled to be repealed on January 1, 2025)
Sec. 110. Record of proceedings; transcript. The Department, at its expense, shall preserve a record of all proceedings at the formal hearing of any case.
(Source: P.A. 98-813, eff. 1-1-15.)

(225 ILCS 135/115)
(Section scheduled to be repealed on January 1, 2025)
Sec. 115. Subpoenas; depositions; oaths. The Department may subpoena and bring before it any person in this State and take the oral or written testimony or compel the production of any books, papers, records, or any other documents that the Secretary or his or her designee deems relevant or material to any investigation or hearing conducted by the Department with the same fees and mileage and in the same manner as prescribed in civil cases in the courts of this State. The Secretary, the shorthand court reporter, and the designated hearing officer may administer oaths at any hearing which the Department conducts. Notwithstanding any other statute or Department rule to the contrary, all requests for testimony and for the production of documents or records shall be in accordance with this Act.
(Source: P.A. 98-813, eff. 1-1-15.)

(225 ILCS 135/120)
(Section scheduled to be repealed on January 1, 2025)
Sec. 120. Compelling testimony. Any court, upon application of the Department, designated hearing officer, or the applicant or licensee against whom proceedings under Section 95 of this Act are pending, may order the attendance and testimony of witnesses and the production of relevant documents, papers, files, books, and records in connection with any hearing or investigation. The court may compel obedience to its order by proceedings for contempt.
(Source: P.A. 98-813, eff. 1-1-15.)

(225 ILCS 135/125)
(Section scheduled to be repealed on January 1, 2025)
Sec. 125. Findings and recommendations. At the conclusion of the hearing, the hearing officer shall present to the Secretary a written report of its findings of fact, conclusions of law, and recommendations. The report shall contain a finding whether the licensee violated this Act or failed to comply with the conditions required in this Act. The hearing officer shall specify the nature of the violation or failure to comply, and shall make its recommendations to the Secretary. The report of findings of fact, conclusions of law, and recommendation of the hearing officer shall be the basis for the Department's order for refusing to issue, restore, or renew a license, or for otherwise disciplining a licensee. If the Secretary disagrees with the recommendations of the hearing officer, the Secretary may issue an order in contravention of the hearing officer's recommendations. The finding is not admissible in evidence against the person in a criminal prosecution brought for the violation of this Act, but the hearing and findings are not a bar to a criminal prosecution brought for the violation of this Act.
(Source: P.A. 98-813, eff. 1-1-15.)

(225 ILCS 135/135)
(Section scheduled to be repealed on January 1, 2025)
Sec. 135. Secretary; rehearing. Whenever the Secretary believes justice has not been done in the revocation, suspension, or refusal to issue or renew a license or the discipline of a licensee, he or she may order a rehearing.
(Source: P.A. 98-813, eff. 1-1-15.)

(225 ILCS 135/140)
(Section scheduled to be repealed on January 1, 2025)
Sec. 140. Appointment of a hearing officer. The Secretary has the authority to appoint any attorney licensed to practice law in the State of Illinois to serve as the hearing officer in any action for refusal to issue or renew a license or permit or to discipline a licensee. The hearing officer has full authority to conduct the hearing. The hearing officer shall report his findings of fact, conclusions of law, and recommendations to the Secretary.
(Source: P.A. 98-813, eff. 1-1-15.)

(225 ILCS 135/145)
(Section scheduled to be repealed on January 1, 2025)
Sec. 145. Order or certified copy; prima facie proof. An order or certified copy thereof, over the seal of the Department and purporting to be signed by the Secretary, is prima facie proof that:
(1) the signature is the genuine signature of the

Secretary; and

(2) the Secretary is duly appointed and qualified.

(Source: P.A. 98-813, eff. 1-1-15.)

(225 ILCS 135/150)
(Section scheduled to be repealed on January 1, 2025)
Sec. 150. Restoration of license from discipline. At any time after the successful completion of a term of indefinite probation, suspension, or revocation of a license, the Department may restore the license to active status, unless, after an investigation and a hearing, the Secretary determines that restoration is not in the public interest. No person whose license has been revoked as authorized in this Act may apply for restoration of that license until such time as provided for in the Civil Administrative Code of Illinois.
(Source: P.A. 98-813, eff. 1-1-15.)

(225 ILCS 135/155)
(Section scheduled to be repealed on January 1, 2025)
Sec. 155. Surrender of license. Upon the revocation or suspension of a license, the licensee shall immediately surrender his or her license to the Department. If the licensee fails to do so, the Department has the right to seize the license.
(Source: P.A. 93-1041, eff. 9-29-04.)

(225 ILCS 135/160)
(Section scheduled to be repealed on January 1, 2025)
Sec. 160. Summary suspension of license. The Secretary may summarily suspend the license of a genetic counselor without a hearing, simultaneously with the institution of proceedings for a hearing provided for in Section 105 of this Act, if the Secretary finds that the evidence indicates that the continuation of practice by the genetic counselor would constitute an imminent danger to the public. In the event that the Secretary summarily suspends the license of an individual without a hearing, a hearing must be held within 30 days after the suspension has occurred and shall be concluded as expeditiously as possible.
(Source: P.A. 98-813, eff. 1-1-15.)

(225 ILCS 135/165)
(Section scheduled to be repealed on January 1, 2025)
Sec. 165. Administrative review; venue.
(a) All final administrative decisions of the Department are subject to judicial review pursuant to the Administrative Review Law and its rules. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
(b) Proceedings for judicial review shall be commenced in the circuit court of the county in which the party applying for review resides, but if the party is not a resident of Illinois, the venue shall be in Sangamon County.
(Source: P.A. 93-1041, eff. 9-29-04.)

(225 ILCS 135/170)
(Section scheduled to be repealed on January 1, 2025)
Sec. 170. Certification of record; costs. The Department shall not be required to certify any record to the court, to file an answer in court, or to otherwise appear in any court in a judicial review proceeding, unless and until the Department has received from the plaintiff payment of the costs of furnishing and certifying the record, which costs shall be determined by the Department. Failure on the part of the plaintiff to file the receipt in court is grounds for dismissal of the action.
(Source: P.A. 98-813, eff. 1-1-15.)

(225 ILCS 135/175)
(Section scheduled to be repealed on January 1, 2025)
Sec. 175. Violations. Unless otherwise specified, any person found to have violated any provision of this Act is guilty of a Class A misdemeanor.
(Source: P.A. 93-1041, eff. 9-29-04.)

(225 ILCS 135/180)
(Section scheduled to be repealed on January 1, 2025)
Sec. 180. Administrative Procedure Act; application. The Illinois Administrative Procedure Act is hereby expressly adopted and incorporated in this Act as if all of the provisions of such Act were included in this Act, except that the provision of paragraph (d) of Section 10-65 of the Illinois Administrative Procedure Act, which provides that at hearings the license holder has the right to show compliance with all lawful requirements for retention, continuation, or renewal of the certificate, is specifically excluded. For the purpose of this Act the notice required under Section 10-25 of the Illinois Administrative Procedure Act is deemed sufficient when mailed to the last known address of a party or the address of record.
(Source: P.A. 98-813, eff. 1-1-15.)

(225 ILCS 135/185)
(Section scheduled to be repealed on January 1, 2025)
Sec. 185. Home rule. The regulation and licensing of genetic counselors are exclusive powers and functions of the State. A home rule unit may not regulate or license genetic counselors. This Section is a denial and limitation of home rule powers and functions under subsection (h) of Section 6 of Article VII of the Illinois Constitution.
(Source: P.A. 93-1041, eff. 9-29-04.)

(225 ILCS 135/190)
(Section scheduled to be repealed on January 1, 2025)
Sec. 190. Confidentiality. All information collected by the Department in the course of an examination or investigation of a licensee or applicant, including, but not limited to, any complaint against a licensee filed with the Department and information collected to investigate any such complaint, shall be maintained for the confidential use of the Department and shall not be disclosed. The Department shall not disclose the information to anyone other than law enforcement officials, regulatory agencies that have an appropriate regulatory interest as determined by the Secretary, or a party presenting a lawful subpoena to the Department. Information and documents disclosed to a federal, State, county, or local law enforcement agency shall not be disclosed by the agency for any purpose to any other agency or person. A formal complaint filed against a licensee or registrant by the Department or any other complaint issued by the Department against a licensee, registrant, or applicant shall be a public record, except as otherwise prohibited by law.
(Source: P.A. 98-813, eff. 1-1-15.)

(225 ILCS 135/900)
(Section scheduled to be repealed on January 1, 2025)
Sec. 900. (Amendatory provisions; text omitted).
(Source: P.A. 93-1041, eff. 9-29-04; text omitted.)

(225 ILCS 135/905)
(Section scheduled to be repealed on January 1, 2025)
Sec. 905. (Amendatory provisions; text omitted).
(Source: P.A. 93-1041, eff. 9-29-04; text omitted.)

(225 ILCS 135/999)
(Section scheduled to be repealed on January 1, 2025)
Sec. 999. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 93-1041, eff. 9-29-04.)



225 ILCS 140/ - Uniform Emergency Volunteer Health Practitioners Act.

(225 ILCS 140/1)
Sec. 1. Short title. This Act may be cited as the Uniform Emergency Volunteer Health Practitioners Act.
(Source: P.A. 96-983, eff. 1-1-11.)

(225 ILCS 140/2)
Sec. 2. Definitions. In this Act:
(1) "Disaster relief organization" means an entity that provides emergency or disaster relief services that include health or veterinary services provided by volunteer health practitioners and that:
(A) is designated or recognized as a provider of

those services pursuant to a disaster response and recovery plan adopted by an agency of the federal government or the Illinois Emergency Management Agency; or

(B) regularly plans and conducts its activities in

coordination with an agency of the federal government or the Illinois Emergency Management Agency.

(2) "Emergency" means an event or condition that is a disaster as defined in Section 4 of the Illinois Emergency Management Agency Act.
(3) "Emergency declaration" means a declaration of emergency issued by a person authorized to do so under the laws of this State or a disaster proclamation issued by the Governor pursuant to Section 7 of the Illinois Emergency Management Agency Act.
(4) (Reserved).
(5) "Entity" means a person other than an individual.
(6) "Health facility" means an entity licensed under the laws of this or another state to provide health or veterinary services.
(7) "Health practitioner" means an individual licensed under the laws of this or another state to provide health or veterinary services.
(8) "Health services" means the provision of treatment, care, advice or guidance, or other services, or supplies, related to the health or death of individuals or human populations, to the extent necessary to respond to an emergency, including:
(A) the following, concerning the physical or mental

condition or functional status of an individual or affecting the structure or function of the body:

(i) preventive, diagnostic, therapeutic,

rehabilitative, maintenance, or palliative care; and

(ii) counseling, assessment, procedures, or other

services;

(B) sale or dispensing of a drug, a device,

equipment, or another item to an individual in accordance with a prescription; and

(C) funeral, cremation, cemetery, or other mortuary

services.

(9) "Host entity" means an entity operating in this State which uses volunteer health practitioners to respond to an emergency, including a healthcare facility, system, clinic or other fixed or mobile location where health care services are provided. A disaster relief organization may also be a host entity under this subsection to the extent that it operates a healthcare facility, system, clinic, or other fixed or mobile location in providing emergency or disaster relief services.
(10) "License" means authorization by a state to engage in health or veterinary services that are unlawful without the authorization.
(11) "Person" means an individual, corporation, business trust, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.
(12) "Scope of practice" means the extent of the authorization to provide health or veterinary services granted to a health practitioner by a license issued to the practitioner in the state in which the principal part of the practitioner's services are rendered, including any conditions imposed by the licensing authority.
(13) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.
(14) "Veterinary services" means the provision of treatment, care, advice or guidance, or other services, or supplies, related to the health or death of an animal or to animal populations, to the extent necessary to respond to an emergency declaration, including:
(A) diagnosis, treatment, or prevention of an animal

disease, injury, or other physical or mental condition by the prescription, administration, or dispensing of vaccine, medicine, surgery, or therapy;

(B) use of a procedure for reproductive management;

and

(C) monitoring and treatment of animal populations

for diseases that have spread or demonstrate the potential to spread to humans.

(15) "Volunteer health practitioner" means a health practitioner who provides health or veterinary services, whether or not the practitioner receives compensation for those services. The term does not include a practitioner who receives compensation pursuant to an employment or independent contractor relationship existing at the time of the emergency with a host entity or disaster relief organization which requires the practitioner to provide health or veterinary services in this State, unless the practitioner is not a resident of this State and is employed by or an independent contractor of a host entity or disaster relief organization providing services in this State while an emergency declaration is in effect.
(Source: P.A. 96-983, eff. 1-1-11.)

(225 ILCS 140/3)
Sec. 3. Applicability to volunteer health practitioners. This Act applies to volunteer health practitioners registered with a registration system that complies with Section 5 and who provide health or veterinary services in this State for a host entity or disaster relief organization while an emergency declaration is in effect.
(Source: P.A. 96-983, eff. 1-1-11.)

(225 ILCS 140/4)
Sec. 4. Regulation of services during emergency.
(a) While a disaster proclamation under the Illinois Emergency Management Agency Act is in effect, the Illinois Emergency Management Agency may limit, restrict, or otherwise regulate:
(1) the duration of practice by volunteer health

practitioners;

(2) the geographical areas in which volunteer health

practitioners may practice;

(3) the types of volunteer health practitioners who

may practice; and

(4) any other matters necessary to coordinate

effectively the provision of health or veterinary services during the emergency.

(b) An order issued pursuant to subsection (a) may take effect immediately, without prior notice or comment, and is not a rule within the meaning of the Illinois Administrative Procedure Act.
(c) A host entity or disaster relief organization that uses volunteer health practitioners to provide health or veterinary services in this State shall:
(1) consult and coordinate its activities with the

Illinois Emergency Management Agency to the extent practicable to provide for the efficient and effective use of volunteer health practitioners; and

(2) comply with any laws relating to the management

of emergency health or veterinary services.

(Source: P.A. 96-983, eff. 1-1-11.)

(225 ILCS 140/5)
Sec. 5. Volunteer Health Practitioner Registration Systems.
(a) To qualify as a volunteer health practitioner registration system, a system must:
(1) accept applications for the registration of

volunteer health practitioners before or during an emergency;

(2) include information about the licensure and good

standing of health practitioners which is accessible by authorized persons;

(3) be capable of confirming the accuracy of

information concerning whether a health practitioner is licensed and in good standing before health services or veterinary services are provided under this Act; and

(4) meet one of the following conditions:
(A) be an emergency system for advance

registration of volunteer health-care practitioners established by a state and funded through the Department of Health and Human Services under Section 319I of the Public Health Services Act, 42 U.S.C. Section 247d-7b (as amended);

(B) be a local unit consisting of trained and

equipped emergency response, public health, and medical personnel formed pursuant to Section 2801 of the Public Health Services Act, 42 U.S.C. Section 300hh (as amended);

(C) be operated by a:
(i) disaster relief organization;
(ii) licensing board;
(iii) national or regional association of

licensing boards or health practitioners;

(iv) health facility that provides

comprehensive inpatient and outpatient health-care services, including a tertiary care, teaching hospital, or ambulatory surgical treatment center; or

(v) governmental entity; or
(D) be designated by the Illinois Department of

Public Health as a registration system for purposes of this Act.

(b) While an emergency declaration is in effect, the Illinois Department of Public Health, a person authorized to act on behalf of the Illinois Department of Public Health, or a host entity or disaster relief organization, may confirm whether volunteer health practitioners utilized in this State are registered with a registration system that complies with subsection (a). Confirmation is limited to obtaining identities of the practitioners from the system and determining whether the system indicates that the practitioners are licensed and in good standing.
(c) Upon request of a person in this State authorized under subsection (b), or a similarly authorized person in another state, a registration system located in this State shall notify the person of the identities of volunteer health practitioners and whether the practitioners are licensed and in good standing.
(d) A host entity or disaster relief organization is not required to use the services of a volunteer health practitioner even if the practitioner is registered with a registration system that indicates that the practitioner is licensed and in good standing.
(Source: P.A. 96-983, eff. 1-1-11.)

(225 ILCS 140/6)
Sec. 6. Recognition of volunteer health practitioners licensed in other states.
(a) While an emergency declaration is in effect, a volunteer health practitioner, registered with a registration system that complies with Section 5 and licensed and in good standing in the state upon which the practitioner's registration is based, may practice in this State to the extent authorized by this Act as if the practitioner were licensed in this State.
(b) A volunteer health practitioner qualified under subsection (a) is not entitled to the protections of this Act if any license of the practitioner is suspended, revoked, or subject to an agency order limiting or restricting practice privileges, or has been voluntarily terminated under threat of sanction.
(Source: P.A. 96-983, eff. 1-1-11.)

(225 ILCS 140/7)
Sec. 7. No effect on credentialing and privileging.
(a) In this Section:
(1) "Credentialing" means obtaining, verifying, and

assessing the qualifications of a health practitioner to provide treatment, care, or services in or for a health facility.

(2) "Privileging" means the authorizing by an

appropriate authority, such as a governing body, of a health practitioner to provide specific treatment, care, or services at a health facility subject to limits based on factors that include license, education, training, experience, competence, health status, and specialized skill.

(b) This Act does not affect credentialing or privileging standards of a health facility and does not preclude a health facility from waiving or modifying those standards while an emergency declaration is in effect.
(Source: P.A. 96-983, eff. 1-1-11.)

(225 ILCS 140/8)
Sec. 8. Provision of volunteer health or veterinary services; administrative sanctions.
(a) Subject to subsections (b) and (c), a volunteer health practitioner shall adhere to the scope of practice for a similarly licensed practitioner established by the licensing provisions, practice Acts, or other laws of this State.
(b) Except as otherwise provided in subsection (c), this Act does not authorize a volunteer health practitioner to provide services that are outside the practitioner's scope of practice, even if a similarly licensed practitioner in this State would be permitted to provide the services.
(c) Consistent with the Department of Professional Regulation Law of the Civil Administrative Code of Illinois and the Department of Public Health Powers and Duties Law of the Civil Administrative Code of Illinois, the Illinois Emergency Management Agency, the Department of Financial and Professional Regulation, or the Illinois Department of Public Health may modify or restrict the health or veterinary services that volunteer health practitioners may provide pursuant to this Act during an emergency. A proclamation under this subsection may take effect immediately, without prior notice or comment, and is not a rule within the meaning of the Illinois Administrative Procedure Act.
(d) A host entity or disaster relief organization may restrict the health or veterinary services that a volunteer health practitioner may provide pursuant to this Act.
(e) A volunteer health practitioner does not engage in unauthorized practice unless the practitioner has reason to know of any limitation, modification, or restriction under this Section or that a similarly licensed practitioner in this State would not be permitted to provide the services. A volunteer health practitioner has reason to know of a limitation, modification, or restriction or that a similarly licensed practitioner in this State would not be permitted to provide a service if:
(1) the practitioner knows the limitation,

modification, or restriction exists or that a similarly licensed practitioner in this State would not be permitted to provide the service; or

(2) from all the facts and circumstances known to the

practitioner at the relevant time, a reasonable person would conclude that the limitation, modification, or restriction exists or that a similarly licensed practitioner in this State would not be permitted to provide the service.

(f) In addition to the authority granted by law of this State to regulate the conduct of health practitioners, a licensing board or other disciplinary authority in this State:
(1) may impose administrative sanctions upon a health

practitioner licensed in this State for conduct outside of this State in response to an out-of-state emergency;

(2) may impose administrative sanctions upon a

practitioner not licensed in this State for conduct in this State in response to an in-state emergency; and

(3) shall report any administrative sanctions imposed

upon a practitioner licensed in another state to the appropriate licensing board or other disciplinary authority in any other state in which the practitioner is known to be licensed.

(g) In determining whether to impose administrative sanctions under subsection (f), a licensing board or other disciplinary authority shall consider the circumstances in which the conduct took place, including any exigent circumstances, and the practitioner's scope of practice, education, training, experience, and specialized skill.
(Source: P.A. 96-983, eff. 1-1-11.)

(225 ILCS 140/9)
Sec. 9. Relation to other laws.
(a) This Act does not limit rights, privileges, or immunities provided to volunteer health practitioners by laws other than this Act. Except as otherwise provided in subsection (b), this Act does not affect requirements for the use of health practitioners pursuant to the Emergency Management Assistance Compact.
(b) The Illinois Emergency Management Agency, pursuant to any mutual aid compacts entered into by this State, may incorporate into the emergency forces of this State volunteer health practitioners who are not officers or employees of this State, a political subdivision of this State, or a municipality or other local government within this State.
(Source: P.A. 96-983, eff. 1-1-11.)

(225 ILCS 140/10)
Sec. 10. Regulatory authority. The Illinois Emergency Management Agency may adopt rules to implement this Act. The Illinois Emergency Management Agency shall consult with and consider the recommendations of the entity established to coordinate the implementation of any mutual aid compacts entered into by this State and may also consult with and consider rules adopted by similarly empowered agencies in other states to promote uniformity of application of this Act and make the emergency response systems in the various states reasonably compatible.
(Source: P.A. 96-983, eff. 1-1-11.)

(225 ILCS 140/11)
Sec. 11. Workers' compensation coverage. A volunteer health practitioner providing health or veterinary services pursuant to this Act may be considered a volunteer in accordance with subsection (k) of Section 10 of the Illinois Emergency Management Agency Act for the purposes of workers' compensation coverage.
(Source: P.A. 96-983, eff. 1-1-11; 97-333, eff. 8-12-11.)

(225 ILCS 140/12)
Sec. 12. Uniformity of application and construction. In applying and construing this Uniform Act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.
(Source: P.A. 96-983, eff. 1-1-11.)



225 ILCS 145/ - Truth in Health Care Professional Services Act.

(225 ILCS 145/1)
Sec. 1. Short title. This Act may be cited as the Truth in Health Care Professional Services Act.
(Source: P.A. 96-1340, eff. 7-27-10.)

(225 ILCS 145/5)
Sec. 5. Purpose. The General Assembly hereby finds and declares that:
(a) There are widespread differences regarding the training and qualifications required to earn the professional degrees. These differences often concern the training and skills necessary to correctly detect, diagnose, prevent, and treat illness or health care conditions.
(b) There is a compelling State interest in patients being promptly and clearly informed of the training and qualifications of the health care professionals who provide health care services.
(c) There is a compelling State interest in the public being protected from potentially misleading and deceptive health care advertising that might cause patients to have undue expectations regarding their treatment and outcome.
(Source: P.A. 96-1340, eff. 7-27-10.)

(225 ILCS 145/10)
Sec. 10. Definitions. For purposes of this Act:
"Advertisement" denotes any communication or statement, whether printed, electronic, or oral, that names the health care professional in relation to his or her practice, profession, or institution in which the individual is employed, volunteers, or otherwise provides health care services. This includes business cards, letterhead, patient brochures, e-mail, Internet, audio, and video, and any other communication or statement used in the course of business.
"Deceptive" or "misleading" includes, but is not limited to, any advertisement or affirmative communication or representation for health care services that misstates, falsely describes, or falsely represents the health care professional's skills, training, expertise, education, board certification, or licensure.
"Health care professional" means any person who treats human ailments and is subject to licensure or regulation by the State, including students and residents. "Health care professional" does not include an individual licensed as a dentist under the Illinois Dental Practice Act.
"Licensee" means a health care professional who holds an active license with the licensing board governing his or her practice in this State.
(Source: P.A. 96-1340, eff. 7-27-10; 97-181, eff. 7-22-11.)

(225 ILCS 145/15)
Sec. 15. Requirements.
(a) An advertisement for health care services must identify the type of license held by the health care professional advertising or providing services pursuant to the definitions, titles, and initials authorized under his or her licensing Act or examination designations required for licensure under his or her licensing Act. The advertisement shall be free from any and all deceptive or misleading information.
(b) A health care professional providing health care services in this State must conspicuously post and affirmatively communicate the professional's specific licensure by doing the following:
(1) The health care professional shall wear a name

tag during all patient encounters that clearly identifies the type of license held by the health care professional, unless precluded by adopted sterilization or isolation protocols. The name tag shall be of sufficient size and be worn in a conspicuous manner so as to be visible and apparent;

(2) If the health care professional has an office

in which he or she sees current or prospective patients, then the health care professional shall display in his or her office a writing that clearly identifies the type of license held by the health care professional. The writing must be of sufficient size so as to be visible and apparent to all current and prospective patients; and

(3) The health care professional must only use the

licensure titles or initials authorized by his or her licensing Act, examination designations required for licensure under his or her licensing Act, or the titles authorized by the professional licensing Act for students in training.

A health care professional who practices in more than one office shall comply with these requirements in each practice setting.
(c) Health care professionals working in non-patient care settings, and who do not have any direct patient care interactions, are not subject to the provisions of subsection (b) of this Section.
(d) Under this Section, a health care professional who is a student or resident and does not have a state license shall only be required to wear a name tag that clearly identifies himself or herself by name and as a student or resident, as authorized by the professional licensing Act.
(Source: P.A. 96-1340, eff. 7-27-10.)

(225 ILCS 145/20)
Sec. 20. Violations and enforcement.
(a) Failure to comply with any provision under this Section shall constitute a violation under this Act.
(b) Each day this Act is violated shall constitute a separate offense and shall be punishable as such.
(c) Any health care professional who violates any provision of this Act is guilty of unprofessional conduct and subject to disciplinary action under the appropriate provisions of the specific Act governing that health care profession.
(Source: P.A. 96-1340, eff. 7-27-10.)

(225 ILCS 145/97)
Sec. 97. Severability. The provisions of this Act are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 96-1340, eff. 7-27-10.)

(225 ILCS 145/99)
Sec. 99. Effective date. This Act takes effect July 1, 2010.
(Source: P.A. 96-1340, eff. 7-27-10.)



225 ILCS 150/ - Telehealth Act.

(225 ILCS 150/1)
Sec. 1. Short title. This Act may be cited as the Telehealth Act.
(Source: P.A. 100-317, eff. 1-1-18.)

(225 ILCS 150/5)
Sec. 5. Definitions. As used in this Act:
"Health care professional" includes physicians, physician assistants, optometrists, advanced practice nurses, clinical psychologists licensed in Illinois, and mental health professionals and clinicians authorized by Illinois law to provide mental health services.
"Telehealth" means the evaluation, diagnosis, or interpretation of electronically transmitted patient-specific data between a remote location and a licensed health care professional that generates interaction or treatment recommendations. "Telehealth" includes telemedicine and the delivery of health care services provided by way of an interactive telecommunications system, as defined in subsection (a) of Section 356z.22 of the Illinois Insurance Code.
(Source: P.A. 100-317, eff. 1-1-18.)

(225 ILCS 150/10)
Sec. 10. Practice authority. A health care professional treating a patient located in this State through telehealth must be licensed or authorized to practice in Illinois.
(Source: P.A. 100-317, eff. 1-1-18.)

(225 ILCS 150/15)
Sec. 15. Use of telehealth. A health care professional may engage in the practice of telehealth in Illinois to the extent of his or her scope of practice as established in his or her respective licensing Act consistent with the standards of care for in-person services. This Act shall not be construed to alter the scope of practice of any health care professional or authorize the delivery of health care services in a setting or in a manner not otherwise authorized by the laws of this State.
(Source: P.A. 100-317, eff. 1-1-18.)

(225 ILCS 150/90)
Sec. 90. (Amendatory provisions; text omitted).
(Source: P.A. 100-317, eff. 1-1-18; text omitted.)



225 ILCS 203/ - Boiler and Pressure Vessel Repairer Regulation Act.

(225 ILCS 203/1)
(Section scheduled to be repealed on January 1, 2027)
Sec. 1. Short title. This Act may be cited as the Boiler and Pressure Vessel Repairer Regulation Act.
(Source: P.A. 89-467, eff. 1-1-97.)

(225 ILCS 203/5)
(Section scheduled to be repealed on January 1, 2027)
Sec. 5. Definitions. In this Act:
"Board" means the Board of Boiler and Pressure Vessel Rules created under the Boiler and Pressure Vessel Safety Act.
"Boiler and pressure vessel repairer" means any person, company, or corporation that performs welded repairs to the pressure retaining boundaries of boilers or pressure vessels.
"Person" means a natural person, company, corporation, or other business entity.
(Source: P.A. 89-467, eff. 1-1-97.)

(225 ILCS 203/10)
(Section scheduled to be repealed on January 1, 2027)
Sec. 10. License; enforcement; failure to pay tax. No person shall act as a boiler and pressure vessel repairer, or advertise or use any title implying that the person is engaged in the practice or occupation of boiler and pressure vessel repair, unless licensed by the State Fire Marshal under this Act.
No firm, association, or corporation shall act as an agency licensed under this Act, or advertise or use any title implying that it is engaged in the practice of boiler and pressure vessel repair, unless licensed by the State Fire Marshal under this Act. However, an organization that performs welded repairs to its own equipment is not required to have a license if it is authorized by the Board to perform those repairs.
The State Fire Marshal, in the name of the People, through the Attorney General, the State's Attorney of any county, any resident of the State, or any legal entity within the State may apply for injunctive relief in any court to enjoin any person who has not been issued a license or whose license has been suspended, revoked, or not renewed, from practicing a licensed activity. Upon filing a verified petition in court, the court, if satisfied by affidavit, or otherwise, that the person is or has been practicing in violation of this Act, may enter a temporary restraining order or preliminary injunction, without bond, enjoining the defendant from further unlicensed activity. A copy of the verified complaint shall be served upon the defendant and the proceedings are to be conducted as in other civil cases. The court may enter a judgment permanently enjoining a defendant from further unlicensed activity if it is established that the defendant has been, or is practicing in violation of this Act. In case of violation of any injunctive order or judgment entered under this Section the court may summarily try and punish the offender for contempt of court. Injunctive proceedings are in addition to all penalties and other remedies in this Act.
The State Fire Marshal may refuse to issue or may suspend the license of any person who fails to file a return, or to pay the tax, penalty, or interest shown in a filed return, or to pay any final assessment of tax, penalty, or interest as required by any tax Act administered by the Illinois Department of Revenue until such time as the requirements of the tax Act are satisfied.
Nothing in this Act shall apply to boilers and pressure vessels regulated under Section 2a or 2b of the Boiler and Pressure Vessel Safety Act.
(Source: P.A. 89-467, eff. 1-1-97.)

(225 ILCS 203/15)
(Section scheduled to be repealed on January 1, 2027)
Sec. 15. Deposit of fees. All fees collected under this Act shall be deposited into the Fire Prevention Fund.
(Source: P.A. 89-467, eff. 1-1-97.)

(225 ILCS 203/20)
(Section scheduled to be repealed on January 1, 2027)
Sec. 20. Board members' liability exemptions. A board member shall not be liable for any acts, omissions, decisions, or any other conduct in connection with his or her duties on the Board, except those involving willful, wanton, or intentional misconduct.
(Source: P.A. 89-467, eff. 1-1-97.)

(225 ILCS 203/25)
(Section scheduled to be repealed on January 1, 2027)
Sec. 25. Rules; advice; report.
(a) The Board shall promulgate rules consistent with the provisions of this Act for the administration and enforcement of this Act. The Board may prescribe forms to be issued in connection with the administration and enforcement of this Act. The rules shall include standards and criteria for registration, professional conduct, fees, and discipline.
(b) The State Fire Marshal may solicit the advice and expert knowledge of the Board on any matter relating to the administration and enforcement of this Act.
(c) The State Fire Marshal shall issue to the Board before each Board meeting, but not less than quarterly, a report of the status of all convictions related to the profession received by the State Fire Marshal.
(Source: P.A. 89-467, eff. 1-1-97.)

(225 ILCS 203/30)
(Section scheduled to be repealed on January 1, 2027)
Sec. 30. Personnel. The State Fire Marshal may employ, in conformity with the Personnel Code, professional, technical, investigative, or clerical help, on either a full- or part-time basis, as may be necessary for the enforcement of this Act.
(Source: P.A. 89-467, eff. 1-1-97.)

(225 ILCS 203/35)
(Section scheduled to be repealed on January 1, 2027)
Sec. 35. Licensure requirements and fees. Implementation of this Section begins October 1, 1996. After July 31, 1997, no person shall engage in any activity described in this Section without first applying for and obtaining a license from the Office of the State Fire Marshal. Applicants for a license must submit to the State Fire Marshal office the following:
(1) Fees as established by the Board.
(2) Evidence of registration as an Illinois

corporation or evidence of compliance with the Assumed Business Name Act.

(3) Evidence of financial responsibility in a minimum

amount of $300,000 through liability insurance, self-insurance, group insurance, group self-insurance, or risk retention groups.

(4) Evidence of compliance with the qualifications

and standards established by the Board.

All fees paid to the Office of the State Fire Marshal under this Act shall be deposited into the Fire Prevention Fund.
(Source: P.A. 89-467, eff. 1-1-97.)

(225 ILCS 203/40)
(Section scheduled to be repealed on January 1, 2027)
Sec. 40. Application for license. Each application for a license to practice under this Act shall be in writing and signed by the applicant on forms provided by the State Fire Marshal.
(Source: P.A. 89-467, eff. 1-1-97.)

(225 ILCS 203/45)
(Section scheduled to be repealed on January 1, 2027)
Sec. 45. License; out-of-state registration. The Board shall promulgate rules for licensure for applicants who are registered under the laws of another state. Applicants may be licensed under this Act without examination, upon payment of the required fee, if the requirements for registration are substantially equal to the requirements in force in this State and that the state, territory, or country has similar rules for licensure.
(Source: P.A. 89-467, eff. 1-1-97.)

(225 ILCS 203/50)
(Section scheduled to be repealed on January 1, 2027)
Sec. 50. Issuance of license; renewal; fees nonrefundable.
(a) The State Fire Marshal shall, upon the applicant's satisfactory completion of the requirements authorized under this Act, and upon receipt of the requisite fees, issue the appropriate license showing the name and business location of the licensee, the dates of issuance and expiration.
(b) Each licensee may apply for renewal of his or her license upon payment of fees, as set forth in this Act. The expiration date and renewal period for each license issued under this Act shall be set by rule. Failure to renew within 60 days of the date shall lapse the license. A lapsed license may not be reinstated until a written application is filed, the renewal fee is paid, and the reinstatement fee established by the Board is paid. Renewal and reinstatement fees shall be waived for persons who did not renew while on active duty in the military and who file for renewal or restoration within one year after discharge from the service. A lapsed license may not be reinstated after 5 years have elapsed except upon passing an examination to determine fitness to have the license restored and by paying the required fees.
(c) All fees paid pursuant to this Act are non-refundable.
(Source: P.A. 89-467, eff. 1-1-97.)

(225 ILCS 203/55)
(Section scheduled to be repealed on January 1, 2027)
Sec. 55. Insufficient funds checks. Any person who on 2 occasions issues or delivers a check or other order to the State Fire Marshal that is not honored by the financial institution upon which it is drawn because of insufficient funds on account, shall pay to the State Fire Marshal, in addition to the amount owing upon the check or other order, a fee of $50. If the check or other order was issued or delivered in payment of a renewal fee and the licensee whose license has lapsed continues to practice without paying the renewal fee and the $50 fee required under this Section, an additional fee of $100 shall be imposed for practicing without a current license.
Within 30 days after the discovery by the State Fire Marshal that the individual person or distributor is acting as a boiler and pressure vessel repairer without a current license, the State Fire Marshal shall notify the licensee that his or her license has lapsed and the amount due to the State Fire Marshal including the lapsed renewal fee and all other fees required by this Section. If after the expiration of 30 days from the date of notification, the licensee whose license has lapsed seeks a current license, he or she shall thereafter apply to the State Fire Marshal for reinstatement of the license and pay all fees due to the State Fire Marshal. The Board may establish a fee for the processing of an application for reinstatement of a license which allows the State Fire Marshal to pay all costs and expenses incident to processing the application. The State Fire Marshal may waive the fees due under this Section in individual cases where he or she finds that in the particular case the fees would be unreasonable or unnecessarily burdensome.
(Source: P.A. 89-467, eff. 1-1-97.)

(225 ILCS 203/60)
(Section scheduled to be repealed on January 1, 2027)
Sec. 60. Conditions of renewal; change of address; duplicate license; inspection.
(a) As a condition of renewal of a license, the State Fire Marshal may require the licensee to report information pertaining to his or her practice which the State Fire Marshal determines to be in the interest of public safety.
(b) A licensee shall report a change in home or office address within 10 days of the change.
(c) Each licensee shall prominently display his or her license to practice at each place from which the practice is being performed. If more than one location is used, branch office certificates shall be issued upon payment of a fee to be established by the Board.
(d) If a license or certificate is lost, a duplicate shall be issued upon payment of the required fee to be established by the Board. If a licensee wishes to change his name, the State Fire Marshal shall issue a license in the new name upon satisfactory proof that the change of name was done in accordance with law and upon payment of the required fee.
(e) Each licensee shall permit his or her facilities and repairs to be inspected by representatives of the State Fire Marshal.
(Source: P.A. 89-467, eff. 1-1-97.)

(225 ILCS 203/65)
(Section scheduled to be repealed on January 1, 2027)
Sec. 65. Grounds for discipline. Licensees subject to this Act shall conduct their practice in accordance with this Act and the rules promulgated thereunder. Licensees are subject to disciplinary sanctions enumerated in this Act if the State Fire Marshal finds that a licensee is guilty of any of the following:
(1) Fraud or material deception in obtaining or

renewing a license.

(2) Professional incompetence as manifested by poor

standards of service.

(3) Engaging in dishonorable, unethical, or

unprofessional conduct of a character likely to deceive, defraud, or harm the public in the course of professional services or activities.

(4) Conviction of any crime by a licensee that has a

substantial relationship to his or her practice or an essential element of which is misstatement, fraud, dishonesty, or conviction in this or another state of any crime that is a felony under the laws of Illinois or conviction of a felony in a federal court, unless such licensee demonstrates that he or she has been sufficiently rehabilitated to warrant the public trust.

(5) Performing any service in a grossly negligent

manner or permitting any licensed employee to perform a service in a grossly negligent manner, regardless of whether actual damage or damages to the public is established.

(6) Habitual drunkenness or habitual addiction to the

use of morphine, cocaine, controlled substances, or other habit-forming drugs.

(7) Directly or indirectly willfully receiving

compensation for any professional service not actually rendered.

(8) Having disciplinary action taken against his or

her license in another state.

(9) Making differential treatment against any person

to his or her detriment because of race, color, creed, sex, religion, or national origin.

(10) Engaging in unprofessional conduct.
(11) Engaging in false or misleading advertising.
(12) Contracting or assisting an unlicensed person to

perform services for which a license is required under this Act.

(13) Permitting the use of his or her license to

enable an unlicensed person or agency to operate as a licensee.

(14) Performing and charging for a service without

having the authorization to do so from the member of the public being serviced.

(15) Failure to comply with any provision of this Act

or the rules promulgated pursuant thereto.

(16) Conducting business regulated by this Act

without a currently valid license.

(Source: P.A. 89-467, eff. 1-1-97.)

(225 ILCS 203/70)
(Section scheduled to be repealed on January 1, 2027)
Sec. 70. Complaints. All complaints concerning violations regarding licensees or unlicensed activity shall be received and logged by the State Fire Marshal and reported to the Board.
(Source: P.A. 89-467, eff. 1-1-97.)

(225 ILCS 203/75)
(Section scheduled to be repealed on January 1, 2027)
Sec. 75. Formal charges; hearing.
(a) Following the investigative process, the State Fire Marshal may file formal charges against a licensee. Formal charges shall, at a minimum, inform the licensee of specific facts that are the basis of the charge to enable the licensee to defend himself or herself.
(b) Each licensee whose conduct is the subject of a formal charge that seeks to impose disciplinary action against the licensee shall be served notice of the formal charge at least 30 days before the date of the hearing. The hearing shall be presided over by the Board or a hearing officer authorized by the Board in compliance with the Illinois Administrative Procedure Act. Service shall be considered to have been given if the notice was personally received by the licensee or if the notice was mailed certified, return requested to the licensee at the licensee's last known address as listed with the State Fire Marshal.
(c) The notice of a formal charge shall consist, at a minimum, of the following information:
(1) The time, place, and date of the hearing.
(2) A statement that the licensee shall appear

personally at the hearing and may be represented by counsel.

(3) A statement that the licensee has the right to

produce witnesses and evidence in his or her behalf and the right to cross-examine witnesses and evidence produced against him or her.

(4) A statement that the hearing can result in

disciplinary action being taken against his or her license.

(5) A statement that rules for the conduct of these

hearings exist and it may be in his or her best interest to obtain a copy.

(6) A statement that the hearing officer authorized

by the Board shall preside at the hearing and following the conclusion of the hearing shall make findings of fact, conclusions of law, and recommendations, separately stated, to the Board as to what disciplinary action, if any, should be imposed on the licensee.

(7) A statement that the Board may continue such

hearing.

(d) The Board or the hearing officer authorized by the Board shall hear evidence produced in support of the formal charges and contrary evidence produced by the licensee, if any. If the hearing is conducted by a hearing officer, at the conclusion of the hearing, the hearing officer shall make findings of fact, conclusions of law, and recommendations, separately stated, and submit them to the Board and to all parties to the proceeding. Submission to the licensee shall be considered as having been made if done in a similar fashion as service of the notice of formal charges. Within 20 days after such service, any party to the proceeding may present to the Board a motion, in writing, for a rehearing. The written motion shall specify the particular grounds for the rehearing.
(e) The Board, following the time allowed for filing a motion for rehearing, shall review the hearing officer's findings of fact, conclusions of law, and recommendations, and any motions filed subsequent thereto. After review of the information the Board may hear oral arguments and thereafter shall issue such order. The report of findings of fact, conclusions of law, and recommendations of the hearing officer shall be the basis for the Board's order. If the Board finds that substantial justice was not done, it may issue an order in contravention thereof.
(f) All proceedings pursuant to this Section are matters of public record and shall be preserved.
(Source: P.A. 89-467, eff. 1-1-97.)

(225 ILCS 203/80)
(Section scheduled to be repealed on January 1, 2027)
Sec. 80. Sanctions.
(a) The Board shall impose any of the following sanctions, singularly or in combination when it finds that a licensee is guilty of any offense described in this Act:
(1) revocation;
(2) suspension for any period of time;
(3) reprimand or censure;
(4) place on probationary status and require the

submission of any of the following:

(i) report regularly to the Board or State Fire

Marshal upon matters which are the basis of the probation;

(ii) continue or renew professional education

until a satisfactory degree of skill has been attained in those areas which are the basis of the probation; or

(iii) such other reasonable requirements or

restrictions as are proper.

(5) refuse to issue, renew, or restore; or
(6) revoke probation which has been granted and

impose any other discipline in this subsection (a) when the requirements of probation have not been fulfilled or have been violated.

(b) The State Fire Marshal may summarily suspend a license under this Act, without a hearing, simultaneously with the filing of a formal complaint and notice for a hearing provided under this Section if the State Fire Marshal finds that the continued operations of the individual would constitute an immediate danger to the public. In the event the State Fire Marshal suspends a license under this subsection, a hearing by the hearing officer designated by the State Fire Marshal shall begin within 20 days after the suspension begins, unless continued at the request of the licensee.
(c) Disposition may be made of any formal complaint by consent order between the State Fire Marshal and the licensee, but the Board must be apprised of the full consent order in a timely way.
(d) The Board shall reinstate any license to good standing under this Act, upon recommendation to the Board, after a hearing before the hearing officer authorized by the Board. The Board shall be satisfied that the applicant's renewed practice is not contrary to the public interest.
(e) The Board may conduct hearings and issue cease and desist orders to persons who engage in activities prohibited by this Act without having a valid license, certificate, or registration. Any person in violation of a cease and desist order entered by the Board shall be subject to all of the remedies provided by law, and in addition, shall be subject to a civil penalty payable to the party injured by the violation.
(f) The Board shall seek to achieve consistency in the application of the foregoing sanctions and consent orders and significant departure from prior decisions involving similar conduct shall be explained in the Board's orders.
(Source: P.A. 89-467, eff. 1-1-97.)

(225 ILCS 203/85)
(Section scheduled to be repealed on January 1, 2027)
Sec. 85. Subpoena, production of evidence; records; administrative review; license suspension; revocation.
(a) The Board has the power to subpoena and bring before it any person in this State and to take testimony either orally or by deposition, or both, with the same fees and mileage and in the same manner as is prescribed by law for judicial proceedings in civil cases. The State Fire Marshal, the Board, and the hearing officer approved by the Board, have the power to administer oaths at any hearing which the Board is authorized to conduct.
(b) Any circuit court, upon the application of the licensee, the Board, or the State Fire Marshal, may order the attendance of witnesses and the production of relevant books and papers in any hearing pursuant to this Act. The court may compel obedience to its order by proceedings for contempt.
(c) The Office of the State Fire Marshal, at its expense, shall provide a stenographer or a mechanical recording device to record the testimony and preserve a record of all proceedings at the hearing of any case wherein a license may be revoked, suspended, placed on probationary status, or other disciplinary action taken with regard thereto. The notice of hearing, complaint, and all other documents in the nature of pleadings and written motions filed in the proceedings, the transcript of testimony, the report of the hearing officer and the orders of the State Fire Marshal constitute the record of the proceedings. The State Fire Marshal shall furnish a transcript of the record to any interested person upon payment of the costs of copying and transmitting the record.
(d) All final administrative decisions of the Board are subject to judicial review pursuant to the provisions of the Administrative Review Law and the rules adopted pursuant thereto. Proceedings for judicial review shall be commenced in the circuit court of the county in which the party applying for review resides; but if the party is not a resident of Illinois, the venue shall be in Sangamon County. The State Fire Marshal shall not be required to certify any record to the court or file any answer in court or otherwise appear in any court in a judicial review proceeding, unless there is filed in the court with the complaint a receipt from the State Fire Marshal acknowledging payment of the costs of furnishing and certifying the record which costs shall be computed at the cost of preparing such record. Exhibits shall be certified without cost. Failure on the part of the licensee to file such receipt in court shall be grounds for dismissal of the action. During all judicial proceedings incident to a disciplinary action, the sanctions imposed upon the accused by the Board shall remain in effect, unless the court feels justice requires a stay of the order.
(e) An order of revocation, suspension, placing the license on probationary status, or other formal disciplinary action as the State Fire Marshal may consider proper, or a certified copy thereof, over the seal of the State Fire Marshal and purporting to be signed by the State Fire Marshal, is prima facie proof that:
(1) the signature is that of the State Fire Marshal;
(2) the State Fire Marshal and the Board are

qualified to act; and

(3) the hearing officer is qualified to act on behalf

of the Board. Such proof may be rebutted.

(f) Upon the suspension or revocation of a license issued under this Act, a licensee shall surrender the license to the State Fire Marshal and upon failure to do so, the State Fire Marshal shall seize the same.
(g) The State Fire Marshal shall, upon request, publish a list of the names and addresses of all licensees under the provisions of this Act. The State Fire Marshal shall publish a list of all persons whose licenses have been disciplined within the past year, together with such other information as it may consider of interest to the public.
(Source: P.A. 89-467, eff. 1-1-97.)

(225 ILCS 203/90)
(Section scheduled to be repealed on January 1, 2027)
Sec. 90. Penalties.
(a) Any natural person who violates any of the following provisions shall be guilty of a Class A misdemeanor for the first offense and a corporation or other business entity that violates any of the following provision commits a business offense punishable by a fine of up to $1,000:
(1) Practicing or attempting to practice as a boiler

and pressure vessel repairer without a license;

(2) Obtaining or attempting to obtain a license,

practice or business, or any other thing of value by fraudulent representation;

(3) Permitting, directing, or authorizing any person

in one's employ or under one's direction or supervision to work or serve as a licensee if that individual does not possess an appropriate valid license.

Whenever any person is punished as a repeat offender under this Section, the State Fire Marshal or the Board may proceed to obtain a permanent injunction against the person under Section 10.
If any person in making any oath or affidavit required by this Act swears falsely, such person is guilty of perjury and upon conviction thereof may be punished accordingly.
A natural person who violates any Section of this Act other than this Section shall be guilty of a Class A misdemeanor for the first offense, and a corporation or other business entity that violates any Section of this Act commits a business offense punishable by a fine of up to $1000 for the first offense.
Second or subsequent offenses in violation of any Section of this Act, including this Section, are Class 4 felonies if committed by a natural person, or a business offense punishable by a fine of up to $5,000 if committed by a corporation or other business entity.
(Source: P.A. 89-467, eff. 1-1-97.)

(225 ILCS 203/198)
Sec. 198. (Amendatory provisions; text omitted).
(Source: P.A. 89-467, eff. 1-1-97; text omitted.)

(225 ILCS 203/199)
Sec. 199. (Amendatory provisions; text omitted).
(Source: P.A. 89-467, eff. 1-1-97; text omitted.)



225 ILCS 205/ - Carnival Regulation Act.

(225 ILCS 205/0.01) (from Ch. 85, par. 2000)
Sec. 0.01. Short title. This Act may be cited as the Carnival Regulation Act.
(Source: P.A. 86-1324.)

(225 ILCS 205/1) (from Ch. 85, par. 2001)
Sec. 1. "Carnival" means and includes an aggregation of attractions, whether shows, acts, games, vending devices or amusement devices, whether conducted under one or more managements or independently, which are temporarily set up or conducted in a public place or upon any private premises accessible to the public, with or without admission fee, and which, from the nature of the aggregation, attracts attendance and causes promiscuous intermingling of persons in the spirit of merrymaking and revelry.
"Fair board" means and includes the officers of any State or county fair association.
(Source: Laws 1963, p. 868.)

(225 ILCS 205/2) (from Ch. 85, par. 2002)
Sec. 2. No carnival shall be set up, run, operated or conducted except within the limits of an incorporated municipality, as provided in Division 54.1 of Article 11 of the "Illinois Municipal Code", approved May 29, 1961, as heretofore and hereafter amended, or within the limits or upon the grounds of a State or county fair association, or any association entitled to share in the funds appropriated by the State for distribution among fair associations of the State, and unless a written permit from the proper fair board has been issued, setting forth the conditions under which such carnival shall be operated. The permit shall be granted upon the condition that there shall not be set up or operated any gambling device, lottery, number or paddle wheel, number board, punch board, or other game of chance, or any lewd, lascivious or indecent show or attraction making an indecent exposure of the person or suggesting lewdness or immorality.
(Source: Laws 1963, p. 868.)

(225 ILCS 205/3) (from Ch. 85, par. 2003)
Sec. 3. No such permit shall be granted by a fair board until it has investigated the carnival and is satisfied that, if permitted, it will be operated in accordance with the permit and the provisions of this Act. Such fair boards are authorized to issue the permit and to collect permit fees necessary to pay the expenses of the investigation and to aid in policing the grounds and otherwise to compensate the association in such amount as they may determine. Each permit shall contain the proviso that sheriffs and police officers shall have free access to the grounds and all booths, shows and concessions on such grounds at all times, and it shall be the duty of all officers present at such carnival to enforce all the provisions of this Act.
(Source: Laws 1965, p. 290.)

(225 ILCS 205/4) (from Ch. 85, par. 2004)
Sec. 4. The permit as provided for in this Act shall be made in duplicate, one copy thereof being retained by the fair board. The other copy shall be kept in the possession of the manager of the carnival and shall be produced and shown to any sheriff, police officer or citizen, upon request.
(Source: Laws 1965, p. 290.)

(225 ILCS 205/5) (from Ch. 85, par. 2005)
Sec. 5. Any person who violates any of the provisions of this Act shall be deemed guilty of a petty offense.
(Source: P.A. 77-2706.)



225 ILCS 207/ - Commercial and Public Building Asbestos Abatement Act.

(225 ILCS 207/1)
Sec. 1. Short title. This Act may be cited as the Commercial and Public Building Asbestos Abatement Act.
(Source: P.A. 89-143, eff. 7-14-95.)

(225 ILCS 207/5)
Sec. 5. Legislative declaration. The General Assembly finds that:
(1) Substantial amounts of asbestos materials were used throughout commercial and public buildings during the period from 1946 and 1972 for fireproofing, soundproofing, decorative and other purposes.
(2) Exposure to asbestos fibers and particles in the air over a long period of time has been linked by reputable medical and scientific authorities to a significant increase in the incidence of disease, such as asbestosis, bronchogenic carcinoma, mesothelioma, and other malignancies.
(3) Precise scientific data as to the levels at which asbestos materials constitute a hazard to health are not yet available and may not be available for many years to come because of the long period of time that elapses between the onset of exposure and the appearance of clinically detectable illness; however, mesothelioma has been found among individuals exposed to asbestos in some nonoccupational settings.
(4) When there is a desire of the owner or occupant of a commercial or public building to remove, encapsulate, or enclose asbestos containing material, the removal, encapsulation, or enclosure of the asbestos containing material shall be done in accordance with acceptable State approved criteria and by a response action contractor licensed by the State of Illinois.
(Source: P.A. 89-143, eff. 7-14-95.)

(225 ILCS 207/10)
Sec. 10. Purpose. The purpose of this Act is to provide for the licensing of persons who contain or remove asbestos materials from commercial and public buildings in the State of Illinois.
(Source: P.A. 89-143, eff. 7-14-95.)

(225 ILCS 207/15)
Sec. 15. Definitions. As used in this Act:
"Asbestos abatement contractor" means any entity that provides removal, enclosure, encapsulation, or disposal of asbestos containing materials.
"Asbestos containing building materials" or "ACBM" means surfacing asbestos containing materials or ACM, thermal system insulation ACM, or miscellaneous ACM that is found in or on interior structural members or other parts of a building.
"Asbestos" means the asbestiform varieties of chrysotile, amosite, crocidolite, tremolite, anthrophyllite, and actinolite.
"Asbestos inspector" means an individual who performs inspections of commercial and public buildings for the presence of asbestos containing materials.
"Asbestos materials" means any material or product that contains more than 1% asbestos.
"Asbestos consultant" means a person offering expert or professional advice as an asbestos professional or designated person.
"Asbestos professional" means an individual who is licensed by the Department to perform the duties of an inspector, management planner, project designer, project supervisor, project manager, or air sampling professional, as applicable, except project supervisors under the direct employ of a licensed asbestos abatement contractor.
"Asbestos supervisor" means an asbestos abatement contractor, foreman, or person designated as the asbestos abatement contractor's representative who is responsible for the onsite supervision of the removal, encapsulation, or enclosure of friable or nonfriable asbestos-containing materials in a commercial or public building.
"Asbestos worker" means an individual who cleans, removes, encapsulates, encloses, hauls, or disposes of friable asbestos material.
"Building/facility owner" is the legal entity, including a lessee, that exercises control over management and record keeping functions relating to a building or facility in which activities covered by this standard take place.
"Commercial or public building" means the interior space of any building, except that the term does not include any residential apartment building of fewer than 10 units or detached single family homes. The term includes, but is not limited to: industrial and office buildings, residential apartment buildings and condominiums of 10 or more dwelling units, government-owned buildings, colleges, museums, airports, hospitals, churches, schools, preschools, stores, warehouses, and factories. Interior space includes exterior hallways connecting buildings, porticos, and mechanical systems used to condition interior space.
"Department" means the Department of Public Health.
"Designated person" means a person designated by the local education agency, as defined by the Asbestos Abatement Act, to ensure that the management plan has been properly implemented.
"Director" means the Director of Public Health.
"Encapsulation" means the treatment of ACBM with a material that surrounds or embeds asbestos fibers in an adhesive matrix that prevents the release of fibers as the encapsulant creates a membrane over the surfaces (bridging encapsulant) or penetrates the material and binds its components together (penetrating encapsulant).
"Enclosure" means the construction of airtight walls and ceilings between the asbestos containing material and the building environment, or around surfaces coated with asbestos containing materials, or any other appropriate scientific procedure as determined by the Department that prevents the release of asbestos.
"Friable", when referring to material in a commercial or public building, means that the material, when dry, may be crumbled, pulverized, or reduced to powder by hand pressure and includes previously nonfriable materials after such previously nonfriable material becomes damaged to the extent that, when dry, it may be crumbled, pulverized, or reduced to powder by hand pressure.
"Inspection" means an activity undertaken in a public or commercial building to determine the presence or location, or to assess the condition of, friable or nonfriable asbestos containing building material (ACBM) or suspected ACBM, whether by visual or physical examination, or by collecting samples of such material.
"Nonfriable" means material in a commercial or public building which, when dry, may not be crumbled, pulverized, or reduced to powder by hand pressure.
"Person" means any individual, group of individuals, association, trust, partnership, corporation, person doing business under an assumed name, or any other entity.
"Project designer" means an individual who designs response actions for commercial or public buildings.
"Response action" means a method, including removal, encapsulation, enclosure, repair, operations and maintenance, that protects human health and the environment from friable ACBM.
"Response action contractor" means any entity that engages in response action services.
"Response action services" means the service of designing and conducting removal, encapsulation, enclosure, repair, or operations and maintenance of friable asbestos containing building materials, inspection of public or commercial buildings, and inspection of asbestos containing materials. The term does not include the design or conducting of response actions that involve removal or possible disturbance of an amount of asbestos containing building material comprising less than 3 square feet or less than 3 lineal feet of other friable asbestos containing building material.
(Source: P.A. 93-894, eff. 8-10-04.)

(225 ILCS 207/20)
Sec. 20. Powers and Duties of the Department.
(a) The Department is empowered to promulgate any rules necessary to ensure proper implementation and administration of this Act, and compliance with the federal Asbestos School Hazard Abatement Reauthorization Act of 1990.
(b) Rules promulgated by the Department shall include, but not be limited to, rules relating to the correct and safe performance of response action services, rules for the assessment of civil penalties for violations of this Act or rules promulgated under it, and rules providing for the training and licensing of persons and firms (i) to perform asbestos inspection, (ii) to perform abatement work, and (iii) to serve as asbestos abatement contractors, response action contractors, and asbestos workers. The Department is empowered to inspect activities regulated by this Act to ensure compliance.
Except as otherwise provided by Department rule, on and after the effective date of this amendatory Act of the 98th General Assembly, any licensing requirement adopted pursuant to this Section that may be satisfied by an industrial hygienist licensed pursuant to the Industrial Hygienists Licensure Act repealed in this amendatory Act may be satisfied by a Certified Industrial Hygienist certified by the American Board of Industrial Hygiene.
(c) In carrying out its responsibilities under this Act, the Department shall:
(1) Publish a list of response action contractors

licensed under this Act, except that the Department shall not be required to publish a list of licensed asbestos workers; and

(2) Adopt rules for the collection of fees for

training course approval and for the licensing of inspectors, project designers, contractors, supervisors, and workers.

(d) The provisions of the Illinois Administrative Procedure Act are hereby expressly adopted and shall apply to all administrative rules and procedures of the Department of Public Health under this Act, except that in case of conflict between the Illinois Administrative Procedure Act and this Act the provisions of this Act shall control, and except that Section 5-35 of the Illinois Administrative Procedure Act relating to procedures for rulemaking does not apply to the adoption of any rule required by federal law in connection with which the Department is precluded by law from exercising any discretion.
(e) All final administrative decisions of the Department under this Act shall be subject to judicial review pursuant to the provisions of the Administrative Review Law and the rules adopted under it. The term "administrative decision" has the meaning ascribed to it in Section 3-101 of the Code of Civil Procedure.
(f) The Director, after notice and opportunity for hearing to the applicant or license holder, may deny, suspend, or revoke a license or expunge such person from the State list in any case in which he or she finds that there has been a substantial failure to comply with the provisions of this Act or the standards or rules established under it. Notice shall be provided by certified mail, return receipt requested, or by personal service setting forth the particular response for the proposed action and fixing a date, not less than 15 days from the date of such mailing or service, at which time the applicant, asbestos abatement contractor, or license holder shall be given an opportunity to request hearing.
The hearing shall be conducted by the Director or by an individual designated in writing by the Director as Hearing Officer to conduct the hearing. On the basis of any such hearing, or upon default of the asbestos abatement contractor, applicant or license holder, the Director shall make a determination specifying his or her findings and conclusions. A copy of the determination shall be sent by certified mail, return receipt requested, or served personally upon the applicant, contractor, or license holder.
The procedure governing hearings authorized by this Section shall be in accordance with rules promulgated by the Department. A full and complete record shall be kept of all proceedings, including the notice of hearing, complaint, and all other documents in the nature of pleadings, written motions filed in the proceedings, and the report and orders of the Director and Hearing Officer. All testimony shall be reported but need not be transcribed unless the decision is sought to be reviewed under the Administrative Review Law. A copy or copies of the transcript may be obtained by any interested party on payment of the cost of preparing the copy or copies. The Director or Hearing Officer shall, upon his or her own motion or on the written request of any party to the proceeding, issue subpoenas requiring the attendance and the giving of testimony by witnesses, and subpoenas duces tecum requiring the production of books, papers, records, or memoranda. All subpoenas and subpoenas duces tecum issued under this Act may be served by any person of legal age. The fees of witnesses for attendance and travel shall be the same as the fees of witnesses before the courts of this State, such fees to be paid when the witness is excused from further attendance. When the witness is subpoenaed at the instance of the Director or Hearing Officer, such fees shall be paid in the same manner as other expenses of the Department, and when the witness is subpoenaed at the instance of any other party to any such proceeding the Department may require that the cost of service of the subpoena or subpoena duces tecum and the fee of the witness be borne by the party at whose instance the witness is summoned. In such case, the Department in its discretion may require a deposit to cover the cost of such service and witness fees. A subpoena or subpoena duces tecum so issued as above stated shall be served in the same manner as a subpoena issued by a circuit court.
Any circuit court of this State, upon the application of the Director, or upon the application of any other party to the proceeding, may, in its discretion, compel the attendance of witnesses, the production of books, papers, records, or memoranda and the giving of testimony before the Director or Hearing Officer conducting an investigation or holding a hearing authorized by this Act, by an attachment for contempt or otherwise, in the same manner as production of evidence may be compelled before the court.
The Director or Hearing Officer, or any party in an investigation or hearing before the Department, may cause the depositions of witnesses within this State to be taken in the manner prescribed by law for like depositions in civil actions in courts of this State, and, to that end, compel the attendance of witnesses and the production of books, papers, records, or memoranda.
(Source: P.A. 98-78, eff. 7-15-13.)

(225 ILCS 207/25)
Sec. 25. Consistency with federal law. Rules issued under this Act, including those governing the preparation of a list of response action contractors and the removal of response action contractors from the list as provided for in Section 20, shall not be inconsistent with rules and regulations promulgated by the United States Environmental Protection Agency under the Toxic Substances Control Act, the Clean Air Act, or other applicable federal statutes.
(Source: P.A. 89-143, eff. 7-14-95.)

(225 ILCS 207/30)
Sec. 30. Response action contractors. The Department annually shall prepare a list of response action contractors familiar with and capable of complying with all applicable federal and State standards for asbestos containment and removal. Additional response action contractors that wish to be placed on this list shall apply to the Department. The Department shall evaluate this request based on the training, experience, and background of the response action contractors and render a decision. If the Department denies a request, the response action contractor may appeal the decision under the provisions of the Administrative Review Law. The list shall be made available to all building/facility owners who request the list. In contracting for response action services, building/facility owners shall select a response action contractor from the Department's list.
(Source: P.A. 89-143, eff. 7-14-95.)

(225 ILCS 207/35)
Sec. 35. Licensing.
(1) No person may act as an asbestos abatement contractor providing response action services unless the person is licensed as an Asbestos Abatement Contractor by the Department in accordance with the Asbestos Abatement Act and rules promulgated under it.
(2) No person may act as an asbestos supervisor providing response action services unless the person is licensed as a Supervisor by the Department in accordance with the Asbestos Abatement Act and rules promulgated under it.
(3) No person may act as a project designer providing response action services unless the person is licensed as a Project Designer by the Department in accordance with the Asbestos Abatement Act and rules promulgated under it.
(4) No person may act as an asbestos worker providing response action services unless the person is licensed as an Asbestos Worker or a Supervisor by the Department in accordance with the Asbestos Abatement Act and rules promulgated under it.
(5) No person may act as an asbestos inspector unless the person is licensed as an Asbestos Inspector by the Department in accordance with the Asbestos Abatement Act and rules promulgated under it.
(6) No person may act as an air sampling professional unless the person is licensed as an air sampling professional by the Department in accordance with the Asbestos Abatement Act and rules promulgated under it.
(7) No person may act as a project manager unless the person is licensed as a project manager by the Department in accordance with the Asbestos Abatement Act and rules promulgated under it.
(8) No person may act as a management planner unless the person is licensed as a management planner by the Department in accordance with the Asbestos Abatement Act and rules promulgated under it.
(9) Beginning January 1, 2005, no person may act as an asbestos consultant unless the person is licensed as a consultant by the Department in accordance with this Act and rules promulgated under it. The following are exempt from the licensure requirement of this subsection:
(A) An employee of a local education agency who is

that local education agency's designated person.

(B) An employee of a State agency while he or she is

engaged in his or her professional duties for that State agency.

(10) Individuals and entities that wish to be licensed shall make application on forms prescribed and furnished by the Department. Licenses shall expire annually according to a schedule determined by the Department. Applications for renewal of licenses shall be filed with the Department at least 30 days before the expiration date. When a licensure examination is required, the license application shall be submitted to the Department at least 30 days prior to the date of the scheduled examination. The Department shall evaluate each application based on its minimum standards for licensure, promulgated as rules, and render a decision. Such standards may include a requirement for the successful completion of a course of training approved by the Department. If the Department denies the application, the applicant may appeal the decision under the provisions of the Administrative Review Law.
(Source: P.A. 93-894, eff. 8-10-04.)

(225 ILCS 207/40)
Sec. 40. Enforcement. Notwithstanding the existence or pursuit of any other remedy, the Director may, in the manner provided by law and in the name of the People of the State and through the State's Attorney or the Attorney General who shall represent the Director in the proceedings, maintain an action for prosecution, injunction, or other relief or process against any Building/Facility Owner or any other person or unit of local government to enforce and compel compliance with the provisions of this Act, the rules promulgated under it and any order entered for any action under this Act and its rules. A person who violates this Act is guilty of a Class A misdemeanor punishable by a fine of $1,000 for each day the violation exists in addition to other civil penalties or up to 6 months imprisonment or both a fine and imprisonment.
(Source: P.A. 89-143, eff. 7-14-95.)

(225 ILCS 207/45)
Sec. 45. Asbestos abatement contractor's certificate of financial responsibility. Each asbestos abatement contractor that wishes to be placed on the Department's approved list of asbestos abatement contractors shall submit to the Department a certificate documenting that the contractor carries liability insurance from a company with at least an "A" rating accorded by A.M. Best & Co., self insurance, group insurance, or group self insurance in an amount of at least $1,000,000 for work performed pursuant to this Act and the rules promulgated under it. No asbestos abatement contractor may be placed on the approved list in the absence of such a certificate. All asbestos abatement contractors presently licensed by the Department in accordance with the Asbestos Abatement Act for public and private schools in Illinois who wish to be on the approved list shall submit the certificate within 90 days of the effective date of this Act.
Each asbestos abatement contractor shall maintain on file with the Department a current certificate of financial responsibility throughout the entire length of time the contractor's name appears on the Department's list of approved contractors. An asbestos abatement contractor shall notify the Department of any change in the status of a certificate that has been filed including expiration, renewal, or alteration of the terms of the certificate.
(Source: P.A. 89-143, eff. 7-14-95.)

(225 ILCS 207/50)
Sec. 50. Licensure under the Asbestos Abatement Act. Any person licensed under the Asbestos Abatement Act as a project designer, supervisor, inspector, or asbestos worker shall be considered licensed under this Act.
(Source: P.A. 89-143, eff. 7-14-95.)

(225 ILCS 207/55)
Sec. 55. Civil penalties. The Department is empowered to assess civil penalties for violations of this Act and the rules promulgated under this Act pursuant to rules for such penalties established by the Department.
(Source: P.A. 89-143, eff. 7-14-95.)

(225 ILCS 207/60)
Sec. 60. Illinois School Asbestos Abatement Fund. All fees and penalties collected by the Department pursuant to this Act shall be deposited into the Illinois School Asbestos Abatement Fund created by Section 16 of the Asbestos Abatement Act, and shall be available to the Department as provided in that Act.
(Source: P.A. 89-143, eff. 7-14-95.)

(225 ILCS 207/800)
Sec. 800. (Amendatory provisions; text omitted).
(Source: P.A. 89-143, eff. 7-14-95.)

(225 ILCS 207/805)
Sec. 805. (Amendatory provisions; text omitted).
(Source: P.A. 89-143, eff. 7-14-95.)

(225 ILCS 207/810)
Sec. 810. (Amendatory provisions; text omitted).
(Source: P.A. 89-143, eff. 7-14-95.)

(225 ILCS 207/900)
Sec. 900. (Amendatory provisions; text omitted; Section occurs twice in Public Act).
(Source: P.A. 89-143, eff. 7-14-95.)

(225 ILCS 207/910)
Sec. 910. (Amendatory provisions; text omitted).
(Source: P.A. 89-143, eff. 7-14-95.)

(225 ILCS 207/999)
Sec. 999. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 89-143, eff. 7-14-95.)



225 ILCS 210/ - Illinois Explosives Act.

Article 1 - Scope And Definitions

(225 ILCS 210/Art. 1 heading)

(225 ILCS 210/1001) (from Ch. 96 1/2, par. 1-1001)
Sec. 1001. Short Title. This Act shall be known and may be cited as the Illinois Explosives Act.
(Source: P.A. 86-364.)

(225 ILCS 210/1002) (from Ch. 96 1/2, par. 1-1002)
Sec. 1002. Legislative Declaration. It is hereby declared to be the policy of this State that safety and security are primary considerations in the storage, use, acquisition, possession, disposal and transfer of explosive materials.
An appropriate and thorough system of training, licensing, and certification is necessary to promote these considerations by assuring that these products are handled only by qualified persons.
(Source: P.A. 96-1194, eff. 1-1-11.)

(225 ILCS 210/1003) (from Ch. 96 1/2, par. 1-1003)
Sec. 1003. Definitions. As used in this Act:
(a) "Person" means any individual, corporation, company, association, partnership, or other legal entity.
(b) "Explosive materials" means explosives, blasting agents, and detonators.
(c) "Explosive" means any chemical compound, mixture, or device (1) the primary or common purpose of which is to function by explosion and (2) that is classified as a Division 1.1, 1.2, or 1.3 material under 49 CFR 173.50, as now or hereafter amended, renumbered, or succeeded. The term includes high and low explosives.
(d) "Blasting agent" means any material or mixture that (1) consists of a fuel and oxidizer intended for blasting, not otherwise defined as an explosive, provided that the finished product, as mixed and packaged for use or shipment, cannot be detonated by means of a No. 8 blasting cap, as defined by the Bureau of Alcohol, Tobacco, Firearms and Explosives, U.S. Department of Treasury, when unconfined and (2) is classified as a Division 1.5 material under 49 CFR 173.50, as now or hereafter amended, renumbered, or succeeded.
(d-5) "Crime punishable by imprisonment for a term exceeding one year" does not mean (1) any federal or state offenses pertaining to antitrust violations, unfair trade practices, restraint of trade, or similar offenses relating to the regulation of business practices as the Secretary of the Treasury may by regulation designate or (2) any State offense, other than one involving a firearm or explosive, classified by the laws of the State as a misdemeanor or punishable by a term of imprisonment of 2 years or less.
(e) "Detonator" means any device that (1) contains any initiating or primary explosive that is used for initiating detonation and (2) is classified as Division 1.1 or 1.4 material under 49 CFR 173.50, as now or hereafter amended, renumbered, or succeeded. A detonator may not contain more than 10 grams of total explosives by weight, excluding ignition or delay charges.
(f) "Highway" means any public street, public road, or public alley and includes privately financed, constructed, or maintained roads that are regularly and openly traveled by the general public.
(g) "Railroad" or "railway" means any public steam, electric or other railroad or rail system which carries passengers for hire, but shall not include auxiliary tracks, spurs and sidings installed and primarily used in serving any mine, quarry or plant.
(h) "Building" means and includes any building regularly occupied, in whole or in part, as a habitation for human beings, and any church, schoolhouse, railway station or other building where people are accustomed to assemble, but does not mean or include any buildings of a mine or quarry or any of the buildings of a manufacturing plant where the business of manufacturing explosive materials is conducted.
(i) "Factory building" means any building or other structure in which the manufacture or any part of the manufacture of explosive materials is conducted.
(j) "Magazine" means any building or other structure or container, other than a factory building, used to store explosive materials. Where mobile or portable type 5 magazines are permissible and used, "magazine", for the purpose of obtaining certificates and calculating fees, means the site on which such magazines are located.
(k) "Magazine keeper" means a qualified supervisory person licensed by the Department under Article 2 of this Act who is responsible for the acquisition, storage, use, possession, transfer, and disposal of explosive materials, including inventory and transaction records, and the proper maintenance of explosive materials, storage magazines, and surrounding areas.
(l) "Black powder" means a deflagrating or low explosive compound of an intimate mixture of sulfur, charcoal and an alkali nitrate, usually potassium or sodium nitrate.
(m) "Municipality" means cities, villages, incorporated towns, and townships.
(n) "Fugitive from justice" means any individual who has fled from the jurisdiction of any court of record to avoid prosecution for any crime or to avoid giving testimony in any criminal proceeding. This term shall also include any individual who has been convicted of any crime and has fled to avoid imprisonment.
(o) "Department" means the Department of Natural Resources.
(p) (Blank).
(q) "Director" means the Director of Natural Resources.
(r) "Storage certificate" means the certificate issued by the Department under Article 3 of this Act that authorizes the holder to store explosive materials in the magazine for which the certificate is issued.
(s) "License" means that license issued by the Department under Article 2 of this Act authorizing the holder to possess, use, purchase, transfer or dispose of, but not to store, explosive materials.
(t) "Transfer" of explosive materials means to sell, give, distribute, or otherwise dispose of explosive materials.
(u) "Use" of explosive materials means the detonation, ignition, deflagration, or any other means of initiating explosive materials.
(v) "Disposal" of explosive materials means to render inert pursuant to manufacturer's recommendations or commonly accepted industry standards.
(w) "BATFE" means the federal Bureau of Alcohol, Tobacco, Firearms and Explosives.
(Source: P.A. 96-1194, eff. 1-1-11.)

(225 ILCS 210/1004) (from Ch. 96 1/2, par. 1-1004)
Sec. 1004. Scope. This Act is intended to supplement the requirements of any federal or State laws and regulations and shall apply to all acquisition, storage, use, possession, transfer and disposal of explosive materials, except as provided in Sections 1005, 2000, and 3000 of this Act.
(Source: P.A. 96-1194, eff. 1-1-11.)

(225 ILCS 210/1005)
Sec. 1005. Exemptions.
(a) This Act does not apply to any aspect of the transporting of explosive materials via railroad, water, highway, or air that is regulated by the United States Department of Transportation and agencies thereof, or state agencies with similar jurisdiction, and which pertains to safety.
A person who is licensed under Article 2 of this Act or holds a storage certificate under Article 3 of this Act may transfer explosive materials to a non-resident of Illinois if the transfer is limited to the purpose of transporting the explosive materials. The non-resident may not use or store explosive materials within Illinois unless he or she is licensed under Article 2 of this Act or holds a storage certificate under Article 3 of this Act.
(b) This Act does not apply to an agricultural fertilizer if the use of the agricultural fertilizer is for agricultural or horticultural purposes.
(c) This Act does not apply to the possession, use, purchase, transfer, storage, or disposal of explosive material by United States military or other agencies of the United States; or to arsenals, navy yards, depots, or other establishments owned or operated by the United States.
(d) Government agencies and their employees that are (1) subject to the requirements of this Act and, (2) in the exercise of their official emergency response functions, are required to store, use, or possess explosive materials, shall not be subject to any fee required by this Act.
(Source: P.A. 96-1194, eff. 1-1-11.)



Article 2 - Licenses

(225 ILCS 210/Art. 2 heading)

(225 ILCS 210/2000) (from Ch. 96 1/2, par. 1-2000)
Sec. 2000. Scope; exemptions.
(a) The license requirements of this Article apply to all explosive materials unless otherwise excepted under this Section or Section 1005 of this Act.
(b) This Article does not apply to the purchase, receipt, possession, or use of black powder solely for sporting, recreational, or cultural purposes by an individual for his or her own use or for his or her immediate family living in the same household. This includes components for use in muzzle loading firearms and other antique devices and hand loading, reloading, or custom loading fixed ammunition.
(c) A person is not required to have a license under this Article for the acquisition, possession, use, transfer, or disposal of explosive materials in connection with mine, quarry, construction, manufacturing, or wholesale or retail explosive materials operations if (1) the person holds a storage certificate under Article 3 of this Act and (2) the acquisition, possession, use, transfer, or disposal of the explosive materials is limited to the purpose authorized by his or her storage certificate.
In addition to the person who holds the storage certificate, this exemption shall also apply to any employee, contractor, or other authorized individual if he or she is under the direct supervision of an individual who is either licensed under this Act, licensed for blasting operations or use of explosives in aggregate mining operations under the Surface-Mined Land Conservation and Reclamation Act, certified for blasting or use of explosives in mining operations under the Surface Coal Mining Land Conservation and Reclamation Act, or certified as a shot firer under the Coal Mining Act. Direct supervision requires the supervising individual to be physically present at all times during the use or disposal of the explosive materials.
(Source: P.A. 96-1194, eff. 1-1-11.)

(225 ILCS 210/2001) (from Ch. 96 1/2, par. 1-2001)
Sec. 2001. Unlicensed activity; non-residents. No person shall acquire, possess, use, transfer, or dispose of explosive materials unless licensed by the Department except as provided under Section 1005 or 2000 of this Act and the Pyrotechnic Distributor and Operator Licensing Act.
(Source: P.A. 96-1194, eff. 1-1-11.)

(225 ILCS 210/2002) (from Ch. 96 1/2, par. 1-2002)
Sec. 2002. Original individual license; Application; Fees. Applications by individuals for original licenses shall be made to the Department, in writing, on forms prescribed by the Department. The application shall be accompanied by the required fee, which is not refundable. All license application fees collected under this provision of this Act shall be deposited into the Explosives Regulatory Fund. The application shall require such information as in the judgment of the Department will enable the Department to pass on the qualifications of the applicant for a license. It shall include, but need not be limited to, information concerning age, full name of applicant, present residence, date of birth, sex, physical description, drivers license number, and the purpose for which and the place or places where the explosive materials are to be used or possessed. Each applicant shall file, with his application, fingerprint based data, or other state of the art criminal identification data, in the form and manner required by the Illinois State Police to enable the Illinois State Police to conduct criminal history checks on the applicant.
(Source: P.A. 96-1194, eff. 1-1-11; 97-400, eff. 1-1-12.)

(225 ILCS 210/2003) (from Ch. 96 1/2, par. 1-2003)
Sec. 2003. Criminal history background fees; law enforcement exemption. Each applicant for a license shall submit, in addition to the license fee, a fee specified by the Illinois State Police for processing fingerprint based data, or other state of the art criminal identification data, which may be made payable to the State Police Services Fund and shall be remitted to the Illinois State Police for deposit into that fund. Law enforcement personnel who apply for an explosives license in order to carry out their official functions may be exempted from the criminal history background requirement provided the law enforcement agency submits documentation that the applicant has previously been subjected to a criminal history background check.
(Source: P.A. 96-1194, eff. 1-1-11.)

(225 ILCS 210/2004) (from Ch. 96 1/2, par. 1-2004)
Sec. 2004. Investigation; Examination of applicant. Upon receipt of an application, the Department shall investigate the eligibility of the applicant. The Department has authority to request and receive from any federal, state or local governmental agency such information and assistance as will enable the Department to carry out its powers and duties under this Act. The Illinois State Police shall cause the fingerprint based data or other state of the art criminal identification data of each applicant to be compared with the fingerprint based data or other state of the art criminal identification data of criminals now or hereafter filed with the Illinois State Police and with federal law enforcement agencies maintaining official criminal identification files. The investigation shall include, but is not limited to, an oral examination and a written examination as to the applicant's knowledge and ability regarding basic safety, possession, handling, use, storage, disposal and transportation of explosives. Passage of these examinations is prerequisite to being considered for license issuance. Such examinations may be administered by any person designated by the Department.
(Source: P.A. 96-1194, eff. 1-1-11.)

(225 ILCS 210/2005) (from Ch. 96 1/2, par. 1-2005)
Sec. 2005. Qualifications for licensure.
(a) No person shall qualify to hold a license who:
(1) is under 21 years of age;
(2) has been convicted in any court of a crime

punishable by imprisonment for a term exceeding one year;

(3) is under indictment for a crime punishable by

imprisonment for a term exceeding one year;

(4) is a fugitive from justice;
(5) is an unlawful user of or addicted to any

controlled substance as defined in Section 102 of the federal Controlled Substances Act (21 U.S.C. Sec. 802 et seq.);

(6) has been adjudicated a person with a mental

disability as defined in Section 1.1 of the Firearm Owners Identification Card Act; or

(7) is not a legal citizen of the United States.
(b) A person who has been granted a "relief from disabilities" regarding criminal convictions and indictments, pursuant to the federal Safe Explosives Act (18 U.S.C. Sec. 845) may receive a license provided all other qualifications under this Act are met.
(Source: P.A. 98-63, eff. 7-9-13; 99-143, eff. 7-27-15.)

(225 ILCS 210/2006) (from Ch. 96 1/2, par. 1-2006)
Sec. 2006. Renewal. Applications for renewal licenses shall be made to the Department in writing on forms prescribed by the Department and shall contain such information as will enable the Department to determine if the applicant is qualified to continue to hold a license and shall be accompanied by the required fee. All fees collected under this Section shall be deposited into the Explosives Regulatory Fund.
(Source: P.A. 88-599, eff. 9-1-94.)

(225 ILCS 210/2007) (from Ch. 96 1/2, par. 1-2007)
Sec. 2007. Fee; Exemptions. Agencies of the United States, the State and its political and civil subdivisions which are subject to the requirements of this Act, and which, in the exercise of their emergency response functions, are required to store, acquire, possess, use, transfer, or dispose of explosive materials shall not be liable for the payment of any fee required by this Act.
(Source: P.A. 96-1194, eff. 1-1-11.)

(225 ILCS 210/2008) (from Ch. 96 1/2, par. 1-2008)
Sec. 2008. Issuance of license and renewals; notification of law enforcement officers. The Department shall issue the appropriate license or renewal where the applicant satisfactorily meets the requirements of this Act and no grounds for refusal, revocation, or suspension exist. Within 10 days after the issuance of an original, replacement, or renewed license, the Department shall notify the appropriate law enforcement officer of the municipality or county where the explosive materials are to be used or possessed, and provide such officer with any other information pertaining thereto as the Director may prescribe.
(Source: P.A. 96-1194, eff. 1-1-11.)

(225 ILCS 210/2009) (from Ch. 96 1/2, par. 1-2009)
Sec. 2009. Display of Licenses; Prohibitions; Duplicates.
(a) The license issued under this Act shall be carried on the person at all times when the licensee is purchasing, possessing, using or transferring explosive materials.
(b) No person shall allow his license to be photocopied or reproduced in any manner, except as the Department may provide by rule.
(c) If a license is lost or destroyed, a replacement shall be issued and the original license voided upon satisfactory proof to the Department of such loss or destruction and payment of the required fee. All fees collected under this provision of this Act shall be deposited into the Explosives Regulatory Fund.
(Source: P.A. 88-599, eff. 9-1-94.)

(225 ILCS 210/2010) (from Ch. 96 1/2, par. 1-2010)
Sec. 2010. Licenses not transferable. Licenses issued under this Act are not transferable.
(Source: P.A. 86-364.)

(225 ILCS 210/2011) (from Ch. 96 1/2, par. 1-2011)
Sec. 2011. Enforcement action; licenses.
(a) Failure to satisfy the age or examination requirements of Sections 2004 and 2005(1) shall result in automatic license denial.
(b) Subject to the provisions of Sections 5003 through 5005 of this Act, the Department may suspend, revoke, or refuse to issue or renew a license and may take any other disciplinary action that the Department may deem proper, including the imposition of fines not to exceed $5,000 for each occurrence, if the applicant or licensee fails to comply with or satisfy the requirements of any provision of this Act and for any of the following reasons:
(1) Failure to meet or maintain the qualifications

for licensure set forth in Section 2005.

(2) Willful disregard or violation of this Act or its

rules.

(3) Willfully aiding or abetting another in the

violation of this Act or its rules.

(4) Allowing a license issued under this Act to be

used by an unlicensed person.

(5) Possession, use, acquisition, transfer, handling,

disposal, or storage of explosive materials in a manner that endangers the public health, safety, or welfare.

(6) Refusal to produce records or reports or permit

any inspection lawfully requested by the Department.

(7) Failure to make, keep, or submit any record or

report required by this Act or its implementing regulations; or making, keeping, or submitting a false record or report.

(8) Material misstatement in the application for an

original or renewal license.

(c) (Blank).
(d) (Blank).
(e) All fines collected under this Section shall be deposited into the Explosives Regulatory Fund.
(Source: P.A. 96-1194, eff. 1-1-11.)



Article 3 - Storage

(225 ILCS 210/Art. 3 heading)

(225 ILCS 210/3000) (from Ch. 96 1/2, par. 1-3000)
Sec. 3000. Storage requirements; exemptions.
(a) No person, unless otherwise exempt, shall store explosive materials unless a storage certificate has been issued by the Department. The Department shall, by rule, establish requirements for the storage of explosive materials including magazine construction, magazine maintenance and the distances from which magazines or factory buildings must be separated from other magazines, buildings, railroads and highways. In establishing magazine construction, maintenance and distance requirements, the Department shall differentiate, as appropriate, between types, classifications and quantities of explosive materials and shall fully consider nationally recognized industry standards and the standards enforced by agencies of the federal government including the Bureau of Alcohol, Tobacco, and Firearms of the United States Department of the Treasury.
(b) This Article does not apply to the purchase, receipt, possession, or use of black powder solely for sporting, recreational, or cultural purposes by an individual for his or her own use or for his or her immediate family living in the same household, unless the quantity of black powder is more than 5 pounds. Black powder in quantities greater than 5 pounds must be stored in accordance with this Article, regardless of the intended usage.
(Source: P.A. 96-1194, eff. 1-1-11.)

(225 ILCS 210/3001) (from Ch. 96 1/2, par. 1-3001)
Sec. 3001. Storage requirements; Magazines.
(a) No person shall possess or store explosive materials unless such explosive materials are stored in a magazine or in a factory building in accordance with this Act except while being transported or being used in preparation for blasting.
(b) Not more than 300,000 pounds of explosive materials shall be stored in any magazine at any one time.
(c) (Blank).
(d) (Blank).
(e) (Blank).
(Source: P.A. 96-1194, eff. 1-1-11.)

(225 ILCS 210/3002) (from Ch. 96 1/2, par. 1-3002)
Sec. 3002. Storage Certificates.
(a) No person shall store explosive materials until he has obtained a storage certificate from the Department. No storage certificate shall be required, however, where holes are drilled and the explosive materials are upon delivery, immediately and continuously loaded into the holes for blasting from the mobile container in which they were delivered. The container shall at all times be attended by an authorized agent or employee of the seller or the user of the explosive materials. In no event shall the mobile container of explosive materials be exempt unless it is completely unloaded for blasting. Every person to which this Section applies shall submit an application to the Department, on forms furnished by the Department, containing the following information:
(1) the location or proposed location of a magazine;
(2) the kind and maximum quantity of explosive

materials intended to be stored in the magazine;

(3) the distance or intended distance of the magazine

from the nearest magazine, building, railroad and highway;

(4) the name, explosive license number, and residence

and business addresses of the person designated as "magazine keeper";

(5) a description of the purposes for which

explosive materials are intended to be stored or used; and

(6) any other information that the Department deems

necessary to implement the requirements of this Act.

(b) All storage certificate application fees collected under this Act shall be deposited into the Explosives Regulatory Fund. Following receipt of an application, the Department shall inspect the magazine. If it finds that the magazine is located and constructed in accordance with this Act and rules adopted by the Department, then it shall issue a storage certificate to the applicant.
(c) A storage certificate holder's authority to store explosives shall be limited to the type, maximum quantity, and purpose specified in his or her application to the Department, unless the certificate holder is granted a modification to the storage certificate. The Department shall approve any modification to the storage certificate if the certificate holder requests a modification and he or she meets the requirements of this Act. If any person to whom the certificate has been issued keeps or stores explosive materials in excess of the amount authorized by the certificate, or stores explosives material for a different purpose than indicated in the application without first obtaining the Department's approval to modify the certificate, then the Department may cancel the certificate or initiate an enforcement action. Whenever there are changes in the physical conditions surrounding a magazine, such as the erection of buildings, operation of railways or opening of highways near such magazine, the Department shall, in accordance with the changed conditions, modify or cancel the certificate. Upon cancellation of the certificate, the magazine keeper shall immediately remove all explosive materials from the magazine. The magazine keeper of a magazine shall promptly notify the Department of any change in conditions.
(d) Storage certificates issued under this Act are not transferable. In the event of the lease, sale or other transfer of the business or operations covered by the certificate, the new owner, tenant or successor in interest must obtain the storage certificate required by this Article before storing explosive materials.
(e) No individual may act as a magazine keeper unless licensed under Article 2 of this Act.
(Source: P.A. 96-1194, eff. 1-1-11.)

(225 ILCS 210/3003)
Sec. 3003. (Repealed).
(Source: P.A. 87-835. Repealed by P.A. 96-1194, eff. 1-1-11.)

(225 ILCS 210/3004) (from Ch. 96 1/2, par. 1-3004)
Sec. 3004. Refusal, suspension, or revocation of certificate; Grounds.
(a) Subject to the provisions of Sections 5003 through 5005 of this Act, the Department may suspend, revoke, refuse to issue or renew a certificate or take any other disciplinary action as the Department may deem proper, including the imposition of fines not to exceed $5000 for each occurrence, if the applicant or certificate holder fails to comply with or satisfy the requirements of any provision of this Act or for any of the following reasons:
(1) Material misstatement in the application for

original certificate or in the application for any renewal certificate under this Act.

(2) Failure to continue to possess the necessary

qualifications or to meet the requirements of the Act for the issuance or holding of a certificate after issuance of the certificate, in which case the certificate shall be revoked.

(3) Willful disregard or violation of this Act or of

its rules.

(4) Willfully aiding or abetting another in the

violation of this Act or its rules.

(5) Allowing a certificate under this Act to be used

by an unauthorized person.

(6) Refusing to produce records or permit inspections

lawfully requested by the Department.

(7) Failing to make or keep records or reports, or

making or keeping false records or reports as required under this Act.

(8) Storing any explosive material in a manner not in

conformity with this Act.

(9) Possession, use, or storage of explosive

materials in a manner which endangers the public health, safety, or welfare in violation of this Act.

(b) All fines collected under this Section of this Act shall be deposited into the Explosives Regulatory Fund.
(Source: P.A. 87-835; 88-599, eff. 9-1-94.)



Article 4 - Recordkeeping, Reporting And Inspections

(225 ILCS 210/Art. 4 heading)

(225 ILCS 210/4001) (from Ch. 96 1/2, par. 1-4001)
Sec. 4001. Reports to Department.
(a) The holder of any license or certificate shall promptly notify the Department of any change in business or home address, or of any conditions affecting the license or certificate.
(b) License and certificate holders shall take reasonable precautions to protect their licenses and certificates from loss, misplacement, theft, defacement, destruction or unauthorized duplication. Any such occurrence shall be reported immediately to the Department.
(Source: P.A. 86-364; 87-835; 87-895.)

(225 ILCS 210/4002) (from Ch. 96 1/2, par. 1-4002)
Sec. 4002. Reporting accidents, incidents, theft, or loss.
(a) A licensee or certificate holder shall immediately report to the Department, in a manner and form prescribed by the Department, any incident or accident related to explosive materials that results in personal injury or property damage.
(b) The theft or loss of explosive materials shall be reported within 24 hours of the discovery by the licensee or certificate holder to the Department and to local law enforcement authorities.
(Source: P.A. 96-1194, eff. 1-1-11.)

(225 ILCS 210/4003) (from Ch. 96 1/2, par. 1-4003)
Sec. 4003. Recordkeeping and inspection.
(a) All license and certificate holders shall maintain such records pertaining to the possession, use, purchase, transfer and storage of explosive materials as the Department may prescribe and shall furnish the Department or its authorized representatives such records or other relevant information legally requested by the Department or its representatives. In establishing record keeping requirements, the Department shall consider the requirements imposed by agencies of the federal government to avoid duplication or inconsistency. All records required by the Department related to the possession, use, purchase, transfer, or storage of explosive materials shall be maintained for a minimum of 3 years.
(b) (Blank).
(c) All license and certificate holders shall permit their facilities to be inspected at reasonable times and in a reasonable manner by representatives of the Department.
(Source: P.A. 96-1194, eff. 1-1-11.)



Article 5 - Administration

(225 ILCS 210/Art. 5 heading)

(225 ILCS 210/5001) (from Ch. 96 1/2, par. 1-5001)
Sec. 5001. Powers, duties, and functions of Department. In addition to the powers, duties, and functions vested in the Department by this Act, or by other laws of this State, the Department shall have the full powers and authority to carry out and administer this Act, including the following powers, duties, and functions:
(a) To adopt reasonable rules consistent with this

Act to carry out the purposes and enforce the provisions of this Act.

(b) To prescribe and furnish application forms,

licenses, certificates, and any other forms necessary under this Act.

(c) To prescribe examinations which reasonably test

the applicant's knowledge of the safe and proper use, storage, possession, handling, and transfer of explosive materials.

(d) To establish and enforce reasonable standards for

the use, storage, disposal, and transfer of explosive materials.

(e) To issue licenses and certificates to qualified

applicants who comply with the requirements of this Act and its rules.

(f) To suspend, revoke, or refuse to issue or renew

licenses or certificates, or take other disciplinary action, including the imposition of fines. All fines collected under this Act shall be deposited into the Explosives Regulatory Fund.

(g) To establish by rule the expiration and renewal

period for licenses and certificates issued under this Act, and to establish and collect license and certificate application fees, fees required by the Illinois State Police for criminal identification purposes, and such other fees as are authorized or necessary under this Act.

(h) To conduct and prescribe rules of procedure for

hearings under this Act.

(i) To appoint qualified inspectors to periodically

visit places where explosive materials may be stored or used, and to make such other inspections as are necessary to determine satisfactory compliance with this Act.

(j) To receive data and assistance from federal,

State, and local governmental agencies, and to obtain copies of identification and arrest data from all federal, State, and local law enforcement agencies for use in carrying out the purposes and functions of the Department and this Act.

(k) To receive and respond to inquiries from the

industry, public, and agencies or instrumentalities of the State, and to offer advice, make recommendations, and provide monitoring services pertinent to such inquiries regarding the safe and proper storage, handling, and use of explosive materials.

(l) To inform, advise, and assist the State's

Attorney of the county where any noncompliance with or violation of this Act occurs when the State's Attorney is seeking criminal charges against a person pursuant to Section 5010 or 5011 of this Act.

(m) To bring an action in the name of the Department,

through the Attorney General of the State of Illinois, whenever it appears to the Department that any person is engaged or is about to engage in any acts or practices that constitute or may constitute a violation of the provisions of this Act or its rules, for an order enjoining such violation or for an order enforcing compliance with this Act. Upon filing of a verified petition in such court, the court may issue a temporary restraining order without notice or bond and may preliminarily or permanently enjoin such violation. If it is established that such person has violated or is violating the injunction, the court may punish the offender for contempt of court. Proceedings under this paragraph are in addition to, and not in lieu of, all other remedies and penalties provided for by this Act.

The powers, duties, and functions vested in the Department under the provisions of this Act shall not be construed to affect in any manner the powers, duties, and functions vested in the Department under any other provision of law.
(Source: P.A. 96-1194, eff. 1-1-11; 97-333, eff. 8-12-11.)

(225 ILCS 210/5002)
Sec. 5002. (Repealed).
(Source: P.A. 88-599, eff. 9-1-94. Repealed by P.A. 96-1194, eff. 1-1-11.)

(225 ILCS 210/5003) (from Ch. 96 1/2, par. 1-5003)
Sec. 5003. Appeal to Department; Hearing; Notice.
(a) Whenever the Department intends to refuse to issue or renew or to suspend, revoke or take other disciplinary action with respect to a license or certificate, the Department shall give notice to the applicant or holder. Such notice shall be in writing, shall state specifically the grounds upon which the Department intends to take the indicated action and shall be served by delivery of the same personally to the applicant or holder, or by mailing the same by registered or certified mail to the applicant or holder's last known address. The aggrieved party may appeal to the Department for a hearing. The applicant or holder shall request such a hearing in writing within 30 days after notice is mailed. The provisions of Sections 5003 through 5005 shall not apply to decisions of the Department to deny a license or certificate based on an applicant's failure to satisfy any age or examination requirements.
(b) Upon the receipt of a request for a hearing, the Department shall order a hearing to be held. The hearing proceedings shall be commenced within 30 days after the receipt by the Department of the request for a hearing unless the hearing is continued for good cause at the request of any party. The Department shall, at least 10 days prior to the date set for the hearing, notify in writing the applicant for or holder of a license or certificate that a hearing will be held at the place and on the date designated in the notice to determine whether the applicant or holder is qualified to hold a license or certificate, and that the Department shall afford the applicant or holder an opportunity to be heard. Such written notice may be served by personal delivery to the applicant or holder, or by mailing the notice by registered or certified mail to the applicant or holder's last known address.
(c) At the time and place fixed in the notice, the Department shall proceed to hear the appeal, and all parties to the proceeding shall have the opportunity to present such statements, testimony, evidence and argument as may be relevant to the proceeding. Hearings shall be conducted by hearing officers appointed by the Department, and an authorized agent of the Department may administer oaths to witnesses at any hearing which the Department is authorized to conduct. The Department, if necessary, may continue such hearing from time to time. Hearing officers may authorize reasonable discovery by any party. The Illinois Code of Civil Procedure and Illinois Supreme Court rules shall not be applicable to hearing proceedings under this Section.
(d) Nothing in this Section shall be construed to limit the authority of the Department to deny, refuse to issue or renew, or suspend, revoke, or take other disciplinary action with respect to a license or certificate if the applicant or holder waives the right to a hearing by failing to request a hearing within the prescribed time after notice is mailed.
(Source: P.A. 96-1194, eff. 1-1-11.)

(225 ILCS 210/5004) (from Ch. 96 1/2, par. 1-5004)
Sec. 5004. Record of proceedings; transcript. The Department or aggrieved party may provide at its or his or her expense a certified shorthand reporter to take down the testimony and preserve a record of all proceedings at the hearing of any case involving denial or refusal to issue or renew a license or certificate, or the suspension or revocation or other discipline of a license or certificate. Copies of the transcript of such record may be purchased from the certified shorthand reporter who prepared the record.
(Source: P.A. 96-1194, eff. 1-1-11.)

(225 ILCS 210/5005) (from Ch. 96 1/2, par. 1-5005)
Sec. 5005. Findings of fact. The Department shall make findings of fact in such hearing, and shall render its decision within 30 days after termination of the hearing, unless additional time is required by the Department for a proper disposition of the matter. The Department shall serve a copy of its decision on the applicant or holder either personally or by certified or registered mail within 5 days of rendering the decision. Technical errors in the proceeding before the Department shall not be grounds for reversal of any administrative decision unless it appears to the court that such error materially affects the rights of any party and results in substantial injustice to such person.
(Source: P.A. 86-364.)

(225 ILCS 210/5006) (from Ch. 96 1/2, par. 1-5006)
Sec. 5006. Actions without notice of hearing. Notwithstanding any other provision of this Act, whenever the Department finds that a condition or practice exists which could reasonably be expected to cause death or serious physical harm or property damage, and if the Department incorporates a finding to that effect in an order, it may summarily suspend or revoke a license or certificate, or order such immediate action as may be necessary to abate the condition or practice. Whenever summary action is taken under this Section, the Department shall, simultaneously with such action, serve upon the holder a copy of its order which shall be effective immediately. Upon the request of the aggrieved party, the Department shall conduct a hearing regarding its order in accordance with the requirements of Sections 5003, 5004, and 5005 of this Act.
(Source: P.A. 96-1194, eff. 1-1-11.)

(225 ILCS 210/5007) (from Ch. 96 1/2, par. 1-5007)
Sec. 5007. Surrender; Seizure of license. Upon the suspension or revocation of any license or certificate, the holder shall immediately surrender the license or certificate to the Department. If the holder fails to do so, the Department has the right to seize the license or certificate through its agents or local law enforcement personnel. If summary action under Section 5006 of this Act is taken by the Department, the Department shall have the right to seize the license or certificate immediately upon issuance of its order.
(Source: P.A. 86-364.)

(225 ILCS 210/5008) (from Ch. 96 1/2, par. 1-5008)
Sec. 5008. Administrative Review Law. All final administrative decisions of the Department under this Act are subject to judicial review pursuant to the Administrative Review Law (735 ILCS 5/3-101 et seq.), as now or hereafter amended, and its rules. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure. Appeals from all orders and judgments entered by the court, in reviewing a final administrative decision of the Department, may be taken by any party to the action as in other civil cases. Pending final decision on such review, the acts, orders and rulings of the Department shall remain in full force and effect unless modified or suspended by order of court pending final judicial decision. The Department shall not be required to certify any record to the court or file any answer in court or otherwise appear in any court in a judicial review proceeding, unless there is filed in the court with the complaint a receipt from the Department acknowledging payment of the costs of furnishing and certifying the record, which costs shall be computed at the rate of 35 cents per page. Failure on the part of the plaintiff to file such receipt in court shall be grounds for dismissal of the action.
(Source: P.A. 96-1194, eff. 1-1-11.)

(225 ILCS 210/5010) (from Ch. 96 1/2, par. 1-5010)
Sec. 5010. Unlawful possession. Any person subject to this Act who possesses an explosive material without having obtained a valid license or certificate under this Act is guilty of a Class 3 felony unless otherwise exempted under Section 1005 or 2000 of this Act. Any person subject to this Act who transfers explosive material to a person who does not possess a valid license or certificate under this Act is guilty of a Class 3 felony unless otherwise exempted under Section 1005 or 2000 of this Act.
(Source: P.A. 96-1194, eff. 1-1-11.)

(225 ILCS 210/5011) (from Ch. 96 1/2, par. 1-5011)
Sec. 5011. Violation and penalty. Any license or certificate holder who fails to comply with or violates any applicable provision of this Act is guilty of a Class B misdemeanor. All law enforcement officers and personnel of the State of Illinois and the various units of local government are responsible for assisting with the enforcement of this Act.
(Source: P.A. 86-364.)

(225 ILCS 210/5012) (from Ch. 96 1/2, par. 1-5012)
Sec. 5012. Existing remedies unimpaired. No existing civil or criminal remedy for any wrongful action which is a violation of any code, or rule promulgated under this Act shall be excluded or impaired by this Act.
(Source: P.A. 86-364.)

(225 ILCS 210/5013) (from Ch. 96 1/2, par. 1-5013)
Sec. 5013. Variations.
(a) Emergency variations. The Department may approve variations from the requirements of this Act when it finds that an emergency exists and that the proposed variations from the specific requirements are necessary, will not hinder the effective administration of this Act, and will not be contrary to any provisions of any other applicable law.
(b) Other variations. The Director may authorize alternate construction for explosives storage magazines when it is shown that the alternate magazine construction is substantially equivalent to the standards of safety and security required under this Act or the Department's rules. Any person intending to use alternate magazine construction shall submit a letter application to the Director, specifically describing the proposed magazine. Explosive materials may not be stored in alternate magazines before the applicant has been notified that the application has been approved.
(Source: P.A. 86-364; 87-835.)

(225 ILCS 210/5014)
Sec. 5014. (Repealed).
(Source: P.A. 86-364. Repealed by P.A. 96-1194, eff. 1-1-11.)






225 ILCS 217/ - Fire Equipment Distributor and Employee Regulation Act of 2011.

(225 ILCS 217/1)
(Section scheduled to be repealed on January 1, 2023)
Sec. 1. Short title. This Act may be cited as the Fire Equipment Distributor and Employee Regulation Act of 2011.
(Source: P.A. 96-1499, eff. 1-18-11.)

(225 ILCS 217/5)
(Section scheduled to be repealed on January 1, 2023)
Sec. 5. Definitions. As used in this Act:
(a) "Employee" means a licensee or a person who is currently employed by a distributor licensed under this Act whose full or part-time duties include servicing, recharging, hydro-testing, installing, maintaining, or inspecting all types of fire extinguishing devices or systems, other than water sprinkler systems.
(b) "Board" means the Fire Equipment Distributor and Employee Advisory Board.
(c) "Person" means a natural person or any company, corporation, or other business entity.
(d) "Fire equipment distributor" means any person, company or corporation that services, recharges, hydro-tests, inspects, installs, maintains, alters, repairs, replaces, or services fire extinguishing devices or systems, other than water sprinkler systems, for customers, clients, or other third parties. "Fire equipment distributor" does not include a person, company, or corporation employing 2,000 or more employees within the State of Illinois that engages in these activities incidental to its own business.
(e) "Public member" means a person who is not a licensee or a relative of a licensee, or who is not an employer or employee of a licensee. The term "relative" shall be determined by rules of the State Fire Marshal.
(f) "Residency" means an actual domicile in Illinois for a period of not less than one year.
(g) "Inspection" means a determination that a fire extinguisher is available in its designated place and has not been actuated or tampered with. "Inspection" does not include the inspection that may be performed by the building owner, tenant, or insurance representative.
(h) "Maintenance" means a determination that an extinguisher will operate effectively and safely. It includes a thorough examination and any necessary repair or replacement. It also includes checking the date of manufacture or last hydrostatic test to see if internal inspection of the cylinder or hydrostatic testing is necessary, and checking for cuts, bulges, dents, abrasions, corrosion, condition of paint, shell hanger attachment, maintenance of nameplate, weight of contents, pressure gauge, valve, removal of pull pin, discharge nozzle, hose assembly, and operating instructions.
(i) "NAFED" means the National Association of Fire Equipment Distributors located in Chicago, Illinois.
(j) "ICC" means the International Code Council.
(Source: P.A. 96-1499, eff. 1-18-11; 97-979, eff. 8-17-12.)

(225 ILCS 217/10)
(Section scheduled to be repealed on January 1, 2023)
Sec. 10. License requirement; injunction; cease and desist order.
(a) No person shall act as a fire equipment distributor or employee, or advertise or assume to act as such, or use any title implying that such person is engaged in such practice or occupation unless licensed by the State Fire Marshal.
No firm, association, or corporation shall act as an agency licensed under this Act, or advertise or assume to act as such, or use any title implying that the firm, association, or corporation is engaged in such practice, unless licensed by the State Fire Marshal.
(b) The State Fire Marshal, in the name of the People and through the Attorney General, the State's Attorney of any county, any interested resident of the State, or any interested legal entity within the State, may petition the court with appropriate jurisdiction for an order seeking injunctive relief to enjoin from practicing a licensed activity in violation of this Act any person, firm, association, or corporation who has not been issued a license, or whose license has been suspended, revoked, or not renewed. If any person, firm, association, or corporation holds itself out as being a licensee under this Act and is not licensed to do so, then any licensee, interested party, or any person injured thereby may petition for relief as provided in this Section. Upon the filing of a verified complaint, a copy shall be served upon the defendant and the proceedings shall thereafter be conducted as in other civil cases. The court with appropriate jurisdiction may issue a temporary restraining order without notice or bond. If it is established that the defendant has been or is practicing in violation of this Act, the court may enter a judgment permanently enjoining the defendant from such further activity. In case of violation of any injunctive order or judgment entered under the provisions of this Section, the court may summarily try and punish the offender for contempt of court. Such injunctive proceeding shall be in addition to all penalties and other remedies in this Act.
(c) Whenever, in the opinion of the State Fire Marshal, a person, firm, association, or corporation violates any provision of this Act, the State Fire Marshal may issue an order to show cause why an order to cease and desist should not be entered against that person, firm, association, or corporation. The order shall clearly set forth the grounds relied upon by the State Fire Marshal and shall allow the person, firm, association, or corporation at least 7 days after the date of the order to file an answer satisfactory to the State Fire Marshal. A failure to answer an order to show cause to the satisfaction of the State Fire Marshal shall result in the issuance of an order to cease and desist.
(d) The State Fire Marshal may refuse to issue a license to, or may suspend the license of, any person who fails to file a return, to pay the tax, penalty, or interest shown in a filed return, or to pay any final assessment of tax, penalty, or interest, as required by any tax Act administered by the Illinois Department of Revenue, until such time as the requirements of any such tax Act are satisfied.
(Source: P.A. 96-1499, eff. 1-18-11; 97-979, eff. 8-17-12.)

(225 ILCS 217/15)
(Section scheduled to be repealed on January 1, 2023)
Sec. 15. Exemptions.
(a) This Act shall not apply to an officer or employee of this State or the fire department or fire protection district of any political subdivision of this State while such officer or employee is engaged in the performance of his or her official duties within the course and scope of his or her employment with this State, or any political subdivision. However, any such person who offers his or her services as a private fire equipment distributor or employee, or any title where similar services are performed for compensation, fee, or other valuable consideration, whether received directly or indirectly, shall be subject to this Act and its licensing requirements.
(b) Any person who engages in hydrostatic testing of fire equipment but does not service, recharge, install, maintain, or inspect such equipment shall not be required to be licensed under this Act.
(Source: P.A. 96-1499, eff. 1-18-11.)

(225 ILCS 217/20)
(Section scheduled to be repealed on January 1, 2023)
Sec. 20. Deposit of fees. All fees collected under this Act shall be deposited into the Fire Prevention Fund.
(Source: P.A. 96-1499, eff. 1-18-11.)

(225 ILCS 217/25)
Sec. 25. (Repealed).
(Source: P.A. 96-1499, eff. 1-18-11. Repealed by P.A. 97-979, eff. 8-17-12.)

(225 ILCS 217/30)
(Section scheduled to be repealed on January 1, 2023)
Sec. 30. Rules; report.
(a) The State Fire Marshal shall adopt rules consistent with the provisions of this Act for the administration and enforcement thereof, and may prescribe forms that shall be issued in connection therewith. The rules shall include standards and criteria for registration, professional conduct, and discipline.
(b) (Blank).
(c) (Blank).
(d) In the adopting of rules relating to fire equipment distributors and employees, the State Fire Marshal shall be guided by the national fire safety standards and codes and fire equipment and facility standards and code, including, but not limited to, those adopted by the National Fire Protection Association and the National Association of Fire Equipment Distributors.
(e) In the adopting of rules relating to the maintenance and operation of hydrostatic testing equipment and tools for all fire equipment distributors and employees, the State Fire Marshal shall be guided by the requirements of the United States Department of Transportation as set forth in Section 173.34(e)(1) of Title 49 of Code of Federal Regulations.
(f) The State Fire Marshal shall by rule establish procedures for an applicant for any class fire equipment employee license to work for a licensed fire equipment distributor for training.
(g) The rules adopted by the Office of the State Fire Marshal under the Fire Equipment Distributor and Employee Regulation Act of 2000 shall remain in effect until such time as the Office of the State Fire Marshal adopts rules under this Act.
(h) (Blank).
(Source: P.A. 96-1499, eff. 1-18-11; 97-979, eff. 8-17-12.)

(225 ILCS 217/35)
(Section scheduled to be repealed on January 1, 2023)
Sec. 35. Personnel. The State Fire Marshal may employ, in conformity with the Personnel Code, such professional, technical, investigative, or clerical help, on either a full or part-time basis, as may be necessary for the enforcement of this Act.
An investigator may not hold an active license issued under this Act or have any fiduciary interest in any business licensed under this Act. This prohibition does not, however, prohibit an investigator from holding stock in a publicly-traded business licensed or regulated under this Act, provided that the investigator does not hold more than 5% of the stock in the business.
(Source: P.A. 96-1499, eff. 1-18-11; 97-979, eff. 8-17-12.)

(225 ILCS 217/40)
(Section scheduled to be repealed on January 1, 2023)
Sec. 40. Qualifications for licensure; fees.
(a) No person shall engage in practice as a fire equipment distributor or fire equipment employee without first applying for and obtaining a license for that purpose from the Office of the State Fire Marshal.
(b) To qualify for a Class A Fire Equipment Distributor License to service, recharge, hydro-test, install, maintain, or inspect all types of fire extinguishers, an applicant must provide all of the following:
(1) An annual license fee of $100.
(2) Evidence of registration as an Illinois

corporation or evidence of compliance with the Assumed Business Name Act.

(3) Evidence of financial responsibility in a minimum

amount of $300,000 through liability insurance, self-insurance, group insurance, group self-insurance, or risk retention groups.

(c) To qualify for a Class B Fire Equipment Distributor License to service, recharge, hydro-test, install, maintain, or inspect all types of pre-engineered fire extinguishing systems, an applicant must provide all of the following:
(1) An annual license fee of $200.
(2) Evidence of registration as an Illinois

corporation or evidence of compliance with the Assumed Business Name Act.

(3) Evidence of financial responsibility in a minimum

amount of $300,000 through liability insurance, self-insurance, group insurance, group self-insurance, or risk retention groups.

(4) Evidence of owning, leasing, renting, or having

access to proper testing equipment that is in compliance with the national standards adopted by the State Fire Marshal for the maintenance and operation of testing tools for use with all Class B fire equipment.

(d) To qualify for a Class C Fire Equipment Distributor License to service, repair, hydro-test, inspect, and engineer all types of engineered fire suppression systems, an applicant must provide all of the following:
(1) An annual license fee of $300.
(2) Evidence of registration as an Illinois

corporation or evidence of compliance with the Assumed Business Name Act.

(3) Evidence of financial responsibility in a minimum

amount of $300,000 through liability insurance, self-insurance, group insurance, group self-insurance, or risk retention groups.

(4) Evidence of owning, leasing, renting, or having

access to proper testing equipment that is in compliance with the national standards adopted by the State Fire Marshal for the maintenance and operation of testing tools for use with all Class C fire equipment.

(e) To qualify for a Class 1 Fire Equipment Employee License to service, recharge, hydro-test, install, maintain, or inspect all types of fire extinguishers, an applicant must complete all of the following:
(1) Pass the ICC/NAFED examination administered by

the ICC as a technician certified to service a Portable Fire Extinguisher.

(2) Pay an annual license fee of $20.
(3) Provide 2 copies of a current photograph at least

1" x 1" in size. An applicant who is 21 years of age or older seeking a religious exemption to this photograph requirement shall furnish with his or her application an approved copy of United States Department of the Treasury Internal Revenue Service Form 4029. Regardless of age, an applicant seeking a religious exemption to this photograph requirement shall submit fingerprints in a form and manner prescribed by the State Fire Marshal with his or her application in lieu of a photograph.

(f) To qualify for a Class 2I Fire Equipment Employee License to service, recharge, hydro-test, install, maintain, or inspect all types of pre-engineered industrial fire extinguishing systems, an applicant must complete all of the following:
(1) Pass the ICC/NAFED examination administered by

the ICC as a technician certified to service Pre-Engineered Industrial Fire Suppression Systems.

(2) Pay an annual license fee of $20.
(3) Provide 2 copies of a current photograph at least

1" x 1" in size. An applicant who is 21 years of age or older seeking a religious exemption to this photograph requirement shall furnish with his or her application an approved copy of United States Department of the Treasury Internal Revenue Service Form 4029. Regardless of age, an applicant seeking a religious exemption to this photograph requirement shall submit fingerprints in a form and manner prescribed by the State Fire Marshal with his or her application in lieu of a photograph.

(f-5) To qualify for a Class 2K Fire Equipment Employee License to service, recharge, hydro-test, install, maintain, or inspect all types of pre-engineered kitchen fire extinguishing systems, an applicant must complete all of the following:
(1) Pass the ICC/NAFED examination administered by

the ICC as a technician certified to service Pre-Engineered Kitchen Fire Extinguishing Systems.

(2) Pay an annual fee of $20.
(3) Provide 2 copies of a current photograph at least

1" x 1" in size. An applicant who is 21 years of age or older seeking a religious exemption to this photograph requirement shall furnish with his or her application an approved copy of United States Department of the Treasury Internal Revenue Service Form 4029. Regardless of age, an applicant seeking a religious exemption to this photograph requirement shall submit fingerprints in a form and manner prescribed by the State Fire Marshal with his or her application in lieu of a photograph.

(g) To qualify for a Class 3 Fire Equipment Employee License to service, recharge, hydro-test, maintain, inspect, or engineer all types of engineered fire extinguishing systems, an applicant must complete all of the following:
(1) Pass the examination.
(2) Pay an annual license fee of $20.
(3) Provide a current photograph at least 1" x 1" in

size. An applicant who is 21 years of age or older seeking a religious exemption to this photograph requirement shall furnish with his or her application an approved copy of United States Department of the Treasury Internal Revenue Service Form 4029. Regardless of age, an applicant seeking a religious exemption to this photograph requirement shall submit fingerprints in a form and manner prescribed by the State Fire Marshal with his or her application in lieu of a photograph.

(h) All licenses issued under this Act shall remain in effect unless the licensee is otherwise notified by the Office of the State Fire Marshal.
(Source: P.A. 97-979, eff. 8-17-12; 98-848, eff. 1-1-15.)

(225 ILCS 217/45)
(Section scheduled to be repealed on January 1, 2023)
Sec. 45. Applications. Each application for a license to practice under this Act shall be in writing and signed by the applicant on forms provided by the State Fire Marshal.
(Source: P.A. 96-1499, eff. 1-18-11.)

(225 ILCS 217/50)
Sec. 50. (Repealed).
(Source: P.A. 96-1499, eff. 1-18-11. Repealed by P.A. 97-979, eff. 8-17-12.)

(225 ILCS 217/55)
Sec. 55. (Repealed).
(Source: P.A. 96-1499, eff. 1-18-11. Repealed by P.A. 97-979, eff. 8-17-12.)

(225 ILCS 217/60)
(Section scheduled to be repealed on January 1, 2023)
Sec. 60. Issuance of license; renewal.
(a) The State Fire Marshal shall, upon the applicant's satisfactory completion of the requirements authorized under this Act and upon receipt of the requisite fees, issue the appropriate license and wallet card showing the name and business location of the licensee, the dates of issuance and expiration, and shall contain a photograph of the licensee provided to the State Fire Marshal. An applicant who is 21 years of age or older seeking a religious exemption to the photograph required by this subsection shall furnish with his or her application an approved copy of United States Department of the Treasury Internal Revenue Service Form 4029. Regardless of age, an applicant seeking a religious exemption to this photograph requirement shall submit fingerprints in a form and manner prescribed by the State Fire Marshal with his or her application in lieu of a photograph.
(b) Any license valid on December 31, 2010 under the Fire Equipment Distributor and Employee Regulation Act of 2000 shall be a valid license under this Act and expires when the valid license issued under the Fire Equipment Distributor and Employee Regulation Act of 2000 was scheduled to expire.
(c) Each licensee may apply for renewal of his license upon payment of fees, as set forth in this Act. The expiration date and renewal period for each license issued under this Act shall be set by rule. Failure to renew within 60 days of the expiration date shall lapse the license. A lapsed license may not be reinstated until a written application is filed, the renewal fee is paid, and a $50 reinstatement fee is paid. Renewal and reinstatement fees shall be waived for persons who did not renew while on active duty in the military and who file for renewal or restoration within one year after discharge from such service. A lapsed license may not be reinstated after 5 years have elapsed, except upon passing an examination to determine fitness to have the license restored and by paying the required fees.
(d) As a condition of renewal of a license, the State Fire Marshal may require the licensee to report information pertaining to his practice which the State Fire Marshal determines to be in the interest of public safety.
(e) All fees paid under this Act are non-refundable.
(Source: P.A. 98-848, eff. 1-1-15.)

(225 ILCS 217/65)
(Section scheduled to be repealed on January 1, 2023)
Sec. 65. Returned checks. Any person who on 2 occasions issues or delivers a check or other order to the State Fire Marshal that is not honored by the financial institution upon which it is drawn because of insufficient funds on account shall pay to the State Fire Marshal, in addition to the amount owing upon the check or other order, a fee of $50. The State Fire Marshal shall notify the licensee whose license has lapsed, within 30 days after the discovery by the State Fire Marshal that the licensee is practicing without a current license, that the individual, person, or distributor is acting as a fire equipment distributor or employee, as the case may be, without a license, and the amount due to the State Fire Marshal, which shall include the lapsed renewal fee and all other fees required by this Section. If after the expiration of 30 days from the date of such notification, the licensee whose license has lapsed seeks a current license, he shall thereafter apply to the State Fire Marshal for reinstatement of the license and pay all fees due to the State Fire Marshal. The State Fire Marshal may establish a fee for the processing of an application for reinstatement of a license that allows the State Fire Marshal to pay all costs and expenses incident to the processing of this application. The State Fire Marshal may waive the fees due under this Section in individual cases where he finds that the fees would be unreasonable or unnecessarily burdensome.
(Source: P.A. 96-1499, eff. 1-18-11.)

(225 ILCS 217/70)
(Section scheduled to be repealed on January 1, 2023)
Sec. 70. Change of address; display of license; duplicate license or certificate.
(a) A licensee shall report a change in home or office address within 10 days of when it occurs.
(b) Each licensee shall prominently display his or her license to practice at each place from which the practice is being performed. If more than one location is used, branch office certificates shall be issued upon payment of the fees to be established by the State Fire Marshal. Each fire equipment employee shall carry on his or her person a wallet card issued by the State Fire Marshal.
(c) If a license or certificate is lost, a duplicate shall be issued upon payment of the required fee to be established by the State Fire Marshal. If a licensee wishes to change his or her name, the State Fire Marshal shall issue a license in the new name upon satisfactory proof that such change was done in accordance with law and upon payment of the required fee.
(d) Each licensee shall permit his or her facilities to be inspected by representatives of the State Fire Marshal.
(Source: P.A. 96-1499, eff. 1-18-11.)

(225 ILCS 217/75)
(Section scheduled to be repealed on January 1, 2023)
Sec. 75. Grounds for disciplinary sanctions. Licensees subject to this Act shall conduct their practice in accordance with this Act and with any rules adopted under this Act. The State Fire Marshal may refuse to issue or renew any license and it may suspend or revoke any license or may place on probation, censure, reprimand, or take other disciplinary action deemed appropriate by the State Fire Marshal and enumerated in this Act, including the imposition of fines not to exceed $5,000 for each violation, with regard to any license issued under this Act for any one or more of the reasons enumerated in this Section. Any civil penalty assessed by the State Fire Marshal pursuant to this Act shall be paid within 60 days after the effective date of the order imposing the civil penalty. The order shall constitute a judgment and may be filed and executed in the same manner as any judgment from any court of record.
Grounds for discipline under this Act are:
(1) fraud or material deception in obtaining or

renewing of a license;

(2) professional incompetence as manifested by poor

standards of service;

(3) engaging in dishonorable, unethical, or

unprofessional conduct of a character likely to deceive, defraud, or harm the public in the course of professional services or activities;

(4) conviction of any crime by a licensee that has a

substantial relationship to his or her practice or an essential element of which is misstatement, fraud, or dishonesty, or conviction in this or another state of any crime that is a felony under the laws of Illinois or conviction of a felony in a federal court, unless the person demonstrates that he or she has been sufficiently rehabilitated to warrant the public trust;

(5) performing any services in a grossly negligent

manner or permitting any of his or her licensed employees to perform services in a grossly negligent manner, regardless of whether actual damage or damages to the public is established;

(6) habitual drunkenness or habitual addiction to the

use of morphine, cocaine, controlled substances, or other habit-forming drugs;

(7) directly or indirectly willfully receiving

compensation for any professional services not actually rendered;

(8) having disciplinary action taken against his or

her license in another state;

(9) making differential treatment against any person

to his or her detriment because of race, color, creed, sex, religion, or national origin;

(10) engaging in unprofessional conduct;
(11) engaging in false or misleading advertising;
(12) contracting or assisting unlicensed persons to

perform services for which a license is required under this Act;

(13) permitting the use of his or her license to

enable any unlicensed person or agency to operate as a licensee;

(14) performing and charging for services without

having authorization to do so from the member of the public being served;

(15) failure to comply with any provision of this Act

or the rules adopted under this Act;

(16) conducting business regulated by this Act

without a currently valid license.

(Source: P.A. 96-1499, eff. 1-18-11; 97-979, eff. 8-17-12.)

(225 ILCS 217/80)
(Section scheduled to be repealed on January 1, 2023)
Sec. 80. Complaints. All complaints concerning violations regarding licensees or unlicensed activity shall be received and logged by the State Fire Marshal and reported to the Board.
(Source: P.A. 96-1499, eff. 1-18-11.)

(225 ILCS 217/82)
(Section scheduled to be repealed on January 1, 2023)
Sec. 82. Investigations. The State Fire Marshal may investigate the actions of any applicant or any person, firm, association, or corporation holding or claiming to hold a license under this Act. Before revoking, suspending, reprimanding, or taking any other disciplinary action permitted under this Act, the State Fire Marshal may issue a citation, refer the matter for prosecution, or institute formal charges as provided for in this Act.
(Source: P.A. 97-979, eff. 8-17-12.)

(225 ILCS 217/83)
(Section scheduled to be repealed on January 1, 2023)
Sec. 83. Citations.
(a) The State Fire Marshal may adopt rules to permit the issuance of citations for certain violations of this Act or the rules adopted under this Act. The citation shall be issued to the licensee and shall contain the licensee's name and address, the licensee's license number, a brief factual statement, the Sections of the law or rules allegedly violated, and the penalty imposed. The citation must clearly state that the licensee may choose, in lieu of accepting the citation, to request a hearing on the date and at the place specified on the citation. The citation shall not provide a hearing date less than 30 days after the citation's issuance date. Any dispute filed by the licensee with the State Fire Marshal shall comply with the requirements for a written answer set forth in subsection (a) of Section 85 of this Act. If the licensee does not dispute the citation with the State Fire Marshal within 20 days after the citation is served, then the citation shall become a final order and shall constitute discipline. The penalty shall be a fine or other conditions as established by rule.
(b) The State Fire Marshal shall adopt rules designating violations for which a citation may be issued. Such rules shall identify citation violations for those violations for which there is, in the determination of the State Fire Marshal or his or her designee, no substantial threat to the public health, safety, or welfare. Citations shall not be utilized if, in the determination of the State Fire Marshal or his or her designee, significant consumer harm resulted from the violation.
(c) A citation must be issued within 6 months after the State Fire Marshal became first aware of the facts forming the basis for the citation.
(d) Service of a citation may be made by personal service or certified mail to the licensee at the licensee's address of record.
(Source: P.A. 97-979, eff. 8-17-12.)

(225 ILCS 217/85)
(Section scheduled to be repealed on January 1, 2023)
Sec. 85. Formal charges.
(a) Before revoking, suspending, annulling, withdrawing, amending materially, or refusing to renew any valid license, the State Fire Marshal shall file formal charges against the licensee. The formal charges shall, at a minimum, inform the licensee of the facts that make up the basis of the charge and that are specific enough to enable the licensee to defend himself.
(b) Each licensee whose conduct is the subject of a formal charge that seeks to impose disciplinary action against the licensee shall be served notice of said formal charge at least 30 days before the date of the hearing, which shall be presided over by a hearing officer authorized by the State Fire Marshal. Service shall be considered to have been given if the notice was personally received by the licensee or if the notice was sent by certified mail, return receipt requested to the licensee at the licensee's last known address, as listed with the State Fire Marshal.
(c) The notice of formal charges shall consist at a minimum of the following information:
(1) the time, place, and date of the hearing;
(2) that the licensee shall appear personally at the

hearing and may be represented by counsel;

(3) that the licensee shall have the right to produce

witnesses and evidence in his behalf and shall have the right to cross-examine witnesses and refute evidence produced against him or her;

(4) that the hearing could result in disciplinary

action being taken against his or her license;

(5) that rules for the conduct of these hearings

exist and it may be in the licensee's best interest to obtain a copy;

(6) that a hearing officer authorized by the State

Fire Marshal shall preside at the hearing and following the conclusion of said hearing shall make findings of fact, conclusions of law, and recommendations, separately stated, to the State Fire Marshal as to what disciplinary action, if any, should be imposed on the licensee;

(7) that the State Fire Marshal may continue such

hearing;

(8) that the licensee shall file a written answer to

the charges with the State Fire Marshal under oath within 20 days after service of the notice; and

(9) that if the accused fails to answer, a default

judgment shall be taken against him, her, or it, or that his, her, or its license may be suspended, revoked, placed on probationary status, or subject to other disciplinary action as the State Fire Marshal deems proper, without a hearing, if the act or acts charged constitute sufficient grounds for such action under this Act.

(d) The hearing officer authorized by the State Fire Marshal shall hear evidence produced in support of the formal charges and contrary evidence produced by the licensee, if any. At the conclusion of the hearing, the hearing officer shall make findings of fact, conclusions of law, and recommendations, separately stated, and submit them to the State Fire Marshal and to all parties to the proceeding. Submission to the licensee shall be considered as having been made if done in a similar fashion as service of the notice of formal charges. Within 20 days after such service, any party to the proceeding may present to the State Fire Marshal a motion, in writing, for a rehearing which written motion shall specify the particular grounds therefor.
(e) The State Fire Marshal, following the time allowed for filing a motion for rehearing, shall review the hearing officer's findings of fact, conclusions of law, and recommendations, and any motions filed subsequent thereto. After review of such information the State Fire Marshal may hear oral arguments and thereafter shall issue an order. The report of findings of fact, conclusions of law, and recommendations of the hearing officer shall be the basis for the State Fire Marshal's order. If the State Fire Marshal finds that substantial justice was not done, he or she may issue an order in contravention of the findings of fact, conclusions of law, and recommendations of the hearing officer. The finding is not admissible in evidence against the person in criminal prosecution brought for the violation of this Act, but the hearing and findings are not a bar to a criminal prosecution brought for the violation of this Act.
(f) All proceedings under this Section are matters of public record and shall be preserved.
(Source: P.A. 96-1499, eff. 1-18-11; 97-979, eff. 8-17-12.)

(225 ILCS 217/90)
(Section scheduled to be repealed on January 1, 2023)
Sec. 90. Disciplinary sanctions; hearings.
(a) The State Fire Marshal shall impose any of the following sanctions, singly or in combination, when he or she finds that a licensee is guilty of any offense described in Section 75:
(1) revocation;
(2) suspension for any period of time;
(3) reprimand or censure;
(4) placement on probationary status and the

requirement of the submission of any of the following:

(i) report regularly to the Board or State Fire

Marshal upon matters that are the basis of the probation;

(ii) continuation or renewal of professional

education until a satisfactory degree of skill has been attained in those areas that are the basis of the probation; or

(iii) such other reasonable requirements or

restrictions as are proper;

(5) refusal to issue, renew, or restore;
(6) revocation of probation that has been granted and

imposition of any other discipline in this subsection (a) when the requirements of probation have not been fulfilled or have been violated; or

(7) imposition of a fine not to exceed $5,000 for

each violation of this Act or the rules adopted under this Act.

(b) The State Fire Marshal may summarily suspend a license under this Act, without a hearing, simultaneously with the filing of a formal complaint and notice for a hearing provided under this Section if the State Fire Marshal finds that the continued operations of the individual would constitute an immediate danger to the public. In the event the State Fire Marshal suspends a license under this subsection, a hearing by the hearing officer designated by the State Fire Marshal shall begin within 20 days after such suspension begins, unless continued at the request of the licensee.
(c) Disposition may be made of any formal complaint by consent order between the State Fire Marshal and the licensee.
(d) The State Fire Marshal shall reinstate any license to good standing under this Act, upon recommendation to the State Fire Marshal, after a hearing before the hearing officer authorized by the State Fire Marshal. The State Fire Marshal shall be satisfied that the applicant's renewed practice is not contrary to the public interest.
(e) The State Fire Marshal may order a licensee to submit to a reasonable physical examination if his or her physical capacity to practice safely is at issue in a disciplinary proceeding. Failure to comply with a State Fire Marshal order to submit to a physical examination shall render a licensee liable to the summary suspension procedures described in this Section.
(f) The State Fire Marshal may conduct hearings and issue cease and desist orders to persons who engage in activities prohibited by this Act without having a valid license, certificate, or registration. Any person in violation of a cease and desist order entered by the State Fire Marshal shall be subject to all of the remedies provided by law, and in addition, shall be subject to a civil penalty payable to the party injured by the violation.
(g) The State Fire Marshal shall seek to achieve consistency in the application of the foregoing sanctions and consent orders and significant departure from prior decisions involving similar conduct shall be explained in the State Fire Marshal's orders.
(Source: P.A. 96-1499, eff. 1-18-11; 97-979, eff. 8-17-12.)

(225 ILCS 217/95)
(Section scheduled to be repealed on January 1, 2023)
Sec. 95. Witnesses; record of proceedings.
(a) The State Fire Marshal has the power to subpoena and bring before it any person in this State and to take testimony either orally or by deposition, or both, with the same fees and mileage and in the same manner as is prescribed by law for judicial proceedings in civil cases. The State Fire Marshal and the hearing officer approved by the State Fire Marshal have the power to administer oaths at any hearing that the State Fire Marshal is authorized to conduct.
(b) Any circuit court, upon the application of the licensee or the State Fire Marshal, may order the attendance of witnesses and the production of relevant books and papers in any hearing under this Act. The court may compel obedience to its order by proceedings for contempt.
(c) The State Fire Marshal, at its expense, shall provide a stenographer or a mechanical recording device to record the testimony and preserve a record of all proceedings at the hearing of any case wherein a license may be revoked, suspended, or placed on probationary status or other disciplinary action taken with regard to the license. The notice of hearing, complaint, and all other documents in the nature of pleadings and written motions filed in the proceedings, the transcript of testimony, the report of the hearing officer, and the orders of the State Fire Marshal constitute the record of such proceedings. The State Fire Marshal shall furnish a transcript of the record to any interested person upon payment of the costs of copying and transmitting the record.
(Source: P.A. 96-1499, eff. 1-18-11.)

(225 ILCS 217/100)
(Section scheduled to be repealed on January 1, 2023)
Sec. 100. Judicial review. All final administrative decisions of the State Fire Marshal are subject to judicial review under the provisions of the Administrative Review Law and the rules adopted under this Act. Such proceedings for judicial review shall be commenced in the circuit court of the county in which the party applying for review resides. If the party applying for review is not a resident of Illinois, the venue shall be in Sangamon County. The State Fire Marshal shall not be required to certify any record to the court or file any answer in court or otherwise appear in any court in a judicial review proceeding, unless there is filed in the court with the complaint a receipt from the State Fire Marshal acknowledging payment of the costs of furnishing and certifying the record which costs shall be computed at the cost of preparing such record. Exhibits shall be certified without cost. Failure on the part of the licensee to file the receipt in court shall be grounds for dismissal of the action. During all judicial proceedings incident to the disciplinary action, the sanctions imposed upon the accused by the State Fire Marshal shall remain in effect, unless the court feels justice requires a stay of the Order.
(Source: P.A. 96-1499, eff. 1-18-11.)

(225 ILCS 217/105)
(Section scheduled to be repealed on January 1, 2023)
Sec. 105. Order; prima facie proof. An order of revocation, suspension, placing the license on probationary status or other formal disciplinary action as the State Fire Marshal may deem proper, or a certified copy thereof, over the seal of the State Fire Marshal and purporting to be signed by the State Fire Marshal, is prima facie proof that:
(1) the signature is that of the State Fire Marshal;
(2) the State Fire Marshal is qualified to act; and
(3) the hearing officer is qualified to act on behalf

of the State Fire Marshal.

Such proof may be rebutted.
(Source: P.A. 96-1499, eff. 1-18-11.)

(225 ILCS 217/110)
(Section scheduled to be repealed on January 1, 2023)
Sec. 110. Surrender of license. Upon the suspension or revocation of a license issued under this Act, a licensee shall surrender the license to the State Fire Marshal and, upon failure to do so, the State Fire Marshal shall seize the same.
(Source: P.A. 96-1499, eff. 1-18-11.)

(225 ILCS 217/115)
(Section scheduled to be repealed on January 1, 2023)
Sec. 115. Publication of records. The State Fire Marshal shall, upon request, publish a list of the names and addresses of all licensees under the provisions of this Act. The State Fire Marshal shall publish a list of all persons whose licenses have been disciplined within one year, and a quarterly list of each individual who was denied employment status because of a criminal history, together with such other information as it may deem of interest to the public.
(Source: P.A. 96-1499, eff. 1-18-11.)

(225 ILCS 217/120)
(Section scheduled to be repealed on January 1, 2023)
Sec. 120. Criminal penalties.
(a) Any person who violates any of the following provisions shall be guilty of a Class A misdemeanor for the first offense:
(1) the practice of or attempted practice as a fire

equipment distributor or employee without a license;

(2) the obtaining of or the attempting to obtain a

license, practice, or business or any other thing of value by fraudulent representation;

(3) permitting, directing, or authorizing any person

in one's employ or under one's direction or supervision to work or serve as a licensee if that individual does not possess an appropriate valid license.

(b) Whenever any person is punished as a repeat offender under this Section, the State Fire Marshal may proceed to obtain a permanent injunction against the person under Section 10.
(c) If any person in making an oath or affidavit required by this Act swears falsely, that person is guilty of perjury and upon conviction thereof, may be punished accordingly.
(d) A person who violates any Section of this Act other than this Section shall be guilty of a Class A misdemeanor for the first offense.
A second or subsequent offense in violation of any Section of this Act, including this Section, is a Class 4 felony.
(Source: P.A. 96-1499, eff. 1-18-11.)

(225 ILCS 217/900)
(Section scheduled to be repealed on January 1, 2023)
Sec. 900. (Amendatory provisions; text omitted).
(Source: P.A. 96-1499, eff. 1-18-11; text omitted.)

(225 ILCS 217/999)
(Section scheduled to be repealed on January 1, 2023)
Sec. 999. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 96-1499, eff. 1-18-11.)



225 ILCS 225/ - Private Sewage Disposal Licensing Act.

(225 ILCS 225/1) (from Ch. 111 1/2, par. 116.301)
Sec. 1. This Act shall be known and may be cited as the "Private Sewage Disposal Licensing Act".
(Source: P.A. 78-812.)

(225 ILCS 225/2) (from Ch. 111 1/2, par. 116.302)
Sec. 2.
It is hereby declared that there exists, and may in the future exist, within the State of Illinois, private sewage disposal systems which are designed, constructed, operated, maintained or serviced or which may be designed, constructed, operated, maintained, or serviced in such a manner as to cause spread of infectious or contagious disease and such conditions adversely affect the public health, safety and general welfare of persons. Therefore, the purpose of this Act is to protect, promote and preserve the public health, safety and general welfare by providing for the licensing of private sewage disposal contractors and the establishment and enforcement of a minimum code of standards for design, construction, materials, operation and maintenance of private sewage disposal systems, for the transportation and disposal of wastes therefrom, and for private sewage disposal servicing equipment.
(Source: P.A. 78-812.)

(225 ILCS 225/3) (from Ch. 111 1/2, par. 116.303)
Sec. 3. As used in this Act, unless the context otherwise requires:
(1) "Domestic Sewage" means waste water derived principally from dwellings, business or office buildings, institutions, food service establishments, and similar facilities.
(2) "Director" means Director of the Illinois Department of Public Health.
(3) "Department" means the Illinois Department of Public Health.
(4) "Human Wastes" means undigested food and by-products of metabolism which are passed out of the human body.
(5) "Person" means any individual, group of individuals, association, trust, partnership, corporation, person doing business under an assumed name, the State of Illinois or any Department thereof, or any other entity.
(6) "Population Equivalent" means an average waste loading equivalent to that produced by one person which is defined as 100 gallons per day.
(7) "Private Sewage Disposal System" means any sewage handling or treatment facility receiving domestic sewage from less than 15 people or population equivalent and having a ground surface discharge or any sewage handling or treatment facility receiving domestic sewage and having no ground surface discharge.
(8) "Private Sewage Disposal System Installation Contractor" means any person constructing, installing, repairing, modifying, or maintaining private sewage disposal systems.
(9) "Property Owner" means the person in whose name legal title to the real estate is recorded.
(10) "Waste" means either human waste or domestic sewage or both.
(11) "Private Sewage Disposal System Pumping Contractor" means any person who cleans or pumps waste from a private sewage disposal system or hauls or disposes of wastes removed therefrom.
(12) "Alternative private sewage disposal system" means any system designed to address a unique circumstance where the prescriptive requirements of the private sewage disposal code does not apply, where the final treatment and discharge is free flowing through native soil, and where (i) the projected wastewater is likely to be atypical of residential or domestic wastewater in that flow may exceed 1500 gallons per day; (ii) the 5-day biochemical oxygen demand of the wastewater may exceed 300 milligrams per liter; (iii) any portion of the system is to be shared by 2 or more owners; or (iv) any portion of the treated wastewater is proposed for recycling or reuse.
(13) "NPDES" means the National Pollutant Discharge Elimination System.
(14) "Surface Discharging Private Sewage Disposal System" means a sewage disposal system that discharges into the waters of the United States, as that term is used in the Federal Water Pollution Control Act.
(Source: P.A. 95-656, eff. 10-11-07; 96-801, eff. 1-1-10.)

(225 ILCS 225/4) (from Ch. 111 1/2, par. 116.304)
Sec. 4. (a) After January 1, 1974, no person or private sewage disposal system contractor may construct, install, modify, repair, maintain, or service a private sewage disposal system or transport and dispose of waste removed therefrom, in such a manner that does not comply with the requirements of this Act and the private sewage disposal code promulgated hereunder by the Department. A person who owns and occupies a single family dwelling and who constructs, installs, maintains, services or cleans the private sewage disposal system which serves his single family residence shall not be required to be licensed under this Act, however, such person shall comply with all other provisions of this Act and the private sewage disposal code promulgated hereunder by the Department.
Any person who constructs, installs, repairs, modifies, or maintains a private sewage disposal system, other than a system which serves his own single family residence, shall be licensed by the Department as a Private Sewage System Installation Contractor and any person who cleans or pumps waste from a private sewage disposal system, other than a system which serves his own single family residence, or hauls or disposes of wastes removed therefrom shall be licensed by the Department as a Private Sewage Disposal System Pumping Contractor in accordance with this Act.
(b) No new private sewage disposal system shall be installed by any person until drawings, specifications and other information requested by the Department are submitted to and reviewed by the Department and found to comply with the private sewage disposal code, and until approval for the installation of such system is issued by the Department.
(c) The licensing requirements of this Act shall not apply to any person who cleans or pumps, hauls or disposes of waste from chemical toilets located in an underground coal mine. This waste shall be (i) transported to and disposed of at a sewage treatment facility permitted by the Illinois Environmental Protection Agency and located on the mine property, or (ii) stored on-site in a sanitary manner pending removal and subsequent disposal by a licensed private sewage disposal pumping contractor.
(d) There is hereby created in the State treasury a special fund to be known as the Private Sewage Disposal Program Fund. All fees collected by the Department for exams, licenses, permits, and fines in accordance with this Act shall be deposited into the Fund and shall be appropriated by the General Assembly to the Department. Gifts, grants and other monies from any source available for this purpose may be deposited into the Fund. Subject to appropriation, money from this Fund shall be used by the Department to administer this Act. Interest attributable to monies in this Fund shall be returned to the Fund. Monies in the Fund shall be appropriated and used only for the purposes stated in this Act.
(Source: P.A. 96-767, eff. 8-28-09.)

(225 ILCS 225/5) (from Ch. 111 1/2, par. 116.305)
Sec. 5. (a) The Director shall issue a private sewage system installation contractor license or a private sewage disposal system pumping contractor license to persons applying for such license who successfully pass a written examination prepared by the Department and who pay the required annual license fee in an amount determined by the Department. Each person who holds a currently valid plumbing license issued under the Illinois Plumbing License Law shall not be required to pay the annual license fee required by this Section, but such licensed person shall comply with all other provisions of this Act, including the requirement for examination for licensure.
(b) A license issued under this Act shall expire on December 31 of the year issued, except that an original license issued after October 1 and before December 31 shall expire on December 31 of the following year.
The Department shall reinstate a license which expires while a licensee is in the active military service of the United States upon application to the Department by the former licensee within 2 years after termination of such military service, payment of the annual license fee, and submission of evidence of such military service. Such license shall be reinstated without examination and without payment of the reinstatement fee.
(c) A private sewage disposal system pumping contractor or a private sewage system installation contractor whose license has expired for a period of less than 3 years may apply to the Department for reinstatement of his license. The Department shall issue such renewed license provided the applicant pays to the Department all lapsed license fees, plus a reinstatement fee determined by the Department. A license which has expired for more than 3 years may be restored only by reapplying to take the examination and by successfully passing the written examination.
(Source: P.A. 100-201, eff. 8-18-17.)

(225 ILCS 225/5a) (from Ch. 111 1/2, par. 116.305a)
Sec. 5a. All applicants shall be tested and required to attain a passing grade prescribed by the Department on an examination which evaluates the applicants' general knowledge of the design, installation, operation, maintenance and servicing of on-site waste water disposal systems.
Applications for examination shall be in the form prescribed by the Department and shall be accompanied by the required fee determined by the Department. The Department shall conduct written examinations at least 2 times a year and may require a practical demonstration by each applicant. The written examination shall be prepared by the Department.
Persons holding a valid license on the effective date of this amendatory Act of 1985 shall be required to pass the written examination by December 31, 1989. A license will not be renewed after December 31, 1989, unless the person holding the license has successfully passed the written examination.
(Source: P.A. 84-670.)

(225 ILCS 225/5b)
Sec. 5b. Licensure required for the maintenance of portable toilets and potable handwashing units; cleanliness standards.
(a) The Department shall by rule, establish and issue a separate license, independent of any other license issued under this Act, for the pumping, hauling, and disposal of wastes removed from the sewage disposal systems of portable toilets and portable, potable handwashing units and the cleaning, sanitizing, and maintenance of portable toilets and portable, potable handwashing units to qualified businesses responsible for the pumping, hauling, and disposal of wastes removed from the sewage disposal systems of portable toilets and portable, potable handwashing units and the cleaning, sanitizing, and maintenance of portable toilets and portable, potable handwashing units. These rules shall concern, but not be limited to, all of the following areas:
(1) License duration and expiration, renewal,

reinstatement, and inactive status.

(2) All fees relating to initial licensure and

renewal.

(3) Licensure application form and process.
(4) Violations and penalties.
(5) Exemptions and waivers.
(6) Ventilation, safety, and security requirements of

portable toilet units and the sewage disposal systems of portable toilet units.

(a-5) The Department shall by rule, establish and issue a certificate of registration as a portable sanitation technician for any employee of a business licensed under this Section who engages in the servicing of portable toilets and portable, potable handwashing units and the cleaning, sanitizing, and maintenance of portable toilets and portable, potable handwashing units. Beginning 6 months after the date of the adoption of Department rules implementing the provisions of this amendatory Act of the 95th General Assembly, no person may engage in the servicing of portable toilets in a manner that does not comply with the requirements of this Act and the rules established by the Department under this Act concerning the issuance of a certificate of registration as a portable sanitation technician. Prior to a registrant's initial renewal of his or her certificate of registration, the registrant must complete a certification program approved by the Department.
(b) Beginning 6 months after the date of the adoption of Department rules implementing the provisions of this amendatory Act of the 95th General Assembly, no person or business may engage in the pumping, hauling, and disposal of wastes removed from the sewage disposal systems of portable toilets and portable, potable handwashing units and the cleaning, sanitizing, and maintenance of portable toilets and portable, potable handwashing units without being licensed or certified under this Section.
(c) The Department shall require the successful completion of an examination, prescribed by the Department, prior to licensure. The Department may accept the Portable Sanitation Association International's Health and Safety Certification Program as an acceptable educational and testing program.
(d) The Department shall consider and make any necessary amendments to the private sewage disposal code in relation to a license issued for the pumping, hauling, and disposal of wastes removed from the sewage disposal systems of portable toilets and portable, potable handwashing units and the cleaning, sanitizing, and maintenance of portable toilets and portable, potable handwashing units.
(e) The Department shall establish and enforce standards of cleanliness for companies that sell, lease, rent, or otherwise maintain portable toilet units and portable, potable handwashing units for commercial purposes, which shall include, but not be limited to, the following requirements:
(1) Each unit shall be thoroughly cleaned at each

pumping, including all parts of the unit, which are the urinal, tank, walls, floors, door, and roof.

(2) Soap or anti-bacterial hand cleaner and paper

products shall be refilled in each unit at each pumping, if required.

(3) After a unit is cleaned, it shall be inspected

to ensure compliance with Department rules concerning the ventilation, safety, and security of the unit.

(4) A company shall designate at least one

representative who shall be responsible for ensuring that each unit maintained by the company meets the standards of cleanliness set forth in this subsection (d) and any additional standards established by the Department.

(5) Those persons engaging in cleaning units shall

wear protective equipment and be trained in proper procedures for sanitation and self-protection.

(Source: P.A. 94-138, eff. 7-7-05; 95-701, eff. 11-29-07.)

(225 ILCS 225/6) (from Ch. 111 1/2, par. 116.306)
Sec. 6.
Property owners of all buildings and places where people live, work, or assemble shall provide for the sanitary disposal of all human wastes and domestic sewage. Human wastes and domestic sewage from such buildings and places shall be disposed of by discharging into a sewerage system operated and maintained under permit of the Illinois Environmental Protection Agency, if reasonably available, or if such sewerage system is not available then such disposal shall be in compliance with this Act and the private sewage disposal code promulgated under this Act.
(Source: P.A. 78-812.)

(225 ILCS 225/7) (from Ch. 111 1/2, par. 116.307)
Sec. 7. (a) The Department shall promulgate and publish and may from time to time amend a private sewage disposal code which shall include minimum standards for the design, construction, materials, operation and maintenance of private sewage disposal systems, for the transportation and disposal of wastes removed therefrom and for private sewage disposal system servicing equipment. In the preparation of the private sewage disposal code, the Department may consult with and request technical assistance from other state agencies, and shall consult with other technically qualified persons and with owners and operators of such services. Such technically qualified persons shall include representatives of the real estate, development, and building industries.
(b) The Department is expressly prohibited from amending the private sewage disposal code by rule if there are increases in the land density requirements. Amendments that increase the land density requirements must be approved by the Illinois General Assembly.
(c) Beginning January 1, 2013 or 6 months after the date of issuance of a general NPDES permit for surface discharging private sewage disposal systems by the Illinois Environmental Protection Agency or by the United States Environmental Protection Agency, whichever is later, a surface discharging private sewage disposal system with a discharge that enters the waters of the United States, as that term is used in the Federal Water Pollution Control Act, shall not be constructed or installed by any person unless he or she has a coverage letter under a NPDES permit issued by the Illinois Environmental Protection Agency or by the United States Environmental Protection Agency or he or she constructs or installs the surface discharging private sewage disposal system in a jurisdiction in which the local public health department has a general NPDES permit issued by the Illinois Environmental Protection Agency or by the United States Environmental Protection Agency and the surface discharging private sewage disposal system is covered under the general NPDES permit. The private sewage disposal code must be amended before January 1, 2013 to comply with this subsection.
(d) Except as provided in subsection (c) of this Section, before the adoption or amendment of the private sewage disposal code, the Department shall hold a public hearing with respect thereto. At least 20 days' notice for such public hearing shall be given by the Department in such manner as the Department considers adequate to bring such hearing to the attention of persons interested in such code. Notice of such public hearing shall be given by the Department to those who file a request for a notice of any such hearings.
(Source: P.A. 96-801, eff. 1-1-10; 97-1081, eff. 8-24-12.)

(225 ILCS 225/8) (from Ch. 111 1/2, par. 116.308)
Sec. 8. (a) In addition to promulgating and publishing the private sewage disposal code, the Department has the following powers and duties:
(1) Make such inspections as are necessary to

determine satisfactory compliance with this Act and the private sewage disposal code.

(2) Cause investigations to be made when a violation

of any provisions of this Act or the private sewage disposal code is reported to the Department.

(3) Subject to constitutional limitations, by its

representatives after identification, enter at reasonable times upon private or public property for the purpose of inspecting and investigating conditions relating to the administration and enforcement of this Act and the private sewage disposal code.

(4) Institute or cause to be instituted legal

proceedings in the circuit court by the State's Attorney of the county where such non-compliance occurred or by the Attorney General of the State of Illinois in cases of non-compliance with the provisions of this Act and the private sewage disposal code.

(5) Evaluate all Experimental Use Permits in

existence on August 14, 2008 (the effective date of Public Act 95-824), in accordance with the established conditions of approval for each permit. After the date of approval, the Department shall not issue any new Experimental Use Permits, but may instead issue site specific approval for performance-based systems in accordance with this Section.

(6) Adopt minimum performance standards for private

sewage disposal system contractors.

(7) Issue an annual license to every applicant who

complies with the requirements of this Act and the private sewage disposal code and who pays the required annual license fee.

(8) Collect an annual license fee in an amount

determined by the Department from each contractor and any examination and reinstatement fees.

(9) Prescribe rules of procedure for hearings

following denial, suspension or revocation of licenses as provided in this Act.

(10) Authorize the use of alternative private sewage

disposal systems that are designed by a professional engineer licensed under the Professional Engineering Practice Act of 1989 or an environmental health practitioner licensed under the Environmental Health Practitioner Licensing Act and accepted by the Department on a case-by-case basis where the proposed design reasonably addresses issues particular to the proposed system, including without limitation flow volume projections, wastewater composition and pretreatment, treatment and flow in the subsurface environment, and system ownership and maintenance responsibility.

(b) The Department may review alternative technology and operational data from the appropriate state agency of another state, from another government entity, or from an independent testing organization to determine whether approval of components or private sewage disposal systems within the State is appropriate. The request for approval shall be made on forms approved by the Department.
(c) The Director shall authorize the use of appropriate new innovative wastewater treatment systems to best protect public health, the environment, and the natural resources of the State.
(Source: P.A. 95-656, eff. 10-11-07; 95-824, eff. 8-14-08; 96-328, eff. 8-11-09.)

(225 ILCS 225/9) (from Ch. 111 1/2, par. 116.309)
Sec. 9.
In the administration and enforcement of this Act and the private sewage disposal code, the Department may designate and use full-time municipal, district, county or multiple county health departments as its agents.
(Source: P.A. 78-812.)

(225 ILCS 225/10) (from Ch. 111 1/2, par. 116.310)
Sec. 10. (a) This Act does not prohibit the enforcement of ordinances of units of local government establishing a system for the regulation and inspection of private sewage disposal contractors and a minimum code of standards for design, construction, materials, operation and maintenance of private sewage disposal systems, for the transportation and disposal of wastes therefrom and for private sewage disposal systems servicing equipment, provided such ordinance establishes a system at least equal to state regulation and inspection.
Such units of local government who wish to be approved, shall submit a copy of such ordinance including all amendments to the Department requesting approval for such system of regulation and inspection. If such plan is approved by the Department the ordinance shall prevail in lieu of the state licensure, fee and inspection program, and the Department shall issue written approval. Not less than once each year the Department shall evaluate the program to determine whether such program is being operated in accordance with the approved provisions of existing ordinances. If the Department finds after investigation that such program is not in accordance with the approved program or is not being enforced, the Director shall give written notice of the findings to the chief administrative officer of such unit of local government. If the Department thereafter finds, not less than 30 days after the giving of such notice that the program is not being conducted in a manner consistent with existing ordinances, the Director shall give written notice of such findings to the chief administrative officer of the unit of local government, and after administrative hearing as provided in this Act, all persons then operating under such unit of local government shall be immediately subject to the state licensure, fee and inspection program.
(b) This Act does not prohibit the enforcement of ordinances of units of local government that require homeowners who maintain a private sewage disposal system within the unit of local government to provide verification, no more frequently than once every 3 years, to the unit of local government of a valid contract with a licensed private sewage disposal system installation contractor. However, no additional fee may be charged for such verification.
(Source: P.A. 95-919, eff. 8-26-08.)

(225 ILCS 225/10.5)
Sec. 10.5. Advisory Commission.
(a) There is hereby created the Advisory Commission on Private Sewage Disposal, which shall consist of 17 members to be appointed from time to time by the Director. Of the initial appointments, 5 members shall be appointed to serve a one-year term, 5 members to serve a 2-year term, and 7 members to serve a 3-year term. The Advisory Commission shall be comprised of at least one representative of each of the following: the Illinois Public Health Association, the Home Builders Association of Illinois, the Illinois Association of Realtors, the Illinois Environmental Protection Agency, the Illinois Environmental Health Association, the Onsite Wastewater Professionals of Illinois, Inc., the Illinois Association of Local Environmental Health Administrators, the Illinois Precast Concrete Association, the Illinois Land Improvement Contractors Association, the Illinois Soil Classifier Association, and the Illinois Onsite Wastewater Association. The Director shall appoint one member to serve as chairperson.
(b) The Advisory Commission shall advise and aid the Director in:
(1) reviewing and suggesting changes to the State

code developed under Section 7, including but not limited to proposing performance-based standards for the design, construction, operation, and maintenance of private sewage disposal systems;

(2) propose methods for funding private sewage

disposal services and for reimbursement of units of local government for expenses incurred in administering this Act as agents of the State;

(3) examining the need for more stringent licensing

requirements under this Act, including but not limited to an apprenticeship program as a condition of original licensure and the issuance of advanced skill licenses;

(4) developing continuing education requirements for

persons licensed under this Act;

(5) considering the need for continuing testing

programs for private sewage disposal systems;

(6) developing a research and development program to

examine private sewage disposal issues that affect public health and examining funding options for the program;

(7) developing a training center to educate all

persons interested in learning more about on-site sewage disposal and to work with universities to provide that education;

(8) developing an experimental use permit program to

set criteria for testing and reviewing new systems or innovative systems or devices and to consider oversight of this program by the Advisory Commission;

(9) examining the need for a uniform State license to

install, construct, maintain, or operate systems or to pump, haul, or dispose of septage without the need for a license from a unit of local government; and

(10) performing other duties from time to time on the

request of the Director.

(c) The Advisory Commission shall submit an annual report to the Director regarding its findings and recommendations under subsection (b).
(d) Members of the Advisory Commission may be reimbursed for actual and necessary expenses incurred in the performance of their duties under this Act.
(e) Members of the Advisory Commission shall be immune from suit in any action based on an act performed in good faith as a member of the Advisory Commission.
(f) The Advisory Commission shall meet at least semi-annually.
(g) A State officer, department, board, agency, division, or commission or a unit of local government may provide a service to the Advisory Commission that is (1) requested by the Advisory Commission and (2) within the scope of the person's or entity's governmental functions as established by law.
(Source: P.A. 90-151, eff. 7-23-97.)

(225 ILCS 225/11) (from Ch. 111 1/2, par. 116.311)
Sec. 11. Notice of violation. Whenever the Department determines that there are reasonable grounds to believe that there has been violation of any provision of this Act or the rules and regulations issued under this Act, the Department shall give notice of such alleged violation as herein provided. Such notice shall:
(a) be in writing;
(b) include a statement of the reasons for the

issuance of the notice;

(c) allow reasonable time as established by rule for

the performance of any act it requires;

(d) be served upon the owner, operator or licensee as

the case may require; provided that such notice or order shall be deemed to have been properly served upon such owner, operator or licensee when a copy thereof has been sent by registered or certified mail to his last known address as furnished to the Department; or, when he has been served with such notice by any other method authorized by the laws of this State; and

(e) contain an outline of remedial action, which is

required to effect compliance with this Act and the rules and regulations issued under this Act.

(Source: P.A. 92-353, eff. 8-15-01.)

(225 ILCS 225/12) (from Ch. 111 1/2, par. 116.312)
Sec. 12.
The Department must in any proceeding to suspend, revoke or refuse to issue a license, first serve or cause to be served upon the applicant, or licensee a written notice specifying the way or ways in which such applicant or licensee has failed to comply with this Act, or any rules, regulations or standards promulgated by the Department pertaining thereto. In the case of a revocation or suspension, this notice shall require the licensee to remove or abate such violations, insanitary or objectionable condition, specified in such notice, within 5 days or within a longer period of time as may be allowed by the Department. If the licensee fails to comply with other terms and conditions of the notice, within the time specified or such extended period of time, the Department may revoke or suspend such license. If an applicant fails to comply with this Act, rules or regulations or standards promulgated under this Act, the Department may refuse to issue a license.
(Source: P.A. 78-812.)

(225 ILCS 225/13) (from Ch. 111 1/2, par. 116.313)
Sec. 13. The Department shall give written notice by certified or registered mail to any person refused a license or whose license is suspended or revoked, or an approved unit of local government whose approval is denied, suspended or revoked or any person in violation of the Act, rules and regulations. Such person has a right to a hearing before the Department; however, a written notice of a request for such a hearing must be served on the Department within 10 days of notice of such refusal of a license or suspension or revocation thereof or notice of violation. The hearing shall be conducted by the Director, or a Hearing Officer designated in writing by the Director, to conduct the hearing. A stenographic record shall be made of the hearing and the cost borne by the Department; however, a transcription of the hearing will be made only if a person requests it and shall be transcribed at the cost of such person.
The hearing shall be conducted at such place as designated by the Department. The Director shall give written notice of the time and place of hearing, by registered or certified mail, to the owner, operator, licensee, or applicant, as the case may be, at least 20 days before such hearing. The Director or Hearing Officer shall permit the licensee, applicant, person, or unit of local government to appear in person or to be represented by counsel at the hearing at which time such party shall be afforded an opportunity to present all relevant matter in reference thereto.
(Source: P.A. 84-670.)

(225 ILCS 225/14) (from Ch. 111 1/2, par. 116.314)
Sec. 14. The Director or Hearing Officer may compel by subpoena or subpoena duces tecum the attendance and testimony of witnesses and the production of books and papers and administer oaths to witnesses. All subpoenas issued by the Director or Hearing Officer may be served as provided for in a civil action. The fees of witnesses for attendance and travel shall be the same as the fees for witnesses before the circuit court and shall be paid by the party to such proceeding at whose request the subpoena is issued. If such subpoena is issued at the request of the Department, the witness fee shall be paid as an administrative expense.
In cases of refusal of a witness to attend or testify, or to produce books or papers, concerning any matter upon which he might be lawfully examined, the circuit court of the county where the hearing is held, upon application of any party to the proceeding, may compel obedience by proceeding as for contempt.
(Source: P.A. 83-334.)

(225 ILCS 225/15) (from Ch. 111 1/2, par. 116.315)
Sec. 15. In the event of the inability of any party or the Department to procure the attendance of witnesses to give testimony or produce books and papers, such party or the Department may take the deposition of witnesses in accordance with the laws of this State. All testimony taken at a hearing shall be reduced to writing, and all such testimony and other evidence introduced at the hearing shall be a part of the record of the hearing.
(Source: P.A. 78-812.)

(225 ILCS 225/16) (from Ch. 111 1/2, par. 116.316)
Sec. 16.
The Director shall make findings of fact in such hearing, and the Director shall render his decision within 30 days after the termination of the hearing, unless additional time is required by him for a proper disposition of the matter. When the hearing has been conducted by a Hearing Officer, the Director shall review the findings of fact and recommendations of the Hearing Officer, and the transcribed record if a party has requested and paid for such record before rendering a decision. It shall be the duty of the Director to forward a copy of his decision, by registered or certified mail, to the owner, operator, licensee, applicant, or local health department, as the case may be, within 5 days of rendition of such decision. Technical errors in the proceeding before the Director or Hearing Officer or their failure to observe the technical rules of evidence shall not be grounds for the reversal of any administrative decision unless it appears to the court that such error or failure materially affects the rights of any party and results in substantial injustice to him.
(Source: P.A. 78-812.)

(225 ILCS 225/17) (from Ch. 111 1/2, par. 116.317)
Sec. 17.
The Department is not required to certify any record or file any answer or otherwise appear in any proceeding for judicial review unless the party filing the complaint deposits with the clerk of the court the sum of $1 per page representing costs of such certification. Failure on the part of the plaintiff to make such deposit shall be grounds for dismissal of the action.
(Source: P.A. 78-812.)

(225 ILCS 225/18) (from Ch. 111 1/2, par. 116.318)
Sec. 18. Whenever the Department finds that an emergency exists, including those within programs approved in Section 10, which requires immediate action to protect the public health, it may, without any administrative procedure and without notice, hearing, or bond bring an action for a temporary restraining order or a preliminary injunction to require that such action be taken as the court may deem necessary to meet the emergency, including the suspension or revocation of the license. Notwithstanding any other provision in this Act such order shall be effective immediately. Such action shall be brought by the State's Attorney of the county in which the violation occurred or by the Attorney General in the name of the People of the State of Illinois. When such conditions are abated, in the opinion of the Department, the Department may request and the court may enter an order that the temporary restraining order or a preliminary injunction be dissolved.
(Source: P.A. 83-342.)

(225 ILCS 225/19) (from Ch. 111 1/2, par. 116.319)
Sec. 19. Civil and criminal penalties.
(a) Any person who violates this Act or any rule or regulation adopted by the Department under this Act or who violates any determination or order of the Department under this Act shall be guilty of a Class A misdemeanor and shall be fined a sum not less than $100. Each day's violation constitutes a separate offense.
(b) In addition to any other penalty provided under this Act, the Department (or a unit of local government acting under Section 10) in an administrative proceeding, or the court in an action brought under subsection (c) of this Section, may impose upon any person who violates this Act or any rule or regulation adopted under this Act, or who violates any determination or order of the Department under this Act, a civil penalty not exceeding $1,000 for each violation plus $100 for each day that the violation continues.
(c) The State's Attorney of the county in which the violation occurred or the Attorney General may bring actions for the enforcement of this Act and the rules adopted and orders issued under this Act, in the name of the People of the State of Illinois, and may, in addition to other remedies provided in this Act, bring an action for an injunction to restrain any actual or threatened violation, or to enjoin the operation of any establishment operated in violation, or to impose or collect a civil penalty for any violation.
(Source: P.A. 92-353, eff. 8-15-01.)

(225 ILCS 225/20) (from Ch. 111 1/2, par. 116.320)
Sec. 20.
Nothing in this Act shall be construed to exclude the State of Illinois and Departments thereof except that the provisions in this Act for applications for license, the provisions for fees for licenses, and the provision for fine and imprisonment shall not apply to the State of Illinois and to Departments thereof.
(Source: P.A. 78-812.)

(225 ILCS 225/21) (from Ch. 111 1/2, par. 116.321)
Sec. 21. The Administrative Review Law, as now or hereafter amended, and the rules adopted under the Administrative Review Law apply to and govern all proceedings for judicial review of final administrative decisions of the Department under this Act. For the purposes of this Act, the term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 82-783.)

(225 ILCS 225/22) (from Ch. 111 1/2, par. 116.322)
Sec. 22.
If any part of this Act is adjudged invalid, such adjudication shall not affect the validity of the Act as a whole or of any other part.
(Source: P.A. 78-812.)

(225 ILCS 225/24) (from Ch. 111 1/2, par. 116.324)
Sec. 24. The provisions of the Illinois Administrative Procedure Act are hereby expressly adopted and shall apply to all administrative rules and procedures of the Department of Public Health under this Act, except that in case of conflict between the Illinois Administrative Procedure Act and this Act the provisions of this Act control, and except that Section 5-35 of the Illinois Administrative Procedure Act relating to procedures for rule-making does not apply to the adoption of any rule required by federal law in connection with which the Department is precluded by law from exercising any discretion.
(Source: P.A. 88-45.)



225 ILCS 227/ - Pyrotechnic Distributor and Operator Licensing Act.

(225 ILCS 227/1)
Sec. 1. Short title. This Act may be cited as the Pyrotechnic Distributor and Operator Licensing Act.
(Source: P.A. 93-263, eff. 7-22-03; 94-385, eff. 7-29-05.)

(225 ILCS 227/5)
Sec. 5. Definitions. In this Act:
"1.3G fireworks" means fireworks that are used for professional outdoor displays and classified as fireworks UN0333, UN0334, or UN0335 by the United States Department of Transportation under 49 C.F.R. 172.101.
"Assistant" means an individual supervised by a lead pyrotechnic operator, who assists with the safety, setup, discharge, and removal of a pyrotechnic display.
"BATFE" means the federal Bureau of Alcohol, Tobacco, Firearms and Explosives.
"Consumer fireworks" means fireworks that must comply with the construction, chemical composition, and labeling regulations of the U.S. Consumer Products Safety Commission, as set forth in 16 C.F.R. Parts 1500 and 1507, and classified as fireworks UN0336 or UN0337 by the United States Department of Transportation under 49 C.F.R. 172.101. "Consumer fireworks" does not include a substance or article exempted under the Pyrotechnic Use Act.
"Cover licensor" means any pyrotechnic distributor, licensed under subsection (c) of Section 35 of this Act, or production company, licensed under subsection (c-3) of Section 35 of this Act, under whose pyrotechnic license a touring pyrotechnic company and its touring lead pyrotechnic operators and touring technicians provide pyrotechnic displays or pyrotechnic services, or both, in the State.
"Cover licensor representative" means a licensed lead pyrotechnic operator, either employed by the cover licensor or insured as an additional named insured on the cover licensor's general liability and product liability insurance, as applicable, who is responsible for supervising the safety and regulatory compliance of the touring lead pyrotechnic operators and touring technicians during a pyrotechnic display or pyrotechnic service.
"Display fireworks" means 1.3G explosive or special effects fireworks.
"Event employee" means an individual who works under the supervision of the lead pyrotechnic operator and who assists with the safety, setup, and removal of a pyrotechnic display, but does not handle live pyrotechnic materials or charged flame equipment.
"Facility" means an area being used for the conducting of a pyrotechnic display business, but does not include residential premises except for the portion of any residential premises that is actually used in the conduct of a pyrotechnic display business.
"Flame effect" means the detonation, ignition, or deflagration of flammable gases, liquids, or special materials to produce a thermal, physical, visual, or audible effect before the public, invitees, or licensees, regardless of whether admission is charged in accordance with NFPA 160.
"Lead pyrotechnic operator" means the individual with overall responsibility for the safety, setup, discharge, and supervision of a pyrotechnic display or pyrotechnic service.
"Office" means Office of the State Fire Marshal.
"Person" means an individual, firm, corporation, association, partnership, company, consortium, joint venture, commercial entity, state, municipality, or political subdivision of a state or any agency, department, or instrumentality of the United States and any officer, agent, or employee of these entities.
"Production company" means any person in the film, digital and video media, television, commercial, music, or theatrical stage industry who provides pyrotechnic services or pyrotechnic display services as part of a film, digital and video media, television, commercial, music, or theatrical production in the State of Illinois.
"Pyrotechnic display" or "display" means the detonation, ignition, or deflagration of display fireworks or flame effects to produce a visual or audible effect of an exhibitional nature before the public, invitees, or licensees, regardless of whether admission is charged.
"Pyrotechnic distributor" means any person who distributes display fireworks for sale in the State of Illinois or provides them as part of a pyrotechnic display service in the State of Illinois or provides only pyrotechnic services.
"Pyrotechnic service" means the detonation, ignition, or deflagration of display fireworks, special effects, or flame effects to produce a visual or audible effect.
"Special effects fireworks" means pyrotechnic devices used for special effects by professionals in the performing arts in conjunction with theatrical, musical, or other productions that are similar to consumer fireworks in chemical compositions and construction, but are not intended for consumer use and are not labeled as such or identified as "intended for indoor use". "Special effects fireworks" are classified as fireworks UN0431 or UN0432 by the United States Department of Transportation under 49 C.F.R. 172.101.
"Touring lead pyrotechnic operator" means an individual employed by a touring pyrotechnic company who has overall responsibility for the safety, setup, discharge, and supervision of a pyrotechnic display or pyrotechnic service.
"Touring pyrotechnic company" means any person that performs pyrotechnic services or pyrotechnic displays in the State who lacks a license under subsections (c) or (c-3) of Section 35 of this Act.
"Touring technician" means an individual employed by a touring pyrotechnic company who is at least 18 years of age, who is covered by his or her employer's workers' compensation, product liability, and general liability policies under Section 35 of this Act and who, under the supervision of the touring lead pyrotechnic operator, assists with the safety, setup, discharge, and removal of a pyrotechnical display.
(Source: P.A. 96-708, eff. 8-25-09; 97-164, eff. 1-1-12.)

(225 ILCS 227/10)
Sec. 10. License; enforcement. No person may act as a pyrotechnic distributor, production company, or lead pyrotechnic operator, or advertise or use any title implying that the person is a pyrotechnic distributor, production company, or lead pyrotechnic operator, unless licensed by the Office under this Act. No pyrotechnic services or pyrotechnic display shall be conducted without a person licensed under this Act as a lead pyrotechnic operator supervising the pyrotechnic display or pyrotechnic service. The State Fire Marshal, in the name of the People, through the Attorney General, the State's Attorney of any county, any resident of the State, or any legal entity within the State may apply for injunctive relief in any court to enjoin any person who has not been issued a license or whose license has been suspended, revoked, or not renewed, from practicing a licensed activity. Upon filing a verified petition in court, the court, if satisfied by affidavit, or otherwise, that the person is or has been practicing in violation of this Act, may enter a temporary restraining order or preliminary injunction, without bond, enjoining the defendant from further unlicensed activity. A copy of the verified complaint shall be served upon the defendant and the proceedings are to be conducted as in other civil cases. The court may enter a judgment permanently enjoining a defendant from further unlicensed activity if it is established that the defendant has been or is practicing in violation of this Act. In case of violation of any injunctive order or judgment entered under this Section, the court may summarily try and punish the offender for contempt of court. Injunctive proceedings are in addition to all penalties and other remedies in this Act.
(Source: P.A. 96-708, eff. 8-25-09; 97-164, eff. 1-1-12.)

(225 ILCS 227/12)
Sec. 12. Cover license.
(a) Prior to engaging in the setup, discharge, and supervision of a pyrotechnic display or pyrotechnic service in the State, all touring pyrotechnic companies shall associate themselves with a cover licensor in accordance with this Section. Such association shall be at the discretion of the cover licensor, and a touring pyrotechnic company shall not setup or discharge a pyrotechnic display or pyrotechnic service in the State without such association.
(b) Prior to associating itself with a cover licensor in accordance with this Section, the touring pyrotechnic company shall send the cover licensor the following pre-permitting information a minimum of 20 business days before the event:
(1) a pyrotechnic plan for the event that meets the

specifications of the most current edition of NFPA 1126, Standard for the Use of Pyrotechnics Before a Proximate Audience, Sections 6.2 and 6.3 or NFPA 160, Standard for the Use of Flame Effects Before an Audience, Section 5.3, or both;

(2) a Certificate of Insurance showing proof of not

less than $1,000,000 in product liability insurance and $1,000,000 in general liability insurance that both covers the pyrotechnic display or pyrotechnic service provided and naming the cover licensor as an additional insured; the product and general liability insurance coverage shall be an occurrence-based policy, or its equivalent, and it shall cover all periods of time during which pyrotechnical materials, including flame effect materials, are in the insured's actual or constructive possession, including those times when the materials are being stored, transported, handled, used, discharged, and displayed; and

(3) proof of Illinois workers' compensation insurance

held by the touring pyrotechnic company for all periods of time during which the touring pyrotechnic company employees are engaged in employment-related activities in the State.

(c) After confirming the sufficiency of the touring pyrotechnic company's pre-permitting information and agreeing to associate itself with the touring pyrotechnic company, the cover licensor shall be obligated to contact the Office of the State Fire Marshal and any authority having jurisdiction over the venue or location of the State-based pyrotechnic display or pyrotechnic service with the following information a minimum of 15 days before the event:
(1) a pyrotechnic plan for the event that meets the

specifications of the most current edition of NFPA 1126, Standard for the Use of Pyrotechnics Before a Proximate Audience, Sections 6.2 and 6.3 or NFPA 160, Standard for the Use of Flame Effects Before an Audience, Section 5.3, or both;

(2) the cover licensor's own Certificate of Insurance

showing proof of the necessary insurance coverage as provided in Section 35 of this Act that covers the pyrotechnic service or pyrotechnic display provided and names the touring pyrotechnic company as an additional insured and proof of Illinois workers' compensation insurance;

(3) the touring pyrotechnic company's Certificate of

Insurance showing proof of not less than $1,000,000 in product liability insurance and $1,000,000 in general liability insurance that covers the pyrotechnic service or pyrotechnic display, provided that each of which names the cover licensor as an additional insured;

(4) the touring pyrotechnic company's proof of

Illinois workers' compensation insurance for all periods of time during which the touring pyrotechnic company employees are engaged in employment-related activities in the State; and

(5) the touring pyrotechnic company's contact

information.

(d) Questions or concerns raised by either the Office of the State Fire Marshal or the authority having jurisdiction regarding the information submitted by the touring pyrotechnic company shall be directed to, and resolved by, the touring pyrotechnic company prior to the event.
(e) The cover licensor representative shall be present during, and shall personally supervise, all phases of the pyrotechnic display or pyrotechnic service subject to the cover license. The cover licensor representative shall personally supervise all touring lead pyrotechnic operators, touring technicians, assistants, and event employees.
(f) Representatives of the Office of the State Fire Marshal, the authority having jurisdiction, and the cover licensor representative each possess the authority to halt any pyrotechnic display or pyrotechnic service governed by the cover license should questions arise about failures to follow industry standards and safety guidelines, including the most current edition of NFPA 1126, Standard for the Use of Pyrotechnics Before a Proximate Audience, and NFPA 160, Standard for the Use of Flame Effects Before an Audience. Pyrotechnic displays and pyrotechnic services halted due to safety concerns shall resume only with the express written approval of both the cover licensor representative and the authority having jurisdiction.
(Source: P.A. 97-164, eff. 1-1-12.)

(225 ILCS 227/15)
Sec. 15. Deposit of fees. All fees collected under this Act shall be deposited into the Fire Prevention Fund.
(Source: P.A. 93-263, eff. 7-22-03.)

(225 ILCS 227/30)
Sec. 30. Rules. The State Fire Marshal shall adopt all rules necessary to carry out its responsibilities under this Act including rules requiring the training, examination, and licensing of production companies, pyrotechnic distributors and lead pyrotechnic operators. The rules of the State Fire Marshal shall be based upon nationally recognized standards such as those of the National Fire Protection Association (NFPA) 1123 guidelines for outdoor displays, NFPA 1126 for proximate audience displays, NFPA 160 for flame effect displays, and NFPA 140 for motion picture and television production studio soundstages, approved production facilities, and production locations. The State Fire Marshal shall conduct the training and examination of pyrotechnic operators and pyrotechnic distributors or may delegate the responsibility to train and examine pyrotechnic distributors and operators to the Department of Natural Resources.
(Source: P.A. 96-708, eff. 8-25-09.)

(225 ILCS 227/35)
Sec. 35. Licensure requirements and fees.
(a) Each application for a license to practice under this Act shall be in writing and signed by the applicant on forms provided by the Office.
(b) After January 1, 2006, all pyrotechnic displays and pyrotechnic services, both indoor and outdoor, must comply with the requirements set forth in this Act.
(c) After January 1, 2006, no person may engage in pyrotechnic distribution without first applying for and obtaining a license from the Office. Applicants for a license must submit to the Office the following:
(1) A current BATFE license for the type of

pyrotechnic service or pyrotechnic display provided.

(2) Proof of $1,000,000 in product liability

insurance.

(3) Proof of $1,000,000 in general liability

insurance that covers the pyrotechnic display or pyrotechnic service provided.

(4) Proof of Illinois Workers' Compensation Insurance.
(5) A license fee set by the Office.
(6) Proof of a current United States Department of

Transportation (DOT) Identification Number.

(7) Proof of a current USDOT Hazardous Materials

Registration Number.

(8) Proof of having the requisite knowledge, either

through training, examination, or continuing education, as established by Office rule.

(c-3) After January 1, 2010, no production company may provide pyrotechnic displays or pyrotechnic services as part of any production without either (i) obtaining a production company license from the Office under which all pyrotechnic displays and pyrotechnic services are performed by a licensed lead pyrotechnic operator or (ii) hiring a pyrotechnic distributor licensed in accordance with this Act to perform the pyrotechnic displays or pyrotechnic services. Applicants for a production company license must submit to the Office the following:
(1) Proof of $2,000,000 in commercial general

liability insurance that covers any damage or injury resulting from the pyrotechnic displays or pyrotechnic services provided.

(2) Proof of Illinois Worker's Compensation insurance.
(3) A license fee set by the Office.
(4) Proof of a current USDOT Identification Number,

unless:

(A) proof of such is provided by the lead

pyrotechnic operator employed by the production company or insured as an additional named insured on the production company's general liability insurance, as required under paragraph (1) of this subsection; or

(B) the production company certifies under

penalty of perjury that it engages only in flame effects or never transports materials in quantities that require registration with USDOT, or both.

(5) Proof of a current USDOT Hazardous Materials

Registration Number, unless:

(A) proof of such is provided by the lead

pyrotechnic operator employed by the production company or insured as an additional named insured on the production company's general liability insurance, as required under paragraph (1) of this subsection; or

(B) the production company certifies under

penalty of perjury that it engages only in flame effects or never transports materials in quantities that require registration with USDOT, or both.

(6) Identification of the licensed lead pyrotechnic

operator employed by the production company or insured as an additional named insured on the production company's general liability insurance, as required under paragraph (1) of this subsection.

The insurer shall not cancel the insured's coverage or remove any additional named insured or additional insured from the policy coverage without notifying the Office in writing at least 15 days before cancellation.
(c-5) After January 1, 2006, no individual may act as a lead operator in a pyrotechnic display without first applying for and obtaining a lead pyrotechnic operator's license from the Office. The Office shall establish separate licenses for lead pyrotechnic operators for indoor and outdoor pyrotechnic displays. Applicants for a license must:
(1) Pay the fees set by the Office.
(2) Have the requisite training or continuing

education as established in the Office's rules.

(3) (Blank).
(d) A person is qualified to receive a license under this Act if the person meets all of the following minimum requirements:
(1) Is at least 21 years of age.
(2) Has not willfully violated any provisions of this

Act.

(3) Has not made any material misstatement or

knowingly withheld information in connection with any original or renewal application.

(4) Has not been declared incompetent by any

competent court by reasons of mental or physical defect or disease unless a court has since declared the person competent.

(5) Does not have an addiction to or dependency on

alcohol or drugs that is likely to endanger the public at a pyrotechnic display.

(6) If convicted in any jurisdiction of any felony

within the prior 5 years, will not, by the Office's determination, be impaired by such conviction in engaging in the position for which a license is sought.

(7) Is not a fugitive from justice.
(8) Has, or has applied for, a BATFE explosives

license or a Letter of Clearance from the BATFE.

(9) If a lead pyrotechnic operator is employed by a

political subdivision of the State or by a licensed production company or is insured as an additional named insured on the production company's general liability insurance, as required under paragraph (1) of subsection (c-3) of this Section, he or she shall have a BATFE license for the pyrotechnic services or pyrotechnic display provided.

(10) If a production company has not provided proof

of a current USDOT Identification Number and a current USDOT Hazardous Materials Registration Number, as required by paragraphs (5) and (6) of subsection (c-3) of this Section, then the lead pyrotechnic operator employed by the production company or insured as an additional named insured on the production company's general liability insurance, as required under paragraph (1) of subsection (c-3) of this Section, shall provide such proof to the Office.

(e) A person is qualified to assist a lead pyrotechnic operator if the person meets all of the following minimum requirements:
(1) Is at least 18 years of age.
(2) Has not willfully violated any provision of this

Act.

(3) Has not been declared incompetent by any

competent court by reasons of mental or physical defect or disease unless a court has since declared the person competent.

(4) Does not have an addiction to or dependency on

alcohol or drugs that is likely to endanger the public at a pyrotechnic display.

(5) If convicted in any jurisdiction of any felony

within the prior 5 years, will not, by the Office's determination, be impaired by such conviction in engaging in the position for which a license is sought.

(6) Is not a fugitive from justice.
(7) Is employed as an employee of the licensed

pyrotechnic distributor or the licensed production company, or insured as an additional named insured on the pyrotechnic distributor's product liability and general liability insurance, as required under paragraphs (2) and (3) of subsection (c) of this Section, or insured as an additional named insured on the production company's general liability insurance, as required under paragraph (1) of subsection (c-3) of this Section.

(8) Has been registered with the Office by the

licensed distributor or the licensed production company on a form provided by the Office prior to the time when the assistant begins work on the pyrotechnic display or pyrotechnic service.

(Source: P.A. 100-286, eff. 1-1-18.)

(225 ILCS 227/36)
Sec. 36. Applicant convictions.
(a) The Office shall not require the applicant to report the following information and shall not consider the following criminal history records in connection with an application for a license under this Act:
(1) Juvenile adjudications of delinquent minors as

defined in Section 5-105 of the Juvenile Court Act of 1987, subject to the restrictions set forth in Section 5-130 of the Juvenile Court Act of 1987.

(2) Law enforcement records, court records, and

conviction records of an individual who was 17 years old at the time of the offense and before January 1, 2014, unless the nature of the offense required the individual to be tried as an adult.

(3) Records of arrest not followed by a conviction.
(4) Convictions overturned by a higher court.
(5) Convictions or arrests that have been sealed or

expunged.

(b) When reviewing, for the purpose of licensure, a conviction of any felony within the previous 5 years, the Office shall consider any evidence of rehabilitation and mitigating factors contained in the applicant's record, including any of the following factors and evidence, to determine if such conviction will impair the ability of the applicant to engage in the position for which a license is sought:
(1) the lack of direct relation of the offense for

which the applicant was previously convicted to the duties, functions, and responsibilities of the position for which a license is sought;

(2) the amount of time that has elapsed since the

offense occurred;

(3) if the applicant was previously licensed or

employed in this State or other states or jurisdictions, then the lack of prior misconduct arising from or related to the licensed position or position of employment;

(4) the age of the person at the time of the criminal

offense;

(5) successful completion of sentence and, for

applicants serving a term of parole or probation, a progress report provided by the applicant's probation or parole officer that documents the applicant's compliance with conditions of supervision;

(6) evidence of the applicant's present fitness and

professional character;

(7) evidence of rehabilitation or rehabilitative

effort during or after incarceration, or during or after a term of supervision, including, but not limited to, a certificate of good conduct under Section 5-5.5-25 of the Unified Code of Corrections or a certificate of relief from disabilities under Section 5-5.5-10 of the Unified Code of Corrections; and

(8) any other mitigating factors that contribute to

the person's potential and current ability to perform the duties and responsibilities of the specific licensed practice or employment position.

(c) If the Office refuses to issue a license to an applicant, then the applicant shall be notified of the denial in writing with the following included in the notice of denial:
(1) a statement about the decision to refuse to issue

a license;

(2) a list of the convictions that the Office

determined will impair the applicant's ability to engage in the position for which a license is sought;

(3) a list of convictions that formed the sole or

partial basis for the refusal to issue a license; and

(4) a summary of the appeal process or the earliest

the applicant may reapply for a license, whichever is applicable.

(d) No later than May 1 of each year, the Office must prepare, publicly announce, and publish a report of summary statistical information relating to new and renewal license applications during the preceding calendar year. Each report shall show, at a minimum:
(1) the number of applicants for a new or renewal

license under this Act within the previous calendar year;

(2) the number of applicants for a new or renewal

license under this Act within the previous calendar year who had any criminal conviction;

(3) the number of applicants for a new or renewal

license under this Act in the previous calendar year who were granted a license;

(4) the number of applicants for a new or renewal

license with a criminal conviction who were granted a license under this Act within the previous calendar year;

(5) the number of applicants for a new or renewal

license under this Act within the previous calendar year who were denied a license;

(6) the number of applicants for a new or renewal

license with a criminal conviction who were denied a license under this Act in the previous calendar year in whole or in part because of a prior conviction;

(7) the number of licenses issued on probation

without monitoring under this Act in the previous calendar year to applicants with a criminal conviction; and

(8) the number of licenses issued on probation with

monitoring under this Act in the previous calendar year to applicants with a criminal conviction.

(Source: P.A. 100-286, eff. 1-1-18.)

(225 ILCS 227/40)
Sec. 40. Fingerprint card; fees. The Office may require each applicant to file with his or her application a fingerprint card in the form and manner required by the Department of State Police to enable the Department of State Police to conduct a criminal history check on the applicant.
The Office may require each applicant to submit, in addition to the license fee, a fee specified by the Department of State Police for processing fingerprint cards, which may be made payable to the State Police Services Fund and shall be remitted to the Department of State Police for deposit into that Fund.
(Source: P.A. 93-263, eff. 7-22-03.)

(225 ILCS 227/45)
Sec. 45. Investigation. Upon receipt of an application, the Office shall investigate the eligibility of the applicant. The Office has authority to request and receive from any federal, state or local governmental agency such information and assistance as will enable it to carry out its powers and duties under this Act. The Department of State Police shall cause the fingerprints of each applicant to be compared with fingerprints of criminals filed with the Department of State Police or with federal law enforcement agencies maintaining official fingerprint files.
(Source: P.A. 93-263, eff. 7-22-03.)

(225 ILCS 227/50)
Sec. 50. Issuance of license; renewal; fees nonrefundable.
(a) The Office, upon the applicant's satisfactory completion of the requirements imposed under this Act and upon receipt of the requisite fees, shall issue the appropriate license showing the name, address, and photograph of the licensee and the dates of issuance and expiration. The license shall include the name of the pyrotechnic distributor or production company employing the lead pyrotechnic operator or insuring the lead pyrotechnic operator as an additional named insured on the pyrotechnic distributor's product liability and general liability insurance, as required under paragraphs (2) and (3) of subsection (c) of Section 35, or insuring the lead pyrotechnic operator as an additional named insured on the production company's general liability insurance, as required under paragraph (1) of subsection (c-3) of Section 35. A lead pyrotechnic operator is required to have a separate license for each pyrotechnic distributor or production company who employs the lead pyrotechnic operator or insures the lead pyrotechnic operator as an additional named insured on the pyrotechnic distributor's product liability and general liability insurance, as required under paragraphs (2) and (3) of subsection (c) of Section 35, or insures the lead pyrotechnic operator as an additional named insured on the production company's general liability insurance, as required under paragraph (1) of subsection (c-3) of Section 35.
(b) Each licensee may apply for renewal of his or her license upon payment of the applicable fees. The expiration date and renewal period for each license issued under this Act shall be set by rule. Failure to renew within 60 days of the expiration date results in lapse of the license. A lapsed license may not be reinstated until a written application is filed, the renewal fee is paid, and the reinstatement fee established by the Office is paid. Renewal and reinstatement fees shall be waived for persons who did not renew while on active duty in the military and who file for renewal or restoration within one year after discharge from the service. A lapsed license may not be reinstated after 5 years have elapsed except upon passing an examination to determine fitness to have the license restored and by paying the required fees.
(c) All fees paid under this Act are nonrefundable.
(d) A production company licensed under this Act shall pay all applicable licensing fees for each lead pyrotechnic operator it employs or insures as an additional named insured on the production company's general liability insurance, as required under paragraph (1) of subsection (c-3) of Section 35.
(e) An applicant who is 21 years of age or older seeking a religious exemption to the photograph requirement of this Section shall furnish with his or her application an approved copy of United States Department of the Treasury Internal Revenue Service Form 4029. Regardless of age, an applicant seeking a religious exemption to this photograph requirement shall submit fingerprints in a form and manner prescribed by the Office with his or her application in lieu of a photograph.
(Source: P.A. 97-164, eff. 1-1-12; 98-848, eff. 1-1-15.)

(225 ILCS 227/55)
Sec. 55. Insufficient funds checks. Any person who on 2 occasions issues or delivers a check or other order to the Office that is not honored by the financial institution upon which it is drawn because of insufficient funds on account shall pay to the Office, in addition to the amount owing upon the check or other order, a fee of $50. If the check or other order was issued or delivered in payment of a renewal fee and the licensee whose license has lapsed continues to practice without paying the renewal fee and the $50 fee required under this Section, an additional fee of $100 is imposed for practicing without a current license. The Office may revoke or refuse to issue the license or licenses of any person who fails to pay the requisite fees.
(Source: P.A. 93-263, eff. 7-22-03.)

(225 ILCS 227/57)
Sec. 57. Training; additional lead pyrotechnic operators. No pyrotechnic distributor or production company shall allow any person to act as a lead pyrotechnic operator until the person has obtained a lead pyrotechnic operator's license from the Office. Nothing in this Section shall prevent an assistant from acting as a lead pyrotechnic operator under the direct supervision of a licensed lead pyrotechnic operator for training purposes.
(Source: P.A. 96-708, eff. 8-25-09; 97-164, eff. 1-1-12.)

(225 ILCS 227/60)
Sec. 60. Conditions of renewal; change of address; duplicate license; inspection.
(a) As a condition of renewal of a license, the Office may require the licensee to report information pertaining to the person's practice in relation to this Act that the Office determines to be in the interest of public safety.
(b) A licensee shall report a change in home or office address within 10 days of the change.
(c) The licensee shall carry his or her license at all times when engaging in a pyrotechnic service or pyrotechnic display activity.
(d) If a license or certificate is lost, a duplicate shall be issued upon payment of the required fee to be established by the Office. If a licensee wishes to change his or her name, the Office shall issue a license in the new name upon satisfactory proof that the change of name was done in accordance with law and upon payment of the required fee.
(e) Each licensee shall permit his or her facilities to be inspected by representatives of the Office for the purpose of administering this Act.
(Source: P.A. 96-708, eff. 8-25-09.)

(225 ILCS 227/65)
Sec. 65. Grounds for discipline. Licensees subject to this Act shall conduct their practice in accordance with this Act and the rules promulgated under this Act. A licensee is subject to disciplinary sanctions enumerated in this Act if the State Fire Marshal finds that the licensee is guilty of any of the following:
(1) Fraud or material deception in obtaining or

renewing a license.

(2) Engaging in dishonorable, unethical, or

unprofessional conduct of a character likely to deceive, defraud, or harm the public in the course of professional services or activities.

(3) Conviction of any crime that has a substantial

relationship to his or her practice or an essential element of which is misstatement, fraud, dishonesty, or conviction in this or another state of any crime that is a felony under the laws of Illinois or conviction of a felony in a federal court, unless the licensee demonstrates that he or she has been sufficiently rehabilitated to warrant the public trust.

(4) Performing any service in a grossly negligent

manner or permitting any lead pyrotechnic operator or assistant to perform a service in a grossly negligent manner, regardless of whether actual damage or damage to the public is established.

(5) Addiction to or dependency on alcohol or drugs or

use of alcohol or drugs that is likely to endanger the public at a pyrotechnic display.

(6) Willfully receiving direct or indirect

compensation for any professional service not actually rendered.

(7) Having disciplinary action taken against his or

her license in another state.

(8) Making differential treatment against any person

to his or her detriment because of race, color, creed, sex, religion, or national origin.

(9) Engaging in unprofessional conduct.
(10) Engaging in false or misleading advertising.
(11) Contracting or assisting an unlicensed person to

perform services for which a license is required under this Act.

(12) Permitting the use of his or her license to

enable an unlicensed person or agency to operate as a licensee.

(13) Performing and charging for a service without

having the authorization to do so from the member of the public being served.

(14) Failure to comply with any provision of this Act

or the rules promulgated under this Act.

(15) Conducting business regulated by this Act

without a currently valid license in those circumstances where a license is required.

(Source: P.A. 93-263, eff. 7-22-03; 94-385, eff. 7-29-05.)

(225 ILCS 227/75)
Sec. 75. Formal charges; hearing.
(a) The Office may file formal charges against a licensee. The formal charges, at a minimum, shall inform the licensee of the specific facts that are the basis of the charge to enable the licensee to defend himself or herself.
(b) Each licensee whose conduct is the subject of a formal charge that seeks to impose disciplinary action against the licensee shall be served notice of the formal charge at least 30 days before the date of the hearing. The hearing shall be presided over by the Office or a hearing officer authorized by the Office in compliance with the Illinois Administrative Procedure Act. Service shall be considered to have been given if the notice was personally received by the licensee or if the notice was mailed certified, return requested, to the licensee at the licensee's last known address as listed with the Office.
(c) The notice of a formal charge shall consist, at a minimum, of the following information:
(1) The time and date of the hearing.
(2) A statement that the licensee may appear

personally at the hearing and may be represented by counsel.

(3) A statement that the licensee has the right to

produce witnesses and evidence in his or her behalf and the right to cross-examine witnesses and evidence produced against him or her.

(4) A statement that the hearing can result in

disciplinary action being taken against the license.

(5) A statement that rules for the conduct of these

hearings exist and that it may be in the licensee's best interest to obtain a copy.

(6) A statement that the hearing officer authorized

by the Office shall preside at the hearing and, following the conclusion of the hearing, make findings of fact, conclusions of law, and recommendations, separately stated, to the Office as to what disciplinary action, if any, should be imposed on the licensee.

(7) A statement that the Office may continue the

hearing.

(d) The Office or the hearing officer authorized by the Office shall hear evidence produced in support of the formal charges and contrary evidence produced by the licensee, if any. If the hearing is conducted by a hearing officer, at the conclusion of the hearing, the hearing officer shall make findings of fact, conclusions of law, and recommendations, separately stated, and submit them to the Office and to all parties to the proceeding. Submission to the licensee shall be considered as having been made if done in a similar fashion as service of the notice of formal charges. Within 20 days after the service, any party to the proceeding may present to the Office a motion, in writing, for a rehearing. The written motion shall specify the particular grounds for the rehearing.
(e) The Office, following the time allowed for filing a motion for rehearing, shall review the hearing officer's findings of fact, conclusions of law, recommendations, and any motions filed subsequent to the hearing. After review of the information the Office may hear oral arguments and thereafter issue an order. The report of findings of fact, conclusions of law, and recommendations of the hearing officer shall be the basis for the Office's order. If the Office finds that substantial justice was not done, it may issue an order in contravention of the hearing officer's findings.
(f) All proceedings under this Section are matters of public record and a record of the proceedings shall be preserved.
(Source: P.A. 93-263, eff. 7-22-03; 94-385, eff. 7-29-05.)

(225 ILCS 227/80)
Sec. 80. Sanctions.
(a) The Office shall impose any of the following sanctions, singularly or in combination, when it finds that a licensee or applicant is guilty of any offense described in this Act:
(1) revocation;
(2) suspension for any period of time;
(3) reprimand or censure;
(4) place on probationary status and require the

submission of any of the following:

(i) report regularly to the Office upon matters

that are the basis of the probation;

(ii) continue or renew professional education

until a satisfactory degree of skill has been attained in those areas that are the basis of the probation; or

(iii) such other reasonable requirements or

restrictions as are proper;

(5) refuse to issue, renew, or restore; or
(6) revoke probation that has been granted and impose

any other discipline in this subsection (a) when the requirements of probation have not been fulfilled or have been violated.

(b) The State Fire Marshal may summarily suspend a license under this Act, without a hearing, simultaneously with the filing of a formal complaint and notice for a hearing provided under this Section if the State Fire Marshal finds that the continued operations of the individual would constitute an immediate danger to the public. In the event the State Fire Marshal suspends a license under this subsection, a hearing by the hearing officer designated by the State Fire Marshal shall begin within 20 days after the suspension begins, unless continued at the request of the licensee.
(c) Disposition may be made of any formal complaint by consent order between the State Fire Marshal and the licensee, but the Office must be apprised of the full consent order in a timely way.
(d) The Office shall reinstate any license to good standing under this Act, upon recommendation to the Office, after a hearing before the hearing officer authorized by the Office. The Office shall be satisfied that the applicant's renewed practice is not contrary to the public interest.
(e) The Office may conduct hearings and issue cease and desist orders to persons who engage in activities prohibited by this Act without having a valid license, certificate, or registration. Any person in violation of a cease and desist order entered by the Office is subject to all of the remedies provided by law, and in addition, is subject to a civil penalty payable to the party injured by the violation.
(Source: P.A. 93-263, eff. 7-22-03.)

(225 ILCS 227/85)
Sec. 85. Subpoena; production of evidence; records; administrative review; license suspension; revocation.
(a) The Office has the power to subpoena and bring before it any person in this State and to take testimony either orally or by deposition, or both, with the same fees and mileage and in the same manner as is prescribed by law for judicial proceedings in civil cases. The State Fire Marshal, the Office, and the hearing officer approved by the Office, have the power to administer oaths at any hearing that the Office is authorized to conduct.
(b) Any circuit court, upon the application of the licensee, the Office, or the State Fire Marshal, may order the attendance of witnesses and the production of relevant books and papers in any hearing under this Act. The court may compel obedience to its order by proceedings for contempt.
(c) The Office of the State Fire Marshal, at its expense, shall provide a stenographer or a mechanical recording device to record the testimony and preserve a record of all proceedings at the hearing of any case in which a license may be revoked, suspended, placed on probationary status, or other disciplinary action taken with regard to the license. The notice of hearing, complaint, and all other documents in the nature of pleadings and written motions filed in the proceedings, the transcript of testimony, the report of the hearing officer and the orders of the State Fire Marshal shall constitute the record of the proceedings. The Office shall furnish a transcript of the record to any interested person upon payment of the costs of copying and transmitting the record.
(d) All final administrative decisions of the Office are subject to judicial review under the Administrative Review Law and the rules adopted under that Law. Proceedings for judicial review shall be commenced in the circuit court of the county in which the party applying for review resides; but if the party is not a resident of Illinois, the venue is in Sangamon County. The State Fire Marshal is not required to certify any record to the court or file any answer in court or otherwise appear in any court in a judicial review proceeding, unless there is filed in the court with the complaint a receipt from the Office acknowledging payment of the costs of furnishing and certifying the record. Those costs shall be computed at the cost of preparing the record. Exhibits shall be certified without cost. Failure on the part of the licensee to file the receipt in court is a ground for dismissal of the action. During all judicial proceedings incident to a disciplinary action, the sanctions imposed upon the accused by the Office remain in effect, unless the court feels justice requires a stay of the order.
(e) An order of revocation, suspension, placing the license on probationary status, or other formal disciplinary action as the State Fire Marshal may consider proper, or a certified copy of the order over the seal of the Office and purporting to be signed by the State Fire Marshal, is prima facie proof that:
(1) the signature is that of the State Fire Marshal;
(2) the State Fire Marshal is qualified to act; and
(3) the hearing officer is qualified to act on behalf

of the Office.

The proof specified in paragraphs (1), (2), and (3) may be rebutted.
(f) Upon the suspension or revocation of a license issued under this Act, a licensee shall surrender the license to the Office and upon failure to do so, the Office shall seize the license.
(g) The Office, upon request, shall publish a list of the names and addresses of all licensees under the provisions of this Act. The Office shall publish a list of all persons whose licenses have been disciplined within the past year, together with such other information as it may consider of interest to the public.
(Source: P.A. 93-263, eff. 7-22-03.)

(225 ILCS 227/90)
Sec. 90. Penalties. Any natural person who violates any of the following provisions is guilty of a Class A misdemeanor for the first offense and a corporation or other entity that violates any of the following provisions commits a business offense punishable by a fine not to exceed $5,000; a second or subsequent offense in violation of any Section of this Act, including this Section, is a Class 4 felony if committed by a natural person, or a business offense punishable by a fine of up to $10,000 if committed by a corporation or other business entity:
(1) Practicing or attempting to practice as a

pyrotechnic distributor or production company, or lead pyrotechnic operator without a license;

(2) Obtaining or attempting to obtain a license,

practice or business, or any other thing of value by fraudulent representation;

(3) Permitting, directing, or authorizing any person

under one's direction or supervision to work or serve as a licensee if that individual does not possess an appropriate valid license.

Whenever any person is punished as a repeat offender under this Section, the Office may proceed to obtain a permanent injunction against the person under Section 10. If any person in making any oath or affidavit required by this Act swears falsely, the person is guilty of perjury and upon conviction may be punished accordingly.
(Source: P.A. 96-708, eff. 8-25-09; 97-164, eff. 1-1-12.)

(225 ILCS 227/95)
Sec. 95. Display Reports. A lead pyrotechnic operator shall file an Illinois Display Report, which shall include the names and signatures of all lead pyrotechnic operators and assistants participating in the pyrotechnic display or pyrotechnic service and the name, department, and signature of the fire protection jurisdiction, with the Office within 30 days following any pyrotechnic display or pyrotechnic service. The fire protection jurisdiction shall sign the Illinois Display Report if the information therein is true and correct.
(Source: P.A. 96-708, eff. 8-25-09; 97-164, eff. 1-1-12; 97-813, eff. 7-13-12.)

(225 ILCS 227/97)
Sec. 97. (Repealed).
(Source: P.A. 96-708, eff. 8-25-09. Repealed internally, eff. 7-1-11.)

(225 ILCS 227/905)
Sec. 905. (Amendatory provisions; text omitted).
(Source: P.A. 93-263, eff. 7-22-03; text omitted.)

(225 ILCS 227/910)
Sec. 910. (Amendatory provisions; text omitted).
(Source: P.A. 93-263, eff. 7-22-03; text omitted.)

(225 ILCS 227/99)
Sec. 99. (Renumbered).
(Source: Renumbered by P.A. 95-331, eff. 8-21-07.)

(225 ILCS 227/999) (was 225 ILCS 227/99)
Sec. 999. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 95-331, eff. 8-21-07.)



225 ILCS 230/ - Solid Waste Site Operator Certification Law.

(225 ILCS 230/1001) (from Ch. 111, par. 7851)
Sec. 1001. Short title. This Act may be cited as the Solid Waste Site Operator Certification Law. References in this Article to this Act shall mean this Article.
(Source: P.A. 86-1363.)

(225 ILCS 230/1002) (from Ch. 111, par. 7852)
Sec. 1002. Findings. The General Assembly finds that to promote the safeguarding of public health and the environment that landfill sites need to have competent site operators whose practical working knowledge of the design, operation, and maintenance of landfill sites has been certified by the Illinois Environmental Protection Agency.
(Source: P.A. 86-1363.)

(225 ILCS 230/1003) (from Ch. 111, par. 7853)
Sec. 1003. Definitions. Except as otherwise set forth herein, terms used in this Act shall have the meanings set forth in the Environmental Protection Act.
(Source: P.A. 86-1363.)

(225 ILCS 230/1004) (from Ch. 111, par. 7854)
Sec. 1004. Prohibition. Beginning January 1, 1992, no person shall cause or allow the operation of a landfill permitted or required to be permitted by the Agency unless the landfill has on its operational staff at least one natural person certified as competent by the Agency under the provisions of this Act.
(a) For landfill sites which accept non-hazardous solid waste other than clean construction or demolition debris, the landfill shall have a Class A Solid Waste Site Operator certified by the Agency who is responsible for directing landfill operations or supervising other operational staff in performing landfill operations.
(b) For landfill sites which accept only clean construction or demolition debris, the landfill shall have a Class A or B Solid Waste Site Operator certified by the Agency who is responsible for directing landfill operations or supervising other operational staff in performing landfill operations.
(c) For landfill sites which accept special waste, the landfill shall have a Class A Solid Waste Site Operator certified by the Agency who has received a certification endorsement for the acceptance of special waste and who is responsible for directing landfill operations or supervising other operational staff in performing landfill operations.
(Source: P.A. 86-1363.)

(225 ILCS 230/1005) (from Ch. 111, par. 7855)
Sec. 1005. Agency authority. The Agency is authorized to exercise the following functions, powers and duties with respect to solid waste site operator certification:
(a) To conduct examinations to ascertain the

qualifications of applicants for certificates of competency as solid waste site operators;

(b) To conduct courses of training on the practical

aspects of the design, operation and maintenance of sanitary landfills;

(c) To issue a certificate to any applicant who has

satisfactorily met all the requirements pertaining to a certificate of competency as a solid waste site operator;

(d) To suspend, revoke or refuse to issue any

certificate for any one or any combination of the following causes:

(1) The practice of any fraud or deceit in

obtaining or attempting to obtain a certificate of competency;

(2) Negligence or misconduct in the operation of

a sanitary landfill;

(3) Repeated failure to comply with any of the

requirements applicable to the operation of a sanitary landfill, except for Board requirements applicable to the collection of litter;

(4) Repeated violations of federal, State or

local laws, regulations, standards, or ordinances regarding the operation of refuse disposal facilities or sites;

(5) For a holder of a certificate, conviction in

this or another State of any crime which is a felony under the laws of this State or conviction of a felony in a federal court; for an applicant, consideration of such conviction shall be in accordance with Section 1005-1;

(6) Proof of gross carelessness or incompetence

in handling, storing, processing, transporting, or disposing of any hazardous waste; or

(7) Being declared to be a person under a legal

disability by a court of competent jurisdiction and not thereafter having been lawfully declared to be a person not under legal disability or to have recovered.

(e) To adopt rules necessary to perform its

functions, powers, and duties with respect to solid waste site operator certifications.

(Source: P.A. 100-286, eff. 1-1-18.)

(225 ILCS 230/1005-1)
Sec. 1005-1. Applicant convictions.
(a) The Agency shall not require applicants to report the following information and shall not consider the following criminal history records in connection with an application for certification under this Act:
(1) Juvenile adjudications of delinquent minors as

defined in Section 5-105 of the Juvenile Court Act of 1987, subject to the restrictions set forth in Section 5-130 of the Juvenile Court Act of 1987.

(2) Law enforcement records, court records, and

conviction records of an individual who was 17 years old at the time of the offense and before January 1, 2014, unless the nature of the offense required the individual to be tried as an adult.

(3) Records of arrest not followed by a conviction.
(4) Convictions overturned by a higher court.
(5) Convictions or arrests that have been sealed or

expunged.

(b) When reviewing a conviction of any felony, the Agency shall consider any evidence of rehabilitation and mitigating factors contained in the applicant's record, including any of the following factors and evidence, to determine if a certificate may be denied because such conviction will impair the ability of the applicant to engage in the position for which a certificate is sought:
(1) the lack of direct relation of the offense for

which the applicant was previously convicted to the duties, functions, and responsibilities of the position for which certification is sought;

(2) whether 5 years since a felony conviction or 3

years since release from confinement for the conviction, whichever is later, have passed without a subsequent conviction;

(3) if the applicant was previously licensed or

employed in this State or other states or jurisdictions, then the lack of prior misconduct arising from or related to the licensed position or position of employment;

(4) the age of the person at the time of the criminal

offense;

(5) successful completion of sentence and, for

applicants serving a term of parole or probation, a progress report provided by the applicant's probation or parole officer that documents the applicant's compliance with conditions of supervision;

(6) evidence of the applicant's present fitness and

professional character;

(7) evidence of rehabilitation or rehabilitative

effort during or after incarceration, or during or after a term of supervision, including, but not limited to, a certificate of good conduct under Section 5-5.5-25 of the Unified Code of Corrections or a certificate of relief from disabilities under Section 5-5.5-10 of the Unified Code of Corrections; and

(8) any other mitigating factors that contribute to

the person's potential and current ability to perform the duties and responsibilities of the position for which a certificate or employment is sought.

(c) If the Agency refuses to issue a certificate to an applicant, then the Agency shall notify the applicant of the denial in writing with the following included in the notice of denial:
(1) a statement about the decision to refuse to grant

certification;

(2) a list of the convictions that the Agency

determined will impair the applicant's ability to engage in the position for which a certificate is sought;

(3) a list of convictions that formed the sole or

partial basis for the refusal to issue a certificate; and

(4) a summary of the appeal process or the earliest

the applicant may reapply for a certificate, whichever is applicable.

(d) No later than May 1 of each year, the Agency must prepare, publicly announce, and publish a report of summary statistical information relating to new and renewal certification applications during the preceding calendar year. Each report shall show, at a minimum:
(1) the number of applicants for a new or renewal

certification under this Act within the previous calendar year;

(2) the number of applicants for a new or renewal

certification under this Act within the previous calendar year who had any criminal conviction;

(3) the number of applicants for a new or renewal

certification under this Act in the previous calendar year who were granted a license;

(4) the number of applicants for a new or renewal

certification with a criminal conviction who were granted certification under this Act within the previous calendar year;

(5) the number of applicants for a new or renewal

certification under this Act within the previous calendar year who were denied certification; and

(6) the number of applicants for a new or renewal

certification with a criminal conviction who were denied certification under this Act in the previous calendar year in whole or in part because of a prior conviction.

(Source: P.A. 100-286, eff. 1-1-18.)

(225 ILCS 230/1006) (from Ch. 111, par. 7856)
Sec. 1006. Certification classifications. Solid Waste Site Operators shall be certified in accordance with the following classifications:
(a) Class "A" Solid Waste Site Operator certificates shall be issued to those persons who in accordance with the provisions of this Section demonstrate a practical working knowledge of the design, operation, and maintenance of sanitary landfills in the following areas:
(1) unloading, spreading, and compacting of waste,

litter collection, and vector abatement;

(2) traffic control of vehicles delivering waste;
(3) application, maintenance, and inspection of cover

and cover requirements under Board rules and Agency permits;

(4) fire control, on-site personnel safety

requirements, and contingency plan implementation;

(5) leachate control operation, leachate management,

and landfill gas management;

(6) identification of classes of waste;
(7) causes for revocation or suspension of

certificates;

(8) reporting and recordkeeping required by Board and

Agency regulations and Agency permits;

(9) financial assurance and groundwater monitoring

requirements;

(10) development and implementation of contingency

plans, closure plans, post closure plans, and corrective action; and

(11) requirements for payment of fees.
(b) Class "B" Solid Waste Operator Certificates shall be issued to those persons who demonstrate a practical working knowledge of the design, operation, and maintenance of landfill sites accepting only clean construction or demolition debris in the following areas:
(1) unloading and spreading of waste;
(2) traffic control of vehicles delivering waste;
(3) application, maintenance, and inspection of cover

and cover requirement under Board rules and Agency permits;

(4) fire control, on-site personnel safety segments

and contingency plan implementation;

(5) leachate control operation and leachate

management;

(6) identification of classes of waste;
(7) causes for revocation or suspension of

certificates;

(8) reporting and recordkeeping required by Board and

Agency regulations and Agency permits;

(9) financial assurance and groundwater requirements;

and

(10) development and implementation of contingency

plans, closure plans, post closure plans, and corrective action.

(c) Special waste certificate endorsements shall be issued to those persons who are certified as Class A Solid Waste Site Operators in accordance with the provisions of this Section, and who demonstrate a practical working knowledge of the design, operation, and maintenance of sanitary landfills relative to the acceptance and disposal of special wastes.
(Source: P.A. 86-1363.)

(225 ILCS 230/1007) (from Ch. 111, par. 7857)
Sec. 1007. Qualifications. Every solid waste site operator certified by the Agency shall be capable of performing his duties without endangering the public health or the environment and without violating the requirements applicable to operation of sanitary landfills; shall be able to read and write English; shall produce evidence acceptable to the Agency as to his ability to maintain and operate properly the structures and equipment entrusted to his care; and shall satisfactorily demonstrate to the Agency a practical working knowledge of the design, operation, and maintenance of sanitary landfills appropriate to the classification for which certification is sought. In addition, persons shall be certified as Class "A" or Class "B" based on level of competency determined by examination and in accordance with educational and experience levels as follows:
(a) Class "A" Certificates.
(1) Graduation from high school or equivalent and not

less than 2 years of acceptable study, training, and responsible experience in sanitary landfill operation or management, or not less than 7 years of acceptable study training and responsible experience in operation or management of earth moving equipment; or

(2) Grammar school completion or equivalent and not

less than 15 years of acceptable study, training, and responsible experience in sanitary landfill operation or management.

(b) Class "B" Certificates.
(1) Graduation from high school or equivalent and not

less than 6 months of acceptable study, training, and responsible experience in sanitary landfill operation or management, or not less than 3 years of acceptable study training and responsible experience in operation or management of earth moving equipment; or

(2) Grammar school completion or equivalent and not

less than 5 years of acceptable study, training, and responsible experience in sanitary landfill operation or management.

(Source: P.A. 86-1363.)

(225 ILCS 230/1008) (from Ch. 111, par. 7858)
Sec. 1008. Applications. Applications for certification shall:
(a) Be submitted by natural persons on forms prescribed by the Agency;
(b) Contain statements under oath showing applicant's education and experience;
(c) Contain not less than 3 references; and
(d) Be accompanied by the proper fee.
(Source: P.A. 86-1363.)

(225 ILCS 230/1009) (from Ch. 111, par. 7859)
Sec. 1009. Examinations.
(a) Examinations provided by the Agency shall be given to applicants for the purpose of determining if the applicants can demonstrate a practical working knowledge of the design, operation, and maintenance of sanitary landfills appropriate to the classification for which certification is sought. No certificate shall be issued prior to successful completion of the applicable examination.
(b) Examinations shall be conducted by the Agency, and shall be held not less frequently than annually, at times and places prescribed by the Agency, of which applicants shall be notified in writing.
(Source: P.A. 86-1363.)

(225 ILCS 230/1010) (from Ch. 111, par. 7860)
Sec. 1010. Certificates.
(a) The Solid Waste Site Operator Certificate shall certify the competency of the applicant within the class of the certificate issued, and shall show the full name of the applicant, have an identifying number, and be signed by the Director.
(b) Certificates shall be issued for a period of 3 years, with the expiration date being 3 years from the first day of October of the calendar year in which the certificate is issued.
(c) Every 3 years, on or before the October 1 expiration, a certified solid waste site operator shall renew his certificate of competency and pay the required renewal fee. A grace period for renewal will be granted until November 1 of that year before the reinstatement penalty is assessed.
(d) At the time of certificate renewal, the applicant shall demonstrate competency in the same manner as a new applicant.
(Source: P.A. 86-1363.)

(225 ILCS 230/1011) (from Ch. 111, par. 7861)
Sec. 1011. Fees.
(a) Fees for the issuance or renewal of a Solid Waste Site Operator Certificate shall be as follows:
(1)(A) $400 for issuance or renewal for Class A Solid

Waste Site Operators; (B) $200 for issuance or renewal for Class B Solid Waste Site Operators; and (C) $100 for issuance or renewal for special waste endorsements.

(2) If the fee for renewal is not paid within the

grace period the above fees for renewal shall each be increased by $50.

(b) Before the effective date of this amendatory Act of the 98th General Assembly, all fees collected by the Agency under this Section shall be deposited into the Hazardous Waste Occupational Licensing Fund. The Agency is authorized to use monies in the Hazardous Waste Occupational Licensing Fund to perform its functions, powers, and duties under this Section.
On and after the effective date of this amendatory Act of the 98th General Assembly, all fees collected by the Agency under this Section shall be deposited into the Environmental Protection Permit and Inspection Fund to be used in accordance with the provisions of subsection (a) of Section 22.8 of the Environmental Protection Act.
(Source: P.A. 98-692, eff. 7-1-14; 98-822, eff. 8-1-14.)

(225 ILCS 230/1012) (from Ch. 111, par. 7862)
Sec. 1012. Administrative review.
(a) Before suspending, revoking, or refusing to issue a certificate or endorsement issued under this Act, the Agency shall provide the certificate holder or applicant an opportunity for hearing.
(b)(1) All final administrative decisions of the Agency

hereunder shall be subject to judicial review pursuant to the provisions of the Administrative Review Law and the rules adopted pursuant thereto. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.

(2) Such proceedings for judicial review shall be

commenced in the circuit court for Sangamon County. The venue shall be in Sangamon County.

(3) The Agency shall not be required to certify any

record to the court or file any answer in court or otherwise appear in any court in a judicial review proceeding, unless there is filed in the court with the complaint a receipt from the Agency acknowledging payment of the costs of furnishing and certifying the record which costs shall be computed at the rate of 20 cents per page of such record. Exhibits shall be certified without cost. Failure on the part of the Plaintiff to file such receipt in court shall be grounds for dismissal of actions.

(Source: P.A. 86-1363.)



225 ILCS 235/ - Structural Pest Control Act.

(225 ILCS 235/1) (from Ch. 111 1/2, par. 2201)
(Section scheduled to be repealed on December 31, 2019)
Sec. 1. Short title). This Act shall be known and may be cited as the "Structural Pest Control Act".
(Source: P.A. 82-725; reenacted by P.A. 95-786, eff. 8-7-08.)

(225 ILCS 235/2) (from Ch. 111 1/2, par. 2202)
(Section scheduled to be repealed on December 31, 2019)
Sec. 2. Legislative intent. It is declared that there exists and may in the future exist within the State of Illinois locations where pesticides are received, stored, formulated or prepared and subsequently used for the control of structural pests, and improper selection, formulation and application of pesticides may adversely affect the public health and general welfare.
It is further established that the use of certain pesticides is restricted or may in the future be restricted to use only by or under the supervision of persons certified in accordance with this Act.
It is recognized that pests can best be controlled through an integrated pest management program that combines preventive techniques, nonchemical pest control methods, and the appropriate use of pesticides with preference for products that are the least harmful to human health and the environment. Integrated pest management is a good practice in the management of pest populations, and it is prudent to employ pest control strategies that are the least hazardous to human health and the environment.
Therefore, the purpose of this Act is to protect, promote and preserve the public health and general welfare by providing for the establishment of minimum standards for selection, formulation and application of restricted pesticides and to provide for the licensure of commercial structural pest control businesses, the registration of persons who own or operate non-commercial structural pest control locations where restricted pesticides are used, and the certification of pest control technicians.
It is also the purpose of this Act to reduce economic, health, and environmental risks by promoting the use of integrated pest management for structural pest control in schools and day care centers, by making guidelines on integrated pest management available to schools and day care centers.
(Source: P.A. 93-381, eff. 7-1-04; reenacted by P.A. 95-786, eff. 8-7-08.)

(225 ILCS 235/3) (from Ch. 111 1/2, par. 2203)
(Section scheduled to be repealed on December 31, 2019)
Sec. 3. Definitions. As used in this Act, unless the context otherwise requires, the terms specified in Sections 3.01 through 3.27 have the meanings ascribed to them in those Sections.
(Source: P.A. 93-381, eff. 7-1-04; reenacted by P.A. 95-786, eff. 8-7-08.)

(225 ILCS 235/3.01) (from Ch. 111 1/2, par. 2203.01)
(Section scheduled to be repealed on December 31, 2019)
Sec. 3.01. "Department" means the Department of Public Health.
(Source: P.A. 82-725; reenacted by P.A. 95-786, eff. 8-7-08.)

(225 ILCS 235/3.02) (from Ch. 111 1/2, par. 2203.02)
(Section scheduled to be repealed on December 31, 2019)
Sec. 3.02. "Director" means the Director of Public Health.
(Source: P.A. 82-725; reenacted by P.A. 95-786, eff. 8-7-08.)

(225 ILCS 235/3.03) (from Ch. 111 1/2, par. 2203.03)
(Section scheduled to be repealed on December 31, 2019)
Sec. 3.03. "Person" means any individual, group of individuals, association, trust, partnership, corporation, person doing business under an assumed name, the State of Illinois, or department thereof, any other state-owned and operated institution, public school, licensed day care center, or any other entity.
(Source: P.A. 82-725; reenacted by P.A. 95-786, eff. 8-7-08; 96-1362, eff. 7-28-10.)

(225 ILCS 235/3.04) (from Ch. 111 1/2, par. 2203.04)
(Section scheduled to be repealed on December 31, 2019)
Sec. 3.04. "Commercial Structural Pest Control Business Location" means any location at or from which any person advertises or contracts to perform structural pest control services for hire or where a person is engaged or employed by that business to perform the services, store materials, keep records, or perform other pertinent activities, for the purpose of operating a structural pest control business at that business location, but does not include locations which exist solely for the purpose of accepting telephone calls and messages on behalf of the licensee.
(Source: P.A. 83-825; reenacted by P.A. 95-786, eff. 8-7-08.)

(225 ILCS 235/3.05) (from Ch. 111 1/2, par. 2203.05)
(Section scheduled to be repealed on December 31, 2019)
Sec. 3.05. "Licensee" means a person licensed in accordance with this Act.
(Source: P.A. 82-725; reenacted by P.A. 95-786, eff. 8-7-08.)

(225 ILCS 235/3.06) (from Ch. 111 1/2, par. 2203.06)
(Section scheduled to be repealed on December 31, 2019)
Sec. 3.06. "Certified Technician" means an individual who has met the qualifications set forth under Section 5 of this Act.
(Source: P.A. 82-725; reenacted by P.A. 95-786, eff. 8-7-08.)

(225 ILCS 235/3.07) (from Ch. 111 1/2, par. 2203.07)
(Section scheduled to be repealed on December 31, 2019)
Sec. 3.07. "Pests" include arthropods (insects, spiders, mites, ticks and related pests), wood infesting organisms, rats, mice, nuisance birds and any other obnoxious or undesirable animals in, on or under structures, but does not include bacteria or other micro-organisms on or in living man or other living animals.
(Source: P.A. 84-362; reenacted by P.A. 95-786, eff. 8-7-08.)

(225 ILCS 235/3.08) (from Ch. 111 1/2, par. 2203.08)
(Section scheduled to be repealed on December 31, 2019)
Sec. 3.08. "Structure" means any edifice, building or other constructed entity including the contents therein, any patio or terrace connected thereto and the land on which it is situated, and including any portion of land within the given proprietorship which might constitute a potential harborage for pests which could affect the edifice or building or its contents, any portion of land upon which work has begun for the erection of an edifice, any vehicle used as a common carrier, any dock, wharf, railroad siding or refuse area.
(Source: P.A. 85-227; reenacted by P.A. 95-786, eff. 8-7-08.)

(225 ILCS 235/3.09) (from Ch. 111 1/2, par. 2203.09)
(Section scheduled to be repealed on December 31, 2019)
Sec. 3.09. "Structural Pest Control" means and includes the use of any device or the application of any substance to prevent, repel, mitigate, curb, control, or eradicate any structural pest in, on, under, or around a structure, or within a part of, or materials used in building, a structure; the use of any pesticide, including insecticides, fungicides and other wood treatment products, attractants, repellents, rodenticides, fumigants, or mechanical devices for preventing, controlling, eradicating, identifying, mitigating, diminishing, or curbing insects, vermin, rats, mice, or other pests in, on, under, or around a structure, or within a part of, or materials used in building, a structure; vault fumigation and fumigation of box cars, trucks, ships, airplanes, docks, warehouses, and common carriers or soliciting to perform any of the foregoing functions. Notwithstanding any other law, an applicator who is licensed or certified under the Illinois Pesticide Act may not engage in structural pest control as defined in this Act unless the applicator is also licensed and certified under this Act.
(Source: P.A. 85-227; reenacted by P.A. 95-786, eff. 8-7-08; 96-1362, eff. 7-28-10.)

(225 ILCS 235/3.11) (from Ch. 111 1/2, par. 2203.11)
(Section scheduled to be repealed on December 31, 2019)
Sec. 3.11. "Commercial Structural Pest Control Business" means any business in the course of which any person performs, advertises, or contracts to perform structural pest control services on property under the ownership or control of another.
(Source: P.A. 82-725; reenacted by P.A. 95-786, eff. 8-7-08; 96-1362, eff. 7-28-10.)

(225 ILCS 235/3.12) (from Ch. 111 1/2, par. 2203.12)
(Section scheduled to be repealed on December 31, 2019)
Sec. 3.12. "Non-commercial Structural Pest Control" means structural pest control performed by a person who is not, and is not employed by, a commercial structural pest control business.
(Source: P.A. 82-725; reenacted by P.A. 95-786, eff. 8-7-08.)

(225 ILCS 235/3.13) (from Ch. 111 1/2, par. 2203.13)
(Section scheduled to be repealed on December 31, 2019)
Sec. 3.13. "Non-commercial Structural Pest Control Location" means any location from which a person, who is not engaged in commercial structural pest control, performs structural pest control activities which are confined to structures directly associated with the activity, business, product or service of such person.
(Source: P.A. 82-725; reenacted by P.A. 95-786, eff. 8-7-08.)

(225 ILCS 235/3.14) (from Ch. 111 1/2, par. 2203.14)
(Section scheduled to be repealed on December 31, 2019)
Sec. 3.14. "Restricted Pesticide" means any substance or mixture of substances intended for preventing, destroying, repelling, or mitigating any pest, the use of which has been categorized as restricted under subparagraph (C) of paragraph (1) of subsection (d) of Section 3 of the Federal Insecticide, Fungicide, and Rodenticide Act as amended or under the Illinois Pesticide Act.
(Source: P.A. 100-201, eff. 8-18-17.)

(225 ILCS 235/3.15) (from Ch. 111 1/2, par. 2203.15)
(Section scheduled to be repealed on December 31, 2019)
Sec. 3.15. "Registrant" means a person registered in accordance with the provisions of this Act.
(Source: P.A. 82-725; reenacted by P.A. 95-786, eff. 8-7-08.)

(225 ILCS 235/3.16) (from Ch. 111 1/2, par. 2203.16)
(Section scheduled to be repealed on December 31, 2019)
Sec. 3.16. "Supervision" means the direction and management by certified personnel of the activities of non-certified personnel in use and storage of general use or restricted pesticides.
(Source: P.A. 83-1452; reenacted by P.A. 95-786, eff. 8-7-08.)

(225 ILCS 235/3.17) (from Ch. 111 1/2, par. 2203.17)
(Section scheduled to be repealed on December 31, 2019)
Sec. 3.17. "Sub-category" means a specific area of pest control in which a pest control technician may be separately certified as specified by this Act or by rule promulgated thereunder.
(Source: P.A. 82-725; reenacted by P.A. 95-786, eff. 8-7-08.)

(225 ILCS 235/3.18) (from Ch. 111 1/2, par. 2203.18)
(Section scheduled to be repealed on December 31, 2019)
Sec. 3.18. "Planned Use Inspection" means an inspection of a certified or non-certified technician to observe the procedures for preparation, application and disposal of pesticides to ensure that they are performed in accordance with this Act, the "Illinois Pesticide Act", as amended, the "Environmental Protection Act", as amended, the rules and regulations of the Illinois Pollution Control Board, and other applicable State law.
(Source: P.A. 85-177; reenacted by P.A. 95-786, eff. 8-7-08.)

(225 ILCS 235/3.19) (from Ch. 111 1/2, par. 2203.19)
(Section scheduled to be repealed on December 31, 2019)
Sec. 3.19. "Label" means the written, printed or graphic matter on or attached to the pesticide or device or any of its containers or wrappings.
(Source: P.A. 83-825; reenacted by P.A. 95-786, eff. 8-7-08.)

(225 ILCS 235/3.20) (from Ch. 111 1/2, par. 2203.20)
(Section scheduled to be repealed on December 31, 2019)
Sec. 3.20. "Labeling" means the label and all other written, printed or graphic matters: (a) on the pesticide or device or any of its containers or wrappings, (b) accompanying the pesticide or device or referring to it in any other media used to disseminate information to the public, (c) to which reference is made to the pesticide or device except when references are made to current official publications of the U. S. Environmental Protection Agency, Departments of Agriculture, Health and Human Services or other federal Government institutions, the State experiment station or colleges of agriculture or other similar state institutions authorized to conduct research in the field of pesticides.
(Source: P.A. 83-825; reenacted by P.A. 95-786, eff. 8-7-08.)

(225 ILCS 235/3.21) (from Ch. 111 1/2, par. 2203.21)
(Section scheduled to be repealed on December 31, 2019)
Sec. 3.21. "FIFRA" means the "Federal Insecticide, Fungicide and Rodenticide Act".
(Source: P.A. 83-825; reenacted by P.A. 95-786, eff. 8-7-08.)

(225 ILCS 235/3.22) (from Ch. 111 1/2, par. 2203.22)
(Section scheduled to be repealed on December 31, 2019)
Sec. 3.22. "General Use Pesticide" means any substance or mixture of substances intended for preventing, destroying, repelling or mitigating any pest, as defined in Section 3.07 of this Act, the use of which has been categorized as general under subparagraph (B) of paragraph (1) of subsection (d) of Section 3 of FIFRA.
(Source: P.A. 83-1452; reenacted by P.A. 95-786, eff. 8-7-08.)

(225 ILCS 235/3.23) (from Ch. 111 1/2, par. 2203.23)
(Section scheduled to be repealed on December 31, 2019)
Sec. 3.23. "USEPA" means the United States Environmental Protection Agency.
(Source: P.A. 83-825; reenacted by P.A. 95-786, eff. 8-7-08.)

(225 ILCS 235/3.24) (from Ch. 111 1/2, par. 2203.24)
(Section scheduled to be repealed on December 31, 2019)
Sec. 3.24. "Device" means any instrument or contrivance, other than a firearm or equipment for application of pesticides when sold separately from pesticides, which is intended for trapping, repelling, destroying, or mitigating any pest, other than bacteria, virus, or other microorganisms on or living in man or other living animals.
(Source: P.A. 83-825; reenacted by P.A. 95-786, eff. 8-7-08.)

(225 ILCS 235/3.25) (from Ch. 111 1/2, par. 2203.25)
(Section scheduled to be repealed on December 31, 2019)
Sec. 3.25. "Integrated pest management" is defined as a pest management system that includes the following elements:
(a) identifying pests and their natural enemies;
(b) establishing an ongoing monitoring and recordkeeping system for regular sampling and assessment of pest and natural enemy populations;
(c) determining the pest population levels that can be tolerated based on aesthetic, economic, and health concerns, and setting action thresholds where pest populations or environmental conditions warrant remedial action;
(d) the prevention of pest problems through improved sanitation, management of waste, addition of physical barriers, and the modification of habitats that attract or harbor pests;
(e) reliance to the greatest extent possible on nontoxic, biological, cultural or mechanical pest management methods, or on the use of natural control agents;
(f) when necessary, the use of chemical pesticides, with preference for products that are the least harmful to human health and the environment; and
(g) recordkeeping and reporting of pest populations, surveillance techniques, and remedial actions taken.
(Source: P.A. 87-1106; reenacted by P.A. 95-786, eff. 8-7-08.)

(225 ILCS 235/3.26)
(Section scheduled to be repealed on December 31, 2019)
Sec. 3.26. "School" means any structure used as a public school in this State.
(Source: P.A. 91-525, eff. 8-1-00; reenacted by P.A. 95-786, eff. 8-7-08.)

(225 ILCS 235/3.27)
(Section scheduled to be repealed on December 31, 2019)
Sec. 3.27. "Day care center" means any structure used as a licensed day care center in this State.
(Source: P.A. 93-381, eff. 7-1-04; reenacted by P.A. 95-786, eff. 8-7-08.)

(225 ILCS 235/4) (from Ch. 111 1/2, par. 2204)
(Section scheduled to be repealed on December 31, 2019)
Sec. 4. Licensing and registration location requirements.
(a) It shall be unlawful for any person to engage in a commercial structural pest control business at any location in this State, or within Illinois from any location outside of this State, unless such person is licensed by the Department. A person shall have a separate license for each commercial structural pest control business location. The licensee may use its state identification number in all forms of advertising.
(b) It shall be unlawful for any person who owns or operates a non-commercial structural pest control location to engage in non-commercial structural pest control using restricted pesticides in this State unless registered as a non-commercial structural pest control location by the Department.
(c) No person shall be licensed or registered as a commercial or non-commercial structural pest control business at any location without complying with the certification requirements as prescribed in Section 5 of this Act.
(d) If a licensee or registrant changes its location of operation during the year of issuance, the Department shall be notified in writing of the new location within 15 days. The license or registration shall accompany the notification along with the fee as prescribed in Section 9 of this Act, and, upon receipt, a replacement will be issued by the Department.
(e) All licenses and registrations issued under this Act shall expire on December 31 of the year issued, except that an original license or registration issued after October 1 and before December 31 shall expire on December 31 of the following year. A license or registration may be renewed by filing with the Department a completed renewal application form as prescribed by rule, including payment of the fee as prescribed in Section 9 of this Act, and may be postmarked no later than the December 1 preceding the date of expiration. Applications received by the Department that are postmarked after December 1 up to and including December 31 shall be accompanied by the required late filing charge as prescribed in Section 9 of this Act. License or registration applications that are postmarked after December 31 will not be eligible for renewal.
(f) No license or registration shall be transferable from one person to another.
(g) No person shall be licensed as a commercial structural pest control business location without complying with the insurance requirements of Section 9 of this Act.
(Source: P.A. 83-825; reenacted by P.A. 95-786, eff. 8-7-08; 96-1362, eff. 7-28-10.)

(225 ILCS 235/5) (from Ch. 111 1/2, par. 2205)
(Section scheduled to be repealed on December 31, 2019)
Sec. 5. Certification requirements. No individual shall apply any general use or restricted pesticide while engaged in commercial structural pest control in this State unless certified, or supervised by someone who is certified, by the Department in accordance with this Section.
No individual shall apply any restricted pesticide while engaged in non-commercial structural pest control in this State unless certified, or supervised by someone who is certified, by the Department in accordance with this Section. In addition, any individual at any non-commercial structural pest control location using general use pesticides shall comply with the labeling requirements of the pesticides used at that location.
Each commercial structural pest control location shall be required to employ at least one certified technician at each location. In addition, each non-commercial structural pest control location utilizing restricted pesticides shall be required to employ at least one certified technician at each location. Individuals who are not certified technicians may work under the supervision of a certified technician employed at the commercial or non-commercial location who shall be responsible for their pest control activities. Any technician providing supervision for the use of restricted pesticides must be certified in the sub-category for which he is providing supervision.
A. Any individual engaging in commercial structural pest control and utilizing general use pesticides shall meet the following requirements:
1. He has a high school diploma or a high school

equivalency certificate;

2. He has filed an original application, paid the fee

required for examination, and successfully passed the General Standards examination.

B. Any individual engaging in commercial or non-commercial structural pest control and utilizing restricted pesticides in any one of the sub-categories in Section 7 of this Act shall meet the following requirements:
1. He has a high school diploma or a high school

equivalency certificate;

2. He has:
a. six months of practical experience in one or

more sub-categories in structural pest control; or

b. successfully completed a minimum of 16

semester hours, or their equivalent, in entomology or related fields from a recognized college or university; or

c. successfully completed a pest control course,

approved by the Department, from a recognized educational institution or other entity.

Each applicant shall have filed an original application and paid the fee required for examination. Every applicant who successfully passes the General Standards examination and at least one sub-category examination shall be certified in each sub-category which he has successfully passed.
A certified technician who wishes to be certified in sub-categories for which he has not been previously certified may apply for any sub-category examination provided he meets the requirements set forth in this Section, files an original application, and pays the fee for examination.
An applicant who fails to pass the General Standards examination or any sub-category examination may reapply for that examination, provided that he files an application and pays the fee required for an original examination. Re-examination applications shall be on forms prescribed by the Department.
(Source: P.A. 98-718, eff. 1-1-15.)

(225 ILCS 235/5.01) (from Ch. 111 1/2, par. 2205.01)
(Section scheduled to be repealed on December 31, 2019)
Sec. 5.01. Reciprocity.
(a) Upon payment of the required fee as prescribed in Section 9 of this Act, a person who is certified or licensed as a structural pest control technician by a state or the federal government may apply for reciprocal certification without examination by the Department in those sub-categories or areas for which the applicant holds certification or licensure by the state or the federal government.
(b) In order to receive reciprocal certification under subsection (a) of this Section, the requirements for the certification or licensure by the state or the federal government must have been, at the date of the certification or licensure, substantially equivalent to the requirements then in force in this State, as determined by the Department.
(Source: P.A. 82-725; reenacted by P.A. 95-786, eff. 8-7-08; 96-1362, eff. 7-28-10.)

(225 ILCS 235/5.02)
Sec. 5.02. (Repealed).
(Source: P.A. 95-786, eff. 8-7-08. Repealed by P.A. 96-1362, eff. 7-28-10.)

(225 ILCS 235/6) (from Ch. 111 1/2, par. 2206)
(Section scheduled to be repealed on December 31, 2019)
Sec. 6. Renewal of technician certification.
(a) A certified technician's certificate shall be valid for a period of 3 years expiring on December 31 of the third year, except that an original certificate issued between October 1 and December 31 shall expire on December 31 of the third full calendar year following issuance. A certificate may be renewed by application upon a form prescribed by the Department, provided that the certified technician furnishes the following:
(1) a renewal application filed with the Department

postmarked no later than December 1 preceding the date of expiration;

(2) evidence attached to the renewal, or on file with

the Department, of acquiring, during the 3 year period, a minimum of 9 classroom hours, in increments of 3 hours or more, of training at Department approved pest control training seminars; and

(3) the required fee as prescribed in Section 9 of

this Act.

Applications received by the Department postmarked after December 1 shall be accompanied by the required late filing charge as prescribed in Section 9 of this Act.
(b) Certified technician's certificates are not transferable from one person to another person, and no licensee or registrant shall use the certificate of a certified technician to secure or hold a license or registration unless the holder of such certificate is actively engaged in the direction of pest control operations of the licensee or registrant.
(c) A certified technician who has not renewed his or her certificate for a period of not more than one year after its expiration may secure a renewal upon payment of the renewal fee and late filing charge and the furnishing of evidence of training in accordance with item (2) of subsection (a) of this Section. If a technician has not renewed his or her certificate for a period of more than one year after its expiration, the technician shall file an original application for examination, pay all required fees, which may include renewal, examination, and late filing charges, and successfully pass the examination before his or her certificate is renewed. Any individual who fails to renew a certification by the date of expiration shall not perform any pest control activities until the requirements of this Section have been met and a certificate has been issued by the Department.
(Source: P.A. 93-922, eff. 1-1-05; reenacted by P.A. 95-786, eff. 8-7-08; 96-1362, eff. 7-28-10.)

(225 ILCS 235/7) (from Ch. 111 1/2, par. 2207)
(Section scheduled to be repealed on December 31, 2019)
Sec. 7. Written examination required. The Department shall adopt rules for any examinations required for the proper administration of this Act, including any category or sub-category examination involving the use of general or restricted use pesticides and any examination which may be required under Category 7, Industrial, Institutional, Structural, and Health Related Pest Control, or Category 8, Public Health Pest Control (excluding Mosquito Pest Control), in the rules adopted by the Department of Agriculture in Section 250.120 of Title 8 of the Illinois Administrative Code. Applications for examination shall be in the form prescribed by the Department, accompanied by the required fee as prescribed in Section 9 of this Act, and received by the Department at least 15 days prior to an examination. The Department shall conduct written examinations at least 4 times each year and may require a practical demonstration by each applicant. The written examination shall be prepared from suggested study materials.
(Source: P.A. 85-227; reenacted by P.A. 95-786, eff. 8-7-08; 96-1362, eff. 7-28-10.)`

(225 ILCS 235/8) (from Ch. 111 1/2, par. 2208)
(Section scheduled to be repealed on December 31, 2019)
Sec. 8. Change of certified technician). When the licensee or registrant is without a certified technician the licensee or registrant shall notify the Director in writing within 7 days and shall employ a technician certified in accordance with Section 5 of this Act no later than 45 days from the time the position of certified technician becomes vacant. All structural pest control operations shall be suspended until such time that the licensee or registrant obtains the services of a certified technician.
(Source: P.A. 84-362; reenacted by P.A. 95-786, eff. 8-7-08.)

(225 ILCS 235/9) (from Ch. 111 1/2, par. 2209)
(Section scheduled to be repealed on December 31, 2019)
Sec. 9. Fees and required insurance.
(a) The fees required by this Act are as follows:
(1) The fee for an original commercial structural

pest control business license is $250; and the fee for the renewal of that license is $150.

(2) The fee for an original non-commercial structural

pest control business registration is $200; and the fee for the renewal of that registration is $125.

(3) The fee for an application for examination as a

certified technician, including an original certificate, is $75; and the fee for the renewal of that certification is $75.

(4) The fee for an application for examination in

sub-categories not previously examined or for reexamination as a certified technician in areas previously failed is $50.

(5) The fee for the replacement of a license,

registration, or certification is $25.

(6) The late filing charge for any license,

registration, or certification is $75.

(7) The fee for multiple copies of this Act and

regulations or for any category or sub-category specific training materials is $5 per copy.

All fees shall be paid by check or money order. Any fee required by this Act is not refundable in the event that the original application or application for renewal is denied.
(b) Every application for an original commercial structural pest control business location license shall be accompanied by a certificate of insurance issued by an insurance company authorized to do business in the State of Illinois or by a risk retention or purchasing group formed pursuant to the federal Liability Risk Retention Act of 1986, which provides primary, first dollar public liability coverage of the applicant or licensee for personal injuries for not less than $100,000 per person, or $300,000 per occurrence, and, in addition, for not less than $50,000 per occurrence for property damage, resulting from structural pest control. The insurance policy shall be in effect at all times during the license year and a new certificate of insurance shall be filed with the Department within 30 days after the renewal of the insurance policy. Each application for renewal of a commercial structural pest control location license shall also include a certificate of insurance as detailed above unless a valid certificate of insurance is already on file with the Department. Applicants for registration or registration renewal shall not be required to provide evidence of public liability insurance coverage.
All administrative civil fines and fees collected pursuant to this Act shall be deposited into the Pesticide Control Fund established pursuant to the Illinois Pesticide Act. The amount annually collected as administrative civil fines and fees shall be appropriated by the General Assembly to the Department for the purposes of conducting a public education program on the proper use of pesticides and for other activities related to enforcement of this Act and the Illinois Pesticide Act.
(Source: P.A. 87-703; reenacted by P.A. 95-786, eff. 8-7-08; 96-1362, eff. 7-28-10.)

(225 ILCS 235/10) (from Ch. 111 1/2, par. 2210)
(Section scheduled to be repealed on December 31, 2019)
Sec. 10. Powers and duties of the Department). The Department has the following powers and duties:
(a) To prescribe and furnish application forms, licenses, registrations, certificates and any other forms necessary under this Act;
(b) To suspend, revoke or refuse to issue or renew registrations, licenses or certificates for cause;
(c) To prescribe examinations which reasonably test the knowledge of the practical and scientific aspects of structural pest control of an applicant for certification as a certified technician;
(d) To conduct hearings concerning the suspension, revocation or refusal to issue or renew certificates, registrations or licenses;
(e) To promulgate rules and regulations necessary for the administration of this Act;
(f) To prohibit the use of specific materials and methods in the application of pesticides when necessary to protect health and property or prevent injury to desirable plants and animals, including pollinating insects, birds and aquatic life. In issuing such regulations, the Director shall give consideration to pertinent research findings and to recommendations of other agencies of the State and of the Federal government;
(g) To conduct inspections, which may include planned use inspections, during business hours, the purpose of which shall be reduced to writing, to determine satisfactory compliance with this Act, after consent of the person, licensee or registrant has been obtained or after an order for such inspection has been issued by the court;
(h) To cause investigations to be made when the Department has reasonable grounds for believing that a violation of any provision of this Act or rules or regulations promulgated thereunder has occurred or is occurring; and
(i) To conduct a public education program to improve citizen awareness and participation in the reporting of pesticide misuse to better protect the public from such dangerous chemicals. Such program shall include, as a minimum, the dissemination of information to the public and the news media on the requirements of this Act and the Illinois Pesticide Act and the methods of reporting cases of improper pesticide application and use to the Department.
(Source: P.A. 85-177; reenacted by P.A. 95-786, eff. 8-7-08.)

(225 ILCS 235/10.1) (from Ch. 111 1/2, par. 2210.1)
(Section scheduled to be repealed on December 31, 2019)
Sec. 10.1. Structural Pest Control Advisory Council. The Governor shall appoint a Structural Pest Control Advisory Council consisting of 10 members to consult with and advise the Department. Their functions shall be to advise the Department in the preparation of rules necessary to carry out the provisions of the Act, offer suggestions for examination questions, provide suggestions for the efficient administration of the Act, develop criteria for issuance of administrative fines, and perform other duties as may be prescribed by the Director. Membership on the council shall be as follows:
(a) One member shall be an Illinois certified

technician representing the food industry.

(b) One member shall be an Illinois certified

technician representing a noncommercial industry other than the food industry but regulated under this Act.

(c) Three members shall be Illinois certified

technicians representing the commercial structural pest control industry. To the extent possible, these 3 members shall represent a geographical balance in the State.

(d) One member shall be a representative of a local

health department.

(e) One member shall be a representative of an

Illinois college or university with expertise in entomology, biology, or chemistry as it relates to structural pest control.

(f) One member shall be a member of the general

public.

(g) One member shall be a representative of an

Illinois chapter of a national environmental, wildlife, or conservation group or association.

(h) One member shall be a representative of the

Illinois Department of Agriculture.

The term of office for each member of the council shall be 4 calendar years with no representative serving more than 2 consecutive terms.
The Council shall be chaired by the Director, or his or her authorized representative, and shall meet at least twice annually, or whenever a majority of the council members vote to hold a meeting to discuss their duties as previously indicated.
(Source: P.A. 87-703; reenacted by P.A. 95-786, eff. 8-7-08.)

(225 ILCS 235/10.2) (from Ch. 111 1/2, par. 2210.2)
(Section scheduled to be repealed on December 31, 2019)
Sec. 10.2. Integrated pest management guidelines; notification; training of designated persons; request for copies.
(a) The Department shall prepare guidelines for an integrated pest management program for structural pest control practices at school buildings and other school facilities and day care centers. Such guidelines shall be made available to schools, day care centers and the public upon request.
(b) When economically feasible, each school and day care center is required to develop and implement an integrated pest management program that incorporates the guidelines developed by the Department. Each school and day care center must notify the Department, within one year after the effective date of this amendatory Act of the 95th General Assembly and every 5 years thereafter, on forms provided by the Department that the school or day care center has developed and is implementing an integrated pest management program. In implementing an integrated pest management program, a school or day care center must assign a designated person to assume responsibility for the oversight of pest management practices in that school or day care center and for recordkeeping requirements.
(b-1) If adopting an integrated pest management program is not economically feasible because such adoption would result in an increase in the pest control costs of the school or day care center, the school or day care center must provide, within one year after the effective date of this amendatory Act of the 95th General Assembly and every 5 years thereafter, written notification to the Department, on forms provided by the Department, that the development and implementation of an integrated pest management program is not economically feasible. The notification must include projected pest control costs for the term of the pest control program and projected costs for implementing an integrated pest management program for that same time period.
(b-2) Each school or day care center that provides written notification to the Department that the adoption of an integrated pest management program is not economically feasible pursuant to subsection (b-1) of this Section must have its designated person attend a training course on integrated pest management within one year after the effective date of this amendatory Act of the 95th General Assembly, and every 5 years thereafter until an integrated pest management program is developed and implemented in the school or day care center. The training course shall be approved by the Department in accordance with the minimum standards established by the Department under this Act.
(b-3) Each school and day care center shall ensure that all parents, guardians, and employees are notified at least once each school year that the notification requirements established by this Section have been met. The school and day care center shall keep copies of all notifications required by this Section and any written integrated pest management program plan developed in accordance with this Section and make these copies available for public inspection at the school or day care center.
(c) The Structural Pest Control Advisory Council shall assist the Department in developing the guidelines for integrated pest management programs. In developing the guidelines, the Council shall consult with individuals knowledgeable in the area of integrated pest management.
(d) The Department, with the assistance of the Cooperative Extension Service and other relevant agencies, may prepare a training program for school or day care center pest control specialists.
(e) The Department may request copies of a school's or day care center's integrated pest management program plan and notification required by this Act and offer assistance and training to schools and day care centers on integrated pest management programs.
(f) The requirements of this Section are subject to appropriation to the Department for the implementation of integrated pest management programs.
(Source: P.A. 95-58, eff. 8-10-07; reenacted by P.A. 95-786, eff. 8-7-08.)

(225 ILCS 235/10.3)
(Section scheduled to be repealed on December 31, 2019)
Sec. 10.3. Notification. School districts and day care centers must maintain a registry of parents and guardians of students and employees who have registered to receive written or telephonic notification prior to application of pesticides to school property or day care centers or provide written or telephonic notification to all parents and guardians of students before such pesticide application. Written notification may be included in newsletters, bulletins, calendars, or other correspondence currently published by the school district or day care center. The written or telephonic notification must be given at least 2 business days before application of the pesticide application and should identify the intended date of the application of the pesticide and the name and telephone contact number for the school or day care center personnel responsible for the pesticide application program. Prior notice shall not be required if there is an imminent threat to health or property. If such a situation arises, the appropriate school or day care center personnel must sign a statement describing the circumstances that gave rise to the health threat and ensure that written or telephonic notice is provided as soon as practicable. For purposes of this Section, pesticides subject to notification requirements shall not include (i) an antimicrobial agent, such as disinfectant, sanitizer, or deodorizer, or (ii) insecticide baits and rodenticide baits.
(Source: P.A. 93-381, eff. 7-1-04; reenacted by P.A. 95-786, eff. 8-7-08; 96-1362, eff. 7-28-10.)

(225 ILCS 235/10.15)
Sec. 10.15. (Repealed).
(Source: P.A. 96-1330, eff. 7-27-10. Repealed internally, eff. 1-1-12.)

(225 ILCS 235/12) (from Ch. 111 1/2, par. 2212)
(Section scheduled to be repealed on December 31, 2019)
Sec. 12. Subject to the requirement for public hearings as hereinafter provided, the Department shall promulgate, publish, and adopt, and may from time to time after public hearing amend such rules and regulations as may be necessary for the proper enforcement of this Act, to protect the health and safety of the public and may, when necessary, utilize the services of any other state agencies to assist in carrying out the purposes of this Act. The Department shall hold a public hearing on all proposed rules and regulations.
(Source: P.A. 82-725; reenacted by P.A. 95-786, eff. 8-7-08.)

(225 ILCS 235/13) (from Ch. 111 1/2, par. 2213)
(Section scheduled to be repealed on December 31, 2019)
Sec. 13. Violations of the Act. It is a violation of this Act and the Department may suspend, revoke, or refuse to issue or renew any certificate, registration, or license, in accordance with Section 14 of this Act, upon proof of any of the following:
(a) Violation of this Act or any rule or regulation

promulgated hereunder.

(b) Conviction of a certified technician, registrant,

or licensee of a violation of any provision of this Act or of pest control laws in any other state, or any other laws or rules and regulations adopted thereto relating to pesticides.

(c) Knowingly making false or fraudulent claims,

misrepresenting the effects of materials or methods or failing to use methods or materials suitable for structural pest control.

(d) Performing structural pest control in a careless

or negligent manner so as to be detrimental to health.

(e) Failure to supply within a reasonable time, upon

request from the Department or its authorized representative, true information regarding methods and materials used, work performed, or other information essential to the administration of this Act.

(f) Fraudulent advertising or solicitations relating

to structural pest control.

(g) Aiding or abetting a person to evade any

provision of this Act, conspiring with any person to evade provisions of this Act or allowing a license, permit, certification, or registration to be used by another person.

(h) Impersonating any federal, state, county, or city

official.

(i) Performing structural pest control, utilizing, or

authorizing the use or sale of, pesticides which are in violation of the FIFRA, or the Illinois Pesticide Act.

(j) Failing to comply with a written Department

notice or lawful order of the Director.

(Source: P.A. 85-177; reenacted by P.A. 95-786, eff. 8-7-08; 96-1362, eff. 7-28-10.)

(225 ILCS 235/14) (from Ch. 111 1/2, par. 2214)
(Section scheduled to be repealed on December 31, 2019)
Sec. 14. Suspension, revocation or refusal to renew license, registration or certification.
(a) Whenever the Department determines that there are reasonable grounds to believe that there has been violation of any provision of this Act or the rules or regulations issued hereunder, the Department shall give notice of the alleged violation to the person to whom the license, registration or certificate was issued, as herein provided. Such notice shall:
(1) be in writing;
(2) include a statement of the alleged violation

which necessitates issuance of the notice;

(3) contain an outline of remedial action which, if

taken, will effect compliance with the provisions of this Act and the rules and regulations issued hereunder;

(4) prescribe a reasonable time as determined by the

Department for the performance of any action required by the notice; and

(5) be served upon the licensee, registrant or

certified technician as the case may require, provided that such notice shall be deemed to have been properly served upon the person when a copy thereof has been sent by registered or certified mail to his last known address as furnished to the Department or when he has been served with such notice by any other method authorized by law.

(b) If the person to whom the notice is served does not comply with the terms of the notice within the time limitations specified in the notice, the Department may proceed with action to suspend, revoke or refuse to issue a license, registration or certificate as provided in this Section. Other requirements of this Act to the contrary notwithstanding, when the Department determines that reasonable grounds exist to indicate that a violation of this Act has been committed which is the third separate violation by that person in an 18-month period, the Department shall not be required to issue notice as required by subsection (a) of this Section but may proceed immediately with action to suspend, revoke or refuse to issue a license, registration or certificate.
(c) In any proceeding to suspend, revoke or refuse to issue a license, registration or certificate, the Department shall first serve or cause to be served upon the person violating this Act or the rules or regulations promulgated under this Act a written notice of the Department's intent to take action. The notice shall specify the way in which the person has failed to comply with this Act or any rules, regulations or standards of the Department. In the case of revocation or suspension, the notice shall require the person to remove or abate the violation or objectionable condition specified in the notice within 5 days or within a longer period of time as the Department may allow. If the person fails to comply with the terms and conditions of the revocation or suspension notice within the time specified or the time extension allowed by the Department, the Department may revoke or suspend the license, registration or certification. In the case of refusal to issue a license, registration or certification, if the person fails to comply with the Act or rules, regulations or standards promulgated under the Act, the Department may refuse to issue a license, registration or certification.
(Source: P.A. 82-725; reenacted by P.A. 95-786, eff. 8-7-08.)

(225 ILCS 235/15) (from Ch. 111 1/2, par. 2215)
(Section scheduled to be repealed on December 31, 2019)
Sec. 15. Administrative hearing. The Department shall give written notice by certified or registered mail to any applicant, licensee, registrant or certified technician of the Department's intent to suspend, revoke, or refuse to issue a license, registration, or certificate or to assess a fine. Such person has a right to a hearing before the Department; however, a written notice of a request for such a hearing shall be served on the Department within 10 days of notice of such refusal, suspension, or revocation of a license, registration, or certification, or imposition of a fine. The hearing shall be conducted by the Director, or a Hearing Officer designated in writing by the Director, to conduct the hearing. A stenographic record shall be made of the hearing and the cost borne by the Department; however, a transcription of the hearing will be made only if a person requests and shall be transcribed at the cost of such person.
The hearing shall be conducted at such place as designated by the Department.
(Source: P.A. 87-703; reenacted by P.A. 95-786, eff. 8-7-08.)

(225 ILCS 235/16) (from Ch. 111 1/2, par. 2216)
(Section scheduled to be repealed on December 31, 2019)
Sec. 16. Subpoena powers of Department or hearing officer. The Director or Hearing Officer may compel by subpoena or subpoena duces tecum the attendance and testimony of witnesses and the production of books and papers and administer oaths to witnesses. All subpoenas issued by the Director or Hearing Officer may be served as provided for in a civil action. The fees of witnesses for attendance and travel shall be the same as the fees for witnesses before the circuit court and shall be paid by the party to such proceeding at whose request the subpoena is issued. If such subpoena is issued at the request of the Department, the witness fee shall be paid as an administrative expense.
In the cases of refusal of a witness to attend or testify, or to produce books or papers, concerning any matter upon which he might be lawfully examined, the circuit court of the county where the hearing is held, upon application of any party to the proceeding, may compel obedience by proceeding as for contempt.
(Source: P.A. reenacted by P.A. 95-786, eff. 8-7-08; 96-328, eff. 8-11-09.)

(225 ILCS 235/17) (from Ch. 111 1/2, par. 2217)
(Section scheduled to be repealed on December 31, 2019)
Sec. 17. Deposition of witnesses; testimony at hearing recorded). In the event of the inability of any party, or the Department, to procure the attendance of witnesses to give testimony or produce books and papers, such party or the Department may take the deposition of witnesses in accordance with the laws of this State. All testimony taken at a hearing shall be reduced to writing, and all such testimony and other evidence introduced at the hearing shall be a part of the record of the hearing.
(Source: P.A. 82-725; reenacted by P.A. 95-786, eff. 8-7-08.)

(225 ILCS 235/19) (from Ch. 111 1/2, par. 2219)
(Section scheduled to be repealed on December 31, 2019)
Sec. 19. Certification of record). The Department is not required to certify any record or file any answer or otherwise appear in any proceeding for judicial review unless the party filing the complaint deposits with the clerk of the court the sum of $1 per page representing costs of such certification. Failure on the part of the plaintiff to make such deposit shall be grounds for dismissal of the action.
(Source: P.A. 82-725; reenacted by P.A. 95-786, eff. 8-7-08.)

(225 ILCS 235/20) (from Ch. 111 1/2, par. 2220)
(Section scheduled to be repealed on December 31, 2019)
Sec. 20. Injunction). The performance of structural pest control or the operation of a business location as defined in Section 3 of this Act within this State in violation of this Act or the rules and regulations promulgated hereunder is declared a nuisance and inimical to the public health, welfare and safety and a deceptive business practice. The Director, in the name of the people of the State, through the Attorney General or the State's Attorney of the county in which such violation occurs may, in addition to other remedies herein provided, bring an action for an injunction to restrain such violation or enjoin the future performance of structural pest control or the operating of a business location until compliance with the provisions of this Act has been obtained.
(Source: P.A. 83-825; reenacted by P.A. 95-786, eff. 8-7-08.)

(225 ILCS 235/21) (from Ch. 111 1/2, par. 2221)
(Section scheduled to be repealed on December 31, 2019)
Sec. 21. Penalty. Any person who violates this Act or any rule or regulation adopted by the Department, or who violates any determination or order of the Department under this Act shall be guilty of a Class A misdemeanor and shall be fined a sum of not more than $2,500, serve a jail term of up to 1 day less than 1 year in jail, or both.
Each day's violation constitutes a separate offense. The State's Attorney of the county in which the violation occurred or the Attorney General shall bring such actions in the name of the people of the State of Illinois.
(Source: P.A. 82-725; reenacted by P.A. 95-786, eff. 8-7-08; 96-1362, eff. 7-28-10.)

(225 ILCS 235/21.1) (from Ch. 111 1/2, par. 2221.1)
(Section scheduled to be repealed on December 31, 2019)
Sec. 21.1. Administrative Civil Fines. The Department is empowered to assess administrative civil fines in accordance with Section 15 of this Act against a licensee, registrant, certified technician, person, public school, licensed day care center, or other entity for violations of this Act or its rules and regulations. These fines shall be established by the Department by rule and may be assessed in addition to, or in lieu of, license, registration, or certification suspensions and revocations.
Any fine assessed and not paid within 60 days after receiving notice from the Department may be submitted to the Attorney General's Office, or any other public or private agency, for collection of the amounts owed plus any fees and costs incurred during the collection process. Failure to pay a fine shall also be grounds for immediate suspension or revocation of a license, registration, or certification issued under this Act.
(Source: P.A. 87-703; reenacted by P.A. 95-786, eff. 8-7-08; 96-1362, eff. 7-28-10.)

(225 ILCS 235/22) (from Ch. 111 1/2, par. 2222)
(Section scheduled to be repealed on December 31, 2019)
Sec. 22. Scope of Act. The provisions of this Act apply to any structural pest control operations performed by the State or agency thereof. However, the State or agency thereof or any unit of local government shall not be required to pay any fees, nor shall the employees thereof engaged in pest control activities in their official capacity be required to pay any fees for examination, certification, or renewal of certification.
This Act does not apply to any person certified by the Illinois Department of Agriculture to use restricted pesticides in structures on his own individual property.
(Source: P.A. 82-725; reenacted by P.A. 95-786, eff. 8-7-08; 96-1362, eff. 7-28-10.)

(225 ILCS 235/23) (from Ch. 111 1/2, par. 2223)
(Section scheduled to be repealed on December 31, 2019)
Sec. 23. Judicial review of final administrative decision). The Administrative Review Law, as amended, and the rules adopted under the Administrative Review Law, apply to and govern all proceedings for judicial review of final administrative decisions of the Department under this Act. Such judicial review shall be had in the circuit court of the county in which the cause of action arose. The term "Administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 82-783; reenacted by P.A. 95-786, eff. 8-7-08.)

(225 ILCS 235/23.1) (from Ch. 111 1/2, par. 2223.1)
(Section scheduled to be repealed on December 31, 2019)
Sec. 23.1. The provisions of the Illinois Administrative Procedure Act are hereby expressly adopted and shall apply to all administrative rules and procedures of the Department of Public Health under this Act, except that in case of conflict between the Illinois Administrative Procedure Act and this Act the provisions of this Act shall control, and except that Section 5-35 of the Illinois Administrative Procedure Act relating to procedures for rule-making does not apply to the adoption of any rule required by federal law in connection with which the Department is precluded by law from exercising any discretion.
(Source: P.A. 88-45; reenacted by P.A. 95-786, eff. 8-7-08.)

(225 ILCS 235/24) (from Ch. 111 1/2, par. 2224)
(Section scheduled to be repealed on December 31, 2019)
Sec. 24. Severability clause). If any part of this Act is adjudged invalid, such adjudication shall not affect the validity of the Act as a whole or of any other part.
(Source: P.A. 82-725; reenacted by P.A. 95-786, eff. 8-7-08.)

(225 ILCS 235/25) (from Ch. 111 1/2, par. 2225)
(Section scheduled to be repealed on December 31, 2019)
Sec. 25. The provisions of "The Illinois Administrative Procedure Act", approved September 22, 1975, are hereby expressly adopted and shall apply to all administrative rules and procedures of the Department of Public Health under this Act.
(Source: P.A. 82-725; reenacted by P.A. 95-786, eff. 8-7-08.)

(225 ILCS 235/26)
(Section scheduled to be repealed on December 31, 2019)
Sec. 26. Continuation of Act; validation.
(a) The General Assembly finds and declares that:
(1) Public Act 94-754, which became effective on May

10, 2006, changed the repeal date set for the Structural Pest Control Act within the Regulatory Sunset Act from January 1, 2007 to January 1, 2008.

(2) The Statute on Statutes sets forth general

rules on the repeal of statutes and the construction of multiple amendments, but Section 1 of that Act also states that these rules will not be observed when the result would be "inconsistent with the manifest intent of the General Assembly or repugnant to the context of the statute".

(3) This amendatory Act of the 95th General

Assembly manifests the intention of the General Assembly to remove the current repealer of the Structural Pest Control Act set forth in the Regulatory Sunset Act and have the Structural Pest Control Act continue in effect beyond January 1, 2008.

(4) The Structural Pest Control Act was

originally enacted to protect, promote, and preserve the public health and general welfare. Any construction of subsection (a) of Section 4.18 of the Regulatory Sunset Act that results in the repeal of the Structural Pest Control Act on January 1, 2008 would be inconsistent with the manifest intent of the General Assembly and repugnant to the context of the Regulatory Sunset Act and the Structural Pest Control Act, and would create serious potential risks to the health and safety of the people of Illinois.

(b) It is hereby declared to have been the intent of the General Assembly that the Structural Pest Control Act not be subject to repeal on January 1, 2008.
(c) The Structural Pest Control Act shall be deemed to have been in continuous effect since May 10, 2006 (the effective date of Public Act 94-754), and it shall continue to be in effect henceforward until it is otherwise lawfully repealed. All previously enacted amendments to the Act taking effect on or after January 1, 2008, are hereby validated.
(d) All actions taken in reliance on or pursuant to the Structural Pest Control Act by the Department of Public Health or any other person or entity are hereby validated.
(e) In order to ensure the continuing effectiveness of the Structural Pest Control Act, it is set forth in full and re-enacted by this amendatory Act of the 95th General Assembly. This re-enactment is intended as a continuation of the Act. It is not intended to supersede any amendment to the Act that is enacted by the 95th General Assembly.
(f) The Structural Pest Control Act applies to all claims, civil actions, and proceedings pending on or filed on or before the effective date of this Act.
(Source: P.A. 95-786, eff. 8-7-08.)



225 ILCS 305/ - Illinois Architecture Practice Act of 1989.

(225 ILCS 305/1) (from Ch. 111, par. 1301)
(Section scheduled to be repealed on January 1, 2020)
Sec. 1. Short title. This Act shall be known and may be cited as the Illinois Architecture Practice Act of 1989.
(Source: P.A. 86-702.)

(225 ILCS 305/2) (from Ch. 111, par. 1302)
(Section scheduled to be repealed on January 1, 2020)
Sec. 2. Declaration of public policy. The practice of architecture in the State of Illinois is hereby declared to affect the public health, safety and welfare and to be subject to regulation and control in the public interest. It is further declared to be a matter of public interest and concern that the practice of architecture, as defined in this Act, merit and receive the confidence of the public, and that only qualified persons be authorized to practice architecture in the State of Illinois. This Act shall be liberally construed to best carry out these subjects and purposes.
(Source: P.A. 86-702.)

(225 ILCS 305/3) (from Ch. 111, par. 1303)
(Section scheduled to be repealed on January 1, 2020)
Sec. 3. Application of Act. Nothing in this Act shall be deemed or construed to prevent the practice of structural engineering as defined in the Structural Engineering Practice Act of 1989, the practice of professional engineering as defined in the Professional Engineering Practice Act of 1989, or the preparation of documents used to prescribe work to be done inside buildings for non-loadbearing interior construction, furnishings, fixtures and equipment, or the offering or preparation of environmental analysis, feasibility studies, programming or construction management services by persons other than those licensed in accordance with this Act, the Structural Engineering Practice Act of 1989 or the Professional Engineering Practice Act of 1989.
Nothing contained in this Act shall prevent the draftsmen, students, project representatives and other employees of those lawfully practicing as architects under the provisions of this Act, from acting under the responsible control of their employers, or to prevent the employment of project representatives for enlargement or alteration of buildings or any parts thereof, or prevent such project representatives from acting under the responsible control of the architect by whom the construction documents including drawings and specifications of any such building, enlargement or alteration were prepared.
Nothing in this Act or any other Act shall prevent an architect from practicing interior design services. Nothing in this Act shall be construed as requiring the services of an interior designer for the interior designing of a single family residence.
The involvement of an architect is not required for the following:
(A) The building, remodeling or repairing of any

building or other structure outside of the corporate limits of any city or village, where such building or structure is to be, or is used for farm purposes, or for the purposes of outbuildings or auxiliary buildings in connection with such farm premises.

(B) The construction, remodeling or repairing of a

detached single family residence on a single lot.

(C) The construction, remodeling or repairing of a

two-family residence of wood frame construction on a single lot, not more than two stories and basement in height.

(D) Interior design services for buildings which do

not involve life safety or structural changes.

However, when an ordinance of a unit of local government requires the involvement of an architect for any buildings included in the preceding paragraphs (A) through (D), the requirements of this Act shall apply. All buildings not included in the preceding paragraphs (A) through (D), including multi-family buildings and buildings previously exempt from the involvement of an architect under those paragraphs but subsequently non-exempt due to a change in occupancy or use, are subject to the requirements of this Act. Interior alterations which result in life safety or structural changes of the building are subject to the requirements of this Act.
(Source: P.A. 98-976, eff. 8-15-14.)

(225 ILCS 305/4) (from Ch. 111, par. 1304)
(Section scheduled to be repealed on January 1, 2020)
Sec. 4. Definitions. In this Act:
"Address of record" means the designated address recorded by the Department in the applicant's or licensee's application file or license file maintained by the Department's licensure maintenance unit. It is the duty of the applicant or licensee to inform the Department of any change of address, and such changes must be made either through the Department's website or by directly contacting the Department.
"Architect, Retired" means a person who has been duly licensed as an architect by the Department and who chooses to place on inactive status or not renew his or her license pursuant to Section 17.5 of this Act.
"Architectural intern" means an unlicensed person who has completed the education requirements, is actively participating in the diversified professional training, and maintains in good standing a training record as required for licensure by this Act and may use the title "architectural intern", but may not independently engage in the practice of architecture.
"Board" means the Illinois Architecture Licensing Board appointed by the Secretary.
"Department" means the Department of Financial and Professional Regulation.
"Design build" and "design build entity" means the project delivery process defined in 68 Ill. Adm. Code 1150.85, and any amendments or changes thereto.
"Public health" as related to the practice of architecture means the state of the well-being of the body or mind of the building user.
"Public safety" as related to the practice of architecture means the state of being reasonably free from risk of danger, damage, or injury.
"Public welfare" as related to the practice of architecture means the well-being of the building user resulting from the state of a physical environment that accommodates human activity.
"Secretary" means the Secretary of Financial and Professional Regulation.
(Source: P.A. 96-610, eff. 8-24-09.)

(225 ILCS 305/4.5)
(Section scheduled to be repealed on January 1, 2020)
Sec. 4.5. References to Department or Director of Professional Regulation. References in this Act (i) to the Department of Professional Regulation are deemed, in appropriate contexts, to be references to the Department of Financial and Professional Regulation and (ii) to the Director of Professional Regulation are deemed, in appropriate contexts, to be references to the Secretary of Financial and Professional Regulation.
(Source: P.A. 96-610, eff. 8-24-09.)

(225 ILCS 305/5) (from Ch. 111, par. 1305)
(Section scheduled to be repealed on January 1, 2020)
Sec. 5. Architect defined; Acts constituting practice.
(a) An architect is a person who is qualified by education, training, experience, and examination, and who is licensed under the laws of this State, to practice architecture.
(b) The practice of architecture within the meaning and intent of this Act includes the offering or furnishing of professional services, such as consultation, environmental analysis, feasibility studies, programming, planning, aesthetic and structural design, technical submissions consisting of drawings and specifications and other documents required in the construction process, administration of construction contracts, project representation, and construction management, in connection with the construction of any private or public building, building structure, building project, or addition to or alteration or restoration thereof.
(c) In the offering or furnishing of professional services set forth in subsection (b) of this Section, a licensee shall adhere to the standards of professional conduct enumerated in 68 Ill. Adm. Code 1150.90, and any amendments or changes thereto.
(d) Nothing contained in this Section imposes upon a person licensed under this Act the responsibility for the performance of any of the services set forth in subsection (b) of this Section unless such person specifically contracts to provide such services.
(Source: P.A. 96-610, eff. 8-24-09.)

(225 ILCS 305/6) (from Ch. 111, par. 1306)
(Section scheduled to be repealed on January 1, 2020)
Sec. 6. Technical submissions. All technical submissions intended for use in construction in the State of Illinois shall be prepared and administered in accordance with standards of reasonable professional skill and diligence. Care shall be taken to reflect the requirements of State statutes and, where applicable, county and municipal building ordinances in such submissions. In recognition that architects are licensed for the protection of the public health, safety and welfare, submissions shall be of such quality and scope, and be so administered, as to conform to professional standards.
Technical submissions are the designs, drawings and specifications which establish the scope of the architecture to be constructed, the standard of quality for materials, workmanship, equipment, and construction systems, and the studies and other technical reports and calculations prepared in the course of the practice of architecture.
No officer, board, commission, or other public entity who receives technical submissions shall accept for filing or approval any technical submissions relating to services requiring the involvement of an architect that do not bear the seal and signature of an architect licensed under this Act.
It is unlawful to affix one's seal to technical submissions if it masks the true identity of the person who actually exercised responsible control of the preparation of such work. An architect who seals and signs technical submissions is not responsible for damage caused by subsequent changes to or uses of those technical submissions where the subsequent changes or uses, including changes or uses made by State or local governmental agencies, are not authorized or approved in writing by the architect who originally sealed and signed the technical submissions.
(Source: P.A. 96-610, eff. 8-24-09.)

(225 ILCS 305/7) (from Ch. 111, par. 1307)
(Section scheduled to be repealed on January 1, 2020)
Sec. 7. Exempt from Structural Engineers' Act. Any person licensed to practice architecture in this State under this Act is exempt from the provisions of any and all Acts in force in this State regulating the practice of structural engineering.
(Source: P.A. 86-702.)

(225 ILCS 305/8) (from Ch. 111, par. 1308)
(Section scheduled to be repealed on January 1, 2020)
Sec. 8. Powers and duties of the Department.
(1) Subject to the provisions of this Act, the Department shall exercise the following functions, powers, and duties:
(a) conduct examinations to ascertain the

qualifications and fitness of applicants for licensure as architects, and pass upon the qualifications and fitness of applicants for licensure by endorsement;

(b) prescribe rules for a method of examination of

candidates;

(c) prescribe rules defining what constitutes a

school, college or university, or department of a university, or other institution, reputable and in good standing, to determine whether or not a school, college or university, or department of a university, or other institution is reputable and in good standing by reference to compliance with such rules, and to terminate the approval of such school, college or university or department of a university or other institution that refuses admittance to applicants solely on the basis of race, color, creed, sex or national origin. The Department may adopt, as its own rules relating to education requirements, those guidelines published from time to time by the National Architectural Accrediting Board;

(d) prescribe rules for diversified professional

training;

(e) conduct oral interviews, disciplinary conferences

and formal evidentiary hearings on proceedings to impose fines or to suspend, revoke, place on probationary status, reprimand, and refuse to issue or restore any license issued under the provisions of this Act for the reasons set forth in Section 22 of this Act;

(f) issue licenses to those who meet the requirements

of this Act;

(g) formulate and publish rules necessary or

appropriate to carrying out the provisions of this Act;

(h) maintain membership in the National Council of

Architectural Registration Boards and participate in activities of the Council by designation of individuals for the various classifications of membership and the appointment of delegates for attendance at regional and national meetings of the Council. All costs associated with membership and attendance of such delegates to any national meetings may be funded from the Design Professionals Administration and Investigation Fund; and

(i) review such applicant qualifications to sit for

the examination or for licensure that the Board designates pursuant to Section 10 of this Act.

(2) Upon the issuance of any final decision or order that deviates from any report or recommendation of the Board relating to the qualification of applicants, discipline of licensees or registrants, or promulgation of rules, the Secretary shall notify the Board with an explanation of the deviation and provide a reasonable time for the Board to submit comments to the Secretary regarding the final decision or order. The Department may at any time seek the expert advice and knowledge of the Board on any matter relating to the enforcement of this Act.
(3) The Department may in its discretion, but shall not be required to, employ or utilize the legal services of outside counsel and the investigative services of outside personnel to assist the Department. However, no attorney employed or used by the Department shall prosecute a matter or provide legal services to the Department or Board with respect to the same matter.
(Source: P.A. 98-976, eff. 8-15-14.)

(225 ILCS 305/9) (from Ch. 111, par. 1309)
(Section scheduled to be repealed on January 1, 2020)
Sec. 9. Creation of the Board. The Director shall appoint an Architecture Licensing Board which will consist of 6 members. Five members shall be architects, one of whom shall be a tenured member of the architectural faculty of an Illinois public university accredited by the National Architectural Accrediting Board. The other 4 shall be architects, residing in this State, who have been engaged in the practice of architecture at least 10 years. In addition to the 5 architects, there shall be one public member. The public member shall be a voting member and shall not hold a license as an architect, professional engineer, structural engineer or land surveyor.
Board members shall serve 5 year terms and until their successors are appointed and qualified. In making the designation of persons to the Board, the Director shall give due consideration to recommendations by members and organizations of the profession.
The membership of the Board should reasonably reflect representation from the geographic areas in this State.
No member shall be reappointed to the Board for a term which would cause his or her continuous service on the Board to be longer than 10 successive years.
Appointments to fill vacancies shall be made in the same manner as original appointments, for the unexpired portion of the vacated term.
Four members of the Board shall constitute a quorum. A quorum is required for Board decisions.
The Director may remove any member of the Board for misconduct, incompetence, neglect of duty, or for reasons prescribed by law for removal of State officials.
The Director may remove a member of the Board who does not attend 2 consecutive meetings.
Notice of proposed rulemaking shall be transmitted to the Board and the Department shall review the response of the Board and any recommendations made therein. The Department may, at any time, seek the expert advice and knowledge of the Board on any matter relating to the administration or enforcement of this Act.
Members of the Board are immune from suit in any action based upon any disciplinary proceedings or other activities performed in good faith as members of the Board.
(Source: P.A. 98-976, eff. 8-15-14.)

(225 ILCS 305/10) (from Ch. 111, par. 1310)
(Section scheduled to be repealed on January 1, 2020)
Sec. 10. Powers and duties of the Board.
(a) The Board shall hold at least 3 regular meetings each year.
(b) The Board shall annually elect a Chairperson and a Vice Chairperson who shall be architects.
(c) The Board, upon request by the Department, may make a curriculum evaluation to determine if courses conform to the requirements of approved architectural programs.
(d) The Board shall assist the Department in conducting oral interviews, disciplinary conferences and formal evidentiary hearings.
(e) The Department may, at any time, seek the expert advice and knowledge of the Board on any matter relating to the enforcement of this Act.
(f) The Board may appoint a subcommittee to serve as a Complaint Committee to recommend the disposition of case files according to procedures established by rule in 68 Ill. Adm. Code 1150.95, and any amendments or changes thereto.
(g) The Board shall review applicant qualifications to sit for the examination or for licensure and shall make recommendations to the Department except for those applicant qualifications that the Board designates as routinely acceptable. The Department shall review the Board's recommendations on applicant qualifications. The Secretary shall notify the Board with an explanation of any deviation from the Board's recommendation on applicant qualifications. After review of the Secretary's explanation of his or her reasons for deviation, the Board shall have the opportunity to comment upon the Secretary's decision.
(h) The Board may submit comments to the Secretary within a reasonable time from notification of any final decision or order from the Secretary that deviates from any report or recommendation of the Board relating to the qualifications of applicants, unlicensed practice, discipline of licensees or registrants, or promulgation of rules.
(i) The Board may recommend that the Department contract with an individual or a corporation or other business entity to assist in the providing of investigative, legal, prosecutorial, and other services necessary to perform its duties pursuant to subsection (3) of Section 8 of this Act.
(Source: P.A. 98-976, eff. 8-15-14.)

(225 ILCS 305/11) (from Ch. 111, par. 1311)
(Section scheduled to be repealed on January 1, 2020)
Sec. 11. Application for original license. Applications for original licensure shall be made to the Department in writing on forms prescribed by the Department and shall be accompanied by the required fee, which is not refundable. Any such application shall require information as in the judgment of the Department will enable the Department to pass on the qualifications of the applicant to practice architecture. The Department may require an applicant, at the applicant's expense, to have an evaluation of the applicant's education in a foreign country by an evaluation service approved by the Board in accordance with rules prescribed by the Department.
An applicant who has graduated from an architectural program outside the United States or its territories and whose first language is not English shall submit certification of passage of the Test of English as a Foreign Language (TOEFL) and a test of spoken English as defined by rule. However, any such applicant who subsequently earns an advanced degree from an accredited educational institution in the United States or its territories shall not be subject to this requirement.
(Source: P.A. 98-993, eff. 1-1-15.)

(225 ILCS 305/11.5)
(Section scheduled to be repealed on January 1, 2020)
Sec. 11.5. Social Security Number on license application. In addition to any other information required to be contained in the application, every application for an original license under this Act shall include the applicant's Social Security Number, which shall be retained in the agency's records pertaining to the license. As soon as practical, the Department shall assign a customer's identification number to each applicant for a license.
Every application for a renewal or restored license shall require the applicant's customer identification number.
(Source: P.A. 97-400, eff. 1-1-12.)

(225 ILCS 305/12) (from Ch. 111, par. 1312)
(Section scheduled to be repealed on January 1, 2020)
Sec. 12. Examinations; subjects; failure or refusal to take examination. The Department shall authorize examination of applicants as architects at such times and places as it may determine. The examination shall be in English and shall be written or written and graphic. It shall include at a minimum the following subjects:
(a) pre-design (environmental analysis, architectural

programming, and application of principles of project management and coordination);

(b) site planning (site analysis, design and

development, parking, and application of zoning requirements);

(c) building planning (conceptual planning of

functional and space relationships, building design, interior space layout, barrier-free design, and the application of the life safety code requirements and principles of energy efficient design);

(d) building technology (application of structural

systems, building components, and mechanical and electrical systems);

(e) general structures (identification, resolution,

and incorporation of structural systems and the long span design on the technical aspects of the design of buildings and the process and construction);

(f) lateral forces (identification and resolution of

the effects of lateral forces on the technical aspects of the design of buildings and the process of construction);

(g) mechanical and electrical systems (as applied to

the design of buildings, including plumbing and acoustical systems);

(h) materials and methods (as related to the design

of buildings and the technical aspects of construction); and

(i) construction documents and services (conduct of

architectural practice as it relates to construction documents, bidding, and construction administration and contractual documents from beginning to end of a building project).

It shall be the responsibility of the applicant to be familiar with this Act and its rules.
Examination subject matter headings and bases on which examinations are graded shall be indicated in rules pertaining to this Act. The Department may adopt the examinations and grading procedures of the National Council of Architectural Registration Boards. Content of any particular examination shall not be considered public record under the Freedom of Information Act.
If an applicant neglects without an approved excuse or refuses to take the next available examination offered for licensure under this Act, the fee paid by the applicant shall be forfeited. If an applicant fails to pass an examination for licensure under this Act within 3 years after filing an application, the application shall be denied. The applicant may, however, make a new application for examination accompanied by the required fee and must furnish proof of meeting the qualifications for examination in effect at the time of the new application.
An applicant shall have 5 years from the passage of the first examination to successfully complete all examinations required by rule of the Department.
The Department may by rule prescribe additional subjects for examination.
An applicant has one year from the date of notification of successful completion of all the examination and experience requirements to apply to the Department for a license. If an applicant fails to apply within one year, the applicant shall be required to again take and pass the examination, unless the Department, upon recommendation of the Board, determines that there is sufficient cause for the delay that is not due to the fault of the applicant.
(Source: P.A. 98-976, eff. 8-15-14.)

(225 ILCS 305/13) (from Ch. 111, par. 1313)
(Section scheduled to be repealed on January 1, 2020)
Sec. 13. Qualifications of applicants. Any person who is of good moral character may apply for licensure if he or she is a graduate with a first professional degree in architecture from a program accredited by the National Architectural Accrediting Board, has completed the examination requirements set forth under Section 12 of this Act, and has completed such diversified professional training, including academic training, as is required by rules of the Department. Until January 1, 2016, in lieu of the requirement of graduation with a first professional degree in architecture from a program accredited by the National Architectural Accrediting Board, the Department may admit an applicant who is a graduate with a pre-professional 4 year baccalaureate degree accepted for direct entry into a first professional master of architecture degree program, and who has completed such additional diversified professional training, including academic training, as is required by rules of the Department. The Department may adopt, as its own rules relating to diversified professional training, those guidelines published from time to time by the National Council of Architectural Registration Boards.
Good moral character means such character as will enable a person to discharge the fiduciary duties of an architect to that person's client and to the public in a manner which protects health, safety and welfare. Evidence of inability to discharge such duties may include the commission of an offense justifying discipline under Section 22. In addition, the Department may take into consideration whether the applicant has engaged in conduct or actions that would constitute grounds for discipline under this Act.
(Source: P.A. 98-288, eff. 8-9-13.)

(225 ILCS 305/14) (from Ch. 111, par. 1314)
(Section scheduled to be repealed on January 1, 2020)
Sec. 14. Display of license; seal. Every holder of a license as an architect shall display it in a conspicuous place in the principal office of the architect.
Every architect shall have a reproducible seal, or facsimile, the print of which shall contain the name of the architect, the license number, and the words "Licensed Architect, State of Illinois". The architect shall affix the signature, current date, date of license expiration and seal to the first sheet of any bound set or loose sheets of technical submissions utilized as contract documents between the parties to the contract or prepared for the review and approval of any governmental or public authority having jurisdiction by that architect or under that architect's responsible control. The sheet of technical submissions in which the seal is affixed shall indicate those documents or parts thereof for which the seal shall apply. The seal and dates may be electronically affixed. The licensee may provide, at his or her sole discretion, an original signature in the licensee's handwriting, a scanned copy of the document bearing an original signature, or a signature generated by a computer. All technical submissions issued by any corporation, partnership, professional service corporation, or professional design firm as registered under this Act shall contain the corporate or assumed business name and design firm registration number, in addition to any other seal requirements as set forth in this Section.
"Responsible control" means that amount of control over and detailed professional knowledge of the content of technical submissions during their preparation as is ordinarily exercised by architects applying the required professional standard of care. Merely reviewing or reviewing and correcting the technical submissions or any portion thereof prepared by those not in the regular employment of the office where the architect is resident without control over the content of such work throughout its preparation does not constitute responsible control.
An architect licensed under the laws of this jurisdiction shall not sign and seal technical submissions that were not prepared by or under the responsible control of the architect except that:
(1) the architect may sign and seal those portions of

the technical submissions that were prepared by or under the responsible control of persons who hold a license under this Act, and who shall have signed and sealed the documents, if the architect has reviewed in whole or in part such portions and has either coordinated their preparation or integrated them into his or her work;

(2) the architect may sign and seal portions of the

professional work that are not required by this Act to be prepared by or under the responsible control of an architect if the architect has reviewed and adopted in whole or in part such portions and has integrated them into his or her work; and

(3) a partner or corporate officer of a professional

design firm registered in Illinois who is licensed under the architecture licensing laws of this State, and who has professional knowledge of the content of the technical submissions and intends to be responsible for the adequacy of the technical submissions, may sign and seal technical submissions that are prepared by or under the responsible control of architects who are licensed in this State and who are in the regular employment of the professional design firm.

The architect exercising responsible control under which the documents or portions of the documents were prepared shall be identified on the documents or portions of the documents by name and Illinois license number.
Any architect who signs and seals technical submissions not prepared by that architect but prepared under the architect's responsible control by persons not regularly employed in the office where the architect is resident shall maintain and make available to the board upon request for at least 5 years following such signing and sealing, adequate and complete records demonstrating the nature and extent of the architect's control over and detailed professional knowledge of such technical submissions throughout their preparation.
(Source: P.A. 98-289, eff. 1-1-14; 98-976, eff. 8-15-14.)

(225 ILCS 305/15)
Sec. 15. (Repealed).
(Source: P.A. 86-702. Repealed by P.A. 96-610, eff. 8-24-09.)

(225 ILCS 305/16) (from Ch. 111, par. 1316)
(Section scheduled to be repealed on January 1, 2020)
Sec. 16. Licenses; renewal; restoration; architects in military service. The expiration date and renewal period for each license issued under this Act shall be set by rule. The holder of a license may renew such license during the month preceding the expiration date thereof by paying the required fee. An architect who has permitted his license to expire or who has had his license on inactive status may have his license restored by making application to the Department and filing proof acceptable to the Department of his fitness to have his license restored, including sworn evidence certifying to active practice in another jurisdiction satisfactory to the Department, and by paying the required restoration fee.
If the person has not maintained an active practice in another jurisdiction satisfactory to the Department, the Board shall determine, by an evaluation program established by rule, that person's fitness to resume active status and may require that person to successfully complete an examination.
Any person whose license has been expired for more than 3 years may have his license restored by making application to the Department and filing proof acceptable to the Department of his fitness to have his license restored, including sworn evidence certifying to active practice in another jurisdiction, and by paying the required restoration fee.
However, any person whose license has expired while he has been engaged (1) in federal service on active duty with the Army of the United States, the United States Navy, the Marine Corps, the Air Force, the Coast Guard, or the State Militia called into the service or training of the United States of America, or (2) in training or education under the supervision of the United States preliminary to induction into the military service, may have his license restored or reinstated without paying any lapsed renewal fees or restoration fee if within 2 years after termination of such service, training or education other than by dishonorable discharge he furnishes the Department with an affidavit to the effect that he has been so engaged and that his service, training or education has been so terminated.
(Source: P.A. 98-976, eff. 8-15-14.)

(225 ILCS 305/16.5)
(Section scheduled to be repealed on January 1, 2020)
Sec. 16.5. Continuing education. The Department may promulgate rules of continuing education for persons licensed under this Act. The Department shall consider the recommendations of the Board in establishing the guidelines for the continuing education requirements. The requirements of this Section apply to any person seeking renewal or restoration under Section 16 or 17 of this Act.
(Source: P.A. 91-133, eff. 1-1-00.)

(225 ILCS 305/17) (from Ch. 111, par. 1317)
(Section scheduled to be repealed on January 1, 2020)
Sec. 17. Inactive status; restoration. Any architect, who notifies the Department in writing on forms prescribed by the Department, may elect to place his or her license on an inactive status and shall, subject to rules of the Department, be excused from payment of renewal fees until he or she notifies the Department in writing of his or her desire to resume active status.
Any architect requesting restoration from inactive status shall be required to pay the current renewal fee and shall have his or her license restored as provided in Section 16 of this Act.
Any architect whose license is in an inactive status shall not practice architecture in the State of Illinois.
(Source: P.A. 98-976, eff. 8-15-14.)

(225 ILCS 305/17.5)
(Section scheduled to be repealed on January 1, 2020)
Sec. 17.5. Architect, Retired. Pursuant to Section 2105-15 of the Department of Professional Regulation Law of the Civil Administrative Code of Illinois, the Department may grant the title "Architect, Retired" to any person who has been duly licensed as an architect by the Department and who has chosen to place on inactive status or not renew his or her license. Those persons granted the title "Architect, Retired" may request restoration to active status under the applicable provisions of this Act.
The use of the title "Architect, Retired" shall not constitute representation of current licensure. Any person without an active license shall not be permitted to practice architecture as defined in this Act.
Nothing in this Section shall be construed to require the Department to issue any certificate, credential, or other official document indicating that a person has been granted the title "Architect, Retired".
(Source: P.A. 96-610, eff. 8-24-09.)

(225 ILCS 305/18) (from Ch. 111, par. 1318)
(Section scheduled to be repealed on January 1, 2020)
Sec. 18. Endorsement. The Department may, in its discretion, license as an architect, without examination on payment of the required fee, an applicant who is an architect licensed under the laws of another state or territory, if the requirements for licensure in the state or territory in which the applicant was licensed were, at the date of his licensure, substantially equivalent to the requirements in force in this State on that date.
Applicants have 3 years from the date of application to complete the application process. If the process has not been completed within the 3 years, the application shall be denied, the fee forfeited and the applicant must reapply and meet the requirements in effect at the time of reapplication.
(Source: P.A. 86-702.)

(225 ILCS 305/19) (from Ch. 111, par. 1319)
(Section scheduled to be repealed on January 1, 2020)
Sec. 19. Fees.
(a) The Department shall provide by rule for a schedule of fees to be paid for licenses by all applicants. All fees are not refundable.
(b) The fees for the administration and enforcement of this Act, including but not limited to original licensure, renewal, and restoration, shall be set by rule by the Department.
All of the fees and fines collected pursuant to this Section shall be deposited in the Design Professionals Administration and Investigation Fund. Of the moneys deposited into the Design Professionals Administration and Investigation Fund, the Department may use such funds as necessary and available to produce and distribute newsletters to persons licensed under this Act.
Any person who delivers a check or other payment to the Department that is returned to the Department unpaid by the financial institution upon which it is drawn shall pay to the Department, in addition to the amount already owed to the Department, a fine of $50. The fines imposed by this Section are in addition to any other discipline provided under this Act for unlicensed practice or practice on a nonrenewed license. The Department shall notify the person that payment of fees and fines shall be paid to the Department by certified check or money order within 30 calendar days of the notification. If, after the expiration of 30 days from the date of the notification, the person has failed to submit the necessary remittance, the Department shall automatically terminate the license or certificate or deny the application, without hearing. If, after termination or denial, the person seeks a license or certificate, he or she shall apply to the Department for restoration or issuance of the license or certificate and pay all fees and fines due to the Department. The Department may establish a fee for the processing of an application for restoration of a license or certificate to pay all expenses of processing this application. The Director may waive the fines due under this Section in individual cases where the Director finds that the fines would be unreasonable or unnecessarily burdensome.
(Source: P.A. 91-133, eff. 1-1-00; 92-146, eff. 1-1-02.)

(225 ILCS 305/20) (from Ch. 111, par. 1320)
(Section scheduled to be repealed on January 1, 2020)
Sec. 20. Roster of licensees and registrants. A roster showing the names and addresses of all architects, architectural corporations and partnerships and professional design firms licensed or registered under this Act shall be prepared by the Department each year. This roster shall be organized by discipline and available by discipline upon written request and payment of the required fee.
(Source: P.A. 94-543, eff. 8-10-05.)

(225 ILCS 305/21) (from Ch. 111, par. 1321)
(Section scheduled to be repealed on January 1, 2020)
Sec. 21. Professional design firm registration; conditions.
(a) Nothing in this Act shall prohibit the formation, under the provisions of the Professional Service Corporation Act, of a corporation to offer the practice of architecture.
Any business, including a Professional Service Corporation, that includes the practice of architecture within its stated purposes, practices architecture, or holds itself out as available to practice architecture shall register with the Department under this Section. Any professional service corporation, sole proprietorship, or professional design firm offering architectural services must have a resident architect in responsible charge of the architectural practices in each location in which architectural services are provided who shall be designated as a managing agent.
Any sole proprietorship not owned and operated by an Illinois licensed design professional licensed under this Act is prohibited from offering architectural services to the public. "Illinois licensed design professional" means a person who holds an active license as an architect under this Act, as a structural engineer under the Structural Engineering Practice Act of 1989, as a professional engineer under the Professional Engineering Practice Act of 1989, or as a professional land surveyor under the Professional Land Surveyor Act of 1989. Any sole proprietorship owned and operated by an architect with an active license issued under this Act and conducting or transacting such business under an assumed name in accordance with the provisions of the Assumed Business Name Act shall comply with the registration requirements of a professional design firm. Any sole proprietorship owned and operated by an architect with an active license issued under this Act and conducting or transacting such business under the real name of the sole proprietor is exempt from the registration requirements of a professional design firm.
(b) Any corporation, including a Professional Service Corporation, partnership, limited liability company, or professional design firm seeking to be registered under this Section shall not be registered unless:
(1) two-thirds of the board of directors, in the case

of a corporation, or two-thirds of the general partners, in the case of a partnership, or two-thirds of the members, in the case of a limited liability company, are licensed under the laws of any State to practice architecture, professional engineering, land surveying, or structural engineering; and

(2) a managing agent is (A) a director in the case of

a corporation, a general partner in the case of a partnership, or a member in the case of a limited liability company, and (B) holds a license under this Act.

Any corporation, limited liability company, professional service corporation, or partnership qualifying under this Section and practicing in this State shall file with the Department any information concerning its officers, directors, members, managers, partners or beneficial owners as the Department may, by rule, require.
(c) No business shall offer the practice or hold itself out as available to offer the practice of architecture until it is registered with the Department as a professional design firm. Every entity registered as a professional design firm shall display its certificate of registration or a facsimile thereof in a conspicuous place in each office offering architectural services.
(d) Any business seeking to be registered under this Section shall make application on a form provided by the Department and shall provide any information requested by the Department, which shall include but shall not be limited to all of the following:
(1) The name and architect's license number of at

least one person designated as a managing agent. In the case of a corporation, the corporation shall also submit a certified copy of the resolution by the board of directors designating at least one managing agent. If a limited liability company, the company shall submit a certified copy of either its articles of organization or operating agreement designating at least one managing agent.

(2) The names and architect's, professional

engineer's, structural engineer's, or land surveyor's license numbers of the directors, in the case of a corporation, the members, in the case of a limited liability company, or general partners, in the case of a partnership.

(3) A list of all locations at which the professional

design firm provides architectural services.

(4) A list of all assumed names of the business.

Nothing in this Section shall be construed to exempt a business from compliance with the requirements of the Assumed Business Name Act.

It is the responsibility of the professional design firm to provide the Department notice, in writing, of any changes in the information requested on the application.
(e) In the event a managing agent is terminated or terminates his or her status as managing agent of the professional design firm, the managing agent and professional design firm shall notify the Department of this fact in writing, by certified mail, within 10 business days of termination.
Thereafter, the professional design firm, if it has so informed the Department, has 30 days in which to notify the Department of the name and architect's license number of the architect who is the newly designated managing agent. If a corporation, the corporation shall also submit a certified copy of a resolution by the board of directors designating the new managing agent. If a limited liability company, the company shall also submit a certified copy of either its articles of organization or operating agreement designating the new managing agent. The Department may, upon good cause shown, extend the original 30 day period.
If the professional design firm has not notified the Department in writing, by certified mail within the specified time, the registration shall be terminated without prior hearing. Notification of termination shall be sent by certified mail to the address of record. If the professional design firm continues to operate and offer architectural services after the termination, the Department may seek prosecution under Sections 22, 36, and 36a of this Act for the unlicensed practice of architecture.
(f) No professional design firm shall be relieved of responsibility for the conduct or acts of its agents, employees, or officers by reason of its compliance with this Section, nor shall any individual practicing architecture be relieved of the responsibility for professional services performed by reason of the individual's employment or relationship with a professional design firm registered under this Section.
(g) Disciplinary action against a professional design firm registered under this Section shall be administered in the same manner and on the same grounds as disciplinary action against a licensed architect. All disciplinary action taken or pending against a corporation or partnership before the effective date of this amendatory Act of 1993 shall be continued or remain in effect without the Department filing separate actions.
(Source: P.A. 98-976, eff. 8-15-14.)

(225 ILCS 305/22) (from Ch. 111, par. 1322)
(Section scheduled to be repealed on January 1, 2020)
Sec. 22. Refusal, suspension and revocation of licenses; causes.
(a) The Department may, singularly or in combination, refuse to issue, renew or restore, or may suspend, revoke, place on probation, or take other disciplinary or non-disciplinary action as deemed appropriate, including, but not limited to, the imposition of fines not to exceed $10,000 for each violation, as the Department may deem proper, with regard to a license for any one or combination of the following causes:
(1) material misstatement in furnishing information

to the Department;

(2) negligence, incompetence or misconduct in the

practice of architecture;

(3) failure to comply with any of the provisions of

this Act or any of the rules;

(4) making any misrepresentation for the purpose of

obtaining licensure;

(5) purposefully making false statements or signing

false statements, certificates or affidavits to induce payment;

(6) conviction of or plea of guilty or nolo

contendere to any crime that is a felony under the laws of the United States or any state or territory thereof or that is a misdemeanor, an essential element of which is dishonesty, or any crime that is directly related to the practice of the profession of architecture;

(7) aiding or assisting another person in violating

any provision of this Act or its rules;

(8) signing, affixing the architect's seal or

permitting the architect's seal to be affixed to any technical submission not prepared by the architect or under that architect's responsible control;

(9) engaging in dishonorable, unethical or

unprofessional conduct of a character likely to deceive, defraud or harm the public;

(10) habitual or excessive use or addiction to

alcohol, narcotics, stimulants, or any other chemical agent or drug that results in the inability to practice with reasonable judgment, skill, or safety;

(11) making a statement of compliance pursuant to the

Environmental Barriers Act that technical submissions prepared by the architect or prepared under the architect's responsible control for construction or alteration of an occupancy required to be in compliance with the Environmental Barriers Act are in compliance with the Environmental Barriers Act when such technical submissions are not in compliance;

(12) a finding by the Board that an applicant or

registrant has failed to pay a fine imposed by the Department or a registrant, whose license has been placed on probationary status, has violated the terms of probation;

(13) discipline by another state, territory, foreign

country, the District of Columbia, the United States government, or any other governmental agency, if at least one of the grounds for discipline is the same or substantially equivalent to those set forth herein;

(14) failure to provide information in response to a

written request made by the Department within 30 days after the receipt of such written request;

(15) physical illness, including, but not limited to,

deterioration through the aging process or loss of motor skill, mental illness, or disability which results in the inability to practice the profession with reasonable judgment, skill, and safety, including without limitation deterioration through the aging process, mental illness, or disability.

(a-5) In enforcing this Section, the Department or Board, upon a showing of a possible violation, may order a licensee or applicant to submit to a mental or physical examination, or both, at the expense of the Department. The Department or Board may order the examining physician to present testimony concerning his or her examination of the licensee or applicant. No information shall be excluded by reason of any common law or statutory privilege relating to communications between the licensee or applicant and the examining physician. The examining physicians shall be specifically designated by the Board or Department. The licensee or applicant may have, at his or her own expense, another physician of his or her choice present during all aspects of the examination. Failure of a licensee or applicant to submit to any such examination when directed, without reasonable cause as defined by rule, shall be grounds for either the immediate suspension of his or her license or immediate denial of his or her application.
If the Secretary immediately suspends the license of a licensee for his or her failure to submit to a mental or physical examination when directed, a hearing must be convened by the Department within 15 days after the suspension and completed without appreciable delay.
If the Secretary otherwise suspends a license pursuant to the results of the licensee's mental or physical examination, a hearing must be convened by the Department within 15 days after the suspension and completed without appreciable delay. The Department and Board shall have the authority to review the licensee's record of treatment and counseling regarding the relevant impairment or impairments to the extent permitted by applicable federal statutes and regulations safeguarding the confidentiality of medical records.
Any licensee suspended under this subsection (a-5) shall be afforded an opportunity to demonstrate to the Department or Board that he or she can resume practice in compliance with the acceptable and prevailing standards under the provisions of his or her license.
(b) The determination by a circuit court that a licensee is subject to involuntary admission or judicial admission, as provided in the Mental Health and Developmental Disabilities Code, operates as an automatic suspension. Such suspension will end only upon a finding by a court that the patient is no longer subject to involuntary admission or judicial admission, the issuance of an order so finding and discharging the patient, and the recommendation of the Board to the Secretary that the licensee be allowed to resume practice.
(c) The Department shall deny a license or renewal authorized by this Act to a person who has defaulted on an educational loan or scholarship provided or guaranteed by the Illinois Student Assistance Commission or any governmental agency of this State in accordance with subdivision (a)(5) of Section 2105-15 of the Department of Professional Regulation Law of the Civil Administrative Code of Illinois.
(d) In cases where the Department of Healthcare and Family Services (formerly the Department of Public Aid) has previously determined that a licensee or a potential licensee is more than 30 days delinquent in the payment of child support and has subsequently certified the delinquency to the Department, the Department shall refuse to issue or renew or shall revoke or suspend that person's license or shall take other disciplinary action against that person based solely upon the certification of delinquency made by the Department of Healthcare and Family Services in accordance with subdivision (a)(5) of Section 2105-15 of the Department of Professional Regulation Law of the Civil Administrative Code of Illinois.
(e) The Department shall deny a license or renewal authorized by this Act to a person who has failed to file a return, to pay the tax, penalty, or interest shown in a filed return, or to pay any final assessment of tax, penalty, or interest as required by any tax Act administered by the Department of Revenue, until such time as the requirements of the tax Act are satisfied in accordance with subsection (g) of Section 2105-15 of the Department of Professional Regulation Law of the Civil Administrative Code of Illinois.
(f) Persons who assist the Department as consultants or expert witnesses in the investigation or prosecution of alleged violations of the Act, licensure matters, restoration proceedings, or criminal prosecutions, shall not be liable for damages in any civil action or proceeding as a result of such assistance, except upon proof of actual malice. The attorney general shall defend such persons in any such action or proceeding.
(Source: P.A. 98-756, eff. 7-16-14.)

(225 ILCS 305/23) (from Ch. 111, par. 1323)
(Section scheduled to be repealed on January 1, 2020)
Sec. 23. Violations; injunction; cease and desist order.
(a) If any person or entity violates a provision of this Act, the Director may, in the name of the People of the State of Illinois, through the Attorney General of the State of Illinois, petition for an order enjoining such violation or for an order enforcing compliance with this Act. Upon the filing of a verified petition in such court, the court may issue a temporary restraining order, without notice or bond, and may preliminarily and permanently enjoin such violation. If it is established that such person or entity has violated or is violating the injunction, the Court may punish the offender for contempt of court. Proceedings under this Section are in addition to, and not in lieu of, all other remedies and penalties provided by this Act.
(b) If any person or entity practices as an architect or holds himself out as an architect or professional design firm without being licensed or registered under the provisions of this Act, then any architect, any interested party or any person injured thereby may, in addition to the Director, petition for relief as provided in subsection (a) of this Section.
(c) Whenever in the opinion of the Department any person or entity violates any provision of this Act, the Department may issue a rule to show cause why an order to cease and desist should not be entered against him. The rule shall clearly set forth the grounds relied upon by the Department and shall provide a period of 7 days from the date of the rule to file an answer to the satisfaction of the Department. Failure to answer to the satisfaction of the Department shall cause an order to cease and desist to be issued immediately.
(Source: P.A. 98-976, eff. 8-15-14.)

(225 ILCS 305/23.5)
(Section scheduled to be repealed on January 1, 2020)
Sec. 23.5. Unlicensed practice; violation; civil penalty.
(a) Any person who practices, offers to practice, attempts to practice, or holds oneself out to practice as an architect without being licensed under this Act shall, in addition to any other penalty provided by law, pay a civil penalty to the Department in an amount not to exceed $10,000 for each offense as determined by the Department. The civil penalty shall be assessed by the Department after a hearing is held in accordance with the provisions set forth in this Act regarding the provision of a hearing for the discipline of a licensee.
(a-5) Any entity that advertises architecture services in a telecommunications directory must include its architecture firm registration number or, in the case of a sole proprietor, his or her individual license number. Nothing in this subsection (a-5) requires the publisher of a telecommunications directory to investigate or verify the accuracy of the registration or license number provided by the advertiser of architecture services.
(b) The Department has the authority and power to investigate any and all unlicensed activity.
(c) The civil penalty shall be paid within 60 days after the effective date of the order imposing the civil penalty. The order shall constitute a judgment and may be filed and execution had thereon in the same manner as any judgment from any court of record.
(Source: P.A. 96-610, eff. 8-24-09.)

(225 ILCS 305/24) (from Ch. 111, par. 1324)
(Section scheduled to be repealed on January 1, 2020)
Sec. 24. Investigations; notice and hearing. The Department may investigate the actions of any applicant or of any person or entity holding or claiming to hold a license or registration. Before the initiation of an investigation, the matter shall be reviewed by a subcommittee of the Board according to procedures established by rule for the Complaint Committee. The Department shall, before refusing to restore, issue or renew a license or registration, or discipline a licensee or registrant, at least 30 days prior to the date set for the hearing, notify in writing the applicant for, or holder of, a license or registrant of the nature of the charges and that a hearing will be held on the date designated, and direct the applicant or entity or licensee or registrant to file a written answer to the Board under oath within 20 days after the service of the notice and inform the applicant or entity or licensee or registrant that failure to file an answer will result in default being taken against the applicant or entity or licensee or registrant and that the license or certificate may be suspended, revoked, placed on probationary status, or other disciplinary action may be taken, including limiting the scope, nature or extent of practice, as the Director may deem proper. Written notice may be served by personal delivery or certified or registered mail to the respondent at the address of record with the Department. In case the person or entity fails to file an answer after receiving notice, his or her license or certificate may, in the discretion of the Department, be suspended, revoked, or placed on probationary status, or the Department may take whatever disciplinary action deemed proper, including limiting the scope, nature, or extent of the person's practice or the imposition of a fine, without a hearing, if the act or acts charged constitute sufficient grounds for such action under this Act. At the time and place fixed in the notice, the Board shall proceed to hear the charges and the parties or their counsel shall be accorded ample opportunity to present such statements, testimony, evidence and argument as may be pertinent to the charges or to their defense. The Board may continue the hearing from time to time.
(Source: P.A. 96-610, eff. 8-24-09.)

(225 ILCS 305/25) (from Ch. 111, par. 1325)
(Section scheduled to be repealed on January 1, 2020)
Sec. 25. Stenographer; transcript. The Department, at its expense, shall preserve a record of all proceedings at the formal hearing of any case involving the refusal to restore, issue or renew a license, or the discipline of a licensee. The notice of hearing, complaint and all other documents in the nature of pleadings and written motions filed in the proceedings, the transcript of testimony, the report of the Board and the orders of the Department shall be the record of the proceedings. A transcript of the record may be made available to any person interested in the hearing upon payment of the fee required by Section 2105-115 of the Department of Professional Regulation Law (20 ILCS 2105/2105-115).
(Source: P.A. 96-610, eff. 8-24-09.)

(225 ILCS 305/26) (from Ch. 111, par. 1326)
(Section scheduled to be repealed on January 1, 2020)
Sec. 26. Subpoenas; depositions; oaths. The Department has power to subpoena documents, books, records, or other materials and to bring before it any person and to take testimony, either orally or by deposition, or take written interrogatories, or any combination thereof, with the same fees and mileage and in the same manner as is prescribed in civil cases in the courts of this State.
The Secretary, the designated hearing officer, and every member of the Board has the power to administer oaths to witnesses at any hearing that the Department is authorized to conduct and any other oaths authorized in any Act administered by the Department.
(Source: P.A. 96-610, eff. 8-24-09.)

(225 ILCS 305/27) (from Ch. 111, par. 1327)
(Section scheduled to be repealed on January 1, 2020)
Sec. 27. Procedure to compel attendance of witnesses. Any circuit court, upon the application of the accused person or complainant or of the Department, may, by order duly entered, require the attendance of witnesses and the production of relevant books and papers before the Department in any hearing relative to the application for or refusal, recall, suspension or revocation of a license, or the discipline of a licensee, and the court may compel obedience to its order by proceedings for contempt.
(Source: P.A. 86-702.)

(225 ILCS 305/28) (from Ch. 111, par. 1328)
(Section scheduled to be repealed on January 1, 2020)
Sec. 28. Report of Board; Rehearing. After the hearing, the Board shall present to the Director its written report of its findings and recommendations. A copy of such report shall be served upon the accused person, either personally or by registered or certified mail as provided in this Act for the service of the notice. Within 20 days after such service, the accused person may present to the Department his motion in writing for a rehearing which shall specify the particular grounds for rehearing. If the accused person orders and pays for a transcript of the record as provided in this Section, the time elapsing before such transcript is ready for delivery to him shall not be counted as part of such 20 days.
Whenever the Director is not satisfied that substantial justice has been done, he may order a rehearing by the same or another special board. At the expiration of the time specified for filing a motion for a rehearing the Director has the right to take the action recommended by the Board.
(Source: P.A. 86-702.)

(225 ILCS 305/29) (from Ch. 111, par. 1329)
(Section scheduled to be repealed on January 1, 2020)
Sec. 29. Hearing officer. Notwithstanding the provisions of Section 28 of this Act, the Director has the authority to appoint any attorney duly licensed to practice law in the State of Illinois to serve as the hearing officer in any action under Section 24. The Director shall notify the Board of any such appointment. The hearing officer has full authority to conduct the hearing. The Board has the right to have at least one member present at any hearing conducted by such hearing officer. The hearing officer shall report his findings of fact, conclusions of law and recommendations to the Board and the Director. The Board has 60 days from receipt of the report to review the report of the hearing officer and present its findings of fact, conclusions of law and recommendations to the Secretary. If the Board fails to present its report within the 60 day period, the Secretary may issue an order based on the report of the hearing officer. If the Secretary disagrees in any regard with the report of the Board or hearing officer, he may issue an order in contravention thereof. The Secretary shall notify the Board on any such deviation, and shall specify with particularity the reasons for such action in the final order.
(Source: P.A. 96-610, eff. 8-24-09.)

(225 ILCS 305/30) (from Ch. 111, par. 1330)
(Section scheduled to be repealed on January 1, 2020)
Sec. 30. Order to be prima facie proof. An order of revocation or suspension or a certified copy thereof, over the seal of the Department and purporting to be signed by the Director, shall be prima facie proof that:
(a) the signature is the genuine signature of the

Director;

(b) the Director is duly appointed and qualified; and
(c) the Board and the members thereof are qualified

to act.

Such proof may be rebutted.
(Source: P.A. 91-357, eff. 7-29-99.)

(225 ILCS 305/31) (from Ch. 111, par. 1331)
(Section scheduled to be repealed on January 1, 2020)
Sec. 31. Restoration of suspended or revoked license. At any time after the successful completion of a term of suspension or revocation of a license, the Department may restore it to the licensee, upon the written recommendation of the Board, unless after an investigation and a hearing the Board determines that restoration is not in the public interest.
(Source: P.A. 96-610, eff. 8-24-09.)

(225 ILCS 305/32) (from Ch. 111, par. 1332)
(Section scheduled to be repealed on January 1, 2020)
Sec. 32. Surrender of license. Upon the revocation or suspension of any license, the licensee shall immediately surrender the license or licenses to the Department and if the licensee fails to do so, the Department has the right to seize the license.
(Source: P.A. 86-702.)

(225 ILCS 305/33) (from Ch. 111, par. 1333)
(Section scheduled to be repealed on January 1, 2020)
Sec. 33. Temporary suspension of a license. The Director may temporarily suspend the license of an architect without a hearing, simultaneously with the institution of proceedings for a hearing provided for in Section 24 of this Act, if the Director finds that evidence in his possession indicates that an architect's continuation in practice would constitute an imminent danger to the public. In the event that the Director temporarily suspends the license of an architect without a hearing, a hearing by the Board must be held within 30 days after such suspension has occurred.
(Source: P.A. 86-702.)

(225 ILCS 305/34) (from Ch. 111, par. 1334)
(Section scheduled to be repealed on January 1, 2020)
Sec. 34. Review under Administrative Review Law; Venue. All final administrative decisions of the Department hereunder are subject to judicial review pursuant to the provisions of the Administrative Review Law, as now or hereafter amended, and the rules adopted pursuant thereto. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
Such proceedings for judicial review shall be commenced in the circuit court of the county in which the party applying for review resides, but if such party is not a resident of this State, the venue shall be in Sangamon County.
(Source: P.A. 86-702.)

(225 ILCS 305/35) (from Ch. 111, par. 1335)
(Section scheduled to be repealed on January 1, 2020)
Sec. 35. The Department shall not be required to certify any record to the court or file any answer in court or otherwise appear in any court in a judicial review proceeding, unless there is filed in the court with the complaint a receipt from the Department acknowledging payment of the costs of furnishing and certifying the record. Failure on the part of the plaintiff to file such receipt in court shall be grounds for dismissal of the action.
(Source: P.A. 86-702.)

(225 ILCS 305/36) (from Ch. 111, par. 1336)
(Section scheduled to be repealed on January 1, 2020)
Sec. 36. Violations. Each of the following Acts constitutes a Class A misdemeanor for the first offense and a Class 4 felony for a second or subsequent offense:
(a) the practice, attempt to practice or offer to

practice architecture, or the advertising or putting out of any sign or card or other device which might indicate to the public that the person is entitled to practice architecture, without a license as an architect, or registration as a professional design firm issued by the Department. Each day of practicing architecture or attempting to practice architecture, and each instance of offering to practice architecture, without a license as an architect or registration as a professional design firm constitutes a separate offense;

(b) the making of any wilfully false oath or

affirmation in any matter or proceeding where an oath or affirmation is required by this Act;

(c) the affixing of an architect's seal to any

technical submissions which have not been prepared by that architect or under the architect's responsible control;

(d) the violation of any provision of this Act or its

rules;

(e) using or attempting to use an expired, inactive,

suspended, or revoked license, or the certificate or seal of another, or impersonating another licensee;

(f) obtaining or attempting to obtain a license or

registration by fraud; or

(g) If any person, sole proprietorship, professional

service corporation, limited liability company, corporation or partnership, or other entity practices architecture or advertises or displays any sign or card or other device that might indicate to the public that the person or entity is entitled to practice as an architect or use the title "architect" or any of its derivations unless the person or other entity holds an active license as an architect or registration as a professional design firm in the State; then, in addition to any other penalty provided by law any person or other entity who violates this subsection (g) shall forfeit and pay to the Design Professionals Administration and Investigation Fund a civil penalty in an amount determined by the Department of not more than $10,000 for each offense.

An unlicensed person who has completed the education requirements, is actively participating in the diversified professional training, and maintains in good standing a training record as required for licensure by this Act may use the title "architectural intern", but may not independently engage in the practice of architecture.
(Source: P.A. 98-976, eff. 8-15-14.)

(225 ILCS 305/37) (from Ch. 111, par. 1337)
(Section scheduled to be repealed on January 1, 2020)
Sec. 37. Administrative Procedure Act; application. The Illinois Administrative Procedure Act is hereby expressly adopted and incorporated herein as if all of the provisions of that Act were included in this Act, except that the provision of subsection (d) of Section 10-65 of the Illinois Administrative Procedure Act that provides that at hearings the licensee has the right to show compliance with all lawful requirements for retention, continuation or renewal of the license is specifically excluded. For the purposes of this Act the notice required under Section 10-25 of the Illinois Administrative Procedure Act is deemed sufficient when mailed to the last known address of a party.
(Source: P.A. 88-45.)

(225 ILCS 305/37.5)
(Section scheduled to be repealed on January 1, 2020)
Sec. 37.5. Confidentiality. All information collected by the Department in the course of an examination or investigation of a licensee or applicant, including, but not limited to, any complaint against a licensee filed with the Department and information collected to investigate any such complaint, shall be maintained for the confidential use of the Department and shall not be disclosed. The Department may not disclose the information to anyone other than law enforcement officials, other regulatory agencies that have an appropriate regulatory interest as determined by the Secretary, or a party presenting a lawful subpoena to the Department. Information and documents disclosed to a federal, State, county, or local law enforcement agency shall not be disclosed by the agency for any purpose to any other agency or person. A formal complaint filed against a licensee by the Department or any order issued by the Department against a licensee or applicant shall be a public record, except as otherwise prohibited by law.
(Source: P.A. 98-976, eff. 8-15-14.)

(225 ILCS 305/38) (from Ch. 111, par. 1338)
(Section scheduled to be repealed on January 1, 2020)
Sec. 38. Fund; appropriations; investments; audits. Moneys deposited in the Design Professionals Administration and Investigation Fund shall be appropriated to the Department exclusively for expenses of the Department and the Board in the administration of this Act, the Illinois Professional Land Surveyor Act of 1989, the Professional Engineering Practice Act of 1989, and the Structural Engineering Practice Act of 1989. The expenses of the Department under this Act shall be limited to the ordinary and contingent expenses of the Design Professionals Dedicated Employees within the Department as established under Section 2105-75 of the Department of Professional Regulation Law (20 ILCS 2105/2105-75) and other expenses related to the administration and enforcement of this Act.
Moneys from the Fund may also be used for direct and allocable indirect costs related to the public purposes of the Department of Financial and Professional Regulation. Moneys in the Fund may be transferred to the Professions Indirect Cost Fund as authorized by Section 2105-300 of the Department of Professional Regulation Law (20 ILCS 2105/2105-300).
All fines and penalties under Sections 22 and 36 shall be deposited in the Design Professionals Administration and Investigation Fund.
Moneys in the Design Professionals Administration and Investigation Fund may be invested and reinvested, with all earnings received from the investments to be deposited in the Design Professionals Administration and Investigation Fund and used for the same purposes as fees deposited in the Fund.
Upon the completion of any audit of the Department as prescribed by the Illinois State Auditing Act that includes an audit of the Design Professionals Administration and Investigation Fund, the Department shall make the audit open to inspection by any interested person. The copy of the audit report required to be submitted to the Department by this Section is an addition to copies of audit reports required to be submitted to other State officers and agencies by Section 3-14 of the Illinois State Auditing Act.
(Source: P.A. 96-610, eff. 8-24-09.)

(225 ILCS 305/39) (from Ch. 111, par. 1339)
(Section scheduled to be repealed on January 1, 2020)
Sec. 39. Public policy. It is declared to be the public policy of this State, pursuant to paragraph (h) of Section 6 of Article VII of the Illinois Constitution of 1970, that any power or function set forth in this Act to be exercised by the State is an exclusive State power or function. Such power or function shall not be exercised concurrently, either directly or indirectly, by any unit of local government, including home rule units, except as otherwise provided in this Act. This is a limitation of home rule powers.
(Source: P.A. 86-702.)

(225 ILCS 305/40) (from Ch. 111, par. 1340)
(Section scheduled to be repealed on January 1, 2020)
Sec. 40. Reinstatement of existing licenses; Rules in force. All licenses and certificates of registration in effect on December 31, 1989 and issued pursuant to the "Illinois Architecture Act", approved June 24, 1919, as amended, are reinstated for the balance of the term for which last issued. All rules in effect on December 31, 1989 and promulgated pursuant to the "Illinois Architecture Act", approved June 24, 1919, as amended, shall remain in full force and effect on the effective date of this Act without being promulgated again by the Department, except to the extent any such rule is inconsistent with any provision of this Act. All disciplinary action, taken or pending, pursuant to the "Illinois Architecture Act", approved June 24, 1919, as amended, shall, for the actions taken, remain in effect, and for the action pending, shall be continued, on the effective date of this Act without having separate actions filed by the Department.
(Source: P.A. 86-702.)



225 ILCS 310/ - Interior Design Title Act.

(225 ILCS 310/1) (from Ch. 111, par. 8201)
(Section scheduled to be repealed on January 1, 2022)
Sec. 1. Short title. This Act may be cited as the Interior Design Title Act.
(Source: P.A. 92-104, eff. 7-20-01.)

(225 ILCS 310/2) (from Ch. 111, par. 8202)
(Section scheduled to be repealed on January 1, 2022)
Sec. 2. Public policy. Interior design in the State of Illinois is hereby declared to affect the public health, safety, and welfare and to be subject to regulation and control in the public interest. It is further declared to be a matter of public interest and concern that the interior design professions merit and receive the confidence of the public and that only qualified persons be permitted to use the title of registered interior designer in the State of Illinois. This Act shall be liberally construed to carry out these objectives and purposes.
(Source: P.A. 95-1023, eff. 6-1-09; 96-1334, eff. 7-27-10.)

(225 ILCS 310/3) (from Ch. 111, par. 8203)
(Section scheduled to be repealed on January 1, 2022)
Sec. 3. Definitions. As used in this Act:
"Department" means the Department of Financial and Professional Regulation.
"Secretary" means the Secretary of Financial and Professional Regulation.
"Board" means the Board of Registered Interior Design Professionals established under Section 6 of this Act.
"Public member" means a person who is not an interior designer, educator in the field, architect, structural engineer, or professional engineer. For purposes of board membership, any person with a significant financial interest in the design or construction service or profession is not a public member.
"Registered interior designer" means a person who has received registration under Section 8 of this Act.
"The profession of interior design", within the meaning and intent of this Act, refers to persons qualified by education, experience, and examination, who administer contracts for fabrication, procurement, or installation in the implementation of designs, drawings, and specifications for any interior design project and offer or furnish professional services, such as consultations, studies, drawings, and specifications in connection with the location of lighting fixtures, lamps and specifications of ceiling finishes as shown in reflected ceiling plans, space planning, furnishings, or the fabrication of non-loadbearing structural elements within and surrounding interior spaces of buildings but specifically excluding mechanical and electrical systems, except for specifications of fixtures and their location within interior spaces.
A person represents himself or herself to be a "registered interior designer" within the meaning of this Act if he or she holds himself or herself out to the public by any title incorporating the words "registered interior designer" or any title that includes the words "registered interior design".
(Source: P.A. 95-1023, eff. 6-1-09; 96-1334, eff. 7-27-10.)

(225 ILCS 310/3.5)
(Section scheduled to be repealed on January 1, 2022)
Sec. 3.5. References to Department or Director of Professional Regulation. References in this Act (i) to the Department of Professional Regulation are deemed, in appropriate contexts, to be references to the Department of Financial and Professional Regulation and (ii) to the Director of Professional Regulation are deemed, in appropriate contexts, to be references to the Secretary of Financial and Professional Regulation.
(Source: P.A. 95-1023, eff. 6-1-09.)

(225 ILCS 310/4) (from Ch. 111, par. 8204)
(Section scheduled to be repealed on January 1, 2022)
Sec. 4. Title; application of Act.
(a) No individual shall, without a valid registration as an interior designer issued by the Department, in any manner hold himself or herself out to the public as a registered interior designer or attach the title "registered interior designer" or any other name or designation which would in any way imply that he or she is able to use the title "registered interior designer" as defined in this Act.
(a-5) Nothing in this Act shall be construed as preventing or restricting the services offered or advertised by an interior designer who is registered under this Act.
(b) Nothing in this Act shall prevent the employment, by a registered interior designer association, partnership, or a corporation furnishing interior design services for remuneration, of persons not registered as interior designers to perform services in various capacities as needed, provided that the persons do not represent themselves as, or use the title of, "registered interior designer".
(c) Nothing in this Act shall be construed to limit the activities and use of the title "interior designer" on the part of a person not registered under this Act who is a graduate of an interior design program and a full-time employee of a duly chartered institution of higher education insofar as such person engages in public speaking, with or without remuneration, provided that such person does not represent himself or herself to be a registered interior designer or use the title "registered interior designer".
(d) Nothing contained in this Act shall restrict any person not registered under this Act from carrying out any of the activities listed in the definition of "the profession of interior design" in Section 3 if such person does not represent himself or herself or his or her services in any manner prohibited by this Act.
(e) Nothing in this Act shall be construed as preventing or restricting the practice, services, or activities of any person licensed in this State under any other law from engaging in the profession or occupation for which he or she is licensed.
(f) Nothing in this Act shall be construed as preventing or restricting the practice, services, or activities of engineers licensed under the Professional Engineering Practice Act of 1989 or the Structural Engineering Practice Act of 1989; architects licensed pursuant to the Illinois Architectural Practice Act of 1989; any interior decorator or individual offering interior decorating services including, but not limited to, the selection of surface materials, window treatments, wall coverings, furniture, accessories, paint, floor coverings, and lighting fixtures; or builders, home furnishings salespersons, and similar purveyors of goods and services relating to homemaking.
(g) Nothing in this Act or any other Act shall prevent a licensed architect from practicing interior design services. Nothing in this Act shall be construed as requiring the services of a registered interior designer for the interior designing of a single family residence.
(h) Nothing in this Act shall authorize registered interior designers to perform services, including life safety services that they are prohibited from performing, or any practice (i) that is restricted in the Illinois Architecture Practice Act of 1989, the Professional Engineering Practice Act of 1989, or the Structural Engineering Practice Act of 1989, or (ii) that they are not authorized to perform under the Environmental Barriers Act.
(Source: P.A. 95-1023, eff. 6-1-09; 96-1334, eff. 7-27-10.)

(225 ILCS 310/4.5)
(Section scheduled to be repealed on January 1, 2022)
Sec. 4.5. Unregistered practice; violation; civil penalty.
(a) Any person who holds himself or herself out to be a registered interior designer without being registered under this Act shall, in addition to any other penalty provided by law, pay a civil penalty to the Department in an amount not to exceed $5,000 for each offense as determined by the Department. The civil penalty shall be assessed by the Department after a hearing is held in accordance with the provisions set forth in this Act regarding the provision of a hearing for the discipline of a licensee.
(b) The Department has the authority and power to investigate any illegal use of the title of registered interior designer.
(c) The civil penalty shall be paid within 60 days after the effective date of the order imposing the civil penalty. The order shall constitute a judgment and may be filed and execution had thereon in the same manner as any judgment from any court of record.
(Source: P.A. 95-1023, eff. 6-1-09; 96-1334, eff. 7-27-10.)

(225 ILCS 310/5) (from Ch. 111, par. 8205)
(Section scheduled to be repealed on January 1, 2022)
Sec. 5. Powers and duties of the Department. Subject to the provisions of this Act, the Department shall exercise the following functions, powers, and duties:
(a) To conduct or authorize examinations to ascertain the fitness and qualifications of applicants for registration and issue certificates of registration to those who are found to be fit and qualified.
(b) To prescribe rules and regulations for a method of examination of candidates. The Department shall designate as its examination for registered interior designers the National Council for Interior Design Qualification examination.
(c) To adopt as its own rules relating to education requirements, those guidelines published from time to time by the Foundation for Interior Design Education Research or its equivalent.
(d) To conduct hearings on proceedings to revoke, suspend, or refuse to issue certificates of registration.
(e) To promulgate rules and regulations required for the administration of this Act.
(Source: P.A. 95-1023, eff. 6-1-09; 96-1334, eff. 7-27-10.)

(225 ILCS 310/6) (from Ch. 111, par. 8206)
(Section scheduled to be repealed on January 1, 2022)
Sec. 6. Board of Registered Interior Design Professionals. There is created a Board of Registered Interior Design Professionals to be composed of persons designated from time to time by the Director, as follows:
(a) For the first year, 5 persons, 4 of whom have

been interior designers for a period of 5 years or more who would qualify upon application to the Department under this Act to be registered interior designers, and one public member. After the initial appointments, each interior design member shall hold a valid registration as a registered interior designer. The Board shall annually elect a chairman.

(b) Terms for all members shall be 3 years. For

initial appointments, one member shall be appointed to serve for one year, 2 shall be appointed to serve for 2 years, and the remaining shall be appointed to serve for 3 years and until their successors are appointed and qualified. Initial terms shall begin on the effective date of this Act. Partial terms over 2 years in length shall be considered as full terms. A member may be reappointed for a successive term, but no member shall serve more than 2 full terms.

(c) The membership of the Board should reasonably

reflect representation from the various geographic areas of the State.

(d) In making appointments to the Board, the Director

shall give due consideration to recommendations by national and state organizations of the interior design profession and shall promptly give due notice to such organizations of any vacancy in the membership of the Board. The Director may terminate the appointment of any member for any cause, which in the opinion of the Director, reasonably justifies such termination.

(e) Three members shall constitute a quorum. A quorum

is required for all Board decisions.

(f) The members of the Board shall each receive as

compensation a reasonable sum as determined by the Director for each day actually engaged in the duties of the office, and all legitimate and necessary expenses incurred in attending the meeting of the Board.

(g) Members of the Board shall be immune from suit in

any action based upon any disciplinary proceedings or other activities performed in good faith as members of the Board.

(Source: P.A. 95-1023, eff. 6-1-09; 96-1334, eff. 7-27-10.)

(225 ILCS 310/7) (from Ch. 111, par. 8207)
(Section scheduled to be repealed on January 1, 2022)
Sec. 7. Board recommendations. The Director shall consider the recommendations of the Board in establishing guidelines for professional conduct, for the conduct of formal disciplinary proceedings brought under this Act, and for establishing guidelines for qualifications of applicants. Notice of proposed rulemaking shall be transmitted to the Board and the Department shall review the response of the Board and any recommendations made in their response. The Department, at any time, may seek the expert advice and knowledge of the Board on any matter relating to the administration or enforcement of this Act.
(Source: P.A. 86-1404.)

(225 ILCS 310/8) (from Ch. 111, par. 8208)
(Section scheduled to be repealed on January 1, 2022)
Sec. 8. Requirements for registration.
(a) Each applicant for registration shall apply to the Department in writing on a form provided by the Department. Except as otherwise provided in this Act, each applicant shall take and pass the examination approved by the Department. Prior to registration, the applicant shall provide substantial evidence to the Board that the applicant:
(1) is a graduate of a 5 year interior design program

from an accredited institution and has completed at least 2 years of full time diversified interior design experience;

(2) is a graduate of a 4 year interior design program

from an accredited institution and has completed at least 2 years of full time diversified interior design experience;

(3) has completed at least 3 years of interior design

curriculum from an accredited institution and has completed 3 years of full time diversified interior design experience;

(4) is a graduate of a 2 year interior design program

from an accredited institution and has completed 4 years of full time diversified interior design experience; or

(5) (blank).
(b) In addition to providing evidence of meeting the requirements of subsection (a):
(1) Each applicant for registration as a registered

interior designer shall provide substantial evidence that he or she has successfully completed the examination administered by the National Council for Interior Design Qualifications.

(2) (Blank).
Examinations for applicants under this Act may be held at the direction of the Department from time to time but not less than once each year. The scope and form of the examination shall conform to the National Council for Interior Design Qualification examination for interior designers.
Each applicant for registration who possesses the necessary qualifications shall pay to the Department the required registration fee, which is not refundable.
An individual applying for registration shall have 3 years from the date of application to complete the application process. If the process has not been completed in 3 years, the application shall be denied and the fee forfeited. The applicant may reapply, but shall meet the requirements in effect at the time of reapplication.
(c) (Blank).
(c-5) (Blank).
(d) Upon payment of the required fee, which shall be determined by rule, an applicant who is an architect licensed under the laws of this State may, without examination, be granted registration as a registered interior designer by the Department provided the applicant submits proof of an active architectural license in Illinois.
(e) (Blank).
(Source: P.A. 95-1023, eff. 6-1-09; 96-1334, eff. 7-27-10.)

(225 ILCS 310/9) (from Ch. 111, par. 8209)
(Section scheduled to be repealed on January 1, 2022)
Sec. 9. Expiration; renewal; restoration.
(a) The expiration date and renewal period for each certificate of registration issued under this Act shall be set by rule. A registrant may renew such registration during the month preceding its expiration date by paying the required renewal fee.
(b) Inactive status.
(1) Any registrant who notifies the Department in

writing on forms prescribed by the Department may elect to place his or her certificate of registration on an inactive status and shall, subject to rules of the Department, be excused from payment of renewal fees until he or she notifies the Department in writing of his or her desire to resume active status.

(2) Any registrant requesting restoration from

inactive status shall be required to pay the current renewal fee and shall be required to restore his or her registration.

(3) Any registrant whose registration is on inactive

status shall not use the title "registered interior designer" in the State of Illinois.

(4) Any registrant who uses the title "registered

interior designer" while his or her certificate of registration is lapsed or inactive shall be considered to be using the title without a registration which shall be grounds for discipline under Section 13 of this Act.

(c) Any registrant whose registration has expired may have his or her certificate of registration restored at any time within 5 years after its expiration, upon payment of the required fee.
(d) Any person whose registration has been expired for more than 5 years may have his or her registration restored by making application to the Department and filing proof acceptable to the Department of his or her fitness to have his or her registration restored, including sworn evidence certifying to active lawful practice in another jurisdiction, and by paying the required restoration fee. A person using the title "registered interior designer" on an expired registration is deemed to be in violation of this Act.
(e) If a person whose certificate of registration has expired has not maintained active status in another jurisdiction, the Department shall determine, by an evaluation process established by rule, his or her fitness to resume active status and may require the person to complete a period of evaluated practical experience, and may require successful completion of an examination.
(f) Any person whose certificate of registration has expired while he or she has been engaged (1) in federal or State service active duty, or (2) in training or education under the supervision of the United States preliminary to induction into the military service, may have his or her registration restored without paying any lapsed renewal or restoration fee if, within 2 years after termination of such service, training or education, he or she furnishes the Department with satisfactory proof that he or she has been so engaged and that his or her service, training, or education has been so terminated.
(g) An individual applying for restoration of a registration shall have 3 years from the date of application to complete the application process. If the process has not been completed in 3 years, the application shall be denied and the fee forfeited. The applicant may reapply, but shall meet the requirement in effect at the time of reapplication.
(Source: P.A. 95-1023, eff. 6-1-09; 96-1334, eff. 7-27-10.)

(225 ILCS 310/10) (from Ch. 111, par. 8210)
(Section scheduled to be repealed on January 1, 2022)
Sec. 10. Foreign applicants. Upon payment of the required fee, an applicant who is an interior designer registered or licensed under the laws of another state or territory of the United States or a foreign country or province shall, without further examination, be granted registration as an interior designer, as the case may be, by the Department:
(a) whenever the requirements of such state or

territory of the United States or a foreign country or province were, at the date of registration or licensure, substantially equal to the requirements then in force in this State; or

(b) whenever such requirements of another state or

territory of the United States or a foreign country or province together with educational and professional qualifications, as distinguished from practical experience, of the applicant since obtaining a license as an interior designer in such state or territory of the United States are substantially equal to the requirements in force in Illinois at the time of application for registration.

(Source: P.A. 96-1334, eff. 7-27-10.)

(225 ILCS 310/11) (from Ch. 111, par. 8211)
(Section scheduled to be repealed on January 1, 2022)
Sec. 11. Fees. The Department shall provide by rule for a schedule of fees for the administration and enforcement of this Act, including but not limited to original licensure, renewal, and restoration. The fees shall be nonrefundable.
All fees collected under this Act shall be deposited into the General Professions Dedicated Fund and shall be appropriated to the Department for the ordinary and contingent expenses of the Department in the administration of this Act.
(Source: P.A. 91-454, eff. 1-1-00.)

(225 ILCS 310/12) (from Ch. 111, par. 8212)
(Section scheduled to be repealed on January 1, 2022)
Sec. 12. Returned checks; penalties. Any person who delivers a check or other payment to the Department that is returned to the Department unpaid by the financial institution upon which it is drawn shall pay to the Department, in addition to the amount already owed to the Department, a fine of $50. The fines imposed by this Section are in addition to any other discipline provided under this Act for prohibited use of a title without a registration or on a nonrenewed registration. The Department shall notify the person that payment of fees and fines shall be paid to the Department by certified check or money order within 30 calendar days of the notification. If, after the expiration of 30 days from the date of the notification, the person has failed to submit the necessary remittance, the Department shall automatically terminate the registration or deny the application, without hearing. If, after termination or denial, the person seeks registration, he or she shall apply to the Department for restoration or issuance of the registration and pay all fees and fines due to the Department. The Department may establish a fee for the processing of an application for restoration of a certificate of registration to pay all expenses of processing this application. The Director may waive the fines due under this Section in individual cases where the Director finds that the fines would be unreasonable or unnecessarily burdensome.
(Source: P.A. 92-146, eff. 1-1-02.)

(225 ILCS 310/13) (from Ch. 111, par. 8213)
(Section scheduled to be repealed on January 1, 2022)
Sec. 13. Refusal, revocation or suspension of registration. The Department may refuse to issue, renew, or restore or may revoke, suspend, place on probation, reprimand or take other disciplinary action as the Department may deem proper, including fines not to exceed $5,000 for each violation, with regard to any registration for any one or combination of the following causes:
(a) Fraud in procuring the certificate of

registration.

(b) Habitual intoxication or addiction to the use of

drugs.

(c) Making any misrepresentations or false promises,

directly or indirectly, to influence, persuade, or induce patronage.

(d) Professional connection or association with, or

lending his or her name, to another for illegal use of the title "registered interior designer", or professional connection or association with any person, firm, or corporation holding itself out in any manner contrary to this Act.

(e) Obtaining or seeking to obtain checks, money, or

any other items of value by false or fraudulent representations.

(f) Use of the title under a name other than his or

her own.

(g) Improper, unprofessional, or dishonorable conduct

of a character likely to deceive, defraud, or harm the public.

(h) Conviction in this or another state, or federal

court, of any crime which is a felony, if the Department determines, after investigation, that such person has not been sufficiently rehabilitated to warrant the public trust.

(i) A violation of any provision of this Act or its

rules.

(j) Revocation by another state, the District of

Columbia, territory, or foreign nation of an interior design or residential interior design registration if at least one of the grounds for that revocation is the same as or the equivalent of one of the grounds for revocation set forth in this Act.

(k) Mental incompetence as declared by a court of

competent jurisdiction.

(l) Being named as a perpetrator in an indicated

report by the Department of Children and Family Services pursuant to the Abused and Neglected Child Reporting Act, and upon proof by clear and convincing evidence that the registrant has caused a child to be an abused child or neglected child as defined in the Abused and Neglected Child Reporting Act.

The Department shall deny a registration or renewal authorized by this Act to any person who has defaulted on an educational loan guaranteed by the Illinois Student Assistance Commission; however, the Department may issue a certificate of registration or renewal if such person has established a satisfactory repayment record as determined by the Illinois Student Assistance Commission.
The Department may refuse to issue or may suspend the registration of any person who fails to file a return, or to pay the tax, penalty, or interest showing in a filed return, or to pay any final assessment of tax, penalty, or interest, as required by any tax Act administered by the Illinois Department of Revenue, until such time as the requirements of any such tax Act are satisfied.
The entry of a decree by any circuit court establishing that any person holding a certificate of registration under this Act is a person subject to involuntary admission under the Mental Health and Developmental Disabilities Code shall operate as a suspension of that registration. That person may resume using the title "registered interior designer" only upon a finding by the Board that he or she has been determined to be no longer subject to involuntary admission by the court and upon the Board's recommendation to the Director that he or she be permitted to resume using the title "registered interior designer".
(Source: P.A. 95-1023, eff. 6-1-09; 96-1334, eff. 7-27-10.)

(225 ILCS 310/14) (from Ch. 111, par. 8214)
(Section scheduled to be repealed on January 1, 2022)
Sec. 14. Investigations; Notice of hearing. Upon the motion of either the Department or the Board, or upon the verified complaint in writing of any person setting forth facts which, if proven, would constitute grounds for refusal, suspension, or revocation of registration under this Act, the Board shall investigate the actions of any person, hereinafter called the "registrant", who holds or represents that he holds a certificate of registration. All such motions or complaints shall be brought to the Board.
The Director shall, before suspending, revoking, placing on probationary status, or taking any other disciplinary action as the Director may deem proper with regard to any registration, at least 30 days prior to the date set for the hearing, notify the registrant in writing of any charges made and the time and place for a hearing on the charges before the Board. The Board shall also direct the registrant to file his written answer to the charges with the Board under oath within 20 days after the service on him of such notice, and inform him that if he fails to file such answer, his certificate of registration may be suspended, revoked, placed on probationary status or other disciplinary action may be taken with regard thereto, as the Director may deem proper.
The written notice and any notice in such proceeding may be served by delivery personally to the registrant, or by registered or certified mail to the address specified by the registrant in his last notification to the Director.
The Department, at its expense, shall preserve a record of all proceedings at the formal hearing of any case involving the refusal to issue or renew a registration, or discipline of a registrant. The notice of hearing, complaint, and all other documents in the nature of pleadings and written motions filed in the proceedings, the transcript of testimony, the report of the Board, and the orders of the Department shall be the record of such proceedings.
(Source: P.A. 86-1404.)

(225 ILCS 310/15) (from Ch. 111, par. 8215)
(Section scheduled to be repealed on January 1, 2022)
Sec. 15. Disciplinary actions.
(a) In case the registrant, after receiving notice, fails to file an answer, his registration may, in the discretion of the Director, having first received the recommendation of the Board, be suspended, revoked, placed on probationary status, or the Director may take whatever disciplinary action he may deem proper, including the imposition of a fine, without a hearing, if the act or acts charged constitute sufficient grounds for such action under this Act.
(b) The Director may temporarily suspend the registration of a registrant without a hearing, simultaneous to the institution of proceedings for a hearing under this Act, if the Director finds that evidence in his possession indicates that the person's continuation of use of the title would constitute an immediate danger to the public. In the event that the Director temporarily suspends the registration of a registrant without a hearing, a hearing by the Board must be held within 15 days after such suspension has occurred and concluded without appreciable delay.
(Source: P.A. 88-650, eff. 9-16-94.)

(225 ILCS 310/16) (from Ch. 111, par. 8216)
(Section scheduled to be repealed on January 1, 2022)
Sec. 16. Hearings. At the time and place fixed in the notice under Section 14, the Board shall proceed to hear the charges and both the registrant and the complainant shall be accorded ample opportunity to present in person, or by counsel, such statements, testimony, evidence, and arguments as may be pertinent to the charges or to their defense. The Board may continue the hearing from time to time. If the Board is not sitting at the time and place fixed in the notice or at the time and place to which the hearing has been continued, the Department shall continue the hearing for a period not to exceed 30 days.
The Board and Department have power to subpoena and bring before the Board any person in this State and to take testimony either orally or by deposition, or both, with the same fees and mileage and in the same manner as prescribed for civil actions in this State.
The Director and any member of the Board have power to administer oaths at any hearing which the Department or Board is authorized by law to conduct.
(Source: P.A. 86-1404.)

(225 ILCS 310/17) (from Ch. 111, par. 8217)
(Section scheduled to be repealed on January 1, 2022)
Sec. 17. Attendance of witnesses; Production of documents. Any circuit court, upon the application of the registrant or complainant, or of the Department or Board, may order the attendance of witnesses and the production of relevant books and papers before the Board in any hearing relative to the application for a refusal to renew, suspension or revocation of a registration or discipline of a registrant. The court may compel obedience to its order by proceedings for contempt.
(Source: P.A. 86-1404.)

(225 ILCS 310/18) (from Ch. 111, par. 8218)
(Section scheduled to be repealed on January 1, 2022)
Sec. 18. Recommendations for disciplinary action; Action by Director. The Board may advise the Director that probation be granted or that other disciplinary action, including the limitation of the use of the title, be taken, as it deems proper. If disciplinary action other than suspension or revocation is taken, the Board may advise the Director to impose reasonable limitations and requirements upon the registrant to insure compliance with the terms of the probation or other disciplinary action, including, but not limited to, regular reporting by the registrant to the Director of his actions, or the registrant placing himself under the care of a qualified physician for treatment, or limiting his use of the title in such manner as the Director may require.
The Board shall present to the Director a written report of its findings and recommendations. A copy of the report shall be served upon the registrant, either personally or by registered or certified mail. Within 20 days after such service, the registrant may present to the Department his motion in writing for a rehearing, specifying the particular grounds for rehearing. If the registrant orders and pays for a transcript of the record, the time elapsing until the transcript is ready for delivery to him shall not be counted as part of such 20 days.
At the expiration of the time allowed for filing a motion for rehearing, the Director may take the action recommended by the Board. Upon suspension, revocation, placement on probationary status, or the taking of any other disciplinary action, including the limiting of the use of the title, deemed proper by the Director with regard to the registration, the registrant shall surrender his certificate of registration to the Department if ordered to do so by the Department. Upon his failure or refusal to do so, the Department may seize the certificate of registration.
In all instances in which the Board has rendered a recommendation to the Director with respect to a particular person, the Director shall, to the extent that he disagrees with or takes action contrary to the recommendation of the Board, file with the Board his specific written reasons of disagreement. Such reasons shall be filed within 30 days after the Director has taken the contrary position.
Each order of revocation, suspension, or other disciplinary action shall contain a brief and concise statement of the ground or grounds upon which the Department's action is based, as well as the specific terms and conditions of such action.
Whenever the Director is satisfied that substantial justice has not been done either in an examination or in the revocation, suspension, or refusal to issue a certificate of registration, or other disciplinary action, the Director may order a re-examination or rehearing.
(Source: P.A. 86-1404.)

(225 ILCS 310/19) (from Ch. 111, par. 8219)
(Section scheduled to be repealed on January 1, 2022)
Sec. 19. Hearing officer. The Director has the authority to appoint any attorney duly licensed to practice law in the State of Illinois to serve as the hearing officer for any disciplinary action under this Act. The hearing officer shall have full authority to conduct the hearing. The hearing officer shall report his findings and recommendations to the Board and the Director. The Board shall have 60 days from receipt of the report to review the report of the hearing officer and present its findings of fact, conclusions of law, and recommendations to the Director. If the Board fails to present its report within the 60 day period, the Director may issue an order based on the report of the hearing officer. If the Director disagrees in any regard with the Board's report, he may issue an order in contravention of the Board's report.
(Source: P.A. 86-1404.)

(225 ILCS 310/20) (from Ch. 111, par. 8220)
(Section scheduled to be repealed on January 1, 2022)
Sec. 20. Restoration. At any time after suspension, revocation, placement on probationary status, or the taking of any other disciplinary action with regard to any registration, the Department may restore the certificate of registration, or take any other action to reinstate the registration to good standing, without examination, upon the written recommendation of the Board.
(Source: P.A. 86-1404.)

(225 ILCS 310/21) (from Ch. 111, par. 8221)
(Section scheduled to be repealed on January 1, 2022)
Sec. 21. Administrative Review Law. All final administrative decisions of the Department are subject to judicial review under the Administrative Review Law and its rules. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
Proceedings for judicial review shall be commenced in the circuit court of the county in which the party applying for review resides, but if the party is not a resident of this State, the venue shall be in Sangamon County.
The Department shall not be required to certify any record to the court or file any answer in court or otherwise appear in any court in a judicial review proceeding, unless there is filed in the court with the complaint a receipt from the Department acknowledging payment of the costs of furnishing and certifying the record. Exhibits shall be certified without cost. Failure on the part of the plaintiff to file a receipt in court shall be grounds for dismissal of the action. During the pendency and hearing of any and all judicial proceedings incident to a disciplinary action, any sanctions imposed upon the registrant by the Department shall remain in full force and effect.
(Source: P.A. 100-201, eff. 8-18-17.)

(225 ILCS 310/22) (from Ch. 111, par. 8222)
(Section scheduled to be repealed on January 1, 2022)
Sec. 22. Revocation orders. An order of revocation, suspension, placement on probationary status, or other formal disciplinary action as the Department may deem proper, or a certified copy thereof, over the seal of the Department and purporting to be signed by the Director of the Department is prima facie proof that:
(a) such signature is the genuine signature of the Director;
(b) the Director is duly appointed and qualified; and
(c) the Board and the members thereof are qualified.
(Source: P.A. 86-1404.)

(225 ILCS 310/23) (from Ch. 111, par. 8223)
(Section scheduled to be repealed on January 1, 2022)
Sec. 23. Confidential information; Disclosure. In hearings conducted under this Act, information presented into evidence that was acquired by an interior designer in serving any individual in a professional capacity, and necessary to professionally serve such individual, shall be deemed strictly confidential and shall only be made available either as part of the record of a hearing hereunder or otherwise:
(a) when the record is required, in its entirety, for purposes of judicial review;
(b) upon the express written consent of the individual served, or in the case of his or her death or disability, the consent of his or her personal representative.
(Source: P.A. 86-1404.)

(225 ILCS 310/24) (from Ch. 111, par. 8224)
(Section scheduled to be repealed on January 1, 2022)
Sec. 24. Reports of violation. Any person registered under this Act, or any other person, may report to the Department any information that person may have which appears to show that an interior designer is or may be in violation of this Act.
(Source: P.A. 96-1334, eff. 7-27-10.)

(225 ILCS 310/25) (from Ch. 111, par. 8225)
(Section scheduled to be repealed on January 1, 2022)
Sec. 25. Injunctions. The use of the title "registered interior designer", as defined in Section 3, by any person not holding a valid and current registration under this Act is declared to be inimical to the public welfare, to constitute a public nuisance, and to cause irreparable harm to the public welfare. The Director, the Attorney General, the State's Attorney of any county in the State, or any person may maintain an action in the name of the People of the State of Illinois, and may apply for an injunction in the circuit court to enjoin any such person from engaging in the unlawful use of the title "registered interior designer". Upon the filing of a verified petition, the court or any judge, if satisfied by affidavit or otherwise that such person has been engaged in such use without a valid and current registration, may issue a temporary injunction without notice or bond, enjoining the defendant from any such further use. Only the showing of the person's lack of registration, by affidavit or otherwise, is necessary in order for a temporary injunction to issue. A copy of the verified complaint shall be served upon the defendant and the proceedings shall be conducted as in other civil cases except as modified by this Section. If it is established that the defendant has been or is engaged in any such unlawful use, the court or any judge may enter an order or judgment perpetually enjoining the defendant from further such use. In all proceedings under this Section, the court, in its discretion, may apportion the costs among the parties interested in the suit, including cost of filing the complaint, service of process, witness fees and expenses, court reporter charges and reasonable attorney's fees. In case of violation of any injunction issued under this Section, the court or any judge may summarily try and punish the offender for contempt of court. Such injunction proceedings are in addition to, and not in lieu of, all penalties and other remedies provided in this Act.
(Source: P.A. 95-1023, eff. 6-1-09; 96-1334, eff. 7-27-10.)

(225 ILCS 310/26) (from Ch. 111, par. 8226)
(Section scheduled to be repealed on January 1, 2022)
Sec. 26. Unlawful use; second offenses. Any person who uses the title "registered interior designer" in this State without being registered under this Act, or whose registration has been suspended, inactive, or revoked, or who violates any of the provisions of this Act is guilty of a Class A misdemeanor. Any person who has been previously convicted of violating this Act and who subsequently violates any of the provisions of this Act is guilty of a Class 4 felony. In addition, whenever any person is punished as a subsequent offender under this Section, the Director may proceed to obtain a permanent injunction against such person under Section 25 of this Act.
(Source: P.A. 95-1023, eff. 6-1-09; 96-1334, eff. 7-27-10.)

(225 ILCS 310/27) (from Ch. 111, par. 8227)
(Section scheduled to be repealed on January 1, 2022)
Sec. 27. Filing registration or diploma of another. Any person filing, or attempting to file, as his own the diploma or registration of another, or a forged affidavit of identification or qualification, is guilty of a Class 3 felony, and upon conviction is subject to such fine and imprisonment as is made and provided by the statutes of this State for the crime of forgery.
(Source: P.A. 86-1404.)

(225 ILCS 310/28) (from Ch. 111, par. 8228)
(Section scheduled to be repealed on January 1, 2022)
Sec. 28. Advertising. Any person registered under this Act may advertise the availability of professional services in the public media or on the premises where such professional services are rendered as permitted by law, provided that such advertising is truthful and not misleading. The Department may promulgate rules consistent with this Section.
(Source: P.A. 86-1404.)

(225 ILCS 310/29) (from Ch. 111, par. 8229)
(Section scheduled to be repealed on January 1, 2022)
Sec. 29. Illinois Administrative Procedure Act. The Illinois Administrative Procedure Act is hereby expressly adopted and incorporated herein as if all of the provisions of that Act were included in this Act, except that the provision of subsection (d) of Section 10-65 of the Illinois Administrative Procedure Act that provides that at hearings the registrant has the right to show compliance with all lawful requirements for retention, continuation, or renewal of the registration is specifically excluded. For the purposes of this Act, the notice required under Section 10-25 of the Illinois Administrative Procedure Act is deemed sufficient when mailed to the last known address of a party.
(Source: P.A. 91-357, eff. 7-29-99.)

(225 ILCS 310/30) (from Ch. 111, par. 8230)
(Section scheduled to be repealed on January 1, 2022)
Sec. 30. Interior Design Administration and Investigation Fund. All of the fees collected pursuant to this Act shall be deposited into the General Professions Dedicated Fund.
On January 1, 2000 the State Comptroller shall transfer the balance of the monies in the Interior Design Administration and Investigation Fund into the General Professions Dedicated Fund. Amounts appropriated for fiscal year 2000 out of the Interior Design Administration and Investigation Fund may be paid out of the General Professions Dedicated Fund.
The monies deposited in the General Professions Dedicated Fund may be used for the expenses of the Department in the administration of this Act.
Moneys from the Fund may also be used for direct and allocable indirect costs related to the public purposes of the Department of Professional Regulation. Moneys in the Fund may be transferred to the Professions Indirect Cost Fund as authorized by Section 2105-300 of the Department of Professional Regulation Law (20 ILCS 2105/2105-300).
Upon the completion of any audit of the Department as prescribed by the Illinois State Auditing Act that includes an audit of the Interior Design Administration and Investigation Fund, the Department shall make the audit open to inspection by any interested person. The copy of the audit report required to be submitted to the Department by this Section is in addition to copies of audit reports required to be submitted to other State officers and agencies by Section 3-14 of the Illinois State Auditing Act.
(Source: P.A. 91-239, eff. 1-1-00; 91-454, eff. 1-1-00; 92-16, eff. 6-28-01.)

(225 ILCS 310/31) (from Ch. 111, par. 8231)
(Section scheduled to be repealed on January 1, 2022)
Sec. 31. Home rule. The regulation and registration of interior designers are exclusive powers and functions of the State. A home rule unit may not regulate or register interior designers. This Section is a limitation and denial of home rule powers and functions under subsection (h) of Section 6 of Article VII of the Illinois Constitution.
(Source: P.A. 96-1334, eff. 7-27-10.)



225 ILCS 312/ - Elevator Safety and Regulation Act.

(225 ILCS 312/1)
(Section scheduled to be repealed on January 1, 2023)
Sec. 1. Short title. This Act may be cited as the Elevator Safety and Regulation Act.
(Source: P.A. 92-873, eff. 6-1-03.)

(225 ILCS 312/5)
(Section scheduled to be repealed on January 1, 2023)
Sec. 5. Purpose. The purpose of this Act is to provide for the public safety of life and limb and to promote public safety awareness. The use of unsafe and defective lifting devices imposes a substantial probability of serious and preventable injury to employees and the public exposed to unsafe conditions. The prevention of these injuries and protection of employees and the public from unsafe conditions is in the best interest of the people of this State. Elevator personnel performing work covered by this Act shall, by documented training or experience or both, be familiar with the operation and safety functions of the components and equipment. Training and experience shall include, but not be limited to, recognizing the safety hazards and performing the procedures to which they are assigned in conformance with the requirements of the Act. This Act shall establish the minimum standards for elevator personnel.
The provisions of this Act are not intended to prevent the use of systems, methods, or devices of equivalent or superior quality, strength, fire resistance, code effectiveness, durability, and safety to those required by the Act, provided that there is technical documentation to demonstrate the equivalency of the system, method, or device, as prescribed in ASME A17.1, ASME A18.1, or ASCE 21.
(Source: P.A. 94-698, eff. 11-22-05.)

(225 ILCS 312/10)
(Section scheduled to be repealed on January 1, 2023)
Sec. 10. Applicability.
(a) This Act covers the construction, operation, inspection, testing, maintenance, alteration, and repair of the following equipment, its associated parts, and its hoistways (except as modified by subsection (c) of this Section):
(1) Hoisting and lowering mechanisms equipped with a

car or platform, which move between 2 or more landings. This equipment includes, but is not limited to, the following (also see ASME A17.1, ASME A17.3, and ASME A18.1):

(A) Elevators.
(B) Platform lifts and stairway chair lifts.
(2) Power driven stairways and walkways for carrying

persons between landings. This equipment includes, but is not limited to, the following (also see ASME A17.1 and ASME A17.3):

(A) Escalators.
(B) Moving walks.
(3) Hoisting and lowering mechanisms equipped with a

car, which serves 2 or more landings and is restricted to the carrying of material by its limited size or limited access to the car. This equipment includes, but is not limited to, the following (also see ASME A17.1 and ASME A17.3):

(A) Dumbwaiters.
(B) Material lifts and dumbwaiters with automatic

transfer devices.

(b) This Act covers the construction, operation, inspection, maintenance, alteration, and repair of automatic guided transit vehicles on guideways with an exclusive right-of-way. This equipment includes, but is not limited to, automated people movers (also see ASCE 21).
(c) This Act does not apply to the following equipment:
(1) Material hoists within the scope of ANSI A10.5.
(2) Manlifts within the scope of ASME A90.1.
(3) Mobile scaffolds, towers, and platforms within

the scope of ANSI A92.

(4) Powered platforms and equipment for exterior and

interior maintenance within the scope of ANSI 120.1.

(5) Conveyors and related equipment within the scope

of ASME B20.1.

(6) Cranes, derricks, hoists, hooks, jacks, and

slings within the scope of ASME B30.

(7) Industrial trucks within the scope of ASME B56.
(8) Portable equipment, except for portable

escalators that are covered by ANSI A17.1.

(9) Tiering or piling machines used to move materials

to and from storage located and operating entirely within one story.

(10) Equipment for feeding or positioning materials

at machine tools, printing presses, etc.

(11) Skip or furnace hoists.
(12) Wharf ramps.
(13) Railroad car lifts or dumpers.
(14) Line jacks, false cars, shafters, moving

platforms, and similar equipment used for installing an elevator by a contractor licensed in this State.

(15) (Blank).
(16) Conveyances located in a private residence not

accessible to the public.

(17) Special purpose personnel elevators within the

scope of ASME A17.1 and used only by authorized personnel.

(18) Personnel hoists within the scope of ANSI A10.4.
(d) This Act does not apply to a municipality with a population over 500,000.
(Source: P.A. 95-573, eff. 8-31-07; 96-54, eff. 7-23-09; 96-342, eff. 8-11-09; 96-1000, eff. 7-2-10.)

(225 ILCS 312/15)
(Section scheduled to be repealed on January 1, 2023)
Sec. 15. Definitions. For the purpose of this Act:
"Administrator" means the Office of the State Fire Marshal.
"Alteration" means any change to equipment, including its parts, components, or subsystems, other than maintenance, repair, or replacement of the equipment, including its parts, components, or subsystems.
"ANSI A10.4" means the safety requirements for personnel hoists, an American National Standard.
"ASCE 21" means the American Society of Civil Engineers Automated People Mover Standards.
"ASME A17.1" means the Safety Code for Elevators and Escalators, an American National Standard, and CSA B44, the National Standard of Canada.
"ASME A17.3" means the Safety Code for Existing Elevators and Escalators, an American National Standard.
"ASME A17.7" means the Performance-Based Safety Code for Elevators and Escalators, an American National Standard, and CSA B44.7, the National Standard of Canada.
"ASME A18.1" means the Safety Standard for Platform Lifts and Stairway Chairlifts, an American National Standard.
"Automated people mover" means an installation as defined as an "automated people mover" in ASCE 21.
"Board" means the Elevator Safety Review Board.
"Certificate of operation" means a certificate issued by the Administrator or the Local Administrator that indicates that the conveyance has passed the required safety inspection and tests and fees have been paid as set forth in this Act.
"Conveyance" means any elevator, dumbwaiter, escalator, moving sidewalk, platform lifts, stairway chairlifts and automated people movers.
"Elevator" means an installation defined as an "elevator" in ASME A17.1.
"Elevator contractor" means any person, firm, or corporation who possesses an elevator contractor's license in accordance with the provisions of Sections 40 and 55 of this Act and who is engaged in the business of erecting, constructing, installing, altering, servicing, repairing, or maintaining elevators or related conveyance covered by this Act.
"Elevator contractor's license" means a license issued to an elevator contractor who has proven his or her qualifications and ability and has been authorized by the Administrator to work on conveyance equipment. It shall entitle the holder thereof to engage in the business of constructing, installing, altering, servicing, testing, repairing, or maintaining and performing electrical work on elevators or related conveyances covered by this Act within any building or structure, including, but not limited to, private residences. The Administrator may issue a limited elevator contractor's license authorizing a firm or company that employs individuals to carry on a business of erecting, constructing, installing, altering, servicing, repairing, or maintaining a specific type of conveyance within any building or structure, excluding private residences.
"Elevator helper" means an individual registered with the Administrator who works under the general direction of a licensed elevator mechanic. Licensure is not required for an elevator helper.
"Elevator industry apprentice" means an individual who is enrolled in an apprenticeship program approved by the Bureau of Apprenticeship and Training of the U.S. Department of Labor and who is registered by the Administrator and works under the general direction of a licensed elevator mechanic. Licensure is not required for an elevator industry apprentice.
"Elevator inspector" means any inspector, as that term is defined in ASME QEI, who possesses an elevator inspector's license in accordance with the provisions of this Act.
"Elevator mechanic" means any person who possesses an elevator mechanic's license in accordance with the provisions of Sections 40 and 45 of this Act and who is engaged in erecting, constructing, installing, altering, servicing, repairing, or maintaining elevators or related conveyance covered by this Act.
"Elevator mechanic's license" means a license issued to a person who has proven his or her qualifications and ability and has been authorized by the Administrator to work on conveyance equipment. It shall entitle the holder thereof to install, construct, alter, service, repair, test, maintain, and perform electrical work on elevators or related conveyance covered by this Act. The Administrator may issue a limited elevator mechanic's license authorizing an individual to carry on a business of erecting, constructing, installing, altering, servicing, repairing, or maintaining a specific type of conveyance within any building or structure.
"Escalator" means an installation defined as an "escalator" in ASME A17.1.
"Existing installation" means an installation defined as an "installation, existing" in ASME A17.1.
"Inspector's license" or "inspection company license" means a license issued to an ASME QEI certified elevator inspector or inspection company that has proven the inspector's or the company's qualifications and ability and has been authorized by the Administrator to possess this type of license. It shall entitle the holder thereof to engage in the business of inspecting elevators or related conveyance covered by this Act.
"License" means a written license, duly issued by the Administrator, authorizing a person, firm, or company to carry on the business of erecting, constructing, installing, altering, servicing, repairing, maintaining, or performing inspections of elevators or related conveyance covered by this Act. New and renewed licenses issued after January 1, 2010 will include a photo of the licensee.
"Local Administrator" means the municipality or municipalities or county or counties that entered into a local elevator agreement with the Administrator to operate its own elevator safety program in accordance with this Act and the adopted administrative rules.
"Material alteration" means an "alteration", as defined in the referenced standards.
"Moving walk" means an installation defined as a "moving walk" in ASME A17.1.
"Owner" means the owner of the conveyance, which could be an individual, a group of individuals, an association, trust, partnership, corporation, or person doing business under an assumed name. The owner may delegate his, her, or its authority to manage the day-to-day operations of the conveyance to another party, but may not delegate his, her, or its responsibilities and duties under this Act and the administrative rules.
"Private residence" means a separate dwelling or a separate apartment or condominium unit in a multiple-family dwelling that is occupied by members of a single-family unit.
"Repair" has the meaning set forth in the referenced standards. "Repair" does not require a permit.
"Temporarily dormant" means an elevator, dumbwaiter, or escalator:
(1) with a power supply that has been disconnected by

removing fuses and placing a padlock on the mainline disconnect switch in the "off" position;

(2) with a car that is parked and hoistway doors that

are in the closed and latched position;

(3) with a wire seal on the mainline disconnect

switch installed by a licensed elevator inspector;

(4) that shall not be used again until it has been

put in safe running order and is in condition for use;

(5) requiring annual inspections for the duration of

the temporarily dormant status by a licensed elevator inspector;

(6) that has a "temporarily dormant" status that is

renewable on an annual basis, not to exceed a 5-year period;

(7) requiring the inspector to file a report with the

Administrator describing the current conditions; and

(8) with a wire seal and padlock that shall not be

removed for any purpose without permission from the elevator inspector.

"Temporary certificate of operation" means a temporary certificate of operation issued by the Administrator or the Local Administrator that permits the temporary use of a non-compliant conveyance by the general public for a limited time of 30 days while minor repairs are being completed.
All other building transportation terms are as defined in the latest edition of ASME A17.1 and ASME A18.1.
"Temporary limited authority" means an authorization issued, for a period not to exceed one year, by the Administrator to an individual that the Administrator deems qualified to perform work on a specific type of conveyance.
(Source: P.A. 99-22, eff. 1-1-16.)

(225 ILCS 312/20)
(Section scheduled to be repealed on January 1, 2023)
Sec. 20. License or registration required.
(a) After July 1, 2003 through the effective date of this amendatory Act of the 94th General Assembly and after July 1, 2006, no person shall erect, construct, wire, alter, replace, maintain, remove, or dismantle any conveyance contained within buildings or structures in the jurisdiction of this State unless he or she possesses an elevator mechanic's license under this Act and unless he or she works under the direct supervision of a person, firm, or company having an elevator contractor's license in accordance with Section 40 of this Act. A licensed or limited licensed elevator mechanic employed by an entity exempted from contractor licensure under subsection (a) of Section 40 of this Act is exempt, with respect to work performed for that employer, from the requirement that he or she work under the direct supervision of an elevator contractor licensee. A licensed elevator contractor is not required for removal or dismantling of conveyances that are destroyed as a result of a complete demolition of a secured building or structure or where the hoistway or wellway is demolished back to the basic support structure and where no access is permitted that would endanger the safety and welfare of a person.
(b) After July 1, 2003 through the effective date of this amendatory Act of the 94th General Assembly and after July 1, 2006, no person shall inspect any conveyance within buildings or structures, including, but not limited to, private residences, unless he or she has an inspector's license or an inspection company license.
(c) (Blank).
(Source: P.A. 94-698, eff. 11-22-05; 95-573, eff. 8-31-07.)

(225 ILCS 312/25)
(Section scheduled to be repealed on January 1, 2023)
Sec. 25. Elevator Safety Review Board.
(a) There is hereby created within the Office of the State Fire Marshal the Elevator Safety Review Board, consisting of 17 members. The Administrator shall appoint 3 members who shall be representatives of fire service communities. The Governor shall appoint the remaining 14 members of the Board as follows: one representative from a major elevator manufacturing company or its authorized representative; one representative from an elevator servicing company; one representative of the architectural design profession; one representative of the general public; one representative of an advocacy group for people with physical disabilities; one representative of an advocacy group for senior citizens; one representative nominated by a municipality in this State with a population under 25,000; one representative nominated by a municipality in this State with a population of 25,000 or over but under 50,000; one representative nominated by a municipality in this State with a population of 50,000 or over but under 500,000; one representative of an advocacy group for condominium owners; one representative of an institution of higher education that operates an in-house elevator maintenance program; one representative of a building owner or manager; and 2 representatives of labor, one from Cook County and one from a county in the State other than Cook County, involved in the installation, maintenance, and repair of elevators.
(b) The members constituting the Board shall be appointed for initial terms as follows:
(1) Of the members appointed by the Administrator, 2

shall serve for a term of 2 years, and one for a term of 4 years.

(2) Of the members appointed by the Governor, 2 shall

serve for a term of one year, 2 for terms of 2 years, 2 for terms of 3 years, and 4 for terms of 4 years. The representative of the advocacy group for senior citizens shall serve an initial term of 4 years. The representative of an advocacy group for condominium owners, the representative of the institution of higher education that operates an in-house elevator maintenance program, and both representatives of labor involved in the installation, maintenance, and repair of elevators shall serve an initial term of 4 years.

At the expiration of their initial terms of office, the members or their successors shall be appointed for terms of 4 years each. Upon the expiration of a member's term of office, the officer who appointed that member shall reappoint that member or appoint a successor who is a representative of the same interests with which his or her predecessor was identified. The Administrator and the Governor may at any time remove any of their respective appointees for inefficiency or neglect of duty in office. Upon the death or incapacity of a member, the officer who appointed that member shall fill the vacancy for the remainder of the vacated term by appointing a member who is a representative of the same interests with which his or her predecessor was identified. The members shall serve without salary, but shall receive from the State expenses necessarily incurred by them in performance of their duties. The Governor shall appoint one of the members to serve as chairperson. The chairperson shall be the deciding vote in the event of a tie vote.
Nine Board members shall constitute a quorum. A quorum is required for all Board decisions.
(Source: P.A. 95-573, eff. 8-31-07; 96-54, eff. 7-23-09.)

(225 ILCS 312/30)
(Section scheduled to be repealed on January 1, 2023)
Sec. 30. Meeting of the Board. The Board shall meet and organize within 10 days after the appointment of its members and at such meeting shall elect one secretary of the Board to serve during the term to be fixed by the rules adopted by the Board. The Board shall meet regularly once each quarter or as often as deemed necessary by the Administrator at a time and place to be fixed by it and at such times as it is deemed necessary for the consideration of code regulations, appeals, variances, and for the transaction of any other business as properly may come before it. Special meetings shall be called as provided in Board rules.
(Source: P.A. 92-873, eff. 6-1-03.)

(225 ILCS 312/35)
(Section scheduled to be repealed on January 1, 2023)
Sec. 35. Powers and duties of the Board and Administrator.
(a) The Board shall consult with engineering authorities and organizations and adopt rules consistent with the provisions of this Act for the administration and enforcement of this Act. The Board may prescribe forms to be issued in connection with the administration and enforcement of this Act. The rules shall establish standards and criteria consistent with this Act for licensing of elevator mechanics, inspectors, and installers of elevators, including the provisions of the Safety Code for Elevators and Escalators (ASME A17.1), the provisions of the Performance-Based Safety Code for Elevators and Escalators (ASME A17.7), the Standard for the Qualification of Elevator Inspectors (ASME QEI-1), the Automated People Mover Standards (ASCE 21), the Safety Requirements for Personnel Hoists and Employee Elevators (ANSI A10.4), and the Safety Standard for Platform Lifts and Stairway Chairlifts (ASME A18.1). The Board shall adopt or amend and adopt the latest editions of the standards referenced in this subsection within 12 months after the effective date of the standards.
The Board shall make determinations authorized by this Act regarding variances, interpretations, and the installation of new technology. Such determinations shall have a binding precedential effect throughout the State regarding equipment, structure, or the enforcement of codes unless limited by the Board to the fact-specific issues.
(b) The Administrator or Local Administrator shall have the authority to grant exceptions and variances from the literal requirements of applicable State codes, standards, and regulations in cases where such variances would not jeopardize the public safety and welfare. The Administrator has the right to review and object to any exceptions or variances granted by the Local Administrator. The Board shall have the authority to hear appeals, for any denial by the Local Administrator or for any denial or objection by the Administrator. The Board shall hold hearings, and decide upon such within 30 days of the appeal.
(c) The Board shall establish fee schedules for licenses, and registrations issued by the Administrator. The Board shall also establish fee schedules for permits and certificates for conveyances not under a Local Administrator. The fees shall be set at an amount necessary to cover the actual costs and expenses to operate the Board and to conduct the duties as described in this Act.
(d) The Board shall be authorized to recommend the amendments of applicable legislation, when appropriate, to legislators.
(e) The Administrator may solicit the advice and expert knowledge of the Board on any matter relating to the administration and enforcement of this Act.
(f) The Administrator may employ professional, technical, investigative, or clerical help, on either a full-time or part-time basis, as may be necessary for the enforcement of this Act.
(g) (Blank).
(h) Notwithstanding anything else in this Section, the following upgrade requirements of the 2007 edition of the Safety Code for Elevators and Escalators (ASME A17.1) and the 2005 edition of the Safety Code for Existing Elevators (ASME A17.3) must be completed by January 1, 2015, but the Administrator or Local Administrator may not require their completion prior to January 1, 2013:
(i) (blank);
(ii) car illumination;
(iii) emergency operation and signaling devices;
(iv) phase reversal and failure protection;
(v) reopening device for power operated doors or

gates;

(vi) stop switch pits; and
(vii) pit ladder installation in accordance with

Section 2.2.4.2 of ASME A17.1-2007.

(h-5) Notwithstanding anything else in this Section, the upgrade requirements for the restricted opening of hoistway doors or car doors on passenger elevators as provided for in the 2007 edition of the Safety Code for Elevators and Escalators (ASME A17.1) and the 2005 edition of the Safety Code for Existing Elevators (ASME A17.3) must be completed by January 1, 2014.
(i) In the event that a conveyance regulated by this Act is altered, the alteration shall comply with ASME A17.1. Notwithstanding anything else in this Section, the firefighter's emergency operation, and the hydraulic elevator cylinder, including the associated safety devices outlined in Section 4.3.3(b) of ASME A17.3-2005, are not required to be upgraded unless: (1) there is an alteration, (2) the equipment fails, or (3) failing to replace the equipment jeopardizes the public safety and welfare as determined by the Local Administrator or the Board.
(j) The Administrator may choose to require the inspection of any conveyance to be performed by its own inspectors or by third-party licensed inspectors employed by the Administrator.
(k) The Board shall prescribe an inspection form, which shall be the only inspection form used by a licensed inspector in the inspection of a conveyance under this Act.
(Source: P.A. 99-22, eff. 1-1-16.)

(225 ILCS 312/40)
(Section scheduled to be repealed on January 1, 2023)
Sec. 40. Application for contractor's license.
(a) Any person, firm, or company wishing to engage in the business of installing, altering, repairing, servicing, replacing, or maintaining elevators, dumbwaiters, escalators, or moving walks within this State shall make application for a license with the Administrator. However, if the State, a unit of local government, or an institution of higher education maintains in its employ licensed or limited licensed elevator mechanics who maintain only conveyances owned or leased by that entity, the employing entity is not required to be licensed as a contractor under this Section and none of the provisions of this Act concerning licensed contractors shall apply to these entities.
(b) All applications shall contain the following information:
(1) if the applicant is a person, the name,

residence, and business address of the applicant;

(2) if the applicant is a partnership, the name,

residence, and business address of each partner;

(3) if the applicant is a domestic corporation, the

name and business address of the corporation and the name and residence address of the principal officer of the corporation;

(4) if the applicant is a corporation other than a

domestic corporation, the name and address of an agent locally located who shall be authorized to accept service of process and official notices;

(5) the number of years the applicant has engaged in

the business of installing, inspecting, maintaining, or servicing elevators or platform lifts or both;

(6) if applying for an elevator contractor's license,

the approximate number of persons, if any, to be employed by the elevator contractor applicant and, if applicable, satisfactory evidence that the employees are or will be covered by workers' compensation insurance;

(7) satisfactory evidence that the applicant is or

will be covered by general liability, personal injury, and property damage insurance;

(8) any criminal record of convictions; and
(9) any other information as the Administrator may

require.

(c) (Blank).
(Source: P.A. 94-698, eff. 11-22-05; 95-573, eff. 8-31-07.)

(225 ILCS 312/45)
(Section scheduled to be repealed on January 1, 2023)
Sec. 45. Qualifications for elevator mechanic's license; emergency and temporary licensure; limited elevator mechanic's license.
(a) No license shall be granted to any person who has not paid the required application fee.
(b) No license shall be granted to any person who has not proven his or her qualifications and abilities.
(c) Applicants for an elevator mechanic's license must demonstrate one of the following qualifications:
(1) an acceptable combination of documented

experience and education credits consisting of: (A) not less than 3 years work experience in the elevator industry, in construction, maintenance, or service and repair, as verified by current and previous employers licensed to do business in this State or in another state if the Board deems that out-of-State experience equivalent; and (B) satisfactory completion of a written examination administered by the Elevator Safety Review Board or its designated provider on the adopted rules and referenced codes;

(2) acceptable proof that he or she has worked as an

elevator constructor, maintenance, or repair person; acceptable proof shall consist of documentation that he or she worked without direct and immediate supervision for an elevator contractor who has worked on elevators in this State for a period of not less than 3 years immediately preceding the effective date of the final rules adopted by the Board under Section 35 of this Act that implement this Act; the person must make application by December 31, 2007; however, all licenses issued under the provisions of this item (2) between May 1, 2006 and the effective date of this amendatory Act of the 95th General Assembly are deemed valid;

(3) a certificate of successful completion of the

mechanic examination of a nationally recognized training program for the elevator industry, such as the National Elevator Industry Educational Program or its equivalent;

(4) a certificate of completion of an elevator

mechanic apprenticeship program with standards substantially equal to those of this Act and registered with the Bureau of Apprenticeship and Training, U.S. Department of Labor, or a State apprenticeship council; or

(5) a valid license from a state having standards

substantially equal to those of this State.

(d) Whenever an emergency exists in the State due to a disaster, act of God, or work stoppage and the number of persons in the State holding licenses granted by the Board is insufficient to cope with the emergency, the licensed elevator contractor shall respond as necessary to ensure the safety of the public. Any person certified by a licensed elevator contractor to have an acceptable combination of documented experience and education to perform elevator work without direct and immediate supervision shall seek an emergency elevator mechanic's license from the Administrator within 5 business days after commencing work requiring a license. The Administrator shall issue emergency elevator mechanic's licenses. The applicant shall furnish proof of competency as the Administrator may require. Each license shall recite that it is valid for a period of 60 days from the date thereof and for such particular elevators or geographical areas as the Administrator may designate and otherwise shall entitle the licensee to the rights and privileges of an elevator mechanic's license issued under this Act. The Administrator shall renew an emergency elevator mechanic's license during the existence of an emergency. No fee may be charged for any emergency elevator mechanic's license or renewal thereof.
(e) A licensed elevator contractor shall notify the Administrator when there are no licensed personnel available to perform elevator work. The licensed elevator contractor may request that the Administrator issue temporary elevator mechanic's licenses to persons certified by the licensed elevator contractor to have an acceptable combination of documented experience and education to perform elevator work without direct and immediate supervision. Any person certified by a licensed elevator contractor to have an acceptable combination of documented experience and education to perform elevator work without direct and immediate supervision shall immediately seek a temporary elevator mechanic's license from the Administrator and shall pay such fee as the Board shall determine. The applicant for temporary licensure shall furnish proof of competency as the Administrator may require. Each license shall recite that it is valid for a period of 30 days from the date of issuance and while employed by the licensed elevator contractor that certified the individual as qualified. It shall be renewable as long as the shortage of license holders continues.
(f) An applicant for a limited elevator mechanic's license must demonstrate that he or she meets the qualifications of subsection (c)(1).
(g) The Administrator may issue temporary limited authority to an individual that the Administrator deems qualified to work on a specific type of conveyance. The applicant shall furnish any proof of competency that the Administrator may require and must obtain a permanent license within one year.
(Source: P.A. 95-573, eff. 8-31-07; 96-54, eff. 7-23-09.)

(225 ILCS 312/50)
(Section scheduled to be repealed on January 1, 2023)
Sec. 50. Qualifications for elevator inspector's license.
(a) No inspector's license shall be granted to any person who has not paid the required application fee.
(b) No inspector's license shall be granted to any person, unless he or she has been certified as meeting the requirements of ASME QEI-1 by a nationally or internationally recognized independent organization concerned with personnel certification.
(c) (Blank).
(Source: P.A. 98-1090, eff. 1-1-15.)

(225 ILCS 312/55)
(Section scheduled to be repealed on January 1, 2023)
Sec. 55. Qualifications for elevator contractor's license.
(a) No license shall be granted to any person or firm unless the appropriate application fee is paid.
(b) No license shall be granted to any person or firm who has not proven the required qualifications and abilities. An applicant must be individually licensed as an elevator mechanic under this Act, perform the work set forth in subsection (a) of Section 20 of this Act, and have proof of compliance with the insurance requirements set forth in Section 100 of this Act or, in the case of a firm, employ a person who is individually licensed as an elevator mechanic under this Act, perform the work set forth in subsection (a) of Section 20 of this Act, and have proof of compliance with the insurance requirements set forth in Section 100 of this Act.
(c) (Blank).
(Source: P.A. 94-698, eff. 11-22-05; 95-573, eff. 8-31-07.)

(225 ILCS 312/60)
(Section scheduled to be repealed on January 1, 2023)
Sec. 60. Issuance and renewal of licenses; fees.
(a) Upon approval of an application, and receipt of the fee, the Administrator may issue a license that must be renewed every 2 years.
(b) (Blank).
(c) (Blank).
(d) The renewal of all licenses granted under the provisions of this Section shall be conditioned upon the submission of a certificate of completion of a course designed to ensure the continuing education of licensees on new and existing provisions of the rules of the Elevator Safety Review Board. Such course shall consist of not less than 8 hours of instruction, which shall include a minimum of 2 hours of code updates, that shall be attended and completed within one year immediately preceding any such license renewal.
(e) The courses referred to in subsection (d) of this Section shall be taught by instructors through continuing education providers that may include, but shall not be limited to, association seminars and labor training programs. The Elevator Safety Review Board shall approve the continuing education providers. All instructors shall be approved by the Board and shall be exempt from the requirements of subsection (d) of this Section with regard to their applications for license renewal, provided that such applicant was qualified as an instructor at any time during the one year immediately preceding the scheduled date for such renewal.
(f) A licensee who is unable to complete the continuing education course required under this Section prior to the expiration of his or her license due to a temporary disability may apply for a waiver from the Board. This shall be on a form provided by the Board, which shall be signed under the penalty of perjury and accompanied by a certified statement from a competent physician attesting to such temporary disability. Upon the termination of such temporary disability, the licensee shall submit to the Board a certified statement from the same physician, if practicable, attesting to the termination of the temporary disability, at which time a waiver sticker, valid for 90 days, shall be issued to the licensee and affixed to his or her license.
(g) Approved training providers shall keep for a period of 10 years uniform records of attendance of licensees following a format approved by the Board. These records shall be available for inspection by the Board at its request. Approved training providers shall be responsible for the security of all attendance records and certificates of completion, provided that falsifying or knowingly allowing another to falsify attendance records or certificates of completion shall constitute grounds for suspension or revocation of the approval required under this Section.
(Source: P.A. 96-54, eff. 7-23-09.)

(225 ILCS 312/65)
(Section scheduled to be repealed on January 1, 2023)
Sec. 65. Penalties; suspension and revocation of licenses. A license issued pursuant to this Act may be suspended, revoked, or subjected to a penalty by the Administrator upon verification that any one or more of the following reasons exist:
(1) any false statement as to material matter in the

application;

(2) fraud, misrepresentation, or bribery in securing

a license;

(3) failure to notify the Administrator and the owner

or lessee of an elevator or related mechanisms of any condition not in compliance with this Act; or

(4) violation of any provisions of this Act or the

rules promulgated hereunder.

(Source: P.A. 92-873, eff. 6-1-03.)

(225 ILCS 312/66)
(Section scheduled to be repealed on January 1, 2023)
Sec. 66. Licenses; photo exemption. An applicant who is 21 years of age or older seeking a religious exemption to the requirement under this Act that all licenses contain the licensees' photo shall furnish with his or her application an approved copy of United States Department of the Treasury Internal Revenue Service Form 4029. Regardless of age, an applicant seeking a religious exemption to this photo requirement shall submit fingerprints in a form and manner prescribed by the Board with his or her application in lieu of a photo.
(Source: P.A. 98-848, eff. 1-1-15.)

(225 ILCS 312/67)
(Section scheduled to be repealed on January 1, 2023)
Sec. 67. Fire Prevention Fund. All fees and fines received by the Administrator under this Act shall be deposited into the Fire Prevention Fund. All fees and fines deposited pursuant to this Section shall be used for the duties and administration of this Act.
(Source: P.A. 92-873, eff. 6-1-03.)

(225 ILCS 312/70)
(Section scheduled to be repealed on January 1, 2023)
Sec. 70. Administrative Procedure Act. The Illinois Administrative Procedure Act is hereby expressly adopted and incorporated herein as if all of the provisions of that Act were included in this Act. For the purposes of this Act, the notice required under Section 10-25 of the Illinois Administrative Procedure Act is deemed sufficient when mailed to the last known address of a party.
(Source: P.A. 95-573, eff. 8-31-07.)

(225 ILCS 312/75)
(Section scheduled to be repealed on January 1, 2023)
Sec. 75. Administrative Review Law. All final administrative decisions of the Administrator or the Board are subject to judicial review under the Administrative Review Law and its rules. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
Proceedings for judicial review shall be commenced in the circuit court of the county in which the party applying for review resides, but if the party is not a resident of this State, the venue shall be in Sangamon County.
(Source: P.A. 92-873, eff. 6-1-03.)

(225 ILCS 312/80)
(Section scheduled to be repealed on January 1, 2023)
Sec. 80. Registration of existing elevators, platform lifts, dumbwaiters, escalators, moving walks, and any other conveyance. Within 6 months after the date of the adoption of the final rules that implement this Act, the owner or lessee of every existing conveyance shall register with the Administrator each elevator, dumbwaiter, platform lift, escalator, or other device described in Section 10 of this Act and provide the type, rated load and speed, name of manufacturer, its location, the purpose for which it is used, and such additional information as the Administrator may require. Elevators, dumbwaiters, platform lifts, escalators, moving walks, or other conveyances of which construction has begun subsequent to the date of the creation of the Board shall be registered by the owner at the time they are completed and placed in service.
(Source: P.A. 95-573, eff. 8-31-07; 96-54, eff. 7-23-09.)

(225 ILCS 312/85)
(Section scheduled to be repealed on January 1, 2023)
Sec. 85. Compliance. It shall be the responsibility of individuals, firms, or companies licensed as described in this Act to ensure that installation or service and maintenance of elevators and devices described in Section 10 of this Act is performed in compliance with the provisions contained in this Act.
(Source: P.A. 95-573, eff. 8-31-07; 96-54, eff. 7-23-09.)

(225 ILCS 312/90)
(Section scheduled to be repealed on January 1, 2023)
Sec. 90. Permits.
(a) No conveyance covered by this Act shall be erected, constructed, installed, or altered within buildings or structures within this State unless a permit has been obtained from the Administrator or the Local Administrator before the work is commenced. The Local Administrator shall keep all permits it issues on file for a period of not less than 2 year from the date of issuance. Where any material alteration is made, the device shall conform to applicable requirements in ASME A17.1, ASME A18.1, or ASCE 21. No permit required under this Section shall be issued except to a person, firm, or corporation holding a current elevator contractor's license, duly issued pursuant to this Act, except that a permit to alter a conveyance may be issued to an entity exempted from licensure under subsection (a) of Section 40 of this Act. A copy of the permit shall be kept at the construction site at all times while the work is in progress.
(b) Permit fees collected are non-refundable.
(c) Each application for a permit shall be accompanied by applicable fees and by copies of specifications and accurately scaled and fully dimensioned plans showing the location of the installation in relation to the plans and elevation of the building, the location of the machinery room and the equipment to be installed, relocated, or altered, and all structural supporting members thereof, including foundations. The applicant shall also specify all materials to be employed and all loads to be supported or conveyed. These plans and specifications shall be sufficiently complete to illustrate all details of construction and design.
(d) Permits may be revoked for the following reasons:
(1) Any false statements or misrepresentation as to

the material facts in the application, plans, or specifications on which the permit was based.

(2) The permit was issued in error and should not

have been issued in accordance with the code.

(3) The work detailed under the permit is not being

performed in accordance with the provisions of the application, plans, or specifications or with the code or conditions of the permit.

(4) The elevator contractor to whom the permit was

issued fails or refuses to comply with a "stop work" order.

(5) If the work authorized by a permit is not

commenced within 6 months after the date of issuance, or within a shorter period of time as the Administrator or Local Administrator may specify at the time the permit is issued.

(6) If the work is suspended or abandoned for a

period of 180 days, or shorter period of time as the Administrator or Local Administrator may specify at the time the permit is issued, after the work has been started. For good cause, the Administrator or Local Administrator may allow an extension of this period at his or her discretion.

(e) (Blank).
(f) All conveyance construction or alteration documents shall be submitted to the Administrator or Local Administrator for a permit. The documents for a new or altered building must first have been reviewed and approved by the local governmental authority as meeting the local building and fire code. In those jurisdictions where the municipality or county has not signed a local elevator agreement with the Administrator and the municipality or county does not have a means by which it approves building documents or issues building permits, the conveyance construction or alteration documents shall be submitted to the Administrator along with the owner-supplied, sealed technical submissions from a licensed architect or engineer. The Administrator has authority to charge a document review fee for this service.
(Source: P.A. 95-573, eff. 8-31-07; 96-54, eff. 7-23-09.)

(225 ILCS 312/95)
(Section scheduled to be repealed on January 1, 2023)
Sec. 95. New installations; annual inspections and registrations.
(a) All new conveyance installations regulated by this Act shall be performed by a person, firm, or company to which a license to install or service conveyances has been issued. Subsequent to installation, the licensed person, firm, or company must certify compliance with the applicable Sections of this Act. Prior to any conveyance being used, the property owner or lessee must obtain a certificate of operation from the Administrator or Local Administrator. A fee as authorized by Section 35 of this Act or as set by the Local Administrator shall be paid for the certificate of operation. It shall be the responsibility of the owner to complete and submit first time registration for new installations.
(b) (Blank).
(c) A certificate of operation is renewable annually, except that a certificate of operation is renewable every 3 years for a conveyance (i) that is located in a building owned and occupied by any church, synagogue, or other building, structure, or place used primarily for religious worship and is the only conveyance in the building, (ii) that is under the jurisdiction of the Administrator, (iii) that is limited in use to 2 levels, and (iv) for which the church, synagogue, or other building, structure, or place used primarily for religious worship has an annual maintenance examination that includes the applicable category tests. For these occupancies, on-site witnessing of the category test shall be witnessed every 3 years. Records of the applicable maintenance checks and elevator category test results shall be maintained on-site by the building owner. The certificates of operation or copy thereof, must be clearly displayed in the conveyance for the benefit of code enforcement staff.
(Source: P.A. 96-54, eff. 7-23-09; 97-310, eff. 8-11-11.)

(225 ILCS 312/100)
(Section scheduled to be repealed on January 1, 2023)
Sec. 100. Insurance requirements.
(a) Elevator contractors shall submit to the Administrator an insurance policy or certified copy thereof, issued by an insurance company authorized to do business in the State, to provide general liability coverage of at least $1,000,000 for injury or death of any number of persons in any one occurrence, with coverage of at least $500,000 for property damage in any one occurrence and statutory workers compensation insurance coverage.
(b) Private elevator inspectors shall submit to the Administrator an insurance policy or certified copy thereof, issued by an insurance company authorized to do business in the State, to provide general liability coverage of at least $1,000,000 for injury or death of any number of persons in any one occurrence, with coverage of at least $500,000 for property damage in any one occurrence and statutory workers compensation insurance coverage.
(c) These policies, or duly certified copies thereof, or an appropriate certificate of insurance, approved as to form by the Department of Insurance, shall be delivered to the Administrator before or at the time of the issuance of a license. In the event of a material alteration or cancellation of a policy, at least 10 days notice thereof shall be given to the Administrator.
(Source: P.A. 95-573, eff. 8-31-07.)

(225 ILCS 312/105)
(Section scheduled to be repealed on January 1, 2023)
Sec. 105. Enforcement; investigation.
(a) It shall be the duty of the Administrator to develop an enforcement program to ensure compliance with rules and requirements referenced in this Act. This shall include, but shall not be limited to, rules for identification of property locations that are subject to the rules and requirements; issuing notifications to violating property owners or operators, random on-site inspections, and tests on existing installations; witnessing periodic inspections and testing in order to ensure satisfactory performance by licensed persons, firms, or companies; and assisting in development of public awareness programs.
(b) Any person may make a request for an investigation into an alleged violation of this Act by giving notice to the Administrator or Local Administrator of such violation or danger. The notice shall be in writing, shall set forth with reasonable particularity the grounds for the notice, and shall be signed by the person making the request. Upon the request of any person signing the notice, the person's name shall not appear on any copy of the notice or any record published, released, or made available. If the Local Administrator determines that there are reasonable grounds to believe that such violation or danger exists, the Local Administrator shall forward the request for an investigation to the Administrator.
(c) If, upon receipt of such notification, the Administrator determines that there are reasonable grounds to believe that such violation or danger exists, the Administrator shall cause to be made or permit the Local Administrator to conduct an investigation in accordance with the provisions of this Act as soon as practicable to determine if such violation or danger exists. If the Administrator determines that there are no reasonable grounds to believe that a violation or danger exists, he or she shall notify the party in writing of such determination.
(d) (Blank).
(e) An injury caused by the malfunction of a conveyance shall be reported to the Administrator by the property owner, the lessee, or the party otherwise responsible for the premises where the conveyance is located and the injury occurred. The injury shall be reported within 2 business days of its occurrence and may be reported either in writing or electronically.
(Source: P.A. 99-22, eff. 1-1-16.)

(225 ILCS 312/110)
(Section scheduled to be repealed on January 1, 2023)
Sec. 110. Liability.
(a) This Act shall not be construed to relieve or lessen the responsibility or liability of any person, firm, or corporation owning, operating, controlling, maintaining, erecting, constructing, installing, altering, inspecting, testing, or repairing any elevator or other related mechanisms covered by this Act for damages to person or property caused by any defect therein, nor does the State or any unit of local government assume any such liability or responsibility therefore or any liability to any person for whatever reason whatsoever by the adoption of this Act or any acts or omissions arising under this Act.
(b) Any owner or lessee who violates any of the provisions of this Act may be subject to a fine not to exceed $1,500 per day for each violation of this Act or rules adopted pursuant to this Act.
(c) (Blank).
(Source: P.A. 95-573, eff. 8-31-07; 96-54, eff. 7-23-09.)

(225 ILCS 312/115)
(Section scheduled to be repealed on January 1, 2023)
Sec. 115. Provisions not retroactive. The provisions of this Act are not retroactive unless otherwise stated, and equipment shall be required to comply with the applicable code at the date of its installation. If, upon the inspection of any device covered by this Act, the equipment is found in dangerous condition or there is an immediate hazard to those riding or using such equipment or if the design or the method of operation in combination with devices used is considered inherently dangerous in the opinion of the Administrator, he or she shall notify the owner of the condition and shall order such alterations or additions as may be deemed necessary to eliminate the dangerous condition.
(Source: P.A. 96-54, eff. 7-23-09.)

(225 ILCS 312/120)
(Section scheduled to be repealed on January 1, 2023)
Sec. 120. Inspection and testing.
(a) Except as provided in subsection (c) of Section 95 of this Act, it shall be the responsibility of the owner of all new and existing conveyances located in any building or structure to have the conveyance inspected annually by a person, firm, or company to which a license to inspect conveyances has been issued. The person, firm, or company conducting the inspection shall use the inspection form prescribed by the Board pursuant to subsection (k) of Section 35 of this Act. Subsequent to inspection, the licensed person, firm, or company must supply the property owner or lessee with a written inspection report describing any and all code violations. Property owners shall have 30 days from the date of the published inspection report to be in full compliance by correcting the violations. The Administrator shall determine, upon receiving a final inspection report from the property owner or lessee, whether such violations have been corrected and may extend the compliance dates for good cause, provided that such violations are minor and pose no threat to public safety.
(b) It shall be the responsibility of the owner of all conveyances to have a licensed elevator contractor, as defined in this Act, ensure that the required tests are performed at intervals in compliance with the ASME A 17.1, ASME A 18.1 and ASCE 21.
(c) All tests shall be performed by a licensed elevator mechanic.
(Source: P.A. 99-22, eff. 1-1-16.)

(225 ILCS 312/125)
(Section scheduled to be repealed on January 1, 2023)
Sec. 125. State law, code, or regulation; rule compliance. Whenever a provision in this Act is found to be inconsistent with any provision of another applicable State law, code, or rule, this Act shall prevail.
(Source: P.A. 95-767, eff. 7-29-08; 96-54, eff. 7-23-09.)

(225 ILCS 312/130)
Sec. 130. (Repealed).
(Source: P.A. 92-873, eff. 6-1-03. Repealed by P.A. 95-573, eff. 8-31-07.)

(225 ILCS 312/135)
(Section scheduled to be repealed on January 1, 2023)
Sec. 135. Elevators in private residences. The Administrator may provide to the owner of a private residence information regarding conveyance safety requirements.
(Source: P.A. 94-698, eff. 11-22-05.)

(225 ILCS 312/140)
(Section scheduled to be repealed on January 1, 2023)
Sec. 140. Local Administrator; home rule.
(a) The Administrator may enter into a local elevator agreement with municipalities or counties under which the Local Administrator shall (i) issue construction permits and certificates of operation, (ii) provide for inspection of elevators, including temporary operation inspections, (iii) grant exceptions and variances from the literal requirements of applicable State codes, standards, and regulations in cases where such variances would not jeopardize the public safety and welfare, and (iv) enforce the applicable provisions of the Act, and levy fines in accordance with the Municipal Code or Counties Code. The Local Administrator may choose to require that inspections be performed by its own inspectors or by private certified elevator inspectors. The Local Administrator may assess a reasonable fee for permits, exceptions, variances, certification of operation, or inspections performed by its inspectors. Each agreement shall include a provision that the Local Administrator shall maintain for inspection by the Administrator copies of all applications for permits issued, grants or denials of exceptions or variances, copies of each inspection report issued, and proper records showing the number of certificates of operation issued. Each agreement shall also include a provision that each required inspection be conducted by a certified elevator inspector and any other provisions deemed necessary by the Administrator. Any safety standards or regulations adopted by a municipality or county under this subsection must be at least as stringent as those provided for in this Act and the rules adopted under this Act.
(b) A home rule unit may not regulate the inspection or licensure of, or otherwise regulate, elevators and devices described in Section 10 of this Act in a manner less restrictive than the regulation by the State of those matters under this Act. This subsection is a limitation under subsection (i) of Section 6 of Article VII of the Illinois Constitution on the concurrent exercise by home rule units of powers and functions exercised by the State.
(c) (Blank).
(d) The Administrator shall be notified of any exception or variance granted. The Administrator may object to such exception or variance within 7 business days of receipt of the notice. Should the Administrator and Local Administrator not reach agreement on the exception or variance, the matter shall be directed to the Board to hear and decide.
(e) The Local Administrator shall issue the inspection form prescribed by the Board pursuant to subsection (k) of Section 35 of this Act or an inspection form identical to the form prescribed by the Board, which shall be the only inspection form used by a person, firm, or company licensed to inspect conveyances under this Section. A Local Administrator that chooses to require that inspections be performed by its own inspectors shall also use the inspection form prescribed by the Board or an inspection form that is identical to the form prescribed by the Board.
(Source: P.A. 99-22, eff. 1-1-16.)

(225 ILCS 312/900)
Sec. 900. (Amendatory provisions; text omitted).
(Source: P.A. 92-873, eff. 6-1-03.)



225 ILCS 315/ - Illinois Landscape Architecture Act of 1989.

(225 ILCS 315/1) (from Ch. 111, par. 8101)
(Section scheduled to be repealed on January 1, 2020)
Sec. 1. Purpose. It is the purpose of this Act to provide for the licensure of landscape architects.
(Source: P.A. 96-730, eff. 8-25-09.)

(225 ILCS 315/2) (from Ch. 111, par. 8102)
(Section scheduled to be repealed on January 1, 2020)
Sec. 2. Short Title. This Act may be cited as the Illinois Landscape Architecture Act of 1989.
(Source: P.A. 86-932; 86-1475.)

(225 ILCS 315/3) (from Ch. 111, par. 8103)
(Section scheduled to be repealed on January 1, 2020)
Sec. 3. Definitions. As used in this Act:
(a) "Board" means the Illinois Landscape Architect Registration Board.
(b) "Department" means the Illinois Department of Financial and Professional Regulation.
(c) "Secretary" means the Secretary of Financial and Professional Regulation.
(d) "Landscape Architect" or "Landscape Architect Design Professional" means a person who, based on education, experience, and examination in the field of landscape architecture, is licensed under this Act.
(e) "Landscape Architecture" means the art and science of arranging land, together with the spaces and objects upon it, for the purpose of creating a safe, efficient, healthful, and aesthetically pleasing physical environment for human use and enjoyment, as performed by landscape architects.
(f) "Landscape Architectural Practice" means the offering or furnishing of professional services in connection with a landscape architecture project that do not require the seal of an architect, land surveyor, professional engineer, or structural engineer. Such services may include, but are not limited to, providing preliminary studies; developing design concepts; planning for the relationships of physical improvements and intended uses of the site; establishing form and aesthetic elements; analyzing and providing for life safety requirements; developing those construction details on the site which are exclusive of any building or structure; preparing and coordinating technical submissions; and conducting site observation of a landscape architecture project.
(g) "Person" means any person, sole proprietorship, or entity such as a partnership, professional service corporation, or corporation.
(Source: P.A. 96-730, eff. 8-25-09.)

(225 ILCS 315/3.5)
(Section scheduled to be repealed on January 1, 2020)
Sec. 3.5. References.
(a) References in this Act (i) to the Department of Professional Regulation are deemed, in appropriate contexts, to be references to the Department of Financial and Professional Regulation and (ii) to the Director of Professional Regulation are deemed, in appropriate contexts, to be references to the Secretary of Financial and Professional Regulation.
(b) References to registration in the rules promulgated pursuant to this Act shall be deemed, in appropriate contexts, to be references to licensure.
(Source: P.A. 96-730, eff. 8-25-09.)

(225 ILCS 315/4) (from Ch. 111, par. 8104)
(Section scheduled to be repealed on January 1, 2020)
Sec. 4. Use of title. No person may represent himself to be a landscape architect, use the title "landscape architect", "registered landscape architect", "licensed landscape architect", "landscape architect design professional", or any other title which includes the words "landscape architect" or "landscape architecture", unless licensed under this Act.
(Source: P.A. 96-730, eff. 8-25-09.)

(225 ILCS 315/4.5)
Sec. 4.5. (Repealed).
(Source: P.A. 89-474, eff. 6-18-96. Repealed by P.A. 96-730, eff. 8-25-09.)

(225 ILCS 315/5) (from Ch. 111, par. 8105)
(Section scheduled to be repealed on January 1, 2020)
Sec. 5. Practice without license. Nothing in this Act prevents any person from being engaged in the practice of landscape architecture so long as he or she does not represent himself or herself as, or use the titles of, "landscape architect", "registered landscape architect", "licensed landscape architect", "landscape architecture", "landscape architect design professional", or "landscape architecture design professional".
(Source: P.A. 96-730, eff. 8-25-09.)

(225 ILCS 315/6) (from Ch. 111, par. 8106)
(Section scheduled to be repealed on January 1, 2020)
Sec. 6. Issuance of Certificate. Whenever an applicant for licensure has complied with the provisions of Section 11 of this Act, the Department shall issue a certificate of licensure to the applicant as a licensed landscape architect subject to the provisions of this Act.
(Source: P.A. 96-730, eff. 8-25-09.)

(225 ILCS 315/6.5)
(Section scheduled to be repealed on January 1, 2020)
Sec. 6.5. Display of license; seal.
(a) Every holder of a landscape architect license shall display his or her certificate of licensure in a conspicuous place in his or her principal office. A certificate of registration issued under this Act that is in good standing on the effective date of this amendatory Act of the 96th General Assembly shall be deemed to be a certificate of licensure and the Department shall not be required to issue a new certificate of licensure to replace it.
(b) Every landscape architect shall have a seal, approved by the Department and the Board, which shall contain the name of the landscape architect, the number of his or her license, and the legend "Landscape Architect, State of Illinois" and other words or figures as the Department deems necessary. Plans, specifications, and reports related to landscape architectural practice and prepared by the landscape architect, or under his or her supervision, shall be stamped with his or her seal when filed. Notwithstanding the requirements of this Section, an architect, land surveyor, professional engineer, or structural engineer shall be permitted to affix his or her professional seal or stamp to any plans, specifications, and reports prepared by or under his or her responsible control in connection with the incidental practice of landscape architecture.
(c) A landscape architect who endorses a document with his or her seal while his or her license is suspended, expired, or has been revoked, who has been placed on probation or inactive status, or who endorses a document that the landscape architect did not actually prepare or supervise the preparation of, is subject to the penalties prescribed in Section 18.1.
(Source: P.A. 96-730, eff. 8-25-09.)

(225 ILCS 315/7) (from Ch. 111, par. 8107)
(Section scheduled to be repealed on January 1, 2020)
Sec. 7. Address of Record. Every landscape architect shall maintain a current address with the Department. It is the duty of every applicant or licensee to inform the Department of any change of address, and such changes must be made either through the Department's website or by directly contacting the Department.
(Source: P.A. 96-730, eff. 8-25-09.)

(225 ILCS 315/8) (from Ch. 111, par. 8108)
(Section scheduled to be repealed on January 1, 2020)
Sec. 8. Powers and Duties of the Department.
(a) The Department shall exercise the powers and duties prescribed by the Civil Administrative Code of Illinois for the administration of licensing acts and shall exercise such other powers and duties vested by this Act.
(b) The Department shall promulgate rules and regulations consistent with the provisions of this Act for the administration and enforcement thereof which shall include standards and criteria for licensure and for the payment of fees connected therewith. The Department shall prescribe forms required for the administration of this Act.
(c) The Department shall consult the Landscape Architecture Board in promulgating rules and regulations. Notice of proposed rulemaking shall be transmitted to the Board and the Department shall review the Board's response and any recommendations made therein. The Department shall notify the Board in writing of the explanation for any deviations from the Board's recommendations and response.
(d) The Department may at any time seek the advice and the expert knowledge of the Board on any matter relating to the administration of this Act.
(e) The Department shall issue a quarterly report to the Board setting forth the status of all complaints received by the Department related to landscape architectural practice.
(f) The Department shall maintain membership and representation in the national body composed of state licensing and testing boards for landscape architects.
(Source: P.A. 96-730, eff. 8-25-09.)

(225 ILCS 315/9) (from Ch. 111, par. 8109)
(Section scheduled to be repealed on January 1, 2020)
Sec. 9. Composition, qualification, and terms of Board.
(a) The Secretary shall appoint a Board consisting of 5 persons who are residents of the State of Illinois and who shall be appointed by and shall serve in an advisory capacity to the Secretary. Four persons shall be individuals experienced in landscape architectural work who would qualify upon application to the Department under the provisions of this Act to be licensed landscape architects, one of whom shall be a tenured member of the landscape architecture faculty of a university located within this State that maintains an accredited school of landscape architecture and 3 of whom shall have engaged in landscape architectural work for at least 5 years. The fifth person shall be a public member, not an employee of the State of Illinois, who is not licensed or registered under this Act or a similar Act of another jurisdiction. The public member may not be elected or appointed as chairman of the Board or serve in such capacity in any other manner.
(b) Members of the Board shall serve 5 year terms and until their successors are appointed and qualified. No member shall be reappointed to the Board for a term which would cause that member's cumulative service on the Board to be longer than 10 years. No member who is an initial appointment to the Board shall be reappointed to the Board for a term which would cause that member's cumulative service on the Board to be longer than 13 years. Appointments to fill vacancies shall be made in the same manner as original appointments for the unexpired portion of the vacated term. Initial terms shall begin upon the effective date of this Act.
(c) The Secretary may remove any member of the Board for cause, which may include without limitation a member who does not attend 2 consecutive meetings.
(d) The Secretary shall consider the recommendations of the Board on questions involving standards of professional conduct, discipline, and qualifications of applicants and licensees under this Act.
(e) Three members of the Board shall constitute a quorum. A quorum is required for Board decisions.
(f) The Board shall annually elect a chairperson and vice chairperson, both of whom shall be licensed landscape architects.
(Source: P.A. 96-730, eff. 8-25-09.)

(225 ILCS 315/10) (from Ch. 111, par. 8110)
(Section scheduled to be repealed on January 1, 2020)
Sec. 10. Application for Registration. An application for registration shall be made to the Department in writing on forms prescribed by the Department and shall be accompanied by the required fee, which shall not be returnable. The application shall require such information as, in the judgment of the Department, will enable the Department to pass on the qualifications of the applicant for registration.
(Source: P.A. 86-932.)

(225 ILCS 315/11) (from Ch. 111, par. 8111)
(Section scheduled to be repealed on January 1, 2020)
Sec. 11. Licensure Qualifications.
(a) Every person applying to the Department for licensure shall do so on forms approved by the Department and shall pay the required fee. Every person applying to the Department for licensure shall submit, with his application, satisfactory evidence that the person holds an approved professional degree in landscape architecture from an approved and accredited program, as such terms are defined by the rules and regulations of the Department, and that he has had such practical experience in landscape architectural work as shall be required by the rules and regulations of the Department. Every applicant for initial licensure must have an approved professional degree. If an applicant is qualified the Department shall, by means of a written examination, examine the applicant on such technical and professional subjects as shall be required by the rules and regulations of the Department.
(b) The Department may exempt from such written examination an applicant who holds a certificate of qualification issued by the National Council of Landscape Architecture Registration Boards, or who holds a registration or license in another state which has equivalent or substantially equivalent requirements as the State of Illinois.
(c) The Department shall adopt rules determining requirements for practical training and education. The Department may also adopt the examinations and recommended grading procedures of the National Council of Landscape Architectural Registration Boards and the accreditation procedures of the Landscape Architectural Accrediting Board. The Department shall issue a certificate of licensure to each applicant who satisfies the requirements set forth in this Section. Such licensure shall be effective upon issuance.
(d) If an applicant neglects, fails without an approved excuse, or refuses to take an examination or fails to pass an examination to obtain a certificate of licensure under this Act within 3 years after filing the application, the application shall be denied. However, such applicant may thereafter submit a new application accompanied by the required fee.
(e) For a period of 2 years after the effective date of this amendatory Act of the 96th General Assembly, persons demonstrating to the Department that they have been engaged in landscape architectural practice for a period of 10 years and have an accredited degree and license in urban or regional planning, architecture, or civil engineering are eligible to achieve licensure through examination.
(Source: P.A. 96-730, eff. 8-25-09.)

(225 ILCS 315/11.5)
(Section scheduled to be repealed on January 1, 2020)
Sec. 11.5. Professional liability.
(a) Any individual licensed under this Act as a landscape architect is liable for his or her negligent or willful acts, errors, and omissions and any shareholder, member, or partner of any entity that provides landscape architecture services through an individual licensed under this Act is liable for the negligent or willful acts, errors, and omissions of the employees, members, and partners of the entity. Eligible claims of liability may be covered under a qualifying policy of professional liability insurance, as set forth in subsection (b) of this Section, maintained by an individual or entity.
(b) A qualifying policy of professional liability insurance must insure an individual or entity against liability imposed upon it by law for damages arising out of the negligent acts, errors, and omissions of the individual or of the licensed and unlicensed employees, members, and partners of the entity. The policy may exclude coverage of the following:
(1) a dishonest, fraudulent, criminal, or malicious

act or omission of the insured individual or entity or any stockholder, employee, member, or partner of the insured entity;

(2) the conducting of a business enterprise that is

not landscape architectural practice by the insured individual or entity;

(3) the conducting of a business enterprise in which

the insured individual or entity may be a partner or that may be controlled, operated, or managed by the individual or entity in its own or in a fiduciary capacity, including without limitation the ownership, maintenance, or use of property;

(4) bodily injury, sickness, disease, or death of a

person; or

(5) damage to or destruction of tangible property

owned by the insured individual or entity.

The policy may include any other reasonable provisions with respect to policy periods, territory, claims, conditions, and ministerial matters.
(Source: P.A. 96-730, eff. 8-25-09.)

(225 ILCS 315/12) (from Ch. 111, par. 8112)
(Section scheduled to be repealed on January 1, 2020)
Sec. 12. Registration, Renewal, Restoration.
(a) The expiration date and renewal period for each registration issued under this Act shall be prescribed by the rules and regulations of the Department.
(b) Any person who has permitted his registration to expire or who has had his registration on inactive status may have his registration restored by applying to the Department, filing proof acceptable to the Department of his fitness to have the registration restored, which may include sworn evidence certifying to active practice in another jurisdiction satisfactory to the Department and paying the required restoration fee.
(c) If the person has not maintained an active practice in another jurisdiction satisfactory to the Department, the Board shall determine, by an evaluation program established by rule, the person's fitness to resume active status and may require the successful completion of an examination.
(d) However, any person whose registration has expired while he has been engaged: (1) in Federal Service on active duty with the Armed Forces of the United States or the State Militia called into service or training; or (2) in training or education under the supervision of the United States preliminary to induction into the military service, may have his registration renewed or restored without paying any lapsed renewal fees if, within 2 years after termination of such service, training or education other than by dishonorable discharge, he furnishes the Department with satisfactory evidence to the effect that he has been so engaged and that the service, training or education has been so terminated.
(e) Each application for renewal shall contain the signature of the landscape architect.
(Source: P.A. 86-932.)

(225 ILCS 315/12.5)
(Section scheduled to be repealed on January 1, 2020)
Sec. 12.5. Continuing education. The Department may adopt rules of continuing education for persons licensed under this Act. The Department shall consider the recommendations of the Board in establishing the guidelines for the continuing education requirements. Rules adopted under this Section apply to any person seeking renewal or restoration of licensure under this Act. The continuing education shall consist of at least 6 hours per year and may include relevant courses offered in various formats or mediums.
(Source: P.A. 96-730, eff. 8-25-09.)

(225 ILCS 315/13) (from Ch. 111, par. 8113)
(Section scheduled to be repealed on January 1, 2020)
Sec. 13. Inactive Status.
(a) Any landscape architect who notifies the Department in writing on forms prescribed by the Department may elect to place his or her license on an inactive status and shall be excused from payment of renewal fees until he or she notifies the Department in writing of his or her desire to resume active status.
(b) Any person whose license has been expired for more than 3 years may have his or her license restored by making application to the Department and filing proof acceptable to the Department of his or her fitness to have his or her license restored, including evidence certifying to active practice in another jurisdiction, and by paying the required restoration fee.
(c) Any landscape architect whose license is in an inactive status, has been suspended or revoked, or has expired shall not represent himself or herself to be a landscape architect or use the title "landscape architect", "registered landscape architect", "licensed landscape architect", or any other title which includes the words "landscape architect" or "landscape architecture".
(Source: P.A. 96-730, eff. 8-25-09.)

(225 ILCS 315/14) (from Ch. 111, par. 8114)
(Section scheduled to be repealed on January 1, 2020)
Sec. 14. Fees. The Department shall establish by rule a schedule of fees for the administration and maintenance of this Act. These fees are not refundable.
(Source: P.A. 91-255, eff. 12-30-99.)

(225 ILCS 315/15) (from Ch. 111, par. 8115)
(Section scheduled to be repealed on January 1, 2020)
Sec. 15. Disposition of funds. All of the fees collected pursuant to this Act shall be deposited in the General Professions Dedicated Fund.
On January 1, 2000 the State Comptroller shall transfer the balance of the monies in the Landscape Architects' Administration and Investigation Fund into the General Professions Dedicated Fund. Amounts appropriated for fiscal year 2000 out of the Landscape Architects' Administration and Investigation Fund may be paid out of the General Professions Dedicated Fund.
The monies deposited in the General Professions Dedicated Fund may be used for the expenses of the Department in the administration of this Act.
Moneys from the Fund may also be used for direct and allocable indirect costs related to the public purposes of the Department of Financial and Professional Regulation. Moneys in the Fund may be transferred to the Professions Indirect Cost Fund as authorized by Section 2105-300 of the Department of Professional Regulation Law (20 ILCS 2105/2105-300).
(Source: P.A. 96-730, eff. 8-25-09.)

(225 ILCS 315/16) (from Ch. 111, par. 8116)
(Section scheduled to be repealed on January 1, 2020)
Sec. 16. Roster. The Department shall maintain a roster of the names and addresses of all licensed landscape architects. This roster shall be available upon written request and payment of the required fee.
(Source: P.A. 96-730, eff. 8-25-09.)

(225 ILCS 315/17) (from Ch. 111, par. 8117)
(Section scheduled to be repealed on January 1, 2020)
Sec. 17. Advertising. Any person licensed under this Act may advertise the availability of professional services in the public media or on the premises where such professional services are rendered provided that such advertising is truthful and not misleading.
(Source: P.A. 96-730, eff. 8-25-09.)

(225 ILCS 315/18) (from Ch. 111, par. 8118)
(Section scheduled to be repealed on January 1, 2020)
Sec. 18. Violation; injunction; cease and desist order.
(a) If any person violates the provisions of this Act, the Secretary may, in the name of the People of the State of Illinois, through the Attorney General of the State of Illinois or the State's Attorney of any county in which the action is brought, petition for an order enjoining such violation and for an order enforcing compliance with this Act. Upon the filing of a verified petition in court, the court may issue a temporary restraining order, without notice or bond, and may preliminarily and permanently enjoin such violation. If it is established that such person has violated or is violating the injunction, the Court may punish the offender for contempt of court. Proceedings under this Section shall be in addition to, and not in lieu of, all other remedies and penalties provided by this Act.
(b) If any person shall hold himself or herself out as a "landscape architect", "licensed landscape architect", or "registered landscape architect", or use any other title that includes the words "landscape architect" or "landscape architecture" without being licensed under the provisions of this Act, then any licensed landscape architect, any interested party or any person injured thereby may, in addition to the Secretary, petition for relief as provided in subsection (a) of this Section.
(c) Whoever holds himself or herself out as a "landscape architect", "licensed landscape architect", or "registered landscape architect", or uses any other title that includes the words "landscape architect" or "landscape architecture" in this State without being licensed under this Act shall be guilty of a Class A misdemeanor, and for each subsequent conviction shall be guilty of a Class 4 felony.
(d) Whenever, in the opinion of the Department, a person violates any provision of this Act, the Department may issue a rule to show cause why an order to cease and desist should not be entered against that person. The rule shall clearly set forth the grounds relied upon by the Department and shall allow the person at least 7 days from the date of the rule to file an answer that is satisfactory to the Department. Failure to answer to the satisfaction of the Department shall cause an order to cease and desist to be issued.
(Source: P.A. 96-730, eff. 8-25-09.)

(225 ILCS 315/18.1)
(Section scheduled to be repealed on January 1, 2020)
Sec. 18.1. Grounds for Discipline.
(a) The Department may refuse to issue or to renew, or may revoke, suspend, place on probation, reprimand, or take other disciplinary or non-disciplinary action as deemed appropriate including the impositions of fines not to exceed $10,000 for each violation, as the Department may deem proper with regard to any license for any one or combination of the following:
(1) Material misstatement in furnishing information

to the Department or to any other State agency.

(2) Negligent or intentional disregard of this Act,

or violation of any rules under this Act.

(3) Conviction of or plea of guilty or nolo

contendere to any crime under the laws of the United States or any state or territory thereof that is a felony, or that is a misdemeanor, an essential element of which is dishonesty, or of any crime that is directly related to the practice of the profession.

(4) Making any misrepresentation for the purpose of

obtaining a license, or violating any provision of this Act or its rules.

(5) Professional incompetence or gross negligence in

the rendering of landscape architectural services.

(6) Aiding or assisting another person in violating

any provision of this Act or any rules.

(7) Failing to provide information within 60 days in

response to a written request made by the Department.

(8) Engaging in dishonorable, unethical, or

unprofessional conduct of a character likely to deceive, defraud, or harm the public and violating the rules of professional conduct adopted by the Department.

(9) Habitual or excessive use or addiction to

alcohol, narcotics, stimulants, or any other chemical agent or drug that results in an inability to practice with reasonable skill, judgment, or safety.

(10) Discipline by another jurisdiction, if at least

one of the grounds for the discipline is the same or substantially equivalent to those set forth in this Section.

(11) Directly or indirectly giving to or receiving

from any person, firm, corporation, partnership, or association any fee, commission, rebate, or other form of compensation for any professional service not actually rendered.

(12) A finding by the Board that the licensee, after

having the license placed on probationary status, has violated the terms of probation.

(12.5) A finding by the Board that the licensee has

failed to pay a fine imposed by the Department.

(13) Abandonment of a client.
(14) Willfully filing false reports relating to a

licensee's practice, including but not limited to, false records filed with federal or State agencies or departments.

(15) Being named as a perpetrator in an indicated

report by the Department of Children and Family Services under the Abused and Neglected Child Reporting Act, and upon proof by clear and convincing evidence that the licensee has caused a child to be an abused child or neglected child as defined in the Abused and Neglected Child Reporting Act.

(16) Physical or mental disability, including

deterioration through the aging process or loss of abilities and skills that results in the inability to practice the profession with reasonable judgment, skill, or safety.

(17) Solicitation of professional services by using

false or misleading advertising.

(18) Failure to file a return, or to pay the tax,

penalty, or interest shown in a filed return, or to pay any final assessment of tax, penalty, or interest, as required by any tax Act administered by the Illinois Department of Revenue or any successor agency or the Internal Revenue Service or any successor agency.

(b) Any fines imposed under this Section shall not exceed $10,000 for each violation.
(c) The determination by a court that a licensee is subject to involuntary admission or judicial admission as provided in the Mental Health and Developmental Disabilities Code will result in an automatic suspension of his or her license. The suspension will end upon a finding by a court that the licensee is no longer subject to involuntary admission or judicial admission, the issuance of an order so finding and discharging the patient, and the recommendation of the Board to the Secretary that the licensee be allowed to resume professional practice.
(d) In enforcing this Section, the Board, upon a showing of a possible violation, may compel a person licensed under this Act or who has applied for licensure pursuant to this Act to submit to a mental or physical examination, or both, as required by and at the expense of the Department. The examining physicians shall be those specifically designated by the Board. The Board or the Department may order the examining physician to present testimony concerning this mental or physical examination of the licensee or applicant. No information shall be excluded by reason of any common law or statutory privilege relating to communications between the licensee or applicant and the examining physician. The person to be examined may have, at his or her own expense, another physician of his or her choice present during all aspects of the examination. Failure of any person to submit to a mental or physical examination when directed shall be grounds for suspension of a license until the person submits to the examination if the Board finds, after notice and hearing, that the refusal to submit to the examination was without reasonable cause.
If the Board finds a person unable to practice because of the reasons set forth in this Section, the Board may require that person to submit to care, counseling, or treatment by physicians approved or designated by the Board as a condition, term, or restriction for continued, reinstated, or renewed licensure; or, in lieu of care, counseling, or treatment, the Board may recommend that the Department file a complaint to immediately suspend, revoke, or otherwise discipline the license of the person. Any person whose license was granted, continued, reinstated, renewed, disciplined, or supervised subject to such terms, conditions, or restrictions and who fails to comply with such terms, conditions, or restrictions shall be referred to the Secretary for a determination as to whether the person shall have his or her license suspended immediately, pending a hearing by the Board.
(Source: P.A. 96-730, eff. 8-25-09.)

(225 ILCS 315/19) (from Ch. 111, par. 8119)
(Section scheduled to be repealed on January 1, 2020)
Sec. 19. Investigation; notice and hearing. The Department may investigate the actions or qualifications of any applicant or person holding or claiming to hold a license. The Department shall, before suspending or revoking, placing on probation, reprimanding, or taking any other disciplinary action under Section 18.1 of this Act, at least 30 days before the date set for the hearing, notify the applicant or licensee in writing of the nature of the charges and that a hearing will be held on the date designated. The written notice may be served by personal delivery or certified or registered mail to the applicant or licensee at the address of record with the Department. The Department shall direct the applicant or licensee to file a written answer with the Department, under oath, within 20 days after the service of the notice, and inform the person that if he or she fails to file an answer, his or her license may be revoked, suspended, placed on probation, reprimanded, or the Department may take any other additional disciplinary action including the issuance of fines, not to exceed $10,000 for each violation, as the Department may consider necessary, without a hearing. At the time and place fixed in the notice, the Board shall proceed to hear the charges and the parties or their counsel. All parties shall be accorded an opportunity to present any statements, testimony, evidence, and arguments as may be pertinent to the charges or to their defense. The Board may continue the hearing from time to time.
(Source: P.A. 96-730, eff. 8-25-09.)

(225 ILCS 315/20) (from Ch. 111, par. 8120)
(Section scheduled to be repealed on January 1, 2020)
Sec. 20. Record of proceedings; transcript. The Department, at its expense, shall preserve a record of all proceedings at the formal hearing of any case involving the refusal to restore, issue or renew a license, or the discipline of a licensee. The notice of hearing, complaint and all other documents in the nature of pleadings and written motions filed in the proceedings, the transcript of testimony, the report of the Board and the orders of the Department shall be the record of the proceedings. The Department shall furnish a transcript of the record to any person interested in the hearing upon payment of the fee required under Section 2105-115 of the Department of Professional Regulation Law (20 ILCS 2105/2105-115).
(Source: P.A. 91-239, eff. 1-1-00.)

(225 ILCS 315/21) (from Ch. 111, par. 8121)
(Section scheduled to be repealed on January 1, 2020)
Sec. 21. Subpoenas; depositions; oaths. The Department has power to subpoena and bring before it any person and to take testimony either orally or by deposition, or both, with the same fees and mileage and in the same manner as prescribed in civil cases in circuit courts of this State.
The Secretary, the designated hearing officer, and every member of the Board has the power to administer oaths to witnesses at any hearing which the Department is authorized to conduct, and any other oaths authorized in any Act administered by the Department.
(Source: P.A. 96-730, eff. 8-25-09.)

(225 ILCS 315/22) (from Ch. 111, par. 8122)
(Section scheduled to be repealed on January 1, 2020)
Sec. 22. Compelling testimony. Any court, upon the application of the Department, designated hearing officer, or the applicant or licensee against whom proceedings under Section 18.1 of this Act are pending, may, enter an order requiring the attendance of witnesses and their testimony and the production of documents, papers, files, books, and records in connection with any hearing or investigation. The court may compel obedience to its order by proceedings for contempt.
(Source: P.A. 88-363.)

(225 ILCS 315/22.1)
(Section scheduled to be repealed on January 1, 2020)
Sec. 22.1. Findings and recommendations. At the conclusion of the hearing, the Board shall present to the Secretary a written report of its findings of fact, conclusions of law, and recommendations. The report shall contain a finding whether the licensee violated this Act or failed to comply with the conditions required in this Act. The Board shall specify the nature of the violation or failure to comply, and shall make its recommendations to the Secretary.
The report of findings of fact, conclusions of law, and recommendation of the Board shall be the basis for the Department's order for refusal or for the granting of the license. If the Secretary disagrees with the recommendations of the Board, the Secretary may issue an order in contravention of the Board recommendations. The Secretary shall provide a written report to the Board on any disagreement and shall specify the reasons for the action in the final order. The findings are not admissible in evidence against the person in a criminal prosecution for violation of this Act, but the hearing and findings are not a bar to a criminal prosecution for violation of this Act.
(Source: P.A. 96-730, eff. 8-25-09.)

(225 ILCS 315/23) (from Ch. 111, par. 8123)
(Section scheduled to be repealed on January 1, 2020)
Sec. 23. Board; Rehearing. At the conclusion of the hearing, a copy of the Board's report shall be served upon the accused person, either personally or as provided in this Act for the service of the notice. Within 20 days after such service, the applicant or licensee may present to the Department a motion in writing for a rehearing which shall specify the particular grounds for rehearing. If no motion for a rehearing is filed, then upon the expiration of the time specified for filing such a motion, or if a motion for rehearing is denied, then upon the denial, the Secretary may enter any order in accordance with recommendations of the Board, except as provided in Section 120 of this Act. If the applicant or licensee requests and pays for a transcript of the record within the time for filing a motion for rehearing, the 20-day period within which a motion may be filed shall commence upon the delivery of the transcript to the applicant or licensee.
Whenever the Secretary is not satisfied that substantial justice has been done, he may order a rehearing by the same or another special board. At the expiration of the time specified for filing a motion for a rehearing the Secretary has the right to take the action recommended by the Board.
(Source: P.A. 96-730, eff. 8-25-09.)

(225 ILCS 315/24) (from Ch. 111, par. 8124)
(Section scheduled to be repealed on January 1, 2020)
Sec. 24. Appointment of a hearing officer. The Secretary has the authority to appoint any attorney licensed to practice law in the State of Illinois to serve as the hearing officer in any action for refusal to issue or renew a license or permit or to discipline a licensee. The Secretary shall notify the Board of any such appointment. The hearing officer has full authority to conduct the hearing. At least one member of the Board shall attend each hearing. The hearing officer shall report his findings of fact, conclusions of law and recommendations to the Board and the Secretary. The Board has 60 days from receipt of the report to review it and present its findings of fact, conclusions of law and recommendations to the Secretary. If the Board fails to present its report within the 60 day period, the Secretary shall issue an order based on the report of the hearing officer. If the Secretary disagrees with the recommendation of the Board or hearing officer, the Secretary may issue an order in contravention of the recommendation. The Secretary shall promptly provide a written explanation to the Board on any disagreement.
(Source: P.A. 96-730, eff. 8-25-09.)

(225 ILCS 315/25) (from Ch. 111, par. 8125)
(Section scheduled to be repealed on January 1, 2020)
Sec. 25. Order or certified copy; prima facie proof. An order or a certified copy thereof, over the seal of the Department and purporting to be signed by the Secretary, shall be prima facie proof that:
(a) the signature is the genuine signature of the

Secretary;

(b) the Secretary is duly appointed and qualified;

and

(c) the Board and the members thereof are qualified

to act.

(Source: P.A. 96-730, eff. 8-25-09.)

(225 ILCS 315/26) (from Ch. 111, par. 8126)
(Section scheduled to be repealed on January 1, 2020)
Sec. 26. Restoration of suspended or revoked license. At any time after the suspension or revocation of any license, the Department may restore it to the licensee upon the written recommendation of the Board, unless after an investigation and hearing the Board determines that restoration is not in the public interest.
(Source: P.A. 88-363.)

(225 ILCS 315/27) (from Ch. 111, par. 8127)
(Section scheduled to be repealed on January 1, 2020)
Sec. 27. Surrender of license. Upon the revocation or suspension of any license, the licensee shall immediately surrender his or her license to the Department. If the licensee fails to do so, the Department has the right to seize the license.
(Source: P.A. 88-363.)

(225 ILCS 315/28) (from Ch. 111, par. 8128)
(Section scheduled to be repealed on January 1, 2020)
Sec. 28. Summary suspension of a license. The Secretary may summarily suspend the license of a landscape architect without a hearing, simultaneously with the institution of proceedings for a hearing provided for in Section 24 of this Act, if the Secretary finds that evidence in the possession of the Secretary indicates that the continuation in practice by the landscape architect would constitute an imminent danger to the public. In the event that the Secretary temporarily suspends the license of an individual without a hearing, a hearing must be held within 30 days after such suspension has occurred.
(Source: P.A. 96-730, eff. 8-25-09.)

(225 ILCS 315/29) (from Ch. 111, par. 8129)
(Section scheduled to be repealed on January 1, 2020)
Sec. 29. Administrative Review Law; venue.
(a) All final administrative decisions of the Department are subject to judicial review under the Administrative Review Law, and its rules. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
Proceedings for judicial review shall be commenced in the circuit court of the county in which the party applying for review resides, but if the party is not a resident of this State, the venue shall be in Sangamon County.
(Source: P.A. 88-363.)

(225 ILCS 315/30) (from Ch. 111, par. 8130)
(Section scheduled to be repealed on January 1, 2020)
Sec. 30. Certification of record; costs. The Department shall not be required to certify any record to the court or file an answer in court, or to otherwise appear in any court in a judicial review proceeding, unless there is filed in the court with the complaint a receipt from the Department acknowledging payment of the costs of furnishing and certifying the record. Failure on the part of the plaintiff to file such receipt in court shall be grounds for dismissal of the action.
(Source: P.A. 88-363.)

(225 ILCS 315/31) (from Ch. 111, par. 8131)
(Section scheduled to be repealed on January 1, 2020)
Sec. 31. Administrative Procedure Act. The Illinois Administrative Procedure Act is hereby expressly adopted and incorporated herein as if all of the provisions of that Act were included in this Act, except that the provision of subsection (d) of Section 10-65 of the Illinois Administrative Procedure Act that provides that at hearings the licensee has the right to show compliance with all lawful requirements for retention, continuation or renewal of the license is specifically excluded. For the purposes of this Act the notice required under Section 10-25 of the Illinois Administrative Procedure Act is deemed sufficient when mailed to the address of record of a party.
(Source: P.A. 96-730, eff. 8-25-09.)

(225 ILCS 315/32) (from Ch. 111, par. 8132)
(Section scheduled to be repealed on January 1, 2020)
Sec. 32. Public policy. It is declared to be the public policy of this State, pursuant to paragraph (h) of Section 6 of Article VII of the Illinois Constitution of 1970, that any power or function set forth in this Act to be exercised by the State is an exclusive State power or function. Such power or function shall not be exercised concurrently, either directly or indirectly, by any unit of local government, including home rule units, except as otherwise provided in this Act.
(Source: P.A. 86-932.)



225 ILCS 317/ - Fire Sprinkler Contractor Licensing Act.

(225 ILCS 317/1)
Sec. 1. Short title. This Act may be cited as the Fire Sprinkler Contractor Licensing Act.
(Source: P.A. 92-871, eff. 1-3-03.)

(225 ILCS 317/5)
Sec. 5. Legislative intent. It is declared that within the State of Illinois there are, and may continue to be, locations where the improper installation or repair of fire sprinkler systems creates conditions that may adversely affect the public health and general welfare. Therefore, the purpose of this Act is to protect, promote, and preserve the public health and general welfare by providing for the establishment of minimum standards for licensure of fire sprinkler installation contractors.
(Source: P.A. 92-871, eff. 1-3-03.)

(225 ILCS 317/10)
Sec. 10. Definitions. As used in this Act, unless the context otherwise requires:
"Designated certified person" means an individual who has met the qualifications set forth under Section 20 of this Act.
"Fire protection system layout documents" means layout drawings, catalog information on standard products, and other construction data that provide detail on the location of risers, cross mains, branch lines, sprinklers, piping per applicable standard, and hanger locations. "Fire protection system layout documents" serve as a guide for fabrication and installation of a fire sprinkler system and shall be based upon applicable standards pursuant to Section 30 of this Act.
"Fire sprinkler contractor" means a person who holds himself or herself out to be in the business of or contracts with a person to install or repair a fire sprinkler system.
"Fire sprinkler system" means any water-based automatic fire extinguishing system employing fire sprinklers, including accessory fire pumps and associated piping, fire standpipes, or underground fire main systems starting at the connection to the water service after the approved backflow device is installed under the requirements of the Illinois Plumbing Code and ending at the most remote fire sprinkler. "Fire sprinkler system" includes but is not limited to a fire sprinkler system in a residential, commercial, institutional, educational, public, or private occupancy. "Fire sprinkler system" does not include single sprinkler heads that are in a loop of the potable water system, as referenced in 77 Ill. Adm. Code 890.1130 and 890.1200.
"Licensee" means a person or business organization licensed in accordance with this Act.
"NICET" means the National Institute for Certification in Engineering Technologies.
"Person" means an individual, group of individuals, association, trust, partnership, corporation, person doing business under an assumed name, the State of Illinois, or department thereof, any other state-owned and operated institution, or any other entity.
"Supervision" means the direction and management by a designated certified person of the activities of non-certified personnel in the installation or repair of fire sprinkler systems.
(Source: P.A. 94-367, eff. 1-1-06.)

(225 ILCS 317/12)
Sec. 12. License; enforcement; failure to pay tax. No person shall act as a fire sprinkler contractor, or advertise or assume to act as such, or use any title implying that such person is engaged in such practice or occupation unless licensed by the State Fire Marshal.
No firm, association, or corporation shall act as an agency licensed under this Act, or advertise or assume to act as such, or use any title implying that the firm, association, or corporation is engaged in such practice, unless licensed by the State Fire Marshal.
The State Fire Marshal, in the name of the People and through the Attorney General, the State's Attorney of any county, any resident of the State, or any legal entity within the State may apply for injunctive relief in any court to enjoin any person who has not been issued a license or whose license has been suspended, revoked, or not renewed from practicing a licensed activity, and upon the filing of a verified petition, the court, if satisfied by affidavit or otherwise, that such person is or has been practicing in violation of this Act may enter a temporary restraining order or preliminary injunction, without bond, enjoining the defendant from such further activity. A copy of the verified complaint shall be served upon the defendant and the proceedings shall thereafter be conducted as in other civil cases. If it is established that the defendant has been or is practicing in violation of this Act, the court may enter a judgment perpetually enjoining the defendant from such further activity. In case of violation of any injunctive order or judgment entered under the provisions of this Section, the court may summarily try and punish the offender for contempt of court. Such injunctive proceeding shall be in addition to all penalties and other remedies in this Act.
The State Fire Marshal may refuse to issue a license to, or may suspend the license of, any person who fails to file a return, to pay the tax, penalty, or interest shown in a filed return, or to pay any final assessment of tax, penalty, or interest, as required by any tax Act administered by the Illinois Department of Revenue, until such time as the requirements of any such tax Act are satisfied.
(Source: P.A. 92-871, eff. 1-3-03.)

(225 ILCS 317/15)
Sec. 15. Licensing requirements.
(a) It shall be unlawful for any person or business to engage in, advertise, or hold itself out to be in the business of installing or repairing fire sprinkler systems in this State after 6 months after the effective date of this Act, unless such person or business is licensed by the State Fire Marshal.
(b) In order to obtain a license, a person or business must submit an application to the State Fire Marshal, on a form provided by the State Fire Marshal containing the information prescribed, along with the application fee.
(c) A business applying for a license must have a designated certified person employed at the business location and the designated certified person shall be identified on the license application.
(d) A person or business applying for a license must show proof of having liability and property damage insurance in such amounts and under such circumstances as may be determined by the State Fire Marshal. The amount of liability and property damage insurance, however, shall not be less than the amount specified in Section 35 of this Act.
(e) A person or business applying for a license must show proof of having workers' compensation insurance covering its employees or be approved as a self-insurer of workers' compensation in accordance with the laws of this State.
(f) A person or business so licensed shall have a separate license for each business location within the State or outside the State when the business location is responsible for any installation or repair of fire sprinkler systems performed within the State.
(g) When an individual proposes to do business in her or his own name, a license, when granted, shall be issued only to that individual.
(h) If the applicant requesting licensure to engage in contracting is a business organization, such as a partnership, corporation, business trust, or other legal entity, the application shall state the name of the partnership and its partners, the name of the corporation and its officers and directors, the name of the business trust and its trustees, or the name of such other legal entity and its members and shall furnish evidence of statutory compliance if a fictitious name is used. Such application shall also show that the business entity employs a designated certified person as required under Section 20. The license, when issued upon application of a business organization, shall be in the name of the business organization and the name of the qualifying designated certified person shall be noted thereon.
(i) No license is required for a person or business that is engaged in the installation of fire sprinkler systems only in single family or multiple family residential dwellings up to and including 8 family units that do not exceed 2 1/2 stories in height from the lowest grade level.
(j) All fire protection system layout documents of fire sprinkler systems, as defined in Section 10 of this Act, shall be prepared by (i) a professional engineer who is licensed under the Professional Engineering Practice Act of 1989, (ii) an architect who is licensed under the Illinois Architecture Practice Act of 1989, or (iii) a holder of a valid NICET level 3 or 4 certification in fire protection technology automatic sprinkler system layout who is either licensed under this Act or employed by an organization licensed under this Act.
(Source: P.A. 97-112, eff. 7-14-11.)

(225 ILCS 317/20)
Sec. 20. Designated certified person requirements.
(a) A designated certified person must either be a current Illinois licensed professional engineer or hold a valid NICET level 3 or higher certification in "fire protection technology, automatic sprinkler system layout".
(b) At least one member of every firm, association, or partnership and at least one corporate officer of every corporation engaged in the installation and repair of fire sprinkler systems must be a designated certified person.
(c) A designated certified person must be employed by the licensee at a business location with a valid license.
(d) A designated certified person must perform his or her normal duties at a business location with a valid license.
(e) A designated certified person may only be the designated certified person for one business location and one business entity.
(f) A designated certified person must be directly involved in supervision. The designated certified person does not, however, have to be at the site of the installation or repair of the fire sprinkler system at all times.
(Source: P.A. 92-871, eff. 1-3-03.)

(225 ILCS 317/25)
Sec. 25. Change of a designated certified person. When a licensee is without a designated certified person, the licensee shall notify the State Fire Marshal in writing within 30 days and shall employ a designated certified person no later than 180 days from the time the position of designated certified person becomes vacant. Failing to fill the vacant position shall cause the license of the person or of the business organization to expire without further operation of law.
(Source: P.A. 92-871, eff. 1-3-03.)

(225 ILCS 317/30)
Sec. 30. Requirements for the installation, repair, inspection, and testing of fire protection systems.
(a) Equipment shall be listed by a nationally recognized testing laboratory, such as Underwriters Laboratories, Inc. or Factory Mutual Laboratories, Inc., or shall comply with nationally accepted standards. The State Fire Marshal shall adopt by rule procedures for determining whether a laboratory is nationally recognized, taking into account the laboratory's facilities, procedures, use of nationally recognized standards, and any other criteria reasonably calculated to reach an informed determination.
(b) Equipment shall be installed in accordance with the applicable standards of the National Fire Protection Association and the manufacturer's specifications.
(c) The contractor shall furnish the user with operating instructions for all equipment installed, together with a diagram of the final installation.
(d) All fire sprinkler systems shall have a backflow prevention device or, in a municipality with a population over 500,000, a double detector check assembly installed by a licensed plumber before the fire sprinkler system connection to the water service. Connection to the backflow prevention device or, in a municipality with a population over 500,000, a double detector assembly shall be done in a manner consistent with the Department of Public Health's Plumbing Code.
(e) This licensing Act is not intended to require any additional fire inspections at State level.
(f) Inspections and testing of existing fire sprinkler systems and control equipment must be performed by a licensee or an individual employed or contracted by a licensee. Any individual who performs inspection and testing duties under this subsection (f) must possess proof of (i) certification by a nationally recognized certification organization at an appropriate level, such as NICET Level II in Inspection and Testing of Water Based Systems or the equivalent, by January 1, 2009 or (ii) satisfactory completion of a certified sprinkler fitter apprenticeship program approved by the U.S. Department of Labor. State employees who perform inspections and testing on behalf of State institutions and who meet all other requirements of this subsection (f) need not be licensed under this Act or employed by a licensee under this Act in order to perform inspection and testing duties under this subsection (f). The requirements of this subsection (f) do not apply to individuals performing inspections or testing of fire sprinkler systems on behalf of a municipality, a county, a fire protection district, or the Office of the State Fire Marshal. This subsection (f) does not apply to cursory weekly and monthly inspections of gauges and control valves conducted in accordance with the standards of the National Fire Protection Association.
A copy of the inspection report for an inspection performed pursuant to this subsection (f) must be forwarded by the entity performing the inspection to the local fire department or fire protection district in which the sprinkler system is located. The inspection report must include the NICET Level II Inspection and Testing of Water Based Systems certification number or journeymen number of the person performing the inspection.
(Source: P.A. 96-256, eff. 1-1-10; 97-112, eff. 7-14-11.)

(225 ILCS 317/32)
Sec. 32. Application for building permit; identity theft. A person who knowingly, in the course of applying for a building permit with a unit of local government, provides the license number of a fire sprinkler contractor whom he or she does not intend to have perform the work on the fire sprinkler portion of the project commits identity theft under paragraph (8) of subsection (a) of Section 16-30 of the Criminal Code of 2012.
(Source: P.A. 96-1455, eff. 8-20-10; 97-333, eff. 8-12-11; 97-597, eff. 1-1-12; 97-1109, eff. 1-1-13; 97-1150, eff. 1-25-13.)

(225 ILCS 317/35)
Sec. 35. Fees, renewals, continuing education, and required insurance.
(a) The fees for an original license and each renewal and for duplicate copies of licenses shall be determined by the State Fire Marshal by rule.
(b) Each license must be renewed every 2 years. Each licensee must complete 16 hours of continuing education in the 2-year period following his or her renewal or initial licensure after the effective date of this amendatory Act of the 97th General Assembly. Current licensure as a professional engineer or proof of current NICET certification in Level III or IV shall satisfy this requirement for designated certified persons. Continuing education offered through nationally recognized building and fire code organizations and their affiliates; nationally recognized fire sprinkler organizations and their affiliates; institutions of higher education; educational bodies specializing in automatic fire suppression system technology; as well as other entities approved by the State Fire Marshal shall be also acceptable. All continuing education entities seeking to be approved providers of continuing education shall make application to the State Fire Marshal and offer programs that:
(1) contribute to the advancement, extension, or

enhancement of the professional skills or technical knowledge of the licensee in the practice of fire sprinkler contracting; and

(2) are developed and presented by persons with

education or experience in the subject manner of the program.

(c) Any person who fails to file a renewal application by the date of expiration of a license shall be assessed a late filing charge, which shall be determined by the State Fire Marshal by rule.
(d) All fees shall be paid by check or money order. Any fee required by this Act is not refundable in the event that the original application or application for renewal is denied.
(e) Every application for an original license shall be accompanied by a certificate of insurance issued by an insurance company authorized to do business in the State of Illinois or by a risk retention or purchasing group formed pursuant to the federal Liability Risk Retention Act of 1986, which provides primary, first dollar public liability coverage of the applicant or licensee for personal injuries for not less than $500,000 per person or $1,000,000 per occurrence, and, in addition, for not less than $1,000,000 per occurrence for property damage. The insurance policy shall be in effect at all times during the license year and a new certificate of insurance shall be filed with the State Fire Marshal within 30 days after the renewal of the insurance policy.
(Source: P.A. 97-112, eff. 7-14-11.)

(225 ILCS 317/40)
Sec. 40. Deposit of fines and fees; appropriation. All administrative civil fines and fees collected pursuant to the Act shall be deposited into the Fire Prevention Fund, a special fund in the State treasury. The General Assembly shall appropriate the amount annually collected as administrative civil fines and fees to the State Fire Marshal for the purposes of administering this Act.
(Source: P.A. 92-871, eff. 1-3-03.)

(225 ILCS 317/45)
Sec. 45. Home rule. A home rule unit may not regulate the installation and repair of fire sprinkler systems in a manner less restrictive than the regulation by the State on the installation and repair of fire sprinkler systems under this Act. This Section is a limitation under subsection (i) of Section 6 of Article VII of the Illinois Constitution on the concurrent exercise by home rule units of powers and functions exercised by the State.
(Source: P.A. 92-871, eff. 1-3-03.)

(225 ILCS 317/50)
Sec. 50. Powers and duties of the State Fire Marshal. The State Fire Marshal has all of the following powers and duties:
(a) To prescribe and furnish application forms, licenses, and any other forms necessary under this Act.
(b) To suspend, revoke, or refuse to issue or renew licenses for cause.
(c) To conduct hearings concerning the suspension, revocation, or refusal to issue or renew licenses.
(d) To levy and collect fines pursuant to this Act.
(e) To promulgate rules and regulations necessary for the administration of this Act.
(Source: P.A. 92-871, eff. 1-3-03.)

(225 ILCS 317/55)
Sec. 55. Rules; public hearing. Subject to the requirement for public hearings as provided in this Section, the State Fire Marshal shall promulgate, publish, and adopt, and may, from time to time, amend such rules as may be necessary for the proper enforcement of this Act, to protect the health and safety of the public. The State Fire Marshal shall hold a public hearing prior to the adoption or amendment of rules required under this Act. The State Fire Marshal may, when necessary, utilize the services of any other State agency to assist in carrying out the purposes of this Act.
(Source: P.A. 92-871, eff. 1-3-03.)

(225 ILCS 317/60)
Sec. 60. Grounds for disciplinary action. The following constitute grounds for disciplinary action by the State Fire Marshal:
(1) Violation of any provision of this Act or of any rule adopted pursuant thereto.
(2) Violation of the applicable building codes or laws of this State or any municipality or county thereof.
(3) Diversion of funds or property received for prosecution or completion of a specified construction project or operation when, as a result of the diversion, the contractor is, or will be, unable to fulfill the terms of her or his obligation or contract.
(4) Disciplinary action by any municipality or county, which action shall be reviewed by the State Fire Marshal before taking any disciplinary action.
(5) Failure to supervise the installation of the fire protection system covered by the installation permit signed by the contractor.
(6) Rendering a fire protection system, standpipe system, or underground water supply main connecting to the system inoperative except when the fire protection system, standpipe system, or underground water supply main is being inspected, serviced, tested, or repaired or pursuant to court order.
(7) Improperly servicing, repairing, testing, or inspecting a fire protection system, standpipe system, or underground water supply main connecting to the system.
(8) Failing to provide proof of insurance to the State Fire Marshal or failing to maintain in force the insurance coverage required by this Act.
(9) Failing to obtain, retain, or maintain one or more of the qualifications for a designated certified person as specified in this Act.
(10) Making a material misstatement or misrepresentation or committing a fraud in obtaining or attempting to obtain a license.
(11) Failing to notify the State Fire Marshal, in writing, within 30 days after a change of residence address, principal business address, or name.
(12) Failure to supply within a reasonable time, upon request from the State Fire Marshal or its authorized representative, true information regarding material used, work performed, or other information essential to the administration of this Act.
(13) Aiding or abetting a person to violate a provision of this Act, conspiring with any person to violate a provision of this Act, or allowing a license to be used by another person.
(Source: P.A. 92-871, eff. 1-3-03.)

(225 ILCS 317/65)
Sec. 65. Notice; suspension, revocation, or refusal to renew a license.
(a) Whenever the State Fire Marshal determines that there are reasonable grounds to believe that a licensee has violated a provision of this Act or the rules adopted under this Act, the State Fire Marshal shall give notice of the alleged violation to the person whom the license was issued. The notice shall (i) be in writing; (ii) include a statement of the alleged violation which necessitates issuance of the notice; (iii) contain an outline of remedial action that, if taken, will effect compliance with the provisions of this Act and the rules adopted under this Act; (iv) prescribe a reasonable time, as determined by the State Fire Marshal, for the performance of any action required by the notice; and (v) be served upon the licensee. The notice shall be deemed to have been properly served upon the person when a copy of the notice has been sent by registered or certified mail to his or her last known address as furnished to the State Fire Marshal or when he or she has been served the notice by any other method authorized by law.
(b) If the person to whom the notice is served does not comply with the terms of the notice within the time limitations specified in the notice, the State Fire Marshal may proceed with action to suspend, revoke, or refuse to issue a license as provided in this Section.
(c) Other requirements of this Act notwithstanding, when the State Fire Marshal determines that reasonable grounds exist to indicate that a violation of this Act has been committed and the violation is the third separate violation by that person in an 18-month period, the notice requirement of subsection (a) of this Section is waived and the State Fire Marshal may proceed immediately with action to suspend, revoke, or refuse to issue a license.
(d) In any proceeding to suspend, revoke, or refuse to issue a license, the State Fire Marshal shall first serve or cause to be served upon the licensee a written notice of the State Fire Marshal's intent to take action. The notice shall specify the way in which the person has failed to comply with this Act or any other rules or standards of the State Fire Marshal.
(e) In the case of revocation or suspension, the notice shall require the person to remove or abate the violation or objectionable condition specified in the notice within 5 days. The State Fire Marshal may specify a longer period of time as it deems necessary. If the person fails to comply with the terms and conditions of the revocation or suspension notice within the time specified by the State Fire Marshal, the State Fire Marshal may revoke or suspend the license.
(f) In the case of refusal to issue a license, if the person fails to comply with the Act or rules or standards promulgated under the Act, the State Fire Marshal may refuse to issue a license.
(Source: P.A. 92-871, eff. 1-3-03.)

(225 ILCS 317/70)
Sec. 70. Administrative hearing. The State Fire Marshal shall give written notice by certified or registered mail to an applicant or licensee of the State Fire Marshal's intent to suspend, revoke, or refuse to issue a license or to assess a fine. Such person has a right to a hearing before the State Fire Marshal. A written notice of a request for a hearing shall be served on the State Fire Marshal within 10 days of notice of the refusal, suspension, or revocation of a license or imposition of a fine. The hearing shall be conducted by the State Fire Marshal or a hearing officer designated in writing by the State Fire Marshal. A stenographic record shall be made of the hearing and the cost of the hearing shall be borne by the State Fire Marshal. A transcript of the hearing shall be made only upon request of the applicant or licensee and shall be transcribed at the cost of that person.
(Source: P.A. 92-871, eff. 1-3-03.)

(225 ILCS 317/75)
Sec. 75. Subpoena powers; administration of oath. The State Fire Marshal or hearing officer may compel by subpoena or subpoena duces tecum the attendance and testimony of witnesses and the production of books and papers. All subpoenas issued by the State Fire Marshal or hearing officer may be served as provided for in a civil action. The fees of witnesses for attendance and travel shall be the same as the fees for witnesses before the circuit court and shall be paid by the party at whose request the subpoena is issued. If such subpoena is issued at the request of the State Fire Marshal, the witness fee shall be paid as an administrative expense.
In the case of refusal of a witness to attend or testify or to produce books or papers concerning any matter upon which he or she might be lawfully examined, the circuit court of the county where the hearing is held, upon application of any party to the proceeding, may compel obedience by a proceeding for contempt.
The State Fire Marshal or hearing officer has the authority to administer oaths to witnesses.
(Source: P.A. 92-871, eff. 1-3-03.)

(225 ILCS 317/80)
Sec. 80. Deposition of witnesses; testimony at hearing recorded. In the event of the inability of any party or the State Fire Marshal to procure the attendance of witnesses to give testimony or produce books and papers, the party or the State Fire Marshal may take the deposition of witnesses in accordance with the laws of this State. All testimony taken at a hearing shall be reduced to writing and all such testimony and other evidence introduced at the hearing shall be a part of the record of the hearing.
(Source: P.A. 92-871, eff. 1-3-03.)

(225 ILCS 317/85)
Sec. 85. Certification of record. The State Fire Marshal is not required to certify any record or file any answer or otherwise appear in any proceeding for judicial review unless the party filing the complaint deposits with the clerk of the court the sum of one dollar per page representing the costs of the certification. Failure on the part of the plaintiff to make the deposit shall be grounds for dismissal of the action.
(Source: P.A. 92-871, eff. 1-3-03.)

(225 ILCS 317/90)
Sec. 90. Injunction. Faulty fire sprinkler installation and repair is declared a violation of this Act and inimical to the public health, welfare, and safety and a deceptive business practice. The State Fire Marshal, in the name of the People of the State, through the Attorney General or the State's Attorney of the county in which the violation occurs may, in addition to other remedies herein provided, bring an action for an injunction to restrain such violation or enjoin the future performance of the person who committed the violation until compliance with the provisions of this Act has been obtained.
(Source: P.A. 92-871, eff. 1-3-03.)

(225 ILCS 317/95)
Sec. 95. Penalty. Any person who violates this Act or any rule adopted by the State Fire Marshal, or who violates any determination or order of the State Fire Marshal under this Act shall be guilty of a Class A misdemeanor and shall be fined a sum not less than $100.
Each day's violation constitutes a separate offense. The State's Attorney of the county in which the violation occurred or the Attorney General shall bring such actions in the name of the people of the State of Illinois.
(Source: P.A. 92-871, eff. 1-3-03.)

(225 ILCS 317/100)
Sec. 100. Administrative civil fines. The State Fire Marshal is empowered to assess administrative civil fines against a licensee for violations of this Act or its rules. These fines shall not be greater than $1,000 for each offense. These fines shall be in addition to, or in lieu of, license suspensions and revocations. Rules to implement this Section shall be adopted by the State Fire Marshal within 6 months after the effective date of this Act.
The hearing officer shall, upon determination that a violation of the Act or rules has occurred, determine the amount of these fines. Any fine assessed and not paid within 60 days after receiving notice of the fine from the State Fire Marshal may be submitted to the Attorney General's office for collection. Failure to pay a fine shall also be grounds for immediate suspension or revocation of a license issued under this Act.
(Source: P.A. 92-871, eff. 1-3-03.)

(225 ILCS 317/105)
Sec. 105. Judicial review of final administrative decision. The Administrative Review Law and the rules adopted under the Administrative Review Law apply to and govern all proceedings for judicial review of final administrative decisions of the State Fire Marshal under this Act. Such judicial review shall be had in the circuit court of the county in which the cause of the action arose. The term "administrative decision" is defined in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 92-871, eff. 1-3-03.)

(225 ILCS 317/110)
Sec. 110. Illinois Administrative Procedure Act. The provisions of the Illinois Administrative Procedure Act are hereby expressly adopted and shall apply to all administrative rules and procedures of the State Fire Marshal under this Act, except that, in the case of conflict between the Illinois Administrative Procedure Act and this Act, the provisions of this Act shall control, and except that Section 5-35 of the Illinois Administrative Procedure Act relating to procedures for rule-making does not apply to the adoption of any rule required by federal law in connection with which the State Fire Marshal is precluded by law from exercising any discretion.
(Source: P.A. 92-871, eff. 1-3-03.)

(225 ILCS 317/115)
Sec. 115. Severability clause. If any part of this Act is adjudged invalid, such adjudication shall not affect the validity of the Act as a whole or of any other part.
(Source: P.A. 92-871, eff. 1-3-03.)

(225 ILCS 317/120)
Sec. 120. Grandfather clause. Any person or business that, as of the effective date of this Act, is installing or repairing fire sprinkler systems in the State of Illinois and has a minimum of 3 years of experience in installing or repairing fire sprinkler systems is exempt from having a designated certified person as required in Section 20.
(Source: P.A. 92-871, eff. 1-3-03.)

(225 ILCS 317/999)
Sec. 999. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 92-871, eff. 1-3-03.)



225 ILCS 320/ - Illinois Plumbing License Law.

(225 ILCS 320/0.01) (from Ch. 111, par. 1100.01)
Sec. 0.01. This Act may be cited as the Illinois Plumbing License Law.
(Source: P.A. 87-885.)

(225 ILCS 320/1) (from Ch. 111, par. 1101)
Sec. 1. Purpose. It has been established by scientific evidence that improper plumbing can result in the introduction of pathogenic organisms into the potable water supply, result in the escape of toxic gases into the environment, and result in potentially lethal disease and epidemic. It is further found that minimum numbers of plumbing facilities and fixtures are necessary for the comfort and convenience of workers and persons in public places.
Consistent with its duty to safeguard the health of the people of this State, the General Assembly therefore declares that the regulation of plumbing and the plumbing trade is necessary for the protection of the public health, convenience, and welfare. The General Assembly therefore declares that individuals who plan, inspect, install, alter, extend, repair and maintain plumbing systems shall be individuals of proven skill. Further, the General Assembly declares that a guide for the minimum control and number of plumbing materials and fixtures, the design of plumbing systems, and the construction and installation methods of plumbing systems is essential for the protection of public health and convenience. In order to insure plumbing skill and to authoritatively establish what shall be good plumbing practice, this Act provides for the licensing of plumbers and registration of plumbing contractors and for the promulgation of a Minimum Plumbing Code of standards by the Department. This Act is therefore declared to be essential to the public interest.
(Source: P.A. 92-338, eff. 8-10-01.)

(225 ILCS 320/2) (from Ch. 111, par. 1102)
Sec. 2. When used in this Act:
"Agent" means a person designated by a sponsor as responsible for supervision of an apprentice plumber and who is also an Illinois licensed plumber.
"Apprentice plumber" means any licensed person who is learning and performing plumbing under the supervision of a sponsor or his agent in accordance with the provisions of this Act.
"Approved apprenticeship program" means an apprenticeship program approved by the U.S. Department of Labor's Bureau of Apprenticeship and Training and the Department under rules.
"Board" means the Illinois State Board of Plumbing Examiners.
"Building drain" means that part of the lowest horizontal piping of a drainage system that receives the discharge from soil, waste, and other drainage pipes inside the walls of a building and conveys it to 5 feet beyond the foundation walls where it is connected to the building sewer.
"Building sewer" means that part of the horizontal piping of a drainage system that extends from the end of the building drain, receives the discharge of the building drain and conveys it to a public sewer or private sewage disposal system.
"Department" means the Illinois Department of Public Health.
"Director" means the Director of the Illinois Department of Public Health.
"Governmental unit" means a city, village, incorporated town, county, or sanitary or water district.
"Irrigation contractor" means a person who installs or supervises the installation of lawn sprinkler systems subject to Section 2.5 of this Act, other than a licensed plumber or a licensed apprentice plumber.
"Irrigation employee" means a person who is employed by a registered irrigation contractor or a licensed plumber, and who designs, repairs, alters, maintains, or installs lawn sprinkler systems that are subject to Section 2.5 of this Law.
"Lawn sprinkler system" means any underground irrigation system of lawn, shrubbery and other vegetation from any potable water sources; and from any water sources, whether or not potable. "Lawn sprinkler system" includes without limitation the water supply piping, valves, control systems, low voltage wiring, sprinkler heads or other irrigation outlets, and moisture or rainfall sensing equipment, but does not include the backflow prevention device. "Lawn sprinkler system" does not include an irrigation system used primarily for agricultural purposes.
"Person" means any natural person, firm, corporation, partnership, or association.
"Plumber" means any licensed person authorized to perform plumbing as defined in this Act, but does not include retired plumbers as defined in this Act.
"Plumbing" means the actual installation, repair, maintenance, alteration or extension of a plumbing system by any person.
"Plumbing" includes all piping, fixtures, appurtenances and appliances for a supply of water for all purposes, including without limitation lawn sprinkler systems and backflow prevention devices connected to lawn sprinkler systems, from the source of a private water supply on the premises or from the main in the street, alley or at the curb to, within and about any building or buildings where a person or persons live, work or assemble.
"Plumbing" includes all piping, from discharge of pumping units to and including pressure tanks in water supply systems.
"Plumbing" includes all piping, fixtures, appurtenances, and appliances for a building drain and a sanitary drainage and related ventilation system of any building or buildings where a person or persons live, work or assemble from the point of connection of such building drain to the building sewer or private sewage disposal system 5 feet beyond the foundation walls.
"Plumbing" does not mean or include the trade of drain-laying, the trade of drilling water wells which constitute the sources of private water supplies, and of making connections between such wells and pumping units in the water supply systems of buildings served by such private water supplies, or the business of installing water softening equipment and of maintaining and servicing the same, or the business of manufacturing or selling plumbing fixtures, appliances, equipment or hardware, or to the installation and servicing of electrical equipment sold by a not-for-profit corporation providing electrification on a cooperative basis, that either on or before January 1, 1971, is or has been financed in whole or in part under the federal Rural Electrification Act of 1936 and the Acts amendatory thereof and supplementary thereto, to its members for use on farms owned by individuals or operated by individuals, nor does it mean or include minor repairs which do not require changes in the piping to or from plumbing fixtures or involve the removal, replacement, installation or re-installation of any pipe or plumbing fixtures. Plumbing does not include the installation, repair, maintenance, alteration or extension of building sewers.
"Plumbing contractor" means any person who performs plumbing, as defined in this Act, for another person. "Plumbing contractor" shall not include licensed plumbers and licensed apprentice plumbers who either are employed by persons engaged in the plumbing business or are employed by another person for the performance of plumbing solely for that other person, including, but not limited to, a hospital, university, or business maintenance staff.
"Plumbing fixtures" means installed receptacles, devices or appliances that are supplied with water or that receive or discharge liquids or liquid borne wastes, with or without discharge into the drainage system with which they may be directly or indirectly connected.
"Plumbing system" means the water service, water supply and distribution pipes; plumbing fixtures and traps; soil, waste and vent pipes; building drains; including their respective connections, devices and appurtenances.
"Plumbing system" does not include building sewers as defined in this Act.
"Retired plumber" means any licensed plumber in good standing who meets the requirements of this Act and the requirements prescribed by Department rule to be licensed as a retired plumber and voluntarily surrenders his plumber's license to the Department, in exchange for a retired plumber's license. Retired plumbers cannot perform plumbing as defined in this Act, cannot sponsor or supervise apprentice plumbers, and cannot inspect plumbing under this Act. A retired plumber cannot fulfill the requirements of subsection (3) of Section 3 of this Act.
"Supervision" with respect to first and second year licensed apprentice plumbers means that such apprentices must perform all designing and planning of plumbing systems and all plumbing as defined in this Act under the direct personal supervision of the sponsor or his or her agent who must also be an Illinois licensed plumber, except for maintenance and repair work on existing plumbing systems done by second year apprentice plumbers; provided that before performing any maintenance and repair work without such supervision, such apprentice has received the minimum number of hours of annual classroom instruction recommended by the United States Department of Labor's Bureau of Apprenticeship and Training for apprentice plumbers in a Bureau of Apprenticeship and Training approved plumber apprenticeship program or its equivalent. "Supervision" with respect to all other apprentice plumbers means that, except for maintenance and repair work on existing plumbing systems, any plumbing done by such apprentices must be inspected daily, after initial rough-in and after completion by the sponsor or his or her agent who is also an Illinois licensed plumber. In addition, all repair and maintenance work done by a licensed apprentice plumber on an existing plumbing system must be approved by the sponsor or his or her agent who is also an Illinois licensed plumber.
"Sponsor" is an Illinois licensed plumber or an approved apprenticeship program that has accepted an individual as an Illinois licensed apprentice plumber for education and training in the field of plumbing and whose name and license number or apprenticeship program number shall appear on the individual's application for an apprentice plumber's license.
"Sponsored" means that each Illinois licensed apprentice plumber has been accepted by an Illinois licensed plumber or an approved apprenticeship program for apprenticeship training.
"Telecommunications carrier" means a telecommunications carrier as defined in the Public Utilities Act.
(Source: P.A. 94-101, eff. 1-1-08.)

(225 ILCS 320/2.5)
(Section scheduled to be repealed on January 1, 2024)
Sec. 2.5. Irrigation contractors; lawn sprinkler systems.
(a) Every irrigation contractor doing business in this State shall annually register with the Department. Every irrigation contractor shall provide to the Department his or her business name and address, telephone number, name of principal, FEIN number, and an original certificate of insurance documenting that the irrigation contractor carries general liability insurance with a minimum of $100,000 per occurrence, bodily injury insurance with a minimum of $300,000 per occurrence, property damage insurance with a minimum of $50,000, and worker's compensation insurance with a minimum of $500,000. No registration may be issued in the absence of the certificate of insurance. The certificate must be in force at all times for registration to remain valid.
On a form provided by the Department, every irrigation contractor must provide to the Department an indemnification bond in the amount of $20,000 or an irrevocable letter of credit from a financial institution guaranteeing that funds shall be available only to the Department and shall be released upon written notification by the Department in the same amount for any work on lawn sprinkler systems performed by the registered irrigation contractor. The letter of credit shall be printed on the letterhead of the issuing financial institution, be signed by an officer of the same financial institution, name the Department as the sole beneficiary, and expire on February 28 of each year.
Every irrigation contractor doing business in this State shall also register with the Department each and every employee who installs or supervises the installation of lawn sprinkler systems. The registration shall include the employee's name, home address, and telephone number. The Department may provide by rule for the administration of registrations under this subsection. The annual registration fee shall be set by the Department pursuant to Section 30 of this Act. Each registered irrigation contractor must provide proof that he or she employs at least one irrigation employee who has completed and passed an approved class in the design and installation of lawn sprinkler systems.
(b) A licensed plumber or licensed apprentice plumber may install a lawn sprinkler system connected to any water source without registration under this Section.
(c) A licensed plumber shall inspect every sprinkler system installed by an irrigation contractor to ensure the provisions of this Section have been met and that the system works mechanically. A licensed plumber shall make the physical connection between a lawn sprinkler system and the backflow prevention device.
Upon the installation of every lawn sprinkler system in this State from the effective date of this amendatory Act of the 91st General Assembly forward, a licensed plumber shall affix to the backflow prevention device a tag certifying that the installation of that system has been completed in compliance with the minimum code of plumbing standards promulgated under this Act. The Department shall provide by rule for the registration of every lawn sprinkler system installed after the effective date of this amendatory Act of the 91st General Assembly, including the means by which the Department shall be able to identify by registration number the identity of the responsible irrigation contractor and by license number the identity of the responsible licensed plumber. No lawn sprinkler system installed after the effective date of this amendatory Act of the 91st General Assembly may be operated without the certification tag required under this Section.
The registered irrigation contractor and the licensed plumber whose identifying information is contained on the certification tag shall both be subject to the penalty provisions of this Act for violations for improper installation of a lawn sprinkler system installed after the effective date of this amendatory Act of the 91st General Assembly.
(d) An irrigation contractor who has registered with the Department 7 or fewer persons who are authorized to install or supervise the installation of lawn sprinkler systems shall either employ or contract with at least one licensed plumber who shall install or be responsible for the installation of every lawn sprinkler system installed after the effective date of this amendatory Act of the 91st General Assembly. The licensed plumber shall inspect the risers and sprinkler heads before backfilling.
An irrigation contractor who has registered with the Department 8 to 12 persons who are authorized to install or supervise the installation of lawn sprinkler systems shall either employ or contract with at least 2 licensed plumbers who shall install or be responsible for the installation of every lawn sprinkler system installed after the effective date of this amendatory Act of the 91st General Assembly. A licensed plumber shall inspect the risers and sprinkler heads before backfilling.
An irrigation contractor who has registered with the Department 13 to 20 persons who are authorized to install or supervise the installation of lawn sprinkler systems shall either employ or contract with at least 3 licensed plumbers who shall install or be responsible for the installation of every lawn sprinkler system installed after the effective date of this amendatory Act of the 91st General Assembly. A licensed plumber shall inspect the risers and sprinkler heads before backfilling.
An irrigation contractor who has registered with the Department 21 to 28 persons who are authorized to install or supervise the installation of lawn sprinkler systems shall either employ or contract with at least 4 licensed plumbers who shall install or be responsible for the installation of every lawn sprinkler system installed after the effective date of this amendatory Act of the 91st General Assembly. A licensed plumber shall inspect the risers and sprinkler heads before backfilling.
An irrigation contractor who has registered with the Department 29 to 35 persons who are authorized to install or supervise the installation of lawn sprinkler systems shall either employ or contract with at least 5 licensed plumbers who shall install or be responsible for the installation of every lawn sprinkler system installed after the effective date of this amendatory Act of the 91st General Assembly. A licensed plumber shall inspect the risers and sprinkler heads before backfilling.
An irrigation contractor who has registered with the Department 36 or more persons who are authorized to install or supervise the installation of lawn sprinkler systems shall either employ or contract with at least 6 licensed plumbers who shall install or be responsible for the installation of every lawn sprinkler system installed after the effective date of this amendatory Act of the 91st General Assembly. A licensed plumber shall inspect the risers and sprinkler heads before backfilling.
The Department may provide by rule for the temporary waiver process for registered irrigation contractors who are unable to comply with the requirements of this subsection. When a temporary waiver is granted, it shall not be for a duration of more than 3 consecutive months. Upon the expiration of a temporary waiver issued by the Department, the registered irrigation contractor shall demonstrate that justifiable reasons exist why he or she is still unable to comply with the requirements of this subsection, despite good faith efforts to comply with the requirements. In no case shall a temporary waiver be granted for an irrigation contractor for more than a total of 6 months in a two-year period. In no case shall an irrigation contractor be relieved of the requirement that a licensed plumber shall inspect every sprinkler system installed by an irrigation contractor to ensure the provisions of this Section have been met and that the system works mechanically and make the physical connection between a sprinkler system and the backflow prevention device.
(e) No person shall attach to a lawn sprinkler system any fixture intended to supply water for human consumption.
No person shall attach to a lawn sprinkler system any fixture other than the backflow prevention device, sprinkler heads, valves, and other parts integral to the operation of the system, unless the fixture is clearly marked as being for non-potable uses only.
(f) A college, university, trade school, vocational school, or association that has established a program providing a course of instruction in lawn sprinkler design and installation may submit a letter to the Department requesting approval of its program or course of instruction.
The request for approval shall include information on the curriculum offered by the program and the qualifications of the organization. The course shall consist of a minimum of 2 days of classroom education and an exam and shall include a provision for continuing education.
The Department shall evaluate the curriculum and organization before making a determination to approve or deny a request for approval.
In addition to providing to the Department the names of licensed plumbers who are employed by or contract with an irrigation contractor, an irrigation contractor must also provide to the Department the names of employees who have successfully completed an approved course on the installation of lawn sprinkler systems and proof that the course was successfully completed and that continuing education is also being completed.
(g) All automatically operated lawn sprinkler systems shall have furnished and installed technology that inhibits or interrupts operation of the landscape irrigation system during periods of sufficient moisture or rainfall. The technology must be adjustable either by the end user or the irrigation contractor.
This subsection (g) does not apply to systems operating on golf courses or agricultural lands.
The requirements of this subsection (g) apply to all landscape irrigation systems installed after January 1, 2009.
(Source: P.A. 94-101, eff. 1-1-08; 95-421, eff. 1-1-09.)

(225 ILCS 320/2.6)
Sec. 2.6. Golf courses. A golf course with a lawn sprinkler system installed prior to the effective date of this amendatory Act of the 91st General Assembly may extend, relocate, or modify up to 200 linear yards of an existing lawn sprinkler system without being subject to the requirements of Section 2.5 of this Act. However, if the extension, relocation, or modification of an existing lawn sprinkler system involves a connection of the system to a backflow prevention device, a licensed plumber shall make the physical connection between the lawn sprinkler system and the backflow prevention device.
(Source: P.A. 91-678, eff. 1-26-00.)

(225 ILCS 320/3) (from Ch. 111, par. 1103)
Sec. 3. (1) All planning and designing of plumbing systems and all plumbing shall be performed only by plumbers licensed under the provisions of this Act hereinafter called "licensed plumbers" and "licensed apprentice plumbers". The inspection of plumbing and plumbing systems shall be done only by the sponsor or his or her agent who shall be an Illinois licensed plumber. Nothing herein contained shall prohibit licensed plumbers or licensed apprentice plumbers under supervision from planning, designing, inspecting, installing, repairing, maintaining, altering or extending building sewers in accordance with this Act. No person who holds a license or certificate of registration under the Illinois Architecture Practice Act of 1989, or the Structural Engineering Practice Act of 1989, or the Professional Engineering Practice Act of 1989 shall be prevented from planning and designing plumbing systems. Each licensed plumber shall, as a condition of each annual license renewal after the first license, provide proof of completion of 4 hours of continuing education. Sponsors of continuing education shall meet the criteria provided by the Board of Plumbing Examiners and Plumbing Code advisory council. Continuing education courses shall provide instruction in plumbing, which is supervised directly by an Illinois licensed plumber only.
(2) Nothing herein contained shall prohibit the owner occupant or lessee occupant of a single family residence, or the owner of a single family residence under construction for his or her occupancy, from planning, installing, altering or repairing the plumbing system of such residence, provided that (i) such plumbing shall comply with the minimum standards for plumbing contained in the Illinois State Plumbing Code, and shall be subject to inspection by the Department or the local governmental unit if it retains a licensed plumber as an inspector; and (ii) such owner, owner occupant or lessee occupant shall not employ other than a plumber licensed pursuant to this Act to assist him or her.
For purposes of this subsection, a person shall be considered an "occupant" if and only if he or she has taken possession of and is living in the premises as his or her bona fide sole and exclusive residence, or, in the case of an owner of a single family residence under construction for his or her occupancy, he or she expects to take possession of and live in the premises as his or her bona fide sole and exclusive residence, and he or she has a current intention to live in such premises as his or her bona fide sole and exclusive residence for a period of not less than 6 months after the completion of the plumbing work performed pursuant to the authorization of this subsection, or, in the case of an owner of a single family residence under construction for his or her occupancy, for a period of not less than 6 months after the completion of construction of the residence. Failure to possess and live in the premises as a sole and exclusive residence for a period of 6 months or more shall create a rebuttable presumption of a lack of such intention.
(3) The employees of a firm, association, partnership or corporation who engage in plumbing shall be licensed plumbers or licensed apprentice plumbers. At least one member of every firm, association or partnership engaged in plumbing work, and at least one corporate officer of every corporation engaged in plumbing work, as the case may be, shall be a licensed plumber. A retired plumber cannot fulfill the requirements of this subsection (3). Plumbing contractors are also required to be registered pursuant to the provisions of this Act.
Notwithstanding the provisions of this subsection (3), it shall be lawful for an irrigation contractor registered under Section 2.5 of this Act to employ or contract with one or more licensed plumbers in connection with work on lawn sprinkler systems pursuant to Section 2.5 of this Act.
(4)(a) A licensed apprentice plumber shall plan, design and install plumbing only under the supervision of the sponsor or his or her agent who is also an Illinois licensed plumber.
(b) An applicant for licensing as an apprentice plumber shall be at least 16 years of age and apply on the application form provided by the Department. Such application shall verify that the applicant is sponsored by an Illinois licensed plumber or an approved apprenticeship program and shall contain the name and license number of the licensed plumber or program sponsor.
(c) No licensed plumber shall sponsor more than 2 licensed apprentice plumbers at the same time. If 2 licensed apprentice plumbers are sponsored by a plumber at the same time, one of the apprentices must have, at a minimum, 2 years experience as a licensed apprentice. No licensed plumber sponsor or his or her agent may supervise 2 licensed apprentices with less than 2 years experience at the same time. The sponsor or agent shall supervise and be responsible for the plumbing performed by a licensed apprentice.
(d) No agent shall supervise more than 2 licensed apprentices at the same time.
(e) No licensed plumber may, in any capacity, supervise more than 2 licensed apprentice plumbers at the same time.
(f) No approved apprenticeship program may sponsor more licensed apprentices than 2 times the number of licensed plumbers available to supervise those licensed apprentices.
(g) No approved apprenticeship program may sponsor more licensed apprentices with less than 2 years experience than it has licensed plumbers available to supervise those licensed apprentices.
(h) No individual shall work as an apprentice plumber unless he or she is properly licensed under this Act. The Department shall issue an apprentice plumber's license to each approved applicant.
(i) No licensed apprentice plumber shall serve more than a 6 year licensed apprenticeship period. If, upon completion of a 6 year licensed apprenticeship period, such licensed apprentice plumber does not apply for the examination for a plumber's license and successfully pass the examination for a plumber's license, his or her apprentice plumber's license shall not be renewed.
Nothing contained in Public Act 83-878 was intended by the General Assembly nor should it be construed to require the employees of a governmental unit or privately owned municipal water supplier who operate, maintain or repair a water or sewer plant facility which is owned or operated by such governmental unit or privately owned municipal water supplier to be licensed plumbers under this Act. In addition, nothing contained in Public Act 83-878 was intended by the General Assembly nor should it be construed to permit persons other than licensed plumbers to perform the installation, repair, maintenance or replacement of plumbing fixtures, such as toilet facilities, floor drains, showers and lavatories, and the piping attendant to those fixtures, within such facility or in the construction of a new facility.
Nothing contained in Public Act 83-878 was intended by the General Assembly nor should it be construed to require the employees of a governmental unit or privately owned municipal water supplier who install, repair or maintain water service lines from water mains in the street, alley or curb line to private property lines and who install, repair or maintain water meters to be licensed plumbers under this Act if such work was customarily performed prior to the effective date of such Act by employees of such governmental unit or privately owned municipal water supplier who were not licensed plumbers. Any such work which was customarily performed prior to the effective date of such Act by persons who were licensed plumbers or subcontracted to persons who were licensed plumbers must continue to be performed by persons who are licensed plumbers or subcontracted to persons who are licensed plumbers. When necessary under this Act, the Department shall make the determination whether or not persons who are licensed plumbers customarily performed such work.
(Source: P.A. 99-504, eff. 1-1-17; 100-201, eff. 8-18-17.)

(225 ILCS 320/4)
Sec. 4. (Repealed).
(Source: P.A. 91-35, eff. 6-10-99. Repealed internally, eff. 12-3-99.)

(225 ILCS 320/5) (from Ch. 111, par. 1104)
Sec. 5. Advertising.
(a) Persons who advertise plumbing services shall, at their place of business, display the licensed plumber's license of at least one member of the firm, partnership or officer of the corporation and shall maintain a register listing the names and license numbers of all licensed plumbers and all licensed apprentice plumbers currently employed by them. The number of the license so displayed shall also be included with the plumbing identification on vehicles.
(b) No person who provides plumbing services may advertise those services unless that person includes in the advertisement the license number that is required to be displayed under subsection (a). Nothing contained in this subsection requires the publisher of advertising for plumbing services to investigate or verify the accuracy of the license number provided by the advertiser.
(b.5) Any person who advertises plumbing services (i) who fails to display the license number required by subsection (a) in all manners required by that subsection, (ii) who fails to provide a publisher with the correct number under subsection (b), or (iii) who provides a publisher with a false license number or a license number of a person other than the person designated under subsection (a), or any person who allows his or her license number to be displayed or used in order to allow any other person to circumvent any provisions of this Section is guilty of a Class A misdemeanor with a fine of $1,000, which shall be subject to the enforcement provisions of Section 29 of this Act. Each day that a person fails to display the required license under subsection (a) and each day that an advertisement runs or each day that a person allows his or her license to be displayed or used in violation of this Section constitutes a separate offense.
In addition to, and not in lieu of, the penalties and remedies provided for in this Section and Section 29 of this Act, any person licensed under this Act who violates any provision of this Section shall be subject to suspension or revocation of his or her license under Section 19 of this Act.
(b.10) In addition to, and not in lieu of, the penalties and remedies provided for in this Section and Sections 19, 20, and 29 of this Act, and after notice and an opportunity for hearing as provided for in this subsection and Section 19 of this Act, the Department may issue an Order Of Correction to the telecommunications carrier furnishing service to any telephone number contained in a printed advertisement for plumbing services that is found to be in violation of the provisions of this subsection. The Order of Correction shall be limited to the telephone number contained in the unlawful advertisement. The Order of Correction shall notify the telecommunications carrier to disconnect the telephone service furnished to any telephone number contained in the unlawful advertisement and that subsequent calls to that number shall not be referred by the telecommunications carrier to any new telephone number obtained by or any existing number registered to the person.
If, upon investigation, the Department has probable cause to believe that a person has placed an advertisement with a telecommunications carrier that: (i) contains a false license number, (ii) contains a license number of a person other than the person designated under subsection (a), or (iii) is placed or circulated by a person who is not properly licensed under this Act, the Department shall provide notice to the person of the Department's intent to issue an Order of Correction to the telecommunications carrier to disconnect the telephone service furnished to any telephone number contained in the unlawful advertisement, and that subsequent calls to that number shall not be referred by the telecommunications carrier to any new telephone number obtained by or any existing number registered to the person.
Notice shall be provided by certified mail or by personal service setting forth the particular reasons for the proposed action and fixing a date, not less than 20 days from the date of the mailing or service, within which time the person must request a hearing in writing. Failure to serve upon the Department a written request for hearing within the time provided in the notice shall constitute a waiver of the person's right to an administrative hearing. The hearing, findings, and conclusions shall be in accordance with the provisions contained in Section 19 of this Act and the Department's Rules of Practice and Procedure in Administrative Hearings (77 Ill. Admin. Code 100), which are incorporated by reference herein.
Upon a finding that the person has violated the provisions of this subsection, the Department shall issue the Order of Correction to the telecommunications carrier. If the telecommunications carrier fails to comply with the Order of Correction within 20 days after the order is final, the Department shall inform the Illinois Commerce Commission of the failure to comply and the Illinois Commerce Commission shall require the telecommunications carrier furnishing services to that person to disconnect the telephone service furnished to the telephone number contained in the unlawful advertisement and direct that subsequent calls to that number shall not be referred by the telecommunications carrier to any new telephone number obtained by or any existing number registered to the person.
A person may have his or her telephone services restored, after an Order of Correction has been issued, upon a showing, to the satisfaction of the Department, that he or she is in compliance with the provisions of this Act.
(c) The Department may require by rule and regulation additional information concerning licensed plumbers and licensed apprentice plumbers maintained in the register. The Department shall have the right to examine the payroll records of such persons to determine compliance with this provision. The Department's right to examine payroll records is limited solely to those records and does not extend to any other business records.
(Source: P.A. 91-184, eff. 1-1-00.)

(225 ILCS 320/6) (from Ch. 111, par. 1105)
Sec. 6. No municipal corporation or political subdivision shall engage in plumbing unless such plumbing is performed by one or more licensed plumbers, or licensed apprentice plumbers under supervision in accordance with this Act, provided that any such governmental unit may contract for plumbing with any person authorized to engage in plumbing in this State.
(Source: P.A. 83-878.)

(225 ILCS 320/7) (from Ch. 111, par. 1106)
Sec. 7. (1) There is created an Illinois State Board of Plumbing Examiners which shall exercise its duties provided in this Act under the supervision of the Department. The Board shall consist of 9 licensed plumbers designated from time to time by the Director. In making the appointments to the Board, the Director shall consider the recommendations of individuals, firms or organizations involved in plumbing in this State.
(2) The Board shall aid the Director and the Department by:
(a) Preparing subject matter for examinations as provided in this Act.
(b) Suggesting rules to govern examinations and hearings for suspension, revocation or reinstatement of licenses.
(c) Submitting recommendations to the Director from time to time for the efficient administration of this Act.
(d) Grading all tests and examinations for licenses and promptly reporting the results to the Director.
(e) Performing such other duties from time to time prescribed by the Director.
(3) Each Board member shall be compensated the sum of $50 for each day or part thereof on which he serves on business of the Board and in addition thereto shall be reimbursed for per diem expenses as authorized for State employees.
(Source: P.A. 85-981.)

(225 ILCS 320/8) (from Ch. 111, par. 1107)
Sec. 8. The Director shall:
(1) Prepare forms for application for examination for

a plumber's license.

(2) Prepare and issue licenses as provided in this

Act.

(3) With the aid of the Board prescribe rules and

regulations for examination of applicants for plumber's licenses.

(4) With the aid of the Board prepare and give

uniform and comprehensive examinations to applicants for a plumber's license which shall test their knowledge and qualifications in the planning and design of plumbing systems, their knowledge, qualifications, and manual skills in plumbing, and their knowledge of the State's minimum code of standards relating to fixtures, materials, design and installation methods of plumbing systems, promulgated pursuant to this Act.

(5) Issue a plumber's license and license renewal to

every applicant who has passed the examination and who has paid the required license and renewal fee.

(6) Prescribe rules for hearings to deny, suspend,

revoke or reinstate licenses as provided in this Act.

(7) Maintain a current record showing (a) the names

and addresses of registered plumbing contractors, licensed plumbers, licensed apprentice plumbers, and licensed retired plumbers, (b) the dates of issuance of licenses, (c) the date and substance of the charges set forth in any hearing for denial, suspension or revocation of any license, (d) the date and substance of the final order issued upon each such hearing, and (e) the date and substance of all petitions for reinstatement of license and final orders on such petitions.

(8) Prescribe, in consultation with the Board,

uniform and reasonable rules defining what constitutes an approved course of instruction in plumbing, in colleges, universities, or trade schools, and approve or disapprove the courses of instruction offered by such colleges, universities, or trade schools by reference to their compliance or noncompliance with such rules. Such rules shall be designed to assure that an approved course of instruction will adequately teach the design, planning, installation, replacement, extension, alteration and repair of plumbing.

Each instructor participating in a program of

instruction in plumbing shall be:

(a) an Illinois licensed plumber;
(b) an individual who possesses a provisional

career and technical educator endorsement on an educator license, issued by the State Board of Education pursuant to Section 21B-20 of the School Code in a field related to plumbing, such as hydraulics, pneumatics, or water chemistry; or

(c) a representative of an industry or a

manufacturing business related to plumbing, including, but not limited to, the copper industry, plastic pipe industry, or cast iron industry. Courses that are taught by industry representatives shall be educational and shall not be sales oriented. Industry representatives shall be assisted by an Illinois licensed plumber during the presentation of a course of instruction.

The instructor shall provide verification of the

license or certificate. A copy of the instructor's educator license will establish verification.

(Source: P.A. 99-504, eff. 1-1-17.)

(225 ILCS 320/9) (from Ch. 111, par. 1108)
Sec. 9. The Department shall hold examinations for applicants for plumbers' licenses at least once every three months in some place in this State.
(Source: P.A. 83-878.)

(225 ILCS 320/10) (from Ch. 111, par. 1109)
Sec. 10. (1) An applicant for a plumber's license shall file a written application in the office of the Department on the form designated by the Department at least 30 days before the date set by the Department for the examination.
(2) The Director shall promptly approve the application for examination if:
(a) the required application fee has been paid, and
(b) the applicant has submitted evidence that he or

she is a citizen of the United States or has declared his or her intention to become a citizen, and

(c) the applicant has submitted evidence that he or

she has completed at least a 2 year course of study in a high school, or an equivalent course of study, and

(d) the applicant has been employed as an Illinois

licensed apprentice plumber under supervision in accordance with this Act for at least 4 years preceding the date of application and has submitted evidence that he or she has worked at the plumbing trade in accordance with this Act for the 4 year Illinois licensed apprentice plumber apprenticeship period, or

(e) the applicant has submitted evidence that he or

she has successfully completed an approved course of instruction in plumbing supervised directly by an Illinois licensed plumber in colleges, universities, or trade schools.

(3) If the application for examination is approved, the Department shall promptly notify the applicant in writing of such approval and of the place and time of the examination. If the application is disapproved, the Department shall promptly notify the applicant in writing of such disapproval, stating the reasons for disapproval.
(4) If an applicant neglects, fails or refuses to take an examination for license under this Act, the application is denied. However, such applicant may submit a new application for examination, accompanied by the required application fee. Application fees for examination for a plumber's license are not refundable.
(Source: P.A. 99-504, eff. 1-1-17.)

(225 ILCS 320/11) (from Ch. 111, par. 1110)
Sec. 11. The Director shall issue a plumber's license to each applicant who successfully passes the examination and has paid to the Department the required license fee. Each plumber's license shall be issued in the name of the Department with the seal thereof attached. Each plumber's license shall be composed of a solid plastic card that includes a photo of the licensed plumber printed directly on the card.
A person once licensed as a plumber under the provisions of this Act shall not be relicensed except by renewal or restoration of such license as provided in this Act.
An applicant who is 21 years of age or older seeking a religious exemption to the photo requirement of this Section shall furnish with his or her application an approved copy of United States Department of the Treasury Internal Revenue Service Form 4029. Regardless of age, an applicant seeking a religious exemption to this photo requirement shall submit fingerprints in a form and manner prescribed by the Department with his or her application in lieu of a photo.
(Source: P.A. 97-1137, eff. 6-1-13; 98-848, eff. 1-1-15.)

(225 ILCS 320/13) (from Ch. 111, par. 1112)
Sec. 13. An applicant who fails to pass the examination for a plumber's license may submit a request for re-examination on forms provided by the Department, at least 30 days prior to the date for re-examination, accompanied by the re-examination fee.
(Source: P.A. 79-1000.)

(225 ILCS 320/13.1)
Sec. 13.1. Plumbing contractors; registration; applications.
(1) On and after May 1, 2002, all persons or corporations desiring to engage in the business of plumbing contractor, other than any entity that maintains an audited net worth of shareholders' equity equal to or exceeding $100,000,000, shall register in accordance with the provisions of this Act.
(2) Application for registration shall be filed with the Department each year, on or before the last day of September, in writing and on forms prepared and furnished by the Department. All plumbing contractor registrations expire on the last day of September of each year.
(3) Applications shall contain the name, address, and telephone number of the person and the plumbing license of (i) the individual, if a sole proprietorship; (ii) the partner, if a partnership; or (iii) an officer, if a corporation. The application shall contain the business name, address, and telephone number, a current copy of the plumbing license, and any other information the Department may require by rule.
(4) Applicants shall submit an original certificate of insurance documenting that the contractor carries general liability insurance with a minimum of $100,000 per occurrence, a minimum of $300,000 aggregate for bodily injury, property damage insurance with a minimum of $50,000 or a minimum of $300,000 combined single limit, and workers compensation insurance with a minimum $500,000 employer's liability. No registration may be issued in the absence of this certificate. Certificates must be in force at all times for registration to remain valid.
(5) Applicants shall submit, on a form provided by the Department, an indemnification bond in the amount of $20,000 or a letter of credit in the same amount for work performed in accordance with this Act and the rules promulgated under this Act.
(6) All employees of a registered plumbing contractor who engage in plumbing work shall be licensed plumbers or apprentice plumbers in accordance with this Act.
(7) Plumbing contractors shall submit an annual registration fee in an amount to be established by rule.
(8) The Department shall be notified in advance of any changes in the business structure, name, or location or of the addition or deletion of the owner or officer who is the licensed plumber listed on the application. Failure to notify the Department of this information is grounds for suspension or revocation of the plumbing contractor's registration.
(9) In the event that the plumber's license on the application for registration of a plumbing contractor is a license issued by the City of Chicago, it shall be the responsibility of the applicant to forward a copy of the plumber's license to the Department, noting the name of the registered plumbing contractor, when it is renewed. In the event that the plumbing contractor's registration is suspended or revoked, the Department shall notify the City of Chicago and any corresponding plumbing contractor's license issued by the City of Chicago shall be suspended or revoked.
(Source: P.A. 97-365, eff. 1-1-12.)

(225 ILCS 320/14) (from Ch. 111, par. 1113)
Sec. 14. License renewal; continuing education. All plumber's licenses and apprentice plumber's licenses issued under this Act shall expire on April 30 next following date of issuance. The term for retired plumber's licenses shall be prescribed by Department rule after consultation with the Board of Plumbing Examiners.
An apprentice plumber's license shall also expire the date that the licensed plumber sponsor of such licensed apprentice plumber severs his or her sponsor status with the licensed apprentice plumber. The licensed plumber sponsor shall immediately notify the Department of the severance of his or her relationship with the licensed apprentice plumber. Such apprentice plumber may, on forms provided by the Department, apply for reinstatement of his or her apprentice license by submitting to the Department a new application and new apprentice plumber's license fee. The application shall verify that the applicant for reinstatement of his or her apprentice plumber's license is sponsored by an Illinois licensed plumber. If the applicant is employed by a firm, the application shall contain the name and license number of an Illinois licensed plumber employee of the firm or name and license number of an Illinois licensed plumber member of the firm, or name and Illinois plumber's license number of an officer of a corporation who is the sponsor. Licensed apprentice plumbers shall not accumulate more than 6 years as a licensed apprentice plumber.
Upon the recommendation of the Board, the Department may require by rule that each licensed plumber annually complete a minimum number of hours of classroom instruction and provide evidence of attending the classes before receiving a renewal plumber license. A continuing education requirement established by the Department for all licensed plumbers shall not exceed 15 hours per year. In addition, the Department shall by rule establish guidelines for additional continuing education to be required for licensed plumbers found to have committed repeated Plumbing Code violations. In support of these requirements, the Department shall by rule establish curricula for continuing education and requirements for instructors and may certify instructors and training programs and schools for continuing education.
A plumber's license and an apprentice plumber's license may be renewed for a period of one year from each succeeding May 1st upon payment prior to May 1st of the required renewal fee and submission of required evidence of successful completion of any required continuing education courses. Application for renewal shall be on forms provided by the Department. An application for renewal of licenses received by the Department after May 1st shall include the annual renewal fees plus reinstatement fees, provided that the apprentice plumber's application is received by November 1 of the same year.
A plumber licensed pursuant to this Act whose license has been expired for a period of less than 5 years may apply to the Department for reinstatement of his or her plumber's license. The Department shall issue such license renewal provided the applicant pays to the Department all lapsed renewal fees, plus the reinstatement fee. A plumber licensed pursuant to this Act who has permitted his or her license to expire for more than 5 years may apply, in writing, to the Department for restoration of his or her license. The Department shall restore his or her license provided he or she pays to the Department the required restoration fee and shall successfully pass the examination for an Illinois plumber's license. The restoration fee includes the applicant's examination fee. Failure by the applicant to successfully pass the plumber's license examination shall be sufficient grounds for the Department to withhold issuance of the requested restoration of the applicant's plumber's license. The applicant may retake the examination in accordance with the provisions of this Act.
A retired plumber licensed under this Act who has surrendered his or her plumber's license for a period of less than 5 years may apply to the Department for reinstatement of his or her plumber's license. The Department shall renew the license provided the applicant pays to the Department any reinstatement fee required by Department rule. A retired plumber licensed under this Act who has surrendered his or her plumber's license for a period of more than 5 years may apply in writing to the Department for restoration of his or her license. The Department shall restore his or her license provided he or she pays to the Department the restoration fee required by Department rule and successfully passes the examination for an Illinois plumber's license. The restoration fee includes the applicant's examination fee. Failure by the applicant to successfully pass the plumber's license examination shall be sufficient grounds for the Department to withhold issuance of the requested restoration of the applicant's plumber's license. The applicant may retake the examination in accordance with the provisions of this Act.
(Source: P.A. 89-665, eff. 8-14-96; 90-714, eff. 8-7-98.)

(225 ILCS 320/15) (from Ch. 111, par. 1114)
Sec. 15. The Department shall reinstate a license which expires while a licensee is in the active Military Service of the United States upon application to the Department by the former licensee within 2 years after termination of such military service, payment of the annual license fee and submission of evidence of such military service. Such license shall be reinstated without examination and without payment of the lapsed renewal fee.
(Source: P.A. 79-1000.)

(225 ILCS 320/16) (from Ch. 111, par. 1115)
Sec. 16. (1) Any city, village or incorporated town, having a population of 500,000 or more may, by an ordinance containing provisions substantially the same as those in this Act and specifying educational or experience requirements equivalent to those prescribed in this Act, provide for a board of plumbing examiners to conduct examinations for, and to issue, suspend, or revoke, plumbers' licenses, within such city, village or incorporated town. Upon the enactment of such ordinance the provisions of this act shall not apply within any such municipality except as otherwise provided herein.
(2) Any person licensed as a plumber pursuant to such ordinance, or licensed by the Department under this Act, may engage in plumbing anywhere in this State.
(3) Any board of plumbing examiners created pursuant to this Section shall maintain a current record similar to that required of the Director by Section 8 of this Act, and shall provide the Department with a copy thereof. The Department shall be advised of changes in such record at least every six months.
(4) In the event that the plumbing contractor's license is suspended or revoked by any city, village, or incorporated town, having a population of 500,000 or more, the city, village, or incorporated town shall notify the Department.
(5) Any city, village, or incorporated town having a population of 500,000 or more that licenses an individual as a plumber shall provide a license composed of a solid plastic card that includes a photo of the licensed plumber printed directly on the card. An applicant who is 21 years of age or older seeking a religious exemption to the photo requirement of this subsection shall furnish with his or her application an approved copy of United States Department of the Treasury Internal Revenue Service Form 4029. Regardless of age, an applicant seeking a religious exemption to this photo requirement shall submit fingerprints in a form and manner prescribed by the city, village, or incorporated town with his or her application in lieu of a photo.
(Source: P.A. 97-365, eff. 1-1-12; 97-1137, eff. 6-1-13; 98-848, eff. 1-1-15.)

(225 ILCS 320/16.1)
Sec. 16.1. Local ordinances; irrigation contractors.
(1) Any city, village, or incorporated town having a population of 500,000 or more may, by an ordinance containing provisions substantially the same as those in this Act with respect to the registration of irrigation contractors, provide for the registration of irrigation contractors within such city, village, or incorporated town. Upon the enactment of the ordinance, the provisions of this Act relating to irrigation contractors shall not apply within any such municipality except as otherwise provided herein.
(2) Any person registered as an irrigation contractor pursuant to such ordinance, or registered by the Department under this Act, may install or supervise the installation of lawn sprinkler systems anywhere in this State.
(3) Any municipality enacting an ordinance pursuant to this Section shall maintain a current record similar to that required of the Department by Section 2.5 of this Act, and shall provide the Department with a copy thereof. The Department shall be advised of changes in such record at least every 6 months.
(Source: P.A. 91-678, eff. 1-26-00.)

(225 ILCS 320/17) (from Ch. 111, par. 1116)
Sec. 17. (a) Upon the payment of the required fee, an applicant who is a plumber, registered or licensed in another state, or municipality, may, without examination, be granted a license as a licensed plumber by the Department provided:
(1) that the applicant is at least twenty-one years of age and is a citizen of the United States, or has declared his intention to become a citizen, and
(2) that the Board finds that the requirements for the registration or licensing of plumbers in such other state or municipality, were, at the date of the registration or license, substantially equal to the requirements then in force in this State, and provided that the same privilege of registration is accorded by said state or municipality, to licensed plumbers in the State of Illinois.
(b) A plumber licensed or registered as a plumber by another state or municipality, whose license requirements are substantially equal to the requirements for an Illinois Plumber's license, and such governmental unit, does not have a reciprocal agreement with the State of Illinois, may apply for and be issued an Illinois Plumber's license provided that the applicant successfully passes the Illinois plumber's examination and pays the required fees.
(Source: P.A. 79-1000.)

(225 ILCS 320/18) (from Ch. 111, par. 1117)
Sec. 18. Local regulation; Department standards.
(1) It is hereby declared to be the policy of this State that each city, town, village, township or county with a water supply system or sewage disposal system or both should so soon after the enactment of this Act as practicable, with the advice of the State Department of Public Health, provide by ordinance, bylaws or rules and regulations for the materials, construction, alteration, and inspection of all plumbing placed in or in connection with any building in any such city, town, village, township, or county and to provide for and appoint a competent Plumbing Inspector or more as required. The Department may by rule establish voluntary standards for the content and conduct of local plumbing regulation and inspection programs and may evaluate and certify local programs that are in compliance with the voluntary standards. The Department may by rule establish voluntary education, training, and experience standards for Plumbing Inspectors and may certify Plumbing Inspectors who are in compliance with the voluntary standards. Nothing contained in this Act shall prohibit any city, town, village, township or county from providing for a Plumbing Inspector or from requiring permits for the installation and repair of plumbing and collecting a fee therefor, but a city, town, village, township, or county that requires a permit for installation and repair of plumbing may not issue that permit without verification that the applicant has a valid plumbing license or that the applicant is the owner occupant of a single family residence that is the subject of the permit. For the purpose of this Section, the term "occupant" has the same meaning as in subsection (2) of Section 3 of this Act. No person shall be appointed as a Plumbing Inspector who is not a licensed plumber under this Act, including persons employed as Plumbing Inspectors in home rule units.
(2) The Department of Public Health shall conduct inquiry in any city, town, village, township, or county or at any other place in the State when reasonably necessary in the judgment of the Director of the Department of Public Health to safeguard the health of any person or persons in this State, on account of piping or appurtenant appliances within any building, or outside, when such piping and appliances are for the use of plumbing as defined in this Act and for the use of carrying sewage or waste within or from any building.
The Department of Public Health may conduct such inquiries in any city, town, village, township or county in this State by directing the Plumbing Inspector thereof to aid in or conduct such inquiry or investigation in behalf of the Department of Public Health or the Department of Public Health may designate some other person or persons to conduct such investigation.
(Source: P.A. 94-132, eff. 7-7-05.)

(225 ILCS 320/19) (from Ch. 111, par. 1118)
Sec. 19. The Director, after notice and opportunity for hearing to the applicant, license holder, or registrant, may deny, suspend, or revoke a license or registration in any case in which he or she finds that there has been a substantial failure to comply with the provisions of this Act or the standards, rules, and regulations established under this Act.
Notice shall be provided by certified mail or by personal service setting forth the particular reasons for the proposed action and fixing a date, not less than 20 days from the date of the mailing or service, within which time the applicant or license holder must request in writing a hearing. Failure to serve upon the Department a request for hearing in writing within the time provided in the notice shall constitute a waiver of the person's right to an administrative hearing.
The hearing shall be conducted by the Director or by an individual designated in writing by the Director as a hearing officer to conduct the hearing. The Director or hearing officer shall give written notice of the time and place of the hearing, by certified mail or personal service, to the applicant, license holder, or registrant at least 10 days prior to the hearing. On the basis of the hearing, or upon default of the applicant, license holder, or registrant, the Director shall make a determination specifying his or her findings and conclusions. A copy of the determination shall be sent by certified mail or served personally upon the applicant, license holder, or registrant. The decision of the Director shall be final on issues of fact and final in all respects unless judicial review is sought as provided in this Act.
The procedure governing hearings authorized by this Section shall be in accordance with rules promulgated by the Department. A full and complete record shall be kept of all proceedings, including the notice of hearing, complaint, and all other documents in the nature of pleadings, written motions filed in the proceedings, and the report and orders of the Director and hearing officer.
The Department at its expense shall provide a court reporter to take testimony. Technical error in the proceedings before the Department or hearing officer or their failure to observe the technical rules of evidence shall not be grounds for the reversal of any administrative decision unless it appears to the Court that such error or failure materially affects the rights of any party and results in substantial injustice to them.
The Department or hearing officer, or any parties in an investigation or hearing before the Department, may cause the depositions of witnesses within the State to be taken in the manner prescribed by law for depositions in civil actions in courts of this State, and compel the attendance of witnesses and the production of books, papers, records, or memoranda.
The Department shall not be required to certify any record to the Court or file any answer in Court or otherwise appear in any Court in a judicial review proceeding, unless there is filed in the Court with the complaint a receipt from the Department acknowledging payment of the costs of furnishing and certifying the record. Such cost shall be paid by the party requesting a copy of the record. Failure on the part of the person requesting a copy of the record to pay the cost shall be grounds for dismissal of the action.
(Source: P.A. 91-678, eff. 1-26-00.)

(225 ILCS 320/20) (from Ch. 111, par. 1119)
Sec. 20. Grounds for discipline.
(1) The Director may deny, revoke or suspend a license or registration when findings show one or more of the following:
(a) That the licensee or registrant obtained or

conspired with others to obtain a license or registration by inducing the issuance thereof in consideration of the payment of money or delivery of any other thing of value or by and through misrepresentation of facts.

(b) That the licensee or registrant willfully

violated any law of this State or any rule, regulation or code promulgated thereunder regulating plumbing, licensed or registered plumbing contractors, licensed plumbers, licensed apprentice plumbers, licensed retired plumbers, water well pump installations and private sewage disposal systems.

(c) That the licensee or registrant has been guilty

of negligence or incompetence in the performance of plumbing.

(d) That the licensee or registrant has loaned or in

any manner transferred his or her license to another person.

(e) That the sponsor or his or her agent has failed

to properly supervise a licensed apprentice plumber.

(f) That the owner or officer of a registered

plumbing contractor failed to maintain a valid plumbing license.

(g) That the registered plumbing contractor used a

plumbing license without the permission of the licensee.

(2) If a license is suspended or revoked, the license shall be surrendered to the Department but, if suspended, it shall be returned to the licensee upon the termination of the suspension period.
The Department may refuse to issue or may suspend the license of any person who fails to file a return, or to pay the tax, penalty or interest shown in a filed return, or to pay any final assessment of tax, penalty or interest, as required by any tax Act administered by the Illinois Department of Revenue, until such time as the requirements of any such tax Act are satisfied.
(Source: P.A. 92-338, eff. 8-10-01.)

(225 ILCS 320/22) (from Ch. 111, par. 1121)
Sec. 22. The Director or hearing officer shall have power to subpoena to any hearing authorized by this Act any person in this State to give testimony and evidence either orally or by deposition or both. The Director or hearing officer may also issue subpoena duces tecum for production of any books and records and other documents for evidence at any authorized hearing under this Act. Witnesses subpoenaed as provided herein shall be paid the same witness fees and mileage as provided for witnesses who are subpoenaed to give testimony in any civil case in a court of this State. The Director or hearing officer is hereby empowered to administer oaths or affirmations to witnesses at any hearing authorized by this Act.
(Source: P.A. 87-885.)

(225 ILCS 320/23) (from Ch. 111, par. 1122)
Sec. 23. Any circuit court upon the application of the Director or any party of record to a hearing authorized by this Act may order the attendance of any witness and the production of any books, papers or documents in this State at any hearing authorized by this Act for the purpose of giving testimony or evidence. Any court thereof as provided in this section may compel obedience to such order for appearance or production of records by proceedings for contempt.
(Source: P.A. 83-334.)

(225 ILCS 320/25) (from Ch. 111, par. 1124)
Sec. 25. Order or certified copy; prima facie proof. An order of suspension, revocation, or reinstatement of a license, or of dismissal of a complaint or petition, or a certified copy of such an order, over the seal of the Department and purporting to be signed by the Director, shall be prima facie proof that:
(a) the signature is the genuine signature of the

Director; and

(b) the Director is duly appointed and qualified.
(Source: P.A. 91-357, eff. 7-29-99.)

(225 ILCS 320/26) (from Ch. 111, par. 1125)
Sec. 26. All final administrative decisions of the Director hereunder shall be subject to judicial review pursuant to the provisions of the Administrative Review Law, and all amendments and modifications thereof, and the rules adopted pursuant thereto. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 82-783.)

(225 ILCS 320/28) (from Ch. 111, par. 1127)
Sec. 28. Administrative Procedure Act. The provisions of the Illinois Administrative Procedure Act are hereby expressly adopted and shall apply to all administrative rules and procedures of the Department of Public Health under this Act, except that Section 5-35 of the Illinois Administrative Procedure Act relating to procedures for rule-making does not apply to the adoption of any rule required by federal law in connection with which the Department is precluded by law from exercising any discretion.
(Source: P.A. 88-45.)

(225 ILCS 320/29) (from Ch. 111, par. 1128)
Sec. 29. (1) Except as otherwise provided in subsection (b.5) of Section 5 of this Act, any person violating any provision of this Act or of a rule or regulation or a plumbing code promulgated thereunder including the minimum code of plumbing standards promulgated hereunder shall be guilty of a Class B misdemeanor and a fine of $500 for the first offense; and a second or subsequent violation of this Act shall be guilty of a Class A misdemeanor with a fine of $1,000. Each day of violation constitutes a separate offense. The State's Attorney of the County in which the violation occurred or the Attorney General shall bring such actions in the name of the People of the State of Illinois. The court may enjoin the use of plumbing installed in violation of this Act or of a rule or regulation promulgated thereunder until it has been corrected to comply with the minimum standards for plumbing promulgated under Section 35 of this Act.
(2) If it is established that the defendant contrary to this Act has been or is engaging in or about to engage in plumbing without having been issued a license or has been or is engaged in or is about to engage in plumbing after his or her license has been suspended or revoked or after his license has not been renewed, the Court may enter a judgment perpetually enjoining the defendant from further engaging in plumbing contrary to this Act. In case of violation of any injunction entered under this Section, the Court may summarily try and punish the offender for contempt of Court. Such injunction proceedings shall be in addition to, and not in lieu of, all penalties and other remedies in this Act provided.
(Source: P.A. 88-501.)

(225 ILCS 320/29.5)
Sec. 29.5. Unlicensed and unregistered practice; violation; civil penalties.
(a) A person who practices, offers to practice, attempts to practice, or holds himself or herself out to practice as a plumber or plumbing contractor without being licensed or registered under this Act, shall, in addition to any other penalty provided by law, pay a civil penalty to the Department in an amount not to exceed $5,000 for each offense as determined by the Department. The civil penalty shall be assessed by the Department after a hearing is held in accordance with the provisions set forth in this Act regarding the provision of a hearing for the discipline of a licensee or registrant.
(b) The Department has the authority and power to investigate any person who practices, offers to practice, attempts to practice, or holds himself or herself out to practice as a plumber or plumbing contractor without being licensed or registered under this Act, or as an irrigation contractor without being registered under this Act.
(c) The civil penalty shall be paid within 60 days after the effective date of the order imposing the civil penalty. The order shall constitute a judgment and may be filed and execution had on the judgment in the same manner as a judgment from a court of record. All fines and penalties collected by the Department under this Section of the Act and accrued interest shall be deposited into the Plumbing Licensure and Program Fund for use by the Department in performing activities relating to the administration and enforcement of this Act.
(d) A person who practices, offers to practice, or holds himself or herself out to practice as an irrigation contractor without being registered under this Act shall be subject to the following:
(1) For a first offense:
(A) Where no violations of the Illinois Plumbing

Code are found, the person shall pay a civil penalty of $1,000 and may be referred to the State's Attorney or the Attorney General for prosecution under Section 29 of this Act.

(B) Where violations of the Illinois Plumbing

Code are found, the person shall pay a civil penalty of $3,000 (the amount of $3,000 may be reduced to $1,000 upon the condition that the unregistered person pays for a licensed plumber who is acceptable to the other party to the original contract or agreement to correct the violations of the Illinois Plumbing Code) and may be referred to the State's Attorney or the Attorney General for prosecution under Section 29 of this Act.

(2) For a second offense:
(A) Where no violations of the Illinois Plumbing

Code are found, the person shall pay a civil penalty of $3,000 and may be referred to the State's Attorney or the Attorney General for prosecution under Section 29 of this Act.

(B) Where violations of the Illinois Plumbing

Code are found, the person shall pay a civil penalty of $5,000 (the amount of $5,000 may be reduced to $3,000 upon the condition that the unregistered person pays for a licensed plumber who is acceptable to the other party to the original contract or agreement to correct the violations of the Illinois Plumbing Code) and may be referred to the State's Attorney or the Attorney General for prosecution under Section 29 of this Act.

(3) For a third or subsequent offense, the person

shall pay a civil penalty of $5,000 and be referred to the State's Attorney or the Attorney General for prosecution under Section 29 of this Act.

(e) A registered irrigation contractor, firm, corporation, partnership, or association that directs, authorizes, or allows a person to practice, offer to practice, attempt to practice, or hold himself or herself out to practice as an irrigation employee without being registered under the provisions of this Act, shall be subject to the following:
(1) For a first offense, the registrant:
(A) shall pay a civil penalty of $5,000;
(B) shall be required to pay for a licensed

plumber who is acceptable to the other party to the original contract or agreement to correct any violations of the Illinois Plumbing Code;

(C) shall have his, her, or its plumbing license

suspended; and

(D) may be referred to the State's Attorney or

the Attorney General for prosecution under Section 29 of this Act.

(2) For a second offense, the registrant:
(A) shall pay a civil penalty of $5,000;
(B) shall be required to pay for a licensed

plumber who is acceptable to the other party to the original contract or agreement to correct any violations of the Illinois Plumbing Code;

(C) shall have his, her, or its registration

revoked; and

(D) shall be referred to the State's Attorney or

the Attorney General for prosecution under Section 29 of this Act.

(Source: P.A. 94-101, eff. 1-1-08.)

(225 ILCS 320/30) (from Ch. 111, par. 1129)
Sec. 30. (1) The Department shall, by rule, establish a schedule of fees for examination, registration, and licensure sufficient to offset a portion of the costs of administration and enforcement of this Act.
(2) The Department may, by rule, establish a schedule of fees for the publication and mailing of the Illinois State Plumbing Code.
(Source: P.A. 91-678, eff. 1-26-00.)

(225 ILCS 320/31)
Sec. 31. Retired plumber's license. The Department may establish by rule a retired plumber's license for any licensed plumber who is at least 62 years old, is physically unable to perform the responsibilities of a plumber, or any other licensed plumber as prescribed by Department rule. These rules shall only be proposed after consultation with the State Board of Plumbing Examiners. A licensed plumber shall only be issued a retired plumber's license after surrender of his or her plumber's license and payment of any applicable license fee as established by Department rule.
A retired plumber cannot perform plumbing as defined in this Act, cannot sponsor or supervise apprentice plumbers, and cannot inspect plumbing under this Act. A retired plumber cannot fulfill the requirements of subsection (3) of Section 3 of this Act.
(Source: P.A. 89-665, eff. 8-14-96.)

(225 ILCS 320/32) (from Ch. 111, par. 1130)
Sec. 32. The judicial determination that any section, paragraph, provision or part of this Act is unconstitutional, shall not in any way affect the constitutionality of any other provision, paragraph, section or part hereof.
(Source: Laws 1953, p. 1293.)

(225 ILCS 320/35) (from Ch. 111, par. 1133)
Sec. 35. The Department shall promulgate and publish and may from time to time amend a minimum code of standards for plumbing and the fixtures, materials, design and installation methods of plumbing systems based upon the findings of the sciences of pneumatics and hydraulics, after consideration of the recommendations of the Plumbing Code Advisory Council. By January 1, 2013, the Plumbing Code Advisory Council shall recommend amendments to the existing minimum code of standards for plumbing and the fixtures, materials, design, and installation methods of plumbing systems to reflect advances in those technologies and methods that more efficiently utilize natural resources and protect public health. Upon consideration of those recommendations, the Department shall submit the amendments to the existing minimum code of standards to the Joint Committee on Administrative Rules by May 31, 2013. The Department may promulgate and publish rules in the State's minimum code of standards for the minimum number of plumbing fixtures required for the comfort and convenience of workers and the public not inconsistent with, but not limited to, the requirements of the federal Americans With Disabilities Act, the Equitable Restrooms Act, and the U.S. Department of Labor, Office of Safety and Health Administration. The minimum code of standards for plumbing and any amendments thereto shall be filed with the Secretary of State as a public record. In preparing plumbing code standards and amendments thereto the Department may give consideration to the recommendations contained in nationally recognized plumbing codes and recommendations of nationally recognized material and equipment testing laboratories. The plumbing code promulgated by the Department under authority of this Act shall remain in effect as the minimum code authorized by this Act until the Department promulgates a new code under authority of this Act. At least 20 days' notice of a public hearing shall be given by the Department in a manner which the Department considers adequate to bring the hearing to the attention of persons interested in plumbing code standards. Notice of any public hearing shall be given by the Department to those who file a request for a notice of hearings.
(Source: P.A. 97-852, eff. 7-26-12.)

(225 ILCS 320/35.5)
Sec. 35.5. Lead in drinking water prevention.
(a) The General Assembly finds that lead has been detected in the drinking water of schools in this State. The General Assembly also finds that infants and young children may suffer adverse health effects and developmental delays as a result of exposure to even low levels of lead. The General Assembly further finds that it is in the best interests of the people of the State to require school districts or chief school administrators, or the designee of the school district or chief school administrator, to test for lead in drinking water in school buildings and provide written notification of the test results.
The purpose of this Section is to require (i) school districts or chief school administrators, or the designees of the school districts or chief school administrators, to test for lead with the goal of providing school building occupants with an adequate supply of safe, potable water; and (ii) school districts or chief school administrators, or the designees of the school districts or chief school administrators, to notify the parents and legal guardians of enrolled students of the sampling results from their respective school buildings.
(b) For the purposes of this Section:
"Community water system" has the meaning provided in 35 Ill. Adm. Code 611.101.
"School building" means any facility or portion thereof that was constructed on or before January 1, 2000 and may be occupied by more than 10 children or students, pre-kindergarten through grade 5, under the control of (a) a school district or (b) a public, private, charter, or nonpublic day or residential educational institution.
"Source of potable water" means the point at which non-bottled water that may be ingested by children or used for food preparation exits any tap, faucet, drinking fountain, wash basin in a classroom occupied by children or students under grade 1, or similar point of use; provided, however, that all (a) bathroom sinks and (b) wash basins used by janitorial staff are excluded from this definition.
(c) Each school district or chief school administrator, or the designee of each school district or chief school administrator, shall test each source of potable water in a school building for lead contamination as required in this subsection.
(1) Each school district or chief school

administrator, or the designee of each school district or chief school administrator, shall, at a minimum, (a) collect a first-draw 250 milliliter sample of water, (b) flush for 30 seconds, and (c) collect a second-draw 250 milliliter sample from each source of potable water located at each corresponding school building; provided, however, that to the extent that multiple sources of potable water utilize the same drain, (i) the foregoing collection protocol is required for one such source of potable water, and (ii) only a first-draw 250 milliliter sample of water is required from the remaining such sources of potable water. The water corresponding to the first-draw 250 milliliter sample from each source of potable water shall have been standing in the plumbing pipes for at least 8 hours, but not more than 18 hours, without any flushing of the source of potable water before sample collection.

(2) Each school district or chief school

administrator, or the designee of each school district or chief school administrator, shall arrange to have the samples it collects pursuant to subdivision (1) of this subsection submitted to a laboratory that is certified for the analysis of lead in drinking water in accordance with accreditation requirements developed by a national laboratory accreditation body, such as the National Environmental Laboratory Accreditation Conference (NELAC) Institute (TNI). Samples submitted to laboratories pursuant to this subdivision (2) shall be analyzed for lead using one of the test methods for lead that is described in 40 CFR 141.23(k)(1). Within 7 days after receiving a final analytical result concerning a sample collected pursuant to subdivision (1) of this subsection, the school district or chief school administrator, or a designee of the school district or chief school administrator, that collected the sample shall provide the final analytical result to the Department.

(3) If any of the samples taken in the school exceed

5 parts per billion, the school district or chief school administrator, or the designee of the school district or chief school administrator, shall promptly provide an individual notification of the sampling results, via written or electronic communication, to the parents or legal guardians of all enrolled students and include the following information: the corresponding sampling location within the school building and the United States Environmental Protection Agency's website for information about lead in drinking water. If any of the samples taken at the school are at or below 5 parts per billion, notification may be made as provided in this paragraph or by posting on the school's website.

(4) Sampling and analysis required under this Section

shall be completed by the following applicable deadlines: for school buildings constructed prior to January 1, 1987, by December 31, 2017; and for school buildings constructed between January 2, 1987 and January 1, 2000, by December 31, 2018.

(5) A school district or chief school administrator,

or the designee of the school district or chief school administrator, may seek a waiver of the requirements of this subsection from the Department, if (A) the school district or chief school administrator, or the designee of the school district or chief school administrator, collected at least one 250 milliliter or greater sample of water from each source of potable water that had been standing in the plumbing pipes for at least 6 hours and that was collected without flushing the source of potable water before collection, (B) a laboratory described in subdivision (2) of this subsection analyzed the samples in accordance with a test method described in that subdivision, (C) test results were obtained prior to the effective date of this amendatory Act of the 99th General Assembly, but after January 1, 2013, and (D) test results were submitted to the Department within 120 days of the effective date of this amendatory Act of the 99th General Assembly.

(6) The owner or operator of a community water system

may agree to pay for the cost of the laboratory analysis of the samples required under this Section and may utilize the lead hazard cost recovery fee under Section 11-150.1-1 of the Illinois Municipal Code or other available funds to defray said costs.

(7) Lead sampling results obtained shall not be used

for purposes of determining compliance with the Board's rules that implement the national primary drinking water regulations for lead and copper.

(d) By no later than June 30, 2019, the Department shall determine whether it is necessary and appropriate to protect public health to require schools constructed in whole or in part after January 1, 2000 to conduct testing for lead from sources of potable water, taking into account, among other relevant information, the results of testing conducted pursuant to this Section.
(e) Within 90 days of the effective date of this amendatory Act of the 99th General Assembly, the Department shall post on its website guidance on mitigation actions for lead in drinking water, and ongoing water management practices, in schools. In preparing such guidance, the Department may, in part, reference the United States Environmental Protection Agency's 3Ts for Reducing Lead in Drinking Water in Schools.
(Source: P.A. 99-922, eff. 1-17-17; 100-103, eff. 8-11-17.)

(225 ILCS 320/36) (from Ch. 111, par. 1134)
Sec. 36. Governmental units which are authorized to regulate plumbing and the fixtures, materials, design and installation methods of plumbing systems may adopt a minimum code of standards pursuant to local ordinance at least as stringent as the minimum code of standards promulgated by the Department, or may by ordinance or resolution, adopt the minimum code of standards, promulgated by the Department. The minimum code of standards promulgated by the Department may be incorporated in the ordinance or resolution by reference.
(Source: P.A. 83-878.)

(225 ILCS 320/37) (from Ch. 111, par. 1135)
Sec. 37. Each governmental unit which is authorized to adopt and has adopted any ordinance or resolution regulating plumbing may provide for its administration and enforcement by requiring permits for any plumbing system installation, the inspection of plumbing system installations by inspectors who are licensed as plumbers in accordance with the Illinois Plumbing License Law, and the issue of certificates of approval or compliance which shall be evidence that a plumbing system has been installed in compliance with the Code of standards so adopted.
A letter of intent shall be included with all plumbing permit applications. The letter shall be written on the licensed plumber of record's business stationery and shall include the license holder's signature and, if the license holder is incorporated, the license holder's corporate seal. If the license holder is not incorporated, the letter must be notarized.
A governmental unit authorized to adopt regulations may, by ordinance or resolution, prescribe reasonable fees for the issue of permits for installation work, the issue of certificates of compliance or approval, and for the inspection of plumbing installations.
(Source: P.A. 94-132, eff. 7-7-05.)

(225 ILCS 320/38) (from Ch. 111, par. 1136)
Sec. 38. The Department shall furnish advisory service to officials of governmental units with respect to the adoption, administration and enforcement of a minimum code of standards regulating plumbing and the fixtures, materials, design and installation methods of plumbing systems.
(Source: P.A. 79-1000.)

(225 ILCS 320/39) (from Ch. 111, par. 1137)
Sec. 39. The Governor shall appoint a Plumbing Code Advisory Council to consult with and advise the Department. The Council shall be composed of the Director or his or her authorized representative, who shall serve as chairman ex-officio, and 11 members appointed by the Governor. The appointed members shall consist of 4 Illinois licensed plumbers engaged in plumbing in Illinois who are residents of Illinois, one registered professional engineer actively engaged in construction and design of plumbing systems; one licensed architect; one elected official of a municipality in Illinois; 2 representatives of the consumer public in Illinois; and two persons representing labor. Members of the Council shall be appointed for 3 year terms. The Plumbing Code Advisory Council as appointed by the Governor under authority of this Act shall remain in effect for the term of their appointments. Any member appointed to fill a vacancy occurring prior to the expiration of the term for which his or her predecessor was appointed shall be appointed for the remainder of the term.
The Council shall meet as frequently as the Chairman deems necessary, but not less than once each year. Additional meetings may be called by the Chairman or by 3 members of the Council upon delivery of 10 days' written notice to the office of each member of the Council. Six members of the Council shall constitute a quorum. Each appointed member of the Council shall be reimbursed for actual expenses incurred in the performance of his or her duties.
(Source: P.A. 87-885.)

(225 ILCS 320/40) (from Ch. 111, par. 1138)
Sec. 40. All persons engaged in plumbing as defined in this Act shall comply with the minimum code of standards for plumbing and the fixtures, materials, design and installation methods of plumbing systems published by the Department and filed with the Secretary of State as required by this Act.
All installations of equipment, fixtures, appliances or piping which are used or intended for use entirely for or as a part of a water supply system or sewage disposal system and thereby can affect the public health shall comply with the provisions of the State Plumbing Code for design, materials, installation and maintenance. The installation, repair, maintenance, alteration or extension of building sewers shall be done in accordance with the State Plumbing Code. Any person engaged in any of such work shall upon investigation and determination of non-compliance with the provisions of the State Plumbing Code be subject to the penalties contained in this Act. Such prosecution shall be the responsibility of the State's Attorney or other authority as authorized by this Act.
(Source: P.A. 83-878.)

(225 ILCS 320/41) (from Ch. 111, par. 1139)
Sec. 41. The Department is authorized and directed to make inspections necessary to determine compliance with this Act and the plumbing code promulgated hereunder.
Subject to constitutional limitation, the Department, by its representatives, after proper identification, is authorized and shall have the power to enter at reasonable times, upon private and public property for the purpose of inspecting and investigating conditions relating to the enforcement of this Act and regulations issued hereunder.
(Source: P.A. 83-878.)

(225 ILCS 320/42)
Sec. 42. Home rule. Pursuant to paragraph (h) of Section 6 of Article VII of the Illinois Constitution of 1970 the power to regulate the licensing of plumbers, to promulgate a minimum plumbing code of standards, and to regulate the registration of irrigation contractors and plumbing contractors shall, except as may otherwise be provided within and pursuant to the provisions of Section 16 and Section 16.1 of this Act, be exercised by the State and may not be exercised by any unit of local government, including home rule units.
(Source: P.A. 97-365, eff. 1-1-12.)

(225 ILCS 320/43) (from Ch. 111, par. 1141)
Sec. 43. Plumbing Licensure and Program Fund. There is created in the State Treasury a special fund to be known as the Plumbing Licensure and Program Fund. All fees collected under Section 30 of this Act and interest accrued thereon shall be deposited into this Fund. The amount collected as fees shall be appropriated by the General Assembly to the Department for the purpose of conducting activities relating to administration and enforcement of this Act.
(Source: P.A. 87-885.)



225 ILCS 325/ - Professional Engineering Practice Act of 1989.

(225 ILCS 325/1) (from Ch. 111, par. 5201)
(Section scheduled to be repealed on January 1, 2020)
Sec. 1. Declaration of public policy. The practice of professional engineering in the State of Illinois is hereby declared to affect the public health, safety, and welfare and to be subject to regulation and control in the public interest. It is further declared that the practice of professional engineering as defined in this Act merits the confidence of the public, and that only qualified persons shall be authorized to engage in the practice of professional engineering in the State of Illinois. This Act shall be liberally construed to best carry out this purpose.
(Source: P.A. 86-667.)

(225 ILCS 325/2) (from Ch. 111, par. 5202)
(Section scheduled to be repealed on January 1, 2020)
Sec. 2. Short title. This Act shall be known and may be cited as the Professional Engineering Practice Act of 1989.
(Source: P.A. 86-667.)

(225 ILCS 325/3) (from Ch. 111, par. 5203)
(Section scheduled to be repealed on January 1, 2020)
Sec. 3. Application of the Act; Exemptions.
(a) Nothing in this Act shall be construed to prevent the practice of structural engineering as defined in the Structural Engineering Practice Act of 1989 or the practice of architecture as defined in the Illinois Architecture Practice Act of 1989 or the regular and customary practice of construction contracting and construction management as performed by construction contractors.
(b) Nothing in this Act shall be construed to prevent the regular and customary practice of a private alarm contractor licensed pursuant to the Private Detective, Private Alarm, Private Security, Fingerprint Vendor, and Locksmith Act of 2004.
(c) Nothing in this Act shall be construed to prevent a fire sprinkler contractor licensed under the Fire Sprinkler Contractor Licensing Act from providing fire protection system layout documents. For the purpose of this subsection (c), "fire protection system layout documents" means layout drawings, catalog information on standard products, and other construction data that provide detail on the location of risers, cross mains, branch lines, sprinklers, piping per applicable standard, and hanger locations. Fire protection system layout documents serve as a guide for fabrication and installation of a fire sprinkler system.
(d) A building permit for a building that requires a fire suppression system shall not be issued without the submission of a technical submission prepared and sealed by a licensed design professional. Fire protection system layout documents do not require an engineering seal if prepared by a technician who holds a valid NICET level 3 or 4 certification in fire protection technology, automatic sprinkler system layout. An authority having jurisdiction may not accept fire protection system layout documents in lieu of technical submissions. Fire protection system layout documents may be submitted as supporting documents to supplement technical submissions. However, in the event the fire protection system layout documents materially alter the technical submissions, the authority having jurisdiction shall return both the fire protection layout documents and technical submissions to the licensed design professional for review.
(e) Nothing in this Act shall prevent:
(1) Employees, including project representatives, of

professional engineers lawfully practicing as sole owners, partnerships or corporations under this Act, from acting under the direct supervision of their employers.

(2) The employment of owner's representatives by the

owner during the constructing, adding to, or altering of a project, or any parts thereof, provided that such owner's representative shall not have the authority to deviate from the technical submissions without the prior approval of the professional engineer for the project.

(3) The practice of officers and employees of the

Government of the United States while engaged within this State in the practice of the profession of engineering for the Government.

(4) Services performed by employees of a business

organization engaged in utility, telecommunications, industrial, or manufacturing operations, or by employees of laboratory research affiliates of such business organization which are rendered in connection with the fabrication or production, sale, and installation of products, systems, or nonengineering services of the business organization or its affiliates.

(5) Inspection, maintenance and service work done by

employees of the State of Illinois, any political subdivision thereof or any municipality.

(6) The activities performed by those ordinarily

designated as chief engineer of plant operation, chief operating engineer, locomotive, stationary, marine, power plant or hoisting and portable engineers, electrical maintenance or service engineers, personnel employed in connection with construction, operation or maintenance of street lighting, traffic control signals, police and fire alarm systems, waterworks, steam, electric, and sewage treatment and disposal plants, or the services ordinarily performed by any worker regularly employed as a locomotive, stationary, marine, power plant, or hoisting and portable engineer or electrical maintenance or service engineer for any corporation, contractor or employer.

(7) The activities performed by a person ordinarily

designated as a supervising engineer or supervising electrical maintenance or service engineer who supervises the operation of, or who operates, machinery or equipment, or who supervises construction or the installation of equipment within a plant which is under such person's immediate supervision.

(8) The services, for private use, of contractors or

owners in the construction of engineering works or the installation of equipment.

(f) No officer, board, commission, or other public entity charged with the enforcement of codes and ordinances involving a professional engineering project shall accept for filing or approval any technical submissions that do not bear the seal and signature of a professional engineer licensed under this Act.
(Source: P.A. 96-626, eff. 8-24-09.)

(225 ILCS 325/4) (from Ch. 111, par. 5204)
(Section scheduled to be repealed on January 1, 2020)
Sec. 4. Definitions. As used in this Act:
(a) "Address of record" means the designated address recorded by the Department in the applicant's or licensee's application file or license file maintained by the Department's licensure maintenance unit. It is the duty of the applicant or licensee to inform the Department of any change of address, and such changes must be made either through the Department's website or by directly contacting the Department.
(a-5) "Approved engineering curriculum" means an engineering curriculum or program of 4 academic years or more which meets the standards established by the rules of the Department.
(b) "Board" means the State Board of Professional Engineers of the Department.
(c) "Department" means the Department of Financial and Professional Regulation.
(d) "Design professional" means an architect, structural engineer or professional engineer practicing in conformance with the Illinois Architecture Practice Act of 1989, the Structural Engineering Practice Act of 1989 or the Professional Engineering Practice Act of 1989.
(e) (Blank).
(f) "Direct supervision/responsible charge" means work prepared under the control of a licensed professional engineer or that work as to which that professional engineer has detailed professional knowledge. The Department may further define this term by rule.
(g) "Engineering college" means a school, college, university, department of a university or other educational institution, reputable and in good standing in accordance with rules prescribed by the Department, and which grants baccalaureate degrees in engineering.
(h) "Engineering system or facility" means a system or facility whose design is based upon the application of the principles of science for the purpose of modification of natural states of being.
(i) "Engineer intern" means a person who is a candidate for licensure as a professional engineer and who has been enrolled as an engineer intern.
(j) "Enrollment" means an action by the Department to record those individuals who have met the Department's requirements for an engineer intern.
(k) "License" means an official document issued by the Department to an individual, a corporation, a partnership, a professional service corporation, a limited liability company, or a sole proprietorship, signifying authority to practice.
(l) "Negligence in the practice of professional engineering" means the failure to exercise that degree of reasonable professional skill, judgment and diligence normally rendered by professional engineers in the practice of professional engineering.
(m) "Professional engineer" means a person licensed under the laws of the State of Illinois to practice professional engineering.
(n) "Professional engineering" means the application of science to the design of engineering systems and facilities using the knowledge, skills, ability and professional judgment developed through professional engineering education, training and experience.
(o) "Professional engineering practice" means the consultation on, conception, investigation, evaluation, planning, and design of, and selection of materials to be used in, administration of construction contracts for, or site observation of, an engineering system or facility, where such consultation, conception, investigation, evaluation, planning, design, selection, administration, or observation requires extensive knowledge of engineering laws, formulae, materials, practice, and construction methods. A person shall be construed to practice or offer to practice professional engineering, within the meaning and intent of this Act, who practices, or who, by verbal claim, sign, advertisement, letterhead, card, or any other way, is represented to be a professional engineer, or through the use of the initials "P.E." or the title "engineer" or any of its derivations or some other title implies licensure as a professional engineer, or holds himself out as able to perform any service which is recognized as professional engineering practice.
Examples of the practice of professional engineering include, but need not be limited to, transportation facilities and publicly owned utilities for a region or community, railroads, railways, highways, subways, canals, harbors, river improvements; land development; stormwater detention, retention, and conveyance, excluding structures defined under Section 5 of the Structural Engineering Practice Act of 1989 (225 ILCS 340/5); irrigation works; aircraft and airports; traffic engineering; waterworks, piping systems, sewers, sewage disposal works, storm sewer, sanitary sewer and water system modeling; plants for the generation of power; devices for the utilization of power; boilers; refrigeration plants, air conditioning systems and plants; heating systems and plants; plants for the transmission or distribution of power; electrical plants which produce, transmit, distribute, or utilize electrical energy; works for the extraction of minerals from the earth; plants for the refining, alloying or treating of metals; chemical works and industrial plants involving the use of chemicals and chemical processes; plants for the production, conversion, or utilization of nuclear, chemical, or radiant energy; forensic engineering, geotechnical engineering including, subsurface investigations; soil and rock classification, geology and geohydrology, incidental to the practice of professional engineering; geohydrological investigations, migration pathway analysis (including evaluation of building and site elements), soil and groundwater management zone analysis and design; energy analysis, environmental risk assessments, corrective action plans, design, remediation, protection plans and systems, hazardous waste mitigation and control, and environmental control or remediation systems; recognition, measurement, evaluation and control of environmental systems and emissions; control systems, evaluation and design of engineered barriers, excluding structures defined under Section 5 of the Structural Engineering Practice Act of 1989 (225 ILCS 340/5); modeling of pollutants in water, soil, and air; engineering surveys of sites, facilities, and topography specific to a design project, not including land boundary establishment; automated building management systems; control or remediation systems; computer controlled or integrated systems; automatic fire notification and suppression systems; investigation and assessment of indoor air inhalation exposures and design of abatement and remediation systems; or the provision of professional engineering site observation of the construction of works and engineering systems. In the performance of any of the foregoing functions, a licensee shall adhere to the standards of professional conduct enumerated in 68 Ill. Adm. Code 1380.300. Nothing contained in this Section imposes upon a person licensed under this Act the responsibility for the performance of any of the foregoing functions unless such person specifically contracts to provide it. Nothing in this Section shall preclude an employee from acting under the direct supervision or responsible charge of a licensed professional engineer.
(p) "Project representative" means the professional engineer's representative at the project site who assists in the administration of the construction contract.
(q) "Registered" means the same as "licensed" for purposes of this Act.
(r) "Related science curriculum" means a 4 year program of study, the satisfactory completion of which results in a Bachelor of Science degree, and which contains courses from such areas as life, earth, engineering and computer sciences, including but not limited to, physics and chemistry. In the study of these sciences, the objective is to acquire fundamental knowledge about the nature of its phenomena, including quantitative expression, appropriate to particular fields of engineering.
(s) "Rules" means those rules promulgated pursuant to this Act.
(t) "Seal" means the seal in compliance with Section 14 of this Act.
(t-5) "Secretary" means the Secretary of the Department of Financial and Professional Regulation.
(u) "Site observation" is visitation of the construction site for the purpose of reviewing, as available, the quality and conformance of the work to the technical submissions as they relate to design.
(v) "Support design professional" means a professional engineer practicing in conformance with the Professional Engineering Practice Act of 1989, who provides services to the design professional who has contract responsibility.
(w) "Technical submissions" are the designs, drawings, and specifications which establish the scope and standard of quality for materials, workmanship, equipment, and systems. "Technical submissions" also includes, but are not limited to, studies, analyses, calculations, and other technical reports prepared in the course of the practice of professional engineering or under the direct supervision and responsible charge of a licensed professional engineer.
(Source: P.A. 96-626, eff. 8-24-09.)

(225 ILCS 325/5) (from Ch. 111, par. 5205)
(Section scheduled to be repealed on January 1, 2020)
Sec. 5. Powers and duties of the Department. Subject to the provisions of this Act, the Department shall exercise the following functions, powers and duties:
(a) To pass upon the qualifications and conduct

examinations of applicants for licensure as professional engineers or enrollment as engineer interns and pass upon the qualifications of applicants by endorsement and issue a license or enrollment to those who are found to be fit and qualified.

(b) To prescribe rules for the method, conduct and

grading of the examination of applicants.

(c) To register corporations, partnerships,

professional service corporations, limited liability companies, and sole proprietorships for the practice of professional engineering and issue a certificate of registration to those who qualify.

(d) To conduct investigations and hearings regarding

violations of this Act and take disciplinary or other actions as provided in this Act as a result of the proceedings.

(e) To prescribe rules as to what shall constitute an

engineering or related science curriculum and to determine if a specific engineering curriculum is in compliance with the rules, and to terminate the approval of a specific engineering curriculum for non-compliance with such rules.

(f) To promulgate rules required for the

administration of this Act, including rules of professional conduct.

(g) To maintain membership in the National Council of

Examiners for Engineering and Surveying and participate in activities of the Council by designation of individuals for the various classifications of membership, the appointment of delegates for attendance at zone and national meetings of the Council, and the funding of the delegates for attendance at the meetings of the Council.

(h) To obtain written recommendations from the Board

regarding qualifications of individuals for licensure and enrollment, definitions of curriculum content and approval of engineering curricula, standards of professional conduct and formal disciplinary actions, and the promulgation of the rules affecting these matters.

Prior to issuance of any final decision or order that

deviates from any report or recommendations of the Board relating to the qualification of applicants, discipline of licensees or registrants, or promulgation of rules, the Secretary shall notify the Board in writing with an explanation of any such deviation. The Department may at any time seek the expert advice and knowledge of the Board on any matter relating to the enforcement of this Act.

(i) To post on the Department's website, a newsletter

describing the most recent changes in this Act and the rules adopted under this Act and containing information of any final disciplinary action that has been ordered under this Act since the date of the last newsletter.

(j) To review such applicant qualifications to sit

for the examination or for licensure as the Board designates pursuant to Section 7 of this Act.

(Source: P.A. 96-626, eff. 8-24-09.)

(225 ILCS 325/6) (from Ch. 111, par. 5206)
(Section scheduled to be repealed on January 1, 2020)
Sec. 6. Composition, qualifications and terms of the Board.
(a) The Board shall be appointed by the Secretary and shall consist of 10 members, one of whom shall be a public member and 9 of whom shall be professional engineers licensed under this Act. In addition each member who is a professional engineer shall:
(1) be a citizen of the United States, and
(2) be a resident of this State.
(b) In addition, each member who is a professional engineer shall:
(1) have not less than 12 years of experience in the

practice of professional engineering, and shall hold an active license as a professional engineer in Illinois;

(2) have been in charge of professional engineering

work for at least 5 years. For the purposes of this Section, any period in which a person has been in charge of teaching engineering in an engineering college with the rank of assistant professor or higher shall be considered as time in which such person was in charge of professional engineering work.

The terms for all members shall be for 5 years. On the expiration of the term of any member or in the event of a vacancy, the Secretary shall appoint a member who shall hold office until the expiration of the term for which the member is appointed and until a successor has been appointed and qualified.
No member shall be reappointed to the Board for a term which would cause that individual's lifetime service on the Board to be longer than 15 years.
In implementing the 5 year terms, the Secretary shall vary the terms to enable the Board to have no more than 2 terms expire in any one year.
The public member shall be a voting member and shall not hold a license as an architect, professional engineer, structural engineer, or a land surveyor. The public member shall be an Illinois resident and a citizen of the United States.
In making appointments to the Board, the Secretary shall give due consideration to recommendations by members of the profession and by organizations therein.
The Secretary may remove any member of the Board for misconduct, incompetence, neglect of duty or for reasons prescribed by law for removal of State officials.
The Secretary may remove a member of the Board who does not attend 2 consecutive meetings.
A quorum of the Board shall consist of 6 Board members. A quorum is required for Board decisions.
Each member of the Board may receive compensation as determined by the Secretary and shall be reimbursed for all actual traveling expenses.
Members of the Board shall be immune from suit in any action based upon any disciplinary proceedings or other activities performed in good faith as members of the Board.
Persons holding office as members of the Board immediately prior to the effective date of this Act under the Act repealed herein shall continue as members of the Board until the expiration of the term for which they were appointed and until their successors are appointed and qualified.
(Source: P.A. 96-626, eff. 8-24-09.)

(225 ILCS 325/7) (from Ch. 111, par. 5207)
(Section scheduled to be repealed on January 1, 2020)
Sec. 7. Powers and duties of the Board. Subject to the provisions of this Act, the Board shall exercise the following functions, powers, and duties:
(a) Review applicant qualifications to sit for the

examination or for licensure and shall make recommendations to the Department except for those applicant qualifications that the Board designates as routinely acceptable;

(b) The Board may appoint a subcommittee to serve as

a Complaint Committee to recommend the disposition of case files according to procedures established by rule in 68 Ill. Adm. Code 1380.305, and any changes and amendments thereto;

(c) Conduct hearings regarding disciplinary actions

and submit a written report and recommendations to the Secretary as required by this Act and to provide a Board member at informal conferences;

(d) Make visits to universities or colleges to

evaluate engineering curricula or to otherwise evaluate engineering curricula and submit to the Secretary a written recommendation of acceptability of a curriculum;

(e) Submit a written recommendation to the Secretary

concerning promulgation of rules as required in Section 5 and to recommend to the Secretary any rules or amendments thereto for the administration of this Act;

(f) Hold at least 3 regular meetings each year;
(g) Elect annually a chairperson and a

vice-chairperson who shall be professional engineers; and

(h) Submit written comments to the Secretary within

30 days from notification of any final decision or order from the Secretary that deviates from any report or recommendation of the Board relating to the qualification of applicants, discipline of licensees or registrants, or promulgation of rules.

(Source: P.A. 96-626, eff. 8-24-09.)

(225 ILCS 325/8) (from Ch. 111, par. 5208)
(Section scheduled to be repealed on January 1, 2020)
Sec. 8. Applications for licensure.
(a) Applications for licensure shall (1) be on forms prescribed and furnished by the Department, (2) contain statements made under oath showing the applicant's education and a detailed summary of the applicant's technical work, and (3) contain references as required by the Department.
(b) Applicants shall have obtained the education and experience as required in Section 10 or Section 11 prior to submittal of application for licensure. Allowable experience shall commence at the date of the baccalaureate degree, except:
(1) Credit for one year of experience shall be given

for a graduate of a baccalaureate curriculum providing a cooperative program, which is supervised industrial or field experience of at least one academic year which alternates with periods of full-time academic training, when such program is certified by the university, or

(2) Partial credit may be given for professional

engineering experience as defined by rule for employment prior to receipt of a baccalaureate degree if the employment is full-time while the applicant is a part-time student taking fewer than 12 hours per semester or 8 hours per quarter to earn the degree concurrent with the full-time engineering experience.

(3) If an applicant files an application and

supporting documents containing a material misstatement of information or a misrepresentation for the purpose of obtaining licensure or enrollment or if an applicant performs any fraud or deceit in taking any examination to qualify for licensure or enrollment under this Act, the Department may issue a rule of intent to deny licensure or enrollment and may conduct a hearing in accordance with Sections 26 through 33 and Sections 37 and 38 of this Act.

The Board may conduct oral interviews of any applicant under Sections 10, 11, or 19 to assist in the evaluation of the qualifications of the applicant.
It is the responsibility of the applicant to supplement the application, when requested by the Board, by provision of additional documentation of education, including transcripts, course content and credentials of the engineering college or college granting related science degrees, or of work experience to permit the Board to determine the qualifications of the applicant. The Department may require an applicant, at the applicant's expense, to have an evaluation of the applicant's education in a foreign country by a nationally recognized evaluating service approved by the Department.
An applicant who graduated from an engineering program outside the United States or its territories and whose first language is not English shall submit certification of passage of the Test of English as a Foreign Language (TOEFL) and a test of spoken English as defined by rule. However, any such applicant who subsequently earns an advanced degree from an accredited educational institution in the United States or its territories shall not be subject to this requirement.
(Source: P.A. 98-993, eff. 1-1-15.)

(225 ILCS 325/8.5)
(Section scheduled to be repealed on January 1, 2020)
Sec. 8.5. Social Security Number on license application. In addition to any other information required to be contained in the application, every application for an original license under this Act shall include the applicant's Social Security Number, which shall be retained in the agency's records pertaining to the license. As soon as practical, the Department shall assign a customer's identification number to each applicant for a license.
Every application for a renewal or restored license shall require the applicant's customer identification number.
(Source: P.A. 97-400, eff. 1-1-12.)

(225 ILCS 325/9) (from Ch. 111, par. 5209)
(Section scheduled to be repealed on January 1, 2020)
Sec. 9. Licensure qualifications; Examinations; Failure or refusal to take examinations. Examinations provided for by this Act shall be conducted under rules prescribed by the Department. Examinations shall be held not less frequently than semi-annually, at times and places prescribed by the Department, of which applicants shall be notified by the Department in writing.
Examinations of the applicants who seek to practice professional engineering shall ascertain: (a) if the applicant has an adequate understanding of the basic and engineering sciences, which shall embrace subjects required of candidates for an approved baccalaureate degree in engineering, and (b) if the training and experience of the applicant have provided a background for the application of the basic and engineering sciences to the solution of engineering problems. The Department may by rule prescribe additional subjects for examination. If an applicant neglects, fails to take, or refuses to take the next available examination offered for licensure under this Act within 3 years after filing the application, the fee paid by the applicant shall be forfeited and the application denied. If an applicant fails to pass an examination for licensure under this Act within 3 years after filing the application, the application shall be denied. However, such applicant may thereafter make a new application for examination, accompanied by the required fee.
(Source: P.A. 96-626, eff. 8-24-09.)

(225 ILCS 325/10) (from Ch. 111, par. 5210)
(Section scheduled to be repealed on January 1, 2020)
Sec. 10. Minimum standards for licensure as professional engineer. To qualify for licensure as a professional engineer each applicant shall be:
(a) a graduate of an approved engineering curriculum

of at least 4 years who submits acceptable evidence to the Board of an additional 4 years or more of experience in engineering work of a grade and character which indicate that the individual may be competent to practice professional engineering, and who has passed an examination in the fundamentals of engineering as defined by rule and an examination in the principles and practice of engineering as defined by rule. Upon submitting an application with proof of passing both examinations, the applicant, if otherwise qualified, shall be granted a license to practice professional engineering in this State; or

(b) a graduate of a non-approved engineering

curriculum or a related science curriculum of at least 4 years and which meets the requirements as set forth by rule by submitting an application to the Department for its review and approval, who submits acceptable evidence to the Board of an additional 8 years or more of experience in engineering work of a grade and character which indicate that the individual may be competent to practice professional engineering, and who has passed an examination in the fundamentals of engineering as defined by rule and an examination in the principles and practice of engineering as defined by rule. Upon submitting the application with proof of passing both examinations, the applicant, if otherwise qualified, shall be granted a license to practice professional engineering in this State; or

(c) an Illinois engineer intern, by application and

payment of the required fee, may then take an examination in the principles and practice of engineering as defined by rule. If the applicant passes that examination and submits evidence to the Board that meets the experience qualification of subsection (a) or (b) of this Section, the applicant, if otherwise qualified, shall be granted a license to practice professional engineering in this State.

When considering an applicant's qualifications for licensure under this Act, the Department may take into consideration whether an applicant has engaged in conduct or actions that would constitute a violation of the Standards of Professional Conduct for this Act as provided for by administrative rules.
(Source: P.A. 97-333, eff. 8-12-11; 98-713, eff. 7-16-14.)

(225 ILCS 325/11) (from Ch. 111, par. 5211)
(Section scheduled to be repealed on January 1, 2020)
Sec. 11. Minimum standards for examination for enrollment as engineer intern. Each of the following is considered a minimum standard that an applicant must satisfy to qualify for enrollment as an engineer intern:
(a) A graduate of an approved engineering curriculum

of at least 4 years, who has passed an examination in the fundamentals of engineering as defined by rule, shall be enrolled as an engineer intern, if the applicant is otherwise qualified; or

(b) An applicant in the last year of an approved

engineering curriculum who passes an examination in the fundamentals of engineering as defined by rule and furnishes proof that the applicant graduated within a 12 month period following the examination shall be enrolled as an engineer intern, if the applicant is otherwise qualified; or

(c) A graduate of a non-approved engineering

curriculum or a related science curriculum of at least 4 years and which meets the requirements as set forth by rule by submitting an application to the Department for its review and approval, who submits acceptable evidence to the Board of an additional 4 years or more of progressive experience in engineering work, and who has passed an examination in the fundamentals of engineering as defined by rule shall be enrolled as an engineer intern, if the applicant is otherwise qualified.

(Source: P.A. 98-713, eff. 7-16-14; 99-78, eff. 7-20-15.)

(225 ILCS 325/12) (from Ch. 111, par. 5212)
(Section scheduled to be repealed on January 1, 2020)
Sec. 12. Educational credits or teaching as equivalent of experience.
(a) After earning an acceptable baccalaureate degree as required by subsection (a) or (b) of Section 10 in engineering or related science and upon completion of a Master's degree in engineering, the applicant may receive one year of experience credit. Upon completion of a Ph.D. in engineering, an applicant may receive an additional year experience credit for a maximum of 2 years.
(b) Teaching engineering subjects in an engineering college at a rank of instructor or above is considered experience in engineering.
(c) (Blank).
(Source: P.A. 91-92, eff. 1-1-00; 92-145, eff. 1-1-02.)

(225 ILCS 325/13) (from Ch. 111, par. 5213)
(Section scheduled to be repealed on January 1, 2020)
Sec. 13. After graduation courses. To complete acceptable educational requirements, an applicant may use course work successfully taken after the applicant's non-approved engineering baccalaureate degree or related science baccalaureate degree, as provided in the rules.
(Source: P.A. 89-61, eff. 6-30-95.)

(225 ILCS 325/14) (from Ch. 111, par. 5214)
(Section scheduled to be repealed on January 1, 2020)
Sec. 14. Seal. Every professional engineer shall have a seal or stamp, the print of which shall be reproducible and contain the name of the professional engineer, the professional engineer's license number, and the words "Licensed Professional Engineer of Illinois". Any reproducible stamp heretofore authorized under the laws of this state for use by a professional engineer, including those with the words "Registered Professional Engineer of Illinois", shall serve the same purpose as the seal provided for by this Act. The engineer shall be responsible for his seal and signature as defined by rule. When technical submissions are prepared utilizing a computer or other electronic means, the seal may be generated by the computer. The licensee may provide, at his or her sole discretion, an original signature in the licensee's handwriting, a scanned copy of the technical submission bearing an original signature, or a signature generated by a computer.
The use of a professional engineer's seal on technical submissions constitutes a representation by the professional engineer that the work has been prepared by or under the personal supervision of the professional engineer or developed in conjunction with the use of accepted engineering standards. The use of the seal further represents that the work has been prepared and administered in accordance with the standards of reasonable professional skill and diligence.
It is unlawful to affix one's seal to technical submissions if it masks the true identity of the person who actually exercised direction, control and supervision of the preparation of such work. A professional engineer who seals and signs technical submissions is not responsible for damage caused by subsequent changes to or uses of those technical submissions, where the subsequent changes or uses, including changes or uses made by State or local governmental agencies, are not authorized or approved by the professional engineer who originally sealed and signed the technical submissions.
(Source: P.A. 98-289, eff. 1-1-14.)

(225 ILCS 325/15) (from Ch. 111, par. 5215)
(Section scheduled to be repealed on January 1, 2020)
Sec. 15. Technical submissions. All technical submissions prepared by or under the personal supervision of a professional engineer shall bear that professional engineer's seal, signature, and license expiration date. The licensee's written signature and date of signing, along with the date of license expiration, shall be placed adjacent to the seal. Computer generated signatures are not permitted.
The professional engineer who has contract responsibility shall seal a cover sheet of the technical submissions, and those individual portions of the technical submissions for which the professional engineer is legally and professionally responsible. The professional engineer practicing as the support design professional shall seal those individual portions of technical submissions for which the professional engineer is legally and professionally responsible.
All technical submissions intended for use in construction in the State of Illinois shall be prepared and administered in accordance with standards of reasonable professional skill and diligence. Care shall be taken to reflect the requirements of State statutes and, where applicable, county and municipal ordinances in such documents. In recognition that professional engineers are licensed for the protection of the public health, safety and welfare, documents shall be of such quality and scope, and be so administered as to conform to professional standards.
(Source: P.A. 91-92, eff. 1-1-00; 92-145, eff. 1-1-02.)

(225 ILCS 325/16) (from Ch. 111, par. 5216)
(Section scheduled to be repealed on January 1, 2020)
Sec. 16. Issuance of license. Whenever the provisions of this Act have been complied with the Department may issue a license as a professional engineer and enroll the engineer intern.
Every holder of a license as a professional engineer shall display the license in a conspicuous place in the professional engineer's principal office.
It is the professional engineer's and engineer intern's responsibility to inform the Department of any change of address.
(Source: P.A. 96-626, eff. 8-24-09.)

(225 ILCS 325/17) (from Ch. 111, par. 5217)
(Section scheduled to be repealed on January 1, 2020)
Sec. 17. Licensure; Renewal; Restoration; Person in military service; Retired. The expiration date and renewal period for each professional engineer license issued under this Act shall be set by the Department by rule. The enrollment of an engineer intern shall not expire.
Any person whose license has expired or whose license is on inactive status may have such license restored by making application to the Department and filing proof acceptable to the Department of that person's fitness to have such license restored, which may include sworn evidence certifying to active practice in another jurisdiction satisfactory to the Department and by paying the required restoration fee. If the person has not maintained an active practice in another jurisdiction satisfactory to the Department, the Board shall determine, by an evaluation program established by rule, the person's fitness to resume active status and may require the person to complete a period of evaluated experience and may require successful completion of the principles and practice examination.
However, any person whose license expired while that person was (1) in Federal Service on active duty with the Armed Forces of the United States, or the State Militia called into service or training, or (2) in training or education under the supervision of the United States preliminary to induction into the military service, may have such license renewed or restored without paying any lapsed renewal fees if, within 2 years after honorable termination of such service, training, or education, except under conditions other than honorable, the Department is furnished with satisfactory evidence that the person has been so engaged and has maintained professional competence and that such service, training or education has been so terminated.
Each application for renewal shall contain the original seal and signature of the professional engineer. Applicants for renewal or restoration shall certify that all conditions of their license meet the requirements of the Illinois Professional Engineering Practice Act of 1989.
Any person who has been duly licensed as a professional engineer by the Department and who chooses to deactivate or not renew his or her license may use the title "Professional Engineer, Retired". Those persons using the title "Professional Engineer, Retired" may request restoration to active status under the applicable provisions of Sections 17, 17.5, and 18 of this Act.
The use of the title "Professional Engineer, Retired" shall not constitute representation of current licensure. Any person without an active license shall not be permitted to practice engineering as defined in this Act.
Nothing in this Section shall be construed to require the Department to issue any certificate, credential, or other document indicating that a person has been granted the title, "Professional Engineer, Retired".
(Source: P.A. 96-626, eff. 8-24-09.)

(225 ILCS 325/17.5)
(Section scheduled to be repealed on January 1, 2020)
Sec. 17.5. Continuing education. The Department may promulgate rules of continuing education for persons licensed under this Act. The Department shall consider the recommendations of the Board in establishing the guidelines for the continuing education requirements. The requirements of this Section apply to any person seeking renewal or restoration under Section 17 or 18 of this Act.
(Source: P.A. 91-92, eff. 1-1-00.)

(225 ILCS 325/18) (from Ch. 111, par. 5218)
(Section scheduled to be repealed on January 1, 2020)
Sec. 18. Inactive status. A person who notifies the Department in writing on forms prescribed by the Department may elect to place that person's license on an inactive status and shall, subject to rules, be excused from payment of renewal fees until the Department is notified in writing of that person's desire to resume active status.
Any person requesting restoration from inactive status is required to pay the current renewal fee and is required to seek restoration of license as provided in Section 17 of this Act. Any professional engineer whose license is in an inactive status shall not practice professional engineering in the State of Illinois.
(Source: P.A. 86-667.)

(225 ILCS 325/19) (from Ch. 111, par. 5219)
(Section scheduled to be repealed on January 1, 2020)
Sec. 19. Endorsement. The Department may, upon the recommendation of the Board, license as a professional engineer, on payment of the required fee, an applicant who is a professional engineer registered or licensed under the laws of another state or territory of the United States or the District of Columbia or parties to the North American Free Trade Agreement if the applicant qualifies under Section 8 and Section 10 of this Act, or if the qualifications of the applicant were at the time of registration or licensure in another jurisdiction substantially equal to the requirements in force in this State on that date.
The Department may refuse to endorse the applicants from any state, District of Columbia or territory if the requirements for registration or licensure in such jurisdiction are not substantially equal to the requirements of this Act.
Applicants have 3 years from the date of application to complete the application process. If the process has not been completed during the 3 year time frame, the application shall be denied, the fee forfeited and the applicant must reapply and meet the requirements in effect at the time of reapplication.
(Source: P.A. 96-626, eff. 8-24-09.)

(225 ILCS 325/20) (from Ch. 111, par. 5220)
(Section scheduled to be repealed on January 1, 2020)
Sec. 20. Fees.
(a) The Department shall provide by rule for a schedule of fees to be paid for licenses by all applicants. All fees are not refundable.
(b) The fees for the administration and enforcement of this Act, including but not limited to original licensure, renewal, and restoration, shall be set by rule by the Department.
(c) All the fees and fines collected pursuant to this Section shall be deposited in the Design Professionals Administration and Investigation Fund. Of the moneys deposited into the Design Professionals Administration and Investigation Fund, the Department may use such funds as necessary and available to produce and distribute newsletters to persons licensed under this Act.
(Source: P.A. 91-92, eff. 1-1-00.)

(225 ILCS 325/21) (from Ch. 111, par. 5221)
(Section scheduled to be repealed on January 1, 2020)
Sec. 21. Rosters. The Department shall maintain a roster of the names and addresses of all professional engineers and professional design firms, partnerships, and corporations licensed or registered under this Act. This roster shall be available upon request and payment of the required fee.
(Source: P.A. 96-626, eff. 8-24-09.)

(225 ILCS 325/22) (from Ch. 111, par. 5222)
(Section scheduled to be repealed on January 1, 2020)
Sec. 22. Advertising. Any person licensed under this Act may advertise the availability of professional services in the media or on the premises where such professional services are rendered as permitted by law, if such advertising is truthful and not misleading.
(Source: P.A. 86-667.)

(225 ILCS 325/23) (from Ch. 111, par. 5223)
(Section scheduled to be repealed on January 1, 2020)
Sec. 23. Professional design firm registration.
(a) Nothing in this Act shall prohibit the formation, under the provisions of the Professional Service Corporation Act, as amended, of a corporation to practice professional engineering.
Any business, including a Professional Service Corporation, that includes within its stated purposes or practices, or holds itself out as available to practice, professional engineering shall be registered with the Department pursuant to the provisions set forth in this Section.
Any sole proprietorship not owned and operated by an Illinois licensed design professional licensed under this Act shall be prohibited from offering professional engineering services to the public. Any sole proprietorship owned and operated by a professional engineer with an active license issued under this Act and conducting or transacting such business under an assumed name in accordance with the provisions of the Assumed Business Name Act shall comply with the registration requirements of a professional design firm. Any sole proprietorship owned and operated by a professional engineer with an active license issued under this Act and conducting or transacting such business under the real name of the sole proprietor is exempt from the registration requirements of a professional design firm. "Illinois licensed design professional" means a person who holds an active license as a professional engineer under this Act, as an architect under the Illinois Architecture Practice Act of 1989, or as a structural engineer under the Structural Engineering Practice Act of 1989.
(b) Any professional design firm seeking to be registered pursuant to the provisions of this Section shall not be registered unless one or more managing agents in charge of professional engineering activities in this State are designated by the professional design firm. Each managing agent must at all times maintain a valid, active license to practice professional engineering in Illinois.
No individual whose license to practice professional engineering in this State is currently in a suspended or revoked status shall act as a managing agent for a professional design firm.
(c) Any business seeking to be registered under this Section shall make application on a form provided by the Department and shall provide such information as requested by the Department, which shall include, but not be limited to:
(1) the name and license number of the person

designated as the managing agent in responsible charge of the practice of professional engineering in Illinois. In the case of a corporation, the corporation shall also submit a certified copy of the resolution by the board of directors designating the managing agent. In the case of a limited liability company, the company shall submit a certified copy of either its articles of organization or operating agreement designating the managing agent;

(2) the names and license numbers of the directors,

in the case of a corporation, the members, in the case of a limited liability company, or general partners, in the case of a partnership;

(3) a list of all office locations at which the

professional design firm provides professional engineering services to the public; and

(4) a list of all assumed names of the business.

Nothing in this Section shall be construed to exempt a professional design firm, sole proprietorship, or professional service corporation from compliance with the requirements of the Assumed Business Name Act.

It is the responsibility of the professional design firm to provide the Department notice, in writing, of any changes in the information requested on the application.
(d) The Department shall issue to each business a certificate of registration to practice professional engineering or offer the services of its licensees in this State upon submittal of a proper application for registration and payment of fees. The expiration date and renewal period for each registration and renewal procedures shall be established by rule.
(e) In the event a managing agent is terminated or terminates his or her status as managing agent of the professional design firm, the managing agent and professional design firm shall notify the Department of this fact in writing, by certified mail, within 10 business days of such termination. Thereafter, the professional design firm, if it has so informed the Department, shall have 30 days in which to notify the Department of the name and license number of a newly designated managing agent. If a corporation, the corporation shall also submit a certified copy of a resolution by the board of directors designating the new managing agent. If a limited liability company, the company shall also submit a certified copy of either its articles of organization or operating agreement designating the new managing agent. The Department may, upon good cause shown, extend the original 30 day period.
If the professional design firm has not notified the Department in writing, by certified mail within the specified time, the registration shall be terminated without prior hearing. Notification of termination shall be sent by certified mail to the last known address of the business. If the professional design firm continues to operate and offer professional engineering services after the termination, the Department may seek prosecution under Sections 24, 39, and 40 of this Act for the unlicensed practice of professional engineering.
(f) No professional design firm shall be relieved of responsibility for the conduct or acts of its agent, employees, members, managers, or officers by reason of its compliance with this Section, nor shall any individual practicing professional engineering be relieved of the responsibility for professional services performed by reason of the individual's employment or relationship with a professional design firm registered under this Section.
(g) Disciplinary action against a professional design firm registered under this Section shall be administered in the same manner and on the same grounds as disciplinary action against a licensed professional engineer. All disciplinary action taken or pending against a corporation or partnership before the effective date of this amendatory Act of 1993 shall be continued or remain in effect without the Department filing separate actions.
(Source: P.A. 91-91, eff. 1-1-00; 91-92, eff. 1-1-00; 92-16, eff. 6-28-01.)

(225 ILCS 325/24) (from Ch. 111, par. 5224)
(Section scheduled to be repealed on January 1, 2020)
Sec. 24. Rules of professional conduct; disciplinary or administrative action.
(a) The Department shall adopt rules setting standards of professional conduct and establish appropriate penalties for the breach of such rules.
(a-1) The Department may, singularly or in combination, refuse to issue, renew, or restore a license or may revoke, suspend, place on probation, reprimand, or take other disciplinary or non-disciplinary action with regard to a person licensed under this Act, including but not limited to, the imposition of a fine not to exceed $10,000 per violation upon any person, corporation, partnership, or professional design firm licensed or registered under this Act, for any one or combination of the following causes:
(1) Material misstatement in furnishing information

to the Department.

(2) Violations of this Act or any of its rules.
(3) Conviction of or entry of a plea of guilty or

nolo contendere to any crime that is a felony under the laws of the United States or any state or territory thereof, or that is a misdemeanor, an essential element of which is dishonesty, or any crime that is directly related to the practice of engineering.

(4) Making any misrepresentation for the purpose of

obtaining, renewing, or restoring a license or violating any provision of this Act or the rules promulgated under this Act pertaining to advertising.

(5) Willfully making or signing a false statement,

certificate, or affidavit to induce payment.

(6) Negligence, incompetence or misconduct in the

practice of professional engineering as a licensed professional engineer or in working as an engineer intern.

(7) Aiding or assisting another person in violating

any provision of this Act or its rules.

(8) Failing to provide information in response to a

written request made by the Department within 30 days after receipt of such written request.

(9) Engaging in dishonorable, unethical or

unprofessional conduct of a character likely to deceive, defraud or harm the public.

(10) Inability to practice the profession with

reasonable judgment, skill, or safety as a result of a physical illness, including, but not limited to, deterioration through the aging process or loss of motor skill, or mental illness or disability.

(11) Discipline by the United States Government,

another state, District of Columbia, territory, foreign nation or government agency, if at least one of the grounds for the discipline is the same or substantially equivalent to those set forth in this Act.

(12) Directly or indirectly giving to or receiving

from any person, firm, corporation, partnership or association any fee, commission, rebate or other form of compensation for any professional services not actually or personally rendered.

(13) A finding by the Department that an applicant or

registrant has failed to pay a fine imposed by the Department, a registrant whose license has been placed on probationary status has violated the terms of probation, or a registrant has practiced on an expired, inactive, suspended, or revoked license.

(14) Signing, affixing the professional engineer's

seal or permitting the professional engineer's seal to be affixed to any technical submissions not prepared as required by Section 14 or completely reviewed by the professional engineer or under the professional engineer's direct supervision.

(15) Inability to practice the profession with

reasonable judgment, skill or safety as a result of habitual or excessive use or addiction to alcohol, narcotics, stimulants, or any other chemical agent or drug.

(16) The making of a statement pursuant to the

Environmental Barriers Act that a plan for construction or alteration of a public facility or for construction of a multi-story housing unit is in compliance with the Environmental Barriers Act when such plan is not in compliance.

(17) (Blank).
(a-2) The Department shall deny a license or renewal authorized by this Act to a person who has failed to file a return, to pay the tax, penalty, or interest shown in a filed return, or to pay any final assessment of tax, penalty, or interest as required by any tax Act administered by the Department of Revenue, until such time as the requirements of the tax Act are satisfied in accordance with subsection (g) of Section 2105-15 of the Department of Professional Regulation Law of the Civil Administrative Code of Illinois (20 ILCS 2105/2105-15).
(a-3) The Department shall deny a license or renewal authorized by this Act to a person who has defaulted on an educational loan or scholarship provided or guaranteed by the Illinois Student Assistance Commission or any governmental agency of this State in accordance with subdivision (a)(5) of Section 2105-15 of the Department of Professional Regulation Law of the Civil Administrative Code of Illinois (20 ILCS 2105/2105-15).
(a-4) In cases where the Department of Healthcare and Family Services (formerly the Department of Public Aid) has previously determined that a licensee or a potential licensee is more than 30 days delinquent in the payment of child support and has subsequently certified the delinquency to the Department, the Department shall refuse to issue or renew or shall revoke or suspend that person's license or shall take other disciplinary action against that person based solely upon the certification of delinquency made by the Department of Healthcare and Family Services in accordance with subdivision (a)(5) of Section 2105-15 of the Department of Professional Regulation Law of the Civil Administrative Code of Illinois (20 ILCS 2105/2105-15).
(a-5) In enforcing this Section, the Department or Board, upon a showing of a possible violation, may order a licensee or applicant to submit to a mental or physical examination, or both, at the expense of the Department. The Department or Board may order the examining physician to present testimony concerning his or her examination of the licensee or applicant. No information shall be excluded by reason of any common law or statutory privilege relating to communications between the licensee or applicant and the examining physician. The examining physicians shall be specifically designated by the Board or Department. The licensee or applicant may have, at his or her own expense, another physician of his or her choice present during all aspects of the examination. Failure of a licensee or applicant to submit to any such examination when directed, without reasonable cause as defined by rule, shall be grounds for either the immediate suspension of his or her license or immediate denial of his or her application.
If the Secretary immediately suspends the license of a licensee for his or her failure to submit to a mental or physical examination when directed, a hearing must be convened by the Department within 15 days after the suspension and completed without appreciable delay.
If the Secretary otherwise suspends a license pursuant to the results of the licensee's mental or physical examination, a hearing must be convened by the Department within 15 days after the suspension and completed without appreciable delay. The Department and Board shall have the authority to review the licensee's record of treatment and counseling regarding the relevant impairment or impairments to the extent permitted by applicable federal statutes and regulations safeguarding the confidentiality of medical records.
Any licensee suspended under this subsection (a-5) shall be afforded an opportunity to demonstrate to the Department or Board that he or she can resume practice in compliance with the acceptable and prevailing standards under the provisions of his or her license.
(b) The determination by a circuit court that a registrant is subject to involuntary admission or judicial admission as provided in the Mental Health and Developmental Disabilities Code, as now or hereafter amended, operates as an automatic suspension. Such suspension will end only upon a finding by a court that the patient is no longer subject to involuntary admission or judicial admission, the issuance of an order so finding and discharging the patient, and the recommendation of the Board to the Director that the registrant be allowed to resume practice.
(Source: P.A. 98-756, eff. 7-16-14.)

(225 ILCS 325/25) (from Ch. 111, par. 5225)
(Section scheduled to be repealed on January 1, 2020)
Sec. 25. Violations; Injunction; Cease and desist order.
(a) If any person or other entity violates the provisions of this Act, the Director, in the name of the People of the State of Illinois, through the Attorney General of the State of Illinois or the State's Attorney of the county in which the violation is alleged to have occurred, may petition the circuit court for an order enjoining such violation or for an order enforcing compliance with this Act. Upon the filing of a verified petition, the court may issue a temporary restraining order, without bond, and may preliminarily and permanently enjoin such violation. If it is established that such person or other entity has violated or is violating the injunction, the court may punish the offender for contempt of court. Proceedings under this Section shall be in addition to, and not in lieu of, all other remedies and penalties provided by this Act.
(b) If any person practices as a professional engineer or holds himself out as such, without being licensed under the provisions of this Act, then any professional engineer, or any interested party or any person injured thereby may, in addition to the Director, petition for relief as provided in this Section.
(c) (Blank)
(d) Whenever in the opinion of the Department, any person or other entity violates any provision of this Act, the Department may issue a notice to show cause why an order to cease and desist should not be entered against that person or other entity. The rule shall clearly set forth the grounds relied upon by the Department and shall provide a period of 7 days from the date of the rule to file an answer to the satisfaction of the Department. Failure to answer to the satisfaction of the Department shall cause an order to cease and desist to be issued immediately.
(Source: P.A. 88-428; 88-595, eff. 8-26-94.)

(225 ILCS 325/26) (from Ch. 111, par. 5226)
(Section scheduled to be repealed on January 1, 2020)
Sec. 26. Investigations; notice and hearing. The Department may investigate the actions of any applicant or of any person or entity holding or claiming to hold a license or registration or offering professional engineering services. Before the initiation of an investigation, the matter shall be reviewed by a subcommittee of the Board according to procedure established by rule for the Complaint Committee. The Department shall, before refusing to issue, restore or renew a license or registration or otherwise discipline a licensee or registrant, at least 30 days prior to the date set for the hearing, notify in writing the applicant for, or holder of, a license or registration of the nature of the charges, that a hearing will be held on the date designated, and direct the applicant or entity or licensee or registrant to file a written answer to the Department under oath within 20 days after the service of the notice and inform the applicant or entity or licensee or registrant that failure to file an answer will result in default being taken against the applicant or entity or licensee or registrant and that the license or certificate may be suspended, revoked, placed on probationary status, or other disciplinary action may be taken, including limiting the scope, nature or extent of practice, as the Secretary may deem proper. Written notice may be served by personal delivery or certified or registered mail to the respondent at the address of record. In case the person or entity fails to file an answer after receiving notice as provided in this Section, his or her license or certificate may, in the discretion of the Department, be suspended, revoked, or placed on probationary status, or the Department may take whatever disciplinary action deemed proper, including limiting the scope, nature, or extent of the person's practice or the imposition of a fine, without a hearing, if the act or acts charged constitute sufficient grounds for such action under this Act. At the time and place fixed in the notice, the Board shall proceed to hear the charges and the parties or their counsel shall be accorded ample opportunity to present such statements, testimony, evidence and argument as may be pertinent to the charges or to their defense. The Board may continue the hearing from time to time.
(Source: P.A. 96-626, eff. 8-24-09.)

(225 ILCS 325/27) (from Ch. 111, par. 5227)
(Section scheduled to be repealed on January 1, 2020)
Sec. 27. Stenographer; transcript. The Department, at its expense, shall preserve a record of all proceedings at the formal hearing of any case involving the refusal to issue, restore or renew a license or otherwise discipline a registrant. The notice of hearing, complaint and all other documents in the nature of pleadings and written motions filed in the proceedings, the transcript of testimony, the report of the Board and orders of the Department shall be in the record of the proceeding. The Department shall furnish a transcript of the record to any person interested in the hearing upon payment of the fee required under Section 2105-115 of the Department of Professional Regulation Law (20 ILCS 2105/2105-115).
(Source: P.A. 91-239, eff. 1-1-00.)

(225 ILCS 325/27.5)
(Section scheduled to be repealed on January 1, 2020)
Sec. 27.5. Subpoenas; depositions; oaths. The Department has the power to subpoena documents, books, records, or other materials, to bring before it any person, and to take testimony either orally or by deposition, or take written interrogatories, or any combination thereof, with the same fees and mileage and in the same manner prescribed in civil cases in courts of this State.
The Secretary, the designated hearing officer, and every member of the Board has the power to administer oaths to witnesses at any hearing that the Department is authorized to conduct and any other oaths authorized in any Act administered by the Department.
(Source: P.A. 96-626, eff. 8-24-09.)

(225 ILCS 325/28) (from Ch. 111, par. 5228)
(Section scheduled to be repealed on January 1, 2020)
Sec. 28. Compelling testimony. Any circuit court may, upon application of the Department or its designee or of the applicant or registrant against whom proceedings under Section 26 of this Act are pending, enter an order requiring the attendance of witnesses and their testimony, and the production of documents, papers, files, books and records in connection with any hearing or investigation. The court may compel obedience to its order by proceedings for contempt.
(Source: P.A. 86-667.)

(225 ILCS 325/29) (from Ch. 111, par. 5229)
(Section scheduled to be repealed on January 1, 2020)
Sec. 29. Notice of hearing; Findings and recommendations. At the conclusion of the hearing, the Board shall present to the Secretary a written report of its finding and recommendations. The report shall contain a finding whether or not the accused person violated this Act or its rules or failed to comply with the conditions required in this Act or its rules. The Board shall specify the nature of the violation or failure to comply, and shall make its recommendations to the Secretary. The Board may take into consideration in making its recommendations for discipline all facts and circumstances bearing upon the reasonableness of the conduct of the respondent and the potential for future harm to the public, including but not limited to previous discipline by the Department, intent, degree of harm to the public and likelihood of harm in the future, any restitution made, and whether the incident or incidents complained of appear to be isolated or a pattern of conduct. In making its recommendations for discipline, the Board shall endeavor to ensure that the severity of the discipline recommended bears some reasonable relationship to the severity of the violation. The report of findings of fact, conclusions of law and recommendation of the Board shall be the basis for the Department's order refusing to issue, restore or renew a license, or otherwise discipline a registrant. If the Secretary disagrees in any regard with the report of the Board, the Secretary may issue an order in contravention thereof, following the procedures set forth in Section 7. The Secretary shall provide a written report to the Board on any deviation, and shall specify with particularity the reasons for said action. The finding is not admissible in evidence against the person in a criminal prosecution brought for the violation of this Act, but the hearing and finding are not a bar to a criminal prosecution brought for the violation of this Act.
(Source: P.A. 96-626, eff. 8-24-09.)

(225 ILCS 325/30) (from Ch. 111, par. 5230)
(Section scheduled to be repealed on January 1, 2020)
Sec. 30. Board; Rehearing. In any case involving the refusal to issue, restore or renew a license or the disciplining of a registrant, a copy of the Board's report shall be served upon the respondent by the Department, either personally or as provided in this Act for the service of the notice of hearing. Within 20 days after such service, the respondent may present to the Department a motion in writing for a rehearing, which motion shall specify the particular grounds for rehearing. The Department may respond to the motion for rehearing within 20 days of service on the Department. If no motion for rehearing is filed, then upon the expiration of the time specified for filing such a motion, or if a motion for rehearing is denied, then upon such denial, the Director may enter an order in accordance with recommendations of the Board except as provided in Section 29 of this Act. If the respondent orders from the reporting service and pays for a transcript of the record within the time for filing a motion for rehearing, the 20 day period within which such a motion may be filed shall commence upon the delivery of the transcript to the respondent.
(Source: P.A. 86-667.)

(225 ILCS 325/31) (from Ch. 111, par. 5231)
(Section scheduled to be repealed on January 1, 2020)
Sec. 31. Secretary; Rehearing. Whenever the Secretary is not satisfied that substantial justice has been done in the refusal to issue, restore or renew a license, or otherwise discipline a registrant, the Secretary may order a rehearing by the same or other examiners.
(Source: P.A. 96-626, eff. 8-24-09.)

(225 ILCS 325/32) (from Ch. 111, par. 5232)
(Section scheduled to be repealed on January 1, 2020)
Sec. 32. Appointment of a hearing officer. Notwithstanding the provisions of Section 26, the Secretary has the authority to appoint any attorney duly registered to practice law in the State of Illinois to serve as the hearing officer in any action for refusal to issue, restore or renew a license or to discipline a registrant. The hearing officer has full authority to conduct the hearing. The hearing officer shall report the findings and recommendations to the Board and the Secretary. The Board has 60 days from receipt of the report to review the report of the hearing officer and present its findings of fact, conclusions of law and recommendations to the Secretary. If the Board fails to present its report within the 60 day period, the Secretary shall issue an order based on the report of the hearing officer except as herein noted. However, if the Secretary disagrees in any regard with the report of the Board or hearing officer, the Secretary may issue an order in contravention thereof, following the procedures set forth in Section 7. The Secretary shall provide a written report to the Board on any deviation, and shall specify with particularity the reasons for said action.
(Source: P.A. 96-626, eff. 8-24-09.)

(225 ILCS 325/33) (from Ch. 111, par. 5233)
(Section scheduled to be repealed on January 1, 2020)
Sec. 33. Order or certified copy; Prima facie proof. An order or a certified copy thereof, over the seal of the Department and purporting to be signed by the Secretary, shall be prima facie proof:
(a) That such signature is the genuine signature of the Secretary;
(b) That such Secretary is duly appointed and qualified; and
(c) That the Board and the members thereof are qualified to act.
(Source: P.A. 96-626, eff. 8-24-09.)

(225 ILCS 325/34) (from Ch. 111, par. 5234)
(Section scheduled to be repealed on January 1, 2020)
Sec. 34. Restoration of suspended or revoked license. At any time after the successful completion of a term of suspension, revocation, or probation of any license, the Department may restore it to the accused person, after review and upon the recommendation of the Board, unless after an investigation and a hearing, the Department determines that restoration is not in the public interest.
(Source: P.A. 96-626, eff. 8-24-09.)

(225 ILCS 325/35) (from Ch. 111, par. 5235)
(Section scheduled to be repealed on January 1, 2020)
Sec. 35. Surrender of license. Upon the revocation or suspension of any license, the registrant shall immediately surrender the license or licenses to the Department and, if the registrant fails to do so, the Department has the right to seize the license.
(Source: P.A. 86-667.)

(225 ILCS 325/36) (from Ch. 111, par. 5236)
(Section scheduled to be repealed on January 1, 2020)
Sec. 36. Temporary suspension of a license. The Secretary may temporarily suspend the license of a professional engineer without a hearing, simultaneously with the institution of proceedings for a hearing provided for in Section 26 of this Act, if the Secretary finds that evidence in the Secretary's possession indicates that a professional engineer's continuation in practice would constitute an imminent danger to the public. In the event that the Secretary temporarily suspends the license of a professional engineer without a hearing, a hearing by the Board must be held within 30 days after such suspension has occurred.
(Source: P.A. 96-626, eff. 8-24-09.)

(225 ILCS 325/37) (from Ch. 111, par. 5237)
(Section scheduled to be repealed on January 1, 2020)
Sec. 37. Administrative review; Venue. All final administrative decisions of the Department are subject to judicial review pursuant to the provisions of the Administrative Review Law and all rules adopted pursuant thereto. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
Proceedings for judicial review shall be commenced in the circuit court of the county in which the party applying for review resides, but if the party is not a resident of this State, the venue shall be in Sangamon County.
(Source: P.A. 86-667.)

(225 ILCS 325/38) (from Ch. 111, par. 5238)
(Section scheduled to be repealed on January 1, 2020)
Sec. 38. Certifications of record; Costs. The Department shall not be required to certify any record to the Court or file any answer in court or otherwise appear in any court in a judicial review proceeding, unless there is filed in the court, with the complaint, a receipt from the Department acknowledging payment of the costs of furnishing and certifying the record, which costs shall be determined by the Department. Failure on the part of the plaintiff to file such receipt in Court shall be grounds for dismissal of the action.
(Source: P.A. 86-667.)

(225 ILCS 325/39) (from Ch. 111, par. 5239)
(Section scheduled to be repealed on January 1, 2020)
Sec. 39. Violations.
(a) Using or attempting to use an expired license or registration is a Class A misdemeanor.
(b) Each of the following acts is a Class A misdemeanor for the first offense and a Class 4 felony for a second or subsequent offense:
(1) A violation of any provision of this Act or its

rules, except as noted in subsection (a) or (c) of this Section;

(2) The making of any wilfully false oath or

affirmation in any matter or proceeding where an oath or affirmation is required by this Act;

(3) Using or attempting to use an inactive,

suspended, or revoked license or the license or seal of another, or impersonating another licensee, or practicing professional engineering while one's license is inactive, suspended, or revoked;

(4) The practice, attempt to practice, or offer to

practice professional engineering without a license as a licensed professional engineer, with each day of practicing professional engineering, or attempting to practice professional engineering, and each instance of offering to practice professional engineering without a license as a licensed professional engineer constituting a separate offense;

(5) Advertising or displaying any sign or card or

other device which might indicate to the public that the person or entity is entitled to practice as a professional engineer, or using the initials "P.E.", or using the title "engineer" or any of its derivations, unless such person holds an active license as a professional engineer in the State of Illinois, or such professional service corporation, corporation, partnership, sole proprietorship, professional design firm, limited liability company, or other entity is in compliance with Section 23 of this Act; or

(6) Obtaining or attempting to obtain a license by

fraud.

(c) A violation of paragraphs (3), (6), (10), (11), (15), or (17) of subsection (a-1) of Section 24 is not subject to the penalty provisions of this Section.
(Source: P.A. 92-145, eff. 1-1-02)

(225 ILCS 325/40) (from Ch. 111, par. 5240)
(Section scheduled to be repealed on January 1, 2020)
Sec. 40. Unlawful practice. It is unlawful for any person, sole proprietorship, professional service corporation, corporation, limited liability company, or partnership, or other entity to practice professional engineering, advertise or display any sign or card or other device which might indicate to the public that the person or entity is entitled to practice as a professional engineer, or use the initials "P.E.," or use the title "engineer" or any of its derivations, unless such person holds an active license as a professional engineer in the State of Illinois, or such professional service corporation, corporation, limited liability company, partnership, sole proprietorship, or other entity is in compliance with Section 23 of this Act.
(Source: P.A. 88-595, eff. 8-26-94; 89-61, eff. 6-30-95.)

(225 ILCS 325/41) (from Ch. 111, par. 5241)
(Section scheduled to be repealed on January 1, 2020)
Sec. 41. Violation; Political subdivisions, County, City or Town; Construction without professional engineer. It is unlawful for the State or any of its political subdivisions, or any county, city or town to engage in the construction of any public work involving professional engineering, unless the engineering plan, specifications and estimates have been prepared by, and the construction is executed under, the guidance of a professional engineer licensed under this Act.
(Source: P.A. 86-667.)

(225 ILCS 325/42) (from Ch. 111, par. 5242)
(Section scheduled to be repealed on January 1, 2020)
Sec. 42. Civil penalties.
(1) In addition to any other penalty provided by law, any person, sole proprietorship, professional service corporation, limited liability company, partnership, or other entity who violates Section 40 of this Act shall forfeit and pay to the Design Professionals Administration and Investigation Fund a civil penalty in an amount determined by the Department of not more than $10,000 for each offense. The penalty shall be assessed in proceedings as provided in Sections 26 through 33 and Section 37 of this Act.
(2) Unless the amount of the penalty is paid within 60 days after the order becomes final, the order shall constitute a judgment and shall be filed and execution issued thereon in the same manner as the judgment of a court of record.
(Source: P.A. 96-626, eff. 8-24-09.)

(225 ILCS 325/43) (from Ch. 111, par. 5243)
(Section scheduled to be repealed on January 1, 2020)
Sec. 43. Consent order. At any point in the proceedings as provided in Sections 25 through 33 and Section 37, both parties may agree to a negotiated consent order. The consent order shall be final upon signature of the Secretary.
(Source: P.A. 96-626, eff. 8-24-09.)

(225 ILCS 325/44) (from Ch. 111, par. 5244)
(Section scheduled to be repealed on January 1, 2020)
Sec. 44. Fund; appropriations; investments; audits. Moneys deposited in the Design Professionals Administration and Investigation Fund shall be appropriated to the Department exclusively for expenses of the Department and the Board in the administration of this Act, the Illinois Professional Land Surveyor Act of 1989, the Illinois Architecture Practice Act, and the Structural Engineering Practice Act of 1989. The expenses of the Department under this Act shall be limited to the ordinary and contingent expenses of the Design Professionals Dedicated Employees within the Department as established under Section 2105-75 of the Department of Professional Regulation Law (20 ILCS 2105/2105-75) and other expenses related to the administration and enforcement of this Act.
Moneys from the Fund may also be used for direct and allocable indirect costs related to the public purposes of the Department of Professional Regulation. Moneys in the Fund may be transferred to the Professions Indirect Cost Fund as authorized by Section 2105-300 of the Department of Professional Regulation Law (20 ILCS 2105/2105-300).
Moneys in the Design Professionals Administration and Investigation Fund may be invested and reinvested with all earnings received from the investments to be deposited in the Design Professionals Administration and Investigation Fund and used for the same purposes as fees deposited in the Fund.
All fines and penalties under Section 24, Section 39, Section 42, and Section 43 shall be deposited in the Design Professionals Administration and Investigation Fund.
Upon the completion of any audit of the Department as prescribed by the Illinois State Auditing Act that audit includes an audit of the Design Professionals Administration and Investigation Fund, the Department shall make the audit report open to inspection by any interested person. The copy of the audit report required to be submitted to the Department by this Section is in addition to copies of audit reports required to be submitted to other State officers and agencies by Section 3-14 of the Illinois State Auditing Act.
(Source: P.A. 91-91, eff. 1-1-00; 91-92, eff. 1-1-00; 91-239, eff. 1-1-00; 92-16, eff. 6-28-01.)

(225 ILCS 325/45) (from Ch. 111, par. 5245)
(Section scheduled to be repealed on January 1, 2020)
Sec. 45. Administrative Procedure Act; application. The Illinois Administrative Procedure Act is hereby expressly adopted and incorporated herein as if all of the provisions of Act were included in this Act, except that the provision of subsection (d) of Section 10-65 of the Illinois Administrative Procedure Act that provides that at hearings the registrant has the right to show compliance with all lawful requirements for retention, continuation or renewal of the license is specifically excluded. For the purpose of this Act the notice required under Section 10-25 of the Administrative Procedure Act is deemed sufficient when mailed to the last known address of a party.
(Source: P.A. 88-45.)

(225 ILCS 325/46) (from Ch. 111, par. 5246)
(Section scheduled to be repealed on January 1, 2020)
Sec. 46. Home rule. The regulation and licensing of professional engineers is an exclusive power and function of the State. Pursuant to subsection (h) of Section 6 of Article VII of the Illinois Constitution, a home rule unit may not regulate or license the occupation of professional engineer. This section is a denial and limitation of home rule powers and functions.
(Source: P.A. 98-756, eff. 7-16-14.)

(225 ILCS 325/47) (from Ch. 111, par. 5247)
(Section scheduled to be repealed on January 1, 2020)
Sec. 47. Practice of structural engineering or architecture.
(a) No professional engineer may practice structural engineering as defined in the Structural Engineering Practice Act of 1989 unless he or she is licensed under the provisions of that Act.
(b) No professional engineer may practice architecture as defined in the Illinois Architecture Practice Act of 1989 unless he or she is licensed under the provisions of that Act.
(Source: P.A. 91-91, eff. 1-1-00; 92-16, eff. 6-28-01.)

(225 ILCS 325/48) (from Ch. 111, par. 5248)
(Section scheduled to be repealed on January 1, 2020)
Sec. 48. Construction of Act; Existing injunctions. The provisions of this Act, insofar as they are the same or substantially the same as those of any prior law, shall be construed as a continuation of such prior law and not as a new enactment.
Any existing injunction or temporary restraining order validly obtained under The Illinois Professional Engineering Act, approved July 20, 1945, as amended, which prohibits unlicensed practice of professional engineering or prohibits or requires any other conduct in connection with the practice of professional engineering shall not be invalidated by the enactment of this Act and shall continue to have full force and effect on and after the effective date of this Act.
(Source: P.A. 86-667.)

(225 ILCS 325/49) (from Ch. 111, par. 5249)
(Section scheduled to be repealed on January 1, 2020)
Sec. 49. All licenses and enrollments in effect on December 31, 1989 and issued pursuant to the Illinois Professional Engineering Act, approved July 20, 1945, as amended, are reinstated for the balance of the term for which last issued. All rules and regulations in effect on December 31, 1989 and promulgated pursuant to the Illinois Professional Engineering Act, approved July 20, 1945, as amended, shall remain in full force and effect on the effective date of this Act without being promulgated again by the Department, except to the extent any such rule or regulation is inconsistent with any provision of this Act.
(Source: P.A. 86-667.)



225 ILCS 330/ - Illinois Professional Land Surveyor Act of 1989.

(225 ILCS 330/1) (from Ch. 111, par. 3251)
(Section scheduled to be repealed on January 1, 2020)
Sec. 1. Declaration of public policy. The practice of land surveying in the State of Illinois is hereby declared to affect the public health, safety, and welfare and to be subject to regulation and control in the public interest. It is further declared that the determination and physical protraction of land boundaries using the appropriate application of boundary law principles, together with the attendant preparation of legal descriptions and plats, which bear witness for posterity to chronicle the acts and wishes of landowners throughout this State is a matter of public interest and concern. Therefore, it is in the public interest that the practice of land surveying, as defined in this Act, merit and receive the confidence of the public, and that only qualified persons be authorized to practice land surveying in the State of Illinois. This Act shall be liberally construed to best carry out this purpose.
(Source: P.A. 100-171, eff. 1-1-18.)

(225 ILCS 330/2) (from Ch. 111, par. 3252)
(Section scheduled to be repealed on January 1, 2020)
Sec. 2. Short title. This Act shall be known and may be cited as the Illinois Professional Land Surveyor Act of 1989.
(Source: P.A. 86-987.)

(225 ILCS 330/3) (from Ch. 111, par. 3253)
(Section scheduled to be repealed on January 1, 2020)
Sec. 3. Exceptions. This Act does not prohibit any person licensed in this State under any other Act from engaging in the practice for which that person is licensed.
(Source: P.A. 93-467, eff. 1-1-04.)

(225 ILCS 330/4) (from Ch. 111, par. 3254)
(Section scheduled to be repealed on January 1, 2020)
Sec. 4. Definitions. As used in this Act:
(a) "Department" means the Department of Financial and Professional Regulation.
(b) "Secretary" means the Secretary of the Department of Financial and Professional Regulation.
(c) "Board" means the Land Surveyors Licensing Board.
(d) "Direct supervision and control" means the personal review by a Licensed Professional Land Surveyor of each survey, including, but not limited to, procurement, research, field work, calculations, preparation of legal descriptions and plats. The personal review shall be of such a nature as to assure the client that the Professional Land Surveyor or the firm for which the Professional Land Surveyor is employed is the provider of the surveying services.
(e) "Responsible charge" means an individual responsible for the various components of the land survey operations subject to the overall supervision and control of the Professional Land Surveyor.
(f) "Design professional" means a land surveyor, architect, structural engineer, or professional engineer licensed in conformance with this Act, the Illinois Architecture Practice Act of 1989, the Structural Engineering Practice Act of 1989, or the Professional Engineering Practice Act of 1989.
(g) "Professional Land Surveyor" means any person licensed under the laws of the State of Illinois to practice land surveying, as defined by this Act or its rules.
(h) "Surveyor Intern" means any person licensed under the laws of the State of Illinois who has qualified for, taken, and passed an examination in the fundamental land surveying subjects as provided by this Act or its rules.
(i) "Land surveying experience" means those activities enumerated in Section 5 of this Act, which, when exercised in combination, to the satisfaction of the Board, is proof of an applicant's broad range of training in and exposure to the prevailing practice of land surveying.
(j) "Address of record" means the designated address recorded by the Department in the applicant's or licensee's application file or license file maintained by the Department's licensure maintenance unit. It is the duty of the applicant or licensee to inform the Department of any change of address, and such changes must be made either through the Department's website or by contacting the Department's licensure maintenance unit.
(k) "Standard of care" means the use of the same degree of knowledge, skill, and ability as an ordinarily careful and reasonable professional land surveyor would exercise under similar circumstances.
(l) "Establishing" means performing an original survey. An original survey establishes boundary lines within an original division of a tract of land which has theretofore existed as one unit or parcel and describing and monumenting a line or lines of a parcel or tract of land on the ground for the first time. An original surveyor is the creator of one or more new boundary lines.
(m) "Reestablishing" or "locating" means performing a retracement survey. A retracement survey tracks the footsteps of the original surveyor, locating boundary lines and corners which have been established by the original survey. A retracement survey cannot establish new corners or lines or correct errors of the original survey.
(n) "Boundary law principles" means applying the decisions, results, and findings of land boundary cases that concern the establishment of boundary lines and corners.
(Source: P.A. 100-171, eff. 1-1-18.)

(225 ILCS 330/5) (from Ch. 111, par. 3255)
(Section scheduled to be repealed on January 1, 2020)
Sec. 5. Practice of land surveying defined. Any person who practices in Illinois as a professional land surveyor who renders, offers to render, or holds himself or herself out as able to render, or perform any service, the adequate performance of which involves the special knowledge of the art and application of the principles of the accurate and precise measurement of length, angle, elevation or volume, mathematics, the related physical and applied sciences, and the relevant requirements of applicable boundary law principles and performed with the appropriate standard of care, all of which are acquired by education, training, experience, and examination. Any one or combination of the following practices constitutes the practice of land surveying:
(a) Establishing or reestablishing, locating,

defining, and making or monumenting land boundaries or title or real property lines and the platting of lands and subdivisions;

(b) Determining the area or volume of any portion of

the earth's surface, subsurface, or airspace with respect to boundary lines, determining the configuration or contours of any portion of the earth's surface, subsurface, or airspace or the location of fixed objects thereon, except as performed by photogrammetric methods by persons holding certification from the American Society of Photogrammetry and Remote Sensing or substantially similar certification as approved by the Department, or except when the level of accuracy required is less than the level of accuracy required by the National Society of Professional Surveyors Model Standards and Practice;

(c) Preparing descriptions for the determination of

title or real property rights to any portion or volume of the earth's surface, subsurface, or airspace involving the lengths and direction of boundary lines, areas, parts of platted parcels or the contours of the earth's surface, subsurface, or airspace;

(d) Labeling, designating, naming, preparing, or

otherwise identifying legal lines or land title lines of the United States Rectangular System or any subdivision thereof on any plat, map, exhibit, photograph, photographic composite, or mosaic or photogrammetric map of any portion of the earth's surface for the purpose of recording and amending the same by the issuance of a certificate of correction in the Office of Recorder in any county;

(e) Any act or combination of acts that would be

viewed as offering professional land surveying services including:

(1) setting monuments which have the appearance

of or for the express purpose of marking land boundaries, either directly or as an accessory;

(2) providing any sketch, map, plat, report,

monument record, or other document which indicates land boundaries and monuments, or accessory monuments thereto, except that if the sketch, map, plat, report, monument record, or other document is a copy of an original prepared by a Professional Land Surveyor, and if proper reference to that fact be made on that document;

(3) performing topographic surveys, with the

exception of a licensed professional engineer knowledgeable in topographical surveys that performs a topographical survey specific to his or her design project. A licensed professional engineer may not, however, offer topographic surveying services that are independent of his or her specific design project; or

(4) locating, relocating, establishing,

reestablishing, retracing, laying out, or staking of the location, alignment, or elevation of any existing or proposed improvements whose location is dependent upon property, easement, and right-of-way boundaries;

(5) providing consultation, investigation,

planning, mapping, assembling, and authoritative interpretation of gathered measurements, documents, and evidence in relation to the location of property, easement, and right-of-way boundaries; or

(6) measuring, evaluating, mapping, or

reporting the location of existing or proposed buildings, structures, or other improvements or their surrounding topography with respect to current flood insurance rate mapping or federal emergency management agency mapping along with locating of inland wetland boundaries delineated by a qualified specialist in relation to the location of property, easement, and right-of-way boundaries.

(f) Determining the horizontal or vertical position

or state plane coordinates for any monument or reference point that marks a title or real property line, boundary, or corner, or to set, reset, or replace any monument or reference point on any title or real property;

(g) Creating, preparing, or modifying electronic or

computerized data or maps, including land information systems and geographic information systems, relative to the performance of activities in items (a), (b), (d), (e), (f), and (h) of this Section, except where electronic means or computerized data is otherwise utilized to integrate, display, represent, or assess the created, prepared, or modified data;

(h) Determining or adjusting any control network or

any geodetic control network or cadastral data as it pertains to items (a) through (g) of this Section together with the assignment of measured values to any United States Rectangular System corners, title or real property corner monuments or geodetic monuments;

(i) Preparing and attesting to the accuracy of a map

or plat showing the land boundaries or lines and marks and monuments of the boundaries or of a map or plat showing the boundaries of surface, subsurface, or air rights;

(j) Executing and issuing certificates, endorsements,

reports, or plats that portray the horizontal or vertical relationship between existing physical objects or structures and one or more corners, datums, or boundaries of any portion of the earth's surface, subsurface, or airspace;

(k) Acting in direct supervision and control of land

surveying activities or acting as a manager in any place of business that solicits, performs, or practices land surveying;

(l) Boundary analysis and determination of

property, easement, or right-of-way lines on any plat submitted for regulatory review by governmental or municipal agencies;

(m) Offering or soliciting to perform any of the

services set forth in this Section.

In the performance of any of the foregoing functions, a licensee shall adhere to the standards of professional conduct enumerated in 68 Ill. Adm. Code 1270.57. Nothing contained in this Section imposes upon a person licensed under this Act the responsibility for the performance of any of the foregoing functions unless such person specifically contracts to perform such functions.
(Source: P.A. 100-171, eff. 1-1-18.)

(225 ILCS 330/6) (from Ch. 111, par. 3256)
(Section scheduled to be repealed on January 1, 2020)
Sec. 6. Powers and duties of the Department.
(a) The Department shall exercise the powers and duties prescribed by The Illinois Administrative Procedure Act for the administration of licensing Acts. The Department shall also exercise, subject to the provisions of this Act, the following powers and duties:
(1) Conduct or authorize examinations to ascertain

the fitness and qualifications of applicants for licensure and issue licenses to those who are found to be fit and qualified.

(2) Prescribe rules for a method of examination.
(3) Conduct hearings on proceedings to revoke,

suspend, or refuse to issue, renew, or restore a license, or other disciplinary actions.

(4) Promulgate rules and regulations required for the

administration of this Act.

(5) License corporations, partnerships, and all other

business entities for the practice of professional surveying and issue a license to those who qualify.

(6) Prescribe, adopt, and amend rules as to what

shall constitute a surveying or related science curriculum, determine if a specific surveying curriculum is in compliance with the rules, and terminate the approval of a specific surveying curriculum for non-compliance with such rules.

(7) Maintain membership in the National Council of

Engineering Examiners or a similar organization and participate in activities of the Council or organization by designating individuals for the various classifications of membership and appoint delegates for attendance at zone and national meetings of the Council or organization.

(8) Obtain written recommendations from the Board

regarding qualification of individuals for licensing, definition of curriculum content and approval of surveying curriculums, standards of professional conduct and disciplinary actions, promulgate and amend the rules affecting these matters, and consult with the Board on other matters affecting administration of the Act.

(a-5) The Department may promulgate rules for a Code of Ethics and Standards of Practice to be followed by persons licensed under this Act. The Department shall consider the recommendations of the Board in establishing the Code of Ethics and Standards of Practice.
(b) The Department shall consult with the Board in promulgating rules. Notice of proposed rulemaking shall be transmitted to the Board and the Department shall review the Board's response and recommendations.
(c) The Department shall review the Board's recommendation of the applicants' qualifications. The Secretary shall notify the Board in writing with an explanation of any deviation from the Board's recommendation. After review of the Secretary's explanation of his or her reasons for deviation, the Board shall have the opportunity to comment upon the Secretary's decision.
Whenever the Secretary is not satisfied that substantial justice has been done in the revocation or suspension of a license or other disciplinary action, the Secretary may order re-hearing by the same or other boards.
(Source: P.A. 96-626, eff. 8-24-09.)

(225 ILCS 330/7) (from Ch. 111, par. 3257)
(Section scheduled to be repealed on January 1, 2020)
Sec. 7. Creation of the Board; Composition and qualifications and terms of the Board. The Board shall be appointed by the Secretary and shall consist of 7 members, one of whom shall be a public member and 6 of whom shall be Professional Land Surveyors. The members shall be residents of Illinois. Each Professional Land Surveyor member shall (a) currently hold a valid Professional Land Surveyor license in Illinois and shall have held the license under this Act or its predecessor for the previous 10 year period, and (b) have not been disciplined within the last 10 year period under this Act or its predecessor. The public member shall not be licensed under this Act or any other design profession licensing Act that the Department administers.
Members shall be appointed who reasonably represent the different geographic areas of Illinois and shall serve for 5 year terms, and until their successors are qualified and appointed. A member shall not be eligible for appointment to more than 10 years in a lifetime. Appointments to fill vacancies shall be made for the unexpired portion of the term. Board members currently appointed under this Act and in office on the effective date of this Act shall continue to hold office until their terms expire and they are replaced. All appointments shall be made on the basis of individual professional qualifications with the exception of the public member and shall not be based upon race, sex, or religious or political affiliations.
Each member of the Board may receive compensation when attending to the work of the Board or any of its committees and for time spent in necessary travel. In addition, members shall be reimbursed for actual traveling, incidentals, and expenses necessarily incurred in carrying out their duties as members of the Board.
The Secretary may consider the advice and recommendations of the Board on issues involving standards of professional conduct, discipline, and qualifications of the candidates and licensees under this Act.
The Secretary shall give due consideration to a current list of candidates, as submitted by members of the land surveying profession and by affiliated organizations.
Members of the Board shall be immune from suit in any action based upon any disciplinary proceedings or other activities performed in good faith as members of the Board.
The Secretary may remove any member of the Board for misconduct, incompetence, neglect of duty, or for any reason prescribed by law for removal of State Officials or for not attending 2 consecutive Board meetings.
(Source: P.A. 96-626, eff. 8-24-09.)

(225 ILCS 330/8) (from Ch. 111, par. 3258)
(Section scheduled to be repealed on January 1, 2020)
Sec. 8. Powers and duties of the Board; quorum. Subject to the provisions of this Act, the Board shall exercise the following functions, powers, and duties:
(a) Review applicant qualifications to sit for the

examination or for licensure and shall make recommendations to the Department except for those applicant qualifications that the Board designates as routinely acceptable;

(b) Conduct hearings regarding disciplinary actions

and submit a written report to the Secretary as required by this Act and provide a Board member at informal conferences;

(c) Visit universities or colleges to evaluate

surveying curricula and submit to the Secretary a written recommendation of acceptability of the curriculum;

(d) Submit a written recommendation to the Secretary

concerning promulgation or amendment of rules for the administration of this Act;

(e) The Department may at any time seek the expert

advice and knowledge of the Board on any matter relating to the enforcement of this Act;

(f) The Board may appoint a subcommittee to serve as

a Complaint Committee to recommend the disposition of case files according to procedures established by rule;

(g) Hold at least 3 regular meetings each year; and
(h) The Board shall annually elect a Chairperson and

a Vice Chairperson who shall be licensed Illinois Professional Land Surveyors.

A quorum of the Board shall consist of 4 members. A quorum is required for all Board decisions.
Subject to the provisions of this Act, the Board may exercise the following duties as deemed necessary by the Department: (i) review education and experience qualifications of applicants, including conducting oral interviews; (ii) determine eligibility as a Professional Land Surveyor or Surveyor Intern; and (iii) submit to the Secretary recommendations on applicant qualifications for enrollment and licensure.
(Source: P.A. 100-171, eff. 1-1-18.)

(225 ILCS 330/9) (from Ch. 111, par. 3259)
(Section scheduled to be repealed on January 1, 2020)
Sec. 9. Deviation from Board recommendations. On matters concerning qualification of individuals for licensing, definition of curriculum content and approval of surveying curriculums, standards of professional conduct and disciplinary actions, and the promulgation and amendment of the rules affecting these matters, the Secretary shall notify the Board with an explanation of any deviation from the Board's written recommendation or response. The Board shall have the opportunity to comment upon the Secretary's decision after review of the Secretary's explanation of his reasons for deviation.
(Source: P.A. 96-626, eff. 8-24-09.)

(225 ILCS 330/10) (from Ch. 111, par. 3260)
(Section scheduled to be repealed on January 1, 2020)
Sec. 10. Application for original license. Every person who desires to obtain a license shall apply to the Department in writing, upon forms prepared and furnished by the Department. Each application shall contain statements made under oath, showing the applicant's education, a detailed summary of his or her land surveying experience, and verification of the applicant's land surveying experience by the applicant's supervisor who shall be a land surveyor licensed in this State or any other state or territory of the U.S. where experience is similar and who shall certify the applicant's experience, and the application shall be accompanied with the required fee. The Department may require an applicant, at the applicant's expense, to have an evaluation of the applicant's education in a foreign country by an evaluating service approved by the Department in accordance with rules prescribed by the Department.
An applicant who graduated from a land surveying program outside the United States or its territories and whose first language is not English shall submit certification of passage of the Test of English as a Foreign Language (TOEFL) and a test of spoken English as defined by rule.
(Source: P.A. 96-626, eff. 8-24-09.)

(225 ILCS 330/10.5)
(Section scheduled to be repealed on January 1, 2020)
Sec. 10.5. Social Security Number on license application. In addition to any other information required to be contained in the application, every application for an original license under this Act shall include the applicant's Social Security Number, which shall be retained in the agency's records pertaining to the license. As soon as practical, the Department shall assign a customer's identification number to each applicant for a license.
Every application for a renewal or restored license shall require the applicant's customer identification number.
(Source: P.A. 97-400, eff. 1-1-12.)

(225 ILCS 330/11) (from Ch. 111, par. 3261)
(Section scheduled to be repealed on January 1, 2020)
Sec. 11. Examination; failure or refusal to take. The Department shall authorize examinations, as recommended and approved by the Board, for licensure as Surveyor Interns and Professional Land Surveyors at such times and places as it may determine.
The examination of an applicant for licensure as a Surveyor Intern or a Professional Land Surveyor may include examinations as defined by rule. The substance and form of the examination shall be as recommended and approved by the Board. Each applicant shall be examined as to his knowledge of the statutes of the United States of America and the State of Illinois relating to the practice of land surveying and mathematics as applied to land surveying.
All applicants for licensing as a Professional Land Surveyor shall be required to pass, as a portion of the examination, a jurisdictional examination to determine the applicant's knowledge of the surveying tasks unique to the State of Illinois, and the laws relating thereto.
Applicants for any examination shall be required to pay, either to the Department or the designated testing service, a fee covering the cost of providing the examination. Failure to appear for the examination on the scheduled date, at the time and place specified, after the applicant's application for examination has been received and acknowledged by the Department or the designated testing service, shall result in the forfeiture of the examination fee. If an applicant neglects, fails, or refuses to take an examination for registration under this Act within 3 years after filing his application, the application fee shall be forfeited to the Department and the application denied. However, the applicant may thereafter make a new application for examination, accompanied by the required fee.
(Source: P.A. 100-171, eff. 1-1-18.)

(225 ILCS 330/12) (from Ch. 111, par. 3262)
(Section scheduled to be repealed on January 1, 2020)
Sec. 12. Qualifications for licensing.
(a) A person is qualified to receive a license as a Professional Land Surveyor and the Department shall issue a license to a person:
(1) who has applied in writing in the required form

to the Department;

(2) (blank);
(2.5) who has not violated any provision of this Act

or its rules;

(3) who is of good ethical character, including

compliance with the Code of Ethics and Standards of Practice promulgated by rule pursuant to this Act, and has not committed an act or offense in any jurisdiction that would constitute grounds for discipline of a land surveyor licensed under this Act;

(4) who has been issued a license as a Surveyor

Intern;

(5) who, subsequent to passing the examination

authorized by the Department for licensure as a Surveyor Intern, has at least 4 years of responsible charge experience verified by a professional land surveyor in direct supervision and control of his or her activities;

(6) who has passed an examination authorized by the

Department to determine his or her fitness to receive a license as a Professional Land Surveyor; and

(7) who satisfies one of the following educational

requirements:

(A) is a graduate of an approved land surveying

curriculum of at least 4 years who has passed an examination in the fundamentals of surveying, as defined by rule; or

(B) is a graduate of a baccalaureate curriculum

of at least 4 years, including at least 24 semester hours of land surveying courses from an approved land surveying curriculum and the related science courses, who has passed an examination in the fundamentals of surveying, as defined by rule.

(b) A person is qualified to receive a license as a Surveyor Intern and the Department shall issue a license to a person:
(1) who has applied in writing in the required form

provided by the Department;

(2) (blank);
(3) who is of good moral character;
(4) who has the required education as set forth in

this Act; and

(5) who has passed an examination authorized by the

Department to determine his or her fitness to receive a license as a Surveyor Intern in accordance with this Act.

In determining moral character under this Section, the Department may take into consideration whether the applicant has engaged in conduct or actions that would constitute grounds for discipline under this Act.
(Source: P.A. 100-171, eff. 1-1-18.)

(225 ILCS 330/13) (from Ch. 111, par. 3263)
(Section scheduled to be repealed on January 1, 2020)
Sec. 13. Minimum standards for enrollment as a Surveyor Intern.. To enroll as a Surveyor Intern, an applicant must be:
(1) a graduate of an approved land surveying

curriculum of at least 4 years who has passed an examination in the fundamentals of surveying, as defined by rule;

(2) an applicant in the last year of an approved

land surveying or related science curriculum who passes an examination in the fundamentals of surveying, as defined by rule, and furnishes proof that the applicant graduated within a 12-month period following the examination; or

(3) a graduate of a baccalaureate curriculum of at

least 4 years, including at least 24 semester hours of land surveying courses from an approved land surveying curriculum and the related science courses, as defined by rule, who passes an examination in the fundamentals of surveying, as defined by rule.

(Source: P.A. 100-171, eff. 1-1-18.)

(225 ILCS 330/14) (from Ch. 111, par. 3264)
(Section scheduled to be repealed on January 1, 2020)
Sec. 14. License to be displayed. Every holder of a license as a Professional Land Surveyor or Surveyor Intern shall display it in a conspicuous location in his or her office, place of business, or place of employment.
(Source: P.A. 100-171, eff. 1-1-18.)

(225 ILCS 330/15) (from Ch. 111, par. 3265)
(Section scheduled to be repealed on January 1, 2020)
Sec. 15. Seal. Every Professional Land Surveyor shall have a reproducible seal or facsimile, which may be computer generated, the impression of which shall contain the name of the land surveyor, his or her place of business, the license number, of the Professional Land Surveyor, and the words "Professional Land Surveyor, State of Illinois". A Professional Land Surveyor shall seal all documents prepared by or under the direct supervision and control of the Professional Land Surveyor. Any seal authorized or approved by the Department under the Illinois Land Surveyors Act shall serve the same purpose as the seal provided for by this Act. The licensee's written signature and date of signing along with the date of license expiration shall be placed adjacent to the seal. The licensee may provide, at his or her sole discretion, an original signature in the licensee's handwriting, a scanned copy of the document bearing an original signature, or a signature generated by a computer.
It is unlawful to affix one's seal to documents if it masks the true identity of the person who actually exercised direction, control, and supervision of the preparation of that work. A Professional Land Surveyor who seals and signs documents is not responsible for damage caused by subsequent changes to or uses of those documents where the subsequent changes or uses, including changes or uses made by State or local governmental agencies, are not authorized or approved by the Professional Land Surveyor who originally sealed and signed the documents.
(Source: P.A. 98-289, eff. 1-1-14.)

(225 ILCS 330/16) (from Ch. 111, par. 3266)
(Section scheduled to be repealed on January 1, 2020)
Sec. 16. Unlawful to practice without license or registration. It is unlawful for any person, sole proprietorship, professional service corporation, corporation, partnership, limited liability company, or other entity to practice land surveying, or advertise or display any sign, card or other device which might indicate to the public that the person or entity is entitled to practice as a land surveyor, or use the initials "P.L.S.", "L.S.", or "S.I.", use the title "Professional Land Surveyor" or "Surveyor Intern" or any of their derivations, unless such person holds a valid active license as a Professional Land Surveyor or Surveyor Intern in the State of Illinois, or such professional service corporation, corporation, partnership, sole proprietorship, limited liability company, or other entity is in compliance with this Act.
(Source: P.A. 100-171, eff. 1-1-18.)

(225 ILCS 330/16.5)
(Section scheduled to be repealed on January 1, 2020)
Sec. 16.5. Unlicensed practice; violation; civil penalty.
(a) Any person who practices, offers to practice, attempts to practice, or holds oneself out to practice as a professional land surveyor or as a Surveyor Intern without being licensed under this Act shall, in addition to any other penalty provided by law, pay a civil penalty to the Department in an amount not to exceed $10,000 for each offense as determined by the Department. The civil penalty shall be assessed by the Department after a hearing is held in accordance with the provisions set forth in this Act regarding the provision of a hearing for the discipline of a licensee.
(b) The Department has the authority and power to investigate any and all unlicensed activity.
(c) The civil penalty shall be paid within 60 days after the effective date of the order imposing the civil penalty. The order shall constitute a judgment and may be filed and execution had thereon in the same manner as any judgment from any court of record.
(Source: P.A. 100-171, eff. 1-1-18.)

(225 ILCS 330/17) (from Ch. 111, par. 3267)
(Section scheduled to be repealed on January 1, 2020)
Sec. 17. Surveyor Intern; supervision. It is unlawful for any Surveyor Intern licensed under this Act to practice or attempt to practice land surveying except when in responsible charge under the overall supervision of a Professional Land Surveyor.
(Source: P.A. 100-171, eff. 1-1-18.)

(225 ILCS 330/18) (from Ch. 111, par. 3268)
(Section scheduled to be repealed on January 1, 2020)
Sec. 18. Renewal, reinstatement or restoration of license; Persons in military service.
(a) The expiration date and renewal period for each license as a Professional Land Surveyor issued under this Act shall be set by rule. The holder of a license may renew such license during the month preceding the expiration date by paying the required fee.
(b) Any Professional Land Surveyor whose license has been inactive for less than 5 years is required to pay the current renewal fee and shall have his or her license restored.
(c) A Professional Land Surveyor whose license has been expired for more than 5 years may have the license restored by making application to the Department and filing proof acceptable to the Department of fitness to have the license restored, including, but not limited to, sworn evidence certifying to active practice in another jurisdiction and payment of the required renewal, reinstatement or restoration fee.
However, any Professional Land Surveyor whose license expired while engaged (a) in federal service on active duty with the armed forces of the United States, or the State Militia called into active service or training, or (b) in training or education under the supervision of the United States preliminary to induction into the military service, may have a license renewed without paying any lapsed reinstatement or restoration fees upon passing an oral examination by the Board, or without taking any examination, if approved by the Board, if, within 2 years after the termination other than by dishonorable discharge of such service, training, or education, the licensee furnishes the Department with an affidavit to the effect the licensee was so engaged and that the service, training, or education has so terminated.
(d) A license for a Surveyor Intern does not expire.
(Source: P.A. 100-171, eff. 1-1-18.)

(225 ILCS 330/18.5)
(Section scheduled to be repealed on January 1, 2020)
Sec. 18.5. Continuing education. The Department may promulgate rules of continuing education for persons licensed under this Act. The Department shall consider the recommendations of the Board in establishing the guidelines for the continuing education requirements. The requirements of this Section apply to any person seeking renewal or restoration under Section 18 or 19 of this Act.
(Source: P.A. 91-132, eff. 1-1-00.)

(225 ILCS 330/19) (from Ch. 111, par. 3269)
(Section scheduled to be repealed on January 1, 2020)
Sec. 19. Inactive status; Restoration. Any person who notifies the Department, in writing on forms prescribed by the Department, may place his or her license on an inactive status and shall be excused from the payment of renewal fees until he or she notifies the Department in writing of the intention to resume active status.
Any Professional Land Surveyor requesting restoration from inactive status is required to pay the current renewal fee and shall have his or her license restored. A Professional Land Surveyor whose license has been on inactive status for more than 5 years may have the license restored by making application to the Department and filing proof acceptable to the Board of fitness to have the license restored, including, but not limited to, sworn evidence certifying to active practice in another jurisdiction and payment of the required renewal, reinstatement or restoration fee.
Any Professional Land Surveyor whose license is in an inactive status shall not practice land surveying in the State of Illinois.
(Source: P.A. 96-626, eff. 8-24-09.)

(225 ILCS 330/20) (from Ch. 111, par. 3270)
(Section scheduled to be repealed on January 1, 2020)
Sec. 20. Endorsement. Upon payment of the required fee, an applicant who is a Professional Land Surveyor, licensed or otherwise legally recognized as a Land Surveyor under the laws of another state or territory of the United States may be granted a license as an Illinois Professional Land Surveyor by the Department with approval of the Board upon the following conditions:
(a) That the applicant meets the requirements for

licensing in this State, and that the requirements for licensing or other legal recognition of Land Surveyors in the particular state or territory were, at the date of issuance of the license or certificate, equivalent to the requirements then in effect in the State of Illinois; and

(b) That the applicant passes a jurisdictional

examination to determine the applicant's knowledge of the surveying tasks unique to the State of Illinois and the laws pertaining thereto.

(Source: P.A. 93-467, eff. 1-1-04.)

(225 ILCS 330/21) (from Ch. 111, par. 3271)
(Section scheduled to be repealed on January 1, 2020)
Sec. 21. Fees.
(a) The Department shall provide by rule for a schedule of fees to be paid for licenses by all applicants. All fees are not refundable.
(b) The fees for the administration and enforcement of the Act, including but not limited to original licensure, renewal, and restoration, shall be set by rule by the Department.
(c) All fees and fines collected shall be deposited in the Design Professionals Administration and Investigation Fund. Of the moneys deposited into the Design Professionals Administration and Investigation Fund, the Department may use such funds as necessary to produce and distribute newsletters to persons licensed under this Act.
(Source: P.A. 91-132, eff. 1-1-00.)

(225 ILCS 330/22) (from Ch. 111, par. 3272)
(Section scheduled to be repealed on January 1, 2020)
Sec. 22. Disposition of fees. All of the fees collected pursuant to Section 14 of this Act shall be deposited in the Design Professionals Administration and Investigation Fund.
(Source: P.A. 86-987.)

(225 ILCS 330/23) (from Ch. 111, par. 3273)
(Section scheduled to be repealed on January 1, 2020)
Sec. 23. Address of record; names of licensed surveyors to be published. It is the responsibility of a Professional Land Surveyor or Surveyor Intern to inform the Department of any change of address or name. The Department shall maintain a roster of names, addresses, and email addresses of all professional land surveyors and professional design firms, partnerships, and corporations licensed or registered under this Act. This roster shall be available upon request and payment of the required fee.
(Source: P.A. 100-171, eff. 1-1-18.)

(225 ILCS 330/24) (from Ch. 111, par. 3274)
(Section scheduled to be repealed on January 1, 2020)
Sec. 24. Advertising. Any person licensed under this Act may advertise the availability of professional services in the public media or on the premises where such professional services are rendered, as permitted by law; provided, that such advertising is truthful and not misleading.
(Source: P.A. 86-987.)

(225 ILCS 330/25) (from Ch. 111, par. 3275)
(Section scheduled to be repealed on January 1, 2020)
Sec. 25. Professional design firm registration.
(a) Nothing in this Act shall prohibit the formation, under the provisions of the Professional Service Corporation Act, of a corporation to offer the practice of professional land surveying.
Any business, including a Professional Service Corporation, that includes within its stated purposes or practices, or holds itself out as available to practice, professional land surveying shall be registered with the Department pursuant to the provisions set forth in this Section.
Any sole proprietorship not owned and operated by an Illinois licensed design professional licensed under this Act shall be prohibited from offering professional land surveyor services to the public. Any sole proprietorship owned and operated by a professional land surveyor with an active license issued under this Act and conducting or transacting such business under an assumed name in accordance with the provisions of the Assumed Business Name Act shall comply with the registration requirements of a professional design firm. Any sole proprietorship owned and operated by a Professional Land Surveyor with an active license issued under this Act and conducting or transacting such business under the real name of the sole proprietor is exempt from the registration requirements of a professional design firm. "Illinois licensed design professional" means a person who holds an active license as a professional engineer under the Professional Engineering Practice Act of 1989, as an architect under the Illinois Architecture Practice Act of 1989, as a structural engineer under the Structural Engineering Practice Act of 1989, or as a Professional Land Surveyor under this Act.
(b) Any professional design firm seeking to be registered pursuant to the provisions of this Section shall not be registered unless one or more managing agents in charge of land surveyor activities in this State are designated by the professional design firm. Each managing agent must at all times maintain a valid, active license to practice professional land surveying in Illinois.
No individual whose license to practice professional land surveying in this State is currently in a suspended or revoked state shall act as a managing agent for a professional design firm.
(c) Any business seeking to be registered under this Section shall make application on a form provided by the Department and shall provide such information as requested by the Department, which shall include, but not be limited to:
(1) the name and license number of the person

designated as the managing agent in responsible charge of the practice of professional land surveying in Illinois. In the case of a corporation, the corporation shall also submit a certified copy of the resolution by the board of directors designating the managing agent. In the case of a limited liability company, the company shall submit a certified copy of either its articles of organization or operating agreement designating the managing agent;

(2) the names and license numbers of the directors,

in the case of a corporation, the members, in the case of a limited liability company, or general partners, in the case of a partnership;

(3) a list of all office locations at which the

professional design firm provides professional land surveying services to the public; and

(4) a list of all assumed names of the business.

Nothing in this Section shall be construed to exempt a professional design firm, sole proprietorship, or professional service corporation from compliance with the requirements of the Assumed Business Name Act.

It is the responsibility of the professional design firm to provide the Department notice, in writing, of any changes in the information requested on the application.
(d) The Department shall issue to each business a certificate of registration to practice professional land surveying or offer the services of its licensees in this State upon submittal of a proper application for registration and payment of fees. The expiration date and renewal period for each registration and renewal procedures shall be established by rule.
(e) In the event a managing agent is terminated or terminates his or her status as managing agent of the professional design firm, the managing agent and a professional design firm shall notify the Department of this fact in writing, by certified mail, within 10 business days of such termination. Thereafter, the professional design firm, if it has so informed the Department, shall have 30 days in which to notify the Department of the name and licensure number of a newly designated managing agent. If a corporation, the corporation shall also submit a certified copy of a resolution by the board of directors designating the new managing agent. If a limited liability company, the company shall also submit a certified copy of either its articles of organization or operating agreement designating the new managing agent. The Department may, upon good cause shown, extend the original 30 day period.
If the professional design firm has not notified the Department in writing, by certified mail within the specified time, the registration shall be terminated without prior hearing. Notification of termination shall be sent by certified mail to the address of record of the business. If the professional design firm continues to operate and offer professional land surveyor services after the termination, the Department may seek prosecution under Sections 27, 43, and 16.5 of this Act for the unlicensed practice of professional land surveying.
No professional design firm shall be relieved of responsibility for the conduct or acts of its agent, employees, members, managers, or officers by reason of its compliance with this Section, nor shall any individual practicing professional land surveying be relieved of the responsibility for professional services performed by reason of the individual's employment or relationship with a professional design firm registered under this Section.
(g) Disciplinary action against a professional design firm registered under this Section shall be administered in the same manner and on the same grounds as disciplinary action against a licensed professional land surveyor. All disciplinary action taken or pending against a corporation or partnership before the effective date of this amendatory Act of 1999 shall be continued or remain in effect without the Department filing separate actions.
(h) Any professional services corporation, sole proprietorship, or professional design firm offering land surveying services must have a resident professional land surveyor whose license is not suspended or revoked overseeing the land surveying practices in each location in which land surveying services are provided.
(Source: P.A. 96-626, eff. 8-24-09.)

(225 ILCS 330/26) (from Ch. 111, par. 3276)
Sec. 26. (Repealed).
(Source: Repealed by P.A. 88-428.)

(225 ILCS 330/27) (from Ch. 111, par. 3277)
(Section scheduled to be repealed on January 1, 2020)
Sec. 27. Grounds for disciplinary action.
(a) The Department may refuse to issue or renew a license, or may place on probation or administrative supervision, suspend, or revoke any license, or may reprimand or take any disciplinary or non-disciplinary action as the Department may deem proper, including the imposition of fines not to exceed $10,000 per violation, upon any person, corporation, partnership, or professional land surveying firm licensed or registered under this Act for any of the following reasons:
(1) material misstatement in furnishing information

to the Department;

(2) violation, including, but not limited to, neglect

or intentional disregard, of this Act, or its rules;

(3) conviction of, or entry of a plea of guilty or

nolo contendere to, any crime that is a felony under the laws of the United States or any state or territory thereof or that is a misdemeanor of which an essential element is dishonesty, or any crime that is directly related to the practice of the profession;

(4) making any misrepresentation for the purpose of

obtaining a license, or in applying for restoration or renewal, or the practice of any fraud or deceit in taking any examination to qualify for licensure under this Act;

(5) purposefully making false statements or signing

false statements, certificates, or affidavits to induce payment;

(6) proof of carelessness, incompetence, negligence,

or misconduct in practicing land surveying;

(7) aiding or assisting another person in violating

any provision of this Act or its rules;

(8) failing to provide information in response to a

written request made by the Department within 30 days after receipt of such written request;

(9) engaging in dishonorable, unethical, or

unprofessional conduct of a character likely to deceive, defraud, or harm the public;

(10) inability to practice with reasonable judgment,

skill, or safety as a result of habitual or excessive use of, or addiction to, alcohol, narcotics, stimulants or any other chemical agent or drug;

(11) discipline by the United States government,

another state, District of Columbia, territory, foreign nation or government agency if at least one of the grounds for the discipline is the same or substantially equivalent to those set forth in this Act;

(12) directly or indirectly giving to or receiving

from any person, firm, corporation, partnership, or association any fee, commission, rebate, or other form of compensation for any professional services not actually or personally rendered;

(12.5) issuing a map or plat of survey where the fee

for professional services is contingent on a real estate transaction closing;

(13) a finding by the Department that an applicant or

licensee has failed to pay a fine imposed by the Department or a licensee whose license has been placed on probationary status has violated the terms of probation;

(14) practicing on an expired, inactive, suspended,

or revoked license;

(15) signing, affixing the Professional Land

Surveyor's seal or permitting the Professional Land Surveyor's seal to be affixed to any map or plat of survey not prepared by the Professional Land Surveyor or under the Professional Land Surveyor's direct supervision and control;

(16) inability to practice the profession with

reasonable judgment, skill, or safety as a result of physical illness, including, but not limited to, deterioration through the aging process or loss of motor skill or a mental illness or disability;

(17) (blank); or
(18) failure to adequately supervise or control land

surveying operations being performed by subordinates.

(a-5) In enforcing this Section, the Department or Board, upon a showing of a possible violation, may compel a person licensed to practice under this Act, or who has applied for licensure or certification pursuant to this Act, to submit to a mental or physical examination, or both, as required by and at the expense of the Department. The Department or Board may order the examining physician to present testimony concerning the mental or physical examination of the licensee or applicant. No information shall be excluded by reason of any common law or statutory privilege relating to communications between the licensee or applicant and the examining physician. The examining physicians shall be specifically designated by the Board or Department. The individual to be examined may have, at his or her own expense, another physician of his or her choice present during all aspects of the examination. Failure of an individual to submit to a mental or physical examination when directed shall be grounds for the immediate suspension of his or her license until the individual submits to the examination if the Department finds that the refusal to submit to the examination was without reasonable cause as defined by rule.
If the Secretary immediately suspends the license of a licensee for his or her failure to submit to a mental or physical examination when directed, a hearing must be convened by the Department within 15 days after the suspension and completed without appreciable delay.
If the Secretary otherwise suspends a person's license pursuant to the results of a compelled mental or physical examination, a hearing on that person's license must be convened by the Department within 15 days after the suspension and completed without appreciable delay. The Department and Board shall have the authority to review the subject individual's record of treatment and counseling regarding impairment to the extent permitted by applicable federal statutes and regulations safeguarding the confidentiality of medical records.
Any licensee suspended under this subsection (a-5) shall be afforded an opportunity to demonstrate to the Department or Board that he or she can resume practice in compliance with the acceptable and prevailing standards under the provisions of his or her license.
(b) The determination by a circuit court that a licensee is subject to involuntary admission or judicial admission as provided in the Mental Health and Developmental Disabilities Code, as now or hereafter amended, operates as an automatic license suspension. Such suspension will end only upon a finding by a court that the patient is no longer subject to involuntary admission or judicial admission and the issuance of an order so finding and discharging the patient and upon the recommendation of the Board to the Director that the licensee be allowed to resume his or her practice.
(c) The Department shall deny a license or renewal authorized by this Act to a person who has defaulted on an educational loan or scholarship provided or guaranteed by the Illinois Student Assistance Commission or any governmental agency of this State in accordance with subdivision (a)(5) of Section 2105-15 of the Department of Professional Regulation Law of the Civil Administrative Code of Illinois (20 ILCS 2105/2105-15).
(d) In cases where the Department of Healthcare and Family Services (formerly the Department of Public Aid) has previously determined that a licensee or a potential licensee is more than 30 days delinquent in the payment of child support and has subsequently certified the delinquency to the Department, the Department shall refuse to issue or renew or shall revoke or suspend that person's license or shall take other disciplinary action against that person based solely upon the certification of delinquency made by the Department of Healthcare and Family Services in accordance with subdivision (a)(5) of Section 2105-15 of the Department of Professional Regulation Law of the Civil Administrative Code of Illinois (20 ILCS 2105/2105-15).
(e) The Department shall refuse to issue or renew or shall revoke or suspend a person's license or shall take other disciplinary action against that person for his or her failure to file a return, to pay the tax, penalty, or interest shown in a filed return, or to pay any final assessment of tax, penalty, or interest as required by any tax Act administered by the Department of Revenue, until such time as the requirements of the tax Act are satisfied in accordance with subsection (g) of Section 2105-15 of the Department of Professional Regulation Law of the Civil Administrative Code of Illinois (20 ILCS 2105/2105-15).
(Source: P.A. 98-756, eff. 7-16-14.)

(225 ILCS 330/28) (from Ch. 111, par. 3278)
(Section scheduled to be repealed on January 1, 2020)
Sec. 28. Injunction; Cease and desist order.
(a) If any person violates the provisions of this Act, the Secretary, in the name of the people of the State of Illinois, through the Attorney General or the State's Attorney of the county in which the violation is alleged to have occurred may petition for an order enjoining the violation or for an order enforcing compliance with this Act. Upon the filing of a verified petition, the court with appropriate jurisdiction may issue a temporary restraining order, without notice or bond, and may preliminarily and permanently enjoin the violation. If it is established that the person has violated or is violating the injunction, the court may punish the offender for contempt of court. Proceedings under this Section are in addition to and not in lieu of any other remedies and penalties provided by this Act.
(a-5) Whenever, in the opinion of the Department, a person violates any provision of this Act, the Department may issue a rule to show cause why an order to cease and desist should not be entered against that person. The rule shall clearly set forth the grounds relied upon by the Department and shall allow at least 7 days from the date of the rule to file an answer satisfactory to the Department. Failure to answer to the satisfaction of the Department shall cause an order to cease and desist to be issued.
(b) (Blank).
(Source: P.A. 96-626, eff. 8-24-09.)

(225 ILCS 330/29) (from Ch. 111, par. 3279)
(Section scheduled to be repealed on January 1, 2020)
Sec. 29. Investigations; notice and hearing. The Department may investigate the actions of any person or other entity holding, applying for or claiming to hold a license, or practicing or offering to practice land surveying. Before the initiation of an investigation, the matter shall be reviewed by a subcommittee of the Board according to procedures established by rule for the Complaint Committee. The Department shall, before refusing to issue, renew or restore, suspending or revoking any license or registration, or imposing any other disciplinary action, at least 30 days prior to the date set for the hearing, notify the person accused in writing of any charges made and shall direct the person or entity to file a written answer to the Board under oath within 20 days after the service of the notice and inform the person or entity that if the person or entity fails to file an answer default will be taken and that the license or certificate may be suspended, revoked, placed on probationary status, or other disciplinary action may be taken, including limiting the scope, nature or extent of practice, as the Secretary may deem proper. This written notice may be served by personal delivery to the accused person or entity or certified mail to the last address specified by the accused person or entity in the last notification to the Department. In case the person or entity fails to file an answer after receiving notice, his or her license or certificate may, in the discretion of the Department, be suspended, revoked, or placed on probationary status, or the Department may take whatever disciplinary action deemed proper, including limiting the scope, nature, or extent of the person's practice or the imposition of a fine, without a hearing, if the act or acts charged constitute sufficient grounds for such action under this Act. At the time and place fixed in the notice, the Board shall hear the charges and the accused person or entity shall be accorded ample opportunity to present any statements, testimony, evidence and argument as may be relevant to the charges or their defense. The Board may continue the hearing from time to time.
The Department may from time to time employ individual land surveyors possessing the same minimum qualifications as required for Board candidates to assist with its investigative duties.
Persons who assist the Department as consultants or expert witnesses in the investigation or prosecution of alleged violations of the Act, licensure matters, restoration proceedings, or criminal prosecutions, are not liable for damages in any civil action or proceeding as a result of their assistance, except upon proof of actual malice. The Attorney General shall defend these persons in any such action or proceeding.
(Source: P.A. 96-626, eff. 8-24-09.)

(225 ILCS 330/30) (from Ch. 111, par. 3280)
(Section scheduled to be repealed on January 1, 2020)
Sec. 30. Stenographer; transcript. The Department, at its expense, shall provide a stenographer to take down the testimony and preserve a record of all proceedings at the hearing of any case where a license is revoked, suspended, or other disciplinary action is taken. The notice of hearing, complaint and all other documents in the nature of pleadings and written motions filed in the proceedings, the transcript of testimony, the report of the Board and the orders of the Department shall be the record of the proceedings.
(Source: P.A. 96-626, eff. 8-24-09.)

(225 ILCS 330/31) (from Ch. 111, par. 3281)
(Section scheduled to be repealed on January 1, 2020)
Sec. 31. Subpoenas, depositions, oaths. The Department has the power to subpoena documents, books, records, or other materials and to bring before it any person and to take testimony either orally or by deposition, or both, with the same fees and mileage and in the same manner as is prescribed in civil cases in the courts of this State.
The Secretary, the designated hearing officer, and every member of the Board has the power to administer oaths to witnesses at any hearing that the Department is authorized to conduct and any other oaths authorized in any Act administered by the Department.
(Source: P.A. 96-626, eff. 8-24-09.)

(225 ILCS 330/32) (from Ch. 111, par. 3282)
(Section scheduled to be repealed on January 1, 2020)
Sec. 32. Compelling testimony. Any circuit court may, upon application of the Department or designee or of the applicant or licensee against whom proceedings under this Act are pending, enter an order requiring the attendance of witnesses and their testimony, and the production of documents, papers, files, books, and records in connection with any hearing or investigation. The court may compel obedience to its order by proceedings for contempt.
(Source: P.A. 86-987.)

(225 ILCS 330/33) (from Ch. 111, par. 3283)
(Section scheduled to be repealed on January 1, 2020)
Sec. 33. Notice of hearing; Findings and recommendations. At the conclusion of the hearing the Board shall present to the Secretary a written report of its findings and recommendations. The report shall contain a finding whether or not the accused person violated this Act or failed to comply with the conditions required in this Act. The Board shall specify the nature of the violation or failure to comply, and shall make its recommendations to the Secretary.
The report of findings and recommendations of the Board shall be the basis for the Department's order unless the Secretary disagrees with the Board, in which case the Secretary may issue an order in contravention of the Board report stating the reasons for the order. The report, findings, and recommendations are not admissible in evidence against the person in a criminal prosecution brought for the violation of this Act, but the hearing and findings are not a bar to a criminal prosecution brought for the violation of this Act.
(Source: P.A. 96-626, eff. 8-24-09.)

(225 ILCS 330/34) (from Ch. 111, par. 3284)
(Section scheduled to be repealed on January 1, 2020)
Sec. 34. Board; Rehearing. A copy of the Board's report shall be served upon the respondent by the Department, either personally or as provided in this Act for the service of the notice of hearing. Within 20 days after such service, the respondent may present to the Department a motion in writing for a rehearing which shall specify the particular grounds for rehearing. If no motion for rehearing is filed, then upon the expiration of the time specified for filing the motion, or if a motion for rehearing is denied, then upon such denial, the Secretary may enter an order in accordance with recommendations of the Board except as provided in Section 33 of this Act. If the respondent orders from the reporting service and pays for a transcript of the record within the time for filing a motion for rehearing, the 20 day period within which the motion may be filed shall commence upon the delivery of the transcript to the respondent.
(Source: P.A. 96-626, eff. 8-24-09.)

(225 ILCS 330/35) (from Ch. 111, par. 3285)
(Section scheduled to be repealed on January 1, 2020)
Sec. 35. Secretary; rehearing. Whenever the Secretary believes that substantial justice has not been done in the revocation, suspension, or refusal to issue, restore, or renew a license, or other discipline of an applicant or licensee, he or she may order a rehearing by the same or another examiner.
(Source: P.A. 96-626, eff. 8-24-09.)

(225 ILCS 330/36) (from Ch. 111, par. 3286)
(Section scheduled to be repealed on January 1, 2020)
Sec. 36. Appointment of a hearing officer. Notwithstanding the provisions of Section 33 of this Act, the Secretary has the authority to appoint any attorney duly licensed to practice law in the State of Illinois to serve as the hearing officer in any action. The hearing officer has full authority to conduct the hearing. The Board has the right to have at least one member present at any hearing conducted by such hearing officer. The hearing officer shall report his findings of fact, conclusions of law and recommendations to the Board and the Secretary. The Board shall have 60 days from receipt of the report to review the report of the hearing officer and present their findings of fact, conclusions of law and recommendations to the Secretary. If the Board fails to present its report within the 60 day period, the Secretary shall issue an order based on the report of the hearing officer. If the Secretary disagrees in any regard with the report of the Board or hearing officer, he may issue an order in contravention thereof. The Secretary shall provide a written explanation to the Board on any such deviation.
(Source: P.A. 96-626, eff. 8-24-09.)

(225 ILCS 330/36.1) (from Ch. 111, par. 3286.1)
(Section scheduled to be repealed on January 1, 2020)
Sec. 36.1. Returned checks; fines. Any person who delivers a check or other payment to the Department that is returned to the Department unpaid by the financial institution upon which it is drawn shall pay to the Department, in addition to the amount already owed to the Department, a fine of $50. The fines imposed by this Section are in addition to any other discipline provided under this Act for unlicensed practice or practice on a nonrenewed license. The Department shall notify the person that payment of fees and fines shall be paid to the Department by certified check or money order within 30 calendar days of the notification. If, after the expiration of 30 days from the date of the notification, the person has failed to submit the necessary remittance, the Department shall automatically terminate the license or certificate or deny the application, without hearing. If, after termination or denial, the person seeks a license or certificate, he or she shall apply to the Department for restoration or issuance of the license or certificate and pay all fees and fines due to the Department. The Department may establish a fee for the processing of an application for restoration of a license or certificate to pay all expenses of processing this application. The Secretary may waive the fines due under this Section in individual cases where the Secretary finds that the fines would be unreasonable or unnecessarily burdensome.
(Source: P.A. 96-626, eff. 8-24-09.)

(225 ILCS 330/37) (from Ch. 111, par. 3287)
(Section scheduled to be repealed on January 1, 2020)
Sec. 37. Order or certified copy; prima facie proof. An order or certified copy thereof, over the seal of the Department and purporting to be signed by the Secretary, shall be prima facie proof that:
(a) the signature is the genuine signature of the

Secretary;

(b) the Secretary is duly appointed and qualified; and
(c) the Board and the members thereof are qualified

to act.

(Source: P.A. 96-626, eff. 8-24-09.)

(225 ILCS 330/38) (from Ch. 111, par. 3288)
(Section scheduled to be repealed on January 1, 2020)
Sec. 38. Restoration of suspended or revoked license. At any time after the suspension or revocation of any license, the Department may restore it to the accused person upon the written recommendation of the Board, unless after an investigation and a hearing the Board determines that restoration is not in the public interest.
(Source: P.A. 86-987.)

(225 ILCS 330/39) (from Ch. 111, par. 3289)
(Section scheduled to be repealed on January 1, 2020)
Sec. 39. Surrender of license. Upon the revocation or suspension of any license, the licensee shall immediately surrender the license or licenses to the Department and if the licensee fails to do so, the Department has the right to seize the license.
(Source: P.A. 86-987.)

(225 ILCS 330/40) (from Ch. 111, par. 3290)
(Section scheduled to be repealed on January 1, 2020)
Sec. 40. Temporary suspension of a license. The Secretary may temporarily suspend the license of a Professional Land Surveyor or Surveyor Intern without a hearing, simultaneously with the institution of proceedings for a hearing under Section 29 of this Act, if the Secretary finds that evidence in his possession indicates that a Professional Land Surveyor's or Surveyor Intern's continuation in practice would constitute an imminent danger to the public. In the event that the Secretary temporarily suspends the license of a Professional Land Surveyor or Surveyor Intern without a hearing, a hearing by the Board must be commenced within 30 days after such suspension has occurred.
(Source: P.A. 100-171, eff. 1-1-18.)

(225 ILCS 330/41) (from Ch. 111, par. 3291)
(Section scheduled to be repealed on January 1, 2020)
Sec. 41. Review under Administrative Review Law. All final administrative decisions of the Department under this Act are subject to judicial review pursuant to the Administrative Review Law, as now or hereafter amended, and its rules. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure. Proceedings for judicial review shall be commenced in the Circuit Court of the county in which the party applying for review resides; provided, that if such party is not a resident of this State, the venue shall be in Sangamon County.
(Source: P.A. 86-987.)

(225 ILCS 330/42) (from Ch. 111, par. 3292)
(Section scheduled to be repealed on January 1, 2020)
Sec. 42. Certification of record; receipt for cost. The Department shall not be required to certify any record to the court, file any answer in court, or otherwise appear in any court in a judicial review proceeding, unless there is filed in the court, with the complaint, a receipt from the Department acknowledging payment of the costs of furnishing and certifying the record. Failure on the part of the Plaintiff to file a receipt in court is grounds for dismissal of the action.
(Source: P.A. 86-987; 87-1031.)

(225 ILCS 330/43) (from Ch. 111, par. 3293)
(Section scheduled to be repealed on January 1, 2020)
Sec. 43. Violations. A person is guilty of a Class A misdemeanor for a first offense, and guilty of a Class 4 felony for a second or subsequent offense, when he or she commits any of the following acts:
(a) The violation of any provision of this Act or its

rules.

(b) The making of any willfully false oath or

affirmation in any matter or proceeding where an oath or affirmation is required by this Act.

(c) Obtaining or attempting to obtain a license or

registration by fraud.

(d) Using, or attempting to use, an expired,

suspended, or revoked license or certificate of registration or the license, certificate of registration, or seal of another, or impersonating another licensee or practicing land surveying while one's license is expired, suspended, or revoked.

(e) Use of the title "Professional Land Surveyor", or

"Land Surveyor", or the abbreviation "P.L.S." or "L.S.", or any words or letters indicating that a person is a Professional Land Surveyor, by any person who has not received a license to practice as an Illinois Professional Land Surveyor.

(f) If any person, sole proprietorship, professional

service corporation, limited liability company, corporation or partnership, or other entity practices as a professional land surveyor or advertises or displays any sign or card or other device that might indicate to the public that the person or entity is entitled to practice as a professional land surveyor, or use the title "professional land surveyor", or any of its derivations unless the person or entity holds an active license as a professional land surveyor or registration as a Professional Land Surveying Firm in the State; then, in addition to any other penalty provided by law, any person who violates this subsection (f) shall forfeit and pay to the Design Professionals Administration and Investigation Fund a civil penalty in an amount determined by the Department of not more than $10,000 for each offense.

(g) The practice, attempt to practice, or offer to

practice land surveying, without a license as a Professional Land Surveyor or registration as a Professional Land Surveying Firm. Each day of practicing land surveying, or attempting to practice land surveying, and each instance of offering to practice land surveying without a license as a Professional Land Surveyor or registration as a Professional Land Surveying Firm constitutes a separate offense.

Criminal fines and penalties shall be deposited in the treasury of the county in which the violation occurred and administrative fines shall be deposited in the Design Professionals Administration and Investigation Fund.
All fines under Section 27 shall be deposited in the Design Professions Administration and Investigation Fund.
(Source: P.A. 96-626, eff. 8-24-09.)

(225 ILCS 330/44) (from Ch. 111, par. 3294)
(Section scheduled to be repealed on January 1, 2020)
Sec. 44. Plats and licenses as prima facie evidence; Record of plats. All plats and licenses issued by a Professional Land Surveyor under his hand and seal shall be received as prima facie evidence in all courts in this State. A Professional Land Surveyor is entitled to have his plats recorded in the county where the land affected lies; provided, however, plats of subdivision or dedication are subject to any statutory provisions relating to the approval, recording and filing of plats of subdivision or dedication.
(Source: P.A. 86-987.)

(225 ILCS 330/45) (from Ch. 111, par. 3295)
(Section scheduled to be repealed on January 1, 2020)
Sec. 45. Entry upon adjoining land; Liability for damages. A Professional Land Surveyor, or persons under his direct supervision, together with his survey party, who, in the course of making a survey, finds it necessary to go upon the land of a party or parties other than the one for whom the survey is being made is not liable for civil or criminal trespass and is liable only for any actual damage done to the land or property.
(Source: P.A. 93-467, eff. 1-1-04.)

(225 ILCS 330/46) (from Ch. 111, par. 3296)
(Section scheduled to be repealed on January 1, 2020)
Sec. 46. Administrative Procedure Act. The Illinois Administrative Procedure Act is expressly adopted and incorporated as if all of the provisions of that Act were included in this Act, except that the provision of subsection (d) of Section 10-65 of the Illinois Administrative Procedure Act that provides that at hearings the licensee has the right to show compliance with all lawful requirements for retention, continuation or renewal of the license is specifically excluded. For the purpose of this Act the notice required under Section 10-25 of the Administrative Procedure Act is deemed sufficient when mailed to the last known address of a party.
(Source: P.A. 88-45.)

(225 ILCS 330/47) (from Ch. 111, par. 3297)
(Section scheduled to be repealed on January 1, 2020)
Sec. 47. Home rule. Pursuant to subsection (h) of Section 6 of Article VII of the Illinois Constitution, a home rule unit may not regulate the profession of land surveying in a manner more restrictive than the regulation by the State of the profession of land surveying as provided in this Act. This Section is a limitation on the concurrent exercise by home rule units of powers and functions exercised by the State.
(Source: P.A. 98-756, eff. 7-16-14.)

(225 ILCS 330/48) (from Ch. 111, par. 3298)
(Section scheduled to be repealed on January 1, 2020)
Sec. 48. Fund, appropriations, investments and audits. The moneys deposited in the Design Professionals Administration and Investigation Fund from fines and fees under this Act shall be appropriated to the Department exclusively for expenses of the Department and the Board in the administration of this Act, the Illinois Architecture Practice Act, the Professional Engineering Practice Act of 1989, and the Structural Engineering Practice Act of 1989. The expenses of the Department under this Act shall be limited to the ordinary and contingent expenses of the Design Professionals Dedicated Employees within the Department as established under Section 2105-75 of the Department of Professional Regulation Law (20 ILCS 2105/2105-75) and other expenses related to the administration and enforcement of this Act.
Moneys from the Fund may also be used for direct and allocable indirect costs related to the public purposes of the Department of Financial and Professional Regulation. Moneys in the Fund may be transferred to the Professions Indirect Cost Fund as authorized by Section 2105-300 of the Department of Professional Regulation Law (20 ILCS 2105/2105-300).
Moneys in the Design Professionals Administration and Investigation Fund may be invested and reinvested with all earnings received from the investments to be deposited in the Design Professionals Administration and Investigation Fund and used for the same purposes as fees deposited in that Fund.
Upon the completion of any audit of the Department as prescribed by the Illinois State Auditing Act that includes an audit of the Design Professionals Administration and Investigation Fund, the Department shall make the audit open to inspection by any interested person. The copy of the audit report required to be submitted to the Department by this Section is in addition to copies of audit reports required to be submitted to other State officers and agencies by Section 3-14 of the Illinois State Auditing Act.
(Source: P.A. 100-171, eff. 1-1-18.)

(225 ILCS 330/49) (from Ch. 111, par. 3299)
(Section scheduled to be repealed on January 1, 2020)
Sec. 49. The provisions of this Act, insofar as they are the same or substantially the same as those of any prior law concerning the licensure of land surveyors, shall be construed as a continuation of such prior law and not as a new enactment.
Any existing injunction or temporary restraining order validly obtained under the Illinois Land Surveyors Act which prohibits the unlicensed practice of land surveying or prohibits or requires any other conduct in connection with the practice of land surveying, or any disciplinary action begun under the Illinois Land Surveyors Act are not invalidated by the enactment of this Act and shall continue to have full force and effect on and after the effective date of this Act. All certificates of registration and enrollments in effect on December 31, 1989 issued pursuant to the Illinois Land Surveyors Act are reinstated under this Act for the balance of the term for which last issued. All rules and regulations in effect on December 31, 1989 and promulgated pursuant to the Illinois Land Surveyors Act shall remain in full force and effect on and after the effective date of this Act without being promulgated again by the Department, except to the extent any such rule or regulation is inconsistent with any provision of this Act.
(Source: P.A. 93-467, eff. 1-1-04.)



225 ILCS 335/ - Illinois Roofing Industry Licensing Act.

(225 ILCS 335/1) (from Ch. 111, par. 7501)
(Section scheduled to be repealed on January 1, 2026)
Sec. 1. Legislative purpose. It is hereby declared to be the public policy of this State that, in order to safeguard the life, health, property, and public welfare of its citizens, the business of roofing construction, reconstruction, alteration, maintenance and repair is a matter affecting the public interest, and any person desiring to obtain a license to engage in the business as herein defined shall be required to establish his or her qualifications to be licensed as herein provided.
(Source: P.A. 90-55, eff. 1-1-98.)

(225 ILCS 335/2) (from Ch. 111, par. 7502)
(Section scheduled to be repealed on January 1, 2026)
Sec. 2. Definitions. As used in this Act, unless the context otherwise requires:
(a) "Licensure" means the act of obtaining or holding a license issued by the Department as provided in this Act.
(b) "Department" means the Department of Financial and Professional Regulation.
(c) "Secretary" means the Secretary of Financial and Professional Regulation.
(d) "Person" means any individual, partnership, corporation, business trust, limited liability company, or other legal entity.
(e) "Roofing contractor" is one who has the experience, knowledge and skill to construct, reconstruct, alter, maintain and repair roofs and use materials and items used in the construction, reconstruction, alteration, maintenance and repair of all kinds of roofing and waterproofing as related to roofing, all in such manner to comply with all plans, specifications, codes, laws, and regulations applicable thereto, but does not include such contractor's employees to the extent the requirements of Section 3 of this Act apply and extend to such employees.
(f) "Board" means the Roofing Advisory Board.
(g) "Qualifying party" means the individual filing as a sole proprietor, partner of a partnership, officer of a corporation, trustee of a business trust, or party of another legal entity, who is legally qualified to act for the business organization in all matters connected with its roofing contracting business, has the authority to supervise roofing installation operations, and is actively engaged in day to day activities of the business organization.
"Qualifying party" does not apply to a seller of roofing materials or services when the construction, reconstruction, alteration, maintenance, or repair of roofing or waterproofing is to be performed by a person other than the seller or the seller's employees.
(h) "Limited roofing license" means a license made available to contractors whose roofing business is limited to roofing residential properties consisting of 8 units or less.
(i) "Unlimited roofing license" means a license made available to contractors whose roofing business is unlimited in nature and includes roofing on residential, commercial, and industrial properties.
(j) "Seller of services or materials" means a business entity primarily engaged in the sale of tangible personal property at retail.
(k) "Building permit" means a permit issued by a unit of local government for work performed within the local government's jurisdiction that requires a license under this Act.
(l) "Address of record" means the designated address recorded by the Department in the applicant's or licensee's application file or license file as maintained by the Department's licensure maintenance unit. It is the duty of the applicant or licensee to inform the Department of any change of address, and those changes must be made either through the Department's website or by contacting the Department.
(m) "Roof repair" means reconstruction or renewal of any part of an existing roof for the purpose of its maintenance but excludes circumstances when a torch technique is used.
(Source: P.A. 99-469, eff. 8-26-15; 100-545, eff. 11-8-17.)

(225 ILCS 335/2.1) (from Ch. 111, par. 7502.1)
(Section scheduled to be repealed on January 1, 2026)
Sec. 2.1. Administration of Act; rules and forms.
(a) The Department shall exercise the powers and duties prescribed by the Civil Administrative Code of Illinois for the administration of licensing Acts and shall exercise such other powers and duties necessary for effectuating the purposes of this Act.
(b) The Secretary may adopt rules consistent with the provisions of this Act for the administration and enforcement of this Act and for the payment of fees connected with this Act and may prescribe forms that shall be issued in connection with this Act. The rules may include, but not be limited to, the standards and criteria for licensure and professional conduct and discipline and the standards and criteria used when determining fitness to practice. The Department may consult with the Board in adopting rules.
(c) The Department may, at any time, seek the advice and the expert knowledge of the Board on any matter relating to the administration of this Act.
(d) (Blank).
(Source: P.A. 99-469, eff. 8-26-15.)

(225 ILCS 335/3) (from Ch. 111, par. 7503)
(Section scheduled to be repealed on January 1, 2026)
Sec. 3. Application for license.
(1) To obtain a license, an applicant must indicate if the license is sought for a sole proprietorship, partnership, corporation, business trust, or other legal entity and whether the application is for a limited or unlimited roofing license. If the license is sought for a sole proprietorship, the license shall be issued to the sole proprietor who shall also be designated as the qualifying party. If the license is sought for a partnership, corporation, business trust, or other legal entity, the license shall be issued in the company name. A company must designate one individual who will serve as a qualifying party. The qualifying party is the individual who must take the examination required under Section 3.5. The company shall submit an application in writing to the Department on a form containing the information prescribed by the Department and accompanied by the fee fixed by the Department. The application shall include, but shall not be limited to:
(a) the name and address of the person designated as

the qualifying party responsible for the practice of professional roofing in Illinois;

(b) the name of the sole proprietorship and its sole

proprietor, the name of the partnership and its partners, the name of the corporation and its officers, shareholders, and directors, the name of the business trust and its trustees, or the name of such other legal entity and its members;

(c) evidence of compliance with any statutory

requirements pertaining to such legal entity, including compliance with the Assumed Business Name Act; and

(d) a signed irrevocable uniform consent to service

of process form provided by the Department.

(1.5) (Blank).
(2) An applicant for a license must submit satisfactory evidence that:
(a) he or she has obtained public liability and

property damage insurance in such amounts and under such circumstances as may be determined by the Department;

(b) he or she has obtained Workers' Compensation

insurance for roofing covering his or her employees or is approved as a self-insurer of Workers' Compensation in accordance with Illinois law;

(c) he or she has an unemployment insurance employer

account number issued by the Department of Employment Security, and he or she is not delinquent in the payment of any amount due under the Unemployment Insurance Act;

(d) he or she has submitted a continuous bond to the

Department in the amount of $10,000 for a limited license and in the amount of $25,000 for an unlimited license; and

(e) a qualifying party has satisfactorily completed

the examination required under Section 3.5.

(3) It is the ongoing responsibility of the licensee to provide to the Department notice in writing of any changes in the information required to be provided on the application.
(4) (Blank).
(5) Nothing in this Section shall apply to a seller of roofing materials or services when the construction, reconstruction, alteration, maintenance, or repair of roofing or waterproofing is to be performed by a person other than the seller or the seller's employees.
(6) Applicants have 3 years from the date of application to complete the application process. If the application has not been completed within 3 years, the application shall be denied, the fee shall be forfeited and the applicant must reapply and meet the requirements in effect at the time of reapplication.
(Source: P.A. 98-838, eff. 1-1-15; 99-469, eff. 8-26-15.)

(225 ILCS 335/3.2)
(Section scheduled to be repealed on January 1, 2026)
Sec. 3.2. Bond. Before issuing or renewing a license, the Department shall require each applicant or licensee to file and maintain in force a surety bond, issued by an insurance company authorized to transact fidelity and surety business in the State of Illinois. The bond shall be continuous in form, unless terminated by the insurance company. An insurance company may terminate a bond and avoid further liability by filing a 60-day notice of termination with the Department and, at the same time, sending the notice to the roofing contractor. A license shall be cancelled without hearing on the termination date of the roofing contractor's bond, unless a new bond is filed with the Department to become effective at the termination date of the prior bond. If a license has been cancelled without hearing under this Section, the license shall be reinstated upon showing proof of compliance with this Act.
(Source: P.A. 91-950, eff. 2-9-01.)

(225 ILCS 335/3.5)
(Section scheduled to be repealed on January 1, 2026)
Sec. 3.5. Examinations.
(a) The Department shall authorize examinations for applicants for initial licensure at the time and place it may designate. The examinations shall be of a character to fairly test the competence and qualifications of applicants to act as roofing contractors. Each applicant for limited licenses shall designate a qualifying party who shall take an examination, the technical portion of which shall cover residential roofing practices. Each applicant for an unlimited license shall designate a qualifying party who shall take an examination, the technical portion of which shall cover residential, commercial, and industrial roofing practices. Both examinations shall cover Illinois jurisprudence as it relates to roofing practice.
(b) An applicant for a limited license or an unlimited license or a qualifying party designated by an applicant for a limited license or unlimited license shall pay, either to the Department or the designated testing service, a fee established by the Department to cover the cost of providing the examination. Failure to appear for the examination on the scheduled date at the time and place specified, after the applicant's application for examination has been received and acknowledged by the Department or the designated testing service, shall result in forfeiture of the examination fee.
(c) The qualifying party for an applicant for a new license must have passed an examination authorized by the Department before the Department may issue a license.
(d) The application for a license as a corporation, business trust, or other legal entity submitted by a sole proprietor who is currently licensed under this Act and exempt from the examination requirement of this Section shall not be considered an application for initial licensure for the purposes of this subsection (d) if the sole proprietor is named in the application as the qualifying party and is the sole owner of the legal entity. Upon issuance of a license to the new legal entity, the sole proprietorship license is terminated.
The application for initial licensure as a partnership, corporation, business trust, or other legal entity submitted by a currently licensed partnership, corporation, business trust, or other legal entity shall not be considered an application for initial licensure for the purposes of this subsection (d) if the entity's current qualifying party is exempt from the examination requirement of this Section, that qualifying party is named as the new legal entity's qualifying party, and the majority of ownership in the new legal entity remains the same as the currently licensed entity. Upon issuance of a license to the new legal entity under this subsection (d), the former license issued to the applicant is terminated.
(e) An applicant has 3 years after the date of application to complete the application process. If the process has not been completed within 3 years, the application shall be denied, the fee shall be forfeited, and the applicant must reapply and meet the requirements in effect at the time of reapplication.
(Source: P.A. 99-469, eff. 8-26-15.)

(225 ILCS 335/4) (from Ch. 111, par. 7504)
Sec. 4. (Repealed).
(Source: P.A. 90-55, eff. 1-1-98. Repealed by P.A. 91-950, eff. 2-9-01.)

(225 ILCS 335/4.5)
(Section scheduled to be repealed on January 1, 2026)
Sec. 4.5. Duties of qualifying party; replacement; grounds for discipline.
(a) While engaged as or named as a qualifying party for a licensee, no person may be the named qualifying party for any other licensee. However, the person may act in the capacity of the qualifying party for one additional licensee of the same type of licensure if one of the following conditions exists:
(1) there is a common ownership of at least 25% of

each licensed entity for which the person acts as a qualifying party; or

(2) the same person acts as a qualifying party for

one licensed entity and its licensed subsidiary.

"Subsidiary" as used in this Section means a corporation of which at least 25% is owned by another licensee.
(b) Upon the loss of a qualifying party who is not replaced, the qualifying party or the licensee, or both, shall notify the Department of the name and address of the newly designated qualifying party. The newly designated qualifying party must take and pass the examination prescribed in Section 3.5 of this Act. These requirements shall be met in a timely manner as established by rule of the Department.
(c) A qualifying party that is accepted by the Department shall have the authority to act for the licensed entity in all matters connected with its roofing contracting business and to supervise roofing installation operations. This authority shall not be deemed to be a license for purposes of this Act.
(d) Designation of a qualifying party by an applicant under this Section and Section 3 is subject to acceptance by the Department. The Department may refuse to accept a qualifying party (i) for failure to qualify as required under this Act and the rules adopted under this Act or (ii) after making a determination that the designated party has a history of acting illegally, fraudulently, incompetently, or with gross negligence in the roofing or construction business.
(e) The Department may, at any time after giving appropriate notice and the opportunity for a hearing, suspend or revoke its acceptance of a qualifying party designated by a licensee for any act or failure to act that gives rise to any ground for disciplinary action against that licensee under this Act and the rules adopted under this Act. If the Department suspends or revokes its acceptance of a qualifying party, the license of the licensee shall be deemed to be suspended until a new qualifying party has been designated by the licensee and accepted by the Department.
If acceptance of a qualifying party is suspended or revoked for action or inaction that constitutes a violation of this Act or the rules adopted under this Act, the Department may in addition take such other disciplinary or non-disciplinary action as it may deem proper, including imposing a fine on the qualifying party, not to exceed $10,000 for each violation.
All administrative decisions of the Department under this subsection (e) are subject to judicial review pursuant to Section 9.7 of this Act. An order taking action against a qualifying party shall be deemed a final administrative decision of the Department for purposes of Section 9.7 of this Act.
(Source: P.A. 99-469, eff. 8-26-15.)

(225 ILCS 335/5) (from Ch. 111, par. 7505)
(Section scheduled to be repealed on January 1, 2026)
Sec. 5. Display of license number; building permits; advertising.
(a) Each State licensed roofing contractor shall affix the roofing contractor license number and the licensee's name, as it appears on the license, to all contracts and bids. In addition, the official issuing building permits shall affix the roofing contractor license number to each application for a building permit and on each building permit issued and recorded.
(a-3) A municipality or a county that requires a building permit may not issue a building permit to a roofing contractor unless that contractor has provided sufficient proof of current licensure as a roofing contractor by the State. Holders of an unlimited roofing license may be issued permits for residential, commercial, and industrial roofing projects. Holders of a limited roofing license are restricted to permits for work on residential properties consisting of 8 units or less.
(a-5) A person who knowingly, in the course of applying for a building permit with a unit of local government, provides the roofing license number or name of a roofing contractor whom that person does not intend to have perform the work on the roofing portion of the project commits identity theft under paragraph (8) of subsection (a) of Section 16-30 of the Criminal Code of 2012.
(a-10) A building permit applicant must present a government-issued identification along with the building permit application. Except for the name of the individual, all other personal information contained in the government-issued identification shall be exempt from disclosure under subsection (c) of Section 7 of the Freedom of Information Act. The official issuing the building permit shall maintain the name and identification number, as it appears on the government-issued identification, in the building permit application file. It is not necessary that the building permit applicant be the qualifying party. This subsection shall not apply to a county or municipality whose building permit process occurs through electronic means.
(b) (Blank).
(c) Every holder of a license shall display it in a conspicuous place in the licensee's principal office, place of business, or place of employment.
(d) No person licensed under this Act may advertise services regulated by this Act unless that person includes in the advertisement the roofing contractor license number and the licensee's name, as it appears on the license. Nothing contained in this subsection requires the publisher of advertising for roofing contractor services to investigate or verify the accuracy of the license number provided by the licensee.
(e) A person who advertises services regulated by this Act who knowingly (i) fails to display the license number and the licensee's name, as it appears on the license, in any manner required by this Section, (ii) fails to provide a publisher with the correct license number as required by subsection (d), or (iii) provides a publisher with a false license number or a license number of another person, or a person who knowingly allows the licensee's license number to be displayed or used by another person to circumvent any provisions of this Section, is guilty of a Class A misdemeanor with a fine of $1,000, and, in addition, is subject to the administrative enforcement provisions of this Act. Each day that an advertisement runs or each day that a person knowingly allows the licensee's license to be displayed or used in violation of this Section constitutes a separate offense.
(Source: P.A. 99-469, eff. 8-26-15.)

(225 ILCS 335/5.1)
(Section scheduled to be repealed on January 1, 2026)
Sec. 5.1. Commercial vehicles. Any entity offering services regulated by the Roofing Industry Licensing Act shall affix the roofing contractor license number and the licensee's name, as it appears on the license, on all commercial vehicles used in offering such services. An entity in violation of this Section shall be subject to a $250 civil penalty. This Section may be enforced by local code enforcement officials employed by units of local government as it relates to roofing work being performed within the boundaries of their jurisdiction. For purposes of this Section, "code enforcement official" means an officer or other designated authority charged with the administration, interpretation, and enforcement of codes on behalf of a municipality or county. If the alleged violation has been corrected prior to or on the date of the hearing scheduled to adjudicate the alleged violation, the violation shall be dismissed.
(Source: P.A. 99-469, eff. 8-26-15.)

(225 ILCS 335/5.5)
(Section scheduled to be repealed on January 1, 2026)
Sec. 5.5. Contracts. A roofing contractor, when signing a contract, must provide a land-based phone number and a street address other than a post office box at which the roofing contractor may be contacted.
(Source: P.A. 99-469, eff. 8-26-15.)

(225 ILCS 335/6) (from Ch. 111, par. 7506)
(Section scheduled to be repealed on January 1, 2026)
Sec. 6. Expiration and renewal; inactive status; restoration.
(a) The expiration date and renewal period for each certificate of registration issued under this Act shall be set by the Department by rule.
(b) A licensee who has permitted his or her license to expire or whose license is on inactive status may have his or her license restored by making application to the Department in the form and manner prescribed by the Department.
(c) A licensee who notifies the Department in writing on forms prescribed by the Department may elect to place his or her license on inactive status and shall, subject to rules of the Department, be excused from payment of renewal fees until he or she notifies the Department in writing of his or her desire to resume active status.
(d) A licensee whose license expired while he or she was (1) on active duty with the Armed Forces of the United States or the State Militia called into service or training or (2) in training or education under the supervision of the United States preliminary to induction into the military service, may have his or her license renewed or restored without paying any lapsed renewal fees if, within 2 years after termination of such service, training, or education, except under conditions other than honorable, he or she furnishes the Department with satisfactory evidence to the effect that he or she has been so engaged and that his or her service, training, or education has been so terminated.
(e) A roofing contractor whose license is expired or on inactive status shall not practice under this Act in the State of Illinois.
(Source: P.A. 99-469, eff. 8-26-15.)

(225 ILCS 335/7) (from Ch. 111, par. 7507)
(Section scheduled to be repealed on January 1, 2026)
Sec. 7. Fees. The fees for the administration and enforcement of this Act, including, but not limited to, original certification, renewal, and restoration of a license issued under this Act, shall be set by rule. The fees shall be nonrefundable. All fees, penalties, and fines collected under this Act shall be deposited into the General Professions Dedicated Fund and shall be appropriated to the Department for the ordinary and contingent expenses of the Department in the administration of this Act.
(Source: P.A. 99-469, eff. 8-26-15.)

(225 ILCS 335/7.1)
Sec. 7.1. Applicant convictions.
(a) When reviewing a conviction by plea of guilty or nolo contendere, finding of guilt, jury verdict, or entry of judgment or by sentencing of an initial applicant, the Department may only deny a license based upon consideration of mitigating factors provided in subsection (c) of this Section for a felony directly related to the practice of roofing contracting.
(b) The following crimes or similar offenses in any other jurisdiction are hereby deemed directly related to the practice of roofing contracting:
(1) first degree murder;
(2) second degree murder;
(3) drug induced homicide;
(4) unlawful restraint;
(5) aggravated unlawful restraint;
(6) forcible detention;
(7) involuntary servitude;
(8) involuntary sexual servitude of a minor;
(9) predatory criminal sexual assault of a child;
(10) aggravated criminal sexual assault;
(11) criminal sexual assault;
(12) criminal sexual abuse;
(13) aggravated kidnaping;
(14) aggravated robbery;
(15) armed robbery;
(16) kidnapping;
(17) aggravated battery;
(18) aggravated vehicular hijacking;
(19) home invasion;
(20) terrorism;
(21) causing a catastrophe;
(22) possession of a deadly substance;
(23) making a terrorist threat;
(24) material support for terrorism;
(25) hindering prosecution of terrorism;
(26) armed violence;
(27) any felony based on consumer fraud or deceptive

business practices under the Consumer Fraud and Deceptive Business Practices Act;

(28) any felony requiring registration as a sex

offender under the Sex Offender Registration Act;

(29) attempt of any the offenses set forth in

paragraphs (1) through (28) of this subsection (b); and

(30) convictions set forth in subsection (e) of

Section 5 or Section 9.8 of this Act.

(c) The Department shall consider any mitigating factors contained in the record, when determining the appropriate disciplinary sanction, if any, to be imposed. In addition to those set forth in Section 2105-130 of the Department of Professional Regulation Law of the Civil Administrative Code of Illinois, mitigating factors shall include the following:
(1) the bearing, if any, the criminal offense or

offenses for which the person was previously convicted will have on his or her fitness or ability to perform one or more such duties and responsibilities;

(2) the time that has elapsed since the criminal

conviction; and

(3) the age of the person at the time of the criminal

conviction.

(d) The Department shall issue an annual report by January 31, 2018 and by January 31 each year thereafter, indicating the following:
(1) the number of initial applicants for a license

under this Act within the preceding calendar year;

(2) the number of initial applicants for a license

under this Act within the previous calendar year who had a conviction;

(3) the number of applicants with a conviction who

were granted a license under this Act within the previous year;

(4) the number of applicants denied a license under

this Act within the preceding calendar year; and

(5) the number of applicants denied a license under

this Act solely on the basis of a conviction within the preceding calendar year.

(e) Nothing in this Section shall prevent the Department taking disciplinary or non-disciplinary action against a license as set forth in Section 9.1 of this Act.
(Source: P.A. 99-876, eff. 1-1-17.)

(225 ILCS 335/8)
Sec. 8. (Repealed).
(Source: P.A. 90-55, eff. 1-1-98. Repealed by P.A. 99-469, eff. 8-26-15.)

(225 ILCS 335/9) (from Ch. 111, par. 7509)
(Section scheduled to be repealed on January 1, 2026)
Sec. 9. Licensure requirement.
(1) It is unlawful for any person to engage in the business or act in the capacity of or hold himself, herself, or itself out in any manner as a roofing contractor without having been duly licensed under the provisions of this Act.
(2) No work involving the construction, reconstruction, alteration, maintenance or repair of any kind of roofing or waterproofing may be done except by a roofing contractor licensed under this Act.
(3) Sellers of roofing services may subcontract the provision of those roofing services only to roofing contractors licensed under this Act.
(4) All persons performing roofing services under this Act shall be licensed as roofing contractors, except for those persons who are deemed to be employees under Section 10 of the Employee Classification Act of a licensed roofing contractor.
(Source: P.A. 98-838, eff. 1-1-15; 99-469, eff. 8-26-15.)

(225 ILCS 335/9.1) (from Ch. 111, par. 7509.1)
(Section scheduled to be repealed on January 1, 2026)
Sec. 9.1. Grounds for disciplinary action.
(1) The Department may refuse to issue or to renew, or may revoke, suspend, place on probation, reprimand or take other disciplinary or non-disciplinary action as the Department may deem proper, including fines not to exceed $10,000 for each violation, with regard to any license for any one or combination of the following:
(a) violation of this Act or its rules;
(b) for licensees, conviction or plea of guilty or

nolo contendere, finding of guilt, jury verdict, or entry of judgment or sentencing of any crime, including, but not limited to, convictions, preceding sentences of supervision, conditional discharge, or first offender probation, under the laws of any jurisdiction of the United States that is (i) a felony or (ii) a misdemeanor, an essential element of which is dishonesty or that is directly related to the practice of the profession and, for initial applicants, convictions set forth in Section 7.1 of this Act;

(c) fraud or any misrepresentation in applying for or

procuring a license under this Act, or in connection with applying for renewal of a license under this Act;

(d) professional incompetence or gross negligence in

the practice of roofing contracting, prima facie evidence of which may be a conviction or judgment in any court of competent jurisdiction against an applicant or licensee relating to the practice of roofing contracting or the construction of a roof or repair thereof that results in leakage within 90 days after the completion of such work;

(e) (blank);
(f) aiding or assisting another person in violating

any provision of this Act or rules;

(g) failing, within 60 days, to provide information

in response to a written request made by the Department;

(h) engaging in dishonorable, unethical, or

unprofessional conduct of a character likely to deceive, defraud, or harm the public;

(i) habitual or excessive use or abuse of controlled

substances, as defined by the Illinois Controlled Substances Act, alcohol, or any other substance that results in the inability to practice with reasonable judgment, skill, or safety;

(j) discipline by another state, unit of government,

or government agency, the District of Columbia, a territory, or a foreign nation, if at least one of the grounds for the discipline is the same or substantially equivalent to those set forth in this Section;

(k) directly or indirectly giving to or receiving

from any person, firm, corporation, partnership, or association any fee, commission, rebate, or other form of compensation for any professional services not actually or personally rendered;

(l) a finding by the Department that the licensee,

after having his or her license disciplined, has violated the terms of the discipline;

(m) a finding by any court of competent jurisdiction,

either within or without this State, of any violation of any law governing the practice of roofing contracting, if the Department determines, after investigation, that such person has not been sufficiently rehabilitated to warrant the public trust;

(n) willfully making or filing false records or

reports in the practice of roofing contracting, including, but not limited to, false records filed with the State agencies or departments;

(o) practicing, attempting to practice, or

advertising under a name other than the full name as shown on the license or any other legally authorized name;

(p) gross and willful overcharging for professional

services including filing false statements for collection of fees or monies for which services are not rendered;

(q) (blank);
(r) (blank);
(s) failure to continue to meet the requirements of

this Act shall be deemed a violation;

(t) physical or mental disability, including

deterioration through the aging process or loss of abilities and skills that result in an inability to practice the profession with reasonable judgment, skill, or safety;

(u) material misstatement in furnishing information

to the Department or to any other State agency;

(v) (blank);
(w) advertising in any manner that is false,

misleading, or deceptive;

(x) taking undue advantage of a customer, which

results in the perpetration of a fraud;

(y) performing any act or practice that is a

violation of the Consumer Fraud and Deceptive Business Practices Act;

(z) engaging in the practice of roofing contracting,

as defined in this Act, with a suspended, revoked, or cancelled license;

(aa) treating any person differently to the person's

detriment because of race, color, creed, gender, age, religion, or national origin;

(bb) knowingly making any false statement, oral,

written, or otherwise, of a character likely to influence, persuade, or induce others in the course of obtaining or performing roofing contracting services;

(cc) violation of any final administrative action of

the Secretary;

(dd) allowing the use of his or her roofing license

by an unlicensed roofing contractor for the purposes of providing roofing or waterproofing services; or

(ee) (blank);
(ff) cheating or attempting to subvert a licensing

examination administered under this Act; or

(gg) use of a license to permit or enable an

unlicensed person to provide roofing contractor services.

(2) The determination by a circuit court that a license holder is subject to involuntary admission or judicial admission, as provided in the Mental Health and Developmental Disabilities Code, operates as an automatic suspension. Such suspension will end only upon a finding by a court that the patient is no longer subject to involuntary admission or judicial admission, an order by the court so finding and discharging the patient, and the recommendation of the Board to the Director that the license holder be allowed to resume his or her practice.
(3) The Department may refuse to issue or take disciplinary action concerning the license of any person who fails to file a return, to pay the tax, penalty, or interest shown in a filed return, or to pay any final assessment of tax, penalty, or interest as required by any tax Act administered by the Department of Revenue, until such time as the requirements of any such tax Act are satisfied as determined by the Department of Revenue.
(4) In enforcing this Section, the Department, upon a showing of a possible violation, may compel any individual who is licensed under this Act or any individual who has applied for licensure to submit to a mental or physical examination or evaluation, or both, which may include a substance abuse or sexual offender evaluation, at the expense of the Department. The Department shall specifically designate the examining physician licensed to practice medicine in all of its branches or, if applicable, the multidisciplinary team involved in providing the mental or physical examination and evaluation. The multidisciplinary team shall be led by a physician licensed to practice medicine in all of its branches and may consist of one or more or a combination of physicians licensed to practice medicine in all of its branches, licensed chiropractic physicians, licensed clinical psychologists, licensed clinical social workers, licensed clinical professional counselors, and other professional and administrative staff. Any examining physician or member of the multidisciplinary team may require any person ordered to submit to an examination and evaluation pursuant to this Section to submit to any additional supplemental testing deemed necessary to complete any examination or evaluation process, including, but not limited to, blood testing, urinalysis, psychological testing, or neuropsychological testing.
(5) The Department may order the examining physician or any member of the multidisciplinary team to provide to the Department any and all records, including business records, that relate to the examination and evaluation, including any supplemental testing performed. The Department may order the examining physician or any member of the multidisciplinary team to present testimony concerning this examination and evaluation of the licensee or applicant, including testimony concerning any supplemental testing or documents relating to the examination and evaluation. No information, report, record, or other documents in any way related to the examination and evaluation shall be excluded by reason of any common law or statutory privilege relating to communication between the licensee or applicant and the examining physician or any member of the multidisciplinary team. No authorization is necessary from the licensee or applicant ordered to undergo an evaluation and examination for the examining physician or any member of the multidisciplinary team to provide information, reports, records, or other documents or to provide any testimony regarding the examination and evaluation. The individual to be examined may have, at his or her own expense, another physician of his or her choice present during all aspects of the examination.
(6) Failure of any individual to submit to mental or physical examination or evaluation, or both, when directed, shall result in an automatic suspension without hearing until such time as the individual submits to the examination. If the Department finds a licensee unable to practice because of the reasons set forth in this Section, the Department shall require the licensee to submit to care, counseling, or treatment by physicians approved or designated by the Department as a condition for continued, reinstated, or renewed licensure.
(7) When the Secretary immediately suspends a license under this Section, a hearing upon such person's license must be convened by the Department within 15 days after the suspension and completed without appreciable delay. The Department shall have the authority to review the licensee's record of treatment and counseling regarding the impairment to the extent permitted by applicable federal statutes and regulations safeguarding the confidentiality of medical records.
(8) Licensees affected under this Section shall be afforded an opportunity to demonstrate to the Department that they can resume practice in compliance with acceptable and prevailing standards under the provisions of their license.
(9) The Department shall deny a license or renewal authorized by this Act to a person who has defaulted on an educational loan or scholarship provided or guaranteed by the Illinois Student Assistance Commission or any governmental agency of this State in accordance with paragraph (5) of subsection (a) of Section 2105-15 of the Department of Professional Regulation Law of the Civil Administrative Code of Illinois.
(10) In cases where the Department of Healthcare and Family Services has previously determined a licensee or a potential licensee is more than 30 days delinquent in the payment of child support and has subsequently certified the delinquency to the Department, the Department may refuse to issue or renew or may revoke or suspend that person's license or may take other disciplinary action against that person based solely upon the certification of delinquency made by the Department of Healthcare and Family Services in accordance with paragraph (5) of subsection (a) of Section 2105-15 of the Department of Professional Regulation Law of the Civil Administrative Code of Illinois.
The changes to this Act made by this amendatory Act of 1997 apply only to disciplinary actions relating to events occurring after the effective date of this amendatory Act of 1997.
(Source: P.A. 99-469, eff. 8-26-15; 99-876, eff. 1-1-17.)

(225 ILCS 335/9.2) (from Ch. 111, par. 7509.2)
(Section scheduled to be repealed on January 1, 2026)
Sec. 9.2. Record of proceedings. The Department, at its expense, shall preserve a record of all proceedings at the formal hearing of any case. The notice of hearing, complaint, answer, and all other documents in the nature of pleadings and written motions and responses filed in the proceedings, the transcript of the testimony, all exhibits admitted into evidence, the report of the hearing officer, the Board's findings of fact, conclusions of law, and recommendations to the Director, and the order of the Department shall be the record of the proceedings. Any licensee who is found to have violated this Act or who fails to appear for a hearing to refuse to issue, restore, or renew a license or to discipline a licensee may be required by the Department to pay for the costs of the proceeding. These costs are limited to costs for court reporters, transcripts, and witness attendance and mileage fees. All costs imposed under this Section shall be paid within 60 days after the effective date of the order imposing the fine.
(Source: P.A. 99-469, eff. 8-26-15.)

(225 ILCS 335/9.3) (from Ch. 111, par. 7509.3)
(Section scheduled to be repealed on January 1, 2026)
Sec. 9.3. Attendance of witnesses; contempt. Any circuit court may, upon application of the Department or its designee or of the applicant or licensee against whom proceedings are pending, order the attendance and testimony of witnesses, and the production of relevant documents, papers, files, books and records in connection with any hearing or investigation. The court may compel obedience to its order by proceedings for contempt.
(Source: P.A. 99-469, eff. 8-26-15.)

(225 ILCS 335/9.4) (from Ch. 111, par. 7509.4)
(Section scheduled to be repealed on January 1, 2026)
Sec. 9.4. Subpoenas; oaths. The Department has power to subpoena and bring before it any person in this State and to take the oral or written testimony, or to compel the production of any books, papers, records, documents, exhibits, or other materials that the Secretary or his or her designee deems relevant or material to an investigation or hearing conducted by the Department, with the same fees and mileage and in the same manner as prescribed by law in judicial proceedings in civil cases in courts of this State.
The Secretary, the designated hearing officer, any member of the Board, or a certified shorthand court reporter may administer oaths to witnesses at any hearing that the Department conducts. Notwithstanding any other statute or Department rule to the contrary, all requests for testimony or production of documents or records shall be in accordance with this Act.
(Source: P.A. 99-469, eff. 8-26-15.)

(225 ILCS 335/9.5) (from Ch. 111, par. 7509.5)
(Section scheduled to be repealed on January 1, 2026)
Sec. 9.5. Findings of fact, conclusions of law, and recommendations of the Board; rehearing. The Board shall have 90 days after receipt of the report of the hearing officer to review the report and present their findings of fact, conclusions of law, and recommendations to the Secretary. If the Board fails to present its findings of fact, conclusions of law, and recommendations within the 90-day period, the Secretary may issue an order based on the report of the hearing officer. If the Secretary disagrees with the recommendation of the Board or hearing officer, then the Secretary may issue an order in contravention of the recommendation. In any case involving the refusal to issue or renew or the taking of disciplinary action against a license, a copy of the Board's findings of fact, conclusions of law, and recommendations shall be served upon the respondent by the Department as provided in this Act for the service of the notice of hearing. Within 20 days after such service, the respondent may present to the Department a motion in writing for a rehearing, which motion shall specify the particular grounds therefor. If no motion for rehearing is filed, then upon the expiration of the time specified for filing such a motion or, if a motion for rehearing is denied, then upon such denial the Secretary may enter an order in accordance with recommendations of the Board. If the respondent shall order from the reporting service, and pays for a transcript of the record within the time for filing a motion for rehearing, the 20-day period within which such a motion may be filed shall commence upon the delivery of the transcript to the respondent. Whenever the Secretary is satisfied that substantial justice has not been done in the revocation or suspension of, or the refusal to issue or renew, a license, the Secretary may order a rehearing by the hearing officer.
(Source: P.A. 99-469, eff. 8-26-15.)

(225 ILCS 335/9.6) (from Ch. 111, par. 7509.6)
(Section scheduled to be repealed on January 1, 2026)
Sec. 9.6. Summary suspension pending hearing. The Secretary may summarily suspend a license issued under this Act without a hearing, simultaneously with the institution of proceedings for a hearing provided for in this Act, if the Secretary finds that evidence indicates that continuation in practice would constitute an imminent danger to the public. In the event that the Secretary summarily suspends a license without a hearing, a hearing by the Department shall be commenced within 30 days after such suspension has occurred and shall be concluded as expeditiously as possible.
(Source: P.A. 99-469, eff. 8-26-15.)

(225 ILCS 335/9.7) (from Ch. 111, par. 7509.7)
(Section scheduled to be repealed on January 1, 2026)
Sec. 9.7. All final administrative decisions of the Department are subject to judicial review pursuant to the Administrative Review Law and all rules adopted pursuant thereto. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure. Proceedings for judicial review shall be commenced in the circuit court of the county in which the party applying for review resides, except that, if the party is not a resident of this State, the venue shall be Sangamon County.
(Source: P.A. 99-469, eff. 8-26-15.)

(225 ILCS 335/9.8) (from Ch. 111, par. 7509.8)
(Section scheduled to be repealed on January 1, 2026)
Sec. 9.8. Criminal penalties. Any person who is found to have violated any provision of this Act is guilty of a Class A misdemeanor for the first offense. On conviction of a second or subsequent offense the violator is guilty of a Class 4 felony. Each day of violation constitutes a separate offense.
(Source: P.A. 99-469, eff. 8-26-15.)

(225 ILCS 335/9.9) (from Ch. 111, par. 7509.9)
(Section scheduled to be repealed on January 1, 2026)
Sec. 9.9. Administrative Procedure Act. The Illinois Administrative Procedure Act is hereby expressly adopted and incorporated herein as if all of the provisions of that Act were included in this Act, except that the provision of subsection (d) of Section 10-65 of the Illinois Administrative Procedure Act that provides that at hearings the licensee has the right to show compliance with all lawful requirements for retention, continuation or renewal of the license is specifically excluded. For the purpose of this Act the notice required under Section 10-25 of the Administrative Procedure Act is deemed sufficient when mailed to the last known address of a party.
(Source: P.A. 88-45.)

(225 ILCS 335/9.9a)
(Section scheduled to be repealed on January 1, 2026)
Sec. 9.9a. Certification of record; costs. The Department shall not be required to certify any record to the court, to file an answer in court, or to otherwise appear in any court in a judicial review proceeding, unless and until the Department has received from the plaintiff payment of the costs of furnishing and certifying the record, which costs shall be determined by the Department. Failure on the part of the plaintiff to file the receipt in court is grounds for dismissal of the action.
(Source: P.A. 99-469, eff. 8-26-15.)

(225 ILCS 335/9.10) (from Ch. 111, par. 7509.10)
(Section scheduled to be repealed on January 1, 2026)
Sec. 9.10. Returned checks; fines. Any person who delivers a check or other payment to the Department that is returned to the Department unpaid by the financial institution upon which it is drawn shall pay to the Department, in addition to the amount already owed to the Department, a fine of $50. The fines imposed by this Section are in addition to any other discipline provided under this Act for unlicensed practice or practice on a nonrenewed license. The Department shall notify the person that payment of fees and fines shall be paid to the Department by certified check or money order within 30 calendar days of the notification. If, after the expiration of 30 days from the date of the notification, the person has failed to submit the necessary remittance, the Department shall automatically terminate the license or deny the application, without hearing. If, after termination or denial, the person seeks a license, that person shall apply to the Department for restoration or issuance of the license and pay all the application fees as set by rule. The Department may establish a fee for the processing of an application for restoration of a license to pay all expenses of processing this application. The Director may waive the fines due under this Section in individual cases where the Director finds that the fines would be unreasonable or unnecessarily burdensome.
(Source: P.A. 99-469, eff. 8-26-15.)

(225 ILCS 335/9.11) (from Ch. 111, par. 7509.11)
Sec. 9.11. (Repealed).
(Source: P.A. 86-615. Repealed by 89-387, eff. 1-1-96.)

(225 ILCS 335/9.12)
Sec. 9.12. (Repealed).
(Source: P.A. 86-615. Repealed by P.A. 99-469, eff. 8-26-15.)

(225 ILCS 335/9.13) (from Ch. 111, par. 7509.13)
Sec. 9.13. (Repealed).
(Source: P.A. 86-615. Repealed by 89-387, eff. 1-1-96.)

(225 ILCS 335/9.14) (from Ch. 111, par. 7509.14)
(Section scheduled to be repealed on January 1, 2026)
Sec. 9.14. Appointment of hearing officer. The Secretary has the authority to appoint any attorney duly licensed to practice law in the State of Illinois to serve as the hearing officer for any action for refusal to issue or renew a license, for discipline of a licensee for sanctions for unlicensed practice, for restoration of a license, or for any other action for which findings of fact, conclusions of law, and recommendations are required pursuant to Section 9.5 of this Act. The hearing officer shall have full authority to conduct the hearing and shall issue his or her findings of fact, conclusions of law, and recommendations to the Board pursuant to Section 9.5 of this Act.
(Source: P.A. 99-469, eff. 8-26-15.)

(225 ILCS 335/9.15) (from Ch. 111, par. 7509.15)
(Section scheduled to be repealed on January 1, 2026)
Sec. 9.15. Investigation; notice; default. The Department may investigate the actions of any applicant or any person or persons holding or claiming to hold a license. The Department shall, before refusing to issue, renew, or discipline a licensee or applicant, at least 30 days prior to the date set for the hearing, notify the applicant or licensee in writing of the nature of the charges made and the time and place for a hearing on the charges. The Department shall direct the applicant or licensee to file a written answer to the charges with the hearing officer under oath within 20 days after the service of the notice, and inform the applicant or licensee that failure to file an answer will result in default being taken against the applicant or licensee. At the time and place fixed in the notice, the Department shall proceed to hear the charges and the parties or their counsel shall be accorded ample opportunity to present any pertinent statements, testimony, evidence, and arguments. The Department may continue the hearing from time to time. In case the person fails to file an answer after receiving notice, the license may, in the discretion of the Department, be suspended, revoked, or placed on probationary status, or the Department may take whatever disciplinary action deemed proper, including limiting the scope, nature, or extent of the person's practice or the imposition of a fine, without a hearing, if the act or acts charged constitute sufficient grounds for such action under this Act. The written notice and any notice in the subsequent proceeding may be served by registered or certified mail to the licensee's address of record.
(Source: P.A. 99-469, eff. 8-26-15.)

(225 ILCS 335/10) (from Ch. 111, par. 7510)
(Section scheduled to be repealed on January 1, 2026)
Sec. 10. Injunctive relief; order to cease and desist.
(1) If any person violates the provisions of this Act, the Secretary, through the Attorney General of the State of Illinois or the State's Attorney of any county in which a violation is alleged to have occurred, may in the name of the People of the State of Illinois petition for an order enjoining such violation or for an order enforcing compliance with this Act. Upon the filing of a verified petition in such court, the court may issue a temporary restraining order, without notice or bond, and may preliminarily and permanently enjoin such violation, and if it is established that such person has violated or is violating the injunction, the Court may punish the offender for contempt of court. Proceedings under this Section shall be in addition to, and not in lieu of, all other remedies and penalties provided by this Act.
(2) If any person shall practice as a licensee or hold himself or herself out as a licensee without being licensed under the provisions of this Act, then any person licensed under this Act, any interested party or any person injured thereby may, in addition to the Secretary, petition for relief as provided in subsection (1) of this Section.
(3) (Blank).
(4) Whenever, in the opinion of the Department, any person violates any provision of this Act, the Department may issue a rule to show cause why an order to cease and desist should not be entered. The rule shall clearly set forth the grounds relied upon by the Department and shall provide a period of 7 days after the date of issuance of the rule to file an answer to the satisfaction of the Department. Failure to answer to the satisfaction of the Department shall cause an order to cease and desist to be issued forthwith.
(Source: P.A. 99-469, eff. 8-26-15.)

(225 ILCS 335/10a)
(Section scheduled to be repealed on January 1, 2026)
Sec. 10a. Unlicensed practice; violation; civil penalty.
(a) In addition to any other penalty provided by law, any person who practices, offers to practice, attempts to practice, or holds himself or herself out to practice roofing without being licensed under this Act shall, in addition to any other penalty provided by law, pay a civil penalty to the Department in an amount not to exceed $10,000 for each offense as determined by the Department. The civil penalty shall be assessed by the Department after a hearing is held in accordance with the provisions set forth in this Act regarding the provision of a hearing for the discipline of a licensee.
(b) The Department has the authority and power to investigate any and all unlicensed activity.
(c) The civil penalty shall be paid within 60 days after the effective date of the order imposing the civil penalty. The order shall constitute a judgment and may be filed and execution had thereon in the same manner as any judgment from any court of record.
(Source: P.A. 99-469, eff. 8-26-15.)

(225 ILCS 335/10b)
Sec. 10b. (Repealed).
(Source: P.A. 95-303, eff. 1-1-08. Repealed by P.A. 99-469, eff. 8-26-15.)

(225 ILCS 335/11) (from Ch. 111, par. 7511)
(Section scheduled to be repealed on January 1, 2026)
Sec. 11. Application of Act.
(1) Nothing in this Act limits the power of a municipality, city, county, or incorporated area to regulate the quality and character of work performed by roofing contractors through a system of permits, fees, and inspections which are designed to secure compliance with and aid in the implementation of State and local building laws or to enforce other local laws for the protection of the public health and safety.
(2) Nothing in this Act shall be construed to require a seller of roofing materials or services to be licensed as a roofing contractor when the construction, reconstruction, alteration, maintenance or repair of roofing or waterproofing is to be performed by a person other than the seller or the seller's employees.
(3) Nothing in this Act shall be construed to require a person who performs roofing or waterproofing work to his or her own property, or for no consideration, to be licensed as a roofing contractor.
(3.5) Nothing in this Act shall be construed to require an employee who performs roofing or waterproofing work to his or her employer's residential property, where there exists an employee-employer relationship or for no consideration, to be licensed as a roofing contractor.
(4) Nothing in this Act shall be construed to require a person who performs roof repair or waterproofing work to his or her employer's commercial or industrial property to be licensed as a roofing contractor, where there exists an employer-employee relationship. Nothing in this Act shall be construed to apply to the installation of plastics, glass or fiberglass to greenhouses and related horticultural structures, or to the repair or construction of farm buildings.
(5) Nothing in this Act limits the power of a municipality, city, county, or incorporated area to collect occupational license and inspection fees for engaging in roofing contracting.
(6) Nothing in this Act limits the power of the municipalities, cities, counties, or incorporated areas to adopt any system of permits requiring submission to and approval by the municipality, city, county, or incorporated area of plans and specifications for work to be performed by roofing contractors before commencement of the work.
(7) Any official authorized to issue building or other related permits shall ascertain that the applicant contractor is duly licensed before issuing the permit. The evidence shall consist only of the exhibition to him or her of current evidence of licensure.
(8) This Act applies to any roofing contractor performing work for the State or any municipality, city, county, or incorporated area. Officers of the State or any municipality, city, county or incorporated area are required to determine compliance with this Act before awarding any contracts for construction, improvement, remodeling, or repair.
(9) If an incomplete contract exists at the time of death of a licensee, the contract may be completed by any person even though not licensed. Such person shall notify the Department within 30 days after the death of the contractor of his or her name and address. For the purposes of this subsection, an incomplete contract is one which has been awarded to, or entered into by, the licensee before his or her death or on which he or she was the low bidder and the contract is subsequently awarded to him or her regardless of whether any actual work has commenced under the contract before his or her death.
(10) The State or any municipality, city, county, or incorporated area may require that bids submitted for roofing construction, improvement, remodeling, or repair of public buildings be accompanied by evidence that that bidder holds an appropriate license issued pursuant to this Act.
(11) (Blank).
(12) Nothing in this Act shall prevent a municipality, city, county, or incorporated area from making laws or ordinances that are more stringent than those contained in this Act.
(Source: P.A. 99-469, eff. 8-26-15; 100-545, eff. 11-8-17.)

(225 ILCS 335/11.5)
(Section scheduled to be repealed on January 1, 2026)
Sec. 11.5. Board. The Roofing Advisory Board is created and shall consist of 8 persons, one of whom is a knowledgeable public member and 7 of whom are (i) designated as the qualifying party of a licensed roofing contractor or (ii) legally qualified to act for the business organization on behalf of the licensee in all matters connected with its roofing contracting business, have the authority to supervise roofing installation operations, and actively engaged in day-to-day activities of the business organization for a licensed roofing contractor. One of the 7 nonpublic members on the Board shall represent a statewide association representing home builders and another of the 7 nonpublic members shall represent an association predominately representing retailers. The public member shall not be licensed under this Act. Each member shall be appointed by the Secretary. Five members of the Board shall constitute a quorum. A quorum is required for all Board decisions.
Members of the Board shall be immune from suit in any action based upon any disciplinary proceedings or other acts performed in good faith as members of the Board, unless the conduct that gave rise to the suit was willful and wanton misconduct.
The persons appointed shall hold office for 4 years and until a successor is appointed and qualified. No member shall serve more than 2 complete 4 year terms.
The Secretary shall have the authority to remove or suspend any member of the Board for cause at any time before the expiration of his or her term. The Secretary shall be the sole arbiter of cause.
The Secretary shall fill a vacancy for the unexpired portion of the term with an appointee who meets the same qualifications as the person whose position has become vacant. The Board shall meet annually to elect one member as chairman and one member as vice-chairman. No officer shall be elected more than twice in succession to the same office. The members of the Board shall receive reimbursement for actual, necessary, and authorized expenses incurred in attending the meetings of the Board.
(Source: P.A. 99-469, eff. 8-26-15.)

(225 ILCS 335/11.6)
(Section scheduled to be repealed on January 1, 2026)
Sec. 11.6. Confidentiality. All information collected by the Department in the course of an examination or investigation of a licensee or applicant, including, but not limited to, any complaint against a licensee filed with the Department and information collected to investigate any such complaint, shall be maintained for the confidential use of the Department and shall not be disclosed. The Department may not disclose the information to anyone other than law enforcement officials, other regulatory agencies that have an appropriate regulatory interest as determined by the Secretary, or a party presenting a lawful subpoena to the Department. Information and documents disclosed to a federal, State, county, or local law enforcement agency shall not be disclosed by the agency for any purpose to any other agency or person. A formal complaint filed against a licensee by the Department or any order issued by the Department against a licensee or applicant shall be a public record, except as otherwise prohibited by law.
(Source: P.A. 99-469, eff. 8-26-15.)

(225 ILCS 335/11.7)
(Section scheduled to be repealed on January 1, 2026)
Sec. 11.7. Order or certified copy; prima facie proof. An order or a certified copy thereof, over the seal of the Department and purporting to be signed by the Secretary, shall be prima facie proof that:
(1) the signature is the genuine signature of the

Secretary; and

(2) the Secretary is duly appointed and qualified.
(Source: P.A. 99-469, eff. 8-26-15.)

(225 ILCS 335/11.8)
(Section scheduled to be repealed on January 1, 2026)
Sec. 11.8. Surrender of license. Upon the revocation or suspension of any license, the licensee shall immediately surrender the license or licenses to the Department. If the licensee fails to do so, the Department shall have the right to seize the license.
(Source: P.A. 99-469, eff. 8-26-15.)

(225 ILCS 335/11.9)
(Section scheduled to be repealed on January 1, 2026)
Sec. 11.9. Suspension of license for failure to pay restitution. The Department, without further process or hearing, shall suspend the license or other authorization to practice of any person issued under this Act who has been certified by court order as not having paid restitution to a person under Section 8A-3.5 of the Illinois Public Aid Code or under Section 17-10.5 or 46-1 of the Criminal Code of 1961 or the Criminal Code of 2012. A person whose license or other authorization to practice is suspended under this Section is prohibited from practicing until the restitution is made in full.
(Source: P.A. 99-469, eff. 8-26-15.)

(225 ILCS 335/11.10)
(Section scheduled to be repealed on January 1, 2026)
Sec. 11.10. Citations.
(a) The Department may adopt rules to permit the issuance of citations for non-frivolous complaints. The citation shall list the person's name and address, a brief factual statement, the Sections of the Act or rules allegedly violated, the penalty imposed, and, if applicable, the licensee's license number. The citation must clearly state that the person may choose, in lieu of accepting the citation, to request a hearing. If the person does not dispute the matter in the citation with the Department within 30 days after the citation is served, then the citation shall become a final order and shall constitute discipline. The penalty shall be a fine or other conditions as established by rule.
(b) The Department shall adopt rules designating violations for which a citation may be issued. Such rules shall designate as citation violations those violations for which there is no substantial threat to the public health, safety, and welfare. Citations shall not be utilized if there was any significant consumer harm resulting from the violation.
(c) A citation must be issued within 6 months after the reporting of a violation that is the basis for the citation.
(d) Service of a citation may be made by personal service or certified mail to the person at the person's last known address of record or, if applicable, the licensee's address of record.
(Source: P.A. 99-469, eff. 8-26-15.)

(225 ILCS 335/12) (from Ch. 111, par. 7512)
(Section scheduled to be repealed on January 1, 2026)
Sec. 12. This Act shall be known and may be cited as the "Illinois Roofing Industry Licensing Act".
(Source: P.A. 83-1513.)



225 ILCS 340/ - Structural Engineering Practice Act of 1989.

(225 ILCS 340/1) (from Ch. 111, par. 6601)
(Section scheduled to be repealed on January 1, 2020)
Sec. 1. The practice of Structural Engineering in the State of Illinois is hereby declared to affect the public health, safety and welfare and to be subject to regulation and control in the public interest. It is further declared to be a matter of public interest and concern that the practice of Structural Engineering as defined in this Act, merit and receive the confidence of the public, that only qualified persons be authorized to practice Structural Engineering in the State of Illinois. This Act shall be liberally construed to best carry out these subjects and purposes.
(Source: P.A. 86-711.)

(225 ILCS 340/2) (from Ch. 111, par. 6602)
(Section scheduled to be repealed on January 1, 2020)
Sec. 2. This Act shall be known and may be cited as the Structural Engineering Practice Act of 1989.
(Source: P.A. 91-91, eff. 1-1-00.)

(225 ILCS 340/3) (from Ch. 111, par. 6603)
(Section scheduled to be repealed on January 1, 2020)
Sec. 3. The following persons are exempt from the operation of this Act:
(a) Draftsmen, students, clerks of work, superintendents and other employees of Licensed Structural Engineers when acting under the immediate personal supervision of their employers; and
(b) Superintendents of construction in the pay of the owner when acting under the immediate personal supervision of a Licensed Structural Engineer.
Persons licensed to practice structural engineering in this State are exempt from the operation of any Act in force in this State relating to the regulation of the practice of Architecture.
(Source: P.A. 86-711.)

(225 ILCS 340/4) (from Ch. 111, par. 6604)
(Section scheduled to be repealed on January 1, 2020)
Sec. 4. In this Act:
(a) "Address of record" means the designated address recorded by the Department in the applicant's or licensee's application file or license file maintained by the Department's licensure maintenance unit. It is the duty of the applicant or licensee to inform the Department of any change of address, and such changes must be made either through the Department's website or by directly contacting the Department.
(b) "Department" means the Department of Financial and Professional Regulation.
(c) "Secretary" means the Secretary of the Department of Financial and Professional Regulation.
(d) "Board" means the Structural Engineering Board appointed by the Secretary.
(e) "Negligence in the practice of structural engineering" means the failure to exercise that degree of reasonable professional skill, judgment and diligence normally rendered by structural engineers in the practice of structural engineering.
(f) "Structural engineer intern" means a person who is a candidate for licensure as a structural engineer and who has been enrolled as a structural engineer intern.
(g) "Structural engineer" means a person licensed under the laws of the State of Illinois to practice structural engineering.
(Source: P.A. 96-610, eff. 8-24-09.)

(225 ILCS 340/4.5)
(Section scheduled to be repealed on January 1, 2020)
Sec. 4.5. References to Department or Director of Professional Regulation. References in this Act (i) to the Department of Professional Regulation are deemed, in appropriate contexts, to be references to the Department of Financial and Professional Regulation and (ii) to the Director of Professional Regulation are deemed, in appropriate contexts, to be references to the Secretary of Financial and Professional Regulation.
(Source: P.A. 96-610, eff. 8-24-09.)

(225 ILCS 340/5) (from Ch. 111, par. 6605)
(Section scheduled to be repealed on January 1, 2020)
Sec. 5. A person shall be regarded as practicing structural engineering within the meaning of this Act who is engaged in the design, analysis, or supervision of the construction, enlargement or alteration of structures, or any part thereof, for others, to be constructed by persons other than himself. Structures within the meaning of this Act are all structures having as essential features foundations, columns, girders, trusses, arches or beams, with or without other parts, and in which safe design and construction require that loads and stresses must be computed and the size and strength of parts determined by mathematical calculations based upon scientific principles and engineering data. A person shall also be regarded as practicing structural engineering within the meaning of this Act who is engaged as a principal in the design, analysis, or supervision of the construction of structures or of the structural part of edifices designed solely for the generation of electricity; or for the hoisting, cleaning, sizing or storing of coal, cement, sand, grain, gravel or similar materials; elevators; manufacturing plants; docks; bridges; blast furnaces; rolling mills; gas producers and reservoirs; smelters; dams; reservoirs; waterworks; sanitary works as applied to the purification of water; plants for waste and sewage disposal; round houses for locomotives; railroad shops; pumping or power stations for drainage districts; or power houses, even though such structures may come within the definition of "buildings" as defined in any Act in force in this State relating to the regulation of the practice of architecture.
(Source: P.A. 96-610, eff. 8-24-09.)

(225 ILCS 340/6) (from Ch. 111, par. 6606)
(Section scheduled to be repealed on January 1, 2020)
Sec. 6. The Department of Financial and Professional Regulation shall exercise the following functions, powers and duties subject to the provisions of this Act:
(1) To conduct examinations to ascertain the

qualifications and fitness of applicants for licensure as licensed structural engineers, and pass upon the qualifications and fitness of applicants for licensure by endorsement.

(2) To prescribe rules for a method of examination of

candidates.

(3) To prescribe rules to establish what constitutes

a structural engineering or related science curriculum, to determine if a specific curriculum qualifies as a structural engineering or related science curriculum, and to terminate the Department's approval of any curriculum as a structural engineering or related science curriculum for non-compliance with such rules.

(3.5) To register corporations, partnerships,

professional service corporations, limited liability companies, and sole proprietorships for the practice of structural engineering and issue a license to those who qualify.

(4) To investigate complaints, to conduct oral

interviews, disciplinary conferences, and formal evidentiary hearings on proceedings to refuse to issue, renew or restore, or to suspend or revoke a license, or to place on probation or reprimand a licensee for reasons set forth in Section 20 of this Act.

(5) To formulate rules necessary to carry out the

provisions of this Act.

(6) To maintain membership in a national organization

that provides an acceptable structural engineering examination and participate in activities of the organization by designation of individuals for the various classifications of membership and the appointment of delegates for attendance at regional and national meetings of the organization. All costs associated with membership and attendance of such delegates to any national meetings may be funded from the Design Professionals Administration and Investigation Fund.

(7) To review such applicant qualifications to sit

for the examination or for licensure that the Board designates pursuant to Section 8 of this Act.

Prior to issuance of any final decision or order that deviates from any report or recommendation of the Board relating to the qualification of applicants, discipline of licensees or registrants, or promulgation of rules, the Secretary shall notify the Board and the Secretary of State in writing with an explanation of any such deviation and provide a reasonable time for the Board to submit comments to the Secretary regarding the action. In the event that the Board fails or declines to submit such comments within 30 days of said notification, the Secretary may issue a final decision or order consistent with the Secretary's original decision.
Whenever the Secretary is not satisfied that substantial justice has been done in an examination, the Secretary may order a reexamination by the same or other examiners.
(Source: P.A. 96-610, eff. 8-24-09.)

(225 ILCS 340/7) (from Ch. 111, par. 6607)
(Section scheduled to be repealed on January 1, 2020)
Sec. 7. The Secretary shall appoint a Structural Engineering Board, which shall consist of 7 members. Six members shall be Illinois licensed structural engineers, who have been engaged in the practice of structural engineering for a minimum of 10 years, and one shall be a public member. The public member shall be a voting member and shall not hold a license as an architect, professional engineer, structural engineer or land surveyor.
Members shall serve 5 year terms and until their successors are appointed and qualified.
In making the designation of persons to act, the Secretary shall give due consideration to recommendations by members of the profession and by organizations of the structural engineering profession.
The membership of the Board should reasonably reflect representation from the geographic areas in this State.
No member shall be reappointed to the Board for a term which would cause his or her service on the Board to be longer than 15 years in a lifetime.
Appointments to fill vacancies shall be made in the same manner as original appointments, for the unexpired portion of the vacated term. Initial terms under this Act shall begin upon the expiration of the terms of Committee members appointed under The Illinois Structural Engineering Act.
Persons holding office as members of the Board under this Act on the effective date of this Act shall serve as members of the Board under this Act until the expiration of the term for which they were appointed and until their successors are appointed and qualified under this Act.
Four members of the Board shall constitute a quorum. A quorum is required for Board decisions.
The Secretary may terminate the appointment of any member for cause which in the opinion of the Secretary reasonably justifies such termination, which may include, but is not limited to, a Board member who does not attend 2 consecutive meetings.
Notice of proposed rulemaking shall be transmitted to the Board and the Department shall review the response of the Board and any recommendations made therein. The Department may, at any time, seek the expert advice and knowledge of the Board on any matter relating to the administration or enforcement of this Act.
Members of the Board shall be immune from suit in any action based upon any disciplinary proceedings or other activities performed in good faith as members of the Board.
Each member of the Board may receive compensation as determined by the Secretary.
(Source: P.A. 96-610, eff. 8-24-09.)

(225 ILCS 340/8) (from Ch. 111, par. 6608)
(Section scheduled to be repealed on January 1, 2020)
Sec. 8. The Board has the following powers and duties:
(a) The Board shall hold at least 3 regular meetings each year;
(b) The Board shall annually elect a Chairperson and a Vice Chairperson, both of whom shall be Illinois licensed structural engineers;
(c) The Board, upon request by the Department, may make a curriculum evaluation to determine if courses conform to requirements of approved engineering programs;
(d) The Department may at any time seek the expert advice and knowledge of the Board on any matter relating to the enforcement of this Act;
(e) The Board may appoint a subcommittee to serve as a Complaint Committee to recommend the disposition of case files according to procedures established by rule;
(f) The Board shall assist the Department in conducting oral interviews, disciplinary conferences, informal conferences, and formal evidentiary hearings;
(g) The Board shall review applicant qualifications to sit for the examination or for licensure and shall make recommendations to the Department except for those applicant qualifications that the Board designates as routinely acceptable, and the Department shall review the Board's recommendations on applicant qualifications; and
(h) The Board may submit comments to the Secretary within a reasonable time from notification of any final decision or order from the Secretary that deviates from any report or recommendation of the Board relating to the qualification of applicants, discipline of licensees or registrants, unlicensed practice, or promulgation of rules.
(Source: P.A. 96-610, eff. 8-24-09.)

(225 ILCS 340/9) (from Ch. 111, par. 6609)
(Section scheduled to be repealed on January 1, 2020)
Sec. 9. Applications for original licenses shall be made to the Department in writing on forms prescribed by the Department and shall be accompanied by the required fee, which is not refundable. The application shall require such information as in the judgment of the Department will enable the Department to pass on the qualifications of the applicant for a license. The Department may require an applicant, at the applicant's expense, to have an evaluation of the applicant's education in a foreign county by a nationally recognized evaluation service approved by the Department in accordance with rules prescribed by the Department.
An applicant who graduated from a structural engineering program outside the United States or its territories and whose first language is not English shall submit certification of passage of the Test of English as a Foreign Language (TOEFL) and a test of spoken English as defined by rule. However, any such applicant who subsequently earns an advanced degree from an accredited educational institution in the United States or its territories shall not be subject to this requirement.
(Source: P.A. 98-993, eff. 1-1-15.)

(225 ILCS 340/9.5)
(Section scheduled to be repealed on January 1, 2020)
Sec. 9.5. Social Security Number on license application. In addition to any other information required to be contained in the application, every application for an original license under this Act shall include the applicant's Social Security Number, which shall be retained in the agency's records pertaining to the license. As soon as practical, the Department shall assign a customer's identification number to each applicant for a license.
Every application for a renewal or restored license shall require the applicant's customer identification number.
(Source: P.A. 97-400, eff. 1-1-12.)

(225 ILCS 340/10) (from Ch. 111, par. 6610)
(Section scheduled to be repealed on January 1, 2020)
Sec. 10. The Department shall authorize examinations of applicants as structural engineers at such times and places as it may determine. The examination of applicants shall be of a character to give a fair test of the qualifications of the applicant to practice structural engineering.
Applicants for examination as structural engineers are required to pay, either to the Department or the designated testing service, a fee covering the cost of providing the examination. Failure to appear for the examination on the scheduled date, at the time and place specified, after the applicant's application for examination has been received and acknowledged by the Department or the designated testing service, shall result in the forfeiture of the examination fee.
If an applicant fails to pass an examination for a licensure under this Act within 3 years after filing the application, the application shall be denied. However, such applicant may thereafter make a new application for examination accompanied by the required fee, and must furnish proof of meeting the qualifications for examination in effect at the time of new application.
(Source: P.A. 96-610, eff. 8-24-09.)

(225 ILCS 340/11) (from Ch. 111, par. 6611)
(Section scheduled to be repealed on January 1, 2020)
Sec. 11. A person is qualified for enrollment as a structural engineer intern or licensure as a structural engineer if that person has applied in writing in form and substance satisfactory to the Department and:
(a) The applicant is of good moral character. In

determining moral character under this Section, the Department may take into consideration whether the applicant has engaged in conduct or actions that would constitute grounds for discipline under this Act.

(a-5) The applicant, if a structural engineer intern

applicant, has met the minimum standards for enrollment as a structural engineer intern, which are as follows:

(1) is a graduate of an approved structural

engineering curriculum of at least 4 years meeting the requirements as set forth by rule and passes a nominal examination as defined by rule in the fundamentals of engineering; or

(2) is a graduate of a related science curriculum

of at least 4 years meeting the requirements as set forth by rule and passes a nominal examination as defined by rule in the fundamentals of engineering.

(b) The applicant, if a structural engineer

applicant, has met the minimum standards for licensure as a structural engineer, which are as follows:

(1) is a graduate of an approved structural

engineering curriculum of at least 4 years meeting the requirements as set forth by rule and submits evidence acceptable to the Department of an additional 4 years or more of experience in structural engineering work of a grade and character which indicates that the individual may be competent to practice structural engineering as set forth by rule; or

(2) is a graduate of an approved related science

curriculum of at least 4 years meeting the requirements as set forth by rule who submits evidence acceptable to the Department of an additional 8 years or more of progressive experience in structural engineering work of a grade and character which indicates that the individual may be competent to practice structural engineering as set forth by rule.

(c) The applicant, if a structural engineer applicant, has passed an examination authorized by the Department as determined by rule to determine his or her fitness to receive a license as a structural engineer.
(Source: P.A. 98-713, eff. 7-16-14.)

(225 ILCS 340/12) (from Ch. 111, par. 6612)
(Section scheduled to be repealed on January 1, 2020)
Sec. 12. Every holder of a license as a structural engineer shall display it in a conspicuous place in the holder's principal office, place of business or employment.
Every licensed structural engineer shall have a reproducible seal or facsimile, the print of which shall contain the name and license number of the structural engineer, and the words "Licensed Structural Engineer," "State of Illinois." The licensed structural engineer shall seal all plans, drawings, and specifications prepared by or under the engineer's supervision.
A licensed structural engineer may seal documents not produced by the licensed structural engineer when the documents have either been produced by others working under the licensed structural engineer's personal supervision and control or when the licensed structural engineer has sufficiently reviewed the documents to ensure that they have met the standards of reasonable professional skill and diligence. In reviewing the work of others, the licensed structural engineer shall, where necessary, do calculations, redesign, or any other work necessary to be done to meet such standards and should retain evidence of having done such review. The documents sealed by the licensed structural engineer shall be of no lesser quality than if they had been produced by the licensed structural engineer. The licensed structural engineer who seals the work of others is obligated to provide sufficient supervision and review of such work so that the public is protected.
The licensed structural engineer shall affix the signature, current date, date of license expiration and seal to the first sheet of any bound set or loose sheets prepared by the licensed structural engineer or under that licensed structural engineer's immediate supervision.
(Source: P.A. 91-91, eff. 1-1-00.)

(225 ILCS 340/13)
Sec. 13. (Repealed).
(Source: P.A. 86-711. Repealed by P.A. 96-610, eff. 8-24-09.)

(225 ILCS 340/14) (from Ch. 111, par. 6614)
(Section scheduled to be repealed on January 1, 2020)
Sec. 14. The expiration date and renewal period for each license issued under this Act shall be set by rule. The holder of a license may renew the license during the month preceding its expiration date by paying the required fee.
A licensed structural engineer who has permitted his license to expire or who placed his license on inactive status may have his license restored by making application to the Department and filing proof acceptable to the Department of fitness to have the license restored, including sworn evidence certifying to active practice in another jurisdiction satisfactory to the Department and by submitting evidence of knowledge in seismic design and by paying the required restoration fee.
If the licensed structural engineer has not maintained an active practice in another jurisdiction satisfactory to the Department, the Board shall determine, by an evaluation program established by rule, that person's fitness to resume active status and may require the licensed structural engineer to complete an examination.
Any licensed structural engineer whose license has been expired for more than 5 years may have his license restored by making application to the Department and filing proof acceptable to the Department of fitness to have the license restored, including sworn evidence certifying to active practice in another jurisdiction and by paying the required restoration fee.
However, any licensed structural engineer whose license has expired while such engineer was engaged (1) in federal service on active duty with the Army of the United States, the United States Navy, the Marine Corps, the Air Force, the Coast Guard, or the State Militia called into the service or training of the United States of America, or (2) in training or education under the supervision of the United States preliminary to induction into the military service, may have his license restored or reinstated without paying any lapsed renewal fees, reinstatement fee or restoration fee or passing any examination, if within 2 years after termination of such service, training or education other than by dishonorable discharge such person furnishes the Department with an affidavit to the effect that he has been so engaged and that the service, training or education has been so terminated.
(Source: P.A. 96-610, eff. 8-24-09.)

(225 ILCS 340/14.5)
(Section scheduled to be repealed on January 1, 2020)
Sec. 14.5. Continuing education. The Department may promulgate rules of continuing education for persons licensed under this Act. The Department shall consider the recommendations of the Board in establishing the guidelines for the continuing education requirements. The requirements of this Section apply to any person seeking renewal or restoration under Section 14 or 15 of this Act.
(Source: P.A. 91-91, eff. 1-1-00.)

(225 ILCS 340/15) (from Ch. 111, par. 6615)
(Section scheduled to be repealed on January 1, 2020)
Sec. 15. Any structural engineer who notifies the Department, in writing on forms prescribed by the Department, may elect to place his or her license on an inactive status and shall, subject to rules of the Department, be excused from payment of renewal fees until he or she notifies the Department in writing of the desire to resume active status.
Any structural engineer requesting restoration from inactive status shall be required to pay the current renewal fee. If the structural engineer otherwise qualifies, upon payment, the Department shall restore his or her license, as provided in Section 14 of this Act.
Any structural engineer whose license is on inactive status shall not practice structural engineering in the State of Illinois.
(Source: P.A. 86-711.)

(225 ILCS 340/16) (from Ch. 111, par. 6616)
(Section scheduled to be repealed on January 1, 2020)
Sec. 16. The Department may, in its discretion, license as a structural engineer upon payment of the required fee, an applicant who is a structural engineer licensed under the laws of another state or territory, if the requirements for licensure in the state or territory were, at the date of licensure, substantially equivalent to the requirements in force in this State on that date.
Applicants have 3 years from the date of application to complete the application process. If the process has not been completed in 3 years, the application shall be denied, the fee forfeited and the applicant must reapply and meet the requirements in effect at the time of reapplication.
(Source: P.A. 96-610, eff. 8-24-09.)

(225 ILCS 340/17) (from Ch. 111, par. 6617)
(Section scheduled to be repealed on January 1, 2020)
Sec. 17. Fees.
(a) The Department shall provide by rule for a schedule of fees to be paid for licenses by all applicants. All fees are not refundable.
(b) The fees for the administration and enforcement of the Act, including but not limited to original licensure, renewal, and restoration, shall be set by rule by the Department.
(c) All fees and fines collected shall be deposited in the Design Professionals Administration and Investigation Fund. Of the moneys deposited into the Design Professionals Administration and Investigation Fund, the Department may use such funds as necessary and available to produce and distribute newsletters to persons licensed under this Act.
(Source: P.A. 91-91, eff. 1-1-00.)

(225 ILCS 340/18) (from Ch. 111, par. 6618)
(Section scheduled to be repealed on January 1, 2020)
Sec. 18. A roster showing the names and addresses of all structural engineers licensed under this Act shall be prepared by the Department. This roster shall be available upon request and payment of the required fee.
(Source: P.A. 96-610, eff. 8-24-09.)

(225 ILCS 340/19) (from Ch. 111, par. 6619)
(Section scheduled to be repealed on January 1, 2020)
Sec. 19. Professional design firm registration; conditions.
(a) Nothing in this Act prohibits the formation, under the provisions of the Professional Service Corporation Act, as amended, of a corporation to practice structural engineering.
Any business, including a Professional Service Corporation, that includes within its stated purposes, practices, or holds itself out as available to practice, structural engineering, shall be registered with the Department pursuant to the provisions of this Section.
Any sole proprietorship not owned and operated by an Illinois licensed design professional licensed under this Act shall be prohibited from offering structural engineering services to the public. "Illinois licensed design professional" means a person who holds an active license as a structural engineer under this Act, as an architect under the Illinois Architecture Practice Act of 1989, or as a professional engineer under the Professional Engineering Practice Act of 1989. Any sole proprietorship owned and operated by a structural engineer with an active license issued under this Act and conducting or transacting such business under an assumed name in accordance with the provisions of the Assumed Business Name Act shall comply with the registration requirements of a professional design firm. Any sole proprietorship owned and operated by a structural engineer with an active license issued under this Act and conducting or transacting such business under the real name of the sole proprietor is exempt from the registration requirements of a professional design firm.
Any partnership which includes within its purpose, practices, or holds itself out as available to practice structural engineering, shall register with the Department pursuant to the provisions set forth in this Section.
(b) Any professional design firm seeking to be registered under the provisions of this Section shall not be registered unless at least one managing agent in charge of structural engineering activities in this State is designated by the professional design firm. A designated managing agent must at all times maintain a valid, active license to practice structural engineering in Illinois.
No individual whose license to practice structural engineering in this State is currently in a suspended or revoked status shall act as a managing agent for a professional design firm.
(c) No business shall practice or hold itself out as available to practice structural engineering until it is registered with the Department.
(d) Any business seeking to be registered under this Section shall apply for a certificate of registration on a form provided by the Department and shall provide such information as requested by the Department, which shall include but shall not be limited to:
(1) the name and license number of the person

designated as the managing agent in responsible charge of the practice of structural engineering in Illinois. In the case of a corporation, the corporation shall also submit a certified copy of the resolution by the board of directors designating the managing agent. In the case of a limited liability company, the company shall submit a certified copy of either its articles of organization or operating agreement designating the managing agent;

(2) the names and license numbers of the directors,

in the case of a corporation, the members, in the case of a limited liability company, or general partners, in the case of a partnership;

(3) a list of all locations at which the professional

design firm provides structural engineering services to the public; and

(4) A list of all assumed names of the business.

Nothing in this Section shall be construed to exempt a professional design firm, sole proprietorship, or professional service corporation from compliance with the requirements of the Assumed Business Name Act.

It shall be the responsibility of the professional design firm to provide the Department notice, in writing, of any changes in the information requested on the application.
(e) In the event a managing agent is terminated or terminates his status as managing agent of the professional design firm, such managing agent and professional design firm shall notify the Department of this fact in writing, by certified mail, within 10 business days of such termination.
Thereafter, the professional design firm, if it has so informed the Department, shall have 30 days in which to notify the Department of the name and registration number of a newly designated managing agent. If a corporation, the corporation shall also submit a certified copy of a resolution by the board of directors designating the new managing agent. If a limited liability company, the company shall also submit a certified copy of either its articles of organization or operating agreement designating the new managing agent. The Department may, upon good cause shown, extend the original 30 day period.
If the professional design firm fails to notify the Department in writing within the specified time, the registration shall be terminated without prior hearing. Notification of termination shall be sent to the address of record. If the professional design firm continues to operate and offer structural engineering services after the termination, the Department may seek prosecution under Sections 20, 34, and 34a of this Act for the unlicensed practice of structural engineering.
(f) No professional design firm shall be relieved of responsibility for the conduct or acts of its agents, employees, members, managers, or officers by reason of its compliance with this Section, nor shall any individual practicing structural engineering be relieved of the responsibility for professional services performed by reason of the individual's employment or relationship with a professional design firm registered under this Section.
(g) Disciplinary action against a professional design firm registered under this Section shall be administered in the same manner and on the same grounds as disciplinary action against a licensed structural engineer. All disciplinary action taken or pending against a corporation or partnership before the effective date of this amendatory Act of 1993 shall be continued or remain in effect without the Department filing separate actions.
It is unlawful for any person to practice, or to attempt to practice, structural engineering, without being licensed under this Act. It is unlawful for any business not subject to the sole proprietorship exemption to offer or provide structural engineering services without active registration issued by the Department as a professional design firm or professional service corporation.
(Source: P.A. 96-610, eff. 8-24-09.)

(225 ILCS 340/20) (from Ch. 111, par. 6620)
(Section scheduled to be repealed on January 1, 2020)
Sec. 20. Refusal; revocation; suspension.
(a) The Department may refuse to issue or renew, or may revoke a license, or may suspend, place on probation, fine, or take any disciplinary or non-disciplinary action as the Department may deem proper, including a fine not to exceed $10,000 for each violation, with regard to any licensee for any one or combination of the following reasons:
(1) Material misstatement in furnishing information

to the Department;

(2) Negligence, incompetence or misconduct in the

practice of structural engineering;

(3) Making any misrepresentation for the purpose of

obtaining licensure;

(4) The affixing of a licensed structural engineer's

seal to any plans, specifications or drawings which have not been prepared by or under the immediate personal supervision of that licensed structural engineer or reviewed as provided in this Act;

(5) Conviction of, or entry of a plea of guilty or

nolo contendere to, any crime that is a felony under the laws of the United States or of any state or territory thereof, or that is a misdemeanor an essential element of which is dishonesty, or any crime that is directly related to the practice of the profession;

(6) Making a statement of compliance pursuant to the

Environmental Barriers Act, as now or hereafter amended, that a plan for construction or alteration of a public facility or for construction of a multi-story housing unit is in compliance with the Environmental Barriers Act when such plan is not in compliance;

(7) Failure to comply with any of the provisions of

this Act or its rules;

(8) Aiding or assisting another person in violating

any provision of this Act or its rules;

(9) Engaging in dishonorable, unethical or

unprofessional conduct of a character likely to deceive, defraud or harm the public, as defined by rule;

(10) Habitual or excessive use or addiction to

alcohol, narcotics, stimulants, or any other chemical agent or drug that results in the inability to practice with reasonable judgment, skill, or safety;

(11) Failure of an applicant or licensee to pay a

fine imposed by the Department or a licensee whose license has been placed on probationary status has violated the terms of probation;

(12) Discipline by another state, territory, foreign

country, the District of Columbia, the United States government, or any other governmental agency, if at least one of the grounds for discipline is the same or substantially equivalent to those set forth in this Section;

(13) Failure to provide information in response to a

written request made by the Department within 30 days after the receipt of such written request; or

(14) Physical illness, including but not limited to,

deterioration through the aging process or loss of motor skill, mental illness, or disability which results in the inability to practice the profession of structural engineering with reasonable judgment, skill, or safety.

(a-5) In enforcing this Section, the Department or Board, upon a showing of a possible violation, may order a licensee or applicant to submit to a mental or physical examination, or both, at the expense of the Department. The Department or Board may order the examining physician to present testimony concerning his or her examination of the licensee or applicant. No information shall be excluded by reason of any common law or statutory privilege relating to communications between the licensee or applicant and the examining physician. The examining physicians shall be specifically designated by the Board or Department. The licensee or applicant may have, at his or her own expense, another physician of his or her choice present during all aspects of the examination. Failure of a licensee or applicant to submit to any such examination when directed, without reasonable cause as defined by rule, shall be grounds for either the immediate suspension of his or her license or immediate denial of his or her application.
If the Secretary immediately suspends the license of a licensee for his or her failure to submit to a mental or physical examination when directed, a hearing must be convened by the Department within 15 days after the suspension and completed without appreciable delay.
If the Secretary otherwise suspends a license pursuant to the results of the licensee's mental or physical examination, a hearing must be convened by the Department within 15 days after the suspension and completed without appreciable delay. The Department and Board shall have the authority to review the licensee's record of treatment and counseling regarding the relevant impairment or impairments to the extent permitted by applicable federal statutes and regulations safeguarding the confidentiality of medical records.
Any licensee suspended under this subsection (a-5) shall be afforded an opportunity to demonstrate to the Department or Board that he or she can resume practice in compliance with the acceptable and prevailing standards under the provisions of his or her license.
(b) The determination by a circuit court that a licensee is subject to involuntary admission or judicial admission, as provided in the Mental Health and Developmental Disabilities Code, operates as an automatic suspension. Such suspension will end only upon a finding by a court that the patient is no longer subject to involuntary admission or judicial admission, the issuance of an order so finding and discharging the patient, and the recommendation of the Board to the Secretary that the licensee be allowed to resume practice.
(c) The Department shall deny a license or renewal authorized by this Act to a person who has defaulted on an educational loan or scholarship provided or guaranteed by the Illinois Student Assistance Commission or any governmental agency of this State in accordance with subdivision (a)(5) of Section 2105-15 of the Department of Professional Regulation Law of the Civil Administrative Code of Illinois.
(d) In cases where the Department of Healthcare and Family Services (formerly the Department of Public Aid) has previously determined that a licensee or a potential licensee is more than 30 days delinquent in the payment of child support and has subsequently certified the delinquency to the Department, the Department shall refuse to issue or renew or shall revoke or suspend that person's license or shall take other disciplinary action against that person based solely upon the certification of delinquency made by the Department of Healthcare and Family Services in accordance with subdivision (a)(5) of Section 2105-15 of the Department of Professional Regulation Law of the Civil Administrative Code of Illinois.
(e) The Department shall deny a license or renewal authorized by this Act to a person who has failed to file a return, to pay the tax, penalty, or interest shown in a filed return, or to pay any final assessment of tax, penalty, or interest as required by any tax Act administered by the Department of Revenue, until such time as the requirements of the tax Act are satisfied in accordance with subsection (g) of Section 2105-15 of the Department of Professional Regulation Law of the Civil Administrative Code of Illinois.
(f) Persons who assist the Department as consultants or expert witnesses in the investigation or prosecution of alleged violations of the Act, licensure matters, restoration proceedings, or criminal prosecutions, are not liable for damages in any civil action or proceeding as a result of such assistance, except upon proof of actual malice. The Attorney General of the State of Illinois shall defend such persons in any such action or proceeding.
(Source: P.A. 98-756, eff. 7-16-14.)

(225 ILCS 340/20.5)
(Section scheduled to be repealed on January 1, 2020)
Sec. 20.5. Unlicensed practice; violation; civil penalty.
(a) Any person who practices, offers to practice, attempts to practice, or holds oneself out to practice structural engineering without being licensed under this Act shall, in addition to any other penalty provided by law, pay a civil penalty to the Department in an amount not to exceed $10,000 for each offense as determined by the Department. The civil penalty shall be assessed by the Department after a hearing is held in accordance with the provisions set forth in this Act regarding the provision of a hearing for the discipline of a licensee.
(b) The Department has the authority and power to investigate any and all unlicensed activity.
(c) The civil penalty shall be paid within 60 days after the effective date of the order imposing the civil penalty. The order shall constitute a judgment and may be filed and execution had thereon in the same manner as any judgment from any court of record.
(Source: P.A. 96-610, eff. 8-24-09.)

(225 ILCS 340/21) (from Ch. 111, par. 6621)
(Section scheduled to be repealed on January 1, 2020)
Sec. 21. (a) If any person violates a provision of this Act, the Secretary may, in the name of the People of the State of Illinois, through the Attorney General of the State of Illinois, petition for an order enjoining such violation or for an order enforcing compliance with this Act. Upon the filing of a verified petition in such court, the court may issue a temporary restraining order, without notice or bond, and may preliminarily and permanently enjoin such violation. If it is established that such person has violated or is violating the injunction, the Court may punish the offender for contempt of court. Proceedings under this Section are in addition to, and not in lieu of, all other remedies and penalties provided by this Act.
(b) If any person practices as a licensed structural engineer or holds himself out as a structural engineer without being licensed under the provisions of this Act, then any licensed structural engineer, any interested party or any person injured thereby may, in addition to the Secretary, petition for relief as provided in subsection (a) of this Section.
(c) Whenever in the opinion of the Department any person violates any provision of this Act, the Department may issue a rule to show cause why an order to cease and desist should not be entered against that person. The rule shall clearly set forth the grounds relied upon by the Department and shall provide a period of 7 days from the date of the rule to file an answer to the satisfaction of the Department. Failure to answer to the satisfaction of the Department shall cause an order to cease and desist to be issued immediately.
(Source: P.A. 96-610, eff. 8-24-09.)

(225 ILCS 340/22) (from Ch. 111, par. 6622)
(Section scheduled to be repealed on January 1, 2020)
Sec. 22. Investigation; notice. The Department may investigate the actions of any applicant or any person or entity holding or claiming to hold a license or registration or any person or entity practicing, or offering to practice structural engineering. Before the initiation of an investigation the matter shall be reviewed by a subcommittee of the Board according to procedures established by rule for the Complaint Committee. The Department shall, before refusing to issue, restore or renew a license or registration, or discipline a licensee or registrant, at least 30 days prior to the date set for the hearing, notify in writing the applicant for, or holder of, a license or registration of the nature of the charges and that a hearing will be held on the date designated. The Department shall direct the applicant or licensee or registrant or entity to file a written answer to the Board under oath within 20 days after the service of the notice and inform the applicant or licensee or registrant or entity that failure to file an answer will result in default being taken against the applicant or entity or licensee or registrant and that the license or certificate may be suspended, revoked, placed on probationary status, or other disciplinary action may be taken, including limiting the scope, nature or extent of practice, as the Secretary may deem proper. Written notice may be served by personal delivery or certified or registered mail to the respondent at the address of record. In case the person or entity fails to file an answer after receiving notice, his or her license or certificate may, in the discretion of the Department, be suspended, revoked, or placed on probationary status, or the Department may take whatever disciplinary action deemed proper, including limiting the scope, nature, or extent of the practice or the imposition of a fine, without a hearing, if the act or acts charged constitute sufficient grounds for such action under this Act. At the time and place fixed in the notice, the Board shall proceed to hear the charges and the parties or their counsel shall be accorded ample opportunity to present such statements, testimony, evidence and argument as may be pertinent to the charges or their defense. The Board may continue a hearing from time to time.
(Source: P.A. 96-610, eff. 8-24-09.)

(225 ILCS 340/23) (from Ch. 111, par. 6623)
(Section scheduled to be repealed on January 1, 2020)
Sec. 23. Record; transcript. The Department, at its expense, shall preserve a record of all proceedings at the formal hearing of any case. The notice of hearing, complaint and all other documents in the nature of pleadings and written motions filed in the proceedings, the transcript of testimony, the report of the Board and the orders of the Department shall be the record of the proceedings.
(Source: P.A. 96-610, eff. 8-24-09.)

(225 ILCS 340/24) (from Ch. 111, par. 6624)
(Section scheduled to be repealed on January 1, 2020)
Sec. 24. Subpoenas; depositions; oaths. The Department has the power to subpoena documents, books, records or other materials and to bring before it any person and to take testimony either orally or by deposition, or take written interrogatories, or any combination thereof, with the same fees and mileage and in the same manner as is prescribed in civil cases in the courts of this State.
The Secretary, the designated hearing officer, and any member of the Board shall each have the power to administer oaths to witnesses at any hearing which the Department is authorized by law to conduct, and any other oaths required or authorized in any Act administered by the Department.
(Source: P.A. 96-610, eff. 8-24-09.)

(225 ILCS 340/25) (from Ch. 111, par. 6625)
(Section scheduled to be repealed on January 1, 2020)
Sec. 25. Any circuit court, upon the application of the accused person or of the Department, may, by order duly entered, require the attendance of witnesses and the production of relevant books and papers before the Department relative to the application for or refusal to issue, restore, renew, suspend, or revoke a license or discipline a licensee, and the court may compel obedience to its order by proceedings for contempt.
(Source: P.A. 86-711.)

(225 ILCS 340/26) (from Ch. 111, par. 6626)
(Section scheduled to be repealed on January 1, 2020)
Sec. 26. At the conclusion of the hearing, the Board shall present to the Secretary its written report of its findings and recommendations. A copy of the report shall be served upon the accused person, either personally or to the address of record. The Board may take into consideration in making its recommendations for discipline all facts and circumstances bearing upon the reasonableness of the conduct of the respondent and the potential for future harm to the public, including but not limited to previous discipline by the Department, intent, degree of harm to the public and likelihood of harm in the future, any restitution made, and whether the incident or incidents complained of appear to be isolated or a pattern of conduct. In making its recommendations for discipline, the Board shall endeavor to ensure that the severity of the discipline recommended bears some reasonable relationship to the severity of the violation. Within 20 days after such service, the accused person may present to the Department a motion in writing for a rehearing, which shall specify the particular grounds for rehearing. If the accused person orders and pays for a transcript of the record as provided in this Section, the time elapsing after payment and before the transcript is ready for delivery shall not be counted as part of such 20 days. If no motion for rehearing is filed, then upon the expiration of the time specified for filing the motion, or if a motion for rehearing is denied, then upon such denial, the Secretary may enter an order in accordance with recommendations of the Board.
Whenever the Secretary is not satisfied that substantial justice has been done, he may order a rehearing by the same or another special board. At the expiration of the time specified for filing a motion for a rehearing, the Secretary has the right to take the action recommended by the Board. Upon the suspension or revocation of his license, a licensee shall be required to surrender his license to the Department, and upon his failure or refusal to do so, the Department shall have the right to seize the same.
(Source: P.A. 96-610, eff. 8-24-09.)

(225 ILCS 340/27) (from Ch. 111, par. 6627)
(Section scheduled to be repealed on January 1, 2020)
Sec. 27. Notwithstanding the provisions of Section 26 of this Act, the Secretary shall have the authority to appoint any attorney duly licensed to practice law in the State of Illinois to serve as the hearing officer in any action for discipline of a licensee. The Director shall notify the Board of any such appointment. The hearing officer has full authority to conduct the hearing. The Board has the right to have at least one member present at any hearing conducted by such hearing officer. The hearing officer shall report his findings of fact, conclusions of law and recommendations to the Board and the Secretary. The Board shall have 60 days from receipt of the report to review the report of the hearing officer and present their findings of fact, conclusions of law and recommendations to the Secretary. If the Board fails to present its report within the 60 day period, the Secretary shall issue an order based on the report of the hearing officer. If the Secretary disagrees in any regard with the report of the Board or hearing officer, he may issue an order in contravention thereof. The Secretary shall notify the Board on any such deviation.
(Source: P.A. 96-610, eff. 8-24-09.)

(225 ILCS 340/28) (from Ch. 111, par. 6628)
(Section scheduled to be repealed on January 1, 2020)
Sec. 28. Order or certified copy; prima facie proof. An order or a certified copy thereof, over the seal of the Department and purporting to be signed by the Secretary, shall be prima facie proof that:
1. the signature is the genuine signature of the

Secretary;

2. the Secretary is duly appointed and qualified; and
3. the Board and the members thereof are qualified to

act.

Such proof may be rebutted.
(Source: P.A. 96-610, eff. 8-24-09.)

(225 ILCS 340/29) (from Ch. 111, par. 6629)
(Section scheduled to be repealed on January 1, 2020)
Sec. 29. At any time after the refusal to issue, restore, renew or suspend or revoke of any license, the Department may issue or restore it to the accused person without examination, upon the written recommendation of the Board.
(Source: P.A. 86-711.)

(225 ILCS 340/30) (from Ch. 111, par. 6630)
(Section scheduled to be repealed on January 1, 2020)
Sec. 30. Upon the revocation or suspension of any license, the licensee shall immediately surrender the license or licenses to the Department and if the licensee fails to do so, the Department shall have the right to seize the license.
(Source: P.A. 86-711.)

(225 ILCS 340/31) (from Ch. 111, par. 6631)
(Section scheduled to be repealed on January 1, 2020)
Sec. 31. The Secretary may temporarily suspend the license of a structural engineer without a hearing, simultaneously with the institution of proceedings for a hearing provided for in Section 22 of this Act, if the Secretary finds that evidence in his possession indicates that a structural engineer's continuation in practice would constitute an imminent danger to the public. In the event that the Secretary temporarily suspends the license of a structural engineer without a hearing, a hearing by the Board must be commenced within 30 days after such suspension has occurred.
(Source: P.A. 96-610, eff. 8-24-09.)

(225 ILCS 340/32) (from Ch. 111, par. 6632)
(Section scheduled to be repealed on January 1, 2020)
Sec. 32. All final administrative decisions of the Department under this Act are subject to judicial review pursuant to the provisions of the Administrative Review Law, as now or hereafter amended, and its rules. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
Such proceedings for judicial review shall be commenced in the Circuit Court of the county in which the party applying for review resides; provided, that if such party is not a resident of this State, the venue shall be in Sangamon County.
(Source: P.A. 86-711.)

(225 ILCS 340/33) (from Ch. 111, par. 6633)
(Section scheduled to be repealed on January 1, 2020)
Sec. 33. Certification of record. The Department shall not be required to certify any record to the court or file any answer in court or otherwise appear in any court in a judicial review proceeding, unless there is filed in the court with the complaint a receipt from the Department acknowledging payment of the costs of furnishing and certifying the record. Exhibits shall be certified without cost. Failure on the part of the Plaintiff to file a receipt in court shall be grounds for dismissal of the action.
(Source: P.A. 86-711; 87-1031.)

(225 ILCS 340/34) (from Ch. 111, par. 6634)
(Section scheduled to be repealed on January 1, 2020)
Sec. 34. Each of the following acts constitutes a Class A misdemeanor for the first offense and a Class 4 felony for a second or subsequent offense:
(a) The practice, attempt to practice, or offer to practice structural engineering, or the advertising or putting out any sign, card, or other device which might indicate to the public that the person or entity is entitled to practice structural engineering, without a license as a licensed structural engineer, or registration as a professional design firm issued by the Department. Each day of practicing structural engineering, or attempting to practice structural engineering, and each instance of offering to practice structural engineering, without the appropriate license or registration constitutes a separate offense.
(b) The making of any wilfully false oath or affirmation whenever an oath or affirmation is required by this Act.
(c) The affixing of a licensed structural engineer's seal to any plans, specifications or drawings which have not been prepared by or under the immediate personal supervision of that structural engineer or after review as provided in this Act.
(d) A violation of the provisions of this Act or its rules.
(e) Using or attempting to use an expired, inactive, suspended, or revoked license; or the certificate or seal of another; or impersonating another licensee.
(f) Obtaining or attempting to obtain a license or registration by fraud.
(g) If any person, sole proprietorship, professional service corporation, limited liability company, corporation or partnership, or other entity practices structural engineering or advertises or displays any sign or card or other device that might indicate to the public that the person or entity is entitled to practice as a structural engineer or use the title "structural engineer" or any of its derivations unless the person or entity holds an active license or registration in the State; then, in addition to any other penalty provided by law any person who violates this subsection (g) shall forfeit and pay to the Design Professionals Administration and Investigation Fund a civil penalty in an amount determined by the Department of not more than $5,000 for each offense.
A violation of paragraph (2) of subsection (a) of Section 20 is not subject to the penalty provisions of this Section.
(Source: P.A. 88-428.)

(225 ILCS 340/35) (from Ch. 111, par. 6635)
(Section scheduled to be repealed on January 1, 2020)
Sec. 35. Administrative Procedure Act. The Illinois Administrative Procedure Act is hereby expressly adopted and incorporated herein as if all of the provisions of that Act were included in this Act, except that the provision of subsection (d) of Section 10-65 of the Illinois Administrative Procedure Act that provides that at hearings the licensee has the right to show compliance with all lawful requirements for retention, continuation or renewal of the license is specifically excluded. For the purposes of this Act the notice required under Section 10-25 of the Administrative Procedure Act is deemed sufficient when mailed to the last known address of a party.
(Source: P.A. 88-45.)

(225 ILCS 340/36) (from Ch. 111, par. 6636)
(Section scheduled to be repealed on January 1, 2020)
Sec. 36. Fund; appropriations; investments; audits. Moneys collected under this Act and deposited in the Design Professionals Administration and Investigation Fund shall be appropriated to the Department exclusively for expenses of the Department and the Board in the administration of this Act, the Illinois Professional Land Surveyor Act of 1989, the Professional Engineering Practice Act of 1989, and the Illinois Architecture Practice Act. The expenses of the Department under this Act shall be limited to the ordinary and contingent expenses of the Design Professionals Dedicated Employees within the Department as established under Section 2105-75 of the Department of Professional Regulation Law (20 ILCS 2105/2105-75) and other expenses related to the administration and enforcement of this Act.
Moneys from the Fund may also be used for direct and allocable indirect costs related to the public purposes of the Department of Professional Regulation. Moneys in the Fund may be transferred to the Professions Indirect Cost Fund as authorized by Section 2105-300 of the Department of Professional Regulation Law (20 ILCS 2105/2105-300).
Moneys in the Design Professionals Administration and Investigation Fund may be invested and reinvested, with all earnings received from the investments to be deposited in the Design Professionals Administration and Investigation Fund and used for the same purposes as fees deposited in the Fund.
All fines and penalties under Sections 20 and 34 shall be deposited in the Design Professionals Administration and Investigation Fund.
Upon the completion of any audit of the Department, as prescribed by the Illinois State Auditing Act, that includes an audit of the Design Professionals Administration and Investigation Fund, the Department shall make the audit open to inspection by any interested person. The copy of the audit report required to be submitted to the Department by this Section is in addition to copies of audit reports required to be submitted to other State officers and agencies by Section 3-14 of the Illinois State Auditing Act.
(Source: P.A. 91-239, eff. 1-1-00.)

(225 ILCS 340/37) (from Ch. 111, par. 6637)
(Section scheduled to be repealed on January 1, 2020)
Sec. 37. Pursuant to subsection (i) of Section 6 of Article VII of the Illinois Constitution, a home rule unit may not regulate the profession of structural engineering in a manner more restrictive than the regulation by the State of the profession of structural engineering as provided in this Act. This Section is a limitation on the concurrent exercise by home rule units of powers and functions exercised by the State.
(Source: P.A. 98-756, eff. 7-16-14.)

(225 ILCS 340/38) (from Ch. 111, par. 6638)
(Section scheduled to be repealed on January 1, 2020)
Sec. 38. All licenses and certificates of registration in effect on December 31, 1989 and issued pursuant to the Illinois Structural Engineering Act, approved June 24, 1919, as amended, are reinstated for the balance of the term for which last issued. All rules and regulations in effect on December 31, 1989 and promulgated pursuant to the Illinois Structural Engineering Act, approved June 24, 1919, as amended, shall remain in full force and effect on and after the effective date of this Act without being promulgated again by the Department, except to the extent any such rule or regulation is inconsistent with any provision of this Act. All disciplinary action taken or pending pursuant to the Illinois Structural Engineering Act, approved June 24, 1919, as amended, shall, for the actions taken, remain in effect, and for the action pending, be continued, on and after the effective date of this Act without having separate actions filed by the Department.
(Source: P.A. 86-711.)



225 ILCS 345/ - Water Well and Pump Installation Contractor's License Act.

(225 ILCS 345/1) (from Ch. 111, par. 7101)
(Section scheduled to be repealed on January 1, 2022)
Sec. 1. This Act shall be known and may be cited as the "Water Well and Pump Installation Contractor's License Act".
(Source: P.A. 77-1626.)

(225 ILCS 345/1.5) (from Ch. 111, par. 7102)
(Section scheduled to be repealed on January 1, 2022)
Sec. 1.5. It has been established that there is an ever increasing shortage of water in this State and that improperly installed water wells, pumps and related equipment can endanger the public health. Consistent with its duty to protect the public health and welfare of this State, and to insure the development of the natural resource of underground water in an orderly and sanitary manner, the General Assembly hereby declares that the licensing of Water Well Contractors and Water Well Pump Installation Contractors is essential to the protection of the public health.
(Source: P.A. 77-1626.)

(225 ILCS 345/2) (from Ch. 111, par. 7103)
(Section scheduled to be repealed on January 1, 2022)
Sec. 2. As used in this Act, unless the context otherwise requires:
(1) "Water well" and "well" mean any excavation that is drilled, cored, bored, washed, driven, dug, jetted or otherwise constructed when the intended use of such excavation is for the location, diversion, artificial recharge, or acquisition of ground water, but such term does not include an excavation made for the purpose of obtaining or prospecting for oil, natural gas, minerals or products of mining or quarrying or for inserting media to repressure oil or natural gas bearing formation or for storing petroleum, natural gas or other products, or monitoring wells;
(2) "Ground water" means water of under-ground aquifers, streams, channels, artesian basins, reservoirs, lakes and other water under the surface of the ground whether percolating or otherwise;
(3) "Drill" and "drilling" mean all acts necessary to the construction of a water well including the sealing of unused water well holes;
(4) "Water Well Contractor" and "Contractor" mean any person who contracts to drill, alter or repair any water well;
(5) "Water Well Pump Installation" means the selection of and the procedure employed in the placement and preparation for operation of equipment and materials utilized in withdrawing or obtaining water from a well for any use, including all construction involved in making entrance to the well and establishing such seals and safeguards as may be necessary to protect such water from contamination and all construction involved in connecting such wells and pumping units or pressure tanks in the water supply systems of buildings served by such well, including repair to any existing installation;
(6) "Water Well Pump Installation Contractor" means any person engaged in the business of installing or repairing pumps and pumping equipment owned by others;
(7) "Water Well and Pump Installation Contractor" means any person engaged in both businesses described in subsections 4, 5, and 6 above;
(8) "Department" means the Department of Public Health of this State;
(9) "Director" means the Director of the Department of Public Health;
(10) "Board" means the Water Well and Pump Installation Contractors Licensing Board created by Section 6 of this Act;
(11) "Person" includes any natural person, partnership, association, trust and public or private corporation;
(12) "Monitoring well" means a water well intended for the purpose of determining groundwater quality or quantity;
(13) "Closed loop well" means a sealed, watertight loop of pipe buried outside of a building foundation intended to recirculate a liquid solution through a heat exchanger but is limited to the construction of the bore hole, piping in the bore hole, heat exchange fluid, and the grouting of the bore hole and does not include the piping and appurtenances used in any other capacity. "Closed loop well" does not include any horizontal closed loop well systems where grouting is not necessary by law or standard industry practice;
(14) "Closed loop well contractor" means any person who installs closed loop wells for another person. "Closed loop well contractor" does not include the employee of a closed loop contractor.
(Source: P.A. 97-363, eff. 8-15-11; 98-951, eff. 8-15-14.)

(225 ILCS 345/2.5) (from Ch. 111, par. 7103.5)
(Section scheduled to be repealed on January 1, 2022)
Sec. 2.5. The Illinois Administrative Procedure Act is hereby expressly adopted and incorporated herein as if all of the provisions of such Act were included in this Act.
(Source: P.A. 80-1170.)

(225 ILCS 345/3) (from Ch. 111, par. 7104)
(Section scheduled to be repealed on January 1, 2022)
Sec. 3. This Act shall not apply:
(1) to an individual who drills a water well or

installs a water well pump on land which is owned or leased by him and is used by him for farming purposes or as his place of abode; or

(2) to an individual who performs labor or services

for a licensed water well Contractor in connection with the drilling of a water well at the direction and under the personal supervision of a licensed water well Contractor; or

(3) to an individual who performs labor or services

for a licensed water well pump installation contractor in connection with the installation or repair of any water well pump or equipment at the direction and under the personal supervision of a licensed water well pump installation contractor; or

(4) to any person, firm or corporation engaged in the

installation or repair of water well pumps or equipment in wells drilled or used for observation or any other purpose in connection with the development or operation of a gas storage project; or

(5) to any person, firm, or corporation engaged in

the installation of driven point wells.

(Source: P.A. 81-791.)

(225 ILCS 345/4) (from Ch. 111, par. 7105)
(Section scheduled to be repealed on January 1, 2022)
Sec. 4. License requirement. Subject to the provisions of Section 3, no contractor shall drill a water well or engage in the occupation of a water well contractor unless he holds a valid license as a water well contractor issued by the Department under this Act. Subject to the provisions of Section 3, after January 1, 1972, no person shall drill a water well, install or repair a water well pump or equipment, or engage in the occupation of a Water Well and Pump Installation Contractor unless he holds a valid license as a Water Well and Pump Installation Contractor issued under this Act.
Provided, however, that nothing in this Section or any other statute or regulation of this State prohibits any person from making a water well pump installation or engaging in the business of connecting water pressure tanks to the water supply systems of buildings or to pumps or pumping units, so long as such person possesses either a valid license as a water well pump installation contractor or a water well and pump installation contractor issued under this Act. Any person holding a valid license under the Illinois Plumbing License Act may apply and receive, without examination or fee, a water well pump installation contractor license provided that all other requirements of this Act are met.
(Source: P.A. 90-692, eff. 1-1-99.)

(225 ILCS 345/6) (from Ch. 111, par. 7107)
(Section scheduled to be repealed on January 1, 2022)
Sec. 6. Water Well and Pump Installation Contractors Licensing Board; Closed Loop Well Contractors Certification Board.
(a) There is created in the Department the Water Well and Pump Installation Contractors Licensing Board which shall exercise its duties provided in this Act under the supervision of the Department. The Water Well and Pump Installation Contractors Licensing Board shall consist of 6 members, designated from time to time by the Director. Two members shall be licensed water well contractors, 2 members shall be licensed water well pump installation contractors, and 2 members shall be licensed water well and pump installation contractors. In making the appointments to the Water Well and Pump Installation Contractors Licensing Board, the Director shall consider the recommendation of the Illinois Association of Groundwater Professionals or its successor organization.
The members of the Water Well and Pump Installation Contractors Licensing Board shall be reimbursed for necessary traveling expenses in accordance with travel regulations prescribed by the Department of Finance.
The Water Well and Pump Installation Contractors Licensing Board shall advise and aid the Director in:
(1) preparing subject matter for continuing education

sessions and examinations to test the knowledge and skills of applicants for license in the construction, installation and repair of water wells, well pumps, water pressure storage tanks, connecting piping and related appurtenances, including proper sealing of abandoned water wells, and the rules and regulations of the Department promulgated pursuant to the Illinois Pump Installation Code Law and the Illinois Water Well Construction Code Law;

(2) promulgating rules to govern the number of hours

of continuing education required for a continuing education session, examinations, hearings for suspension or revocation of or refusal to issue or renew a license, clarifying the law as it relates to water well and pump installation contracting;

(3) holding examinations of applicants for license at

least once a year prior to November 1st in each year;

(4) holding hearings for the revocation or suspension

of, or refusal to issue, renew or reinstate licenses;

(5) submitting recommendations to the Director from

time to time for the efficient administration of this Act;

(6) grading all tests and examinations for licenses

and promptly reporting the results to the Director;

(7) performing such other duties from time to time

prescribed by the Director; and

(8) consulting and agreeing with the Closed Loop Well

Contractors Certification Board regarding:

(i) the registering and certification of closed

loop well contractors; and

(ii) the installation of closed loop wells.
For purposes of this item (8), the term "closed loop

well" shall be limited to the construction, installation, repair, and abandonment of the bore hole and the grouting of the bore hole.

(b) There is created in the Department the Closed Loop Well Contractors Certification Board, which shall exercise its duties provided in this Act under the supervision of the Department. The Closed Loop Well Contractors Certification Board shall consist of 6 members, designated from time to time by the Director. A temporary board shall be appointed by the Department for the sole purpose of assisting with the process of initial certification and registration of closed loop well contractors and shall remain in place until 2 years after the effective date of this amendatory Act of the 97th General Assembly. On the dissolution of the temporary board, the 6 members must be closed loop well contractors who are registered and certified under this Act. In making appointments to the Closed Loop Well Contractors Certification Board, the Director shall consider the recommendations of organizations that are representative of the closed loop well industry in Illinois. Recommendations shall include consideration of statewide geographical representation.
The Closed Loop Well Contractors Certification Board shall advise and aid the Director in:
(1) preparing subject matter for continuing education

sessions relating to closed loop wells and preparing examinations to test the knowledge and skills of applicants for certification relating to the construction, installation, repair, and abandonment of closed loop wells and the rules of the Department adopted under this Act for closed loop wells;

(2) adopting rules relating to (i) closed loop wells,

(ii) continuing education requirements, (iii) examinations, (iv) hearings for suspension or revocation of or refusal to issue or renew a certification, and (v) the construction, installation, repair, and abandonment of closed loop wells;

(3) holding examinations of applicants for

certification at least once a year prior to November 1st in each year;

(4) holding hearings for the revocation or suspension

of, or refusal to issue, renew, or reinstate, certifications;

(5) submitting recommendations to the Director from

time to time for the efficient administration of this Act;

(6) grading all tests and examinations for

certifications, and promptly reporting the results to the Director;

(7) performing such other duties as may be from time

to time prescribed by the Director; and

(8) conferring with the Water Well and Pump

Installation Contractors Licensing Board regarding the construction, installation, repair, and abandonment of closed loop wells.

(Source: P.A. 97-363, eff. 8-15-11.)

(225 ILCS 345/7) (from Ch. 111, par. 7108)
(Section scheduled to be repealed on January 1, 2022)
Sec. 7. Department duties. The Department shall:
(a) Fix and announce dates for examinations;
(b) Prepare forms for application for a water well

Contractor's license, a water well pump installation contractor's license, and a water well drilling and pump installation contractor's license, which application shall state thereon the scope of the examination as set forth in paragraph (a) of Section 6 of this Act;

(c) Prepare and issue license certificates to those

entitled thereto;

(d) With the aid of the Board, prescribe rules and

regulations for the conduct of examinations and continuing education sessions;

(e) Prescribe rules for hearings to suspend, revoke

or reinstate licenses as provided in this Act;

(f) Maintain and publish annually a roster showing

(1) the names and addresses of licensed water well contractors, water well pump installation contractors, and water well and pump installation contractors. The Department may impose a fee for each roster which fee shall be set forth in the rules and regulations.

The Department shall maintain a record in the Springfield office showing (1) the names and addresses of all registrants under this Act, (2) the dates of issuance of the licenses, (3) the date and substance of the charges set forth in any complaint for suspension or revocation of any license, (4) the date and substance of all petitions for reinstatement of licenses and (5) the final order on such complaints and petitions. Upon written request the Department in its discretion shall make this information available to any registrant under this Act.
(Source: P.A. 90-692, eff. 1-1-99.)

(225 ILCS 345/8) (from Ch. 111, par. 7109)
(Section scheduled to be repealed on January 1, 2022)
Sec. 8. If an applicant neglects, fails or refuses to take an examination for license under this Act within 3 years after filing his application, the examination fee paid by the applicant shall be forfeited to the Department and the application denied. However, such applicant may thereafter make a new application for examination, accompanied by the required fee. The Department shall adopt and amend rules and regulations reasonably necessary to effectuate the policy declared by this Act. Such rules and regulations shall:
(a) provide procedures governing the conduct of

examination; and

(b) provide for the orderly performance of such other

duties as the administration and enforcement of this Act may require.

(Source: P.A. 77-1626.)

(225 ILCS 345/9) (from Ch. 111, par. 7110)
(Section scheduled to be repealed on January 1, 2022)
Sec. 9. Applications for a license, or for renewal thereof, and applications for examination shall be made to the Department in writing and under oath or affirmation, upon forms prescribed and furnished by the Department. Such applications shall contain such information as the Department deems necessary in order to carry out the provisions of this Act.
The Department shall issue a Water Well Contractor's license, a Water Well Pump Installation Contractor's license, or a Water Well and Pump Installation Contractor's license to any applicant therefor who:
(a) is at least 18 years of age,
(b) is a citizen of the United States or has declared his intention to become a citizen of the United States,
(c) possesses a good moral character,
(d) has had the required experience as follows:
(1) an applicant for a water well contractor's license shall have worked two years under the supervision of a licensed water well contractor,
(2) an applicant for a water well pump installation contractor's license shall have worked two years under the supervision of a licensed water well pump installation contractor or in the case of those applicants whose experience was gained prior to January 1, 1972, under the supervision of a contractor who was engaged in water well pump installation,
(3) an applicant for a water well and pump installation contractor's license shall have worked two years for a licensed water well and pump installation contractor and the applicant shall show evidence satisfactory to the Department that he was engaged in both water well contracting and pump installing during the two year period. For those applicants who gained their experience prior to January 1, 1972, it shall be sufficient for them to show that they worked under the supervision of a licensed water well contractor who was engaged in pump installation and that they did work in both fields.
(e) has made a satisfactory grade on the examination for the particular license for which he is applying.
(f) has paid the fee provided by statute.
Such licenses shall be serially numbered, shall be signed by the Director and issued under the seal of the Department.
(Source: P.A. 81-791.)

(225 ILCS 345/10) (from Ch. 111, par. 7111)
(Section scheduled to be repealed on January 1, 2022)
Sec. 10. Any person who has been engaged in the occupation, trade or business of a water well contractor within the State of Illinois prior to June 1, 1959, shall upon application within one year of the effective date of this Act and payment of the required license fee, be issued a water well contractor's license certificate hereunder, without examination. Any person who has been engaged in the occupation, trade or business of Water Well Pump Installation Contractor within the State of Illinois for a period of twelve (12) months in the past ten (10) years prior to January 1, 1972, shall, upon application before December 31, 1972 and payment of the required fee, be issued a Water Well Pump Installation Contractor's license hereunder without examination. The Director may require such applicant to submit satisfactory proof that he was so engaged prior to such time.
(Source: P.A. 77-1626.)

(225 ILCS 345/12) (from Ch. 111, par. 7113)
(Section scheduled to be repealed on January 1, 2022)
Sec. 12. License renewal. All licenses issued under this Act shall expire on January 31, next following the date of issuance, except that a license issued after October 31 and before January 31 shall expire on January 31 next occurring after the license has been in effect for one year. A license may be renewed for an ensuing license year without examination by making application therefor and paying the prescribed fee at least 30 days prior to the expiration date of the current license and such application shall extend the period of validity of the current license until a new license is received or the Department refuses to issue a new license under the provisions of this Act. A license issued under this Act which has expired may be reinstated immediately upon payment of the reinstatement fee, provided, however, not more than 3 years have elapsed since the date of expiration. A license which has expired for more than 3 years may be restored only by payment of the restoration fee and submitting evidence satisfactory to the Department of the current qualifications and fitness of the registrant, and by successfully passing the examination for a Water Well Contractor, Water Well Pump Installation Contractor, or Water Well and Pump Installation Contractor's License.
Beginning January 1, 2000, a contractor seeking a renewal license under this Act shall provide substantial evidence that he or she has attended at least one continuing education session in the preceding 2 years in order to qualify for a renewal license.
(Source: P.A. 90-692, eff. 1-1-99.)

(225 ILCS 345/13) (from Ch. 111, par. 7114)
(Section scheduled to be repealed on January 1, 2022)
Sec. 13. The fee to be paid by an applicant for an examination to determine his fitness to receive a license as a water well contractor is $50.
The fee to be paid by an applicant for an examination to determine his fitness to receive a license as a water well pump installation contractor is $50.
The fee to be paid by an applicant for an examination to determine his fitness to receive a license as a water well and pump installation contractor is $80.
The fee to be paid by an applicant for the annual renewal of a license as a water well contractor or water well pump installation contractor is $25.
The fee to be paid by an applicant for the annual renewal of a license as a water well and pump installation contractor is $35.
The fee to be paid by an applicant for the reinstatement of a water well contractor license or a water well pump installation contractor license which has lapsed less than 3 years is $10, plus all lapsed renewal fees.
The fee to be paid by an applicant for restoration of a water well contractor's license or water well pump installation contractor's license which has lapsed more than three years is $150.
The fee to be paid by an applicant for the reinstatement of a water well and pump installation contractor license which has lapsed less than 3 years is $15, plus all lapsed renewal fees.
The fee to be paid by an applicant for the restoration of a license as a water well and pump installation contractor which has lapsed more than 3 years is $175.
There shall be no reduction in such fees because a license when issued may be valid for less time than a full license year.
(Source: P.A. 97-363, eff. 8-15-11.)

(225 ILCS 345/14) (from Ch. 111, par. 7115)
(Section scheduled to be repealed on January 1, 2022)
Sec. 14. The licensee shall conspicuously display his license at his principal place of business.
(Source: P.A. 77-1626.)

(225 ILCS 345/15) (from Ch. 111, par. 7116)
(Section scheduled to be repealed on January 1, 2022)
Sec. 15. The Department may refuse to issue or renew, may suspend or may revoke a license on any one or more of the following grounds:
(1) material misstatement in the application for

license;

(2) failure to have or retain the qualifications

required by Section 9 of this Act;

(3) wilful disregard or violation of this Act or of

any rule or regulation promulgated by the Department pursuant thereto; or disregard or violation of any law of the state of Illinois or of any rule or regulation promulgated pursuant thereto relating to water well drilling or the installation of water pumps and equipment or any rule or regulation adopted pursuant thereto;

(4) wilfully aiding or abetting another in the

violation of this Act or any rule or regulation promulgated by the Department pursuant thereto;

(5) incompetence in the performance of the work of a

water well contractor or of a water well pump installation contractor;

(6) allowing the use of a license by someone other

than the person in whose name it was issued;

(7) for licensees, conviction of any crime an

essential element of which is misstatement, fraud or dishonesty, conviction in this or another State of any crime which is a felony under the laws of this State or the conviction in a federal court of any felony; for applicants, the Department may deny a license based on a conviction of any felony or a misdemeanor directly related to the practice of the profession if the Department determines in accordance with Section 15.1 that such conviction will impair the ability of the applicant to engage in the position for which a license is sought;

(8) making substantial misrepresentations or false

promises of a character likely to influence, persuade or induce in connection with the occupation of a water well contractor or a water well pump installation contractor.

(Source: P.A. 100-286, eff. 1-1-18.)

(225 ILCS 345/15.1)
(Section scheduled to be repealed on January 1, 2022)
Sec. 15.1. Applicant convictions.
(a) The Department shall not require an applicant to provide the following information and shall not consider the following criminal history records in connection with an application for licensure:
(1) Juvenile adjudications of delinquent minors as

defined in Section 5-105 of the Juvenile Court Act of 1987, subject to the exclusions set forth in Section 5-130 of the Juvenile Court Act of 1987.

(2) Law enforcement records, court records, and

conviction records of an individual who was 17 years old at the time of the offense and before January 1, 2014, unless the nature of the offense required the individual to be tried as an adult.

(3) Records of arrest not followed by a charge or

conviction.

(4) Records of arrest where charges were dismissed

unless related to the practice of the profession. However, applicants shall not be asked to report any arrests, and any arrest not followed by a conviction shall not be the basis of a denial and may be used only to assess an applicant's rehabilitation.

(5) Convictions overturned by a higher court.
(6) Convictions or arrests that have been sealed or

expunged.

(b) The Department, upon a finding that an applicant for a license was previously convicted of any felony or a misdemeanor directly related to the practice of the profession, shall consider any evidence of rehabilitation and mitigating factors contained in the applicant's record, including any of the following factors and evidence, to determine if the prior conviction will impair the ability of the applicant to engage in the position for which a license is sought:
(1) the lack of direct relation of the offense for

which the applicant was previously convicted to the duties, functions, and responsibilities of the position for which a license is sought;

(2) whether 5 years since a felony conviction or 3

years since release from confinement for the conviction, whichever is later, have passed without a subsequent conviction;

(3) if the applicant was previously licensed or

employed in this State or other states or jurisdictions, then the lack of prior misconduct arising from or related to the licensed position or position of employment;

(4) the age of the person at the time of the criminal

offense;

(5) successful completion of sentence and, for

applicants serving a term of parole or probation, a progress report provided by the applicant's probation or parole officer that documents the applicant's compliance with conditions of supervision;

(6) evidence of the applicant's present fitness and

professional character;

(7) evidence of rehabilitation or rehabilitative

effort during or after incarceration, or during or after a term of supervision, including, but not limited to, a certificate of good conduct under Section 5-5.5-25 of the Unified Code of Corrections or a certificate of relief from disabilities under Section 5-5.5-10 of the Unified Code of Corrections; and

(8) any other mitigating factors that contribute to

the person's potential and current ability to perform the job duties.

(c) If the Department refuses to issue a license to an applicant, then the Department shall notify the applicant of the denial in writing with the following included in the notice of denial:
(1) a statement about the decision to refuse to issue

a license;

(2) a list of the convictions that the Department

determined will impair the applicant's ability to engage in the position for which a license is sought;

(3) a list of convictions that formed the sole or

partial basis for the refusal to issue a license; and

(4) a summary of the appeal process or the earliest

the applicant may reapply for a license, whichever is applicable.

(d) No later than May 1 of each year, the Department must prepare, publicly announce, and publish a report of summary statistical information relating to new and renewal license applications during the preceding calendar year. Each report shall show, at a minimum:
(1) the number of applicants for a new or renewal

license under this Act within the previous calendar year;

(2) the number of applicants for a new or renewal

license under this Act within the previous calendar year who had any criminal conviction;

(3) the number of applicants for a new or renewal

license under this Act in the previous calendar year who were granted a license;

(4) the number of applicants for a new or renewal

license with a criminal conviction who were granted a license under this Act within the previous calendar year;

(5) the number of applicants for a new or renewal

license under this Act within the previous calendar year who were denied a license; and

(6) the number of applicants for a new or renewal

license with a criminal conviction who were denied a license under this Act in the previous calendar year in part or in whole because of a prior conviction.

(Source: P.A. 100-286, eff. 1-1-18.)

(225 ILCS 345/16) (from Ch. 111, par. 7117)
(Section scheduled to be repealed on January 1, 2022)
Sec. 16. The Department may upon its own motion and shall upon the verified complaint in writing of any person, setting forth facts which, if proved, would constitute grounds for refusal, suspension or revocation under this Act, investigate the actions of any applicant or any person or persons holding or claiming to hold a license. The Department shall, before refusing to issue or renew, and before suspension or revocation of a license, at least 10 days prior to the date set for the hearing, notify in writing the applicant for or holder of a license, hereinafter called the respondent, that a hearing will be held on the date designated to determine whether the respondent is privileged to hold such license, and shall afford the respondent an opportunity to be heard in person or by counsel with reference thereto. Such written notice may be served by delivery of the same personally to the respondent, or by mailing the same by registered or certified mail to the place of business last theretofore specified by the respondent in the last notification to the Department. At the time and place fixed in the notice, the Department shall proceed to hear the charges and both the respondent and the complainant shall be accorded ample opportunity to present in person or by counsel such statements, testimony, evidence and argument as may be pertinent to the charges or to any defense thereto. At such hearing, the Director or the person designated by the Director of the Department may administer oaths.
(Source: P.A. 80-670.)

(225 ILCS 345/17) (from Ch. 111, par. 7118)
(Section scheduled to be repealed on January 1, 2022)
Sec. 17. The Department, over the signature of the Director, Assistant Director or the person designated by the Director, is authorized to subpoena and bring before the Department any person or persons in this State and to take testimony either orally or by deposition or by exhibit, with the same fees and mileage and in the same manner as prescribed by law in judicial proceedings in civil cases in circuit courts of this State.
(Source: P.A. 83-338.)

(225 ILCS 345/18) (from Ch. 111, par. 7119)
(Section scheduled to be repealed on January 1, 2022)
Sec. 18. The Department, at its expense, shall provide a stenographer to take down the testimony and preserve a record of all proceedings at the hearing of any case involving the refusal to issue or renew or the suspension or revocation of a license. The notice of hearing, complaint and all other documents in the nature of pleadings and written motions filed in the proceedings, the transcript of testimony and the orders of the Department shall be the record of such proceedings. The Department shall furnish a transcript of such record to any person or persons interested in such hearing upon payment therefor of one dollar per page for each original transcript and fifty cents per page for each carbon copy thereof ordered with the original. Provided, that the charge for any part of such transcript ordered and paid for previous to the writing of the original record thereof shall be fifty cents per page for each carbon copy.
(Source: P.A. 77-420.)

(225 ILCS 345/19) (from Ch. 111, par. 7120)
(Section scheduled to be repealed on January 1, 2022)
Sec. 19. In any case involving the refusal to issue or renew or the suspension or revocation of license the Director of the Department after the hearing, or, if the respondent failed to appear, on the date set for the hearing, shall enter an order of suspension, revocation or refusal, as the case may require, or dismiss the case, a copy of which order shall be served upon the respondent by the Department, either personally or by registered or certified mail as provided in this Act for the service of the notice of hearing. Within 20 days after such service, the respondent may present to the Department a motion in writing for a re-hearing, which written motion shall specify the particular grounds therefor. If no motion for re-hearing is filed, then upon the expiration of the time specified for filing such a motion, or if a motion for rehearing is denied, then upon such denial, the original order of the Director shall become final. No more than one rehearing shall be allowed. If the respondent shall order and pay for a transcript of the record within the time for filing a motion for rehearing, then the 20 day period within which such a motion may be filed shall commence upon the delivery of the transcript to the respondent.
(Source: Laws 1959, p. 1786.)

(225 ILCS 345/20) (from Ch. 111, par. 7121)
(Section scheduled to be repealed on January 1, 2022)
Sec. 20. Any circuit court may, upon application of the Director of the Department or of the applicant or licensee against whom proceedings under this Act are pending, enter an order requiring the attendance of witnesses and their testimony, and the production of documents, papers, files, books and records in connection with any hearing in any proceedings under this Act. The Court may compel obedience to its order by proceedings for contempt.
(Source: P.A. 83-334.)

(225 ILCS 345/21) (from Ch. 111, par. 7122)
(Section scheduled to be repealed on January 1, 2022)
Sec. 21. Any person affected by a final administrative decision of the Department may have such decision reviewed judicially by the circuit court of the county wherein such person resides. If the plaintiff in the review proceedings is not a resident of this State, the venue shall be in Sangamon County. The provisions of the Administrative Review Law, and all amendments and modifications thereof, and the rules adopted pursuant thereto, shall apply to and govern all proceedings for the judicial review of final administrative decisions of the Department hereunder. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
The Department shall not be required to certify any record to the court or file any answer in court or otherwise appear in any court in a Judicial review proceeding, unless there is filed in the court with the complaint a receipt from the Department acknowledging payment of the costs of furnishing and certifying the record which costs shall be computed at the rate of 20 cents per page of such record. Exhibit shall be certified without cost. Failure on the part of the Plaintiff to file such receipt in court shall be grounds for dismissal of the action.
(Source: P.A. 82-783.)

(225 ILCS 345/23) (from Ch. 111, par. 7124)
(Section scheduled to be repealed on January 1, 2022)
Sec. 23. Upon the revocation or suspension of any license, the licensee shall forthwith surrender the license to the Department, and if the licensee fails to do so, the Department shall have the right to seize the same.
(Source: Laws 1959, p. 1786.)

(225 ILCS 345/24) (from Ch. 111, par. 7125)
(Section scheduled to be repealed on January 1, 2022)
Sec. 24. The Department may issue regulations, consistent with the provisions of this Act, for the administration and enforcement thereof and may prescribe forms which shall be used in connection therewith.
(Source: Laws 1959, p. 1786.)

(225 ILCS 345/25) (from Ch. 111, par. 7126)
(Section scheduled to be repealed on January 1, 2022)
Sec. 25. No action or counterclaim shall be maintained by any contractor in any court in this state with respect to any agreement, work, labor or materials for which a license is required by this Act or to recover the agreed price or any compensation under any such agreement, or for any such work, labor or materials for which a license is required by this Act without alleging and proving that such contractor had a valid license at the time of making such agreement and of supplying such labor, work or materials.
(Source: Laws 1959, p. 1786.)

(225 ILCS 345/26) (from Ch. 111, par. 7127)
(Section scheduled to be repealed on January 1, 2022)
Sec. 26. If any person has violated or is violating this Act, the Director of the Department may, in the name of the people of the State of Illinois, through the Attorney General of the State of Illinois, or the State's Attorney of any county in the State of Illinois, apply, in the circuit court, for an order enjoining such violation or for an order enforcing compliance with this Act. Upon the filing of a verified complaint in such court, the court, if satisfied by affidavit or otherwise that such person has violated this Act, may enter a temporary restraining order or preliminary injunction, without notice or bond, enjoining such violation. The proceedings shall thereafter be conducted as in other civil cases. If it is established that such person has violated or is violating this Act, the Court, may enter an order perpetually enjoining such violation or enforcing compliance with this Act. In case of violation of any order entered under this Section, the Court may summarily try and punish the offender for contempt of court. Proceedings under this Section shall be in addition to, and not in lieu of, all other remedies and penalties provided by this Act.
(Source: P.A. 83-334.)

(225 ILCS 345/27) (from Ch. 111, par. 7128)
(Section scheduled to be repealed on January 1, 2022)
Sec. 27. Whoever violates any provision of this Act shall be guilty of a petty offense and shall be fined a sum not less than $100. Any fine imposed shall be in addition to any other action that may be taken under this Act. Each day that a violation continues shall constitute a separate offense. The State's Attorney of the County in which the violation occurred, or the Attorney General shall bring such actions in the name of the People of the State of Illinois, or may, in addition to other remedies provided in this Act, bring action for an injunction to restrain such violation.
(Source: P.A. 80-670.)

(225 ILCS 345/28) (from Ch. 111, par. 7129)
(Section scheduled to be repealed on January 1, 2022)
Sec. 28. If, for any reason, any part of this Act is found to be unconstitutional or invalid, such finding shall not affect the validity of the remaining parts of the Act.
(Source: Laws 1959, p. 1786.)

(225 ILCS 345/29) (from Ch. 111, par. 7130)
(Section scheduled to be repealed on January 1, 2022)
Sec. 29. Public Policy.
It is declared to be the public policy of this State, pursuant to paragraphs (h) and (i) of Section 6 of Article VII of the Illinois Constitution of 1970, that any power or function set forth in this Act to be exercised by the State is an exclusive State power or function. Such power or function shall not be exercised concurrently, either directly or indirectly, by any unit of local government, including home rule units, except as otherwise provided in this Act.
(Source: P.A. 78-1231.)



225 ILCS 405/ - Art Auction House Act.

(225 ILCS 405/0.01) (from Ch. 121 1/2, par. 1100)
Sec. 0.01. Short title. This Act may be cited as the Art Auction House Act.
(Source: P.A. 86-1324.)

(225 ILCS 405/1) (from Ch. 121 1/2, par. 1101)
Sec. 1. As used in this Act, art auction house means any person, partnership, corporation, association or group engaged for profit primarily in the business of conducting auctions at which it acts as agent for any seller of works of art, antiques, furnishings, jewelry, gemstones, coins, stamps and rare books and manuscripts.
(Source: P.A. 83-671.)

(225 ILCS 405/2) (from Ch. 121 1/2, par. 1102)
Sec. 2. Every art auction house shall establish and maintain a separate account in an Illinois bank or savings and loan association for customer funds and shall notify each customer of the identity of such bank or savings and loan association. Upon its receipt of proceeds from an auction, it shall segregate and deposit the proceeds due sellers into the separate account established and maintained for sellers for whom the art auction house has acted as agent until the funds are disbursed to the sellers. Funds shall be disbursed to the sellers within 30 days of their receipt.
(Source: P.A. 83-671.)

(225 ILCS 405/3) (from Ch. 121 1/2, par. 1103)
Sec. 3. Every art auction house shall annually register and file with the Secretary of State, on forms provided by that office, a statement declaring the bank or savings and loan association in which it maintains a separate account for customer funds.
(Source: P.A. 83-671.)

(225 ILCS 405/4) (from Ch. 121 1/2, par. 1104)
Sec. 4. Any person who knowingly violates any provision of this Act shall be guilty of a Class 4 felony, punishable by a fine of not less than $25,000.
(Source: P.A. 83-671.)



225 ILCS 407/ - Auction License Act.

Article 5 - General Provisions

(225 ILCS 407/Art. 5 heading)

(225 ILCS 407/5-1)
(Section scheduled to be repealed on January 1, 2020)
Sec. 5-1. Short title. This Act may be cited as the Auction License Act.
(Source: P.A. 91-603, eff. 1-1-00.)

(225 ILCS 407/5-5)
(Section scheduled to be repealed on January 1, 2020)
Sec. 5-5. Legislative intent. The General Assembly finds that Illinois does not have the ability, without legislation, to enter into reciprocal agreements with other states to allow residents of Illinois to practice auctioneering in other states. This body further finds that, without legislation, Illinois does not have the ability to evaluate the competency of persons engaged in the auction business or to regulate this business for the protection of the public. Therefore, it is the purpose of this Act to license and regulate auctioneers.
(Source: P.A. 91-603, eff. 1-1-00.)

(225 ILCS 407/5-10)
(Section scheduled to be repealed on January 1, 2020)
Sec. 5-10. Definitions. As used in this Act:
"Advertisement" means any written, oral, or electronic communication that contains a promotion, inducement, or offer to conduct an auction or offer to provide an auction service, including but not limited to brochures, pamphlets, radio and television scripts, telephone and direct mail solicitations, electronic media, and other means of promotion.
"Advisory Board" or "Board" means the Auctioneer Advisory Board.
"Associate auctioneer" means a person who conducts an auction, but who is under the direct supervision of, and is sponsored by, a licensed auctioneer or auction firm.
"Auction" means the sale or lease of property, real or personal, by means of exchanges between an auctioneer and prospective purchasers or lessees, which consists of a series of invitations for offers made by the auctioneer and offers by prospective purchasers or lessees for the purpose of obtaining an acceptable offer for the sale or lease of the property, including the sale or lease of property via mail, telecommunications, or the Internet.
"Auction contract" means a written agreement between an auctioneer or auction firm and a seller or sellers.
"Auction firm" means any corporation, partnership, or limited liability company that acts as an auctioneer and provides an auction service.
"Auction school" means any educational institution, public or private, which offers a curriculum of auctioneer education and training approved by the Department.
"Auction service" means the service of arranging, managing, advertising, or conducting auctions.
"Auctioneer" means a person or entity who, for another, for a fee, compensation, commission, or any other valuable consideration at auction or with the intention or expectation of receiving valuable consideration by the means of or process of an auction or sale at auction or providing an auction service, offers, negotiates, or attempts to negotiate an auction contract, sale, purchase, or exchange of goods, chattels, merchandise, personal property, real property, or any commodity that may be lawfully kept or offered for sale by or at auction.
"Address of Record" means the designated address recorded by the Department in the applicant's or licensee's application file or license file maintained by the Department. It is the duty of the applicant or licensee to inform the Department of any change of address, and such changes must be made either through the Department's website or by directly contacting the Department.
"Buyer premium" means any fee or compensation paid by the successful purchaser of property sold or leased at or by auction, to the auctioneer, auction firms, seller, lessor, or other party to the transaction, other than the purchase price.
"Department" means the Department of Financial and Professional Regulation.
"Goods" means chattels, movable goods, merchandise, or personal property or commodities of any form or type that may be lawfully kept or offered for sale.
"Interactive computer service" means any information service, system, or access software provider that provides or enables computer access by multiple users to a computer server, including specifically a service or system that provides access to the Internet.
"Internet auction listing service" means a website on the Internet, or other interactive computer service, that is designed to allow or advertise as a means of allowing users to offer personal property or services for sale or lease to a prospective buyer or lessee through an on-line bid submission process using that website or interactive computer service and that does not examine, set the price, prepare the description of the personal property or service to be offered, or in any way utilize the services of a natural person as an auctioneer.
"Licensee" means any person licensed under this Act.
"Managing auctioneer" means any person licensed as an auctioneer who manages and supervises licensees sponsored by an auction firm or auctioneer.
"Person" means an individual, association, partnership, corporation, or limited liability company or the officers, directors, or employees of the same.
"Pre-renewal period" means the 24 months prior to the expiration date of a license issued under this Act.
"Real estate" means real estate as defined in Section 1-10 of the Real Estate License Act of 2000 or its successor Acts.
"Secretary" means the Secretary of the Department of Financial and Professional Regulation or his or her designee.
"Sponsoring auctioneer" means the auctioneer or auction firm who has issued a sponsor card to a licensed auctioneer.
"Sponsor card" means the temporary permit issued by the sponsoring auctioneer certifying that the licensee named thereon is employed by or associated with the sponsoring auctioneer and the sponsoring auctioneer shall be responsible for the actions of the sponsored licensee.
(Source: P.A. 100-534, eff. 9-22-17.)



Article 10 - Licensing Provisions

(225 ILCS 407/Art. 10 heading)

(225 ILCS 407/10-1)
(Section scheduled to be repealed on January 1, 2020)
Sec. 10-1. Necessity of license; exemptions.
(a) It is unlawful for any person, corporation, limited liability company, partnership, or other entity to conduct an auction, provide an auction service, hold himself or herself out as an auctioneer, or advertise his or her services as an auctioneer in the State of Illinois without a license issued by the Department under this Act, except at:
(1) an auction conducted solely by or for a

not-for-profit organization for charitable purposes in which the individual receives no compensation;

(2) an auction conducted by the owner of the

property, real or personal;

(3) an auction for the sale or lease of real property

conducted by a licensee under the Real Estate License Act, or its successor Acts, in accordance with the terms of that Act;

(4) an auction conducted by a business registered as

a market agency under the federal Packers and Stockyards Act (7 U.S.C. 181 et seq.) or under the Livestock Auction Market Law;

(5) an auction conducted by an agent, officer, or

employee of a federal agency in the conduct of his or her official duties; and

(6) an auction conducted by an agent, officer, or

employee of the State government or any political subdivision thereof performing his or her official duties.

(b) Nothing in this Act shall be construed to apply to a new or used vehicle dealer or a vehicle auctioneer licensed by the Secretary of State of Illinois, or to any employee of the licensee, who is a resident of the State of Illinois, while the employee is acting in the regular scope of his or her employment for the licensee while conducting an auction that is not open to the public, provided that only new or used vehicle dealers, rebuilders, automotive parts recyclers, or scrap processors licensed by the Secretary of State or licensed by another state or jurisdiction may buy property at the auction, or to sales by or through the licensee. Out-of-state salvage vehicle buyers licensed in another state or jurisdiction may also buy property at the auction.
(c) Nothing in this Act shall be construed to prohibit a person under the age of 18 from selling property under $250 in value while under the direct supervision of a licensed auctioneer.
(d) Nothing in this Act shall be construed to apply to a person providing an Internet auction listing service as defined in Section 5-10.
(Source: P.A. 100-534, eff. 9-22-17.)

(225 ILCS 407/10-5)
(Section scheduled to be repealed on January 1, 2020)
Sec. 10-5. Requirements for auctioneer license; application. Every person who desires to obtain an auctioneer license under this Act shall:
(1) apply to the Department on forms provided by the

Department accompanied by the required fee;

(2) be at least 18 years of age;
(3) have attained a high school diploma or

successfully completed an equivalent course of study determined by an examination conducted by the Illinois State Board of Education;

(4) pass a written examination authorized by the

Department to prove competence, including but not limited to general knowledge of Illinois and federal laws pertaining to personal property contracts, auctions, real property, ethics, and other topics relating to the auction business; and

(5) submit to the Department a properly completed

45-Day Permit Sponsor Card on forms provided by the Department.

(Source: P.A. 95-572, eff. 6-1-08.)

(225 ILCS 407/10-15)
Sec. 10-15. (Repealed).
(Source: P.A. 95-572, eff. 6-1-08. Repealed by P.A. 96-730, eff. 8-25-09.)

(225 ILCS 407/10-15a)
(Section scheduled to be repealed on January 1, 2020)
Sec. 10-15a. Associate auctioneer license; discontinuance.
(a) Upon the effective date of this amendatory Act of the 96th General Assembly, the Department shall no longer issue or renew any associate auctioneer license.
(b) Any person who holds a valid license as an associate auctioneer on the effective date of this amendatory Act of the 96th General Assembly shall be issued an auctioneer license without having to apply to the Department or pay any fee. Such licensee's previous record as an associate auctioneer, including any past discipline imposed on him or her, shall become part of his or her auctioneer license record. The expiration date of such licensee's auctioneer license shall be the same as the expiration date of his or her associate auctioneer license.
(c) Upon receipt of an auctioneer license issued by the Department pursuant to this Section, a licensee's associate auctioneer license shall no longer be valid.
(Source: P.A. 96-730, eff. 8-25-09.)

(225 ILCS 407/10-20)
(Section scheduled to be repealed on January 1, 2020)
Sec. 10-20. Requirements for auction firm license; application. Any corporation, limited liability company, or partnership who desires to obtain an auction firm license shall:
(1) apply to the Department on forms provided by the

Department accompanied by the required fee;

(2) provide evidence to the Department that the

auction firm has a properly licensed managing auctioneer; and

(3) any requirement as defined by rule.
(Source: P.A. 95-572, eff. 6-1-08; 96-730, eff. 8-25-09.)

(225 ILCS 407/10-25)
Sec. 10-25. (Repealed).
(Source: P.A. 91-603, eff. 1-1-00. Repealed by P.A. 95-572, eff. 6-1-08; 96-730, eff. 8-25-09.)

(225 ILCS 407/10-27)
Sec. 10-27. (Repealed).
(Source: P.A. 96-730, eff. 8-25-09. Repealed by P.A. 100-534, eff. 9-22-17.)

(225 ILCS 407/10-30)
(Section scheduled to be repealed on January 1, 2020)
Sec. 10-30. Expiration, renewal, and continuing education.
(a) License expiration dates, renewal periods, renewal fees, and procedures for renewal of licenses issued under this Act shall be set by rule of the Department. An entity may renew its license by paying the required fee and by meeting the renewal requirements adopted by the Department under this Section.
(b) All renewal applicants must provide proof as determined by the Department of having met the continuing education requirements set forth by the Department by rule. At a minimum, the rules shall require an applicant for renewal licensure as an auctioneer to provide proof of the completion of at least 12 hours of continuing education during the pre-renewal period preceding the expiration date of the license from schools approved by the Department, as established by rule.
(c) The Department, in its discretion, may waive enforcement of the continuing education requirements of this Section and shall adopt rules defining the standards and criteria for such waiver.
(d) (Blank).
(Source: P.A. 95-572, eff. 6-1-08; 96-730, eff. 8-25-09.)

(225 ILCS 407/10-35)
(Section scheduled to be repealed on January 1, 2020)
Sec. 10-35. Completed 45-day permit sponsor card; termination by sponsoring auctioneer; inoperative status.
(a) No auctioneer shall conduct an auction or provide an auction service without being properly sponsored by a licensed auctioneer or auction firm.
(b) The sponsoring auctioneer or sponsoring auction firm shall prepare upon forms provided by the Department and deliver to each auctioneer employed by or associated with the sponsoring auctioneer or sponsoring auction firm a properly completed duplicate 45-day permit sponsor card certifying that the person whose name appears thereon is in fact employed by or associated with said sponsoring auctioneer or sponsoring auction firm. The sponsoring auctioneer or sponsoring auction firm shall send the original 45-day permit sponsor card, along with a valid terminated license or other authorization as provided by rule and the appropriate fee, to the Department within 24 hours after the issuance of the sponsor card. It is a violation of this Act for any sponsoring auctioneer or sponsoring auction firm to issue a sponsor card to any auctioneer or applicant, unless the auctioneer or applicant presents in hand a valid terminated license or other authorization, as provided by rule.
(c) An auctioneer may be self-sponsored or may be sponsored by another licensed auctioneer or auction firm.
(d) (Blank).
(e) When an auctioneer terminates his or her employment or association with a sponsoring auctioneer or sponsoring auction firm or the employment or association is terminated by the sponsoring auctioneer or sponsoring auction firm, the terminated licensee shall obtain from that sponsoring auctioneer or sponsoring auction firm his or her license endorsed by the sponsoring auctioneer or sponsoring auction firm indicating the termination. The terminating sponsoring auctioneer or sponsoring auction firm shall send a copy of the terminated license within 5 days after the termination to the Department or shall notify the Department in writing of the termination and explain why a copy of the terminated license was not surrendered.
(f) The license of any auctioneer whose association with a sponsoring auctioneer or sponsoring auction firm has terminated shall automatically become inoperative immediately upon such termination, unless the terminated licensee accepts employment or becomes associated with a new sponsoring auctioneer or sponsoring auction firm pursuant to subsection (g) of this Section. An inoperative licensee under this Act shall not conduct an auction or provide auction services while the license is in inoperative status.
(g) When a terminated or inoperative auctioneer accepts employment or becomes associated with a new sponsoring auctioneer or sponsoring auction firm, the new sponsoring auctioneer or sponsoring auction firm shall send to the Department a properly completed 45-day permit sponsor card, the terminated license, and the appropriate fee.
(Source: P.A. 95-572, eff. 6-1-08; 96-730, eff. 8-25-09.)

(225 ILCS 407/10-40)
(Section scheduled to be repealed on January 1, 2020)
Sec. 10-40. Restoration.
(a) A licensee whose license has lapsed or expired shall have 2 years from the expiration date to restore his or her license without examination. The expired licensee shall make application to the Department on forms provided by the Department, including a properly completed 45-day permit sponsor card, provide evidence of successful completion of 12 hours of approved continuing education during the period of time the license had lapsed, and pay all fees and penalties as established by rule.
(b) Notwithstanding any other provisions of this Act to the contrary, any licensee whose license under this Act has expired is eligible to restore such license without paying any lapsed fees and penalties provided that the license expired while the licensee was:
(1) on active duty with the United States Army,

United States Marine Corps, United States Navy, United States Air Force, United States Coast Guard, the State Militia called into service or training;

(2) engaged in training or education under the

supervision of the United States prior to induction into military service; or

(3) serving as an employee of the Department, while

the employee was required to surrender his or her license due to a possible conflict of interest.

A licensee shall be eligible to restore a license under the provisions of this subsection for a period of 2 years following the termination of the service, education, or training by providing a properly completed application and 45-day permit sponsor card, provided that the termination was by other than dishonorable discharge and provided that the licensee furnishes the Department with an affidavit specifying that the licensee has been so engaged.
(c) At any time after the suspension, revocation, placement on probationary status, or other disciplinary action taken under this Act with reference to any license, the Department may restore the license to the licensee without examination upon the order of the Secretary, if the licensee submits a properly completed application and 45-day permit sponsor card, pays appropriate fees, and otherwise complies with the conditions of the order.
(Source: P.A. 95-331, eff. 8-21-07; 95-572, eff. 6-1-08; 96-730, eff. 8-25-09.)

(225 ILCS 407/10-45)
(Section scheduled to be repealed on January 1, 2020)
Sec. 10-45. Nonresident auctioneer reciprocity.
(a) A person holding a license to engage in auctions issued to him or her by the proper authority of a state, territory, or possession of the United States of America or the District of Columbia that has licensing requirements equal to or substantially equivalent to the requirements of this State and that otherwise meets the requirements of this Act may obtain a license under this Act without examination, provided:
(1) that the Department has entered into a valid

reciprocal agreement with the proper authority of the state, territory, or possession of the United States of America or the District of Columbia from which the nonresident applicant has a valid license;

(2) that the applicant provides the Department with

a certificate of good standing from the applicant's state of licensure;

(3) that the applicant completes and submits an

application as provided by the Department; and

(4) that the applicant pays all applicable fees

required under this Act.

(b) A nonresident applicant shall file an irrevocable consent with the Department that actions may be commenced against the applicant or nonresident licensee in a court of competent jurisdiction in this State by the service of summons, process, or other pleading authorized by the law upon the Secretary. The consent shall stipulate and agree that service of the process, summons, or pleading upon the Secretary shall be taken and held in all courts to be valid and binding as if actual service had been made upon the applicant in Illinois. If a summons, process, or other pleading is served upon the Secretary, it shall be by duplicate copies, one of which shall be retained by the Department and the other immediately forwarded by certified or registered mail to the last known business address of the applicant or nonresident licensee against whom the summons, process, or other pleading may be directed.
(Source: P.A. 95-572, eff. 6-1-08; 96-730, eff. 8-25-09.)

(225 ILCS 407/10-50)
(Section scheduled to be repealed on January 1, 2020)
Sec. 10-50. Fees; disposition of funds.
(a) The Department shall establish by rule a schedule of fees for the administration and maintenance of this Act. Such fees shall be nonrefundable.
(b) All fees collected under this Act shall be deposited into the General Professions Dedicated Fund and appropriated to the Department for the ordinary and contingent expenses of the Department in the administration of this Act.
(Source: P.A. 95-572, eff. 6-1-08; 96-730, eff. 8-25-09.)



Article 15 - Business Practices Provisions

(225 ILCS 407/Art. 15 heading)

(225 ILCS 407/15-5)
(Section scheduled to be repealed on January 1, 2020)
Sec. 15-5. Representations. An auctioneer or auction firm, or the sponsored licensees, agents, or employees of an auctioneer or auction firm, conducting an auction or providing an auction service shall not:
(1) misrepresent a fact material to a purchaser's

decision to buy at or by auction;

(2) predict specific or immediate increases in the

value of any item offered for sale at auction; or

(3) materially misrepresent the qualities or

characteristics of any item offered for sale at auction.

(Source: P.A. 96-730, eff. 8-25-09.)

(225 ILCS 407/15-10)
(Section scheduled to be repealed on January 1, 2020)
Sec. 15-10. Auction contract. Any auctioneer or auction firm shall not conduct an auction or provide an auction service, unless the auctioneer or auction firm enters into a written auction contract with the seller of any property at auction prior to the date of the auction. Any agreement shall state whether the auction is with reserve or absolute. The agreement shall be signed by the auctioneer or auction firm conducting an auction or providing an auction service and the seller or sellers, or the legal agent of the seller or sellers of the property to be offered at or by auction, and shall include, but not be limited to the following disclosures:
(1) Licensees shall disclose:
(A) the name, license number, business address,

and phone number of the auctioneer or auction firm conducting an auction or providing an auction service;

(B) the fee to be paid to the auctioneer or

auction firm for conducting an auction or providing an auction service;

(C) an estimate of the advertising costs that

shall be paid by the seller or sellers of property at auction and a disclosure that, if the actual advertising costs exceeds 120% of the estimated advertising cost, the auctioneer or auction firm shall pay the advertising costs that exceed 120% of the estimated advertising costs or shall have the seller or sellers agree in writing to pay for the actual advertising costs in excess of 120% of the estimated advertising costs; and

(D) the buyer premium and the party to the

transaction that receives it.

(2) Sellers shall disclose:
(A) the name, address, and phone number of the

seller or sellers or the legal agent of the seller or sellers of property to be sold at auction; and

(B) any mortgage, lien, easement, or encumbrance

of which the seller has knowledge on any property or goods to be sold or leased at or by auction.

(Source: P.A. 96-730, eff. 8-25-09; 96-1000, eff. 7-2-10.)

(225 ILCS 407/15-15)
(Section scheduled to be repealed on January 1, 2020)
Sec. 15-15. Supervisory duties. The sponsoring auctioneer, auction firm, and managing auctioneer shall have the duty and responsibility to supervise, manage, and control any sponsored licensee, agent, or employee while conducting an auction or providing an auction service. Any violation of this Act by a sponsored licensee, agent, or employee of a sponsoring auctioneer, auction firm, or managing auctioneer shall be deemed to be a violation by the sponsoring auctioneer, auction firm, or managing auctioneer as well as by the sponsored licensee, agent, or employee.
(Source: P.A. 91-603, eff. 1-1-00.)

(225 ILCS 407/15-20)
Sec. 15-20. (Repealed).
(Source: P.A. 91-603, eff. 1-1-00. Repealed by P.A. 96-730, eff. 8-25-09.)

(225 ILCS 407/15-25)
(Section scheduled to be repealed on January 1, 2020)
Sec. 15-25. Auction firm. No corporation, limited liability company, or partnership shall be licensed without being managed by a licensed auctioneer. The managing auctioneer of any auction firm shall be responsible for the actions of all licensed and unlicensed employees, agents, and representatives of said auction firm while the firm is conducting an auction or providing an auction service.
(Source: P.A. 91-603, eff. 1-1-00.)



Article 20 - Disciplinary Provisions

(225 ILCS 407/Art. 20 heading)

(225 ILCS 407/20-5)
(Section scheduled to be repealed on January 1, 2020)
Sec. 20-5. Unlicensed practice; civil penalty.
(a) Any person who practices, offers to practice, attempts to practice, or holds oneself out to practice as an auctioneer, an auction firm, or any other licensee under this Act without being licensed under this Act shall, in addition to any other penalty provided by law, pay a civil penalty to the Department in an amount not to exceed $10,000 for each offense as determined by the Department. The civil penalty fine shall be assessed by the Department after a hearing is held in accordance with the provisions set forth in this Act regarding a hearing for the discipline of a license.
(b) The Department has the authority and power to investigate any and all unlicensed activity pursuant to this Act.
(c) The civil penalty shall be paid within 60 days after the effective date of the order imposing the civil penalty. The order shall constitute a judgment and may be filed and execution had thereon in the same manner from any court of record.
(d) Conducting an auction or providing an auction service in Illinois without holding a valid and current license under this Act is declared to be adverse to the public welfare, to constitute a public nuisance, and to cause irreparable harm to the public welfare. The Secretary, the Attorney General, the State's Attorney of any county in the State, or any other person may maintain an action in the name of the People of the State of Illinois and may apply for injunctive relief in any circuit court to enjoin the person or entity from engaging in such practice.
Upon the filing of a verified petition in a circuit court, the court, if satisfied by affidavit or otherwise that the person or entity has been engaged in the practice of auctioning without a valid and current license, may enter a temporary restraining order without notice or bond enjoining the defendant from further practice. Only the showing of non-licensure, by affidavit or otherwise, is necessary in order for a temporary injunction to be issued. A copy of the verified complaint shall be served upon the defendant and the proceedings shall thereafter be conducted as in other civil cases except as modified by this Section. If it is established that the defendant has been or is engaged in unlawful practice, the court may enter an order or judgment perpetually enjoining the defendant from further practice. In all proceedings hereunder, the court, in its discretion, may apportion the costs among the parties interested in the action, including cost of filing the complaint, service of process, witness fees and expenses, court reporter charges, and reasonable attorneys' fees. In case of violation of any injunctive order entered under the provisions of this Section, the court may summarily try and punish the offender for contempt of court. These injunction proceedings shall be in addition to, and not in lieu of, all penalties and other remedies provided in this Act.
(Source: P.A. 95-572, eff. 6-1-08; 96-730, eff. 8-25-09.)

(225 ILCS 407/20-10)
(Section scheduled to be repealed on January 1, 2020)
Sec. 20-10. Violations. The commission of a single act prohibited by this Act or prohibited by the rules promulgated under this Act or a violation of a disciplinary order issued under this Act constitutes a violation of this Act.
(Source: P.A. 91-603, eff. 1-1-00.)

(225 ILCS 407/20-15)
(Section scheduled to be repealed on January 1, 2020)
Sec. 20-15. Disciplinary actions; grounds. The Department may refuse to issue or renew a license, may place on probation or administrative supervision, suspend, or revoke any license or may reprimand or take other disciplinary or non-disciplinary action as the Department may deem proper, including the imposition of fines not to exceed $10,000 for each violation upon anyone licensed under this Act for any of the following reasons:
(1) False or fraudulent representation or material

misstatement in furnishing information to the Department in obtaining or seeking to obtain a license.

(2) Violation of any provision of this Act or the

rules promulgated pursuant to this Act.

(3) Conviction of or entry of a plea of guilty or

nolo contendere to any crime that is a felony under the laws of the United States or any state or territory thereof, or that is a misdemeanor, an essential element of which is dishonesty, or any crime that is directly related to the practice of the profession.

(4) Being adjudged to be a person under legal

disability or subject to involuntary admission or to meet the standard for judicial admission as provided in the Mental Health and Developmental Disabilities Code.

(5) Discipline of a licensee by another state, the

District of Columbia, a territory of the United States, a foreign nation, a governmental agency, or any other entity authorized to impose discipline if at least one of the grounds for that discipline is the same as or the equivalent to one of the grounds for discipline set forth in this Act or for failing to report to the Department, within 30 days, any adverse final action taken against the licensee by any other licensing jurisdiction, government agency, law enforcement agency, or court, or liability for conduct that would constitute grounds for action as set forth in this Act.

(6) Engaging in the practice of auctioneering,

conducting an auction, or providing an auction service without a license or after the license was expired, revoked, suspended, or terminated or while the license was inoperative.

(7) Attempting to subvert or cheat on the auctioneer

exam or any continuing education exam, or aiding or abetting another to do the same.

(8) Directly or indirectly giving to or receiving

from a person, firm, corporation, partnership, or association a fee, commission, rebate, or other form of compensation for professional service not actually or personally rendered, except that an auctioneer licensed under this Act may receive a fee from another licensed auctioneer from this State or jurisdiction for the referring of a client or prospect for auction services to the licensed auctioneer.

(9) Making any substantial misrepresentation or

untruthful advertising.

(10) Making any false promises of a character likely

to influence, persuade, or induce.

(11) Pursuing a continued and flagrant course of

misrepresentation or the making of false promises through a licensee, agent, employee, advertising, or otherwise.

(12) Any misleading or untruthful advertising, or

using any trade name or insignia of membership in any auctioneer association or organization of which the licensee is not a member.

(13) Commingling funds of others with his or her own

funds or failing to keep the funds of others in an escrow or trustee account.

(14) Failure to account for, remit, or return any

moneys, property, or documents coming into his or her possession that belong to others, acquired through the practice of auctioneering, conducting an auction, or providing an auction service within 30 days of the written request from the owner of said moneys, property, or documents.

(15) Failure to maintain and deposit into a special

account, separate and apart from any personal or other business accounts, all moneys belonging to others entrusted to a licensee while acting as an auctioneer, associate auctioneer, auction firm, or as a temporary custodian of the funds of others.

(16) Failure to make available to Department

personnel during normal business hours all escrow and trustee records and related documents maintained in connection with the practice of auctioneering, conducting an auction, or providing an auction service within 24 hours after a request from Department personnel.

(17) Making or filing false records or reports in his

or her practice, including but not limited to false records or reports filed with State agencies.

(18) Failing to voluntarily furnish copies of all

written instruments prepared by the auctioneer and signed by all parties to all parties at the time of execution.

(19) Failing to provide information within 30 days in

response to a written request made by the Department.

(20) Engaging in any act that constitutes a violation

of Section 2-102, 3-103, or 3-105 of the Illinois Human Rights Act.

(21) (Blank).
(22) Engaging in dishonorable, unethical, or

unprofessional conduct of a character likely to deceive, defraud, or harm the public.

(23) Offering or advertising real estate for sale or

lease at auction without a valid broker or managing broker's license under the Real Estate License Act of 1983, or any successor Act, unless exempt from licensure under the terms of the Real Estate License Act of 2000, or any successor Act, except as provided for in Section 5-32 of the Real Estate License Act of 2000.

(24) Inability to practice the profession with

reasonable judgment, skill, or safety as a result of a physical illness, including, but not limited to, deterioration through the aging process or loss of motor skill, or a mental illness or disability.

(25) A pattern of practice or other behavior that

demonstrates incapacity or incompetence to practice under this Act.

(26) Being named as a perpetrator in an indicated

report by the Department of Children and Family Services under the Abused and Neglected Child Reporting Act and upon proof by clear and convincing evidence that the licensee has caused a child to be an abused child or a neglected child as defined in the Abused and Neglected Child Reporting Act.

(27) Inability to practice with reasonable judgment,

skill, or safety as a result of habitual or excessive use or addiction to alcohol, narcotics, stimulants, or any other chemical agent or drug.

(28) Wilfully failing to report an instance of

suspected child abuse or neglect as required by the Abused and Neglected Child Reporting Act.

The entry of an order by a circuit court establishing that any person holding a license under this Act is subject to involuntary admission or judicial admission, as provided for in the Mental Health and Developmental Disabilities Code, operates as an automatic suspension of that license. That person may have his or her license restored only upon the determination by a circuit court that the patient is no longer subject to involuntary admission or judicial admission and the issuance of an order so finding and discharging the patient and upon the Board's recommendation to the Department that the license be restored. Where circumstances so indicate, the Board may recommend to the Department that it require an examination prior to restoring a suspended license.
If the Department or Board finds an individual unable to practice because of the reasons set forth in this Section, the Department or Board may require that individual to submit to care, counseling, or treatment by physicians approved or designated by the Department or Board, as a condition, term, or restriction for continued, reinstated, or renewed licensure to practice; or, in lieu of care, counseling, or treatment, the Department may file, or the Board may recommend to the Department to file, a complaint to immediately suspend, revoke, or otherwise discipline the license of the individual. An individual whose license was granted, continued, reinstated, renewed, disciplined or supervised subject to such terms, conditions, or restrictions, and who fails to comply with such terms, conditions, or restrictions, shall be referred to the Secretary for a determination as to whether the individual shall have his or her license suspended immediately, pending a hearing by the Department. In instances in which the Secretary immediately suspends a person's license under this Section, a hearing on that person's license must be convened by the Department within 21 days after the suspension and completed without appreciable delay. The Department and Board shall have the authority to review the subject individual's record of treatment and counseling regarding the impairment to the extent permitted by applicable federal statutes and regulations safeguarding the confidentiality of medical records.
An individual licensed under this Act and affected under this Section shall be afforded an opportunity to demonstrate to the Department or Board that he or she can resume practice in compliance with acceptable and prevailing standards under the provisions of his or her license.
In enforcing this Section, the Department or Board, upon a showing of a possible violation, may compel an individual licensed to practice under this Act, or who has applied for licensure under this Act, to submit to a mental or physical examination, or both, as required by and at the expense of the Department. The Department or Board may order the examining physician to present testimony concerning the mental or physical examination of the licensee or applicant. No information shall be excluded by reason of any common law or statutory privilege relating to communications between the licensee or applicant and the examining physician. The examining physicians shall be specifically designated by the Board or Department. The individual to be examined may have, at his or her own expense, another physician of his or her choice present during all aspects of this examination. Failure of an individual to submit to a mental or physical examination when directed shall be grounds for suspension of his or her license until the individual submits to the examination, if the Department finds that, after notice and hearing, the refusal to submit to the examination was without reasonable cause.
(Source: P.A. 98-553, eff. 1-1-14.)

(225 ILCS 407/20-20)
(Section scheduled to be repealed on January 1, 2020)
Sec. 20-20. Termination without hearing for failure to pay taxes, child support, or a student loan. The Department may terminate or otherwise discipline any license issued under this Act without hearing if the appropriate administering agency provides adequate information and proof that the licensee has:
(1) failed to file a return, to pay the tax, penalty,

or interest shown in a filed return, or to pay any final assessment of tax, penalty, or interest, as required by any tax act administered by the Illinois Department of Revenue until the requirements of the tax act are satisfied;

(2) failed to pay any court ordered child support as

determined by a court order or by referral from the Department of Healthcare and Family Services (formerly Illinois Department of Public Aid); or

(3) failed to repay any student loan or assistance as

determined by the Illinois Student Assistance Commission.

If a license is terminated or otherwise disciplined pursuant to this Section, the licensee may request a hearing as provided by this Act within 30 days of notice of termination or discipline.
(Source: P.A. 95-331, eff. 8-21-07; 95-572, eff. 6-1-08.)

(225 ILCS 407/20-25)
(Section scheduled to be repealed on January 1, 2020)
Sec. 20-25. Investigation. The Department may investigate the actions or qualifications of any person or persons holding or claiming to hold a license under this Act.
(Source: P.A. 95-572, eff. 6-1-08.)

(225 ILCS 407/20-30)
(Section scheduled to be repealed on January 1, 2020)
Sec. 20-30. Consent orders. Notwithstanding any provisions concerning the conduct of hearings and recommendations for disciplinary actions, the Department has the authority to negotiate agreements with licensees and applicants resulting in disciplinary consent orders. The consent orders may provide for any form of discipline provided for in this Act. The consent orders shall provide that they were not entered into as a result of any coercion by the Department. Any consent order shall be accepted by or rejected by the Secretary in a timely manner.
(Source: P.A. 95-572, eff. 6-1-08.)

(225 ILCS 407/20-35)
(Section scheduled to be repealed on January 1, 2020)
Sec. 20-35. Subpoenas; attendance of witnesses; oaths.
(a) The Department shall have the power to issue subpoenas ad testificandum (subpoena for documents) and to bring before it any persons and to take testimony, either orally or by deposition or both, with the same fees and mileage and in the same manner as prescribed in civil cases in the courts of this State. The Department shall have the power to issue subpoenas duces tecum and to bring before it any documents, papers, files, books, and records with the same costs and in the same manner as prescribed in civil cases in the courts of this State.
(b) Any circuit court may, upon application of the Department or its designee or of the applicant, licensee, or person holding a certificate of licensure against whom proceedings under this Act are pending, enter an order compelling the enforcement of any Department subpoena issued in connection with any hearing or investigation.
(c) The Secretary or his or her designee or the Board shall have power to administer oaths to witnesses at any hearing that the Department is authorized to conduct and any other oaths authorized in any Act administered by the Department.
(Source: P.A. 95-572, eff. 6-1-08.)

(225 ILCS 407/20-40)
(Section scheduled to be repealed on January 1, 2020)
Sec. 20-40. Hearings; record of hearings.
(a) The Department shall have the authority to conduct hearings on proceedings to revoke, suspend, place on probation or administrative review, reprimand, or refuse to issue or renew any license under this Act or to impose a civil penalty not to exceed $10,000 upon any licensee under this Act.
(b) The Department, at its expense, shall preserve a record of all proceedings at the formal hearing of any case. The notice of hearing, complaint, all other documents in the nature of pleadings, written motions filed in the proceedings, the transcripts of testimony, the report of the Board, and orders of the Department shall be in the record of the proceeding. The Department shall furnish a transcript of such record to any person interested in such hearing upon payment of the fee required under Section 2105-115 of the Department of Professional Regulation Law (20 ILCS 2105/2105-115).
(Source: P.A. 95-572, eff. 6-1-08; 96-730, eff. 8-25-09.)

(225 ILCS 407/20-43)
(Section scheduled to be repealed on January 1, 2020)
Sec. 20-43. Investigations; notice and hearing. The Department may investigate the actions of any applicant or person rendering or offering to render auction services, or holding or claiming to hold a license as a licensed auctioneer. At least 30 days before any disciplinary hearing under this Act, the Department shall: (i) notify the accused in writing of the charges made and the time and place of the hearing; (ii) direct the accused to file with the Board a written answer under oath to the charges within 20 days of receiving service of the notice; and (iii) inform the accused that if he or she fails to file an answer to the charges within 20 days of receiving service of the notice, a default judgement may be entered against him or her, or his or her license may be suspended, revoked, placed on probationary status, or other disciplinary action taken with regard to the license as the Department may consider proper, including, but not limited to, limiting the scope, nature, or extent of the licensee's practice, or imposing a fine.
At the time and place of the hearing fixed in the notice, the Board shall proceed to hear the charges and the accused or his or her counsel shall be accorded ample opportunity to present any pertinent statements, testimony, evidence, and arguments in his or her defense. The Board may continue the hearing when it deems it appropriate.
Written notice of the hearing may be served by personal delivery or by certified mail to the last known address of record, unless specified as otherwise by the accused in his or her last communication with the Department.
(Source: P.A. 96-730, eff. 8-25-09.)

(225 ILCS 407/20-45)
Sec. 20-45. (Repealed).
(Source: P.A. 95-572, eff. 6-1-08. Repealed by P.A. 96-730, eff. 8-25-09.)

(225 ILCS 407/20-50)
(Section scheduled to be repealed on January 1, 2020)
Sec. 20-50. Findings and recommendations. At the conclusion of the hearing, the Board shall present to the Secretary a written report of its findings of fact, conclusions of law, and recommendations. The report shall contain a finding whether or not the accused person violated this Act or any rules promulgated pursuant to this Act. The Board shall specify the nature of any violations and shall make its recommendations to the Secretary. In making recommendations for any disciplinary action, the Board may take into consideration all facts and circumstances bearing upon the reasonableness of the conduct of the accused, including, but not limited to, previous discipline of the accused by the Department, intent, degree of harm to the public and likelihood of future harm to the public, any restitution made by the accused, and whether the incident or incidents contained in the complaint appear to be isolated or represent a continuing pattern of conduct. In making its recommendations for discipline, the Board shall endeavor to ensure that the severity of the discipline recommended is reasonably proportional to the severity of the violation.
The report of the Board's findings of fact, conclusions of law, and recommendations shall be the basis for the Department's decision to refuse to issue, restore, or renew a license, or to take any other disciplinary action. If the Secretary disagrees with the recommendations of the Board, the Secretary may issue an order in contravention of the Board recommendations. The report's findings are not admissible in evidence against the person in a criminal prosecution brought for a violation of this Act, but the hearing and findings are not a bar to a criminal prosecution for the violation of this Act.
If the Secretary disagrees in any regard with the report of the Advisory Board, the Secretary may issue an order in contravention of the report. The Secretary shall provide a written report to the Advisory Board on any deviation and shall specify with particularity the reasons for that action in the final order.
(Source: P.A. 95-572, eff. 6-1-08; 96-730, eff. 8-25-09.)

(225 ILCS 407/20-55)
(Section scheduled to be repealed on January 1, 2020)
Sec. 20-55. Appointment of a hearing officer. The Secretary has the authority to appoint any attorney licensed to practice law in the State of Illinois to serve as the hearing officer in any action for refusal to issue, restore, or renew a license or to discipline a licensee. The hearing officer has full authority to conduct the hearing. Any Board member may attend hearings. The hearing officer shall report his or her findings of fact, conclusions of law, and recommendations to the Board. The Board shall review the report of the hearing officer and present its findings of fact, conclusions of law, and recommendations to the Secretary and to all parties to the proceedings.
If the Secretary disagrees with the recommendations of the Board or hearing officer, the Secretary may issue an order in contravention of the Board's recommendations.
(Source: P.A. 95-572, eff. 6-1-08; 96-730, eff. 8-25-09.)

(225 ILCS 407/20-56)
(Section scheduled to be repealed on January 1, 2020)
Sec. 20-56. Board; rehearing. At the conclusion of the hearing, a copy of the Board's report shall be served upon the applicant or licensee by the Department, either personally or as provided in this Act for the service of a notice of hearing. Within 20 days after service, the applicant or licensee may present to the Department a motion in writing for a rehearing, which shall specify the particular grounds for rehearing. The Department may respond to the motion for rehearing within 20 days after its service on the Department. If no motion for rehearing is filed, then upon the expiration of the time specified for filing such a motion, or if a motion for rehearing is denied, then upon denial, the Secretary may enter an order in accordance with recommendations of the Board except as provided in Section 120 of this Act. If the applicant or licensee orders from the reporting service and pays for a transcript of the record within the time for filing a motion for rehearing, the 20-day period within which a motion may be filed shall commence upon the delivery of the transcript to the applicant or licensee.
(Source: P.A. 96-730, eff. 8-25-09.)

(225 ILCS 407/20-60)
(Section scheduled to be repealed on January 1, 2020)
Sec. 20-60. Order; certified copy. An order or a certified copy of an order, over the seal of the Department and purporting to be signed by the Secretary or his or her designee, shall be prima facie proof that:
(1) the signature is the genuine signature of the

Secretary or his or her designee;

(2) the Secretary is duly appointed and qualified; and
(3) the Advisory Board is duly appointed and

qualified.

(Source: P.A. 95-572, eff. 6-1-08.)

(225 ILCS 407/20-65)
(Section scheduled to be repealed on January 1, 2020)
Sec. 20-65. Restoration of license. At any time after the suspension or revocation of any license, the Department may restore the license to the accused person upon the written recommendation of the Advisory Board, unless after an investigation and a hearing the Advisory Board determines that restoration is not in the public interest.
(Source: P.A. 95-572, eff. 6-1-08.)

(225 ILCS 407/20-70)
(Section scheduled to be repealed on January 1, 2020)
Sec. 20-70. Surrender of license. Upon the revocation or suspension of any license the licensee shall immediately surrender the license to the Department. If the licensee fails to do so, the Department shall have the right to seize the license.
(Source: P.A. 95-572, eff. 6-1-08.)

(225 ILCS 407/20-75)
(Section scheduled to be repealed on January 1, 2020)
Sec. 20-75. Administrative Review Law. All final administrative decisions of the Department are subject to judicial review under the Administrative Review Law and its rules. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
Proceedings for judicial review shall be commenced in the circuit court of the county in which the party applying for review resides, but if the party is not a resident of this State, the venue shall be in Cook or Sangamon County.
Pending final decision on the review, the acts, orders, sanctions, and rulings of the Department regarding any license shall remain in full force and effect, unless modified or suspended by a court order pending final judicial decision. The Department shall not be required to certify any record to the court, file any answer in court, or otherwise appear in any court in a judicial review proceeding, unless there is filed in the court, with the complaint, a receipt from the Department acknowledging payment of the costs of furnishing and certifying the record. Failure on the part of the plaintiff to file a receipt in court shall be grounds for dismissal of the action.
(Source: P.A. 95-572, eff. 6-1-08.)

(225 ILCS 407/20-80)
(Section scheduled to be repealed on January 1, 2020)
Sec. 20-80. Summary suspension. The Secretary may temporarily suspend any license pursuant to this Act, without hearing, simultaneously with the institution of proceedings for a hearing provided for in this Act, if the Secretary finds that the evidence indicates that the public interest, safety, or welfare requires emergency action. In the event that the Secretary temporarily suspends any license without a hearing, a hearing shall be commenced within 30 calendar days after the suspension has begun. The suspended licensee may seek a continuance of the hearing during which the suspension shall remain in effect. The proceeding shall be concluded without appreciable delay.
(Source: P.A. 95-572, eff. 6-1-08; 96-730, eff. 8-25-09.)

(225 ILCS 407/20-85)
(Section scheduled to be repealed on January 1, 2020)
Sec. 20-85. Action for compensation; allegation and proof of license. No action or counterclaim shall be maintained by any person in any court in this State with respect to any agreement, contract, or services for which a license is required by this Act or to recover the agreed price or any compensation under any such agreement or for such services for which a license is required by this Act without alleging and proving that the person had a valid license at the time of making such agreement or doing such work.
(Source: P.A. 91-603, eff. 1-1-00.)

(225 ILCS 407/20-90)
Sec. 20-90. (Repealed).
(Source: P.A. 95-572, eff. 6-1-08. Repealed by P.A. 96-730, eff. 8-25-09.)

(225 ILCS 407/20-95)
(Section scheduled to be repealed on January 1, 2020)
Sec. 20-95. Returned checks; fine. A person who delivers a check or other payment to the Department that is returned to the Department unpaid by the financial institution upon which it is drawn shall pay to the Department, in addition to the amount already owed to the Department, a fee of $50. The Department shall notify the person that his or her check has been returned and that the person shall pay to the Department by certified check or money order the amount of the returned check plus the $50 fee within 30 calendar days after the date of the notification. If, after the expiration of 30 calendar days of the notification, the person has failed to submit the necessary remittance, the Department shall automatically terminate the license or deny the application without a hearing. If, after termination or denial, the person seeks a license, he or she shall petition the Department for restoration and he or she may be subject to additional discipline or fines. The Secretary may waive the fines due under this Section in individual cases where the Secretary finds that the fines would be unreasonable or unnecessarily burdensome.
(Source: P.A. 95-572, eff. 6-1-08.)

(225 ILCS 407/20-100)
(Section scheduled to be repealed on January 1, 2020)
Sec. 20-100. Violations. A person who is found to have violated any provision of this Act is guilty of a Class A misdemeanor for the first offense and a Class 4 felony for the second and any subsequent offense.
(Source: P.A. 95-572, eff. 6-1-08.)



Article 25 - School And Continuing Education Provisions (Repealed)

(225 ILCS 407/Art. 25 heading)



Article 30 - Administrative Provisions

(225 ILCS 407/Art. 30 heading)

(225 ILCS 407/30-5)
Sec. 30-5. (Repealed).
(Source: P.A. 95-572, Section 5, eff. 6-1-08. Repealed by P.A. 95-572, Section 10, eff. 6-1-08.)

(225 ILCS 407/30-7)
(Section scheduled to be repealed on January 1, 2020)
Sec. 30-7. Department; powers and duties. The Department shall exercise the powers and duties prescribed by the Civil Administrative Code of Illinois for the administration of licensing acts and shall exercise such other powers and duties as are prescribed by this Act. The Department may contract with third parties for services necessary for the proper administration of this Act.
(Source: P.A. 96-730, eff. 8-25-09.)

(225 ILCS 407/30-10)
(Section scheduled to be repealed on January 1, 2020)
Sec. 30-10. Rules. The Department, after notifying and considering the recommendations of the Advisory Board, if any, shall adopt any rules that may be necessary for the administration, implementation and enforcement of this Act.
(Source: P.A. 95-572, eff. 6-1-08.)

(225 ILCS 407/30-13)
(Section scheduled to be repealed on January 1, 2020)
Sec. 30-13. The General Professions Dedicated Fund. All of the fees, fines, and penalties collected under this Act shall be deposited into the General Professions Dedicated Fund. The monies deposited into the General Professions Dedicated Fund shall be used by the Department, as appropriated, for the ordinary and contingent expenses of the Department. Monies in the General Professions Dedicated Fund may be invested and reinvested, with all earnings received from investments to be deposited into that Fund and used for the same purposes as fees deposited in that Fund.
(Source: P.A. 96-730, eff. 8-25-09.)

(225 ILCS 407/30-15)
Sec. 30-15. (Repealed).
(Source: P.A. 95-572, eff. 6-1-08. Repealed by P.A. 96-730, eff. 8-25-09.)

(225 ILCS 407/30-20)
Sec. 30-20. (Repealed).
(Source: P.A. 95-572, eff. 6-1-08. Repealed by P.A. 96-730, eff. 8-25-09.)

(225 ILCS 407/30-25)
Sec. 30-25. (Repealed).
(Source: P.A. 95-572, eff. 6-1-08. Repealed by P.A. 96-730, eff. 8-25-09.)

(225 ILCS 407/30-30)
(Section scheduled to be repealed on January 1, 2020)
Sec. 30-30. Auction Advisory Board.
(a) There is hereby created the Auction Advisory Board. The Advisory Board shall consist of 7 members and shall be appointed by the Secretary. In making the appointments, the Secretary shall give due consideration to the recommendations by members and organizations of the industry, including but not limited to the Illinois State Auctioneers Association. Five members of the Advisory Board shall be licensed auctioneers, except that for the initial appointments, these members may be persons without a license, but who have been auctioneers for at least 5 years preceding their appointment to the Advisory Board. One member shall be a public member who represents the interests of consumers and who is not licensed under this Act or the spouse of a person licensed under this Act or who has any responsibility for management or formation of policy of or any financial interest in the auctioneering profession or any other connection with the profession. One member shall be actively engaged in the real estate industry and licensed as a broker or salesperson. The Advisory Board shall annually elect one of its members to serve as Chairperson.
(b) Members shall be appointed for a term of 4 years, except that of the initial appointments, 3 members shall be appointed to serve a term of 3 years and 4 members shall be appointed to serve a term of 4 years. The Secretary shall fill a vacancy for the remainder of any unexpired term. Each member shall serve on the Advisory Board until his or her successor is appointed and qualified. No person shall be appointed to serve more than 2 terms, including the unexpired portion of a term due to vacancy. To the extent practicable, the Secretary shall appoint members to insure that the various geographic regions of the State are properly represented on the Advisory Board.
(c) Four Board members shall constitute a quorum. A quorum is required for all Board decisions.
(d) Each member of the Advisory Board shall receive a per diem stipend in an amount to be determined by the Secretary. Each member shall be paid his or her necessary expenses while engaged in the performance of his or her duties.
(e) Members of the Advisory Board shall be immune from suit in an action based upon any disciplinary proceedings or other acts performed in good faith as members of the Advisory Board.
(f) The Advisory Board shall meet as convened by the Department.
(g) The Advisory Board shall advise the Department on matters of licensing and education and make recommendations to the Department on those matters and shall hear and make recommendations to the Secretary on disciplinary matters that require a formal evidentiary hearing.
(h) The Secretary shall give due consideration to all recommendations of the Advisory Board.
(Source: P.A. 95-572, eff. 6-1-08; 96-730, eff. 8-25-09.)

(225 ILCS 407/30-35)
Sec. 30-35. (Repealed).
(Source: P.A. 91-603, eff. 1-1-00. Repealed by P.A. 96-730, eff. 8-25-09.)

(225 ILCS 407/30-40)
Sec. 30-40. (Repealed).
(Source: P.A. 95-572, eff. 6-1-08. Repealed by P.A. 96-730, eff. 8-25-09.)

(225 ILCS 407/30-45)
Sec. 30-45. (Repealed).
(Source: P.A. 95-572, eff. 6-1-08. Repealed by P.A. 96-730, eff. 8-25-09.)

(225 ILCS 407/30-50)
(Section scheduled to be repealed on January 1, 2020)
Sec. 30-50. Contractual agreements. The Department may enter into contractual agreements with third parties to carry out the provisions of this Act.
(Source: P.A. 95-572, eff. 6-1-08.)

(225 ILCS 407/30-55)
(Section scheduled to be repealed on January 1, 2020)
Sec. 30-55. Reciprocal agreements. The Department shall have the authority to enter into reciprocal licensing agreements with the proper authority of a state, territory, or possession of the United States or the District of Columbia having licensing requirements equal to or substantially equivalent to the requirements of this State.
(Source: P.A. 95-572, eff. 6-1-08.)



Article 950 - Amendatory Provisions

(225 ILCS 407/Art. 950 heading)

(225 ILCS 407/950-5)
(Section scheduled to be repealed on January 1, 2020)
Sec. 950-5. (Amendatory provisions; text omitted).
(Source: P.A. 91-603, eff. 1-1-00; text omitted.)

(225 ILCS 407/950-10)
(Section scheduled to be repealed on January 1, 2020)
Sec. 950-10. (Amendatory provisions; text omitted).
(Source: P.A. 91-603, eff. 1-1-00; text omitted.)

(225 ILCS 407/950-15)
(Section scheduled to be repealed on January 1, 2020)
Sec. 950-15. (Amendatory provisions; text omitted).
(Source: P.A. 91-603, eff. 1-1-00; text omitted.)



Article 999 - Effective Date

(225 ILCS 407/Art. 999 heading)

(225 ILCS 407/999-99)
(Section scheduled to be repealed on January 1, 2020)
Sec. 999-99. Effective date. This Act takes effect on January 1, 2000, except that Sections 30-15 and 30-40 take effect July 1, 1999.
(Source: P.A. 91-603, eff. 8-16-99.)






225 ILCS 410/ - Barber, Cosmetology, Esthetics, Hair Braiding, and Nail Technology Act of 1985.

Article I - General Provisions

(225 ILCS 410/Art. I heading)

(225 ILCS 410/1-1) (from Ch. 111, par. 1701-1)
(Section scheduled to be repealed on January 1, 2026)
Sec. 1-1. Title of Act. This Act may be cited as the Barber, Cosmetology, Esthetics, Hair Braiding, and Nail Technology Act of 1985.
(Source: P.A. 96-1246, eff. 1-1-11.)

(225 ILCS 410/1-2) (from Ch. 111, par. 1701-2)
(Section scheduled to be repealed on January 1, 2026)
Sec. 1-2. Public policy. The practices of barbering, cosmetology, esthetics, hair braiding, and nail technology in the State of Illinois are hereby declared to affect the public health, safety and welfare and to be subject to regulation and control in the public interest. It is further declared to be a matter of public interest and concern that the professions merit and receive the confidence of the public and that only qualified persons be permitted to practice said professions in the State of Illinois. This Act shall be liberally construed to carry out these objects and purposes.
(Source: P.A. 98-911, eff. 1-1-15.)

(225 ILCS 410/1-3) (from Ch. 111, par. 1701-3)
(Section scheduled to be repealed on January 1, 2026)
Sec. 1-3. Exclusive State power. It is declared to be the public policy of this State, pursuant to paragraphs (h) and (i) of Section 6 of Article VII of the Illinois Constitution of l970, that any power or function set forth in this Act to be exercised by the State is an exclusive State power or function. Such power or function shall not be exercised concurrently, either directly or indirectly, by any unit of local government, including home rule units, except as otherwise provided in this Act.
(Source: P.A. 84-657.)

(225 ILCS 410/1-4)
(Section scheduled to be repealed on January 1, 2026)
Sec. 1-4. Definitions. In this Act the following words shall have the following meanings:
"Address of record" means the designated address recorded by the Department in the applicant's application file or the licensee's license file, as maintained by the Department's licensure maintenance unit.
"Board" means the Barber, Cosmetology, Esthetics, Hair Braiding, and Nail Technology Board.
"Department" means the Department of Financial and Professional Regulation.
"Licensed barber" means an individual licensed by the Department to practice barbering as defined in this Act and whose license is in good standing.
"Licensed cosmetologist" means an individual licensed by the Department to practice cosmetology, nail technology, hair braiding, and esthetics as defined in this Act and whose license is in good standing.
"Licensed esthetician" means an individual licensed by the Department to practice esthetics as defined in this Act and whose license is in good standing.
"Licensed nail technician" means an individual licensed by the Department to practice nail technology as defined in this Act and whose license is in good standing.
"Licensed barber teacher" means an individual licensed by the Department to practice barbering as defined in this Act and to provide instruction in the theory and practice of barbering to students in an approved barber school.
"Licensed cosmetology teacher" means an individual licensed by the Department to practice cosmetology, esthetics, hair braiding, and nail technology as defined in this Act and to provide instruction in the theory and practice of cosmetology, esthetics, hair braiding, and nail technology to students in an approved cosmetology, esthetics, hair braiding, or nail technology school.
"Licensed cosmetology clinic teacher" means an individual licensed by the Department to practice cosmetology, esthetics, hair braiding, and nail technology as defined in this Act and to provide clinical instruction in the practice of cosmetology, esthetics, hair braiding, and nail technology in an approved school of cosmetology, esthetics, hair braiding, or nail technology.
"Licensed esthetics teacher" means an individual licensed by the Department to practice esthetics as defined in this Act and to provide instruction in the theory and practice of esthetics to students in an approved cosmetology or esthetics school.
"Licensed hair braider" means an individual licensed by the Department to practice hair braiding as defined in this Act and whose license is in good standing.
"Licensed hair braiding teacher" means an individual licensed by the Department to practice hair braiding and to provide instruction in the theory and practice of hair braiding to students in an approved cosmetology or hair braiding school.
"Licensed nail technology teacher" means an individual licensed by the Department to practice nail technology and to provide instruction in the theory and practice of nail technology to students in an approved nail technology or cosmetology school.
"Enrollment" is the date upon which the student signs an enrollment agreement or student contract.
"Enrollment agreement" or "student contract" is any agreement, instrument, or contract however named, which creates or evidences an obligation binding a student to purchase a course of instruction from a school.
"Enrollment time" means the maximum number of hours a student could have attended class, whether or not the student did in fact attend all those hours.
"Elapsed enrollment time" means the enrollment time elapsed between the actual starting date and the date of the student's last day of physical attendance in the school.
"Mobile shop or salon" means a self-contained facility that may be moved, towed, or transported from one location to another and in which barbering, cosmetology, esthetics, hair braiding, or nail technology is practiced.
"Secretary" means the Secretary of the Department of Financial and Professional Regulation.
"Threading" means any technique that results in the removal of superfluous hair from the body by twisting thread around unwanted hair and then pulling it from the skin; and may also include the incidental trimming of eyebrow hair.
(Source: P.A. 98-238, eff. 1-1-14; 98-911, eff. 1-1-15; 99-427, eff. 8-21-15.)

(225 ILCS 410/1-5) (from Ch. 111, par. 1701-5)
(Section scheduled to be repealed on January 1, 2026)
Sec. 1-5. Severability. If any provision of this Act or application thereof to any person or circumstances is held invalid, such invalidity does not affect other provisions or applications of this Act which can be given effect without the invalid application or provision, and to this end the provisions of this Act are declared to be severable.
(Source: P.A. 84-657.)

(225 ILCS 410/1-6) (from Ch. 111, par. 1701-6)
(Section scheduled to be repealed on January 1, 2026)
Sec. 1-6. Administrative Procedure Act. The Illinois Administrative Procedure Act is hereby expressly adopted and incorporated herein as if all of the provisions of that Act were included in this Act, except that the provision of subsection (d) of Section 10-65 of the Illinois Administrative Procedure Act that provides that at hearings the licensee has the right to show compliance with all lawful requirements for retention, continuation or renewal of the license is specifically excluded. For the purpose of this Act the notice required under Section 10-25 of the Administrative Procedure Act is deemed sufficient when mailed to the address of record, or, if not an applicant or licensee, to the last known address of a party.
(Source: P.A. 99-427, eff. 8-21-15.)

(225 ILCS 410/1-6.5)
(Section scheduled to be repealed on January 1, 2026)
Sec. 1-6.5. Address of record. It is the duty of the applicant or licensee to inform the Department of any change of address within 14 days after such change either through the Department's website or by contacting the Department's licensure maintenance unit.
(Source: P.A. 99-427, eff. 8-21-15.)

(225 ILCS 410/1-7) (from Ch. 111, par. 1701-7)
(Section scheduled to be repealed on January 1, 2026)
Sec. 1-7. Licensure required; renewal; restoration.
(a) It is unlawful for any person to practice, or to hold himself or herself out to be a cosmetologist, esthetician, nail technician, hair braider, or barber without a license as a cosmetologist, esthetician, nail technician, hair braider or barber issued by the Department pursuant to the provisions of this Act and of the Civil Administrative Code of Illinois. It is also unlawful for any person, firm, partnership, limited liability company, or corporation to own, operate, or conduct a cosmetology, esthetics, nail technology, hair braiding, or barber school without a license issued by the Department or to own or operate a cosmetology, esthetics, nail technology, or hair braiding salon, barber shop, or other business subject to the registration requirements of this Act without a certificate of registration issued by the Department. It is further unlawful for any person to teach in any cosmetology, esthetics, nail technology, hair braiding, or barber college or school approved by the Department or hold himself or herself out as a cosmetology, esthetics, hair braiding, nail technology, or barber teacher without a license as a teacher, issued by the Department or as a cosmetology clinic teacher without a license as a cosmetology clinic teacher issued by the Department.
(b) Notwithstanding any other provision of this Act, a person licensed as a cosmetologist may hold himself or herself out as an esthetician and may engage in the practice of esthetics, as defined in this Act, without being licensed as an esthetician. A person licensed as a cosmetology teacher may teach esthetics or hold himself or herself out as an esthetics teacher without being licensed as an esthetics teacher. A person licensed as a cosmetologist may hold himself or herself out as a nail technician and may engage in the practice of nail technology, as defined in this Act, without being licensed as a nail technician. A person licensed as a cosmetology teacher may teach nail technology and hold himself or herself out as a nail technology teacher without being licensed as a nail technology teacher. A person licensed as a cosmetologist may hold himself or herself out as a hair braider and may engage in the practice of hair braiding, as defined in this Act, without being licensed as a hair braider. A person licensed as a cosmetology teacher may teach hair braiding and hold himself or herself out as a hair braiding teacher without being licensed as a hair braiding teacher.
(c) A person licensed as a barber teacher may hold himself or herself out as a barber and may practice barbering without a license as a barber. A person licensed as a cosmetology teacher may hold himself or herself out as a cosmetologist, esthetician, hair braider, and nail technologist and may practice cosmetology, esthetics, hair braiding, and nail technology without a license as a cosmetologist, esthetician, hair braider, or nail technologist. A person licensed as an esthetics teacher may hold himself or herself out as an esthetician without being licensed as an esthetician and may practice esthetics. A person licensed as a nail technician teacher may practice nail technology and may hold himself or herself out as a nail technologist without being licensed as a nail technologist. A person licensed as a hair braiding teacher may practice hair braiding and may hold himself or herself out as a hair braider without being licensed as a hair braider.
(d) The holder of a license issued under this Act may renew that license during the month preceding the expiration date of the license by paying the required fee.
(e) The expiration date, renewal period, and conditions for renewal and restoration of each license shall be established by rule.
(f) A license issued under the provisions of this Act as a barber, barber teacher, cosmetologist, cosmetology teacher, cosmetology clinic teacher, esthetician, esthetics teacher, nail technician, nail technician teacher, hair braider, or hair braiding teacher that has expired while the holder of the license was engaged (1) in federal service on active duty with the Army, Navy, Marine Corps, Air Force, or Coast Guard of the United States of America, or any Women's Auxiliary thereof, or the State Militia called into the service or training of the United States of America or (2) in training or education under the supervision of the United States preliminary to induction into the military service, may be reinstated or restored without payment of any lapsed renewal fees, reinstatement fee, or restoration fee if within 2 years after the termination of such service, training, or education other than by dishonorable discharge, the holder furnishes the Department with an affidavit to the effect that he or she has been so engaged and that his or her service, training, or education has been so terminated.
(Source: P.A. 98-911, eff. 1-1-15; 99-427, eff. 8-21-15.)

(225 ILCS 410/1-7.5)
(Section scheduled to be repealed on January 1, 2026)
Sec. 1-7.5. Unlicensed practice; violation; civil penalty.
(a) Any person who practices, offers to practice, attempts to practice, or holds himself or herself out to practice barbering, cosmetology, esthetics, hair braiding, or nail technology without being licensed under this Act shall, in addition to any other penalty provided by law, pay a civil penalty to the Department in an amount not to exceed $5,000 for each offense as determined by the Department. The civil penalty shall be assessed by the Department after a hearing is held in accordance with the provisions set forth in this Act regarding disciplining a licensee.
(b) The Department has the authority and power to investigate any and all unlicensed activity.
(c) The civil penalty shall be paid within 60 days after the effective date of the order imposing the civil penalty. The order shall constitute a judgment and may be filed and execution had thereon in the same manner as any judgment from any court of record.
(Source: P.A. 96-1246, eff. 1-1-11.)

(225 ILCS 410/1-8) (from Ch. 111, par. 1701-8)
Sec. 1-8. (Repealed).
(Source: P.A. 84-1117. Repealed by P.A. 89-387, eff. 1-1-96.)

(225 ILCS 410/1-9)
Sec. 1-9. (Repealed).
(Source: P.A. 89-387, eff. 1-1-96. Repealed by P.A. 99-427, eff. 8-21-15.)

(225 ILCS 410/1-10) (from Ch. 111, par. 1701-10)
(Section scheduled to be repealed on January 1, 2026)
Sec. 1-10. Display. Every holder of a license shall display it in a place in the holder's principal office, place of business or place of employment. Whenever a licensed cosmetologist, esthetician, nail technician, hair braider, or barber practices cosmetology, esthetics, nail technology, hair braiding, or barbering outside of or away from the cosmetologist's, esthetician's, nail technician's, hair braider's, or barber's principal office, place of business, or place of employment, the cosmetologist, esthetician, nail technician, hair braider, or barber shall provide any person so requesting proof that he or she has a valid license issued by the Department.
Every registered shop shall display its certificate of registration at the location of the shop. Each shop where barber, cosmetology, esthetics, hair braiding, or nail technology services are provided shall have a certificate of registration.
(Source: P.A. 99-427, eff. 8-21-15.)

(225 ILCS 410/1-11) (from Ch. 111, par. 1701-11)
(Section scheduled to be repealed on January 1, 2026)
Sec. 1-11. Exceptions to Act.
(a) Nothing in this Act shall be construed to apply to the educational activities conducted in connection with any monthly, annual or other special educational program of any bona fide association of licensed cosmetologists, estheticians, nail technicians, hair braiders, or barbers, or licensed cosmetology, esthetics, nail technology, hair braiding, or barber schools from which the general public is excluded.
(b) Nothing in this Act shall be construed to apply to the activities and services of registered nurses or licensed practical nurses, as defined in the Nurse Practice Act, or to personal care or health care services provided by individuals in the performance of their duties as employed or authorized by facilities or programs licensed or certified by State agencies. As used in this subsection (b), "personal care" means assistance with meals, dressing, movement, bathing, or other personal needs or maintenance or general supervision and oversight of the physical and mental well-being of an individual who is incapable of maintaining a private, independent residence or who is incapable of managing his or her person whether or not a guardian has been appointed for that individual. The definition of "personal care" as used in this subsection (b) shall not otherwise be construed to negate the requirements of this Act or its rules.
(c) Nothing in this Act shall be deemed to require licensure of individuals employed by the motion picture, film, television, stage play or related industry for the purpose of providing cosmetology or esthetics services to actors of that industry while engaged in the practice of cosmetology or esthetics as a part of that person's employment.
(d) Nothing in this Act shall be deemed to require licensure of an inmate of the Department of Corrections who performs barbering or cosmetology with the approval of the Department of Corrections during the person's incarceration.
(Source: P.A. 99-427, eff. 8-21-15.)

(225 ILCS 410/1-12)
(Section scheduled to be repealed on January 1, 2026)
Sec. 1-12. Licensure by endorsement. The Department may, without examination, grant a license under this Act to an applicant who is licensed or registered for or authorized to practice the same profession under the laws of another state or jurisdiction of the United States or of a foreign country upon filing of an application on forms provided by the Department, paying the required fee, and meeting such requirements as are established by rule. The Department may prescribe rules governing recognition of education and legal practice in another jurisdiction, requiring additional education, and determining when an examination may be required.
(Source: P.A. 99-427, eff. 8-21-15.)

(225 ILCS 410/1-13)
(Section scheduled to be repealed on January 1, 2026)
Sec. 1-13. Liability; domestic violence and sexual assault. A person licensed under this Act who completes domestic violence and sexual assault awareness education as a part of his or her continuing education, or his or her employer, shall not be civilly or criminally liable for acting in good faith or failing to act on information obtained during the course of employment concerning potential domestic violence or sexual assault.
(Source: P.A. 99-766, eff. 1-1-17.)



Article II - Barbers

(225 ILCS 410/Art. II heading)

(225 ILCS 410/2-1) (from Ch. 111, par. 1702-1)
(Section scheduled to be repealed on January 1, 2026)
Sec. 2-1. Barbering defined. Any one or any combination of the following practices constitutes the practice of barbering:
To shave or trim the beard or cut the hair; to style, arrange, dress, curl, wave, straighten, clean, singe, epilate, depilate, shampoo, marcel, chemically restructure, bleach, tint, color or similarly work upon the hair or cranial prosthesis of any person; to give relaxing facial or scalp massage or treatments with oils, creams or other preparations either by hand or by mechanical appliances. Nothing in this Act shall be construed to prohibit the shampooing of hair by persons employed for that purpose and who perform such task under the direct supervision of a licensed barber.
(Source: P.A. 94-451, eff. 12-31-05.)

(225 ILCS 410/2-2) (from Ch. 111, par. 1702-2)
(Section scheduled to be repealed on January 1, 2026)
Sec. 2-2. Licensure as a barber; qualifications. A person is qualified to receive a license as a barber if that person has applied in writing on forms prescribed by the Department, has paid the required fees, and:
a. Is at least 16 years of age; and
b. Has a certificate of graduation from a school

providing secondary education, or the recognized equivalent of such a certificate, or persons who are beyond the age of compulsory school attendance; and

c. Has graduated from a school of barbering or school

of cosmetology approved by the Department, having completed a total of 1500 hours in the study of barbering extending over a period of not less than 9 months nor more than 3 years. A school of barbering may, at its discretion, consistent with the rules of the Department, accept up to 1,000 hours of cosmetology school training at a recognized cosmetology school toward the 1500 hour course requirement of barbering. Time spent in such study under the laws of another state or territory of the United States or of a foreign country or province shall be credited toward the period of study required by the provisions of this paragraph; and

d. Has passed an examination caused to be conducted

by the Department or its designated testing service to determine fitness to receive a license as a barber; and

e. Has met all other requirements of this Act.
(Source: P.A. 99-427, eff. 8-21-15.)

(225 ILCS 410/2-2a) (from Ch. 111, par. 1702-2a)
Sec. 2-2a. (Repealed).
(Source: P.A. 85-981. Repealed by P.A. 89-387, eff. 1-1-96.)

(225 ILCS 410/2-3) (from Ch. 111, par. 1702-3)
(Section scheduled to be repealed on January 1, 2026)
Sec. 2-3. Licensure as a barber by a cosmetology school graduate. A person is qualified to receive a license as a barber if that person has applied in writing on forms provided by the Department, paid the required fees, and:
a. Is at least 16 years of age; and
b. Has a certificate of graduation from a school

providing secondary education, or the recognized equivalent of such a certificate, or persons who are beyond the age of compulsory school attendance; and

c. Has graduated from a cosmetology school approved

by the Department having completed a minimum of 1500 hours in the study of cosmetology; and

d. Has graduated from a school of barbering or

cosmetology approved by the Department having completed a minimum of 500 additional hours in the study of barbering extending over a period of no less than 3 months nor more than one year. Time spent in such study under the laws of another state or territory of the United States or of a foreign country or province shall be credited toward the period of study required by the provisions of this paragraph; and

e. Has passed an examination caused to be conducted

by the Department, or its designated testing service, to determine fitness to receive a license as a barber; and

f. Has met any other requirements set forth in this

Act.

(Source: P.A. 99-427, eff. 8-21-15.)

(225 ILCS 410/2-4) (from Ch. 111, par. 1702-4)
(Section scheduled to be repealed on January 1, 2026)
Sec. 2-4. Licensure as a barber teacher; qualifications. A person is qualified to receive a license as a barber teacher if that person files an application on forms provided by the Department, pays the required fee, and:
a. Is at least 18 years of age;
b. Has graduated from high school or its equivalent;
c. Has a current license as a barber or cosmetologist;
d. Has graduated from a barber school or school of

cosmetology approved by the Department having:

(1) completed a total of 500 hours in barber

teacher training extending over a period of not less than 3 months nor more than 2 years and has had 3 years of practical experience as a licensed barber;

(2) completed a total of 1,000 hours of barber

teacher training extending over a period of not less than 6 months nor more than 2 years; or

(3) completed the cosmetology teacher training as

specified in paragraph (4) of subsection (a) of Section 3-4 of this Act and completed a supplemental barbering course as established by rule;

e. Has passed an examination authorized by the

Department to determine fitness to receive a license as a barber teacher or a cosmetology teacher; and

f. Has met any other requirements set forth in this

Act.

An applicant who is issued a license as a barber teacher is not required to maintain a barber license in order to practice barbering as defined in this Act.
(Source: P.A. 98-911, eff. 1-1-15; 99-78, eff. 7-20-15; 99-427, eff. 8-21-15; 99-642, eff. 7-28-16.)

(225 ILCS 410/2-4a)
Sec. 2-4a. (Repealed).
(Source: P.A. 89-397, eff. 1-1-96. Repealed by P.A. 99-427, eff. 8-21-15.)

(225 ILCS 410/2-5) (from Ch. 111, par. 1702-5)
Sec. 2-5. (Repealed).
(Source: P.A. 84-1117. Repealed by P.A. 89-387, eff. 1-1-96.)

(225 ILCS 410/2-6) (from Ch. 111, par. 1702-6)
Sec. 2-6. (Repealed).
(Source: P.A. 84-657. Repealed by P.A. 89-387, eff. 1-1-96.)

(225 ILCS 410/2-7) (from Ch. 111, par. 1702-7)
(Section scheduled to be repealed on January 1, 2026)
Sec. 2-7. Examination of applicants. The Department shall hold examinations of applicants for licensure as barbers and teachers of barbering at such times and places as it may determine. Upon request, the examinations shall be administered in Spanish.
Each applicant shall be given a written examination testing both theoretical and practical knowledge of the following subjects insofar as they are related and applicable to the practice of barber science and art: (1) anatomy, (2) physiology, (3) skin diseases, (4) hygiene and sanitation, (5) barber history, (6) this Act and the rules for the administration of this Act, (7) hair cutting and styling, (8) shaving, shampooing, and permanent waving, (9) massaging, (10) bleaching, tinting, and coloring, and (11) implements.
The examination of applicants for licensure as a barber teacher shall include: (a) practice of barbering and styling, (b) theory of barbering, (c) methods of teaching, and (d) school management.
If an applicant for licensure as a barber fails to pass 3 examinations conducted by the Department, the applicant shall, before taking a subsequent examination, furnish evidence of not less than 250 hours of additional study of barbering in an approved school of barbering or cosmetology since the applicant last took the examination. If an applicant for licensure as a barber teacher fails to pass 3 examinations conducted by the Department, the applicant shall, before taking a subsequent examination, furnish evidence of not less than 80 hours of additional study in teaching methodology and educational psychology in an approved school of barbering or cosmetology since the applicant last took the examination. An applicant who fails to pass the fourth examination shall not again be admitted to an examination unless: (i) in the case of an applicant for licensure as a barber, the applicant again takes and completes a program of 1,500 hours in the study of barbering in an approved school of barbering or cosmetology extending over a period that commences after the applicant fails to pass the fourth examination and that is not less than 8 months nor more than 7 consecutive years in duration; or (ii) in the case of an applicant for licensure as a barber teacher, the applicant again takes and completes a program of 1,000 hours of teacher training in an approved school of barbering or cosmetology, except that if the applicant had 2 years of practical experience as a licensed barber within the 5 years preceding the initial examination taken by the applicant, the applicant must again take and complete a program of 500 hours of teacher training in an approved school of barbering or cosmetology. The requirements for remedial training set forth in this Section may be waived in whole or in part by the Department upon proof to the Department that the applicant has demonstrated competence to again sit for the examination. The Department shall adopt rules establishing standards by which this determination shall be made.
This Act does not prohibit the practice as a barber or barber teacher by one who has applied in writing to the Department, in form and substance satisfactory to the Department, for a license and has complied with all the provisions of this Act in order to qualify for a license except the passing of an examination, until: (a) the expiration of 6 months after the filing of such written application, or (b) the decision of the Department that the applicant has failed to pass an examination within 6 months or failed without an approved excuse to take an examination conducted within 6 months by the Department, or (c) the withdrawal of the application.
(Source: P.A. 99-427, eff. 8-21-15.)

(225 ILCS 410/2-8) (from Ch. 111, par. 1702-8)
Sec. 2-8. (Repealed).
(Source: P.A. 84-657. Repealed by P.A. 89-387, eff. 1-1-96.)

(225 ILCS 410/2-9)
(Section scheduled to be repealed on January 1, 2026)
Sec. 2-9. Certification in barbering at a cosmetology school. A school of cosmetology may offer a certificate in barbering, as defined by this Act, provided that the school of cosmetology complies with subsections (c), (d), and (e) of Section 2-2 of this Act; utilizes barber teachers properly licensed under Section 2-4 of this Act; and complies with Sections 2A-7 and 3B-10 of this Act.
(Source: P.A. 98-911, eff. 1-1-15; 99-427, eff. 8-21-15.)

(225 ILCS 410/2-10)
(Section scheduled to be repealed on January 1, 2026)
Sec. 2-10. Licensed cosmetologist seeking license as a barber. A licensed cosmetologist who submits to the Department an application for licensure as a barber must meet all requirements of this Act for licensure as a barber, except that such applicant shall be given credit for hours of instruction completed for his or her cosmetologist license in subjects that are common to both barbering and cosmetology and shall complete an additional 500 hours of instruction in subjects not within the scope of practice of a cosmetologist. The Department shall provide for the implementation of this provision by rule.
(Source: P.A. 99-427, eff. 8-21-15.)

(225 ILCS 410/2-11)
(Section scheduled to be repealed on January 1, 2026)
Sec. 2-11. Inactive status. Any barber or barber teacher who notifies the Department in writing on forms prescribed by the Department may elect to place his or her license on inactive status and shall, subject to rules of the Department, be excused from payment of renewal fees until he or she notifies the Department in writing of his or her desire to resume active status. Any barber or barber teacher requesting restoration from inactive status shall be required to pay the current renewal fee and to qualify for the restoration of his or her license, subject to rules of the Department. Any barber or barber teacher whose license is in inactive status shall not practice in the State of Illinois.
(Source: P.A. 99-427, eff. 8-21-15.)



Article III - Cosmetologists

(225 ILCS 410/Art. III heading)

(225 ILCS 410/3-1) (from Ch. 111, par. 1703-1)
(Section scheduled to be repealed on January 1, 2026)
Sec. 3-1. Cosmetology defined. Any one or any combination of the following practices constitutes the practice of cosmetology when done for cosmetic or beautifying purposes and not for the treatment of disease or of muscular or nervous disorder: arranging, braiding, dressing, cutting, trimming, curling, waving, chemical restructuring, shaping, singeing, bleaching, coloring or similar work, upon the hair of the head or any cranial prosthesis; cutting or trimming facial hair of any person; any practice of manicuring, pedicuring, decorating nails, applying sculptured nails or otherwise artificial nails by hand or with mechanical or electrical apparatus or appliances, or in any way caring for the nails or the skin of the hands or feet including massaging the hands, arms, elbows, feet, lower legs, and knees of another person for other than the treatment of medical disorders; any practice of epilation or depilation of any person; any practice for the purpose of cleansing, massaging or toning the skin of the scalp; beautifying, massaging, cleansing, exfoliating, or stimulating the stratum corneum of the epidermis by the use of cosmetic preparations, body treatments, body wraps, the use of hydrotherapy, or any device, electrical, mechanical, or otherwise; applying make-up or eyelashes to any person or lightening or coloring hair on the body and removing superfluous hair from the body of any person by the use of depilatories, waxing, threading, or tweezers. The term "cosmetology" does not include the services provided by an electrologist. Nail technology is the practice and the study of cosmetology only to the extent of manicuring, pedicuring, decorating, and applying sculptured or otherwise artificial nails, or in any way caring for the nail or the skin of the hands or feet including massaging the hands, arms, elbows, feet, lower legs, and knees. Cosmetologists are prohibited from using any technique, product, or practice intended to affect the living layers of the skin. The term cosmetology includes rendering advice on what is cosmetically appealing, but no person licensed under this Act shall render advice on what is appropriate medical treatment for diseases of the skin. Purveyors of cosmetics may demonstrate such cosmetic products in conjunction with any sales promotion and shall not be required to hold a license under this Act. Nothing in this Act shall be construed to prohibit the shampooing of hair by persons employed for that purpose and who perform that task under the direct supervision of a licensed cosmetologist or licensed cosmetology teacher.
(Source: P.A. 98-911, eff. 1-1-15.)

(225 ILCS 410/3-2) (from Ch. 111, par. 1703-2)
(Section scheduled to be repealed on January 1, 2026)
Sec. 3-2. Licensure; qualifications.
(1) A person is qualified to receive a license as a cosmetologist who has filed an application on forms provided by the Department, pays the required fees, and:
a. Is at least l6 years of age; and
b. Is beyond the age of compulsory school attendance

or has received a certificate of graduation from a school providing secondary education, or the recognized equivalent of that certificate; and

c. Has graduated from a school of cosmetology

approved by the Department, having completed a program of 1,500 hours in the study of cosmetology extending over a period of not less than 8 months nor more than 7 consecutive years. A school of cosmetology may, at its discretion, consistent with the rules of the Department, accept up to 1,000 hours of barber school training at a recognized barber school toward the 1,500 hour program requirement of cosmetology. Time spent in such study under the laws of another state or territory of the United States or of a foreign country or province shall be credited toward the period of study required by the provisions of this paragraph; and

d. Has passed an examination authorized by the

Department to determine eligibility to receive a license as a cosmetologist; and

e. Has met any other requirements of this Act.
(2) (Blank).
(Source: P.A. 99-427, eff. 8-21-15.)

(225 ILCS 410/3-3) (from Ch. 111, par. 1703-3)
(Section scheduled to be repealed on January 1, 2026)
Sec. 3-3. Licensure as a cosmetologist by a barber school graduate. A person is qualified to receive a license as a cosmetologist if that person has filed an application on forms provided by the Department, has paid the required fees, and:
a. Is at least 16 years of age; and
b. Has a certificate of graduation from a school

providing secondary education, or the recognized equivalent of such a certificate, or is beyond the age of compulsory school attendance; and

c. Has graduated from a school of barbering approved

by the Department having completed 1500 hours in the study of barbering, and a minimum of 500 additional hours in the study of cosmetology extending over a period of no less than 3 months nor more than one year. Time spent in such study under the laws of another state or territory of the United States or of a foreign country or province shall be credited toward the period of study required by the provisions of this paragraph; and

d. Has passed an examination authorized by the

Department to determine fitness to receive a license as a cosmetologist; and

e. Has met any other requirements of this Act.
(Source: P.A. 99-427, eff. 8-21-15.)

(225 ILCS 410/3-4) (from Ch. 111, par. 1703-4)
(Section scheduled to be repealed on January 1, 2026)
Sec. 3-4. Licensure as cosmetology teacher or cosmetology clinic teacher; qualifications.
(a) A person is qualified to receive license as a cosmetology teacher if that person has applied in writing on forms provided by the Department, has paid the required fees, and:
(1) is at least 18 years of age;
(2) has graduated from high school or its equivalent;
(3) has a current license as a cosmetologist;
(4) has either: (i) completed a program of 500 hours

of teacher training in a licensed school of cosmetology and had 2 years of practical experience as a licensed cosmetologist within 5 years preceding the examination; (ii) completed a program of 1,000 hours of teacher training in a licensed school of cosmetology; or (iii) completed the barber teacher training as specified in subsection (d) of Section 2-4 of this Act and completed a supplemental cosmetology course as established by rule;

(5) has passed an examination authorized by the

Department to determine eligibility to receive a license as a cosmetology teacher or barber teacher; and

(6) has met any other requirements of this Act.
An individual who receives a license as a cosmetology teacher shall not be required to maintain an active cosmetology license in order to practice cosmetology as defined in this Act.
(b) A person is qualified to receive a license as a cosmetology clinic teacher if he or she has applied in writing on forms provided by the Department, has paid the required fees, and:
(1) is at least 18 years of age;
(2) has graduated from high school or its equivalent;
(3) has a current license as a cosmetologist;
(4) has (i) completed a program of 250 hours of

clinic teacher training in a licensed school of cosmetology or (ii) within 5 years preceding the examination, has obtained a minimum of 2 years of practical experience working at least 30 full-time hours per week as a licensed cosmetologist and has completed an instructor's institute of 20 hours, as prescribed by the Department, prior to submitting an application for examination;

(5) has passed an examination authorized by the

Department to determine eligibility to receive a license as a cosmetology teacher; and

(6) has met any other requirements of this Act.
The Department shall not issue any new cosmetology clinic teacher licenses after January 1, 2009. Any person issued a license as a cosmetology clinic teacher before January 1, 2009, may renew the license after that date under this Act and that person may continue to renew the license or have the license restored during his or her lifetime, subject only to the renewal or restoration requirements for the license under this Act; however, such licensee and license shall remain subject to the provisions of this Act, including, but not limited to, provisions concerning renewal, restoration, fees, continuing education, discipline, administration, and enforcement.
(Source: P.A. 99-427, eff. 8-21-15.)

(225 ILCS 410/3-5) (from Ch. 111, par. 1703-5)
Sec. 3-5. (Repealed).
(Source: P.A. 88-483. Repealed by P.A. 89-387, eff. 1-1-96.)

(225 ILCS 410/3-5A) (from Ch. 111, par. 1703-5A)
Sec. 3-5A. (Repealed).
(Source: P.A. 85-1382. Repealed by P.A. 89-387, eff. 1-1-96.)

(225 ILCS 410/3-5B) (from Ch. 111, par. 1703-5B)
Sec. 3-5B. (Repealed).
(Source: P.A. 85-1382. Repealed by P.A. 89-387, eff. 1-1-96.)

(225 ILCS 410/3-5C) (from Ch. 111, par. 1703-5C)
Sec. 3-5C. (Repealed).
(Source: P.A. 86-1356. Repealed by P.A. 89-387, eff. 1-1-96.)

(225 ILCS 410/3-5D) (from Ch. 111, par. 1703.5D)
Sec. 3-5D. (Repealed).
(Source: P.A. 85-1382. Repealed by P.A. 89-387, eff. 1-1-96.)

(225 ILCS 410/3-5E) (from Ch. 111, par. 1703-5E)
Sec. 3-5E. (Repealed).
(Source: P.A. 85-1382. Repealed by P.A. 89-387, eff. 1-1-96.)

(225 ILCS 410/3-6) (from Ch. 111, par. 1703-6)
(Section scheduled to be repealed on January 1, 2026)
Sec. 3-6. Examination. The Department shall authorize examinations of applicants for licensure as cosmetologists and teachers of cosmetology at the times and places it may determine. The Department may provide by rule for the administration of the examination prior to the completion of the applicant's program of training as required in Section 3-2, 3-3, or 3-4. If an applicant for licensure as a cosmetologist fails to pass 3 examinations conducted by the Department, the applicant shall, before taking a subsequent examination, furnish evidence of not less than 250 hours of additional study of cosmetology in an approved school of cosmetology since the applicant last took the examination. If an applicant for licensure as a cosmetology teacher fails to pass 3 examinations conducted by the Department, the applicant shall, before taking a subsequent examination, furnish evidence of not less than 80 hours of additional study in teaching methodology and educational psychology in an approved school of cosmetology since the applicant last took the examination. An applicant who fails to pass the fourth examination shall not again be admitted to an examination unless: (i) in the case of an applicant for licensure as a cosmetologist, the applicant again takes and completes a program of 1500 hours in the study of cosmetology in an approved school of cosmetology extending over a period that commences after the applicant fails to pass the fourth examination and that is not less than 8 months nor more than 7 consecutive years in duration; (ii) in the case of an applicant for licensure as a cosmetology teacher, the applicant again takes and completes a program of 1000 hours of teacher training in an approved school of cosmetology, except that if the applicant had 2 years of practical experience as a licensed cosmetologist within the 5 years preceding the initial examination taken by the applicant, the applicant must again take and complete a program of 500 hours of teacher training in an approved school of cosmetology, esthetics, or nail technology; or (iii) in the case of an applicant for licensure as a cosmetology clinic teacher, the applicant again takes and completes a program of 250 hours of clinic teacher training in a licensed school of cosmetology or an instructor's institute of 20 hours. The requirements for remedial training set forth in this Section may be waived in whole or in part by the Department upon proof to the Department that the applicant has demonstrated competence to again sit for the examination. The Department shall adopt rules establishing the standards by which this determination shall be made. Each cosmetology applicant shall be given a written examination testing both theoretical and practical knowledge, which shall include, but not be limited to, questions that determine the applicant's knowledge of product chemistry, sanitary rules, sanitary procedures, chemical service procedures, hazardous chemicals and exposure minimization, knowledge of the anatomy of the skin, scalp, hair, and nails as they relate to applicable services under this Act and labor and compensation laws.
The examination of applicants for licensure as a cosmetology, esthetics, or nail technology teacher may include all of the elements of the exam for licensure as a cosmetologist, esthetician, or nail technician and also include teaching methodology, classroom management, record keeping, and any other related subjects that the Department in its discretion may deem necessary to insure competent performance.
This Act does not prohibit the practice of cosmetology by one who has applied in writing to the Department, in form and substance satisfactory to the Department, for a license as a cosmetologist, or the teaching of cosmetology by one who has applied in writing to the Department, in form and substance satisfactory to the Department, for a license as a cosmetology teacher or cosmetology clinic teacher, if the person has complied with all the provisions of this Act in order to qualify for a license, except the passing of an examination to be eligible to receive a license, until: (a) the expiration of 6 months after the filing of the written application, (b) the decision of the Department that the applicant has failed to pass an examination within 6 months or failed without an approved excuse to take an examination conducted within 6 months by the Department, or (c) the withdrawal of the application.
(Source: P.A. 99-427, eff. 8-21-15.)

(225 ILCS 410/3-7) (from Ch. 111, par. 1703-7)
(Section scheduled to be repealed on January 1, 2026)
Sec. 3-7. Licensure; renewal; continuing education. The holder of a license issued under this Article III may renew that license during the month preceding the expiration date thereof by paying the required fee, giving such evidence as the Department may prescribe of completing not less than 14 hours of continuing education for a cosmetologist, and 24 hours of continuing education for a cosmetology teacher or cosmetology clinic teacher, within the 2 years prior to renewal. The training shall be in subjects approved by the Department as prescribed by rule upon recommendation of the Board and may include online instruction.
For the initial renewal of a cosmetologist's license which requires continuing education, as prescribed by rule, one hour of the continuing education shall include domestic violence and sexual assault awareness education as prescribed by rule of the Department. For every subsequent renewal of a cosmetologist's license, one hour of the continuing education may include domestic violence and sexual assault awareness education as prescribed by rule of the Department. The one-hour domestic violence and sexual assault awareness continuing education course shall be provided by a continuing education provider approved by the Department, except that completion from March 12, 2016 to March 15, 2016 of a one-hour domestic violence and sexual assault awareness course from a domestic violence and sexual assault awareness organization shall satisfy this requirement.
The Department may prescribe rules regarding the requirements for domestic violence and sexual assault awareness continuing education courses and teachers.
The Department shall establish by rule a means for the verification of completion of the continuing education required by this Section. This verification may be accomplished through audits of records maintained by registrants, by requiring the filing of continuing education certificates with the Department, or by other means established by the Department.
The Department, in its discretion, may waive enforcement of the continuing education requirement in this Section, including the domestic violence and sexual assault awareness education requirement, and shall adopt rules defining the standards and criteria for that waiver under the following circumstances:
(a) the licensee resides in a locality where it is

demonstrated that the absence of opportunities for such education would interfere with the ability of the licensee to provide service to the public;

(b) that to comply with the continuing education

requirements would cause a substantial financial hardship on the licensee;

(c) that the licensee is serving in the United States

Armed Forces; or

(d) that the licensee is incapacitated due to illness.
(Source: P.A. 98-911, eff. 1-1-15; 99-427, eff. 8-21-15; 99-766, eff. 1-1-17.)

(225 ILCS 410/3-7.1) (from Ch. 111, par. 1703-7.1)
(Section scheduled to be repealed on January 1, 2026)
Sec. 3-7.1. Inactive Status. Any cosmetologist, cosmetology teacher, or cosmetology clinic teacher who notifies the Department in writing on forms prescribed by the Department, may elect to place his or her license on an inactive status and shall, subject to rules of the Department, be excused from payment of renewal fees until he or she notifies the Department in writing of his or her desire to resume active status.
Any cosmetologist, cosmetology teacher, or cosmetology clinic teacher requesting restoration from inactive status shall be required to pay the current renewal fee and to qualify for the restoration of his or her license, subject to rules of the Department. A license shall not be restored from inactive status unless the cosmetologist, cosmetology teacher, or cosmetology clinic teacher requesting the restoration completes the number of hours of continuing education required for renewal of a license under Section 3-7.
Any cosmetologist, cosmetology teacher, or cosmetology clinic teacher whose license is in an inactive status shall not practice in the State of Illinois.
(Source: P.A. 89-387, eff. 1-1-96; 90-302, eff. 8-1-97.)

(225 ILCS 410/3-8)
Sec. 3-8. (Repealed).
(Source: P.A. 98-911, eff. 1-1-15. Repealed by P.A. 99-427, eff. 8-21-15.)

(225 ILCS 410/3-8a) (from Ch. 111, par. 1703-8a)
Sec. 3-8a. (Repealed).
(Source: P.A. 85-981. Repealed by P.A. 89-387, eff. 1-1-96.)

(225 ILCS 410/3-9)
(Section scheduled to be repealed on January 1, 2026)
Sec. 3-9. Licensed barber seeking license as cosmetologist. A licensed barber who submits to the Department an application for licensure as a cosmetologist must meet all requirements of this Act for licensure as a cosmetologist, except that such applicant shall be given credit for hours of instruction completed for his or her barber license in subjects that are common to both barbering and cosmetology and shall complete an additional 500 hours of instruction in subjects not within the scope of practice of a barber. The Department shall provide for the implementation of this provision by rule.
(Source: P.A. 99-427, eff. 8-21-15.)

(225 ILCS 410/3-10)
(Section scheduled to be repealed on January 1, 2026)
Sec. 3-10. Licensed esthetician or licensed nail technician seeking license as a cosmetologist. A licensed esthetician or licensed nail technician who submits to the Department an application for licensure as a cosmetologist must meet all requirements of this Act for licensure as a cosmetologist except that such applicant shall be given credit for hours of instruction completed for his or her esthetician or nail technician license in subjects that are common to both esthetics or nail technology and cosmetology. The Department shall provide for the implementation of this provision by rule.
(Source: P.A. 99-427, eff. 8-21-15.)



Article IIIA - Estheticians

(225 ILCS 410/Art. IIIA heading)

(225 ILCS 410/3A-1) (from Ch. 111, par. 1703A-1)
(Section scheduled to be repealed on January 1, 2026)
Sec. 3A-1. Esthetics defined.
(A) Any one or combination of the following practices, when done for cosmetic or beautifying purposes and not for the treatment of disease or of a muscular or nervous disorder, constitutes the practice of esthetics:
1. Beautifying, massaging, cleansing, exfoliating, or

stimulating the stratum corneum of the epidermis by the use of cosmetic preparations, body treatments, body wraps, hydrotherapy, or any device, electrical, mechanical, or otherwise, for the care of the skin;

2. Applying make-up or eyelashes to any person or

lightening or coloring hair on the body except the scalp; and

3. Removing superfluous hair from the body of any

person.

However, esthetics does not include the services provided by a cosmetologist or electrologist. Estheticians are prohibited from using techniques, products, and practices intended to affect the living layers of the skin. The term esthetics includes rendering advice on what is cosmetically appealing, but no person licensed under this Act shall render advice on what is appropriate medical treatment for diseases of the skin.
(B) "Esthetician" means any person who, with hands or mechanical or electrical apparatus or appliances, engages only in the use of cosmetic preparations, body treatments, body wraps, hydrotherapy, makeups, antiseptics, tonics, lotions, creams or other preparations or in the practice of massaging, cleansing, exfoliating the stratum corneum of the epidermis, stimulating, manipulating, beautifying, grooming, threading, or similar work on the face, neck, arms and hands or body in a superficial mode, and not for the treatment of medical disorders.
(Source: P.A. 98-911, eff. 1-1-15.)

(225 ILCS 410/3A-2) (from Ch. 111, par. 1703A-2)
(Section scheduled to be repealed on January 1, 2026)
Sec. 3A-2. Licensure as an esthetician; qualifications. A person is qualified to receive a license as a licensed esthetician if that person has applied in writing on forms provided by the Department, paid any required fees, and:
a. Is at least 16 years of age; and
b. Has a certificate of graduation from a school providing secondary education, or the recognized equivalent of such a certificate, or persons who are beyond the age of compulsory school attendance; and
c. Has graduated from a school of cosmetology or esthetics approved by the Department, having completed a program of 750 hours in the study of esthetics extending over a period of not less than 18 weeks nor more than 4 consecutive years. Time spent in such study under the laws of another state or territory of the United States or of a foreign country or province shall be credited toward the period of study required by the provisions of this paragraph; and
d. Has passed an examination authorized by the Department to determine fitness to receive a license as a licensed esthetician; and
e. Has met any other requirements of this Act and rules.
(Source: P.A. 91-863, eff. 7-1-00.)

(225 ILCS 410/3A-3) (from Ch. 111, par. 1703A-3)
(Section scheduled to be repealed on January 1, 2026)
Sec. 3A-3. Licensure as an esthetics teacher; qualifications.
(a) A person is qualified to receive a license as an esthetics teacher if that person has applied in writing on forms supplied by the Department, paid the required fees, and:
(1) is at least 18 years of age;
(2) has graduated from high school or its equivalent;
(3) has a current license as a licensed cosmetologist

or esthetician;

(4) has either: (i) completed a program of 500 hours

of teacher training in a licensed school of cosmetology or a licensed esthetics school and had 2 years of practical experience as a licensed cosmetologist or esthetician within 5 years preceding the examination; or (ii) completed a program of 750 hours of teacher training in a licensed school of cosmetology approved by the Department to teach esthetics or a licensed esthetics school;

(5) has passed an examination authorized by the

Department to determine eligibility to receive a license as a licensed cosmetology or esthetics teacher;

(6) (blank); and
(7) has met any other requirements as required by

this Act.

(b) (Blank).
(c) An applicant who is issued a license as an esthetics teacher is not required to maintain an esthetics license in order to practice as an esthetician as defined in this Act.
(Source: P.A. 98-911, eff. 1-1-15.)

(225 ILCS 410/3A-4) (from Ch. 111, par. 1703A-4)
Sec. 3A-4. (Repealed).
(Source: P.A. 85-1302. Repealed by P.A. 89-387, eff. 1-1-96.)

(225 ILCS 410/3A-5) (from Ch. 111, par. 1703A-5)
(Section scheduled to be repealed on January 1, 2026)
Sec. 3A-5. Examination.
(a) The Department shall authorize examinations of applicants for a license as an esthetician or teacher of esthetics at such times and places as it may determine. The Department shall authorize no fewer than 4 examinations for a license as an esthetician or a teacher of esthetics in a calendar year.
If an applicant neglects, fails without an approved excuse, or refuses to take the next available examination offered for licensure under this Act, the fee paid by the applicant shall be forfeited to the Department and the application denied. If an applicant fails to pass an examination for licensure under this Act within 3 years after filing his or her application, the application shall be denied. However, such applicant may thereafter make a new application for examination, accompanied by the required fee, if he or she meets the requirements in effect at the time of reapplication. If an applicant for licensure as an esthetician is unsuccessful at 3 examinations conducted by the Department, the applicant shall, before taking a subsequent examination, furnish evidence of not less than 125 hours of additional study of esthetics in an approved school of cosmetology or esthetics since the applicant last took the examination. If an applicant for licensure as an esthetics teacher is unsuccessful at 3 examinations conducted by the Department, the applicant shall, before taking a subsequent examination, furnish evidence of not less than 80 hours of additional study in teaching methodology and educational psychology in a licensed school of cosmetology or esthetics since the applicant last took the examination. An applicant who fails to pass a fourth examination shall not again be admitted to an examination unless (i) in the case of an applicant for licensure as an esthetician, the applicant shall again take and complete a program of 750 hours in the study of esthetics in a licensed school of cosmetology approved to teach esthetics or a school of esthetics, extending over a period that commences after the applicant fails to pass the fourth examination and that is not less than 18 weeks nor more than 4 consecutive years in duration; or (ii) in the case of an applicant for a license as an esthetics teacher, the applicant shall again take and complete a program of 750 hours of teacher training in a school of cosmetology approved to teach esthetics or a school of esthetics, except that if the applicant had 2 years of practical experience as a licensed cosmetologist or esthetician within 5 years preceding the initial examination taken by the applicant, the applicant must again take and complete a program of 500 hours of teacher training in licensed cosmetology or a licensed esthetics school.
(b) Each applicant shall be given a written examination testing both theoretical and practical knowledge which shall include, but not be limited to, questions that determine the applicant's knowledge, as provided by rule.
(c) The examination of applicants for licensure as an esthetics teacher may include:
(1) teaching methodology;
(2) classroom management; and
(3) record keeping and any other subjects that the

Department may deem necessary to insure competent performance.

(d) This Act does not prohibit the practice of esthetics by one who has applied in writing to the Department, in form and substance satisfactory to the Department, for a license as an esthetician or an esthetics teacher and has complied with all the provisions of this Act in order to qualify for a license, except the passing of an examination to be eligible to receive such license certificate, until: (i) the expiration of 6 months after the filing of such written application, or (ii) the decision of the Department that the applicant has failed to pass an examination within 6 months or failed without an approved excuse to take an examination conducted within 6 months by the Department, or (iii) the withdrawal of the application.
(Source: P.A. 98-911, eff. 1-1-15.)

(225 ILCS 410/3A-6) (from Ch. 111, par. 1703A-6)
(Section scheduled to be repealed on January 1, 2026)
Sec. 3A-6. Licensure; renewal; continuing education; examination; military service. The holder of a license issued under this Article may renew such license during the month preceding the expiration date thereof by paying the required fee, giving evidence the Department may prescribe of completing not less than 10 hours for estheticians, and not less than 20 hours of continuing education for esthetics teachers, within the 2 years prior to renewal. The training shall be in subjects, approved by the Department as prescribed by rule upon recommendation of the Board.
For the initial renewal of an esthetician's license which requires continuing education, as prescribed by rule, one hour of the continuing education shall include domestic violence and sexual assault awareness education as prescribed by rule of the Department. For every subsequent renewal of an esthetician's license, one hour of the continuing education may include domestic violence and sexual assault awareness education as prescribed by rule of the Department. The one-hour domestic violence and sexual assault awareness continuing education course shall be provided by a continuing education provider approved by the Department, except that completion from March 12, 2016 to March 15, 2016 of a one-hour domestic violence and sexual assault awareness course from a domestic violence and sexual assault awareness organization shall satisfy this requirement.
The Department may prescribe rules regarding the requirements for domestic violence and sexual assault awareness continuing education courses and teachers.
The Department, in its discretion, may waive enforcement of the continuing education requirement in this Section, including the domestic violence and sexual assault awareness education requirement, and shall adopt rules defining the standards and criteria for such waiver, under the following circumstances:
(1) the licensee resides in a locality where it is

demonstrated that the absence of opportunities for such education would interfere with the ability of the licensee to provide service to the public;

(2) the licensee's compliance with the continuing

education requirements would cause a substantial financial hardship on the licensee;

(3) the licensee is serving in the United States

Armed Forces; or

(4) the licensee is incapacitated due to illness.
(Source: P.A. 98-911, eff. 1-1-15; 99-427, eff. 8-21-15; 99-766, eff. 1-1-17.)

(225 ILCS 410/3A-7)
Sec. 3A-7. (Repealed).
(Source: P.A. 98-911, eff. 1-1-15. Repealed by P.A. 99-427, eff. 8-21-15.)

(225 ILCS 410/3A-8)
(Section scheduled to be repealed on January 1, 2026)
Sec. 3A-8. Inactive status. Any esthetician or esthetician teacher who notifies the Department in writing on forms prescribed by the Department may elect to place his or her license on inactive status and shall, subject to rules of the Department, be excused from payment of renewal fees until he or she notifies the Department in writing of his or her desire to resume active status.
Any esthetician or esthetician teacher requesting restoration from inactive status shall be required to pay the current renewal fee and to qualify for the restoration of his or her license, subject to rules of the Department. A license shall not be restored from inactive status unless the esthetician or esthetician teacher requesting the restoration completes the number of hours of continuing education required for renewal of a license under Section 3A-6.
Any esthetician or esthetician teacher whose license is in inactive status shall not practice in the State of Illinois.
(Source: P.A. 99-427, eff. 8-21-15.)



Article IIIB - Cosmetology, Esthetics, Hair Braiding, and Nail Technology Schools

(225 ILCS 410/Art. IIIB heading)

(225 ILCS 410/3B-1) (from Ch. 111, par. 1703B-1)
(Section scheduled to be repealed on January 1, 2026)
Sec. 3B-1. Application. The provisions of this Article are applicable only to barber, cosmetology, esthetics, hair braiding, and nail technology schools regulated under this Act.
(Source: P.A. 98-911, eff. 1-1-15.)

(225 ILCS 410/3B-2) (from Ch. 111, par. 1703B-2)
(Section scheduled to be repealed on January 1, 2026)
Sec. 3B-2. Investigations by Department upon its own motion or upon complaint; opportunity for corrections. The Department may upon its own motion and shall upon the complaint in writing of any person setting forth facts which if proved would constitute grounds for refusal or revocation under this Act, investigate the actions of any applicant or any person or persons holding or claiming to hold a license.
Any student or employee of a school approved by this Act who believes he has been aggrieved by a violation of this Act shall have the right to file a written complaint within one year of the alleged violation. The Department shall acknowledge receipt of such written complaint, commence an investigation of the alleged violation, and forward to the Attorney General and any appropriate State's Attorney's office copies of complaints as required by Section 3B-3. The Department shall inform the chief operating officer of the school cited in the complaint of the nature or substance of the complaint and afford the school an opportunity to either resolve the complaint to the satisfaction of the complainant or submit a written response to the Department.
However, before proceeding to a hearing on the question of whether a license shall be refused or revoked, the Department may issue a letter granting the school in question 30 days to correct the deficiency or deficiencies. The letter shall enumerate the deficiencies and state the action on the part of the school that will remediate the deficiency or deficiencies. During the time designated to remedy deficiencies the Department may order the school to cease and desist from all marketing and student enrollment activities.
(Source: P.A. 99-427, eff. 8-21-15.)

(225 ILCS 410/3B-3) (from Ch. 111, par. 1703B-3)
(Section scheduled to be repealed on January 1, 2026)
Sec. 3B-3. (a) The following acts or omissions by an owner, operator or authorized agent of a school shall constitute violations of this Act and unlawful practices pursuant to the "Consumer Fraud and Deceptive Business Practices Act", as now or hereafter amended:
1. False or misleading statements, misrepresentations or false promises which have the tendency or capacity to influence or induce persons to enroll in the course of instruction offered by such school.
2. Failure or refusal of the school to make the disclosures in the enrollment agreement required by this Act; or the making of false or inaccurate statements in such disclosures.
3. Failure or refusal of the school to refund fees and unearned tuition, in accordance with the refund policy prescribed by this Act, to any student who cancels his enrollment agreement.
4. Failure or refusal of the school to employ course instructors certified by the Department and to provide the equipment, facilities or services necessary to implement the course of instruction.
(b) Whenever the Attorney General or a state's attorney receives a complaint against a school which alleges one or more of the violations enumerated in subsection (a), he may conduct an investigation to determine the validity of such complaint and, if a violation or violations are found, may use any or all of the remedies, penalties or authority granted to him by the "Consumer Fraud and Deceptive Business Practices Act" to correct such violations and enforce the provisions of this Act. Within 10 business days of receipt, the Department shall transmit to the Attorney General and the appropriate state's attorney copies of complaints filed in its office which allege one or more of the violations enumerated in subsection (a).
(Source: P.A. 85-1382.)

(225 ILCS 410/3B-4) (from Ch. 111, par. 1703B-4)
(Section scheduled to be repealed on January 1, 2026)
Sec. 3B-4. Except for the violations enumerated below, any owner, operator or authorized agent of a school who knowingly violates any provision of this Act shall be guilty of a business offense.
Any owner, operator or authorized agent of a school who commits any of the following offenses shall be guilty of a Class A misdemeanor for the first offense and a Class 4 felony for the second or subsequent offense:
1. Knowingly, and for the purpose of influencing or inducing a person to enroll in the course of instruction offered by the school, makes any false or misleading statements, misrepresentations or false promises to such person regarding opportunities upon graduation from the school for (a) employment in a business, industry or trade, (b) admission to an institution of higher learning, or (c) admission to an occupational licensing examination.
2. Knowingly, and with intent to defraud, retains in excess of the school's refund policy prescribed in this Act any unearned tuition or fees paid by a student who has cancelled his enrollment agreement and is entitled to a refund.
3. Knowingly, and with intent to defraud, misrepresents that any student who has cancelled his enrollment agreement is presently enrolled in the school, has completed the course of instruction or has graduated from the school.
4. Knowingly uses or attempts to use students in any commercial or manufacturing activity related to the operation of the school and to the school's advantage and profit; except to the extent that the school provides the student with practical experience supplemental to the course of instruction or except in the case of students who are employed by the school and compensated for such employment.
(Source: P.A. 85-1382.)

(225 ILCS 410/3B-5) (from Ch. 111, par. 1703B-5)
(Section scheduled to be repealed on January 1, 2026)
Sec. 3B-5. Injunction. Upon application of the Department, the Attorney General or any State's Attorney, the Circuit Court of each county in which a violation of this Act or the Rules and Regulations has occurred, shall have jurisdiction to enjoin any violation thereto.
(Source: P.A. 85-1382.)

(225 ILCS 410/3B-6) (from Ch. 111, par. 1703B-6)
(Section scheduled to be repealed on January 1, 2026)
Sec. 3B-6. Private right of action. Any person who suffers damages as a result of a violation described or enumerated in this Article committed by any school or its representative may bring an action against such school. The court in its discretion may award actual damages, treble actual damages if fraud is proved, injunctive relief, and any other relief which the court deems proper.
Such action may be commenced in the county in which the school is located, has its principal place of business, or in the county where the transaction or any substantial portion thereof occurred.
In any action brought by a person under this Section, the court may award, in addition to the relief provided in this Section, reasonable attorney's fees and costs to the prevailing party.
Either party to an action under this Section may request a trial by jury.
(Source: P.A. 85-1382; 86-1356.)

(225 ILCS 410/3B-10)
(Section scheduled to be repealed on January 1, 2026)
Sec. 3B-10. Requisites for ownership or operation of school. No person, firm, or corporation may own, operate, or conduct a school of barbering, cosmetology, esthetics, hair braiding, or nail technology for the purpose of teaching barbering, cosmetology, esthetics, hair braiding, or nail technology for compensation unless licensed by the Department. A licensed school is a postsecondary educational institution authorized by the Department to provide a postsecondary education program in compliance with the requirements of this Act. An applicant shall apply to the Department on forms provided by the Department, pay the required fees, and comply with the following requirements:
1. The applicant must submit to the Department for

approval:

a. A floor plan, drawn to a scale specified on

the floor plan, showing every detail of the proposed school; and

b. A lease commitment or proof of ownership for

the location of the proposed school; a lease commitment must provide for execution of the lease upon the Department's approval of the school's application and the lease must be for a period of at least one year.

c. (Blank).
2. An application to own or operate a school shall

include the following:

a. If the owner is a corporation, a copy of the

Articles of Incorporation or, if the owner is a limited liability company, a copy of the articles of organization;

b. If the owner is a partnership, a listing of

all partners and their current addresses;

c. If the applicant is an owner, a completed

financial statement showing the owner's ability to operate the school for at least 3 months;

d. A copy of the official enrollment agreement or

student contract to be used by the school, which shall be consistent with the requirements of this Act and rules;

e. A listing of all teachers who will be in the

school's employ, including their teacher license numbers;

f. A copy of the curricula that will be followed;
g. The names, addresses, and current status of

all schools in which the applicant has previously owned any interest, and a declaration as to whether any of these schools were ever denied accreditation or licensing or lost accreditation or licensing from any governmental body or accrediting agency;

h. Each application for a certificate of approval

shall be signed and certified under oath by the school's chief managing employee and also by its individual owner or owners; if the applicant is a partnership or a corporation, then the application shall be signed and certified under oath by the school's chief managing employee and also by each member of the partnership or each officer of the corporation, as the case may be;

i. A copy of the school's official transcript; and
j. The required fee.
3. Each application for a license to operate a school

shall also contain the following commitments:

a. To conduct the school in accordance with this

Act and the standards, and rules from time to time adopted under this Act and to meet standards and requirements at least as stringent as those required by Part H of the Federal Higher Education Act of 1965.

b. To permit the Department to inspect the school

or classes thereof from time to time with or without notice; and to make available to the Department, at any time when required to do so, information including financial information pertaining to the activities of the school required for the administration of this Act and the standards and rules adopted under this Act;

c. To utilize only advertising and solicitation

which is free from misrepresentation, deception, fraud, or other misleading or unfair trade practices;

d. To screen applicants to the school prior to

enrollment pursuant to the requirements of the school's regional or national accrediting agency, if any, and to maintain any and all records of such screening. If the course of instruction is offered in a language other than English, the screening shall also be performed in that language;

e. To post in a conspicuous place a statement,

developed by the Department, of student's rights provided under this Act.

4. The applicant shall establish to the satisfaction

of the Department that the owner possesses sufficient liquid assets to meet the prospective expenses of the school for a period of 3 months. In the discretion of the Department, additional proof of financial ability may be required.

5. The applicant shall comply with all rules of the

Department determining the necessary curriculum and equipment required for the conduct of the school.

6. The applicant must demonstrate employment of a

sufficient number of qualified teachers who are holders of a current license issued by the Department.

7. A final inspection of the barber, cosmetology,

esthetics, hair braiding, or nail technology school shall be made by the Department before the school may commence classes.

8. A written inspection report must be made by the

State Fire Marshal or a local fire authority approving the use of the proposed premises as a barber, cosmetology, esthetics, hair braiding, or nail technology school.

(Source: P.A. 98-238, eff. 1-1-14; 98-911, eff. 1-1-15; 99-427, eff. 8-21-15.)

(225 ILCS 410/3B-11)
(Section scheduled to be repealed on January 1, 2026)
Sec. 3B-11. Periodic review of barber, cosmetology, esthetics, hair braiding, and nail technology schools. All approved schools and courses of instruction are subject to review by the Department. The review shall include consideration of a comparison between the graduation or completion rate for the school and the graduation or completion rate for the schools within that classification of schools. Consideration shall be given to complaints and information forwarded to the Department by the Federal Trade Commission, Better Business Bureaus, the Illinois Attorney General's Office, a State's Attorney's Office, other State or official approval agencies, local school officials, and interested persons. The Department shall investigate all complaints filed with the Department about a school or its sales representatives.
A school shall retain the records, as defined by rule, of a student who withdraws from or drops out of the school, by written notice of cancellation or otherwise, for any period longer than 7 years from the student's first day of attendance. However, a school shall retain indefinitely the transcript of each student who completes the program and graduates from the school.
(Source: P.A. 98-911, eff. 1-1-15; 99-427, eff. 8-21-15.)

(225 ILCS 410/3B-12)
(Section scheduled to be repealed on January 1, 2026)
Sec. 3B-12. Enrollment agreements.
(a) Enrollment agreements shall be used by barber, cosmetology, esthetics, hair braiding, and nail technology schools licensed to operate by the Department and shall include the following written disclosures:
(1) The name and address of the school and the

addresses where instruction will be given;

(2) The name and description of the course of

instruction, including the number of clock hours in each course and an approximate number of weeks or months required for completion;

(3) The scheduled starting date and calculated

completion date;

(4) The total cost of the course of instruction

including any charges made by the school for tuition, books, materials, supplies, and other expenses;

(5) A clear and conspicuous statement that the

contract is a legally binding instrument when signed by the student and accepted by the school;

(6) A clear and conspicuous caption, "BUYER'S RIGHT

TO CANCEL" under which it is explained that the student has the right to cancel the initial enrollment agreement until midnight of the fifth business day after the student has been enrolled; and if notice of the right to cancel is not given to any prospective student at the time the enrollment agreement is signed, then the student has the right to cancel the agreement at any time and receive a refund of all monies paid to date within 10 days of cancellation;

(7) A notice to the students that the cancellation

must be in writing and given to the registered agent, if any, or managing employee of the school;

(8) The school's refund policy for unearned tuition,

fees, and other charges;

(9) The date of the student's signature and the date

of the student's admission;

(10) The name of the school employee or agent

responsible for procuring, soliciting, or enrolling the student;

(11) A clear statement that the institution does not

guarantee employment and a statement describing the school's placement assistance procedures;

(12) The graduation requirements of the school;
(13) The contents of the following notice, in at

least 10 point bold type:

contains any blank space. You are entitled to an exact copy of the contract you sign."

(14) A statement either in the enrollment agreement

or separately provided and acknowledged by the student indicating the number of students who did not complete the course of instruction for which they enrolled for the past calendar year as compared to the number of students who enrolled in school during the school's past calendar year;

(15) The following clear and conspicuous caption:

"COMPLAINTS AGAINST THIS SCHOOL MAY BE REGISTERED WITH THE DEPARTMENT OF FINANCIAL AND PROFESSIONAL REGULATION", set forth with the address and telephone number of the Department's Complaint Intake Unit.

(b) If the enrollment is negotiated orally in a language other than English, then copies of the above disclosures shall be tendered in the language in which the contract was negotiated prior to executing the enrollment agreement.
(c) The school shall comply with all applicable requirements of the Retail Installment Sales Act in its enrollment agreement or student contracts.
(d) No enrollment agreement or student contract shall contain a wage assignment provision or a confession of judgment clause.
(e) Any provision in an enrollment agreement or student contract that purports to waive the student's right to assert against the school, or any assignee, any claim or defense he or she may have against the school arising under the contract shall be void.
(f) Two copies of the enrollment agreement shall be signed by the student. One copy shall be given to the student and the school shall retain the other copy as part of the student's permanent record.
(Source: P.A. 98-911, eff. 1-1-15; 99-427, eff. 8-21-15.)

(225 ILCS 410/3B-13)
(Section scheduled to be repealed on January 1, 2026)
Sec. 3B-13. Rules; refunds. Schools regulated under this Section shall issue refunds based on the following schedule. The refund policy shall provide that:
(1) Schools shall, when a student gives written

notice of cancellation, provide a refund in the amount of at least the following:

(a) When notice of cancellation is given within 5

days after the date of enrollment, all application and registration fees, tuition, and any other charges shall be refunded to the student.

(b) When notice of cancellation is given after

the fifth day following enrollment but before the completion of the student's first day of class attendance, the school may retain no more than the application and registration fee, plus the cost of any books or materials which have been provided by the school and retained by the student.

(c) When notice of cancellation is given after

the student's completion of the first day of class attendance but prior to the student's completion of 5% of the course of instruction, the school may retain the application and registration fee and an amount not to exceed 10% of the tuition and other instructional charges or $300, whichever is less, plus the cost of any books or materials which have been provided by the school.

(d) When a student has completed 5% or more of

the course of instruction, the school may retain the application and registration fee and the cost of any books or materials which have been provided by the school but shall refund a part of the tuition and other instructional charges in accordance with the requirements of the school's regional or national accrediting agency, if any, or rules that the Department shall promulgate for purposes of this Section.

(2) Applicants not accepted by the school shall

receive a refund of all tuition and fees paid.

(3) Application and registration fees shall be

chargeable at initial enrollment and shall not exceed $100. All fees must be disclosed in the student contract.

(4) Deposits or down payments shall become part of

the tuition.

(5) The school shall mail a written acknowledgement

of a student's cancellation or written withdrawal to the student within 15 calendar days of the date of notification. Written acknowledgement is not necessary if a refund has been mailed to the student within the 15 calendar days.

(6) If the school cancels or discontinues a course,

the student shall be entitled to receive from the school such refund or partial refund of the tuition, fees, and other charges paid by the student or on behalf of the student as is provided under rules promulgated by the Department.

(7) Except as otherwise provided by this Act, all

student refunds shall be made by the school within 45 calendar days after the date of notice of the student's cancellation or the date that the school determines that the student has officially or unofficially withdrawn.

(8) A student shall give notice of cancellation to

the school in writing. The unexplained absence of a student from a school for more than 30 consecutive calendar days shall constitute constructive notice of cancellation to the school. For purposes of cancellation, the cancellation date shall be the last day of attendance.

(9) A school may make refunds which exceed those

required by this Section.

(10) Each student and former student shall be

entitled to receive from the school that the student attends or attended an official transcript of all hours completed by the student at that school for which the applicable tuition, fees, and other charges have been paid, together with the grades earned by the student for those hours, provided that a student who withdraws from or drops out of a school, by written notice of cancellation or otherwise, shall not be entitled to any transcript of completed hours following the expiration of the 7-year period that began on the student's first day of attendance at the school. A reasonable fee, not exceeding $2, may be charged by the school for each transcript after the first free transcript that the school is required to provide to a student or former student under this Section.

(Source: P.A. 99-427, eff. 8-21-15.)

(225 ILCS 410/3B-14)
(Section scheduled to be repealed on January 1, 2026)
Sec. 3B-14. Notice of accreditation problems. A school shall provide the Department with a copy of any notice of warning or suspension or revocation received from any accrediting agency within 15 days of receipt of the notice. The school shall also notify the Department of any loss or withdrawal of accreditation. The school shall at the same time inform the Department in writing on actions being taken to correct deficiencies cited.
(Source: P.A. 89-387, eff. 1-1-96.)

(225 ILCS 410/3B-15)
(Section scheduled to be repealed on January 1, 2026)
Sec. 3B-15. Grounds for disciplinary action. In addition to any other cause herein set forth the Department may refuse to issue or renew and may suspend, place on probation, or revoke any license to operate a school, or take any other disciplinary or non-disciplinary action that the Department may deem proper, including the imposition of fines not to exceed $5,000 for each violation, for any one or any combination of the following causes:
(1) Repeated violation of any provision of this Act

or any standard or rule established under this Act.

(2) Knowingly furnishing false, misleading, or

incomplete information to the Department or failure to furnish information requested by the Department.

(3) Violation of any commitment made in an

application for a license, including failure to maintain standards that are the same as, or substantially equivalent to, those represented in the school's applications and advertising.

(4) Presenting to prospective students information

relating to the school, or to employment opportunities or opportunities for enrollment in institutions of higher learning after entering into or completing courses offered by the school, that is false, misleading, or fraudulent.

(5) Failure to provide premises or equipment or to

maintain them in a safe and sanitary condition as required by law.

(6) Failure to maintain financial resources adequate

for the satisfactory conduct of the courses of instruction offered or to retain a sufficient and qualified instructional and administrative staff.

(7) Refusal to admit applicants on account of race,

color, creed, sex, physical or mental disability unrelated to ability, religion, or national origin.

(8) Paying a commission or valuable consideration to

any person for acts or services performed in violation of this Act.

(9) Attempting to confer a fraudulent degree,

diploma, or certificate upon a student.

(10) Failure to correct any deficiency or act of

noncompliance under this Act or the standards and rules established under this Act within reasonable time limits set by the Department.

(11) Conduct of business or instructional services

other than at locations approved by the Department.

(12) Failure to make all of the disclosures or making

inaccurate disclosures to the Department or in the enrollment agreement as required under this Act.

(13) Failure to make appropriate refunds as required

by this Act.

(14) Denial, loss, or withdrawal of accreditation by

any accrediting agency.

(15) During any calendar year, having a failure rate

of 25% or greater for those of its students who for the first time take the examination authorized by the Department to determine fitness to receive a license as a barber, barber teacher, cosmetologist, cosmetology teacher, esthetician, esthetician teacher, hair braider, hair braiding teacher, nail technician, or nail technology teacher, provided that a student who transfers into the school having completed 50% or more of the required program and who takes the examination during that calendar year shall not be counted for purposes of determining the school's failure rate on an examination, without regard to whether that transfer student passes or fails the examination.

(16) Failure to maintain a written record indicating

the funds received per student and funds paid out per student. Such records shall be maintained for a minimum of 7 years and shall be made available to the Department upon request. Such records shall identify the funding source and amount for any student who has enrolled as well as any other item set forth by rule.

(17) Failure to maintain a copy of the student record

as defined by rule.

(Source: P.A. 98-911, eff. 1-1-15; 99-143, eff. 7-27-15.)

(225 ILCS 410/3B-16)
(Section scheduled to be repealed on January 1, 2026)
Sec. 3B-16. Department of Corrections. The Secretary may waive any requirement of this Act or of the rules enacted by the Department pursuant to this Act pertaining to the operation of a barber, cosmetology, esthetics, hair braiding, or nail technology school owned or operated by the Department of Corrections and located in a correctional facility to educate inmates that is inconsistent with the mission or operations of the Department of Corrections or is detrimental to the safety and security of any correctional facility. Nothing in this Section 3B-16 exempts the Department of Corrections from the necessity of licensure.
(Source: P.A. 98-911, eff. 1-1-15.)

(225 ILCS 410/3B-17)
(Section scheduled to be repealed on January 1, 2026)
Sec. 3B-17. Sale of school. Any school licensed under this Act that is subsequently sold to another party shall notify the Department in writing of the sale at least 30 days in advance of the effective date of the transfer of ownership. Upon filing of this notice with the Department, the new owner may continue to operate the school under the previously issued license provided that the new owner submits an application for licensure to the Department in accordance with the requirements of this Act within 30 days after the effective date of the transfer of ownership. The new owner may continue to operate the school under the previous license after submitting such application until the Department issues a new license or denies issuance of a license, whichever occurs first. The Department shall provide for administration of this Section by rule.
(Source: P.A. 99-427, eff. 8-21-15.)

(225 ILCS 410/3B-18)
(Section scheduled to be repealed on January 1, 2026)
Sec. 3B-18. Internship. A school may offer an internship program as part of its curriculum subject to the rules of the Department.
(Source: P.A. 99-427, eff. 8-21-15.)



Article IIIC - Nail Technicians

(225 ILCS 410/Art. IIIC heading)

(225 ILCS 410/3C-1) (from Ch. 111, par. 1703C-1)
(Section scheduled to be repealed on January 1, 2026)
Sec. 3C-1. Definitions. "Nail technician" means any person who for compensation manicures, pedicures, or decorates nails, applies artificial applications by hand or with mechanical or electrical apparatus or appliances, or in any way beautifies the nails or the skin of the hands or feet including massaging the hands, arms, elbows, feet, lower legs, and knees of another person for other than the treatment of medical disorders.
However, nail technicians are prohibited from using techniques, products, and practices intended to affect the living layers of the skin. The term nail technician includes rendering advice on what is cosmetically appealing, but no person licensed under this Act shall render advice on what is appropriate medical treatment for diseases of the nails or skin.
"Nail technician teacher" means an individual licensed by the Department to provide instruction in the theory and practice of nail technology to students in an approved nail technology school.
(Source: P.A. 98-911, eff. 1-1-15.)

(225 ILCS 410/3C-2) (from Ch. 111, par. 1703C-2)
(Section scheduled to be repealed on January 1, 2026)
Sec. 3C-2. License; qualifications. A person is qualified to receive a license as a nail technician if that person applies in writing on forms provided by the Department, pays the required fee, and:
(a) Is at least 16 years of age;
(b) Is beyond the age of compulsory school attendance

or has a certificate of graduation from a school providing secondary education or the recognized equivalent of that certificate;

(c) Has graduated from a school of cosmetology or

school of nail technology approved by the Department, having completed a program of 350 hours in the study of nail technology extending over a period of not less than 8 weeks nor more than 2 consecutive years;

(d) Has passed an examination authorized by the

Department to determine eligibility to receive a license as a nail technician; and

(e) Has met any other requirements of this Act.
Time spent in the study of nail technology under the laws of another state or territory of the United States, or of a foreign country or province, shall be credited toward the period of study required by the provisions of subsection (c).
(Source: P.A. 94-451, eff. 12-31-05.)

(225 ILCS 410/3C-3) (from Ch. 111, par. 1703C-3)
(Section scheduled to be repealed on January 1, 2026)
Sec. 3C-3. Licensure as a nail technology teacher; qualifications.
(a) A person is qualified to receive a license as a nail technology teacher if that person has filed an application on forms provided by the Department, paid the required fee, and:
(1) is at least 18 years of age;
(2) has graduated from high school or its equivalent;
(3) has a current license as a cosmetologist or nail

technician;

(4) has either: (1) completed a program of 500 hours

of teacher training in a licensed school of nail technology or cosmetology, and had 2 years of practical experience as a nail technician; or (2) has completed a program of 625 hours of teacher training in a licensed school of cosmetology approved to teach nail technology or school of nail technology; and

(5) who has passed an examination authorized by the

Department to determine eligibility to receive a license as a cosmetology or nail technology teacher.

(b) An applicant who receives a license as a nail technology teacher shall not be required to maintain a license as a nail technician.
(Source: P.A. 98-911, eff. 1-1-15.)

(225 ILCS 410/3C-4)
Sec. 3C-4. (Repealed).
(Source: P.A. 90-602, eff. 1-1-99. Repealed by P.A. 94-451, eff. 12-31-05.)

(225 ILCS 410/3C-5)
Sec. 3C-5. (Repealed).
(Source: P.A. 91-357, eff. 7-29-99. Repealed by P.A. 94-451, eff. 12-31-05.)

(225 ILCS 410/3C-6) (from Ch. 111, par. 1703C-6)
Sec. 3C-6. (Repealed).
(Source: P.A. 87-786. Repealed by P.A. 89-387, eff. 1-1-96.)

(225 ILCS 410/3C-7) (from Ch. 111, par. 1703C-7)
(Section scheduled to be repealed on January 1, 2026)
Sec. 3C-7. Examinations; failure or refusal to take examination. The Department shall authorize examinations of applicants for licenses as nail technicians and teachers of nail technology at the times and places as it may determine.
The Department shall authorize not less than 4 examinations for licenses as nail technicians, and nail technology teachers in a calendar year.
If an applicant neglects, fails without an approved excuse, or refuses to take the next available examination offered for licensure under this Act, the fee paid by the applicant shall be forfeited to the Department and the application denied. If an applicant fails to pass an examination for licensure under this Act within 3 years after filing an application, the application shall be denied. Nevertheless, the applicant may thereafter make a new application for examination, accompanied by the required fee, if he or she meets the requirements in effect at the time of reapplication. If an applicant for licensure as a nail technician or nail technology teacher is unsuccessful at 3 examinations conducted by the Department, the applicant shall, before taking a subsequent examination, furnish evidence of successfully completing (i) for a nail technician, not less than 60 hours of additional study of nail technology in a licensed school of cosmetology approved to teach nail technology or nail technology and (ii) for a nail technology teacher, not less than 80 hours of additional study in teaching methodology and educational psychology in an approved school of cosmetology or nail technology since the applicant last took the examination.
An applicant who fails the fourth examination shall not again be admitted to an examination unless: (i) in the case of an applicant for a license as a nail technician, the applicant again takes and completes a total of 350 hours in the study of nail technology in an approved school of cosmetology or nail technology extending over a period that commences after the applicant fails to pass the fourth examination and that is not less than 8 weeks nor more than 2 consecutive years in duration; or (ii) in the case of an applicant for licensure as a nail technology teacher, the applicant again takes and completes a program of 625 hours of teacher training in a licensed school of cosmetology, or nail technology, except that if the applicant had 2 years of practical experience as a licensed nail technician within 5 years preceding the initial examination taken by the applicant, the applicant must again take and complete a program of 500 hours of teacher training in a licensed school of cosmetology approved to teach nail technology, or a licensed school of nail technology.
Each applicant for licensure as a nail technician shall be given a written examination testing both theoretical and practical knowledge, which shall include, but not be limited to, questions that determine the applicant's knowledge of product chemistry, sanitary rules, sanitary procedures, hazardous chemicals and exposure minimization, this Act, and labor and compensation laws.
The examination for licensure as a nail technology teacher may include knowledge of the subject matter, teaching methodology, classroom management, record keeping, and any other subjects that the Department in its discretion may deem necessary to insure competent performance.
This Act does not prohibit the practice of nail technology by a person who has applied in writing to the Department, in form and substance satisfactory to the Department, for a license as a nail technician, or the teaching of nail technology by one who has applied in writing to the Department, in form and substance satisfactory to the Department, for a license as a nail technology teacher, if the person has complied with all the provisions of this Act in order to qualify for a license, except the passing of an examination to be eligible to receive a license, until: (a) the expiration of 6 months after the filing of the written application, or (b) the decision of the Department that the applicant has failed to pass an examination within 6 months or failed without an approved excuse to take an examination conducted within 6 months by the Department, or (c) the withdrawal of the application.
(Source: P.A. 98-911, eff. 1-1-15.)

(225 ILCS 410/3C-8) (from Ch. 111, par. 1703C-8)
(Section scheduled to be repealed on January 1, 2026)
Sec. 3C-8. License renewal; expiration; continuing education; persons in military service. The holder of a license issued under this Article may renew that license during the month preceding the expiration date of the license by paying the required fee and giving evidence, as the Department may prescribe, of completing not less than 10 hours of continuing education for a nail technician and 20 hours of continuing education for a nail technology teacher, within the 2 years prior to renewal. The continuing education shall be in subjects approved by the Department upon recommendation of the Barber, Cosmetology, Esthetics, Hair Braiding, and Nail Technology Board relating to the practice of nail technology, including, but not limited to, review of sanitary procedures, review of chemical service procedures, review of this Act, and review of the Workers' Compensation Act. However, at least 10 of the hours of continuing education required for a nail technology teacher shall be in subjects relating to teaching methodology, educational psychology, and classroom management or in other subjects related to teaching.
For the initial renewal of a nail technician's license which requires continuing education, as prescribed by rule, one hour of the continuing education shall include domestic violence and sexual assault awareness education as prescribed by rule of the Department. For every subsequent renewal of a nail technician's license, one hour of the continuing education may include domestic violence and sexual assault awareness education as prescribed by rule of the Department. The one-hour domestic violence and sexual assault awareness continuing education course shall be provided by a continuing education provider approved by the Department, except that completion from March 12, 2016 to March 15, 2016 of a one-hour domestic violence and sexual assault awareness course from a domestic violence and sexual assault awareness organization shall satisfy this requirement.
The Department may prescribe rules regarding the requirements for domestic violence and sexual assault awareness continuing education courses and teachers.
The Department, in its discretion, may waive enforcement of the continuing education requirement in this Section, including the domestic violence and sexual assault awareness education requirement, and shall adopt rules defining the standards and criteria for such waiver, under the following circumstances:
(a) the licensee resides in a locality where it is

demonstrated that the absence of opportunities for such education would interfere with the ability of the licensee to provide service to the public;

(b) the licensee's compliance with the continuing

education requirements would cause a substantial financial hardship on the licensee;

(c) the licensee is serving in the United States

Armed Forces; or

(d) the licensee is incapacitated due to illness.
(Source: P.A. 98-911, eff. 1-1-15; 99-427, eff. 8-21-15; 99-766, eff. 1-1-17.)

(225 ILCS 410/3C-9)
Sec. 3C-9. (Repealed).
(Source: P.A. 98-911, eff. 1-1-15. Repealed by P.A. 99-427, eff. 8-21-15.)

(225 ILCS 410/3C-10)
(Section scheduled to be repealed on January 1, 2026)
Sec. 3C-10. Inactive status. Any nail technician or nail technology teacher who notifies the Department in writing on forms prescribed by the Department may elect to place his or her license on inactive status and shall, subject to rules of the Department, be excused from payment of renewal fees until he or she notifies the Department in writing of his or her desire to resume active status.
Any nail technician or nail technology teacher requesting restoration from inactive status shall be required to pay the current renewal fee and to qualify for the restoration of his or her license, subject to rules of the Department. A license shall not be restored from inactive status unless the nail technician or nail technology teacher requesting the restoration completes the number of hours of continuing education required for renewal of a license under Section 3C-8.
Any nail technician or nail technology teacher whose license is in inactive status shall not practice in the State of Illinois.
(Source: P.A. 99-427, eff. 8-21-15.)



Article IIID - Cosmetology, Esthetics, Hair Braiding, and Nail Technology Salons And Barber Shops

(225 ILCS 410/Art. IIID heading)

(225 ILCS 410/3D-5)
(Section scheduled to be repealed on January 1, 2026)
Sec. 3D-5. Requisites for ownership or operation of cosmetology, esthetics, hair braiding, and nail technology salons and barber shops.
(a) No person, firm, partnership, limited liability company, or corporation shall own or operate a cosmetology, esthetics, hair braiding, or nail technology salon or barber shop or employ, rent space to, or independently contract with any licensee under this Act without applying on forms provided by the Department for a certificate of registration.
(b) The application for a certificate of registration under this Section shall set forth the name, address, and telephone number of the proposed cosmetology, esthetics, hair braiding, or nail technology salon or barber shop; the name, address, and telephone number of the person, firm, partnership, or corporation that is to own or operate the salon or shop; and, if the salon or shop is to be owned or operated by an entity other than an individual, the name, address, and telephone number of the managing partner or the chief executive officer of the corporation or other entity that owns or operates the salon or shop.
(c) The Department shall be notified by the owner or operator of a salon or shop that is moved to a new location. If there is a change in the ownership or operation of a salon or shop, the new owner or operator shall report that change to the Department along with completion of any additional requirements set forth by rule.
(d) If a person, firm, partnership, limited liability company, or corporation owns or operates more than one shop or salon, a separate certificate of registration must be obtained for each salon or shop.
(e) A certificate of registration granted under this Section may be revoked in accordance with the provisions of Article IV and the holder of the certificate may be otherwise disciplined by the Department in accordance with rules adopted under this Act.
(f) The Department may promulgate rules to establish additional requirements for owning or operating a salon or shop.
(g) The requirement of a certificate of registration as set forth in this Section shall also apply to any person, firm, partnership, limited liability company, or corporation providing barbering, cosmetology, esthetics, hair braiding, or nail technology services at any location not owned or rented by such person, firm, partnership, limited liability company, or corporation for these purposes or from a mobile shop or salon. Notwithstanding any provision of this Section, applicants for a certificate of registration under this subsection (g) shall report in its application the address and telephone number of its office and shall not be required to report the location where services are or will be rendered. Nothing in this subsection (g) shall apply to a sole proprietor who has no employees or contractors and is not operating a mobile shop or salon.
(Source: P.A. 99-427, eff. 8-21-15.)



Article IIIE - Hair Braiding and Hair Braiding Teachers

(225 ILCS 410/Art. IIIE heading)

(225 ILCS 410/3E-1)
(Section scheduled to be repealed on January 1, 2026)
Sec. 3E-1. Hair braiding defined. "Hair braiding" means a natural form of hair manipulation by braiding, cornrowing, extending, lacing, locking, sewing, twisting, weaving, or wrapping human hair, natural fibers, synthetic fibers, and hair extensions. Such practice can be performed by hand or by using simple braiding devices including clips, combs, hairpins, scissors, needles and thread. Hair braiding includes what is commonly known as "African-style hair braiding" or "natural hair care", but is not limited to any particular cultural, ethnic, racial, or religious form of hair style. Hair braiding includes the making of customized wigs from natural hair, natural fibers, synthetic fibers, and hair extensions. Hair braiding does not involve the use of penetrating chemical hair treatments, chemical hair coloring agents, chemical hair straightening agents, chemical hair joining agents, permanent wave styles, or chemical hair bleaching agents applied to growing human hair. Hair braiding does not include the cutting or growing of human hair, but may include the trimming of hair extensions or sewn weave-in extensions only as applicable to the braiding process.
(Source: P.A. 96-1246, eff. 1-1-11.)

(225 ILCS 410/3E-2)
(Section scheduled to be repealed on January 1, 2026)
Sec. 3E-2. Hair braider licensure; qualifications.
(a) A person is qualified to receive a license as a hair braider if he or she has filed an application on forms provided by the Department, paid the required fees, and meets the following qualifications:
(1) Is at least 16 years of age;
(2) Is beyond the age of compulsory school attendance

or has received a certificate of graduation from a school providing secondary education, or the recognized equivalent of that certificate; and

(3) Has completed a program consisting of a minimum

of 300 clock hours or a 10 credit hour equivalency of instruction, as defined by rule, in a licensed cosmetology school teaching a hair braiding curriculum or in a licensed hair braiding school as follows:

(A) Basic training consisting of 35 hours of

classroom instruction in general theory, practical application, and technical application in the following subject areas: history of hair braiding, personal hygiene and public health, professional ethics, disinfection and sanitation, bacteriology, disorders and diseases of the hair and scalp, OSHA standards relating to material safety data sheets (MSDS) on chemicals, hair analysis and scalp care, and technical procedures;

(B) Related concepts consisting of 35 hours of

classroom instruction in the following subject areas: Braid removal and scalp care; basic styling knowledge; tools and equipment; growth patterns, styles and sectioning; client consultation and face shapes; and client education, pre-care, post-care, home care and follow-up services;

(C) Practices and procedures consisting of 200

hours of instruction, which shall be a combination of classroom instruction and clinical practical application, in the following subject areas: single braids with and without extensions; cornrows with and without extensions; twists and knots; multiple strands; hair locking; weaving/sewn-in; other procedures as they relate to hair-braiding; and product knowledge as it relates to hair braiding; and

(D) Business practices consisting of 30 hours of

classroom instruction in the following subject areas: Illinois Barber, Cosmetology, Esthetics, Hair Braiding, and Nail Technology Act of 1985 and Rules; salon management; human relations and salesmanship; and Workers' Compensation Act.

(b) The expiration date and renewal period for each license issued under this Act shall be set by rule.
(c) Within 2 years after the effective date of this amendatory Act of the 96th General Assembly, the Department may issue a hair braider license to any applicant who does not meet the requirements of items (2) and (3) of subsection (a) of this Section if the applicant: (1) files an application in accordance with subsection (a), (2) pays the required fee, (3) has not committed an offense that would be grounds for discipline under this Act, and (4) is able to demonstrate to the Department through tax records or affidavits that he or she has practiced hair braiding for at least 2 consecutive years immediately prior to the date of his or her application.
A hair braider who obtains his or her license under this subsection (c) may renew his or her license if he or she applies to the Department for renewal and has completed at least 65 hours of relevant training in health, safety, hygiene, and business management in accordance with the requirements of this Section or any rule adopted pursuant to this Section. A hair braider who renews his or her license under this subsection (c) may thereafter only renew his or her license if he or she meets the requirements of Section 3E-5 of this Act.
(Source: P.A. 96-1246, eff. 1-1-11; 97-333, eff. 8-12-11.)

(225 ILCS 410/3E-3)
(Section scheduled to be repealed on January 1, 2026)
Sec. 3E-3. Hair braiding teacher licensure. A hair braiding teacher license shall be made available by the Department. The qualifications for a hair braiding teacher license shall be provided by rule, and shall include at least 600 clock hours or a 20 credit hour equivalency in relevant teaching methods and curriculum content, or at least 500 clock hours of hair braiding teacher training for an individual who is able to establish that he or she has had at least 2 years of practical experience.
(Source: P.A. 96-1246, eff. 1-1-11.)

(225 ILCS 410/3E-4)
Sec. 3E-4. (Repealed).
(Source: P.A. 96-1246, eff. 1-1-11. Repealed by P.A. 99-427, eff. 8-21-15.)

(225 ILCS 410/3E-5)
(Section scheduled to be repealed on January 1, 2026)
Sec. 3E-5. License renewal. To renew a license issued under this Article, an individual must produce proof of successful completion of 10 hours of continuing education for a hair braider license and 20 hours of continuing education for a hair braiding teacher license.
For the initial renewal of a hair braider's license which requires continuing education, as prescribed by rule, one hour of the continuing education shall include domestic violence and sexual assault awareness education as prescribed by rule of the Department. For every subsequent renewal of a hair braider's license, one hour of the continuing education may include domestic violence and sexual assault awareness education as prescribed by rule of the Department. The one-hour domestic violence and sexual assault awareness continuing education course shall be provided by a continuing education provider approved by the Department, except that completion from March 12, 2016 to March 15, 2016 of a one-hour domestic violence and sexual assault awareness course from a domestic violence and sexual assault awareness organization shall satisfy this requirement.
The Department may prescribe rules regarding the requirements for domestic violence and sexual assault awareness continuing education courses and teachers.
(Source: P.A. 99-427, eff. 8-21-15; 99-766, eff. 1-1-17.)

(225 ILCS 410/3E-6)
(Section scheduled to be repealed on January 1, 2026)
Sec. 3E-6. Immunity from prosecution. The Department shall take no action against any person for unlicensed practice as a hair braider that occurred prior to the effective date of this amendatory Act of the 96th General Assembly. The Department shall not use any information provided in an application for a license pursuant to subsection (c) of Section 3E-2 as evidence of unlicensed practice under Article III prior to the date of application.
(Source: P.A. 96-1246, eff. 1-1-11.)

(225 ILCS 410/3E-7)
(Section scheduled to be repealed on January 1, 2026)
Sec. 3E-7. Inactive status. Any hair braider or hair braiding teacher who notifies the Department in writing on forms prescribed by the Department may elect to place his or her license on inactive status and shall, subject to rules of the Department, be excused from payment of renewal fees until he or she notifies the Department in writing of his or her desire to resume active status.
Any hair braider or hair braiding teacher requesting restoration from inactive status shall be required to pay the current renewal fee and to qualify for the restoration of his or her license, subject to rules of the Department. A license shall not be restored from inactive status unless the hair braider or hair braiding teacher requesting the restoration completes the number of hours of continuing education required for renewal of a license under Section 3E-5.
Any hair braider or hair braiding teacher whose license is in inactive status shall not practice in the State of Illinois.
(Source: P.A. 99-427, eff. 8-21-15.)



Article IV - Administration & Enforcement

(225 ILCS 410/Art. IV heading)

(225 ILCS 410/4-1)
(Section scheduled to be repealed on January 1, 2026)
Sec. 4-1. Powers and duties of Department. The Department shall exercise, subject to the provisions of this Act, the following functions, powers and duties:
(1) To cause to be conducted examinations to

ascertain the qualifications and fitness of applicants for licensure as cosmetologists, estheticians, nail technicians, hair braiders, or barbers and as cosmetology, esthetics, nail technology, hair braiding, or barber teachers.

(2) To determine the qualifications for licensure as

(i) a cosmetologist, esthetician, nail technician, hair braider, or barber, or (ii) a cosmetology, esthetics, nail technology, hair braiding, or barber teacher, or (iii) a cosmetology clinic teacher for persons currently holding similar licenses outside the State of Illinois or the continental U.S.

(3) To prescribe rules for:
(i) The method of examination of candidates for

licensure as a cosmetologist, esthetician, nail technician, hair braider, or barber or cosmetology, esthetics, nail technology, hair braiding, or barber teacher.

(ii) Minimum standards as to what constitutes an

approved cosmetology, esthetics, nail technology, hair braiding, or barber school.

(4) To conduct investigations or hearings on

proceedings to determine disciplinary action.

(5) To prescribe reasonable rules governing the

sanitary regulation and inspection of cosmetology, esthetics, nail technology, hair braiding, or barber schools, salons, or shops.

(6) To prescribe reasonable rules for the method of

renewal for each license as a cosmetologist, esthetician, nail technician, hair braider, or barber or cosmetology, esthetics, nail technology, hair braiding, or barber teacher or cosmetology clinic teacher.

(7) To prescribe reasonable rules for the method of

registration, the issuance, fees, renewal and discipline of a certificate of registration for the ownership or operation of cosmetology, esthetics, hair braiding, and nail technology salons and barber shops.

(8) To adopt rules concerning sanitation

requirements, requirements for education on sanitation, and any other health concerns associated with threading.

(Source: P.A. 97-333, eff. 8-12-11; 98-911, eff. 1-1-15.)

(225 ILCS 410/4-1.5)
Sec. 4-1.5. (Repealed).
(Source: P.A. 89-706. eff. 1-31-97. Repealed by P.A. 94-451, eff. 12-31-05.)

(225 ILCS 410/4-2) (from Ch. 111, par. 1704-2)
(Section scheduled to be repealed on January 1, 2026)
Sec. 4-2. The Barber, Cosmetology, Esthetics, Hair Braiding, and Nail Technology Board. There is established within the Department the Barber, Cosmetology, Esthetics, Hair Braiding, and Nail Technology Board, composed of 11 persons, which shall serve in an advisory capacity to the Secretary in all matters related to the practice of barbering, cosmetology, esthetics, hair braiding, and nail technology.
The 11 members of the Board shall be appointed as follows: 6 licensed cosmetologists, all of whom hold a current license as a cosmetologist or cosmetology teacher and, for appointments made after the effective date of this amendatory Act of 1996, at least 2 of whom shall be an owner of or a major stockholder in a school of cosmetology, 2 of whom shall be representatives of either a franchiser or an owner operating salons in 2 or more locations within the State, one of whom shall be an independent salon owner, and no one of the cosmetologist members shall be a manufacturer, jobber, or stockholder in a factory of cosmetology articles or an immediate family member of any of the above; one of whom shall be a barber holding a current license; one member who shall be a licensed esthetician or esthetics teacher; one member who shall be a licensed nail technician or nail technology teacher; one member who shall be a licensed hair braider or hair braiding teacher; and one public member who holds no licenses issued by the Department. The Secretary shall give due consideration for membership to recommendations by members of the professions and by their professional organizations. Members shall serve 4 year terms and until their successors are appointed and qualified. No member shall be reappointed to the Board for more than 2 terms. Appointments to fill vacancies shall be made in the same manner as original appointments for the unexpired portion of the vacated term. Members of the Board in office on the effective date of this amendatory Act of 1996 shall continue to serve for the duration of the terms to which they have been appointed, but beginning on that effective date all appointments of licensed cosmetologists and barbers to serve as members of the Board shall be made in a manner that will effect at the earliest possible date the changes made by this amendatory Act of 1996 in the representative composition of the Board.
For the initial appointment of a member who shall be a hair braider or hair braiding teacher to the Board, such individual shall not be required to possess a license at the time of appointment, but shall have at least 5 years active practice in the field of hair braiding and shall obtain a license as a hair braider or a hair braiding teacher within 18 months after appointment to the Board.
Six members of the Board shall constitute a quorum. A majority is required for Board decisions.
The Board shall elect a chairperson and a vice chairperson annually.
Board members are not liable for their acts, omissions, decisions, or other conduct in connection with their duties on the Board, except those determined to be willful, wanton, or intentional misconduct.
(Source: P.A. 99-427, eff. 8-21-15.)

(225 ILCS 410/4-3) (from Ch. 111, par. 1704-3)
(Section scheduled to be repealed on January 1, 2026)
Sec. 4-3. Applications. Every person who desires to obtain a license shall apply therefor to the Department in writing, on forms prepared and furnished by the Department. Each application shall contain proof of the particular qualifications required of the applicant, shall be verified by the applicant under oath, and shall be accompanied by the required fee.
(Source: P.A. 89-387, eff. 1-1-96; 89-706, eff. 1-31-97.)

(225 ILCS 410/4-4) (from Ch. 111, par. 1704-4)
(Section scheduled to be repealed on January 1, 2026)
Sec. 4-4. Issuance of license. Whenever the provisions of this Act have been complied with, the Department shall issue a license as a cosmetologist, esthetician, nail technician, hair braider, or barber, a license as a cosmetology, esthetics, nail technology, hair braiding, or barber teacher, or a license as a cosmetology clinic teacher as the case may be.
(Source: P.A. 98-911, eff. 1-1-15.)

(225 ILCS 410/4-4a)
Sec. 4-4a. (Repealed).
(Source: P.A. 89-387, eff. 1-1-96. Repealed by P.A. 99-427, eff. 8-21-15.)

(225 ILCS 410/4-5) (from Ch. 111, par. 1704-5)
(Section scheduled to be repealed on January 1, 2026)
Sec. 4-5. Fees; time limitations.
(a) Except as provided in paragraph (b) below, the fees for the administration and enforcement of this Act, including but not limited to fees for original licensure, renewal, and restoration shall be set by the Department by rule. The fees shall not be refundable.
(b) Applicants for examination shall be required to pay, either to the Department or the designated testing service, a fee covering the cost of initial screening to determine eligibility and providing the examination. Failure to appear for the examination on the scheduled date at the time and place specified, after the applicant's application for examination has been received and acknowledged by the Department or the designated testing service, shall result in the forfeiture of the examination fee.
(c) If an applicant fails to pass an examination for licensure under this Act within 3 years after filing his application, the application shall be denied. However, such applicant may thereafter make a new application for examination accompanied by the required fee.
(d) An individual applying on the basis of endorsement or restoration of licensure has 3 years from the date of application to complete the application process. If the process has not been completed in 3 years, the application shall be denied, the fee forfeited. The applicant may reapply, but shall meet the requirements in effect at the time of reapplication.
(e) An applicant has one year from the date of notification of successful completion of the examination to apply to the Department for a license. If an applicant fails to apply within one year the applicant shall be required to take and pass the examination again.
(Source: P.A. 99-427, eff. 8-21-15.)

(225 ILCS 410/4-5.1)
(Section scheduled to be repealed on January 1, 2026)
Sec. 4-5.1. Deposit of fees and fines. Beginning July 1, 1995, all of the fees and fines collected under this Act shall be deposited into the General Professions Dedicated Fund.
The funds deposited under this Act into the General Professions Dedicated Fund, may be used by the Department to publish and distribute a newsletter to all persons licensed under this Act; such a newsletter should contain information about any changes in the Act or administrative rules concerning licensees. If appropriate funding is available, the Department may also distribute to all persons licensed under this Act copies of this Act and the appropriate administrative rules that apply, during the renewal process.
(Source: P.A. 98-911, eff. 1-1-15.)

(225 ILCS 410/4-6) (from Ch. 111, par. 1704-6)
(Section scheduled to be repealed on January 1, 2026)
Sec. 4-6. Payments; penalty for insufficient funds. Any person who delivers a check or other payment to the Department that is returned to the Department unpaid by the financial institution upon which it is drawn shall pay to the Department, in addition to the amount already owed to the Department, a fine of $50. The fines imposed by this Section are in addition to any other discipline provided under this Act for unlicensed practice or practice on a nonrenewed license. The Department shall notify the person that payment of fees and fines shall be paid to the Department by certified check or money order within 30 calendar days of the notification. If, after the expiration of 30 days from the date of the notification, the person has failed to submit the necessary remittance, the Department shall automatically terminate the license or certificate or deny the application, without hearing. If, after termination or denial, the person seeks a license or certificate, he or she shall apply to the Department for restoration or issuance of the license or certificate and pay all fees and fines due to the Department. The Department may establish a fee for the processing of an application for restoration of a license or certificate to pay all expenses of processing this application. The Secretary may waive the fines due under this Section in individual cases where the Secretary finds that the fines would be unreasonable or unnecessarily burdensome.
(Source: P.A. 96-1246, eff. 1-1-11.)

(225 ILCS 410/4-6.1)
Sec. 4-6.1. Applicant convictions.
(a) When reviewing a conviction by plea of guilty or nolo contendere, finding of guilt, jury verdict, or entry of judgment or by sentencing of an initial applicant, the Department may only deny a license based upon consideration of mitigating factors provided in subsection (c) of this Section for a felony directly related to the practice of cosmetology, esthetics, hair braiding, nail technology, and barbering.
(b) The following crimes or similar offenses in any other jurisdiction are hereby deemed directly related to the practice of cosmetology, esthetics, hair braiding, nail technology, and barbering:
(1) first degree murder;
(2) second degree murder;
(3) drug induced homicide;
(4) unlawful restraint;
(5) aggravated unlawful restraint;
(6) forcible detention;
(7) involuntary servitude;
(8) involuntary sexual servitude of a minor;
(9) predatory criminal sexual assault of a child;
(10) aggravated criminal sexual assault;
(11) criminal sexual assault;
(12) criminal sexual abuse;
(13) aggravated kidnaping;
(14) aggravated robbery;
(15) armed robbery;
(16) kidnapping;
(17) aggravated battery;
(18) aggravated vehicular hijacking;
(19) terrorism;
(20) causing a catastrophe;
(21) possession of a deadly substance;
(22) making a terrorist threat;
(23) material support for terrorism;
(24) hindering prosecution of terrorism;
(25) armed violence;
(26) any felony based on consumer fraud or deceptive

business practices under the Consumer Fraud and Deceptive Business Practices Act;

(27) any felony requiring registration as a sex

offender under the Sex Offender Registration Act;

(28) attempt of any the offenses set forth in

paragraphs (1) through (27) of this subsection (b); and

(29) convictions set forth in Section 4-20 of this

Act.

(c) The Department shall consider any mitigating factors contained in the record, when determining the appropriate disciplinary sanction, if any, to be imposed. In addition to those set forth in Section 2105-130 of the Department of Professional Regulation Law of the Civil Administrative Code of Illinois, mitigating factors shall include the following:
(1) the bearing, if any, the criminal offense or

offenses for which the person was previously convicted will have on his or her fitness or ability to perform one or more such duties and responsibilities;

(2) the time that has elapsed since the criminal

conviction; and

(3) the age of the person at the time of the criminal

conviction.

(d) The Department shall issue an annual report by January 31, 2018 and by January 31 each year thereafter, indicating the following:
(1) the number of initial applicants for a license

under this Act within the preceding calendar year;

(2) the number of initial applicants for a license

under this Act within the previous calendar year who had a conviction;

(3) the number of applicants with a conviction who

were granted a license under this Act within the previous year;

(4) the number of applicants denied a license under

this Act within the preceding calendar year; and

(5) the number of applicants denied a license under

this Act solely on the basis of a conviction within the preceding calendar year.

(e) Nothing in this Section shall prevent the Department taking disciplinary or non-disciplinary action against a license as set forth in paragraph (2) of subsection (1) of Section 4-7 of this Act.
(Source: P.A. 99-876, eff. 1-1-17.)

(225 ILCS 410/4-7) (from Ch. 111, par. 1704-7)
(Section scheduled to be repealed on January 1, 2026)
Sec. 4-7. Refusal, suspension and revocation of licenses; causes; disciplinary action.
(1) The Department may refuse to issue or renew, and may suspend, revoke, place on probation, reprimand or take any other disciplinary or non-disciplinary action as the Department may deem proper, including civil penalties not to exceed $500 for each violation, with regard to any license for any one, or any combination, of the following causes:
a. For licensees, conviction of any crime under the

laws of the United States or any state or territory thereof that is (i) a felony, (ii) a misdemeanor, an essential element of which is dishonesty, or (iii) a crime which is related to the practice of the profession and, for initial applicants, convictions set forth in Section 4-6.1 of this Act.

b. Conviction of any of the violations listed in

Section 4-20.

c. Material misstatement in furnishing information to

the Department.

d. Making any misrepresentation for the purpose of

obtaining a license or violating any provision of this Act or its rules.

e. Aiding or assisting another person in violating

any provision of this Act or its rules.

f. Failing, within 60 days, to provide information in

response to a written request made by the Department.

g. Discipline by another state, territory, or country

if at least one of the grounds for the discipline is the same as or substantially equivalent to those set forth in this Act.

h. Practice in the barber, nail technology,

esthetics, hair braiding, or cosmetology profession, or an attempt to practice in those professions, by fraudulent misrepresentation.

i. Gross malpractice or gross incompetency.
j. Continued practice by a person knowingly having an

infectious or contagious disease.

k. Solicitation of professional services by using

false or misleading advertising.

l. A finding by the Department that the licensee,

after having his or her license placed on probationary status, has violated the terms of probation.

m. Directly or indirectly giving to or receiving from

any person, firm, corporation, partnership or association any fee, commission, rebate, or other form of compensation for any professional services not actually or personally rendered.

n. Violating any of the provisions of this Act or

rules adopted pursuant to this Act.

o. Willfully making or filing false records or

reports relating to a licensee's practice, including but not limited to, false records filed with State agencies or departments.

p. Habitual or excessive use or addiction to alcohol,

narcotics, stimulants, or any other chemical agent or drug that results in the inability to practice with reasonable judgment, skill or safety.

q. Engaging in dishonorable, unethical or

unprofessional conduct of a character likely to deceive, defraud, or harm the public as may be defined by rules of the Department, or violating the rules of professional conduct which may be adopted by the Department.

r. Permitting any person to use for any unlawful or

fraudulent purpose one's diploma or license or certificate of registration as a cosmetologist, nail technician, esthetician, hair braider, or barber or cosmetology, nail technology, esthetics, hair braiding, or barber teacher or salon or shop or cosmetology clinic teacher.

s. Being named as a perpetrator in an indicated

report by the Department of Children and Family Services under the Abused and Neglected Child Reporting Act and upon proof by clear and convincing evidence that the licensee has caused a child to be an abused child or neglected child as defined in the Abused and Neglected Child Reporting Act.

t. Operating a salon or shop without a valid

registration.

u. Failure to complete required continuing education

hours.

(2) In rendering an order, the Secretary shall take into consideration the facts and circumstances involving the type of acts or omissions in paragraph (1) of this Section including, but not limited to:
(a) the extent to which public confidence in the

cosmetology, nail technology, esthetics, hair braiding, or barbering profession was, might have been, or may be, injured;

(b) the degree of trust and dependence among the

involved parties;

(c) the character and degree of harm which did result

or might have resulted;

(d) the intent or mental state of the licensee at the

time of the acts or omissions.

(3) The Department may reissue the license or registration upon certification by the Board that the disciplined licensee or registrant has complied with all of the terms and conditions set forth in the final order or has been sufficiently rehabilitated to warrant the public trust.
(4) The Department shall refuse to issue or renew or suspend without hearing the license or certificate of registration of any person who fails to file a return, or to pay the tax, penalty or interest shown in a filed return, or to pay any final assessment of tax, penalty or interest, as required by any tax Act administered by the Illinois Department of Revenue, until such time as the requirements of any such tax Act are satisfied as determined by the Department of Revenue.
(5) The Department shall deny without hearing any application for a license or renewal of a license under this Act by a person who has defaulted on an educational loan guaranteed by the Illinois Student Assistance Commission; however, the Department may issue or renew a license if the person in default has established a satisfactory repayment record as determined by the Illinois Student Assistance Commission.
(6) All fines imposed under this Section shall be paid within 60 days after the effective date of the order imposing the fine or in accordance with the terms set forth in the order imposing the fine.
(Source: P.A. 98-911, eff. 1-1-15; 99-427, eff. 8-21-15; 99-876, eff. 1-1-17.)

(225 ILCS 410/4-8) (from Ch. 111, par. 1704-8)
(Section scheduled to be repealed on January 1, 2026)
Sec. 4-8. Persons in need of mental treatment. The determination by a circuit court that a licensee is subject to involuntary admission or judicial admission as provided in the Mental Health and Developmental Disabilities Code operates as an automatic suspension. Such suspension shall end only upon a finding by a court that the patient is no longer subject to involuntary admission or judicial admission and issues an order so finding and discharging the patient; and upon the recommendation of the Board to the Secretary that the licensee be allowed to resume his practice.
(Source: P.A. 98-911, eff. 1-1-15.)

(225 ILCS 410/4-9) (from Ch. 111, par. 1704-9)
(Section scheduled to be repealed on January 1, 2026)
Sec. 4-9. Practice without a license or after suspension or revocation thereof.
(a) If any person violates the provisions of this Act, the Secretary may, in the name of the People of the State of Illinois, through the Attorney General of the State of Illinois, petition, for an order enjoining such violation or for an order enforcing compliance with this Act. Upon the filing of a verified petition in such court, the court may issue a temporary restraining order, without notice or bond, and may preliminarily and permanently enjoin such violation, and if it is established that such person has violated or is violating the injunction, the Court may punish the offender for contempt of court. Proceedings under this Section shall be in addition to, and not in lieu of, all other remedies and penalties provided by this Act.
(b) If any person shall practice as a barber, cosmetologist, nail technician, hair braider, or esthetician, or teacher thereof or cosmetology clinic teacher or hold himself or herself out as such without being licensed under the provisions of this Act, any licensee, any interested party, or any person injured thereby may, in addition to the Secretary, petition for relief as provided in subsection (a) of this Section.
(c) Whenever in the opinion of the Department any person, firm, corporation, or other legal entity has violated any provision of Section 1-7 or 3D-5 of this Act, the Department may issue a rule to show cause why an order to cease and desist should not be entered against that person, firm, corporation, or legal entity. The rule shall clearly set forth the grounds relied upon by the Department and shall provide a period of 7 days from the date of the rule to file an answer to the satisfaction of the Department. Failure to answer to the satisfaction of the Department shall cause an order to cease and desist to be issued immediately.
(Source: P.A. 98-911, eff. 1-1-15; 99-427, eff. 8-21-15.)

(225 ILCS 410/4-10) (from Ch. 111, par. 1704-10)
(Section scheduled to be repealed on January 1, 2026)
Sec. 4-10. Refusal, suspension and revocation of licenses; investigations and hearing. The Department may upon its own motion and shall, upon the verified complaint in writing of any person setting forth the facts which if proven would constitute grounds for disciplinary action as set forth in Section 4-7, investigate the actions of any person holding or claiming to hold a license. The Department shall, at least 30 days prior to the date set for the hearing, notify in writing the applicant or the holder of that license of any charges made and shall afford the accused person an opportunity to be heard in person or by counsel in reference thereto. The Department shall direct the applicant or licensee to file a written answer to the Board under oath within 20 days after the service of the notice and inform the applicant or licensee that failure to file an answer will result in default being taken against the applicant or licensee and that the license may be suspended, revoked, placed on probationary status, or other disciplinary action may be taken, including limiting the scope, nature or extent of practice, as the Secretary may deem proper. The written notice may be served by the delivery of the notice personally to the accused person, or by mailing the notice by registered or certified mail to the address of record. In case the person fails to file an answer after receiving notice, his or her license or certificate may, in the discretion of the Department be suspended, revoked, or placed on probationary status, or the Department, may take whatever disciplinary action deemed proper, including limiting the scope, nature, or extent of the person's practice or the imposition of a fine, without a hearing, if the act or acts charged constitute sufficient grounds for such action under this Act. At the time and place fixed in the notice, the Board shall proceed to hearing of the charges and the accused person shall be accorded ample opportunity to present in person or by counsel, any statements, testimony, evidence and arguments as may be pertinent to the charges or their defense. The Board may continue a hearing from time to time.
(Source: P.A. 98-911, eff. 1-1-15; 99-427, eff. 8-21-15.)

(225 ILCS 410/4-11) (from Ch. 111, par. 1704-11)
(Section scheduled to be repealed on January 1, 2026)
Sec. 4-11. Record of proceedings. The Department, at its expense, shall provide a stenographer to take down the testimony and preserve a record of all proceedings at the hearing of any case wherein a license is revoked or suspended. The notice of hearing, complaint and all other documents in the nature of pleadings and written motions filed in the proceedings, the transcript of testimony, the report of the Board and the orders of the Department shall be the record of such proceedings.
(Source: P.A. 98-911, eff. 1-1-15.)

(225 ILCS 410/4-12) (from Ch. 111, par. 1704-12)
(Section scheduled to be repealed on January 1, 2026)
Sec. 4-12. Department may take testimony - oaths. The Department shall have power to subpoena and bring before it any person in this State and to take testimony either orally or by deposition, or both, with the same fees and mileage and in the same manner as prescribed by law in judicial procedure in civil cases in courts of this State.
The Secretary, any hearing officer appointed by the Secretary, and any member of the Board shall each have power to administer oaths to witnesses at any hearing which the Department is authorized by law to conduct, and any other oaths required or authorized in any Act administered by the Department.
(Source: P.A. 98-911, eff. 1-1-15.)

(225 ILCS 410/4-13) (from Ch. 111, par. 1704-13)
(Section scheduled to be repealed on January 1, 2026)
Sec. 4-13. Attendance of witnesses and production of documents. Any circuit court or any judge thereof, upon the application of the accused person or of the Department, may by order duly entered, require the attendance of witnesses and the production of relevant books and papers before the Department in any hearing relative to the application for or refusal, recall, suspension or revocation of license, and the court or judge may compel obedience to its or his order by proceedings for contempt.
(Source: P.A. 99-427, eff. 8-21-15.)

(225 ILCS 410/4-14) (from Ch. 111, par. 1704-14)
(Section scheduled to be repealed on January 1, 2026)
Sec. 4-14. Report of Board; rehearing. The Board shall present to the Secretary its written report of its findings and recommendations. A copy of such report shall be served upon the accused person, either personally or by registered mail as provided in this Section for the service of the notice. Within 20 days after such service, said accused person may present to the Department his or her motion in writing for rehearing, which written motion shall specify the particular grounds therefor. If said accused person shall order and pay for a transcript of the record as provided in this Section, the time elapsing thereafter and before such transcript is ready for delivery to him or her shall not be counted as part of such 20 days. Whenever the Secretary is satisfied that substantial justice has not been done, he or she may order a re-hearing by the same or a special committee. At the expiration of the time specified for filing a motion or a rehearing the Secretary shall have the right to take the action recommended by the Board. Upon the suspension or revocation of his or her license a licensee shall be required to surrender his or her license to the Department, and upon his or her failure or refusal so to do, the Department shall have the right to seize the same.
(Source: P.A. 98-911, eff. 1-1-15; 99-427, eff. 8-21-15.)

(225 ILCS 410/4-15) (from Ch. 111, par. 1704-15)
(Section scheduled to be repealed on January 1, 2026)
Sec. 4-15. Hearing officer. Notwithstanding the provisions of Section 4-10, the Secretary shall have the authority to appoint any attorney duly licensed to practice law in the State of Illinois to serve as the hearing officer in any action for refusal to issue or renew, or discipline of a license. The hearing officer shall have full authority to conduct the hearing. The hearing officer shall report his or her findings and recommendations to the Board and the Secretary. The Board shall have 60 days from receipt of the report to review the report of the hearing officer and present their findings of fact, conclusions of law, and recommendations to the Secretary. If the Board fails to present its report within the 60 day period, then the Secretary shall issue an order based on the report of the hearing officer. If the Secretary disagrees in any regard with the Board's report, then he or she may issue an order in contravention of the Board's report.
(Source: P.A. 98-911, eff. 1-1-15; 99-427, eff. 8-21-15.)

(225 ILCS 410/4-16) (from Ch. 111, par. 1704-16)
(Section scheduled to be repealed on January 1, 2026)
Sec. 4-16. Order or certified copy; prima facie proof. An order of revocation or suspension or placing a license on probationary status or other disciplinary action as the Department may consider proper or a certified copy thereof, over the seal of the Department and purporting to be signed by the Secretary, shall be prima facie proof that:
1. the signature is the genuine signature of the

Secretary;

2. the Secretary is duly appointed and qualified; and
3. the Board and the members thereof are qualified to

act.

Such proof may be rebutted.
(Source: P.A. 98-911, eff. 1-1-15; 99-427, eff. 8-21-15.)

(225 ILCS 410/4-17) (from Ch. 111, par. 1704-17)
(Section scheduled to be repealed on January 1, 2026)
Sec. 4-17. Restoration of license. At any time after the successful completion of a term of suspension or revocation of a license, the Department may restore it to the licensee, upon the written recommendation of the Board, unless the Board determines after an investigation and a hearing that restoration is not in the public interest.
(Source: P.A. 98-911, eff. 1-1-15; 99-427, eff. 8-21-15.)

(225 ILCS 410/4-18)
Sec. 4-18. (Repealed).
(Source: P.A. 89-387, eff. 1-1-96. Repealed by P.A. 99-427, eff. 8-21-15.)

(225 ILCS 410/4-18.5)
(Section scheduled to be repealed on January 1, 2026)
Sec. 4-18.5. Citations.
(a) The Department shall adopt rules to permit the issuance of citations for unlicensed practice, practice on an expired license, failure to register a salon or shop, operating a salon or shop on an expired registration, aiding and abetting unlicensed practice, failure to display a license as required by this Act, or any violation of sanitary rules. The citation shall be issued to the licensee or other person alleged to have committed one or more of the preceding violations and shall contain the licensee's or other person's name and address, the licensee's license number, if any, a brief factual statement, the Sections of this Act or the rules allegedly violated, and the penalty imposed, which shall not exceed $500. The citation must clearly state that if the cited person wishes to dispute the citation, he or she may request in writing, within 30 days after the citation is served, a hearing before the Department. If the cited person does not request a hearing within 30 days after the citation is served, then the citation shall become a final order and shall constitute discipline and any fine imposed is due and payable. If the cited person requests a hearing within 30 days after the citation is served, the Department shall afford the cited person a hearing conducted in the same manner as a hearing provided in this Act for any violation of this Act and shall determine whether the cited person committed the violation as charged and whether the fine as levied is warranted. No fine shall be increased but may be reduced. If the violation is found, any fine shall be due and payable within 30 days of the order of the Secretary. Failure to comply with any final order may subject the licensee or unlicensed person to further discipline or other action by the Department or a referral to the State's Attorney.
(b) A citation must be issued within 6 months after the reporting of a violation that is the basis for the citation.
(c) Service of a citation shall be made by personal service or certified mail to the licensee at the licensee's address of record or to an unlicensed person at his or her last known address.
(d) Nothing in this Section shall prohibit or limit the Department from taking further action pursuant to this Act and rules for additional, repeated, or continuing violations.
(Source: P.A. 99-427, eff. 8-21-15.)

(225 ILCS 410/4-19) (from Ch. 111, par. 1704-19)
(Section scheduled to be repealed on January 1, 2026)
Sec. 4-19. Emergency suspension. The Secretary may temporarily suspend the license of a barber, cosmetologist, nail technician, hair braider, esthetician or teacher thereof or of a cosmetology clinic teacher without a hearing, simultaneously with the institution of proceedings for a hearing provided for in Section 4-10 of this Act, if the Secretary finds that evidence in his possession indicates that the licensee's continuation in practice would constitute an imminent danger to the public. In the event that the Secretary suspends, temporarily, this license without a hearing, a hearing must be commenced within 30 days after such suspension has occurred.
(Source: P.A. 98-911, eff. 1-1-15.)

(225 ILCS 410/4-20) (from Ch. 111, par. 1704-20)
(Section scheduled to be repealed on January 1, 2026)
Sec. 4-20. Violations; penalties. Whoever violates any of the following shall, for the first offense, be guilty of a Class B misdemeanor; for the second offense, shall be guilty of a Class A misdemeanor; and for all subsequent offenses, shall be guilty of a Class 4 felony and be fined not less than $1,000 or more than $5,000.
(1) The practice of cosmetology, nail technology, esthetics, hair braiding, or barbering or an attempt to practice cosmetology, nail technology, esthetics, hair braiding, or barbering without a license as a cosmetologist, nail technician, esthetician, hair braider, or barber; or the practice or attempt to practice as a cosmetology, nail technology, esthetics, hair braiding, or barber teacher without a license as a cosmetology, nail technology, esthetics, hair braiding, or barber teacher; or the practice or attempt to practice as a cosmetology clinic teacher without a proper license.
(2) The obtaining of or an attempt to obtain a license or money or any other thing of value by fraudulent misrepresentation.
(3) Practice in the barber, nail technology, cosmetology, hair braiding, or esthetic profession, or an attempt to practice in those professions, by fraudulent misrepresentation.
(4) Wilfully making any false oath or affirmation whenever an oath or affirmation is required by this Act.
(5) The violation of any of the provisions of this Act.
(Source: P.A. 98-911, eff. 1-1-15.)

(225 ILCS 410/4-21) (from Ch. 111, par. 1704-21)
(Section scheduled to be repealed on January 1, 2026)
Sec. 4-21. Review under Administrative Review Law - venue. All final administrative decisions of the Department are subject to judicial review pursuant to the provisions of the Administrative Review Law, and all rules adopted pursuant thereto. The term "administrative decision" is defined in Section 3-101 of the Code of Civil Procedure.
Proceedings for judicial review shall be commenced in the circuit court of the county in which the party applying for review resides; except, that if the party is not a resident of this State, the venue shall be Sangamon County.
(Source: P.A. 84-657.)

(225 ILCS 410/4-22) (from Ch. 111, par. 1704-22)
(Section scheduled to be repealed on January 1, 2026)
Sec. 4-22. Certifications of record; costs. The Department shall not be required to certify any record to the Court or file any answer in court or otherwise appear in any Court in a judicial review proceeding, unless and until the Department has received from the plaintiff payment of the costs of furnishing and certifying the record, which costs shall be determined by the Department. Exhibits shall be certified without cost. Failure on the part of the plaintiff to file a receipt in Court shall be grounds for dismissal of the action.
(Source: P.A. 98-911, eff. 1-1-15.)

(225 ILCS 410/4-23)
Sec. 4-23. (Repealed).
(Source: P.A. 91-863, eff. 7-1-00. Repealed by P.A. 99-427, eff. 8-21-15.)

(225 ILCS 410/4-24)
(Section scheduled to be repealed on January 1, 2026)
Sec. 4-24. Confidentiality. All information collected by the Department in the course of an examination or investigation of a licensee or applicant, including, but not limited to, any complaint against a licensee filed with the Department and information collected to investigate any such complaint, shall be maintained for the confidential use of the Department and shall not be disclosed. The Department may not disclose the information to anyone other than law enforcement officials, other regulatory agencies that have an appropriate regulatory interest as determined by the Secretary, or a party presenting a lawful subpoena to the Department. Information and documents disclosed to a federal, State, county, or local law enforcement agency shall not be disclosed by the agency for any purpose to any other agency or person. A formal complaint filed against a licensee by the Department or any order issued by the Department against a licensee or applicant shall be a public record, except as otherwise prohibited by law.
(Source: P.A. 98-911, eff. 1-1-15.)

(225 ILCS 410/4-25)
(Section scheduled to be repealed on January 1, 2026)
Sec. 4-25. Disposition by consent order. At any point in any investigation or disciplinary proceeding provided for in this Act, both parties may agree to a negotiated consent order. The consent order shall be final upon signature of the Secretary.
(Source: P.A. 99-427, eff. 8-21-15.)






225 ILCS 411/ - Cemetery Oversight Act.

Article 5 - General Provisions

(225 ILCS 411/Art. 5 heading)

(225 ILCS 411/5-1)
(Section scheduled to be repealed on January 1, 2021)
Sec. 5-1. Short title. This Act may be cited as the Cemetery Oversight Act.
(Source: P.A. 96-863, eff. 3-1-10.)

(225 ILCS 411/5-5)
(Section scheduled to be repealed on January 1, 2021)
Sec. 5-5. Findings and purpose. The citizens of Illinois have a compelling interest in the expectation that their loved ones will be treated with the same dignity and respect in death as they are entitled to be treated in life. The laws of the State should provide adequate protection in upholding the sanctity of the handling and disposition of human remains and the preservation of final resting places, but without unduly restricting family, ethnic, cultural, and religious traditions. The purpose of this Act is to ensure that the deceased be accorded equal treatment and respect for human dignity without reference to ethnic origins, cultural backgrounds, or religious affiliations.
(Source: P.A. 96-863, eff. 3-1-10.)

(225 ILCS 411/5-10)
(Section scheduled to be repealed on January 1, 2021)
Sec. 5-10. Declaration of public policy. The practice of cemetery operation in the State of Illinois is hereby declared to affect the public health, safety, and well-being of its citizens and to be subject to regulation and control in the public interest. It is further declared that cemetery operation, as defined in this Act, should merit the confidence of the public and that only qualified persons shall be authorized to own, operate, manage, or otherwise control a cemetery in the State of Illinois. This Act shall be liberally construed to best carry out this purpose.
(Source: P.A. 96-863, eff. 3-1-10.)

(225 ILCS 411/5-15)
(Section scheduled to be repealed on January 1, 2021)
Sec. 5-15. Definitions. In this Act:
"Address of record" means the designated address recorded by the Department in the applicant's or licensee's application file or license file. It is the duty of the applicant or licensee to inform the Department of any change of address within 14 days either through the Department's website or by contacting the Department's licensure maintenance unit. The address of record for a cemetery authority shall be the permanent street address of the cemetery.
"Applicant" means a person applying for licensure under this Act as a cemetery authority, cemetery manager, or customer service employee. Any applicant or any person who holds himself or herself out as an applicant is considered a licensee for purposes of enforcement, investigation, hearings, and the Illinois Administrative Procedure Act.
"Burial permit" means a permit provided by a licensed funeral director for the disposition of a dead human body.
"Care" means the maintenance of a cemetery and of the lots, graves, crypts, niches, family mausoleums, memorials, and markers therein, including: (i) the cutting and trimming of lawn, shrubs, and trees at reasonable intervals; (ii) keeping in repair the drains, water lines, roads, buildings, fences, and other structures, in keeping with a well-maintained cemetery as provided for in Section 20-5 of this Act and otherwise as required by rule; (iii) maintenance of machinery, tools, and equipment for such care; (iv) compensation of cemetery workers, any discretionary payment of insurance premiums, and any reasonable payments for workers' pension and other benefits plans; and (v) the payment of expenses necessary for such purposes and for maintaining necessary records of lot ownership, transfers, and burials.
"Cemetery" means any land or structure in this State dedicated to and used, or intended to be used, for the interment, inurnment, or entombment of human remains.
"Cemetery authority" means any individual or legal entity that owns or controls cemetery lands or property.
"Cemetery manager" means an individual directly responsible or holding himself or herself directly responsible for the operation, maintenance, development, or improvement of a cemetery that is or shall be licensed under this Act, irrespective of whether the individual is paid by the licensed cemetery authority or a third party. This definition does not include a volunteer who receives no compensation, either directly or indirectly, for his or her work as a cemetery manager.
"Cemetery merchandise" means items of personal property normally sold by a cemetery authority not covered under the Illinois Funeral or Burial Funds Act, including, but not limited to: (1) memorials, (2) markers, (3) monuments, (4) foundations and installations, and (5) outer burial containers.
"Cemetery operation" means to engage in any or all of the following, whether on behalf of, or in the absence of, a cemetery authority: (i) the interment, entombment, or inurnment of human remains, (ii) the sale of interment, entombment, or inurnment rights, cemetery merchandise, or cemetery services, (iii) the maintenance of interment rights ownership records, (iv) the maintenance of or reporting of interment, entombment, or inurnment records, (v) the maintenance of cemetery property, (vi) the development or improvement of cemetery grounds, or (vii) the maintenance and execution of business documents, including State and federal government reporting and the payment of taxes, for a cemetery business entity.
"Cemetery Oversight Database" means a database certified by the Department as effective in tracking the interment, entombment, or inurnment of human remains.
"Cemetery services" means those services customarily performed by cemetery personnel in connection with the interment, entombment, or inurnment of a dead human body.
"Certificate of organization" means the document received by a cemetery association from the Secretary of State that indicates that the cemetery association shall be deemed fully organized as a body corporate under the name adopted and in its corporate name may sue and be sued.
"Comptroller" means the Comptroller of the State of Illinois.
"Confidential information" means unique identifiers, including a person's Social Security number, home address, home phone number, personal phone number, personal email address, personal financial information, and any other information protected by law.
"Consumer" means an individual who purchases or who is considering purchasing cemetery, burial, or cremation products or services from a cemetery authority, whether for themselves or for another person.
"Customer service employee" means an individual who has direct contact with consumers to explain cemetery merchandise, services, and interment rights and to execute the sale of those items to consumers, whether at the cemetery or an off-site location, irrespective of whether compensation is paid by the cemetery authority or a third party. This definition does not include a volunteer who receives no compensation, either directly or indirectly, for his or her work as a customer service employee.
"Department" means the Department of Financial and Professional Regulation.
"Employee" means an individual who works for a cemetery authority where the cemetery authority has the right to control what work is performed and the details of how the work is performed regardless of whether federal or State payroll taxes are withheld.
"Entombment right" means the right to place individual human remains or individual cremated human remains in a specific mausoleum crypt or lawn crypt selected by a consumer for use as a final resting place.
"Family burying ground" means a cemetery in which no lots, crypts, or niches are sold to the public and in which interments, inurnments, and entombments are restricted to the immediate family or a group of individuals related to each other by blood or marriage.
"Full exemption" means an exemption granted to a cemetery authority pursuant to subsection (a) of Section 5-20.
"Funeral director" means a funeral director as defined by the Funeral Directors and Embalmers Licensing Code.
"Grave" means a space of ground in a cemetery used or intended to be used for burial.
"Green burial or cremation disposition" means burial or cremation practices that reduce the greenhouse gas emissions, waste, and toxic chemicals ordinarily created in burial or cremation or, in the case of greenhouse gas emissions, mitigate or offset emissions. Such practices include any standards or method for burial or cremation that the Department may name by rule.
"Immediate family" means the designated agent of a person or the persons given priority for the disposition of a person's remains under the Disposition of Remains Act and shall include a person's spouse, parents, grandparents, children, grandchildren and siblings.
"Individual" means a natural person.
"Interment right" means the right to place individual human remains or cremated human remains in a specific underground location selected by a consumer for use as a final resting place.
"Inurnment right" means the right to place individual cremated human remains in a specific niche selected by the consumer for use as a final resting place.
"Lawn crypt" means a permanent underground crypt installed in multiple units for the entombment of human remains.
"Licensee" means a person licensed under this Act as a cemetery authority, cemetery manager, or customer service employee. Anyone who holds himself or herself out as a licensee or who is accused of unlicensed practice is considered a licensee for purposes of enforcement, investigation, hearings, and the Illinois Administrative Procedure Act.
"Mausoleum crypt" means a grouping of spaces constructed of reinforced concrete or similar material constructed or assembled above the ground for entombing remains.
"Niche" means a space in a columbarium or mausoleum used, or intended to be used, for inurnment of cremated human remains.
"Partial exemption" means an exemption granted to a cemetery authority pursuant to subsection (b) of Section 5-20.
"Parcel identification number" means a unique number assigned by the Cemetery Oversight Database to a grave, plot, crypt, or niche that enables the Department to ascertain the precise location of a decedent's remains interred, entombed, or inurned after the effective date of this Act.
"Person" means any individual, firm, partnership, association, corporation, limited liability company, trustee, government or political subdivision, or other entity.
"Public cemetery" means a cemetery owned, operated, controlled, or managed by the federal government, by any state, county, city, village, incorporated town, township, multi-township, public cemetery district, or other municipal corporation, political subdivision, or instrumentality thereof authorized by law to own, operate, or manage a cemetery.
"Religious burying ground" means a cemetery in which no lots, crypts, or niches are sold and in which interments, inurnments, and entombments are restricted to a group of individuals all belonging to a religious order or granted burial rights by special consideration of the religious order.
"Religious cemetery" means a cemetery owned, operated, controlled, and managed by any recognized church, religious society, association, or denomination, or by any cemetery authority or any corporation administering, or through which is administered, the temporalities of any recognized church, religious society, association, or denomination.
"Secretary" means the Secretary of Financial and Professional Regulation.
"Term burial" means a right of interment sold to a consumer in which the cemetery authority retains the right to disinter and relocate the remains, subject to the provisions of subsection (d) of Section 35-15 of this Act.
"Trustee" means any person authorized to hold funds under this Act.
"Unique personal identifier" means the parcel identification number in addition to the term of burial in years; the numbered level or depth in the grave, plot, crypt, or niche; and the year of death for human remains interred, entombed, or inurned after the effective date of this Act. The unique personal identifier is assigned by the Cemetery Oversight Database.
(Source: P.A. 96-863, eff. 3-1-10; 97-679, eff. 2-6-12.)

(225 ILCS 411/5-20)
(Section scheduled to be repealed on January 1, 2021)
Sec. 5-20. Exemptions.
(a) Full exemption. Except as provided in this subsection, this Act does not apply to (1) any cemetery authority operating as a family burying ground or religious burying ground, (2) any cemetery authority that has not engaged in an interment, inurnment, or entombment of human remains within the last 10 years, or (3) any cemetery authority that is less than 3 acres. For purposes of determining the applicability of this subsection, the number of interments, inurnments, and entombments shall be aggregated for each calendar year. A cemetery authority claiming a full exemption shall apply for exempt status as provided for in Section 10-20 of this Act. A cemetery authority claiming a full exemption shall be subject to Sections 10-40, 10-55, and 10-60 of this Act. A cemetery authority that performs activities that would disqualify it from a full exemption is required to apply for licensure within one year following the date on which its activities would disqualify it for a full exemption. A cemetery authority that previously qualified for and maintained a full exemption that fails to timely apply for licensure shall be deemed to have engaged in unlicensed practice and shall be subject to discipline in accordance with Article 25 of this Act.
(b) Partial exemption. If a cemetery authority does not qualify for a full exemption and (1) engages in 25 or fewer interments, inurnments, or entombments of human remains for each of the preceding 2 calendar years, (2) operates as a public cemetery, or (3) operates as a religious cemetery, then the cemetery authority is partially exempt from this Act but shall be required to comply with Sections 10-23, 10-40, 10-55, 10-60, subsections (a), (b), (b-5), (c), (d), and (h) of Section 20-5, Sections 20-6, 20-8, 20-10, 20-12, 20-30, 20-35, 20-40, 25-3, and 25-120, and Article 35 of this Act. Cemetery authorities claiming a partial exemption shall apply for the partial exemption as provided in Section 10-20 of this Act. A cemetery authority that changes to a status that would disqualify it from a partial exemption is required to apply for licensure within one year following the date on which it changes its status. A cemetery authority that maintains a partial exemption that fails to timely apply for licensure shall be deemed to have engaged in unlicensed practice and shall be subject to discipline in accordance with Article 25 of this Act.
(c) Nothing in this Act applies to the City of Chicago in its exercise of its powers under the O'Hare Modernization Act or limits the authority of the City of Chicago to acquire property or otherwise exercise its powers under the O'Hare Modernization Act, or requires the City of Chicago, or any person acting on behalf of the City of Chicago, to comply with the licensing, regulation, investigation, or mediation requirements of this Act in exercising its powers under the O'Hare Modernization Act.
(Source: P.A. 96-863, eff. 3-1-10; 97-679, eff. 2-6-12.)

(225 ILCS 411/5-25)
(Section scheduled to be repealed on January 1, 2021)
Sec. 5-25. Powers of the Department. Subject to the provisions of this Act, the Department may exercise the following powers:
(1) Authorize certification programs to ascertain the

qualifications and fitness of applicants for licensing as a licensed cemetery manager or as a customer service employee to ascertain whether they possess the requisite level of knowledge for such position.

(2) Examine a licensed cemetery authority's records

from any year or any other aspects of cemetery operation as the Department deems appropriate.

(3) Investigate any and all cemetery operations.
(4) Conduct hearings on proceedings to refuse to

issue or renew licenses or to revoke, suspend, place on probation, reprimand, or otherwise discipline a license under this Act or take other non-disciplinary action.

(5) Adopt reasonable rules required for the

administration of this Act.

(6) Prescribe forms to be issued for the

administration and enforcement of this Act.

(7) Maintain rosters of the names and addresses of

all licensees and all persons whose licenses have been suspended, revoked, denied renewal, or otherwise disciplined within the previous calendar year. These rosters shall be available upon written request and payment of the required fee as established by rule.

(8) Work with the Office of the Comptroller and the

Department of Public Health, Division of Vital Records to exchange information and request additional information relating to a licensed cemetery authority.

(9) Investigate cemetery contracts, grounds, or

employee records.

If the Department exercises its authority to conduct investigations under this Section, the Department shall provide the cemetery authority with information sufficient to challenge the allegation. If the complainant consents, then the Department shall provide the cemetery authority with the identity of and contact information for the complainant so as to allow the cemetery authority and the complainant to resolve the complaint directly. Except as otherwise provided in this Act, any complaint received by the Department and any information collected to investigate the complaint shall be maintained by the Department for the confidential use of the Department and shall not be disclosed. The Department may not disclose the information to anyone other than law enforcement officials or other regulatory agencies or persons that have an appropriate regulatory interest, as determined by the Secretary, or to a party presenting a lawful subpoena to the Department. Information and documents disclosed to a federal, state, county, or local law enforcement agency shall not be disclosed by the agency for any purpose to any other agency or person. A formal complaint filed against a licensee by the Department or any order issued by the Department against a licensee or applicant shall be a public record, except as otherwise prohibited by law.
(Source: P.A. 99-78, eff. 7-20-15.)



Article 10 - Licensing and Registration Provisions

(225 ILCS 411/Art. 10 heading)

(225 ILCS 411/10-5)
(Section scheduled to be repealed on January 1, 2021)
Sec. 10-5. Restrictions and limitations. No person shall, without a valid license issued by the Department, (i) hold himself or herself out in any manner to the public as a licensed cemetery authority, licensed cemetery manager, or customer service employee or (ii) attach the title "licensed cemetery authority", "licensed cemetery manager", or "licensed customer service employee" to his or her name. No person shall, without a valid license or exemption from licensure from the Department, render or offer to render services constituting the practice of cemetery operation.
(Source: P.A. 96-863, eff. 3-1-10; 97-679, eff. 2-6-12.)

(225 ILCS 411/10-10)
Sec. 10-10. (Repealed).
(Source: P.A. 96-863, eff. 3-1-10. Repealed by P.A. 97-679, eff. 2-6-12.)

(225 ILCS 411/10-15)
(Section scheduled to be repealed on January 1, 2021)
Sec. 10-15. Licenses for cemetery authorities, cemetery managers, and customer service employees. The application for a cemetery authority license must be submitted to the Department within 6 months after the Department adopts rules under this Act. For cemetery managers already working for a cemetery authority at the time of cemetery authority application for licensure, the application for a cemetery manager license must be submitted at the same time as the original application for licensure as a cemetery authority. Any applicant for licensure as a cemetery manager of a cemetery authority that is already licensed under this Act or that has a pending application for licensure under this Act must submit his or her application to the Department on or before his or her first day of work. The application for a customer service employee license must be submitted to the Department within 10 days after the cemetery authority for which he or she works becomes licensed under this Act or on or before his or her first day of work for a cemetery authority that is already licensed under this Act, whichever the case may be. If the person fails to submit the application within the required period, the person shall be considered to be engaged in unlicensed practice and shall be subject to discipline in accordance with Article 25 of this Act.
(Source: P.A. 96-863, eff. 3-1-10; 97-679, eff. 2-6-12.)

(225 ILCS 411/10-20)
(Section scheduled to be repealed on January 1, 2021)
Sec. 10-20. Application for original license or exemption.
(a) Applications for original licensure as a cemetery authority, cemetery manager, or customer service employee authorized by this Act, or application for exemption from licensure as a cemetery authority, shall be made to the Department on forms prescribed by the Department, which shall include the applicant's Social Security number or FEIN number, or both, and shall be accompanied by the required fee as set by Section 10-55 of this Act and further refined by rule. Applications for partial or full exemption from licensure as a cemetery authority shall be submitted to the Department within 6 months after the Department adopts rules under this Act. If the person fails to submit the application for partial or full exemption within this period, the person shall be subject to discipline in accordance with Article 25 of this Act. The process for renewing a full or partial exemption shall be set by rule. If a cemetery authority seeks to practice at more than one location, it shall meet all licensure requirements at each location as required by this Act and by rule, including submission of an application and fee.
(b) (Blank).
(c) After initial licensure, if any person comes to obtain at least 51% of the ownership over the licensed cemetery authority, then the cemetery authority shall have to apply for a new license and receive licensure in the required time as set by rule. The current license remains in effect until the Department takes action on the application for a new license.
(d) All applications shall contain the information that, in the judgment of the Department, will enable the Department to pass on the qualifications of the applicant for an exemption from licensure or for a license to practice as a cemetery authority, cemetery manager, or customer service employee as set by rule.
(Source: P.A. 96-863, eff. 3-1-10; 97-679, eff. 2-6-12.)

(225 ILCS 411/10-21)
(Section scheduled to be repealed on January 1, 2021)
Sec. 10-21. Qualifications for licensure.
(a) A cemetery authority shall apply for licensure on forms prescribed by the Department and pay the required fee. An applicant is qualified for licensure as a cemetery authority if the applicant meets all of the following qualifications:
(1) The applicant has not committed any act or

offense in any jurisdiction that would constitute the basis for discipline under this Act. When considering such license, the Department shall take into consideration the following:

(A) the applicant's record of compliance with the

Code of Professional Conduct and Ethics, and whether the applicant has been found to have engaged in any unethical or dishonest practices in the cemetery business;

(B) whether the applicant has been adjudicated,

civilly or criminally, to have committed fraud or to have violated any law of any state involving unfair trade or business practices, has been convicted of a misdemeanor of which fraud is an essential element or which involves any aspect of the cemetery business, or has been convicted of any felony;

(C) whether the applicant has willfully violated

any provision of this Act or a predecessor law or any regulations relating thereto;

(D) whether the applicant has been permanently or

temporarily suspended, enjoined, or barred by any court of competent jurisdiction in any state from engaging in or continuing any conduct or practice involving any aspect of the cemetery or funeral business; and

(E) whether the applicant has ever had any

license to practice any profession or occupation suspended, denied, fined, or otherwise acted against or disciplined by the applicable licensing authority.

If the applicant is a corporation, limited liability

company, partnership, or other entity permitted by law, then the Department shall determine whether each principal, owner, member, officer, and shareholder holding 25% or more of corporate stock has met the requirements of this item (1) of subsection (a) of this Section.

(2) The applicant must provide a statement of its

assets and liabilities to the Department.

(3) The applicant has not, within the preceding 10

years, been convicted of or entered a plea of guilty or nolo contendere to (i) a Class X felony or (ii) a felony, an essential element of which was fraud or dishonesty under the laws of this State, another state, the United States, or a foreign jurisdiction. If the applicant is a corporation, limited liability company, partnership, or other entity permitted by law, then each principal, owner, member, officer, and shareholder holding 25% or more of corporate stock has not, within the preceding 10 years, been convicted of or entered a plea of guilty or nolo contendere to (i) a Class X felony or (ii) a felony, an essential element of which was fraud or dishonesty under the laws of this State, another state, the United States, or a foreign jurisdiction.

(4) The applicant shall authorize the Department to

conduct a criminal background check that does not involve fingerprinting.

(5) In the case of a person or entity applying for

renewal of his, her, or its license, the applicant has complied with all other requirements of this Act and the rules adopted for the implementation of this Act.

(b) The cemetery manager and customer service employees of a licensed cemetery authority shall apply for licensure as a cemetery manager or customer service employee on forms prescribed by the Department and pay the required fee. A person is qualified for licensure as a cemetery manager or customer service employee if he or she meets all of the following requirements:
(1) Is at least 18 years of age.
(2) Has acted in an ethical manner as set forth in

Section 10-23 of this Act. In determining qualifications of licensure, the Department shall take into consideration the factors outlined in item (1) of subsection (a) of this Section.

(3) Submits proof of successful completion of a high

school education or its equivalent as established by rule.

(4) The applicant shall authorize the Department to

conduct a criminal background check that does not involve fingerprinting.

(5) Has not committed a violation of this Act or any

rules adopted under this Act that, in the opinion of the Department, renders the applicant unqualified to be a cemetery manager.

(6) Submits proof of successful completion of a

certification course recognized by the Department for a cemetery manager or customer service employee, whichever the case may be.

(7) Has not, within the preceding 10 years, been

convicted of or entered a plea of guilty or nolo contendere to (i) a Class X felony or (ii) a felony, an essential element of which was fraud or dishonesty under the laws of this State, another state, the United States, or a foreign jurisdiction.

(8) (Blank).
(9) In the case of a person applying for renewal of

his or her license, has complied with all other requirements of this Act and the rules adopted for implementation of this Act.

(c) Each applicant for a cemetery authority, cemetery manager, or customer service employee license shall authorize the Department to conduct a criminal background check that does not involve fingerprinting. The Department must, in turn, conduct the criminal background check on each applicant. The Department shall adopt rules to implement this subsection (c), but in no event shall the Department impose a fee upon the applicant for the background check.
(Source: P.A. 96-863, eff. 3-1-10; 97-679, eff. 2-6-12.)

(225 ILCS 411/10-22)
Sec. 10-22. (Repealed).
(Source: P.A. 96-863, eff. 3-1-10. Repealed by P.A. 97-679, eff. 2-6-12.)

(225 ILCS 411/10-23)
(Section scheduled to be repealed on January 1, 2021)
Sec. 10-23. Code of Professional Conduct and Ethics. Licensed cemetery authorities and their licensed cemetery managers and customer service employees, and cemetery authorities maintaining a partial exemption and their cemetery managers and customer service employees shall:
(a) Refrain from committing any action that may violate Section 25-10 of this Act;
(b) Be aware of applicable federal and State laws and regulations, adhere to those laws and regulations, and be able to explain them to families in an understandable manner;
(c) Treat all human remains with proper care and dignity, honoring known religious, ethnic, and personal beliefs;
(d) Protect all confidential information;
(e) Carry out all aspects of service in a competent and respectful manner;
(f) Fulfill all written and verbal agreements and contracts;
(g) Provide honest, factual, and complete information regarding all aspects of the services offered and provided;
(h) Not engage in advertising that is false, misleading, or otherwise prohibited by law;
(i) Not discriminate against any person because of race, creed, marital status, sex, national origin, sexual orientation, or color, except a religious cemetery may restrict its services to those of the same religious faith or creed. A cemetery authority operating any cemetery may designate parts of cemeteries or burial grounds for the specific use of persons whose religious code requires isolation;
(j) To have clear and specific cemetery rules and regulations, subject to other applicable law, including this Act, and to apply them equally to all families served;
(k) Report all violations of this Act and this Section to the Department.
(Source: P.A. 96-863, eff. 3-1-10; 97-679, eff. 2-6-12.)

(225 ILCS 411/10-25)
(Section scheduled to be repealed on January 1, 2021)
Sec. 10-25. Certification.
(a) The Department shall authorize certification programs for cemetery manager and customer service employee applicants. The certification programs must consist of education and training in cemetery ethics, cemetery law, and cemetery practices. Cemetery ethics shall include, without limitation, the Code of Professional Conduct and Ethics as set forth in Section 10-23 of this Act. Cemetery law shall include, without limitation, the Cemetery Oversight Act, the Cemetery Care Act, the Disposition of Remains Act, and the Cemetery Protection Act. Cemetery practices shall include, without limitation, treating the dead and their family members with dignity and respect. The certification program shall include an examination administered by the entity providing the certification.
(a-5) An entity seeking to offer a certification program to cemetery manager applicants and customer service employee applicants must receive approval of its program from the Department in a manner and form prescribed by the Department by rule. As part of this process, the entity must submit to the Department the examination it offers or intends to offer as part of its certification program.
(a-10) A cemetery manager applicant or customer service employee applicant may choose any entity that has been approved by the Department from which to obtain certification.
(b) Cemetery manager applicants and customer service employee applicants shall pay the fee for the certification program directly to the entity offering the program.
(c) If the cemetery manager applicant or customer service employee applicant neglects, fails, or refuses to become certified within one year after filing an application, then the application shall be denied. However, the applicant may thereafter submit a new application accompanied by the required fee. The applicant shall meet the requirements in force at the time of making the new application.
(d) A cemetery manager applicant or customer service employee applicant who has completed a certification program offered by an entity that has not received the Department's approval as required by this Section has not met the qualifications for licensure as set forth in Section 10-21 of this Act.
(e) The Department shall recognize any certification program that is conducted by a death care trade association in Illinois that has been in existence for more than 5 years that, in the determination of the Department, provides adequate education and training in cemetery law, cemetery ethics, and cemetery practices and administers an examination covering the same.
(Source: P.A. 96-863, eff. 3-1-10; 97-679, eff. 2-6-12.)

(225 ILCS 411/10-30)
(Section scheduled to be repealed on January 1, 2021)
Sec. 10-30. Continuing education. The Department shall adopt rules for continuing education of cemetery managers and customer service employees. The continuing education programs may consist of education and training in cemetery ethics, cemetery law, and cemetery practices as defined in Section 10-25 of this Act. An entity seeking to offer a continuing education program to cemetery managers and customer service employees must receive approval of its program from the Department in a manner and form prescribed by the Department by rule. Cemetery managers shall be required to complete 6 hours of continuing education during each renewal cycle. Customer service employees shall be required to complete 3 hours of continuing education during each renewal cycle.
(Source: P.A. 96-863, eff. 3-1-10; 97-679, eff. 2-6-12.)

(225 ILCS 411/10-39)
Sec. 10-39. Cemetery manager and customer service employee; display of certification and license; grace periods. The cemetery manager and customer service employee must conspicuously display the certification and the license after it is received at the cemetery authority's place of business. Any person applying for original licensure as a cemetery manager without the required certification from a program approved by the Department shall have a reasonable period of time, not to exceed one year from the date of his or her original application, but not any second or subsequent application, to complete the program. In the interim, the cemetery manager without certification may manage the cemetery if he or she (1) has submitted an application for licensure and (2) has received training from another person, as verified by an appropriate form approved by the Department, who has received the required certification from a program recognized by the Department. Any person applying for original licensure as a customer service employee without the required certification from a program approved by the Department shall have a reasonable period of time, not to exceed one year from the date of his or her original application, but not any second or subsequent application, to complete the program. In the interim, the customer service employee without certification may engage in the work of a customer service employee if he or she (1) has submitted an application for licensure and (2) has received training from another person, as verified by an appropriate form approved by the Department, who has received certification from a program recognized by the Department.
(Source: P.A. 97-679, eff. 2-6-12.)

(225 ILCS 411/10-40)
(Section scheduled to be repealed on January 1, 2021)
Sec. 10-40. Expiration and renewal of license. Every cemetery authority, cemetery manager, and customer service employee license shall expire every 2 years. Every registration as a fully exempt cemetery authority or partially exempt cemetery authority shall expire every 4 years. The expiration date, renewal period, and other requirements for each license and registration shall be further refined by rule.
(Source: P.A. 96-863, eff. 3-1-10; 97-679, eff. 2-6-12.)

(225 ILCS 411/10-45)
(Section scheduled to be repealed on January 1, 2021)
Sec. 10-45. Transfer or sale, preservation of license.
(a) (Blank).
(b) In the event of a sale or transfer of all or substantially all of the assets of the cemetery authority, the sale or transfer of the controlling interest of the corporate stock of the cemetery authority, if the cemetery authority is a corporation, or the sale or transfer of the controlling interest of the partnership, if the cemetery authority is a partnership, or the sale or transfer of the controlling membership, if the cemetery authority is a limited liability company, the cemetery authority shall, at least 30 days prior to the sale or transfer, notify the Department, in writing, of the pending date of sale or transfer. The sale or transfer may not be completed by the cemetery authority unless and until:
(1) (Blank).
(2) (Blank).
(3) the Department issues a new cemetery authority

license upon application of the newly controlled corporation or partnership, which license must be applied for at least 30 days prior to the anticipated date of the sale or transfer.

(c) In the event of a sale or transfer of any cemetery land, including any portion of cemetery land in which no human remains have been interred, a licensee shall, at least 45 days prior to the sale or transfer, notify the Department, in writing, of the pending sale or transfer. With the notification, the cemetery authority shall submit information to the Department, which may include a copy of a portion of the cemetery map showing the land to be sold or transferred, to enable the Department to determine whether any human remains are interred, inurned, or entombed within the land to be sold or transferred and whether consumers have rights of interment, inurnment, or entombment within the land to be sold or transferred.
(d) For purposes of this Section, a person who acquires the cemetery through a real estate foreclosure shall be subject to the provisions of this Section pertaining to the purchaser, including licensure.
(Source: P.A. 96-863, eff. 3-1-10; 97-679, eff. 2-6-12.)

(225 ILCS 411/10-50)
(Section scheduled to be repealed on January 1, 2021)
Sec. 10-50. Dissolution. Where any licensed cemetery authority or any trustee thereof seeks dissolution in any manner, by resolution of such cemetery authority, or the trustees thereof, notice shall be given to the Department of such intention to dissolve. The Department, represented by the Attorney General, may apply to the circuit court for the appointment of a receiver or for directions of such court as to the proper continued operation of the cemetery.
(Source: P.A. 96-863, eff. 3-1-10; 97-679, eff. 2-6-12.)

(225 ILCS 411/10-55)
(Section scheduled to be repealed on January 1, 2021)
Sec. 10-55. Fees.
(a) Except as provided in this Section, the fees for the administration and enforcement of this Act shall be set by the Department by rule. The fees shall be reasonable and shall not be refundable.
(b) Cemetery manager applicants and customer service employee applicants shall pay any certification program or continuing education program fee directly to the entity offering the program.
(c) The Department may waive fees based upon hardship.
(d) Nothing shall prohibit a cemetery authority from paying, on behalf of its cemetery managers or customer service employees, their application, renewal, or restoration fees.
(e) All fees and other moneys collected under this Act shall be deposited in the Cemetery Oversight Licensing and Disciplinary Fund.
(f) The fee for application as a cemetery authority seeking a full exemption is $0.
(g) The fee to renew registration as a fully exempt cemetery authority is $0. As provided in Section 10-40 of this Act and as further refined by rule, each registration as a fully exempt cemetery authority shall expire every 4 years.
(h) The fee for application as a cemetery authority seeking a partial exemption is $150.
(i) The fee to renew registration as a partially exempt cemetery authority is $150. As provided in Section 10-40 of this Act and as further refined by rule, each registration as a partially exempt cemetery authority shall expire every 4 years.
(j) The fee for original licensure, renewal, and restoration as a cemetery authority not seeking a full or partial exemption is $75. As provided in Section 10-40 of this Act and as further refined by rule, each cemetery authority license shall expire every 2 years.
(k) The fee for original licensure, renewal, and restoration as a cemetery manager is $25. As provided in Section 10-40 of this Act and as further refined by rule, each cemetery manager license shall expire every 2 years.
(l) The fee for original licensure, renewal, and restoration as a customer service employee is $25. As provided in Section 10-40 of this Act and as further refined by rule, each customer service employee license shall expire every 2 years.
(Source: P.A. 96-863, eff. 3-1-10; 97-679, eff. 2-6-12.)

(225 ILCS 411/10-60)
(Section scheduled to be repealed on January 1, 2021)
Sec. 10-60. Returned checks; fines. Any person who delivers a check or other payment to the Department that is returned to the Department unpaid by the financial institution upon which it is drawn shall pay to the Department, in addition to the amount already owed to the Department, a fine of $50. The fines imposed by this Section are in addition to any other discipline provided under this Act for unlicensed practice or practice on a non-renewed license. The Department shall notify the person that payment of fees and fines shall be paid to the Department by certified check or money order within 30 calendar days of the notification. If, after the expiration of 30 days from the date of the notification, the person has failed to submit the necessary remittance, the Department shall automatically terminate the license or deny the application, without hearing.
If, after termination or denial, the person seeks a license, then he or she shall apply to the Department for restoration or issuance of the license and pay all fees and fines due to the Department. The Department may establish a fee for the processing of an application for restoration of a license to pay all expenses of processing this application. The Secretary may waive the fines due under this Section in individual cases where the Secretary finds that the fines would be unreasonable or unnecessarily burdensome.
(Source: P.A. 96-863, eff. 3-1-10.)



Article 15 - Trust Funds (Repealed)

(225 ILCS 411/Art. 15 heading)



Article 20 - Business Practice Provisions

(225 ILCS 411/Art. 20 heading)

(225 ILCS 411/20-5)
(Section scheduled to be repealed on January 1, 2021)
Sec. 20-5. Maintenance and records.
(a) A cemetery authority shall provide reasonable maintenance of the cemetery property and of all lots, graves, crypts, and columbariums in the cemetery based on the type and size of the cemetery, topographic limitations, and contractual commitments with consumers. Subject to the provisions of this subsection (a), reasonable maintenance includes:
(1) the laying of seed, sod, or other suitable ground

cover as soon as practical following an interment given the weather conditions, climate, and season and the interment's proximity to ongoing burial activity;

(2) the cutting of lawn throughout the cemetery at

reasonable intervals to prevent an overgrowth of grass and weeds given the weather conditions, climate, and season;

(3) the trimming of shrubs to prevent excessive

overgrowth;

(4) the trimming of trees to remove dead limbs;
(5) maintaining, repairing, or removing, if

necessary, drains, water lines, roads, buildings, fences, and other structures; and

(6) keeping the cemetery premises free of trash and

debris.

In determining whether a cemetery authority provides reasonable maintenance of the cemetery property, the Department shall consider:
(1) the cemetery authority's contractual obligations

for care and maintenance;

(2) the size of the cemetery;
(3) the extent and use of the cemetery authority's

financial resources;

(4) the standard of maintenance of one or more

similarly situated cemeteries; in determining whether a cemetery is similarly situated, the Department shall consider the cemetery's size, location, topography, and financial resources, and whether the cemetery is a fraternal cemetery, a religious cemetery, a public cemetery, a cemetery owned and operated by a cemetery association, or a licensed cemetery.

Reasonable maintenance by the cemetery authority shall not preclude the exercise of lawful rights by the owner of an interment, inurnment, or entombment right, or by the decedent's immediate family or other heirs, in accordance with reasonable rules and regulations of the cemetery or other agreement of the cemetery authority.
In the case of a cemetery dedicated as a nature preserve under the Illinois Natural Areas Preservation Act, reasonable maintenance by the cemetery authority shall be in accordance with the rules and master plan governing the dedicated nature preserve.
A cemetery authority accused of violating the reasonable maintenance standard set forth in this Section shall have a reasonable opportunity to cure the violation. The cemetery authority shall have 10 business days after receipt of notice to cure the violation. If a cemetery authority cannot cure the violation within 10 business days, then the cemetery authority may request a time extension in order to cure the violation. The request for an extension shall be made in writing to the Department and must be postmarked within 10 business days after receipt of the notice of the alleged violation. The request shall outline all reasons for the extension and an estimated date by which the cure will be accomplished. Acceptable reasons include, without limitation, delays caused by weather conditions, season or climate, equipment failures, or acquisitions of materials or supplies being addressed by the authority in a timely manner, and unexpected temporary absences of personnel. The Department may approve or deny the extension. If the extension is denied, then the cemetery authority must cure the violation within 10 business days after the date of receipt of the Department's extension denial. If the extension is granted, then the cemetery authority must cure the violation within the extended period of time. A cemetery authority that does not cure the violation within the appropriate period of time shall be subject to discipline in accordance with Article 25 of this Act.
(b) A cemetery authority, before commencing cemetery operations or within 6 months after the effective date of this Act, shall cause an overall map of its cemetery property, delineating all lots or plots, blocks, sections, avenues, walks, alleys, and paths and their respective designations, to be filed at its on-site office, or if it does not maintain an on-site office, at its principal place of business. The cemetery authority shall update its map and index described in subsection (b-5) within a reasonable time after any expansion or alteration of the cemetery property. A cemetery manager's certificate acknowledging, accepting, and adopting the map shall also be included with the map. The Department may order that the cemetery authority obtain a cemetery plat and that it be filed at its on-site office, or if it does not maintain an on-site office, at its principal place of business if (1) a human body that should have been interred, entombed, or inurned at the cemetery after the effective date of this amendatory Act of the 97th General Assembly is missing, displaced, or dismembered and (2) the cemetery map contains serious discrepancies.
In exercising this discretion, the Department shall consider whether the cemetery authority would experience an undue hardship as a result of obtaining the plat. The cemetery plat, as with all plats prepared under this Act, shall comply with the Illinois Professional Land Surveyor Act of 1989 and shall delineate, describe, and set forth all lots or plots, blocks, sections, avenues, walks, alleys, and paths and their respective designations. A cemetery manager's certificate acknowledging, accepting, and adopting the plat shall also be included with the plat.
(b-5) A cemetery authority shall maintain an index that associates the identity of deceased persons interred, entombed, or inurned after the effective date of this Act with their respective place of interment, entombment, or inurnment.
(c) The cemetery authority shall open the cemetery map or plat to public inspection. The cemetery authority shall make available a copy of the overall cemetery map or plat upon written request and shall, if practical, provide a copy of a segment of the cemetery plat where interment rights are located upon the payment of reasonable photocopy fees. Any unsold lots, plots, or parts thereof, in which there are not human remains, may be resurveyed and altered in shape or size and properly designated on the cemetery map or plat. However, sold lots, plots, or parts thereof in which there are human remains may not be renumbered or renamed. Nothing contained in this subsection, however, shall prevent the cemetery authority from enlarging an interment right by selling to its owner the excess space next to the interment right and permitting interments therein, provided reasonable access to the interment right and to adjoining interment rights is not thereby eliminated.
(d) A cemetery authority shall keep a record of every interment, entombment, and inurnment completed after the effective date of this Act. The record shall include the deceased's name, age, date of burial, and the specific location of the interred, entombed, or inurned human remains. The specific location shall correspond to the map or plat maintained in accordance with subsection (b) of this Section.
(e) (Blank).
(f) A cemetery authority shall make available for inspection and, upon reasonable request and the payment of a reasonable copying fee, provide a copy of its rules and regulations. A cemetery authority shall make available for viewing and provide a copy of its current prices of interment, inurnment, or entombment rights.
(g) A cemetery authority shall provide access to the cemetery under the cemetery authority's reasonable rules and regulations.
(h) A cemetery authority shall be responsible for the proper opening and closing of all graves, crypts, or niches for human remains in any cemetery property it owns.
(i) A licensed cemetery authority shall keep in this State and use in its business such records as will enable the Department to determine whether such licensee or trustee is complying with the provisions of this Act and with the rules, regulations, and directions made by the Department under this Act. The licensed cemetery authority shall keep the records in electronic or written format at the location identified in the license issued by the Department or as otherwise agreed by the Department in writing. The books, accounts, and records shall be accessible for review upon demand of the Department.
(Source: P.A. 96-863, eff. 3-1-10; 97-679, eff. 2-6-12.)

(225 ILCS 411/20-6)
(Section scheduled to be repealed on January 1, 2021)
Sec. 20-6. Cemetery Oversight Database.
(a) Within 10 business days after an interment, entombment, or inurnment of human remains, the cemetery manager shall cause a record of the interment, entombment, or inurnment to be entered into the Cemetery Oversight Database. The requirement of this subsection (a) also applies in any instance in which human remains are relocated.
(b) Within 9 months after the effective date of this Act, the Department shall certify a database as the Cemetery Oversight Database. Upon certifying the database, the Department shall:
(1) provide reasonable notice to cemetery authorities

identifying the database; and

(2) immediately upon certification, require each

cemetery authority to use the Cemetery Oversight Database as a means of complying with subsection (a).

(c) In certifying the Cemetery Oversight Database, the Department shall ensure that the database:
(1) provides real-time access through an Internet

connection or, if real-time access through an Internet connection becomes unavailable due to technical problems with the Cemetery Oversight Database incurred by the database provider or if obtaining use of an Internet connection would be an undue hardship on the cemetery authority, through alternative mechanisms, including, but not limited to, telephone;

(2) is accessible to the Department and to cemetery

managers in order to ensure compliance with this Act and in order to provide any other information that the Department deems necessary;

(3) requires cemetery authorities to input whatever

information required by the Department;

(4) maintains a real-time copy of the required

reporting information that is available to the Department at all times and is the property of the Department; and

(5) contains safeguards to ensure that all

information contained in the Cemetery Oversight Database is secure.

(d) A cemetery authority may rely on the information contained in the Cemetery Oversight Database as accurate and is not subject to any administrative penalty or liability as a result of relying on inaccurate information contained in the database.
(e) The Cemetery Oversight Database provider shall indemnify cemetery authorities against all claims and actions arising from illegal, willful, or wanton acts on the part of the Database provider. The Cemetery Oversight Database provider shall at all times maintain an electronic backup copy of the information it receives pursuant to subsection (a).
(f) In the event the provider of the database imposes a fee for entries into the database, the fee shall be paid directly by the Department to the provider, and the fee may not be imposed upon cemetery authorities making entries into the database. However, the provider need not refund any entry fees paid by cemetery authorities prior to the effective date of this amendatory Act of the 97th General Assembly.
(Source: P.A. 96-863, eff. 3-1-10; 97-679, eff. 2-6-12.)

(225 ILCS 411/20-8)
(Section scheduled to be repealed on January 1, 2021)
Sec. 20-8. Vehicle traffic control. A cemetery authority shall use its reasonable best efforts to ensure that funeral processions entering and exiting the cemetery grounds do not obstruct traffic on any street for a period in excess of 10 minutes, except where such funeral procession is continuously moving or cannot be moved by reason of circumstances over which the cemetery authority has no reasonable control. The cemetery authority shall use its reasonable best efforts to help prevent multiple funeral processions from arriving at the cemetery simultaneously. Notwithstanding any provision of this Act to the contrary, a cemetery authority that violates the provisions of this Section shall be guilty of a business offense and punishable by a fine of not more than $500 for each offense.
(Source: P.A. 96-863, eff. 3-1-10.)

(225 ILCS 411/20-10)
(Section scheduled to be repealed on January 1, 2021)
Sec. 20-10. Contract. At the time cemetery arrangements are made and prior to rendering the cemetery services, a cemetery authority shall create a written contract to be provided to the consumer, signed by both parties, that shall contain: (i) the date on which the arrangements were made; (ii) the price of the service selected and the services and merchandise included for that price; (iii) the supplemental items of service and merchandise requested and the price of each item; (iv) the terms or method of payment agreed upon; and (v) a statement as to any monetary advances made on behalf of the family. The cemetery authority shall maintain a copy of such written contract in its permanent records.
(Source: P.A. 96-863, eff. 3-1-10; 97-679, eff. 2-6-12.)

(225 ILCS 411/20-11)
Sec. 20-11. (Repealed).
(Source: P.A. 96-863, eff. 3-1-10. Repealed by P.A. 97-679, eff. 2-6-12.)

(225 ILCS 411/20-12)
(Section scheduled to be repealed on January 1, 2021)
Sec. 20-12. Method of payment; receipt. No cemetery authority shall require payment for any goods, services, or easement by cash only. Each cemetery authority subject to this Section shall permit payment by at least one other option, including, but not limited to, personal check, cashier's check, money order, or credit or debit card. In addition to the contract for the sale of cemetery goods, services, or easements, the cemetery authority shall provide a receipt to the consumer upon payment in part or full, whatever the case may be.
(Source: P.A. 96-863, eff. 3-1-10.)

(225 ILCS 411/20-15)
(Section scheduled to be repealed on January 1, 2021)
Sec. 20-15. Interment or inurnment in cemetery. No cemetery authority shall interfere with a licensed funeral director or his or her designated agent observing the final burial or disposition of a body for which the funeral director has a contract for services related to that deceased individual. No funeral director or his or her designated agent shall interfere with a licensed cemetery authority or its designated agent's rendering of burial or other disposition services for a body for which the cemetery authority has a contract for goods, services, or property related to that deceased individual.
(Source: P.A. 96-863, eff. 3-1-10.)

(225 ILCS 411/20-20)
(Section scheduled to be repealed on January 1, 2021)
Sec. 20-20. Display of license. Every cemetery authority, cemetery manager, and customer service employee license issued by the Department shall state the number of the license and the address at which the business is to be conducted. Such license shall be kept conspicuously posted in the place of business of the licensee and shall not be transferable or assignable. Nothing in this Act shall prevent an individual from acting as a licensed cemetery manager or customer service employee for more than one cemetery. A cemetery manager or customer service employee who works at more than one cemetery shall display an original version of his or her license at each location for which the individual serves as a cemetery manager or customer service employee.
(Source: P.A. 96-863, eff. 3-1-10.)

(225 ILCS 411/20-25)
Sec. 20-25. (Repealed).
(Source: P.A. 96-863, eff. 3-1-10. Repealed by P.A. 97-679, eff. 2-6-12.)

(225 ILCS 411/20-30)
(Section scheduled to be repealed on January 1, 2021)
Sec. 20-30. Signage. The Department shall create, and each cemetery authority shall conspicuously post signs in English and Spanish in each cemetery office that contain the Department's consumer hotline number, information on how to file a complaint, and whatever other information that the Department deems appropriate.
(Source: P.A. 96-863, eff. 3-1-10.)

(225 ILCS 411/20-35)
Sec. 20-35. Stacking; burial or interment of an unknown individual or unknown body part.
(a) The stacking of caskets underground of any individual is limited to no more than 3 caskets in one grave space with the exception of an arrangement made pursuant to a lawful contract with a consumer that complies with the requirements of Section 20-10 of this Act.
(b) Burials and interments of unknown individuals or unknown body parts must be entered into the Cemetery Oversight Database as provided in Section 20-6 of this Act.
(Source: P.A. 97-679, eff. 2-6-12.)

(225 ILCS 411/20-40)
Sec. 20-40. Burial of multiple persons. A cemetery authority shall not knowingly bury human remains from multiple persons, known or unknown, in the same casket or grave space with the exception of (1) human remains that are placed in individual containers, (2) a mass casualty event, either natural or man-made, or (3) an arrangement made pursuant to a lawful contract with a consumer that complies with the requirements of Section 20-10 of this Act.
(Source: P.A. 97-679, eff. 2-6-12.)



Article 22 - Cemetery Associations (Repealed)

(225 ILCS 411/Art. 22 heading)



Article 25 - Administration and Enforcement

(225 ILCS 411/Art. 25 heading)

(225 ILCS 411/25-1)
(Section scheduled to be repealed on January 1, 2021)
Sec. 25-1. Denial of license or exemption from licensure. If the Department determines that an application for licensure or exemption from licensure should be denied pursuant to Section 25-10, then the applicant shall be sent a notice of intent to deny license or exemption from licensure and the applicant shall be given the opportunity to request, within 20 days of the notice, a hearing on the denial. If the applicant requests a hearing, then the Secretary shall schedule a hearing within 30 days after the request for a hearing, unless otherwise agreed to by the parties. The Secretary shall have the authority to appoint an attorney duly licensed to practice law in the State of Illinois to serve as the hearing officer. The hearing officer shall have full authority to conduct the hearing. The hearing shall be held at the time and place designated by the Secretary. The Secretary shall have the authority to prescribe rules for the administration of this Section.
(Source: P.A. 96-863, eff. 3-1-10.)

(225 ILCS 411/25-3)
(Section scheduled to be repealed on January 1, 2021)
Sec. 25-3. Exemption, investigation, mediation. All cemetery authorities maintaining a partial exemption must submit to the following investigation and mediation procedure by the Department in the event of a consumer complaint:
(a) Complaints to cemetery:
(1) the cemetery authority shall make every effort to

first resolve a consumer complaint; and

(2) if the complaint is not resolved, then the

cemetery authority shall advise the consumer of his or her right to seek investigation and mediation by the Department.

(b) Complaints to the Department:
(1) if the Department receives a complaint, the

Department shall make an initial determination as to whether the complaint has a reasonable basis and pertains to this Act;

(2) if the Department determines that the complaint

has a reasonable basis and pertains to this Act, it shall inform the cemetery authority of the complaint and give it 30 days to tender a response;

(3) upon receiving the cemetery authority's response,

or after the 30 days provided in subsection (2) of this subsection, whichever comes first, the Department shall attempt to resolve the complaint telephonically with the parties involved;

(4) if the complaint still is not resolved, then the

Department shall conduct an investigation and mediate the complaint as provided for by rule;

(5) if the Department conducts an on-site

investigation and face-to-face mediation with the parties, then it may charge the cemetery authority a single investigation and mediation fee, which fee shall be set by rule and shall be calculated on an hourly basis; and

(6) if all attempts to resolve the consumer complaint

as provided for in paragraphs (1) through (5) fail, then the cemetery authority may be subject to proceedings for penalties and discipline under this Article when it is determined by the Department that the cemetery authority may have engaged in any of the following: (i) gross malpractice; (ii) dishonorable, unethical, or unprofessional conduct of a character likely to deceive, defraud, or harm the public; (iii) gross, willful, or continued overcharging for services; (iv) incompetence; (v) unjustified failure to honor its contracts; or (vi) failure to adequately maintain its premises. The Department may issue a citation or institute disciplinary action and cause the matter to be prosecuted and may thereafter issue and enforce its final order as provided in this Act.

(Source: P.A. 96-863, eff. 3-1-10.)

(225 ILCS 411/25-5)
(Section scheduled to be repealed on January 1, 2021)
Sec. 25-5. Citations.
(a) The Department may adopt rules to permit the issuance of citations for non-frivolous complaints. The citation shall be issued to the licensee and shall contain the licensee's name and address, the licensee's license number, a brief factual statement, the Sections of the law allegedly violated, and the penalty imposed. The citation must clearly state that the licensee may choose, in lieu of accepting the citation, to request a hearing. If the licensee does not dispute the matter in the citation with the Department within 30 days after the citation is served, then the citation shall become a final order and shall constitute discipline. The penalty shall be a fine or other conditions as established by rule.
(b) The Department shall adopt rules designating violations for which a citation may be issued. Such rules shall designate as citation violations those violations for which there is no substantial threat to the public health, safety, and welfare. Citations shall not be utilized if there was any significant consumer harm resulting from the violation.
(c) A citation must be issued within 6 months after the reporting of a violation that is the basis for the citation.
(d) Service of a citation may be made by personal service or certified mail to the licensee at the licensee's address of record.
(Source: P.A. 96-863, eff. 3-1-10.)

(225 ILCS 411/25-10)
(Section scheduled to be repealed on January 1, 2021)
Sec. 25-10. Grounds for disciplinary action.
(a) The Department may refuse to issue or renew a license or may revoke, suspend, place on probation, reprimand, or take other disciplinary action as the Department may deem appropriate, including imposing fines not to exceed $8,000 for each violation, with regard to any license under this Act, for any one or combination of the following:
(1) Material misstatement in furnishing information

to the Department.

(2) Violations of this Act, except for Section 20-8,

or of the rules adopted under this Act.

(3) Conviction of, or entry of a plea of guilty or

nolo contendere to, any crime within the last 10 years that is a Class X felony or higher or is a felony involving fraud and dishonesty under the laws of the United States or any state or territory thereof.

(4) Making any misrepresentation for the purpose of

obtaining licensure or violating any provision of this Act or the rules adopted under this Act.

(5) Professional incompetence.
(6) Gross malpractice.
(7) Aiding or assisting another person in violating

any provision of this Act or rules adopted under this Act.

(8) Failing, within 10 business days, to provide

information in response to a written request made by the Department.

(9) Engaging in dishonorable, unethical, or

unprofessional conduct of a character likely to deceive, defraud, or harm the public.

(10) Inability to practice with reasonable judgment,

skill, or safety as a result of habitual or excessive use of alcohol, narcotics, stimulants, or any other chemical agent or drug.

(11) Discipline by another agency, state, District

of Columbia, territory, or foreign nation, if at least one of the grounds for the discipline is the same or substantially equivalent to those set forth in this Section.

(12) Directly or indirectly giving to or receiving

from any person, firm, corporation, partnership, or association any fee, commission, rebate, or other form of compensation for professional services not actually or personally rendered.

(13) A finding by the Department that the licensee,

after having his or her license placed on probationary status, has violated the terms of probation.

(14) Willfully making or filing false records or

reports in his or her practice, including, but not limited to, false records filed with any governmental agency or department.

(15) Inability to practice the profession with

reasonable judgment, skill, or safety.

(16) Failure to comply with an order, decision, or

finding of the Department made pursuant to this Act.

(17) Directly or indirectly receiving compensation

for any professional services not actually performed.

(18) Practicing under a false or, except as provided

by law, an assumed name.

(19) Fraud or misrepresentation in applying for, or

procuring, a license under this Act or in connection with applying for renewal of a license under this Act.

(20) Cheating on or attempting to subvert the

licensing examination administered under this Act.

(21) Unjustified failure to honor its contracts.
(22) Negligent supervision of a cemetery manager,

customer service employee, employee, or independent contractor.

(23) A pattern of practice or other behavior which

demonstrates incapacity or incompetence to practice under this Act.

(24) Allowing an individual who is not, but is

required to be, licensed under this Act to perform work for the cemetery authority.

(25) (Blank).
(b) No action may be taken under this Act against a person licensed under this Act unless the action is commenced within 5 years after the occurrence of the alleged violations, except for a violation of item (3) of subsection (a) of this Section. If a person licensed under this Act violates item (3) of subsection (a) of this Section, then the action may commence within 10 years after the occurrence of the alleged violation. A continuing violation shall be deemed to have occurred on the date when the circumstances last existed that give rise to the alleged violation.
(Source: P.A. 96-863, eff. 3-1-10; 97-679, eff. 2-6-12.)

(225 ILCS 411/25-13)
Sec. 25-13. (Repealed).
(Source: P.A. 96-863, eff. 3-1-10. Repealed by P.A. 97-679, eff. 2-6-12.)

(225 ILCS 411/25-14)
(Section scheduled to be repealed on January 1, 2021)
Sec. 25-14. Mandatory reports.
(a) If a cemetery authority receives a consumer complaint that is not resolved to the satisfaction of the consumer within 60 days of the complaint, the cemetery authority shall advise the consumer of the right to seek investigation by the Department and may direct the consumer to the sign posted in its office as required by Section 20-30 of this Act. Cemetery authorities shall report to the Department within 30 days after the settlement of or final judgment in any cause of action that alleges negligence, fraud, theft, misrepresentation, misappropriation, or breach of contract.
(b) The State's Attorney of each county shall report to the Department all instances in which an individual licensed as a cemetery manager or customer service employee, or any individual listed on a licensed cemetery authority's application under this Act, is convicted or otherwise found guilty of the commission of any felony. The report shall be submitted to the Department within 60 days after conviction or finding of guilty.
(Source: P.A. 96-863, eff. 3-1-10; 97-679, eff. 2-6-12.)

(225 ILCS 411/25-14.5)
Sec. 25-14.5. Comptroller report. The Comptroller shall annually provide a report to the Department with the total amount of trust funds reported by a cemetery authority licensed under the Cemetery Care Act, the Illinois Pre-Need Cemetery Sales Act, or the Illinois Funeral or Burial Funds Act and provide other information about a cemetery authority upon the request of the Department. Additionally, the Comptroller shall report to the Department any adverse action taken against a cemetery authority under the Cemetery Care Act, the Illinois Pre-Need Cemetery Sales Act, or the Illinois Funeral or Burial Funds Act.
(Source: P.A. 97-679, eff. 2-6-12.)

(225 ILCS 411/25-15)
(Section scheduled to be repealed on January 1, 2021)
Sec. 25-15. Cease and desist.
(a) The Secretary may issue an order to cease and desist to any licensee or other person doing business without the required license when, in the opinion of the Secretary, the licensee or other person is violating or is about to violate any provision of this Act or any rule or requirement imposed in writing by the Department.
(b) The Secretary may issue an order to cease and desist prior to a hearing and such order shall be in full force and effect until a final administrative order is entered.
(c) The Secretary shall serve notice of his or her action, designated as an order to cease and desist made pursuant to this Section, including a statement of the reasons for the action, either personally or by certified mail, return receipt requested. Service by certified mail shall be deemed completed when the notice is deposited in the United States mail and sent to the address of record or, in the case of unlicensed activity, the address known to the Department.
(d) Within 15 days after service of the order to cease and desist, the licensee or other person may request, in writing, a hearing.
(e) The Secretary shall schedule a hearing within 30 days after the request for a hearing unless otherwise agreed to by the parties.
(f) The Secretary shall have the authority to prescribe rules for the administration of this Section.
(g) If, after hearing, it is determined that the Secretary has the authority to issue the order to cease and desist, he or she may issue such orders as may be reasonably necessary to correct, eliminate, or remedy such conduct.
(h) The powers vested in the Secretary by this Section are additional to any and all other powers and remedies vested in the Secretary by law and nothing in this Section shall be construed as requiring that the Secretary shall employ the power conferred in this Section instead of or as a condition precedent to the exercise of any other power or remedy vested in the Secretary.
(Source: P.A. 96-863, eff. 3-1-10.)

(225 ILCS 411/25-25)
(Section scheduled to be repealed on January 1, 2021)
Sec. 25-25. Investigations, notice, hearings.
(a) The Department may at any time investigate the actions of any applicant or of any person or persons rendering or offering to render services as a cemetery authority, cemetery manager, or customer service employee of or any person holding or claiming to hold a license as a licensed cemetery authority, cemetery manager, or customer service employee. If it appears to the Department that a person has engaged in, is engaging in, or is about to engage in any practice declared to be unlawful by this Act, then the Department may: (1) require that person to file on such terms as the Department prescribes a statement or report in writing, under oath or otherwise, containing all information the Department may consider necessary to ascertain whether a licensee is in compliance with this Act, or whether an unlicensed person is engaging in activities for which a license is required; (2) examine under oath any individual in connection with the books and records pertaining to or having an impact upon the operation of a cemetery; (3) examine any books and records of the licensee that the Department may consider necessary to ascertain compliance with this Act; and (4) require the production of a copy of any record, book, document, account, or paper that is produced in accordance with this Act and retain it in his or her possession until the completion of all proceedings in connection with which it is produced.
(b) The Secretary may, after 10 days notice by certified mail with return receipt requested to the licensee at the address of record or to the last known address of any other person stating the contemplated action and in general the grounds therefor, fine such licensee an amount not exceeding $10,000 per violation or revoke, suspend, refuse to renew, place on probation, or reprimand any license issued under this Act if he or she finds that:
(1) the licensee has failed to comply with any

provision of this Act or any order, decision, finding, rule, regulation, or direction of the Secretary lawfully made pursuant to the authority of this Act; or

(2) any fact or condition exists which, if it had

existed at the time of the original application for the license, clearly would have warranted the Secretary in refusing to issue the license.

(c) The Secretary may fine, revoke, suspend, refuse to renew, place on probation, reprimand, or take any other disciplinary action as to the particular license with respect to which grounds for the fine, revocation, suspension, refuse to renew, probation, or reprimand, or other disciplinary action occur or exist, but if the Secretary finds that grounds for revocation are of general application to all offices or to more than one office of the licensee, the Secretary shall fine, revoke, suspend, refuse to renew, place on probation, reprimand, or otherwise discipline every license to which such grounds apply.
(d) In every case in which a license is revoked, suspended, placed on probation, reprimanded, or otherwise disciplined, the Secretary shall serve the licensee with notice of his or her action, including a statement of the reasons for his or her actions, either personally or by certified mail, return receipt requested. Service by certified mail shall be deemed completed when the notice is deposited in the United States mail and sent to the address of record.
(e) An order assessing a fine, an order revoking, suspending, placing on probation, or reprimanding a license or, an order denying renewal of a license shall take effect upon service of the order unless the licensee requests, in writing, within 20 days after the date of service, a hearing. In the event a hearing is requested, an order issued under this Section shall be stayed until a final administrative order is entered.
(f) If the licensee requests a hearing, then the Secretary shall schedule a hearing within 30 days after the request for a hearing unless otherwise agreed to by the parties. The Secretary shall have the authority to appoint an attorney duly licensed to practice law in the State of Illinois to serve as the hearing officer in any disciplinary action with regard to a license. The hearing officer shall have full authority to conduct the hearing.
(g) The hearing shall be held at the time and place designated by the Secretary.
(h) The Secretary shall have the authority to prescribe rules for the administration of this Section.
(i) Fines imposed and any costs assessed shall be paid within 60 days.
(Source: P.A. 96-863, eff. 3-1-10; 97-679, eff. 2-6-12.)

(225 ILCS 411/25-30)
(Section scheduled to be repealed on January 1, 2021)
Sec. 25-30. Consent order. At any point in any investigation or disciplinary proceeding provided for in this Act, both parties may agree to a negotiated consent order. The consent order shall be final upon signature of the Secretary.
(Source: P.A. 96-863, eff. 3-1-10.)

(225 ILCS 411/25-35)
(Section scheduled to be repealed on January 1, 2021)
Sec. 25-35. Record of proceedings; transcript. The Department, at its expense, shall preserve a record of all proceedings at the formal hearing of any case. Any notice, all documents in the nature of pleadings, written motions filed in the proceedings, the transcripts of testimony, and orders of the Department shall be in the record of the proceeding.
(Source: P.A. 96-863, eff. 3-1-10.)

(225 ILCS 411/25-40)
(Section scheduled to be repealed on January 1, 2021)
Sec. 25-40. Subpoenas; depositions; oaths.
(a) The Department has the power to subpoena documents, books, records, or other materials and to bring before it any individual and to take testimony either orally or by deposition, or both, with the same fees and mileage and in the same manner as prescribed in civil cases in the courts of this State.
(b) The Secretary and the designated hearing officer have the power to administer oaths to witnesses at any hearing that the Department is authorized to conduct and any other oaths authorized in any Act administered by the Department.
(c) Every individual having taken an oath or affirmation in any proceeding or matter wherein an oath is required by this Act, who shall swear willfully, corruptly, and falsely in a matter material to the issue or point in question, or shall suborn any other individual to swear as aforesaid, shall be guilty of perjury or subornation of perjury, as the case may be and shall be punished as provided by State law relative to perjury and subornation of perjury.
(Source: P.A. 96-863, eff. 3-1-10.)

(225 ILCS 411/25-45)
(Section scheduled to be repealed on January 1, 2021)
Sec. 25-45. Compelling testimony. Any circuit court, upon application of the Department or designated hearing officer may enter an order requiring the attendance of witnesses and their testimony, and the production of documents, papers, files, books, and records in connection with any hearing or investigation. The court may compel obedience to its order by proceedings for contempt.
(Source: P.A. 96-863, eff. 3-1-10.)

(225 ILCS 411/25-50)
(Section scheduled to be repealed on January 1, 2021)
Sec. 25-50. Findings and recommendations.
(a) At the conclusion of the hearing, the hearing officer shall present to the Secretary a written report of its findings of fact, conclusions of law, and recommendations. The report shall contain a finding whether the accused person violated this Act or its rules or failed to comply with the conditions required in this Act or its rules. The hearing officer shall specify the nature of any violations or failure to comply and shall make his or her recommendations to the Secretary. In making recommendations for any disciplinary actions, the hearing officer may take into consideration all facts and circumstances bearing upon the reasonableness of the conduct of the accused and the potential for future harm to the public, including, but not limited to, previous discipline of the accused by the Department, intent, degree of harm to the public and likelihood of harm in the future, any restitution made by the accused, and whether the incident or incidents contained in the complaint appear to be isolated or represent a continuing pattern of conduct. In making its recommendations for discipline, the hearing officer shall endeavor to ensure that the severity of the discipline recommended is reasonably related to the severity of the violation.
(b) The report of findings of fact, conclusions of law, and recommendation of the hearing officer shall be the basis for the Department's final order refusing to issue, restore, or renew a license, or otherwise disciplining a licensee. If the Secretary disagrees with the recommendations of the hearing officer, the Secretary may issue an order in contravention of the hearing officer's recommendations. The finding is not admissible in evidence against the person in a criminal prosecution brought for a violation of this Act, but the hearing and finding are not a bar to a criminal prosecution brought for a violation of this Act.
(Source: P.A. 96-863, eff. 3-1-10.)

(225 ILCS 411/25-55)
(Section scheduled to be repealed on January 1, 2021)
Sec. 25-55. Rehearing. At the conclusion of the hearing, a copy of the hearing officer's report shall be served upon the applicant, licensee, or unlicensed person by the Department, either personally or as provided in this Act. Within 20 days after service, the applicant or licensee may present to the Department a motion in writing for a rehearing, which shall specify the particular grounds for rehearing. The Department may respond to the motion for rehearing within 20 days after its service on the Department. If no motion for rehearing is filed, then upon the expiration of the time specified for filing such a motion, or if a motion for rehearing is denied, then upon denial, the Secretary may enter a final order in accordance with recommendations of the hearing officer except as provided in Section 25-60 of this Act. If the applicant, licensee, or unlicensed person orders from the reporting service and pays for a transcript of the record within the time for filing a motion for rehearing, the 20-day period within which a motion may be filed shall commence upon the delivery of the transcript to the applicant or licensee.
(Source: P.A. 96-863, eff. 3-1-10.)

(225 ILCS 411/25-60)
(Section scheduled to be repealed on January 1, 2021)
Sec. 25-60. Secretary; rehearing. Whenever the Secretary believes that substantial justice has not been done in the revocation, suspension, or refusal to issue, restore, or renew a license, or other discipline of an applicant or licensee, he or she may order a rehearing by the same or other hearing officers.
(Source: P.A. 96-863, eff. 3-1-10.)

(225 ILCS 411/25-65)
(Section scheduled to be repealed on January 1, 2021)
Sec. 25-65. Order or certified copy; prima facie proof. An order or certified copy thereof, over the seal of the Department and purporting to be signed by the Secretary, is prima facie proof that:
(1) the signature is the genuine signature of the

Secretary;

(2) the Secretary is duly appointed and qualified; and
(3) the hearing officer is qualified to act.
(Source: P.A. 96-863, eff. 3-1-10.)

(225 ILCS 411/25-70)
(Section scheduled to be repealed on January 1, 2021)
Sec. 25-70. Receivership. In the event a cemetery authority license is suspended or revoked or where an unlicensed person has conducted activities requiring cemetery authority licensure under this Act, the Department, through the Attorney General, may petition the circuit courts of this State for appointment of a receiver to operate the cemetery.
(a) The court shall appoint a receiver if the court determines that a receivership is necessary or advisable:
(1) to ensure the orderly and proper conduct of a

licensee's professional business and affairs during or in the aftermath of the administrative proceeding to revoke or suspend the cemetery authority's license;

(2) for the protection of the public's interest and

rights in the business, premises, or activities of the person sought to be placed in receivership;

(3) upon a showing of actual or constructive

abandonment of premises or business licensed or which was not but should have been licensed under this Act;

(4) upon a showing of serious and repeated violations

of this Act demonstrating an inability or unwillingness of a licensee to comply with the requirements of this Act;

(5) to prevent loss, wasting, dissipation, theft, or

conversion of assets that should be marshaled and held available for the honoring of obligations under this Act; or

(6) upon proof of other grounds that the court deems

good and sufficient for instituting receivership action concerning the respondent sought to be placed in receivership.

(b) A receivership under this Section may be temporary, or for the winding up and dissolution of the business, as the Department may request and the court determines to be necessary or advisable in the circumstances. Venue of receivership proceedings may be, at the Department's election, in Cook County or the county where the subject of the receivership is located. The appointed receiver shall be the Department or such person as the Department may nominate and the court shall approve.
(c) The Department may adopt rules for the implementation of this Section.
(Source: P.A. 96-863, eff. 3-1-10; 97-679, eff. 2-6-12.)

(225 ILCS 411/25-75)
(Section scheduled to be repealed on January 1, 2021)
Sec. 25-75. Cemetery Relief Fund.
(a) A special income-earning fund is hereby created in the State treasury, known as the Cemetery Relief Fund.
(b) Beginning on July 1, 2011, and occurring on an annual basis every year thereafter, three percent of the moneys in the Cemetery Oversight Licensing and Disciplinary Fund shall be transferred into the Cemetery Relief Fund.
(c) All monies transferred into the fund together with all accumulated undistributed income thereon shall be held as a special fund in the State treasury. The fund shall be used solely for the purpose of providing grants to units of local government and not-for-profit organizations, including, but not limited to, not-for-profit cemetery authorities, to clean up cemeteries that have been abandoned, neglected, or are otherwise in need of additional care.
(d) The grant program shall be administered by the Department.
(e) In the event there is a structural surplus in the Cemetery Oversight Licensing and Disciplinary Fund, the Department may expend moneys out of the Cemetery Oversight Licensing and Disciplinary Fund for the purposes described in subsection (c) of this Section.
(Source: P.A. 96-863, eff. 3-1-10; 97-679, eff. 2-6-12; 97-1130, eff. 8-28-12.)

(225 ILCS 411/25-80)
(Section scheduled to be repealed on January 1, 2021)
Sec. 25-80. Surrender of license. Upon the revocation or suspension of a license under this Act, the licensee shall immediately surrender his or her license to the Department. If the licensee fails to do so, the Department has the right to seize the license.
(Source: P.A. 96-863, eff. 3-1-10.)

(225 ILCS 411/25-85)
(Section scheduled to be repealed on January 1, 2021)
Sec. 25-85. Inactive status.
(a) Any licensed manager or customer service employee who notifies the Department in writing on forms prescribed by the Department as determined by rule, may elect to place his or her license on an inactive status and shall, subject to rules of the Department, be excused from payment of renewal fees until he or she notifies the Department in writing of his or her desire to resume active status. Any licensed manager or licensed customer service employee requesting restoration from inactive status shall pay the current renewal fee and meet requirements as provided by rule. Any licensee whose license is in inactive status shall not practice in the State of Illinois.
(b) A cemetery authority license may only go on inactive status by following the provisions for dissolution set forth in Section 10-50 or transfer in Section 10-45.
(Source: P.A. 96-863, eff. 3-1-10.)

(225 ILCS 411/25-90)
(Section scheduled to be repealed on January 1, 2021)
Sec. 25-90. Restoration of license from discipline. At any time after the successful completion of a term of indefinite probation, suspension, or revocation of a license, the Department may restore the license to the licensee, unless after an investigation and a hearing the Secretary determines that restoration is not in the public interest.
(Source: P.A. 96-863, eff. 3-1-10.)

(225 ILCS 411/25-95)
(Section scheduled to be repealed on January 1, 2021)
Sec. 25-95. Administrative review; venue.
(a) All final administrative decisions of the Department are subject to judicial review under the Administrative Review Law and its rules. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
(b) Proceedings for judicial review shall be commenced in the circuit court of the county in which the party applying for review resides, but if the party is not a resident of Illinois, the venue shall be in Sangamon County.
(Source: P.A. 96-863, eff. 3-1-10.)

(225 ILCS 411/25-100)
(Section scheduled to be repealed on January 1, 2021)
Sec. 25-100. Certifications of record; costs. The Department shall not be required to certify any record to the court, to file an answer in court, or to otherwise appear in any court in a judicial review proceeding unless and until the Department has received from the plaintiff payment of the costs of furnishing and certifying the record, which costs shall be determined by the Department. Failure on the part of the plaintiff to file the receipt in court is grounds for dismissal of the action.
(Source: P.A. 96-863, eff. 3-1-10.)

(225 ILCS 411/25-105)
(Section scheduled to be repealed on January 1, 2021)
Sec. 25-105. Violations. Each of the following acts is a Class A misdemeanor for the first offense and a Class 4 felony for each subsequent offense:
(1) the practice of or attempted practice of or

holding out as available to practice as a cemetery authority, cemetery manager, or customer service employee without a license; or

(2) the obtaining of or the attempt to obtain any

license or authorization under this Act by fraud or misrepresentation.

(Source: P.A. 96-863, eff. 3-1-10; 97-679, eff. 2-6-12.)

(225 ILCS 411/25-110)
(Section scheduled to be repealed on January 1, 2021)
Sec. 25-110. Civil action and civil penalties. In addition to the other penalties and remedies provided in this Act, the Department may bring a civil action in the county in which the cemetery is located against a licensee or any other person to enjoin any violation or threatened violation of this Act. In addition to any other penalty provided by law, any person who violates this Act shall forfeit and pay a civil penalty to the Department in an amount not to exceed $8,000 for each violation as determined by the Department. The civil penalty shall be assessed by the Department in accordance with the provisions of this Act. Any civil penalty shall be paid within 60 days after the effective date of the order imposing the civil penalty. The order shall constitute a judgment and may be filed and execution had thereon in the same manner as any judgment from any court of record. All moneys collected under this Section shall be deposited into the Cemetery Oversight Licensing and Disciplinary Fund.
(Source: P.A. 96-863, eff. 3-1-10; 97-679, eff. 2-6-12.)

(225 ILCS 411/25-115)
(Section scheduled to be repealed on January 1, 2021)
Sec. 25-115. Illinois Administrative Procedure Act; application. The Illinois Administrative Procedure Act is expressly adopted and incorporated in this Act as if all of the provisions of that Act were included in this Act, except that the provision of paragraph (d) of Section 10-65 of the Illinois Administrative Procedure Act, which provides that at hearings the licensee has the right to show compliance with all lawful requirements for retention or continuation or renewal of the license, is specifically excluded. For the purpose of this Act, the notice required under Section 10-25 of the Illinois Administrative Procedure Act is considered sufficient when mailed to the address of record.
(Source: P.A. 96-863, eff. 3-1-10.)

(225 ILCS 411/25-120)
(Section scheduled to be repealed on January 1, 2021)
Sec. 25-120. Whistleblower protection.
(a) "Retaliatory action" means the reprimand, discharge, suspension, demotion, denial of promotion or transfer, or change in the terms and conditions of employment of any cemetery manager, licensed customer service employee, or employee that is taken in retaliation for a cemetery manager's, customer service employee's, or employee's involvement in protected activity, as set forth in this Section.
(b) A cemetery authority shall not take any retaliatory action against a cemetery manager, customer service employee, or employee because the cemetery manager, customer service employee, or employee does any of the following:
(1) Discloses or threatens to disclose to a

supervisor or to a public body an activity, policy, or practice of a cemetery manager, customer service employee, or the cemetery authority that the cemetery manager, customer service employee, or employee reasonably believes is in violation of a law, rule, or regulation.

(2) Provides information to or testifies before any

public body conducting an investigation, hearing, or inquiry into any violation of a law, rule, or regulation by a cemetery manager or cemetery authority.

(3) Assists or participates in a proceeding to

enforce the provisions of this Act.

(c) A violation of this Section may be established only upon a finding that (i) the cemetery manager, customer service employee, or employee engaged in conduct described in subsection (b) of this Section and (ii) that this conduct was a contributing factor in the retaliatory action alleged by the cemetery manager, customer service employee, or employee. It is not a violation, however, if it is demonstrated by clear and convincing evidence that the cemetery manager or cemetery authority would have taken the same unfavorable personnel action in the absence of that conduct.
(d) The cemetery manager, customer service employee, or employee may be awarded all remedies necessary to make the cemetery manager, customer service employee, or employee whole and to prevent future violations of this Section. Remedies imposed by the court may include, but are not limited to, all of the following:
(1) reinstatement of the individual to either the

same position held before the retaliatory action or to an equivalent position;

(2) two times the amount of back pay;
(3) interest on the back pay;
(4) the reinstatement of full fringe benefits and

seniority rights; and

(5) the payment of reasonable costs and attorneys'

fees.

(e) Nothing in this Section shall be deemed to diminish the rights, privileges, or remedies of a cemetery manager, customer service employee, or employee under any other federal or State law, rule, or regulation or under any employment contract.
(Source: P.A. 96-863, eff. 3-1-10; 97-679, eff. 2-6-12.)

(225 ILCS 411/25-125)
(Section scheduled to be repealed on January 1, 2021)
Sec. 25-125. Cemetery Oversight Board. The Cemetery Oversight Board is created and shall consist of the Secretary, who shall serve as its chairperson, and 8 members appointed by the Secretary. Appointments shall be made within 90 days after the effective date of this Act. Three members shall represent the segment of the cemetery industry that does not maintain a partial exemption or full exemption, one member shall represent the segment of the cemetery industry that maintains a partial exemption as a public cemetery, one member shall represent the segment of the cemetery industry that maintains a partial exemption as a religious cemetery, 2 members shall be consumers as defined in this Act, and one member shall represent the general public. No member shall be a licensed professional from a non-cemetery segment of the death care industry. Board members shall serve 5-year terms and until their successors are appointed and qualified. The membership of the Board should reasonably reflect representation from the geographic areas in this State. No member shall be reappointed to the Board for a term that would cause his or her continuous service on the Board to be longer than 10 successive years. Appointments to fill vacancies shall be made in the same manner as original appointments, for the unexpired portion of the vacated term. Five members of the Board shall constitute a quorum. A quorum is required for Board decisions. The Secretary may remove any member of the Board for misconduct, incompetence, neglect of duty, or for reasons prescribed by law for removal of State officials. The Secretary may remove a member of the Board who does not attend 2 consecutive meetings. The Department may, at any time, seek the expert advice and knowledge of the Board on any matter relating to the administration or enforcement of this Act. The Secretary shall consider the recommendations of the Board in the development of proposed rules under this Act and in the approval of entities seeking to offer certification programs to cemetery manager applicants and customer service employee applicants. Notice of any proposed rulemaking under this Act and applications submitted by entities seeking to offer certification programs shall be transmitted to the Board and the Department shall review the response of the Board and any recommendations made therein.
(Source: P.A. 96-863, eff. 3-1-10; 97-679, eff. 2-6-12.)



Article 35 - Consumer Bill of Rights

(225 ILCS 411/Art. 35 heading)

(225 ILCS 411/35-5)
(Section scheduled to be repealed on January 1, 2021)
Sec. 35-5. Penalties. Cemetery authorities shall respect the rights of consumers of cemetery products and services as put forth in this Article. Failure to abide by the cemetery duties listed in this Article or to comply with a request by a consumer based on a consumer's privileges under this Article may activate the mediation, citation, or disciplinary processes in Article 25 of this Act.
(Source: P.A. 96-863, eff. 3-1-10.)

(225 ILCS 411/35-10)
(Section scheduled to be repealed on January 1, 2021)
Sec. 35-10. Consumer privileges.
(a) The record required under this Section shall be open to public inspection consistent with State and federal law. The cemetery authority shall make available, consistent with State and federal law, a true copy of the record upon written request and payment of reasonable copy costs. At the time of the interment, entombment, or inurnment, the cemetery authority shall provide the record of the deceased's name and date of burial to the person who would have authority to dispose of the decedent's remains under the Disposition of Remains Act.
(b) Consumers have the right to purchase merchandise or services directly from the cemetery authority when available or through a third-party vendor of the consumer's choice without incurring a penalty or additional charge by the cemetery authority; provided, however, that consumers do not have the right to purchase types of merchandise that would violate applicable law or the cemetery authority's rules and regulations.
(c) Consumers have the right to complain to the cemetery authority or to the Department regarding cemetery-related products and services as well as issues with customer service, maintenance, or other cemetery activities. Complaints may be brought by a consumer or the consumer's agent appointed for that purpose.
(Source: P.A. 96-863, eff. 3-1-10.)

(225 ILCS 411/35-15)
(Section scheduled to be repealed on January 1, 2021)
Sec. 35-15. Cemetery duties.
(a) Prices for all cemetery-related products offered for sale by the cemetery authority must be disclosed to the consumer in writing on a standardized price list. Memorialization pricing may be disclosed in price ranges. The price list shall include the effective dates of the prices. The price list shall include not only the range of interment, inurnment, and entombment rights, and the cost of extending the term of any term burial, but also any related merchandise or services offered by the cemetery authority. Charges for installation of markers, monuments, and vaults in cemeteries must be the same without regard to where the item is purchased.
(b) A contract for the interment, inurnment, or entombment of human remains must be signed by both parties: the consumer and the cemetery authority or its representative. Before a contract is signed, the prices for the purchased services and merchandise must be disclosed on the contract and in plain language. If a contract is for a term burial, the term, the option to extend the term, and the subsequent disposition of the human remains post-term must be in bold print and discussed with the consumer. Any contract for the sale of a burial plot, when designated, must disclose the exact location of the burial plot based on the survey of the cemetery map or plat on file with the cemetery authority.
(c) A cemetery authority that has the legal right to extend a term burial shall, prior to disinterment, provide the family or other authorized agent under the Disposition of Remains Act the opportunity to extend the term of a term burial for the cost as stated on the cemetery authority's current price list. Regardless of whether the family or other authorized agent chooses to extend the term burial, the cemetery authority shall, prior to disinterment, provide notice to the family or other authorized agent under the Disposition of Remains Act of the cemetery authority's intention to disinter the remains and to inter different human remains in that space.
(d) If any rules or regulations, including the operational or maintenance requirements, of a cemetery change after the date a contract is signed for the purchase of cemetery-related or funeral-related products or services, the cemetery may not require the consumer, purchaser, or such individual's relative or representative to purchase any merchandise or service not included in the original contract or in the rules and regulations in existence when the contract was entered unless the purchase is reasonable or required to make the cemetery authority compliant with applicable law.
(e) No cemetery authority or its agent may engage in deceptive or unfair practices. The cemetery authority and its agents may not misrepresent legal or cemetery requirements.
(f) The Department may adopt rules regarding green burial certification, green cremation products and methods, and consumer education.
(g) The contractual requirements contained in this Section only apply to contracts executed after the effective date of this Act.
(Source: P.A. 96-863, eff. 3-1-10.)



Article 75 - Administrative Provisions

(225 ILCS 411/Art. 75 heading)

(225 ILCS 411/75-5)
(Section scheduled to be repealed on January 1, 2021)
Sec. 75-5. Conflict of interest. No investigator may hold an active license issued pursuant to this Act, nor may an investigator have a financial interest in a business licensed under this Act. Any individual licensed under this Act who is employed by the Department shall surrender his or her license to the Department for the duration of that employment. The licensee shall be exempt from all renewal fees while employed.
(Source: P.A. 96-863, eff. 3-1-10.)

(225 ILCS 411/75-15)
(Section scheduled to be repealed on January 1, 2021)
Sec. 75-15. Civil Administrative Code. The Department shall exercise the powers and duties prescribed by the Civil Administrative Code of Illinois and shall exercise all other powers and duties set forth in this Act.
(Source: P.A. 96-863, eff. 3-1-10.)

(225 ILCS 411/75-20)
(Section scheduled to be repealed on January 1, 2021)
Sec. 75-20. Rules. The Department may adopt rules for the administration and enforcement of this Act. The rules shall include standards for licensure, professional conduct, and discipline.
(Source: P.A. 96-863, eff. 3-1-10.)

(225 ILCS 411/75-25)
(Section scheduled to be repealed on January 1, 2021)
Sec. 75-25. Home rule. The regulation and licensing as provided for in this Act are exclusive powers and functions of the State. A home rule unit may not regulate or license cemetery authorities, cemetery managers, customer service employees, cemetery workers, or any activities relating to the operation of a cemetery. This Section is a denial and limitation of home rule powers and functions under subsection (h) of Section 6 of Article VII of the Illinois Constitution.
(Source: P.A. 96-863, eff. 3-1-10.)

(225 ILCS 411/75-35)
(Section scheduled to be repealed on January 1, 2021)
Sec. 75-35. Roster. The Department shall, upon request and payment of the required fee, provide a list of the names and business addresses of all licensees under this Act.
(Source: P.A. 96-863, eff. 3-1-10.)

(225 ILCS 411/75-45)
(Section scheduled to be repealed on January 1, 2021)
Sec. 75-45. Fees. The Department shall by rule provide for fees for the administration and enforcement of this Act, and those fees are nonrefundable. All of the fees and fines collected under this Act shall be deposited into the Cemetery Oversight Licensing and Disciplinary Fund and be appropriated to the Department for the ordinary and contingent expenses of the Department in the administration and enforcement of this Act.
(Source: P.A. 96-863, eff. 3-1-10.)

(225 ILCS 411/75-50)
(Section scheduled to be repealed on January 1, 2021)
Sec. 75-50. Burial permits. Notwithstanding any law to the contrary, every burial permit shall contain information regarding the location of the interment, entombment, or inurnment of the deceased that would enable the Department to determine the precise location of the decedent.
(Source: P.A. 96-863, eff. 3-1-10; 97-679, eff. 2-6-12.)

(225 ILCS 411/75-55)
(Section scheduled to be repealed on January 1, 2021)
Sec. 75-55. Transition.
(a) (Blank).
(b) (Blank).
(c) All cemeteries not maintaining a full exemption or partial exemption shall pay a one-time fee to the Department, due no later than December 15, 2010, equal to $20 plus an additional charge of $1 for each burial performed within the cemetery during calendar year 2009.
(d) All fees collected under this Section prior to the effective date of this amendatory Act of the 97th General Assembly shall not be refunded.
(e) (Blank).
(f) (Blank).
(g) (Blank).
(Source: P.A. 96-863, eff. 3-1-10; 97-593, eff. 8-26-11; 97-679, eff. 2-6-12.)



Article 90 - Amendatory Provisions and Repeals

(225 ILCS 411/Art. 90 heading)

(225 ILCS 411/90-1)
(Section scheduled to be repealed on January 1, 2021)
Sec. 90-1. (Amendatory provisions; text omitted).
(Source: P.A. 96-863, eff. 3-1-10; text omitted.)

(225 ILCS 411/90-3)
(Section scheduled to be repealed on January 1, 2021)
Sec. 90-3. (Amendatory provisions; text omitted).
(Source: P.A. 96-863, eff. 3-1-10; text omitted.)

(225 ILCS 411/90-5)
(Section scheduled to be repealed on January 1, 2021)
Sec. 90-5. (Amendatory provisions; text omitted).
(Source: P.A. 96-863, eff. 3-1-10; text omitted.)

(225 ILCS 411/90-10)
(Section scheduled to be repealed on January 1, 2021)
Sec. 90-10. (Amendatory provisions; text omitted).
(Source: P.A. 96-863, eff. 3-1-10; text omitted.)

(225 ILCS 411/90-25)
(Section scheduled to be repealed on January 1, 2021)
Sec. 90-25. (Amendatory provisions; text omitted).
(Source: P.A. 96-863, eff. 3-1-12; text omitted.)

(225 ILCS 411/90-30)
(Section scheduled to be repealed on January 1, 2021)
Sec. 90-30. (Amendatory provisions; text omitted).
(Source: P.A. 96-863, eff. 3-1-10; text omitted.)

(225 ILCS 411/90-33)
(Section scheduled to be repealed on January 1, 2021)
Sec. 90-33. (Amendatory provisions; text omitted).
(Source: P.A. 96-863, eff. 1-19-10; text omitted.)

(225 ILCS 411/90-35)
(Section scheduled to be repealed on January 1, 2021)
Sec. 90-35. (Amendatory provisions; text omitted).
(Source: P.A. 96-863, eff. 3-1-10; text omitted.)

(225 ILCS 411/90-40)
(Section scheduled to be repealed on January 1, 2021)
Sec. 90-40. (Amendatory provisions; text omitted).
(Source: P.A. 96-863, eff. 3-1-10; text omitted.)

(225 ILCS 411/90-45)
(Section scheduled to be repealed on January 1, 2021)
Sec. 90-45. (Amendatory provisions; text omitted).
(Source: P.A. 96-863, eff. 3-1-10; text omitted.)

(225 ILCS 411/90-50)
(Section scheduled to be repealed on January 1, 2021)
Sec. 90-50. (Amendatory provisions; text omitted).
(Source: P.A. 96-863, eff. 3-1-10; text omitted.)

(225 ILCS 411/90-57)
(Section scheduled to be repealed on January 1, 2021)
Sec. 90-57. (Amendatory provisions; text omitted).
(Source: P.A. 96-863, eff. 1-19-10; text omitted.)

(225 ILCS 411/90-60)
(Section scheduled to be repealed on January 1, 2021)
Sec. 90-60. (Amendatory provisions; text omitted).
(Source: P.A. 96-863, eff. 3-1-10; text omitted.)

(225 ILCS 411/90-90)
Sec. 90-90. (Repealed).
(Source: P.A. 96-863, eff. 3-1-12. Repealed by P.A. 97-679, eff. 2-6-12.)

(225 ILCS 411/90-92)
(Section scheduled to be repealed on January 1, 2021)
Sec. 90-92. The Cemetery Association Act is amended by repealing Sections 16, 16.5, 17, 18, 19, and 20.
(Source: P.A. 96-863, eff. 1-19-10.)

(225 ILCS 411/90-95)
Sec. 90-95. (Repealed).
(Source: P.A. 96-863, eff. 3-1-12. Repealed by P.A. 97-679, eff. 2-6-12.)



Article 91 - Additional Amendatory Provisions

(225 ILCS 411/Art. 91 heading)



Article 900 - Severability

(225 ILCS 411/Art. 900 heading)

(225 ILCS 411/900-5)
(Section scheduled to be repealed on January 1, 2021)
Sec. 900-5. Severability. This Act is declared to be severable, and should any word, phrase, sentence, provision or Section hereof be hereafter declared unconstitutional or otherwise invalid, the remainder of this Act shall not thereby be affected, but shall remain valid and in full force and effect for all intents and purposes.
(Source: P.A. 96-863, eff. 3-1-10.)



Article 999 - Effective date

(225 ILCS 411/Art. 999 heading)

(225 ILCS 411/999-5)
(Section scheduled to be repealed on January 1, 2021)
Sec. 999-5. Effective date. This Act takes effect March 1, 2010, except that Sections 90-25, 90-90, and 90-95 take effect March 1, 2012 and Sections 90-33, 90-57, 90-92, and 999-5 take effect upon becoming law.
(Source: P.A. 96-863, eff. 1-19-10.)






225 ILCS 412/ - Electrologist Licensing Act.

(225 ILCS 412/1)
(Section scheduled to be repealed on January 1, 2024)
Sec. 1. Short title. This Act may be cited as the Electrologist Licensing Act.
(Source: P.A. 92-750, eff. 1-1-03.)

(225 ILCS 412/5)
(Section scheduled to be repealed on January 1, 2024)
Sec. 5. Purposes. The practice of electrology in the State of Illinois is hereby declared to affect the public health, safety, and welfare and to be subject to regulation and control in the public interest.
It is declared to be a matter of public health and concern that the practice of electrology, as defined in this Act, merit and receive the confidence of the public and that only qualified persons be authorized to practice as electrologists in the State of Illinois. This Act shall be liberally construed to best carry out these subjects and purposes.
(Source: P.A. 92-750, eff. 1-1-03.)

(225 ILCS 412/10)
(Section scheduled to be repealed on January 1, 2024)
Sec. 10. Definitions. In this Act:
"Address of Record" means the designated address recorded by the Department in the applicant's or licensee's application file or license file as maintained by the Department's licensure maintenance unit. It is the duty of the applicant or licensee to inform the Department of any change of address, and those changes must be made either through the Department's website or by contacting the Department.
"Department" means the Department of Financial and Professional Regulation.
"Electrologist" means an individual licensed to practice electrology pursuant to the provisions of this Act.
"Electrology" means the practice or teaching of services for permanent hair removal utilizing only solid probe electrode type epilation, which may include thermolysis (shortwave, high frequency), electrolysis (galvanic), or a combination of both (superimposed or sequential blend).
"Secretary" means the Secretary of Financial and Professional Regulation.
(Source: P.A. 98-363, eff. 8-16-13.)

(225 ILCS 412/15)
(Section scheduled to be repealed on January 1, 2024)
Sec. 15. License required. Beginning January 1, 2004, no person shall engage in the practice of electrology or hold himself or herself out as an electrologist in this State without a license issued by the Department under this Act.
(Source: P.A. 92-750, eff. 1-1-03.)

(225 ILCS 412/20)
(Section scheduled to be repealed on January 1, 2024)
Sec. 20. Exemptions. This Act does not prohibit:
(1) A person licensed in this State under any other

Act from engaging in the practice for which that person is licensed.

(2) The practice of electrology by a person who is

employed by the United States government or any bureau, division, or agency thereof while in the discharge of the employee's official duties.

(3) The practice of electrology included in a program

of study by students enrolled in schools or in refresher courses approved by the Department.

Nothing in this Act shall be construed to prevent a person who is licensed under this Act and functioning as an assistant to a person who is licensed to practice medicine in all of its branches from providing delegated services. Such delegated services may not be performed by a person while holding himself or herself out as an electrologist or in any manner that indicates that the services are part of the practice of electrology.
(Source: P.A. 96-569, eff. 8-18-09.)

(225 ILCS 412/23)
(Section scheduled to be repealed on January 1, 2024)
Sec. 23. Scope of practice.
(a) The scope of practice of an electrologist is limited to the following:
(1) The application of an antiseptic on the area of

the individual's skin to which electrology will be applied.

(2) The use of a sterile needle/probe electrode type

epilation, which includes (i) electrolysis, known as direct current/DC, (ii) thermolysis, known as alternating current/AC, or (iii) a combination of both electrolysis and thermolysis, known as superimposed or sequential blend.

(b) Nothing in this Act shall be construed to authorize an electrologist to perform surgery. Services involving laser technology may only be performed if they are delegated by a physician licensed to practice medicine in all its branches consistent with Section 20 of this Act and the Medical Practice Act of 1987 and any rules promulgated thereto. An electrologist shall refer to a licensed physician any individual whose condition, at the time of evaluation or service, is determined to be beyond the scope of practice of the electrologist, such as an individual with signs of infection or bleeding.
(Source: P.A. 96-569, eff. 8-18-09.)

(225 ILCS 412/25)
(Section scheduled to be repealed on January 1, 2024)
Sec. 25. Application. Applications for original licenses shall be made to the Department in writing on forms prescribed by the Department and shall be accompanied by the required fee, which is not refundable. The application shall require any information as, in the judgment of the Department, will enable the Department to pass on the qualifications of the applicant for a license. The application shall include evidence of passage of an examination recognized by the Department.
Applicants have 3 years after the date of application to complete the application process. If the process has not been completed within 3 years, the application shall be denied, the fee forfeited, and the applicant must reapply and meet the requirements in effect at the time of reapplication.
(Source: P.A. 98-363, eff. 8-16-13.)

(225 ILCS 412/30)
(Section scheduled to be repealed on January 1, 2024)
Sec. 30. Qualifications for licensure. A person shall be qualified for licensure as an electrologist if that person has met all of the following requirements:
(1) Has applied in writing on the prescribed forms

and has paid the required fees.

(2) Has not violated any of the provisions of Section

75 of this Act or the rules promulgated under this Act. The Department shall take into consideration any felony conviction of the applicant, but a conviction shall not operate as an absolute bar to licensure.

(3) Is at least 18 years of age.
(4) Has received his or her high school diploma or

equivalent.

(5) Has completed a total of 600 hours in the study

of electrology over a period of not less than 16 weeks nor more than 4 consecutive years at a program approved by the Department. Upon approval by the Department, time spent in such study under the laws of another state or territory of the United States or of a foreign country or province shall be credited toward the period of study required by the provisions of this paragraph. If an applicant completed a program before December 31, 2003, the program may be less than 600 hours if it is approved by the Department.

(6) Has successfully completed an examination

approved by the Department that tests the applicant's knowledge of the theory and clinical practice of electrology.

(Source: P.A. 99-632, eff. 1-1-17.)

(225 ILCS 412/32)
(Section scheduled to be repealed on January 1, 2024)
Sec. 32. Social Security number on license application. In addition to any other information required to be contained in the application, every application for an original license under this Act shall include the applicant's social security number, which shall be retained in the agency's records pertaining to the license. As soon as practical, the Department shall assign a customer's identification number to each applicant for a license.
Every application for a renewed, reinstated, or restored license shall require the applicant's customer identification number.
(Source: P.A. 97-400, eff. 1-1-12; 98-363, eff. 8-16-13.)

(225 ILCS 412/33)
Sec. 33. (Repealed).
(Source: P.A. 97-724, eff. 6-29-12. Repealed by P.A. 98-363, eff. 8-16-13.)

(225 ILCS 412/35)
(Section scheduled to be repealed on January 1, 2024)
Sec. 35. Powers and duties of the Department.
(a) The Department shall exercise the powers and duties prescribed by the Civil Administrative Code of Illinois for the administration of licensing Acts and shall exercise any other powers and duties necessary for effectuating the purposes of this Act.
(b) The Department may adopt rules consistent with the provisions of this Act for its administration and enforcement and may prescribe forms that shall be issued in connection with this Act. The rules may include but are not limited to standards and criteria for licensure, professional conduct, and discipline.
(Source: P.A. 92-750, eff. 1-1-03.)

(225 ILCS 412/40)
(Section scheduled to be repealed on January 1, 2024)
Sec. 40. Administrative Procedure Act. The Illinois Administrative Procedure Act is hereby expressly adopted and incorporated in this Act as if all of the provisions of the Illinois Administrative Procedure Act where included in this Act, except that the provision of paragraph (d) of Section 10-65 of the Illinois Administrative Procedure Act, which provides that at hearings the licensee has the right to show compliance with all lawful requirements for retention, continuation, or renewal of the license, is specifically excluded. For the purposes of this Act, the notice required under Section 10-25 of the Illinois Administrative Procedure Act is considered to be sufficient when mailed to the licensee's address of record.
(Source: P.A. 98-363, eff. 8-16-13.)

(225 ILCS 412/50)
(Section scheduled to be repealed on January 1, 2024)
Sec. 50. Issuance of license. Upon the satisfactory completion of the application and examination procedures, and compliance with the applicable rules of the Department, the Department shall issue an electrologist license to the qualifying applicant.
(Source: P.A. 92-750, eff. 1-1-03.)

(225 ILCS 412/55)
(Section scheduled to be repealed on January 1, 2024)
Sec. 55. Endorsement. Pursuant to the rules of the Department, upon payment of the required fee, an applicant who has been licensed in another state that has substantially the same requirements as those required for licensure under the provisions of this Act may be granted a license as an electrologist.
Applicants for licensure by endorsement have 3 years after the date of application to complete the application process. If the process has not been completed within 3 years, the application shall be denied, the fee forfeited, and the applicant must reapply and meet the requirements in effect at the time of reapplication.
(Source: P.A. 98-363, eff. 8-16-13.)

(225 ILCS 412/60)
(Section scheduled to be repealed on January 1, 2024)
Sec. 60. Renewal. The expiration date and renewal period for each license issued under this Act shall be set by rule. Renewal shall be conditioned on paying the required fee and meeting other requirements as may be established by rule. All renewal applicants shall provide proof of having met the continuing education requirements in accordance with rules established by the Department, consisting of the equivalent of 30 hours of continuing education every 24 months. The continuing education requirement may be waived in part or in whole for such good cause, including but not limited to illness or hardship, as may be determined by rule.
(Source: P.A. 98-363, eff. 8-16-13.)

(225 ILCS 412/65)
(Section scheduled to be repealed on January 1, 2024)
Sec. 65. Inactive status; restoration.
(a) Any electrologist who notifies the Department in writing on forms prescribed by the Department may elect to place a license on inactive status and shall, subject to rules of the Department, be excused from payment of renewal fees until the Department is notified in writing of the intention to restore the license.
(b) Any electrologist who has permitted a license to expire or who has a license on inactive status may have the license restored by submitting an application to the Department, filing proof acceptable to the Department of fitness to have the license restored, and paying the required fees. Proof of fitness may include sworn evidence certifying to active lawful practice in another jurisdiction. The Department shall determine, by an evaluation process established by rule, a person's fitness for restoration of a license and shall establish procedures and requirements for restoration.
(c) Any electrologist whose license expired while (i) on active duty with the Armed Forces of the United States or the State Militia called into service or training, or (ii) in training or education under the supervision of the United States preliminary to induction into the military service, may have the license restored without paying any lapsed renewal fees if, within 2 years after honorable termination of service, training, or education, the licensee furnishes the Department with satisfactory evidence that the licensee has been so engaged and that the service, training, or education has been so terminated.
(d) An electrologist requesting restoration from inactive status shall be required to pay the current renewal fee and shall be required to follow procedures to restore the license as provided in this Section.
(e) An electrologist whose license is on inactive or non-renewed status shall not practice in the State of Illinois.
A licensee who engages in practice with an inactive or non-renewed license shall be considered to be practicing without a license, which shall be grounds for discipline under Section 75 of this Act.
(Source: P.A. 98-363, eff. 8-16-13.)

(225 ILCS 412/70)
(Section scheduled to be repealed on January 1, 2024)
Sec. 70. Fees; returned checks.
(a) The Department shall provide by rule for a schedule of fees for the administration and enforcement of this Act, including but not limited to original licensure, renewal, and restoration. The fees shall be nonrefundable.
(b) All fees collected under this Act shall be deposited into the General Professions Dedicated Fund and shall be appropriated to the Department for the ordinary and contingent expenses of the Department in the administration of this Act.
(c) A person who delivers a check or other payment to the Department that is returned to the Department unpaid by the financial institution upon which it is drawn shall pay to the Department, in addition to the amount already owed to the Department, a fine of $50. The fines imposed by this Section are in addition to any other discipline provided under this Act for unlicensed practice or practice on a nonrenewed license. The Department shall notify the person that fees and fines shall be paid to the Department by certified check or money order within 30 calendar days of the notification. If, after the expiration of 30 days from the date of the notification, the person has failed to submit the necessary remittance, the Department shall automatically terminate the license or deny the application without a hearing. If the person seeks a license after termination or denial, he or she shall apply to the Department for restoration or issuance of the license and pay all fees and fines due to the Department. The Department may establish a fee for the processing of an application for restoration of a license to defray the expenses of processing the application. The Secretary may waive the fines due under this Section in individual cases if the Secretary finds that the fines would be unreasonable or unnecessarily burdensome.
(Source: P.A. 98-363, eff. 8-16-13.)

(225 ILCS 412/75)
(Section scheduled to be repealed on January 1, 2024)
Sec. 75. Grounds for discipline.
(a) The Department may refuse to issue or renew and may revoke or suspend a license under this Act, and may place on probation, reprimand, or take other disciplinary or non-disciplinary action with regard to any licensee under this Act, as the Department may consider appropriate, including imposing fines not to exceed $10,000 for each violation and assess costs as provided for under Section 95 of this Act, for one or any combination of the following causes:
(1) Material misstatement in furnishing information

to the Department.

(2) Violation of this Act or rules adopted under this

Act.

(3) Conviction by plea of guilty or nolo contendere,

finding of guilt, jury verdict, or entry of judgment or sentencing, including, but not limited to, convictions, preceding sentences of supervision, conditional discharge, or first offender probation, under the laws of any jurisdiction of the United States that is (i) a felony or (ii) a misdemeanor, an essential element of which is dishonesty, or that is directly related to the practice of electrology.

(4) Fraud or misrepresentation in applying for or

procuring a license under this Act, or in connection with applying for renewal of a license under this Act.

(5) Aiding or assisting another person in violating

any provision of this Act or its rules.

(6) Failing to provide information within 60 days in

response to a written request made by the Department.

(7) Engaging in dishonorable, unethical, or

unprofessional conduct of a character likely to deceive, defraud, or harm the public.

(8) Habitual or excessive use or abuse of drugs

defined in law as controlled substances, alcohol, or any other substance that results in an electrologist's inability to practice with reasonable judgment, skill, or safety.

(9) Discipline by another governmental agency, unit

of government, U.S. jurisdiction, or foreign nation if at least one of the grounds for discipline is the same as or substantially equivalent to any of those set forth in this Act.

(10) Directly or indirectly giving to or receiving

from any person, firm, corporation, partnership, or association any fee, commission, rebate, or other form of compensation for any professional services not actually or personally rendered. Nothing in this paragraph (10) affects any bona fide independent contractor or employment arrangements among health care professionals, health facilities, health care providers, or other entities, except as otherwise prohibited by law. Any employment arrangements with health care providers may include provisions for compensation, health insurance, pension, or other employment benefits for the provision of services within the scope of the licensee's practice under this Act. Nothing in this paragraph (10) shall be construed to require an employment arrangement to receive professional fees for services rendered.

(11) A finding by the Department that the licensee,

after having his or her license placed on probationary status, has violated the terms of probation.

(12) Abandonment of a patient.
(13) Willfully making or filing false records or

reports in the licensee's practice, including, but not limited to, false records filed with State agencies or departments.

(14) Mental or physical illness or disability,

including, but not limited to, deterioration through the aging process or loss of motor skill that results in the inability to practice the profession with reasonable judgment, skill, or safety.

(15) Negligence in his or her practice under this Act.
(16) Use of fraud, deception, or any unlawful means

in applying for and securing a license as an electrologist.

(17) Immoral conduct in the commission of any act,

such as sexual abuse, sexual misconduct, or sexual exploitation, related to the licensee's practice.

(18) Failure to comply with standards of

sterilization and sanitation as defined in the rules of the Department.

(19) Charging for professional services not rendered,

including filing false statements for the collection of fees for which services are not rendered.

(20) Allowing one's license under this Act to be used

by an unlicensed person in violation of this Act.

(b) The Department may refuse to issue or renew or may suspend without hearing the license of any person who fails to file a return, to pay the tax, penalty or interest shown in a filed return, or to pay any final assessment of the tax, penalty, or interest as required by any tax Act administered by the Illinois Department of Revenue until the requirements of the tax Act are satisfied in accordance with subsection (g) of Section 2105-15 of the Department of Professional Regulation Law of the Civil Administrative Code of Illinois.
(c) The determination by a circuit court that a licensee is subject to involuntary admission or judicial admission as provided in the Mental Health and Developmental Disabilities Code operates as an automatic suspension. The suspension will end only upon a finding by a court that the patient is no longer subject to involuntary admission or judicial admission, the issuance of an order so finding and discharging the patient, and the filing of a petition for restoration demonstrating fitness to practice.
(d) In enforcing this Section, the Department, upon a showing of a possible violation, may compel any individual who is licensed to practice under this Act or any individual who has applied for licensure to submit to a mental or physical examination and evaluation, or both, that may include a substance abuse or sexual offender evaluation, at the expense of the Department. The Department shall specifically designate the examining physician licensed to practice medicine in all of its branches or, if applicable, the multidisciplinary team involved in providing the mental or physical examination and evaluation, or both. The multidisciplinary team shall be led by a physician licensed to practice medicine in all of its branches and may consist of one or more or a combination of physicians licensed to practice medicine in all of its branches, licensed chiropractic physicians, licensed clinical psychologists, licensed clinical social workers, licensed clinical professional counselors, and other professional and administrative staff. Any examining physician or member of the multidisciplinary team may require any person ordered to submit to an examination and evaluation pursuant to this Section to submit to any additional supplemental testing deemed necessary to complete any examination or evaluation process, including, but not limited to, blood testing, urinalysis, psychological testing, or neuropsychological testing.
The Department may order the examining physician or any member of the multidisciplinary team to provide to the Department any and all records, including business records, that relate to the examination and evaluation, including any supplemental testing performed. The Department may order the examining physician or any member of the multidisciplinary team to present testimony concerning this examination and evaluation of the licensee, permit holder, or applicant, including testimony concerning any supplemental testing or documents relating to the examination and evaluation. No information, report, record, or other documents in any way related to the examination and evaluation shall be excluded by reason of any common law or statutory privilege relating to communication between the licensee or applicant and the examining physician or any member of the multidisciplinary team. No authorization is necessary from the licensee or applicant ordered to undergo an evaluation and examination for the examining physician or any member of the multidisciplinary team to provide information, reports, records, or other documents or to provide any testimony regarding the examination and evaluation. The individual to be examined may have, at his or her own expense, another physician of his or her choice present during all aspects of the examination.
Failure of any individual to submit to mental or physical examination and evaluation, or both, when directed, shall result in an automatic suspension without hearing, until such time as the individual submits to the examination. If the Department finds a licensee unable to practice because of the reasons set forth in this Section, the Department shall require the licensee to submit to care, counseling, or treatment by physicians approved or designated by the Department as a condition for continued, reinstated, or renewed licensure to practice.
When the Secretary immediately suspends a license under this Section, a hearing upon the person's license must be convened by the Department within 15 days after the suspension and completed without appreciable delay. The Department shall have the authority to review the licensee's record of treatment and counseling regarding the impairment to the extent permitted by applicable federal statutes and regulations safeguarding the confidentiality of medical records.
Individuals licensed under this Act affected under this Section shall be afforded an opportunity to demonstrate to the Department that they can resume practice in compliance with acceptable and prevailing standards under the provisions of their license.
(e) The Department shall deny a license or renewal authorized by this Act to a person who has defaulted on an educational loan or scholarship provided or guaranteed by the Illinois Student Assistance Commission or any governmental agency of this State in accordance with item (5) of subsection (a) of Section 2105-15 of the Department of Professional Regulation Law of the Civil Administrative Code of Illinois.
(f) In cases where the Department of Healthcare and Family Services has previously determined a licensee or a potential licensee is more than 30 days delinquent in the payment of child support and has subsequently certified the delinquency to the Department, the Department may refuse to issue or renew or may revoke or suspend that person's license or may take other disciplinary action against that person based solely upon the certification of delinquency made by the Department of Healthcare and Family Services in accordance with item (5) of subsection (a) of Section 2105-15 of the Department of Professional Regulation Law of the Civil Administrative Code of Illinois.
(g) All fines or costs imposed under this Section shall be paid within 60 days after the effective date of the order imposing the fine or costs or in accordance with the terms set forth in the order imposing the fine.
(Source: P.A. 98-363, eff. 8-16-13.)

(225 ILCS 412/85)
(Section scheduled to be repealed on January 1, 2024)
Sec. 85. Violations; injunctions.
(a) If any person violates any provision of this Act, the Secretary may, in the name of the People of the State of Illinois through the Attorney General of the State of Illinois or the State's Attorney of any county in which the violation is alleged to have occurred, petition for an order enjoining the violation or for an order enforcing compliance with this Act. Upon the filing of a verified petition in court, the court may issue a temporary restraining order, without notice or bond, and may preliminarily and permanently enjoin the violation. If it is established that the person has violated or is violating the injunction, the Court may punish the offender for contempt of court. Proceedings under this Section shall be in addition to, and not in lieu of, all other remedies and penalties provided by this Act.
(b) If a person practices as an electrologist or holds himself or herself out as an electrologist without being licensed under the provisions of this Act, then any licensed electrologist, any interested party, or any person injured thereby may, in addition to the Secretary, petition for relief as provided in subsection (a) of this Section.
(c) Whenever, in the opinion of the Department, a person violates any provision of this Act, the Department may issue a rule to show cause why an order to cease and desist should not be entered against that person. The rule shall clearly set forth the grounds relied upon by the Department and shall provide a period of 7 days after the date of the rule to file an answer to the satisfaction of the Department. Failure to answer to the satisfaction of the Department shall cause an order to cease and desist to be issued immediately.
(Source: P.A. 98-363, eff. 8-16-13.)

(225 ILCS 412/90)
(Section scheduled to be repealed on January 1, 2024)
Sec. 90. Investigations; notice and hearing.
(a) The Department may investigate the actions of an applicant or a person holding or claiming to hold a license.
(b) Before refusing to issue or renew a license or take any disciplinary or non-disciplinary action against a licensed electrologist pursuant to Section 75 of this Act, the Department shall notify in writing the applicant or the licensee of the nature of the charges and that a hearing will be held on the date designated, which shall be at least 30 days after the date of the notice. The Department shall direct the applicant or licensee to file a written answer to the Department under oath within 20 days after the service of the notice and inform the applicant or licensee that failure to file an answer will result in default being taken against the applicant or licensee and that the license may be suspended, revoked, placed on probationary status, or other disciplinary or non-disciplinary action may be taken, including limiting the scope, nature, or extent of business as the Secretary may deem proper. Written notice may be served by certified or registered mail sent to the licensee's address of record.
If the applicant or licensee fails to file an answer after receiving notice, the license may, in the discretion of the Department, be suspended, revoked, or placed on probationary status, or the Department may take whatever disciplinary action considered proper including limiting the scope, nature, or extent of the person's practice or the imposition of a fine, without a hearing if the act or acts charged constitute sufficient grounds for such action under this Act.
At the time and place fixed in the notice, the Department shall proceed to hear the charges, and the parties or their counsel shall be accorded ample opportunity to present any pertinent statements, testimony, evidence, and argument. The Department may continue a hearing from time to time.
(Source: P.A. 98-363, eff. 8-16-13.)

(225 ILCS 412/95)
(Section scheduled to be repealed on January 1, 2024)
Sec. 95. Record of proceedings. The Department, at its expense, shall preserve a record of all proceedings at the formal hearing of any case. Any licensee who is found to have violated this Act or who fails to appear for a hearing to refuse to issue, restore, or renew a license or to discipline a licensee may be required by the Department to pay for the costs of the proceeding. These costs are limited to costs for court reporters, transcripts, and witness attendance and mileage fees. All costs imposed under this Section shall be paid within 60 days after the effective date of the order imposing the fine.
(Source: P.A. 98-363, eff. 8-16-13.)

(225 ILCS 412/100)
(Section scheduled to be repealed on January 1, 2024)
Sec. 100. Required testimony. Upon application of the Department or its designee, or of the person against whom proceedings pursuant to Section 75 of this Act are pending, any circuit court may order the attendance and testimony of witnesses and the production of relevant documents, paper, files, books, and records in connection with any hearing or investigation. The court may compel obedience to its order by proceedings for contempt.
(Source: P.A. 98-363, eff. 8-16-13.)

(225 ILCS 412/105)
(Section scheduled to be repealed on January 1, 2024)
Sec. 105. Subpoena power; oaths. The Department may subpoena and bring before it any person in this State and take the oral or written testimony or compel the production of any books, papers, records, or any other documents that the Secretary or his or her designee deems relevant or material to any investigation or hearing conducted by the Department, with the same fees and mileage and in the same manner as prescribed by law in judicial proceedings in civil cases in circuit courts of this State.
The Secretary, the shorthand court reporter, and hearing officers may administer oaths at any hearing that the Department conducts. Notwithstanding any other statute or Department rule to the contrary, all requests for testimony, production of documents, or records shall be in accordance with this Act.
(Source: P.A. 98-363, eff. 8-16-13.)

(225 ILCS 412/110)
(Section scheduled to be repealed on January 1, 2024)
Sec. 110. Findings and recommendations. At the conclusion of the hearing, the hearing officer shall present to the Secretary a written report of its findings of fact, conclusions of law, and recommendations. The report shall contain a finding of whether or not the accused applicant or licensee violated this Act or failed to comply with the conditions required in this Act. The hearing officer shall specify the nature of the violation or failure to comply, and shall make its recommendations to the Secretary.
The report of the findings and recommendations of the hearing officer shall be the basis for the Department's order for refusing to issue, restore, or renew a license, or otherwise disciplining a licensee if the Secretary determines that the hearing officer's report is contrary to the manifest weight of the evidence, in which case the Secretary may issue an order in contravention of the hearing officer's report. The finding is not admissible in evidence against the applicant or licensee in a criminal prosecution brought for the violation of this Act, but the hearing and finding are not a bar to a criminal prosecution brought for the violation of this Act.
(Source: P.A. 98-363, eff. 8-16-13.)

(225 ILCS 412/115)
(Section scheduled to be repealed on January 1, 2024)
Sec. 115. Hearing officer. The Secretary has the authority to appoint an attorney duly licensed to practice law in this State to serve as the hearing officer in an action for refusal to issue or renew a license or for the discipline of a licensed electrologist. The hearing officer shall have full authority to conduct the hearing. The hearing officer shall report his or her findings and recommendations to the Secretary.
(Source: P.A. 98-363, eff. 8-16-13.)

(225 ILCS 412/120)
(Section scheduled to be repealed on January 1, 2024)
Sec. 120. Motion for rehearing. In any case involving the refusal to issue or renew a license, or the discipline of a licensee, a copy of the hearing officer's report shall be served upon the respondent by the Department, either personally or as provided in this Act for the service of the notice of hearing. Within 20 days after service, the respondent may present to the Department a motion in writing for a rehearing which shall specify the particular grounds for rehearing. If no motion for rehearing is filed, then upon the expiration of the time specified for filing a motion, or if a motion for rehearing is denied, then upon denial, the Secretary may enter an order in accordance with the recommendation of the hearing officer. If the respondent orders from the reporting service, and pays for a transcript of the record within the time for filing a motion for rehearing, the 20-day period within which a motion may be filed shall commence upon the delivery of the transcript to the respondent.
(Source: P.A. 98-363, eff. 8-16-13.)

(225 ILCS 412/125)
(Section scheduled to be repealed on January 1, 2024)
Sec. 125. Order for rehearing. Whenever the Secretary is not satisfied that substantial justice has been done in the revocation, suspension, or refusal to issue or renew a license, the Secretary may order a rehearing.
(Source: P.A. 98-363, eff. 8-16-13.)

(225 ILCS 412/130)
(Section scheduled to be repealed on January 1, 2024)
Sec. 130. Order or certified copy as prima facie proof. An order or a certified copy thereof, over the seal of the Department and purporting to be signed by the Secretary, shall be prima facie proof:
(1) that the signature is the genuine signature of

the Secretary; and

(2) that the Secretary is duly appointed and

qualified.

(Source: P.A. 98-363, eff. 8-16-13.)

(225 ILCS 412/135)
(Section scheduled to be repealed on January 1, 2024)
Sec. 135. Restoration of license from discipline. At any time after the successful completion of a term of indefinite probation, suspension, or revocation of a license, the Department may restore the license to active status, unless, after an investigation and a hearing, the Secretary determines that restoration is not in the public interest. No person whose license has been revoked as authorized in this Act may apply for restoration of that license until such time as provided for in the Civil Administrative Code of Illinois.
(Source: P.A. 98-363, eff. 8-16-13.)

(225 ILCS 412/140)
(Section scheduled to be repealed on January 1, 2024)
Sec. 140. Surrender of license. Upon the revocation or suspension of any license, the licensee shall immediately surrender the license to the Department, and if the licensee fails to do so, the Department has the right to seize the license.
(Source: P.A. 92-750, eff. 1-1-03.)

(225 ILCS 412/145)
(Section scheduled to be repealed on January 1, 2024)
Sec. 145. Summary suspension. The Secretary may summarily suspend the license of an electrologist without a hearing, simultaneously with the institution of proceedings for a hearing under Section 90 of this Act, if the Secretary finds that the evidence indicates that continuation in practice would constitute an imminent danger to the public. In the event that the Secretary summarily suspends a license without a hearing, a hearing by the Department shall be held within 30 days after the suspension has occurred and shall be concluded as expeditiously as possible.
(Source: P.A. 98-363, eff. 8-16-13.)

(225 ILCS 412/150)
(Section scheduled to be repealed on January 1, 2024)
Sec. 150. Administrative Review Law. All final administrative decisions of the Department are subject to judicial review under the Administrative Review Law and its rules. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
Proceedings for judicial review shall be commenced in the circuit court of the county in which the party applying for review resides. If the party is not a resident of this State, venue shall be in Sangamon County.
(Source: P.A. 92-750, eff. 1-1-03.)

(225 ILCS 412/155)
(Section scheduled to be repealed on January 1, 2024)
Sec. 155. Certification of record. The Department shall not be required to certify any record to the court, file any answer in court, or otherwise appear in any court in a judicial review proceeding unless and until the Department has received from the plaintiff payment of the costs of furnishing and certifying the record, which costs shall be determined by the Department. Failure on the part of the plaintiff to file a receipt in court is grounds for dismissal of the action.
(Source: P.A. 98-363, eff. 8-16-13.)

(225 ILCS 412/157)
(Section scheduled to be repealed on January 1, 2024)
Sec. 157. Confidentiality. All information collected by the Department in the course of an examination or investigation of a licensee or applicant, including, but not limited to, any complaint against a licensee filed with the Department and information collected to investigate any such complaint, shall be maintained for the confidential use of the Department and shall not be disclosed. The Department shall not disclose the information to anyone other than law enforcement officials, regulatory agencies that have an appropriate regulatory interest as determined by the Secretary, or a party presenting a lawful subpoena to the Department. Information and documents disclosed to a federal, State, county, or local law enforcement agency shall not be disclosed by the agency for any purpose to any other agency or person. A formal complaint filed against a licensee or registrant by the Department or any order issued by the Department against a licensee, registrant, or applicant shall be a public record, except as otherwise prohibited by law.
(Source: P.A. 98-363, eff. 8-16-13.)

(225 ILCS 412/160)
(Section scheduled to be repealed on January 1, 2024)
Sec. 160. Penalties. A person who is found to have knowingly violated any provision of this Act is guilty of a Class A misdemeanor. On conviction of a second or subsequent offense the violator is guilty of a Class 4 felony.
(Source: P.A. 92-750, eff. 1-1-03.)

(225 ILCS 412/162)
(Section scheduled to be repealed on January 1, 2024)
Sec. 162. Unlicensed practice; violation; civil penalty.
(a) Any person who practices, offers to practice, attempts to practice, or holds oneself out to practice electrology without being licensed under this Act shall, in addition to any other penalty provided by law, pay a civil penalty to the Department in an amount not to exceed $10,000 for each offense as determined by the Department. The civil penalty shall be assessed by the Department after a hearing is held in accordance with the provisions set forth in this Act.
(b) The Department has the authority and power to investigate any and all unlicensed activity.
(c) The civil penalty shall be paid within 60 days after the effective date of the order imposing the civil penalty. The order shall constitute a judgment and may be filed and execution had thereon in the same manner as any judgment from any court of record.
(Source: P.A. 98-363, eff. 8-16-13.)

(225 ILCS 412/165)
(Section scheduled to be repealed on January 1, 2024)
Sec. 165. Deposit of fees and fines. All of the fees and fines collected under this Act shall be deposited into the General Professions Dedicated Fund.
(Source: P.A. 92-750, eff. 1-1-03.)

(225 ILCS 412/170)
(Section scheduled to be repealed on January 1, 2024)
Sec. 170. Home rule. The regulation and licensing of electrologists are exclusive powers and functions of the State. A home rule unit may not regulate or license electrologists. This Section is a denial and limitation of home rule powers and functions under subsection (h) of Section 6 of Article VII of the Illinois Constitution.
(Source: P.A. 92-750, eff. 1-1-03.)

(225 ILCS 412/900)
(Section scheduled to be repealed on January 1, 2024)
Sec. 900. (Amendatory provisions; text omitted).
(Source: P.A. 92-750, eff. 1-1-03; text omitted.)

(225 ILCS 412/905)
(Section scheduled to be repealed on January 1, 2024)
Sec. 905. (Amendatory provisions; text omitted).
(Source: P.A. 92-750, eff. 1-1-03; text omitted.)

(225 ILCS 412/910)
(Section scheduled to be repealed on January 1, 2024)
Sec. 910. (Amendatory provisions; text omitted).
(Source: P.A. 92-750, eff. 1-1-03; text omitted.)

(225 ILCS 412/915)
(Section scheduled to be repealed on January 1, 2024)
Sec. 915. (Amendatory provisions; text omitted).
(Source: P.A. 92-750, eff. 1-1-03; text omitted.)

(225 ILCS 412/920)
(Section scheduled to be repealed on January 1, 2024)
Sec. 920. (Amendatory provisions; text omitted).
(Source: P.A. 92-750, eff. 1-1-03; text omitted.)

(225 ILCS 412/999)
(Section scheduled to be repealed on January 1, 2024)
Sec. 999. Effective date. This Act takes effect on January 1, 2003.
(Source: P.A. 92-750, eff. 1-1-03.)



225 ILCS 415/ - Illinois Certified Shorthand Reporters Act of 1984.

(225 ILCS 415/1) (from Ch. 111, par. 6201)
(Section scheduled to be repealed on January 1, 2024)
Sec. 1. The practice of shorthand reporting in the State of Illinois is hereby declared to affect the public health, safety and welfare and to be subject to regulation and control in the public interest. This Act is designed to encourage proficiency in the practice of shorthand reporting as a profession; to promote efficiency in court and general reporting; and to extend to the public the protection afforded by a standardized profession by establishing a standard of competency for certified shorthand reporters. It is further declared that, in order for the practice of shorthand reporting as defined in this Act to merit and receive the confidence of the public, only qualified persons shall be authorized to practice shorthand reporting in the State of Illinois. This Act shall be liberally construed to best carry out these subjects and purposes.
(Source: P.A. 83-73.)

(225 ILCS 415/2) (from Ch. 111, par. 6202)
(Section scheduled to be repealed on January 1, 2024)
Sec. 2. This Act may be cited as the Illinois Certified Shorthand Reporters Act of 1984.
(Source: P.A. 87-481.)

(225 ILCS 415/3) (from Ch. 111, par. 6203)
(Section scheduled to be repealed on January 1, 2024)
Sec. 3. License required. No person may practice shorthand reporting on a temporary or permanent basis in this State without being certified under this Act. This Act does not prohibit any non-resident practicing shorthand reporter from practicing shorthand reporting in this State as to one single proceeding.
(Source: P.A. 98-445, eff. 12-31-13.)

(225 ILCS 415/3.5)
(Section scheduled to be repealed on January 1, 2024)
Sec. 3.5. Uncertified practice; violation; civil penalty.
(a) Any person who practices, offers to practice, attempts to practice, or holds oneself out to practice as a shorthand reporter without being certified under this Act shall, in addition to any other penalty provided by law, pay a civil penalty to the Department in an amount not to exceed $10,000 for each offense as determined by the Department and the assessment of costs as provided under Section 23.3 of this Act. The civil penalty shall be assessed by the Department after a hearing is held in accordance with the provisions set forth in this Act regarding the provision of a hearing for the discipline of a licensee.
(b) The Department has the authority and power to investigate any and all unlicensed activity.
(c) The civil penalty shall be paid within 60 days after the effective date of the order imposing the civil penalty. The order shall constitute a judgment and may be filed and execution had thereon in the same manner as any judgment from any court of record.
(d) All moneys collected under this Section shall be deposited into the General Professions Dedicated Fund.
(Source: P.A. 98-445, eff. 12-31-13.)

(225 ILCS 415/4) (from Ch. 111, par. 6204)
(Section scheduled to be repealed on January 1, 2024)
Sec. 4. In this Act:
(1) "Department" means the Department of Financial and Professional Regulation.
(2) "Secretary" means the Secretary of Financial and Professional Regulation.
(3) "Board" means the Certified Shorthand Reporters Board appointed by the Secretary.
(4) "The practice of shorthand reporting" means reporting, by the use of any system of manual or mechanical shorthand writing, of Grand Jury proceedings, court proceedings, court related proceedings, pretrial examinations, depositions, motions and related proceedings of like character, or proceedings of an administrative agency when the final decision of the agency with reference thereto is likely to be subject to judicial review under the provisions of the Administrative Review Law.
(5) "Shorthand reporter" means a person who is technically qualified and certified under this Act to practice shorthand reporting.
(6) "Stenographic notes" means the original notes by manual or mechanical shorthand or shorthand writing taken by a shorthand reporter of a proceeding while in attendance at such proceeding for the purpose of reporting the same.
(7) "Address of record" means the designated address recorded by the Department in the applicant's or licensee's application file or license file as maintained by the Department's licensure maintenance unit. It is the duty of the applicant or licensee to inform the Department of any change of address and those changes must be made either through the Department's Internet website or by contacting the Department.
(Source: P.A. 98-445, eff. 12-31-13.)

(225 ILCS 415/5) (from Ch. 111, par. 6205)
(Section scheduled to be repealed on January 1, 2024)
Sec. 5. Title. Every person to whom a valid existing certificate as a certified shorthand reporter has been issued under this Act shall be designated as a Certified Shorthand Reporter and not otherwise, and any such certified shorthand reporter may, in connection with his or her practice of shorthand reporting, use the abbreviation "C.S.R." or the title "Court Reporter". No person other than the holder of a valid existing certificate under this Act shall use the title or designation of "Certified Shorthand Reporter", "Court Reporter", or "C.S.R.", either directly or indirectly in connection with his or her profession or business.
(Source: P.A. 90-49, eff. 7-3-97.)

(225 ILCS 415/6) (from Ch. 111, par. 6206)
(Section scheduled to be repealed on January 1, 2024)
Sec. 6. Restricted certificate. Upon receipt of a written request from the Chief Judge of the reporter's circuit, the Department shall, upon payment of the required fee, issue to any reporter who has been appointed in counties of less than 1,000,000 in population, has been examined under the Court Reporters Act, and has achieved an "A" proficiency rating, a restricted certificate by which such official court reporter may then lawfully engage in reporting only court proceedings to which he may be assigned by the Chief Judge of his circuit.
(Source: P.A. 98-445, eff. 12-31-13.)

(225 ILCS 415/7) (from Ch. 111, par. 6207)
(Section scheduled to be repealed on January 1, 2024)
Sec. 7. Administration of Act.
(a) The Department shall exercise the powers and duties prescribed by The Civil Administrative Code of Illinois for the administration of licensing Acts and shall exercise such other powers and duties necessary for effectuating the purposes of this Act.
(b) The Secretary may promulgate rules consistent with the provisions of this Act for the administration and enforcement thereof, and for the payment of fees connected therewith, and may prescribe forms which shall be issued in connection therewith. The rules may include standards and criteria for licensure and professional conduct and discipline. The Department may consult with the Board in promulgating rules.
(c) The Department may at any time seek the advice and the expert knowledge of the Board on any matter relating to the administration of this Act.
(d) (Blank).
(Source: P.A. 98-445, eff. 12-31-13.)

(225 ILCS 415/8) (from Ch. 111, par. 6208)
(Section scheduled to be repealed on January 1, 2024)
Sec. 8. Certified Shorthand Reporters Board. The Secretary shall appoint a Certified Shorthand Reporters Board as follows: 7 persons who shall be appointed by and shall serve in an advisory capacity to the Secretary. Six members must be certified shorthand reporters, in good standing, and actively engaged in the practice of shorthand reporting in this State for ten years, and one member must be a member of the public who is not certified under this Act, or a similar Act of another jurisdiction.
Members shall serve 4 year terms and until their successors are appointed and qualified. No member shall be reappointed to the Board for a term that would cause his continuous service on the Board to be longer than 2 full consecutive terms. Appointments to fill vacancies shall be made in the same manner as original appointments, for the unexpired portion of the vacated term.
In making appointments to the Board, the Secretary shall give consideration to recommendations by national and State organizations of the shorthand reporter profession.
Four members of the Board shall constitute a quorum. A quorum is required for all Board decisions.
The Secretary may remove or suspend any member of the Board for cause at any time before the expiration of his or her term. The Secretary shall be the sole arbiter of cause.
The Secretary shall consider the recommendations of the Board on questions involving standards of professional conduct, discipline and qualifications of candidates and certificate holders under this Act.
Members of the Board shall be reimbursed for all legitimate, necessary, and authorized expenses incurred in attending the meetings of the Board.
Members of the Board have no liability in any action based upon any disciplinary proceedings or other activity performed in good faith as members of the Board.
(Source: P.A. 98-445, eff. 12-31-13.)

(225 ILCS 415/9) (from Ch. 111, par. 6209)
(Section scheduled to be repealed on January 1, 2024)
Sec. 9. Qualifications. Applications for original certificates shall be made to the Department in writing on forms prescribed by the Department and shall be accompanied by the required fee, which shall not be returnable. Any such application shall require such information as in the judgment of the Department will enable the Department to pass on the qualifications of the applicant for certification.
In determining competency, the Department shall require proof that the applicant has a good understanding of the English language, including reading, spelling and vocabulary, and that the applicant has sufficient ability to accurately report any of the matters comprising the practice of shorthand reporting as herein defined, by the use of any system of manual or mechanical shorthand or shorthand writing, and a clear understanding of obligations between a shorthand reporter and the parties to any proceedings reported, as well as the provisions of this Act.
(Source: P.A. 98-445, eff. 12-31-13.)

(225 ILCS 415/10) (from Ch. 111, par. 6210)
(Section scheduled to be repealed on January 1, 2024)
Sec. 10. The Department shall authorize examinations at such time and place as it may designate. The examination shall be of a character to give a fair test of the qualifications of the applicant to practice shorthand reporting.
Applicants for examination as certified shorthand reporters shall be required to pay, either to the Department or the designated testing service, a fee covering the cost of providing the examination. Failure to appear for the examination on the scheduled date, at the time and place specified, after the applicant's application for examination has been received and acknowledged by the Department or the designated testing service, shall result in the forfeiture of the examination fee.
If an applicant neglects, fails or refuses to take the next available examination offered or fails to pass an examination for certification under this Act, the application shall be denied. If an applicant for examination for certification under this Act fails to pass the examination within 3 years after filing his application, the application shall be denied. However, such applicant may thereafter make a new application accompanied by the required fee.
The Department may employ consultants for the purpose of preparing and conducting examinations.
An applicant has one year from the date of notification of successful completion of the examination to apply to the Department for a license. If an applicant fails to apply within one year, the applicant shall be required to take and pass the examination again unless licensed in another jurisdiction of the United States within one year of passing the examination.
(Source: P.A. 98-445, eff. 12-31-13.)

(225 ILCS 415/11) (from Ch. 111, par. 6211)
(Section scheduled to be repealed on January 1, 2024)
Sec. 11. Qualifications; application. A person shall be qualified for certification as a certified shorthand reporter if:
A. That person has applied in writing in form and substance to the Department; and
(1) (Blank);
(2) Is of good moral character, the determination of

which shall take into account but not be totally based upon any felony conviction of the applicant; and

(3) Has graduated from a high school or secondary

school or its equivalent; and

B. That person has successfully completed the examination authorized by the Department.
(Source: P.A. 98-445, eff. 12-31-13.)

(225 ILCS 415/12)
Sec. 12. (Repealed).
(Source: P.A. 83-73. Repealed by P.A. 98-445, eff. 12-31-13.)

(225 ILCS 415/12.1)
(Section scheduled to be repealed on January 1, 2024)
Sec. 12.1. Social Security Number on license application. In addition to any other information required to be contained in the application, every application for an original license under this Act shall include the applicant's Social Security Number, which shall be retained in the Department's records pertaining to the license. As soon as practicable, the Department shall assign a customer's identification number to each applicant for a license. Every application for a renewal or restored license shall require the applicant's customer identification number.
(Source: P.A. 98-445, eff. 12-31-13.)

(225 ILCS 415/13) (from Ch. 111, par. 6213)
(Section scheduled to be repealed on January 1, 2024)
Sec. 13. No action or suit shall be instituted, nor recovery therein be had, in any court of this State by any person for compensation for any act done or service rendered, the doing or rendering of which is prohibited under the provisions of this Act to other than certified shorthand reporters.
(Source: P.A. 83-73.)

(225 ILCS 415/14) (from Ch. 111, par. 6214)
(Section scheduled to be repealed on January 1, 2024)
Sec. 14. Expiration, renewal, and military service. The expiration date and renewal period for each certificate issued under this Act shall be set by rule.
Any certified shorthand reporter who has permitted his certificate to expire or who has had his certificate on inactive status may have his certificate restored by making application to the Department, filing proof acceptable to the Department of his fitness to have his certificate restored and paying the required restoration fee. The Department may consider a certificate expired less than 5 years as prima facie evidence that the applicant is fit. If a certificate has expired or has been placed on inactive status and the applicant has practiced in another jurisdiction during such period, satisfactory proof of fitness may include sworn evidence certifying to active practice in another jurisdiction.
If the certified shorthand reporter has not maintained an active practice in another jurisdiction satisfactory to the Department, the Department shall determine, by an evaluation program established by rule, his fitness to resume active status and shall, by rule, establish procedures and requirements for restoration.
However, any certified shorthand reporter whose certificate expired while he was (1) in Federal Service on active duty with the Armed Forces of the United States, or the State Militia called into service or training, or (2) in training or education under the supervision of the United States preliminary to induction into the military service, may have his certificate renewed or restored without paying any lapsed renewal fees if within 2 years after termination of such service, training or education except under conditions other than honorable, he furnished the Department with satisfactory evidence to the effect that he has been so engaged and that his service, training or education has been so terminated.
(Source: P.A. 98-445, eff. 12-31-13.)

(225 ILCS 415/15) (from Ch. 111, par. 6215)
(Section scheduled to be repealed on January 1, 2024)
Sec. 15. Inactive status. Any certified shorthand reporter who notifies the Department in writing on forms prescribed by the Department, may elect to place his certificate on an inactive status and shall, subject to rules of the Department, be excused from payment of renewal fees until he notifies the Department in writing of his desire to resume active status.
Any certified shorthand reporter requesting restoration from inactive status shall be required to pay the current renewal fee and shall be required to restore his certificate, as provided in Section 14.
Any certified shorthand reporter whose certificate is in an inactive status shall not practice shorthand reporting in the State of Illinois.
(Source: P.A. 98-445, eff. 12-31-13.)

(225 ILCS 415/16) (from Ch. 111, par. 6216)
(Section scheduled to be repealed on January 1, 2024)
Sec. 16. Endorsement; licensure without examination. The Department may certify as a certified shorthand reporter, without examination, on payment of the required fee, an applicant who is a certified shorthand reporter registered under the laws of another jurisdiction, if the requirements for certification of certified shorthand reporters in that jurisdiction were, at the date of his certification, substantially equivalent to the requirements in force in this State on that date.
Applicants have 3 years from the date of application to complete the application process. If the process has not been completed in 3 years, the application shall be denied, the fee forfeited and the applicant must reapply and meet the requirements in effect at the time of reapplication.
(Source: P.A. 98-445, eff. 12-31-13.)

(225 ILCS 415/17) (from Ch. 111, par. 6217)
(Section scheduled to be repealed on January 1, 2024)
Sec. 17. Fees; returned checks.
(a) The fees for the administration and enforcement of this Act, including but not limited to, original certification, renewal and restoration of a license issued under this Act, shall be set by rule. The fees shall be nonrefundable.
(b) All fees, fines, and penalties collected under this Act shall be deposited into the General Professions Dedicated Fund and shall be appropriated to the Department for the ordinary and contingent expenses of the Department in the administration of this Act.
(c) Any person who delivers a check or other payment to the Department that is returned to the Department unpaid by the financial institution upon which it is drawn shall pay to the Department, in addition to the amount already owed to the Department, a fine of $50. The fines imposed by this Section are in addition to any other discipline provided under this Act prohibiting unlicensed practice or practice on a nonrenewed license. The Department shall notify the person that payment of fees and fines shall be paid to the Department by certified check or money order within 30 calendar days of the notification. If, after the expiration of 30 days from the date of the notification, the person has failed to submit the necessary remittance, the Department shall automatically terminate the license or certificate or deny the application, without hearing. If, after termination or denial, the person seeks a license or certificate, he or she shall apply to the Department for restoration or issuance of the license or certificate and pay all fees and fines due to the Department. The Department may establish a fee for the processing of an application for restoration of a license or certificate to pay all expenses of processing this application. The Secretary may waive the fines due under this Section in individual cases where the Secretary finds that the fines would be unreasonable or unnecessarily burdensome.
(Source: P.A. 98-445, eff. 12-31-13.)

(225 ILCS 415/18) (from Ch. 111, par. 6218)
(Section scheduled to be repealed on January 1, 2024)
Sec. 18. Roster. The Department shall maintain a roster of the names and addresses of all certificate holders and of all persons whose certificates have been suspended, revoked or placed on inactive or nonrenewed status within the previous year. This roster shall be available upon written request and payment of the required fee.
(Source: P.A. 98-445, eff. 12-31-13.)

(225 ILCS 415/19) (from Ch. 111, par. 6219)
(Section scheduled to be repealed on January 1, 2024)
Sec. 19. Advertising. Any person certified under this Act may advertise the availability of professional services in the public media or on the premises where such professional services are rendered as permitted by law, on the condition that such advertising is truthful and not misleading and is in conformity with rules promulgated by the Department. Advertisements shall not include false, fraudulent, deceptive, or misleading material or guarantees of success. Advertisements shall also not include any offers of any gift or item of value to attorneys or their staff or any other persons or entities associated with any litigation.
(Source: P.A. 98-445, eff. 12-31-13.)

(225 ILCS 415/20) (from Ch. 111, par. 6220)
(Section scheduled to be repealed on January 1, 2024)
Sec. 20. Professional service corporations. Nothing in this Act shall restrict certificate holders from forming professional service corporations under the provisions of the Professional Service Corporation Act.
(Source: P.A. 98-445, eff. 12-31-13.)

(225 ILCS 415/21) (from Ch. 111, par. 6221)
(Section scheduled to be repealed on January 1, 2024)
Sec. 21. Any person who is the holder of an individual certificate as a certified shorthand reporter heretofore issued under any prior Act, registering certified shorthand reporters in this State and valid on the effective date of this Act, shall be deemed to be certified under this Act and shall be subject to the same rights and obligations as persons originally certified under this Act.
(Source: P.A. 83-73.)

(225 ILCS 415/22) (from Ch. 111, par. 6222)
(Section scheduled to be repealed on January 1, 2024)
Sec. 22. No proceedings to revoke or suspend any license shall abate by reason of the passage of this Act. The Department may revoke or suspend a certificate on account of any act or circumstance occurring before this Act shall take effect, if such act or circumstance is a ground for revocation or suspension under the provisions of the law in effect at the time of such act or circumstance, and such act or circumstance if it occurred after this Act shall take effect would be a ground for revocation or suspension under Section 23 of this Act.
(Source: P.A. 83-73.)

(225 ILCS 415/23) (from Ch. 111, par. 6223)
(Section scheduled to be repealed on January 1, 2024)
Sec. 23. Grounds for disciplinary action.
(a) The Department may refuse to issue or renew, or may revoke, suspend, place on probation, reprimand or take other disciplinary or non-disciplinary action as the Department may deem appropriate, including imposing fines not to exceed $10,000 for each violation and the assessment of costs as provided for in Section 23.3 of this Act, with regard to any license for any one or combination of the following:
(1) Material misstatement in furnishing information

to the Department;

(2) Violations of this Act, or of the rules

promulgated thereunder;

(3) Conviction by plea of guilty or nolo contendere,

finding of guilt, jury verdict, or entry of judgment or by sentencing of any crime, including, but not limited to, convictions, preceding sentences of supervision, conditional discharge, or first offender probation under the laws of any jurisdiction of the United States: (i) that is a felony or (ii) that is a misdemeanor, an essential element of which is dishonesty, or that is directly related to the practice of the profession;

(4) Fraud or any misrepresentation in applying for or

procuring a license under this Act or in connection with applying for renewal of a license under this Act;

(5) Professional incompetence;
(6) Aiding or assisting another person, firm,

partnership or corporation in violating any provision of this Act or rules;

(7) Failing, within 60 days, to provide information

in response to a written request made by the Department;

(8) Engaging in dishonorable, unethical or

unprofessional conduct of a character likely to deceive, defraud or harm the public;

(9) Habitual or excessive use or abuse of drugs

defined in law as controlled substances, alcohol, or any other substances that results in the inability to practice with reasonable judgment, skill, or safety;

(10) Discipline by another state, unit of government,

government agency, the District of Columbia, a territory, or foreign nation, if at least one of the grounds for the discipline is the same or substantially equivalent to those set forth herein;

(11) Charging for professional services not rendered,

including filing false statements for the collection of fees for which services were not rendered, or giving, directly or indirectly, any gift or anything of value to attorneys or their staff or any other persons or entities associated with any litigation, that exceeds $100 total per year; for the purposes of this Section, pro bono services, as defined by State law, are permissible in any amount;

(12) A finding by the Board that the certificate

holder, after having his certificate placed on probationary status, has violated the terms of probation;

(13) Willfully making or filing false records or

reports in the practice of shorthand reporting, including but not limited to false records filed with State agencies or departments;

(14) Physical illness, including but not limited to,

deterioration through the aging process, or loss of motor skill which results in the inability to practice under this Act with reasonable judgment, skill or safety;

(15) Solicitation of professional services other than

by permitted advertising;

(16) Willful failure to take full and accurate

stenographic notes of any proceeding;

(17) Willful alteration of any stenographic notes

taken at any proceeding;

(18) Willful failure to accurately transcribe

verbatim any stenographic notes taken at any proceeding;

(19) Willful alteration of a transcript of

stenographic notes taken at any proceeding;

(20) Affixing one's signature to any transcript of

his stenographic notes or certifying to its correctness unless the transcript has been prepared by him or under his immediate supervision;

(21) Willful failure to systematically retain

stenographic notes or transcripts on paper or any electronic media for 10 years from the date that the notes or transcripts were taken;

(22) Failure to deliver transcripts in a timely

manner or in accordance with contractual agreements;

(23) Establishing contingent fees as a basis of

compensation;

(24) Mental illness or disability that results in the

inability to practice under this Act with reasonable judgment, skill, or safety;

(25) Practicing under a false or assumed name, except

as provided by law;

(26) Cheating on or attempting to subvert the

licensing examination administered under this Act;

(27) Allowing one's license under this Act to be used

by an unlicensed person in violation of this Act.

All fines imposed under this Section shall be paid within 60 days after the effective date of the order imposing the fine or in accordance with the terms set forth in the order imposing the fine.
(b) The determination by a circuit court that a certificate holder is subject to involuntary admission or judicial admission as provided in the Mental Health and Developmental Disabilities Code, operates as an automatic suspension. Such suspension will end only upon a finding by a court that the patient is no longer subject to involuntary admission or judicial admission, an order by the court so finding and discharging the patient. In any case where a license is suspended under this Section, the licensee may file a petition for restoration and shall include evidence acceptable to the Department that the licensee can resume practice in compliance with acceptable and prevailing standards of the profession.
(c) In cases where the Department of Healthcare and Family Services has previously determined a licensee or a potential licensee is more than 30 days delinquent in the payment of child support and has subsequently certified the delinquency to the Department, the Department may refuse to issue or renew or may revoke or suspend that person's license or may take other disciplinary action against that person based solely upon the certification of delinquency made by the Department of Healthcare and Family Services in accordance with item (5) of subsection (a) of Section 2105-15 of the Civil Administrative Code of Illinois.
(d) In enforcing this Section, the Department, upon a showing of a possible violation, may compel any individual who is certified under this Act or any individual who has applied for certification under this Act to submit to a mental or physical examination and evaluation, or both, which may include a substance abuse or sexual offender evaluation, at the expense of the Department. The Department shall specifically designate the examining physician licensed to practice medicine in all of its branches or, if applicable, the multidisciplinary team involved in providing the mental or physical examination and evaluation, or both. The multidisciplinary team shall be led by a physician licensed to practice medicine in all of its branches and may consist of one or more or a combination of physicians licensed to practice medicine in all of its branches, licensed chiropractic physicians, licensed clinical psychologists, licensed clinical social workers, licensed clinical professional counselors, and other professional and administrative staff. Any examining physician or member of the multidisciplinary team may require any person ordered to submit to an examination and evaluation pursuant to this Section to submit to any additional supplemental testing deemed necessary to complete any examination or evaluation process, including, but not limited to, blood testing, urinalysis, psychological testing, or neuropsychological testing.
The Department may order the examining physician or any member of the multidisciplinary team to provide to the Department any and all records, including business records, that relate to the examination and evaluation, including any supplemental testing performed. The Department may order the examining physician or any member of the multidisciplinary team to present testimony concerning this examination and evaluation of the certified shorthand reporter or applicant, including testimony concerning any supplemental testing or documents relating to the examination and evaluation. No information, report, record, or other documents in any way related to the examination and evaluation shall be excluded by reason of any common law or statutory privilege relating to communication between the licensee or applicant and the examining physician or any member of the multidisciplinary team. No authorization is necessary from the certified shorthand reporter or applicant ordered to undergo an evaluation and examination for the examining physician or any member of the multidisciplinary team to provide information, reports, records, or other documents or to provide any testimony regarding the examination and evaluation. The individual to be examined may have, at his or her own expense, another physician of his or her choice present during all aspects of the examination.
Failure of any individual to submit to mental or physical examination and evaluation, or both, when directed, shall result in an automatic suspension, without hearing, until such time as the individual submits to the examination. If the Department finds a certified shorthand reporter unable to practice because of the reasons set forth in this Section, the Department shall require the certified shorthand reporter to submit to care, counseling, or treatment by physicians approved or designated by the Department, as a condition for continued, reinstated, or renewed certification.
When the Secretary immediately suspends a certificate under this Section, a hearing upon the person's certificate must be convened by the Department within 15 days after the suspension and completed without appreciable delay. The Department shall have the authority to review the certified shorthand reporter's record of treatment and counseling regarding the impairment, to the extent permitted by applicable federal statutes and regulations safeguarding the confidentiality of medical records.
Individuals certified under this Act, affected under this Section, shall be afforded an opportunity to demonstrate to the Department that they can resume practice in compliance with acceptable and prevailing standards under the provisions of their certification.
(e) The Department shall deny a license or renewal authorized by this Act to a person who has defaulted on an educational loan or scholarship provided or guaranteed by the Illinois Student Assistance Commission or any governmental agency of this State in accordance with item (5) of subsection (a) of Section 2105-15 of the Civil Administrative Code of Illinois.
(f) The Department may refuse to issue or may suspend without hearing, as provided for in the Code of Civil Procedure, the license of any person who fails to file a return, to pay the tax, penalty, or interest shown in a filed return, or to pay any final assessment of tax, penalty, or interest as required by any tax Act administered by the Illinois Department of Revenue, until such time as the requirements of any such tax Act are satisfied in accordance with subsection (g) of Section 2105-15 of the Civil Administrative Code of Illinois.
(Source: P.A. 98-445, eff. 12-31-13; 98-756, eff. 7-16-14.)

(225 ILCS 415/23.1) (from Ch. 111, par. 6224)
(Section scheduled to be repealed on January 1, 2024)
Sec. 23.1. Injunctive actions; order to cease and desist.
(a) If any person violates the provisions of this Act, the Secretary may, in the name of the People of the State of Illinois, through the Attorney General of the State of Illinois or the State's Attorney of the county in which the violation is alleged to have occurred, petition for an order enjoining such violation or for an order enforcing compliance with this Act. Upon the filing of a verified petition in such court, the court may issue a temporary restraining order, without notice or bond, and may preliminarily and permanently enjoin such violation. If it is established that such person has violated or is violating the injunction, the court may punish the offender for contempt of court. Proceedings under this Section shall be in addition to, and not in lieu of, all other remedies and penalties provided by this Act.
(b) If any person practices as a certified shorthand reporter or holds himself or herself out as a certified shorthand reporter without being licensed under the provisions of this Act then any certified shorthand reporter, any interested party or any person injured thereby may, in addition to the Secretary, petition for relief as provided in subsection (a).
(c) Whenever in the opinion of the Department any person violates any provision of this Act, the Department may issue a rule to show cause why an order to cease and desist should not be entered against that individual. The rule shall clearly set forth the grounds relied upon by the Department and shall provide a period of 7 days from the date of the rule to file an answer to the satisfaction of the Department. Failure to answer to the satisfaction of the Department shall cause an order to cease and desist to be issued forthwith.
(Source: P.A. 98-445, eff. 12-31-13.)

(225 ILCS 415/23.2) (from Ch. 111, par. 6225)
(Section scheduled to be repealed on January 1, 2024)
Sec. 23.2. Investigations; notice and hearing. The Department may investigate the actions of any applicant or of any person or persons holding or claiming to hold a certificate. The Department shall, before refusing to issue or renew, or taking disciplinary action against, a certificate, at least 30 days prior to the date set for the hearing, notify in writing the applicant for, or holder of, a certificate of the nature of the charges and the time and place for a hearing on the charges. The Department shall direct the applicant or licensee to file a written answer to the charges with the Board under oath within 20 days after the service of the notice and inform the applicant or licensee that failure to file an answer will result in default being taken against the applicant or licensee. At the time and place fixed in the notice, the Department shall proceed to hear the charges and the parties or their counsel shall be accorded ample opportunity to present any pertinent statements, testimony, evidence, and arguments. The Department may continue the hearing from time to time. In case the person, after receiving the notice, fails to file an answer, his or her license may, in the discretion of the Department, be revoked, suspended, or placed on probationary status or the Department may take whatever disciplinary action considered proper, including limiting the scope, nature, or extent of the person's practice or the imposition of a fine, without a hearing, if the act or acts charged constitute sufficient grounds for that action under this Act. The written notice and any notice in the subsequent proceeding may be served by registered or certified mail to the licensee's address of record.
(Source: P.A. 98-445, eff. 12-31-13.)

(225 ILCS 415/23.2a)
(Section scheduled to be repealed on January 1, 2024)
Sec. 23.2a. Confidentiality. All information collected by the Department in the course of an examination or investigation of a licensee or applicant, including, but not limited to, any complaint against a licensee filed with the Department and information collected to investigate any such complaint, shall be maintained for the confidential use of the Department and shall not be disclosed. The Department may not disclose the information to anyone other than law enforcement officials, other regulatory agencies that have an appropriate regulatory interest as determined by the Secretary, or a party presenting a lawful subpoena to the Department. Information and documents disclosed to a federal, State, county, or local law enforcement agency shall not be disclosed by the agency for any purpose to any other agency or person. A formal complaint filed against a licensee by the Department or any order issued by the Department against a licensee or applicant shall be a public record, except as otherwise prohibited by law.
(Source: P.A. 98-445, eff. 12-31-13; 98-756, eff. 7-16-14.)

(225 ILCS 415/23.3) (from Ch. 111, par. 6226)
(Section scheduled to be repealed on January 1, 2024)
Sec. 23.3. Records of proceedings. The Department, at its expense, shall preserve a record of all proceedings at the formal hearing of any case. The notice of hearing, complaint and all other documents in the nature of pleadings and written motions filed in the proceedings, the transcript of testimony, the report of the Board and orders of the Department, shall be the record of such proceeding. Any certified shorthand reporter who is found to have violated this Act or who fails to appear for a hearing to refuse to issue, restore, or renew a license or to discipline a licensee may be required by the Department to pay for the costs of the proceeding. These costs are limited to costs for court reporters, transcripts, and witness attendance and mileage fees. All costs imposed under this Section shall be paid within 60 days after the effective date of the order imposing the fine.
(Source: P.A. 98-445, eff. 12-31-13.)

(225 ILCS 415/23.4) (from Ch. 111, par. 6227)
(Section scheduled to be repealed on January 1, 2024)
Sec. 23.4. Subpoenas; oaths. The Department may subpoena and bring before it any person and to take the oral or written testimony or compel the production of any books, papers, records, or any other documents that the Secretary or his or her designee deems relevant or material to an investigation or hearing conducted by the Department with the same fees and mileage and in the same manner as prescribed by law in judicial procedure in civil cases in courts of this State.
The Secretary, the designated hearing officer, any member of the Board, or a certified shorthand court reporter may have power to administer oaths at any hearing which the Department conducts. Notwithstanding any other statute or Department rule to the contrary, all requests for testimony and production of documents or records shall be in accordance with this Act.
(Source: P.A. 98-445, eff. 12-31-13.)

(225 ILCS 415/23.5) (from Ch. 111, par. 6228)
(Section scheduled to be repealed on January 1, 2024)
Sec. 23.5. Compelling testimony; contempt. Any circuit court, upon application of the Department or certificate holder, may order the attendance and testimony of witnesses and the production of relevant documents, papers, files, books and records in connection with any hearing or investigation. The court may compel obedience to its order by proceedings for contempt.
(Source: P.A. 98-445, eff. 12-31-13.)

(225 ILCS 415/23.6) (from Ch. 111, par. 6229)
(Section scheduled to be repealed on January 1, 2024)
Sec. 23.6. Board report. At the conclusion of the hearing the Board shall present to the Secretary a written report of its findings of fact, conclusions of law and recommendations. The report shall contain a finding whether or not the accused person violated this Act or failed to comply with the conditions required in this Act. The Board shall specify the nature of the violation or failure to comply, and shall make its recommendations to the Secretary. The report of findings of fact, conclusions of law and recommendations of the Board shall be the basis for the Department's action regarding a certificate. If the Secretary disagrees in any regard with the report of the Board he may issue an order in contravention thereof. The finding is not admissible in evidence against the person in a criminal prosecution brought for the violation of this Act, but the hearing and findings are not a bar to a criminal prosecution brought for the violation of this Act.
(Source: P.A. 98-445, eff. 12-31-13.)

(225 ILCS 415/23.7) (from Ch. 111, par. 6230)
(Section scheduled to be repealed on January 1, 2024)
Sec. 23.7. Motion for rehearing. In any hearing involving the refusal to issue or renew, or the taking of disciplinary action against, a certificate, a copy of the Board's report shall be served upon the respondent by the Department as provided in this Act for the service of the notice of hearing. Within 20 days after such service, the respondent may present to the Department a motion in writing for a rehearing, which motion shall specify the particular grounds therefor. If no motion for rehearing is filed, then upon the expiration of the time specified for filing such a motion, or if a motion for rehearing is denied, then upon such denial the Secretary may enter an order in accordance with recommendations of the Board except as provided in Section 23.6. If the respondent shall order from the reporting service, and pay for a transcript of the record within the time for filing a motion for rehearing, the 20 day period within which such a motion may be filed shall commence upon the delivery of the transcript to the respondent.
(Source: P.A. 98-445, eff. 12-31-13.)

(225 ILCS 415/23.8) (from Ch. 111, par. 6231)
(Section scheduled to be repealed on January 1, 2024)
Sec. 23.8. Rehearing ordered by Secretary. Whenever the Secretary is satisfied that substantial justice has not been done in the revocation, suspension of, or the refusal to issue or renew a certificate, the Secretary may order a rehearing by the Board or a designated hearing officer.
(Source: P.A. 98-445, eff. 12-31-13.)

(225 ILCS 415/23.9) (from Ch. 111, par. 6232)
(Section scheduled to be repealed on January 1, 2024)
Sec. 23.9. Hearing officers, reports, and review. The Secretary shall have the authority to appoint any attorney duly licensed to practice law in the State of Illinois to serve as the hearing officer in any action involving a refusal to issue or renew, or the taking of disciplinary action against a certificate. The hearing officer shall have full authority to conduct the hearing. The hearing officer shall report his or her findings of fact, conclusions of law and recommendations to the Board and the Secretary. The Board shall have 60 days from receipt of the report to review the report of the hearing officer and present their findings of fact, conclusions of law and recommendations to the Secretary. If the Board fails to present its report within the 60 day period, the Secretary may issue an order based on the report of the hearing officer. If the Secretary disagrees with the report of the Board or hearing officer, he may issue an order in contravention thereof.
(Source: P.A. 98-445, eff. 12-31-13.)

(225 ILCS 415/23.10) (from Ch. 111, par. 6233)
(Section scheduled to be repealed on January 1, 2024)
Sec. 23.10. Order or certified copy; prima facie proof. An order or a certified copy thereof, over the seal of the Department and purporting to be signed by the Secretary, shall be prima facie proof that:
(1) the signature is the genuine signature of the

Secretary; and

(2) the Secretary is duly appointed and qualified.
(Source: P.A. 98-445, eff. 12-31-13.)

(225 ILCS 415/23.11) (from Ch. 111, par. 6234)
(Section scheduled to be repealed on January 1, 2024)
Sec. 23.11. Restoration of license from discipline. At any time after successful completion of a term of indefinite probation, suspension, or revocation of a license, the Department may restore the license to the licensee, unless, after an investigation and hearing, the Secretary determines that restoration is not in the public interest or that the licensee has not been sufficiently rehabilitated to warrant the public trust. No person or entity whose license, certificate, or authority has been revoked as authorized in this Act may apply for restoration of that license, certification, or authority until such time as provided for in the Civil Administrative Code of Illinois.
(Source: P.A. 98-445, eff. 12-31-13.)

(225 ILCS 415/23.12) (from Ch. 111, par. 6235)
(Section scheduled to be repealed on January 1, 2024)
Sec. 23.12. Surrender of license or certificate. Upon the revocation or suspension of any certificate, the certificate holder shall forthwith surrender the certificate or certificates to the Department. If the certificate holder fails to do so, the Department shall have the right to seize the certificate.
(Source: P.A. 98-445, eff. 12-31-13.)

(225 ILCS 415/23.13) (from Ch. 111, par. 6236)
(Section scheduled to be repealed on January 1, 2024)
Sec. 23.13. Summary suspension. The Secretary may summarily suspend the certificate of a certified shorthand reporter without a hearing, simultaneously with the institution of proceedings for a hearing provided for in Section 23.2 of this Act, if the Secretary finds that the evidence indicates that a certified shorthand reporter's continuation in practice would constitute an imminent danger to the public. In the event that the Secretary summarily suspends the certificate of a certified shorthand reporter without a hearing, a hearing shall be commenced within 30 days after such suspension has occurred and shall be concluded as expeditiously as possible.
(Source: P.A. 98-445, eff. 12-31-13.)

(225 ILCS 415/23.14) (from Ch. 111, par. 6237)
(Section scheduled to be repealed on January 1, 2024)
Sec. 23.14. Administrative Review Law. All final administrative decisions of the Department are subject to judicial review pursuant to the provisions of the Administrative Review Law and all rules adopted pursuant thereto. The term "administrative decision" is defined in Section 3-101 of the Code of Civil Procedure.
Proceedings for judicial review shall be commenced in the circuit court of the county in which the party applying for review resides, except that if the party is not a resident of this State, the venue shall be Sangamon County.
(Source: P.A. 98-445, eff. 12-31-13.)

(225 ILCS 415/23.15) (from Ch. 111, par. 6238)
(Section scheduled to be repealed on January 1, 2024)
Sec. 23.15. Certification of record; receipt. The Department shall not be required to certify any record to the court or file any answer in court or otherwise appear in any court in a judicial review proceeding, unless and until the Department has received from the plaintiff payment of the costs of furnishing and certifying the record, which costs shall be determined by the Department. Exhibits shall be certified without cost. Failure on the part of the plaintiff to file a receipt in court shall be grounds for dismissal of the action.
(Source: P.A. 98-445, eff. 12-31-13.)

(225 ILCS 415/23.16) (from Ch. 111, par. 6239)
(Section scheduled to be repealed on January 1, 2024)
Sec. 23.16. Penalties. Any person who is found to have violated any provision of this Act is guilty of a Class A misdemeanor for the first offense. On conviction of a second or subsequent offense the violator shall be guilty of a Class 4 felony. All criminal fines, moneys, or other property collected or received by the Department under this Section, or any other State or federal statute, shall be deposited into the General Professions Dedicated Fund.
(Source: P.A. 98-445, eff. 12-31-13.)

(225 ILCS 415/24) (from Ch. 111, par. 6240)
(Section scheduled to be repealed on January 1, 2024)
Sec. 24. Administrative Procedure Act. The Illinois Administrative Procedure Act is hereby expressly adopted and incorporated herein as if all of the provisions of that Act were included in this Act, except that the provision of subsection (d) of Section 10-65 of the Illinois Administrative Procedure Act that provides that at hearings the certificate holder has the right to show compliance with all lawful requirements for retention, continuation or renewal of certification is specifically excluded. For the purpose of this Act the notice required under Section 10-25 of the Illinois Administrative Procedure Act is deemed sufficient when mailed to the last known address of record.
(Source: P.A. 98-445, eff. 12-31-13.)

(225 ILCS 415/25) (from Ch. 111, par. 6241)
(Section scheduled to be repealed on January 1, 2024)
Sec. 25. Home rule. The regulation and licensing of a shorthand reporter are exclusive powers and functions of the State. A home rule unit may not regulate or license a shorthand reporter or the practice of shorthand reporting. This Section is a denial and limitation of home rule powers and functions under subsection (h) of Section 6 of Article VII of the Illinois Constitution.
(Source: P.A. 98-445, eff. 12-31-13.)

(225 ILCS 415/26) (from Ch. 111, par. 6242)
(Section scheduled to be repealed on January 1, 2024)
Sec. 26. Every shorthand reporter shall print his or her name and license or restricted license number on each transcript reported.
(Source: P.A. 87-481; 87-576.)

(225 ILCS 415/26.1)
(Section scheduled to be repealed on January 1, 2024)
Sec. 26.1. Responsibility for notes. It is the licensee's responsibility to preserve his or her shorthand notes for a period of no less than 10 years from the date that the notes or transcripts were taken, except as otherwise prescribed by law, through storage of the original paper notes or an electronic copy of either the shorthand notes or the English transcript of the notes on computer disks, cassettes, backup tape systems, optical or laser disk systems, or other retrieval systems available at the time that the notes or transcripts were taken.
(Source: P.A. 98-445, eff. 12-31-13.)

(225 ILCS 415/27) (from Ch. 111, par. 6243)
(Section scheduled to be repealed on January 1, 2024)
Sec. 27. As a condition for renewal of a license, licensees shall be required to complete continuing education in accordance with rules established by the Department.
Persons employed as full time court reporters under the Court Reporters Act may apply for a waiver from the continuing education requirements. The waiver shall be granted upon the submission of evidence satisfactory to the Department that the certified shorthand reporter is employed as a full time court reporter under the Court Reporters Act.
(Source: P.A. 98-445, eff. 12-31-13.)

(225 ILCS 415/28)
(Section scheduled to be repealed on January 1, 2024)
Sec. 28. Payment for services. A person certified under this Act may hold an attorney, firm, or any other entity personally responsible for payment of shorthand reporting services rendered at the request of that attorney, firm, or entity.
(Source: P.A. 90-295, eff. 8-1-97.)



225 ILCS 420/ - Child Protective Investigator and Child Welfare Specialist Certification Act of 1987.

(225 ILCS 420/1) (from Ch. 111, par. 7651)
Sec. 1. This Act shall be known and may be cited as the Child Protective Investigator and Child Welfare Specialist Certification Act of 1987.
(Source: P.A. 85-206.)

(225 ILCS 420/2) (from Ch. 111, par. 7652)
Sec. 2. As used in this Act, unless the context clearly requires otherwise, the following terms shall have the meaning ascribed to them in this Section:
(a) "Department" means the Illinois Department of Children and Family Services.
(b) "Director" means the Director of the Department of Children and Family Services.
(c) "Child Protective Investigator" means any person qualified as such pursuant to this Act.
(d) "Child Welfare Specialist" means any person qualified as such pursuant to this Act.
(Source: P.A. 85-206.)

(225 ILCS 420/3) (from Ch. 111, par. 7653)
Sec. 3. The Department shall certify as a qualified child protective investigator or child welfare specialist, each applicant for the respective certification who proves to the satisfaction of the Department his fitness to be certified under the terms of this Act. It shall continue to issue to each person a certified status document, which shall be prima facie evidence of the right of the person to whom it is issued to present himself as a certified child protective investigator or a certified child welfare specialist, as the case may be, subject to the conditions and limitations of this Act.
(Source: P.A. 85-206.)

(225 ILCS 420/4) (from Ch. 111, par. 7654)
Sec. 4. The Department, with the cooperation of any community colleges or public entities located in this State, which the Department requests to assist it, shall develop guidelines or criteria for educational and professional requirements and a curriculum in child protection investigation and child welfare services.
(Source: P.A. 85-206.)

(225 ILCS 420/5) (from Ch. 111, par. 7655)
Sec. 5. In addition to the requirements of Section 4, a person shall be qualified to be certified if he or she:
(a) has passed an examination approved by the Department to determine his fitness to perform the duties of or otherwise function as a child protective investigator or child welfare specialist;
(b) is at least 18 years of age;
(c) has completed the curriculum of study or training, developed pursuant to Section 4, at the Department, college or other institution that is approved to do business in this State; and
(d) has a bachelor's degree in an area related to human services such as law enforcement, police science, criminology, social work, early childhood development or psychology, provided that this subsection (d) shall not apply to persons employed by the Department prior to the effective date of this Act.
The Department may take into consideration any felony conviction of the applicant, but such conviction shall not operate automatically as a complete bar to certification.
(Source: P.A. 85-206.)

(225 ILCS 420/6) (from Ch. 111, par. 7656)
Sec. 6. Whoever desires to obtain certification as a child protective investigator or child welfare specialist shall apply to the Department in writing, on forms prepared and furnished by the State of Illinois. Each application shall contain proof of the particular qualifications required of the applicant and shall be verified by the applicant under oath or affirmation.
(Source: P.A. 85-206.)

(225 ILCS 420/7) (from Ch. 111, par. 7657)
Sec. 7. The Department shall give a written examination to qualified applicants for certified status.
Any applicant failing the examination may not be certified but shall be allowed to reapply.
(Source: P.A. 85-206.)

(225 ILCS 420/8) (from Ch. 111, par. 7658)
Sec. 8. The Department shall formulate such rules and regulations, not inconsistent with law, as are necessary to carry out the purposes and provisions of this Act.
(Source: P.A. 85-206.)

(225 ILCS 420/9) (from Ch. 111, par. 7659)
Sec. 9. (a) The Department may refuse to certify, or may revoke, suspend, place on probation, censure, reprimand or take other disciplinary action against a certification status in accordance with grievance and due process procedures applicable to existing collective bargaining agreements for any of the following reasons:
(1) material misstatement in furnishing information to the Department;
(2) willfully violating this Act, or of the rules promulgated thereunder;
(3) conviction of any crime under the laws of the United States or any state or territory thereof which is a felony or which is a misdemeanor, an essential element of which is dishonesty, or of any crime which is directly related to the duties of a child protective investigator or a child welfare specialist;
(4) making any misrepresentation for the purpose of obtaining certification;
(5) having demonstrated incompetence to act as a child protective investigator or child welfare specialist in such a manner as to endanger the safety of the public;
(6) willfully aiding or assisting another person in violating any provisions of this Act or rules;
(7) engaging in unethical or unprofessional conduct of a character likely to deceive, defraud or harm the public;
(8) willfully making or filing false records or reports in the capacity of a child protective investigator or child welfare specialist, including but not limited to false records filed with the State agencies or department;
(9) physical or mental deterioration which results in the inability to perform the duties of the profession with reasonable judgment, skill or safety as determined by a qualified physician;
(10) gross negligence;
(11) accepting commissions or rebates or other forms of remuneration for referring persons to other professionals, persons or institutions, during the course of duties.
(b) The determination by a circuit court that a certified child protective investigator or child welfare specialist is subject to involuntary admission or judicial admission as provided in the Mental Health and Developmental Disabilities Code, as now or hereafter amended, operates as an automatic suspension. Such suspension will end only upon a release of the patient from such involuntary admission or judicial admission.
(Source: P.A. 90-655, eff. 7-30-98.)



225 ILCS 422/ - Collateral Recovery Act.

(225 ILCS 422/1)
(Section scheduled to be repealed on January 1, 2022)
Sec. 1. Short title. This Act may be cited as the Collateral Recovery Act.
(Source: P.A. 97-576, eff. 7-1-12.)

(225 ILCS 422/5)
(Section scheduled to be repealed on January 1, 2022)
Sec. 5. Findings; purpose. The General Assembly finds that collateral recovery practices affect public health, safety, and welfare and declares that the purpose of this Act is to regulate individuals and entities engaged in the business of collateral recovery for the protection of the public.
(Source: P.A. 97-576, eff. 7-1-12.)

(225 ILCS 422/10)
(Section scheduled to be repealed on January 1, 2022)
Sec. 10. Definitions. In this Act:
"Assignment" means a written authorization by a legal owner, lien holder, lessor, lessee, or licensed repossession agency authorized by a legal owner, lien holder, lessor or lessee to locate or repossess, involuntarily or voluntarily, any collateral, including, but not limited to, collateral registered under the Illinois Vehicle Code that is subject to a security agreement that contains a repossession clause or is the subject of a rental or lease agreement.
"Assignment" also means a written authorization by an employer to recover any collateral entrusted to an employee or former employee if the possessor is wrongfully in the possession of the collateral. A photocopy, facsimile copy, or electronic copy of an assignment shall have the same force and effect as an original written assignment.
"Automobile rental company" means a person or entity whose primary business is renting motor vehicles to the public for 30 days or less.
"Branch office" means each additional office and secured storage facility location of a repossession agency (i) located in and conducting business within the State of Illinois and (ii) operating under the same name as the repossession agency where business is actively conducted or is engaged in the business authorized by the licensure. Each branch office must be individually licensed.
"Collateral" means any vehicle, boat, recreational vehicle, motor home, motorcycle, or other property that is subject to a security, lease, or rental agreement.
"Commission" means the Illinois Commerce Commission.
"Debtor" means any person or entity obligated under a lease, rental, or security agreement.
"Financial institution" means a bank, a licensee under the Consumer Installment Loan Act, savings bank, savings and loan association, or credit union organized and operating under the laws of this or any other state or of the United States, and any subsidiary or affiliate thereof.
"Legal owner" means a person holding (i) a security interest in any collateral that is subject to a security agreement, (ii) a lien against any collateral, or (iii) an interest in any collateral that is subject to a lease or rental agreement.
"Licensure" means the approval of the required criteria that has been submitted for review in accordance with the provisions of this Act.
"Licensed recovery manager" means a person who possesses a valid license in accordance with the provisions of this Act and is in control or management of an Illinois repossession agency.
"Personal effects" means any property contained within or on repossessed collateral, or property that is not permanently affixed to the collateral, that is not the property of the legal owner.
"Recovery permit" means a permit issued by the Commission to a repossession agency employee who has met all the requirements under this Act.
"Recovery ticket" means a serialized record obtained from the Commission for any repossessed vehicle or collateral evidencing that any person, business, financial institution, automotive dealership, or repossession agency who shows a recovery ticket has paid the recovery ticket fee to the Commission.
"Remote storage location" means a secured storage facility of a licensed repossession agency designated for the storage of collateral that is a secure building or has a perimeter that is secured with a fencing construction that makes the area not accessible to the public. A remote storage location shall not transact business with the public and shall provide evidence of applicable insurance to the Commission that specifies the licensed repossession agency as the primary policy holder. A remote storage location shall be located in a commercially zoned area physically located in Illinois.
"Repossession agency" means any person or entity conducting business within the State of Illinois, that, for any type of consideration, engages in the business of, accepts employment to furnish, or agrees to provide or provides property locating services, property recovery, recovered property transportation, recovered property storage, or all services relevant to any of the following:
(1) The location, disposition, or recovery of

property as authorized by the self-help provisions of the Uniform Commercial Code.

(2) The location, disposition, or recovery of lost or

stolen property.

(3) Securing evidence concerning repossession and

recovery to be used before any court, board, office, or investigating committee.

(4) Inventory of property contained in or on the

collateral or recovered property.

(5) The possession of collateral.
(6) The prevention of the misappropriation or

concealment of chattel, vehicles, goods, objects, documents, or papers.

"Repossession agency" does not include any of the following:
(1) An attorney at law who is performing his or her

duties as an attorney at law.

(2) The legal owner of collateral that is subject to

a security agreement.

(3) An officer or employee of the United States of

America or of this State or a political subdivision of this State while the officer or employee is engaged in the performance of his or her official duties.

(4) A qualified license or recovery permit holder

when performing services for, or on behalf of, a licensed repossession agency.

(5) A collection agency licensed under the

Collection Agency Act when its activities are limited to assisting an owner in the recovery of property that is not collateral, as defined in this Act.

"Repossession agency employee" means any person or self-employed independent contractor who is hired by a repossession agency.
"Salvage auction" means a person or entity whose primary business is the sale of motor vehicles for which insurance companies have made payment of damages on total loss claims.
"Secured storage facility" means an area located on the same premises as a repossession agency office or branch office that is designated for the storage of collateral and is a secure building or has a perimeter that is secured with a fencing construction that makes the area not accessible to the public. Each repossession agency office or branch office must maintain a secured storage facility.
"Security agreement" means an obligation, pledge, mortgage, chattel mortgage, lease agreement, rental agreement, deposit, or lien, given by a debtor as security for payment or performance of his or her debt by furnishing the creditor with a recourse to be used in case of failure in the principal obligation. "Security agreement" includes a bailment where an employer-employee relationship exists or existed between the bailor and the bailee.
(Source: P.A. 97-576, eff. 7-1-12; 97-708, eff. 7-1-12.)

(225 ILCS 422/15)
(Section scheduled to be repealed on January 1, 2022)
Sec. 15. Powers of the Commission.
(a) The Commission shall regulate repossession agencies and their employees, managers or agents in accordance with this Act, and to that end may establish reasonable requirements with respect to proper service and practices relating thereto.
(b) The Commission shall have the following powers:
(1) To require that all employees, agents, or other

personnel used in repossession be employees, agents, or personnel of a licensed repossession agency.

(2) To adopt reasonable and proper rules covering the

exercise of powers conferred upon it by this Act, and reasonable rules governing investigations, hearings, and proceedings under this Act.

(3) To adopt appropriate rules setting forth the

standards and procedures by which it will administer and enforce this Act.

(4) To create special procedures for the receipt and

handling of consumer complaints.

(5) To employ such persons as are needed to

administer and enforce this Act, in such capacities as they are needed, whether as hearing examiners, special examiners, enforcement officers, investigators, or otherwise.

(c) The staff of the Commission shall have full power and authority in the performance of their official duties to enter into or upon any place, building, or premises of any repossession agency location or branch office location at any reasonable time for the purpose of inspecting such agency operating under this Act. The Commission shall not set pricing fees for repossessions, personal property storage, skip tracing, or other related services provided by repossession agencies to their clients.
(Source: P.A. 97-576, eff. 7-1-12.)

(225 ILCS 422/20)
(Section scheduled to be repealed on January 1, 2022)
Sec. 20. Rulemaking enforcement.
(a) The Commission may adopt any rules and procedures necessary to enforce and administer the provisions of this Act.
(b) The Commission may, by administrative rule, modify any rules or procedures or adjust any Commission fees necessary to regulate and enforce the provisions of this Act.
(Source: P.A. 97-576, eff. 7-1-12.)

(225 ILCS 422/25)
(Section scheduled to be repealed on January 1, 2022)
Sec. 25. Recovery ticket.
(a) A licensed repossession agency must purchase a recovery ticket from the Commission for each repossessed vehicle or collateral. The recovery ticket must show all of the following information:
(1) The date and time of the repossession.
(2) The Vehicle Identification Number (VIN), the

make, the model, and the year of the vehicle or collateral repossessed.

(3) The agency name, the financial institution, and

the recovery permit number.

(4) The name and officer identification number of the

local law enforcement officer notified of the repossession.

(b) The recovery ticket, or copy of the recovery ticket, must be placed with the vehicle or collateral at the time of repossession and must accompany the vehicle or collateral until it has been liquidated or returned to the lien holder or debtor. A copy of the recovery ticket must be kept for the agency's permanent file for a period of 2 years following the date of repossession. A copy of the recovery ticket must be returned to the legal owner or financial institution within 72 hours following the date of repossession.
(c) A fee for the recovery ticket must be collected by the Commission at the time of purchase. The cost for each recovery ticket is $10 and is nonrefundable. Recovery tickets must only be sold in lots of 50 and 100. Only an Illinois licensed repossession agency may purchase recovery tickets.
If a repossession agency's license is revoked by the Commission, then the repossession agency must return any and all unused recovery tickets to the Commission immediately upon license revocation. No refund from the Commission shall be issued for the return of unused recovery tickets.
(d) Any agency or employee found to be in possession of a repossessed vehicle without having a valid recovery ticket is in violation of this Act and therefore jeopardizing the license of the employee or the agency that he or she is repossessing for.
(Source: P.A. 97-576, eff. 7-1-12.)

(225 ILCS 422/30)
(Section scheduled to be repealed on January 1, 2022)
Sec. 30. License or registration required.
(a) It shall be unlawful for any person or entity to repossess a vehicle or collateral in this State, attempt to repossess a vehicle or collateral in this State, or to hold himself, herself, or itself out to be a repossession agency unless licensed under this Act.
(b) It shall be unlawful for any person to repossess a vehicle or collateral in this State, attempt to repossess a vehicle or collateral in this State, or to hold himself or herself out to be a licensed recovery manager unless licensed under this Act.
(c) It shall be unlawful for any person to repossess a vehicle or collateral in this State, attempt to repossess a vehicle or collateral in this State, or hold himself or herself out to be a repossession agency employee unless he or she holds a valid recovery permit issued by the Commission under this Act.
(d) This Act does not apply to a financial institution or the employee of a financial institution when engaged in an activity otherwise covered by this Act if the activity is conducted by the employee on behalf of that financial institution.
(e) This Act does not apply to a towing company or towing operator when an employee or agent of the creditor financial institution is present at the site from which the vehicle is towed.
(f) This Act does not apply to an automobile rental company or the employee of an automobile rental company when engaged in an activity otherwise covered by this Act if the activity is conducted by the employee on behalf of that automobile rental company.
(g) This Act does not apply to a towing company or towing operator when an employee or agent of an automobile rental company is present at the site from which the vehicle is towed.
(h) This Act does not apply to a retail seller of equipment or an employee of a retail seller of equipment, as equipment is defined in Section 9-102 of the Uniform Commercial Code, and lawn and grounds care consumer goods when engaged in an activity otherwise covered by this Act if the activity is limited to the repossession of the type of goods routinely sold by that retail seller in the manner authorized by Section 9-609 of the Uniform Commercial Code on behalf of the owner of a security interest in that collateral.
(i) This Act does not apply to an entity or the employee of an entity that primarily finances wholesale and retail transactions related to the purchase or lease of equipment manufactured by its affiliate when engaged in an activity otherwise covered by this Act if the activity is limited to the repossession of the equipment.
(j) This Act does not apply to a salvage auction or the employee of a salvage auction when engaged in an activity otherwise covered by this Act if the activity is conducted by the employee on behalf of that salvage auction.
(k) This Act does not apply to a towing company or towing operator when the company or operator is acting on behalf of a salvage auction.
(l) This Act does not apply to a vehicle auctioneer licensed under the Illinois Vehicle Code or an employee of such a vehicle auctioneer involved in the selling of a vehicle that was repossessed under this Act unless the vehicle auctioneer or employee of a vehicle auctioneer involved in the selling of the vehicle directly performs repossessions covered by this Act.
(m) This Act does not apply to a forwarding person or entity that, acting on behalf of a creditor or lender having a security agreement, does not directly perform repossessions covered by this Act, but instead forwards the actual repossession assignment to a licensed repossession agency under this Act.
(Source: P.A. 100-102, eff. 1-1-18.)

(225 ILCS 422/35)
(Section scheduled to be repealed on January 1, 2022)
Sec. 35. Application for repossession agency licensure.
(a) Application for original licensure as a repossession agency shall be made to the Commission in writing on forms prescribed by the Commission and shall be accompanied by the appropriate documentation and the required fee, and the fee is nonrefundable.
(b) Every application shall state, in addition to any other requirements, (i) the name of the applicant, (ii) the name under which the applicant shall do business, (iii) the proposed location of the agency by number, street, and city, and (iv) the proposed location of the agency's remote storage location or locations by number, street, and city, (v) the proposed location of the Agency's branch office or branch offices by number, street, and city, and (vi) the usual business hours that the agency shall maintain.
(c) No license may be issued (i) in any fictitious name that may be confused with or is similar to any federal, state, county, or municipal government function or agency, (ii) in any name that may tend to describe any business function or enterprise not actually engaged in by the applicant, (iii) in any name that is the same as or similar to any existing licensed company and that would tend to deceive the public, (iv) in any name that would tend to be deceptive or misleading, or (v) to any repossession agency applicant without that agency's location or branch office location maintaining a secured storage facility as defined in Section 10 of this Act.
(d) If the applicant for repossession agency licensure is an individual, then his or her application shall include (i) the full residential address of the applicant and (ii) either the sworn statement of the applicant declaring that he or she is the licensed recovery manager who shall be personally in control of the agency for which the licensure is sought, or the name and signed sworn statement of the licensed recovery manager who shall be in control or management of the agency.
(e) If the applicant for repossession agency licensure is a partnership, then the application shall include (i) a statement of the names and full residential addresses of all partners in the business and (ii) a sworn statement signed by each partner verifying the name of the person who is a licensed recovery manager and shall be in control or management of the business. If a licensed recovery manager who is not a partner shall be in control or management of the agency, then he or she must also sign the sworn statement. The application shall also state whether any of the partners has ever used an alias.
(f) If the applicant for licensure as a repossession agency is a corporation, then the application shall include (i) the names and full residential addresses of all corporation officers and (ii) a sworn statement signed by a duly authorized officer of the corporation verifying the name of the person who is a licensed recovery manager and shall be in control or management of the agency. If a licensed recovery manager who is not an officer shall be in control or management of the agency, then he or she must also sign the sworn statement. The application shall also state whether any of the officers has ever used an alias.
(g) If the applicant for licensure as a repossession agency is a limited liability company, then the application shall include (i) the names and full residential addresses of all members and (ii) a sworn statement signed by each member verifying the name of the person who is a licensed recovery manager and shall be in control or management of the agency. If a licensed recovery manager who is not a member shall be in control or management of the agency, then he or she must also sign the sworn statement. The application shall also state whether any of the members has ever used an alias.
(h) Each individual, partner of a partnership, officer of a corporation, or member of a limited liability company shall submit with the application a copy of one form of personal identification upon which must appear a photograph taken within one year immediately preceding the date of the filing of the application. An applicant who is 21 years of age or older seeking a religious exemption to the photograph requirement of this subsection shall furnish with the application an approved copy of United States Department of the Treasury Internal Revenue Service Form 4029. Regardless of age, an applicant seeking a religious exemption to this photograph requirement shall submit fingerprints in a form and manner prescribed by the Commission with his or her application in lieu of a photograph.
(i) No examination shall be required for licensure as a repossession agency by the Commission.
(j) The Commission may require any additional information that, in the judgment of the Commission, shall enable the Commission to determine the qualifications of the applicant for licensure.
(k) Applicants have 90 days from the date of application to complete the application process. If the application has not been completed within 90 days, then the application shall be denied, the fee shall be forfeited, and the applicant must reapply and meet the requirements in effect at the time of reapplication.
(l) Nothing in this Section precludes a domestic or foreign limited liability company being licensed as a repossession agency.
(m) A repossession agency license may be transferable upon prior notice to the Commission and upon completion of all requirements relative to the application process for repossession agency licensure.
(n) Repossessions performed in this State must be performed by repossession agencies, their employees, or agents licensed by the Commission, with the exception of financial institutions or the employees of a financial institution that are exempt under subsection (d) of Section 30 of this Act.
(Source: P.A. 97-576, eff. 7-1-12; 98-848, eff. 1-1-15.)

(225 ILCS 422/37)
(Section scheduled to be repealed on January 1, 2022)
Sec. 37. Enforcement. It shall be unlawful for any repossession agency, employee, or agent of a repossession agency to operate in this State without a valid license or recovery permit issued by the Commission. It shall be unlawful for any person or entity to repossess a vehicle or collateral in the State without a recovery ticket issued by the Commission. The Commission may, at any time during the term of the license, make inquiry into the licensee's management or conduct of business to determine compliance with the provisions of this Act or the rules adopted pursuant to this Act. State, county, and local municipalities shall work in conjunction with the Commission in the enforcement of this Act.
(Source: P.A. 97-576, eff. 7-1-12.)

(225 ILCS 422/40)
(Section scheduled to be repealed on January 1, 2022)
Sec. 40. Qualifications for recovery manager; identification card.
(a) An applicant is qualified for licensure as a recovery manager if that person meets all of the following requirements:
(1) Is 21 years of age or older.
(2) If convicted of any felony and less than 7 years

have passed from the time of discharge from the sentence imposed, then a finding by the Commission in accordance with Section 85 that the conviction will not impair the applicant's ability to engage in the position requiring a license.

(3) Has completed no less than 2,500 hours of actual

compensated collateral recovery work as an employee of a repossession agency, a financial institution, or a vehicle dealer within the 5 years immediately preceding the filing of an application, acceptable proof of which must be submitted to the Commission.

(4) Has submitted to the Commission 2 sets of

fingerprints, which shall be checked against the fingerprint records on file with the Illinois State Police and the Federal Bureau of Investigation in the manner set forth in Section 60 of this Act.

(5) Has successfully completed a certification

program approved by the Commission.

(6) Has paid the required application fees.
(b) Upon the issuance of a recovery manager license, the Commission shall issue the license holder a suitable pocket identification card that shall include a photograph of the license holder. The identification card must contain the name of the license holder and any other information required by the Commission. An applicant who is 21 years of age or older seeking a religious exemption to the photograph requirement of this subsection shall furnish with his or her application an approved copy of United States Department of the Treasury Internal Revenue Service Form 4029.
(c) A recovery manager license is not transferable.
(Source: P.A. 100-286, eff. 1-1-18.)

(225 ILCS 422/45)
(Section scheduled to be repealed on January 1, 2022)
Sec. 45. Repossession agency employee requirements.
(a) All employees of a licensed repossession agency whose duties include the actual repossession of collateral must apply for a recovery permit. The holder of a repossession agency license issued under this Act, known in this Section as the "employer", may employ in the conduct of the business under the following provisions:
(1) No person may be issued a recovery permit who

meets any of the following criteria:

(A) Is younger than 21 years of age.
(B) Has been determined by the Commission to be

unfit by reason of conviction of an offense in this or another state, other than a minor traffic offense, that the Commission determines in accordance with Section 85 will impair the ability of the person to engage in the position for which a permit is sought. The Commission shall adopt rules for making those determinations.

(C) Has had a license or recovery permit denied,

suspended, or revoked under this Act.

(D) Has not successfully completed a

certification program approved by the Commission.

(2) No person may be employed by a repossession

agency under this Section until he or she has executed and furnished to the Commission, on forms furnished by the Commission, a verified statement to be known as an "Employee's Statement" setting forth all of the following:

(A) The person's full name, age, and residence

address.

(B) The business or occupation engaged in for the

5 years immediately before the date of the execution of the statement, the place where the business or occupation was engaged in, and the names of the employers, if any.

(C) That the person has not had a license or

recovery permit denied, revoked, or suspended under this Act.

(D) Any conviction of a felony, except as

provided for in Section 85.

(E) Any other information as may be required by

any rule of the Commission to show the good character, competency, and integrity of the person executing the statement.

(b) Each applicant for a recovery permit shall have his or her fingerprints submitted to the Commission by a Live Scan fingerprint vendor certified by the Illinois State Police under the Private Detective, Private Alarm, Private Security, Fingerprint Vendor, and Locksmith Act of 2004 in an electronic format that complies with the form and manner for requesting and furnishing criminal history record information as prescribed by the Illinois State Police. These fingerprints shall be checked against the Illinois State Police and Federal Bureau of Investigation criminal history record databases now and hereafter filed. The Commission shall charge applicants a fee for conducting the criminal history records check, which shall not exceed the actual cost of the records check. The Illinois Commerce Commission Police shall furnish, pursuant to positive identification, records of Illinois convictions to the Commission. The Commission, in its discretion, may allow an applicant who does not have reasonable access to a designated vendor to provide his or her fingerprints in an alternative manner. The Commission, in its discretion, may also use other procedures in performing or obtaining criminal history records checks of applicants. Instead of submitting his or her fingerprints, an individual may submit proof that is satisfactory to the Commission that an equivalent security clearance has been conducted.
(c) Qualified applicants shall purchase a recovery permit from the Commission and in a form that the Commission prescribes. The Commission shall notify the submitting person within 10 days after receipt of the application of its intent to issue or deny the recovery permit. The holder of a recovery permit shall carry the recovery permit at all times while actually engaged in the performance of the duties of his or her employment. No recovery permit shall be effective unless accompanied by a license issued by the Commission. Expiration and requirements for renewal of recovery permits shall be established by rule of the Commission. Possession of a recovery permit does not in any way imply that the holder of the recovery permit is employed by any agency unless the recovery permit is accompanied by the employee identification card required by subsection (e) of this Section.
(d) Each employer shall maintain a record of each employee that is accessible to the duly authorized representatives of the Commission. The record shall contain all of the following information:
(1) A photograph taken within 10 days after the date

that the employee begins employment with the employer. The photograph shall be replaced with a current photograph every 3 calendar years.

(2) The Employee's Statement specified in paragraph

(2) of subsection (a) of this Section.

(3) All correspondence or documents relating to the

character and integrity of the employee received by the employer from any official source or law enforcement agency.

(4) In the case of former employees, the employee

identification card of that person issued under subsection (e) of this Section.

(e) Every employer shall furnish an employee identification card to each of his or her employees. This subsection (e) shall not apply to office or clerical personnel. This employee identification card shall contain a recent photograph of the employee, the employee's name, the name and agency license number of the employer, the employee's personal description, the signature of the employer, the signature of that employee, the date of issuance, and an employee identification card number.
(f) No employer may issue an employee identification card to any person who is not employed by the employer in accordance with this Section or falsely state or represent that a person is or has been in his or her employ. It is unlawful for an applicant for registration to file with the Commission the fingerprints of a person other than himself or herself or to fail to exercise due diligence in resubmitting replacement fingerprints for those employees who have had original fingerprint submissions returned as unclassifiable. An agency shall inform the Commission within 15 days after contracting or employing a licensed repossession agency employee. The Commission shall develop a registration process by rule.
(g) Every employer shall obtain the identification card of every employee who terminates employment with the employer. An employer shall immediately report an identification card that is lost or stolen to the local police department having jurisdiction over the repossession agency location.
(h) No agency may employ any person to perform any activity under this Act unless the person possesses a valid license or recovery permit under this Act.
(i) If information is discovered affecting the registration of a person whose fingerprints were submitted under this Section, then the Commission shall so notify the agency that submitted the fingerprints on behalf of that person.
(j) A person employed under this Section shall have 15 business days within which to notify the Commission of any change in employer, but may continue working under any other recovery permits granted as an employee or independent contractor.
(k) This Section applies only to those employees of licensed repossession agencies whose duties include actual repossession of collateral.
(l) An applicant who is 21 years of age or older seeking a religious exemption to the photograph requirement of this Section shall furnish with his or her application an approved copy of United States Department of the Treasury Internal Revenue Service Form 4029. Regardless of age, an applicant seeking a religious exemption to this photograph requirement shall submit fingerprints in a form and manner prescribed by the Commission with his or her application in lieu of a photograph.
(Source: P.A. 100-286, eff. 1-1-18.)

(225 ILCS 422/50)
(Section scheduled to be repealed on January 1, 2022)
Sec. 50. Fees.
(a) The license and permit fees required under this Act are as follows:
(1) Class "R" license (recovery agency), $825.
(2) Class "RR" license (branch office), $425.
(3) Class "MR" license (recovery agency manager),

$325.

(4) Class "E" recovery permit, $75.
(5) Class "EE" recovery permit (recovery agent

intern), $75.

An agency shall submit an application to register any remote storage location or locations. The Commission shall develop by rule the requirements for registering remote storage locations. The fee for each registration shall not exceed $300 as set by the Commission.
(b) The Commission may establish by rule a fee for the replacement or revision of a license or recovery permit.
(c) The fees set forth in this Section must be paid by certified check or money order, or at the discretion of the Commission, by agency check at the time of application. An applicant for a Class "E", Class "EE", or Class "MR" license or permit must pay the license or permit fee at the time the application is made. If a license or permit is revoked or denied, or if an application is withdrawn, then the license or permit fee shall not be refunded.
(Source: P.A. 97-576, eff. 7-1-12.)

(225 ILCS 422/55)
(Section scheduled to be repealed on January 1, 2022)
Sec. 55. Social Security Number or Federal Employee Identification Number on application. In addition to any other information required by the Commission to be contained in the application, every application for original, renewal, or restored license or permit shall include the applicant's Social Security Number, if an individual, or Federal Employer Identification Number, if not an individual. The Commission shall not disclose an individual's Social Security Number or residential address and must keep that Social Security Number and residential address confidential unless disclosure is required by law.
(Source: P.A. 97-576, eff. 7-1-12.)

(225 ILCS 422/60)
(Section scheduled to be repealed on January 1, 2022)
Sec. 60. Criminal background check. The Commission shall require that each individual, partner of a partnership, officer of a corporation, or owner of a limited liability company, as part of the application process, authorize a criminal history records check to determine if such applicant has ever been charged with a crime and, if so, the disposition of those charges. Upon this authorization, each individual, partner of a partnership, officer of a corporation, or owner of a limited liability company shall submit his or her fingerprints to the Commission in the form and manner prescribed by the Illinois Commerce Commission Police. These fingerprints shall be checked against the fingerprint records now and hereafter filed in the Illinois State Police and Federal Bureau of Investigation criminal history records databases. The Commission shall charge a fee for conducting the criminal history records check, which shall be deposited in the Transportation Regulatory Fund and shall not exceed the actual cost of the records check. The Illinois Commerce Commission Police shall provide information concerning any criminal charges, and their disposition, now or hereafter filed against an applicant upon request of the Commission when the request is made in the form and manner required by the Illinois Commerce Commission Police.
(Source: P.A. 97-576, eff. 7-1-12.)

(225 ILCS 422/65)
(Section scheduled to be repealed on January 1, 2022)
Sec. 65. Licensed recovery manager in control of repossession agency.
(a) As a condition of licensure, a licensed recovery manager must, at all times, be in control or management of the repossession agency. Each licensed repossession agency and licensed branch office location must have a licensed recovery manager.
(b) A licensed recovery manager may only be in control of one repossession agency or branch office location at one time. Upon written request by a representative of an agency within 10 days after the loss of the licensed recovery manager in control due to the death of the license holder or because of an unanticipated termination of his or her employment, the Commission shall issue a temporary permit allowing the continuing operation of a previously licensed repossession agency. The temporary permit shall be valid for no more than 90 days. Upon written request by the representative of the agency, an extension of an additional 90 days may be granted by the Commission for good cause shown. No more than 2 extensions may be granted to any repossession agency. A temporary permit may not be issued for loss of the licensed recovery manager in control or management if that loss is due to disciplinary action taken by the Commission.
(c) Whenever a licensed recovery manager in control or management of a repossession agency ceases to be in control or management, the licensed agency shall file notice with the Commission within 30 days after the cessation. If the repossession agency fails to give written notice at the end of the 30-day period, then the agency's license shall automatically be suspended. If the notice is filed, then the license shall remain in force for a period of 90 days after the filing of the notice. At the end of the 90-day period or an additional period, not to exceed one year, as specified by the Commission, if written notice is not given that a licensed recovery manager is then in control or management of the agency, then the agency's license shall automatically be suspended. A license suspended under this Section may be reinstated upon payment of a reinstatement fee, to be determined by the Commission, and submission of a reinstatement application.
(d) Except as otherwise provided in this Act, no person may serve as the licensed recovery manager in control or management of a licensed repossession agency if that person has ever had a repossession agency's license revoked or if the person was a partner, managing employee, owner, or officer of a repossession agency the license of which has been revoked for cause.
(e) The license of the recovery manager in control or management of a licensed repossession agency, together with the agency's license, shall be conspicuously displayed at the agency location of which the recovery manager is in control or management.
(f) A license extended under this Section is subject to all other provisions of this Act.
(Source: P.A. 97-576, eff. 7-1-12.)

(225 ILCS 422/70)
(Section scheduled to be repealed on January 1, 2022)
Sec. 70. License extension in cases of death or disassociation.
(a) In the case of the death of a person who is licensed individually as a repossession agency, a member of the deceased's immediate family shall be entitled to continue operating the agency under the same license for up to 120 days following the date of death, provided that written notice is given to the Commission within 30 days following the date of death. At the end of the 120-day period, the license shall automatically be revoked.
(b) In the case of the death or disassociation of a partner of a partnership licensed as a repossession agency, the company shall notify the Commission, in writing, within 30 days from the death or disassociation of the partner. If they fail to notify the Commission within the 30-day period, then the license shall automatically be revoked at the end of that period. If proper notice is given, then the license shall remain in force for 90 days following the date of death or disassociation of the partner. At the end of the 90-day period, the license shall automatically be revoked.
(c) A license extended under this Section is subject to all other provisions of this Act.
(Source: P.A. 97-576, eff. 7-1-12.)

(225 ILCS 422/75)
(Section scheduled to be repealed on January 1, 2022)
Sec. 75. Licenses and recovery permits; renewals; restoration; person in military service.
(a) An original Class "R" license, Class "RR" license, and Class "MR" license shall expire 2 years after the date of issuance.
(b) An original Class "E" recovery permit and Class "EE" recovery permit shall expire one year after the date of issuance.
(c) A renewal Class "R" license, Class "RR" license and Class "MR" license shall expire 2 years after the date of renewal.
(d) A renewal Class "E" recovery permit and Class "EE" recovery permit shall expire one year after the date of renewal.
(e) The following are guidelines for the classes of licensure and registration:
(1) Any person, firm, company, partnership, or

corporation that engages in business as a recovery agency shall have a Class "R" license. A Class "R" license is valid for only one location.

(2) Each branch office of a Class "R" agency shall

have a Class "RR" license.

(3) Any individual who performs the services of a

manager for a Class "R" recovery agency or a Class "RR" branch office must have a Class "MR" license.

(4) Any individual who performs recovery services as

a repossession agency employee for a Class "R" recovery agency or a Class "RR" branch office must have a Class "E" recovery permit.

(5) Any individual who performs repossessions as an

intern under the direction and control of a designated, sponsoring Class "E" recovery permit or a designated, sponsoring Class "MR" license shall have a Class "EE" recovery permit.

(6) An individual shall have a Class "MR" or Class

"E" recovery permit if he or she owns or is an employee of a Class "R" agency or Class "RR" branch office.

(7) Class "MR", Class "E", and Class "EE" licenses

and recovery permits are not transferable.

(f) At least 90 days prior to the expiration of a license or recovery permit, the Commission shall mail to the license or permit holder a renewal form in the form and manner prescribed by the Commission. The license holder or recovery permit holder must complete and mail the renewal form to the Commission, pay any fines assessed, and pay any renewal fee required by the Commission.
(g) Any person or entity that has permitted a license or recovery permit to expire may have that license or recovery permit restored by making an application to the Commission within one year after the expiration of a repossession agency's license or a qualified manager license or within 30 days after the expiration of a recovery permit, filing proof acceptable to the Commission of fitness to have the license or recovery permit restored, and paying the required restoration fee. However, any person whose license or recovery permit expired while (i) in federal service on active duty with the Armed Forces of the United States or called into service or training with the State militia or (ii) in training or education under the supervision of the United States preliminary to induction into military service may have his or her license or recovery permit renewed or restored without paying any lapsed renewal fees, if within 2 years after honorable termination of the service, training, or education, except under condition other than honorable, he or she furnishes the Commission with satisfactory evidence to the effect that he or she has been so engaged and that the service, training, or education has been so terminated.
(h) A suspended repossession agency license, recovery manager license, or recovery permit is subject to expiration as set forth in this Section. Renewal of a certificate or registration card does not entitle the license holder or recovery permit holder, while the license or recovery permit remains suspended and until it is reinstated, to engage in the licensed or permitted activity.
(i) A revoked repossession agency license, recovery manager license, or recovery permit is subject to expiration as set forth in this Section; however, it may not be renewed. If a revoked license or recovery permit is reinstated after its expiration, then the license holder or recovery permit holder, as a condition of reinstatement, shall pay a reinstatement fee in an amount equal to the renewal fee in effect on the last regular renewal date prior to the date on which the license or recovery permit is reinstated and any additional delinquency fee required by the Commission.
(j) Any person or entity that notifies the Commission, in writing on forms prescribed by the Commission, may place a license or recovery permit on inactive status and shall be excused from the payment of renewal fees until the person or entity notifies the Commission in writing of the intention to resume active practice. Any person or entity requesting that a license or recovery permit be changed from inactive to active status shall be required to pay the current renewal fee.
(k) Any repossession agency license holder, recovery manager license holder, or recovery permit holder whose license or recovery permit is nonrenewed or on inactive status shall not engage in the practice of recovery in this State or use the title or advertise that he, she, or it performs the services of a licensed repossession agency, licensed recovery manager, or repossession agency employee.
(l) Any person violating subsection (k) of this Section shall be considered to be operating a repossession agency without a license, acting as a recovery manager without a license, or acting as a repossession agency employee without a recovery permit and is subject to the disciplinary provisions of this Act.
(m) A repossession agency license, recovery manager license, or recovery permit that is not renewed within 3 years after its expiration may not be renewed, restored, reinstated, or reissued thereafter. The holder of the license or recovery permit may obtain a new license or recovery permit only upon compliance with all of the provisions of this Act concerning the issuance of original licenses or recovery permits.
(Source: P.A. 97-576, eff. 7-1-12.)

(225 ILCS 422/80)
(Section scheduled to be repealed on January 1, 2022)
Sec. 80. Refusal, revocation, or suspension.
(a) The Commission may refuse to issue or renew or may revoke any license or recovery permit or may suspend, place on probation, fine, or take any disciplinary action that the Commission may deem proper, including fines not to exceed $2,500 for each violation, with regard to any license holder or recovery permit holder for one or any combination of the following causes:
(1) Knowingly making any misrepresentation for the

purpose of obtaining a license or recovery permit.

(2) Violations of this Act or its rules.
(3) For licensees or permit holders, conviction of

any crime under the laws of the United States or any state or territory thereof that is (i) a felony, (ii) a misdemeanor, an essential element of which is dishonesty, or (iii) a crime that is related to the practice of the profession. For license or permit applicants, the Commission may refuse to issue a license or permit based on restrictions set forth in paragraph (2) of subsection (a) of Section 40 and subparagraph (B) of paragraph (1) of subsection (a) of Section 45, respectively, if the Commission determines in accordance with Section 85 that such conviction will impair the ability of the applicant to engage in the position for which a license or permit is sought.

(4) Aiding or abetting another in violating any

provision of this Act or its rules.

(5) Engaging in dishonorable, unethical, or

unprofessional conduct of a character likely to deceive, defraud, or harm the public as defined by rule.

(6) Violation of any court order from any State or

public agency engaged in the enforcement of payment of child support arrearages or for noncompliance with certain processes relating to paternity or support proceeding.

(7) Solicitation of professional services by using

false or misleading advertising.

(8) A finding that the license or recovery permit

was obtained by fraudulent means.

(9) Practicing or attempting to practice under a name

other than the full name shown on the license or recovery permit or any other legally authorized name.

(b) The Commission may refuse to issue or may suspend the license or recovery permit of any person or entity who fails to file a return, pay the tax, penalty, or interest shown in a filed return, or pay any final assessment of tax, penalty, or interest, as required by any tax Act administered by the Department of Revenue, until the time the requirements of the tax Act are satisfied. The Commission may take into consideration any pending tax disputes properly filed with the Department of Revenue.
(Source: P.A. 100-286, eff. 1-1-18.)

(225 ILCS 422/85)
(Section scheduled to be repealed on January 1, 2022)
Sec. 85. Consideration of past crimes.
(a) The Commission shall not require the applicant to report the following information and shall not consider the following criminal history records in connection with an application for a license or permit under this Act:
(1) Juvenile adjudications of delinquent minors as

defined in Section 5-105 of the Juvenile Court Act of 1987, subject to the restrictions set forth in Section 5-130 of the Juvenile Court Act of 1987.

(2) Law enforcement records, court records, and

conviction records of an individual who was 17 years old at the time of the offense and before January 1, 2014, unless the nature of the offense required the individual to be tried as an adult.

(3) Records of arrest not followed by a conviction.
(4) Convictions overturned by a higher court.
(5) Convictions or arrests that have been sealed or

expunged.

(b) When considering the denial of a license or recovery permit on the grounds of conviction of a crime, including those set forth in paragraph (2) of subsection (a) of Section 40 and subparagraph (B) of paragraph (1) of subsection (a) of Section 45, respectively, the Commission, in evaluating whether the conviction will impair the applicant's ability to engage in the position for which a license or permit is sought and the applicant's present eligibility for a license or recovery permit, shall consider each of the following criteria:
(1) The lack of direct relation of the offense for

which the applicant was previously convicted to the duties, functions, and responsibilities of the position for which a license is sought.

(2) Circumstances relative to the offense, including

the applicant's age at the time that the offense was committed.

(3) Evidence of any act committed subsequent to the

act or crime under consideration as grounds for denial, which also could be considered as grounds for disciplinary action under this Act.

(4) Whether 5 years since a conviction or 3 years

since release from confinement for the conviction, whichever is later, have passed without a subsequent conviction.

(5) Successful completion of sentence or for

applicants serving a term of parole or probation, a progress report provided by the applicant's probation or parole officer that documents the applicant's compliance with conditions of supervision.

(6) If the applicant was previously licensed or

employed in this State or other states or jurisdictions, then the lack of prior misconduct arising from or related to the licensed position or position of employment.

(7) Evidence of rehabilitation or rehabilitative

effort during or after incarceration, or during or after a term of supervision, including, but not limited to, a certificate of good conduct under Section 5-5.5-25 of the Unified Code of Corrections or a certificate of relief from disabilities under Section 5-5.5-10 of the Unified Code of Corrections.

(8) Any other mitigating factors that contribute to

the person's potential and current ability to perform the duties and responsibilities of practices licensed or registered under this Act.

(c) When considering the suspension or revocation of a license or recovery permit on the grounds of conviction of a crime, the Commission, in evaluating the rehabilitation of the applicant, whether the conviction will impair the applicant's ability to engage in the position for which a license or permit is sought, and the applicant's present eligibility for a license or recovery permit, shall consider each of the following criteria:
(1) The nature and severity of the act or offense.
(2) The license holder's or recovery permit holder's

criminal record in its entirety.

(3) The amount of time that has lapsed since the

commission of the act or offense.

(4) Whether the license holder or recovery permit

holder has complied with any terms of parole, probation, restitution, or any other sanctions lawfully imposed against him or her.

(5) If applicable, evidence of expungement

proceedings.

(6) Evidence, if any, of rehabilitation submitted by

the license holder or recovery permit holder.

(d) If the Commission refuses to grant a license or permit to an applicant, then the Commission shall notify the applicant of the denial in writing with the following included in the notice of denial:
(1) a statement about the decision to refuse to grant

a license or permit;

(2) a list of the convictions that the Commission

determined will impair the applicant's ability to engage in the position for which a license or permit is sought;

(3) a list of convictions that formed the sole or

partial basis for the refusal to grant a license or permit; and

(4) a summary of the appeal process or the earliest

the applicant may reapply for a license or permit, whichever is applicable.

(e) No later than May 1 of each year, the Commission must prepare, publicly announce, and publish a report of summary statistical information relating to new and renewal license or permit applications during the preceding calendar year. Each report shall show, at a minimum:
(1) the number of applicants for a new or renewal

license or permit under this Act within the previous calendar year;

(2) the number of applicants for a new or renewal

license or permit under this Act within the previous calendar year who had any criminal conviction;

(3) the number of applicants for a new or renewal

license or permit under this Act in the previous calendar year who were granted a license or permit;

(4) the number of applicants for a new or renewal

license or permit with a criminal conviction who were granted a license or permit under this Act within the previous calendar year;

(5) the number of applicants for a new or renewal

license or permit under this Act within the previous calendar year who were denied a license or permit;

(6) the number of applicants for a new or renewal

license or permit with a criminal conviction who were denied a license or permit under this Act in the previous calendar year in whole or in part because of a prior conviction;

(7) the number of licenses or permits issued on

probation without monitoring under this Act in the previous calendar year to applicants with a criminal conviction; and

(8) the number of licenses or permits issued on

probation with monitoring under this Act in the previous calendar year to applicants with a criminal conviction.

(Source: P.A. 100-286, eff. 1-1-18.)

(225 ILCS 422/90)
(Section scheduled to be repealed on January 1, 2022)
Sec. 90. Insurance required. No repossession agency, branch office, or remote storage location license shall be issued unless the applicant first files with the Commission a certification of insurance evidencing coverage in the amount required under this Section. The coverage shall provide the Commission as an additional insured for the purpose of receiving all notices of modifications or cancellations of such insurance. Coverage shall be written by an insurance company that is lawfully engaged to provide insurance coverage in Illinois. Coverage shall provide for a combined single limit policy in the amount of at least $1,000,000 per occurrence and a $3,000,000 aggregate policy, which shall include commercial general liability for wrongful repossession, garage keepers, on hook, and drive-away and shall be a direct primary policy. Coverage shall provide for a dishonesty bond policy in the amount of at least $1,000,000. Coverage shall insure for the liability of all employees licensed or registered by the Commission while acting in the course of their employment. The agency shall notify the Commission immediately upon cancellation of the insurance policy, whether the cancellation was initiated by the insurance company or the insured agency. The agency's license shall automatically be suspended on the date of cancellation of the policy, unless new evidence of insurance is provided to the Commission prior to the effective date of cancellation.
(Source: P.A. 97-576, eff. 7-1-12.)

(225 ILCS 422/95)
(Section scheduled to be repealed on January 1, 2022)
Sec. 95. Display of license required. At all times, a repossession agency's license shall be conspicuously displayed at the agency location on record with the Commission.
(Source: P.A. 97-576, eff. 7-1-12.)

(225 ILCS 422/100)
(Section scheduled to be repealed on January 1, 2022)
Sec. 100. Local government; home rule.
(a) Nothing in this Act shall prevent local authorities in any municipality, county, or municipality and county, by ordinance and within the exercise of the police power of the municipality or county, from requiring repossession agency and recovery manager license holders to register their names and file a copy of their State identification cards with the municipality, county, or municipality and county.
(b) A municipality or county, including a home rule unit, may not regulate individuals and entities engaged in the business of collateral recovery in a manner that is less stringent than the standards established under this Act. To the extent that any regulation by a municipality or county, including a home rule unit, is less stringent than the standards established under this Act, it is superseded by this Act. This Section is a limitation under subsection (i) of Section 6 of Article VII of the Illinois Constitution on the concurrent exercise by home rule units of powers and functions exercised by the State.
(Source: P.A. 97-576, eff. 7-1-12.)

(225 ILCS 422/105)
(Section scheduled to be repealed on January 1, 2022)
Sec. 105. Notification of law enforcement. Prior to a repossession, the licensed repossession agency or repossession agency employee shall notify the appropriate law enforcement agency located in the jurisdiction in which the licensed repossession agency or repossession agency employee plans to perform the repossession. Within 30 minutes after the completion of the repossession, the licensed repossession agency or repossession agency employee must notify the appropriate law enforcement agency that the repossession has occurred within its jurisdiction.
(Source: P.A. 97-576, eff. 7-1-12.)

(225 ILCS 422/110)
(Section scheduled to be repealed on January 1, 2022)
Sec. 110. Repossession of vehicles.
(a) With regard to collateral subject to a security agreement, repossession occurs when the licensed repossession agency employee gains entry into the collateral, the collateral becomes connected to a tow vehicle, or the licensed repossession agency employee has physical control, custody, or possession of the collateral.
(b) The licensed repossession agency shall confirm with the legal owner of a recovered vehicle whether the legal owner holds a security interest in the personal effects or other property contained in or on the recovered vehicle.
(c) If personal effects or other property not covered by a security agreement are contained in or on a recovered vehicle at the time it is recovered, then the personal effects and other property not covered by a security agreement must be completely and accurately inventoried, and a record of the inventory shall be maintained on file with the licensed repossession agency for a period of 2 years following the date of repossession. The licensed repossession agency shall hold all personal effects and other property not covered by a security agreement until the licensed repossession agency either returns the personal effects and other property to the debtor or disposes of the personal effects and other property in accordance with this Section.
(d) Within 5 working days following the date of repossession, the licensed repossession agency shall give written notification to the debtor of the whereabouts of personal effects or other property inventoried. At least 45 days prior to disposing of such personal effects or other property, the licensed repossession agency shall, by United States Postal Service certified mail, notify the debtor of the intent to dispose of the property. Should the debtor, or his or her lawful designee, appear to retrieve the personal property prior to the date on which the licensed repossession agency is allowed to dispose of the property, the licensed repossession agency shall surrender the personal property to that individual upon payment of any reasonably incurred expenses for inventory and storage.
(e) If personal property is not claimed within 45 days of the notice of intent to dispose, then the licensed repossession agency may dispose of the personal property at its discretion, except that illegal items or contraband shall be surrendered to a law enforcement agency, and the licensed repossession agency shall retain a receipt or other proof of surrender as part of the inventory and disposal records it maintains. The inventory of the personal property and the records regarding any disposal of personal property shall be maintained for a period of 2 years in the permanent records of the licensed repossession agency and shall be made available upon request to the Commission.
(Source: P.A. 97-576, eff. 7-1-12.)

(225 ILCS 422/115)
(Section scheduled to be repealed on January 1, 2022)
Sec. 115. Deposit of fees and fines. All of the fees and fines collected under this Act shall be deposited into the Transportation Regulatory Fund and, subject to appropriation, may be used by the Commission for the administration of this Act.
(Source: P.A. 97-576, eff. 7-1-12.)

(225 ILCS 422/120)
(Section scheduled to be repealed on January 1, 2022)
Sec. 120. Payments; penalty for insufficient funds. Any person or entity who delivers a check or other payment to the Commission that is returned to the Commission unpaid by the financial institution upon which it is drawn shall pay to the Commission, in addition to the amount already owed to the Commission, a fine amount as determined by the Commission. The fines imposed by this Section are in addition to any other discipline provided under this Act prohibiting unlicensed or unregistered practice or practice on a nonrenewed license or recovery permit. The Commission shall notify the person or entity that fees and fines shall be paid to the Commission by certified check or money order within 30 calendar days after notification. If, after the expiration of 30 days from the date of notification, the person or entity has failed to submit the necessary remittance, then the Commission shall automatically terminate the license or recovery permit or deny the application without hearing. If, after termination or denial, the person seeks a license or recovery permit, then the person or entity shall apply to the Commission for restoration or issuance of the license or recovery permit and pay all fees and fines due to the Commission. The Commission may establish a fee for the processing of an application for restoration of a license or recovery permit to pay all expenses of processing the application. The Commission may waive the fines due under this Section in individual cases where the Commission finds that the fines would be unreasonable or unnecessarily burdensome.
(Source: P.A. 97-576, eff. 7-1-12.)

(225 ILCS 422/125)
(Section scheduled to be repealed on January 1, 2022)
Sec. 125. Filings, formal complaints. All repossession activity correspondence relating to complaints and alleged violations of this Act shall be submitted to the Commission in writing on forms and in a manner prescribed by the Commission.
(Source: P.A. 97-576, eff. 7-1-12.)

(225 ILCS 422/130)
(Section scheduled to be repealed on January 1, 2022)
Sec. 130. Roster. The Commission shall maintain a roster of names and addresses of all persons who hold valid licenses and recovery permits and all persons whose licenses or recovery permits have been suspended or revoked within the previous year.
(Source: P.A. 97-576, eff. 7-1-12.)

(225 ILCS 422/135)
(Section scheduled to be repealed on January 1, 2022)
Sec. 135. Violations; injunctions; cease and desist order.
(a) If any person or entity violates a provision of this Act, then the Commission may, in the name of the People of the State of Illinois, through the Attorney General of the State of Illinois, petition for an order enjoining the violation or for an order enforcing compliance with this Act. Upon the filing of a verified petition in court, the court may issue a temporary restraining order, without notice or bond, and may preliminarily and permanently enjoin the violation. If it is established that the person or entity has violated or is violating the injunction, the court may punish the offender for contempt of court. Proceedings under this Section are in addition to, and not in lieu of, all other remedies and penalties provided by this Act.
(b) If any person or entity practices as a repossession agency or a recovery manager or holds himself, herself, or itself out as such without having a valid license or recovery permit under this Act, then any license holder or recovery permit holder, any person injured thereby, or any resident of or legal entity within the State may, in addition to the Commission, petition for relief as provided in subsection (a) of this Section.
(c) Whenever, in the opinion of the Commission, any person or entity violates any provision of this Act, the Commission may issue a rule to show cause why an order to cease and desist should not be entered against that person or entity. The rule shall clearly set forth the grounds relied upon by the Commission and shall provide a period of 7 days from the date of the rule to file an answer to the satisfaction of the Commission. Failure to answer to the satisfaction of the Commission shall cause an order to cease and desist to be issued immediately.
(Source: P.A. 97-576, eff. 7-1-12.)

(225 ILCS 422/140)
(Section scheduled to be repealed on January 1, 2022)
Sec. 140. Investigation; notice and hearing. The Commission may investigate the actions or qualifications of any person or entity holding or claiming to hold a license or recovery permit. The Commission may take any immediate disciplinary action that the Commission may deem proper if a person or entity repossesses a vehicle or collateral in the State without a valid license or permit. For all other disciplinary actions against a license or recovery permit holder, the Commission shall (i) notify the accused in writing of any charges made and the time and place for a hearing on the charges at least 30 days before the date set for the hearing, (ii) direct the accused to file a written answer to the charges under oath within 30 days after the service on the person or entity of such notice, and (iii) inform the accused that failure to file an answer shall result in a default judgment against the person or entity and the person's or entity's license or recovery permit may be suspended, revoked, placed on probationary status, or other disciplinary action taken with regard to the license or recovery permit as the Commission may deem proper.
In case the person or entity, after receiving notice, fails to file an answer, the person's or entity's license or recovery permit may, in the discretion of the Commission, be suspended, revoked, placed on probationary status, or the Commission, may take whatever disciplinary action it deems proper, including the imposition of a fine, without a hearing, if the act or acts charged constitute sufficient grounds for such action under this Act. This written notice and any notice in the subsequent proceedings may be served by personal delivery to the accused, or by registered or certified mail to the address last specified by the accused in the last notification to the Commission.
The written answer shall be served by personal delivery, certified delivery, or certified or registered mail to the Commission. At the time and place fixed in the notice, the Commission shall proceed to hear the charges and the parties or their counsel shall be accorded ample opportunity to present such statements, testimony, evidence, and argument as may be pertinent to the charges or to the defense thereto. The Commission may continue such hearing from time to time. At the discretion of the Commission, the accused person's or entity's license or recovery permit may be suspended or revoked, if the evidence constitutes sufficient grounds for such action under this Act.
(Source: P.A. 97-576, eff. 7-1-12.)

(225 ILCS 422/145)
(Section scheduled to be repealed on January 1, 2022)
Sec. 145. Record of proceeding. The Commission, at its expense, shall preserve a record of all proceedings at the formal hearing of any case. The notice of hearing, complaint and all other documents in the nature of pleadings and written motions filed in the proceedings, the transcript of testimony, and orders of the Commission shall be in the record of the proceedings.
(Source: P.A. 97-576, eff. 7-1-12.)

(225 ILCS 422/150)
(Section scheduled to be repealed on January 1, 2022)
Sec. 150. Subpoenas; oaths; attendance of witnesses. The Commission has the power to subpoena and to bring before it any person and to take testimony either orally or by deposition, or both, with the same fees and mileage and in the same manner as is prescribed in civil cases in the courts of this State. The Commission and the designated hearing officer have the power to administer oaths to witnesses at any hearing that the Commission is authorized to conduct and any other oaths authorized in any Act administered by the Commission. Any circuit court may, upon application of the Commission or its designee or of the applicant, license holder, or recovery permit holder against whom proceedings under this Act are pending, enter an order requiring the attendance of witnesses and their testimony, and the production of documents, papers, files, books, and records in connection with any hearing or investigation. The court may compel obedience to its order by proceedings for contempt.
(Source: P.A. 97-576, eff. 7-1-12.)

(225 ILCS 422/155)
(Section scheduled to be repealed on January 1, 2022)
Sec. 155. Recommendations for disciplinary action. At the conclusion of the hearing, the Commission shall prepare a written report of its findings and recommendations. The report shall contain a finding whether or not the accused person or entity violated this Act or failed to comply with the conditions required in this Act. The finding is not admissible in evidence against the person in a criminal prosecution brought for the violation of this Act, but the hearing and finding are not a bar to a criminal prosecution brought for the violation of this Act.
(Source: P.A. 97-576, eff. 7-1-12.)

(225 ILCS 422/160)
(Section scheduled to be repealed on January 1, 2022)
Sec. 160. Rehearing. In any hearing involving disciplinary action against a license holder or recovery permit holder, a copy of the Commission's report shall be served upon the respondent by the Commission, either personally or as provided in this Act for the service of the notice of hearing. Within 20 calendar days after service, the respondent may present to the Commission a motion in writing for a rehearing that shall specify the particular grounds for rehearing. If no motion for rehearing is filed, then upon the expiration of the time specified for filing a motion, or if a motion for rehearing is denied, then upon denial, the Commission may enter an order in accordance with its own recommendations except as provided in this Act. If the respondent orders from the reporting service, and pays for, a transcript of the record within the time for filing a motion for rehearing, then the 20 calendar day period within which a motion may be filed shall commence upon the delivery of the transcript to the respondent.
(Source: P.A. 97-576, eff. 7-1-12.)

(225 ILCS 422/165)
(Section scheduled to be repealed on January 1, 2022)
Sec. 165. Appointment of a hearing officer. The Commission has the authority to appoint any attorney duly licensed to practice law in the State of Illinois to serve as the hearing officer in any action for refusal to issue or renew a license or recovery permit or to discipline a license holder or recovery permit holder. The hearing officer has full authority to conduct the hearing. The hearing officer shall report his or her findings and recommendations to the Commission. The Commission has 60 calendar days from receipt of the report to review the report of the hearing officer. If the Commission disagrees with the recommendation of the hearing officer, then the Commission may issue an order in contravention of the recommendation.
(Source: P.A. 97-576, eff. 7-1-12.)

(225 ILCS 422/170)
(Section scheduled to be repealed on January 1, 2022)
Sec. 170. Hearing by other examiner. Whenever the Commission is not satisfied that substantial justice has been done in revoking or suspending a license or recovery permit, or refusing to issue or renew a license or recovery permit, the Commission may order a rehearing.
(Source: P.A. 97-576, eff. 7-1-12.)

(225 ILCS 422/175)
(Section scheduled to be repealed on January 1, 2022)
Sec. 175. Order; certified copy. An order or a certified copy thereof, over the seal of the Commission, shall be prima facie proof:
(a) that the seal is the genuine seal of the

Commission; and

(b) that the Commission is duly appointed and

qualified.

(Source: P.A. 97-576, eff. 7-1-12.)

(225 ILCS 422/180)
(Section scheduled to be repealed on January 1, 2022)
Sec. 180. Restoration. At any time after the suspension or revocation of any license or recovery permit, the Commission may restore the license or recovery permit to the accused person, unless after an investigation and a hearing the Commission determines that restoration is not in the public interest.
(Source: P.A. 97-576, eff. 7-1-12.)

(225 ILCS 422/185)
(Section scheduled to be repealed on January 1, 2022)
Sec. 185. License and recovery permit surrender. Upon the revocation or suspension of any license or recovery permit, the license holder or recovery permit holder shall immediately surrender the license or recovery permit to the Commission. If the license holder or recovery permit holder fails to do so, then the Commission has the right to seize the license or recovery permit.
(Source: P.A. 97-576, eff. 7-1-12.)

(225 ILCS 422/190)
(Section scheduled to be repealed on January 1, 2022)
Sec. 190. Summary suspension. The Commission may summarily suspend the license of a repossession agency, the license of a recovery manager, or the recovery permit of an employee without a hearing, simultaneously with the institution of proceedings for a hearing provided for in this Act, if the Commission finds that evidence in its possession indicates that a repossession agency's, recovery manager's, or employee's continuation in the business of collateral recovery would constitute an imminent danger to the public. In the event that the Commission summarily suspends a license or recovery permit without a hearing, a hearing by the Commission must be held within 30 calendar days after the suspension has occurred.
(Source: P.A. 97-576, eff. 7-1-12.)

(225 ILCS 422/195)
(Section scheduled to be repealed on January 1, 2022)
Sec. 195. Judicial review. All final administrative decisions of the Commission are subject to judicial review under the Administrative Review Law and its rules. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure. Proceedings for judicial review shall be commenced in the circuit court of the county in which the party applying for review resides; but if the party is not a resident of this State, the venue shall be in Sangamon County.
(Source: P.A. 97-576, eff. 7-1-12.)

(225 ILCS 422/200)
(Section scheduled to be repealed on January 1, 2022)
Sec. 200. Violations; criminal penalties. Any person who is found to have violated any provision of this Act is guilty of a Class A misdemeanor for the first offense, and a Class 4 felony for a second or subsequent offense.
(Source: P.A. 97-576, eff. 7-1-12.)

(225 ILCS 422/205)
(Section scheduled to be repealed on January 1, 2022)
Sec. 205. Illinois Administrative Procedure Act. The Illinois Administrative Procedure Act is expressly adopted and incorporated in this Act as if all of the provisions of that Act were included in this Act. For the purpose of this Act, the notice required under Section 10-25 of the Illinois Administrative Procedure Act is deemed sufficient when mailed to the last known address of a party.
(Source: P.A. 97-576, eff. 7-1-12.)

(225 ILCS 422/900)
(Section scheduled to be repealed on January 1, 2022)
Sec. 900. (Amendatory provisions; text omitted).
(Source: P.A. 97-576, eff. 7-1-12; text omitted.)

(225 ILCS 422/999)
(Section scheduled to be repealed on January 1, 2022)
Sec. 999. Effective date. This Act takes effect on July 1, 2012.
(Source: P.A. 97-576, eff. 7-1-12.)



225 ILCS 425/ - Collection Agency Act.

(225 ILCS 425/1) (from Ch. 111, par. 2001)
(Section scheduled to be repealed on January 1, 2026)
Sec. 1. This Act shall be known and may be cited as the "Collection Agency Act".
(Source: P.A. 78-1248.)

(225 ILCS 425/1a) (from Ch. 111, par. 2001a)
(Section scheduled to be repealed on January 1, 2026)
Sec. 1a. Declaration of public policy. The practice as a collection agency by any entity in the State of Illinois is hereby declared to affect the public health, safety and welfare and to be subject to regulation and control in the public interest. It is further declared to be a matter of public interest and concern that the collection agency profession merit and receive the confidence of the public and that only qualified entities be permitted to practice as a collection agency in the State of Illinois. This Act shall be liberally construed to carry out these objects and purposes.
It is further declared to be the public policy of this State to protect consumers against debt collection abuse.
(Source: P.A. 89-387, eff. 1-1-96.)

(225 ILCS 425/2) (from Ch. 111, par. 2002)
(Section scheduled to be repealed on January 1, 2026)
Sec. 2. Definitions. In this Act:
"Address of record" means the designated address recorded by the Department in the applicant's or licensee's application file or license file as maintained by the Department's licensure maintenance unit.
"Board" means the Collection Agency Licensing and Disciplinary Board.
"Charge-off balance" means an account principal and other legally collectible costs, expenses, and interest accrued prior to the charge-off date, less any payments or settlement.
"Charge-off date" means the date on which a receivable is treated as a loss or expense.
"Collection agency" means any person who, in the ordinary course of business, regularly, on behalf of himself or herself or others, engages in the collection of a debt.
"Consumer debt" or "consumer credit" means money or property, or their equivalent, due or owing or alleged to be due or owing from a natural person by reason of a consumer credit transaction.
"Credit transaction" means a transaction between a natural person and another person in which property, service, or money is acquired on credit by that natural person from such other person primarily for personal, family, or household purposes.
"Creditor" means a person who extends consumer credit to a debtor.
"Current balance" means the charge-off balance plus any legally collectible costs, expenses, and interest, less any credits or payments.
"Debt" means money, property, or their equivalent which is due or owing or alleged to be due or owing from a person to another person.
"Debt buyer" means a person or entity that is engaged in the business of purchasing delinquent or charged-off consumer loans or consumer credit accounts or other delinquent consumer debt for collection purposes, whether it collects the debt itself or hires a third-party for collection or an attorney-at-law for litigation in order to collect such debt.
"Debtor" means a person from whom a collection agency seeks to collect a consumer or commercial debt that is due and owing or alleged to be due and owing from such person.
"Department" means the Department of Financial and Professional Regulation.
"Email address of record" means the designated email address recorded by the Department in the applicant's application file or the licensee's license file, as maintained by the Department's licensure maintenance unit.
"Person" means a natural person, partnership, corporation, limited liability company, trust, estate, cooperative, association, or other similar entity.
"Licensed collection agency" means a person who is licensed under this Act to engage in the practice of debt collection in Illinois.
"Multi-state licensing system" means a web-based platform that allows licensure applicants to submit their applications and renewals to the Department online.
"Secretary" means the Secretary of Financial and Professional Regulation.
(Source: P.A. 99-227, eff. 8-3-15; 99-500, eff. 1-29-16; 100-132, eff. 8-18-17.)

(225 ILCS 425/2.01)
Sec. 2.01. (Repealed).
(Source: P.A. 85-1209. Repealed by P.A. 95-437, eff. 1-1-08.)

(225 ILCS 425/2.02)
Sec. 2.02. (Repealed).
(Source: P.A. 94-414, eff. 12-31-05. Repealed by P.A. 95-437, eff. 1-1-08.)

(225 ILCS 425/2.03) (from Ch. 111, par. 2005)
(Section scheduled to be repealed on January 1, 2026)
Sec. 2.03. Exemptions. This Act does not apply to persons whose collection activities are confined to and are directly related to the operation of a business other than that of a collection agency, and specifically does not include the following:
1. Banks, including trust departments, affiliates,

and subsidiaries thereof, fiduciaries, and financing and lending institutions (except those who own or operate collection agencies);

2. Abstract companies doing an escrow business;
3. Real estate brokers when acting in the pursuit of

their profession;

4. Public officers and judicial officers acting under

order of a court;

5. Licensed attorneys at law;
6. Insurance companies;
7. Credit unions, including affiliates and

subsidiaries thereof (except those who own or operate collection agencies);

8. Loan and finance companies, including entities

licensed pursuant to the Residential Mortgage License Act of 1987;

9. Retail stores collecting their own accounts;
10. Unit Owner's Associations established under the

Condominium Property Act, and their duly authorized agents, when collecting assessments from unit owners; and

11. Any person or business under contract with a

creditor to notify the creditor's debtors of a debt using only the creditor's name.

(Source: P.A. 99-227, eff. 8-3-15.)

(225 ILCS 425/2.04) (from Ch. 111, par. 2005.1)
(Section scheduled to be repealed on January 1, 2026)
Sec. 2.04. Child support debt.
(a) Collection agencies engaged in the business of collecting child support debt owing under a court order as provided under the Illinois Public Aid Code, the Illinois Marriage and Dissolution of Marriage Act, the Non-Support Punishment Act, the Illinois Parentage Act of 1984, the Illinois Parentage Act of 2015, or similar laws of other states are not restricted (i) in the frequency of contact with an obligor who is in arrears, whether by phone, mail, or other means, (ii) from contacting the employer of an obligor who is in arrears, (iii) from publishing or threatening to publish a list of obligors in arrears, (iv) from disclosing or threatening to disclose an arrearage that the obligor disputes, but for which a verified notice of delinquency has been served under the Income Withholding for Support Act (or any of its predecessors, Section 10-16.2 of the Illinois Public Aid Code, Section 706.1 of the Illinois Marriage and Dissolution of Marriage Act, Section 22 of the Non-Support Punishment Act, Section 26.1 of the Revised Uniform Reciprocal Enforcement of Support Act, or Section 20 of the Illinois Parentage Act of 1984), or (v) from engaging in conduct that would not cause a reasonable person mental or physical illness. For purposes of this subsection, "obligor" means an individual who owes a duty to make periodic payments, under a court order, for the support of a child. "Arrearage" means the total amount of an obligor's unpaid child support obligations.
(a-5) A collection agency may not impose a fee or charge, including costs, for any child support payments collected through the efforts of a federal, State, or local government agency, including but not limited to child support collected from federal or State tax refunds, unemployment benefits, or Social Security benefits.
No collection agency that collects child support payments shall (i) impose a charge or fee, including costs, for collection of a current child support payment, (ii) fail to apply collections to current support as specified in the order for support before applying collection to arrears or other amounts, or (iii) designate a current child support payment as arrears or other amount owed. In all circumstances, the collection agency shall turn over to the obligee all support collected in a month up to the amount of current support required to be paid for that month.
As to any fees or charges, including costs, retained by the collection agency, that agency shall provide documentation to the obligee demonstrating that the child support payments resulted from the actions of the agency.
After collection of the total amount or arrearage, including statutory interest, due as of the date of execution of the collection contract, no further fees may be charged.
(a-10) The Department shall determine a fee rate of not less than 25% but not greater than 35%, based upon presentation by the licensees as to costs to provide the service and a fair rate of return. This rate shall be established by administrative rule.
Without prejudice to the determination by the Department of the appropriate rate through administrative rule, a collection agency shall impose a fee of not more than 29% of the amount of child support actually collected by the collection agency subject to the provisions of subsection (a-5). This interim rate is based upon the March 2002 General Account Office report "Child Support Enforcement", GAO-02-349. This rate shall apply until a fee rate is established by administrative rule.
(b) The Department shall adopt rules necessary to administer and enforce the provisions of this Section.
(Source: P.A. 99-85, eff. 1-1-16; 99-227, eff. 8-3-15; 99-642, eff. 7-28-16.)

(225 ILCS 425/2.5)
(Section scheduled to be repealed on January 1, 2026)
Sec. 2.5. Address of record; email address of record. All applicants and licensees shall:
(1) provide a valid address and email address to the

Department, which shall serve as the address of record and email address or record, respectively, at the time of application for licensure or renewal of a license; and

(2) inform the Department of any change of address of

record or email address of record within 14 days after such change either through the Department's website or through a multi-state licensing system as designated by the Secretary.

(Source: P.A. 100-132, eff. 8-18-17.)

(225 ILCS 425/3) (from Ch. 111, par. 2006)
(Section scheduled to be repealed on January 1, 2026)
Sec. 3. A person acts as a collection agency when he, she, or it:
(a) Engages in the business of collection for others

of any account, bill or other debt;

(b) Receives, by assignment or otherwise, accounts,

bills, or other debt from any person owning or controlling 20% or more of the business receiving the assignment, with the purpose of collecting monies due on such account, bill or other debt;

(c) Sells or attempts to sell, or gives away or

attempts to give away to any other person, other than one licensed under this Act, any system of collection, letters, demand forms, or other printed matter where the name of any person, other than that of the creditor, appears in such a manner as to indicate, directly or indirectly, that a request or demand is being made by any person other than the creditor for the payment of the sum or sums due or asserted to be due;

(d) Buys accounts, bills or other debt;
(e) Uses a fictitious name in collecting its own

accounts, bills, or debts with the intention of conveying to the debtor that a third party has been employed to make such collection; or

(f) Engages in the business of collection of a check

or other payment that is returned unpaid by the financial institution upon which it is drawn.

(Source: P.A. 99-227, eff. 8-3-15.)

(225 ILCS 425/4) (from Ch. 111, par. 2007)
(Section scheduled to be repealed on January 1, 2026)
Sec. 4. No collection agency shall operate in this State, directly or indirectly engage in the business of collecting debt, solicit debt claims for others, have a sales office, a client, or solicit a client in this State, exercise the right to collect, or receive payment for another of any debt, without obtaining a license under this Act except that no collection agency shall be required to be licensed if the agency's activities in this State are limited to collecting debts from debtors located in this State by means of interstate communication, including telephone, mail, or facsimile transmission, electronic mail, or any other Internet communication from the agency's location in another state provided they are licensed in that state and these same privileges are permitted in that licensed state to agencies licensed in Illinois.
(Source: P.A. 99-227, eff. 8-3-15.)

(225 ILCS 425/4.5)
(Section scheduled to be repealed on January 1, 2026)
Sec. 4.5. Unlicensed practice; violation; civil penalty.
(a) Any person who practices, offers to practice, attempts to practice, or holds oneself out to practice as a collection agency without being licensed under this Act shall, in addition to any other penalty provided by law, pay a civil penalty to the Department in an amount not to exceed $10,000 for each offense as determined by the Department. The civil penalty shall be assessed by the Department after a hearing is held in accordance with the provisions set forth in this Act regarding the provision of a hearing for the discipline of a licensee.
(b) The Department has the authority and power to investigate any and all unlicensed activity. In addition to taking any other action provided under this Act, whenever the Department has reason to believe a person has violated any provision of subsection (a) of this Section, the Department may issue a rule to show cause why an order to cease and desist should not be entered against that person. The rule shall clearly set forth the grounds relied upon by the Department and shall provide a period of 7 days from the date of the rule to file an answer to the satisfaction of the Department. Failure to answer to the satisfaction of the Department shall cause an order to cease and desist to be issued immediately.
(c) The civil penalty shall be paid within 60 days after the effective date of the order imposing the civil penalty. The order shall constitute a judgment and may be filed and execution had thereon in the same manner as any judgment from any court of record.
(d) All moneys collected under this Section shall be deposited into the General Professions Dedicated Fund.
(Source: P.A. 99-227, eff. 8-3-15.)

(225 ILCS 425/4.6)
(Section scheduled to be repealed on January 1, 2026)
Sec. 4.6. Multi-state licensing system. The Secretary may require participation in a third-party, multi-state licensing system for licensing under this Act. The multi-state licensing system may share regulatory information and maintain records in compliance with the provisions of this Act. The multi-state licensing system may charge the applicant an administration fee.
(Source: P.A. 100-132, eff. 8-18-17.)

(225 ILCS 425/5) (from Ch. 111, par. 2008)
(Section scheduled to be repealed on January 1, 2026)
Sec. 5. Application for original license. Application for an original license shall be made to the Secretary on forms provided by the Department or through a multi-state licensing system as designated by the Secretary, shall be accompanied by the required fee and shall state:
(1) the applicant's name and address;
(2) the names and addresses of the officers of the

collection agency and, if the collection agency is a corporation, the names and addresses of all persons owning 10% or more of the stock of such corporation, if the collection agency is a partnership, the names and addresses of all partners of the partnership holding a 10% or more interest in the partnership, if the collection agency is a limited liability company, the names and addresses of all members holding 10% or more interest in the limited liability company, and if the collection agency is any other legal business entity, the names and addresses of all persons owning 10% or more interest in the entity; and

(3) such other information as the Department may deem

necessary.

(Source: P.A. 99-227, eff. 8-3-15; 100-132, eff. 8-18-17.)

(225 ILCS 425/6)
Sec. 6. (Repealed).
(Source: P.A. 89-387, eff. 1-1-96. Repealed by P.A. 99-227, eff. 8-3-15.)

(225 ILCS 425/6a)
Sec. 6a. (Repealed).
(Source: P.A. 94-414, eff. 12-31-05. Repealed by P.A. 99-227, eff. 8-3-15.)

(225 ILCS 425/7) (from Ch. 111, par. 2010)
(Section scheduled to be repealed on January 1, 2026)
Sec. 7. Qualifications for license. In order to be qualified to obtain a license or a renewal license under this Act, a collection agency's officers shall:
(a) be of good moral character and of the age of 18

years or more;

(b) (blank); and
(c) have an acceptable credit rating, have no

unsatisfied judgments; and not have been officers and owners of 10% or more interest of a former licensee under this Act whose license was suspended or revoked without subsequent restoration.

(Source: P.A. 99-227, eff. 8-3-15; 100-132, eff. 8-18-17.)

(225 ILCS 425/8) (from Ch. 111, par. 2011)
(Section scheduled to be repealed on January 1, 2026)
Sec. 8. Bond requirement. A collection agency shall be required to file and maintain in force a surety bond, issued by an insurance company authorized to transact fidelity and surety business in the State of Illinois. The bond shall be for the benefit of creditors who obtain a judgment from a court of competent jurisdiction based on the failure of the agency to remit money collected on account and owed to the creditor. No action on the bond shall be commenced more than one year after the creditor obtains a judgment against the collection agency from a court of competent jurisdiction. The bond shall be in the form prescribed by the Secretary in the sum of $25,000. The bond shall be continuous in form and run concurrently with the original and each renewal license period unless terminated by the insurance company. An insurance company may terminate a bond and avoid further liability by filing a 60-day notice of termination with the Department and at the same time sending the same notice to the agency. A license shall be cancelled on the termination date of the agency's bond unless a new bond is filed with the Department to become effective at the termination date of the prior bond. If a license has been cancelled under this Section, the agency must file a new application and will be considered a new applicant if it obtains a new bond.
(Source: P.A. 99-227, eff. 8-3-15.)

(225 ILCS 425/8a) (from Ch. 111, par. 2011a)
(Section scheduled to be repealed on January 1, 2026)
Sec. 8a. Fees.
(a) The fees for the administration and enforcement of this Act, including but not limited to original licensure, renewal, and restoration, shall be set by the Department by rule. All fees are nonrefundable.
(b) All fees collected under this Act by the Department shall be deposited into the General Professions Dedicated Fund and shall be appropriated to the Department for the ordinary and contingent expenses of the Department in the administration of this Act.
(c) The administration fee charged by the multi-state licensing system shall be paid directly to the multi-state licensing system.
(Source: P.A. 99-227, eff. 8-3-15; 100-132, eff. 8-18-17.)

(225 ILCS 425/8a-1) (from Ch. 111, par. 2011a-1)
(Section scheduled to be repealed on January 1, 2026)
Sec. 8a-1. (a) No account may be referred by a collection agency to an attorney unless, prior to placing an account with an attorney for further collection action, each account creditor is notified in writing by the collection agency of the collection agency's intent to refer the account to an attorney. The account may not be referred to an attorney if a creditor notifies the collection agency within 5 days after receiving the notice that the creditor is withholding authorization for the account to be referred to an attorney. The notice requirement under this subsection may, in the alternative, be satisfied if the creditor signs the complaint that will be filed in the circuit court seeking judgment on the debt owed. A collection agency shall not take any action that in fact or in appearance interferes with the professional relationship between the attorney and the creditor.
(b) Court costs expended by the agency or the creditor for filing a complaint are recoverable by the agency or the creditor if the principal on the debt is paid before the judgment is issued.
(Source: P.A. 89-387, eff. 1-1-96.)

(225 ILCS 425/8b) (from Ch. 111, par. 2011b)
(Section scheduled to be repealed on January 1, 2026)
Sec. 8b. Assignment for collection. An account may be assigned to a collection agency for collection with title passing to the collection agency to enable collection of the account in the agency's name as assignee for the creditor provided:
(a) The assignment is manifested by a written agreement, separate from and in addition to any document intended for the purpose of listing a debt with a collection agency. The document manifesting the assignment shall specifically state and include:
(i) the effective date of the assignment; and
(ii) the consideration for the assignment.
(b) The consideration for the assignment may be paid or given either before or after the effective date of the assignment. The consideration may be contingent upon the settlement or outcome of litigation and if the debt being assigned has been listed with the collection agency as an account for collection, the consideration for assignment may be the same as the fee for collection.
(c) All assignments shall be voluntary and properly executed and acknowledged by the corporate authority or individual transferring title to the collection agency before any action can be taken in the name of the collection agency.
(d) No assignment shall be required by any agreement to list a debt with a collection agency as an account for collection.
(e) No litigation shall commence in the name of the licensee as plaintiff unless: (i) there is an assignment of the account that satisfies the requirements of this Section and (ii) the licensee is represented by a licensed attorney at law.
(f) If a collection agency takes assignments of accounts from 2 or more creditors against the same debtor and commences litigation against that debtor in a single action, in the name of the collection agency, then (i) the complaint must be stated in separate counts for each assignment and (ii) the debtor has an absolute right to have any count severed from the rest of the action.
(Source: P.A. 99-227, eff. 8-3-15.)

(225 ILCS 425/8c) (from Ch. 111, par. 2011c)
(Section scheduled to be repealed on January 1, 2026)
Sec. 8c. (a) Each licensed collection agency shall at all times maintain a separate bank account in which all monies received on debts shall be deposited, referred to as a "Trust Account", except that negotiable instruments received may be forwarded directly to a creditor if such procedure is provided for by a writing executed by the creditor. Monies received shall be so deposited within 5 business days after posting to the agency's books of account.
There shall be sufficient funds in the trust account at all times to pay the creditors the amount due them.
(b) The trust account shall be established in a bank, savings and loan association, or other recognized depository which is federally or State insured or otherwise secured as defined by rule. Such account may be interest bearing. The licensee shall pay to the creditor interest earned on funds on deposit after the sixtieth day.
(c) Notwithstanding any contractual arrangement, every client of a licensee shall within 60 days after the close of each calendar month, account and pay to the licensee collection agency all sums owed to the collection agency for payments received by the client during that calendar month on debts in possession of the collection agency. If a client fails to pay the licensee any sum due under this Section, the licensee shall, in addition to other remedies provided by law, have the right to offset any money due the licensee under this Section against any moneys due the client.
(d) Each collection agency shall keep on file the name of the bank, savings and loan association, or other recognized depository in which each trust account is maintained, the name of each trust account, and the names of the persons authorized to withdraw funds from each account.
The collection agency, within 30 days of the time of a change of depository or person authorized to make withdrawal, shall update its files to reflect such change.
An examination and audit of an agency's trust accounts may be made by the Department as the Department deems appropriate.
(Source: P.A. 99-227, eff. 8-3-15; 100-132, eff. 8-18-17.)

(225 ILCS 425/8.5)
(Section scheduled to be repealed on January 1, 2026)
Sec. 8.5. Debt buyers. A debt buyer shall be subject to all of the terms, conditions, and requirements of this Act, except as otherwise provided for in subsection (b) of Section 8.6 of this Act.
(Source: P.A. 97-1070, eff. 1-1-13.)

(225 ILCS 425/8.6)
(Section scheduled to be repealed on January 1, 2026)
Sec. 8.6. Debt buyer activities.
(a) Debt buyers initiating actions upon an obligation arising out of a consumer debt shall be commenced within the applicable statute of limitations period.
(b) With respect to its activities as a debt buyer in pursuing the collection of accounts it owns, a debt buyer shall be subject to all of the terms, conditions, and requirements of this Act, except that a debt buyer shall not be required to (i) file and maintain in force a surety bond under Section 8 of this Act; (ii) maintain a trust account under Section 8c of this Act; (iii) procure written authorization to refer the account to an attorney for suit under Section 8a-1 of this Act; or (iv) adhere to the assignment for collection criteria under Section 8b of this Act.
(c) The Attorney General may enforce against debt buyers the provisions identified in Section 9.7 of this Act as an unlawful practice under the Consumer Fraud and Deceptive Business Practices Act.
(Source: P.A. 97-1070, eff. 1-1-13.)

(225 ILCS 425/9) (from Ch. 111, par. 2012)
(Section scheduled to be repealed on January 1, 2026)
Sec. 9. Disciplinary actions.
(a) The Department may refuse to issue or renew, or may revoke, suspend, place on probation, reprimand or take other disciplinary or non-disciplinary action as the Department may deem proper, including fines not to exceed $10,000 per violation, for any one or any combination of the following causes:
(1) Material misstatement in furnishing information

to the Department.

(2) Violations of this Act or of the rules

promulgated hereunder.

(3) Conviction by plea of guilty or nolo contendere,

finding of guilt, jury verdict, or entry of judgment or by sentencing of any crime, including, but not limited to, convictions, preceding sentences of supervision, conditional discharge, or first offender probation of the collection agency or any of the officers or owners of more than 10% interest of the agency of any crime under the laws of any U.S. jurisdiction that (i) is a felony, (ii) is a misdemeanor, an essential element of which is dishonesty, or (iii) is directly related to the practice of a collection agency.

(4) Fraud or misrepresentation in applying for, or

procuring, a license under this Act or in connection with applying for renewal of a license under this Act.

(5) Aiding or assisting another person in violating

any provision of this Act or rules adopted under this Act.

(6) Failing, within 60 days, to provide information

in response to a written request made by the Department.

(7) Habitual or excessive use or addiction to

alcohol, narcotics, stimulants or any other chemical agent or drug which results in the inability to practice with reasonable judgment, skill, or safety by any of the officers or owners of 10% or more interest of a collection agency.

(8) Discipline by another state, the District of

Columbia, a territory of the United States, or a foreign nation, if at least one of the grounds for the discipline is the same or substantially equivalent to those set forth in this Act.

(9) A finding by the Department that the licensee,

after having his license placed on probationary status, has violated the terms of probation.

(10) Willfully making or filing false records or

reports in his or her practice, including, but not limited to, false records filed with State agencies or departments.

(11) Practicing or attempting to practice under a

false or, except as provided by law, an assumed name.

(12) A finding by the Federal Trade Commission that a

licensee violated the federal Fair Debt Collection Practices Act or its rules.

(13) Failure to file a return, or to pay the tax,

penalty or interest shown in a filed return, or to pay any final assessment of tax, penalty or interest, as required by any tax Act administered by the Illinois Department of Revenue until such time as the requirements of any such tax Act are satisfied.

(14) Using or threatening to use force or violence to

cause physical harm to a debtor, his or her family or his or her property.

(15) Threatening to instigate an arrest or criminal

prosecution where no basis for a criminal complaint lawfully exists.

(16) Threatening the seizure, attachment or sale of a

debtor's property where such action can only be taken pursuant to court order without disclosing that prior court proceedings are required.

(17) Disclosing or threatening to disclose

information adversely affecting a debtor's reputation for credit worthiness with knowledge the information is false.

(18) Initiating or threatening to initiate

communication with a debtor's employer unless there has been a default of the payment of the obligation for at least 30 days and at least 5 days prior written notice, to the last known address of the debtor, of the intention to communicate with the employer has been given to the employee, except as expressly permitted by law or court order.

(19) Communicating with the debtor or any member of

the debtor's family at such a time of day or night and with such frequency as to constitute harassment of the debtor or any member of the debtor's family. For purposes of this Section the following conduct shall constitute harassment:

(A) Communicating with the debtor or any member

of his or her family in connection with the collection of any debt without the prior consent of the debtor given directly to the debt collector, or the express permission of a court of competent jurisdiction, at any unusual time or place or a time or place known or which should be known to be inconvenient to the debtor. In the absence of knowledge of circumstances to the contrary, a debt collector shall assume that the convenient time for communicating with a consumer is after 8 o'clock a.m. and before 9 o'clock p.m. local time at the debtor's location.

(B) The threat of publication or publication of a

list of consumers who allegedly refuse to pay debts, except to a consumer reporting agency.

(C) The threat of advertisement or advertisement

for sale of any debt to coerce payment of the debt.

(D) Causing a telephone to ring or engaging any

person in telephone conversation repeatedly or continuously with intent to annoy, abuse, or harass any person at the called number.

(20) Using profane, obscene or abusive language in

communicating with a debtor, his or her family or others.

(21) Disclosing or threatening to disclose

information relating to a debtor's debt to any other person except where such other person has a legitimate business need for the information or except where such disclosure is permitted by law.

(22) Disclosing or threatening to disclose

information concerning the existence of a debt which the collection agency knows to be disputed by the debtor without disclosing the fact that the debtor disputes the debt.

(23) Engaging in any conduct that is intended to

cause and did cause mental or physical illness to the debtor or his or her family.

(24) Attempting or threatening to enforce a right or

remedy with knowledge or reason to know that the right or remedy does not exist.

(25) Failing to disclose to the debtor or his or her

family the corporate, partnership or proprietary name, or other trade or business name, under which the collection agency is engaging in debt collections and which he or she is legally authorized to use.

(26) Using any form of communication which simulates

legal or judicial process or which gives the appearance of being authorized, issued or approved by a governmental agency or official or by an attorney at law when it is not.

(27) Using any badge, uniform, or other indicia of

any governmental agency or official except as authorized by law.

(28) Conducting business under any name or in any

manner which suggests or implies that the collection agency is a branch of or is affiliated in any way with a governmental agency or court if such collection agency is not.

(29) Failing to disclose, at the time of making any

demand for payment, the name of the person to whom the debt is owed and at the request of the debtor, the address where payment is to be made and the address of the person to whom the debt is owed.

(30) Misrepresenting the amount of the debt alleged

to be owed.

(31) Representing that an existing debt may be

increased by the addition of attorney's fees, investigation fees or any other fees or charges when such fees or charges may not legally be added to the existing debt.

(32) Representing that the collection agency is an

attorney at law or an agent for an attorney if he or she is not.

(33) Collecting or attempting to collect any interest

or other charge or fee in excess of the actual debt unless such interest or other charge or fee is expressly authorized by the agreement creating the debt unless expressly authorized by law or unless in a commercial transaction such interest or other charge or fee is expressly authorized in a subsequent agreement. If a contingency or hourly fee arrangement (i) is established under an agreement between a collection agency and a creditor to collect a debt and (ii) is paid by a debtor pursuant to a contract between the debtor and the creditor, then that fee arrangement does not violate this Section unless the fee is unreasonable. The Department shall determine what constitutes a reasonable collection fee.

(34) Communicating or threatening to communicate with

a debtor when the collection agency is informed in writing by an attorney that the attorney represents the debtor concerning the debt. If the attorney fails to respond within a reasonable period of time, the collector may communicate with the debtor. The collector may communicate with the debtor when the attorney gives his or her consent.

(35) Engaging in dishonorable, unethical, or

unprofessional conduct of a character likely to deceive, defraud, or harm the public.

(b) The Department shall deny any license or renewal authorized by this Act to any person who has defaulted on an educational loan guaranteed by the Illinois State Scholarship Commission; however, the Department may issue a license or renewal if the person in default has established a satisfactory repayment record as determined by the Illinois State Scholarship Commission.
No collection agency while collecting or attempting to collect a debt shall engage in any of the Acts specified in this Section, each of which shall be unlawful practice.
(Source: P.A. 99-227, eff. 8-3-15.)

(225 ILCS 425/9.1)
(Section scheduled to be repealed on January 1, 2026)
Sec. 9.1. Communication with persons other than debtor. Any collection agency communicating with any person other than the debtor for the purpose of acquiring location information about the debtor shall:
(1) identify himself or herself, state that he or she

is confirming or correcting location information concerning the consumer, and, only if expressly requested, identify his or her employer;

(2) not state that the consumer owes any debt;
(3) not communicate with any person more than once

unless requested to do so by the person or unless the collection agency reasonably believes that the earlier response of the person is erroneous or incomplete and that the person now has correct or complete location information;

(4) not communicate by postcard;
(5) not use any language or symbol on any envelope or

in the contents of any communication effected by mail or telegram that indicates that the collection agency is in the debt collection business or that the communication relates to the collection of a debt; and

(6) not communicate with any person other than the

attorney after the collection agency knows the debtor is represented by an attorney with regard to the subject debt and has knowledge of or can readily ascertain the attorney's name and address, unless the attorney fails to respond within a reasonable period of time, not less than 30 days, to communication from the collection agency.

This Section applies to a collection agency or debt buyer only when engaged in the collection of consumer debt.
(Source: P.A. 99-227, eff. 8-3-15; 99-500, eff. 1-29-16.)

(225 ILCS 425/9.2)
(Section scheduled to be repealed on January 1, 2026)
Sec. 9.2. Communication in connection with debt collection.
(a) Without the prior consent of the debtor given directly to the collection agency or the express permission of a court of competent jurisdiction, a collection agency may not communicate with a debtor in connection with the collection of any debt in any of the following circumstances:
(1) At any unusual time, place, or manner that is

known or should be known to be inconvenient to the debtor. In the absence of knowledge of circumstances to the contrary, a collection agency shall assume that the convenient time for communicating with a debtor is after 8:00 a.m. and before 9:00 p.m. local time at the debtor's location.

(2) If the collection agency knows the debtor is

represented by an attorney with respect to such debt and has knowledge of or can readily ascertain, the attorney's name and address, unless the attorney fails to respond within a reasonable period of time to a communication from the collection agency or unless the attorney consents to direct communication with the debtor.

(3) At the debtor's place of employment, if the

collection agency knows or has reason to know that the debtor's employer prohibits the debtor from receiving such communication.

(b) Except as provided in Section 9.1 of this Act, without the prior consent of the debtor given directly to the collection agency, the express permission of a court of competent jurisdiction, or as reasonably necessary to effectuate a post judgment judicial remedy, a collection agency may not communicate, in connection with the collection of any debt, with any person other than the debtor, the debtor's attorney, a consumer reporting agency if otherwise permitted by law, the creditor, the attorney of the creditor, or the attorney of the collection agency.
(c) If a debtor notifies a collection agency in writing that the debtor refuses to pay a debt or that the debtor wishes the collection agency to cease further communication with the debtor, the collection agency may not communicate further with the debtor with respect to such debt, except to perform any of the following tasks:
(1) Advise the debtor that the collection agency's

further efforts are being terminated.

(2) Notify the debtor that the collection agency or

creditor may invoke specified remedies that are ordinarily invoked by such collection agency or creditor.

(3) Notify the debtor that the collection agency or

creditor intends to invoke a specified remedy.

If such notice from the debtor is made by mail, notification shall be complete upon receipt.
(d) For the purposes of this Section, "debtor" includes the debtor's spouse, parent (if the debtor is a minor), guardian, executor, or administrator.
(e) This Section applies to a collection agency or debt buyer only when engaged in the collection of consumer debt.
(Source: P.A. 99-227, eff. 8-3-15; 99-500, eff. 1-29-16.)

(225 ILCS 425/9.3)
(Section scheduled to be repealed on January 1, 2026)
Sec. 9.3. Validation of debts.
(a) Within 5 days after the initial communication with a debtor in connection with the collection of any debt, a collection agency shall, unless the following information is contained in the initial communication or the debtor has paid the debt, send the debtor a written notice with each of the following disclosures:
(1) The amount of the debt.
(2) The name of the creditor to whom the debt is owed.
(3) That, unless the debtor, within 30 days after

receipt of the notice, disputes the validity of the debt, or any portion thereof, the debt will be assumed to be valid by the collection agency.

(4) That, if the debtor notifies the collection

agency in writing within the 30-day period that the debt, or any portion thereof, is disputed, the collection agency will obtain verification of the debt or a copy of a judgment against the debtor and a copy of the verification or judgment will be mailed to the debtor by the collection agency.

(5) That upon the debtor's written request within the

30-day period, the collection agency will provide the debtor with the name and address of the original creditor, if different from the current creditor. If the disclosures required under this subsection (a) are placed on the back of the notice, the front of the notice shall contain a statement notifying debtors of that fact.

(b) If the debtor notifies the collection agency in writing within the 30-day period set forth in paragraph (3) of subsection (a) of this Section that the debt, or any portion thereof, is disputed or that the debtor requests the name and address of the original creditor, the collection agency shall cease collection of the debt, or any disputed portion thereof, until the collection agency obtains verification of the debt or a copy of a judgment or the name and address of the original creditor and mails a copy of the verification or judgment or name and address of the original creditor to the debtor.
(c) The failure of a debtor to dispute the validity of a debt under this Section shall not be construed by any court as an admission of liability by the debtor.
(d) This Section applies to a collection agency or debt buyer only when engaged in the collection of consumer debt.
(Source: P.A. 99-227, eff. 8-3-15; 99-500, eff. 1-29-16.)

(225 ILCS 425/9.4)
(Section scheduled to be repealed on January 1, 2026)
Sec. 9.4. Debt collection as a result of identity theft.
(a) Upon receipt from a debtor of all of the following information, a collection agency must cease collection activities until completion of the review provided in subsection (d) of this Section:
(1) A copy of a police report filed by the debtor

alleging that the debtor is the victim of an identity theft crime for the specific debt being collected by the collection agency.

(2) The debtor's written statement that the debtor

claims to be the victim of identity theft with respect to the specific debt being collected by the collection agency, including (i) a Federal Trade Commission's Affidavit of Identity Theft, (ii) an Illinois Attorney General ID Theft Affidavit, or (iii) a written statement that certifies that the representations are true, correct, and contain no material omissions of fact to the best knowledge and belief of the person submitting the certification. This written statement must contain or be accompanied by, each of the following, to the extent that an item listed below is relevant to the debtor's allegation of identity theft with respect to the debt in question:

(A) A statement that the debtor is a victim of

identity theft.

(B) A copy of the debtor's driver's license or

identification card, as issued by this State.

(C) Any other identification document that

supports the statement of identity theft.

(D) Specific facts supporting the claim of

identity theft, if available.

(E) Any explanation showing that the debtor did

not incur the debt.

(F) Any available correspondence disputing the

debt after transaction information has been provided to the debtor.

(G) Documentation of the residence of the debtor

at the time of the alleged debt, which may include copies of bills and statements, such as utility bills, tax statements, or other statements from businesses sent to the debtor and showing that the debtor lived at another residence at the time the debt was incurred.

(H) A telephone number for contacting the debtor

concerning any additional information or questions or direction that further communications to the debtor be in writing only, with the mailing address specified in the statement.

(I) To the extent the debtor has information

concerning who may have incurred the debt, the identification of any person whom the debtor believes is responsible.

(J) An express statement that the debtor did not

authorize the use of the debtor's name or personal information for incurring the debt.

(b) A written certification submitted pursuant to item (iii) of paragraph (2) of subsection (a) of this Section shall be sufficient if it is in substantially the following form:
"I certify that the representations made are true, correct,
and contain no material omissions of fact known to me.

(Signature)

(Date)"

(c) If a debtor notifies a collection agency orally that he or she is a victim of identity theft, the collection agency shall notify the debtor orally or in writing, that the debtor's claim must be in writing. If a debtor notifies a collection agency in writing that he or she is a victim of identity theft, but omits information required pursuant to this Section, and if the collection agency continues collection activities, the collection agency must provide written notice to the debtor of the additional information that is required or send the debtor a copy of the Federal Trade Commission's Identity Theft Affidavit form.
(d) Upon receipt of the complete statement and information described in subsection (a) of this Section, the collection agency shall review and consider all of the information provided by the debtor and other information available to the collection agency in its file or from the creditor. The collection agency may recommence debt collection activities only upon making a good faith determination that the information does not establish that the debtor is not responsible for the specific debt in question. The collection agency must notify the debtor in writing of that determination and the basis for that determination before proceeding with any further collection activities. The collection agency's determination shall be based on all of the information provided by the debtor and other information available to the collection agency in its file or from the creditor.
(e) No inference or presumption that the debt is valid or invalid or that the debtor is liable or not liable for the debt may arise if the collection agency decides after the review described in subsection (d) to cease or recommence the debt collection activities. The exercise or non-exercise of rights under this Section is not a waiver of any other right or defense of the debtor or collection agency.
(f) A collection agency that (i) ceases collection activities under this Section, (ii) does not recommence those collection activities, and (iii) furnishes adverse information to a consumer credit reporting agency, must notify the consumer credit reporting agency to delete that adverse information.
(Source: P.A. 99-227, eff. 8-3-15.)

(225 ILCS 425/9.5)
(Section scheduled to be repealed on January 1, 2026)
Sec. 9.5. Statute of limitations. No action may be filed against any licensee for violation of the terms of this Act or its rules unless the action is commenced within 5 years after the occurrence of the alleged violation. A continuing violation will be deemed to have occurred on the date when the circumstances first existed which gave rise to the alleged continuing violation.
(Source: P.A. 99-227, eff. 8-3-15.)

(225 ILCS 425/9.7)
(Section scheduled to be repealed on January 1, 2026)
Sec. 9.7. Enforcement under the Consumer Fraud and Deceptive Business Practices Act. The Attorney General may enforce the knowing violation of Section 9 (except for items (2) through (4), (7) through (9), (11) through (13), and (23) of subsection (a)), 9.1, 9.2, 9.3, or 9.4 of this Act as an unlawful practice under the Consumer Fraud and Deceptive Business Practices Act.
(Source: P.A. 99-227, eff. 8-3-15.)

(225 ILCS 425/9.22) (from Ch. 111, par. 2034)
(Section scheduled to be repealed on January 1, 2026)
Sec. 9.22. Administrative Procedure Act. The Illinois Administrative Procedure Act is hereby expressly adopted and incorporated herein as if all of the provisions of that Act were included in this Act, except that the provision of subsection (d) of Section 10-65 of the Illinois Administrative Procedure Act that provides that at hearings the licensee has the right to show compliance with all lawful requirements for retention, continuation or renewal of the license is specifically excluded. For the purposes of this Act the notice required under Section 10-25 of the Administrative Procedure Act is deemed sufficient when mailed or emailed to the applicant or licensee at the address of record or email address of record.
(Source: P.A. 99-227, eff. 8-3-15; 100-132, eff. 8-18-17.)

(225 ILCS 425/10)
Sec. 10. (Repealed).
(Source: P.A. 89-387, eff. 1-1-96. Repealed by P.A. 99-227, eff. 8-3-15.)

(225 ILCS 425/11) (from Ch. 111, par. 2036)
(Section scheduled to be repealed on January 1, 2026)
Sec. 11. Informal conferences. Informal conferences shall be conducted with at least one member of the Board in attendance. Notwithstanding any provisions concerning the conduct of hearings and recommendations for disciplinary actions, the Department has the authority to negotiate agreements with licensees and applicants resulting in disciplinary or non-disciplinary consent orders. The consent orders may provide for any of the forms of discipline provided in this Act. The consent orders shall provide that they were not entered into as a result of any coercion by the Department.
(Source: P.A. 99-227, eff. 8-3-15.)

(225 ILCS 425/13)
Sec. 13. (Repealed).
(Source: P.A. 84-242. Repealed by P.A. 99-227, eff. 8-3-15.)

(225 ILCS 425/13.1) (from Ch. 111, par. 2038.1)
(Section scheduled to be repealed on January 1, 2026)
Sec. 13.1. Collection Agency Licensing and Disciplinary Board; members; qualifications; duties.
(a) There is created in the Department the Collection Agency Licensing and Disciplinary Board composed of 7 members appointed by the Secretary. Five members of the Board shall be employed in a collection agency licensed under this Act and 2 members of the Board shall represent the general public, shall not be employed by or possess an ownership interest in any collection agency licensed under this Act, and shall have no family or business connection with the practice of collection agencies.
(b) Each of the members appointed to the Board, except for the public members, shall have at least 5 years of active collection agency experience.
(c) The Board shall annually elect a chairperson from among its members. The members of the Board shall receive no compensation for their services, but shall be reimbursed for their necessary expenses as authorized by the Department while engaged in their duties.
(d) Members shall serve for a term of 4 years and until their successors are appointed and qualified. No Board member shall be appointed to more than 2 full consecutive terms. A partial term of more than 2 years shall be considered a full term. Appointments to fill vacancies for the unexpired portion of a vacated term shall be made in the same manner as original appointments. All members shall serve until their successors are appointed and qualified.
(e) The Secretary may remove any member of the Board for cause at any time before the expiration of his or her term. The Secretary shall be the sole arbiter of cause.
(f) The majority of the Board shall constitute a quorum. A vacancy in the membership of the Board shall not impair the right of a quorum to exercise all the duties of the Board.
(g) Members of the Board shall have no liability in any action based upon any disciplinary proceeding or other activity performed in good faith as a member of the Board.
(Source: P.A. 99-227, eff. 8-3-15; 100-132, eff. 8-18-17.)

(225 ILCS 425/13.2) (from Ch. 111, par. 2038.2)
(Section scheduled to be repealed on January 1, 2026)
Sec. 13.2. Powers and duties of Department. The Department shall exercise the powers and duties prescribed by the Civil Administrative Code of Illinois for the administration of licensing Acts and shall exercise such other powers and duties necessary for effectuating the purposes of this Act.
Subject to the provisions of this Act, the Department may:
(1) Conduct hearings on proceedings to refuse to

issue or renew or to revoke licenses or suspend, place on probation, or reprimand persons licensed under this Act.

(2) Formulate rules required for the administration

of this Act.

(3) Obtain written recommendations from the Board

regarding standards of professional conduct, formal disciplinary actions and the formulation of rules affecting these matters. Notice of proposed rulemaking shall be transmitted to the Board and the Department shall review the response of the Board and any recommendations made in the response. The Department may solicit the advice of the Board on any matter relating to the administration and enforcement of this Act.

(4) (Blank).
(Source: P.A. 99-227, eff. 8-3-15; 100-132, eff. 8-18-17.)

(225 ILCS 425/13.3)
Sec. 13.3. (Repealed).
(Source: P.A. 86-615. Repealed by P.A. 99-227, eff. 8-3-15.)

(225 ILCS 425/14)
Sec. 14. (Repealed).
(Source: P.A. 78-1248. Repealed by P.A. 99-227, eff. 8-3-15.)

(225 ILCS 425/14a) (from Ch. 111, par. 2039a)
(Section scheduled to be repealed on January 1, 2026)
Sec. 14a. Unlicensed practice; Injunctions. The practice as a collection agency by any person not holding a valid and current license under this Act is declared to be inimical to the public welfare, to constitute a public nuisance, and to cause irreparable harm to the public welfare. The Secretary, the Attorney General, the State's Attorney of any county in the State, or any person may maintain an action in the name of the People of the State of Illinois, and may apply for injunctive relief in any circuit court to enjoin such entity from engaging in such practice. Upon the filing of a verified petition in such court, the court, if satisfied by affidavit or otherwise that such entity has been engaged in such practice without a valid and current license, may enter a temporary restraining order without notice or bond, enjoining the defendant from such further practice. Only the showing of non-licensure, by affidavit or otherwise, is necessary in order for a temporary injunction to issue. A copy of the verified complaint shall be served upon the defendant and the proceedings shall thereafter be conducted as in other civil cases except as modified by this Section. If it is established that the defendant has been or is engaged in such unlawful practice, the court may enter an order or judgment perpetually enjoining the defendant from further practice. In all proceedings hereunder, the court, in its discretion, may apportion the costs among the parties interested in the action, including cost of filing the complaint, service of process, witness fees and expenses, court reporter charges and reasonable attorneys' fees. In case of violation of any injunctive order entered under the provisions of this Section, the court may summarily try and punish the offender for contempt of court. Such injunction proceedings shall be in addition to, and not in lieu of, all penalties and other remedies provided in this Act.
(Source: P.A. 99-227, eff. 8-3-15.)

(225 ILCS 425/14b) (from Ch. 111, par. 2039b)
(Section scheduled to be repealed on January 1, 2026)
Sec. 14b. Penalty of unlawful practice; second and subsequent offenses. Any entity that practices or offers to practice as a collection agency in this State without being licensed for that purpose, or whose license is suspended, revoked, or expired, or that violates any of the provisions of this Act for which no specific penalty has been provided herein, is guilty of a Class A misdemeanor.
Any entity that has been previously convicted under any of the provisions of this Act and that subsequently violates any of the provisions of this Act is guilty of a Class 4 felony. In addition, whenever any entity is punished as a subsequent offender under this Section, the Secretary shall proceed to obtain a permanent injunction against such entity under Section 14a of this Act.
(Source: P.A. 99-227, eff. 8-3-15.)

(225 ILCS 425/15) (from Ch. 111, par. 2040)
(Section scheduled to be repealed on January 1, 2026)
Sec. 15. If any clause, sentence, Section, provision or part of this Act shall be adjudged to be unconstitutional or invalid for any reason, such judgment shall not impair, affect or invalidate the remainder of this Act, which shall be in full force and effect thereafter.
(Source: P.A. 78-1248.)

(225 ILCS 425/16)
(Section scheduled to be repealed on January 1, 2026)
Sec. 16. Investigation; notice and hearing. The Department may investigate the actions or qualifications of any applicant or of any person rendering or offering to render collection agency services or any person holding or claiming to hold a license as a collection agency. The Department shall, before refusing to issue or renew, revoking, suspending, placing on probation, reprimanding, or taking any other disciplinary action under Section 9 of this Act, at least 30 days before the date set for the hearing, (i) notify the accused in writing of the charges made and the time and place for the hearing on the charges, (ii) direct him or her to file his or her written answer to the charges with the Department under oath within 20 days after the service on him or her of the notice, and (iii) inform the accused that if he or she fails to file an answer default will be taken against him or her or his or her license may be suspended, revoked, or placed on probation, or other disciplinary action may be taken with regard to the license, including limiting the scope, nature, or extent of his or her practice, as the Department may consider proper. At the time and place fixed in the notice, the Department shall proceed to hear the charges. The parties or their counsel shall be accorded ample opportunity to present any pertinent statements, testimony, evidence, and arguments. The Department may continue the hearing from time to time. Nothing in this Section shall be construed to require that a hearing be commenced and completed in one day. At the discretion of the Secretary, after having first received the recommendation of the Board, the accused person's license may be suspended or revoked, if the evidence constitutes sufficient grounds for such action under this Act. If the person fails to file an answer after receiving notice, his or her license may, in the discretion of the Department, be suspended, revoked, or placed on probation, or the Department may take whatever disciplinary action it considers proper, including limiting the scope, nature, or extent of the person's practice or the imposition of a fine, without a hearing, if the act or acts charged constitute sufficient grounds for such action under this Act. Written or electronic notice may be served by personal delivery, mail, or email to the applicant or licensee at the address of record or email address of record.
(Source: P.A. 99-227, eff. 8-3-15; 100-132, eff. 8-18-17.)

(225 ILCS 425/17)
(Section scheduled to be repealed on January 1, 2026)
Sec. 17. Record of hearing; transcript. The Department, at its expense, shall preserve a record of all proceedings at the formal hearing of any case. The notice of hearing, complaint, all other documents in the nature of pleadings, written motions filed in the proceedings, the transcript of testimony, the report of the Board, and orders of the Department shall be in the record of the proceedings.
(Source: P.A. 99-227, eff. 8-3-15; 100-132, eff. 8-18-17.)

(225 ILCS 425/18)
(Section scheduled to be repealed on January 1, 2026)
Sec. 18. Subpoenas; oaths; attendance of witnesses.
(a) The Department has the power to subpoena documents, books, records, or other materials and to bring before it any person and to take testimony either orally or by deposition, or both, with the same fees and mileage and in the same manner as prescribed in civil cases in the courts of this State.
(b) The Secretary, the designated hearing officer, and every member of the Board has power to administer oaths to witnesses at any hearing that the Department is authorized to conduct and any other oaths authorized in any Act administered by the Department.
(c) Any circuit court may, upon application of the Department or designee or of the applicant or licensee against whom proceedings under this Act are pending, enter an order requiring the attendance of witnesses and their testimony, and the production of documents, papers, files, books, and records in connection with any hearing or investigations. The court may compel obedience to its order by proceedings for contempt.
(Source: P.A. 99-227, eff. 8-3-15.)

(225 ILCS 425/19)
(Section scheduled to be repealed on January 1, 2026)
Sec. 19. Findings and recommendations. At the conclusion of the hearing, the Board shall present to the Secretary a written report of its findings of fact, conclusions of law, and recommendations. The report shall contain a finding whether or not the accused person violated this Act or the rules adopted under this Act or failed to comply with the conditions required in this Act or those rules. The Board shall specify the nature of the violation or failure to comply and shall make its recommendations to the Secretary.
The report of findings of fact, conclusions of law, and recommendation of the Board shall be the basis for the Department's order for refusing to issue, restore, or renew a license, or otherwise disciplining a licensee, or for the granting of a license. If the Secretary disagrees with the report, findings of fact, conclusions of law, and recommendations of the Board, the Secretary may issue an order in contravention of the Board's recommendations. The finding is not admissible in evidence against the person in a criminal prosecution brought for the violation of this Act, but the hearing and finding are not a bar to a criminal prosecution brought for the violation of this Act.
(Source: P.A. 99-227, eff. 8-3-15.)

(225 ILCS 425/20)
(Section scheduled to be repealed on January 1, 2026)
Sec. 20. Board; rehearing. At the conclusion of the hearing, a copy of the Board's report shall be served upon the applicant or licensee by the Department, either personally or as provided in this Act for the service of the notice of hearing. Within 20 calendar days after the service, the applicant or licensee may present to the Department a motion in writing for a rehearing which shall specify the particular grounds for rehearing. The Department may respond to the motion for rehearing within 20 days after its service on the Department, and the applicant or licensee may reply within 7 days thereafter. If no motion for rehearing is filed, then upon the expiration of the time specified for filing a motion, or if a motion for rehearing is denied, then upon denial, the Secretary may enter an order in accordance with the recommendations of the Board, except as provided for in Section 19. If the applicant or licensee orders a transcript of the record from the reporting service and pays for it within the time for filing a motion for rehearing, the 20 day period within which a motion for rehearing may be filed shall commence upon the delivery of the transcript to the applicant or licensee.
(Source: P.A. 99-227, eff. 8-3-15.)

(225 ILCS 425/21)
(Section scheduled to be repealed on January 1, 2026)
Sec. 21. Secretary; rehearing. Whenever the Secretary is not satisfied that substantial justice has been done in the revocation, suspension, or refusal to issue, restore, or renew a license, or other discipline of an applicant or licensee, the Secretary may order a rehearing by the same or other examiners.
(Source: P.A. 99-227, eff. 8-3-15.)

(225 ILCS 425/22)
(Section scheduled to be repealed on January 1, 2026)
Sec. 22. Appointment of a hearing officer. The Secretary has the authority to appoint any attorney duly licensed to practice law in the State of Illinois to serve as the hearing officer in any action for refusal to issue, restore, or renew a license or to discipline a licensee. The hearing officer shall have full authority to conduct the hearing. A Board member or members may, but are not required to, attend hearings. The hearing officer shall report his or her findings of fact, conclusions of law, and recommendations to the Board. The Board shall review the report of the hearing officer and present its findings of fact, conclusions of law, and recommendations to the Secretary and to all parties to the proceeding. If the Secretary disagrees with the recommendation of the Board or of the hearing officer, the Secretary may issue an order in contravention of the recommendation.
(Source: P.A. 99-227, eff. 8-3-15.)

(225 ILCS 425/23)
(Section scheduled to be repealed on January 1, 2026)
Sec. 23. Order or certified copy; prima facie proof. An order or a certified copy thereof, over the seal of the Department and purporting to be signed by the Secretary, shall be prima facie proof that:
(1) the signature is the genuine signature of the

Secretary;

(2) the Secretary is duly appointed and qualified; and
(3) the Board and its members are qualified to act.
(Source: P.A. 99-227, eff. 8-3-15.)

(225 ILCS 425/24)
(Section scheduled to be repealed on January 1, 2026)
Sec. 24. Restoration of license from discipline. At any time after the successful completion of a term of indefinite probation, suspension, or revocation of any license, the Department may restore the license to the licensee, upon the written recommendation of the Board, unless after an investigation and a hearing the Secretary determines that restoration is not in the public interest. No person whose license or authority has been revoked as authorized in this Act may apply for restoration of that license or authority until such time as provided for in the Department of Professional Regulation Law of the Civil Administrative Code of Illinois.
(Source: P.A. 99-227, eff. 8-3-15.)

(225 ILCS 425/25)
(Section scheduled to be repealed on January 1, 2026)
Sec. 25. Surrender of license. Upon the revocation or suspension of any license, the licensee shall immediately surrender the license to the Department. If the licensee fails to do so, the Department shall have the right to seize the license.
(Source: P.A. 99-227, eff. 8-3-15.)

(225 ILCS 425/26)
(Section scheduled to be repealed on January 1, 2026)
Sec. 26. Administrative review; venue.
(a) All final administrative decisions of the Department are subject to judicial review under the Administrative Review Law and its rules. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
(b) Proceedings for judicial review shall be commenced in the circuit court of the county in which the party applying for review resides, but if the party is not a resident of Illinois, the venue shall be in Sangamon County.
(Source: P.A. 99-227, eff. 8-3-15.)

(225 ILCS 425/27)
(Section scheduled to be repealed on January 1, 2026)
Sec. 27. Certifications of record; costs. The Department shall not be required to certify any record to the court or file any answer in court or otherwise appear in any court in a judicial review proceeding, unless and until the Department has received from the plaintiff payment of the costs of furnishing and certifying the record, which costs shall be determined by the Department. Exhibits shall be certified without cost. Failure on the part of the plaintiff to file a receipt in court shall be grounds for dismissal of the action.
(Source: P.A. 99-227, eff. 8-3-15; 100-132, eff. 8-18-17.)

(225 ILCS 425/30)
(Section scheduled to be repealed on January 1, 2026)
Sec. 30. Expiration, renewal, and restoration of license. The expiration date and renewal period for each license shall be set by rule. A collection agency whose license has expired may restore its license at any time within 5 years after the expiration thereof, by making a renewal application and by paying the required fee.
However, any licensed collection agency whose license has expired while the individual licensed or while a shareholder, partner, or member owning 50% or more of the interest in the collection agency whose license has expired while he or she was (i) on active duty with the Armed Forces of the United States or called into service or training by the State militia; or (ii) in training or education under the supervision of the United States preliminary to induction into the military service, may have his or her license renewed or restored without paying any lapsed renewal fee or restoration fee if, within 2 years after termination of the service, training, or education, he or she furnishes the Department with satisfactory evidence of service, training, or education and it has been terminated under honorable conditions.
Any collection agency whose license has expired for more than 5 years may have it restored by applying to the Department, paying the required fee, and filing acceptable proof of fitness to have the license restored as set by rule.
(Source: P.A. 99-227, eff. 8-3-15; 100-132, eff. 8-18-17.)

(225 ILCS 425/35)
(Section scheduled to be repealed on January 1, 2026)
Sec. 35. Returned checks; fines. Any person who delivers a check or other payment to the Department that is returned to the Department unpaid by the financial institution upon which it is drawn shall pay to the Department, in addition to the amount already owed to the Department, a fine of $50. The fines imposed by this Section are in addition to any other discipline provided under this Act for unlicensed practice or practice on a non-renewed license. The Department shall notify the entity that payment of fees and fines shall be paid to the Department by certified check or money order within 30 calendar days of the notification. If, after the expiration of 30 days from the date of notification, the person has failed to submit the necessary remittance, the Department shall automatically terminate the license or deny the application, without hearing. If, after the termination or denial, the entity seeks a license, it shall apply to the Department for restoration or issuance of the license and pay all fees and fines due to the Department. The Department may establish a fee for the processing of an application for restoration of a license to pay all expenses of processing this application. The Secretary may waive the fines due under this Section in individual cases where the Secretary finds that the fines would be unreasonable or unnecessarily burdensome.
(Source: P.A. 99-227, eff. 8-3-15.)

(225 ILCS 425/40)
(Section scheduled to be repealed on January 1, 2026)
Sec. 40. Unlicensed practice; cease and desist. Whenever, in the opinion of the Department, a person violates any provision of this Act, the Department may issue a rule to show cause why an order to cease and desist should not be entered against that person. The rule shall clearly set forth the grounds relied upon by the Department and shall allow at least 7 days from the date of the rule to file an answer satisfactory to the Department. Failure to answer to the satisfaction of the Department shall cause an order to cease and desist to be issued.
(Source: P.A. 99-227, eff. 8-3-15.)

(225 ILCS 425/45)
(Section scheduled to be repealed on January 1, 2026)
Sec. 45. Summary suspension of license. The Secretary may summarily suspend the license of a licensed collection agency without a hearing, simultaneously with the institution of proceedings for a hearing provided for in Section 16 of this Act, if the Secretary finds that evidence in the Secretary's possession indicates that the continuation of practice by a licensed collection agency would constitute an imminent danger to the public. In the event that the Secretary summarily suspends the license of a licensed collection agency without a hearing, a hearing must be commenced within 30 days after the suspension has occurred and concluded as expeditiously as practical.
(Source: P.A. 99-227, eff. 8-3-15.)

(225 ILCS 425/50)
(Section scheduled to be repealed on January 1, 2026)
Sec. 50. Consent order. At any point in the proceedings as provided in Sections 9.5, 11, 14a, 16, and 45, both parties may agree to a negotiated consent order. The consent order shall be final upon signature of the Secretary.
(Source: P.A. 99-227, eff. 8-3-15.)

(225 ILCS 425/55)
(Section scheduled to be repealed on January 1, 2026)
Sec. 55. Confidentiality. All information collected by the Department in the course of an examination or investigation of a licensee or applicant, including, but not limited to, any complaint against a licensee filed with the Department and information collected to investigate any such complaint, shall be maintained for the confidential use of the Department and shall not be disclosed other than in the course of a formal hearing as determined by the Department. The Department may not disclose the information to anyone other than law enforcement officials, other regulatory agencies that have an appropriate regulatory interest as determined by the Secretary, or a party presenting a lawful subpoena to the Department. Information and documents disclosed to a federal, State, county, or local law enforcement agency shall not be disclosed by the agency for any purpose to any other agency or person. A formal complaint filed against the licensee by the Department or any order issued by the Department against a licensee or applicant shall be a public record, except as otherwise prohibited by law.
(Source: P.A. 99-227, eff. 8-3-15.)

(225 ILCS 425/60)
(Section scheduled to be repealed on January 1, 2026)
Sec. 60. Liability; federal compliance. A collection agency or a debt buyer shall not be subject to civil liability for its failure to comply with Section 2, 9.1, 9.2, or 9.3 of this Act, as amended by Public Act 99-227, if the collection agency or the debt buyer can demonstrate compliance with comparable provisions of the federal Fair Debt Collection Practices Act.
(Source: P.A. 99-500, eff. 1-29-16.)



225 ILCS 427/ - Community Association Manager Licensing and Disciplinary Act.

(225 ILCS 427/1)
(Section scheduled to be repealed on January 1, 2020)
Sec. 1. Short title. This Act may be cited as the Community Association Manager Licensing and Disciplinary Act.
(Source: P.A. 96-726, eff. 7-1-10.)

(225 ILCS 427/5)
(Section scheduled to be repealed on January 1, 2020)
Sec. 5. Legislative intent. It is the intent of the General Assembly that this Act provide for the licensing and regulation of community association managers and community association management firms, ensure that those who hold themselves out as possessing professional qualifications to engage in the business of community association management are, in fact, qualified to render management services of a professional nature, and provide for the maintenance of high standards of professional conduct by those licensed to provide community association management services.
(Source: P.A. 98-365, eff. 1-1-14.)

(225 ILCS 427/10)
(Section scheduled to be repealed on January 1, 2020)
Sec. 10. Definitions. As used in this Act:
"Address of record" means the designated address recorded by the Department in the applicant's or licensee's application file or license file maintained by the Department's licensure maintenance unit. It is the duty of the applicant or licensee to inform the Department of any change of address, and such changes must be made either through the Department's website or by contacting the Department's licensure maintenance unit.
"Advertise" means, but is not limited to, issuing or causing to be distributed any card, sign or device to any person; or causing, permitting or allowing any sign or marking on or in any building, structure, newspaper, magazine or directory, or on radio or television; or advertising by any other means designed to secure public attention.
"Board" means the Community Association Manager Licensing and Disciplinary Board.
"Community association" means an association in which membership is a condition of ownership or shareholder interest of a unit in a condominium, cooperative, townhouse, villa, or other residential unit which is part of a residential development plan and that is authorized to impose an assessment, rents, or other costs that may become a lien on the unit or lot.
"Community association funds" means any assessments, fees, fines, or other funds collected by the community association manager from the community association, or its members, other than the compensation paid to the community association manager for performance of community association management services.
"Community association management firm" means a company, corporation, limited liability company, or other entity that engages in community association management services.
"Community association management services" means those services listed in the definition of community association manager in this Section.
"Community association manager" means an individual who administers for remuneration the financial, administrative, maintenance, or other duties for the community association, including the following services: (A) collecting, controlling or disbursing funds of the community association or having the authority to do so; (B) preparing budgets or other financial documents for the community association; (C) assisting in the conduct of community association meetings; (D) maintaining association records; and (E) administrating association contracts, as stated in the declaration, bylaws, proprietary lease, declaration of covenants, or other governing document of the community association. "Community association manager" does not mean support staff, including, but not limited to bookkeepers, administrative assistants, secretaries, property inspectors, or customer service representatives.
"Department" means the Department of Financial and Professional Regulation.
"License" means the license issued to a person, corporation, partnership, limited liability company, or other legal entity under this Act to provide community association management services.
"Person" means any individual, corporation, partnership, limited liability company, or other legal entity.
"Secretary" means the Secretary of Financial and Professional Regulation.
"Supervising community association manager" means an individual licensed as a community association manager who manages and supervises a firm.
(Source: P.A. 100-201, eff. 8-18-17.)

(225 ILCS 427/15)
(Section scheduled to be repealed on January 1, 2020)
Sec. 15. License required. It shall be unlawful for any person, corporation, partnership, limited liability company, or other entity to provide community association management services, provide services as a community association manager, or hold himself, herself, or itself out as a community association manager or community association management firm to any community association in this State, unless he, she, or it holds a current and valid license issued licensed by the Department or is otherwise exempt from licensure under this Act.
(Source: P.A. 98-365, eff. 1-1-14.)

(225 ILCS 427/20)
(Section scheduled to be repealed on January 1, 2020)
Sec. 20. Exemptions.
(a) The requirement for holding a license under this Act shall not apply to any of the following:
(1) Any director, officer, or member of a community

association providing one or more of the services of a community association manager to a community association without compensation for such services to the association.

(2) Any person, corporation, partnership, or limited

liability company providing one or more of the services of a community association manager to a community association of 10 units or less.

(3) A licensed attorney acting solely as an incident

to the practice of law.

(4) A person acting as a receiver, trustee in

bankruptcy, administrator, executor, or guardian acting under a court order or under the authority of a will or of a trust instrument.

(5) A person licensed in this State under any other

Act from engaging the practice for which he or she is licensed.

(b) A licensed community association manager may not perform or engage in any activities for which a real estate managing broker or real estate broker's license is required under the Real Estate License Act of 2000, unless he or she also possesses a current and valid license under the Real Estate License Act of 2000 and is providing those services as provided for in the Real Estate License Act of 2000 and the applicable rules.
(c) A person may temporarily act as, or provide services as, a community association manager without being licensed under this Act if the person (i) is a community association manager regulated under the laws of another state or territory of the United States or another country and (ii) has applied in writing to the Department, on forms prepared and furnished by the Department, for licensure under this Act. This temporary right to act as a community association manager shall expire 6 months after the filing of his or her written application to the Department; upon the withdrawal of the application for licensure under this Act; or upon delivery of a notice of intent to deny the application from the Department; or upon the denial of the application by the Department, whichever occurs first.
(Source: P.A. 98-365, eff. 1-1-14.)

(225 ILCS 427/25)
(Section scheduled to be repealed on January 1, 2020)
Sec. 25. Community Association Manager Licensing and Disciplinary Board.
(a) There is hereby created the Community Association Manager Licensing and Disciplinary Board, which shall consist of 7 members appointed by the Secretary. All members must be residents of the State and must have resided in the State for at least 5 years immediately preceding the date of appointment. Five members of the Board must be licensees under this Act, at least two members of which shall be supervising community association managers. Two members of the Board shall be owners of, or hold a shareholder's interest in, a unit in a community association at the time of appointment who are not licensees under this Act and have no direct affiliation or work experience with the community association's community association manager. This Board shall act in an advisory capacity to the Department.
(b) Board members shall serve for terms of 5 years, except that, initially, 4 members shall serve for 5 years and 3 members shall serve for 4 years. All members shall serve until his or her successor is appointed and qualified. All vacancies shall be filled in like manner for the unexpired term. No member shall serve for more than 2 successive terms. The Secretary shall remove from the Board any member whose license has become void or has been revoked or suspended and may remove any member of the Board for neglect of duty, misconduct, or incompetence. A member who is subject to formal disciplinary proceedings shall disqualify himself or herself from all Board business until the charge is resolved. A member also shall disqualify himself or herself from any matter on which the member cannot act objectively.
(c) Four Board members shall constitute a quorum. A quorum is required for all Board decisions.
(d) The Board shall elect annually a chairperson and vice chairperson.
(e) Each member shall receive reimbursement as set by the Governor's Travel Control Board for expenses incurred in carrying out the duties as a Board member. The Board shall be compensated as determined by the Secretary.
(f) The Board may recommend policies, procedures, and rules relevant to the administration and enforcement of this Act.
(Source: P.A. 98-365, eff. 1-1-14.)

(225 ILCS 427/27)
(Section scheduled to be repealed on January 1, 2020)
Sec. 27. Immunity from liability. Any member of the Board, any attorney providing advice to the Board or Department, any person acting as a consultant to the Board or Department, and any witness testifying in a proceeding authorized under this Act, excluding the party making the complaint, shall be immune from liability in any civil action brought against him or her for acts occurring while acting in his or her capacity as a Board member, attorney, consultant, or witness, respectively, unless the conduct that gave rise to the action was willful or wanton misconduct.
(Source: P.A. 98-365, eff. 1-1-14.)

(225 ILCS 427/30)
(Section scheduled to be repealed on January 1, 2020)
Sec. 30. Powers and duties of the Department. The Department may exercise the following functions, powers and duties:
(a) formulate rules for the administration and

enforcement of this Act;

(b) prescribe forms to be issued for the

administration and enforcement of this Act;

(c) conduct hearings or proceedings to refuse to

issue, renew, suspend, revoke, place on probation, reprimand, or take disciplinary or non-disciplinary action as the Department may deem appropriate under this Act;

(d) maintain a roster of the names and addresses of

all licensees in a manner as deemed appropriate by the Department; and

(e) seek the advice and expert knowledge of the

Board on any matter relating to the administration and enforcement of this Act.

(Source: P.A. 96-726, eff. 7-1-10.)

(225 ILCS 427/32)
(Section scheduled to be repealed on January 1, 2020)
Sec. 32. Social Security Number or Federal Tax Identification Number on license application. In addition to any other information required to be contained in the application, every application for an original license under this Act shall include the applicant's Social Security Number or Federal Tax Identification Number, which shall be retained in the Department's records pertaining to the license. As soon as practical, the Department shall assign a customer's identification number to each applicant for a license.
Every application for a renewal or restored license shall require the applicant's customer identification number.
(Source: P.A. 97-400, eff. 1-1-12; 98-365, eff. 1-1-14.)

(225 ILCS 427/35)
(Section scheduled to be repealed on January 1, 2020)
Sec. 35. Functions and powers of the Board. Subject to the provisions of this Act, the Board shall exercise, in an advisory capacity, the following functions and powers:
(1) make recommendations regarding rules for the

administration and enforcement of this Act, including, but not limited to, experience, education, licensure, disciplinary standards and procedures, renewal and restoration requirements;

(2) make recommendations regarding subjects, topics

and areas needed for the examination in order to fairly ascertain the fitness and qualifications of applicants for licensure; and

(3) make recommendations regarding discipline as

provided for in this Act.

(Source: P.A. 96-726, eff. 7-1-10.)

(225 ILCS 427/40)
(Section scheduled to be repealed on January 1, 2020)
Sec. 40. Qualifications for licensure as a community association manager.
(a) No person shall be qualified for licensure as a community association manager under this Act, unless he or she has applied in writing on the prescribed forms and has paid the required, nonrefundable fees and meets all of the following qualifications:
(1) He or she is at least 21 years of age.
(2) He or she provides satisfactory evidence of

having completed at least 20 classroom hours in community association management courses approved by the Board.

(3) He or she has passed an examination authorized by

the Department.

(4) He or she has not committed an act or acts, in

this or any other jurisdiction, that would be a violation of this Act.

(5) He or she is of good moral character. In

determining moral character under this Section, the Department may take into consideration whether the applicant has engaged in conduct or activities that would constitute grounds for discipline under this Act. Good moral character is a continuing requirement of licensure. Conviction of crimes may be used in determining moral character, but shall not constitute an absolute bar to licensure.

(6) He or she has not been declared by any

court of competent jurisdiction to be incompetent by reason of mental or physical defect or disease, unless a court has subsequently declared him or her to be competent.

(7) He or she complies with any additional

qualifications for licensure as determined by rule of the Department.

(b) The education requirement set forth in item (2) of subsection (a) of this Section shall not apply to persons holding a real estate managing broker or real estate broker license in good standing issued under the Real Estate License Act of 2000.
(c) The examination and initial education requirement of items (2) and (3) of subsection (a) of this Section shall not apply to any person who within 6 months from the effective date of the requirement for licensure, as set forth in Section 170 of this Act, applies for a license by providing satisfactory evidence to the Department of qualifying experience or education, as may be set forth by rule, including without limitation evidence that he or she has practiced community association management for a period of 5 years.
(d) Applicants have 3 years from the date of application to complete the application process. If the process has not been completed within the 3 years, the application shall be denied, the fee shall be forfeited, and the applicant must reapply and meet the requirements in effect at the time of re-application.
(Source: P.A. 98-365, eff. 1-1-14.)

(225 ILCS 427/42)
(Section scheduled to be repealed on January 1, 2020)
Sec. 42. Qualifications for licensure as a supervising community association manager.
(a) No person shall be qualified for licensure as a supervising community association manager under this Act unless he or she has applied in writing on the prescribed forms, has paid the required nonrefundable fees, and meets all of the following qualifications:
(1) He or she is at least 21 years of age.
(2) He or she has been licensed at least one out of

the last 2 preceding years as a community association manager.

(3) He or she provides satisfactory evidence of

having completed at least 30 classroom hours in community association management courses approved by the Board, 20 hours of which shall be those pre-license hours required to obtain a community association manager license, and 10 additional hours completed the year immediately preceding the filing of the application for a supervising community association manager license, which shall focus on community association administration, management, and supervision.

(4) He or she has passed an examination authorized by

the Department.

(5) He or she has not committed an act or acts, in

this or any other jurisdiction, that would be a violation of this Act.

(6) He or she is of good moral character. In

determining moral character under this Section, the Department may take into consideration whether the applicant has engaged in conduct or activities that would constitute grounds for discipline under this Act. Good moral character is a continuing requirement of licensure. Conviction of crimes may be used in determining moral character, but shall not constitute an absolute bar to licensure.

(7) He or she has not been declared by any court of

competent jurisdiction to be incompetent by reason of mental or physical defect or disease, unless a court has subsequently declared him or her to be competent.

(8) He or she complies with any additional

qualifications for licensure as determined by rule of the Department.

(b) The initial 20-hour education requirement set forth in item (3) of subsection (a) of this Section shall not apply to persons holding a real estate managing broker or real estate broker license in good standing issued under the Real Estate License Act of 2000. The 10 additional hours required for licensure under this Section shall not apply to persons holding a real estate managing broker license in good standing issued under the Real Estate License Act of 2000.
(c) The examination and initial education requirement of items (3) and (4) of subsection (a) of this Section shall not apply to any person who, within 6 months after the effective date of the requirement for licensure, as set forth in Section 170 of this Act, applies for a license by providing satisfactory evidence to the Department of qualifying experience or education, as may be set forth by rule, including without limitation, evidence that he or she has practiced community association management for a period of 7 years.
(d) Applicants have 3 years after the date of application to complete the application process. If the process has not been completed within the 3 years, the application shall be denied, the fee shall be forfeited, and the applicant must reapply and meet the requirements in effect at the time of re-application.
(Source: P.A. 98-365, eff. 1-1-14.)

(225 ILCS 427/45)
(Section scheduled to be repealed on January 1, 2020)
Sec. 45. Examinations.
(a) The Department shall authorize examinations of applicants for licensure as a community association manager at such times and places as it may determine. The examination of applicants shall be of a character to give a fair test of the qualifications of the applicant to practice as a community association manager.
(b) Applicants for examination shall be required to pay, either to the Department or the designated testing service, a fee covering the cost of providing the examination.
(c) The Department may employ consultants for the purpose of preparing and conducting examinations.
(d) An applicant shall be eligible to take the examination only after successfully completing the education requirements set forth in this Act and attaining the minimum age required under this Act.
(e) The examination approved by the Department should utilize the basic principles of professional testing standards utilizing psychometric measurement. The examination shall use standards set forth by the National Organization for Competency Assurances and shall be approved by the Department.
(Source: P.A. 96-726, eff. 7-1-10.)

(225 ILCS 427/50)
(Section scheduled to be repealed on January 1, 2020)
Sec. 50. Community association management firm.
(a) No corporation, partnership, limited liability company, or other legal entity shall provide or offer to provide community association management services, unless it has applied in writing on the prescribed forms and has paid the required nonrefundable fees and provided evidence to the Department that the firm has designated a licensed supervising community association manager to supervise and manage the firm. A designated supervising community association manager shall be a continuing requirement of firm licensure. No supervising community association manager may be the supervising community association manager for more than one firm.
(b) Any corporation, partnership, limited liability company, or other legal entity that is providing, or offering to provide, community association management services and is not in compliance with Section 50 and other provisions of this Act shall be subject to the fines, injunctions, cease and desist provisions, and penalties provided for in Sections 90, 92, and 155 of this Act.
(c) No community association manager may be the licensee-in-charge for more than one firm, corporation, limited liability company, or other legal entity.
(Source: P.A. 98-365, eff. 1-1-14.)

(225 ILCS 427/55)
(Section scheduled to be repealed on January 1, 2020)
Sec. 55. Fidelity insurance; segregation of accounts.
(a) The supervising community association manager or the community association management firm with which he or she is employed shall not have access to and disburse community association funds unless each of the following conditions occur:
(1) There is fidelity insurance in place to insure

against loss for theft of community association funds.

(2) The fidelity insurance is not less than all

moneys under the control of the supervising community association manager or the employing community association management firm for the association.

(3) The fidelity insurance covers the community

association manager, supervising community association manager, and all partners, officers, and employees of the community association management firm during the term of the insurance coverage, which shall be at least for the same term as the service agreement between the community association management firm or supervising community association manager as well as the community association officers, directors, and employees.

(4) The insurance company issuing the fidelity

insurance may not cancel or refuse to renew the bond without giving at least 10 days' prior written notice.

(5) Unless an agreement between the community

association and the supervising community association manager or the community association management firm provides to the contrary, a community association may secure and pay for the fidelity insurance required by this Section. The supervising community association manager or the community association management firm must be named as additional insured parties on the community association policy.

(b) A community association management firm that provides community association management services for more than one community association shall maintain separate, segregated accounts for each community association or, with the consent of the community association, combine the accounts of one or more community associations, but in that event, separately account for the funds of each community association. The funds shall not, in any event, be commingled with the supervising community association manager's or community association management firm's funds. The maintenance of such accounts shall be custodial, and such accounts shall be in the name of the respective community association or community association manager or Community Association Management Agency as the agent for the association.
(c) The supervising community association manager or community association management firm shall obtain the appropriate general liability and errors and omissions insurance, as determined by the Department, to cover any losses or claims against the supervising community association manager or the community association management firm.
(d) The Department shall have authority to promulgate additional rules regarding insurance, fidelity insurance and all accounts maintained and to be maintained by a supervising community association manager or community association management firm.
(Source: P.A. 98-365, eff. 1-1-14.)

(225 ILCS 427/60)
(Section scheduled to be repealed on January 1, 2020)
Sec. 60. Licenses; renewals; restoration; person in military service.
(a) The expiration date and renewal period for each license issued under this Act shall be set by rule. The Department may promulgate rules requiring continuing education and set all necessary requirements for such, including but not limited to fees, approved coursework, number of hours, and waivers of continuing education.
(b) Any licensee who has permitted his, her, or its license to expire may have the license restored by making application to the Department and filing proof acceptable to the Department of fitness to have his, her, or its license restored, by which may include sworn evidence certifying to active practice in another jurisdiction satisfactory to the Department, complying with any continuing education requirements, and paying the required restoration fee.
(c) If the person has not maintained an active practice in another jurisdiction satisfactory to the Department, the Department shall determine, by an evaluation program established by rule, the person's fitness to resume active status and may require the person to complete a period of evaluated clinical experience and successful completion of a practical examination. However, any person whose license expired while (i) in federal service on active duty with the Armed Forces of the United States or called into service or training with the State Militia or (ii) in training or education under the supervision of the United States preliminary to induction into the military service may have his or her license renewed or restored without paying any lapsed renewal fees if, within 2 years after honorable termination of the service, training or education, except under condition other than honorable, he or she furnishes the Department with satisfactory evidence to the effect that he or she has been so engaged and that the service, training, or education has been so terminated.
(d) A community association manager, community association management firm or supervising community association manager who notifies the Department, in writing on forms prescribed by the Department, may place his, her, or its license on inactive status and shall be excused from the payment of renewal fees until the person notifies the Department in writing of the intention to resume active practice.
(e) A community association manager, community association management firm, or supervising community association manager requesting his, her, or its license be changed from inactive to active status shall be required to pay the current renewal fee and shall also demonstrate compliance with the continuing education requirements.
(f) Any licensee with a nonrenewed or on inactive license status shall not provide community association management services as set forth in this Act.
(g) Any person violating subsection (f) of this Section shall be considered to be practicing without a license and will be subject to the disciplinary provisions of this Act.
(Source: P.A. 98-365, eff. 1-1-14.)

(225 ILCS 427/65)
(Section scheduled to be repealed on January 1, 2020)
Sec. 65. Fees; Community Association Manager Licensing and Disciplinary Fund.
(a) The fees for the administration and enforcement of this Act, including, but not limited to, initial licensure, renewal, and restoration, shall be set by rule of the Department. The fees shall be nonrefundable.
(b) In addition to the application fee, applicants for the examination are required to pay, either to the Department or the designated testing service, a fee covering the cost of determining an applicant's eligibility and providing the examination. Failure to appear for the examination on the scheduled date, at the time and place specified, after the applicant's application and fee for examination have been received and acknowledged by the Department or the designated testing service, shall result in the forfeiture of the fee.
(c) All fees, fines, penalties, or other monies received or collected pursuant to this Act shall be deposited in the Community Association Manager Licensing and Disciplinary Fund.
(Source: P.A. 97-1021, eff. 8-17-12; 98-365, eff. 1-1-14.)

(225 ILCS 427/70)
(Section scheduled to be repealed on January 1, 2020)
Sec. 70. Penalty for insufficient funds; payments. Any person who delivers a check or other payment to the Department that is returned to the Department unpaid by the financial institution upon which it is drawn shall pay to the Department, in addition to the amount already owed to the Department, a fine of $50. The Department shall notify the person that payment of fees and fines shall be paid to the Department by certified check or money order within 30 calendar days after notification. If, after the expiration of 30 days from the date of the notification, the person has failed to submit the necessary remittance, the Department shall automatically terminate the license or deny the application, without hearing. If, after termination or denial, the person seeks a license, he, she, or it shall apply to the Department for restoration or issuance of the license and pay all fees and fines due to the Department. The Department may establish a fee for the processing of an application for restoration of a license to pay all expenses of processing this application. The Secretary may waive the fines due under this Section in individual cases where the Secretary finds that the fines would be unreasonable or unnecessarily burdensome.
(Source: P.A. 98-365, eff. 1-1-14.)

(225 ILCS 427/75)
(Section scheduled to be repealed on January 1, 2020)
Sec. 75. Endorsement. The Department may issue a community association manager or supervising community association manager license, without the required examination, to an applicant licensed under the laws of another state if the requirements for licensure in that state are, on the date of licensure, substantially equal to the requirements of this Act or to a person who, at the time of his or her application for licensure, possessed individual qualifications that were substantially equivalent to the requirements then in force in this State. An applicant under this Section shall pay all of the required fees.
Applicants have 3 years from the date of application to complete the application process. If the process has not been completed within the 3 years, the application shall be denied, the fee shall be forfeited, and the applicant must reapply and meet the requirements in effect at the time of reapplication.
(Source: P.A. 98-365, eff. 1-1-14.)

(225 ILCS 427/80)
(Section scheduled to be repealed on January 1, 2020)
Sec. 80. Roster. The Department shall maintain a roster of names and addresses of all persons who hold valid licenses and all persons whose licenses have been suspended, revoked or otherwise disciplined. This roster shall be available upon request and payment of the required fee as determined by the Department.
(Source: P.A. 96-726, eff. 7-1-10.)

(225 ILCS 427/85)
(Section scheduled to be repealed on January 1, 2020)
Sec. 85. Grounds for discipline; refusal, revocation, or suspension.
(a) The Department may refuse to issue or renew a license, or may place on probation, reprimand, suspend, or revoke any license, or take any other disciplinary or non-disciplinary action as the Department may deem proper and impose a fine not to exceed $10,000 for each violation upon any licensee or applicant under this Act or any person or entity who holds himself, herself, or itself out as an applicant or licensee for any one or combination of the following causes:
(1) Material misstatement in furnishing information

to the Department.

(2) Violations of this Act or its rules.
(3) Conviction of or entry of a plea of guilty or

plea of nolo contendere to a felony or a misdemeanor under the laws of the United States, any state, or any other jurisdiction or entry of an administrative sanction by a government agency in this State or any other jurisdiction. Action taken under this paragraph (3) for a misdemeanor or an administrative sanction is limited to a misdemeanor or administrative sanction that has as an essential element dishonesty or fraud, that involves larceny, embezzlement, or obtaining money, property, or credit by false pretenses or by means of a confidence game, or that is directly related to the practice of the profession.

(4) Making any misrepresentation for the purpose of

obtaining a license or violating any provision of this Act or its rules.

(5) Professional incompetence.
(6) Gross negligence.
(7) Aiding or assisting another person in violating

any provision of this Act or its rules.

(8) Failing, within 30 days, to provide information

in response to a request made by the Department.

(9) Engaging in dishonorable, unethical, or

unprofessional conduct of a character likely to deceive, defraud or harm the public as defined by the rules of the Department, or violating the rules of professional conduct adopted by the Department.

(10) Habitual or excessive use or addiction to

alcohol, narcotics, stimulants, or any other chemical agent or drug that results in the inability to practice with reasonable judgment, skill, or safety.

(11) Having been disciplined by another state, the

District of Columbia, a territory, a foreign nation, or a governmental agency authorized to impose discipline if at least one of the grounds for the discipline is the same or substantially equivalent of one of the grounds for which a licensee may be disciplined under this Act. A certified copy of the record of the action by the other state or jurisdiction shall be prima facie evidence thereof.

(12) Directly or indirectly giving to or receiving

from any person, firm, corporation, partnership or association any fee, commission, rebate, or other form of compensation for any professional services not actually or personally rendered.

(13) A finding by the Department that the licensee,

after having his, her, or its license placed on probationary status, has violated the terms of probation.

(14) Willfully making or filing false records or

reports relating to a licensee's practice, including but not limited to false records filed with any State or federal agencies or departments.

(15) Being named as a perpetrator in an indicated

report by the Department of Children and Family Services under the Abused and Neglected Child Reporting Act and upon proof by clear and convincing evidence that the licensee has caused a child to be an abused child or neglected child as defined in the Abused and Neglected Child Reporting Act.

(16) Physical illness or mental illness or

impairment, including, but not limited to, deterioration through the aging process or loss of motor skill that results in the inability to practice the profession with reasonable judgment, skill, or safety.

(17) Solicitation of professional services by using

false or misleading advertising.

(18) A finding that licensure has been applied for or

obtained by fraudulent means.

(19) Practicing or attempting to practice under a

name other than the full name as shown on the license or any other legally authorized name.

(20) Gross overcharging for professional services

including, but not limited to, (i) collection of fees or moneys for services that are not rendered; and (ii) charging for services that are not in accordance with the contract between the licensee and the community association.

(21) Improper commingling of personal and client

funds in violation of this Act or any rules promulgated thereto.

(22) Failing to account for or remit any moneys or

documents coming into the licensee's possession that belong to another person or entity.

(23) Giving differential treatment to a person that

is to that person's detriment because of race, color, creed, sex, religion, or national origin.

(24) Performing and charging for services without

reasonable authorization to do so from the person or entity for whom service is being provided.

(25) Failing to make available to the Department,

upon request, any books, records, or forms required by this Act.

(26) Purporting to be a supervising community

association manager of a firm without active participation in the firm.

(27) Failing to make available to the Department at

the time of the request any indicia of licensure or registration issued under this Act.

(28) Failing to maintain and deposit funds belonging

to a community association in accordance with subsection (b) of Section 55 of this Act.

(29) Violating the terms of a disciplinary order

issued by the Department.

(b) In accordance with subdivision (a)(5) of Section 2105-15 of the Department of Professional Regulation Law of the Civil Administrative Code of Illinois (20 ILCS 2105/2105-15), the Department shall deny a license or renewal authorized by this Act to a person who has defaulted on an educational loan or scholarship provided or guaranteed by the Illinois Student Assistance Commission or any governmental agency of this State.
(c) The determination by a circuit court that a licensee is subject to involuntary admission or judicial admission, as provided in the Mental Health and Developmental Disabilities Code, operates as an automatic suspension. The suspension will terminate only upon a finding by a court that the patient is no longer subject to involuntary admission or judicial admission and the issuance of an order so finding and discharging the patient, and upon the recommendation of the Board to the Secretary that the licensee be allowed to resume his or her practice as a licensed community association manager.
(d) In accordance with subsection (g) of Section 2105-15 of the Department of Professional Regulation Law of the Civil Administrative Code of Illinois (20 ILCS 2105/2105-15), the Department may refuse to issue or renew or may suspend the license of any person who fails to file a return, to pay the tax, penalty, or interest shown in a filed return, or to pay any final assessment of tax, penalty, or interest, as required by any tax Act administered by the Department of Revenue, until such time as the requirements of that tax Act are satisfied.
(e) In accordance with subdivision (a)(5) of Section 2105-15 of the Department of Professional Regulation Law of the Civil Administrative Code of Illinois (20 ILCS 2105/2105-15) and in cases where the Department of Healthcare and Family Services (formerly Department of Public Aid) has previously determined that a licensee or a potential licensee is more than 30 days delinquent in the payment of child support and has subsequently certified the delinquency to the Department may refuse to issue or renew or may revoke or suspend that person's license or may take other disciplinary action against that person based solely upon the certification of delinquency made by the Department of Healthcare and Family Services.
(f) In enforcing this Section, the Department or Board upon a showing of a possible violation may compel a licensee or an individual licensed to practice under this Act, or who has applied for licensure under this Act, to submit to a mental or physical examination, or both, as required by and at the expense of the Department. The Department or Board may order the examining physician to present testimony concerning the mental or physical examination of the licensee or applicant. No information shall be excluded by reason of any common law or statutory privilege relating to communications between the licensee or applicant and the examining physician. The examining physicians shall be specifically designated by the Board or Department. The individual to be examined may have, at his or her own expense, another physician of his or her choice present during all aspects of this examination. Failure of an individual to submit to a mental or physical examination, when directed, shall be grounds for suspension of his or her license or denial of his or her application or renewal until the individual submits to the examination if the Department finds, after notice and hearing, that the refusal to submit to the examination was without reasonable cause.
If the Department or Board finds an individual unable to practice because of the reasons set forth in this Section, the Department or Board may require that individual to submit to care, counseling, or treatment by physicians approved or designated by the Department or Board, as a condition, term, or restriction for continued, reinstated, or renewed licensure to practice; or, in lieu of care, counseling, or treatment, the Department may file, or the Board may recommend to the Department to file, a complaint to immediately suspend, revoke, deny, or otherwise discipline the license of the individual. An individual whose license was granted, continued, reinstated, renewed, disciplined or supervised subject to such terms, conditions, or restrictions, and who fails to comply with such terms, conditions, or restrictions, shall be referred to the Secretary for a determination as to whether the individual shall have his or her license suspended immediately, pending a hearing by the Department.
In instances in which the Secretary immediately suspends a person's license under this Section, a hearing on that person's license must be convened by the Department within 30 days after the suspension and completed without appreciable delay. The Department and Board shall have the authority to review the subject individual's record of treatment and counseling regarding the impairment to the extent permitted by applicable federal statutes and regulations safeguarding the confidentiality of medical records.
An individual licensed under this Act and affected under this Section shall be afforded an opportunity to demonstrate to the Department or Board that he or she can resume practice in compliance with acceptable and prevailing standards under the provisions of his or her license.
(Source: P.A. 97-333, eff. 8-12-11; 98-365, eff. 1-1-14; 98-756, eff. 7-16-14.)

(225 ILCS 427/87)
(Section scheduled to be repealed on January 1, 2020)
Sec. 87. Suspension of license for failure to pay restitution. The Department, without further process or hearing, shall suspend the license or other authorization to practice of any person issued under this Act who has been certified by court order as not having paid restitution to a person under Section 8A-3.5 of the Illinois Public Aid Code or under Section 17-10.5 or 46-1 of the Criminal Code of 1961 or the Criminal Code of 2012. A person whose license or other authorization to practice is suspended under this Section is prohibited from engaging in the practice of community association management until the restitution is made in full.
(Source: P.A. 97-1150, eff. 1-25-13; 98-365, eff. 1-1-14.)

(225 ILCS 427/90)
(Section scheduled to be repealed on January 1, 2020)
Sec. 90. Violations; injunctions; cease and desist orders.
(a) If any person violates a provision of this Act, the Secretary may, in the name of the People of the State of Illinois, through the Attorney General of the State of Illinois, petition for an order enjoining the violation or for an order enforcing compliance with this Act. Upon the filing of a verified petition in court, the court may issue a temporary restraining order, without notice or bond, and may preliminarily and permanently enjoin the violation. If it is established that the person has violated or is violating the injunction, the Court may punish the offender for contempt of court. Proceedings under this Section are in addition to, and not in lieu of, all other remedies and penalties provided by this Act.
(b) If any person, entity or other business may provide community association management services or provide services as community association manager to any community association in this State without having a valid license under this Act, then any licensee, any interested party or any person injured thereby may, in addition to the Secretary, petition for relief as provided in subsection (a) of this Section.
(c) Whenever in the opinion of the Department any person, entity or other business violates any provision of this Act, the Department may issue a rule to show cause why an order to cease and desist should not be entered against such person, firm or other entity. The rule shall clearly set forth the grounds relied upon by the Department and shall provide a period of at least 7 days from the date of the rule to file an answer to the satisfaction of the Department. If the person, firm or other entity fails to file an answer satisfactory to the Department, the matter shall be considered as a default and the Department may cause an order to cease and desist to be issued immediately.
(Source: P.A. 96-726, eff. 7-1-10.)

(225 ILCS 427/92)
(Section scheduled to be repealed on January 1, 2020)
Sec. 92. Unlicensed practice; violation; civil penalty.
(a) Any person, entity or other business who practices, offers to practice, attempts to practice, or holds himself, herself or itself out to practice as a community association manager or community association management firm or provide services as a community association manager or community association management firm to any community association in this State without being licensed under this Act shall, in addition to any other penalty provided by law, pay a civil penalty to the Department in an amount not to exceed $10,000 for each offense, as determined by the Department. The civil penalty shall be assessed by the Department after a hearing is held in accordance with the provisions set forth in this Act regarding the provision of a hearing for the discipline of a licensee.
(b) The Department may investigate any and all unlicensed activity.
(c) The civil penalty shall be paid within 60 days after the effective date of the order imposing the civil penalty. The order shall constitute a judgment and may be filed and execution had thereon in the same manner as any judgment from any court of record.
(Source: P.A. 98-365, eff. 1-1-14.)

(225 ILCS 427/95)
(Section scheduled to be repealed on January 1, 2020)
Sec. 95. Investigation; notice and hearing. The Department may investigate the actions or qualifications of a person, entity or other business holding or claiming to hold a license. Before suspending, revoking, placing on probationary status, or taking any other disciplinary action as the Department may deem proper with regard to any license, at least 30 days before the date set for the hearing, the Department shall (i) notify the accused in writing of any charges made and the time and place for a hearing on the charges before the Board, (ii) direct the individual or entity to file a written answer to the charges with the Board under oath within 20 days after the service on him or her of such notice, and (iii) inform the person, entity or other business that if the person, entity, or other business fails to file an answer, default will be taken against such person, entity, or other business and the license of such person, entity, or other business may be suspended, revoked, placed on probationary status, or other disciplinary action taken with regard to the license, including limiting the scope, nature, or extent of his or her practice, as the Department may deem proper. Written notice may be served by personal delivery or by registered or certified mail to the applicant or licensee at his or her last address of record with the Department. In case the person fails to file an answer after receiving notice, his or her license may, in the discretion of the Department, be suspended, revoked, or placed on probationary status, or the Department may take whatever disciplinary action deemed proper, including limiting the scope, nature, or extent of the person's practice or the imposition of a fine, without a hearing, if the act or acts charged constitute sufficient grounds for such action under this Act. The written answer shall be served by personal delivery, certified delivery, or certified or registered mail to the Department. At the time and place fixed in the notice, the Department shall proceed to hear the charges and the parties or their counsel shall be accorded ample opportunity to present such statements, testimony, evidence, and argument as may be pertinent to the charges or to the defense thereto. The Department may continue such hearing from time to time. At the discretion of the Secretary after having first received the recommendation of the Board, the accused person's license may be suspended or revoked, if the evidence constitutes sufficient grounds for such action under this Act.
(Source: P.A. 96-726, eff. 7-1-10; 97-333, eff. 8-12-11.)

(225 ILCS 427/100)
(Section scheduled to be repealed on January 1, 2020)
Sec. 100. Record of proceeding. The Department, at its expense, shall preserve a record of all proceedings at the formal hearing of any case involving the refusal to restore, issue or renew a license, or the discipline of a licensee. The notice of hearing, complaint and all other documents in the nature of pleadings and written motions filed in the proceedings, the transcript of testimony, the report of the Board and the orders of the Department shall be the record of the proceedings.
(Source: P.A. 96-726, eff. 7-1-10.)

(225 ILCS 427/105)
(Section scheduled to be repealed on January 1, 2020)
Sec. 105. Subpoenas; oaths; attendance of witnesses. The Department has the power to subpoena documents, books, records, or other materials and to bring before it any person and to take testimony either orally, by deposition, by written interrogatory, or any combination thereof, with the same fees and mileage and in the same manner as prescribed in civil cases in the courts of this State.
The Secretary, the designated hearing officer, and every member of the Board has the power to administer oaths to witnesses at any hearing that the Department is authorized to conduct and any other oaths authorized in any Act administered by the Department.
Any circuit court may, upon application of the Department or its designee, or of the applicant or licensee against whom proceedings under this Act are pending, enter an order requiring the attendance of witnesses and their testimony, and the production of documents, papers, files, books, records or testimony in connection with any hearing or investigation. The court may compel obedience to its order by proceedings for contempt.
(Source: P.A. 96-726, eff. 7-1-10.)

(225 ILCS 427/110)
(Section scheduled to be repealed on January 1, 2020)
Sec. 110. Recommendations for disciplinary action. At the conclusion of the hearing, the Board shall present to the Secretary a written report of its findings and recommendations. The report shall contain a finding whether or not the accused person violated this Act or failed to comply with the conditions required in this Act. The Board shall specify the nature of the violation or failure to comply, and shall make its recommendations to the Secretary.
The report of findings and recommendations of the Board shall be the basis for the Department's order for refusal or for the granting of a license, or for any disciplinary action, unless the Secretary shall determine that the Board's report is contrary to the manifest weight of the evidence, in which case the Secretary may issue an order in contravention of the Board's report. The finding is not admissible in evidence against the person in a criminal prosecution brought for the violation of this Act, but the hearing and finding are not a bar to a criminal prosecution brought for the violation of this Act.
(Source: P.A. 96-726, eff. 7-1-10.)

(225 ILCS 427/115)
(Section scheduled to be repealed on January 1, 2020)
Sec. 115. Rehearing. In any hearing involving disciplinary action against a licensee, a copy of the Board's report shall be served upon the respondent by the Department, either personally or as provided in this Act for the service of the notice of hearing. Within 20 calendar days after service, the respondent may present to the Department a motion in writing for a rehearing that shall specify the particular grounds for rehearing. If no motion for rehearing is filed, then upon the expiration of the time specified for filing a motion, or if a motion for rehearing is denied, then upon denial, the Secretary may enter an order in accordance with recommendations of the Board, except as provided in this Act. If the respondent orders from the reporting service, and pays for, a transcript of the record within the time for filing a motion for rehearing, the 20 calendar day period within which a motion may be filed shall commence upon the delivery of the transcript to the respondent.
(Source: P.A. 96-726, eff. 7-1-10.)

(225 ILCS 427/120)
(Section scheduled to be repealed on January 1, 2020)
Sec. 120. Appointment of a hearing officer. The Secretary has the authority to appoint any attorney duly licensed to practice law in the State of Illinois to serve as the hearing officer in any action for refusal to issue or renew a license, or to discipline a licensee. The hearing officer has full authority to conduct the hearing. The hearing officer shall report his findings and recommendations to the Board and the Secretary. The Board has 60 calendar days from receipt of the report to review the report of the hearing officer and present its findings of fact, conclusions of law and recommendations to the Secretary.
If the Board fails to present its report within the 60 calendar day period, the respondent may request in writing a direct appeal to the Secretary, in which case the Secretary shall, within 7 calendar days after the request, issue an order directing the Board to issue its findings of fact, conclusions of law, and recommendations to the Secretary within 30 calendar days after such order.
If the Board fails to issue its findings of fact, conclusions of law, and recommendations within that time frame to the Secretary after the entry of such order, the Secretary shall, within 30 calendar days thereafter, issue an order based upon the report of the hearing officer and the record of the proceedings or issue an order remanding the matter back to the hearing officer for additional proceedings in accordance with the order.
If (i) a direct appeal is requested, (ii) the Board fails to issue its findings of fact, conclusions of law, and recommendations within the 30-day mandate from the Secretary or the Secretary fails to order the Board to do so, and (iii) the Secretary fails to issue an order within 30 calendar days thereafter, then the hearing officer's report is deemed accepted and a final decision of the Secretary.
Notwithstanding any other provision of this Section, if the Secretary, upon review, determines that substantial justice has not been done in the revocation, suspension, or refusal to issue or renew a license or other disciplinary action taken as the result of the entry of the hearing officer's report, the Secretary may order a rehearing by the same or other examiners. If the Secretary disagrees with the recommendation of the Board or the hearing officer, the Secretary may issue an order in contravention of either recommendation.
(Source: P.A. 96-726, eff. 7-1-10.)

(225 ILCS 427/125)
(Section scheduled to be repealed on January 1, 2020)
Sec. 125. Order; certified copy. An order or a certified copy thereof, over the seal of the Department and purporting to be signed by the Secretary, shall be prima facie proof:
(a) that the signature is the genuine signature of

the Secretary;

(b) that the Secretary is duly appointed and

qualified; and

(c) that the Board and its members are qualified to

act.

(Source: P.A. 96-726, eff. 7-1-10.)

(225 ILCS 427/130)
(Section scheduled to be repealed on January 1, 2020)
Sec. 130. Restoration of suspended or revoked license. At any time after the successful completion of a term of suspension or revocation of a license, the Department may restore it to the licensee, upon the written recommendation of the Board, unless after an investigation and a hearing the Board determines that restoration is not in the public interest.
(Source: P.A. 96-726, eff. 7-1-10.)

(225 ILCS 427/135)
(Section scheduled to be repealed on January 1, 2020)
Sec. 135. License surrender. Upon the revocation or suspension of any license authorized under this Act, the licensee shall immediately surrender the license or licenses to the Department. If the licensee fails to do so, the Department has the right to seize the license or licenses.
(Source: P.A. 98-365, eff. 1-1-14.)

(225 ILCS 427/140)
(Section scheduled to be repealed on January 1, 2020)
Sec. 140. Summary suspension. The Secretary may summarily suspend a license without a hearing, simultaneously with the institution of proceedings for a hearing provided for in this Act, if the Secretary finds that evidence in his or her possession indicates that a continuation in practice would constitute an imminent danger to the public. In the event that the Secretary summarily suspends a license without a hearing, a hearing by the Department must be held within 30 calendar days after the suspension has occurred.
(Source: P.A. 96-726, eff. 7-1-10.)

(225 ILCS 427/145)
(Section scheduled to be repealed on January 1, 2020)
Sec. 145. Judicial review. All final administrative decisions of the Department are subject to judicial review under the Administrative Review Law and its rules. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure. Proceedings for judicial review shall be commenced in the circuit court of the county in which the party applying for review resides; but if the party is not a resident of this State, the venue shall be in Sangamon County.
(Source: P.A. 96-726, eff. 7-1-10.)

(225 ILCS 427/150)
(Section scheduled to be repealed on January 1, 2020)
Sec. 150. Certification of records. The Department shall not be required to certify any record to the Court or file any answer in court or otherwise appear in any court in a judicial review proceeding, unless there is filed in the court, with the complaint, a receipt from the Department acknowledging payment of the costs of furnishing and certifying the record. Failure on the part of the plaintiff to file such receipt in Court shall be grounds for dismissal of the action.
(Source: P.A. 96-726, eff. 7-1-10.)

(225 ILCS 427/155)
(Section scheduled to be repealed on January 1, 2020)
Sec. 155. Violations; penalties.
(a) A person who violates any of the following provisions shall be guilty of a Class A misdemeanor; a person who commits a second or subsequent violation of these provisions is guilty of a Class 4 felony:
(1) The practice of or attempted practice of or

holding out as available to practice as a community association manager or supervising community association manager without a license.

(2) Operation of or attempt to operate a community

association management firm without a firm license or a designated supervising community association manager.

(3) The obtaining of or the attempt to obtain any

license or authorization issued under this Act by fraudulent misrepresentation.

(b) Whenever a licensee is convicted of a felony related to the violations set forth in this Section, the clerk of the court in any jurisdiction shall promptly report the conviction to the Department and the Department shall immediately revoke any license authorized under this Act held by that licensee. The licensee shall not be eligible for licensure under this Act until at least 10 years have elapsed since the time of full discharge from any sentence imposed for a felony conviction. If any person in making any oath or affidavit required by this Act swears falsely, the person is guilty of perjury and may be punished accordingly.
(Source: P.A. 98-365, eff. 1-1-14; 99-78, eff. 7-20-15.)

(225 ILCS 427/157)
(Section scheduled to be repealed on January 1, 2020)
Sec. 157. Confidentiality. All information collected by the Department in the course of an examination or investigation of a licensee or applicant, including, but not limited to, any complaint against a licensee filed with the Department and information collected to investigate any such complaint, shall be maintained for the confidential use of the Department and shall not be disclosed. The Department shall not disclose the information to anyone other than law enforcement officials, regulatory agencies that have an appropriate regulatory interest as determined by the Secretary, or a party presenting a lawful subpoena to the Department. Information and documents disclosed to a federal, State, county, or local law enforcement agency shall not be disclosed by the agency for any purpose to any other agency or person. A formal complaint filed against a licensee by the Department or any order issued by the Department against a licensee or applicant shall be a public record, except as otherwise prohibited by law.
(Source: P.A. 97-1021, eff. 8-17-12.)

(225 ILCS 427/160)
(Section scheduled to be repealed on January 1, 2020)
Sec. 160. Illinois Administrative Procedure Act. The Illinois Administrative Procedure Act is expressly adopted and incorporated in this Act as if all of the provisions of that Act were included in this Act, except that the provision of paragraph (d) of Section 10-65 of the Illinois Administrative Procedure Act, which provides that at hearings the license holder has the right to show compliance with all lawful requirements for retention, continuation or renewal of the certificate, is specifically excluded. For the purpose of this Act the notice required under Section 10-25 of the Illinois Administrative Procedure Act is deemed sufficient when mailed to the last known address of record maintained for a party by the Department.
(Source: P.A. 96-726, eff. 7-1-10.)

(225 ILCS 427/165)
(Section scheduled to be repealed on January 1, 2020)
Sec. 165. Home rule. The regulation and licensing of community association managers, supervising community association managers, and community association management firms are exclusive powers and functions of the State. A home rule unit may not regulate or license community association managers, supervising community association managers, or community association management firms. This Section is a denial and limitation of home rule powers and functions under subsection (h) of Section 6 of Article VII of the Illinois Constitution.
(Source: P.A. 98-365, eff. 1-1-14.)

(225 ILCS 427/170)
(Section scheduled to be repealed on January 1, 2020)
Sec. 170. Enforcement. The licensure requirements of this Act shall not be enforced until 12 months after the adoption of final administrative rules for this Act.
(Source: P.A. 96-726, eff. 7-1-10.)

(225 ILCS 427/900)
(Section scheduled to be repealed on January 1, 2020)
Sec. 900. (Amendatory provisions; text omitted).
(Source: P.A. 96-726, eff. 7-1-10; text omitted.)

(225 ILCS 427/950)
(Section scheduled to be repealed on January 1, 2020)
Sec. 950. (Amendatory provisions; text omitted).
(Source: P.A. 96-726, eff. 7-1-10; text omitted.)

(225 ILCS 427/999)
(Section scheduled to be repealed on January 1, 2020)
Sec. 999. Effective date. This Act takes effect July 1, 2010.
(Source: P.A. 96-726, eff. 7-1-10.)



225 ILCS 429/ - Debt Settlement Consumer Protection Act.

(225 ILCS 429/1)
Sec. 1. Short title. This Act may be cited as the Debt Settlement Consumer Protection Act.
(Source: P.A. 96-1420, eff. 8-3-10.)

(225 ILCS 429/5)
Sec. 5. Purpose and construction. The purpose of this Act is to protect consumers who enter into agreements with debt settlement providers and to regulate debt settlement providers. This Act shall be construed as a consumer protection law for all purposes. This Act shall be liberally construed to effectuate its purpose.
(Source: P.A. 96-1420, eff. 8-3-10.)

(225 ILCS 429/10)
Sec. 10. Definitions. As used in this Act:
"Consumer" means any person who purchases or contracts for the purchase of debt settlement services.
"Consumer settlement account" means any account or other means or device in which payments, deposits, or other transfers from a consumer are arranged, held, or transferred by or to a debt settlement provider for the accumulation of the consumer's funds in anticipation of proffering an adjustment or settlement of a debt or obligation of the consumer to a creditor on behalf of the consumer.
"Debt settlement provider" means any person or entity engaging in, or holding itself out as engaging in, the business of providing debt settlement service in exchange for any fee or compensation, or any person who solicits for or acts on behalf of any person or entity engaging in, or holding itself out as engaging in, the business of providing debt settlement service in exchange for any fee or compensation. "Debt settlement provider" does not include:
(1) attorneys licensed, or otherwise authorized, to

practice in Illinois who are engaged in the practice of law;

(2) escrow agents, accountants, broker dealers in

securities, or investment advisors in securities, when acting in the ordinary practice of their professions and through the entity used in the ordinary practice of their profession;

(3) any bank, agent of a bank, operating subsidiary

of a bank, affiliate of a bank, trust company, savings and loan association, savings bank, credit union, crop credit association, development credit corporation, industrial development corporation, title insurance company, title insurance agent, independent escrowee or insurance company operating or organized under the laws of a state or the United States, or any other person authorized to make loans under State law while acting in the ordinary practice of that business;

(4) any person who performs credit services for his

or her employer while receiving a regular salary or wage when the employer is not engaged in the business of offering or providing debt settlement service;

(5) a collection agency licensed pursuant to the

Collection Agency Act that is collecting a debt on its own behalf or on behalf of a third party;

(6) an organization that is described in Section

501(c)(3) and subject to Section 501(q) of Title 26 of the United States Code and exempt from tax under Section 501(a) of Title 26 of the United States Code and governed by the Debt Management Service Act;

(7) public officers while acting in their official

capacities and persons acting under court order;

(8) any person while performing services incidental

to the dissolution, winding up, or liquidating of a partnership, corporation, or other business enterprise; or

(9) persons licensed under the Real Estate License

Act of 2000 when acting in the ordinary practice of their profession and not holding themselves out as debt settlement providers.

"Debt settlement service" means:
(1) offering to provide advice or service, or acting

as an intermediary between or on behalf of a consumer and one or more of a consumer's creditors, where the primary purpose of the advice, service, or action is to obtain a settlement, adjustment, or satisfaction of the consumer's unsecured debt to a creditor in an amount less than the full amount of the principal amount of the debt or in an amount less than the current outstanding balance of the debt; or

(2) offering to provide services related to or

providing services advising, encouraging, assisting, or counseling a consumer to accumulate funds for the primary purpose of proposing or obtaining or seeking to obtain a settlement, adjustment, or satisfaction of the consumer's unsecured debt to a creditor in an amount less than the full amount of the principal amount of the debt or in an amount less than the current outstanding balance of the debt.

"Debt settlement service" does not include (A) the services of attorneys licensed, or otherwise authorized, to practice in Illinois who are engaged in the practice of law or (B) debt management service as defined in the Debt Management Service Act.
"Enrollment or set up fee" means any fee, obligation, or compensation paid or to be paid by the consumer to a debt settlement provider in consideration of or in connection with establishing a contract or other agreement with a consumer related to the provision of debt settlement service.
"Maintenance fee" means any fee, obligation, or compensation paid or to be paid by the consumer on a periodic basis to a debt settlement provider in consideration of maintaining the relationship and services to be provided by a debt settlement provider in accordance with a contract with a consumer related to the provision of debt settlement service.
"Principal amount of the debt" means the total amount or outstanding balance owed by a consumer to one or more creditors for a debt that is included in a contract for debt settlement service at the time when the consumer enters into a contract for debt settlement service.
"Savings" means the difference between the principal amount of the debt and the amount paid by the debt settlement provider to the creditor or negotiated by the debt settlement provider and paid by the consumer to the creditor pursuant to a settlement negotiated by the debt settlement provider on behalf of the consumer as full and complete satisfaction of the creditor's claim with regard to that debt.
"Secretary" means the Secretary of Financial and Professional Regulation.
"Settlement fee" means any fee, obligation, or compensation paid or to be paid by the consumer to a debt settlement provider in consideration of or in connection with a completed agreement or other arrangement on the part of a creditor to accept less than the principal amount of the debt as satisfaction of the creditor's claim against the consumer.
(Source: P.A. 96-1420, eff. 8-3-10.)

(225 ILCS 429/15)
Sec. 15. Requirement of license. It shall be unlawful for any person or entity to act as a debt settlement provider except as authorized by this Act and without first having obtained a license under this Act.
(Source: P.A. 96-1420, eff. 8-3-10.)

(225 ILCS 429/20)
Sec. 20. Application for license. An application for a license to operate as a debt settlement provider in this State shall be made to the Secretary and shall be in writing, under oath, and in the form prescribed by the Secretary.
Each applicant, at the time of making such application, shall pay to the Secretary the required fee as set by rule.
Every applicant shall submit to the Secretary, at the time of the application for a license, a bond to be approved by the Secretary in which the applicant shall be the obligor, in the sum of $100,000 or an additional amount as required by the Secretary, and in which an insurance company, which is duly authorized by the State of Illinois to transact the business of fidelity and surety insurance, shall be a surety.
The bond shall run to the Secretary for the use of the Department or of any person or persons who may have a cause of action against the obligor in said bond arising out of any violation of this Act or rules by a debt settlement provider. Such bond shall be conditioned that the obligor must faithfully conform to and abide by the provisions of this Act and of all rules, regulations, and directions lawfully made by the Secretary and pay to the Secretary or to any person or persons any and all money that may become due or owing to the State or to such person or persons, from the obligor under and by virtue of the provisions of this Act.
(Source: P.A. 96-1420, eff. 8-3-10.)

(225 ILCS 429/25)
Sec. 25. Qualifications for license. Upon the filing of the application and the approval of the bond and the payment of the specified fees, the Secretary may issue a license if he or she finds all of the following:
(1) The financial responsibility, experience,

character, and general fitness of the applicant, the managers, if the applicant is a limited liability company, the partners, if the applicant is a partnership, and the officers and directors, if the applicant is a corporation or a not for profit corporation, are such as to command the confidence of the community and to warrant belief that the business will be operated fairly, honestly, and efficiently within the purposes of this Act.

(2) The applicant, if an individual, the managers, if

the applicant is a limited liability company, the partners, if the applicant is a partnership, and the officers and directors, if the applicant is a corporation, have not been convicted of a felony or a misdemeanor or disciplined with respect to a license or are not currently the subject of a license disciplinary proceeding concerning allegations involving dishonesty or untrustworthiness.

(3) The person or persons have not had a record of

having defaulted in the payment of money collected for others, including the discharge of those debts through bankruptcy proceedings.

(4) The applicant, or any officers, directors,

partners, or managers have not previously violated any provision of this Act or any rule lawfully made by the Secretary.

(5) The applicant has not made any false statement or

representation to the Secretary in applying for a license under this Section.

The Secretary shall deliver a license to the applicant to operate as a debt settlement provider in accordance with the provisions of this Act at the location specified in the application. The license shall remain in full force and effect until it is surrendered by the debt settlement provider or revoked by the Secretary as provided in this Act; provided, however, that each license shall expire by its terms on January 1 next following its issuance unless it is renewed as provided in this Act. A license, however, may not be surrendered without the approval of the Secretary.
More than one license may be issued to the same person for separate places of business, but separate applications shall be made for each location conducting business with Illinois residents.
(Source: P.A. 96-1420, eff. 8-3-10.)

(225 ILCS 429/30)
Sec. 30. Renewal of license. Each debt settlement provider under the provisions of this Act may make application to the Secretary for renewal of its license, which application for renewal shall be on the form prescribed by the Secretary and shall be accompanied by a fee of $1,000 together with a bond or other surety as required, in a minimum amount of $100,000 or an amount as required by the Secretary based on the amount of disbursements made by the licensee in the previous year. The application must be received by the Department no later than December 1 of the year preceding the year for which the application applies.
(Source: P.A. 96-1420, eff. 8-3-10; 97-333, eff. 8-12-11.)

(225 ILCS 429/33)
Sec. 33. Annual report; debt settlement provider disclosure of statistical information; Secretary to report statistical information.
(a) A debt settlement provider must file an annual report with the Secretary that must include all of the following data:
(1) for each Illinois resident:
(i) the number of accounts enrolled;
(ii) the principal amount of debt at the time

each account was enrolled;

(iii) the status of each account (for example,

active or terminated);

(iv) whether the account has been settled, and if

so, the settlement amount and the corresponding principal amount of debt enrolled for that account;

(v) the total amount of fees paid to the debt

settlement service provider;

(vi) whether the creditor has filed suit on the

account debt;

(vii) the date the resident is expected to

complete the debt settlement program; and

(viii) the date the resident canceled,

terminated, or became inactive in the program, if applicable.

(2) for persons completing the program during the

reporting period, the median and mean percentage of savings and the median and mean fees paid to the debt settlement service provider;

(3) for persons who cancelled, became inactive, or

terminated the program during the reporting period, the median and mean percentage of the savings and the median and mean fees paid to the debt settlement service provider;

(4) the percentage of Illinois residents who

canceled, terminated, became inactive, or completed the program without the settlement of all of the enrolled debt; and

(5) the total amount of fees collected from Illinois

residents.

The annual report must contain a declaration executed by an official authorized by the debt settlement provider under penalty of perjury that states that the report complies with this Section.
(b) The Secretary may prepare and make available to the public an annual consolidated report of all the data debt settlement providers are required to report pursuant to subsection (a) of this Section.
(Source: P.A. 96-1420, eff. 8-3-10.)

(225 ILCS 429/35)
Sec. 35. License; display and location of license. Each license issued shall be kept conspicuously posted in the place of business of the debt settlement provider. The business location may be changed by any debt settlement provider upon 10 days prior written notice to the Secretary. A debt settlement provider must operate under the name as stated in its original application.
(Source: P.A. 96-1420, eff. 8-3-10.)

(225 ILCS 429/45)
Sec. 45. Denial of license. Any complete application for a license shall be approved or denied within 60 days after the filing of the complete application with the Secretary.
(Source: P.A. 96-1420, eff. 8-3-10.)

(225 ILCS 429/50)
Sec. 50. Revocation or suspension of license.
(a) The Secretary may revoke or suspend any license if he or she finds that:
(1) any debt settlement provider has failed to pay

the annual license fee or to maintain in effect the bond required under the provisions of this Act;

(2) the debt settlement provider has violated any

provisions of this Act or any rule lawfully made by the Secretary under the authority of this Act;

(3) any fact or condition exists that, if it had

existed at the time of the original application for a license, would have warranted the Secretary in refusing its issuance; or

(4) any applicant has made any false statement or

representation to the Secretary in applying for a license under this Act.

(b) In every case in which a license is suspended or revoked or an application for a license or renewal of a license is denied, the Secretary shall serve notice of his or her action, including a statement of the reasons for his or her actions, either personally or by certified mail, return receipt requested. Service by mail shall be deemed completed if the notice is deposited in the U.S. Mail.
(c) In the case of a denial of an application or renewal of a license, the applicant or debt settlement provider may request, in writing, a hearing within 30 days after the date of service. In the case of a denial of a renewal of a license, the license shall be deemed to continue in force until 30 days after the service of the notice of denial, or if a hearing is requested during that period, until a final administrative order is entered.
(d) An order of revocation or suspension of a license shall take effect upon service of the order unless the debt settlement provider requests, in writing, a hearing within 10 days after the date of service. In the event a hearing is requested, the order shall be stayed until a final administrative order is entered.
(e) If the debt settlement provider requests a hearing, then the Secretary shall schedule the hearing within 30 days after the request for a hearing unless otherwise agreed to by the parties.
(f) The hearing shall be held at the time and place designated by the Secretary. The Secretary and any administrative law judge designated by the Secretary have the power to administer oaths and affirmations, subpoena witnesses and compel their attendance, take evidence, and require the production of books, papers, correspondence, and other records or information that the Secretary considers relevant or material to the injury.
(g) The costs for the administrative hearing shall be set by rule.
(Source: P.A. 96-1420, eff. 8-3-10.)

(225 ILCS 429/55)
Sec. 55. Contracts, books, records, and contract cancellation. Each debt settlement provider shall furnish to the Secretary, when requested, a copy of the contract entered into between the debt settlement provider and the debtor. The debt settlement provider shall furnish the debtor with a copy of the written contract at the time of execution, which shall set forth the charges, if any, agreed upon for the services of the debt settlement provider.
Each debt settlement provider shall maintain records and accounts that will enable any debtor contracting with the debt settlement provider, at any reasonable time, to ascertain the status of all the debtor's accounts with the debt settlement service provider, including, but not limited to, the amount of any fees paid by the debtor, amount held in trust (if applicable), settlement offers made and received on each of the debtor's accounts, and legally enforceable settlements reached with the debtor's creditors. A statement showing the total amount received and the total disbursements to each creditor shall be furnished by the debt settlement provider to any individual within 7 days after a request therefor by the said debtor. Each debt settlement provider shall issue a receipt for each payment made by the debtor at a debt settlement provider office. Each debt settlement provider shall prepare and retain in the file of each debtor a written analysis of the debtor's income and expenses to substantiate that the plan of payment is feasible and practical.
(Source: P.A. 96-1420, eff. 8-3-10.)

(225 ILCS 429/60)
Sec. 60. Examination of debt settlement provider; duty to disclose a post-license event.
(a) The Secretary at any time, either in person or through an appointed representative, may examine the condition and affairs of a debt settlement provider. In connection with any examination, the Secretary may examine on oath any debt settlement provider and any director, officer, employee, customer, manager, partner, member, creditor, or stockholder of a debt settlement provider concerning the affairs and business of the debt settlement provider. The Secretary shall ascertain whether the debt settlement provider transacts its business in the manner prescribed by law and the rules issued thereunder. The debt settlement provider shall pay the cost of the examination as determined by the Secretary by administrative rule. Failure to pay the examination fee within 30 days after receipt of demand from the Secretary may result in the suspension of the license until the fee is paid. The Secretary shall have the right to investigate and examine any person, whether licensed or not, who is engaged in the debt settlement service business. The Secretary shall have the power to subpoena the production of any books and records pertinent to any investigation.
(b) Each debt settlement provider shall disclose promptly to the Secretary, but in no event more than 30 days after the occurrence of the event, any change in any of the criteria listed in Section 25 of this Act for the issuance of a license.
(Source: P.A. 96-1420, eff. 8-3-10.)

(225 ILCS 429/65)
Sec. 65. Trust funds; requirements and restrictions.
(a) All funds received by a debt settlement provider or his agent from and for the purpose of paying bills, invoices, or accounts of a debtor shall constitute trust funds owned by and belonging to the debtor from whom they were received. All such funds received by the debt settlement provider shall be separated from the funds of the debt settlement provider not later than the end of the business day following receipt by the debt settlement provider. All such funds shall be kept separate and apart at all times from funds belonging to the debt settlement provider or any of its officers, employees, or agents and may be used for no purpose other than paying bills, invoices, or accounts of the debtor. All such trust funds received at the main or branch offices of a debt settlement provider shall be deposited in a bank in an account in the name of the debt settlement provider-designated trust account, or by some other appropriate name indicating that the funds are not the funds of the debt settlement provider or its officers, employees, or agents, on or before the close of the business day following receipt.
(b) Such funds are not subject to attachment, lien, levy of execution, or sequestration by order of court except by a debtor for whom a debt settlement provider is acting as an agent in paying bills, invoices, or accounts.
(c) At least once every month, the debt settlement provider shall render an accounting to the debtor that shall itemize the total amount received from the debtor, the total amount paid each creditor, the amount of charges deducted, and any amount held in reserve, if applicable, and the status of each of the debtors' enrolled accounts. A debt settlement provider shall, in addition, provide such an accounting to a debtor within 7 days after written demand, but not more than 3 times per 6-month period.
(d) Nothing in this Act requires the establishment of a trust account if no consumer funds other than earned settlement fees are held or controlled by a debt settlement provider.
(Source: P.A. 96-1420, eff. 8-3-10.)

(225 ILCS 429/75)
Sec. 75. Rules. The Secretary shall adopt and enforce all reasonable rules necessary or appropriate for the administration of this Act. The rulemaking shall be subject to the provisions of the Illinois Administrative Procedure Act.
(Source: P.A. 96-1420, eff. 8-3-10.)

(225 ILCS 429/80)
Sec. 80. Penalties.
(a) Any person who operates as a debt settlement provider without a license shall be guilty of a Class 4 felony.
(b) Any contract of debt settlement service as defined in this Act made by an unlicensed person shall be null and void and of no legal effect.
(c) The Secretary may, after 10 days notice by registered mail to the debt settlement service provider at the address on the license or unlicensed entity engaging in the debt settlement service business, stating the contemplated action and in general the grounds therefore, fine such debt settlement service provider or unlicensed entity an amount not exceeding $10,000 per violation, and revoke or suspend any license issued hereunder if he or she finds that:
(1) The debt settlement service provider has failed

to comply with any provision of this Act or any order, decision, finding, rule, regulation or direction of the Secretary lawfully made pursuant to the authority of this Act; or

(2) Any fact or condition exists which, if it had

existed at the time of the original application for the license, clearly would have warranted the Secretary in refusing to issue the license.

(Source: P.A. 96-1420, eff. 8-3-10.)

(225 ILCS 429/83)
Sec. 83. Additional liability for unlicensed activity. Any person who, without the required license, engages in conduct requiring a license under this Act without the required license shall be liable to the Department in an amount equal to the greater of (1) $1,000 or (2) an amount equal to four times the amount of consumer debt enrolled. The Department shall cause any funds so recovered to be deposited in the Debt Settlement Consumer Protection Fund.
(Source: P.A. 96-1420, eff. 8-3-10.)

(225 ILCS 429/85)
Sec. 85. Injunction. To engage in debt settlement service, render financial service, or accept debtors' funds, as defined in this Act, without a valid license to do so, is hereby declared to be inimical to the public welfare and to constitute a public nuisance. The Secretary may, in the name of the people of the State of Illinois, through the Attorney General of the State of Illinois, file a complaint for an injunction in the circuit court to enjoin such person from engaging in that business. An injunction proceeding shall be in addition to, and not in lieu of, penalties and remedies otherwise provided in this Act.
(Source: P.A. 96-1420, eff. 8-3-10.)

(225 ILCS 429/90)
Sec. 90. Review. All final administrative decisions of the Secretary under this Act shall be subject to judicial review pursuant to the provisions of the Administrative Review Law, including all amendments, modifications, and adopted rules.
(Source: P.A. 96-1420, eff. 8-3-10.)

(225 ILCS 429/95)
Sec. 95. Cease and desist orders.
(a) The Secretary may issue a cease and desist order to any debt settlement provider or other person doing business without the required license when, in the opinion of the Secretary, the debt settlement provider or other person is violating or is about to violate any provision of the Act or any rule or condition imposed in writing by the Department.
(b) The Secretary may issue a cease and desist order prior to a hearing.
(c) The Secretary shall serve notice of his or her action, including a statement of the reasons for his or her action either personally or by certified mail, return receipt requested. Service by mail shall be deemed completed if the notice is deposited in the U.S. Mail.
(d) Within 10 days after service of the cease and desist order, the licensee or other person may request, in writing, a hearing.
(e) The Secretary shall schedule a hearing within 30 days after the request for a hearing unless otherwise agreed to by the parties.
(f) If it is determined that the Secretary had the authority to issue the cease and desist order, then he or she may issue such orders as may be reasonably necessary to correct, eliminate, or remedy that conduct.
(g) The powers vested in the Secretary by this Section are additional to any and all other powers and remedies vested in the Secretary by law, and nothing in this Section shall be construed as requiring that the Secretary shall employ the power conferred in this Section instead of or as a condition precedent to the exercise of any other power or remedy vested in the Secretary.
(h) The cost for the administrative hearing shall be set by rule.
(Source: P.A. 96-1420, eff. 8-3-10.)

(225 ILCS 429/100)
Sec. 100. Moneys received; Financial Institution Fund. All moneys received by the Division of Financial Institutions under this Act, except for moneys received for the Debt Settlement Consumer Protection Fund, shall be deposited in the Financial Institution Fund created under Section 6z-26 of the State Finance Act.
(Source: P.A. 96-1420, eff. 8-3-10.)

(225 ILCS 429/103)
Sec. 103. Debt Settlement Consumer Protection Fund.
(a) A special income-earning fund is hereby created in the State Treasury, known as the Debt Settlement Consumer Protection Fund. This Fund is not subject to appropriation by the Illinois General Assembly.
(b) All moneys paid into the Fund together with all accumulated, undistributed income thereon shall be held as a special Fund in the State Treasury. All interest earned on the Fund is non-distributable and shall be returned to the Fund, and shall be invested and re-invested in the Fund by the Treasurer or his or her designee. The Fund shall be used solely for the purpose of providing restitution to consumers who have suffered monetary loss arising out of a transaction regulated by this Act.
(c) The Fund shall be applied only to restitution when restitution has been ordered by the Secretary. Restitution shall not exceed the amount actually lost by the consumer. The Fund shall not be used for the payment of any attorney or other fees.
(d) The Fund shall be subrogated to the amount of the restitution, and the Secretary shall request the Attorney General to engage in all reasonable collection steps to collect restitution from the party responsible for the loss and reimburse the Fund.
(e) Notwithstanding any other provisions of this Section, the payment of restitution from the Fund shall be a matter of grace and not right, and no consumer shall have any vested rights in the Fund as a beneficiary or otherwise. Before seeking restitution from the Fund, the consumer or beneficiary seeking payment of restitution shall apply for restitution on a form provided by the Secretary. The form shall include any information the Secretary may reasonably require in order to determine that restitution is appropriate. All documentation required by the Secretary, including the form, is subject to audit. Distributions from the Fund shall be made solely at the discretion of the Secretary, except that no payments or distributions may be made under any circumstance if the Fund is depleted.
(f) All deposits to this Fund shall be made pursuant to Section 83 of this Act.
(g) Notwithstanding any other law to the contrary, the Fund is not subject to administrative charges or charge-backs that would in any way transfer moneys from the Fund into any other fund of the State.
(Source: P.A. 96-1420, eff. 8-3-10.)

(225 ILCS 429/105)
Sec. 105. Advertising and marketing practices.
(a) A debt settlement provider shall not represent, expressly or by implication, any results or outcomes of its debt settlement services in any advertising, marketing, or other communication to consumers unless the debt settlement provider possesses substantiation for such representation at the time such representation is made.
(b) A debt settlement provider shall not, expressly or by implication, make any unfair or deceptive representations, or any omissions of material facts, in any of its advertising or marketing communications concerning debt settlement services.
(c) All advertising and marketing communications concerning debt settlement services shall disclose the following material information clearly and conspicuously:
"Debt settlement services are not appropriate for

everyone. Failure to pay your monthly bills in a timely manner will result in increased balances and will harm your credit rating. Not all creditors will agree to reduce principal balance, and they may pursue collection, including lawsuits."

(Source: P.A. 96-1420, eff. 8-3-10.)

(225 ILCS 429/110)
Sec. 110. Individualized financial analysis.
(a) Prior to entering into a written contract with a consumer, a debt settlement provider shall prepare and provide to the consumer in writing and retain a copy of:
(1) an individualized financial analysis, including

the individual's income, expenses, and debts; and

(2) a statement containing a good faith estimate of

the length of time it will take to complete the debt settlement program, the total amount of debt owed to each creditor included in the debt settlement program, the total savings estimated to be necessary to complete the debt settlement program, and the monthly targeted savings amount estimated to be necessary to complete the debt settlement program.

(b) A debt settlement provider shall not enter into a written contract with a consumer unless it makes written determinations, supported by the financial analysis, that:
(1) the consumer can reasonably meet the requirements

of the proposed debt settlement program, including the fees and the periodic savings amounts set forth in the savings goals; and

(2) the debt settlement program is suitable for the

consumer at the time the contract is to be signed.

(Source: P.A. 96-1420, eff. 8-3-10.)

(225 ILCS 429/115)
Sec. 115. Required pre-sale consumer disclosures and warnings.
(a) Before the consumer signs a contract, the debt settlement provider shall provide an oral and written notice to the consumer that clearly and conspicuously discloses all of the following:
(1) Debt settlement services may not be suitable for

all consumers.

(2) Using a debt settlement service likely will harm

the consumer's credit history and credit score.

(3) Using a debt settlement service does not stop

creditor collection activity, including creditor lawsuits and garnishments.

(4) Not all creditors will accept a reduction in the

balance, interest rate, or fees a consumer owes.

(5) The consumer should inquire about other means of

dealing with debt, including, but not limited to, nonprofit credit counseling and bankruptcy.

(6) The consumer remains obligated to make periodic

or scheduled payments to creditors while participating in a debt settlement plan, and that the debt settlement provider will not make any periodic or scheduled payments to creditors on behalf of the consumer.

(7) The failure to make periodic or scheduled

payments to a creditor is likely to:

(A) harm the consumer's credit history, credit

rating, or credit score;

(B) lead the creditor to increase lawful

collection activity, including litigation, garnishment of the consumer's wages, and judgment liens on the consumer's property; and

(C) lead to the imposition by the creditor of

interest charges, late fees, and other penalty fees, increasing the principal amount of the debt.

(8) The amount of time estimated to be necessary to

achieve the represented results.

(9) The estimated amount of money or the percentage

of debt the consumer must accumulate before a settlement offer will be made to each of the consumer's creditors.

(b) The consumer shall sign and date an acknowledgment form entitled "Consumer Notice and Rights Form" that states: "I, the debtor, have received from the debt settlement provider a copy of the form entitled "Consumer Notice and Rights Form"." The debt settlement provider or its representative shall also sign and date the acknowledgment form, which includes the name and address of the debt settlement services provider. The acknowledgment form shall be in duplicate and incorporated into the "Consumer Notice and Rights Form". The original acknowledgment form shall be retained by the debt settlement provider, and the duplicate copy shall be retained within the form by the consumer.
If the acknowledgment form is in electronic form, then it shall contain the consumer disclosures required by Section 101(c) of the federal Electronic Signatures in Global and National Commerce Act.
(c) The requirements of this Section are satisfied if the provider provides the following warning verbatim, both orally and in writing, with the caption "CONSUMER NOTICE AND RIGHTS FORM" in at least 28-point font and the remaining portion in at least 14-point font, to a consumer before the consumer signs a contract for the debt settlement provider's services:

(225 ILCS 429/120)
Sec. 120. Debt settlement contract.
(a) A debt settlement provider shall not provide debt settlement service to a consumer without a written contract signed and dated by both the consumer and the debt settlement provider.
(b) Any contract for the provision of debt settlement service entered into in violation of the provisions of this Section is void.
(c) A contract between a debt settlement provider and a consumer for the provision of debt settlement service shall disclose all of the following clearly and conspicuously:
(1) The name and address of the consumer.
(2) The date of execution of the contract.
(3) The legal name of the debt settlement provider,

including any other business names used by the debt settlement provider.

(4) The corporate address and regular business

address, including a street address, of the debt settlement provider.

(5) The telephone number at which the consumer may

speak with a representative of the debt settlement provider during normal business hours.

(6) A complete list of the consumer's accounts,

debts, and obligations to be included in the provision of debt settlement service, including the name of each creditor and principal amount of each debt.

(7) A description of the services to be provided by

the debt settlement provider, including the expected time frame for settlement for each account, debt, or obligation included in item (6) of this subsection (c).

(8) An itemized list of all fees to be paid by the

consumer to the debt settlement provider, and the date, approximate date, or circumstances under which each fee will become due.

(9) A good faith estimate of the total amount of all

fees and compensation, not to exceed the amounts specified in Section 125 of this Act, to be collected by the debt settlement provider from the consumer for the provision of debt settlement service contemplated by the contract.

(10) A statement of the proposed savings goals for

the consumer, stating the amount to be saved per month or other period, time period over which savings goal extends, and the total amount of the savings expected to be paid by the consumer pursuant to the terms of the contract.

(11) The amount of money or the percentage of debt

the consumer must accumulate before a settlement offer will be made to each of the consumer's creditors.

(12) The written individualized financial analysis

required by Section 110 of this Act.

(13) The contents of the "Consumer Notice and Rights

Form" provided in Section 115.

(14) A written notice to the consumer that the

consumer may cancel the contract at any time until after the debt settlement provider has fully performed each service the debt settlement provider contracted to perform or represented he or she would perform, and upon that event:

(A) the consumer shall be entitled to a full

refund of all unearned fees and compensation paid by the consumer to the debt settlement provider, and a full refund of all funds provided by the consumer to the debt settlement provider for a consumer settlement account, except for funds actually paid to a creditor on behalf of the consumer, under the terms of the contract for debt settlement service; and

(B) all powers of attorney granted to the debt

settlement provider by the consumer shall be considered revoked and voided.

(15) A form the consumer may use to cancel the

contract pursuant to the provisions of Section 135 of this Act. The form shall include the name and mailing address of the debt settlement provider and shall disclose clearly and conspicuously how the consumer can cancel the contract, including applicable addresses, telephone numbers, facsimile numbers, and electronic mail addresses the consumer can use to cancel the contract.

(d) If a debt settlement provider communicates with a consumer primarily in a language other than English, then the debt settlement provider shall furnish to the consumer a translation of all the disclosures and documents required by this Act in that other language.
(Source: P.A. 96-1420, eff. 8-3-10.)

(225 ILCS 429/125)
Sec. 125. Fees.
(a) A debt settlement provider shall not charge fees of any type or receive compensation from a consumer in a type, amount, or timing other than fees or compensation permitted in this Section.
(b) A debt settlement provider shall not charge or receive from a consumer any enrollment fee, set up fee, up front fee of any kind, or any maintenance fee, except for a one-time enrollment fee of no more than $50.
(c) A debt settlement provider may charge a settlement fee, which shall not exceed an amount greater than 15% of the savings. If the amount paid by the debt settlement provider to the creditor or negotiated by the debt settlement provider and paid by the consumer to the creditor pursuant to a settlement negotiated by the debt settlement provider on behalf of the consumer as full and complete satisfaction of the creditor's claim with regard to that debt is greater than the principal amount of the debt, then the debt settlement provider shall not be entitled to any settlement fee.
(d) A debt settlement provider shall not collect any settlement fee from a consumer until a creditor enters into a legally enforceable agreement to accept funds in a specific dollar amount as full and complete satisfaction of the creditor's claim with regard to that debt and those funds are provided by the debt settlement provider on behalf of the consumer or are provided directly by the consumer to the creditor pursuant to a settlement negotiated by the debt settlement provider.
(Source: P.A. 96-1420, eff. 8-3-10; 97-333, eff. 8-12-11.)

(225 ILCS 429/130)
Sec. 130. Consumer settlement accounts and monthly accounting.
(a) A debt settlement provider who receives funds from a consumer shall hold all funds received for a consumer settlement account in a properly designated trust account in a federally insured depository institution. The funds shall remain the property of the consumer until the debt settlement provider disburses the funds to a creditor on behalf of the consumer as full or partial satisfaction of the consumer's debt to the creditor or the creditor's claim against the consumer. Any interest earned on such account shall be credited to the consumer.
(b) A debt settlement provider shall not be named on a consumer's bank account, take a power of attorney in a consumer's bank account, create a demand draft on a consumer's bank account, or exercise any control over any bank account held by or on behalf of the consumer.
(c) A debt settlement provider shall, no less than monthly, provide each consumer with which it has a contract for the provision of debt settlement service a statement of account balances, fees paid, settlements completed, and remaining debts.
(Source: P.A. 96-1420, eff. 8-3-10.)

(225 ILCS 429/135)
Sec. 135. Cancellation of contract and right to fee and settlement fund refunds.
(a) A consumer may cancel a contract with a debt settlement provider at any time before the debt settlement provider has fully performed each service the debt settlement provider contracted to perform or represented it would perform.
(b) If a consumer cancels a contract with a debt settlement provider, or at any time upon a material violation of this Act on the part of the debt settlement provider, then the debt settlement provider shall refund all fees and compensation, with the exception of the application fee and any earned settlement fee, as well as all funds paid by the consumer to the debt settlement provider that have accumulated in a consumer settlement account and that the debt settlement provider has not disbursed to creditors. Upon cancellation, all powers of attorney and direct debit authorizations granted to the debt settlement provider by the consumer shall be considered revoked and voided.
(c) A debt settlement provider shall make any refund required under this Section within 5 business days after the notice of cancellation, and shall include with the refund a full statement of account showing fees received, fees refunded, savings held, payments to creditors, settlement fees earned if any, and savings refunded.
(d) Upon the cancellation of a contract under this Section, the debt settlement provider shall provide timely notice of the cancellation of the contract to each of the creditors with whom the debt settlement provider has had any prior communication on behalf of the consumer in connection with the provision of any debt settlement service.
(Source: P.A. 96-1420, eff. 8-3-10.)

(225 ILCS 429/140)
Sec. 140. Obligation of good faith. A debt settlement provider shall act in good faith in all matters under this Act.
(Source: P.A. 96-1420, eff. 8-3-10.)

(225 ILCS 429/145)
Sec. 145. Prohibited practices. A debt settlement provider shall not do any of the following:
(1) Charge or collect from a consumer any fee not

permitted by, in an amount in excess of the maximum amount permitted by, or at a time earlier than permitted by Section 125 of this Act.

(2) Advise or represent, expressly or by implication,

that consumers should stop making payments to their creditors.

(3) Advise or represent, expressly or by implication,

that consumers should stop communicating with their creditors.

(4) Change the mailing address on any of a consumer's

creditor's statements.

(5) Make loans or offer credit or solicit or accept

any note, mortgage, or negotiable instrument other than a check signed by the consumer and dated no later than the date of signature.

(6) Take any confession of judgment or power of

attorney to confess judgment against the consumer or appear as the consumer or on behalf of the consumer in any judicial proceedings.

(7) Take any release or waiver of any obligation to

be performed on the part of the debt settlement provider or any right of the consumer.

(8) Advertise, display, distribute, broadcast, or

televise services or permit services to be displayed, advertised, distributed, broadcasted, or televised, in any manner whatsoever, that contains any false, misleading, or deceptive statements or representations with regard to any matter, including services to be performed, the fees to be charged by the debt settlement provider, or the effect those services will have on a consumer's credit rating or on creditor collection efforts.

(9) Receive any cash, fee, gift, bonus, premium,

reward, or other compensation from any person other than the consumer explicitly for the provision of debt settlement service to that consumer.

(10) Offer or provide gifts or bonuses to consumers

for signing a debt settlement service contract or for referring another potential customer or customer.

(11) Disclose to anyone the name or any personal

information of a consumer for whom the debt settlement provider has provided or is providing debt settlement service other than to a consumer's own creditors or the debt settlement provider's agents, affiliates, or contractors for the purpose of providing debt settlement service without the prior consent of the consumer.

(12) Enter into a contract with a consumer without

first providing the disclosures and financial analysis and making the determinations required by this Section.

(13) Misrepresent any material fact, make a material

omission, or make a false promise directed to one or more consumers in connection with the solicitation, offering, contracting, or provision of debt settlement service.

(14) Violate the provisions of applicable do not call

statutes.

(15) Purchase debts or engage in the practice or

business of debt collection.

(16) Include in a debt settlement agreement any

secured debt.

(17) Employ an unfair, unconscionable, or deceptive

act or practice, including the knowing omission of any material information.

(18) Engage in any practice that prohibits or limits

the consumer or any creditor from communication directly with one another.

(19) Represent or imply to a person participating in

or considering debt settlement that purchase of any ancillary goods or services is required.

(Source: P.A. 96-1420, eff. 8-3-10.)

(225 ILCS 429/150)
Sec. 150. Noncompliance with the Act.
(a) Any waiver by any consumer of any protection provided by or any right of the consumer under this Act:
(1) shall be treated as void; and
(2) may not be enforced by any federal or State court

or any other person.

(b) Any attempt by any person to obtain a waiver from any consumer of any protection provided by or any right or protection of the consumer or any obligation or requirement of the debt settlement provider under this Act shall be a violation of this Act.
(c) Any contract for debt settlement service that does not comply with the applicable provisions of this Act:
(1) shall be treated as void; and
(2) may not be enforced by any federal or State court

or any other person; and

Upon notice of a void contract, a refund by the debt settlement provider to the consumer shall be made as if the contract had been cancelled as provided in Section 135 of this Act.
(Source: P.A. 96-1420, eff. 8-3-10.)

(225 ILCS 429/155)
Sec. 155. Civil remedies.
(a) A violation of Section 105, 110, 115, 120, 125, 130, 135, 140, 145, or 150 of this Act constitutes an unlawful practice under the Consumer Fraud and Deceptive Business Practices Act. All remedies, penalties, and authority granted to the Attorney General or State's Attorney by the Consumer Fraud and Deceptive Business Practices Act shall be available to him or her for the enforcement of this Act.
(b) A consumer who suffers loss by reason of a violation of Section 105, 110, 115, 120, 125, 130, 135, 140, 145, or 150 of this Act may bring a civil action in accordance with the Consumer Fraud and Deceptive Business Practices Act to enforce that provision. All remedies and rights granted to a consumer by the Consumer Fraud and Deceptive Business Practices Act shall be available to the consumer bringing such an action. The remedies and rights provided for in this Act are not exclusive, but cumulative, and all other applicable claims are specifically preserved.
(Source: P.A. 96-1420, eff. 8-3-10.)

(225 ILCS 429/900)
Sec. 900. (Amendatory provisions; text omitted).
(Source: P.A. 96-1420, eff. 8-3-10; text omitted.)

(225 ILCS 429/905)
Sec. 905. (Amendatory provisions; text omitted).
(Source: P.A. 96-1420, eff. 8-3-10; text omitted.)

(225 ILCS 429/910)
Sec. 910. (Amendatory provisions; text omitted).
(Source: P.A. 96-1420, eff. 8-3-10; text omitted.)

(225 ILCS 429/915)
Sec. 915. The Debt Management Service Act is amended by repealing Sections 13.5, 15.1, 15.2, and 15.3.
(Source: P.A. 96-1420, eff. 8-3-10.)

(225 ILCS 429/970)
Sec. 970. Severability. The provisions of this Act are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 96-1420, eff. 8-3-10.)

(225 ILCS 429/999)
Sec. 999. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 96-1420, eff. 8-3-10.)



225 ILCS 430/ - Detection of Deception Examiners Act.

(225 ILCS 430/0.01) (from Ch. 111, par. 2400)
(Section scheduled to be repealed on January 1, 2022)
Sec. 0.01. Short title. This Act may be cited as the Detection of Deception Examiners Act.
(Source: P.A. 86-1324.)

(225 ILCS 430/1) (from Ch. 111, par. 2401)
(Section scheduled to be repealed on January 1, 2022)
Sec. 1. Definitions. As used in this Act, unless the context otherwise requires:
"Address of Record" means the designated address recorded by the Department in the applicant's or licensee's application file or license file as maintained by the Department's licensure maintenance unit. It is the duty of the applicant or licensee to inform the Department of any change of address and those changes must be made either through the Department's website or by contacting the Department.
"Detection of Deception Examination", hereinafter referred to as "Examination" means any examination in which a device or instrument is used to test or question individuals for the purpose of evaluating truthfulness or untruthfulness.
"Examiner" means any person licensed under this Act.
"Person" includes any natural person, partnership, association, corporation or trust.
"Department" means the Department of Financial and Professional Regulation.
"Law enforcement agency" means an agency of the State or a unit of local government that is vested by law or ordinance with the power to maintain public order and to enforce criminal laws and ordinances.
"Secretary" means the Secretary of Financial and Professional Regulation.
(Source: P.A. 97-168, eff. 7-22-11.)

(225 ILCS 430/2) (from Ch. 111, par. 2402)
(Section scheduled to be repealed on January 1, 2022)
Sec. 2. The practice of the detection of deception in the State of Illinois is declared to affect the public health, safety and welfare and is subject to regulation and control in the public interest.
(Source: Laws 1963, p. 3300.)

(225 ILCS 430/3) (from Ch. 111, par. 2403)
(Section scheduled to be repealed on January 1, 2022)
Sec. 3. Every examiner shall use an instrument which records permanently and simultaneously the subject's cardiovascular, respiratory and galvanic skin response patterns as minimum standards and shall base his or her evaluation upon changes in such patterns. Such an instrument may record additional physiological patterns pertinent to the detection of deception. The examiner may also consider changes in such additional patterns in making his or her evaluations. An examiner shall, upon written request of a person examined, make known the results of such test to the person examined within 5 days of receipt of the written request.
(Source: P.A. 97-168, eff. 7-22-11.)

(225 ILCS 430/4) (from Ch. 111, par. 2404)
(Section scheduled to be repealed on January 1, 2022)
Sec. 4. Registration or license required; exceptions.
(a) It is unlawful for any person to administer detection of deception examinations, or attempt to hold himself or herself out as an Examiner, unless registered or licensed by the Department. However, this shall not prohibit the use of detection of deception equipment by a person licensed to practice medicine in all its branches under the Medical Practice Act of 1987 when the results are to be used in research.
(b) Nothing in this Act prohibits the use of a voice stress analyzer by any fully trained full time certified law enforcement officer of a law enforcement agency in the course of its duties as an investigative aid in a criminal investigation. Law enforcement users of a voice stress analyzer shall be trained in a manner approved by the Illinois Law Enforcement Training Standards Board. The use of a voice stress analyzer shall be conducted only with the prior written consent of the subject of such investigation. Surreptitious use of a voice stress analyzer is prohibited. Use of a voice stress analyzer is prohibited when a State or local law enforcement officer stops a motorist for an alleged violation of the Illinois Vehicle Code. A voice stress analyzer is prohibited for use in pre-employment screening and for internal investigations. For the purposes of this subsection (b), "voice stress analyzer" means an investigative tool that records voice stress factors related to frequency modulations in the human voice.
(Source: P.A. 97-168, eff. 7-22-11.)

(225 ILCS 430/4.5)
(Section scheduled to be repealed on January 1, 2022)
Sec. 4.5. Unlicensed practice; violation; civil penalty.
(a) Any person who practices, offers to practice, attempts to practice, or holds oneself out to practice as a detection of deception examiner without being licensed under this Act shall, in addition to any other penalty provided by law, pay a civil penalty to the Department in an amount not to exceed $10,000 for each offense as determined by the Department. The civil penalty shall be assessed by the Department after a hearing is held in accordance with the provisions set forth in this Act regarding the provision of a hearing for the discipline of a licensee.
(b) The Department has the authority and power to investigate any and all unlicensed activity.
(c) The civil penalty shall be paid within 60 days after the effective date of the order imposing the civil penalty. The order shall constitute a judgment and may be filed and execution had thereon in the same manner as any judgment from any court of record.
(Source: P.A. 97-168, eff. 7-22-11.)

(225 ILCS 430/7) (from Ch. 111, par. 2407)
Sec. 7. (Repealed).
(Source: P.A. 85-1209. Repealed by P.A. 92-453, eff. 8-21-01.)

(225 ILCS 430/7.1) (from Ch. 111, par. 2408)
(Section scheduled to be repealed on January 1, 2022)
Sec. 7.1. Administrative Procedure Act. The Illinois Administrative Procedure Act is hereby expressly adopted and incorporated herein as if all of the provisions of that Act were included in this Act, except that the provision of subsection (d) of Section 10-65 of the Illinois Administrative Procedure Act that provides that at hearings the licensee has the right to show compliance with all lawful requirements for retention, continuation, or renewal of the license is specifically excluded. For the purposes of this Act, the notice required under Section 10-25 of the Illinois Administrative Procedure Act is deemed sufficient when mailed to the last known address of a party.
(Source: P.A. 100-201, eff. 8-18-17.)

(225 ILCS 430/7.2)
(Section scheduled to be repealed on January 1, 2022)
Sec. 7.2. Detection of Deception Examiners Act Coordinator. The Secretary may appoint a Detection of Deception Examiners Act Coordinator to assist the Department in the administration of this Act. The Detection of Deception Examiners Act Coordinator shall be a person licensed under this Act and shall have no less than 10 years of experience as an Illinois licensed Detection of Deception Examiner. The Detection of Deception Examiners Act Coordinator shall perform such administrative functions on a full or part-time basis as may be delegated to him or her by the Secretary, including, but not limited to, revising the licensing examination, reviewing the training and qualifications of applicants, and interviewing witnesses, the complainant, and any licensees involved in an alleged matter.
(Source: P.A. 97-168, eff. 7-22-11.)

(225 ILCS 430/7.3)
(Section scheduled to be repealed on January 1, 2022)
Sec. 7.3. Appointment of a Hearing Officer. The Secretary has the authority to appoint an attorney, licensed to practice law in the State of Illinois, to serve as a Hearing Officer in any action for refusal to issue or renew a license or to discipline a license. The Hearing Officer has full authority to conduct the hearing. The appointed Detection of Deception Coordinator may attend hearings and advise the Hearing Officer on technical matters involving Detection of Deception examinations.
(Source: P.A. 97-168, eff. 7-22-11.)

(225 ILCS 430/8) (from Ch. 111, par. 2409)
(Section scheduled to be repealed on January 1, 2022)
Sec. 8. Applications for original licenses shall be made to the Department in writing on forms prescribed by the Department and shall be accompanied by the required fee, which shall not be returnable. Any such application shall require such information as in the judgment of the Department will enable the Department to pass on the qualifications of the applicant for a license.
If an applicant neglects, fails without an approved excuse or refuses to take the next available examination for a license under this Act, the fee paid by the applicant shall be forfeited and the application denied. If an applicant fails to pass an examination for a license under this Act within 3 years after filing his or her application, the application shall be denied. However, such applicant may thereafter make a new application for examination, accompanied by the required fee.
(Source: P.A. 97-168, eff. 7-22-11.)

(225 ILCS 430/8.5)
(Section scheduled to be repealed on January 1, 2022)
Sec. 8.5. Social Security Number on license application. In addition to any other information required to be contained in the application, every application for an original license under this Act shall include the applicant's Social Security Number, which shall be retained in the agency's records pertaining to the license. As soon as practical, the Department shall assign a customer's identification number to each applicant for a license.
Every application for a renewal, reinstated, or restored license shall require the applicant's customer identification number.
(Source: P.A. 97-400, eff. 1-1-12.)

(225 ILCS 430/10)
Sec. 10. (Repealed).
(Source: Laws 1963, p. 3300. Repealed by P.A. 97-168, eff. 7-22-11.)

(225 ILCS 430/10.1) (from Ch. 111, par. 2411.1)
(Section scheduled to be repealed on January 1, 2022)
Sec. 10.1. Prior to beginning the 6 months of study of detection of deception required by paragraph D of Section 11, a person shall register with the Department. Persons who so register may administer examinations under the supervision and control of an examiner during their course of study.
This registration is valid for 1 year and may be renewed as set forth by rule.
(Source: P.A. 97-168, eff. 7-22-11.)

(225 ILCS 430/11) (from Ch. 111, par. 2412)
(Section scheduled to be repealed on January 1, 2022)
Sec. 11. Qualifications for licensure as an examiner. A person is qualified to receive a license as an examiner:
A. Who establishes that he or she is a person of good

moral character; and

B. Who has passed an examination approved by the

Department to determine his or her competency to obtain a license to practice as an examiner; and

C. Who has had conferred upon him or her an academic

degree, at the baccalaureate level, from an accredited college or university; and

D. Who has satisfactorily completed 6 months of study

in detection of deception, as prescribed by rule, which shall include, but not be limited to, course content, trainer qualifications, and specialized instructor qualifications.

In determining good moral character, the Department may take into consideration conviction of any crime under the laws of the United States or any state or territory thereof that is a felony or a misdemeanor or any crime that is directly related to the practice of the profession.
(Source: P.A. 97-168, eff. 7-22-11.)

(225 ILCS 430/13) (from Ch. 111, par. 2414)
(Section scheduled to be repealed on January 1, 2022)
Sec. 13. The expiration date and renewal period for each license issued under this Act shall be set by rule. An examiner whose license has expired may reinstate his or her license at any time within 5 years after the expiration thereof, by making a renewal application therefore and by paying the required fee. However, any examiner whose license expired while he or she was (1) in Federal Service on active duty with the Armed Forces of the United States, or the State Militia called into service or training, or (2) in training or education under the supervision of the United States preliminary to induction into the military service, may have his or her license renewed, reinstated or restored without paying any lapsed renewal and restoration fees if within 2 years after honorable termination of such service, training or education except under conditions other than honorable, he or she furnishes the Department with satisfactory evidence to the effect that he or she has been so engaged and that his or her service, training or education has been so terminated.
A license or duplicate license must be prominently displayed at the principal place of business of every examiner.
Notice in writing shall be given to the Department by such license holder of any change of principal business location whereupon, the Department shall issue a new license for the unexpired period upon payment of the required fee. A change of business location without notification to the Department and without the issuance by it of a new license shall automatically suspend the license theretofore issued.
(Source: P.A. 97-168, eff. 7-22-11.)

(225 ILCS 430/14) (from Ch. 111, par. 2415)
(Section scheduled to be repealed on January 1, 2022)
Sec. 14. (a) The Department may refuse to issue or renew or may revoke, suspend, place on probation, reprimand, or take other disciplinary or non-disciplinary action as the Department may deem appropriate, including imposing fines not to exceed $10,000 for each violation, with regard to any license for any one or a combination of the following:
(1) Material misstatement in furnishing information

to the Department.

(2) Violations of this Act, or of the rules adopted

under this Act.

(3) Conviction by plea of guilty or nolo contendere,

finding of guilt, jury verdict, or entry of judgment or by sentencing of any crime, including, but not limited to, convictions, preceding sentences of supervision, conditional discharge, or first offender probation, under the laws of any jurisdiction of the United States: (i) that is a felony or (ii) that is a misdemeanor, an essential element of which is dishonesty, or that is directly related to the practice of the profession.

(4) Making any misrepresentation for the purpose of

obtaining licensure or violating any provision of this Act or the rules adopted under this Act pertaining to advertising.

(5) Professional incompetence.
(6) Allowing one's license under this Act to be used

by an unlicensed person in violation of this Act.

(7) Aiding or assisting another person in violating

this Act or any rule adopted under this Act.

(8) Where the license holder has been adjudged

mentally ill, mentally deficient or subject to involuntary admission as provided in the Mental Health and Developmental Disabilities Code.

(9) Failing, within 60 days, to provide information

in response to a written request made by the Department.

(10) Engaging in dishonorable, unethical, or

unprofessional conduct of a character likely to deceive, defraud, or harm the public.

(11) Inability to practice with reasonable judgment,

skill, or safety as a result of habitual or excessive use or addiction to alcohol, narcotics, stimulants, or any other chemical agent or drug.

(12) Discipline by another state, District of

Columbia, territory, or foreign nation, if at least one of the grounds for the discipline is the same or substantially equivalent to those set forth in this Section.

(13) A finding by the Department that the licensee,

after having his or her license placed on probationary status, has violated the terms of probation.

(14) Willfully making or filing false records or

reports in his or her practice, including, but not limited to, false records filed with State agencies or departments.

(15) Inability to practice the profession with

reasonable judgment, skill, or safety as a result of a physical illness, including, but not limited to, deterioration through the aging process or loss of motor skill, or a mental illness or disability.

(16) Charging for professional services not rendered,

including filing false statements for the collection of fees for which services are not rendered.

(17) Practicing under a false or, except as provided

by law, an assumed name.

(18) Fraud or misrepresentation in applying for, or

procuring, a license under this Act or in connection with applying for renewal of a license under this Act.

(19) Cheating on or attempting to subvert the

licensing examination administered under this Act.

All fines imposed under this Section shall be paid within 60 days after the effective date of the order imposing the fine.
(b) The Department may refuse to issue or may suspend without hearing, as provided for in the Code of Civil Procedure, the license of any person who fails to file a return, or pay the tax, penalty, or interest shown in a filed return, or pay any final assessment of the tax, penalty, or interest as required by any tax Act administered by the Illinois Department of Revenue, until such time as the requirements of any such tax Act are satisfied in accordance with subsection (g) of Section 2105-15 of the Civil Administrative Code of Illinois.
(c) The Department shall deny a license or renewal authorized by this Act to a person who has defaulted on an educational loan or scholarship provided or guaranteed by the Illinois Student Assistance Commission or any governmental agency of this State in accordance with item (5) of subsection (a) of Section 2105-15 of the Civil Administrative Code of Illinois.
(d) In cases where the Department of Healthcare and Family Services has previously determined a licensee or a potential licensee is more than 30 days delinquent in the payment of child support and has subsequently certified the delinquency to the Department, the Department may refuse to issue or renew or may revoke or suspend that person's license or may take other disciplinary action against that person based solely upon the certification of delinquency made by the Department of Healthcare and Family Services in accordance with item (5) of subsection (a) of Section 2105-15 of the Civil Administrative Code of Illinois.
(e) The determination by a circuit court that a licensee is subject to involuntary admission or judicial admission, as provided in the Mental Health and Developmental Disabilities Code, operates as an automatic suspension. The suspension will end only upon a finding by a court that the patient is no longer subject to involuntary admission or judicial admission and the issuance of an order so finding and discharging the patient.
(f) In enforcing this Act, the Department, upon a showing of a possible violation, may compel an individual licensed to practice under this Act, or who has applied for licensure under this Act, to submit to a mental or physical examination, or both, as required by and at the expense of the Department. The Department may order the examining physician to present testimony concerning the mental or physical examination of the licensee or applicant. No information shall be excluded by reason of any common law or statutory privilege relating to communications between the licensee or applicant and the examining physician. The examining physicians shall be specifically designated by the Department. The individual to be examined may have, at his or her own expense, another physician of his or her choice present during all aspects of this examination. The examination shall be performed by a physician licensed to practice medicine in all its branches. Failure of an individual to submit to a mental or physical examination, when directed, shall result in an automatic suspension without hearing.
A person holding a license under this Act or who has applied for a license under this Act who, because of a physical or mental illness or disability, including, but not limited to, deterioration through the aging process or loss of motor skill, is unable to practice the profession with reasonable judgment, skill, or safety, may be required by the Department to submit to care, counseling, or treatment by physicians approved or designated by the Department as a condition, term, or restriction for continued, reinstated, or renewed licensure to practice. Submission to care, counseling, or treatment as required by the Department shall not be considered discipline of a license. If the licensee refuses to enter into a care, counseling, or treatment agreement or fails to abide by the terms of the agreement, the Department may file a complaint to revoke, suspend, or otherwise discipline the license of the individual. The Secretary may order the license suspended immediately, pending a hearing by the Department. Fines shall not be assessed in disciplinary actions involving physical or mental illness or impairment.
In instances in which the Secretary immediately suspends a person's license under this Section, a hearing on that person's license must be convened by the Department within 15 days after the suspension and completed without appreciable delay. The Department shall have the authority to review the subject individual's record of treatment and counseling regarding the impairment to the extent permitted by applicable federal statutes and regulations safeguarding the confidentiality of medical records.
An individual licensed under this Act and affected under this Section shall be afforded an opportunity to demonstrate to the Department that he or she can resume practice in compliance with acceptable and prevailing standards under the provisions of his or her license.
(Source: P.A. 97-168, eff. 7-22-11; 98-463, eff. 8-16-13; 98-756, eff. 7-16-14.)

(225 ILCS 430/14.1) (from Ch. 111, par. 2415.1)
(Section scheduled to be repealed on January 1, 2022)
Sec. 14.1. No Examiner shall inquire into any of the following areas during pre-employment or periodic employment examinations, unless the area is directly related to employment:
(1) Religious beliefs or affiliations;
(2) Beliefs or opinions regarding racial matters;
(3) Political beliefs or affiliations;
(4) Beliefs, affiliations or lawful activities regarding unions or labor organizations; or
(5) Sexual preferences or activity.
(Source: P.A. 82-200.)

(225 ILCS 430/15) (from Ch. 111, par. 2416)
(Section scheduled to be repealed on January 1, 2022)
Sec. 15. Any unlawful act or violation of any of the provisions of this Act upon the part of any examiner or trainee, shall not be cause for revocation of the license of any other examiner for whom the offending examiner may have been employed, unless the examiner knew or should have known of the actions or activities of the offending examiner or trainee.
(Source: P.A. 97-168, eff. 7-22-11.)

(225 ILCS 430/16) (from Ch. 111, par. 2417)
(Section scheduled to be repealed on January 1, 2022)
Sec. 16. The Department shall maintain a roster of the names and addresses of all licensees and registrants and of all persons whose licenses have been suspended or revoked within the previous year. This roster shall be available upon written request and payment of the required fee.
(Source: P.A. 82-200.)

(225 ILCS 430/17) (from Ch. 111, par. 2418)
(Section scheduled to be repealed on January 1, 2022)
Sec. 17. Investigations; notice and hearing. The Department may investigate the actions of any applicant or any person or persons rendering or offering to render detection of deception services or any person holding or claiming to hold a license as a licensed examiner. The Department shall, before refusing to issue or renew a license or to discipline a licensee under Section 14, at least 30 days prior to the date set for the hearing, (i) notify the accused in writing of the charges made and the time and place for the hearing on the charges, (ii) direct him or her to file a written answer with the Department under oath within 20 days after the service of the notice, and (iii) inform the applicant or licensee that failure to file an answer will result in default being taken against the applicant or licensee. At the time and place fixed in the notice, the Department shall proceed to hear the charges and the parties or their counsel shall be accorded ample opportunity to present any pertinent statements, testimony, evidence, and arguments. The Department may continue the hearing from time to time. In case the person, after receiving the notice, fails to file an answer, his or her license, may, in the discretion of the Department, be revoked, suspended, placed on probationary status, or the Department may take whatever disciplinary action considered proper, including limiting the scope, nature, or extent of the person's practice or the imposition of a fine, without a hearing, if the act or acts charged constitute sufficient grounds for that action under the Act. The written notice may be served by personal delivery or by certified mail to the accused's address of record.
(Source: P.A. 97-168, eff. 7-22-11.)

(225 ILCS 430/18) (from Ch. 111, par. 2419)
(Section scheduled to be repealed on January 1, 2022)
Sec. 18. Stenographer; transcript; Hearing Officer report. The Department, at its expense, shall provide a stenographer to take down the testimony and preserve a record of all proceedings at the hearing of any case. The notice of hearing, complaint and all other documents in the nature of pleadings and written motions filed in the proceedings, the transcript of testimony, the report of the Hearing Officer and orders of the Department shall be the records of the proceedings.
(Source: P.A. 97-168, eff. 7-22-11.)

(225 ILCS 430/18.3)
(Section scheduled to be repealed on January 1, 2022)
Sec. 18.3. Finding and recommendations. At the conclusion of the hearing, the hearing officer shall make findings of fact, conclusions of law, and recommendations, separately stated, and submit them to the Secretary and to all parties to the proceeding.
The hearing officer's findings of fact, conclusions of law, and recommendations shall be served upon the licensee in a similar fashion as service of the notice of formal charges. Within 20 days after the service, any party to the proceeding may present to the Secretary a motion, in writing, specifying the particular grounds for a rehearing.
The Secretary, following the time allowed for filing a motion for rehearing, shall review the hearing officer's findings of fact, conclusions of law, and recommendations and any subsequently filed motions. After review of the information, the Secretary may hear oral arguments and thereafter shall issue the order. The report of findings of fact, conclusions of law, and recommendations of the hearing officer shall be the basis for the Department's order. If the Secretary finds that substantial justice was not done, the Secretary may issue an order in contravention of the hearing officer's recommendations.
(Source: P.A. 97-168, eff. 7-22-11.)

(225 ILCS 430/19) (from Ch. 111, par. 2420)
(Section scheduled to be repealed on January 1, 2022)
Sec. 19. Subpoenas; depositions; oaths.
(a) The Department may subpoena and bring before it any person to take the oral or written testimony or compel the production of any books, papers, records, or any other documents that the Secretary or his or her designee deems relevant or material to any investigation or hearing conducted by the Department with the same fees and in the same manner as prescribed in civil cases in the courts of this State.
(b) Any circuit court, upon the application of the licensee or the Department, may order the attendance and testimony of witnesses and the production of relevant documents, files, records, books, and papers in connection with any hearing or investigation. The circuit court may compel obedience to its order by proceedings for contempt.
(c) The Secretary, the hearing officer, any member of the Board, or a certified shorthand court reporter may administer oaths at any hearing the Department conducts. Notwithstanding any other statute or Department rule to the contrary, all requests for testimony, production of documents, or records shall be in accordance with this Act.
(Source: P.A. 97-168, eff. 7-22-11.)

(225 ILCS 430/20) (from Ch. 111, par. 2421)
(Section scheduled to be repealed on January 1, 2022)
Sec. 20. Any person affected by a final administrative decision of the Department may have such decision reviewed judicially by the circuit court of the county wherein such person resides. If the plaintiff in the review proceeding is not a resident of this State, the venue shall be in Sangamon County. The provisions of the Administrative Review Law, and all amendments and modifications thereof, and the rules adopted pursuant thereto, shall apply to and govern all proceedings for the judicial review of final administrative decisions of the Department hereunder. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
The Department shall not be required to certify any record to the court or file any answer in court or otherwise appear in any court in a Judicial review proceeding, unless and until the Department has received from the plaintiff payment of the costs of furnishing and certifying the record which costs shall be determined by the Department. Exhibits shall be certified without cost. Failure on the part of the plaintiff to file a receipt in court is grounds for dismissal of the action.
(Source: P.A. 97-168, eff. 7-22-11.)

(225 ILCS 430/21) (from Ch. 111, par. 2422)
(Section scheduled to be repealed on January 1, 2022)
Sec. 21. Upon the revocation or suspension of any license, the licensee shall forthwith surrender the license or licenses to the Department and if the licensee fails to do so, the Department shall have the right to seize the same.
(Source: Laws 1963, p. 3300.)

(225 ILCS 430/22) (from Ch. 111, par. 2423)
(Section scheduled to be repealed on January 1, 2022)
Sec. 22. Rules; forms. The Secretary may issue rules, consistent with the provisions of this Act, for the administration and enforcement thereof and may prescribe forms which shall be issued in connection therewith.
(Source: P.A. 97-168, eff. 7-22-11.)

(225 ILCS 430/23) (from Ch. 111, par. 2424)
(Section scheduled to be repealed on January 1, 2022)
Sec. 23. Action or counterclaim. No action or counterclaim shall be maintained by any person in any court in this State with respect to any agreement or services for which a license is required by this Act or to recover the agreed price or any compensation under any such agreement, or for such services for which a license is required by this Act without alleging and proving that such person had a valid license at the time of making such agreement or doing such work.
(Source: P.A. 92-453, eff. 8-21-01.)

(225 ILCS 430/24) (from Ch. 111, par. 2425)
(Section scheduled to be repealed on January 1, 2022)
Sec. 24. Injunctions; cease and desist orders. If any person violates a provision of this Act, the Secretary may, in the name of the People of the State of Illinois, through the Attorney General of the State of Illinois or the State's Attorney of the county in which the violation is alleged to have occurred, petition an order enjoining such violation or for an order enforcing compliance with this Act. Upon the filing of a verified petition, the court, with appropriate jurisdiction, may issue a temporary restraining order without notice or bond, and may preliminarily and permanently enjoin the violation. If it is established that such person has violated or is violating the injunction, the court may summarily try and punish the offender for contempt of court. Proceedings under this Section shall be in addition to, and not in lieu of, all other remedies and penalties provided by this Act.
Whenever, in the opinion of the Department, a person violates any provision of this Act, the Department may issue a rule to show cause why an order to cease and desist should not be entered against that person. The rule shall clearly set forth the grounds relied upon by the Department and shall provide a period of 7 days from the date of the rule to file an answer to the satisfaction of the Department. Failure to answer to the satisfaction of the Department shall cause an order to cease and desist to be issued.
(Source: P.A. 97-168, eff. 7-22-11.)

(225 ILCS 430/25) (from Ch. 111, par. 2426)
(Section scheduled to be repealed on January 1, 2022)
Sec. 25. Order or certified copy; prima facie proof. An order or a certified copy thereof, over the seal of the Department and purporting to be signed by the Secretary, shall be prima facie proof that:
(a) the signature is the genuine signature of the

Secretary; and

(b) the Secretary is duly appointed and qualified.
(Source: P.A. 97-168, eff. 7-22-11.)

(225 ILCS 430/26) (from Ch. 111, par. 2427)
(Section scheduled to be repealed on January 1, 2022)
Sec. 26. Fees. The Department shall provide by rule for a schedule of fees for the administration and enforcement of this Act, including, but not limited to, original licensure, registration, renewal, and restoration. The fees shall be nonrefundable.
All fees collected under this Act shall be deposited into the General Professions Dedicated Fund and shall be appropriated to the Department for the ordinary and contingent expenses of the Department in the administration of this Act.
(Source: P.A. 97-168, eff. 7-22-11.)

(225 ILCS 430/26.1) (from Ch. 111, par. 2427.1)
(Section scheduled to be repealed on January 1, 2022)
Sec. 26.1. Returned checks; fines. Any person who delivers a check or other payment to the Department that is returned to the Department unpaid by the financial institution upon which it is drawn shall pay to the Department, in addition to the amount already owed to the Department, a fine of $50. The fines imposed by this Section are in addition to any other discipline provided under this Act for unlicensed practice or practice on a nonrenewed license. The Department shall notify the person that payment of fees and fines shall be paid to the Department by certified check or money order within 30 calendar days of the notification. If, after the expiration of 30 days from the date of the notification, the person has failed to submit the necessary remittance, the Department shall automatically terminate the license or certificate or deny the application, without hearing. If, after termination or denial, the person seeks a license or certificate, he or she shall apply to the Department for restoration or issuance of the license or certificate and pay all fees and fines due to the Department. The Department may establish a fee for the processing of an application for restoration of a license or certificate to pay all expenses of processing this application. The Secretary may waive the fines due under this Section in individual cases where the Secretary finds that the fines would be unreasonable or unnecessarily burdensome.
(Source: P.A. 97-168, eff. 7-22-11.)

(225 ILCS 430/26.5)
(Section scheduled to be repealed on January 1, 2022)
Sec. 26.5. Confidentiality. All information collected by the Department in the course of an examination or investigation of a licensee or applicant, including, but not limited to, any complaint against a licensee filed with the Department and information collected to investigate any such complaint, shall be maintained for the confidential use of the Department and shall not be disclosed. The Department may not disclose the information to anyone other than law enforcement officials, other regulatory agencies that have an appropriate regulatory interest as determined by the Secretary, or to a party presenting a lawful subpoena to the Department. Information and documents disclosed to a federal, State, county, or local law enforcement agency shall not be disclosed by the agency for any purpose to any other agency or person. A formal complaint filed against a licensee by the Department or any order issued by the Department against a licensee or applicant shall be a public record, except as otherwise prohibited by law.
(Source: P.A. 97-168, eff. 7-22-11.)

(225 ILCS 430/27) (from Ch. 111, par. 2428)
(Section scheduled to be repealed on January 1, 2022)
Sec. 27. Should any one or more provisions of this Act be held invalid, such invalidity shall in no manner affect any of the other provisions hereof.
(Source: Laws 1963, p. 3300.)

(225 ILCS 430/28) (from Ch. 111, par. 2429)
(Section scheduled to be repealed on January 1, 2022)
Sec. 28. Violations. A person who is found to have violated any provision of this Act is guilty of a Class A misdemeanor for the first offense and a Class 4 felony for the second and any subsequent offense.
(Source: P.A. 97-168, eff. 7-22-11.)

(225 ILCS 430/29) (from Ch. 111, par. 2430)
(Section scheduled to be repealed on January 1, 2022)
Sec. 29. Restoration of license from discipline. At any time after the successful completion of a term of indefinite probation, suspension, or revocation of a license, the Department may restore the license to the licensee, unless, after an investigation and a hearing, the Secretary determines that restoration is not in the public interest. No person or entity whose license, certificate, or authority has been revoked as authorized in this Act may apply for restoration of that license, certification, or authority until such time as provided for in the Civil Administrative Code of Illinois.
(Source: P.A. 97-168, eff. 7-22-11.)

(225 ILCS 430/30) (from Ch. 111, par. 2431)
(Section scheduled to be repealed on January 1, 2022)
Sec. 30. An applicant who is an Examiner, licensed under the laws of another state or territory of the United States, or an examiner who has been trained under the training standards determined by the federal government, may be issued a license by the Department, in its discretion, upon payment of a fee as set by rule, and the production of:
(a) satisfactory proof that he or she is of good

moral character; and

(b) satisfactory proof that the requirements for the

licensing of Examiners in such particular state or territory of the United States were, at the date of licensing, substantially equivalent to the requirements then in force in this State; or

(c) certification, if applicable, that the applicant

has successfully completed the Defense Academy for Credibility Assessment course, or its predecessor or successor course.

(Source: P.A. 97-168, eff. 7-22-11.)

(225 ILCS 430/32) (from Ch. 111, par. 2432)
(Section scheduled to be repealed on January 1, 2022)
Sec. 32. Public Policy. It is declared to be the public policy of this State, pursuant to paragraphs (h) and (i) of Section 6 of Article VII of the Illinois Constitution of 1970, that any power or function set forth in this Act to be exercised by the State is an exclusive State power or function. Such power or function shall not be exercised concurrently, either directly or indirectly, by any unit of local government, including home rule units, except as otherwise provided in this Act.
(Source: P.A. 78-1223.)



225 ILCS 435/ - Ferries Act.

(225 ILCS 435/0.01) (from Ch. 121, par. 700)
Sec. 0.01. Short title. This Act may be cited as the Ferries Act.
(Source: P.A. 86-1324.)

(225 ILCS 435/1) (from Ch. 121, par. 701)
Sec. 1. No person shall establish, keep or use any ferry for the conveyance or passage of persons or property, for profit or hire, unless he shall be licensed as directed by this Act, under the penalty of $5 for each day the same is maintained, and $3 for each person and each article of property so conveyed, to be forfeited to the county in which the ferry is situated. This Section shall not apply to ferries heretofore established by law.
(Source: P.A. 91-357, eff. 7-29-99.)

(225 ILCS 435/2) (from Ch. 121, par. 702)
Sec. 2. Any person may petition the county board for license to keep a ferry, and if said board shall deem such ferry necessary, it shall order the county clerk to issue a license to such person, upon his paying the fee therefor to be fixed by the board, and giving bonds as provided in this act: Provided, that no person shall be licensed to keep ferry within 1000 feet of any established ferry, so long as such established ferry is competent to do the business, and its owner complies with the provisions of this act, unless the county board shall deem it necessary to establish another ferry for the public good.
(Source: Laws 1955, p. 1451.)

(225 ILCS 435/3) (from Ch. 121, par. 703)
Sec. 3. Where the ferry is to be established between two counties, the petition shall be addressed to the county boards of both counties, and the concurrence of both of such boards shall be necessary to the granting of the license, fixing the tolls and prescribing the regulations of the ferry; but a separate license shall be issued by each county, and a license fee paid to each county. And all the provisions of this act shall apply to each of the counties, so far as the same may be applicable.
(Source: R.S. 1874, p. 530.)

(225 ILCS 435/4) (from Ch. 121, par. 704)
Sec. 4. No license shall be granted to establish a ferry unless the petitioner shall give notice of his intended application by publication in some newspaper published in the county for at least four weeks successively next preceding the session of the county board at which the application shall be made, or if no newspaper is published in such county, by posting notices in four public places therein, at least four weeks previous to such session. When the application is to several county boards, the notice herein provided shall be given in each county.
(Source: R.S. 1874, p. 530.)

(225 ILCS 435/5) (from Ch. 121, par. 705)
Sec. 5. No such license shall be granted to any person other than the owner of the land adjoining to or embracing the water over which the ferry is to be established, unless such owner shall neglect to apply for such license, after notice by the applicant, at least four weeks before the sitting of the county board, of his intention to make such application: Provided, that when any owner is a non-resident, or cannot be found, such notice shall be given to the party in possession of the land, if the same be occupied; and if no person be in possession, no such notice need be given: And, provided, that license may be granted without regard to ownership of the land, when the ferry has its termini upon a public highway.
(Source: R.S. 1874, p. 530.)

(225 ILCS 435/6) (from Ch. 121, par. 706)
Sec. 6. When several such owners apply, the county board may grant the license to any one or more of them as it shall deem best.
(Source: R.S. 1874, p. 530.)

(225 ILCS 435/7) (from Ch. 121, par. 707)
Sec. 7. Before the delivery of any license, the person to whom the same is granted shall give bond, payable to the People of the State of Illinois, with sufficient sureties to be approved by the county clerk, in such sum as the county board shall order, conditioned for the faithful discharge of his duties as ferryman according to law; which bond shall be filed in the office of the county clerk.
(Source: R.S. 1874, p. 530.)

(225 ILCS 435/8) (from Ch. 121, par. 708)
Sec. 8. The term for which a ferry license shall continue shall be fixed by the county board at the time of granting the license, not exceeding ten years, but the same may be renewed from time to time upon petition, without the notice hereinbefore required, upon giving such bond, and paying such license fee as may be required by the county board.
(Source: R.S. 1874, p. 530.)

(225 ILCS 435/9) (from Ch. 121, par. 709)
Sec. 9. The license fee to be fixed by the county board in any case shall be such sum as the said board shall think proper, not less than $5, nor exceeding $300, but such license fee shall not be in lieu of taxes upon the property, or franchise of such ferry, but the same shall be subject to be assessed and taxed as other property and franchises.
(Source: R.S. 1874, p. 530.)

(225 ILCS 435/10) (from Ch. 121, par. 710)
Sec. 10. The county board shall fix the rate of ferriage at each ferry, and may at any time alter the same, having regard to the breadth and situation of the stream or other water course, and the publicity of the ferry, and may prescribe regulations for the management of such ferry.
(Source: R.S. 1874, p. 530.)

(225 ILCS 435/11) (from Ch. 121, par. 711)
Sec. 11. Every keeper of a ferry who shall at any time take or demand more than the toll allowed as aforesaid, shall, for each offense, forfeit and pay to the party aggrieved the sum of $5, and such amount as he shall have illegally taken.
(Source: R.S. 1874, p. 530.)

(225 ILCS 435/12) (from Ch. 121, par. 712)
Sec. 12. Every keeper of a ferry shall keep a list of the legal rates of ferriage, printed, or written in a legible hand, constantly posted up in some public place at the ferry or ferry house, where the same can be easily seen and read by passengers.
(Source: R.S. 1874, p. 530.)

(225 ILCS 435/13) (from Ch. 121, par. 713)
Sec. 13. If any keeper of a ferry fails to comply with the provisions of the preceding section, he shall, for every day such list is not posted up, forfeit not less than $10 to the county.
(Source: R.S. 1874, p. 530.)

(225 ILCS 435/14) (from Ch. 121, par. 714)
Sec. 14. Every keeper of a ferry shall provide proper wharves, causeways or other conveniences and safeguards, for the embarking and landing of passengers, teams, horses, cattle, and other property in safety, and without unnecessary delay.
(Source: R.S. 1874, p. 530.)

(225 ILCS 435/15) (from Ch. 121, par. 715)
Sec. 15. He shall keep the ferry at all times in good repair, and shall faithfully attend thereto, with such and so many sufficient and safe boats and so many competent men, and proper implements, as shall be necessary to operate such ferry for the proper accommodation of the public.
(Source: R.S. 1874, p. 530.)

(225 ILCS 435/16) (from Ch. 121, par. 716)
Sec. 16. If any keeper of a ferry shall fail to perform any of his duties under the two preceding sections, he shall forfeit to the county $10 for each day during the continuance of such failure. If such failure be continued for the space of three weeks, or if the ferry shall be abandoned, disused or unfrequented for the space of six weeks, the county board may, on complaint, notify the proprietor thereof to show cause why his license should not be revoked, and the county board may, if the cause is proved to their satisfaction, revoke such license.
(Source: R.S. 1874, p. 530.)

(225 ILCS 435/17) (from Ch. 121, par. 717)
Sec. 17. Every keeper of a ferry shall afford safe and speedy passage to all persons and their teams and property, from daylight in the morning until dark in the evening of each day, unless delay is necessary for repairs, and during such further time as may be required by the county board, and shall, at any hour in the night, when required, give passage to any person or property on payment or tender of double the rate of ferriage allowed during the day. No ferryman shall be required to give such passage when it manifestly appears hazardous so to do, by reason of any flood, storm or ice.
(Source: R.S. 1874, p. 530.)

(225 ILCS 435/18) (from Ch. 121, par. 718)
Sec. 18. All persons shall be received into such ferryboat or other vessels, as aforesaid, and conveyed across the water course over which the same shall be established, according to their arrival or first coming to the said ferry: Provided, that all public officers, or such as go on public or urgent occasion, as post riders, couriers, physicians, surgeons and midwives, shall, in all cases, be the first carried over, where all cannot go at the same time.
(Source: R.S. 1874, p. 530.)

(225 ILCS 435/19) (from Ch. 121, par. 719)
Sec. 19. If any keeper of a ferry shall fail to perform any of his duties under the two preceding sections, he shall, for each offense, forfeit to the person aggrieved the sum of $3, and shall be liable for all damages occasioned thereby.
(Source: R.S. 1874, p. 530.)

(225 ILCS 435/20) (from Ch. 121, par. 720)
Sec. 20. All ferries heretofore established and confirmed over the Ohio, to the proprietors of land on the western shore of said river, as well as all other ferries which have, at any time, been established over any other of the lakes, rivers, creeks or other water courses within the limits or upon the borders of this state, and where the same have been kept in operation or repair from time to time, according to law, and have not, at any time since their establishment, been discontinued or abandoned, shall be and they are hereby declared to be established ferries within the meaning of this act, and entitled to the benefits of the same.
(Source: R.S. 1874, p. 530.)

(225 ILCS 435/21) (from Ch. 121, par. 721)
Sec. 21. Whoever, not being licensed to maintain a ferry, or authorized by law so to do, shall run any boat or other craft for the purpose of conveying passengers across any river or other water course, within three miles of any ferry which now is or hereafter shall be established, pursuant to this act, except as hereinafter allowed, shall forfeit such boat or craft to the owner of such ferry, and shall also forfeit to the owner of such ferry $15 for each person who may be thus unlawfully conveyed across such water course: Provided, that nothing herein contained shall be construed to prevent any person from crossing any stream or water course over which any such ferry shall be established as aforesaid, in his own boat or other craft, on his own business, or to take in and cross his neighbors, where the same is done without fee and not with intention to injure any ferryman near, or to cross any person or property without fee, when the ferry is not in actual operation or in sufficient repair to afford a safe and speedy passage to persons and property.
(Source: R.S. 1874, p. 530.)

(225 ILCS 435/22) (from Ch. 121, par. 722)
Sec. 22. The penalties herein provided for may be recovered in a civil action in the circuit court of the county where the offense is committed.
(Source: P.A. 79-1362.)

(225 ILCS 435/23) (from Ch. 121, par. 723)
Sec. 23. When it shall be necessary, for the establishment or use of any ferry, to take or damage private property, for a landing, ferryhouse, or approach to any ferry, proceedings may be had for that purpose under any act that may then be in force for the exercise of the right of eminent domain, subject to all restrictions that may be prescribed by law.
(Source: R.S. 1874, p. 530.)

(225 ILCS 435/24)
Sec. 24. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)



225 ILCS 440/ - Highway Advertising Control Act of 1971.

(225 ILCS 440/1) (from Ch. 121, par. 501)
Sec. 1.
The General Assembly finds and declares that the erection and maintenance of outdoor advertising signs, displays, and devices in areas adjacent to Interstate highways and primary highways should be regulated in order to protect the public investment in such highways, to promote the recreational value of public travel, to preserve natural beauty and to promote the reasonable, orderly and effective display of such signs, displays and devices.
The General Assembly further finds and declares that outdoor advertising is a legitimate, commercial use of private property adjacent to roads and highways; that outdoor advertising is an integral part of the business and marketing function, and an established segment of the national economy which serves to promote and protect private investments in commerce and industry and should be allowed to operate in business areas; and that the regulatory standards set forth in Section 6 of this Act are consistent with customary use in this State and will properly and adequately carry out each and all of the purposes of this Act, more severe restrictions being inconsistent with customary use and ineffective to accomplish the purposes of this Act.
(Source: P.A. 77-1815.)

(225 ILCS 440/2) (from Ch. 121, par. 502)
Sec. 2. This Act shall be known and may be cited as the "Highway Advertising Control Act of 1971".
(Source: P.A. 77-1815.)

(225 ILCS 440/3) (from Ch. 121, par. 503)
Sec. 3. As used in this Act, unless the context otherwise requires, the terms defined in the Sections following this Section and preceding Section 4 have the meanings ascribed to them in those Sections.
(Source: P.A. 98-756, eff. 7-16-14.)

(225 ILCS 440/3.01) (from Ch. 121, par. 503.01)
Sec. 3.01.
"Department" means the Department of Transportation of the State of Illinois.
(Source: P.A. 77-1815.)

(225 ILCS 440/3.02) (from Ch. 121, par. 503.02)
Sec. 3.02.
"Interstate highway" means any highway designated by the Department and approved by the United States Department of Transportation as a part of the National System of Interstate and Defense Highways on the effective date of this Act or thereafter. A highway constructed after the effective date of this Act shall become a part of the National System of Interstate and Defense Highways upon the date of approval of the Route Location Decision and the approval of the addition of the highway to the National System of Interstate and Defense Highways by the Governor and the United States Department of Transportation.
(Source: P.A. 77-1815.)

(225 ILCS 440/3.03) (from Ch. 121, par. 503.03)
Sec. 3.03. "Primary highway" means any highway, other than an Interstate highway, designated by the Department and approved by the United States Department of Transportation as a part of the Federal-Aid Primary System in existence on June 1, 1991 or any highway other than an Interstate highway that is not on such system that is on the National Highway System.
(Source: P.A. 89-605, eff. 8-2-96.)

(225 ILCS 440/3.04) (from Ch. 121, par. 503.04)
Sec. 3.04.
"Expressway" means a primary highway constructed as a freeway which has complete control of access.
(Source: P.A. 77-1815.)

(225 ILCS 440/3.05) (from Ch. 121, par. 503.05)
Sec. 3.05.
"Main-traveled way" means the traveled way of a highway on which through traffic is carried. In the case of a divided highway, the traveled way of each of the separated roadways for traffic in opposite directions is a main-traveled way. It does not include such facilities as frontage roads, turning roadways, or parking areas.
(Source: P.A. 77-1815.)

(225 ILCS 440/3.06) (from Ch. 121, par. 503.06)
Sec. 3.06. "Maintain" means to allow to exist and includes the periodic changing of advertising messages as well as the normal maintenance or repair of signs and sign structures.
(Source: P.A. 96-919, eff. 6-9-10.)

(225 ILCS 440/3.07) (from Ch. 121, par. 503.07)
Sec. 3.07. "Sign" means any outdoor sign, display, device, notice, figure painting, drawing, message, placard, poster, billboard, or other thing, which is designated, intended, or used to advertise or inform, and of which any part of the existing or intended advertising or informative contents is or will be visible from any place on the main-traveled way of any portion of an Interstate or primary highway and which is within 660 feet of the nearest edge of the right-of-way of such highway.
"Sign" also means any sign described in paragraph one of this Section which is more than 660 feet from the nearest edge of such highway, outside of an urban area, visible from any place on the main-traveled way of any portion of such highway and erected with the purpose of its message being read from such main-traveled way.
(Source: P.A. 79-1009.)

(225 ILCS 440/3.08) (from Ch. 121, par. 503.08)
Sec. 3.08. "Erect" means to construct, build, raise, assemble, place, affix, attach, create, paint, draw or in any other way bring into being or establish; but does not include any of the foregoing activities when performed as an incident to the change of advertising message or normal maintenance or repair of a sign or sign structure. For the purposes of this definition, the following shall not constitute normal maintenance or repair of a sign or sign structure: replacing more than 60% of the uprights, in whole or in part, of a wooden sign structure; replacing more than 30% of the length above ground of each broken, bent, or twisted support of a metal sign structure; raising the height above ground of a sign or sign structure; making a sign bigger; adding lighting; or similar activities that substantially change a sign or make a sign more valuable.
(Source: P.A. 96-919, eff. 6-9-10.)

(225 ILCS 440/3.09) (from Ch. 121, par. 503.09)
Sec. 3.09.
"Municipality" means a city, village, or incorporated town in the State of Illinois, but, unless the context otherwise provides, "municipal" or "municipality" does not include a township, town when used as the equivalent of a township, incorporated town which has superseded a civil township, county, school district, park district, sanitary district or any other similar governmental district.
(Source: P.A. 77-1815.)

(225 ILCS 440/3.10) (from Ch. 121, par. 503.10)
Sec. 3.10. "Commercial or industrial activities" means those activities located within 660 feet of the nearest edge of the right-of-way generally recognized as commercial or industrial by zoning authorities in this State, but does not include the following:
(a) Agricultural, forestry, ranging, grazing and farming activities, including wayside fresh produce stands and grain storage bins;
(b) Railroad tracks and minor sidings;
(c) Transient or temporary activities not involving permanent buildings or structures;
(d) Outdoor advertising structures;
(e) Activities not visible from a main-traveled way;
(f) Activities conducted in a building principally used as a residence.
(Source: P.A. 79-1009.)

(225 ILCS 440/3.11) (from Ch. 121, par. 503.11)
Sec. 3.11.
"Unzoned commercial or industrial area" means any area adjacent to the right-of-way of a primary highway not zoned by any county or municipality and which lies within 600 feet of any commercial or industrial activity. All measurements shall be from the outer edges of the regularly used buildings, parking lots, storage or processing areas of the activities, not from the property lines of the activities, and shall be along or parallel to the edge or pavement of the highway. On primary highways other than expressways where there is an unzoned commercial or industrial area on one side of the road in accordance with the preceding, the unzoned commercial or industrial area shall also include those lands directly opposite on the other side of the highway to the extent of the same dimensions except where such lands are publicly owned or controlled for scenic or recreational purposes.
(Source: P.A. 77-1815.)

(225 ILCS 440/3.12) (from Ch. 121, par. 503.12)
Sec. 3.12. Business area. "Business area" means any part of an area adjacent to and within 660 feet of the right-of-way which is zoned for business, commercial or industrial activities under the authority of any law of this State; or not so zoned, but which constitutes an unzoned commercial or industrial area as defined in Section 3.11. However, as to signs along Interstate highways, the term "business area" includes only areas which are within incorporated limits of any city, village, or incorporated town, as such limits existed on September 21, 1959, and which are zoned for industrial or commercial use, or both, or to portions of Interstate highways which traverse other areas where the land use, as of September 21, 1959, was established by State law as industrial or commercial, or both.
With respect to signs owned or leased by the State or a political subdivision, an area zoned for business, commercial, or industrial activities that is adjacent to and within 660 feet of an Interstate highway and that is in Township 41 North, Range 10 East of the Third Principal Meridian, shall be deemed a "business area" for purposes of this Act. This zoning must have been a part of comprehensive zoning and not have been created primarily to permit outdoor advertising structures as described in 23 CFR 750.
(Source: P.A. 98-56, eff. 7-5-13.)

(225 ILCS 440/3.13) (from Ch. 121, par. 503.13)
Sec. 3.13.
"Visible" means capable of being seen (whether or not legible) without visual aid by persons of normal visual acuity.
(Source: P.A. 77-1815.)

(225 ILCS 440/3.14) (from Ch. 121, par. 503.14)
Sec. 3.14. For purposes of this Act, "urban area" means an urbanized area or, in the case of an urbanized area encompassing more than one state, that part of the urbanized area in each such state, or an urban place as designated by the Bureau of the Census of the United States having a population of 5,000 or more and not within any urbanized area, within boundaries to be fixed by responsible state and local officials in cooperation with each other, subject to approval by the Secretary of the United States Department of Transportation. Such boundaries shall, as a minimum, encompass the entire urban place designated by the Bureau of the Census.
(Source: P.A. 79-1009.)

(225 ILCS 440/3.15)
Sec. 3.15. "National Highway System" is a designation provided to certain highways by the Department, which designation must be approved by the United States Department of Transportation and the United States Congress for the purpose of providing an interconnected system of principal arterial routes that serve major population centers, international border crossings, ports, airports, public transportation facilities, other major travel destinations, and interstate and interregional travel and meet national defense requirements.
(Source: P.A. 89-605, eff. 8-2-96.)

(225 ILCS 440/3.16)
Sec. 3.16. "Scenic byway" means that portion of a highway that has been nominated by the Department to the United States Department of Transportation for designation as a national scenic byway or All-American Road, and that has received national designation. "Scenic byway" does not include a section of primary or Interstate highway that traverses a business area at the time of nomination, except in accordance with Section 14.02(a)(5).
(Source: P.A. 89-605, eff. 8-2-96.)

(225 ILCS 440/3.17)
Sec. 3.17. On-premise sign. "On-premise sign" means any sign advertising a business or activity conducted on the property on which they are located.
(Source: P.A. 98-56, eff. 7-5-13.)

(225 ILCS 440/3.18)
Sec. 3.18. Off-premise sign. "Off-premise sign" means any sign advertising a business or activity not being conducted on the same property as the sign.
(Source: P.A. 98-56, eff. 7-5-13.)

(225 ILCS 440/3.19)
Sec. 3.19. Real estate sign. "Real estate sign" means any sign advertising solely the sale or lease of the property on which the sign is located.
(Source: P.A. 98-56, eff. 7-5-13.)

(225 ILCS 440/3.20)
Sec. 3.20. Municipal network sign. "Municipal network sign" means an official sign or a sign that:
(1) is located on property owned or controlled by a

local government that has a population of 2,000,000 or more and that has adopted zoning regulations consistent with this Act;

(2) is controlled under the direction of the local

government;

(3) complies with zoning regulations consistent with

this Act;

(4) is placed within a business area as defined in

Section 3.12 of this Act;

(5) is used to communicate emergency, public, and

commercial information; and

(6) is consistent with the intent of this Act and

with customary use of the local government as to the sign's installation and operation, including the size, lighting, and spacing of signs.

(Source: P.A. 98-56, eff. 7-5-13.)

(225 ILCS 440/4) (from Ch. 121, par. 504)
Sec. 4.
Signs shall not be erected or maintained along primary or Interstate highways except those described in Sections 4.01 through 4.08.
(Source: P.A. 77-1815.)

(225 ILCS 440/4.01) (from Ch. 121, par. 504.01)
Sec. 4.01.
Directional and other official signs, including, but not limited to, signs pertaining to natural wonders, scenic and historical attractions, which are required or authorized by law, and which comply with regulations which shall be promulgated by the Department relative to their lighting, size, number, spacing and such other requirements as may be appropriate to implement this Act, but such regulations shall not be inconsistent with, nor more restrictive than, such national standards as may be promulgated from time to time by the Secretary of the Department of Transportation of the United States, under subsection (c) of Section 131 of Title 23 of the United States Code.
(Source: P.A. 77-1815.)

(225 ILCS 440/4.02) (from Ch. 121, par. 504.02)
Sec. 4.02. Real estate signs. Real estate signs as defined in Section 3.19 of this Act. However, real estate signs must comply only with the provisions in Section 5 of this Act.
(Source: P.A. 98-56, eff. 7-5-13.)

(225 ILCS 440/4.03) (from Ch. 121, par. 504.03)
Sec. 4.03. On-premise signs. On-premise signs as defined in Section 3.17 of this Act. However, on-premise signs must comply only with the provisions in Section 5 of this Act.
(Source: P.A. 98-56, eff. 7-5-13.)

(225 ILCS 440/4.04) (from Ch. 121, par. 504.04)
Sec. 4.04. Off-premise signs. Off-premise signs which are erected in business areas after the effective date of this Act and which comply, when erected, with Sections 5, 6 (subject to provisions of Section 7) and 8 of this Act.
(Source: P.A. 98-56, eff. 7-5-13.)

(225 ILCS 440/4.05) (from Ch. 121, par. 504.05)
Sec. 4.05.
Signs in existence in a "business area", except signs which do not comply with Section 5, subsection (b) of Section 6.02, subsection (a) of Section 6.03 or Section 8 of this Act. For purposes of this Section, to be "in existence" the supports and frame of a sign must be physically in place: (a) on the effective date of this Act; or (b) on the date subsequent to the passage of this Act when the area in which the sign is located becomes subject to this Act or within six months thereafter, provided the sign is located on property leased prior to the date the area becomes subject to this Act and a copy of the lease is filed with the Department within 30 days following such date, except that the six month period shall not apply to those portions of a highway constructed on new alignment.
(Source: P.A. 77-1815.)

(225 ILCS 440/4.06) (from Ch. 121, par. 504.06)
Sec. 4.06.
Signs affixed by public utilities to their poles and other facilities for identification.
(Source: P.A. 77-1815.)

(225 ILCS 440/4.07)
Sec. 4.07. (Repealed).
(Source: P.A. 79-1009. Repealed by P.A. 98-56, eff. 7-5-13.)

(225 ILCS 440/4.08) (from Ch. 121, par. 504.08)
Sec. 4.08. Signs, displays and devices giving specific information in the interest of the traveling public may be erected and maintained by the Department within the right-of-way on the Interstate System and on other freeways with full control of access in areas designated by the United States Secretary of Transportation, pursuant to Title 23, U.S. Code, Section 131 (f). Signs giving specific information regarding tourist oriented businesses in the interest of the traveling public may also be erected and maintained by the Department within the right-of-way on rural non-interstate and non-freeway State highways. Such signs, displays and devices shall conform to national standards promulgated by the Secretary pursuant to such authority.
(Source: P.A. 90-272, eff. 7-30-97.)

(225 ILCS 440/5) (from Ch. 121, par. 505)
Sec. 5. No sign may be erected or maintained that:
(a) Imitates or resembles an official traffic sign, signal or device;
(b) Is erected, painted or drawn upon trees, rocks or other natural features;
(c) Is structurally unsafe or in disrepair; or
(d) Is erected adjacent to a scenic byway that is a primary or Interstate highway after the effective date of this amendatory Act of 1996, except those signs described in Sections 4.01, 4.02, 4.03, 4.06, and 4.08 of this Act.
(Source: P.A. 89-605, eff. 8-2-96.)

(225 ILCS 440/6) (from Ch. 121, par. 506)
Sec. 6.
Signs permitted under Section 4.04 must comply with the requirements of Sections 6.01, 6.02 and 6.03.
(Source: P.A. 77-1815.)

(225 ILCS 440/6.01) (from Ch. 121, par. 506.01)
Sec. 6.01. Size of signs. No sign may be erected which exceeds 1,200 square feet in area, 30 feet in height and 60 feet in length, including border and trim, but excluding ornamental base or apron, supports and other structural members. Except with respect to the repair, rebuilding, or replacement of any sign lawfully erected before January 1, 1993, no sign may be erected after the effective date of this amendatory Act of 1992 in any county with a population under 2,000,000 that exceeds 800 square feet in area, excluding extensions and cut-outs; the extensions and cut-outs may account for no more than an additional 20% in sign surface area. The maximum size limitation shall apply to each side of a sign or sign structure. A maximum of 2 signs may be erected in a facing, in which event the facing shall be deemed to be one sign, the size of which may not exceed the dimensions listed in this Section. Signs may be double faced or be placed back to back or V-type or triangular, provided that the angle between sign faces shall not exceed 90 degrees. The area shall be measured by the smallest square, rectangle, triangle, circle or combination thereof which will encompass the entire sign.
(Source: P.A. 91-774, eff. 1-1-01.)

(225 ILCS 440/6.02) (from Ch. 121, par. 506.02)
Sec. 6.02. Lighting.
(a) No sign may be erected which contains, includes or is illuminated by any flashing, intermittent or moving light or lights, except those giving public service information such as, without limiting the generality of the foregoing, time, weather, date and temperature.
(b) No sign may be erected or maintained which is not effectively shielded so as to prevent beams or rays of light from being directed at any portion of the traveled way of any Interstate or primary highway or which is of such intensity or brilliance as to cause glare or to impair the vision of the driver of any motor vehicle.
(Source: P.A. 77-1815.)

(225 ILCS 440/6.03) (from Ch. 121, par. 506.03)
Sec. 6.03. Spacing.
(a) No sign may be erected or maintained in such a manner as to obscure or otherwise physically interfere with an official traffic sign, signal or device or to obstruct or physically interfere with the driver's view of approaching, merging or intersecting traffic within 1000 feet of such sign, signal, device or point of intersecting or merging traffic.
(b) Along interstate highways and expressways no two sign structures on the same side of the highway shall be erected less than 500 feet apart. Along primary highways other than expressways no 2 sign structures on the same side of the highway shall be erected less than 300 feet apart (100 feet inside incorporated municipalities). Except with respect to the repair, rebuilding, or replacement of any sign lawfully erected before January 1, 1993, after the effective date of this amendatory Act of 1992, along primary highways other than expressways, no 2 sign structures on the same side of the highway shall be erected less than 500 feet apart (300 feet inside incorporated municipalities). A sign structure may have one or two facings with a maximum of two signs per facing. Back to back, V-type, and side by side signs shall be treated as single sign structures. Provided, however, that the foregoing spacing between structures requirements shall not apply to structures which are separated or screened by buildings, natural surroundings, or other obstructions in such manner that only one sign facing located within such distance is visible at any one time.
(c) Outside incorporated municipalities, no sign structure may be erected along an interstate highway or expressway adjacent to, or within 500 feet of an interchange, rest area, or weigh station, such 500 feet to be measured along the main-traveled way from the beginning or ending of pavement widening at the exit from or entrance to the main-traveled way.
(Source: P.A. 87-1205.)

(225 ILCS 440/6.04) (from Ch. 121, par. 506.04)
Sec. 6.04.
The size, lighting and spacing provisions of Section 6 shall not be construed to apply to, or to impose additional limitations upon, signs of the types described in Sections 4.01, 4.02 and 4.03, nor shall such signs be counted nor shall measurements be made from them for purposes of determining compliance with spacing requirements.
(Source: P.A. 77-1815.)

(225 ILCS 440/7) (from Ch. 121, par. 507)
Sec. 7.
In zoned commercial and industrial areas, whenever a State, county or municipal zoning authority has adopted laws or ordinances, which include regulations with respect to the size, lighting and spacing of signs, which regulations are consistent with the intent of this Act and with customary use, then from and after the effective date of such regulations, and so long as they shall continue in effect, the provisions of Section 6 shall not apply to the erection of signs in such areas.
(Source: P.A. 77-1815.)

(225 ILCS 440/8) (from Ch. 121, par. 508)
Sec. 8. Within 90 days after the effective date of this Act, each sign, except signs described by Sections 4.01, 4.02, and 4.03, must be registered with the Department by the owner of the sign, on forms obtained from the Department. Within 90 days after the effective date of this amendatory Act of 1975, each sign located beyond 660 feet of the right-of-way located outside of urban areas, visible from the main-traveled way of the highway and erected with the purpose of the message being read from such traveled way, must be registered with the Department by the owner of the sign on forms obtained from the Department. The Department shall require reasonable information to be furnished including the name of the owner of the land on which the sign is located and a statement that the owner has consented to the erection or maintenance of the sign. Registration must be made of each sign and shall be accompanied by a registration fee of $5.
No sign, except signs described by Sections 4.01, 4.02, and 4.03, may be erected after the effective date of this Act without first obtaining a permit from the Department. The application for permit shall be on a form provided by the Department and shall contain such information as the Department may reasonably require. Upon receipt of an application containing all required information and appropriately executed and upon payment of the fee required under this Section, the Department then issues a permit to the applicant for the erection of the sign, provided such sign will not violate any provision of this Act. The application fee shall be as follows:
(1) for signs of less than 150 square feet, $50;
(2) for signs of at least 150 but less than 300

square feet, $100; and

(3) for signs of 300 or more square feet, $200.
In determining the appropriateness of issuing a permit for a municipal network sign, the Department shall waive any provision or requirement of this Act or administrative rule adopted under the authority of this Act to the extent that the waiver does not contravene the federal Highway Beautification Act of 1965, 23 U.S.C. 131, and the regulations promulgated under that Act by the Secretary of the United States Department of Transportation. Any municipal network sign applications pending on May 1, 2013 that are not affected by compliance with the federal Highway Beautification Act of 1965 shall be issued within 10 days after the effective date of this amendatory Act of the 98th General Assembly. The determination of the balance of pending municipal network sign applications and issuance of approved permits shall be completed within 30 days after the effective date of this amendatory Act of the 98th General Assembly. To the extent that the Secretary of the United States Department of Transportation or any court finds any permit granted pursuant to such a waiver to be inconsistent with or preempted by the federal Highway Beautification Act of 1965, 23 U.S.C. 131, and the regulations promulgated under that Act, that permit shall be void.
Upon change of sign ownership the new owner of the sign shall notify the Department and supply the necessary information to renew the permit for such sign at no cost within 60 days after the change of ownership. Any permit not so renewed shall become void.
Owners of registered signs shall be issued an identifying tag, which must remain securely affixed to the front face of the sign or sign structure in a conspicuous position by the owner within 60 days after receipt of the tag; owners of signs erected by permit shall be issued an identifying tag which must remain securely affixed to the front face of the sign or sign structure in a conspicuous position by the owner upon completion of the sign erection or within 10 days after receipt of the tag, whichever is the later.
(Source: P.A. 98-56, eff. 7-5-13.)

(225 ILCS 440/9) (from Ch. 121, par. 509)
Sec. 9.
In order to obtain compliance with this Act, the Department may after July 1, 1973 acquire property and other rights by purchase, gift, condemnation or otherwise. Just compensation shall be paid for the removal of signs lawfully erected or lawfully in existence but not permitted to be maintained under this Act. Just compensation shall include payment for the taking from the owner of any sign required to be removed under this Act of all right, title, leasehold and interest in such sign and for the taking from the owner of the real property on which the sign is located of the right to erect and maintain such sign. Nor does anything in this Section require payment of compensation for the right to erect and maintain signs to owners of real property on which no signs are located. Nothing in this Act requires the Department to proceed to acquire property or other rights, including signs, until federal funds to reimburse the State for not less than 75% of the cost of acquisition of property or other rights for which a federal share is payable are appropriated and allocated to the State for that purpose.
(Source: P.A. 77-1815.)

(225 ILCS 440/9.5)
Sec. 9.5. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(225 ILCS 440/10) (from Ch. 121, par. 510)
Sec. 10. The following signs are unlawful and a public nuisance:
(a) Signs erected after the effective date of this Act in violation of this Act;
(b) Signs not registered in accordance with this Act or in accordance with the regulations established by the Department;
(c) Signs without valid permits, as required by this Act or by regulations established by the Department.
Each sign declared by this Section to be unlawful and a public nuisance shall be removed or brought into compliance with this Act by the owner, without compensation, within 30 days after receipt of notice by certified mail from the Department, such notice period to be computed from the date of mailing. If the unlawful sign is affixed to a motor vehicle or a trailer or other vehicle capable of being propelled by a motor vehicle, it shall be removed by the owner, without compensation, within 24 hours after verbal notice by the Department. Any signs not so removed by the owners or any such signs which are removed and re-erected illegally by the owners shall become the property of the State and shall be removed and disposed of by the Department or may be painted over by the Department. The Department is also granted authority to enter upon private property for these purposes. If the name and address of the owner of the sign cannot be ascertained from the records of the Department or from a visual inspection of the sign foregoing notice provisions are not required and the Department shall take immediate action to remove or paint over the sign.
(Source: P.A. 79-1009.)

(225 ILCS 440/11) (from Ch. 121, par. 511)
Sec. 11.
The Department, on behalf of the State of Illinois, may seek agreement with the Secretary of Transportation of the United States under Section 131 of Title 23, United States Code, as amended, that this Act is in conformance with that Section 131 and provides effective control of outdoor advertising signs as set forth therein. If such agreement cannot be reached and the penalties under subsection (b) of Section 131 are invoked, the Attorney General of this State shall institute proceedings described in subsection (1) of that Section 131.
(Source: P.A. 77-1815.)

(225 ILCS 440/12) (from Ch. 121, par. 512)
Sec. 12.
The Department may accept any allotment of funds by the United States, or by any agency thereof, appropriated to carry out the purposes of Section 131 of Title 23, United States Code, as amended from time to time. The Department shall take such steps as may be necessary from time to time to obtain from the United States, the appropriate agency thereof, funds allotted and appropriated under that Section, for the purpose of paying the federal share of the just compensation to be paid to sign owners and owners of real property under the terms of subsection (g) of that Section 131 and under this Act.
(Source: P.A. 77-1815.)

(225 ILCS 440/13) (from Ch. 121, par. 513)
Sec. 13.
If any provision of this Act or application thereof to any person or circumstance is held invalid, such invalidity does not affect other provisions or application of this Act which can be given effect without the invalid application or provisions, and to this end the provisions of this Act are declared to be severable.
(Source: P.A. 77-1815.)

(225 ILCS 440/14) (from Ch. 121, par. 514)
Sec. 14.
Nothing contained in this Act shall change, alter or otherwise affect the power of the Department to provide for the preservation of the natural beauty of areas through which highways are constructed as provided by Section 4-201.15 of the "Illinois Highway Code", approved June 8, 1959, as amended, including, but not limited to, removal of signs under that Code.
(Source: P.A. 77-1815.)

(225 ILCS 440/14.01) (from Ch. 121, par. 514.01)
Sec. 14.01. The Department may establish rules and regulations regarding implementation and enforcement of this Act, which regulations are not inconsistent with the terms of this Act; provided however, that the Department may not add to, or increase the severity of the regulatory standards set forth in Section 6 of the Act, as now or hereafter amended.
(Source: P.A. 79-1009.)

(225 ILCS 440/14.02)
Sec. 14.02. Scenic byways; nomination.
(a) The Department shall limit its nominations for national designation of scenic byways to roads or highways that:
(1) possess any of 6 intrinsic qualities as specified

by the United States Department of Transportation, including scenic beauty, natural quality, historic quality, cultural quality, archeological quality, or recreational quality;

(2) accommodate 2-wheel drive automobiles and,

wherever feasible, bicycle and pedestrian travel;

(3) are the subject of a complete corridor management

plan consistent with requirements of the United States Department of Transportation and developed with community involvement, which provides for the conservation and enhancement of the byway's intrinsic qualities as well as promotion of tourism and economic development;

(4) are the subject of written notice of pending

nomination given by a unit of local government of appropriate jurisdiction to businesses and property owners to be directly affected by national designation, which notice shall include the opportunity to submit written comments to the local government; and

(5) do not include sections of primary or Interstate

highways that, at the time of nomination, traverse business areas, unless the Department determines that any such section possesses one or more intrinsic qualities in such exceptional measure as to merit nomination for national designation.

(b) Before forwarding a nomination to the United States Department of Transportation, the Department may request the appropriate unit of local government to conduct a public hearing if it is determined that sufficient numbers of property owners and businesses may be affected adversely by national designation.
(c) The Department may request the United States Department of Transportation to de-designate all or part of a scenic byway (i) if it is determined that the intrinsic qualities that led to designation no longer exist, (ii) if the approved corridor management plan is not being implemented in accordance with its provisions, or (iii) in the event of termination of the national scenic byways program or the absence of Congressional authorization for funding of that program. Before making such request, the Department or the appropriate unit of local government petitioning for de-designation shall hold a public hearing for the purpose of obtaining public comment on the proposed de-designation.
(Source: P.A. 89-605, eff. 8-2-96.)

(225 ILCS 440/14.1)
Sec. 14.1. Applicability. The changes made to this Act by Public Act 98-56 shall not be applicable if the application would impact the receipt, use, or reimbursement of federal funds by the Illinois Department of Transportation other than the reimbursement of Bonus Agreement funds. Any permit granted pursuant to an inapplicable provision is void.
(Source: P.A. 98-56, eff. 7-5-13; 98-756, eff. 7-16-14.)

(225 ILCS 440/15)
Sec. 15. "An Act relating to the restriction, prohibition, regulation, and control of billboards and other outdoor advertising devices on certain lands adjacent to National System of Interstate and Defense Highways in Illinois", approved June 28, 1965, is repealed.
(Source: P.A. 98-756, eff. 7-16-14.)

(225 ILCS 440/16) (from Ch. 121, par. 516)
Sec. 16. This Act takes effect July 1, 1972.
(Source: P.A. 77-1815.)



225 ILCS 441/ - Home Inspector License Act.

Article 1 - General Provisions

(225 ILCS 441/Art. 1 heading)

(225 ILCS 441/1-1)
(Section scheduled to be repealed on January 1, 2022)
Sec. 1-1. Short title. This Act may be cited as the Home Inspector License Act.
(Source: P.A. 92-239, eff. 8-3-01.)

(225 ILCS 441/1-5)
(Section scheduled to be repealed on January 1, 2022)
Sec. 1-5. Legislative intent. The intent of the General Assembly in enacting this Act is to evaluate the competency of persons, including any entity, engaged in the home inspection business and to regulate and license those persons engaged in this business for the protection of the public.
(Source: P.A. 92-239, eff. 8-3-01.)

(225 ILCS 441/1-10)
(Section scheduled to be repealed on January 1, 2022)
Sec. 1-10. Definitions. As used in this Act, unless the context otherwise requires:
"Address of record" means the designated address recorded by the Department in the applicant's or licensee's application file or license file as maintained by the Department's licensure maintenance unit. It is the duty of the applicant or licensee to inform the Department of any change of address and those changes must be made either through the Department's website or by contacting the Department.
"Applicant" means a person who applies to the Department for a license under this Act.
"Client" means a person who engages or seeks to engage the services of a home inspector for an inspection assignment.
"Department" means the Department of Financial and Professional Regulation.
"Home inspection" means the examination and evaluation of the exterior and interior components of residential real property, which includes the inspection of any 2 or more of the following components of residential real property in connection with or to facilitate the sale, lease, or other conveyance of, or the proposed sale, lease or other conveyance of, residential real property:
(1) heating, ventilation, and air conditioning system;
(2) plumbing system;
(3) electrical system;
(4) structural composition;
(5) foundation;
(6) roof;
(7) masonry structure; or
(8) any other residential real property component as

established by rule.

"Home inspector" means a person who, for another and for compensation either direct or indirect, performs home inspections.
"Home inspection report" or "inspection report" means a written evaluation prepared and issued by a home inspector upon completion of a home inspection, which meets the standards of practice as established by the Department.
"Inspection assignment" means an engagement for which a home inspector is employed or retained to conduct a home inspection and prepare a home inspection report.
"Person" means individuals, entities, corporations, limited liability companies, registered limited liability partnerships, and partnerships, foreign or domestic, except that when the context otherwise requires, the term may refer to a single individual or other described entity.
"Residential real property" means real property that is used or intended to be used as a residence by one or more individuals.
"Secretary" means the Secretary of Financial and Professional Regulation.
"Standards of practice" means recognized standards and codes to be used in a home inspection, as determined by the Department and established by rule.
(Source: P.A. 97-226, eff. 7-28-11.)



Article 5 - Licensing Provisions

(225 ILCS 441/Art. 5 heading)

(225 ILCS 441/5-5)
(Section scheduled to be repealed on January 1, 2022)
Sec. 5-5. Necessity of license; use of title; exemptions.
(a) It is unlawful for any person, including any entity, to act or assume to act as a home inspector, to engage in the business of home inspection, to develop a home inspection report, to practice as a home inspector, or to advertise or hold himself, herself, or itself out to be a home inspector without a home inspector license issued under this Act. A person who violates this subsection is guilty of a Class A misdemeanor for the first offense and a Class 4 felony for the second and any subsequent offenses.
(b) It is unlawful for any person, other than a person who holds a valid home inspector license issued pursuant to this Act, to use the title "home inspector" or any other title, designation, or abbreviation likely to create the impression that the person is licensed as a home inspector pursuant to this Act. A person who violates this subsection is guilty of a Class A misdemeanor.
(c) The licensing requirements of this Article do not apply to:
(1) any person who is employed as a code enforcement

official by the State of Illinois or any unit of local government, while acting within the scope of that government employment;

(2) any person licensed by the State of Illinois

while acting within the scope of his or her license; or

(3) any person engaged by the owner or lessor of

residential real property for the purpose of preparing a bid or estimate as to the work necessary or the costs associated with performing home construction, home remodeling, or home repair work on the residential real property, provided such person does not hold himself or herself out, or advertise himself or herself, as being engaged in business as a home inspector.

(Source: P.A. 97-226, eff. 7-28-11.)

(225 ILCS 441/5-10)
(Section scheduled to be repealed on January 1, 2022)
Sec. 5-10. Application for home inspector license. Every natural person who desires to obtain a home inspector license shall:
(1) apply to the Department on forms prescribed by

the Department and accompanied by the required fee; all applications shall contain the information that, in the judgment of the Department, enables the Department to pass on the qualifications of the applicant for a license to practice as a home inspector as set by rule;

(2) be at least 21 years of age;
(3) provide evidence of having attained a high school

diploma or completed an equivalent course of study as determined by an examination conducted by the Illinois State Board of Education;

(4) personally take and pass an examination

authorized by the Department; and

(5) prior to taking the examination, provide evidence

to the Department that he or she has successfully completed the prerequisite classroom hours of instruction in home inspection, as established by rule.

Applicants have 3 years after the date of the application to complete the application process. If the process has not been completed within 3 years, the application shall be denied, the fee forfeited, and the applicant must reapply and meet the requirements in effect at the time of reapplication.
(Source: P.A. 97-226, eff. 7-28-11.)

(225 ILCS 441/5-12)
(Section scheduled to be repealed on January 1, 2022)
Sec. 5-12. Application for home inspector license; entity. Every entity that is not a natural person that desires to obtain a home inspector license shall apply to the Department on forms provided by the Department and accompanied by the required fee.
Applicants have 3 years after the date of the application to complete the application process. If the process has not been completed within 3 years, the application shall be denied, the fee forfeited, and the applicant must reapply and meet the requirements in effect at the time of reapplication.
(Source: P.A. 97-226, eff. 7-28-11.)

(225 ILCS 441/5-14)
(Section scheduled to be repealed on January 1, 2022)
Sec. 5-14. Social Security Number on license application. In addition to any other information required to be contained in the application, every application for an original, renewal, reinstated, or restored license under this Act shall include the applicant's Social Security Number.
(Source: P.A. 97-226, eff. 7-28-11.)

(225 ILCS 441/5-15)
Sec. 5-15. (Repealed).
(Source: P.A. 92-239, eff. 8-3-01. Repealed by P.A. 97-226, eff. 7-28-11.)

(225 ILCS 441/5-16)
(Section scheduled to be repealed on January 1, 2022)
Sec. 5-16. Renewal of license.
(a) The expiration date and renewal period for a home inspector license issued under this Act shall be set by rule. Except as otherwise provided in subsections (b) and (c) of this Section, the holder of a license may renew the license within 90 days preceding the expiration date by:
(1) completing and submitting to the Department a

renewal application form as provided by the Department;

(2) paying the required fees; and
(3) providing evidence of successful completion of

the continuing education requirements through courses approved by the Department given by education providers licensed by the Department, as established by rule.

(b) A home inspector whose license under this Act has expired may renew the license for a period of 2 years following the expiration date by complying with the requirements of subparagraphs (1), (2), and (3) of subsection (a) of this Section and paying any late penalties established by rule.
(c) Notwithstanding subsection (b), a home inspector whose license under this Act has expired may renew the license without paying any lapsed renewal fees or late penalties if (i) the license expired while the home inspector was on active duty with the United States Armed Services, (ii) application for renewal is made within 2 years following the termination of the military service or related education, training, or employment, and (iii) the applicant furnishes to the Department an affidavit that he or she was so engaged.
(d) The Department shall provide reasonable care and due diligence to ensure that each licensee under this Act is provided a renewal application at least 90 days prior to the expiration date, but it is the responsibility of each licensee to renew his or her license prior to its expiration date.
(Source: P.A. 97-226, eff. 7-28-11.)

(225 ILCS 441/5-17)
(Section scheduled to be repealed on January 1, 2022)
Sec. 5-17. Renewal of home inspector license; entity.
(a) The expiration date and renewal period for a home inspector license for an entity that is not a natural person shall be set by rule. The holder of a license may renew the license within 90 days preceding the expiration date by completing and submitting to the Department a renewal application form as provided by the Department and paying the required fees.
(b) An entity that is not a natural person whose license under this Act has expired may renew the license for a period of 2 years following the expiration date by complying with the requirements of subsection (a) of this Section and paying any late penalties established by rule.
(Source: P.A. 97-226, eff. 7-28-11.)

(225 ILCS 441/5-20)
(Section scheduled to be repealed on January 1, 2022)
Sec. 5-20. Endorsement. The Department may, in its discretion, license as a home inspector, by endorsement, on payment of the required fee, an applicant who is a home inspector licensed under the laws of another state or territory, if (i) the requirements for licensure in the state or territory in which the applicant was licensed were, at the date of his or her licensure, substantially equivalent to the requirements in force in this State on that date or (ii) there were no requirements in force in this State on the date of his or her licensure and the applicant possessed individual qualifications on that date that are substantially similar to the requirements under this Act. The Department may adopt any rules necessary to implement this Section.
Applicants have 3 years after the date of application to complete the application process. If the process has not been completed within 3 years, the application shall be denied, the fee forfeited, and the applicant must reapply and meet the requirements in effect at the time of reapplication.
(Source: P.A. 97-226, eff. 7-28-11.)

(225 ILCS 441/5-25)
(Section scheduled to be repealed on January 1, 2022)
Sec. 5-25. Pre-license education requirements. The prerequisite classroom hours necessary for a person to be approved to sit for the examination for a home inspector shall be established by rule.
(Source: P.A. 92-239, eff. 8-3-01.)

(225 ILCS 441/5-30)
(Section scheduled to be repealed on January 1, 2022)
Sec. 5-30. Continuing education renewal requirements. The continuing education requirements for a person to renew a license as a home inspector shall be established by rule.
(Source: P.A. 92-239, eff. 8-3-01.)

(225 ILCS 441/5-45)
(Section scheduled to be repealed on January 1, 2022)
Sec. 5-45. Fees. The Department shall establish rules for fees to be paid by applicants and licensees to cover the reasonable costs of the Department in administering and enforcing the provisions of this Act. The Department may also establish rules for general fees to cover the reasonable expenses of carrying out other functions and responsibilities under this Act.
(Source: P.A. 97-226, eff. 7-28-11.)



Article 10 - Business Practice Provisions

(225 ILCS 441/Art. 10 heading)

(225 ILCS 441/10-5)
(Section scheduled to be repealed on January 1, 2022)
Sec. 10-5. Standards of practice. All persons licensed under this Act must comply with standards of professional home inspection adopted by the Department and established by rule. The Department may consider nationally recognized standards and codes prior to adopting the rules for the standards of practice.
(Source: P.A. 97-226, eff. 7-28-11.)

(225 ILCS 441/10-10)
(Section scheduled to be repealed on January 1, 2022)
Sec. 10-10. Retention of records. A person licensed under this Act shall retain the original or a true and exact copy of all written contracts engaging his or her services as a home inspector and all home inspection reports, including any supporting data used to develop the home inspection report, for a period of 5 years or 2 years after the final disposition of any judicial proceeding, which includes any appeal, in which testimony was given, whichever is longer.
(Source: P.A. 97-226, eff. 7-28-11.)



Article 15 - Disciplinary Provisions

(225 ILCS 441/Art. 15 heading)

(225 ILCS 441/15-5)
(Section scheduled to be repealed on January 1, 2022)
Sec. 15-5. Unlicensed practice; civil penalty.
(a) Any person who practices, offers to practice, attempts to practice, or holds himself or herself out to practice home inspection or as a home inspector without being licensed under this Act shall, in addition to any other penalty provided by law, pay a civil penalty to the Department in an amount not to exceed $25,000 for each violation of this Act as determined by the Department. The civil penalty shall be assessed by the Department after a hearing is held in accordance with the provisions of this Act.
(b) The Department has the authority and power to investigate any unlicensed activity.
(c) A civil penalty shall be paid within 60 days after the effective date of the order imposing the civil penalty. The Department may petition the circuit court for a judgment to enforce the collection of the penalty. Any civil penalties collected under this Act shall be made payable to the Department and deposited into the Home Inspector Administration Fund.
(Source: P.A. 97-226, eff. 7-28-11.)

(225 ILCS 441/15-10)
(Section scheduled to be repealed on January 1, 2022)
Sec. 15-10. Grounds for disciplinary action.
(a) The Department may refuse to issue or renew, or may revoke, suspend, place on probation, reprimand, or take other disciplinary or non-disciplinary action as the Department may deem appropriate, including imposing fines not to exceed $25,000 for each violation, with regard to any license for any one or combination of the following:
(1) Fraud or misrepresentation in applying for, or

procuring a license under this Act or in connection with applying for renewal of a license under this Act.

(2) Failing to meet the minimum qualifications for

licensure as a home inspector established by this Act.

(3) Paying money, other than for the fees provided

for by this Act, or anything of value to an employee of the Department to procure licensure under this Act.

(4) Conviction by plea of guilty or nolo contendere,

finding of guilt, jury verdict, or entry of judgment or by sentencing of any crime, including, but not limited to, convictions, preceding sentences of supervision, conditional discharge, or first offender probation, under the laws of any jurisdiction of the United States: (i) that is a felony; (ii) that is a misdemeanor, an essential element of which is dishonesty, or that is directly related to the practice of the profession; or (iii) that is a crime that subjects the licensee to compliance with the requirements of the Sex Offender Registration Act.

(5) Committing an act or omission involving

dishonesty, fraud, or misrepresentation with the intent to substantially benefit the licensee or another person or with the intent to substantially injure another person.

(6) Violating a provision or standard for the

development or communication of home inspections as provided in Section 10-5 of this Act or as defined in the rules.

(7) Failing or refusing to exercise reasonable

diligence in the development, reporting, or communication of a home inspection report, as defined by this Act or the rules.

(8) Violating a provision of this Act or the rules.
(9) Having been disciplined by another state, the

District of Columbia, a territory, a foreign nation, a governmental agency, or any other entity authorized to impose discipline if at least one of the grounds for that discipline is the same as or substantially equivalent to one of the grounds for which a licensee may be disciplined under this Act.

(10) Engaging in dishonorable, unethical, or

unprofessional conduct of a character likely to deceive, defraud, or harm the public.

(11) Accepting an inspection assignment when the

employment itself is contingent upon the home inspector reporting a predetermined analysis or opinion, or when the fee to be paid is contingent upon the analysis, opinion, or conclusion reached or upon the consequences resulting from the home inspection assignment.

(12) Developing home inspection opinions or

conclusions based on the race, color, religion, sex, national origin, ancestry, age, marital status, family status, physical or mental disability, or unfavorable military discharge, as defined under the Illinois Human Rights Act, of the prospective or present owners or occupants of the area or property under home inspection.

(13) Being adjudicated liable in a civil proceeding

on grounds of fraud, misrepresentation, or deceit. In a disciplinary proceeding based upon a finding of civil liability, the home inspector shall be afforded an opportunity to present mitigating and extenuating circumstances, but may not collaterally attack the civil adjudication.

(14) Being adjudicated liable in a civil proceeding

for violation of a State or federal fair housing law.

(15) Engaging in misleading or untruthful advertising

or using a trade name or insignia of membership in a home inspection organization of which the licensee is not a member.

(16) Failing, within 30 days, to provide information

in response to a written request made by the Department.

(17) Failing to include within the home inspection

report the home inspector's license number and the date of expiration of the license. All home inspectors providing significant contribution to the development and reporting of a home inspection must be disclosed in the home inspection report. It is a violation of this Act for a home inspector to sign a home inspection report knowing that a person providing a significant contribution to the report has not been disclosed in the home inspection report.

(18) Advising a client as to whether the client

should or should not engage in a transaction regarding the residential real property that is the subject of the home inspection.

(19) Performing a home inspection in a manner that

damages or alters the residential real property that is the subject of the home inspection without the consent of the owner.

(20) Performing a home inspection when the home

inspector is providing or may also provide other services in connection with the residential real property or transaction, or has an interest in the residential real property, without providing prior written notice of the potential or actual conflict and obtaining the prior consent of the client as provided by rule.

(21) Aiding or assisting another person in violating

any provision of this Act or rules adopted under this Act.

(22) Inability to practice with reasonable judgment,

skill, or safety as a result of habitual or excessive use or addiction to alcohol, narcotics, stimulants, or any other chemical agent or drug.

(23) A finding by the Department that the licensee,

after having his or her license placed on probationary status, has violated the terms of probation.

(24) Willfully making or filing false records or

reports in his or her practice, including, but not limited to, false records filed with State agencies or departments.

(25) Charging for professional services not rendered,

including filing false statements for the collection of fees for which services are not rendered.

(26) Practicing under a false or, except as provided

by law, an assumed name.

(27) Cheating on or attempting to subvert the

licensing examination administered under this Act.

(b) The Department may suspend, revoke, or refuse to issue or renew an education provider's license, may reprimand, place on probation, or otherwise discipline an education provider licensee, and may suspend or revoke the course approval of any course offered by an education provider, for any of the following:
(1) Procuring or attempting to procure licensure by

knowingly making a false statement, submitting false information, making any form of fraud or misrepresentation, or refusing to provide complete information in response to a question in an application for licensure.

(2) Failing to comply with the covenants certified to

on the application for licensure as an education provider.

(3) Committing an act or omission involving

dishonesty, fraud, or misrepresentation or allowing any such act or omission by any employee or contractor under the control of the education provider.

(4) Engaging in misleading or untruthful advertising.
(5) Failing to retain competent instructors in

accordance with rules adopted under this Act.

(6) Failing to meet the topic or time requirements

for course approval as the provider of a pre-license curriculum course or a continuing education course.

(7) Failing to administer an approved course using

the course materials, syllabus, and examinations submitted as the basis of the course approval.

(8) Failing to provide an appropriate classroom

environment for presentation of courses, with consideration for student comfort, acoustics, lighting, seating, workspace, and visual aid material.

(9) Failing to maintain student records in compliance

with the rules adopted under this Act.

(10) Failing to provide a certificate, transcript, or

other student record to the Department or to a student as may be required by rule.

(11) Failing to fully cooperate with a Department

investigation by knowingly making a false statement, submitting false or misleading information, or refusing to provide complete information in response to written interrogatories or a written request for documentation within 30 days of the request.

(c) In appropriate cases, the Department may resolve a complaint against a licensee through the issuance of a Consent to Administrative Supervision order. A licensee subject to a Consent to Administrative Supervision order shall be considered by the Department as an active licensee in good standing. This order shall not be reported as or considered by the Department to be a discipline of the licensee. The records regarding an investigation and a Consent to Administrative Supervision order shall be considered confidential and shall not be released by the Department except as mandated by law. The complainant shall be notified that his or her complaint has been resolved by a Consent to Administrative Supervision order.
(d) The Department may refuse to issue or may suspend without hearing, as provided for in the Code of Civil Procedure, the license of any person who fails to file a tax return, to pay the tax, penalty, or interest shown in a filed tax return, or to pay any final assessment of tax, penalty, or interest, as required by any tax Act administered by the Illinois Department of Revenue, until such time as the requirements of the tax Act are satisfied in accordance with subsection (g) of Section 2105-15 of the Civil Administrative Code of Illinois.
(e) The Department shall deny a license or renewal authorized by this Act to a person who has defaulted on an educational loan or scholarship provided or guaranteed by the Illinois Student Assistance Commission or any governmental agency of this State in accordance with item (5) of subsection (a) of Section 2105-15 of the Civil Administrative Code of Illinois.
(f) In cases where the Department of Healthcare and Family Services has previously determined that a licensee or a potential licensee is more than 30 days delinquent in the payment of child support and has subsequently certified the delinquency to the Department, the Department may refuse to issue or renew or may revoke or suspend that person's license or may take other disciplinary action against that person based solely upon the certification of delinquency made by the Department of Healthcare and Family Services in accordance with item (5) of subsection (a) of Section 2105-15 of the Civil Administrative Code of Illinois.
(g) The determination by a circuit court that a licensee is subject to involuntary admission or judicial admission, as provided in the Mental Health and Developmental Disabilities Code, operates as an automatic suspension. The suspension will end only upon a finding by a court that the patient is no longer subject to involuntary admission or judicial admission and the issuance of a court order so finding and discharging the patient.
(h) In enforcing this Act, the Department, upon a showing of a possible violation, may compel an individual licensed to practice under this Act, or who has applied for licensure under this Act, to submit to a mental or physical examination, or both, as required by and at the expense of the Department. The Department may order the examining physician to present testimony concerning the mental or physical examination of the licensee or applicant. No information shall be excluded by reason of any common law or statutory privilege relating to communications between the licensee or applicant and the examining physician. The examining physician shall be specifically designated by the Department. The individual to be examined may have, at his or her own expense, another physician of his or her choice present during all aspects of this examination. The examination shall be performed by a physician licensed to practice medicine in all its branches. Failure of an individual to submit to a mental or physical examination, when directed, shall result in an automatic suspension without hearing.
A person holding a license under this Act or who has applied for a license under this Act, who, because of a physical or mental illness or disability, including, but not limited to, deterioration through the aging process or loss of motor skill, is unable to practice the profession with reasonable judgment, skill, or safety, may be required by the Department to submit to care, counseling, or treatment by physicians approved or designated by the Department as a condition, term, or restriction for continued, reinstated, or renewed licensure to practice. Submission to care, counseling, or treatment as required by the Department shall not be considered discipline of a license. If the licensee refuses to enter into a care, counseling, or treatment agreement or fails to abide by the terms of the agreement, the Department may file a complaint to revoke, suspend, or otherwise discipline the license of the individual. The Secretary may order the license suspended immediately, pending a hearing by the Department. Fines shall not be assessed in disciplinary actions involving physical or mental illness or impairment.
In instances in which the Secretary immediately suspends a person's license under this Section, a hearing on that person's license must be convened by the Department within 15 days after the suspension and completed without appreciable delay. The Department shall have the authority to review the subject individual's record of treatment and counseling regarding the impairment to the extent permitted by applicable federal statutes and regulations safeguarding the confidentiality of medical records.
An individual licensed under this Act and affected under this Section shall be afforded an opportunity to demonstrate to the Department that he or she can resume practice in compliance with acceptable and prevailing standards under the provisions of his or her license.
(Source: P.A. 97-226, eff. 7-28-11; 97-877, eff. 8-2-12; 98-756, eff. 7-16-14.)

(225 ILCS 441/15-15)
(Section scheduled to be repealed on January 1, 2022)
Sec. 15-15. Investigation; notice; hearing. The Department may investigate the actions of any applicant or of any person or persons rendering or offering to render home inspection services or any person holding or claiming to hold a license as a home inspector. The Department shall, before refusing to issue or renew a license or to discipline a licensee pursuant to Section 15-10, at least 30 days prior to the date set for the hearing, (i) notify the accused in writing, of the charges made and the time and place for the hearing on the charges, (ii) direct him or her to file a written answer with the Department under oath within 20 days after the service of the notice, and (iii) inform the applicant or licensee that failure to file an answer will result in a default judgment being entered against the applicant or licensee. At the time and place fixed in the notice, the Department shall proceed to hear the charges and the parties of their counsel shall be accorded ample opportunity to present any pertinent statements, testimony, evidence, and arguments. The Department may continue the hearing from time to time. In case the person, after receiving the notice, fails to file an answer, his or her license, may, in the discretion of the Department, be revoked, suspended, placed on probationary status, or the Department may take whatever disciplinary actions considered proper, including limiting the scope, nature, or extent of the person's practice or the imposition of a fine, without a hearing, if the act or acts charged constitute sufficient grounds for that action under the Act. The written notice may be served by personal delivery or by certified mail to the accused's address of record.
(Source: P.A. 97-226, eff. 7-28-11.)

(225 ILCS 441/15-20)
(Section scheduled to be repealed on January 1, 2022)
Sec. 15-20. Administrative Review Law; certification fees; Illinois Administrative Procedure Act.
(a) All final administrative decisions of the Department under this Act are subject to judicial review pursuant to the provisions of the Administrative Review Law and the rules adopted pursuant thereto. The term "administrative decision" has the meaning ascribed to it in Section 3-101 of the Administrative Review Law.
(b) The Department shall not be required to certify any record to the court or file any answer in court or otherwise appear in any court in a judicial review proceeding, unless and until the Department has received from the plaintiff payment of the costs of furnishing and certifying the record, which costs shall be determined by the Department. Exhibits shall be certified without cost. Failure on the part of the plaintiff to file a receipt in court is grounds for dismissal of the action.
(c) The Illinois Administrative Procedure Act is hereby expressly adopted and incorporated herein. In the event of a conflict between this Act and the Illinois Administrative Procedure Act, this Act shall control.
(Source: P.A. 97-226, eff. 7-28-11.)

(225 ILCS 441/15-25)
(Section scheduled to be repealed on January 1, 2022)
Sec. 15-25. Temporary suspension. The Secretary may temporarily suspend the license of a licensee without a hearing, while instituting a proceeding for a hearing as provided for in Section 15-15 of this Act, if the Secretary finds that the evidence indicates that the public interest, safety, or welfare imperatively requires emergency action. In the event that the Secretary temporarily suspends the license without a hearing, a hearing shall be held within 30 days after the suspension has occurred. The suspended licensee may seek a continuance of the hearing during which the suspension shall remain in effect. The proceeding shall be concluded without appreciable delay.
(Source: P.A. 97-226, eff. 7-28-11.)

(225 ILCS 441/15-30)
(Section scheduled to be repealed on January 1, 2022)
Sec. 15-30. Statute of limitations. No action may be taken under this Act against a person licensed under this Act unless the action is commenced within 5 years after the occurrence of the alleged violation. A continuing violation is deemed to have occurred on the date when the circumstances last existed that gave rise to the alleged continuing violation.
(Source: P.A. 92-239, eff. 8-3-01.)

(225 ILCS 441/15-35)
(Section scheduled to be repealed on January 1, 2022)
Sec. 15-35. Signature of the Secretary. An order of revocation or suspension or a certified copy of the order, bearing the seal of the Department and purporting to be signed by the Secretary, shall be prima facie proof that:
(1) the signature is the genuine signature of the

Secretary; and

(2) the Secretary is duly appointed and qualified.
This proof may be rebutted.
(Source: P.A. 97-226, eff. 7-28-11.)

(225 ILCS 441/15-40)
Sec. 15-40. (Repealed).
(Source: P.A. 92-239, eff. 8-3-01. Repealed by P.A. 97-226, eff. 7-28-11.)

(225 ILCS 441/15-45)
Sec. 15-45. (Repealed).
(Source: P.A. 92-239, eff. 8-3-01. Repealed by P.A. 97-226, eff. 7-28-11.)

(225 ILCS 441/15-50)
Sec. 15-50. (Repealed).
(Source: P.A. 95-331, eff. 8-21-07. Repealed by P.A. 97-226, eff. 7-28-11.)

(225 ILCS 441/15-55)
(Section scheduled to be repealed on January 1, 2022)
Sec. 15-55. Returned checks; penalty fee; termination. A person who delivers a check or other payment to the Department that is returned to the Department unpaid by the financial institution upon which it was drawn shall pay to the Department, in addition to the amount already owed, a penalty fee of $50. The Department shall notify the person, by certified mail return receipt requested, that his or her check or payment was returned and that the person shall pay to the Department by certified check or money order the amount of the returned check plus a $50 penalty fee within 30 calendar days after the date of the notification. If, after the expiration of 30 calendar days of the notification, the person has failed to remit the necessary funds and penalty, the Department shall automatically terminate the license or deny the application without hearing. If the returned check or other payment was for issuance of a license under this Act and that person practices as a home inspector, that person may be subject to discipline for unlicensed practice as provided in this Act. If, after termination or denial, the person seeks a license, he or she shall petition the Department for restoration and he or she may be subject to additional discipline or fines. The Secretary may waive the penalties or fines due under this Section in individual cases where the Secretary finds that the penalties or fines would be unreasonable or unnecessarily burdensome.
(Source: P.A. 97-226, eff. 7-28-11.)

(225 ILCS 441/15-60)
(Section scheduled to be repealed on January 1, 2022)
Sec. 15-60. Violations; injunction; cease and desist orders.
(a) If any person violates a provision of this Act, the Secretary may, in the name of the People of the State of Illinois, through the Attorney General of the State of Illinois or the State's Attorney in the county in which the offense occurs, petition for an order enjoining the violation or for an order enforcing compliance with this Act. Upon the filing of a verified petition in court, the court may issue a temporary restraining order, without notice or bond, and may preliminarily and permanently enjoin the violation. If it is established that the person has violated or is violating the injunction, the court may punish the offender for contempt of court. Proceedings under this Section shall be in addition to, and not in lieu of, all other remedies and penalties provided by this Act.
(b) If any person practices as a home inspector or holds himself or herself out as a home inspector without being licensed under the provisions of this Act, then the Secretary, any licensed home inspector, any interested party, or any person injured thereby may petition for relief as provided in subsection (a) of this Section or may apply to the circuit court of the county in which the violation or some part thereof occurred, or in which the person complained of has his or her principal place of business or resides, to prevent the violation. The court has jurisdiction to enforce obedience by injunction or by other process restricting the person complained of from further violation and enjoining upon him or her obedience.
(c) Whoever knowingly practices or offers to practice home inspection in this State without a license for that purpose shall be guilty of a Class A misdemeanor for the first offense and shall be guilty of a Class 4 felony for the second and any subsequent offense.
(d) Whenever, in the opinion of the Department, a person violates any provision of this Act, the Department may issue a rule to show cause why an order to cease and desist should not be entered against that person. The rule shall clearly set forth the grounds relied upon by the Department and shall provide a period of 7 days from the date of the rule to file an answer to the satisfaction of the Department. Failure to answer to the satisfaction of the Department shall cause an order to cease and desist to be issued.
(Source: P.A. 97-226, eff. 7-28-11.)

(225 ILCS 441/15-65)
(Section scheduled to be repealed on January 1, 2022)
Sec. 15-65. Restoration of license from discipline. At any time after the successful completion of a term of indefinite probation, suspension, or revocation of a license, the Department may restore the license to the licensee, unless after an investigation and a hearing the Secretary determines that restoration is not in the public interest. No person or entity whose license, certificate, or authority has been revoked as authorized in this Act may apply for restoration of that license, certification, or authority until such time as provided for in the Civil Administrative Code of Illinois.
(Source: P.A. 97-226, eff. 7-28-11.)

(225 ILCS 441/15-70)
(Section scheduled to be repealed on January 1, 2022)
Sec. 15-70. Confidentiality. All information collected by the Department in the course of an examination or investigation of a licensee or applicant, including, but not limited to, any complaint against a licensee filed with the Department and information collected to investigate any such complaint, shall be maintained for the confidential use of the Department and shall not be disclosed. The Department may not disclose the information to anyone other than law enforcement officials, other regulatory agencies that have an appropriate regulatory interest as determined by the Secretary, or to a party presenting a lawful subpoena to the Department. Information and documents disclosed to a federal, State, county, or local law enforcement agency shall not be disclosed by the agency for any purpose to any other agency or person. A formal complaint filed against a licensee by the Department or any order issued by the Department against a licensee or applicant shall be a public record, except as otherwise prohibited by law.
(Source: P.A. 97-226, eff. 7-28-11.)



Article 20 - Education Provisions

(225 ILCS 441/Art. 20 heading)

(225 ILCS 441/20-5)
(Section scheduled to be repealed on January 1, 2022)
Sec. 20-5. Education provider.
(a) Only education providers licensed by the Department may provide the pre-license and continuing education courses required for licensure under this Act.
(b) A person or entity seeking to be licensed as an education provider under this Act shall provide satisfactory evidence of the following:
(1) a sound financial base for establishing,

promoting, and delivering the necessary courses;

(2) a sufficient number of qualified instructors;
(3) adequate support personnel to assist with

administrative matters and technical assistance;

(4) a written policy dealing with procedures for

management of grievances and fee refunds;

(5) a qualified school administrator, who is

responsible for the administration of the school, courses, and the actions of the instructors; and

(6) any other requirements provided by rule.
(c) All applicants for an education provider's license shall make initial application to the Department on forms provided by the Department and pay the appropriate fee as provided by rule. The term, expiration date, and renewal of an education provider's license shall be established by rule.
(d) An education provider shall provide each successful course participant with a certificate of completion signed by the school administrator. The format and content of the certificate shall be specified by rule.
(e) All education providers shall provide to the Department a monthly roster of all successful course participants as provided by rule.
(Source: P.A. 97-226, eff. 7-28-11.)

(225 ILCS 441/20-10)
(Section scheduled to be repealed on January 1, 2022)
Sec. 20-10. Course approval.
(a) Only courses that are approved by the Department and offered by licensed education providers shall be used to meet the requirements of this Act and rules.
(b) An education provider licensed under this Act may submit courses to the Department for approval. The criteria, requirements, and fees for courses shall be established by rule.
(c) For each course approved, the Department shall issue a certificate of course approval to the education provider. The term, expiration date, and renewal of a course approval shall be established by rule.
(Source: P.A. 97-226, eff. 7-28-11.)



Article 25 - Administrative Provisions

(225 ILCS 441/Art. 25 heading)

(225 ILCS 441/25-5)
(Section scheduled to be repealed on January 1, 2022)
Sec. 25-5. Home Inspector Administration Fund; surcharge.
(a) The Home Inspector Administration Fund is created as a special fund in the State Treasury. All fees, fines, and penalties received by the Department under this Act shall be deposited into the Home Inspector Administration Fund. All earnings attributable to investment of funds in the Home Inspector Administration Fund shall be credited to the Home Inspector Administration Fund. Subject to appropriation, the moneys in the Home Inspector Administration Fund shall be appropriated to the Department for the expenses incurred by the Department in the administration of this Act.
(b) (Blank).
(c) (Blank).
(c-5) Moneys in the Home Inspection Administration Fund may be transferred to the Professions Indirect Cost Fund, as authorized under Section 2105-300 of the Department of Professional Regulation Law of the Civil Administrative Code of Illinois.
(d) Upon the completion of any audit of the Department, as prescribed by the Illinois State Auditing Act, that includes an audit of the Home Inspector Administration Fund, the Department shall make the audit report open to inspection by any interested person.
(Source: P.A. 97-226, eff. 7-28-11.)

(225 ILCS 441/25-10)
Sec. 25-10. (Repealed).
(Source: P.A. 92-239, eff. 8-3-01. Repealed by P.A. 97-226, eff. 7-28-11.)

(225 ILCS 441/25-15)
(Section scheduled to be repealed on January 1, 2022)
Sec. 25-15. Liaison; duties. The Secretary shall appoint an employee of the Department to:
(1) (blank);
(2) be the direct liaison between the Department,

peer review advisors, the profession, home inspectors, and related industry organizations and associations; and

(3) prepare and circulate to licensees such

educational and informational material as the Department deems necessary for providing guidance or assistance to licensees.

(Source: P.A. 97-226, eff. 7-28-11.)

(225 ILCS 441/25-17)
(Section scheduled to be repealed on January 1, 2022)
Sec. 25-17. Peer review advisors. The Department may contract with licensees meeting qualifications established by the Department, on a full or part-time basis, to serve as peer review advisors for complaints and alleged violations of the Act. A peer review advisor is authorized to investigate and determine the facts of a complaint. The peer review advisor may, at the direction of the Department, revise the licensing examination, review the training and qualifications of applicants, and interview witnesses, the complainant and any licensees involved in the alleged matter.
(Source: P.A. 97-226, eff. 7-28-11.)

(225 ILCS 441/25-20)
(Section scheduled to be repealed on January 1, 2022)
Sec. 25-20. Powers and duties of the Department. The Department shall exercise the powers and duties prescribed by the Civil Administrative Code of Illinois for the administration of licensing acts and shall exercise such other powers and duties as are prescribed by this Act for the administration of this Act.
(Source: P.A. 97-226, eff. 7-28-11.)

(225 ILCS 441/25-25)
(Section scheduled to be repealed on January 1, 2022)
Sec. 25-25. Rules. The Department shall adopt rules to implement, interpret, or make specific the provisions and purposes of this Act.
(Source: P.A. 97-226, eff. 7-28-11.)

(225 ILCS 441/25-27)
(Section scheduled to be repealed on January 1, 2022)
Sec. 25-27. Subpoenas; depositions; oaths.
(a) The Department may subpoena and bring before it any person to take oral or written testimony or compel the production of any books, papers, records, or any other documents the Secretary or his or her designee deems relevant or material to any investigation or hearing conducted by the Department with the same fees and in the same manner as prescribed in civil cases in the courts of this State.
(b) Any circuit court, upon the application of the licensee or the Department, may order the attendance and testimony of witnesses and the production of relevant documents, files, records, books, and papers in connection with any hearing or investigation. The circuit court may compel obedience to its order by proceedings for contempt.
(c) The Secretary, the hearing officer, any member of the Board, or a certified shorthand court reporter may administer oaths at any hearing the Department conducts. Notwithstanding any other statute or Department rule to the contrary, all requests for testimony, production of documents, or records shall be in accordance with this Act.
(Source: P.A. 97-226, eff. 7-28-11.)

(225 ILCS 441/25-30)
(Section scheduled to be repealed on January 1, 2022)
Sec. 25-30. Exclusive State powers and functions; municipal powers. It is declared to be the public policy of this State, pursuant to paragraph (h) of Section 6 of Article VII of the Illinois Constitution of 1970, that any power or function set forth in this Act to be exercised by the State is an exclusive State power or function. Such power and function shall not be exercised concurrently, either directly or indirectly, by any unit of local government, including home rule units.
(Source: P.A. 92-239, eff. 8-3-01.)



Article 950 - Amendatory Provisions

(225 ILCS 441/Art. 950 heading)

(225 ILCS 441/950-5)
(Section scheduled to be repealed on January 1, 2022)
Sec. 950-5. (Amendatory provisions; text omitted).
(Source: P.A. 92-239, eff. 8-3-01; text omitted.)

(225 ILCS 441/950-10)
(Section scheduled to be repealed on January 1, 2022)
Sec. 950-10. (Amendatory provisions; text omitted).
(Source: P.A. 92-239, eff. 8-3-01.)



Article 999 - Effective Date

(225 ILCS 441/Art. 999 heading)

(225 ILCS 441/999-99)
(Section scheduled to be repealed on January 1, 2022)
Sec. 999-99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 92-239, eff. 8-3-01.)






225 ILCS 443/ - Interpreter for the Deaf Licensure Act of 2007.

(225 ILCS 443/1)
(Section scheduled to be repealed on January 1, 2028)
Sec. 1. Short title. This Act may be cited as the Interpreter for the Deaf Licensure Act of 2007.
(Source: P.A. 95-617, eff. 9-12-07.)

(225 ILCS 443/5)
(Section scheduled to be repealed on January 1, 2028)
Sec. 5. Purpose. The practice of interpreting for the deaf in the State of Illinois is hereby declared to affect the public health, safety, and welfare and to be subject to regulation in the public interest. It is further declared to be a matter of public interest and concern that the practice of interpreting for the deaf merit and receive the confidence of the public by permitting only qualified persons to practice the profession in the State of Illinois.
The purpose of this Act is to protect and benefit the public by setting standards of qualifications, education, training, and experience for those who seek to engage in the practice of interpreting, to promote high standards of professional performance for those licensed as interpreters for the deaf, and to protect deaf and hard of hearing consumers from unprofessional conduct by persons licensed to practice.
(Source: P.A. 95-617, eff. 9-12-07.)

(225 ILCS 443/7)
(Section scheduled to be repealed on January 1, 2028)
Sec. 7. Applicability of Act. Nothing contained in this Act shall be construed to limit the means in which effective communication is achieved under the federal Americans with Disabilities Act (ADA).
This Act requires that when effective communication under the ADA is achieved through a sign language interpreter, the sign language interpreter must be licensed under this Act, unless covered by an exemption.
Nothing in this Act shall be construed to prohibit the use of technology or other forms of effective communication when accepted by the consumer.
(Source: P.A. 95-617, eff. 9-12-07.)

(225 ILCS 443/10)
(Section scheduled to be repealed on January 1, 2028)
Sec. 10. Definitions. The following words and phrases have the meaning ascribed to them in this Section, unless the context clearly indicates otherwise:
"Accepted certificate" means a certificate required for licensure that is issued by the Commission, National Association for the Deaf, Registry of Interpreters for the Deaf, Testing Evaluation and Certification Unit Inc. (TECUnit), or any other certifying entities authorized by rule.
"American Sign Language (ASL)" means a visual-gestural language that is recognized and accepted as linguistically independent from English language and has its own syntax, rhetoric, and grammar that is recognized, accepted, and used by many deaf Americans.
"Board" means the Illinois Board of Interpreters for the Deaf as established within the Illinois Deaf and Hard of Hearing Commission.
"Commission" means the Illinois Deaf and Hard of Hearing Commission.
"Consumer" means any individual with or without a hearing loss who is the recipient of interpreter services.
"Cued speech" means a phonetically based hand supplement to speech reading that is independent of all sign language modalities. It is a system of hand shapes that represents groups of consonant sounds, combined with hand placements that represent groups of vowel sounds, used with natural speech to represent a visual model of spoken language.
"Deaf" means any person who, because of the severity of a hearing loss, is not able to discriminate speech when spoken in a normal conversational tone regardless of the use of amplification devices and whose primary means of receiving spoken communication is through visual input, including but not limited to, American Sign Language, speech reading, sign systems, tactile sign, fingerspelling, reading, or writing.
"Department" means the Illinois Department of Financial and Professional Regulation.
"Director" means the Director of the Illinois Deaf and Hard of Hearing Commission.
"Educational interpreter" means any person, including those with a hearing loss, who provides deaf or hard of hearing interpreting services in all educational environments under the regulatory authority of the State Board of Education.
"Hard of hearing" means any person who, because of a hearing loss, finds hearing difficult, but does not preclude the understanding of spoken communication through the ear alone, regardless of the use of amplification devices or assistive devices, and whose primary means of receiving spoken communication is through visual or auditory input, including, but not limited to, assistive devices, speech reading, sign language, fingerspelling, reading, or writing.
"Hearing" means any person who does not have a hearing loss.
"Interpreter for the deaf" means any person who offers to render deaf or hard of hearing interpreting services implying that he or she is trained and experienced in interpreting for the deaf and holds a license to practice interpreting for the deaf in this State.
"Interpreting" means the interpreting or transliterating of English language concepts to any communication modes of the deaf or hard of hearing consumer or the interpreting or transliterating of the communication modes of the deaf and hard of hearing consumers to English language concepts. Communication modes include, but are not limited to, American Sign Language, cued speech, oral, tactile sign, and persons with language deficient skills.
"Language deficient" means modes of communication used by deaf individuals who lack crucial language components, including, but not limited to, vocabulary, language concepts, expressive skills, language skills, and receptive skills.
"License" or "licensure" means the authorization to practice interpreting by the Commission under the provisions of this Act.
"Oral" means the mode of communication having characteristics of speech, speech reading, and residual hearing as a primary means of communication using situational and culturally appropriate gestures, without the use of sign language.
"Practice of interpreting" means rendering or offering to render or supervise those who render to individuals, couples, groups, organizations, institutions, corporations, schools, government agencies, or the general public any interpreting service involving the interpreting of any mode of communication used by a deaf or hard of hearing consumer to English language concepts or of an English language consumer to a mode of communication used by a deaf or hard of hearing consumer.
"Secretary" means the Secretary of Financial and Professional Regulation.
"Tactile sign" means mode of communication, used by deaf and blind individuals, using any one or a combination of tactile sign or constricted space signing.
"Transliterating" means the process of conveying a message from either spoken language into a manually coded language or from a manually coded language into a spoken language.
(Source: P.A. 95-617, eff. 9-12-07.)

(225 ILCS 443/15)
(Section scheduled to be repealed on January 1, 2028)
Sec. 15. Licensure requirement.
(a) On or after January 1, 2009, no person shall practice as an interpreter for the deaf, hold himself or herself out as a licensed interpreter for the deaf, or use the title "Licensed Interpreter for the Deaf", "Licensed Transliterator for the Deaf", or any other title or abbreviation to indicate that the person is a licensed interpreter, unless he or she is licensed in accordance with the provisions of this Act.
(b) On or before January 1, 2011, a person who, as of July 1, 2007, maintained valid and unencumbered registration under the Interpreters for the Deaf Act, may be issued a license as an interpreter for the deaf upon filing an application and paying the required fees. A person licensed under this subsection (b) must meet all applicable licensure requirements of this Act on or before January 1, 2011.
(Source: P.A. 95-617, eff. 9-12-07.)

(225 ILCS 443/20)
(Section scheduled to be repealed on January 1, 2028)
Sec. 20. Unlicensed practice; violation; civil penalty.
(a) On or after January 1, 2009, any person who practices, offers to practice, attempts to practice, or holds himself or herself out to practice as an interpreter for the deaf without being licensed or exempt under this Act shall, in addition to any other penalty provided by law, pay a civil penalty to the Commission in an amount not to exceed $2,500 for each offense as determined by the Commission. The civil penalty shall be assessed by the Department after a hearing is held in accordance with the provisions set forth in this Act regarding the provision of a hearing for the discipline of a licensee and shall be deposited in the Interpreters for the Deaf Fund.
(b) The Commission has the authority and power to investigate any and all actual, alleged, or suspected unlicensed activity.
(c) The civil penalty shall be paid within 60 days after the effective date of the order imposing the civil penalty. The order shall constitute a judgment and may be filed and executed in the same manner as any judgment from any court of record.
(Source: P.A. 95-617, eff. 9-12-07.)

(225 ILCS 443/25)
(Section scheduled to be repealed on January 1, 2028)
Sec. 25. Exemptions. The following do not constitute violations of this Act:
(1) Persons interpreting in religious activities.
(2) Notwithstanding other State or federal laws or

rules regarding emergency treatment, persons interpreting in an emergency situation involving health care services in which the consumer and a health care provider or professional agree that the delay necessary to obtain a licensed interpreter is likely to cause injury or loss to the consumer, until such time as the services of a licensed interpreter can be obtained, where there is continued need for an interpreter.

(3) Persons currently enrolled in a course of study

leading to a certificate or degree in interpreting, provided that such persons engage only in activities and services that constitute a part of a supervised course of study and clearly designate themselves as student, trainee, or intern.

(4) Persons working as an educational interpreter

in compliance with the rules established by the State Board of Education.

(5) Persons interpreting at the request of a deaf or

hard of hearing individual, provided that the person providing the service informs the deaf or hard of hearing individual that he or she is not licensed under this Act.

(6) Persons who do not reside in Illinois and hold

either an accepted certificate or an interpreting license from another state and who either:

(A) engage in interpreting in this State for a

period of time not to exceed 14 days in a calendar year; services provided during declared State or national emergencies shall not count towards the limitation set forth in this subparagraph (A); or

(B) engage in interpreting by teleconference,

video conference, or other use of technological means of communication.

(7) Instances in which sign language interpreters for

the deaf are necessary for effective communication for the provision of services to the consumer and in which teleconference, video conference, or other use of technological means of communication or an interpreter are unavailable.

(Source: P.A. 95-617, eff. 9-12-07.)

(225 ILCS 443/30)
(Section scheduled to be repealed on January 1, 2028)
Sec. 30. Application for licensure.
(a) An application for licensure as an interpreter for the deaf shall be made to the Commission on forms prescribed by the Commission and accompanied by the appropriate documentation and the required nonrefundable fee. All applications shall contain information that, in the judgment of the Commission, shall enable the Commission to determine an applicant's qualifications.
(b) Applicants have one year from the date the application is initially submitted to the Commission to complete the application process. If the process has not been completed in the one-year period, the application shall be denied and the fee forfeited and the applicant must reapply and meet the requirements in effect at the time of reapplication.
(c) A license shall not be denied to an applicant because of the applicant's race, religion, creed, national origin, political beliefs or activities, age, sex, sexual orientation, or disability.
(Source: P.A. 95-617, eff. 9-12-07.)

(225 ILCS 443/35)
(Section scheduled to be repealed on January 1, 2028)
Sec. 35. Examination and evaluation.
(a) The Commission, by rule, may establish a written examination and performance evaluation of applicants for licensure as interpreters for the deaf at such times and places as it may determine. The written examination shall test knowledge of interpreting and the performance evaluation shall test the competence and skills of interpreting and transliterating.
(b) Applicants for examination or evaluation shall pay to the Commission a fee covering the cost of providing the examination or evaluation. Failure to appear for the examination or evaluation on the scheduled date at the time and place specified shall result in the forfeiture of the examination or evaluation fee.
(Source: P.A. 95-617, eff. 9-12-07.)

(225 ILCS 443/40)
(Section scheduled to be repealed on January 1, 2028)
Sec. 40. Social Security number. In addition to any other information required to be contained in the application, every application for an original license under this Act shall include the applicant's Social Security number, which shall be retained in the agency's records pertaining to the license. As soon as practical, the Department shall assign a customer's identification number to each applicant for a license.
Every application for a renewal or restored license shall require the applicant's customer identification number.
(Source: P.A. 97-400, eff. 1-1-12.)

(225 ILCS 443/45)
(Section scheduled to be repealed on January 1, 2028)
Sec. 45. Qualifications for licensure. A person shall be qualified to be licensed as an interpreter for the deaf and the Commission shall issue a license to an applicant who:
(1) has applied in writing on the prescribed

forms and paid the required fees;

(2) is of good moral character; in determining

good moral character, the Commission shall take into consideration whether the applicant has engaged in conduct or activities that would constitute grounds for discipline under Section 115 of this Act, except consideration of prior convictions shall be in accordance with Section 47 of this Act;

(3) is an accepted certificate holder;
(4) has a high school diploma or equivalent; and
(5) has met any other requirements established by the

Commission by rule.

(Source: P.A. 100-286, eff. 1-1-18.)

(225 ILCS 443/47)
(Section scheduled to be repealed on January 1, 2028)
Sec. 47. Applicant convictions.
(a) The Commission shall not require applicants to report the following information and shall not consider the following criminal history records in connection with an application for a license under this Act:
(1) Juvenile adjudications of delinquent minors as

defined in Section 5-105 of the Juvenile Court Act of 1987, subject to the restrictions set forth in Section 5-130 of the Juvenile Court Act of 1987.

(2) Law enforcement records, court records, and

conviction records of an individual who was 17 years old at the time of the offense and before January 1, 2014, unless the nature of the offense required the individual to be tried as an adult.

(3) Records of arrest not followed by a conviction.
(4) Convictions overturned by a higher court.
(5) Convictions or arrests that have been sealed or

expunged.

(b) No application for any license under this Act shall be denied by reason of a finding of lack of "good moral character" when the finding is based upon the fact that the applicant has previously been convicted of one or more criminal offenses. The Commission, upon a finding that an applicant for a license was previously convicted of a felony or a misdemeanor an essential element of which is dishonesty or that is directly related to the practice of interpreting, shall consider any evidence of rehabilitation and mitigating factors contained in the applicant's record, including any of the following factors and evidence, to determine if a license may be denied because the conviction will impair the ability of the applicant to engage in the position for which a license is sought:
(1) the lack of direct relation of the offense for

which the applicant was previously convicted to the duties, functions, and responsibilities of the position for which a license is sought;

(2) whether 5 years since a felony conviction or 3

years since release from confinement for the conviction, whichever is later, have passed without a subsequent conviction;

(3) if the applicant was previously licensed or

employed in this State or other states or jurisdictions, then the lack of prior misconduct arising from or related to the licensed position or position of employment;

(4) the age of the person at the time of the criminal

offense;

(5) successful completion of sentence and, for

applicants serving a term of parole or probation, a progress report provided by the applicant's probation or parole officer that documents the applicant's compliance with conditions of supervision;

(6) evidence of the applicant's present fitness and

professional character;

(7) evidence of rehabilitation or rehabilitative

effort during or after incarceration, or during or after a term of supervision, including, but not limited to, a certificate of good conduct under Section 5-5.5-25 of the Unified Code of Corrections or a certificate of relief from disabilities under Section 5-5.5-10 of the Unified Code of Corrections; and

(8) any other mitigating factors that contribute to

the person's potential and current ability to perform the duties and responsibilities of the position for which a license or employment is sought.

(c) If the Commission refuses to issue a license to an applicant, then the Commission shall notify the applicant of the denial in writing with the following included in the notice of denial:
(1) a statement about the decision to refuse to issue

a license;

(2) a list of the convictions that the Commission

determined will impair the applicant's ability to engage in the position for which a license is sought;

(3) a list of convictions that formed the sole or

partial basis for the refusal to issue a license; and

(4) a summary of the appeal process or the earliest

the applicant may reapply for a license, whichever is applicable.

(d) No later than May 1 of each year, the Commission must prepare, publicly announce, and publish a report of summary statistical information relating to new and renewal license applications during the preceding calendar year. Each report shall show, at a minimum:
(1) the number of applicants for a new or renewal

license under this Act within the previous calendar year;

(2) the number of applicants for a new or renewal

license under this Act within the previous calendar year who had any criminal conviction;

(3) the number of applicants for a new or renewal

license under this Act in the previous calendar year who were granted a license;

(4) the number of applicants for a new or renewal

license with a criminal conviction who were granted a license under this Act within the previous calendar year;

(5) the number of applicants for a new or renewal

license under this Act within the previous calendar year who were denied a license;

(6) the number of applicants for a new or renewal

license with a criminal conviction who were denied a license under this Act in the previous calendar year in whole or in part because of a prior conviction;

(7) the number of licenses issued on probation

without monitoring under this Act in the previous calendar year to applicants with a criminal conviction; and

(8) the number of licenses issued on probation with

monitoring under this Act in the previous calendar year to applicants with a criminal conviction.

(Source: P.A. 100-286, eff. 1-1-18.)

(225 ILCS 443/50)
(Section scheduled to be repealed on January 1, 2028)
Sec. 50. Powers and duties of the Commission.
(a) The Commission shall exercise the powers and duties prescribed by the Civil Administrative Code of Illinois for the administration of licensing Acts that are consistent with its duties, as set forth in this Act.
(b) The Commission shall adopt rules consistent with its duties, as set forth in this Act, for the administration and enforcement of this Act, and for the payment of fees connected therewith, and may prescribe forms, which shall be issued in connection therewith.
(c) The Commission may seek the advice and the expert knowledge of the Board on any matter relating to the administration of this Act.
(d) Prior to January 1, 2009, the Commission shall conduct statewide training to interpreters and deaf and hard of hearing consumers regarding the rights and obligations affected by this Act and shall continue to conduct statewide outreach, education, and training annually thereafter.
(e) The Commission may develop, contract, purchase, or authorize examination and evaluation materials necessary to license interpreters for the deaf that are cost-effective and accessible.
(f) Beginning on January 1, 2011 and concluding January 1, 2017, the Commission shall file a biannual report with the General Assembly on the impact of the Act with data including, but not limited to, the following:
(1) the number of licensed interpreters by level and

geographic location;

(2) the number of new applicants;
(3) the number of renewed licenses; and
(4) the number of formal training programs for sign

language interpreters for the deaf.

(Source: P.A. 95-617, eff. 9-12-07.)

(225 ILCS 443/55)
(Section scheduled to be repealed on January 1, 2028)
Sec. 55. Powers and duties of the Department.
(a) The Department shall exercise the powers and duties prescribed by the Civil Administrative Code of Illinois for the administration of licensing Acts that are consistent with its duties, as set forth in this Act.
(b) The Department shall adopt rules consistent with its duties, as set forth in this Act, for the enforcement and disciplinary provisions of this Act.
(c) The Department may seek the advice and expert knowledge of the Board and the Director on any matter related to the administration of this Act.
(d) The Department shall conduct hearings on proceedings to refuse to issue or renew or to revoke a license or to suspend, place on probation, censure, or reprimand a person licensed under this Act.
(e) The Department shall provide the Commission with the names and addresses of all persons whose licenses have been suspended, revoked, or denied renewal for cause on a monthly basis.
(Source: P.A. 95-617, eff. 9-12-07.)

(225 ILCS 443/60)
(Section scheduled to be repealed on January 1, 2028)
Sec. 60. Interpreter Coordinator. The Director may employ, pursuant to the Personnel Code, an Interpreter Coordinator and any other necessary staff. The Interpreter Coordinator shall be a professional interpreter for the deaf licensed in this State. The Interpreter Coordinator hired initially must hold an accepted certification and must qualify for and obtain licensure on or before July 1, 2009. All Interpreter Coordinators hired thereafter must be licensed at the time of hire. The Interpreter Coordinator shall perform such administrative functions as may be delegated by the Director. The Interpreter Coordinator must keep all personal information obtained during the performance of his or her duties confidential.
(Source: P.A. 95-617, eff. 9-12-07.)

(225 ILCS 443/65)
(Section scheduled to be repealed on January 1, 2028)
Sec. 65. Illinois Board of Interpreters.
(a) The Director shall appoint an Illinois Board of Interpreters for the Deaf consisting of 7 voting members who shall serve in an advisory capacity to the Commission and to the Department. The Director shall consider recommendations by consumer and professional groups related to the interpreting profession and deaf and hard of hearing community. The Board shall be composed of 4 licensed interpreters for the deaf, 3 deaf or hard of hearing consumers, and the Interpreter Coordinator who shall serve as a non-voting member.
(b) The initial Board shall be appointed no later than January 31, 2008.
(c) The Board shall meet no less than 2 times per year and may hold additional meetings as required in the performance of its duties.
(d) The members shall be appointed to serve 4-year terms and shall serve until successors are appointed and qualified, except that initial appointments shall be staggered with one member appointed to serve for one year, 2 members appointed to serve for 2 years, 2 members appointed to serve for 3 years, and 2 members appointed to serve for 4 years. No member shall be eligible to serve more than 2 consecutive terms. A vacancy in the Board shall be filled by appointment by the Director for the remainder of the unexpired term. Those interpreter members appointed initially must qualify for and obtain licensure under this Act on or before July 1, 2009.
(e) In making appointments, the Director shall attempt to ensure that various ethnic and geographic regions of the State are properly represented.
(f) The membership of the Board shall reflect the differences in certification, experience, education, and background and knowledge of interpreting for the deaf and evaluation.
(g) The Director may terminate the appointment of any member for misconduct, inefficiency, incompetence, or neglect of his or her official duties.
(h) The Board shall make recommendations to the Director in establishing guidelines for policies and procedures under this Act. Notice of proposed rulemaking shall be transmitted to the Board and the Director shall review the response, with the exception of the need for emergency rulemaking.
(i) The Director shall consider the recommendation of the Board on all matters and questions relating to this Act.
(j) The Board shall annually elect from its membership a chairperson, vice chairperson, and a secretary.
(k) Members of the Board shall be reimbursed for all authorized legitimate and necessary expenses incurred in attending the meetings of the Board.
(l) A majority of the Board members currently appointed shall constitute a quorum. A vacancy in the membership of the Board shall not impair the right of a quorum to perform all of the duties of the Board.
(m) Except in cases of willful and wanton misconduct, members shall be immune from suit in any action based upon any disciplinary proceedings or other acts performed in good faith as members of the Board.
(Source: P.A. 95-617, eff. 9-12-07.)

(225 ILCS 443/70)
(Section scheduled to be repealed on January 1, 2028)
Sec. 70. Privileged communications. Interpreters for the deaf licensed under this Act shall be subject to the provisions concerning privileged communications between interpreters for the deaf and hard of hearing and consumers set forth in Section 8-912 of the Code of Civil Procedure.
(Source: P.A. 95-617, eff. 9-12-07.)

(225 ILCS 443/75)
(Section scheduled to be repealed on January 1, 2028)
Sec. 75. Provisional licensure. The Commission may, at its discretion, issue a provisional license to an applicant who has not met all of the requirements for full licensure under this Act, but has met the requirements for provisional licensure, as established by the Commission.
Provisional licenses must be renewed as set by rule and shall not be renewed for a period exceeding 2 years. If, at the end of 2 years, a provisional licensee still does not meet the requirements for full licensure under this Act, he or she shall be unable to practice interpreting under this Act until granted a license by the Commission.
(Source: P.A. 95-617, eff. 9-12-07.)

(225 ILCS 443/80)
(Section scheduled to be repealed on January 1, 2028)
Sec. 80. Expiration, renewal, and restoration of license.
(a) The expiration date and renewal period for each license issued under this Act shall be determined by the Commission and set by rule. Every holder of a license under this Act may renew his or her license during the 60-day period preceding the expiration date thereof upon payment of the required renewal fees.
(b) Any person who has practiced in another jurisdiction and has permitted his or her license to expire or had his or her license placed on inactive status may have his or her license restored by making application to the Commission and filing proof acceptable to the Commission, as defined by the Commission by rule, of his or her fitness to have the license restored, including evidence attesting to active practice in another jurisdiction satisfactory to the Commission and by paying the required restoration fee.
(c) If a person has not maintained an active practice in another jurisdiction satisfactory to the Commission and has permitted his or her license to expire or has had his or her license placed on inactive status, the Commission shall determine his or her fitness to resume active status and may require satisfactory evaluation of his or her skills.
(d) Any person whose license expires while he or she is (i) in federal service on active duty with the Armed Forces of the United States, or the State Militia called into service or training, or (ii) in training or education under the supervision of the United States preliminary to induction into the military service, may have his or her license renewed or restored without paying any lapsed renewal fees, provided that he or she furnishes the Commission with satisfactory evidence to the effect that he or she has been so engaged.
(e) Any person whose license is expired or on inactive status and who practices interpreting without being exempt under this Act shall be considered to be practicing without a license, which constitutes grounds for discipline under this Act.
(Source: P.A. 95-617, eff. 9-12-07.)

(225 ILCS 443/85)
(Section scheduled to be repealed on January 1, 2028)
Sec. 85. Inactive status. Any interpreter for the deaf who notifies the Commission, on forms prescribed by the Commission, may place his or her license on inactive status and shall be exempt from payment of renewal fees until he or she notifies the Commission, in writing, of the intention to restore his or her license, pays the current renewal fee, and demonstrates compliance with any requisite continuing education.
Any interpreter for the deaf requesting restoration from inactive status must pay the current renewal fee and restore his or her license as provided in Section 80 of this Act.
(Source: P.A. 95-617, eff. 9-12-07.)

(225 ILCS 443/90)
(Section scheduled to be repealed on January 1, 2028)
Sec. 90. Continuing education. The Commission may adopt rules of continuing education for persons licensed under this Act. These rules shall be consistent with the requirements of relevant professional associations and training programs and address variances for illness or hardship. In establishing these rules, the Commission may consider continuing education requirements as a condition of membership in organizations in order to assure that licensees are given the opportunity to participate in those programs sponsored by or through the professional associations or interpreter training programs that are relevant to their practice.
The Commission shall establish by rule a means for verifying the completion of the continuing education required by this Section. This verification may be accomplished through audits of records maintained by licensees, the filing of continuing education certificates with the Commission, or any other means established by the Commission.
(Source: P.A. 95-617, eff. 9-12-07.)

(225 ILCS 443/95)
(Section scheduled to be repealed on January 1, 2028)
Sec. 95. Roster. The Commission shall maintain a list of licensed interpreters for the deaf authorized to practice in the State. The list shall show the name of every licensee, type of certification, county, and a form of contact. This list shall be posted for public review on the Internet website of the Commission.
The Commission shall maintain rosters of the names of all persons whose licenses have been suspended, revoked, or denied renewal for cause, as provided by the Department within the previous calendar year. This list shall be posted for review on the Internet website of the Commission.
(Source: P.A. 95-617, eff. 9-12-07.)

(225 ILCS 443/100)
(Section scheduled to be repealed on January 1, 2028)
Sec. 100. Fees. The Commission may charge fees for the administration and enforcement of this Act, including, but not limited to, application, administration of an examination or evaluation, licensure renewal and restoration, and provision of duplicate licenses. The fees shall be in an amount sufficient to cover the cost of the licensure program and set by rule and shall be nonrefundable.
(Source: P.A. 95-617, eff. 9-12-07.)

(225 ILCS 443/105)
(Section scheduled to be repealed on January 1, 2028)
Sec. 105. Checks or order dishonored. Any person who delivers a check or other payment to the Commission that is returned to the Commission unpaid by the financial institution upon which it is drawn shall pay to the Commission, in addition to the amount already owed, a fine of $50. If the check or other payment was for a renewal or issuance fee and that person practices without paying the renewal fee or issuance fee and the fine due, an additional fine of $100 shall be imposed. The fines imposed by this Section are in addition to any other discipline provided under this Act for unlicensed practice or practice on a nonrenewed license. The Commission shall notify the person that payment of fees and fines shall be paid to the Commission by certified check or money order within 30 calendar days after the notification. If, after the expiration of 30 days after the date of the notification, the person has failed to submit the necessary remittance, the Commission shall automatically terminate the license or deny the application, without hearing. If, after termination or denial, the person seeks a license, he or she shall apply to the Commission for restoration or issuance of the license and pay all fees and fines due to the Commission. The Commission may establish a fee for the processing of an application for restoration of a license to pay all expenses of processing the application. The Director may waive the fines due under this Section in individual cases where the Commission finds that the fines would be unreasonable or unnecessarily burdensome.
(Source: P.A. 95-617, eff. 9-12-07.)

(225 ILCS 443/110)
(Section scheduled to be repealed on January 1, 2028)
Sec. 110. Interpreters for the Deaf Fund. The moneys received as fees and fines by the Commission under this Act shall be deposited in the Interpreters for the Deaf Fund, which is hereby created as a special fund in the State treasury, and shall be used only for the administration and enforcement of this Act, including (i) for costs directly related to the regulating of persons under this Act, (ii) by the Board and Commission in the exercise of its powers and performance of its duties, and (iii) for direct and allocable indirect cost related to the public purposes of the Commission. All moneys deposited in the Fund shall be appropriated to the Commission for expenses of the Commission and the Board in the administration and enforcement of this Act. Moneys in the Fund may be invested and reinvested, with all earnings deposited in the Fund and used for the purposes set forth in this Act. The Fund shall comply with the Illinois State Auditing Act.
(Source: P.A. 95-617, eff. 9-12-07.)

(225 ILCS 443/115)
(Section scheduled to be repealed on January 1, 2028)
Sec. 115. Grounds for disciplinary action.
(a) The Commission may refuse to issue or renew any license and the Department may suspend or revoke any license or may place on probation, censure, reprimand, or take other disciplinary action deemed appropriate by the Department, including the imposition of fines not to exceed $2,500 for each violation, with regard to any license issued under this Act for any one or more of the following reasons:
(1) Material deception in furnishing information to

the Commission or the Department.

(2) Violations or negligent or intentional disregard

of any provision of this Act or its rules.

(3) For licensees, conviction of any crime under the

laws of any jurisdiction of the United States that is a felony or a misdemeanor, an essential element of which is dishonesty, or that is directly related to the practice of interpreting. For applicants, consideration of such convictions shall be in accordance with Section 47.

(4) A pattern of practice or other behavior that

demonstrates incapacity or incompetence to practice under this Act.

(5) Knowingly aiding or assisting another person in

violating any provision of this Act or rules adopted thereunder.

(6) Failing, within 60 days, to provide a response to

a request for information in response to a written request made by the Commission or the Department by certified mail.

(7) Engaging in dishonorable, unethical, or

unprofessional conduct of a character likely to deceive, defraud, or harm the public.

(8) Habitual use of or addiction to alcohol,

narcotics, stimulants, or any other chemical agent or drug that results in a licensee's inability to practice with reasonable judgment, skill, or safety.

(9) Discipline by another jurisdiction or foreign

nation, if at least one of the grounds for the discipline is the same or substantially equivalent to those set forth in this Section.

(10) A finding that the licensee, after having his or

her license placed on probationary status, has violated the terms of probation.

(11) Being named as a perpetrator in an indicated

report by the Department of Children and Family Services under the Abused and Neglected Child Reporting Act and upon proof by clear and convincing evidence that the licensee has caused a child to be an abused child or a neglected child, as defined in the Abused and Neglected Child Reporting Act.

(12) Gross negligence in the practice of interpreting.
(13) Holding oneself out to be a practicing

interpreter for the deaf under any name other than one's own.

(14) Knowingly allowing another person or

organization to use the licensee's license to deceive the public.

(15) Attempting to subvert or cheat on an

interpreter-related examination or evaluation.

(16) Immoral conduct in the commission of an act,

such as sexual abuse, sexual misconduct, or sexual exploitation, related to the licensee's practice.

(17) Willfully violating State or federal

confidentiality laws or the confidentiality between an interpreter and client, except as required by State or federal law.

(18) Practicing or attempting to practice

interpreting under a name other than one's own.

(19) The use of any false, fraudulent, or deceptive

statement in any document connected with the licensee's practice.

(20) Failure of a licensee to report to the

Commission any adverse final action taken against him or her by another licensing jurisdiction, any peer review body, any professional deaf or hard of hearing interpreting association, any governmental Commission, by law enforcement Commission, or any court for a deaf or hard of hearing interpreting liability claim related to acts or conduct similar to acts or conduct that would constitute grounds for action as provided in this Section.

(21) Failure of a licensee to report to the

Commission surrender by the licensee of his or her license or authorization to practice interpreting in another state or jurisdiction or current surrender by the licensee of membership in any deaf or hard of hearing interpreting association or society while under disciplinary investigation by any of those authorities or bodies for acts or conduct similar to acts or conduct that would constitute grounds for action as provided by this Section.

(22) Physical illness or injury including, but not

limited to, deterioration through the aging process or loss of motor skill, mental illness, or disability that results in the inability to practice the profession with reasonable judgment, skill, or safety.

(23) Gross and willful overcharging for interpreter

services, including filing false statements for collection of fees for which services have not been rendered.

(b) The Commission may refuse to issue or the Department may suspend the license of any person who fails to file a return, to pay the tax, penalty, or interest shown in a filed return, or to pay any final assessment of the tax, penalty, or interest as required by any tax Act administered by the Illinois Department of Revenue, until such time as the requirements of any such tax Act are satisfied.
(c) In enforcing this Section, the Commission, upon a showing of a possible violation, may compel an individual licensed under this Act, or who has applied for licensure under this Act, to submit to a mental or physical examination, or both, as required by and at the expense of the Commission. The Commission may order the examining physician to present testimony concerning the mental or physical examination of the licensee or applicant. No information shall be excluded by reason of any common law or statutory privilege relating to communications between the licensee or applicant and the examining physician. The Commission shall specifically designate the examining physicians. The individual to be examined may have, at his or her own expense, another physician of his or her choice present during all aspects of this examination. Failure of an individual to submit to a mental or physical examination, when directed, shall be grounds for suspension of his or her license until the individual submits to the examination if the Commission finds, after notice and hearing, that the refusal to submit to the examination was without reasonable cause.
If the Commission finds an individual unable to practice because of the reasons set forth in this subsection (c), the Commission may require that individual to submit to care, counseling, or treatment by physicians approved or designated by the Commission as a condition, term, or restriction for continued, reinstated, or renewed licensure to practice or, in lieu of care, counseling, or treatment, the Commission may file a complaint to immediately suspend, revoke, or otherwise discipline the license of the individual. An individual whose license was granted, continued, reinstated, renewed, disciplined, or supervised subject to such terms, conditions, or restrictions and who fails to comply with such terms, conditions, or restrictions, shall be referred to the Director for a determination as to whether the individual shall have his or her license suspended immediately, pending a hearing by the Department.
In instances in which the Director immediately suspends a person's license under this subsection (c), a hearing on that person's license must be convened by the Department within 15 days after the suspension and completed without appreciable delay. The Commission or the Department shall have the authority to review the subject individual's record of treatment and counseling regarding the impairment to the extent permitted by applicable State and federal statutes and regulations safeguarding the confidentiality of medical records.
An individual licensed under this Act and affected under this subsection (c) shall be afforded an opportunity to demonstrate to the Commission that he or she can resume practice in compliance with acceptable and prevailing standards under the provisions of his or her license.
(Source: P.A. 100-286, eff. 1-1-18.)

(225 ILCS 443/120)
(Section scheduled to be repealed on January 1, 2028)
Sec. 120. Violations; injunction; cease and desist order.
(a) If any person violates the provisions of this Act, the Attorney General may petition for an order enjoining the violation or for an order enforcing compliance with this Act. Upon the filing of a verified petition, the court with appropriate jurisdiction may issue a temporary restraining order without notice or bond, and may preliminarily and permanently enjoin the violation. If it is established that the person has violated or is violating the injunction, the court may punish the offender for contempt of court. Proceedings under this Section are in addition to all other remedies and penalties provided by this Act.
(b) If any person holds himself or herself out as being a licensed interpreter for the deaf under this Act and is not licensed to do so, then any licensed interpreter for the deaf, interested party, or any person injured thereby may petition for relief as provided in subsection (a) of this Section.
(c) Whenever, in the opinion of the Commission, a person violates any provision of this Act, the Commission may issue an order to show cause why an order to cease and desist should not be entered against that person. The order shall clearly set forth the grounds relied upon by the Commission and shall allow at least 7 days from the date of the order to file an answer satisfactory to the Commission. Failure to answer to the satisfaction of the Commission shall cause an order to cease and desist to be issued.
(Source: P.A. 95-617, eff. 9-12-07.)

(225 ILCS 443/125)
(Section scheduled to be repealed on January 1, 2028)
Sec. 125. Investigations; notice and hearing. The Commission may investigate the actions of any applicant or any person holding or claiming to hold a license under this Act. Before revoking, suspending, placing on probation, reprimanding, or taking any other disciplinary action under Section 115 of this Act, the Commission shall refer the findings of its investigation to the Department. The Department shall, at least 30 days prior to the date set for the hearing, (i) notify the accused, in writing, of any charges made and the time and place for the hearing, (ii) direct him or her to file a written answer to the charges with the Department under oath within 20 days after the service on him or her of the notice, and (iii) inform the accused that, if he or she fails to answer, default will be taken against him or her or that his or her license may be suspended, revoked, placed on probationary status, or other disciplinary action taken with regard to the license, including limiting the scope, nature, or extent of his or her practice, as the Department may deem proper. In case the person, after receiving notice, fails to file an answer, his or her license may, in the discretion of the Department, be suspended, revoked, placed on probationary status, or the Department may take whatever disciplinary action deemed proper, including limiting the scope, nature, or extent of the person's practice or the imposition of a fine, without a hearing, if the act or acts charged constitute sufficient grounds for such action under this Act. At the time and place fixed in the notice, the Department shall proceed to hear the charges and the parties or their counsel shall be accorded ample opportunity to represent such statements, testimony, evidence, and argument as may be pertinent to the charges or to their defense. The Secretary may continue the hearing if the Board is unavailable or for another just cause.
(Source: P.A. 95-617, eff. 9-12-07.)

(225 ILCS 443/130)
(Section scheduled to be repealed on January 1, 2028)
Sec. 130. Disposition by consent order or settlement agreement. Disposition may be made of any charge by consent order or settlement agreement between the Commission and the licensee. Disposition may include restrictions upon the interpreter's ability to practice and monetary penalties not to exceed the maximum disciplinary fines allowed under this Act. The Board shall be apprised of the consent order or settlement agreement at its next meeting.
(Source: P.A. 95-617, eff. 9-12-07.)

(225 ILCS 443/135)
(Section scheduled to be repealed on January 1, 2028)
Sec. 135. Record of proceedings; transcript. The Commission, at its expense, shall preserve a record of all proceedings at any formal hearing of any case. The notice of hearing, complaint, and all other documents in the nature of pleadings and written motions filed in the proceedings, the transcript of testimony, the report of the Board, the report of the hearing officer, and the orders of the Commission shall be the record of the proceedings.
(Source: P.A. 95-617, eff. 9-12-07.)

(225 ILCS 443/140)
(Section scheduled to be repealed on January 1, 2028)
Sec. 140. Subpoenas; depositions; oaths. The Department shall have power to subpoena and bring before it any person and to take testimony either orally or by deposition, or both, with the same fees and mileage and in the same manner as prescribed by law in judicial proceedings in civil cases in courts in this State. The Secretary, the designated hearing officer, and any member of the Board shall each have power to administer oaths to witnesses at any hearings which the Department is authorized to conduct and any other oaths authorized in the Act.
(Source: P.A. 95-617, eff. 9-12-07.)

(225 ILCS 443/145)
(Section scheduled to be repealed on January 1, 2028)
Sec. 145. Compelling testimony. Any circuit court, upon the application of the Department, designated hearing officer, applicant, or licensee against whom proceedings under Section 115 of the Act are pending, may enter an order requiring the attendance of witnesses and their testimony and the production of documents, papers, files, books, and records in connection with any hearing or investigation. The court may compel obedience to its order by proceedings for contempt.
(Source: P.A. 95-617, eff. 9-12-07.)

(225 ILCS 443/150)
(Section scheduled to be repealed on January 1, 2028)
Sec. 150. Findings and recommendations. At the conclusion of the hearing, the Board shall present to the Secretary a written report of its findings of fact, conclusions of law, and recommendations. The report shall contain a finding of whether the licensee violated this Act or failed to comply with the conditions required in this Act. The Board shall specify the nature of the violation or failure to comply, and shall make its recommendations to the Director of the Department. The report of findings of fact, conclusions of law, and recommendation of the Board shall be the basis for the Department's order for discipline, refusal or for the granting of the license. If the Secretary disagrees with the recommendations of the Board, the Secretary may issue an order in contravention of the Board recommendations. The Secretary shall provide a written report to the Board on any disagreement and shall specify the reasons for the action in the final order. The finding is not admissible in evidence against the person in a criminal prosecution brought for the violation of this Act, but the hearing and findings is not a bar to a criminal prosecution brought for the violation of this Act.
(Source: P.A. 95-617, eff. 9-12-07.)

(225 ILCS 443/155)
(Section scheduled to be repealed on January 1, 2028)
Sec. 155. Appointment of hearing officer. The Secretary shall have the authority to appoint any attorney duly licensed to practice law in the State of Illinois to serve as the hearing officer in any action for discipline of a license. The hearing officer shall have full authority to conduct the hearing. The hearing officer shall report his or her findings of fact, conclusions of law, and recommendations to the Board and the Secretary. The Board shall have 60 days after receipt of the report to review the report of the hearing officer and to present its findings of fact, conclusions of law and recommendations to the Secretary. If the Board fails to present its report within the 60-day period, the Secretary may issue an order based on the report of the hearing officer.
(Source: P.A. 95-617, eff. 9-12-07.)

(225 ILCS 443/160)
(Section scheduled to be repealed on January 1, 2028)
Sec. 160. Board; rehearing. At the conclusion of the hearing, a copy of the Board's report shall be served upon the applicant or licensee by the Commission, either personally or as provided in this Act for the service of the notice of hearing. Within 20 days after such service, the applicant or licensee may present to the Department a motion in writing for a rehearing, which shall specify the particular grounds for rehearing. If no motion for a rehearing is filed, then upon the expiration of the time specified for filing such a motion, or if a motion for rehearing is denied, then upon such denial, the Secretary may enter an order in accordance with recommendations of the Board, except as provided in Section 175 of this Act. If the applicant or licensee requests and pays for a transcript of the record within the time for filing a motion for rehearing, the 20-day period within which a motion may be filed shall commence upon the delivery of the transcript to the applicant or licensee.
(Source: P.A. 95-617, eff. 9-12-07.)

(225 ILCS 443/165)
(Section scheduled to be repealed on January 1, 2028)
Sec. 165. Director; rehearing. Whenever the Secretary believes justice has not been done in the revocation, suspension, or refusal to issue or renew a license or the discipline of a licensee, he or she may order a rehearing.
(Source: P.A. 95-617, eff. 9-12-07.)

(225 ILCS 443/170)
(Section scheduled to be repealed on January 1, 2028)
Sec. 170. Order or certified copy; prima facie proof. An order of revocation, suspension, placing the license on probationary status, or other formal disciplinary action as the Department may deem proper, or a certified copy thereof, over the seal of the Department and purporting to be signed by the Secretary, is prima facie proof that:
(1) the signature is the genuine signature of

the Secretary;

(2) the Secretary is duly appointed and qualified;

and

(3) the Board and the members thereof are qualified

to act.

(Source: P.A. 95-617, eff. 9-12-07.)

(225 ILCS 443/175)
(Section scheduled to be repealed on January 1, 2028)
Sec. 175. Restoration of suspended or revoked license. At any time after the suspension or revocation of any license, the Commission may restore it to the licensee upon the written recommendation of the Board, unless after an investigation and hearing the Board determines that restoration is not in the public interest.
(Source: P.A. 95-617, eff. 9-12-07.)

(225 ILCS 443/180)
(Section scheduled to be repealed on January 1, 2028)
Sec. 180. Surrender of license. Upon the revocation or suspension of a license, the licensee shall immediately surrender his or her license to the Commission. If the licensee fails to do so, the Commission has the right to seize the license.
(Source: P.A. 95-617, eff. 9-12-07.)

(225 ILCS 443/185)
(Section scheduled to be repealed on January 1, 2028)
Sec. 185. Summary suspension of license. The Director may summarily suspend the license of an interpreter for the deaf without a hearing, simultaneously with the institution of proceedings for a hearing provided for in Section 115 of this Act, if the Director finds that evidence in the possession of the Director indicates that the continuation of practice by the interpreter for the deaf would constitute an imminent danger to the public. In the event that the Director summarily suspends the license of an individual without a hearing, a hearing must be held by the Department within 30 days after the suspension has occurred.
(Source: P.A. 95-617, eff. 9-12-07.)

(225 ILCS 443/190)
(Section scheduled to be repealed on January 1, 2028)
Sec. 190. Administrative review; venue.
(a) All final administrative decisions of the Department are subject to judicial review pursuant to the Administrative Review Law and its rules. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
(b) Proceedings for judicial review shall be commenced in the circuit court of the county in which the party applying for review resides, but if the party is not a resident of Illinois, the venue shall be in Sangamon County.
(Source: P.A. 95-617, eff. 9-12-07.)

(225 ILCS 443/195)
(Section scheduled to be repealed on January 1, 2028)
Sec. 195. Certification of record; costs. The Department shall not be required to certify any record to the court, to file an answer in court, or to otherwise appear in any court in a judicial review proceeding, unless there is filed in the court, with the complaint, a receipt from the Commission acknowledging payment of the costs of furnishing and certifying the record. Failure on the part of the plaintiff to file the receipt in court is grounds for dismissal of the action.
(Source: P.A. 95-617, eff. 9-12-07.)

(225 ILCS 443/200)
(Section scheduled to be repealed on January 1, 2028)
Sec. 200. Offenses and punishment. Unless otherwise specified, any person found to have violated any provision of this Act is guilty of a Class A misdemeanor.
(Source: P.A. 95-617, eff. 9-12-07.)

(225 ILCS 443/205)
(Section scheduled to be repealed on January 1, 2028)
Sec. 205. Administrative Procedure Act. The Illinois Administrative Procedure Act is hereby expressly adopted and incorporated in this Act as if all of the provisions of such Act were included in this Act.
(Source: P.A. 95-617, eff. 9-12-07.)

(225 ILCS 443/210)
(Section scheduled to be repealed on January 1, 2028)
Sec. 210. Home rule. The regulation and licensing of the practice of interpreting are exclusive powers and functions of the State. A home rule unit may not regulate or license interpreters for the deaf. This Section is a denial and limitation of home rule powers and functions under subsection (h) of Section 6 of Article VII of the Illinois Constitution.
(Source: P.A. 95-617, eff. 9-12-07.)

(225 ILCS 443/215)
(Section scheduled to be repealed on January 1, 2028)
Sec. 215. Savings provision.
(a) This Act is intended to replace the Interpreters for the Deaf Act in all respects.
(b) The provisions of this Act shall not be construed to invalidate the requirement that interpreters continue to register pursuant to the Interpreters for the Deaf Act prior to the effective date of this Act.
(c) Beginning January 1, 2009, the Commission shall cease to register interpreters pursuant to the interpreters for the Deaf Act. After that date, applicants shall apply for a license to practice as an interpreter for the deaf and shall meet the requirements set forth in this Act.
(d) Beginning on January 1, 2009, the rights, powers, and duties exercised by the Deaf and Hard of Hearing Commission under the Interpreters for the Deaf Act shall continue to be vested in, be the obligation of, and shall be exercised by the Deaf and Hard of Hearing Commission under the provisions of this Act.
(e) This Act does not affect any act done, ratified, or cancelled, or any right occurring or established, or any action or proceeding had or commenced in an administrative, civil, or criminal cause before the effective date of this Act, by the Deaf and Hard of Hearing Commission under the Interpreters for the Deaf Act, and those actions or proceedings may be prosecuted and continued by the Deaf and Hard of Hearing Commission under this Act.
(f) The rules adopted by the Deaf and Hard of Hearing Commission relating to the Interpreters for the Deaf Act, unless inconsistent with the provisions of this Act, are not affected by this Act, and on the effective date of this Act, those rules become the rules under this Act. The Deaf and Hard of Hearing Commission shall, as soon as practicable, adopt new or amended rules consistent with the provisions of this Act.
(Source: P.A. 95-617, eff. 9-12-07.)

(225 ILCS 443/900)
(Section scheduled to be repealed on January 1, 2028)
Sec. 900. Severability. The provisions of this Act are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 95-617, eff. 9-12-07.)

(225 ILCS 443/905)
Sec. 905. (Amendatory provisions; text omitted).
(Source: P.A. 95-617, eff. 9-12-07; text omitted.)

(225 ILCS 443/910)
Sec. 910. (Amendatory provisions; text omitted).
(Source: P.A. 95-617, eff. 9-12-07; text omitted.)

(225 ILCS 443/915)
Sec. 915. (Amendatory provisions; text omitted).
(Source: P.A. 95-617, eff. 9-12-07; text omitted.)

(225 ILCS 443/999)
(Section scheduled to be repealed on January 1, 2028)
Sec. 999. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 95-617, eff. 9-12-07.)



225 ILCS 447/ - Private Detective, Private Alarm, Private Security, Fingerprint Vendor, and Locksmith Act of 2004.

Article 5 - General Provisions

(225 ILCS 447/Art. 5 heading)

(225 ILCS 447/5-3)
(Section scheduled to be repealed on January 1, 2024)
Sec. 5-3. References to Department or Director of Professional Regulation. References in this Act (i) to the Department of Professional Regulation are deemed, in appropriate contexts, to be references to the Department of Financial and Professional Regulation and (ii) to the Director of Professional Regulation are deemed, in appropriate contexts, to be references to the Secretary of Financial and Professional Regulation.
(Source: P.A. 95-613, eff. 9-11-07.)

(225 ILCS 447/5-5)
(Section scheduled to be repealed on January 1, 2024)
Sec. 5-5. Short title; Act supersedes the Private Detective, Private Alarm, Private Security, and Locksmith Act of 1993. This Act may be cited as the Private Detective, Private Alarm, Private Security, Fingerprint Vendor, and Locksmith Act of 2004 and it supersedes the Private Detective, Private Alarm, Private Security, and Locksmith Act of 1993 repealed by this Act.
(Source: P.A. 95-613, eff. 9-11-07.)

(225 ILCS 447/5-10)
(Section scheduled to be repealed on January 1, 2024)
Sec. 5-10. Definitions. As used in this Act:
"Address of record" means the designated address recorded by the Department in the applicant's application file or the licensee's license file, as maintained by the Department's licensure maintenance unit.
"Advertisement" means any public media, including printed or electronic material, that is published or displayed in a phone book, newspaper, magazine, pamphlet, newsletter, website, or other similar type of publication or electronic format that is intended to either attract business or merely provide contact information to the public for an agency or licensee. Advertisement shall not include a licensee's or an agency's letterhead, business cards, or other stationery used in routine business correspondence or customary name, address, and number type listings in a telephone directory.
"Alarm system" means any system, including an electronic access control system, a surveillance video system, a security video system, a burglar alarm system, a fire alarm system, or any other electronic system that activates an audible, visible, remote, or recorded signal that is designed for the protection or detection of intrusion, entry, theft, fire, vandalism, escape, or trespass, or other electronic systems designed for the protection of life by indicating the existence of an emergency situation. "Alarm system" also includes an emergency communication system and a mass notification system.
"Applicant" means a person or business applying for licensure, registration, or authorization under this Act. Any applicant or person who holds himself or herself out as an applicant is considered a licensee or registrant for the purposes of enforcement, investigation, hearings, and the Illinois Administrative Procedure Act.
"Armed employee" means a licensee or registered person who is employed by an agency licensed or an armed proprietary security force registered under this Act who carries a weapon while engaged in the performance of official duties within the course and scope of his or her employment during the hours and times the employee is scheduled to work or is commuting between his or her home or place of employment.
"Armed proprietary security force" means a security force made up of one or more armed individuals employed by a commercial or industrial operation or by a financial institution as security officers for the protection of persons or property.
"Board" means the Private Detective, Private Alarm, Private Security, Fingerprint Vendor, and Locksmith Board.
"Branch office" means a business location removed from the place of business for which an agency license has been issued, including, but not limited to, locations where active employee records that are required to be maintained under this Act are kept, where prospective new employees are processed, or where members of the public are invited in to transact business. A branch office does not include an office or other facility located on the property of an existing client that is utilized solely for the benefit of that client and is not owned or leased by the agency.
"Canine handler" means a person who uses or handles a trained dog to protect persons or property or to conduct investigations.
"Canine handler authorization card" means a card issued by the Department that authorizes the holder to use or handle a trained dog to protect persons or property or to conduct investigations during the performance of his or her duties as specified in this Act.
"Canine trainer" means a person who acts as a dog trainer for the purpose of training dogs to protect persons or property or to conduct investigations.
"Canine trainer authorization card" means a card issued by the Department that authorizes the holder to train a dog to protect persons or property or to conduct investigations during the performance of his or her duties as specified in this Act.
"Canine training facility" means a facility operated by a licensed private detective agency or private security contractor agency wherein dogs are trained for the purposes of protecting persons or property or to conduct investigations.
"Corporation" means an artificial person or legal entity created by or under the authority of the laws of a state, including without limitation a corporation, limited liability company, or any other legal entity.
"Department" means the Department of Financial and Professional Regulation.
"Emergency communication system" means any system that communicates information about emergencies, including but not limited to fire, terrorist activities, shootings, other dangerous situations, accidents, and natural disasters.
"Employee" means a person who works for a person or agency that has the right to control the details of the work performed and is not dependent upon whether or not federal or state payroll taxes are withheld.
"Fingerprint vendor" means a person that offers, advertises, or provides services to fingerprint individuals, through electronic or other means, for the purpose of providing fingerprint images and associated demographic data to the Department of State Police for processing fingerprint based criminal history record information inquiries.
"Fingerprint vendor agency" means a person, firm, corporation, or other legal entity that engages in the fingerprint vendor business and employs, in addition to the fingerprint vendor licensee-in-charge, at least one other person in conducting that business.
"Fingerprint vendor licensee-in-charge" means a person who has been designated by a fingerprint vendor agency to be the licensee-in-charge of an agency who is a full-time management employee or owner who assumes sole responsibility for maintaining all records required by this Act and who assumes sole responsibility for assuring the licensed agency's compliance with its responsibilities as stated in this Act. The Department shall adopt rules mandating licensee-in-charge participation in agency affairs.
"Fire alarm system" means any system that is activated by an automatic or manual device in the detection of smoke, heat, or fire that activates an audible, visible, or remote signal requiring a response.
"Firearm control card" means a card issued by the Department that authorizes the holder, who has complied with the training and other requirements of this Act, to carry a weapon during the performance of his or her duties as specified in this Act.
"Firm" means an unincorporated business entity, including but not limited to proprietorships and partnerships.
"Licensee" means a person or business licensed under this Act. Anyone who holds himself or herself out as a licensee or who is accused of unlicensed practice is considered a licensee for purposes of enforcement, investigation, hearings, and the Illinois Administrative Procedure Act.
"Locksmith" means a person who engages in a business or holds himself out to the public as providing a service that includes, but is not limited to, the servicing, installing, originating first keys, re-coding, repairing, maintaining, manipulating, or bypassing of a mechanical or electronic locking device, access control or video surveillance system at premises, vehicles, safes, vaults, safe deposit boxes, or automatic teller machines.
"Locksmith agency" means a person, firm, corporation, or other legal entity that engages in the locksmith business and employs, in addition to the locksmith licensee-in-charge, at least one other person in conducting such business.
"Locksmith licensee-in-charge" means a person who has been designated by agency to be the licensee-in-charge of an agency, who is a full-time management employee or owner who assumes sole responsibility for maintaining all records required by this Act, and who assumes sole responsibility for assuring the licensed agency's compliance with its responsibilities as stated in this Act. The Department shall adopt rules mandating licensee-in-charge participation in agency affairs.
"Mass notification system" means any system that is used to provide information and instructions to people in a building or other space using voice communications, including visible signals, text, graphics, tactile, or other communication methods.
"Peace officer" or "police officer" means a person who, by virtue of office or public employment, is vested by law with a duty to maintain public order or to make arrests for offenses, whether that duty extends to all offenses or is limited to specific offenses. Officers, agents, or employees of the federal government commissioned by federal statute to make arrests for violations of federal laws are considered peace officers.
"Permanent employee registration card" means a card issued by the Department to an individual who has applied to the Department and meets the requirements for employment by a licensed agency under this Act.
"Person" means a natural person.
"Private alarm contractor" means a person who engages in a business that individually or through others undertakes, offers to undertake, purports to have the capacity to undertake, or submits a bid to sell, install, design, monitor, maintain, alter, repair, replace, or service alarm and other security-related systems or parts thereof, including fire alarm systems, at protected premises or premises to be protected or responds to alarm systems at a protected premises on an emergency basis and not as a full-time security officer. "Private alarm contractor" does not include a person, firm, or corporation that manufactures or sells alarm systems only from its place of business and does not sell, install, monitor, maintain, alter, repair, replace, service, or respond to alarm systems at protected premises or premises to be protected.
"Private alarm contractor agency" means a person, corporation, or other entity that engages in the private alarm contracting business and employs, in addition to the private alarm contractor-in-charge, at least one other person in conducting such business.
"Private alarm contractor licensee-in-charge" means a person who has been designated by an agency to be the licensee-in-charge of an agency, who is a full-time management employee or owner who assumes sole responsibility for maintaining all records required by this Act, and who assumes sole responsibility for assuring the licensed agency's compliance with its responsibilities as stated in this Act. The Department shall adopt rules mandating licensee-in-charge participation in agency affairs.
"Private detective" means any person who by any means, including, but not limited to, manual, canine odor detection, or electronic methods, engages in the business of, accepts employment to furnish, or agrees to make or makes investigations for a fee or other consideration to obtain information relating to:
(1) Crimes or wrongs done or threatened against the

United States, any state or territory of the United States, or any local government of a state or territory.

(2) The identity, habits, conduct, business

occupation, honesty, integrity, credibility, knowledge, trustworthiness, efficiency, loyalty, activity, movements, whereabouts, affiliations, associations, transactions, acts, reputation, or character of any person, firm, or other entity by any means, manual or electronic.

(3) The location, disposition, or recovery of lost or

stolen property.

(4) The cause, origin, or responsibility for fires,

accidents, or injuries to individuals or real or personal property.

(5) The truth or falsity of any statement or

representation.

(6) Securing evidence to be used before any court,

board, or investigating body.

(7) The protection of individuals from bodily harm or

death (bodyguard functions).

(8) Service of process in criminal and civil

proceedings.

"Private detective agency" means a person, firm, corporation, or other legal entity that engages in the private detective business and employs, in addition to the licensee-in-charge, one or more persons in conducting such business.
"Private detective licensee-in-charge" means a person who has been designated by an agency to be the licensee-in-charge of an agency, who is a full-time management employee or owner who assumes sole responsibility for maintaining all records required by this Act, and who assumes sole responsibility for assuring the licensed agency's compliance with its responsibilities as stated in this Act. The Department shall adopt rules mandating licensee-in-charge participation in agency affairs.
"Private security contractor" means a person who engages in the business of providing a private security officer, watchman, patrol, guard dog, canine odor detection, or a similar service by any other title or name on a contractual basis for another person, firm, corporation, or other entity for a fee or other consideration and performing one or more of the following functions:
(1) The prevention or detection of intrusion, entry,

theft, vandalism, abuse, fire, or trespass on private or governmental property.

(2) The prevention, observation, or detection of any

unauthorized activity on private or governmental property.

(3) The protection of persons authorized to be on the

premises of the person, firm, or other entity for which the security contractor contractually provides security services.

(4) The prevention of the misappropriation or

concealment of goods, money, bonds, stocks, notes, documents, or papers.

(5) The control, regulation, or direction of the

movement of the public for the time specifically required for the protection of property owned or controlled by the client.

(6) The protection of individuals from bodily harm or

death (bodyguard functions).

"Private security contractor agency" means a person, firm, corporation, or other legal entity that engages in the private security contractor business and that employs, in addition to the licensee-in-charge, one or more persons in conducting such business.
"Private security contractor licensee-in-charge" means a person who has been designated by an agency to be the licensee-in-charge of an agency, who is a full-time management employee or owner who assumes sole responsibility for maintaining all records required by this Act, and who assumes sole responsibility for assuring the licensed agency's compliance with its responsibilities as stated in this Act. The Department shall adopt rules mandating licensee-in-charge participation in agency affairs.
"Public member" means a person who is not a licensee or related to a licensee, or who is not an employer or employee of a licensee. The term "related to" shall be determined by the rules of the Department.
"Secretary" means the Secretary of the Department of Financial and Professional Regulation.
(Source: P.A. 98-253, eff. 8-9-13.)

(225 ILCS 447/5-15)
(Section scheduled to be repealed on January 1, 2024)
Sec. 5-15. Legislative intent. The intent of the General Assembly in enacting this statute is to regulate persons, corporations, and firms licensed under this Act for the protection of the public. These practices are declared to affect the public health, safety, and welfare and are subject to exclusive State regulation and licensure. This Act shall be construed to carry out these purposes.
(Source: P.A. 98-253, eff. 8-9-13.)



Article 10 - General Licensing Provisions

(225 ILCS 447/Art. 10 heading)

(225 ILCS 447/10-5)
(Section scheduled to be repealed on January 1, 2024)
Sec. 10-5. Requirement of license.
(a) It is unlawful for a person to act as or provide the functions of a private detective, private security contractor, private alarm contractor, fingerprint vendor, or locksmith or to advertise or to assume to act as any one of these, or to use these or any other title implying that the person is engaged in any of these activities unless licensed as such by the Department. An individual or sole proprietor who does not employ any employees other than himself or herself may operate under a "doing business as" or assumed name certification without having to obtain an agency license, so long as the assumed name is first registered with the Department.
(b) It is unlawful for a person, firm, corporation, or other legal entity to act as an agency licensed under this Act, to advertise, or to assume to act as a licensed agency or to use a title implying that the person, firm, or other entity is engaged in the practice as a private detective agency, private security contractor agency, private alarm contractor agency, fingerprint vendor agency, or locksmith agency unless licensed by the Department.
(c) No agency shall operate a branch office without first applying for and receiving a branch office license for each location.
(d) Beginning 12 months after the adoption of rules providing for the licensure of fingerprint vendors under this Act, it is unlawful for a person to operate live scan fingerprint equipment or other equipment designed to obtain fingerprint images for the purpose of providing fingerprint images and associated demographic data to the Department of State Police, unless he or she has successfully completed a fingerprint training course conducted or authorized by the Department of State Police and is licensed as a fingerprint vendor.
(e) Beginning 12 months after the adoption of rules providing for the licensure of canine handlers and canine trainers under this Act, no person shall operate a canine training facility unless licensed as a private detective agency or private security contractor agency under this Act, and no person shall act as a canine trainer unless he or she is licensed as a private detective or private security contractor or is a registered employee of a private detective agency or private security contractor agency approved by the Department.
(Source: P.A. 95-613, eff. 9-11-07.)

(225 ILCS 447/10-10)
(Section scheduled to be repealed on January 1, 2024)
Sec. 10-10. General exemptions. This Act does not apply to any of the following:
(1) A person, firm, or corporation engaging in fire

protection engineering, including the design, testing, and inspection of fire protection systems.

(2) The practice of professional engineering as

defined in the Professional Engineering Practice Act of 1989.

(3) The practice of structural engineering as defined

in the Structural Engineering Practice Act of 1989.

(4) The practice of architecture as defined in the

Illinois Architecture Practice Act of 1989.

(5) The activities of persons or firms licensed under

the Illinois Public Accounting Act if performed in the course of their professional practice.

(6) An attorney licensed to practice in Illinois

while engaging in the practice of law.

(7) A person engaged exclusively and employed by a

person, firm, association, or corporation in the business of transporting persons or property in interstate commerce and making an investigation related to the business of that employer.

(8) A person who provides canine odor detection

services to a unit of federal, State, or local government on an emergency call-out or volunteer and not-for-hire basis.

(Source: P.A. 95-613, eff. 9-11-07.)

(225 ILCS 447/10-20)
(Section scheduled to be repealed on January 1, 2024)
Sec. 10-20. Application for license; forms.
(a) Each license application shall be on forms provided by the Department.
(b) Application for a license by endorsement shall be made in accordance with the provisions of Section 10-40.
(c) Every application for an original license shall include the applicant's Social Security number, which shall be retained in the agency's records pertaining to the license. As soon as practical, the Department shall assign a customer's identification number to each applicant for a license.
Every application for a renewal or restored license shall require the applicant's customer identification number.
(Source: P.A. 97-400, eff. 1-1-12.)

(225 ILCS 447/10-25)
(Section scheduled to be repealed on January 1, 2024)
Sec. 10-25. Issuance of license; renewal; fees.
(a) The Department shall, upon the applicant's satisfactory completion of the requirements set forth in this Act and upon receipt of the fee, issue the license indicating the name and business location of the licensee and the date of expiration.
(b) An applicant may, upon satisfactory completion of the requirements set forth in this Act and upon receipt of fees related to the application and testing for licensure, elect to defer the issuance of the applicant's initial license for a period not longer than 3 years. An applicant who fails to request issuance of his or her initial license or agency license and to remit the fees required for that license within 3 years shall be required to resubmit an application together with all required fees.
(c) The expiration date, renewal period, and conditions for renewal and restoration of each license, permanent employee registration card, canine handler authorization card, canine trainer authorization card, and firearm control card shall be set by rule. The holder may renew the license, permanent employee registration card, canine handler authorization card, canine trainer authorization card, or firearm control card during the 30 days preceding its expiration by paying the required fee and by meeting conditions that the Department may specify. Any license holder who notifies the Department on forms prescribed by the Department may place his or her license on inactive status for a period of not longer than 3 years and shall, subject to the rules of the Department, be excused from payment of renewal fees until the license holder notifies the Department, in writing, of an intention to resume active status. Practice while on inactive status constitutes unlicensed practice. A non-renewed license that has lapsed for less than 3 years may be restored upon payment of the restoration fee and all lapsed renewal fees. A license that has lapsed for more than 3 years may be restored by paying the required restoration fee and all lapsed renewal fees and by providing evidence of competence to resume practice satisfactory to the Department and the Board, which may include passing a written examination. All restoration fees and lapsed renewal fees shall be waived for an applicant whose license lapsed while on active duty in the armed forces of the United States if application for restoration is made within 12 months after discharge from the service.
Any person seeking renewal or restoration under this subsection (c) shall be subject to the continuing education requirements established pursuant to Section 10-27 of this Act.
(d) Any permanent employee registration card expired for less than one year may be restored upon payment of lapsed renewal fees. Any permanent employee registration card expired for one year or more may be restored by making application to the Department and filing proof acceptable to the Department of the licensee's fitness to have the permanent employee registration card restored, including verification of fingerprint processing through the Department of State Police and Federal Bureau of Investigation and paying the restoration fee.
(Source: P.A. 98-253, eff. 8-9-13.)

(225 ILCS 447/10-27)
(Section scheduled to be repealed on January 1, 2024)
Sec. 10-27. Continuing education. The Department may adopt rules of continuing education for persons licensed under this Act. The Department shall consider the recommendations of the Board in establishing guidelines for the continuing education requirements.
(Source: P.A. 95-613, eff. 9-11-07.)

(225 ILCS 447/10-30)
(Section scheduled to be repealed on January 1, 2024)
Sec. 10-30. Unlawful acts. It is unlawful for a licensee or an employee of a licensed agency:
(1) Upon termination of employment by the agency, to

fail to return upon demand or within 72 hours of termination of employment any firearm issued by the employer together with the employee's firearm control card.

(2) (Blank).
(3) To falsify the employee's statement required by

this Act.

(4) To have a badge, shoulder patch, or any other

identification that contains the words "law enforcement". In addition, no license holder or employee of a licensed agency shall in any manner imply that the person is an employee or agent of a governmental agency or display a badge or identification card, emblem, or uniform citing the words "police", "sheriff", "highway patrol trooper", or "law enforcement".

A person who violates any provision of this Section shall be guilty of a Class A misdemeanor; a person who commits a second or subsequent violation of these provisions is guilty of a Class 4 felony.
(Source: P.A. 98-253, eff. 8-9-13.)

(225 ILCS 447/10-35)
(Section scheduled to be repealed on January 1, 2024)
Sec. 10-35. Examination of applicants; forfeiture of fee.
(a) Applicants for licensure shall be examined as provided by this Section if they are qualified to be examined under this Act. All applicants taking the examination shall be evaluated using the same standards as others who are examined for the respective license.
(b) Examinations for licensure shall be held at such time and place as the Department may determine, but shall be held at least twice a year.
(c) Examinations shall test the amount of knowledge and skill needed to perform the duties set forth in this Act and be in the interest of the protection of the public. The Department may contract with a testing service for the preparation and conduct of the examination.
(d) If an applicant neglects, fails, or refuses to take an examination within one year after filing an application, the fee shall be forfeited. However, an applicant may, after the one-year period, make a new application for examination, accompanied by the required fee. If an applicant fails to pass the examination within 3 years after filing an application, the application shall be denied. An applicant may make a new application after the 3-year period.
(Source: P.A. 93-438, eff. 8-5-03.)

(225 ILCS 447/10-37)
(Section scheduled to be repealed on January 1, 2024)
Sec. 10-37. Address of record. It is the duty of the applicant or licensee to inform the Department of any change of address within 14 days after such change either through the Department's website or by contacting the Department's licensure maintenance unit.
(Source: P.A. 96-1445, eff. 8-20-10.)

(225 ILCS 447/10-40)
Sec. 10-40. (Repealed).
(Source: P.A. 93-438, eff. 8-5-03. Repealed by P.A. 98-253, eff. 8-9-13.)

(225 ILCS 447/10-45)
(Section scheduled to be repealed on January 1, 2024)
Sec. 10-45. Emergency care without a fee. A license holder, agency, or registered employee of a private security contractor, as defined in Section 5-10 of this Act, who in good faith provides emergency care without fee to any person or takes actions in good faith that directly relate to the employee's job responsibilities to protect people and property, as defined by the areas in which registered security officers receive training under Sections 20-20 and 25-20 shall not, as a result of his or her acts or omissions, except willful and wanton misconduct, in providing the care, be liable to a person to whom such care is provided for civil damages.
(Source: P.A. 93-438, eff. 8-5-03.)



Article 15 - Private Detectives

(225 ILCS 447/Art. 15 heading)

(225 ILCS 447/15-5)
(Section scheduled to be repealed on January 1, 2024)
Sec. 15-5. Exemptions; private detective. The provisions of this Act relating to the licensure of private detectives do not apply to any of the following:
(1) An employee of the United States, Illinois, or a

political subdivision of either while the employee is engaged in the performance of his or her official duties within the scope of his or her employment. However, any such person who offers his or her services as a private detective or uses a similar title when these services are performed for compensation or other consideration, whether received directly or indirectly, is subject to this Act.

(2) A person, firm, or other entity engaged

exclusively in tracing and compiling lineage or ancestry who does not hold himself or herself out to be a private detective.

(3) A person engaged exclusively in obtaining and

furnishing information, including providing reports, as to the financial rating or creditworthiness of persons in connection with (i) consumer credit transactions, (ii) information for employment purposes, or (iii) information for the underwriting of consumer insurance.

(4) Insurance adjusters employed or under contract as

adjusters who engage in no other investigative activities other than those directly connected with adjustment of claims against an insurance company or a self-insured entity by which they are employed or with which they have a contract. No insurance adjuster or company may use the term "investigation" or any derivative thereof, in its name or in its advertising.

(5) A person, firm, or other entity engaged in

providing computer forensics services so long as the person, firm, or other entity does not hold himself or herself out to be a private detective. For the purposes of this item (5), "computer forensics services" means a branch of forensic science pertaining to the recovery and analysis of electronically stored information.

(6) A person employed as an investigator exclusively

by only one employer in connection with the exclusive activities of that employer and who does not hold himself or herself out to be a private detective.

(7) A person appointed by the circuit court pursuant

to the Code of Civil Procedure to make service of process in a specific case, provided that such person is not otherwise engaged in the business of serving process.

(8) A person appointed by the circuit court pursuant

to the Code of Civil Procedure who is an honorably discharged veteran of the armed forces of the United States and is self-employed as a process server.

(Source: P.A. 98-253, eff. 8-9-13.)

(225 ILCS 447/15-10)
(Section scheduled to be repealed January 1, 2024)
Sec. 15-10. Qualifications for licensure as a private detective.
(a) A person is qualified for licensure as a private detective if he or she meets all of the following requirements:
(1) Is at least 21 years of age.
(2) Has not been convicted of any felony in any

jurisdiction or at least 10 years have elapsed since the time of full discharge from a sentence imposed for a felony conviction.

(3) Is of good moral character. Good character is a

continuing requirement of licensure. Conviction of crimes other than felonies may be used in determining moral character, but shall not constitute an absolute bar to licensure, except where the applicant is a registered sex offender.

(4) Has not been declared by any court of competent

jurisdiction to be incompetent by reason of mental or physical defect or disease, unless a court has subsequently declared him or her to be competent.

(5) Is not suffering from dependence on alcohol or

from narcotic addiction or dependence.

(6) Has a minimum of 3 years experience of the 5

years immediately preceding application working full-time for a licensed private detective agency as a registered private detective agency employee or with 3 years experience of the 5 years immediately preceding his or her application employed as a full-time investigator for a licensed attorney, for an in-house investigative unit for a corporation having 100 or more employees, for any of the armed forces of the United States, or in a law enforcement agency of the federal government, a state, or a state political subdivision, which shall include a state's attorney's office or a public defender's office. The Board and the Department shall approve such full-time investigator experience and may accept, in lieu of the experience requirement in this item (6), alternative experience working full-time for a private detective agency licensed in another state or for a private detective agency in a state that does not license such agencies if the experience is substantially equivalent to that gained working for an Illinois licensed private detective agency. An applicant who has a baccalaureate degree, or higher, in law enforcement or a related field or a business degree from an accredited college or university shall be given credit for 2 of the 3 years of the required experience. An applicant who has an associate degree in law enforcement or in a related field or in business from an accredited college or university shall be given credit for one of the 3 years of the required experience. An applicant who has completed a non-degree military training program in law enforcement or a related field shall be given credit for one of the 3 years of the required experience if the Board and the Department determine that such training is substantially equivalent to that received in an associate degree program.

(7) Has not been dishonorably discharged from the

armed forces of the United States or has not been discharged from a law enforcement agency of the United States or of any state or of any political subdivision thereof, which shall include a state's attorney's office, for reasons relating to his or her conduct as an employee of that law enforcement agency.

(8) Has passed an examination authorized by the

Department.

(9) Submits his or her fingerprints, proof of having

general liability insurance required under subsection (b), and the required license fee.

(10) Has not violated Section 10-5 of this Act.
(b) It is the responsibility of the applicant to obtain general liability insurance in an amount and coverage appropriate for the applicant's circumstances as determined by rule. The applicant shall provide evidence of insurance to the Department before being issued a license. Failure to maintain general liability insurance and to provide the Department with written proof of the insurance shall result in cancellation of the license without hearing.
(c) Any person who has been providing canine odor detection services for hire prior to January 1, 2005 is exempt from the requirements of item (6) of subsection (a) of this Section and may be granted a private detective license if (i) he or she meets the requirements of items (1) through (5) and items (7) through (10) of subsection (a) of this Section, (ii) pays all applicable fees, and (iii) presents satisfactory evidence to the Department of the provision of canine odor detection services for hire since January 1, 2005.
(Source: P.A. 98-253, eff. 8-9-13.)

(225 ILCS 447/15-15)
(Section scheduled to be repealed on January 1, 2024)
Sec. 15-15. Qualifications for licensure as a private detective agency.
(a) Upon receipt of the required fee and proof that the applicant has a full-time Illinois licensed private detective licensee-in-charge, which is a continuing requirement for agency licensure, the Department shall issue a license as a private detective agency to any of the following:
(1) An individual who submits an application and is a

licensed private detective under this Act.

(2) A firm that submits an application and all of the

members of the firm are licensed private detectives under this Act.

(3) A corporation or limited liability company doing

business in Illinois that is authorized to engage in the business of conducting a private detective agency, provided at least one full-time executive employee is licensed as a private detective under this Act and all unlicensed officers and directors of the corporation or limited liability company are determined by the Department to be persons of good moral character.

(b) No private detective may be the licensee-in-charge for more than one private detective agency. Upon written request by a representative of an agency, within 10 days after the loss of a licensee-in-charge of an agency because of the death of that individual or because of the termination of the employment of that individual, the Department shall issue a temporary certificate of authority allowing the continuing operation of the licensed agency. No temporary certificate of authority shall be valid for more than 90 days. An extension of an additional 90 days may be granted upon written request by the representative of the agency. Not more than 2 extensions may be granted to any agency. No temporary permit shall be issued for a loss of the licensee-in-charge because of disciplinary action by the Department related to his or her conduct on behalf of the agency.
(c) Upon issuance of the temporary certificate of authority as provided for in subsection (b) of this Section, and at any time thereafter while the temporary certificate of authority is in effect, the Department may request in writing additional information from the agency regarding the loss of its licensee-in-charge, the selection of a new licensee-in-charge, and the management of the agency. Failure of the agency to respond or respond to the satisfaction of the Department shall cause the Department to deny any extension of the temporary certificate of authority. While the temporary certificate of authority is in effect, the Department may disapprove the selection of a new licensee-in-charge by the agency if the person's license is not operative or the Department has good cause to believe that the person selected will not fully exercise the responsibilities of a licensee-in-charge. If the Department has disapproved the selection of a new licensee-in-charge and the temporary certificate of authority expires or is about to expire without the agency selecting another new licensee-in-charge, the Department shall grant an extension of the temporary certificate of authority for an additional 90 days, except as otherwise prohibited in subsection (b) or this subsection (c).
(Source: P.A. 98-253, eff. 8-9-13.)

(225 ILCS 447/15-25)
(Section scheduled to be repealed on January 1, 2024)
Sec. 15-25. Training; private detective and employees.
(a) Registered employees of a private detective agency shall complete, within 30 days of their employment, a minimum of 20 hours of training provided by a qualified instructor. The substance of the training shall be related to the work performed by the registered employee and shall include relevant information as to the identification of terrorists, acts of terrorism, and terrorist organizations, as defined by federal and State statutes.
(b) It is the responsibility of the employer to certify, on a form provided by the Department, that the employee has successfully completed the training. The form shall be a permanent record of training completed by the employee and shall be placed in the employee's file with the employer for the period the employee remains with the employer. An agency may place a notarized copy of the Department form in lieu of the original into the permanent employee registration card file. The original form shall be given to the employee when his or her employment is terminated. Failure to return the original form to the employee is grounds for disciplinary action. The employee shall not be required to repeat the required training once the employee has been issued the form. An employer may provide or require additional training.
(c) Any certification of completion of the 20-hour basic training issued under the Private Detective, Private Alarm, Private Security, and Locksmith Act of 1993 or any prior Act shall be accepted as proof of training under this Act.
(Source: P.A. 95-613, eff. 9-11-07.)



Article 20 - Private Alarm Contractors

(225 ILCS 447/Art. 20 heading)

(225 ILCS 447/20-5)
(Section scheduled to be repealed on January 1, 2024)
Sec. 20-5. Exemptions; private alarm contractor.
(a) The provisions of this Act related to the licensure of private alarm contractors do not apply to any of the following:
(1) A person who sells alarm system equipment and is

not an employee, agent, or independent contractor of an entity that installs, monitors, maintains, alters, repairs, services, or responds to alarm systems at protected premises or premises to be protected if all of the following conditions are met:

(A) The alarm systems are approved either by

Underwriters Laboratories or another authoritative entity recognized by the Department and identified by a federally registered trademark.

(B) The owner of the trademark has authorized the

person to sell the trademark owner's products and the person provides proof to the Department of this authorization.

(C) The owner of the trademark maintains and

provides, upon the Department's request, proof of liability insurance for bodily injury or property damage from defective products of not less than $1,000,000 combined single limit. The insurance policy need not apply exclusively to alarm systems.

(2) A person who sells, installs, maintains, or

repairs automobile alarm systems.

(3) A licensed electrical contractor who repairs or

services fire alarm systems on an emergency call-in basis or who sells, installs, maintains, alters, repairs, or services only fire alarm systems and not alarm or other security related electronic systems.

(b) Persons who have no access to confidential or security information and who otherwise do not provide security services are exempt from employee registration. Examples of exempt employees include, but are not limited to, employees working in the capacity of delivery drivers, reception personnel, building cleaning, landscape and maintenance personnel, and employees involved in vehicle and equipment repair. Confidential or security information is that which pertains to employee files, scheduling, client contracts, or technical security and alarm data.
(Source: P.A. 93-438, eff. 8-5-03.)

(225 ILCS 447/20-10)
(Section scheduled to be repealed on January 1, 2024)
Sec. 20-10. Qualifications for licensure as a private alarm contractor.
(a) A person is qualified for licensure as a private alarm contractor if he or she meets all of the following requirements:
(1) Is at least 21 years of age.
(2) Has not been convicted of any felony in any

jurisdiction or at least 10 years have elapsed since the time of full discharge from a sentence imposed for a felony conviction.

(3) Is of good moral character. Good moral character

is a continuing requirement of licensure. Conviction of crimes other than felonies may be used in determining moral character, but shall not constitute an absolute bar to licensure, except where the applicant is a registered sex offender.

(4) Has not been declared by any court of competent

jurisdiction to be incompetent by reason of mental or physical defect or disease, unless a court has subsequently declared him or her to be competent.

(5) Is not suffering from dependence on alcohol or

from narcotic addiction or dependence.

(6) Has a minimum of 3 years experience during the 5

years immediately preceding the application (i) working as a full-time manager for a licensed private alarm contractor agency or (ii) working for a government, one of the armed forces of the United States, or private entity that inspects, reviews, designs, sells, installs, operates, services, or monitors alarm systems that, in the judgment of the Board, satisfies the standards of alarm industry competence. The Board and the Department may accept, in lieu of the experience requirement in this item (6), alternative experience working as a full-time manager for a private alarm contractor agency licensed in another state or for a private alarm contractor agency in a state that does not license such agencies, if the experience is substantially equivalent to that gained working for an Illinois licensed private alarm contractor agency. An applicant who has received a 4-year degree or higher in electrical engineering or a related field from a program approved by the Board or a business degree from an accredited college or university shall be given credit for 2 years of the required experience. An applicant who has successfully completed a national certification program approved by the Board shall be given credit for one year of the required experience.

(7) Has not been dishonorably discharged from the

armed forces of the United States.

(8) Has passed an examination authorized by the

Department.

(9) Submits his or her fingerprints, proof of having

general liability insurance required under subsection (c), and the required license fee.

(10) Has not violated Section 10-5 of this Act.
(b) (Blank).
(c) It is the responsibility of the applicant to obtain general liability insurance in an amount and coverage appropriate for the applicant's circumstances as determined by rule. The applicant shall provide evidence of insurance to the Department before being issued a license. Failure to maintain general liability insurance and to provide the Department with written proof of the insurance shall result in cancellation of the license without hearing.
(Source: P.A. 98-253, eff. 8-9-13; 99-174, eff. 7-29-15.)

(225 ILCS 447/20-15)
(Section scheduled to be repealed on January 1, 2024)
Sec. 20-15. Qualifications for licensure as a private alarm contractor agency.
(a) Upon receipt of the required fee and proof that the applicant has a full-time Illinois licensed private alarm contractor licensee-in-charge, which is a continuing requirement for agency licensure, the Department shall issue a license as a private alarm contractor agency to any of the following:
(1) An individual who submits an application and is a

licensed private alarm contractor under this Act.

(2) A firm that submits an application and all of the

members of the firm are licensed private alarm contractors under this Act.

(3) A corporation or limited liability company doing

business in Illinois that is authorized by its articles of incorporation or organization to engage in the business of conducting a private alarm contractor agency if at least one executive employee is licensed as a private alarm contractor under this Act and all unlicensed officers and directors of the corporation or limited liability company are determined by the Department to be persons of good moral character.

(b) No private alarm contractor may be the licensee-in-charge for more than one private alarm contractor agency. Upon written request by a representative of an agency, within 10 days after the loss of a licensee-in-charge of an agency because of the death of that individual or because of the termination of the employment of that individual, the Department shall issue a temporary certificate of authority allowing the continuing operation of the licensed agency. No temporary certificate of authority shall be valid for more than 90 days. An extension of an additional 90 days may be granted upon written request by the representative of the agency. Not more than 2 extensions may be granted to any agency. No temporary permit shall be issued for loss of the licensee-in-charge because of disciplinary action by the Department related to his or her conduct on behalf of the agency.
(c) No private alarm contractor, private alarm contractor agency, or person may install or connect an alarm system or fire alarm system that connects automatically and directly to a governmentally operated police or fire dispatch system in a manner that violates subsection (a) of Section 15.2 of the Emergency Telephone System Act. In addition to the penalties provided by the Emergency Telephone System Act, a private alarm contractor agency that violates this Section shall pay the Department an additional penalty of $250 per occurrence.
(d) Upon issuance of the temporary certificate of authority as provided for in subsection (b) of this Section and at any time thereafter while the temporary certificate of authority is in effect, the Department may request in writing additional information from the agency regarding the loss of its licensee-in-charge, the selection of a new licensee-in-charge, and the management of the agency. Failure of the agency to respond or respond to the satisfaction of the Department shall cause the Department to deny any extension of the temporary certificate of authority. While the temporary certificate of authority is in effect, the Department may disapprove the selection of a new licensee-in-charge by the agency if the person's license is not operative or the Department has good cause to believe that the person selected will not fully exercise the responsibilities of a licensee-in-charge. If the Department has disapproved the selection of another new licensee-in-charge and the temporary certificate of authority expires or is about to expire without the agency selecting a new licensee-in-charge, the Department shall grant an extension of the temporary certificate of authority for an additional 90 days, except as otherwise prohibited in subsection (b) or this subsection (d).
(Source: P.A. 98-253, eff. 8-9-13.)

(225 ILCS 447/20-20)
(Section scheduled to be repealed on January 1, 2024)
Sec. 20-20. Training; private alarm contractor and employees.
(a) Registered employees of the private alarm contractor agency who carry a firearm and respond to alarm systems shall complete, within 30 days of their employment, a minimum of 20 hours of classroom training provided by a qualified instructor and shall include all of the following subjects:
(1) The law regarding arrest and search and seizure

as it applies to the private alarm industry.

(2) Civil and criminal liability for acts related to

the private alarm industry.

(3) The use of force, including but not limited to

the use of nonlethal force (i.e., disabling spray, baton, stungun, or similar weapon).

(4) Arrest and control techniques.
(5) The offenses under the Criminal Code of 2012

that are directly related to the protection of persons and property.

(6) The law on private alarm forces and on reporting

to law enforcement agencies.

(7) Fire prevention, fire equipment, and fire safety.
(8) Civil rights and public relations.
(9) The identification of terrorists, acts of

terrorism, and terrorist organizations, as defined by federal and State statutes.

Pursuant to directives set forth by the U.S. Department of Homeland Security and the provisions set forth by the National Fire Protection Association in the National Fire Alarm Code and the Life Safety Code, training may include the installation, repair, and maintenance of emergency communication systems and mass notification systems.
(b) All other employees of a private alarm contractor agency shall complete a minimum of 20 hours of training provided by a qualified instructor within 30 days of their employment. The substance of the training shall be related to the work performed by the registered employee.
(c) It is the responsibility of the employer to certify, on forms provided by the Department, that the employee has successfully completed the training. The form shall be a permanent record of training completed by the employee and shall be placed in the employee's file with the employer for the term the employee is retained by the employer. A private alarm contractor agency may place a notarized copy of the Department form in lieu of the original into the permanent employee registration card file. The form shall be returned to the employee when his or her employment is terminated. Failure to return the form to the employee is grounds for discipline. The employee shall not be required to complete the training required under this Act once the employee has been issued a form.
(d) Nothing in this Act prevents any employer from providing or requiring additional training beyond the required 20 hours that the employer feels is necessary and appropriate for competent job performance.
(e) Any certification of completion of the 20-hour basic training issued under the Private Detective, Private Alarm, Private Security, and Locksmith Act of 1993 or any prior Act shall be accepted as proof of training under this Act.
(Source: P.A. 96-847, eff. 6-1-10; 97-1150, eff. 1-25-13.)



Article 25 - Private Security Contractors

(225 ILCS 447/Art. 25 heading)

(225 ILCS 447/25-5)
(Section scheduled to be repealed on January 1, 2024)
Sec. 25-5. Exemptions; private security contractor. The provisions of this Act related to licensure of a private security contractor do not apply to any of the following:
(1) An employee of the United States, Illinois, or a

political subdivision of either while the employee is engaged in the performance of his or her official duties within the scope of his or her employment. However, any such person who offers his or her services as a private security contractor or uses a similar title when these services are performed for compensation or other consideration, whether received directly or indirectly, is subject to this Act.

(2) A person employed as either an armed or unarmed

security officer at a nuclear energy, storage, weapons, or development site or facility regulated by the United States Nuclear Regulatory Commission who has completed the background screening and training mandated by the regulations of the United States Nuclear Regulatory Commission.

(3) A person, watchman, or proprietary security

officer employed exclusively by only one employer in connection with the exclusive activities of that employer.

(Source: P.A. 93-438, eff. 8-5-03.)

(225 ILCS 447/25-10)
(Section scheduled to be repealed on January 1, 2024)
Sec. 25-10. Qualifications for licensure as a private security contractor.
(a) A person is qualified for licensure as a private security contractor if he or she meets all of the following requirements:
(1) Is at least 21 years of age.
(2) Has not been convicted of any felony in any

jurisdiction or at least 10 years have elapsed since the time of full discharge from a sentence imposed for a felony conviction.

(3) Is of good moral character. Good character is a

continuing requirement of licensure. Conviction of crimes other than felonies may be used in determining moral character, but shall not constitute an absolute bar to licensure, except where the applicant is a registered sex offender.

(4) Has not been declared by any court of competent

jurisdiction to be incompetent by reason of mental or physical defect or disease, unless a court has subsequently declared him or her to be competent.

(5) Is not suffering from dependence on alcohol or

from narcotic addiction or dependence.

(6) Has a minimum of 3 years experience of the 5

years immediately preceding application working as a full-time manager for a licensed private security contractor agency or a manager of a proprietary security force of 30 or more persons registered with the Department or with 3 years experience of the 5 years immediately preceding his or her application employed as a full-time supervisor for an in-house security unit for a corporation having l00 or more employees, for a military police or related security unit in any of the armed forces of the United States, or in a law enforcement agency of the federal government, a state, or a state political subdivision, which shall include a state's attorney's office, a public defender's office, or the Department of Corrections. The Board and the Department shall approve such full-time supervisory experience and may accept, in lieu of the experience requirement in this subsection, alternative experience working as a full-time manager for a private security contractor agency licensed in another state or for a private security contractor agency in a state that does not license such agencies if the experience is substantially equivalent to that gained working for an Illinois licensed private security contractor agency. An applicant who has a baccalaureate degree or higher in police science or a related field or a business degree from an accredited college or university shall be given credit for 2 of the 3 years of the required experience. An applicant who has completed a non-degree military training program in police science or a related field shall be given credit for one of the 3 years of the required experience if the Board and the Department determine that such training is substantially equivalent to that received in an associate degree program. An applicant who has an associate degree in police science or in a related field or in business from an accredited college or university shall be given credit for one of the 3 years of the required experience.

(7) Has not been dishonorably discharged from the

armed forces of the United States.

(8) Has passed an examination authorized by the

Department.

(9) Submits his or her fingerprints, proof of having

general liability insurance required under subsection (b), and the required license fee.

(10) Has not violated Section 10-5 of this Act.
(b) It is the responsibility of the applicant to obtain general liability insurance in an amount and coverage appropriate for the applicant's circumstances as determined by rule. The applicant shall provide evidence of insurance to the Department before being issued a license. Failure to maintain general liability insurance and to provide the Department with written proof of the insurance shall result in cancellation of the license without hearing.
(c) Any person who has been providing canine odor detection services for hire prior to January 1, 2005 is exempt from the requirements of item (6) of subsection (a) of this Section and may be granted a private security contractor license if (i) he or she meets the requirements of items (1) through (5) and items (7) through (10) of subsections (a) of this Section, (ii) pays all applicable fees, and (iii) presents satisfactory evidence to the Department of the provision of canine odor detection services for hire since January 1, 2005.
(Source: P.A. 100-181, eff. 8-18-17.)

(225 ILCS 447/25-15)
(Section scheduled to be repealed on January 1, 2024)
Sec. 25-15. Qualifications for licensure as a private security contractor agency.
(a) Upon receipt of the required fee and proof that the applicant has a full-time Illinois licensed private security licensee-in-charge, which is a continuing requirement for agency licensure, the Department shall issue a license as a private security contractor agency to any of the following:
(1) An individual who submits an application and is a

licensed private security contractor under this Act.

(2) A firm that submits an application and all of the

members of the firm are licensed private security contractors under this Act.

(3) A corporation or limited liability company doing

business in Illinois that is authorized to engage in the business of conducting a private security contractor agency if at least one officer or executive employee is licensed as a private security contractor under this Act and all unlicensed officers and directors of the corporation or limited liability company are determined by the Department to be persons of good moral character.

(b) No private security contractor may be the licensee-in-charge for more than one private security contractor agency. Upon written request by a representative of the agency, within 10 days after the loss of a licensee-in-charge of an agency because of the death of that individual or because of the termination of the employment of that individual, the Department shall issue a temporary certificate of authority allowing the continuing operation of the licensed agency. No temporary certificate of authority shall be valid for more than 90 days. An extension of an additional 90 days may be granted upon written request by the representative of the agency. Not more than 2 extensions may be granted to any agency. No temporary permit shall be issued for loss of the licensee-in-charge because of disciplinary action by the Department related to his or her conduct on behalf of the agency.
(c) Upon issuance of the temporary certificate of authority as provided for in subsection (b) of this Section and at any time thereafter while the temporary certificate of authority is in effect, the Department may request in writing additional information from the agency regarding the loss of its licensee-in-charge, the selection of a new licensee-in-charge, and the management of the agency. Failure of the agency to respond or respond to the satisfaction of the Department shall cause the Department to deny any extension of the temporary certificate of authority. While the temporary certificate of authority is in effect, the Department may disapprove the selection of a new licensee-in-charge by the agency if the person's license is not operative or the Department has good cause to believe that the person selected will not fully exercise the responsibilities of a licensee-in-charge. If the Department has disapproved the selection of a new licensee-in-charge and the temporary certificate of authority expires or is about to expire without the agency selecting another new licensee-in-charge, the Department shall grant an extension of the temporary certificate of authority for an additional 90 days, except as otherwise prohibited in subsection (b) or this subsection (c).
(Source: P.A. 98-253, eff. 8-9-13.)

(225 ILCS 447/25-20)
(Section scheduled to be repealed on January 1, 2024)
Sec. 25-20. Training; private security contractor and employees.
(a) Registered employees of the private security contractor agency who provide traditional guarding or other private security related functions or who respond to alarm systems shall complete, within 30 days of their employment, a minimum of 20 hours of classroom basic training provided by a qualified instructor, which shall include the following subjects:
(1) The law regarding arrest and search and seizure

as it applies to private security.

(2) Civil and criminal liability for acts related to

private security.

(3) The use of force, including but not limited to

the use of nonlethal force (i.e., disabling spray, baton, stungun or similar weapon).

(4) Arrest and control techniques.
(5) The offenses under the Criminal Code of 2012 that

are directly related to the protection of persons and property.

(6) The law on private security forces and on

reporting to law enforcement agencies.

(7) Fire prevention, fire equipment, and fire safety.
(8) The procedures for report writing.
(9) Civil rights and public relations.
(10) The identification of terrorists, acts of

terrorism, and terrorist organizations, as defined by federal and State statutes.

(b) All other employees of a private security contractor agency shall complete a minimum of 20 hours of training provided by the qualified instructor within 30 days of their employment. The substance of the training shall be related to the work performed by the registered employee.
(c) Registered employees of the private security contractor agency who provide guarding or other private security related functions, in addition to the classroom training required under subsection (a), within 6 months of their employment, shall complete an additional 8 hours of training on subjects to be determined by the employer, which training may be site-specific and may be conducted on the job.
(d) In addition to the basic training provided for in subsections (a) and (c), registered employees of the private security contractor agency who provide guarding or other private security related functions shall complete an additional 8 hours of refresher training on subjects to be determined by the employer each calendar year commencing with the calendar year following the employee's first employment anniversary date, which refresher training may be site-specific and may be conducted on the job.
(e) It is the responsibility of the employer to certify, on a form provided by the Department, that the employee has successfully completed the basic and refresher training. The form shall be a permanent record of training completed by the employee and shall be placed in the employee's file with the employer for the period the employee remains with the employer. An agency may place a notarized copy of the Department form in lieu of the original into the permanent employee registration card file. The original form shall be given to the employee when his or her employment is terminated. Failure to return the original form to the employee is grounds for disciplinary action. The employee shall not be required to repeat the required training once the employee has been issued the form. An employer may provide or require additional training.
(f) Any certification of completion of the 20-hour basic training issued under the Private Detective, Private Alarm, Private Security and Locksmith Act of 1993 or any prior Act shall be accepted as proof of training under this Act.
(Source: P.A. 97-1150, eff. 1-25-13; 98-253, eff. 8-9-13; 98-756, eff. 7-16-14.)

(225 ILCS 447/25-30)
(Section scheduled to be repealed on January 1, 2024)
Sec. 25-30. Uniforms.
(a) No licensee under this Act or any employee of a licensed agency shall wear or display a badge, shoulder patch or other identification that contains the words "law" or "enforcement". No license holder or employee of a licensed agency shall imply in any manner that the person is an employee or agent of a governmental entity, display a badge or identification card, emblem, or uniform using the words "police", "sheriff", "highway patrol", "trooper", "law enforcement" or any similar term.
(b) All military-style uniforms, if worn by employees of a licensed private security contractor agency, must bear the name of the private security contractor agency, which shall be plainly visible on a patch, badge, or other insignia.
(c) All uniforms, if worn by employees of a licensed private security contractor agency, may only be worn in the performance of their duties or while commuting directly to or from the employee's place or places of employment.
(d) Employees shall return any uniform, badge, identification card, or equipment issued, but not sold, to the employee by the agency within 72 hours of termination of employment.
(e) Licensees under this Act of any employee of a licensed agency are prohibited from using the Illinois State Seal on badges, company logos, identification cards, patches, or other insignia.
(Source: P.A. 98-253, eff. 8-9-13.)



Article 30 - Locksmiths

(225 ILCS 447/Art. 30 heading)

(225 ILCS 447/30-5)
(Section scheduled to be repealed on January 1, 2024)
Sec. 30-5. Exemptions; locksmith. The provisions of this Act do not apply to any of the following if the person performing the service does not hold himself or herself out as a locksmith:
(1) Automobile service dealers who service, install,

repair, or rebuild automobile locks.

(2) Police officers, firefighters, or municipal

employees who open a lock in an emergency situation.

(3) A retail merchant selling locks or similar

security accessories, duplicating keys, or installing, programming, repairing, maintaining, reprogramming, rebuilding, or servicing electronic garage door devices.

(4) A member of the building trades who installs or

removes complete locks or locking devices in the course of residential or commercial new construction or remodeling.

(5) An employee of a towing service, repossessor,

roadside assistance service, or automobile club opening automotive locks in the normal course of his or her duties. Additionally, this Act shall not prohibit an employee of a towing service or roadside assistance service from opening motor vehicles to enable a vehicle to be moved without towing, provided the towing service or roadside assistance service does not hold itself out to the public, by directory advertisement, through a sign at the facilities of the towing service or roadside assistance service, or by any other form of advertisement, as a locksmith.

(6) A student in the course of study in locksmith

programs approved by the Department.

(7) Warranty service by a lock manufacturer or its

employees on the manufacturer's own products.

(8) A maintenance employee of a property management

company at a multi-family residential building who services, installs, repairs, or opens locks for tenants.

(9) A person employed exclusively by only one

employer in connection with the exclusive activities of that employer, providing that person does not hold himself or herself out to the public as a locksmith.

(10) Persons who have no access to confidential or

security information and who otherwise do not provide traditional locksmith services, as defined in this Act, are exempt from employee registration. Examples of exempt employees include, but are not limited to, employees working in the capacity of key cutters, cashiers, drivers, and reception personnel. Confidential or security information is that which pertains to employee files, scheduling, client contracts, master key charts, access codes, or technical security and alarm data.

(Source: P.A. 98-253, eff. 8-9-13.)

(225 ILCS 447/30-10)
(Section scheduled to be repealed on January 1, 2024)
Sec. 30-10. Qualifications for licensure as a locksmith.
(a) A person is qualified for licensure as a locksmith if he or she meets all of the following requirements:
(1) Is at least 18 years of age.
(2) Has not been convicted of any felony in any

jurisdiction or at least 10 years have elapsed since the time of full discharge from a sentence imposed for a felony conviction.

(3) Is of good moral character. Good moral character

is a continuing requirement of licensure. Conviction of crimes other than felonies may be used in determining moral character, but shall not constitute an absolute bar to licensure, except where the applicant is a registered sex offender.

(4) Has not been declared by any court of competent

jurisdiction to be incompetent by reason of mental or physical defect or disease, unless a court has subsequently declared him or her to be competent.

(5) Is not suffering from dependence on alcohol or

from narcotic addiction or dependence.

(6) Has not been dishonorably discharged from the

armed forces of the United States.

(7) Has passed an examination authorized by the

Department.

(8) Submits his or her fingerprints, proof of having

general liability insurance required under subsection (b), and the required license fee.

(9) Has not violated Section 10-5 of this Act.
(b) It is the responsibility of the applicant to obtain general liability insurance in an amount and coverage appropriate for the applicant's circumstances as determined by rule. The applicant shall provide evidence of insurance to the Department before being issued a license. Failure to maintain general liability insurance and to provide the Department with written proof of the insurance shall result in cancellation of the license without hearing. A locksmith employed by a licensed locksmith agency or employed by a private concern may provide proof that his or her actions as a locksmith are covered by the liability insurance of his or her employer.
(Source: P.A. 98-253, eff. 8-9-13.)

(225 ILCS 447/30-15)
(Section scheduled to be repealed on January 1, 2024)
Sec. 30-15. Qualifications for licensure as a locksmith agency.
(a) Upon receipt of the required fee and proof that the applicant has a full-time Illinois licensed locksmith licensee-in-charge, which is a continuing requirement for agency licensure, the Department shall issue a license as a locksmith agency to any of the following:
(1) An individual who submits an application and is a

licensed locksmith under this Act.

(2) A firm that submits an application and all of the

members of the firm are licensed locksmiths under this Act.

(3) A corporation or limited liability company doing

business in Illinois that is authorized to engage in the business of conducting a locksmith agency if at least one officer or executive employee is a licensed locksmith under this Act and all unlicensed officers and directors of the corporation or limited liability company are determined by the Department to be persons of good moral character.

(b) An individual licensed as a locksmith operating under a business name other than the licensed locksmith's own name shall not be required to obtain a locksmith agency license if that licensed locksmith does not employ any persons to engage in the practice of locksmithing and registers under the Assumed Business Name Act.
(c) No locksmith may be the licensee in-charge for more than one locksmith agency. Upon written request by a representative of the agency, within 10 days after the loss of a licensee-in-charge of an agency because of the death of that individual or because of the termination of the employment of that individual, the Department shall issue a temporary certificate of authority allowing the continuing operation of the licensed agency. No temporary certificate of authority shall be valid for more than 90 days. An extension of an additional 90 days may be granted upon written request by the representative of the agency. Not more than 2 extensions may be granted to any agency. No temporary permit shall be issued for loss of the licensee-in-charge because of disciplinary action by the Department related to his or her conduct on behalf of the agency.
(c-1) Upon issuance of the temporary certificate of authority as provided for in subsection (c) of this Section and at any time thereafter while the temporary certificate of authority is in effect, the Department may request in writing additional information from the agency regarding the loss of its licensee-in-charge, the selection of a new licensee-in-charge, and the management of the agency. Failure of the agency to respond to the satisfaction of the Department shall cause the Department to deny any extension of the temporary certificate of authority. While the temporary certificate of authority is in effect, the Department may disapprove the selection of a new licensee-in-charge by the agency if the person's license is not operative or the Department has good cause to believe that the person selected will not fully exercise the responsibilities of a licensee-in-charge. If the Department has disapproved the selection of a new licensee-in-charge and the temporary certificate of authority expires or is about to expire without the agency selecting another new licensee-in-charge, the Department shall grant an extension of the temporary certificate of authority for an additional 90 days, except as otherwise prohibited in subsection (c) or this subsection (c-1).
(d) The Department shall require without limitation all of the following information from each applicant for licensure as a locksmith agency under this Act:
(1) The name, full business address, and telephone

number of the locksmith agency. The business address for the locksmith agency shall be a complete street address from which business is actually conducted, shall be located within the State, and may not be a P.O. Box. The applicant shall submit proof that the business location is or will be used to conduct the locksmith agency's business. The Department may approve of an out-of-state business location if it is not over 50 miles in distance from the borders of this State.

(2) All trade or business names used by the licensee.
(3) The type of ownership or operation, such as a

partnership, corporation, or sole proprietorship.

(4) The name of the owner or operator of the

locksmith agency, including:

(A) if a person, then the name and address of

record of the person;

(B) if a partnership, then the name and address

of record of each partner and the name of the partnership;

(C) if a corporation, then the name, address of

record, and title of each corporate officer and director, the corporate names, and the name of the state of incorporation; and

(D) if a sole proprietorship, then the full name

and address of record of the sole proprietor and the name of the business entity.

(5) The name and license number of the

licensee-in-charge for the locksmith agency.

(6) Any additional information required by the

Department by rule.

(e) A licensed locksmith agency may operate under a "doing business as" or assumed name certification without having to obtain a separate locksmith agency license if the "doing business as" or assumed name is first registered with the Department. A licensed locksmith agency may register no more than one assumed name.
(Source: P.A. 98-253, eff. 8-9-13.)

(225 ILCS 447/30-20)
(Section scheduled to be repealed on January 1, 2024)
Sec. 30-20. Training; locksmith and employees.
(a) Registered employees of a licensed locksmith agency shall complete a minimum of 20 hours of training provided by a qualified instructor within 30 days of their employment. The substance of the training shall be prescribed by rule.
(b) It is the responsibility of the employer to certify, on a form provided by the Department, that the employee has successfully completed the training. The form shall be a permanent record of training completed by the employee and shall be placed in the employee's file with the employer for the period the employee remains with the employer. An agency may place a notarized copy of the Department form in lieu of the original into the permanent employee registration card file. The original form shall be given to the employee when his or her employment is terminated. Failure to return the original form to the employee is grounds for disciplinary action. The employee shall not be required to repeat the required training once the employee has been issued the form. An employer may provide or require additional training.
(c) Any certification of completion of the 20-hour basic training issued under the Private Detective, Private Alarm, Private Security and Locksmith Act of 1993 or any prior Act shall be accepted as proof of training under this Act.
(Source: P.A. 93-438, eff. 8-5-03.)

(225 ILCS 447/30-25)
(Section scheduled to be repealed on January 1, 2024)
Sec. 30-25. Customer identification; record keeping.
(a) A locksmith who bypasses, manipulates, or originates a first key by code for a device safeguarding an area where access is meant to be limited, whether or not for compensation, shall document where the work was performed and the name, address, date of birth, telephone number, and driver's license number or other identification number of the person requesting the work to be done and shall obtain the signature of that person. A copy of the work order form, invoice, or receipt shall be kept by the licensed locksmith for a period of 2 years and shall include the name and license number of the locksmith or the name and identification number of the registered employee who performed the services. Work order forms, invoices, or receipts required to be kept under this Section shall be available for inspection upon written request made 3 days in advance by a law enforcement agency.
(b) A locksmith who bypasses, manipulates, or originates a first key for a motor vehicle, whether or not for compensation, shall document the name, address, date of birth, telephone number, vehicle identification number, and driver's license number or other identification number of the person requesting entry and obtain the signature of that person. A copy of the work order form, invoice, or receipt shall be kept by the licensed locksmith for a period of 2 years and shall include the name and license number of the locksmith or the name and identification number of the registered employee who performed the services. Work order forms, invoices, or receipts required to be kept under this Section shall be available for inspection upon written request made 3 days in advance by a law enforcement agency.
(c) A locksmith or locksmith agency shall maintain all records required by this Act at the business address provided to the Department pursuant to paragraph (1) of subsection (d) of Section 30-15.
(Source: P.A. 96-1445, eff. 8-20-10.)

(225 ILCS 447/30-30)
(Section scheduled to be repealed on January 1, 2024)
Sec. 30-30. Consumer protection; required information for consumers.
(a) A licensee providing any locksmith services shall document on a work order, invoice, or receipt the name, address, and telephone number of the person requesting the work to be done.
(b) The locksmith who performs the services shall include on the work order, invoice, or receipt his or her name and license number.
(c) If the locksmith who performs the services is employed by a locksmith agency, then the name, address, and license number of the locksmith agency and the name and license or registration number of the locksmith who performed the services shall be included on the work order, invoice, or receipt.
(d) A copy of the work order, invoice, or receipt shall be provided to the customer at the time of service and the original copy of the work order, invoice, or receipt shall be kept by the licensed locksmith or locksmith agency for a period of 2 years.
(e) The name, address, and license number of the locksmith or locksmith agency, if applicable, shall be pre-printed on the work order, invoice, or receipt required under this Section.
(f) A locksmith may be disciplined by the Department pursuant to this Act for gross or willful overcharging for professional locksmith services, including filing false statements for the collection of fees for services not rendered.
(Source: P.A. 98-253, eff. 8-9-13.)

(225 ILCS 447/30-35)
(Section scheduled to be repealed on January 1, 2024)
Sec. 30-35. Advertising. In addition to any requirements under Section 35-15, a licensed locksmith or locksmith agency shall include the licensee's name, the city and state of the address provided to the Department pursuant to paragraph (1) of subsection (d) of Section 30-15, and the licensee's license number on any advertisement.
(Source: P.A. 96-1445, eff. 8-20-10.)



Article 31 - Fingerprint Vendors

(225 ILCS 447/Art. 31 heading)

(225 ILCS 447/31-5)
(Section scheduled to be repealed on January 1, 2024)
Sec. 31-5. Exemptions.
(a) The provisions of this Act regarding fingerprint vendors do not apply to any of the following, if the person performing the service does not hold himself or herself out as a fingerprint vendor or fingerprint vendor agency:
(1) An employee of the United States, Illinois, or a

political subdivision, including public school districts, of either while the employee is engaged in the performance of his or her official duties within the scope of his or her employment. However, any such person who offers his or her services as a fingerprint vendor or uses a similar title when these services are performed for compensation or other consideration, whether received directly or indirectly, is subject to this Act.

(2) A person employed exclusively by only one

employer in connection with the exclusive activities of that employer, provided that person does not hold himself or herself out to the public as a fingerprint vendor.

(3) Any member of local law enforcement in the

performance of his or her duties for criminal justice purposes, notwithstanding whether the local law enforcement agency charges a reasonable fee related to the cost of offering fingerprinting services.

(b) The provisions of this Act regarding fingerprint vendors do not apply to any member of a local law enforcement agency, acting on behalf of the local law enforcement agency that is registered with the Department of State Police to provide fingerprinting services for non-criminal justice purposes, notwithstanding whether the local law enforcement agency charges a reasonable fee related to the cost of offering fingerprinting services.
(Source: P.A. 98-294, eff. 8-9-13; 98-600, eff. 12-6-13.)

(225 ILCS 447/31-10)
(Section scheduled to be repealed on January 1, 2024)
Sec. 31-10. Qualifications for licensure as a fingerprint vendor.
(a) A person is qualified for licensure as a fingerprint vendor if he or she meets all of the following requirements:
(1) Is at least 18 years of age.
(2) Has not been convicted of any felony in any

jurisdiction or at least 10 years have elapsed since the time of full discharge from a sentence imposed for a felony conviction.

(3) Is of good moral character. Good moral character

is a continuing requirement of licensure. Conviction of crimes other than felonies may be used in determining moral character, but shall not constitute an absolute bar to licensure, except where the applicant is a registered sex offender.

(4) Has not been declared by any court of competent

jurisdiction to be incompetent by reason of mental or physical defect or disease, unless a court has subsequently declared him or her to be competent.

(5) Is not suffering from dependence on alcohol or

from narcotic addiction or dependence.

(6) Has not been dishonorably discharged from the

armed forces of the United States.

(7) Submits certification issued by the Department of

State Police that the applicant has successfully completed a fingerprint vendor training course conducted or authorized by the Department of State Police.

(8) Submits his or her fingerprints, in accordance

with subsection (b) of this Section.

(9) Has not violated any provision of this Act or any

rule adopted under this Act.

(10) Provides evidence satisfactory to the Department

that the applicant has obtained general liability insurance in an amount and with coverage as determined by rule. Failure to maintain general liability insurance and failure to provide the Department with written proof of the insurance, upon request, shall result in cancellation of the license without hearing. A fingerprint vendor employed by a licensed fingerprint vendor agency may provide proof that his or her actions as a fingerprint vendor are covered by the liability insurance of his or her employer.

(11) Pays the required licensure fee.
(12) (Blank).
(13) Submits proof that the applicant maintains a

business office located in the State of Illinois.

(14) Provides proof of compliance with subsection (e)

of Section 31-15 of this Act if the applicant is not required to obtain a fingerprint vendor agency license pursuant to subsection (b) of Section 31-15 of this Act.

(b) Each applicant for a fingerprint vendor license shall have his or her fingerprints submitted to the Department of State Police in an electronic format that complies with the form and manner for requesting and furnishing criminal history record information as prescribed by the Department of State Police. These fingerprints shall be checked against the Department of State Police and Federal Bureau of Investigation criminal history record databases now and hereafter filed. The Department of State Police shall charge applicants a fee for conducting the criminal history records check, which shall be deposited in the State Police Services Fund and shall not exceed the actual cost of the records check. The Department of State Police shall furnish, pursuant to positive identification, records of Illinois convictions to the Department. The Department may require applicants to pay a separate fingerprinting fee, either to the Department or directly to the vendor. The Department, in its discretion, may allow an applicant who does not have reasonable access to a designated vendor to provide his or her fingerprints in an alternative manner. The Department, in its discretion, may also use other procedures in performing or obtaining criminal background checks of applicants. Instead of submitting his or her fingerprints, an individual may submit proof that is satisfactory to the Department that an equivalent security clearance has been conducted. Also, an individual who has retired as a peace officer within 12 months of application may submit verification, on forms provided by the Department and signed by his or her employer, of his or her previous full-time employment as a peace officer.
(Source: P.A. 100-44, eff. 8-11-17.)

(225 ILCS 447/31-15)
(Section scheduled to be repealed on January 1, 2024)
Sec. 31-15. Qualifications for licensure as a fingerprint vendor agency.
(a) Upon receipt of the required fee, compliance with subsection (e) of this Section, and proof that the applicant has a full-time Illinois licensed fingerprint vendor licensee-in-charge, which is a continuing requirement for agency licensure, the Department may issue a license as a fingerprint vendor agency to any of the following:
(1) An individual who submits an application and is a

licensed fingerprint vendor under this Act.

(2) A firm that submits an application and all of the

members of the firm are licensed fingerprint vendors under this Act.

(3) A corporation or limited liability company doing

business in Illinois that is authorized to engage in the business of conducting a fingerprint vendor agency if at least one officer or executive employee is a licensed fingerprint vendor under this Act and all unlicensed officers and directors of the corporation or limited liability company are determined by the Department to be persons of good moral character.

(b) An individual licensed as a fingerprint vendor operating under a business name other than the licensed fingerprint vendor's own name shall not be required to obtain a fingerprint vendor agency license if that licensed fingerprint vendor does not employ any persons to provide fingerprinting services. However, in either circumstance, the individual shall comply with the requirements of subsection (e) of this Section as a requirement for licensure.
(c) No fingerprint vendor may be the licensee-in-charge for more than one fingerprint vendor agency. Upon written request by a representative of the agency, within 10 days after the loss of a licensee-in-charge of an agency because of the death of that individual or because of the termination of the employment of that individual, the Department shall issue a temporary certificate of authority allowing the continuing operation of the licensed agency. No temporary certificate of authority shall be valid for more than 90 days. An extension of an additional 90 days may be granted upon written request by the representative of the agency. Not more than 2 extensions may be granted to any agency. No temporary permit shall be issued for loss of the licensee-in-charge because of disciplinary action by the Department related to his or her conduct on behalf of the agency.
(d) Upon issuance of the temporary certificate of authority as provided for in subsection (c) of this Section and at any time thereafter while the temporary certificate of authority is in effect, the Department may request in writing additional information from the agency regarding the loss of its licensee-in-charge, the selection of a new licensee-in-charge, and the management of the agency. Failure of the agency to respond or respond to the satisfaction of the Department shall cause the Department to deny any extension of the temporary certificate of authority. While the temporary certificate of authority is in effect, the Department may disapprove the selection of a new licensee-in-charge by the agency if the person's license is not operative or the Department has good cause to believe that the person selected will not fully exercise the responsibilities of a licensee-in-charge. If the Department has disapproved the selection of a new licensee-in-charge and the temporary certificate of authority expires or is about to expire without the agency selecting another new licensee-in-charge, the Department shall grant an extension of the temporary certificate of authority for an additional 90 days, except as otherwise prohibited in subsection (c) or this subsection (d).
(e) An applicant shall submit certification issued by the Department of State Police that the applicant's fingerprinting equipment and software meets all specifications required by the Department of State Police. Compliance with Department of State Police fingerprinting equipment and software specifications is a continuing requirement for licensure.
(Source: P.A. 100-44, eff. 8-11-17.)

(225 ILCS 447/31-20)
(Section scheduled to be repealed on January 1, 2024)
Sec. 31-20. Training; fingerprint vendor and employees.
(a) Registered employees of a licensed fingerprint vendor agency shall complete a minimum of 20 hours of training provided by a qualified instructor within 30 days of their employment. The substance of the training shall be prescribed by rule.
(b) It is the responsibility of the employer to certify, on a form provided by the Department, that the employee has successfully completed the training. The form shall be a permanent record of training completed by the employee and shall be placed in the employee's file with the employer for the period the employee remains with the employer. An agency may place a notarized copy of the Department form, in lieu of the original, into the permanent employee registration card file. The original form shall be given to the employee when his or her employment is terminated. Failure to return the original form to the employee is grounds for disciplinary action. The employee shall not be required to repeat the required training once the employee has been issued the form. An employer may provide or require additional training.
(c) Any certification of completion of the 20-hour basic training issued under the Private Detective, Private Alarm, Private Security, and Locksmith Act of 2004 or any prior Act shall be accepted as proof of training under this Act.
(d) No registered employee of a licensed fingerprint vendor agency may operate live scan fingerprint equipment or other equipment designed to obtain fingerprint images for the purpose of providing fingerprint images and associated demographic data to the Department of State Police.
(Source: P.A. 95-613, eff. 9-11-07.)

(225 ILCS 447/31-25)
(Section scheduled to be repealed on January 1, 2024)
Sec. 31-25. Customer identification; record keeping. A fingerprint vendor or fingerprint vendor agency shall document in the form of a work order when and where each and every fingerprint service is provided. The work order shall also include the name, address, date of birth, telephone number, and driver's license number or other identification number of the person requesting the service to be done, the signature of that person, the routing number and any other information or documentation as provided by rule. All work orders shall be kept by the licensed fingerprint vendor for a period of 2 years from the date of service and shall include the name and license number of the fingerprint vendor and, if applicable, the name and identification number of the registered employee who performed the services. Work order forms required to be kept under this Section shall be available for inspection by the Department or by the Department of State Police.
(Source: P.A. 95-613, eff. 9-11-07.)

(225 ILCS 447/31-30)
(Section scheduled to be repealed on January 1, 2024)
Sec. 31-30. Restrictions on firearms.
(a) Nothing in this Act or the rules adopted under this Act shall authorize a person licensed as a fingerprint vendor or any employee of a licensed fingerprint vendor agency to possess or carry a firearm in the course of providing fingerprinting services.
(b) Nothing in this Act or the rules adopted under this Act shall grant or authorize the issuance of a firearm control card to a fingerprint vendor or any employee of a licensed fingerprint vendor agency.
(Source: P.A. 95-613, eff. 9-11-07; 95-876, eff. 8-21-08.)



Article 35 - Business Practice Provisions

(225 ILCS 447/Art. 35 heading)

(225 ILCS 447/35-5)
(Section scheduled to be repealed on January 1, 2024)
Sec. 35-5. Display of license. Each licensee shall prominently display his or her individual, agency, or branch office license at each place where business is being conducted, as required under this Act. A licensee-in-charge is required to post his or her license only at the agency office.
(Source: P.A. 93-438, eff. 8-5-03.)

(225 ILCS 447/35-10)
(Section scheduled to be repealed on January 1, 2024)
Sec. 35-10. Inspection of facilities. Each licensee shall permit his or her office facilities, canine training facilities, and registered employee files to be audited or inspected at reasonable times and in a reasonable manner by the Department.
(Source: P.A. 98-253, eff. 8-9-13.)

(225 ILCS 447/35-15)
(Section scheduled to be repealed on January 1, 2024)
Sec. 35-15. Advertisements; penalties.
(a) No licensee providing services regulated by this Act may knowingly advertise those services without including his or her license number in the advertisement. The publisher of the advertising, however, is not required to verify the accuracy of the advertisement or the license number.
(b) A licensee who advertises services regulated by this Act who knowingly (i) fails to display his or her license at his or her place of business, (ii) fails to provide the publisher with the current license number, or (iii) provides the publisher with a false license number or a license number other than that of the person or agency doing the advertising or a licensee who knowingly allows his or her license number to be displayed or used by another person or agency to circumvent any provision of this subsection, is guilty of a Class A misdemeanor. Each day an advertisement is published or a licensee allows his or her license to be used in violation of this Section constitutes a separate offense. In addition to the penalties and remedies provided in this Section, a licensee who violates any provision of this Section shall be subject to the disciplinary action, fines, and civil penalty provisions of this Act.
(Source: P.A. 93-438, eff. 8-5-03.)

(225 ILCS 447/35-20)
(Section scheduled to be repealed on January 1, 2024)
Sec. 35-20. Renewal provisions. As a condition of renewal of a license, each licensee shall report to the Department information pertaining to the licensee's business location, status as active or inactive, proof of continued general liability insurance coverage, and any other data as determined by rule to be reasonably related to the administration of this Act. Licensees shall report this information as a condition of renewal, except that a change in home or office address or a change of the licensee-in-charge shall be reported within 10 days of when it occurs.
(Source: P.A. 98-253, eff. 8-9-13.)

(225 ILCS 447/35-25)
(Section scheduled to be repealed on January 1, 2024)
Sec. 35-25. Duplicate licenses. If a license, permanent employee registration card, or firearm control card is lost, a duplicate shall be issued upon proof of such loss together with the payment of the required fee. If a licensee decides to change his or her name, the Department shall issue a license in the new name upon proof that the change was done pursuant to law and payment of the required fee. Notification of a name change shall be made to the Department within 30 days after the change.
(Source: P.A. 95-613, eff. 9-11-07.)

(225 ILCS 447/35-30)
(Section scheduled to be repealed on January 1, 2024)
Sec. 35-30. Employee requirements. All employees of a licensed agency, other than those exempted, shall apply for a permanent employee registration card. The holder of an agency license issued under this Act, known in this Section as "employer", may employ in the conduct of his or her business employees under the following provisions:
(a) No person shall be issued a permanent employee registration card who:
(1) Is younger than 18 years of age.
(2) Is younger than 21 years of age if the services

will include being armed.

(3) Has been determined by the Department to be unfit

by reason of conviction of an offense in this or another state, including registration as a sex offender, but not including a traffic offense. Persons convicted of felonies involving bodily harm, weapons, violence, or theft within the previous 10 years shall be presumed to be unfit for registration. The Department shall adopt rules for making those determinations that shall afford the applicant due process of law.

(4) Has had a license or permanent employee

registration card denied, suspended, or revoked under this Act (i) within one year before the date the person's application for permanent employee registration card is received by the Department; and (ii) that refusal, denial, suspension, or revocation was based on any provision of this Act other than Section 40-50, item (6) or (8) of subsection (a) of Section 15-10, subsection (b) of Section 15-10, item (6) or (8) of subsection (a) of Section 20-10, subsection (b) of Section 20-10, item (6) or (8) of subsection (a) of Section 25-10, subsection (b) of Section 25-10, item (7) of subsection (a) of Section 30-10, subsection (b) of Section 30-10, or Section 10-40.

(5) Has been declared incompetent by any court of

competent jurisdiction by reason of mental disease or defect and has not been restored.

(6) Has been dishonorably discharged from the armed

services of the United States.

(b) No person may be employed by a private detective agency, private security contractor agency, private alarm contractor agency, fingerprint vendor agency, or locksmith agency under this Section until he or she has executed and furnished to the employer, on forms furnished by the Department, a verified statement to be known as "Employee's Statement" setting forth:
(1) The person's full name, age, and residence

address.

(2) The business or occupation engaged in for the 5

years immediately before the date of the execution of the statement, the place where the business or occupation was engaged in, and the names of employers, if any.

(3) That the person has not had a license or employee

registration denied, revoked, or suspended under this Act (i) within one year before the date the person's application for permanent employee registration card is received by the Department; and (ii) that refusal, denial, suspension, or revocation was based on any provision of this Act other than Section 40-50, item (6) or (8) of subsection (a) of Section 15-10, subsection (b) of Section 15-10, item (6) or (8) of subsection (a) of Section 20-10, subsection (b) of Section 20-10, item (6) or (8) of subsection (a) of Section 25-10, subsection (b) of Section 25-10, item (7) of subsection (a) of Section 30-10, subsection (b) of Section 30-10, or Section 10-40.

(4) Any conviction of a felony or misdemeanor.
(5) Any declaration of incompetence by a court of

competent jurisdiction that has not been restored.

(6) Any dishonorable discharge from the armed

services of the United States.

(7) Any other information as may be required by any

rule of the Department to show the good character, competency, and integrity of the person executing the statement.

(c) Each applicant for a permanent employee registration card shall have his or her fingerprints submitted to the Department of State Police in an electronic format that complies with the form and manner for requesting and furnishing criminal history record information as prescribed by the Department of State Police. These fingerprints shall be checked against the Department of State Police and Federal Bureau of Investigation criminal history record databases now and hereafter filed. The Department of State Police shall charge applicants a fee for conducting the criminal history records check, which shall be deposited in the State Police Services Fund and shall not exceed the actual cost of the records check. The Department of State Police shall furnish, pursuant to positive identification, records of Illinois convictions to the Department. The Department may require applicants to pay a separate fingerprinting fee, either to the Department or directly to the vendor. The Department, in its discretion, may allow an applicant who does not have reasonable access to a designated vendor to provide his or her fingerprints in an alternative manner. The Department, in its discretion, may also use other procedures in performing or obtaining criminal background checks of applicants. Instead of submitting his or her fingerprints, an individual may submit proof that is satisfactory to the Department that an equivalent security clearance has been conducted. Also, an individual who has retired as a peace officer within 12 months of application may submit verification, on forms provided by the Department and signed by his or her employer, of his or her previous full-time employment as a peace officer.
(d) The Department shall issue a permanent employee registration card, in a form the Department prescribes, to all qualified applicants. The holder of a permanent employee registration card shall carry the card at all times while actually engaged in the performance of the duties of his or her employment. Expiration and requirements for renewal of permanent employee registration cards shall be established by rule of the Department. Possession of a permanent employee registration card does not in any way imply that the holder of the card is employed by an agency unless the permanent employee registration card is accompanied by the employee identification card required by subsection (f) of this Section.
(e) Each employer shall maintain a record of each employee that is accessible to the duly authorized representatives of the Department. The record shall contain the following information:
(1) A photograph taken within 10 days of the date

that the employee begins employment with the employer. The photograph shall be replaced with a current photograph every 3 calendar years.

(2) The Employee's Statement specified in subsection

(b) of this Section.

(3) All correspondence or documents relating to the

character and integrity of the employee received by the employer from any official source or law enforcement agency.

(4) In the case of former employees, the employee

identification card of that person issued under subsection (f) of this Section. Each employee record shall duly note if the employee is employed in an armed capacity. Armed employee files shall contain a copy of an active firearm owner's identification card and a copy of an active firearm control card. Each employer shall maintain a record for each armed employee of each instance in which the employee's weapon was discharged during the course of his or her professional duties or activities. The record shall be maintained on forms provided by the Department, a copy of which must be filed with the Department within 15 days of an instance. The record shall include the date and time of the occurrence, the circumstances involved in the occurrence, and any other information as the Department may require. Failure to provide this information to the Department or failure to maintain the record as a part of each armed employee's permanent file is grounds for disciplinary action. The Department, upon receipt of a report, shall have the authority to make any investigation it considers appropriate into any occurrence in which an employee's weapon was discharged and to take disciplinary action as may be appropriate.

(5) A copy of the employee's permanent employee

registration card or a copy of the Department's "License Lookup" Webpage showing that the employee has been issued a valid permanent employee registration card by the Department.

The Department may, by rule, prescribe further record requirements.
(f) Every employer shall furnish an employee identification card to each of his or her employees. This employee identification card shall contain a recent photograph of the employee, the employee's name, the name and agency license number of the employer, the employee's personal description, the signature of the employer, the signature of that employee, the date of issuance, and an employee identification card number.
(g) No employer may issue an employee identification card to any person who is not employed by the employer in accordance with this Section or falsely state or represent that a person is or has been in his or her employ. It is unlawful for an applicant for registered employment to file with the Department the fingerprints of a person other than himself or herself.
(h) Every employer shall obtain the identification card of every employee who terminates employment with him or her.
(i) Every employer shall maintain a separate roster of the names of all employees currently working in an armed capacity and submit the roster to the Department on request.
(j) No agency may employ any person to perform a licensed activity under this Act unless the person possesses a valid permanent employee registration card or a valid license under this Act, or is exempt pursuant to subsection (n).
(k) Notwithstanding the provisions of subsection (j), an agency may employ a person in a temporary capacity if all of the following conditions are met:
(1) The agency completes in its entirety and submits

to the Department an application for a permanent employee registration card, including the required fingerprint receipt and fees.

(2) The agency has verification from the Department

that the applicant has no record of any criminal conviction pursuant to the criminal history check conducted by the Department of State Police. The agency shall maintain the verification of the results of the Department of State Police criminal history check as part of the employee record as required under subsection (e) of this Section.

(3) The agency exercises due diligence to ensure that

the person is qualified under the requirements of the Act to be issued a permanent employee registration card.

(4) The agency maintains a separate roster of the

names of all employees whose applications are currently pending with the Department and submits the roster to the Department on a monthly basis. Rosters are to be maintained by the agency for a period of at least 24 months.

An agency may employ only a permanent employee applicant for which it either submitted a permanent employee application and all required forms and fees or it confirms with the Department that a permanent employee application and all required forms and fees have been submitted by another agency, licensee or the permanent employee and all other requirements of this Section are met.
The Department shall have the authority to revoke, without a hearing, the temporary authority of an individual to work upon receipt of Federal Bureau of Investigation fingerprint data or a report of another official authority indicating a criminal conviction. If the Department has not received a temporary employee's Federal Bureau of Investigation fingerprint data within 120 days of the date the Department received the Department of State Police fingerprint data, the Department may, at its discretion, revoke the employee's temporary authority to work with 15 days written notice to the individual and the employing agency.
An agency may not employ a person in a temporary capacity if it knows or reasonably should have known that the person has been convicted of a crime under the laws of this State, has been convicted in another state of any crime that is a crime under the laws of this State, has been convicted of any crime in a federal court, or has been posted as an unapproved applicant by the Department. Notice by the Department to the agency, via certified mail, personal delivery, electronic mail, or posting on the Department's Internet site accessible to the agency that the person has been convicted of a crime shall be deemed constructive knowledge of the conviction on the part of the agency. The Department may adopt rules to implement this subsection (k).
(l) No person may be employed under this Section in any capacity if:
(1) the person, while so employed, is being paid by

the United States or any political subdivision for the time so employed in addition to any payments he or she may receive from the employer; or

(2) the person wears any portion of his or her

official uniform, emblem of authority, or equipment while so employed.

(m) If information is discovered affecting the registration of a person whose fingerprints were submitted under this Section, the Department shall so notify the agency that submitted the fingerprints on behalf of that person.
(n) Peace officers shall be exempt from the requirements of this Section relating to permanent employee registration cards. The agency shall remain responsible for any peace officer employed under this exemption, regardless of whether the peace officer is compensated as an employee or as an independent contractor and as further defined by rule.
(o) Persons who have no access to confidential or security information, who do not go to a client's or prospective client's residence or place of business, and who otherwise do not provide traditional security services are exempt from employee registration. Examples of exempt employees include, but are not limited to, employees working in the capacity of ushers, directors, ticket takers, cashiers, drivers, and reception personnel. Confidential or security information is that which pertains to employee files, scheduling, client contracts, or technical security and alarm data.
(p) An applicant who is 21 years of age or older seeking a religious exemption to the photograph requirement of this Section shall furnish with the application an approved copy of United States Department of the Treasury Internal Revenue Service Form 4029. Regardless of age, an applicant seeking a religious exemption to this photograph requirement shall submit fingerprints in a form and manner prescribed by the Department with his or her application in lieu of a photograph.
(Source: P.A. 98-253, eff. 8-9-13; 98-848, eff. 1-1-15.)

(225 ILCS 447/35-32)
(Section scheduled to be repealed on January 1, 2024)
Sec. 35-32. Employment requirement.
(a) The holder of a permanent employee registration card is prohibited from performing the activities of a fingerprint vendor, locksmith, private alarm contractor, private detective, or private security contractor without being employed by an agency licensed under this Act.
(b) An agency licensed under this Act is prohibited from evading or attempting to evade the requirements for employee registration under this Act by engaging a contractor or independent contractor to perform the activities of a fingerprint vendor, locksmith, private alarm contractor, private detective, or private security contractor, unless that person is licensed under this Act.
(Source: P.A. 98-253, eff. 8-9-13.)

(225 ILCS 447/35-35)
(Section scheduled to be repealed on January 1, 2024)
Sec. 35-35. Requirement of a firearm control card.
(a) No person shall perform duties that include the use, carrying, or possession of a firearm in the performance of those duties without complying with the provisions of this Section and having been issued a valid firearm control card by the Department.
(b) No employer shall employ any person to perform the duties for which licensure or employee registration is required and allow that person to carry a firearm unless that person has complied with all the firearm training requirements of this Section and has been issued a firearm control card. This Act permits only the following to carry firearms while actually engaged in the performance of their duties or while commuting directly to or from their places of employment: persons licensed as private detectives and their registered employees; persons licensed as private security contractors and their registered employees; persons licensed as private alarm contractors and their registered employees; and employees of a registered armed proprietary security force.
(c) Possession of a valid firearm control card allows a licensee or employee to carry a firearm not otherwise prohibited by law while the licensee or employee is engaged in the performance of his or her duties or while the licensee or employee is commuting directly to or from the licensee's or employee's place or places of employment.
(d) The Department shall issue a firearm control card to a person who has passed an approved firearm training course, who is currently licensed or employed by an agency licensed by this Act and has met all the requirements of this Act, and who possesses a valid firearm owner identification card. Application for the firearm control card shall be made by the employer to the Department on forms provided by the Department. The Department shall forward the card to the employer who shall be responsible for its issuance to the licensee or employee. The firearm control card shall be issued by the Department and shall identify the person holding it and the name of the course where the licensee or employee received firearm instruction and shall specify the type of weapon or weapons the person is authorized by the Department to carry and for which the person has been trained.
(e) Expiration and requirements for renewal of firearm control cards shall be determined by rule.
(f) The Department may, in addition to any other disciplinary action permitted by this Act, refuse to issue, suspend, or revoke a firearm control card if the applicant or holder has been convicted of any felony or crime involving the illegal use, carrying, or possession of a deadly weapon or for a violation of this Act or rules promulgated under this Act. The Department shall refuse to issue or shall revoke a firearm control card if the applicant or holder fails to possess a valid firearm owners identification card without hearing. The Secretary shall summarily suspend a firearm control card if the Secretary finds that its continued use would constitute an imminent danger to the public. A hearing shall be held before the Board within 30 days if the Secretary summarily suspends a firearm control card.
(g) Notwithstanding any other provision of this Act to the contrary, all requirements relating to firearms control cards do not apply to a peace officer.
(h) The Department may issue a temporary firearm control card pending issuance of a new firearm control card upon an agency's acquiring of an established armed account. An agency that has acquired armed employees as a result of acquiring an established armed account may, on forms supplied by the Department, request the issuance of a temporary firearm control card for each acquired employee who held a valid firearm control card under his or her employment with the newly acquired established armed account immediately preceding the acquiring of the account and who continues to meet all of the qualifications for issuance of a firearm control card set forth in this Act and any rules adopted under this Act. The Department shall, by rule, set the fee for issuance of a temporary firearm control card.
(i) The Department shall not issue a firearm control card to a licensed fingerprint vendor or a licensed locksmith or employees of a licensed fingerprint vendor agency or a licensed locksmith agency.
(Source: P.A. 98-253, eff. 8-9-13.)

(225 ILCS 447/35-40)
(Section scheduled to be repealed on January 1, 2024)
Sec. 35-40. Firearm control; training requirements.
(a) The Department shall, pursuant to rule, approve or disapprove training programs for the firearm training course, which shall be taught by a qualified instructor. Qualifications for instructors shall be set by rule. The firearm training course shall be conducted by entities, by a licensee, or by an agency licensed by this Act, provided the course is approved by the Department. The firearm course shall consist of the following minimum requirements:
(1) 40 hours of training, 20 hours of which shall be

as described in Sections 15-20, 20-20, or 25-20, as applicable, and 20 hours of which shall include all of the following:

(A) Instruction in the dangers of and misuse of

firearms, their storage, safety rules, and care and cleaning of firearms.

(B) Practice firing on a range with live

ammunition.

(C) Instruction in the legal use of firearms.
(D) A presentation of the ethical and moral

considerations necessary for any person who possesses a firearm.

(E) A review of the laws regarding arrest,

search, and seizure.

(F) Liability for acts that may be performed in

the course of employment.

(2) An examination shall be given at the completion

of the course. The examination shall consist of a firearms qualification course and a written examination. Successful completion shall be determined by the Department.

(b) The firearm training requirement may be waived for a licensee or employee who has completed training provided by the Illinois Law Enforcement Training Standards Board or the equivalent public body of another state or is a qualified retired law enforcement officer as defined in the federal Law Enforcement Officers Safety Act of 2004 and is in compliance with all of the requirements of that Act, provided documentation showing requalification with the weapon on the firing range is submitted to the Department.
(Source: P.A. 98-253, eff. 8-9-13.)

(225 ILCS 447/35-41)
(Section scheduled to be repealed on January 1, 2024)
Sec. 35-41. Requirement of a canine handler authorization card.
(a) No person shall perform duties that include the use or handling of a canine to protect persons or property or to conduct investigations without having been issued a valid canine handler authorization card by the Department. An agency may subcontract out its canine odor detection services to another licensed agency or may use the employees of another licensed agency as subcontractors, provided that all employees who provide canine odor detection services in either arrangement are properly registered under this Act and are otherwise in compliance with the requirements of this Section. It is the responsibility of each agency participating in a subcontracting arrangement to ensure compliance with all employees so utilized.
(b) No agency shall employ any person to perform the duties for which employee registration is required and allow that person to use or handle a canine to protect persons or property or to conduct investigations unless that person has been issued a canine handler authorization card.
(c) The Department shall issue a canine handler authorization card to a person who (i) has passed an approved canine handler training course, (ii) is currently employed by an agency licensed under this Act, and (iii) has met all of the applicable requirements of this Act. Application for the canine handler authorization card shall be made by the employer to the Department on forms provided by the Department. The Department shall forward the card to the employer who shall be responsible for its issuance to the employee. The canine handler authorization card shall be issued by the Department and must identify the person holding it and the name of the canine training facility where the employee received canine handler instruction.
(d) The Department may, in addition to any other disciplinary action permitted by this Act, refuse to issue, suspend, or revoke a canine handler authorization card if the applicant or holder has been convicted of any felony or misdemeanor involving cruelty to animals or for a violation of this Act or rules adopted under this Act.
(e) Notwithstanding any other provision of this Section, an agency may employ a person in a temporary capacity as a canine handler if each of the following conditions are met:
(1) The agency completes in its entirety and submits

to the Department an application for a canine handler registration card, including the required fees.

(2) The agency exercises due diligence to ensure that

the person is qualified under the requirements of the Act to be issued a canine handler registration card.

(Source: P.A. 95-613, eff. 9-11-07.)

(225 ILCS 447/35-42)
(Section scheduled to be repealed on January 1, 2024)
Sec. 35-42. Canine handler authorization; training requirements. The Department shall, pursuant to rule, approve or disapprove training programs for the canine handler training course, which shall be taught by a qualified instructor. Qualifications for instructors shall be set by rule. The canine handler training course must be conducted by a licensee under this Act and approved by the Department. A canine handler course must consist of each of the following minimum requirements:
(1) One hundred hours of basic training, which shall

include the following subjects:

(A) canine handling safety procedures;
(B) basic veterinary health and wellness

principles, including canine first aid;

(C) principles of canine conditioning;
(D) canine obedience techniques;
(E) search patterns and techniques; and
(F) legal guidelines affecting canine odor

detection operations.

(2) Eighty hours of additional training related to

the particular canine discipline in which the canine and canine handler are to be trained, including without limitation patrol, narcotics odor detection, explosives odor detection, and cadaver odor detection.

(3) An examination given at the completion of the

course, which shall consist of a canine practical qualification course and a written examination. Successful completion of the examination shall be determined by the canine training facility.

(Source: P.A. 95-613, eff. 9-11-07.)

(225 ILCS 447/35-43)
(Section scheduled to be repealed on January 1, 2024)
Sec. 35-43. Requirement of a canine trainer authorization card; qualifications.
(a) No person may perform duties that include the training of canine handlers and canines to protect persons or property or to conduct investigations without having been issued a valid canine trainer authorization card by the Department.
(b) No employer shall employ any person to perform the duties for which employee registration is required under this Act and allow that person to train canine handlers and canines unless that person has been issued a canine trainer authorization card.
(c) The Department shall issue a canine trainer authorization card to a person who (i) has passed an approved canine trainer training course, (ii) is currently employed by an agency licensed under this Act, and (iii) has met all of the applicable requirements of this Act. Application for the canine trainer authorization card shall be made by the employer to the Department on forms provided by the Department. The Department shall forward the card to the employer who shall be responsible for its issuance to the employee.
(d) The Department may, in addition to any other disciplinary action permitted by this Act, refuse to issue, suspend, or revoke a canine trainer authorization card if the applicant or holder has been convicted of any felony or misdemeanor involving cruelty to animals or for a violation of this Act or rules promulgated under this Act.
(e) Qualifications for canine trainers shall be set by the Department by rule. Any person who has been engaged in the provision of canine trainer services prior to January 1, 2005, shall be granted a canine trainer authorization card upon the submission of a completed application, the payment of applicable fees, and the demonstration satisfactory to the Department of the provision of such services.
(Source: P.A. 95-613, eff. 9-11-07.)

(225 ILCS 447/35-45)
(Section scheduled to be repealed on January 1, 2024)
Sec. 35-45. Armed proprietary security force.
(a) All financial institutions that employ one or more armed employees and all commercial or industrial operations that employ 5 or more persons as armed employees shall register their security forces with the Department on forms provided by the Department. For the purposes of this Section, "financial institution" includes a bank, savings and loan association, credit union, currency exchange, or company providing armored car services.
(a-1) Commercial or industrial operations that employ less than 5 persons as armed employees may register their security forces with the Department on forms provided by the Department. Registration subjects the security force to all of the requirements of this Section.
(b) All armed employees of the registered proprietary security force must complete a 20-hour basic training course and 20-hour firearm training.
(c) Every proprietary security force is required to apply to the Department, on forms supplied by the Department, for a firearm control card for each armed employee. Each armed employee shall have his or her fingerprints submitted to the Department of State Police in an electronic format that complies with the form and manner for requesting and furnishing criminal history record information as prescribed by the Department of State Police. These fingerprints shall be checked against the Department of State Police and Federal Bureau of Investigation criminal history record databases. The Department of State Police shall charge the armed employee a fee for conducting the criminal history records check, which shall be deposited in the State Police Services Fund and shall not exceed the actual cost of the records check. The Department of State Police shall furnish, pursuant to positive identification, records of Illinois convictions to the Department. The Department may require armed employees to pay a separate fingerprinting fee, either to the Department or directly to the vendor. The Department, in its discretion, may allow an armed employee who does not have reasonable access to a designated vendor to provide his or her fingerprints in an alternative manner. The Department, in its discretion, may also use other procedures in performing or obtaining criminal background checks of armed employees. Instead of submitting his or her fingerprints, an individual may submit proof that is satisfactory to the Department that an equivalent security clearance has been conducted. Also, an individual who has retired as a peace officer within 12 months before application may submit verification, on forms provided by the Department and signed by his or her employer, of his or her previous full-time employment as a peace officer.
(d) The Department may provide rules for the administration of this Section.
(Source: P.A. 98-253, eff. 8-9-13.)



Article 40 - Disciplinary Provisions

(225 ILCS 447/Art. 40 heading)

(225 ILCS 447/40-5)
(Section scheduled to be repealed on January 1, 2024)
Sec. 40-5. Injunctive relief.
(a) The practice of a private detective, private security contractor, private alarm contractor, fingerprint vendor, locksmith, private detective agency, private security contractor agency, private alarm contractor agency, fingerprint vendor agency, or locksmith agency by any person, firm, corporation, or other legal entity that has not been issued a license by the Department or whose license has been suspended, revoked, or not renewed is hereby declared to be inimical to the public safety and welfare and to constitute a public nuisance. The Secretary may, in the name of the People of the State of Illinois through the Attorney General of the State of Illinois or the State's Attorney of any county in which the violation is alleged to have occurred in the State of Illinois, petition for an order enjoining the violation or for an order enforcing compliance with this Act. Upon the filing of a verified petition in court, if satisfied by affidavit or otherwise that the person, firm, corporation, or other legal entity is or has been conducting activities in violation of this Act, the court may enter a temporary restraining order or preliminary injunction, without bond, enjoining the defendant from further activity. A copy of the verified complaint shall be served upon the defendant and the proceedings shall be conducted as in civil cases. If it is established the defendant has been or is conducting activities in violation of this Act, the court may enter a judgment enjoining the defendant from that activity. In case of violation of any injunctive order or judgment entered under this Section, the court may punish the offender for contempt of court. Injunctive proceedings shall be in addition to all other penalties under this Act.
(b) If any person practices as a private detective, private security contractor, private alarm contractor, fingerprint vendor, locksmith, private detective agency, private security contractor agency, private alarm contractor agency, fingerprint vendor agency, or locksmith agency or holds himself or herself out as such without having a valid license under this Act, then any licensee, any interested party, or any person injured thereby may, in addition to the Secretary, petition for relief as provided in subsection (a) of this Section.
(Source: P.A. 98-253, eff. 8-9-13.)

(225 ILCS 447/40-10)
(Section scheduled to be repealed on January 1, 2024)
Sec. 40-10. Disciplinary sanctions.
(a) The Department may deny issuance, refuse to renew, or restore or may reprimand, place on probation, suspend, revoke, or take other disciplinary or non-disciplinary action against any license, registration, permanent employee registration card, canine handler authorization card, canine trainer authorization card, or firearm control card, may impose a fine not to exceed $10,000 for each violation, and may assess costs as provided for under Section 45-60, for any of the following:
(1) Fraud, deception, or misrepresentation in

obtaining or renewing of a license or registration.

(2) Professional incompetence as manifested by poor

standards of service.

(3) Engaging in dishonorable, unethical, or

unprofessional conduct of a character likely to deceive, defraud, or harm the public.

(4) Conviction of or plea of guilty or plea of nolo

contendere to a felony or misdemeanor in this State or any other jurisdiction or the entry of an administrative sanction by a government agency in this State or any other jurisdiction; action taken under this paragraph (4) for a misdemeanor or an administrative sanction is limited to a misdemeanor or administrative sanction that has as an essential element of dishonesty or fraud or involves larceny, embezzlement, or obtaining money, property, or credit by false pretenses or by means of a confidence game.

(5) Performing any services in a grossly negligent

manner or permitting any of a licensee's employees to perform services in a grossly negligent manner, regardless of whether actual damage to the public is established.

(6) Continued practice, although the person has

become unfit to practice due to any of the following:

(A) Physical illness, mental illness, or other

impairment, including, but not limited to, deterioration through the aging process or loss of motor skills that results in the inability to serve the public with reasonable judgment, skill, or safety.

(B) (Blank).
(C) Habitual or excessive use or abuse of drugs

defined in law as controlled substances, alcohol, or any other substance that results in the inability to practice with reasonable judgment, skill, or safety.

(7) Receiving, directly or indirectly, compensation

for any services not rendered.

(8) Willfully deceiving or defrauding the public on a

material matter.

(9) Failing to account for or remit any moneys or

documents coming into the licensee's possession that belong to another person or entity.

(10) Discipline by another United States

jurisdiction, foreign nation, or governmental agency, if at least one of the grounds for the discipline is the same or substantially equivalent to those set forth in this Act.

(11) Giving differential treatment to a person that

is to that person's detriment because of race, color, creed, sex, religion, or national origin.

(12) Engaging in false or misleading advertising.
(13) Aiding, assisting, or willingly permitting

another person to violate this Act or rules promulgated under it.

(14) Performing and charging for services without

authorization to do so from the person or entity serviced.

(15) Directly or indirectly offering or accepting any

benefit to or from any employee, agent, or fiduciary without the consent of the latter's employer or principal with intent to or the understanding that this action will influence his or her conduct in relation to his or her employer's or principal's affairs.

(16) Violation of any disciplinary order imposed on a

licensee by the Department.

(17) Performing any act or practice that is a

violation of this Act or the rules for the administration of this Act, or having a conviction or administrative finding of guilty as a result of violating any federal or State laws, rules, or regulations that apply exclusively to the practices of private detectives, private alarm contractors, private security contractors, fingerprint vendors, or locksmiths.

(18) Conducting an agency without a valid license.
(19) Revealing confidential information, except as

required by law, including but not limited to information available under Section 2-123 of the Illinois Vehicle Code.

(20) Failing to make available to the Department,

upon request, any books, records, or forms required by this Act.

(21) Failing, within 30 days, to respond to a written

request for information from the Department.

(22) Failing to provide employment information or

experience information required by the Department regarding an applicant for licensure.

(23) Failing to make available to the Department at

the time of the request any indicia of licensure or registration issued under this Act.

(24) Purporting to be a licensee-in-charge of an

agency without active participation in the agency.

(25) A finding by the Department that the licensee,

after having his or her license placed on probationary status, has violated the terms of probation.

(26) Violating subsection (f) of Section 30-30.
(27) A firearm control card holder having more

firearms in his or her immediate possession than he or she can reasonably exercise control over.

(28) Failure to report in writing to the Department,

within 60 days of an entry of a settlement or a verdict in excess of $10,000, any legal action in which the quality of the licensee's or registrant's professional services was the subject of the legal action.

(b) All fines imposed under this Section shall be paid within 60 days after the effective date of the order imposing the fine.
(c) The Department shall adopt rules that set forth standards of service for the following: (i) acceptable error rate in the transmission of fingerprint images and other data to the Department of State Police; (ii) acceptable error rate in the collection and documentation of information used to generate fingerprint work orders; and (iii) any other standard of service that affects fingerprinting services as determined by the Department.
The determination by a circuit court that a licensee is subject to involuntary admission or judicial admission, as provided in the Mental Health and Developmental Disabilities Code, operates as an automatic suspension. The suspension will end only upon a finding by a court that the patient is no longer subject to involuntary admission or judicial admission and the issuance of an order so finding and discharging the patient.
(Source: P.A. 98-253, eff. 8-9-13; 99-174, eff. 7-29-15.)

(225 ILCS 447/40-15)
(Section scheduled to be repealed on January 1, 2024)
Sec. 40-15. Suspension or revocation of permanent employee registration card. Individuals registered as employees pursuant to the provisions of Section 35-30 of this Act shall be subject to the disciplinary sanctions of this Act and shall otherwise comply with this Act and the rules promulgated under it. Notwithstanding any other provision in this Act to the contrary, registered employees of an agency shall not be responsible for compliance with any requirement that this Act assigns to the agency or the licensee-in-charge regardless of the employee's job title, job duties, or position in the agency. The procedures for disciplining a licensee shall also apply in taking action against a registered employee.
(Source: P.A. 93-438, eff. 8-5-03.)

(225 ILCS 447/40-20)
(Section scheduled to be repealed on January 1, 2024)
Sec. 40-20. Confidential information; violation. Any person who is or has been an employee of a licensee shall not divulge to anyone, other than to his or her employer, except as required by law or at his employer's direction, any confidential or proprietary information acquired during his or her employment. Any individual who violates this Section or who files false papers or reports to his or her employer may be disciplined under Section 40-10 of this Act.
(Source: P.A. 93-438, eff. 8-5-03.)

(225 ILCS 447/40-25)
(Section scheduled to be repealed on January 1, 2024)
Sec. 40-25. Submission to physical or mental examination.
(a) The Department or Board upon a showing of a possible violation may compel an individual licensed to practice under this Act, or who has applied for licensure under this Act, to submit to a mental or physical examination, or both, which may include a substance abuse or sexual offender evaluation, as required by and at the expense of the Department. The Department or Board shall specifically designate the examining physician licensed to practice medicine in all of its branches or, if applicable, the multidisciplinary team involved in providing the mental or physical examination, evaluation, or both. The multidisciplinary team shall be led by a physician licensed to practice medicine in all of its branches and may consist of one or more or a combination of physicians licensed to practice medicine in all of its branches, licensed chiropractic physicians, licensed clinical psychologists, licensed clinical social workers, licensed clinical professional counselors, and other professional and administrative staff. Any examining physician or member of the multidisciplinary team may require any person ordered to submit to an examination and evaluation pursuant to this Section to submit to any additional supplemental testing deemed necessary to complete any examination or evaluation process, including, but not limited to, blood testing, urinalysis, psychological testing, or neuropsychological testing. The Department or the Board may order the examining physician or any member of the multidisciplinary team to provide to the Department any and all records, including business records, that relate to the examination and evaluation, including any supplemental testing performed. The Department or the Board may order the examining physician or any member of the multidisciplinary team to present testimony concerning this examination and evaluation of the licensee or applicant, including testimony concerning any supplemental testing or documents relating to the examination and evaluation. No information, report, record, or other documents in any way related to the examination and evaluation shall be excluded by reason of any common law or statutory privilege relating to communication between the licensee or applicant and the examining physician or any member of the multidisciplinary team. No authorization is necessary from the licensee or applicant ordered to undergo an evaluation and examination for the examining physician or any member of the multidisciplinary team to provide information, reports, records, or other documents or to provide any testimony regarding the examination and evaluation. The individual to be examined may have, at his or her own expense, another physician of his or her choice present during all aspects of this examination. Failure of an individual to submit to a mental or physical examination, or both, when directed, shall result in automatic suspension without hearing, until such time as the individual submits to the examination.
(b) In instances in which the Secretary immediately suspends a person's license for his or her failure to submit to a mental or physical examination when directed, a hearing on that person's license must be convened by the Department within 15 days after the suspension and completed without appreciable delay.
(c) In instances in which the Secretary otherwise suspends a person's license pursuant to the results of a compelled mental or physical examination, a hearing on that person's license must be convened by the Department within 15 days after the suspension and completed without appreciable delay. The Department and Board shall have the authority to review the subject individual's record of treatment and counseling regarding the impairment to the extent permitted by applicable federal statutes and regulations safeguarding the confidentiality of medical records.
(d) An individual licensed under this Act and affected under this Section shall be afforded an opportunity to demonstrate to the Department or Board that he or she can resume practice in compliance with acceptable and prevailing standards under the provisions of his or her license.
(Source: P.A. 98-253, eff. 8-9-13.)

(225 ILCS 447/40-30)
(Section scheduled to be repealed on January 1, 2024)
Sec. 40-30. Insufficient funds; checks. A person who delivers a check or other payment to the Department that is returned to the Department unpaid by the financial institution upon which it was drawn shall pay to the Department, in addition to the amount already owed, a penalty of $50. The Department shall notify the person by first class mail that his or her check or payment was returned and that the person shall pay to the Department by certified check or money order the amount of the returned check plus a $50 penalty within 30 calendar days after the date of the notification. If, after the expiration of 30 calendar days of the notification, the person has failed to remit the necessary funds and penalty, the Department shall automatically terminate the license or deny the application without a hearing. If the returned check or other payment was for issuance of a license under this Act and that person practices as a licensee, that person may be subject to discipline for unlicensed practice as provided in this Act. If, after termination or denial, the person seeks a license, he or she shall petition the Department for restoration and he or she may be subject to additional discipline or fines. The Secretary may waive the penalties or fines due under this Section in individual cases where the Secretary finds that the penalties or fines would be unreasonable or unnecessarily burdensome.
(Source: P.A. 98-253, eff. 8-9-13.)

(225 ILCS 447/40-35)
(Section scheduled to be repealed on January 1, 2024)
Sec. 40-35. Disciplinary action for educational loan defaults. The Department shall deny a license or renewal authorized by this Act to a person who has defaulted on an educational loan or scholarship provided or guaranteed by the Illinois Student Assistance Commission or any governmental agency of this State in accordance with item (5) of subsection (a) of Section 2105-15 of the Civil Administrative Code of Illinois.
(Source: P.A. 98-253, eff. 8-9-13.)

(225 ILCS 447/40-40)
(Section scheduled to be repealed on January 1, 2024)
Sec. 40-40. Nonpayment of child support. In cases where the Department of Healthcare and Family Services (formerly Department of Public Aid) or any circuit court has previously determined that a licensee or a potential licensee is more than 30 days delinquent in the payment of child support and has subsequently certified the delinquency to the Department, the Department may refuse to issue or renew or may revoke or suspend that person's license or may take other disciplinary action against that person based solely upon the certification of delinquency made by the Department of Healthcare and Family Services in accordance with item (5) of subsection (a) of Section 2105-15 of the Civil Administrative Code of Illinois.
(Source: P.A. 98-253, eff. 8-9-13.)

(225 ILCS 447/40-45)
(Section scheduled to be repealed on January 1, 2024)
Sec. 40-45. Failure to file a tax return. The Department may refuse to issue or may suspend, without a hearing as provided for in the Civil Administrative Code of Illinois, the license of any person, firm, or other entity that fails to file a tax return, or pay a tax, penalty, or interest shown in a filed return, or to pay any final assessment of a tax, penalty, or interest, as required by any law administered by the Department of Revenue until the requirements of the law are satisfied in accordance with subsection (g) of Section 2105-15 of the Civil Administrative Code of Illinois.
(Source: P.A. 98-253, eff. 8-9-13.)

(225 ILCS 447/40-50)
(Section scheduled to be repealed on January 1, 2024)
Sec. 40-50. Statute of limitations. No action may be taken under this Act against a person or entity licensed under this Act unless the action is commenced within 5 years after the occurrence of the alleged violations. A continuing violation shall be deemed to have occurred on the date when the circumstances last existed that give rise to the alleged violation.
(Source: P.A. 93-438, eff. 8-5-03.)



Article 45 - Investigation And Hearing Provisions

(225 ILCS 447/Art. 45 heading)

(225 ILCS 447/45-10)
(Section scheduled to be repealed on January 1, 2024)
Sec. 45-10. Complaints; investigations; hearings.
(a) The Department may investigate the actions of any applicant or of any person or persons holding or claiming to hold a license or registration under this Act.
(b) The Department shall, before disciplining a licensee under Section 40-10 or refusing to issue or license, at least 30 days before the date set for the hearing, (i) notify the accused in writing of the charges made and the time and place for the hearing on the charges, (ii) direct him or her to file a written answer to the charges under oath within 20 days after service, and (iii) inform the applicant or licensee that failure to answer will result in a default being entered against the applicant or licensee.
(c) At the time and place fixed in the notice, the Board or the hearing officer appointed by the Secretary shall proceed to hear the charges, and the parties or their counsel shall be accorded ample opportunity to present any pertinent statements, testimony, evidence, and arguments. The Board or hearing officer may continue the hearing from time to time. In case the person, after receiving the notice, fails to file an answer, his or her license may, in the discretion of the Secretary, having first received the recommendation of the Board, be suspended, revoked, or placed on probationary status, or be subject to whatever disciplinary action the Secretary considers proper, including limiting the scope, nature, or extent of the person's practice or the imposition of a fine, without hearing, if the act or acts charged constitute sufficient grounds for that action under this Act.
(d) The written notice and any notice in the subsequent proceeding may be served by regular or certified mail to the licensee's address of record.
(e) The Secretary has the authority to appoint any attorney licensed to practice law in the State of Illinois to serve as the hearing officer in any action for refusal to issue, restore, or renew a license or to discipline a licensee. The hearing officer has full authority to conduct the hearing.
(Source: P.A. 98-253, eff. 8-9-13.)

(225 ILCS 447/45-15)
(Section scheduled to be repealed on January 1, 2024)
Sec. 45-15. Hearing; rehearing.
(a) The Board or the hearing officer authorized by the Department shall hear evidence in support of the formal charges and evidence produced by the licensee. At the conclusion of the hearing, the Board shall present to the Secretary a written report of its findings of fact, conclusions of law, and recommendations. The report shall contain a finding of whether the accused person violated this Act or failed to comply with the conditions required in this Act. The Board shall specify the nature of the violation or failure to comply and shall make its recommendation to the Secretary.
(b) At the conclusion of the hearing, a copy of the Board or hearing officer's report shall be served upon the applicant or licensee by the Department, either personally or as provided in this Act for the service of a notice of hearing. Within 20 calendar days after service, the applicant or licensee may present to the Department a motion in writing for a rehearing, which shall specify the particular grounds for rehearing. The Department may respond to the motion for rehearing within 20 calendar days after its service on the Department. If no motion for rehearing is filed, then upon the expiration of the time specified for filing such a motion, or upon denial of a motion for rehearing, the Secretary may enter an order in accordance with the recommendations of the Board or hearing officer. If the applicant or licensee orders from the reporting service and pays for a transcript of the record within the time for filing a motion for rehearing, the 20-day period within which a motion may be filed shall commence upon the delivery of the transcript to the applicant or licensee.
(c) If the Secretary disagrees in any regard with the report of the Board, the Secretary may issue an order contrary to the report. The finding is not admissible in evidence against the person in a criminal prosecution brought for the violation of this Act, but the hearing and findings are not a bar to a criminal prosecution for the violation of this Act.
(d) Whenever the Secretary is not satisfied that substantial justice has been done, the Secretary may order a rehearing by the same or another hearing officer.
(e) All proceedings under this Section are matters of public record and shall be preserved.
(f) Upon the suspension or revocation of a license, the licensee shall surrender the license to the Department and, upon failure to do so, the Department shall seize the same.
(Source: P.A. 98-253, eff. 8-9-13.)

(225 ILCS 447/45-20)
(Section scheduled to be repealed on January 1, 2024)
Sec. 45-20. Summary suspension of a license. The Secretary may summarily suspend a license without a hearing, simultaneously with the initiation of the procedure for a hearing provided for in this Act, if the Secretary finds that the public interest, safety, or welfare requires such emergency action. If the Secretary summarily suspends a license without a hearing, a hearing by the Department shall be held within 30 days after the suspension has occurred. The suspended licensee may seek a continuance of the hearing, during which time the suspension shall remain in effect. The proceeding shall be concluded without appreciable delay. If the Department does not hold a hearing within 30 days after the date of suspension and the suspended licensee did not seek a continuance, the licensee's license shall be automatically reinstated.
(Source: P.A. 98-253, eff. 8-9-13.)

(225 ILCS 447/45-25)
(Section scheduled to be repealed on January 1, 2024)
Sec. 45-25. Disposition by consent order. At any point in any investigation or disciplinary proceeding provided for in the Act, both parties may agree to a negotiated consent order. The consent order shall be final upon signature of the Secretary.
(Source: P.A. 98-253, eff. 8-9-13.)

(225 ILCS 447/45-30)
(Section scheduled to be repealed on January 1, 2024)
Sec. 45-30. Restoration of license after disciplinary proceedings. At any time after the successful completion of a term of indefinite probation, indefinite suspension, or revocation of a license, the Department may restore it to the licensee, unless, after an investigation and a hearing, the Secretary determines that restoration is not in the public interest. No person or entity whose license, registration, or authority has been revoked as authorized in this Act may apply for restoration of that license, registration, or authority until such time as provided for in the Civil Administrative Code of Illinois.
(Source: P.A. 98-253, eff. 8-9-13.)

(225 ILCS 447/45-35)
(Section scheduled to be repealed on January 1, 2024)
Sec. 45-35. Cease and desist orders. Whenever the Department has reason to believe a person, firm, corporation, or other legal entity has violated any provision of Section 10-5, the Department may issue a rule to show cause why an order to cease and desist should not be entered against that person, firm, corporation, or other legal entity. The rule shall clearly set forth the grounds relied upon by the Department and shall provide a period of 7 days from the date of the rule to file an answer to the satisfaction of the Department. Failure to answer to the satisfaction of the Department shall cause an order to cease and desist to be issued immediately.
(Source: P.A. 93-438, eff. 8-5-03.)

(225 ILCS 447/45-40)
(Section scheduled to be repealed on January 1, 2024)
Sec. 45-40. Administrative review. All final administrative decisions of the Department are subject to judicial review under Article III of the Code of Civil Procedure. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure. The proceedings for judicial review shall be commenced in the circuit court of the county in which the party applying for review resides; but if the party is not a resident of Illinois, the venue shall be in Sangamon County. The Department shall not be required to certify any record to the court or file any answer in court or otherwise appear in any court in a judicial review proceeding, unless and until the Department has received from the plaintiff payment of the costs of furnishing and certifying the record, which costs shall be determined by the Department. Exhibits shall be certified without cost. Failure on the part of the applicant or licensee to file a receipt in court is grounds for dismissal of the action. During all judicial proceedings incident to a disciplinary action, the sanctions imposed upon a licensee by the Department shall remain in effect, unless the court determines justice requires a stay of the order.
(Source: P.A. 96-1445, eff. 8-20-10.)

(225 ILCS 447/45-45)
(Section scheduled to be repealed on January 1, 2024)
Sec. 45-45. Prima facie proof. An order or a certified copy thereof, over the seal of the Department and purporting to be signed by the Secretary, is prima facie proof that:
(1) the signature is that of the Secretary; and
(2) the Secretary is qualified to act.
(Source: P.A. 98-253, eff. 8-9-13.)

(225 ILCS 447/45-50)
(Section scheduled to be repealed on January 1, 2024)
Sec. 45-50. Unlicensed practice; fraud in obtaining a license.
(a) A person who violates any of the following provisions shall be guilty of a Class A misdemeanor; a person who commits a second or subsequent violation of these provisions is guilty of a Class 4 felony:
(1) The practice of or attempted practice of or

holding out as available to practice as a private detective, private security contractor, private alarm contractor, fingerprint vendor, or locksmith without a license.

(2) Operation of or attempt to operate a private

detective agency, private security contractor agency, private alarm contractor agency, fingerprint vendor agency, or locksmith agency without ever having been issued a valid agency license.

(3) The obtaining of or the attempt to obtain any

license or authorization issued under this Act by fraudulent misrepresentation.

(b) Whenever a licensee is convicted of a felony related to the violations set forth in this Section, the clerk of the court in any jurisdiction shall promptly report the conviction to the Department and the Department shall immediately revoke any license as a private detective, private security contractor, private alarm contractor, fingerprint vendor, or locksmith held by that licensee. The individual shall not be eligible for licensure under this Act until at least 10 years have elapsed since the time of full discharge from any sentence imposed for a felony conviction. If any person in making any oath or affidavit required by this Act swears falsely, the person is guilty of perjury and may be punished accordingly.
(c) In addition to any other penalty provided by law, a person, licensed or unlicensed, who violates any provision of this Section shall pay a civil penalty to the Department in an amount not to exceed $10,000 for each offense, as determined by the Department. The civil penalty shall be imposed in accordance with this Act. The civil penalty shall be paid within 60 days after the effective date of the order imposing the civil penalty. The order constitutes a judgment and may be filed and executed in the same manner as any judgment from any court of record.
(Source: P.A. 98-253, eff. 8-9-13.)

(225 ILCS 447/45-55)
(Section scheduled to be repealed on January 1, 2024)
Sec. 45-55. Subpoenas.
(a) The Department may subpoena and bring before it any person to take the oral or written testimony or compel the production of any books, papers, records, or any other documents that the Secretary or his or her designee deems relevant or material to any such investigation or hearing conducted by the Department with the same fees and in the same manner as prescribed in civil cases in the courts of this State.
(b) Any circuit court, upon the application of the applicant, licensee, or Department, may order the attendance and testimony of witnesses and the production of relevant documents, files, records, books and papers in connection with any hearing or investigation. The circuit court may compel obedience to its order by proceedings for contempt.
(c) The Secretary, the hearing officer, any member of the Board, or a certified shorthand court reporter may administer oaths at any hearing the Department conducts. Notwithstanding any other statute or Department rule to the contrary, all requests for testimony, production of documents or records shall be in accordance with this Act.
(Source: P.A. 98-253, eff. 8-9-13.)

(225 ILCS 447/45-60)
(Section scheduled to be repealed on January 1, 2024)
Sec. 45-60. Stenographers. The Department, at its expense, shall provide a stenographer to preserve a record of all formal hearing proceedings if a license may be revoked, suspended, or placed on probationary status or other disciplinary action is taken. Any registrant or licensee who is found to have violated this Act or who fails to appear for a hearing to refuse to issue, restore, or renew a license or to discipline a licensee may be required by the Department to pay for the costs of the proceeding. These costs are limited to costs for court reporters, transcripts, and witness attendance and mileage fees. The Secretary may waive payment of costs by a registrant or licensee in whole or in part where there is an undue financial hardship.
(Source: P.A. 98-253, eff. 8-9-13.)



Article 50 - Administrative Provisions

(225 ILCS 447/Art. 50 heading)

(225 ILCS 447/50-5)
(Section scheduled to be repealed on January 1, 2024)
Sec. 50-5. Personnel; investigators. The Secretary shall employ, pursuant to the Personnel Code, personnel, on a full-time or part-time basis, for the enforcement of this Act. Each investigator shall have a minimum of 2 years investigative experience out of the immediately preceding 5 years. No investigator may hold an active license issued pursuant to this Act, nor may an investigator have a financial interest in a business licensed under this Act. This prohibition, however, does not apply to an investigator holding stock in a business licensed under this Act, provided the investigator does not hold more than 5% of the stock in the business. Any person licensed under this Act who is employed by the Department shall surrender his or her license to the Department for the duration of that employment. The licensee shall be exempt from all renewal fees while employed. While employed by the Department, the licensee is not required to maintain the general liability insurance coverage required by this Act.
(Source: P.A. 98-253, eff. 8-9-13.)

(225 ILCS 447/50-10)
(Section scheduled to be repealed on January 1, 2024)
Sec. 50-10. The Private Detective, Private Alarm, Private Security, Fingerprint Vendor, and Locksmith Board.
(a) The Private Detective, Private Alarm, Private Security, Fingerprint Vendor, and Locksmith Board shall consist of 13 members appointed by the Secretary and comprised of 2 licensed private detectives, 3 licensed private security contractors, one licensed private detective or licensed private security contractor who provides canine odor detection services, 2 licensed private alarm contractors, one licensed fingerprint vendor except for the initial appointment who shall be required to have experience in the fingerprint vendor industry that is acceptable to the Department, 2 licensed locksmiths, one public member who is not licensed or registered under this Act and who has no connection with a business licensed under this Act, and one member representing the employees registered under this Act. Each member shall be a resident of Illinois. Except for the initial appointment of a licensed fingerprint vendor after the effective date of this amendatory Act of the 95th General Assembly, each licensed member shall have at least 5 years experience as a licensee in the professional area in which the person is licensed and be in good standing and actively engaged in that profession. In making appointments, the Secretary shall consider the recommendations of the professionals and the professional organizations representing the licensees. The membership shall reasonably reflect the different geographic areas in Illinois.
(b) Members shall serve 4 year terms and may serve until their successors are appointed. No member shall serve for more than 2 successive terms. Appointments to fill vacancies shall be made in the same manner as the original appointments for the unexpired portion of the vacated term.
(c) A member of the Board may be removed for cause. A member subject to formal disciplinary proceedings shall disqualify himself or herself from all Board business until the charge is resolved. A member also shall disqualify himself or herself from any matter on which the member cannot act objectively.
(d) Members shall receive compensation as set by law. Each member shall receive reimbursement as set by the Governor's Travel Control Board for expenses incurred in carrying out the duties as a Board member.
(e) A majority of Board members constitutes a quorum. A majority vote of the quorum is required for a decision.
(f) The Board shall elect a chairperson and vice chairperson.
(g) Board members are not liable for their acts, omissions, decisions, or other conduct in connection with their duties on the Board, except those determined to be willful, wanton, or intentional misconduct.
(h) The Board may recommend policies, procedures, and rules relevant to the administration and enforcement of this Act.
(Source: P.A. 98-253, eff. 8-9-13.)

(225 ILCS 447/50-15)
(Section scheduled to be repealed on January 1, 2024)
Sec. 50-15. Powers and duties of the Department. Subject to the provisions of this Act, the Department may exercise the following powers and duties:
(1) Prescribe forms to be issued for the

administration and enforcement of this Act.

(2) Authorize examinations to ascertain the

qualifications and fitness of applicants for licensing as a locksmith, private alarm contractor, private detective, or private security contractor and pass upon the qualifications of applicants for licensure.

(3) Examine the records of licensees or investigate

any other aspect of fingerprint vending, locksmithing, private alarm contracting, private security contracting, or practicing as a private detective that is relevant to the Department's investigation or hearing.

(4) Conduct hearings on proceedings to refuse to

issue or renew licenses or to revoke, suspend, place on probation, reprimand, or otherwise discipline a license under this Act or take other non-disciplinary action.

(5) Adopt rules required for the administration of

this Act.

(6) Maintain rosters of the names and addresses of

all licensees and all persons whose licenses have been suspended, revoked, denied renewal, or otherwise disciplined within the previous calendar year. These rosters shall be available upon written request and payment of the required fee as established by rule.

(Source: P.A. 98-253, eff. 8-9-13.)

(225 ILCS 447/50-20)
(Section scheduled to be repealed on January 1, 2024)
Sec. 50-20. Rules. The Department may promulgate rules for the administration and enforcement of this Act. The rules shall include standards for registration, licensure, professional conduct, and discipline. The Department shall consult with the Board prior to promulgating any rule. Proposed rules shall be transmitted, prior to publication in the Illinois Register, to the Board and the Department shall review the Board's recommendations and shall notify the Board with an explanation of any deviations from the Board's recommendations.
(Source: P.A. 93-438, eff. 8-5-03.)

(225 ILCS 447/50-25)
(Section scheduled to be repealed on January 1, 2024)
Sec. 50-25. Home rule. Pursuant to paragraph (h) of Section 6 of Article VII of the Illinois Constitution of 1970, the power to regulate the private detective, private security, private alarm, fingerprint vending, or locksmith business or their employees shall be exercised exclusively by the State and may not be exercised by any unit of local government, including home rule units.
(Source: P.A. 95-613, eff. 9-11-07.)

(225 ILCS 447/50-30)
(Section scheduled to be repealed on January 1, 2024)
Sec. 50-30. Fees; deposit of fees and fines. The Department shall by rule provide for fees for the administration and enforcement of this Act, and those fees are nonrefundable. Applicants for examination shall be required to pay a fee to either the Department or the designated testing service to cover the cost of providing the examination. If an applicant fails to appear for the examination on the scheduled date at the time and place specified by the Department or designated testing service, then the applicant's examination fee shall be forfeited. All of the fees and fines collected under this Act shall be deposited into the General Professions Dedicated Fund and be appropriated to the Department for the ordinary and contingent expenses of the Department in the administration and enforcement of this Act.
(Source: P.A. 96-1445, eff. 8-20-10.)

(225 ILCS 447/50-35)
(Section scheduled to be repealed on January 1, 2024)
Sec. 50-35. Rosters. The Department shall, upon request and payment of the fee, provide a list of the names and addresses of all licensees under this Act.
(Source: P.A. 93-438, eff. 8-5-03.)

(225 ILCS 447/50-40)
(Section scheduled to be repealed on January 1, 2024)
Sec. 50-40. Rights and obligations. All rights and obligations incurred and any actions commenced under the Private Detective, Private Alarm, Private Security, and Locksmith Act of 1993 shall not be impaired by the enactment of this Act. Rules adopted under the Private Detective, Private Alarm, Private Security, and Locksmith Act of 1993, unless inconsistent with this Act, shall remain in effect until amended or revoked. All licenses issued by the Department permitting the holder to act as a private detective, private detective agency, private security contractor, private security contractor agency, private alarm contractor, private alarm contractor agency, locksmith, or locksmith agency that are valid on the effective date of this Act shall be considered valid under this Act. All licenses issued under the Private Detective, Private Alarm, Private Security, and Locksmith Act of 1993 are valid and are subject to the same authority of the Department to revoke or suspend them as licenses issued under this Act.
(Source: P.A. 93-438, eff. 8-5-03.)

(225 ILCS 447/50-45)
(Section scheduled to be repealed on January 1, 2024)
Sec. 50-45. Illinois Administrative Procedure Act; application. The Illinois Administrative Procedure Act is expressly adopted and incorporated in this Act as if all of the provisions of that Act were included in this Act, except that the provision of paragraph (d) of Section 10-65 of the Illinois Administrative Procedure Act, which provides that at hearings the registrant or licensee has the right to show compliance with all lawful requirements for retention or continuation or renewal of the license, is specifically excluded. For the purpose of this Act, the notice required under Section 10-25 of the Illinois Administrative Procedure Act is considered sufficient when mailed to the last known address of a party.
(Source: P.A. 96-1445, eff. 8-20-10.)

(225 ILCS 447/50-50)
(Section scheduled to be repealed on January 1, 2024)
Sec. 50-50. Confidentiality. All information collected by the Department in the course of an examination or investigation of a licensee or applicant, including, but not limited to, any complaint against a licensee filed with the Department and information collected to investigate any such complaint, shall be maintained for the confidential use of the Department and shall not be disclosed. The Department shall not disclose the information to anyone other than law enforcement officials, regulatory agencies that have an appropriate regulatory interest as determined by the Secretary, or a party presenting a lawful subpoena to the Department. Information and documents disclosed to a federal, State, county, or local law enforcement agency shall not be disclosed by the agency for any purpose to any other agency or person. A formal complaint filed against a licensee by the Department or any order issued by the Department against a licensee or applicant shall be a public record, except as otherwise prohibited by law.
(Source: P.A. 98-253, eff. 8-9-13.)



Article 90 - Amendatory Provisions

(225 ILCS 447/Art. 90 heading)

(225 ILCS 447/90-5)
(Section scheduled to be repealed on January 1, 2024)
Sec. 90-5. (Amendatory provisions; text omitted).
(Source: P.A. 93-438, eff. 8-5-03; text omitted.)

(225 ILCS 447/90-10)
(Section scheduled to be repealed on January 1, 2024)
Sec. 90-10. (Amendatory provisions; text omitted).
(Source: P.A. 93-438, eff. 8-5-03; text omitted.)

(225 ILCS 447/90-15)
(Section scheduled to be repealed on January 1, 2024)
Sec. 90-15. (Amendatory provision; text omitted).
(Source: P.A. 93-438, eff. 8-5-03; text omitted.)

(225 ILCS 447/90-20)
(Section scheduled to be repealed on January 1, 2024)
Sec. 90-20. The Private Detective, Private Alarm, Private Security, and Locksmith Act of 1993 is repealed.
(Source: P.A. 93-438, eff. 8-5-03.)

(225 ILCS 447/90-25)
(Section scheduled to be repealed on January 1, 2024)
Sec. 90-25. (Amendatory provisions; text omitted).
(Source: P.A. 93-438, eff. 8-5-03; text omitted.)

(225 ILCS 447/90-30)
(Section scheduled to be repealed on January 1, 2024)
Sec. 90-30. (Amendatory provisions; text omitted).
(Source: P.A. 93-438, eff. 8-5-03; text omitted.)

(225 ILCS 447/90-35)
(Section scheduled to be repealed on January 1, 2024)
Sec. 90-35. (Amendatory provisions; text omitted).
(Source: P.A. 93-438, eff. 8-5-03; text omitted.)



Article 99 - Effective Date

(225 ILCS 447/Art. 99 heading)

(225 ILCS 447/99-5)
(Section scheduled to be repealed on January 1, 2024)
Sec. 99-5. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 93-438, eff. 8-5-03.)






225 ILCS 450/ - Illinois Public Accounting Act.

(225 ILCS 450/0.01) (from Ch. 111, par. 5500.01)
(Section scheduled to be repealed on January 1, 2024)
Sec. 0.01. This Act shall be known and may be cited as the "Illinois Public Accounting Act".
(Source: P.A. 85-1209.)

(225 ILCS 450/0.02) (from Ch. 111, par. 5500.02)
(Section scheduled to be repealed on January 1, 2024)
Sec. 0.02. Declaration of public policy. It is the policy of this State and the purpose of this Act:
(a) to promote the dependability of information which

is used for guidance in financial transactions or for accounting for or assessing the status or performance of commercial and noncommercial enterprises, whether public, private, or governmental; and

(b) to protect the public interest by requiring that

persons engaged in the practice of public accounting be qualified; that a public authority competent to prescribe and assess the qualifications of public accountants be established; and

(c) that preparing, auditing, or examining financial

statements and issuing a report expressing or disclaiming an opinion on such statements or expressing assurance on such statements be reserved to persons who demonstrate their ability and fitness to observe and apply the standards of the accounting profession; and that the use of accounting titles likely to confuse the public be prohibited.

(Source: P.A. 98-254, eff. 8-9-13; 99-78, eff. 7-20-15.)

(225 ILCS 450/0.03) (from Ch. 111, par. 5500.03)
(Section scheduled to be repealed on January 1, 2024)
Sec. 0.03. Definitions. As used in this Act, unless the context otherwise requires:
"Accountancy activities" means the services as set forth in Section 8.05 of the Act.
"Address of record" means the designated address recorded by the Department in the applicant's, licensee's, or registrant's application file or license file maintained by the Department's licensure maintenance unit. It is the duty of the applicant, licensee, or registrant to inform the Department of any change of address, and those changes must be made either through the Department's website or by directly contacting the Department.
"Certificate" means a certificate issued by the Board or University or similar jurisdictions specifying an individual has successfully passed all sections and requirements of the Uniform Certified Public Accountant Examination. A certificate issued by the Board or University or similar jurisdiction does not confer the ability to use the CPA title and is not equivalent to a registration or license under this Act.
"Compilation" means providing a service to be performed in accordance with Statements on Standards for Accounting and Review Services that is presented in the form of financial statements or information that is the representation of management or owners without undertaking to express any assurance on the statements.
"Coordinator" means the CPA Coordinator.
"CPA" or "C.P.A." means a certified public accountant who holds a license or registration issued by the Department or an individual authorized to use the CPA title under Section 5.2 of this Act.
"CPA firm" means a sole proprietorship, a corporation, registered limited liability partnership, limited liability company, partnership, professional service corporation, or any other form of organization issued a license in accordance with this Act or a CPA firm authorized to use the CPA firm title under Section 5.2 of this Act.
"CPA (inactive)" means a licensed certified public accountant who elects to have the Department place his or her license on inactive status pursuant to Section 17.2 of this Act.
"Financial statement" means a structured presentation of historical financial information, including, but not limited to, related notes intended to communicate an entity's economic resources and obligations at a point in time or the changes therein for a period of time in accordance with generally accepted accounting principles (GAAP) or other comprehensive basis of accounting (OCBOA).
"Other attestation engagements" means an engagement performed in accordance with the Statements on Standards for Attestation Engagements.
"Registered Certified Public Accountant" or "registered CPA" means any person who has been issued a registration under this Act as a Registered Certified Public Accountant.
"Report", when used with reference to financial statements, means an opinion, report, or other form of language that states or implies assurance as to the reliability of any financial statements and that also includes or is accompanied by any statement or implication that the person or firm issuing it has special knowledge or competence in accounting or auditing. Such a statement or implication of special knowledge or competence may arise from use by the issuer of the report of names or titles indicating that the person or firm is an accountant or auditor, or from the language of the report itself. "Report" includes any form of language that disclaims an opinion when the form of language is conventionally understood to imply any positive assurance as to the reliability of the financial statements referred to or special competence on the part of the person or firm issuing such language; it includes any other form of language that is conventionally understood to imply such assurance or such special knowledge or competence.
"Licensed Certified Public Accountant" or "licensed CPA" means any person licensed under this Act as a Licensed Certified Public Accountant.
"Committee" means the Public Accountant Registration and Licensure Committee appointed by the Secretary.
"Department" means the Department of Financial and Professional Regulation.
"License", "licensee", and "licensure" refer to the authorization to practice under the provisions of this Act.
"Peer review" means a study, appraisal, or review of one or more aspects of a CPA firm's or sole practitioner's compliance with applicable accounting, auditing, and other attestation standards adopted by generally recognized standard-setting bodies.
"Principal place of business" means the office location designated by the licensee from which the person directs, controls, and coordinates his or her professional services.
"Review committee" means any person or persons conducting, reviewing, administering, or supervising a peer review program.
"Secretary" means the Secretary of the Department of Financial and Professional Regulation.
"University" means the University of Illinois.
"Board" means the Board of Examiners established under Section 2.
"Registration", "registrant", and "registered" refer to the authorization to hold oneself out as or use the title "Registered Certified Public Accountant" or "Certified Public Accountant", unless the context otherwise requires.
"Peer Review Administrator" means an organization designated by the Department that meets the requirements of subsection (f) of Section 16 of this Act and other rules that the Department may adopt.
(Source: P.A. 99-78, eff. 7-20-15; 100-419, eff. 8-25-17.)

(225 ILCS 450/1) (from Ch. 111, par. 5501)
(Section scheduled to be repealed on January 1, 2024)
Sec. 1. No person shall hold himself or herself out to the public in this State in any manner by using the title "Certified Public Accountant", "Licensed Certified Public Accountant", "Registered Certified Public Accountant", "Public Accountant", or use the abbreviation "C.P.A.", "CPA", "LCPA", "RCPA", "PA", or any words or letters to indicate that the person using the same is a licensed CPA or registered CPA, unless he or she has been issued a license or registration by the Department under this Act or is exercising the practice privilege afforded under Section 5.2 of this Act.
(Source: P.A. 98-254, eff. 8-9-13.)

(225 ILCS 450/2) (from Ch. 111, par. 5502)
(Section scheduled to be repealed on January 1, 2024)
Sec. 2. Board of Examiners. The Governor shall appoint a Board of Examiners that shall determine the qualifications of persons applying for certificates and shall make rules for and conduct examinations for determining the qualifications.
The Board shall consist of 11 examiners, including 2 public members. The remainder shall be certified public accountants in this State who have been residents of this State for at least 5 years immediately preceding their appointment, except that one shall be either a certified public accountant of the grade herein described or an attorney licensed and residing in this State and one shall be a certified public accountant who is an active or retired educator residing in this State. The term of office of each examiner shall be 3 years. As the term of each examiner expires, the appointment shall be filled for a term of 3 years from the date of expiration. Any Board member who has served as a member for 6 consecutive years shall not be eligible for reappointment until 2 years after the end of the term in which the sixth consecutive year of service occurred, except that members of the Board serving on the effective date of this Section shall be eligible for appointment to one additional 3-year term. Where the expiration of any member's term shall result in less than 11 members then serving on the Board, the member shall continue to serve until his or her successor is appointed and has qualified. Except as otherwise provided in this Section, no Board member shall serve more than 2 full consecutive terms. Anyone appointed to the Board shall be ineligible to be appointed to the Illinois Public Accountants Registration and Licensure Committee appointed by the Secretary. Appointments to fill vacancies shall be made in the same manner as original appointments for the unexpired portion of the vacated term. The membership of the Board shall reasonably reflect representation from the geographic areas in this State. The members of the Board appointed by the Governor shall receive reasonable compensation for their necessary, legitimate, and authorized expenses in accordance with the Governor's Travel Control Board rules and the Travel Regulation Rules. The Governor may terminate the term of any member of the Board at any time for cause.
Information regarding educational requirements, the application process, the examination, and fees shall be available on the Board's Internet web site as well as in printed documents available from the Board's office.
The Board shall adopt all necessary and reasonable rules and regulations for the effective administration of this Act. Without limiting the foregoing, the Board shall adopt and prescribe rules and regulations for a fair and impartial method of determining the qualifications of applicants for examination and for a fair and impartial method of examination of persons under Section 2 and may establish rules for subjects conditioned and for the transfer of credits from other jurisdictions with respect to subjects passed.
The Board shall make an annual report of its activities to the Governor and the Secretary. This report shall include a complete operating and financial statement covering its operations during the year, the number of examinations given, the pass/fail ratio for examinations, and any other information deemed appropriate. The Board shall have an audit of its books and accounts every 2 years by the Auditor General.
(Source: P.A. 98-254, eff. 8-9-13.)

(225 ILCS 450/2.05)
(Section scheduled to be repealed on January 1, 2024)
Sec. 2.05. Public Accountant Registration and Licensure Committee. The Secretary shall appoint a Public Accountant Registration and Licensure Committee consisting of 7 persons, who shall be appointed by and shall serve in an advisory capacity to the Secretary. A majority of the members must be licensed CPAs in good standing and must be actively engaged in the practice of public accounting in this State. The remaining members must include registered CPAs in good standing in this State and one member of the public who is not licensed or registered under this Act or a similar Act of another jurisdiction and who has no connection with the accounting or public accounting profession. Four members of the Committee shall constitute a quorum. A quorum is required for all Committee decisions. Members shall serve 4-year terms and until their successors are appointed and qualified. No member shall be reappointed to the Committee for more than 2 full consecutive terms. Appointments to fill vacancies shall be made in the same manner as original appointments for the unexpired portion of the vacated term. The members of the Committee appointed by the Secretary shall receive reasonable compensation, as determined by the Department, for the necessary, legitimate, and authorized expenses approved by the Department. All expenses shall be paid from the Registered Certified Public Accountants' Administration and Disciplinary Fund. The Secretary may terminate the appointment of any member for cause. The Secretary shall consider the advice and recommendations of the Committee on questions involving standards of professional conduct, discipline, and qualifications of applicants and licensees under this Act.
(Source: P.A. 98-254, eff. 8-9-13.)

(225 ILCS 450/2.1) (from Ch. 111, par. 5503)
(Section scheduled to be repealed on January 1, 2024)
Sec. 2.1. Illinois Administrative Procedure Act. The Illinois Administrative Procedure Act is hereby expressly adopted and incorporated herein as if all of the provisions of that Act were included in this Act, except that the provision of subsection (d) of Section 10-65 of the Illinois Administrative Procedure Act that provides that at hearings the licensee has the right to show compliance with all lawful requirements for retention, continuation or renewal of the license is specifically excluded. For the purposes of this Act the notice required under Section 10-25 of the Illinois Administrative Procedure Act is deemed sufficient when mailed to the licensee's address of record.
(Source: P.A. 98-254, eff. 8-9-13; 98-756, eff. 7-16-14.)

(225 ILCS 450/3) (from Ch. 111, par. 5504)
(Section scheduled to be repealed on January 1, 2024)
Sec. 3. Qualifications of applicants. To be admitted to take the examination after the year 2000, for the purpose of determining the qualifications of applicants for certificates as certified public accountants under this Act, the applicants shall be required to present proof of the successful completion of 150 college or university semester hours of study or their quarter-hour or other academic credit unit equivalent, to include a baccalaureate or higher degree conferred by a college or university acceptable to the Board, the total educational program to include an accounting concentration or equivalent as determined by Board rule. In adopting those rules, the Board shall consider, among other things, any impediments to the interstate practice of public accounting that may result from differences in the requirements in other states.
Candidates who have taken the examination at least once before January 1, 2001, may take the examination under the qualifications in effect when they first took the examination.
(Source: P.A. 92-457, eff. 7-1-04; 93-683, eff. 7-2-04.)

(225 ILCS 450/4) (from Ch. 111, par. 5505)
(Section scheduled to be repealed on January 1, 2024)
Sec. 4. Transitional language.
(a) The provisions of this Act shall not be construed to invalidate any certificates as certified public accountants issued by the University under "An Act to regulate the profession of public accountants", approved May 15, 1903, as amended, or any certificates as Certified Public Accountants issued by the University or the Board under Section 4 of "An Act to regulate the practice of public accounting and to repeal certain acts therein named", approved July 22, 1943, as amended, which certificates shall be valid and in force as though issued under the provisions of this Act.
(b) Before July 1, 2012, persons who have received a Certified Public Accountant (CPA) Certificate issued by the Board or University or holding similar certifications from other jurisdictions with equivalent educational requirements and examination standards may apply to the Department on forms supplied by the Department for and may be granted a registration as a registered CPA from the Department upon payment of the required fee.
(c) Beginning with the 2006 renewal, the Department shall cease to issue a license as a Public Accountant. Any person holding a valid license as a Public Accountant prior to September 30, 2006 who meets the conditions for renewal of a license under this Act, shall be issued a license as a licensed CPA under this Act and shall be subject to continued regulation by the Department under this Act. The Department may adopt rules to implement this Section.
(d) The Department shall not issue any new registrations as a registered CPA on or after July 1, 2012. After that date, any applicant for licensure under this Act shall apply for a license as a licensed CPA and shall meet the requirements set forth in this Act. Any person who has been issued a registration as a registered CPA may renew the registration under the provisions of this Act and that person may continue to renew or restore the registration during his or her lifetime, subject only to the renewal or restoration requirements for the registration under this Act. Such registration shall be subject to the disciplinary provisions of this Act.
(e) (Blank).
(Source: P.A. 98-254, eff. 8-9-13.)

(225 ILCS 450/5)
Sec. 5. (Repealed).
(Source: P.A. 93-683, eff. 7-2-04. Repealed by P.A. 98-254, eff. 8-9-13.)

(225 ILCS 450/5.1)
(Section scheduled to be repealed on January 1, 2024)
Sec. 5.1. Foreign accountants. The Board shall issue a certificate to a holder of a foreign designation, granted in a foreign country entitling the holder thereof to engage in the practice of public accounting, provided:
(a) The foreign authority that granted the

designation makes similar provision to allow a person who holds a valid certificate issued by this State to obtain the foreign authority's comparable designation; and

(b) The foreign designation (i) was duly issued by a

foreign authority that regulates the practice of public accounting and the foreign designation has not expired or been revoked or suspended; and (ii) was issued upon the basis of educational and examination requirements established by the foreign authority or by law; and

(c) The applicant (i) received the designation based

on educational and examination standards substantially equivalent to those in effect in this State at the time the foreign designation was granted; and (ii) passed a uniform qualifying examination in national standards and an examination on the laws, regulations, and code of ethical conduct in effect in this State acceptable to the Board.

(Source: P.A. 93-683, eff. 7-2-04.)

(225 ILCS 450/5.2)
(Section scheduled to be repealed on January 1, 2024)
Sec. 5.2. Substantial equivalency.
(a) An individual whose principal place of business is not in this State shall have all the privileges of a person licensed under this Act as a licensed CPA without the need to obtain a license from the Department or to file notice with the Department, if the individual:
(1) holds a valid license as a certified public

accountant issued by another state that the National Qualification Appraisal Service of the National Association of State Boards of Accountancy has verified to be in substantial equivalence with the CPA licensure requirements of the Uniform Accountancy Act of the American Institute of Certified Public Accountants and the National Association of State Boards of Accountancy; or

(2) holds a valid license as a certified public

accountant issued by another state and obtains from the National Qualification Appraisal Service of the National Association of State Boards of Accountancy verification that the individual's CPA qualifications are substantially equivalent to the CPA licensure requirements of the Uniform Accountancy Act of the American Institute of Certified Public Accountants and the National Association of State Boards of Accountancy; however, any individual who has passed the Uniform CPA Examination and holds a valid license issued by any other state prior to January 1, 2012 shall be exempt from the education requirements of Section 3 of this Act for the purposes of this item (2).

(a-5) A CPA firm whose principal place of business is not in this State shall have all the privileges of a CPA firm licensed under this Act without the need to obtain a license from the Department or to file notice with the Department if the CPA firm complies with the requirements outlined in Sections 14.4 and 16 through substantial equivalency of their licensed state.
(b) Notwithstanding any other provision of law, an individual or CPA firm who offers or renders professional services under this Section, whether in person or by mail, telephone, or electronic means, shall be granted practice privileges in this State and no notice or other submission must be provided by any such individual or CPA firm.
(c) An individual licensee or CPA firm of another state exercising the privilege afforded under this Section and the CPA firm that employs such individual licensee, if any, as a condition of the grant of this privilege, hereby simultaneously consents:
(1) to the personal and subject matter jurisdiction

and disciplinary authority of the Department;

(2) to comply with this Act and the Department's

rules adopted under this Act;

(3) that in the event that the license from the state

of the individual's or CPA firm's principal place of business is no longer valid, the individual or CPA firm shall cease offering or rendering accountancy activities as outlined in paragraphs (1) and (2) of Section 8.05 in this State individually or on behalf of a CPA firm; and

(4) to the appointment of the state board that issued

the individual's or the CPA firm's license as the agent upon which process may be served in any action or proceeding by the Department against the individual or CPA firm.

(d) An individual licensee who qualifies for practice privileges under this Section who, for any entity headquartered in this State, performs (i) a financial statement audit or other engagement in accordance with Statements on Auditing Standards; (ii) an examination of prospective financial information in accordance with Statements on Standards for Attestation Engagements; or (iii) an engagement in accordance with Public Company Accounting Oversight Board Auditing Standards may only do so through a CPA firm licensed under this Act or a CPA firm with practice privileges under this Section.
(e) A CPA firm that qualifies for practice privileges under this Section and, for any entity headquartered in this State, performs the following may only do so through an individual or individuals licensed under this Act or an individual or individuals with practice privileges under this Section:
(1) a financial statement audit or other engagement

in accordance with Statements on Auditing Standards;

(2) an examination of prospective financial

information in accordance with Statements on Standards for Attestation Engagements; or

(3) an engagement in accordance with Public Company

Accounting Oversight Board auditing standards.

(Source: P.A. 100-419, eff. 8-25-17.)

(225 ILCS 450/6) (from Ch. 111, par. 5507)
(Section scheduled to be repealed on January 1, 2024)
Sec. 6. Fees; pay of examiners; expenses. The Board shall charge a fee in an amount at least sufficient to defray the costs and expenses incident to the examination and issuance of a certificate provided for in Section 6.1 and for the issuance of a certificate provided for in Section 5. This fee shall be payable by the applicant at the time of filing an application.
(Source: P.A. 92-457, eff. 7-1-04; 93-683, eff. 7-2-04.)

(225 ILCS 450/6.1)
(Section scheduled to be repealed on January 1, 2024)
Sec. 6.1. Examinations.
(a) The examination shall test the applicant's knowledge of accounting, auditing, and other related subjects, if any, as the Board may deem advisable. A candidate shall be required to pass all sections of the examination in order to qualify for a certificate. A candidate may take the required test sections individually and in any order, as long as the examination is taken within a timeframe established by Board rule.
(b) On and after January 1, 2005, applicants shall also be required to pass an examination on the rules of professional conduct, as determined by Board rule to be appropriate, before they may be awarded a certificate as a Certified Public Accountant.
(c) Pursuant to compliance with the Americans with Disabilities Act, the Board may provide alternative test administration arrangements that are reasonable in the context of the Certified Public Accountant examination for applicants who are unable to take the examination under standard conditions upon an applicant's submission of evidence as the Board may require, which may include a signed statement from a medical or other licensed medical professional, identifying the applicant's disabilities and the specific alternative accommodations the applicant may need. Any alteration in test administration arrangements does not waive the requirement of sitting for and passing the examination.
(d) Any application, document, or other information filed by or concerning an applicant and any examination grades of an applicant shall be deemed confidential and shall not be disclosed to anyone without the prior written permission of the applicant, except that the names and addresses only of all applicants shall be a public record and be released as public information. Nothing in this subsection shall prevent the Board from making public announcement of the names of persons receiving certificates under this Act.
(Source: P.A. 93-683, eff. 7-2-04; 94-779, eff. 5-19-06.)

(225 ILCS 450/7) (from Ch. 111, par. 5508)
(Section scheduled to be repealed on January 1, 2024)
Sec. 7. Licensure. A holder of a certificate or registration as a certified public accountant issued by the Board or Department shall not be entitled to practice public accounting, as defined in Section 8, in this State until the person has been licensed as a licensed CPA by the Department.
(Source: P.A. 98-254, eff. 8-9-13.)

(225 ILCS 450/8) (from Ch. 111, par. 5509)
(Section scheduled to be repealed on January 1, 2024)
Sec. 8. Practicing as a licensed CPA. Persons, either individually, as members of a partnership or limited liability company, or as officers of a corporation, who sign, affix or associate their names or any trade or assumed names used by them in a profession or business to any report expressing or disclaiming an opinion on a financial statement based on an audit or examination of that statement, or expressing assurance on a financial statement, shall be deemed to be in practice as licensed CPAs and are performing accountancy activities as outlined in paragraph (1) of subsection (a) of Section 8.05.
(Source: P.A. 98-254, eff. 8-9-13.)

(225 ILCS 450/8.05)
(Section scheduled to be repealed on January 1, 2024)
Sec. 8.05. Accountancy activities.
(a) Accountancy activities are services performed by a CPA, including:
(1) signing, affixing, or associating the names used

by a person or CPA firm to any report expressing an assurance on a financial statement or disclaiming an opinion on a financial statement based on an audit or examination of that statement or to express assurance on a financial statement;

(2) other attestation engagements not otherwise

defined in paragraph (1); or

(3) offering to perform or performing one or more

types of the following services involving the use of professional skills or competencies: accounting, management, financial or consulting services, compilations, internal audit, preparation of tax returns, furnishing advice on tax matters, bookkeeping, or representations of taxpayers; this includes the teaching of any of these areas at the college or university level.

(b) If offering or performing accountancy activities using the CPA title set forth in paragraphs (1), (2), and (3) of subsection (a) of this Section, then:
(1) the activities identified in paragraph (1) of

subsection (a) may only be performed by licensed CPAs;

(2) the activities identified in paragraph (2) of

subsection (a) may only be performed by licensed or registered CPAs; and

(3) the activities identified in paragraph (3) of

subsection (a) are not restricted to licensed or registered CPAs, subject to the provisions of Section 9 of this Act.

(Source: P.A. 98-254, eff. 8-9-13; 98-730, eff. 1-1-15.)

(225 ILCS 450/9) (from Ch. 111, par. 5510)
(Section scheduled to be repealed on January 1, 2024)
Sec. 9. Unlicensed practice; violation; civil penalty.
(a) Offering, attempting, or holding oneself out to practice as a licensed CPA or a registered CPA in this State without being licensed or registered under this Act or qualifying for the practice privilege set forth in Section 5.2 of this Act is prohibited.
(b) The use of the title "certified public accountant", "Licensed Certified Public Accountant", "Registered Certified Public Accountant", "public accountant", or abbreviation "C.P.A." or any similar terms that may be misleading to the public indicating that an individual or the members of a firm are licensed or registered CPAs is prohibited unless (1) the individual or members are holders of an effective unrevoked license or registration or qualify for the practice privilege under Section 5.2 of this Act and (2) the firm is licensed as a CPA firm by the Department and is performing accounting activities as outlined in Section 8.05.
(c) In addition to any other penalty provided by law, any individual or person violating subsection (a) or (b) of this Section shall pay a civil penalty to the Department in an amount not to exceed $10,000 for each offense as determined by the Department. The civil penalty shall be assessed by the Department after a hearing is held in accordance with the provisions set forth in this Act regarding the provision of a hearing for the discipline of a licensee.
(d) The Department has the authority and power to investigate any and all alleged improper use of the certified public accountant title or CPA designation and any unlicensed activity.
(e) The civil penalty shall be paid within 60 days after the effective date of the order imposing the civil penalty. The order shall constitute a judgment and may be filed and execution had thereon in the same manner as any judgment from any court of record.
(Source: P.A. 98-254, eff. 8-9-13.)

(225 ILCS 450/9.01)
Sec. 9.01. (Repealed).
(Source: P.A. 95-386, eff. 1-1-08. Repealed by P.A. 98-254, eff. 8-9-13.)

(225 ILCS 450/9.02)
Sec. 9.02. (Repealed).
(Source: P.A. 95-386, eff. 1-1-08. Repealed by P.A. 98-254, eff. 8-9-13.)

(225 ILCS 450/9.1)
Sec. 9.1. (Repealed).
(Source: P.A. 93-683, eff. 7-2-04. Repealed by P.A. 95-386, eff. 1-1-08.)

(225 ILCS 450/9.2) (from Ch. 111, par. 5510.2)
(Section scheduled to be repealed on January 1, 2024)
Sec. 9.2. Powers and duties of the Department.
(a) The Department shall exercise the powers and duties prescribed by "The Civil Administrative Code of Illinois" for the administration of licensing acts and shall exercise such other powers and duties invested by this Act.
(b) The Secretary may promulgate rules consistent with the provisions of this Act for the administration and enforcement of the provisions of this Act for which the Department is responsible and for the payment of fees connected therewith and may prescribe forms which shall be issued in connection therewith. The rules shall include standards and criteria for licensure and professional conduct and discipline.
(c) The Department may solicit the advice and expert knowledge of the Committee or the Board on any matter relating to the administration and enforcement of this Act.
The Department may, in its discretion, employ or use the legal services of outside counsel and the investigative services of outside personnel to assist the Department, and the Department is authorized to pay for such services from the Registered Certified Public Accountants' Administration and Disciplinary Fund.
(Source: P.A. 98-254, eff. 8-9-13.)

(225 ILCS 450/9.3)
(Section scheduled to be repealed on January 1, 2024)
Sec. 9.3. Sharing of information. Notwithstanding any other provision of this Act, for the purpose of carrying out their respective duties and responsibilities under this Act and to effectuate the purpose of this Act, both the Board and the Department are authorized and directed to share information with each other regarding those individuals and entities licensed or certified or applying for licensure or certification under this Act.
(Source: P.A. 98-254, eff. 8-9-13.)

(225 ILCS 450/11) (from Ch. 111, par. 5512)
(Section scheduled to be repealed on January 1, 2024)
Sec. 11. Exemption from Act. Nothing in this Act shall prohibit any person who may be engaged by one or more persons, partnerships or corporations, from keeping books, or from making trial balances or statements, or, as an employee, from making audits or preparing reports, provided that the person does not indicate or in any manner imply that the trial balances, statements, or reports have been prepared or examined by a certified public accountant, a registered certified public accountant, or a licensed certified public accountant or that they represent the independent opinion of a certified public accountant or a licensed certified public accountant. Nothing in this Act shall prohibit any person from preparing tax and information returns or from acting as representative or agent at tax inquiries, examinations or proceedings, or from preparing and installing accounting systems, or from reviewing accounts and accounting methods for the purpose of determining the efficiency of accounting methods or appliances, or from studying matters of organization, provided that the person does not indicate or in any manner imply that the reports have been prepared by, or that the representation or accounting work has been performed by a certified public accountant, a registered certified public accountant, or a licensed certified public accountant. Unlicensed accountants are not prohibited from performing any services that they may have performed prior to this Amendatory Act of 1983.
(Source: P.A. 92-457, eff. 7-1-04; 93-683, eff. 7-2-04.)

(225 ILCS 450/13) (from Ch. 111, par. 5514)
(Section scheduled to be repealed on January 1, 2024)
Sec. 13. Application for licensure.
(a) A person or CPA firm that wishes to perform accountancy activities in this State, as defined in paragraph (1) of subsection (a) of Section 8.05 of this Act, or use the CPA title shall make application to the Department and shall pay the fee required by rule.
Applicants have 3 years from the date of application to complete the application process. If the process has not been completed in 3 years, the application shall be denied, the fee forfeited and the applicant must reapply and meet the requirements in effect at the time of reapplication.
(b) Any CPA firm that (i) has an office in this State that uses the title "CPA" or "CPA firm"; (ii) has an office in this State that performs accountancy activities, as defined in paragraph (1) of subsection (a) of Section 8.05 of this Act; or (iii) does not have an office in this State and does not meet the practice privilege requirements as defined in Section 5.2 of this Act, but offers or renders services, as set forth in subsection (e) of Section 5.2 of this Act, for a client that is headquartered in this State must hold a license as a CPA firm issued under this Act.
(c) (Blank).
(d) A CPA firm that is not subject to the requirements of subsection (b) of this Section may perform professional services that are not regulated under subsection (b) of this Section while using the title "CPA" or "CPA firm" in this State without obtaining a license as a CPA firm under this Act if the firm (i) performs such services through individuals with practice privileges under Section 5.2 of this Act and (ii) may lawfully perform such services in the state where those individuals with practice privileges under Section 5.2 of this Act have their principal place of business.
(Source: P.A. 100-419, eff. 8-25-17.)

(225 ILCS 450/13.5)
(Section scheduled to be repealed on January 1, 2024)
Sec. 13.5. Social Security Number on license application. In addition to any other information required to be contained in the application, every application for an original license under this Act shall include the applicant's Social Security Number, which shall be retained in the agency's records pertaining to the license. As soon as practical, the Department shall assign a customer's identification number to each applicant for a license.
Every application for a renewal or restored license shall require the applicant's customer identification number.
(Source: P.A. 97-400, eff. 1-1-12.)

(225 ILCS 450/14) (from Ch. 111, par. 5515)
(Section scheduled to be repealed on January 1, 2024)
Sec. 14. Qualifications for licensure as a licensed CPA. The Department may license as licensed CPAs individuals meeting the following requirements:
(a) All persons who have received certificates as certified public accountants from the Board or who hereafter received registrations as registered CPAs from the Department who have had at least one year of full-time experience, or its equivalent, providing any type of service or advice involving the use of accounting, audit, management advisory, financial advisory, tax, consulting skills, or other attestation engagements which may be gained through employment in government, industry, academia, or public practice.
(a-5) If the applicant's certificate as a certified public accountant from the Board or the applicant's registration as a registered CPA from the Department was issued more than 4 years prior to the application for a license as a licensed CPA under this Section, the applicant shall submit any evidence the Department may require showing the applicant has completed not less than 90 hours of continuing professional education acceptable to the Department within the 3 years immediately preceding the date of application.
(b) (Blank).
(Source: P.A. 98-254, eff. 8-9-13.)

(225 ILCS 450/14.1)
(Section scheduled to be repealed on January 1, 2024)
Sec. 14.1. Foreign accountants. The Department may issue a license as a licensed CPA to a holder of a foreign designation, granted in a foreign country, provided that:
(a) the applicant is the holder of a certificate as a

certified public accountant from the Board or a registration as a registered CPA from the Department issued under this Act;

(b) (Blank);
(c) the foreign designation (i) was duly issued by a

foreign authority that regulates the practice of public accounting and the foreign designation has not expired or been revoked or suspended; (ii) entitles the holder to issue reports upon financial statements; and (iii) was issued upon the basis of educational, examination, and experience requirements established by the foreign authority or by law; and

(d) the applicant (i) received the designation based

on standards substantially equivalent to those in effect in this State at the time the foreign designation was granted; and (ii) completed an experience requirement, substantially equivalent to the requirement set out in Section 14, in the jurisdiction that granted the foreign designation or meets equivalent requirements prescribed by the Department by rule, within the 10 years immediately preceding the application.

Applicants have 3 years from the date of application to complete the application process. If the process has not been completed in 3 years, the application shall be denied, the fee shall be forfeited, and the applicant must reapply and meet the requirements in effect at the time of reapplication.
(Source: P.A. 98-254, eff. 8-9-13.)

(225 ILCS 450/14.2)
(Section scheduled to be repealed on January 1, 2024)
Sec. 14.2. Licensure by endorsement.
(a) The Department shall issue a license as a licensed CPA to any applicant who holds a current, valid, and unrevoked license as a certified public accountant issued from another state with equivalent educational requirements and examination standards, applies to the Department on forms supplied by the Department, and pays the required fee, provided:
(1) the individual applicant is determined by the

Department to possess qualifications substantially equivalent to this State's current licensing requirements;

(2) at the time the applicant received his or her

license, the applicant possessed qualifications substantially equivalent to the qualifications for licensure then in effect in this State; or

(3) the applicant has, after passing the examination

upon which his or her license to practice was based, not less than 4 years of experience as outlined in Section 14 of this Act within the 10 years immediately before the application.

(b) In determining the substantial equivalency of any state's requirements to Illinois' requirements, the Department may rely on the determinations of the National Qualification Appraisal Service of the National Association of State Boards of Accountancy or such other qualification appraisal service as it deems appropriate.
(c) Applicants have 3 years from the date of application to complete the application process. If the process has not been completed in 3 years, the application shall be denied, the fee shall be forfeited, and the applicant must reapply and meet the requirements in effect at the time of reapplication.
(d) Any individual who is the holder of a current, valid, and not previously disciplined license as a certified public accountant of any state and has applied in writing to the Department in form and substance satisfactory to the Department for a license as a licensed CPA may perform accountancy activities as set forth in Section 8.05 until the earlier of the following dates:
(1) the expiration of 6 months after filing the

written application; or

(2) the denial of the application by the Department.
Any individual performing accountancy activities under this subsection (d) shall be subject to discipline in the same manner as an individual licensed under this Act.
(Source: P.A. 98-254, eff. 8-9-13; 98-730, eff. 1-1-15.)

(225 ILCS 450/14.3)
Sec. 14.3. (Repealed).
(Source: P.A. 95-386, eff. 1-1-08. Repealed by P.A. 98-254, eff. 8-9-13.)

(225 ILCS 450/14.4)
(Section scheduled to be repealed on January 1, 2024)
Sec. 14.4. Qualifications for licensure as a CPA firm. The Department may license as licensed CPA firms individuals or entities meeting the following requirements:
(1) A majority of the ownership of the firm, in terms

of financial interests and voting rights of all partners, officers, shareholders, or members, belongs to persons licensed or registered in some state. All partners, officers, shareholders, or members, whose principal place of business is in this State and who have overall responsibility for accountancy activities in this State, as defined in paragraph (1) of subsection (a) of Section 8.05 of this Act, must hold a valid license as a licensed CPA issued by this State. An individual exercising the practice privilege afforded under Section 5.2 who performs services for which a firm license is required under subsection (d) of Section 5.2 shall not be required to obtain an individual license under this Act.

(2) All owners of the CPA firm, whether licensed as a

licensed CPA or not, shall be active participants in the CPA firm or its affiliated entities and shall comply with the rules adopted under this Act.

(3) It shall be lawful for a nonprofit cooperative

association engaged in rendering an auditing and accounting service to its members only to continue to render that service provided that the rendering of an auditing and accounting service by the cooperative association shall at all times be under the control and supervision of licensed CPAs.

(4) An individual who supervises services for which a

license is required under paragraph (1) of subsection (a) of Section 8.05 of this Act, who signs or authorizes another to sign any report for which a license is required under paragraph (1) of subsection (a) of Section 8.05 of this Act, or who supervises services for which a CPA firm license is required under subsection (d) of Section 5.2 of this Act shall hold a valid, active licensed CPA license from this State or another state considered to be substantially equivalent under paragraph (1) of subsection (a) of Section 5.2.

(5) The CPA firm shall designate to the Department in

writing an individual licensed as a licensed CPA under this Act or, in the case of a firm that must have a CPA firm license pursuant to subsection (b) of Section 13 of this Act, a licensee of another state who meets the requirements set out in paragraph (1) or (2) of subsection (a) of Section 5.2 of this Act, who shall be responsible for the proper licensure of the CPA firm.

(Source: P.A. 98-254, eff. 8-9-13; 98-730, eff. 1-1-15; 99-78, eff. 7-20-15.)

(225 ILCS 450/14.5)
(Section scheduled to be repealed on January 1, 2024)
Sec. 14.5. CPA Coordinator; duties. The Secretary shall appoint a CPA Coordinator, who shall hold a currently valid CPA license or registration. The Coordinator shall not practice during the term of his or her appointment. The Coordinator shall be exempt from all fees related to his or her CPA license or registration that come due during his or her employment. In appointing the Coordinator, the Secretary shall give due consideration to recommendations made by members, organizations, and associations of the CPA and accounting profession. The Coordinator shall:
(1) act as Chairperson of the Committee, ex officio,

without a vote;

(2) be the direct liaison between the Department, the

profession, and CPA and accounting organizations and associations;

(3) prepare and circulate to licensees any

educational and informational material that the Department deems necessary for providing guidance or assistance to licensees;

(4) appoint any necessary committees to assist in the

performance of the functions and duties of the Department under this Act; and

(5) subject to the administrative approval of the

Secretary, supervise all activities relating to the regulation of the CPA profession.

(Source: P.A. 100-419, eff. 8-25-17.)

(225 ILCS 450/15) (from Ch. 111, par. 5516)
Sec. 15. (Repealed).
(Source: Repealed by P.A. 88-36.)

(225 ILCS 450/16) (from Ch. 111, par. 5517)
(Section scheduled to be repealed on January 1, 2024)
Sec. 16. Expiration and renewal of licenses; renewal of registration; continuing education; peer review.
(a) The expiration date and renewal period for each license or registration issued under this Act shall be set by rule.
(b) Every holder of a license or registration under this Act may renew such license or registration before the expiration date upon payment of the required renewal fee as set by rule.
(c) Every application for renewal of a license by a licensed CPA who has been licensed under this Act for 3 years or more shall be accompanied or supported by any evidence the Department shall prescribe, in satisfaction of completing continuing professional education as prescribed by Department rules. All continuing education sponsors applying to the Department for registration shall be required to submit an initial nonrefundable application fee set by Department rule. Each registered continuing education sponsor shall be required to pay an annual renewal fee set by Department rule. Publicly supported colleges, universities, and governmental agencies located in Illinois are exempt from payment of any fees required for continuing education sponsor registration. Failure by a continuing education sponsor to be licensed or pay the fees prescribed in this Act, or to comply with the rules and regulations established by the Department under this Section regarding requirements for continuing education courses or sponsors, shall constitute grounds for revocation or denial of renewal of the sponsor's registration.
(d) Licensed CPAs are exempt from the continuing professional education requirement for the first renewal period following the original issuance of the license.
Failure by an applicant for renewal of a license as a licensed CPA to furnish the evidence shall constitute grounds for disciplinary action, unless the Department in its discretion shall determine the failure to have been due to reasonable cause. The Department, in its discretion, may renew a license despite failure to furnish evidence of satisfaction of requirements of continuing education upon condition that the applicant follow a particular program or schedule of continuing education. In issuing rules and individual orders in respect of requirements of continuing education, the Department in its discretion may, among other things, use and rely upon guidelines and pronouncements of recognized educational and professional associations; may prescribe rules for the content, duration, and organization of courses; shall take into account the accessibility to applicants of such continuing education as it may require, and any impediments to interstate practice of public accounting that may result from differences in requirements in other states; and may provide for relaxation or suspension of requirements in regard to applicants who certify that they do not intend to engage in the performance of accountancy activities, and for instances of individual hardship.
The Department shall establish by rule a means for the verification of completion of the continuing education required by this Section. This verification may be accomplished through audits of records maintained by licensees; by requiring the filing of continuing education certificates with the Department; or by other means established by the Department.
The Department may establish, by rule, guidelines for acceptance of continuing education on behalf of licensed CPAs taking continuing education courses in other jurisdictions.
(e) For renewals on and after July 1, 2012, as a condition for granting a renewal license to CPA firms and sole practitioners who perform accountancy activities outlined in paragraph (1) of subsection (a) of Section 8.05 under this Act, the Department shall require that the CPA firm or sole practitioner satisfactorily complete a peer review during the immediately preceding 3-year period, accepted by a Peer Review Administrator in accordance with established standards for performing and reporting on peer reviews, unless the CPA firm or sole practitioner is exempted under the provisions of subsection (i) of this Section. A CPA firm or sole practitioner shall, at the request of the Department, submit to the Department a letter from the Peer Review Administrator stating the date on which the peer review was satisfactorily completed.
A new CPA firm or sole practitioner shall not be required to comply with the peer review requirements for the first license renewal. A CPA firm or sole practitioner shall comply with the Department's rules adopted under this Act and agree to notify the Peer Review Administrator within 30 days after accepting an engagement for services requiring a license under this Act and to undergo a peer review within 18 months after the end of the period covered by the engagement.
The requirements of this subsection (e) shall not apply to any person providing services requiring a license under this Act to the extent that such services are provided in the capacity of an employee of the Office of the Auditor General or to a nonprofit cooperative association engaged in the rendering of licensed service to its members only under paragraph (3) of Section 14.4 of this Act or any of its employees to the extent that such services are provided in the capacity of an employee of the association.
(f) The Department shall approve only Peer Review Administrators that the Department finds comply with established standards for performing and reporting on peer reviews. The Department may adopt rules establishing guidelines for peer reviews, which shall do all of the following:
(1) Require that a peer review be conducted by a

reviewer that is independent of the CPA firm reviewed and approved by the Peer Review Administrator under established standards.

(2) Other than in the peer review process, prohibit

the use or public disclosure of information obtained by the reviewer, the Peer Review Administrator, or the Department during or in connection with the peer review process. The requirement that information not be publicly disclosed shall not apply to a hearing before the Department that the CPA firm or sole practitioner requests be public or to the information described in paragraph (3) of subsection (i) of this Section.

(g) If a CPA firm or sole practitioner fails to satisfactorily complete a peer review as required by subsection (e) of this Section or does not comply with any remedial actions determined necessary by the Peer Review Administrator, the Peer Review Administrator shall notify the Department of the failure and shall submit a record with specific references to the rule, statutory provision, professional standards, or other applicable authority upon which the Peer Review Administrator made its determination and the specific actions taken or failed to be taken by the licensee that in the opinion of the Peer Review Administrator constitutes a failure to comply. The Department may at its discretion or shall upon submission of a written application by the CPA firm or sole practitioner hold a hearing under Section 20.1 of this Act to determine whether the CPA firm or sole practitioner has complied with subsection (e) of this Section. The hearing shall be confidential and shall not be open to the public unless requested by the CPA firm or sole practitioner.
(h) The CPA firm or sole practitioner reviewed shall pay for any peer review performed. The Peer Review Administrator may charge a fee to each firm and sole practitioner sufficient to cover costs of administering the peer review program.
(i) A CPA firm or sole practitioner shall not be required to comply with the peer review requirements if:
(1) Within 3 years before the date of application for

renewal licensure, the sole practitioner or CPA firm has undergone a peer review conducted in another state or foreign jurisdiction that meets the requirements of paragraphs (1) and (2) of subsection (f) of this Section. The sole practitioner or CPA firm shall, at the request of the Department, submit to the Department a letter from the organization administering the most recent peer review stating the date on which the peer review was completed; or

(2) Within 2 years before the date of application for

renewal licensure, the sole practitioner or CPA firm satisfies all of the following conditions:

(A) has not accepted or performed any accountancy

activities outlined in paragraph (1) of subsection (a) of Section 8.05 of this Act; and

(B) the firm or sole practitioner agrees to

notify the Peer Review Administrator within 30 days of accepting an engagement for services requiring a license under this Act and to undergo a peer review within 18 months after the end of the period covered by the engagement; or

(3) For reasons of personal health, military service,

or other good cause, the Department determines that the sole practitioner or firm is entitled to an exemption, which may be granted for a period of time not to exceed 12 months.

(j) If a peer review report indicates that a CPA firm or sole practitioner complies with the appropriate professional standards and practices set forth in the rules of the Department and no further remedial action is required, the Peer Review Administrator shall, after issuance of the final letter of acceptance, destroy all working papers and documents related to the peer review, other than report-related documents and documents evidencing completion of remedial actions, if any, in accordance with rules established by the Department.
(k) (Blank).
(Source: P.A. 100-419, eff. 8-25-17.)

(225 ILCS 450/17) (from Ch. 111, par. 5518)
(Section scheduled to be repealed on January 1, 2024)
Sec. 17. Fees; returned checks; fines. The fees for the administration and enforcement of this Act, including, but not limited to, original licensure, registration, renewal, and restoration fees, shall be set by the Department by rule. The fees shall be nonrefundable.
Any person who delivers a check or other payment to the Department that is returned to the Department unpaid by the financial institution upon which it is drawn shall pay to the Department, in addition to the amount already owed to the Department, a fine of $50. The fines imposed by this Section are in addition to any other discipline provided under this Act for unlicensed practice or practice on a nonrenewed license or registration. The Department shall notify the person that payment of fees and fines shall be paid to the Department by certified check or money order within 30 calendar days of the notification. If, after the expiration of 30 days from the date of the notification, the person has failed to submit the necessary remittance, the Department shall automatically terminate the license or registration or deny the application, without hearing. If, after termination or denial, the person seeks a license or registration, he or she shall apply to the Department for restoration or issuance of the license or registration and pay all fees and fines due to the Department. The Department may establish a fee for the processing of an application for restoration of a license or registration to pay all expenses of processing this application. The Department may waive the fines due under this Section in individual cases where the Department finds that the fines would be unreasonable or unnecessarily burdensome.
(Source: P.A. 98-254, eff. 8-9-13.)

(225 ILCS 450/17.1) (from Ch. 111, par. 5518.1)
(Section scheduled to be repealed on January 1, 2024)
Sec. 17.1. Restoration.
(a) Any registered CPA who has permitted his or her registration to expire or who has had his or her registration on inactive status may have his or her registration restored by making application to the Department and filing proof acceptable to the Department as defined by rule of his or her fitness to have his or her registration restored, which may include sworn evidence certifying to active practice in another jurisdiction satisfactory to the Department and by paying the required restoration fee.
(b) Any licensed CPA who has permitted his or her license to expire or who has had his or her license on inactive status may have his or her license restored by (1) making application to the Department and filing proof acceptable to the Department as defined by rule of his or her fitness to have his or her license restored, including sworn evidence certifying to active practice in another jurisdiction satisfactory to the Department, (2) paying the required restoration fee, (3) submitting proof of the required continuing education and (4) in the case of a sole practitioner, satisfactory completion of peer review outlined in subsection (e) of Section 16, unless exempt from peer review under subsection (i) of Section 16.
(c) Any firm that has permitted its license to expire may have its license restored by (1) making application to the Department and filing proof acceptable to the Department as defined by rule of its fitness to have its license restored, including sworn evidence certifying to active practice in another jurisdiction satisfactory to the Department, (2) paying the required restoration fee, and (3) satisfactory completion of peer review outlined in subsection (e) of Section 16, unless exempt from peer review under subsection (i) of Section 16.
(d) If the licensed CPA or registered CPA has not maintained an active practice in another jurisdiction satisfactory to the Department, the Department shall determine, by an evaluation program established by rule, fitness to resume active status and may require the applicant to complete a period of supervised experience.
Any licensed CPA or registered CPA whose license or registration expired while he or she was (1) in Federal Service on active duty with the Armed Forces of the United States, or the State Militia called into service or training, or (2) in training or education under the supervision of the United States preliminary to induction into the military service, may have his or her license or registration renewed reinstated or restored without paying any lapsed renewal and restoration fees if within 2 years after honorable termination of such service, training or education except under conditions other than honorable, he or she furnished the Department with satisfactory evidence to the effect that he or she has been so engaged and that his or her service, training, or education has been so terminated.
(Source: P.A. 98-254, eff. 8-9-13; 98-730, eff. 1-1-15.)

(225 ILCS 450/17.2) (from Ch. 111, par. 5518.2)
(Section scheduled to be repealed on January 1, 2024)
Sec. 17.2. Inactive status.
(a) Any licensed or registered CPA with an active, unencumbered license or registration who notifies the Department in writing on forms prescribed by the Department, may elect to place his or her license or registration on an inactive status and shall, subject to rules of the Department, be excused from payment of renewal fees and completion of continuing education hours until he or she notifies the Department in writing of his or her desire to resume active status.
(b) Any licensed CPA requesting restoration from inactive status shall be required to pay the current renewal fee, shall be required to submit proof of the required continuing education, and shall be required to comply with any requirements established by rule.
(c) Any registered CPA requesting restoration from inactive status shall be required to pay the current renewal fee and shall be required to comply with any requirements established by rule.
(d) Any licensed CPA or registered CPA whose license is in an inactive status shall not perform accountancy activities outlined in Section 8.05 of this Act.
(e) Any licensed CPA or registered CPA whose license or registration is in an inactive status shall not in any manner hold himself or herself out to the public as a CPA, except in accordance with subsection (f) of this Section.
(f) Any licensed CPA whose license is in inactive status may use the title "CPA (inactive)" if:
(1) he or she is not performing accountancy

activities outlined in Section 8.05; or

(2) he or she is performing governance functions on a

non-profit volunteer board using his or her accountancy skills and competencies and complies with the following requirements:

(A) he or she discloses to the non-profit

volunteer board and respective committees that his or her license is on inactive status; and

(B) he or she is not serving as an audit

committee financial expert as defined in Section 407 of the federal Sarbanes-Oxley Act of 2002.

(Source: P.A. 98-254, eff. 8-9-13.)

(225 ILCS 450/17.3)
(Section scheduled to be repealed on January 1, 2024)
Sec. 17.3. Restoration of license from discipline. At any time after the successful completion of a term of indefinite probation, suspension, or revocation of a license or registration, the Department may restore the license or registration to active status, unless, after an investigation and a hearing, the Secretary determines that restoration is not in the public interest. No person or entity whose license, certificate, or authority has been revoked as authorized in this Act may apply for restoration of that license, certification, or authority until such time as provided for in the Civil Administrative Code of Illinois.
(Source: P.A. 98-254, eff. 8-9-13.)

(225 ILCS 450/19)
Sec. 19. (Repealed).
(Source: P.A. 93-683, eff. 7-2-04. Repealed by P.A. 98-254, eff. 8-9-13.)

(225 ILCS 450/20.01) (from Ch. 111, par. 5521.01)
(Section scheduled to be repealed on January 1, 2024)
Sec. 20.01. Grounds for discipline; license or registration.
(a) The Department may refuse to issue or renew, or may revoke, suspend, or reprimand any registration or registrant, any license or licensee, place a licensee or registrant on probation for a period of time subject to any conditions the Department may specify including requiring the licensee or registrant to attend continuing education courses or to work under the supervision of another licensee or registrant, impose a fine not to exceed $10,000 for each violation, restrict the authorized scope of practice, require a licensee or registrant to undergo a peer review program, assess costs as provided for under Section 20.4, or take other disciplinary or non-disciplinary action for any one or more of the following:
(1) Violation of any provision of this Act or rule

adopted by the Department under this Act or violation of professional standards.

(2) Dishonesty, fraud, or deceit in obtaining,

reinstating, or restoring a license or registration.

(3) Cancellation, revocation, suspension, denial of

licensure or registration, or refusal to renew a license or privileges under Section 5.2 for disciplinary reasons in any other U.S. jurisdiction, unit of government, or government agency for any cause.

(4) Failure, on the part of a licensee under Section

13 or registrant under Section 16, to maintain compliance with the requirements for issuance or renewal of a license or registration or to report changes to the Department.

(5) Revocation or suspension of the right to practice

by or before any state or federal regulatory authority or by the Public Company Accounting Oversight Board.

(6) Dishonesty, fraud, deceit, or gross negligence in

the performance of services as a licensee or registrant or individual granted privileges under Section 5.2.

(7) Conviction by plea of guilty or nolo contendere,

finding of guilt, jury verdict, or entry of judgment or sentencing, including, but not limited to, convictions, preceding sentences of supervision, conditional discharge, or first offender probation, under the laws of any jurisdiction of the United States that is (i) a felony or (ii) a misdemeanor, an essential element of which is dishonesty, or that is directly related to the practice of public accounting.

(8) Performance of any fraudulent act while holding a

license or privilege issued under this Act or prior law.

(9) Practicing on a revoked, suspended, or inactive

license or registration.

(10) Making or filing a report or record that the

registrant or licensee knows to be false, willfully failing to file a report or record required by State or federal law, willfully impeding or obstructing the filing or inducing another person to impede or obstruct only those that are signed in the capacity of a licensed CPA or a registered CPA.

(11) Aiding or assisting another person in violating

any provision of this Act or rules promulgated hereunder.

(12) Engaging in dishonorable, unethical, or

unprofessional conduct of a character likely to deceive, defraud, or harm the public.

(13) Habitual or excessive use or abuse of drugs,

alcohol, narcotics, stimulants, or any other substance that results in the inability to practice with reasonable skill, judgment, or safety.

(14) Directly or indirectly giving to or receiving

from any person, firm, corporation, partnership, or association any fee, commission, rebate, or other form of compensation for any professional service not actually rendered.

(15) Physical illness, including, but not limited to,

deterioration through the aging process or loss of motor skill that results in the licensee or registrant's inability to practice under this Act with reasonable judgment, skill, or safety.

(16) Solicitation of professional services by using

false or misleading advertising.

(17) Any conduct reflecting adversely upon the

licensee's fitness to perform services while a licensee or individual granted privileges under Section 5.2.

(18) Practicing or attempting to practice under a

name other than the full name as shown on the license or registration or any other legally authorized name.

(19) A finding by the Department that a licensee or

registrant has not complied with a provision of any lawful order issued by the Department.

(20) Making a false statement to the Department

regarding compliance with continuing professional education or peer review requirements.

(21) Failing to make a substantive response to a

request for information by the Department within 30 days of the request.

(b) (Blank).
(b-5) All fines or costs imposed under this Section shall be paid within 60 days after the effective date of the order imposing the fine or costs or in accordance with the terms set forth in the order imposing the fine or cost.
(c) In cases where the Department of Healthcare and Family Services has previously determined a licensee or a potential licensee is more than 30 days delinquent in the payment of child support and has subsequently certified the delinquency to the Department, the Department may refuse to issue or renew or may revoke or suspend that person's license or may take other disciplinary or non-disciplinary action against that person based solely upon the certification of delinquency made by the Department of Healthcare and Family Services in accordance with item (5) of subsection (a) of Section 2105-15 of the Department of Professional Regulation Law of the Civil Administrative Code of Illinois.
(d) The Department may refuse to issue or may suspend without hearing, as provided for in the Code of Civil Procedure, the license or registration of any person who fails to file a return, to pay a tax, penalty, or interest shown in a filed return, or to pay any final assessment of tax, penalty, or interest, as required by any tax Act administered by the Illinois Department of Revenue, until such time as the requirements of any such tax Act are satisfied in accordance with subsection (g) of Section 2105-15 of the Department of Professional Regulation Law of the Civil Administrative Code of Illinois.
(e) The Department shall deny any application for a license, registration, or renewal, without hearing, to any person who has defaulted on an educational loan guaranteed by the Illinois Student Assistance Commission; however, the Department may issue a license, registration, or renewal if the person in default has established a satisfactory repayment record as determined by the Illinois Student Assistance Commission.
(f) The determination by a court that a licensee or registrant is subject to involuntary admission or judicial admission as provided in the Mental Health and Developmental Disabilities Code will result in the automatic suspension of his or her license or registration. The licensee or registrant shall be responsible for notifying the Department of the determination by the court that the licensee or registrant is subject to involuntary admission or judicial admission as provided in the Mental Health and Developmental Disabilities Code. The suspension shall end only upon a finding by a court that the patient is no longer subject to involuntary admission or judicial admission, the issuance of an order so finding and discharging the patient, and the filing of a petition for restoration demonstrating fitness to practice.
(g) In enforcing this Section, the Department, upon a showing of a possible violation, may compel, any licensee or registrant or any individual who has applied for licensure under this Act, to submit to a mental or physical examination and evaluation, or both, which may include a substance abuse or sexual offender evaluation, at the expense of the Department. The Department shall specifically designate the examining physician licensed to practice medicine in all of its branches or, if applicable, the multidisciplinary team involved in providing the mental or physical examination and evaluation, or both. The multidisciplinary team shall be led by a physician licensed to practice medicine in all of its branches and may consist of one or more or a combination of physicians licensed to practice medicine in all of its branches, licensed chiropractic physicians, licensed clinical psychologists, licensed clinical social workers, licensed clinical professional counselors, and other professional and administrative staff. Any examining physician or member of the multidisciplinary team may require any person ordered to submit to an examination and evaluation under this Section to submit to any additional supplemental testing deemed necessary to complete any examination or evaluation process, including, but not limited to, blood testing, urinalysis, psychological testing, or neuropsychological testing. The Department may order the examining physician or any member of the multidisciplinary team to provide to the Department any and all records, including business records, that relate to the examination and evaluation, including any supplemental testing performed. The Department may order the examining physician or any member of the multidisciplinary team to present testimony concerning this examination and evaluation of the licensee, registrant, or applicant, including testimony concerning any supplemental testing or documents relating to the examination and evaluation. No information, report, record, or other documents in any way related to the examination and evaluation shall be excluded by reason of any common law or statutory privilege relating to communication between the licensee, registrant, or applicant and the examining physician or any member of the multidisciplinary team. No authorization is necessary from the individual ordered to undergo an evaluation and examination for the examining physician or any member of the multidisciplinary team to provide information, reports, records, or other documents or to provide any testimony regarding the examination and evaluation.
The individual to be examined may have, at his or her own expense, another physician of his or her choice present during all aspects of the examination. Failure of any individual to submit to mental or physical examination and evaluation, or both, when directed, shall result in an automatic suspension, without hearing, until such time as the individual submits to the examination. If the Department finds a licensee, registrant, or applicant unable to practice because of the reasons set forth in this Section, the Department shall require such licensee, registrant, or applicant to submit to care, counseling, or treatment by physicians approved or designated by the Department, as a condition for continued, reinstated, or renewed licensure to practice.
When the Secretary immediately suspends a license or registration under this Section, a hearing upon such person's license or registration must be convened by the Department within 15 days after such suspension and completed without appreciable delay. The Department shall have the authority to review the subject's record of treatment and counseling regarding the impairment, to the extent permitted by applicable federal statutes and regulations safeguarding the confidentiality of medical records.
Individuals licensed or registered under this Act, affected under this Section, shall be afforded an opportunity to demonstrate to the Department that they can resume practice in compliance with acceptable and prevailing standards under the provisions of their license or registration.
(Source: P.A. 98-254, eff. 8-9-13.)

(225 ILCS 450/20.1) (from Ch. 111, par. 5522)
(Section scheduled to be repealed on January 1, 2024)
Sec. 20.1. Investigations; notice; hearing.
(a) The Department may investigate the actions of an applicant, person, or entity holding or claiming to hold a license.
(b) The Department shall, before revoking, suspending, placing on probation, reprimanding, or taking any other disciplinary or non-disciplinary action under Section 20.01 of this Act, at least 30 days before the date set for the hearing, (i) notify the accused in writing of the charges made and the time and place for the hearing on the charges, (ii) direct him or her to file a written answer to the charges with the Department under oath within 20 days after the service on him or her of the notice, and (iii) inform the accused that, if he or she fails to answer, default shall be taken against him or her or that his or her license or registration may be suspended, revoked, placed on probationary status, or other disciplinary action taken with regard to the licensee, including limiting the scope, nature, or extent of his or her practice, as the Department may consider proper.
(c) With respect to determinations by a Peer Review Administrator duly appointed by the Department under subsection (f) of Section 16 of this Act that a licensee has failed to satisfactorily complete a peer review as required under subsection (e) of Section 16, the Department may consider the Peer Review Administrator's findings of fact as prima facie evidence, and upon request by a licensee for a hearing the Department shall review the record presented and hear arguments by the licensee or the licensee's counsel but need not conduct a trial or hearing de novo or accept additional evidence.
(d) At the time and place fixed in the notice, the Department shall proceed to hear the charges and the parties or their counsel shall be accorded ample opportunity to present any pertinent statements, testimony, evidence, and arguments. The Department may continue the hearing from time to time.
(e) In case the person, after receiving the notice, fails to file an answer, his or her license or registration may, in the discretion of the Department, be suspended, revoked, placed on probationary status, or the Department may take whatever disciplinary action considered proper, including limiting the scope, nature, or extent of the person's practice or the imposition of a fine, without a hearing, if the act or acts charged constitute sufficient grounds for that action under this Act. The written notice may be served by registered or certified mail to the licensee or registrant's address of record.
(Source: P.A. 98-254, eff. 8-9-13.)

(225 ILCS 450/20.2) (from Ch. 111, par. 5523)
(Section scheduled to be repealed on January 1, 2024)
Sec. 20.2. Subpoenas; depositions; oaths.
(a) The Department may subpoena and bring before it any person to take the oral or written testimony or compel the production of any books, papers, records, or any other documents that the Secretary or his or her designee deems relevant or material to any investigation or hearing conducted by the Department with the same fees and mileage as prescribed in civil cases in circuit courts of this State and in the same manner as prescribed by this Act and its rules.
(b) The Secretary, any member of the Committee designated by the Secretary, a certified shorthand reporter, or any hearing officer appointed may administer oaths at any hearing which the Department conducts. Notwithstanding any statute or Department rule to the contrary, all requests for testimony, production of documents, or records shall be in accordance with this Act.
(Source: P.A. 98-254, eff. 8-9-13.)

(225 ILCS 450/20.3) (from Ch. 111, par. 5524)
(Section scheduled to be repealed on January 1, 2024)
Sec. 20.3. Required testimony. Any circuit court in the State of Illinois, upon the application of the licensee, registrant, or of the Department, may, by order duly entered, require the attendance and testimony of witnesses and the production of relevant documents, books, files, records, and papers before the Department at any hearing relative to a disciplinary action and the court may compel obedience to the order by proceedings for contempt.
(Source: P.A. 98-254, eff. 8-9-13.)

(225 ILCS 450/20.4) (from Ch. 111, par. 5525)
(Section scheduled to be repealed on January 1, 2024)
Sec. 20.4. Record of proceedings.
(a) The Department, at its expense, shall provide a stenographer to take down the testimony and preserve a record of all proceedings at formal hearings. The Department shall furnish a transcript of that record to any person interested in that hearing upon payment of the reasonable cost established by the Department.
(b) Any registrant or licensee who is found to have violated this Act or who fails to appear for a hearing to refuse to issue, restore, or renew a license or to discipline a license may be required by the Department to pay for the costs of the proceeding. These costs are limited to costs for court reporters, transcripts, and witness attendance and mileage fees. All costs imposed under this Section shall be paid within 60 days after the effective date of the order imposing the fine.
(Source: P.A. 98-254, eff. 8-9-13.)

(225 ILCS 450/20.5) (from Ch. 111, par. 5526)
(Section scheduled to be repealed on January 1, 2024)
Sec. 20.5. Rehearing; surrender of license.
(a) In any hearing to refuse to issue, restore, or renew a license or to discipline a licensee or registrant, a copy of the Committee's report shall be served upon the respondent by the Department, either personally or as provided in this Act for the service of the notice of hearing. Within 20 days after such service, the respondent may present to the Department a motion in writing for a rehearing, which motion shall specify the particular grounds therefor. If no motion for rehearing is filed, then upon the expiration of the time specified for filing such a motion, or if a motion or rehearing is denied, then upon such denial the Secretary may enter an order in accordance with recommendations of the Committee except as provided in Section 20.7. If the respondent shall order from the reporting service, and pay for a transcript of the record within the time for filing a motion for rehearing, the 20 day period within which such a motion may be filed shall commence upon the delivery of the transcript to the respondent.
(b) Whenever the Secretary believes that substantial justice has not been done in the disciplinary proceeding, the Secretary may order a rehearing by the same or different hearing officer.
(c) Upon the suspension or revocation of a registration or license, the registrant or licensee shall be required to surrender to the Department the registration or license issued by the Department, and upon failure or refusal so to do, the Department may seize it.
(Source: P.A. 98-254, eff. 8-9-13.)

(225 ILCS 450/20.6) (from Ch. 111, par. 5526.6)
(Section scheduled to be repealed on January 1, 2024)
Sec. 20.6. Hearing officer. Notwithstanding the provisions of Section 20.2 of this Act, the Secretary shall have the authority to appoint any attorney duly licensed to practice law in the State of Illinois to serve as the hearing officer in any disciplinary action.
The hearing officer shall have full authority to conduct the hearing. The hearing officer shall report his findings of fact, conclusions of law and recommendations to the Committee and the Secretary.
(Source: P.A. 98-254, eff. 8-9-13.)

(225 ILCS 450/20.7)
(Section scheduled to be repealed on January 1, 2024)
Sec. 20.7. Findings and recommendations.
(a) The Committee shall review the report of the hearing officer and present its findings of fact, conclusions of law, and recommendations to the Secretary. The report of the findings and recommendations of the Committee shall be the basis for the Secretary's order for refusing to issue, restore, or renew a license or registration, or otherwise discipline a licensee or registrant.
(b) If the Secretary disagrees in any regard with the report of the Committee or hearing officer, he or she may issue an order contrary to the report.
(c) The findings are not admissible in evidence against the person in a criminal prosecution brought for the violation of this Act, but the hearing and findings are not a bar to a criminal prosecution brought for the violation of this Act.
(Source: P.A. 98-254, eff. 8-9-13.)

(225 ILCS 450/20.8)
(Section scheduled to be repealed on January 1, 2024)
Sec. 20.8. Summary suspension. The Secretary may summarily suspend the license or registration without a hearing, simultaneously with the institution of proceedings for a hearing under Section 20.1 of this Act, if the Secretary finds the evidence indicates that continuation in practice would constitute an imminent danger to the public. In the event that the Secretary summarily suspends a license without a hearing, a hearing by the Department shall be held within 30 days after the suspension has occurred and shall be concluded as expeditiously as possible.
(Source: P.A. 98-254, eff. 8-9-13.)

(225 ILCS 450/21) (from Ch. 111, par. 5527)
(Section scheduled to be repealed on January 1, 2024)
Sec. 21. Administrative review; certification of record; order as prima facie proof.
(a) All final administrative decisions of the Department hereunder shall be subject to judicial review pursuant to the provisions of the Administrative Review Law, and all amendments and modifications thereof, and the rules adopted pursuant thereto. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
Proceedings for judicial review shall be commenced in the Circuit Court of the county in which the party applying for review resides; provided, that if such party is not a resident of this State, the venue shall be in Sangamon, Champaign, or Cook County.
(b) The Department shall not be required to certify any record to the court or file any answer in court or otherwise appear in any court in a judicial review proceeding, unless and until the Department has received from the plaintiff payment of the costs of furnishing and certifying the record, which costs shall be established by the Department. Exhibits shall be certified without cost. Failure on the part of the plaintiff to file such receipt in court shall be grounds for dismissal of the action.
(c) An order of disciplinary action or a certified copy thereof, over the seal of the Department and purporting to be signed by the Secretary or authorized agent of the Secretary, shall be prima facie proof, subject to being rebutted, that:
(1) the signature is the genuine signature of the

Secretary or authorized agent of the Secretary;

(2) the Secretary or authorized agent of the

Secretary is duly appointed and qualified; and

(3) the Committee and the members thereof are

qualified to act.

(Source: P.A. 98-254, eff. 8-9-13.)

(225 ILCS 450/26) (from Ch. 111, par. 5532)
(Section scheduled to be repealed on January 1, 2024)
Sec. 26. Rules and regulations. The Department and Board shall adopt all necessary and reasonable rules and regulations for the effective administration and enforcement of the provisions of this Act; and without limiting the foregoing the Board shall adopt and prescribe rules and regulations for a fair and wholly impartial method of determining the qualifications of applicants for examination and for a fair and wholly impartial method of examination of persons under this Act and may establish rules for subjects conditioned and for the transfer of credits from other jurisdictions with respect to subjects passed.
(Source: P.A. 92-457, eff. 7-1-04; 93-683, eff. 7-2-04.)

(225 ILCS 450/27) (from Ch. 111, par. 5533)
(Section scheduled to be repealed on January 1, 2024)
Sec. 27. Confidentiality of licensee's and registrant's records. A licensed or registered CPA shall not be required by any court to divulge information or evidence which has been obtained by him in his confidential capacity as a licensed or registered CPA. This Section shall not apply to any investigation or hearing undertaken pursuant to this Act.
(Source: P.A. 98-254, eff. 8-9-13.)

(225 ILCS 450/28) (from Ch. 111, par. 5534)
(Section scheduled to be repealed on January 1, 2024)
Sec. 28. Criminal penalties. Each of the following acts perpetrated in the State of Illinois is a Class A misdemeanor:
(a) the practice of accountancy activities as defined

in paragraph (1) of subsection (a) of Section 8.05 without an active CPA license in violation of the provisions of this Act;

(b) the obtaining or attempting to obtain licensure

as a licensed CPA or registration as a registered CPA by fraud;

(c) the use of the title "Certified Public

Accountant", "public accountant", or the abbreviation "C.P.A.", "RCPA", "LCPA", "PA" or use of any similar words or letters indicating the user is a certified public accountant, or the title "Registered Certified Public Accountant";

(c-5) (blank);
(d) the use of the title "Certified Public

Accountant", "public accountant", or the abbreviation "C.P.A.", "RCPA", "LCPA", "PA" or any similar words or letters indicating that the members are certified public accountants, by any partnership, limited liability company, corporation, or other entity in violation of this Act;

(e) the unauthorized practice in the performance of

accountancy activities as defined in Section 8.05 and in violation of this Act;

(f) (blank);
(g) making false statements to the Department

regarding compliance with continuing professional education or peer review requirements;

(h) (Blank).
(Source: P.A. 98-254, eff. 8-9-13; 98-756, eff. 7-16-14.)

(225 ILCS 450/30) (from Ch. 111, par. 5535)
(Section scheduled to be repealed on January 1, 2024)
Sec. 30. Injunctions; cease and desist.
(a) If any person or entity violates any provision of this Act, the Secretary may, in the name of the people of the State of Illinois by the Attorney General of the State of Illinois or the State's Attorney of any county in which the violation is alleged to have occurred, petition for an order enjoining the violation or for an order enforcing compliance with this Act. Upon the filing of a verified petition in court, the court may issue a temporary restraining order, without notice or bond, and may preliminarily and permanently enjoin the violation. If it is established that the person has violated or is violating the injunction, the court may punish the offender for contempt of court. The injunction proceeding shall be in addition to and not in lieu of any penalties or other remedies provided by this Act. No injunction shall issue under this section against any person for any act exempted under Section 11 of this Act.
(b) If any person shall practice as a licensed CPA or a registered CPA or hold himself or herself out as a licensed CPA or registered CPA without being licensed or registered under the provision of this Act then any licensed CPA or registered CPA, any interested party, or any person injured thereby may, in addition to the Department, petition for relief as provided in subsection (a) of this Section.
(c) Whenever in the opinion of the Department any person violates any provision of this Act, the Department may issue a rule to show cause why an order to cease and desist should not be entered against him. The rule shall clearly set forth the grounds relied upon by the Department and shall provide a period of 7 days from the date of the rule to file an answer to the satisfaction of the Department. Failure to answer to the satisfaction of the Department shall cause an order to cease and desist to be issued forthwith.
(Source: P.A. 98-254, eff. 8-9-13.)

(225 ILCS 450/30.1) (from Ch. 111, par. 5535.1)
(Section scheduled to be repealed on January 1, 2024)
Sec. 30.1. Liability. No person, partnership, corporation, or other entity licensed or authorized to practice under this Act or any of its employees, partners, members, officers or shareholders shall be liable to persons not in privity of contract with such person, partnership, corporation, or other entity for civil damages resulting from acts, omissions, decisions or other conduct in connection with professional services performed by such person, partnership, corporation, or other entity, except for:
(1) such acts, omissions, decisions or conduct that

constitute fraud or intentional misrepresentations, or

(2) such other acts, omissions, decisions or conduct,

if such person, partnership or corporation was aware that a primary intent of the client was for the professional services to benefit or influence the particular person bringing the action; provided, however, for the purposes of this subparagraph (2), if such person, partnership, corporation, or other entity (i) identifies in writing to the client those persons who are intended to rely on the services, and (ii) sends a copy of such writing or similar statement to those persons identified in the writing or statement, then such person, partnership, corporation, or other entity or any of its employees, partners, members, officers or shareholders may be held liable only to such persons intended to so rely, in addition to those persons in privity of contract with such person, partnership, corporation, or other entity.

(Source: P.A. 98-254, eff. 8-9-13.)

(225 ILCS 450/30.2) (from Ch. 111, par. 5535.2)
(Section scheduled to be repealed on January 1, 2024)
Sec. 30.2. Contributory fault. Except in causes of action based on actual fraud or intentional misrepresentation, the principles of liability set forth in Sections 2-1115.05, 2-1116, and 2-1117 of the Code of Civil Procedure shall apply to all claims for civil damages brought against any person, partnership, corporation, or any other entity registered, licensed, or practicing under this Act, or any of its employees, partners, members, officers, or shareholders that are alleged to result from acts, omissions, decisions, or other conduct in connection with professional services.
This Section applies to causes of action accruing on or after the effective date of this amendatory Act of 1992. This amendatory Act of 1995 applies to causes of action accruing on or after its effective date.
(Source: P.A. 98-254, eff. 8-9-13.)

(225 ILCS 450/30.3)
(Section scheduled to be repealed on January 1, 2024)
Sec. 30.3. Confidentiality of peer review records.
(a) The proceedings, records, and work papers of a review committee shall be privileged and shall not be subject to discovery, subpoena, or other means of legal process or introduction into evidence in any civil action, arbitration, or administrative proceeding and no member of a review committee or person involved in a peer review program shall be required or permitted to testify in any civil action, arbitration, or administrative proceeding regarding any matters produced, presented, disclosed, or discussed during or in connection with the peer review process, or regarding any findings, recommendations, evaluations, opinions, or other actions of those committees, or any member of a committee.
(b) Information, documents, or records that are otherwise publicly available are not to be construed as immune from discovery or use in any civil action, arbitration, or administrative proceeding merely because they were presented or considered in connection with a peer review. Subsection (a) shall not be construed to protect materials prepared in connection with a particular engagement merely because they happen to subsequently be presented or considered as part of a peer review; nor does the privilege apply to disputes between review committees and persons or CPA firms subject to a peer review arising from the performance of a review.
(Source: P.A. 98-254, eff. 8-9-13.)

(225 ILCS 450/30.4)
(Section scheduled to be repealed on January 1, 2024)
Sec. 30.4. Prohibited practice.
(a) No licensed CPA or CPA firm may provide contemporaneously with an audit those non-auditing services referenced in subsection (g) of Section 10A of the federal Securities Exchange Act of 1934, as amended, to a company, excluding a not-for-profit organization, that (1) is not required to file periodic information, documents, and reports pursuant to the Securities Exchange Act of 1934 and (2) during the previous fiscal year, had annual revenues exceeding $50,000,000 or more than 500 employees.
(b)(1) A licensed CPA or CPA firm is exempted from the prohibition in subsection (a) of this Section 30.4 if:
(A) the licensed CPA or CPA firm presents written

notice of the contemporaneous provision of auditing and non-auditing services to the company prior to the commencement of the contemporaneous provision of the services; and

(B) the president or chief executive officer of the

company to which the contemporaneous auditing and non-auditing services are to be provided subsequently signs an acknowledgement that the company is aware of and agrees to the contemporaneous provision of the auditing and non-auditing services.

(2) A licensed CPA or CPA firm waives the exemption provided for in paragraph (1) of this subsection (b) if the licensed CPA or CPA firm engages in criminal activity or willful or wanton negligence regarding the provision of contemporaneous auditing and non-auditing services to the company.
(c) A violation of this Section shall subject a licensed CPA or CPA firm to the provisions of Section 20.01 of this Act.
(d) Nothing in this Section shall be construed to authorize or permit the provision of any services by a licensed CPA or CPA firm that would result in a lack of independence under applicable ethics standards of the accounting profession.
(Source: P.A. 98-254, eff. 8-9-13.)

(225 ILCS 450/30.5)
(Section scheduled to be repealed on January 1, 2024)
Sec. 30.5. Improper influence on the conduct of audits.
(a) It shall be unlawful for any officer or director of a company that is not required to file periodic information, documents, and reports pursuant to the federal Securities Exchange Act of 1934, or any other person acting under the direction thereof, to take any action to fraudulently influence, coerce, manipulate, or mislead any licensed CPA engaged in the performance of an audit of the financial statements of that company for the purpose of rendering the financial statements being audited materially misleading.
(b) A person who violates this Section is guilty of a Class 4 felony.
(Source: P.A. 98-254, eff. 8-9-13.)

(225 ILCS 450/30.6)
(Section scheduled to be repealed on January 1, 2024)
Sec. 30.6. Misleading behavior by licensees.
(a) It shall be unlawful for any licensee to intentionally mislead a company that is not required to file periodic information, documents, and reports pursuant to the federal Securities Exchange Act of 1934 by falsifying records it creates as part of an audit of the company.
(b) A person who violates this Section is guilty of a Class 4 felony.
(Source: P.A. 98-254, eff. 8-9-13.)

(225 ILCS 450/30.8)
(Section scheduled to be repealed on January 1, 2024)
Sec. 30.8. Confidentiality. All information collected by the Department in the course of an examination or investigation of a licensee, registrant, or applicant, including, but not limited to, any complaint against a licensee or registrant filed with the Department and information collected to investigate any such complaint, shall be maintained for the confidential use of the Department and shall not be disclosed. The Department shall not disclose the information to anyone other than law enforcement officials, regulatory agencies that have an appropriate regulatory interest as determined by the Secretary, or a party presenting a lawful subpoena to the Department. Information and documents disclosed to a federal, State, county, or local law enforcement agency shall not be disclosed by the agency for any purpose to any other agency or person. A formal complaint filed against a licensee or registrant by the Department or any other issued by the Department against a licensee, registrant, or applicant shall be a public record, except as otherwise prohibited by law.
(Source: P.A. 98-254, eff. 8-9-13.)

(225 ILCS 450/30.9)
Sec. 30.9. (Repealed).
(Source: P.A. 98-1040, eff. 8-25-14. Repealed internally, eff. 7-1-16.)

(225 ILCS 450/31) (from Ch. 111, par. 5536)
(Section scheduled to be repealed on January 1, 2024)
Sec. 31. Home rule. The regulation, licensing, and registration of accountants and CPA firms are exclusive powers and functions of the State. A home rule may not regulate or license accountants or CPA firms. This Section is a denial and limitation of home rule powers and functions under subsection (h) of Section 6 of Article VII of the Illinois Constitution.
(Source: P.A. 98-254, eff. 8-9-13.)

(225 ILCS 450/32) (from Ch. 111, par. 5537)
(Section scheduled to be repealed on January 1, 2024)
Sec. 32. Fund. All moneys received by the Department of Professional Regulation under this Act shall be deposited into the Registered Certified Public Accountants' Administration and Disciplinary Fund, which is hereby created as a special fund in the State Treasury. The funds in the account shall be used by the Department, as appropriated, exclusively for expenses of the Department, or the Committee, in the administration of this Act.
Moneys in the Registered Certified Public Accountants' Administration and Disciplinary Fund may be invested and reinvested, with all earnings received from the investments to be deposited into the Registered Certified Public Accountants' Administration and Disciplinary Fund.
Moneys from the Fund may also be used for direct and allocable indirect costs related to the public purposes of the Department of Professional Regulation. Moneys in the Fund may be transferred to the Professions Indirect Cost Fund as authorized by Section 2105-300 of the Department of Professional Regulation Law (20 ILCS 2105/2105-300).
(Source: P.A. 98-254, eff. 8-9-13.)



225 ILCS 454/ - Real Estate License Act of 2000.

Article 1 - General Provisions

(225 ILCS 454/Art. 1 heading)

(225 ILCS 454/1-1)
(Section scheduled to be repealed on January 1, 2020)
Sec. 1-1. Short title; Act supersedes Real Estate License Act of 1983. This Act shall be known and may be cited as the Real Estate License Act of 2000, and it shall supersede the Real Estate License Act of 1983 repealed by this Act.
(Source: P.A. 91-245, eff. 12-31-99.)

(225 ILCS 454/1-5)
(Section scheduled to be repealed on January 1, 2020)
Sec. 1-5. Legislative intent. The intent of the General Assembly in enacting this statute is to evaluate the competency of persons engaged in the real estate business and to regulate this business for the protection of the public.
(Source: P.A. 91-245, eff. 12-31-99.)

(225 ILCS 454/1-10)
(Text of Section from P.A. 100-188)
(Section scheduled to be repealed on January 1, 2020)
Sec. 1-10. Definitions. In this Act, unless the context otherwise requires:
"Act" means the Real Estate License Act of 2000.
"Address of record" means the designated address recorded by the Department in the applicant's or licensee's application file or license file as maintained by the Department's licensure maintenance unit. It is the duty of the applicant or licensee to inform the Department of any change of address, and those changes must be made either through the Department's website or by contacting the Department.
"Agency" means a relationship in which a broker or licensee, whether directly or through an affiliated licensee, represents a consumer by the consumer's consent, whether express or implied, in a real property transaction.
"Applicant" means any person, as defined in this Section, who applies to the Department for a valid license as a managing broker, broker, or leasing agent.
"Blind advertisement" means any real estate advertisement that does not include the sponsoring broker's business name and that is used by any licensee regarding the sale or lease of real estate, including his or her own, licensed activities, or the hiring of any licensee under this Act. The broker's business name in the case of a franchise shall include the franchise affiliation as well as the name of the individual firm.
"Board" means the Real Estate Administration and Disciplinary Board of the Department as created by Section 25-10 of this Act.
"Branch office" means a sponsoring broker's office other than the sponsoring broker's principal office.
"Broker" means an individual, partnership, limited liability company, corporation, or registered limited liability partnership other than a leasing agent who, whether in person or through any media or technology, for another and for compensation, or with the intention or expectation of receiving compensation, either directly or indirectly:
(1) Sells, exchanges, purchases, rents, or leases

real estate.

(2) Offers to sell, exchange, purchase, rent, or

lease real estate.

(3) Negotiates, offers, attempts, or agrees to

negotiate the sale, exchange, purchase, rental, or leasing of real estate.

(4) Lists, offers, attempts, or agrees to list real

estate for sale, rent, lease, or exchange.

(5) Buys, sells, offers to buy or sell, or otherwise

deals in options on real estate or improvements thereon.

(6) Supervises the collection, offer, attempt, or

agreement to collect rent for the use of real estate.

(7) Advertises or represents himself or herself as

being engaged in the business of buying, selling, exchanging, renting, or leasing real estate.

(8) Assists or directs in procuring or referring of

leads or prospects, intended to result in the sale, exchange, lease, or rental of real estate.

(9) Assists or directs in the negotiation of any

transaction intended to result in the sale, exchange, lease, or rental of real estate.

(10) Opens real estate to the public for marketing

purposes.

(11) Sells, rents, leases, or offers for sale or

lease real estate at auction.

(12) Prepares or provides a broker price opinion or

comparative market analysis as those terms are defined in this Act, pursuant to the provisions of Section 10-45 of this Act.

"Brokerage agreement" means a written or oral agreement between a sponsoring broker and a consumer for licensed activities to be provided to a consumer in return for compensation or the right to receive compensation from another. Brokerage agreements may constitute either a bilateral or a unilateral agreement between the broker and the broker's client depending upon the content of the brokerage agreement. All exclusive brokerage agreements shall be in writing.
"Broker price opinion" means an estimate or analysis of the probable selling price of a particular interest in real estate, which may provide a varying level of detail about the property's condition, market, and neighborhood and information on comparable sales. The activities of a real estate broker or managing broker engaging in the ordinary course of business as a broker, as defined in this Section, shall not be considered a broker price opinion if no compensation is paid to the broker or managing broker, other than compensation based upon the sale or rental of real estate.
"Client" means a person who is being represented by a licensee.
"Comparative market analysis" is an analysis or opinion regarding pricing, marketing, or financial aspects relating to a specified interest or interests in real estate that may be based upon an analysis of comparative market data, the expertise of the real estate broker or managing broker, and such other factors as the broker or managing broker may deem appropriate in developing or preparing such analysis or opinion. The activities of a real estate broker or managing broker engaging in the ordinary course of business as a broker, as defined in this Section, shall not be considered a comparative market analysis if no compensation is paid to the broker or managing broker, other than compensation based upon the sale or rental of real estate.
"Compensation" means the valuable consideration given by one person or entity to another person or entity in exchange for the performance of some activity or service. Compensation shall include the transfer of valuable consideration, including without limitation the following:
(1) commissions;
(2) referral fees;
(3) bonuses;
(4) prizes;
(5) merchandise;
(6) finder fees;
(7) performance of services;
(8) coupons or gift certificates;
(9) discounts;
(10) rebates;
(11) a chance to win a raffle, drawing, lottery, or

similar game of chance not prohibited by any other law or statute;

(12) retainer fee; or
(13) salary.
"Confidential information" means information obtained by a licensee from a client during the term of a brokerage agreement that (i) was made confidential by the written request or written instruction of the client, (ii) deals with the negotiating position of the client, or (iii) is information the disclosure of which could materially harm the negotiating position of the client, unless at any time:
(1) the client permits the disclosure of information

given by that client by word or conduct;

(2) the disclosure is required by law; or
(3) the information becomes public from a source

other than the licensee.

"Confidential information" shall not be considered to include material information about the physical condition of the property.
"Consumer" means a person or entity seeking or receiving licensed activities.
"Coordinator" means the Coordinator of Real Estate created in Section 25-15 of this Act.
"Credit hour" means 50 minutes of classroom instruction in course work that meets the requirements set forth in rules adopted by the Department.
"Customer" means a consumer who is not being represented by the licensee but for whom the licensee is performing ministerial acts.
"Department" means the Department of Financial and Professional Regulation.
"Designated agency" means a contractual relationship between a sponsoring broker and a client under Section 15-50 of this Act in which one or more licensees associated with or employed by the broker are designated as agent of the client.
"Designated agent" means a sponsored licensee named by a sponsoring broker as the legal agent of a client, as provided for in Section 15-50 of this Act.
"Dual agency" means an agency relationship in which a licensee is representing both buyer and seller or both landlord and tenant in the same transaction. When the agency relationship is a designated agency, the question of whether there is a dual agency shall be determined by the agency relationships of the designated agent of the parties and not of the sponsoring broker.
"Education provider" means a school licensed by the Department offering courses in pre-license, post-license, or continuing education required by this Act.
"Employee" or other derivative of the word "employee", when used to refer to, describe, or delineate the relationship between a sponsoring broker and a managing broker, broker, or a leasing agent, shall be construed to include an independent contractor relationship, provided that a written agreement exists that clearly establishes and states the relationship. All responsibilities of a broker shall remain.
"Escrow moneys" means all moneys, promissory notes or any other type or manner of legal tender or financial consideration deposited with any person for the benefit of the parties to the transaction. A transaction exists once an agreement has been reached and an accepted real estate contract signed or lease agreed to by the parties. Escrow moneys includes without limitation earnest moneys and security deposits, except those security deposits in which the person holding the security deposit is also the sole owner of the property being leased and for which the security deposit is being held.
"Electronic means of proctoring" means a methodology providing assurance that the person taking a test and completing the answers to questions is the person seeking licensure or credit for continuing education and is doing so without the aid of a third party or other device.
"Exclusive brokerage agreement" means a written brokerage agreement that provides that the sponsoring broker has the sole right, through one or more sponsored licensees, to act as the exclusive designated agent or representative of the client and that meets the requirements of Section 15-75 of this Act.
"Inoperative" means a status of licensure where the licensee holds a current license under this Act, but the licensee is prohibited from engaging in licensed activities because the licensee is unsponsored or the license of the sponsoring broker with whom the licensee is associated or by whom he or she is employed is currently expired, revoked, suspended, or otherwise rendered invalid under this Act.
"Interactive delivery method" means delivery of a course by an instructor through a medium allowing for 2-way communication between the instructor and a student in which either can initiate or respond to questions.
"Leads" means the name or names of a potential buyer, seller, lessor, lessee, or client of a licensee.
"Leasing Agent" means a person who is employed by a broker to engage in licensed activities limited to leasing residential real estate who has obtained a license as provided for in Section 5-5 of this Act.
"License" means the document issued by the Department certifying that the person named thereon has fulfilled all requirements prerequisite to licensure under this Act.
"Licensed activities" means those activities listed in the definition of "broker" under this Section.
"Licensee" means any person, as defined in this Section, who holds a valid unexpired license as a managing broker, broker, or leasing agent.
"Listing presentation" means a communication between a managing broker or broker and a consumer in which the licensee is attempting to secure a brokerage agreement with the consumer to market the consumer's real estate for sale or lease.
"Managing broker" means a broker who has supervisory responsibilities for licensees in one or, in the case of a multi-office company, more than one office and who has been appointed as such by the sponsoring broker.
"Medium of advertising" means any method of communication intended to influence the general public to use or purchase a particular good or service or real estate.
"Ministerial acts" means those acts that a licensee may perform for a consumer that are informative or clerical in nature and do not rise to the level of active representation on behalf of a consumer. Examples of these acts include without limitation (i) responding to phone inquiries by consumers as to the availability and pricing of brokerage services, (ii) responding to phone inquiries from a consumer concerning the price or location of property, (iii) attending an open house and responding to questions about the property from a consumer, (iv) setting an appointment to view property, (v) responding to questions of consumers walking into a licensee's office concerning brokerage services offered or particular properties, (vi) accompanying an appraiser, inspector, contractor, or similar third party on a visit to a property, (vii) describing a property or the property's condition in response to a consumer's inquiry, (viii) completing business or factual information for a consumer on an offer or contract to purchase on behalf of a client, (ix) showing a client through a property being sold by an owner on his or her own behalf, or (x) referral to another broker or service provider.
"Office" means a broker's place of business where the general public is invited to transact business and where records may be maintained and licenses displayed, whether or not it is the broker's principal place of business.
"Person" means and includes individuals, entities, corporations, limited liability companies, registered limited liability partnerships, and partnerships, foreign or domestic, except that when the context otherwise requires, the term may refer to a single individual or other described entity.
"Personal assistant" means a licensed or unlicensed person who has been hired for the purpose of aiding or assisting a sponsored licensee in the performance of the sponsored licensee's job.
"Pocket card" means the card issued by the Department to signify that the person named on the card is currently licensed under this Act.
"Pre-renewal period" means the period between the date of issue of a currently valid license and the license's expiration date.
"Proctor" means any person, including, but not limited to, an instructor, who has a written agreement to administer examinations fairly and impartially with a licensed education provider.
"Real estate" means and includes leaseholds as well as any other interest or estate in land, whether corporeal, incorporeal, freehold, or non-freehold, including timeshare interests, and whether the real estate is situated in this State or elsewhere.
"Regular employee" means a person working an average of 20 hours per week for a person or entity who would be considered as an employee under the Internal Revenue Service eleven main tests in three categories being behavioral control, financial control and the type of relationship of the parties, formerly the twenty factor test.
"Secretary" means the Secretary of the Department of Financial and Professional Regulation, or a person authorized by the Secretary to act in the Secretary's stead.
"Sponsoring broker" means the broker who has issued a sponsor card to a licensed managing broker, broker, or a leasing agent.
"Sponsor card" means the temporary permit issued by the sponsoring broker certifying that the managing broker, broker, or leasing agent named thereon is employed by or associated by written agreement with the sponsoring broker, as provided for in Section 5-40 of this Act.
(Source: P.A. 99-227, eff. 8-3-15; 100-188, eff. 1-1-18.)

(Text of Section from P.A. 100-534)
(Section scheduled to be repealed on January 1, 2020)
Sec. 1-10. Definitions. In this Act, unless the context otherwise requires:
"Act" means the Real Estate License Act of 2000.
"Address of record" means the designated address recorded by the Department in the applicant's or licensee's application file or license file as maintained by the Department's licensure maintenance unit. It is the duty of the applicant or licensee to inform the Department of any change of address, and those changes must be made either through the Department's website or by contacting the Department.
"Advisory Council" means the Real Estate Education Advisory Council created under Section 30-10 of this Act.
"Agency" means a relationship in which a broker or licensee, whether directly or through an affiliated licensee, represents a consumer by the consumer's consent, whether express or implied, in a real property transaction.
"Applicant" means any person, as defined in this Section, who applies to the Department for a valid license as a managing broker, broker, or leasing agent.
"Blind advertisement" means any real estate advertisement that does not include the sponsoring broker's business name and that is used by any licensee regarding the sale or lease of real estate, including his or her own, licensed activities, or the hiring of any licensee under this Act. The broker's business name in the case of a franchise shall include the franchise affiliation as well as the name of the individual firm.
"Board" means the Real Estate Administration and Disciplinary Board of the Department as created by Section 25-10 of this Act.
"Branch office" means a sponsoring broker's office other than the sponsoring broker's principal office.
"Broker" means an individual, partnership, limited liability company, corporation, or registered limited liability partnership other than a leasing agent who, whether in person or through any media or technology, for another and for compensation, or with the intention or expectation of receiving compensation, either directly or indirectly:
(1) Sells, exchanges, purchases, rents, or leases

real estate.

(2) Offers to sell, exchange, purchase, rent, or

lease real estate.

(3) Negotiates, offers, attempts, or agrees to

negotiate the sale, exchange, purchase, rental, or leasing of real estate.

(4) Lists, offers, attempts, or agrees to list real

estate for sale, rent, lease, or exchange.

(5) Buys, sells, offers to buy or sell, or otherwise

deals in options on real estate or improvements thereon.

(6) Supervises the collection, offer, attempt, or

agreement to collect rent for the use of real estate.

(7) Advertises or represents himself or herself as

being engaged in the business of buying, selling, exchanging, renting, or leasing real estate.

(8) Assists or directs in procuring or referring of

leads or prospects, intended to result in the sale, exchange, lease, or rental of real estate.

(9) Assists or directs in the negotiation of any

transaction intended to result in the sale, exchange, lease, or rental of real estate.

(10) Opens real estate to the public for marketing

purposes.

(11) Sells, rents, leases, or offers for sale or

lease real estate at auction.

(12) Prepares or provides a broker price opinion or

comparative market analysis as those terms are defined in this Act, pursuant to the provisions of Section 10-45 of this Act.

"Brokerage agreement" means a written or oral agreement between a sponsoring broker and a consumer for licensed activities to be provided to a consumer in return for compensation or the right to receive compensation from another. Brokerage agreements may constitute either a bilateral or a unilateral agreement between the broker and the broker's client depending upon the content of the brokerage agreement. All exclusive brokerage agreements shall be in writing.
"Broker price opinion" means an estimate or analysis of the probable selling price of a particular interest in real estate, which may provide a varying level of detail about the property's condition, market, and neighborhood and information on comparable sales. The activities of a real estate broker or managing broker engaging in the ordinary course of business as a broker, as defined in this Section, shall not be considered a broker price opinion if no compensation is paid to the broker or managing broker, other than compensation based upon the sale or rental of real estate.
"Client" means a person who is being represented by a licensee.
"Comparative market analysis" is an analysis or opinion regarding pricing, marketing, or financial aspects relating to a specified interest or interests in real estate that may be based upon an analysis of comparative market data, the expertise of the real estate broker or managing broker, and such other factors as the broker or managing broker may deem appropriate in developing or preparing such analysis or opinion. The activities of a real estate broker or managing broker engaging in the ordinary course of business as a broker, as defined in this Section, shall not be considered a comparative market analysis if no compensation is paid to the broker or managing broker, other than compensation based upon the sale or rental of real estate.
"Compensation" means the valuable consideration given by one person or entity to another person or entity in exchange for the performance of some activity or service. Compensation shall include the transfer of valuable consideration, including without limitation the following:
(1) commissions;
(2) referral fees;
(3) bonuses;
(4) prizes;
(5) merchandise;
(6) finder fees;
(7) performance of services;
(8) coupons or gift certificates;
(9) discounts;
(10) rebates;
(11) a chance to win a raffle, drawing, lottery, or

similar game of chance not prohibited by any other law or statute;

(12) retainer fee; or
(13) salary.
"Confidential information" means information obtained by a licensee from a client during the term of a brokerage agreement that (i) was made confidential by the written request or written instruction of the client, (ii) deals with the negotiating position of the client, or (iii) is information the disclosure of which could materially harm the negotiating position of the client, unless at any time:
(1) the client permits the disclosure of information

given by that client by word or conduct;

(2) the disclosure is required by law; or
(3) the information becomes public from a source

other than the licensee.

"Confidential information" shall not be considered to include material information about the physical condition of the property.
"Consumer" means a person or entity seeking or receiving licensed activities.
"Continuing education school" means any person licensed by the Department as a school for continuing education in accordance with Section 30-15 of this Act.
"Coordinator" means the Coordinator of Real Estate created in Section 25-15 of this Act.
"Credit hour" means 50 minutes of classroom instruction in course work that meets the requirements set forth in rules adopted by the Department.
"Customer" means a consumer who is not being represented by the licensee but for whom the licensee is performing ministerial acts.
"Department" means the Department of Financial and Professional Regulation.
"Designated agency" means a contractual relationship between a sponsoring broker and a client under Section 15-50 of this Act in which one or more licensees associated with or employed by the broker are designated as agent of the client.
"Designated agent" means a sponsored licensee named by a sponsoring broker as the legal agent of a client, as provided for in Section 15-50 of this Act.
"Dual agency" means an agency relationship in which a licensee is representing both buyer and seller or both landlord and tenant in the same transaction. When the agency relationship is a designated agency, the question of whether there is a dual agency shall be determined by the agency relationships of the designated agent of the parties and not of the sponsoring broker.
"Employee" or other derivative of the word "employee", when used to refer to, describe, or delineate the relationship between a sponsoring broker and a managing broker, broker, or a leasing agent, shall be construed to include an independent contractor relationship, provided that a written agreement exists that clearly establishes and states the relationship. All responsibilities of a broker shall remain.
"Escrow moneys" means all moneys, promissory notes or any other type or manner of legal tender or financial consideration deposited with any person for the benefit of the parties to the transaction. A transaction exists once an agreement has been reached and an accepted real estate contract signed or lease agreed to by the parties. Escrow moneys includes without limitation earnest moneys and security deposits, except those security deposits in which the person holding the security deposit is also the sole owner of the property being leased and for which the security deposit is being held.
"Electronic means of proctoring" means a methodology providing assurance that the person taking a test and completing the answers to questions is the person seeking licensure or credit for continuing education and is doing so without the aid of a third party or other device.
"Exclusive brokerage agreement" means a written brokerage agreement that provides that the sponsoring broker has the sole right, through one or more sponsored licensees, to act as the exclusive designated agent or representative of the client and that meets the requirements of Section 15-75 of this Act.
"Inoperative" means a status of licensure where the licensee holds a current license under this Act, but the licensee is prohibited from engaging in licensed activities because the licensee is unsponsored or the license of the sponsoring broker with whom the licensee is associated or by whom he or she is employed is currently expired, revoked, suspended, or otherwise rendered invalid under this Act.
"Interactive delivery method" means delivery of a course by an instructor through a medium allowing for 2-way communication between the instructor and a student in which either can initiate or respond to questions.
"Leads" means the name or names of a potential buyer, seller, lessor, lessee, or client of a licensee.
"Leasing Agent" means a person who is employed by a broker to engage in licensed activities limited to leasing residential real estate who has obtained a license as provided for in Section 5-5 of this Act.
"License" means the document issued by the Department certifying that the person named thereon has fulfilled all requirements prerequisite to licensure under this Act.
"Licensed activities" means those activities listed in the definition of "broker" under this Section.
"Licensee" means any person, as defined in this Section, who holds a valid unexpired license as a managing broker, broker, or leasing agent.
"Listing presentation" means a communication between a managing broker or broker and a consumer in which the licensee is attempting to secure a brokerage agreement with the consumer to market the consumer's real estate for sale or lease.
"Managing broker" means a broker who has supervisory responsibilities for licensees in one or, in the case of a multi-office company, more than one office and who has been appointed as such by the sponsoring broker.
"Medium of advertising" means any method of communication intended to influence the general public to use or purchase a particular good or service or real estate.
"Ministerial acts" means those acts that a licensee may perform for a consumer that are informative or clerical in nature and do not rise to the level of active representation on behalf of a consumer. Examples of these acts include without limitation (i) responding to phone inquiries by consumers as to the availability and pricing of brokerage services, (ii) responding to phone inquiries from a consumer concerning the price or location of property, (iii) attending an open house and responding to questions about the property from a consumer, (iv) setting an appointment to view property, (v) responding to questions of consumers walking into a licensee's office concerning brokerage services offered or particular properties, (vi) accompanying an appraiser, inspector, contractor, or similar third party on a visit to a property, (vii) describing a property or the property's condition in response to a consumer's inquiry, (viii) completing business or factual information for a consumer on an offer or contract to purchase on behalf of a client, (ix) showing a client through a property being sold by an owner on his or her own behalf, or (x) referral to another broker or service provider.
"Office" means a broker's place of business where the general public is invited to transact business and where records may be maintained and licenses displayed, whether or not it is the broker's principal place of business.
"Person" means and includes individuals, entities, corporations, limited liability companies, registered limited liability partnerships, and partnerships, foreign or domestic, except that when the context otherwise requires, the term may refer to a single individual or other described entity.
"Personal assistant" means a licensed or unlicensed person who has been hired for the purpose of aiding or assisting a sponsored licensee in the performance of the sponsored licensee's job.
"Pocket card" means the card issued by the Department to signify that the person named on the card is currently licensed under this Act.
"Pre-license school" means a school licensed by the Department offering courses in subjects related to real estate transactions, including the subjects upon which an applicant is examined in determining fitness to receive a license.
"Pre-renewal period" means the period between the date of issue of a currently valid license and the license's expiration date.
"Proctor" means any person, including, but not limited to, an instructor, who has a written agreement to administer examinations fairly and impartially with a licensed pre-license school or a licensed continuing education school.
"Real estate" means and includes leaseholds as well as any other interest or estate in land, whether corporeal, incorporeal, freehold, or non-freehold and whether the real estate is situated in this State or elsewhere. "Real estate" does not include property sold, exchanged, or leased as a timeshare or similar vacation item or interest, vacation club membership, or other activity formerly regulated under the Real Estate Timeshare Act of 1999 (repealed).
"Regular employee" means a person working an average of 20 hours per week for a person or entity who would be considered as an employee under the Internal Revenue Service eleven main tests in three categories being behavioral control, financial control and the type of relationship of the parties, formerly the twenty factor test.
"Secretary" means the Secretary of the Department of Financial and Professional Regulation, or a person authorized by the Secretary to act in the Secretary's stead.
"Sponsoring broker" means the broker who has issued a sponsor card to a licensed managing broker, broker, or a leasing agent.
"Sponsor card" means the temporary permit issued by the sponsoring broker certifying that the managing broker, broker, or leasing agent named thereon is employed by or associated by written agreement with the sponsoring broker, as provided for in Section 5-40 of this Act.
(Source: P.A. 99-227, eff. 8-3-15; 100-534, eff. 9-22-17.)



Article 5 - Licensing And Education

(225 ILCS 454/Art. 5 heading)

(225 ILCS 454/5-5)
(Section scheduled to be repealed on January 1, 2020)
Sec. 5-5. Leasing agent license.
(a) The purpose of this Section is to provide for a limited scope license to enable persons who wish to engage in activities limited to the leasing of residential real property for which a license is required under this Act, and only those activities, to do so by obtaining the license provided for under this Section.
(b) Notwithstanding the other provisions of this Act, there is hereby created a leasing agent license that shall enable the licensee to engage only in residential leasing activities for which a license is required under this Act. Such activities include leasing or renting residential real property, or attempting, offering, or negotiating to lease or rent residential real property, or supervising the collection, offer, attempt, or agreement to collect rent for the use of residential real property. Nothing in this Section shall be construed to require a licensed managing broker or broker to obtain a leasing agent license in order to perform leasing activities for which a license is required under this Act. Licensed leasing agents, including those operating under subsection (d), may engage in activities enumerated within the definition of "leasing agent" in Section 1-10 of this Act and may not engage in any activity that would otherwise require a broker's license, including, but not limited to, selling, offering for sale, negotiating for sale, listing or showing for sale, or referring for sale or commercial lease real estate. Licensed leasing agents must be sponsored and employed by a sponsoring broker.
(c) The Department, by rule and in accordance with this Act, shall provide for the licensing of leasing agents, including the issuance, renewal, and administration of licenses.
(d) Notwithstanding any other provisions of this Act to the contrary, a person may engage in residential leasing activities for which a license is required under this Act, for a period of 120 consecutive days without being licensed, so long as the person is acting under the supervision of a sponsoring broker, the sponsoring broker has notified the Department that the person is pursuing licensure under this Section, and the person has enrolled in the leasing agent pre-license education course no later than 60 days after beginning to engage in residential leasing activities. During the 120-day period all requirements of Sections 5-10 and 5-65 of this Act with respect to education, successful completion of an examination, and the payment of all required fees must be satisfied. The Department may adopt rules to ensure that the provisions of this subsection are not used in a manner that enables an unlicensed person to repeatedly or continually engage in activities for which a license is required under this Act.
(Source: P.A. 99-227, eff. 8-3-15; 100-188, eff. 1-1-18.)

(225 ILCS 454/5-6)
(Section scheduled to be repealed on January 1, 2020)
Sec. 5-6. Social Security Number or Tax Identification Number on license application. In addition to any other information required to be contained in the application, every application for an original license under this Act shall include the applicant's Social Security Number or Tax Identification Number, which shall be retained in the agency's records pertaining to the license. As soon as practical, the Department shall assign a customer's identification number to each applicant for a license.
Every application for a renewal or restored license shall require the applicant's customer identification number.
(Source: P.A. 96-856, eff. 12-31-09; 97-400, eff. 1-1-12.)

(225 ILCS 454/5-7)
(Section scheduled to be repealed on January 1, 2020)
Sec. 5-7. Application for leasing agent license. Every person who desires to obtain a leasing agent license shall apply to the Department in writing on forms provided by the Department which application shall be accompanied by the required non-refundable fee. Any such application shall require such information as in the judgment of the Department will enable the Department to pass on the qualifications of the applicant for licensure.
(Source: P.A. 96-856, eff. 12-31-09.)

(225 ILCS 454/5-10)
(Section scheduled to be repealed on January 1, 2020)
Sec. 5-10. Requirements for license as leasing agent; continuing education.
(a) Every applicant for licensure as a leasing agent must meet the following qualifications:
(1) be at least 18 years of age;
(2) be of good moral character;
(3) successfully complete a 4-year course of study

in a high school or secondary school or an equivalent course of study approved by the Illinois State Board of Education;

(4) personally take and pass a written examination

authorized by the Department sufficient to demonstrate the applicant's knowledge of the provisions of this Act relating to leasing agents and the applicant's competence to engage in the activities of a licensed leasing agent;

(5) provide satisfactory evidence of having completed

15 hours of instruction in an approved course of study relating to the leasing of residential real property. The Board shall recommend to the Department the number of hours each topic of study shall require. The course of study shall, among other topics, cover the provisions of this Act applicable to leasing agents; fair housing issues relating to residential leasing; advertising and marketing issues; leases, applications, and credit reports; owner-tenant relationships and owner-tenant laws; the handling of funds; and environmental issues relating to residential real property;

(6) complete any other requirements as set forth by

rule; and

(7) present a valid application for issuance of an

initial license accompanied by a sponsor card and the fees specified by rule.

(b) No applicant shall engage in any of the activities covered by this Act until a valid sponsor card has been issued to such applicant. The sponsor card shall be valid for a maximum period of 45 days after the date of issuance unless extended for good cause as provided by rule.
(c) Successfully completed course work, completed pursuant to the requirements of this Section, may be applied to the course work requirements to obtain a managing broker's or broker's license as provided by rule. The Board may recommend to the Department and the Department may adopt requirements for approved courses, course content, and the approval of courses, instructors, and education providers, as well as education provider and instructor fees. The Department may establish continuing education requirements for licensed leasing agents, by rule, consistent with the language and intent of this Act, with the advice of the Board.
(d) The continuing education requirement for leasing agents shall consist of a single core curriculum to be established by the Department as recommended by the Board. Leasing agents shall be required to complete no less than 6 hours of continuing education in the core curriculum for each 2-year renewal period.
(Source: P.A. 99-227, eff. 8-3-15; 100-188, eff. 1-1-18.)

(225 ILCS 454/5-15)
(Section scheduled to be repealed on January 1, 2020)
Sec. 5-15. Necessity of managing broker, broker, or leasing agent license or sponsor card; ownership restrictions.
(a) It is unlawful for any person, corporation, limited liability company, registered limited liability partnership, or partnership to act as a managing broker, broker, or leasing agent or to advertise or assume to act as such managing broker, broker or leasing agent without a properly issued sponsor card or a license issued under this Act by the Department, either directly or through its authorized designee.
(b) No corporation shall be granted a license or engage in the business or capacity, either directly or indirectly, of a broker, unless every officer of the corporation who actively participates in the real estate activities of the corporation holds a license as a managing broker or broker and unless every employee who acts as a managing broker, broker, or leasing agent for the corporation holds a license as a managing broker, broker, or leasing agent.
(c) No partnership shall be granted a license or engage in the business or serve in the capacity, either directly or indirectly, of a broker, unless every general partner in the partnership holds a license as a managing broker or broker and unless every employee who acts as a managing broker, broker, or leasing agent for the partnership holds a license as a managing broker, broker, or leasing agent. In the case of a registered limited liability partnership (LLP), every partner in the LLP must hold a license as a managing broker or broker and every employee who acts as a managing broker, broker, or leasing agent must hold a license as a managing broker, broker, or leasing agent.
(d) No limited liability company shall be granted a license or engage in the business or serve in the capacity, either directly or indirectly, of a broker unless every manager in the limited liability company or every member in a member managed limited liability company holds a license as a managing broker or broker and unless every other member and employee who acts as a managing broker, broker, or leasing agent for the limited liability company holds a license as a managing broker, broker, or leasing agent.
(e) No partnership, limited liability company, or corporation shall be licensed to conduct a brokerage business where an individual leasing agent, or group of leasing agents, owns or directly or indirectly controls more than 49% of the shares of stock or other ownership in the partnership, limited liability company, or corporation.
(Source: P.A. 99-227, eff. 8-3-15.)

(225 ILCS 454/5-20)
(Section scheduled to be repealed on January 1, 2020)
Sec. 5-20. Exemptions from managing broker, broker, or leasing agent license requirement. The requirement for holding a license under this Article 5 shall not apply to:
(1) Any person, partnership, or corporation that as

owner or lessor performs any of the acts described in the definition of "broker" under Section 1-10 of this Act with reference to property owned or leased by it, or to the regular employees thereof with respect to the property so owned or leased, where such acts are performed in the regular course of or as an incident to the management, sale, or other disposition of such property and the investment therein, provided that such regular employees do not perform any of the acts described in the definition of "broker" under Section 1-10 of this Act in connection with a vocation of selling or leasing any real estate or the improvements thereon not so owned or leased.

(2) An attorney in fact acting under a duly executed

and recorded power of attorney to convey real estate from the owner or lessor or the services rendered by an attorney at law in the performance of the attorney's duty as an attorney at law.

(3) Any person acting as receiver, trustee in

bankruptcy, administrator, executor, or guardian or while acting under a court order or under the authority of a will or testamentary trust.

(4) Any person acting as a resident manager for the

owner or any employee acting as the resident manager for a broker managing an apartment building, duplex, or apartment complex, when the resident manager resides on the premises, the premises is his or her primary residence, and the resident manager is engaged in the leasing of the property of which he or she is the resident manager.

(5) Any officer or employee of a federal agency in

the conduct of official duties.

(6) Any officer or employee of the State government

or any political subdivision thereof performing official duties.

(7) Any multiple listing service or other similar

information exchange that is engaged in the collection and dissemination of information concerning real estate available for sale, purchase, lease, or exchange for the purpose of providing licensees with a system by which licensees may cooperatively share information along with which no other licensed activities, as defined in Section 1-10 of this Act, are provided.

(8) Railroads and other public utilities regulated by

the State of Illinois, or the officers or full time employees thereof, unless the performance of any licensed activities is in connection with the sale, purchase, lease, or other disposition of real estate or investment therein not needing the approval of the appropriate State regulatory authority.

(9) Any medium of advertising in the routine course

of selling or publishing advertising along with which no other licensed activities, as defined in Section 1-10 of this Act, are provided.

(10) Any resident lessee of a residential dwelling

unit who refers for compensation to the owner of the dwelling unit, or to the owner's agent, prospective lessees of dwelling units in the same building or complex as the resident lessee's unit, but only if the resident lessee (i) refers no more than 3 prospective lessees in any 12-month period, (ii) receives compensation of no more than $1,500 or the equivalent of one month's rent, whichever is less, in any 12-month period, and (iii) limits his or her activities to referring prospective lessees to the owner, or the owner's agent, and does not show a residential dwelling unit to a prospective lessee, discuss terms or conditions of leasing a dwelling unit with a prospective lessee, or otherwise participate in the negotiation of the leasing of a dwelling unit.

(11) The purchase, sale, or transfer of a timeshare

or similar vacation item or interest, vacation club membership, or other activity formerly regulated under the Real Estate Timeshare Act of 1999 (repealed).

(12) (Blank).
(13) Any person who is licensed without examination

under Section 10-25 (now repealed) of the Auction License Act is exempt from holding a managing broker's or broker's license under this Act for the limited purpose of selling or leasing real estate at auction, so long as:

(A) that person has made application for said

exemption by July 1, 2000;

(B) that person verifies to the Department that

he or she has sold real estate at auction for a period of 5 years prior to licensure as an auctioneer;

(C) the person has had no lapse in his or her

license as an auctioneer; and

(D) the license issued under the Auction License

Act has not been disciplined for violation of those provisions of Article 20 of the Auction License Act dealing with or related to the sale or lease of real estate at auction.

(14) A person who holds a valid license under the

Auction License Act and a valid real estate auction certification and conducts auctions for the sale of real estate under Section 5-32 of this Act.

(15) A hotel operator who is registered with the

Illinois Department of Revenue and pays taxes under the Hotel Operators' Occupation Tax Act and rents a room or rooms in a hotel as defined in the Hotel Operators' Occupation Tax Act for a period of not more than 30 consecutive days and not more than 60 days in a calendar year.

(Source: P.A. 99-227, eff. 8-3-15; 100-534, eff. 9-22-17.)

(225 ILCS 454/5-25)
(Section scheduled to be repealed on January 1, 2020)
Sec. 5-25. Good moral character.
When an applicant has had his or her license revoked on a prior occasion or when an applicant is found to have committed any of the practices enumerated in Section 20-20 of this Act or when an applicant has been convicted of or enters a plea of guilty or nolo contendere to forgery, embezzlement, obtaining money under false pretenses, larceny, extortion, conspiracy to defraud, or any other similar offense or offenses or has been convicted of a felony involving moral turpitude in any court of competent jurisdiction in this or any other state, district, or territory of the United States or of a foreign country, the Board may consider the prior revocation, conduct, or conviction in its determination of the applicant's moral character and whether to grant the applicant a license. In its consideration of the prior revocation, conduct, or conviction, the Board shall take into account the nature of the conduct, any aggravating or extenuating circumstances, the time elapsed since the revocation, conduct, or conviction, the rehabilitation or restitution performed by the applicant, and any other factors that the Board deems relevant. When an applicant has made a false statement of material fact on his or her application, the false statement may in itself be sufficient grounds to revoke or refuse to issue a license.
(Source: P.A. 96-856, eff. 12-31-09.)

(225 ILCS 454/5-26)
Sec. 5-26. (Repealed).
(Source: P.A. 99-227, eff. 8-3-15. Repealed by P.A. 100-188, eff. 1-1-18.)

(225 ILCS 454/5-27)
(Section scheduled to be repealed on January 1, 2020)
Sec. 5-27. Requirements for licensure as a broker.
(a) Every applicant for licensure as a broker must meet the following qualifications:
(1) Be at least 21 years of age. The minimum age of

21 years shall be waived for any person seeking a license as a broker who has attained the age of 18 and can provide evidence of the successful completion of at least 4 semesters of post-secondary school study as a full-time student or the equivalent, with major emphasis on real estate courses, in a school approved by the Department;

(2) Be of good moral character;
(3) Successfully complete a 4-year course of study in

a high school or secondary school approved by the Illinois State Board of Education or an equivalent course of study as determined by an examination conducted by the Illinois State Board of Education which shall be verified under oath by the applicant;

(4) (Blank);
(5) Provide satisfactory evidence of having completed

90 hours of instruction in real estate courses approved by the Department, 15 hours of which must consist of situational and case studies presented in the classroom or by live, interactive webinar or online distance education courses;

(6) Personally take and pass a written examination

authorized by the Department;

(7) Present a valid application for issuance of a

license accompanied by a sponsor card and the fees specified by rule.

(b) The requirements specified in items (3) and (5) of subsection (a) of this Section do not apply to applicants who are currently admitted to practice law by the Supreme Court of Illinois and are currently in active standing.
(c) No applicant shall engage in any of the activities covered by this Act until a valid sponsor card has been issued to such applicant. The sponsor card shall be valid for a maximum period of 45 days after the date of issuance unless extended for good cause as provided by rule.
(d) All licenses should be readily available to the public at their place of business.
(e) An individual holding an active license as a managing broker may return the license to the Department along with a form provided by the Department and shall be issued a broker's license in exchange. Any individual obtaining a broker's license under this subsection (e) shall be considered as having obtained a broker's license by education and passing the required test and shall be treated as such in determining compliance with this Act.
(Source: P.A. 99-227, eff. 8-3-15; 100-188, eff. 1-1-18.)

(225 ILCS 454/5-28)
(Section scheduled to be repealed on January 1, 2020)
Sec. 5-28. Requirements for licensure as a managing broker.
(a) Every applicant for licensure as a managing broker must meet the following qualifications:
(1) be at least 21 years of age;
(2) be of good moral character;
(3) have been licensed at least 2 out of the

preceding 3 years as a broker;

(4) successfully complete a 4-year course of study in

high school or secondary school approved by the Illinois State Board of Education or an equivalent course of study as determined by an examination conducted by the Illinois State Board of Education, which shall be verified under oath by the applicant;

(5) provide satisfactory evidence of having completed

at least 165 hours, 120 of which shall be those hours required pre and post-licensure to obtain a broker's license, and 45 additional hours completed within the year immediately preceding the filing of an application for a managing broker's license, which hours shall focus on brokerage administration and management and leasing agent management and include at least 15 hours in the classroom or by live, interactive webinar or online distance education courses;

(6) personally take and pass a written examination

authorized by the Department; and

(7) present a valid application for issuance of a

license accompanied by a sponsor card, an appointment as a managing broker, and the fees specified by rule.

(b) The requirements specified in item (5) of subsection (a) of this Section do not apply to applicants who are currently admitted to practice law by the Supreme Court of Illinois and are currently in active standing.
(c) No applicant shall act as a managing broker for more than 90 days after an appointment as a managing broker has been filed with the Department without obtaining a managing broker's license.
(Source: P.A. 99-227, eff. 8-3-15; 100-188, eff. 1-1-18.)

(225 ILCS 454/5-30)
Sec. 5-30. (Repealed).
(Source: P.A. 93-957, eff. 8-19-04. Repealed by P.A. 96-856, eff. 12-31-09.)

(225 ILCS 454/5-32)
(Section scheduled to be repealed on January 1, 2020)
Sec. 5-32. Real estate auction certification.
(a) An auctioneer licensed under the Auction License Act who does not possess a valid and active broker's or managing broker's license under this Act, or who is not otherwise exempt from licensure, may not engage in the practice of auctioning real estate, except as provided in this Section.
(b) The Department shall issue a real estate auction certification to applicants who:
(1) possess a valid auctioneer's license under the

Auction License Act;

(2) successfully complete a real estate auction

course of at least 30 hours approved by the Department, which shall cover the scope of activities that may be engaged in by a person holding a real estate auction certification and the activities for which a person must hold a real estate license, as well as other material as provided by the Department;

(3) provide documentation of the completion of the

real estate auction course; and

(4) successfully complete any other reasonable

requirements as provided by rule.

(c) The auctioneer's role shall be limited to establishing the time, place, and method of the real estate auction, placing advertisements regarding the auction, and crying or calling the auction; any other real estate brokerage activities must be performed by a person holding a valid and active broker's or managing broker's license under the provisions of this Act or by a person who is exempt from holding a license under paragraph (13) of Section 5-20 who has a certificate under this Section.
(d) An auctioneer who conducts any real estate auction activities in violation of this Section is guilty of unlicensed practice under Section 20-10 of this Act.
(e) The Department may revoke, suspend, or otherwise discipline the real estate auction certification of an auctioneer who is adjudicated to be in violation of the provisions of this Section or Section 20-15 of the Auction License Act.
(f) Advertising for the real estate auction must contain the name and address of the licensed broker, managing broker, or a licensed auctioneer under paragraph (13) of Section 5-20 of this Act who is providing brokerage services for the transaction.
(g) The requirement to hold a real estate auction certification shall not apply to a person exempt from this Act under the provisions of paragraph (13) of Section 5-20 of this Act, unless that person is performing licensed activities in a transaction in which a licensed auctioneer with a real estate certification is providing the limited services provided for in subsection (c) of this Section.
(h) Nothing in this Section shall require a person licensed under this Act as a broker or managing broker to obtain a real estate auction certification in order to auction real estate.
(i) The Department may adopt rules to implement this Section.
(Source: P.A. 98-553, eff. 1-1-14; 98-756, eff. 7-16-14; 99-227, eff. 8-3-15.)

(225 ILCS 454/5-35)
(Section scheduled to be repealed on January 1, 2020)
Sec. 5-35. Examination; managing broker, broker, or leasing agent.
(a) The Department shall authorize examinations at such times and places as it may designate. The examination shall be of a character to give a fair test of the qualifications of the applicant to practice as a managing broker, broker, or leasing agent. Applicants for examination as a managing broker, broker, or leasing agent shall be required to pay, either to the Department or the designated testing service, a fee covering the cost of providing the examination. Failure to appear for the examination on the scheduled date, at the time and place specified, after the applicant's application for examination has been received and acknowledged by the Department or the designated testing service, shall result in the forfeiture of the examination fee. An applicant shall be eligible to take the examination only after successfully completing the education requirements and attaining the minimum age provided for in Article 5 of this Act. Each applicant shall be required to establish compliance with the eligibility requirements in the manner provided by the rules promulgated for the administration of this Act.
(b) If a person who has received a passing score on the written examination described in this Section fails to file an application and meet all requirements for a license under this Act within one year after receiving a passing score on the examination, credit for the examination shall terminate. The person thereafter may make a new application for examination.
(c) If an applicant has failed an examination 4 times, the applicant must repeat the pre-license education required to sit for the examination. For the purposes of this Section, the fifth attempt shall be the same as the first. Approved education, as prescribed by this Act for licensure as a managing broker, broker, or leasing agent, shall be valid for 4 years after the date of satisfactory completion of the education.
(d) The Department may employ consultants for the purposes of preparing and conducting examinations.
(Source: P.A. 99-227, eff. 8-3-15.)

(225 ILCS 454/5-40)
(Section scheduled to be repealed on January 1, 2020)
Sec. 5-40. Sponsor card; termination indicated by license endorsement; association with new broker.
(a) The sponsoring broker shall prepare upon forms provided by the Department and deliver to each licensee employed by or associated with the sponsoring broker a sponsor card certifying that the person whose name appears thereon is in fact employed by or associated with the sponsoring broker. The sponsoring broker shall send a duplicate of each sponsor card, along with a valid license or other authorization as provided by rule and the appropriate fee, to the Department within 24 hours of issuance of the sponsor card. It is a violation of this Act for any broker to issue a sponsor card to any licensee or applicant unless the licensee or applicant presents in hand a valid license or other authorization as provided by rule.
(b) When a licensee terminates his or her employment or association with a sponsoring broker or the employment is terminated by the sponsoring broker, the licensee shall obtain from the sponsoring broker his or her license endorsed by the sponsoring broker indicating the termination. The sponsoring broker shall surrender to the Department a copy of the license of the licensee within 2 days of the termination or shall notify the Department in writing of the termination and explain why a copy of the license is not surrendered. Failure of the sponsoring broker to surrender the license shall subject the sponsoring broker to discipline under Section 20-20 of this Act. The license of any licensee whose association with a sponsoring broker is terminated shall automatically become inoperative immediately upon the termination unless the licensee accepts employment or becomes associated with a new sponsoring broker pursuant to subsection (c) of this Section.
(c) When a licensee accepts employment or association with a new sponsoring broker, the new sponsoring broker shall send to the Department a duplicate sponsor card, along with the licensee's endorsed license or an affidavit of the licensee of why the endorsed license is not surrendered, and shall pay the appropriate fee prescribed by rule to cover administrative expenses attendant to the changes in the registration of the licensee.
(Source: P.A. 96-856, eff. 12-31-09.)

(225 ILCS 454/5-41)
(Section scheduled to be repealed on January 1, 2020)
Sec. 5-41. Change of address. A licensee shall notify the Department of the address or addresses, and of every change of address, where the licensee practices as a leasing agent, broker or managing broker.
(Source: P.A. 99-227, eff. 8-3-15.)

(225 ILCS 454/5-45)
(Section scheduled to be repealed on January 1, 2020)
Sec. 5-45. Offices.
(a) If a sponsoring broker maintains more than one office within the State, the sponsoring broker shall apply for a branch office license for each office other than the sponsoring broker's principal place of business. The branch office license shall be displayed conspicuously in each branch office. The name of each branch office shall be the same as that of the sponsoring broker's principal office or shall clearly delineate the branch office's relationship with the principal office.
(b) The sponsoring broker shall name a managing broker for each branch office and the sponsoring broker shall be responsible for supervising all managing brokers. The sponsoring broker shall notify the Department in writing of the name of all managing brokers of the sponsoring broker and the office or offices they manage. Any person initially named as a managing broker after April 30, 2011 must either (i) be licensed as a managing broker or (ii) meet all the requirements to be licensed as a managing broker except the required education and examination and secure the managing broker's license within 90 days of being named as a managing broker. Any changes in managing brokers shall be reported to the Department in writing within 15 days of the change. Failure to do so shall subject the sponsoring broker to discipline under Section 20-20 of this Act.
(c) The sponsoring broker shall immediately notify the Department in writing of any opening, closing, or change in location of any principal or branch office.
(d) Except as provided in this Section, each sponsoring broker shall maintain a definite office, or place of business within this State for the transaction of real estate business, shall conspicuously display an identification sign on the outside of his or her office of adequate size and visibility. The office or place of business shall not be located in any retail or financial business establishment unless it is separated from the other business by a separate and distinct area within the establishment. A broker who is licensed in this State by examination or pursuant to the provisions of Section 5-60 of this Act shall not be required to maintain a definite office or place of business in this State provided all of the following conditions are met:
(1) the broker maintains an active broker's license

in the broker's state of domicile;

(2) the broker maintains an office in the broker's

state of domicile; and

(3) the broker has filed with the Department written

statements appointing the Secretary to act as the broker's agent upon whom all judicial and other process or legal notices directed to the licensee may be served and agreeing to abide by all of the provisions of this Act with respect to his or her real estate activities within the State of Illinois and submitting to the jurisdiction of the Department.

The statements under subdivision (3) of this Section shall be in form and substance the same as those statements required under Section 5-60 of this Act and shall operate to the same extent.
(e) Upon the loss of a managing broker who is not replaced by the sponsoring broker or in the event of the death or adjudicated disability of the sole proprietor of an office, a written request for authorization allowing the continued operation of the office may be submitted to the Department within 15 days of the loss. The Department may issue a written authorization allowing the continued operation, provided that a licensed broker, or in the case of the death or adjudicated disability of a sole proprietor, the representative of the estate, assumes responsibility, in writing, for the operation of the office and agrees to personally supervise the operation of the office. No such written authorization shall be valid for more than 60 days unless extended by the Department for good cause shown and upon written request by the broker or representative.
(Source: P.A. 96-856, eff. 12-31-09.)

(225 ILCS 454/5-46)
Sec. 5-46. (Repealed).
(Source: P.A. 97-333, eff. 8-12-11. Repealed by P.A. 99-227, eff. 8-3-15.)

(225 ILCS 454/5-47)
Sec. 5-47. (Repealed).
(Source: P.A. 96-856, eff. 12-31-09. Repealed by P.A. 99-227, eff. 8-3-15.)

(225 ILCS 454/5-50)
(Section scheduled to be repealed on January 1, 2020)
Sec. 5-50. Expiration and renewal of managing broker, broker, or leasing agent license; sponsoring broker; register of licensees; pocket card.
(a) The expiration date and renewal period for each license issued under this Act shall be set by rule. Except as otherwise provided in this Section, the holder of a license may renew the license within 90 days preceding the expiration date thereof by completing the continuing education required by this Act and paying the fees specified by rule.
(b) An individual whose first license is that of a broker received on or after the effective date of this amendatory Act of the 100th General Assembly, must provide evidence of having completed 30 hours of post-license education in courses recommended by the Board and approved by the Department, 15 hours of which must consist of situational and case studies presented in a classroom or a live, interactive webinar, online distance education course, or home study course. Credit for courses taken through a home study course shall require passage of an examination approved by the Department prior to the first renewal of their broker's license.
(c) Any managing broker, broker, or leasing agent whose license under this Act has expired shall be eligible to renew the license during the 2-year period following the expiration date, provided the managing broker, broker, or leasing agent pays the fees as prescribed by rule and completes continuing education and other requirements provided for by the Act or by rule. Beginning on May 1, 2012, a managing broker licensee, broker, or leasing agent whose license has been expired for more than 2 years but less than 5 years may have it restored by (i) applying to the Department, (ii) paying the required fee, (iii) completing the continuing education requirements for the most recent pre-renewal period that ended prior to the date of the application for reinstatement, and (iv) filing acceptable proof of fitness to have his or her license restored, as set by rule. A managing broker, broker, or leasing agent whose license has been expired for more than 5 years shall be required to meet the requirements for a new license.
(d) Notwithstanding any other provisions of this Act to the contrary, any managing broker, broker, or leasing agent whose license expired while he or she was (i) on active duty with the Armed Forces of the United States or called into service or training by the state militia, (ii) engaged in training or education under the supervision of the United States preliminary to induction into military service, or (iii) serving as the Coordinator of Real Estate in the State of Illinois or as an employee of the Department may have his or her license renewed, reinstated or restored without paying any lapsed renewal fees if within 2 years after the termination of the service, training or education by furnishing the Department with satisfactory evidence of service, training, or education and it has been terminated under honorable conditions.
(e) The Department shall establish and maintain a register of all persons currently licensed by the State and shall issue and prescribe a form of pocket card. Upon payment by a licensee of the appropriate fee as prescribed by rule for engagement in the activity for which the licensee is qualified and holds a license for the current period, the Department shall issue a pocket card to the licensee. The pocket card shall be verification that the required fee for the current period has been paid and shall indicate that the person named thereon is licensed for the current renewal period as a managing broker, broker, or leasing agent as the case may be. The pocket card shall further indicate that the person named thereon is authorized by the Department to engage in the licensed activity appropriate for his or her status (managing broker, broker, or leasing agent). Each licensee shall carry on his or her person his or her pocket card or, if such pocket card has not yet been issued, a properly issued sponsor card when engaging in any licensed activity and shall display the same on demand.
(f) The Department shall provide to the sponsoring broker a notice of renewal for all sponsored licensees by mailing the notice to the sponsoring broker's address of record, or, at the Department's discretion, by an electronic means as provided for by rule.
(g) Upon request from the sponsoring broker, the Department shall make available to the sponsoring broker, either by mail or by an electronic means at the discretion of the Department, a listing of licensees under this Act who, according to the records of the Department, are sponsored by that broker. Every licensee associated with or employed by a broker whose license is revoked, suspended, terminated, or expired shall be considered as inoperative until such time as the sponsoring broker's license is reinstated or renewed, or the licensee changes employment as set forth in subsection (c) of Section 5-40 of this Act.
(Source: P.A. 99-227, eff. 8-3-15; 100-188, eff. 1-1-18.)

(225 ILCS 454/5-55)
Sec. 5-55. (Repealed).
(Source: P.A. 91-245, eff. 12-31-99. Repealed by P.A. 96-856, eff. 12-31-09.)

(225 ILCS 454/5-60)
(Section scheduled to be repealed on January 1, 2020)
Sec. 5-60. Managing broker licensed in another state; broker licensed in another state; reciprocal agreements; agent for service of process.
(a) Effective May 1, 2011, a managing broker's license may be issued by the Department to a managing broker or its equivalent licensed under the laws of another state of the United States, under the following conditions:
(1) the managing broker holds a managing broker's

license in a state that has entered into a reciprocal agreement with the Department;

(2) the standards for that state for licensing as a

managing broker are substantially equal to or greater than the minimum standards in the State of Illinois;

(3) the managing broker has been actively practicing

as a managing broker in the managing broker's state of licensure for a period of not less than 2 years, immediately prior to the date of application;

(4) the managing broker furnishes the Department with

a statement under seal of the proper licensing authority of the state in which the managing broker is licensed showing that the managing broker has an active managing broker's license, that the managing broker is in good standing, and that no complaints are pending against the managing broker in that state;

(5) the managing broker passes a test on Illinois

specific real estate brokerage laws; and

(6) the managing broker was licensed by an

examination in the state that has entered into a reciprocal agreement with the Department.

(b) A broker's license may be issued by the Department to a broker or its equivalent licensed under the laws of another state of the United States, under the following conditions:
(1) the broker holds a broker's license in a state

that has entered into a reciprocal agreement with the Department;

(2) the standards for that state for licensing as a

broker are substantially equivalent to or greater than the minimum standards in the State of Illinois;

(3) if the application is made prior to May 1, 2012,

then the broker has been actively practicing as a broker in the broker's state of licensure for a period of not less than 2 years, immediately prior to the date of application;

(4) the broker furnishes the Department with a

statement under seal of the proper licensing authority of the state in which the broker is licensed showing that the broker has an active broker's license, that the broker is in good standing, and that no complaints are pending against the broker in that state;

(5) the broker passes a test on Illinois specific

real estate brokerage laws; and

(6) the broker was licensed by an examination in a

state that has entered into a reciprocal agreement with the Department.

(c) (Blank).
(d) As a condition precedent to the issuance of a license to a managing broker or broker pursuant to this Section, the managing broker or broker shall agree in writing to abide by all the provisions of this Act with respect to his or her real estate activities within the State of Illinois and submit to the jurisdiction of the Department as provided in this Act. The agreement shall be filed with the Department and shall remain in force for so long as the managing broker or broker is licensed by this State and thereafter with respect to acts or omissions committed while licensed as a managing broker or broker in this State.
(e) Prior to the issuance of any license to any managing broker or broker pursuant to this Section, verification of active licensure issued for the conduct of such business in any other state must be filed with the Department by the managing broker or broker, and the same fees must be paid as provided in this Act for the obtaining of a managing broker's or broker's license in this State.
(f) Licenses previously granted under reciprocal agreements with other states shall remain in force so long as the Department has a reciprocal agreement with the state that includes the requirements of this Section, unless that license is suspended, revoked, or terminated by the Department for any reason provided for suspension, revocation, or termination of a resident licensee's license. Licenses granted under reciprocal agreements may be renewed in the same manner as a resident's license.
(g) Prior to the issuance of a license to a nonresident managing broker or broker, the managing broker or broker shall file with the Department a designation in writing that appoints the Secretary to act as his or her agent upon whom all judicial and other process or legal notices directed to the managing broker or broker may be served. Service upon the agent so designated shall be equivalent to personal service upon the licensee. Copies of the appointment, certified by the Secretary, shall be deemed sufficient evidence thereof and shall be admitted in evidence with the same force and effect as the original thereof might be admitted. In the written designation, the managing broker or broker shall agree that any lawful process against the licensee that is served upon the agent shall be of the same legal force and validity as if served upon the licensee and that the authority shall continue in force so long as any liability remains outstanding in this State. Upon the receipt of any process or notice, the Secretary shall forthwith mail a copy of the same by certified mail to the last known business address of the licensee.
(h) Any person holding a valid license under this Section shall be eligible to obtain a managing broker's license or a broker's license without examination should that person change their state of domicile to Illinois and that person otherwise meets the qualifications for licensure under this Act.
(Source: P.A. 99-227, eff. 8-3-15.)

(225 ILCS 454/5-65)
(Section scheduled to be repealed on January 1, 2020)
Sec. 5-65. Fees. The Department shall provide by rule for fees to be paid by applicants and licensees to cover the reasonable costs of the Department in administering and enforcing the provisions of this Act. The Department may also provide by rule for general fees to cover the reasonable expenses of carrying out other functions and responsibilities under this Act.
(Source: P.A. 96-856, eff. 12-31-09.)

(225 ILCS 454/5-70)
(Section scheduled to be repealed on January 1, 2020)
Sec. 5-70. Continuing education requirement; managing broker or broker.
(a) The requirements of this Section apply to all managing brokers and brokers.
(b) Except as otherwise provided in this Section, each person who applies for renewal of his or her license as a managing broker or broker must successfully complete 6 hours of real estate continuing education courses recommended by the Board and approved by the Department for each year of the pre-renewal period. In addition, beginning with the pre-renewal period for managing broker licensees that begins after the effective date of this Act, those licensees renewing or obtaining a managing broker's license must successfully complete a 12-hour broker management continuing education course approved by the Department each pre-renewal period. The broker management continuing education course must be completed in the classroom or by other interactive delivery method between the instructor and the students. Successful completion of the course shall include achieving a passing score as provided by rule on a test developed and administered in accordance with rules adopted by the Department. No license may be renewed except upon the successful completion of the required courses or their equivalent or upon a waiver of those requirements for good cause shown as determined by the Secretary with the recommendation of the Board. The requirements of this Article are applicable to all managing brokers and brokers except those managing brokers and brokers who, during the pre-renewal period:
(1) serve in the armed services of the United States;
(2) serve as an elected State or federal official;
(3) serve as a full-time employee of the Department;

or

(4) are admitted to practice law pursuant to Illinois

Supreme Court rule.

(c) (Blank).
(d) A person receiving an initial license during the 90 days before the renewal date shall not be required to complete the continuing education courses provided for in subsection (b) of this Section as a condition of initial license renewal.
(e) The continuing education requirement for brokers and managing brokers shall consist of a single core curriculum and an elective curriculum, to be recommended by the Board and approved by the Department in accordance with this subsection. The core curriculum shall not be further divided into subcategories or divisions of instruction. The core curriculum shall consist of 4 hours per 2-year pre-renewal period on subjects that may include, but are not limited to, advertising, agency, disclosures, escrow, fair housing, leasing agent management, and license law. The amount of time allotted to each of these subjects shall be recommended by the Board and determined by the Department. The Department, upon the recommendation of the Board, shall review the core curriculum every 4 years, at a minimum, and shall revise the curriculum if necessary. However, the core curriculum's total hourly requirement shall only be subject to change by amendment of this subsection, and any change to the core curriculum shall not be effective for a period of 6 months after such change is made by the Department. The Department shall provide notice to all approved education providers of any changes to the core curriculum. When determining whether revisions of the core curriculum's subjects or specific time requirements are necessary, the Board shall consider recent changes in applicable laws, new laws, and areas of the license law and the Department policy that the Board deems appropriate, and any other subject areas the Board deems timely and applicable in order to prevent violations of this Act and to protect the public. In establishing a recommendation to the Department regarding the elective curriculum, the Board shall consider subjects that cover the various aspects of the practice of real estate that are covered under the scope of this Act.
(f) The subject areas of continuing education courses recommended by the Board and approved by the Department shall be meant to protect the professionalism of the industry, the consumer, and the public and prevent violations of this Act and may include without limitation the following:
(1) license law and escrow;
(2) antitrust;
(3) fair housing;
(4) agency;
(5) appraisal;
(6) property management;
(7) residential brokerage;
(8) farm property management;
(9) rights and duties of sellers, buyers, and brokers;
(10) commercial brokerage and leasing;
(11) real estate financing;
(12) disclosures;
(13) leasing agent management; and
(14) advertising.
(g) In lieu of credit for those courses listed in subsection (f) of this Section, credit may be earned for serving as a licensed instructor in an approved course of continuing education. The amount of credit earned for teaching a course shall be the amount of continuing education credit for which the course is approved for licensees taking the course.
(h) Credit hours may be earned for self-study programs approved by the Department.
(i) A managing broker or broker may earn credit for a specific continuing education course only once during the pre-renewal period.
(j) No more than 6 hours of continuing education credit may be taken in one calendar day.
(k) To promote the offering of a uniform and consistent course content, the Department may provide for the development of a single broker management course to be offered by all education providers who choose to offer the broker management continuing education course. The Department may contract for the development of the 12-hour broker management continuing education course with an outside vendor or consultant and, if the course is developed in this manner, the Department or the outside consultant shall license the use of that course to all approved education providers who wish to provide the course.
(l) Except as specifically provided in this Act, continuing education credit hours may not be earned for completion of pre or post-license courses. The approved 30-hour post-license course for broker licensees shall satisfy the continuing education requirement for the pre-renewal period in which the course is taken. The approved 45-hour brokerage administration and management course shall satisfy the 12-hour broker management continuing education requirement for the pre-renewal period in which the course is taken.
(Source: P.A. 99-227, eff. 8-3-15; 99-728, eff. 1-1-17; 100-188, eff. 1-1-18.)

(225 ILCS 454/5-75)
(Section scheduled to be repealed on January 1, 2020)
Sec. 5-75. Out-of-state continuing education credit. If a renewal applicant has earned continuing education hours in another state or territory for which he or she is claiming credit toward full compliance in Illinois, the Board shall review and recommend to the Department whether it should approve those hours based upon whether the course is one that would be approved under Section 5-70 of this Act, whether the course meets the basic requirements for continuing education under this Act, and any other criteria that is provided by statute or rule.
(Source: P.A. 100-188, eff. 1-1-18.)

(225 ILCS 454/5-80)
(Section scheduled to be repealed on January 1, 2020)
Sec. 5-80. Evidence of compliance with continuing education requirements.
(a) Each renewal applicant shall certify, on his or her renewal application, full compliance with continuing education requirements set forth in Section 5-70. The education provider shall retain and submit to the Department after the completion of each course evidence of those successfully completing the course as provided by rule.
(b) The Department may require additional evidence demonstrating compliance with the continuing education requirements. The renewal applicant shall retain and produce the evidence of compliance upon request of the Department.
(Source: P.A. 100-188, eff. 1-1-18.)

(225 ILCS 454/5-85)
Sec. 5-85. (Repealed).
(Source: P.A. 96-856, eff. 12-31-09. Repealed by P.A. 100-188, eff. 1-1-18.)



Article 10 - Compensation And Business Practices

(225 ILCS 454/Art. 10 heading)

(225 ILCS 454/10-5)
(Section scheduled to be repealed on January 1, 2020)
Sec. 10-5. Payment of compensation.
(a) No licensee shall pay compensation directly to a licensee sponsored by another broker for the performance of licensed activities. No licensee sponsored by a broker may pay compensation to any licensee other than his or her sponsoring broker for the performance of licensed activities unless the licensee paying the compensation is a principal to the transaction. However, a non-sponsoring broker may pay compensation directly to a licensee sponsored by another or a person who is not sponsored by a broker if the payments are made pursuant to terms of an employment agreement that was previously in place between a licensee and the non-sponsoring broker, and the payments are for licensed activity performed by that person while previously sponsored by the now non-sponsoring broker.
(b) No licensee sponsored by a broker shall accept compensation for the performance of activities under this Act except from the broker by whom the licensee is sponsored, except as provided in this Section.
(c) Any person that is a licensed personal assistant for another licensee may only be compensated in his or her capacity as a personal assistant by the sponsoring broker for that licensed personal assistant.
(d) One sponsoring broker may pay compensation directly to another sponsoring broker for the performance of licensed activities.
(e) Notwithstanding any other provision of this Act, a sponsoring broker may pay compensation to a person currently licensed under the Auction License Act who is in compliance with and providing services under Section 5-32 of this Act.
(Source: P.A. 98-553, eff. 1-1-14.)

(225 ILCS 454/10-10)
(Section scheduled to be repealed on January 1, 2020)
Sec. 10-10. Disclosure of compensation.
(a) A licensee must disclose to a client the sponsoring broker's compensation and policy with regard to cooperating with brokers who represent other parties in a transaction.
(b) A licensee must disclose to a client all sources of compensation related to the transaction received by the licensee from a third party.
(c) If a licensee refers a client to a third party in which the licensee has greater than a 1% ownership interest or from which the licensee receives or may receive dividends or other profit sharing distributions, other than a publicly held or traded company, for the purpose of the client obtaining services related to the transaction, then the licensee shall disclose that fact to the client at the time of making the referral.
(d) If in any one transaction a sponsoring broker receives compensation from both the buyer and seller or lessee and lessor of real estate, the sponsoring broker shall disclose in writing to a client the fact that the compensation is being paid by both buyer and seller or lessee and lessor.
(e) Nothing in the Act shall prohibit the cooperation with or a payment of compensation to a person not domiciled in this State or country who is licensed as a broker in his or her state or country of domicile or to a resident of a country that does not require a person to be licensed to act as a broker if the person complies with the laws of the country in which that person resides and practices there as a broker.
(Source: P.A. 99-227, eff. 8-3-15.)

(225 ILCS 454/10-15)
(Section scheduled to be repealed on January 1, 2020)
Sec. 10-15. No compensation to persons in violation of Act; compensation to unlicensed persons; consumer.
(a) No compensation may be paid to any unlicensed person in exchange for the person performing licensed activities in violation of this Act.
(b) No action or suit shall be instituted, nor recovery therein be had, in any court of this State by any person, partnership, registered limited liability partnership, limited liability company, or corporation for compensation for any act done or service performed, the doing or performing of which is prohibited by this Act to other than licensed managing brokers, brokers, or leasing agents unless the person, partnership, registered limited liability partnership, limited liability company, or corporation was duly licensed hereunder as a managing broker, broker, or leasing agent under this Act at the time that any such act was done or service performed that would give rise to a cause of action for compensation.
(c) A licensee may offer compensation, including prizes, merchandise, services, rebates, discounts, or other consideration to an unlicensed person who is a party to a contract to buy or sell real estate or is a party to a contract for the lease of real estate, so long as the offer complies with the provisions of subdivision (35) of subsection (a) of Section 20-20 of this Act.
(d) A licensee may offer cash, gifts, prizes, awards, coupons, merchandise, rebates or chances to win a game of chance, if not prohibited by any other law or statute, to a consumer as an inducement to that consumer to use the services of the licensee even if the licensee and consumer do not ultimately enter into a broker-client relationship so long as the offer complies with the provisions of subdivision (35) of subsection (a) of Section 20-20 of this Act.
(Source: P.A. 99-227, eff. 8-3-15.)

(225 ILCS 454/10-20)
(Section scheduled to be repealed on January 1, 2020)
Sec. 10-20. Sponsoring broker; employment agreement.
(a) A licensee may perform activities as a licensee only for his or her sponsoring broker. A licensee must have only one sponsoring broker at any one time.
(b) Every broker who employs licensees or has an independent contractor relationship with a licensee shall have a written employment agreement with each such licensee. The broker having this written employment agreement with the licensee must be that licensee's sponsoring broker.
(c) Every sponsoring broker must have a written employment agreement with each licensee the broker sponsors. The agreement shall address the employment or independent contractor relationship terms, including without limitation supervision, duties, compensation, and termination.
(d) Every sponsoring broker must have a written employment agreement with each licensed personal assistant who assists a licensee sponsored by the sponsoring broker. This requirement applies to all licensed personal assistants whether or not they perform licensed activities in their capacity as a personal assistant. The agreement shall address the employment or independent contractor relationship terms, including without limitation supervision, duties, compensation, and termination.
(e) Notwithstanding the fact that a sponsoring broker has an employment agreement with a licensee, a sponsoring broker may pay compensation directly to a corporation solely owned by that licensee that has been formed for the purpose of receiving compensation earned by the licensee. A corporation formed for the purpose herein stated in this subsection (e) shall not be required to be licensed under this Act so long as the person who is the sole shareholder of the corporation is licensed.
(Source: P.A. 91-245, eff. 12-31-99.)

(225 ILCS 454/10-25)
(Section scheduled to be repealed on January 1, 2020)
Sec. 10-25. Expiration of brokerage agreement. No licensee shall obtain any written brokerage agreement that does not either provide for automatic expiration within a definite period of time or provide the client with a right to terminate the agreement annually by giving no more than 30 days' prior written notice. Any written brokerage agreement not containing such a provision shall be void. When the license of any sponsoring broker is suspended or revoked, any brokerage agreement with the sponsoring broker shall be deemed to expire upon the effective date of the suspension or revocation.
(Source: P.A. 98-531, eff. 8-23-13.)

(225 ILCS 454/10-27)
(Section scheduled to be repealed on January 1, 2020)
Sec. 10-27. Disclosure of licensee status. Each licensee shall disclose, in writing, his or her status as a licensee to all parties in a transaction when the licensee is selling, leasing, or purchasing any interest, direct or indirect, in the real estate that is the subject of the transaction.
(Source: P.A. 91-245, eff. 12-31-99.)

(225 ILCS 454/10-30)
(Section scheduled to be repealed on January 1, 2020)
Sec. 10-30. Advertising.
(a) No advertising, whether in print, via the Internet, or through any other media, shall be fraudulent, deceptive, inherently misleading, or proven to be misleading in practice. Advertising shall be considered misleading or untruthful if, when taken as a whole, there is a distinct and reasonable possibility that it will be misunderstood or will deceive the ordinary purchaser, seller, lessee, lessor, or owner. Advertising shall contain all information necessary to communicate the information contained therein to the public in an accurate, direct, and readily comprehensible manner.
(b) No blind advertisements may be used by any licensee, in any media, except as provided for in this Section.
(c) A licensee shall disclose, in writing, to all parties in a transaction his or her status as a licensee and any and all interest the licensee has or may have in the real estate constituting the subject matter thereof, directly or indirectly, according to the following guidelines:
(1) On broker yard signs or in broker advertisements,

no disclosure of ownership is necessary. However, the ownership shall be indicated on any property data form and disclosed to persons responding to any advertisement or any sign. The term "broker owned" or "agent owned" is sufficient disclosure.

(2) A sponsored or inoperative licensee selling or

leasing property, owned solely by the sponsored or inoperative licensee, without utilizing brokerage services of their sponsoring broker or any other licensee, may advertise "By Owner". For purposes of this Section, property is "solely owned" by a sponsored or inoperative licensee if he or she (i) has a 100% ownership interest alone, (ii) has ownership as a joint tenant or tenant by the entirety, or (iii) holds a 100% beneficial interest in a land trust. Sponsored or inoperative licensees selling or leasing "By Owner" shall comply with the following if advertising by owner:

(A) On "By Owner" yard signs, the sponsored or

inoperative licensee shall indicate "broker owned" or "agent owned." "By Owner" advertisements used in any medium of advertising shall include the term "broker owned" or "agent owned."

(B) If a sponsored or inoperative licensee runs

advertisements, for the purpose of purchasing or leasing real estate, he or she shall disclose in the advertisements his or her status as a licensee.

(C) A sponsored or inoperative licensee shall not

use the sponsoring broker's name or the sponsoring broker's company name in connection with the sale, lease, or advertisement of the property nor utilize the sponsoring broker's or company's name in connection with the sale, lease, or advertising of the property in a manner likely to create confusion among the public as to whether or not the services of a real estate company are being utilized or whether or not a real estate company has an ownership interest in the property.

(d) A sponsored licensee may not advertise under his or her own name. Advertising in any media shall be under the direct supervision of the sponsoring or managing broker and in the sponsoring broker's business name, which in the case of a franchise shall include the franchise affiliation as well as the name of the individual firm. This provision does not apply under the following circumstances:
(1) When a licensee enters into a brokerage agreement

relating to his or her own real estate, or real estate in which he or she has an ownership interest, with another licensed broker; or

(2) When a licensee is selling or leasing his or her

own real estate or buying or leasing real estate for himself or herself, after providing the appropriate written disclosure of his or her ownership interest as required in paragraph (2) of subsection (c) of this Section.

(e) No licensee shall list his or her name under the heading or title "Real Estate" in the telephone directory or otherwise advertise in his or her own name to the general public through any medium of advertising as being in the real estate business without listing his or her sponsoring broker's business name.
(f) The sponsoring broker's business name and the name of the licensee must appear in all advertisements, including business cards. Nothing in this Act shall be construed to require specific print size as between the broker's business name and the name of the licensee.
(g) Those individuals licensed as a managing broker and designated with the Department as a managing broker by their sponsoring broker shall identify themselves to the public in advertising, except on "For Sale" or similar signs, as a managing broker. No other individuals holding a managing broker's license may hold themselves out to the public or other licensees as a managing broker.
(Source: P.A. 96-856, eff. 12-31-09; 97-1002, eff. 8-17-12.)

(225 ILCS 454/10-35)
(Section scheduled to be repealed on January 1, 2020)
Sec. 10-35. Internet and related advertising.
(a) Licensees intending to sell or share consumer information gathered from or through the Internet or other electronic communication media shall disclose that intention to consumers in a timely and readily apparent manner.
(b) A licensee using Internet or other similar electronic advertising media must not:
(1) use a URL or domain name that is deceptive or

misleading;

(2) deceptively or without authorization frame

another real estate brokerage or multiple listing service website; or

(3) engage in the deceptive use of metatags, keywords

or other devices and methods to direct, drive or divert Internet traffic or otherwise mislead consumers.

(Source: P.A. 96-856, eff. 12-31-09.)

(225 ILCS 454/10-40)
(Section scheduled to be repealed on January 1, 2020)
Sec. 10-40. Company policy. Every brokerage company or entity, other than a sole proprietorship with no other sponsored licensees, shall adopt a company or office policy dealing with topics such as:
(1) the agency policy of the entity;
(2) fair housing, nondiscrimination and harassment;
(3) confidentiality of client information;
(4) advertising;
(5) training and supervision of sponsored licensees;
(6) required disclosures and use of forms;
(7) handling of risk management matters; and
(8) handling of earnest money and escrows.
These topics are provided as an example and are not intended to be inclusive or exclusive of other topics.
(Source: P.A. 96-856, eff. 12-31-09.)

(225 ILCS 454/10-45)
(Section scheduled to be repealed on January 1, 2020)
Sec. 10-45. Broker price opinions and comparative market analyses.
(a) A broker price opinion or comparative market analysis may be prepared or provided by a real estate broker or managing broker for any of the following:
(1) an existing or potential buyer or seller of an

interest in real estate;

(2) an existing or potential lessor or lessee of an

interest in real estate;

(3) a third party making decisions or performing due

diligence related to the potential listing, offering, sale, option, lease, or acquisition price of an interest in real estate; or

(4) an existing or potential lienholder or other

third party for any purpose other than as the primary basis to determine the market value of an interest in real estate for the purpose of a mortgage loan origination by a financial institution secured by such real estate.

(b) A broker price opinion or comparative market analysis shall be in writing either on paper or electronically and shall include the following provisions:
(1) a statement of the intended purpose of the broker

price opinion or comparative market analysis;

(2) a brief description of the interest in real

estate that is the subject of the broker price opinion or comparative market analysis;

(3) a brief description of the methodology used to

develop the broker price opinion or comparative market analysis;

(4) any assumptions or limiting conditions;
(5) a disclosure of any existing or contemplated

interest of the broker or managing broker in the interest in real estate that is the subject of the broker price opinion or comparative market analysis;

(6) the name, license number, and signature of the

broker or managing broker that developed the broker price opinion or comparative market analysis;

(7) a statement in substantially the following form:
"This is a broker price opinion/comparative market

analysis, not an appraisal of the market value of the real estate, and was prepared by a licensed real estate broker or managing broker, not by a State certified real estate appraiser."; and

(8) such other items as the broker or managing broker

may deem appropriate.

(Source: P.A. 98-1109, eff. 1-1-15.)



Article 15 - Agency Relationships

(225 ILCS 454/Art. 15 heading)

(225 ILCS 454/15-5)
(Section scheduled to be repealed on January 1, 2020)
Sec. 15-5. Legislative intent.
(a) The General Assembly finds that application of the common law of agency to the relationships among managing brokers and brokers and consumers of real estate brokerage services has resulted in misunderstandings and consequences that have been contrary to the best interests of the public. The General Assembly further finds that the real estate brokerage industry has a significant impact upon the economy of the State of Illinois and that it is in the best interest of the public to provide codification of the relationships between managing brokers and brokers and consumers of real estate brokerage services in order to prevent detrimental misunderstandings and misinterpretations of the relationships by consumers, managing brokers, and brokers and thus promote and provide stability in the real estate market. This Article 15 is enacted to govern the relationships between consumers of real estate brokerage services and managing brokers and brokers to the extent not governed by an individual written agreement between a sponsoring broker and a consumer, providing that there is a relationship other than designated agency. This Article 15 applies to the exclusion of the common law concepts of principal and agent and to the fiduciary duties, which have been applied to managing brokers, brokers, and real estate brokerage services.
(b) The General Assembly further finds that this Article 15 is not intended to prescribe or affect contractual relationships between managing brokers and brokers and the broker's affiliated licensees.
(c) This Article 15 may serve as a basis for private rights of action and defenses by sellers, buyers, landlords, tenants, managing brokers, and brokers. The private rights of action, however, do not extend to the provisions of any other Articles of this Act.
(Source: P.A. 99-227, eff. 8-3-15.)

(225 ILCS 454/15-10)
(Section scheduled to be repealed on January 1, 2020)
Sec. 15-10. Relationships between licensees and consumers. Licensees shall be considered to be representing the consumer they are working with as a designated agent for the consumer unless:
(1) there is a written agreement between the

sponsoring broker and the consumer providing that there is a different relationship; or

(2) the licensee is performing only ministerial acts

on behalf of the consumer.

(Source: P.A. 91-245, eff. 12-31-99.)

(225 ILCS 454/15-15)
(Section scheduled to be repealed on January 1, 2020)
Sec. 15-15. Duties of licensees representing clients.
(a) A licensee representing a client shall:
(1) Perform the terms of the brokerage agreement

between a broker and the client.

(2) Promote the best interest of the client by:
(A) Seeking a transaction at the price and terms

stated in the brokerage agreement or at a price and terms otherwise acceptable to the client.

(B) Timely presenting all offers to and from the

client, unless the client has waived this duty.

(C) Disclosing to the client material facts

concerning the transaction of which the licensee has actual knowledge, unless that information is confidential information. Material facts do not include the following when located on or related to real estate that is not the subject of the transaction: (i) physical conditions that do not have a substantial adverse effect on the value of the real estate, (ii) fact situations, or (iii) occurrences.

(D) Timely accounting for all money and property

received in which the client has, may have, or should have had an interest.

(E) Obeying specific directions of the client

that are not otherwise contrary to applicable statutes, ordinances, or rules.

(F) Acting in a manner consistent with promoting

the client's best interests as opposed to a licensee's or any other person's self-interest.

(3) Exercise reasonable skill and care in the

performance of brokerage services.

(4) Keep confidential all confidential information

received from the client.

(5) Comply with all requirements of this Act and all

applicable statutes and regulations, including without limitation fair housing and civil rights statutes.

(b) A licensee representing a client does not breach a duty or obligation to the client by showing alternative properties to prospective buyers or tenants, by showing properties in which the client is interested to other prospective buyers or tenants, or by making or preparing contemporaneous offers or contracts to purchase or lease the same property. However, a licensee shall provide written disclosure to all clients for whom the licensee is preparing or making contemporaneous offers or contracts to purchase or lease the same property and shall refer to another designated agent any client that requests such referral.
(c) A licensee representing a buyer or tenant client will not be presumed to have breached a duty or obligation to that client by working on the basis that the licensee will receive a higher fee or compensation based on higher selling price or lease cost.
(d) A licensee shall not be liable to a client for providing false information to the client if the false information was provided to the licensee by a customer unless the licensee knew or should have known the information was false.
(e) Nothing in the Section shall be construed as changing a licensee's duty under common law as to negligent or fraudulent misrepresentation of material information.
(Source: P.A. 96-856, eff. 12-31-09.)

(225 ILCS 454/15-20)
(Section scheduled to be repealed on January 1, 2020)
Sec. 15-20. Failure to disclose information not affecting physical condition. No cause of action shall arise against a licensee for the failure to disclose: (i) that an occupant of the property was afflicted with Human Immunodeficiency Virus (HIV) or any other medical condition; (ii) that the property was the site of an act or occurrence that had no effect on the physical condition of the property or its environment or the structures located thereon; (iii) fact situations on property that is not the subject of the transaction; or (iv) physical conditions located on property that is not the subject of the transaction that do not have a substantial adverse effect on the value of the real estate that is the subject of the transaction.
(Source: P.A. 91-245, eff. 12-31-99; 92-16, eff. 6-28-01.)

(225 ILCS 454/15-25)
(Section scheduled to be repealed on January 1, 2020)
Sec. 15-25. Licensee's relationship with customers.
(a) Licensees shall treat all customers honestly and shall not negligently or knowingly give them false information. A licensee engaged by a seller client shall timely disclose to customers who are prospective buyers all latent material adverse facts pertaining to the physical condition of the property that are actually known by the licensee and that could not be discovered by a reasonably diligent inspection of the property by the customer. A licensee shall not be liable to a customer for providing false information to the customer if the false information was provided to the licensee by the licensee's client and the licensee did not have actual knowledge that the information was false. No cause of action shall arise on behalf of any person against a licensee for revealing information in compliance with this Section.
(b) A licensee representing a client in a real estate transaction may provide assistance to a customer by performing ministerial acts. Performing those ministerial acts shall not be construed in a manner that would violate the brokerage agreement with the client, and performing those ministerial acts for the customer shall not be construed in a manner as to form a brokerage agreement with the customer.
(Source: P.A. 91-245, eff. 12-31-99.)

(225 ILCS 454/15-30)
(Section scheduled to be repealed on January 1, 2020)
Sec. 15-30. Duties after termination of brokerage agreement. Except as may be provided in a written agreement between the broker and the client, neither a sponsoring broker nor any licensee affiliated with the sponsoring broker owes any further duties to the client after termination, expiration, or completion of performance of the brokerage agreement, except:
(1) to account for all moneys and property relating

to the transaction; and

(2) to keep confidential all confidential information

received during the course of the brokerage agreement.

(Source: P.A. 91-245, eff. 12-31-99.)

(225 ILCS 454/15-35)
(Section scheduled to be repealed on January 1, 2020)
Sec. 15-35. Agency relationship disclosure.
(a) A licensee shall advise a consumer in writing of the following no later than beginning to work as a designated agent on behalf of the consumer:
(1) That a designated agency relationship exists,

unless there is written agreement between the sponsoring broker and the consumer providing for a different brokerage relationship.

(2) The name or names of his or her designated agent

or agents. The written disclosure can be included in a brokerage agreement or be a separate document, a copy of which is retained by the sponsoring broker for the licensee.

(b) The licensee representing the consumer shall discuss with the consumer the sponsoring broker's compensation and policy with regard to cooperating with brokers who represent other parties in a transaction.
(c) A licensee shall disclose in writing to a customer that the licensee is not acting as the agent of the customer at a time intended to prevent disclosure of confidential information from a customer to a licensee, but in no event later than the preparation of an offer to purchase or lease real property.
(Source: P.A. 96-856, eff. 12-31-09.)

(225 ILCS 454/15-40)
(Section scheduled to be repealed on January 1, 2020)
Sec. 15-40. Compensation does not determine agency. Compensation does not determine agency relationship. The payment or promise of payment of compensation to a licensee is not determinative of whether an agency relationship has been created between any licensee and a consumer.
(Source: P.A. 91-245, eff. 12-31-99.)

(225 ILCS 454/15-45)
(Section scheduled to be repealed on January 1, 2020)
Sec. 15-45. Dual agency.
(a) A licensee may act as a dual agent only with the informed written consent of all clients. Informed written consent shall be presumed to have been given by any client who signs a document that includes the following:
"The undersigned (insert name(s)), ("Licensee"), may

undertake a dual representation (represent both the seller or landlord and the buyer or tenant) for the sale or lease of property. The undersigned acknowledge they were informed of the possibility of this type of representation. Before signing this document please read the following: Representing more than one party to a transaction presents a conflict of interest since both clients may rely upon Licensee's advice and the client's respective interests may be adverse to each other. Licensee will undertake this representation only with the written consent of ALL clients in the transaction. Any agreement between the clients as to a final contract price and other terms is a result of negotiations between the clients acting in their own best interests and on their own behalf. You acknowledge that Licensee has explained the implications of dual representation, including the risks involved, and understand that you have been advised to seek independent advice from your advisors or attorneys before signing any documents in this transaction.

tenant.

3. Disclose all latent material defects in the property

that are known to the Licensee.

4. Disclose financial qualification of the buyer or

tenant to the seller or landlord.

5. Explain real estate terms.
6. Help the buyer or tenant to arrange for property

inspections.

7. Explain closing costs and procedures.
8. Help the buyer compare financing alternatives.
9. Provide information about comparable properties that

have sold so both clients may make educated decisions on what price to accept or offer.

a client, without that client's permission.

2. The price or terms the seller or landlord will take

other than the listing price without permission of the seller or landlord.

3. The price or terms the buyer or tenant is willing to

pay without permission of the buyer or tenant.

4. A recommended or suggested price or terms the buyer or

tenant should offer.

5. A recommended or suggested price or terms the seller

or landlord should counter with or accept.

If either client is uncomfortable with this

disclosure and dual representation, please let Licensee know. You are not required to sign this document unless you want to allow Licensee to proceed as a Dual Agent in this transaction. By signing below, you acknowledge that you have read and understand this form and voluntarily consent to Licensee acting as a Dual Agent (that is, to represent BOTH the seller or landlord and the buyer or tenant) should that become necessary."

(b) The dual agency disclosure form provided for in subsection (a) of this Section must be presented by a licensee, who offers dual representation, to the client at the time the brokerage agreement is entered into and may be signed by the client at that time or at any time before the licensee acts as a dual agent as to the client.
(c) A licensee acting in a dual agency capacity in a transaction must obtain a written confirmation from the licensee's clients of their prior consent for the licensee to act as a dual agent in the transaction. This confirmation should be obtained at the time the clients are executing any offer or contract to purchase or lease in a transaction in which the licensee is acting as a dual agent. This confirmation may be included in another document, such as a contract to purchase, in which case the client must not only sign the document but also initial the confirmation of dual agency provision. That confirmation must state, at a minimum, the following:
"The undersigned confirm that they have previously

consented to (insert name(s)), ("Licensee"), acting as a Dual Agent in providing brokerage services on their behalf and specifically consent to Licensee acting as a Dual Agent in regard to the transaction referred to in this document."

(d) No cause of action shall arise on behalf of any person against a dual agent for making disclosures allowed or required by this Article, and the dual agent does not terminate any agency relationship by making the allowed or required disclosures.
(e) In the case of dual agency, each client and the licensee possess only actual knowledge and information. There shall be no imputation of knowledge or information among or between clients, brokers, or their affiliated licensees.
(f) In any transaction, a licensee may without liability withdraw from representing a client who has not consented to a disclosed dual agency. The withdrawal shall not prejudice the ability of the licensee to continue to represent the other client in the transaction or limit the licensee from representing the client in other transactions. When a withdrawal as contemplated in this subsection (f) occurs, the licensee shall not receive a referral fee for referring a client to another licensee unless written disclosure is made to both the withdrawing client and the client that continues to be represented by the licensee.
(Source: P.A. 96-856, eff. 12-31-09.)

(225 ILCS 454/15-50)
(Section scheduled to be repealed on January 1, 2020)
Sec. 15-50. Designated agency.
(a) A sponsoring broker entering into an agreement with any person for the listing of property or for the purpose of representing any person in the buying, selling, exchanging, renting, or leasing of real estate may specifically designate those licensees employed by or affiliated with the sponsoring broker who will be acting as legal agents of that person to the exclusion of all other licensees employed by or affiliated with the sponsoring broker. A sponsoring broker entering into an agreement under the provisions of this Section shall not be considered to be acting for more than one party in a transaction if the licensees specifically designated as legal agents of a person are not representing more than one party in a transaction.
(b) A sponsoring broker designating affiliated licensees to act as agents of clients shall take ordinary and necessary care to protect confidential information disclosed by a client to his or her designated agent.
(c) A designated agent may disclose to his or her sponsoring broker or persons specified by the sponsoring broker confidential information of a client for the purpose of seeking advice or assistance for the benefit of the client in regard to a possible transaction. Confidential information shall not be disclosed by the sponsoring broker or other specified representative of the sponsoring broker unless otherwise required by this Act or requested or permitted by the client who originally disclosed the confidential information.
(Source: P.A. 91-245, eff. 12-31-99.)

(225 ILCS 454/15-55)
(Section scheduled to be repealed on January 1, 2020)
Sec. 15-55. No subagency. A broker is not considered to be a subagent of a client of another broker solely by reason of membership or other affiliation by the brokers in a multiple listing service or other similar information source, and an offer of subagency may not be made through a multiple listing service or other similar information source.
(Source: P.A. 91-245, eff. 12-31-99.)

(225 ILCS 454/15-60)
(Section scheduled to be repealed on January 1, 2020)
Sec. 15-60. Vicarious liability. A consumer shall not be vicariously liable for the acts or omissions of a licensee in providing licensed activities for or on behalf of the consumer.
(Source: P.A. 91-245, eff. 12-31-99.)

(225 ILCS 454/15-65)
(Section scheduled to be repealed on January 1, 2020)
Sec. 15-65. Regulatory enforcement. Nothing contained in this Article limits the Department in its regulation of licensees under other Articles of this Act and the substantive rules adopted by the Department. The Department, with the advice of the Board, is authorized to promulgate any rules that may be necessary for the implementation and enforcement of this Article 15.
(Source: P.A. 96-856, eff. 12-31-09.)

(225 ILCS 454/15-70)
(Section scheduled to be repealed on January 1, 2020)
Sec. 15-70. Actions for damages.
(a) In any action brought under this Article 15, the court may, in its discretion, award only actual damages and court costs or grant injunctive relief, when appropriate.
(b) Any action under this Article 15 shall be forever barred unless commenced within 2 years after the person bringing the action knew or should reasonably have known of such act or omission. In no event shall the action be brought more than 5 years after the date on which the act or omission occurred. If the person entitled to bring the action is under the age of 18 or under legal disability the period of limitations shall not begin to run until the disability is removed.
(Source: P.A. 91-245, eff. 12-31-99.)

(225 ILCS 454/15-75)
(Section scheduled to be repealed on January 1, 2020)
Sec. 15-75. Exclusive brokerage agreements. All exclusive brokerage agreements must specify that the sponsoring broker, through one or more sponsored licensees, must provide, at a minimum, the following services:
(1) accept delivery of and present to the client

offers and counteroffers to buy, sell, or lease the client's property or the property the client seeks to purchase or lease;

(2) assist the client in developing, communicating,

negotiating, and presenting offers, counteroffers, and notices that relate to the offers and counteroffers until a lease or purchase agreement is signed and all contingencies are satisfied or waived; and

(3) answer the client's questions relating to the

offers, counteroffers, notices, and contingencies.

(Source: P.A. 93-957, eff. 8-19-04.)



Article 20 - Disciplinary Provisions

(225 ILCS 454/Art. 20 heading)

(225 ILCS 454/20-5)
(Section scheduled to be repealed on January 1, 2020)
Sec. 20-5. Index of decisions. The Department shall maintain an index of formal decisions regarding the issuance, refusal to issue, renewal, refusal to renew, revocation, and suspension of licenses and probationary or other disciplinary action taken under this Act on or after December 31, 1999. The index shall be available to the public during regular business hours.
(Source: P.A. 96-856, eff. 12-31-09.)

(225 ILCS 454/20-10)
(Section scheduled to be repealed on January 1, 2020)
Sec. 20-10. Unlicensed practice; civil penalty.
(a) Any person who practices, offers to practice, attempts to practice, or holds oneself out to practice as a managing broker, broker, or leasing agent without being licensed under this Act shall, in addition to any other penalty provided by law, pay a civil penalty to the Department in an amount not to exceed $25,000 for each offense as determined by the Department. The civil penalty shall be assessed by the Department after a hearing is held in accordance with the provisions set forth in this Act regarding the provision of a hearing for the discipline of a license.
(b) The Department has the authority and power to investigate any and all unlicensed activity.
(c) The civil penalty shall be paid within 60 days after the effective date of the order imposing the civil penalty. The order shall constitute a judgment and may be filed and execution had thereon in the same manner from any court of record.
(Source: P.A. 99-227, eff. 8-3-15.)

(225 ILCS 454/20-15)
(Section scheduled to be repealed on January 1, 2020)
Sec. 20-15. Violations. The commission of a single act prohibited by this Act or prohibited by the rules promulgated under this Act or a violation of a disciplinary order issued under this Act constitutes a violation of this Act.
(Source: P.A. 91-245, eff. 12-31-99.)

(225 ILCS 454/20-20)
(Text of Section from P.A. 100-22)
(Section scheduled to be repealed on January 1, 2020)
Sec. 20-20. Grounds for discipline.
(a) The Department may refuse to issue or renew a license, may place on probation, suspend, or revoke any license, reprimand, or take any other disciplinary or non-disciplinary action as the Department may deem proper and impose a fine not to exceed $25,000 upon any licensee or applicant under this Act or any person who holds himself or herself out as an applicant or licensee or against a licensee in handling his or her own property, whether held by deed, option, or otherwise, for any one or any combination of the following causes:
(1) Fraud or misrepresentation in applying for, or

procuring, a license under this Act or in connection with applying for renewal of a license under this Act.

(2) The conviction of or plea of guilty or plea of

nolo contendere to a felony or misdemeanor in this State or any other jurisdiction; or the entry of an administrative sanction by a government agency in this State or any other jurisdiction. Action taken under this paragraph (2) for a misdemeanor or an administrative sanction is limited to a misdemeanor or administrative sanction that has as an essential element dishonesty or fraud or involves larceny, embezzlement, or obtaining money, property, or credit by false pretenses or by means of a confidence game.

(3) Inability to practice the profession with

reasonable judgment, skill, or safety as a result of a physical illness, including, but not limited to, deterioration through the aging process or loss of motor skill, or a mental illness or disability.

(4) Practice under this Act as a licensee in a retail

sales establishment from an office, desk, or space that is not separated from the main retail business by a separate and distinct area within the establishment.

(5) Having been disciplined by another state, the

District of Columbia, a territory, a foreign nation, or a governmental agency authorized to impose discipline if at least one of the grounds for that discipline is the same as or the equivalent of one of the grounds for which a licensee may be disciplined under this Act. A certified copy of the record of the action by the other state or jurisdiction shall be prima facie evidence thereof.

(6) Engaging in the practice of real estate brokerage

without a license or after the licensee's license was expired or while the license was inoperative.

(7) Cheating on or attempting to subvert the Real

Estate License Exam or continuing education exam.

(8) Aiding or abetting an applicant to subvert or

cheat on the Real Estate License Exam or continuing education exam administered pursuant to this Act.

(9) Advertising that is inaccurate, misleading, or

contrary to the provisions of the Act.

(10) Making any substantial misrepresentation or

untruthful advertising.

(11) Making any false promises of a character likely

to influence, persuade, or induce.

(12) Pursuing a continued and flagrant course of

misrepresentation or the making of false promises through licensees, employees, agents, advertising, or otherwise.

(13) Any misleading or untruthful advertising, or

using any trade name or insignia of membership in any real estate organization of which the licensee is not a member.

(14) Acting for more than one party in a transaction

without providing written notice to all parties for whom the licensee acts.

(15) Representing or attempting to represent a broker

other than the sponsoring broker.

(16) Failure to account for or to remit any moneys or

documents coming into his or her possession that belong to others.

(17) Failure to maintain and deposit in a special

account, separate and apart from personal and other business accounts, all escrow moneys belonging to others entrusted to a licensee while acting as a broker, escrow agent, or temporary custodian of the funds of others or failure to maintain all escrow moneys on deposit in the account until the transactions are consummated or terminated, except to the extent that the moneys, or any part thereof, shall be:

(A) disbursed prior to the consummation or

termination (i) in accordance with the written direction of the principals to the transaction or their duly authorized agents, (ii) in accordance with directions providing for the release, payment, or distribution of escrow moneys contained in any written contract signed by the principals to the transaction or their duly authorized agents, or (iii) pursuant to an order of a court of competent jurisdiction; or

(B) deemed abandoned and transferred to the

Office of the State Treasurer to be handled as unclaimed property pursuant to the Revised Uniform Unclaimed Property Act. Escrow moneys may be deemed abandoned under this subparagraph (B) only: (i) in the absence of disbursement under subparagraph (A); (ii) in the absence of notice of the filing of any claim in a court of competent jurisdiction; and (iii) if 6 months have elapsed after the receipt of a written demand for the escrow moneys from one of the principals to the transaction or the principal's duly authorized agent.

The account shall be noninterest bearing, unless the

character of the deposit is such that payment of interest thereon is otherwise required by law or unless the principals to the transaction specifically require, in writing, that the deposit be placed in an interest bearing account.

(18) Failure to make available to the Department all

escrow records and related documents maintained in connection with the practice of real estate within 24 hours of a request for those documents by Department personnel.

(19) Failing to furnish copies upon request of

documents relating to a real estate transaction to a party who has executed that document.

(20) Failure of a sponsoring broker to timely provide

information, sponsor cards, or termination of licenses to the Department.

(21) Engaging in dishonorable, unethical, or

unprofessional conduct of a character likely to deceive, defraud, or harm the public.

(22) Commingling the money or property of others with

his or her own money or property.

(23) Employing any person on a purely temporary or

single deal basis as a means of evading the law regarding payment of commission to nonlicensees on some contemplated transactions.

(24) Permitting the use of his or her license as a

broker to enable a leasing agent or unlicensed person to operate a real estate business without actual participation therein and control thereof by the broker.

(25) Any other conduct, whether of the same or a

different character from that specified in this Section, that constitutes dishonest dealing.

(26) Displaying a "for rent" or "for sale" sign on

any property without the written consent of an owner or his or her duly authorized agent or advertising by any means that any property is for sale or for rent without the written consent of the owner or his or her authorized agent.

(27) Failing to provide information requested by the

Department, or otherwise respond to that request, within 30 days of the request.

(28) Advertising by means of a blind advertisement,

except as otherwise permitted in Section 10-30 of this Act.

(29) Offering guaranteed sales plans, as defined in

clause (A) of this subdivision (29), except to the extent hereinafter set forth:

(A) A "guaranteed sales plan" is any real estate

purchase or sales plan whereby a licensee enters into a conditional or unconditional written contract with a seller, prior to entering into a brokerage agreement with the seller, by the terms of which a licensee agrees to purchase a property of the seller within a specified period of time at a specific price in the event the property is not sold in accordance with the terms of a brokerage agreement to be entered into between the sponsoring broker and the seller.

(B) A licensee offering a guaranteed sales plan

shall provide the details and conditions of the plan in writing to the party to whom the plan is offered.

(C) A licensee offering a guaranteed sales plan

shall provide to the party to whom the plan is offered evidence of sufficient financial resources to satisfy the commitment to purchase undertaken by the broker in the plan.

(D) Any licensee offering a guaranteed sales plan

shall undertake to market the property of the seller subject to the plan in the same manner in which the broker would market any other property, unless the agreement with the seller provides otherwise.

(E) The licensee cannot purchase seller's

property until the brokerage agreement has ended according to its terms or is otherwise terminated.

(F) Any licensee who fails to perform on a

guaranteed sales plan in strict accordance with its terms shall be subject to all the penalties provided in this Act for violations thereof and, in addition, shall be subject to a civil fine payable to the party injured by the default in an amount of up to $25,000.

(30) Influencing or attempting to influence, by any

words or acts, a prospective seller, purchaser, occupant, landlord, or tenant of real estate, in connection with viewing, buying, or leasing real estate, so as to promote or tend to promote the continuance or maintenance of racially and religiously segregated housing or so as to retard, obstruct, or discourage racially integrated housing on or in any street, block, neighborhood, or community.

(31) Engaging in any act that constitutes a violation

of any provision of Article 3 of the Illinois Human Rights Act, whether or not a complaint has been filed with or adjudicated by the Human Rights Commission.

(32) Inducing any party to a contract of sale or

lease or brokerage agreement to break the contract of sale or lease or brokerage agreement for the purpose of substituting, in lieu thereof, a new contract for sale or lease or brokerage agreement with a third party.

(33) Negotiating a sale, exchange, or lease of real

estate directly with any person if the licensee knows that the person has an exclusive brokerage agreement with another broker, unless specifically authorized by that broker.

(34) When a licensee is also an attorney, acting as

the attorney for either the buyer or the seller in the same transaction in which the licensee is acting or has acted as a managing broker or broker.

(35) Advertising or offering merchandise or services

as free if any conditions or obligations necessary for receiving the merchandise or services are not disclosed in the same advertisement or offer. These conditions or obligations include without limitation the requirement that the recipient attend a promotional activity or visit a real estate site. As used in this subdivision (35), "free" includes terms such as "award", "prize", "no charge", "free of charge", "without charge", and similar words or phrases that reasonably lead a person to believe that he or she may receive or has been selected to receive something of value, without any conditions or obligations on the part of the recipient.

(36) Disregarding or violating any provision of the

Land Sales Registration Act of 1989, the Illinois Real Estate Time-Share Act, or the published rules promulgated by the Department to enforce those Acts.

(37) Violating the terms of a disciplinary order

issued by the Department.

(38) Paying or failing to disclose compensation in

violation of Article 10 of this Act.

(39) Requiring a party to a transaction who is not a

client of the licensee to allow the licensee to retain a portion of the escrow moneys for payment of the licensee's commission or expenses as a condition for release of the escrow moneys to that party.

(40) Disregarding or violating any provision of this

Act or the published rules promulgated by the Department to enforce this Act or aiding or abetting any individual, partnership, registered limited liability partnership, limited liability company, or corporation in disregarding any provision of this Act or the published rules promulgated by the Department to enforce this Act.

(41) Failing to provide the minimum services required

by Section 15-75 of this Act when acting under an exclusive brokerage agreement.

(42) Habitual or excessive use or addiction to

alcohol, narcotics, stimulants, or any other chemical agent or drug that results in a managing broker, broker, or leasing agent's inability to practice with reasonable skill or safety.

(43) Enabling, aiding, or abetting an auctioneer, as

defined in the Auction License Act, to conduct a real estate auction in a manner that is in violation of this Act.

(b) The Department may refuse to issue or renew or may suspend the license of any person who fails to file a return, pay the tax, penalty or interest shown in a filed return, or pay any final assessment of tax, penalty, or interest, as required by any tax Act administered by the Department of Revenue, until such time as the requirements of that tax Act are satisfied in accordance with subsection (g) of Section 2105-15 of the Civil Administrative Code of Illinois.
(c) The Department shall deny a license or renewal authorized by this Act to a person who has defaulted on an educational loan or scholarship provided or guaranteed by the Illinois Student Assistance Commission or any governmental agency of this State in accordance with item (5) of subsection (a) of Section 2105-15 of the Civil Administrative Code of Illinois.
(d) In cases where the Department of Healthcare and Family Services (formerly Department of Public Aid) has previously determined that a licensee or a potential licensee is more than 30 days delinquent in the payment of child support and has subsequently certified the delinquency to the Department may refuse to issue or renew or may revoke or suspend that person's license or may take other disciplinary action against that person based solely upon the certification of delinquency made by the Department of Healthcare and Family Services in accordance with item (5) of subsection (a) of Section 2105-15 of the Civil Administrative Code of Illinois.
(e) In enforcing this Section, the Department or Board upon a showing of a possible violation may compel an individual licensed to practice under this Act, or who has applied for licensure under this Act, to submit to a mental or physical examination, or both, as required by and at the expense of the Department. The Department or Board may order the examining physician to present testimony concerning the mental or physical examination of the licensee or applicant. No information shall be excluded by reason of any common law or statutory privilege relating to communications between the licensee or applicant and the examining physician. The examining physicians shall be specifically designated by the Board or Department. The individual to be examined may have, at his or her own expense, another physician of his or her choice present during all aspects of this examination. Failure of an individual to submit to a mental or physical examination, when directed, shall be grounds for suspension of his or her license until the individual submits to the examination if the Department finds, after notice and hearing, that the refusal to submit to the examination was without reasonable cause.
If the Department or Board finds an individual unable to practice because of the reasons set forth in this Section, the Department or Board may require that individual to submit to care, counseling, or treatment by physicians approved or designated by the Department or Board, as a condition, term, or restriction for continued, reinstated, or renewed licensure to practice; or, in lieu of care, counseling, or treatment, the Department may file, or the Board may recommend to the Department to file, a complaint to immediately suspend, revoke, or otherwise discipline the license of the individual. An individual whose license was granted, continued, reinstated, renewed, disciplined or supervised subject to such terms, conditions, or restrictions, and who fails to comply with such terms, conditions, or restrictions, shall be referred to the Secretary for a determination as to whether the individual shall have his or her license suspended immediately, pending a hearing by the Department.
In instances in which the Secretary immediately suspends a person's license under this Section, a hearing on that person's license must be convened by the Department within 30 days after the suspension and completed without appreciable delay. The Department and Board shall have the authority to review the subject individual's record of treatment and counseling regarding the impairment to the extent permitted by applicable federal statutes and regulations safeguarding the confidentiality of medical records.
An individual licensed under this Act and affected under this Section shall be afforded an opportunity to demonstrate to the Department or Board that he or she can resume practice in compliance with acceptable and prevailing standards under the provisions of his or her license.
(Source: P.A. 99-227, eff. 8-3-15; 100-22, eff. 1-1-18.)

(Text of Section from P.A. 100-188)
(Section scheduled to be repealed on January 1, 2020)
Sec. 20-20. Grounds for discipline.
(a) The Department may refuse to issue or renew a license, may place on probation, suspend, or revoke any license, reprimand, or take any other disciplinary or non-disciplinary action as the Department may deem proper and impose a fine not to exceed $25,000 upon any licensee or applicant under this Act or any person who holds himself or herself out as an applicant or licensee or against a licensee in handling his or her own property, whether held by deed, option, or otherwise, for any one or any combination of the following causes:
(1) Fraud or misrepresentation in applying for, or

procuring, a license under this Act or in connection with applying for renewal of a license under this Act.

(2) The conviction of or plea of guilty or plea of

nolo contendere to a felony or misdemeanor in this State or any other jurisdiction; or the entry of an administrative sanction by a government agency in this State or any other jurisdiction. Action taken under this paragraph (2) for a misdemeanor or an administrative sanction is limited to a misdemeanor or administrative sanction that has as an essential element dishonesty or fraud or involves larceny, embezzlement, or obtaining money, property, or credit by false pretenses or by means of a confidence game.

(3) Inability to practice the profession with

reasonable judgment, skill, or safety as a result of a physical illness, including, but not limited to, deterioration through the aging process or loss of motor skill, or a mental illness or disability.

(4) Practice under this Act as a licensee in a retail

sales establishment from an office, desk, or space that is not separated from the main retail business by a separate and distinct area within the establishment.

(5) Having been disciplined by another state, the

District of Columbia, a territory, a foreign nation, or a governmental agency authorized to impose discipline if at least one of the grounds for that discipline is the same as or the equivalent of one of the grounds for which a licensee may be disciplined under this Act. A certified copy of the record of the action by the other state or jurisdiction shall be prima facie evidence thereof.

(6) Engaging in the practice of real estate brokerage

without a license or after the licensee's license or temporary permit was expired or while the license was inoperative.

(7) Cheating on or attempting to subvert the Real

Estate License Exam or continuing education exam.

(8) Aiding or abetting an applicant to subvert or

cheat on the Real Estate License Exam or continuing education exam administered pursuant to this Act.

(9) Advertising that is inaccurate, misleading, or

contrary to the provisions of the Act.

(10) Making any substantial misrepresentation or

untruthful advertising.

(11) Making any false promises of a character likely

to influence, persuade, or induce.

(12) Pursuing a continued and flagrant course of

misrepresentation or the making of false promises through licensees, employees, agents, advertising, or otherwise.

(13) Any misleading or untruthful advertising, or

using any trade name or insignia of membership in any real estate organization of which the licensee is not a member.

(14) Acting for more than one party in a transaction

without providing written notice to all parties for whom the licensee acts.

(15) Representing or attempting to represent a broker

other than the sponsoring broker.

(16) Failure to account for or to remit any moneys or

documents coming into his or her possession that belong to others.

(17) Failure to maintain and deposit in a special

account, separate and apart from personal and other business accounts, all escrow moneys belonging to others entrusted to a licensee while acting as a broker, escrow agent, or temporary custodian of the funds of others or failure to maintain all escrow moneys on deposit in the account until the transactions are consummated or terminated, except to the extent that the moneys, or any part thereof, shall be:

(A) disbursed prior to the consummation or

termination (i) in accordance with the written direction of the principals to the transaction or their duly authorized agents, (ii) in accordance with directions providing for the release, payment, or distribution of escrow moneys contained in any written contract signed by the principals to the transaction or their duly authorized agents, or (iii) pursuant to an order of a court of competent jurisdiction; or

(B) deemed abandoned and transferred to the

Office of the State Treasurer to be handled as unclaimed property pursuant to the Uniform Disposition of Unclaimed Property Act. Escrow moneys may be deemed abandoned under this subparagraph (B) only: (i) in the absence of disbursement under subparagraph (A); (ii) in the absence of notice of the filing of any claim in a court of competent jurisdiction; and (iii) if 6 months have elapsed after the receipt of a written demand for the escrow moneys from one of the principals to the transaction or the principal's duly authorized agent.

The account shall be noninterest bearing, unless the

character of the deposit is such that payment of interest thereon is otherwise required by law or unless the principals to the transaction specifically require, in writing, that the deposit be placed in an interest bearing account.

(18) Failure to make available to the Department all

escrow records and related documents maintained in connection with the practice of real estate within 24 hours of a request for those documents by Department personnel.

(19) Failing to furnish copies upon request of

documents relating to a real estate transaction to a party who has executed that document.

(20) Failure of a sponsoring broker to timely provide

information, sponsor cards, or termination of licenses to the Department.

(21) Engaging in dishonorable, unethical, or

unprofessional conduct of a character likely to deceive, defraud, or harm the public.

(22) Commingling the money or property of others with

his or her own money or property.

(23) Employing any person on a purely temporary or

single deal basis as a means of evading the law regarding payment of commission to nonlicensees on some contemplated transactions.

(24) Permitting the use of his or her license as a

broker to enable a leasing agent or unlicensed person to operate a real estate business without actual participation therein and control thereof by the broker.

(25) Any other conduct, whether of the same or a

different character from that specified in this Section, that constitutes dishonest dealing.

(26) Displaying a "for rent" or "for sale" sign on

any property without the written consent of an owner or his or her duly authorized agent or advertising by any means that any property is for sale or for rent without the written consent of the owner or his or her authorized agent.

(27) Failing to provide information requested by the

Department, or otherwise respond to that request, within 30 days of the request.

(28) Advertising by means of a blind advertisement,

except as otherwise permitted in Section 10-30 of this Act.

(29) Offering guaranteed sales plans, as defined in

clause (A) of this subdivision (29), except to the extent hereinafter set forth:

(A) A "guaranteed sales plan" is any real estate

purchase or sales plan whereby a licensee enters into a conditional or unconditional written contract with a seller, prior to entering into a brokerage agreement with the seller, by the terms of which a licensee agrees to purchase a property of the seller within a specified period of time at a specific price in the event the property is not sold in accordance with the terms of a brokerage agreement to be entered into between the sponsoring broker and the seller.

(B) A licensee offering a guaranteed sales plan

shall provide the details and conditions of the plan in writing to the party to whom the plan is offered.

(C) A licensee offering a guaranteed sales plan

shall provide to the party to whom the plan is offered evidence of sufficient financial resources to satisfy the commitment to purchase undertaken by the broker in the plan.

(D) Any licensee offering a guaranteed sales plan

shall undertake to market the property of the seller subject to the plan in the same manner in which the broker would market any other property, unless the agreement with the seller provides otherwise.

(E) The licensee cannot purchase seller's

property until the brokerage agreement has ended according to its terms or is otherwise terminated.

(F) Any licensee who fails to perform on a

guaranteed sales plan in strict accordance with its terms shall be subject to all the penalties provided in this Act for violations thereof and, in addition, shall be subject to a civil fine payable to the party injured by the default in an amount of up to $25,000.

(30) Influencing or attempting to influence, by any

words or acts, a prospective seller, purchaser, occupant, landlord, or tenant of real estate, in connection with viewing, buying, or leasing real estate, so as to promote or tend to promote the continuance or maintenance of racially and religiously segregated housing or so as to retard, obstruct, or discourage racially integrated housing on or in any street, block, neighborhood, or community.

(31) Engaging in any act that constitutes a violation

of any provision of Article 3 of the Illinois Human Rights Act, whether or not a complaint has been filed with or adjudicated by the Human Rights Commission.

(32) Inducing any party to a contract of sale or

lease or brokerage agreement to break the contract of sale or lease or brokerage agreement for the purpose of substituting, in lieu thereof, a new contract for sale or lease or brokerage agreement with a third party.

(33) Negotiating a sale, exchange, or lease of real

estate directly with any person if the licensee knows that the person has an exclusive brokerage agreement with another broker, unless specifically authorized by that broker.

(34) When a licensee is also an attorney, acting as

the attorney for either the buyer or the seller in the same transaction in which the licensee is acting or has acted as a managing broker or broker.

(35) Advertising or offering merchandise or services

as free if any conditions or obligations necessary for receiving the merchandise or services are not disclosed in the same advertisement or offer. These conditions or obligations include without limitation the requirement that the recipient attend a promotional activity or visit a real estate site. As used in this subdivision (35), "free" includes terms such as "award", "prize", "no charge", "free of charge", "without charge", and similar words or phrases that reasonably lead a person to believe that he or she may receive or has been selected to receive something of value, without any conditions or obligations on the part of the recipient.

(36) Disregarding or violating any provision of the

Land Sales Registration Act of 1989, the Illinois Real Estate Time-Share Act, or the published rules promulgated by the Department to enforce those Acts.

(37) Violating the terms of a disciplinary order

issued by the Department.

(38) Paying or failing to disclose compensation in

violation of Article 10 of this Act.

(39) Requiring a party to a transaction who is not a

client of the licensee to allow the licensee to retain a portion of the escrow moneys for payment of the licensee's commission or expenses as a condition for release of the escrow moneys to that party.

(40) Disregarding or violating any provision of this

Act or the published rules promulgated by the Department to enforce this Act or aiding or abetting any individual, partnership, registered limited liability partnership, limited liability company, or corporation in disregarding any provision of this Act or the published rules promulgated by the Department to enforce this Act.

(41) Failing to provide the minimum services required

by Section 15-75 of this Act when acting under an exclusive brokerage agreement.

(42) Habitual or excessive use or addiction to

alcohol, narcotics, stimulants, or any other chemical agent or drug that results in a managing broker, broker, or leasing agent's inability to practice with reasonable skill or safety.

(43) Enabling, aiding, or abetting an auctioneer, as

defined in the Auction License Act, to conduct a real estate auction in a manner that is in violation of this Act.

(44) Permitting any leasing agent or temporary

leasing agent permit holder to engage in activities that require a broker's or managing broker's license.

(b) The Department may refuse to issue or renew or may suspend the license of any person who fails to file a return, pay the tax, penalty or interest shown in a filed return, or pay any final assessment of tax, penalty, or interest, as required by any tax Act administered by the Department of Revenue, until such time as the requirements of that tax Act are satisfied in accordance with subsection (g) of Section 2105-15 of the Civil Administrative Code of Illinois.
(c) The Department shall deny a license or renewal authorized by this Act to a person who has defaulted on an educational loan or scholarship provided or guaranteed by the Illinois Student Assistance Commission or any governmental agency of this State in accordance with item (5) of subsection (a) of Section 2105-15 of the Civil Administrative Code of Illinois.
(d) In cases where the Department of Healthcare and Family Services (formerly Department of Public Aid) has previously determined that a licensee or a potential licensee is more than 30 days delinquent in the payment of child support and has subsequently certified the delinquency to the Department may refuse to issue or renew or may revoke or suspend that person's license or may take other disciplinary action against that person based solely upon the certification of delinquency made by the Department of Healthcare and Family Services in accordance with item (5) of subsection (a) of Section 2105-15 of the Civil Administrative Code of Illinois.
(e) In enforcing this Section, the Department or Board upon a showing of a possible violation may compel an individual licensed to practice under this Act, or who has applied for licensure under this Act, to submit to a mental or physical examination, or both, as required by and at the expense of the Department. The Department or Board may order the examining physician to present testimony concerning the mental or physical examination of the licensee or applicant. No information shall be excluded by reason of any common law or statutory privilege relating to communications between the licensee or applicant and the examining physician. The examining physicians shall be specifically designated by the Board or Department. The individual to be examined may have, at his or her own expense, another physician of his or her choice present during all aspects of this examination. Failure of an individual to submit to a mental or physical examination, when directed, shall be grounds for suspension of his or her license until the individual submits to the examination if the Department finds, after notice and hearing, that the refusal to submit to the examination was without reasonable cause.
If the Department or Board finds an individual unable to practice because of the reasons set forth in this Section, the Department or Board may require that individual to submit to care, counseling, or treatment by physicians approved or designated by the Department or Board, as a condition, term, or restriction for continued, reinstated, or renewed licensure to practice; or, in lieu of care, counseling, or treatment, the Department may file, or the Board may recommend to the Department to file, a complaint to immediately suspend, revoke, or otherwise discipline the license of the individual. An individual whose license was granted, continued, reinstated, renewed, disciplined or supervised subject to such terms, conditions, or restrictions, and who fails to comply with such terms, conditions, or restrictions, shall be referred to the Secretary for a determination as to whether the individual shall have his or her license suspended immediately, pending a hearing by the Department.
In instances in which the Secretary immediately suspends a person's license under this Section, a hearing on that person's license must be convened by the Department within 30 days after the suspension and completed without appreciable delay. The Department and Board shall have the authority to review the subject individual's record of treatment and counseling regarding the impairment to the extent permitted by applicable federal statutes and regulations safeguarding the confidentiality of medical records.
An individual licensed under this Act and affected under this Section shall be afforded an opportunity to demonstrate to the Department or Board that he or she can resume practice in compliance with acceptable and prevailing standards under the provisions of his or her license.
(Source: P.A. 99-227, eff. 8-3-15; 100-188, eff. 1-1-18.)

(Text of Section from P.A. 100-534)
(Section scheduled to be repealed on January 1, 2020)
Sec. 20-20. Grounds for discipline.
(a) The Department may refuse to issue or renew a license, may place on probation, suspend, or revoke any license, reprimand, or take any other disciplinary or non-disciplinary action as the Department may deem proper and impose a fine not to exceed $25,000 upon any licensee or applicant under this Act or any person who holds himself or herself out as an applicant or licensee or against a licensee in handling his or her own property, whether held by deed, option, or otherwise, for any one or any combination of the following causes:
(1) Fraud or misrepresentation in applying for, or

procuring, a license under this Act or in connection with applying for renewal of a license under this Act.

(2) The conviction of or plea of guilty or plea of

nolo contendere to a felony or misdemeanor in this State or any other jurisdiction; or the entry of an administrative sanction by a government agency in this State or any other jurisdiction. Action taken under this paragraph (2) for a misdemeanor or an administrative sanction is limited to a misdemeanor or administrative sanction that has as an essential element dishonesty or fraud or involves larceny, embezzlement, or obtaining money, property, or credit by false pretenses or by means of a confidence game.

(3) Inability to practice the profession with

reasonable judgment, skill, or safety as a result of a physical illness, including, but not limited to, deterioration through the aging process or loss of motor skill, or a mental illness or disability.

(4) Practice under this Act as a licensee in a retail

sales establishment from an office, desk, or space that is not separated from the main retail business by a separate and distinct area within the establishment.

(5) Having been disciplined by another state, the

District of Columbia, a territory, a foreign nation, or a governmental agency authorized to impose discipline if at least one of the grounds for that discipline is the same as or the equivalent of one of the grounds for which a licensee may be disciplined under this Act. A certified copy of the record of the action by the other state or jurisdiction shall be prima facie evidence thereof.

(6) Engaging in the practice of real estate brokerage

without a license or after the licensee's license was expired or while the license was inoperative.

(7) Cheating on or attempting to subvert the Real

Estate License Exam or continuing education exam.

(8) Aiding or abetting an applicant to subvert or

cheat on the Real Estate License Exam or continuing education exam administered pursuant to this Act.

(9) Advertising that is inaccurate, misleading, or

contrary to the provisions of the Act.

(10) Making any substantial misrepresentation or

untruthful advertising.

(11) Making any false promises of a character likely

to influence, persuade, or induce.

(12) Pursuing a continued and flagrant course of

misrepresentation or the making of false promises through licensees, employees, agents, advertising, or otherwise.

(13) Any misleading or untruthful advertising, or

using any trade name or insignia of membership in any real estate organization of which the licensee is not a member.

(14) Acting for more than one party in a transaction

without providing written notice to all parties for whom the licensee acts.

(15) Representing or attempting to represent a broker

other than the sponsoring broker.

(16) Failure to account for or to remit any moneys or

documents coming into his or her possession that belong to others.

(17) Failure to maintain and deposit in a special

account, separate and apart from personal and other business accounts, all escrow moneys belonging to others entrusted to a licensee while acting as a broker, escrow agent, or temporary custodian of the funds of others or failure to maintain all escrow moneys on deposit in the account until the transactions are consummated or terminated, except to the extent that the moneys, or any part thereof, shall be:

(A) disbursed prior to the consummation or

termination (i) in accordance with the written direction of the principals to the transaction or their duly authorized agents, (ii) in accordance with directions providing for the release, payment, or distribution of escrow moneys contained in any written contract signed by the principals to the transaction or their duly authorized agents, or (iii) pursuant to an order of a court of competent jurisdiction; or

(B) deemed abandoned and transferred to the

Office of the State Treasurer to be handled as unclaimed property pursuant to the Uniform Disposition of Unclaimed Property Act. Escrow moneys may be deemed abandoned under this subparagraph (B) only: (i) in the absence of disbursement under subparagraph (A); (ii) in the absence of notice of the filing of any claim in a court of competent jurisdiction; and (iii) if 6 months have elapsed after the receipt of a written demand for the escrow moneys from one of the principals to the transaction or the principal's duly authorized agent.

The account shall be noninterest bearing, unless the

character of the deposit is such that payment of interest thereon is otherwise required by law or unless the principals to the transaction specifically require, in writing, that the deposit be placed in an interest bearing account.

(18) Failure to make available to the Department all

escrow records and related documents maintained in connection with the practice of real estate within 24 hours of a request for those documents by Department personnel.

(19) Failing to furnish copies upon request of

documents relating to a real estate transaction to a party who has executed that document.

(20) Failure of a sponsoring broker to timely provide

information, sponsor cards, or termination of licenses to the Department.

(21) Engaging in dishonorable, unethical, or

unprofessional conduct of a character likely to deceive, defraud, or harm the public.

(22) Commingling the money or property of others with

his or her own money or property.

(23) Employing any person on a purely temporary or

single deal basis as a means of evading the law regarding payment of commission to nonlicensees on some contemplated transactions.

(24) Permitting the use of his or her license as a

broker to enable a leasing agent or unlicensed person to operate a real estate business without actual participation therein and control thereof by the broker.

(25) Any other conduct, whether of the same or a

different character from that specified in this Section, that constitutes dishonest dealing.

(26) Displaying a "for rent" or "for sale" sign on

any property without the written consent of an owner or his or her duly authorized agent or advertising by any means that any property is for sale or for rent without the written consent of the owner or his or her authorized agent.

(27) Failing to provide information requested by the

Department, or otherwise respond to that request, within 30 days of the request.

(28) Advertising by means of a blind advertisement,

except as otherwise permitted in Section 10-30 of this Act.

(29) Offering guaranteed sales plans, as defined in

clause (A) of this subdivision (29), except to the extent hereinafter set forth:

(A) A "guaranteed sales plan" is any real estate

purchase or sales plan whereby a licensee enters into a conditional or unconditional written contract with a seller, prior to entering into a brokerage agreement with the seller, by the terms of which a licensee agrees to purchase a property of the seller within a specified period of time at a specific price in the event the property is not sold in accordance with the terms of a brokerage agreement to be entered into between the sponsoring broker and the seller.

(B) A licensee offering a guaranteed sales plan

shall provide the details and conditions of the plan in writing to the party to whom the plan is offered.

(C) A licensee offering a guaranteed sales plan

shall provide to the party to whom the plan is offered evidence of sufficient financial resources to satisfy the commitment to purchase undertaken by the broker in the plan.

(D) Any licensee offering a guaranteed sales plan

shall undertake to market the property of the seller subject to the plan in the same manner in which the broker would market any other property, unless the agreement with the seller provides otherwise.

(E) The licensee cannot purchase seller's

property until the brokerage agreement has ended according to its terms or is otherwise terminated.

(F) Any licensee who fails to perform on a

guaranteed sales plan in strict accordance with its terms shall be subject to all the penalties provided in this Act for violations thereof and, in addition, shall be subject to a civil fine payable to the party injured by the default in an amount of up to $25,000.

(30) Influencing or attempting to influence, by any

words or acts, a prospective seller, purchaser, occupant, landlord, or tenant of real estate, in connection with viewing, buying, or leasing real estate, so as to promote or tend to promote the continuance or maintenance of racially and religiously segregated housing or so as to retard, obstruct, or discourage racially integrated housing on or in any street, block, neighborhood, or community.

(31) Engaging in any act that constitutes a violation

of any provision of Article 3 of the Illinois Human Rights Act, whether or not a complaint has been filed with or adjudicated by the Human Rights Commission.

(32) Inducing any party to a contract of sale or

lease or brokerage agreement to break the contract of sale or lease or brokerage agreement for the purpose of substituting, in lieu thereof, a new contract for sale or lease or brokerage agreement with a third party.

(33) Negotiating a sale, exchange, or lease of real

estate directly with any person if the licensee knows that the person has an exclusive brokerage agreement with another broker, unless specifically authorized by that broker.

(34) When a licensee is also an attorney, acting as

the attorney for either the buyer or the seller in the same transaction in which the licensee is acting or has acted as a managing broker or broker.

(35) Advertising or offering merchandise or services

as free if any conditions or obligations necessary for receiving the merchandise or services are not disclosed in the same advertisement or offer. These conditions or obligations include without limitation the requirement that the recipient attend a promotional activity or visit a real estate site. As used in this subdivision (35), "free" includes terms such as "award", "prize", "no charge", "free of charge", "without charge", and similar words or phrases that reasonably lead a person to believe that he or she may receive or has been selected to receive something of value, without any conditions or obligations on the part of the recipient.

(36) (Blank).
(37) Violating the terms of a disciplinary order

issued by the Department.

(38) Paying or failing to disclose compensation in

violation of Article 10 of this Act.

(39) Requiring a party to a transaction who is not a

client of the licensee to allow the licensee to retain a portion of the escrow moneys for payment of the licensee's commission or expenses as a condition for release of the escrow moneys to that party.

(40) Disregarding or violating any provision of this

Act or the published rules promulgated by the Department to enforce this Act or aiding or abetting any individual, partnership, registered limited liability partnership, limited liability company, or corporation in disregarding any provision of this Act or the published rules promulgated by the Department to enforce this Act.

(41) Failing to provide the minimum services required

by Section 15-75 of this Act when acting under an exclusive brokerage agreement.

(42) Habitual or excessive use or addiction to

alcohol, narcotics, stimulants, or any other chemical agent or drug that results in a managing broker, broker, or leasing agent's inability to practice with reasonable skill or safety.

(43) Enabling, aiding, or abetting an auctioneer, as

defined in the Auction License Act, to conduct a real estate auction in a manner that is in violation of this Act.

(b) The Department may refuse to issue or renew or may suspend the license of any person who fails to file a return, pay the tax, penalty or interest shown in a filed return, or pay any final assessment of tax, penalty, or interest, as required by any tax Act administered by the Department of Revenue, until such time as the requirements of that tax Act are satisfied in accordance with subsection (g) of Section 2105-15 of the Civil Administrative Code of Illinois.
(c) The Department shall deny a license or renewal authorized by this Act to a person who has defaulted on an educational loan or scholarship provided or guaranteed by the Illinois Student Assistance Commission or any governmental agency of this State in accordance with item (5) of subsection (a) of Section 2105-15 of the Civil Administrative Code of Illinois.
(d) In cases where the Department of Healthcare and Family Services (formerly Department of Public Aid) has previously determined that a licensee or a potential licensee is more than 30 days delinquent in the payment of child support and has subsequently certified the delinquency to the Department may refuse to issue or renew or may revoke or suspend that person's license or may take other disciplinary action against that person based solely upon the certification of delinquency made by the Department of Healthcare and Family Services in accordance with item (5) of subsection (a) of Section 2105-15 of the Civil Administrative Code of Illinois.
(e) In enforcing this Section, the Department or Board upon a showing of a possible violation may compel an individual licensed to practice under this Act, or who has applied for licensure under this Act, to submit to a mental or physical examination, or both, as required by and at the expense of the Department. The Department or Board may order the examining physician to present testimony concerning the mental or physical examination of the licensee or applicant. No information shall be excluded by reason of any common law or statutory privilege relating to communications between the licensee or applicant and the examining physician. The examining physicians shall be specifically designated by the Board or Department. The individual to be examined may have, at his or her own expense, another physician of his or her choice present during all aspects of this examination. Failure of an individual to submit to a mental or physical examination, when directed, shall be grounds for suspension of his or her license until the individual submits to the examination if the Department finds, after notice and hearing, that the refusal to submit to the examination was without reasonable cause.
If the Department or Board finds an individual unable to practice because of the reasons set forth in this Section, the Department or Board may require that individual to submit to care, counseling, or treatment by physicians approved or designated by the Department or Board, as a condition, term, or restriction for continued, reinstated, or renewed licensure to practice; or, in lieu of care, counseling, or treatment, the Department may file, or the Board may recommend to the Department to file, a complaint to immediately suspend, revoke, or otherwise discipline the license of the individual. An individual whose license was granted, continued, reinstated, renewed, disciplined or supervised subject to such terms, conditions, or restrictions, and who fails to comply with such terms, conditions, or restrictions, shall be referred to the Secretary for a determination as to whether the individual shall have his or her license suspended immediately, pending a hearing by the Department.
In instances in which the Secretary immediately suspends a person's license under this Section, a hearing on that person's license must be convened by the Department within 30 days after the suspension and completed without appreciable delay. The Department and Board shall have the authority to review the subject individual's record of treatment and counseling regarding the impairment to the extent permitted by applicable federal statutes and regulations safeguarding the confidentiality of medical records.
An individual licensed under this Act and affected under this Section shall be afforded an opportunity to demonstrate to the Department or Board that he or she can resume practice in compliance with acceptable and prevailing standards under the provisions of his or her license.
(Source: P.A. 99-227, eff. 8-3-15; 100-534, eff. 9-22-17.)

(225 ILCS 454/20-21)
(Section scheduled to be repealed on January 1, 2020)
Sec. 20-21. Injunctions; cease and desist order.
(a) If any person violates the provisions of this Act, the Secretary may, in the name of the People of the State of Illinois, through the Attorney General of the State of Illinois or the State's Attorney for any county in which the action is brought, petition for an order enjoining the violation or for an order enforcing compliance with this Act. Upon the filing of a verified petition in court, the court may issue a temporary restraining order, without notice or condition, and may preliminarily and permanently enjoin the violation. If it is established that the person has violated or is violating the injunction, the Court may punish the offender for contempt of court. Proceedings under this Section shall be in addition to, and not in lieu of, all other remedies and penalties provided by this Act.
(b) Whenever in the opinion of the Department a person violates a provision of this Act, the Department may issue a ruling to show cause why an order to cease and desist should not be entered against that person. The rule shall clearly set forth the grounds relied upon by the Department and shall allow at least 7 days from the date of the rule to file an answer to the satisfaction of the Department. Failure to answer to the satisfaction of the Department shall cause an order to cease and desist to be issued immediately.
(c) Other than as provided in Section 5-20 of this Act, if any person practices as a managing broker, broker, or leasing agent or holds himself or herself out as a licensed sponsoring broker, managing broker, broker, or leasing agent under this Act without being issued a valid existing license by the Department, then any licensed sponsoring broker, managing broker, broker, leasing agent, any interested party, or any person injured thereby may, in addition to the Secretary, petition for relief as provided in subsection (a) of this Section.
(Source: P.A. 99-227, eff. 8-3-15.)

(225 ILCS 454/20-22)
(Section scheduled to be repealed on January 1, 2020)
Sec. 20-22. Violations. Any person who is found working or acting as a managing broker, broker, or leasing agent or holding himself or herself out as a licensed sponsoring broker, managing broker, broker, or leasing agent without being issued a valid existing license is guilty of a Class A misdemeanor and on conviction of a second or subsequent offense the violator shall be guilty of a Class 4 felony.
(Source: P.A. 99-227, eff. 8-3-15.)

(225 ILCS 454/20-23)
(Section scheduled to be repealed on January 1, 2020)
Sec. 20-23. Confidentiality. All information collected by the Department in the course of an examination or investigation of a licensee or applicant, including, but not limited to, any complaint against a licensee, applicant, or any person who holds himself or herself out as a licensee or applicant that is filed with the Department and information collected to investigate any such complaint, shall be maintained for the confidential use of the Department and shall not be disclosed. The Department may not disclose the information to anyone other than law enforcement officials, regulatory agencies that have an appropriate regulatory interest as determined by the Secretary, or a party presenting a lawful subpoena to the Department. Information and documents disclosed to a federal, State, county, or local law enforcement agency shall not be disclosed by the agency for any purpose to any other agency or person. A formal complaint filed against a licensee by the Department or any order issued by the Department against a licensee or applicant shall be a public record, except as otherwise prohibited by law.
(Source: P.A. 98-553, eff. 1-1-14.)

(225 ILCS 454/20-25)
(Section scheduled to be repealed on January 1, 2020)
Sec. 20-25. Returned checks; fees. Any person who delivers a check or other payment to the Department that is returned to the Department unpaid by the financial institution upon which it is drawn shall pay to the Department, in addition to the amount already owed to the Department, a fee of $50. The Department shall notify the person that payment of fees and fines shall be paid to the Department by certified check or money order within 30 calendar days of the notification. If, after the expiration of 30 days from the date of the notification, the person has failed to submit the necessary remittance, the Department shall automatically terminate the license or deny the application, without hearing. If, after termination or denial, the person seeks a license, he or she shall apply to the Department for restoration or issuance of the license and pay all fees and fines due to the Department. The Department may establish a fee for the processing of an application for restoration of a license to pay all expenses of processing this application. The Secretary may waive the fees due under this Section in individual cases where the Secretary finds that the fees would be unreasonable or unnecessarily burdensome.
(Source: P.A. 96-856, eff. 12-31-09.)

(225 ILCS 454/20-30)
Sec. 20-30. (Repealed).
(Source: P.A. 91-245, eff. 12-31-99. Repealed by P.A. 96-856, eff. 12-31-09.)

(225 ILCS 454/20-35)
Sec. 20-35. (Repealed).
(Source: P.A. 91-245, 12-31-99. Repealed by P.A. 96-856, eff. 12-31-09.)

(225 ILCS 454/20-40)
Sec. 20-40. (Repealed).
(Source: P.A. 91-245, eff. 12-31-99. Repealed by P.A. 96-856, eff. 12-31-09.)

(225 ILCS 454/20-45)
Sec. 20-45. (Repealed).
(Source: P.A. 95-331, eff. 8-21-07. Repealed by P.A. 96-856, eff. 12-31-09.)

(225 ILCS 454/20-50)
(Section scheduled to be repealed on January 1, 2020)
Sec. 20-50. Illegal discrimination. When there has been an adjudication in a civil or criminal proceeding that a licensee has illegally discriminated while engaged in any activity for which a license is required under this Act, the Department, upon the recommendation of the Board as to the extent of the suspension or revocation, shall suspend or revoke the license of that licensee in a timely manner, unless the adjudication is in the appeal process. When there has been an order in an administrative proceeding finding that a licensee has illegally discriminated while engaged in any activity for which a license is required under this Act, the Department, upon recommendation of the Board as to the nature and extent of the discipline, shall take one or more of the disciplinary actions provided for in Section 20-20 of this Act in a timely manner, unless the administrative order is in the appeal process.
(Source: P.A. 96-856, eff. 12-31-09.)

(225 ILCS 454/20-55)
(Section scheduled to be repealed on January 1, 2020)
Sec. 20-55. Illinois Administrative Procedure Act. The Illinois Administrative Procedure Act is hereby expressly adopted and incorporated herein as if all of the provisions of that Act were included in this Act, except that the provision of subsection (d) of Section 10-65 of the Illinois Administrative Procedure Act that provides that at hearings the licensee has the right to show compliance with all lawful requirements for retention, continuation, or renewal of the license is specifically excluded. For the purposes of this Act, the notice required under the Illinois Administrative Procedure Act is deemed sufficient when mailed to the last known address of record.
(Source: P.A. 96-856, eff. 12-31-09.)

(225 ILCS 454/20-60)
(Section scheduled to be repealed on January 1, 2020)
Sec. 20-60. Investigations notice and hearing. The Department may investigate the actions of any applicant or of any person or persons rendering or offering to render services or any person holding or claiming to hold a license under this Act and may notify his or her managing broker and sponsoring broker of the pending investigation. The Department shall, before revoking, suspending, placing on probation, reprimanding, or taking any other disciplinary action under Article 20 of this Act, at least 30 days before the date set for the hearing, (i) notify the accused and his or her managing broker and sponsoring broker in writing of the charges made and the time and place for the hearing on the charges, (ii) direct the accused to file a written answer to the charges with the Board under oath within 20 days after the service on him or her of the notice, and (iii) inform the accused that if he or she fails to answer, default will be taken against him or her or that his or her license may be suspended, revoked, placed on probationary status, or other disciplinary action taken with regard to the license, including limiting the scope, nature, or extent of his or her practice, as the Department may consider proper. At the time and place fixed in the notice, the Board shall proceed to hear the charges and the parties or their counsel shall be accorded ample opportunity to present any pertinent statements, testimony, evidence, and arguments. The Board may continue the hearing from time to time. In case the person, after receiving the notice, fails to file an answer, his or her license may, in the discretion of the Department, be suspended, revoked, placed on probationary status, or the Department may take whatever disciplinary action considered proper, including limiting the scope, nature, or extent of the person's practice or the imposition of a fine, without a hearing, if the act or acts charged constitute sufficient grounds for that action under this Act. The written notice may be served by personal delivery or by certified mail to the address specified by the accused in his or her last notification with the Department and shall include notice to the managing broker and sponsoring broker. A copy of the Department's final order shall be delivered to the managing broker and sponsoring broker.
(Source: P.A. 100-188, eff. 1-1-18.)

(225 ILCS 454/20-62)
(Section scheduled to be repealed on January 1, 2020)
Sec. 20-62. Record of proceedings; transcript. The Department, at its expense, shall preserve a record of all proceedings at the formal hearing of any case. The notice of hearing, complaint, all other documents in the nature of pleadings, written motions filed in the proceedings, the transcripts of testimony, the report of the Board, and orders of the Department shall be in the record of the proceeding.
(Source: P.A. 96-856, eff. 12-31-09.)

(225 ILCS 454/20-63)
(Section scheduled to be repealed on January 1, 2020)
Sec. 20-63. Subpoenas; depositions; oaths. The Department has the power to subpoena documents, books, records, or other materials and to bring before it any person and to take testimony either orally or by deposition, or both, with the same fees and mileage and in the same manner as prescribed in civil cases in the courts of this State. The Secretary, the designated hearing officer, and every member of the Board has the power to administer oaths to witnesses at any hearing that the Department is authorized to conduct, and any other oaths authorized in an Act that is administered by the Department.
(Source: P.A. 96-856, eff. 12-31-09.)

(225 ILCS 454/20-64)
(Section scheduled to be repealed on January 1, 2020)
Sec. 20-64. Board; rehearing. At the conclusion of a hearing, a copy of the Board's report shall be served upon the applicant or licensee by the Department, either personally or as provided in this Act for the service of a notice of hearing. Within 20 days after service, the applicant or licensee may present to the Department a motion in writing for a rehearing, which shall specify the particular grounds for rehearing. The Department may respond to the motion, or if a motion for rehearing is denied, then upon denial, and except as provided in Section 20-72 of this Act, the Secretary may enter an order in accordance with the recommendations of the Board. If the applicant or licensee orders from the reporting service and pays for a transcript of the record within the time for filing a motion for rehearing, then the 20-day period within which a motion may be filed shall commence upon the delivery of the transcript to the applicant or licensee.
(Source: P.A. 96-856, eff. 12-31-09.)

(225 ILCS 454/20-65)
(Section scheduled to be repealed on January 1, 2020)
Sec. 20-65. Temporary suspension. The Secretary may temporarily suspend the license of a licensee without a hearing, simultaneously with the institution of proceedings for a hearing provided for in Section 20-61 of this Act, if the Secretary finds that the evidence indicates that the public interest, safety, or welfare imperatively requires emergency action. In the event that the Secretary temporarily suspends the license without a hearing before the Board, a hearing shall be commenced within 30 days after the suspension has occurred. The suspended licensee may seek a continuance of the hearing during which the suspension shall remain in effect. The proceeding shall be concluded without appreciable delay.
(Source: P.A. 96-856, eff. 12-31-09.)

(225 ILCS 454/20-66)
(Section scheduled to be repealed on January 1, 2020)
Sec. 20-66. Appointment of a hearing officer. The Secretary has the authority to appoint any attorney licensed to practice law in the State of Illinois to serve as the hearing officer in any action for refusal to issue, restore, or renew a license or to discipline a licensee. The hearing officer has full authority to conduct the hearing. Any Board member may attend the hearing. The hearing officer shall report his or her findings of fact, conclusions of law, and recommendations to the Board. The Board shall review the report of the hearing officer and present its findings of fact, conclusions of law, and recommendations to the Secretary and all parties to the proceeding. If the Secretary disagrees with a recommendation of the Board or of the hearing officer, then the Secretary may issue an order in contravention of the recommendation.
(Source: P.A. 96-856, eff. 12-31-09.)

(225 ILCS 454/20-67)
(Section scheduled to be repealed on January 1, 2020)
Sec. 20-67. Order or certified copy; prima facie proof. An order, or certified copy of an order, over the seal of the Department and purporting to be signed by the Secretary is prima facie proof that (i) the signature is the genuine signature of the Secretary, (ii) the Secretary is duly appointed and qualified, and (iii) the Board and its members are qualified to act.
(Source: P.A. 96-856, eff. 12-31-09.)

(225 ILCS 454/20-68)
(Section scheduled to be repealed on January 1, 2020)
Sec. 20-68. Surrender of license. Upon the revocation or suspension of a license, the licensee shall immediately surrender his or her license to the Department. If the licensee fails to do so, the Department has the right to seize the license.
(Source: P.A. 96-856, eff. 12-31-09.)

(225 ILCS 454/20-69)
(Section scheduled to be repealed on January 1, 2020)
Sec. 20-69. Restoration of a suspended or revoked license. At any time after the successful completion of a term of suspension or revocation of a license, the Department may restore it to the licensee, upon the written recommendation of the Board, unless after an investigation and a hearing the Board determines that restoration is not in the public interest.
(Source: P.A. 96-856, eff. 12-31-09.)

(225 ILCS 454/20-70)
Sec. 20-70. (Repealed).
(Source: P.A. 91-245, eff. 12-31-99. Repealed by P.A. 92-217, eff. 8-2-01.)

(225 ILCS 454/20-72)
(Section scheduled to be repealed on January 1, 2020)
Sec. 20-72. Secretary; rehearing. If the Secretary believes that substantial justice has not been done in the revocation, suspension, or refusal to issue, restore, or renew a license, or any other discipline of an applicant or licensee, then he or she may order a rehearing by the same or other examiners.
(Source: P.A. 96-856, eff. 12-31-09.)

(225 ILCS 454/20-73)
(Section scheduled to be repealed on January 1, 2020)
Sec. 20-73. Certifications of record; costs. The Department shall not be required to certify any record to the court, to file an answer in court, or to otherwise appear in any court in a judicial review proceeding unless there is filed in the court, with the complaint, a receipt from the Department acknowledging payment of the costs of furnishing and certifying the record, which costs shall be determined by the Department. Failure on the part of the plaintiff to file the receipt in court is grounds for dismissal of the action.
(Source: P.A. 96-856, eff. 12-31-09.)

(225 ILCS 454/20-75)
(Section scheduled to be repealed on January 1, 2020)
Sec. 20-75. Administrative Review venue.
(a) All final administrative decisions of the Department are subject to judicial review under the Administrative Review Law and its rules. The term "administrative decision" is defined in Section 3-101 of the Code of Civil Procedure.
(b) Proceedings for judicial review shall be commenced in the circuit court of the court in which the party applying for review resides, but if the party is not a resident of Illinois, the venue shall be in Sangamon County.
(Source: P.A. 96-856, eff. 12-31-09.)

(225 ILCS 454/20-78)
Sec. 20-78. (Repealed).
(Source: P.A. 97-1002, eff. 8-17-12. Repealed by P.A. 100-188, eff. 1-1-18.)

(225 ILCS 454/20-80)
Sec. 20-80. (Repealed).
(Source: P.A. 91-245, eff. 12-31-99. Repealed by P.A. 96-856, eff. 12-31-09.)

(225 ILCS 454/20-82)
(Section scheduled to be repealed on January 1, 2020)
Sec. 20-82. Fines and penalties; Real Estate Recovery Fund. All fines and penalties collected under this Act by the Department shall be deposited in the Real Estate Recovery Fund.
(Source: P.A. 96-856, eff. 12-31-09.)

(225 ILCS 454/20-85)
(Section scheduled to be repealed on January 1, 2020)
Sec. 20-85. Recovery from Real Estate Recovery Fund. The Department shall maintain a Real Estate Recovery Fund from which any person aggrieved by an act, representation, transaction, or conduct of a licensee or unlicensed employee of a licensee that is in violation of this Act or the rules promulgated pursuant thereto, constitutes embezzlement of money or property, or results in money or property being unlawfully obtained from any person by false pretenses, artifice, trickery, or forgery or by reason of any fraud, misrepresentation, discrimination, or deceit by or on the part of any such licensee or the unlicensed employee of a licensee and that results in a loss of actual cash money, as opposed to losses in market value, may recover. The aggrieved person may recover, by a post-judgment order of the circuit court of the county where the violation occurred in a proceeding described in Section 20-90 of this Act, an amount of not more than $25,000 from the Fund for damages sustained by the act, representation, transaction, or conduct, together with costs of suit and attorney's fees incurred in connection therewith of not to exceed 15% of the amount of the recovery ordered paid from the Fund. However, no person may recover from the Fund unless the court finds that the person suffered a loss resulting from intentional misconduct. The post-judgment order shall not include interest on the judgment. The maximum liability against the Fund arising out of any one act shall be as provided in this Section, and the post-judgment order shall spread the award equitably among all co-owners or otherwise aggrieved persons, if any. The maximum liability against the Fund arising out of the activities of any one licensee or one unlicensed employee of a licensee, since January 1, 1974, shall be $100,000. Nothing in this Section shall be construed to authorize recovery from the Fund unless the loss of the aggrieved person results from an act or omission of a licensee under this Act who was at the time of the act or omission acting in such capacity or was apparently acting in such capacity or their unlicensed employee and unless the aggrieved person has obtained a valid judgment and post-judgment order of the court as provided for in Section 20-90 of this Act.
(Source: P.A. 99-227, eff. 8-3-15; 100-534, eff. 9-22-17.)

(225 ILCS 454/20-90)
(Section scheduled to be repealed on January 1, 2020)
Sec. 20-90. Collection from Real Estate Recovery Fund; procedure.
(a) No action for a judgment that subsequently results in a post-judgment order for collection from the Real Estate Recovery Fund shall be started later than 2 years after the date on which the aggrieved person knew, or through the use of reasonable diligence should have known, of the acts or omissions giving rise to a right of recovery from the Real Estate Recovery Fund.
(b) When any aggrieved person commences action for a judgment that may result in collection from the Real Estate Recovery Fund, the aggrieved person must name as parties defendant to that action any and all licensees, their employees, or independent contractors who allegedly committed or are responsible for acts or omissions giving rise to a right of recovery from the Real Estate Recovery Fund. Failure to name as parties defendant such licensees, their employees, or independent contractors shall preclude recovery from the Real Estate Recovery Fund of any portion of any judgment received in such an action. These parties defendant shall also include any corporations, limited liability companies, partnerships, registered limited liability partnership, or other business associations licensed under this Act that may be responsible for acts giving rise to a right of recovery from the Real Estate Recovery Fund.
(c) (Blank).
(d) When any aggrieved person commences action for a judgment that may result in collection from the Real Estate Recovery Fund, and the aggrieved person is unable to obtain legal and proper service upon the parties defendant licensed under this Act under the provisions of Illinois law concerning service of process in civil actions, the aggrieved person may petition the court where the action to obtain judgment was begun for an order to allow service of legal process on the Secretary. Service of process on the Secretary shall be taken and held in that court to be as valid and binding as if due service had been made upon the parties defendant licensed under this Act. In case any process mentioned in this Section is served upon the Secretary, the Secretary shall forward a copy of the process by certified mail to the licensee's last address on record with the Department. Any judgment obtained after service of process on the Secretary under this Act shall apply to and be enforceable against the Real Estate Recovery Fund only. The Department may intervene in and defend any such action.
(e) (Blank).
(f) The aggrieved person shall give written notice to the Department within 30 days of the entry of any judgment that may result in collection from the Real Estate Recovery Fund. The aggrieved person shall provide the Department with 20 days prior written notice of all supplementary proceedings so as to allow the Department to intervene and participate in all efforts to collect on the judgment in the same manner as any party.
(g) When any aggrieved person recovers a valid judgment in any court of competent jurisdiction against any licensee or an unlicensed employee of any licensee, upon the grounds of fraud, misrepresentation, discrimination, or deceit, the aggrieved person may, upon the termination of all proceedings, including review and appeals in connection with the judgment, file a verified claim in the court in which the judgment was entered and, upon 30 days' written notice to the Department, and to the person against whom the judgment was obtained, may apply to the court for a post-judgment order directing payment out of the Real Estate Recovery Fund of the amount unpaid upon the judgment, not including interest on the judgment, and subject to the limitations stated in Section 20-85 of this Act. The aggrieved person must set out in that verified claim and prove at an evidentiary hearing to be held by the court upon the application that the claim meets all requirements of Section 20-85 and this Section to be eligible for payment from the Real Estate Recovery Fund and the aggrieved party shall be required to show that the aggrieved person:
(1) Is not a spouse of the debtor or debtors or the

personal representative of such spouse.

(2) Has complied with all the requirements of this

Section.

(3) Has obtained a judgment stating the amount

thereof and the amount owing thereon, not including interest thereon, at the date of the application.

(4) Has made all reasonable searches and inquiries to

ascertain whether the judgment debtor or debtors is possessed of real or personal property or other assets, liable to be sold or applied in satisfaction of the judgment.

(5) By such search has discovered no personal or real

property or other assets liable to be sold or applied, or has discovered certain of them, describing them as owned by the judgment debtor or debtors and liable to be so applied and has taken all necessary action and proceedings for the realization thereof, and the amount thereby realized was insufficient to satisfy the judgment, stating the amount so realized and the balance remaining due on the judgment after application of the amount realized.

(6) Has diligently pursued all remedies against all

the judgment debtors and all other persons liable to the aggrieved person in the transaction for which recovery is sought from the Real Estate Recovery Fund, including the filing of an adversary action to have the debts declared non-dischargeable in any bankruptcy petition matter filed by any judgment debtor or person liable to the aggrieved person.

The aggrieved person shall also be required to prove the amount of attorney's fees sought to be recovered and the reasonableness of those fees up to the maximum allowed pursuant to Section 20-85 of this Act.
(h) After conducting the evidentiary hearing required under this Section, the court, in a post-judgment order directed to the Department, shall indicate whether requiring payment from the Real Estate Recovery Fund is appropriate and, if so, the amount it finds to be payable upon the claim, pursuant to and in accordance with the limitations contained in Section 20-85 of this Act, if the court is satisfied, based upon the hearing, of the truth of all matters required to be shown by the aggrieved person under subsection (g) of this Section and that the aggrieved person has fully pursued and exhausted all remedies available for recovering the amount awarded by the judgment of the court.
(i) Should the Department pay from the Real Estate Recovery Fund any amount in settlement of a claim or toward satisfaction of a judgment against any licensee or an unlicensed employee of a licensee, the licensee's license shall be automatically revoked upon the issuance of a post-judgment order authorizing payment from the Real Estate Recovery Fund. No petition for restoration of a license shall be heard until repayment has been made in full, plus interest at the rate prescribed in Section 12-109 of the Code of Civil Procedure of the amount paid from the Real Estate Recovery Fund on their account, notwithstanding any provision to the contrary in Section 2105-15 of the Department of Professional Regulation Law of the Civil Administrative Code of Illinois. A discharge in bankruptcy shall not relieve a person from the penalties and disabilities provided in this subsection (i).
(j) If, at any time, the money deposited in the Real Estate Recovery Fund is insufficient to satisfy any duly authorized claim or portion thereof, the Department shall, when sufficient money has been deposited in the Real Estate Recovery Fund, satisfy such unpaid claims or portions thereof, in the order that such claims or portions thereof were originally filed, plus accumulated interest at the rate prescribed in Section 12-109 of the Code of Civil Procedure.
(Source: P.A. 96-856, eff. 12-31-09; 97-1002, eff. 8-17-12.)

(225 ILCS 454/20-95)
(Section scheduled to be repealed on January 1, 2020)
Sec. 20-95. Power of the Department to defend. When the Department receives any process, notice, order, or other document provided for or required under Section 20-90 of this Act, it may enter an appearance, file an answer, appear at the court hearing, defend the action, or take whatever other action it deems appropriate on behalf and in the name of the parties defendant licensed under this Act or the Department and take recourse through any appropriate method of review on behalf of and in the name of the parties defendant licensed under this Act or the Department.
(Source: P.A. 96-856, eff. 12-31-09; 97-1002, eff. 8-17-12.)

(225 ILCS 454/20-100)
(Section scheduled to be repealed on January 1, 2020)
Sec. 20-100. Subrogation of the Department to rights of judgment creditor. When, upon the order of the court, the Department has paid from the Real Estate Recovery Fund any sum to the judgment creditor, the Department shall be subrogated to all of the rights of the judgment creditor and the judgment creditor shall assign all rights, title, and interest in the judgment to the Department and any amount and interest so recovered by the Department on the judgment shall be deposited in the Real Estate Recovery Fund.
(Source: P.A. 96-856, eff. 12-31-09.)

(225 ILCS 454/20-105)
(Section scheduled to be repealed on January 1, 2020)
Sec. 20-105. Waiver of rights for failure to comply. The failure of an aggrieved person to comply with this Act relating to the Real Estate Recovery Fund shall constitute a waiver of any rights under Sections 20-85 and 20-90 of this Act.
(Source: P.A. 91-245, eff. 12-31-99.)

(225 ILCS 454/20-110)
(Section scheduled to be repealed on January 1, 2020)
Sec. 20-110. Disciplinary actions of the Department not limited. Nothing contained in Sections 20-80 through 20-100 of this Act limits the authority of the Department to take disciplinary action against any licensee for a violation of this Act or the rules of the Department, nor shall the repayment in full of all obligations to the Real Estate Recovery Fund by any licensee nullify or modify the effect of any other disciplinary proceeding brought pursuant to this Act.
(Source: P.A. 96-856, eff. 12-31-09.)

(225 ILCS 454/20-115)
(Section scheduled to be repealed on January 1, 2020)
Sec. 20-115. Time limit on action. No action may be taken by the Department against any person for violation of the terms of this Act or its rules unless the action is commenced within 5 years after the occurrence of the alleged violation. This limitation shall not apply where it is alleged that an initial application for licensure under this Act contains false or misleading information.
(Source: P.A. 96-856, eff. 12-31-09; 97-1002, eff. 8-17-12.)

(225 ILCS 454/20-120)
Sec. 20-120. (Repealed).
(Source: P.A. 91-245, eff. 12-31-99. Repealed by P.A. 96-856, eff. 12-31-09.)

(225 ILCS 454/20-125)
(Section scheduled to be repealed on January 1, 2020)
Sec. 20-125. No private right of action. Except as otherwise expressly provided for in this Act, nothing in this Act shall be construed to grant to any person a private right of action for damages or to enforce the provisions of this Act or the rules issued under this Act.
(Source: P.A. 91-245, eff. 12-31-99.)



Article 25 - Administration Of Licenses

(225 ILCS 454/Art. 25 heading)

(225 ILCS 454/25-5)
(Section scheduled to be repealed on January 1, 2020)
Sec. 25-5. The Department; powers and duties. The Department shall exercise the powers and duties prescribed by the Civil Administrative Code of Illinois for the administration of licensing acts and shall exercise such other powers and duties as are prescribed by this Act. The Department may contract with third parties for services or the development of courses necessary for the proper administration of this Act.
(Source: P.A. 96-856, eff. 12-31-09.)

(225 ILCS 454/25-10)
(Section scheduled to be repealed on January 1, 2020)
Sec. 25-10. Real Estate Administration and Disciplinary Board; duties. There is created the Real Estate Administration and Disciplinary Board. The Board shall be composed of 15 persons appointed by the Governor. Members shall be appointed to the Board subject to the following conditions:
(1) All members shall have been residents and

citizens of this State for at least 6 years prior to the date of appointment.

(2) Twelve members shall have been actively engaged

as managing brokers or brokers or both for at least the 10 years prior to the appointment, 2 of whom must possess an active pre-license instructor license.

(3) Three members of the Board shall be public

members who represent consumer interests.

None of these members shall be (i) a person who is licensed under this Act or a similar Act of another jurisdiction, (ii) the spouse or family member of a licensee, (iii) a person who has an ownership interest in a real estate brokerage business, or (iv) a person the Department determines to have any other connection with a real estate brokerage business or a licensee.
The members' terms shall be 4 years or until their successor is appointed, and the expiration of their terms shall be staggered. No member shall be reappointed to the Board for a term that would cause his or her cumulative service to the Board to exceed 12 years. Appointments to fill vacancies shall be for the unexpired portion of the term. Those members of the Board that satisfy the requirements of paragraph (2) shall be chosen in a manner such that no area of the State shall be unreasonably represented. In making the appointments, the Governor shall give due consideration to the recommendations by members and organizations of the profession. The Governor may terminate the appointment of any member for cause that in the opinion of the Governor reasonably justifies the termination. Cause for termination shall include without limitation misconduct, incapacity, neglect of duty, or missing 4 board meetings during any one calendar year. Each member of the Board may receive a per diem stipend in an amount to be determined by the Secretary. Each member shall be paid his or her necessary expenses while engaged in the performance of his or her duties. Such compensation and expenses shall be paid out of the Real Estate License Administration Fund. The Secretary shall consider the recommendations of the Board on questions involving standards of professional conduct, discipline, education, and policies and procedures under this Act. With regard to this subject matter, the Secretary may establish temporary or permanent committees of the Board and may consider the recommendations of the Board on matters that include, but are not limited to, criteria for the licensing and renewal of education providers, pre-license and continuing education instructors, pre-license and continuing education curricula, standards of educational criteria, and qualifications for licensure and renewal of professions, courses, and instructors. The Department, after notifying and considering the recommendations of the Board, if any, may issue rules, consistent with the provisions of this Act, for the administration and enforcement thereof and may prescribe forms that shall be used in connection therewith. Eight Board members shall constitute a quorum. A quorum is required for all Board decisions.
(Source: P.A. 99-227, eff. 8-3-15; 100-188, eff. 1-1-18.)

(225 ILCS 454/25-13)
(Section scheduled to be repealed on January 1, 2020)
Sec. 25-13. Rules. The Department, after notifying and considering the recommendations of the Board, if any, shall adopt, promulgate, and issue any rules that may be necessary for the implementation and enforcement of this Act.
(Source: P.A. 96-856, eff. 12-31-09.)

(225 ILCS 454/25-14)
(Section scheduled to be repealed on January 1, 2020)
Sec. 25-14. Reliance on advisory letters. Licensees or their representatives may seek an advisory letter from the Department as to matters arising under this Act or the rules promulgated pursuant to this Act. The Department shall promulgate rules as to the process of seeking and obtaining an advisory letter and topics and areas on which advisory rules will be issued by the Department. A licensee is entitled to rely upon an advisory letter from the Department and will not be disciplined by the Department for actions taken in reliance on the advisory letter.
(Source: P.A. 96-856, eff. 12-31-09.)

(225 ILCS 454/25-15)
(Section scheduled to be repealed on January 1, 2020)
Sec. 25-15. Real Estate Coordinator; duties. There shall be in the Department a Real Estate Coordinator, appointed by the Secretary, who shall hold a currently valid broker's license, which shall be surrendered to the Department during the appointment. The Real Estate Coordinator shall have the following duties and responsibilities:
(1) act as Chairperson of the Board, ex-officio,

without vote;

(2) be the direct liaison between the Department, the

profession, and real estate organizations and associations;

(3) prepare and circulate to licensees any

educational and informational material that the Department deems necessary for providing guidance or assistance to licensees;

(4) appoint any necessary committees to assist in the

performance of the functions and duties of the Department under this Act; and

(5) subject to the administrative approval of the

Secretary, supervise all real estate activities.

In designating the Real Estate Coordinator, the Secretary shall give due consideration to recommendations by members and organizations of the profession.
(Source: P.A. 96-856, eff. 12-31-09.)

(225 ILCS 454/25-20)
(Section scheduled to be repealed on January 1, 2020)
Sec. 25-20. Staff. The Department shall employ a minimum of one investigator per 10,000 licensees and one prosecutor per 20,000 licensees in order to have sufficient staff to perform the Department's obligations under the Act.
(Source: P.A. 96-856, eff. 12-31-09.)

(225 ILCS 454/25-21)
(Section scheduled to be repealed on January 1, 2020)
Sec. 25-21. Peer review advisors. The Department may contract with licensees meeting qualifications established by the Department to serve as peer review advisors for complaints and alleged violations of the Act. A peer review advisor is authorized to investigate and determine the facts of a complaint. The peer review advisor shall, at the direction of the Department, interview witnesses, the complainant and any licensees involved in the alleged matter and make a recommendation as to the findings of fact to the Department. The Department shall have 30 days from receipt of the recommendation to accept, reject or modify the recommended findings of fact. Peer review advisors shall be compensated from the Real Estate Audit Fund at a rate of not to exceed $15,000.00 per advisor annually. A peer review advisor shall not investigate a complaint from a marketplace in which the peer review advisor does business.
(Source: P.A. 96-856, eff. 12-31-09.)

(225 ILCS 454/25-25)
(Section scheduled to be repealed on January 1, 2020)
Sec. 25-25. Real Estate Research and Education Fund. A special fund to be known as the Real Estate Research and Education Fund is created and shall be held in trust in the State Treasury. Annually, on September 15th, the State Treasurer shall cause a transfer of $125,000 to the Real Estate Research and Education Fund from the Real Estate License Administration Fund. The Real Estate Research and Education Fund shall be administered by the Department. Money deposited in the Real Estate Research and Education Fund may be used for research and education at state institutions of higher education or other organizations for research and the advancement of education in the real estate industry. Of the $125,000 annually transferred into the Real Estate Research and Education Fund, $15,000 shall be used to fund a scholarship program for persons of minority racial origin who wish to pursue a course of study in the field of real estate. For the purposes of this Section, "course of study" means a course or courses that are part of a program of courses in the field of real estate designed to further an individual's knowledge or expertise in the field of real estate. These courses shall include without limitation courses that a broker licensed under this Act must complete to qualify for a managing broker's license, courses required to obtain the Graduate Realtors Institute designation, and any other courses or programs offered by accredited colleges, universities, or other institutions of higher education in Illinois. The scholarship program shall be administered by the Department or its designee. Moneys in the Real Estate Research and Education Fund may be invested and reinvested in the same manner as funds in the Real Estate Recovery Fund and all earnings, interest, and dividends received from such investments shall be deposited in the Real Estate Research and Education Fund and may be used for the same purposes as moneys transferred to the Real Estate Research and Education Fund. Moneys in the Real Estate Research and Education Fund may be transferred to the Professions Indirect Cost Fund as authorized under Section 2105-300 of the Department of Professional Regulation Law of the Civil Administrative Code of Illinois.
(Source: P.A. 99-227, eff. 8-3-15.)

(225 ILCS 454/25-30)
(Section scheduled to be repealed on January 1, 2020)
Sec. 25-30. Real Estate License Administration Fund; audit. A special fund to be known as the Real Estate License Administration Fund is created in the State Treasury. All fees received by the Department under this Act shall be deposited in the Real Estate License Administration Fund. The moneys deposited in the Real Estate License Administration Fund shall be appropriated to the Department for expenses of the Department and the Board in the administration of this Act and for the administration of any Act administered by the Department providing revenue to this Fund. Moneys in the Real Estate License Administration Fund may be invested and reinvested in the same manner as funds in the Real Estate Recovery Fund. All earnings received from such investment shall be deposited in the Real Estate License Administration Fund and may be used for the same purposes as fees deposited in the Real Estate License Administration Fund. Moneys in the Real Estate License Administration Fund may be transferred to the Professions Indirect Cost Fund as authorized under Section 2105-300 of the Department of Professional Regulation Law of the Civil Administrative Code of Illinois. Upon the completion of any audit of the Department, as prescribed by the Illinois State Auditing Act, which includes an audit of the Real Estate License Administration Fund, the Department shall make the audit open to inspection by any interested person.
(Source: P.A. 96-856, eff. 12-31-09.)

(225 ILCS 454/25-35)
(Section scheduled to be repealed on January 1, 2020)
Sec. 25-35. Real Estate Recovery Fund. A special fund to be known as the Real Estate Recovery Fund is created in the State Treasury. All fines and penalties received by the Department pursuant to Article 20 of this Act shall be deposited into the State Treasury and held in the Real Estate Recovery Fund. The money in the Real Estate Recovery Fund shall be used by the Department exclusively for carrying out the purposes established by this Act. If, at any time, the balance remaining in the Real Estate Recovery Fund is less than $750,000, the State Treasurer shall cause a transfer of moneys to the Real Estate Recovery Fund from the Real Estate License Administration Fund in an amount necessary to establish a balance of $800,000 in the Real Estate Recovery Fund. These funds may be invested and reinvested in the same manner as authorized for pension funds in Article 1 of the Illinois Pension Code. All earnings, interest, and dividends received from investment of funds in the Real Estate Recovery Fund shall be deposited into the Real Estate License Administration Fund and shall be used for the same purposes as other moneys deposited in the Real Estate License Administration Fund.
(Source: P.A. 96-856, eff. 12-31-09.)

(225 ILCS 454/25-37)
(Section scheduled to be repealed on January 1, 2020)
Sec. 25-37. Real Estate Audit Fund; audit of special accounts; audit of fund.
(a) A special fund to be known as the Real Estate Audit Fund is created in the State Treasury. If, at any time, the balance in the Real Estate Audit Fund is less than $25,000, the State Treasurer shall cause a transfer of $200,000 from the Real Estate License Administration Fund to the Real Estate Audit Fund. The moneys held in the Real Estate Audit Fund shall be used exclusively by the Department to conduct audits of special accounts of moneys belonging to others held by a broker.
(b) Upon receipt of a complaint or evidence by the Department sufficient to cause the Department to reasonably believe that funds required to be maintained in a special account by a broker have been misappropriated, the broker shall, within 30 days of written notice, submit to an audit of all special accounts. Such audit shall be performed by a licensed certified public accountant, shall result in a written report by the accountant, and shall specifically refer to the escrow and record-keeping requirements of this Act and the rules adopted under this Act. If it is found, pursuant to an order issued by the Secretary, that moneys required to be maintained in a special account by a broker were misappropriated, as further defined by rule, the broker shall reimburse the Department, in addition to any other discipline or civil penalty imposed, for the cost of the audit performed pursuant to this Section. The Department may file in circuit court for a judgment to enforce the collection of the reimbursement of the cost of such audit. Any reimbursement collected by the Department shall be deposited into the Real Estate Audit Fund.
(c) Moneys in the Real Estate Audit Fund may be invested and reinvested in the same manner as funds in the Real Estate Recovery Fund. All earnings received from such investment shall be deposited in the Real Estate Audit Fund and may be used for the same purpose as other moneys deposited in the Real Estate Audit Fund. Moneys in the Real Estate Audit Fund may be transferred to the Professions Indirect Cost Fund as authorized under Section 2105-300 of the Department of Professional Regulation Law of the Civil Administrative Code of Illinois. Upon completion of any audit of the Department, prescribed by the Illinois State Auditing Act, which includes an audit of the Real Estate Audit Fund, the Department shall make the audit open to inspection by any interested person.
(Source: P.A. 96-856, eff. 12-31-09.)

(225 ILCS 454/25-40)
(Section scheduled to be repealed on January 1, 2020)
Sec. 25-40. Exclusive State powers and functions; municipal powers. It is declared to be the public policy of this State, pursuant to paragraphs (h) and (i) of Section 6 of Article VII of the Illinois Constitution of 1970, that any power or function set forth in this Act to be exercised by the State is an exclusive State power or function. Such power or function shall not be exercised concurrently, either directly or indirectly, by any unit of local government, including home rule units, except as otherwise provided in this Act. Nothing in this Section shall be construed to affect or impair the validity of Section 11-11.1-1 of the Illinois Municipal Code, as amended, or to deny to the corporate authorities of any municipality the powers granted in the Illinois Municipal Code to enact ordinances prescribing fair housing practices; defining unfair housing practices; establishing Fair Housing or Human Relations Commissions and standards for the operation of these commissions in the administration and enforcement of such ordinances; prohibiting discrimination based on race, color, creed, ancestry, national origin or physical or mental disability in the listing, sale, assignment, exchange, transfer, lease, rental, or financing of real property for the purpose of the residential occupancy thereof; and prescribing penalties for violations of such ordinances.
(Source: P.A. 99-143, eff. 7-27-15.)



Article 30 - Education Providers And Courses

(225 ILCS 454/Art. 30 heading)

(225 ILCS 454/30-5)
(Section scheduled to be repealed on January 1, 2020)
Sec. 30-5. Licensing of real estate education providers, education provider branches, and instructors.
(a) No person shall operate an education provider entity without possessing a valid and active license issued by the Department. Only education providers in possession of a valid education provider license may provide real estate pre-license, post-license, or continuing education courses that satisfy the requirements of this Act. Every person that desires to obtain an education provider license shall make application to the Department in writing on forms prescribed by the Department and pay the fee prescribed by rule. In addition to any other information required to be contained in the application as prescribed by rule, every application for an original or renewed license shall include the applicant's Social Security number or tax identification number.
(b) (Blank).
(c) (Blank).
(d) (Blank).
(e) (Blank).
(f) To qualify for an education provider license, an applicant must demonstrate the following:
(1) a sound financial base for establishing,

promoting, and delivering the necessary courses; budget planning for the school's courses should be clearly projected;

(2) a sufficient number of qualified, licensed

instructors as provided by rule;

(3) adequate support personnel to assist with

administrative matters and technical assistance;

(4) maintenance and availability of records of

participation for licensees;

(5) the ability to provide each participant who

successfully completes an approved program with a certificate of completion signed by the administrator of a licensed education provider on forms provided by the Department;

(6) a written policy dealing with procedures for the

management of grievances and fee refunds;

(7) lesson plans and examinations, if applicable, for

each course;

(8) a 75% passing grade for successful completion of

any continuing education course or pre-license or post-license examination, if required;

(9) the ability to identify and use instructors who

will teach in a planned program; instructor selections must demonstrate:

(A) appropriate credentials;
(B) competence as a teacher;
(C) knowledge of content area; and
(D) qualification by experience.
Unless otherwise provided for in this Section, the education provider shall provide a proctor or an electronic means of proctoring for each examination; the education provider shall be responsible for the conduct of the proctor; the duties and responsibilities of a proctor shall be established by rule.
Unless otherwise provided for in this Section, the education provider must provide for closed book examinations for each course unless the Department, upon the recommendation of the Board, excuses this requirement based on the complexity of the course material.
(g) Advertising and promotion of education activities must be carried out in a responsible fashion clearly showing the educational objectives of the activity, the nature of the audience that may benefit from the activity, the cost of the activity to the participant and the items covered by the cost, the amount of credit that can be earned, and the credentials of the faculty.
(h) The Department may, or upon request of the Board shall, after notice, cause an education provider to attend an informal conference before the Board for failure to comply with any requirement for licensure or for failure to comply with any provision of this Act or the rules for the administration of this Act. The Board shall make a recommendation to the Department as a result of its findings at the conclusion of any such informal conference.
(i) All education providers shall maintain these minimum criteria and pay the required fee in order to retain their education provider license.
(j) The Department may adopt any administrative rule consistent with the language and intent of this Act that may be necessary for the implementation and enforcement of this Section.
(Source: P.A. 100-188, eff. 1-1-18.)

(225 ILCS 454/30-10)
Sec. 30-10. (Repealed).
(Source: P.A. 96-856, eff. 12-31-09. Repealed by P.A. 100-188, eff. 1-1-18.)

(225 ILCS 454/30-15)
(Section scheduled to be repealed on January 1, 2020)
Sec. 30-15. Licensing of education providers; approval of courses.
(a) (Blank).
(b) (Blank).
(c) (Blank).
(d) (Blank).
(e) (Blank).
(f) All education providers shall submit, at the time of initial application and with each license renewal, a list of courses with course materials that comply with the course requirements in this Act to be offered by the education provider. The Department may establish an online mechanism by which education providers may submit for approval by the Department upon the recommendation of the Board or its designee pre-license, post-license, or continuing education courses that are submitted after the time of the education provider's initial license application or renewal. The Department shall provide to each education provider a certificate for each approved pre-license, post-license, or continuing education course. All pre-license, post-license, or continuing education courses shall be valid for the period coinciding with the term of license of the education provider. However, in no case shall a course continue to be valid if it does not, at all times, meet all of the requirements of the core curriculum established by this Act and the Board, as modified from time to time in accordance with this Act. All education providers shall provide a copy of the certificate of the pre-license, post-license, or continuing education course within the course materials given to each student or shall display a copy of the certificate of the pre-license, post-license, or continuing education course in a conspicuous place at the location of the class.
(g) Each education provider shall provide to the Department a report in a frequency and format determined by the Department, with information concerning students who successfully completed all approved pre-license, post-license, or continuing education courses offered by the education provider.
(h) The Department, upon the recommendation of the Board, may temporarily suspend a licensed education provider's approved courses without hearing and refuse to accept successful completion of or participation in any of these pre-license, post-license, or continuing education courses for education credit from that education provider upon the failure of that education provider to comply with the provisions of this Act or the rules for the administration of this Act, until such time as the Department receives satisfactory assurance of compliance. The Department shall notify the education provider of the noncompliance and may initiate disciplinary proceedings pursuant to this Act. The Department may refuse to issue, suspend, revoke, or otherwise discipline the license of an education provider or may withdraw approval of a pre-license, post-license, or continuing education course for good cause. Failure to comply with the requirements of this Section or any other requirements established by rule shall be deemed to be good cause. Disciplinary proceedings shall be conducted by the Board in the same manner as other disciplinary proceedings under this Act.
(i) Pre-license, post-license, and continuing education courses, whether submitted for approval at the time of an education provider's initial application for licensure or otherwise, must meet the following minimum course requirements:
(1) No continuing education course shall be required

to be taught in increments longer than 2 hours in duration; however, for each 2 hours of course time in each course, there shall be a minimum of 100 minutes of instruction.

(2) All core curriculum courses shall be provided

only in the classroom or through a live, interactive webinar or online distance education format.

(3) Courses provided through a live, interactive

webinar shall require all participants to demonstrate their attendance in and attention to the course by answering or responding to at least one polling question per 30 minutes of course instruction. In no event shall the interval between polling questions exceed 30 minutes.

(4) All participants in courses provided in an online

distance education format shall demonstrate proficiency with the subject matter of the course through verifiable responses to questions included in the course content.

(5) Credit for courses completed in a classroom or

through a live, interactive webinar or online distance education format shall not require an examination.

(6) Credit for courses provided through

correspondence, or by home study, shall require the passage of an in-person, proctored examination.

(j) The Department is authorized to engage a third party as the Board's designee to perform the functions specifically provided for in subsection (f) of this Section, namely that of administering the online system for receipt, review, and approval or denial of new courses.
(k) The Department may adopt any administrative rule consistent with the language and intent of this Act that may be necessary for the implementation and enforcement of this Section.
(Source: P.A. 99-227, eff. 8-3-15; 100-188, eff. 1-1-18.)

(225 ILCS 454/30-20)
(Section scheduled to be repealed on January 1, 2020)
Sec. 30-20. Fees for education provider license; renewal; term. All applications for an education provider license shall be accompanied by a nonrefundable application fee in an amount established by rule. All education providers shall be required to submit a renewal application, the required fee as established by rule, and a listing of the courses to be offered during the year in order to renew their education provider licenses. The term for an education provider license shall be 2 years. The fees collected under this Article 30 shall be deposited in the Real Estate License Administration Fund and shall be used to defray the cost of administration of the program and per diem of the Board as determined by the Secretary.
(Source: P.A. 100-188, eff. 1-1-18.)

(225 ILCS 454/30-25)
(Section scheduled to be repealed on January 1, 2020)
Sec. 30-25. Licensing of education provider instructors.
(a) No person shall act as either a pre-license or continuing education instructor without possessing a valid pre-license or continuing education instructor license and satisfying any other qualification criteria established by the Department by rule.
(a-5) Each person that is an instructor for pre-license, continuing education core curriculum, or broker management education courses shall meet specific criteria established by the Department by rule. Those persons who have not met the criteria shall only teach continuing education elective curriculum courses.
(b) Every person who desires to obtain an education provider instructor's license shall attend and successfully complete a one-day instructor development workshop, as approved by the Department. However, pre-license instructors who have complied with subsection (b) of this Section 30-25 shall not be required to complete the instructor workshop in order to teach continuing education elective curriculum courses.
(b-5) The term of licensure for a pre-license or continuing education instructor shall be 2 years and as established by rule. Every person who desires to obtain a pre-license or continuing education instructor license shall make application to the Department in writing on forms prescribed by the Department, accompanied by the fee prescribed by rule. In addition to any other information required to be contained in the application, every application for an original license shall include the applicant's Social Security number, which shall be retained in the agency's records pertaining to the license. As soon as practical, the Department shall assign a customer's identification number to each applicant for a license.
Every application for a renewal or restored license shall require the applicant's customer identification number.
The Department shall issue a pre-license or continuing education instructor license to applicants who meet qualification criteria established by this Act or rule.
(c) The Department may refuse to issue, suspend, revoke, or otherwise discipline a pre-license or continuing education instructor for good cause. Disciplinary proceedings shall be conducted by the Board in the same manner as other disciplinary proceedings under this Act. All pre-license instructors must teach at least one pre-license or continuing education core curriculum course within the period of licensure as a requirement for renewal of the instructor's license. All continuing education instructors must teach at least one course within the period of licensure or take an instructor training program approved by the Department in lieu thereof as a requirement for renewal of the instructor's license.
(d) Each course transcript submitted by an education provider to the Department shall include the name and license number of the pre-license or continuing education instructor for the course.
(e) Licensed education provider instructors may teach for more than one licensed education provider.
(f) The Department may adopt any administrative rule consistent with the language and intent of this Act that may be necessary for the implementation and enforcement of this Section.
(Source: P.A. 100-188, eff. 1-1-18.)

(225 ILCS 454/30-30)
Sec. 30-30. (Repealed).
(Source: P.A. 91-245, eff. 12-31-99. Repealed by P.A. 96-856, eff. 12-31-09.)



Article 35 - Transition Rules

(225 ILCS 454/Art. 35 heading)

(225 ILCS 454/35-5)
(Section scheduled to be repealed on January 1, 2020)
Sec. 35-5. Savings provisions.
(a) This Act is intended to replace the Real Estate License Act of 1983 in all respects.
(b) The rights, powers, and duties exercised by the Office of Banks and Real Estate under the Real Estate License Act of 1983 shall continue to be vested in, be the obligation of, and shall be exercised by the Division of Real Estate of the Department of Financial and Professional Regulation under the provisions of this Act.
(c) This Act does not affect any act done, ratified, or cancelled, or any right occurring or established, or any action or proceeding had or commenced in an administrative, civil, or criminal cause before December 31, 1999, by the Office of Banks and Real Estate under the Real Estate License Act of 1983, and those actions or proceedings may be prosecuted and continued by the Division of Real Estate of the Department of Financial and Professional Regulation under this Act.
(d) This Act does not affect any license, certificate, permit, or other form of licensure or authorization issued by the Office of Banks and Real Estate under the Real Estate License Act of 1983 or by the Division of Professional Regulation of the Department of Financial and Professional Regulation under this Act, and all such licenses, certificates, permits, or other form of licensure or authorization shall continue to be valid under the terms and conditions of this Act.
(e) The rules adopted by the Office of Banks and Real Estate relating to the Real Estate License Act of 1983, unless inconsistent with the provisions of this Act, are not affected by this Act, and on December 31, 1999 those rules become the rules under this Act. The Office of Banks and Real Estate shall, as soon as practicable, adopt new or amended rules consistent with the provisions of this Act.
(f) This Act does not affect any discipline, suspension, or termination taken under the Real Estate License Act of 1983 and that discipline, suspension, or termination shall be continued under this Act.
(g) This Act does not affect any appointments, term limitations, years served, or other matters relating to individuals serving on any board or council under the Real Estate License Act of 1983, and these appointments, term limitations, years served, and other matters shall be continued under this Act.
(Source: P.A. 99-227, eff. 8-3-15.)

(225 ILCS 454/35-10)
(Section scheduled to be repealed on January 1, 2020)
Sec. 35-10. Money in Funds. Transfer of moneys and appropriations moneys held in or appropriations to the Real Estate License Administration Fund, Real Estate Recovery Fund, or Real Estate Research and Education Fund for the purpose of administering and enforcing the Real Estate License Act of 1983 shall be transferred to and held in those same funds for the purpose of administering and enforcing the provisions of this Act.
(Source: P.A. 91-245, eff. 12-31-99.)



Article 905 - Amendatory Provisions

(225 ILCS 454/Art. 905 heading)

(225 ILCS 454/905-5)
(Section scheduled to be repealed on January 1, 2020)
Sec. 905-5. (Amendatory provisions; text omitted).
(Source: P.A. 91-245, eff. 12-31-99; text omitted.)

(225 ILCS 454/905-10)
(Section scheduled to be repealed on January 1, 2020)
Sec. 905-10. (Amendatory provisions; text omitted).
(Source: P.A. 91-245, eff. 12-31-99; text omitted.)

(225 ILCS 454/905-15)
(Section scheduled to be repealed on January 1, 2020)
Sec. 905-15. (Amendatory provisions; text omitted).
(Source: P.A. 91-245, eff. 12-31-99; text omitted.)

(225 ILCS 454/905-20)
(Section scheduled to be repealed on January 1, 2020)
Sec. 905-20. (Amendatory provisions; text omitted).
(Source: P.A. 91-245, eff. 12-31-99; text omitted.)

(225 ILCS 454/905-25)
(Section scheduled to be repealed on January 1, 2020)
Sec. 905-25. (Amendatory provisions; text omitted).
(Source: P.A. 91-245, eff. 12-31-99; text omitted.)

(225 ILCS 454/905-30)
(Section scheduled to be repealed on January 1, 2020)
Sec. 905-30. (Amendatory provisions; text omitted).
(Source: P.A. 91-245, eff. 12-31-99; text omitted.)

(225 ILCS 454/905-35)
(Section scheduled to be repealed on January 1, 2020)
Sec. 905-35. (Amendatory provisions; text omitted).
(Source: P.A. 91-245, eff. 12-31-99; text omitted.)

(225 ILCS 454/905-40)
(Section scheduled to be repealed on January 1, 2020)
Sec. 905-40. (Amendatory provisions; text omitted).
(Source: P.A. 91-245, eff. 12-31-99; text omitted.)

(225 ILCS 454/905-45)
(Section scheduled to be repealed on January 1, 2020)
Sec. 905-45. (Amendatory provisions; text omitted).
(Source: P.A. 91-245, eff. 12-31-99; text omitted.)



Article 990 - Repealer

(225 ILCS 454/Art. 990 heading)

(225 ILCS 454/990-90)
(Section scheduled to be repealed on January 1, 2020)
Sec. 990-90. The Real Estate License Act of 1983 is repealed.
(Source: P.A. 91-245, eff. 12-31-99.)



Article 999 - Effective Date

(225 ILCS 454/Art. 999 heading)

(225 ILCS 454/999-99)
(Section scheduled to be repealed on January 1, 2020)
Sec. 999-99. Effective date. This Act takes effect December 31, 1999.
(Source: P.A. 91-245, eff. 12-31-99.)






225 ILCS 456/ - Real Estate Regulation Transfer Act.

(225 ILCS 456/1)
Sec. 1. Short title. This Act may be cited as the Real Estate Regulation Transfer Act.
(Source: P.A. 89-23, eff. 7-1-95.)

(225 ILCS 456/5)
Sec. 5. Transfer of powers.
(a) On July 1, 1995, All the rights, powers, and duties vested by the Real Estate License Act of 1983, the Land Sales Registration Act of 1989, and the Illinois Real Estate Time-Share Act in the Department of Professional Regulation shall be transferred to the Office of the Commissioner of Savings and Residential Finance to be hereafter known as the Office of the Commissioner of Savings, Real Estate Professions, and Mortgage Finance. Wherever, in the Real Estate License Act of 1983, the Land Sales Registration Act of 1989, or the Illinois Real Estate Time-Share Act, there is a reference to the Department of Professional Regulation or to an officer, employee, or agent of the Illinois Department of Professional Regulation, that reference, beginning July 1, 1995, means the Office of the Commissioner of Savings, Real Estate Professions, and Mortgage Finance or an officer, employee, or agent of the Office of the Commissioner of Savings, Real Estate Professions, and Mortgage Finance.
(b) All books, records, property (real and personal), pending business, and funds pertaining to the rights, powers, and duties transferred from the Department of Professional Regulation under this Act and in the custody of the Department of Professional Regulation on July 1, 1995 shall be delivered and transferred to the Office of the Commissioner of Savings, Real Estate Professions, and Mortgage Finance. All officers and employees of the Department of Professional Regulation on July 1, 1995 who devoted substantially all of their time to tasks performed in connection with the Real Estate License Act of 1983, the Land Sales Registration Act of 1989, or the Illinois Real Estate Time-Share Act shall on that date become officers and employees of the Office of the Commissioner of Savings, Real Estate Professions, and Mortgage Finance. Notwithstanding the preceding sentence, no rights of State employees under the Personnel Code, the Illinois Pension Code or any pension, retirement, or annuity plan, or any collective bargaining agreement or other contract or agreement are affected by the transfer of rights, powers, and duties under this Act.
(c) The provisions of subsections (a) and (b) of this Section are superseded by the applicable transfer and savings provisions of the Division of Banking Act.
(Source: P.A. 96-1365, eff. 7-28-10.)

(225 ILCS 456/10)
Sec. 10. Savings provisions.
(a) Beginning July 1, 1995, the rights, powers, and duties transferred by this Act to the Office of the Commissioner of Savings, Real Estate Professions, and Mortgage Finance shall be vested in and shall be exercised by the Office of the Commissioner of Savings, Real Estate Professions, and Mortgage Finance subject to the provisions of this Act. Each act done in exercise of those rights, powers, and the duties shall have the same legal effect as if done by the Department of Professional Regulation.
(b) Beginning July 1, 1995, every person, corporation, or other entity shall be subject to the same obligations and duties and any penalties, civil or criminal, arising from those obligations and duties, and shall have the same rights arising from the exercise of rights, powers, and duties by the Office of the Commissioner of Savings, Real Estate Professions, and Mortgage Finance as if those rights, powers, and duties have been exercised by the Department of Professional Regulation or an officer, employee, or agent of the Department of Professional Regulation.
(c) Beginning July 1, 1995, every officer and employee of the Office of the Commissioner of Savings, Real Estate Professions, and Mortgage Finance shall, for any offense, be subject to the same penalty or penalties, civil or criminal, as are prescribed by existing law for the same offense by any officer or employee of the Department of Professional Regulation whose powers or duties were transferred under this Act.
(d) Whenever reports or notices are now required to be made or given or papers or documents furnished or served by any person to or upon the Department of Professional Regulation in relation to the powers or duties transferred by this Act, those reports or notices shall, on and after July 1, 1995, be made, given, furnished, or served in the same manner to or upon the Office of the Commissioner of Savings, Real Estate Professions, and Mortgage Finance.
(e) This Act does not affect any act done, ratified, or cancelled, or any right occurring or established, or any action or proceeding had or commenced in an administrative, civil, or criminal cause before July 1, 1995, by the Department of Professional Regulation under the Real Estate License Act of 1983, the Land Sales Registration Act of 1989, or the Illinois Real Estate Time-Share Act, and those actions or proceedings may be prosecuted and continued by the Office of the Commissioner of Savings, Real Estate Professions, and Mortgage Finance.
(f) This Act does affect any license, certificate, permit, or other form of licensure or authorization issued by the Department of Professional Regulation in the exercise of a right, power, or duty that has been transferred to the Office of the Commissioner of Savings, Real Estate Professions, and Mortgage Finance under this Act and all such licenses, certificates, permits, or other form of licensure or authorization shall continue to be valid under the terms and conditions of the Acts under which they were issued or granted and shall become those of the Office of the Commissioner of Savings, Real Estate Professions, and Mortgage Finance.
(g) The rules adopted by the Department of Professional Regulation relating to the powers and or duties transferred to the Office of the Commissioner of Savings, Real Estate Professions, and Mortgage Finance under this Act are not affected by this Act, except that on July 1, 1995, those rules become the rules of the Office of the Commissioner of Savings, Real Estate Professions, and Mortgage Finance.
(h) The provisions of subsections (a) through (g) of this Section are superseded by the applicable transfer and savings provisions of the Division of Banking Act.
(Source: P.A. 96-1365, eff. 7-28-10.)

(225 ILCS 456/15)
Sec. 15. Transfer of appropriations. Appropriations to the Department of Professional Regulation from the Real Estate License Administration Fund and the Real Estate Appraisal Administration Fund for State fiscal year 1996 for the purpose of administering and enforcing the Real Estate License Act of 1983, the Land Sales Registration Act of 1989, and the Illinois Real Estate Time-Share Act shall be transferred to the Office of the Commissioner of Savings, Real Estate Professions, and Mortgage Finance to be used to conduct those same activities for that fiscal year.
The other provisions of this Section are superseded by the applicable transfer provisions of the Division of Banking Act.
(Source: P.A. 96-1365, eff. 7-28-10.)

(225 ILCS 456/20)
Sec. 20. (Amendatory provisions; text omitted).
(Source: P.A. 89-23, eff. 7-1-95.)

(225 ILCS 456/25)
Sec. 25. (Amendatory provisions; text omitted).
(Source: P.A. 89-23, eff. 7-1-95.)

(225 ILCS 456/30)
Sec. 30. (Amendatory provisions; text omitted).
(Source: P.A. 89-23, eff. 7-1-95.)

(225 ILCS 456/35)
Sec. 35. (Amendatory provisions; text omitted).
(Source: P.A. 89-23, eff. 7-1-95.)

(225 ILCS 456/99)
Sec. 99. Effective date. This Act takes effect July 1, 1995.
(Source: P.A. 89-23, eff. 7-1-95.)



225 ILCS 458/ - Real Estate Appraiser Licensing Act of 2002.

Article 1 - General Provisions

(225 ILCS 458/Art. 1 heading)

(225 ILCS 458/1-1)
(Section scheduled to be repealed on January 1, 2022)
Sec. 1-1. Short title. This Act may be cited as the Real Estate Appraiser Licensing Act of 2002.
(Source: P.A. 92-180, eff. 7-1-02.)

(225 ILCS 458/1-5)
(Section scheduled to be repealed on January 1, 2022)
Sec. 1-5. Legislative intent. The intent of the General Assembly in enacting this Act is to evaluate the competency of persons engaged in the appraisal of real estate and to license and regulate those persons for the protection of the public. Additionally, it is the intent of the General Assembly for this Act to be consistent with the provisions of Title XI of the federal Financial Institutions Reform, Recovery and Enforcement Act of 1989.
(Source: P.A. 98-1109, eff. 1-1-15.)

(225 ILCS 458/1-10)
(Section scheduled to be repealed on January 1, 2022)
Sec. 1-10. Definitions. As used in this Act, unless the context otherwise requires:
"Accredited college or university, junior college, or community college" means a college or university, junior college, or community college that is approved or accredited by the Board of Higher Education, a regional or national accreditation association, or by an accrediting agency that is recognized by the U.S. Secretary of Education.
"Address of record" means the designated address recorded by the Department in the applicant's or licensee's application file or license file as maintained by the Department's licensure maintenance unit. It is the duty of the applicant or licensee to inform the Department of any change of address and those changes must be made either through the Department's website or by contacting the Department.
"Applicant" means person who applies to the Department for a license under this Act.
"Appraisal" means (noun) the act or process of developing an opinion of value; an opinion of value (adjective) of or pertaining to appraising and related functions, such as appraisal practice or appraisal services.
"Appraisal assignment" means a valuation service provided as a consequence of an agreement between an appraiser and a client.
"Appraisal consulting" means the act or process of developing an analysis, recommendation, or opinion to solve a problem, where an opinion of value is a component of the analysis leading to the assignment results.
"Appraisal firm" means an appraisal entity that is 100% owned and controlled by a person or persons licensed in Illinois as a certified general real estate appraiser or a certified residential real estate appraiser. "Appraisal firm" does not include an appraisal management company.
"Appraisal management company" means any corporation, limited liability company, partnership, sole proprietorship, subsidiary, unit, or other business entity that directly or indirectly performs the following appraisal management services: (1) administers networks of independent contractors or employee appraisers to perform real estate appraisal assignments for clients; (2) receives requests for real estate appraisal services from clients and, for a fee paid by the client, enters into an agreement with one or more independent appraisers to perform the real estate appraisal services contained in the request; or (3) otherwise serves as a third-party broker of appraisal management services between clients and appraisers. "Appraisal management company" does not include an appraisal firm.
"Appraisal practice" means valuation services performed by an individual acting as an appraiser, including, but not limited to, appraisal, appraisal review, or appraisal consulting.
"Appraisal report" means any communication, written or oral, of an appraisal or appraisal review that is transmitted to a client upon completion of an assignment.
"Appraisal review" means the act or process of developing and communicating an opinion about the quality of another appraiser's work that was performed as part of an appraisal, appraisal review, or appraisal assignment.
"Appraisal Subcommittee" means the Appraisal Subcommittee of the Federal Financial Institutions Examination Council as established by Title XI.
"Appraiser" means a person who performs real estate or real property appraisals.
"AQB" means the Appraisal Qualifications Board of the Appraisal Foundation.
"Associate real estate trainee appraiser" means an entry-level appraiser who holds a license of this classification under this Act with restrictions as to the scope of practice in accordance with this Act.
"Board" means the Real Estate Appraisal Administration and Disciplinary Board.
"Broker price opinion" means an estimate or analysis of the probable selling price of a particular interest in real estate, which may provide a varying level of detail about the property's condition, market, and neighborhood and information on comparable sales. The activities of a real estate broker or managing broker engaging in the ordinary course of business as a broker, as defined in this Section, shall not be considered a broker price opinion if no compensation is paid to the broker or managing broker, other than compensation based upon the sale or rental of real estate.
"Classroom hour" means 50 minutes of instruction out of each 60 minute segment of coursework.
"Client" means the party or parties who engage an appraiser by employment or contract in a specific appraisal assignment.
"Comparative market analysis" is an analysis or opinion regarding pricing, marketing, or financial aspects relating to a specified interest or interests in real estate that may be based upon an analysis of comparative market data, the expertise of the real estate broker or managing broker, and such other factors as the broker or managing broker may deem appropriate in developing or preparing such analysis or opinion. The activities of a real estate broker or managing broker engaging in the ordinary course of business as a broker, as defined in this Section, shall not be considered a comparative market analysis if no compensation is paid to the broker or managing broker, other than compensation based upon the sale or rental of real estate.
"Coordinator" means the Coordinator of Real Estate Appraisal of the Division of Professional Regulation of the Department of Financial and Professional Regulation.
"Department" means the Department of Financial and Professional Regulation.
"Federal financial institutions regulatory agencies" means the Board of Governors of the Federal Reserve System, the Federal Deposit Insurance Corporation, the Office of the Comptroller of the Currency, the Consumer Financial Protection Bureau, and the National Credit Union Administration.
"Federally related transaction" means any real estate-related financial transaction in which a federal financial institutions regulatory agency engages in, contracts for, or regulates and requires the services of an appraiser.
"Financial institution" means any bank, savings bank, savings and loan association, credit union, mortgage broker, mortgage banker, licensee under the Consumer Installment Loan Act or the Sales Finance Agency Act, or a corporate fiduciary, subsidiary, affiliate, parent company, or holding company of any such licensee, or any institution involved in real estate financing that is regulated by state or federal law.
"Person" means an individual, entity, sole proprietorship, corporation, limited liability company, partnership, and joint venture, foreign or domestic, except that when the context otherwise requires, the term may refer to more than one individual or other described entity.
"Real estate" means an identified parcel or tract of land, including any improvements.
"Real estate related financial transaction" means any transaction involving:
(1) the sale, lease, purchase, investment in, or

exchange of real property, including interests in property or the financing thereof;

(2) the refinancing of real property or interests in

real property; and

(3) the use of real property or interest in property

as security for a loan or investment, including mortgage backed securities.

"Real property" means the interests, benefits, and rights inherent in the ownership of real estate.
"Secretary" means the Secretary of Financial and Professional Regulation.
"State certified general real estate appraiser" means an appraiser who holds a license of this classification under this Act and such classification applies to the appraisal of all types of real property without restrictions as to the scope of practice.
"State certified residential real estate appraiser" means an appraiser who holds a license of this classification under this Act and such classification applies to the appraisal of one to 4 units of residential real property without regard to transaction value or complexity, but with restrictions as to the scope of practice in a federally related transaction in accordance with Title XI, the provisions of USPAP, criteria established by the AQB, and further defined by rule.
"Supervising appraiser" means either (i) an appraiser who holds a valid license under this Act as either a State certified general real estate appraiser or a State certified residential real estate appraiser, who co-signs an appraisal report for an associate real estate trainee appraiser or (ii) a State certified general real estate appraiser who holds a valid license under this Act who co-signs an appraisal report for a State certified residential real estate appraiser on properties other than one to 4 units of residential real property without regard to transaction value or complexity.
"Title XI" means Title XI of the federal Financial Institutions Reform, Recovery and Enforcement Act of 1989.
"USPAP" means the Uniform Standards of Professional Appraisal Practice as promulgated by the Appraisal Standards Board pursuant to Title XI and by rule.
"Valuation services" means services pertaining to aspects of property value.
(Source: P.A. 97-602, eff. 8-26-11; 98-1109, eff. 1-1-15.)



Article 5 - Licensing Provisions

(225 ILCS 458/Art. 5 heading)

(225 ILCS 458/5-5)
(Section scheduled to be repealed on January 1, 2022)
Sec. 5-5. Necessity of license; use of title; exemptions.
(a) It is unlawful for a person to (i) act, offer services, or advertise services as a State certified general real estate appraiser, State certified residential real estate appraiser, or associate real estate trainee appraiser, (ii) develop a real estate appraisal, (iii) practice as a real estate appraiser, or (iv) advertise or hold himself or herself out to be a real estate appraiser without a license issued under this Act. A person who violates this subsection is guilty of a Class A misdemeanor for a first offense and a Class 4 felony for any subsequent offense.
(a-5) It is unlawful for a person, unless registered as an appraisal management company, to solicit clients or enter into an appraisal engagement with clients without either a certified residential real estate appraiser license or a certified general real estate appraiser license issued under this Act. A person who violates this subsection is guilty of a Class A misdemeanor for a first offense and a Class 4 felony for any subsequent offense.
(b) It is unlawful for a person, other than a person who holds a valid license issued pursuant to this Act as a State certified general real estate appraiser, a State certified residential real estate appraiser, or an associate real estate trainee appraiser to use these titles or any other title, designation, or abbreviation likely to create the impression that the person is licensed as a real estate appraiser pursuant to this Act. A person who violates this subsection is guilty of a Class A misdemeanor for a first offense and a Class 4 felony for any subsequent offense.
(c) This Act does not apply to a person who holds a valid license as a real estate broker or managing broker pursuant to the Real Estate License Act of 2000 who prepares or provides a broker price opinion or comparative market analysis in compliance with Section 10-45 of the Real Estate License Act of 2000.
(d) Nothing in this Act shall preclude a State certified general real estate appraiser, a State certified residential real estate appraiser, or an associate real estate trainee appraiser from rendering appraisals for or on behalf of a partnership, association, corporation, firm, or group. However, no State appraisal license or certification shall be issued under this Act to a partnership, association, corporation, firm, or group.
(e) This Act does not apply to a county assessor, township assessor, multi-township assessor, county supervisor of assessments, or any deputy or employee of any county assessor, township assessor, multi-township assessor, or county supervisor of assessments who is performing his or her respective duties in accordance with the provisions of the Property Tax Code.
(e-5) For the purposes of this Act, valuation waivers may be prepared by a licensed appraiser notwithstanding any other provision of this Act, and the following types of valuations are not appraisals and may not be represented to be appraisals, and a license is not required under this Act to perform such valuations if the valuations are performed by (1) an employee of the Illinois Department of Transportation who has completed a minimum of 45 hours of course work in real estate appraisal, including the principals of real estate appraisals, appraisal of partial acquisitions, easement valuation, reviewing appraisals in eminent domain, appraisal for federal aid highway programs, and appraisal review for federal aid highway programs and has at least 2 years' experience in a field closely related to real estate; (2) a county engineer who is a registered professional engineer under the Professional Engineering Practice Act of 1989; (3) an employee of a municipality who has (i) completed a minimum of 45 hours of coursework in real estate appraisal, including the principals of real estate appraisals, appraisal of partial acquisitions, easement valuation, reviewing appraisals in eminent domain, appraisal for federal aid highway programs, and appraisal review for federal aid highway programs and (ii) has either 2 years' experience in a field clearly related to real estate or has completed 20 hours of additional coursework that is sufficient for a person to complete waiver valuations as approved by the Federal Highway Administration; or (4) a municipal engineer who has completed coursework that is sufficient for his or her waiver valuations to be approved by the Federal Highway Administration and who is a registered professional engineer under the Professional Engineering Act of 1989, under the following circumstances:
(A) a valuation waiver in an amount not to exceed

$10,000 prepared pursuant to the federal Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970, or prepared pursuant to the federal Uniform Relocation Assistance and Real Property Acquisition for Federal and Federally-Assisted Programs regulations and which is performed by (1) an employee of the Illinois Department of Transportation and co-signed, with a license number affixed, by another employee of the Illinois Department of Transportation who is a registered professional engineer under the Professional Engineering Practice Act of 1989 or (2) an employee of a municipality and co-signed with a license number affixed by a county or municipal engineer who is a registered professional engineer under the Professional Engineering Practice Act of 1989; and

(B) a valuation waiver in an amount not to exceed

$10,000 prepared pursuant to the federal Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970, or prepared pursuant to the federal Uniform Relocation Assistance and Real Property Acquisition for Federal and Federally-Assisted Programs regulations and which is performed by a county or municipal engineer who is employed by a county or municipality and is a registered professional engineer under the Professional Engineering Practice Act of 1989. In addition to his or her signature, the county or municipal engineer shall affix his or her license number to the valuation.

Nothing in this subsection (e-5) shall be construed to allow the State of Illinois, a political subdivision thereof, or any public body to acquire real estate by eminent domain in any manner other than provided for in the Eminent Domain Act.
(f) A State real estate appraisal certification or license is not required under this Act for any of the following:
(1) A person, partnership, association, or

corporation that performs appraisals of property owned by that person, partnership, association, or corporation for the sole use of that person, partnership, association, or corporation.

(2) A court-appointed commissioner who conducts an

appraisal pursuant to a judicially ordered evaluation of property.

However, any person who is certified or licensed under this Act and who performs any of the activities set forth in this subsection (f) must comply with the provisions of this Act. A person who violates this subsection (f) is guilty of a Class A misdemeanor for a first offense and a Class 4 felony for any subsequent offense.
(g) This Act does not apply to an employee, officer, director, or member of a credit or loan committee of a financial institution or any other person engaged by a financial institution when performing an evaluation of real property for the sole use of the financial institution in a transaction for which the financial institution would not be required to use the services of a State licensed or State certified appraiser pursuant to federal regulations adopted under Title XI of the federal Financial Institutions Reform, Recovery, and Enforcement Act of 1989, nor does this Act apply to the procurement of an automated valuation model.
"Automated valuation model" means an automated system that is used to derive a property value through the use of publicly available property records and various analytic methodologies such as comparable sales prices, home characteristics, and historical home price appreciations.
(Source: P.A. 98-444, eff. 8-16-13; 98-933, eff. 1-1-15; 98-1109, eff. 1-1-15; 99-78, eff. 7-20-15.)

(225 ILCS 458/5-10)
(Section scheduled to be repealed on January 1, 2022)
Sec. 5-10. Application for State certified general real estate appraiser.
(a) Every person who desires to obtain a State certified general real estate appraiser license shall:
(1) apply to the Department on forms provided by the

Department accompanied by the required fee;

(2) be at least 18 years of age;
(3) (blank);
(4) personally take and pass an examination

authorized by the Department and endorsed by the AQB;

(5) prior to taking the examination, provide evidence

to the Department, in Modular Course format, with each module conforming to the Required Core Curriculum established and adopted by the AQB, that he or she has successfully completed the prerequisite classroom hours of instruction in appraising as established by the AQB and by rule; and

(6) prior to taking the examination, provide evidence

to the Department that he or she has successfully completed the prerequisite experience and educational requirements in appraising as established by AQB and by rule.

(b) Applicants must provide evidence to the Department of holding a Bachelor's degree or higher from an accredited college or university.
(Source: P.A. 98-1109, eff. 1-1-15.)

(225 ILCS 458/5-15)
(Section scheduled to be repealed on January 1, 2022)
Sec. 5-15. Application for State certified residential real estate appraiser. Every person who desires to obtain a State certified residential real estate appraiser license shall:
(1) apply to the Department on forms provided by the

Department accompanied by the required fee;

(2) be at least 18 years of age;
(3) (blank);
(4) personally take and pass an examination

authorized by the Department and endorsed by the AQB;

(5) prior to taking the examination, provide evidence

to the Department, in Modular Course format, with each module conforming to the Required Core Curriculum established and adopted by the AQB, that he or she has successfully completed the prerequisite classroom hours of instruction in appraising as established by the AQB and by rule; and

(6) prior to taking the examination, provide evidence

to the Department that he or she has successfully completed the prerequisite experience and educational requirements as established by AQB and by rule.

(Source: P.A. 100-201, eff. 8-18-17.)

(225 ILCS 458/5-20)
(Section scheduled to be repealed on January 1, 2022)
Sec. 5-20. Application for associate real estate trainee appraiser. Every person who desires to obtain an associate real estate trainee appraiser license shall:
(1) apply to the Department on forms provided by the

Department accompanied by the required fee;

(2) be at least 18 years of age;
(3) provide evidence of having attained a high school

diploma or completed an equivalent course of study as determined by an examination conducted or accepted by the Illinois State Board of Education;

(4) personally take and pass an examination

authorized by the Department; and

(5) prior to taking the examination, provide evidence

to the Department that he or she has successfully completed the prerequisite qualifying and any conditional education requirements as established by rule.

(Source: P.A. 98-1109, eff. 1-1-15.)

(225 ILCS 458/5-20.5)
(Section scheduled to be repealed on January 1, 2022)
Sec. 5-20.5. Duration of application. Applicants have 3 years from the date of application to complete the application process. If the process has not been completed within 3 years, the application shall be denied, the fee shall be forfeited, and the applicant must reapply and meet the requirements in effect at the time of reapplication.
(Source: P.A. 96-844, eff. 12-23-09.)

(225 ILCS 458/5-21)
Sec. 5-21. (Repealed).
(Source: P.A. 96-844, eff. 12-23-09. Repealed by P.A. 97-602, eff. 8-26-11.)

(225 ILCS 458/5-22)
(Section scheduled to be repealed on January 1, 2022)
Sec. 5-22. Criminal history records check. Each applicant for licensure by examination or restoration shall have his or her fingerprints submitted to the Department of State Police in an electronic format that complies with the form and manner for requesting and furnishing criminal history record information as prescribed by the Department of State Police. These fingerprints shall be checked against the Department of State Police and Federal Bureau of Investigation criminal history record databases now and hereafter filed. The Department of State Police shall charge applicants a fee for conducting the criminal history records check, which shall be deposited into the State Police Services Fund and shall not exceed the actual cost of the records check. The Department of State Police shall furnish, pursuant to positive identification, records of Illinois convictions to the Department. The Department may require applicants to pay a separate fingerprinting fee, either to the Department or to a vendor. The Department may adopt any rules necessary to implement this Section.
(Source: P.A. 98-1109, eff. 1-1-15.)

(225 ILCS 458/5-25)
(Section scheduled to be repealed on January 1, 2022)
Sec. 5-25. Renewal of license.
(a) The expiration date and renewal period for a State certified general real estate appraiser license or a State certified residential real estate appraiser license issued under this Act shall be set by rule. Except as otherwise provided in subsections (b) and (f) of this Section, the holder of a license may renew the license within 90 days preceding the expiration date by:
(1) completing and submitting to the Department a

renewal application form as provided by the Department;

(2) paying the required fees; and
(3) providing evidence of successful completion of

the continuing education requirements through courses approved by the Department from education providers licensed by the Department, as established by the AQB and by rule.

(b) A State certified general real estate appraiser or State certified residential real estate appraiser whose license under this Act has expired may renew the license for a period of 2 years following the expiration date by complying with the requirements of paragraphs (1), (2), and (3) of subsection (a) of this Section and paying any late penalties established by rule.
(c) (Blank).
(d) The expiration date and renewal period for an associate real estate trainee appraiser license issued under this Act shall be set by rule. Except as otherwise provided in subsections (e) and (f) of this Section, the holder of an associate real estate appraiser license may renew the license within 90 days preceding the expiration date by:
(1) completing and submitting to the Department a

renewal application form as provided by the Department;

(2) paying the required fees; and
(3) providing evidence of successful completion of

the continuing education requirements through courses approved by the Department from education providers approved by the Department, as established by rule.

(e) Any associate real estate appraiser trainee whose license under this Act has expired may renew the license for a period of 2 years following the expiration date by complying with the requirements of paragraphs (1), (2), and (3) of subsection (d) of this Section and paying any late penalties as established by rule. An associate real estate trainee appraiser license may not be renewed more than 2 times.
(f) Notwithstanding subsections (c) and (e), an appraiser whose license under this Act has expired may renew or convert the license without paying any lapsed renewal fees or late penalties if the license expired while the appraiser was:
(1) on active duty with the United States Armed

Services;

(2) serving as the Coordinator of Real Estate

Appraisal or an employee of the Department who was required to surrender his or her license during the term of employment.

Application for renewal must be made within 2 years following the termination of the military service or related education, training, or employment. The licensee shall furnish the Department with an affidavit that he or she was so engaged.
(g) The Department shall provide reasonable care and due diligence to ensure that each licensee under this Act is provided with a renewal application at least 90 days prior to the expiration date, but each licensee is responsible to timely renew or convert his or her license prior to its expiration date.
(Source: P.A. 96-844, eff. 12-23-09.)

(225 ILCS 458/5-30)
(Section scheduled to be repealed on January 1, 2022)
Sec. 5-30. Endorsement. The Department may issue an appraiser license, without the required examination, to an applicant licensed by another state, territory, possession of the United States, or the District of Columbia, if (i) the licensing requirements of that licensing authority are, on the date of licensure, substantially equal to the requirements set forth under this Act or to a person who, at the time of his or her application, possessed individual qualifications that were substantially equivalent to the requirements of this Act or (ii) the applicant provides the Department with evidence of good standing from the Appraisal Subcommittee National Registry report and a criminal history records check in accordance with Section 5-22. An applicant under this Section shall pay all of the required fees.
(Source: P.A. 98-1109, eff. 1-1-15.)

(225 ILCS 458/5-35)
(Section scheduled to be repealed on January 1, 2022)
Sec. 5-35. Qualifying education requirements.
(a) The prerequisite classroom hours necessary for a person to be approved to sit for the examination for licensure as a State certified general real estate appraiser or a State certified residential real estate appraiser shall be in accordance with AQB criteria and established by rule.
(b) The prerequisite classroom hours necessary for a person to sit for the examination for licensure as an associate real estate trainee appraiser shall be established by rule.
(Source: P.A. 98-1109, eff. 1-1-15.)

(225 ILCS 458/5-40)
(Section scheduled to be repealed on January 1, 2022)
Sec. 5-40. Qualifying experience requirements. The prerequisite experience necessary for a person to be approved to sit for the examination for licensure as a State certified general real estate appraiser or a State certified residential real estate appraiser shall be established by rule.
(Source: P.A. 98-1109, eff. 1-1-15.)

(225 ILCS 458/5-45)
(Section scheduled to be repealed on January 1, 2022)
Sec. 5-45. Continuing education renewal requirements.
(a) The continuing education requirements for a person to renew a license as a State certified general real estate appraiser or a State certified residential real estate appraiser shall be established by rule.
(b) The continuing education requirements for a person to renew a license as an associate real estate trainee appraiser shall be established by rule.
(Source: P.A. 96-844, eff. 12-23-09.)

(225 ILCS 458/5-50)
(Section scheduled to be repealed on January 1, 2022)
Sec. 5-50. Temporary practice permits. A nonresident appraiser who holds a valid appraiser license in another state, territory, possession of the United States, or the District of Columbia may be granted a temporary practice permit to practice as an appraiser in the State of Illinois upon making an application and paying the applicable fees as established by rule.
(Source: P.A. 98-1109, eff. 1-1-15.)

(225 ILCS 458/5-55)
(Section scheduled to be repealed on January 1, 2022)
Sec. 5-55. Fees. The Department shall establish rules for fees to be paid by applicants and licensees to cover the reasonable costs of the Department in administering and enforcing the provisions of this Act. The Department, with the advice of the Board, may also establish rules for general fees to cover the reasonable expenses of carrying out other functions and responsibilities under this Act.
(Source: P.A. 96-844, eff. 12-23-09; 97-602, eff. 8-26-11.)



Article 10 - Business Practice Provisions

(225 ILCS 458/Art. 10 heading)

(225 ILCS 458/10-5)
(Section scheduled to be repealed on January 1, 2022)
Sec. 10-5. Scope of practice.
(a) This Act does not limit a State certified general real estate appraiser in his or her scope of practice in a federally related transaction. A certified general real estate appraiser may independently provide appraisal services, review, or consulting relating to any type of property for which he or she has experience or is competent. All such appraisal practice must be made in accordance with the provisions of USPAP, criteria established by the AQB, and rules adopted pursuant to this Act.
(b) A State certified residential real estate appraiser is limited in his or her scope of practice to the provisions of USPAP, criteria established by the AQB, and the rules adopted pursuant to this Act.
(c) A State certified residential real estate appraiser must have a State certified general real estate appraiser who holds a valid license under this Act co-sign all appraisal reports on properties other than one to 4 units of residential real property without regard to transaction value or complexity.
(d) An associate real estate trainee appraiser is limited in his or her scope of practice in all transactions in accordance with the provisions of USPAP, this Act, and the rules adopted pursuant to this Act. In addition, an associate real estate trainee appraiser shall be required to have a State certified general real estate appraiser or State certified residential real estate appraiser who holds a valid license under this Act to co-sign all appraisal reports. A supervising appraiser may not supervise more than 3 associate real estate trainee appraisers at one time. Associate real estate trainee appraisers shall not be limited in the number of concurrent supervising appraisers. A chronological appraisal log on an approved log form shall be maintained by the associate real estate trainee appraiser and shall be made available to the Department upon request.
(Source: P.A. 97-602, eff. 8-26-11; 98-1109, eff. 1-1-15.)

(225 ILCS 458/10-10)
(Section scheduled to be repealed on January 1, 2022)
Sec. 10-10. Standards of practice. All persons licensed under this Act must comply with standards of professional appraisal practice adopted by the Department. The Department must adopt, as part of its rules, the Uniform Standards of Professional Appraisal Practice (USPAP) as published from time to time by the Appraisal Standards Board of the Appraisal Foundation. The Department shall consider federal laws and regulations regarding the licensure of real estate appraisers prior to adopting its rules for the administration of this Act. When an appraisal obtained through an appraisal management company is used for loan purposes, the borrower or loan applicant shall be provided with a written disclosure of the total compensation to the appraiser or appraisal firm within the certification of the appraisal report and it shall not be redacted or otherwise obscured.
(Source: P.A. 96-844, eff. 12-23-09; 97-602, eff. 8-26-11.)

(225 ILCS 458/10-15)
Sec. 10-15. (Repealed).
(Source: P.A. 92-180, eff. 7-1-02. Repealed by P.A. 96-844, eff. 12-23-09.)

(225 ILCS 458/10-17)
(Section scheduled to be repealed on January 1, 2022)
Sec. 10-17. Survey. Within 12 months after the effective date of this amendatory Act of the 97th General Assembly, the Department or its designee shall conduct a survey of fees for appraisal services for single-family residences, two-family residences, three-family residences, and four-family residences. The fee survey shall exclude assignments ordered by known appraisal management companies and complex assignments. The Department may conduct additional surveys as necessitated by rules adopted pursuant to the federal Dodd-Frank Wall Street Reform and Consumer Protection Act. The Department may assess an additional fee at the time of licensure or renewal to cover the expenses of carrying out this Section.
(Source: P.A. 97-602, eff. 8-26-11.)

(225 ILCS 458/10-20)
(Section scheduled to be repealed on January 1, 2022)
Sec. 10-20. Retention of records. A person licensed under this Act shall retain records as required by the most recent version of the USPAP and as further defined by rule.
(Source: P.A. 96-844, eff. 12-23-09; 97-602, eff. 8-26-11.)



Article 15 - Disciplinary Provisions

(225 ILCS 458/Art. 15 heading)

(225 ILCS 458/15-5)
(Section scheduled to be repealed on January 1, 2022)
Sec. 15-5. Unlicensed practice; civil penalty; injunctive relief; unlawful influence.
(a) A person who violates Section 5-5 of this Act shall, in addition to any other penalty provided by law, pay a civil penalty to the Department in an amount not to exceed $25,000 for each violation as determined by the Secretary. The civil penalty shall be assessed by the Secretary after a hearing in accordance with the provisions of this Act regarding the provision of a hearing for the discipline of a license.
(b) The Department has the authority to investigate any activity that may violate this Act.
(c) A civil penalty imposed pursuant to subsection (a) shall be paid within 60 days after the effective date of the order imposing the civil penalty. The order shall constitute a judgment and may be filed and executed in the same manner as any judgment from any court of record. Any civil penalty collected under this Act shall be made payable to the Department of Financial and Professional Regulation and deposited into the Appraisal Administration Fund. In addition to or in lieu of the imposition of a civil penalty, the Department may report a violation of this Act or the failure or refusal to comply with an order of the Department to the Attorney General or to the appropriate State's Attorney.
(d) Practicing as an appraiser without holding a valid license as required under this Act is declared to be adverse to the public welfare, to constitute a public nuisance, and to cause irreparable harm to the public welfare. The Secretary, the Attorney General, or the State's Attorney of any county in the State may maintain an action for injunctive relief in any circuit court to enjoin any person from engaging in such practice.
Upon the filing of a verified petition in a circuit court, the court, if satisfied by affidavit or otherwise that a person has been engaged in the practice of real estate appraisal without a valid license, may enter a temporary restraining order without notice or bond enjoining the defendant from further practice. The showing of non-licensure, by affidavit or otherwise, is sufficient for the issuance of a temporary injunction. If it is established that the defendant has been or is engaged in unlawful practice, the court may enter an order or judgment perpetually enjoining the defendant from further unlawful practice. In all proceedings under this Section, the court, in its discretion, may apportion the costs among the parties interested in the action, including the cost of filing the complaint, service of process, witness fees and expenses, court reporter charges, and reasonable attorneys' fees. These injunction proceedings shall be in addition to, and not in lieu of, all penalties and other remedies provided in this Act.
(e) No person shall influence or attempt to influence through coercion, extortion, or bribery the independent judgment of an appraiser licensed or certified under this Act in the development, reporting, result, or review of a real estate appraisal. A person who violates this subsection (e) is guilty of a Class A misdemeanor for the first offense and a Class 4 felony for any subsequent offense.
(Source: P.A. 96-844, eff. 12-23-09.)

(225 ILCS 458/15-10)
(Section scheduled to be repealed on January 1, 2022)
Sec. 15-10. Grounds for disciplinary action.
(a) The Department may suspend, revoke, refuse to issue, renew, or restore a license and may reprimand place on probation or administrative supervision, or take any disciplinary or non-disciplinary action, including imposing conditions limiting the scope, nature, or extent of the real estate appraisal practice of a licensee or reducing the appraisal rank of a licensee, and may impose an administrative fine not to exceed $25,000 for each violation upon a licensee for any one or combination of the following:
(1) Procuring or attempting to procure a license by

knowingly making a false statement, submitting false information, engaging in any form of fraud or misrepresentation, or refusing to provide complete information in response to a question in an application for licensure.

(2) Failing to meet the minimum qualifications for

licensure as an appraiser established by this Act.

(3) Paying money, other than for the fees provided

for by this Act, or anything of value to a member or employee of the Board or the Department to procure licensure under this Act.

(4) Conviction by plea of guilty or nolo contendere,

finding of guilt, jury verdict, or entry of judgment or by sentencing of any crime, including, but not limited to, convictions, preceding sentences of supervision, conditional discharge, or first offender probation, under the laws of any jurisdiction of the United States: (i) that is a felony; or (ii) that is a misdemeanor, an essential element of which is dishonesty, or that is directly related to the practice of the profession.

(5) Committing an act or omission involving

dishonesty, fraud, or misrepresentation with the intent to substantially benefit the licensee or another person or with intent to substantially injure another person as defined by rule.

(6) Violating a provision or standard for the

development or communication of real estate appraisals as provided in Section 10-10 of this Act or as defined by rule.

(7) Failing or refusing without good cause to

exercise reasonable diligence in developing, reporting, or communicating an appraisal, as defined by this Act or by rule.

(8) Violating a provision of this Act or the rules

adopted pursuant to this Act.

(9) Having been disciplined by another state, the

District of Columbia, a territory, a foreign nation, a governmental agency, or any other entity authorized to impose discipline if at least one of the grounds for that discipline is the same as or the equivalent of one of the grounds for which a licensee may be disciplined under this Act.

(10) Engaging in dishonorable, unethical, or

unprofessional conduct of a character likely to deceive, defraud, or harm the public.

(11) Accepting an appraisal assignment when the

employment itself is contingent upon the appraiser reporting a predetermined estimate, analysis, or opinion or when the fee to be paid is contingent upon the opinion, conclusion, or valuation reached or upon the consequences resulting from the appraisal assignment.

(12) Developing valuation conclusions based on the

race, color, religion, sex, national origin, ancestry, age, marital status, family status, physical or mental disability, or unfavorable military discharge, as defined under the Illinois Human Rights Act, of the prospective or present owners or occupants of the area or property under appraisal.

(13) Violating the confidential nature of government

records to which the licensee gained access through employment or engagement as an appraiser by a government agency.

(14) Being adjudicated liable in a civil proceeding

on grounds of fraud, misrepresentation, or deceit. In a disciplinary proceeding based upon a finding of civil liability, the appraiser shall be afforded an opportunity to present mitigating and extenuating circumstances, but may not collaterally attack the civil adjudication.

(15) Being adjudicated liable in a civil proceeding

for violation of a state or federal fair housing law.

(16) Engaging in misleading or untruthful advertising

or using a trade name or insignia of membership in a real estate appraisal or real estate organization of which the licensee is not a member.

(17) Failing to fully cooperate with a Department

investigation by knowingly making a false statement, submitting false or misleading information, or refusing to provide complete information in response to written interrogatories or a written request for documentation within 30 days of the request.

(18) Failing to include within the certificate of

appraisal for all written appraisal reports the appraiser's license number and licensure title. All appraisers providing significant contribution to the development and reporting of an appraisal must be disclosed in the appraisal report. It is a violation of this Act for an appraiser to sign a report, transmittal letter, or appraisal certification knowing that a person providing a significant contribution to the report has not been disclosed in the appraisal report.

(19) Violating the terms of a disciplinary order or

consent to administrative supervision order.

(20) Habitual or excessive use or addiction to

alcohol, narcotics, stimulants, or any other chemical agent or drug that results in a licensee's inability to practice with reasonable judgment, skill, or safety.

(21) A physical or mental illness or disability which

results in the inability to practice under this Act with reasonable judgment, skill, or safety.

(22) Gross negligence in developing an appraisal or

in communicating an appraisal or failing to observe one or more of the Uniform Standards of Professional Appraisal Practice.

(23) A pattern of practice or other behavior that

demonstrates incapacity or incompetence to practice under this Act.

(24) Using or attempting to use the seal,

certificate, or license of another as his or her own; falsely impersonating any duly licensed appraiser; using or attempting to use an inactive, expired, suspended, or revoked license; or aiding or abetting any of the foregoing.

(25) Solicitation of professional services by using

false, misleading, or deceptive advertising.

(26) Making a material misstatement in furnishing

information to the Department.

(27) Failure to furnish information to the

Department upon written request.

(b) The Department may reprimand suspend, revoke, or refuse to issue or renew an education provider's license, may reprimand, place on probation, or otherwise discipline an education provider and may suspend or revoke the course approval of any course offered by an education provider and may impose an administrative fine not to exceed $25,000 upon an education provider, for any of the following:
(1) Procuring or attempting to procure licensure by

knowingly making a false statement, submitting false information, engaging in any form of fraud or misrepresentation, or refusing to provide complete information in response to a question in an application for licensure.

(2) Failing to comply with the covenants certified to

on the application for licensure as an education provider.

(3) Committing an act or omission involving

dishonesty, fraud, or misrepresentation or allowing any such act or omission by any employee or contractor under the control of the provider.

(4) Engaging in misleading or untruthful advertising.
(5) Failing to retain competent instructors in

accordance with rules adopted under this Act.

(6) Failing to meet the topic or time requirements

for course approval as the provider of a qualifying curriculum course or a continuing education course.

(7) Failing to administer an approved course using

the course materials, syllabus, and examinations submitted as the basis of the course approval.

(8) Failing to provide an appropriate classroom

environment for presentation of courses, with consideration for student comfort, acoustics, lighting, seating, workspace, and visual aid material.

(9) Failing to maintain student records in compliance

with the rules adopted under this Act.

(10) Failing to provide a certificate, transcript, or

other student record to the Department or to a student as may be required by rule.

(11) Failing to fully cooperate with an investigation

by the Department by knowingly making a false statement, submitting false or misleading information, or refusing to provide complete information in response to written interrogatories or a written request for documentation within 30 days of the request.

(c) In appropriate cases, the Department may resolve a complaint against a licensee through the issuance of a Consent to Administrative Supervision order. A licensee subject to a Consent to Administrative Supervision order shall be considered by the Department as an active licensee in good standing. This order shall not be reported or considered by the Department to be a discipline of the licensee. The records regarding an investigation and a Consent to Administrative Supervision order shall be considered confidential and shall not be released by the Department except as mandated by law. A complainant shall be notified if his or her complaint has been resolved by a Consent to Administrative Supervision order.
(Source: P.A. 97-602, eff. 8-26-11; 97-877, eff. 8-2-12; 98-1109, eff. 1-1-15.)

(225 ILCS 458/15-15)
(Section scheduled to be repealed on January 1, 2022)
Sec. 15-15. Investigation; notice; hearing.
(a) Upon the motion of the Department or the Board or upon a complaint in writing of a person setting forth facts that, if proven, would constitute grounds for suspension, revocation, or other disciplinary action against a licensee or applicant for licensure, the Department shall investigate the actions of the licensee or applicant. If, upon investigation, the Department believes that there may be cause for suspension, revocation, or other disciplinary action, the Department shall use the services of a State certified general real estate appraiser, a State certified residential real estate appraiser, or the Real Estate Coordinator to assist in determining whether grounds for disciplinary action exist prior to commencing formal disciplinary proceedings.
(b) Formal disciplinary proceedings shall commence upon the issuance of a written complaint describing the charges that are the basis of the disciplinary action and delivery of the detailed complaint to the address of record of the licensee or applicant. The Department shall notify the licensee or applicant to file a verified written answer within 20 days after the service of the notice and complaint. The notification shall inform the licensee or applicant of his or her right to be heard in person or by legal counsel; that the hearing will be afforded not sooner than 30 days after service of the complaint; that failure to file an answer will result in a default being entered against the licensee or applicant; that the license may be suspended, revoked, or placed on probationary status; and that other disciplinary action may be taken pursuant to this Act, including limiting the scope, nature, or extent of the licensee's practice. If the licensee or applicant fails to file an answer after service of notice, his or her license may, at the discretion of the Department, be suspended, revoked, or placed on probationary status and the Department may take whatever disciplinary action it deems proper, including limiting the scope, nature, or extent of the person's practice, without a hearing.
(c) At the time and place fixed in the notice, the Board shall conduct hearing of the charges, providing both the accused person and the complainant ample opportunity to present in person or by counsel such statements, testimony, evidence, and argument as may be pertinent to the charges or to a defense thereto.
(d) The Board shall present to the Secretary a written report of its findings and recommendations. A copy of the report shall be served upon the licensee or applicant, either personally or by certified mail. Within 20 days after the service, the licensee or applicant may present the Secretary with a motion in writing for either a rehearing, a proposed finding of fact, a conclusion of law, or an alternative sanction, and shall specify the particular grounds for the request. If the accused orders a transcript of the record as provided in this Act, the time elapsing thereafter and before the transcript is ready for delivery to the accused shall not be counted as part of the 20 days. If the Secretary is not satisfied that substantial justice has been done, the Secretary may order a rehearing by the Board or other special committee appointed by the Secretary, may remand the matter to the Board for its reconsideration of the matter based on the pleadings and evidence presented to the Board, or may enter a final order in contravention of the Board's recommendation. In all instances under this Act in which the Board has rendered a recommendation to the Secretary with respect to a particular licensee or applicant, the Secretary, if he or she disagrees with the recommendation of the Board, shall file with the Board and provide to the licensee or applicant a copy of the Secretary's specific written reasons for disagreement with the Board. The reasons shall be filed within 60 days of the Board's recommendation to the Secretary and prior to any contrary action. Notwithstanding a licensee's or applicant's failure to file a motion for rehearing, the Secretary shall have the right to take any of the actions specified in this subsection (d). Upon the suspension or revocation of a license, the licensee shall be required to surrender his or her license to the Department, and upon failure or refusal to do so, the Department shall have the right to seize the license.
(e) The Department has the power to issue subpoenas and subpoenas duces tecum to bring before it any person in this State, to take testimony, or to require production of any records relevant to an inquiry or hearing by the Board in the same manner as prescribed by law in judicial proceedings in the courts of this State. In a case of refusal of a witness to attend, testify, or to produce books or papers concerning a matter upon which he or she might be lawfully examined, the circuit court of the county where the hearing is held, upon application of the Department or any party to the proceeding, may compel obedience by proceedings as for contempt.
(f) Any license that is suspended indefinitely or revoked may not be restored for a minimum period of 2 years, or as otherwise ordered by the Secretary.
(g) In addition to the provisions of this Section concerning the conduct of hearings and the recommendations for discipline, the Department has the authority to negotiate disciplinary and non-disciplinary settlement agreements concerning any license issued under this Act. All such agreements shall be recorded as Consent Orders or Consent to Administrative Supervision Orders.
(h) The Secretary shall have the authority to appoint an attorney duly licensed to practice law in the State of Illinois to serve as the hearing officer in any action to suspend, revoke, or otherwise discipline any license issued by the Department. The Hearing Officer shall have full authority to conduct the hearing.
(i) The Department, at its expense, shall preserve a record of all formal hearings of any contested case involving the discipline of a license. At all hearings or pre-hearing conferences, the Department and the licensee shall be entitled to have the proceedings transcribed by a certified shorthand reporter. A copy of the transcribed proceedings shall be made available to the licensee by the certified shorthand reporter upon payment of the prevailing contract copy rate.
(Source: P.A. 96-844, eff. 12-23-09.)

(225 ILCS 458/15-17)
(Section scheduled to be repealed on January 1, 2022)
Sec. 15-17. Temporary suspension. The Secretary may temporarily suspend the license of a licensee without a hearing, simultaneously with the institution of proceedings for a hearing provided in Section 15-10 of this Act, if the Secretary finds that the public interest, safety, or welfare requires such emergency action. In the event that the Secretary temporarily suspends a license without a hearing before the Board, a hearing shall be held within 30 days after the suspension has occurred. The suspended licensee may seek a continuance of the hearing, during which time the suspension shall remain in effect. The proceeding shall be concluded without appreciable delay. If the Department does not hold a hearing within 30 days after the date of suspension, the licensee's license shall be automatically reinstated.
(Source: P.A. 96-844, eff. 12-23-09.)

(225 ILCS 458/15-18)
(Section scheduled to be repealed on January 1, 2022)
Sec. 15-18. Report of fraud. Whenever the Secretary becomes aware, based on reliable information, that any person or entity regulated by the Department, other than a person or entity regulated under this Act, is engaged or has been engaged in real estate appraising for mortgage loan purposes in a manner that constitutes fraud or misrepresentation or constitutes dishonest, unethical, or unprofessional conduct of a character likely to defraud or harm the public, the Secretary shall refer that matter in a timely manner to the appropriate disciplinary board or investigative body charged with investigating and prosecuting the unlawful conduct of such regulated person or entity and may also refer the matter to the Attorney General or other appropriate law enforcement agency, as deemed appropriate by the Secretary.
(Source: P.A. 96-844, eff. 12-23-09.)

(225 ILCS 458/15-20)
(Section scheduled to be repealed on January 1, 2022)
Sec. 15-20. Administrative Review Law; certification fees; Illinois Administrative Procedure Act.
(a) All final administrative decisions of the Secretary under this Act are subject to judicial review pursuant to the provisions of the Administrative Review Law and the rules adopted pursuant thereto. The term "administrative decision" has the meaning ascribed to it in Section 3-101 of the Administrative Review Law.
(b) The Department shall not be required to certify any record, file any answer or otherwise appear unless the party filing the administrative review complaint pays the certification fee to the Department as provided by rule. Failure on the part of the plaintiff to make such a deposit shall be grounds for dismissal of the action.
(c) The Illinois Administrative Procedure Act is hereby expressly adopted and incorporated herein. In the event of a conflict between this Act and the Illinois Administrative Procedure Act, this Act shall control.
(Source: P.A. 96-844, eff. 12-23-09; 97-333, eff. 8-12-11.)

(225 ILCS 458/15-30)
(Section scheduled to be repealed on January 1, 2022)
Sec. 15-30. Statute of limitations. No action may be taken under this Act against a person licensed under this Act unless the action is commenced within 5 years after the occurrence of the alleged violation or within 2 years after final disposition of any judicial proceeding, including any appeals, in which the appraiser provided testimony related to the assignment, whichever period expires last. A continuing violation is deemed to have occurred on the date when the circumstances last existed that gave rise to the alleged continuing violation.
(Source: P.A. 96-844, eff. 12-23-09; 97-602, eff. 8-26-11.)

(225 ILCS 458/15-35)
(Section scheduled to be repealed on January 1, 2022)
Sec. 15-35. Signature of the Secretary. An order of revocation or suspension or a certified copy of the order, bearing the seal of the Department and purporting to be signed by the Secretary, shall be prima facie proof that:
(1) the signature is the genuine signature of the

Secretary;

(2) the Secretary is duly appointed and qualified;

and

(3) the Board and the members thereof are qualified.
This proof may be rebutted.
(Source: P.A. 96-844, eff. 12-23-09.)

(225 ILCS 458/15-40)
(Section scheduled to be repealed on January 1, 2022)
Sec. 15-40. Violation of tax Acts. The Department may refuse to issue or renew or may suspend the license of any person who fails to file a return, pay the tax, penalty, or interest shown in a filed return, or pay any final assessment of tax, penalty, or interest, as required by any tax Act administered by the Department of Revenue, until such time as the requirements of that tax Act are satisfied.
(Source: P.A. 96-844, eff. 12-23-09.)

(225 ILCS 458/15-45)
(Section scheduled to be repealed on January 1, 2022)
Sec. 15-45. Disciplinary action for educational loan defaults. The Department shall deny a license or renewal authorized by this Act to a person who has defaulted on an educational loan or scholarship provided or guaranteed by the Illinois Student Assistance Commission or any governmental agency of this State; however, the Department may issue a license or renewal if the person has established a satisfactory repayment record as determined by the Illinois Student Assistance Commission or other appropriate governmental agency of this State. Additionally, a license issued by the Department may be suspended or revoked if the Secretary, after the opportunity for a hearing under this Act, finds that the licensee has failed to make satisfactory repayment to the Illinois Student Assistance Commission for a delinquent or defaulted loan.
(Source: P.A. 96-844, eff. 12-23-09.)

(225 ILCS 458/15-50)
(Section scheduled to be repealed on January 1, 2022)
Sec. 15-50. Nonpayment of child support. In cases where the Department of Healthcare and Family Services (formerly Department of Public Aid) has previously determined that a licensee or a potential licensee is more than 30 days delinquent in the payment of child support and has subsequently certified the delinquency to the Department, the Department may refuse to issue or renew or may revoke or suspend that person's license or may take other disciplinary action against that person based solely upon the certification of delinquency made by the Department of Healthcare and Family Services (formerly Department of Public Aid). Redetermination of the delinquency by the Department shall not be required. In cases regarding the renewal of a license, the Department shall not renew any license if the Department of Healthcare and Family Services (formerly Department of Public Aid) has certified the licensee to be more than 30 days delinquent in the payment of child support, unless the licensee has arranged for payment of past and current child support obligations in a manner satisfactory to the Department of Healthcare and Family Services (formerly Department of Public Aid). The Department may impose conditions, restrictions, or disciplinary action upon that renewal.
(Source: P.A. 95-331, eff. 8-21-07; 96-844, eff. 12-23-09.)

(225 ILCS 458/15-55)
(Section scheduled to be repealed on January 1, 2022)
Sec. 15-55. Checks or orders to Department dishonored because of insufficient funds. Any person who delivers a check or other payment to the Department that is returned to the Department unpaid by the financial institution upon which it was drawn shall pay to the Department, in addition to the amount already owed to the Department, a fine of $50. The fines imposed by this Section are in addition to any other discipline provided under this Act for unlicensed practice or practice on a non-renewed license. The Department shall notify the applicant or licensee that payment of fees and fines shall be paid to the Department by certified check or money order within 30 calendar days after the notification. If, after the expiration of 30 days from the date of the notification, the person has failed to submit the necessary remittance, the Department shall automatically terminate the license or deny the application, without hearing. If, after termination or denial, the person seeks a license, he or she must apply to the Department for restoration or issuance of the license and pay all fees and fines due to the Department. The Department may establish a fee for the processing of an application for restoration of a license to pay all of the expenses of processing the application. The Secretary may waive the fines due under this Section in individual cases where the Secretary finds that the penalties or fines would be unreasonable or unnecessarily burdensome.
(Source: P.A. 96-844, eff. 12-23-09.)

(225 ILCS 458/15-60)
(Section scheduled to be repealed on January 1, 2022)
Sec. 15-60. Cease and desist orders. The Department may issue cease and desist orders to persons who engage in activities prohibited by this Act. Any person in violation of a cease and desist order issued by the Department is subject to all of the penalties provided by law.
(Source: P.A. 96-844, eff. 12-23-09.)

(225 ILCS 458/15-65)
(Section scheduled to be repealed on January 1, 2022)
Sec. 15-65. Confidentiality. All information collected by the Department in the course of an examination or investigation of a licensee or applicant, including, but not limited to, any complaint against a licensee filed with the Department and information collected to investigate any such complaint, shall be maintained for the confidential use of the Department and shall not be disclosed. The Department may not disclose the information to anyone other than law enforcement officials, other regulatory agencies that have an appropriate regulatory interest as determined by the Secretary, or to a party presenting a lawful subpoena to the Department. Information and documents disclosed to a federal, State, county, or local law enforcement agency shall not be disclosed by the agency for any purpose to any other agency or person. A formal complaint filed against a licensee by the Department or any order issued by the Department against a licensee or applicant shall be a public record, except as otherwise prohibited by law.
(Source: P.A. 97-602, eff. 8-26-11.)



Article 20 - Education Provisions

(225 ILCS 458/Art. 20 heading)

(225 ILCS 458/20-5)
(Section scheduled to be repealed on January 1, 2022)
Sec. 20-5. Education providers.
(a) Beginning July 1, 2002, only education providers licensed or otherwise approved by the Department may provide the qualifying and continuing education courses required for licensure under this Act.
(b) A person or entity seeking to be licensed as an education provider under this Act shall provide satisfactory evidence of the following:
(1) a sound financial base for establishing,

promoting, and delivering the necessary courses;

(2) a sufficient number of qualified instructors;
(3) adequate support personnel to assist with

administrative matters and technical assistance;

(4) a written policy dealing with procedures for

management of grievances and fee refunds;

(5) a qualified administrator, who is responsible for

the administration of the education provider, courses, and the actions of the instructors; and

(6) any other requirements as provided by rule.
(c) All applicants for an education provider's license shall make initial application to the Department on forms provided by the Department and pay the appropriate fee as provided by rule. The term, expiration date, and renewal of an education provider's license shall be established by rule.
(d) An education provider shall provide each successful course participant with a certificate of completion signed by the school administrator. The format and content of the certificate shall be specified by rule.
(e) All education providers shall provide to the Department a monthly roster of all successful course participants as provided by rule.
(Source: P.A. 98-1109, eff. 1-1-15.)

(225 ILCS 458/20-10)
(Section scheduled to be repealed on January 1, 2022)
Sec. 20-10. Course approval.
(a) Only courses offered by licensed education providers and approved by the Department, courses approved by the AQB, or courses approved by jurisdictions regulated by the Appraisal Subcommittee shall be used to meet the requirements of this Act and rules.
(b) An education provider licensed under this Act may submit courses to the Department for approval. The criteria, requirements, and fees for courses shall be established by rule in accordance with this Act and the criteria established by the AQB.
(c) For each course approved, the Department shall issue a license to the education provider. The term, expiration date, and renewal of a course approval shall be established by rule.
(d) An education provider must use an instructor for each course approved by the Department who (i) holds a valid real estate appraisal license in good standing as a State certified general real estate appraiser or a State certified residential real estate appraiser in Illinois or any other jurisdiction monitored by the Appraisal Subcommittee, (ii) holds a valid teaching certificate issued by the State of Illinois, (iii) is a faculty member in good standing with an accredited college or university or community college, or (iv) is an approved appraisal instructor from an appraisal organization that is a member of the Appraisal Foundation.
(Source: P.A. 98-1109, eff. 1-1-15.)



Article 25 - Administrative Provisions

(225 ILCS 458/Art. 25 heading)

(225 ILCS 458/25-5)
(Section scheduled to be repealed on January 1, 2022)
Sec. 25-5. Appraisal Administration Fund; surcharge. The Appraisal Administration Fund is created as a special fund in the State Treasury. All fees, fines, and penalties received by the Department under this Act shall be deposited into the Appraisal Administration Fund. All earnings attributable to investment of funds in the Appraisal Administration Fund shall be credited to the Appraisal Administration Fund. Subject to appropriation, the moneys in the Appraisal Administration Fund shall be paid to the Department for the expenses incurred by the Department and the Board in the administration of this Act. Moneys in the Appraisal Administration Fund may be transferred to the Professions Indirect Cost Fund as authorized under Section 2105-300 of the Department of Professional Regulation Law of the Civil Administrative Code of Illinois.
Upon the completion of any audit of the Department, as prescribed by the Illinois State Auditing Act, which shall include an audit of the Appraisal Administration Fund, the Department shall make the audit report open to inspection by any interested person.
(Source: P.A. 96-844, eff. 12-23-09.)

(225 ILCS 458/25-10)
(Section scheduled to be repealed on January 1, 2022)
Sec. 25-10. Real Estate Appraisal Administration and Disciplinary Board; appointment.
(a) There is hereby created the Real Estate Appraisal Administration and Disciplinary Board. The Board shall be composed of 10 persons appointed by the Governor, plus the Coordinator of the Real Estate Appraisal Division. Members shall be appointed to the Board subject to the following conditions:
(1) All appointed members shall have been residents

and citizens of this State for at least 5 years prior to the date of appointment.

(2) The appointed membership of the Board should

reasonably reflect the geographic distribution of the population of the State.

(3) Four appointed members shall have been actively

engaged and currently licensed as State certified general real estate appraisers for a period of not less than 5 years.

(4) Two appointed members shall have been actively

engaged and currently licensed as State certified residential real estate appraisers for a period of not less than 5 years.

(5) Two appointed members shall hold a valid license

as a real estate broker for at least 10 years prior to the date of the appointment, one of whom shall hold a valid State certified general real estate appraiser license issued under this Act or a predecessor Act for a period of at least 5 years prior to the appointment and one of whom shall hold a valid State certified residential real estate appraiser license issued under this Act or a predecessor Act for a period of at least 5 years prior to the appointment.

(6) One appointed member shall be a representative of

a financial institution, as evidenced by his or her employment with a financial institution.

(7) One appointed member shall represent the

interests of the general public. This member or his or her spouse shall not be licensed under this Act nor be employed by or have any interest in an appraisal business, appraisal management company, real estate brokerage business, or a financial institution.

In making appointments as provided in paragraphs (3) and (4) of this subsection, the Governor shall give due consideration to recommendations by members and organizations representing the profession.
In making the appointments as provided in paragraph (5) of this subsection, the Governor shall give due consideration to the recommendations by members and organizations representing the real estate industry.
In making the appointment as provided in paragraph (6) of this subsection, the Governor shall give due consideration to the recommendations by members and organizations representing financial institutions.
(b) The term for members of the Board shall be 4 years, and each member shall serve until his or her successor is appointed and qualified.
(c) The Governor may terminate the appointment of a member for cause that, in the opinion of the Governor, reasonably justifies the termination. Cause for termination may include, without limitation, misconduct, incapacity, neglect of duty, or missing 4 Board meetings during any one calendar year.
(d) A majority of the Board members shall constitute a quorum. A vacancy in the membership of the Board shall not impair the right of a quorum to exercise all of the rights and perform all of the duties of the Board.
(e) The Board shall meet at least quarterly and may be convened by the Chairperson, Vice-Chairperson, or 3 members of the Board upon 10 days written notice.
(f) The Board shall, annually at the first meeting of the fiscal year, elect a Chairperson and Vice-Chairperson from its members. The Chairperson shall preside over the meetings and shall coordinate with the Coordinator in developing and distributing an agenda for each meeting. In the absence of the Chairperson, the Vice-Chairperson shall preside over the meeting.
(g) The Coordinator of the Real Estate Appraisal Division shall serve as a member of the Board without vote.
(h) The Board shall advise and make recommendations to the Department on the education and experience qualifications of any applicant for initial licensure as a State certified general real estate appraiser or a State certified residential real estate appraiser. The Department shall not make any decisions concerning education or experience qualifications of an applicant for initial licensure as a State certified general real estate appraiser or a State certified residential real estate appraiser without having first received the advice and recommendation of the Board and shall give due consideration to all such advice and recommendations; however, if the Board does not render advice or make a recommendation within a reasonable amount of time, then the Department may render a decision.
(i) Except as provided in Section 15-17 of this Act, the Board shall hear and make recommendations to the Secretary on disciplinary matters that require a formal evidentiary hearing. The Secretary shall give due consideration to the recommendations of the Board involving discipline and questions involving standards of professional conduct of licensees.
(j) The Department shall seek and the Board shall provide recommendations to the Department consistent with the provisions of this Act and for the administration and enforcement of all rules adopted pursuant to this Act. The Department shall give due consideration to such recommendations prior to adopting rules.
(k) The Department shall seek and the Board shall provide recommendations to the Department on the approval of all courses submitted to the Department pursuant to this Act and the rules adopted pursuant to this Act. The Department shall not approve any courses without having first received the recommendation of the Board and shall give due consideration to such recommendations prior to approving and licensing courses; however, if the Board does not make a recommendation within a reasonable amount of time, then the Department may approve courses.
(l) Each voting member of the Board shall receive a per diem stipend in an amount to be determined by the Secretary. Each member shall be paid his or her necessary expenses while engaged in the performance of his or her duties.
(m) Members of the Board shall be immune from suit in an action based upon any disciplinary proceedings or other acts performed in good faith as members of the Board.
(n) If the Department disagrees with any advice or recommendation provided by the Board under this Section to the Secretary or the Department, then notice of such disagreement must be provided to the Board by the Department.
(o) Upon resolution adopted at any Board meeting, the exercise of any Board function, power, or duty enumerated in this Section or in subsection (d) of Section 15-10 of this Act may be suspended. The exercise of any suspended function, power, or duty of the Board may be reinstated by a resolution adopted at a subsequent Board meeting. Any resolution adopted pursuant to this Section shall take effect immediately.
(Source: P.A. 98-1109, eff. 1-1-15.)

(225 ILCS 458/25-15)
(Section scheduled to be repealed on January 1, 2022)
Sec. 25-15. Coordinator of Real Estate Appraisal; appointment; duties. The Secretary shall appoint, subject to the Personnel Code, a Coordinator of Real Estate Appraisal. In appointing the Coordinator, the Secretary shall give due consideration to recommendations made by members, organizations, and associations of the real estate appraisal industry. On or after January 1, 2010, the Coordinator must hold a current, valid State certified general real estate appraiser license. The Coordinator shall not practice during the term of his or her appointment. The Coordinator must take the 30-hour National Instructors Course on Uniform Standards of Professional Appraisal Practice. The Coordinator shall be credited with all fees that came due during his or her employment. The Coordinator shall:
(1) serve as a member of the Real Estate Appraisal

Administration and Disciplinary Board without vote;

(2) be the direct liaison between the Department, the

profession, and the real estate appraisal industry organizations and associations;

(3) prepare and circulate to licensees such

educational and informational material as the Department deems necessary for providing guidance or assistance to licensees;

(4) appoint necessary committees to assist in the

performance of the functions and duties of the Department under this Act;

(5) (blank); and
(6) be authorized to investigate and determine the

facts of a complaint; the coordinator may interview witnesses, the complainant, and any licensees involved in the alleged matter and make a recommendation as to the findings of fact.

(Source: P.A. 97-602, eff. 8-26-11; 98-1109, eff. 1-1-15.)

(225 ILCS 458/25-20)
(Section scheduled to be repealed on January 1, 2022)
Sec. 25-20. Department; powers and duties. The Department of Financial and Professional Regulation shall exercise the powers and duties prescribed by the Civil Administrative Code of Illinois for the administration of licensing Acts and shall exercise such other powers and duties as are prescribed by this Act for the administration of this Act. The Department may contract with third parties for services necessary for the proper administration of this Act, including without limitation, investigators with the proper knowledge, training, and skills to properly investigate complaints against real estate appraisers.
The Department shall maintain and update a registry of the names and addresses of all licensees and a listing of disciplinary orders issued pursuant to this Act and shall transmit the registry, along with any national registry fees that may be required, to the entity specified by, and in a manner consistent with, Title XI of the federal Financial Institutions Reform, Recovery and Enforcement Act of 1989.
(Source: P.A. 96-844, eff. 12-23-09.)

(225 ILCS 458/25-25)
(Section scheduled to be repealed on January 1, 2022)
Sec. 25-25. Rules. The Department, after considering any recommendations of the Board, shall adopt rules that may be necessary for administration, implementation, and enforcement of the Act.
(Source: P.A. 96-844, eff. 12-23-09.)

(225 ILCS 458/25-30)
(Section scheduled to be repealed on January 1, 2022)
Sec. 25-30. Exclusive State powers and functions; municipal powers. It is declared to be the public policy of this State, pursuant to paragraph (h) of Section 6 of Article VII of the Illinois Constitution of 1970, that any power or function set forth in this Act to be exercised by the State is an exclusive State power or function. Such power and function shall not be exercised concurrently, either directly or indirectly, by any unit of local government, including home rule units, except as otherwise provided in this Act.
(Source: P.A. 92-180, eff. 7-1-02.)



Article 30 - Transition Provisions

(225 ILCS 458/Art. 30 heading)

(225 ILCS 458/30-5)
(Section scheduled to be repealed on January 1, 2022)
Sec. 30-5. Savings provisions.
(a) This Act is intended to replace the Real Estate Appraiser Licensing Act in all respects.
(b) Beginning July 1, 2002, the rights, powers, and duties exercised by the Office of Banks and Real Estate under the Real Estate Appraiser Licensing Act shall continue to be vested in, to be the obligation of, and to be exercised by the Office of Banks and Real Estate under the provisions of this Act.
(c) This Act does not affect any act done, ratified, or cancelled, any right occurring or established, or any action or proceeding commenced in an administrative, civil, or criminal cause before July 1, 2002 by the Office of Banks and Real Estate under the Real Estate Appraiser Licensing Act. Those actions or proceedings may be prosecuted and continued by the Office of Banks and Real Estate under this Act.
(d) This Act does not affect any license, certificate, permit, or other form of licensure issued by the Office of Banks and Real Estate under the Real Estate Appraiser Licensing Act, except as provided is subsection (c) of Section 5-25. All such licenses, certificates, permits, or other form of licensure shall continue to be valid under the terms and conditions of this Act.
(e) The rules adopted by the Office of Banks and Real Estate relating to the Real Estate Appraiser Licensing Act, unless inconsistent with the provisions of this Act, are not affected by this Act, and on July 1, 2002, those rules become rules under this Act. The Office of Banks and Real Estate shall, as soon as practicable, adopt new or amended rules consistent with the provisions of this Act.
(f) This Act does not affect any discipline, suspension, or termination that has occurred under the Real Estate Appraiser Licensing Act or other predecessor Act. Any action for discipline, suspension, or termination instituted under the Real Estate Appraiser Licensing Act shall be continued under this Act.
(Source: P.A. 92-180, eff. 7-1-02.)

(225 ILCS 458/30-10)
(Section scheduled to be repealed on January 1, 2022)
Sec. 30-10. Appraisal Administration Fund.
(a) The Appraisal Administration Fund, created under the Real Estate License Act of 1983 and continued under Section 40 of the Real Estate Appraiser Licensing Act, is continued under this Act. All fees collected under this Act shall be deposited into the Appraisal Administration Fund, created in the State Treasury under the Real Estate License Act of 1983.
(b) Appropriations to the Department from the Appraisal Administration Fund for the purpose of administering the Real Estate Appraiser Licensing Act may be used by the Department for the purpose of administering and enforcing the provisions of this Act.
(Source: P.A. 98-463, eff. 8-16-13.)



Article 950 - Amendatory Provisions

(225 ILCS 458/Art. 950 heading)

(225 ILCS 458/950-5)
Sec. 950-5. (Amendatory provisions; text omitted).
(Source: P.A. 92-180, eff. 7-1-02; text omitted.)

(225 ILCS 458/950-15)
(Section scheduled to be repealed on January 1, 2022)
Sec. 950-15. The Real Estate Appraiser Licensing Act is repealed on July 1, 2002.
(Source: P.A. 92-180, eff. 7-1-02.)



Article 999 - Effective Date

(225 ILCS 458/Art. 999 heading)

(225 ILCS 458/999-99)
(Section scheduled to be repealed on January 1, 2022)
Sec. 999-99. Effective date. This Act takes effect July 1, 2002.
(Source: P.A. 92-180, eff. 7-1-02.)






225 ILCS 459/ - Appraisal Management Company Registration Act.

(225 ILCS 459/1)
Sec. 1. Short title. This Act may be cited as the Appraisal Management Company Registration Act.
(Source: P.A. 97-602, eff. 8-26-11.)

(225 ILCS 459/5)
Sec. 5. Findings. The General Assembly finds that: It is the intent of the General Assembly that this Act provide for the regulation of those persons or entities engaged as appraisal management companies for the protection of the public and for the maintenance of high standards of professional conduct by those registered as appraisal management companies and to ensure appraisal independence in the determination of real estate valuations.
(Source: P.A. 97-602, eff. 8-26-11.)

(225 ILCS 459/10)
Sec. 10. Definitions. In this Act:
"Address of record" means the designated address recorded by the Department in the applicant's or registrant's application file or registration file maintained by the Department's registration maintenance unit. It is the duty of the applicant or registrant to inform the Department of any change of address, and the changes must be made either through the Department's website or by contacting the Department's registration maintenance unit within a prescribed time period as defined by rule.
"Applicant" means a person or entity who applies to the Department for a registration under this Act.
"Appraisal" means (noun) the act or process of developing an opinion of value; an opinion of value (adjective) of or pertaining to appraising and related functions.
"Appraisal firm" means an appraisal entity that is 100% owned and controlled by a person or persons licensed in Illinois as a certified general real estate appraiser or a certified residential real estate appraiser. An appraisal firm does not include an appraisal management company.
"Appraisal management company" means any corporation, limited liability company, partnership, sole proprietorship, subsidiary, unit, or other business entity that directly or indirectly performs the following appraisal management services: (1) administers networks of independent contractors or employee appraisers to perform real estate appraisal assignments for clients; (2) receives requests for real estate appraisal services from clients and, for a fee paid by the client, enters into an agreement with one or more independent appraisers to perform the real estate appraisal services contained in the request; or (3) otherwise serves as a third-party broker of appraisal management services between clients and appraisers.
"Appraisal report" means a written appraisal by an appraiser to a client.
"Appraisal practice service" means valuation services performed by an individual acting as an appraiser, including, but not limited to, appraisal, appraisal review, or appraisal consulting.
"Appraiser" means a person who performs real estate or real property appraisals.
"Assignment result" means an appraiser's opinions and conclusions developed specific to an assignment.
"Board" means the Real Estate Appraisal Administration and Disciplinary Board.
"Client" means the party or parties who engage an appraiser by employment or contract in a specific appraisal assignment.
"Controlling Person" means:
(1) an owner, officer, or director of an entity

seeking to offer appraisal management services;

(2) an individual employed, appointed, or authorized

by an appraisal management company who has the authority to:

(A) enter into a contractual relationship with a

client for the performance of an appraisal management service or appraisal practice service; and

(B) enter into an agreement with an appraiser for

the performance of a real estate appraisal activity; or

(3) an individual who possesses, directly or

indirectly, the power to direct or cause the direction of the management or policies of an appraisal management company.

"Coordinator" means the Coordinator of the Appraisal Management Company Registration Unit of the Department or his or her designee.
"Department" means the Department of Financial and Professional Regulation.
"Entity" means a corporation, a limited liability company, partnership, a sole proprietorship, or other entity providing services or holding itself out to provide services as an appraisal management company or an appraisal management service.
"End-user client" means any person who utilizes or engages the services of an appraiser through an appraisal management company.
"Financial institution" means any bank, savings bank, savings and loan association, credit union, mortgage broker, mortgage banker, registrant under the Consumer Installment Loan Act or the Sales Finance Agency Act, or a corporate fiduciary, subsidiary, affiliate, parent company, or holding company of any registrant, or any institution involved in real estate financing that is regulated by State or federal law.
"Person" means individuals, entities, sole proprietorships, corporations, limited liability companies, and partnerships, foreign or domestic, except that when the context otherwise requires, the term may refer to a single individual or other described entity.
"Quality control review" means a review of an appraisal report for compliance and completeness, including grammatical, typographical, or other similar errors, unrelated to developing an opinion of value.
"Real estate" means an identified parcel or tract of land, including any improvements.
"Real estate related financial transaction" means any transaction involving:
(1) the sale, lease, purchase, investment in, or

exchange of real property, including interests in property or the financing thereof;

(2) the refinancing of real property or interests in

real property; and

(3) the use of real property or interest in property

as security for a loan or investment, including mortgage backed securities.

"Real property" means the interests, benefits, and rights inherent in the ownership of real estate.
"Secretary" means the Secretary of Financial and Professional Regulation.
"USPAP" means the Uniform Standards of Professional Appraisal Practice as adopted by the Appraisal Standards Board under Title XI.
"Valuation" means any estimate of the value of real property in connection with a creditor's decision to provide credit, including those values developed under a policy of a government sponsored enterprise or by an automated valuation model or other methodology or mechanism.
(Source: P.A. 97-602, eff. 8-26-11.)

(225 ILCS 459/15)
Sec. 15. Exemptions. Nothing in this Act shall apply to any of the following:
(1) an agency of the federal, State, county, or

municipal government or an officer or employee of a government agency, or person, described in this Section when acting within the scope of employment of the officer or employee;

(2) a corporate relocation company when the

appraisal is not used for mortgage purposes and the end user client is an employer company;

(3) any person licensed in this State under any

other Act while engaged in the activities or practice for which he or she is licensed;

(4) any person licensed to practice law in this

State who is working with or on behalf of a client of that person in connection with one or more appraisals for that client;

(5) an appraiser that enters into an agreement,

whether written or otherwise, with another appraiser for the performance of an appraisal, and upon the completion of the appraisal, the report of the appraiser performing the appraisal is signed by both the appraiser who completed the appraisal and the appraiser who requested the completion of the appraisal, except that an appraisal management company may not avoid the requirement of registration under this Act by requiring an employee of the appraisal management company who is an appraiser to sign an appraisal that was completed by another appraiser who is part of the appraisal panel of the appraisal management company;

(6) any person acting as an agent of the Illinois

Department of Transportation in the acquisition or relinquishment of land for transportation issues to the extent of their contract scope; or

(7) a design professional entity when the appraisal

is not used for mortgage purposes and the end user client is an agency of State government or a unit of local government.

In the event that the Final Interim Rule of the federal Dodd-Frank Wall Street Reform and Consumer Protection Act provides that an appraisal management company is a subsidiary owned and controlled by a financial institution regulated by a federal financial institution's regulatory agency and is exempt from State appraisal management company registration requirements, the Department, shall, by rule, provide for the implementation of such an exemption.
(Source: P.A. 97-602, eff. 8-26-11.)

(225 ILCS 459/20)
Sec. 20. Restrictions and limitations. Beginning January 1, 2012, it is unlawful for a person or entity to act or assume to act as an appraisal management company as defined in this Act, to engage in the business of appraisal management service, or to advertise or hold himself or herself out to be a registered appraisal management company without first obtaining a registration issued by the Department under this Act. A person or entity that violates this Section is guilty of a Class A misdemeanor for the first offense and a Class 4 felony for second and subsequent offenses.
Persons practicing as an appraisal management company in Illinois as of the effective date of this Act may continue to practice as provided in this Act until the Department has adopted rules implementing this Act. To continue practicing as an appraisal management company after the adoption of rules, persons shall apply for registration within 180 days after the effective date of the rules. If an application is received during the 180-day period, the person may continue to practice until the Department acts to grant or deny registration. If an application is not filed within the 180-day period, the person must cease the practice at the conclusion of the 180-day period and until the Department acts to grant a registration to the person.
(Source: P.A. 97-602, eff. 8-26-11.)

(225 ILCS 459/25)
Sec. 25. Powers and duties of the Department. Subject to the provisions of this Act:
(1) The Department may ascertain the

qualifications and fitness of applicants for registration and pass upon the qualifications of applicants for registration.

(2) The Department may conduct hearings on

proceedings to refuse to issue or renew or to revoke registrations or suspend, place on probation, or reprimand persons or otherwise discipline individuals or entities subject to this Act.

(3) The Department may formulate all rules

required for the administration of this Act. With the exception of emergency rules, any proposed rules, amendments, second notice materials, and adopted rule or amendment materials or policy statements concerning appraisal management companies shall be presented to the Real Estate Appraisal Administration and Disciplinary Board for review and comment. The recommendations of the Board shall be presented to the Secretary for consideration in making final decisions.

(4) The Department may maintain rosters of the

names and addresses of all registrants, and all persons whose registrations have been suspended, revoked, or denied renewal for cause within the previous calendar year or otherwise disciplined. These rosters shall be available upon written request and payment of the required fee as established by rule.

(Source: P.A. 97-602, eff. 8-26-11.)

(225 ILCS 459/30)
Sec. 30. Coordinator of Appraisal Management Company Registration. The Coordinator of Real Estate Appraisal shall serve as the Coordinator of Appraisal Management Company Registration. The Coordinator shall have the same duties and responsibilities in regards to appraisal management company registration as the Coordinator has in regards to appraisal licensure as set forth in the Real Estate Appraiser Licensing Act of 2002.
(Source: P.A. 97-602, eff. 8-26-11.)

(225 ILCS 459/35)
Sec. 35. Application for original registration. Applications for original registration shall be made to the Department on forms prescribed by the Department and accompanied by the required fee. All applications shall contain the information that, in the judgment of the Department, will enable the Department to pass on the qualifications of the applicant to be registered to practice as set by rule.
(Source: P.A. 97-602, eff. 8-26-11.)

(225 ILCS 459/40)
Sec. 40. Qualifications for registration.
(a) The Department may issue a certification of registration to practice under this Act to any applicant who applies to the Department on forms provided by the Department, pays the required non-refundable fee, and who provides the following:
(1) the business name of the applicant seeking

registration;

(2) the business address or addresses and contact

information of the applicant seeking registration;

(3) if the business applicant is not a corporation

that is domiciled in this State, then the name and contact information for the company's agent for service of process in this State;

(4) the name, address, and contact information for

any individual or any corporation, partnership, limited liability company, association, or other business applicant that owns 10% or more of the appraisal management company;

(5) the name, address, and contact information for a

designated controlling person;

(6) a certification that the applicant will utilize

Illinois licensed appraisers to provide appraisal services within the State of Illinois;

(7) a certification that the applicant has a system

in place utilizing a licensed Illinois appraiser to review the work of all employed and independent appraisers that are performing real estate appraisal services in Illinois for the appraisal management company on a periodic basis, except for a quality control review, to verify that the real estate appraisal assignments are being conducted in accordance with USPAP;

(8) a certification that the applicant maintains a

detailed record of each service request that it receives and the independent appraiser that performs the real estate appraisal services for the appraisal management company;

(9) a certification that the employees of the

appraisal management company working on behalf of the appraisal management company directly involved in providing appraisal management services, will be appropriately trained and familiar with the appraisal process to completely provide appraisal management services;

(10) an irrevocable Uniform Consent to Service of

Process, under rule; and

(11) a certification that the applicant shall comply

with all other requirements of this Act and rules established for the implementation of this Act.

(b) Applicants have 3 years from the date of application to complete the application process. If the process has not been completed in 3 years, the application shall be denied, the fee shall be forfeited, and the applicant must reapply and meet the requirements in effect at the time of reapplication.
(Source: P.A. 97-602, eff. 8-26-11.)

(225 ILCS 459/45)
Sec. 45. Expiration and renewal of registration. The expiration date and renewal period for each registration shall be set by rule. A registrant whose registration has expired may reinstate his or her registration at any time within 5 years after the expiration thereof, by making a renewal application and by paying the required fee.
Any registrant whose registration has expired for more than 5 years may have it restored by making application to the Department, paying the required fee, and filing acceptable proof of fitness to have the registration restored as set by rule.
(Source: P.A. 97-602, eff. 8-26-11.)

(225 ILCS 459/50)
Sec. 50. Bonds of registrants. All registrants shall maintain a bond in accordance with this Section. Each bond shall be for the recovery of expenses, fines, or fees due to or levied by the Department in accordance with this Act. The bond shall be payable when the registrant fails to comply with any provisions of this Act and shall be in the form of a surety bond in the amount of $25,000 as prescribed by the Department by rule. The bond shall be payable to the Department and shall be issued by an insurance company authorized to do business in this State. A copy of the bond, including any and all riders and endorsements executed subsequent to the effective date of the bond, shall be placed on file with the Department within 10 days of the execution thereof. The bond may only be used for the recovery of expenses or the collection of fines or fees due to or levied by the Department and is not to be utilized for any other purpose.
(Source: P.A. 97-602, eff. 8-26-11.)

(225 ILCS 459/55)
Sec. 55. Fees.
(a) The fees for the administration and enforcement of this Act, including, but not limited to, original registration, renewal, and restoration fees, shall be set by the Department by rule. The fees shall not be refundable.
(b) All fees and other moneys collected under this Act shall be deposited in the Appraisal Administration Fund.
(Source: P.A. 97-602, eff. 8-26-11.)

(225 ILCS 459/60)
Sec. 60. Returned checks; fines. Any person who delivers a check or other payment to the Department that is returned to the Department unpaid by the financial institution upon which it is drawn shall pay to the Department, in addition to the amount already owed to the Department, a fine of $50. The fines imposed by this Section are in addition to any other discipline provided under this Act for unregistered practice or practice on a nonrenewed registration. The Department shall notify the person that payment of fees and fines shall be paid to the Department by certified check or money order within 30 calendar days of the notification. If, after the expiration of 30 days after the date of the notification, the person has failed to submit the necessary remittance, the Department shall automatically terminate the registration or deny the application, without hearing. If, after termination or denial, the person seeks a registration, he or she shall apply to the Department for restoration or issuance of the registration and pay all fees and fines due to the Department. The Department may establish a fee for the processing of an application for restoration of a registration to pay all expenses of processing this application. The Secretary may waive the fines due under this Section in individual cases where the Secretary finds that the fines would be unreasonable or unnecessarily burdensome.
(Source: P.A. 97-602, eff. 8-26-11.)

(225 ILCS 459/65)
Sec. 65. Disciplinary actions.
(a) The Department may refuse to issue or renew, or may revoke, suspend, place on probation, reprimand, or take other disciplinary or non-disciplinary action as the Department may deem appropriate, including imposing fines not to exceed $25,000 for each violation, with regard to any registration for any one or combination of the following:
(1) Material misstatement in furnishing

information to the Department.

(2) Violations of this Act, or of the rules

adopted under this Act.

(3) Conviction of, or entry of a plea of guilty or

nolo contendere to any crime that is a felony under the laws of the United States or any state or territory thereof or that is a misdemeanor of which an essential element is dishonesty, or any crime that is directly related to the practice of the profession.

(4) Making any misrepresentation for the purpose

of obtaining registration or violating any provision of this Act or the rules adopted under this Act pertaining to advertising.

(5) Professional incompetence.
(6) Gross malpractice.
(7) Aiding or assisting another person in

violating any provision of this Act or rules adopted under this Act.

(8) Failing, within 30 days after requested, to

provide information in response to a written request made by the Department.

(9) Engaging in dishonorable, unethical, or

unprofessional conduct of a character likely to deceive, defraud, or harm the public.

(10) Discipline by another state, District of

Columbia, territory, or foreign nation, if at least one of the grounds for the discipline is the same or substantially equivalent to those set forth in this Section.

(11) A finding by the Department that the

registrant, after having his or her registration placed on probationary status, has violated the terms of probation.

(12) Willfully making or filing false records or

reports in his or her practice, including, but not limited to, false records filed with State agencies or departments.

(13) Filing false statements for collection of fees

for which services are not rendered.

(14) Practicing under a false or, except as

provided by law, an assumed name.

(15) Fraud or misrepresentation in applying for, or

procuring, a registration under this Act or in connection with applying for renewal of a registration under this Act.

(16) Being adjudicated liable in a civil proceeding

for violation of a state or federal fair housing law.

(17) Failure to obtain or maintain the bond required

under Section 50 of this Act.

(b) The Department may refuse to issue or may suspend without hearing as provided for in the Civil Administrative Code the registration of any person who fails to file a return, or to pay the tax, penalty or interest shown in a filed return, or to pay any final assessment of the tax, penalty, or interest as required by any tax Act administered by the Illinois Department of Revenue, until such time as the requirements of any such tax Act are satisfied.
(Source: P.A. 97-602, eff. 8-26-11.)

(225 ILCS 459/70)
Sec. 70. Injunctive action; cease and desist order.
(a) If any person violates the provisions of this Act, the Secretary, in the name of the People of the State of Illinois, through the Attorney General or the State's Attorney of the county in which the violation is alleged to have occurred, may petition for an order enjoining the violation or for an order enforcing compliance with this Act. Upon the filing of a verified petition, the court with appropriate jurisdiction may issue a temporary restraining order, without notice or bond, and may preliminarily and permanently enjoin the violation. If it is established that the person has violated or is violating the injunction, the court may punish the offender for contempt of court. Proceedings under this Section are in addition to, and not in lieu of, all other remedies and penalties provided by this Act.
(b) Whenever, in the opinion of the Department, a person violates any provision of this Act, the Department may issue a rule to show cause why an order to cease and desist should not be entered against that person. The rule shall clearly set forth the grounds relied upon by the Department and shall allow at least 7 days from the date of the rule to file an answer satisfactory to the Department. Failure to answer to the satisfaction of the Department shall cause an order to cease and desist to be issued.
(Source: P.A. 97-602, eff. 8-26-11.)

(225 ILCS 459/75)
Sec. 75. Investigations; notice and hearing. The Department may investigate the actions of any applicant or of any person or persons rendering or offering to render any services requiring registration under this Act or any person holding or claiming to hold a registration as an appraisal management company. The Department shall, before revoking, suspending, placing on probation, reprimanding, or taking any other disciplinary or non-disciplinary action under Section 65 of this Act, at least 30 days before the date set for the hearing, (i) notify the accused in writing of the charges made and the time and place for the hearing on the charges, (ii) direct him or her to file a written answer to the charges with the Department under oath within 20 days after the service on him or her of the notice, and (iii) inform the accused that, if he or she fails to answer, default will be taken against him or her or that his or her registration may be suspended, revoked, placed on probationary status, or other disciplinary action taken with regard to the registration, including limiting the scope, nature, or extent of his or her practice, as the Department may consider proper. At the time and place fixed in the notice, the Department shall proceed to hear the charges and the parties or their counsel shall be accorded ample opportunity to present any pertinent statements, testimony, evidence, and arguments. The Department may continue the hearing from time to time. In case the person, after receiving the notice, fails to file an answer, his or her registration may, in the discretion of the Department, be suspended, revoked, placed on probationary status, or the Department may take whatever disciplinary action considered proper, including limiting the scope, nature, or extent of the person's practice or the imposition of a fine, without a hearing, if the act or acts charged constitute sufficient grounds for that action under this Act. The written notice may be served by personal delivery or by certified mail to the address specified by the accused in his or her last notification with the Department.
(Source: P.A. 97-602, eff. 8-26-11.)

(225 ILCS 459/80)
Sec. 80. Record of proceedings; transcript. The Department, at its expense, shall preserve a record of all proceedings at the formal hearing of any case. The notice of hearing, complaint, all other documents in the nature of pleadings, written motions filed in the proceedings, the transcripts of testimony, the report of the hearing officer, and orders of the Department shall be in the record of the proceeding. The Department shall furnish a transcript of the record to any person interested in the hearing upon payment of the fee required under Section 2105-115 of the Department of Professional Regulation Law.
(Source: P.A. 97-602, eff. 8-26-11.)

(225 ILCS 459/85)
Sec. 85. Subpoenas; depositions; oaths. The Department has the power to subpoena documents, books, records, or other materials and to bring before it any person and to take testimony either orally or by deposition, or both, with the same fees and mileage and in the same manner as prescribed in civil cases in the courts of this State.
The Secretary and the designated hearing officer have the power to administer oaths to witnesses at any hearing that the Department is authorized to conduct, and any other oaths authorized in any Act administered by the Department.
(Source: P.A. 97-602, eff. 8-26-11.)

(225 ILCS 459/90)
Sec. 90. Compelling testimony. Any circuit court, upon application of the Department or designated hearing officer may enter an order requiring the attendance of witnesses and their testimony, and the production of documents, papers, files, books, and records in connection with any hearing or investigation. The court may compel obedience to its order by proceedings for contempt.
(Source: P.A. 97-602, eff. 8-26-11.)

(225 ILCS 459/95)
Sec. 95. Findings and recommendations. At the conclusion of the hearing, the designated hearing officer shall present to the Secretary a written report of his or her findings of fact, conclusions of law, and recommendations. The report shall contain a finding whether or not the accused person violated this Act or its rules or failed to comply with the conditions required in this Act or its rules. The hearing officer shall specify the nature of any violations or failure to comply and shall make his or her recommendations to the Secretary. In making recommendations for any disciplinary actions, the hearing officer may take into consideration all facts and circumstances bearing upon the reasonableness of the conduct of the accused and the potential for future harm to the public, including, but not limited to, previous discipline of the accused by the Department, intent, degree of harm to the public and likelihood of harm in the future, any restitution made by the accused, and whether the incident or incidents contained in the complaint appear to be isolated or represent a continuing pattern of conduct. In making his or her recommendations for discipline, the hearing officer shall endeavor to ensure that the severity of the discipline recommended is reasonably related to the severity of the violation. The report of findings of fact, conclusions of law, and recommendation of the hearing officer shall be the basis for the Department's order refusing to issue, restore, or renew a registration, or otherwise disciplining a registrant. If the Secretary disagrees with the recommendations of the hearing officer, the Secretary may issue an order in contravention of the hearing officer recommendations. The finding is not admissible in evidence against the person in a criminal prosecution brought for a violation of this Act, but the hearing and finding are not a bar to a criminal prosecution brought for a violation of this Act.
(Source: P.A. 97-602, eff. 8-26-11.)

(225 ILCS 459/100)
Sec. 100. Hearing officer; rehearing. At the conclusion of the hearing, a copy of the hearing officer's report shall be served upon the applicant or registrant by the Department, either personally or as provided in this Act for the service of a notice of hearing. Within 20 days after service, the applicant or registrant may present to the Department a motion in writing for a rehearing, which shall specify the particular grounds for rehearing. The Department may respond to the motion for rehearing within 20 days after its service on the Department. If no motion for rehearing is filed, then upon the expiration of the time specified for filing such a motion, or if a motion for rehearing is denied, then upon denial, the Secretary may enter an order in accordance with recommendations of the hearing officer except as provided in Section 105 or 110 of this Act. If the applicant or registrant orders from the reporting service and pays for a transcript of the record within the time for filing a motion for rehearing, the 20-day period within which a motion may be filed shall commence upon the delivery of the transcript to the applicant or registrant.
(Source: P.A. 97-602, eff. 8-26-11.)

(225 ILCS 459/105)
Sec. 105. Secretary; rehearing. Whenever the Secretary believes that substantial justice has not been done in the revocation, suspension, or refusal to issue, restore, or renew a registration, or other discipline of an applicant or registrant, he or she may order a rehearing by the same or other hearing officers.
(Source: P.A. 97-602, eff. 8-26-11.)

(225 ILCS 459/110)
Sec. 110. Appointment of a hearing officer. The Secretary has the authority to appoint any attorney licensed to practice law in the State to serve as the hearing officer in any action for refusal to issue, restore, or renew a registration or to discipline a registrant. The hearing officer has full authority to conduct the hearing. The hearing officer shall report his or her findings of fact, conclusions of law, and recommendations to the Secretary. If the Secretary disagrees with the recommendation of the hearing officer, the Secretary may issue an order in contravention of the recommendation.
(Source: P.A. 97-602, eff. 8-26-11.)

(225 ILCS 459/115)
Sec. 115. Order or certified copy; prima facie proof. An order or certified copy thereof, over the seal of the Department and purporting to be signed by the Secretary, is prima facie proof that:
(1) the signature is the genuine signature of the

Secretary; and

(2) the Secretary is duly appointed and qualified.
(Source: P.A. 97-602, eff. 8-26-11.)

(225 ILCS 459/120)
Sec. 120. Restoration of suspended or revoked registration. At any time after the successful completion of a term of suspension or revocation of a registration, the Department may restore it to the registrant, upon the written recommendation of the hearing officer, unless after an investigation and a hearing the Secretary determines that restoration is not in the public interest.
(Source: P.A. 97-602, eff. 8-26-11.)

(225 ILCS 459/125)
Sec. 125. Surrender of registration. Upon the revocation or suspension of a registration, the registrant shall immediately surrender his or her registration to the Department. If the registrant fails to do so, the Department has the right to seize the registration.
(Source: P.A. 97-602, eff. 8-26-11.)

(225 ILCS 459/130)
Sec. 130. Summary suspension of a registration. The Secretary may summarily suspend the registration of any registrant under this Act without a hearing, simultaneously with the institution of proceedings for a hearing provided for in Section 75 of this Act, if the Secretary finds that evidence in the Secretary's possession indicates that the continuation of practice by the registrant would constitute an imminent danger to the public. In the event that the Secretary summarily suspends the registration of a registrant under this Section without a hearing, a hearing must be commenced within 30 days after the suspension has occurred and concluded as expeditiously as practical.
(Source: P.A. 97-602, eff. 8-26-11.)

(225 ILCS 459/135)
Sec. 135. Administrative review; venue.
(a) All final administrative decisions of the Department are subject to judicial review under the Administrative Review Law and its rules. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
(b) Proceedings for judicial review shall be commenced in the circuit court of the county in which the party applying for review resides, but if the party is not a resident of Illinois, the venue shall be in Sangamon County.
(Source: P.A. 97-602, eff. 8-26-11.)

(225 ILCS 459/140)
Sec. 140. Certifications of record; costs. The Department shall not be required to certify any record to the court, to file an answer in court, or to otherwise appear in any court in a judicial review proceeding unless and until the Department has received from the plaintiff payment of the costs of furnishing and certifying the record, which costs shall be determined by the Department. Failure on the part of the plaintiff to file the receipt in court is grounds for dismissal of the action.
(Source: P.A. 97-602, eff. 8-26-11.)

(225 ILCS 459/145)
Sec. 145. Violations. Any person who is found to have violated any provision of this Act is guilty of a Class A misdemeanor. On conviction of a second or subsequent offense, the violator is guilty of a Class 4 felony.
(Source: P.A. 97-602, eff. 8-26-11.)

(225 ILCS 459/150)
Sec. 150. Civil penalties.
(a) In addition to any other penalty provided by law, any person who violates this Act shall forfeit and pay a civil penalty to the Department in an amount not to exceed $25,000 for each violation as determined by the Department. The civil penalty shall be assessed by the Department in accordance with the provisions of this Act.
(b) The Department has the authority and power to investigate any and all unregistered activity.
(c) The civil penalty shall be paid within 60 days after the effective date of the order imposing the civil penalty. The order shall constitute a judgment and may be filed and execution had thereon in the same manner as any judgment from any court of record.
(d) All moneys collected under this Section shall be deposited into the Appraisal Administration Fund.
(Source: P.A. 97-602, eff. 8-26-11.)

(225 ILCS 459/155)
Sec. 155. Consent order. At any point in the proceedings as provided in this Act, both parties may agree to a negotiated consent order. The consent order shall be final upon signature of the Secretary.
(Source: P.A. 97-602, eff. 8-26-11.)

(225 ILCS 459/160)
Sec. 160. Business practice provisions; standards of practice.
(a) The Department may adopt by rule the Uniform Standards of Professional Appraisal Practice as published from time to time by the Appraisal Standards Board of the Appraisal Foundation. Appraisal management companies shall not interfere with adherence to the Uniform Standards of Professional Appraisal Practice or the Real Estate Appraiser Act of 2002 or a subsequent Act by individuals licensed under the respective Acts.
(b) All payment policies from registrants under this Act to appraisers shall be written and definitive in nature.
(c) In the event of a value dispute or a requested reconsideration of value, the appraisal management company shall deliver all information that supports an increase or decrease in value to the appraiser. This information may include, but is not limited to, additional comparable sales.
(d) Each entity registered under this Act shall designate a controlling person who is responsible to assure that the company operates in compliance with this Act. The company shall file a form provided by the Department indicating the company's designation of the controlling person and such individual's acceptance of the responsibility. A registrant shall notify the Department of any change in its controlling person within 30 days. Any registrant who does not comply with this subsection (d) shall have its registration suspended under the provisions set forth in this Act until the registrant complies with this Section. Any individual registrant who operates as a sole proprietorship shall be considered a designated controlling person for the purposes of this Act.
(e) Appraisal management companies or employees of an appraisal management company involved in a real estate transaction who have a reasonable basis to believe that an appraiser involved in the preparation of an appraisal for the real estate transaction has failed to comply with the Uniform Standards of Professional Appraisal Practice, has violated this Act or its rules, or has otherwise engaged in unethical conduct shall report the matter to the Department. Any registrant, employee, or individual acting on behalf of a registrant, acting in good faith, and not in a willful and wanton manner, in complying with this Act by reporting the conduct to the Department shall not, as a result of such actions, be subject to criminal prosecution or civil damages.
(f) Appraisal management companies are required to be in compliance with the appraisal independence standards established under Section 129E of the federal Truth in Lending Act, including the requirement that fee appraisers be compensated at a customary and reasonable rate when the appraisal management company is providing services for a consumer credit transaction secured by the principal dwelling of a consumer. To the extent permitted by federal law or regulation, the Department shall formulate rules pertaining to customary and reasonable rates of compensation for fee appraisers. The appraisal management company must certify to the Department that it has policies and procedures in place to be in compliance under the Final Interim Rule of the federal Dodd-Frank Wall Street Reform and Consumer Protection Act.
(g) No appraisal management company procuring or facilitating an appraisal may have a direct or indirect interest, financial or otherwise, in the real estate or the transaction that is the subject of the appraisal, as defined by the federal Dodd-Frank Wall Street Reform and Consumer Protection Act, any amendments thereto, or successor acts or other applicable provisions of federal law or regulations.
(Source: P.A. 97-602, eff. 8-26-11.)

(225 ILCS 459/165)
Sec. 165. Prohibited activities.
(a) No person or entity acting in the capacity of an appraisal management company shall improperly influence or attempt to improperly influence the development, reporting, result, or review of any appraisal by engaging, without limitation, in any of the following:
(1) Withholding or threatening to withhold timely

payment for a completed appraisal, except where addressed in a mutually agreed upon contract.

(2) Withholding or threatening to withhold, either

expressed or by implication, future business from, or demoting, or terminating, or threatening to demote or terminate an Illinois licensed or certified appraiser.

(3) Expressly or impliedly promising future business,

promotions, or increased compensation for an independent appraiser.

(4) Conditioning an assignment for an appraisal

service or the payment of an appraisal fee or salary or bonus on the opinion, conclusion, or valuation to be reached in an appraisal report.

(5) Requesting that an appraiser provide an

estimated, predetermined, or desired valuation in an appraisal report or provide estimated values or sales at any time prior to the appraiser's completion of an appraisal report.

(6) Allowing or directing the removal of an appraiser

from an appraisal panel without prior written notice to the appraiser.

(7) Requiring an appraiser to sign a

non-compete clause when not an employee of the entity.

(8) Requiring an appraiser to sign any sort

of indemnification agreement that would require the appraiser to defend and hold harmless the appraisal management company or any of its agents, employees, or independent contractors for any liability, damage, losses, or claims arising out of the services performed by the appraisal management company or its agents, employees, or independent contractors and not the services performed by the appraiser.

(9) Prohibiting or attempting to prohibit the

appraiser from including or referencing the appraisal fee, the appraisal management company name or identity, or the client's or lender's name or identity within the body of the appraisal report.

(10) Require an appraiser to collect a fee from the

borrower or occupant of the property to be appraised.

(11) Knowingly withholding any end-user client

guidelines, policies, requirements, standards, assignment conditions, and special instructions from an appraiser prior to the acceptance of an appraisal assignment.

(b) A person or entity may not structure an appraisal assignment or a contract with an independent appraiser for the purpose of evading the provisions of this Act.
(c) No registrant or other person or entity may alter, modify, or otherwise change a completed appraisal report submitted by an independent appraiser, including without limitation, by doing either of the following:
(1) permanently or temporarily removing the

appraiser's signature or seal; or

(2) adding information to, or removing information

from, the appraisal report with an intent to change the value conclusion or the condition of the property.

(d) No appraisal management company may require an appraiser to provide it with the appraiser's digital signature or seal. However, nothing in this Act shall be deemed to prohibit an appraiser from voluntarily providing his or her digital signature or seal to another person on an assignment-by-assignment basis, in accordance with USPAP.
(e) Nothing in this Act shall prohibit an appraisal management company from requesting that an appraiser:
(1) consider additional appropriate property

information, including the consideration of additional comparable properties to make or support an appraisal;

(2) provide further detail, substantiation, or

explanation for the appraiser's value conclusion; or

(3) correct factual errors in the appraisal report.
(Source: P.A. 97-602, eff. 8-26-11.)

(225 ILCS 459/170)
Sec. 170. Confidentiality. All information collected by the Department in the course of an examination or investigation of a licensee or applicant, including, but not limited to, any complaint against a licensee filed with the Department and information collected to investigate any such complaint, shall be maintained for the confidential use of the Department and shall not be disclosed. The Department may not disclose the information to anyone other than law enforcement officials, other regulatory agencies that have an appropriate regulatory interest as determined by the Secretary, or to a party presenting a lawful subpoena to the Department. Information and documents disclosed to a federal, State, county, or local law enforcement agency shall not be disclosed by the agency for any purpose to any other agency or person. A formal complaint filed against a licensee by the Department or any order issued by the Department against a licensee or applicant shall be a public record, except as otherwise prohibited by law.
(Source: P.A. 97-602, eff. 8-26-11.)

(225 ILCS 459/175)
Sec. 175. Illinois Administrative Procedure Act; application. The Illinois Administrative Procedure Act is expressly adopted and incorporated in this Act as if all of the provisions of that Act were included in this Act, except that the provision of paragraph (d) of Section 10-65 of the Illinois Administrative Procedure Act, which provides that at hearings the registrant has the right to show compliance with all lawful requirements for retention or continuation or renewal of the registration, is specifically excluded. For the purpose of this Act, the notice required under Section 10-25 of the Illinois Administrative Procedure Act is considered sufficient when mailed to the last known address of a party.
(Source: P.A. 97-602, eff. 8-26-11.)

(225 ILCS 459/180)
Sec. 180. Home rule. The regulation and registration of practice as an appraisal management company are exclusive powers and functions of the State. A home rule unit may not regulate the practice or require the registration as an appraisal management company. This Section is a denial and limitation of home rule powers and functions under subsection (h) of Section 6 of Article VII of the Illinois Constitution.
(Source: P.A. 97-602, eff. 8-26-11.)

(225 ILCS 459/905)
Sec. 905. (Amendatory provisions; text omitted).
(Source: P.A. 97-602, eff. 8-26-11; text omitted.)

(225 ILCS 459/910)
Sec. 910. (Amendatory provisions; text omitted).
(Source: P.A. 97-602, eff. 8-26-11; text omitted.)

(225 ILCS 459/915)
Sec. 915. The Real Estate Appraiser Licensing Act of 2002 is amended by repealing Section 5-21.
(Source: P.A. 97-602, eff. 8-26-11.)

(225 ILCS 459/999)
Sec. 999. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 97-602, eff. 8-26-11.)



225 ILCS 460/ - Solicitation for Charity Act.

(225 ILCS 460/0.01) (from Ch. 23, par. 5100)
Sec. 0.01. Short title. This Act may be cited as the Solicitation for Charity Act.
(Source: P.A. 86-1324.)

(225 ILCS 460/1) (from Ch. 23, par. 5101)
Sec. 1. The following words and phrases as used in this Act shall have the following meanings unless a different meaning is required by the context.
(a) "Charitable organization" means any benevolent, philanthropic, patriotic, or eleemosynary person or one purporting to be such which solicits and collects funds for charitable purposes and includes each local, county, or area division within this State of such charitable organization, provided such local, county or area division has authority and discretion to disburse funds or property otherwise than by transfer to any parent organization.
(b) "Contribution" means the promise or grant of any money or property of any kind or value, including the promise to pay, except payments by union members of an organization. Reference to the dollar amount of "contributions" in this Act means in the case of promises to pay, or payments for merchandise or rights of any other description, the value of the total amount promised to be paid or paid for such merchandise or rights and not merely that portion of the purchase price to be applied to a charitable purpose. Contribution shall not include the proceeds from the sale of admission tickets by any not-for-profit music or dramatic arts organization which establishes, by such proof as the Attorney General may require, that it has received an exemption under Section 501(c)(3) of the Internal Revenue Code and which is organized and operated for the presentation of live public performances of musical or theatrical works on a regular basis. For purposes of this subsection, union member dues and donated services shall not be deemed contributions.
(c) "Person" means any individual, organization, group, association, partnership, corporation, trust or any combination of them.
(d) "Professional fund raiser" means any person who for compensation or other consideration, conducts, manages, or carries on any solicitation or fund raising drive or campaign in this State or from this State or on behalf of a charitable organization residing within this State for the purpose of soliciting, receiving, or collecting contributions for or on behalf of any charitable organization or any other person, or who engages in the business of, or holds himself out to persons in this State as independently engaged in the business of soliciting, receiving, or collecting contributions for such purposes. A bona fide director, officer, employee or unpaid volunteer of a charitable organization shall not be deemed a professional fund raiser unless the person is in a management position and the majority of the individual's salary or other compensation is computed on a percentage basis of funds to be raised, or actually raised.
(e) "Professional fund raising consultant" means any person who is retained by a charitable organization or trustee for a fixed fee or rate that is not computed on a percentage of funds to be raised, or actually raised, under a written agreement, to only plan, advise, consult, or prepare materials for a solicitation of contributions in this State, but who does not manage, conduct or carry on a fundraising campaign and who does not solicit contributions or employ, procure, or engage any compensated person to solicit contributions and who does not at any time have custody or control of contributions. A volunteer, employee or salaried officer of a charitable organization or trustee maintaining a permanent establishment or office in this State is not a professional fundraising consultant. An attorney, investment counselor, or banker who advises an individual, corporation or association to make a charitable contribution is not a professional fundraising consultant as a result of the advice.
(f) "Charitable purpose" means any charitable, benevolent, philanthropic, patriotic, or eleemosynary purpose.
(g) "Charitable Trust" means any relationship whereby property is held by a person for a charitable purpose.
(h) "Education Program Service" means any activity which provides information to the public of a nature that is not commonly known or facts which are not universally regarded as obvious or as established by common understanding and which informs the public of what it can or should do about a particular issue.
(i) "Primary Program Service" means the program service upon which an organization spends more than 50% of its program service funds or the program activity which represents the largest expenditure of funds in the fiscal period.
(j) "Professional solicitor" means any natural person who is employed or retained for compensation by a professional fund raiser to solicit, receive, or collect contributions for charitable purposes from persons in this State or from this State or on behalf of a charitable organization residing within this State.
(k) "Program Service Activity" means the actual charitable program activities of a charitable organization for which it expends its resources.
(l) "Program Service Expense" means the expenses of charitable program activity and not management expenses or fund raising expenses. In determining Program Service Expense, management and fund raising expenses may not be included.
(m) "Public Safety Personnel Organization" means any person who uses any of the words "officer", "police", "policeman", "policemen", "troopers", "sheriff", "law enforcement", "fireman", "firemen", "paramedic", or similar words in its name or in conjunction with solicitations, or in the title or name of a magazine, newspaper, periodical, advertisement book, or any other medium of electronic or print publication, and is not a governmental entity. No organization may be a Public Safety Personnel Organization unless 80% or more of its voting members or trustees are active or retired police officers, police officers with disabilities, peace officers, firemen, fire fighters, emergency medical technicians - ambulance, emergency medical technicians - intermediate, emergency medical technicians - paramedic, ambulance drivers, or other medical assistance or first aid personnel.
(m-5) "Public Safety Personnel" includes police officers, peace officers, firemen, fire fighters, emergency medical technicians - ambulance, emergency medical technicians - intermediate, emergency medical technicians - paramedic, ambulance drivers, and other medical assistance or first aid personnel.
(n) "Trustee" means any person, individual, group of individuals, association, corporation, not for profit corporation, or other legal entity holding property for or solicited for any charitable purpose; or any officer, director, executive director or other controlling persons of a corporation soliciting or holding property for a charitable purpose.
(Source: P.A. 99-143, eff. 7-27-15.)

(225 ILCS 460/2) (from Ch. 23, par. 5102)
Sec. 2. Registration; rules; penalties.
(a) Every charitable organization, except as otherwise provided in Section 3 of this Act, which solicits or intends to solicit contributions from persons in this State or which is located in this State, by any means whatsoever shall, prior to any solicitation, file with the Attorney General upon forms prescribed by him, a registration statement, accompanied by a registration fee of $15, which statement shall include the following certified information:
1. The name of the organization and the name or

names under which it intends to solicit contributions.

2. The names and addresses of the officers,

directors, trustees, and chief executive officer of the organization.

3. The addresses of the organization and the

addresses of any offices in this State. If the organization does not maintain a principal office, the name and address of the person having custody of its financial records.

4. Where and when the organization was legally

established, the form of its organization and its tax exempt status.

5. The purpose for which the organization is

organized and the purpose or purposes for which the contributions to be solicited will be used.

6. The date on which the fiscal year of the

organization ends.

7. Whether the organization is authorized by any

other governmental authority to solicit contributions and whether it is or has ever been enjoined by any court from soliciting contributions.

8. The names and addresses of any professional fund

raisers who are acting or have agreed to act on behalf of the organization.

9. Methods by which solicitation will be made.
10. Copies of contracts between charitable

organizations and professional fund raisers relating to financial compensation or profit to be derived by the professional fund raisers. Where any such contract is executed after filing of registration statement, a copy thereof shall be filed within 10 days of the date of execution.

11. Board, group, or individual having final

discretion as to the distribution and use of contributions received.

(b) The registration statement shall be signed by the president or other authorized officer and the chief fiscal officer of the organization.
(c) Such registration shall remain in effect unless it is either cancelled as provided in this Act or withdrawn by the organization.
(d) Every registered organization shall notify the Attorney General within 10 days of any change in the information required to be furnished by such organization under paragraphs 1 through 11 of subdivision (a) of this Section.
(e) In no event shall a registration of a charitable organization continue, or be continued, in effect after the date such organization should have filed, but failed to file, an annual report in accordance with the requirements of Section 4 of this Act, and such organization shall not be eligible to file a new registration until it shall have filed the required annual report with the Attorney General. If such report is subsequently filed and accepted by the Attorney General such organization may file a new registration. If a person, trustee, or organization fails to timely register or maintain a registration of a trust or organization as required by this Act or if its registration is cancelled as provided in this Act, and if that trust or organization remains in existence and by law is required to be registered, in order to re-register or file a late registration a current registration statement must be filed accompanied by financial reports in the form required herein for all past years. In all instances where re-registration and late registration are allowed, the new registration materials must be filed, accompanied by a penalty registration fee of $200.
(f) Subject to reasonable rules and regulations adopted by the Attorney General, the register, registration statements, annual reports, financial statements, professional fund raisers' contracts, bonds, applications for registration and re-registration, and other documents required to be filed with the Attorney General shall be open to public inspection.
Every person subject to this Act shall maintain accurate and detailed books and records at the principal office of the organization to provide the information required herein. All such books and records shall be open to inspection at all reasonable times by the Attorney General or his duly authorized representative.
(g) Where any local, county or area division of a charitable organization is supervised and controlled by a superior or parent organization, incorporated, qualified to do business, or doing business within this State, such local, county or area division shall not be required to register under this Section if the superior or parent organization files a registration statement on behalf of the local, county or area division in addition to or as part of its own registration statement. Where a registration statement has been filed by a superior or parent organization as provided in Section 2(g) of this Act, it shall file the annual report required under Section 4 of this Act on behalf of the local, county or area division in addition to or as part of its own report, but the accounting information required under Section 4 of this Act shall be set forth separately and not in consolidated form with respect to every local, county or area division which raises or expends more than $4,000.
(h) The Attorney General may make rules of procedure and regulations necessary for the administration of this Act. Copies of all such rules of procedure and regulations and of all changes therein, duly certified by the Attorney General, shall be filed in the office of the Secretary of State.
(i) If a person, organization, or trustee fails to register or if registration of a trust or organization is cancelled as provided in this Act, the person, organization or trustee is subject to injunction, to removal, to account, and to appropriate other relief before the circuit court exercising chancery jurisdiction. In addition to any other relief granted under this Act, the court may impose a civil penalty of not less than $500 nor more than $1,000 against the organization or trust estate that failed to register or failed to maintain a registration required under this Act. The collected penalty funds shall be used for charitable trust enforcement and for providing charitable trust information to the public.
(Source: P.A. 90-469, eff. 8-17-97; 91-444, eff. 8-6-99.)

(225 ILCS 460/3) (from Ch. 23, par. 5103)
Sec. 3. Exemptions.
(a) Upon initial filing of a registration statement pursuant to Section 2 of this Act and notification by the Attorney General of his determination that the organizational purposes or circumstances specified in this paragraph for exemption are actual and genuine, the following entities shall be exempt from all the report filing provisions of this Act, except for the requirements set forth in Section 2 of this Act:
1. A corporation sole or other religious

corporation, trust or organization incorporated or established for religious purposes, nor to any agency or organization incorporated or established for charitable, hospital or educational purposes and engaged in effectuating one or more of such purposes, that is affiliated with, operated by, or supervised or controlled by a corporation sole or other religious corporation, trust or organization incorporated or established for religious purposes, nor to other religious agencies or organizations which serve religion by the preservation of religious rights and freedom from persecution or prejudice or by fostering religion, including the moral and ethical aspects of a particular religious faith.

2. Any charitable organization which does not intend

to solicit and receive and does not actually receive contributions in excess of $15,000 during any 12 month period ending December 31 of any year. However, if the gross contributions received by such charitable organization during any 12 month period ending December 31 of any year shall be in excess of $15,000, it shall file reports as required under this Act and the provisions of this Act shall apply.

(b) The following persons shall not be required to register with the Attorney General:
1. The University of Illinois, Southern Illinois

University, Eastern Illinois University, Illinois State Normal University, Northern Illinois University, Western Illinois University, all educational institutions that are recognized by the State Board of Education or that are accredited by a regional accrediting association or by an organization affiliated with the National Commission on Accrediting, any foundation having an established identity with any of the aforementioned educational institutions, any other educational institution confining its solicitation of contributions to its student body, alumni, faculty and trustees, and their families, or a library established under the laws of this State, provided that the annual financial report of such institution or library shall be filed with the State Board of Education, Governor, Illinois State Library, County Library Board or County Board, as provided by law.

2. Fraternal, patriotic, social, educational, alumni

organizations and historical societies when solicitation of contributions is confined to their membership. This exemption shall be extended to any subsidiary of a parent or superior organization exempted by Sub-paragraph 2 of Paragraph (b) of Section 3 of this Act where such solicitation is confined to the membership of the subsidiary, parent or superior organization.

3. Persons requesting any contributions for the

relief or benefit of any individual, specified by name at the time of the solicitation, if the contributions collected are turned over to the named beneficiary, first deducting reasonable expenses for costs of banquets, or social gatherings, if any, provided all fund raising functions are carried on by persons who are unpaid, directly or indirectly, for such services.

4. Any bona fide union, bona fide political

organization or bona fide political action committee, which does not solicit funds for a charitable purpose.

5. Any charitable organization receiving an

allocation from an incorporated community chest or united fund, provided such chest or fund is complying with the provisions of this Act relating to registration and filing of annual reports with the Attorney General, and provided such organization does not actually receive, in addition to such allocation, contributions in excess of $4,000 during any 12 month period ending June 30th of any year, and provided further that all the fund raising functions of such organization are carried on by persons who are unpaid for such services. However, if the gross contributions other than such allocation received by such charitable organization during any 12 month period ending June 30th of any year shall be in excess of $4,000, it shall within 30 days after the date it shall have received such contributions in excess of $4,000 register with the Attorney General as required by Section 2.

6. A bona fide organization of volunteer firemen, or

a bona fide auxiliary or affiliate of such organization, provided all its fund raising activities are carried on by members of such an organization or an affiliate thereof and such members receive no compensation, directly or indirectly, therefor.

7. Any charitable organization operating a nursery

for infants awaiting adoption providing that all its fund raising activities are carried on by members of such an organization or an affiliate thereof and such members receive no compensation, directly or indirectly therefor.

8. Any corporation established by the Federal

Congress that is required by federal law to submit annual reports of its activities to Congress containing itemized accounts of all receipts and expenditures after being duly audited.

9. Any boys' club which is affiliated with the Boys'

Club of America, a corporation chartered by Congress; provided, however, that such an affiliate properly files the reports required by the Boys' Club of America and that the Boys' Club of America files with the Government of the United States the reports required by its federal charter.

10. Any veterans organization chartered or

incorporated under federal law and any veterans organization which is affiliated with, and recognized in the bylaws of, a congressionally chartered or incorporated veterans organization; provided, however, that the affiliate properly files the reports required by the congressionally chartered or incorporated veterans organization, that the congressionally chartered or incorporated veterans organization files with the government of the United States the reports required by its federal charter, and that copies of such federally required reports are filed with the Attorney General.

11. Any parent-teacher organization that is

controlled by teachers and parents of children attending a particular public or private school for which the organization is named and solicits contributions for the benefit of that particular school; provided that:

(i) the school is specified by name at the time

the solicitation is made;

(ii) all of the contributions are turned over to

the school, after first deducting reasonable expenses for fundraising and parent-teacher activities;

(iii) all fundraising functions are carried on by

persons who are not paid, either directly or indirectly, for their fundraising services;

(iv) the total contributions, less reasonable

fundraising expenses, do not exceed $50,000 in any calendar year;

(v) the organization provides the school at least

annually with a complete accounting of all contributions received; and

(vi) the governing board of the school certifies

to the Attorney General, if the Attorney General makes a request for certification, that the parent-teacher organization has provided the school with a full accounting and that the organization has provided benefits and contributions to the school.

(Source: P.A. 90-469, eff. 8-17-97; 91-444, eff. 8-6-99.)

(225 ILCS 460/4) (from Ch. 23, par. 5104)
Sec. 4. (a) Every charitable organization registered pursuant to Section 2 of this Act which shall receive in any 12-month period ending upon its established fiscal or calendar year contributions in excess of $300,000 and every charitable organization whose fund raising functions are not carried on solely by staff employees or persons who are unpaid for such services, if the organization shall receive in any 12-month period ending upon its established fiscal or calendar year contributions in excess of $25,000, shall file a written report with the Attorney General upon forms prescribed by him, on or before June 30 of each year if its books are kept on a calendar basis, or within 6 months after the close of its fiscal year if its books are kept on a fiscal year basis, which written report shall include a financial statement covering the immediately preceding 12-month period of operation. Such financial statement shall include a balance sheet and statement of income and expense, and shall be consistent with forms furnished by the Attorney General clearly setting forth the following: gross receipts and gross income from all sources, broken down into total receipts and income from each separate solicitation project or source; cost of administration; cost of solicitation; cost of programs designed to inform or educate the public; funds or properties transferred out of this State, with explanation as to recipient and purpose; cost of fundraising; compensation paid to trustees; and total net amount disbursed or dedicated for each major purpose, charitable or otherwise. Such report shall also include a statement of any changes in the information required to be contained in the registration form filed on behalf of such organization. The report shall be signed by the president or other authorized officer and the chief fiscal officer of the organization who shall certify that the statements therein are true and correct to the best of their knowledge, and shall be accompanied by an opinion signed by an independent certified public accountant that the financial statement therein fairly represents the financial operations of the organization in sufficient detail to permit public evaluation of its operations. Said opinion may be relied upon by the Attorney General.
(b) Every organization registered pursuant to Section 2 of this Act which shall receive in any 12-month period ending upon its established fiscal or calendar year of any year contributions:
(1) in excess of $15,000, but not in excess of

$25,000, during a fiscal year shall file only a simplified summary financial statement disclosing only the gross receipts, total disbursements, and assets on hand at the end of the year on forms prescribed by the Attorney General; or

(2) in excess of $25,000, but not in excess of

$300,000, if it is not required to submit a report under subsection (a) of this Section, shall file a written report with the Attorney General upon forms prescribed by him, on or before June 30 of each year if its books are kept on a calendar basis, or within 6 months after the close of its fiscal year if its books are kept on a fiscal year basis, which shall include a financial statement covering the immediately preceding 12-month period of operation limited to a statement of such organization's gross receipts from contributions, the gross amount expended for charitable educational programs, other charitable programs, management expense, and fund raising expenses including a separate statement of the cost of any goods, services or admissions supplied as part of its solicitations, and the disposition of the net proceeds from contributions, including compensation paid to trustees, consistent with forms furnished by the Attorney General. Such report shall also include a statement of any changes in the information required to be contained in the registration form filed on behalf of such organization. The report shall be signed by the president or other authorized officer and the chief fiscal officer of the organization who shall certify that the statements therein are true and correct to the best of their knowledge.

(c) For any fiscal or calendar year of any organization registered pursuant to Section 2 of this Act in which such organization would have been exempt from registration pursuant to Section 3 of this Act if it had not been so registered, or in which it did not solicit or receive contributions, such organization shall file, on or before June 30 of each year if its books are kept on a calendar basis, or within 6 months after the close of its fiscal year if its books are kept on a fiscal year basis, instead of the reports required by subdivisions (a) or (b) of this Section, a statement certified under penalty of perjury by its president and chief fiscal officer stating the exemption and the facts upon which it is based or that such organization did not solicit or receive contributions in such fiscal year. The statement shall also include a statement of any changes in the information required to be contained in the registration form filed on behalf of such organization.
(d) As an alternative means of satisfying the duties and obligations otherwise imposed by this Section, any veterans organization chartered or incorporated under federal law and any veterans organization which is affiliated with, and recognized in the bylaws of, a congressionally chartered or incorporated organization may, at its option, annually file with the Attorney General the following documents:
(1) A copy of its Form 990, as filed with the

Internal Revenue Service.

(2) Copies of any reports required to be filed by the

affiliate with the congressionally chartered or incorporated veterans organization, as well as copies of any reports filed by the congressionally chartered or incorporated veterans organization with the government of the United States pursuant to federal law.

(3) Copies of all contracts entered into by the

congressionally chartered or incorporated veterans organization or its affiliate for purposes of raising funds in this State, such copies to be filed with the Attorney General no more than 30 days after execution of the contracts.

(e) As an alternative means of satisfying all of the duties and obligations otherwise imposed by this Section, any person, pursuant to a contract with a charitable organization, a veterans organization or an affiliate described or referred to in subsection (d), who receives, collects, holds or transports as the agent of the organization or affiliate for purposes of resale any used or second hand personal property, including but not limited to household goods, furniture or clothing donated to the organization or affiliate may, at its option, annually file with the Attorney General the following documents, accompanied by an annual filing fee of $15:
(1) A notarized report including the number of

donations of personal property it has received on behalf of the charitable organization, veterans organization or affiliate during the preceding year. For purposes of this report, the number of donations of personal property shall refer to the number of stops or pickups made regardless of the number of items received at each stop or pickup. The report may cover the person's fiscal year, in which case it shall be filed with the Attorney General no later than 90 days after the close of that fiscal year.

(2) All contracts with the charitable organization,

veterans organization or affiliate under which the person has acted as an agent for the purposes listed above.

(3) All contracts by which the person agreed to pay

the charitable organization, veterans organization or affiliate a fixed amount for, or a fixed percentage of the value of, each donation of used or second hand personal property. Copies of all such contracts shall be filed no later than 30 days after they are executed.

(f) The Attorney General may seek appropriate equitable relief from a court or, in his discretion, cancel the registration of any organization which fails to comply with subdivision (a), (b), or (c) of this Section within the time therein prescribed, or fails to furnish such additional information as is requested by the Attorney General within the required time; except that the time may be extended by the Attorney General for a period not to exceed 60 days upon a timely written request and for good cause stated. Unless otherwise stated herein, the Attorney General shall, by rule, set forth the standards used to determine whether a registration shall be cancelled as authorized by this subsection. Such standards shall be stated as precisely and clearly as practicable, to inform fully those persons affected. Notice of such cancellation shall be mailed to the registrant at least 15 days before the effective date thereof.
(g) The Attorney General in his discretion may, pursuant to rule, accept executed copies of federal Internal Revenue returns and reports as a portion of the foregoing annual reporting in the interest of minimizing paperwork, except there shall be no substitute for the independent certified public accountant audit opinion required by this Act.
(h) The Attorney General after canceling the registration of any trust or organization which fails to comply with this Section within the time therein prescribed may by court proceedings, in addition to all other relief, seek to collect the assets and distribute such under court supervision to other charitable purposes.
(i) Every trustee, person, and organization required to file an annual report shall pay a filing fee of $15 with each annual financial report filed pursuant to this Section. If a proper and complete annual report is not timely filed, a late filing fee of an additional $100 is imposed and shall be paid as a condition of filing a late report. Reports submitted without the proper fee shall not be accepted for filing. Payment of the late filing fee and acceptance by the Attorney General shall both be conditions of filing a late report. All late filing fees shall be used to provide charitable trust enforcement and dissemination of charitable trust information to the public and shall be maintained in a separate fund for such purpose known as the Illinois Charity Bureau Fund.
(j) There is created hereby a separate special fund in the State Treasury to be known as the Illinois Charity Bureau Fund. That Fund shall be under the control of the Attorney General, and the funds, fees, and penalties deposited therein shall be used by the Attorney General to enforce the provisions of this Act and to gather and disseminate information about charitable trustees and organizations to the public.
(Source: P.A. 100-201, eff. 8-18-17.)

(225 ILCS 460/5) (from Ch. 23, par. 5105)
Sec. 5. Any charitable organization, trustee, person, professional fund raiser or professional solicitor, which or who solicits, receives, or collects contributions in this State, but does not maintain an office within the State or cannot be located within the State shall be subject to service of process, as follows:
(a) By service thereof on its registered agent within the State, or if there be no such registered agent, then upon the person who has been designated in the registration statement as having custody of books and records within this State; where service is effected upon the person so designated in the registration statement a copy of the process shall, in addition, be mailed to the registrant's last known address;
(b) When any corporate person has solicited, received, or collected contributions in this State, but maintains no office within the State, has no registered agent within the State, and no designated person having custody of its books and records within the State, or when a registered agent or person having custody of its books and records within the State cannot be found as shown by the return of the sheriff of the county in which such registered agent or person having custody of books and records has been represented by the charitable organization or person as maintaining an office, service may be made by delivering to and leaving with the Secretary of State, or with any deputy or clerk in the corporation department of his office, three copies thereof;
(c) Following service upon the Secretary of State the provisions of law relating to service of process on foreign corporations shall thereafter govern;
(d) Long arm service in accordance with law;
(e) The solicitation, receipt, or collection of any contribution within this State by any charitable organization or any person shall be deemed to be their agreement that any process against it or him which is so served in accordance with the provisions of this Section shall be of the same legal force and effect as if served personally within this State and that the courts of this State shall have personal jurisdiction over such organizations, persons and trustees;
(f) Venue over persons required to be registered under this Act shall be proper in any county where the Attorney General accepts and maintains the list of registrations. In furtherance of judicial economy, actions filed for violation of this Act may name multiple trustees, trusts, and organizations in a single or joint action where those joined have each engaged in similar conduct in violation of this Act or where similar relief is sought against those defendants for violation of this Act.
(Source: P.A. 94-749, eff. 1-1-07.)

(225 ILCS 460/6) (from Ch. 23, par. 5106)
Sec. 6. Professional fund raiser registration.
(a) No person shall act as a professional fund raiser or allow a professional fund raiser entity he owns, manages or controls to act for a charitable organization required to register pursuant to Section 2 of this Act, or for any organization as described in Section 3 of this Act before he has registered himself or the entity with the Attorney General or after the expiration or cancellation of such registration or any renewal thereof. Applications for registration and re-registration shall be in writing, under oath, in the form prescribed by the Attorney General. A registration fee of $100 shall be paid with each registration and upon each re-registration. Registration and re-registration can proceed only if all financial reports have been filed in proper form and all fees have been paid in full. If the applicant intends to or does take control or possession of charitable funds, the applicant shall at the time of making application, file with, and have approved by, the Attorney General a bond in which the applicant shall be the principal obligor, in the sum of $10,000, with one or more corporate sureties licensed to do business in this State whose liability in the aggregate will at least equal such sum. The bond shall run to the Attorney General for the use of the State and to any person who may have a cause of action against the obligor of the bond for any malfeasance or misfeasance in the conduct of such solicitation; provided, that the aggregate limit of liability of the surety to the State and to all such persons shall, in no event, exceed the sum of such bond. Registration or re-registration when effected shall be for a period of one year, or a part thereof, expiring on the 30th day of June, and may be renewed upon written application, under oath, in the form prescribed by the Attorney General and the filing of the bond for additional one year periods. Every professional fund raiser required to register pursuant to this Act shall file an annual written report with the Attorney General containing such information as he may require by rule. Certification shall be required for only information within the professional fund raiser's knowledge.
(b) Upon filing a complete registration statement, a professional fund raiser shall be given a registration number and shall be considered registered. If the materials submitted are determined to be inaccurate or incomplete, the Attorney General shall notify the professional fund raiser of his findings and the defect and that within 30 days his registration will be cancelled unless the defect is cured within said time.
(c) Every professional fund raiser registered under this Act who takes possession or control of charitable funds directly, indirectly, or through an escrow shall submit a full written accounting to the charitable organization of all funds it or its agents collected on behalf of the charitable organization during the 6 month period ended June 30 of each year, and file a copy of the accounting with the Attorney General. The accounting shall be in writing under oath and be signed and made on forms as prescribed by the Attorney General and shall be filed by the following September 30 of each year; however, within the time prescribed, and for good cause, the Attorney General may grant a 60 day extension of the due date.
(d) Every professional fund raiser registered pursuant to this Act shall also file calendar year written financial reports with the Attorney General containing such information as he may require, on forms prescribed by him, as well as separate financial reports for each separate fund raising campaign conducted. The written report, including all required schedules, shall be filed under oath on or before April 30 of the following calendar year and be signed and verified under penalty of perjury within the time prescribed. An annual report fee of $25 shall be paid to the Attorney General with the filing of that report. If the report is not timely filed, a late filing fee shall result and must be paid prior to re-registration. The late filing fee shall be calculated at $200 for each and every separate fundraising campaign conducted during the report year. For good cause, the Attorney General may grant a 30 day extension of the due date, in which case a late filing fee shall not be imposed until the expiration of the extension period. A copy of the report shall also be given to the charitable organization by the due date of filing. A professional fund raiser shall only be required to verify information actually available to the professional fund raiser, but in any event an annual report must be timely filed.
(d-5) The calendar year written financial report of every professional fund raiser who conducts, manages, or carries on a fund raising campaign involving the collection or resale of any automobiles, motorcycles, other motor vehicles, boats, yachts, or other water craft collected in Illinois during the report year, and the distribution of funds from the collection or resale of such motor vehicles and water crafts to the charitable organization, must include a schedule detailing the following information for each motor vehicle and water craft collected or resold:
(1) The vehicle or hull identification number.
(2) The gross resale amount of the vehicle.
(3) The total amount distributed to the charitable

organization from the collection or resale of the motor vehicle or water craft.

(4) Any and all fees, compensation, or other

consideration paid to or retained by the professional fund raiser from the collection or resale of the motor vehicle or water craft.

(5) The identity of any other professional fund

raiser that participated in the collection or resale of the vehicle and any fees, compensation, or other consideration paid to or retained by that other professional fund raiser from the collection or resale of the motor vehicle or water craft.

The calendar year written financial report of every professional fund raiser who conducts, manages, or carries on a fund raising campaign involving the collection or resale of any automobile, motorcycle, other motor vehicle, boat, yacht, or other water craft collected in Illinois during the report year, but who does not distribute funds from such collection or resale to the charitable organization, must include a schedule detailing the following information for each motor vehicle and water craft collected or resold:
(1) The vehicle or hull identification number.
(2) Any and all fees, compensation, or other

consideration paid to or retained by the professional fund raiser from the collection or resale of the motor vehicle or water craft.

(3) The identity of the person or entity involved in

the fund raising campaign who does distribute funds from the collection or resale of the vehicle to the charitable organization.

(e) No person convicted of a felony may register as a professional fund raiser, and no person convicted of a misdemeanor involving fiscal wrongdoing, breach of fiduciary duty or a violation of this Act may register as a professional fund raiser for a period of 5 years from the date of the conviction or the date of termination of the sentence or probation, if any, whichever is later. This subsection shall not apply to charitable organizations that have as their primary purpose the rehabilitation of criminal offenders, the reintegration of criminal offenders into society, the improvement of the criminal justice system or the improvement of conditions within penal institutions.
(f) A professional fund raiser may not cause or allow independent contractors to act on its behalf in soliciting charitable contributions other than registered professional solicitors. A professional fund raiser must maintain the names, addresses and social security numbers of all of its professional solicitors for a period of at least 2 years.
(g) Any person who knowingly violates the provisions of subsections (a), (e), and (f) of this Section is guilty of a Class 4 felony. Any person who fails after being given notice of delinquency to file written financial reports required by subsections (c), (d), and (d-5) of this Section which is more than 2 months past its due date is guilty of a Class A misdemeanor.
(h) Any person who violates any of the provisions of this Section shall be subject to civil penalties of $5,000 for each violation and shall not be entitled to keep or receive fees, salaries, commissions or any compensation as a result or on account of the solicitations or fund raising campaigns, and at the request of the Attorney General or the charitable organization, a court may order that such be forfeited and paid toward and used for a charitable purpose as the court in its discretion determines is appropriate or placed in the Illinois Charity Bureau Fund.
(Source: P.A. 94-749, eff. 1-1-07.)

(225 ILCS 460/6.5) (from Ch. 23, par. 5106.5)
Sec. 6.5. Each person or entity that undertakes activities as a professional fundraising consultant, and that is not subject to the requirement to register or report as a professional fund raiser, shall register with the Attorney General, and reconfirm the registration every 2 years or upon such longer period as the Attorney General shall prescribe. Application for registration or re-registration shall be in writing, under oath in the form prescribed by the Attorney General, and the Attorney General shall mail registration forms to the address of any registered professional fundraising consultant. Such form shall contain an affidavit to the effect that the professional fundraising consultant has not or will not at any time have custody or control of charitable contributions. Failure to register pursuant to this Section shall subject the party to a fine in an amount not to exceed $100.
(Source: P.A. 87-755; 87-895.)

(225 ILCS 460/7) (from Ch. 23, par. 5107)
Sec. 7. (a) All contracts entered into by a professional fund raiser to conduct a fundraising campaign for a charitable purpose or charitable organization must be in writing in conformity with this Act. A true and correct copy of each contract shall be filed by the professional fund raiser and the charitable trustee or organization who is party thereto with the Attorney General prior to the conduct of a fundraising campaign under the contract and annually by the professional fund raiser at and with each reregistration. Each professional fund raiser shall pay an annual filing fee of $25 for each active contract filed or on file under this Act. The fee shall be paid at initial and annual re-registration. True and correct copies of such contracts shall be kept on file in the offices of the charitable organization and the professional fund raiser during the term thereof and until the expiration of a period of 3 years subsequent to the date the solicitation of contributions provided for therein actually terminates. Any person who violates the provisions of this Section is guilty of a Class A misdemeanor.
(b) Any contract between a trust or charitable organization and a professional fund raiser must contain an estimated reasonable budget disclosing the target amount of funds to be raised over the contract period, the type and amount of projected expenses related thereto, and the amount projected to be paid to the charitable organization. In addition, the contract shall disclose the period of its duration, the geographic scope for fundraising, describe the methods of fundraising to be employed and provide assurance of record keeping and accountability. If the contract provides that the professional fund raiser will retain or be paid a stated percentage of the gross amount raised, an estimate of the target gross amount to be raised and to be paid to charity shall be stated in the contract. If the contract provides for payment on an hourly rate for fund raising, the total estimated hourly amount, as well as the estimated number of hours to be spent in fund raising, shall be stated.
(c) All professional fund raiser contracts shall be approved and accepted by a majority of the charitable organization's trustees, and in the case of a not for profit charitable corporation, by its president and at least one member of its Board of Directors, and the contract shall recite said approval and acceptance by certification by a trustee or the corporation's president.
(d) All professional fund raiser contracts shall disclose the amounts of all commissions, salaries and fees charged by the fund raiser, its agents, employees and solicitors and the method used for computing such.
(e) If the professional fund raiser, its agents, solicitors or employees or members of the families thereof own an interest in, manage or are a supplier or vendor of fund raising goods or services, the relationship shall be fully disclosed in the contract, as well as the method of determining the related supplier's or vendor's charges.
(f) If the professional fund raiser, in the course of raising funds, is also providing charitable education program services to the public, the charitable organization shall approve or provide to the fund raiser a written text of all public educational program materials to be disseminated when fund raising, copies of which shall be maintained by the parties.
(g) Any person who knowingly violates any provision of this Section may be subject to injunctive relief and removal from office. Failure to file a contract and pay the prescribed annual contract filing fee prior to conducting a fund raiser for an organization shall in addition to other relief subject the professional fund raiser to a late filing fee of $1,000 for each contract not timely filed.
(h) A professional fund raiser or professional solicitor that materially fails to comply with this Section shall not be entitled to collect or retain any compensation, commission, fee or salary received in any campaign in which the violation occurs. Upon application, by the Attorney General to a court of competent jurisdiction, the court may apply equitable considerations in enforcing this Section.
(Source: P.A. 90-469, eff. 8-17-97.)

(225 ILCS 460/7.5)
Sec. 7.5. Public Safety Personnel Organization.
(a) Every Public Safety Personnel Organization that solicits contributions from the public shall, in addition to other provisions of this Act:
(1) Have as a condition of public solicitation a

provision included in every professional fund raiser contract providing that the professional fund raiser shall: (A) maintain and deliver to the organization a list of the names and addresses of all contributors and purchasers of merchandise, goods, services, memberships, and advertisements; (B) deliver the list of the current year semiannually of each contribution or purchase and specify the amount of the contribution or purchase and the date of the transaction; and (C) assign ownership of the list to the Public Safety Personnel Organization.

The obligation required by this subdivision (1) does

not apply to a professional fund raiser under the following conditions:

(i) the professional fund raiser does not have

access to information to create and maintain the list and the Public Safety Personnel Organization obtained the information to create and maintain the list under the fund raising campaign by other means; or

(ii) the Public Safety Personnel Organization and

the professional fund raiser agree to waive the obligation required by this subdivision (1).

(2) Act in accordance with Section 17-2 of the

Criminal Code of 2012, and violation of this Section shall also be subject to separate civil remedy hereunder.

(b) Any professional fund raiser who willfully violates the provisions of this Section may in addition to other remedies be subject to a fine of $2,000 for each violation, forfeiture of all solicitation fees, and enjoined from operating and soliciting the public.
(c) This Section does not apply to a contract that is in effect on the effective date of this amendatory Act of the 91st General Assembly (unless the contract is extended, renewed, or revised on or after the effective date of this amendatory Act of the 91st General Assembly, in which case this Section applies to the contract on and after the date on which the extension, renewal, or revision takes place).
(Source: P.A. 97-1150, eff. 1-25-13.)

(225 ILCS 460/8) (from Ch. 23, par. 5108)
Sec. 8. (a) No person shall act as a professional solicitor in the employ of a professional fund raiser required to register pursuant to Section 6 of this Act before he has registered with the Attorney General or after the expiration or cancellation of such registration or any renewal thereof. Application for registration or re-registration shall be in writing, under oath, in the form prescribed by the Attorney General. It shall describe the method and amount the solicitor will be paid and the charities for which the solicitor will be soliciting. Such registration or re-registration when effected shall be for a period of one year, or a part thereof, expiring on the 30th day of June, and may be renewed upon written application, under oath, in the form prescribed by the Attorney General for additional one year periods.
(b) Any person who violates the provisions of this Section is guilty of a Class A misdemeanor.
(c) No person convicted of a felony may register as a professional solicitor. No person convicted of a misdemeanor involving fiscal wrongdoing, breach of fiduciary duty, or a violation of this Act may register as a professional solicitor.
(d) Any person who violates the provisions of this Section shall not be entitled to keep or receive fees, salaries, commissions, or any compensation as a result or on account of the solicitations or fund raising campaigns, and at the request of the Attorney General a court may order that such fees, salaries, commissions, or compensation shall be forfeited and distributed for charitable use.
(Source: P.A. 87-755.)

(225 ILCS 460/9) (from Ch. 23, par. 5109)
Sec. 9. (a) An action for violation of this Act may be prosecuted by the Attorney General in the name of the people of the State, and in any such action, the Attorney General shall exercise all the powers and perform all duties which the State's Attorney would otherwise be authorized to exercise or to perform therein.
(b) This Act shall not be construed to limit or restrict the exercise of the powers or the performance of the duties of the Attorney General which he otherwise is authorized to exercise or perform under any other provision of law by statute or otherwise.
(c) Whenever the Attorney General shall have reason to believe that any charitable organization, professional fund raiser, or professional solicitor is operating in violation of the provisions of this Act, or if any of the principal officers of any charitable organization has refused or failed, after notice, to produce any records of such organization or there is employed or is about to be employed in any solicitation or collection of contributions for a charitable organization any device, scheme, or artifice to defraud or for obtaining money or property by means of any false pretense, representation or promise, or any false statement has been made in any application, registration or statement required to be filed pursuant to this Act, in addition to any other action authorized by law, he may bring in the circuit court an action in the name, and on behalf of the people of the State of Illinois against such charitable organization and any other person who has participated or is about to participate in such solicitation or collection by employing such device, scheme, artifice, false representation or promise, to enjoin such charitable organization or other person from continuing such solicitation or collection or engaging therein or doing any acts in furtherance thereof, or to cancel any registration statement previously filed with the Attorney General.
In connection with such proposed action the Attorney General is authorized to take proof in the manner provided in Section 2-1003 of the Code of Civil Procedure.
(d) Upon a showing by the Attorney General in an application for an injunction that any person engaged in the solicitation or collection of funds for charitable purposes, either as an individual or as a member of a copartnership, or as an officer of a corporation or as an agent for some other person, or copartnership or corporation, has been convicted in this State or elsewhere of a felony or of a misdemeanor where such felony or misdemeanor involved the misappropriation, misapplication or misuse of the money or property of another, he may enjoin such persons from engaging in any solicitation or collection of funds for charitable purposes.
(e) The Attorney General may exercise the authority granted in this Section against any charitable organization or person which or who operates under the guise or pretense of being an organization exempted by the provisions of Section 3 and is not in fact an organization entitled to such an exemption.
(f) In any action brought under the provisions of this Act, the Attorney General is entitled to recover costs for the use of this State.
(g) Any person who knowingly violates this Section may be enjoined from such conduct, removed from office, enjoined from acting for charity and subject to punitive damages as deemed appropriate by the circuit court.
(h) Any person who violates this Section shall not be entitled to keep or receive monies, fees, salaries, commissions or any compensation, as a result of the solicitations or fund raising campaigns, and at the request of the Attorney General such monies, fees, salaries, commissions or any compensation shall be forfeited and subject to distribution to charitable use as a court of equity determines.
(i) The Attorney General may publish an annual report of all charitable organizations based on information contained in reports filed hereunder stating the amount of money each organization received through solicitation and the amount of money which was expended on program service activity and the percentage of the solicited assets that were expended on charitable activity.
(j) The Attorney General shall cancel the registration of any organization, professional fund raiser, or professional solicitor who violates the provisions of this Section.
(k) Any person who solicits financial contributions or the sale of merchandise, goods, services, memberships, or advertisements in violation of the prohibitions of subsection (d-1) of Section 11 of this Act, or commits false personation, use of title, or solicitation as defined by Section 17-2 of the Criminal Code of 2012 shall, in addition to any other penalties provided for by law, be subject to civil remedy by cause of action brought by the Attorney General or a Public Safety Personnel Organization affected by the violation.
In addition to equitable relief, a successful claimant or the Attorney General shall recover damages of triple the amount collected as a result of solicitations made in violation of this Act, plus reasonable attorney's fees and costs.
A plaintiff in any suit filed under this Section shall serve a copy of all pleadings on the Attorney General and the State's Attorney for the county in which the suit is filed.
(Source: P.A. 97-1150, eff. 1-25-13.)

(225 ILCS 460/10) (from Ch. 23, par. 5110)
Sec. 10. When the Attorney General requires the attendance of any persons, as provided in Section 9, he shall issue an order setting forth the time when and the place where attendance is required and shall cause the same to be served upon the person in the manner provided for service of process in civil cases at least 14 days before the date fixed for attendance. Such order shall have the same force and effect as a subpoena and, upon application of the Attorney General, obedience to the order may be enforced by any court having jurisdiction in the county where the person receiving it resides or is found, in the same manner as though the notice were a subpoena. Such court may, in case of contumacy or refusal to obey the order issued by the Attorney General, issue an order requiring such person to appear before the Attorney General or to produce documentary evidence, if so ordered, or to give evidence touching the matter in question, and any failure to obey such order of the court may be punished by that court as a contempt upon itself. The investigation or hearing may be made by or before any Assistant Attorney General designated in writing by the Attorney General to conduct such investigation or hearing on his behalf. Witnesses ordered to appear shall be paid the same fees and mileage as are paid witnesses in the circuit courts of this State, and witnesses whose depositions are taken and the persons taking the same shall severally be entitled to the same fees as are paid for like services in the circuit courts of this State. The Attorney General or the Assistant Attorney General acting in his behalf is empowered to administer the necessary oath or affirmation to such witnesses.
(Source: Laws 1963, p. 2082.)

(225 ILCS 460/11) (from Ch. 23, par. 5111)
Sec. 11. (a) No person shall for the purpose of soliciting contributions from persons in this State, use the name of any other person, except that of an officer, director or trustee of the charitable organization by or for which contributions are solicited, without the written consent of such other persons.
(b) A person shall be deemed to have used the name of another person for the purpose of soliciting contributions if such latter person's name is listed on any stationery, advertisement, brochure or correspondence in or by which a contribution is solicited by or on behalf of a charitable organization or his name is listed or referred to in connection with a request for a contribution as one who has contributed to, sponsored or endorsed the charitable organization or its activities.
(c) Nothing contained in this Section shall prevent the publication of names of contributors without their written consents, in an annual or other periodic report issued by a charitable organization for the purpose of reporting on its operations and affairs to its membership or for the purpose of reporting contributions to contributors.
(d) No charitable organization or professional fund raiser soliciting contributions shall use a name, symbol, or statement so closely related or similar to that used by another charitable organization or governmental agency that the use thereof would tend to confuse or mislead the public.
(d-1) No Public Safety Personnel Organization may by words in its name or in its solicitations claim to be representing, acting on behalf of, assisting, or affiliated with the public safety personnel of a particular municipal, regional, or other geographical area, unless: (1) 80% or more of the organization's voting members and trustees are persons who are actively employed or retired or disabled from employment within the particular municipal, regional, or other geographical area stated in the name or solicitation; (2) all of these members are vested with the right to vote in the election of the managing or controlling officers of the organization either directly or through delegates; and (3) the organization includes in any solicitation the actual number of active or retired police officers, or police officers with disabilities, peace officers, firemen, fire fighters, emergency medical technicians - ambulance, emergency medical technicians - intermediate, emergency medical technicians - paramedic, ambulance drivers, or other medical assistance or first aid personnel who are members of the organization who are actively employed, retired, or disabled from employment within the particular municipal, regional, or other geographical area referenced in the solicitation.
(d-2) No person or organization may have a name or use a name using the words "officer", "police", "policeman", "policemen", "trooper", "sheriff", "law enforcement officer", "deputy", "chief of police", or similar words therein unless 80% or more of its trustees and voting members are active or retired law enforcement personnel or law enforcement personnel with disabilities.
(d-3) No person or organization may have a name or use a name using the words "fireman", "firemen", "fire fighter", "fire chief", "paramedic", or similar words therein unless 80% or more of its trustees and voting members are active or retired fire fighters or fire fighters with disabilities, firemen, emergency medical technicians - ambulance, emergency medical technicians - intermediate, emergency medical technicians - paramedic, ambulance drivers, or other medical assistance or first aid personnel.
(d-4) No person by words in a Public Safety Personnel Organization name or in solicitations made therefor shall state he or she or his or her organization is assisting or affiliated with a local, municipal, regional, or other governmental body or geographical area unless 80% of its trustees and voting members are active or retired police officers or police officers with disabilities, law enforcement officials, firemen, fire fighters, emergency medical technicians - ambulance, emergency medical technicians - intermediate, emergency medical technicians - paramedic, ambulance drivers, or other medical assistance or first aid personnel of the local, municipal, regional, or other geographical area so named or stated. Nothing in this Act shall prohibit a Public Safety Personnel Organization from stating the actual number of members it has in any geographical area.
(e) Any person or organization that willfully violates the provisions of this Section is guilty of a Class A misdemeanor. Any person or organization that willfully violates the provisions of this Section may in addition to other remedies be subject to a fine of $2,000 for each violation, shall be subject to forfeiture of all solicitation fees, and shall be enjoined from operating as a fund raiser and soliciting the public for fundraising purposes.
(Source: P.A. 99-143, eff. 7-27-15.)

(225 ILCS 460/12) (from Ch. 23, par. 5112)
Sec. 12. Registration under this Act shall not be deemed to constitute an endorsement by the State of Illinois of the charitable organization, professional fund raiser, or professional solicitor so registered. It shall be unlawful for any charitable organization, professional fund raiser, or professional solicitor to represent, directly or indirectly, for the purpose of solicitation and collection of funds for charitable purposes, in any form or manner whatsoever by advertising or otherwise, that it has registered or otherwise complied with the provisions of this Act. The Attorney General may, in his discretion, cancel the registration of any organization, professional fund raiser, or professional solicitor which or who violates the provisions of this Section. The Attorney General shall, by rule, set forth the standards by which he shall make this determination. Such standards shall be stated as precisely and clearly as practicable, to inform fully those persons affected.
(Source: P.A. 83-1282.)

(225 ILCS 460/13) (from Ch. 23, par. 5113)
Sec. 13. The Attorney General may enter into reciprocal agreements with a like authority of any other State or States for the purpose of exchanging information made available to the Attorney General or to such other like authority.
(Source: Laws 1963, p. 2082.)

(225 ILCS 460/14) (from Ch. 23, par. 5114)
Sec. 14. If any provision of this Act, or the application of such provision to any persons, body or circumstances shall be held invalid, the remainder of this Act, or the application of such provision to persons, bodies or circumstances other than those as to which it shall have been held invalid, shall not be affected thereby.
(Source: Laws 1963, p. 2082.)

(225 ILCS 460/15) (from Ch. 23, par. 5115)
Sec. 15. (a) Trustees of charitable trusts, organizations and corporations have a duty to supervise fund raising activities to ensure that contributions are adequately protected and devoted to the proper purpose and that statements or representations made during solicitations to the public are true and correct.
(b) If any person, including a charitable organization, a professional fund raiser or a professional solicitor, in conducting a fund raising campaign for a charitable organization or for charitable or ostensibly charitable purposes:
(1) Represents that tickets for a show or goods or

services shall be made available to children, disadvantaged persons or for a like charitable purpose, and that such will be distributed by the persons soliciting or the organization, the tickets shall be held in trust for the use as a charitable trust and adequate records and accounting for same maintained.

(2) Disseminates an educational message or materials

to the public with or in the course of fund raising activities and allocates the costs between fund raising and education programs, he shall prepare and maintain written worksheets of how the allocation is made and the reasoning behind the allocation.

(3) Sells or offers for sale advertising space in a

publication or ad book or periodical, he shall maintain adequate records for all ads sold and written document receipts shall provide the name of the organization involved, the publication's name, and its proposed date of publication, as well as the number of copies proposed to be printed or a reasonable estimate.

(4) Engages in the dissemination of education program

services as a part of or in physical conjunction with its solicitation of charitable contributions, it shall record and report all expenses incurred as fund raising unless it allocates the expenses between fund raising and other functions pursuant to professional accounting standards and provisions as promulgated and set forth by the American Institute of Certified Public Accountants or the Financial Accounting Standards Board from time to time in their official publications. For purposes of making all such allocations, the factors and considerations utilized must be reduced to writing.

(5) Engages in any public solicitation and therein

purports to relate the purpose or purposes for which the funds are solicited, such shall then be fully and accurately identified to the prospective donor. If a charitable organization whose purposes include the rendering of noneducational program services intends to expend or budget more than 50% of its program service expenditures for informing or educating the public and the funds being solicited will be used for such purpose, the donor at his or her request must be told that a primary use of the program funds will be for public education.

(6) Collects and takes control or possession of

contributions made for a charitable purpose or to a charitable organization, they owe a fiduciary duty to the public to deal with the said contributions in an appropriate fiduciary manner, to keep complete books and records for at least 3 years, to keep records in a comprehensive manner to permit accurate reporting and auditing as required by law, and to not commingle funds with noncharitable funds and to be able to account for the funds, and will be subject to surcharge for any funds not accounted for or wasted, in addition to other remedies available at equity. A presumption shall exist that expenditures not properly documented and disclosed by records were not properly spent.

(c) Any person who violates this Section may be enjoined from continuing to act on behalf of the charity for a period of up to 5 years and if the violation is intentional or willful they shall not be entitled to keep or receive fees, salaries, commissions or any compensation as a result of or on account of the solicitations or fund raising campaigns. At the request of the Attorney General a court shall order that the fees, salaries, commissions, or compensation shall be forfeited and used for a charitable use as the court determines.
(Source: P.A. 87-755.)

(225 ILCS 460/16) (from Ch. 23, par. 5116)
Sec. 16. (a) Any person who intentionally in breach of fiduciary duty misuses charitable assets is subject to punitive damages in an appropriate amount upon a trial on the issue.
(b) Upon an application to a court of competent jurisdiction, in which the Attorney General alleges that a charitable trust needs to be protected or the trustees of a charitable organization or trust have engaged in a breach of fiduciary duty toward the organization, and he seeks injunctive relief and removal of such trustees, the Court may, as part of the injunctive relief, and after a hearing where such trustees shall have an opportunity to be heard, appoint temporarily or permanently a receiver or additional trustees to protect and operate the organization and may temporarily, or as ultimate relief for breach of duty or to protect the trust, permanently remove any charitable organization's trustees, corporate officers, directors and members from office and appoint replacements to protect the public interest.
(Source: P.A. 87-755.)

(225 ILCS 460/16.5)
Sec. 16.5. Terrorist acts.
(a) Any person or organization subject to registration under this Act, who knowingly acts to further, directly or indirectly, or knowingly uses charitable assets to conduct or further, directly or indirectly, an act or actions as set forth in Article 29D of the Criminal Code of 2012, is thereby engaged in an act or actions contrary to public policy and antithetical to charity, and all of the funds, assets, and records of the person or organization shall be subject to temporary and permanent injunction from use or expenditure and the appointment of a temporary and permanent receiver to take possession of all of the assets and related records.
(b) An ex parte action may be commenced by the Attorney General, and, upon a showing of probable cause of a violation of this Section or Article 29D of the Criminal Code of 2012, an immediate seizure of books and records by the Attorney General by and through his or her assistants or investigators or the Department of State Police and freezing of all assets shall be made by order of a court to protect the public, protect the assets, and allow a full review of the records.
(c) Upon a finding by a court after a hearing that a person or organization has acted or is in violation of this Section, the person or organization shall be permanently enjoined from soliciting funds from the public, holding charitable funds, or acting as a trustee or fiduciary within Illinois. Upon a finding of violation all assets and funds held by the person or organization shall be forfeited to the People of the State of Illinois or otherwise ordered by the court to be accounted for and marshaled and then delivered to charitable causes and uses within the State of Illinois by court order.
(d) A determination under this Section may be made by any court separate and apart from any criminal proceedings and the standard of proof shall be that for civil proceedings.
(e) Any knowing use of charitable assets to conduct or further, directly or indirectly, an act or actions set forth in Article 29D of the Criminal Code of 2012 shall be a misuse of charitable assets and breach of fiduciary duty relative to all other Sections of this Act.
(Source: P.A. 97-1150, eff. 1-25-13.)

(225 ILCS 460/17) (from Ch. 23, par. 5117)
Sec. 17. In any solicitation to the public for a charitable organization by a professional fund raiser or professional solicitor:
(a) The public member shall be promptly informed by statement in verbal communications and by clear and unambiguous disclosure in written materials that the solicitation is being made by a paid professional fund raiser. The fund raiser, solicitor, and materials used shall also provide the professional fund raiser's name and a statement that contracts and reports regarding the charity are on file with the Illinois Attorney General and additionally, in verbal communications, the solicitor's true name must be provided.
(b) If the professional fund raiser employs or uses a contract which provides that it will be paid or retain a certain percentage of the gross amount of each contribution or shall be paid an hourly rate for solicitation, or the contract provides the charity will receive a fixed amount or a fixed percentage of each contribution, the professional fund raiser and person soliciting shall disclose to persons being solicited the percentage amount retained or hourly rate paid to the professional fund raiser and solicitor pursuant to the contract, and the amount or the percentage to be received by the charitable organization from each contribution, if such disclosure is requested by the person solicited.
(c) Any person, professional fund raiser, or professional solicitor soliciting charitable contributions from the public on behalf of a public safety personnel organization shall not misrepresent that he or she is in fact a law enforcement person, firefighter, or member of the organization for whom the contributions are being raised, and, if requested by the person solicited, he or she shall promptly provide his or her actual name, the exact legal name of the organization with which he or she is employed and its correct address, as well as the exact name of the charitable organization.
(Source: P.A. 90-469, eff. 8-17-97; 91-357, eff. 7-29-99.)

(225 ILCS 460/18) (from Ch. 23, par. 5118)
Sec. 18. In any solicitation of contributions for a charitable organization it shall be deemed a misrepresentation of fact if any person:
(a) Who is a professional fund raiser or professional solicitor fails in any solicitations to state and disclose to persons solicited that they are paid professional fund raisers or solicitors if the person being solicited asks if they are paid callers;
(b) Who is relating the projected use of solicited charitable funds and knowingly falsely states in a material fashion the charitable purposes for which the charitable funds collected are to be used or are being used or fails to disclose the primary program service to which such funds are known to be devoted;
(c) Who is a professional fund raiser or professional solicitor and refuses or fails to supply, upon the request of a person being solicited, the hourly rate charge or the estimated percentage or actual percentage, if known, which is to be paid to or retained by the professional fund raiser and solicitor and the amount to be paid to the charitable organization under the fund raising contract then in effect and the amount to be paid to the charitable organizations;
(d) Falsely states or represents that they are a member of a charitable organization or that they are a policeman, sheriff, law enforcement person, or fireman;
(e) Who by use of an organization's name or by its appeal, represents that solicited funds are for research or relates or implies that they will be used to alleviate conditions or to eliminate a condition, or for another specified purpose, but in fact the funds being solicited are used primarily in educating the public and the person soliciting fails therewith also to disclose that the primary purpose of the solicited funds is education;
(f) Who is a professional fund raiser or professional solicitor and who makes a solicitation for a contribution for or on behalf of a charitable organization without authorization by or a contract with the charitable organization;
(g) Any paid person who is soliciting charitable funds who makes an intentional misrepresentation as to the use of solicited funds is subject to punitive damages upon a trial on the issue.
(Source: P.A. 87-755.)

(225 ILCS 460/19) (from Ch. 23, par. 5119)
Sec. 19. Any trustee or person who without lawful authority intentionally disburses or causes the use of charitable trust funds over which he is a fiduciary to be used for his personal benefit or for his own personal use in an amount in excess of $1,000 within a 3 year period is guilty of a Class 2 felony and is subject to civil punitive damages up to or equal to the amount used and a civil penalty fine of up to $50,000 for each intentional violation.
(Source: P.A. 87-755.)

(225 ILCS 460/20) (from Ch. 23, par. 5120)
Sec. 20. All copies of registration materials or financial documents filed with the Attorney General pursuant to the provisions of this Act shall, when certified by him or by his designated Assistant Attorney General, be taken and received in all courts, public offices and official bodies as business records of the filer.
(Source: P.A. 87-755.)

(225 ILCS 460/21) (from Ch. 23, par. 5121)
Sec. 21. Illinois Charity Bureau Fund. The court in its discretion may place costs, fines, and penalties collected pursuant to this Act into the Illinois Charity Bureau Fund created in Section 19 of the Charitable Trust Act and such shall be expended by the Attorney General for the enforcement and administration of this Act to protect the public interest in charitable funds and subject to transfer by appropriation of said funds to the Attorney General's Grant Fund at the Attorney General's direction.
(Source: P.A. 90-469, eff. 8-17-97.)

(225 ILCS 460/22)
Sec. 22. All fees and penalties collected by the Attorney General pursuant to this Act shall be paid and deposited into the Illinois Charity Bureau Fund in the State Treasury. Moneys in the Fund shall be appropriated to the Attorney General for charitable trust enforcement purposes as an addition to other appropriated funds and be used by the Attorney General to provide the public with information concerning charitable trusts and organizations and for charitable trust enforcement activities.
(Source: P.A. 90-469, eff. 8-17-97.)

(225 ILCS 460/23)
Sec. 23. Charitable Advisory Council. As a part of charitable trust enforcement and public disclosure, a task force composed of citizens chosen by the Attorney General to be known as the Attorney General's Charitable Advisory Council shall be and is hereby formed as a permanent body. Members shall serve at the pleasure of the Attorney General or for such terms as the Attorney General may designate. This Advisory Council shall study issues of charitable giving, volunteerism, and fundraising in this State. The Advisory Council members shall serve without compensation, and the expenses of the Council may be paid for out of the Illinois Charity Bureau Fund in an amount not to exceed $10,000 per year and in the discretion of the Attorney General.
(Source: P.A. 91-444, eff. 8-6-99; 92-205, eff. 1-1-02.)



225 ILCS 465/ - Transient Merchant Act of 1987.

(225 ILCS 465/1) (from Ch. 121 1/2, par. 1651)
Sec. 1. This Act shall be known and may be cited as the "Transient Merchant Act of 1987".
(Source: P.A. 85-600.)

(225 ILCS 465/2) (from Ch. 121 1/2, par. 1652)
Sec. 2. Definitions. As used in this Act:
"Transient merchant" means any person who is engaged temporarily in the retail sale of goods, wares or merchandise in this State and who, for the purpose of conducting such business, occupies any building, room, vehicle, structure of any kind, or vacant lot. However, this Act does not apply to any person selling goods, wares or merchandise which are raised, produced or manufactured by him, to any person selling vegetables, fruit or perishable farm products at an established city or village market, to any person operating a store or refreshment stand at a resort, to any person operating a stand or booth on or adjacent to property owned by him or upon which he resides, to any person operating a stand or booth at a State or county fair, or to any person operating a stand or booth at a trade show, exposition, convention or similar event. This Act does not apply to any person holding a valid license, issued by a county or municipality, to engage in retail sales.
"Itinerant vendor" means any person who transports tangible personal property for retail sale within this State who does not maintain in this State an established office, distribution house, sales house, warehouse, service center or residence from which such business is conducted. However, this Act does not apply to any person who delivers tangible personal property within this State who is fulfilling an order for such property which was solicited or placed by mail or other means. This Act does not apply to any person holding a valid license, issued by a county or municipality, to engage in retail sales.
"Person" means any individual, corporation, partnership, trust, firm, association or other entity.
"New and unused property" means tangible personal property that is acquired in the ordinary course of business by the unused property merchant directly from the producer, manufacturer, wholesaler, or retailer that (i) has not been used since its production or manufacture or (ii) is in its original and unopened package or container, if the personal property was packaged when originally produced or manufactured.
(Source: P.A. 91-874, eff. 6-30-00.)

(225 ILCS 465/3) (from Ch. 121 1/2, par. 1653)
Sec. 3. It is a violation of this Act for any person, either as principal or agent, to conduct business as a transient merchant or itinerant vendor in this State without first complying with the requirements of Section 2a of the Retailers' Occupation Tax Act by obtaining a certificate of registration and, if a bond or other security is required, by posting bond or other approved security, and without having obtained a license under this Act.
(Source: P.A. 96-1355, eff. 7-28-10.)

(225 ILCS 465/4) (from Ch. 121 1/2, par. 1654)
Sec. 4. (a) Any person who wishes to obtain a license as a transient merchant or itinerant vendor shall file a written license application with the appropriate licensing agency as provided in this Section.
(b) (1) The corporate authorities of a municipality of more than 500,000 persons may designate a municipal office or department as the licensing agency. If such a licensing agency has been designated, a transient merchant or itinerant vendor intending to do business in such incorporated area shall file his license application with that licensing agency.
(2) If the applicant intends to transact business in an incorporated area which is not within the jurisdiction of any police department or in an unincorporated area, the application shall be filed with the office of the county sheriff whose jurisdiction includes the area in which business is to be transacted, and such office shall be the licensing agency.
(3) Except as provided in paragraph (1) of this subsection, if the applicant intends to transact business in an incorporated area within the jurisdiction of a police department, the application shall be filed with that police department and such police department shall be the licensing agency.
(c) The license application shall include the applicant's name, permanent business address (which must include a street address), residence address of the principal (and, if the applicant is a corporation, the residence addresses of its officers), the location at which the applicant intends to do business, the nature of the business the applicant intends to conduct, a copy of the applicant's certificate of registration under the Retailers' Occupation Tax Act, a complete inventory of the goods the applicant intends to offer for sale, and a list of all licenses to conduct business as a transient merchant or an itinerant vendor obtained by the applicant in this State in the 12 months preceding the date of filing of the application.
(d) The applicant shall file with the licensing agency a surety bond or shall make a cash deposit unless waived by the unit of local government of which the licensing agency is a branch. The amount of the bond or deposit shall be equal to 50% of the wholesale value of the merchandise that the applicant intends to offer for sale; however, the amount of the bond or deposit shall not be less than $1,000 nor more than $10,000. A unit of local government may, by ordinance, waive the requirement of posting a surety bond or cash deposit.
(e) The licensing agency shall transfer said deposit or bond to the Attorney General of this State within 14 days after the applicant ceases to do business in its jurisdiction, and the Attorney General shall hold such deposit or bond for 2 years for the benefit of any person who suffers loss or damage as a result of the purchase of merchandise from said person licensed under this Act or as the result of the negligent or intentionally tortious act of the person licensed under this Act. The Attorney General shall pay any portion of the bond or deposit to any person in accordance with the order of a court without making an independent finding as to the amount of the bond or deposit that is payable to that person. Any balance of said deposit held by the Attorney General 2 years after the expiration of a license of a person under this Act shall be refunded to the person.
(f) A license issued under this Act shall expire on December 31 of the year it was issued. The licensing agency may collect a license application fee of $100 from any person wishing to conduct business as either a transient merchant or itinerant vendor under this Act.
(Source: P.A. 85-1267.)

(225 ILCS 465/5) (from Ch. 121 1/2, par. 1655)
Sec. 5. If any person makes retail sales as a transient merchant or itinerant vendor without having obtained a license under Section 4 of this Act, the licensing agency may hold the inventory, truck or other personal property of the person until he obtains a license to conduct business as a transient merchant or itinerant vendor. If the property has been held by the licensing agency for more than 60 days and the person whose property is being held has not obtained a license under Section 4 of this Act, the licensing agency, or the unit of government of which it is a branch, office or department, may petition the circuit court for an order for the sale of the property being held. If the court finds that the person whose property is held has not obtained a license under Section 4 of this Act, the court may order the licensing agency or unit of government to sell the property. Proceeds of the sale of the property, less reimbursement to the licensing agency of the reasonable expenses of storage and sale of the property, shall be deposited in the treasury of the county, city or other unit of government of which the licensing agency is a branch, office or department.
(Source: P.A. 85-600.)

(225 ILCS 465/5.5)
Sec. 5.5. Flea market; prohibited sales. No person at a flea market shall sell, offer for sale, or knowingly permit the sale of baby food, infant formula, or similar products or any pharmaceuticals, over-the-counter drugs, cosmetics, or medical devices. This Section does not apply to a person who keeps available for public inspection an identification card identifying him or her as an authorized representative of the manufacturer or distributor of any pharmaceuticals, over-the-counter drugs, cosmetics, or medical devices, as long as the card is not false, fraudulent, or fraudulently obtained.
For purposes of this Section, "flea market" means any location, other than a permanent retail store, at which space is rented or otherwise made available to others for the conduct of business as a transient merchant or an itinerant vendor as defined in this Act.
(Source: P.A. 89-226, eff. 1-1-96.)

(225 ILCS 465/5.6)
Sec. 5.6. Receipts for the purchase of new and unused property.
(a) An unused property merchant must maintain receipts for the purchase of new and unused property purchased or acquired on or after the effective date of this amendatory Act of the 91st General Assembly. The receipts must contain the following information:
(1) the date of the transaction;
(2) the name and address of the person, corporation,

or entity from whom the new and unused property was acquired;

(3) an identification and description of the new and

unused property acquired;

(4) the price paid for the new and unused property;

and

(5) the signature of the seller and buyer of the new

and unused property.

(b) It is a violation of this Section for an unused property merchant required to maintain receipts under the provisions of this Section to knowingly:
(1) falsify, obliterate, or destroy the receipts;
(2) refuse or fail to make the receipts available for

inspection upon request within a period of time that is reasonable under the individual circumstances surrounding the request; however, the unused property merchant is not required to possess the receipt on or about his or her person without reasonable notice; or

(3) fail to maintain the receipts required by this

Section for at least 2 years.

(c) The provisions of this Section shall not apply to the following:
(1) the sale of a motor vehicle or trailer that is

required to be registered or is subject to the certificate of title laws of this State;

(2) the sale of livestock, ice, or wood for fuel;
(3) business conducted in any industry or association

trade show;

(4) property, although never used, whose style,

packaging, or material clearly indicates that the property was not produced or manufactured recently;

(5) a person who sells by sample, catalog, or

brochure for future delivery;

(6) the sale of arts or crafts or other merchandise

by the person who produced those arts or crafts or other merchandise or by a person or persons acting on his or her behalf; or

(7) a person who makes sales presentations pursuant

to a prior, individualized invitation issued to the consumer by the owner or legal occupant of the premises.

(Source: P.A. 91-874, eff. 6-30-00.)

(225 ILCS 465/6) (from Ch. 121 1/2, par. 1656)
Sec. 6. It shall be prima facie evidence that a person is a transient merchant or itinerant vendor under this Act if the person does not transact business from a fixed location or if the person does not own, or lease for a term of at least 6 months, the property from which business is conducted.
(Source: P.A. 85-600.)

(225 ILCS 465/7) (from Ch. 121 1/2, par. 1657)
Sec. 7. Any person who is convicted of violating any provision of this Act is guilty of a Class B misdemeanor. Any person who is convicted of committing a second or subsequent violation of this Act is guilty of a Class 4 felony.
(Source: P.A. 85-600.)

(225 ILCS 465/8) (from Ch. 121 1/2, par. 1658)
Sec. 8. Nothing in this Act shall limit the authority of a unit of local government to license or regulate transient merchants or itinerant vendors in a manner not inconsistent with this Act.
(Source: P.A. 85-600.)



225 ILCS 470/ - Weights and Measures Act.

(225 ILCS 470/1) (from Ch. 147, par. 101)
Sec. 1. This Act shall be known and may be cited as the "Weights and Measures Act".
(Source: Laws 1963, p. 3433.)

(225 ILCS 470/2) (from Ch. 147, par. 102)
Sec. 2. Definitions. As used in this Act:
"Person" means both singular and plural as the case demands, and includes individuals, partnerships, corporations, companies, societies and associations.
"Weights and measures" means all weights and measures of every kind, instruments and devices for weighing and measuring, and any appliances and accessories associated with any or all such instruments and devices, including all grain moisture measuring devices, but does not include meters for the measurement of electricity, gas (natural or manufactured) or water operated in a public utility system. These electricity meters, gas meters, and water meters, and their appliances or accessories, and slo flo meters, are specifically excluded from the scope and applicability of this Act.
"Sell" and "sale" includes barter and exchange.
"Director" means the Director of Agriculture.
"Department" means the Department of Agriculture.
"Inspector" means an inspector of weights and measures of this State.
"Sealer" and "deputy sealer" mean, respectively, a sealer of weights and measures and a deputy sealer of weights and measures of a city.
"Intrastate commerce" means any and all commerce or trade that is commenced, conducted and completed wholly within the limits of this State, and the phrase "introduced into intrastate commerce" means the time and place at which the first sale and delivery being made either directly to the purchaser or to a carrier for shipment to the purchaser.
"Commodity in package form" means a commodity put up or packaged in any manner in advance of sale in units suitable for either wholesale or retail sale, excluding any auxiliary shipping container enclosing packages which individually conform to the requirements of this Act. An individual item or lot of any commodity not in package form as defined in this Section but on which there is marked a selling price based on an established price per unit of weight or of measure shall be deemed a commodity in package form.
"Consumer package" and "package of consumer commodity" mean any commodity in package form that is customarily produced or distributed for sale through retail sales agencies or instrumentalities for consumption by individuals or use by individuals for the purposes of personal care or in the performance of services ordinarily rendered in or about the household or in connection with personal possessions, and which usually is consumed or expended in the course of such consumption or use.
"Nonconsumer package" and "package of nonconsumer commodity" mean any commodity in package form other than a consumer package, and particularly a package designed solely for industrial or institutional use or for wholesale distribution only.
"Certificate of Conformance" means a document issued by the National Conference on Weights and Measures based on testing in participating laboratories that indicates that the weights and measures or weighing and measuring device conform with the requirements of National Institute of Standards and Technology's Handbooks 44, 105-1, 105-2, 105-3, 105-4, or 105-8 and any subsequent revisions or supplements thereto.
"Prepackage inspection violation" means that the majority of the lots of prepackaged commodities inspected at a single location are found to have one or more packages below the maximum allowable variation as published in the National Institute of Standards and Technology Handbook 133 or the majority of the lots inspected at a single location are found to be below the stated net weight declaration on an average.
"Diesel gallon equivalent" means 6.06 pounds of liquefied natural gas or 6.41 pounds of propane.
"Gasoline gallon equivalent" means 5.660 pounds of compressed natural gas.
(Source: P.A. 100-9, eff. 7-1-17.)

(225 ILCS 470/3) (from Ch. 147, par. 103)
Sec. 3. Recognition and use of systems. The system of weights and measures in customary use in the United States and the metric system of weights and measures are jointly recognized, and one or the other of these systems shall be used for all commercial purposes in this State. The definitions of basic units of weight and measure, the tables of weight and measure, and weights and measures equivalents, as published by the National Institute of Standards and Technology, are recognized and shall govern weighing and measuring equipment and transactions in this State.
(Source: P.A. 88-600, eff. 9-1-94.)

(225 ILCS 470/4) (from Ch. 147, par. 104)
Sec. 4. The term "barrel", when used in connection with fermented liquor, means a unit of 31 gallons. The term "ton" means a unit of 2,000 pounds avoirdupois weight. The term "cord", when used in connection with wood intended for fuel purposes, means the amount of wood contained in a space of 128 cubic feet when the wood is ranked and well stowed.
(Source: Laws 1963, p. 3433.)

(225 ILCS 470/5) (from Ch. 147, par. 105)
Sec. 5. State standards; safekeeping. Weights and measures supplied to the State of Illinois by the federal government or otherwise obtained by the State for use as State standards shall, when certified to be satisfactory for use as such by the National Institute of Standards and Technology, be the standards of weight and measure of this State. The State standards shall be retained in a safe and suitable place in the office or laboratory of the Department and shall not be removed from the office or laboratory except for repairs or certification.
(Source: P.A. 88-600, eff. 9-1-94.)

(225 ILCS 470/6) (from Ch. 147, par. 106)
Sec. 6. The Director shall be, ex officio, the director of weights and measures for the State of Illinois. The Director may designate or appoint qualified persons to represent him in carrying out his responsibilities as set forth in this Act. There shall be State inspectors of weights and measures and necessary technical and clerical personnel, appointed by the Director in compliance with regulations of the Department of Central Management Services to hold office during good behavior, and to constitute the weights and measures staff.
(Source: P.A. 96-1333, eff. 7-27-10.)

(225 ILCS 470/7) (from Ch. 147, par. 107)
Sec. 7. The Director shall maintain custody of the State standards of weight and measure and of other standards and equipment provided for by this Act and shall keep accurate records thereof. The Director shall enforce the provisions of this Act, shall maintain general supervision of weights and measures offered for sale, sold or in use in this State, and shall submit an annual report to the Governor each January, summarizing all activities of his office.
(Source: P.A. 96-1333, eff. 7-27-10.)

(225 ILCS 470/8) (from Ch. 147, par. 108)
Sec. 8. Regulations; issuance; contents. The Director shall from time to time issue reasonable regulations for enforcement of this Act that shall have the force and effect of law. In determining these regulations, he shall appoint, consult with, and be advised by committees representative of industries to be affected by the regulations. These regulations may include (1) standards of net weight, measure or count, and reasonable standards of fill, for any commodity in package form, (2) rules governing the technical and reporting procedures to be followed and the report and record forms and marks of approval and rejection to be used by inspectors of weights and measures in the discharge of their official duties, and (3) exemptions from the sealing or marking requirements of Section 14 of this Act with respect to weights and measures of such character or size that such sealing or marking would be inappropriate, impracticable, or damaging to the apparatus in question. These regulations shall include specifications, tolerances, and regulations for weights and measures, of the character of those specified in Section 10 of this Act, designed to eliminate from use (without prejudice to apparatus that conforms as closely as practicable to the official standards) such weights and measures as are (1) inaccurate, (2) of faulty construction (that is, not reasonably permanent in their adjustment or not capable of correct repetition of their indications), or (3) conducive to the perpetration of fraud. Specifications, tolerances, and regulations for commercial weighing and measuring devices recommended by the National Institute of Standards and Technology and published in National Institute of Standards and Technology Handbook 44 and supplements thereto or in any publication revising or superseding Handbook 44, shall be the specifications, tolerances, and regulations for commercial weighing and measuring devices of this State, except insofar as specifically modified, amended, or rejected by a regulation issued by the Director. Notwithstanding the provisions of this paragraph, liquefied natural gas and propane used as motor fuel shall be sold in diesel gallon equivalents, and compressed natural gas shall be sold in gasoline gallon equivalents. Propane used as motor fuel shall be sold in actual measured gallon volumetric units, which shall then be multiplied by 0.651 to determine the diesel gallon equivalents that are subject to tax under the Motor Fuel Tax Law.
The National Institute of Standards and Technology Handbook 133 and its supplements, or any publication revising or superseding Handbook 133, shall be the method for checking the net contents of commodities in package form. The National Institute of Standards and Technology Handbooks 105-1, 105-2, 105-3, 105-4, 105-8, and their supplements, or any publication revising or superseding Handbooks 105-1, 105-2, 105-3, 105-4, and 105-8 shall be specifications and tolerances for reference standards and field standards weights and measures.
For purposes of this Act, apparatus shall be deemed "correct" when it conforms to all applicable requirements promulgated as specified in this Section. Apparatus that does not conform to all applicable requirements shall be deemed "incorrect".
The Director is authorized to prescribe by regulation, after public hearings, container sizes for fluid dairy products and container sizes for ice cream, frozen desserts, and similar items.
For the purposes of this Act, any apparatus certified by the Department or city sealer as of July 1, 2012 satisfies construction and installation requirements.
The Uniform Packaging and Labeling Regulation and the Uniform Regulation for the Method of Sale of Commodities in the National Institute of Standards and Technology Handbook 130, and any of its subsequent supplements or revisions, shall be the requirements and standards governing the packaging, labeling, and method of sale of commodities for this State, except insofar as specifically modified, amended, or rejected by regulation issued by the Director, and except that liquefied natural gas used as motor fuel shall be sold in diesel gallon equivalents, and compressed natural gas shall be sold in gasoline gallon equivalents.
(Source: P.A. 100-9, eff. 7-1-17.)

(225 ILCS 470/8.1)
Sec. 8.1. Registration of servicepersons, service agents, and special sealers. No person, firm, or corporation shall sell, install, service, recondition or repair a weighing or measuring device used in trade or commerce without first obtaining a certificate of registration. Applications by individuals for a certificate of registration shall be made to the Department, shall be in writing on forms prescribed by the Department, and shall be accompanied by the required fee.
Each application shall provide such information that will enable the Department to pass on the qualifications of the applicant for the certificate of registration. The information requests shall include present residence, location of the business to be licensed under this Act, whether the applicant has had any previous registration under this Act or any federal, state, county, or local law, ordinance, or regulation relating to servicepersons and service Agencies, whether the applicant has ever had a registration suspended or revoked, whether the applicant has been convicted of a felony, and such other information as the Department deems necessary to determine if the applicant is qualified to receive a certificate of registration.
Before any certificate of registration is issued, the Department shall require the registrant to meet the following qualifications:
(1) Has possession of or available for use weights

and measures, standards, and testing equipment appropriate in design and adequate in amount to provide the services for which the person is requesting registration.

(2) Passes a qualifying examination for each type of

weighing or measuring device he intends to install, service, recondition, or repair.

(3) Demonstrates a working knowledge of weighing and

measuring devices for which he intends to be registered.

(4) Has a working knowledge of all appropriate

weights and measures laws and their rules and regulations.

(5) Has available a current copy of National

Institute of Standards and Technology Handbook 44.

(6) Pays the prescribed registration fee for the type

of registration:

(A) The annual fee for a Serviceperson

Certificate of Registration shall be $30.

(B) The annual fee for a Special Sealer

Certificate of Registration shall be $100.

(C) The annual fee for a Service Agency

Certificate of Registration shall be $100.

"Registrant" means any individual, partnership, corporation, agency, firm, or company registered by the Department who installs, services, repairs, or reconditions, for hire, award, commission, or any other payment of any kind, any commercial weighing or measuring device.
"Commercial weighing and measuring device" means any weight or measure or weighing or measuring device commercially used or employed (i) in establishing size, quantity, extent, area, or measurement of quantities, things, produce, or articles for distribution or consumption which are purchased, offered, or submitted for sale, hire, or award, or (ii) in computing any basic charge or payment for services rendered, except as otherwise excluded by Section 2 of this Act, and shall also include any accessory attached to or used in connection with a commercial weighing or measuring device when the accessory is so designed or installed that its operation affects, or may affect, the accuracy of the device.
"Serviceperson" means any individual who sells, installs, services, repairs, or reconditions, for hire, award, commission, or any other payment of kind, a commercial weighing or measuring device.
"Service agency" means any individual, agency, firm, company, or corporation that, for hire, award, commission, or any other payment of any kind, sells, installs, services, repairs, or reconditions a commercial weighing or measuring device.
"Special sealer" means any serviceperson who is allowed to service only one service agency's liquid petroleum meters or liquid petroleum measuring devices.
Each registered service agency and serviceperson shall have report forms, known as "Placed in Service Reports". An original and 2 copies of these forms shall be executed and shall include the assigned registration number (in the case where a registered serviceperson is representing a registered service agency both assigned registration numbers shall be included), and shall be signed by a registered serviceperson or by a registered serviceperson representing a registered service agency for each rejected or repaired device restored to service and for each newly installed device placed in service. Whenever a registered serviceperson or special sealer places into service a weighing or measuring device, there shall be affixed to the device indicator a decal provided by the Department that indicates the device accuracy.
Within 5 days after a device is restored to service or placed in service, the original of a properly executed "Placed in Service Report", together with any official rejection tag or seal removed from the device, shall be mailed to the Department. A copy of the report shall be handed to the owner or operator of the device and a copy of the report shall be retained by the service agency or serviceperson.
All field standards that are used for servicing and testing weights and measures devices for which competence is registered shall be submitted to the Director for initial and subsequent verification and calibration at least once every 2 years or as otherwise determined by the Director. When servicing commercial weighing or measuring devices, a registered serviceperson or registered service agency shall not use any field standards or testing equipment that have not been calibrated or verified by the Director. In lieu of submission of physical standards, the Director may accept calibration reports, verification reports, or both from any laboratory that is formally accredited or recognized. The Director shall maintain a list of organizations from which the Department will accept calibration reports. The Department shall retain the right to monitor periodically calibration results, to verify field standard compliance to specifications and tolerance when field standards are initially placed into service or at any intermediate point between calibration, or both.
Persons working as apprentices are not subject to registration if they work with and under the supervision of a registered serviceperson.
The Director is authorized to promulgate, after public hearing, rules and regulations necessary to enforce the provisions of this Section.
For good cause and after a hearing upon reasonable notice, the Director may deny any application for registration or any application for renewal of registration, or may revoke or suspend the registration of any registrant.
The Director may publish from time to time as he deems appropriate, and may supply upon request, lists of registered servicepersons and registered service agencies.
All final administrative decisions of the Director under this Section shall be subject to judicial review under the Administrative Review Law. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 96-1310, eff. 7-27-10; 96-1333, eff. 7-27-10; 97-333, eff. 8-12-11.)

(225 ILCS 470/9) (from Ch. 147, par. 109)
Sec. 9. Calibration of field standards procured by cities. At least once every year, the Director shall test the standards of weights and measures procured by any city for which appointment of a sealer of weights and measures is provided by this Act.
(Source: P.A. 91-357, eff. 7-29-99.)

(225 ILCS 470/10) (from Ch. 147, par. 110)
Sec. 10. Inspection. Unless otherwise provided by law, the Director may inspect and test all weights and measures held, offered, or exposed for sale to ascertain if they are correct. The Director shall, within each period of 12 months or more frequently if necessary, inspect and test all law enforcement scales used to determine vehicle weights and all weights and measures commercially used (1) in determining the weight, measurement, or count of commodities or things sold or offered or exposed for sale on the basis of weight, measure, or count or (2) in computing the basic charge or payment for services rendered on the basis of weight, measure, or count to ascertain if they are correct. However, with respect to single-service devices (meaning those designed to be used commercially only once and then discarded) and devices uniformly mass-produced, as by means of a mold or die, and not susceptible to individual adjustment, such tests may be made on representative samples of these devices. The lots of which such samples are representative shall be held to be correct or incorrect upon the basis of the results of the inspections and tests on the samples.
(Source: P.A. 96-1333, eff. 7-27-10.)

(225 ILCS 470/11) (from Ch. 147, par. 111)
Sec. 11. The Director shall investigate complaints received by him concerning violations of the provisions of this Act and shall conduct such investigations as he deems appropriate and advisable to develop information on prevailing procedures in commercial quantity determination and on possible violations of the provisions of this Act and to promote the general objective of accuracy in the determination and representation of quantity in commercial transactions.
(Source: P.A. 96-1333, eff. 7-27-10.)

(225 ILCS 470/12) (from Ch. 147, par. 112)
Sec. 12. The Director shall from time to time weigh or measure and inspect packages or amounts of commodities held, offered or exposed for sale or sold or in the process of delivery, to determine whether they contain the amounts represented and are being held, offered or exposed for sale or were sold in accordance with law. When such packages or amounts of commodities are thus determined not to contain the amounts represented or are found to be kept, offered or exposed for sale in violation of law, the Director may restrain such offer, exposure or sale by order and may so mark or identify them to indicate the illegality thereof. In carrying out the provisions of this Section, the Director may employ recognized sampling procedures under which the compliance of a given lot of packages will be determined on the basis of the result obtained on a sample selected from and representative of such lot. No person shall (1) sell, or keep, offer or expose for sale in intrastate commerce any package or amount of commodity that has been ordered off sale or marked or identified as provided in this Section unless and until such package or amount of commodity fully complies with all legal requirements, or (2) dispose of any package or amount of commodity that has been ordered off sale or marked or identified as provided in this Section and that does not comply with legal requirements in any manner except with the specific approval of the Director
(Source: P.A. 96-1333, eff. 7-27-10.)

(225 ILCS 470/13) (from Ch. 147, par. 113)
Sec. 13. The Director may issue stop-use orders, stop-removal orders and removal orders with respect to weights and measures being or susceptible of being commercially used, and may issue stop-removal orders and removal orders with respect to packages or amounts of commodities kept, offered or exposed for sale or sold or in process of delivery, whenever in the course of his enforcement of the provisions of this Act he deems it necessary or expedient to issue such orders. No person shall use, remove or fail to remove from the premises specified any weight, measure or package or amount of commodity contrary to the terms of a stop-use order, stop-removal order or removal order issued pursuant to this Section.
(Source: P.A. 96-1333, eff. 7-27-10.)

(225 ILCS 470/14) (from Ch. 147, par. 114)
Sec. 14. Upon inspection and test, the Director shall approve for use and may seal or mark with appropriate devices such weights and measures as he finds to be "correct" and shall reject and mark or tag as "rejected" such weights and measures as he finds to be "incorrect" (but susceptible of satisfactory repair), as defined in Section 8 of this Act. Such sealing or marking is unnecessary with respect to such weights and measures as may be exempted therefrom by a regulation of the Director issued pursuant to Section 8 of this Act. The Director shall condemn and may seize and may destroy weights and measures found to be "incorrect" which, in his best judgment, are not susceptible of satisfactory repair. Weights and measures that have been rejected may be confiscated and destroyed by the Director if not corrected pursuant to, or if used or disposed of contrary to, Section 22 of this Act.
(Source: P.A. 96-1333, eff. 7-27-10.)

(225 ILCS 470/15) (from Ch. 147, par. 115)
Sec. 15. To enforce this Act and other Acts dealing with weights and measures and enforceable by him, the Director is vested with special police powers, and may without formal warrant both arrest any violator of such Acts and seize for use as evidence incorrect or unsealed weights and measures or amounts or packages of commodity found to be used, retained, offered or exposed for sale or sold in violation of law. In performance of his official duties, the Director may enter and go into or upon any structure or premises without formal warrant and may stop any person and require him to proceed, with or without any vehicle of which he may be in control, to a place specified by the Director.
(Source: P.A. 96-1333, eff. 7-27-10.)

(225 ILCS 470/16) (from Ch. 147, par. 116)
Sec. 16. The powers and duties given to and imposed upon the Director by Sections 9, 10, 11, 12, 13, 14, 15, 21 and 56 of this Act shall also be conferred upon the designated or appointed qualified persons, whenever they act under the instructions and at the direction of the Director.
(Source: P.A. 96-1333, eff. 7-27-10.)

(225 ILCS 470/17) (from Ch. 147, par. 117)
Sec. 17. Sealer weights and measures. In and for each city having a population of 25,000 or more according to the latest official United States census, there may be a sealer of weights and measures and such deputy sealers of weights and measures as may be required. A city sealer is required to attend annual training workshops conducted by the Department.
(Source: P.A. 88-600, eff. 9-1-94.)

(225 ILCS 470/19) (from Ch. 147, par. 119)
Sec. 19. Subject to the annual training provisions of Section 17, the sealer of a city, and each of his deputy sealers when acting under his instructions and at his direction, has the same powers and duties within the city for which appointed as are conferred upon the director by Sections 10, 11, 12, 13, 14, 15 and 56 of this Act. With respect to Section 10, in cities of less than 200,000 population, the powers and duties shall be strictly limited to weighing and measuring devices used in retail trade including, for example, weighing scales of a nominal capacity not greater than 400 pounds, retail liquid-measuring devices, taximeters, odometers, fabric-measuring devices and cordage-measuring devices.
The city inspector of weights and measures shall keep a complete record of all his official acts and shall submit an annual report to the council of the city, and an annual report (by January 15) under oath to the Director of Agriculture on blanks furnished by him, and any special reports that the Director of Agriculture may request. Failure of a city sealer of weights and measures and each of his or her deputy sealers to attend annual training workshops conducted by the Department or to provide an annual report to the Director or any other special report that the Director requests may invalidate the authority of a city sealer to enforce any provision of this Act or its regulations.
(Source: P.A. 96-1333, eff. 7-27-10.)

(225 ILCS 470/20) (from Ch. 147, par. 120)
Sec. 20. The common or legislative council of each city for which a sealer has been appointed pursuant to Section 17 of this Act shall (1) procure at the expense of the city such standards of weight and measure and such additional equipment, to be used for the enforcement of the provisions of this Act in such city, as may be prescribed by the Director, (2) provide a suitable office for the sealer, and (3) make provision for the necessary clerical services, supplies and transportation and for defraying contingent expenses incident to the official activities of the sealer in carrying out the provisions of this Act. When the standards of weight and measure thus required to be provided by a city have been examined and approved by the Director, they shall be the official standards for such city. The sealer shall make or cause to be made at least annual comparisons between his field standards and appropriate standards of a higher order belonging to his city or to the State, in order to maintain such field standards in accurate condition.
(Source: P.A. 96-1333, eff. 7-27-10.)

(225 ILCS 470/21) (from Ch. 147, par. 121)
Sec. 21. In cities for which sealers of weights and measures have been appointed pursuant to this Act, the Director shall have concurrent authority to enforce the provisions of this Act. The legislative body of each such city may, by ordinance, prescribe the duties of the sealer and enact regulatory measures more restrictive than, but otherwise consistent with, the provisions of this Act.
(Source: P.A. 96-1333, eff. 7-27-10.)

(225 ILCS 470/22) (from Ch. 147, par. 122)
Sec. 22. Rejected weights and measures. Weights and measures rejected under the authority of the Director or a sealer remain subject to control of the rejecting authority until such time as suitable repair or disposition thereof has been made under this Section. The owners of the rejected weights and measures shall cause them to be rectified within 10 days or such longer period as may be authorized by the rejecting authority or may dispose of them but only in a manner specifically authorized by the rejecting authority. Weights and measures thus rejected shall not be used commercially until officially reexamined and found to be correct, placed into service by a registered serviceperson or special sealer, or specific written permission for such use is granted by the rejecting authority.
(Source: P.A. 88-600, eff. 9-1-94.)

(225 ILCS 470/23) (from Ch. 147, par. 123)
Sec. 23. Commodities in liquid form shall be sold only by liquid measure or by weight, and, except as otherwise provided in this Act, commodities not in liquid form shall be sold only by weight, by measure of length or area, or by count. However, liquid commodities may be sold by weight and commodities not in liquid form may be sold by count only if such methods give accurate information as to the quantity of commodity sold.
The provisions of this Section do not apply (1) to commodities sold for immediate consumption upon the premises where sold, (2) to vegetables sold by the head or bunch, (3) to commodities in containers standardized by a law of this State or by Federal law, (4) to commodities in package form when there exists a general consumer usage to express the quantity in some other manner, (5) to concrete aggregates, concrete mixtures and loose solid materials such as earth, soil, gravel, crushed stone and the like, when sold by cubic measure, or (6) to unprocessed vegetable and animal fertilizer sold by cubic measure. The Director may issue such reasonable regulations as are necessary to assure that amounts of commodity sold are determined in accordance with good commercial practice and are so determined and represented as to be accurate and informative to all parties at interest.
(Source: P.A. 96-1333, eff. 7-27-10.)

(225 ILCS 470/24) (from Ch. 147, par. 124)
Sec. 24. Except as otherwise provided in this Act, any commodity in package form introduced or delivered for introduction into or received in intrastate commerce or kept, offered or exposed for sale in intrastate commerce shall bear on the outside of the package a definite, plain and conspicuous declaration of (1) the identity of the commodity in the package, (2) the net quantity of the contents in terms of weight, measure or count, and (3) in the case of any package kept, offered or exposed for sale, or sold elsewhere than on the premises where packed, the name and place of business of the manufacturer, the packer, or the distributor as may be prescribed by regulation issued by the Director. In relation to such declaration of net quantity, neither the qualifying term "when packed" or any words of similar import, nor any term qualifying a unit of weight, measure or count which exaggerates the amount of commodity in a package, shall be used. Any package that is introduced or delivered for introduction into or received in intrastate commerce or kept, offered, or exposed for sale in intrastate commerce may be opened for inspection without cost to the Department for the purpose of determining the net contents. All opened products shall remain at the point of inspection. Also in relation to such declaration of net quantity, the Director shall by regulation establish (a) reasonable variations to be allowed, which may include variations below the declared weight or measure caused by ordinary and customary exposure, only after the commodity is introduced into intrastate commerce, to conditions that normally occur in good distribution practice and that unavoidably result in decreased weight or measure, (b) exemptions as to small packages, and (c) exemptions as to commodities put up in variable weights or sizes for sale intact and either customarily not sold as individual units or customarily weighed or measured at time of sale to the consumer.
(Source: P.A. 92-676, eff. 7-16-02.)

(225 ILCS 470/25) (from Ch. 147, par. 125)
Sec. 25. In addition to the declarations required by Section 24 of this Act, any commodity in package form, the package being one of a lot containing random weights, measures or counts of the same commodity shall bear the total selling price of the package and shall bear on the outside of the package a plain and conspicuous declaration of the price per single unit of weight, measure or count.
(Source: P.A. 86-314.)

(225 ILCS 470/26) (from Ch. 147, par. 126)
Sec. 26. No commodity in package form shall be so wrapped, nor shall it be in a container so made, formed or filled, as to mislead the purchaser as to the quantity of the contents of the package, and the contents of a container shall not fall below such reasonable standard of fill as may have been prescribed for the commodity in question by the Director
(Source: P.A. 96-1333, eff. 7-27-10.)

(225 ILCS 470/27) (from Ch. 147, par. 127)
Sec. 27. Whenever a commodity in package form is advertised in any manner and the retail price of the package is stated in the advertisement, there shall be closely and conspicuously associated with such statement of price such declaration of the basic quantity of contents of the package as is required by law or regulation to appear on the package. In connection with the declaration required by this Section neither the qualifying term "when packed" nor any words of similar import, shall be used.
(Source: Laws 1963, p. 3433.)

(225 ILCS 470/28) (from Ch. 147, par. 128)
Sec. 28. The word "weight" as used in this Act in connection with any commodity shall mean net weight. Whenever any commodity is sold on the basis of weight, the net weight of the commodity shall be employed, and all contracts concerning commodities shall be so construed.
(Source: Laws 1963, p. 3433.)

(225 ILCS 470/29) (from Ch. 147, par. 129)
Sec. 29. Whenever any commodity or service is sold or is offered, exposed or advertised for sale by weight, measure or count, the price shall not be misrepresented, nor shall the price be represented in any manner calculated or tending to mislead or deceive an actual or prospective purchaser. Whenever an advertised, posted or labeled price per unit of weight, measure or count includes a fraction of a cent, all elements of the fraction shall be prominently displayed and the numerals expressing the fraction shall be immediately adjacent to, of the same general design and style as, and at least one-half the height and width of the numerals representing the whole cents.
(Source: Laws 1963, p. 3433.)

(225 ILCS 470/30) (from Ch. 147, par. 130)
Sec. 30. National Institute of Standards and Technology requirements and specifications. Each type of weight and measure or weighing and measuring device manufactured, offered, or exposed for sale or sold or given away for the use in trade or commerce, or used in trade and commerce in this State, shall conform with the requirements and specifications in the National Institute of Standards and Technology Handbook 44, 105-1, 105-2, 105-3, 105-4, or 105-8 and any of their revisions or supplements. Such weights and measures or weighing and measuring devices used for commercial or law enforcement purposes must have a Certificate of Conformance, unless such devices were certified by the Department or the city sealer on or before July 1, 2012. This Section applies to all such devices, including repaired devices and devices removed from service and installed at a different location in this State. Pending the issuance of a Certificate of Conformance, the Department may permit such weight and measure or weighing and measuring device to be used, provided it meets the specifications and tolerances for that particular weight and measure or weighing and measuring device as set forth in the National Institute of Standards and Technology Handbook 44, 105-1, 105-2, 105-3, 105-4, or 105-8.
(Source: P.A. 98-342, eff. 8-13-13.)

(225 ILCS 470/32) (from Ch. 147, par. 132)
Sec. 32. Certificate of Conformance; appeal. For a weight or measure or weighing or measuring device to be certified for use in the State of Illinois, it must have a Certificate of Conformance issued by the National Conference on Weights and Measures as set forth in Section 30 of this Act. The Department may approve or disapprove the use of a weight or measure or weighing or measuring device where a Certificate of Conformance is pending in accordance with the provisions of Section 30 of this Act. Decisions rendered by the Department are subject to the Illinois Administrative Procedure Act.
If a person is dissatisfied with a decision issued by the National Conference on Weights and Measures regarding the issuance of a Certificate of Conformance, the person may appeal according to the appropriate administrative procedures of the National Conference on Weights and Measures.
(Source: P.A. 92-676, eff. 7-16-02.)

(225 ILCS 470/33) (from Ch. 147, par. 133)
Sec. 33. It is unlawful for any person to manufacture, offer or expose for sale, or to sell or give away for use in trade or commerce, or to use in trade or commerce, any weight or measure or weighing or measuring device of a type not approved in accordance with the provisions of this Act, except that if the type of a weight or measure or weighing or measuring device is intended for shipment outside the State of Illinois, no approval of type is necessary.
(Source: Laws 1963, p. 3433.)

(225 ILCS 470/36) (from Ch. 147, par. 136)
Sec. 36. It is unlawful to manufacture, offer or expose for sale, or sell or give away, for use in trade or commerce, or to use in trade or commerce, any weight or measure or weighing or measuring device which does not have cast, stamped, etched or otherwise marked thereon the name of the manufacturer and the serial number of the approved type to which it belongs. Whenever it appears to the satisfaction of the Department that any type of weight or measure or weighing or measuring device is impracticable to mark, as required by this Section, the Department shall furnish an identification plate for registration and tracking purposes.
(Source: P.A. 98-342, eff. 8-13-13.)

(225 ILCS 470/37) (from Ch. 147, par. 137)
Sec. 37. It is unlawful to cast, stamp, etch or otherwise mark, upon any weight or measure or weighing or measuring device, the type of which has not been approved as required by this Act, any design or device simulating a serial number required by Section 36 of this Act. Any person who violates this Section is guilty of a Class A misdemeanor.
(Source: P.A. 77-2830.)

(225 ILCS 470/39) (from Ch. 147, par. 139)
Sec. 39. Inspectors of weights and measures of this State may seal, for use in trade or commerce, all weights and measures and weighing and measuring devices, the type of which has been approved as required by the provisions of this Act, or specifically exempted from the necessity of approval by the provisions of this Act, when they find that the same are within the tolerance prescribed under the rules and regulations. This Section does not permit approval of a type to be deemed evidence of the correctness of any individual weight or measure or weighing or measuring device of that type, or prevent any such inspector of weights and measures from prohibiting the use of any individual weight or measure or weighing or measuring device that is found to be inaccurate or otherwise defective or unlawfully used and enforcing any penalty provided by this Act.
(Source: Laws 1963, p. 3433.)

(225 ILCS 470/40) (from Ch. 147, par. 140)
Sec. 40. Inspection fee; Weights and Measures Fund. The Director and each sealer shall collect and receive from the user of weights and measures a commercial weighing or measuring device inspection fee. For the use of its Metrology Laboratory, the testings of weights and measures and such other inspection and services performed, the Department shall set a fee, the amount of which shall be according to a Schedule of Weights and Measures Inspection Fees established and published by the Director. The fees so collected and received by the State shall be deposited into a special fund to be known as the Weights and Measures Fund. All weights and measures inspection fees, metrology fees, weights and measures registrations, and weights and measures penalties collected by the Department under this Act shall be deposited into the Weights and Measures Fund. The amount annually collected shall be used by the Department for activities related to the enforcement of this Act and the Motor Fuel and Petroleum Standards Act, and for the State's share of the costs of the Field Automation Information Management project. No person shall be required to pay more than 2 inspection fees for any one weighing or measuring device in any one year when found to be accurate. When an inspection is made upon a weighing or measuring device because of a complaint by a person other than the owner of such weighing or measuring device, and the device is found accurate as set forth in Section 8 of this Act, no inspection fee shall be paid by the complainant. Any time a weighing or measuring device is found to be inaccurate, the user shall pay the inspection fee.
If any person fails or refuses to pay, within 60 days after the issuance of notice from the Department, a fee authorized by this Section, the Department may prohibit that person from using commercial weighing and measuring devices. In addition to prohibiting the use of the device, the Department may also recover interest at the rate of 1% per month from the time the payment is owed to the Department until the time the Department recovers the fee.
(Source: P.A. 100-155, eff. 8-18-17.)

(225 ILCS 470/41) (from Ch. 147, par. 141)
Sec. 41. No person shall operate, upon the streets or highways of this State any vehicle tank used for commercial purposes unless such tank either is equipped with a meter or other device for measuring deliveries from the tank or has been calibrated for capacity and sealed by the Director. When a vehicle tank has been calibrated for capacity by the Director, he shall issue to the owner or operator a certificate of calibration in which is shown the calibrated capacity of each compartment. A copy of this certificate shall accompany the vehicle tank at all times or kept on file available for examination either at the plant out of which the vehicle tank is operated or at a regional or principal Illinois office of the owner of the vehicle tank. Each compartment of a vehicle tank shall be marked with a statement of its capacity as defined by its indicator, located in a conspicuous place in letters and figures not less than one inch in height. Enforcement of this Section is reserved to the Director or to the sealer in a city having a population of 200,000 or greater according to the latest official United States census.
(Source: P.A. 96-1333, eff. 7-27-10.)

(225 ILCS 470/42) (from Ch. 147, par. 142)
Sec. 42. Seal placed on weighing or measuring device; breaking for service; resealing. A seal placed on any weighing or measuring device by the Director may be broken for the purpose of calibration, adjustment, or repair, but only by a serviceperson or special sealer registered by the Director or by a special sealer. After servicing, the serviceperson must reseal using the number on the seal as assigned by the Director, and shall be responsible for the unit after it has been resealed. Written notice advising the Director within 5 days as to the unit on which the seal was broken and resealed must be submitted so that a recheck may be made by the Department.
(Source: P.A. 88-600, eff. 9-1-94.)

(225 ILCS 470/43) (from Ch. 147, par. 143)
Sec. 43. (Repealed).
(Source: Repealed by P.A. 88-600, eff. 9-1-94.)

(225 ILCS 470/44) (from Ch. 147, par. 144)
Sec. 44. (Repealed).
(Source: Repealed by P.A. 88-600, eff. 9-1-94.)

(225 ILCS 470/45) (from Ch. 147, par. 145)
Sec. 45. (Repealed).
(Source: Repealed by P.A. 88-600, eff. 9-1-94.)

(225 ILCS 470/46) (from Ch. 147, par. 146)
Sec. 46. (Repealed).
(Source: Repealed by P.A. 88-600, eff. 9-1-94.)

(225 ILCS 470/47) (from Ch. 147, par. 147)
Sec. 47. (Repealed).
(Source: Repealed by P.A. 88-600, eff. 9-1-94.)

(225 ILCS 470/48) (from Ch. 147, par. 148)
Sec. 48. (Repealed).
(Source: Repealed by P.A. 88-600, eff. 9-1-94.)

(225 ILCS 470/49) (from Ch. 147, par. 149)
Sec. 49. Sale from bulk. All bulk sales in which the buyer and seller are not both present to witness the measurement, all bulk deliveries of heating fuel, and all other bulk sales specified by rule or regulation of the Director shall be accompanied by a delivery ticket containing all of the following information:
(1) The name and address of the buyer and seller.
(2) The date delivered.
(3) The quantity delivered and the quantity upon

which the price is based, if this differs from the delivered quantity, for example, when temperature compensated sales are made.

(4) The unit price, unless otherwise agreed upon by

both buyer and seller.

(5) The identity in the most descriptive terms

commercially practicable, including any quality representation made in connection with the sale.

(6) The count of individual wrapped packages, if more

than one, in the instance of commodities bought from bulk but delivered in packages.

(Source: P.A. 88-600, eff. 9-1-94.)

(225 ILCS 470/50) (from Ch. 147, par. 150)
Sec. 50. (Repealed).
(Source: Repealed by P.A. 88-600, eff. 9-1-94.)

(225 ILCS 470/51) (from Ch. 147, par. 151)
Sec. 51. (Repealed).
(Source: Repealed by P.A. 88-600, eff. 9-1-94.)

(225 ILCS 470/52) (from Ch. 147, par. 152)
Sec. 52. The Director may by regulation establish a standard weight per bushel for any agricultural commodity, and any such weight per bushel shall prevail when such commodity is contracted for, bought or sold, if no special contract or written and signed agreement exists to the contrary.
(Source: P.A. 96-1333, eff. 7-27-10.)

(225 ILCS 470/53) (from Ch. 147, par. 153)
Sec. 53. Fractional parts of any unit of weight or measure shall mean like fractional parts of the value of such unit as prescribed or defined in Sections 3 and 4 of this Act, and all contracts concerning the sale of commodities and services shall be construed in accordance with this requirement.
(Source: Laws 1963, p. 3433.)

(225 ILCS 470/54) (from Ch. 147, par. 154)
Sec. 54. A person who in any way hinders or obstructs the Director, his authorized representative, any one of the inspectors or a sealer, deputy sealer or special sealer, in the performance of his official duties is guilty of a Class B misdemeanor.
(Source: P.A. 96-1333, eff. 7-27-10.)

(225 ILCS 470/55) (from Ch. 147, par. 155)
Sec. 55. A person who in any way impersonates the Director, his authorized representative, any one of the inspectors or a sealer, deputy sealer or special sealer, by the use of his seal or a counterfeit of his seal or in any other manner, is guilty of a Class A misdemeanor.
(Source: P.A. 96-1333, eff. 7-27-10.)

(225 ILCS 470/56) (from Ch. 147, par. 156)
Sec. 56. (1) A person who, by himself or herself or by his or her employee or agent or as the employee or agent of another person, performs any of the acts enumerated in subparagraphs (A) through (J) of this Section is guilty of a business offense and shall be fined not less than $1,000 for the first offense; not less than $1,500 on a second offense; and not less than $2,500 for a third offense.
(A) Use or possess for the purpose of using for any

commercial purpose specified in Section 10 of this Act, sell, offer, or expose for sale or hire, or possess for the purpose of selling or hiring, an incorrect weight or measure or any device or instrument used to or calculated to falsify any weight or measure.

(B) Use or possess for the purpose of current use for

any commercial purpose specified in Section 10 of this Act, a weight or measure without a seal or mark as required by Section 14, unless such weight or measure has been exempted from testing by the provisions of Section 10, or by a regulation of the Director issued under the authority of Section 8, of this Act.

(C) Dispose of any rejected or condemned weight or

measure in a manner contrary to law or regulation.

(D) Remove from any weight or measure, contrary to

law or regulation, any tag, seal or mark placed thereon by the appropriate authority.

(E) Sell or offer or expose for sale less than the

quantity he or she represents of any commodity, thing or service.

(F) Take more than the quantity he represents of any

commodity, thing or service, when, as buyer, he or she furnishes the weight or measure by means of which the amount of the commodity, thing or service is determined.

(G) Retain for the purpose of sale, advertise, or

offer or expose for sale, or sell, any commodity, thing or service in a condition or manner contrary to law or regulation.

(H) Use in retail trade, except in preparation of

packages put up in advance of sale and of medical prescriptions, a weight or measure that is not so positioned that its indications may be accurately read and the weighing or measuring operation observed from a position which may reasonably be assumed by a customer.

(I) By himself or herself or by the person's agent,

or as servant or agent of another person, fail to disclose to the Department of Agriculture any knowledge of information relating to, or observation of, any device or instrument added to or modifying any weight or measure for the purpose of selling, or offering or exposing for sale, less than the quantity represented of a commodity or calculated to falsify the weight or measure, if the person is an owner or employee of an entity involved in the installation, repair, sale, or inspection of weighing or measuring devices.

(J) Violate a provision of this Act or of the

regulations promulgated pursuant to this Act for which a specific penalty has not been prescribed.

(2) A person who, by himself or herself or by the person's servant or agent, or as a servant or agent of another person, performs any of the following acts is guilty of a Class 3 felony and subject to a fine of not less than $1,000.00 or not more than $10,000.00 or the total amount of any money gained for each day on which a violation has been found, whichever is greater, or by imprisonment, or both:
(A) Adds to or modifies a commercial weight or

measure by the addition of a device or instrument that would allow the sale, or the offering or exposure for sale, of less than the quantity represented of a commodity or falsification of the weight or measure.

(B) Commits as a fourth or subsequent offense any of

the acts listed in subsection (1) of this Section, violates a written notice from the Department, or removes a Department seal.

(Source: P.A. 96-1333, eff. 7-27-10.)

(225 ILCS 470/56.1) (from Ch. 147, par. 156.1)
Sec. 56.1. Administrative penalties; judicial review. When an administrative hearing is held, the hearing officer, upon determination of any violation of any Section of this Act shall levy the following administrative monetary penalties:
(A) A penalty of $500 for a first violation.
(B) A penalty of $1,500 for a second violation at the

same location within 2 years of the first violation.

(C) A penalty of $2,500 for a third or subsequent

violation at the same location within 2 years of the second violation.

The penalty so levied shall be collected by the Department. Any penalty of $2,500 or greater not paid within 120 days of issuance of notice from the Department shall be submitted to the Department of Revenue for collection as provided under the Illinois State Collection Act of 1986. The Department may prohibit any person from using a commercial weighing or measuring device for failure to pay an administrative monetary penalty within 60 days of issuance of notice from the Department.
All final administrative decisions of the Department are subject to judicial review under the Administrative Review Law. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 100-155, eff. 8-18-17.)

(225 ILCS 470/56.2) (from Ch. 147, par. 156.2)
Sec. 56.2. The Director or his agent may publish or cause to be published any information pertinent to the issuance of the decision of the court or administrative hearing to such media as the Director may designate.
(Source: P.A. 85-436.)

(225 ILCS 470/58) (from Ch. 147, par. 158)
Sec. 58. The director may file a complaint and apply to the circuit court for, and such court upon hearing and for cause shown may grant, a temporary restraining order or a preliminary or permanent injunction restraining any person from violating this Act.
(Source: P.A. 83-342.)

(225 ILCS 470/59) (from Ch. 147, par. 159)
Sec. 59. For the purposes of this Act, proof of the existence of a weight or measure or a weighing or measuring device in or about any building, enclosure, stand or vehicle in which or from which it is shown that buying or selling is commonly carried on, shall, in the absence of conclusive evidence to the contrary, be presumptive proof of the regular use of such weight or measure or weighing or measuring device for commercial purposes and of such use by the person in charge of such building, enclosure, stand or vehicle.
(Source: Laws 1963, p. 3433.)

(225 ILCS 470/60) (from Ch. 147, par. 160)
Sec. 60. Prosecutions for violation of any provision of this Act are declared to be valid and proper notwithstanding the existence of any other valid general or specific Act of this State dealing with matters that may be the same as or similar to those covered by this Act.
(Source: Laws 1963, p. 3433.)

(225 ILCS 470/61) (from Ch. 147, par. 161)
Sec. 61. If any provision of this Act is declared unconstitutional, or the applicability thereof to any person or circumstance is held invalid, the constitutionality of the remainder of the Act and the applicability thereof to other persons and circumstances shall not be affected thereby.
(Source: Laws 1963, p. 3433.)



225 ILCS 510/ - Nurse Agency Licensing Act.

(225 ILCS 510/1) (from Ch. 111, par. 951)
Sec. 1. Short title. This Act may be cited as the Nurse Agency Licensing Act.
(Source: P.A. 86-817; 86-1475.)

(225 ILCS 510/2) (from Ch. 111, par. 952)
Sec. 2. The General Assembly intends to protect the public's right to high quality health care by assuring that nurse agencies employ, assign and refer licensed and certified personnel to health care facilities.
(Source: P.A. 86-817.)

(225 ILCS 510/3) (from Ch. 111, par. 953)
Sec. 3. Definitions. As used in this Act:
(a) "Certified nurse aide" means an individual certified as defined in Section 3-206 of the Nursing Home Care Act, Section 3-206 of the ID/DD Community Care Act, or Section 3-206 of the MC/DD Act, as now or hereafter amended.
(b) "Department" means the Department of Labor.
(c) "Director" means the Director of Labor.
(d) "Health care facility" is defined as in Section 3 of the Illinois Health Facilities Planning Act, as now or hereafter amended.
(e) "Licensee" means any nursing agency which is properly licensed under this Act.
(f) "Nurse" means a registered nurse or a licensed practical nurse as defined in the Nurse Practice Act.
(g) "Nurse agency" means any individual, firm, corporation, partnership or other legal entity that employs, assigns or refers nurses or certified nurse aides to a health care facility for a fee. The term "nurse agency" includes nurses registries. The term "nurse agency" does not include services provided by home health agencies licensed and operated under the Home Health, Home Services, and Home Nursing Agency Licensing Act or a licensed or certified individual who provides his or her own services as a regular employee of a health care facility, nor does it apply to a health care facility's organizing nonsalaried employees to provide services only in that facility.
(Source: P.A. 98-104, eff. 7-22-13; 99-180, eff. 7-29-15.)

(225 ILCS 510/4) (from Ch. 111, par. 954)
Sec. 4. Licensing. The Department shall license nurse agencies in accordance with this Act for the protection of the health, welfare and safety of patients and residents. No person may establish, operate, maintain, or advertise as a nurse agency in the State of Illinois unless the person is licensed under this Act by the Department of Labor. Being licensed under the Home Health, Home Services, and Home Nursing Agency Licensing Act does not relieve home health agencies that provide nurse agency services from the requirement of obtaining licensure under this Act. No health care facility shall use the services of an unlicensed nurse agency.
(Source: P.A. 94-379, eff. 1-1-06.)

(225 ILCS 510/5) (from Ch. 111, par. 955)
Sec. 5. Application for license. An application to operate a nurse agency shall be made to the Department on forms provided by the Department. A separate application shall be submitted for each additional location from which a nurse agency is operated. All applications must be under oath and must be accompanied by an equitable application fee which will be set by the Department by rule. A separate license must be obtained for each location from which a nurse agency is operated unless the nurse agency is owned and managed by the same person or persons. Submission of false or misleading information is a petty offense punishable by a fine of $500. The application shall contain the following information:
(1) name and address of the person, partnership, corporation or other entity that is the applicant;
(2) if the applicant is a corporation, a copy of its articles of incorporation, a copy of its current bylaws, and the names and addresses of its officers and directors and shareholders owning more than 5% of the corporation's stock;
(3) the name and location of premises from which the applicant will provide services;
(4) the names and addresses of the person or persons under whose management or supervision the nurse agency will be operated;
(5) a statement of financial solvency;
(6) a statement detailing the experience and qualifications of the applicant to operate a nurse agency, however, the failure of a nurse agency to demonstrate previous experience to operate an agency does not in and of itself constitute grounds for the denial of a license;
(7) evidence of compliance or intent to comply with State or federal law relating to employee compensation, including but not limited to, social security taxes, State and federal income taxes, workers' compensation, unemployment taxes, and State and federal overtime compensation laws;
(8) evidence of professional liability insurance in the amounts of at least $500,000 per incident and $1,000,000 in aggregate; and
(9) any other relevant information which the Department determines is necessary to properly evaluate the applicant and application as required by the Department by rule.
(Source: P.A. 86-817; 86-1043; 86-1472; 87-435.)

(225 ILCS 510/6) (from Ch. 111, par. 956)
Sec. 6. Issuance of license. Upon receipt and after review of an application for a license under this Act, the Director shall issue a license if it is determined that the applicant is qualified to operate a nurse agency, based upon demonstrated compliance with Section 5 of this Act. A license issued by the Department in accordance with this Section shall remain effective for a period of one year unless the license is revoked or suspended pursuant to Section 9 of this Act. When a nurse agency is sold or ownership is transferred, the transferee shall notify the Department and apply for a new license at least 45 days prior to the transfer. The transferor shall remain responsible for the operation of the agency until such time as a license is issued to the transferee.
(Source: P.A. 86-817.)

(225 ILCS 510/7) (from Ch. 111, par. 957)
Sec. 7. Renewal of license. At least 90 days prior to license expiration, the licensee shall submit an application which meets the requirements of Section 5 of this Act for renewal of the license. If the application is approved pursuant to Section 6, the license shall be renewed for an additional one-year period.
(Source: P.A. 86-817; 86-1043.)

(225 ILCS 510/8) (from Ch. 111, par. 958)
Sec. 8. Grounds for denial of a license. An application for a license may be denied for any of the following reasons:
(a) failure to comply with the minimum standards set forth by this Act or its rules;
(b) conviction of the applicant of a felony;
(c) insufficient financial or other resources to operate the nurse agency in accordance with the requirements of this Act and the minimum standards, rules and regulations promulgated thereunder; or
(d) failure to establish appropriate personnel policies and procedures for selecting nurses and certified nurse aides for employment, assignment or referral.
(Source: P.A. 86-817.)

(225 ILCS 510/9) (from Ch. 111, par. 959)
Sec. 9. Suspension, revocation, or refusal to issue or renew a license. The Department may, after appropriate notice and hearing, suspend, revoke, or refuse to issue or renew any license if the licensee or applicant fails to comply with this Act or the rules and regulations promulgated by the Department under this Act.
(Source: P.A. 88-230.)

(225 ILCS 510/10) (from Ch. 111, par. 960)
Sec. 10. Illinois Administrative Procedure Act. The Illinois Administrative Procedure Act, including the contested case provisions and the requirements of Section 10-65 of that Act, shall apply to this Act.
(Source: P.A. 88-45.)

(225 ILCS 510/11) (from Ch. 111, par. 961)
Sec. 11. Review under the Administrative Review Law. All final administrative decisions of the Department under this Act are subject to judicial review under the Administrative Review Law, as now or hereafter amended, and its rules. Administrative decision is defined as in Section 3-101 of the Code of Civil Procedure, as now or hereafter amended.
(Source: P.A. 86-817.)

(225 ILCS 510/12) (from Ch. 111, par. 962)
Sec. 12. Liability of nurse agencies. Health care facilities are responsible for supervising nurse agency employees assigned or referred to the facilities; however, where a health care facility is found liable for an injury to a patient or resident because of a negligent act performed by a nurse or certified nurse aide employed, assigned or referred by the nurse agency, the health care facility has a right to be compensated by the nurse agency for any and all expenses incurred related to any liability for the nurse agency's negligent hiring. Negligent hiring by a nurse agency shall be the failure of an agency to follow the procedures outlined in Section 13 of this Act. This provision shall not otherwise limit in any way the actions a health care facility may have against a nurse agency at law or in equity.
(Source: P.A. 86-817; 86-1043.)

(225 ILCS 510/13) (from Ch. 111, par. 963)
Sec. 13. Application for employment.
(a) Every nurse agency shall cause each applicant for employment, assignment, or referral, as a nurse to complete an application form including the following information:
(1) name and address of the applicant;
(2) whether or not such applicant is a nurse

currently licensed by the Department of Professional Regulation;

(3) if so licensed, the number and date of such

license; and

(4) references and dates and places of previous

employment.

Prior to employing, assigning, or referring a nurse, the agency shall contact the Department of Professional Regulation to determine whether the nurse's license is valid and in good standing. Written verification shall be sent by the Department of Professional Regulation within 20 working days. At least biennially thereafter, the agency shall contact the Department of Professional Regulation to verify this information in writing. The nurse agency shall review the disciplinary report published by the Department of Professional Regulation on a monthly basis to determine whether the nurse's license is valid and in good standing.
(b) Every nurse agency shall cause each applicant for employment, assignment, or referral, as a certified nurse aide to complete an application form including the following information:
(1) name and address of the applicant;
(2) whether or not the nurse aide is registered as

having completed a certified course as approved by the Department of Public Health;

(3) references and dates and places of previous

employment.

Prior to employing, assigning, or referring a certified nurse aide, the agency shall review the information provided on the Health Care Worker Registry to verify that the certification is valid and that the certified nurse aide is not ineligible to be hired by health care employers or long-term care facilities pursuant to Section 25 of the Health Care Worker Background Check Act.
(c) Every nurse agency shall check at least 2 recent references and the dates of employment provided by the applicant, unless the applicant has not had 2 previous employers.
(d) Nurses or certified nurses aides employed, assigned, or referred to a health care facility by a nurse agency shall be deemed to be employees of the nurse agency while working for the nurse agency or on nurse agency employment, assignment or referral.
(Source: P.A. 99-652, eff. 1-1-17.)

(225 ILCS 510/14) (from Ch. 111, par. 964)
Sec. 14. Minimum Standards. (a) The Department, by rule, shall establish minimum standards for the operation of nurse agencies. Those standards shall include, but are not limited to: (1) the maintenance of written policies and procedures; and (2) the development of personnel policies which include a personal interview, a reference check, an annual evaluation of each employee (which may be based in part upon information provided by health care facilities utilizing nurse agency personnel) and periodic health examinations.
(b) Each nurse agency shall have a nurse serving as a manager or supervisor of all nurses and certified nurses aides.
(c) Each nurse agency shall ensure that its employees meet the minimum licensing, training, and orientation standards for which those employees are licensed or certified.
(d) A nurse agency shall not employ, assign, or refer for use in an Illinois health care facility a nurse or certified nurse aide unless certified or licensed under applicable provisions of State and federal law or regulations. Each certified nurse aide shall comply with all pertinent regulations of the Illinois Department of Public Health relating to the health and other qualifications of personnel employed in health care facilities.
(e) The Department may adopt rules to monitor the usage of nurse agency services to determine their impact.
(f) Nurse agencies are prohibited from requiring, as a condition of employment, assignment, or referral, that their employees recruit new employees for the nurse agency from among the permanent employees of the health care facility to which the nurse agency employees have been employed, assigned, or referred, and the health care facility to which such employees are employed, assigned, or referred is prohibited from requiring, as a condition of employment, that their employees recruit new employees from these nurse agency employees. Violation of this provision is a business offense.
(Source: P.A. 86-817.)

(225 ILCS 510/14.1)
Sec. 14.1. Investigations; orders; civil penalties.
(a) The Department may at any time, and shall upon receiving a complaint from any interested person, investigate any person licensed or applying for a license under this Act. The Department shall investigate any person who operates or advertises a nurse agency without being licensed under this Act.
The Director or his or her authorized representative may examine the premises of any nurse agency, may compel by subpoena, for examination or inspection, the attendance and testimony of witnesses and the production of books, payrolls, records, papers and other evidence in any investigation or hearing, and may administer oaths or affirmations to witnesses.
(b) After appropriate notice and hearing, and if supported by the evidence, the Department may issue and cause to be served on any person an order to cease and desist from violation of this Act and to take any further action that is reasonable to eliminate the effect of the violation.
Whenever it appears that any person has violated a valid order of the Department issued under this Act, the Director may commence an action and obtain from the court an order directing the person to obey the order of the Department or be subject to punishment for contempt of court.
The Department may petition the court for an order enjoining any violation of this Act.
(c) Any licensee or applicant who violates any provision of this Act or the rules adopted under this Act shall be subject to a civil penalty of $1,000 per day for each violation. Civil penalties may be assessed by the Department in an administrative action and may, if necessary, be recovered in a civil action brought by the Director through the Attorney General of the State of Illinois or the State's attorney of any county in which the violation occurred. The court may order that the civil penalties assessed for violation of this Act, together with any costs or attorney's fees arising out of the action to collect the penalties, be paid to the Department. The fact that the violation has ceased does not excuse any person from liability for civil penalties arising from the violation.
(Source: P.A. 88-230.)

(225 ILCS 510/14.2)
Sec. 14.2. Criminal penalties; report of violation.
(a) Any person who wilfully violates any provision of this Act, or any rule adopted or order issued under this Act, or who obstructs the Department, its inspectors or agents, from investigating any alleged violation of this Act or of any rule adopted or order issued under this Act, commits a Class A misdemeanor. Each day a violation of this Act continues shall constitute a separate and distinct offense.
(b) Whenever, in the opinion of the Department, a violation of this Act or of the rules adopted under this Act has occurred, the Department shall report the violation to the Attorney General of the State of Illinois or the State's Attorney of the county in which the violation occurred.
(Source: P.A. 88-230.)

(225 ILCS 510/15) (from Ch. 111, par. 965)
Sec. 15. Rulemaking. The Department shall adopt rules pursuant to the Illinois Administrative Procedure Act to implement this Act.
(Source: P.A. 86-817.)



225 ILCS 515/ - Private Employment Agency Act.

(225 ILCS 515/0.01) (from Ch. 111, par. 900)
Sec. 0.01. Short title. This Act may be cited as the Private Employment Agency Act.
(Source: P.A. 86-1324.)

(225 ILCS 515/1) (from Ch. 111, par. 901)
Sec. 1. Department of Labor; authority to license employment agencies; unlicensed operation; website listing of agencies; rulemaking authority.
(a) It shall be the duty of the Department of Labor and it shall have power, jurisdiction and authority to issue licenses to employment agencies or agents, and to refuse to issue licenses whenever, after due investigation, the Department of Labor finds that the character of the applicant makes him unfit to be an employment agent, or when the premises proposed to be used for conducting the business of an employment agency, is found, upon investigation, to be unfit for such use.
(b) Any such license granted by the Department of Labor may also be revoked or suspended by it upon due notice to the holder of said license and upon due cause shown and hearing thereon. Failure to comply with the duties, terms, rules, conditions or provisions required by any law of this State governing employment agencies, or with any lawful order of the Department of Labor, shall be deemed cause to revoke or suspend such license.
(c) It is a violation of this Act to operate a private employment agency without first registering with the Department of Labor and obtaining a license in accordance with Section 1.5 of this Act. The Department has the authority to assess a penalty against any agency that fails to obtain a license from the Department in accordance with this Act or any rules adopted under this Act of $500 for each violation. Each day during which an employment agency operates without a license shall be a separate and distinct violation of the Act.
(d) The Department shall create and maintain at regular intervals on its website, accessible to the public:
(1) a list of all licensed employment agencies in the

State;

(2) a list of all employment agencies in the State

whose license has been suspended, including the reason for the suspension, the date that the suspension was initiated, and the date, if known, the suspension is to be lifted; and

(3) a list of employment agencies in the State whose

registration has been revoked, including the reason for the revocation and the date the registration was revoked.

(e) The Department of Labor shall have power, jurisdiction and authority to fix and order such reasonable rules and regulations for the conduct of the business of employment agencies, as may be necessary to carry out the laws relating to employment agencies.
(Source: P.A. 99-422, eff. 1-1-16.)

(225 ILCS 515/1.1) (was 225 ILCS 515/11)
Sec. 1.1. Definitions. As used in this Act, unless the context indicates otherwise:
"Employment agency" means any person engaged for gain or profit in the business of placing, referring, securing, or attempting to secure employment for persons seeking employment, or in finding employees for employers. However, "employment agency" does not include any person engaged in the business of consulting or recruiting, and who in the course of such business is compensated solely by any employer to identify, appraise, or recommend an individual or individuals who are at least 18 years of age or who hold a high school diploma for consideration for a position, provided that in no instance is the individual who is identified, appraised, or recommended for consideration for such position charged a fee directly or indirectly in connection with such identification, appraisal, or recommendation, or for preparation of any resume, or on account of any other personal service performed by the person engaged in the business of consulting or recruiting; but this exclusion is not applicable to theatrical employment agencies or domestic service employment agencies.
"Employer" means any person employing or seeking to employ any person for hire.
"Employee" means any person performing or seeking to perform work or services of any kind or character whatsoever for hire.
"Person" means any person, firm, association, partnership, limited liability company, association, corporation, or other legal entity or its legal representatives, agents, or assigns.
"Employment counselor" means an employee of an employment agency who interviews, counsels, or advises applicants or employers or both on employment or allied problems, or who makes or arranges contracts or contacts between employers and employees. "Employment counselor" includes an employee who solicits orders for employees from prospective employers.
"Acceptance" means a mutual agreement, verbal or written, between employee and employer as to starting salary, position, and time and place of employment.
"Applicant" means any person who uses the services of an employment agency to secure employment for himself.
"Department" means the Department of Labor.
"Director" means the Director of Labor.
"Fee" means money or a promise to pay money. "Fee" also means the excess of money received by any such licensee over what he or she has paid for transportation, transfer of baggage, or lodging, for any applicant for employment. "Fee" also means the difference between the amount of money received by any person, who furnishes employees or performers for any entertainment, exhibition or performance, and the amount paid by the person receiving the amount of money to the employees or performers whom he or she hires to give such entertainment, exhibition or performance.
"Privilege" means the furnishing of food, supplies, tools, or shelter to contract laborers, commonly known as commissary privileges.
"Theatrical employment agency" means the business of conducting an agency, bureau, office or any other place for the purpose of procuring or offering, promising or attempting to provide engagements for persons who want employment in the following occupations: circus, vaudeville, theatrical and other entertainment, exhibitions, or performances, or of giving information as to where such engagements may be procured or provided, whether such business is conducted in a building, on the street, or elsewhere.
"Theatrical engagement" means any engagement or employment of a person as an actor, performer, or entertainer, in a circus, vaudeville, theatrical or any other entertainment, exhibition, or performance.
"Emergency engagement" means any engagement that is to be performed within 24 hours of the time such application was made by an employer.
"Domestic service" means household work in the home of the employer and includes, but is not limited to, work as a maid, cook, butler, gardener, chauffeur, housekeeper, or babysitter.
(Source: P.A. 99-422, eff. 1-1-16; 100-278, eff. 8-22-17.)

(225 ILCS 515/1.5)
Sec. 1.5. Application for license; application fees; disclosure of fees, charges, and commissions; investigation of applicants; renewal of license; changes in structure and management of licensees.
(a) The applicant for a license shall furnish to the Department the following:
(1) An affidavit stating that he has never been a

party to any fraud, has no jail or prison record, belongs to no subversive societies, is of good moral character, has business integrity and is financially responsible. In determining moral character and qualification for licensing, the Department may take into consideration any criminal conviction of the applicant, but such a conviction shall not operate as a bar to licensing.

(2) A completed application, on a form provided by

the Department, that includes the name of the person, corporation, or other entity applying for the license; the location at which the person intends to conduct business; the type of employment services provided; and a disclosure of any other pecuniary interests held by the entity applying for the license.

(3) An application fee. The Director shall adopt

rules to establish a schedule of fees for application for a license. The application fee is nonrefundable.

(4) A schedule of fees, charges, and commissions,

which the employment agency intends to charge and collect for its services, together with a copy of all forms and contracts that the agency intends to be used in the operation of the agency. Such schedule of fees, charges, and commissions may thereafter be changed by filing with the Department an amended or supplemental schedule showing such changes at least 15 days before such change is to become effective. Any change in forms or contracts must be filed with the Department of Labor at least 15 days before such change is going to become effective. Such schedule of fees to be charged shall be posted in a conspicuous place in each room of such an agency where applicants are interviewed, in not less than 30 point bold-faced type. Agencies which deal exclusively with employer paid fees shall not be required to post said schedule of fees. The Department may by rule require contracts to contain definitions of terms used in such contracts to eliminate ambiguity.

It shall be unlawful for any employment agency to charge, collect, or receive a greater compensation for any service performed by it than is specified in the schedule filed with the Department. It shall be unlawful for any employment agency to collect or attempt to collect any compensation for any service not specified in the schedule of fees filed with the Department.
(b) Upon the filing of such application and supporting documentation, the Department shall cause an investigation to be made as to the character and the business integrity and financial responsibility of the applicant and those mentioned in the application. The application shall be rejected if the Department finds that any of the persons named in the application fail to demonstrate good moral character, business integrity and financial responsibility, or if there is any good and sufficient reason within the meaning and purpose of this Act for rejecting such application. Unless the application shall be rejected for one or more of the causes specified above, it shall be granted. A detailed report of such investigation and the action taken thereon shall be made in writing, signed by the investigator, and become a part of the official records of the Department. When, at the time of filing the application, the applicant or any person mentioned in the application is employed as an employment counselor by a licensed employment agency in this State, the Department shall notify the agency of this fact.
(c) Once issued, a license may be renewed annually by furnishing the Department the required application fee, a letter from a surety stating that a sufficient bond is in force, and other documents necessary to complete the renewal. Failure to renew a license at its expiration date shall cause the license to lapse and it may only be reinstated by a new application.
(d) No license shall be transferrable, but a licensee may, with the approval of the Department, make changes in the structure of the business entity operating the agency, but no licensee shall permit any person not mentioned in the original application for a license to become a partner if such agency is a partnership, or an officer of the corporation if such agency is a corporation, unless the written consent of the Department of Labor shall first be obtained. Such consent may be withheld for any reason for which an original application might have been rejected, if the person in question had been mentioned therein. No such change shall be permitted until the written consent of the surety or sureties on the bond required to be filed by Section 2 of this Act, to such change, is filed with the original bond. The Department shall be notified immediately of any change in the management of the agency so that at all times the identity of the person charged with the general management of the agency shall be known by the Department. A licensee may promote persons within its agency or change the titles and duties of existing agency personnel, other than the general manager, without notice to the Department.
(Source: P.A. 99-422, eff. 1-1-16; 100-278, eff. 8-22-17.)

(225 ILCS 515/2) (from Ch. 111, par. 902)
Sec. 2. The Department of Labor shall require such person to file with his application for a license a bond in due form, to the People of the State of Illinois, for the penal sum of $5,000 with one or more sureties, to be approved by said Department of Labor, and conditioned that the obligor will conform to and not violate any of the duties, terms, conditions, provisions or requirements of this Act. If any employer, employee or other person shall be aggrieved by the negligence or misconduct of any such licensee such person may maintain a civil action in his own name upon the bond of said employment agency, in the circuit court. Any remedies given by this section shall not be exclusive of nor bar any other civil action which a claimant has against such licensee, and in any civil action brought against an employment agency, in connection with providing employees for domestic service, for negligence the common law defenses of contributory negligence and assumption of the risk are abolished.
(Source: P.A. 81-581.)

(225 ILCS 515/3) (from Ch. 111, par. 903)
Sec. 3. Records. It shall be the duty of every such licensed person to keep a complete record in the English language of all orders for employees which are received from prospective employers. Upon request of the Department, a licensee shall verify the date when the order was received, the name of the person recording the job order, the name and address of the employer seeking the services of an employee, the name of the person placing the order, the kind of employee requested, the qualifications required in the employee, the salary or wages to be paid if known, and the possible duration of the job. Prior to the placement of any job advertisement, an employment agency must have a current, bona fide job order, and must maintain a copy of both the advertisement and the job order in a register established specially for that purpose. The term "current, bona fide job order" shall be defined as a job order obtained by the employment agency within 30 days prior to the placement of the advertisement. A job order must be renewed after 45 days and must be annotated with the name of the representative of the prospective employer who authorized the renewal and the date on which the renewal was authorized.
Such employment agency shall also keep a complete record in the English language of each applicant to whom employment is offered or promised and who is sent out by the agency to secure a job or interview. This record, which shall be called the Applicant's Record, shall contain the date when the applicant was sent out for the job or interview, the name of the applicant, the name and address of the person or firm to whom sent, the type of job offered and the wages or salary proposed to be paid if known.
The agency shall also keep a record of all payments to it of any and all placement fees received and refunded. This record shall be called a Fee Transaction record. It shall contain the date of each transaction, the name of the person making the remittance, the amount paid, a designation indicating whether the amount paid is in full or on account, the receipt number and the date and the amount of any refund.
Notwithstanding the provisions of this Act concerning the records required to be kept by employment agencies, the Director of Labor may by regulation permit teachers' agencies, medical agencies, nurses' registries, theatrical agencies, contract labor agencies, baby sitter agencies and such other agencies of a like nature who serve the needs of a specialized class of workers, to keep such records concerning job orders, listing of placed applicants, listing of available applicants and payments of fees by either the employer or the employee as the Department by regulation may approve.
The aforesaid records shall be kept in the agency for 3 years and shall be open during office hours to inspection by the Department and its duly qualified agents, or produced in response to a subpoena issued by the Attorney General in accordance with Section 10-104 of the Illinois Human Rights Act. No such licensee, or his employee, shall knowingly make any false entry in such records. It is a violation of this Act to falsify or fail to keep any of the aforesaid records.
(Source: P.A. 99-422, eff. 1-1-16.)

(225 ILCS 515/4) (from Ch. 111, par. 904)
Sec. 4. It shall be unlawful for any person to act as an employment counselor, or to advertise, or assume to act as an employment counselor, without first obtaining a license as such employment counselor, from the Department of Labor. It shall be unlawful for any person to engage in, operate or carry on the business of an employment agency unless each employee of such agency, who furnishes information to any person as to where employees or employment may be obtained or found, is a licensed employment counselor. Where the license to conduct an employment agency is issued to a corporation and any officer of the corporation performs any function defined as those to be performed by an employment counselor, he shall be considered an employee of the corporation and shall be required to secure a license as an employment counselor.
Every person who desires to obtain a license, as employment counselor, shall apply therefor to the Department of Labor, in writing, upon application blanks prepared and furnished by the Department of Labor. Each applicant shall set out in said application blanks such information as the Department may require, and said applications shall be accompanied by a permit fee of $50 and the affidavits of two persons of business or professional integrity. Such affiants shall state that they have known the applicant for a period of two years and that the applicant is a person of good moral character.
The Department shall issue to such person a temporary permit to act as an employment counselor which permit shall be valid for 90 days pending examination of such person when:
(a) the applicant is employed by an employment

agency, and the application states the name and address of such employment agency; and

(b) the applicant declares under oath his intention

that he will complete the examination for the employment agency counselor's license on a date scheduled for such examination by the Department of Labor within 60 days of the date of application.

Commencing January 1, 1974 the Department shall not issue a license to act as an employment counselor to any person not previously licensed as such employment counselor on such date unless he has taken and successfully completed a written examination based upon this Act. The Department of Labor shall conduct such examination at such times and places as it shall determine, but not less than once each month. The examination shall test the applicant's knowledge of the employment agency law, pertinent labor laws and laws against discrimination in employment. Upon successful completion of the written examination and providing the requirements of this Section are met, the Department shall issue a license to act as an employment counselor and no additional licensing fee shall be required.
In the event of failure to appear for the examination as scheduled or if the applicant appears and fails to pass, such person shall pay a fee of $10 for rescheduling at a later date. No person may be rescheduled for examination more than twice in any calendar year except in the event that he has failed to appear for examination and such failure to appear was not willful but was the result of illness of the applicant or a member of his immediate family or of some other emergency.
The Department of Labor may require such other proof as to the honesty, truthfulness and integrity of the applicant, as may be deemed necessary and desirable. If the applicant is shown to be honest, truthful and of known integrity, and has successfully completed the written examination required under this Section, the Department of Labor shall issue a license, which license shall set out the true name and address of the applicant, the name of the Employment agency by whom he is employed, and such additional information as the Department may prescribe. The license issued shall authorize the person named therein to act as an employment counselor. Such license may be renewed at the end of each year by the payment of a renewal fee of $25.
The applicant must furnish satisfactory proof to the Department that he has never been a party to any fraud, has no jail record, belongs to no subversive societies and is of good moral character and business integrity.
In determining honesty, truthfulness, integrity, moral character and business integrity under this Section, the Department may take into consideration any felony conviction of the applicant, but such a conviction shall not operate as a bar to licensing.
The license of the employment counselor shall be mailed to the employment agency by which he is employed, and shall be kept in the office of such agency and produced for inspection by any agent of the Department of Labor, at any time during business hours.
The Department of Labor, upon its own motion, or upon the filing of a verified complaint with the department, by any person, accompanied by such evidence, documentary or otherwise, as makes out a prima facie case that the licensee is unworthy to hold a license, shall notify the employment counselor in writing that the question of his honesty, truthfulness, integrity, moral character, business integrity or felony conviction is to be reopened and determined, de novo. This notice shall be served by delivering a copy to the licensed person, or by mailing a copy to him, by registered mail, at his last known business address. Thereupon, the Department of Labor shall require further proof of the licensee's honesty, truthfulness, integrity, moral character and business integrity, and if the proof is not satisfactory to the Department of Labor, it shall revoke his license.
If any employment counselor is discharged or terminates his employment with the agency by which he is employed, such agency shall immediately deliver, or forward by mail, the employment counselor's license, to the Department of Labor, together with the reasons for his discharge, if he was discharged. Failure to state that the employment counselor was discharged will be conclusively presumed to indicate that he terminated his services voluntarily. Thereafter, it shall be unlawful for the employment counselor to exercise any rights or privileges under such license, unless the Department of Labor transfers his license to another employment agency.
Each employment counselor shall notify the Department of Labor of any change in his residence address. Failure to give such notice shall automatically work a revocation of his license.
The Department may refuse to issue or may suspend the license of any person who fails to file a return, or to pay the tax, penalty or interest shown in a filed return, or to pay any final assessment of tax, penalty or interest, as required by any tax Act administered by the Illinois Department of Revenue, until such time as the requirements of any such tax Act are satisfied.
Any person who violates any provisions of this section or who testifies falsely as to any matter required by the provisions of this section or of this Act, is guilty of a Class B misdemeanor.
(Source: P.A. 100-278, eff. 8-22-17.)

(225 ILCS 515/5) (from Ch. 111, par. 905)
Sec. 5. No such licensee shall charge a registration fee without having first obtained a permit to charge such registration fee from the Department of Labor. Any such licensee desiring to charge a registration fee shall make application in writing to the Department of Labor, and shall set out in the application the type of applicants from whom they intend to accept a registration fee, the amount of the fee to be charged, and shall furnish any other information on the subject that the Department of Labor may deem necessary to enable it to determine whether the agency's business methods and past record entitle the agency to a permit.
It is the duty of the Department of Labor to make an investigation, upon receipt of the application, as to the truthfulness of the application and the necessity of the charge of a registration fee; and if it is shown that the agency's method of doing business is of such a nature that a permit to charge a registration fee is necessary, and that the agency's record has been reasonable and fair, then the Department of Labor shall grant a permit to such agency. Such permit shall remain in force until revoked for cause. No permit shall be granted until after 10 days from the date of filing of the application.
When a permit is granted, such licensed person may charge a registration fee not to exceed $4. In all such cases a complete record of all such registration fees and references of applicants shall be kept on file, which record shall, during all business hours, be open for the inspection of the Department of Labor. It is the duty of such licensee to communicate in writing with at least 2 of the persons mentioned as reference by every applicant from whom a registration fee is accepted. Failure on the part of a licensee to make such investigation shall be deemed cause to revoke the permit to charge a registration fee. For such registration fee a receipt shall be given to the applicant for employees or employment, and shall state therein the name of such applicant, date and amount of payment, the character of position or employee applied for, and the name and address of such agency. If no position has been furnished by the licensed agency to the applicant, then the registration fee shall be returned to the applicant on demand after 30 days and within 6 months from the date of receipt thereof, less the amount that has been actually expended by the licensee in checking the references of the applicant, and an itemized account of such expenditures shall be presented to the applicant on request at the time of returning the unused portion of such registration fee.
Any such permit granted by the Department of Labor may be revoked by it upon due notice to the holder of said permit and due cause shown and hearing thereon.
No such licensee shall, as a condition to registering or obtaining employment for such applicant, require such applicant to subscribe to any publication or to any postal card service, or advertisement, or exact any other fees, compensation or reward, (except that in the case of applicants for positions paying salaries of $5,000 or more per annum, where the agency has secured from the Department of Labor a permit to furnish a letter service in accordance with regulations of the department governing the furnishing of such service, a special fee not to exceed $250, to be credited on the fee charged for any placement resulting from such letter service, may be charged for furnishing such letter service) other than the aforesaid registration fee and a further fee, called a placement fee, the amount of which shall be agreed upon between such applicant and such licensee to be payable at such time as may be agreed upon in writing. The employment agency shall furnish to each applicant a copy of any contract or any form he signs with the agency regarding the method of payment of the placement or employment service fee. Such contract or form shall contain the name and address of such agency, and such other information as the Department of Labor may deem proper. The contract or form or copy thereof furnished the applicant must state immediately above, below or close to the place provided for the signature of the applicant that he has received a copy of the contract or form and his signature shall acknowledge receipt thereof. The placement or employment service fee shall not be received by such licensee before the applicant has accepted a position tendered by the employer. A copy of each contract or other form to which the applicant becomes a party with the licensee shall be given to the applicant by the licensee at the time of executing such contract or document and on any such form on which the word acceptance appears, and such contract or other form shall have the definition of acceptance as defined by this Act printed in not less than 10 point type immediately following the word acceptance. In the event the position so tendered is not accepted by or given to such applicant, the licensee shall refund all fees paid other than the registration fee and special fee aforesaid, within 3 days of demand therefor. The fee charged for placing an applicant in domestic service shall be a single fee for each placement and shall be based upon the applicant's compensation or salary for a period not to exceed one year.
No such licensee shall send out any applicant for employment unless the licensee has a bona fide job order for such employment and the job order is valid in accordance with the renewal requirements of Section 3 of this Act. If no position of the kind applied for was open at the place where the applicant was directed, then the licensee shall refund to such applicant on demand any sum paid or expended by the applicant for transportation in going to and returning from the place, and all fees paid by the applicant. However, in the event a substitute position is taken, the fee to be charged shall be computed on the salary agreed upon for such position.
In addition to the receipt herein provided to be given for a registration fee, it shall be the duty of such licensee to give to every applicant for employment or employees from whom other fee, or fees shall be received, an additional receipt in which shall be stated the name of the applicant, the amount paid and the date of payment. All such receipts shall be in duplicate, numbered consecutively, shall contain the name and address of such agency, and such other information as the Department of Labor may deem proper. The duplicate receipt shall be kept on file in the agency for at least one year.
Every such licensee shall give to every applicant, who is sent out for a job or for an interview with a prospective employer, a card or printed paper or letter of introduction which shall be called a "referral slip" containing the name of the applicant, the name and address of the employer to whom the applicant is sent for employment, the name and address of the agency, the name of the person referring the applicant, and the probable duration of the work, whether temporary or permanent. The referral slip shall contain a blank space in which the employment counselor shall insert and specify in a prominent and legible manner whether the employment service fee is to be paid by the applicant or by the employer, or in the case of a split-fee, the percentage of the fee to be paid by the applicant and the percentage of the fee to be paid by the employer, or shall state whether the fee is to be negotiable between the employer and the employee. A duplicate of all such referral slips shall be kept on file in the agency for a period of one year. In the event that the applicant is referred to a job or to a prospective employer by telephone, the referral slip shall be mailed to the applicant and to the prospective employer before the close of the business day on which the telephoned referral was given. No person shall be sent out for a job or to interview a prospective employer unless he has been personally interviewed by the agency or has corresponded with the agency with the purpose of securing employment.
If the employer pays the fee, and the employee fails to remain in the position for a period of 30 days, such licensee shall refund to the employer all fees, less an amount equal to 25% of the total salary or wages paid such employee during the period of such employment, within 3 days after the licensed person has been notified of the employee's failure to remain in the employment, provided such 25% does not exceed the amount charged for a permanent position of like nature.
If the employee pays the fee and is discharged at any time within 30 days for any reason other than intoxication, dishonesty, unexcused tardiness, unexcused absenteeism or insubordination, or otherwise fails to remain in the position for a period of 30 days, through no fault of his own, such licensee shall refund to the employee all fees less an amount equal to 25% of the total salary or wages paid such employee during the period of such employment within 3 days of the time such licensee has been notified of the employee's failure to remain in the employment, provided the 25% does not exceed the charge for a permanent position of like nature. All refunds shall be in cash or negotiable check.
If the employee has promised his prospective employer to report to work at a definite time and place and then fails to report to work, such circumstances shall be considered prima facie evidence that the employee has accepted the employment offered.
Where a dispute concerning a fee exists, the department may conduct a hearing to determine all facts concerning the dispute and shall after such hearing make such recommendations concerning such dispute as shall be reasonable.
Every such licensee shall post in a conspicuous place in the main room of the agency sections of this Act as required by the Department of Labor, to be supplied by the Department of Labor, and shall also post his license in the main room of the agency.
Every such licensee shall furnish the Department of Labor, under rules to be prescribed by such Department, annual statements showing the number and character of placements made.
(Source: P.A. 100-278, eff. 8-22-17.)

(225 ILCS 515/5.1) (from Ch. 111, par. 905.1)
Sec. 5.1. Any employment agency which derives no placement fees from applicants may act with the same rights and powers as persons who are not an employment agency as defined in this Act:
(a) with regard to contacting prospective and existing applicants; and
(b) with respect to identifying themselves and advertising their services to the public but must state in the advertising that the employment agency is acting as the agency or representative of an employer.
(c) any licensed employment agency which places an individual with an employer and accepts a fee for the placement and recontacts that individual for the purpose of replacing the individual with another employer shall be subject to a hearing by the Illinois Department of Labor which may result in the revocation of the employment agency's license.
(Source: P.A. 81-581.)

(225 ILCS 515/6) (from Ch. 111, par. 906)
Sec. 6. No such licensee shall by himself or by his agent, or agents, solicit, persuade or induce any employee to leave any employment in which said licensee or his agent has placed said employee; nor shall any such licensee or any of his agents, solicit, persuade or induce any employer to discharge any employee; nor shall any such licensee or his agents divide, or offer to divide or share, directly or indirectly, any fee, charge or compensation received, or to be received, from any employee with any employer or person in any way connected with the business thereof. No licensee shall give or promise to give anything of value to any employer or applicant for employment if contingent upon the use of the services of his employment agency. Provided, however, that nothing herein contained shall prohibit any licensee from reasonable business entertainment expenses or distributing without charge items of reasonable value for promotional or advertisement purposes.
(Source: P.A. 82-465.)

(225 ILCS 515/7) (from Ch. 111, par. 907)
Sec. 7.
Whenever such licensee, or anyone acting for him, agrees to send one or more persons to work as contract or railroad laborers, outside the city in which such agency is located, the said licensee shall give to each of such laborers, in a language with which such laborers are familiar, a statement containing the following items: "Name and nature of the work to be performed," "wages offered," "destination of the person employed," "terms of transportation and probable duration of employment," and a duplicate of such statement shall be kept on file in the office of such licensee sending out such laborers.
No such licensee or his agents shall send any applicant to any place where a strike, a lock-out or other labor trouble exists, without first notifying the applicant of such conditions, and shall, in addition thereto, enter a complete statement of such facts upon the referral slip given to such applicant.
(Source: Laws 1951, p. 1929.)

(225 ILCS 515/8) (from Ch. 111, par. 908)
Sec. 8. Any such licensee conducting a theatrical employment agency, before making a theatrical engagement, except an emergency engagement, for an employee with any employer, for services in any such engagement, shall prepare and file in such agency a written statement signed and verified by the employment agent of such licensee, setting forth how long said employer has been engaged in the theatrical business. Every such statement shall be kept for the period of one year and shall set forth whether or not such employer, while financially interested in a theatrical business, has failed to pay salaries, or "left stranded" any company, group or employee during the two years preceding the date of application; and further, shall set forth the names of at least two persons as references. If such employer is a corporation, such statement shall set forth the names of the officers and directors thereof, the length of time such corporation, or any of its officers have been engaged in the theatrical business, and the amount of the paid up capital stock. If the employer conducts a cabaret or night-club, the agent shall include in such statement the name and address of the owner or owners, and whether they have failed to pay salaries to employees within the past two years. If any allegation in such written verified statement is made upon information or belief, the person verifying this statement shall set forth the sources of his information or belief. Such statement so on file shall be kept for the benefit of any employees whose services are sought by any such employers.
Every such licensee conducting a theatrical employment agency who shall procure for or offer to an applicant a theatrical engagement, or any kind of employment as an entertainer, shall have executed in triplicate a contract containing the name and address of the applicant, the name and address of the employer and that of the employment agency acting for such employer, in employing or furnishing such applicant for employment, the character of the entertainment to be given, or services to be rendered, the number of performances to be given per day or per week, by whom the transportation, if any, is to be paid, and if it is to be paid by the applicant either the cost of the transportation between the places where said entertainment or services are to be given or rendered, or the average cost of such transportation. Said contract shall state from whom said applicant is to receive his or her salary, the amount of salary promised and the gross commissions or fees are to be paid by said applicant and to whom such gross commissions or fees to be paid. The original contract shall be given to the applicant for employment, the duplicate contract shall be given to the employer and the triplicate contract shall be kept on file in the office of the agency for a period of one year.
(Source: Laws 1951, p. 1929.)

(225 ILCS 515/9.1) (from Ch. 111, par. 909.1)
Sec. 9.1. Every employment agency licensed under this Act which provides employees for domestic service shall require that all such employees receive an annual physical examination, which complies with the rules of the Department of Labor, to safeguard the health of employers and their families from communicable diseases.
(Source: P.A. 80-1370.)

(225 ILCS 515/10) (from Ch. 111, par. 910)
Sec. 10. Licensee prohibitions. No licensee shall send or cause to be sent any female help or servants, inmate, or performer to enter any questionable place, or place of bad repute, house of ill-fame, or assignation house, or to any house or place of amusement kept for immoral purposes, or place resorted to for the purpose of prostitution or gambling house, the character of which licensee knows either actually or by reputation.
No licensee shall permit questionable characters, prostitutes, gamblers, intoxicated persons, or procurers to frequent the agency.
No licensee shall accept any application for employment made by or on behalf of any child, or shall place or assist in placing any such child in any employment whatever, in violation of the Child Labor Law. A violation of any provision of this Section shall be a Class A misdemeanor.
No licensee shall publish or cause to be published any fraudulent or misleading notice or advertisement of its employment agencies by means of cards, circulars, or signs, or in newspapers or other publications; and all letterheads, receipts, and blanks shall contain the full name and address of the employment agency and licensee shall state in all notices and advertisements the fact that licensee is, or conducts, a private employment agency.
No licensee shall print, publish, or paint on any sign or window, or insert in any newspaper or publication, a name similar to that of the Illinois Public Employment Office.
No licensee shall print or stamp on any receipt or on any contract used by that agency any part of this Act, unless the entire Section from which that part is taken is printed or stamped thereon.
All written communications sent out by any licensee, directly or indirectly, to any person or firm with regard to employees or employment shall contain therein definite information that such person is a private employment agency.
No licensee or his or her employees shall knowingly give any false or misleading information, or make any false or misleading promise to any applicant who shall apply for employment or employees.
(Source: P.A. 90-372, eff. 7-1-98.)

(225 ILCS 515/10.1) (from Ch. 111, par. 911)
Sec. 10.1. Farmworkers. The Department of Labor shall proscribe the recruitment by private employment agencies of farmworkers unless the private employment agency files a statement with the Department of Labor setting forth the terms and conditions, and the existence of any strike or other concerted stoppage, slowdown, or interruption of operations by employees of the prospective employer at the site of the proposed employment, directly relating to the employment offered to the farmworkers so recruited. A copy of the statement in English and the language in which the farmworker is fluent shall be given to each farmworker prior to recruitment by the private employment agencies so recruiting. The statement shall be made on a form provided to private employment agencies by the Job Service on request. As used in this Section and Section 10.2, "farmworker" means any person who moves seasonally from one place to another, within or without the State, for the purpose of obtaining employment relating to the planting, raising, or harvesting of any agricultural or horticultural commodities, or the handling, packing, or processing of those commodities on the farm where produced or at the place of first processing after leaving that farm.
(Source: P.A. 90-372, eff. 7-1-98.)

(225 ILCS 515/10.2) (from Ch. 111, par. 912)
Sec. 10.2. Each employee recruited pursuant to Section 10.1 shall be provided by the employment agency with a written summary of the laws of the State of Illinois relevant to his employment. The summary shall be both in English and the language in which such employee is fluent. The summary shall include, but not be limited to, explanations of Illinois law regarding payments of wages, wage assignments, wage deduction orders and migrant labor camps.
(Source: P.A. 79-902.)

(225 ILCS 515/10.3) (from Ch. 111, par. 913)
Sec. 10.3. Each employment agency shall transmit to the Attorney General of the State of Illinois and the appropriate State's Attorney allegations of violations of Sections 10.1 and 10.2. Any such violation shall be a Class A misdemeanor.
(Source: P.A. 79-902.)

(225 ILCS 515/11) (from Ch. 111, par. 914)
(This Section was renumbered Section 1.1 by P.A. 100-278)
Sec. 11. (Renumbered).
(Source: P.A. 99-422, eff. 1-1-16. Renumbered by P.A. 100-278, eff. 8-22-17.)

(225 ILCS 515/12) (from Ch. 111, par. 915)
Sec. 12. Enforcement of Act; hearing procedure; disciplinary actions; certification of records and costs; action to force compliance with a valid order.
(a) The enforcement of this Act shall be entrusted to the Department of Labor, which shall appoint such inspectors and officers as it may deem necessary to carry out the provisions of this Act. The Director of Labor or his authorized representative shall have the power to conduct investigations in connection with the administration and enforcement of this Act, and any investigator with the Department shall be authorized to visit and inspect such places and records as the Director of Labor may deem necessary or appropriate to determine if there has been a violation of this Act.
(b) The Director of Labor or his designated representative shall have the power and authority to conduct hearings in accordance with "The Illinois Administrative Procedure Act", as now or hereafter amended, subject to appropriation and upon complaint by an authorized officer of the Department of Labor or any interested person of a violation of the Act or the rules and regulations of the Department of Labor. The Director of Labor or his duly qualified assistants shall have the power to issue subpoenas requiring the attendance of witnesses and the production of books and papers pertinent to such hearing, and to administer oaths to such witnesses. If any witness refuses to obey a subpoena issued hereunder, the Director of Labor may petition the circuit court of the county in which the hearing is held for an order requiring the witness to attend and testify or produce documentary evidence. The circuit court shall hear the petition and if it appears that the witness should testify or should produce documentary evidence, it may enter an order requiring the witness to obey the subpoena. The court may compel obedience by attachment proceedings as for contempt of court. A calendar of all such hearings shall be kept by the Department of Labor, and shall be posted in a conspicuous place in its public office for at least one day before the date of such hearing.
(c) After the hearing, if supported by the evidence, the Director of Labor may:
(1) issue and cause to be served on any party to a

formal hearing an order to cease and desist from violation of the Act;

(2) take such further affirmative or other action as

deemed reasonable to eliminate the effect of the violation;

(3) refuse to issue and may revoke or suspend any

license; and

(4) determine the amount of any civil penalty

permitted by this Act.

Whenever the Director of Labor shall issue an order after hearing as provided in this Section, the determination shall be reviewable under and in accordance with the provisions of the Administrative Review Law.
(d) The Department shall certify the record of its proceedings if the party commencing the proceedings shall pay to it the cost of preparing and certifying such records, including the recording and transcribing of all testimony introduced in the proceedings. If payment for such costs is not made by the party commencing the proceedings for review within 10 days after notice from the Department of the cost of preparing and certifying the record, the court in which the proceeding is pending, on motion of the Director, shall dismiss the complaint. Whenever, for any cause such license is revoked, the revocation shall not take effect until 7 days after such revocation is officially announced; and such revocation shall be considered good cause for refusing to issue another license to the person or his representative, or to any person with whom he is to be associated in the business of furnishing employment or employees.
(e) Whenever it appears that any employment agency has violated a valid order of the Director of Labor issued under this Act, the Director may commence an action and obtain from the court an order upon the employment agency commanding the employment agency to obey the order of the Director or be adjudged guilty of contempt of court and punished accordingly.
(Source: P.A. 99-422, eff. 1-1-16.)

(225 ILCS 515/12.1) (from Ch. 111, par. 915.1)
Sec. 12.1. The Department may refuse to issue or renew, or may suspend, the license of any person who fails to file a return, or to pay the tax, penalty or interest shown in a filed return, or to pay any final assessment of tax, penalty or interest, as required by any tax Act administered by the Illinois Department of Revenue, until such time as the requirements of any such tax Act are satisfied.
(Source: P.A. 87-205.)

(225 ILCS 515/12.2)
Sec. 12.2. Civil penalties for violations of the Act; hearing procedure.
(a) An employment agency that violates any of the provisions of this Act or any rule adopted under this Act shall be subject to a civil penalty not to exceed $6,000 for violations found in the first audit by the Department. Following a first audit, an employment agency shall be subject to a civil penalty not to exceed $2,500 for each repeat violation found by the Department within 3 years. For purposes of this subsection (a), each violation of this Act, for each day the violation continues, shall constitute a separate and distinct violation. In determining the amount of a penalty, the Director of Labor shall consider the appropriateness of the penalty to the employment agency or employer charged, upon the determination of the gravity of the violations. For any violation determined by the Department to be willful which is within 3 years of an earlier violation, the Department may revoke the license of the violator, if the violator is an employment agency.
(b) An employment agency that willfully violates any of the provisions of this Act or any rule adopted under this Act, or obstructs the Department, its inspectors or deputies, or any other person authorized to inspect places of employment under this Act shall be liable for penalties up to double the statutory amount.
(c) The Director of Labor may adopt rules in accordance with Section 12 of this Act for the conduct of hearings and collection of penalties assessed under this Section. Penalties assessed under this Section, when determined, may be recovered in a civil action brought by the Director of Labor in any circuit court. In any such action, the Director of Labor shall be represented by the Attorney General.
(Source: P.A. 99-422, eff. 1-1-16.)

(225 ILCS 515/12.3)
Sec. 12.3. Violations of the Illinois Minimum Wage Law and the Wage Payment and Collection Act.
(a) It is a violation of this Act for an employment agency to refer an individual for employment at a wage rate less than that established by Section 4 of the Illinois Minimum Wage Law, or to facilitate underpayment of wages by an employer in any manner. An employment agency that knowingly refers an individual for employment at less than the minimum wage that results in underpayment to an employee is jointly liable for statutory damages as provided for in Section 12 of the Illinois Minimum Wage Law.
(b) It is a violation of this Act for an employment agency to facilitate illegal deductions from wages or nonpayment of wages by an employer in violation of the Wage Payment and Collection Act. An employment agency that facilitates illegal deduction of wages or nonpayment of wages is jointly liable for statutory damages as provided for in Section 14 of the Wage Payment and Collection Act.
(Source: P.A. 99-422, eff. 1-1-16.)

(225 ILCS 515/12.4)
Sec. 12.4. Employer violations of Act; civil penalties; hearing procedure.
(a) An employment agency shall be required to provide each of its employer clients with proof of a valid license issued by the Department at the time of entering into a contract. An employment agency shall be required to notify, both by telephone and in writing, each employer with whom it contracts within 24 hours of any denial, suspension, or revocation of its license by the Department. All contracts between any employment agency and any employer shall be considered null and void from the date any denial, suspension, or revocation of license becomes effective and until such time as the employment agency becomes licensed and considered in good standing by the Department.
(b) The Department shall provide on the Internet a list of entities licensed as employment agencies, as provided for in Section 1 of this Act. An employer may rely on information provided by the Department or maintained on the Department's website pursuant to Section 1 of this Act and shall be held harmless if the information maintained or provided by the Department was inaccurate. It is a violation of this Act for an employer to accept a referral of an individual for employment from an employment agency not licensed under Section 1.5 of this Act.
If, upon investigation, the Department finds that a violation of this subsection (b) has occurred, for a first violation by an employer, the Department shall provide notice to any employer that it finds is doing business with an unlicensed employment agency. The notice shall identify the unlicensed entity, indicate that any contract between the unlicensed employment agency and the employer client is null and void, provide information regarding the Department's website that lists licensed employment agencies, and inform the employer of penalties for subsequent violations.
For a second violation by an employer, or if the first violation is not remedied within 10 days of notice by the Department, the Director may impose a civil penalty of up to $500 for each referral of an individual for employment accepted from an employment agency not licensed under Section 1.5.
For any violation by an employer after the second violation, the Director may impose a civil penalty of up to $1,500 for each referral of an individual for employment accepted from an employment agency not licensed under Section 1.5. If the first violation is not remedied within 30 days of notice by the Department, the Director may impose an additional civil penalty of up to $1,500 for every 30 days that passes thereafter.
(c) The Director of Labor may adopt rules for the conduct of hearings and collection of these penalties assessed under this Section in accordance with Section 12 of this Act. The amount of these penalties, when finally determined, may be recovered in a civil action brought by the Director of Labor in any circuit court. In any such action, the Director of Labor shall be represented by the Attorney General.
(Source: P.A. 99-422, eff. 1-1-16.)

(225 ILCS 515/12.5)
Sec. 12.5. Employment agency retaliation against employees; civil penalties; right of private suit.
(a) It is a violation of this Act for a private employment agency, or any agent of a private employment agency, to retaliate in any manner against any employee for exercising any rights granted under this Act or any rights granted by the wage laws of this State. Specifically, it is a violation of this Act for a private employment agency or employer to retaliate against an employee for:
(1) making a complaint to an employment agency, to an

employer, to a co-worker, to a community organization, before a public hearing, or to a State or federal agency that rights guaranteed under this Act or any wage law of this State have been violated;

(2) causing to be instituted any proceeding under or

related to this Act or any wage law of this State; or

(3) testifying or preparing to testify in an

investigation or proceeding under this Act or any wage law of this State.

(b) Such retaliation shall subject an employment agency to civil penalties pursuant to Section 12.1 of this Act. The Director may adopt rules for the conduct of hearings and collection of these penalties assessed under this Section in accordance with Section 12 of this Act.
(c) An individual who is retaliated against in violation of this Section may, alternately, bring a private suit to recover all legal or equitable relief as may be appropriate and attorney's fees and costs. Such a suit must be brought in the circuit court of Illinois in the county where the alleged offense occurred or where the employment agency is located. The right of an aggrieved individual to bring an action under this Section terminates upon the passing of 3 years from the date of referral by the employment agency. This limitations period is tolled if the employment agency has deterred the employee's exercise of rights under this Act.
(Source: P.A. 99-422, eff. 1-1-16.)

(225 ILCS 515/12.6)
Sec. 12.6. Child Labor and Day and Temporary Labor Services Enforcement Fund. All moneys received as fees and penalties under this Act shall be deposited into the Child Labor and Day and Temporary Labor Services Enforcement Fund and may be used for the purposes set forth in Section 17.3 of the Child Labor Law.
(Source: P.A. 99-422, eff. 1-1-16.)

(225 ILCS 515/13)
Sec. 13. (Repealed).
(Source: Laws 1967, p. 3860. Repealed by P.A. 100-278, eff. 8-22-17.)

(225 ILCS 515/14) (from Ch. 111, par. 917)
Sec. 14. Should one or more of the provisions of this Act be held invalid, such invalidity shall not affect any of the valid provisions hereof.
(Source: Laws 1935, p. 827.)

(225 ILCS 515/15) (from Ch. 111, par. 918)
Sec. 15. An Act relating to private employment agencies and to repeal parts of a certain Act relating thereto approved June 15, 1909, as amended, is repealed.
(Source: Laws 1935, p. 827.)



225 ILCS 605/ - Animal Welfare Act.

(225 ILCS 605/1) (from Ch. 8, par. 301)
Sec. 1. This Act shall be known and may be cited as the Animal Welfare Act.
(Source: P.A. 78-900.)

(225 ILCS 605/2) (from Ch. 8, par. 302)
Sec. 2. Definitions. As used in this Act unless the context otherwise requires:
"Department" means the Illinois Department of Agriculture.
"Director" means the Director of the Illinois Department of Agriculture.
"Pet shop operator" means any person who sells, offers to sell, exchange, or offers for adoption with or without charge or donation dogs, cats, birds, fish, reptiles, or other animals customarily obtained as pets in this State. However, a person who sells only such animals that he has produced and raised shall not be considered a pet shop operator under this Act, and a veterinary hospital or clinic operated by a veterinarian or veterinarians licensed under the Veterinary Medicine and Surgery Practice Act of 2004 shall not be considered a pet shop operator under this Act.
"Dog dealer" means any person who sells, offers to sell, exchange, or offers for adoption with or without charge or donation dogs in this State. However, a person who sells only dogs that he has produced and raised shall not be considered a dog dealer under this Act, and a veterinary hospital or clinic operated by a veterinarian or veterinarians licensed under the Veterinary Medicine and Surgery Practice Act of 2004 shall not be considered a dog dealer under this Act.
"Secretary of Agriculture" or "Secretary" means the Secretary of Agriculture of the United States Department of Agriculture.
"Person" means any person, firm, corporation, partnership, association or other legal entity, any public or private institution, the State of Illinois, or any municipal corporation or political subdivision of the State.
"Kennel operator" means any person who operates an establishment, other than an animal control facility, veterinary hospital, or animal shelter, where dogs or dogs and cats are maintained for boarding, training or similar purposes for a fee or compensation; or who sells, offers to sell, exchange, or offers for adoption with or without charge dogs or dogs and cats which he has produced and raised. A person who owns, has possession of, or harbors 5 or less females capable of reproduction shall not be considered a kennel operator.
"Cattery operator" means any person who operates an establishment, other than an animal control facility or animal shelter, where cats are maintained for boarding, training or similar purposes for a fee or compensation; or who sells, offers to sell, exchange, or offers for adoption with or without charges cats which he has produced and raised. A person who owns, has possession of, or harbors 5 or less females capable of reproduction shall not be considered a cattery operator.
"Animal control facility" means any facility operated by or under contract for the State, county, or any municipal corporation or political subdivision of the State for the purpose of impounding or harboring seized, stray, homeless, abandoned or unwanted dogs, cats, and other animals. "Animal control facility" also means any veterinary hospital or clinic operated by a veterinarian or veterinarians licensed under the Veterinary Medicine and Surgery Practice Act of 2004 which operates for the above mentioned purpose in addition to its customary purposes.
"Animal shelter" means a facility operated, owned, or maintained by a duly incorporated humane society, animal welfare society, or other non-profit organization for the purpose of providing for and promoting the welfare, protection, and humane treatment of animals. "Animal shelter" also means any veterinary hospital or clinic operated by a veterinarian or veterinarians licensed under the Veterinary Medicine and Surgery Practice Act of 2004 which operates for the above mentioned purpose in addition to its customary purposes.
"Foster home" means an entity that accepts the responsibility for stewardship of animals that are the obligation of an animal shelter, not to exceed 4 animals at any given time. Permits to operate as a "foster home" shall be issued through the animal shelter.
"Guard dog service" means an entity that, for a fee, furnishes or leases guard or sentry dogs for the protection of life or property. A person is not a guard dog service solely because he or she owns a dog and uses it to guard his or her home, business, or farmland.
"Guard dog" means a type of dog used primarily for the purpose of defending, patrolling, or protecting property or life at a commercial establishment other than a farm. "Guard dog" does not include stock dogs used primarily for handling and controlling livestock or farm animals, nor does it include personally owned pets that also provide security.
"Sentry dog" means a dog trained to work without supervision in a fenced facility other than a farm, and to deter or detain unauthorized persons found within the facility.
"Probationary status" means the 12-month period following a series of violations of this Act during which any further violation shall result in an automatic 12-month suspension of licensure.
"Owner" means any person having a right of property in an animal, who keeps or harbors an animal, who has an animal in his or her care or acts as its custodian, or who knowingly permits a dog to remain on any premises occupied by him or her. "Owner" does not include a feral cat caretaker participating in a trap, spay/neuter, return or release program.
(Source: P.A. 99-310, eff. 1-1-16.)

(225 ILCS 605/2.1) (from Ch. 8, par. 302.1)
Sec. 2.1. The Department may cooperate with the Secretary of Agriculture in carrying out Public Law 89-544, entitled, "An Act to authorize the Secretary of Agriculture to regulate the transportation, sale, and handling of dogs, cats, and certain other animals intended to be used for purposes of research or experimentation, and for other purposes", and the rules and regulations issued by the Secretary under that Act. The Director may promulgate regulations to facilitate the cooperation, and to avoid any unnecessary duplication or any conflict of activities by the Department and the Secretary in regulating the activities or areas covered by this Act and Public Law 89-544. The regulations may be in addition to other regulations authorized by this Act.
(Source: Laws 1967, p. 3079.)

(225 ILCS 605/2.2) (from Ch. 8, par. 302.2)
Sec. 2.2. No dog dealer, kennel operator, or cattery operator shall separate a puppy or kitten from its mother, for the purpose of sale, until such puppy or kitten has attained the age of 8 weeks.
All licensees under this Act shall maintain records of the origin and sale of all dogs, and such records shall be made available for inspection by the Secretary or the Department upon demand. Such records must contain proof in proper form of purebreds and their pedigree, and evidence of such proof must be provided to any person acquiring a dog from a licensee under this Act. In addition, guard dog services shall be required to maintain records of transfer of ownership, death, or disappearance of a guard dog or sentry dog used by that guard dog service.
(Source: P.A. 89-178, eff. 7-19-95.)

(225 ILCS 605/3) (from Ch. 8, par. 303)
Sec. 3. (a) Except as provided in subsection (b) of this Section, no person shall engage in business as a pet shop operator, dog dealer, kennel operator, cattery operator, or operate a guard dog service, an animal control facility or animal shelter or any combination thereof, in this State without a license therefor issued by the Department. Only one license shall be required for any combination of businesses at one location, except that a separate license shall be required to operate a guard dog service. Guard dog services that are located outside this State but provide services within this State are required to obtain a license from the Department. Out-of-state guard dog services are required to comply with the requirements of this Act with regard to guard dogs and sentry dogs transported to or used within this State.
(b) This Act does not apply to a private detective agency or private security agency licensed under the Private Detective, Private Alarm, Private Security, Fingerprint Vendor, and Locksmith Act of 2004 that provides guard dog or canine odor detection services and does not otherwise operate a kennel for hire.
(Source: P.A. 95-613, eff. 9-11-07.)

(225 ILCS 605/3.1) (from Ch. 8, par. 303.1)
Sec. 3.1. Information on dogs and cats for sale by a dog dealer or cattery operator. Every dog dealer and cattery operator shall provide the following information for every dog or cat available for sale:
(a) The age, sex, and weight of the animal.
(b) The breed of the animal.
(c) A record of vaccinations and veterinary care and

treatment.

(d) A record of surgical sterilization or lack of

surgical sterilization.

(e) The name and address of the breeder of the animal.
(f) The name and address of any other person who

owned or harbored the animal between its birth and the point of sale.

(g) Documentation that indicates that the dog or cat

has been microchipped and the microchip has been enrolled in a nationally searchable database.

(Source: P.A. 100-322, eff. 8-24-17.)

(225 ILCS 605/3.2)
Sec. 3.2. Foster homes. A person shall not operate a foster home without first obtaining a permit from the animal shelter for which that person will operate the foster home. Upon application and payment of the required fees by the animal shelter, the Department shall issue foster home permits to the animal shelter. The animal shelter shall be responsible for the records and have all the obligations of stewardship for animals in the foster homes to which it issues permits.
Foster homes shall provide the care for animals required by this Act and shall report any deviation that might affect the status of the license or permit to the animal shelter.
A foster home shall not care for more than 4 animals at any one time.
(Source: P.A. 89-178, eff. 7-19-95.)

(225 ILCS 605/3.3)
Sec. 3.3. Adoption of dogs and cats.
(a) An animal shelter or animal control facility shall not adopt out any dog or cat unless it has been sterilized and microchipped. However, an animal shelter or animal control facility may adopt out a dog or cat that has not been sterilized and microchipped if:
(1) the adopting owner has executed a written

agreement agreeing to have sterilizing and microchipping procedures performed on the animal to be adopted within a specified period of time not to exceed 30 days after the date of the adoption, or

(2) the adopting owner has executed a written

agreement to have sterilizing and microchipping procedures performed within 14 days after a licensed veterinarian certifies the dog or cat is healthy enough for sterilizing and microchipping procedures, and a licensed veterinarian has certified that the dog or cat is too sick or injured to be sterilized or it would be detrimental to the health of the dog or cat to be sterilized or microchipped at the time of the adoption.

(b) An animal shelter or animal control facility may adopt out any dog or cat that is not free of disease, injury, or abnormality if the disease, injury, or abnormality is disclosed in writing to the adopter, and the animal shelter or animal control facility allows the adopter to return the animal to the animal shelter or animal control facility.
(c) The requirements of subsections (a) and (b) of this Section do not apply to adoptions subject to Section 11 of the Animal Control Act.
(Source: P.A. 96-314, eff. 8-11-09.)

(225 ILCS 605/3.4)
Sec. 3.4. Transfer of animals between shelters. An animal shelter or animal control facility may not release any animal to an individual representing an animal shelter, unless (1) the recipient animal shelter has been licensed or has a foster care permit issued by the Department or (2) the individual is a representative of a not-for-profit, out-of-State organization who is transferring the animal out of the State of Illinois.
(Source: P.A. 99-310, eff. 1-1-16.)

(225 ILCS 605/3.5)
Sec. 3.5. Information on dogs and cats available for adoption by an animal shelter or animal control facility.
(a) An animal shelter or animal control facility must provide to the adopter prior to the time of adoption the following information, to the best of its knowledge, on any dog or cat being offered for adoption:
(1) The breed, age, date of birth, sex, and color of

the dog or cat if known, or if unknown, the animal shelter or animal control facility shall estimate to the best of its ability.

(2) The details of any inoculation or medical

treatment that the dog or cat received while under the possession of the animal shelter or animal control facility.

(3) The adoption fee and any additional fees or

charges.

(4) If the dog or cat was returned by an adopter,

then the date and reason for the return.

(5) The following written statement: "A copy of our

policy regarding warranties, refunds, or returns is available upon request.".

(6) The license number of the animal shelter or

animal control facility issued by the Illinois Department of Agriculture.

(b) The information required in subsection (a) shall be provided to the adopter in written form by the animal shelter or animal control facility and shall have an acknowledgement of disclosures form, which must be signed by the adopter and an authorized representative of the animal shelter or animal control facility at the time of the adoption. The acknowledgement of disclosures form shall include the following:
(1) A blank space for the dated signature and printed

name of the authorized representative handling the adoption on behalf of the animal shelter or animal control facility, which shall be immediately beneath the following printed statement: "I hereby attest that all of the above information is true and correct to the best of my knowledge.".

(2) A blank space for the dated signature and printed

name of the adopter, which shall be immediately beneath the following statement: "I hereby attest that this disclosure was posted on or near the cage of the dog or cat for adoption and that I have read all the disclosures. I further understand that I am entitled to keep a signed copy of this disclosure.".

(c) A copy of the disclosures and the signed acknowledgement of disclosures form shall be provided to the adopter and the original copy shall be maintained by the animal shelter or animal control facility for a period of 2 years from the date of adoption. A copy of the animal shelter's or animal control facility's policy regarding warranties, refunds, or returns shall be provided to the adopter.
(d) An animal shelter or animal control facility shall post in a conspicuous place in writing on or near the cage of any dog or cat available for adoption the information required by subsection (a) of this Section 3.5.
(Source: P.A. 96-1470, eff. 1-1-11.)

(225 ILCS 605/3.6)
Sec. 3.6. Acceptance of stray dogs and cats.
(a) No animal shelter may accept a stray dog or cat unless the animal is reported by the shelter to the animal control or law enforcement of the county in which the animal is found by the next business day. An animal shelter may accept animals from: (1) the owner of the animal where the owner signs a relinquishment form which states he or she is the owner of the animal; (2) an animal shelter licensed under this Act; or (3) an out-of-state animal control facility, rescue group, or animal shelter that is duly licensed in their state or is a not-for-profit organization.
(b) When stray dogs and cats are accepted by an animal shelter, they must be scanned for the presence of a microchip and examined for other currently-acceptable methods of identification, including, but not limited to, identification tags, tattoos, and rabies license tags. The examination for identification shall be done within 24 hours after the intake of each dog or cat. The animal shelter shall notify the owner and transfer any dog with an identified owner to the animal control or law enforcement agency in the jurisdiction in which it was found or the local animal control agency for redemption.
(c) If no transfer can occur, the animal shelter shall make every reasonable attempt to contact the owner, agent, or caretaker as soon as possible. The animal shelter shall give notice of not less than 7 business days to the owner, agent, or caretaker prior to disposal of the animal. The notice shall be mailed to the last known address of the owner, agent, or caretaker. Testimony of the animal shelter, or its authorized agent, who mails the notice shall be evidence of the receipt of the notice by the owner, agent, or caretaker of the animal. A mailed notice shall remain the primary means of owner, agent, or caretaker contact; however, the animal shelter shall also attempt to contact the owner, agent, or caretaker by any other contact information, such as by telephone or email address, provided by the microchip or other method of identification found on the dog or cat. If the dog or cat has been microchipped and the primary contact listed by the chip manufacturer cannot be located or refuses to reclaim the dog or cat, an attempt shall be made to contact any secondary contacts listed by the chip manufacturer prior to adoption, transfer, or euthanization. Prior to transferring any stray dog or cat to another humane shelter, pet store, rescue group, or euthanization, the dog or cat shall be scanned again for the presence of a microchip and examined for other means of identification. If a second scan provides the same identifying information as the initial intake scan and the owner, agent, or caretaker has not been located or refuses to reclaim the dog or cat, the animal shelter may proceed with adoption, transfer, or euthanization.
(d) When stray dogs and cats are accepted by an animal shelter and no owner can be identified, the shelter shall hold the animal for the period specified in local ordinance prior to adoption, transfer, or euthanasia. The animal shelter shall allow access to the public to view the animals housed there. If a dog is identified by an owner who desires to make redemption of it, the dog shall be transferred to the local animal control for redemption. If no transfer can occur, the animal shelter shall proceed pursuant to Section 3.7. Upon lapse of the hold period specified in local ordinance and no owner can be identified, ownership of the animal, by operation of law, transfers to the shelter that has custody of the animal.
(e) No representative of an animal shelter may enter private property and remove an animal without permission from the property owner and animal owner, nor can any representative of an animal shelter direct another individual to enter private property and remove an animal unless that individual is an approved humane investigator (approved by the Department) operating pursuant to the provisions of the Humane Care for Animals Act.
(f) Nothing in this Section limits an animal shelter and an animal control facility who, through mutual agreement, wish to enter into an agreement for animal control, boarding, holding, or other services provided that the agreement requires parties adhere to the provisions of the Animal Control Act, the Humane Euthanasia in Animal Shelters Act, and the Humane Care for Animals Act.
(Source: P.A. 99-310, eff. 1-1-16; 100-322, eff. 8-24-17.)

(225 ILCS 605/3.7)
Sec. 3.7. Redemption of stray dogs and cats from animal shelters. Any owner, agent, or caretaker wishing to make redemption of a dog or cat held by a shelter under the provisions of subsection (c) of Section 3.6 of this Act may do so by doing the following:
(1) paying the shelter for the board of the dog or

cat for the period the shelter was in possession of the animal; the daily boarding rate shall not exceed the daily boarding rate of the animal control agency in the jurisdiction in which the shelter is located; and

(2) paying the shelter for reasonable costs of

veterinary care, if applicable.

The shelter has the option to waive any fees or veterinary costs.
(Source: P.A. 99-310, eff. 1-1-16.)

(225 ILCS 605/3.8)
Sec. 3.8. Sourcing of dogs and cats sold by pet shops.
(a) A pet shop operator may not obtain a dog or cat for resale or sell or offer for sale any dog or cat obtained from a person who is required to be licensed by the pet dealer regulations of the United States Department of Agriculture under the federal Animal Welfare Act (7 U.S.C. 2131 et seq.) if any of the following applies to the original breeder:
(1) The person is not currently licensed by the

United States Department of Agriculture under the federal Animal Welfare Act.

(2) During the 2-year period before the day the dog

or cat is received by the pet shop, the person received a direct or critical non-compliant citation on a final inspection report from the United States Department of Agriculture under the federal Animal Welfare Act.

(3) During the 2-year period before the day the dog

or cat is received by the pet shop, the person received 3 or more non-compliant citations on a final inspection report from the United States Department of Agriculture for violations relating to the health or welfare of the animal and the violations were not administrative in nature.

(4) The person received a no-access violation on each

of the 3 most recent final inspection reports from the United States Department of Agriculture.

(b) A pet shop operator is presumed to have acted in good faith and to have satisfied its obligation to ascertain whether a person meets the criteria described in subsection (a) of this Section if, when placing an order to obtain a dog or cat for sale or resale, the pet shop operator conducts a search for inspection reports that are readily available of the breeder on the Animal Care Information System online search tool maintained by the United States Department of Agriculture. If inspection reports are not readily available on the United States Department of Agriculture website, the pet shop operator must obtain the inspection reports from the person or persons required to meet the criteria described in subsection (a) of this Section.
(c) Notwithstanding subsections (a) and (b) of this Section, a pet shop operator may obtain a dog or cat for resale or sell or offer for sale any dog or cat obtained from: (1) a person that sells dogs only he or she has produced and raised and who is not required to be licensed by the United States Department of Agriculture, (2) a publicly operated pound or a private non-profit humane society or rescue, or (3) an animal adoption event conducted by a pound or humane society.
(d) A pet shop operator shall maintain records verifying its compliance with this Section for 2 years after obtaining the dog or cat to be sold or offered for sale. Records maintained pursuant to this subsection (d) shall be open to inspection on request by a Department of Agriculture inspector.
(Source: P.A. 100-322, eff. 8-24-17.)

(225 ILCS 605/3.15)
Sec. 3.15. Disclosures for dogs and cats being sold by pet shops.
(a) Prior to the time of sale, every pet shop operator must, to the best of his or her knowledge, provide to the consumer the following information on any dog or cat being offered for sale:
(1) The retail price of the dog or cat, including any

additional fees or charges.

(2) The breed, age, date of birth, sex, and color of

the dog or cat.

(3) The date and description of any inoculation or

medical treatment that the dog or cat received while under the possession of the pet shop operator.

(4) The name and business address of both the dog or

cat breeder and the facility where the dog or cat was born. If the dog or cat breeder is located in the State, then the breeder's license number. If the dog or cat breeder also holds a license issued by the United States Department of Agriculture, the breeder's federal license number.

(5) (Blank).
(6) If eligible for registration with a pedigree

registry, then the name and registration numbers of the sire and dam and the address of the pedigree registry where the sire and dam are registered.

(7) If the dog or cat was returned by a customer,

then the date and reason for the return.

(8) A copy of the pet shop's policy regarding

warranties, refunds, or returns and an explanation of the remedy under subsections (f) through (m) of this Section in addition to any other remedies available at law.

(9) The pet shop operator's license number issued by

the Illinois Department of Agriculture.

(10) Disclosure that the dog or cat has been

microchipped and the microchip has been enrolled in a nationally searchable database. Pet stores must also disclose that the purchaser has the option to list the pet store as a secondary contact on the microchip.

(a-5) All dogs and cats shall be microchipped by a pet shop operator prior to sale.
(b) The information required in subsection (a) shall be provided to the customer in written form by the pet shop operator and shall have an acknowledgement of disclosures form, which must be signed by the customer and the pet shop operator at the time of sale. The acknowledgement of disclosures form shall include the following:
(1) A blank space for the dated signature and printed

name of the pet shop operator, which shall be immediately beneath the following statement: "I hereby attest that all of the above information is true and correct to the best of my knowledge.".

(2) A blank space for the customer to sign and print

his or her name and the date, which shall be immediately beneath the following statement: "I hereby attest that this disclosure was posted on or near the cage of the dog or cat for sale and that I have read all of the disclosures. I further understand that I am entitled to keep a signed copy of this disclosure.".

(c) A copy of the disclosures and the signed acknowledgement of disclosures form shall be provided to the customer at the time of sale and the original copy shall be maintained by the pet shop operator for a period of 2 years from the date of sale. A copy of the pet store operator's policy regarding warranties, refunds, or returns shall be provided to the customer.
(d) A pet shop operator shall post in a conspicuous place in writing on or near the cage of any dog or cat available for sale the information required by subsection (a) of this Section 3.15.
(e) If there is an outbreak of distemper, parvovirus, or any other contagious and potentially life-threatening disease, the pet shop operator shall notify the Department immediately upon becoming aware of the disease. If the Department issues a quarantine, the pet shop operator shall notify, in writing and within 2 business days of the quarantine, each customer who purchased a dog or cat during the 2-week period prior to the outbreak and quarantine.
(f) A customer who purchased a dog or cat from a pet shop is entitled to a remedy under this Section if:
(1) within 21 days after the date of sale, a licensed

veterinarian states in writing that at the time of sale (A) the dog or cat was unfit for purchase due to illness or disease, the presence of symptoms of a contagious or infectious disease, or obvious signs of severe parasitism that are extreme enough to influence the general health of the animal, excluding fleas or ticks, or (B) the dog or cat has died from a disease that existed in the dog or cat on or before the date of delivery to the customer; or

(2) within one year after the date of sale, a

licensed veterinarian states in writing that the dog or cat possesses a congenital or hereditary condition that adversely affects the health of the dog or cat or requires either hospitalization or a non-elective surgical procedure or has died of a congenital or hereditary condition. Internal or external parasites may not be considered to adversely affect the health of the dog unless the presence of the parasites makes the dog or cat clinically ill. The veterinarian's statement shall include:

(A) the customer's name and address;
(B) a statement that the veterinarian examined

the dog or cat;

(C) the date or dates that the dog or cat was

examined;

(D) the breed and age of the dog or cat, if known;
(E) a statement that the dog or cat has or had a

disease, illness, or congenital or hereditary condition that is subject to remedy; and

(F) the findings of the examination or necropsy,

including any lab results or copies of the results.

(g) A customer entitled to a remedy under subsection (f) of this Section may:
(1) return the dog or cat to the pet shop for a full

refund of the purchase price;

(2) exchange the dog or cat for another dog or cat of

comparable value chosen by the customer;

(3) retain the dog or cat and be reimbursed for

reasonable veterinary fees for diagnosis and treatment of the dog or cat, not to exceed the purchase price of the dog or cat; or

(4) if the dog or cat is deceased, be reimbursed for

the full purchase price of the dog or cat plus reasonable veterinary fees associated with the diagnosis and treatment of the dog or cat, not to exceed one times the purchase price of the dog or cat.

For the purposes of this subsection (g), veterinary fees shall be considered reasonable if (i) the services provided are appropriate for the diagnosis and treatment of the disease, illness, or congenital or hereditary condition and (ii) the cost of the services is comparable to that charged for similar services by other licensed veterinarians located in close proximity to the treating veterinarian.
(h) Unless the pet shop contests a reimbursement required under subsection (g) of this Section, the reimbursement shall be made to the customer no later than 10 business days after the pet shop operator receives the veterinarian's statement under subsection (f) of this Section.
(i) To obtain a remedy under this Section, a customer shall:
(1) notify the pet shop as soon as reasonably

possible and not to exceed 3 business days after a diagnosis by a licensed veterinarian of a disease, illness, or congenital or hereditary condition of the dog or cat for which the customer is seeking a remedy;

(2) provide to the pet shop a written statement

provided for under subsection (f) of this Section by a licensed veterinarian within 5 business days after a diagnosis by the veterinarian;

(3) upon request of the pet shop, take the dog or cat

for an examination by a second licensed veterinarian; the customer may either choose the second licensed veterinarian or allow the pet shop to choose the second veterinarian, if the pet shop agrees to do so. The party choosing the second veterinarian shall assume the cost of the resulting examination; and

(4) if the customer requests a reimbursement of

veterinary fees, provide to the pet shop an itemized bill for the disease, illness, or congenital or hereditary condition of the dog or cat for which the customer is seeking a remedy.

(j) A customer is not entitled to a remedy under this Section if:
(1) the illness or death resulted from: (A)

maltreatment or neglect by the customer; (B) an injury sustained after the delivery of the dog or cat to the customer; or (C) an illness or disease contracted after the delivery of the dog or cat to the customer;

(2) the customer does not carry out the recommended

treatment prescribed by the veterinarian who made the diagnosis; or

(3) the customer does not return to the pet shop all

documents provided to register the dog or cat, unless the documents have already been sent to the registry organization.

(k) A pet shop may contest a remedy under this Section by having the dog or cat examined by a second licensed veterinarian pursuant to paragraph (3) of subsection (i) of this Section if the dog or cat is still living. If the dog or cat is deceased, the pet shop may choose to have the second veterinarian review any records provided by the veterinarian who examined or treated the dog or cat for the customer before its death.
If the customer and the pet shop have not reached an agreement within 10 business days after the examination of the medical records and the dog or cat, if alive, or the dog's or cat's medical records, if deceased, by the second veterinarian, then:
(1) the customer may bring suit in a court of

competent jurisdiction to resolve the dispute; or

(2) if the customer and the pet shop agree in

writing, the parties may submit the dispute to binding arbitration.

If the court or arbiter finds that either party acted in bad faith in seeking or denying the requested remedy, then the offending party may be required to pay reasonable attorney's fees and court costs of the adverse party.
(l) This Section shall not apply to any adoption of dogs or cats, including those in which a pet shop or other organization rents or donates space to facilitate the adoption.
(m) If a pet shop offers its own warranty on a pet, a customer may choose to waive the remedies provided under subsection (f) of this Section in favor of choosing the warranty provided by the pet shop. If a customer waives the rights provided by subsection (f), the only remedies available to the customer are those provided by the pet shop's warranty. For the statement to be an effective waiver of the customer's right to refund or exchange the animal under subsection (f), the pet shop must provide, in writing, a statement of the remedy under subsection (f) that the customer is waiving as well as a written copy of the pet shop's warranty. For the statement to be an effective waiver of the customer's right to refund or exchange the animal under subsection (f), it shall be substantially similar to the following language:
"I have agreed to accept the warranty provided by the

pet shop in lieu of the remedies under subsection (f) of Section 3.15 of the Animal Welfare Act. I have received a copy of the pet shop's warranty and a statement of the remedies provided under subsection (f) of Section 3.15 of the Animal Welfare Act. This is a waiver pursuant to subsection (m) of Section 3.15 of the Animal Welfare Act whereby I, the customer, relinquish any and all right to return the animal for congenital and hereditary disorders provided by subsection (f) of Section 3.15 of the Animal Welfare Act. I agree that my exclusive remedy is the warranty provided by the pet shop at the time of sale.".

(Source: P.A. 100-322, eff. 8-24-17.)

(225 ILCS 605/4)
Sec. 4. Applicant convictions.
(a) The Department shall not require applicants to report the following information and shall not consider the following in connection with an application for a license under this Act:
(1) Juvenile adjudications of delinquent minors as

defined in Section 5-105 of the Juvenile Court Act of 1987, subject to the restrictions set forth in Section 5-130 of the Juvenile Court Act of 1987.

(2) Law enforcement records, court records, and

conviction records of an individual who was 17 years old at the time of the offense and before January 1, 2014, unless the nature of the offense required the individual to be tried as an adult.

(3) Records of arrest not followed by a conviction.
(4) Convictions overturned by a higher court.
(5) Convictions or arrests that have been sealed or

expunged.

(b) The Department, upon a finding that an applicant for a license was previously convicted of any felony or a misdemeanor directly related to the practice of the profession, shall consider any evidence of rehabilitation and mitigating factors contained in the applicant's record, including any of the following factors and evidence, to determine if the conviction will impair the ability of the applicant to engage in the position for which a license is sought:
(1) the lack of direct relation of the offense for

which the applicant was previously convicted to the duties, functions, and responsibilities of the position for which a license is sought;

(2) whether 5 years since a felony conviction or 3

years since release from confinement for the conviction, whichever is later, have passed without a subsequent conviction;

(3) if the applicant was previously licensed or

employed in this State or other states or jurisdictions, then the lack of prior misconduct arising from or related to the licensed position or position of employment;

(4) the age of the person at the time of the criminal

offense;

(5) successful completion of sentence and, for

applicants serving a term of parole or probation, a progress report provided by the applicant's probation or parole officer that documents the applicant's compliance with conditions of supervision;

(6) evidence of the applicant's present fitness and

professional character;

(7) evidence of rehabilitation or rehabilitative

effort during or after incarceration, or during or after a term of supervision, including, but not limited to, a certificate of good conduct under Section 5-5.5-25 of the Unified Code of Corrections or a certificate of relief from disabilities under Section 5-5.5-10 of the Unified Code of Corrections; and

(8) any other mitigating factors that contribute to

the person's potential and current ability to perform the duties and responsibilities of the position for which a license or employment is sought.

(c) If the Department refuses to grant a license to an applicant, then the Department shall notify the applicant of the denial in writing with the following included in the notice of denial:
(1) a statement about the decision to refuse to issue

a license;

(2) a list of the convictions that the Department

determined will impair the applicant's ability to engage in the position for which a license is sought;

(3) a list of convictions that formed the sole or

partial basis for the refusal to issue a license; and

(4) a summary of the appeal process or the earliest

the applicant may reapply for a license, whichever is applicable.

(d) No later than May 1 of each year, the Department must prepare, publicly announce, and publish a report of summary statistical information relating to new and renewal license applications during the preceding calendar year. Each report shall show, at a minimum:
(1) the number of applicants for a new or renewal

license under this Act within the previous calendar year;

(2) the number of applicants for a new or renewal

license under this Act within the previous calendar year who had any criminal conviction;

(3) the number of applicants for a new or renewal

license under this Act in the previous calendar year who were granted a license;

(4) the number of applicants for a new or renewal

license with a criminal conviction who were granted a license under this Act within the previous calendar year;

(5) the number of applicants for a new or renewal

license under this Act within the previous calendar year who were denied a license;

(6) the number of applicants for a new or renewal

license with a criminal conviction who were denied a license under this Act in the previous calendar year in whole or in part because of a prior conviction;

(7) the number of licenses issued on probation

without monitoring under this Act in the previous calendar year to applicants with convictions; and

(8) the number of licenses issued on probation with

monitoring under this Act in the previous calendar year to applicants with convictions.

(Source: P.A. 100-286, eff. 1-1-18.)

(225 ILCS 605/5) (from Ch. 8, par. 305)
Sec. 5. Applications by individuals for original licenses shall be made to the Department, shall be in writing on forms prescribed by the Department and shall be accompanied by the required fee, which shall not be returnable. Any such application shall require such information as in the judgment of the Department will enable the Department to pass on the qualifications of the applicant for a license. It shall include, but need not be limited to information concerning age, citizenship, present residence, location of the business licensed under this Act, including the location of all foster homes, description of facilities to be used, present and previous business connections and experience, bank and professional references, whether any license of the applicant under this Act or any federal, state, county or local law, ordinance or regulation, relating to dealing in or handling dogs or cats, ever was suspended or revoked and whether the applicant ever has been convicted of a felony. Such felony conviction may be taken into consideration by the Department in determining qualifications for licensing but shall not operate as a bar to licensing.
(Source: P.A. 89-178, eff. 7-19-95.)

(225 ILCS 605/6) (from Ch. 8, par. 306)
Sec. 6. Applications by partnerships or corporations for original licenses shall be made to the Department, shall be in writing on forms prescribed by the Department and shall be accompanied by the required fee, which shall not be returnable. Any such application shall list, but need not be limited to, the name of each partner, if a partnership, each director and officer, if a corporation, its address, its financial resources, and shall indicate and list the partners, directors or officers, as the case may be, or other persons authorized to represent or act for it under this Act.
(Source: P.A. 81-198.)

(225 ILCS 605/6.5)
Sec. 6.5. Termination of application; forfeiture of license fee. Failure of any applicant to meet all of the requirements for compliance within 60 days of receipt of a license application shall result in termination of the application and forfeiture of the license fee.
(Source: P.A. 90-385, eff. 8-15-97; 90-403, eff. 8-15-97.)

(225 ILCS 605/7) (from Ch. 8, par. 307)
Sec. 7. Applications for renewal licenses shall be made to the Department, shall be in writing on forms prescribed by the Department, shall contain such information as will enable the Department to determine if the applicant is qualified to continue to hold a license and shall be accompanied by the required fee, which shall not be returnable.
(Source: P.A. 81-198.)

(225 ILCS 605/8) (from Ch. 8, par. 308)
Sec. 8. Each non-resident applicant for an original license or renewal license, except a foreign corporation, shall file with the Department an irrevocable consent that actions against the applicant may be filed in any appropriate court of any county or municipality of this State in which the plaintiff resides or in which some part of the transaction occurred out of which the alleged cause of action arose and that process in any action may be served on the applicant by leaving 2 copies thereof with the Director. Such consent shall stipulate and agree that such service of process shall be taken and held to be valid and binding for all purposes. The Director shall send forthwith one copy of such process to the applicant at the address shown on the records of the Department by registered mail. No foreign corporation shall receive a license under this Act until it has been authorized to do business in this State by the Secretary of State.
(Source: Laws 1965, p. 2956.)

(225 ILCS 605/9) (from Ch. 8, par. 309)
Sec. 9. Each license shall be issued for the term of one fiscal year or for such part thereof as remains at the time of the issuance of the license. Each license shall be renewed during the month of June of each year. Each license not renewed during June of each year shall expire on June 30 of that year.
A license must be prominently displayed at each place of business of the licensee. Where the licensee conducts business at more than one address, branch office licenses shall be issued on payment of the required fee.
Each license shall be signed by the Director of the Department and shall be issued under the seal of the Department.
(Source: P.A. 79-997.)

(225 ILCS 605/10) (from Ch. 8, par. 310)
Sec. 10. Grounds for discipline. The Department may refuse to issue or renew or may suspend or revoke a license on any one or more of the following grounds:
a. material misstatement in the application for

original license or in the application for any renewal license under this Act;

b. a violation of this Act or of any regulations or

rules issued pursuant thereto;

c. aiding or abetting another in the violation of

this Act or of any regulation or rule issued pursuant thereto;

d. allowing one's license under this Act to be used

by an unlicensed person;

e. for licensees, conviction of any crime an

essential element of which is misstatement, fraud or dishonesty or conviction of any felony, if the Department determines, after investigation, that such person has not been sufficiently rehabilitated to warrant the public trust; for applicants, the Department may refuse to issue a license based on a conviction of any felony or a misdemeanor directly related to the practice of the profession if the Department determines in accordance with Section 4 that such conviction will impair the ability of the applicant to engage in the position for which a license is sought;

f. conviction of a violation of any law of Illinois

except minor violations such as traffic violations and violations not related to the disposition of dogs, cats and other animals or any rule or regulation of the Department relating to dogs or cats and sale thereof;

g. making substantial misrepresentations or false

promises of a character likely to influence, persuade or induce in connection with the business of a licensee under this Act;

h. pursuing a continued course of misrepresentation

of or making false promises through advertising, salesman, agents or otherwise in connection with the business of a licensee under this Act;

i. failure to possess the necessary qualifications or

to meet the requirements of the Act for the issuance or holding a license; or

j. proof that the licensee is guilty of gross

negligence, incompetency, or cruelty with regard to animals.

The Department may refuse to issue or may suspend the license of any person who fails to file a return, or to pay the tax, penalty or interest shown in a filed return, or to pay any final assessment of tax, penalty or interest, as required by any tax Act administered by the Illinois Department of Revenue, until such time as the requirements of any such tax Act are satisfied.
The Department may order any licensee to cease operation for a period not to exceed 72 hours to correct deficiencies in order to meet licensing requirements.
If the Department revokes a license under this Act at an administrative hearing, the licensee and any individuals associated with that license shall be prohibited from applying for or obtaining a license under this Act for a minimum of 3 years.
(Source: P.A. 99-310, eff. 1-1-16; 100-286, eff. 1-1-18.)

(225 ILCS 605/11) (from Ch. 8, par. 311)
Sec. 11. The Department may upon its own motion and shall upon the verified complaint in writing of any person who has been the recipient of an animal through purchase, gift or adoption setting forth facts which if proved would constitute grounds for refusal to issue or renew or for suspension or revocation of a license under this Act, investigate the actions of any applicant or any person or persons holding or claiming to hold a license. The Department shall, before refusing to issue or renew, and before suspension or revocation of a license, at least 10 days prior to the date set for the hearing, notify in writing the applicant for or holder of a license, hereinafter called the respondent, that a hearing will be held on the date designated to determine whether the respondent is privileged to hold such license, and shall afford the respondent an opportunity to be heard in person or by counsel in reference hereto. Such written notice may be served by delivery of the same personally to the respondent, or by mailing the same by registered or certified mail to the place of business last theretofore specified by the respondent in the last notification to the Department.
At the time and place fixed in the notice, the Department shall proceed to hear the charges and both the respondent and the complainant shall be accorded ample opportunity to present in person or by counsel such statements, testimony, evidence and argument as may be pertinent to the charges or to any defense thereto. The Department may continue such hearing from time to time.
The Department, over the signature of the Director is authorized to subpoena and bring before the Department any person or persons in this State and to take testimony either orally or by deposition or by exhibit, with the same fees and mileage and in the same manner as prescribed by law in judicial proceedings in civil cases in circuit courts of this state.
Any authorized agent of the Department may administer oaths to witnesses at any hearing which the Department is authorized by law to conduct.
(Source: P.A. 83-338.)

(225 ILCS 605/12) (from Ch. 8, par. 312)
Sec. 12. Record of hearing. In accordance with Section 10-35 of the Illinois Administrative Procedure Act, the Department shall preserve a record of all proceedings at the hearing of any case involving refusal to issue or renew a license, or the suspension or revocation of a license, or the referral of a case for criminal prosecution. The record of any such proceeding consists of the notice of hearing, complaint, and all other documents in the nature of pleadings and written motions filed in the proceedings, the transcript of testimony and the report and orders of the Department. Copies of the transcript of the record may be obtained from the Department in accordance with the Illinois Administrative Procedure Act.
(Source: P.A. 91-357, eff. 7-29-99.)

(225 ILCS 605/13) (from Ch. 8, par. 313)
Sec. 13. In any case involving the refusal to issue or renew a license, or the suspension or revocation of a license, or the referral of a case for criminal prosecution, a copy of the Department's report shall be served upon the respondent, either personally or by registered or certified mail as provided in this Act, for the service of the notice of hearing. Within 20 days after such service, the respondent may present to the Department a motion in writing for a rehearing, which written motion shall specify the particular grounds therefor. If no motion for rehearing is filed, then upon the expiration of the time specified for filing such a motion, or if a motion for rehearing is denied, then upon such denial, the Director may enter an order in accordance with recommendations of the report. If the respondent orders and pays for a transcript of the record within the time for filing a motion for rehearing, the 20 day period within which such a motion may be filed shall commence upon the delivery of the transcript to the respondent.
(Source: P.A. 81-198.)

(225 ILCS 605/14) (from Ch. 8, par. 314)
Sec. 14. Any circuit court may upon application of the Director or of the applicant or licensee against whom proceedings under Section 11 of this Act are pending, enter an order requiring the attendance of witnesses and their testimony, and the production of documents, papers, files, books and records in connection with any hearing in any proceedings under that Section. The court may compel obedience to its order by proceedings for contempt.
(Source: Laws 1965, p. 2956.)

(225 ILCS 605/15) (from Ch. 8, par. 315)
Sec. 15. Any person affected by a final administrative decision of the Department may have such decision reviewed judicially by the circuit court of the county wherein such person resides, or in the case of a corporation, wherein the registered office is located. If the plaintiff in the review proceeding is not a resident of this state, the venue shall be in Sangamon County. The provisions of the Administrative Review Law, and all amendments and modifications thereof, and the rules adopted pursuant thereto, shall apply to and govern all proceedings for the judicial review of final administrative decisions of the Department hereunder. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
The Department shall not be required to certify the record of the proceeding unless the plaintiff in the review proceedings has purchased a copy from the certified shorthand reporter who prepared the record. Exhibits shall be certified without cost.
(Source: P.A. 82-783.)

(225 ILCS 605/16) (from Ch. 8, par. 316)
Sec. 16. Upon the revocation or suspension of any license, the licensee shall forthwith surrender the license and any branch office licenses to the Department, and if the licensee fails to do so, the Department shall have the right to seize the same.
(Source: Laws 1965, p. 2956.)

(225 ILCS 605/18) (from Ch. 8, par. 318)
Sec. 18.
The licensee shall:
a. Maintain sanitary conditions.
b. Insure proper ventilation.
c. Provide adequate nutrition.
d. Provide humane care and treatment of all animals under his jurisdiction.
e. Take reasonable care to release for sale, trade, or adoption only those animals which are free of disease, injuries or abnormalities. A health certificate, meeting the requirements of the Department and issued by a licensed veterinarian for any such animal within 5 days before such sale, trade or adoption is prima facie evidence that the licensee has taken reasonable care, as required by this paragraph.
f. Inspection of the premises of a licensee to determine compliance with this Act may be made only by the Department.
(Source: P.A. 78-900.)

(225 ILCS 605/18.1)
Sec. 18.1. Sale or gift of reptiles and other animals.
(a) A pet shop shall not sell a reptile, offer a reptile for sale, or offer a reptile as a gift or promotional consideration unless a notice regarding safe reptile-handling practices that meets the requirements in subsection (b) is (i) prominently displayed at each location in the pet shop where reptiles are displayed, housed, or held and (ii) distributed to the purchaser or recipient.
(b) The notice regarding safe reptile-handling practices shall be one of the following:
(1) a notice provided at no charge by the Illinois

Department of Public Health; or

(2) a notice that has the dimensions of at least 8.5

inches by 11 inches, that uses fonts that are clearly visible and readily draw attention to the notice, and that contains all of the following statements:

(A) "As with many other animals, reptiles carry

salmonella bacteria, which can make people sick. Safe reptile-handling steps should be taken to reduce the chance of infection."

(B) "Always wash your hands thoroughly after you

handle your pet reptile, its food, and anything it has touched."

(C) "Keep your pet reptile and its equipment out

of the kitchen or any area where food is prepared. Kitchen sinks should not be used to bathe reptiles or wash their dishes, cages, or aquariums. If a bathtub is used for these purposes, it should be cleaned thoroughly and disinfected with bleach."

(D) "Don't nuzzle or kiss your pet reptile."
(E) "Keep reptiles out of homes where there are

children under 5 years of age or people with weakened immune systems. Children under 5 years of age or people with weakened immune systems should avoid contact with reptiles."

(F) "Pet reptiles should not be allowed in child

care centers."

(G) "Pet reptiles should not be allowed to roam

freely throughout the home or living area."

(Source: P.A. 91-741, eff. 1-1-01.)

(225 ILCS 605/19) (from Ch. 8, par. 319)
Sec. 19. The Director may issue regulations, consistent with the provisions of this Act, for the administration and enforcement thereof and may prescribe forms which shall be used in connection therewith.
(Source: Laws 1965, p. 2956.)

(225 ILCS 605/20) (from Ch. 8, par. 320)
Sec. 20. Any person violating any provision of this Act or any rule, regulation or order of the Department issued pursuant to this Act is guilty of a Class C misdemeanor and every day a violation continues constitutes a separate offense.
(Source: P.A. 89-178, eff. 7-19-95.)

(225 ILCS 605/20.5)
Sec. 20.5. Administrative fines. The following administrative fines shall be imposed by the Department upon any person or entity who violates any provision of this Act or any rule adopted by the Department under this Act:
(1) For the first violation, a fine of $500.
(2) For a second violation that occurs within 3

years after the first violation, a fine of $1,000.

(3) For a third violation that occurs within 3 years

after the first violation, mandatory probationary status and a fine of $2,500.

(Source: P.A. 98-855, eff. 8-4-14.)

(225 ILCS 605/21) (from Ch. 8, par. 321)
Sec. 21. The following fees shall accompany each application for a license, which fees shall not be returnable:
a. for an original license to an individual .......... $25
b. for an original license to a partnership or
corporation .................................. $25
c. for an annual renewal license ..................... $25
d. for each branch office license .................... $25
e. for the renewal of any license not renewed by
July 1 of the year ........................... $40
f. for a permit for a foster home .................... $25
g. for renewal of a permit for a foster home ......... $25
(Source: P.A. 89-178, eff. 7-19-95.)

(225 ILCS 605/22) (from Ch. 8, par. 322)
Sec. 22.
All fees and other money received by the Department under this Act shall be paid into the General Revenue Fund in the State Treasury.
(Source: Laws 1965, p. 2956.)



225 ILCS 610/ - Illinois Dead Animal Disposal Act.

(225 ILCS 610/1.1) (from Ch. 8, par. 149.1)
Sec. 1.1. As used in this Act, unless the context otherwise requires:
(a) "Department" means the Department of Agriculture of the State of Illinois.
(b) "Person" means any individual, firm, partnership, association, corporation or other business entity.
(c) "Renderer" means any person who, for other than human consumption, collects, cooks and processes bodies or parts of bodies of dead animals, poultry or fish, or used cooking grease and oils, for the purpose of salvaging hides, wool, skins or feathers, and for the production of animal, poultry, or fish protein, blood meal, bone meal, grease or tallow.
(d) "Blender" means any person who acquires inedible by-products of bodies or parts of bodies of dead animals, poultry or fish, or used cooking grease and oils, for the purpose of blending them to obtain a desired percentage of protein, degree of quality or color for use in animal feed, poultry feed or fertilizers.
(e) "Collection center" means any place where bodies or parts of bodies of dead animals, poultry or fish, or used cooking grease and cooking oils, are collected for loading into a permitted vehicle for delivery to the renderer.
(f) "Permittee" means any person issued a vehicle permit under the provisions of this Act.
(g) "Licensee" means any person licensed under the provisions of this Act.
(h) "Rendering materials" means bodies or parts of bodies of dead animals, poultry or fish, or used cooking grease and oils.
(i) "Animal collection service" means a company that conveys dead animals to a landfill facility licensed under the Environmental Protection Act when no rendering service is available. Waste haulers collecting waste in which a dead animal is included incidental to such waste shall not be considered an "animal collection service" activity.
(j) "Grease and oil collector" means any person who collects for reuse or recycling used cooking grease and cooking oils in a permitted vehicle for delivery to a grease and cooking oil processor for purposes other than rendering or blending.
(k) "Grease and oil processor" means any person who stores, filters, processes, or distributes for reuse or recycling used cooking grease and cooking oils for uses other than rendering or blending.
(Source: P.A. 98-785, eff. 1-1-15.)

(225 ILCS 610/2) (from Ch. 8, par. 150)
Sec. 2. Except as otherwise provided in this Section, no person shall engage in the business of disposing of the bodies or parts of bodies of dead animals, poultry or fish, or used cooking grease and oils, in the State without first obtaining a license or licenses for that purpose from the Department. An owner, operator, or animal collection service may convey dead animals to a licensed landfill facility when no rendering service is available. Such transport shall be direct and not in conjunction with other collection activities, except for waste haulers collecting waste in which a dead animal is included incidental to the collection of such waste. No license or permit is required for any owner, operator or caretaker to convey dead animals to a landfill facility licensed under the Environmental Protection Act.
(Source: P.A. 88-133.)

(225 ILCS 610/3)
Sec. 3. Exemption from Act. A collection center to collect cooking grease or cooking oil from the public hosted by a not-for-profit organization exempt from federal income taxes under Section 501(c)(3) of the Internal Revenue Code or a government entity is exempt from the registration, licensure, fee, and reporting requirements under this Act.
(Source: P.A. 100-93, eff. 8-11-17.)

(225 ILCS 610/4) (from Ch. 8, par. 152)
Sec. 4. Application for such license shall be made to the Department on forms provided by it, which application shall set forth the name and residence of the applicant, classification of license or licenses requested, his place or proposed place of business, and the particular method which he intends to employ in disposing of rendering material and such other information as the Department may require. The licenses shall be classified according to type of plant operated. Renderer: Class "A"--dead animals only; Class "B"--parts of bodies of animals, scrap, bones, fat, used cooking grease and oils; Class "C"--poultry or parts of poultry and Class "D"--fish or parts of fish; Blender: Class "E"; Collection Center: Class "F"; Animal Collection Service: Class "G"; grease and oil processor: Class "H".
(Source: P.A. 98-785, eff. 1-1-15.)

(225 ILCS 610/5) (from Ch. 8, par. 153)
Sec. 5. On receipt of such application, Department personnel shall inspect the building and equipment which the applicant proposes to use to conduct such business. If the inspector finds that said building and equipment comply with the requirements of this Act and with the regulations of the Department, and that the applicant is a responsible and suitable person, he shall certify in writing to such specific findings and forward same to the Department.
(Source: P.A. 83-760.)

(225 ILCS 610/6) (from Ch. 8, par. 154)
Sec. 6. On the receipt of the certification described in Section 5, and the payment of the fee provided herein, the Department shall issue a license to the applicant to conduct such business at the place specified in the application for one calendar year or for the portion of the calendar year remaining at the time the license is issued. No license shall be issued for a plant not located within the boundaries of the State of Illinois. No license issued under this Section is transferable.
The following nonrefundable fees shall accompany each application for a license.

(1) For an original license of any

classification other than Class "F"..........

$150

(2) For the annual renewal of a license

of any classification other than Class "F".....

$150

(3) For an original license for each

additional classification other than Class "F"...

$50

(4) For the annual renewal of the license of any additional classification

other than Class "F"....................

$50

(5) For an original Class "F" license......

$25

(6) For the annual renewal

of a Class "F" license..................

$25

(7) For an original Class "G" license......

$25

(8) For the annual renewal of a Class "G"

license............................

$25

(9) For an original Class "H" license......

$25

(10) For the annual renewal of a Class "H"

license............................

$25

(Source: P.A. 98-785, eff. 1-1-15.)

(225 ILCS 610/7) (from Ch. 8, par. 155)
Sec. 7. The Department shall keep a record of all licenses and permits applied for or issued, which shall show the date of application and by whom made, the cause of all rejections, the date of issue, to whom issued, the date of expiration and the location of the licensed or permitted business.
(Source: P.A. 83-760.)

(225 ILCS 610/8) (from Ch. 8, par. 156)
Sec. 8. If the inspector finds that said building does not comply with the requirements of this Act or with the regulations of the Department, he shall notify the applicant wherein the same fails to so comply. If within a reasonable time thereafter, to be fixed by the Department, the specified defects are remedied, the Department shall make a second inspection and proceed therewith as in the case of the original inspection. Not more than two inspections need be made under one application.
(Source: Laws 1951, p. 1878.)

(225 ILCS 610/9) (from Ch. 8, par. 157)
Sec. 9. The original license or licenses shall be renewed for each subsequent calendar year during the December immediately preceding such subsequent calendar year upon payment of the fees specified in Section 6, provided the holder of such license, in the opinion of the Department, remains responsible and suitable to carry on the business and the place of business continues to comply with this Act and the regulations of the Department. All licenses not renewed during December of each calendar year shall expire December 31 of that year.
(Source: P.A. 84-1308.)

(225 ILCS 610/9.1) (from Ch. 8, par. 157.1)
Sec. 9.1. Except as otherwise provided in Section 14, no person shall operate a vehicle used to transport rendering materials or used cooking grease or cooking oils in this State without a vehicle permit issued by the Department or without complying with this Act. Applications for vehicle permits shall be accepted only from licensed renderers and grease and oil processors and shall include the name and address of the proposed permittee, the location of the place or intended place of the proposed permittee's business, the number and types of vehicles to be used by the proposed permittee and such other information as may be required by regulations of the Department. Owners or operators of vehicles not owned by licensed renderers or grease and oil processors in this State shall secure a permit through the licensed renderer, renderers, or grease and oil processors to whom the rendering material or used cooking grease and cooking oil will be delivered. The Department shall issue a Class 1 permit for the transporting of dead animals, fish or poultry; a Class 2 permit for transporting parts of bodies of animals, scrap, bones, fat, or used cooking grease and oils; a Class 3 permit for transporting hides; and a Class 4 permit for transporting bodies or parts of bodies of dead animals, poultry or fish to a landfill as an animal collection service. Permits issued hereunder shall be renewable annually during December of each year. All vehicle permits not renewed during December of each year shall expire on December 31 of that year. A $10 fee shall accompany each application for a vehicle permit or renewal thereof.
(Source: P.A. 98-785, eff. 1-1-15.)

(225 ILCS 610/9.2) (from Ch. 8, par. 157.2)
Sec. 9.2. Each vehicle issued a Class 1 permit shall have the inscription "Illinois Dead Animal Disposal Permit No. ...", as assigned; each truck granted a Class 2 permit shall have the inscription "Illinois Scrap and Grease Permit No. ...", as assigned; and each truck granted a Class 3 permit shall have the inscription "Illinois Hide Permit No. ...", as assigned. All of these inscriptions shall be painted in a conspicuous place in contrasting color on the left side of the bed of the vehicle in letters not less than 3 inches high. If the vehicle transporting the rendering material or used cooking grease and cooking oil or conveying dead animals to a landfill is not a van type truck, the vehicle bed, as well as any properly identified tanks or barrels used for the transportation of rendering material, or used cooking grease and cooking oil when loaded or partially loaded, shall be covered when traveling highways of the State of Illinois. Vehicle beds shall be leak-proof or constructed so that no drippings or seepage can escape.
Collection vehicles containing rendering material or used cooking grease and cooking oil or used for transporting dead animals, poultry, fish, or parts of bodies thereof shall be thoroughly scrubbed and disinfected after hauling each load, or before proceeding for another load. All vehicle beds shall be painted as necessary, and kept in good condition and repair at all times.
(Source: P.A. 98-785, eff. 1-1-15.)

(225 ILCS 610/9.3) (from Ch. 8, par. 157.3)
Sec. 9.3. All permittees shall record each collection of rendering materials or used cooking grease and cooking oil, setting forth the date, quantity and description of rendering material or used cooking grease and cooking oil collected, and the person to whom such material was delivered. The permittee shall give a receipt to every person from whom the permittee collects rendering materials or used cooking grease and cooking oil. The original of such records, and a copy of all receipts given by the permittee for rendering material or used cooking grease and cooking oil shall be retained by the permittee until the rendering materials or used cooking grease and cooking oil are delivered to their destination. Thereafter, the record and receipt shall be retained by the permittee for a minimum of 3 months and shall be available for inspection by authorized personnel of the Department.
(Source: P.A. 98-785, eff. 1-1-15.)

(225 ILCS 610/10) (from Ch. 8, par. 158)
Sec. 10. Each place licensed pursuant to this Act for the carrying on of a business shall, to the satisfaction of the Department, be provided with floors constructed of concrete, or some other non-absorbent material, adequate drainage, be thoroughly sanitary and adapted to carry on the business, be provided with adequate water supply and supplied with sufficient steam and steam hose to clean floors and trucks. The floors, walls, and all buildings and equipment therein shall at all times be kept in a sanitary condition, and shall be cleaned with steam. Trucks and truck equipment shall at all times be kept in a sanitary condition, and the trucks shall be cleaned with steam. All plants shall be equipped with sufficient steam and steam hose to carry out these requirements.
(Source: P.A. 83-760.)

(225 ILCS 610/11) (from Ch. 8, par. 159)
Sec. 11. A licensee shall comply with the following requirements when disposing of bodies or parts of bodies of dead animals, poultry or fish:
(a) All bodies or parts of bodies of all dead animals, poultry or fish shall be processed or disposed of within 48 hours after delivery to the plant;
(b) The skinning and dismembering of bodies or parts of bodies shall be done within an approved building;
(c) Cooking vats shall be airtight, except for proper escapes for steam;
(d) Odors shall be controlled and steam disposed of in such manner to be in compliance with the Environmental Protection Act;
(e) Such portions of bodies not entirely consumed by cooking shall be disposed of in such a manner to comply with the Environmental Protection Act;
(f) All licensed establishments shall institute salmonella control measures as the Department may request to aid in minimizing and eliminating contamination of the finished product; and
(g) The licensee shall maintain adequate facilities for storage of the finished product.
(Source: P.A. 83-760.)

(225 ILCS 610/12) (from Ch. 8, par. 160)
Sec. 12. The Department shall make such reasonable regulations for the carrying on and conduct of such business as it may deem advisable and all persons engaged in such business shall comply therewith. The Department, or its representatives, in performing the duties vested in it under this Act is empowered to enter, during usual working hours, any premises, buildings, or other places where dead animals or used cooking grease and cooking oil may be found, for the purpose of administering the provisions of this Act.
Licensees shall comply with rules, bulletins, manuals of procedure and guidelines pertaining to renderers and blenders and the handling and distribution of condemned or inedible meat or poultry products which implement the federal Meat Inspection Act and the federal Poultry Inspection Act. Such rules, bulletins, manuals and guidelines shall become effective on the date designated by the United States Department of Agriculture.
(Source: P.A. 98-785, eff. 1-1-15.)

(225 ILCS 610/13) (from Ch. 8, par. 161)
Sec. 13. The Department shall inspect each facility licensed under this Act at least once each year, or as often as it deems necessary, and shall see that the licensee conducts the business in conformity to this Act and the regulations made by the Department. For failure or refusal by any licensee to obey the provisions of this Act or the said regulations, the Department shall suspend or revoke the license held by the licensee.
(Source: P.A. 83-760.)

(225 ILCS 610/13.1) (from Ch. 8, par. 161.1)
Sec. 13.1. The Department may refuse to issue or renew, or may suspend or revoke, a license or vehicle permit on grounds including but not limited to any one or more of the following:
(1) The making of a material misstatement of fact in the application for an original license or vehicle permit, or in the application for any renewal license or vehicle permit;
(2) Wilful disregard or wilful violation of this Act or any regulations or rules issued pursuant thereto;
(3) Wilfully aiding or abetting another in the violation of this Act or any regulation or rule issued pursuant thereto;
(4) Allowing one's license to be used by an unlicensed person;
(5) Conviction of any crime, an essential element of which is the making of a material misstatement of fact, fraud or dishonesty, or conviction of any crime relative to the disposition of dead animals or the provisions of this Act, if the Department determines, after investigation, that such person has not been sufficiently rehabilitated to warrant the public trust;
(6) Making wilful misrepresentations or false promises of a character likely to influence, persuade or induce in connection with the business of a licensee or permittee;
(7) Pursuing a continued course of wilful misrepresentation or making false promises through advertising, salesmen, agents, or otherwise, in connection with the business of a licensee or permittee; or
(8) Failure to possess the necessary qualifications or to meet the requirements of the Act for the issuance or holding a license or permit.
(Source: P.A. 83-760.)

(225 ILCS 610/13.2) (from Ch. 8, par. 161.2)
Sec. 13.2. The Department may, upon its own motion, and shall, upon the verified written complaint of any person setting forth facts which if proved would constitute grounds for refusal, suspension or revocation of a license or permit, investigate the actions of any applicant or any person or persons holding or claiming to hold a license or permit. Before refusing to issue or renew, and before suspending or revoking a license or permit, the Department shall in writing notify the applicant for or holder of a license or permit, hereinafter called the respondent, that a hearing will be held to determine whether the respondent is qualified to hold such license or permit, and shall afford the respondent an opportunity to be heard in person or by counsel. Such written notice shall be delivered to the respondent at least 10 days prior to the hearing by personal service on the respondent or by registered or certified mail sent to the respondent's business address as shown in his latest correspondence with the Department. At the hearing, both the respondent and the complainant shall be afforded ample opportunity to present in person or by counsel such statements, testimony, evidence and argument as may be pertinent to the charges or to any defense thereto. The Department may continue such hearing from time to time. If the Department shall not be sitting at the time and place fixed in the notice or to which the hearing has been continued, the Director may continue such hearing for a period not to exceed 30 days.
The Department, by the signature of the Director, may subpoena any person in this State, and receive evidence in the same manner and with the same fees as prescribed for judicial proceedings in civil cases.
Any authorized agent of the Department may administer oaths to witnesses at any hearing which the Department is authorized to conduct.
(Source: P.A. 83-760.)

(225 ILCS 610/14) (from Ch. 8, par. 162)
Sec. 14. The Department shall grant special permission to a person to transport dead animals owned by such person to a veterinary hospital or laboratory for a post-mortem inspection within 24 hours after the animal's death.
The Department may prohibit the hauling or transporting of the bodies or parts of bodies of any animals, poultry or fish that have died of a highly contagious, infectious, or communicable disease, which body the Department may order destroyed by burning or burial without removal from the premises.
(Source: P.A. 83-760.)

(225 ILCS 610/14.1) (from Ch. 8, par. 162.1)
Sec. 14.1. No person engaged in the business of buying, selling, transporting in commerce, or importing, dead animals or any parts of the carcasses of any animals that died other than by slaughter shall buy, sell, transport, offer for sale or transportation, receive for transportation in commerce, or import any dead cattle, sheep, swine, goats, horses or other equines or parts of carcasses of any such animals which have died other than by slaughter, unless such transaction, transportation or importation is in compliance with and provided for in this Act.
(Source: P.A. 83-760.)

(225 ILCS 610/15) (from Ch. 8, par. 163)
Sec. 15. Vehicles when loaded with the bodies or parts of bodies of any animals, poultry or fish that have died of disease shall be driven directly to the place of disposal, except that the driver in so driving, may stop on the highway for other bodies but he shall not drive into the yard or upon the premises of any person unless he first obtains the permission of the person to do so.
(Source: Laws 1963, p. 2237.)

(225 ILCS 610/16) (from Ch. 8, par. 164)
Sec. 16. The driver or owner of a vehicle used in conveying animals, poultry or fish which the driver or owner has reason to believe died of disease, shall immediately after unloading the animals, poultry or fish, cause the vehicle bed, the wheels thereof, all canvassing and covers to be disinfected with a solution of at least one part of cresol dip to four parts of water or with some other equally effective disinfectant.
(Source: P.A. 77-2118.)

(225 ILCS 610/17) (from Ch. 8, par. 165)
Sec. 17. (a) No person caring for, acting as an agent for the owner of or owning any animal, poultry or fish which has died shall allow the body or parts of the body to lie about the premises. Such body or parts of the body shall be disposed of within 24 hours after death as prescribed by regulations of the Department. The Department may prohibit the hauling or transportation of the body of any animal, poultry or fish which has died of a highly contagious, infectious or communicable disease and may specify the method of disposal.
(b) The owner, operator, caretaker or animal collection service may dispose of bodies of dead animals, poultry or fish by composting on the site where the death of the animals occurred, or by transporting the bodies to a licensed landfill for disposal. Parts of bodies may be transported to the licensed landfill only in the case of on-site slaughter or on-site necropsy performed to determine the cause of death of the animal. Transporting the bodies or those parts of bodies shall be by conveyance that is owned or operated by the owner, operator, caretaker or animal collection service.
(c) When the destruction or disposal of a body or parts of a body of an animal, poultry or fish, is by burying, burning or composting, it shall be done in a manner as required by regulations of the Department and in compliance with the requirements of the Environmental Protection Act.
(d) Any site where the bodies of dead animals or poultry are to be composted shall comply with the following setbacks:
(1) The composting site shall include a setback of at

least 200 feet from the nearest potable water supply well, except in accordance with subsection (b) of Section 14.2 of the Environmental Protection Act.

(2) The composting site shall be located outside the

boundary of the 10-year floodplain or the site shall be protected from flooding.

(3) A composting site constructed after the effective

date of this amendatory Act of 1997 so as to constitute a "new facility" after that date as defined in the Livestock Management Facilities Act shall be located at least 1/4 mile from the nearest occupied residence (other than a residence located on the same property as the facility).

(Source: P.A. 90-565, eff. 6-1-98.)

(225 ILCS 610/18) (from Ch. 8, par. 166)
Sec. 18. The transportation of bodies or parts of bodies of dead animals, poultry or fish, raw or unrendered, except green or salted hides, shall not be allowed into other states except by reciprocal agreements with other states under rules of the Department.
(Source: P.A. 98-785, eff. 1-1-15.)

(225 ILCS 610/18.1) (from Ch. 8, par. 166.1)
Sec. 18.1. No person shall buy, sell, transport, offer for sale or transportation, receive for transportation in commerce, or import, any carcasses, parts thereof, meat or meat food products of any animal not intended for human food unless they are denatured or otherwise identified or are naturally inedible by humans.
(Source: P.A. 83-760.)

(225 ILCS 610/19) (from Ch. 8, par. 167)
Sec. 19. Any person knowingly violating this Act or any rule, regulation or order of the Department issued pursuant to this Act shall be guilty of a Class C misdemeanor. Each day of violation constitutes a separate offense.
In the event the person violating this Act, or a regulation, rule or order made pursuant thereto, is a corporation or partnership, any officer, director, manager or managerial agent of the partnership or corporation who violates this Section or causes the partnership or corporation to violate this Section is guilty of a Class C misdemeanor.
(Source: P.A. 83-760.)

(225 ILCS 610/19a) (from Ch. 8, par. 167a)
Sec. 19a. This Act shall be known and may be cited as the "Illinois Dead Animal Disposal Act".
(Source: P.A. 83-760.)



225 ILCS 620/ - Illinois Feeder Swine Dealer Licensing Act.

(225 ILCS 620/1) (from Ch. 111, par. 201)
Sec. 1. Definitions. As used in this Act unless the context otherwise requires:
"Department" means the Illinois Department of Agriculture.
"Director" means the Director of the Illinois Department of Agriculture or his duly appointed representative.
"Feeder swine dealer" means any person who sells or offers to sell feeder swine in this State whether the swine are raised in this State or brought into this State from another State or who buys feeder swine in this State for resale outside of the State; provided, that a person who sells only feeder swine which he has produced and raised shall not be considered a dealer hereunder.
"Feeder swine" means all swine except those consigned directly to slaughter or swine sold as breeding animals with negative brucellosis test.
"Person" means any individual, firm, partnership or corporation.
"Agent" means any person authorized to act for a licensed feeder swine dealer.
(Source: P.A. 89-154, eff. 7-19-95.)

(225 ILCS 620/2) (from Ch. 111, par. 202)
Sec. 2. No person shall engage himself as a feeder swine dealer in this State without a license therefor issued by the Department.
(Source: Laws 1965, p. 2145.)

(225 ILCS 620/4) (from Ch. 111, par. 204)
Sec. 4. Application. Applications by individuals for original licenses shall be made to the Department, shall be in writing on forms prescribed by the Department, and shall be accompanied by the required bond and the required fee, which shall not be returnable. Any such application shall require such information as in the judgment of the Department will enable the Department to pass on the qualifications of the applicant for a license. The information requirements shall be established by rule.
(Source: P.A. 89-154, eff. 7-19-95.)

(225 ILCS 620/5) (from Ch. 111, par. 205)
Sec. 5. Applications by partnerships or corporations for original licenses shall be made to the Department, shall be in writing on forms prescribed by the Department, and shall be accompanied by the required bond and the required fee, which shall not be returnable. Any such application shall list, but need not be limited to, the name of each partner, if a partnership, each director and officer, if a corporation, its address, its financial resources, and shall indicate and list the partners, directors or officers, as the case may be, or other persons authorized to represent or act for it under this Act.
(Source: P.A. 81-192.)

(225 ILCS 620/5.1) (from Ch. 111, par. 205.1)
Sec. 5.1. Upon written application to the Department and payment of the fee specified in Section 18, a licensed feeder swine dealer shall obtain a permit for each person he or she wishes to designate as his or her agent. Information the Department deems necessary shall be supplied on forms prescribed by it. An agent's permit may be renewed by inclusion of his or her name and address upon the feeder swine dealer's application for renewal of his or her license and payment of the required fee. This Act's provisions governing denial and revocation of and refusal to renew a feeder swine dealer's license shall apply to an agent's permit.
An agent shall conduct feeder swine transactions only on behalf of the feeder swine dealer, who shall be responsible for all such transactions. The feeder swine dealer's bond or trust fund agreement filed with the Department shall apply to obligations arising from such transactions. An agent may conduct feeder swine transactions independently only if he or she is also a licensed feeder swine dealer.
(Source: P.A. 87-160.)

(225 ILCS 620/6) (from Ch. 111, par. 206)
Sec. 6. Applications for renewal licenses, shall be made to the Department, shall be in writing on forms prescribed by the Department, shall contain such information as will enable the Department to determine if the applicant is qualified to continue to hold a license and shall be accompanied by the required fee, which shall not be returnable.
(Source: P.A. 81-192.)

(225 ILCS 620/7) (from Ch. 111, par. 207)
Sec. 7. Each non-resident applicant for an original license or renewal license shall file with the Department an irrevocable consent that actions against the applicant may be filed in the circuit court of the county in which the plaintiff resides or in which some part of the transaction occurred out of which the alleged cause of action arose and that process in any action may be served on the applicant by leaving 2 copies thereof with the Director. Such consent shall stipulate and agree that such service of process shall be taken and held to be valid and binding for all purposes. The Director shall send forthwith one copy of such process to the applicant at the address shown on the records of the Department by certified mail. No foreign corporation shall receive a license under this Act until it has been authorized to do business in this State by the Secretary of State.
(Source: P.A. 81-192.)

(225 ILCS 620/8) (from Ch. 111, par. 208)
Sec. 8. Each license shall be issued for the term of one calendar year or for such part thereof as remains at the time of the issuance thereof. Each license shall be renewed during the month of December of each year. Each license not renewed during December of each year shall expire on December 31, of that year. Failure to apply for a license renewal before December 31 of each year shall result in forfeiture of the right of renewal. When such right has been forfeited, the licensee shall procure a new license as herein provided.
A license must be prominently displayed at each place of business of the feeder swine dealer. Where the feeder swine dealer conducts business at more than one address, branch office licenses shall be issued on payment of the required fee.
Each license shall be signed by the Director of the Department and shall be issued under the seal of the Department.
(Source: P.A. 77-1720.)

(225 ILCS 620/9) (from Ch. 111, par. 209)
Sec. 9. Grounds for refusal to issue or renew license and for license suspension and revocation. The Department may refuse to issue or renew or may suspend or revoke a license on any one or more of the following grounds:
a. material misstatement in the application for

original license or in the application for any renewal license under this Act;

b. disregard or violation of this Act, any other Act

relative to the purchase and sale of livestock or any regulation or rule issued pursuant thereto;

c. aiding or abetting another in the violation of

this Act or of any regulation or rule issued pursuant thereto;

d. allowing one's license under this Act to be used

by an unlicensed person;

e. for licensees, conviction of any crime an

essential element of which is misstatement, fraud or dishonesty or conviction of any felony, if the Department determines, after investigation, that such person has not been sufficiently rehabilitated to warrant the public trust; for applicants, the Department may refuse to issue a license based on a conviction of any felony or a misdemeanor directly related to the practice of the profession if the Department determines in accordance with Section 9.3 that such conviction will impair the ability of the applicant to engage in the position for which a license is sought;

f. conviction of a violation of any law of Illinois

or any rule or regulation of the Department relating to feeder swine;

g. making substantial misrepresentations or false

promises of a character likely to influence, persuade or induce in connection with the livestock industry;

h. pursuing a continued course of misrepresentation

of or making false promises through advertising, salesmen, agents or otherwise in connection with the livestock industry;

i. failure to possess the necessary qualifications or

to meet the requirements of this Act for the issuance or holding of a license;

j. operating without the bond or trust fund agreement

required by this Act; or

k. failing to file a return, or to pay the tax,

penalty or interest shown in a filed return, or to pay any final assessment of tax, penalty or interest, as required by any tax Act administered by the Illinois Department of Revenue.

(Source: P.A. 100-286, eff. 1-1-18.)

(225 ILCS 620/9.1) (from Ch. 111, par. 209a)
Sec. 9.1. Suspension. The Director may suspend a license under Section 9 and require the licensee to cease doing business. The Director shall issue a written order of suspension setting forth the reasons for the suspension and for requiring the licensee to cease operating as a feeder swine dealer until a hearing has been held. Such written order shall be served personally on the licensee, or by certified mail sent to the licensee's business address as shown in the latest notification to the Department.
(Source: P.A. 89-154, eff. 7-19-95.)

(225 ILCS 620/9.2) (from Ch. 111, par. 209b)
Sec. 9.2. Administrative penalties. Any person violating or aiding in or abetting the violation of any provision of this Act, or any provision of any rule of the Department issued under this Act, may be ordered, following an administrative hearing, to pay the following administrative penalties:
(1) $300 for a first violation;
(2) $600 for a second violation within 3 years of the

first violation; and

(3) $1,000 for a third and subsequent violation

within 3 years of the first violation.

(Source: P.A. 89-154, eff. 7-19-95.)

(225 ILCS 620/9.3)
Sec. 9.3. Applicant convictions.
(a) The Department shall not require applicants to report the following information and shall not consider the following criminal history records in connection with an application for a license under this Act:
(1) Juvenile adjudications of delinquent minors as

defined in Section 5-105 of the Juvenile Court Act of 1987, subject to the restrictions set forth in Section 5-130 of the Juvenile Court Act of 1987.

(2) Law enforcement records, court records, and

conviction records of an individual who was 17 years old at the time of the offense and before January 1, 2014, unless the nature of the offense required the individual to be tried as an adult.

(3) Records of arrest not followed by a conviction.
(4) Convictions overturned by a higher court.
(5) Convictions or arrests that have been sealed or

expunged.

(b) The Department, upon a finding that an applicant for a license was previously convicted of any felony or a misdemeanor directly related to the practice of the profession, shall consider any evidence of rehabilitation and mitigating factors contained in the applicant's record, including any of the following factors and evidence, to determine if the conviction will impair the ability of the applicant to engage in the position for which a license is sought:
(1) the lack of direct relation of the offense for

which the applicant was previously convicted to the duties, functions, and responsibilities of the position for which a license is sought;

(2) whether 5 years since a felony conviction or 3

years since release from confinement for the conviction, whichever is later, have passed without a subsequent conviction;

(3) if the applicant was previously licensed or

employed in this State or other states or jurisdictions, then the lack of prior misconduct arising from or related to the licensed position or position of employment;

(4) the age of the person at the time of the criminal

offense;

(5) successful completion of sentence and, for

applicants serving a term of parole or probation, a progress report provided by the applicant's probation or parole officer that documents the applicant's compliance with conditions of supervision;

(6) evidence of the applicant's present fitness and

professional character;

(7) evidence of rehabilitation or rehabilitative

effort during or after incarceration, or during or after a term of supervision, including, but not limited to, a certificate of good conduct under Section 5-5.5-25 of the Unified Code of Corrections or a certificate of relief from disabilities under Section 5-5.5-10 of the Unified Code of Corrections; and

(8) any other mitigating factors that contribute to

the person's potential and current ability to perform the duties and responsibilities of the position for which a license or employment is sought.

(c) If the Department refuses to issue a license to an applicant, then the applicant shall be notified of the denial in writing with the following included in the notice of denial:
(1) a statement about the decision to refuse to issue

a license;

(2) a list of the convictions that the Department

determined will impair the applicant's ability to engage in the position for which a license is sought;

(3) a list of convictions that formed the sole or

partial basis for the refusal to issue a license; and

(4) a summary of the appeal process or the earliest

the applicant may reapply for a license, whichever is applicable.

(d) No later than May 1 of each year, the Department must prepare, publicly announce, and publish a report of summary statistical information relating to new and renewal license applications during the preceding calendar year. Each report shall show, at a minimum:
(1) the number of applicants for a new or renewal

license under this Act within the previous calendar year;

(2) the number of applicants for a new or renewal

license under this Act within the previous calendar year who had any criminal conviction;

(3) the number of applicants for a new or renewal

license under this Act in the previous calendar year who were granted a license;

(4) the number of applicants for a new or renewal

license with a criminal conviction who were granted a license under this Act within the previous calendar year;

(5) the number of applicants for a new or renewal

license under this Act within the previous calendar year who were denied a license; and

(6) the number of applicants for a new or renewal

license with a criminal conviction who were denied a license under this Act in the previous calendar year in whole or in part because of a prior conviction.

(Source: P.A. 100-286, eff. 1-1-18.)

(225 ILCS 620/10) (from Ch. 111, par. 210)
Sec. 10. Investigation and hearing. The Department may upon its own motion and shall upon the complaint in writing of any person setting forth facts which if proved would constitute grounds under Section 9 investigate the actions of any applicant or any person or persons holding or claiming to hold a license. The Department shall, before refusing to issue or renew, and before revocation of a license, at least 10 days prior to the date set for the hearing, notify in writing the applicant for or holder of a license, hereinafter called the respondent, that a hearing will be held on the date designated to determine whether the respondent is privileged to hold such license. Such written notice may be served by delivery of the same personally to the respondent, or by mailing the same by registered or certified mail to the place of business last theretofore specified by the respondent in the last notification to the Department. The Director, following the hearing, shall issue, renew, refuse to issue or renew, reinstate, or revoke the license.
The Department, over the signature of the Director is authorized to subpoena and bring before the Department any person or persons in this State and to take testimony either orally or by deposition or by exhibit, with the same fees and mileage and in the same manner as prescribed by law in judicial proceedings in civil cases in circuit courts of this State. The Director may issue subpoenas duces tecum to command the production of any or all records relating to the person.
(Source: P.A. 89-154, eff. 7-19-95.)

(225 ILCS 620/11) (from Ch. 111, par. 211)
Sec. 11. (Repealed).
(Source: P.A. 88-457. Repealed by P.A. 89-154, eff. 7-19-95.)

(225 ILCS 620/12) (from Ch. 111, par. 212)
Sec. 12. (Repealed).
(Source: P.A. 81-282. Repealed by P.A. 89-154, eff. 7-19-95.)

(225 ILCS 620/13) (from Ch. 111, par. 213)
Sec. 13. (Repealed).
(Source: P.A. 82-783. Repealed by P.A. 89-154, eff. 7-19-95.)

(225 ILCS 620/14) (from Ch. 111, par. 214)
Sec. 14. Upon the revocation or suspension of any license, the licensee shall forthwith surrender the license and any branch office licenses to the Department, and if the licensee fails to do so, the Department shall have the right to seize the same.
(Source: Laws 1961, p. 2054.)

(225 ILCS 620/15) (from Ch. 111, par. 215)
Sec. 15. The Director may issue regulations, consistent with the provisions of this Act, for the administration and enforcement thereof and may prescribe forms which shall be used in connection therewith.
(Source: Laws 1961, p. 2054.)

(225 ILCS 620/16) (from Ch. 111, par. 216)
Sec. 16. Each licensee hereunder, except persons licensed under the Livestock Auction Market Law as now or hereafter amended, shall file with the Department a bond in the amount of $5,000, with the licensee as principal and a surety company authorized to do business in Illinois as surety, conditioned on the performance by such licensee of all duties required by law of a feeder swine dealer. Such bond shall provide that it may not be cancelled without 30 days written notice of termination to the Department prior to the effective date of such termination.
Instead of filing a bond, a licensee may deliver to the Department a trust fund agreement showing he has deposited with a bank or trust company either $5,000 in cash or securities endorsed in blank by the owner thereof and having a fair market value of at least $5,000. The form of the trust fund agreement shall be prescribed by the Department. The trust fund agreement shall be subject to the same conditions as would the bond described in this Section. A licensee desiring to terminate a trust fund agreement shall submit to the Director a written request to do so. The trust fund agreement shall terminate within 30 days after the Director's receipt of the request unless the Director notifies the licensee of his objection to the termination. The Director shall object to the termination of the trust fund agreement where the possibility exists that an obligation covered by the agreement might go unsatisfied.
The Director of Agriculture as trustee of the bond or the trust fund described in this Section shall have the authorities granted him in Section 205-410 of the Department of Agriculture Law (20 ILCS 205/205-410) and the rules adopted pursuant thereto.
(Source: P.A. 91-239, eff. 1-1-00.)

(225 ILCS 620/17) (from Ch. 111, par. 217)
Sec. 17. (Repealed).
(Source: P.A. 83-760. Repealed by P.A. 89-154, eff. 7-19-95.)

(225 ILCS 620/17.10)
Sec. 17.10. Hearing rules. The Illinois Administrative Procedure Act and the Illinois Department of Agriculture rules adopted under that Act apply to hearings under this Act.
(Source: P.A. 89-154, eff. 7-19-95.)

(225 ILCS 620/17.15)
Sec. 17.15. Judicial review. All final administrative decisions of the Department are subject to judicial review under Article III of the Code of Civil Procedure and its rules. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure. Proceedings for judicial review shall be commenced in the circuit court of any county permitted by Section 3-104 of the Code of Civil Procedure.
(Source: P.A. 89-154, eff. 7-19-95.)

(225 ILCS 620/18) (from Ch. 111, par. 218)
Sec. 18. License fees. The following fees shall accompany each application for a license, which fees shall not be returnable:
a. for an original license to an individual........... $25
b. for an original license to a
partnership or corporation........................ $25
c. for an annual renewal license...................... $10
d. for each branch office license..................... $10
e. for each agent authorized to represent
or act for a licensee............................. $ 5
(Source: P.A. 89-154, eff. 7-19-95.)

(225 ILCS 620/18.1) (from Ch. 111, par. 218.1)
Sec. 18.1. A feeder swine dealer's feeder swine originating in Illinois shall bear consecutively numbered tags on their right ears before being sold or commingled with other swine, except that no tags shall be required in the case of feeder swine moving as one group directly from one Illinois farm to another Illinois farm without commingling of the animals while in transit to the receiving farm. Feeder swine originating outside of Illinois shall bear ear tags indicating their state of origin, shall arrive directly from that state of origin and shall be accompanied by a health certificate.
Every sale of out-of-state feeder swine shall be reported by the feeder swine dealer to the Department within 7 days on forms prescribed by the Department and including the permit number, the buyer's name and address and the number of swine sold. Such swine shall be quarantined to the buyer for 21 days.
(Source: P.A. 87-160.)

(225 ILCS 620/18.2) (from Ch. 111, par. 218.2)
Sec. 18.2. Every licensed feeder swine dealer shall record all feeder swine transactions conducted by the feeder swine dealer or his or her agent, including the names and addresses of persons from whom swine were purchased and to whom swine were sold, the number of swine bought and sold and their ear tag identification. Such records shall be retained 12 months and shall be available for inspection by the Department.
(Source: P.A. 84-302.)

(225 ILCS 620/19) (from Ch. 111, par. 219)
Sec. 19. This Act shall be known and may be cited as the Illinois Feeder Swine Dealer Licensing Act.
(Source: P.A. 83-760.)



225 ILCS 635/ - Illinois Horse Meat Act.

(225 ILCS 635/1) (from Ch. 56 1/2, par. 240)
Sec. 1. In this Act, unless the context or subject matter otherwise requires:
(1) "Horse Meat" means the flesh of any animal of the equine family.
(2) "Slaughterer" means any person engaged in killing animals of the equine family where the carcasses are butchered for any purpose other than that of manufacturing tankage.
(3) "Wholesale Distributor" means any person not licensed as a slaughterer who is engaged in the business of securing horse meat from a slaughterer, distributor or any other person and distributing it to any retailer, stock or pet ranch, or place where food is served for consumption on the premises.
(4) "Package" means any closed and sealed container which is sold as an unopened unit to the purchaser.
(5) "Bulk meat" means whole carcass, half carcass or quarter carcass.
(6) "Director" means the Director of Agriculture.
(7) "Department" means the Department of Agriculture.
(8) "Processor" means an establishment in which carcasses, parts of carcasses, meat or meat-by-products derived from any animal of the equine family are wholly or in part canned, packed or otherwise processed or prepared for sale.
(9) "Breeder and Raiser of Fur Bearing Animals" means and includes any person who is actively engaged in breeding and raising fur bearing animals who kills and butchers animals of the equine family for feed for such fur bearing animals and does not sell or distribute any part of meat therefrom except in ground form, in which the meat and bones have been ground together, and then only to other persons who also are engaged in the breeding and raising of fur bearing animals.
(Source: Laws 1955, p. 388.)

(225 ILCS 635/1.5)
Sec. 1.5. Slaughter for human consumption unlawful.
(a) Notwithstanding any other provision of law, it is unlawful for any person to slaughter a horse if that person knows or should know that any of the horse meat will be used for human consumption.
(b) Notwithstanding any other provision of law, it is unlawful for any person to possess, to import into or export from this State, or to sell, buy, give away, hold, or accept any horse meat if that person knows or should know that the horse meat will be used for human consumption.
(c) Any person who knowingly violates any of the provisions of this Section is guilty of a Class C misdemeanor.
(d) This Section shall not apply to:
(1) Any commonly accepted noncommercial,

recreational, or sporting activity.

(2) Any existing laws which relate to horse taxes or

zoning.

(3) The processing of food producing animals other

than those of the equine genus.

(Source: P.A. 95-2, eff. 5-24-07.)

(225 ILCS 635/2) (from Ch. 56 1/2, par. 241)
Sec. 2. No person shall engage in business as slaughterer, processor, breeder and raiser, or wholesale distributor without a license secured from the Department. The form for the application shall be specified by the director. The form shall indicate whether or not the applicant for a license is a corporation in which case a listing shall be made of all holders of more than 5% of the stock of the corporation. The Secretary of the corporation shall immediately notify the Director of any changes in the listing of the stockholders holding more than 5% of the stock of the corporation.
(Source: Laws 1955, p. 388.)

(225 ILCS 635/2.1) (from Ch. 56 1/2, par. 241.1)
Sec. 2.1. No carcass or part of a carcass of a horse, donkey, mule or other animal of the genus equus shall be transported into or slaughtered in the State of Illinois, or held, kept, sold, offered for sale or given away unless it shall be ground, chopped or comminuted so that no piece shall be greater than 3/4 of an inch in any dimension and unless the mass shall be denatured by thoroughly and evenly mixing therein ground bone in an amount sufficient to be felt and determined by feel when rolled between the fingers; or not less than 1% by weight of No. 10 to No. 14 U.S. standard mesh granular charcoal; or by coloring with a harmless coloring matter, other than red; or in any other manner approved by the Department of Agriculture of the State of Illinois. Nothing in this Act prohibits the sale or transportation of bulk meat to a licensed processor if it is denatured as provided above. This Act does not prohibit the sale or transportation of undenatured bulk horse meat to a licensed processor under a permit granted by the Director upon evidence satisfactory to the Director that such bulk horse meat will not be resold or again transported contrary to the provisions of this Act. Nothing in this Section shall apply to horse meat labeled as such in hermetically sealed containers and horse meat in frozen packages of one pound or less, clearly labeled "horse meat", bearing the federal inspection legend and packed in a federally inspected packing plant.
(Source: P.A. 83-760.)

(225 ILCS 635/3) (from Ch. 56 1/2, par. 242)
Sec. 3. Each person engaged in business as a slaughterer, processor, breeder and raiser, or wholesale distributor shall pay an annual license of $50 for each location, except a breeder and raiser of fur bearing animals who slaughters for his own use shall pay an annual license fee of $10 for each location.
However any city, village, incorporated town, park district or other municipal corporation which maintains a zoo shall be granted a license as a slaughterer, processor or breeder and raiser without payment of any annual license fee upon compliance with the requirements of this Act, but such a licensee shall not use horse meat except as food for its zoo animals.
(Source: Laws 1957, p. 192.)

(225 ILCS 635/3.1) (from Ch. 56 1/2, par. 242.1)
Sec. 3.1. Upon receipt of an application for a license, the Director of the Department shall cause the said applicant, his premises and facilities to be inspected by authorized inspectors of the Department for purposes of sanitation, proper facilities and the character of the firm, person, corporation or its officers filing such application. If, upon completion of the above inspection, the applicant or his facilities are found not to be in compliance with the provisions of this Act, the Director may deny or refuse to renew the license.
(Source: Laws 1953, p. 1208.)

(225 ILCS 635/3.2) (from Ch. 56 1/2, par. 242.2)
Sec. 3.2. The following persons are ineligible for licenses:
a. A person who is not a resident of the city,

village or county in which the premises covered by the license are located; except in case of railroad or boat licenses.

b. A person who is not of good character and

reputation in the community in which he resides.

c. A person who is not a citizen of the United

States.

d. A person with a prior conviction of a felony or a

misdemeanor that is directly related to the practice of the profession where such conviction will impair the person's ability to engage in the licensed position.

e. (Blank).
f. A person whose license issued under this Act has

been revoked for cause.

g. A person who at the time of application for

renewal of any license issued hereunder would not be eligible for such license upon a first application.

h. A co-partnership, unless all of the members of

such co-partnership shall be qualified to obtain a license.

i. A corporation, if any officer, manager or director

thereof or any stockholder or stockholders owning in the aggregate more than five percent (5%) of the stock of such corporation, would not be eligible to receive a license hereunder for any reason other than citizenship and residence within the political subdivision.

j. A person whose place of business is conducted by a

manager or agent unless said manager or agent possesses the same qualifications required of the licensee.

(Source: P.A. 100-286, eff. 1-1-18.)

(225 ILCS 635/3.3)
Sec. 3.3. Applicant convictions.
(a) The Department shall not require applicants to report the following information and shall not consider the following criminal history records in connection with an application for a license under this Act:
(1) Juvenile adjudications of delinquent minors as

defined in Section 5-105 of the Juvenile Court Act of 1987, subject to the restrictions set forth in Section 5-130 of the Juvenile Court Act of 1987.

(2) Law enforcement records, court records, and

conviction records of an individual who was 17 years old at the time of the offense and before January 1, 2014, unless the nature of the offense required the individual to be tried as an adult.

(3) Records of arrest not followed by a conviction.
(4) Convictions overturned by a higher court.
(5) Convictions or arrests that have been sealed or

expunged.

(b) No application for any license under this Act shall be denied by reason of a finding of lack of moral character when the finding is based upon the fact that the applicant has previously been convicted of one or more criminal offenses.
(c) The Department, upon a finding that an applicant for a license was previously convicted of any felony or a misdemeanor directly related to the practice of the profession, shall consider any evidence of rehabilitation and mitigating factors contained in the applicant's record, including any of the following factors and evidence, to determine if the conviction will impair the ability of the applicant to engage in the position for which a license is sought:
(1) the lack of direct relation of the offense for

which the applicant was previously convicted to the duties, functions, and responsibilities of the position for which a license is sought;

(2) whether 5 years since a felony conviction or 3

years since release from confinement for the conviction, whichever is later, have passed without a subsequent conviction;

(3) if the applicant was previously licensed or

employed in this State or other states or jurisdictions, then the lack of prior misconduct arising from or related to the licensed position or position of employment;

(4) the age of the person at the time of the criminal

offense;

(5) successful completion of sentence and, for

applicants serving a term of parole or probation, a progress report provided by the applicant's probation or parole officer that documents the applicant's compliance with conditions of supervision;

(6) evidence of the applicant's present fitness and

professional character;

(7) evidence of rehabilitation or rehabilitative

effort during or after incarceration, or during or after a term of supervision, including, but not limited to, a certificate of good conduct under Section 5-5.5-25 of the Unified Code of Corrections or a certificate of relief from disabilities under Section 5-5.5-10 of the Unified Code of Corrections; and

(8) any other mitigating factors that contribute to

the person's potential and current ability to perform the duties and responsibilities of the position for which a license or employment is sought.

(d) If the Department refuses to issue a license to an applicant, then the applicant shall be notified of the denial in writing with the following included in the notice of denial:
(1) a statement about the decision to refuse to issue

a license;

(2) a list of the convictions that the Department

determined will impair the applicant's ability to engage in the position for which a license is sought;

(3) a list of convictions that formed the sole or

partial basis for the refusal to issue a license; and

(4) a summary of the appeal process or the earliest

the applicant may reapply for a license, whichever is applicable.

(e) No later than May 1 of each year, the Department must prepare, publicly announce, and publish a report of summary statistical information relating to new and renewal license applications during the preceding calendar year. Each report shall show, at a minimum:
(1) the number of applicants for a new or renewal

license under this Act within the previous calendar year;

(2) the number of applicants for a new or renewal

license under this Act within the previous calendar year who had any criminal conviction;

(3) the number of applicants for a new or renewal

license under this Act in the previous calendar year who were granted a license;

(4) the number of applicants for a new or renewal

license with a criminal conviction who were granted a license under this Act within the previous calendar year;

(5) the number of applicants for a new or renewal

license under this Act within the previous calendar year who were denied a license; and

(6) the number of applicants for a new or renewal

license with a criminal conviction who were denied a license under this Act in the previous calendar year in whole or in part because of a prior conviction.

(Source: P.A. 100-286, eff. 1-1-18.)

(225 ILCS 635/4) (from Ch. 56 1/2, par. 243)
Sec. 4. Each person engaged in business as a slaughterer or wholesale distributor and operating from any vehicle, unless the vehicle is operated as a part of a licensed establishment having a fixed location, shall pay an annual fee of $25 for each vehicle.
(Source: Laws 1951, p. 1498.)

(225 ILCS 635/5) (from Ch. 56 1/2, par. 244)
Sec. 5. Each applicant for a license and each licensee shall operate its business in a sanitary manner and be subject to inspection by authorized agents of the Department. Each person engaged in business as a slaughterer, processor, breeder and raiser, or wholesale distributor, except a breeder and raiser of fur bearing animals who slaughters for his own use, shall operate his business in accordance with the Sanitary Inspection Law of the Department of Agriculture. For any violation thereof, the Department may revoke the license of a licensee herein or deny the license of an applicant who fails to comply with the provisions thereof, subject in either case to a hearing as provided in Section 40 of "An Act to prevent fraud in the sale of dairy products, their imitation or substitutes, to prohibit and prevent the manufacture and sale of unhealthful, adulterated or misbranded food, liquors or dairy products, and to repeal all acts relating to the production, manufacture and sale of dairy and food products and liquors in conflict herewith", approved May 14, 1907, as amended.
(Source: Laws 1953, p. 1208.)

(225 ILCS 635/6) (from Ch. 56 1/2, par. 245)
Sec. 6. Each person engaged in business as a slaughterer or wholesale distributor who uses vehicles to distribute horse meat shall mark plainly on both sides of the vehicle the person's name, address and license number.
(Source: Laws 1951, p. 1498.)

(225 ILCS 635/7) (from Ch. 56 1/2, par. 246)
Sec. 7. Any vehicle operating independently in distributing horse meat shall be marked plainly on both sides with the name of the operator and his license number.
(Source: Laws 1951, p. 1498.)

(225 ILCS 635/8) (from Ch. 56 1/2, par. 247)
Sec. 8. Nothing in this Act shall be construed as requiring any person to secure a license for any vehicle which is operating as a common carrier.
(Source: Laws 1951, p. 1498.)

(225 ILCS 635/9) (from Ch. 56 1/2, par. 248)
Sec. 9. No distributor of horse meat shall have in his possession horse meat ready for distribution unless each package is plainly labeled or tagged with the words "Horse Meat" or, if the meat is that of some member or members of the equine family other than the horse or is a mixture of meats, then with a label designating the specific species from which such meat was derived.
(Source: Laws 1955, p. 388.)

(225 ILCS 635/10) (from Ch. 56 1/2, par. 249)
Sec. 10. No slaughterer shall have any package of horse meat ready for distribution in its possession unless such package is plainly labeled as is provided by Section 9 of this Act. The possession or control of any horse meat which violates any of the provisions of this Act shall be held to be prima facie evidence that such possession or control is or was with intent to sell or use such horse meat in violation of this Act. Whoever shall have possession or control with intent to sell any horse meat which violates any of the provisions of this Act shall be held to have known the true character, quality and name of such horse meat.
(Source: Laws 1955, p. 388.)

(225 ILCS 635/11) (from Ch. 56 1/2, par. 250)
Sec. 11. No retailer, stock or pet ranch, or place where food is served for consumption on the premises shall have in his or its possession any package of horse meat ready for distribution which is not plainly labeled as provided in section 9 of this Act.
(Source: Laws 1955, p. 388.)

(225 ILCS 635/12) (from Ch. 56 1/2, par. 251)
Sec. 12. No person shall, with intent to mislead or deceive, deface, erase or remove any label or mark required by any provision of this Act.
(Source: Laws 1951, p. 1498.)

(225 ILCS 635/13) (from Ch. 56 1/2, par. 252)
Sec. 13. No person shall sell horse meat or mixture of horse meat and the meat of any other animal unless the package is plainly labeled as provided in section 9 of this Act.
(Source: Laws 1955, p. 388.)

(225 ILCS 635/14)
Sec. 14. (Repealed).
(Source: Laws 1967, p. 3891. Repealed by P.A. 95-2, eff. 5-24-07.)

(225 ILCS 635/14.1) (from Ch. 56 1/2, par. 253.1)
Sec. 14.1. The Department of Agriculture shall make and enforce reasonable rules and regulations necessary to carry out the provisions of this Act.
(Source: Laws 1953, p. 1208.)

(225 ILCS 635/15) (from Ch. 56 1/2, par. 254)
Sec. 15. For the violation of any of the provisions of this Act or the rules and regulations made by the Department pursuant to this Act, the Department shall have the authority to revoke any license, subject to a hearing as is provided for under "The Illinois Administrative Procedure Act", approved September 22, 1975, as amended.
(Source: P.A. 83-333.)

(225 ILCS 635/16) (from Ch. 56 1/2, par. 255)
Sec. 16.
Whoever violates any provision of this Act shall be guilty of a Class A misdemeanor.
(Source: P.A. 77-2508.)

(225 ILCS 635/17) (from Ch. 56 1/2, par. 256)
Sec. 17. All final administrative decisions of the Department hereunder are subject to judicial review pursuant to the provisions of the Administrative Review Law, and all amendments and modifications thereof and all rules and regulations adapted pursuant thereto. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 82-783.)

(225 ILCS 635/18) (from Ch. 56 1/2, par. 257)
Sec. 18. Short Title. This Act shall be known and may be cited as the Illinois Horse Meat Act.
(Source: P.A. 83-760.)



225 ILCS 640/ - Livestock Auction Market Law.

(225 ILCS 640/1) (from Ch. 121 1/2, par. 208)
Sec. 1. Definitions. When used in this Act:
"Person" means any person, firm, partnership, or corporation.
"Department" means the Department of Agriculture of the State of Illinois.
"Director" means the Director of the Illinois Department of Agriculture, or his duly appointed representative.
"Livestock" means cattle, swine, sheep, equidae, and goats.
"Livestock auction market" means any sale or exchange of livestock held by any person at an established place of business or premises where the livestock is assembled for sale or exchange and is sold or exchanged at auction at regular or irregular intervals, but more frequently than 3 times during the preceding 12 months.
"Consignor" means any person consigning, shipping, or delivering livestock to a livestock auction market for sale, resale, or exchange.
"Operator of a livestock auction market" means any person holding, conducting, or carrying on a livestock auction market.
"Marketing center" means an approved livestock facility (stockyard or livestock market under State and federal veterinary supervision) where livestock is assembled and that has been approved by the United States Department of Agriculture.
"Consignment" means a document issued by the owner or shipper of livestock, designating the name of the owner and/or shipper; place of origin; stockyards, State or Federal approved slaughtering establishment, or marketing center of destination; date of shipment; and number and description of livestock, certified to by the owner or shipper, kept in possession of the carrier and delivered to a stockyards, State or Federal approved slaughtering establishment, or marketing center of destination upon acceptance. This consignment shall be held by the stockyards, State or Federal approved slaughtering establishment, or marketing center for a period of not less than 6 months for inspection by the legally authorized officials of the United States Department of Agriculture and the Illinois Department of Agriculture and other officials having police powers.
(Source: P.A. 91-457, eff. 1-1-00.)

(225 ILCS 640/1.1) (from Ch. 121 1/2, par. 208.1)
Sec. 1.1. This Act shall be known and may be cited as the Livestock Auction Market Law.
(Source: Laws 1967, p. 728.)

(225 ILCS 640/2) (from Ch. 121 1/2, par. 209)
Sec. 2.
No person shall hold, operate, conduct, or carry on a livestock auction market in this State without first securing a license therefor from the Department. The application for such license shall be on forms prescribed and furnished by the Department and shall set forth:
(a) The name of the operator of the livestock auction market;
(b) The location of the establishment or premises where the livestock auction market is to be conducted;
(c) The type or kinds of livestock to be handled, sold, or exchanged;
(d) A description of the facilities to be used in conducting such livestock auction market;
(e) The name of the accredited veterinarian who will supervise such market; and
(f) Such other information as the Department reasonably may require.
Such application shall be accompanied by a bond and the required fee as hereinafter provided.
(Source: P.A. 78-752.)

(225 ILCS 640/3) (from Ch. 121 1/2, par. 210)
Sec. 3. Each applicant for a license to operate and conduct a livestock auction market shall file a bond with the Department. The amount of the required bond shall be an average of the total dollar value of livestock sold at auction throughout the year. The total dollar value of livestock sold during the year shall be divided by the number of sales held during the year. The amount of bond must be the next multiple of $5,000 above the average of the total dollar value of livestock sold. When the computed amount of bond exceeds $50,000, the amount of bond shall be $50,000, plus 10 percent of the excess over $50,000, raised to the next $5,000 multiple. In no case shall the amount of bond be less than $10,000. Such bond shall be conditioned for the prompt remittance to consignors of the proceeds from any sale or exchange of livestock. Such bond shall be in a form and with sureties satisfactory to the Department, shall provide that it may not be cancelled without 30 days notice in writing to the Department, and shall name the Director as trustee. Such bond shall be for the use and benefit of any consignor suffering loss or damage by breach of the condition thereof and any such consignor may bring action for recovery thereon.
In lieu of filing such bond, the operator of a livestock auction market may deliver to the Department the receipt of a duly authorized bank, savings and loan association or trust company in this State showing the deposit with the bank, savings and loan association or trust company of cash or of securities endorsed in blank by the owner thereof and of a market value equal at least to the required principal amount of such bond, the cash or securities to be deposited in escrow under agreement conditioned as in the case of the bond. An action for recovery against any such deposit may be brought in the same manner as in the case of an action for recovery on a bond filed hereunder. Any such receipt shall further be accompanied by evidence that there are no unsatisfied judgments against the operator of such livestock auction market of record in the county where the operator resides.
When a licensee under this Act has a bond on file with the United States Department of Agriculture, Packers and Stockyards Administration, or any successor agency, and such bond is in an amount and conditioned upon such terms as meet the conditions of this Act, a duplicate original of such bond shall be furnished to the Department, and such bond shall replace the State bond as if it were the State bond. The Director shall be named as trustee in such bond, and such bond may not be cancelled without 30 days notice in writing to the Department.
Any operator of a livestock auction market required to maintain a surety bond under this Act may elect to maintain, in whole or partial substitution for such surety bond, one or more irrevocable letters of credit on which a trustee is authorized to draw funds subject to a trust agreement. The amount of letters of credit, surety bond, trust fund agreement, or combination thereof, must be the total amount of the surety bond otherwise required under this Act. Letters of credit and trust agreements shall be on forms prescribed by the Department. Any letter of credit must be issued for a period of not less than one year. The Director shall be trustee on any such trust agreements. An action for recovery against this trust agreement may be brought in the same manner as in the case of an action for recovery on a bond filed hereunder. This letter of credit and trust agreement may be terminated by any party to the agreement by providing the Illinois Department of Agriculture with written notice of such termination at least 30 days prior to the effective date of termination. In any case when an operator of a livestock auction market has elected to maintain one or more irrevocable letters of credit and related trust agreements, in order to fulfill the bonding requirements of the Packers and Stockyards Administration, United States Department of Agriculture, or any successor agency, such letters of credit and trust agreements shall satisfy the provisions of this Act, and such letters of credit and trust agreements shall replace the State letters of credit and trust agreement as if they were the State letters of credit and trust agreements.
Whenever the Director has reason to believe that any bond, or bond substitute, filed or maintained under this Act is inadequate to secure the performance of the obligations of the operator of the livestock auction market covered by such bond, he shall notify the operator of the livestock auction market to adjust such bond to meet the requirements of this Section or, if such bond is inadequate to meet such requirements as may be determined by the Director to be reasonable based upon such seasonal or irregular operation.
(Source: P.A. 86-231; 87-160.)

(225 ILCS 640/4) (from Ch. 121 1/2, par. 211)
Sec. 4. The fee for a license to operate a livestock auction market shall be $200 for the term of one calendar year or for such part thereof as remains at the time of the issuance thereof. Upon receipt of an application for a license hereunder accompanied by the required bond and license fee, the Department shall examine the same and if it finds such application to be in proper form and that the applicant has otherwise complied with this Act, the Department shall grant the license as applied for, subject to the provisions of this Act.
(Source: P.A. 81-748.)

(225 ILCS 640/4.5) (from Ch. 121 1/2, par. 211.5)
Sec. 4.5. Every licensed auction market shall establish and maintain a separate bank account designated as "Custodial Account for Shippers' Proceeds", or of some similar identifying designation, to disclose that the depository is acting as a fiduciary and that the funds in the account are trust funds.
(Source: P.A. 86-231.)

(225 ILCS 640/5) (from Ch. 121 1/2, par. 212)
Sec. 5. Licenses shall be in such form as the Department may prescribe, shall be under the seal of the Department and shall set forth:
(a) The name and address of the operator of the livestock auction market;
(b) The location of the establishment or premises licensed;
(c) The kinds of livestock to be sold, exchanged, or handled;
(d) The period of the license; and
(e) Such other information as the Department may determine.
A separate license shall be required for each establishment or premises where a livestock auction market is operated or conducted. The original, or a certified copy of the license hereunder, shall be conspicuously displayed by the licensee in the sale ring or some other like prominent place in the establishment or premises licensed.
Licenses shall expire on December 31 of each year and shall be renewed during the month of December of each year upon like application and procedure as in the case of the original license.
(Source: P.A. 81-748.)

(225 ILCS 640/6) (from Ch. 121 1/2, par. 213)
Sec. 6. Grounds for refusal to issue or renew license and for license suspension and revocation. The Department may refuse to issue or to renew a license or may suspend or revoke a license on any one or more of the following grounds:
(a) Violating any provision of this Act or any rule, order, or regulation issued hereunder;
(b) Knowingly receiving on consignment or selling or exchanging stolen or mortgaged livestock without authority from the owner or mortgagee;
(c) Being guilty of fraud or deception in any material particular in securing the license;
(d) Failing to keep records as required hereunder;
(e) Failing to practice measures of sanitation as required hereunder or violating the rules and regulations, if any, for the yarding, housing, holding, and feeding of livestock;
(f) In the case of livestock weighed on the licensee's scales and sold by weight, knowingly quoting incorrect weights or failing to have his scales regularly inspected and tested;
(g) Failing to pay for livestock after sale;
(h) Issuing checks for payment of livestock when funds are insufficient; or
(i) Being insolvent as determined by a department audit.
(Source: P.A. 89-154, eff. 1-1-96.)

(225 ILCS 640/6.1) (from Ch. 121 1/2, par. 213a)
Sec. 6.1. Suspension. The Director may suspend a license under Section 6 and require the licensee to cease doing business. The Director shall issue a written order of suspension setting forth the reasons for the suspension and for requiring the licensee to cease operation as a livestock auction market until a hearing has been held. Such written order shall be served personally on the licensee, or by certified mail sent to the licensee's business address as shown in the latest notification to the Department.
(Source: P.A. 89-154, eff. 1-1-96.)

(225 ILCS 640/6.2) (from Ch. 121 1/2, par. 213b)
Sec. 6.2. The Department may refuse to issue or may suspend the license of any person upon the complaint in writing from the Checkoff Division of the Illinois Beef Association Board of Governors indicating that the person has failed to properly remit or deduct funds as required by Section 9 of the Beef Market Development Act.
(Source: P.A. 99-389, eff. 8-18-15.)

(225 ILCS 640/7) (from Ch. 121 1/2, par. 214)
Sec. 7. Each operator of a livestock auction market shall keep the following records for each lot of livestock consigned to or sold through such livestock auction market:
(a) The name and address of the consignor;
(b) A description of the livestock, which includes the kind, approximate age, the sex, and any marks, brands or other distinguishing or identifying marks;
(c) The method by which the livestock was delivered to the livestock auction market and, in the case of livestock delivered by motor vehicle, the name of the operator, the model, manufacturer, and the State license number of such motor vehicle;
(d) The name and address of the purchaser of such livestock;
(e) The price for which the livestock was sold or exchanged and the commission or other fees charged by the livestock auction market;
(e-5) For equidae only, the date of the test for equine infectious anemia;
(f) There shall be forwarded to the Department within 72 hours after date of each consignment sold for slaughter a certification of slaughter, or certification of shipment, on forms prescribed by the Department, or a purchaser's invoice. The purchaser's invoice shall contain information relative to resale of slaughter consignments as prescribed by the Department as well as the name and address of purchaser, number, description, and weight of animals and destination of each consignment; and
(g) Any health certificates accompanying shipments.
Such records shall be kept by the operator of a livestock auction market at the establishment or premises where the sale is held and conducted or such other convenient place as may be approved by the Department. Such records shall be open for inspection by authorized Department personnel of this State at all reasonable times and shall be retained and preserved for a period of at least 2 years.
(Source: P.A. 91-457, eff. 1-1-00.)

(225 ILCS 640/7a) (from Ch. 121 1/2, par. 214a)
Sec. 7a. The weight of all livestock sold at auction according to weight by a livestock auction market or marketing center shall be determined by weighing at the time such livestock is sold or ownership is transferred.
(Source: Laws 1967, p. 728.)

(225 ILCS 640/8) (from Ch. 121 1/2, par. 215)
Sec. 8. Each livestock auction market shall, except on days when all livestock is consigned direct for immediate slaughter and except for sales restricted to equidae, be under the direct supervision of an accredited veterinarian approved by the Department and each licensed livestock auction market designated as a marketing center shall, except on days when all livestock is consigned direct for immediate slaughter and except for sales restricted to equidae, be under the direct supervision of an accredited veterinarian approved by the Department. Except as otherwise provided in this Act and by regulations, no livestock known to be infected with or known to have been exposed to any contagious, infectious, or communicable animal disease or infestation shall be consigned to or sold through any livestock auction market. The veterinarian shall examine or inspect all livestock that is offered for sale and shall prohibit the sale of any animals which in his opinion are diseased or which are likely to be carriers of disease, and shall quarantine such animals when necessary. The veterinarian shall also issue or cause to be issued all necessary quarantines for livestock sold through such markets. The name and address of the purchaser of any livestock sold under or subject to quarantine, together with the description and number of head of the livestock shall be reported to and filed with the Department within 48 hours from date of sale. The veterinarian shall supervise the cleaning and disinfecting of the yards and pens following each sale or at such other times as may be necessary. Except as otherwise provided in this Act, no female cattle or bulls more than 6 months of age shall be sold through a livestock auction market, except for slaughter, unless such cattle (a) are in compliance with the provisions of "An Act in relation to the eradication of bovine brucellosis among domestic cattle", approved July 12, 1939, as amended or (b) are female cattle of the beef breeds over 6 and under 18 months of age released on permit subject to the livestock quarantine regulations of the Department for feeding or grazing purposes only consigned direct from the farm to the livestock auction market or shipped direct to the livestock auction market from other states, livestock auction markets, or marketing centers within the State in accordance with Illinois statutory requirements to be sold through the livestock auction market without test for brucellosis or tuberculosis.
Bulls over 18 months of age, springer heifers and cows, or heifers and cows with calves, are classed as breeding cattle and as such shall comply with the requirements governing breeding cattle.
Calves under 3 months of age of all breeds, not with their dams, may enter the State of Illinois without test for tuberculosis if they are consigned to a licensed livestock auction market to be sold for immediate slaughter.
Under the provisions of this Act, the Department of Agriculture is authorized to make rules and regulations permitting or requiring the sale through livestock auction markets, for immediate slaughter only, of any cattle which upon being tested for brucellosis react to an official test for brucellosis.
Livestock auction markets handling livestock during inclement weather shall be equipped with facilities for housing the livestock during such inclement weather. If livestock is held on the premises for more than 10 hours, facilities for feeding and watering the livestock shall be provided. The yards, pens, and premises where livestock is held or handled shall be regularly cleaned and disinfected for the purpose of preventing infectious, contagious, and communicable animal diseases.
In case any livestock auction market shall sell livestock by weight, the scales upon which such livestock is weighed shall be regularly inspected and tested.
(Source: P.A. 97-25, eff. 6-28-11.)

(225 ILCS 640/8a) (from Ch. 121 1/2, par. 215a)
Sec. 8a. All marketing centers designated by the Department and the United States Department of Agriculture shall be operated according to Department rules and regulations concerning market centers and all other livestock auction market rules and regulations not inconsistent with the rules and regulations governing marketing centers.
(Source: P.A. 91-457, eff. 1-1-00.)

(225 ILCS 640/8b) (from Ch. 121 1/2, par. 215b)
Sec. 8b. All scales used by a livestock auction market or marketing center to weigh livestock shall be so located as to be easily accessible for testing and inspection by the Department.
(Source: Laws 1967, p. 728.)

(225 ILCS 640/8c) (from Ch. 121 1/2, par. 215c)
Sec. 8c. Each marketing center shall submit weekly reports to the Department of all livestock received from interstate shipments. This report shall give the name and address of the consignor, description and number of head of livestock, and the destination of the animals received.
(Source: Laws 1963, p. 2046.)

(225 ILCS 640/8d) (from Ch. 121 1/2, par. 215d)
Sec. 8d. Other Acts. All persons licensed under this Act must also comply with all the provisions of the "Illinois Bovine Brucellosis Eradication Act" and the rules adopted pursuant to that law, the "Illinois Bovidae and Cervidae Tuberculosis Eradication Act" and the rules adopted pursuant to that law, the "Illinois Diseased Animals Act" and the rules adopted pursuant to that law, "An Act providing for the licensing of feeder swine dealers, regulating such business, and providing penalties for violations hereof" and the rules adopted pursuant to that law, the "Illinois Livestock Dealer Licensing Act" and the rules adopted pursuant to that law, the "Slaughter Livestock Buyers Act" and the rules adopted pursuant to that law, the "Illinois Swine Brucellosis Eradication Act" and the rules adopted pursuant to that law, the "Illinois Swine Disease Control and Eradication Act" and the rules adopted pursuant to that law, the Illinois Equine Infectious Anemia Control Act and the rules adopted under that Act, and the "Illinois Pseudorabies Control Act" and the rules adopted pursuant to that law.
(Source: P.A. 89-154, eff. 1-1-96; 90-192, eff. 7-24-97.)

(225 ILCS 640/9) (from Ch. 121 1/2, par. 216)
Sec. 9.
The operator of a livestock auction market shall post in a conspicuous place a schedule of the fees or commission rates charged for livestock sold or handled through such market and a schedule of the fees or charges, if any, for the inspection of livestock consigned to or sold through such market.
(Source: P.A. 78-752.)

(225 ILCS 640/10a) (from Ch. 121 1/2, par. 217a)
Sec. 10a. Nothing in this Act shall be construed as preventing the movement of livestock into stockyards registered under the Packers and Stockyards Act, a State-Federal approved slaughtering establishment or a marketing center. The United States Department of Agriculture or the Illinois Department of Agriculture has the authority, however, to prohibit the entry, movement, or sale of diseased animals.
(Source: P.A. 91-457, eff. 1-1-00.)

(225 ILCS 640/11) (from Ch. 121 1/2, par. 218)
Sec. 11. The Department may make reasonable rules and regulations for carrying out the provisions of this Act.
For the purpose of carrying out the provisions of this Act and making inspections hereunder, the Department, or any duly authorized representative thereof, has the right to enter the establishment or premises where any livestock auction market is held and to inspect the records thereof at all reasonable times.
(Source: P.A. 81-748.)

(225 ILCS 640/11.5) (from Ch. 121 1/2, par. 218.5)
Sec. 11.5. Administrative hearings and penalties. Any person violating or aiding in or abetting the violation of any provisions of this Act, or any provision of any rule of the Department issued under this Act, may be ordered, following an administrative hearing, to pay the following administrative penalties:
(1) $300 for a first violation;
(2) $600 for a second violation within 3 years of the

first violation; and

(3) $1,000 for a third and subsequent violation

within 3 years of the first violation.

(Source: P.A. 89-154, eff. 1-1-96.)

(225 ILCS 640/12) (from Ch. 121 1/2, par. 219)
Sec. 12. (Repealed).
(Source: P.A. 78-752. Repealed by P.A. 89-154, eff. 7-19-95.)

(225 ILCS 640/15)
Sec. 15. Investigation and hearing. The Department may, upon its own motion, and shall, upon the complaint in writing of any person setting forth facts which if proved would constitute grounds under Section 6, investigate the actions of any applicant, registrant, or person claiming to be registered under this Act. At least 10 days before the date set for hearing, the Department shall, before refusing to issue or renew and before suspension or revocation of a registration, notify in writing the applicant for or holder of a registration, called in this Section the respondent, that on the date designated a hearing will be held to determine whether the respondent is privileged to be registered. The written notice shall be served personally on the respondent or by registered or certified mail sent to the respondent's business address as shown in his or her latest notification to the Department.
The Department, over the signature of the Director, is authorized to subpoena and bring before the Department any person or persons in this State and to take testimony either orally or by deposition or by exhibit, with the same fees and mileage and in the same manner as prescribed by law in judicial proceedings in civil cases in circuit courts of this State. The Director may issue subpoenas duces tecum to command the production of any or all records relating to the person.
(Source: P.A. 89-154, eff. 1-1-96.)

(225 ILCS 640/20)
Sec. 20. Hearing rules. The Illinois Administrative Procedure Act and the Illinois Department of Agriculture rules adopted under that Act apply to hearings under this Act.
(Source: P.A. 89-154, eff. 1-1-96.)

(225 ILCS 640/25)
Sec. 25. Judicial review. All final administrative decisions of the Department are subject to judicial review under Article III of the Code of Civil Procedure and its rules. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure. Proceedings for judicial review shall be commenced in the circuit court of any county permitted by Section 3-104 of the Code of Civil Procedure.
(Source: P.A. 89-154, eff. 1-1-96.)



225 ILCS 645/ - Illinois Livestock Dealer Licensing Act.

(225 ILCS 645/1) (from Ch. 111, par. 401)
Sec. 1. As used in this Act, unless the context otherwise requires:
"Department" means the Illinois Department of Agriculture.
"Director" means the Director of the Illinois Department of Agriculture or his duly authorized representative.
"Livestock" means cattle, goats, sheep, swine other than feeder swine, or any other animals of the bovine, caprine, ovine, or porcine species.
"Feeder swine" means all swine except those consigned directly to slaughter or swine sold as breeding animals with a negative brucellosis test.
"Livestock dealer" means any person required to be registered under the Federal "Packers and Stockyards Act, 1921", who buys, sells or offers to sell, exchange, barter, or negotiate the sale of cattle, goats, sheep, or swine other than feeder swine in this State whether the cattle, goats, sheep, or swine were raised in this State or brought into this State from another state. "Livestock dealer" does not mean (1) a person who sells only cattle, goats, sheep, or swine which he has produced and raised, (2) a person who offers for sale or trade only cattle, goats, sheep, or swine other than feeder swine which he has owned or had in his possession for a period of 30 days or longer and is not engaged in the business of buying, selling, trading, or negotiating the transfer of livestock, (3) a person who purchases cattle, goats, sheep, or swine other than feeder swine for feeding or breeding purposes and retains them in his possession for a period of 30 days or longer, (4) a person engaged in the business of buying and slaughtering livestock for food and in marketing the meat products therefrom, provided all animals purchased are slaughtered, (5) a person licensed under "An Act providing for the licensing of feeder swine dealers, regulating such business, and providing penalties for violations hereof", approved July 31, 1961, for transactions so governed, or (6) a person licensed under "An Act in relation to the licensing and regulation of livestock auction markets", approved July 15, 1941, as heretofore or hereafter amended, when engaged in transactions covered by such Act or (7) a "commission firm" as defined and exempted by this Act.
"Person" means any individual, firm, partnership or corporation.
"Commission firm" means a person who negotiates the sale or purchase of livestock for the account of another on a commission basis and who does not buy or sell for his own account.
"Agent" means any person authorized to act for a licensed livestock dealer.
"Clearee" means any person whose livestock financial transactions are processed through a clearing agency. For the purpose of this Act, a clearee shall be licensed as a livestock dealer.
"Clearing agency" means a financial institution which provides clearing services for a person buying and selling livestock, but which does not take possession of the livestock and, therefore, is not required to be licensed as a livestock dealer.
(Source: P.A. 81-191.)

(225 ILCS 645/2) (from Ch. 111, par. 402)
Sec. 2. Necessity of license. No person shall engage in the business of a livestock dealer in this State without a license therefor issued by the Department.
A "commission firm" may be exempt from this Act if: it is registered under the "Slaughter Livestock Buyers Act" as a "slaughter livestock broker"; it requires all purchasers of livestock to pay for such livestock before the close of the next business day; it is a commission firm on a public stockyard (St. Louis National Stockyards and Peoria Union Stockyards); it buys or sells slaughter livestock on commission basis only; it does business only on a named public stockyard; and it has a bond on file with the United States Department of Agriculture, Packers and Stockyards, Agricultural Marketing Service, or any successor agency, in an amount and conditioned upon such terms as meets the conditions of Sections 201.30 and 201.31 of regulations issued under the "Packers and Stockyards Act, 1921", as amended. A duplicate original of such bond filed with the Department will meet the bond requirements of this Act, and such bond shall be the State bond. The Director shall be named as trustee in such bond and the Department shall be named to receive a 30-day notice of cancellation. The Director as trustee of the bond shall have the authorities granted him in Section 205-410 of the Department of Agriculture Law (20 ILCS 205/205-410) and the rules adopted pursuant thereto.
(Source: P.A. 91-239, eff. 1-1-00.)

(225 ILCS 645/4) (from Ch. 111, par. 404)
Sec. 4. Application. An application by an individual for an original license shall be made in writing to the Department, on forms prescribed by the Department, and shall be accompanied by the required bond and the required fee, which is not returnable. Any such application shall require such information as in the judgment of the Department will enable the Department to pass on the qualifications of the applicant for a license. The information requirements shall be established by rule.
(Source: P.A. 89-154, eff. 7-19-95.)

(225 ILCS 645/5) (from Ch. 111, par. 405)
Sec. 5. An application by a partnership or corporation for an original license shall be made in writing to the Department, on forms prescribed by the Department, and shall be accompanied by the required bond and the required fee, which is not returnable. Any such application shall list, but need not be limited to, the name of each partner if a partnership, or of each director and officer if a corporation, its address, its financial resources, and the partners, directors, officers or other persons authorized to represent or act for it under this Act.
(Source: P.A. 81-191.)

(225 ILCS 645/5.1) (from Ch. 111, par. 405.1)
Sec. 5.1. A licensed livestock dealer may upon written request to the Department and upon paying the required fee, obtain an agent's permit for any person whom the dealer wishes to represent him. The Department may refuse to issue or renew or may suspend or revoke an agent's permit on the same grounds as for refusal to issue, renew, suspend or revoke a dealer's license. The dealer shall not permit an agent to conduct livestock transactions other than as a part of the dealer's business and the dealer shall be responsible for all livestock transactions conducted by his agent. An agent may not conduct transactions in his own behalf unless he is licensed as a livestock dealer. An agent's permit may be renewed by listing the agent's name and address on the application for renewal license and paying the required fee. The surety bond, trust fund agreement or letter of credit filed by the licensee with the Department shall cover all livestock dealer transactions of the agent.
(Source: P.A. 84-294.)

(225 ILCS 645/6) (from Ch. 111, par. 406)
Sec. 6. An application for renewal license shall be made in writing to the Department, on forms prescribed by the Department, shall contain such information as will enable the Department to determine if the applicant is qualified to continue to hold a license, and shall be accompanied by the required fee, which is not returnable.
(Source: P.A. 81-191.)

(225 ILCS 645/7) (from Ch. 111, par. 407)
Sec. 7. Each non-resident applicant for an original license or renewal license shall file with the Department an irrevocable consent that actions against the applicant may be filed in the circuit court of the county where the plaintiff resides or where some part of the transaction occurred out of which the alleged cause of action arose and that process in any action may be served on the applicant by leaving 2 copies thereof with the Director. Such consent shall stipulate that such service of process is valid for all purposes. The Director shall promptly forward, by certified mail, one copy of such process to the applicant at the address shown on the records of the Department. No foreign corporation shall be granted a license under this Act until it has been authorized by the Secretary of State to do business in this State.
(Source: P.A. 81-191.)

(225 ILCS 645/8) (from Ch. 111, par. 408)
Sec. 8. Each license shall be issued for the term of one year or for such part thereof as remains at the time of the issuance thereof. Each license shall be renewed during the period of January 1 to April 15 of each year. Each license not renewed by April 15 of any year shall expire on April 16 of that year. Failure to apply for a renewal license before April 16 of each year shall result in forfeiture of the right of renewal. When such right has been forfeited, the licensee shall procure an original license as herein provided.
A license must be prominently displayed at each place of business of the livestock dealer. Where the livestock dealer conducts business at more than one address, branch office licenses shall be issued on payment of the required fee.
Each license shall be signed by the Director and be issued under the seal of the Department.
(Source: P.A. 77-1722.)

(225 ILCS 645/9) (from Ch. 111, par. 409)
Sec. 9. The Department may refuse to issue or renew or may suspend or revoke a license on any of the following grounds:
a. material misstatement in the application for

original license or in the application for any renewal license under this Act;

b. wilful disregard or violation of this Act, or of

any other Act relative to the purchase and sale of livestock, feeder swine or horses, or of any regulation or rule issued pursuant thereto;

c. wilfully aiding or abetting another in the

violation of this Act or of any regulation or rule issued pursuant thereto;

d. allowing one's license under this Act to be used

by an unlicensed person;

e. for licensees, conviction of any felony, if the

Department determines, after investigation, that such person has not been sufficiently rehabilitated to warrant the public trust; for applicants, the Department may refuse to issue a license based on a conviction of a felony if the Department determines in accordance with Section 9.4 that such conviction will impair the ability of the applicant to engage in the position for which a license is sought;

f. for licensees, conviction of any crime an

essential element of which is misstatement, fraud or dishonesty; for applicants, the Department may refuse to issue a license based on a conviction of a misdemeanor directly related to the practice of the profession if the Department determines in accordance with Section 9.4 that such conviction will impair the ability of the applicant to engage in the position for which a license is sought;

g. conviction of a violation of any law in Illinois

or any Departmental rule or regulation relating to livestock;

h. making substantial misrepresentations or false

promises of a character likely to influence, persuade or induce in connection with the livestock industry;

i. pursuing a continued course of misrepresentation

of or making false promises through advertising, salesmen, agents or otherwise in connection with the livestock industry;

j. failure to possess the necessary qualifications or

to meet the requirements of this Act for the issuance or holding a license;

k. failure to pay for livestock after purchase;
l. issuance of checks for payment of livestock when

funds are insufficient;

m. determination by a Department audit that the

licensee or applicant is insolvent;

n. operating without adequate bond coverage or its

equivalent required for licensees;

o. failing to remit the assessment required in

Section 9 of the Beef Market Development Act upon written complaint of the Checkoff Division of the Illinois Beef Association Board of Governors.

The Department may refuse to issue or may suspend the license of any person who fails to file a return, or to pay the tax, penalty or interest shown in a filed return, or to pay any final assessment of tax, penalty or interest, as required by any tax Act administered by the Illinois Department of Revenue, until such time as the requirements of any such tax Act are satisfied.
(Source: P.A. 99-389, eff. 8-18-15; 99-642, eff. 7-28-16; 100-286, eff. 1-1-18.)

(225 ILCS 645/9.1) (from Ch. 111, par. 409.1)
Sec. 9.1. Suspension. The Director may suspend a license under Section 9 and require the licensee to cease doing business. The Director shall issue a written order of suspension setting forth the reasons for the suspension and for requiring the licensee to cease the purchasing or brokering of livestock until a hearing has been held. Such written order shall be served personally on the licensee, or by registered mail sent to the licensee's business address as shown in his latest notification to the Department.
(Source: P.A. 89-154, eff. 7-19-95.)

(225 ILCS 645/9.2) (from Ch. 111, par. 409.2)
Sec. 9.2. The Department may refuse to issue or may suspend the license of any person upon the complaint in writing from the Checkoff Division of the Illinois Beef Association Board of Governors indicating that the person has failed to properly remit or deduct funds as required by Section 9 of the Beef Market Development Act.
(Source: P.A. 99-389, eff. 8-18-15.)

(225 ILCS 645/9.4)
Sec. 9.4. Applicant convictions.
(a) The Department shall not require applicants to report the following information and shall not consider the following criminal history records in connection with an application for a license under this Act:
(1) Juvenile adjudications of delinquent minors as

defined in Section 5-105 of the Juvenile Court Act of 1987, subject to the restrictions set forth in Section 5-130 of the Juvenile Court Act of 1987.

(2) Law enforcement records, court records, and

conviction records of an individual who was 17 years old at the time of the offense and before January 1, 2014, unless the nature of the offense required the individual to be tried as an adult.

(3) Records of arrest not followed by a conviction.
(4) Convictions overturned by a higher court.
(5) Convictions or arrests that have been sealed or

expunged.

(b) The Department, upon a finding that an applicant for a license was previously convicted of any felony or a misdemeanor directly related to the practice of the profession, shall consider any evidence of rehabilitation and mitigating factors contained in the applicant's record, including any of the following factors and evidence, to determine if the conviction will impair the ability of the applicant to engage in the position for which a license is sought:
(1) the lack of direct relation of the offense for

which the applicant was previously convicted to the duties, functions, and responsibilities of the position for which a license is sought;

(2) whether 5 years since a felony conviction or 3

years since release from confinement for the conviction, whichever is later, have passed without a subsequent conviction;

(3) if the applicant was previously licensed or

employed in this State or other states or jurisdictions, then the lack of prior misconduct arising from or related to the licensed position or position of employment;

(4) the age of the person at the time of the criminal

offense;

(5) successful completion of sentence and, for

applicants serving a term of parole or probation, a progress report provided by the applicant's probation or parole officer that documents the applicant's compliance with conditions of supervision;

(6) evidence of the applicant's present fitness and

professional character;

(7) evidence of rehabilitation or rehabilitative

effort during or after incarceration, or during or after a term of supervision, including, but not limited to, a certificate of good conduct under Section 5-5.5-25 of the Unified Code of Corrections or a certificate of relief from disabilities under Section 5-5.5-10 of the Unified Code of Corrections; and

(8) any other mitigating factors that contribute to

the person's potential and current ability to perform the duties and responsibilities of the position for which a license or employment is sought.

(c) If the Department refuses to issue a license to an applicant, then the applicant shall be notified of the denial in writing with the following included in the notice of denial:
(1) a statement about the decision to refuse to issue

a license;

(2) a list of the convictions that the Department

determined will impair the applicant's ability to engage in the position for which a license is sought;

(3) a list of convictions that formed the sole or

partial basis for the refusal to issue a license; and

(4) a summary of the appeal process or the earliest

the applicant may reapply for a license, whichever is applicable.

(d) No later than May 1 of each year, the Department must prepare, publicly announce, and publish a report of summary statistical information relating to new and renewal license applications during the preceding calendar year. Each report shall show, at a minimum:
(1) the number of applicants for a new or renewal

license under this Act within the previous calendar year;

(2) the number of applicants for a new or renewal

license under this Act within the previous calendar year who had any criminal conviction;

(3) the number of applicants for a new or renewal

license under this Act in the previous calendar year who were granted a license;

(4) the number of applicants for a new or renewal

license with a criminal conviction who were granted a license under this Act within the previous calendar year;

(5) the number of applicants for a new or renewal

license under this Act within the previous calendar year who were denied a license; and

(6) the number of applicants for a new or renewal

license with a criminal conviction who were denied a license under this Act in the previous calendar year in whole or in part because of a prior conviction.

(Source: P.A. 100-286, eff. 1-1-18.)

(225 ILCS 645/10) (from Ch. 111, par. 410)
Sec. 10. Investigation and hearing. The Department may, upon its own motion, and shall, upon the complaint in writing of any person setting forth facts which if proved would constitute grounds under Section 9, investigate the actions of any applicant or any person or persons holding or claiming to hold a license. At least 10 days prior to the date set for hearing the Department shall, before refusing to issue or renew and before revoking a license, notify in writing the applicant for or holder of a license, hereinafter called the respondent, that on the date designated a hearing will be held to determine whether the respondent is privileged to hold such license.
The Director shall, after a hearing, issue an order either issuing, renewing, refusing to issue or renew, reinstating, or revoking the license. Such written notice may be served personally on the respondent, or by registered or certified mail sent to the respondent's business address as shown in his latest notification to the Department.
The Department, over the signature of the Director, may subpoena any person or persons in this State and take testimony orally, by deposition or by exhibit, in the same manner and with the same fees and mileage as prescribed in judicial proceedings in civil cases.
(Source: P.A. 89-154, eff. 7-19-95.)

(225 ILCS 645/11) (from Ch. 111, par. 411)
Sec. 11. (Repealed).
(Source: P.A. 88-457. Repealed by P.A. 89-154, eff. 7-19-95.)

(225 ILCS 645/12) (from Ch. 111, par. 412)
Sec. 12. (Repealed).
(Source: Laws 1965, p. 2950. Repealed by P.A. 89-154, eff. 7-19-95.)

(225 ILCS 645/13) (from Ch. 111, par. 413)
Sec. 13. (Repealed).
(Source: P.A. 82-783. Repealed by P.A. 89-154, eff. 7-19-95.)

(225 ILCS 645/14) (from Ch. 111, par. 414)
Sec. 14. Upon the revocation or suspension of any license, the licensee shall forthwith surrender the license and any branch office licenses to the Department, and if the licensee fails to do so, the Department has the right to seize the same.
(Source: Laws 1965, p. 2950.)

(225 ILCS 645/15) (from Ch. 111, par. 415)
Sec. 15. The Director may issue regulations, consistent with the provisions of this Act, for the administration and enforcement thereof and may prescribe forms for use in connection therewith.
(Source: Laws 1965, p. 2950.)

(225 ILCS 645/16) (from Ch. 111, par. 416)
Sec. 16. Prior to the issuance of a license, as a livestock dealer, each applicant therefor shall file a surety bond with the Department, conditioned on his performance of all duties required by law of a livestock dealer. The form of such bond shall be prescribed by the Department. The bond shall specifically provide that the livestock dealer shall pay when due, to the person or persons entitled thereto, the purchase price of all livestock purchased by the livestock dealer. The surety on any such bond shall be a surety company authorized to do business within the State of Illinois. The amount of such bond shall be not less than the nearest multiple of $2,000 above the average amount of livestock purchases by such livestock dealer for 3 business days, based on the total number of business days, and the total amount of such sales and purchases in the preceding 12 months, or in such part thereof in which such livestock dealer did business, if any. For the purpose of this computation, 260 days shall be deemed the number of business days in the year. However, the amount of the bond shall not be less than $6,000, and when the bond requirements exceed $50,000 calculated on the livestock purchases as hereinbefore specified, the amount of the bond need not exceed $50,000 plus 15% of the excess. Whenever there has been a change in the gross amount of business transacted during the 12-month period prior to the renewal of any license which would warrant an increase or decrease in the amount of bond coverage required under this Act, the livestock dealer shall have his bond adjusted accordingly upon receipt of notice to that effect. A blanket bond based upon the gross amount of business transacted on an annual basis for each enterprise operated under the same ownership may be furnished by licensees in lieu of individual bonds for each enterprise operated if they so desire. Such bond shall be continuous in nature and shall provide that it may not be cancelled without 30 days written notice of termination to the Department prior to the effective date of such termination. In cases where a livestock dealer under this Act has a bond on file with the United States Department of Agriculture, Packers and Stockyards, Agricultural Marketing Service, or any successor agency, and such bond is in an amount and conditioned upon such terms so as to meet the requirements of this Act, separate bond coverage under this Act is not required. In any case where an applicant has sufficient bond posted with the United States Department of Agriculture, Packers and Stockyards, Agricultural Marketing Service, or any successor agency, to satisfy the provisions of this Act, a duplicate original of such bond shall be furnished to the Department and such bond shall replace the State bond as if it were the State bond.
In lieu of filing such bond, the livestock dealer may deliver to the Department the receipt of a duly authorized bank, savings and loan association or trust company in this State showing the deposit with the bank, savings and loan association or trust company of cash or of securities endorsed in blank by the owner thereof and of a market value equal at least to the required principal amount of such bond, such cash or securities to be deposited in escrow under agreement conditioned as in the case of such bond. Such trust fund agreement shall be on forms prescribed by the Department. An action for recovery against any such deposit may be brought in the same manner as in the case of an action for recovery on a bond filed hereunder. Any such receipt shall further be accompanied by evidence that there are no unsatisfied judgments against the livestock dealer of record in the county where the livestock dealer resides.
Any livestock dealer required to maintain a surety bond under this Act may elect to maintain, in whole or partial substitution for such surety bond, one or more irrevocable letters of credit on which a trustee is authorized to draw funds subject to a trust agreement. The amount of such letters of credit, surety bond, trust fund agreement, or combination thereof, must be the total amount of the surety bond otherwise required under this Act. Such letters of credit and trust agreements shall be on forms prescribed by the Department. Any letter of credit must be issued for a period of not less than one year. The Director shall be trustee on any such trust agreement. An action for recovery against this trust agreement with related letter of credit may be brought in the same manner as in case of an action for recovery on a bond filed hereunder. This letter of credit with trust agreement may be terminated by any party to the agreement by providing the Department with written notice of such termination of at least 30 days prior to the effective date of termination. In any case when a livestock dealer has elected to maintain one or more irrevocable letters of credit with related trust agreements, in order to fulfill the bonding requirements of the Packers and Stockyards Administration, United States Department of Agriculture, or any successor agency, such letters of credit with trust agreements shall satisfy the provisions of this Act, and such letters of credit with trust agreements shall replace the State letters of credit with trust agreements as if they were the State letters of credit with trust agreements.
Whenever the Director has reason to believe that any bond, or bond substitute, filed or maintained under this Act is inadequate to secure the performance of the obligations of the livestock dealer covered by such bond, he shall notify the livestock dealer to adjust such bond to meet the requirements of this Section, or, if such bond is inadequate because of the volume of business conducted on a seasonal or otherwise irregular basis, to meet such requirements as may be determined by the Director to be reasonable based upon such seasonal or irregular operation.
(Source: P.A. 87-160.)

(225 ILCS 645/16.1) (from Ch. 111, par. 416.1)
Sec. 16.1. A clearing agency providing services for clearees in Illinois, is responsible for the financial obligations of such clearees arising from livestock purchases, and must file a bond with the Department on prescribed forms. Such bond shall be in an amount and conditioned upon such terms so as to meet the requirements of this Act. In any case where a clearing agency has sufficient bond posted with the United States Department of Agriculture, Packers and Stockyards, Agricultural Marketing Service, or any successor agency, to satisfy the provisions of this Act, a duplicate original of such bond shall be furnished to the Department, and such bond shall replace the State bond as if it were the State bond.
The Director shall be named as trustee on any such bond. Any such bond shall be continuous in nature and shall provide that it may not be cancelled without 30 days prior written notice of termination to the Department.
(Source: P.A. 81-191.)

(225 ILCS 645/17) (from Ch. 111, par. 417)
Sec. 17. Each licensee shall maintain records of each purchase under this Act including identification of livestock purchased, the name and address of the seller, and the date of purchase, and a record of each sale, including date, buyer, number and identification of animals. All reports of sales of female feeder cattle must be mailed to the Department weekly on forms furnished by the Department.
These records along with any accompanying health certificates shall be maintained for a period of 3 years.
(Source: P.A. 91-457, eff. 1-1-00.)

(225 ILCS 645/17.1) (from Ch. 111, par. 418)
Sec. 17.1.
Each licensee shall file annually with the Department a report on prescribed forms not later than April 15 following the calendar year end or, if the records are kept on a fiscal year basis, not later than 90 days after the close of his fiscal year. The Director on good cause shown, or on his own motion, may grant a reasonable extension of the filing date or may waive the filing of such reports in particular cases.
(Source: P.A. 77-1722.)

(225 ILCS 645/17.10)
Sec. 17.10. Hearing rules. The Illinois Administrative Procedure Act and the Illinois Department of Agriculture rules adopted under that Act apply to hearings under this Act.
(Source: P.A. 89-154, eff. 7-19-95.)

(225 ILCS 645/17.15)
Sec. 17.15. Judicial review. All final administrative decisions of the Department are subject to judicial review under Article III of the Code of Civil Procedure and its rules. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure. Proceedings for judicial review shall be commenced in the circuit court of any county permitted by Section 3-104 of the Code of Civil Procedure.
(Source: P.A. 89-154, eff. 7-19-95.)

(225 ILCS 645/18) (from Ch. 111, par. 419)
Sec. 18. (Repealed).
(Source: P.A. 83-760. Repealed by P.A. 89-154, eff. 7-19-95.)

(225 ILCS 645/19) (from Ch. 111, par. 420)
Sec. 19. License fees. The following fees shall accompany each application for a license, and are not returnable:

a. for an original license to an individual.

$25

b. for an original license to a partnership or corporation.

$25

c. for an annual renewal license.

$10

d. for each branch office license.

$10

e. for each agent authorized to represent or act for a licensee.

$ 5

(Source: P.A. 89-154, eff. 7-19-95.)

(225 ILCS 645/19.1) (from Ch. 111, par. 420.1)
Sec. 19.1. All persons licensed under this Act must also comply with all the provisions of the "Illinois Bovine Brucellosis Eradication Act" and the rules adopted pursuant to that law, the "Illinois Bovidae and Cervidae Tuberculosis Eradication Act" and the rules adopted pursuant to that law, the "Illinois Diseased Animals Act" and the rules adopted pursuant to that law, the "Humane Care for Animals Act" and the rules adopted pursuant to that law, the "Livestock Auction Market Law" and the rules adopted pursuant to that law, and the "Illinois Swine Brucellosis Eradication Act" and the rules adopted pursuant to that law, and the "Illinois Pseudorabies Control Act" and the rules adopted pursuant to that law.
(Source: P.A. 97-813, eff. 7-13-12.)

(225 ILCS 645/19.2) (from Ch. 111, par. 420.2)
Sec. 19.2. Administrative hearings and penalties. Any person violating or aiding or abetting the violation of any provision of this Act, or any provision of any rule of the Department issued under this Act, may be ordered, following an administrative hearing, to pay the following administrative penalties:
(1) $300 for a first violation;
(2) $600 for a second violation; and
(3) $1,000 for a third and subsequent violation.
(Source: P.A. 89-154, eff. 7-19-95.)

(225 ILCS 645/20) (from Ch. 111, par. 421)
Sec. 20. This Act shall be known and may be cited as the "Illinois Livestock Dealer Licensing Act".
(Source: P.A. 81-191.)



225 ILCS 650/ - Meat and Poultry Inspection Act.

(225 ILCS 650/1) (from Ch. 56 1/2, par. 301)
Sec. 1. This Act may be cited as the Meat and Poultry Inspection Act.
(Source: P.A. 86-1475.)

(225 ILCS 650/2) (from Ch. 56 1/2, par. 302)
Sec. 2. Definitions. As used in this Act:
"Adulterated" means any carcass, or part of a carcass, meat or meat food product, or poultry or poultry food product if:
(1) it bears or contains any poisonous or deleterious

substance which may render it injurious to health, but if the substance is not an added substance the article is not adulterated under this paragraph if the quantity of such substance in or on the article does not ordinarily render it injurious to health;

(2) it bears or contains, because of the

administering of any substance to the live animal, poultry, or other food product, any added poisonous or added deleterious substance other than (A) a pesticide chemical in or on a raw agricultural commodity or (B) a food additive or a color additive that, in the judgment of the Director, may make the article unfit for human food;

(3) it is, in whole or in part, a raw agricultural

commodity and the commodity bears or contains a pesticide chemical that is unsafe within the meaning of Section 408 of the federal Food, Drug, and Cosmetic Act;

(4) it bears or contains any food additive that is

unsafe within the meaning of Section 409 of the federal Food, Drug, and Cosmetic Act;

(5) it bears or contains any color additive which is

unsafe within the meaning of Section 706 of the federal Food, Drug, and Cosmetic Act, provided that an article that is not adulterated under paragraph (3), (4), or (5) is nevertheless adulterated if use of the pesticide chemical, food additive, or color additive in or on the article is prohibited under Section 13 or 16 of this Act;

(6) it consists in whole or in part of any filthy,

putrid, or decomposed substance or is for any reason unsound, unhealthful, unwholesome, or otherwise unfit for human food;

(7) it has been prepared, packed, or held under

unsanitary conditions whereby it may have become contaminated with filth, or whereby it may have been rendered injurious to health;

(8) it is, in whole or in part, the product of an

animal or poultry that has died otherwise than by slaughter;

(9) its container is composed, in whole or in part,

of any poisonous or deleterious substance that may render the contents injurious to health;

(10) it has been intentionally subjected to

radiation, unless the use of the radiation was in conformity with a regulation or exemption under Section 409 of the federal Food, Drug, and Cosmetic Act;

(11) any valuable constituent has been in whole or in

part omitted or abstracted from the article; any substance has been substituted, wholly or in part; damage or inferiority has been concealed in any manner; or any substance has been added, mixed, or packed with the article to increase its bulk or weight, to reduce its quality or strength, or to make it appear better or of greater value than it is; or

(12) it bears or contains sodium benzoate or benzoic

acid or any combination thereof, except as permitted in accordance with the federal meat or poultry programs.

"Amenable" means foods containing 3% or more raw, or more than 2% cooked, red meat or poultry, other edible portions of carcass or bird, or products that historically have been considered by customers as products of the meat or poultry industry.
"Animals" means cattle, calves, American bison (buffalo), catalo, cattalo, sheep, swine, domestic deer, domestic elk, domestic antelope, domestic reindeer, ratites, water buffalo, and goats.
"Capable of use as human food" means the carcass of any animal or poultry, or part or product of a carcass of any animal or poultry, unless it is denatured to deter its use as human food or it is naturally inedible by humans.
"Custom processing" means the cutting up, packaging, wrapping, storing, freezing, smoking, or curing of meat or poultry products as a service by an establishment for the owner or the agent of the owner of the meat or poultry products exclusively for use in the household of the owner and his or her nonpaying guests and employees or slaughtering with respect to live poultry purchased by the consumer at this establishment and processed by a custom plant operator in accordance with the consumer's instructions.
"Custom slaughter" means the slaughtering, skinning, defeathering, eviscerating, cutting up, packaging, or wrapping of animals or poultry as a service by an establishment for the owner or the agent of the owner of the animals or poultry exclusively for use in the household of the owner and his or her nonpaying guests and employees.
"Department" means the Department of Agriculture of the State of Illinois.
"Director" means, unless otherwise provided, the Director of the Department of Agriculture of the State of Illinois or his or her duly appointed representative.
"Establishment" means all premises where animals, poultry, or both, are slaughtered or otherwise prepared either for custom, resale, or retail for food purposes, meat or poultry canneries, sausage factories, smoking or curing operations, restaurants, grocery stores, brokerages, cold storage plants, processing plants, and similar places.
"Federal Food, Drug, and Cosmetic Act" means the Act approved June 25, 1938 (52 Stat. 1040), as now or hereafter amended.
"Federal inspection" means the meat and poultry inspection service conducted by the United States Department of Agriculture by the authority of the Federal Meat Inspection Act and the Federal Poultry Products Inspection Act.
"Federal Meat Inspection Act" means the Act approved March 4, 1907 (34 Stat. 1260), as now or hereafter amended by the Wholesome Meat Act (81 Stat. 584), as now or hereafter amended.
"Illinois inspected and condemned" means that the meat or poultry product so identified and marked is unhealthful, unwholesome, adulterated, or otherwise unfit for human food and shall be disposed of in the manner prescribed by the Department.
"Illinois inspected and passed" means that the meat or poultry product so stamped and identified has been inspected and passed under the provisions of this Act and the rules and regulations pertaining thereto at the time of inspection and identification was found to be sound, clean, wholesome, and unadulterated.
"Illinois retained" means that the meat or poultry product so identified is held for further clinical examination by a veterinary inspector to determine its disposal.
"Immediate container" means any consumer package or any other container in which livestock products or poultry products, not consumer packaged, are packed.
"Inspector" means any employee of the Department authorized by the Director to inspect animals and poultry or meat and poultry products.
"Label" means a display of written, printed, or graphic matter upon any article or the immediate container, not including package liners, of any article.
"Labeling" means all labels and other written, printed, or graphic matter (i) upon any article or any of its containers or wrappers or (ii) accompanying the article.
"Meat broker", "poultry broker", or "meat and poultry broker" means any person, firm, or corporation engaged in the business of buying, negotiating for purchase of, handling or taking possession of, or selling meat or poultry products on commission or otherwise purchasing or selling of such articles other than for the person's own account in their original containers without changing the character of the products in any way. A broker shall not possess any processing equipment in his or her licensed facility.
"Meat food product" means any product capable of use as human food that is made wholly or in part from any meat or other portion of the carcass of any cattle, sheep, swine, or goats, except products that contain meat or other portions of such carcasses only in a relatively small proportion or products that historically have not been considered by consumers as products of the meat food industry and that are exempted from definition as a meat food product by the Director under such conditions as the Director may prescribe to assure that the meat or other portions of such carcass contained in such product are not adulterated and that such products are not represented as meat food products. This term as applied to food products of equines or domestic deer shall have a meaning comparable to that provided in this definition with respect to cattle, sheep, swine, and goats.
"Misbranded" means any carcass, part thereof, meat or meat food product, or poultry or poultry food product if:
(1) its labeling is false or misleading in any

particular;

(2) it is offered for sale under the name of another

food;

(3) it is an imitation of another food, unless its

label bears, in type of uniform size and prominence, the word "imitation" followed immediately by the name of the food imitated;

(4) its container is made, formed, or filled so as to

be misleading;

(5) it does not bear a label showing (i) the name and

place of business of the manufacturer, packer, or distributor and (ii) an accurate statement of the quantity of the contents in terms of weight, measure, or numerical count; however, reasonable variations in such statement of quantity may be permitted;

(6) any word, statement, or other information

required by or under authority of this Act to appear on the label or other labeling is not prominently placed thereon with such conspicuousness as compared with other words, statements, designs, or devices in the labeling and in such terms as to make the label likely to be read and understood by the general public under customary conditions of purchase and use;

(7) it purports to be or is represented as a food for

which a definition and standard of identity or composition is prescribed in Sections 13 and 16 of this Act unless (i) it conforms to such definition and standard and (ii) its label bears the name of the food specified in the definition and standard and, as required by such regulations, the common names of optional ingredients other than spices and flavoring present in such food;

(8) it purports to be or is represented as a food for

which a standard of fill of container is prescribed in Section 13 of this Act and it falls below the applicable standard of fill of container applicable thereto, unless its label bears, in such manner and form as such regulations specify, a statement that it falls below such standard;

(9) it is not subject to the provisions of paragraph

(7), unless its label bears (i) the common or usual name of the food, if any, and (ii) if it is fabricated from 2 or more ingredients, the common or usual name of each ingredient, except that spices and flavorings may, when authorized by standards or regulations adopted in or as provided by Sections 13 and 16 of this Act, be designated as spices and flavorings without naming each;

(10) it purports to be or is represented for special

dietary uses, unless its label bears such information concerning its vitamin, mineral, and other dietary properties as determined by the Secretary of Agriculture of the United States in order to fully inform purchasers as to its value for such uses;

(11) it bears or contains any artificial flavoring,

artificial coloring, or chemical preservative, unless it bears labeling stating that fact or is exempt; or

(12) it fails to bear, directly thereon or on its

container, the inspection legend and unrestricted by any of the foregoing provisions, such other information as necessary to assure that it will not have false or misleading labeling and that the public will be informed of the manner of handling required to maintain the article in a wholesome condition.

"Official establishment" means any establishment as determined by the Director at which inspection of the slaughter of livestock or poultry or the preparation of livestock products or poultry products is maintained under the authority of this Act.
"Official mark of inspection" means the official mark of inspection used to identify the status of any meat product or poultry product or animal under this Act as established by rule.
Prior to the manufacture, a complete and accurate description and design of all the brands, legends, and symbols shall be submitted to the Director for approval as to compliance with this Act. Each brand or symbol that bears the official mark shall be delivered into the custody of the inspector in charge of the establishment and shall be used only under the supervision of a Department employee. When not in use, all such brands and symbols bearing the official mark of inspection shall be secured in a locked locker or compartment, the keys of which shall not leave the possession of Department employees.
"Person" means any individual or entity, including, but not limited to, a sole proprietorship, partnership, corporation, cooperative, association, limited liability company, estate, or trust.
"Pesticide chemical", "food additive", "color additive", and "raw agricultural commodity" have the same meanings for purposes of this Act as under the federal Food, Drug, and Cosmetic Act.
"Poultry" means domesticated birds or rabbits, or both, dead or alive, capable of being used for human food.
"Poultry products" means the carcasses or parts of carcasses of poultry produced entirely or in substantial part from such poultry, including but not limited to such products cooked, pressed, smoked, dried, pickled, frozen, or similarly processed.
"Poultry Products Inspection Act" means the Act approved August 28, 1957 (71 Stat. 441), as now or hereafter amended by the Wholesome Poultry Products Act, approved August 18, 1968 (82 Stat. 791), as now or hereafter amended.
"Poultry Raiser" means any person who raises poultry, including rabbits, on his or her own farm or premises who does not qualify as a producer as defined under this Act.
"Processor" means any person engaged in the business of preparing food from animals, including poultry, derived wholly or in part from livestock or poultry carcasses or parts or products of such carcasses.
"Shipping container" means any container used or intended for use in packaging the product packed in an immediate container.
"Slaughterer" means an establishment where any or all of the following may be performed on animals or poultry: (i) stunning; (ii) bleeding; (iii) defeathering, dehairing, or skinning; (iv) eviscerating; or (v) preparing carcasses for chilling.
"State inspection" means the meat and poultry inspection service conducted by the Department of Agriculture of the State of Illinois by the authority of this Act.
(Source: P.A. 94-1052, eff. 1-1-07.)

(225 ILCS 650/2.1) (from Ch. 56 1/2, par. 302.1)
Sec. 2.1. (Repealed).
(Source: P.A. 76-357. Repealed by P.A. 91-170, eff. 1-1-00.)

(225 ILCS 650/2.2) (from Ch. 56 1/2, par. 302.2)
Sec. 2.2. (Repealed).
(Source: P.A. 76-357. Repealed by P.A. 91-170, eff. 1-1-00.)

(225 ILCS 650/2.3) (from Ch. 56 1/2, par. 302.3)
Sec. 2.3. (Repealed).
(Source: P.A. 83-759. Repealed by P.A. 91-170, eff. 1-1-00.)

(225 ILCS 650/2.4) (from Ch. 56 1/2, par. 302.4)
Sec. 2.4. (Repealed).
(Source: P.A. 76-357. Repealed by P.A. 91-170, eff. 1-1-00.)

(225 ILCS 650/2.5) (from Ch. 56 1/2, par. 302.5)
Sec. 2.5. (Repealed).
(Source: P.A. 79-869. Repealed by P.A. 91-170, eff. 1-1-00.)

(225 ILCS 650/2.6) (from Ch. 56 1/2, par. 302.6)
Sec. 2.6. (Repealed).
(Source: P.A. 90-51, eff. 1-1-98. Repealed by P.A. 91-170, eff. 1-1-00.)

(225 ILCS 650/2.7) (from Ch. 56 1/2, par. 302.7)
Sec. 2.7. (Repealed).
(Source: P.A. 76-357. Repealed by P.A. 91-170, eff. 1-1-00.)

(225 ILCS 650/2.8) (from Ch. 56 1/2, par. 302.8)
Sec. 2.8. (Repealed).
(Source: P.A. 76-357. Repealed by P.A. 91-170, eff. 1-1-00.)

(225 ILCS 650/2.9) (from Ch. 56 1/2, par. 302.9)
Sec. 2.9. (Repealed).
(Source: P.A. 79-869. Repealed by P.A. 91-170, eff. 1-1-00.)

(225 ILCS 650/2.9a) (from Ch. 56 1/2, par. 302.9a)
Sec. 2.9a. (Repealed).
(Source: P.A. 79-869. Repealed by P.A. 91-170, eff. 1-1-00.)

(225 ILCS 650/2.10) (from Ch. 56 1/2, par. 302.10)
Sec. 2.10. (Repealed).
(Source: P.A. 76-357. Repealed by P.A. 91-170, eff. 1-1-00.)

(225 ILCS 650/2.11) (from Ch. 56 1/2, par. 302.11)
Sec. 2.11. (Repealed).
(Source: P.A. 85-246. Repealed by P.A. 91-170, eff. 1-1-00.)

(225 ILCS 650/2.12) (from Ch. 56 1/2, par. 302.12)
Sec. 2.12. (Repealed).
(Source: P.A. 76-357. Repealed by P.A. 91-170, eff. 1-1-00.)

(225 ILCS 650/2.13) (from Ch. 56 1/2, par. 302.13)
Sec. 2.13. (Repealed).
(Source: P.A. 76-357. Repealed by P.A. 91-170, eff. 1-1-00.)

(225 ILCS 650/2.14) (from Ch. 56 1/2, par. 302.14)
Sec. 2.14. (Repealed).
(Source: P.A. 76-357. Repealed by P.A. 91-170, eff. 1-1-00.)

(225 ILCS 650/2.15) (from Ch. 56 1/2, par. 302.15)
Sec. 2.15. (Repealed).
(Source: P.A. 76-357. Repealed by P.A. 91-170, eff. 1-1-00.)

(225 ILCS 650/2.16) (from Ch. 56 1/2, par. 302.16)
Sec. 2.16. (Repealed).
(Source: P.A. 76-357. Repealed by P.A. 91-170, eff. 1-1-00.)

(225 ILCS 650/2.17) (from Ch. 56 1/2, par. 302.17)
Sec. 2.17. (Repealed).
(Source: P.A. 76-357. Repealed by P.A. 91-170, eff. 1-1-00.)

(225 ILCS 650/2.18) (from Ch. 56 1/2, par. 302.18)
Sec. 2.18. (Repealed).
(Source: P.A. 76-357. Repealed by P.A. 91-170, eff. 1-1-00.)

(225 ILCS 650/2.19) (from Ch. 56 1/2, par. 302.19)
Sec. 2.19. (Repealed).
(Source: P.A. 84-1350. Repealed by P.A. 91-170, eff. 1-1-00.)

(225 ILCS 650/2.20) (from Ch. 56 1/2, par. 302.20)
Sec. 2.20. (Repealed).
(Source: P.A. 83-759. Repealed by P.A. 91-170, eff. 1-1-00.)

(225 ILCS 650/2.21) (from Ch. 56 1/2, par. 302.21)
Sec. 2.21. (Repealed).
(Source: P.A. 76-357. Repealed by P.A. 91-170, eff. 1-1-00.)

(225 ILCS 650/2.22) (from Ch. 56 1/2, par. 302.22)
Sec. 2.22. (Repealed).
(Source: P.A. 76-357. Repealed by P.A. 91-170, eff. 1-1-00.)

(225 ILCS 650/2.23) (from Ch. 56 1/2, par. 302.23)
Sec. 2.23. (Repealed).
(Source: P.A. 83-759. Repealed by P.A. 91-170, eff. 1-1-00.)

(225 ILCS 650/2.24) (from Ch. 56 1/2, par. 302.24)
Sec. 2.24. (Repealed).
(Source: P.A. 83-759. Repealed by P.A. 91-170, eff. 1-1-00.)

(225 ILCS 650/2.25) (from Ch. 56 1/2, par. 302.25)
Sec. 2.25. (Repealed).
(Source: P.A. 76-357. Repealed by P.A. 91-170, eff. 1-1-00.)

(225 ILCS 650/2.26) (from Ch. 56 1/2, par. 302.26)
Sec. 2.26. (Repealed).
(Source: P.A. 89-463, eff. 5-31-96. Repealed by P.A. 91-170, eff. 1-1-00.)

(225 ILCS 650/2.28) (from Ch. 56 1/2, par. 302.28)
Sec. 2.28. (Repealed).
(Source: P.A. 79-869. Repealed by P.A. 91-170, eff. 1-1-00.)

(225 ILCS 650/2.29) (from Ch. 56 1/2, par. 302.29)
Sec. 2.29. (Repealed).
(Source: P.A. 79-869. Repealed by P.A. 91-170, eff. 1-1-00.)

(225 ILCS 650/2.30) (from Ch. 56 1/2, par. 302.30)
Sec. 2.30. (Repealed).
(Source: P.A. 79-869. Repealed by P.A. 91-170, eff. 1-1-00.)

(225 ILCS 650/2.31) (from Ch. 56 1/2, par. 302.31)
Sec. 2.31. (Repealed).
(Source: P.A. 83-759. Repealed by P.A. 91-170, eff. 1-1-00.)

(225 ILCS 650/2.32) (from Ch. 56 1/2, par. 302.32)
Sec. 2.32. (Repealed).
(Source: P.A. 76-357. Repealed by P.A. 91-170, eff. 1-1-00.)

(225 ILCS 650/2.33) (from Ch. 56 1/2, par. 302.33)
Sec. 2.33. (Repealed).
(Source: P.A. 79-869. Repealed by P.A. 91-170, eff. 1-1-00.)

(225 ILCS 650/2.34) (from Ch. 56 1/2, par. 302.34)
Sec. 2.34. (Repealed).
(Source: P.A. 79-869. Repealed by P.A. 91-170, eff. 1-1-00.)

(225 ILCS 650/2.35) (from Ch. 56 1/2, par. 302.35)
Sec. 2.35. (Repealed).
(Source: P.A. 76-357. Repealed by P.A. 91-170, eff. 1-1-00.)

(225 ILCS 650/2.36) (from Ch. 56 1/2, par. 302.36)
Sec. 2.36. (Repealed).
(Source: P.A. 76-357. Repealed by P.A. 91-170, eff. 1-1-00.)

(225 ILCS 650/2.37) (from Ch. 56 1/2, par. 302.37)
Sec. 2.37. (Repealed).
(Source: P.A. 83-759. Repealed by P.A. 91-170, eff. 1-1-00.)

(225 ILCS 650/2.38) (from Ch. 56 1/2, par. 302.38)
Sec. 2.38. (Repealed).
(Source: P.A. 76-357. Repealed by P.A. 91-170, eff. 1-1-00.)

(225 ILCS 650/2.39) (from Ch. 56 1/2, par. 302.39)
Sec. 2.39. (Repealed).
(Source: P.A. 76-357. Repealed by P.A. 91-170, eff. 1-1-00.)

(225 ILCS 650/2.40) (from Ch. 56 1/2, par. 302.40)
Sec. 2.40. (Repealed).
(Source: P.A. 76-357. Repealed by P.A. 91-170, eff. 1-1-00.)

(225 ILCS 650/2.41) (from Ch. 56 1/2, par. 302.41)
Sec. 2.41. (Repealed).
(Source: P.A. 82-255. Repealed by P.A. 91-170, eff. 1-1-00.)

(225 ILCS 650/2.42) (from Ch. 56 1/2, par. 302.42)
Sec. 2.42. (Repealed).
(Source: P.A. 82-255. Repealed by P.A. 91-170, eff. 1-1-00.)

(225 ILCS 650/2.43) (from Ch. 56 1/2, par. 302.43)
Sec. 2.43. (Repealed).
(Source: P.A. 82-255. Repealed by P.A. 91-170, eff. 1-1-00.)

(225 ILCS 650/2.44) (from Ch. 56 1/2, par. 302.44)
Sec. 2.44. (Repealed).
(Source: P.A. 82-255. Repealed by P.A. 91-170, eff. 1-1-00.)

(225 ILCS 650/3) (from Ch. 56 1/2, par. 303)
Sec. 3. Licenses.
(a) No person shall operate an establishment as defined in Section 2 or act as a broker as defined in Section 2 without first securing a license from the Department except as otherwise exempted. Beginning July 1, 2018, licenses issued to Type I establishments and Type II establishments under this Act shall not expire if the licensee remains in compliance with the provisions of this Act.
(b) The following annual fee shall accompany each license application for the license year from July 1 to June 30 or any part thereof. This fee is non-refundable:
Meatbroker, Poultry broker, or Meat and
Poultry broker ....................................$50
Application for licenses shall be made to the Department in writing on forms prescribed by the Department.
(c) The license issued shall be in such form as the Department prescribes, shall be under the seal of the Department and shall contain the name of the licensee, the location for which the license is issued, the type of operation, the period of the license, and such other information as the Department requires. The original license or a certified copy of it shall be conspicuously displayed by the licensee in the establishment.
(d) Failure to meet all of the conditions to retain a license may result in a denial of a renewal of a license. The licensee may request an administrative hearing to dispute the denial of renewal, after which the Director shall enter an order either renewing or refusing to renew the license.
(e) A penalty of $50 shall be assessed if renewal license applications are not received by July 1 of each year and establishment operations shall be discontinued until payment is received in full.
(Source: P.A. 100-113, eff. 8-15-17.)

(225 ILCS 650/3.1) (from Ch. 56 1/2, par. 303.1)
Sec. 3.1. (Repealed).
(Source: P.A. 85-246. Repealed by P.A. 91-170, eff. 1-1-00.)

(225 ILCS 650/4) (from Ch. 56 1/2, par. 304)
Sec. 4. (Repealed).
(Source: P.A. 76-357. Repealed by P.A. 91-170, eff. 1-1-00.)

(225 ILCS 650/5) (from Ch. 56 1/2, par. 305)
Sec. 5. Exemptions - Producers, Retailers, and Poultry Raisers.
The following types of establishments are exempt from the specific provisions of this Act:
(A) A "producer" means any person engaged in producing agricultural products, for personal or family use, on whose farm the number of animals or poultry is in keeping with the size of the farm or with the volume or character of the agricultural products produced thereon, but does not mean any person engaged in producing agricultural products who:
1. actively engages in buying or trading animals or

poultry or both; or

2. actively engages directly or indirectly in

conducting a business which includes the slaughter of animals or poultry or both, for human food purposes; or

3. actively engages, directly or indirectly, in

canning, curing, pickling, freezing, salting meat or poultry, or in preparing meat or poultry products for sale; or

4. slaughters or permits any person to slaughter on

his or their farm animals or poultry not owned by the producer for more than 30 days.

(A-5) Retail dealers or retail butchers with respect to meat or poultry products sold directly to consumers in retail stores; provided, that the only processing operation performed by such retail dealers or retail butchers is the cutting up of meat or poultry products which have been inspected under the provisions of this Act and is incidental to the operation of the retail food store.
(B) Poultry raisers with respect to poultry raised on their own farms or premises (a) if such raisers slaughter, eviscerate, or further process not more than 5,000 poultry during the calendar year for which this exemption is being granted; (b) such poultry raisers do not engage in buying or selling poultry products other than those produced from poultry raised on their own farms or premises; (c) such poultry or poultry products are slaughtered, otherwise prepared, sold or delivered to the consumer on or from the premises for which the exemption is given; (d) such slaughter or preparation shall be performed in sanitary facilities, in a sanitary manner, and subject to periodic inspection by Department personnel; (e) persons desiring such exemptions shall submit in writing a request to the Department. The exemption shall be effective upon written notice from the Department and shall remain in effect for a period of 2 years, unless revoked. Adequate records must be maintained to assure that not more than the number of exempted poultry are slaughtered or processed in one calendar year. Such records shall be kept for one year following the termination of each exemption. Any advertisement regarding the exempt poultry or poultry products shall reflect the fact of exemption so as not to mislead the consumer to presume official inspection has been made under the Meat and Poultry Inspection Act.
(Source: P.A. 91-170, eff. 1-1-00; 91-614, eff. 1-1-00; 92-16, eff. 6-28-01.)

(225 ILCS 650/5.1)
Sec. 5.1. Type I licenses.
(a) A Type I establishment licensed under this Act who sells or offers for sale meat, meat product, poultry, and poultry product shall, except as otherwise provided:
(1) Be permitted to receive meat, meat product,

poultry, and poultry product for cutting, processing, preparing, packing, wrapping, chilling, freezing, sharp freezing, or storing, provided it bears an official mark of State of Illinois or of Federal Inspection.

(2) Be permitted to receive live animals and poultry

for slaughter, provided all animals and poultry are properly presented for prescribed inspection to a Department employee.

(3) May accept meat, meat product, poultry, and

poultry product for sharp freezing or storage provided that the product is inspected product.

(b) Before being granted or renewing official inspection, an establishment must develop written sanitation Standard Operating Procedures as required by 8 Ill. Adm. Code 125.141.
(c) Before being granted official inspection, an establishment must conduct a hazard analysis and develop and validate an HACCP plan as required by 8 Ill. Adm. Code 125.142. A conditional grant of inspection shall be issued for a period not to exceed 90 days, during which period the establishment must validate its HACCP plan.
Any establishment subject to inspection under this Act that believes, or has reason to believe, that an adulterated or misbranded meat or meat food product received by or originating from the establishment has entered into commerce shall promptly notify the Director with regard to the type, amount, origin, and destination of the meat or meat food product.
The Director shall require that each Type I establishment subject to inspection under this Act shall, at a minimum:
(1) prepare and maintain current procedures for the

recall of all meat, poultry, meat food products, and poultry food products with a mark of inspection produced and shipped by the establishment;

(2) document each reassessment of the process control

plans of the establishment; and

(3) upon request, make the procedures and reassessed

process control plans available to inspectors appointed by the Director for review and copying.

(d) Any establishment licensed under the authority of this Act that receives wild game carcasses shall comply with the following requirements regarding wild game carcasses:
(1) Wild game carcasses shall be dressed prior to

entering the processing or refrigerated areas of the licensed establishment.

(2) Wild game carcasses stored in the refrigerated

area of the licensed establishment shall be kept separate and apart from inspected products.

(3) A written request shall be made to the Department

on an annual basis if a licensed establishment is suspending operations regarding an amenable product due to handling of wild game carcasses.

(4) A written procedure for handling wild game shall

be approved by the Department.

(5) All equipment used that comes in contact with

wild game shall be thoroughly cleaned and sanitized prior to use on animal or poultry carcasses.

(Source: P.A. 98-611, eff. 12-27-13.)

(225 ILCS 650/5.2)
Sec. 5.2. Type II licenses.
(a) Type II establishments licensed under this Act for custom slaughtering and custom processing shall:
(1) Be permitted to receive, for processing, meat

products and poultry products from animals and poultry slaughtered by the owner or for the owner for his or her own personal use or for use by his or her household.

(2) Be permitted to receive live animals and poultry

presented by the owner to be slaughtered and processed for the owner's own personal use or for use by his or her household.

(3) Be permitted to receive, for processing,

inspected meat products and inspected poultry products for the owner's own personal use or for use by his or her household.

(4) Stamp the words "NOT FOR SALE-NOT INSPECTED" in

letters at least 3/8 inches in height on all carcasses of animals and immediate poultry product containers for poultry slaughtered in such establishment and on all meat products and immediate poultry product containers for poultry products processed in that establishment.

(5) Conspicuously display a license issued by the

Department and bearing the words "NO SALES PERMITTED".

(6) Keep a record of the name and address of the

owner of each carcass or portion thereof received in such licensed establishment, the date received, and the dressed weight. Such records shall be maintained for at least one year and shall be available, during reasonable hours, for inspection by Department personnel.

(b) No custom slaughterer or custom processor shall engage in the business of buying or selling any poultry or meat products capable of use as human food, or slaughter of any animals or poultry intended for sale.
(c) Each Type II licensee shall develop, implement, and maintain written standard operating procedures for sanitation, which shall be known as Sanitation SOPs, in accordance with all of the following requirements:
(1) The Sanitation SOPs must describe all procedures

that a Type II licensee shall conduct daily, before and during operations, sufficient to prevent direct contamination or adulteration of products.

(2) The Sanitation SOPs must be signed and dated by

the individual with overall authority on-site or a higher level official of the establishment. This signature shall signify that the establishment shall implement the Sanitation SOPs as specified and maintain the Sanitation SOPs in accordance with the requirements of this subsection (c). The Sanitation SOPs must be signed and dated upon the initial implementation of the Sanitation SOPs and upon any modification to the Sanitation SOPs.

(3) Procedures set forth in the Sanitation SOPs that

are to be conducted prior to operations must be identified as such and must address, at a minimum, the cleaning of food contact surfaces of facilities, equipment, and utensils.

(4) The Sanitation SOPs must specify the frequency

with which each procedure in the Sanitation SOPs shall be conducted and identify the establishment employees responsible for the implementation and maintenance of the procedures.

(5) Prior to the start of operations, each licensee

must conduct the pre-operational procedures in the Sanitation SOPs. All other procedures set forth in the Sanitation SOPs must be conducted at the frequencies specified.

(6) The implementation of the procedures set forth in

the Sanitation SOPs must be monitored daily by the licensee.

(7) A licensee must routinely evaluate the

effectiveness of the Sanitation SOPs and the procedures set forth therein in preventing direct contamination or adulteration of products and shall revise both as necessary to keep the Sanitation SOPs and the procedures set forth therein effective and current with respect to changes in facilities, equipment, utensils, operations, or personnel.

(8) A licensee must take appropriate corrective

action when either the establishment itself or the Department determines that the Sanitation SOPs or the procedures specified therein or the implementation or maintenance of the Sanitation SOPs may have failed to prevent direct contamination or adulteration of products. Corrective actions include procedures to ensure appropriate disposition of products that may be contaminated, restore sanitary conditions, and prevent the recurrence of direct contamination or adulteration of products, such as appropriate reevaluation and modification of the Sanitation SOPs and the procedures specified therein or appropriate improvements in the execution of the Sanitation SOPs or the procedures specified therein.

(9) A licensee must maintain daily records sufficient

to document the implementation and monitoring of the Sanitation SOPs and any corrective actions taken. The establishment employees specified in the Sanitation SOPs as being responsible for the implementation and monitoring of the procedures set forth in the Sanitation SOPs must authenticate these records with their initials and the date. The records required to be maintained under this item (9) may be maintained on computers, provided that the establishment implements appropriate controls to ensure the integrity of the electronic data. Records must be maintained for at least 6 months and made available to the Department upon request. All records must be maintained at the licensed establishment for 48 hours following completion, after which the records may be maintained off-site, provided that the records may be made available to the Department within 24 hours of request.

(10) The Department shall verify the adequacy and

effectiveness of the Sanitation SOPs and the procedures specified therein by determining that they meet the requirements of this subsection (c). This verification may include the following:

(A) reviewing the Sanitation SOPs;
(B) reviewing the daily records documenting the

implementation of the Sanitation SOPs and the procedures set forth therein and any corrective actions taken or required to be taken;

(C) direct observation of the implementation of

the Sanitation SOPs and the procedures specified therein and any corrective actions taken or required to be taken; and

(D) direct observation or testing to assess the

sanitary conditions within the establishment.

(d) Each Type II licensee that slaughters livestock must test for Escherichia coli Biotype 1 (E. coli). Licensees that slaughter more than one type of livestock or both livestock and poultry must test the type of livestock or poultry slaughtered in the greatest number. The testing required under this subsection (d) must meet all of the following requirements:
(1) A licensee must prepare written specimen

collection procedures that identify the employees designated to collect samples and must address (i) locations of sampling, (ii) the ways in which sampling randomness is achieved, and (iii) the handling of samples to ensure sample integrity. This written procedure must be made available to the Department upon request.

(2) Livestock samples must be collected from all

chilled livestock carcasses, except those boned before chilling (hot-boned), which must be sampled after the final wash. Samples must be collected in the following manner:

(A) for cattle, establishments must sponge or

excise tissue from the flank, brisket, and rump, except for hide-on calves, in which case establishments must take samples by sponging from inside the flank, inside the brisket, and inside the rump;

(B) for sheep and goats, establishments must

sponge from the flank, brisket, and rump, except for hide-on carcasses, in which case establishments must take samples by sponging from inside the flank, inside the brisket, and inside the rump;

(C) for swine carcasses, establishments must

sponge or excise tissue from the ham, belly, and jowl areas.

(3) A licensee must collect at least one sample per

week, starting the first full week of operation after June 1 of each year, and continue sampling at a minimum of once each week in which the establishment operates until June 1 of the following year or until 13 samples have been collected, whichever is sooner.

(4) Upon a licensee's meeting the requirements of

item (3) of this subsection (d), weekly sampling and testing shall be optional, unless changes are made in establishment facilities, equipment, personnel, or procedures that may affect the adequacy of existing process control measures, as determined by the licensee or the Department. Determinations made by the Department that changes have been made requiring the resumption of weekly testing must be provided to the licensee in writing.

(5) Laboratories may use any quantitative method for

the analysis of E. coli that is approved as an AOAC Official Method of the AOAC International (formerly the Association of Official Analytical Chemists) or approved and published by a scientific body and based on the results of a collaborative trial conducted in accordance with an internationally recognized protocol on collaborative trials and compared against the 3 tube Most Probable Number (MPN) method and agreeing with the 95% upper and lower confidence limit of the appropriate MPN index.

(6) A licensee must maintain accurate records of all

test results, in terms of CFU/cm2 of surface area sponged or excised. Results must be recorded onto a process control chart or table showing at least the most recent 13 test results, by type of livestock slaughtered. Records shall be retained at the establishment for a period of 12 months and made available to the Department upon request.

(7) Licensees must meet the following criteria for

the evaluation of test results:

(A) A licensee excising samples from carcasses

shall be deemed as operating within the criteria of this item (7) when the most recent E. coli test result does not exceed the upper limit (M), and the number of samples, if any, testing positive at levels above (m) is 3 or fewer out of the most recent 13 samples (n) taken, as follows:

Type of

Lower limit

Upper limit

Number

Max number

Livestock

of marginal

of marginal

samples

permitted

range

range

collected

in marginal range

(m)

(M)

(n)

(c)

Cattle

Negative a

100 CFU/cm2

13

3

Swine

10 CFU/cm2

10,000 CFU/cm

13

3

a Negative is defined by the sensitivity of the method used in the baseline study with a limit of sensitivity of at least 5 CFU/cm2 carcass surface area.
(B) A licensee sponging carcasses shall evaluate

E. coli test results using statistical process control techniques.

(8) Test results that do not meet the criteria set

forth in item (7) of this subsection (d) are an indication that the establishment may not be maintaining process controls sufficient to prevent fecal contamination. The Department shall take further action as appropriate to ensure that all applicable provisions of this Section are being met.

(e) Each Type II licensee that slaughters poultry shall test for Escherichia coli Biotype 1 (E. coli). Licensees that slaughter more than one type of poultry or poultry and livestock, shall test the type of poultry or livestock slaughtered in the greatest number. The testing required under this subsection (e) must meet all of the following requirements:
(1) A licensee must prepare written specimen

collection procedures that identify the employees designated to collect samples and must address (i) locations of sampling, (ii) the ways in which sampling randomness is achieved, and (iii) the handling of samples to ensure sample integrity. This written procedure must be made available to the Department upon request.

(2) When collecting poultry samples, a whole bird

must be taken from the end of the slaughter line. Samples must be collected by rinsing the whole carcass in an amount of buffer appropriate for that type of bird. Samples from turkeys or ratites also may be collected by sponging the carcass on the back and thigh.

(3) Licensees that slaughter turkeys, ducks, geese,

guineas, squabs, or ratites in the largest number must collect at least one sample during each week of operation after June 1 of each year, and continue sampling at a minimum of once each week that the establishment operates until June 1 of the following year or until 13 samples have been collected, whichever is sooner.

(4) Upon a licensee's meeting the requirements of

item (3) of this subsection (e), weekly sampling and testing shall be optional, unless changes are made in establishment facilities, equipment, personnel, or procedures that may affect the adequacy of existing process control measures, as determined by the licensee or by the Department. Determinations by the Department that changes have been made requiring the resumption of weekly testing must be provided to the licensee in writing.

(5) Laboratories may use any quantitative method for

the analysis of E. coli that is approved as an AOAC Official Method of the AOAC International (formerly the Association of Official Analytical Chemists) or approved and published by a scientific body and based on the results of a collaborative trial conducted in accordance with an internationally recognized protocol on collaborative trials and compared against the 3 tube Most Probable Number (MPN) method and agreeing with the 95% upper and lower confidence limit of the appropriate MPN index.

(6) A licensee must maintain accurate records of all

test results, in terms of CFU/ml of rinse fluid. Results must be recorded onto a process control chart or table showing the most recent 13 test results, by type of poultry slaughtered. Records must be retained at the establishment for a period of 12 months and made available to the Department upon request.

(7) A licensee excising samples under this subsection

(e) shall be deemed as operating within the criteria of this item (7) when the most recent E. coli test result does not exceed the upper limit (M), and the number of samples, if any, testing positive at levels above (m) is 3 or fewer out of the most recent 13 samples (n) taken, as follows:

Type of

Lower limit

Upper limit

Number of

Number

poultry

of marginal

of marginal

samples

permitted

range

range

tested

in marginal range

(m)

(M)

(n)

(c)

Chickens

100 CFU/ml

1,000 CFU/ml

13

3

(8) Test results that do not meet the criteria set

forth in item (7) of this subsection (e) are an indication that the establishment may not be maintaining process controls sufficient to prevent fecal contamination. The Department shall take further action as appropriate to ensure that all applicable provisions of this Section are being met.

(Source: P.A. 94-1052, eff. 1-1-07; 95-554, eff. 8-30-07.)

(225 ILCS 650/6) (from Ch. 56 1/2, par. 306)
Sec. 6. Recognition of Federal Inspection.
The provisions of this Act shall not apply to establishments, which operate subject to the Federal Meat Inspection Act of March 4, 1907, as amended, or under the Poultry Products Inspection Act of August 28, 1957, as amended, or to meat or poultry products bearing the official inspection marks of these services.
(Source: P.A. 76-357.)

(225 ILCS 650/7) (from Ch. 56 1/2, par. 307)
Sec. 7. Administration. The Director of the Department of Agriculture shall administer this Act. For the purposes of this Act, the Director may employ graduates of a veterinary college recognized by the American Veterinary Medical Association and other persons who have qualified and are skilled in the inspection of meat and poultry products and any other additional employee, and he or she may utilize in the enforcement of this Act any employee, agent or equipment of the Department. Beginning January 1, 2000, the Director shall increase the number of inspectors and veterinarians the Director employs for the purposes of this Act by 10% per year for the next 5 years, subject to available appropriations.
The Department may establish and maintain laboratory facilities as necessary to administer this Act.
(Source: P.A. 91-170, eff. 1-1-00.)

(225 ILCS 650/8) (from Ch. 56 1/2, par. 308)
Sec. 8. Medical Certificate. The licensee of a Type I establishment shall require all employees in his establishment to meet the health requirements established by the Illinois Department of Public Health. The Director may at any time require an employee of an establishment to submit to a health examination by a physician. No person suffering from any communicable disease, including any communicable skin disease, and no person with infected wounds, and no person who is a "carrier" of a communicable disease shall work in any capacity in an establishment. No person shall work or be employed in or about any establishment during the time in which a communicable disease exists in the home in which such person resides unless such person has obtained a certificate from the state or local health authority to the effect that no danger of public contagion or infection or adulteration of product will result from the employment of such person in such establishment.
(Source: P.A. 91-170, eff. 1-1-00.)

(225 ILCS 650/9) (from Ch. 56 1/2, par. 309)
Sec. 9. Antemortem Inspection. The Director shall, wherever slaughter operations are conducted at an establishment, cause antemortem inspection to be made by inspectors where and to the extent it determines necessary regarding all animals and poultry intended for human food. The owner or operator of any such establishment shall furnish satisfactory facilities and assistance as may be required by the Director to facilitate such antemortem inspection. Facilities shall also be furnished for holding animals or poultry for further clinical examination. Such animals or poultry held for further inspection shall be identified as "Illinois Suspect" in a manner determined by the Director. Such reinspection shall be conducted by a licensed and approved veterinarian and if a finding is made that the animals or poultry show no symptoms of disease or other abnormal conditions, the animals or poultry may be released for slaughter. Upon finding symptoms of disease or other abnormal conditions which would render the animals or poultry unfit for human food, the animals or poultry shall be tagged or permanently identified as "Illinois Inspected and Condemned" and unfit for human food and shall be disposed of in a manner as prescribed by the Director. Any person who slaughters for human food such condemned animals or poultry is guilty of a Class 4 felony. No owner or person shall be required to hold animals or poultry for a longer period than 72 hours.
(Source: P.A. 91-170, eff. 1-1-00.)

(225 ILCS 650/10) (from Ch. 56 1/2, par. 310)
Sec. 10. Postmortem Inspection.
The Director shall provide postmortem inspection of all animals or poultry intended for human food in any Type I establishment in this State. Under no circumstances shall the carcass of animals or poultry which have died otherwise than by slaughter be brought into any room in which meat or poultry products are slaughtered, processed, handled, or stored. The head, tongue, tail, viscera, and other parts, and blood used in the preparation of meat or poultry products, or medical products shall be retained in such a manner as to preserve their identity until after the postmortem examination has been completed. Carcasses and parts thereof found to be sound, healthful, and wholesome after inspection and otherwise fit for human food shall be passed and may be marked in the following manner: "Illinois Inspected and Passed". These marks may also include any number given the establishment by the Department. All animal carcasses or parts thereof which are found on postmortem inspection to be unsound, unhealthful, unwholesome, adulterated, or otherwise unfit for human food shall be marked conspicuously by the inspector at the time of inspection with the words: "Illinois Inspected and Condemned". All poultry carcasses or parts thereof which are found on postmortem inspection to be unsound, unhealthful, unwholesome, adulterated or otherwise unfit for human food shall be condemned by depositing each carcass or part thereof in a suitable, clearly marked "Condemned" container. All condemned carcasses and parts of animals or poultry under the supervision of an inspector shall be rendered unfit for human consumption in a manner approved by the Director. All unborn or stillborn animals shall be condemned and no hide, skin or any other part thereof shall be removed within a room where edible meat or poultry products are handled or prepared.
(Source: P.A. 91-170, eff. 1-1-00.)

(225 ILCS 650/11) (from Ch. 56 1/2, par. 311)
Sec. 11. Time of operation. The Director shall require operations at Type I licensed establishments to be conducted under inspection and during approved hours of operation. The management of an official establishment desiring to work under conditions which will require the services of an inspector of the Department on any Saturday, Sunday, or holiday, or for more than an approved work day on any other day shall, sufficiently in advance of the period of overtime, request the Department representative to furnish inspection service during such overtime period, and, if approved, shall be allowed inspection on an overtime basis.
(Source: P.A. 100-113, eff. 8-15-17.)

(225 ILCS 650/12) (from Ch. 56 1/2, par. 312)
Sec. 12. Preparation and Handling.
(a) All meat or poultry products in channels of trade, whether fresh, frozen, smoked, cured, pickled, or otherwise prepared even though previously inspected and passed, shall be subject to reinspection by inspectors of the Department as often as may be necessary to determine whether such meat or poultry product is maintained in a healthful, wholesome condition and fit for human food. If, upon reinspection, any meat or poultry product is found to have become unsound, unhealthy, unwholesome or in any way unfit for human food it shall be condemned; provided, that when meat or poultry products are found to be affected by any unsound or unwholesome condition that can be satisfactorily removed by methods approved by the Director, such meat or poultry product may be so reconditioned under the direction of an inspector. If, upon final inspection, the meat or poultry product is found to be sound and wholesome, it shall be approved for human food; otherwise, it shall be condemned, or otherwise handled in a manner prescribed by the Director.
(b) The Director may limit the entry of meat or poultry products and other materials into any establishment at which inspection under this Act is maintained, under such conditions as he may prescribe to assure that allowing the entry of such articles into such inspected establishments will be consistent with the purposes of this Act.
(c) The Director shall provide for such inspections, by experts in sanitation or other competent inspectors, of all slaughtering, meat-canning, salting, packing, rendering, or similar establishments in which cattle, sheep, swine, poultry, or goats are slaughtered and the meat or poultry products are prepared, as may be necessary to inform himself concerning the sanitary condition of such establishments, and to prescribe the rules and regulations of sanitation under which such establishments shall be maintained. Where the sanitary conditions of any such establishment are such that the meat or poultry products are rendered adulterated, the Director shall refuse to allow the meat or poultry products to be labeled, marked, stamped, or tagged as "Illinois Inspected and Passed".
(d) The Director has the authority to regulate conditions of storage and handling of meat or poultry products, and other materials in any establishment licensed under this Act.
(e) Fish or game stored or otherwise handled shall be stored or handled in conformity with the Fish and Aquatic Life Code and the Wildlife Code, and with the rules and regulations of the Department of Natural Resources.
(Source: P.A. 89-445, eff. 2-7-96.)

(225 ILCS 650/13) (from Ch. 56 1/2, par. 313)
Sec. 13. Official inspection legend, marking and labeling.
(a) It is unlawful for any person except employees of the United States Department of Agriculture, the Department or an authorized municipal inspection department to possess, use, or keep an inspection stamp, mark, or brand provided or used for stamping, marking, branding, or otherwise identifying carcasses of meat or poultry products, or to possess, use or keep any stamp, mark or brand having thereon a device, words, or insignia the same or similar in character or import to the stamps, marks, or brands provided or used by the United States Department of Agriculture, the State Department of Agriculture or any approved municipal inspection department for stamping, marking, branding or otherwise identifying the carcasses of meat or poultry or meat and poultry products or parts thereof intended for human food.
(b) When any meat or meat food product which has been inspected as provided in this Act and marked "Illinois Inspected and Passed" is placed or packed in an immediate container in any establishment where inspection under this Act is maintained, the person, firm, or corporation preparing the product shall attach a label as required to the immediate container under supervision of an inspector. The label shall state that the contents have been "Illinois Inspected and Passed" under this Act, and no inspection and examination of meat or meat food products or poultry or poultry food products deposited or enclosed in an immediate container in any establishment where inspection under this Act is maintained is complete until the meat or meat food products or poultry or poultry food products have been sealed or enclosed in an immediate container under the supervision of an inspector. At minimum, all amenable products derived from inspected meat, meat food products, poultry, or poultry food products shall bear a mark with an establishment name, owner/customer name, and handling statement.
(c) All carcasses, parts of carcasses, meat, meat food products, poultry, or poultry food products inspected at any establishment under the authority of this Act and found to be not adulterated shall at the time they leave the establishment bear in distinctly legible form, directly thereon or on their containers, as the Director may require, the information required under Section 2.20 of this Act.
(d) The styles and sizes of type to be used with respect to material required to be incorporated in labeling to avoid misbranding, false or misleading labeling of any articles subject to this Act, definitions and standards of identity or composition for articles subject to this Act, and standards of fill of containers for the articles shall be the standards as established under the Federal Food, Drug, and Cosmetic Act or the Federal Meat Inspection Act.
(e) No article subject to this Act shall be sold or offered for sale by any person, firm, or corporation under any name or other marking or labeling which is false or misleading, or in any container of a misleading form or size. Established product names and other marking and labeling and containers which are not false or misleading and which are approved by the Director are permitted.
(f) If the Director has reason to believe that any marking or labeling or the size or form of any container in use or proposed for use with respect to any article subject to this Act is false or misleading in any particular, he may direct that the use be withheld unless the marking, labeling, or container is modified in a manner as he may prescribe so that it will not be false or misleading. If the person, firm, or corporation using or proposing to use the marking, labeling, or container does not accept the determination of the Director, the person, firm, or corporation may request a hearing, but the use of the marking, labeling, or container shall, if the Director so directs, be withheld pending hearing and final determination by the Director. Any determination by the Director shall be conclusive unless within 30 days after receipt of notice of the final determination, the person, firm, or corporation adversely affected appeals to the appropriate authority.
(g) No person, firm, or corporation shall advertise for sale, solicit, offer to sell or sell meats or frozen foods intended for storage in locker boxes, home freezers or freezer units by newspapers, handbills, placards, radio, television or other medium unless the advertising is truthful and accurate. The advertising shall not be misleading or deceiving in respect to grade, quality, quantity, price per pound or piece, or in any other manner. For grade determination of meats, the grades shall conform with United States Department of Agriculture standards for designating meat grades and the standards of this Act.
No person advertising, offering for sale or selling any carcasses or parts thereof or food plan shall engage in any misleading or deceptive practices and particularly including, but not limited to, the following:
(1) Bait selling.
(A) Disparage or degrade any product advertised

or offered for sale by the seller, or display any product or depiction thereof to any buyer in order to induce the purchase of another product, or represent that a product is for sale when the representation is used primarily to sell another product.

(B) Substitute any product for that ordered by

the buyer without the buyer's consent.

(C) Fail to have available a sufficient quantity

of any product represented as being for sale to meet reasonably anticipated demands.

(2) Price representation.
(A) Use any price list related to the seller's

food plan that contains prices other than the seller's current billing prices.

(B) Misrepresent the amount of money that the

buyer will save on purchases of any products that are not of the same grade or quality.

(C) Fail to disclose fully and conspicuously in

at least 10 point type any charge for cutting, wrapping, freezing, delivery or other services.

(D) Represent the price of any meat product to be

offered for sale in bundles in units larger than one pound in terms other than price per single pound for meat products in at least 10 point type except when the advertisement or offer for sale pertains to containers of meat products weighing 15 pounds or less.

(3) Product representation.
(A) Misrepresent the cut, grade, brand or trade

name, or weight or measure of any product.

(B) Use the abbreviation "U.S." in describing a

product not graded by the United States Department of Agriculture, except that product may be described as "U.S. Inspected" when true.

(C) Misrepresent a product through the use of any

term similar to a government grade.

(D) (Blank).
(E) Advertise or offer for sale any combinations

of parts of carcasses with one unit price, except when the advertisement or offer for sale pertains to combinations consisting only of poultry or poultry products.

(F) Fail to disclose fully and conspicuously the

correct government grade for any product if the product is represented as having been graded.

(G) Fail to disclose fully and conspicuously that

the yield of consumable meat from any carcass or part of a carcass will be less than the weight of the carcass or part thereof. The seller shall, for each carcass or part of carcass advertised, use separately and distinctly (in at least 10 point type) the following disclosure: "Sold hanging weight subject to cutting loss".

(H) Misrepresent the amount or proportion of

retail cuts that a carcass or part of carcass will yield.

(I) (Blank).
(J) Fail to disclose fully and conspicuously

whether a quarter of a carcass is the front or hind quarter, and "quarters" or "sides" or "halves" must consist of only anatomically natural proportions of cuts from front or hind quarters. A "pre-trimmed side", "packer-trimmed side" or similar term describing part of a carcass shall not be represented as a side or quarter of beef, and the descriptions shall not be used for comparison to induce the sale of the product.

(K) Represent any part of a carcass as a "half"

or "side" unless it consists exclusively of a front and hind quarter. Both quarters must be from the same side of the same animal unless the seller discloses fully and conspicuously that they are from different sides or different animals as the case may be. Each quarter shall be of the same grade or quality as the other quarters comprising the half or side and the seller shall advise the buyer of the weight of each quarter prior to sale. In selling quarters individually or as part of a half or side, if actual weights are not known or cannot be determined prior to sale, approximate weights may be used, provided the buyer is informed that the weights are approximate, the weights are so identified on any purchase order or contract, and the seller agrees with the buyer, in writing, to make a cash refund or grant a credit on delivery for the difference between actual weight and the approximate weight on which the sale was made.

(L) Use the words, "bundle", "sample order",

"split side", or words of similar import to describe a quantity of meat or poultry unless the seller itemizes each cut and the weight thereof which the buyer will receive.

(M) Advertise or offer free, bonus, extra

product, or service combined with or conditioned on the purchase of any other product or service unless the additional product or service is accurately described including, whenever applicable, grade, net weight or measure, type, and brand or trade name. The words "free", "bonus", or other words of similar import shall not be used in any advertisement unless the advertisement clearly and conspicuously sets forth the total price or amount that must be paid to entitle the buyer to the additional product or service.

(N) Misrepresent the breed, origin, or diet of

slaughtered animals or parts thereof offered for sale. Sellers making these claims shall have written records available to substantiate the fact.

(Source: P.A. 91-170, eff. 1-1-00.)

(225 ILCS 650/14) (from Ch. 56 1/2, par. 314)
Sec. 14. Access to premises. No person shall deny access to any authorized personnel upon the presentation of proper identification at any reasonable time to establishments, broker facilities, warehouses or vehicles used in the transportation of meat and poultry or products thereof and to all parts of such premises for the purposes of making inspections, examination of records, inventories, copying and sampling under this Act.
Samples of products, water, dye, chemicals, preservatives, spices, or other articles in any official or exempted establishment shall be taken for examination as often as necessary for efficient inspection.
(Source: P.A. 91-170, eff. 1-1-00.)

(225 ILCS 650/15) (from Ch. 56 1/2, par. 315)
Sec. 15. Seizure.
(a) The Director is hereby authorized to prohibit the entrance into channels of trade of any meat or poultry products found to be unwholesome, improperly labeled or otherwise not in accordance with the provisions of this Act or the rules and regulations established hereunder. Any meat or poultry product found in channels of trade by a Department employee that is not in compliance with the provisions of this Act shall be subject to seizure and confiscation by the Department.
(b) Seized and confiscated meat and poultry products shall be condemned unless it is of such character that it can be made to conform with the provisions of this Act by methods approved by the Director. Condemned meat or poultry products shall be effectively destroyed for human food purposes by the owner of the meat or poultry product under the supervision of a Department employee in such manner as the Director may prescribe.
(Source: P.A. 91-170, eff. 1-1-00.)

(225 ILCS 650/16) (from Ch. 56 1/2, par. 316)
Sec. 16. Rules and regulations. The Director shall adopt rules and regulations as may be necessary for the effective administration of this Act. The Department shall adopt by reference federal regulations promulgated by the United States Department of Agriculture governing meat and poultry inspection, unless modified by this Act or any rule or regulation adopted by the Director for the administration of this Act. When amendments are adopted to federal rules which have been adopted by the Department, the Department shall file a notice of such adoption pursuant to Section 5-50 of the Illinois Administrative Procedure Act.
(Source: P.A. 88-45.)

(225 ILCS 650/16.1) (from Ch. 56 1/2, par. 316.1)
Sec. 16.1. Licensees shall comply with bulletins, manuals of procedure and guidelines issued by the United States Department of Agriculture which implement the federal Meat Inspection Act and the Federal Poultry Inspection Act.
(Source: P.A. 91-170, eff. 1-1-00.)

(225 ILCS 650/17) (from Ch. 56 1/2, par. 317)
Sec. 17. Appeals. Appeals from final administration decisions of the Department may be taken and judicial review had thereof pursuant to the provisions of the Administrative Review Law and all amendments and modifications thereof and rules and regulations adopted pursuant thereto.
(Source: P.A. 82-783.)

(225 ILCS 650/18) (from Ch. 56 1/2, par. 318)
Sec. 18. Cooperation with other agencies.
The Director is hereby authorized to cooperate with all other agencies, Federal, State and municipal, in order to carry out the effective administration of this Act, and to establish a meat and poultry fund in the appropriate State agencies for receipt of cooperative funds from the Federal Government.
(Source: P.A. 76-357.)

(225 ILCS 650/19) (from Ch. 56 1/2, par. 319)
Sec. 19. Criminal offenses.
A. Any person who forcibly assaults, resists, opposes, impedes, intimidates, or interferes with any person while engaged in or on account of the performance of his official duties under this Act shall be guilty of a Class A misdemeanor.
B. Any person, firm, or corporation, or any agent or employee of any person, firm, or corporation, who gives, pays, or offers, directly or indirectly, to any inspector or any other officer or employee of this State authorized to perform any of the duties prescribed by this Act or by the rules and regulations of the Director, any money or other thing of value, with intent to influence such inspector or other officer or employee of this State in the discharge of his duty, is guilty of a Class 4 felony.
B-5. Any inspector or other officer or employee of this State authorized to perform any of the duties prescribed by this Act who accepts any money, gift, or other thing of value from any person, firm, or corporation, or officers, agents, or employees thereof, given with intent to influence his official action, or who receives or accepts from any person, firm, or corporation any gift, money, or other thing of value given with any purpose of intent whatsoever, is guilty of a Class 4 felony.
C. Any person violating any provision of this Act or any rule or regulation established hereunder, is guilty of a Class A misdemeanor.
D. Any person who sells or offers for sale or transports meat or poultry products that are unsound, unhealthful, unwholesome, adulterated, or otherwise unfit for human food or which have not been inspected and passed by Department, federal, or recognized municipal inspection, knowing that such meat or poultry products are intended for human consumption, is guilty of a Class A misdemeanor.
(Source: P.A. 91-170, eff. 1-1-00.)

(225 ILCS 650/19.01)
Sec. 19.01. Suspension and revocation of license.
(a) The Director may suspend a license if the Department has reason to believe that any of the following has occurred:
(1) A licensee had made a material misstatement in

the application for original license or in the application for any renewal license under this Act;

(2) A licensee has violated any of the provisions of

this Act or of any rules adopted pursuant thereto and the violation or pattern of violations indicates an immediate danger to public health;

(3) Aiding or abetting another in the violation of

this Act or of any rule adopted pursuant thereto and the violation or pattern of violations indicates an immediate danger to public health;

(4) Allowing one's license under this Act to be used

by an unlicensed person;

(5) Conviction of any crime an essential element of

which is misstatement, fraud, or dishonesty or conviction of any felony relative to the provisions of this Act;

(6) Pursuing a continued course of willful

misrepresentation of or making false promises through advertising, salesmen, agents, or otherwise in connection with the business of a licensee under this Act; or

(7) Failure to possess the necessary qualifications

or to meet the requirements of this Act for the issuance or holding of a license.

(b) Within 10 days after suspension of a license, an administrative hearing shall be commenced to determine whether the license shall be reinstated or revoked. Whenever an administrative hearing is scheduled, the licensee shall be served with written notice of the date, place, and time of the hearing at least 5 days before the hearing date. The notice may be served by personal service on the licensee or by mailing it by registered or certified mail, return receipt requested, to the licensee's place of business. The Director may, after a hearing, issue an order either revoking or reinstating the license.
(Source: P.A. 91-170, eff. 1-1-00.)

(225 ILCS 650/19.1) (from Ch. 56 1/2, par. 319.1)
Sec. 19.1. (Repealed).
(Source: P.A. 81-749. Repealed by P.A. 91-170, eff. 1-1-00.)

(225 ILCS 650/19.2) (from Ch. 56 1/2, par. 319.2)
Sec. 19.2. Administrative hearings and penalties. When an administrative hearing is held, the hearing officer, upon determination of a violation of this Act or rules promulgated under this Act, may assess the following administrative penalties in addition to or instead of a suspension or revocation of the license as provided in Section 19 of this Act:
(a) $150 for illegal advertising.
(b) $200 for operating without being licensed as a

meat broker, poultry broker, or meat and poultry broker.

(c) $300 for misbranding as defined in Section 2.20

of this Act.

(d) no less than $500 and no greater than $5,000 for

sale of uninspected meat.

(e) no less than $500 and no greater than $5,000 for

product adulteration.

(e-5) $500 for detaching, breaking, changing, or

tampering with any official seal, seizure tag, rejected tag, or retained tag in any way whatsoever.

(f) $500 for selling a product in violation of the

approved label specifications.

(g) $500 for removal of meat or poultry products

under seizure.

(h) (Blank).
(h-5) no less than $500, but no more than $5,000 for

operating outside approved hours of operation or approved overtime.

(i) No less than $500 but no more than $5,000 for

operating without being licensed as a meat processor or slaughterer.

In the case of a second or subsequent violation within 3 years of the first violation, the penalty shall be doubled. Penalties not paid within 60 days of notice from the Department shall be submitted to the Attorney General's office or an approved private collection agency for collection.
(Source: P.A. 91-170, eff. 1-1-00.)

(225 ILCS 650/20) (from Ch. 56 1/2, par. 320)
Sec. 20. Saving Clause. If any section subsection, clause, provision or portion of this Act shall be held to be invalid or unconstitutional by any court of competent jurisdiction or the applicability thereof to any person, substance or product is held invalid, such holding shall not affect any other section, subsection, clause, provision or portion of this Act, or any other person, substance or product covered by the provisions of this Act.
(Source: Laws 1959, p. 1944.)



225 ILCS 655/ - Slaughter Livestock Buyers Act.

(225 ILCS 655/1) (from Ch. 111, par. 501)
Sec. 1.
This Act shall be known and may be cited as the "Slaughter Livestock Buyers Act".
(Source: P.A. 78-794.)

(225 ILCS 655/2) (from Ch. 111, par. 502)
Sec. 2.
As used in this Act, unless the context otherwise requires, words and phrases have the meaning ascribed to them as follows:
"Department" means the Illinois Department of Agriculture.
"Director" means the Director of the Illinois Department of Agriculture.
"Animals" or "livestock" means cattle, goats, sheep, swine, or any other animals of the bovine, caprine, ovine, or porcine species.
"Slaughter livestock buyer" means any person determined by the Department to be engaged in the business of purchasing livestock in this State for slaughter and such livestock is slaughtered in this or any other state for food and the marketing meat products therefrom.
"Agent" means any person duly authorized to represent or act for a registrant.
"Slaughter livestock broker" means any person in the business of buying, receiving, selling, exchanging, negotiating, or soliciting the sale, resale, exchange, or transferring of any slaughter livestock purchased from the producer or his agent or representative or received on consignment from the producer or his agent or representative.
"Registrant" means any person required to be registered under this Act.
"Producer" means any producer of slaughter livestock produced in the State.
"On consignment" means any receiving or sale of slaughter livestock, wherein the broker acts as the agent for the owner.
"Person" means any association, corporation, individual, partnership or any other business unit.
(Source: P.A. 78-794.)

(225 ILCS 655/3) (from Ch. 111, par. 503)
Sec. 3.
No person shall engage in the business of buying or brokering slaughter livestock in the State after January 1, 1974, unless they are registered with the Department as provided for by this Act.
(Source: P.A. 78-794.)

(225 ILCS 655/4) (from Ch. 111, par. 504)
Sec. 4. Application for registration - Financial statement - Surety bond. An application for registration shall be made in writing to the Department, on forms prescribed by the Department. Any such application shall require such information, including a financial statement, as in the judgment of the Department will enable the Department to pass on the qualifications of the applicant.
A slaughter livestock buyer may be exempt from filing a financial statement with the Department if such slaughter livestock buyer files a bond under provisions as otherwise provided in this Act or certifies that payment will be made for livestock purchased with cash or its equivalent prior to movement of the livestock from the point of purchase.
An applicant for registration as a slaughter livestock buyer who elects to file a surety bond shall file a bond in the form as shall be prescribed by the Department. The bond shall specifically provide that the slaughter livestock buyer shall pay when due, to the person or persons entitled thereto, the purchase price of all livestock purchased by said slaughter livestock buyer. The surety on any such bond shall be a surety company authorized to do business within the State of Illinois. The amount of such bond shall be not less than the nearest multiple of $2,000 above the average amount of livestock purchases by such slaughter livestock buyer for 3 business days, based on the total number of business days, and the total amount of such livestock purchases in the preceding 12 months, or in such part thereof in which such slaughter livestock buyer did business, if any. For the purpose of this computation, 260 days shall be deemed the number of business days in the year. However, the amount of the bond shall not be less than $6,000, and when the bond requirements exceed $50,000, the amount of the bond shall be $50,000 plus 15% of any amount in excess of $50,000. Whenever there has been a change in the gross amount of business transacted during the 12-month period prior to the renewal of any registration which would warrant an increase or decrease in the amount of bond coverage required under this Act, the slaughter livestock buyer shall have his bond adjusted accordingly upon receipt of notice to that effect. If desired, a slaughter livestock buyer may furnish a blanket bond, based upon the gross amount of business transacted on an annual basis by each enterprise operated under the same ownership, in lieu of individual bonds for each enterprise operated. Such bond shall be continuous in nature and shall provide that it may not be cancelled without 30 days written notice of termination to the Department prior to the effective day of such termination. In cases where a slaughter livestock buyer under this Act has a bond on file with the United States Department of Agriculture, Packers and Stockyards, Agricultural Marketing Service, or any successor agency, and such bond is in an amount and conditioned upon such terms so as to meet the requirements of this Act, separate bond coverage under this Act is not required. In any case where an applicant has sufficient bond posted with the United States Department of Agriculture, Packers and Stockyards, Agricultural Marketing Service, or any successor agency, to satisfy the provisions of this Act, a duplicate original of such bond shall be furnished to the Department and such bond shall replace the State bond as if it were the State bond.
In lieu of filing such bond, the slaughter livestock buyer may deliver to the Department the receipt of a duly authorized bank, savings and loan association or trust company in his state showing the deposit with the bank, savings and loan association or trust company of cash or of securities endorsed in blank by the owner thereof and of a market value equal at least to the required principal amount of such bond, such cash or securities to be deposited in escrow under agreement conditioned as in the case of such bond. An action for recovery against any such deposit may be brought in the same manner as in the case of an action for recovery on a bond filed hereunder. Any such receipt shall further be accompanied by evidence that there are no unsatisfied judgments against the slaughter livestock buyer of record in the county where said slaughter livestock buyer resides.
(Source: P.A. 83-541.)

(225 ILCS 655/4.1) (from Ch. 111, par. 505)
Sec. 4.1. The Director shall be named as trustee on any bond required of any person subject to the Packers and Stockyards Act of 1921, as amended in 1976, if the home office or headquarters of that person is located within this State. The Director shall have the authorities granted him in Section 205-410 of the Department of Agriculture Law (20 ILCS 205/205-410) and the rules adopted pursuant thereto.
(Source: P.A. 91-239, eff. 1-1-00.)

(225 ILCS 655/5) (from Ch. 111, par. 506)
Sec. 5. Non-resident applicants for registration - Consent to filing of actions - Consent to service. Each non-resident applicant for registration shall file with the Department an irrevocable consent that actions against the applicant may be filed in the circuit court of the county where the plaintiff resides or where some part of the transaction occurred out of which the alleged cause of action arose and that process in any action may be served on the applicant by leaving 2 copies thereof with the Director. Such consent shall stipulate that such service of process is valid for all purposes. The Director shall promptly forward, by certified mail, one copy of such process to the applicant at the address shown on the records of the Department. No foreign corporation shall be registered under this Act until it has been authorized by the Secretary of State to do business in this State.
(Source: P.A. 81-195.)

(225 ILCS 655/6) (from Ch. 111, par. 507)
Sec. 6.
A certificate of registration must be prominently displayed at each place of business of the registrant. Where the registrant conducts business at more than one address, duplicate certificates shall be issued. Each certificate shall be signed by the Director and be issued under the seal of the Department.
(Source: P.A. 78-794.)

(225 ILCS 655/7) (from Ch. 111, par. 508)
Sec. 7. The Department may refuse to issue or may suspend or revoke a certificate of registration on any of the following grounds:
a. material misstatement in the application for

original registration;

b. wilful disregard or violation of this Act or of

any regulation or rule issued pursuant thereto;

c. wilfully aiding or abetting another in the

violation of this Act or of any regulation or rule issued pursuant thereto;

d. for a holder of a certificate of registration,

conviction of any felony, if the Department determines, after investigation, that such person has not been sufficiently rehabilitated to warrant the public trust; for an applicant for a certificate of registration, the Department may refuse to issue a certificate of registration based on a conviction of a felony if the Department determines in accordance with Section 7.1 that such conviction will impair the ability of the applicant to engage in the position for which a certificate of registration is sought;

e. for a holder of a certificate of registration,

conviction of any crime an essential element of which is misstatement, fraud or dishonesty; for an applicant for a certificate of registration, the Department may refuse to issue a certificate of registration based on conviction of a misdemeanor directly related to the practice of the profession if the Department determines in accordance with Section 7.1 that such conviction will impair the ability of the applicant to engage in the position for which a certificate of registration is sought;

f. conviction of a violation of any law of Illinois

relating to the purchase of livestock or any Departmental rule or regulation pertaining thereto;

g. making substantial misrepresentations or false

promises of a character likely to influence, persuade or induce in connection with the business conducted under this Act;

h. pursuing a continued course of misrepresentation

of or making false promises through advertising, salesman, agent or otherwise in connection with the business conducted under this Act;

i. failure to possess the necessary qualifications or

to meet the requirements of this Act;

j. failure to pay for livestock within 24 hours after

purchase, except as otherwise provided in Section 16;

k. if Department audit determines the registrant to

be insolvent; or

l. issuance of checks for payment of livestock when

funds are insufficient.

(Source: P.A. 100-286, eff. 1-1-18.)

(225 ILCS 655/7.1)
Sec. 7.1. Applicant convictions.
(a) The Department shall not require applicants to report the following information and shall not consider the following criminal history records in connection with an application for a certificate of registration or license under this Act:
(1) Juvenile adjudications of delinquent minors as

defined in Section 5-105 of the Juvenile Court Act of 1987, subject to the restrictions set forth in Section 5-130 of the Juvenile Court Act of 1987.

(2) Law enforcement records, court records, and

conviction records of an individual who was 17 years old at the time of the offense and before January 1, 2014, unless the nature of the offense required the individual to be tried as an adult.

(3) Records of arrest not followed by a conviction.
(4) Convictions overturned by a higher court.
(5) Convictions or arrests that have been sealed or

expunged.

(b) The Department, upon a finding that an applicant for a license or certificate of registration was previously convicted of any felony or a misdemeanor directly related to the practice of the profession, shall consider any evidence of rehabilitation and mitigating factors contained in the applicant's record, including any of the following factors and evidence, to determine if the conviction will impair the ability of the applicant to engage in the position for which a license or certificate of registration is sought:
(1) the lack of direct relation of the offense for

which the applicant was previously convicted to the duties, functions, and responsibilities of the position for which a license is sought;

(2) whether 5 years since a felony conviction or 3

years since release from confinement for the conviction, whichever is later, have passed without a subsequent conviction;

(3) if the applicant was previously licensed or

employed in this State or other states or jurisdictions, then the lack of prior misconduct arising from or related to the licensed position or position of employment;

(4) the age of the person at the time of the criminal

offense;

(5) successful completion of sentence and, for

applicants serving a term of parole or probation, a progress report provided by the applicant's probation or parole officer that documents the applicant's compliance with conditions of supervision;

(6) evidence of the applicant's present fitness and

professional character;

(7) evidence of rehabilitation or rehabilitative

effort during or after incarceration, or during or after a term of supervision, including, but not limited to, a certificate of good conduct under Section 5-5.5-25 of the Unified Code of Corrections or a certificate of relief from disabilities under Section 5-5.5-10 of the Unified Code of Corrections; and

(8) any other mitigating factors that contribute to

the person's potential and current ability to perform the duties and responsibilities of the position for which a license or employment is sought.

(c) If the Department refuses to issue a certificate of registration or license to an applicant, then the applicant shall be notified of the denial in writing with the following included in the notice of denial:
(1) a statement about the decision to refuse to issue

a certificate of registration or a license;

(2) a list of the convictions that the Department

determined will impair the applicant's ability to engage in the position for which a license or certificate of registration is sought;

(3) a list of convictions that formed the sole or

partial basis for the refusal to issue a certificate of registration or a license; and

(4) a summary of the appeal process or the earliest

the applicant may reapply for a license or certificate of registration, whichever is applicable.

(d) No later than May 1 of each year, the Department must prepare, publicly announce, and publish a report of summary statistical information relating to new and renewal license or certificate of registration applications during the preceding calendar year. Each report shall show, at a minimum:
(1) the number of applicants for a new or renewal

license or certificate of registration under this Act within the previous calendar year;

(2) the number of applicants for a new or renewal

license or certificate of registration under this Act within the previous calendar year who had any criminal conviction;

(3) the number of applicants for a new or renewal

license or certificate of registration under this Act in the previous calendar year who were granted a license;

(4) the number of applicants for a new or renewal

license or certificate of registration with a criminal conviction who were granted a license or certificate of registration under this Act within the previous calendar year;

(5) the number of applicants for a new or renewal

license or certificate of registration under this Act within the previous calendar year who were denied a license or a certificate of registration; and

(6) the number of applicants for a new or renewal

license or certificate of registration with a criminal conviction who were denied a license or certificate of registration under this Act in the previous calendar year in whole or in part because of a prior conviction.

(Source: P.A. 100-286, eff. 1-1-18.)

(225 ILCS 655/8) (from Ch. 111, par. 509)
Sec. 8. Suspension. The Director may suspend a license pursuant to Section 7 and require the licensee to cease doing business. The Director shall issue a written order of suspension setting forth the reasons for the suspension and for requiring the registrant to cease the purchasing or brokering of slaughter livestock until a hearing has been held. Such written order shall be served personally on the respondent, or by registered or certified mail sent to the respondent's business address as shown in his latest notification to the Department.
(Source: P.A. 89-154, eff. 7-19-95.)

(225 ILCS 655/8.1) (from Ch. 111, par. 509.1)
Sec. 8.1. Administrative penalties. Any person violating or aiding in or abetting the violation of any provision of this Act, or any provision of any rule of the Department issued under this Act, may be ordered, following an administrative hearing, to pay the following administrative penalties:
(1) $300 for a first violation;
(2) $600 for a second violation within 3 years of the

first violation; and

(3) $1,000 for a third and subsequent violation

within 3 years of the first violation.

(Source: P.A. 89-154, eff. 7-19-95.)

(225 ILCS 655/9) (from Ch. 111, par. 510)
Sec. 9. Investigation and hearing. The Department may, upon its own motion, and shall, upon the complaint in writing of any person setting forth facts which if proved would constitute grounds under Section 7, investigate the actions of any applicant, registrant or any person claiming to be registered under this Act. At least 10 days prior to the date set for hearing the Department shall, before refusing to issue or renew or before revocation of a registration, notify in writing the applicant for or holder of a registration, hereinafter called the respondent, that on the date designated a hearing will be held to determine whether the respondent is privileged to be registered, and shall afford the respondent an opportunity to be heard in person or by counsel. Such written notice shall be served personally on the respondent, or by registered or certified mail sent to the respondent's business address as shown in his latest notification to the Department. The Director shall, after a hearing, issue an order either issuing, renewing, refusing to issue or renew, reinstating, or revoking the license.
The Department, over the signature of the Director, is authorized to subpoena and bring before the Department any person or persons in this State and to take testimony either orally or by deposition or by exhibit, with the same fees and mileage and in the same manner as prescribed by law in judicial proceedings in civil cases in circuit courts of this State. The Director may issue subpoenas duces tecum to command the production of any or all records relating to the person.
(Source: P.A. 89-154, eff. 7-19-95.)

(225 ILCS 655/9.10)
Sec. 9.10. Hearing rules. The Illinois Administrative Procedure Act and the Illinois Department of Agriculture rules adopted under that Act apply to hearings under this Act.
(Source: P.A. 89-154, eff. 7-19-95.)

(225 ILCS 655/9.15)
Sec. 9.15. Judicial review. All final administrative decisions of the Department are subject to judicial review under Article III of the Code of Civil Procedure and its rules. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure. Proceedings for judicial review shall be commenced in the circuit court of any county permitted by Section 3-104 of the Code of Civil Procedure.
(Source: P.A. 89-154, eff. 7-19-95.)

(225 ILCS 655/10) (from Ch. 111, par. 511)
Sec. 10. (Repealed).
(Source: P.A. 88-457. Repealed by P.A. 89-154, eff. 7-19-95.)

(225 ILCS 655/11) (from Ch. 111, par. 512)
Sec. 11. (Repealed).
(Source: P.A. 78-794. Repealed by P.A. 89-154, eff. 7-19-95.)

(225 ILCS 655/12) (from Ch. 111, par. 513)
Sec. 12. (Repealed).
(Source: P.A. 82-783. Repealed by P.A. 89-154, eff. 7-19-95.)

(225 ILCS 655/13) (from Ch. 111, par. 514)
Sec. 13.
Upon the revocation or suspension of any registration, the registrant shall forthwith surrender all certificates of registration issued under this Act to the Department. If the registrant fails to surrender the certificates, the Department has the right to seize the same.
(Source: P.A. 78-794.)

(225 ILCS 655/14) (from Ch. 111, par. 515)
Sec. 14.
The Director may issue regulations, consistent with the provisions of this Act, for the administration and enforcement thereof and may prescribe forms for use in connection therewith.
(Source: P.A. 78-794.)

(225 ILCS 655/15) (from Ch. 111, par. 516)
Sec. 15.
Each registrant shall maintain records of each transaction under this Act, including a description of slaughter livestock, the name and address of the seller, the purchase price and the date of purchase. These records shall be retained for a period of 2 years.
Each registrant shall, upon proper request during ordinary business hours, permit authorized representatives of the Director to enter the place of business and to examine records pertaining to the business of the registrant as such and to make copies thereof, and to inspect such property of persons subject to the provisions of this Act and any regulations promulgated thereto. Any necessary facilities for such examination of records and inspection of property shall be extended to authorized representatives of the Director by the registrant or his agent.
(Source: P.A. 78-794.)

(225 ILCS 655/16) (from Ch. 111, par. 517)
Sec. 16.
Each registrant shall, before the close of the next business day following the day of the purchase of livestock and the determination of the amount of the purchase price, transmit or deliver to the seller, or his duly authorized agent, the full amount of the purchase price, unless otherwise expressly agreed between the parties before the purchase of the livestock. Any such agreement shall be disclosed in the purchaser's records and on the accountings or other documents issued by the purchaser relating to the transaction.
(Source: P.A. 78-794.)

(225 ILCS 655/17) (from Ch. 111, par. 518)
Sec. 17.
Each registrant whose records are kept on a calendar year basis shall file annually with the Department a report on prescribed forms not later than April 15 or, if the records are kept on a fiscal year basis, not later than 90 days after the close of the fiscal year. The Director on good cause shown, or on his own motion, may grant a reasonable extension of the filing date or may waive the filing of such reports in particular cases.
(Source: P.A. 78-794.)

(225 ILCS 655/18) (from Ch. 111, par. 519)
Sec. 18.
Each registrant shall give to the Director, or to the Director's authorized representatives, and under oath or affirmation if requested by such representatives, any information concerning the business of the registrant which may be required in order to carry out the provisions of this Act and any regulations promulgated thereto within such reasonable time as may be specified in the request for such information.
(Source: P.A. 78-794.)

(225 ILCS 655/19) (from Ch. 111, par. 520)
Sec. 19.
Each registrant may, upon written request to the Department, obtain an agent's card for any person whom he wishes to represent him. The Department may refuse to issue or renew or may suspend or revoke an agent's permit on the same grounds as are specified in this Act for refusal to issue, renew, suspend, or revoke a certificate of registration. Each registrant shall be responsible for all transactions conducted by his agents under this Act.
(Source: P.A. 78-794.)

(225 ILCS 655/20) (from Ch. 111, par. 521)
Sec. 20. (Repealed).
(Source: P.A. 78-794. Repealed by P.A. 89-154, eff. 7-19-95.)

(225 ILCS 655/21) (from Ch. 111, par. 522)
Sec. 21.
If any provision of this Act or the application thereof to any person or circumstance is held invalid, such invalidity does not affect other provisions or applications of this Act which can be given effect without the invalid application or provision, and to this end the provisions of this Act are declared to be severable.
(Source: P.A. 78-794.)

(225 ILCS 655/22) (from Ch. 111, par. 523)
Sec. 22. This Act takes effect January 1, 1974.
(Source: P.A. 78-794.)



225 ILCS 705/ - Coal Mining Act.

Article 1 - Short Title - Definition of Terms

(225 ILCS 705/Art. 1 heading)

(225 ILCS 705/1.01) (from Ch. 96 1/2, par. 251)
Sec. 1.01. This Act may be cited as the Coal Mining Act.
(Source: P.A. 86-1475.)

(225 ILCS 705/1.02) (from Ch. 96 1/2, par. 252)
Sec. 1.02. As used in this Act, unless the context otherwise requires, the terms set out in this Article have the meanings ascribed to them in this Article.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/1.03) (from Ch. 96 1/2, par. 253)
Sec. 1.03. "Mine" and "coal mine" mean any area of land and any structures, facilities, machinery, tools, equipment, shafts, slopes, tunnels, excavations, and other property, real or personal, placed upon, under or above the surface of such land by any person, used in, or to be used in, or resulting from, the work of extracting in such area bituminous coal, lignite, or anthracite from its natural deposits in the earth by any means or method including the method known as carbon recovery, and the work of preparing the coal so extracted, and includes custom coal preparation facilities.
(Source: P.A. 85-1333.)

(225 ILCS 705/1.04) (from Ch. 96 1/2, par. 254)
Sec. 1.04. "Excavation" and "workings" mean any or all parts of a mine excavated or being excavated, including shafts, slopes, tunnels, entries, rooms and working places, whether abandoned or in use.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/1.05) (from Ch. 96 1/2, par. 255)
Sec. 1.05. "Shaft" means any vertical opening through the strata which is or may be used for purposes of ventilation or escapement, or for the hoisting or lowering of men and material in connection with the mining of coal.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/1.06) (from Ch. 96 1/2, par. 256)
Sec. 1.06. "Slope" means any inclined way in or to a seam of coal to be used for the same purposes as a shaft.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/1.07) (from Ch. 96 1/2, par. 257)
Sec. 1.07. "Drift" means any practically horizontal way in or to a seam of coal to be used for the same purpose as a shaft.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/1.08) (from Ch. 96 1/2, par. 258)
Sec. 1.08. "Operator" as applied to the party in control of a mine, signifies the person, firm or body corporate who or which is the immediate proprietor as owner or lessee of the plant and, as such, responsible for the condition and management thereof.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/1.09) (from Ch. 96 1/2, par. 259)
Sec. 1.09. "Mine Manager" is the person charged with the general direction of the underground work.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/1.10) (from Ch. 96 1/2, par. 260)
Sec. 1.10. "Mine Examiner" is the person charged with the examination of the underground workings of the mine, under the supervision of the Mine Manager.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/1.11) (from Ch. 96 1/2, par. 261)
Sec. 1.11. "Department" means the Department of Natural Resources of the State of Illinois.
(Source: P.A. 89-445, eff. 2-7-96.)

(225 ILCS 705/1.12) (from Ch. 96 1/2, par. 262)
Sec. 1.12. "Director" means the Director of Natural Resources.
(Source: P.A. 89-445, eff. 2-7-96.)

(225 ILCS 705/1.13) (from Ch. 96 1/2, par. 263)
Sec. 1.13. "Permissible" means any explosive or mechanical device, or chemical-mechanical device, which will not cause the ignition of mixtures of methane and air when detonated or operated.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/1.14) (from Ch. 96 1/2, par. 264)
Sec. 1.14. "State Mine Inspector" is the person charged with the inspection of mines under the State Mining Board.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/1.15) (from Ch. 96 1/2, par. 265)
Sec. 1.15. "Mining Board" or "Board" means the State Mining Board in the Department of Natural Resources, Office of Mines and Minerals, created by Section 5-155 of the Departments of State Government Law (20 ILCS 5/5-155).
(Source: P.A. 91-239, eff. 1-1-00.)

(225 ILCS 705/1.16) (from Ch. 96 1/2, par. 266)
Sec. 1.16. "Surface Mining Facility" means surface and auger coal mines, preparation plants, central repair shops and coal loading docks for deep or surface mines including the construction of such facilities wherever located.
(Source: P.A. 80-296.)

(225 ILCS 705/1.17) (from Ch. 96 1/2, par. 267)
Sec. 1.17. "Contractor" means any person, firm or corporation who or which performs construction work at any mine or facility as defined in Sections 1.03 and 1.16 of this Act.
(Source: P.A. 80-296.)

(225 ILCS 705/1.18) (from Ch. 96 1/2, par. 268)
Sec. 1.18. Words or phrases as used in this Act that import the masculine gender shall be construed to import also the feminine gender, unless such construction would be inconsistent with the manifest intention of the context.
(Source: P.A. 81-257.)

(225 ILCS 705/1.19)
Sec. 1.19. "Lifeline cord" means a fire-retardant, nylon line of at least one quarter inch thickness, with cone-shaped directional indicators incorporated into it, that is permanently installed in an escape way and gives a clear indication of the direction out of a mine.
(Source: P.A. 94-1041, eff. 7-24-06.)

(225 ILCS 705/1.20)
Sec. 1.20. "Self-contained self-rescue (SCSR) device" means a breathing apparatus that contains a minimum of one hour of oxygen for one person and is approved by the Mine Safety and Health Administration of the U.S. Department of Labor and the Mining Board.
(Source: P.A. 94-1041, eff. 7-24-06.)

(225 ILCS 705/1.21)
Sec. 1.21. "Surface supervisor of an underground mine" means a certified supervisor at a mine whose duties do not include the extraction of coal, but do include other activities resulting in the preparation of coal, supervision of construction or demolition of mine buildings, earth moving, gob moving projects, or other surface projects involving the supervision of people and machinery.
(Source: P.A. 94-1041, eff. 7-24-06.)

(225 ILCS 705/1.22)
Sec. 1.22. "Tag-line" means a nylon line of at least one quarter inch thickness that has mechanical clips or other suitable connecting devices incorporated therein that are spaced between 3 feet and 5 feet apart that allow a group of persons underground to attach themselves together.
(Source: P.A. 94-1041, eff. 7-24-06.)

(225 ILCS 705/1.23)
Sec. 1.23. "Rescue chamber" means a chamber within a mine that is properly constructed to protect against potential hazards in case of an emergency and is properly equipped with first aid materials, an oxygen-generating device capable of providing a minimum of 48 hours of oxygen for at least 10 people, and proper accommodations for persons underground awaiting rescue, as determined by the Mining Board.
(Source: P.A. 94-1041, eff. 7-24-06.)

(225 ILCS 705/1.24)
Sec. 1.24. "Cache" means a storage facility within a mine that is properly constructed to store SCSR devices in case of an emergency for use by persons underground in emergency situations, as determined by the Mining Board.
(Source: P.A. 94-1041, eff. 7-24-06.)

(225 ILCS 705/1.25)
Sec. 1.25. Recorder. "Recorder" means a person with a mine manager certification or mine examiner certification who is trained and designated by the operator as the individual responsible for recording the mine examiner's examination of the underground workings of the mine.
(Source: P.A. 99-538, eff. 1-1-17.)



Article 2 - Administration Of Act: Mining Board Organization And Duties

(225 ILCS 705/Art. 2 heading)

(225 ILCS 705/2.01) (from Ch. 96 1/2, par. 301)
Sec. 2.01. The Mining Board in the Department of Natural Resources shall administer this Act, except that Article 8 shall be administered by the Miners' Examining Board in the Department.
(Source: P.A. 89-445, eff. 2-7-96.)

(225 ILCS 705/2.02) (from Ch. 96 1/2, par. 302)
Sec. 2.02. The Mining Board shall be authorized, empowered and required to make formal inquiry into and pass upon the practical and technological qualifications and personal fitness of men seeking appointment as State Mine Inspectors, and of those seeking certificates of competency as mine managers, as hoisting engineers and as mine examiners. The Mining Board shall have such other powers and duties as may be prescribed by the provisions of this Act, or any other Act relating to coal mining. The Mining Board also shall control and direct the State Mine Inspectors hereinafter provided for, in the discharge of their duties, and shall have the power, in person and through the State Mine Inspectors, to see that all provisions of this Act are enforced. The Mining Board shall also cause to be collected statistical details relating to coal mining in the State, especially in its relation to the vital, sanitary, commercial and industrial conditions, and to the permanent prosperity of said industry; and the Mining Board shall cause such statistical details to be compiled and summarized as a report of the Mining Board, to be known as the annual coal report. The operators shall furnish to the Department on or before the 10th day of each month a monthly report of the coal produced the previous month as required by the Department on forms furnished by said Department.
(Source: Laws 1955, p. 2012.)

(225 ILCS 705/2.03) (from Ch. 96 1/2, par. 303)
Sec. 2.03. One of the coal miner members of the Mining Board shall be elected as secretary. The Board may appoint a chief clerk and may employ such other persons as may be necessary for the proper discharge of its powers and duties; all of whom shall perform such duties as may be prescribed by the Board from time to time, and the Board may from time to time also prescribe standing and other rules for the control and direction of its officers and employees and of the State mine inspectors. The Secretary of State shall assign to the use of the Board suitably furnished rooms in the State House.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/2.04) (from Ch. 96 1/2, par. 304)
Sec. 2.04. The Board shall hold such meetings from time to time as may be necessary for the proper discharge of its duties. The Board shall meet once during each year, the date and place to be fixed by said Board, for the purpose of examining candidates for appointment as State Mine Inspectors.
(Source: Laws 1955, p. 2012.)

(225 ILCS 705/2.05) (from Ch. 96 1/2, par. 305)
Sec. 2.05. For the examination of persons seeking certificates of competency as mine managers, hoisting engineers, and mine examiners, the Board shall hold meetings at such times and places within the State as shall, in the judgment of the members, afford the best facilities to the greatest number of candidates. They shall also call an examination at least once a year for electrical hoisting engineers and at least twice a year for mine electricians.
(Source: P.A. 98-543, eff. 1-1-14.)

(225 ILCS 705/2.06) (from Ch. 96 1/2, par. 306)
Sec. 2.06. Public notice shall be given through the press or otherwise, not less than 10 days in advance, announcing the time and place at which any examinations provided for by this Article are to be held.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/2.07) (from Ch. 96 1/2, par. 307)
Sec. 2.07. The examinations provided for by this Article shall be conducted under rules, conditions and regulations prescribed by the Board. Such rules shall be made a part of the permanent record of the Board, and such of them as relate to candidates shall be, upon application of any candidate, furnished to him by the Board; they shall also be of uniform application to all candidates.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/2.08) (from Ch. 96 1/2, par. 308)
Sec. 2.08. The Director of the Office of Mines and Minerals within the Department of Natural Resources shall be the executive officer of the Mining Board and shall execute the orders, rules and regulations made and promulgated by the Mining Board. The Manager of the Office of Mines and Minerals may act as executive officer in the absence of the Director of the Office of Mines and Minerals.
(Source: P.A. 89-445, eff. 2-7-96.)

(225 ILCS 705/2.09) (from Ch. 96 1/2, par. 309)
Sec. 2.09. Three members of the Mining Board, or the Director may call a meeting of the Mining Board at any time and at any place within the State. Four members of the Mining Board and the executive officer shall constitute a quorum. Only in case of a tie vote the executive office shall have the right to vote.
(Source: P.A. 79-460.)

(225 ILCS 705/2.10) (from Ch. 96 1/2, par. 310)
Sec. 2.10. In conducting the hearings before the Mining Board any member of the Mining Board shall have the power to administer oaths to any and all persons appearing before the Mining Board, and any person who shall wilfully, corruptly and falsely testify under oath with respect to any charges or evidence offered shall be deemed guilty of perjury and shall be subject to the penalties thereof as prescribed by the laws of this State.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/2.11) (from Ch. 96 1/2, par. 311)
Sec. 2.11. Subject to the procedure provided for in Section 2.14, in case of dispute between operators and miners on the proper interpretation of rules, regulations, and laws in relation to coal mines and subjects relating thereto, and providing for the health and safety of persons employed therein, and the dispute is filed in formal written form with the Department, the Director of the Office of Mines and Minerals shall call a meeting of the Mining Board to review the dispute. An opinion of the proper interpretation of the disputed rule, regulation, or law, concurred in by a majority of the Mining Board, shall be binding upon the Department to enforce; and the operators and miners must abide by the opinion, unless the opinion of the Mining Board is at variance with an opinion of interpretation by the Attorney General of the intent of the rule, regulation or law. In case the opinion of the Attorney General is at variance with the opinion of the Mining Board, then all parties must abide by the opinion of the Attorney General, except that all parties shall have recourse to courts of this State.
(Source: P.A. 89-445, eff. 2-7-96.)

(225 ILCS 705/2.12) (from Ch. 96 1/2, par. 312)
Sec. 2.12. The Mining Board shall have power to promulgate rules and regulations in connection with methods of coal mining affecting the health and safety of persons employed in the coal mines. The rules and regulations shall be promulgated in accordance with the following procedure and standards:
Prior to the adoption, amendment, or repeal of any rule, the Director shall:
(a) give at least 30 days notice of his intended action. The notice shall include a statement of the terms or substance of the intended action or of a description of the subjects and issues involved, and the time and the place for interested persons to present their views thereon. The notice shall be mailed to all persons who have made timely request of the Director for advance notice of his rule-making proceedings and shall be published in the official State newspaper;
(b) afford all interested persons reasonable opportunity to submit data, views, or arguments, orally or in writing, provided that the right to cross examine any witnesses is given to any interested parties, if such right is requested. The Director shall consider fully all written and oral submissions respecting the proposed rule. No rule may be adopted unless substantial evidence in support of such rule is presented at such hearing. Upon adoption of a rule the Director, if requested to do so by an interested person either prior to adoption or within 30 days thereafter, shall issue a concise statement of the principal reasons for or against its adoption, incorporating therein his reasons for overruling the considerations urged against its adoption. No rule is valid unless adopted in substantial compliance with this Section.
(c) The Director shall file in the office of the Secretary of State a certified copy of each rule adopted by him. The Secretary of State shall keep a permanent register of the rules open to public inspection.
(d) Each rule hereafter adopted is effective 30 days after filing, except that, if a later date is specified in the rule, the later date is the effective date. Any rule adopted hereunder shall not be retroactive. Any operator shall have the right to proceed with operations under this Act until the rules are adopted and no rules shall be made applicable to any operations prior to the effective date thereof.
These rules and regulations shall be enforced by the Department.
(Source: P.A. 79-460.)

(225 ILCS 705/2.13) (from Ch. 96 1/2, par. 313)
Sec. 2.13. In case operators or miners shall file formal written charges with the Department that any law or laws in relation to coal mines and subjects relating thereto and providing for the health and safety of persons employed therein has been violated, the Director shall call the parties involved before the Mining Board to hear the evidence for, and the defense against, the charges. In case the Mining Board finds, by a majority vote, the charges are valid and true, it shall be the duty of the State's Attorneys to prosecute all persons so offending, and the offenders shall be subject to the penalties provided by law for such violations.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/2.14) (from Ch. 96 1/2, par. 314)
Sec. 2.14. The Director shall promulgate rules necessary for the effective and orderly conduct of hearings held pursuant to this Act. These rules shall include, but not necessarily be limited to, the following for the benefit of any affected operator, miner, labor representative or other person with a substantial interest in the hearing:
1. adequate written notice of charges against any charged party;
2. adequate written notice of all hearings to any affected operator, miner, labor representative or other interested person;
3. the right to be represented by counsel;
4. the right to present evidence.
5. the right to cross-examine witnesses.
6. the right to present its position orally or in writing to the Board.
7. the right to request issuance of subpoenas by the Department.
(Source: P.A. 79-460.)

(225 ILCS 705/2.15) (from Ch. 96 1/2, par. 315)
Sec. 2.15. The Department may refuse to issue or may suspend the license, permit or certificate of any person who fails to file a return, or to pay any final assessment of tax, penalty or interest, as required by any tax Act administered by the Illinois Department of Revenue, until such time as the requirements of any such tax Act are satisfied.
(Source: P.A. 84-221.)

(225 ILCS 705/2.16)
Sec. 2.16. Rules; Illinois Administrative Procedure Act. The Mining Board may adopt rules necessary for or incidental to the performance of duties or execution of powers conferred under this Act in accordance with provisions of the Illinois Administrative Procedure Act.
(Source: P.A. 97-1136, eff. 1-1-13.)



Article 3 - New Mines--Certificates Of Competency--Credentials And Examinations

(225 ILCS 705/Art. 3 heading)

(225 ILCS 705/3.01) (from Ch. 96 1/2, par. 351)
Sec. 3.01. The certificates provided for in this Act, except those issued as provided in Article 8, shall be issued under the signature of the Director and the seal of the Department to all those who receive a rating above the minimum fixed by the rules of the Mining Board, and to no other persons. All certificates shall contain the full name of the recipient, his age, his place of birth, and the nature and number of years of his previous service in or about coal mines.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/3.02) (from Ch. 96 1/2, par. 352)
Sec. 3.02. The Mining Board shall make a record of the names and addresses of all persons to whom certificates provided for in this Act are issued, except those issued as provided in Article 8 of this Act.
(Source: P.A. 97-1136, eff. 1-1-13.)

(225 ILCS 705/3.03) (from Ch. 96 1/2, par. 353)
Sec. 3.03. The certificates provided for in this Act shall entitle the certified recipient to accept and discharge the duties for which they are declared qualified, at any coal mine in the State of Illinois.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/3.04) (from Ch. 96 1/2, par. 354)
Sec. 3.04. An applicant for any certificate provided for in this Act, except those issued as provided in Article 8, before being examined, shall register his or her name with the Mining Board and file with the Board the credentials required by this Act, to-wit: an affidavit as to all matters of fact establishing his or her right to receive the examination, and a certificate of good character and temperate habits signed by at least 10 residents of the community in which he or she resides. Each applicant shall also submit a reasonable fee as prescribed by rule, with such fee being deposited into the Coal Mining Regulatory Fund. The monies deposited into the Coal Mining Regulatory Fund under this Section shall not be subject to administrative charges or chargebacks unless otherwise authorized by this Act.
(Source: P.A. 97-1136, eff. 1-1-13.)

(225 ILCS 705/3.05) (from Ch. 96 1/2, par. 355)
Sec. 3.05. There shall be a written and an oral examination of applicants as may be prescribed by the rules of the Mining Board; and all written examination papers and all others papers of applicants shall be kept on file by the Mining Board for not less than 6 months, during which time any applicant shall have the right to inspect his said papers at all reasonable times; and any applicant shall be entitled to a certified copy of any or all of his said papers upon payment of a reasonable copy fee therefor.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/3.06) (from Ch. 96 1/2, par. 356)
Sec. 3.06. Any operator desiring to open a new coal mine shall notify the Department of Natural Resources of his intention before any work on the underground opening, tipple or other buildings is commenced and furnish said Department a legal description of the proposed location and the Post Office address.
(Source: P.A. 89-445, eff. 2-7-96.)

(225 ILCS 705/3.07) (from Ch. 96 1/2, par. 357)
Sec. 3.07. Each month the Department of Natural Resources shall prepare a list of those persons who have filed an application for any certificate of competency under this Act during the preceding 30 days, which list shall include the name of the applicant, the applicant's employer, the location of the applicant's employment and the type of certificate applied for. Such list shall be provided to each employer covered by this Act which shall be posted for a period of 30 days from its receipt in a conspicuous place available to all employees on the premises of the mine at which they are employed. The certificate of competency shall be considered temporary until this posting requirement at this place of employment has been completed. Nothing in this Section shall prohibit the holder of such temporary certificate from performing all of the functions that he is authorized to perform when such certification becomes permanent.
(Source: P.A. 89-445, eff. 2-7-96.)

(225 ILCS 705/3.08)
Sec. 3.08. Fees for renewal. The Mining Board may establish by rule a fee for the renewal of certificates with such fee being deposited into the Coal Mining Regulatory Fund. The monies deposited into the Coal Mining Regulatory Fund under this Section shall not be subject to administrative charges or chargebacks unless otherwise authorized by this Act.
(Source: P.A. 97-1136, eff. 1-1-13.)



Article 4 - State Mine Inspectors and Mine Inspection

(225 ILCS 705/Art. 4 heading)

(225 ILCS 705/4.01) (from Ch. 96 1/2, par. 401)
Sec. 4.01. Each applicant for a certificate of competency as State Mine Inspector shall produce evidence satisfactory to the Mining Board that he is a citizen of this State, at least thirty years of age; that he has had a practical mining experience of ten years, of which at least two years shall have been in the State of Illinois, and that he is a man of good repute and temperate habits; and that he has a first class mine manager's certificate. He shall pass an examination as to his practical and technological knowledge of mine appliances; of the proper development and operation of coal mines; of ventilation in mines; of the nature and properties of mine gases; of first aid to the injured and of mine rescue methods and appliances, as prescribed by the Department of Natural Resources; of the geology of coal measures in this State; and of the laws of this State relating to coal mines.
(Source: P.A. 89-445, eff. 2-7-96.)

(225 ILCS 705/4.02) (from Ch. 96 1/2, par. 402)
Sec. 4.02. At the close of each examination for State Mine Inspectors the Mining Board shall prepare a list containing the names of all candidates who have received a rating above the minimum fixed by rules of the Mining Board as being persons properly qualified for the position of State Mine Inspector. Candidates shall be so listed in the order of their relative excellence. The names of candidates shall be removed from this list 24 months after the date certificate of competency has been issued and shall not be eligible for employment as State Mine Inspectors until they have taken and passed another examination. The list shall be open for public inspection at the office of the Mining Board.
(Source: Laws 1955, p. 2012.)

(225 ILCS 705/4.03) (from Ch. 96 1/2, par. 403)
Sec. 4.03. From the names appearing on the list on file in the office of the Mining Board, the Mining Board shall select and appoint one State Mine Inspector for each of the inspection districts provided for in this Act, and two additional State Mine Inspectors for the State at large, all such appointees to be selected in the order of their appearance on the list. Nothing herein contained shall affect the tenure of any person holding the position of State Mine Inspector on the effective date of this Act. No person shall be eligible for appointment as a State Mine Inspector who has any pecuniary interest in any coal mine in Illinois.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/4.04) (from Ch. 96 1/2, par. 404)
Sec. 4.04. (Repealed).
(Source: Laws 1953, p. 701. Repealed by P.A. 92-85, eff. 7-12-01.)

(225 ILCS 705/4.05) (from Ch. 96 1/2, par. 405)
Sec. 4.05. The Mining Board shall furnish to each State Mine Inspector an anemometer, a safety lamp, blank books, stationery, printing, and such other instruments and supplies as may be required by the State Mine Inspector in the discharge of his official duties.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/4.06) (from Ch. 96 1/2, par. 406)
Sec. 4.06. State Mine Inspectors shall devote their whole time and attention to the duties of their office. State Mine Inspectors shall make a personal examination at least once every month, or more often if necessary, of each mine in their district. The Mining Board may also require State Mine Inspectors personally to examine any other mines in any other district. Every mine in the State shall be examined at least once every month by a State Mine Inspector.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/4.07) (from Ch. 96 1/2, par. 407)
Sec. 4.07. Every State Mine Inspector in his regular examination of mines shall measure with an anemometer the amount of air passing in the last crosscut in each pair of entries. He shall also investigate the condition of ventilation in all working places to see that ventilation is adequate, and in longwall mines the last face of each division. He shall measure with an anemometer the amount of air passing at the inlet and outlet of the mines. He shall compare all such air measurements with the last report of the mine examiner and the mine manager, in the mine examination book of the mine. He must verify that the legal code of signals between the engineer and the top man and the bottom man has been established and is conspicuously posted for the information of all employees.
(Source: Laws 1955, p. 2012.)

(225 ILCS 705/4.08) (from Ch. 96 1/2, par. 408)
Sec. 4.08. State Mine Inspectors shall require that every precaution be taken to insure the health and safety of the workers employed in the mines; and that every provision of all the State laws relative to mining are obeyed.
(Source: P.A. 81-992.)

(225 ILCS 705/4.09) (from Ch. 96 1/2, par. 409)
Sec. 4.09. State Mine Inspectors shall render written reports of mine inspection made by them to the Mining Board in such form and manner as shall be required by the Mining Board.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/4.10) (from Ch. 96 1/2, par. 410)
Sec. 4.10. State Mine Inspectors shall take prompt action for the enforcement of the penalties provided for violation of this Act.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/4.11) (from Ch. 96 1/2, par. 411)
Sec. 4.11. It is lawful for State Mine Inspectors to enter, examine, and inspect any and all coal mines and the machinery belonging thereto, at all reasonable times, by day or by night, but so as not to unreasonably obstruct, or hinder the working of such coal mines. The operator of every coal mine is required to furnish all necessary facilities for making the examination and inspection.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/4.12) (from Ch. 96 1/2, par. 412)
Sec. 4.12. If any owner, operator or agent refuses to permit the State Mine Inspector to make an inspection or to furnish the necessary facilities for making such examination and inspection, the State Mine Inspector shall file his affidavit, setting forth such refusal, with the judge of the circuit court in the county in which such mine is situated, and obtain an order on such owner, agent or operator so refusing as aforesaid, commanding him to permit and furnish such necessary facilities for the inspection of such coal mine, or be adjudged to stand in contempt of court and punished accordingly.
(Source: Laws 1965, p. 3620.)

(225 ILCS 705/4.13) (from Ch. 96 1/2, par. 413)
Sec. 4.13. The State Mine Inspector shall post in some conspicuous place at the top of each mine inspected by him, a plain statement showing what in his judgment is necessary for the better protection of the lives and health of persons employed in the mine. The statement shall give the date of inspection and be signed by the State Mine Inspector.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/4.14) (from Ch. 96 1/2, par. 414)
Sec. 4.14. The State Mine Inspector shall post a notice at the landing used by the men, stating the number of men permitted to ride on the cage at one time, and the rate of speed at which men may be hoisted and lowered on the cages.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/4.15) (from Ch. 96 1/2, par. 415)
Sec. 4.15. (Repealed).
(Source: P.A. 90-372, eff. 7-1-98. Repealed internally, eff. 7-1-98.)

(225 ILCS 705/4.16) (from Ch. 96 1/2, par. 416)
Sec. 4.16. (Repealed).
(Source: P.A. 90-372, eff. 7-1-98. Repealed internally, eff. 7-1-98.)

(225 ILCS 705/4.17) (from Ch. 96 1/2, par. 417)
Sec. 4.17. Each State Mine Inspector shall, within 60 days after December 31 of each year, prepare and forward to the Mining Board a formal report of his acts during the year in the discharge of his duties, with any recommendations as to legislation he may deem necessary on the subject of mining. He shall collect and tabulate, upon blanks furnished by the Mining Board, all desired statistics of mines and miners within his district, to accompany his annual report.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/4.18) (from Ch. 96 1/2, par. 418)
Sec. 4.18. On the receipt of each State Mine Inspector's report the Mining Board shall compile and summarize the data to be included in the report of the Mining Board, known as the Annual Coal Report, which shall within four months thereafter, be printed, bound, and transmitted to the Governor and General Assembly for the information of the public. The printing and binding of the Annual Coal Reports shall be provided for by the Department of Central Management Services in like manner and numbers, as it provides for the publication of other official reports.
The requirement for reporting to the General Assembly shall be satisfied by filing copies of the report with the Speaker, the Minority Leader and the Clerk of the House of Representatives and the President, the Minority Leader and the Secretary of the Senate and the Legislative Research Unit, as required by Section 3.1 of "An Act to revise the law in relation to the General Assembly", approved February 25, 1874, as amended, and filing such additional copies with the State Government Report Distribution Center for the General Assembly as is required under paragraph (t) of Section 7 of the State Library Act.
(Source: P.A. 84-1438.)

(225 ILCS 705/4.19) (from Ch. 96 1/2, par. 419)
Sec. 4.19. Every coal operator shall, within 20 days after December 31 of each year, furnish to the State Mine Inspector of the district, on blanks furnished by him prior to said December 31, statistics of the wages and conditions of their employees as required by law. The failure of any State Mine Inspector to forward to the Mining Board his formal report, as provided herein, or the failure of any coal operator to furnish to the State Mine Inspector of the district the statistics provided for herein, shall be adjudged a petty offense and fined not to exceed $100.
(Source: P.A. 77-2718.)

(225 ILCS 705/4.20) (from Ch. 96 1/2, par. 420)
Sec. 4.20.
No State Mine Inspector shall solicit or accept any political campaign contribution or gratuity of any kind or character, from any mine operator or his agent; from any coal sales company, or their agents or representatives; or from any miner, local union or union official. In the event he does so solicit or accept any such contribution or gratuity from any person he is guilty of an act tending to the unlawful injury of miners, and is guilty of malfeasance, and in that event, the Mining Board shall declare the position of the State Mine Inspector vacant.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/4.21) (from Ch. 96 1/2, par. 421)
Sec. 4.21. No official or employee of the Department of Natural Resources shall solicit, or request any State Mine Inspector of the State of Illinois to solicit, political campaign contributions or a gratuity of any kind or character from any mine operator or his agent, or from any coal sales company or its agent or representatives, or from any miner or local union or other officials.
(Source: P.A. 89-445, eff. 2-7-96.)

(225 ILCS 705/4.22) (from Ch. 96 1/2, par. 422)
Sec. 4.22.
Any person found guilty of violating any of the provisions of Sections 4.20 or 4.21 is guilty of a Class 4 felony.
(Source: P.A. 77-2718.)

(225 ILCS 705/4.23) (from Ch. 96 1/2, par. 423)
Sec. 4.23. The State shall be divided into not to exceed 22 inspection districts, the division to be made by the Mining Board. The Mining Board may change the boundaries of the districts from time to time in order to more equally distribute the labor and expenses of the several State Mine Inspectors, and may at any time reduce the number of inspection districts, and the number of State Mine Inspectors employed. However, there shall be no fewer than 16 State Mine Inspectors if there are 40 or more mines operational in the State, no fewer than 12 State Mine Inspectors if at least 30 but fewer than 40 mines are operational, no fewer than 8 State Mine Inspectors if at least 20 but fewer than 30 mines are operational, and no fewer than 4 State Mine Inspectors if at least 10 but fewer than 20 mines are operational.
For purposes of this Section, "mine" or "coal mine" means any area of land and any structures, facilities, machinery, tools, equipment, shafts, slopes, tunnels, excavations, and other property, real or personal, placed under, upon, or above the surface of the land by any person, that is used in, to be used in, or resulting from the work of extracting from that area of land bituminous coal, lignite, or anthracite from its natural deposit in the earth.
(Source: P.A. 88-391; 88-472.)

(225 ILCS 705/4.24) (from Ch. 96 1/2, par. 424)
Sec. 4.24. Upon a petition signed by not less than three coal operators, or 10 coal miners, or by the Director of the Office of Mines and Minerals, setting forth that any State Mine Inspector neglects his duties, or that he is incompetent, or that he is guilty of malfeasance, or guilty of any act tending to the unlawful injury of miners or operators of mines, the Mining Board shall issue a citation to the State Mine Inspector to appear before it within a period of 15 days on a day fixed for a hearing, when the Mining Board shall investigate the allegations of the petitioners. In the event of a citation, as referred to above, the Mining Board in its discretion may immediately remove the State Mine Inspector involved from service pending the hearing aforesaid mentioned. If the Mining Board finds that the State Mine Inspector has neglected his duty or is incompetent or that he is guilty of malfeasance or guilty of any act tending to the injury of miners or operators of mines, the Mining Board shall declare the position of said State Mine Inspector vacant, and a properly qualified person shall be duly appointed, in the manner provided for in this Act, to fill the vacancy.
(Source: P.A. 89-445, eff. 2-7-96.)

(225 ILCS 705/4.25) (from Ch. 96 1/2, par. 425)
Sec. 4.25. Each State Mine Inspector shall collect samples of mine atmospheres and mine dusts for analysis by the Departmental Analytical Laboratory. All such samples shall be collected in accordance with the rules of the Mining Board and submitted to the Analytical Laboratory. The results of analysis of mine atmosphere samples by the Analytical Laboratory shall be used by the State Mine Inspector as a basis for classification of mines as being gassy or non-gassy. The results of analysis of dust samples by the Analytical Laboratory shall be used by the State Mine Inspector as a basis for recommendations with respect to the rock dusting requirements of this Act. The operator of the mine from which samples of air and dust are taken shall be furnished a copy of the results of such analysis.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/4.26) (from Ch. 96 1/2, par. 426)
Sec. 4.26. Any State Mine Inspector who discovers that any section of this Act, or part thereof, is being neglected or violated, shall order immediate compliance therewith, and, in case of failure to comply shall have power to stop the operation of the mine or to remove any offending person or persons from the mine until the law is complied with.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/4.30) (from Ch. 96 1/2, par. 430)
Sec. 4.30. If any State Mine Inspector finds that any provision of this Act is being violated, he shall file a sworn complaint before the circuit court, stating the facts within his knowledge in such case and asking that the person charged with such violation be bound over to the next grand jury for the county. The State's Attorney for the county in which such violation occurs shall prosecute such complaint, as provided by law in other State cases.
(Source: P.A. 79-1358.)

(225 ILCS 705/4.33) (from Ch. 96 1/2, par. 433)
Sec. 4.33. If any State Mine Inspector willfully fails, neglects or refuses to file a complaint as herein required, or willfully disregards the duties required of him by the provisions of this Act, a sworn complaint may be filed by any person having knowledge of the facts, before the circuit court, charging the State Mine Inspector with nonfeasance in office and asking that such inspector be bound over to the next grand jury for the county, and the State's Attorney for the county in which such violation occurs shall prosecute such complaint as provided by law in other State cases.
(Source: P.A. 79-1358.)

(225 ILCS 705/4.34) (from Ch. 96 1/2, par. 434)
Sec. 4.34. Upon final conviction for nonfeasance in office under the provisions of this Act of any State Mine Inspector his certificate of qualification or of competency, as the case may be, shall be thereby invalidated and he shall become disqualified from holding such office, and such person shall not be entitled to receive another certificate of qualification or of competency, as the case may be, within 3 months from the date of such final conviction.
(Source: Laws 1967, p. 2076.)

(225 ILCS 705/4.35) (from Ch. 96 1/2, par. 435)
Sec. 4.35. (Repealed).
(Source: P.A. 90-372, eff. 7-1-98. Repealed internally, eff. 7-1-98.)

(225 ILCS 705/4.36) (from Ch. 96 1/2, par. 436)
Sec. 4.36. On each visit to a mine, the State Mine Inspector shall notify a representative of the miners that he is there to make an inspection. The miners' representative may elect to accompany the Inspector during his inspection and shall suffer no loss of pay. Following each inspection, the Inspector shall meet with the management of the mine and the representative of the miners to discuss his findings, recommendations and general safety conditions of the mine. His findings and recommendations, together with the time allowed to comply, shall be posted in a conspicuous place following each inspection. For the purposes of this Section, where 2 or more Inspectors travel together, only one representative of the miners who accompanies the Inspectors shall suffer no loss of pay.
(Source: P.A. 83-1234.)



Article 5 - Mine Manager--Requirements And Duties

(225 ILCS 705/Art. 5 heading)

(225 ILCS 705/5.01) (from Ch. 96 1/2, par. 501)
Sec. 5.01. Each applicant for a certificate of competency as mine manager shall produce evidence satisfactory of the Mining Board that he is a citizen of the United States, at least 23 years of age; that he has had at least 4 years' practical underground mining experience; has been issued a Certificate of Competency as Mine Examiner, or its equivalent issued by another state; and that he has satisfactorily completed a course of instruction in first aid to the injured and mine rescue methods and appliances prescribed by the Department; and that he is a man of good repute and temperate habits. He shall also pass such examination as to his experience in mines and in the management of men; his knowledge of mine machinery and appliances; the use of surveying and other instruments used in mining; the properties of mine gases; the principles of ventilation; and the legal duties and responsibilities of mine managers, as shall be prescribed by the rules of the Mining Board.
Persons who have graduated and hold a degree in engineering or an approved 4-year program in coal mining technology from an accredited school, college or university are required to have only 2 years' practical underground mining experience to qualify for the examination for a Certificate of Competency.
Persons who have graduated and hold a two-year Associate in Applied Science Degree in Coal Mining Technology from an accredited school, college or university are required to have only 3 years' practical underground mining experience to qualify for the examination for a Certificate of Competency.
(Source: P.A. 79-876.)

(225 ILCS 705/5.03) (from Ch. 96 1/2, par. 503)
Sec. 5.03. It shall be unlawful for any operator to operate an underground coal mine without the services of a mine manager. Further, it is unlawful for the operator of any coal mine to have in his service as mine manager at his mine, any person who does not hold a certificate of competency issued by the Mining Board of this State; Provided, that whenever any exigency arises by which it is impossible for any operator to secure the immediate services of a certificated mine manager, he may place any trustworthy and experienced man of the mine inspection district in charge of his mine to act as temporary mine manager for a period not exceeding 7 days, and with the approval of the State mine inspector of the district, for a further period not exceeding 23 days.
(Source: Laws 1955, p. 2012.)

(225 ILCS 705/5.04) (from Ch. 96 1/2, par. 504)
Sec. 5.04. The certificate of any mine manager may be cancelled and revoked by the Mining Board upon notice and hearing as provided by this Act, if it shall be established in the judgment of said Mining Board that the holder thereof has obtained said certificate by fraud or misrepresentation of his experience or has become unworthy to hold said certificate by reason of violation of the law, intemperate habits, incapacity, abuse of authority or for any other cause. Any person against whom charges or complaints are made hereunder shall have the right to appear before the Mining Board and defend himself against said charges, and he shall have 15 days' notice in writing of such charges previous to such hearing. The Mining Board, in its discretion, may suspend the certificate of any person charged as aforesaid, pending such hearing, but said hearing shall not be unreasonably deferred.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/5.05) (from Ch. 96 1/2, par. 505)
Sec. 5.05. Effective on or after January 1, 1977, it shall be unlawful for the operator of any underground mine to employ as a superintendent any person who does not hold a certificate of competency as a mine manager issued by the Mining Board. Upon request, the Mining Board may issue a temporary Certificate of Competency as mine examiner or mine manager to any person who possesses a valid equivalent certificate issued by the appropriate agency in another state, provided however that such temporary certificate shall be valid only until the first available examination given by the Mining Board or 6 months, whichever is longer.
(Source: P.A. 79-460.)

(225 ILCS 705/5.06) (from Ch. 96 1/2, par. 506)
Sec. 5.06. The mine manager shall be responsible for the performance of all the functions and duties prescribed in Sections 5.07 to 5.25, both inclusive. The mine manager may not perform the duties of a mine examiner while serving in the capacity of a mine manager.
(Source: P.A. 99-538, eff. 1-1-17.)

(225 ILCS 705/5.07) (from Ch. 96 1/2, par. 507)
Sec. 5.07. Visit each working place in the mine at least once in every two weeks and require his assistants or the Face Bosses to go into all working places in their territory or sections regularly during each working shift.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/5.08) (from Ch. 96 1/2, par. 508)
Sec. 5.08. Provide a suitable checking system whereby the entrance into and the departure from the mine of each employee shall be positively indicated.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/5.09) (from Ch. 96 1/2, par. 509)
Sec. 5.09. In all mines:
1. When the mine is to be operated, he shall have

the prescribed working places of such mine examined by a certified mine examiner within 3 hours before the workers of any shift, other than the examiner or the examiners designated by the mine manager to make the examination, enter the underground areas of such mine. Have the mine examiner inspect every active working place in the mine and make tests therein with a multi-gas detector for accumulation of methane and oxygen deficiency in the air therein; examine intake seals used to ventilate a working section and doors to determine whether they are functioning properly; inspect and test the roof, face and rib conditions in the working areas and on active roadways and travelways; inspect active roadways, travelways, approaches to abandoned workings and accessible falls in active sections for explosive gas and other hazards; and inspect to determine whether the air in each split is traveling in its proper course and in normal volume.

2. On non-coal producing shifts, if the mine has a

minimum of 120 psi seals, he shall have the mine examined by a certified mine examiner in any area where any person is scheduled to work or travel underground. If the mine has less than 120 psi seals, he shall have the mine examined by a certified mine examiner in its entirety the same as for a coal producing shift, except where persons are to work only in the shaft, slope, drift, or on the immediate shaft or slope bottom, then only that area immediately surrounding the bottom shall be examined. If the mine has a minimum of 120 psi seals and the mine has not been examined in its entirety for 7 consecutive days, he shall have a certified mine examiner conduct a full mine examination, including seals and escape ways, prior to anyone other than the mine examiner or mine examiners designated by the mine manager to make the examination enter the underground areas of such mine. If it is known that the air downwind of a minimum 120 psi seals when tested at a point not less than 12 inches from the roof, face, or rib contains more than 1.0% of methane as determined by permissible methane detector, air analysis, or other recognized means of accurately detecting such gas, he shall have the mine examined in its entirety the same as for a coal producing shift, except where persons are to work only in the shaft, slope, or drift or on the immediate shaft or slope bottom, then only that area immediately surrounding the bottom shall be examined.

3. He shall see that no person, other than competent

personnel, enters any underground area in a mine, except during a coal-producing shift, unless an examination of such area has been made by a mine examiner within 12 hours immediately preceding his entrance into such area.

4. If the mine has constructed a minimum of 120 psi

seals, he shall have a certified mine examiner conduct weekly examinations at each seal along return and bleeder air courses and at each seal along intake air courses where intake air passing by the seal is not used to ventilate a working section. If the mine has constructed less than 120 psi seals, he shall have a certified mine examiner conduct a daily examination of each seal along return and bleeder air courses. If it is known that the air downwind of a minimum 120 psi seals when tested at a point not less than 12 inches from the roof, face, or rib contains more than 1.0% of methane as determined by permissible methane detector, air analysis, or other recognized means of accurately detecting such gas, he shall have each seal along return and bleeder air courses and at each seal along intake air courses where intake air passing by the seal not used to ventilate a working section to be examined by a certified mine examiner before the workers of any shift, other than the examiner or the examiners designated by the mine manager to make the examination, enter the underground areas of such mine.

5. He shall have a certified mine examiner conduct

weekly examinations of escape ways required by Sections 19.11 and 19.13.

(Source: P.A. 99-538, eff. 1-1-17.)

(225 ILCS 705/5.10) (from Ch. 96 1/2, par. 510)
Sec. 5.10. To have the underground working places in the mine examined for hazards by competent personnel designated by the operator to do so, at least once during each coal-producing shift, or oftener if necessary for safety. Examinations shall include tests with a multi-gas detector for methane and oxygen deficiency. In all underground face workings where electrically driven equipment is operated, examinations for methane shall be made with a multi-gas detector by a person trained in the use of such multi-gas detector before equipment is taken into or operated in face regions, and frequent examinations for methane shall be made during such operations.
(Source: P.A. 99-538, eff. 1-1-17.)

(225 ILCS 705/5.11) (from Ch. 96 1/2, par. 511)
Sec. 5.11. To see that a mine examiner makes the examinations provided in Articles 5, 6, and 31 of this Act and that he enters his report either by calling the results of the examination to a recorder on the surface or by personally recording the report. The recorder or mine examiner shall record the report in a book or computer system that is provided by the operator for that purpose, and the book or computer system shall be secure and not susceptible to alteration.
(Source: P.A. 99-538, eff. 1-1-17.)

(225 ILCS 705/5.12) (from Ch. 96 1/2, par. 512)
Sec. 5.12. To examine the mine examiners' reports in the morning before workers are permitted to enter the mine, and if any working places are reported dangerous, the mine manager shall see that all workers and supervisory personnel concerned are notified of the danger and instruct them not to enter such places until the reported danger has been removed, except for the purpose of removing the dangerous condition.
(Source: P.A. 81-992.)

(225 ILCS 705/5.13) (from Ch. 96 1/2, par. 513)
Sec. 5.13. He shall provide a sufficient number of props, caps, and timbers, when needed, delivered on the miners' cars at the usual place, in suitable lengths and dimensions for the securing of the roof by the miners. When cross bars are set by the miners they shall be furnished in the required lengths.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/5.14) (from Ch. 96 1/2, par. 514)
Sec. 5.14. He shall see that cross-cuts are made at proper distances apart; that necessary doors, curtains, and brattices are provided to furnish the men in the mine the volume of air required by this Act or by the written demand of the State mine inspector; and that all stoppings along airways are properly built.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/5.15) (from Ch. 96 1/2, par. 515)
Sec. 5.15. He shall take daily barometer readings and record the readings when men are in the mine, and keep a careful watch over all ventilating apparatus and the air currents in the mine. When the ventilating fan at any mine fails or stops, he shall take immediate action to cut off the electric power and withdraw the workers from the face regions of the mine. In gassy mines, if the ventilation is restored within a reasonable time, the face regions and other places where methane is likely to accumulate shall be re-examined by competent personnel, and if such places are found to be free from explosive gas the power may be restored and work resumed. If the ventilation is not restored within a reasonable time all underground employees shall be removed from the mine. In non-gassy mines, if the ventilation is restored within a reasonable time, the power may be turned on and the work resumed without the necessity of re-examination.
(Source: P.A. 81-992.)

(225 ILCS 705/5.16) (from Ch. 96 1/2, par. 516)
Sec. 5.16. He shall measure the air current or cause the same to be measured at least once each week at the inlet and outlet, also at the last open cross-cut in each division or split, and shall keep a record of such measurements for the information of the State mine inspector.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/5.17) (from Ch. 96 1/2, par. 517)
Sec. 5.17. He or his assistant shall, at least once a week, examine the escapement shaft and the roadways leading thereto and all other openings for the safe exit of men to the surface; and shall make a record of any obstructions or other unsafe conditions existing therein, and cause the same to be promptly removed.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/5.18) (from Ch. 96 1/2, par. 518)
Sec. 5.18. He shall examine or designate a competent person to examine the hoisting ropes, cages, and safety catches every morning and shall require the ropes to be tested by hoisting the cages before men are lowered.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/5.19) (from Ch. 96 1/2, par. 519)
Sec. 5.19. At shaft mines, he must see that the top and bottom people are on duty at the beginning and end of regular shifts where people are hoisted in and out of the mine, and that sufficient lights are maintained at the top and bottom landings when the miners are being hoisted and lowered.
(Source: P.A. 80-296.)

(225 ILCS 705/5.20) (from Ch. 96 1/2, par. 520)
Sec. 5.20. He or his assistant shall be at his post at the mine when the men are lowered into the mine in the morning for work, and shall remain at night until all the men employed during the day shall have been hoisted up.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/5.21) (from Ch. 96 1/2, par. 521)
Sec. 5.21. He shall give special attention to and instructions concerning the proper storage and handling of permissible explosives in the mines.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/5.22) (from Ch. 96 1/2, par. 522)
Sec. 5.22. Where coal is broken down "on shift"; and while men are in the mine, with compressed air, or by some mechanical or chemical-mechanical device which does not emit spark or flame, he shall see that frequent examination for gas and other hazards is made by competent personnel.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/5.23) (from Ch. 96 1/2, par. 523)
Sec. 5.23. He shall require all excessively dusty haulage roads to be thoroughly sprayed, sprinkled, cleaned or rockdusted at regular intervals when the health and safety of the men in the mines are jeopardized.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/5.24) (from Ch. 96 1/2, par. 524)
Sec. 5.24. To instruct employees as to their respective duties and to require of all employees obedience to the provisions of this Act.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/5.25) (from Ch. 96 1/2, par. 525)
Sec. 5.25. To prescribe special rules concerning the proper storage and handling of explosives in the mine and concerning the time and manner of placing and discharging the blasting shots, and it shall be unlawful for any miner to fire shots except according to such rules.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/5.26) (from Ch. 96 1/2, par. 526)
Sec. 5.26. In mines in which the works are so extensive that all the duties devolving upon the mine manager cannot be discharged by one man, competent persons may be designated and appointed as assistants to the mine manager, who shall exercise his functions under the mine manager's instructions.
(Source: Laws 1953, p. 701.)



Article 6 - Mine Examiners--Requirements And Duties

(225 ILCS 705/Art. 6 heading)

(225 ILCS 705/6.01) (from Ch. 96 1/2, par. 601)
Sec. 6.01. Each applicant for a certificate of competency as mine examiner shall produce evidence satisfactory to the Mining Board that he is a citizen of the United States, at least 21 years of age and of good repute and temperate habits and that he has had at least 4 years practical underground mining experience, and has been issued a First Class Certificate of Competency by the Department of Natural Resources. He shall pass an examination as to his experience in mines generating dangerous gases, his practical and technological knowledge of the nature and properties of mine gases, the laws of ventilation, the structures and use of multi-gas detectors, and the laws of this State relating to safeguards against fires from any source in mines. He shall also submit to the Mining Board satisfactory evidence that he has completed a course of training in first aid to the injured and mine rescue methods and appliances prescribed by the Department. Persons who have graduated and hold a degree in engineering or an approved 4-year program in coal mining technology from an accredited school, college, or university, are required to have only 2 years of practical underground mining experience to qualify for the examination for a certificate of competency.
Persons who have graduated and hold a two-year Associate in Applied Science Degree in Coal Mining Technology from an accredited school, college or university are required to have only 3 years' practical underground mining experience to qualify for the examination for a Certificate of Competency as a Mine Examiner.
(Source: P.A. 99-538, eff. 1-1-17.)

(225 ILCS 705/6.02) (from Ch. 96 1/2, par. 602)
Sec. 6.02. Certified mine examiner. A certificated mine examiner shall be required at all coal mines. There shall be one or more additional certificated mine examiners whenever required in writing by the State Mine Inspector when the conditions are such as to make the employment of such additional mine examiners necessary.
(Source: P.A. 87-1133; 88-185.)

(225 ILCS 705/6.03) (from Ch. 96 1/2, par. 603)
Sec. 6.03. The mine examiner shall perform the duties set out in Sections 6.04 to 6.11, inclusive.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/6.04) (from Ch. 96 1/2, par. 604)
Sec. 6.04. In all mines:
1. When the mine is to be operated, he shall

examine the prescribed working places of such mine within 3 hours before any workers in such shift, other than the examiner or the examiners designated by the mine manager to make the examination, enter the underground areas of the mine. Examine every active working place in the mine and make tests therein with a multi-gas detector for accumulation of methane and oxygen deficiency in the air therein; examine intake seals used to ventilate a working section and doors to determine whether they are functioning properly; inspect and test the roof, face, and rib conditions in the working areas and on active roadways and travelways; inspect active roadways, travelways, approaches to abandoned workings, and accessible falls in active sections for explosive gas and other hazards; and inspect to determine whether the air in each split is traveling in its proper course and in normal volume.

2. On non-coal producing shifts, if the mine has a

constructed minimum of 120 psi seals, he shall examine the mine in any area where any person is scheduled to work or travel underground. If the mine has less constructed than 120 psi seals, he shall examine the mine in its entirety the same as for a coal producing shift, except where men are to work only in the shaft, slope, or drift or on the immediate shaft bottom, then only that area immediately surrounding the bottom need be examined. If the mine has a minimum of 120 psi seals and the mine has not been examined in its entirety for 7 consecutive days, a full mine examine shall be conducted, including seals and escape ways, prior to anyone other than the examiner or the examiners designated by the mine manager to make the examination enter the underground areas of such mine. If it is known that the air downwind of a minimum 120 psi seals when tested at a point not less than 12 inches from the roof, face, or rib contains more than 1.0% of methane as determined by permissible methane detector, air analysis, or other recognized means of accurately detecting such gas, he shall examine the mine in its entirety the same as for a coal producing shift, except where persons are to work only in the shaft, slope, or drift or on the immediate shaft or slope bottom, then only that area immediately surrounding the bottom shall be examined.

3. If the mine has constructed a minimum of 120 psi

seals, he shall conduct weekly examinations at each seal along return and bleeder air courses and at each seal along intake air courses where intake air passing by the seal is not used to ventilate a working section. If such mine has constructed less than 120 psi seals, he shall conduct a daily examination of each seal along return and bleeder air courses. If it is known that the air downwind of a minimum 120 psi seals when tested at a point not less than 12 inches from the roof, face, or rib contains more than 1.0% of methane as determined by permissible methane detector, air analysis, or other recognized means of accurately detecting such gas, he shall examine each seal along return and bleeder air courses and at each seal along intake air courses where intake air passing by the seal not used to ventilate a working section before the workers of any shift may enter the underground areas of such mine.

4. Conduct weekly examinations of escape ways

required by Sections 19.11 and 19.13.

(Source: P.A. 99-538, eff. 1-1-17.)

(225 ILCS 705/6.05) (from Ch. 96 1/2, par. 605)
Sec. 6.05. When in the performance of his duties, he shall carry with him a multi-gas detector in proper order and condition and a rod or bar for sounding the roof.
(Source: P.A. 99-538, eff. 1-1-17.)

(225 ILCS 705/6.06) (from Ch. 96 1/2, par. 606)
Sec. 6.06. He shall see that the air current is traveling in its proper course and in proper quantity; and measure with an anemometer the amount of air passing in the last cross-cut or break-through of each pair of entries, or in the last room of each division in long-wall mines, and at all other points where he may deem it necessary; and note the result of such measurements in the mine examiner's book kept for that purpose.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/6.07) (from Ch. 96 1/2, par. 607)
Sec. 6.07. He shall inspect all places where men are required in the performance of their duties to pass or to work, and observe whether there are any recent falls or dangerous roof or accumulations of gas or dangerous conditions in rooms or roadways; and examine especially all roadways leading to escapement shafts or other openings for the safe exit of men to the surface, the edges and accessible parts of recent falls and old gobs and air-courses.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/6.08) (from Ch. 96 1/2, par. 608)
Sec. 6.08. As evidence of his examination of said doors, rooms and roadways as provided for in this Article, he shall inscribe with chalk in some suitable place on the doors, the roof or walls of rooms and roadways, but not on the face of the coal, his initials and the date of his examination.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/6.09) (from Ch. 96 1/2, par. 609)
Sec. 6.09. When working places are discovered in which there are recent falls, dangerous roof, accumulation of gas or other dangerous conditions, he shall place, in all entrance ways to said working places where dangerous conditions exist, conspicuous marks or signs to "keep out". Should he find that the provisions of Section 24.03, with reference to distance rock dusting is back from the face, are not complied with, he shall record such condition, and the place, in his daily examination report.
(Source: Laws 1955, p. 2012.)

(225 ILCS 705/6.10) (from Ch. 96 1/2, par. 610)
Sec. 6.10. Upon completing his examination, he shall make a daily record either by calling out the results of the examination to a recorder on the surface or by personally recording the report. The recorder or mine examiner shall record the report in a book or computer system that is provided by the operator for that purpose, and the book or computer system shall be secure and not susceptible to alteration. The examination report is for the information of the company, the State Mine Inspector, and all other persons interested; and this report shall be recorded before the miners are permitted to enter the mine. If the examination report is called out by the mine examiner to a recorder, the recorder must place his signature, certificate number, and date in the book or computer system before the miners are permitted to enter the mine. If the examination report is called out, the mine examiner shall verify the report by his signature, certificate number, and date by or at the end of his shift. If the mine examiner finds an omission or error in the report, the report shall be corrected and he must immediately notify the shift mine manager of the omission or error.
(Source: P.A. 99-538, eff. 1-1-17.)

(225 ILCS 705/6.11) (from Ch. 96 1/2, par. 611)
Sec. 6.11. Should any dangerous conditions be found as described in Section 6.09, he shall immediately notify the shift mine manager, setting forth the nature of the conditions found and the location of same.
(Source: P.A. 99-538, eff. 1-1-17.)

(225 ILCS 705/6.12) (from Ch. 96 1/2, par. 612)
Sec. 6.12. It shall be unlawful for the operator of any mine to have in his service as mine examiner any person who does not hold a certificate of competency issued by the Mining Board except that anyone holding a mine manager's certificate may serve as a mine examiner. The mine manager shall not act in the capacity of mine examiner while acting as mine manager. However, whenever any exigency arises by which it is impossible for any operator to secure the immediate services of a certificated examiner, he may employ any trustworthy and experienced man of the mine inspection district to act as temporary mine examiner for a period not exceeding 7 days, and with the approval of the State Mine Inspector of the district, for a further period not exceeding 23 days. The employment of persons who do not hold certificates as mine examiners shall in no case exceed the limit of time specified herein, and the State Mine Inspector shall not approve of the employment of such persons beyond the 23 day limit.
(Source: P.A. 99-538, eff. 1-1-17.)

(225 ILCS 705/6.13) (from Ch. 96 1/2, par. 613)
Sec. 6.13. Effective on or after January 1, 1977, it shall be unlawful for the operator of any mine to employ underground any person in a supervisory capacity who does not hold a certificate of competency as a mine examiner or mine manager issued by the Mining Board; except those engineering and maintenance supervisors who supervise persons engaged in the maintenance and repair of underground equipment, provided that these supervisors have had training in mine ventilation and mine related hazards approved by the Mining Board. Upon request, the Mining Board may issue a temporary certificate of competency as mine examiner or mine manager to any person who possesses a valid equivalent certificate issued by the appropriate agency in another state, provided however that such temporary certificate shall be valid only until the first available examination given by the Mining Board or 6 months, whichever is longer.
(Source: P.A. 80-296.)

(225 ILCS 705/6.14) (from Ch. 96 1/2, par. 614)
Sec. 6.14. The certificate of any mine examiner may be cancelled and revoked by the Mining Board upon notice and hearing as hereinafter provided, if it shall be established in the judgment of the Mining Board that the holder thereof has obtained said certificate by fraud or misrepresentation of his experience or has become unworthy to hold said certificate by reason of violation of the law, intemperate habits, incapacity, abuse of authority or for any other cause. However, any person against whom charges or complaints are made hereunder shall have the right to appear before the Mining Board and defend himself against said charges, and he shall have 15 days' notice in writing of such charges previous to such hearing. The Mining Board, in its discretion, may suspend the certificate of any person charged as aforesaid, pending such hearing, but the hearing shall not be unreasonably deferred.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/6.15) (from Ch. 96 1/2, par. 615)
Sec. 6.15. A sufficient number of men trained in the use of a multi-gas detector shall be employed by the operator, who shall examine the mine for obnoxious and inflammable gases while men are working therein.
(Source: P.A. 99-538, eff. 1-1-17.)

(225 ILCS 705/6.16) (from Ch. 96 1/2, par. 616)
Sec. 6.16. When in the judgment of the State Mine Inspector, expressed in writing to the mine operator, certain sections of a mine generate dangerous quantities of explosive gases, the State Mine Inspector shall require those sections of the mine to be examined for gas in a prescribed manner and at shorter intervals of time than 3 hours preceding the time the day shift goes on duty for every day in which the mine is to be operated.
(Source: P.A. 99-538, eff. 1-1-17.)



Article 7 - Hoisting Engineer And Hoisting

(225 ILCS 705/Art. 7 heading)

(225 ILCS 705/7.02) (from Ch. 96 1/2, par. 702)
Sec. 7.02. Each applicant for a certificate of competency as electrical hoisting engineer shall produce evidence satisfactory to the Mining Board that he is a citizen of the United States, at least 21 years of age, that he has had two years' experience with electrical hoisting equipment, or has completed a training course in operation and maintenance of electrical hoisting machinery approved by the Mining Board and is of good repute and temperate habits. He shall pass an examination as to his practical and technical knowledge of the construction of same, the care and adjustment of electrical hoisting engines, the management and efficiency of electric pumps, ropes and winding apparatus and as to his knowledge of the laws of this State in relation to signals and the hoisting and lowering of men at mines.
(Source: P.A. 79-876.)

(225 ILCS 705/7.03) (from Ch. 96 1/2, par. 703)
Sec. 7.03. It shall be unlawful for the operator of any mine to permit any person who does not hold a certificate of competency as hoisting engineer issued by the Mining Board to hoist or lower men, or to have charge of the hoisting engine when men are underground. No certified engineer shall be required for automatically operated cages or platforms. Provided, at any slope mine where the angle of the slope is not more than twenty degrees and men are not lowered into and/or hoisted out of the mine by hoisting equipment, and there is ample room in the slope and it would be practicable in the event of an accident to remove an injured person from the mine, no hoisting engineer holding a certificate of competency issued by the Mining Board shall be required.
(Source: Laws 1957, p. 2413.)

(225 ILCS 705/7.04) (from Ch. 96 1/2, par. 704)
Sec. 7.04. The Mining Board may grant a permit to operate a second motion engine, or internal combustion engine, at any mine employing not more than 10 men, to any person recommended to the Mining Board by the State Mine Inspector of the district. The applicant for such permit shall have filed with the Mining Board satisfactory evidence that he is a citizen of the United States, that he has had at least one year of experience in operating a steam engine, steam boiler, or internal combustion engine and understands the handling and care of the same. Such application shall be accompanied by a statement from at least three persons who will testify from their personal knowledge of the applicant that he is a man of good repute and personal habits, and that he has, in their judgment, a knowledge of and experience in handling boilers and engines as required in this section. Such permit shall apply only to the mine for which it was issued, and for a period not to exceed one year, except such permit, when it expires, may be renewed by the Mining Board from year to year if the person holding same requests renewal, and certifies by sworn statement that all the circumstances and conditions are the same as when said permit was originally issued.
(Source: Laws 1957, p. 2413.)

(225 ILCS 705/7.05) (from Ch. 96 1/2, par. 705)
Sec. 7.05. The certificate of any hoisting engineer may be cancelled and revoked by the Mining Board upon notice and hearing as hereinafter provided, if it shall be established in the judgment of said Mining Board that the holder thereof has obtained said certificate by fraud or misrepresentation of his experience or has become unworthy to hold said certificate by reason of violation of the law, intemperate habits, incapacity, abuse of authority or for any other cause. However, any person against whom charges or complaints are made hereunder shall have the right to appear before the Mining Board and defend himself against said charges, and he shall have 15 days' notice in writing of such charges previous to such hearing. The Mining Board, in its discretion, may suspend the certificate of any person charged as aforesaid, pending such hearing, but said hearing shall not be unreasonably deferred.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/7.06) (from Ch. 96 1/2, par. 706)
Sec. 7.06. Whenever the hoisting or lowering of men occurs before daylight or after dark, or when the landing at which men take or leave the cage is at all obscured by steam or otherwise, there must always be maintained at such landing a light sufficient to show the landing and surrounding objects distinctly. Likewise, as long as there are men underground in any mine the operator shall maintain a good and sufficient light at the bottom of the shaft thereof, so that persons coming to the bottom may clearly discern the cage and objects in the vicinity.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/7.07) (from Ch. 96 1/2, par. 707)
Sec. 7.07. In connection with every hoisting engine used for hoisting or lowering of men there shall be provided a good and sufficient brake on the drum, so adjusted that it may be operated by the engineer without leaving his post at the levers.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/7.08) (from Ch. 96 1/2, par. 708)
Sec. 7.08. Every hoisting drum shall be provided with flanges attached to the sides of the drum, with a distance when the whole rope is wound on the drum of not less than 4 inches between the outer layer of rope and the greatest diameter of the flange.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/7.09) (from Ch. 96 1/2, par. 709)
Sec. 7.09. One end of each hoisting rope shall be well secured on the drum, and at least three laps of the same shall remain on the drum when the cage is at rest at the lowest caging place in the shaft. The lower end of each rope shall be securely fastened to the cage by suitable clamps or sockets and chains.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/7.10) (from Ch. 96 1/2, par. 710)
Sec. 7.10. An index dial or indicator that plainly shows the engineer at all times the true position of the cages in the shaft shall be placed in clear view of the engineer.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/7.11) (from Ch. 96 1/2, par. 711)
Sec. 7.11. At the beginning of each shift and after the mine has been idle, the hoisting engineer shall operate the cages up and down the shaft at least one round trip before hoisting or lowering men. A similar procedure shall be following in slope mines, except that an attendant may ride the trip.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/7.12) (from Ch. 96 1/2, par. 712)
Sec. 7.12. At every mine where men are hoisted and lowered by machinery there shall be provided means of signaling to and from the bottom man, the top man and the engineer. The signal system shall consist of a tube, or tubes, or wire encased in wood or iron pipes, through which signals shall be communicated by electricity, compressed air or other pneumatic devices or by ringing a bell. When compressed air or other pneumatic devices are used for signaling, provision must be made to prevent signal from repeating or reversing.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/7.13) (from Ch. 96 1/2, par. 713)
Sec. 7.13. The following signals shall be used at all the mines.
1. From the bottom to the top: One ring or whistle shall signify to hoist coal or the empty cage, and also to stop either when in motion.
2. Two rings or whistles shall signify to lower cage.
3. Three rings or whistles shall signify that men are coming up or going down; when return signal is received from the engineer the men shall get on the cage and the proper signal to hoist or lower shall be given.
4. Four rings or whistles shall signify to hoist slowly, implying danger.
5. Five rings or whistles shall signify accident in the mine and a call for a stretcher.
6. Six rings or whistles shall signify hold cage perfectly still until signaled otherwise.
7. From top to bottom, one ring or whistle shall signify: All ready, get on cage.
8. Two rings or whistles shall signify: Send away empty cage.
However, the operator of any mine may, with the consent of the State Mine Inspector, add to the code of signals. The code of signals in use at any mine shall be conspicuously posted at the top and at the bottom of the shaft, and in the engine room at some point in front of the engineer when standing at his post.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/7.14) (from Ch. 96 1/2, par. 714)
Sec. 7.14. Where a hoisting engineer is required by law, he shall:
1. Be in constant attendance at his engine, or boilers, at all times when there are workers underground. When it is the duty of the engineer to attend to the boilers, means for signaling from the shaft bottom to the boiler room shall be provided.
2. Not permit anyone except duly authorized persons to enter the engine room; nor converse with any person while his engine is in operation, or while his attention is occupied with the signals.
3. Thoroughly understand the established code of signals, and when he has the signal that men are on the cage he shall not operate his engine to exceed the rate of speed provided in Section 7.18 except as permitted by the State Mine Inspector.
4. Not permit anyone to handle, except in the official discharge of duty, any machinery under his charge; nor permit anyone who is not a certified engineer to operate his engine, except for the purpose of teaching an apprentice to operate the engine, and then only in his presence and when men are not on the cage.
(Source: P.A. 81-992.)

(225 ILCS 705/7.15) (from Ch. 96 1/2, par. 715)
Sec. 7.15. The hoisting engineer or some other properly authorized employee shall:
1. Keep a careful watch over the engines, boilers, pumps, ropes, and winding apparatus.
2. Be certain the boilers are properly supplied with water, cleaned, and inspected at frequent intervals.
3. Be certain the steam pressure does not exceed the limit established by the boiler inspector, frequently open the try cocks and the safety valves, and not increase the weights on the safety valves.
4. Be certain the steam and water gauges are kept in good order. If any of the pumps, valves, or gauges become deranged or fail to act he shall immediately report the fact to the proper authorities.
5. Make a daily inspection of the hoisting equipment.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/7.16) (from Ch. 96 1/2, par. 716)
Sec. 7.16. No person shall handle or disturb any part of the hoisting machinery without proper authority.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/7.17) (from Ch. 96 1/2, par. 717)
Sec. 7.17. At every shaft where men are hoisted or lowered by machinery, the operator shall station a competent man at the top and at the bottom of the shaft who shall attend to signals, and be empowered to preserve order and enforce the rules governing the carriage of men on cages. The top man and bottom man shall be at their respective posts of duty a sufficient length of time before hoisting of coal begins in the morning and after the hoisting of coal ceases for the day, to properly perform their duties as provided for in this Section.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/7.18) (from Ch. 96 1/2, par. 718)
Sec. 7.18. Cages on which men are riding shall not be lifted nor lowered at a rate of speed greater than 600 feet per minute, except with the written consent of the State Mine Inspector. No person shall carry any tools, timber or other materials with him on any cage in motion, except for use in repairing the shaft and no one shall ride on a cage containing either a loaded or empty car.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/7.19) (from Ch. 96 1/2, par. 719)
Sec. 7.19. Every boiler shall be provided with a glass water gauge and not less than three try cocks and also a steam gauge, except that where two or more boilers are equipped with a steam drum properly connected with the boilers to indicate the steam pressure and without any valves between the boilers and the steam drum, the steam gauge may be placed in the steam drum. A steam gauge shall be attached to the steam pipe in the engine house, and the steam gauges shall be placed in such a position that the engineer and the fireman can readily see what pressure is being carried. The steam gauges shall be kept in good order and adjusted, and be tested as often as every six months.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/7.20) (from Ch. 96 1/2, par. 720)
Sec. 7.20. On boilers connected with one another by what is known as headerlines, all valve connections thereto shall be closed and securely fastened while the boiler or boilers are being washed, cleaned, or repaired for the protection of the person so engaged.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/7.21) (from Ch. 96 1/2, par. 721)
Sec. 7.21. Every boiler shall be provided with a safety valve with weights or springs properly adjusted except that where two or more boilers are equipped with a steam drum properly connected with the boilers to indicate the steam pressure and without any valves between the boilers and the steam drum, the safety valve may be placed in the steam drum.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/7.22) (from Ch. 96 1/2, par. 722)
Sec. 7.22. All boilers used in generating steam in and about coal mines or in sinking shafts shall be kept in good order. The operator of every coal mine where steam boilers are in use, shall have the boilers thoroughly examined by a competent boilermaker, or other qualified person, not an employee of the operator, as often as once in every 6 months, and oftener if the State Mine Inspector so requires in writing. The result of every such inspection shall be reported on suitable blanks to the State Mine Inspector.
(Source: Laws 1953, p. 701.)



Article 8 - Miners' Examining Board And Miners' Examinations

(225 ILCS 705/Art. 8 heading)

(225 ILCS 705/8.01) (from Ch. 96 1/2, par. 801)
Sec. 8.01. No person shall be employed or engaged at the face of the coal as a coal loader, loading machine operator, cutting machine operator, driller or shooter, timberman or roof bolter in any coal mine in this State without having first obtained a certificate of competency from the Miners' Examining Board, and having completed a course of instruction in first aid to the injured and mine rescue methods and appliances prescribed by the Department, except that any such certified miner may have one person working with him and under his direction as an apprentice for the purpose of learning the business of mining and becoming qualified to obtain a certificate of competency.
No person who enters employment as an apprentice miner shall be employed as an apprentice miner for a period longer than 12 months after becoming eligible to obtain a first class certificate of competency, except in the event of illness or injury, when time extensions may be permitted in a manner established by the Miners' Examining Board.
(Source: P.A. 85-1333.)

(225 ILCS 705/8.02) (from Ch. 96 1/2, par. 802)
Sec. 8.02. There is created in the Department of Natural Resources, Office of Mines and Minerals, a Miners' Examining Board which shall consist of four miners' examining officers to be appointed by the Governor, for a term of 2 years and until their successors are appointed and qualified. Terms of office shall commence on the third Monday in January in each odd-numbered year. Three of such officers shall constitute a quorum.
This amendatory Act of 1995 does not affect the terms of members of the Miners' Examining Board holding office on the effective date of this amendatory Act of 1995.
A complete record of the proceedings and acts of the Miners' Examining Board shall be kept and preserved. Said officers shall hold no other lucrative office or employment under the government of the United States, State of Illinois, or any political division thereof or any municipal corporation therein and each such officer before entering upon the duties of his office shall subscribe and take the oath prescribed by the Constitution of this State, and shall before entering upon the duties of his office give a bond with sufficient surety to be approved by the Governor, payable to the People of the State of Illinois in the penal sum of $5,000, conditioned for the faithful discharge of the duties of office and the delivery of all records, books, moneys, and other property pertaining to his successor in office, which said bond shall be deposited in the office of the Secretary of State. Vacancies shall be filled by appointment as provided herein for the balance of the unexpired term.
(Source: P.A. 89-445, eff. 2-7-96.)

(225 ILCS 705/8.03) (from Ch. 96 1/2, par. 803)
Sec. 8.03. No person shall be appointed to the Miners' Examining Board who has not had at least 5 years' practical and continuous experience as a coal miner, and who has not been actually engaged in coal mining as a miner in the State of Illinois continuously for 12 months next preceding his appointment; except that a miners' examining officer may be appointed to succeed himself.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/8.04) (from Ch. 96 1/2, par. 804)
Sec. 8.04. Each miners' examining officer shall receive as compensation for his services the sum of $7,500 per year or such greater sum as may be set by the Compensation Review Board. He shall also receive his traveling and other necessary expenses actually expended in the discharge of his official duties. Salary and expenses of such officers shall be paid monthly. All expense accounts shall be itemized and verified by the examining officer receiving the same, and shall be approved by the Director.
(Source: P.A. 85-1333.)

(225 ILCS 705/8.05) (from Ch. 96 1/2, par. 805)
Sec. 8.05. The Board shall organize annually by selecting one of its members as president and another as secretary. All records, reports, books, papers, and other property pertaining to the office of the Miners' Examining Board shall be kept by the secretary. The secretary shall be provided with a seal with proper device, and on the margin thereof shall be the words, "Miners' Examining Board, State of Illinois."
(Source: P.A. 85-1333.)

(225 ILCS 705/8.06) (from Ch. 96 1/2, par. 806)
Sec. 8.06. The Miners' Examining Board shall hold an examination once in each calendar month, and at such other times and at such places as the Director may designate. The Director shall endeavor to schedule examinations at places located most conveniently with reference to the districts in which coal is mined in the State of Illinois so that all persons in such district or in this State, or who may wish to come into this State for the purpose of engaging in mining may be examined as to their competency and qualifications. Public notice of the examinations shall be given through the press or otherwise not less than 7 days in advance of such meeting, which notice shall fix the time and place at which any examination under this Act is to be held.
(Source: P.A. 85-1333.)

(225 ILCS 705/8.07) (from Ch. 96 1/2, par. 807)
Sec. 8.07. Each applicant who satisfies the requirements set forth in this Article shall receive his or her certificate of competency upon satisfactorily passing the examination and submitting a fee as prescribed by rule. All fees collected shall be deposited into the Coal Mining Regulatory Fund. The monies deposited into the Coal Mining Regulatory Fund under this Section shall not be subject to administrative charges or chargebacks unless otherwise authorized by this Act.
(Source: P.A. 97-1136, eff. 1-1-13.)

(225 ILCS 705/8.08) (from Ch. 96 1/2, par. 808)
Sec. 8.08. All examinations held by the Miners' Examining Board shall be conducted in the English language and shall be of a practical nature so as to determine the competency and qualification of the applicant to engage in mining. The Miners' Examining Board shall examine under oath all persons who apply for certificates as to their previous experience as miners and shall grant certificates of competency to such applicants as are qualified, which certificates shall entitle the holder thereof to be employed as and to do the work of miners in this State.
(Source: P.A. 85-1333.)

(225 ILCS 705/8.09) (from Ch. 96 1/2, par. 809)
Sec. 8.09. A first class certificate of competency shall be issued to any person under this Article who can produce satisfactory evidence to the Miners' Examining Board of having had not less than 1 year experience as a worker on coal producing sections of a coal mine and having had an opportunity during that year of observing and helping to perform all the work required in that section and also to learn the fundamentals of roof control, testing of top, and testing for gas, which could be accomplished by the cooperation of management and workers, and that he has completed a course in first aid for the injured.
A first class certificate of competency shall also be issued to any person under this Article who can produce satisfactory evidence to the Miners' Examining Board of having been employed as a worker or a trainee in an underground coal mine for a period not less than 6 months and having had an opportunity during that 6 months of observing and helping to perform work required on a coal producing section and also to learn the fundamentals of ventilation, roof control, testing of rib and roof, and testing for gas, and that he has completed a course in first aid for the injured, and possesses a two-year Associate in Applied Science Degree in Coal Mining Technology or a degree in Engineering from an approved school or college, or university.
(Source: P.A. 85-1333.)

(225 ILCS 705/8.11) (from Ch. 96 1/2, par. 811)
Sec. 8.11. In no case shall an applicant for certificate of competency be deemed competent unless he appears in person before the Miners' Examining Board and orally answers intelligently and correctly practical questions, propounded to him by said Board, pertaining to the requirements and qualifications of a practical miner.
(Source: Laws 1955, p. 2012.)

(225 ILCS 705/8.12) (from Ch. 96 1/2, par. 812)
Sec. 8.12. The Miners' Examining Board shall make an accurate record of its proceedings and meetings and in the record shall show a correct detailed account of the examination of each applicant with questions asked and their answers, and the record made shall be open for public inspection.
(Source: Laws 1957, p. 1558.)

(225 ILCS 705/8.13) (from Ch. 96 1/2, par. 813)
Sec. 8.13. No miners' certificate granted under the provisions of this Article is transferable and any effort to transfer the same is a violation of this Act. Such certificates shall be issued only at meetings of the Miners' Examining Board and shall not be valid unless signed by at least two members of the Miners' Examining Board and sealed with the seal of such Board.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/8.14) (from Ch. 96 1/2, par. 814)
Sec. 8.14. The Miners' Examining Board shall annually on the first day of March, report to the Director, in writing, what examinations it has held and what work it has done during the preceding year, together with such recommendations as it may deem advisable for the improvement of the method of holding examinations and carrying out the purposes of this Article.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/8.15) (from Ch. 96 1/2, par. 815)
Sec. 8.15. No person shall engage as a miner in any coal mine without having obtained a certificate of competency as provided for in this Article, nor shall any person, firm, or corporation employ as a miner in his, her, their or its mine in this State, any person who does not hold such certificate, nor shall any mine foreman, overseer, or superintendent permit or allow any person to be employed under him or her or in any mines under his or her charge or supervision as a miner in any mine in this State, except as provided in this Article, who does not hold such certificate of competency. Any person, firm or corporation who shall violate or fail to comply with the provisions of this Article shall be guilty of a Class B misdemeanor.
(Source: P.A. 85-1333.)

(225 ILCS 705/8.16) (from Ch. 96 1/2, par. 816)
Sec. 8.16. The Miners' Examining Board shall report all complaints or charges of noncompliance with, or violation of the provisions of this Article to the State's Attorney of the county in which such non-compliance or violation occurs, and the State's Attorney of the county wherein the complaints or charges are made shall investigate the same and prosecute all persons so offending.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/8.17) (from Ch. 96 1/2, par. 817)
Sec. 8.17. In order to more effectively carry out the intention and purposes of this Article, the Miners' Examining Board shall have power to administer oaths to any and all persons who are applicants or may vouch in any manner for the service or qualification of any applicant in order to obtain for him a certificate hereunder, and any person who shall wilfully and falsely swear or testify as to any matter material to such examination or as to the service or qualification of any applicant shall be deemed guilty of perjury and shall be subject to the penalties thereof as prescribed by the criminal code of this State.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/8.18) (from Ch. 96 1/2, par. 818)
Sec. 8.18. The Governor shall have the power and authority to remove any miners' examining officer for neglect of duty, incompetency, or malfeasance in office, and upon such removal shall appoint a successor.
(Source: P.A. 85-1333.)

(225 ILCS 705/8.19) (from Ch. 96 1/2, par. 819)
Sec. 8.19. It shall be unlawful for any member of the Miners' Examining Board to issue any certificate of competency pursuant to this Section when he knows or has reason to know that the applicant fails to meet any of the requirements for the certificate.
(Source: P.A. 79-460.)

(225 ILCS 705/8.20) (from Ch. 96 1/2, par. 820)
Sec. 8.20. It shall be unlawful for any person or operator to knowingly falsify or to misrepresent to any person the length of practical experience or qualifications of an applicant for a certificate of competency.
(Source: P.A. 79-460.)

(225 ILCS 705/8.21) (from Ch. 96 1/2, par. 821)
Sec. 8.21. Any person who applies for a certificate of competency provided in this Article shall cause to be posted in a conspicuous place available to all employees on the premises of the mine at which he is employed a copy of his application for such certificate. The employer of such persons shall provide a suitable location for such posting. The application shall be posted for a period of 30 days from the date of such application. This posting requirement shall be in addition to the requirements of Section 3.07 of this Act which shall apply fully to certificates applied for and issued under this Article.
(Source: P.A. 85-1333.)



Article 9 - Employment Of Boys And Women

(225 ILCS 705/Art. 9 heading)

(225 ILCS 705/9.01) (from Ch. 96 1/2, par. 901)
Sec. 9.01. No person under the age of 18 years shall be permitted to do any manual labor in or about any mine.
(Source: P.A. 79-876.)

(225 ILCS 705/9.02) (from Ch. 96 1/2, par. 902)
Sec. 9.02. Before any person may be permitted to work in any mine he must furnish, to the mine manager or other official, an affidavit from his parent or guardian or next of kin, sworn and subscribed to before a notary public, that he is 18 or more years of age.
(Source: P.A. 79-876.)

(225 ILCS 705/9.03) (from Ch. 96 1/2, par. 903)
Sec. 9.03. The parent, guardian or next of kin shall submit in connection with said affidavit, a certificate of birth, a baptismal certificate, a passport or other official or religious record of the person's age or duly attested transcript thereof, which certificate or transcript thereof shall, for the purposes of this Act, establish the age of said person.
(Source: P.A. 79-876.)

(225 ILCS 705/9.04) (from Ch. 96 1/2, par. 904)
Sec. 9.04. Any person swearing falsely in regard to the age of any person shall be guilty of perjury, and shall be punished as provided in the statutes of the State pertaining to perjury.
(Source: P.A. 9-876.)



Article 10 - Accidents And Injuries

(225 ILCS 705/Art. 10 heading)

(225 ILCS 705/10.01) (from Ch. 96 1/2, par. 1001)
Sec. 10.01. Any loss of life or personal injury in or about any coal mine shall be reported without delay, by the persons having charge of the mine, to the State Mine Inspector of the district. The State Mine Inspector, in all cases of loss of life, shall go immediately to the scene of the accident and render every possible assistance to those in need.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/10.02) (from Ch. 96 1/2, par. 1002)
Sec. 10.02. Every operator of a coal mine shall make or cause to be made and preserve for the information of the State Mine Inspector, upon uniform blanks furnished by said Inspector a record of all deaths and all injuries sustained by any of his employees in the pursuance of their regular occupations.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/10.03) (from Ch. 96 1/2, par. 1003)
Sec. 10.03. If any person is killed in or about a mine the operator shall notify the coroner of the county, who shall hold an inquest concerning the cause of the death. The State Mine Inspector may question or cross-question any witness testifying at the inquest.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/10.04) (from Ch. 96 1/2, par. 1004)
Sec. 10.04. The State Mine Inspector shall make a personal investigation as to the nature and cause of all serious accidents in mines under his supervision. He shall make a record of the circumstances attending the accident, as developed at the coroner's inquest and by his own personal investigation. A copy of the record shall be filed with the Department within 30 days following the conclusion of the investigation, and the report shall thereupon become a part of the records of the Department. To enable the State Mine Inspector to make his investigation he has the power to compel the attendance of witnesses, and to administer oaths or affirmations to them.
(Source: P.A. 79-340.)

(225 ILCS 705/10.05) (from Ch. 96 1/2, par. 1005)
Sec. 10.05. The Department shall furnish, upon application, a certified copy of all records, reports and proceedings relating to any serious accident, to interested persons, and upon the payment or tender of fees at such rates as are now paid to the clerks of circuit courts in counties of the second class for certified copies of records. Refusal to furnish such copies is a Class A misdemeanor.
(Source: P.A. 77-2830.)

(225 ILCS 705/10.06) (from Ch. 96 1/2, par. 1006)
Sec. 10.06. At every mine, it shall be the duty of the operator thereof to keep always on hand, and at some readily accessible place, a sufficient amount of properly constructed stretchers, woolen and waterproof blankets and splints; a suitable supply of first aid equipment in good condition, ready for immediate use for binding, covering and carrying any one who may be injured at the mine. Any person willfully removing or destroying any first aid material or equipment as required above, shall be guilty of a Class A misdemeanor and shall be punished as provided in the statutes of the State.
(Source: P.A. 77-2830.)

(225 ILCS 705/10.07) (from Ch. 96 1/2, par. 1007)
Sec. 10.07. For any injury to person or property, occasioned by any willful violation of this Act, or willful failure to comply with any of its provisions, a right of action shall accrue to the party injured, for any direct damages sustained thereby; and in case of loss of life by reason of such willful violation or willful failure, a right of action shall accrue to the personal representative of the person so killed for the exclusive benefit of the surviving spouse and next of kin of such person and to any other person or persons who were, before such loss of life, dependent for support on the person or persons so killed for a like recovery of damages for the injuries sustained by reason of such loss of life or lives not to exceed the sum of $20,000.00. Every such action for damages in case of death shall be commenced within one year after the death of such person. The amount recovered by the personal representative of the person so killed shall be distributed to the surviving spouse and next of kin of such person in the proportion provided by law in relation to the distribution of personal property left by persons dying intestate. If and whenever there is in force in this State a statute or statutes providing for compensation to workers for all injuries received in the course of their employment, the provisions thereof shall apply in lieu of the right of action for damages provided in this Act.
(Source: P.A. 83-340.)

(225 ILCS 705/10.08)
Sec. 10.08. Use of telecommunications center. In order to ensure a quick and efficient means of effectively disseminating duties and responsibilities to those agencies involved in mining emergency response, the Department shall use the telecommunications center maintained by the Illinois Emergency Management Agency to notify agents of the Department and other State, federal, and local agencies in the event of an emergency in or about any coal mine. The Illinois Emergency Management Agency, in conjunction with the Mining Board, shall establish procedures concerning the manner in which the Illinois Emergency Management Agency shall record pertinent information regarding a mining emergency, determine the urgency of a call, and forward information to the Department.
(Source: P.A. 94-1041, eff. 7-24-06.)



Article 11 - Mine Rescue

(225 ILCS 705/Art. 11 heading)

(225 ILCS 705/11.01) (from Ch. 96 1/2, par. 1101)
Sec. 11.01. Mine rescue stations. For the purpose of providing prompt and efficient means of fighting fires and of saving lives and property jeopardized by fires, explosions or other accidents in coal mines in Illinois, there shall be constructed, equipped and maintained at public expense 4 mine rescue stations, certified by the Mine Safety and Health Administration of the U.S. Department of Labor, to serve the coal fields of the State. Notwithstanding any other law of this State, the primary responsibility for the control and maintenance of the mine rescue stations shall be vested with the Department. Each station shall be equipped with a mobile mine rescue unit. The Department may establish, equip and maintain three additional substations for preservation of health and safety if the conditions warrant. Temporary certification may be issued by the Mining Board for a maximum of 6 months after the effective date of this amendatory Act of the 94th General Assembly.
(Source: P.A. 94-1041, eff. 7-24-06.)

(225 ILCS 705/11.02) (from Ch. 96 1/2, par. 1102)
Sec. 11.02.
The Department shall provide or purchase or accept as a gift, suitably located sites for the stations, temporary and permanent quarters and suitable equipment and materials for the work. The Department shall further arrange for cooperation in the work with mine owners, miners and State and Federal organizations so as to render the service of the utmost efficiency.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/11.03) (from Ch. 96 1/2, par. 1103)
Sec. 11.03. Mine rescue station operation. The Department shall employ a superintendent for each station. The Department is authorized to pay for such assistants as may be needed in giving instruction in first aid to the injured and such other assistants as may be needed from time to time to properly carry on the work of the rescue stations. Not more than 2 assistants shall be employed for each mobile mine rescue unit.
(Source: P.A. 88-472.)

(225 ILCS 705/11.04) (from Ch. 96 1/2, par. 1104)
Sec. 11.04. The Department shall supervise the work at each of the stations, shall purchase necessary supplies, and shall keep a complete record of all operations and expenditures and an invoice of all supplies on hand. The Department shall provide that at each station some representative shall be on duty or within call at all hours of day and night for each day of the year.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/11.05) (from Ch. 96 1/2, par. 1105)
Sec. 11.05. Whenever the superintendent of any station shall be notified by any responsible person that an explosion or accident requiring his services has occurred at any mine in the State, he shall proceed immediately with suitable equipment and on arrival at the said mine shall superintend the work of the rescue corps in saving life and property; and he shall co-operate with the State Mine Inspector and the management of the mine in rescue work to such extent as is necessary, for the protection of human life in the mine, during such time as members of the rescue corps are underground and while there is a reasonable expectation that men in the mine may be alive.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/11.06) (from Ch. 96 1/2, par. 1106)
Sec. 11.06. Should an explosion occur, or a fire that is not promptly extinguished, at any mine in the State, the operator of said mine or his representative shall immediately notify the Department.
(Source: Laws 1957, p. 2413.)

(225 ILCS 705/11.07)
Sec. 11.07. Rescue teams. Rescue teams shall be based out of each mine rescue station to serve the Illinois coal industry as either a primary or secondary responder. Every operator in the State must provide employees to serve on a rescue team and must compensate these employees who are serving as rescue team members at their regular rate of pay.
(Source: P.A. 94-1041, eff. 7-24-06.)

(225 ILCS 705/11.08)
Sec. 11.08. Self-contained self-rescuer (SCSR) devices; caches; strobe lights; luminescent signs.
(a) An operator must require each person underground to carry a SCSR device on his or her person or, alternatively, a SCSR device must be kept within 25 feet of the person underground or may be kept more than 25 feet from the person underground if done according to a plan approved by the Mining Board.
(b) An operator must provide for each person who is underground at least one SCSR device, in addition to the device required under subsection (a), that provides protection for a period of one hour or longer, to cover all persons in the mine. This additional SCSR device must be kept within 25 feet of the person underground or may be kept more than 25 feet from the person underground if done according to a plan approved by the Mining Board.
(c) If a mantrip or mobile equipment is used to enter or exit the mine, additional SCSR devices, each of which must provide protection for a period of one hour or longer, must be available for all persons who use such transportation from portal to portal.
(c-5) Beginning July 31, 2007, in addition to the SCSR devices required under subsections (a), (b), and (c) of this Section, an operator must provide a minimum of 30 SCSR devices in each cache located within a mine. All SCSR devices required under this subsection (c-5) shall be stored in caches that are conspicuous and readily accessible by each person in the mine. If the average seam height of a mine is:
(1) less than 40 inches, caches must be located no

more than 2,200 feet apart throughout a mine;

(2) 40 inches or more, but less than 51 inches,

caches must be located no more than 3,300 feet apart throughout a mine;

(3) 51 inches or more, but less than 66 inches,

caches must be located no more than 4,400 feet apart throughout a mine; and

(4) 66 inches or more, caches must be located no more

than 5,700 feet apart throughout a mine.

An operator must submit for approval a plan addressing the requirements of this subsection (c-5) to the Mining Board on or before May 1, 2007.
(d) The Mining Board must require all operators to provide additional SCSR devices in the primary and alternate escapeways to ensure safe evacuation if the Mining Board determines that the SCSR devices required under subsections (a), (b), (c), and (c-5) are not adequate to provide enough oxygen for all persons to safely evacuate the mine under mine emergency conditions for all persons underground through both primary and alternate escapeways. The Mining Board must determine the time needed for safe evacuation under emergency conditions from each of those locations at 1,000 foot intervals. If the Mining Board determines that additional SCSR devices are needed under this subsection (d), the mine operator must submit a SCSR storage plan to the Mining Board for approval. The mine operator must include in the SCSR storage plan the location, quantity, and type of additional SCSR devices, including, but not limited to, SCSR devices required under subsections (a), (b), (c), and (c-5) of this Section, each of which must provide protection for a period of one hour or longer, that are stored in the primary and alternate escapeways. The SCSR storage plan must also show how each storage location in the primary and alternate escapeways was determined. The Mining Board must require the mine operator to demonstrate that the location, quantity, and type of the additional SCSRs provide protection to all persons to safely evacuate the mine. The SCSR storage plan must be kept current by the mine operator and made available for inspection by an authorized representative of the Mining Board and by the miners' representative.
(e) (Blank).
(f) An operator must provide luminescent direction signs leading to each cache and rescue chamber in a mine, and a luminescent sign with the word "SELF-RESCUER" or "SELF-RESCUERS" must be conspicuously posted at each cache and rescue chamber.
(g) Intrinsically safe, battery-powered strobe lights that have been approved by the Department must be affixed to each cache and rescue chamber and must be capable of automatic activation in the event of an emergency; however, until such time as the Department approves intrinsically safe, battery-powered strobe lights, reflective tape or any other illuminated material approved by the Department must be affixed to each cache and rescue chamber in a mine.
(h) The Mining Board must adopt and impose a plan for the daily inspection of SCSR devices required under subsections (a), (b), and (c) of this Section in order to ensure that the devices perform their designated functions each working day. Additional SCSR devices required under subsections (c-5) and (d) must be inspected every 90 days to ensure that the devices perform their designated functions, in addition to meeting all federal Mine Safety and Health Administration requirements.
(i) Any person who, without the authorization of the operator or the Mining Board, knowingly removes or attempts to remove any self-contained self-rescue device, battery-powered strobe light, reflective tape, or any other illuminated material approved by the Department from a mine or mine site with the intent to permanently deprive the operator of the device, light, reflective tape, or illuminated material or who knowingly tampers with or attempts to tamper with the device, light, reflective tape, or illuminated material is guilty of a Class 4 felony.
(j) (Blank).
(k) (Blank).
(Source: P.A. 94-1041, eff. 7-24-06; 94-1101, eff. 2-9-07.)

(225 ILCS 705/11.09)
Sec. 11.09. Rescue chambers.
(a) Rescue chambers must be provided and located within 3,000 feet of each working section of a mine, in accordance with a plan submitted by an operator and approved by the Mining Board.
(b) An operator must submit a plan for approval concerning the construction and maintenance of rescue chambers required under this Section to the Mining Board on or before May 1, 2007.
(Source: P.A. 94-1041, eff. 7-24-06; 94-1101, eff. 2-9-07.)

(225 ILCS 705/11.10)
Sec. 11.10. Materials for barricade. Each working section of a mine must have an emergency sled or wagon located no more than 1,000 feet from the working faces of the mine with the following materials and amounts in constant supply:
(1) 8 timbers of suitable length or roof jacks of

equal capability;

(2) 200 linear feet of brattice cloth of adequate

height to the coal seam;

(3) 2 hand saws;
(4) 20 1 x 6 brattice boards at least 12 feet long

each;

(5) 10 pounds of 10d nails;
(6) 10 pounds of 16d nails;
(7) 10 pounds of spads;
(8) 25 cap boards;
(9) 20 header boards;
(10) 2 axes;
(11) 2 claw hammers;
(12) one sledge hammer;
(13) one shovel;
(14) 10 bags of wood fiber plaster or 5 bags of

cement or the equivalent;

(15) 4 sets of rubber gloves; and
(16) 5 gallons of sealed, distilled drinking water.
(Source: P.A. 94-1041, eff. 7-24-06.)

(225 ILCS 705/11.11)
Sec. 11.11. Rulemaking. The Mining Board shall adopt all rules necessary for the administration of this Article.
(Source: P.A. 94-1041, eff. 7-24-06.)



Article 12 - Analytical Laboratory

(225 ILCS 705/Art. 12 heading)

(225 ILCS 705/12.01) (from Ch. 96 1/2, par. 1201)
Sec. 12.01. The analytical laboratory heretofore established by the Department to analyze mine atmospheres for explosive and noxious gases, and mine dusts for incombustible content, shall be continued.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/12.02) (from Ch. 96 1/2, par. 1202)
Sec. 12.02. Ample equipment and space, and qualified personnel shall be provided for the laboratory.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/12.03) (from Ch. 96 1/2, par. 1203)
Sec. 12.03. The personnel of the analytical laboratory shall be under the supervision of the Mining Board.
(Source: Laws 1953, p. 701.)



Article 13 - Miscellaneous Regulations

(225 ILCS 705/Art. 13 heading)

(225 ILCS 705/13.01) (from Ch. 96 1/2, par. 1301)
Sec. 13.01. No person shall deface, damage, destroy, or otherwise render inoperative any machinery or apparatus in or about coal mines.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/13.02) (from Ch. 96 1/2, par. 1302)
Sec. 13.02. In any gassy mine, no person shall smoke or take into the mine any smoking articles, or use or carry an open light, or matches, or a spark or flame creating device, except as allowed by Section 21.08 of this Act.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/13.03) (from Ch. 96 1/2, par. 1303)
Sec. 13.03. No person shall deface, damage, or destroy any bulletin, notice, danger signal or record book.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/13.04) (from Ch. 96 1/2, par. 1304)
Sec. 13.04. Every miner shall sound and thoroughly examine the roof of his working place before commencing work, and if he finds loose rock or other dangerous conditions, he shall not work in such dangerous place except to make such dangerous conditions safe.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/13.05) (from Ch. 96 1/2, par. 1305)
Sec. 13.05. Every miner shall properly prop and timber in a skillful and workmanlike manner, in order to secure his place for his own safety, with materials provided therefor by the operator in lengths as required by this Act. The miner shall have the necessary tools to enable him to comply with the provisions of this section.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/13.06) (from Ch. 96 1/2, par. 1306)
Sec. 13.06. Every operator shall post at some conspicuous point at the entrance to the mine, in such manner that the employees of the mine can read them, rules not inconsistent with this Act, plainly printed in the American language, which shall govern all persons working in the mine, and the posting of such notice, as herein provided, shall charge all employees of such mine with legal notice of the contents thereof.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/13.07) (from Ch. 96 1/2, par. 1307)
Sec. 13.07. Every person shall obey the working rules of the mine. No person shall willingly do any act which endangers the life or health of other persons in the mine, or the security of the mine.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/13.08) (from Ch. 96 1/2, par. 1308)
Sec. 13.08. No person shall cross a danger signal without the permission of the mine manager, or his assistant.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/13.09) (from Ch. 96 1/2, par. 1309)
Sec. 13.09. No person shall enter or leave a mine without recording the fact by some suitable system provided by and under the control of the mine manager.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/13.10) (from Ch. 96 1/2, par. 1310)
Sec. 13.10. No person shall enter or work in or about a mine or mine buildings, tracks or machinery connected therewith, while under the influence of intoxicants or illegal drugs.
(Source: P.A. 80-296.)

(225 ILCS 705/13.11) (from Ch. 96 1/2, par. 1311)
Sec. 13.11. No person shall change, exchange, substitute, alter, or remove any device used to indicate or identify the person or persons to whom credit or pay is due for the mining of coal.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/13.12) (from Ch. 96 1/2, par. 1312)
Sec. 13.12.
Any person who violates any provision of this Article, shall be guilty of a Class B misdemeanor.
(Source: P.A. 77-2718.)

(225 ILCS 705/13.13) (from Ch. 96 1/2, par. 1313)
Sec. 13.13. No person or operator may discharge, suspend or otherwise discriminate against any employee for testifying or for his intention to testify in any hearing held under this Act.
(Source: P.A. 79-460.)

(225 ILCS 705/13.14) (from Ch. 96 1/2, par. 1314)
Sec. 13.14. Roof control programs and plans.
The State mine inspector shall have the authority to enforce the roof control plan that has been adopted at each mine by the operator and approved by the Mining Enforcement Safety Administration District Manager of the Coal Mine Health and Safety District in which the mine is located.
(Source: P.A. 79-460.)

(225 ILCS 705/13.15) (from Ch. 96 1/2, par. 1315)
Sec. 13.15. (a) Bathhouses, change rooms, and sanitary toilet facilities shall be in a location convenient for the use of the miners.
(b) All bathhouses shall be constructed to provide at least 10 square feet of unobstructed floor space for each employee using the facility at any given time. In the computation of the area to be dedicated to employee floor space, the space taken up by benches may be included. Space taken by baskets, lockers, and other obstructions shall not be included in the computation. This requirement shall apply to all bathhouses constructed or expanded after the effective date of this 1977 amendment.
This Section shall not apply to a bathhouse constructed or expanded after the effective date of this 1977 amendment if, and only if, valid contracts for such construction or expansion have been entered prior to the effective date. Evidence of such contracts shall be submitted to the Department prior to the beginning of such construction or expansion and no construction or expansion which fails to meet these requirements shall commence without the express approval of the Department.
(Source: P.A. 80-296.)

(225 ILCS 705/13.16)
Sec. 13.16. Tag-lines. Tag-lines must be provided in every working section of a mine and on any vehicle capable of hauling 4 or more people within the mine.
(Source: P.A. 94-1041, eff. 7-24-06.)

(225 ILCS 705/13.17)
Sec. 13.17. Methane extraction.
(a) In this Section:
"Blowout preventer" means an emergency shut-off valve

installed on the wellhead during the drilling or testing of a well that incorporates hydraulic pipe rams capable of closing the space around the drillpipe against very high pressure.

"Conductor pipe" means a short string of

large-diameter casing used to keep the top of the wellbore open and to provide a means of conveying the up-flowing drilling fluid from the wellbore to the mud pit.

"Gas detector" means a mechanical, electrical, or

chemical device that automatically identifies and records or registers the levels of various gases.

(b) Methane extraction from sealed areas of active mines or abandoned mines that are attached to active working mines must include a conductor pipe cemented in place, a blowout preventer, and a gas detector.
(Source: P.A. 94-1041, eff. 7-24-06.)

(225 ILCS 705/13.18)
Sec. 13.18. Non-production related bore holes exempt. Non-production related bore holes that are drilled or operated by an operator and are intended for the safety or maintenance of a mine are exempt from this Act.
(Source: P.A. 94-1041, eff. 7-24-06.)



Article 14 - Buildings On Surface

(225 ILCS 705/Art. 14 heading)

(225 ILCS 705/14.01) (from Ch. 96 1/2, par. 1401)
Sec. 14.01. All buildings and structures erected, after the effective date of this Act, over a shaft, slope, or drift mouth within 100 feet of the opening shall be of metal, rock, clay, cement, clay or cement products, or any combination thereof. All fan houses, tops of air and escape shafts, and fan drifts, shall be constructed of the above materials, or a combination of them. Wood may be used only for floors, windows, doors and frames in the construction of such structures.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/14.02) (from Ch. 96 1/2, par. 1402)
Sec. 14.02. No oils or similarly flammable materials shall be stored within 100 feet of any hoisting or escapement shaft.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/14.03) (from Ch. 96 1/2, par. 1403)
Sec. 14.03. All explosive materials shall be stored in a fireproof magazine located on the surface not less than 500 feet from all other buildings in connection with the mine, and such magazine shall be so placed as not to jeopardize the free and safe exit of men from the mine in case of an explosion at the magazine.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/14.04) (from Ch. 96 1/2, par. 1404)
Sec. 14.04. Any building constructed after the effective date of this Act for the purpose of housing the hoisting engine or boilers, shall be of fireproof construction and not closer than 60 feet to the shaft or other opening.
(Source: Laws 1953, p. 701.)



Article 15 - Compressed Air

(225 ILCS 705/Art. 15 heading)

(225 ILCS 705/15.01) (from Ch. 96 1/2, par. 1501)
Sec. 15.01. Compressed air shall be conducted from surface compressors, except as provided in Section 15.11, to within a practical working distance of the face by air lines. Said air lines when new and first installed, shall be tested to withstand an approximate minimum pressure of 20,000 pounds per square inch.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/15.02) (from Ch. 96 1/2, par. 1502)
Sec. 15.02. Air lines shall be grounded at the compressor and, if practicable, at other low-resistance ground connections. Air lines shall not be connected to tracks, water lines, or other electric-power return conductors.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/15.03) (from Ch. 96 1/2, par. 1503)
Sec. 15.03. After the effective date of this Act, unions shall be installed in steel air lines at not more than 1,000 foot intervals, and at the inby end of the air lines.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/15.04) (from Ch. 96 1/2, par. 1504)
Sec. 15.04. Shut-off valves shall be installed, after the effective date of this Act, every 1,000 feet in all air lines and, in all branch air lines at a point near the main air lines.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/15.05) (from Ch. 96 1/2, par. 1505)
Sec. 15.05. Air lines shall not be repaired when air pressure is in the line.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/15.06) (from Ch. 96 1/2, par. 1506)
Sec. 15.06. Blow-down valves or filling valves shall be located around a corner of the coal pillar except where portable compressor machines are used for breaking down coal.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/15.07) (from Ch. 96 1/2, par. 1507)
Sec. 15.07. When blow-down valves are opened to discharge the compressed air tube, they shall remain open until time to place the tube in the next borehole.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/15.08) (from Ch. 96 1/2, par. 1508)
Sec. 15.08. When a compressed air tube fails to discharge, the air line leading to the tube shall be disconnected at the blow-down valve and the tube shall be dragged by means of the air line to a safe place. The tube shall be marketed with warning signs and repair work shall not be done on a tube or shell until the pressure is reduced to zero. Except, however, this provision shall not apply to shells or tubes charged from a shooting valve that can be reversed and the air let out to reduce the pressure in the shell or tube to zero.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/15.09) (from Ch. 96 1/2, par. 1509)
Sec. 15.09. All persons shall be removed from adjoining working places where there is a danger of breaking through, and they shall be at a safe distance around a corner while coal breaking is in progress.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/15.10) (from Ch. 96 1/2, par. 1510)
Sec. 15.10. Compressed air may be used on shift and while men are in the mine, for breaking down coal or other materials.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/15.11) (from Ch. 96 1/2, par. 1511)
Sec. 15.11. Air compressors, whether fixed or portable, for compressing air to be used in breaking down coal or other materials, may be located underground if the compressor has adequate cooling devices which prevent the creation of excessive temperatures in the machine and, in gassy mines, if the compressor is equipped with permissible motors and other appurtenances.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/15.12) (from Ch. 96 1/2, par. 1512)
Sec. 15.12. In non-gassy mines, permissible motors and other appurtenances shall not be required on air compressors located underground.
(Source: Laws 1953, p. 701.)



Article 16 - Cages

(225 ILCS 705/Art. 16 heading)

(225 ILCS 705/16.01) (from Ch. 96 1/2, par. 1601)
Sec. 16.01. A cage used for hoisting men must be of substantial and safe construction; have adequate steel bonnets to protect men riding on the cage; have enclosed sides; have gates, safety chains, or bars across the ends of the cage when men are being hoisted or lowered; and have sufficient handholds or chains for all men on the cage to maintain their balance. Such cage shall be fitted to guides running from the top to the bottom.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/16.02) (from Ch. 96 1/2, par. 1602)
Sec. 16.02. The floor of the cage shall be constructed so that it will be adequate to carry the load and so that it will be impossible for a worker's foot or body to enter any opening in the bottom of the cage.
(Source: P.A. 81-992.)

(225 ILCS 705/16.03) (from Ch. 96 1/2, par. 1603)
Sec. 16.03. Cages and cars used for handling men in shafts and slopes shall be equipped with safety catches which act quickly and efficiently in an emergency.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/16.04) (from Ch. 96 1/2, par. 1604)
Sec. 16.04. Cages shall be inspected daily.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/16.05) (from Ch. 96 1/2, par. 1605)
Sec. 16.05. Self-dumping cages shall be securely locked when men and materials are being handled.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/16.06) (from Ch. 96 1/2, par. 1606)
Sec. 16.06. The cage on which men are riding shall not be lifted or lowered at a rate of speed greater than 600 feet per minute, except by written consent of the State Mine Inspector.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/16.07) (from Ch. 96 1/2, par. 1607)
Sec. 16.07. No person shall carry any tools, timber or other materials with him on any cage that is in motion, except for the purpose of repairing the shaft.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/16.08) (from Ch. 96 1/2, par. 1608)
Sec. 16.08. No one shall ride on a cage containing either a loaded or empty mine car.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/16.09) (from Ch. 96 1/2, par. 1609)
Sec. 16.09. No coal or other materials shall be on the cage while the cage is being used for hoisting or lowering men into or out of the mine.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/16.10) (from Ch. 96 1/2, par. 1610)
Sec. 16.10. When workers have finished their day's work, or have been prevented from further work, and come to the bottom to be hoisted out an empty cage shall be given to them for that purpose, unless there is an available exit by slope or stairway and if there is no coal at the bottom waiting to be hoisted. In case of an injury, or bona fide illness, the man shall be given a cage at once.
(Source: P.A. 81-992.)

(225 ILCS 705/16.11) (from Ch. 96 1/2, par. 1611)
Sec. 16.11. Socketed ropes shall be cut off and resocketed pursuant to the manufacturer's recommendation, if found to be damaged or defective, and a notice shall be posted in the engine room giving the date when the rope was installed and when resocketed.
(Source: P.A. 99-538, eff. 1-1-17.)

(225 ILCS 705/16.12) (from Ch. 96 1/2, par. 1612)
Sec. 16.12. Hoisting ropes attached to all cages or trips shall be adequate in size to handle the load and have a proper factor of safety as defined in the American Standards Association's Wire Rope Standards and shall be replaced when it shows more than six broken wires in any single pitch length or lay of rope.
(Source: Laws 1953, p. 701.)



Article 17 - Crosscuts And Stoppings

(225 ILCS 705/Art. 17 heading)

(225 ILCS 705/17.01) (from Ch. 96 1/2, par. 1701)
Sec. 17.01. (a) Away from the pillar for the mine bottom, crosscuts between entries shall not be made more than 60 feet apart without permission of the Mining Board. But such consent shall not be granted except in case of fault or to experiment and test some new method or plan of mining coal.
(b) Any person desiring to test some new method or plan of mining coal that proposes to drive entries without crosscuts must first inform the Department of such desire. Thereupon the Department shall fix a date for the investigation and hearing before the Mining Board of such methods and plans and notify all parties interested of such date when the employer and employees may be represented at such hearing.
(c) Any new method of mining during the experimental stage shall be under the direct supervision of the Mining Board and by and through its consent only.
(d) Should any new method of mining coal with crosscuts more than 60 feet apart be proven to be safe in the judgment of the Mining Board after investigation, tests, and experimentation, the Mining Board shall be empowered to declare such system or method as conventional at the mine involved.
(Source: Laws 1957, p. 2413.)

(225 ILCS 705/17.02) (from Ch. 96 1/2, par. 1702)
Sec. 17.02. When undercut or sheared, or undercut and sheared, the entry, crosscut, and room-neck may be advanced concurrently, but not more than one cutting shall be shot in the room-neck until the crosscut is finished.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/17.03) (from Ch. 96 1/2, par. 1703)
Sec. 17.03. When not undercut or sheared, the entry and crosscut may be advanced concurrently, but no room shall be opened in advance of the last open crosscut; and after the entry has advanced 15 feet beyond the location of a new crosscut, only one shot shall be fired in the entry to two in the crosscut at the same shooting time.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/17.04) (from Ch. 96 1/2, par. 1704)
Sec. 17.04. A crosscut, where practicable, shall be provided at or near the face of each entry or room before the place is abandoned.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/17.05) (from Ch. 96 1/2, par. 1705)
Sec. 17.05. In crosscuts connecting main and cross entry inlet and outlet air courses, the permanent stoppings shall be erected of masonry, concrete, or other incombustible material, and shall be erected within 600 feet of the face of main and cross entries at all times. Temporary stoppings of wood or other equally effective material shall be maintained, as nearly air tight as possible, between the last permanent stopping and the cross cut nearest the face in main and cross entries. In room and stub entries the stoppings shall be built of wood or other equally effective material. All stoppings shall be kept in good condition, so as to keep the air up to the working faces.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/17.06) (from Ch. 96 1/2, par. 1706)
Sec. 17.06. The first crosscut between all rooms off any entry shall not be more than 60 feet from the rib of the entry. Additional room crosscuts shall not be more than 60 feet apart.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/17.07) (from Ch. 96 1/2, par. 1707)
Sec. 17.07. If the conditions are such that in the judgment of the Mining Board, expressed in writing, it is considered equally safe and more advantageous to leave a blind pillar between not less than every three rooms, the Mining Board may grant the authority to leave the pillar, subject to review by the Mining Board on complaint of either interested party.
(Source: Laws 1953, p. 701.)



Article 18 - Electricity Regulations

(225 ILCS 705/Art. 18 heading)

(225 ILCS 705/18.01) (from Ch. 96 1/2, par. 1801)
Sec. 18.01. After the effective date of this Act, overhead power lines on the surface, carrying greater than 600 volts potential, shall be installed on insulators and shall be supported and guarded against contact with other circuits.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/18.02) (from Ch. 96 1/2, par. 1802)
Sec. 18.02. Power circuits on the surface shall be protected against lightning.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/18.03) (from Ch. 96 1/2, par. 1803)
Sec. 18.03. Electric wiring shall be installed so as to present minimum fire and contact hazards in buildings on the surface.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/18.04) (from Ch. 96 1/2, par. 1804)
Sec. 18.04. Permanent surface transformers shall be elevated eight feet or more above the ground, or be enclosed in a transformer house, or be surrounded by a fence at least 6 feet high.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/18.05) (from Ch. 96 1/2, par. 1805)
Sec. 18.05. Transformers containing flammable oil and installed on the surface, if the transformers are located within 10 feet of mine openings, shall be provided with a drain, or catch basin, to confine the oil.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/18.06) (from Ch. 96 1/2, par. 1806)
Sec. 18.06. The operator of every mine where motor generator sets or transformers are installed underground shall designate or cause to be designated on the map provided for in this Act, the location of transformer stations and motor generator stations and said stations shall be of fireproof construction. A sufficient amount of sand or rockdust shall be kept in a suitable place convenient to motor generator stations and transformer stations for the purpose of extinguishing any fire starting from short circuiting or otherwise. In addition thereto two suitable chemical fire extinguishers shall be kept in a convenient place.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/18.07) (from Ch. 96 1/2, par. 1807)
Sec. 18.07. "DANGER-HIGH VOLTAGE" signs shall be posted conspicuously on all transformer stations, high-voltage switchboards and other installations.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/18.08) (from Ch. 96 1/2, par. 1808)
Sec. 18.08. Pull switches, circuit breakers, and other power controls shall be mounted on slate or other insulating material of equal or superior insulating qualities.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/18.09) (from Ch. 96 1/2, par. 1809)
Sec. 18.09. All wires carrying electric current passing through curtains or flammable material, shall be properly protected so as not to ignite said curtains or flammable material.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/18.10) (from Ch. 96 1/2, par. 1810)
Sec. 18.10. When the main line track is used as a return conductor, both rails shall be well-bonded at every joint, and one rail on secondary haulage roads, when used as a return conductor, shall be bonded, unless other equally efficient methods are used.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/18.11) (from Ch. 96 1/2, par. 1811)
Sec. 18.11. All trolley and positive feed wires crossing places where persons or animals are required to travel, shall be safely guarded or protected from such persons or animals coming in contact therewith.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/18.12) (from Ch. 96 1/2, par. 1812)
Sec. 18.12. Casings of transformers shall be grounded effectively.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/18.13) (from Ch. 96 1/2, par. 1813)
Sec. 18.13. All main power circuits entering the mine from the outside shall have disconnecting switches above and below ground.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/18.14) (from Ch. 96 1/2, par. 1814)
Sec. 18.14. Electric light wires shall be supported by suitable insulators. Electric lights shall be installed so that they cannot come in contact with combustible materials.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/18.15) (from Ch. 96 1/2, par. 1815)
Sec. 18.15. Dry wooden platforms, rubber mats, or other electrically non-conductive material shall be kept in place at each switchboard and power-control switch; and at stationary machinery where shock hazards exist.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/18.16) (from Ch. 96 1/2, par. 1816)
Sec. 18.16. Trolley wires or other exposed electrical wires shall not carry more than 275 volts. Terminal ends of all positive wires shall be guarded against persons coming in contact therewith.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/18.17) (from Ch. 96 1/2, par. 1817)
Sec. 18.17. In a gassy mine, permissible junction or distribution boxes shall be used for making multiple-power connections in working places or other places where dangerous quantities of methane may be present or may enter the air current, except that where nonpermissible junction or distribution boxes are in use, or on order, on the effective date of this section or the date such mine became a gassy mine, whichever is later, their use may be continued until such time as replacements are made.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/18.18) (from Ch. 96 1/2, par. 1818)
Sec. 18.18. In all mines, trolley and feeder wires shall not extend beyond the last open crosscut and shall be kept at least 150 feet from pillar workings.
(Source: Laws 1957, p. 2413.)



Article 19 - Escapements

(225 ILCS 705/Art. 19 heading)

(225 ILCS 705/19.01) (from Ch. 96 1/2, par. 1901)
Sec. 19.01. Every coal mine in this State, whether worked by shaft, slope or drift, shall be provided and maintained, in addition to the hoisting shaft or other place of delivery, with an escapement shaft or opening to the surface; or an underground communicating passageway with a contiguous mine, so that there shall be at least two distinct and available means of egress to all persons employed in coal mines.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/19.02) (from Ch. 96 1/2, par. 1902)
Sec. 19.02. In mines sunk after July 1, 1911, the first escapement shaft shall be separated from the main shaft by such extent of natural strata as may be agreed upon by the State Mine Inspector of the district and the owner of the property, but the distance between the main shaft and the escapement shaft shall not be less than 500 feet nor more than 2,000 feet; except that in mines employing 10 men or less the distance between the hoisting shaft and the escapement shaft shall not be less than 250 feet.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/19.03) (from Ch. 96 1/2, par. 1903)
Sec. 19.03. It is unlawful to employ underground, at any one time, more men than, in the judgment of the State mine inspector, are necessary to complete speedily the connections with the escapement shaft or adjacent mine; and said number must not exceed 20 men at any one time for any purpose in said mine until such escapement or connection is completed.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/19.04) (from Ch. 96 1/2, par. 1904)
Sec. 19.04. The time allowed for completing such escapement shaft or making such connections with an adjacent mine, as is required by the terms of this Act, shall be 3 months for shafts 200 feet or less in depth, and 6 months for shafts less than 500 feet and more than 200 feet, and 9 months for all other mines, slopes or drifts, or connections with adjacent mines. The time to date in all cases from the hoisting of coal from the hoisting shaft. Provided, that in mines employing 10 men or less, the time for completing the escapement shaft shall not be more than 6 months from the time of hoisting coal.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/19.05) (from Ch. 96 1/2, par. 1905)
Sec. 19.05. The escapement shaft at every mine opened after the passage of this Act shall be equipped with a substantial stairway, set at an angle not greater than forty-five degrees, which shall be provided with hand rails and with platforms or landings at least 2 feet wide and 4 feet long at each turn of the stairway. However, circular escapement shafts may be equipped with a substantial spiral stairway equipped with hand rails, and set at an angle not greater than 45 degrees, and platforms or landings are not required except at the top and bottom of such spiral stairways. Subject to the approval of the Mining Board, at any underground mine constructed with 3 or more shafts all of which are within a radius of 400 feet and containing 2 or more hoisting systems, one of which has an independent auxiliary power source, such mine may be equipped with a substantial ladder system instead of the substantial stairway as required by this Section. Such ladder system shall have intermittent platforms at intervals not exceeding 20 feet. Such platforms shall be at least 2 feet wide and 4 feet long with adequate handrails. Each section thereof shall be staggered and be provided with backguards extending from a point not more than 7 feet from the bottom of each section of the ladder to the top of that section.
(Source: P.A. 81-378.)

(225 ILCS 705/19.06) (from Ch. 96 1/2, par. 1906)
Sec. 19.06. In all coal mines more than 200 feet in depth, and opened on or after July 1, 1919, the escapement shaft shall be equipped with both a cage and stairway. However, if the coal mine is equipped with a stairway in the main shaft, no stairway shall be required in the escapement shaft. Subject to the approval of the Mining Board, if a mine has 3 shafts as described in Section 19.05 of this Act, a ladder system as described in Section 19.05 may be used in place of a substantial stairway.
(Source: P.A. 81-378.)

(225 ILCS 705/19.07) (from Ch. 96 1/2, par. 1907)
Sec. 19.07. If any escapement shaft, on July 1, 1911, is equipped with a cage for hoisting men, such shaft, cage and all equipment used in connection therewith must conform to the requirements of this Act in reference to the hoisting and lowering of men.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/19.08) (from Ch. 96 1/2, par. 1908)
Sec. 19.08. Where an escapement way is connected to a compartment in which coal is hoisted in such manner that men using the escapement way are endangered by falling coal or by themselves falling into such hoisting compartment, the State mine inspector shall have power to order suitable protection against such dangers.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/19.09) (from Ch. 96 1/2, par. 1909)
Sec. 19.09. The escapement shaft or opening or communication with a contiguous mine shall be constructed in connection with every seam of coal working in such mine, and all passageways communicating with the escapement shaft or place of exit from the main hauling ways to said place of exit shall be maintained free of obstruction not less than 5 feet in height, or the height of the coal seam, and not less than 5 feet in width, or of sufficient width to permit the passage of men with stretchers. Such passageways must be so graded and drained that it will be impossible for water to accumulate in any depression or dip of the same in quantities sufficient to obstruct the free and safe passage of men. No passageway to an escapement shaft shall pass through a stable. At all points where the passageway to the escapement shaft or other place of exit is intersected by other roadways or entries, conspicuous signboards shall be placed indicating the direction it is necessary to take in order to reach such place of exit. New shafts and partitions therein shall be fireproof. Buntons and guides may be of wood.
(Source: Laws 1955, p. 2012.)

(225 ILCS 705/19.10) (from Ch. 96 1/2, par. 1910)
Sec. 19.10. Mine openings at isolated locations, where there is danger of fire entering the mine, shall have adequate protection against surface fires entering the mine.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/19.11) (from Ch. 96 1/2, par. 1911)
Sec. 19.11. Travelable passageways; obstructions; ventilation of escape ways. There shall be at least two travelable passageways, to be designated as escape ways, from each working section to the surface whether the mine openings are shafts, slopes, or drifts. At least one of these passageways must be equipped with a lifeline cord. Escape ways shall be kept in safe condition for travel and reasonably free from standing water and other obstructions. One of the designated escape ways may be the haulage road. One of the escape ways shall be ventilated with intake air. At mines now operating with only one free passageway to the surface, immediate action shall be taken to provide a second passageway. The return air passageway to the surface must be marked with reflectors or other appropriate signage, as approved by the Department.
(Source: P.A. 94-1041, eff. 7-24-06.)

(225 ILCS 705/19.12) (from Ch. 96 1/2, par. 1912)
Sec. 19.12. If a designated escape way is a slope of not less than 20 degrees nor more than 45 degrees, it shall be equipped with a stairway or adequate walkway with cleats. If the slope is more than 45 degrees, stairways shall be installed.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/19.13) (from Ch. 96 1/2, par. 1913)
Sec. 19.13. If upon examination any obstructions to the free passage of men are found in the escape ways or shafts leading thereto or shafts and passage ways leading thereto, their location and nature shall be stated in the examiner's report. The obstructions shall be promptly removed.
(Source: P.A. 79-460.)

(225 ILCS 705/19.14) (from Ch. 96 1/2, par. 1914)
Sec. 19.14. When operators of adjacent mines have, by agreement, established underground communications between said mines as an escapement outlet for the men employed in both, the intervening doors shall remain unlocked and ready at all times for immediate use.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/19.15) (from Ch. 96 1/2, par. 1915)
Sec. 19.15. When such communication has once been established between contiguous mines, the operator of either shall not close the same without the consent of the operator of the contiguous mine and of the State Mine Inspector for the district. When either operator desires to abandon mining operations, the expense and duty of maintaining such communication shall devolve upon the party continuing the operations and using the same.
(Source: Laws 1953, p. 701.)



Article 20 - Permissible Explosives And Regulations For Breaking Down Coal

(225 ILCS 705/Art. 20 heading)

(225 ILCS 705/20.01) (from Ch. 96 1/2, par. 2001)
Sec. 20.01. Black blasting powder shall not be used to break down coal on shift.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/20.02) (from Ch. 96 1/2, par. 2002)
Sec. 20.02. The breaking down of coal with compressed air, or by some mechanical or chemical-mechanical device which does not emit spark or flame, while men are in a mine, is permitted.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/20.03) (from Ch. 96 1/2, par. 2003)
Sec. 20.03. All "permissible explosives" for use in breaking down coal in the State of Illinois shall conform to the following specifications:
(a) All permissible explosives offered for sale in the State of Illinois shall have printed on each cartridge and individual package the name of the manufacturer, the registered trade mark, brand, grade and a statement that it conforms in strength to that grade and brand established by the United States Bureau of Mines.
(b) Each shipping case shall have marked on it the total weight of explosives contained therein, and the average weight, length and diameter of each stick contained therein.
(c) Each shipping case containing permissible explosives shall be marked "Permissible Explosives."
(d) Each ingredient of a permissible explosive shall not vary more than the permitted variation established by the United States Bureau of Mines.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/20.04) (from Ch. 96 1/2, par. 2004)
Sec. 20.04. State Mine Inspectors, and the accredited representatives of the coal operators and coal miners shall have authority to sample explosives used for blasting purposes in coal mines in the State of Illinois or kept on hand for sale or intended for shipment for use in such mines, and for such purposes they may enter upon the premises of any person, firm or corporation.
(Source: P.A. 96-328, eff. 8-11-09.)

(225 ILCS 705/20.05) (from Ch. 96 1/2, par. 2005)
Sec. 20.05. If the State Mine Inspector or the accredited representatives of the coal operators or coal miners shall desire to have said sample tested for content, they shall send the same to the United States Bureau of Mines for that purpose.
(Source: P.A. 96-328, eff. 8-11-09.)

(225 ILCS 705/20.06) (from Ch. 96 1/2, par. 2006)
Sec. 20.06. When such samples are intended to be tested for content, they must be taken at the mill or warehouse of the manufacturer or manufacturer's agent, or in the railroad car or other conveyance for shipment at said mill or warehouse or the magazine at the mine, and said samples shall be taken in accordance with the rules established by the United States Bureau of Mines.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/20.07) (from Ch. 96 1/2, par. 2007)
Sec. 20.07. Explosives shall be stored in magazines constructed in accordance with plans that shall be approved by the State Mine Inspector of the district in which the mine is located.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/20.08) (from Ch. 96 1/2, par. 2008)
Sec. 20.08. Every magazine shall be provided with a wooden floor which shall be kept free from grit and dirt. If more than one kind of explosive is kept in the same magazine, the magazine shall be divided into rooms by partitions and the different kinds of explosives shall be kept in different rooms, but no detonators, or blasting caps, or any device containing fulminating composition shall be kept in the same magazine with any explosive. All detonators, blasting caps or any device containing fulminating composition shall be kept separate in a safe and dry receptacle apart from any other explosive.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/20.09) (from Ch. 96 1/2, par. 2009)
Sec. 20.09. Any person, firm or corporation changing any stamp, brand, or specification denoting the contents of any package or cartridge shall be subject to the penalties provided for herein.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/20.10) (from Ch. 96 1/2, par. 2010)
Sec. 20.10. The area surrounding magazines for not less than 25 feet in all directions shall be kept free of rubbish, dry grass, or other materials of a combustible nature.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/20.11) (from Ch. 96 1/2, par. 2011)
Sec. 20.11. If the magazines are illuminated electrically, the lamps shall be of explosion-proof type, installed and wired so as to present minimum fire and contact hazards.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/20.12) (from Ch. 96 1/2, par. 2012)
Sec. 20.12. Only non-metallic tools shall be used for opening containers. Extraneous materials shall not be stored in an explosives or detonator magazine.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/20.13) (from Ch. 96 1/2, par. 2013)
Sec. 20.13. Smoking, carrying smokers' articles, or open flame is prohibited in or near any magazine.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/20.14) (from Ch. 96 1/2, par. 2014)
Sec. 20.14. Individual containers used to carry permissible explosives or detonators shall be constructed of substantial non-conductive material. When explosives or detonators are transported underground by locomotive, rope, or shuttle car, they shall be in covered cars or in special containers. The bodies and covers of special cars and the containers shall be constructed of non-conductive material. Explosives or detonators shall not be carried in the same car with tools.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/20.15) (from Ch. 96 1/2, par. 2015)
Sec. 20.15. If explosives and detonators are hauled in the same explosives car or in the same special container, they shall be separated by at least a 4 inch, substantially fastened, hardwood partition or the equivalent. When quantities of explosives and detonators are transported in special cars or in special containers in cars (not carried by individual workers or man trips), they shall be hauled on a special trip not connected to any other trip and shall not be hauled into or out of a mine within five minutes preceding or following a man trip or any other trip.
(Source: P.A. 81-992.)

(225 ILCS 705/20.16) (from Ch. 96 1/2, par. 2016)
Sec. 20.16. Explosives and detonators kept near the working faces shall be stored in separate closed containers of substantial, non-conductive material, located not less than 15 feet from rail or power lines. Explosives and detonators shall be kept in their containers until removed for use at the working faces.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/20.17) (from Ch. 96 1/2, par. 2017)
Sec. 20.17. Underground section boxes or magazines shall be of substantial construction and placed in a crosscut or idle room neck at least 10 feet from roadways or trolley wires and in a reasonably dry and well-rock-dusted place.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/20.18) (from Ch. 96 1/2, par. 2018)
Sec. 20.18. When section boxes or magazines are used, the explosives and detonators shall be kept in separate boxes or magazines.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/20.19) (from Ch. 96 1/2, par. 2019)
Sec. 20.19. Not more than a 48-hour supply of explosives, including any surplus remaining from the previous day, shall be stored underground in boxes or magazines.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/20.20) (from Ch. 96 1/2, par. 2020)
Sec. 20.20. No miner or other person shall alter or change any drill hole, by increasing its depth, diameter or otherwise, after the same shall have been approved by the driller and shooter or shot firer.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/20.21) (from Ch. 96 1/2, par. 2021)
Sec. 20.21. No driller and shooter or shot firer, whether voluntarily, or by command or request of any person, shall fire any unlawful shot, or any shot which in his judgment, from his inspection thereof is not a workmanlike, proper and practical shot.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/20.22) (from Ch. 96 1/2, par. 2022)
Sec. 20.22. No person or persons shall order, command or induce by threat or otherwise, any driller and shooter or shot firer to fire any unlawful shot, or any shot which in his judgment, after due inspection, is not a workmanlike, proper and practical shot.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/20.23) (from Ch. 96 1/2, par. 2023)
Sec. 20.23. No person shall drill or shoot a dead hole as hereinafter defined. A "dead hole" is a hole where the width of the shot at the point measured at right angles to the line of the hole is so great that the heel is not of sufficient strength to at least balance the resistance at the point. The heel means that part of the shot which lies outside of the explosive.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/20.24) (from Ch. 96 1/2, par. 2024)
Sec. 20.24. Only wooden tamping bars or metal bars tipped with 5 inches of copper shall be used when charging holes.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/20.25) (from Ch. 96 1/2, par. 2025)
Sec. 20.25. Leg wires of electric detonators shall be kept shunted or the ends twisted together until ready to connect to the firing cable.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/20.26) (from Ch. 96 1/2, par. 2026)
Sec. 20.26. Adobe (mudcap) or other open, unconfined shots shall not be fired in any mine.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/20.27) (from Ch. 96 1/2, par. 2027)
Sec. 20.27. Blasting cables shall be short-circuited at the battery end until ready to attach to the blasting unit.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/20.28) (from Ch. 96 1/2, par. 2028)
Sec. 20.28. No person shall return to a missed shot, if lighted with fuse, until 8 hours have elapsed from the time of lighting the same. Where misfires occur with electric detonators, a waiting period of at least 5 minutes shall elapse before anyone returns to the shot. After such failure, the blasting cable shall be disconnected from the source of power and the battery end short-circuited before electric connections are examined.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/20.29) (from Ch. 96 1/2, par. 2029)
Sec. 20.29. Misfired explosives shall be removed only through the use of copper-tipped or wooden tools.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/20.30) (from Ch. 96 1/2, par. 2030)
Sec. 20.30. The handling of a misfired shot shall be under the direct supervision of the mine manager or a competent person designated by him.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/20.31) (from Ch. 96 1/2, par. 2031)
Sec. 20.31. No worker shall have at any time in the mine more than 25 pounds of permissible explosives. Nothing in this section shall be construed to prevent the operator of any mine from taking into the mine, when miners are not therein, a sufficient quantity of explosives for the reasonable requirements of the mine for the next succeeding working day; except that in mechanical loading mines a sufficient quantity of explosives for the reasonable requirements of the mine for the next two working days may be stored in and for each location.
(Source: P.A. 81-992.)

(225 ILCS 705/20.32) (from Ch. 96 1/2, par. 2032)
Sec. 20.32. In solid shooting, the width of the shot at the point, in seams of coal 6 feet or less in height, shall not be greater than the height of the coal and in seams of coal more than 6 feet in thickness, the width of the shot at the point shall, in no case, be more than 6 feet.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/20.33) (from Ch. 96 1/2, par. 2033)
Sec. 20.33. In undercut coal, no hole shall be drilled "on the solid" for any part of its length.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/20.34) (from Ch. 96 1/2, par. 2034)
Sec. 20.34. In no case shall more than one kind of explosive be used in the same drill hole.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/20.35) (from Ch. 96 1/2, par. 2035)
Sec. 20.35. Every shot hole shall be tamped full from the explosive to the mouth of the hole, and no coal dust or any material that is inflammable or that may create a spark, whether the same is wet or dry, shall be used for tamping.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/20.36) (from Ch. 96 1/2, par. 2036)
Sec. 20.36. Before firing a shot, the person firing the same shall see that all persons are out of danger from the probable effect of such shot, and shall take measures to prevent any one approaching by shouting "fire" before lighting the same.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/20.37) (from Ch. 96 1/2, par. 2037)
Sec. 20.37. Not more than one shot shall be lighted at the same time in any working place unless the firing is done by electricity or by fuses of such length that the interval between the explosions of any two shots shall be not less than one minute, and in no case shall any shot or shots be fired or lighted which are termed depending or dependent shots, until after the expiration of 10 minutes from the successful firing of the relieving shot or shots. When successive shots are to be fired in any working place in which the roof is broken or faulty, the smoke shall be allowed to clear away and the roof examined and made secure between shots.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/20.38) (from Ch. 96 1/2, par. 2038)
Sec. 20.38. Where fuse is used in firing shots, the length of the fuse shall not be less than 3 1/2 feet from the outside end of the charge, and no shot shall be fired unless there is at least one foot of fuse protruding from the mouth of the hole.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/20.39) (from Ch. 96 1/2, par. 2039)
Sec. 20.39. "CARDOX" shall not be fired "on shift", and while men are in the mine.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/20.40) (from Ch. 96 1/2, par. 2040)
Sec. 20.40. If samples of permissible explosives when tested as provided for in this Article shall be found not to comply with the provisions herein, the person, firm or corporation guilty of violating the provisions of this Act shall be prosecuted in accordance with the provision hereof.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/20.41) (from Ch. 96 1/2, par. 2041)
Sec. 20.41. Any person, firm or corporation who shall sell for use in the coal mines in this State any permissible explosive not stamped as herein required, or who shall knowingly sell for use in coal mines in this State any permissible explosive which is untruthfully branded or stamped, and any person, firm or corporation being a manufacturer of permissive explosives, or the agent of any such manufacturer of permissible explosives, who shall sell for use in any coal mine in this State any permissible explosive which shall not conform to the requirements of this Act, shall be guilty of a Class B misdemeanor.
(Source: P.A. 77-2718.)



Article 21 - Fire Prevention And Fire Control

(225 ILCS 705/Art. 21 heading)

(225 ILCS 705/21.01) (from Ch. 96 1/2, par. 2101)
Sec. 21.01. Each mine shall be provided with suitable fire-fighting equipment, adequate for the size of the mine, such as supplies of rockdust, water lines and hose, water or chemical trucks, or fire extinguishers, as approved by the State Mine Inspectors.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/21.02) (from Ch. 96 1/2, par. 2102)
Sec. 21.02. Clean dry sand, rockdust, or fire extinguishers suitable from a toxic and electrical shock standpoint, shall be provided and placed at substations, transformer stations and permanent pump stations, so as to be out of the smoke in case of a fire in the station.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/21.03) (from Ch. 96 1/2, par. 2103)
Sec. 21.03. All fire-fighting operations shall be under the direct supervision of the mine manager or his designated assistants.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/21.04) (from Ch. 96 1/2, par. 2104)
Sec. 21.04. Underground storage places for lubricating oil and grease in excess of two days' supply, shall be of fireproof construction.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/21.05) (from Ch. 96 1/2, par. 2105)
Sec. 21.05. In all mines classified as gassy mines by the State Mine Inspector, it shall be compulsory to use electric lamps, and smoking shall be prohibited.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/21.06) (from Ch. 96 1/2, par. 2106)
Sec. 21.06. All persons in underground workings of a gassy mine are prohibited from intentionally creating any arc, spark or open flame, except those that cannot be avoided in the normal performance of work.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/21.07) (from Ch. 96 1/2, par. 2107)
Sec. 21.07. The carrying of matches or other flame-making devices, and smoking underground is prohibited in gassy mines, except as provided by Section 21.08 of this Act. If, in the judgment of either the State Mine Inspector or the operator, underground employees are violating the law, they shall have the right to search such employees. When prosecution is intended, 2 witnesses shall be present at the time of search.
(Source: P.A. 96-328, eff. 8-11-09.)

(225 ILCS 705/21.08) (from Ch. 96 1/2, par. 2108)
Sec. 21.08. Welding, cutting and soldering with arc or flame underground, in other than a fireproof enclosure is permitted but it shall be done under the direct supervision of competent personnel, who shall test for methane gas before and during such operations in gassy mines, and shall make a diligent search for fire after such operations in all mines. Rock dust or suitable fire extinguishers shall be immediately available during such welding, cutting or soldering.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/21.09) (from Ch. 96 1/2, par. 2109)
Sec. 21.09. Rheostats, electric heaters, and resistors shall be located at a safe distance from combustible materials.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/21.10) (from Ch. 96 1/2, par. 2110)
Sec. 21.10. All lubricating oil and flammable fluids used in coal mines shall be contained in portable, closed, metal containers. In the mine, oil shall not be heated over a fire or lamp.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/21.11) (from Ch. 96 1/2, par. 2111)
Sec. 21.11. Transformer stations, substations, motor-generator stations, and permanent pump rooms shall be of fireproof construction.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/21.12) (from Ch. 96 1/2, par. 2112)
Sec. 21.12. When a mine disaster occurs the proper State authorities shall be notified promptly.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/21.13) (from Ch. 96 1/2, par. 2113)
Sec. 21.13. After a major disaster, an inspection of the entire mine shall be made by the State Mine Inspectors, and the mine shall not operate until approved by the State Mining Board.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/21.14) (from Ch. 96 1/2, par. 2114)
Sec. 21.14. The drilling and sealing of oil and gas wells penetrating coal beds or underground workings of mines shall be done in compliance with State statutes.
(Source: Laws 1953, p. 701.)



Article 22 - Haulage And Transportation Underground

(225 ILCS 705/Art. 22 heading)

(225 ILCS 705/22.01) (from Ch. 96 1/2, par. 2201)
Sec. 22.01. Track switches, except room and entry development switches, shall be provided with properly installed throws and bridle bars.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/22.02) (from Ch. 96 1/2, par. 2202)
Sec. 22.02. (a) Track haulage roads in entries, rooms, and crosscuts, developed or extended from their terminus as of July 1, 1957, shall have a continuous clearance on one side of at least 24 inches, and at least 6 inches on the tight side, from the farthest projections of moving traffic.
(b) On haulage roads where trolley lines are used, the clearance space for traveling shall be on the side opposite the trolley lines, except where such lines are 6 1/2 feet or more above the rail.
(c) The clearance space shall be kept free of loose rock, supplies, and other loose materials; provided, however, that not more than 24 inches need be kept free of obstructions.
(Source: Laws 1957, p. 2413.)

(225 ILCS 705/22.03) (from Ch. 96 1/2, par. 2203)
Sec. 22.03. Nonpermissible internal-combustion engines or other machinery which gives off noxious fumes shall not be permitted underground in any coal mines.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/22.04) (from Ch. 96 1/2, par. 2204)
Sec. 22.04. An audible warning device and headlights shall be provided on each locomotive and shuttle car.
(Source: Laws 1955, p. 2012.)

(225 ILCS 705/22.05) (from Ch. 96 1/2, par. 2205)
Sec. 22.05. A trip-light or reflecting signal shall be used on the rear of trips pulled or pushed by a locomotive, also on the front of trips lowered into slopes. Trip-lights need not be used during gathering operations at working faces.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/22.06) (from Ch. 96 1/2, par. 2206)
Sec. 22.06. Other than the motorman and trip rider, no person shall ride on a locomotive unless authorized by the mine foreman, and no person shall ride on loaded cars or between cars of any trip, except that the trip rider may ride on the last car.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/22.07) (from Ch. 96 1/2, par. 2207)
Sec. 22.07. All trips and all traffic equipment shall come to a complete stop before couplings are made by hand.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/22.08) (from Ch. 96 1/2, par. 2208)
Sec. 22.08. Standing cars on any track, unless held effectively by brakes, shall be properly blocked or spragged.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/22.09) (from Ch. 96 1/2, par. 2209)
Sec. 22.09. Material being hauled inside the mine shall be so loaded and protected that there is no danger to persons handling the trip from sliding of equipment and material.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/22.10) (from Ch. 96 1/2, par. 2210)
Sec. 22.10. When there is an open hook coupling on either end of the car, the hook and links must be attached so that when hanging down, the coupling will be clear of the ties and rail.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/22.11) (from Ch. 96 1/2, par. 2211)
Sec. 22.11. All mine cars shall be equipped with a bumper or bumpers on each end, which shall project from beyond the end of the car not less than 4 inches.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/22.12) (from Ch. 96 1/2, par. 2212)
Sec. 22.12. Man trips shall not be run in excess of the speed determined by the State Mine Inspector nor shall more men ride in any one car than the number ordered by the State Mine Inspector except in an emergency.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/22.13) (from Ch. 96 1/2, par. 2213)
Sec. 22.13. Each man-trip shall be under the charge of a responsible person, and it shall be operated independently of any loaded trip of coal or other material.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/22.14) (from Ch. 96 1/2, par. 2214)
Sec. 22.14. No material or tools shall be transported in the same car with men on any man-trip, except tools may be transported in suitable enclosed and secured tool compartments located outside the man-trip and all persons shall ride inside of man-trip cars, except the motorman or trip rider or person in charge of man-trip.
(Source: P.A. 80-296.)

(225 ILCS 705/22.15) (from Ch. 96 1/2, par. 2215)
Sec. 22.15. Trolley and power wires shall be guarded at man-trip stations where there is a possibility of any person coming in contact with energized electric wiring while loading or unloading from the man-trip.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/22.16) (from Ch. 96 1/2, par. 2216)
Sec. 22.16. Where belts are used for transporting men, a minimum clearance of 18 inches shall be maintained.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/22.17) (from Ch. 96 1/2, par. 2217)
Sec. 22.17. The belt speed while men are loading, unloading, or being transported shall not be excessive.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/22.18) (from Ch. 96 1/2, par. 2218)
Sec. 22.18. Vehicle for transporting workforce and injured persons. A vehicle suitable for transporting all persons underground working on a unit and injured persons shall be maintained in each underground working section.
(Source: P.A. 94-1041, eff. 7-24-06.)



Article 23 - Refuge Underground

(225 ILCS 705/Art. 23 heading)

(225 ILCS 705/23.01) (from Ch. 96 1/2, par. 2301)
Sec. 23.01. Refuge places shall be provided along haulage entries. The refuge places shall be spaced not more than 60 feet apart. Except where a trolley wire is 6 feet or more above the rail or guarded effectively at the refuge place, it shall be on the side of the entry opposite the trolley wire.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/23.02) (from Ch. 96 1/2, par. 2302)
Sec. 23.02. Except as otherwise provided herein, refuge places shall be at least 3 feet in depth, not more than 4 feet in width, and 5 feet in height. Room necks and crosscuts may be used as refuge places.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/23.03) (from Ch. 96 1/2, par. 2303)
Sec. 23.03. Refuge places shall be kept clear of refuse and other obstructions.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/23.04) (from Ch. 96 1/2, par. 2304)
Sec. 23.04. A refuge place for men coming out at the close of the day's work shall be provided off the main bottom of the cage room in shaft mines, at a place and of such size as shall be approved by the State Mine Inspector. The refuge place shall not be more than 400 feet from the shaft where men are hoisted and the refuge place shall be kept free from loose material. When leaving the refuge place to be hoisted out, the men shall obey the rules of the mine.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/23.05) (from Ch. 96 1/2, par. 2305)
Sec. 23.05. Where man trips are operated there shall be on one side of the man trips, where men get on and off, a refuge place at least 3 feet from the rail and free from all obstructions for the full distance of the man trips.
(Source: Laws 1953, p. 701.)



Article 24 - Rock Dust And Coal Dust

(225 ILCS 705/Art. 24 heading)

(225 ILCS 705/24.01) (from Ch. 96 1/2, par. 2401)
Sec. 24.01. Coal dust and other combustible materials shall not be permitted to accumulate in dangerous quantities in active underground workings of a mine.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/24.02) (from Ch. 96 1/2, par. 2402)
Sec. 24.02. Where underground mining operations raise an excessive amount of dust into the air, water or water with a wetting agent added to it, or other effective methods, shall be used to allay the dust at its source.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/24.03) (from Ch. 96 1/2, par. 2403)
Sec. 24.03. All underground mines, except those mines or areas of mines in which the dust is too wet or too high in incombustible content to propagate an explosion, shall be rock-dusted to within 40 feet of all faces.
(Source: Laws 1955, p. 2012.)

(225 ILCS 705/24.04) (from Ch. 96 1/2, par. 2404)
Sec. 24.04. In mines partially rock-dusted or in mines that are required to start rock-dusting, haulage ways and parallel entries connected thereto by open crosscuts, shall be rock-dusted. Back entries shall be rock-dusted for at least 1,000 feet outby the junction with the first active entry. Inby this junction, the rooms, entries, and crosscuts, shall be rock-dusted. Rock-dusting shall be started at once and completed as herein provided, and the mine shall be rock-dusted as it develops and rock-dusting shall be maintained to the shaft bottom or entrance.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/24.05) (from Ch. 96 1/2, par. 2405)
Sec. 24.05. Where rock dust is applied, it shall be distributed upon the top, floor and sides of all open places and maintained in such quantity that the incombustible content of the combined coal dust, rock dust and other dust will not be less than 65%. Where methane is present in any ventilating current, the 65% of incombustible content of such combined dust shall be increased 1% for each 0.1% of methane.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/24.06) (from Ch. 96 1/2, par. 2406)
Sec. 24.06. All rock dust used shall meet the following specifications:
1. All of the dust shall pass through a 20 mesh sieve, and at least 70% shall pass through a 200 mesh sieve.
2. The dust shall not contain more than 5% combustible matter, nor more than 5% free silica. The rock dust should be as light in color as possible.
(Source: Laws 1953, p. 701.)



Article 25 - Safety Lamps And Barometers

(225 ILCS 705/Art. 25 heading)

(225 ILCS 705/25.01) (from Ch. 96 1/2, par. 2501)
Sec. 25.01. Multi-gas detectors and a barometer, all in proper working condition, shall be kept available at each mine for the use of authorized persons. Only permissible multi-gas detectors or air sampling and analysis shall be used for determining the presence of methane and other gases in mine air.
(Source: P.A. 99-538, eff. 1-1-17.)

(225 ILCS 705/25.02) (from Ch. 96 1/2, par. 2502)
Sec. 25.02. Mine officials whose regular duties require them to inspect working places shall have in their possession, when underground, a permissible multi-gas detector in safe working condition, for the detection of methane and oxygen deficiency.
(Source: P.A. 99-538, eff. 1-1-17.)

(225 ILCS 705/25.03) (from Ch. 96 1/2, par. 2503)
Sec. 25.03. (Repealed).
(Source: Laws 1953, p. 701. Repealed by P.A. 99-538, eff. 1-1-17.)

(225 ILCS 705/25.04) (from Ch. 96 1/2, par. 2504)
Sec. 25.04. All multi-gas detectors shall be the property of the operator and when not in use shall remain in the custody of the mine manager or other competent person designated by him, who shall be responsible for the maintenance and calibration of the detectors to ensure that they are in safe working condition.
(Source: P.A. 99-538, eff. 1-1-17.)

(225 ILCS 705/25.05) (from Ch. 96 1/2, par. 2505)
Sec. 25.05. The person to whom multi-gas detectors are given shall be responsible for the condition and proper use of the multi-gas detectors while in their possession.
(Source: P.A. 99-538, eff. 1-1-17; 100-201, eff. 8-18-17.)

(225 ILCS 705/25.06) (from Ch. 96 1/2, par. 2506)
Sec. 25.06. (Repealed).
(Source: Laws 1953, p. 701. Repealed by P.A. 99-538, eff. 1-1-17.)

(225 ILCS 705/25.07) (from Ch. 96 1/2, par. 2507)
Sec. 25.07. (Repealed).
(Source: Laws 1955, p. 2012. Repealed by P.A. 99-538, eff. 1-1-17.)



Article 26 - Shafts

(225 ILCS 705/Art. 26 heading)

(225 ILCS 705/26.01) (from Ch. 96 1/2, par. 2601)
Sec. 26.01. Any shaft or other opening in process of sinking, or driving, for the purpose of mining coal, shall be subject to the inspection of the State Mine Inspector for the district in which said shaft or opening is located.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/26.02) (from Ch. 96 1/2, par. 2602)
Sec. 26.02. Over every shaft that is being sunk or shall hereafter be sunk, there shall be a safe and substantial structure to support sheaves or pulley ropes at a height not less than 15 feet above the tipping place. The landing platform of such shaft shall be so arranged that material can not fall into the shaft while the bucket is being emptied or taken from the hoisting rope. If provisions are made to land a bucket on a truck, said truck and platform shall be so arranged that material can not fall into the shaft.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/26.03) (from Ch. 96 1/2, par. 2603)
Sec. 26.03. When men are in the bottom of the shaft, rock or coal shall not be hoisted except in a bucket or on a cage and said bucket or cage must be connected to the hoisting rope by a safety hook, clevis or other safety attachment. The rope shall be fastened to the side of the drum and not less than three coils of rope shall remain on the drum. In shafts over 100 feet in depth, suitable provision shall be made to prevent the bucket from swinging while being lowered or hoisted, and guides provided for this purpose shall be maintained at a distance of not more than 75 feet from the bottom of the shaft.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/26.04) (from Ch. 96 1/2, par. 2604)
Sec. 26.04. An efficient brake shall be attached to the drum of the engine used for hoisting in shaft sinking, and the drum shall be provided with a flange on each end not less than 4 inches in height.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/26.05) (from Ch. 96 1/2, par. 2605)
Sec. 26.05. Not more than 4 persons shall be lowered or hoisted in or on a bucket in a shaft at one time, and no person shall ride on a loaded bucket.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/26.06) (from Ch. 96 1/2, par. 2606)
Sec. 26.06. All blasts in shaft sinking shall be exploded by electric battery.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/26.07) (from Ch. 96 1/2, par. 2607)
Sec. 26.07. Provisions shall also be made for the proper ventilation of shafts while being sunk.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/26.08) (from Ch. 96 1/2, par. 2608)
Sec. 26.08. No one but a certified hoisting engineer shall be in charge of the hoisting engine while a shaft is being sunk.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/26.09) (from Ch. 96 1/2, par. 2609)
Sec. 26.09. The upper and lower landing at the top of each shaft, and the opening of each intermediate seam from or to the shaft, shall be kept clear and free from loose materials, and shall be protected with automatic or other gates, such gates to be of good, serviceable construction for the purpose for which they are designed, namely, to prevent either men, or materials from falling into the shaft. At the top, landing cage supports, where necessary, must be carefully set and adjusted so as to securely hold the cage when at rest.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/26.10) (from Ch. 96 1/2, par. 2610)
Sec. 26.10. Every vertical shaft in which men are hoisted and lowered must be equipped with a cage, or cages, fitted to properly constructed guides running from the top to the bottom.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/26.11) (from Ch. 96 1/2, par. 2611)
Sec. 26.11. At every underground landing where men enter or leave the cage and where men must pass from one side of the cage to the other there shall be a safe passageway, free from obstruction and dry as possible around the shaft, not less than 3 feet wide for the use of men only; and animals or cars shall not be taken through such passageway while men are passing or desirous of passing through such passageway.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/26.12) (from Ch. 96 1/2, par. 2612)
Sec. 26.12. No accumulation of ice or obstructions of any kind shall be permitted in any shaft in which men are hoisted or lowered; nor shall any dangerous gases or steam be discharged into the shaft in such quantities or at such times as to interfere with the safe passage of men. All surface or other water which flows therein shall be conducted by rings or otherwise to receptacles provided for the same in such manner as to prevent water from falling upon men while passing into or out of the mine or while in the discharge of their duties about the shaft bottom.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/26.13) (from Ch. 96 1/2, par. 2613)
Sec. 26.13. All hoisting shafts, air shafts, and escapement shafts constructed after March, 1910, shall be of fireproof construction, and if poured concrete is used in said construction it shall be not less than 6 inches in thickness. Cage guides and buntons may, however, be constructed of wood. Drifts and slopes must be fireproof for a distance of 300 feet from the entrance.
(Source: Laws 1955, p. 2012.)

(225 ILCS 705/26.14) (from Ch. 96 1/2, par. 2614)
Sec. 26.14. The roof and walls of the passageway leading from the bottom of the hoisting shaft and the air and escapement shaft designated as such under the law, within a distance of 300 feet from the bottom of either of said shafts, shall be of fireproof construction, except that the coal rib or pillar may be used as a wall in such passageways.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/26.15) (from Ch. 96 1/2, par. 2615)
Sec. 26.15. Shafts shall be equipped with self-closing or manually controlled safety gates at surface landings.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/26.16) (from Ch. 96 1/2, par. 2616)
Sec. 26.16. Positive derails shall be placed on tracks leading to shafts to prevent cars, motors, etc. from going into the shaft when the cage is not at the landing. The provisions of this section shall not apply to "slope" or "drift" mines, unless definite danger is imminent.
(Source: Laws 1957, p. 2413.)



Article 27 - Drillers And Shooters Or Shot Firers

(225 ILCS 705/Art. 27 heading)

(225 ILCS 705/27.01) (from Ch. 96 1/2, par. 2701)
Sec. 27.01. In all mines in this State which are classified as gassy by the State Mine Inspector, and where coal is broken down by the use of explosives, a sufficient number of first class miners, who are citizens of the United States and able to speak and understand the American Language, shall be designated and employed as drillers and shooters or shot firers. The duties of the drillers and shooters or shot firers shall be to prepare permissible explosives for breaking down coal in a safe, practical and workmanlike manner, and to fire or detonate the same.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/27.02) (from Ch. 96 1/2, par. 2702)
Sec. 27.02. In all mines in this State which are classified as non-gassy by the State Mine Inspector, and where coal is broken down by the use of explosives, a sufficient number of first-class miners, who are citizens of the United States and able to speak and understand the American language, shall be designated and employed as drillers and shooters or as shot firers. The duties of the drillers and shooters or shot firers shall be to prepare permissible explosives for breaking down coal in a safe, practical and workmanlike manner, and to fire or detonate the same.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/27.03) (from Ch. 96 1/2, par. 2703)
Sec. 27.03. This Act shall not be construed to prohibit the breaking down of coal while men are in the mine if such breaking down is accomplished by compressed air or by some mechanical or chemical-mechanical device which does not emit spark or flame and if in any place where men are working, the total concentration of carbon monoxide or other noxious gases is within established safe limits when ventilation is as specified under Article 31 of this Act.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/27.04) (from Ch. 96 1/2, par. 2704)
Sec. 27.04. When the breaking down of coal is not done "on shift", and while men are in the mine, the drillers and shooters or shot firers shall immediately after the completion of their work, post a notice in a conspicuous place at the mine, which shows the number of shots fired, the number of shots not fired, the entry and room number of unfired shots and reasons for not firing any unfired shots. They shall keep a permanent daily record of the number of shots fired, the number of shots they did not fire, and the number of shots that failed. The record shall be in the custody of the mine manager and shall be available for inspection at all times by interested parties.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/27.05) (from Ch. 96 1/2, par. 2705)
Sec. 27.05. In hand loading mines where the miners drill and prepare their own shots the practice may continue, provided it is approved by the State Mining Board.
(Source: Laws 1953, p. 701.)



Article 29 - Telephone and Wireless Communication Systems

(225 ILCS 705/Art. 29 heading)

(225 ILCS 705/29.01) (from Ch. 96 1/2, par. 2901)
Sec. 29.01. In all mines adequate telephone service or equivalent 2-way communication facilities, including, but not limited to, 2-way text messages, shall be provided at the top and bottom of each main shaft or slope, and from the bottoms to the working sections of the mine. Text messaging communications systems used as communication facilities must be approved by the Department. If text messaging is used, pre-programmed text messages shall be capable of providing information to the surface necessary to determine the status of the miners and the conditions in the mine, as well as providing the necessary emergency response information to the miners.
(Source: P.A. 99-538, eff. 1-1-17.)

(225 ILCS 705/29.02) (from Ch. 96 1/2, par. 2902)
Sec. 29.02. Telephone lines, other than cables, shall be carried on insulators, and where they cross power or trolley wires they shall be insulated adequately.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/29.03) (from Ch. 96 1/2, par. 2903)
Sec. 29.03. All necessary repairs shall be made promptly.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/29.04) (from Ch. 96 1/2, par. 2904)
Sec. 29.04. Where telephone wires running from the top surface into the mine are used for telephone service, said lines shall be equipped with lightning arresters located above ground.
(Source: Laws 1955, p. 2012.)

(225 ILCS 705/29.05)
Sec. 29.05. Wireless emergency communication devices. A wireless emergency communication device approved by the Mining Board must be worn by each person underground. The operator shall provide these devices. The wireless emergency communication device must, at a minimum, be capable of receiving emergency communications from the surface at any location throughout the mine. Each operator must provide for the training of each underground employee in the use of the device and, annually, provide a refresher training course for all underground employees. The operator must install in or around the mine any and all equipment necessary to transmit emergency communications from the surface to each wireless emergency communication device at any location throughout the mine.
An operator must submit for approval a plan concerning the implementation of the wireless emergency communication devices required under this Section to the Mining Board within 3 months after the effective date of this amendatory Act of the 94th General Assembly.
Any person who, without the authorization of the operator or the Mining Board, knowingly removes or attempts to remove any wireless emergency communication device or related equipment approved by the Mining Board from the mine or mine site with the intent to permanently deprive the operator of the device or equipment or who knowingly tampers with or attempts to tamper with the device or equipment is guilty of a Class 4 felony.
(Source: P.A. 94-1041, eff. 7-24-06.)

(225 ILCS 705/29.06)
Sec. 29.06. Wireless tracking devices. A wireless tracking device approved by the Mining Board must be worn by each person underground. The operator shall provide these devices. The tracking device must be capable of providing real-time monitoring of the physical location of each person underground in the event of an accident or other emergency. No person may discharge or discriminate against any underground employee based on information gathered by a wireless tracking device during non-emergency monitoring. Each operator must provide for the training of each underground employee in the use of the device and provide refresher training courses for all underground employees during each calendar year. The operator must install in or around the mine all equipment necessary to provide real-time emergency monitoring of the physical location of each person underground.
An operator must submit for approval a plan concerning the implementation of the wireless tracking devices required under this Section to the Mining Board within 3 months after the effective date of this amendatory Act of the 94th General Assembly.
Any person who, without the authorization of the operator or the Mining Board, knowingly removes or attempts to remove any wireless tracking device or related equipment approved by the Mining Board from a mine or mine site with the intent to permanently deprive the operator of the device or equipment or who knowingly tampers with or attempts to tamper with the device or equipment is guilty of a Class 4 felony.
(Source: P.A. 94-1041, eff. 7-24-06.)

(225 ILCS 705/29.07)
Sec. 29.07. Mine Technology Task Force; provision of rescue chambers and wireless devices.
(a) The Director shall establish a Mine Technology Task Force composed of representatives of an organization representing mine employees, coal operators, academia, and the communications industry. Each group shall submit the name of its representative to the Director. The task force shall review and make recommendations to the Mining Board regarding the best available mine safety technologies, including, but not limited to, rescue chambers, wireless communications equipment, and wireless tracking devices for use in underground mines. The task force shall submit its initial findings to the Mining Board within 3 months after the effective date of this amendatory Act of the 94th General Assembly.
(b) Rescue chambers, wireless emergency communications devices, and wireless tracking devices must be provided in each underground mine within 90 days after the equipment is approved by the federal Mine Safety and Health Administration. To the extent that any of these devices have already been approved by the federal Mine Safety and Health Administration, the operator shall provide the equipment in each underground mine within 90 days after the effective date of this amendatory Act of the 94th General Assembly.
(c) A temporary waiver of the requirements of subsection (b) of this Section of up to 90 days may be issued by the Mining Board if (i) the mine operator submits to the Mining Board a receipt of the product order and (ii) the manufacturer has certified that the product will be delivered within 90 days of the product order.
(Source: P.A. 94-1041, eff. 7-24-06.)



Article 30 - Timbering

(225 ILCS 705/Art. 30 heading)

(225 ILCS 705/30.01) (from Ch. 96 1/2, par. 3001)
Sec. 30.01. The operator of every mine shall see that necessary and proper supports are provided for the roof in all working places, and in all entries and air courses where men are required to travel to and from any working place, and shall see that all such places underground are properly supported.
(Source: Laws 1957, p. 2413.)

(225 ILCS 705/30.02) (from Ch. 96 1/2, par. 3002)
Sec. 30.02. At or near working faces, each operator shall provide props, roof bolts, caps, or other timbers for the proper securing of all working places. Temporary safety props, jacks, roof bolts, or cross bars shall be set close to the face whenever necessary to make the roof safe.
(Source: Laws 1957, p. 2413.)

(225 ILCS 705/30.03) (from Ch. 96 1/2, par. 3003)
Sec. 30.03. Timbers removed by mining machinery, blasting operations, or for any other reason, shall be promptly replaced for adequate protection.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/30.04) (from Ch. 96 1/2, par. 3004)
Sec. 30.04. Every employee exposed to hazards from falls of coal or rock shall examine the roof, rib, and face before starting work in a working place, unless such place has been examined by competent and experienced personnel just prior to his commencing work in such place.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/30.05) (from Ch. 96 1/2, par. 3005)
Sec. 30.05. Loose top and overhanging or loose face shall be either taken down or properly timbered.
(Source: Laws 1953, p. 701.)



Article 31 - Ventilation, Mine Gases And Gassy Mine Classification

(225 ILCS 705/Art. 31 heading)

(225 ILCS 705/31.01) (from Ch. 96 1/2, par. 3101)
Sec. 31.01. All active underground working places in a mine shall be ventilated by a current of air containing not less than 19.5% of oxygen, not more than 0.5% of carbon dioxide, and no harmful quantities of other noxious or poisonous gases. The volume and velocity of the current of air shall be sufficient to dilute so as to render harmless, and to carry away, flammable or harmful gases.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/31.02) (from Ch. 96 1/2, par. 3102)
Sec. 31.02. The quantity of air reaching the last open crosscut in any pair or set of entries shall not be less than 9,000 cubic feet a minute, except that the quantity of air reaching the last open crosscut in any pair or set of entries in pillar sections may be less than 9,000 cubic feet a minute if not less than 9,000 cubic feet of air a minute is being delivered to the intake end of the pillar line. No work shall be performed in any area that does not meet this standard except to correct this violation. In robbing areas where the air currents cannot be controlled and measurements of the air cannot be obtained, the air shall have perceptible movement.
(Source: P.A. 80-296.)

(225 ILCS 705/31.03) (from Ch. 96 1/2, par. 3103)
Sec. 31.03. In every mine the minimum quantity of air shall not be less than 150 cubic feet per minute for each person employed, measured at the foot of the downcast and of the upcast. However, in any mine wherein explosive gas is being generated in such quantities that it can be detected by a multi-gas detector, the minimum quantity of air shall not be less than 200 cubic feet per minute for each person employed therein. The State Mine Inspector shall have power by order in writing to require these quantities to be increased.
(Source: P.A. 99-538, eff. 1-1-17.)

(225 ILCS 705/31.04) (from Ch. 96 1/2, par. 3104)
Sec. 31.04. If the air at an underground working face in a mine, when tested at a point not less than 12 inches from the roof, face, or rib, contains more than 1.0% of methane as determined by permissible methane detector, a multi-gas detector, air analysis, or other recognized means of accurately detecting such gas, changes or adjustments shall be made at once in the ventilation in such a mine so that such air shall not contain more than 1.0% of methane.
(Source: P.A. 99-538, eff. 1-1-17.)

(225 ILCS 705/31.05) (from Ch. 96 1/2, par. 3105)
Sec. 31.05. If a split of air returning from active underground working places in a mine contains more than 1.0% of methane as determined by a permissible methane detector, a multi-gas detector, air analysis, or other recognized means of accurately detecting such gas, changes or adjustments shall be made at once in the ventilation in such mine so that such returning air shall not contain more than 1.0% of methane.
(Source: P.A. 99-538, eff. 1-1-17.)

(225 ILCS 705/31.06) (from Ch. 96 1/2, par. 3106)
Sec. 31.06. If a split of air returning from active underground working places in a mine contains as much as 1.5% of methane as determined by a permissible methane detector, a multi-gas detector, air analysis, or other recognized means of accurately detecting such gas, the employees shall be withdrawn from the portion of the mine endangered thereby and all power shall be cut off from such portion of the mine until the quantity of methane in such split shall be less than 1.5%. However, in virgin territory in mines ventilated by exhaust fans, where methane is liberated in large amounts, if the quantity of air in a split ventilating the workings in such territory equals or exceeds twice the minimum volume of air prescribed in Section 31.02 and if only permissible electric equipment is used in such workings and the air in the split returning from such workings does not pass over trolley or other bare power wires, and if a certified person designated by the mine operator is continually testing the gas content of the air in such split during mining operations in such workings, it shall be necessary to withdraw the employees and cut off all power from the portion of the mine endangered by such methane only when the quantity thereof in the air returning from such workings exceeds 2%, as determined by a permissible methane detector, a multi-gas detector, air analysis, or other recognized means of accurately detecting such gas.
(Source: P.A. 99-538, eff. 1-1-17.)

(225 ILCS 705/31.07) (from Ch. 96 1/2, par. 3107)
Sec. 31.07. The main current of air shall be so split or subdivided as to give a separate current of reasonably pure air to every 100 men at work, and the State Mine Inspector shall have authority to order, in writing, separate currents for smaller groups of men, if, in his judgment, special conditions render it necessary.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/31.08) (from Ch. 96 1/2, par. 3108)
Sec. 31.08. Doors, curtains or brattices shall be placed at such places as may be designated by the mine manager, subject to the approval of the State Mine Inspector, to conduct into the working places an amount of air sufficient to render the working places reasonably free from deleterious air of every kind.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/31.09) (from Ch. 96 1/2, par. 3109)
Sec. 31.09. All possible care and diligence shall be exercised in the examination of working places, especially for the investigation and detection of explosive gases therein and, where found, such gas shall be removed by a special current of air produced by bratticing or from a pipe, before men are permitted to work in such places except those necessary to remove the gas.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/31.10) (from Ch. 96 1/2, par. 3110)
Sec. 31.10. If the State Mine Inspector finds methane with a multi-gas detector, permissible methane detector, air analysis, or other recognized means, in the amount of 0.25% or more, in any open workings of such mine when tested at a point not less than 12 inches from the roof, face or rib the mine shall be classified as gassy. Nothing in this Act shall preclude the reclassification of a mine that has been classified gassy if a subsequent examination, made by the State Mine Inspector in the method provided herein, shows the methane content to be less than 0.25%.
(Source: P.A. 99-538, eff. 1-1-17.)

(225 ILCS 705/31.11) (from Ch. 96 1/2, par. 3111)
Sec. 31.11. All doors used in guiding and directing the ventilating currents shall be hung and adjusted so as to close automatically.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/31.13) (from Ch. 96 1/2, par. 3113)
Sec. 31.13. At all doors through which 3 or more drivers are hauling coal on any one shift, an attendant shall be employed on said shift for the purpose of opening and closing the doors when trips of cars are passing to and from the workings. However, in case of specially dangerous conditions, the State Mine Inspector may require in writing that an attendant be placed at doors through which less than 3 drivers pass. Places for shelter shall be provided at such doorways to protect the attendants from being injured by the cars while attending to their duties. Provided that, in any or all mines, where doors are constructed in such a manner as to open and close automatically, attendants and places for shelter shall not be required.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/31.14) (from Ch. 96 1/2, par. 3114)
Sec. 31.14. If the State Mine Inspector finds men working without the amount of air required by this Act he shall at once notify the mine manager to increase the amount of air in accordance with the requirements of this Act. Upon the failure or refusal of the manager to act promptly, and in all cases where men are endangered by such lack of air, the State Mine Inspector shall at once order the men affected out of the mine.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/31.15) (from Ch. 96 1/2, par. 3115)
Sec. 31.15. In all mines classified as gassy mines by the State Mine Inspector, it shall be compulsory to use electric lamps, and smoking shall be prohibited.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/31.16) (from Ch. 96 1/2, par. 3116)
Sec. 31.16. Ventilating fans at all operating mines shall be operated continuously.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/31.17) (from Ch. 96 1/2, par. 3117)
Sec. 31.17. A recording pressure gauge shall be attached to the ventilating fan at all times.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/31.18) (from Ch. 96 1/2, par. 3118)
Sec. 31.18. In all mines starting operation after July 1, 1947, the ventilating fan shall be installed on the surface in a fireproof building.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/31.19) (from Ch. 96 1/2, par. 3119)
Sec. 31.19. All ventilating fans shall have suitable automatic devices attached to them for the purpose of sounding an alarm when the fan stops. The alarm shall be placed so that it will be seen or heard by a responsible person.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/31.20) (from Ch. 96 1/2, par. 3120)
Sec. 31.20. Ventilating fans shall be operated on a separate power circuit, independent of the mine circuit.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/31.21) (from Ch. 96 1/2, par. 3121)
Sec. 31.21. When the ventilating fan at any mine fails or stops, immediate action shall be taken to cut off the electric power and withdraw the workers from the face regions of the mine. In gassy mines if the ventilation is restored within a reasonable time, the face regions and other places where methane is likely to accumulate shall be re-examined by competent personnel, and if such region and places are found to be free from explosive gas the power may be restored and work resumed. If the ventilation is not restored within a reasonable time all underground employees shall be removed from the mine. In non-gassy mines if the ventilation is restored within a reasonable time the power may be turned on and work resumed without the necessity of re-examination.
(Source: P.A. 81-992.)

(225 ILCS 705/31.22) (from Ch. 96 1/2, par. 3122)
Sec. 31.22. The ventilating fan shall be inspected daily.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/31.23) (from Ch. 96 1/2, par. 3123)
Sec. 31.23. Booster fans may not be used in mines except by special permission from the State Mining Board.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/31.24) (from Ch. 96 1/2, par. 3124)
Sec. 31.24. Blower fans with tubing may be used, if the following precautions are followed:
1. In gassy mines the blower shall be powered with a permissible unit and installed on the intake air side of the entrance to be ventilated, not less than 15 feet outby the ventilating cross-cut.
2. The volume of air in which the fan is placed shall not be less than 2 1/2 times the manufacturer's maximum rated capacity of the fan.
3. The fan and tubing shall be maintained in good order. The discharge end of the tubing shall be kept within 20 feet of the face, and not more than 300 feet of tubing shall be extended from the fan.
4. Working places ventilated by means of blower fans in gassy mines shall be examined for methane by competent personnel designated by the mine manager before the fan is operated at the beginning of the shift and after an interruption of 5 or more minutes of fan operation during the shift.
5. The fan and tubing shall be inspected at least twice during each working shift.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/31.25) (from Ch. 96 1/2, par. 3125)
Sec. 31.25. Doors shall be kept closed except when men or equipment are passing through the doorways. Motor crews and other persons who open doors shall see that the doors are closed before leaving them.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/31.26) (from Ch. 96 1/2, par. 3126)
Sec. 31.26. Permanent overcasts shall be constructed of incombustible material such as masonry, concrete, concrete blocks, or metal and shall be of ample area to pass the required quantity of air, and where necessary to securely timber to prevent falls from the roof.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/31.27) (from Ch. 96 1/2, par. 3127)
Sec. 31.27. Flame resisting brattice cloth shall be used in the construction of line brattice.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/31.28) (from Ch. 96 1/2, par. 3128)
Sec. 31.28. The entrances to abandoned workings shall be posted to warn persons against entering the territory.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/31.29) (from Ch. 96 1/2, par. 3129)
Sec. 31.29. In a gassy mine, all workings which are abandoned after the effective date of this Act, or the date such mine was classified a gassy mine, whichever is later, shall be sealed or ventilated. If such workings are sealed, the sealing shall be done in a substantial manner with incombustible material; however, some other type of material may be used provided prior approval has been obtained from the Mining Board. One or more of the seals of every sealed area shall be fitted with a pipe and cap or valve to permit the sampling of gases and the measuring of hydrostatic pressure behind such seals. For the purposes of this Section, workings within a panel shall not be deemed to be abandoned until such panel is abandoned.
(Source: Laws 1955, p. 2012.)

(225 ILCS 705/31.30) (from Ch. 96 1/2, par. 3130)
Sec. 31.30. In mines worked by the so-called "enclosed panel system" where rooms are driven off of both sides of the panel entries and ventilated by one side of the panel as the intake airway and the other side as the return, the following shall govern the method of working this type of panel: When the top end or inby end of the panel begins to squeeze, work or more as the result of extraction of coal and the area cannot be examined, men working in the said panel and rooms shall be removed until movement has abated and the presence of gas cannot be detected with a multi-gas detector. However, if in such panels fire, barrier or cutoff pillars are left in the center of the panel of adequate thickness and the entries have been sealed in line with the pillars with adequate roof support on the inby side of the seals isolating the worked out area from the live works, then mining operations may be resumed. This shall not apply to panels worked with rooms on the intake side only, or panels with bleeder entry system whereby the gas released in the squeezed area will not contaminate the ventilating air current used to ventilate active workings within the panel.
(Source: P.A. 99-538, eff. 1-1-17.)

(225 ILCS 705/31.31) (from Ch. 96 1/2, par. 3131)
Sec. 31.31. In a gassy mine, air that has passed through an abandoned panel which is inaccessible for inspection, or air that has passed through a similar abandoned area which is inaccessible for inspection, or air which has been used to ventilate a pillar line, or air which has been used to ventilate an area from which the pillars have been removed, shall not be used to ventilate any active face area in such mine; but if this Section cannot be complied with in such mine on the effective date of this Act, such mine may continue to be operated after such date as it was operated immediately prior to such date, for a reasonable time until future mine development and ventilation of such mine can be changed to comply with this Section. In no event shall such air be used to ventilate any area in such mine in which men work or travel if such air contains more than 1% of methane.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/31.32) (from Ch. 96 1/2, par. 3132)
Sec. 31.32. No person shall obstruct or cause any obstruction in any air current, or leave open any door or other means provided to control the air current, or perform any act that will interfere with the air current of the mine, without permission from the Mine Manager.
(Source: Laws 1953, p. 701.)



Article 32 - Weighman And Scales

(225 ILCS 705/Art. 32 heading)

(225 ILCS 705/32.01) (from Ch. 96 1/2, par. 3201)
Sec. 32.01. The operator of every coal mine where miners are paid by the weight of their output shall provide at such mine suitable and accurate scales for the weighing of such coal. A correct record shall be kept of all coal so weighed and said record shall be open at all reasonable hours to the inspection of miners and others interested in the product of said mine. The operator shall provide at such mine not less than 1,000 pounds of United States standard weights.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/32.02) (from Ch. 96 1/2, par. 3202)
Sec. 32.02. The person authorized to weigh the coal and keep the record thereof shall be a citizen of the United States, and shall, before entering upon his duties, make and subscribe to an oath before some person duly authorized to administer oaths, that he will accurately weigh and carefully keep a true record of all coal weighed, and such affidavit shall be kept conspicuously posted at the place of weighing.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/32.03) (from Ch. 96 1/2, par. 3203)
Sec. 32.03. The miners at work in any coal mine may employ a check weighman at their option and at their own expense, whose duty it shall be to balance the scales and see that the coal is properly weighed, and that a correct account of the same is kept, and for this purpose he shall have access at all times to the beam box of the scales, and be afforded every facility for verifying the weights while the weighing is being done. The check weighman so employed by the miners shall be a citizen of the United States, and before entering upon his duties, shall make and subscribe to an oath before some person duly authorized to administer oaths, that he will faithfully discharge his duties as check weighman, and such oath shall be kept conspicuously posted at the place of weighing.
(Source: Laws 1953, p. 701.)



Article 33 - Maps And Surveys

(225 ILCS 705/Art. 33 heading)

(225 ILCS 705/33.01) (from Ch. 96 1/2, par. 3301)
Sec. 33.01. The operator of every underground coal mine, every proposed underground coal mine and every underground mine to be reopened in the State shall make, or cause to be made, an accurate map or plan of such mine, drawn to a scale not smaller than four hundred feet to the inch. All measurements shall be in feet and decimals of a foot. On such maps shall appear the name of the State, county and township in which the mine is located, the designated mine, the name of the company or owner, the certificate of the mining engineer or surveyor as to the accuracy and date of the survey, the north point and the scale to which the drawing is made.
(Source: Laws 1957, p. 2413.)

(225 ILCS 705/33.02) (from Ch. 96 1/2, par. 3302)
Sec. 33.02. Such map or plan shall accurately show the surface boundary lines of the coal rights pertaining to each mine, and all sections or quarter-section lines or corners within the same; the lines of town lots and streets; the tracks and sidetracks of all railroads and the location of all wagon roads, rivers, streams, ponds, location and depth of holes drilled for oil, gas or water that penetrate a workable coal seam, and the elevation above the coal seam of any stream or body of water that might endanger the mine.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/33.03) (from Ch. 96 1/2, par. 3303)
Sec. 33.03. For the underground workings, said maps shall show all shafts, slopes, tunnels or other openings, or proposed openings to the surface or to the workings of a contiguous mine; all excavations, entries, rooms and crosscuts; the location or proposed location of the fan and the direction of the air currents; the location of pumps, hauling engines, engine planes, abandoned works, fire wells and standing water; the outcrop line of the seam, if any, on the property; and the location of transformers and motor generator stations. The general outline of all areas in which pillars have been drawn shall be indicated on the map.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/33.04) (from Ch. 96 1/2, par. 3304)
Sec. 33.04. Each underground map shall show, in feet and decimals thereof, the elevation of the floor of the coal at reasonable intervals on the main entries and cross-entries from the bottom of the shaft to the face of the workings; such elevations shall be referred to the floor of the coal at the bottom of the hoisting shaft.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/33.05) (from Ch. 96 1/2, par. 3305)
Sec. 33.05. A separate and similar map, drawn to the same scale, shall be made of each and every seam, which, after July 1, 1911, shall be worked in any mine, and the maps of all such seams shall show all shafts, inclined planes or other passageways connecting the same.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/33.06) (from Ch. 96 1/2, par. 3306)
Sec. 33.06. A separate map shall be made of the surface whenever the surface buildings, lines or objects are so numerous as to obscure the details of the mine workings if drawn upon the same sheet with them, and in such case the surface map shall be drawn on transparent cloth or paper so that it can be laid upon the map of underground workings and thus indicate the relation of lines and objects on the surface to the excavations of the mine.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/33.07) (from Ch. 96 1/2, par. 3307)
Sec. 33.07. Each map shall show by profile drawing and measurements, in feet and decimals thereof, the rise and dip of the seam from the bottom of the shaft in either direction to the face of the workings.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/33.08) (from Ch. 96 1/2, par. 3308)
Sec. 33.08. The original or true copies of all such maps shall be kept in the office at the mine, and one true copy thereof shall be furnished to the State Mine Inspector for the district in which said mine is located, and one shall be filed in the office of the recorder of the county in which the mine is located, within 30 days after the completion of the same. The maps so delivered to the State Mine Inspector and recorder shall remain in the custody of said State Mine Inspector and recorder during their respective terms of office and be delivered by them to their successors in office. They shall be kept at the office of the State Mine Inspector and of the recorder, and be open to the examination of all persons interested in the same, but such examination shall be made only in the presence of the State Mine Inspector or the recorder. Neither the State Mine Inspector nor the recorder shall permit any copies of the same to be made without the written consent of the operator or the owner of the property.
(Source: P.A. 83-358.)

(225 ILCS 705/33.09) (from Ch. 96 1/2, par. 3309)
Sec. 33.09. The recorder shall promptly index such map as part of the title record of the property affected. A copy of each map and extensions to the same shall be furnished by the operator to the Department and the mine rescue station superintendent for use in connection with rescue work only.
(Source: P.A. 83-358.)

(225 ILCS 705/33.10) (from Ch. 96 1/2, par. 3310)
Sec. 33.10. An extension of the last preceding survey of every mine in active operation shall be made once in every 12 months and the results of the survey, with the date thereof, shall be promptly and accurately entered upon the original maps and all copies of the same, so as to show all changes in plan or new work in the mine, and all extensions of the old workings which have been made since the last preceding survey. The State mine inspector, the recorder, and the rescue station superintendent shall be furnished with a copy of the extended map or of the extension to the map. When the State mine inspector has corrected his copy of the original map, he shall deliver his copy of the extensions to said map to the Department which shall thereupon file the same or a photostat thereof in the archives of the Department. The former map or photostat thereof of any mine may be destroyed upon the filing of each last submitted map or copy provided the same is a complete map of the mine.
(Source: P.A. 83-358.)

(225 ILCS 705/33.11) (from Ch. 96 1/2, par. 3311)
Sec. 33.11. The State Mine Inspector or the Mining Board may order a survey to be made of the workings of any mine in addition to the regular annual survey, the results to be extended on the maps of the same and copies thereof, whenever the safety of the workers, unlawful injury to the surface, unlawful encroachment upon adjoining property, or the safety of an adjoining mine requires it.
(Source: P.A. 81-992.)

(225 ILCS 705/33.12) (from Ch. 96 1/2, par. 3312)
Sec. 33.12. If the State Mine Inspector or the Mining Board shall believe any map required by this Act is materially inaccurate or imperfect, the State Mine Inspector or the Mining Board is authorized to make, or cause to be made, a correct survey and map at the expense of the operator, the cost recoverable as for debt; but, if such test survey shows the operator's map to be correct, the State shall be liable for the expenses incurred by the Department.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/33.13) (from Ch. 96 1/2, par. 3313)
Sec. 33.13. Whenever title to any mine is transferred the transferee shall file in the office of the recorder of the county wherein the mine is located, within 30 days of the date of transfer two complete sets of maps of the mine as described in Sections 33.02 and 33.03 of this Act. The seller and purchaser shall certify on each set of maps that they are correct and such maps shall be prima facie evidence against such seller and purchaser in any court of law, of the condition of the mine at the date of transfer. The public shall have access to one set, and one set shall be kept on file by the recorder and shall not be open to the public.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/33.14) (from Ch. 96 1/2, par. 3314)
Sec. 33.14. If an operator of any mine refuses or wilfully neglects for a period of 3 months, to furnish the State Mine Inspector, the Department, the recorder and the superintendent of the rescue stations the map or plan of such mine, or a copy thereof, or of the extensions thereto, as provided for in this Act, such operator shall be guilty of a business offense and fined not less than $500 nor more than $1,000, and, in addition thereto, the State Mine Inspector or the Mining Board is authorized to make, or cause to be made, an accurate map or plan of such mine at the expense of the operator thereof, and the cost of the same may be recovered by an action at law from the operator in the same manner as other debts by suit, in the name of the State Mine Inspector or the Department, and for his or its use, and copies of the same shall be filed by him or by the Department, one each with the recorder, the State Mine Inspector, the Department, and the mine rescue station superintendent.
(Source: P.A. 83-358.)



Article 34 - Abandoned Mines

(225 ILCS 705/Art. 34 heading)

(225 ILCS 705/34.01) (from Ch. 96 1/2, par. 3401)
Sec. 34.01. When any coal mine is worked out or is about to be abandoned or closed indefinitely, the operator shall make a final survey of the mine. The final survey shall show the entire worked out area, and all maps shall be extended to show the final areas.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/34.02) (from Ch. 96 1/2, par. 3402)
Sec. 34.02. A copy of the final map of an abandoned mine shall be delivered to the Department within 90 days after closing. The Department shall keep the final map as a public document. A copy of the final map of an abandoned mine shall also be sent by the operator to the recorder of the county in which the mine is located, within the time prescribed herein.
(Source: P.A. 83-358.)

(225 ILCS 705/34.03) (from Ch. 96 1/2, par. 3403)
Sec. 34.03. The shaft, slope, or drift opening into any abandoned mine shall be filled with earth or other material, or be kept permanently enclosed and sealed. The time for completion of this work shall be in the discretion of the State Mine Inspector.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/34.03-1) (from Ch. 96 1/2, par. 3404)
Sec. 34.03-1. Whenever the Department is notified that subsidence is causing damage to surface areas overlying or in the proximity of an abandoned mine, the Mining Board shall hold a public hearing concerning the matter and publish its findings. If the Mining Board finds that subsidence in an abandoned mine has caused or is likely to cause damage to surface structures or constitutes a danger to the health, safety and welfare of the public, and the condition is not remedied within 30 days after publication of the findings, any duly authorized representative of the Department shall have the right, without obtaining further consent, to enter any portion of the abandoned mine by shaft, tunnel or otherwise, to perform refilling or such other remedial work as is deemed necessary by the Department.
If the Director determines that irreparable injury will result unless immediate action is taken, the entry may be authorized by the Director without notice or hearing for the purpose of taking temporary remedial action to minimize such injury pending the giving of notice and hearing.
(Source: P.A. 80-1.)

(225 ILCS 705/34.03-2) (from Ch. 96 1/2, par. 3405)
Sec. 34.03-2. Nothing in Section 34.03-1 shall relieve any owner or operator otherwise legally responsible from any obligation imposed by law.
(Source: P.A. 80-1.)

(225 ILCS 705/34.04) (from Ch. 96 1/2, par. 3406)
Sec. 34.04. During pillar recovery in any mine when working places approach within 50 feet of abandoned sealed workings, as shown by surveys made and certified by a competent engineer or surveyor, which may contain dangerous accumulations of water or gas, or within 200 feet of any workings of an adjacent mine, boreholes shall be drilled to a distance of at least 20 feet in advance of the face of such working place. Such boreholes shall be drilled sufficiently close to each other to insure that the advancing face will not accidentally hole through into such workings. Boreholes shall also be drilled not more than 8 feet apart in the rib of such working place to a distance of at least 20 feet and at an angle of 45 degrees. Such rib holes shall be drilled in one or both ribs of such working place as may be necessary for adequate protection of persons working in such place. The above provisions shall apply to any working place in any mine at any time should conditions warrant same in the interest of safety.
(Source: Laws 1957, p. 2413.)



Article 35 - Pay Of Miners

(225 ILCS 705/Art. 35 heading)

(225 ILCS 705/35.01) (from Ch. 96 1/2, par. 3501)
Sec. 35.01. Every person engaged in mining coal for any corporation, company, firm or individual, shall be paid in lawful money of the United States or par check for all coal mined and loaded into the mine car by such person for such corporation, company, firm or individual, including lump, egg, nut, pea and slack, or such other grades as said coal may be divided into, at such price as may be agreed upon by the respective parties.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/35.02) (from Ch. 96 1/2, par. 3502)
Sec. 35.02. The State Mine Inspector shall ascertain whether the provisions of Section 35.01 of this Article are being complied with in his district, and if he finds that any corporation, company, firm or individual is violating the provisions of this Article, he shall at once institute suit in the name of the People of the State of Illinois, in the circuit court, for the recovery of the penalty provided for in this Article, and the State's Attorney of the county in which such suit is brought, when notified by the State Mine Inspector, shall prosecute such suit as provided by law in other State cases.
(Source: P.A. 79-1358.)

(225 ILCS 705/35.03) (from Ch. 96 1/2, par. 3503)
Sec. 35.03.
Every corporation, company, firm or individual that violates the provisions of this Article shall be guilty of a petty offense.
(Source: P.A. 77-2718.)



Article 36 - General Penalty

(225 ILCS 705/Art. 36 heading)

(225 ILCS 705/36.01) (from Ch. 96 1/2, par. 3601)
Sec. 36.01.
The violation of any provision of this Act for which a penalty is not herein specifically provided is guilty of a Class A misdemeanor.
(Source: P.A. 77-2718.)



Article 37 - Final Provisions

(225 ILCS 705/Art. 37 heading)

(225 ILCS 705/37.01) (from Ch. 96 1/2, par. 3701)
Sec. 37.01. If any provision of this Act is held unconstitutional, such invalidity shall not affect the validity of any other provision which can be given effect without the invalid part.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/37.02) (from Ch. 96 1/2, par. 3702)
Sec. 37.02. Any provision of this Act, insofar as it is the same as or substantially the same as any provision of a statute repealed herein, shall be construed as a continuation of such prior provisions and not as a new enactment.
If in any other statute reference is made to an Act, or part thereof, which is repealed herein and the provisions of such repealed Act or part thereof are continued in this Act, such reference shall be construed as referring to those provisions continued in this Act.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/37.03) (from Ch. 96 1/2, par. 3703)
Sec. 37.03. Any certificate of competency or qualification issued pursuant to the provisions of any Act which is repealed by this Act and which was valid immediately prior to the taking effect of this Act shall be deemed a certificate of competency or qualification issued pursuant to and subject to the provisions of this Act.
(Source: Laws 1953, p. 701.)

(225 ILCS 705/37.04) (from Ch. 96 1/2, par. 3704)
Sec. 37.04. The repeal of Acts herein provided shall not affect any offense committed, any act done, any proceeding or prosecution pending, nor any claim, right or remedy accrued under any of such repealed Acts.
(Source: Laws 1953, p. 701.)



Article 38 - Surface Mining Regulations

(225 ILCS 705/Art. 38 heading)

(225 ILCS 705/38.1) (from Ch. 96 1/2, par. 3801)
Sec. 38.1. Adoption of regulations - scope.
This Article sets forth mandatory safety standards for bituminous, anthracite and lignite surface coal mines, including open pit and auger mines, preparation facilities and to other surface work areas of underground and surface coal mines.
(Source: P.A. 79-460.)

(225 ILCS 705/38.2) (from Ch. 96 1/2, par. 3802)
Sec. 38.2. Regulations.
On or before January 1, 1976, the Mining Board shall adopt regulations pursuant to the provisions of Section 2.12 of this Act to govern the operation of surface mining facilities affecting the health and safety of persons employed at those facilities but not in conflict with federal standards. In no event shall the regulations provide for any protection at a level which is below that established in the Federal Safety Standards for Surface Mining, promulgated by the United States Secretary of the Interior.
(Source: P.A. 79-460.)

(225 ILCS 705/38.3) (from Ch. 96 1/2, par. 3803)
Sec. 38.3. Surface mine supervisor. On or after September 1, 1977, it shall be unlawful for any operator of a surface coal mine to employ, in a supervisory capacity listed below any person who does not hold a certificate of competency issued by the Mining Board.
Those persons assigned to supervise:
(a) Overburden stripping
(b) Drilling and shooting
(c) The pit coal loading operation
(d) Reclamation work at the mine.
Each applicant must have a minimum of 2 years of surface mining experience and pass an examination, administered by the Mining Board, based on Illinois State Mining Law as it pertains to his responsibilities. Temporary certification will be provided by the Mining Board for persons with at least 2 years surface mining experience up to the time of the next examination or up to a maximum of 6 months.
(Source: P.A. 94-1041, eff. 7-24-06.)

(225 ILCS 705/38.4)
Sec. 38.4. General surface supervisor of an underground mine. On or after July 1, 2006, it shall be unlawful for an operator of an underground coal mine surface facility or a coal preparation plant or a contractor engaged in the construction, demolition, or dismantling of an underground coal mine surface facility or a coal preparation plant to employ, in a supervisory capacity, any person who does not hold a certificate of competency issued by the Mining Board to oversee any of the following activities:
(1) Coal preparation and storage.
(2) Mine equipment storage and repair.
(3) Mobile equipment operation.
(4) Site construction, demolition, or dismantling

operations.

Each applicant for a certificate as a general surface supervisor of an underground mine must have a minimum of 2 years of work experience at a coal mine surface facility or coal preparation plant. In addition to the work experience requirement set forth in this Section, a contractor engaged in the construction, demolition, or dismantling of surface structures must successfully complete an examination concerning the Department's health and safety regulations as these regulations pertain to the contractor's responsibilities, which shall be administered by the Mining Board. Temporary certification may be issued by the Mining Board for persons with at least 2 years of the required work experience and shall be valid until the time of the next examination or for a maximum of 6 months, whichever is shorter.
(Source: P.A. 94-1041, eff. 7-24-06.)

(225 ILCS 705/38.5)
Sec. 38.5. Independent contractor supervisor. On or after July 1, 2006, it shall be unlawful for an operator of an underground coal mine surface facility or a surface coal mine facility to employ an independent contractor who does not have an independent contractor supervisor certificate issued by the Mining Board to oversee and supervise the work for which the services of an independent contractor have been obtained, including, but not limited to, work in the area of construction, demolition, repair or maintenance, or major renovations of existing facilities or other heavy or extensive work planned for an extended period of time.
Each applicant for an independent contractor supervisor certificate must provide proof of at least 2 years of experience in independent contract work at surface mines or at the surface of underground mines and successfully complete an examination based on the mining laws of this State as these laws pertain to the applicant's responsibilities, which shall be administered by the Mining Board. Temporary certification may be issued by the Mining Board for persons with at least 2 years of the required work experience and shall be valid until the time of the next examination or for a maximum of 6 months, whichever is shorter.
Independent contractors employed to engage in routine maintenance work within a facility, including, but not limited to, plumbing repair, roof repair, and carpentry work, are not required to possess an independent contractor supervisor certificate to engage in such routine maintenance work within a facility.
(Source: P.A. 94-1041, eff. 7-24-06.)



Article 39 - Miners' Remedies

(225 ILCS 705/Art. 39 heading)

(225 ILCS 705/39.1) (from Ch. 96 1/2, par. 3901)
Sec. 39.1. Right of miner to refuse to operate unsafe equipment.
It shall be unlawful to require an employee to work under conditions which he has reasonable grounds to believe to be immediately dangerous to himself beyond the normal hazards inherent in the operation and which could reasonably be expected to cause death or serious physical harm before the condition or practice can be abated.
(Source: P.A. 79-460.)



Article 40 - Mine Electricians

(225 ILCS 705/Art. 40 heading)

(225 ILCS 705/40.1)
Sec. 40.1. Mine electrician. Each applicant for a certificate of competency as mine electrician shall produce evidence of at least one year of experience in performing electrical work in a coal mine or acceptable related industry. The applicant shall pass an examination as to his or her practical and technical knowledge of the nature and properties of electricity, direct and alternating currents, electrical equipment and circuits, permissibility of electrical equipment, the National Electrical Code, and the laws of this State relating to coal mine electricity. To be eligible for taking a mine electrician examination administered by the State Mining Board, the applicant must meet at least one of the following criteria:
(1) be classified as an apprentice mine electrician

and have met the requirements for an apprentice;

(2) possess a Bachelor of Science degree in

electrical engineering and provide evidence of experience;

(3) possess a current coal mine electrician

certification from another state coal mine electrical program; or

(4) be qualified as a mine electrician, but have not

taken a State-approved coal mine electrician examination or a federal coal mine electrician examination.

"Qualified mine electrician" means an individual who has completed the required classroom instruction from an approved college or university and can produce evidence of at least one year of experience in performing electrical work in a coal mine or acceptable related industry.
(Source: P.A. 98-543, eff. 1-1-14.)

(225 ILCS 705/40.2)
Sec. 40.2. Electrical equipment and systems; examination, testing, and maintenance. All electrical equipment and systems shall be frequently examined and tested and properly maintained by a mine electrician to ensure safe operating conditions. When a potentially dangerous condition is found in electrical equipment or an electrical system, the equipment or system shall be removed from service until the condition is corrected. A record of the examinations shall be kept and made available to the company, the State Mine Inspector, and all other persons interested.
(Source: P.A. 98-543, eff. 1-1-14.)






225 ILCS 710/ - Fluorspar Mines Act.

(225 ILCS 710/1) (from Ch. 96 1/2, par. 4201)
Sec. 1. Application of Act; short title; definitions.
(a) This Act shall apply to all mines in the State of Illinois producing minerals within the meaning of that term, as hereinafter defined.
(b) This Act may be cited as the Fluorspar Mines Act.
(c) For the purpose of this Act the singular numbers when in reference to persons, acts, objects and things of whatsoever kind and description shall, whenever the context will permit, be taken and held to import and include the plural number and the plural number shall similarly be taken and held to import and include the singular, and terms that impart the masculine gender shall be taken to impart and include the feminine gender as well.
(d) The term "mine," when used in the Act, shall include prospects, openings and open-cuts and workings, and shall embrace any and all parts of the property of such "mine" and mining plant on the surface or underground, that contribute directly or indirectly to the mining and handling of minerals.
Provided, that when a group of workings in proximity to one another and under one management are administered as distinct units each working shall be considered a separate mine.
(e) The term "mineral" when used in this Act shall mean whatever is recognized by the standard authorities as mineral, whether metalliferous or non-metalliferous, but shall not be held to embrace or include silica, granite, marble, salt, sand, gravel, clay, rock, coal, lignite, gas, oil or any substance extracted in solution or in the molten state through bore holes.
(f) The term "operator" when used in this Act shall mean the person, firm, or body corporate, in immediate possession of any mine and its accessories as owner or lessee thereof, and as such responsible for the condition and management thereof.
(g) The term "superintendent" when used in this Act shall mean the person having the immediate supervision of the mine.
(h) The term "mine foreman" when used in this Act shall mean the person who at any one time is charged with the general direction of the underground work.
(i) The term "inspector" when used in this Act shall signify the official State Inspector.
(j) The words "excavation" and "workings" when used in this Act shall signify any and all parts of a mine excavated or being excavated, including shafts, raises, tunnels, adits, open-cuts, and all working places, whether abandoned or in use.
(k) Whenever the expression "number of men" or "average number of men" employed in a mine are used in this Act as defining or constituting classes of mines to which this Act or any specific section, clauses, provision or rule thereof, does or does not apply, such expressions shall be construed to mean the average number of individuals employed during the previous year as shown by the returns to the mine inspector or by the books or pay roll of the mine, or by all of such means and such average number shall be determined by dividing the total number of man shifts by the number of days the mine worked during such period.
(l) The term "explosive" or "explosives" as used in this Act shall be held to mean and to include any chemical or any mechanical mixture that contains any oxidizing and combustible units or other ingredients in such proportions, quantities, or packing that an ignition by fire, by friction, by concussion, by percussion or by detonation of any part of the compound or mixture may cause such a sudden generation of highly heated gases that the resultant gaseous pressures are capable of producing destructive effect on contiguous objects or of destroying life or limb.
(m) The term "person" when used in this Act shall be held to mean and include a firm or body corporate as well as natural persons.
(n) The term "underground" as used in this Act shall be held to mean "within the limits of" any mine working or excavation and shall not exclude such workings or excavations as may not be covered over by rock or earth.
(o) The term "employees" and "men employed" shall be held to mean all individuals receiving compensation from the operator, directly or indirectly, for labor or services performed in connection with the mine and shall include contractors, lessors, lessees, tributers, or any one similarly employed.
(Source: P.A. 99-224, eff. 1-1-16.)

(225 ILCS 710/2.01) (from Ch. 96 1/2, par. 4203)
Sec. 2.01. Inspector of mines. The Office of Inspector of Mines is hereby created. From names certified by the Mining Board, the Director of the Office of Mines and Minerals shall select and appoint Inspectors as required to provide adequate inspection of all properties coming within the regulations of this Act. Their commissions shall be for a term of 2 years from July 1st provided any State Inspector in actual service and in good standing who has passed one examination under this Act may be reappointed for the next ensuing term without further certification; and provided, further, no person shall be eligible for appointment as a State Inspector of Mines who has pecuniary interest in any metal or mineral mines. He or she shall be at least 30 years of age, a citizen of the United States, a resident of the State for at least one year previous to his or her appointment and shall have been practically engaged in metalliferous or mineral mining for a sufficient number of years to be familiar with mining operations above and below ground and able to pass an examination for mine inspector before the State Mining Board. The State Inspector shall receive as compensation the rate of pay established for coal mine inspectors in the State of Illinois.
(Source: P.A. 89-445, eff. 2-7-96.)

(225 ILCS 710/3) (from Ch. 96 1/2, par. 4204)
Sec. 3. Office of Inspector of Mines. The Office of Inspector of Mines as created by this Act shall be under the jurisdiction of the Department of Natural Resources to the same purport and effect as all other mining operations provided for by law, unless otherwise provided. The Inspector of Mines appointed hereunder shall keep an office within and as a part of the office of the Director of the Office of Mines and Minerals, and whose necessary employees shall be employed and paid in the same manner as is provided for the employment and pay of the necessary employees of the State departments under the Civil Administrative Code of Illinois, and as is provided in Section 5-645 of the Departments of State Government Law (20 ILCS 5/5-645.
(Source: P.A. 91-239, eff. 1-1-00.)

(225 ILCS 710/4) (from Ch. 96 1/2, par. 4205)
Sec. 4. Qualifications of inspector. No person shall be qualified to hold the office of inspector while that person is an employee, director, or officer of any mining or metallurgical concern or company, or while directly or indirectly connected with any mining or metallurgical concern or company or copartnership operating in this State, either as partner or in any other capacity, or while engaged in private practice as a consulting engineer. The inspector shall devote his or her entire time to the duties of his or her respective office, and when not engaged in metal mines or other duties in connection therewith he or she may be assigned to any work under the supervision of the Director of the Office of Mines and Minerals, and it is unlawful for the inspector to be otherwise employed by the State of Illinois or to act directly or indirectly for or on behalf of any candidate for public office or for any political party, or receive compensation, either directly or indirectly, from any candidate for public office or from any political party in the State during the term of such inspector. Failure to observe the provisions of this Section shall render the inspector liable to immediate removal from office by the Director of the Office of Mines and Minerals without further cause shown and the Director of the Office of Mines and Minerals is authorized and empowered to make removals in such cases.
(Source: P.A. 89-445, eff. 2-7-96.)

(225 ILCS 710/5) (from Ch. 96 1/2, par. 4206)
Sec. 5. Record of mines. The inspector of mines shall keep a record of all mines, in the State, a record of all mines examined, showing the dates of such examinations, the condition in which the mines so examined were found, with particular reference to the safety, ventilation and sanitary condition of each mine so examined, the manner and method of working, all violations of the provisions of this Act found, if any, the action taken thereon, and the result of such action, together with recommendations made in the cases of each mine examiner by the inspector and any other data or information pertaining to his or her office and acquired during the carrying out of this Act.
(Source: P.A. 87-1133.)

(225 ILCS 710/6.01) (from Ch. 96 1/2, par. 4208)
Sec. 6.01. Monthly report. It is hereby the duty of the operator of each mine to forward to the Department of Natural Resources, not later than the 15th day of each month a report in writing on a form supplied by the Department of Natural Resources, showing for the preceding calendar month the tonnage of product, the average number of people employed, and the number and nature of fatal and all other accidents. All such reports shall be filed in and become a part of the records of the Department of Natural Resources. Blank forms for such reports shall be furnished by the State.
(Source: P.A. 89-445, eff. 2-7-96.)

(225 ILCS 710/6.02) (from Ch. 96 1/2, par. 4209)
Sec. 6.02. Accident reports. In all cases, occurring in or about any mine, of fires, appearance of dangerous gas, breakage of ropes or other gear by which people are hoisted or lowered, overwinding while people are being hoisted, unexpected inrush of water, threatened crushing of mine workings, or any other accident, occurrence or change of conditions tending to increase the hazards of mining whether or not personal injury results, a telephone report, followed by a written report thereof signed by the operator or superintendent, shall immediately be made to the inspector.
(Source: P.A. 87-1133.)

(225 ILCS 710/6.03) (from Ch. 96 1/2, par. 4210)
Sec. 6.03.
A failure, neglect or refusal to make such report or give such information as is specified in Section 6.01 or 6.02 constitutes a misdemeanor and every such operator or superintendent so failing, neglecting or refusing is guilty of a Class B misdemeanor and each separate failure, neglect or refusal constitutes a separate offense. However, no other or different report to any other department of State shall be required of any operator of or concerning the matters required to be so reported.
(Source: P.A. 78-255.)

(225 ILCS 710/7.01) (from Ch. 96 1/2, par. 4212)
Sec. 7.01. Authorized representative. Every operator of any mine shall in writing designate an authorized representative upon whom all reports, notices, warnings or other documents may be served under the provisions of this Act, and a copy of such authorization shall be filed with the Director of the Office of Mines and Minerals and shall remain in full force until revoked by an instrument in writing filed with such Director. Every operator or his or her duly authorized representative shall sign by name and title on a dated line for each report, notice or warning issued and delivered to him or her by the Inspector of Mines.
(Source: P.A. 89-445, eff. 2-7-96.)

(225 ILCS 710/8) (from Ch. 96 1/2, par. 4213)
Sec. 8. Reports confidential. The inspector or any person employed by such inspector or any person having access to the papers filed in the office of said inspector, shall not make public or reveal to any person or persons, either orally or in writing, all or any part of the contents of any report, complaint, or document filed in the office of the inspector of mines of this State, or reveal or make public to any person or persons any knowledge or information in regard to the safety or physical or financial condition of any mine, mining rights, prospect, or mining company or concern obtained by the aforesaid inspector while in the exercise of his or her official duties. Nothing herein contained, however, shall be construed to prevent any inspector or any clerk or employee of such inspector, from making official reports to the Governor or legislature of this State, to the inspector of mines, or from giving evidence in any court of justice in this State in discharge of his or her official duty, or from informing the operator or superintendent of a mine in regard to findings respecting his or her particular mine.
Any violation of any of the provisions of this Section by an inspector of mines, or any employee or clerk, shall constitute a misdemeanor and shall be punished in accordance with the provisions of this Act.
(Source: P.A. 87-1133.)

(225 ILCS 710/9.01) (from Ch. 96 1/2, par. 4215)
Sec. 9.01. Duty to visit. It shall be the duty of each inspector in each district to personally visit every active mine not less than once every 3 months or as often as he or she deems it is necessary to assure the safety of people employed in the mines and the general public in the vicinity thereof and to inspect and examine into the operation, workings, timberings, safety appliances, machinery, sanitation, ventilation, means of ingress and egress and means taken to protect the lives and insure the safety of the miners, together with the cause of accidents and accidental death therein; and in general to inspect and ascertain what means are taken to comply with the provisions of this Act. For the purpose of making such inspection and ascertaining the facts in connection with such examination, the inspector shall have full power and authority at all hours to enter and examine any part of any mine or mining plant within this State, or any part of the workings, thereof, but so as not to unnecessarily impede or obstruct the workings of the mine. All operators and their employees shall render to the inspector such assistance as may be necessary to enable the inspector to make such examination.
(Source: P.A. 87-1133.)

(225 ILCS 710/9.02) (from Ch. 96 1/2, par. 4216)
Sec. 9.02. For the purpose of ascertaining facts in connection with any inspection, inquiry, or examination, the inspector shall have full power to compel the attendance of witnesses by subpoena, to take depositions on the service of proper or usual notice to the mine owner or operator as required in the taking of depositions, to administer oaths, and to examine, cross-examine, and take such testimony as may be deemed necessary for the information of the inspector.
The refusal by any person to obey a subpoena issued by the inspector, or the wilful hindrance or obstruction by any person of the inspector in the performance of any of his duties under this Act, shall constitute a Class A misdemeanor and shall be punished as hereinafter provided.
Any witness appearing before the inspector in response to a subpoena so issued, who shall knowingly and wilfully testify falsely to any material matter, shall be deemed guilty of perjury and upon conviction as by law provided, shall be punished for perjury.
(Source: P.A. 91-357, eff. 7-29-99.)

(225 ILCS 710/10) (from Ch. 96 1/2, par. 4217)
Sec. 10. Dangerous conditions; notice; remedial action. Whenever the inspector finds any mine or part of any mine in an unsafe condition by reason of any violation of any of the rules or provisions of this Act, or in a condition dangerous or detrimental to the life or health of those employed therein for the same reason or by reason of defects in timbering or other means of support, in mining, in ventilation, or in sanitation, it is the duty of the inspector at once to serve or cause to be served a notice in writing on the operator or superintendent of the mine or on the person designated by the operator for service in accordance with Section 7.01 of this Act, and the notice shall set forth in detail the nature and extent of the defects that render the mine or part of the mine unsafe, dangerous, or detrimental to the life or health of those employed therein, together with the point or place in the mine or in the workings of the mine where the defects exist, and the notice shall require the necessary changes to be made in the mine or part of the mine without delay and within a specified time, in the discretion of the inspector, as will make the same conform to the provisions of this Act. The inspector shall post a copy of the notice on the property of the mine, on a display board in the change house or in a place where it will be open and visible to all the employees of the mine.
If it appears from a re-examination of the mine by the inspector that the necessary changes have not been made within the time specified in the notice, and that the mine or part of the mine is still in a condition dangerous to life or health, and in the opinion of the inspector it is necessary for the safety of the life or health of the employees in the mine or part of the mine that the same be vacated, the inspector is empowered to order work stopped in any part of the mine, or in the entire mine, and to order the immediate withdrawal of any and all employees from the danger area. The inspector shall then immediately notify the Director of the Office of Mines and Minerals of the situation and the inspector may institute an action for an injunction in the circuit court, in the name of the People of the State of Illinois, on the relation of the inspector, to restrain the operation and working of the mine or part of the mine, and the entrance of employees therein for purposes other than to remedy the defects complained of until the provisions of this Act are complied with, and the mine or part thereof is made safe for the employees therein; and the plaintiff in the action, without bond, and upon ex parte affidavits made by the inspector showing in detail the nature and extent of the defects that in the affiant's opinion, render the mine or part of the mine unsafe or detrimental to the life or health of those employed therein, and stating that the mine, or part of the mine, is, in the opinion of the affiant, in a condition dangerous to the life or health, may, pending the trial of the action, procure a temporary restraining order or preliminary injunction from any circuit court if in the opinion of the court, the facts warrant the granting of such injunctive relief, enjoining the operation and working of the mine, or part of the mine, and the entrance of employees therein, except for the purpose of remedying the defects complained of, until the further order of the court.
However, the defendants in the actions have the same opportunity to be heard upon motion to vacate or dissolve such temporary restraining order or preliminary injunctions as defendants have in any actions brought in this State in which such injunctive relief may be granted.
(Source: P.A. 89-445, eff. 2-7-96.)

(225 ILCS 710/11) (from Ch. 96 1/2, par. 4218)
Sec. 11. Refusal to allow inspection; court order. If the operator of any mine within the State shall fail or refuse to permit, or shall impede such inspection as is provided in Sections 9.01, 9.02 and 10 of this Act, the Department of Natural Resources may file its affidavit setting forth such refusal before any judge of the circuit court of the judicial circuit in which said mine is situated, or at the option of the Department of Natural Resources, in the county in which is situated the general office of the corporation owning or operating the mine and obtain an order directed to such operator so refusing as aforesaid, commanding him or her to permit and furnish all necessary facilities for the entering, examination, or inspection of such mine or to be adjudged to stand in contempt of court and be punished accordingly.
(Source: P.A. 89-445, eff. 2-7-96.)

(225 ILCS 710/12) (from Ch. 96 1/2, par. 4219)
Sec. 12. It shall be the duty of the inspector, after every inspection of any mine or parts of any mine, as provided in this Act, to enter forthwith in a book to be kept at the mine and designated as the "record of inspection" the parts of the mine so inspected, the nature of such inspection, and every illegal defect observed in the state and condition of the mine, machinery and appliances; but nothing contained in or omitted from such entry shall limit or affect the duty and obligation of the owner or operator of such mine under this Act. Such "record of inspection" shall be open at all reasonable times to the examination of the inspector or to the examination of any person employed at the mine.
Provided, however, that such records shall not be in lieu of, or a substitute for, the notice required to be served by section 10 of this Act.
(Source: Laws 1921, p. 525.)

(225 ILCS 710/13) (from Ch. 96 1/2, par. 4220)
Sec. 13. Employees complaint; inspection. Whenever the inspector receives a complaint in writing, signed by 5 or more persons employed in a mine, setting forth that the mine in which they are working is being operated contrary to law and is in any respect dangerous to the health and lives of those employed therein, the inspector shall in person examine such mine as soon as possible. The names of the persons making such complaint shall be kept secret by the inspector, unless permission to disclose them be expressly granted by the persons making the complaint.
Such complaint, shall in all cases, set forth the alleged violation of law observed, the nature of the danger existing at the mine, and the time when such violation or danger was first observed. If on inspection the inspector finds the conditions, in his or her opinion, dangerous to the health and lives of those employed therein, by reason of any violation of any of the provisions and rules of this Act, the inspector shall serve or cause to be served a notice setting forth fully the facts upon which his or her opinion is based, as provided in Section 10 of this Act.
It shall be the duty of the inspector to forward every such original complaint so received to the Office of Mines and Minerals, where it shall be indexed and filed among the official papers of the Office.
(Source: P.A. 89-445, eff. 2-7-96.)

(225 ILCS 710/14) (from Ch. 96 1/2, par. 4221)
Sec. 14. Serious accident; notice. Whenever a serious accident occurs in or about any mine, notice thereof shall be given promptly by telephone or telegraph, followed by a notice in writing, to the inspector by the superintendent or other person having immediate charge of the work at the time of the accident. The words "serious accident" shall be construed to mean, for the purposes of this Act, accidents resulting in such injuries as, in the opinion of an accredited physician, may result in the injured person being incapacitated from work for at least 14 days. Upon receiving such notice the inspector shall, if feasible and if the nature of the accident shows it to be necessary, proceed to the scene of the accident with all convenient speed and investigate fully the cause of the accident, and, within 20 days thereafter, shall file the result of such investigation as a report in the office of the inspector. Whenever the inspector cannot proceed as above to the scene of the accident, the person in charge of the mine shall be so informed by the inspector and such person in charge shall obtain sworn statements of those who witnessed the accident, or if no one was present at the time of such accident the person in charge shall obtain the sworn statement of those first arriving upon the scene. Such statements shall give, as far as possible, the details of the accident, the facts leading up to it, and its probable cause; such sworn statements shall immediately thereafter be sent to the inspector, who shall file the same in his office as public records.
(Source: P.A. 87-1133.)

(225 ILCS 710/15) (from Ch. 96 1/2, par. 4222)
Sec. 15. The superintendent shall post or cause to be posted an emergency organization chart or plan in a conspicuous place on each mine property designating the duties of various employees and listing mine rescue stations, hospitals, doctors, etc., to be called in case of fire, explosion, flood, cave-in or other emergency. Whenever loss of life occurs from accident in or about a mine, and when death results from personal injury, the superintendent or other person having immediate charge of the work at the time of the accident shall give notice to the inspector promptly by telephone or telegraph, followed by a notice in writing, after knowledge of death comes.
Whenever possible, the inspector shall be present at the coroner's inquest held over the remains of a person killed in or about a mine. Due notice of an intended inquest to be held by the coroner shall be given by the coroner to the inspector, and at such inquest the inspector shall have the right to examine and cross-examine witnesses, and such examination shall be part of the records of such inquest. If, at any inquest held over the body or bodies of persons whose death was caused by an accident in or about the mine, the inspector be not present, and it be found from the evidence given at the inquest that the accident was caused by neglect or by any defect in or about the mine, or because the mine was operated contrary to the provisions of this Act, the coroner shall send notice in writing to said inspector of such reported neglect or default; and the said inspector shall immediately take steps to have an investigation made of the same. The coroner before whom such an inquest is held shall promptly file with the inspector of mines a copy of the testimony taken thereat and a copy of the verdict rendered by the coroner's jury.
(Source: Laws 1945, p. 1035.)

(225 ILCS 710/16) (from Ch. 96 1/2, par. 4223)
Sec. 16. Employee failure; investigation. Whenever, in the opinion of the inspector of mines, a serious or fatal accident in or about any mine in this State shall have been caused by failure on the part of the operator or any employee of such mine, or by any other person, or by any of them, to observe the provisions of this Act, it shall be the duty of the inspector to immediately notify the Department of Natural Resources by wire or telephone, and cause a copy of the report of such accident or a copy of the testimony taken at the coroner's inquest, together with the verdict of the coroner's jury, and all papers in his or her hands relating thereto, to be forwarded to the Department of Natural Resources that an investigation may be immediately conducted by the Department of Natural Resources, and if they concur with the inspector, all reports and testimony so assembled shall be delivered to the prosecuting officer of the county in which the accident or loss of life occurred, together with a statement of the inspector showing in what particular or particulars he or she believes the law to have been violated, and if upon the receipt thereof the prosecuting officer of the said county deems the facts to make a prima facie cause of action against any party, that officer shall present such evidence to the grand jury and take such further steps for the criminal prosecution of such operators, employees or other persons as may seem advisable.
(Source: P.A. 89-445, eff. 2-7-96.)

(225 ILCS 710/17) (from Ch. 96 1/2, par. 4224)
Sec. 17. Report to Governor and General Assembly. It shall be the duty of the inspector of mines within 3 months after January 1, in each year to make a report directed to the Governor and legislature of this State, giving a statistical summary and report of the work of the inspector of mines during the previous year ended December 31. Such report shall contain a statement showing the number of people employed in each mine in the State, stating separately the number of people employed above ground and underground, the number and nature of fatal and serious accidents occurring in each mine, the number of inspections made, complaints filed, inquests attended, mines ordered to be vacated, violations found, and any other information deemed important and relevant by the inspector of mines, together with such recommendations as, in the judgment of the inspector of mines, are necessary or desirable to the carrying out of this Act and to insure the health and safety of the workers employed within the mines, subject to the provisions of this Act. Such report shall be published in and made a part of the annual coal report.
(Source: P.A. 87-1133.)

(225 ILCS 710/18) (from Ch. 96 1/2, par. 4225)
Sec. 18. Superintendent; appointment. The operator of every mine shall appoint a person who shall be personally in charge of the mine and the performance of the work done therein, who shall be designated as the "superintendent." Provided, however, that nothing herein contained shall prevent the owner or operator of any mine from personally filling the office of superintendent.
The superintendent of every mine shall inspect or cause some competent person or persons appointed by him or her to inspect all mining appliances, boilers, engines, magazines, shafts, shaft-houses, underground workings, roofs, pillars, timbers, explosives, bell ropes, speaking tubes, telephones, tracks, ladders, dry closets, and all parts and appliances of said mine in actual use, and any such person or persons appointed by the said superintendent shall at once report any defects therein to the superintendent. It shall be the duty of the superintendent upon ascertaining such defects to take immediate steps to remedy the same so as to make the same comply with the provisions of this Act, and he or she shall forthwith notify the operator of said mine of the existence of such defects. It shall be the duty of the superintendent to appoint a competent person to have full charge, under the direction of the superintendent, of every magazine containing explosives situated on such mining property, and to make such other appointments and perform such other duties as are provided by this Act to be performed by such superintendent.
(Source: P.A. 87-1133.)

(225 ILCS 710/19) (from Ch. 96 1/2, par. 4226)
Sec. 19. Mine foreman; appointment. Each superintendent shall appoint a person who shall be in charge of the development of the underground workings of all mines under the supervision of such superintendent and who shall direct the work of the people employed underground therein, who shall be designated as the "mine foreman": provided, however, that nothing herein contained shall be construed to prevent the superintendent of any mine from also filling the position of the mine foreman upon obtaining a certificate of competency as hereinafter provided.
Such mine foreman shall be personally in charge of the development of the underground workings and shall personally direct the work of the people underground, except, that if more than one mine is under the supervision of the superintendent appointing such mine foreman, then such mine foreman may be placed in charge of all such mines and may appoint competent assistant mine foremen and delegate to them such of his or her duties or personal supervision and direction as are warranted by the circumstances.
It shall be unlawful for the operator of any mine to have in his or her service as mine foreman, any person who does not hold a certificate of competency issued by the Mining Board of the Department of Natural Resources, provided however, that in case an emergency or exigency arises by virtue of which it is impossible for an operator to obtain the services of a certified mine foreman, a trustworthy and experienced person may be appointed temporarily as mine foreman for the duration of such emergency or exigency. Each applicant for a certificate of competency as a mine foreman shall produce evidence satisfactory to the board that he or she is a citizen of the United States, is at least 24 years of age, has had at least 4 years' practical mining experience, and is of good repute and temperate habits; provided, however, that graduation from an accredited engineering school shall be equivalent to 2 of the 4 years' required mining experience. Any applicant who is not a graduate of an accredited engineering school shall also pass an examination as to experience in mines and in the management of people, knowledge of mine machinery and appliances, the principles of ventilation and of first aid to the injured and of mine rescue methods and appliances. An applicant who is a graduate of an accredited engineering school may not be required to take such examination.
Notwithstanding the foregoing provision, a certificate of competency shall be issued to all mine foremen who, on the effective date of this Act, are employed by any mining companies as mine foremen.
The failure of a superintendent to appoint a mine foreman as provided in this Section or the neglect or failure of a superintendent to appoint another in his or her place, in the event of said mine foreman vacating or losing his or her position for any cause, shall constitute a Class A misdemeanor, and shall be punished as hereinafter provided. Such appointment shall be made in writing and it shall be the duty of such superintendent to post a notice of such appointment or re-appointment immediately after the same shall have been made, in at least 2 conspicuous places about said mine and notice of such appointment or any reappointment shall be mailed immediately thereafter to the inspector of mines.
The mine foreman shall see that the regulations provided herein for insuring the safety of all people employed in such mine are carried out; he or she immediately report to the superintendent of the mine any violations or infringements of this Act observed by him or her within the mine, and shall take immediate steps to remedy the same. He or she shall warn all employees of danger to life or limb observed by him or her within the mine and shall not knowingly permit any person to work in an unsafe place, except for the purpose of making it safe or when work in such a place is necessary and unavoidable; and shall supervise the miners in the performance of their work.
It shall be the duty of the mine foreman to see that the number and identity of people going underground on every shift is established by the introduction and maintenance of an efficient life check system.
(Source: P.A. 89-455, eff. 2-7-96.)

(225 ILCS 710/20) (from Ch. 96 1/2, par. 4227)
Sec. 20. Qualified mining engineer. The operator of every mine shall appoint a qualified mining engineer either in an operating or consulting capacity whose duties shall be to examine into all mining operations within the limits of the mine and correct same whenever necessary so as to conform to recognized safe mining practice.
Provided, however, that nothing herein contained shall prevent the owner or operator of any mine, or his appointed superintendent, from personally filling the office of mining engineer.
The term "qualified mining engineer," when used in this Act, shall mean a person with at least 10 years practical experience in metalliferous or mineral mining, 5 of which shall have been in responsible charge of such operations.
Provided, that active membership in the American Institute of Mining and Metallurgical Engineers shall count as 6 years of practical experience or 3 years in charge of operations.
And, provided further, that a certificate of graduation from a recognized mining college shall count as two years of practical experience.
(Source: P.A. 87-1133.)

(225 ILCS 710/21) (from Ch. 96 1/2, par. 4228)
Sec. 21. It shall be the duty of any operator, superintendent, mine foreman or any one in charge of any mine to keep at such places about the mine as may be designated by the inspector, a stretcher, a woolen blanket and a waterproof blanket in good condition for use in carrying any person who may be injured at the time. When more than 100 persons are employed two stretchers, two woolen blankets and two waterproof blankets shall be kept. At all mines an adequate supply of materials shall be kept readily accessible for the treatment of any one injured and shall include at least two all-purpose gas masks; sufficient waterproof unit type first-aid kits equipped with units consisting of extra long gauze bandages with compresses sewed in their centers; triangular bandages with methods of application printed thereon and one card of instructions; large first-aid dressings for wounds; packages of sterilized gauze; assorted bandages; United States Army tourniquet; materials for burn treatment approved by the Department of Natural Resources; wooden or wire gauze splints; packages of absorbent cotton; shears; tweezers; aromatic spirits of ammonia; paper cups; first aid book of instructions; soap; basins, towels. In all mines a first-aid corps shall be organized, consisting of a foreman, shift bosses, and any other employees who may be designated by the superintendent. It shall be the duty of the operator or superintendent of the mine to cause the organization of such employees into a first-aid corps and to procure the service of a competent person to instruct the members of such first-aid corps from time to time, but not less than once in each three months, in the proper handling and treatment of persons before the arrival of a physician.
(Source: P.A. 89-445, eff. 2-7-96.)

(225 ILCS 710/22) (from Ch. 96 1/2, par. 4229)
Sec. 22. The operator of every mine shall make and maintain, or cause to be made or maintained by a competent mining engineer or surveyor, a clear and accurate map or maps, with sections, if necessary, showing all the working of such mine. Such map shall be filed with the Department of Natural Resources and shall be brought up to date by such operator at one year intervals from the date it is filed. Such map or maps shall show all excavations, all parts of said mine that have been worked out or abandoned, and all underground workings.
(Source: P.A. 89-445, eff. 2-7-96.)

(225 ILCS 710/23) (from Ch. 96 1/2, par. 4230)
Sec. 23. Failure to make maps. Whenever any operator of any mine shall neglect or refuse to make such map of the workings of any such mine for a period of 3 months after the receipt of written notice so to do by the inspector, or shall fail to add or cause to be added to such map at least once in every 6 months representation of all excavations made within said period, then and in either of such events, the inspector is hereby authorized to cause a correct survey and map of such mine to be made at the expense of the operator thereof, and the cost of which shall be recoverable by law. The amount advanced by the inspector for making any map as provided in this section shall be considered as part of the expense of his or her office and shall be paid as such.
(Source: P.A. 87-1133.)

(225 ILCS 710/24) (from Ch. 96 1/2, par. 4231)
Sec. 24. Storage of inflammable material. It shall be the duty of the operator of every mine in which oils and other dangerously inflammable materials are used, to store such materials, or cause them to be stored in a covered building kept solely for such storage, which building shall be at least 100 feet from any other building, shaft, tunnel, or other mine openings, and at least 300 feet from any powder magazine: Provided, that gasoline, naphtha, distillate, and fuel oils may be stored in a tank or tanks buried in the ground, which tank or tanks shall be provided with proper vents, and shall be placed at least 10 feet from any building, or 50 feet from any shaft, tunnel or other mine openings, and at least 300 feet from any powder magazine: And provided further, that lubricating oils may be stored in a well constructed, covered building, which shall be at least 10 feet from any building, and 50 feet from any shaft, tunnel, or other mine opening, and at least 300 feet from any powder magazine. No tank shall be installed from which liquid fuel is to be conducted by gravity to the point of combustion, unless there be installed between such tank and such point of combustion a simple and reliable cut-off valve which shall be capable of being reached and closed within 30 seconds from any point within the building in which such point of combustion is situated.
The person in charge of such building or tank or tanks, who shall be the superintendent or a person expressly designated by him or her, shall permit only sufficient oil or other inflammable material to be taken from such building or tank or tanks to meet the requirements of one day. If any oil or gasoline storage be so situated that leakage would permit the oil or gasoline to flow within the above specified distances, means to prevent such flow must be provided.
Illuminating oil shall not be stored in the underground workings of any mine, except such quantity as is sufficient to meet the estimated requirements of the mine during the succeeding 24 hours. No more than one barrel of any one kind of lubricating oil shall be stored underground on any one level at any one time. No oil, candles, explosives, timber, or other combustible materials shall be stored at all in shaft stations or within 50 feet thereof.
Gasoline shall not be stored underground: Provided, however, that a tank containing gasoline and connected to the engine or other apparatus in which it is being used shall not be construed as a storage tank. No engine or other apparatus shall be filled with gasoline while underground.
Waste timber or old timber shall not be piled and permitted to decay in stations, drifts, cross cuts, or other open workings in the mine, but shall be removed from the mine as soon as practicable: Provided, however, that in stopes or other workings, old timber may be buried in the filling material and permitted to remain in the mine. Empty boxes, wooden chips, paper, and combustible rubbish of all kinds shall be removed from every working place underground at least once in every 24 hours.
Timber storage sheds or any inflammable structure shall not be placed or permitted to remain within 75 feet of the shaft house or hoisting engine house: Provided, however, that wooden head frames for hoisting and lowering may be erected and operated.
All inflammable material that may be stored in any existing house or structure erected over any shaft, tunnel, or other mine opening shall be immediately removed, and such inflammable material shall not be stored within 30 feet of the exterior walls of such house or structure now existing, or that may hereafter be built.
All oily waste and waste of any kind used in and about underground machinery shall be deposited in metal receptacles.
Calcium carbide shall be stored on the surface only in detached, waterproof, dry, and well-ventilated buildings, and shall be contained in the original metal packages not exceeding 100 pounds each. All such packages, but one, in such storage place shall remain sealed except that a new package may be opened when in the only other open package there remains less than 1 pound of calcium carbide. No calcium carbide shall be stored underground.
(Source: P.A. 87-1133.)

(225 ILCS 710/25) (from Ch. 96 1/2, par. 4232)
Sec. 25. Explosives; storage. The term "magazine" as used in this Section shall be held to mean and include any building or other structure or place in which explosives are stored or kept, whether above or below ground.
Sufficient explosives may be stored within a mine to meet the estimated requirements of such a mine during the succeeding 24 hours and an additional 24 hours' supply of explosives may be taken within the mine for the purpose of thawing the same in accordance with the provisions of Sections 45.51 and 45.52 of this Act, but in no event shall any greater supply of explosives be taken into or stored in the mine than is required to meet the estimated requirements of the mine during the succeeding 48 hours. No explosives shall be kept at any place within a mine where its accidental discharge would cut off the escape of miners working therein.
All explosives within the mine, except in magazines, shall be kept in stout tight boxes with hinged lids, from which explosives shall be removed only as required for immediate use. It shall be unlawful to keep such boxes containing explosives near any track or electric conductors or in any manway or to permit any grains or particles of such explosives to be or remain on the outside or about the containers in which such explosives are held. Black blasting powder and high explosives shall not be kept in the same box.
Not more than 75 pounds of explosives shall be kept in any one level at any one time, except that such explosives may be stored in an underground magazine from which supplies required for immediate use shall be distributed to the various working places by an authorized and competent person or persons. Such underground magazine may consist of a separate drift or chamber, the walls of which shall be of fire proof material or of wood covered with sheet iron. The entrance to such underground magazines shall be kept securely locked, except when it has to be entered by the person or persons in charge of the same.
All explosives, except detonators and fuses in excess of the temporary supply authorized to be taken into or stored in the mines, shall be stored in a magazine above ground which shall be placed not less than 300 feet distant from any shaft, adit, or other mining entrance, boiler, engine house, habitation, public highway or public railway. Provided, however, that in cases where the location of any mining property makes it impracticable to comply with the provisions of this Section the inspector may grant permission in writing to the operator of such mining property, to locate such magazine in some other place, if, in the opinion of the said inspector, such location be not dangerous to the safety of the mine employees or the public.
Every magazine above the ground shall be fire proof and water proof and shall be constructed of bullet-proof material. It shall be provided with mounds of earth, which shall be free from stones over one inch in diameter and shall not be less than 2 feet thick on such side or sides as are in the line with any shaft, adit, or other mine entrance, boiler, engine house, habitation, public highway or public railway, and which are not protected by natural features of the ground and such mound of earth or intervening natural feature or both shall be of sufficient height so that a line drawn from the top of any wall of the magazine to any part of the shaft, adit, mine entrance or structure to be protected, or to a point not less than 10 feet above the center of such public railway, shall pass through such mound of earth or intervening natural object. The floors of all such magazines shall be laid with sound boards, free from knots, tongued and grooved and not to exceed 6 inches in width. All nails in the interior of the magazine shall be countersunk. The ground around such magazine shall be kept free from rubbish, dead grass, shrubbery, or other encumbrances and no person shall be allowed to loiter about such place. No electric wires, matches, fire, candles, oil or gas for illuminating purposes, shall be permitted within any surface magazine or closer than 10 feet of the explosives stored therein.
Magazines shall be ventilated, and the openings for ventilation shall be so constructed that sparks of fire may not enter therein, magazines shall at all times be kept clean and dry and free from grit. Before any alterations are made to any part thereof, all explosives shall be carefully removed and the magazine thoroughly washed out. All tools and instruments used in making repairs shall be of wood, copper, brass or other soft metal or material. In no case shall nails or screws be driven into a magazine or into material that has once formed a part of the magazine, and all wooden parts discarded shall be burned in a safe place immediately.
All detonators shall be stored above ground in a suitable magazine or magazines, properly protected against molestation: Provided, that a sufficient supply for the needs of the mine during 48 hours may be stored underground as hereinafter stated. No detonator shall be stored within 100 feet of other explosives underground or within 300 feet of other explosives above ground. No detonator shall be taken into any magazine containing other explosives. No fuses shall be capped with detonators in any magazine or in any other place where detonators or other explosives are stored, but special benches shall be provided, at least 50 feet from such storage places, where all fuses shall be capped. Cap crimpers shall be furnished in sufficient quantity to avoid the necessity of crimping in any other way. No detonator shall be transported with other explosives except when made into a primer with such other explosives. All primers shall be exploded within 10 hours after making. Not more than 1,000 detonators shall be kept underground in any one level at any time. Fuse shall not be stored underground for a longer period than 72 hours.
When supplies of explosives or fuse are removed from a magazine those that have been longest in the magazine shall be taken first. Packages of explosives shall be removed to a safe distance from the magazine before being opened, and no such packages shall be opened with any metallic instrument, other than copper or brass.
Any failure on the part of the operator of any mine coming within the provisions of this Act to carry out and enforce any or all of the requirements of this Section shall constitute a Class A misdemeanor and shall be punished as hereinafter provided.
(Source: P.A. 87-1133.)

(225 ILCS 710/26) (from Ch. 96 1/2, par. 4233)
Sec. 26. It shall be unlawful for the operator or superintendent of any mine to permit the use, within such mine of any explosives, or any blasting caps or detonators, or fuse, unless there shall be plainly printed or marked, in the English language, on every original package containing explosives, the name and place of business of the manufacturer of such explosives, the date of its manufacture and its strength; and on every original package containing such fuse the name and place of business of the manufacturer of such fuse, the date of its manufacture, and its rate of burning; and on every original package containing blasting caps or detonators the name and place of business of the manufacturer of such blasting caps or detonators and the date of their manufacture.
(Source: Laws 1921, p. 525.)

(225 ILCS 710/27) (from Ch. 96 1/2, par. 4234)
Sec. 27. Blasting. It shall be unlawful to use anything but wooden tamping rods in tamping explosives or tamping material in the bore holes, and it shall be the duty of the mine foreman to see that no iron or steel tools are used for tamping. Detonators of not less strength than No. 6 containing 1 gram of fulminating composition, shall be used in firing blasts. It shall be the duty of the mine foreman to fix the time of all blasting and firing. Miners about to fire shots shall cause warning to be given in every direction and all entrances to the place or places where charges are to be fired shall be guarded, so far as possible, by people; otherwise by signs, which shall be such as will not fail to attract the attention of anybody passing.
The number of explosives in every blast, except in case of simultaneous firing or blasts in stopes, shall be counted by the person firing the same, and if the total number of explosions is less than the number of charges fired, a report of the discrepancy shall be made as the superintendent shall direct. When a blast has been fired and it is not certain that all the charges have exploded, no person shall enter the place where such charges were placed within 30 minutes after the explosion.
When electricity is used to fire shots, it shall be unlawful for any person knowingly to enter the vicinity of the place where such shots have been fired until the cable from the source of electrical energy to the face of the blast shall have been disconnected. It shall be the duty of the mine foreman to see that all such cables are disconnected immediately after such firing and to examine or direct the examination of such place where shots have been fired before any people are permitted to work therein. All miners shall immediately report to the proper authority the finding of any loose wires under or in the rock loosened by such firing and in such event the mine foreman or, in his or her absence, the shift boss or other properly constituted authority, shall at once order work to cease until such wires have been disconnected or removed.
It shall be unlawful to use electricity from any grounded circuit for firing shots. It shall be the duty of the mine foreman to see that special precautions are taken against the shot-firing cables or wires coming into contact with the lighting, power, or other circuits, or with any metal pipe lines. All portable devices for generating or supplying electricity for shot firing shall, when in the mine be in charge of the mine foreman. No person, other than the mine foreman or some competent employee especially designated by him or her, shall connect the firing machine or battery to the shot firing leads, and such connection shall not be made until all other steps preparatory to the firing of a shot shall have been connected. The primary or secondary batteries used for shot firing shall be provided with a suitable case in which all contacts shall be made or broken except that the binding post for making connections to the firing leads may be outside. These binding posts shall be completely covered with insulating material of a permanent character, such as hard rubber, or fibre, except at the points where the firing leads make connection with the binding posts. Such batteries shall be provided with a detachable plug or key without which the detonating circuit cannot be closed, or provided with one or more safety contact buttons that are well countersunk or protected by a non-conducting housing. The plug or key shall be detached when not actually in use for firing a shot, and shall not under any circumstances pass from the custody of the mine foreman.
Electricity from light or power circuits shall not be used for firing shots in a mine, except where the electrical connections to such light or power circuits are made within an enclosed switch room, which shall be kept securely locked and shall be accessible only to the authorized mine foreman or other competent person especially designated by him or her.
(Source: P.A. 87-1133.)

(225 ILCS 710/28.01) (from Ch. 96 1/2, par. 4236)
Sec. 28.01. Hoisting engineers. It shall be the duty of every superintendent of every mine having a hoisting engine to appoint and designate one or more persons to be known as hoisting engineers. Only licensed engineers shall be permitted to hoist or lower people in a shaft where either (1) the hoist is driven by a motor, engine, or machine having a capacity of more than 50 horsepower, (2) such hoisting engineer is required to care for, attend, or supervise a steam boiler in addition to his or her duties as a hoisting engineer, or (3) the rope speed for hoisting or lowering people exceeds the rate of 300 feet per minute. For hoisting material, and for hoisting and lowering people in shafts other than those hereinabove specified, the hoisting engineer need not be licensed. Hoisting engineers shall be licensed by the Department of Natural Resources or by an inspector designated by the Department. Such license shall be issued to, and only to, any person 21 years or more of age with actual hoisting experience of 6 months, at an average of 10 hours per week, or its equivalent, devoted to hoisting, who has knowledge of the laws relating to signals, and is of good moral character and temperate habits, provided, however, that whenever a hoisting engineer is required to care for, attend or supervise a steam boiler in addition to his or her duties as a hoisting engineer, his or her license shall specifically state his or her capacity so to do, and in addition to the qualifications above specified for hoisting engineers, he or she shall also have had 2 years' experience as a fireman or engineer attending or operating a steam boiler of a type similar to that the applicant proposes to handle, and be able to pass an examination by the Department as to knowledge and ability to care for, attend, or supervise steam boilers of the type the applicant proposes to handle, and the license in such case may be restricted to operation of particular equipment. Any superintendent failing to appoint hoisting engineers in accordance with the provisions of this Section shall be guilty of a violation of this Act.
Notwithstanding the foregoing provision, a license shall be issued to every hoisting engineer who, on the effective date of this Act, was employed as a hoisting engineer to hoist or lower people in any mine shaft where either (1) the hoist is driven by a motor engine or machine having a capacity of more than 50 horsepower, (2) the hoisting engineer is required to care for, attend or supervise a steam boiler in addition to his or her duties as a hoisting engineer, or (3) the rope speed for hoisting or lowering people exceeds the rate of 300 feet per minute.
(Source: P.A. 89-445, eff. 2-7-96.)

(225 ILCS 710/29) (from Ch. 96 1/2, par. 4237)
Sec. 29. Conveyances; rules. The superintendent of the mine shall establish for each shaft rates of speed for the cages, skips, buckets or other conveyances that shall not be exceeded in the hoisting or lowering of people, and he or she shall post a notice of such limitation in a conspicuous place near each hoisting engine: Provided, that the speed so permitted shall not be greater than 500 feet per minute in the case of shafts of less than 500 feet in depth, and not greater than 800 feet per minute in the case of shafts between 500 and 1000 feet in depth, and in shafts of more than 1000 feet in depth not more than one half the speed normally employed in hoisting material: Provided further, that in the case of inclined shafts the classification herein made shall be determined by the measurement of their slope.
The superintendent of the mine shall determine the maximum number of people that in his or her judgment may safely ride on each cage, skip, bucket, or other conveyance used in the mine under his or her supervision and shall post in a conspicuous place near each shaft a notice stating the maximum number of persons so permitted to ride and forbidding the carrying of any greater number. At the beginning of each shift the mine foreman or shift boss, or some other responsible person appointed by the superintendent, shall be stationed on the loading platform at the top of the shaft and shall prevent any greater number of people than that permitted by order of the superintendent to enter upon or into any cage, skip, bucket, or other conveyances and shall remain at this station until the last person about to descend the shaft shall have entered the cage, skip, bucket, or other conveyance. And at the end of the shift, the people in charge of work on each level of the mine from which men are to be hoisted shall be posted in the station of the shaft at that level and shall prevent any greater number of people than the maximum permitted by the superintendent of the mine to enter upon or into any cage, skip, bucket, or other conveyance and shall remain in this station until the last person to ascend shall have entered upon or into the cage, skip, bucket, or other conveyance.
In every mine operated on 2 or more levels in which 100 or more people are employed underground and in which the people are hoisted or lowered by cage or other conveyance except a bucket, such cage or other conveyance shall be operated under the charge of a person appointed as conductor, and no person other than this conductor shall give any signal for the movement of the cage or other conveyance.
In hoisting or lowering people with a bucket, the speed, except in the case of apprehended danger, shall not exceed 200 feet per minute when the bucket is within 100 feet of the surface or 500 feet per minute in any other part of the shaft.
The superintendent of the mine shall be responsible for the enforcement of the provisions of this Section.
(Source: P.A. 87-1133.)

(225 ILCS 710/30) (from Ch. 96 1/2, par. 4238)
Sec. 30. Headframe for hoisting rope. The sheave carrying the hoisting rope shall be placed upon a headframe so designed as to resist a pull in the direction of the hoisting engine greater than the breaking stress of the hoisting rope employed. The headframe shall be of sufficient height to allow room for a set of automatic safety chairs, and also for a humble hook in connection with the hoisting rope or some equally practicable device for releasing the hoisting rope in case of over-winding.
The operator of a mine employing more than 100 people underground shall install upon the headframe both a rope-releasing device and a set of automatic chairs to hold the cage, skip, or man car in case the hoisting rope is broken or released through over-winding. Such safety chairs shall be placed at such distance below the releasing device as will equal 3 feet more than the height from the bottom of the cage, skip or man car to the clevis at its top. Immediately below the sheave a strong stop shall be put in to prevent the cage, skip or man car from being drawn over the sheave.
The operator of a mine employing more than 100 people underground shall install in every shaft in which people are hoisted by cage, skip or man car, a device which shall give a warning signal in the engine room whenever the cage or skip in ascending reaches a point 100 feet below the collar of the shaft. This device shall be independent of the usual indicator or any other device directly connected with the hoisting engine.
Provided, however, that the rope releasing device, safety chairs, and the warning signal required by the terms of this Section need not be installed if the hoisting engine is equipped with a device that will automatically stop the engine if the cage, skip, or man car passes a certain point, and provided further that such automatic stopping device be kept constantly in good working order.
(Source: P.A. 87-1133.)

(225 ILCS 710/31) (from Ch. 96 1/2, par. 4239)
Sec. 31. The following rules shall be observed by every hoisting engineer employed within this State.
Rule 1. It shall be the duty of every hoisting engineer to keep a careful watch over his or her engine and over all the machinery under his or her charge.
Rule 2. He or she shall at all times be in immediate charge of his or her engine, and shall not at any time delegate any of his or her duties to any other person, except to apprentices duly designated, as provided in this Act: however, nothing herein contained shall be construed to prevent any hoisting engineer from delegating to or sharing his or her duties with any other duly appointed hoisting engineer, or turning over the engine and machinery in his or her charge to any other such engineer at the end of his or her shift.
Rule 3. He or she shall familiarize himself or herself with and use all signal codes for hoisting and lowering as directed to be used in this Act.
Rule 4. He or she shall not run his or her engine unless the same is properly provided with brakes, indicators, and distance marks on hoisting ropes or cables, as provided in this Act.
Rule 5. It shall be the duty of the hoisting engineers to exclude every person from his or her engine-room, excepting any person or persons whose duties require their presence therein, and visitors authorized by the superintendent of the mine.
Rule 6. He or she shall hold no conversation with any one while his or her engine is in motion or while attending to signals.
Rule 7. He or she shall run his or her engine with extreme caution whenever persons are being hoisted or lowered.
Rule 8. He or she shall not hoist persons out of, or lower persons into, any mine or shaft at a speed greater than the rate posted in the engine-room by the superintendent of the mine.
Rule 9. He or she shall daily inspect all hoisting machinery and safety appliances connected therewith and all ropes and hoisting apparatus, when and as directed by the mine superintendent, and shall report to him or her any defects found therein.
Rule 10. After any stoppage of hoisting for repairs or for any other purpose exceeding in duration one hour, he or she shall run a bucket, skip, cage or other conveyance, on which no persons shall ride, up and down the working part of the shaft at least once, and shall not permit the bucket, skip, cage, or other conveyance to be used for hoisting or lowering persons until the hoisting machinery and shaft shall have been found to be in safe condition.
Rule 11. He or she shall do no hoisting in any compartment of a shaft while repairs are being made in the hoisting compartment, except, such hoisting as may be necessary to make such repairs.
Rule 12. He or she shall land the bucket, skip, cage, or other conveyance either at the top or at the bottom of the shaft before turning over the charge of the engine to his or her relief at change of shift, or at any other time.
Rule 13. Upon receiving the blasting signal the engineer shall answer by raising the bucket, skip, cage, or other conveyance a few feet and letting it back slowly; and then upon receiving the signal of one bell he or she shall hoist the persons away from the blast.
Rule 14. He or she shall familiarize himself or herself with and carry out the requirements of Sections 46.04 and 46.05 of this Act.
Rule 15. Any hoisting engineer or any person having in charge the hoisting machinery connected with the mine who shall willfully violate any of the provisions of this section, or any of the rules contained therein, or who shall willfully violate any of the provisions of Sections 46.04 and 46.05 of this Act, shall upon conviction be deemed guilty of a violation of this act and shall be liable to punishment accordingly.
Rule 16. The superintendent shall post a copy of this section and a copy of section 30 in a conspicuous place on the door of the engine house.
(Source: P.A. 83-333.)

(225 ILCS 710/32) (from Ch. 96 1/2, par. 4240)
Sec. 32. Hoisting rope; material. It shall be unlawful to use, in any mine, any rope or cable for hoisting or lowering either people or material, when such hoisting or lowering is done by any means other than human or animal power, unless such rope or cable shall be composed of metal wires, with a factor of safety determined as hereinafter set forth. Provided, however, that such metal wires may be laid around a hemp center.
A factor of safety of all such ropes or cables when newly installed in shafts less than 3,000 feet deep shall in no case be less than 6 and shall be calculated by dividing the breaking strength of the rope, as given in the manufacturers' published tables, by the sum of the maximum load to be hoisted, plus the total weight of the rope in the shaft when fully let out.
It shall be unlawful to use any rope or cable for the raising or lowering of men when its factor of safety, based on its existing strength and dead load, shall have fallen below 4.5.
It shall be unlawful to use any rope or cable of the so-called 6 by 19 standard construction for the raising or lowering of people, either when the number of broken wires in one lay of said rope exceeds 6 or when the wires on the crown of the strands are worn down to less than 65 per cent of their original diameter, or when the superficial inspection provided for in this Section shows marked designs of corrosion: Provided, however, that when such broken wires are reduced by wear more than 30 per cent in cross section, the number of breaks in any lay of the rope shall not exceed 3.
The superintendent of a mine shall keep a record of every hoisting rope used at the mine or mines in his charge, noting the length and cross-sectional dimensions of the rope, the construction of the rope, the kind of core, the number of strands, the construction of the strands, the number of wires per strand, the class of steel of which the wires are made, the breaking stress of such steel, the breaking load of the rope, the name and address of the maker, the date of manufacture, the date of purchase, the date when put in use, the designation of the shaft and compartment in which the rope is used, the dates of resocketing, reclipping, reclamping, recapping, and shortening, the length of rope cut off at each such operation; the dates of reversing ends, and the date when discarded. A copy of this record shall be filed with the inspector of mines.
It shall be unlawful to use any hoisting rope after 3 years from the time of its installment, irrespective of whether use of the rope in the interval has been continuous or intermittent, unless a piece be cut off from the socket end of said rope and subjected to an actual breaking test in the laboratory of a responsible rope manufacturer or a testing laboratory of recognized standing and shall be found thus to be above the minimum limit of strength as prescribed in this Section.
Every hoisting rope whereof the hook for connecting with the skip, cage, bucket, or other conveyance is made by means of a babbitted or zinc-filled socket, must be re-socketed at frequent intervals, at least 6 feet of the rope being cut off, and every rope whereof the connection be made by clamps or clips must be reclamped or reclipped with the same frequency as herein specified for sockets, at least 6 feet of the rope being cut off at each time: Provided that if the expected rope life based on previous experiences, be less than 10 months the resocketing must be done every month. And provided further, that if the expected life be between 10 and 15 months, the resocketing must be done every 2 months; if between 15 and 21 months, the resocketing must be done every 3 months; if between 21 and 24 months, the resocketing must be done every 3 1/2 months, and if over 24 months, the resocketing must be done every 6 months.
When a new hoisting rope is installed, it must be run for at least 10 trips under full load before it is used for lowering or hoisting people and after each resocketing, reclipping, reclamping, or recapping, every rope shall be similarly run for at least 4 trips before it is used for lowering or hoisting people.
All ropes shall be superficially inspected once in every 24 hours by some competent person designated for that purpose by the superintendent. It shall be the duty of the superintendent to cause an examination to be made whenever a rope is resocketed, reclamped, or reclipped, by cutting off from the lower end of such rope a section not less than 6 feet in length and having such section carefully examined both exteriorly and interiorly for corrosion and breaks. If upon any inspection such hoisting rope or cable shall be found to be below the requirements set forth in this Section, it shall be disused for such purpose forthwith, and any operator or superintendent using or permitting the use of such hoisting rope or cable for the purpose of hoisting or lowering people thereafter shall be deemed guilty of a Class A misdemeanor and shall be punished as hereinafter provided.
Every rope used for hoisting or lowering people or material shall be securely fastened to its drum or reel and when in use shall never be fully unwound; at least 2 full turns shall remain always on the drum or reel. The end of the rope attached to the conveyance in the shaft shall either be securely fastened within a tapered socket or else it shall be bound around an oval thimble and then fastened to itself by such number of clips or clamps as will develop at least 80 per cent of the strength of the rope and the rope connection shall be maintained at least at that point of efficiency.
Every hoisting rope shall be treated with oil or some suitable rope compound at least once every month. Such compound shall be chemically neutral and shall be of such consistency as to penetrate the strand and not merely cover the surface of the rope.
Provided, that the terms of this Section, however, shall not apply to the hoisting and lowering of people in shafts over 3,000 feet deep: Provided further, that the terms of this Section shall not apply to the hoisting or lowering of water or other materials in shafts used exclusively for that purpose and whereof no compartment is used for the hoisting or lowering of people. If any shaft exempted by this proviso has a compartment for pipes or any other purpose than hoisting, and repairs or the attention of workers may be required in such compartment, hoisting through the shaft must be suspended while the people are in it.
The depth of incline shafts shall be taken as the vertical depth measured from the shaft collar.
(Source: P.A. 87-895; 87-1133.)

(225 ILCS 710/33) (from Ch. 96 1/2, par. 4241)
Sec. 33. Iron-bonneted safety cages. It shall be unlawful for the operator of any mine to permit the hoisting or lowering of people through a vertical shaft deeper than 300 feet unless an iron-bonneted safety cage be used for the hoisting and lowering of such men, but this provision shall not apply to shafts in process of sinking.
It shall be the duty of the operator to have all cages in which people are hoisted and lowered used in such shafts over 300 feet deep, constructed as follows: The bonnet shall be of 2 steel plates, 3/16 of an inch in thickness, sloping toward each side, and so arranged that they may be readily pushed upward to afford egress to persons therein, and such bonnet shall cover the top of the cage in such manner as to protect persons on the cage from objects falling into the shaft. The cage shall be provided with sheet iron or steel side casing not less than 1/8 of an inch thick, or with a netting composed of wire not less than 1/8 of an inch in diameter and not less than 3 1/2 feet in height, and with gates of not less than 3 1/2 feet in height and made of the same material as the side casing, either hung on hinges or working in slides, or with a bar in lieu of a gate, such bar being not less than 3 1/2 nor more than 4 feet above the cage bottom. Provided, however, that nothing herein shall be constructed as requiring the use of such gates or bars on cages when people are not being hoisted or lowered thereon, or when the number of people thereon does not exceed 50 per cent of the maximum capacity of the cage, determined as provided in Section 29. Every cage shall have overhead bars of such arrangement as to give every person on the cage an easy and secure hand hold. Every cage shall be provided with a safety catch of sufficient strength to hold the cage or skip with its maximum load at any point in the shaft in the event that the hoisting cable should break.
The failure of the operator of any mine to comply with the provisions of this Section within 90 days after its passage shall constitute a Class A misdemeanor and shall be punished as hereinafter provided.
(Source: P.A. 87-1133.)

(225 ILCS 710/34) (from Ch. 96 1/2, par. 4242)
Sec. 34. All boilers used for generating steam in and about mines shall be kept in good order, and the operator or superintendent shall have them examined and inspected by a qualified person, not a regular employee of said operator, as often as once in six months, and oftener if the inspector shall deem it necessary. Provided, that inspection by any boiler insurance company in good standing shall be considered equivalent to an examination by such qualified outside person. The result of such examination, of the person making such examination, shall be certified in writing by the operator to the inspector within 30 days thereafter. It shall be the duty of the operator to provide each boiler with a safety valve of sufficient area for the steam to escape, and with weights or springs properly adjusted and with a steam gage and water gages; and another steam gage shall be attached to the steam pipe in the engine house. All steam gages shall be placed in such position that the engineer or fireman can readily examine them and see what pressure is carried. All steam gages shall be kept in good order, and shall be tested and adjusted as often as once in every six months and their condition reported to the inspector in the same manner as the report of the boiler inspection.
Every receiver, tank, or other receptacle, except transmission pipe, used for storing compressed air at a greater gage pressure than 40 pounds per square inch, which has a capacity exceeding 6 cubic feet, shall be capable of withstanding a gage pressure of 50 per cent greater than that normally allowed by the safety valve to exist in such receptacle. Every such receptacle shall be inspected with the same frequency and in the same manner as herein provided for the inspection of boilers. Every such receptacle shall be blown out at least once in every 24 hours, so as to remove all accumulations of grease, oil, or other material likely to cause an explosion. In no such receptacle shall the temperature be allowed to rise above 250 F.
It shall be the duty of the operator to carry out the provisions of this section, and failure to comply with the provisions of this section shall constitute a violation of this Act.
(Source: Laws 1921, p. 525.)

(225 ILCS 710/35) (from Ch. 96 1/2, par. 4243)
Sec. 35. All machinery used in or about the mine that when in motion would be dangerous to persons coming in contact therewith, such as engines, wheels, screens, shafting, gears, and belting, shall be guarded by a covering or railing so as to prevent persons from inadvertently walking against or falling upon the same. The sides of stairs, trestles, and dangerous plank walks, gangways, and platforms in and around the mine shall be provided with hand and guard railing to prevent persons from falling over the sides. This section shall not forbid the temporary removal of a fence, guard rail, or covering for the purpose of repairs or other operations, if proper precaution is used, and if the fence, guard rail, or covering be replaced immediately thereafter.
It shall be the duty of the operator to carry out the provisions of this section, and failure to comply with the provisions of this section shall constitute a violation of this Act.
(Source: Laws 1921, p. 525.)

(225 ILCS 710/36) (from Ch. 96 1/2, par. 4244)
Sec. 36. No youth under the age of 18 shall be permitted to do any manual labor in or about any mine, and before any youth can be permitted to work in any mine an affidavit from his or her parent or guardian or next of kin, sworn and subscribed to before a notary public, that the youth is 18 years of age shall be given to the mine manager or operator.
The parent, guardian or next of kin shall submit in connection with such affidavit a certificate of birth, a baptismal certificate, a passport or other official or religious record of the youth's age or duly attested transcript thereof, which certificate or transcript thereof shall, for the purposes of this Act, establish the age of the youth.
Any person swearing falsely in regard to the age of a youth shall be guilty of perjury, and shall be punished as provided by law for that offense.
(Source: P.A. 80-357.)

(225 ILCS 710/37) (from Ch. 96 1/2, par. 4245)
Sec. 37. Required mine outlets. It shall be the duty of every operator of every mine, except as hereinafter provided, to maintain at least 2 outlets to the surface from such mine, or an under-ground communicating passageway between every such mine and some other neighboring mine, so that there shall be at all times at least 2 distinct and available means of access to the surface to all persons employed in such mine. Such outlets shall not be less than 100 feet apart and there shall be between them a space not less than 50 feet in width free of buildings or inflammable structures or material. Provided, however, should unusual conditions be encountered in any mine which, in the opinion of the Inspector, makes compliance with this Section impossible for the time being written permission may be granted by the Department of Natural Resources to continue operating only for the limited period of time necessary and for the purpose only of relieving, overcoming, or removing such conditions which prevent compliance.
Where 2 openings to the surface shall not have been provided as aforesaid, it shall be the duty of the Inspector to order in writing, served upon the operator or superintendent of such mine, a second opening to be made without delay by the operator of said mine and in the event of the operator of such mine failing forthwith to commence and prosecute the making of a second opening within 20 days after the service of said order, or in the event of the Inspector deeming any mine having only one such opening to be dangerous to the lives and health of those employed therein. The Inspector is hereby empowered to order work stopped in any part of the mine, or in the entire mine and to order the immediate withdrawal of any and all employees from the danger area. The Inspector shall then immediately notify the Department of Natural Resources of the situation and it may institute an action for an injunction to close said mine as provided for in Section 10 of this Act.
Provided, however, that as to all mines which are in operation on the effective date of this amendment, the above requirements shall not apply in case of (a) shafts or mines in process of being connected, to comply with the terms of this Section; (b) shafts, winzes, adits, levels, tunnels, and drifts to prospect for and develop mineral substances, but not for the extraction of mineral substances, except such as may be extracted in the course of such prospecting and development work; (c) any mine in which one of the shafts or outlets shall have temporarily become unavailable for the persons employed in the mine, and in which every effort is being made by the operator in the mine to open such temporarily unavailable outlet, and provided the same is not, in the opinion of the Inspector dangerous to life and health of those employed therein; (d) mines having workings less than 100 feet deep and extending less than 500 feet from the shaft in any direction, but not mines opened primarily by an adit, level, or tunnel; and (e) mines opened by an adit, level, tunnel, or drift less than 1,000 feet in length; and provided further, that mines opened by an inclined shaft if less than 20 angle from the horizontal shall be considered for the purpose of this Section and Act as equivalent to a mine opened by an adit, level, tunnel, or drift.
Provided, further, that any prospecting or development property opened by a timbered shaft and exempt under exception (b) from providing two outlets to the surface shall not permit more than 50 people to work underground at any one time, unless such shafts be provided with a water sprinkling system.
(Source: P.A. 89-445, eff. 2-7-96.)

(225 ILCS 710/38) (from Ch. 96 1/2, par. 4246)
Sec. 38. In every mine, where, under the provisions of section 38 of this Act, only one outlet is required and where a single shaft affords the only means of ingress and egress to persons employed underground, such shafts if more than 200 feet deep shall be divided into at least two compartments. One of said compartments shall be set aside for uses as a ladderway and no hoisting conveyance shall be allowed therein. Whenever such ladderway compartment shall be covered by a non-fireproof building, it shall be the duty of the operator of said mine to cause said ladder-way to be securely bulkheaded at a point at least 25 feet below the collar of the shaft; and below this bulkhead a passageway shall be driven to the surface so as to have its outlet in no case less than 30 feet beyond the walls of the building covering the main shaft. The said passageway shall be equipped with a ladderway when necessary, as provided in sections 45.32 to 45.39, each inclusive, and shall be kept in good repair and shall afford an easy exit in the event of fire. Every mine opened by adit, level or tunnel or by an inclined shaft or slope of less than 20 angle from the horizontal, which is less than 1,000 feet in length, shall have a similar side outlet. A failure on the part of the operator of any mine coming within the provisions of this section to carry out or cause to be carried out the provisions of this section shall constitute a violation of this Act.
(Source: Laws 1955, p. 1791.)

(225 ILCS 710/39) (from Ch. 96 1/2, par. 4247)
Sec. 39. Combustible structures over shaft prohibited. It shall be unlawful for the operator of any mine after the passage of this Act to erect any combustible structure over the shaft, tunnel or other mine opening, except headframes necessary for hoisting from such shaft or other mine opening, and the hatch or door necessary for closing such shaft or other mine opening. Provided, however, that a housing of noninflammable and fireproof material may be erected over any shaft, tunnel or other mine opening to protect the people working at such point.
It shall be the duty of every operator to provide every adit, tunnel, inclined shaft, or slope of less than 20 angle from the horizontal, the mouth of which is covered by a building or house of any kind, with a door near the mouth of such adit, tunnel, inclined shaft, or slope of less than 20 angle from the horizontal that can be closed from outside of the building by a pull-wire or cable in the event of fire.
In every timbered mine in which more than 100 people are employed underground there shall be in each drift or other working leading from any shaft used as a manway, a metal or metal-covered door suitably hung at a place in the drift or other working not more than 75 feet distant from the shaft from which such working leads. Such doors shall be so set that when closed they may be quickly made airtight, and for the purpose of sealing them there shall be kept in close proximity to each door a suitable quantity of moist earth or moist clay. Such door must swing inward toward the shaft and no such door shall be fitted with any catch that will prevent its being readily pushed open by a person from the other side.
(Source: P.A. 87-1133.)

(225 ILCS 710/40) (from Ch. 96 1/2, par. 4248)
Sec. 40. Outlet by ladder required. It shall be the duty of the operator of every mine to provide, in addition to any mechanical means of ingress or egress, at least one means of outlet for the miners by means of ladders from the lowest working of the mine to the surface. All ladders and ladderways constructed after the passage of this Act shall be built as prescribed in rules 33 to 40 of Section 46 of this Act. All ascending and descending manways through stopes and every shaft, winze, raise or incline, steeper than 35 degrees from the horizontal, through which people are obliged to pass, shall be provided with ladders and ladderways as specified in this Section: Provided, however, that where the slope of the working place is such as to permit the installation of stairways that can be easily and safely traversed, such stairways may be substituted for ladders.
Every exit or outlet from a mine shall be marked with signboards plainly showing the direction to be taken wherever more than one course is possible: Provided, however, that no signboards shall be necessary where the exit or outlet does not branch or fork.
Every such exit or outlet shall be marked by colored electric lights wherever signboards are required, as herein specified, and an electric lighting circuit is available within 25 feet. Such lights shall have a color distinct from all other underground lights.
(Source: P.A. 87-1133.)

(225 ILCS 710/41) (from Ch. 96 1/2, par. 4249)
Sec. 41. Ventilation. The operator of every mine, whether operated by shaft, slope, tunnel, adit, level, or drift, shall provide and maintain for every such mine a good and sufficient amount of ventilation for such people and animals as may be employed therein, and shall cause an adequate quantity of pure air to circulate through and into all the shafts, winzes, levels and all the working places of such mine.
(Source: P.A. 87-1133.)

(225 ILCS 710/42) (from Ch. 96 1/2, par. 4250)
Sec. 42. Water closets. It shall be the duty of the operator of every mine, for the purpose of improving the sanitation thereof and preserving the health of those employed therein, to provide dry closets, water closets, or closet cars upon all main working levels for the use of all men and women employed in the mine. At least one such closet shall be provided for every 25 men employed within the mine and one for every 25 women. Ready means of access to each closet shall be provided by the operator. No closet shall be constructed without adequate provision for the effectual cleansing and removing of the contents thereof, which shall be removed and disposed of at least once in every day. It shall be the duty of the mine foreman to cause each dry closet to be supplied with some disinfectant or deodorizer to be sprinkled upon the contents thereof. It shall be the duty of all people employed within any mine where such closets are provided to use such closets exclusively when in the mine and the neglect or failure of any people employed in a mine to use such closets when provided shall constitute a misdemeanor. The neglect or failure of the operator of any mine to provide closets as required by this Section shall constitute a misdemeanor: Provided, however, that this Section shall not apply to any mine where the operator or superintendent prefers to permit the people to go to the surface, and requires the people so to do.
Every stable or other place underground used for the housing of mules, horses, or other animals shall be thoroughly cleaned and the waste contents thereof removed to the surface at least every 24 hours.
It shall also be the duty of the operator of every mine to provide a good quality of drinking water for the use of all people employed in the mine, a supply of which shall be provided on each main working level, and it shall be the further duty of the superintendent to cause such supply of drinking water to be adequately protected from contamination by dust and from promiscuous drinking from the supply vessel on the part of the people.
It shall be the duty of the inspector of mines to see that the provisions of this Section are complied with, and in the event of noncompliance to institute the proper proceedings under Section 50 of this Act.
The operator of every mine employing more than 50 people underground shall provide a dressing room or change house for the purpose of drying the clothing of the people employed in and about the mine, and such dressing room or change house shall be provided with adequate means of heating and lighting. Such dressing room or change house shall be available free of cost, at all reasonable hours. Separate dressing rooms or change houses shall be provided for men and women.
Every person employed in a mine who damages or misuses, or fails to use when necessary, any appliances for the prevention of dust, fumes, or smoke, or any other sanitary appliances provided by the operator shall be deemed guilty of an offense under this Act.
(Source: P.A. 87-1133.)

(225 ILCS 710/43) (from Ch. 96 1/2, par. 4251)
Sec. 43. Roof inspections. In all mines where stoping is done by the opening of chambers, the roof thereof being supported only by the walls of the chambers, or by pillars, it shall be the duty of the superintendent of the mine to detail a competent person to make a frequent inspection of the roof of those parts of the mine where people are employed, and said people so detailed shall be charged with the duty of dislodging any slabs or rock in said roof that have become loose. While such dislodging is being effected, the floor of the stope immediately beneath such loose rock shall be fenced off or otherwise adequately guarded: Provided, however, that it shall be the duty of every miner to care for the roof of the place where he or she is working.
It shall also be the duty of the superintendent of the mine to cause daily inspection to be made by a competent person detailed for such purpose, of the roofs of stopes, inclined shafts, inclined winzes, and other workings used, and of the sides of shafts and winzes when any of these are used as traveling ways, and of the roofs of all drifts, adit levels, tunnels, and gangways, and that the person so detailed shall make the place safe.
(Source: P.A. 87-1133.)

(225 ILCS 710/44) (from Ch. 96 1/2, par. 4252)
Sec. 44. Whoever shall, while under the influence of intoxicating liquor, enter any mine, or any of the buildings, connected with the operation of the same where miners or other workers are employed, or whoever shall carry intoxicating liquors into the same, shall be deemed guilty of an offense against this Act, and upon conviction shall be punished accordingly.
Provided, however, that nothing herein contained shall prevent the carrying of an alcoholic spirits or liquor into such mine or buildings for the purpose of administering to any one injured therein.
(Source: P.A. 81-992.)

(225 ILCS 710/45.01) (from Ch. 96 1/2, par. 4254)
Sec. 45.01. The operator and superintendent of every mine shall use every precaution to insure the safety of the workers in the mine in all cases, whether provided for in this Act or not.
(Source: P.A. 81-992.)

(225 ILCS 710/45.02) (from Ch. 96 1/2, par. 4255)
Sec. 45.02. Assistants to the foreman. Whenever a mine foreman cannot personally carry out the provisions of this Act, so far as they pertain to him or her, the superintendent shall authorize him or her to employ a sufficient number of competent persons to act as his or her assistants, who shall be subject to his or her order, each of whom shall be known as "assistant mine foreman", and they shall carry on the duties of the mine foreman as directed by him or her and as prescribed in Section 20 of this Act.
(Source: P.A. 87-1133.)

(225 ILCS 710/45.03) (from Ch. 96 1/2, par. 4256)
Sec. 45.03. Foreman; responsibility. The mine foreman shall have charge of carrying out or directing the carrying out of his or her duties as prescribed in Section 20 of this Act; and any superintendent who shall direct or cause a mine foreman to disregard the provisions of this Act shall be amenable in the same manner as the mine foreman.
(Source: P.A. 87-1133.)

(225 ILCS 710/45.04) (from Ch. 96 1/2, par. 4257)
Sec. 45.04. The mine foreman shall see that all dangerous places are properly fenced off and proper danger-signal boards are so hung on such fencing that they may be plainly seen.
(Source: Laws 1945, p. 1035.)

(225 ILCS 710/45.05) (from Ch. 96 1/2, par. 4258)
Sec. 45.05. Loading and unloading cage. At all mines where hoisting is done by cage from 2 or more levels a person shall be employed whose duties shall be to load and unload the cage and to give the signals to the hoisting engineer. The superintendent shall be responsible for the enforcement of this rule.
(Source: P.A. 87-1133.)

(225 ILCS 710/45.06) (from Ch. 96 1/2, par. 4259)
Sec. 45.06. Cage tender; closing cage. The conductor, cage tender, or cage rider, required by the terms of Section 30 shall, when people are being hoisted or lowered, see that the gates or bars of the cage are closed before giving the signal to move the cage and shall be responsible for their closing.
(Source: P.A. 87-1133.)

(225 ILCS 710/45.07) (from Ch. 96 1/2, par. 4260)
Sec. 45.07. It shall be unlawful for any person to ride upon any cage, skip, or bucket that is loaded with tools, timber, powder or other material except for the purpose of assisting in passing such material through a shaft or incline, and then only after a special signal has been given.
(Source: Laws 1945, p. 1035.)

(225 ILCS 710/45.08) (from Ch. 96 1/2, par. 4261)
Sec. 45.08. When tools, timber or other material are to be lowered or hoisted in a shaft, their ends, if projecting above the top of the bucket, skip or other vehicle shall be securely fastened to the hoisting rope or to the upper part of the vehicle and all tools, timber, or other material loaded upon a cage shall be securely lashed or otherwise secured before being lowered or hoisted.
(Source: Laws 1945, p. 1035.)

(225 ILCS 710/45.09) (from Ch. 96 1/2, par. 4262)
Sec. 45.09. Lowering cage; prohibition. In no case shall a cage, skip or bucket or other vehicle be lowered directly to the bottom of the shaft when people are working there, but such cage, skip or bucket or other vehicle shall be stopped at least 15 feet above the bottom of such shaft until the signal to lower farther shall have been given to the hoisting engineer by one of the people at the bottom of the shaft; provided, however, that this rule shall not apply to shafts of less than 100 feet in depth.
(Source: P.A. 87-1133.)

(225 ILCS 710/45.10) (from Ch. 96 1/2, par. 4263)
Sec. 45.10. Shift making operations. During shift making operations no other work in any other place in the shaft shall be executed, nor shall any material or tools be hoisted or lowered from or to any other place in the shaft while people are at work in the bottom of the shaft unless the people are protected from the danger of falling material by a securely constructed covering extending over the whole area of the shaft, sufficient closable openings being left in the covering for the passage of people and the bucket or other conveyance used in the sinking operation.
(Source: P.A. 87-1133.)

(225 ILCS 710/45.11) (from Ch. 96 1/2, par. 4264)
Sec. 45.11. Whims in use at or in the mine shall be provided with a suitable stopper or some other reliable device to prevent running back of the bucket or other conveyance.
(Source: Laws 1945, p. 1035.)

(225 ILCS 710/45.12) (from Ch. 96 1/2, par. 4265)
Sec. 45.12. All vertical shafts from which hoisting is done by means of a bucket shall be provided with suitable guides, and in connection with the bucket there shall be a cross head traveling upon these guides, the heights of which cross head shall be at least two-thirds of its width; provided, however, that the provisions of this rule shall not be applicable to any mine which is in operation on the effective date of this amendment.
(Source: Laws 1945, p. 1035.)

(225 ILCS 710/45.13) (from Ch. 96 1/2, par. 4266)
Sec. 45.13. Every shaft, if exceeding 50 feet in depth shall be provided with an efficient means of interchanging distinct and definite signals between the lowest level and the top of the shaft and the various intermediate levels from which hoisting is being done. The signaling apparatus shall be a cord or wire actuating a knocker, bell or an electrical system.
(Source: Laws 1945, p. 1035.)

(225 ILCS 710/45.14) (from Ch. 96 1/2, par. 4267)
Sec. 45.14. Special care shall be taken to keep the signaling apparatus in good order, and all proper precautions shall be taken to prevent electric signal and telephone wires from coming into contact with other electric conductions, whether insulated or not.
(Source: Laws 1945, p. 1035.)

(225 ILCS 710/45.15) (from Ch. 96 1/2, par. 4268)
Sec. 45.15. It shall be unlawful for any person to interfere with or impede any signaling in any mine, or knowingly to damage any signal system or knowingly to give or cause to be given any wrong signal within the mine or to ride upon any cage, skip, bucket, or other conveyance at a time when signals have been given informing the hoisting engineer that no person is so riding.
(Source: Laws 1945, p. 1035.)

(225 ILCS 710/45.16) (from Ch. 96 1/2, par. 4269)
Sec. 45.16. Bell signals. The following signals shall be used: one bell, hoist (when engine is at rest); one bell, stop (when engine is in motion); 2 bells, lower; 3 bells, people on cage about to ascend or descend; 4 bells (when shaft sinking is in progress), blasting signals; 9 bells, or flashing of electric lights 9 times in quick succession, danger signal, all people to get out of the mine.
(Source: P.A. 87-1133.)

(225 ILCS 710/45.17) (from Ch. 96 1/2, par. 4270)
Sec. 45.17. Special signals in addition to the above, or signals in lieu thereof, may be used in any mine, provided they are easily distinguishable by their sound or otherwise, and do not interfere with them in any way.
(Source: Laws 1945, p. 1035.)

(225 ILCS 710/45.18) (from Ch. 96 1/2, par. 4271)
Sec. 45.18. An easily legible copy of the above code, or of any special code adopted in any mine, shall be printed in letters at least one-half inch high, on a board or metal plate not less than 18 by 18 inches, and shall be securely posted in the engine room, at the collar of the shaft and at each level or station. The superintendent of the mine shall be responsible for the carrying out of this rule.
(Source: Laws 1945, p. 1035.)

(225 ILCS 710/45.19) (from Ch. 96 1/2, par. 4272)
Sec. 45.19. The timbers in all manways in daily use shall be cleaned of all loose rock lodged upon them at least once in every 24 hours. Manways in daily use shall be kept clear of obstruction.
(Source: Laws 1945, p. 1035.)

(225 ILCS 710/45.20) (from Ch. 96 1/2, par. 4273)
Sec. 45.20. Shafts to be securely timbered. Every shaft, incline, slope, tunnel, level or drift and any working place in the mine shall be, when necessary, kept securely timbered or protected to prevent injury to any person from falling material. It shall be the duty of the operator to carry out and enforce the provisions of this rule, but nothing contained herein shall be construed to relieve the miner from the duty of caring for his or her own working place, except as hereinafter provided.
(Source: P.A. 87-1133.)

(225 ILCS 710/45.21) (from Ch. 96 1/2, par. 4274)
Sec. 45.21. It shall be the duty of the operator to see that all miners in the mine are supplied at all times with such timbers as are necessary to keep their working places in a safe condition. For the purpose of this and the succeeding sections, the term "timbers" shall be held to include and mean all wood to be used by the miner, or all steel or concrete material used in lieu of timber.
(Source: Laws 1945, p. 1035.)

(225 ILCS 710/45.22) (from Ch. 96 1/2, par. 4275)
Sec. 45.22. If for any cause, necessary timbers cannot be supplied to any miner when required, it shall be the duty of the mine foremen to instruct the miner or miners to vacate all such working places until supplied with the timbers needed, but nothing contained herein, shall be construed to relieve the operator of the duty of supplying such timber.
(Source: Laws 1945, p. 1035.)

(225 ILCS 710/45.23) (from Ch. 96 1/2, par. 4276)
Sec. 45.23. All abandoned shafts, temporarily out of use, or shafts used only as airways, shall be securely covered or fenced and shall be so maintained. All mill holes, glory holes, or cavernous stopes opening to the surface shall be securely fenced and shall be so maintained if such mill holes, glory holes, or cavernous stopes are within 300 feet of a highway or thoroughfare. All other abandoned excavations whereof the side slopes more than 40 degrees from the horizontal, and whereof the depth is more than 10 feet, shall be securely fenced, but such fencing need be erected only at those places where such slope is in excess of 40 degrees, and all such fencing shall be maintained in good condition.
(Source: Laws 1945, p. 1035.)

(225 ILCS 710/45.24) (from Ch. 96 1/2, par. 4277)
Sec. 45.24.
Any wilful removal of, injury to, or destruction in whole or in part of, any covering or fences provided for in section 45.23 of this Act shall constitute a Class B misdemeanor.
(Source: P.A. 77-2537.)

(225 ILCS 710/45.25) (from Ch. 96 1/2, par. 4278)
Sec. 45.25. Stationary lights shall be provided during the working hours of all shaft stations during the time the same are in actual use, and also at all stations on the levels where hoisting or hauling is effected by means of machinery and also at night at all places on the surface where work is being conducted, and at the head of any shafts not fenced or covered.
(Source: Laws 1945, p. 1035.)

(225 ILCS 710/45.26) (from Ch. 96 1/2, par. 4279)
Sec. 45.26. All places where hoisting, pumping, or other machinery is erected and in the proximity of which persons employed in the mines are working or moving about shall be so lighted that the moving parts of such machinery can be clearly distinguished.
(Source: Laws 1945, p. 1035.)

(225 ILCS 710/45.27) (from Ch. 96 1/2, par. 4280)
Sec. 45.27. In every mine in which mechanical haulage is employed there shall be at intervals of not more than 100 feet on each main haulage way, except in shafts, places of refuge affording a space of at least 2 feet in width between the widest portion of the car or train running on the tramway and the side of the haulageway. When electric trolley haulage is used or when there is a lighting circuit in the haulageway such places of refuge shall be marked by lights of a distinctive color, so placed as to be plainly visible from a distance of at least 50 feet in each direction in the haulageways.
(Source: Laws 1945, p. 1035.)

(225 ILCS 710/45.28) (from Ch. 96 1/2, par. 4281)
Sec. 45.28. Every such place of refuge shall be kept constantly clear, and no refuse shall be placed therein and no persons shall in any way prevent access thereto.
(Source: Laws 1945, p. 1035.)

(225 ILCS 710/45.29) (from Ch. 96 1/2, par. 4282)
Sec. 45.29. No raise shall be allowed to approach within 10 feet of any part of a winze, stope, or other opening in which there is dangerous accumulation of water, unless such winze or stope be first unwatered by bailing or pumping or by means of a bore from the raise.
(Source: Laws 1945, p. 1035.)

(225 ILCS 710/45.30) (from Ch. 96 1/2, par. 4283)
Sec. 45.30. When advancing a drift, adit level, or incline toward a mine working that is suspected to be filled with water a bore hole shall be kept at least 15 feet in advance of the breast of the drive when in the vicinity of such mine working, and also, if necessary in directions laterally from the course of the drive, and such additional precautionary measures shall be taken as may be deemed necessary to obviate the danger of a sudden breaking through of water.
(Source: Laws 1945, p. 1035.)

(225 ILCS 710/45.31) (from Ch. 96 1/2, par. 4284)
Sec. 45.31. In every mine where, in the opinion of the inspector of mines, there is danger of a sudden inburst of water, such additional raises, drifts, or other workings shall be constructed as are necessary in the opinion of the inspector, to insure the escape of workers from the lower workings.
(Source: P.A. 81-992.)

(225 ILCS 710/45.32) (from Ch. 96 1/2, par. 4285)
Sec. 45.32. As to all mines which are in operation on the effective date of this section, the distance between the center of the rungs of a ladder shall not exceed fourteen inches and shall not vary more than one-half inch in any one ladder way. As to all mines which are placed in operation after the effective date of this section, the distance between the center of the rungs of a ladder shall not exceed fourteen inches and shall not vary more than one-half inch in any one ladderway and said rungs shall be at least eighteen inches wide and of not less than one inch material free of all defects and shall be morticed into the two supporting timbers their full thickness.
(Source: Laws 1945, p. 1035.)

(225 ILCS 710/45.33) (from Ch. 96 1/2, par. 4286)
Sec. 45.33. The rungs of a ladder shall in no case be less than 4 inches from the wall of the shaft or any opening in which the ladder shall be used.
(Source: Laws 1945, p. 1035.)

(225 ILCS 710/45.34) (from Ch. 96 1/2, par. 4287)
Sec. 45.34. Every ladderway with an inclination of more than 45 degrees from the horizontal, the vertical distance between the top and the ascent and descent of persons working in the mines, shall have substantial platforms at intervals of not more than 20 feet measured vertically and the inclination of any ladder or section of a ladder shall not exceed 80 degrees from the horizontal.
(Source: Laws 1945, p. 1035.)

(225 ILCS 710/45.35) (from Ch. 96 1/2, par. 4288)
Sec. 45.35. Platforms. All such platforms, except for an opening large enough to permit the passage of a person, shall be closely covered.
(Source: P.A. 87-1133.)

(225 ILCS 710/45.36) (from Ch. 96 1/2, par. 4289)
Sec. 45.36. Ladders shall project at least 3 feet above every platform in the ladderway and at least 3 feet above the collar of the shaft, unless hand rails shall be fixed at such places.
(Source: Laws 1945, p. 1035.)

(225 ILCS 710/45.37) (from Ch. 96 1/2, par. 4290)
Sec. 45.37. In vertical workings not exceeding 100 feet in depth or height, ladders may be fixed vertically; no vertical ladders shall be used with a greater height or depth than 100 feet. Provided, however, that around every such vertical ladder, collars or platform shall be built which shall be not more than 20 feet apart and shall be constructed as provided by section 45.35 of this Act.
(Source: Laws 1945, p. 1035.)

(225 ILCS 710/45.38) (from Ch. 96 1/2, par. 4291)
Sec. 45.38. Under no circumstances shall any ladder inclining backward from the vertical be installed.
(Source: Laws 1945, p. 1035.)

(225 ILCS 710/45.39) (from Ch. 96 1/2, par. 4292)
Sec. 45.39. Ladderways shall be provided in all shafts in the course of sinking to within such a distance from the bottom as will secure them from damages by blasting. From the end of such ladderways, chain, wire rope or wooden extension ladders to reach to the bottom of the shaft shall be provided. Provided, however, if shots are fired by electricity, ladders shall not be required.
(Source: Laws 1945, p. 1035.)

(225 ILCS 710/45.40) (from Ch. 96 1/2, par. 4293)
Sec. 45.40. It shall be the duty of the superintendent to enforce the carrying out of sections 45.32 to 45.39.
(Source: Laws 1945, p. 1035.)

(225 ILCS 710/45.41) (from Ch. 96 1/2, par. 4294)
Sec. 45.41. All sumps shall be securely covered except when being cleaned or repaired or for similar purposes.
(Source: Laws 1945, p. 1035.)

(225 ILCS 710/45.42) (from Ch. 96 1/2, par. 4295)
Sec. 45.42. In stopes timbered with square sets the working floors shall be closely and securely lagged over. Lagging shall be long enough to reach entirely across the caps or girts, or shall reach to the center of the cap or girt at each end and shall be spiked. Openings in the floor shall be protected by railings.
(Source: Laws 1945, p. 1035.)

(225 ILCS 710/45.43) (from Ch. 96 1/2, par. 4296)
Sec. 45.43. Winzes opening directly from the floor of a drift or stope shall be kept covered by a substantial hatch, or shall be planked over, except when in use, or shall be barred off by a substantial railing not less than 3 1/2 feet nor more than 4 feet above the level of the floor, or shall be provided with a gangway not less than 10 inches wide, which gangway shall have a substantial hand railing not less than 3 1/2 feet nor more than 4 feet above the gangway, and the approaches to such gangway at either end shall be protected by a substantial railing not less than 3 1/2 feet nor more than 4 feet above the floor.
(Source: Laws 1945, p. 1035.)

(225 ILCS 710/45.44) (from Ch. 96 1/2, par. 4297)
Sec. 45.44. Stopes opening directly from the floor of a drift shall be protected by a fence or a substantial hand rail not less than 3 1/2 feet nor more than 4 feet in height above the floor of the drift or such stopes shall be securely planked over.
(Source: Laws 1945, p. 1035.)

(225 ILCS 710/45.45) (from Ch. 96 1/2, par. 4298)
Sec. 45.45. Drifts used as manways intersecting overhead workings through which material is dropped shall be closed to the passage of persons by a substantial rail not less than 3 1/2 feet nor more than 4 feet in height above the level of the drift, on each side of the working, whenever material is to be dropped through such working, and the drift shall be kept so closed during the period when the working is so in use.
(Source: Laws 1945, p. 1035.)

(225 ILCS 710/45.46) (from Ch. 96 1/2, par. 4299)
Sec. 45.46. At all shaft stations a gate or guard rail not less than 3 1/2 feet or more than 4 feet above the floor shall be provided and kept in place across the shaft, except when the cage, skip, bucket or other conveyance is being loaded or unloaded thereat, but this prohibition shall not forbid the temporary removal of the gate or rail for the purpose of repairs or other operations, if proper precaution to prevent danger to persons be taken.
(Source: Laws 1945, p. 1035.)

(225 ILCS 710/45.47) (from Ch. 96 1/2, par. 4300)
Sec. 45.47. The top of all shafts shall be protected by a tight fence or railing, which may be provided with the necessary gates or bars to give access to the shaft, but such gates or bars shall be kept closed when access to the shaft is not necessary.
(Source: Laws 1945, p. 1035.)

(225 ILCS 710/45.48) (from Ch. 96 1/2, par. 4301)
Sec. 45.48. If hoisting be done from greater depth than 100 feet by means of a bucket, shaft doors shall be constructed that will prevent any material from falling into the shaft while the bucket is being dumped, and such doors shall be closed while the bucket is being dumped.
(Source: Laws 1945, p. 1035.)

(225 ILCS 710/45.49) (from Ch. 96 1/2, par. 4302)
Sec. 45.49. All stations or levels shall have such a passage way through or around the working shaft that crossing through the hoisting compartment may be avoided; entering or crossing the hoisting compartment of a shaft except to ascend or for the purpose of effecting repairs is prohibited; before repairs are commenced the person in charge of directing the repairs shall inform the hoisting engineer of the nature thereof.
(Source: Laws 1945, p. 1035.)

(225 ILCS 710/45.50) (from Ch. 96 1/2, par. 4303)
Sec. 45.50. The safety catches of cages shall be kept well oiled and in good working order, and shall be tested at least once a month. Such test shall consist of releasing the cage suddenly in some suitable manner so that the safety catches shall have an opportunity to grip the guides.
(Source: Laws 1945, p. 1035.)

(225 ILCS 710/45.51) (from Ch. 96 1/2, par. 4304)
Sec. 45.51. Every mine thawing dynamite or other explosives containing nitroglycerine shall be provided with a separate place for that purpose on the surface or with a special underground chamber which shall be a separate drift or cross cut and it shall be unlawful to thaw explosives in any other place or in any manner other than provided for in Section 45.52.
(Source: Laws 1945, p. 1035.)

(225 ILCS 710/45.52) (from Ch. 96 1/2, par. 4305)
Sec. 45.52. Dynamite or other explosives containing nitroglycerin shall not be thawed by any means other than a steam or hot water device, or by manure, or by electrical current. If steam or water be the agent employed, the stove, boiler, or other primary source of heat shall not be nearer to the thawing room than 10 feet. If electric current be the heating agent, the current shall not be brought within 10 feet of the explosives to be thawed.
(Source: Laws 1945, p. 1035.)

(225 ILCS 710/45.53) (from Ch. 96 1/2, par. 4306)
Sec. 45.53. It shall be unlawful to thaw dynamite, or other explosive containing nitroglycerin, by placing it near a fire or near a steam boiler.
(Source: Laws 1945, p. 1035.)

(225 ILCS 710/45.54) (from Ch. 96 1/2, par. 4307)
Sec. 45.54. It shall be unlawful to thaw dynamite or other explosives containing nitroglycerin, by direct contact with steam.
(Source: Laws 1945, p. 1035.)

(225 ILCS 710/45.55) (from Ch. 96 1/2, par. 4308)
Sec. 45.55. It shall be unlawful for any person knowingly to distribute frozen dynamite, or other explosives containing nitroglycerin, to any person working in any mine, unless such explosive is to be thawed in accordance with sections 45.52 to 45.54.
(Source: Laws 1945, p. 1035.)

(225 ILCS 710/45.56) (from Ch. 96 1/2, par. 4309)
Sec. 45.56. It shall be unlawful to carry explosives on an electric locomotive, or in a car next to an electric locomotive or on a gasoline locomotive or in any car hauled by a gasoline locomotive.
(Source: Laws 1945, p. 1035.)

(225 ILCS 710/45.57) (from Ch. 96 1/2, par. 4310)
Sec. 45.57. It shall be unlawful to place or leave explosives near live electric wires.
(Source: Laws 1945, p. 1035.)

(225 ILCS 710/45.58) (from Ch. 96 1/2, par. 4311)
Sec. 45.58. No person shall remove any explosive from a mine without the written consent of the superintendent of the mine.
(Source: Laws 1945, p. 1035.)

(225 ILCS 710/45.59) (from Ch. 96 1/2, par. 4312)
Sec. 45.59. No fuse shall be used in any mine that burns faster than 3 feet in 80 seconds or slower than 3 feet in 130 seconds. From every consignment of fuse received two coils shall be selected at random and pieces cut from such two coils shall be tested for rate of burning.
(Source: Laws 1945, p. 1035.)

(225 ILCS 710/45.60) (from Ch. 96 1/2, par. 4313)
Sec. 45.60. Notice shall be posted at the entrance of every mine stating the rate of burning of the fuse used in such mine. The superintendent shall be responsible for the carrying out of this rule.
(Source: Laws 1945, p. 1035.)

(225 ILCS 710/45.61) (from Ch. 96 1/2, par. 4314)
Sec. 45.61. Every personal accident occurring in or about any mine, including electric shocks, and burns, and all accidents in connection with the operation of electrical equipment shall be promptly reported to the mine superintendent by the person injured, or if such persons shall be unable so to do by reason of the injury, then it shall be so reported by the person in immediate charge of the work at the time of the accident, or by some person acting in behalf of the injured person; and shall be recorded in a book kept for that purpose in the office of the mine, which book shall at all times be open to examination by the inspector.
(Source: Laws 1945, p. 1035.)

(225 ILCS 710/45.62) (from Ch. 96 1/2, par. 4315)
Sec. 45.62. All defects in or damages or injury to machinery or timbering or to apparatus and equipment generally in and about a mine, all unsafe or dangerous conditions in any part of the mine, and all accidents occurring in the course of mining operations, other than those of a purely minor character, even though not resulting in personal injury, shall be promptly reported to the mine foreman or superintendent by the person observing the same.
(Source: Laws 1945, p. 1035.)

(225 ILCS 710/45.63) (from Ch. 96 1/2, par. 4316)
Sec. 45.63. Wages shall not be paid on any premises used for the sale of intoxicating liquors.
(Source: Laws 1945, p. 1035.)

(225 ILCS 710/45.64) (from Ch. 96 1/2, par. 4317)
Sec. 45.64. Strangers or visitors shall not be allowed underground in any mine unless accompanied by the operator or an official of the mine, or by an employee deputized by such operator or official to accompany them, and it shall be a Class A misdemeanor for any such stranger or visitor to enter any mine at any time without the consent of the superintendent.
(Source: P.A. 77-2830.)

(225 ILCS 710/45.65) (from Ch. 96 1/2, par. 4318)
Sec. 45.65. Washrooms. Every mine employing more than 25 people shall maintain a suitable equipped washroom, which shall at all times be open to the employees of the mine. Separate washrooms shall be provided for men and women employees.
(Source: P.A. 87-1133.)

(225 ILCS 710/45.66) (from Ch. 96 1/2, par. 4319)
Sec. 45.66. Each worker employed in the mine when first engaged shall have his attention directed by the mine foreman to the general and special rules provided for in this Act.
(Source: P.A. 81-992.)

(225 ILCS 710/46.01) (from Ch. 96 1/2, par. 4321)
Sec. 46.01. All wires carrying electric current passing through curtains or inflammable material shall be properly protected so as not to ignite said curtains or inflammable material.
(Source: Laws 1945, p. 1035.)

(225 ILCS 710/46.02) (from Ch. 96 1/2, par. 4322)
Sec. 46.02. Trolley wires or other exposed electrical wires shall not carry a voltage above 275 volts.
(Source: Laws 1945, p. 1035.)

(225 ILCS 710/46.03) (from Ch. 96 1/2, par. 4323)
Sec. 46.03. All trolley and positive feed wires crossing places where persons or animals are required to travel shall be safely guarded or protected from such persons or animals coming in contact therewith.
(Source: Laws 1945, p. 1035.)

(225 ILCS 710/46.04) (from Ch. 96 1/2, par. 4324)
Sec. 46.04. All terminal ends of positive wires shall be guarded so as to prevent persons inadvertently coming in contact therewith.
(Source: Laws 1945, p. 1035.)

(225 ILCS 710/46.05) (from Ch. 96 1/2, par. 4325)
Sec. 46.05. The operator of every mine where motor generator sets or transformers are installed underground shall designate or cause to be designated on the map provided for in the Mining Law, showing the location of transformer stations, at each of the above said stations a sufficient amount of sand, not less than one (1) cubic yard, shall be kept in a suitable place convenient to said motor generator stations and transformer stations for the purpose of extinguishing any fire starting from short circuiting or otherwise. In addition thereto two suitable chemical fire extinguishers shall be kept in a convenient place.
(Source: Laws 1945, p. 1035.)

(225 ILCS 710/47.01) (from Ch. 96 1/2, par. 4327)
Sec. 47.01. All examinations given by the Department of Natural Resources to any applicant for a license or certificate of competency shall be conducted in the English language, shall be of a practical nature, and shall be conducted under published rules, conditions and regulations which are uniform as to all applicants for the same type of license or certificate, and which have been made available upon request to any applicant prior to the date of examination. The Department of Natural Resources shall preserve a record of all questions propounded and the answers given thereto. Such record shall be preserved for a period of six months following the date the notice of the granting or refusal of the license or certificate is served upon the applicant, and duly certified copies thereof shall be furnished to the applicant upon request being made within such six months period and upon the payment of the cost thereof. Any applicant who fails to pass an examination shall be permitted to take another examination after an interval of three months.
(Source: P.A. 89-445, eff. 2-7-96.)

(225 ILCS 710/48) (from Ch. 96 1/2, par. 4328)
Sec. 48. Violations; penalties. Any person who neglects, refuses, or fails to perform or discharge the duties or responsibilities imposed and required to be performed or discharged by any Section, clause, provisions, or rule of this Act, or who does any act or thing declared to be unlawful or prohibited by any such Section, clause, provision, or rule, or who violates any provision or requirement of this Act, shall be deemed guilty of a Class B misdemeanor.
The circuit courts of all counties within this State shall have and exercise within the limits of their respective districts, jurisdiction over all offenses and proceedings under this Act. All fines and penalties imposed or payable under this Act may be recovered by distress and sale of any mining or other personal property of the offender.
It shall be the duty of the Attorney General and State's attorneys to prosecute all violations of this Act, or all cases of neglect, refusal, or failure to perform or discharge the duties or responsibilities imposed and required to be performed or discharged by said Act. It shall also be the duty of such Attorney General or State's attorneys upon request made, to assist the inspector of mines in obtaining compliance with this Act, or any provisions thereof, by the institution of appropriate legal proceedings and to represent such inspector in any and all legal proceedings brought against him or her in his or her official capacity.
(Source: P.A. 87-1133.)

(225 ILCS 710/49) (from Ch. 96 1/2, par. 4329)
Sec. 49. This Act shall take effect and be in force on and after the first day of January, 1922.
(Source: Laws 1921, p. 525.)

(225 ILCS 710/50) (from Ch. 96 1/2, par. 4330)
Sec. 50. (a) This Act shall be administered by the Department of Natural Resources in accordance with the provisions of the Department of Natural Resources Act and the Civil Administrative Code of Illinois.
(b) The Department has the authority to allow variances from particular provisions of this Act if practical difficulties or particular hardships are in the way of carrying out the strict letter of any provision and if the variance will be substantially equivalent to the standards of health and safety as set out in this Act. A request for variance under this Section must be in writing and must state the provision from which a variance is sought, the extent of the variance sought, and the reasons supporting the variance request. The Department shall review the request and, if necessary, inspect the mine to be affected by variance. The Department shall issue a decision either denying or granting the variance or allowing a modified variance. Any interested person shall have the right to appeal any such decision to the Director of the Department. After notice and hearing, the Director shall render a final administrative decision on the variance request.
(c) The Department has the authority to promulgate rules to carry out the purposes and enforce the provisions of this Section and this Act.
(Source: P.A. 89-445, eff. 2-7-96.)



225 ILCS 715/ - Surface-Mined Land Conservation and Reclamation Act.

(225 ILCS 715/1) (from Ch. 96 1/2, par. 4501)
Sec. 1. Short title. This Act may be cited as the Surface-Mined Land Conservation and Reclamation Act.
(Source: P.A. 86-1475.)

(225 ILCS 715/2) (from Ch. 96 1/2, par. 4502)
Sec. 2. Statement of policy. It is declared to be the policy of this State to provide for conservation and reclamation of lands affected by surface mining in order to restore them to optimum future productive use and to provide for their return to productive use including but not limited to: the planting of forests; the seeding of grasses and legumes for grazing purposes; the planting of crops for harvest; the enhancement of wildlife and aquatic resources; the establishment of recreational, residential and industrial sites; and for the conservation, development, management, and appropriate use of all the natural resources of such areas for compatible multiple purposes, to aid in maintaining or improving the tax base; and protecting the health, safety and general welfare of the people, the natural beauty and aesthetic values, and enhancement of the environment in the affected areas of the State; to prevent erosion, stream pollution, water, air and land pollution and other injurious effects to persons, property, wildlife and natural resources; and to assure that conservation and reclamation plans for all surface mining activity are available for the prior consideration of county governments within whose jurisdiction such lands will be affected by surface mining and to permit participation and authorize cooperation and coordination with the federal government in initial regulatory programs under the federal Surface Mining Control and Reclamation Act of 1977, Public Law 95-87, Title 30, USC Sec. 1201 et seq.
The issuance of a permit under this Act to engage in the surface mining of any resources other than fossil fuels is not intended to relieve the permittee from its duty to comply with other applicable state and local law regulating the commencement, location and operation of surface mining facilities.
(Source: P.A. 82-114.)

(225 ILCS 715/3) (from Ch. 96 1/2, par. 4503)
Sec. 3. Definitions. Wherever used or referred to in this Act, unless a different meaning clearly appears from the context:
(a) "Reclamation" means conditioning areas affected by surface mining to achieve the purposes of this Act.
(b) "Overburden" means all of the earth and other materials which lie above natural deposits of coal, clay, stone, sand, gravel, or other minerals, and also means such earth and other materials disturbed from their natural state in the process of surface mining.
(c) "Surface mining" means the mining of any minerals by removing the overburden lying above natural deposits thereof, and mining directly from the natural deposits thereby exposed or the deposition of overburden therefrom.
(d) "Operator" means any person, firm, partnership or corporation engaged in and controlling a surface mining operation, and includes political subdivisions and instrumentalities of the State of Illinois.
(e) "Pit" means a tract of land, from which overburden has been or is being removed for the purpose of surface mining.
(f) "Final cut" means the last pit created in a surface-mined area.
(g) "High wall" means that side of the pit adjacent to unmined land.
(h) "Affected land" means the area of land from which overburden is removed for surface mining or upon which overburden or refuse is deposited. It also means any area of land utilized for drainage ditches and haulage roads at surface coal mines.
(i) "Refuse" means all waste materials directly connected with the cleaning and preparation of minerals mined by surface mining and discarded equipment and machinery.
(j) "Slurry" means that portion of refuse separated from the mineral in the cleaning process, consisting of fines and clays in the preparation plant effluent, and which is readily pumpable.
(k) "Gob" means that portion of refuse consisting of waste coal, rock, pyrites, slate, or other unmerchantable material of relatively large size which is separated from the mineral in the cleaning process.
(l) "Acid forming materials" means those materials capable of producing toxic conditions when exposed.
(m) "Toxic conditions" means any conditions that will not support higher forms of plant or animal life in any place in connection with or as a result of the completion of surface mining.
(n) "Ridge" means a lengthened elevation of overburden created in the surface mining process.
(o) "Peak" means a projecting point of overburden created in the surface mining process.
(p) "Department" means Department of Natural Resources or such department, bureau, or commission as may lawfully succeed to the powers and duties of such Department.
(q) "Director" means the Director of the Department of Natural Resources or such officer, bureau or commission as may lawfully succeed to the powers and duties of such Director.
(r) "Darkened surface soil" means mineral horizons formed at or adjacent to the surface of the soil which are higher in organic matter content and visibly darker in color than the immediately underlying horizons.
(s) "Aggregate mining industry" means producers, by surface mining method, of all minerals other than coal, including sand, gravel, silica sand, shale, clay, limestone and any other mineral which may be so mined.
(Source: P.A. 91-938, eff. 1-11-01.)

(225 ILCS 715/4) (from Ch. 96 1/2, par. 4504)
Sec. 4. Necessity of permit.
It shall be unlawful for any operator to engage in surface mining in an area where the overburden shall exceed 10 feet in depth or where the operation will affect more than 10 acres during the permit year without first obtaining from the Department a permit so to do, in such form as is hereinafter provided.
(Source: P.A. 77-1568.)

(225 ILCS 715/4.1) (from Ch. 96 1/2, par. 4505)
Sec. 4.1. (Repealed).
(Source: P.A. 91-357, eff. 7-29-99. Repealed by P.A. 91-938, eff. 1-11-01.)

(225 ILCS 715/5) (from Ch. 96 1/2, par. 4506)
Sec. 5. Application for permit; bond; fee; permit.
(a) Application for a permit shall be made upon a form furnished by the Department, which form shall contain a description of the tract or tracts of land and the estimated number of acres thereof to be affected by surface mining by the applicant to the tenth succeeding June 30, which description shall include the section, township, range, and county in which the land is located and shall otherwise describe the land with sufficient certainty so that it may be located and distinguished from other lands, and a statement that the applicant has the right and power by legal estate owned to mine by surface mining and to reclaim the land so described. Such application shall be accompanied by: (i) a bond or security meeting the requirements of Section 8 of this Act; and (ii) a fee of $150 for every acre and fraction of an acre of land to be permitted.
(b) An operator desiring to have a permit amended to cover additional land may file an amended application with the Department with such additional fee and bond or security as may be required under the provisions of this Act. Such amendment shall comply with all requirements of this Act.
(c) An operator may withdraw any land covered by a permit, excepting affected land, by notifying the Department thereof, in which case the penalty of the bond or security filed by such operator pursuant to the provisions of this Act shall be reduced proportionately.
(d) (Blank).
(e) Every application, and every amendment to an application, submitted under this Act shall contain the following, except that the Director may waive the requirements of this subsection (e) for amendments if the affected acreage is similar in nature to the acreage stated in the permit to be amended:
1. a statement of the ownership of the land and of

the minerals to be mined;

2. the minerals to be mined;
3. the character and composition of the vegetation

and wildlife on lands to be affected;

4. the current and past uses to which the lands to be

affected have been put;

5. the current assessed valuation of the lands to be

affected and the assessed valuation shown by the two quadrennial assessments next preceding the currently effective assessment;

6. the nature, depth and proposed disposition of the

overburden;

7. the estimated depth to which the mineral deposit

will be mined;

8. the location of existing roads, and anticipated

access and haulage roads planned to be used or constructed in conducting surface mining;

9. the technique to be used in surface mining;
10. the location and names of all streams, creeks,

bodies of water and underground water resources within lands to be affected;

11. drainage on and away from the lands to be

affected including directional flow of water, natural and artificial drainways and waterways, and streams or tributaries receiving the discharge;

12. the location of buildings and utility lines

within lands to be affected;

13. the results of core drillings of consolidated

materials in the overburden when required by the Department, provided that the Department may not require core drillings at the applicant's expense in excess of one core drill for every 25 acres of land to be affected;

14. a conservation and reclamation plan and map

acceptable to the Department. The operator shall designate which parts of the lands to be affected are proposed to be reclaimed for forest, pasture, crop, horticultural, homesite, recreational, industrial or other uses including food, shelter and ground cover for wildlife and shall show the same by appropriate designation on a reclamation map. The plan shall:

(i) provide for timely compliance with all

operator duties set forth in Section 6 of this Act by feasible and available means; and

(ii) provide for storage of all overburden and

refuse.

Information respecting the minerals to be mined required by subparagraph (e)2 of this Section, respecting the estimated depth to which the mineral deposit will be mined required by subparagraph (e)7 of this Section, and respecting the results of core drillings required by subparagraph (e)13 of this Section shall be held confidential by the Department upon written request of the applicant.
(f) All information required in subsection (e) of this Section, with the exception of that information which is to be held in confidentiality by the Department shall be made available by the operator for public inspection at the county seat of each county containing land to be affected. The county board of each county containing lands to be affected may propose the use for which such lands within its county are to be reclaimed and such proposal shall be considered by the Department, provided that any such proposal must be consistent with all requirements of this Act.
Such plan shall be deposited with the county board no less than 60 days prior to any action on the plan by the Department. All actions by the county board pursuant to this Section must be taken within 45 days of receiving the plan.
If requested by a county board of a county to be affected under a proposed permit, a public hearing to be conducted by the Department shall be held in such county on the permit applicant's proposed reclamation plan. By rules and regulations the Department shall establish hearing dates which provide county boards reasonable time in which to have reviewed the proposed plans and the procedural rules for the calling and conducting of the public hearing. Such procedural rules shall include provisions for reasonable notice to all parties, including the applicant, and reasonable opportunity for all parties to respond by oral or written testimony, or both, to statements and objections made at the public hearing. County boards and the public shall present their recommendations at these hearings. A complete record of the hearings and all testimony shall be made by the Department and recorded stenographically.
(g) The Department shall approve a conservation and reclamation plan if the plan complies with this Act and completion of the plan will in fact achieve every duty of the operator required by this Act. The Department's approval of a plan shall be based upon the advice of technically trained foresters, agronomists, economists, engineers, planners and other relevant experts having experience in reclaiming surface-mined lands, and having scientific or technical knowledge based upon research into reclaiming and utilizing surface-mined lands. The Department shall consider all testimony presented at the public hearings as provided in subsection (f) of this Section. In cases where no public hearing is held on a proposed plan, the Department shall consider written testimony from county boards when submitted no later than 45 days following filing of the proposed plan with the county board. The Department shall immediately serve copies of such written testimony on the applicant and give the applicant a reasonable opportunity to respond by written testimony. The Department shall consider the short and long term impact of the proposed mining on vegetation, wildlife, fish, land use, land values, local tax base, the economy of the region and the State, employment opportunities, air pollution, water pollution, soil contamination, noise pollution and drainage. The Department may consider feasible alternative uses for which reclamation might prepare the land to be affected and may analyze the relative costs and effects of such alternatives. Whenever the Department does not approve the operator's plan, and whenever the plan approved by the Department does not conform to the views of the county board expressed in accordance with subsection (f) of this Section, the Department shall issue a statement of its reasons for its determination and shall make such statement public. The approved plan shall be filed by the applicant with the clerk of each county containing lands to be affected and such plan shall be available for public inspection at the office of the clerk until reclamation is completed and the bond is released in accordance with the provisions of the Act.
(h) Upon receipt of a bond or security, all fees due from the operator, and approval of the conservation and reclamation plan by the Department, the Department shall issue a permit to the applicant which shall entitle him to engage thereafter in surface mining on the land therein described until the tenth succeeding June 30, the period for which such permits are issued being hereafter referred to as the "permit period".
(i) The operator may transfer any existing permit to a second operator, after first notifying the Department of the intent to transfer said permit. The Department shall transfer any existing permit to a second party upon written notification from both parties and the posting of an adequate performance bond by the new permittee.
(Source: P.A. 97-1136, eff. 1-1-13.)

(225 ILCS 715/6) (from Ch. 96 1/2, par. 4507)
Sec. 6. Duties of operator. Every operator to whom a permit is issued pursuant to the provisions of this Act may engage in surface mining upon the lands described in the permit upon the performance of and subject to the following requirements with respect to such lands:
(a) All land affected by surface mining except as otherwise provided in this Act shall be graded to a rolling topography traversable by machines necessary for maintenance in accordance with the planned use, with slopes having no more than 15% grade, except that in the following cases the grade shall not exceed 30%: (i) lands to be reclaimed to forest plantation, recreational or wildlife land uses, (ii) the outside slope of the box cut spoil, and (iii) the outside slopes of all overburden deposition areas. The final cut spoil and the side slopes of haulage road inclines can remain at a slope equal to the angle of repose of the material, provided the material can support vegetative cover. However, in no case shall the Department require grading to a lesser slope than the original grade of the overburden existing prior to mining.
(b) All runoff water shall be impounded, drained or treated so as to reduce soil erosion, damage to unmined lands, and pollution of streams and other waters. The operator shall construct earth dams, where lakes may be formed, in accordance with sound engineering practices if necessary to impound water, provided the formation of the lakes or ponds will not interfere with underground or other mining operations, other subsequent uses of the area approved by the Department, or damage adjoining property. Such water impoundments must be approved by the Department based on the expected ability of the lakes or ponds to support desirable uses such as water for livestock or wild life; and if to be used for fish life, shall have minimum depths in accordance with standards for fish stocking in the various areas of the State recommended by the Department.
(c) Acid forming materials present in the exposed face of the mined mineral seam or seams in the final cut shall be covered at all times with not less than 4 feet of water, or other materials which shall be placed with slopes having no more than 30% grade, capable of supporting plant and animal life. Final cuts or other depressed affected areas, no longer in use in mining operations, which accumulate toxic waters will not meet reclamation requirements.
(d) Slurry must be confined in depressed or mined areas bounded by levees or dams constructed from material capable of supporting acceptable vegetation and built in accordance with sound engineering practices. Such areas shall be screened with border plantings of tree species which by their seeding habits will encourage propagation of vegetation on these areas, and levees or dams built to confine slurry shall be established to adapted species of grasses. Gob not capable of supporting vegetation shall be covered to a minimum depth of 4 feet with soil or other material in accordance with sound soil conservation practices as prescribed by the Director. Such material must be capable of being vegetated and an acceptable cover shall be established. The above stipulated reclamation measures shall apply to all new refuse disposal areas or horizontal extensions of existing refuse disposal areas after the effective date of this Act.
(e) All abandoned haulage roads and all mine drainage ditches must be removed and graded, except where the Director determines that a road or ditch is consistent with and necessary to the conservation and reclamation plan.
(f) Unless the approved reclamation plan is inconsistent with vegetative cover, the soil shall be prepared and planted with trees, shrubs, grasses and legumes to provide suitable vegetative cover, in accordance with standards adopted by the Department.
(g) All requirements of the Environmental Protection Act, and of rules and regulations thereunder, as enforced by the Environmental Protection Agency, shall be complied with fully at all times during mining, reclamation, and after reclamation.
(h) Surface mining operations that remove and do not replace the lateral support shall not, unless mutually agreed upon by the operator and the adjacent property owner, approach property lines, established right-of-way lines of any public roads, streets or highways closer than a distance equal to 10 feet plus one and one-half times the depth of the excavation except where consolidated material or materials of sufficient hardness or ability to resist weathering and to inhibit erosion or sloughing exists in the highwall, the distance from the property line or any established right-of-way line shall not, unless mutually agreed, be closer than a distance equal to 10 feet plus one and one-half times the depth from the natural ground surface to the top of the consolidated material or materials.
(i) The operator shall annually submit to the Department and to the affected county a map in a form approved by the Department showing the location of the pit or pits by section, township, range and county, with such other description as will identify the land which the operator has affected by surface mining during such fiscal year and has completed mining operations thereon, with a legend upon such map showing the number of acres of affected land.
(j) When the Director determines that the land to be affected is (1) capable of being reclaimed for row-crop agricultural purposes and suitable for row-crop agricultural purposes based on United States Soil Conservation Service soil survey classifications of the affected land prior to mining, and (2) when the Director determines that the optimum future use of the land affected is for row-crop agricultural purposes, the affected land shall be graded to the approximate original grade of the land provided that the final cut and submerged roadways may remain if the Department determines that such final cut or roadways could form a water impoundment capable of supporting desirable uses such as water for livestock or wild life; and if to be used for fish life, shall have minimum depths in accordance with standards for fish stocking as recommended by the Department, and provided further that the box cut spoil shall be graded in accordance with subparagraph (a) of Section 6.
On all affected lands to be graded to the approximate original grade under this subsection (j), all or part of the darkened surface soil, as defined in this Act, shall be segregated during the stripping process and replaced as a final cover as a last step in the required grading. When available in such depth, at least 18 inches of the darkened surface soil shall be segregated and replaced. When less than 18 inches of darkened surface soil exists all such lesser amounts shall be segregated and replaced. In no case under this subsection (j) shall less than the top 8 inches of surface soil, darkened or not, be segregated and replaced. This segregation and replacement requirement may be altered by the Department only if it is determined upon the advice of competent soil scientists that other material available in the cast overburden would be suitable in meeting the reclamation requirements. Below the darkened surface soil the replaced material shall be suitable as an agricultural root medium. The Department shall determine by rules and regulations what constitutes a suitable agricultural root medium by composition and depth. On all lands to be reclaimed under this subsection (j), the operator shall not be required to create a soil condition better than that which existed prior to surface mining.
(k) All reclamation provided for hereunder shall be carried to completion by the operator prior to the expiration of 3 years after active use, as determined by the Department, except that no other reclamation of any kind shall be required to be made within depressed haulage roads or final cuts or any other area where pools or lakes, capable of supporting aquatic life, may be formed by rainfall or drainage runoff from adjoining land or where the Director determines that a road, dry pit bottom or ditch is consistent with and necessary to the conservation and reclamation plan. All mined areas which in the reclamation plan call for vegetation shall be covered with whatever top soils or other materials from the cast overburden that will support acceptable plant growth in accordance with standards adopted by the Department. The Department shall have authority to require that darkened surface soil be segregated from other overburden in the stripping process so as to accomplish the requirements of this subparagraph. When extension of the reclamation period is necessary to allow continued mining operation and to accomplish acceptable reclamation, such extension shall be made at the discretion of the Department, however, the Department shall not deny a reasonable extension under any of the subsections of this Section 6 when the operator shows that acts of God, strikes, inability to receive ordered equipment or extended periods of unseasonable and not to be expected weather have made completion within time limits impossible; or, the Department shall declare forfeiture of the surety bond or security on such land not satisfactorily reclaimed or the Director shall provide that the operator cover such areas with material capable of being vegetated in accordance with vegetative standards adopted by the Department within 1 year. If further extension of the reclamation period is necessary to accomplish acceptable reclamation such extension shall be made at the discretion of the Department or the Department shall declare forfeiture of the surety bond or security on such land not satisfactorily reclaimed.
(l) The reclamation requirements in this Section do not apply to affected land used for a landfill if the landfill is approved by the Environmental Protection Agency. The Environmental Protection Agency may regulate the amount of land to be used for that purpose and may establish a time schedule for the orderly and timely completion of the landfill. Any affected land designated for landfill and not used for that purpose within 5 years after such a designation is subject to the reclamation provisions of this Section.
(m) The conservation and reclamation plan shall be completely performed on time.
(n) High walls shall be reshaped to a slope of two-to-one or 50% to the anticipated water level or dry pit bottom unless otherwise excepted by the Director.
(o) The provisions of subsections (j) and (n) of this Section do not apply to the aggregate mining industry.
(Source: P.A. 91-938, eff. 1-11-01.)

(225 ILCS 715/6.5)
Sec. 6.5. Blasting operations; regulation.
(a) Blasting operations at permitted and unpermitted sites operated by the aggregate mining industry shall be conducted only in accordance with existing State and federal law and rules promulgated by the Department with the advice of the aggregate mining industry. These rules shall include provisions to require all of the following:
(1) The maintenance of blasting records for a period

of at least 3 years and that the records be made available for Department inspection and copying. However, these on-site blasting records, as they relate to detonation, are deemed to be proprietary information.

(2) The control of blasting operations so as to

prevent injury to persons and damage to public and private property outside the blasting site.

(3) That all blasting operations be conducted or

supervised by trained and competent persons as licensed by the Department.

(4) That blasting operations be subject to air blast

or ground vibration monitoring, or both, as necessary to limit property damage and protect public safety.

(5) The issuance of notices of violation in the event

of a violation of the Department's blasting rules.

(6) The issuance of orders requiring the cessation of

blasting operations in the event of a violation of the Department's blasting rules that may cause injury to persons or damage to public and private property outside the blasting site.

(7) The assessment of civil penalties, and the

initiation of formal administrative hearings to resolve violations of the Department's blasting rules.

(b) The Department shall promulgate rules requiring the training, examination, and licensing of persons engaging in or responsible for the blasting operation or use of explosives in aggregate mining operations. The rules shall include an administrative enforcement process designed to correct infractions of the terms of the blasting licenses issued by the Department. These rules may also include a fee schedule designed to defray the costs associated with the Department's examination and licensing of persons engaging in or responsible for the blasting operation or use of explosives in aggregate mining operations.
(c) The rules implementing the requirements of this Section shall become effective one year after the rules are adopted by the Department.
(d) The regulation of blasting operations at aggregate mining operations is an exclusive power and function of the State. A home rule unit may not regulate blasting operations at aggregate mining operations. This Section is a denial and limitation of home rule powers and functions under subsection (h) of Section 6 of Article VII of the Illinois Constitution.
(Source: P.A. 89-26, eff. 6-23-95.)

(225 ILCS 715/7) (from Ch. 96 1/2, par. 4508)
Sec. 7. Entry upon lands for inspection.
The Department, or its accredited representatives, may enter upon the lands of the operator at all reasonable times for the purpose of inspection, to determine whether the provisions of this Act have been complied with.
(Source: P.A. 77-1568.)

(225 ILCS 715/8) (from Ch. 96 1/2, par. 4509)
Sec. 8. Bond of operator; amount; sufficiency of surety; violations; compliance. Any bond herein provided to be filed with the Department by the operator shall be in such form as the Director prescribes, payable to the People of the State of Illinois, conditioned that the operator shall faithfully perform all requirements of this Act and comply with all rules of the Department made in accordance with the provisions of this Act. Such bond shall be signed by the operator as principal, and by a good and sufficient corporate surety, licensed to do business in Illinois, as surety. The penalty of such bond shall be an amount between $600 and $10,000 per acre as determined by the Director for lands to be affected by surface mining, including slurry and gob disposal areas. Under circumstances where a written agreement between the operator and a third party requires overburden to be removed, replaced, graded, and seeded in a manner that the necessary bond penalty exceeds $10,000 per acre, the Department shall require a bond amount sufficient to ensure the completion of the reclamation plan specified in the approved permit in the event of forfeiture. In no case shall the bond for the entire area under one permit be less than $600 per acre or $3,000, whichever is greater. Areas used for the disposal of slurry and gob shall continue under bond so long as they are in active use. In lieu of such bonds, the operator may deposit any combination of cash, certificates of deposits, government securities, or irrevocable letters of credit with the Department in an amount equal to that of the required surety bond on conditions as prescribed in this Section. The penalty of the bond or amount of other security shall be increased or reduced from time to time as provided in this Act. Such bond or security shall remain in effect until the affected lands have been reclaimed, approved, and released by the Department except that when the Department determines that grading and covering with materials capable of supporting vegetation in accordance with the plan has been satisfactorily completed, the Department shall release the bond or security except the amount of $100 per acre which shall be retained by the Department until the reclamation according to Section 6 of this Act has been completed. Where an anticipated water impoundment has been approved by the Department in the reclamation plan, and the Department determines the impoundment will be satisfactorily completed upon completion of the operation, the bond covering such anticipated water impoundment area shall be released.
A bond filed as above prescribed shall not be cancelled by the surety except after not less than 90 days' notice to the Department.
If the license to do business in Illinois of any surety upon a bond filed with the Department pursuant to this Act shall be suspended or revoked, the operator, within 30 days after receiving notice thereof from the Department, shall substitute for such surety a good and sufficient corporate surety licensed to do business in Illinois. Upon failure of the operator to make substitution of surety as herein provided, the Department shall have the right to suspend the permit of the operator until such substitution has been made.
The Department shall give written notice to the operator of any violation of this Act or non-compliance with any of the rules and regulations promulgated by the Department hereunder and if corrective measures, approved by the Department, are not commenced within 45 days, the Department may proceed as provided in Section 11 of this Act to request forfeiture of the bond or security. The forfeiture shall be the amount of bond or security in effect at the time of default for each acre or portion thereof with respect to which the operator has defaulted. Such forfeiture shall fully satisfy all obligations of the operator to reclaim the affected land under the provisions of this Act.
The Department shall have the power to reclaim, in keeping with the provisions of this Act, any affected land with respect to which a bond has been forfeited.
Whenever an operator shall have completed all requirements under the provisions of this Act as to any affected land, he shall notify the Department thereof. If the Department determines that the operator has completed reclamation requirements and refuse disposal requirements and has achieved results appropriate to the use for which the area was reclaimed, the Department shall release the operator from further obligations regarding such affected land and the penalty of the bond shall be reduced proportionately.
Bonding aggregate mining operations under permit by the State is an exclusive power and function of the State. A home rule unit may not require bonding of aggregate mining operations under permit by the State. This provision is a denial and limitation of home rule powers and functions under subsection (h) of Section 6 of Article VII of the Illinois Constitution of 1970.
(Source: P.A. 99-224, eff. 1-1-16; 100-201, eff. 8-18-17.)

(225 ILCS 715/9) (from Ch. 96 1/2, par. 4510)
Sec. 9. Fees and forfeitures; deposit. All fees and penalties collected under the provisions of this Act shall be deposited into the Aggregate Operations Regulatory Fund.
All forfeitures collected under the provisions of this Act shall be deposited in the reclamation fund to be used for the purposes for which the penal bond was issued, that is, to assure that the mining company reclaims the land of the mining operation according to the permit it received.
(Source: P.A. 89-26, eff. 6-23-95.)

(225 ILCS 715/10) (from Ch. 96 1/2, par. 4511)
Sec. 10. Administration.
(a) In addition to the duties and powers of the Department prescribed by the Civil Administrative Code of Illinois, it shall have full power and authority to carry out and administer the provisions of this Act. These powers shall include, but are not limited to, the imposition of the following fees to enable the Department to carry out the requirements of this Act:
(1) A registration fee of $475 assessed on July 1 of

each calendar year that is due from each operator engaged in and controlling a permitted or unpermitted surface mining operation. The registration fee shall be accompanied by a registration form, provided by the Department, which shall indicate the mailing address and telephone number of the operator, the location of all mining operations controlled by the operator, the minerals being mined, and other information deemed necessary by the Department. A $475 registration fee is the maximum registration fee due from a single operator each calendar year regardless of the number of sites under the operator's control.

(2) An additional fee of $175 assessed on July 1 of

each calendar year for each site that was actively being surfaced mined during the preceding 12 months that is due from the operator engaged in and controlling the permitted or unpermitted surface mining operations.

(3) An additional fee of $375 assessed on July 1 of

each calendar year that is due from each operator engaged in and controlling a permitted or unpermitted surface mining operation where blasting operations occurred during the preceding 12 months.

(b) Fees shall be assessed by the Department commencing July 1, 1995 for every surface mine operator, active mining site, and active aggregate blasting operation of record as of that date and on July 1 of each year thereafter. The fees assessed under this Section are in addition to any other fees required by law.
(c) All fees assessed under this Section shall be submitted to the Department no later than 30 days from the date listed on the Department's annual fee assessment letter sent to the surface mine operator. If the operator is delinquent in the payment of the fees assessed under this Section, no further permits or certifications shall be issued to the operator until the delinquent fees have been paid. Moreover, if the operator is delinquent for more than 60 days in the payment of fees assessed under this Section, the Department shall take the action, in accordance with Section 13 of this Act, necessary to enjoin further surface mining and aggregate blasting operations until all delinquent fees are paid.
(Source: P.A. 97-1136, eff. 1-1-13.)

(225 ILCS 715/11) (from Ch. 96 1/2, par. 4512)
Sec. 11. Bond forfeiture proceedings-Pre-requisites.
The Attorney General, upon request of the Department, shall institute proceedings to have the bond of the operator forfeited for violation by the operator of any of the provisions of this Act or for non-compliance with any lawful rule or regulation promulgated by the Department thereunder. Before making such request of the Attorney General, the Department shall notify the operator in writing of the alleged violation or non-compliance and shall afford the operator the right to appear before the Department at a hearing to be held not less than 30 days after the receipt of such notice by the operator. At the hearing the operator may present for the consideration of the Department statements, documents and other information with respect to the alleged violation. After the conclusion of the hearing, the Department shall either withdraw the notice of violation or shall request the Attorney General to institute proceedings to have the bond of the operator forfeited as to the land involved.
Any operator against whom forfeiture proceedings have been required should not be issued a permit for further surface mining in Illinois except if he provides additional assurances satisfactory to the Director that such proceedings shall not again become necessary.
(Source: P.A. 77-1568.)

(225 ILCS 715/12) (from Ch. 96 1/2, par. 4513)
Sec. 12. Rules.
(a) The Department may adopt and promulgate reasonable rules respecting the administration of this Act, and in conformity therewith.
(b) Rules adopted by the Department shall not apply retroactively. Any operator shall have the right to proceed with operations under this Act until such rules are adopted and no such rules shall be made applicable to any operations prior to the effective date thereof.
(c) In addition to the provisions of this Section, and to the extent consistent with this Section, the provisions of the Illinois Administrative Procedure Act apply to the adoption of rules under this Act.
(d) Any act authorized to be done by the Director may be performed by the Assistant Director or any employee of the Department when designated by the Director.
(Source: P.A. 91-938, eff. 1-11-01.)

(225 ILCS 715/13) (from Ch. 96 1/2, par. 4515)
Sec. 13. Penalties- Injunction. Any person required by this Act to have a permit who engages in surface mining without previously securing a permit to do so as prescribed by this Act, is guilty of a business offense and shall be fined not less than $50 nor more than $1,000. Each day of operation without the permit required by this Act shall be deemed a separate violation.
Authorized representatives of the Department shall by injunctive procedures close down at once any operator found to be surface mining without a permit or in violation of this Act. No liability whatsoever shall accrue to the Department or its authorized representative in closing down any operator pursuant to this Section.
(Source: P.A. 78-1295.)

(225 ILCS 715/13a) (from Ch. 96 1/2, par. 4516)
Sec. 13a. Review by court. All final administrative decisions of the Department hereunder shall be subject to judicial review pursuant to the provisions of the Administrative Review Law, and all amendments and modifications thereof, and the rules adopted pursuant thereto. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 82-783.)

(225 ILCS 715/14) (from Ch. 96 1/2, par. 4517)
Sec. 14. Transition provision.
All permits, bonds, plans, duties and requirements pursuant to "The Open Cut Land Reclamation Act", approved August 10, 1961, as amended, and "The Surface-Mined Land Reclamation Act", approved April 6, 1967, as amended, shall remain in full force and effect with respect to mining commenced prior to the effective date of this Act.
(Source: P.A. 77-1568.)

(225 ILCS 715/15) (from Ch. 96 1/2, par. 4518)
Sec. 15. (Repealed).
(Source: P.A. 77-1568. Repealed by P.A. 91-938, eff. 1-11-01.)

(225 ILCS 715/16) (from Ch. 96 1/2, par. 4519)
Sec. 16. Severability clause.
If any Section, subdivision, clause, sentence or paragraph in this Act shall be held to be unconstitutional, the unconstitutionality thereof shall not affect the remaining parts of this Act.
(Source: P.A. 77-1568.)

(225 ILCS 715/17) (from Ch. 96 1/2, par. 4520)
Sec. 17. a. The Director and the Land Reclamation Division within the Department of Natural Resources shall have the power and duty to act as the regulatory authority for the State of Illinois, under the Surface Mining Control and Reclamation Act of 1977, P.L. 95-87, (hereinafter sometimes referred to as the "Federal Law") Section 502, and, to the extent required by P.L. 95-87, Section 510 (d), with respect to the initial regulatory program, and for purposes of formal State program development under Section 503.
b. The regulatory authority is authorized to: (i) hold hearings, (ii) undertake inspections, (iii) file inspection reports, (iv) require compliance with and enforce initial performance standards contained in Section 502(c) of the Federal Law including, as deemed appropriate, the conditioning of new and existing permits with lawfully imposed requirements no more stringent than Federal Law and regulations; (v) make determinations under Section 510(d) and otherwise to comply with and administer the initial regulatory program, (vi) adopt such rules and regulations as are necessary or appropriate to the purposes of this Section; and (vii) apply for, accept, receive, receipt for and use for and in behalf of the State such moneys or property as are given or granted by the Federal Government under the Federal Law or any other federal law, or from any other lawful public or private source, for the purposes of developing, administering or enforcing the Federal Law or this Act, and otherwise for mined land reclamation purposes, provided that such funds received shall be deposited with the State Treasurer and held and disbursed by him in accordance with "An Act in relation to the receipt, custody, and disbursement of money allotted by the United States of America or any agency thereof for use in this State", approved July 3, 1939, as amended, and provided that such moneys or property shall be used only for the purposes for which they are contributed. Adoption of rules and regulations authorized by this Section shall be pursuant to Section 5-35 of the Illinois Administrative Procedure Act.
c. No person shall open, develop or operate a surface coal mining operation (including an underground operation) as defined in P.L. 95-87, Section 701(28), without a permit from the regulatory authority. The Director may provide for a reasonable implementation schedule for this permit requirement, consistent with the administration of the Federal Law.
d. Standards used and conditions imposed in the administration and enforcement of this Section shall be no more stringent than required by the Federal Law and federal regulations thereunder. Nothing in this Section shall be construed to require a determination or finding pursuant to subsection 510(d) of the Federal Law, as to any permit issued prior to August 3, 1977, or to any revisions or renewals thereof, or to any existing surface mining operations for which a permit was issued (or, in the case of underground mines, for which a notice of mine opening was filed pursuant to Section 3.06 of the Coal Mining Act), prior to August 3, 1977.
e. If an application for a permit discloses, or if the regulatory authority or the Illinois Department of Agriculture have reason to believe that a surface coal mining operation subject to determination under Section 510(d) of the Federal Law contains prime farm land, as defined by subsection 701(20) of the Federal Law, then, in addition to other requirements of the Federal Law, the determination of the regulatory authority under Section 510(d) of the Federal Law respecting whether a permit shall be granted shall be made only after written consideration of any comments which may be made by the Interagency Committee on Surface Mining Control and Reclamation.
f. (1) The Interagency Committee on Surface Mining Conservation and Reclamation ("the Interagency Committee") shall consist of the Director (or Division head) of each of the following State agencies: (1) the Department of Agriculture, (2) the Environmental Protection Agency, (3) the Division of Water Resources in the Department of Natural Resources, (4) the Department of Natural Resources, and (5) any other State agency designated by the regulatory authority as having a programmatic role in the review or regulation of surface coal mining operations whose comments are expected by the regulatory authority to be relevant and of material benefit to the review process.
(2) The Interagency Committee shall review and comment on permit applications concerning protection of the hydrologic system, water pollution control, reclamation plans and soil handling techniques, dams and impoundments, and postmining land use regarding mining operations subject to prime farm land determinations under Section 510(d)(1) pursuant to the Federal Law.
(3) Upon receipt of a complete application for a permit, the regulatory authority shall provide each agency which is a member of the Interagency Committee with a copy thereof. Each Committee member shall prepare its proposed response and comments to the application within 45 days, and shall forward same to the regulatory authority. Comments shall be based upon factual, legal, and technical considerations, and such considerations shall be stated in the comment. The comments of the Interagency Committee shall be filed in the office of the County Clerk of each County in which surface mining subject to the application is proposed to take place. Whenever a County Board may request a hearing on a reclamation plan pursuant to Section 5(f) of the Act, and the application is also made subject to Interagency Committee review and comment by this Section 17, then, notwithstanding time limits on County Board action pursuant to Section 5(f) and 5(g) of this Act, the County Board shall have 30 days from the date of filing of the Interagency Comments with the County Clerk in which either to request a public hearing under Section 5(f) and Section 17, or, alternatively to file written comments, recommendations and affidavits concerning the reclamation plan and the other subjects of Interagency Committee review under this Section 17. In addition to other relevant information, the regulatory authority shall consider all comments, recommendations, testimony and evidence presented at the public hearing or by written submittal of a County Board, prior to and in connection with its final action. The regulatory authority may consult with the applicant, the relevant County Board, appropriate Interagency Committee members, and may seek qualified advice of other technically trained experts, concerning standards and conditions of the permit necessary or appropriate to comply with this Act and regulations. The applicant may furnish supplemental information in support or modification of its application, provided that interested parties are given a reasonable opportunity to comment thereon. Final action on the application shall occur within 120 days of initial receipt of a complete application, unless time for such action is waived by the applicant, or unless, as to operations subject to the requirements of Section 4 of the Act, the time for final action is otherwise tolled pursuant to the Act or regulations thereunder. If no final action occurs within the time in which final action is required, the applicant, upon written notice to the regulatory authority, may deem the application denied, and such denial shall constitute final action. The regulatory authority shall set forth the factual, technical and legal basis for its final action as part of the record. Review of any such final action shall be in accordance with the Administrative Review Law, as amended.
g. Violation of the Act (including this Section), or of the terms of any permit, or of any regulation adopted under this Section or otherwise under the Act shall, in addition to other penalties provided by the Act, be punishable, after notice of the violation alleged and opportunity for a hearing, by modification, suspension or revocation of a permit by the Director. In case the Director receives information of an emergency posing a serious immediate threat of significant harm to life, public health or safety, property or the environment, permit suspension may be immediate, subject to a prompt hearing and decision. The regulatory authority is authorized to undertake, cooperate with, and participate in enforcement activity under the Federal Law, as deemed appropriate to the purposes of this Act and the Federal Law.
h. The regulatory authority may delegate responsibilities, other than final action on permits, to other State agencies, with the consent of such agencies, and the regulatory authority may contract with any State officer or agency, to administer such responsibilities hereunder as may be deemed necessary and appropriate to provide for effective administration of this Section taking into account the need to have efficient administration hereof, without unreasonable or unnecessary cost or duplication of effort, and taking into account the need to deliver fair and effective governmental service to the interested public.
i. The Director shall implement and enforce regulations to assure that no person employed by the regulatory authority performing any function or duty under this Section shall have a direct or indirect financial interest in underground or surface coal mining operations, in violation of the Federal Law.
j. Surface coal mining operations subject to the permit requirement of Section 4 of this Act shall comply with all requirements of this Act, including this Section. Nothing in this Section shall be construed to limit the authority of a County board under Section 5(f) of the Act. Surface coal mining operations subject to this Section, for which no permit is required under Section 4 of this Act, shall be subject to Sections 2, 3, 5a, 8, 9, 10, 11, 13, 13(a), 15 and 16 of this Act, as well as this Section. The regulatory authority shall administer the permit requirements of Section 4 and this Act jointly, so as to require only one permit of an operator of a surface mining operation. In case of a conflict between permit requirements or regulations under other Sections of this Act and this Section, this Section and standards, conditions, rules and regulations adopted or imposed pursuant to this Section, shall control; no standard or condition imposed pursuant to this Section shall be less stringent than imposed by other Sections of this Act, or regulations thereunder.
k. The Interagency Committee shall hold meetings for the purpose of reviewing other regulatory and permit requirements imposed by state and federal law upon owners and operators of surface coal mining operations, with a view to, and, to the extent lawful and appropriate, for the purpose of the joint consideration and determination of NPDES and other permit applications required of owners and operators of surface coal mining operations, to make as effective as possible a unified permit system requiring a single application and final determination of the State agencies involved.
l. The enactment hereof shall not be construed to limit the effect of any other remedy or other requirement of State or Federal laws, except as expressly provided herein.
(Source: P.A. 88-45; 89-445, eff. 2-7-96.)



225 ILCS 720/ - Surface Coal Mining Land Conservation and Reclamation Act.

Article I - General Provisions

(225 ILCS 720/Art. I heading)

(225 ILCS 720/1.01) (from Ch. 96 1/2, par. 7901.01)
Sec. 1.01. Short Title. This Act may be cited as the Surface Coal Mining Land Conservation and Reclamation Act.
(Source: P.A. 86-1475.)

(225 ILCS 720/1.02) (from Ch. 96 1/2, par. 7901.02)
Sec. 1.02. Legislative Declaration. (a) It is declared to be the policy of this State to provide for conservation and reclamation of lands affected by surface and underground coal mining in order to restore them to optimum future productive use and to provide for their return to productive use including but not limited to: the planting of forests; the seeding of grasses and legumes for grazing purposes; the planting of crops for harvest; the enhancement of wildlife and aquatic resources; the establishment of recreational, residential and industrial sites; the establishment of new bodies of water for recreational, agricultural, and wildlife conservation purposes; and for the conservation, development, management, and appropriate use of all the natural resources of such areas for compatible multiple purposes, to aid in maintaining or improving the tax base; and protecting the health, safety and general welfare of the people, the natural beauty and aesthetic values, and enhancement of the environment in the affected areas of the State; to prevent erosion, stream pollution, water, air and land pollution and other injurious effects to persons, property, wildlife and natural resources; to assure that the coal supply essential to the Nation's and State's energy requirements, and to their economic well-being is provided; to strike a balance between protection of the environment and agricultural productivity, and the Nation's need for coal as a source of energy; and to assure that land conservation and reclamation plans for all mining operations are available for the prior consideration of the public, and of county governments within whose jurisdiction such lands will be affected by coal mining.
(b) It is the purpose of this Act to implement these policies through methods and standards that fully comply with the requirements established by the United States Congress in the Surface Mining Control and Reclamation Act of 1977.
(c) It is also the purpose of this Act to establish requirements that are no more stringent than those required to meet the Federal Surface Mining Control and Reclamation Act of 1977 (PL 95-87).
(Source: P.A. 81-1015.)

(225 ILCS 720/1.03) (from Ch. 96 1/2, par. 7901.03)
Sec. 1.03. Definitions.
(a) Whenever used or referred to in this Act, unless a different meaning clearly appears from the context:
(1) "Affected land" means:
(A) in the context of surface mining operations,

the areas described in Section 1.03(a)(24)(B), and

(B) in the context of underground mining

operations, surface areas on which such operations occur or where such activities disturb the natural land surface.

(2) "Approximate original contour" means that surface

configuration achieved by backfilling and grading of the mined area so that the reclaimed area, including any terracing or access roads, closely resembles the general surface configuration of the land prior to mining and blends into and complements the drainage pattern of the surrounding terrain, with all highwalls and spoil piles eliminated.

(3) "Article" means an Article of this Act.
(4) "Department" means the Department of Natural

Resources, or such department, bureau, or commission as may lawfully succeed to the powers and duties of such Department.

(5) "Director" means the Director of the Department

or such officer, bureau or commission as may lawfully succeed to the powers and duties of such Director.

(6) "Federal Act" means the Federal Surface Mining

Control and Reclamation Act of 1977 (Public Law 95-87).

(7) "Imminent danger to the health and safety of the

public" means the existence of any condition or practice, or any violation of a permit or other requirement of this Act in a mining and reclamation operation, which condition, practice, or violation could reasonably be expected to cause substantial physical harm to persons outside the permit area before such condition, practice, or violation can be abated. A reasonable expectation of death or serious injury before abatement exists if a rational person, subjected to the same conditions or practices giving rise to the peril, would not expose himself to the danger during the time necessary for abatement.

(8) (Blank).
(9) "Interagency Committee" means the Interagency

Committee on Surface Mining Control and Reclamation created by Section 1.05.

(9-a) "Lands eligible for remining" means those lands

that would otherwise be eligible for expenditures under the Abandoned Mined Lands and Water Reclamation Act.

(10) "Mining and reclamation operations" means mining

operations and all activities necessary and incident to the reclamation of such operations.

(11) "Mining operations" means both surface mining

operations and underground mining operations.

(12) "Operator" means any person engaged in coal

mining, and includes political subdivisions, units of local government and instrumentalities of the State of Illinois, and public utilities.

(13) "Permit" means a permit or a revised permit to

conduct mining operations and reclamation issued by the Department under this Act.

(14) "Permit applicant" or "applicant" means a person

applying for a permit.

(15) "Permit application" or "application" means an

application for a permit under this Act.

(16) "Permit area" means the land described in the

permit.

(17) "Permittee" means a person holding a permit.
(18) "Permit term" means the period during which the

permittee may engage in mining operations under a permit.

(19) "Person" means an individual, partnership,

copartnership, firm, joint venture, company, corporation, association, joint stock company, trust, estate, political subdivision, or any other public or private legal entity, or their legal representative, agent or assigns.

(20) "Reclamation" means conditioning areas affected

by mining operations to achieve the purposes of this Act.

(21) "Reclamation plan" means a plan described in

Section 2.03.

(22) "Regulations" means regulations promulgated

under the Federal Act.

(23) "Section" means a section of this Act.
(24) "Surface mining operations" means (A) activities

conducted on the surface of lands in connection with a surface coal mine or surface operations. Such activities include excavation for the purpose of obtaining coal including such common methods as contour, strip, auger, mountaintop removal, box cut, open pit, and area mining, coal recovery from coal waste disposal areas, the uses of explosives and blasting, and in situ distillation or retorting, leaching or other chemical or physical processing, and the cleaning, concentrating, or other processing or preparation, loading of coal at or near the mine site; and (B) the areas on which such activities occur or where such activities disturb the natural land surface. Such areas include any adjacent land the use of which is incidental to any such activities, all lands affected by the construction of new roads or the improvement or use of existing roads to gain access to the site of such activities and for haulage, and excavations, workings, impoundments, dams, refuse banks, dumps, stockpiles, overburden piles, spoil banks, culm banks, tailings, holes or depressions, repair areas, storage areas, processing areas, shipping areas and other areas upon which are sited structures, facilities, or other property or materials on the surface, resulting from or incident to such activities.

(25) "Toxic conditions" and "toxic materials" mean

any conditions and materials that will not support higher forms of plant or animal life in any place in connection with or as a result of the completion of mining operations.

(26) "Underground mining operations" means the

underground excavation of coal and (A) surface operations incident to the underground extraction of coal, such as construction, use, maintenance, and reclamation of roads, above-ground repair areas, storage areas, processing areas, shipping areas, areas on which are sited support facilities including hoist and ventilation ducts, areas used for the storage and disposal of waste, and areas on which materials incident to underground mining operations are placed, and (B) underground operations incident to underground excavation of coal, such as underground construction, operation, and reclamation of shafts, adits, underground support facilities, in situ processing, and underground mining, hauling, storage, or blasting.

(27) "Unwarranted failure to comply" means the

failure of a permittee to prevent the occurrence of or to abate any violation of his permit or any requirement of this Act due to indifference, lack of diligence, or lack of reasonable care.

(b) The Department shall by rule define other terms used in this Act if necessary or desirable to achieve the purposes of this Act.
(Source: P.A. 97-813, eff. 7-13-12.)

(225 ILCS 720/1.04) (from Ch. 96 1/2, par. 7901.04)
Sec. 1.04. (Repealed).
(Source: P.A. 90-490, eff. 8-17-97. Repealed by P.A. 93-168, eff. 7-10-03.)

(225 ILCS 720/1.05) (from Ch. 96 1/2, par. 7901.05)
Sec. 1.05. Interagency Committee. There is created the Interagency Committee on Surface Mining Control and Reclamation, which shall consist of the Director (or Division Head) of each of the following State agencies: (a) the Department of Agriculture, (b) the Environmental Protection Agency, (c) the Department of Commerce and Economic Opportunity, and (d) any other State Agency designated by the Director as having a programmatic role in the review or regulation of mining operations and reclamation whose comments are expected by the Director to be relevant and of material benefit to the process of reviewing permit applications under this Act. The Interagency Committee on Surface Mining Control and Reclamation shall be abolished on June 30, 1997. Beginning July 1, 1997, all programmatic functions formerly performed by the Interagency Committee on Surface Mining Control and Reclamation shall be performed by the Office of Mines and Minerals within the Department of Natural Resources, except as otherwise provided by Section 9.04 of this Act.
(Source: P.A. 94-793, eff. 5-19-06.)

(225 ILCS 720/1.06) (from Ch. 96 1/2, par. 7901.06)
Sec. 1.06. Scope of the Act. This Act shall apply to all mining operations, except
(a) the private non-commercial extraction of coal by a landowner or lessee where 250 tons or less of coal are removed in any 12 consecutive months;
(b) the extraction of coal incidental to the extraction of other minerals where the coal does not exceed 16 2/3% of the total mineral tonnage mined;
(c) coal exploration on Federal lands; and
(d) the extraction of coal on Federal lands except to the extent provided under a cooperative agreement with the United States in accordance with Section 9.03.
(Source: P.A. 81-1015.)

(225 ILCS 720/1.07) (from Ch. 96 1/2, par. 7901.07)
Sec. 1.07. Construction. As provided in Section 1.02, this Act shall be construed to fully comply and be consistent with the requirements of the Federal Surface Mining Control and Reclamation Act of 1977 (Public Law 95-87) and the provisions of Rule 1104 under "The Surface-Mined Land Conservation and Reclamation Act," approved September 17, 1971, as amended.
(Source: P.A. 81-1015.)



Article II - Permits

(225 ILCS 720/Art. II heading)

(225 ILCS 720/2.01) (from Ch. 96 1/2, par. 7902.01)
Sec. 2.01. Necessity of a Permit. It shall be unlawful for any person to engage in mining operations subject to the provisions of this Act without first obtaining from the Department a permit to do so.
(Source: P.A. 81-1015.)

(225 ILCS 720/2.02) (from Ch. 96 1/2, par. 7902.02)
Sec. 2.02. Contents of Permit Application.
(a) Each permit application, and each application for revision of a permit, submitted under this Act shall contain all information, maps, surveys, data and other materials which the Department by rule requires, in a form prescribed by the Department by rule. Such rules shall satisfy the requirements for permit applications and for applications for revision of a permit under the Federal Act and Regulations.
(b) If the Department finds that the probable total annual production at all locations of an operation will not exceed 300,000 tons, the Department shall provide assistance under this subsection to that operator to the extent required under the Federal Act. The following shall be performed for such operator by a qualified public or private laboratory designated by the Department to the extent required by the Department by rule to be part of such operator's application, and if such operator requests such assistance in writing:
(1) the determination of probable hydrologic

consequences, including the engineering analyses and designs necessary for the determination;

(2) the development of cross-section maps and plans;
(3) the geologic drilling and statement of results of

test borings and core samplings;

(4) the collection of archaeological information and

any other archaeological and historical information required by the Department, and the preparation of plans necessitated thereby;

(5) pre-blast surveys; and
(6) the collection of site-specific resource

information and production of protection and enhancement plans for fish and wildlife habitats and other environmental values required by the Department under this Act.

The cost of the preparation of such determinations, test borings, core samplings and statements for such operator shall be paid by the Department to the extent required under the Federal Act. A coal operator that has received assistance pursuant to this subsection shall reimburse the regulatory authority for the cost of the services rendered if the program administrator finds that the operator's actual and attributed annual production of coal for all locations exceeds 300,000 tons during the 12 months immediately following the date on which the operator is issued the surface coal mining and reclamation permit.
(c) With respect to applications for surface mining operations in cases where the private mineral estate has been severed from the private surface estate, the applicant shall submit to the Department with the application either (1) the written consent of the surface owner to the extraction of coal by surface mining operations, (2) a conveyance that expressly grants or reserves the right to extract the coal by surface mining operations, or (3) if the conveyance does not expressly grant the right to extract coal by surface mining operations, a determination in accordance with State law of the surface-subsurface legal relationship.
(Source: P.A. 88-599, eff. 9-1-94.)

(225 ILCS 720/2.03) (from Ch. 96 1/2, par. 7902.03)
Sec. 2.03. Reclamation Plan. (a) Each permit application shall include a reclamation plan which meets all requirements which the Department by rule prescribes. Such rules shall as a minimum prescribe the applicable requirements for such plans set forth in the Federal Act and Regulations.
(b) Each application for revision of a permit shall include a revised reclamation plan or a statement with supporting evidence that the proposed revision does not require a revision of the reclamation plan.
(Source: P.A. 81-1015.)

(225 ILCS 720/2.04) (from Ch. 96 1/2, par. 7902.04)
Sec. 2.04. Notice and Public Review of Applications. (a) At the time of submission of a permit application, the applicant shall (1) place a public notice of the application in a local newspaper of general circulation in the locality of the proposed mining operations to appear at least once a week for four consecutive weeks, and (2) file the application for public inspection at the county seat of each county containing land to be affected under the permit. Information which pertains to coal seams, test borings, core samplings, or soil samples required to be part of a permit application shall be made available to any person with an interest which is or may be adversely affected. Information which pertains only to the analysis of the chemical and physical properties of the coal (excepting information regarding mineral or elemental content which is potentially toxic in the environment) need not be made available for public inspection. On the written request of the applicant, such information shall be kept confidential by the Department and not made a matter of public record.
(b) The contents and other requirements for the public notices and filings required by this Section shall be prescribed by the Department by rule.
(c) When an application is received, the Department shall notify various local governmental bodies, planning agencies, sewage and water treatment authorities, and water companies in the locality in which the proposed mining will take place, of the operator's intention to mine a particularly described tract of land and state the permit application's number and where a copy of the application may be inspected. Written comments on the permit application may be submitted to the Department in the manner and within the time prescribed by the Department by rule. Immediately on receipt of such comments, the Department shall transmit a copy of them to the applicant, and shall file them for public inspection at the same locations at which the application is available for public inspection.
(d) Any person having an interest which is or may be adversely affected or any person who is an officer of any government agency, or the county board of a county to be affected under a proposed permit, may file written objections to a permit application and may request an informal conference with the Department. If no informal conference is requested, or if the issues in question are not resolved by the informal conference, such interested person, officer, or county board may request a public hearing within 80 days after the first newspaper notice required by subsection (a) of this Section. If a hearing is requested, the Department shall hold at least one hearing in the locality affected by the permit, and shall hold a hearing in each county to be affected under the proposed permit in which a county board has requested a hearing. The Department may provide funds to county boards to assist them under this Section, provided funds are specifically appropriated for such purpose.
(e) By rule the Department shall establish hearing dates which provide reasonable time in which to have reviewed the proposed plans, and procedural rules for the calling and conducting of the public hearing. Such procedural rules shall include provisions for reasonable notice to all parties, including the applicant, and reasonable opportunity for all parties to respond by oral or written testimony, or both, to statements and objections made at the public hearing. County boards and the public shall present their recommendations at these hearings.
(f) A complete record of the hearings and all testimony shall be made by the Department and recorded stenographically or electronically. Such record shall be maintained and shall be accessible to the public until final release of the applicant's performance bond.
(g) If all parties requesting a hearing withdraw their requests, the hearing need not be held.
(Source: P.A. 81-1015.)

(225 ILCS 720/2.05) (from Ch. 96 1/2, par. 7902.05)
Sec. 2.05. Application Fee. At the time of submission to the Department, a permit application shall be accompanied by a fee based on the number of surface acres of land to be affected by the proposed operation. Such fees shall be established by the Department by rule. An application for renewal of a permit under Section 2.07 may be filed without payment of an additional fee. The Department shall assess, by rule, a permit fee for a permit revision to an existing permit.
(Source: P.A. 97-1136, eff. 1-1-13.)

(225 ILCS 720/2.06) (from Ch. 96 1/2, par. 7902.06)
Sec. 2.06. Duration of Permit. (a) A permit entitles the permittee to engage in the mining operations described in the permit for the period determined by the Department and stated in the permit. Except as provided by subsection (b) of this Section, such period shall not exceed five years from the date the permit is issued.
(b) If the applicant requests a specified permit term longer than five years in an application, and if the applicant demonstrates that such specified permit term is reasonably needed to allow the applicant to obtain necessary financing for equipment and the opening of the proposed mining operation and if the application is in all respects full and complete for such specified longer term, the Department may grant a permit for such longer permit term.
(c) A permit shall terminate if the permittee has not commenced the mining operations covered by the permit within three years after the date on which the permit is issued. The Department may grant reasonable extensions of time to avoid automatic termination at the expiration of three years under this subsection if the applicant shows that such extensions are necessary because commencement of mining operations was precluded by litigation or other conditions beyond the control and without the fault or negligence of the permittee. No such extension shall extend the time for commencement beyond the period of the permit. With respect to coal to be mined for use in a specific synthetic fuel facility or specific major electric generating facility, the permittee shall be deemed to have commenced mining operations for purposes of this subsection at such time as the construction of the synthetic fuel or generating facility is initiated.
(Source: P.A. 81-1015.)

(225 ILCS 720/2.07) (from Ch. 96 1/2, par. 7902.07)
Sec. 2.07. Renewals. (a) Any valid permit issued under this Act shall carry with it the right of successive renewal on expiration of the permit term with respect to the areas within the boundaries of the existing permit.
(b) The permittee shall apply for permit renewal on such forms as the Department shall by rule prescribe. Application shall be made not less than 180 days before the permit term expires. A renewal permit shall be issued unless it is established that, and written findings by the Department are made that, (1) the present mining and reclamation operation is not in compliance with the permit and this Act; (2) the renewal requested substantially jeopardizes the operator's continuing responsibility on existing permit areas; (3) the operator has not provided evidence that the performance bond in effect for said operation will continue in full force and effect for the term of the requested renewal; (4) any additional bond the Department might require under Section 6.01 has not been filed; or (5) any additional revised or updated information required by the Department has not been provided.
(c) Prior to the approval of any renewal of a permit, the requirements of Section 2.04 shall be complied with.
(d) With respect to an application for renewal, the burden shall be on the opponents of renewal to establish that the application is not in compliance with all requirements of this Act.
(e) If an application for renewal of a valid permit includes a proposal to extend the mining operation beyond the boundaries authorized in the existing permit, the portion of the application which addresses any new land areas shall be subject to the full standards and procedures applicable to new applications under this Act.
(f) A permit renewal shall be for a term not to exceed the term for an original permit under Section 2.06.
(Source: P.A. 81-1015.)

(225 ILCS 720/2.08) (from Ch. 96 1/2, par. 7902.08)
Sec. 2.08. Standards for approval of permits and revisions.
(a) On the basis of a complete application, or a revision thereof, and after completion of the procedures required by Section 2.04, the Department shall grant, require modification of, or deny the application. The applicant shall have the burden of establishing that its application complies with all the requirements of this Act.
(b) No permit or revised permit shall be issued unless the application affirmatively demonstrates, and the Department finds that (1) the application is accurate and complete and that all the requirements of this Act have been complied with; (2) the applicant has demonstrated that reclamation as required by this Act can be accomplished under this reclamation plan and that completion of the reclamation plan will in fact comply with every applicable performance standard of this Act; (3) the assessment of the probable cumulative impact of all anticipated mining in the area on the hydrologic balance specified by the Department by rule has been made by the Department and the proposed mining operation has been designed to prevent material damage to hydrologic balance outside the permit area; and (4) the area proposed to be mined is not included within an area designated unsuitable for surface coal mining under Article VII and is not within an area under study for such designation in an administrative proceeding commenced under Article VII. Except for operations subject to exemption by Section 510(d)(2) of the Federal Act (PL95-87), a permit or revised permit for mining operations on prime farmland may be issued only if the Department also finds in writing that the operator has the technological capability to restore such mined area, within a reasonable time, to equivalent or higher levels of yield as non-mined prime farmland in the surrounding area under equivalent levels of management and can meet the soil reconstruction standards in Section 3.07. Such findings shall be made in accordance with standards and procedures adopted by the Department by rule. The Department shall make the findings required by this subsection in writing on the basis of the information set forth in the application, or from information otherwise available which is described in the Department's findings and made available to the applicant and the public.
(c) A permit or revised permit may be issued only after the Department considers in writing any comments filed by members of the Interagency Committee and County Boards. When a complete application is received by the Department, a copy of it shall be provided to each member of the Interagency Committee. Members of the Interagency Committee shall review and comment on protection of the hydrologic system, water pollution control, the reclamation plan, soil handling techniques, dams and impoundments and postmining land use. Comments on the application shall be in writing and shall be filed with the Department within 45 days. Each member's comments shall be based on factual, legal and technical considerations with respect to which his agency has authority, and which shall be set forth in writing. A member who does not comment within 45 days shall be deemed to have waived his right to comment under this subsection. The Department shall file comments received from Interagency Committee members at the same locations at which the permit application is available for public inspection in accordance with Section 2.04.
(d) If information available to the Department indicates that any mining operation owned or controlled by the applicant is currently in violation of this Act or other laws pertaining to air or water environmental protection, the permit shall not be issued until the applicant submits proof that such violation has been corrected or is in the process of being corrected to the satisfaction of the Department, or of the department or agency which has jurisdiction over such violation. No permit shall be issued to an applicant after a finding by the Department, after opportunity for hearing, that the applicant, or the operator specified in the application, controls or has controlled mining operations with a demonstrated pattern of wilful violations of the Federal Act or this Act of such nature and duration and with such resulting irreparable damage to the environment as to indicate an intent not to comply with the provisions of the Federal Act or this Act.
(e) After the effective date of this amendatory Act of 1997, the prohibition of subsection (d) shall not apply to a permit application due to any violation resulting from an unanticipated event or condition at a surface coal mining operation on lands eligible for remining under a permit held by the person making such application.
As used in this subsection:
(1) "unanticipated event or condition" means an event

or condition encountered in a remining operation that was not contemplated in the applicable surface coal mining and reclamation permit; and

(2) "violation" has the same meaning as such term has

under subsection (d).

(Source: P.A. 90-490, eff. 8-17-97.)

(225 ILCS 720/2.09) (from Ch. 96 1/2, par. 7902.09)
Sec. 2.09. Permit Revision. (a) During the term of the permit the permittee may submit an application for revision of a permit. The Department shall by rule establish guidelines for a determination of the scale or extent of a revision application for which all permit application requirements and procedures, including notices and public hearings under Section 2.04, shall apply. Revisions which propose significant alterations in the reclamation plan shall be subject to all such requirements and procedures.
(b) An application for revision of a permit shall not be approved unless the Department finds that reclamation as required by this Act can be accomplished under the revised reclamation plan.
(c) Extensions of area covered by a permit, except for incidental boundary revisions as defined by the Department by rule, shall be made by application for another permit.
(d) No transfer, assignment, or sale of the rights granted under any permit shall be made without the written approval of the Department. Such approval shall be given only if the mining operation will comply with all requirements of this Act after the transfer, assignment or sale.
(Source: P.A. 81-1015.)

(225 ILCS 720/2.10) (from Ch. 96 1/2, par. 7902.10)
Sec. 2.10. Periodic Review of Permits. The Department shall review outstanding permits and may require reasonable revision or modification of the permit provisions during the term of such permit if necessary to insure that the mining operation will comply with all requirements of this Act. The Department shall make such reviews not later than the middle of the term of the permit. Such revision or modification shall be based on written findings and shall be subject to notice and hearing requirements established by the Department by rule.
(Source: P.A. 81-1015.)

(225 ILCS 720/2.11) (from Ch. 96 1/2, par. 7902.11)
Sec. 2.11. Procedures for Approval.
(a) If a hearing has been held under Section 2.04, the Department shall within 60 days after the last such hearing make its decision on the application and shall promptly furnish the applicant, local government officials in the area of the affected land, and persons who are parties to the administrative proceedings, with the written findings of the Department and stating the specific reasons for its decision.
(b) If no hearing has been held under Section 2.04, the Department shall make its decision on the application within 120 days after receipt by the Department of a complete application and shall promptly notify the applicant, local government officials in the area of the affected land, and persons who have submitted written comments on the application of the Department's decision with the written findings of the Department and stating the specific reasons for its decision.
(c) Within 30 days after the applicant is notified of the final decision of the Department on the permit application, the applicant or any person with an interest that is or may be adversely affected may request a hearing on the reasons for the final determination. The Department shall hold a hearing within 30 days after this request and notify all interested parties at the time that the applicant is notified. The notice shall be published in a newspaper of general circulation published in each county in which any part of the area of the affected land is located. The notice shall appear no more than 14 days nor less than 7 days prior to the date of the hearing. The notice shall be no less than one eighth page in size, and the smallest type used shall be twelve point and shall be enclosed in a black border no less than 1/4 inch wide. The notice shall not be placed in that portion of the newspaper where legal notices and classified advertisements appear. The hearing shall be of record and adjudicatory in nature. No person who presided at a hearing under Section 2.04 shall either preside at the hearing or participate in the decision on the hearing. Once a hearing has started, the hearing officer may issue interim orders allowing the Department or the applicant to correct or alter the permit or application. Within 30 days after the hearing, the Department shall issue, and furnish the applicant, local government officials in the area of the affected land, and all persons who participated in the hearing, its written decision granting or denying the permit in whole or in part and stating the reasons for its decision. No party to a formal adjudicatory hearing under this subsection may seek judicial review of the Department's final decision on the permit application until after the issuance of the hearing officer's written decision granting or denying the permit.
(d) If the application is approved under either subsection (a) or (b) of this Section, the permit shall be issued.
(e) If a hearing is requested under subsection (c) of this Section, the Department may, under such conditions as it may prescribe, grant such temporary relief as it deems appropriate pending final determination of the proceedings if all parties to the proceedings have been notified and given an opportunity to be heard on a request for temporary relief, the person requesting such relief shows that there is a substantial likelihood that he will prevail on the merits of the final determination of the proceeding, and such relief will not adversely affect the public health or safety or cause significant imminent environmental harm to land, air, or water resources.
(f) If final action on an application does not occur within the times prescribed in subsections (a) or (b) of this Section, whichever applies, the applicant may deem the application denied, and such denial shall constitute final action. The applicant may waive these time limits.
(g) For the purpose of hearings under this Section, the Department may administer oaths, subpoena witnesses or written or printed materials, compel attendance of the witnesses or production of the materials, and take evidence including but not limited to site inspections of the land to be affected and other mining operations carried on by the applicant in the general vicinity of the proposed operation. A verbatim record of each hearing under this Section shall be made, and a transcript shall be made available on the motion of any party or by order of the Department.
(Source: P.A. 97-934, eff. 8-10-12.)



Article III - Performance Standards For Surface Mining

(225 ILCS 720/Art. III heading)

(225 ILCS 720/3.01) (from Ch. 96 1/2, par. 7903.01)
Sec. 3.01. General Requirement. Each person conducting surface mining operations shall as a minimum comply with all applicable performance standards set forth in this Article. Each permit issued under this Act to conduct surface mining operations shall require as a minimum that such operations meet all applicable performance standards set forth in this Article.
(Source: P.A. 81-1015.)

(225 ILCS 720/3.02) (from Ch. 96 1/2, par. 7903.02)
Sec. 3.02. Coal Utilization. Surface mining operations shall be conducted so as to maximize the utilization and conservation of the solid fuel resource being recovered so that reaffecting the land in the future through surface mining operations can be minimized.
(Source: P.A. 81-1015.)

(225 ILCS 720/3.03) (from Ch. 96 1/2, par. 7903.03)
Sec. 3.03. Land Use. Affected land shall be restored to a condition capable of supporting the uses which it was capable of supporting prior to any mining, or higher or better uses of which there is reasonable likelihood, so long as such use or uses do not present any actual or probable hazard to public health or safety or pose an actual or probable threat of water diminution or pollution. The permit applicant's declared proposed land use following reclamation shall not (1) be impractical or unreasonable, (2) be inconsistent with applicable land use policies and plans, (3) involve unreasonable delay in implementation, or (4) violate Federal, State, or local law.
(Source: P.A. 81-1015.)

(225 ILCS 720/3.04) (from Ch. 96 1/2, par. 7903.04)
Sec. 3.04. Grading. (a) Affected land shall be backfilled, compacted (where advisable to insure stability or to prevent leaching of toxic materials), and graded in order to restore the approximate original contour of the land. All highwalls, spoil piles, and depressions shall be eliminated (unless small depressions are needed in order to retain moisture, to assist revegetation, or as otherwise authorized under this Act).
(b) In surface mining which is carried out at the same location over a period greater than one year where the operation transects the coal deposit, and the thickness of the coal deposits relative to the volume of the overburden is large and where the operator demonstrates that the overburden and other spoil and waste materials at a particular point in the permit area or otherwise available from the entire permit area are insufficient, giving due consideration to volumetric expansion, to restore the approximate original contour, the operator, at a minimum, shall backfill, grade, and compact (where advisable) using all available overburden and other spoil and mine waste materials to attain the lowest practicable grade, but not more than the angle of repose, to provide adequate drainage and to cover all acid-forming and other toxic materials, in order to achieve an ecologically sound land use compatible with the surrounding region.
(c) Where the operator demonstrates that due to volumetric expansion the amount of overburden and other spoil and waste materials removed in the course of the mining operation is more than sufficient to restore the approximate original contour, the operator shall satisfy the requirements set forth in subsection (a) of this Section, and shall backfill, grade and compact (where advisable) the excess overburden and other spoil and waste materials to attain the lowest grade but not more than the angle of repose, and to cover all acid-forming and other toxic materials, in order to achieve an ecologically sound land use compatible with the surrounding region and such overburden and spoil shall be shaped and graded in such a way as to prevent slides, erosion, and water pollution, and shall be revegetated in accordance with the requirements of this Act.
(d) Water impoundments which were not part of the original contour may be permitted by the Department under Section 3.08.
(Source: P.A. 81-1015.)

(225 ILCS 720/3.05) (from Ch. 96 1/2, par. 7903.05)
Sec. 3.05. Stabilization. All surface areas, including spoil piles, affected by the surface mining and reclamation operation shall be stabilized and protected to effectively control erosion and attendant air and water pollution.
(Source: P.A. 81-1015.)

(225 ILCS 720/3.06) (from Ch. 96 1/2, par. 7903.06)
Sec. 3.06. Topsoil. (a) The topsoil shall be removed from the land in a separate layer, replaced on the backfill area, or if not used immediately, segregated in a separate pile from other spoil. When the topsoil is not replaced on a backfill area within a time short enough to avoid deterioration of the topsoil, a successful cover shall be maintained by quick-growing plant or other means thereafter so that the topsoil is preserved from wind and water erosion, remains free of any contamination by other acid or toxic material, and is in usable condition for sustaining vegetation when restored during reclamation.
(b) If topsoil is of insufficient quantity or of poor quality for sustaining vegetation, or if other strata or combinations of strata can be shown to be more suitable for vegetation requirements, then the operator shall remove, segregate, and preserve in a like manner such other strata which are best able to support vegetation.
(c) The topsoil, or the best available subsoil or combination of soil which is best able to support vegetation, shall be restored.
(d) The term "topsoil" shall be defined by the Department by rule. Such definition shall consider regional differences in conditions in this State.
(Source: P.A. 81-1015.)

(225 ILCS 720/3.07) (from Ch. 96 1/2, par. 7903.07)
Sec. 3.07. Prime Farmlands and High Capability Lands. (a) For all prime farmlands to be mined and reclaimed, the operator shall, as a minimum, (1) segregate the A horizon of the natural soil, except where it can be shown that other available soil materials will create a final soil having a greater productive capacity, and if not used immediately, stockpile this material separately from other spoil, and provide needed protection from wind and water erosion or contamination by other acid or toxic material; (2) segregate the B horizon of the natural soil, or underlying C horizons or other strata, or a combination of such horizons or other strata that are shown to be both texturally and chemically suitable for plant growth and that can be shown to be equally or more favorable for plant growth than the B horizon, in sufficient quantities to create in the regarded final soil a root zone of comparable depth and quality to that which existed in the natural soil, and if not used immediately, stockpile this material separately from other spoil, and provide needed protection from wind and water erosion or contamination by other acid or toxic material; (3) replace and regrade the root zone material described in (2) above with proper compaction and uniform depth over the regraded spoil material; and (4) redistribute and grade in a uniform manner the surface soil horizon described in subparagraph (1) above.
(b) For all high capability lands to be mined and reclaimed, all or part of the darkened surface soil shall be segregated and replaced as a final cover as a last step in the required grading. When available in such depth, at least 18 inches of the darkened surface soil shall be segregated and replaced. In no case under this subsection shall less than the top 8 inches of surface soil, darkened or not, be segregated or replaced. This segregation and replacement requirement may be altered by the Department only if it is determined on the advice of competent soil scientists that other material available in the cast overburden would be suitable in meeting the reclamation requirements. Below the darkened surface soil, the replaced material shall be suitable as an agricultural root medium. The Department shall determine by rule what constitutes a suitable agricultural root medium by composition and depth. This Section does not apply to any land which is subject to a reclamation plan approved under "The Surface-Mined Land Conservation and Reclamation Act", approved September 17, 1971, as amended, as in effect on June 30, 1979, or to high capability lands affected by mining operations prior to July 1, 1975.
(c) The term "prime farmland" has the same meaning it has under the Federal Act. Soil horizons shall be defined by the Department by rule. Such rules shall be consistent with the Federal Act.
(d) The term "high capability land" means land other than prime farmland which the Director determines is (1) capable of being reclaimed for row-crop agricultural purposes and is suitable for row-crop agricultural purposes based on United States Soil Conservation Service soil survey classifications of the affected land prior to mining, and (2) the optimum future use of which is for row-crop agricultural purposes.
(e) The term "darkened surface soil" shall be defined by the Department by rule.
(f) The requirements of this Section are in addition to the other requirements of this Act.
(Source: P.A. 81-1015.)

(225 ILCS 720/3.08) (from Ch. 96 1/2, par. 7903.08)
Sec. 3.08. Runoff Water. (a) All runoff water from affected areas shall be impounded, drained, or treated so as to reduce soil erosion, damage to unmined lands, and pollution of streams and other waters. The operator shall construct earth dams where lakes may be formed, in accordance with sound engineering practices and standards adopted by the Department by rule, (1) if necessary or desirable to impound water, and (2) if the formation of the lakes or ponds will not interfere with underground or other mining operations or other subsequent uses of the area authorized by the Department, and will not damage adjoining property. Such water impoundments shall be approved by the Department based on the expected ability of the lakes or ponds to support desirable uses such as water for recreation, livestock or wildlife; and if to be used for fish life, shall have minimum depths in accordance with standards for fish stocking in the various areas of the State adopted by the Department by rule.
(b) Permanent impoundments of water shall only be authorized when the applicant adequately demonstrates and the Department finds that:
(1) the size of the impoundment is adequate for the intended use;
(2) the impoundment dam construction will be designed so as to achieve necessary stability with an adequate margin of safety compatible with that of structures constructed under Section 1006 of Title 16 of the United States Code;
(3) the quality of impounded water will be permanently suitable for intended use and will comply with standards established by applicable water quality laws;
(4) the level of the water will remain reasonably stable;
(5) final grading will provide adequate safety and access for future users of the impounded water; and
(6) the impoundments will not result in the diminution of the quality or quantity of water utilized by adjacent or surrounding landowners for agricultural, industrial, recreational or domestic uses.
(Source: P.A. 81-1015.)

(225 ILCS 720/3.09) (from Ch. 96 1/2, par. 7903.09)
Sec. 3.09. Augering. Any augering operation associated with surface mining shall be conducted in a manner to maximize recoverability of mineral reserves remaining after mining operations and reclamation are complete. All auger holes shall be sealed with an impervious and noncombustible material in order to prevent drainage except where the Department determines that the resulting impoundment of water in such auger holes may create a hazard to the environment or the public health or safety, provided that augering may be prohibited if necessary to maximize the utilization, recoverability or conservation of the solid fuel resources or to protect against adverse water quality impacts.
(Source: P.A. 81-1015.)

(225 ILCS 720/3.10) (from Ch. 96 1/2, par. 7903.10)
Sec. 3.10. Hydrology. (a) Disturbances to the prevailing hydrologic balance at the mine-site and in associated offsite areas and to the quality and quantity of water in surface and ground water systems shall be minimized both during and after surface mining operations and during reclamation.
(b) Acid or other toxic mine drainage shall be avoided by such measures as, but not limited to (1) preventing or removing water from contact with toxic-producing deposits; (2) treating drainage to reduce toxic content which adversely affects downstream water upon being released to water courses; and (3) casing, sealing, or otherwise managing boreholes, shafts, and wells and keeping acid or other toxic drainage from entering ground land surface waters.
(c) Surface mining operations shall be conducted so as to prevent, to the extent possible using the best technology currently available, additional contributions of suspended solids to streamflow, or runoff outside the permit area. In no event shall such contributions be in excess of requirements set by applicable State or Federal law.
(d) Siltation structures may be constructed pursuant to subsection (c) prior to commencement of surface mining operations. Such structures shall be certified by a qualified registered engineer and be constructed as designed and as approved in the permit or reclamation plan.
(e) Unless consistent with the reclamation plan, temporary or large settling ponds or other siltation structures shall be cleaned out and removed from drainways after disturbed areas are revegetated and stabilized. Silt and debris shall be deposited at a site and in a manner approved by the Department.
(f) Recharge capacity of the mined area shall be restored to approximate premining conditions.
(g) Channel deepening or enlargement shall be avoided in operations requiring the discharge of water from mines.
(h) The Department may prescribe other actions to achieve the standards set forth in subsection (a) of this Section.
(Source: P.A. 81-1015.)

(225 ILCS 720/3.11) (from Ch. 96 1/2, par. 7903.11)
Sec. 3.11. Wastes.
(a) With respect to surface disposal of mine wastes, tailings, coal processing wastes, and other wastes in areas other than the mine working or excavations, the operator shall stabilize all waste piles in designated areas through construction in compacted layers, including the use of noncombustible and impervious materials if necessary, and shall assure that the final contour of the waste pile will be compatible with natural surroundings and that the site can and will be stabilized and revegetated according to the provisions of this Act.
(b) The operator shall design, locate, construct, operate, maintain, enlarge, modify, and remove or abandon, in accordance with the standards and criteria developed pursuant to the Federal Act, all existing and new coal mine waste piles consisting of mine wastes, tailings, coal processing wastes, or other liquid and solid wastes, and used either temporarily or permanently as dams or embankments.
(c) All debris, acid-forming materials, toxic materials, or materials constituting a fire hazard shall be treated or buried and compacted or otherwise disposed of in a manner designed to prevent contamination of ground or surface waters. At a minimum, such materials constituting a fire hazard present in the exposed face of the mined mineral seam or seams in the final cut shall, if approved by the Department, be covered at all times with not less than 4 feet of water or other materials which shall be placed with slopes having no more than 30% grade, capable of supporting plant and animal life. Final cuts or other depressed affected areas, no longer in use in mining operations, which accumulate toxic waters will not meet reclamation requirements. Contingency plans shall be developed to prevent sustained combustion.
(d) Slurry shall be confined in depressed or mined areas bounded by levees or dams constructed from materials capable of supporting acceptable vegetation and built in accordance with sound engineering practices. Such areas shall be screened with border plantings of tree species which by their seeding habits will encourage propagation of vegetation on these areas, and levees or dams built to confine slurry shall be adapted to established species of grasses. Gob and slurry not capable of supporting vegetation shall be covered to a minimum depth of 4 feet with soil or other material in accordance with sound soil conservation practices as prescribed by the Department. Such material shall be capable of being vegetated and an acceptable cover shall be established. The reclamation measures set forth in this subsection are minimum performance standards and do not supersede any other requirements of this Act.
(Source: P.A. 90-655, eff. 7-30-98.)

(225 ILCS 720/3.12) (from Ch. 96 1/2, par. 7903.12)
Sec. 3.12. Nearby Mines. Surface mining shall not be permitted within five hundred feet from active and abandoned underground mines except as provided in this Section. The Department may permit an operator to mine near, through or partially through an abandoned underground mine or closer than five hundred feet to an active underground mine if (1) the nature, timing, and sequencing of the approximate coincidence of specific surface mine activities with specific underground mine activities are jointly approved in accordance with law under laws concerned with surface mine regulation and the health and safety of underground miners, and (2) such operations will result in improved resource recovery, abatement of water pollution, or elimination of hazards to the health and safety of the public.
(Source: P.A. 81-1015.)

(225 ILCS 720/3.13) (from Ch. 96 1/2, par. 7903.13)
Sec. 3.13. Explosives. (a) Explosives shall be used only in accordance with existing State and Federal law and rules promulgated by the Department. Such rules shall include provisions to-
(1) provide adequate advance written notice to local governments and residents who might be affected by the use of such explosives by publication of the planned blasting schedule in a newspaper of general circulation in the locality and by mailing a copy of the proposed blasting schedule to every resident living within one-half mile of the proposed blasting site and to every other person within or outside such area to whom the Department requires notice to be mailed, and by providing daily notice to such persons prior to any blasting;
(2) maintain for a period of at least three years and make available for public inspection on request a log detailing the location of the blasts, the pattern and depth of the drill holes, the amount of explosives used per hole, and the order and length of delay in the blasts;
(3) limit the type of explosives and detonating equipment, the size, the timing and frequency of blasts based upon the physical conditions of the site so as to prevent (1) injury to persons, (2) damage to public and private property outside the permit area, (3) adverse impacts on any underground mine, and (4) change in the course, channel, or availability of ground or surface water outside the permit area;
(4) require that all blasting operations be conducted by trained and competent persons as certified by the Department; and
(5) provide that on the request to the Department and the applicant or permittee by a resident or owner of a man-made dwelling or structure (1) within one-half mile of any portion of the permitted area or (2) not within such area, but within one mile of the blasting area and within an area determined by the Department to be appropriate in a particular situation on the basis of complaints or other information received by the Department, the applicant or permittee shall conduct a pre-blasting survey of such structures and submit the survey to the Department and a copy to the resident or owner making the request. The areas and contents of the survey shall be determined by the Department and shall include provisions required under the Federal Act.
(b) The Department shall promulgate regulations requiring the training, examination, and certification of persons engaging in or directly responsible for blasting or use of explosives in mining operations.
(Source: P.A. 81-1015.)

(225 ILCS 720/3.14) (from Ch. 96 1/2, par. 7903.14)
Sec. 3.14. Roads and Ditches. (a) The construction, maintenance, and postmining conditions of roads into and across the site of mining operations shall control or prevent erosion and siltation, pollution of water, damage to fish or wildlife or their habitat, or public or private property.
(b) Construction of roads or other access ways shall not be permitted up a stream bed or drainage channel or in such proximity to such channel so as to seriously alter the normal flow of water.
(c) All abandoned roads and all mine drainage ditches shall be removed and graded, except where the Department determines that a road or ditch is consistent with and necessary to the reclamation plan.
(Source: P.A. 81-1015.)

(225 ILCS 720/3.15) (from Ch. 96 1/2, par. 7903.15)
Sec. 3.15. Vegetation.
(a) A suitable, diverse, effective, and permanent vegetative cover of the same seasonal variety native to the area of affected land shall be established on all regraded areas, and all other land affected. The Department may approve vegetation plans for the purpose of soil building or preparing land for crop production. Vegetative cover must be capable of self-regeneration and plant succession at least equal in extent of cover to the natural vegetation of the area. Vegetative cover will be considered of the same seasonal variety when it consists of a mixture of species of equal or superior utility for the intended land use when compared with the utility of naturally occurring vegetation during each season of the year. Introduced species may be used in the revegetation process where desirable and necessary to achieve the approved post-mining land use plan only if approved by the Department. Introduced species shall not include poisonous or toxic species.
(b) The operator shall assume the responsibility for successful revegetation, as required by this Act, for a period of five full years after the last year of augmented seeding, fertilizing, irrigation, or other work in order to assure compliance with this Act. This does not preclude responsible land management practices on portions of the total area as deemed necessary and approved by the Department.
(c) When the Department determines lands to be high capability lands or approves a long-term intensive agricultural postmining land use, the applicable 5-year period of responsibility for revegetation shall commence at the date of initial planting for such use. The Department may grant exceptions to this requirement to accomplish the purposes of this Act in accordance with rules adopted by the Department.
(d) The Department may not require that high capability lands be revegetated with row crops.
(e) On lands eligible for remining, the operator shall assume the responsibility for successful revegetation for a period of 2 full years after the last year of augmented seeding, fertilizing, irrigation, or other work in order to assure compliance with the applicable standards of the Act. This does not preclude responsible land management practices on portions of the total area as deemed necessary and approved by the Department.
(Source: P.A. 88-599, eff. 9-1-94.)

(225 ILCS 720/3.16) (from Ch. 96 1/2, par. 7903.16)
Sec. 3.16. Offsite Areas. (a) Offsite areas shall be protected from slides or damage occurring during surface mining and reclamation operations.
(b) Surface mining operations that remove and do not replace the lateral support shall not, unless mutually agreed on by the operator and the adjacent property owner, approach property lines or established right-of-way lines of any public roads, streets, or highways closer than a distance equal to 10 feet plus one and one-half times the depth of the excavation except where consolidated material or materials of sufficient hardness or ability to resist weathering and to inhibit erosion or sloughing exist in the highwall, the distance from the property line or any established right-of way line shall not, unless mutually agreed, be closer than a distance equal to 10 feet plus one and one-half times the depth from the natural ground surface to the top of the consolidated material or materials.
(c) No operator shall deposit soil material or locate any part of the surface mining and reclamation operations or waste accumulations outside the permit area.
(Source: P.A. 81-1015.)

(225 ILCS 720/3.17) (from Ch. 96 1/2, par. 7903.17)
Sec. 3.17. Excess Spoil. All excess spoil material resulting from surface mining and reclamation activities shall be placed in such a manner that:
(a) spoil is transported and placed in a controlled manner in position for concurrent compaction and in such a way to assure mass stability and to prevent mass movement;
(b) the areas of disposal are within the bonded permit areas and all organic matter is removed immediately prior to spoil placement;
(c) appropriate surface and internal drainage systems and diversion ditches are used so as to prevent spoil erosion and movement;
(d) the disposal area does not contain springs, natural water courses or wet weather seeps unless lateral drains are constructed from the wet areas to the main underdrains in such a manner that filtration of the water into the spoil pile will be prevented;
(e) if placed on a slope, the spoil is placed on the most moderate slope among those on which, in the judgment of the Department, the spoil could be placed in compliance with all the requirements of this Act, and is placed, where possible, on, or above, a natural terrace, bench, or berm, if such placement provides additional stability and prevents mass movement;
(f) where the toe of the spoil rests on a downslope, a rock toe buttress, of sufficient size to prevent mass movement, is constructed;
(g) the final configuration is compatible with the natural drainage pattern and surroundings and suitable for intended uses;
(h) design of the spoil disposal area is certified by a qualified registered professional engineer in conformance with professional standards; and
(i) all other provisions of this Act are met.
(Source: P.A. 81-1015.)

(225 ILCS 720/3.18) (from Ch. 96 1/2, par. 7903.18)
Sec. 3.18. Fish, Wildlife, and Related Environmental Values. To the extent possible using the best technology currently available, the operator shall minimize disturbances and adverse impacts of the operation on fish, wildlife, and related environmental values, and achieve enhancement of such resources where practicable.
(Source: P.A. 81-1015.)

(225 ILCS 720/3.19) (from Ch. 96 1/2, par. 7903.19)
Sec. 3.19. Natural Barriers. An undisturbed natural barrier shall be provided beginning at the elevation of the lowest coal seam to be mined and extending from the outslope for such distance as the Department determines shall be retained in place as a barrier to slides and erosion.
(Source: P.A. 81-1015.)

(225 ILCS 720/3.20) (from Ch. 96 1/2, par. 7903.20)
Sec. 3.20. Illinois Environmental Protection Act. All requirements of the Illinois Environmental Protection Act, and of rules and regulations thereunder, shall be complied with fully at all times during mining, reclamation, and after reclamation.
(Source: P.A. 81-1015.)

(225 ILCS 720/3.21) (from Ch. 96 1/2, par. 7903.21)
Sec. 3.21. Signs. Each permittee shall conspicuously maintain at each entrance to the surface mining and reclamation operations a clearly visible sign which sets forth the name, business address, and phone number of the permittee and the permit number of the surface mining and reclamation operations.
(Source: P.A. 81-1015.)

(225 ILCS 720/3.22) (from Ch. 96 1/2, par. 7903.22)
Sec. 3.22. Other Criteria. The operator shall meet such other criteria required by the Department for a particular site as are necessary to achieve reclamation in accordance with the purposes of this Act, taking into consideration the physical, climatological, and other characteristics of the site.
(Source: P.A. 81-1015.)

(225 ILCS 720/3.23) (from Ch. 96 1/2, par. 7903.23)
Sec. 3.23. Steep-Slope Mining. (a) This Section applies to steep-slope surface mining. A steep slope is a slope greater than 20 degrees. The standards set forth in this Section are in addition to the other performance standards set forth in this Act. This Section does not apply where an operator is mining on flat or gently rolling terrain, on which occasional steep slope is encountered through which the mining operation is to proceed, leaving a plain or predominantly flat area.
(b) When surface mining is performed on steep slopes, no debris, abandoned or disabled equipment, spoil material, or waste mineral matter shall be placed on the downslope below the bench or mining cut. Spoil material in excess of that required for the reconstruction of the approximate original contour under the provisions of Section 3.04 shall be permanently stored in accordance with Section 3.17.
(c) Complete backfilling with spoil material shall be required to cover completely the highwall and return the site to the appropriate original contour, which material will maintain stability following mining and reclamation.
(d) The operator may not disturb land above the top of the highwall unless the Department finds that such disturbance will facilitate compliance with the applicable performance standards of this Act. The land disturbed above the highwall shall be limited to that amount necessary to facilitate said compliance.
(e) The Department may allow variances from one or more of the requirements of this Section provided that (1) the watershed control of the area is improved, and (2) complete backfilling with spoil material covers completely the highwall (which material will maintain stability following mining and reclamation), and (3) the owner of the surface knowingly requests in writing as part of the permit application that such a variance be granted.
(f) Variances under subsection (e) of this Section may be allowed only if the Department finds that:
(1) after consultation with the appropriate land use planning agencies, if any, the potential use of the affected land constitutes an equal or better economic or public use than would occur without the variance;
(2) the potential use is designed and certified by a qualified registered professional engineer in conformance with professional standards established to assure the stability, drainage, and configuration necessary for the intended use of the site; and
(3) after approval of the Illinois Department of Transportation and the Illinois Environmental Protection Agency the watershed of the affected land is deemed to be improved.
(g) If a variance is granted under this Section, only such amount of spoil may be placed off the mine bench as is necessary to (1) achieve the planned postmining land use, (2) insure stability of the spoil retained on the bench, and (3) meet all other requirements of this Act. All spoil placement off the mine bench must comply with Section 3.17.
(h) The Department shall promulgate rules to govern the granting of variances in accord with the provisions of this Section, and may impose in such rules such additional requirements as it deems necessary to accomplish the purposes of this Act.
(i) All variances under this Section shall be reviewed not more than 3 years from the date of issuance of the permit, unless the permittee affirmatively demonstrates that the proposed development is proceeding in accordance with the terms of the reclamation plan.
(Source: P.A. 81-1509.)

(225 ILCS 720/3.24) (from Ch. 96 1/2, par. 7903.24)
Sec. 3.24. Water Rights. (a) Nothing in this Act shall be construed as affecting in any way the right of any person to enforce or protect, under applicable law, his interest in water resources affected by a surface mining operation.
(b) The operator of a surface mine shall replace the water supply of an owner of an interest in real property who obtains all or part of his supply of water for domestic, agricultural, industrial, or other legitimate use from an underground or surface source where such supply has been affected by contamination, diminution, or interruption proximately resulting from such surface mine operation.
(Source: P.A. 81-1015.)

(225 ILCS 720/3.25) (from Ch. 96 1/2, par. 7903.25)
Sec. 3.25. Timing of Reclamation. (a) Reclamation efforts on all land that is disturbed by surface mining operations shall proceed in an environmentally sound manner and as contemporaneously as practicable with the surface mining operations. The Department shall by rule establish time schedules for reclamation, which rules shall be no less stringent than the Regulations.
(b) When extension of the reclamation period is necessary to allow continued mining operations and to accomplish acceptable reclamation, such extension shall be made until a date certain at the discretion of the Department. The Department shall not deny a reasonable extension when the operator shows that acts of God, strikes, inability to receive ordered equipment or extended periods of unreasonable and unexpected weather have made completion within the time limits impossible.
(Source: P.A. 81-1015.)

(225 ILCS 720/3.26) (from Ch. 96 1/2, par. 7903.26)
Sec. 3.26. Variances for Joint Surface and Underground Mining. (a) Where the applicant proposes to combine surface mining operations with underground mining operations to assure maximum practical recovery of the mineral resources, the Department may grant a variance for specific areas within the reclamation plan from the requirement that reclamation efforts proceed as contemporaneously as practicable to permit underground mining operations prior to reclamation if the Department finds in writing that:
(1) the applicant has presented, as part of the permit application, specific, feasible plans for the proposed underground mining operations;
(2) the proposed underground mining operations are necessary or desirable to assure maximum practical recovery of the mineral resource and will avoid multiple disturbance of the surface;
(3) the applicant has satisfactorily demonstrated that the plan for the underground mining operations conforms to requirements for underground mining in the State and that all permits necessary for the underground mining operations have been issued;
(4) the areas proposed for the variance have been shown by the applicant to be necessary for the implementing of the proposed underground mining operations;
(5) no substantial adverse environmental damage, either onsite or offsite, will result from the delay in completion of reclamation as required by this Act; and
(6) provisions for the offsite storage of spoil will comply with Section 3.17.
(b) Such operations shall comply with any additional requirements promulgated under this Act. Variances granted under this Section shall be reviewed by the Department not more than 3 years after the issuance of the permit. Liability under the bond filed by the applicant with the Department under Section 6.01 shall be for the duration of the underground mining operations and until the requirements of this Section and Section 6.08 have been fully complied with.
(Source: P.A. 81-1015.)



Article IV - Performance Standards For Underground Mining

(225 ILCS 720/Art. IV heading)

(225 ILCS 720/4.01) (from Ch. 96 1/2, par. 7904.01)
Sec. 4.01. General Requirement. Each person conducting underground mining operations shall as a minimum comply with all applicable performance standards set forth in this Article. Each permit issued under this Act to conduct underground mining operations shall require as a minimum that such operations meet all applicable requirements set forth in this Article.
(Source: P.A. 81-1015.)

(225 ILCS 720/4.02) (from Ch. 96 1/2, par. 7904.02)
Sec. 4.02. Subsidence. Each operator shall adopt measures consistent with known technology in order to prevent subsidence causing material damage to the extent technologically and economically feasible, maximize mine stability, and maintain the value and reasonably foreseeable use of surface lands, except in those instances where the mining technology used requires planned subsidence in a predictable and controlled manner. Nothing in this Section shall be construed to prohibit the standard method of room and pillar mining.
(Source: P.A. 81-1015.)

(225 ILCS 720/4.03) (from Ch. 96 1/2, par. 7904.03)
Sec. 4.03. Sealing Openings. All portals, entryways, drifts, shafts, or other openings between the surface and underground mine working shall be sealed when no longer needed for the conduct of the underground mining operations.
(Source: P.A. 81-1015.)

(225 ILCS 720/4.04) (from Ch. 96 1/2, par. 7904.04)
Sec. 4.04. Exploratory Holes. All exploratory holes no longer necessary for underground mining shall be filled or sealed, maximizing to the extent technologically and economically feasible return of mine and processing waste, tailings, and any other waste incident to the underground mining operation, to the mine workings or excavations.
(Source: P.A. 81-1015.)

(225 ILCS 720/4.05) (from Ch. 96 1/2, par. 7904.05)
Sec. 4.05. Wastes. (a) With respect to surface disposal of mine wastes, tailings, coal processing wastes, and other wastes in areas other than the mine workings or excavations, all waste piles created by the permittee from current underground mining operations shall be stabilized through construction in compacted layers including the use of noncombustible and impervious materials if necessary. The operator shall assure that the leachate will not degrade surface or ground waters below water quality standards established pursuant to applicable Federal and State law, that the final contour of the waste accumulation will be compatible with natural surroundings, and that the site is stabilized and revegetated according to the provisions of this Article.
(b) The operator shall design, locate, construct, operate, maintain, enlarge, modify, and remove, or abandon, in accordance with the standards and criteria developed under this Act, all existing and new coal mine waste piles consisting of mine wastes, tailings, coal processing wastes, or other liquid and solid wastes and used either temporarily or permanently as dams or embankments.
(Source: P.A. 81-1015.)

(225 ILCS 720/4.06) (from Ch. 96 1/2, par. 7904.06)
Sec. 4.06. Vegetation. On regraded areas and all other lands affected, there shall be established a diverse and permanent vegetative cover capable of self-regeneration and plant succession and at least equal in extent of cover to the natural vegetation of the area.
(Source: P.A. 81-1015.)

(225 ILCS 720/4.07) (from Ch. 96 1/2, par. 7904.07)
Sec. 4.07. Offsite Areas. Offsite areas shall be protected from damages which may result from underground mining operations.
(Source: P.A. 81-1015.)

(225 ILCS 720/4.08) (from Ch. 96 1/2, par. 7904.08)
Sec. 4.08. Hazards. Fire hazards and other conditions which constitute a hazard to health and safety of the public shall be eliminated.
(Source: P.A. 81-1015.)

(225 ILCS 720/4.09) (from Ch. 96 1/2, par. 7904.09)
Sec. 4.09. Hydrology. The operator shall minimize the disturbances of the prevailing hydrologic balance at the minesite and in associated offsite areas and to the quantity of water in surface and ground water systems both during and after underground coal mining operations and during reclamation by-
(a) avoiding acid or other toxic mine drainage by such measures as, but not limited to-
(1) preventing or removing water from contact with toxic-producing deposits;
(2) treating drainage to reduce toxic content which adversely affects downstream water on being released to water courses;
(3) casing, sealing, or otherwise managing boreholes, shafts, and wells to keep acid or other toxic drainage from entering ground and surface waters; and
(b) conducting underground mining operations so as to prevent, to the extent possible using the best technology currently available, additional contributions of suspended solids to streamflow or runoff outside the permit area (but in no event shall such contributions be in excess of requirements set by applicable State or Federal law), and avoiding channel deepening or enlargement in operations requiring the discharge of water from mines.
(Source: P.A. 81-1015.)

(225 ILCS 720/4.10) (from Ch. 96 1/2, par. 7904.10)
Sec. 4.10. Suspension of Operations in Urbanized Areas. In order to protect the stability of the land, the Department shall suspend underground coal mining operations under urbanized areas, cities, towns, and communities and adjacent to industrial or commercial buildings, major impoundments, or permanent streams if it finds imminent danger to inhabitants of such areas.
(Source: P.A. 81-1015.)

(225 ILCS 720/4.11) (from Ch. 96 1/2, par. 7904.11)
Sec. 4.11. Other Impacts. (a) With respect to other surface impacts of underground mining operations not specified in this Article, including but not limited to the construction of new roads or the improvement or use of existing roads to gain access to the site of such activities, and for haulage, repair areas, storage areas, processing areas, shipping areas, and other areas on which are sited structures, facilities, or other property or materials on the surface, resulting from or incident to such activities, the standards set forth in and established under Article III shall be complied with. The Department shall by rule make such modifications in the requirements imposed by this Section as are necessary to accommodate the distinct difference between surface and underground coal mining operations. Such rules shall compensate for regional differences and shall be consistent with and no more stringent than rules adopted under the Federal Act.
(b) To the extent possible using the best technology currently available, the operator shall minimize disturbances and adverse impacts of the underground mining operation on fish, wildlife, and related environmental values, and achieve enhancement of such resources where practicable.
(c) Openings for all new drift mines working acid-producing or iron-producing coal seams shall be located in such a manner as to prevent a gravity discharge of water from the mine.
(Source: P.A. 81-1015.)



Article V - Coal Exploration

(225 ILCS 720/Art. V heading)

(225 ILCS 720/5.01) (from Ch. 96 1/2, par. 7905.01)
Sec. 5.01. Exploration Rules. This Article applies to coal exploration operations which substantially disturb the natural land surface. Such operations shall be conducted in accordance with exploration rules adopted by the Department.
(Source: P.A. 81-1015.)

(225 ILCS 720/5.02) (from Ch. 96 1/2, par. 7905.02)
Sec. 5.02. Notice. The Department's coal exploration rules shall provide that prior to conducting coal exploration operations a notice of intention to explore shall be filed with the Department. Such notice shall include a description of the exploration area and the period of proposed exploration.
(Source: P.A. 81-1015.)

(225 ILCS 720/5.03) (from Ch. 96 1/2, par. 7905.03)
Sec. 5.03. Approval. The Department's coal exploration rules shall provide that prior to conducting any coal exploration in which at least 250 tons of coal will be removed, prior approval of such exploration shall be obtained from the Department.
(Source: P.A. 81-1015.)

(225 ILCS 720/5.04) (from Ch. 96 1/2, par. 7905.04)
Sec. 5.04. Performance Standards. The Department's coal exploration rules shall require reclamation in accordance with the performance standards in Article III and IV of all lands disturbed in coal exploration, including excavations, roads, drill holes, and the removal of necessary facilities and equipment.
(Source: P.A. 81-1015.)

(225 ILCS 720/5.05) (from Ch. 96 1/2, par. 7905.05)
Sec. 5.05. Confidential Information. Information submitted to the Department under this Article as confidential concerning trade secrets or privileged commercial or financial information which relates to the competitive rights of the person or entity intended to explore the described area shall not be available for public examination.
(Source: P.A. 81-1015.)

(225 ILCS 720/5.06) (from Ch. 96 1/2, par. 7905.06)
Sec. 5.06. Penalties. Any person who conducts any coal exploration activities which substantially disturb the natural land surface in violation of this Article shall be subject to the provisions of Section 8.04.
(Source: P.A. 81-1015.)



Article VI - Performance Bonds

(225 ILCS 720/Art. VI heading)

(225 ILCS 720/6.01) (from Ch. 96 1/2, par. 7906.01)
Sec. 6.01. Requirement of a Bond.
(a) After a mining and reclamation permit application has been approved but before a permit is issued, the applicant shall file with the Department, on a form prescribed and furnished by the Department, a performance bond payable to the People of the State of Illinois, and conditional on the faithful performance of, and compliance with, all requirements of the permit and this Act. The bond shall cover that area of land within the permit area on which the operator will initiate and conduct mining and reclamation operations within the term of the permit. Such bond shall be signed by the operator as principal, and by a good and sufficient corporate surety, licensed to do business in Illinois, as surety.
(b) The Department may accept the bond of the applicant, without separate surety, when the applicant demonstrates to the Department's satisfaction the existence of a suitable agent to receive service of process, a history of financial solvency and continuous operation, and a current financial soundness sufficient for authorization to self-insure or bond the required amount.
(Source: P.A. 88-185.)

(225 ILCS 720/6.02) (from Ch. 96 1/2, par. 7906.02)
Sec. 6.02. Amount of Bond. The amount of the bond shall be determined by the Department. It shall be sufficient to assure the completion of the reclamation plan specified in the approved permit if the work has to be performed by the Department in the event of forfeiture. The Department shall by rule prescribe standards for determination of the amount of bonds. Such standards shall include the probable difficulty of reclamation, topography, geology, hydrology, revegetation potential, and other standards related to the purposes of this Act. In no case shall the bond for the entire area under one permit be less than the greater of $600 per acre or $10,000.
(Source: P.A. 81-1015.)

(225 ILCS 720/6.03) (from Ch. 96 1/2, par. 7906.03)
Sec. 6.03. Duration of Bond. (a) Liability under the bond shall be for the duration of the mining operations and reclamation, and for a period coincident with the operator's responsibility for revegetation requirements under the permit, this Act and rules under this Act.
(b) Liability under the bond for areas used for the disposal of slurry and gob shall continue for the longer of the period specified in subsection (a) or while such areas are in active use.
(Source: P.A. 81-1015.)

(225 ILCS 720/6.04) (from Ch. 96 1/2, par. 7906.04)
Sec. 6.04. Cancellation. A bond with separate surety filed in accordance with this Article shall not be cancelled by the surety except after not less than 90 days notice to the Department. A surety shall not at any time cancel any portion of a bond covering land already affected. If the license to do business in Illinois of any surety on a bond filed with the Department pursuant to this Act shall be suspended or revoked, the operator, within 30 days after receiving notice thereof from the Department, shall substitute for such surety a good and sufficient corporate surety licensed to do business in Illinois. On failure of the operator to make substitution of surety as herein provided, the Department may suspend the permit of the operator until such substitution has been made.
(Source: P.A. 81-1015.)

(225 ILCS 720/6.05) (from Ch. 96 1/2, par. 7906.05)
Sec. 6.05. Alternatives to a Bond. In lieu of a performance bond, the operator may deposit as security cash, negotiable government securities, or negotiable certificates of deposit of any bank organized or transacting business in the United States, or any combination thereof, with the Department in an amount equal to or greater than the amount of the surety bond required by Section 6.02. Such deposits shall be made, held and disposed of as provided in this Act and by the Department by rule.
(Source: P.A. 81-1015.)

(225 ILCS 720/6.06) (from Ch. 96 1/2, par. 7906.06)
Sec. 6.06. Changes in Amount of Bond. The amount of the bond or cash and securities shall be increased or reduced from time to time as the land affected by mining operations changes, and as the cost of future reclamation changes whether as a result of cost inflation or deflation, changes in costs, new information, or other cause. The Department shall by rule provide standards and procedures for such adjustments of a bond.
(Source: P.A. 81-1015.)

(225 ILCS 720/6.07) (from Ch. 96 1/2, par. 7906.07)
Sec. 6.07. Forfeiture.
(a) The Attorney General, on request of the Department, shall institute proceedings to have the bond of the operator forfeited for violation by the operator of any of the provisions of this Act or for noncompliance with any lawful rule or regulation promulgated by the Department thereunder. Before making such request of the Attorney General, the Department shall notify the operator in writing of the alleged violation or non-compliance and shall afford the operator the right to appear before the Department at a hearing to be held not less than 30 days after the receipt of such notice by the operator. At the hearing the operator may present for the consideration of the Department statements, documents and other information with respect to the alleged violation. After the conclusion of the hearing, the Department shall either withdraw the notice of violation or shall request the Attorney General to institute proceedings to have the bond of the operator forfeited as to the land involved.
(b) The Department shall prescribe by rule the events and conditions on the basis of which it may request the Attorney General to institute bond forfeiture proceedings. Such rules shall be no less stringent than the Regulations.
(c) In the event that the Department requests the Attorney General to institute proceedings to have the bond forfeited, the Department shall send written notification to the permittee and, if applicable, the surety on the bond, stating the reasons for its decision and the amount to be forfeited.
(d) The amount of forfeiture shall be based on the actual cost of the necessary work by a third party to remedy the violation, except that the amount shall not exceed the amount of the bond or deposit for the area in which the violation occurred.
(e) Any operator against whom forfeiture proceedings have been required shall not be issued a permit for further mining in Illinois unless he provides additional assurances satisfactory to the Department that such proceedings will not again become necessary.
(f) In the event the bond or deposit for a surface coal mining operation on lands eligible for remining is forfeited, funds appropriated for expenditure under the Abandoned Mined Lands and Water Reclamation Act may be used if the amount of the bond or deposit is not sufficient to provide for adequate reclamation or abatement.
(Source: P.A. 90-490, eff. 8-17-97.)

(225 ILCS 720/6.08) (from Ch. 96 1/2, par. 7906.08)
Sec. 6.08. Release of bonds.
(a) A permittee may file a request with the Department for the release of all or part of a performance bond or deposit. Within 30 days after an application for such release has been filed with the Department, the operator shall submit a copy of a public notice placed at least once a week for 4 successive weeks in a newspaper of general circulation in the locality of the mining operation. Such public notice shall be considered part of the bond release application and shall contain a notification of the precise location of the land affected, the number of acres, the permit and the date it was approved, the amount of the bond filed and the portion sought to be released, the type and approximate dates of reclamation work performed, and a description of the results achieved as they relate to the operator's approved reclamation. In addition, as part of any bond release application, the applicant shall submit copies of letters which he has sent to adjoining property owners, local governmental bodies, county boards, planning agencies, and sewage and water treatment authorities, or water companies in the locality in which the mining and reclamation operations took place, notifying them of his intention to seek release from the bond.
(b) Within 30 days after receipt of the notification and request, the Department shall conduct an inspection and evaluation of the reclamation work involved. Such evaluation shall consider, among other things, the degree of difficulty to complete any remaining reclamation, whether pollution of surface and subsurface water is occurring, the probability of continuance or future occurrence of such pollution, and the estimated cost of abating such pollution.
(c) Any person with a valid legal interest which might be adversely affected by release of the bond or deposit, or the responsible officer or head of any Federal, State, or local governmental agency which has jurisdiction by law or special expertise with respect to any environmental, social, or economic impact involved in the operation, or is authorized to develop and enforce environmental standards with respect to such operations, may file written objections to the proposed release with the Department within 30 days after the last publication of the notice provided in subsection (a) of this Section. If written objections are filed, and a hearing is requested, the Department shall inform all interested parties of the time and place of the hearing, and shall hold a public hearing in the locality of the mining operation proposed for bond or deposit release within 30 days after the request for such hearing. At the option of an objector, hearings shall be held at the State capital. The Department shall advertise the date, time and location of such public hearings in a newspaper of general circulation in the locality for 2 consecutive weeks.
(d) The Department may release in whole or in part said bond or deposit if the Department is satisfied the reclamation covered by the bond or deposit or portion thereof has been accomplished as required by this Act according to the following schedule:
(1) When the operator completes the backfilling,

regrading, and drainage control of a bonded area in accordance with an approved reclamation plan, a maximum of 60 per cent of the bond or collateral for the applicable permit area may be released.

(2) After revegetation has been established on the

regraded mined lands in accordance with the approved reclamation plan, an additional amount of the bond or deposit may be released. When determining the amount of bond or deposit to be released after successful revegetation has been established, the Department shall retain that amount of bond or deposit for the revegetated area which would be sufficient for a third party to pay the cost of reestablishing revegetation and for the period specified for operator responsibility. No part of the bond or deposit shall be released under this paragraph so long as the lands to which the release would be applicable are contributing suspended solids to streamflow or runoff outside the permit area in excess of the requirements set by this Act or until soil productivity for prime farmlands has returned to equivalent levels of yield as nonmined land of the same soil type in the surrounding area under equivalent management practices.

(3) When the operator has successfully completed all

mining and reclamation activities, the remaining portion of the bond may be released, but not before the expiration of the period specified for operator responsibility.

(4) No bond shall be fully released until all

reclamation requirements of the permit and this Act are fully met.

(e) The Department shall notify the permittee in writing of its decision to release or not to release all or part of the performance bond or deposit (1) within 60 days after the filing of the request, if no public hearing is held under subsection (c) of this Section, or (2) if a public hearing has been held under subsection (c) of this Section, within 30 days thereafter.
(f) If the Department disapproves the application for release of the bond or deposit or portion thereof, the Department shall state in writing the reasons for disapproval and shall recommend corrective actions necessary to secure said release. An opportunity for a public hearing shall be provided.
(g) If the Department approves the application, it shall notify the municipality and county in which the mining operation is located by certified mail at least 30 days prior to the release of all or a portion of the bond or deposit.
(h) The Department may by rule provide procedures for the administration of this Section, including procedures for hearings and informal conferences.
(i) Surface coal mining operations on lands eligible for remining shall not affect the eligibility of those lands for reclamation and restoration under the Abandoned Mined Lands and Water Reclamation Act after the release of the bond or deposit for any such operation under this Section.
(Source: P.A. 90-490, eff. 8-17-97.)



Article VII - Prohibition Of Certain Mining

(225 ILCS 720/Art. VII heading)

(225 ILCS 720/7.01) (from Ch. 96 1/2, par. 7907.01)
Sec. 7.01. Prohibited Mining. (a) No person shall cause or allow any mining operations which will adversely affect any publicly owned park or places included in the National Register of Historic Sites unless approved by both the Department, in accordance with procedures of Article III of this Act, and the Federal, State, or local agency with jurisdiction over the park or the historic site.
(b) No person shall cause or allow any surface mining operations or any surface impact of underground mining operations within 100 horizontal feet of the outside right-of-way line of any public road, except where mine access roads or haulage roads join such right-of-way line. The Department may permit such roads to be relocated, or the area affected to lie within 100 horizontal feet of such road, if after public notice and opportunity for public hearing in the locality a written finding is made that the interests of the public and the landowners affected thereby will be protected.
(c) No person shall cause or allow any surface mining operations or any surface impact of underground mining operations within 300 horizontal feet from any occupied dwelling, unless waived by the owner thereof, nor within 300 horizontal feet of any public building, school, church, community, or institutional building, public park, or within 100 horizontal feet of a cemetery.
(d) No person shall cause or allow any mining operations on any land included within an area designated unsuitable for mining operations under this Article.
(e) The prohibitions of this Section do not apply to mining operations which existed on August 3, 1977.
(Source: P.A. 81-1015.)

(225 ILCS 720/7.02) (from Ch. 96 1/2, par. 7907.02)
Sec. 7.02. Criteria for Designating Lands Unsuitable for Mining Operations. (a) An area shall be designated as unsuitable for all or certain types of mining operations if the Department determines that reclamation in accordance with the requirements of this Act is not technologically and economically feasible.
(b) An area may be designated unsuitable for all or certain types of mining operations if such operations would:
(1) be incompatible with existing state or local land use plans; or
(2) affect fragile or historic lands on which such operations could result in significant damage to important historic, cultural, scientific, and esthetic values and natural systems; or
(3) affect renewable resource lands in which such operations could result in a substantial loss or reduction of long-range productivity of water supply or of food or fiber products; or
(4) affect natural hazard lands in which such operations could substantially endanger life and property, such lands to include areas subject to frequent flooding and areas of unstable geology.
(c) Designation of any area as unsuitable for all or certain types of mining operations does not of itself prohibit mineral exploration of such area. Exploration on lands designated unsuitable for mining must be approved by the Department to ensure that exploration does not interfere with any value for which the area has been designated unsuitable for mining operations. The Department shall by rule prescribe procedures for such determinations.
(d) The Department shall adopt rules which define terms used in this Section, which establish criteria for the designation of lands under this Section to accomplish the purposes of this Act, and which provide for determinations under this Section to be integrated as closely as possible with present and future governmental land use planning and regulation processes.
(e) The requirements of this Section, and of Sections 7.03 and 7.04, do not apply to lands on which mining operations were being conducted on August 3, 1977, or under a permit issued pursuant to this Act, or where substantial legal and financial commitments in such operation were in existence prior to January 4, 1977.
(Source: P.A. 81-1015.)

(225 ILCS 720/7.03) (from Ch. 96 1/2, par. 7907.03)
Sec. 7.03. Procedure for designation.
(a) Any person having an interest which is or may be adversely affected shall have the right to petition the Department to have an area designated as unsuitable for all or certain types of mining operations, or to have such a designation terminated. Such a petition shall contain allegations of facts with supporting evidence which would tend to establish the allegations.
(b) Immediately after a petition under this Section is received, the Department shall prepare a land report in accordance with Section 7.04, unless the petition is rejected by the Department as incomplete, frivolous, or submitted by a person lacking an interest which is or may be adversely affected by surface coal mining operations.
(c) Within 10 months after receipt of the petition, the Department shall hold a public hearing in the locality of the affected area, after appropriate notice and publication of the date, time, and location of such hearing. Such notice and publication shall state that a Land Report is available for public inspection and the locations at which it may be inspected. Such a hearing shall be held not less than 30 days after the Land Report has been prepared by the Department in accordance with Section 7.04. After petition is filed under this Section and before the hearing, any person may intervene by filing allegations of facts with supporting evidence which would tend to establish the allegations.
(d) Within 60 days after such hearing, the Department shall issue and furnish to the petitioner and all other parties to the hearing, a written decision regarding the petition, and the reasons therefor.
(e) In the event that all the petitioners stipulate agreement prior to the requested hearing, and withdraw their request, such hearing need not be held.
(f) The Department may by rule adopt additional procedures for designation of lands under this Article. The Department shall adopt rules to prevent the filing of repetitive or frivolous petitions with respect to particular lands, and prescribing procedures for expediting decisions on repetitive or frivolous petitions.
(Source: P.A. 89-445, eff. 2-7-96; 90-490, eff. 8-17-97.)

(225 ILCS 720/7.04) (from Ch. 96 1/2, par. 7907.04)
Sec. 7.04. Land Report.
(a) The Department shall prepare a Land Report with respect to each petition filed with the Department under Section 7.03. Each Land Report shall evaluate whether mining operations on the land which is the subject of the petition would have any or all of the effects described in subsection (b) of Section 7.02. Each Land Report shall also contain a detailed statement on (1) the potential coal resources of the area, (2) the demand for coal resources, and (3) the impact of a designation of such lands as unsuitable for mining on the environment, the economy, and the supply of coal. The Land Report shall state objectively the information which the Department has, but shall not contain a recommendation with respect to whether the petition should be granted or denied. Each Land Report shall be completed not later than eight months after receipt of the petition filed under Section 7.03.
(b) Each Land Report shall be made available to the public by the Department at least 30 days before the Department holds a public hearing under Section 7.03.
(Source: P.A. 89-445, eff. 2-7-96; 90-490, eff. 8-17-97.)

(225 ILCS 720/7.05) (from Ch. 96 1/2, par. 7907.05)
Sec. 7.05. Construction. The provisions of this Article, including the provisions of subsection (e) of Section 7.01 and subsection (e) of Section 7.02, shall be construed in a manner consistent with the provisions of Section 522 of the Federal Act, as amended.
(Source: P.A. 81-1015.)



Article VIII - Enforcement

(225 ILCS 720/Art. VIII heading)

(225 ILCS 720/8.01) (from Ch. 96 1/2, par. 7908.01)
Sec. 8.01. Inspection. (a) The Department, including its authorized representatives, without advance notice and on presentation of appropriate credentials (1) may enter any mining and reclamation operations or any premises in which any records required to be maintained under this Act or under a permit issued under this Act are located, and (2) may at reasonable times, and without delay, have access to and copy any records, and inspect any monitoring equipment or method of operation required under this Act or any permit issued under this Act.
(b) The inspections by the Department shall (1) occur on an irregular basis averaging not less than one partial inspection per month and one complete inspection per calendar quarter for the mining and reclamation operation covered by each permit; (2) occur without prior notice to the permittee or his agents or employees except for necessary onsite meetings with the permittee; and (3) include the filing of inspection reports adequate to enforce the requirements of and to carry out the terms and purposes of this Act.
(c) Copies of any records, reports, inspection materials, or information obtained by the Department under this Section shall be made immediately available to the public at central and sufficient locations in the area of mining so that they are conveniently available to residents in the areas of mining.
(Source: P.A. 81-1015.)

(225 ILCS 720/8.02) (from Ch. 96 1/2, par. 7908.02)
Sec. 8.02. Records. (a) In accordance with rules adopted by the Department, each permittee shall (1) establish and maintain appropriate records, (2) make monthly reports to the Department, (3) install, use, and maintain any necessary monitoring equipment or methods, (4) evaluate results in accordance with such methods, at such locations, intervals, and in such manner as the Department prescribes, and (5) provide such other information relative to mining and reclamation operations as the Department deems reasonable and necessary to accomplish the purposes of this Act.
(b) For those mining and reclamation operations which remove or disturb strata that serve as aquifers which significantly insure the hydrologic balance of water use either on or off the mining site, the Department shall specify (1) monitoring sites to record the quantity and quality of surface drainage above and below the minesite as well as in the potential zone of influence; (2) monitoring sites to record level, amount, and samples of ground water and aquifers potentially affected by the mining and also directly below the lowermost (deepest) coal seam to be mined; (3) records of well logs and borehole data to be maintained; and (4) monitoring sites to record precipitation.
(c) The monitoring data collection and analysis required by this Section shall be conducted according to standards and procedures set forth by the Department in order to assure their reliability and validity.
(Source: P.A. 81-1015.)

(225 ILCS 720/8.03) (from Ch. 96 1/2, par. 7908.03)
Sec. 8.03. Violation Reports. Each inspector, on detection of each violation of any requirement of this Act or a permit, shall forthwith inform the operator in writing, and shall report in writing any such violation to the Department.
(Source: P.A. 81-1015.)

(225 ILCS 720/8.04) (from Ch. 96 1/2, par. 7908.04)
Sec. 8.04. Civil and Criminal Penalties. (a) Any permittee who violates any permit condition or who violates any provision of this Act or rules adopted under this Act, may be assessed a civil penalty by the Department for the purpose of aiding in the administration of this Act. If a cessation order is issued under Section 8.06 with respect to a violation, a civil penalty shall be assessed. Such penalty shall not exceed $5,000 for each violation. Each day of continuing violation may be deemed a separate violation for purposes of penalty assessments. In determining the amount of the penalty, consideration shall be given to the permittee's history of previous violations at the particular mining operation; the seriousness of the violation, including any irreparable harm to the environment and any hazard to the health or safety of the public; whether the permittee was negligent; and the demonstrated good faith of the permittee charged in attempting to achieve rapid compliance after notification of the violation.
(b) A civil penalty may be assessed only after the person charged with a violation has been given an opportunity for a public hearing. Such hearings may be consolidated with proceedings under Section 8.06, and shall be of record. If such a hearing is held, the Department shall make findings of fact, and shall issue a written decision as to the occurrence of the violation and the amount of the penalty which is warranted, incorporating, when appropriate, an order requiring that the penalty be paid. If no public hearing is held, a civil penalty shall be assessed after the Department has determined that a violation occurred, and the amount of the penalty which is warranted, and has issued an order requiring that the penalty be paid.
(c) Within 30 days after issuance of a notice or order charging that a violation has occurred, the Department shall inform the operator of the proposed amount of the penalty. The person charged with the penalty shall then have 30 days to pay the proposed penalty in full, or, if the person wishes to contest either the amount of the penalty or the fact of the violation, forward the proposed amount to the Department for placement in an escrow account. If through administrative or judicial review of the proposed penalty, it is determined that no violation occurred, or that the amount of the penalty should be reduced, the Department shall within 30 days remit the appropriate amount to the person, with interest at the rate of 6 percent, or at the prevailing United States Department of the Treasury rate, whichever is greater. Failure to forward the money to the Department within 30 days shall result in a waiver of all legal rights to contest the violation or the amount of the penalty.
(d) Civil penalties owed under this Section may be recovered in a civil action.
(e) Any person who willfully and knowingly violates a condition of a permit or fails or refuses to comply with any order issued under Section 8.06, or any order incorporated in a final decision issued by the Department under this Act, except an order incorporated in a decision issued under subsection (b) of this Section, shall, on conviction, be punished by a fine of not more than $10,000, or by imprisonment for not more than one year or both.
(f) Whenever a corporate permittee violates a condition of a permit or fails or refuses to comply with any order issued under Section 8.06, or any order incorporated in a final decision issued by the Department under this Act except an order incorporated in a decision issued under subsection (b) of this Section, any director, officer, or agent of such corporation who willfully and knowingly authorized, ordered, or carried out such violation, failure, or refusal shall be subject to the same civil penalties, fines, and imprisonment that may be imposed on a person under subsections (a) and (e) of this Section.
(g) Whoever knowingly makes any false statement, representation, or certification, or knowingly fails to make any statement, representation, or certification in any application, record, report, plan, or other document filed or required to be maintained under this Act or by any order or decision issued by the Department under this Act, shall, on conviction, be punished by a fine of not more than $10,000, or by imprisonment for not more than one year or both.
(h) Any operator who fails to correct a violation for which a citation has been issued under Section 8.06 within the period allowed for its correction shall be assessed a civil penalty of not less than $750 for each day during which such failure or violation continues. For purposes of this subsection the period allowed for correction shall not end (1) until the entry of a final order by the Department in the case of any review proceedings under Section 8.07 initiated by the operator wherein the Department orders, after an expedited hearing, the suspension of the abatement requirements of the citation after determining that the operator will suffer irreparable loss or damage from the application of those requirements, or (2) until the entry of an order of the court, in the case of any review proceedings under Section 8.10 initiated by the operator wherein the court orders the suspension of the abatement requirements of the citation.
(Source: P.A. 81-1015.)

(225 ILCS 720/8.05) (from Ch. 96 1/2, par. 7908.05)
Sec. 8.05. Civil Actions.
(a) Any person having an interest which is or may be adversely affected may commence a civil action on his own behalf to compel compliance with this Act against any governmental instrumentality or agency which is alleged to be in violation of the provisions of this Act or of any rule, order or permit issued under this Act, or against any other person who is alleged to be in violation of this Act or of any rule, order or permit issued under this Act. No action may be commenced under this subsection (1) prior to 60 days after the plaintiff has given notice in writing of the alleged violation to the Department and to any alleged violator, or (2) if the State has commenced and is diligently prosecuting a civil action to require compliance with the provisions of this Act, or any rule, order or permit issued under this Act.
(b) Any person having an interest which is or may be adversely affected may commence a civil action against the Department on his own behalf to compel compliance with this Act where there is alleged a failure of the Department to perform any act or duty under this Act which is not discretionary with the Department. No action may be commenced under this subsection prior to 60 days after the plaintiff has given notice in writing of such action to the Department, except that such action may be brought immediately after such notification in the case where the violation or order complained of constitutes an imminent threat to the health or safety of the plaintiff or would immediately affect a legal interest of the plaintiff.
(c) The court, in issuing any final order in any action brought under this Section, may award costs of litigation (including attorney and expert witness fees) to any party, on the basis of the importance of the proceeding and the participation of the parties to the efficient and effective enforcement of this Act. The court may, if a temporary restraining order or preliminary injunction is sought, require the filing of a bond or equivalent security in accordance with Part 1 of Article XI of the Code of Civil Procedure.
(d) Any person who is injured in his person or property through the violation by any operator of any rule, order, or permit issued pursuant to this Act may bring an action for damages (including reasonable attorney and expert witness fees). Nothing in this subsection shall affect any of the rights established by or limits imposed under the Workers' Compensation Act.
(e) Any action brought under this Section may be brought only in the county in which the mining operation complained of is located.
(f) In any action under this Section, the Department shall have an unconditional right to intervene.
(g) No existing civil or criminal remedy for any wrongful action shall be excluded or impaired by this Act.
(h) Nothing in this Section shall restrict any right which any person (or class of persons) may have under any statute or common law to seek enforcement of any of the provisions of this Act and the rules adopted under this Act, or to seek any other relief (and including relief against the United States or the Department).
(Source: P.A. 82-783.)

(225 ILCS 720/8.06) (from Ch. 96 1/2, par. 7908.06)
Sec. 8.06. Enforcement Procedures. (a) Whenever, on the basis of any information available to it, including receipt of information from any person, the Department has reason to believe that any person is in violation of any requirement of this Act or any permit condition required by this Act, the Department shall immediately order inspection of the mining operation at which the alleged violation is occurring unless the information available to the Department is a result of a previous inspection of such mining operation. When the inspection results from information provided by any person, the Department shall notify such person when the inspection is proposed to be carried out and such person shall be allowed to accompany the inspector during the inspection.
(b) When, on the basis of any inspection, the Department determines that any condition or practice exists, or that any permittee is in violation of any requirement of this Act or any permit condition required by this Act, which condition, practice, or violation also creates an imminent danger to the health or safety of the public, or is causing, or can reasonably be expected to cause significant, imminent environmental harm to land, air, or water resources, the Department or its authorized representative shall immediately order a cessation of mining and reclamation operations or the portion thereof relevant to the condition, practice, or violation. Such cessation order shall remain in effect until the Department determines that the condition, practice, or violation has been abated, or until modified, vacated, or terminated by the Department pursuant to subsection (e) of this Section. When the Department finds that the ordered cessation of mining and reclamation operations, or any portion thereof, will not completely abate the imminent danger to health or safety of the public or the significant imminent environmental harm to land, air, or water resources, the Department shall, in addition to the cessation order, require the operator to take whatever affirmative steps the Department deems necessary to abate the imminent danger or the significant environmental harm. The operator or permittee may seek immediate injunctive relief from any order issued under this subsection.
(c) When, on the basis of any inspection, the Department determines that any permittee is in violation of any requirement of this act or any permit condition required by this Act, but such violation does not create an imminent danger to the health or safety of the public, or cannot be reasonably expected to cause significant, imminent environmental harm to land, air, or water resources, the Department shall issue a notice to the permittee or his agent fixing a reasonable time but not more than 90 days for the abatement of the violation and providing an opportunity for public hearing. Such time may be extended by the Department for good cause shown on the written finding of the Department. If, on expiration of the period of time originally fixed or subsequently extended, the Department finds that the violation has not been abated, it shall immediately order a cessation of mining and reclamation operations or the portion thereof relevant to the violation. Such cessation order shall remain in effect until the Department determines that the violation has been abated, or until modified, vacated, or terminated by this Section. In the order of cessation issued by the Department under this subsection, the Department shall determine the steps necessary to abate the violation in the most expeditious manner possible, and shall include the necessary measures in the order. The operator or permittee may seek immediate injunctive relief from any order issued under this subsection.
(d) When, on the basis of an inspection, the Department determines that a pattern of violations of any requirements of this Act or any permit conditions required by this Act exists or has existed, and if the Department also finds that such violations are caused by the unwarranted failure of the permittee to comply with any requirements of this Act or any permit conditions, or that such violations are willfully caused by the permittee, the Department shall forthwith issue an order to the permittee to show cause as to why the permit should not be suspended or revoked and shall provide opportunity for a public hearing, in accordance with subsection (e) of Section 8.07. The Department shall specify by rule the minimum number of violations that constitute a pattern of violations for purposes of this subsection. If the permittee fails to show cause why the permit should not be suspended or revoked, the Department shall forthwith suspend or revoke the permit.
(e) Notices and orders issued under this Section shall set forth with reasonable specificity the nature of the violation and the remedial action required, the period of time established for abatement, and a reasonable description of the portion of the mining and reclamation operation to which the notice or order applies. Each notice or order issued under this Section shall be given promptly to the permittee or his agent by the Department and each such notice or order shall be signed by the authorized representative of the Department issuing it. Any notice or order issued under this Section may be modified, vacated, or terminated by the Department. Any notice or order issued under this Section which requires cessation of mining by the operator shall expire within 30 days of actual notice to the operator of the notice or order unless a public hearing is held at the site or within such reasonable proximity to the site that any viewings of the site can be conducted during the course of public hearing.
(Source: P.A. 81-1015.)

(225 ILCS 720/8.07) (from Ch. 96 1/2, par. 7908.07)
Sec. 8.07. Administrative Review. (a) A permittee issued a notice or order by the Department under Section 8.06, or any person having an interest which is or may be adversely affected by such notice or order or by any modification, vacation, or termination of such notice or order, may apply to the Department for review of the notice or order within 30 days of receipt thereof or within 30 days of its modification, vacation, or termination. On receipt of such application, the Department shall cause such investigation to be made as it deems appropriate. Such investigation shall provide an opportunity for a public hearing, at the request of the applicant to enable the applicant to present information relating to the issuance and continuance of such notice or order or the modification, vacation, or termination thereof. The filing of an application for review under this subsection shall not operate as a stay of any order or notice.
(b) The permittee and other interested persons shall be given written notice of the time and place of the hearing at least five days prior thereto. Any such hearing shall be of record. The presiding officer at such hearing may not (1) consult a person or party on a fact in issue unless on notice and opportunity for all parties to participate, or (2) be responsible to or subject to the supervision or direction of any person engaged in the performance of investigative or prosecuting functions for the Department.
(c) On receiving the report of an investigation under subsection (a) of this Section, the Department shall make findings of fact, and shall issue a written decision, incorporating its findings and an order vacating, affirming, modifying, or terminating the notice or order, or the modification, vacation, or termination of such notice or order complained of. If the application for review concerns an order for cessation of mining and reclamation operations issued under subsections (b) or (c) of Section 8.06, the Department shall issue the written decision within 30 days of the receipt of the application for review, unless temporary relief has been granted by the Department under subsection (d) of this Section or by a court.
(d) Pending completion of the investigation and hearing required by this Section the applicant may file with the Department a written request that the Department grant temporary relief from any notice or order issued under Section 8.06 of this Act, together with a detailed statement giving reasons for granting such relief. The Department shall issue an order or decision granting or denying such relief. If the applicant requests relief from an order for cessation of mining and reclamation operations issued pursuant to subsections (b) or (c) of Section 8.06, the order or decision on such a request shall be issued within five days after its receipt. The Department may grant such relief, under such conditions as it may prescribe, if (1) a hearing has been held in the locality of the permit area on the request for temporary relief in which all parties were given an opportunity to be heard; (2) the applicant shows that there is substantial likelihood that the findings of the Department will be favorable to him; and (3) such relief will not adversely affect the health or safety of the public or cause significant, imminent environmental harm to land, air, or water resources.
(e) Following the issuance of an order to show cause why a permit should not be suspended or revoked under Section 8.06, the Department shall hold a public hearing after giving written notice of the time, place, and date thereof to the permittee, interested persons, and the public. Such hearing shall be of record and shall be subject to subsection (b) of this Section. Within 60 days following the public hearing, the Department shall issue and furnish to the permittee and all other parties to the hearing a written decision, and the reasons therefor, concerning suspension or revocation of the permit. If the Department revokes the permit, the permittee shall immediately cease mining operations on the permit area and shall complete reclamation within a period specified by the Department, or the Department shall declare as forfeited the performance bonds for the operation.
(f) Whenever an order is issued under this Section, or as a result of any administrative proceeding under this Act, at the request of any person, a sum equal to the aggregate amount of all costs and expenses (including attorney fees) as determined by the Department to have been reasonably incurred by such person for or in connection with his participation in such proceedings, including any judicial review of agency actions, may be assessed against either party by the court (resulting from judicial review) or the Department (resulting from administrative proceedings) on the basis of the importance of the proceeding and the participation of the parties to the efficient and effective enforcement of this Act.
(Source: P.A. 81-1015.)

(225 ILCS 720/8.08) (from Ch. 96 1/2, par. 7908.08)
Sec. 8.08. Judicial Relief. The Department may request the Attorney General to institute a civil action for relief, including a temporary restraining order or a preliminary or permanent injunction, or any other appropriate order in the circuit court in the county in which the mining and reclamation operation is located or in which the permittee thereof has his principal office, whenever such permittee or his agent (a) violates, or fails or refuses to comply with, any order or decision issued by the Department under this Act; or (b) interferes with, hinders, or delays the Department or its authorized representatives in carrying out the provisions of this Act; or (c) refuses to admit the authorized representative of the Department to the mining operations or (d) refuses to permit inspection of the mining operations by such authorized representatives; or (e) refuses to furnish any information or report requested by the Department in furtherance of the provisions of this Act; or (f) refuses to permit access to, and copying of, such records as the Department determines necessary in carrying out the provisions of this Act. Such court shall have jurisdiction to provide such relief as may be appropriate. Temporary restraining orders shall be entered in accordance with law. Any relief granted by the court to enforce an order under clause (a) of this Section shall continue in effect until the completion or final termination of all proceedings for review of such order under this Act, unless, prior thereto, the court granting such relief sets it aside or modifies it.
(Source: P.A. 84-548.)

(225 ILCS 720/8.09) (from Ch. 96 1/2, par. 7908.09)
Sec. 8.09. Hearings. Any party to a hearing conducted under Sections 2.11 (c), 7.03 (c), 8.04, 8.06 or 8.07 may be represented by counsel, make oral or written arguments, offer testimony and cross-examine witnesses, cause the issuance of subpoenas, or take any combination of such actions. All testimony taken in such hearings shall be recorded stenographically, and the rules of evidence used in civil actions shall apply.
(Source: P.A. 81-1015.)

(225 ILCS 720/8.10) (from Ch. 96 1/2, par. 7908.10)
Sec. 8.10. Review under Administrative Review Law. All final administrative decisions of the Department under this Act shall be subject to judicial review pursuant to the Administrative Review Law, as amended, and the rules adopted under it, except that the remedies created by this Act are not excluded or impaired by any provision of the Administrative Review Law.
(Source: P.A. 90-655, eff. 7-30-98.)



Article IX - Administration

(225 ILCS 720/Art. IX heading)

(225 ILCS 720/9.01) (from Ch. 96 1/2, par. 7909.01)
Sec. 9.01. Rules.
(a) The Department may propose, adopt and promulgate reasonable rules in conformity with this Act. When it proposes or adopts rules the Department shall consider the terrain, the climate and other conditions of this State. Rules shall reflect the distinct differences between surface mining operations and underground mining operations.
(b) Any person may file a written petition with the Department proposing the adoption, amendment or repeal of any rule under this Act. Within 90 days after a receipt of a petition, the Department shall initiate a rule-making proceeding under this Section with respect to such proposal, or deny such petition, setting forth in writing the reasons for such denial.
(c) No rule adopted shall be retroactive. Any operator shall have the right to proceed with operations under this Act until such rules are adopted and no such rules shall be made applicable to any operations prior to the effective date thereof.
(d) In addition to the provisions of this Section, and to the extent consistent with this Section, the provisions of the Illinois Administrative Procedure Act apply to the adoption of rules under this Act.
(Source: P.A. 90-490, eff. 8-17-97.)

(225 ILCS 720/9.02) (from Ch. 96 1/2, par. 7909.02)
Sec. 9.02. General Duties and Powers. In addition to the duties and powers of the Department prescribed by the Civil Administrative Code of Illinois, the Department shall have full powers and authority to carry out and administer the provisions of this Act. The Department has the power and the duty to act as the regulatory authority for the State of Illinois under the Federal Act, to submit and implement a State program under the Federal Act, and to apply for, accept, receive, receipt for and use for and in behalf of the State such moneys and property as are given or granted under the Federal Act or any other federal law, or from any other lawful public and private source, for the purposes of this Act.
(Source: P.A. 81-1015.)

(225 ILCS 720/9.03) (from Ch. 96 1/2, par. 7909.03)
Sec. 9.03. Cooperative agreements. The Department may enter into cooperative agreements with the United States Secretary of the Interior under which the State will regulate mining on Federal lands.
(Source: P.A. 81-1015.)

(225 ILCS 720/9.04) (from Ch. 96 1/2, par. 7909.04)
Sec. 9.04. Delegation to other agencies. The Department may delegate responsibilities, other than final action on permits, to other State agencies with the authority and technical expertise to carry out such responsibilities, with the consent of such agencies. The Department may contract with any State officer or agency to administer responsibilities under this Act as may be deemed necessary and appropriate to provide for effective administration hereof, without unreasonable or unnecessary cost or duplication of effort, and taking into account the need to deliver fair and effective governmental service to the interested public.
(Source: P.A. 81-1015.)

(225 ILCS 720/9.05) (from Ch. 96 1/2, par. 7909.05)
Sec. 9.05. Coordination with other agencies. The Department shall work with other agencies to coordinate, simplify and expedite the procedures required to obtain permits and approvals from the State for mining operations.
(Source: P.A. 81-1015.)

(225 ILCS 720/9.06) (from Ch. 96 1/2, par. 7906.06)
Sec. 9.06. Financial Interest. No person employed by the Department performing any function or duty under this Act shall have a direct or indirect financial interest in mining operations in violation of the Federal Act. Whoever knowingly violates the provisions of this Section shall, upon conviction, be punished by a fine of not more than $2,500 or by imprisonment of not more than one year, or by both.
(Source: P.A. 81-1015.)

(225 ILCS 720/9.07) (from Ch. 96 1/2, par. 7909.07)
Sec. 9.07. Fees and Forfeitures.
(a) All fees and civil penalties collected under this Act shall be deposited into the Coal Mining Regulatory Fund in the State Treasury.
(b) All forfeitures collected under the provisions of this Act shall be deposited in the reclamation fund to be used for the purposes for which the bond was issued under Article VI.
(Source: P.A. 88-599, eff. 9-1-94.)

(225 ILCS 720/9.08) (from Ch. 96 1/2, par. 7909.08)
Sec. 9.08. Transition. The Department shall provide for the orderly transition from "The Surface-Mined Land Conservation and Reclamation Act", approved September 17, 1971, as amended, to this Act. Such rules shall as a minimum provide for temporary permit procedures, filing and application schedules and requirements, and time limits different from those set forth in this Act and which satisfy the requirements of the Federal Act and Regulations, for transition from the initial regulatory program to the permanent program. Such rules shall provide for the continued validity of permits and bonds issued under "The Surface-Mined Land Conservation and Reclamation Act", approved September 17, 1971, as amended, in a manner which satisfies the requirements of the Federal Act and Regulations, and may provide for delay in the applicability of any provisions of this Act to mining and reclamation operations to the extent required if the State program is not approved under the Federal Act.
(b) To the extent consistent with this Act, all bonds, plans, duties and requirements pursuant to "The Open Cut Land Reclamation Act", approved August 10, 1961, as amended, "The Surface-Mined Land Reclamation Act", approved April 6, 1967, as amended, and "The Surface-Mined Land Conservation and Reclamation Act", approved September 17, 1971, as amended, shall remain in full force and effect with respect to mining commenced prior to the effective date of this Act.
(Source: P.A. 81-1509.)

(225 ILCS 720/9.09) (from Ch. 96 1/2, par. 7909.09)
Sec. 9.09. This Act takes effect on June 1, 1980.
(Source: P.A. 81-1015.)






225 ILCS 725/ - Illinois Oil and Gas Act.

(225 ILCS 725/1) (from Ch. 96 1/2, par. 5401)
Sec. 1. Unless the context otherwise requires, the words defined in this Section have the following meanings as used in this Act.
"Person" means any natural person, corporation, association, partnership, governmental agency or other legal entity, receiver, trustee, guardian, executor, administrator, fiduciary or representative of any kind.
"Oil" means natural crude oil or petroleum and other hydrocarbons, regardless of gravity, which are produced at the well in liquid form by ordinary production methods or by the use of an oil and gas separator and which are not the result of condensation of gas after it leaves the underground reservoir.
"Gas" means all natural gas, including casinghead gas, and all other natural hydrocarbons not defined above as oil.
"Pool" means a natural, underground reservoir containing in whole or in part, a natural accumulation of oil or gas, or both. Each productive zone or stratum of a general structure, which is completely separated from any other zone or stratum in the structure, is deemed a separate "pool" as used herein.
"Field" means the same general surface area which is underlaid or appears to be underlaid by one or more pools.
"Permit" means the Department's written authorization allowing a well to be drilled, deepened, converted, or operated by an owner.
"Permittee" means the owner holding or required to hold the permit, and who is also responsible for paying assessments in accordance with Section 19.7 of this Act and, where applicable, executing and filing the bond associated with the well as principal and who is responsible for compliance with all statutory and regulatory requirements pertaining to the well.
When the right and responsibility for operating a well is vested in a receiver or trustee appointed by a court of competent jurisdiction, the permit shall be issued to the receiver or trustee.
"Orphan Well" means a well for which: (1) no fee assessment under Section 19.7 of this Act has been paid or no other bond coverage has been provided for 2 consecutive years; (2) no oil or gas has been produced from the well or from the lease or unit on which the well is located for 2 consecutive years; and (3) no permittee or owner can be identified or located by the Department. Orphaned wells include wells that may have been drilled for purposes other than those for which a permit is required under this Act if the well is a conduit for oil or salt water intrusions into fresh water zones or onto the surface which may be caused by oil and gas operations.
"Owner" means the person who has the right to drill into and produce from any pool, and to appropriate the production either for the person or for the person and another, or others, or solely for others, excluding the mineral owner's royalty if the right to drill and produce has been granted under an oil and gas lease. An owner may also be a person granted the right to drill and operate an injection (Class II UIC) well independent of the right to drill for and produce oil or gas. When the right to drill, produce, and appropriate production is held by more than one person, then all persons holding these rights may designate the owner by a written operating agreement or similar written agreement. In the absence of such an agreement, and subject to the provisions of Sections 22.2 and 23.1 through 23.16 of this Act, the owner shall be the person designated in writing by a majority in interest of the persons holding these rights.
"Department" means the Department of Natural Resources.
"Director" means the Director of Natural Resources.
"Mining Board" means the State Mining Board in the Department of Natural Resources, Office of Mines and Minerals.
"Mineral Owner's Royalty" means the share of oil and gas production reserved in an oil and gas lease free of all costs by an owner of the minerals whether denominated royalty or overriding royalty.
"Waste" means "physical waste" as that term is generally understood in the oil and gas industry, and further includes:
(1) the locating, drilling, and producing of any oil

or gas well or wells drilled contrary to the valid order, rules and regulations adopted by the Department under the provisions of this Act;

(2) permitting the migration of oil, gas, or water

from the stratum in which it is found, into other strata, thereby ultimately resulting in the loss of recoverable oil, gas or both;

(3) the drowning with water of any stratum or part

thereof capable of producing oil or gas, except for secondary recovery purposes;

(4) the unreasonable damage to underground, fresh or

mineral water supply, workable coal seams, or other mineral deposits in the operations for the discovery, development, production, or handling of oil and gas;

(5) the unnecessary or excessive surface loss or

destruction of oil or gas resulting from evaporation, seepage, leakage or fire, especially such loss or destruction incident to or resulting from the escape of gas into the open air in excessive or unreasonable amounts, provided, however, it shall not be unlawful for the operator or owner of any well producing both oil and gas to burn such gas in flares when such gas is, under the other provisions of this Act, lawfully produced, and where there is no market at the well for such escaping gas; and where the same is used for the extraction of casinghead gas, it shall not be unlawful for the operator of the plant after the process of extraction is completed, to burn such residue in flares when there is no market at such plant for such residue gas;

(6) permitting unnecessary fire hazards;
(7) permitting unnecessary damage to or destruction

of the surface, soil, animal, fish or aquatic life or property from oil or gas operations.

"Drilling Unit" means the surface area allocated by an order or regulation of the Department to the drilling of a single well for the production of oil or gas from an individual pool.
"Enhanced Recovery Method" means any method used in an effort to recover hydrocarbons from a pool by injection of fluids, gases or other substances to maintain, restore or augment natural reservoir energy, or by introducing immiscible or miscible gases, chemicals, other substances or heat or by in-situ combustion, or by any combination thereof.
"Well-Site Equipment" means any production-related equipment or materials specific to the well, including motors, pumps, pump jacks, tanks, tank batteries, separators, compressors, casing, tubing, and rods.
(Source: P.A. 99-78, eff. 7-20-15.)

(225 ILCS 725/1a) (from Ch. 96 1/2, par. 5401a)
Sec. 1a. This Act shall be known and may be cited as the Illinois Oil and Gas Act.
(Source: P.A. 85-1334.)

(225 ILCS 725/1.1) (from Ch. 96 1/2, par. 5402)
Sec. 1.1. Waste as defined by this Act is prohibited.
(Source: Laws 1951, p. 1500.)

(225 ILCS 725/1.2) (from Ch. 96 1/2, par. 5403)
Sec. 1.2. The Director shall appoint an Oil and Gas Board consisting of 7 members, 6 of whom shall be actively engaged in the oil and gas industry. In appointing the 6 members representing the oil and gas industry, the Director shall give due consideration to the recommendations of organizations and associations representing the various interests of the oil and gas industry and shall appoint individuals in such a manner as to assure representation of petroleum engineering, petroleum geology, oil and gas operations and production, and the servicing of oil and gas operations and production. The one remaining member shall be appointed by the Director upon consultation with the Illinois Farm Bureau and the member must be active in production agriculture. Members shall be appointed to 2 year terms commencing on the third Monday in January of odd numbered years, and may be reappointed for additional terms provided that no member may be reappointed for a term which would cause his continued service to exceed 8 years. Any appointment to fill a vacancy shall be for the unexpired portion of the term. The Director may remove any member who fails to attend 2 consecutive meetings of the Board without sufficient excuse or for any other good cause as determined by the Director.
Members of the Oil and Gas Board shall be reimbursed for all reasonable and necessary expenses incurred in attending Board meetings and may receive a per diem stipend as determined by the Director from appropriations made available for that purpose.
The Oil and Gas Board shall meet at least quarterly and at such other times as the Department or the Board deems necessary to:
(1) Review all federal and State rules and laws

affecting the oil and gas industry in Illinois.

(2) Advise and consult with the Director concerning

the adoption of rules pertaining to the conservation of oil and gas.

(3) Review technical information and operations

concerning the improvement of methods, conditions, and equipment for the production of oil and gas.

(4) Advise and consult with the Director concerning

the proper drilling, casing and plugging of oil wells.

(5) Review the methods and procedures for the

issuance of proper permits to drill oil and gas wells.

(6) Advise and consult with the Director in the

administration of the Oil and Gas Well Site Plugging and Restoration Program.

(7) Advise and consult with the Director on any and

all other subjects about which the Department should seek information in relation to the oil and gas industry.

The Oil and Gas Board, by a record vote of a majority of its membership, may make specific recommendations to the Department on any of the matters enumerated above, but the Board shall act solely as an advisory body to the Department and its recommendations shall have no binding effect on the Department.
Before proposing any new rule or any changes to existing rules implementing the provisions of this Act under Section 5.01 of the Illinois Administrative Procedure Act, and prior to adopting any new form or changing any existing form required to be completed by a person regulated under this Act, the Department shall first present the proposed rule or form to the Oil and Gas Board for its review and recommendations. If the Oil and Gas Board, by a unanimous record vote of its membership, makes specific objection to a proposed new rule or proposed change to an existing rule, the Department shall set forth the objection in its notice of proposed rulemaking together with the reasons for proposing the rule notwithstanding the objection of the Oil and Gas Board.
The Department shall annually publish and present to the Oil and Gas Board a financial report describing the income, expenditures, and obligations of the Underground Resources Conservation Enforcement Fund and the Plugging and Restoration Fund. The annual report shall provide information on the administration of the Oil and Gas Well Site Plugging and Restoration Program, and shall include the number of orphan wells identified and the status of closure of these wells.
In situations involving drilling or operations through veins or seams of mineable coal, the entire authority and discretion of the Department shall be vested in the Mining Board.
(Source: P.A. 91-81, eff. 7-9-99.)

(225 ILCS 725/2) (from Ch. 96 1/2, par. 5404)
Sec. 2. The provisions of this Act do not apply to quarry drill or blast holes, nor to seismograph test holes.
The provisions of this Act do not apply to geological, structure, coal or other mineral test holes, or monitoring wells in connection with any activity regulated by the Department, except that notification of intent to drill accompanied by the required fee as established by the Department and a bond shall be filed with the Department, a permit shall be obtained, and all holes shall be plugged under the supervision of the Department. The bond shall be executed by a surety, authorized to transact business in this State, in the amount of $2500 for each permit or a blanket bond of $25,000 for all permits. In lieu of the surety bond, the applicant may provide cash, certificates of deposit, or irrevocable letters of credit as security for the plugging obligation under the terms and conditions as the Department may provide by rule.
Information and records of the Department in connection with the drilling of any geological, structure, coal, or other mineral test hole shall be kept confidential, if requested in writing by the permittee, for a period of 2 years following the date the permit was issued.
(Source: P.A. 89-243, eff. 8-4-95.)

(225 ILCS 725/3) (from Ch. 96 1/2, par. 5406)
Sec. 3. The Department shall be charged with the duty of enforcing this Act and all rules, regulations and orders promulgated in pursuance of this Act.
The Department may authorize any employee of the Department, qualified by training and experience, to perform the powers and duties set forth in this Act.
(Source: P.A. 85-1334.)

(225 ILCS 725/4) (from Ch. 96 1/2, par. 5407)
Sec. 4. The Department shall have jurisdiction and authority over all persons and property necessary to enforce effectively the provisions of this Act.
In aid of such jurisdiction, the Director, or anyone designated in writing by the Director, shall have the authority to administer oaths and to issue subpoenas for the production of records or other documents and for the attendance of witnesses at any proceedings of the Department.
(Source: P.A. 85-1334.)

(225 ILCS 725/5) (from Ch. 96 1/2, par. 5408)
Sec. 5. The Director shall have the authority to obtain all necessary personnel to carry out the provisions of this Act, to designate their headquarters and to define their duties. The aforesaid personnel shall be subject to the provisions of the "Personnel Code".
(Source: P.A. 85-1334.)

(225 ILCS 725/6) (from Ch. 96 1/2, par. 5409)
Sec. 6. The Department shall have the authority to conduct hearings and to make such reasonable rules as may be necessary from time to time in the proper administration and enforcement of this Act, including the adoption of rules and the holding of hearings for the following purposes:
(1) To require the drilling, casing and plugging of

wells to be done in such a manner as to prevent the migration of oil or gas from one stratum to another; to prevent the intrusion of water into oil, gas or coal strata; to prevent the pollution of fresh water supplies by oil, gas or salt water.

(2) To require the person desiring or proposing to

drill, deepen or convert any well for the exploration or production of oil or gas, for injection or water supply in connection with enhanced recovery projects, for the disposal of salt water, brine, or other oil or gas field wastes, or for input, withdrawal, or observation in connection with the storage of natural gas or other liquid or gaseous hydrocarbons before commencing the drilling, deepening or conversion of any such well, to make application to the Department upon such form as the Department may prescribe and to comply with the provisions of this Section. The drilling, deepening or conversion of any well is hereby prohibited until such application is made and the applicant is issued a permit therefor as provided by this Act. Each application for a well permit shall include the following: (A) The exact location of the well, (B) the name and address of the manager, operator, contractor, driller, or any other person responsible for the conduct of drilling operations, (C) the proposed depth of the well, (D) lease ownership information, and (E) such other relevant information as the Department may deem necessary or convenient to effectuate the purposes of this Act.

Additionally, each applicant who has not been issued

a permit that is of record on the effective date of this amendatory Act of 1991, or who has not thereafter made payments of assessments under Section 19.7 of this Act for at least 2 consecutive years preceding the application, shall execute, as principal, and file with the Department a bond, executed by a surety authorized to transact business in this State, in an amount estimated to cover the cost of plugging the well and restoring the well site, but not to exceed $5000, as determined by the Department for each well, or a blanket bond in an amount not to exceed $100,000 for all wells, before drilling, deepening, converting, or operating any well for which a permit is required that has not previously been plugged and abandoned in accordance with the Act. The Department shall release the bond if the well, or all wells in the case of a blanket bond, is not completed but is plugged and the well site restored in accordance with the Department's rules or is completed in accordance with the Department's rules and the permittee pays assessments to the Department in accordance with Section 19.7 of this Act for 2 consecutive years.

In lieu of a surety bond, the applicant may provide

cash, certificates of deposit, or irrevocable letters of credit under such terms and conditions as the Department may provide by rule.

The sureties on all bonds in effect on the effective

date of this amendatory Act of 1991 shall remain liable as sureties in accordance with their undertakings until released by the Department from further liability under the Act. The principal on each bond in effect on the effective date of this amendatory Act of 1991 shall be released from the obligation of maintaining the bond if either the well covered by a surety bond has been plugged and the well site restored in accordance with the Department's rules or the principal of the surety has paid the initial assessment in accordance with Section 19.7 and no well or well site covered by the surety bond is in violation of the Act.

No permit shall be issued to a corporation

incorporated outside of Illinois until the corporation has been authorized to do business in Illinois.

No permit shall be issued to an individual,

partnership, or other unincorporated entity that is not a resident of Illinois until that individual, partnership, or other unincorporated entity has irrevocably consented to be sued in Illinois.

(3) To require the person assigning, transferring, or

selling any well for which a permit is required under this Act to notify the Department of the change of ownership. The notification shall be on a form prescribed by the Department, shall be executed by the current permittee and by the new permittee, or their authorized representatives, and shall be filed with the Department within 30 days after the effective date of the assignment, transfer or sale. Within the 30 day notification period and prior to operating the well, the new permittee shall pay the required well transfer fee and, where applicable, file with the Department the bond required under subsection (2) of this Section.

(4) To require the filing with the State Geological

Survey of all geophysical logs, a well drilling report and drill cuttings or cores, if cores are required, within 90 days after drilling ceases; and to file a completion report with the Department within 30 days after the date of first production following initial drilling or any reworking, or after the plugging of the well, if a dry hole. A copy of each completion report submitted to the Department shall be delivered to the State Geological Survey. The Department and the State Geological Survey shall keep the reports confidential, if requested in writing by the permittee, for 2 years after the date the permit is issued by the Department. This confidentiality requirement shall not prohibit the use of the report for research purposes, provided the State Geological Survey does not publish specific data or identify the well to which the completion report pertains.

(5) To prevent "blowouts", "caving" and "seepage" in

the same sense that conditions indicated by such terms are generally understood in the oil and gas business.

(6) To prevent fires.
(7) To ascertain and identify the ownership of all

oil and gas wells, producing leases, refineries, tanks, plants, structures, and all storage and transportation equipment and facilities.

(8) To regulate the use of any enhanced recovery

method in oil pools and oil fields.

(9) To regulate or prohibit the use of vacuum.
(10) To regulate the spacing of wells, the issuance

of permits, and the establishment of drilling units.

(11) To regulate directional drilling of oil or gas

wells.

(12) To regulate the plugging of wells.
(13) To require that wells for which no logs or

unsatisfactory logs are supplied shall be completely plugged with cement from bottom to top.

(14) To require a description in such form as is

determined by the Department of the method of well plugging for each well, indicating the character of material used and the positions and dimensions of each plug.

(15) To prohibit waste, as defined in this Act.
(16) To require the keeping of such records, the

furnishing of such relevant information and the performance of such tests as the Department may deem necessary to carry into effect the purposes of this Act.

(17) To regulate the disposal of salt or

sulphur-bearing water and any oil field waste produced in the operation of any oil or gas well.

(18) To prescribe rules, conduct inspections and

require compliance with health and safety standards for the protection of persons working underground in connection with any oil and gas operations. For the purposes of this paragraph, oil and gas operations include drilling or excavation, production operations, plugging or filling in and sealing, or any other work requiring the presence of workers in shafts or excavations beneath the surface of the earth. Rules promulgated by the Department may include minimum qualifications of persons performing tasks affecting the health and safety of workers underground, minimum standards for the operation and maintenance of equipment, and safety procedures and precautions, and shall conform, as nearly as practicable, to corresponding qualifications, standards and procedures prescribed under the Coal Mining Act.

(19) To deposit the amount of any forfeited surety

bond or other security in the Plugging and Restoration Fund, a special fund in the State treasury which is hereby created; to deposit into the Fund any amounts collected, reimbursed or recovered by the Department under Sections 19.5, 19.6 and 19.7 of this Act; to accept, receive, and deposit into the Fund any grants, gifts or other funds which may be made available from public or private sources and all earnings received from investment of monies in the Fund; and to make expenditures from the Fund for the purposes of plugging, replugging or repairing any well, and restoring the site of any well, determined by the Department to be abandoned or ordered by the Department to be plugged, replugged, repaired or restored under Sections 8a, 19 or 19.1 of this Act, including expenses in administering the Fund.

For the purposes of this Act, the State Geological Survey shall co-operate with the Department in making available its scientific and technical information on the oil and gas resources of the State, and the Department shall in turn furnish a copy to the State Geological Survey of all drilling permits as issued, and such other drilling and operating data received or secured by the Department which are pertinent to scientific research on the State's mineral resources.
(Source: P.A. 86-205; 86-364; 86-1177; 87-744.)

(225 ILCS 725/6.1) (from Ch. 96 1/2, par. 5410)
Sec. 6.1. When the applicant has complied with all applicable provisions of this Act and the rules of the Department, the Department shall issue the permit. All applications for a permit submitted to the Department shall either be granted, denied, or a deficiency letter issued in writing within 20 business days after the date of receipt by the Department, unless the applicant and Department mutually agree to extend the 20-day period. If granted, the written permit shall be issued. If a deficiency letter is issued, the Department shall provide specific requirements for additional information or documentation needed for the application to be considered and the permit issued. Upon submission of the required information and documentation, the same process and timeframe as provided in this Section shall continue until either the permit is issued or it is determined that the permit cannot be issued because of legal or regulatory impediments. The Department shall respond in a timely manner to any application or submission of additional information and documentation after initial submission.
(Source: P.A. 98-926, eff. 9-1-14; 99-131, eff. 1-1-16.)

(225 ILCS 725/6.2)
Sec. 6.2. Oil and gas leases; termination due to non-development or non-production. The Department shall have the authority to adopt rules and hold hearings to determine if oil and gas leases submitted with an application for a permit or transfer of a permit for a well are operative on the basis that prior oil and gas leases covering the same lands have terminated due to non-development or non-production. Department determinations under this Section shall be based upon affidavits of non-development or non-production from knowledgeable individuals familiar with the history of development and production of oil or gas as to such lands, together with other evidence, which create a rebuttable presumption that the prior oil and gas leases have terminated and are of no further force and effect and that the submitted oil and gas leases are operative and effective. To create a rebuttable presumption, such affidavits, together with other evidence provided to or available from the Department, shall reasonably indicate that there has been no development or production of oil and gas on the lands described in the prior leases for at least 24 consecutive months subsequent to the expiration of the primary term or any extension of the primary term as set forth in the leases. A court order or judgment declaring the prior leases terminated is not required for determinations under this Section, except in extraordinary circumstances where such determinations cannot reasonably be concluded from the affidavits or evidence submitted to or available from the Department. Upon the Department's determination of a rebuttable presumption under this Section, the Department shall provide the current permittee with notice and a 30-day opportunity to request a hearing to rebut the presumption before a final determination on a lease is made. Any determination made by the Department under this Section shall not diminish the rights or obligations of any current permittee of a well that are otherwise provided by statute or regulation of the Department. Any request for a determination under this Section shall require the payment of a nonrefundable fee of $1,000 by the applicant. All determinations on leases by the Department under this Section shall be made no later than 90 days after the Department's receipt of a valid request for such determination. Determinations that prior oil and gas leases have terminated due to non-development or non-production shall require the current permittee to properly plug all non-plugged and non-transferred wells within the lease boundaries of the prior leases. If the current permittee fails to properly plug all non-plugged and non-transferred wells within 30 days after the issuance of the determination, the wells shall be deemed abandoned and included in the Department's Oil and Gas Well Site Plugging and Restoration Program. Department determinations under this Section shall not have res judicata or collateral estoppel effect in any judicial proceedings.
(Source: P.A. 99-138, eff. 1-1-16.)

(225 ILCS 725/7) (from Ch. 96 1/2, par. 5411)
Sec. 7. The Department shall have the right at all times to go upon and inspect oil and gas properties from which oil or gas is being produced, or gas storage fields, or where drilling operations have been or are being conducted for the purpose of ascertaining whether the provisions of this Act and any orders or rules entered or made in pursuance of this Act are being complied with.
(Source: P.A. 89-243, eff. 8-4-95.)

(225 ILCS 725/8) (from Ch. 96 1/2, par. 5412)
Sec. 8. The Department shall have the authority and it shall be its duty to make such inquiries as it may think proper to determine whether or not waste, over which it has jurisdiction, exists or is imminent. In the exercise of such power the Department shall have the authority to collect data; to make investigation and inspections; to examine properties, including drilling records and logs; to examine, check and test oil and gas wells; to hold hearings; and to take such action as may be reasonably necessary to enforce this Act.
(Source: P.A. 85-1334.)

(225 ILCS 725/8a) (from Ch. 96 1/2, par. 5413)
Sec. 8a. When an inspector or other authorized employee or agent of the Department determines that any permittee, or any person engaged in conduct or activities required to be permitted under this Act, is in violation of any requirement of this Act or the rules adopted hereunder or any permit condition, or has falsified or otherwise misstated any information on or relative to any application, permit, required record, or other document required to be submitted to the Department by this Act or any rules or procedures adopted under this Act, a notice of violation shall be completed and delivered to the Director or his designee.
The notice shall contain:
1. the nature of the violation;
2. the action needed to abate the violation,

including any appropriate remedial measures to prevent future violation such as replacement, repair, testing and reworking a well and any appurtenances and equipment;

3. the time within which the violation is to be

abated; and

4. any factors known to the person completing the

notice of violation in aggravation or mitigation and the existence of any factors indicating that the permit should be conditioned or modified.

Upon receipt of a notice of violation, the Director shall conduct his investigation and may affirm, vacate or modify the notice of violation. In determining whether to take actions in addition to remedial action necessary to abate a violation, the Director shall consider the person's or permittee's history of previous violations including violations at other locations and under other permits, the seriousness of the violation including any irreparable harm to the environment or damage to property, the degree of culpability of the person or permittee and the existence of any additional conditions or factors in aggravation or mitigation including information provided by the person or permittee.
The Director shall serve the person or permittee with his decision at the conclusion of the investigation. Modification of the notice of violation may include:
1. any different or additional remedial action

required to abate the violation and the time within which the violation must be abated;

2. the assessment of civil penalties not to exceed

$5,000 for each and every falsification or misstatement of information and $1,000 a day for each and every act of violation not including a falsification or misstatement of information;

3. probationary or permanent modification or

conditions on the permit which may include special monitoring or reporting requirements; and

4. revocation of the permit.
The Director's decision shall provide that the person or permittee has the right to request a hearing.
The Director's decision affirming, vacating or modifying the notice of violation shall be considered served when mailed by first class mail to the person or permittee at his last known address.
A person or permittee shall have 30 days from the date of service of the Director's decision to request a hearing. If the Director's decision includes the assessment of a civil penalty, the person or permittee charged with the penalty shall pay the penalty in full or, if the person or permittee wishes to contest either the amount of the penalty or the fact of the violation, submit the assessed amount, with the request for a hearing, to be held in escrow. The filing of a request for a hearing shall not operate as a stay of the Director's decision. All civil penalties finally assessed and paid to the Department shall be deposited in the Underground Resources Conservation Enforcement Fund.
Any person who willfully or knowingly authorized, ordered, or carried out any violation cited in the Director's decision shall be subject to the same actions, including civil penalties, which may be imposed on the person or permittee under this Section.
Upon receipt of a request, the Department shall provide an opportunity for a formal hearing upon not less than 5 days notice. The hearing shall be conducted by the Director or anyone designated by him for such purpose, and shall be located and conducted in accordance with the rules of the Department. Failure of the person or permittee to timely request a hearing or, if a civil penalty has been assessed, to timely tender the assessed civil penalty, shall constitute a waiver of all legal rights to contest the Director's decision, including the amount of any civil penalty. Within 30 days of the close of the hearing record or expiration of the time to request a hearing, the Department shall issue a final administrative order.
If, at the expiration of the period of time originally fixed in the Director's decision or in any subsequent extension of time granted by the Department, the Department finds that the violation has not been abated, it may immediately order the cessation of operations or the portions thereof relevant to the violation. Such cessation order shall be served in the manner and within the time prescribed in Section 19.1 of this Act.
Pending the holding of any hearing or entry of a final administrative order under this Section, the person or permittee to whom the cessation order was issued may file a written request for temporary relief subject to the same terms and conditions as are provided for in Section 19.1 of this Act.
If the Department finds that a person or permittee has failed to comply with a final administrative order, the Department may immediately order the cessation of operations or the portions thereof relevant to the final administrative order. Such cessation order shall be served in the manner and within the time prescribed in Section 19.1 of this Act. The Department shall commence a hearing within 5 days after issuance of a cessation order and shall conclude such hearing without appreciable delay. At the hearing the Department shall have the burden of proving that the person or permittee has not complied with the final administrative order. A cessation order issued under this paragraph shall continue in effect until modified, vacated, or terminated by the Department.
The Department shall refuse to issue a permit or permits, and shall revoke any permit or permits previously issued if:
(1) the applicant has falsified or otherwise

misstated any information on or relative to the permit application;

(2) the applicant has failed to abate a violation of

the Act specified in a final administrative decision of the Department;

(3) an officer, director, partner, or person with an

interest in the applicant exceeding 5% failed to abate a violation of the Act specified in a final administrative decision of the Department; or

(4) the applicant is an officer, director, partner,

or person with an interest exceeding 5% in another entity that has failed to abate a violation of the Act specified in a final administrative decision of the Department.

(Source: P.A. 99-137, eff. 1-1-16.)

(225 ILCS 725/8b) (from Ch. 96 1/2, par. 5414)
Sec. 8b. No person shall drill, convert or deepen a well for the purpose of disposing of oil field brine or for using any enhanced recovery method in any underground formation or strata without first securing a permit therefor. Such permit shall be obtained as provided in clause (2) of Section 6 and is subject to the fee prescribed in Section 14, except that such fees for Class II UIC wells shall be deposited in the Underground Resources Conservation Enforcement Fund. All injection wells regulated by the Department's Class II UIC program approved pursuant to 40 CFR 147.701, subpart 0, of record on January 1 of each year, except those which are properly plugged, are subject to an annual fee as follows: on January 1, 1988, $50 per well; on January 1, 1989, $75 per well; and on January 1, 1990, $100 per well. Extension of this fee into subsequent years shall be contingent upon authorization of such by the General Assembly. Such fee shall be paid no later than January 31 of each year. Proceeds of such payments shall be deposited in the Underground Resources Conservation Enforcement Fund. The Department may prescribe appropriate rules to implement this Section and to prevent waste, as defined in this Act, in connection with such wells.
(Source: P.A. 85-1334.)

(225 ILCS 725/8c) (from Ch. 96 1/2, par. 5414.1)
Sec. 8c. (a) No person shall operate a liquid oil field waste transportation system without a liquid oil field waste transportation permit. The liquid oil field waste transporter assumes legal responsibility for the liquid oil field waste when it first enters the liquid oil field waste transportation system, until it is disposed of in a manner authorized and approved by the Department.
(b) No person shall engage, employ or contract with any other person except a permittee under this Section, to remove liquid oil field waste from his premises.
(c) Every person who engages, employs or contracts with any other person to remove liquid oil field waste from his premises shall maintain detailed records of all such liquid oil field waste removal effectuated on forms provided by the Department and shall submit such information in such detail and with such frequency, as the Department may require.
(d) Before engaging in the business of removing liquid oil field waste from the on-site collection point, a person shall apply for and obtain a permit from the Department. The application shall be accompanied by a permit fee of $100 and by a surety bond covering the period and any renewal thereof for which the permit is issued by a surety company registered in the State, to indemnify the Department for the abatement of pollution of waters which result from any improper disposal of liquid oil field waste by the permittee. The bonds shall be $10,000. The Department shall be the obligee and the bond shall be for the benefit and purpose to indemnify the State for the elimination of harmful or nuisance conditions and for the abatement of any pollution of waters which result from the improper disposal of liquid oil field waste by the permittee.
In lieu of the surety bond, the applicant may provide cash, certificates of deposit, or irrevocable letters of credit under such terms and conditions as the Department may provide by rule.
The surety of any bond posted for the issuance of a liquid oil field waste transportation permit, upon 30 days notice in writing to the Department and to the permittee, may cancel any such bond, but such cancellation shall not affect any rights which shall have accrued on the bond before the effective date of the cancellation.
(e) If the Department, after such investigation as it deems necessary, is satisfied that the applicant has the qualifications, experience, reputation, and equipment to perform the services in a manner not detrimental to the public interest, in a way that will not cause unlawful pollution of the waters of the State and meets the bonding requirements of subsection (d), it shall issue a permit to the applicant.
(f) (1) All trucks or other vehicles used to transport or

carry liquid oil field waste shall carry a permit issued by the Department for inspection by its representative or any law enforcement agent. The application for the vehicle permit shall state the make, model and year of the vehicle as well as the capacity of the tank used in transporting liquid oil field waste and such other information as the Department requires. Each application shall be accompanied by a biennial permit fee of $100 for each vehicle sought to be licensed, payable to the State, and if the Department, after such investigation as it deems necessary, finds the truck or vehicle and equipment is proper and adequate for the purpose, it shall issue a permit for the use of the vehicle. The permit is not transferable from one vehicle to another. The vehicle permit number shall be printed on a decal furnished by the Department which shall designate the years for which the permit was issued. This decal shall be affixed to the upper right hand corner of the inside of the windshield.

(2) All vehicle permits shall be valid for 2 years.

Application for renewal of a permit must be made 30 days prior to the expiration date of the permit. The fee for renewal shall be the same as for the original permit.

(g) (1) The tank shall be kept tightly closed in transit,

to prevent the escape of contents.

(2) The permittee shall dispose of all liquid oil

field waste in conformance with the provisions of this Section.

(3) The permittee shall not dispose of liquid oil

field waste onto or into the ground except at locations specifically approved and permitted by the Department. No liquid oil field waste shall be placed in a location where it could enter any public or private drain, pond, stream or other body of surface or ground water.

(h) Any person who violates or refuses to comply with any of the provisions of this Section shall be subject to the provisions of Sections 8a and 19.1 of this Act. In addition, any person who gathers, handles, transports, or disposes of liquid oil field waste without a liquid oil field waste transportation permit or utilizes the services of an unpermitted person shall upon conviction thereof by a court of competent jurisdiction be fined not less than $2,000 for a violation and costs of prosecution, and in default of payment of fine and costs, imprisoned for not less than 10 days nor more than 30 days. When the violation is of a continuing nature, each day upon which a violation occurs is a separate offense.
(i) For the purposes of this Section:
(1) "Liquid oil field waste" means oil field brines,

tank and pit bottom sediments, and drilling and completion fluids, to the extent those wastes are now or hereafter exempt from the provisions of Subtitle C of the federal Resource Conservation and Recovery Act of 1976.

(2) "Liquid oil field waste transportation system"

means all trucks and other motor vehicles used to gather, handle or transport liquid oil field waste from the point of any surface on-site collection to any subsequent off-site storage, utilization or disposal.

(Source: P.A. 87-744.)

(225 ILCS 725/8d)
Sec. 8d. Falsification or misstatement of information. No person shall falsify or otherwise misstate any information on or relative to any application, permit, required record, or other document required to be submitted to the Department by this Act or any rules or procedures adopted under this Act.
(Source: P.A. 99-137, eff. 1-1-16.)

(225 ILCS 725/9) (from Ch. 96 1/2, par. 5415)
Sec. 9. The Department shall adopt rules of procedure for hearings and other proceedings before it under this Act. The provisions of the Illinois Administrative Procedure Act shall apply to all rules adopted under this Act.
(Source: P.A. 85-1334.)

(225 ILCS 725/9.1)
Sec. 9.1. Notice for hearings or other proceedings.
(a) All permittees under this Act shall provide the Department with a current address within 90 days after the effective date of this amendatory Act of the 99th General Assembly for the Department's use in providing notice of any hearings or other proceedings under this Act. Permittees must inform the Department of any address changes within 30 days after the effective date of the address change. Permittees shall provide current address information and inform the Department of any address changes on a form prescribed by the Department.
(b) Written notice of a hearing or proceeding required to be provided to a permittee under this Act shall be given either personally or by certified mail with return receipt requested sent to the address provided to the Department as required by subsection (a) of this Section. Permittees shall sign certified mail return receipts for all mail received from the Department.
(c) If notice sent by certified mail is returned unsigned or undelivered and, upon due inquiry, the permittee cannot be found for personal delivery, the Department shall provide written notice of a hearing or other proceeding by publication of the notice in a newspaper published in the county where the well or wells at issue are located. If there is no newspaper published in that county, then the publication shall be in a newspaper published in an adjoining county in this State having a circulation in the county where the well or wells at issue are located. The notice shall be published once. The Department shall, within 10 days after the publication of the newspaper notice, send a copy of the notice to the address provided to the Department as required by subsection (a) of this Section. The certificate of an authorized representative of the Department that newspaper notice was published and that a copy of the newspaper notice has been sent to the permittee pursuant to this subsection is evidence that the Department has properly provided notice to the permittee for the hearing or other proceeding.
(d) Any notice required to be provided to a permittee under this Act shall include the identification of the well or wells at issue, the date, time, place, and nature of the hearing or other proceeding, and the name and contact information of the Department where additional information can be obtained.
(Source: P.A. 99-138, eff. 1-1-16.)

(225 ILCS 725/10) (from Ch. 96 1/2, par. 5416)
Sec. 10. All final administrative decisions of the Department made on or after the effective date of this amendatory Act of 1988 are subject to judicial review under the Administrative Review Law as now or hereafter amended, and the rules adopted under such Law. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
Such proceedings for judicial review may be commenced in the Circuit Court of the county in which any part of the land or other estate in real property which is the subject matter of the administrative decision is situated. If the administrative decision does not pertain to real property, venue shall be as provided in Section 3-104 of the Code of Civil Procedure.
The Department shall not be required to certify any record to the court or file any answer in court or otherwise appear in any court in a judicial review proceeding, unless there is filed in the court with the complaint a receipt from the Department acknowledging payment of the costs of furnishing and certifying the record, which costs shall be computed at the rate of 20 cents per page of such record. Failure on the part of the plaintiff to file such receipt in court shall be grounds for dismissal of the action.
(Source: P.A. 85-1334.)

(225 ILCS 725/11) (from Ch. 96 1/2, par. 5417)
Sec. 11. Whenever it shall appear that any person is violating or threatening to violate any provision of this Act, or any rule or final administrative order made hereunder, the Department, through the Attorney General, who may call to his or her assistance the State's Attorney of the county in which an action is instituted, shall bring an action in the name of the People of the State of Illinois against such person in the circuit court of the county wherein any part of the land or any activity which is the subject matter of such action is located, or a final administrative order was entered, to restrain such person from continuing such violation or from carrying out the threat of violation. In such action the Department, in the name of the People of the State of Illinois, may obtain such injunctions, prohibitory and mandatory, including temporary restraining orders and preliminary injunctions, or other enforcement orders as the facts may warrant.
All remedies and penalties provided for in this Act shall be cumulative in effect and, accordingly, proceedings under this Section are in addition to, and not in lieu of, other remedies and penalties provided for in this Act.
(Source: P.A. 86-205; 86-364; 86-1028.)

(225 ILCS 725/12) (from Ch. 96 1/2, par. 5418)
Sec. 12. Any well for which a permit is required under this Act, other than a plugged well, which was drilled prior to the effective date of this Act and for which no permit has previously been issued, is required to be permitted. Application shall be made as required in subsection (2) of Section 6, except that the spacing requirements of Section 21.1 of this Act shall not apply, and no permit fee will be assessed for any such well if application for a permit is made within one year of the effective date of this amendatory Act of 1990. Except for Class II UIC wells, provisions of this Act and Department rules pertaining to well construction shall not apply. After this one year period, any unpermitted well to which this Section applies will be deemed to be operating without a permit and subject to the penalties set forth in this Act.
(Source: P.A. 85-1334; 86-1177.)

(225 ILCS 725/13) (from Ch. 96 1/2, par. 5419)
Sec. 13. Where an application is made to drill or deepen an oil or gas well within the limits of any city, village or incorporated town, the application shall so state, and be accompanied with a certified copy of the official consent of the municipal authorities for said well to be drilled, and no permit shall be issued unless consent is secured and filed with the application. In the event that an amended location is selected, the original permit shall not be valid unless a new certified consent is filed for the amended location.
(Source: Laws 1941, vol. 1, p. 934.)

(225 ILCS 725/14) (from Ch. 96 1/2, par. 5420)
Sec. 14. Each application for permit to drill, deepen, convert, or amend shall be accompanied by the required fee, not to exceed $300, which the Department shall establish by rule. A fee of $50 per well shall be paid by the new owner for each transfer of well ownership. Except for the assessments required to be deposited in the Plugging and Restoration Fund under Section 19.7 of this Act, all fees assessed and collected under this Act shall be deposited in the Underground Resources Conservation Enforcement Fund. The monies deposited into the Plugging and Restoration Fund or the Underground Resources Conservation Enforcement Fund under this Section shall not be subject to administrative charges or chargebacks unless otherwise authorized by this Act.
(Source: P.A. 97-1136, eff. 1-1-13.)

(225 ILCS 725/15) (from Ch. 96 1/2, par. 5421)
Sec. 15. Any permit to drill a well for oil or gas shall expire one year from the date of issuance unless acted upon prior thereto by the commencement of drilling operations which are to be continued with due diligence. It shall in all respects be subject to the provisions of this Act and the rules, regulations, limitations and penalties herein provided or which may hereafter be adopted for the drilling, operation or plugging of oil or gas wells, or other drilling operations.
(Source: Laws 1951, p. 1500.)

(225 ILCS 725/16) (from Ch. 96 1/2, par. 5422)
Sec. 16. Every owner or operator of any oil or gas well may appoint a person to act as his Attorney in fact to execute applications for permits to drill oil or gas wells, or any wells in connection therewith, and to execute bonds and any other papers relative to such permits. Such owner or operator shall file with the Department a properly executed power of attorney on a form acceptable to the Department. Every person so appointing an Attorney in fact shall, within five days after the termination of any such appointment, notify the Department in writing of such termination.
(Source: P.A. 85-1334.)

(225 ILCS 725/17) (from Ch. 96 1/2, par. 5423)
Sec. 17. In case any person drilling an oil or gas well shall request a location over a portion of the coal where mining operations have not heretofore been conducted and where coal is in place, then said well shall be drilled and sunk with due regard for the plans for future development and extensions of said seams.
(Source: Laws 1941, vol. 1, p. 934.)

(225 ILCS 725/18) (from Ch. 96 1/2, par. 5424)
Sec. 18. In no event shall any high explosive be exploded in any well until twenty-four hours' notice of the intention has been given to the owner of any working coal seam.
(Source: P.A. 97-813, eff. 7-13-12.)

(225 ILCS 725/19) (from Ch. 96 1/2, par. 5425)
Sec. 19. If when a well is sunk and there is no oil or gas found and such hole is what is commonly known as a "barren well" or "dry hole", or when a well is abandoned, then such hole shall be plugged in accordance with rules and regulations formulated in pursuance of the provisions of this Act. The Department shall have power to determine what constitutes abandonment.
(Source: P.A. 85-1334.)

(225 ILCS 725/19.1) (from Ch. 96 1/2, par. 5426)
Sec. 19.1. If, after notice and an opportunity for a hearing, the Department finds that a well drilled for the exploration, development, storage or production of oil or gas, or as injection, salt water disposal, salt water source, observation, and geological or structure test has been abandoned or is leaking salt water, oil, gas or other deleterious substances into any fresh water formation or onto the surface of the land in the vicinity of the well, the Department shall issue an order that the well be properly plugged, replugged or repaired to remedy such situation. If the permittee fails to do so within 30 days from the date of the order, then any person duly authorized by the Department may enter upon the land on which the well is located and plug, replug, or repair the well as may be reasonably required to remedy the condition. The costs and expenses incurred by the Department under this Act shall be a debt due by the permittee to the Department together with interest at the rate set forth in Section 2-1303 of the Code of Civil Procedure. The permittee's failure to comply with the Department's order is a violation of this Act.
If the Department determines that any condition or practice exists, or that any person or permittee is in violation of any requirement of this Act or the rules adopted hereunder or any permit condition, which condition, practice or violation creates an imminent danger to the health or safety of the public, or an imminent danger of significant environmental harm or significant damage to property, any authorized employee or agent of the Department may order the immediate cessation of operation. If a responsible party cannot be readily located in the judgment of the employee or agent issuing the order, the employee or agent may take any action he deems necessary to cause a cessation of operations and abatement of any condition. The cessation order shall be served by mailing it certified mail-return receipt requested to the last known address of the person or permittee as soon as is practicably possible but in no event later than 5 days after its issuance.
Pending completion of the investigation and any hearing under Section 8a of this Act, the person or permittee may file with the Department a written request for temporary relief from the cessation order, together with a detailed statement giving reasons for granting such relief. The Department shall commence a hearing within 5 days after receipt of the request and may grant such relief, under such conditions as it may prescribe, if the applicant shows a substantial likelihood that the findings of the Department will be favorable to him and such relief will not adversely affect the health or safety of the public or cause significant environmental harm or significant damage to property.
(Source: P.A. 89-243, eff. 8-4-95.)

(225 ILCS 725/19.2) (from Ch. 96 1/2, par. 5427)
Sec. 19.2. Supplemental remedy.
Nothing in this Act shall relieve any person or persons otherwise legally responsible from any obligation to plug, replug or repair a well and shall not limit the authority of the Department to require the proper plugging, replugging or repair of a well, but is intended as a supplemental remedy when any person or persons obligated to do so fail to do so.
(Source: P.A. 76-579.)

(225 ILCS 725/19.3) (from Ch. 96 1/2, par. 5428)
Sec. 19.3. Liability for damages-Responsibility for future remedial work.
Any person who enters upon the land on which the well is located to plug, replug or repair the well, or supports or contributes to such action in accordance with the order of the Department, shall not be liable for any damages resulting from operations reasonably necessary or proper to plug, replug or repair the well, except damages to growing crops and improvements.
That person shall not be held to have assumed responsibility for future remedial work on the well or be liable in damages or otherwise for conditions subsequently arising from or in connection with the well.
(Source: P.A. 76-579.)

(225 ILCS 725/19.4) (from Ch. 96 1/2, par. 5429)
Sec. 19.4. No admission of liability or discharge of action.
The fact that any person has initiated or supported a proceeding before the Department or has remedied or attempted to remedy the condition of any well under the authority of this Act shall not be construed as an admission of liability or received in evidence against such person in any action or proceeding where responsibility for or damages from surface or subsurface pollution, or injury to any fresh water or oil or gas bearing formation is an issue, nor shall such fact be construed as releasing or discharging any action, cause of action, or claim against such person in favor of any third person for damages to property resulting from surface or subsurface pollution, or injury to any fresh water or oil or gas bearing formation, to the extent that any such action, cause of action or claim may have existed prior to the initiation or support of such proceeding or such remedying or attempted remedying of the condition of such well.
(Source: P.A. 76-579.)

(225 ILCS 725/19.5) (from Ch. 96 1/2, par. 5430)
Sec. 19.5. Any person who had no obligation to plug, replug or repair the well or restore the site of any well, but who does so under the provisions of this Act, including the Department under Section 19.6 of this Act, shall have a cause of action against the person or persons who by law were obligated to properly plug, replug or repair the well for the reasonable cost and expense incurred in plugging, replugging or repairing the well, and shall have a lien enforceable upon the interest of such obligated person or persons in and to the oil and gas rights in the land and equipment located thereon to the extent of such reasonable cost and expense. The lien created by this Section shall not, however, affect the rights of any purchaser, mortgagee, judgment creditor or other lien holder arising prior to the filing of a notice of such lien in the office of the recorder of the county in which the real estate on which the well is located is situated, or in the office of the registrar of titles of such county if that real estate is registered under "An Act concerning land titles" approved May 1, 1897, as amended; which notice shall definitely describe the real estate and property involved, the nature and extent of the lien claimed, and the facts upon which the same is based.
In the case of orphan wells, the State of Illinois, by and through the Department, shall have a lien for all fees due and for all funds expended by the Department to plug, replug, repair or restore the site of the orphan well upon the interest of all owners and all the interest of the operator of the orphan well or wells for which such fees are due and unpaid or for which such funds are expended. The lien shall extend to the entire owners' and operator's interest in the wells and to all equipment used in connection with the operating of such wells as to the entire acreage included in the drilling unit or units. The lien created in the case of an orphan well shall be prior and superior to any mortgage or other lien except for the lien of local property taxes.
The Oil and Gas Lien Act of 1989 shall apply and be applicable to the perfection and foreclosure of all liens under this Section.
(Source: P.A. 87-744.)

(225 ILCS 725/19.6) (from Ch. 96 1/2, par. 5430.1)
Sec. 19.6. The Department has the following specific powers and duties in administering the Oil and Gas Well Site Plugging and Restoration Program, Landowner Grant Program, and the Plugging and Restoration Fund:
(a) To adopt rules in conformity with this Act, including rules establishing priorities for well site plugging, repair, and restoration consistent with this Act.
(b) To adopt rules necessary to implement the Oil and Gas Well Site Plugging and Restoration Program and Landowner Grant Program.
(c) To collect the fees assessed by the Department under this Act and to make deposits into the Plugging and Restoration Fund.
(d) To deposit the amount of any forfeited surety bond or other security in the Plugging and Restoration Fund.
(e) To recover well site plugging, repair, and restoration costs from permittees who fail to reimburse the Plugging and Restoration Fund for expenses attributable to those permittees and to deposit any amounts reimbursed or collected into the Plugging and Restoration Fund.
(f) To accept, receive, and deposit into the Plugging and Restoration Fund any grants, gifts, or other funds that may be made available from public or private sources.
(g) To make expenditures of amounts appropriated from the Plugging and Restoration Fund, as it may deem appropriate in its sole discretion, for the sole purposes of plugging, replugging, or repairing any well, restoring the site of any well, including but not limited to removal of well site equipment or production facilities, and for reimbursement to landowners for plugging a well and restoring the site of a well, including but not limited to removal of well site equipment located on the landowner's property, for which the landowner has no legal obligation to plug the wells or remove the well site equipment, if the well is determined by the Department to be abandoned or ordered by the Department to be plugged, replugged, repaired, or restored under Section 8a, 19, 19.1, or 19.8 of this Act including the costs of administering the Oil and Gas Well Site Plugging and Restoration Program, the Plugging and Restoration Fund, and the Landowner Grant Program.
(h) To sell or assign any lien arising under Section 19.5 of this Act to the highest and best bidder who may agree to perform the necessary plugging or corrective work as prescribed by the Department and to deposit the proceeds of such sale in the Plugging and Restoration Fund or to offset Department plugging costs.
(i) To enter into contracts in accordance with the Illinois Purchasing Act and to administer the Landowner Grant Program. In contracts or grants for the plugging, replugging, repairing or restoration of a well, well site, or an associated tank battery or production facility, the consideration paid by the Department may include the sale and assignment of any lien arising under Section 19.5 of this Act.
(j) To dispose in a commercially reasonable manner, at generally recognized market value, well site equipment, including an associated tank battery and production facility equipment, and any amount of hydrocarbons from the well that is stored on the lease, by either or both of the following methods after it has been determined to be abandoned by the Department through inclusion of the well in the Oil and Gas Well Site Plugging and Restoration Program:
(1) a plugging contract may provide that the person

plugging the well or remediating oil field waste pollution, or both, will have clear title, subject to any perfected, prior legal or equitable claim, on all well site equipment and hydrocarbons from the well that are stored on the lease, or hydrocarbons recovered during the plugging operation in exchange for a sum of money deducted as a credit from the contract price; or

(2) the well site equipment, including but not

limited to an associated tank battery and production facility equipment, hydrocarbons from the well that are stored on the lease, and hydrocarbons recovered during the plugging operation may be sold at a public auction or a public or private sale. All well site equipment and hydrocarbons acquired by a person by sale shall be acquired under clear title, subject to any perfected prior legal or equitable claims.

(Source: P.A. 90-260, eff. 7-30-97.)

(225 ILCS 725/19.7) (from Ch. 96 1/2, par. 5430.2)
Sec. 19.7. The Department shall assess and collect annual well fees from each permittee in the amount of $75 per well for the first 100 wells and a $50 fee for each well in excess of 100 for which a permit is required under this Act.
Fees shall be assessed for each calendar year commencing in 1991 for all wells of record as of July 1, 1991 and July 1 of each year thereafter. The fees assessed by the Department under this Section are in addition to any other fees required by law. All fees assessed under this Section shall be submitted to the Department no later than 30 days from the date listed on the annual fee assessment letter sent to the permittee. Of the fees assessed and collected by the Department each year under this Section, 50% shall be deposited into the Underground Resources Conservation Enforcement Fund, and 50% shall be deposited into the Plugging and Restoration Fund unless, total fees assessed and collected for any calendar year exceed $1,500,000; then, $750,000 shall be deposited into the Underground Resources Conservation Enforcement Fund and the balance of the fees assessed and collected shall be deposited into the Plugging and Restoration Fund. Upon request of the Department to the Comptroller and Treasurer, the Comptroller and Treasurer shall make any interfund transfers necessary to effect the allocations required by this Section.
The monies deposited into the Plugging and Restoration Fund or the Underground Resources Conservation Enforcement Fund under this Section shall not be subject to administrative charges or chargebacks unless otherwise authorized by this Act.
(Source: P.A. 97-1136, eff. 1-1-13.)

(225 ILCS 725/19.8) (from Ch. 96 1/2, par. 5430.3)
Sec. 19.8. The purpose of the Plugging and Restoration Fund is to provide security in case the permittee fails to perform his duties under this Act. Expenditures from the Fund shall be made by the Department for the payment of costs for work undertaken under this Section and shall only occur as follows:
(a) After the Department gives the permittee notice and an opportunity for hearing in accordance with Section 19.1 of this Act and finds that an abandoned well must be plugged, that a leaking well must be plugged, replugged, or repaired or that a well site must be restored, and after the permittee fails to perform the required plugging, replugging, repair, or restoration work within the time prescribed in Section 19.1 of the Act, the Department may elect to plug, replug, or repair the well or wells, and to restore the well site in accordance with the Department's rules.
(b) The Department may elect to pay the cost of conducting tests and to take appropriate action to determine and temporarily correct the source of oil or salt water intrusion that may be caused by oil and gas operations into fresh water zones or onto the surface. Except in the case of an orphaned well, no expenditure may be made for this purpose unless a cessation order has been issued under Section 8a or 19.1, and the time within which abatement was required to be completed has expired.
(c) The Department may elect to plug, replug, repair, or restore the well site of any orphan well, but only after a determination by the Department, in accordance with its rules, that the well is orphaned. In cases where no permittee can be identified or located and no contributions have been made to the fund attributable to the operation of the well, expenditures shall be limited to amounts attributable to earnings on monies in the Fund or from amounts in the Fund other than permittee contributions, unless those amounts are otherwise restricted.
(Source: P.A. 87-744.)

(225 ILCS 725/19.9) (from Ch. 96 1/2, par. 5430.4)
Sec. 19.9. (a) If the permittee is delinquent in the payment of the fees assessed under Section 19.7 of this Act or if amounts have been obligated from the Plugging and Restoration Fund to plug, repair, or restore a permittee's well or well site, no further permits shall be issued to that permittee until all delinquent fees have been paid or until all costs obligated from the Plugging and Restoration Fund have been reimbursed together with interest at the rate set forth in Section 2-1303 of the Code of Civil Procedure.
(b) If the permittee is delinquent for more than 60 days in the payment of the fees assessed under Section 19.7 of this Act or if amounts have been obligated from the Plugging and Restoration Fund to plug, repair, or restore a permittee's well or well site, all operations of the permit holder under current permits shall cease, subject to the provisions of Section 19.1 of this Act regarding cessation orders, until all delinquent fees have been paid or until all costs obligated from the Plugging and Restoration Fund have been reimbursed together with interest at the rate set forth in Section 2-1303 of the Code of Civil Procedure.
(Source: P.A. 87-744.)

(225 ILCS 725/20) (from Ch. 96 1/2, par. 5431)
Sec. 20. No oil or gas well shall be drilled hereafter nearer than 250 feet to any opening to a working coal mine used as a means of ingress or egress for the persons employed therein or which is used as an air shaft, except by mutual agreement between the person owning or operating the mine and the oil or gas operator.
(Source: Laws 1941, vol. 1, p. 934.)

(225 ILCS 725/21.1) (from Ch. 96 1/2, par. 5433)
Sec. 21.1. (a) The Department is authorized to issue permits for the drilling of wells and to regulate the spacing of wells for oil and gas purposes. For the prevention of waste, to protect and enforce the correlative rights of owners in the pool, and to prevent the drilling of unnecessary wells, the Department shall, upon application of any interested person and after notice and hearing, establish a drilling unit or units for the production of oil and gas or either of them for each pool, provided that no spacing regulation shall be adopted nor drilling unit established which requires the allocation of more than 40 acres of surface area nor less than 10 acres of surface area to an individual well for production of oil from a pool the top of which lies less than 4,000 feet beneath the surface (as determined by the original or discovery well in the pool), provided, however, that the Department may permit the allocation of greater acreage to an individual well than that above specified, and provided further that the spacing of wells in any pool the top of which lies less than 4,000 feet beneath the surface (as determined by the original or discovery well in the pool) shall not include the fixing of a pattern except with respect to the 2 nearest external boundary lines of each drilling unit, and provided further that no acreage allocation shall be required for input or injection wells nor for producing wells lying within a secondary recovery unit as now or hereafter established.
(b) Drilling units shall be of approximately uniform size and shape for each entire pool, except that where circumstances reasonably require, the Department may grant exceptions to the size or shape of any drilling unit or units. Each order establishing drilling units shall specify the size and shape of the unit, which shall be such as will result in the efficient and economical development of the pool as a whole, and subject to the provisions of subsection (a) hereof the size of no drilling unit shall be smaller than the maximum area that can be efficiently and economically drained by one well. Each order establishing drilling units for a pool shall cover all lands determined or believed to be underlaid by such pool, and may be modified by the Department from time to time to include additional lands determined to be underlaid by such pool. Each order establishing drilling units may be modified by the Department to change the size thereof, or to permit the drilling of additional wells.
(b-2) Any petition requesting a drilling unit exception shall be accompanied by a non-refundable application fee in the amount of $1,500 for a Modified Drilling Unit or Special Drilling Unit or a non-refundable application fee in the amount of $2,500 for a Pool-Wide Drilling Unit.
(c) Each order establishing drilling units shall prohibit the drilling of more than one well on any drilling unit for the production of oil or gas from the particular pool with respect to which the drilling unit is established and subject to the provisions of subsection (a) hereof shall specify the location for the drilling of such well thereon, in accordance with a reasonably uniform spacing pattern, with necessary exceptions for wells drilled or drilling at the time of the application. If the Department finds, after notice and hearing, that surface conditions would substantially add to the burden or hazard of drilling such well at the specified location, or for some other reason it would be inequitable or unreasonable to require a well to be drilled at the specified location, the Department may issue an order permitting the well to be drilled at a location other than that specified in the order establishing drilling units.
(d) After the date of the notice for a hearing called to establish drilling units, no additional well shall be commenced for production from the pool until the order establishing drilling units has been issued, unless the commencement of the well is authorized by order of the Department.
(e) After an order establishing a drilling unit or units has been issued by the Department, the commencement of drilling of any well or wells into the pool with regard to which such unit was established for the purpose of producing oil or gas therefrom, at a location other than that authorized by the order, or by order granting exception to the original spacing order, is hereby prohibited. The operation of any well drilled in violation of an order establishing drilling units is hereby prohibited.
(f) Any application or petition by any interested person for a drilling unit as provided in this Section shall be accepted and filed or not accepted and filed by the Department within 10 business days after receipt by the Department. If the petition is accepted and filed, a public hearing on the petition shall be scheduled not less than 30 days, but not more than 60 days, after the acceptance and filing by the Department. If not accepted, and filed, the Department shall provide specific requirements for additional information or documentation needed for the petition to be considered, accepted, and filed. Upon submission of the required information and documentation, the same process and timeframe as provided in this subsection (f) shall continue until the petition has been accepted and filed at which time a hearing shall be scheduled as previously stated in this subsection (f). The petition shall not be accepted and filed if it is determined by the Department that, under any circumstance, legal or regulatory impediments would prevent such acceptance and filing. If the Department does not timely respond to any petition or the submission of additional information or documentation after initial submission, then the petition shall be deemed to be in sufficient form for acceptance and filing and the Department shall proceed with the scheduling of a public hearing. The Department, after public hearing, shall either grant or deny the petition within 20 working days after the conclusion of the hearing.
(g) Any petition by an interested person to establish drilling units for a pool as provided in this Section shall be accepted and filed or not accepted and filed by the Department within 10 business days after receipt by the Department. If the petition is accepted and filed, a public hearing on the petition shall be scheduled not less than 30 days, but not more than 60 days, after the acceptance and filing by the Department. If not accepted and filed, the Department shall provide specific requirements for additional information or documentation needed for the petition to be considered, accepted, and filed. Upon submission of the required information and documentation, the same process and timeframe as provided in this subsection (g) shall continue until the petition has been accepted and filed at which time a hearing shall be scheduled as previously stated in this subsection (g). The petition shall not be accepted and filed if it is determined by the Department that, under any circumstance, legal or regulatory impediments would prevent such acceptance and filing. If the Department does not timely respond to any petition or the submission of additional information or documentation after initial submission, then the petition shall be deemed to be in sufficient form for acceptance and filing and the Department shall proceed with the scheduling of a public hearing. The Department, after public hearing, shall either grant or deny the petition within 20 working days after the conclusion of the hearing.
(Source: P.A. 97-1136, eff. 1-1-13; 98-926, eff. 9-1-14.)

(225 ILCS 725/22.2) (from Ch. 96 1/2, par. 5436)
Sec. 22.2. Integration of interests in drilling unit.
(a) As used in this Section, "owner" means any person having an interest in the right to drill into and produce oil or gas from any pool, and to appropriate the production for such owner or others.
(b) Except as provided in subsection (b-5), when 2 or more separately owned tracts of land are embraced within an established drilling unit, or when there are separately owned interests in all or a part of such units, the owners of all oil and gas interests therein may validly agree to integrate their interests and to develop their lands as a drilling unit. Where, however, such owners have not agreed to integrate their interests and where no action has been commenced seeking permission to drill pursuant to the provisions of "An Act in relation to oil and gas interests in land", approved July 1, 1939, and where at least one of the owners has drilled or has proposed to drill a well on an established drilling unit the Department on the application of an owner shall, for the prevention of waste or to avoid the drilling of unnecessary wells, require such owners to do so and to develop their lands as a drilling unit. The Department, as a part of the order integrating interests, may prescribe the terms and conditions upon which the royalty interests in the unit or units shall, in the absence of voluntary agreement, be determined to be integrated without the necessity of a subsequent separate order integrating the royalty interests. Each such integration order shall be upon terms and conditions that are just and reasonable.
(b-5) When 2 or more separately owned tracts of land are embraced within an established drilling unit, or when there are separately owned interests in all or a part of the unit, and one of the owners is the Department of Natural Resources, integration of the separate tracts shall be allowed only if, following a comprehensive environmental impact review performed by the Department, the Department determines that no substantial or irreversible detrimental harm will occur on Department lands as a result of any proposed activities relating to mineral extraction. The environmental impact review shall include but shall not be limited to an assessment of the potential destruction or depletion of flora and fauna, wildlife and its supporting habitat, surface and subsurface water supplies, aquatic life, and recreational activities located on the land proposed to be integrated. The Department shall adopt rules necessary to implement this subsection.
(b-6) All proceeds, bonuses, rentals, royalties, and other inducements and considerations received from the integration of Department of Natural Resources lands that have not been purchased by the Department of Natural Resources with moneys appropriated from the Wildlife and Fish Fund shall be deposited as follows: at least 50% of the amounts received shall be deposited into the State Parks Fund and not more than 50% shall be deposited into the Plugging and Restoration Fund.
(c) All orders requiring such integration shall be made after notice and hearing and shall be upon terms and conditions that are just and reasonable and will afford to the owners of all oil and gas interests in each tract in the drilling unit the opportunity to recover or receive their just and equitable share of oil or gas from the drilling unit without unreasonable expense and will prevent or minimize reasonably avoidable drainage from each integrated drilling unit which is not equalized by counter drainage, but the Department may not limit the production from any well under this provision. The request shall be made by petition accompanied by a non-refundable application fee of $1,500. The fee shall be deposited into the Underground Resources Conservation Enforcement Fund. The monies deposited into the Underground Resources Conservation Enforcement Fund under this subsection shall not be subject to administrative charges or chargebacks unless otherwise authorized by this Act.
(d) All operations, including, but not limited to, the commencement, drilling, or operation of a well upon any portion of a drilling unit shall be deemed for all purposes the conduct of such operations upon each separately owned tract in the drilling unit by the several owners thereof. That portion of the production allocated to a separately owned tract included in a drilling unit shall, when produced, be deemed, for all purposes, to have been actually produced from such tract by a well drilled thereon.
(e) In making the determination of integrating separately owned interests, and determining to whom the permit should be issued, the Department may consider:
(1) the reasons requiring the integration of separate

interests;

(2) the respective interests of the parties in the

drilling unit sought to be established, and the pool or pools in the field where the proposed drilling unit is located;

(3) any parties' prior or present compliance with the

Act and the Department's rules; and

(4) any other information relevant to protect the

correlative rights of the parties sought to be affected by the integration order.

(f) Each such integration order shall authorize the drilling, testing, completing, equipping, and operation of a well on the drilling unit; provide who may drill and operate the well; prescribe the time and manner in which all the owners in the drilling unit may elect to participate therein; and make provision for the payment by all those who elect to participate therein of the reasonable actual cost thereof, plus a reasonable charge for supervision and interest. Should an owner not elect to voluntarily participate in the risk and costs of the drilling, testing, completing and operation of a well as determined by the Department, the integration order shall provide either that:
(1) the nonparticipating owner shall surrender a

leasehold interest to the participating owners on a basis and for such terms and consideration the Department finds fair and reasonable; or

(2) the nonparticipating owner shall share in a

proportionate part of the production of oil and gas from the drilling unit determined by the Department, and pay a proportionate part of operation cost after the participating owners have recovered from the production of oil or gas from a well all actual costs in the drilling, testing, completing and operation of the well plus a penalty to be determined by the Department of not less than 100% nor more than 300% of such actual costs.

(g) For the purpose of this Section, the owner or owners of oil and gas rights in and under an unleased tract of land shall be regarded as a lessee to the extent of a 7/8 interest in and to said rights and a lessor to the extent of the remaining 1/8 interest therein.
(h) In the event of any dispute relative to costs and expenses of drilling, testing, equipping, completing and operating a well, the Department shall determine the proper costs after due notice to interested parties and a hearing thereon. The operator of such unit, in addition to any other right provided by the integration order of the Department, shall have a lien on the mineral leasehold estate or rights owned by the other owners therein and upon their shares of the production from such unit to the extent that costs incurred in the development and operation upon said unit are a charge against such interest by order of the Department or by operation of law. Such liens shall be separable as to each separate owner within such unit, and shall remain liens until the owner or owners drilling or operating the well have been paid the amount due under the terms of the integration order. The Department is specifically authorized to provide that the owner or owners drilling, or paying for the drilling, or for the operation of a well for the benefit of all shall be entitled to production from such well which would be received by the owner or owners for whose benefit the well was drilled or operated, after payment of royalty, until the owner or owners drilling or operating the well have been paid the amount due under the terms of the integration order settling such dispute.
(Source: P.A. 97-1136, eff. 1-1-13.)

(225 ILCS 725/23.1) (from Ch. 96 1/2, par. 5438)
Sec. 23.1. The owner or owners of any tract of land which is productive or capable of being productive of oil or gas or any owner or operator of an oil and gas leasehold on which productive wells are situated, under a lease authorizing the lessee or his assigns to explore for and remove oil and gas, from any sand, strata, or formation, shall be permitted, in the interest of oil and gas conservation, to use any enhanced recovery method for the purpose of recovering the oil and gas contained therein; provided, that the owner or operator of a well to be used for any enhanced recovery method shall make a written application to the Department for authority so to do, and provided that written approval has been granted him by the Department; and provided further that the operation shall be done under the rules and regulations of the Department; and further provided, that use of any enhanced recovery method shall not be deemed to be an unlawful act.
(Source: P.A. 85-1334.)

(225 ILCS 725/23.2) (from Ch. 96 1/2, par. 5439)
Sec. 23.2. (a) When 2 or more separately owned tracts of land are embraced within a pool or a portion of a pool suitable for any enhanced recovery method, the owners thereof may validly agree to integrate their interest therein and to develop their land as a unit, and production from any tract in such established unit shall be regarded as production from all presently owned tracts or interests within such units.
(b) Agreements made in the interest of conservation of oil or gas, or both, or the prevention of waste, between and among owners or operators, or both, owning separate holdings in the same oil or gas pool, or in any area that appears from geological or other data to be underlain by a common accumulation of oil or gas, or both, or between and among such owners or operators, or both, and royalty owners therein, of a pool or area, or any part thereof, as a unit for establishing and carrying out a plan for the cooperative development and operation thereof, when such agreements are approved by the Department, are hereby authorized and shall not be held or construed to violate any of the statutes of this State relating to trusts, monopolies or contracts and combinations in restraint of trade.
(Source: P.A. 85-1334.)

(225 ILCS 725/23.3) (from Ch. 96 1/2, par. 5440)
Sec. 23.3. The Department, upon the petition of any interested person, shall hold a public hearing to consider the need for operating a pool, pools, or any portion thereof, as a unit to enable, authorize and require operations which will increase the ultimate recovery of oil and gas, prevent the waste of oil and gas, and protect correlative rights of the owners of the oil and gas.
(1) Such petition shall contain the following:
(a) A description of the land and pool, pools, or

parts thereof, within the proposed unit area.

(b) The names of all persons owning or having an

interest in the oil and gas rights in the proposed unit area as of the date of filing the petition, as disclosed by the records in the office of the recorder for the county or counties in which the unit area is situated, and their addresses, if known. If the address of any person is unknown, the petition shall so indicate.

(c) A statement of the type of operations

contemplated for the unit area.

(d) A copy of a proposed plan of unitization signed

by persons owning not less than 51% of the working interest underlying the surface within the area proposed to be unitized, which the petitioner considers fair, reasonable and equitable; said plan of unitization shall include (or provide in a separate unit operating agreement, if there be more than one working interest owner, a copy of which shall accompany the petition) the following:

(i) A plan for allocating to each separately

owned tract in the unit area its share of the oil and gas produced from the unit area and not required or consumed in the conduct of the operation of the unit area or unavoidably lost.

(ii) A provision indicating how unit expense

shall be determined and charged to the several owners, including a provision for carrying or otherwise financing any working interest owner who has not executed the proposed plan of unitization and who elects to be carried or otherwise financed, and allowing the unit operator, for the benefit of those working interest owners who have paid the development and operating costs, the recovery of not more than 150% of such person's actual share of development costs of the unit plus operating costs, with interest. Recovery of the money advanced to owners wishing to be financed, for development and operating costs of the unit, together with such other sums provided for herein, shall only be recoverable from such owner's share of unit production from the unit area.

(iii) A procedure and basis upon which wells,

equipment, and other properties of the several working interest owners within the unit area are to be taken over and used for unit operations, including the method of arriving at the compensation therefor.

(iv) A plan for maintaining effective supervision

and conduct of unit operations, in respect to which each working interest owner shall have a vote with a value corresponding to the percentage of unit expense chargeable against the interest of such owner.

(e) A non-refundable application fee in the amount of

$2,500.

(2) Concurrently with the filing of the petition with the Department, the petitioner may file or cause to be filed, in the office of the recorder for the county or counties in which the affected lands sought to be unitized are located, a notice setting forth:
(a) The type of proceedings before the Department and

a general statement of the purpose of such proceedings.

(b) A legal description of the lands, oil and gas

lease or leases, and other oil and gas property interests, which may be affected by the proposed unitization.

(3) Upon the filing of such notice:
(a) All transfers of title to oil and gas rights

shall thereafter be subject to the final order of the Department in such proceedings, and

(b) Such notice shall be constructive notification to

every person subsequently acquiring an interest in or a lien on any of the property affected thereby, and every person whose interest or lien is not shown of record at the time of filing such notice shall, for the purpose of this Act, be deemed a subsequent purchaser and shall be bound by the proceedings before the Department to the same extent and in the same manner as if he were a party thereto.

(Source: P.A. 97-1136, eff. 1-1-13.)

(225 ILCS 725/23.4) (from Ch. 96 1/2, par. 5441)
Sec. 23.4. (1) Upon the receipt of a petition for unitization, the Department shall fix the time and place for a public hearing, which shall be no less than 30 days nor more than 60 days after the date of the filing of said petition. The Department, at petitioner's expense, shall give notice of such hearing under this Section at least 10 days prior to the hearing in the following manner:
(a) by mailing such notice by United States Mail, postage prepaid, and directed to the persons named in the petition at their last known addresses 10 days prior to the hearing; and
(b) by publication of such notice for service on those persons whose addresses are unknown or whose names are unknown, once each week for 2 consecutive weeks, with the first notice appearing at least 10 days prior to the hearing in a newspaper of general circulation published in each county containing some portion of the proposed unit area.
(2) All notices for public hearing under this Section shall issue in the name of the State of Illinois and shall be signed by the Director. Such notices shall specify the number and style of the proceedings, the time and place of the hearing, the purpose of the hearing, the name of the petitioner, and a legal description of the lands contained within the proposed unit area.
(Source: P.A. 85-1334.)

(225 ILCS 725/23.5) (from Ch. 96 1/2, par. 5442)
Sec. 23.5. When a public hearing is held, the Department shall promptly issue an order providing for the unit operation of a pool or pools, or parts thereof, if he determines, based on the evidence presented at such public hearing, that:
(1) the unitized management and operation is economically feasible and reasonably necessary to increase the ultimate recovery of oil and gas, to prevent waste, and to protect correlative rights, and
(2) the value of the estimated ultimate additional recovery of oil and gas will exceed the estimated additional cost, if any, incident to conducting the unit operation, and
(3) the areal extent of the pool or pools, or parts thereof, has been reasonably defined and determined by drilling operations, and the unitization and operation of such will have no substantially adverse effect upon the remainder of the pool or pools, or parts thereof, and
(4) the allocation of unit production to each separately owned tract is fair, reasonable, and equitable to all owners of oil and gas rights in the unit area, and
(5) the determination and allocation of unit expense is fair, reasonable and equitable to the working interest owners, and
(6) the compensation or adjustment for wells, equipment and other properties of the working interest owners is fair, reasonable and equitable.
(Source: P.A. 85-1334.)

(225 ILCS 725/23.6) (from Ch. 96 1/2, par. 5443)
Sec. 23.6. If, after considering the petition and all evidence offered, the Director determines that the petitioner has failed to establish the several requirements for formation of a unit as provided herein, he shall promptly enter its order denying the petition and dismissing the same. Such order shall set forth the reasons for dismissal, and the same shall be promptly filed by the petitioner, if notice was filed under paragraph (2) of Section 23.3, in the Recorder's office of the county or counties wherein the land is situated.
(Source: P.A. 89-243, eff. 8-4-95.)

(225 ILCS 725/23.7) (from Ch. 96 1/2, par. 5444)
Sec. 23.7. The order for unitization shall recite the findings required by Section 23.5; and if the requirements of Section 23.5 are satisfied, then the order shall approve the plan of unitization submitted by the petitioner.
(Source: P.A. 79-462.)

(225 ILCS 725/23.8) (from Ch. 96 1/2, par. 5445)
Sec. 23.8. No order of the Department providing for unit operations shall become effective unless and until the plan of unitization has been approved in writing by those persons who, under the order, will be required to pay at least 51% of the unit expense, and also by the persons owning at least 51% of the unit production or proceeds thereof that will be credited to interests which are free of unit expense, including but not limited to, royalties, overriding royalties, carried interests, net profit interests, and production payments, and the Director has made such a finding, either in the order providing for unit operations or in a supplemental order, that the plan of unitization has been so approved; provided, however, that if any person is obligated to pay 51% or more, but less than 100% of the unit expense, the approval of that person and at least one other such person shall be required; and if one person entitled to production or proceeds thereof will be credited to interests which are free of unit expense, owns 51% or more, but less than 100%, the approval of that person and at least one other such person shall be required. If the plan of unitization has not been so approved at the time the order providing for unit operations is issued, the Department shall, upon petition and notice, hold such supplemental hearings as may be required to determine if and when the plan of unitization has been so approved and shall issue a supplemental order evidencing such approval. If the requisite number of persons and the requisite percentage of interests in the unit area do not approve the plan of unitization within a period of 6 months from the date on which the order providing for unit operations is made, such order shall be revoked by the Department unless for good cause shown the Department extends said time for an additional period of time not to exceed one year.
(Source: P.A. 89-243, eff. 8-4-95.)

(225 ILCS 725/23.9) (from Ch. 96 1/2, par. 5446)
Sec. 23.9. With respect to an interest in the oil and gas rights which is encumbered by a lien of record, both the person owning such interest and the lienor shall, for the purposes of this Section, be considered as the record owner of legal title thereto; provided that when the lien is based upon an instrument which gives the grantor or grantors in such instruments the right to execute a plan of unitization, the grantor or grantors shall for said purposes be deemed the record owner or owners.
(Source: P.A. 79-462.)

(225 ILCS 725/23.10) (from Ch. 96 1/2, par. 5447)
Sec. 23.10. The obligation or liability of each working interest owner for the payment of unit expense shall at all times be several and not joint or collective, and in no event shall a working interest owner be chargeable with, obligated or liable, directly or indirectly, for more than the amount apportioned, assessed or otherwise charged pursuant to the plan of unitization.
(Source: P.A. 79-462.)

(225 ILCS 725/23.11) (from Ch. 96 1/2, par. 5448)
Sec. 23.11. The unit operator shall have a lien for all costs incurred pursuant to the plan of unitization upon the leasehold estate, exclusive of a 1/8 share of gross production, which is attributable to a lessor's royalty interest, and on all the oil and gas leasehold interest and on all the equipment and material used in unit operations owned by each working interest owner, subject to the plan of unitization, to the full extent of such owner's ownership on the day a notice is filed pursuant to Paragraph 2 of Section 23.3 to secure the payment of such working interest owner's proportionate part of the unit development and operating expense. The unit operator may enforce such lien by serving notice on the purchaser of production attributable to such owner's interest, and the purchaser shall make payment thereof to the operator without indemnity as to disposition of such proceeds. Such lien shall attach to and become a charge against such owner's working interest, or any portion thereof, or any oil and gas leasehold, or part thereof, included within the unit area. Such lien shall also attach to and become a charge against all equipment used in unit operations and all unit production, or the proceeds thereof, inuring to the benefit of such owner's working interest. Notice of such lien may be given, and the same may be foreclosed, as provided for in "An Act in relation to liens of contractors, sub-contractors, material men and laborers for work performed and materials furnished in digging, drilling, building, erecting, completing, operating and maintaining oil and gas wells and pipe lines", filed July 25, 1939, as heretofore or hereafter amended; provided, however, that where provision has been made in the plan of unitization for carrying or financing any working interest owner as authorized by Subparagraph (d) of Paragraph 1 of Section 23.3, the lien authorized by this Section shall attach to and become a charge only against such owner's share of the unit production, or the proceeds thereof, and against such owner's share in the equipment used in unit operations, until such financing be terminated as provided in the plan of unitization.
(Source: P.A. 79-462.)

(225 ILCS 725/23.12) (from Ch. 96 1/2, par. 5449)
Sec. 23.12. The unit area may be unitized or joined with adjoining portions of the same pool or pools, or portions thereof, including a unit area of another or other units and a new unit created for unitized management, operation and further development of such enlarged unit area upon the filing of a petition therefor, and after notice and hearing, in the same manner and on the same conditions, all as herein provided with respect to the creation of a unit in the first instance, provided always that the requisites of Sections 23.5 and 23.8 shall be applicable. Upon issuance of the order by the Director creating a new unit, the new unit so created shall thereupon supersede such existing unit or units. Such order shall not alter the proportionate allocation of unit production among the separately owned tracts included in such previously established unit area or unit areas. Any new working interest owner whose interest by such order is added to the new unit area and who becomes liable for his proportionate share of the unit expense shall not be liable for any unit expense incurred prior to such person's entry in the new unit. At the time such interest is included in the new unit area, an equipment inventory will be made in order to charge or credit such newly committed interest with its proportionate share of capital investment. An oil-in-storage inventory will be taken immediately prior to adding the newly committed interest.
(Source: P.A. 85-1334.)

(225 ILCS 725/23.13) (from Ch. 96 1/2, par. 5450)
Sec. 23.13. The Department and the proper body, board or officer of any political, municipal or other subdivision or agency of the State are hereby authorized and have the power to execute plans of unitization with respect to land or oil and gas rights subject to the control and management of such respective body, board or officer.
(Source: P.A. 85-1334.)

(225 ILCS 725/23.14) (from Ch. 96 1/2, par. 5451)
Sec. 23.14. Any guardian, executor of a last will, any trustee by court appointment, and the owners who may be operating leaseholds within the proposed unitized area under the authority of a judgment of a circuit court under an Act of the State of Illinois entitled "An Act in Relation to Oil and Gas Interests in Land", approved July 1, 1939, when acting under and pursuant to the authority of a court order entered by the court appointing or authorizing such fiduciary or owners to act, or a trustee acting under general authority of appointment by trust document, is hereby authorized and has power to execute plans of unitization, including unit operating agreements, with respect to land or oil and gas rights subject to the control and management of such owners or fiduciary.
(Source: P.A. 84-452.)

(225 ILCS 725/23.15) (from Ch. 96 1/2, par. 5452)
Sec. 23.15. (1) Property rights, leases, contracts and all other rights and obligations affecting oil and gas rights within the unit area shall be regarded as amended and modified to the extent necessary to conform to the provisions and requirements of this Act and to any valid and applicable plan of unitization or order of the Department made and adopted pursuant hereto, but otherwise remain in full force and effect, provided always that plans of unitization, including unit operating agreements, shall not provide, constitute or be construed as an exchange or transfer of real property or mineral interests in the respective separately owned tracts included within the unit.
(2) Nothing contained in this Act shall be construed to require a transfer to or vesting in the unit of title to the separately owned tracts or leases within the unit area, other than the right to use and operate the same to the extent set out in the plan of unitization; nor shall the unit be regarded as owning the unit production. The unit production and the proceeds from the sale thereof shall be owned by the several persons to whom the same is allocated under the plan of unitization. All property, whether real or personal, which the unit may in any way acquire, hold or possess, shall not be acquired, held or possessed by the unit for its own account but shall be so acquired, held and possessed by the unit for the account of, and as agent for, the several working interest owners, and shall be the property of such working interest owners as their interests may appear under the plan of unitization, subject, however, to the right of the unit to the possession, management, use or disposal of the same in the proper conduct of its affairs, and subject to the lien the unit may have thereon to secure the payment of unit expense.
(3) The amount of the unit production allocated to each separately owned tract within the unit, and only that amount, regardless of the well or wells in the unit area from which it may be produced, and regardless of whether it be more or less than the amount of production from the well or wells, if any, or any such separately owned tract, shall for all intents, uses and purposes be regarded and considered as production from such separately owned tract, and except as otherwise authorized in this Act, or in the plan of unitization approved by the Department, shall be distributed among or the proceeds thereof paid to the several persons entitled to share in the production from such separately owned tract in the same manner, in the same proportions, and upon the same conditions they would have participated and shared in the production or proceeds thereof from such separately owned tract had not said unit been organized, and with the same legal force and effect. If adequate provisions are made for the receipt thereof, the share of the unit production allocated to each separately owned tract shall be delivered in kind to the persons entitled thereto by virtue of ownership of oil and gas rights therein or by purchase from such owners subject to the rights of the unit operator to withhold and sell the same in payment of unit expense pursuant to the plan of unitization, and subject further to the call of the unit operator on such portions of the unit production for operating purposes as may be provided in the plan of unitization.
(4) Operations conducted under and in accordance with the plan of unitization shall be regarded and considered a fulfillment of and compliance with all of the provisions, covenants and conditions, express or implied, of the several oil and gas leases upon lands included within the unit, or other contracts pertaining to the development thereof. Wells drilled or operated on any part of the unit, no matter where located, shall for all purposes be regarded as wells drilled on each separately owned tract within such unit.
(5) Nothing herein or in any plan of unitization shall be construed as increasing or decreasing the implied covenants of a lease with respect to a pool or lands not included within the unit area.
(Source: P.A. 85-1334.)

(225 ILCS 725/23.16) (from Ch. 96 1/2, par. 5453)
Sec. 23.16. From and after the effective date of the order of the Director creating a unit and prescribing the plan of unitization applicable thereto, the operation of any well producing from the pool or portion thereof within the unit area defined in the order, by persons other than the unit operator or persons acting under its authority or except in the manner and to the extent prescribed in such plan of unitization shall be unlawful and is hereby prohibited.
(Source: P.A. 85-1334.)

(225 ILCS 725/25) (from Ch. 96 1/2, par. 5455)
Sec. 25. No power herein granted to prevent waste shall be interpreted or construed as authorizing limitation of production of any well, wells, lease, leases, pool, field or properties to prevent or control economic waste or limit production to market demand.
Exploration and discovery of new and additional pools, fields and producing horizons are vital and the effect and administration of this Act shall be in accordance therewith and not contrary thereto. Any rule, regulation or order issued under the general powers of this Act in violation of the provisions of this Section shall be void and of no effect.
(Source: Laws 1951, p. 1500.)

(225 ILCS 725/26) (from Ch. 96 1/2, par. 5456)
Sec. 26. (a) Any person who violates any provision of this Act or any valid rule, regulation, permit or order of the Department made hereunder, or who repeats or continues the violation thereof, shall be subject to a civil penalty not to exceed $1,000 a day for each and every act of violation.
(b) Any person wilfully aiding or abetting any other person in the violation of any provision of this Act, or any rule, regulation and order made hereunder, shall be subject to the same penalties as are prescribed herein for the violation by such other person.
(Source: P.A. 85-1334.)

(225 ILCS 725/28) (from Ch. 96 1/2, par. 5457)
Sec. 28. If any section, paragraph, sentence or phrase of this Act shall be declared unconstitutional, or void for any reason by any court of final jurisdiction, such fact shall not in any manner invalidate or affect any other section, paragraph, sentence or phrase of this Act, but the same shall continue in full force and effect.
(Source: Laws 1941, vol. 1, p. 934.)

(225 ILCS 725/28.1) (from Ch. 96 1/2, par. 5458)
Sec. 28.1. The transfer of rights, powers and duties from the Mining Board to the Department of Mines and Minerals by this amendatory Act of 1988 shall not affect the obligations or duties, or the rights, powers or privileges, of any person subject to the provisions of this Act.
The transfer of rights, powers and duties from the Department of Mines and Minerals to the Department of Natural Resources by the Department of Natural Resources Act does not affect the obligations or duties, or the rights, powers or privileges, of any person under this Act.
No act done, ratified or cancelled, or right occurring or established, or any action or proceeding had or commenced in an administrative, civil or criminal cause, shall be affected and the same may be continued without regard to the transfer of rights, powers and duties provided for herein.
(Source: P.A. 89-445, eff. 2-7-96.)



225 ILCS 728/ - Illinois Petroleum Education and Marketing Act.

(225 ILCS 728/1)
(Section scheduled to be repealed on January 1, 2028)
Sec. 1. Short title. This Act may be cited as the Illinois Petroleum Education and Marketing Act.
(Source: P.A. 90-614, eff. 7-10-98.)

(225 ILCS 728/5)
(Section scheduled to be repealed on January 1, 2028)
Sec. 5. Definitions. As used in this Act:
"Board" means the Illinois Petroleum Resources Board.
"Department" means the Department of Natural Resources.
"First purchaser" means any person who buys Illinois crude oil or Illinois gas.
"Interest owner" means a person who owns or possesses an interest in the gross production of oil or gas produced from a well in Illinois.
"Person" means an individual, group of individuals, partnership, corporation, association, limited liability company, cooperative, or any other entity or an employee of the entity.
"Producer" means a person who produces oil and gas or who derives a majority of his or her oil and gas income from working interest.
"Qualified producer association" means an entity that is organized and operating within the State and that represents oil and gas producers on a Statewide basis.
(Source: P.A. 94-1085, eff. 1-19-07.)

(225 ILCS 728/10)
(Section scheduled to be repealed on January 1, 2028)
Sec. 10. Illinois Petroleum Resources Board.
(a) There is hereby created the Illinois Petroleum Resources Board, which shall be subject to the provisions of the Regulatory Sunset Act. The purpose of the Board is to coordinate a program designed to demonstrate to the general public the importance of the Illinois oil and gas exploration and production industry, to encourage the wise and efficient use of energy, to promote environmentally sound production methods and technologies, to develop existing supplies of State oil and gas resources, to support research and educational activities concerning the oil and gas exploration and production industry, and to support oilfield environmental remediation and restoration activities.
(b) The Board shall be composed of 12 members to be appointed as follows:
(1) Through December 31, 2006, the Governor shall

make appointments from a list of names submitted by qualified producer associations, of which 10 shall be oil and gas producers.

(2) Beginning January 1, 2007, all appointments shall

be made by the qualified producer associations.

(c) A member of the Board shall:
(1) be at least 25 years of age;
(2) be a resident of the State of Illinois; and
(3) have at least 5 years of active experience in the

oil industry.

(d) Members shall serve for a term of 3 years, except that of the initial appointments, 4 members shall serve for one year, 4 members for 2 years, and 4 members for 3 years.
(e) Vacancies shall be filled for the unexpired term of office in the same manner as the original appointment.
(f) The Board shall, at its first meeting, elect one of its members as chairperson, who shall preside over meetings of the Board and perform other duties that may be required by the Board. The first meeting of the Board shall be called by the Governor.
(g) No member of the Board shall receive a salary or reimbursement for duties performed as a member of the Board, except that members are eligible to receive reimbursement for travel expenses incurred in the performance of Board duties.
(Source: P.A. 100-220, eff. 8-18-17.)

(225 ILCS 728/15)
(Section scheduled to be repealed on January 1, 2028)
Sec. 15. Board powers and duties. The Board shall have the following powers and duties:
(1) To administer and enforce the provisions of this

Act.

(2) To establish an office for the Board within the

State of Illinois.

(3) To elect a chairperson and any other officers

that may be necessary to direct the operations of the Board.

(4) To employ personnel as shall be deemed necessary

to carry out the purpose and provisions of this Act and to prescribe their duties and fix their compensation.

(5) To receive and administer all assessments,

donations, grants, contributions, and gifts received by the Board pursuant to this Act and to deposit them into accounts maintained by the Board.

(6) To annually establish priorities and approve a

prepared budget consistent with estimated resources.

(7) To adopt rules as it deems necessary to carry out

the provisions of this Act.

(8) To enter into contracts or agreements for

studies, research projects, experimental work, supplies, or other services to carry out the purposes of this Act and to incur those expenses necessary to carry out those purposes. A contract or agreement entered into under this item shall provide that:

(A) the person entering the contract or agreement

on behalf of the Board shall develop and submit to the Board a plan or project together with a budget that shows estimated costs to be incurred for the plan or project; and

(B) the person entering the contract or agreement

shall keep accurate records of all of its transactions, account for funds received and expended, and make periodic reports to the Board of activities conducted and other reports that the Board may require.

(9) To keep accurate records of all financial

transactions performed pursuant to this Act. These records shall be audited annually by an independent auditor who is a certified public accountant and has been selected by the Board, and an annual report shall be compiled and made available to any interest owner and filed with the Department within 60 days after the close of the Board's fiscal year.

(10) To cooperate with any private, local, state, or

national commission, organization, agency, or group and to make contracts and agreements for joint programs beneficial to the oil and gas industry.

(11) To accept donations, grants, contributions, and

gifts from any public or private source and deposit them into accounts maintained by the Board.

(12) To keep an accurate record of all assessments

collected.

(13) To enter into voluntary agreements with the

Department to support oilfield environmental remediation and restoration activities.

(Source: P.A. 100-220, eff. 8-18-17.)

(225 ILCS 728/20)
(Section scheduled to be repealed on January 1, 2028)
Sec. 20. Board meetings; appointment of Director.
(a) There shall be an annual meeting of the Board at which the annual report and proposed budget will be presented. The Board shall, at the call of the chairperson, hold at least 3 other regular meetings each year. The chairperson shall establish the time, manner, and place for all meetings and shall provide notice of the meetings. A majority of the members of the Board shall constitute a quorum for the transaction of any Board business. In addition, the Board shall determine the circumstances under which additional meetings of the Board may be held.
(b) The Board may appoint a Director who shall carry out the provisions of this Act. The Director shall not be one of the appointed Board members.
(Source: P.A. 90-614, eff. 7-10-98.)

(225 ILCS 728/25)
Sec. 25. (Repealed).
(Source: P.A. 90-614, eff. 7-10-98. Repealed by P.A. 94-1085, eff. 1-19-07.)

(225 ILCS 728/27)
(Section scheduled to be repealed on January 1, 2028)
Sec. 27. Petroleum Resources Revolving Fund abolished; moneys and assets transferred to Board. On January 1, 2007, or as soon thereafter as practical, the State Comptroller shall direct and the State Treasurer shall pay the remaining balance in the Petroleum Revolving Fund to the Board. Upon the completion of this payment, the Fund is abolished, and any future deposits due to the Fund and any outstanding obligations or liabilities of the Fund pass to the Board. In addition, ownership of all assets in the possession of the Board that are property of the State shall be transferred to the Board.
(Source: P.A. 94-1085, eff. 1-19-07.)

(225 ILCS 728/30)
(Section scheduled to be repealed on January 1, 2028)
Sec. 30. Assessment on oil and gas production.
(a) To fund the activities of the Illinois Petroleum Resources Board, an assessment shall be levied in the amount of one-tenth of 1% of gross revenues of oil and gas produced from each well in the State of Illinois.
(b) The assessment levied by subsection (a) of this Section shall be deducted from the proceeds of production and collected by the first purchaser. The assessment, which is imposed on the interest owner, shall be remitted to the Board by the first purchaser on an assessment form provided by the Board, along with any other requested production records in compliance with assessment payments and enforcement provisions of this Act and rules adopted by the Board. The remittance and specified data shall be delivered to the Board no later than the 15th day of each month following the end of the month in which the assessment was collected. The Board shall deposit the assessment into accounts, operating or reserve, to be used as authorized by this Act.
(c) The Board shall be responsible for taking appropriate legal actions to collect any assessment which is not paid or is not properly paid.
(Source: P.A. 94-1085, eff. 1-19-07.)

(225 ILCS 728/35)
(Section scheduled to be repealed on January 1, 2028)
Sec. 35. Refunds.
(a) Any person subject to the assessment levied by Section 30 of this Act may request a refund as provided in this Section of the assessment paid on production for the preceding calendar year. Upon compliance with the provisions of this Section and rules adopted by the Board to implement this Section, the Board shall refund to each person requesting a refund the amount of the assessment paid by or on behalf of the person during the preceding calendar year. Refunds made to producers will include interest earned at the rate equal to the average United States Treasury bill rate of the preceding calendar year as documented from government sources.
(b) The request for a refund of the assessment paid on production for the preceding calendar year must be made during the first 3 calendar months following the calendar year for which the refund is requested. Failure to request a refund during this period shall terminate the right of any person to receive a refund for the assessment paid on production for the preceding calendar year. The Board shall give notice of the availability of the refund through press releases or another means it deems appropriate.
(c) Each person requesting a refund shall execute an affidavit showing the amount of refund requested and demonstrating that the affiant was the interest owner of the production for which the refund is requested. The Board may verify the accuracy of the request for refund.
(d) No entity or person requesting a refund under this Section shall be eligible to serve or have a representative serve as a member of the Board.
(Source: P.A. 94-1085, eff. 1-19-07.)

(225 ILCS 728/45)
(Section scheduled to be repealed on January 1, 2028)
Sec. 45. Use of funds.
(a) All interest earned on moneys received by the Board shall be the property of the Board.
(a-5) The Board may expend funds only as provided for by law.
(b) The Board shall not utilize any funds collected under Section 30 of this Act for the purpose of influencing government action or policy, with the exception of recommending amendments to this Act.
(c) None of the moneys collected under Section 30 and not refunded under Section 35 of this Act shall be used for travel expenses of any member of the Illinois General Assembly.
(Source: P.A. 100-220, eff. 8-18-17.)

(225 ILCS 728/50)
(Section scheduled to be repealed on January 1, 2028)
Sec. 50. Application of Act. Nothing in this Act may be construed to preempt or supersede any other program relating to oil and gas promotion or marketing organized and operated under the laws of the State of Illinois or the United States. In the event of the establishment of a national program for an assessment on oil and natural gas production, the Board by majority vote, may elect to designate up to a maximum of 50% of the funds collected under this Act to the national program in lieu of an additional assessment as may be required by the national program.
(Source: P.A. 90-614, eff. 7-10-98.)

(225 ILCS 728/70)
Sec. 70. (Amendatory provisions; text omitted).
(Source: P.A. 90-614, eff. 7-10-98; text omitted.)

(225 ILCS 728/80)
Sec. 80. (Amendatory provisions; text omitted).
(Source: P.A. 90-614, eff. 7-10-98; text omitted.)

(225 ILCS 728/99)
(Section scheduled to be repealed on January 1, 2028)
Sec. 99. Effective date. This Act takes effect July 1, 1998.
(Source: P.A. 90-614, eff. 7-10-98.)



225 ILCS 729/ - Petroleum Equipment Contractors Licensing Act.

(225 ILCS 729/1)
(Section scheduled to be repealed on January 1, 2022)
Sec. 1. Short title. This Act may be cited as the Petroleum Equipment Contractors Licensing Act.
(Source: P.A. 92-618, eff. 7-11-02.)

(225 ILCS 729/5)
(Section scheduled to be repealed on January 1, 2022)
Sec. 5. Definitions. For the purposes of this Act:
"Employee" means a person who is currently employed by a contractor licensed under this Act whose full or part-time duties include any activity specified in Section 35 of this Act.
"Licensee" means a person or business organization licensed in accordance with this Act.
"Person" means a natural person or any company, corporation, or other business entity.
"Petroleum equipment contractor" or "contractor" means a person, company, or corporation that installs, repairs, or removes underground storage tanks.
(Source: P.A. 97-428, eff. 8-16-11.)

(225 ILCS 729/10)
(Section scheduled to be repealed on January 1, 2022)
Sec. 10. Licensure requirement; injunction. Beginning 6 months after the effective date of this Act, no person, firm, association, or corporation shall act as a petroleum equipment contractor or employee, advertise or assume to act as a petroleum equipment contractor or employee, or use any title implying that the person, firm, association, or corporation is engaged in such practice or occupation, unless licensed by the State Fire Marshal.
The State Fire Marshal, in the name of the People, through the Attorney General, the State's Attorney of any county, any resident of the State, or any legal entity within the State may apply for injunctive relief in any court to enjoin a person who has not been issued a license or whose license has been suspended, revoked, or not renewed, from practicing as a petroleum equipment contractor, and, upon the filing of a verified petition, the court, if satisfied by affidavit or otherwise that the person is or has been practicing in violation of this Act, may enter a temporary restraining order or preliminary injunction, without bond, enjoining the defendant from further activity. A copy of the verified complaint shall be served upon the defendant and the proceedings shall be conducted as in other civil cases. If it is established that the defendant has been, or is practicing in violation of this Act, the court may enter a judgment perpetually enjoining the defendant from any further unlicensed activity. In the case of violation of any injunctive order or judgment entered under the provisions of this Section, the court may summarily try and punish the offender for contempt of court. Such injunctive proceeding shall be in addition to all penalties and other remedies in this Act.
(Source: P.A. 92-618, eff. 7-11-02.)

(225 ILCS 729/15)
(Section scheduled to be repealed on January 1, 2022)
Sec. 15. Deposit of fees. All fees collected pursuant to this Act shall be deposited into the Fire Prevention Fund.
(Source: P.A. 92-618, eff. 7-11-02.)

(225 ILCS 729/25)
(Section scheduled to be repealed on January 1, 2022)
Sec. 25. Rules; report. The State Fire Marshal shall promulgate rules consistent with the provisions of this Act for the administration and enforcement of this Act and may prescribe forms that shall be issued in connection with the rules promulgated under this Act. The rules shall include standards and criteria for licensure, professional conduct, and discipline.
(Source: P.A. 97-428, eff. 8-16-11.)

(225 ILCS 729/30)
(Section scheduled to be repealed on January 1, 2022)
Sec. 30. Investigators. The State Fire Marshal may employ, in conformity with the Personnel Code, the professional, technical, investigative, or clerical help that may be necessary for the enforcement of this Act.
An investigator may not hold an active license issued pursuant to this Act or have any fiduciary interest in any business licensed under this Act. This prohibition does not prohibit the investigator from holding stock in a publicly traded business licensed or regulated under this Act, provided that the investigator does not hold more than 5% of a publicly traded corporation.
(Source: P.A. 97-428, eff. 8-16-11.)

(225 ILCS 729/35)
(Section scheduled to be repealed on January 1, 2022)
Sec. 35. Licensure qualifications and fees.
(a) Applicants for a license must submit to the Office all of the following:
(1) fees as established by the Office;
(2) evidence of registration as an Illinois

corporation or other business entity and, when applicable, evidence of compliance with the Assumed Business Name Act;

(3) evidence of financial responsibility in a minimum

amount of $1,000,000 through liability insurance, self-insurance, group insurance, group self-insurance, or risk retention groups that must include completed operations and environmental impairment; and

(4) evidence of compliance with the qualifications

and standards established by the Office.

(b) The contractor must possess a license from the Office to perform the following types of activity:
(1) installation of underground storage tanks;
(2) repair of USTs, which shall include retrofitting

and installation of cathodic protection systems;

(3) decommissioning of USTs including abandonment in

place;

(4) relining of USTs;
(5) tank and piping tightness testing;
(6) testing of cathodic protection systems; and
(7) any other category established by the Office of

the State Fire Marshal.

(c) (Blank).
(Source: P.A. 97-428, eff. 8-16-11.)

(225 ILCS 729/40)
(Section scheduled to be repealed on January 1, 2022)
Sec. 40. Application. Each application for a license to practice under this Act shall be electronically submitted or in writing and signed by the applicant on forms provided by the Office of the State Fire Marshal.
(Source: P.A. 97-428, eff. 8-16-11.)

(225 ILCS 729/45)
(Section scheduled to be repealed on January 1, 2022)
Sec. 45. Issuance of license; renewal.
(a) The State Fire Marshal shall, upon the applicant's satisfactory completion of the requirements authorized under this Act, and upon receipt of the requisite fees, issue the appropriate license showing the name and business location of the licensee and the dates of issuance and expiration.
(b) Each licensee may apply for renewal of his or her license upon payment of the requisite fee. The expiration date and renewal period for each license issued under this Act shall be set by rule. Failure to renew by the expiration date shall cause the license to lapse. A lapsed license may not be reinstated until a written application is filed, the renewal fee is paid, and a $50 reinstatement fee is paid. The renewal and reinstatement fees shall be waived for persons who did not renew while on active duty in the military and who file for renewal or restoration within one year after discharge from the active duty service.
(c) All fees paid pursuant to this Act are non-refundable. This shall not preclude the State Fire Marshal from refunding accidental overpayment of fees.
(Source: P.A. 97-428, eff. 8-16-11.)

(225 ILCS 729/50)
(Section scheduled to be repealed on January 1, 2022)
Sec. 50. Returned checks. Any person who on 2 occasions issues or delivers a check or other order to the State Fire Marshal that is not honored by the financial institution upon which it is drawn because of insufficient funds in his or her account, shall pay to the State Fire Marshal, in addition to the amount owing upon the check or other order, a fee of $50. If the check or other order was issued or delivered in payment of a renewal fee and the licensee whose license has lapsed continues to practice without paying the renewal fee and the $50 fee required under this Section, an additional fee of $100 shall be imposed for practicing without a current license. The State Fire Marshal shall notify the licensee whose license has lapsed within 30 days after the discovery by the State Fire Marshal that the licensee is practicing without a current license, that the person is acting as a petroleum equipment contractor or employee, as the case may be, without a license, and the amount due to the State Fire Marshal, which shall include the lapsed renewal fee and all other fees required by this Section. If after the expiration of 30 days from the date of such notification, the licensee whose license has lapsed seeks a current license, he or she shall apply to the State Fire Marshal for reinstatement of the license and pay all fees due to the State Fire Marshal. The State Fire Marshal may establish a fee for the processing of an application for reinstatement of a license that allows the State Fire Marshal to pay all costs and expenses incident to the processing of this application. The State Fire Marshal may waive the fees due under this Section in individual cases where he or she finds that the fees would be unreasonable or unnecessarily burdensome.
(Source: P.A. 92-618, eff. 7-11-02.)

(225 ILCS 729/60)
(Section scheduled to be repealed on January 1, 2022)
Sec. 60. License renewal; display of license; inspection.
(a) As a condition of renewal of a license, the State Fire Marshal may require the licensee to report information pertaining to his or her practice that the State Fire Marshal determines to be in the interest of public safety.
(b) A licensee shall report a change in home or office address within 10 days.
(c) Each licensee shall prominently display his or her license to practice at each place from which the practice is being performed. If more than one location is used, branch office certificates shall be issued upon payment of the fees to be established by the State Fire Marshal.
(d) If a license or certificate is lost, a duplicate shall be issued upon payment of the required fee to be established by the State Fire Marshal. If a licensee wishes to change his or her name, the State Fire Marshal shall issue a license in the new name upon payment of the required fee and upon receipt of satisfactory proof that the change was done in accordance with law.
(e) Each licensee shall permit his or her facilities to be inspected by representatives of the Office of the State Fire Marshal.
(Source: P.A. 97-428, eff. 8-16-11.)

(225 ILCS 729/65)
(Section scheduled to be repealed on January 1, 2022)
Sec. 65. Disciplinary actions. Licensees shall be subject to disciplinary action for any of the following:
(1) obtaining or renewing a license by the use of

fraud or material deception;

(2) being professionally incompetent as manifested by

poor standards of service;

(3) engaging in dishonorable, unethical, or

unprofessional conduct of a character likely to deceive, defraud, or harm the public in the course of professional services or activities;

(4) being convicted of a crime that has a substantial

relationship to his or her practice or an essential element of which is misstatement, fraud, or dishonesty, being convicted in this or another state of any crime that is a felony under the laws of Illinois or of that state, or being convicted of a felony in a federal court, unless the licensee demonstrates that he or she has been sufficiently rehabilitated to warrant the public trust;

(5) performing any service in a grossly negligent

manner or permitting any licensed employee to perform services in a grossly negligent manner, regardless of whether actual damage or damage to the public is established;

(6) being a habitual drunk or having a habitual

addiction to the use of morphine, cocaine, controlled substances, or other habit-forming drugs;

(7) willfully receiving compensation, directly or

indirectly, for any professional service not actually rendered;

(8) having disciplinary action taken against his or

her license in another State;

(9) contracting or assisting unlicensed persons to

perform services for which a license is required under this Act;

(10) permitting the use of his or her license to

enable an unlicensed person or agency to operate as a licensee;

(11) performing and charging for services without

having authorization to do so from the member of the public being served; or

(12) failing to comply with any provision of this Act

or the rules adopted under this Act.

(Source: P.A. 92-618, eff. 7-11-02.)

(225 ILCS 729/70)
(Section scheduled to be repealed on January 1, 2022)
Sec. 70. Complaints. All complaints concerning violations regarding licensees or unlicensed activity shall be received and logged by the State Fire Marshal.
(Source: P.A. 92-618, eff. 7-11-02.)

(225 ILCS 729/75)
(Section scheduled to be repealed on January 1, 2022)
Sec. 75. Formal charges; hearings.
(a) Following the investigative process, the State Fire Marshal may file formal charges against the licensee. The formal charges shall, at a minimum, inform the licensee of the facts that comprise the basis of the charge and that are specific enough to enable the licensee to defend himself or herself.
(b) Each licensee whose conduct is the subject of a formal charge that seeks to impose disciplinary action against the licensee shall be served notice of the formal charge at least 30 days before the date of the hearing, which shall be presided over by a hearing officer authorized by the State Fire Marshal. Service shall be considered to have been given if the notice was personally received by the licensee or if the notice was sent by certified mail, return receipt requested, to the licensee at the licensee's last known address as listed with the State Fire Marshal.
(c) The notice of formal charges shall inform the licensee (i) of the time, date, and place of the hearing; (ii) that the licensee shall appear personally at the hearing and may be represented by counsel; (iii) that the licensee shall have the right to produce witnesses and evidence in his or her behalf and shall have the right to cross-examine witnesses and examine evidence produced against him or her; (iv) that the hearing could result in disciplinary action being taken against his or her license; (v) that rules for the conduct of these hearings exist and it may be in the licensee's best interest to obtain a copy; (vi) that a hearing officer authorized by the State Fire Marshal shall preside at the hearing and following the conclusion of the hearing shall make findings of fact, conclusions of law, and recommendations to the State Fire Marshal as to what disciplinary action, if any, should be imposed on the licensee; and (vii) that the State Fire Marshal may continue the hearing.
(d) The hearing officer authorized by the State Fire Marshal shall hear the evidence produced in support of the formal charges and any contrary evidence produced by the licensee. At the conclusion of the hearing, the hearing officer shall make findings of fact, conclusions of law, and recommendations and submit them to the State Fire Marshal and to all parties to the proceeding. Submission to the licensee shall be considered as having been made if done in a similar fashion as service of the notice of formal charges. Within 20 days after such service, any party to the proceeding may present to the State Fire Marshal a motion, in writing, for a rehearing that specifies the grounds for rehearing.
(e) The State Fire Marshal, following the time allowed for filing a motion for rehearing, shall review the hearing officer's findings of fact, conclusions of law, and recommendations and any motions filed subsequent to the findings, conclusions, and recommendations. After reviewing this information, the State Fire Marshal may hear oral arguments, prior to issuing an order. The report of findings of fact, conclusions of law, and recommendations of the hearing officer shall be the basis for the State Fire Marshal's order.
If the State Fire Marshal finds that substantial justice was not done, he or she may issue an order in contravention to the findings of fact, conclusions of law, and recommendations of the hearing officer. The finding is not admissible in evidence against the person in a criminal prosecution brought for the violation of this Act.
(f) All proceedings pursuant to this Section are matters of public record and shall be preserved.
(Source: P.A. 92-618, eff. 7-11-02.)

(225 ILCS 729/80)
(Section scheduled to be repealed on January 1, 2022)
Sec. 80. Sanctions.
(a) The State Fire Marshal shall impose any of the following sanctions, singly or in combination, when he or she finds that a licensee is guilty of any offense described in Section 65:
(1) revocation;
(2) suspension for any period of time;
(3) reprimand or censure;
(4) placement on probationary status and requirement

that the licensee submit any of the following:

(A) report regularly to the State Fire Marshal

upon matters that are the basis of the probation;

(B) continue or renew professional education

until a satisfactory degree of skill has been attained in those areas that are the basis of the probation; or

(C) any other reasonable requirements or

restrictions as are proper;

(5) refusal to issue, renew, or restore; or
(6) revocation of probation that has been granted and

imposition of any other discipline in this subsection (a) when the requirements of probation have not been fulfilled or have been violated.

(b) The State Fire Marshal may summarily suspend a license under this Act, without a hearing, simultaneously with the filing of a formal complaint and notice for a hearing, if the State Fire Marshal finds that the continued operations of the individual would constitute an immediate danger to the public. In the event the State Fire Marshal suspends a license under this subsection, a hearing by the hearing officer designated by the State Fire Marshal shall be held within 20 days after the suspension begins, unless continued at the request of the licensee.
(c) Disposition may be made of any formal complaint by consent order between the State Fire Marshal and the licensee.
(d) The State Fire Marshal shall reinstate a license to good standing under this Act, upon recommendation to the State Fire Marshal, after a hearing before the hearing officer authorized by the State Fire Marshal. The State Fire Marshal shall be satisfied that the applicant's renewed practice is not contrary to the public interest.
(e) The State Fire Marshal may conduct hearings and issue cease and desist orders to persons who engage in activities prohibited by this Act without having a valid license, certificate, or registration. Any person in violation of a cease and desist order entered by the State Fire Marshal shall be subject to all of the remedies provided by law and, in addition, shall be subject to a civil penalty payable to the party injured by the violation.
(f) The State Fire Marshal shall seek to achieve consistency in the application of the foregoing sanctions and consent orders and significant departure from prior decisions involving similar conduct shall be explained in the State Fire Marshal's orders.
(g) Upon the suspension or revocation of a license issued under this Act, a licensee shall surrender the license to the State Fire Marshal and, upon failure to do so, the State Fire Marshal shall seize the same.
(g-5) Any person, business, or corporation whose license has been revoked under the provisions of this Act is prohibited, for a period of 2 years from the date of revocation, from owning more than 7 1/2% of a business or corporation licensed under this Act.
(h) The State Fire Marshal may refuse to issue or may suspend the license of any person who fails to file a return, to pay the tax, penalty, or interest shown in a filed return, or to pay any final assessment of tax, penalty, or interest, as required by any tax Act administered by the Illinois Department of Revenue, until the time that the requirements of any such tax Act are satisfied.
(Source: P.A. 92-618, eff. 7-11-02.)

(225 ILCS 729/85)
(Section scheduled to be repealed on January 1, 2022)
Sec. 85. Depositions; witnesses; judicial review.
(a) The State Fire Marshal has the power to subpoena and bring before him or her any person in this State and to take testimony either orally or by deposition, or both, with the same fees and mileage and in the same manner as is prescribed by law for judicial proceedings in civil cases. The State Fire Marshal and the hearing officer approved by the State Fire Marshal have the power to administer oaths at any hearing that the State Fire Marshal is authorized to conduct.
(b) A circuit court, upon the application of the licensee or the State Fire Marshal, may order the attendance of witnesses and the production of relevant books and papers in any hearing conducted pursuant to this Act. The court may compel obedience to its order by proceedings for contempt.
(c) The State Fire Marshal, at the Office's expense, shall provide a stenographer or a mechanical recording device to record the testimony and preserve a record of all proceedings at the hearing of any case wherein a license may be revoked, suspended, placed on probationary status, or other disciplinary action taken with regard to the license. The notice of hearing, the complaint, and all other documents in the nature of pleadings and written motions filed in the proceedings, the transcript of testimony, the report of the hearing officer, and the orders of the State Fire Marshal constitute the record of the proceedings. The State Fire Marshal shall furnish a transcript of the record to any interested person upon payment of the costs of copying and transmitting the record.
(d) All final administrative decisions of the State Fire Marshal are subject to judicial review pursuant to the provisions of the Administrative Review Law and the rules adopted pursuant thereto. Proceedings for judicial review shall be commenced in the Circuit Court of the county in which the party applying for review resides. If the party applying for review is not a resident of Illinois, the venue shall be in Sangamon County. The State Fire Marshal shall not be required to certify any record to the court, file any answer in court, or otherwise appear in any court in a judicial review proceeding, unless there is filed in the court with the complaint a receipt from the State Fire Marshal acknowledging payment of the costs of furnishing and certifying the record, which costs shall be computed at the cost of preparing such record. Exhibits shall be certified without cost. Failure on the part of the licensee to file the receipt in court shall be grounds for dismissal of the action.
During all judicial proceedings incident to disciplinary action, the sanctions imposed upon the accused by the State Fire Marshal shall remain in effect, unless the court feels justice requires a stay of the order.
(Source: P.A. 92-618, eff. 7-11-02.)

(225 ILCS 729/90)
(Section scheduled to be repealed on January 1, 2022)
Sec. 90. Order; prima facie proof. An order or a certified copy of an order, bearing the seal of the State Fire Marshal and purporting to be signed by the State Fire Marshal, is prima facie proof that:
(1) the signature is that of the State Fire Marshal;
(2) the State Fire Marshal is qualified to act; and
(3) the hearing officer is qualified to act on behalf

of the State Fire Marshal.

Such proof may be rebutted.
(Source: P.A. 92-618, eff. 7-11-02.)

(225 ILCS 729/95)
(Section scheduled to be repealed on January 1, 2022)
Sec. 95. Publication of records. The State Fire Marshal shall, upon request, publish a list of the names and addresses of all licensees under the provisions of this Act.
(Source: P.A. 92-618, eff. 7-11-02.)

(225 ILCS 729/100)
(Section scheduled to be repealed on January 1, 2022)
Sec. 100. Criminal penalties. A person who violates any of the provisions of this Act shall be guilty of a Class A misdemeanor for the first offense and shall be guilty of a Class 4 felony for a second or subsequent offense.
(Source: P.A. 92-618, eff. 7-11-02.)

(225 ILCS 729/105)
(Section scheduled to be repealed on January 1, 2022)
Sec. 105. Home rule. The regulation and licensing of petroleum equipment contractors are exclusive powers and functions of the State. A home rule unit may not regulate or license petroleum equipment contractors. This Section is a denial and limitation of home rule powers and functions under subsection (h) of Section 6 of Article VII of the Illinois Constitution. However, nothing in this Act shall limit the authority of the Office of the State Fire Marshal and a municipality with a population over 500,000 to enter into contracts pursuant to paragraph (b) of subsection (2) of Section 2 of the Gasoline Storage Act.
(Source: P.A. 92-618, eff. 7-11-02.)

(225 ILCS 729/900)
(Section scheduled to be repealed on January 1, 2022)
Sec. 900. (Amendatory provisions; text omitted).
(Source: P.A. 92-618, eff. 7-11-02; text omitted.)

(225 ILCS 729/905)
(Section scheduled to be repealed on January 1, 2022)
Sec. 905. (Amendatory provisions; text omitted).
(Source: P.A. 92-618, eff. 7-11-02; text omitted.)

(225 ILCS 729/999)
(Section scheduled to be repealed on January 1, 2022)
Sec. 999. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 92-618, eff. 7-11-02.)



225 ILCS 730/ - Well Abandonment Act.

(225 ILCS 730/0.01) (from Ch. 96 1/2, par. 5200)
Sec. 0.01. Short title. This Act may be cited as the Well Abandonment Act.
(Source: P.A. 86-1324.)

(225 ILCS 730/1) (from Ch. 96 1/2, par. 5201)
Sec. 1. It is the duty of the permittee of any well drilled or deepened for oil or gas, to file all geophysical logs and a well drilling report of said well in the office of the State Geological Survey of the University of Illinois within 90 days after drilling ceases.
The well drilling report: (1) shall show the character and depth of the formations passed through or encountered in the drilling of the well, particularly showing the depth and thickness of oil-bearing strata, and gas-bearing strata, (2) shall show the position and thickness of coal beds and deposits of mineral materials of economic value, and (3) shall give the location of the hole.
The Department of Natural Resources shall supply to the Illinois State Geological Survey a copy of each permit, showing the location of the well.
(Source: P.A. 98-346, eff. 8-14-13.)

(225 ILCS 730/2) (from Ch. 96 1/2, par. 5202)
Sec. 2. The Department of Natural Resources shall notify the permittee, at the time a permit is issued, either to collect or not to collect for the Geological Survey, drill cuttings representing each 5 feet of the distance drilled in cable tool wells and each 10 feet of the distance drilled in rotary wells based upon information supplied by the Geological Survey. Information as to the approved method of collecting drill cuttings shall be obtained from the Geological Survey by the person or persons responsible for the drilling of the well.
Intervals for which drill cuttings are required may be core drilled, in which case representative samples of the core as determined by the Geological Survey shall be submitted to the Geological Survey in lieu of drill cuttings. Cores of intervals for which drill cuttings are not required, and which are not submitted to the Geological Survey, shall be available, in their entirety, as recovered, to authorized representatives of the Geological Survey for inspection and sampling; provided that the sampling shall not involve the removal of any complete section of the core unless complete removal is authorized by the permittee.
(Source: P.A. 89-445, eff. 2-7-96.)

(225 ILCS 730/3) (from Ch. 96 1/2, par. 5203)
Sec. 3. All geophysical logs and well drilling reports supplied to the Geological Survey in accordance with the provisions of this Act, all sample descriptions compiled by the Survey from examination of drill cuttings or cores, and all completion reports received from the Department of Natural Resources shall be available for public inspection except as to the information that the permittee of the well requests be kept confidential. The requirement that the Geological Survey keep certain information confidential shall not prohibit the use of the information for research purposes, provided the Survey does not publish specific data or identify the well from which the data were taken or interpreted. No such information shall be kept confidential for more than 2 years from the date the permit was issued.
(Source: P.A. 89-445, eff. 2-7-96.)

(225 ILCS 730/4) (from Ch. 96 1/2, par. 5204)
Sec. 4. The Geological Survey shall issue a receipt for each geophysical log and well drilling report within 15 days of receipt of the geophysical log or well drilling report. The issuance of a receipt shall be deemed acceptance of the log or report by the Survey.
(Source: P.A. 87-744.)



225 ILCS 732/ - Hydraulic Fracturing Regulatory Act.

Article 1 - Hydraulic Fracturing Regulatory Act

(225 ILCS 732/Art. 1 heading)

(225 ILCS 732/1-1)
Sec. 1-1. Short title. This Act may be cited as the Hydraulic Fracturing Regulatory Act.
(Source: P.A. 98-22, eff. 6-17-13.)

(225 ILCS 732/1-5)
Sec. 1-5. Definitions. For the purposes of this Act, unless the context otherwise requires:
"Agency" means the Illinois Environmental Protection Agency.
"Aquatic life" means all fish, reptiles, amphibians, crayfish, and mussels.
"Aquifer" means saturated (with groundwater) soils and geologic materials that are sufficiently permeable to readily yield economically useful quantities (at least 70 gallons per minute) of fresh water to wells, springs, or streams under ordinary hydraulic gradients. "Aquifer" is limited to aquifers identified as major sand and gravel aquifers in the Illinois State Water Survey's Illinois Community Water Supply Wells map, Map Series 2006-01.
"Base fluid" means the continuous phase fluid type, including, but not limited to, water used in a high volume horizontal hydraulic fracturing operation.
"BTEX" means benzene, toluene, ethylbenzene, and xylene.
"Chemical" means any element, chemical compound, or mixture of elements or compounds that has its own specific name or identity, such as a Chemical Abstracts Service number, regardless of whether the chemical is subject to the requirements of paragraph (2) of subsection (g) of 29 Code of Federal Regulations §1910.1200.
"Chemical Abstracts Service" means the division of the American Chemical Society that is the globally recognized authority for information on chemical substances.
"Chemical Abstracts Service number" or "CAS number" means the unique identification number assigned to a chemical by the Chemical Abstracts Service.
"Completion combustion device" means any ignition device, installed horizontally or vertically, used in exploration and production operations to combust otherwise vented emissions.
"Delineation well" means a well drilled in order to determine the boundary of a field or producing reservoir.
"Department" means the Illinois Department of Natural Resources.
"Diesel" means a substance having any one of the following Chemical Abstracts Service Registry numbers: 68334-30-5; 68476-34-6; 68476-30-2; 68476-31-3; 8008-20-6; or 68410-00-4. "Diesel" includes any additional substances regulated by the United States Environmental Protection Agency as diesel fuel used in hydraulic fracturing activities under the federal Safe Drinking Water Act.
"Director" means the Director of Natural Resources.
"Enhanced oil recovery operation" means any secondary or tertiary recovery method used in an effort to recover hydrocarbons from a pool by injection of fluids, gases or other substances to maintain, restore, or augment natural reservoir energy, or by introducing gases, chemicals, other substances, or heat, or by in-situ combustion, or by any combination thereof.
"Flare" means a thermal oxidation system using an open, enclosed, or semi-enclosed flame. "Flare" does not include completion combustion devices as defined in this Section.
"Flowback period" means the process of allowing fluids to flow from a well following a treatment, either in preparation for a subsequent phase of treatment or in preparation for cleanup and returning the well to production. "Flowback period" begins when the material the hydraulic fracturing fluid returns to the surface following hydraulic fracturing or re-fracturing. "Flowback period" ends with either well shut in or when the well is producing continuously to the flow line or to a storage vessel for collection, whichever occurs first.
"Fresh water" means surface and subsurface water in its natural state that is suitable for drinking water for human consumption, domestic livestock, irrigation, industrial, municipal and recreational purposes, that is capable of supporting aquatic life, and contains less than 10,000 ppm total dissolved solids.
"Gas" means all natural gas, including casinghead gas, and all other natural hydrocarbons not defined as oil.
"Groundwater" means any water below the land surface that is within the saturated zone or geologic materials where the fluid pressure in the pore space is equal to or greater than atmospheric pressure.
"Health professional" means a physician, physician assistant, nurse practitioner, a registered professional nurse, emergency medical technician, or other individual appropriately licensed or registered to provide health care services.
"High volume horizontal hydraulic fracturing operations" means all stages of a stimulation treatment of a horizontal well as defined by this Act by the pressurized application of more than 80,000 gallons per stage or more than 300,000 gallons total of hydraulic fracturing fluid and proppant to initiate or propagate fractures in a geologic formation to enhance extraction or production of oil or gas.
"High volume horizontal hydraulic fracturing permit" means the permit issued by the Department under this Act allowing high volume horizontal hydraulic fracturing operations to occur at a well site.
"High volume horizontal hydraulic fracturing treatment" shall have the same definition as "High volume horizontal hydraulic fracturing operations".
"Horizontal well" means a well with a wellbore drilled laterally at an angle of at least 80 degrees to the vertical and with a horizontal projection exceeding 100 feet measured from the initial point of penetration into the productive formation through the terminus of the lateral in the same common source of hydrocarbon supply.
"Hydraulic fracturing additive" means any chemical substance or combination of chemicals, including, but not limited to, any chemical or proppant that is added to a base fluid for the purposes of preparing a hydraulic fracturing fluid for a high volume horizontal hydraulic fracturing operation.
"Hydraulic fracturing flowback" means all hydraulic fracturing fluid and other fluids that return to the surface after a stage of high volume horizontal hydraulic fracturing operations has been completed and prior to the well being placed in production.
"Hydraulic fracturing fluid" means the mixture of the base fluid and all the hydraulic fracturing additives, used to perform high volume horizontal hydraulic fracturing.
"Hydraulic fracturing string" means any pipe or casing string used for the transport of hydraulic fracturing fluids during the conduct of the high volume horizontal hydraulic fracturing operations.
"Intake" means a pipe or other means to withdraw raw water from a water source.
"Landowner" means the legal title holder or owner of real property and includes an owner of an undivided interest, a life tenant, a remainderman, a public or private corporation, a trustee under an active trust, and the holder of the beneficial interest under a land trust. "Landowner" does not include a mortgagee, a trustee under a trust deed in the nature of a mortgage, a lien holder, or a lessee.
"Low pressure well" means a well with reservoir pressure and vertical well depth such that 0.445 times the reservoir pressure (in psia) minus 0.038 times the vertical well depth (in feet) minus 67.578 psia is less than the flow line pressure at the sales meter.
"Nature preserve" shall have the same meaning as provided in Section 3.11 of the Illinois Natural Areas Preservation Act.
"Oil" means natural crude oil or petroleum and other hydrocarbons, regardless of gravity, which are produced at the well in liquid form by ordinary production methods or by the use of an oil and gas separator and which are not the result of condensation of gas after it leaves the underground reservoir.
"Operator" means the individual or entity controlling the right to drill or produce a horizontal well in accordance with the requirements of the Illinois Oil and Gas Act.
"Owner" shall have the same meaning as provided in Section 1 of the Illinois Oil and Gas Act.
"Perennial stream" means a stream that has continuous flow in its stream bed during all of the calendar year.
"Permit" means a high volume horizontal hydraulic fracturing permit.
"Permittee" means a person holding a high volume horizontal hydraulic fracturing permit under this Act.
"Person" means any individual, partnership, co-partnership, firm, company, limited liability company, corporation, association, joint stock company, trust, estate, political subdivision, state agency, or any other legal entity or their legal representative, agent, or assigns.
"Pollution or diminution" means:
(1) in groundwater, any of the following:
(A) detection of benzene or any other carcinogen

in any Class I, Class II, or Class III groundwater;

(B) detection of any constituent in item (i) of

subparagraph (A) of paragraph (3) of subsection (a) of 35 Ill. Adm. Code 620.310 equal to or above the listed preventive response criteria in any Class I, Class II, or Class III groundwater;

(C) detection of any constituent in 35 Ill. Adm.

Code 620.410 (a), (b), (c), (d) or (e) equal to or above the listed standard in any Class I, Class II, or Class III groundwater;

(D) detection of any constituent in Class III

groundwater equal to or above a standard established under 35 Ill. Adm. Code 620.260; or

(E) detection of any constituent in Class I,

Class II, or Class III groundwater equal to or above a cleanup objective listed in 35 Ill. Adm. Code 742.

(2) in surface water, exceeding any applicable

numeric or narrative standard in 35 Ill. Adm. Code Part 302 or Part 304.

"Produced water" means water, regardless of chloride and total dissolved solids content, that is produced in conjunction with oil or natural gas production or natural gas storage operations, but does not include hydraulic fracturing flowback.
"Proppant" means sand or any natural or man-made material that is used during high volume horizontal hydraulic fracturing operations to prop open the artificially created or enhanced fractures.
"Public water supply" means all mains, pipes, and structures through which water is obtained and distributed to the public, including wells and well structures, intakes and cribs, pumping stations, treatment plants, reservoirs, and storage tanks and appurtenances, collectively or severally, actually used or intended for use for the purpose of furnishing water for drinking or general domestic use, and which serves at least 15 service connections or which regularly serves at least 25 persons at least 60 days per year.
"Register of Land and Water Reserves" means the list of areas registered in accordance with Section 16 of the Illinois Natural Areas Preservation Act and Part 4010 of Title 17 of the Illinois Administrative Code.
"Release" means any spilling, leaking, pumping, pouring, emitting, emptying, discharging, injecting, escaping, leaching, dumping, or disposing into the environment.
"Serious violation" means any violation set forth in 62 Ill. Adm. Code 240.140(c).
"Service connection" means the opening, including all fittings and appurtenances, at the water main through which water is supplied to the user.
"Surface water" means all water that is open to the atmosphere and subject to surface runoff.
"Total water volume" means the total quantity of water from all sources used in the high volume horizontal hydraulic fracturing operations, including surface water, groundwater, produced water, or recycled water.
"True vertical depth" or "TVD" means the vertical distance from a depth in a planned or existing wellbore or well to a point at the surface.
"Water pollution" means any alteration of the physical, thermal, chemical, biological, or radioactive properties of any waters of the State, or the discharge of any contaminant into any water of the State, as will or is likely to create a nuisance or render the waters harmful, detrimental, or injurious to public health, safety, or welfare, or to domestic, commercial, industrial, agricultural, recreational, or other legitimate uses, or to livestock, wild animals, birds, or fish or other aquatic life.
"Water source" means (1) any existing water well or developed spring used for human or domestic animal consumption, or (2) any river, perennial stream, aquifer, natural or artificial lake, pond, wetland listed on the Register of Land and Water Reserves, or reservoir.
"Well" means any drill hole required to be permitted under the Illinois Oil and Gas Act.
"Well site" means surface areas, including the well, occupied by all equipment or facilities necessary for or incidental to high volume horizontal hydraulic fracturing operations, drilling, production, or plugging a well.
"Wildcat well" means a well outside known fields or the first well drilled in an oil or gas field where no other oil and gas production exists.
"Wildlife" means any bird or mammal that are by nature wild by way of distinction from those that are naturally tame and are ordinarily living unconfined in a state of nature without the care of man.
(Source: P.A. 98-22, eff. 6-17-13.)

(225 ILCS 732/1-10)
Sec. 1-10. Intergovernmental cooperation. The Department shall have the primary authority to administer the provisions of this Act. The Illinois State Geological Survey, the Illinois State Water Survey, the Office of the State Fire Marshal, and the Agency shall be advised of high volume horizontal hydraulic fracturing permit applications received by the Department and lend assistance as required by the provisions of this Act.
(Source: P.A. 98-22, eff. 6-17-13.)

(225 ILCS 732/1-15)
Sec. 1-15. Powers and duties.
(a) Except as otherwise provided, the Department shall enforce this Act and all rules and orders adopted in accordance with this Act.
(b) Except as otherwise provided, the Department shall have jurisdiction and authority over all persons and property necessary to enforce the provisions of this Act effectively. In aid of this jurisdiction, the Director, or anyone designated in writing by the Director, shall have the authority to administer oaths and to issue subpoenas for the production of records or other documents and for the attendance of witnesses at any proceedings of the Department.
(c) The Department may authorize any employee of the Department, qualified by training and experience, to perform the powers and duties set forth in this Act.
(d) For the purpose of determining compliance with the provisions of this Act and any orders or rules entered or adopted under this Act, the Department shall have the right at all times to go upon and inspect properties where high volume horizontal hydraulic fracturing operations are being or have been conducted.
(e) The Department shall make any inquiries as it may deem proper to determine whether a violation of this Act or any orders or rules entered or adopted under this Act exists or is imminent. In the exercise of these powers, the Department shall have the authority to collect data; to require testing and sampling; to make investigation and inspections; to examine properties, including records and logs; to examine, check, and test hydrocarbon wells; to hold hearings; to adopt administrative rules; and to take any action as may be reasonably necessary to enforce this Act.
(f) Except as otherwise provided, the Department may specify the manner in which all information required to be submitted under this Act is submitted.
(Source: P.A. 98-22, eff. 6-17-13; 98-756, eff. 7-16-14.)

(225 ILCS 732/1-20)
Sec. 1-20. Applicability. Except as provided in Section 1-98 of this Act, this Act applies to all wells where high volume horizontal hydraulic fracturing operations are planned, have occurred, or are occurring in this State. The provisions of this Act shall be in addition to the provisions of the Illinois Oil and Gas Act. However, if there is a conflict, the provisions of the Illinois Oil and Gas Act are superseded by this Act.
(Source: P.A. 98-22, eff. 6-17-13.)

(225 ILCS 732/1-25)
Sec. 1-25. Setbacks and prohibitions.
(a) Except as otherwise provided in this Section, no well site where high volume horizontal hydraulic fracturing operations are proposed, planned, or occurring may be located as follows. Unless specified otherwise, all distances shall be measured from the closest edge of the well site:
(1) within 500 feet measured horizontally from any

residence or place of worship unless the owner of the residence or the governing body of the place of worship otherwise expressly agrees in writing to a closer well location;

(2) within 500 feet measured horizontally from the

edge of the property line from any school, hospital, or licensed nursing home facility;

(3) within 500 feet measured horizontally from the

surface location of any existing water well or developed spring used for human or domestic animal consumption, unless the owner or owners of the well or developed spring otherwise expressly agrees or agree in writing to a closer well location;

(4) within 300 feet measured horizontally from the

center of a perennial stream or from the ordinary high water mark of any river, natural or artificial lake, pond, or reservoir;

(5) within 750 feet of a nature preserve or a site on

the Register of Land and Water Reserves;

(6) within 1,500 feet of a surface water or

groundwater intake of a public water supply; the distance from the public water supply as identified by the Department shall be measured as follows:

(A) For a surface water intake on a lake or

reservoir, the distance shall be measured from the intake point on the lake or reservoir.

(B) For a surface water intake on a flowing

stream, the distance shall be measured from a semicircular radius extending upstream of the surface water intake.

(C) For a groundwater source, the distance shall

be measured from the surface location of the wellhead or the ordinary high water mark of the spring.

The distance restrictions under this subsection (a) shall be determined as conditions exist at the time of the submission of the permit application under this Act.
(b) Notwithstanding any other provision of this Section, the owner of a water source identified in paragraph (4) of subsection (a) of this Section that is wholly contained within the owner's property may expressly agree in writing to a closer well location.
(c) It is unlawful to inject or discharge hydraulic fracturing fluid, produced water, BTEX, diesel, or petroleum distillates into fresh water.
(d) It is unlawful to perform any high volume horizontal hydraulic fracturing operations by knowingly or recklessly injecting diesel.
(Source: P.A. 98-22, eff. 6-17-13.)

(225 ILCS 732/1-30)
Sec. 1-30. High volume horizontal hydraulic fracturing permit required.
(a) Notwithstanding any other provision of law, a person may not drill, deepen, or convert a horizontal well where high volume horizontal hydraulic fracturing operations are planned or occurring or convert a vertical well into a horizontal well where high volume horizontal hydraulic fracturing operations are planned in this State, unless the person has been issued a permit by the Department under this Act and has obtained all applicable authorizations required by the Illinois Oil and Gas Act.
(b) If multiple wells are to be stimulated using high volume horizontal hydraulic fracturing operations from a single well site, then a separate permit shall be obtained for each well at the site.
(Source: P.A. 98-22, eff. 6-17-13.)

(225 ILCS 732/1-35)
Sec. 1-35. High volume horizontal hydraulic fracturing permit application.
(a) Every applicant for a permit under this Act shall first register with the Department at least 30 days before applying for a permit. The Department shall make available a registration form within 90 days after the effective date of this Act. The registration form shall require the following information:
(1) the name and address of the registrant and any

parent, subsidiary, or affiliate thereof;

(2) disclosure of all findings of a serious violation

or an equivalent violation under federal or state laws or regulations in the development or operation of an oil or gas exploration or production site via hydraulic fracturing by the applicant or any parent, subsidiary, or affiliate thereof within the previous 5 years; and

(3) proof of insurance to cover injuries, damages, or

loss related to pollution or diminution in the amount of at least $5,000,000, from an insurance carrier authorized, licensed, or permitted to do this insurance business in this State that holds at least an A- rating by A.M. Best & Co. or any comparable rating service.

A registrant must notify the Department of any change in the information identified in paragraphs (1), (2), or (3) of this subsection (a) at least annually or upon request of the Department.
(b) Every applicant for a permit under this Act must submit the following information to the Department on an application form provided by the Department:
(1) the name and address of the applicant and any

parent, subsidiary, or affiliate thereof;

(2) the proposed well name and address and legal

description of the well site and its unit area;

(3) a statement whether the proposed location of the

well site is in compliance with the requirements of Section 1-25 of this Act and a plat, which shows the proposed surface location of the well site, providing the distance in feet, from the surface location of the well site to the features described in subsection (a) of Section 1-25 of this Act;

(4) a detailed description of the proposed well to be

used for the high volume horizontal hydraulic fracturing operations including, but not limited to, the following information:

(A) the approximate total depth to which the well

is to be drilled or deepened;

(B) the proposed angle and direction of the well;
(C) the actual depth or the approximate depth at

which the well to be drilled deviates from vertical;

(D) the angle and direction of any nonvertical

portion of the wellbore until the well reaches its total target depth or its actual final depth; and

(E) the estimated length and direction of the

proposed horizontal lateral or wellbore;

(5) the estimated depth and elevation, according to

the most recent publication of the Illinois State Geological Survey of Groundwater for the location of the well, of the lowest potential fresh water along the entire length of the proposed wellbore;

(6) a detailed description of the proposed high

volume horizontal hydraulic fracturing operations, including, but not limited to, the following:

(A) the formation affected by the high volume

horizontal hydraulic fracturing operations, including, but not limited to, geologic name and geologic description of the formation that will be stimulated by the operation;

(B) the anticipated surface treating pressure

range;

(C) the maximum anticipated injection treating

pressure;

(D) the estimated or calculated fracture pressure

of the producing and confining zones; and

(E) the planned depth of all proposed

perforations or depth to the top of the open hole section;

(7) a plat showing all known previous wellbores

within 750 feet of any part of the horizontal wellbore that penetrated within 400 vertical feet of the formation that will be stimulated as part of the high volume horizontal hydraulic fracturing operations;

(8) unless the applicant documents why the

information is not available at the time the application is submitted, a chemical disclosure report identifying each chemical and proppant anticipated to be used in hydraulic fracturing fluid for each stage of the hydraulic fracturing operations including the following:

(A) the total volume of water anticipated to be

used in the hydraulic fracturing treatment of the well or the type and total volume of the base fluid anticipated to be used in the hydraulic fracturing treatment, if something other than water;

(B) each hydraulic fracturing additive

anticipated to be used in the hydraulic fracturing fluid, including the trade name, vendor, a brief descriptor of the intended use or function of each hydraulic fracturing additive, and the Material Safety Data Sheet (MSDS), if applicable;

(C) each chemical anticipated to be intentionally

added to the base fluid, including for each chemical, the Chemical Abstracts Service number, if applicable; and

(D) the anticipated concentration in the base

fluid, in percent by mass, of each chemical to be intentionally added to the base fluid;

(9) a certification of compliance with the Water Use

Act of 1983 and applicable regional water supply plans;

(10) a fresh water withdrawal and management plan

that shall include the following information:

(A) the source of the water, such as surface or

groundwater, anticipated to be used for water withdrawals, and the anticipated withdrawal location;

(B) the anticipated volume and rate of each water

withdrawal from each withdrawal location;

(C) the anticipated months when water withdrawals

shall be made from each withdrawal location;

(D) the methods to be used to minimize water

withdrawals as much as feasible; and

(E) the methods to be used for surface water

withdrawals to minimize adverse impact to aquatic life.

Where a surface water source is wholly contained

within a single property, and the owner of the property expressly agrees in writing to its use for water withdrawals, the applicant is not required to include this surface water source in the fresh water withdrawal and management plan;

(11) a plan for the handling, storage,

transportation, and disposal or reuse of hydraulic fracturing fluids and hydraulic fracturing flowback. The plan shall identify the specific Class II injection well or wells that will be used to dispose of the hydraulic fracturing flowback. The plan shall describe the capacity of the tanks to be used for the capture and storage of flowback and of the lined reserve pit to be used, if necessary, to temporarily store any flowback in excess of the capacity of the tanks. Identification of the Class II injection well or wells shall be by name, identification number, and specific location and shall include the date of the most recent mechanical integrity test for each Class II injection well;

(12) a well site safety plan to address proper safety

measures to be employed during high volume horizontal hydraulic fracturing operations for the protection of persons on the site as well as the general public. Within 15 calendar days after submitting the permit application to the Department, the applicant must provide a copy of the plan to the county or counties in which hydraulic fracturing operations will occur. Within 5 calendar days of its receipt, the Department shall provide a copy of the well site safety plan to the Office of the State Fire Marshal;

(13) a containment plan describing the containment

practices and equipment to be used and the area of the well site where containment systems will be employed, and within 5 calendar days of its receipt, the Department shall provide a copy of the containment plan to the Office of the State Fire Marshal;

(14) a casing and cementing plan that describes the

casing and cementing practices to be employed, including the size of each string of pipe, the starting point, and depth to which each string is to be set and the extent to which each string is to be cemented;

(15) a traffic management plan that identifies the

anticipated roads, streets, and highways that will be used for access to and egress from the well site. The traffic management plan will include a point of contact to discuss issues related to traffic management. Within 15 calendar days after submitting the permit application to the Department, the applicant must provide a copy of the traffic management plan to the county or counties in which the well site is located, and within 5 calendar days of its receipt, the Department shall provide a copy of the traffic management plan to the Office of the State Fire Marshal;

(16) the names and addresses of all owners of any

real property within 1,500 feet of the proposed well site, as disclosed by the records in the office of the recorder of the county or counties;

(17) drafts of the specific public notice and general

public notice as required by Section 1-40 of this Act;

(18) a statement that the well site at which the high

volume horizontal hydraulic fracturing operation will be conducted will be restored in compliance with Section 240.1181 of Title 62 of the Illinois Administrative Code and Section 1-95 of this Act;

(19) proof of insurance to cover injuries, damages,

or loss related to pollution in the amount of at least $5,000,000; and

(20) any other relevant information which the

Department may, by rule, require.

(c) Where an application is made to conduct high volume horizontal fracturing operations at a well site located within the limits of any city, village, or incorporated town, the application shall state the name of the city, village, or incorporated town and be accompanied with a certified copy of the official consent for the hydraulic fracturing operations to occur from the municipal authorities where the well site is proposed to be located. No permit shall be issued unless consent is secured and filed with the permit application. In the event that an amended location is selected, the original permit shall not be valid unless a new certified consent is filed for the amended location.
(d) The hydraulic fracturing permit application shall be accompanied by a bond as required by subsection (a) of Section 1-65 of this Act.
(e) Each application for a permit under this Act shall include payment of a non-refundable fee of $13,500. Of this fee, $11,000 shall be deposited into the Oil and Gas Resource Management Fund for the Department to use to administer and enforce this Act and otherwise support the operations and programs of the Office of Oil and Gas Resource Management. The remaining $2,500 shall be deposited into the Illinois Clean Water Fund for the Agency to use to carry out its functions under this Act. The Department shall not initiate its review of the permit application until the applicable fee under this subsection (e) has been submitted to and received by the Department.
(f) Each application submitted under this Act shall be signed, under the penalty of perjury, by the applicant or the applicant's designee who has been vested with the authority to act on behalf of the applicant and has direct knowledge of the information contained in the application and its attachments. Any person signing an application shall also sign an affidavit with the following certification:
"I certify, under penalty of perjury as provided by

law and under penalty of refusal, suspension, or revocation of a high volume horizontal hydraulic fracturing permit, that this application and all attachments are true, accurate, and complete to the best of my knowledge.".

(g) The permit application shall be submitted to the Department in both electronic and hard copy format. The electronic format shall be searchable.
(h) The application for a high volume horizontal hydraulic fracturing permit may be submitted as a combined permit application with the operator's application to drill on a form as the Department shall prescribe. The combined application must include the information required in this Section. If the operator elects to submit a combined permit application, information required by this Section that is duplicative of information required for an application to drill is only required to be provided once as part of the combined application. The submission of a combined permit application under this subsection shall not be interpreted to relieve the applicant or the Department from complying with the requirements of this Act or the Illinois Oil and Gas Act.
(i) Upon receipt of a permit application, the Department shall have no more than 60 calendar days from the date it receives the permit application to approve, with any conditions the Department may find necessary, or reject the application for the high volume horizontal hydraulic fracturing permit. The applicant may waive, in writing, the 60-day deadline upon its own initiative or in response to a request by the Department.
(j) If at any time during the review period the Department determines that the permit application is not complete under this Act, does not meet the requirements of this Section, or requires additional information, the Department shall notify the applicant in writing of the application's deficiencies and allow the applicant to correct the deficiencies and provide the Department any information requested to complete the application. If the applicant fails to provide adequate supplemental information within the review period, the Department may reject the application.
(Source: P.A. 98-22, eff. 6-17-13; 98-756, eff. 7-16-14; 99-139, eff. 7-24-15.)

(225 ILCS 732/1-40)
Sec. 1-40. Public notice.
(a) Within 5 calendar days after the Department's receipt of the high volume horizontal hydraulic fracturing application, the Department shall post notice of its receipt and a copy of the permit application on its website. The notice shall include the dates of the public comment period and directions for interested parties to submit comments.
(b) Within 5 calendar days after the Department's receipt of the permit application and notice to the applicant that the high volume horizontal hydraulic fracturing permit application was received, the Department shall provide the Agency, the Office of the State Fire Marshal, the Illinois State Water Survey, and the Illinois State Geological Survey with notice of the application.
(c) The applicant shall provide the following public notice:
(1) Applicants shall mail specific public notice by

U.S. Postal Service certified mail, return receipt requested, within 3 calendar days after submittal of the high volume horizontal hydraulic fracturing permit application to the Department, to all persons identified as owners of real property within 1,500 feet of the proposed well site, as disclosed by the records in the office of the recorder of the county or counties, and to each municipality and county in which the well site is proposed to be located.

(2) Except as otherwise provided in this paragraph

(2) of subsection (c), applicants shall provide general public notice by publication, once each week for 2 consecutive weeks, beginning no later than 3 calendar days after submittal of the high volume horizontal hydraulic fracturing permit application to the Department, in a newspaper of general circulation published in each county where the well proposed for high volume hydraulic fracturing operations is proposed to be located.

If a well is proposed for high volume hydraulic

fracturing operations in a county where there is no daily newspaper of general circulation, the applicant shall provide general public notice, by publication, once each week for 2 consecutive weeks, in a weekly newspaper of general circulation in that county beginning as soon as the publication schedule of the weekly newspaper permits, but in no case later than 10 days after submittal of the high volume hydraulic fracturing permit application to the Department.

(3) The specific and general public notices required

under this subsection shall contain the following information:

(A) the name and address of the applicant;
(B) the date the application for a high volume

horizontal hydraulic fracturing permit was filed;

(C) the dates for the public comment period and a

statement that anyone may file written comments about any portion of the applicant's submitted high volume horizontal hydraulic fracturing permit application with the Department during the public comment period;

(D) the proposed well name, reference number

assigned by the Department, and the address and legal description of the well site and its unit area;

(E) a statement that the information filed by the

applicant in their application for a high volume horizontal hydraulic fracturing permit is available from the Department through its website;

(F) the Department's website and the address and

telephone number for the Department's Oil and Gas Division;

(G) a statement that any person having an

interest that is or may be adversely affected, any government agency that is or may be affected, or the county board of a county to be affected under a proposed permit, may file written objections to a permit application and may request a public hearing.

(d) After providing the public notice as required under paragraph (2) of subsection (c) of this Section, the applicant shall supplement its permit application by providing the Department with a certification and documentation that the applicant fulfilled the public notice requirements of this Section. The Department shall not issue a permit until the applicant has provided the supplemental material required under this subsection.
(e) If multiple applications are submitted at the same time for wells located on the same well site, the applicant may use one public notice for all applications provided the notice is clear that it pertains to multiple applications and conforms to the requirements of this Section. Notice shall not constitute standing for purposes of requesting a public hearing or for standing to appeal the decision of the Department in accordance with the Administrative Review Law.
(Source: P.A. 98-22, eff. 6-17-13; 99-78, eff. 7-20-15.)

(225 ILCS 732/1-45)
Sec. 1-45. Public comment periods.
(a) The public comment period shall begin 7 calendar days after the Department's receipt of the permit application and last for 30 calendar days.
(b) Where a public hearing is conducted under Section 1-50 of this Act, the Department may provide for an additional public comment period of 15 days as necessary to allow for comments in response to evidence and testimony presented at the hearing. The additional public comment period shall begin on the day after the public hearing.
(c) During any public comment period, any person may file written comments to the Department concerning any portion of the permit application and any issue relating to the applicant's compliance with the requirements of the Act and any other applicable laws.
(d) The Department may request that the applicant respond to any substantive public comments obtained during the public comment period.
(Source: P.A. 98-22, eff. 6-17-13.)

(225 ILCS 732/1-50)
Sec. 1-50. High volume horizontal hydraulic fracturing permit; hearing.
(a) When a permit application is submitted to conduct high volume horizontal hydraulic fracturing operations for the first time at a particular well site, any person having an interest that is or may be adversely affected, any government agency that is or may be affected, or the county board of a county to be affected under a proposed permit, may file written objections to the permit application and may request a public hearing during the public comment period established under subsection (a) of Section 1-45 of this Act. The request for hearing shall contain a short and plain statement identifying the person and stating facts demonstrating that the person has an interest that is or may be adversely affected. The Department shall hold a public hearing upon a request under this subsection, unless the request is determined by the Department to (i) lack an adequate factual statement that the person is or may be adversely affected or (ii) be frivolous.
(b) Prior to the commencement of a public hearing under this Section, any person who could have requested the hearing under subsection (a) of this Section may petition the Department to participate in the hearing in the same manner as the party requesting the hearing. The petition shall contain a short and plain statement identifying the petitioner and stating facts demonstrating that the petitioner is a person having an interest that is or may be adversely affected. The petitioner shall serve the petition upon the Department. Unless the Department determines that the petition is frivolous, or that the petitioner has failed to allege facts in support of an interest that is or may be adversely affected, the petitioner shall be allowed to participate in the hearing in the same manner as the party requesting the hearing.
(c) The public hearing to be conducted under this Section shall comply with the contested case requirements of the Illinois Administrative Procedure Act. The Department shall establish rules and procedures to determine whether any request for a public hearing may be granted in accordance with subsection (a) of this Section, and for the notice and conduct of the public hearing. These procedural rules shall include provisions for reasonable notice to (i) the public and (ii) all parties to the proceeding, which include the applicant, the persons requesting the hearing, and the persons granted the right to participate in the hearing pursuant to subsection (b) of this Section, for the qualifications, powers, and obligations of the hearing officer, and for reasonable opportunity for all the parties to provide evidence and argument, to respond by oral or written testimony to statements and objections made at the public hearing, and for reasonable cross-examination of witnesses. County boards and the public may present their written objections or recommendations at the public hearing. A complete record of the hearings and all testimony shall be made by the Department and recorded stenographically or electronically. The complete record shall be maintained and shall be accessible to the public on the Department's website until final release of the applicant's performance bond.
(d) At least 10 calendar days before the date of the public hearing, the Department shall publish notice of the public hearing in a newspaper of general circulation published in the county where the proposed well site will be located.
(Source: P.A. 98-22, eff. 6-17-13.)

(225 ILCS 732/1-53)
Sec. 1-53. High volume horizontal hydraulic fracturing permit; determination; judicial review.
(a) The Department shall issue a high volume horizontal hydraulic fracturing permit, with any conditions the Department may find necessary, only if the record of decision demonstrates that:
(1) the well location restrictions of Section 1-25 of

this Act have been satisfied;

(2) the application meets the requirements of Section

1-35 of this Act;

(3) the plans required to be submitted with the

application under Section 1-35 of this Act are adequate and effective;

(4) the proposed hydraulic fracturing operations will

be conducted in a manner that will protect the public health and safety and prevent pollution or diminution of any water source;

(5) the work plan required under Section 1-80 of this

Act has been submitted to the Department;

(6) the applicant or any parent, subsidiary, or

affiliate thereof has not failed to abate a violation of this Act or the Illinois Oil and Gas Act;

(7) the Class II injection wells to be used for

disposal of hydraulic fracturing flowback comply with all applicable requirements for mechanical integrity testing, including that the well has been tested within the previous 5 years; and

(8) there is no good cause to deny the permit under

subsection (a) of Section 1-60 of this Act.

(b) For the purpose of determining whether to issue a permit, the Department shall consider and the Department's record of decision shall include:
(1) the application for the high volume horizontal

hydraulic fracturing permit, including all documentation required by Section 1-35 of this Act;

(2) all written comments received during the public

comment periods and, if applicable, the complete record from the public hearing held under Section 1-50 of this Act;

(3) all information provided by the applicant in

response to any public comments; and

(4) any information known to the Department as the

public entity responsible for regulating high volume horizontal hydraulic fracturing operations, including, but not limited to, inspections of the proposed well site as necessary to ensure adequate review of the application.

(c) The Department shall, by U.S. Mail and electronic transmission, provide the applicant with a copy of the high volume horizontal hydraulic fracturing permit as issued or its final administrative decision denying the permit to the applicant and shall, by U.S. Mail or electronic transmission, provide a copy of the permit as issued or the final administrative decision to any person or unit of local government who received specific public notice under Section 1-40 of this Act or submitted comments or participated in any public hearing under Section 1-50 of this Act.
(d) The Department's decision to approve or deny a high volume horizontal hydraulic fracturing permit shall be considered a final administrative decision subject to judicial review under the Administrative Review Law and the rules adopted under that Law.
(e) Following completion of the Department's review and approval process, the Department's website shall indicate whether an individual high volume horizontal hydraulic fracturing permit was approved or denied and provide a copy of the approval or denial.
(Source: P.A. 98-22, eff. 6-17-13.)

(225 ILCS 732/1-55)
Sec. 1-55. High volume horizontal hydraulic fracturing permit; conditions; restriction; modifications.
(a) Each permit issued by the Department under this Act shall require the permittee to comply with all provisions of this Act and all other applicable local, State, and federal laws, rules, and regulations in effect at the time the permit is issued. All plans submitted with the application under Section 1-35 shall be conditions of the permit.
(b) A permit issued under this Act shall continue in effect until plugging and restoration in compliance with this Act and the Illinois Oil and Gas Act are completed to the Department's satisfaction. No permit may be transferred to another person without approval of the Department.
(c) No permit issued under this Act may be modified without approval of the Department. If the Department determines that the proposed modifications constitute a significant deviation from the terms of the original application and permit approval, or presents a serious risk to public health, life, property, aquatic life, or wildlife, the Department shall provide the opportunities for notice, comment, and hearing required under Sections 1-45 and 1-50 of this Act. The Department shall provide notice of the proposed modification and opportunity for comment and hearing to the persons who received specific public notice under Section 1-40 of this Act and shall publish the notice and the proposed modification on its website. The Department shall adopt rules regarding procedures for a permit modification.
(Source: P.A. 98-22, eff. 6-17-13.)

(225 ILCS 732/1-60)
Sec. 1-60. High volume horizontal hydraulic fracturing permit; denial, suspension, or revocation.
(a) The Department may suspend, revoke, or refuse to issue a high volume horizontal hydraulic fracturing permit under this Act for one or more of the following causes:
(1) providing incorrect, misleading, incomplete, or

materially untrue information in a permit application or any document required to be filed with the Department;

(2) violating any condition of the permit;
(3) violating any provision of or any regulation

adopted under this Act or the Illinois Oil and Gas Act;

(4) using fraudulent, coercive, or dishonest

practices, or demonstrating incompetence, untrustworthiness, or financial irresponsibility in the conduct of business in this State or elsewhere;

(5) having a high volume horizontal hydraulic

fracturing permit, or its equivalent, revoked in any other state, province, district, or territory for incurring a material or major violation or using fraudulent or dishonest practices; or

(6) an emergency condition exists under which conduct

of the high volume horizontal hydraulic fracturing operations would pose a significant hazard to public health, aquatic life, wildlife, or the environment.

(b) In every case in which a permit is suspended or revoked, the Department shall serve notice of its action, including a statement of the reasons for the action, either personally or by certified mail, receipt return requested, to the permittee.
(c) The order of suspension or revocation of a permit shall take effect upon issuance of the order. The permittee may request, in writing, within 30 days after the date of receiving the notice, a hearing. Except as provided under subsection (d) of this Section, in the event a hearing is requested, the order shall remain in effect until a final order is entered pursuant to the hearing.
(d) The order of suspension or revocation of a permit may be stayed if requested by the permittee and evidence is submitted demonstrating that there is no significant threat to the public health, aquatic life, wildlife, or the environment if the operation is allowed to continue.
(e) The hearing shall be held at a time and place designated by the Department. The Director of the Department or any administrative law judge designated by him or her has the power to administer oaths and affirmations, subpoena witnesses and compel their attendance, take evidence, and require the production of books, papers, correspondence, and other records or information that he or she considers relevant or material.
(f) The costs of the administrative hearing shall be set by rule and shall be borne by the permittee.
(g) The Department's decision to suspend or revoke a high volume horizontal hydraulic fracturing permit is subject to judicial review under the Administrative Review Law.
(Source: P.A. 98-22, eff. 6-17-13; 98-756, eff. 7-16-14.)

(225 ILCS 732/1-65)
Sec. 1-65. Hydraulic fracturing permit; bonds.
(a) An applicant for a high volume horizontal hydraulic fracturing permit under this Act shall provide a bond, executed by a surety authorized to transact business in this State. The bond shall be in the amount of $50,000 per permit or a blanket bond of $500,000 for all permits. If the applicant is required to submit a bond to the Department under the Illinois Oil and Gas Act, the applicant's submission of a bond under this Section shall satisfy the bonding requirements provided for in the Illinois Oil and Gas Act. In lieu of a bond, the applicant may provide other collateral securities such as cash, certificates of deposit, or irrevocable letters of credit under the terms and conditions as the Department may provide by rule.
(b) The bond or other collateral securities shall remain in force until the well is plugged and abandoned. Upon abandoning a well to the satisfaction of the Department and in accordance with the Illinois Oil and Gas Act, the bond or other collateral securities shall be promptly released by the Department. Upon the release by the Department of the bond or other collateral securities, any cash or collateral securities deposited shall be returned by the Department to the applicant who deposited it.
(c) If, after notice and hearing, the Department determines that any of the requirements of this Act or rules adopted under this Act or the orders of the Department have not been complied with within the time limit set by any notice of violation issued under this Act, the permittee's bond or other collateral securities shall be forfeited. Forfeiture under this subsection shall not limit any duty of the permittee to mitigate or remediate harms or foreclose enforcement by the Department or the Agency. In no way will payment under this bond exceed the aggregate penalty as specified.
(d) When any bond or other collateral security is forfeited under the provisions of this Act or rules adopted under this Act, the Department shall collect the forfeiture without delay. The surety shall have 30 days to submit payment for the bond after receipt of notice by the permittee of the forfeiture.
(e) All forfeitures shall be deposited in the Oil and Gas Resource Management Fund to be used, as necessary, to mitigate or remediate violations of this Act or rules adopted under this Act.
(Source: P.A. 98-22, eff. 6-17-13; 99-139, eff. 7-24-15.)

(225 ILCS 732/1-70)
Sec. 1-70. Well preparation, construction, and drilling.
(a) This Section shall apply to all horizontal wells that are to be completed using high volume horizontal hydraulic fracturing operations under a high volume horizontal hydraulic fracturing permit. The requirements of this Section shall be in addition to any other laws or rules regarding wells and well sites.
(b) Site preparation standards shall be as follows:
(1) The access road to the well site must be located

in accordance with access rights identified in the Illinois Oil and Gas Act and located as far as practical from occupied structures, places of assembly, and property lines of unleased property.

(2) Unless otherwise approved or directed by the

Department, all topsoil stripped to facilitate the construction of the well pad and access roads must be stockpiled, stabilized, and remain on site for use in either partial or final reclamation. In the event it is anticipated that the final reclamation shall take place in excess of one year from drilling the well the topsoil may be disposed of in any lawful manner provided the operator reclaims the site with topsoil of similar characteristics of the topsoil removed.

(3) Piping, conveyances, valves, and tanks in contact

with hydraulic fracturing fluid, hydraulic fracturing flowback, or produced water must be constructed of materials compatible with the composition of the hydraulic fracturing fluid, hydraulic fracturing flowback, and produced water.

(4) The improvement, construction, or repair of a

publicly owned highway or roadway, if undertaken by the owner, operator, permittee, or any other private entity, shall be performed using bidding procedures outlined in the Illinois Department of Transportation rules governing local roads and streets or applicable bidding requirements outlined in the Illinois Procurement Code as though the project were publicly funded.

(c) Site maintenance standards shall be as follows:
(1) Secondary containment is required for all fueling

tanks.

(2) Fueling tanks shall be subject to Section 1-25 of

this Act.

(3) Fueling tank filling operations shall be

supervised at the fueling truck and at the tank if the tank is not visible to the fueling operator from the truck.

(4) Troughs, drip pads, or drip pans are required

beneath the fill port of a fueling tank during filling operations if the fill port is not within the secondary containment required by paragraph (1) of this subsection.

(d) All wells shall be constructed, and casing and cementing activities shall be conducted, in a manner that shall provide for control of the well at all times, prevent the migration of oil, gas, and other fluids into the fresh water and coal seams, and prevent pollution or diminution of fresh water. In addition to any of the Department's casing and cementing requirements, the following shall apply:
(1) All casings must conform to the current industry

standards published by the American Petroleum Institute.

(2) Casing thread compound and its use must conform

to the current industry standards published by the American Petroleum Institute.

(3) Surface casing shall be centralized at the shoe,

above and below a stage collar or diverting tool, if run, and through usable-quality water zones. In non-deviated holes, pipe centralization as follows is required: a centralizer shall be placed every fourth joint from the cement shoe to the ground surface or to the bottom of the cellar. All centralizers shall meet specifications in, or equivalent to, API Spec 10D, Specification for Bow-Spring Casing Centralizers; API Spec 10 TR4, Technical Report on Considerations Regarding Selection of Centralizers for Primary Cementing Operations; and API RP 10D-2, Recommended Practice for Centralizer Placement and Stop Collar Testing. The Department may require additional centralization as necessary to ensure the integrity of the well design is adequate. All centralizers must conform to the current industry standards published by the American Petroleum Institute.

(4) Cement must conform to current industry standards

published by the American Petroleum Institute and the cement slurry must be prepared to minimize its free water content in accordance with the current industry standards published by the American Petroleum Institute; the cement must also:

(A) secure the casing in the wellbore;
(B) isolate and protect fresh groundwater;
(C) isolate abnormally pressured zones, lost

circulation zones, and any potential flow zones including hydrocarbon and fluid-bearing zones;

(D) properly control formation pressure and any

pressure from drilling, completion and production;

(E) protect the casing from corrosion and

degradation; and

(F) prevent gas flow in the annulus.
(5) Prior to cementing any casing string, the

borehole must be circulated and conditioned to ensure an adequate cement bond.

(6) A pre-flush or spacer must be pumped ahead of the

cement.

(7) The cement must be pumped at a rate and in a flow

regime that inhibits channeling of the cement in the annulus.

(8) Cement compressive strength tests must be

performed on all surface, intermediate, and production casing strings; after the cement is placed behind the casing, the operator shall wait on cement to set until the cement achieves a calculated compressive strength of at least 500 pounds per square inch, and a minimum of 8 hours before the casing is disturbed in any way, including installation of a blowout preventer. The cement shall have a 72-hour compressive strength of at least 1,200 psi, and the free water separation shall be no more than 6 milliliters per 250 milliliters of cement, tested in accordance with current American Petroleum Institute standards.

(9) A copy of the cement job log for any cemented

casing string in the well shall be maintained in the well file and available to the Department upon request.

(10) Surface casing shall be used and set to a depth

of at least 200 feet, or 100 feet below the base of the deepest fresh water, whichever is deeper, but no more than 200 feet below the base of the deepest fresh water and prior to encountering any hydrocarbon-bearing zones. The surface casing must be run and cemented as soon as practicable after the hole has been adequately circulated and conditioned.

(11) The Department must be notified at least 24

hours prior to surface casing cementing operations. Surface casing must be fully cemented to the surface with excess cements. Cementing must be by the pump and plug method with a minimum of 25% excess cement with appropriate lost circulation material, unless another amount of excess cement is approved by the Department. If cement returns are not observed at the surface, the operator must perform remedial actions as appropriate.

(12) Intermediate casing must be installed when

necessary to isolate fresh water not isolated by surface casing and to seal off potential flow zones, anomalous pressure zones, lost circulation zones and other drilling hazards.

Intermediate casing must be set to protect fresh

water if surface casing was set above the base of the deepest fresh water, if additional fresh water was found below the surface casing shoe, or both. Intermediate casing used to isolate fresh water must not be used as the production string in the well in which it is installed, and may not be perforated for purposes of conducting a hydraulic fracture treatment through it.

When intermediate casing is installed to protect

fresh water, the operator shall set a full string of new intermediate casing at least 100 feet below the base of the deepest fresh water and bring cement to the surface. In instances where intermediate casing was set solely to protect fresh water encountered below the surface casing shoe, and cementing to the surface is technically infeasible, would result in lost circulation, or both, cement must be brought to a minimum of 600 feet above the shallowest fresh water zone encountered below the surface casing shoe or to the surface if the fresh water zone is less than 600 feet from the surface. The location and depths of any hydrocarbon-bearing zones or fresh water zones that are open to the wellbore above the casing shoe must be confirmed by coring, electric logs, or testing and must be reported to the Department.

In the case that intermediate casing was set for a

reason other than to protect strata that contains fresh water, the intermediate casing string shall be cemented from the shoe to a point at least 600 true vertical feet above the shoe. If there is a hydrocarbon-bearing zone capable of producing exposed above the intermediate casing shoe, the casing shall be cemented from the shoe to a point at least 600 true vertical feet above the shallowest hydrocarbon-bearing zone or to a point at least 200 feet above the shoe of the next shallower casing string that was set and cemented in the well (or to the surface if less than 200 feet).

(13) The Department must be notified prior to

intermediate casing cementing operations. Cementing must be by the pump and plug method with a minimum of 25% excess cement. A radial cement bond evaluation log, or other evaluation approved by the Department, must be run to verify the cement bond on the intermediate casing. Remedial cementing is required if the cement bond is not adequate for drilling ahead.

(14) Production casing must be run and fully cemented

to 500 feet above the top perforated zone, if possible. The Department must be notified at least 24 hours prior to production casing cementing operations. Cementing must be by the pump and plug method with a minimum of 25% excess cement.

(15) At any time, the Department, as it deems

necessary, may require installation of an additional cemented casing string or strings in the well.

(16) After the setting and cementing of a casing

string, except the conductor casing, and prior to further drilling, the casing string shall be tested with fresh water, mud, or brine to no less than 0.22 psi per foot of casing string length or 1,500 psi, whichever is greater but not to exceed 70% of the minimum internal yield, for at least 30 minutes with less than a 5% pressure loss, except that any casing string that will have pressure exerted on it during stimulation of the well shall be tested to at least the maximum anticipated treatment pressure. If the pressure declines more than 5% or if there are other indications of a leak, corrective action shall be taken before conducting further drilling and high volume horizontal hydraulic fracturing operations. The operator shall contact the Department's District Office for any county in which the well is located at least 24 hours prior to conducting a pressure test to enable an inspector to be present when the test is done. A record of the pressure test must be maintained by the operator and must be submitted to the Department on a form prescribed by the Department prior to conducting high volume horizontal hydraulic fracturing operations. The actual pressure must not exceed the test pressure at any time during high volume horizontal hydraulic fracturing operations.

(17) Any hydraulic fracturing string used in the high

volume horizontal hydraulic fracturing operations must be either strung into a production liner or run with a packer set at least 100 feet below the deepest cement top and must be tested to not less than the maximum anticipated treating pressure minus the annulus pressure applied between the fracturing string and the production or immediate casing. The pressure test shall be considered successful if the pressure applied has been held for 30 minutes with no more than 5% pressure loss. A function-tested relief valve and diversion line must be installed and used to divert flow from the hydraulic fracturing string-casing annulus to a covered watertight steel tank in case of hydraulic fracturing string failure. The relief valve must be set to limit the annular pressure to no more than 95% of the working pressure rating of the casings forming the annulus. The annulus between the hydraulic fracturing string and casing must be pressurized to at least 250 psi and monitored.

(18) After a successful pressure test under paragraph

(16) of this subsection, a formation pressure integrity test must be conducted below the surface casing and below all intermediate casing. The operator shall notify the Department's District Office for any county in which the well is located at least 24 hours prior to conducting a formation pressure integrity test to enable an inspector to be present when the test is done. A record of the pressure test must be maintained by the operator and must be submitted to the Department on a form prescribed by the Department prior to conducting high volume horizontal hydraulic fracturing operations. The actual hydraulic fracturing treatment pressure must not exceed the test pressure at any time during high volume horizontal hydraulic fracturing operations.

(e) Blowout prevention standards shall be set as follows:
(1) The operator shall use blowout prevention

equipment after setting casing with a competent casing seat. Blowout prevention equipment shall be in good working condition at all times.

(2) The operator shall use pipe fittings, valves,

and unions placed on or connected to the blow out prevention systems that have a working pressure capability that exceeds the anticipated pressures.

(3) During all drilling and completion operations

when a blowout preventer is installed, tested, or in use, the operator or operator's designated representative shall be present at the well site and that person or personnel shall have a current well control certification from an accredited training program that is acceptable to the Department. The certification shall be available at the well site and provided to the Department upon request.

(4) Appropriate pressure control procedures and

equipment in proper working order must be properly installed and employed while conducting drilling and completion operations including tripping, logging, running casing into the well, and drilling out solid-core stage plugs.

(5) Pressure testing of the blowout preventer and

related equipment for any drilling or completion operation must be performed. Testing must be conducted in accordance with current industry standards published by the American Petroleum Institute. Testing of the blowout preventer shall include testing after the blowout preventer is installed on the well but prior to drilling below the last cemented casing seat. Pressure control equipment, including the blowout preventer, that fails any pressure test shall not be used until it is repaired and passes the pressure test.

(6) A remote blowout preventer actuator, that is

powered by a source other than rig hydraulics, shall be located at least 50 feet from the wellhead and have an appropriate rated working pressure.

(Source: P.A. 98-22, eff. 6-17-13; 98-756, eff. 7-16-14.)

(225 ILCS 732/1-75)
Sec. 1-75. High volume horizontal hydraulic fracturing operations.
(a) General.
(1) During all phases of high volume horizontal

hydraulic fracturing operations, the permittee shall comply with all terms of the permit.

(2) All phases of high volume horizontal hydraulic

fracturing operations shall be conducted in a manner that shall not pose a significant risk to public health, life, property, aquatic life, or wildlife.

(3) The permittee shall notify the Department by

phone, electronic communication, or letter, at least 48 hours prior to the commencement of high volume horizontal hydraulic fracturing operations.

(b) Integrity tests and monitoring.
(1) Before the commencement of high volume horizontal

hydraulic fracturing operations, all mechanical integrity tests required under subsection (d) of Section 1-70 and this subsection must be successfully completed.

(2) Prior to commencing high volume horizontal

hydraulic fracturing operations and pumping of hydraulic fracturing fluid, the injection lines and manifold, associated valves, fracture head or tree and any other wellhead component or connection not previously tested must be tested with fresh water, mud, or brine to at least the maximum anticipated treatment pressure for at least 30 minutes with less than a 5% pressure loss. A record of the pressure test must be maintained by the operator and made available to the Department upon request. The actual high volume horizontal hydraulic fracturing treatment pressure must not exceed the test pressure at any time during high volume horizontal hydraulic fracturing operations.

(3) The pressure exerted on treating equipment

including valves, lines, manifolds, hydraulic fracturing head or tree, casing and hydraulic fracturing string, if used, must not exceed 95% of the working pressure rating of the weakest component. The high volume horizontal hydraulic fracturing treatment pressure must not exceed the test pressure of any given component at any time during high volume horizontal hydraulic fracturing operations.

(4) During high volume horizontal hydraulic

fracturing operations, all annulus pressures, the injection pressure, and the rate of injection shall be continuously monitored and recorded. The records of the monitoring shall be maintained by the operator and shall be provided to the Department upon request at any time during the period up to and including 5 years after the well is permanently plugged or abandoned.

(5) High volume horizontal hydraulic fracturing

operations must be immediately suspended if any anomalous pressure or flow condition or any other anticipated pressure or flow condition is occurring in a way that indicates the mechanical integrity of the well has been compromised and continued operations pose a risk to the environment. Remedial action shall be undertaken immediately prior to recommencing high volume horizontal hydraulic fracturing operations. The permittee shall notify the Department within 1 hour of suspending operations for any matters relating to the mechanical integrity of the well or risk to the environment.

(c) Fluid and waste management.
(1) For the purposes of storage at the well site and

except as provided in paragraph (2) of this subsection, hydraulic fracturing additives, hydraulic fracturing fluid, hydraulic fracturing flowback, and produced water shall be stored in above-ground tanks during all phases of drilling, high volume horizontal hydraulic fracturing, and production operations until removed for proper disposal. For the purposes of centralized storage off site for potential reuse prior to disposal, hydraulic fracturing additives, hydraulic fracturing fluid, hydraulic fracturing flowback, and produced water shall be stored in above-ground tanks.

(2) In accordance with the plan required by paragraph

(11) of subsection (b) of Section 1-35 of this Act and as approved by the Department, the use of a reserve pit is allowed for the temporary storage of hydraulic fracturing flowback. The reserve pit shall be used only in the event of a lack of capacity for tank storage due to higher than expected volume or rate of hydraulic fracturing flowback, or other unanticipated flowback occurrence. Any reserve pit must comply with the following construction standards and liner specifications:

(A) the synthetic liner material shall have a

minimum thickness of 24 mils with high puncture and tear strength and be impervious and resistant to deterioration;

(B) the pit lining system shall be designed to

have a capacity at least equivalent to 110% of the maximum volume of hydraulic fracturing flowback anticipated to be recovered;

(C) the lined pit shall be constructed,

installed, and maintained in accordance with the manufacturers' specifications and good engineering practices to prevent overflow during any use;

(D) the liner shall have sufficient elongation to

cover the bottom and interior sides of the pit with the edges secured with at least a 12 inch deep anchor trench around the pit perimeter to prevent any slippage or destruction of the liner materials; and

(E) the foundation for the liner shall be free of

rock and constructed with soil having a minimum thickness of 12 inches after compaction covering the entire bottom and interior sides of the pit.

(3) Fresh water may be stored in tanks or pits at

the election of the operator.

(4) Tanks required under this subsection must be

above-ground tanks that are closed, watertight, and will resist corrosion. The permittee shall routinely inspect the tanks for corrosion.

(5) Hydraulic fracturing fluids and hydraulic

fracturing flowback must be removed from the well site within 60 days after completion of high volume horizontal fracturing operations, except that any excess hydraulic fracturing flowback captured for temporary storage in a reserve pit as provided in paragraph (2) of this subsection must be removed from the well site within 7 days.

(6) Tanks, piping, and conveyances, including valves,

must be constructed of suitable materials, be of sufficient pressure rating, be able to resist corrosion, and be maintained in a leak-free condition. Fluid transfer operations from tanks to tanker trucks must be supervised at the truck and at the tank if the tank is not visible to the truck operator from the truck. During transfer operations, all interconnecting piping must be supervised if not visible to transfer personnel at the truck and tank.

(7) Hydraulic fracturing flowback must be tested for

volatile organic chemicals, semi-volatile organic chemicals, inorganic chemicals, heavy metals, and naturally occurring radioactive material prior to removal from the site. Testing shall occur once per well site and the analytical results shall be filed with the Department and the Agency, and provided to the liquid oilfield waste transportation and disposal operators. Prior to plugging and site restoration, the ground adjacent to the storage tanks and any hydraulic fracturing flowback reserve pit must be measured for radioactivity.

(8) Hydraulic fracturing flowback may only be

disposed of by injection into a Class II injection well that is below interface between fresh water and naturally occurring Class IV groundwater. Produced water may be disposed of by injection in a permitted enhanced oil recovery operation. Hydraulic fracturing flowback and produced water may be treated and recycled for use in hydraulic fracturing fluid for high volume horizontal hydraulic fracturing operations.

(9) Discharge of hydraulic fracturing fluids,

hydraulic fracturing flowback, and produced water into any surface water or water drainage way is prohibited.

(10) Transport of all hydraulic fracturing fluids,

hydraulic fracturing flowback, and produced water by vehicle for disposal must be undertaken by a liquid oilfield waste hauler permitted by the Department under Section 8c of the Illinois Oil and Gas Act. The liquid oilfield waste hauler transporting hydraulic fracturing fluids, hydraulic fracturing flowback, or produced water under this Act shall comply with all laws, rules, and regulations concerning liquid oilfield waste.

(11) Drill cuttings, drilling fluids, and drilling

wastes not containing oil-based mud or polymer-based mud may be stored in tanks or pits. Pits used to store cuttings, fluids, and drilling wastes from wells not using fresh water mud shall be subject to the construction standards identified in paragraph (2) of this subsection (c). Drill cuttings not contaminated with oil-based mud or polymer-based mud may be disposed of onsite subject to the approval of the Department. Drill cuttings contaminated with oil-based mud or polymer-based mud shall not be disposed of onsite. Annular disposal of drill cuttings or fluid is prohibited.

(12) Any release of hydraulic fracturing fluid,

hydraulic fracturing additive, or hydraulic fracturing flowback, used or generated during or after high volume horizontal hydraulic fracturing operations shall be immediately cleaned up and remediated pursuant to Department requirements. Any release of hydraulic fracturing fluid or hydraulic fracturing flowback in excess of 1 barrel, shall be reported to the Department. Any release of a hydraulic fracturing additive shall be reported to the Department in accordance with the appropriate reportable quantity thresholds established under the federal Emergency Planning and Community Right-to-Know Act as published in the Code of Federal Regulations (CFR), 40 CFR Parts 355, 370, and 372, the federal Comprehensive Environmental Response, Compensation, and Liability Act as published in 40 CFR Part 302, and subsection (r) of Section 112 of the federal Clean Air Act as published in 40 CFR Part 68. Any release of produced water in excess of 5 barrels shall be cleaned up, remediated, and reported pursuant to Department requirements.

(13) Secondary containment for tanks required under

this subsection and additive staging areas is required. Secondary containment measures may include, as deemed appropriate by the Department, one or a combination of the following: dikes, liners, pads, impoundments, curbs, sumps, or other structures or equipment capable of containing the substance. Any secondary containment must be sufficient to contain 110% of the total capacity of the single largest container or tank within a common containment area. No more than one hour before initiating any stage of the high volume horizontal hydraulic fracturing operations, all secondary containment must be visually inspected to ensure all structures and equipment are in place and in proper working order. The results of this inspection must be recorded and documented by the operator, and available to the Department upon request.

(14) A report on the transportation and disposal of

the hydraulic fracturing fluids and hydraulic fracturing flowback shall be prepared and included in the well file. The report must include the amount of fluids transported, identification of the company that transported the fluids, the destination of the fluids, and the method of disposal.

(15) Operators operating wells permitted under this

Act must submit an annual report to the Department detailing the management of any produced water associated with the permitted well. The report shall be due to the Department no later than April 30th of each year and shall provide information on the operator's management of any produced water for the prior calendar year. The report shall contain information relative to the amount of produced water the well permitted under this Act produced, the method by which the produced water was disposed, and the destination where the produced water was disposed in addition to any other information the Department determines is necessary by rule.

(d) Hydraulic fracturing fluid shall be confined to the targeted formation designated in the permit. If the hydraulic fracturing fluid or hydraulic fracturing flowback are migrating into the freshwater zone or to the surface from the well in question or from other wells, the permittee shall immediately notify the Department and shut in the well until remedial action that prevents the fluid migration is completed. The permittee shall obtain the approval of the Department prior to resuming operations.
(e) Emissions controls.
(1) This subsection applies to all horizontal wells

that are completed with high volume horizontal hydraulic fracturing.

(2) Except as otherwise provided in paragraph (8) of

this subsection (e), permittees shall be responsible for managing gas and hydrocarbon fluids produced during the flowback period by routing recovered hydrocarbon fluids to one or more storage vessels or re-injecting into the well or another well, and routing recovered natural gas into a flow line or collection system, re-injecting the gas into the well or another well, using the gas as an on-site fuel source, or using the gas for another useful purpose that a purchased fuel or raw material would serve, with no direct release to the atmosphere.

(3) If it is technically infeasible or economically

unreasonable to minimize emissions associated with the venting of hydrocarbon fluids and natural gas during the flowback period using the methods specified in paragraph (2) of this subsection (e), the permittee shall capture and direct the emissions to a completion combustion device, except in conditions that may result in a fire hazard or explosion, or where high heat emissions from a completion combustion device may negatively impact waterways. Completion combustion devices must be equipped with a reliable continuous ignition source over the duration of the flowback period.

(4) Except as otherwise provided in paragraph (8) of

this subsection (e), permittees shall be responsible for minimizing the emissions associated with venting of hydrocarbon fluids and natural gas during the production phase by:

(A) routing the recovered fluids into storage

vessels and (i) routing the recovered gas into a gas gathering line, collection system, or to a generator for onsite energy generation, providing that gas to the surface owner of the well site for use for heat or energy generation, or (ii) using another method other than venting or flaring; and

(B) employing sand traps, surge vessels,

separators, and tanks as soon as practicable during cleanout operations to safely maximize resource recovery and minimize releases to the environment.

(5) If the permittee establishes that it is

technically infeasible or economically unreasonable to minimize emissions associated with the venting of hydrocarbon fluids and natural gas during production using the methods specified in paragraph (4) of this subsection (e), the Department shall require the permittee to capture and direct any natural gas produced during the production phase to a flare. Any flare used pursuant to this paragraph shall be equipped with a reliable continuous ignition source over the duration of production. In order to establish technical infeasibility or economic unreasonableness under this paragraph (5), the permittee must demonstrate, for each well site on an annual basis, that taking the actions listed in paragraph (4) of this subsection (e) are not cost effective based on a site-specific analysis. Permittees that use a flare during the production phase for operations other than emergency conditions shall file an updated site-specific analysis annually with the Department. The analysis shall be due one year from the date of the previous submission and shall detail whether any changes have occurred that alter the technical infeasibility or economic unreasonableness of the permittee to reduce their emissions in accordance with paragraph (4) of this subsection (e).

(6) Uncontrolled emissions exceeding 6 tons per year

from storage tanks shall be recovered and routed to a flare that is designed in accordance with 40 CFR 60.18 and is certified by the manufacturer of the device. The permittee shall maintain and operate the flare in accordance with manufacturer specifications. Any flare used under this paragraph must be equipped with a reliable continuous ignition source over the duration of production.

(7) The Department may approve an exemption that

waives the flaring requirements of paragraphs (5) and (6) of this subsection (e) only if the permittee demonstrates that the use of the flare will pose a significant risk of injury or property damage and that alternative methods of collection will not threaten harm to the environment. In determining whether to approve a waiver, the Department shall consider the quantity of casinghead gas produced, the topographical and climatological features at the well site, and the proximity of agricultural structures, crops, inhabited structures, public buildings, and public roads and railways.

(8) For each wildcat well, delineation well, or low

pressure well, permittees shall be responsible for minimizing the emissions associated with venting of hydrocarbon fluids and natural gas during the flowback period and production phase by capturing and directing the emissions to a completion combustion device during the flowback period and to a flare during the production phase, except in conditions that may result in a fire hazard or explosion, or where high heat emissions from a completion combustion device or flare may negatively impact waterways. Completion combustion devices and flares shall be equipped with a reliable continuous ignition source over the duration of the flowback period and the production phase, as applicable.

(9) On or after July 1, 2015, all flares used under

paragraphs (5) and (8) of this subsection (e) shall (i) operate with a combustion efficiency of at least 98% and in accordance with 40 CFR 60.18; and (ii) be certified by the manufacturer of the device. The permittee shall maintain and operate the flare in accordance with manufacturer specifications.

(10) Permittees shall employ practices for control of

fugitive dust related to their operations. These practices shall include, but are not limited to, the use of speed restrictions, regular road maintenance, and restriction of construction activity during high-wind days. Additional management practices such as road surfacing, wind breaks and barriers, or automation of wells to reduce truck traffic may also be required by the Department if technologically feasible and economically reasonable to minimize fugitive dust emissions.

(11) Permittees shall record and report to the

Department on an annual basis the amount of gas flared or vented from each high volume horizontal hydraulic fracturing well. Three years after the effective date of the first high volume horizontal hydraulic fracturing well permit issued by the Department, and every 3 years thereafter, the Department shall prepare a report that analyzes the amount of gas that has been flared or vented and make recommendations to the General Assembly on whether steps should be taken to reduce the amount of gas that is being flared or vented in this State.

(f) High volume horizontal hydraulic fracturing operations completion report. Within 60 calendar days after the conclusion of high volume horizontal hydraulic fracturing operations, the operator shall file a high volume horizontal hydraulic fracturing operations completion report with the Department. A copy of each completion report submitted to the Department shall be provided by the Department to the Illinois State Geological Survey. The completion reports required by this Section shall be considered public information and shall be made available on the Department's website. The high volume horizontal hydraulic fracturing operations completion report shall contain the following information:
(1) the permittee name as listed in the permit

application;

(2) the dates of the high volume horizontal hydraulic

fracturing operations;

(3) the county where the well is located;
(4) the well name and Department reference number;
(5) the total water volume used in the high volume

horizontal hydraulic fracturing operations of the well, and the type and total volume of the base fluid used if something other than water;

(6) each source from which the water used in the high

volume horizontal hydraulic fracturing operations was drawn, and the specific location of each source, including, but not limited to, the name of the county and latitude and longitude coordinates;

(7) the quantity of hydraulic fracturing flowback

recovered from the well;

(8) a description of how hydraulic fracturing

flowback recovered from the well was disposed and, if applicable, reused;

(9) a chemical disclosure report identifying each

chemical and proppant used in hydraulic fracturing fluid for each stage of the hydraulic fracturing operations including the following:

(A) the total volume of water used in the

hydraulic fracturing treatment of the well or the type and total volume of the base fluid used in the hydraulic fracturing treatment, if something other than water;

(B) each hydraulic fracturing additive used in

the hydraulic fracturing fluid, including the trade name, vendor, a brief descriptor of the intended use or function of each hydraulic fracturing additive, and the Material Safety Data Sheet (MSDS), if applicable;

(C) each chemical intentionally added to the base

fluid, including for each chemical, the Chemical Abstracts Service number, if applicable; and

(D) the actual concentration in the base fluid,

in percent by mass, of each chemical intentionally added to the base fluid;

(10) all pressures recorded during the high volume

horizontal hydraulic fracturing operations; and

(11) any other reasonable or pertinent information

related to the conduct of the high volume horizontal hydraulic fracturing operations the Department may request or require by administrative rule.

(Source: P.A. 98-22, eff. 6-17-13; 98-756, eff. 7-16-14.)

(225 ILCS 732/1-77)
Sec. 1-77. Chemical disclosure; trade secret protection.
(a) If the chemical disclosure information required by paragraph (8) of subsection (b) of Section 1-35 of this Act is not submitted at the time of permit application, then the permittee, applicant, or person who will perform high volume horizontal hydraulic fracturing operations at the well shall submit this information to the Department in electronic format no less than 21 calendar days prior to performing the high volume horizontal hydraulic fracturing operations. The permittee shall not cause or allow any stimulation of the well if it is not in compliance with this Section. Nothing in this Section shall prohibit the person performing high volume horizontal hydraulic fracturing operations from adjusting or altering the contents of the fluid during the treatment process to respond to unexpected conditions, as long as the permittee or the person performing the high volume horizontal hydraulic fracturing operations notifies the Department by electronic mail within 24 hours of the departure from the initial treatment design and includes a brief explanation of the reason for the departure.
(b) No permittee shall use the services of another person to perform high volume horizontal hydraulic fracturing operations unless the person is in compliance with this Section.
(c) Any person performing high volume horizontal hydraulic fracturing operations within this State shall:
(1) be authorized to do business in this State; and
(2) maintain and disclose to the Department separate

and up-to-date master lists of:

(A) the base fluid to be used during any high

volume horizontal hydraulic fracturing operations within this State;

(B) all hydraulic fracturing additives to be used

during any high volume horizontal hydraulic fracturing operations within this State; and

(C) all chemicals and associated Chemical

Abstract Service numbers to be used in any high volume horizontal hydraulic fracturing operations within this State.

(d) Persons performing high volume horizontal hydraulic fracturing operations are prohibited from using any base fluid, hydraulic fracturing additive, or chemical not listed on their master lists disclosed under paragraph (2) of subsection (c) of this Section.
(e) The Department shall assemble and post up-to-date copies of the master lists it receives under paragraph (2) of subsection (c) of this Section on its website in accordance with Section 1-110 of this Act.
(f) Where an applicant, permittee, or the person performing high volume horizontal hydraulic fracturing operations furnishes chemical disclosure information to the Department under this Section, Section 1-35, or Section 1-75 of this Act under a claim of trade secret, the applicant, permittee, or person performing high volume horizontal hydraulic fracturing operations shall submit redacted and un-redacted copies of the documents containing the information to the Department and the Department shall use the redacted copies when posting materials on its website.
(g) Upon submission or within 5 calendar days of submission of chemical disclosure information to the Department under this Section, Section 1-35, or Section 1-75 of this Act under a claim of trade secret, the person that claimed trade secret protection shall provide a justification of the claim containing the following: a detailed description of the procedures used by the person to safeguard the information from becoming available to persons other than those selected by the person to have access to the information for limited purposes; a detailed statement identifying the persons or class of persons to whom the information has been disclosed; a certification that the person has no knowledge that the information has ever been published or disseminated or has otherwise become a matter of general public knowledge; a detailed discussion of why the person believes the information to be of competitive value; and any other information that shall support the claim.
(h) Chemical disclosure information furnished under this Section, Section 1-35, or Section 1-75 of this Act under a claim of trade secret shall be protected from disclosure as a trade secret if the Department determines that the statement of justification demonstrates that:
(1) the information has not been published,

disseminated, or otherwise become a matter of general public knowledge; and

(2) the information has competitive value.
There is a rebuttable presumption that the information has not been published, disseminated, or otherwise become a matter of general public knowledge if the person has taken reasonable measures to prevent the information from becoming available to persons other than those selected by the person to have access to the information for limited purposes and the statement of justification contains a certification that the person has no knowledge that the information has ever been published, disseminated, or otherwise become a matter of general public knowledge.
(i) Denial of a trade secret request under this Section shall be appealable under the Administrative Review Law.
(j) A person whose request to inspect or copy a public record is denied, in whole or in part, because of a grant of trade secret protection may file a request for review with the Public Access Counselor under Section 9.5 of the Freedom of Information Act or for injunctive or declaratory relief under Section 11 of the Freedom of Information Act for the purpose of reviewing whether the Department properly determined that the trade secret protection should be granted.
(k) Except as otherwise provided in subsections (l) and (m) of this Section, the Department must maintain the confidentiality of chemical disclosure information furnished under this Section, Section 1-35, or Section 1-75 of this Act under a claim of trade secret, until the Department receives official notification of a final order by a reviewing body with proper jurisdiction that is not subject to further appeal rejecting a grant of trade secret protection for that information.
(l) The Department shall adopt rules for the provision of information furnished under a claim of trade secret to a health professional who states a need for the information and articulates why the information is needed. The health professional may share that information with other persons as may be professionally necessary, including, but not limited to, the affected patient, other health professionals involved in the treatment of the affected patient, the affected patient's family members if the affected patient is unconscious, unable to make medical decisions, or is a minor, the Centers for Disease Control, and other government public health agencies. Except as otherwise provided in this Section, any recipient of the information shall not use the information for purposes other than the health needs asserted in the request and shall otherwise maintain the information as confidential. Information so disclosed to a health professional shall in no way be construed as publicly available. The holder of the trade secret may request a confidentiality agreement consistent with the requirements of this Section from all health professionals to whom the information is disclosed as soon as circumstances permit. The rules adopted by the Department shall also establish procedures for providing the information in both emergency and non-emergency situations.
(m) In the event of a release of hydraulic fracturing fluid, a hydraulic fracturing additive, or hydraulic fracturing flowback, and when necessary to protect public health or the environment, the Department may disclose information furnished under a claim of trade secret to the relevant county public health director or emergency manager, the relevant fire department chief, the Director of the Illinois Department of Public Health, the Director of the Illinois Department of Agriculture, and the Director of the Illinois Environmental Protection Agency upon request by that individual. The Director of the Illinois Department of Public Health, and the Director of the Illinois Environmental Protection Agency, and the Director of the Illinois Department of Agriculture may disclose this information to staff members under the same terms and conditions as apply to the Director of Natural Resources. Except as otherwise provided in this Section, any recipient of the information shall not use the information for purposes other than to protect public health or the environment and shall otherwise maintain the information as confidential. Information disclosed to staff shall in no way be construed as publicly available. The holder of the trade secret information may request a confidentiality agreement consistent with the requirements of this Section from all persons to whom the information is disclosed as soon as circumstances permit.
(Source: P.A. 98-22, eff. 6-17-13.)

(225 ILCS 732/1-80)
Sec. 1-80. Water quality monitoring.
(a) Each applicant for a high volume horizontal hydraulic fracturing permit shall provide the Department with a work plan to ensure accurate and complete sampling and testing as required under this Section. The work plan shall ensure compliance with the requirements of this Section and include, at a minimum, the following:
(1) information identifying all water sources within

the range of testing under this Section;

(2) a sampling plan and protocol, including

notification to the Department at least 7 calendar days prior to sample collection;

(3) the name and contact information of an

independent third party under the supervision of a professional engineer or professional geologist that shall be designated to conduct sampling to establish a baseline as provided for under subsection (b) of this Section;

(4) the name and contact information of an

independent third party under the supervision of a professional engineer or professional geologist that shall be designated to conduct sampling to establish compliance with monitoring as provided within subsection (c) of this Section;

(5) the name and contact information of an

independent testing laboratory, certified to perform the required laboratory method, to conduct the analysis required under subsections (b) and (c) of this Section;

(6) proof of access and the right to test within the

area for testing prescribed within subsection (b) of this Section during the duration of high volume horizontal hydraulic fracturing operations covered under the permit application, and copies of any non-disclosure agreements made under subsection (d) of this Section; and

(7) identification of practicable contingency

measures, including provision for alternative drinking water supplies, which could be implemented in the event of pollution or diminution of a water source as provided for in Section 1-83.

(b) Prior to conducting high volume horizontal hydraulic fracturing operations on a well, a permittee shall retain an independent third party, as required within paragraph (3) of subsection (a) of this Section, and shall conduct baseline water quality sampling of all water sources within 1,500 feet of the well site prior to any fracturing activities. Where (i) there are no groundwater wells within 1,500 feet of a well site, or access to groundwater wells within 1,500 feet of the well site has been denied under subsection (d) of this Section, and (ii) the proposed well site is located within 1,500 feet horizontally from any portion of an aquifer, the permittee shall conduct sampling of the aquifer at the closest groundwater well with access to the aquifer to which the permittee has not been denied access under subsection (d) of this Section. Installation of a groundwater monitoring well is not required to satisfy the sampling requirements of this Section. The samples collected by the independent third party, under the supervision of a professional engineer or professional geologist, shall be analyzed by an independent testing laboratory in accordance with paragraph (4) of subsection (a) of this Section. Testing shall be done by collection of a minimum of 3 samples for each water source required to be tested under this Section. The permittee shall, within 7 calendar days after receipt of results of tests conducted under this subsection, submit the results to the Department or to the owner of the water source under a non-disclosure agreement under subsection (d) of this Section. The Department shall post the results on its website within 7 calendar days after receipt. The results shall, at a minimum, include a detailed description of the sampling and testing conducted under this subsection, the chain of custody of the samples, and quality control of the testing.
(c) After baseline tests are conducted under subsection (b) of this Section and following issuance of a permit by the Department, the permittee shall have all water sources which are subjected to sampling under subsection (b) of this Section sampled and tested in the same manner 6 months, 18 months, and 30 months after the high volume horizontal hydraulic fracturing operations have been completed. Sampling of a water source under this subsection is not required if the water source was sampled under this subsection or subsection (b) within the previous month. The permittee shall notify the Department at least 7 calendar days prior to taking the sample. The permittee shall, within 7 calendar days after receipt of results of tests conducted under this subsection (c), submit the results to the Department or to the owner of the water source pursuant to a non-disclosure agreement under subsection (d) of this Section. The results shall include, at a minimum, a detailed description of the sampling and testing conducted under this subsection, the chain of custody of the samples, and quality control of the testing.
(d) Sampling of private water wells or ponds wholly contained within private property shall not be required where the owner of the private property declines, expressly and in writing, to provide access or permission for sampling. If the owner of the private property declines to provide proof of his or her refusal to allow access in writing, the operator shall provide the Department evidence as to the good faith efforts that were made to secure the required documentation. Permits issued under this Act cannot be denied if the owner of the private property declines to provide proof of his or her refusal to allow access in writing and the permittee provides evidence that good faith efforts were made to gain access for the purposes of conducting tests. The owners of private property may condition access or permission for sampling of a private water well or pond wholly within the property or a portion of any perennial stream or river that flows through the property under a non-disclosure agreement, which must include the following terms and conditions:
(1) the permittee shall provide the results of the

water quality testing to the property owners;

(2) the permittee shall retain the results of the

water quality testing until at least one year after completion of all monitoring under this Section for review by the Department upon request;

(3) the permittee shall not file with the Department

the results of the water quality testing, except under paragraph (4) of subsection (d) of this Section; and

(4) the permittee shall notify the Department within

7 calendar days of its receipt of the water quality data where any testing under subsection (c) of this Section indicates that concentrations exceed the standards or criteria referenced in the definition of pollution or diminution under Section 1-5 of this Act.

(e) Each set of samples collected under subsections (b) and (c) of this Section shall include analyses for:
(1) pH;
(2) total dissolved solids, dissolved methane,

dissolved propane, dissolved ethane, alkalinity, and specific conductance;

(3) chloride, sulfate, arsenic, barium, calcium,

chromium, iron, magnesium, selenium, cadmium, lead, manganese, mercury, and silver;

(4) BTEX; and
(5) gross alpha and beta particles to determine the

presence of any naturally occurring radioactive materials.

Sampling shall, at a minimum, be consistent with the work plan and allow for a determination of whether any hydraulic fracturing additive or other contaminant has caused pollution or diminution for purposes of Sections 1-83 and 1-85 of this Act.
(Source: P.A. 98-22, eff. 6-17-13.)

(225 ILCS 732/1-83)
Sec. 1-83. Order authority.
(a) Any person who has reason to believe they have incurred pollution or diminution of a water source as a result of a high volume horizontal hydraulic fracturing treatment of a well may notify the Department and request that an investigation be conducted.
(b) Within 30 calendar days after notification, the Department shall initiate the investigation of the claim and make a reasonable effort to reach a determination within 180 calendar days after notification. The Department may contact the Agency to seek the Agency's assistance in water quality sampling. The Agency may seek cost recovery under subsection (e) of Section 1-87 of this Act and recover all costs for samples taken for the investigation under this Section.
(c) Any person conducting or who has conducted high volume horizontal hydraulic fracturing operations shall supply any information requested by the Department to assist the Department. The Department shall give due consideration to any information submitted during the course of the investigation.
(d) If sampling results or other information obtained as part of the investigation or the results of tests conducted under subsection (c) of Section 1-80 of this Act indicate that concentrations exceed the standards or criteria referenced by pollution or diminution under Section 1-5 of this Act, the Department shall issue an order to the permittee as necessary to require permanent or temporary replacement of a water source. In addition to any other penalty available under the law and consistent with the Department's order, the permittee shall restore or replace the affected supply with an alternative source of water adequate in quantity and quality for the purposes served by the water source. The quality of a restored or replaced water source shall meet or exceed the quality of the original water source based upon the results of the baseline test results under subsection (b) of Section 1-80 for that water source, or other available information. The Department may require the permittee to take immediate action, including but not limited to, repair, replacement, alteration, or prohibition of operation of equipment permitted by the Department. The Department may issue conditions within any order to protect the public health or welfare or the environment.
(e) Within 15 calendar days after a determination has been made regarding the pollution or diminution, the Department shall provide notice of its findings and the orders, if any, to all persons that use the water source for domestic, agricultural, industrial, or any other legitimate beneficial uses.
(f) Upon issuance of an Order or a finding of pollution or diminution under subsection (d) of this Section, the Department shall contact the Agency and forward all information from the investigation to the Agency. The Agency shall investigate the potential for violations as designated within Section 1-87 of this Act.
(g) Reports of potential cases of water pollution that may be associated with high volume horizontal hydraulic fracturing operations may be submitted electronically. The Department shall establish a format for these reports to be submitted through the website developed under Section 1-110 of this Act. The Department shall electronically provide these reports to the Agency.
(h) The Department shall publish, on its website, lists of confirmed cases of pollution or diminution that result from high volume horizontal hydraulic fracturing operations. This information shall be searchable by county.
(i) Nothing in this Section shall prevent the Department from issuing a cessation order under Section 8a of the Illinois Oil and Gas Act.
(Source: P.A. 98-22, eff. 6-17-13.)

(225 ILCS 732/1-85)
Sec. 1-85. Presumption of pollution or diminution.
(a) This Section establishes a rebuttable presumption for the purposes of evidence and liability under State law regarding claims of pollution or diminution of a water source and for use regarding the investigation and order authority under Section 1-83.
(b) Unless rebutted by a defense established in subsection (c) of this Section, it shall be presumed that any person conducting or who has conducted high volume horizontal hydraulic fracturing operations shall be liable for pollution or diminution of a water supply if:
(1) the water source is within 1,500 feet of the well

site;

(2) water quality data showed no pollution or

diminution prior to the start of high volume horizontal hydraulic fracturing operations; and

(3) the pollution or diminution occurred during high

volume horizontal hydraulic fracturing operations or no more than 30 months after the completion of the high volume horizontal hydraulic fracturing operations.

(c) To rebut the presumption established under this Section, a person presumed responsible must affirmatively prove by clear and convincing evidence any of the following:
(1) the water source is not within 1,500 feet of the

well site;

(2) the pollution or diminution occurred prior to

high volume horizontal hydraulic fracturing operations or more than 30 months after the completion of the high volume horizontal hydraulic fracturing operations; or

(3) the pollution or diminution occurred as the

result of an identifiable cause other than the high volume horizontal hydraulic fracturing operations.

(Source: P.A. 98-22, eff. 6-17-13.)

(225 ILCS 732/1-87)
Sec. 1-87. Water quality investigation and enforcement.
(a) No person shall cause or allow high volume horizontal hydraulic fracturing operations permitted under this Act to violate Section 12 of the Illinois Environmental Protection Act or surface water or groundwater regulations adopted under the Illinois Environmental Protection Act.
(b) The Agency shall have the duty to investigate complaints that activities under this Act have caused a violation of Section 12 of the Illinois Environmental Protection Act or surface or groundwater rules adopted under the Illinois Environmental Protection Act. Any action taken by the Agency in enforcing these violations shall be taken under and consistent with the Illinois Environmental Protection Act, including but not limited to, the Agency's authority to seek a civil or criminal cause of action under that Act. The test results under subsections (b) and (c) of Section 1-80 of this Act may be considered by the Agency during an investigation under this Section.
(c) A person who has reason to believe they have incurred contamination of a water source as a result of high volume horizontal hydraulic fracturing may notify the Agency and request an investigation be conducted. The Agency shall forward this request to the Department for consideration of an investigation under Section 1-83 of this Act. If the Agency is provided with notice under subsection (f) of Section 1-83, the Agency shall conduct an investigation to determine whether pollution or diminution is continuing to occur at the location subject to the order, as well as locations identified by the Department or at any other water source within 1,500 feet of the well site. Any person conducting or who has conducted high volume horizontal hydraulic fracturing operations shall supply any information requested to assist the Agency in its investigation. The Agency shall give due consideration to any information submitted during the course of the investigation.
(d) Pollution or diminution is a violation of this Act and may be pursued by the Department subject to the procedures and remedies under Sections 1-100 and 1-105 of this Act.
(e) If an Agency investigation under Section 1-83 or subsection (c) of this Section confirms that the cause of the pollution, diminution, or water pollution is attributable to high volume horizontal hydraulic fracturing operations, in addition to any other relief available under law, the permittee shall be required to reimburse the costs and reasonable expenses incurred by the Agency for all activities related to the investigation and cleanup. These costs shall include, but not be limited to, inspections, investigations, analyses, personnel, direct and indirect costs, studies, assessments, reports, and review and evaluation of that data, as well as costs under the Agency's review of whether the quality of a restored or replaced water supply meets or exceeds the quality of the water supply before it was affected by the permittee. Costs shall be reimbursed to the Agency by the permittee within 30 calendar days after receipt of a written request for reimbursement by the Agency. For all costs that remain unpaid following 30 calendar days after receipt of a written request for reimbursement, the Agency may institute a civil action for cost recovery under subsection (e) of Section 1-101 of this Act. Failure to reimburse the Agency within 30 calendar days after receipt of the written request for reimbursement is a violation of this Act. Reimbursement of costs collected under this subsection shall be deposited by the Agency into the Illinois Clean Water Fund.
(Source: P.A. 98-22, eff. 6-17-13.)

(225 ILCS 732/1-95)
Sec. 1-95. Plugging; restoration.
(a) The permittee shall perform and complete plugging of the well and restoration of the well site in accordance with the Illinois Oil and Gas Act and any and all rules adopted thereunder. The permittee shall bear all costs related to plugging of the well and reclamation of the well site. If the permittee fails to plug the well in accordance with this Section, the owner of the well shall be responsible for complying with this Section.
(b) Prior to conducting high volume horizontal hydraulic fracturing operations at a well site, the permittee shall cause to be plugged all previously unplugged wellbores within 750 feet of any part of the horizontal wellbore that penetrated within 400 vertical feet of the formation that will be stimulated as part of the high volume horizontal hydraulic fracturing operations.
(c) For well sites where high volume horizontal hydraulic fracturing operations were permitted to occur, the operator shall restore any lands used by the operator other than the well site and production facility to a condition as closely approximating the pre-drilling conditions that existed before the land was disturbed for any stage of site preparation activities, drilling, and high volume horizontal hydraulic fracturing operations. Restoration shall be commenced within 6 months of completion of the well site and completed within 12 months. Restoration shall include, but is not limited to, repair of tile lines, repair of fences and barriers, mitigation of soil compaction and rutting, application of fertilizer or lime to restore the fertility of disturbed soil, and repair of soil conservation practices such as terraces and grassed waterways.
(d) Unless contractually agreed to the contrary by the permittee and surface owner, the permittee shall restore the well site and production facility in accordance with the applicable restoration requirements in subsection (c) of this Section and shall remove all equipment and materials involved in site preparation, drilling, and high volume horizontal hydraulic fracturing operations, including tank batteries, rock and concrete pads, oilfield debris, injection and flow lines at or above the surface, electric power lines and poles extending on or above the surface, tanks, fluids, pipes at or above the surface, secondary containment measures, rock or concrete bases, drilling equipment and supplies, and any and all other equipment, facilities, or materials used during any stage of site preparation work, drilling, or hydraulic fracturing operations at the well site. Work on the removal of equipment and materials at the well site shall begin within 6 months after plugging the final well on the well site and be completed no later than 12 months after the last producing well on the well site has been plugged. Roads installed as part of the oil and gas operation may be left in place if provided in the lease or pursuant to agreement with the surface owner, as applicable.
(Source: P.A. 98-22, eff. 6-17-13; 98-756, eff. 7-16-14.)

(225 ILCS 732/1-96)
Sec. 1-96. Seismicity.
(a) For purposes of this Section, "induced seismicity" means an earthquake event that is felt, recorded by the national seismic network, and attributable to a Class II injection well used for disposal of flowback and produced fluid from hydraulic fracturing operations.
(b) The Department shall adopt rules, in consultation with the Illinois State Geological Survey, establishing a protocol for controlling operational activity of Class II injection wells in an instance of induced seismicity.
(c) The rules adopted by the Department under this Section shall employ a "traffic light" control system allowing for low levels of seismicity while including additional monitoring and mitigation requirements when seismic events are of sufficient intensity to result in a concern for public health and safety.
(d) The additional mitigation requirements referenced in subsection (c) of this Section shall provide for either the scaling back of injection operations with monitoring for establishment of a potentially safe operation level or the immediate cessation of injection operations.
(Source: P.A. 98-22, eff. 6-17-13; 99-78, eff. 7-20-15.)

(225 ILCS 732/1-97)
Sec. 1-97. Department mapping and reporting. On or before February 1, 2014, the Department shall, with the assistance of the Illinois State Geological Survey, submit a report to the General Assembly and Governor identifying the following in Illinois and include any recommendations for additional legislative or administrative action on these items:
(a) the location of resources of shale gas and oil, conventional gas and oil, and process materials, including sand and other naturally occurring geologic materials used in high volume horizontal hydraulic fracturing operations;
(b) the potential impacts of high volume horizontal hydraulic fracturing operations on:
(1) sites owned, managed or leased by the Department;
(2) nature preserves;
(3) sites on the Register of Land and Water Reserves;
(4) the availability of water for human consumption

and general domestic use; and

(5) the potential for influencing natural seismic

activity.

Two years after the effective date of the first high volume horizontal hydraulic fracturing permit issued by the Department, and every 3 years thereafter, the Department shall prepare a report that examines the following:
(1) the number of high volume horizontal hydraulic

fracturing permits issued by the Department, on an annual basis;

(2) a map showing the locations in this State where

high volume horizontal hydraulic fracturing operations have been permitted by the Department;

(3) identification of the latest scientific research,

best practices, and technological improvements related to high volume horizontal hydraulic fracturing operations and methods to protect the environment and public health;

(4) any confirmed environmental impacts in this State

due to high volume horizontal hydraulic fracturing operations, including, but not limited to, any reportable release of hydraulic fracturing flowback, hydraulic fracturing fluid, and hydraulic fracturing additive;

(5) confirmed public health impacts in this State due

to high volume horizontal hydraulic fracturing operations;

(6) a comparison of the revenues generated under

subsection (e) of Section 1-35 of this Act to the Department's costs associated with implementing and administering provisions of this Act;

(7) a comparison of the revenues generated under

subsection (e) of Section 1-87 of this Act to the Agency's costs associated with implementing and administering provisions of this Act;

(7.5) a summary of revenues generated annually from

income, ad valorem, sales, and any other State and local taxes applicable to activity permitted under this Act by the Department, including an estimate of the income tax generated from lease payments and royalty payments;

(8) a description of any modifications to existing

programs, practices, or rules related to high volume horizontal hydraulic fracturing operations made by the Department;

(9) any problems or issues the Department identifies

as it implements and administers the provisions of this Act;

(10) any recommendations for legislative action by

the General Assembly to address the findings in the report; and

(11) any other information the Department deems

relevant regarding its specific experiences implementing and administering the provisions of this Act and, generally, high volume horizontal hydraulic fracturing operations.

The first report shall also examine any studies issued by the United States Environmental Protection Agency regarding high volume horizontal hydraulic fracturing operations. The report required by this Section shall be provided to the General Assembly and Governor.
(Source: P.A. 98-22, eff. 6-17-13.)

(225 ILCS 732/1-98)
Sec. 1-98. Hydraulic fracturing completion reporting.
(a) For the purposes of this Section, "hydraulic fracturing operations" means all stages of a stimulation treatment of a horizontal well as defined by this Act by the pressurized application of more than 80,000 gallons but less than 300,001 gallons of hydraulic fracturing fluid and proppant to initiate or propagate fractures in a geologic formation to enhance extraction or production of oil or gas.
(b) Within 60 calendar days after the conclusion of hydraulic fracturing operations, the operator shall file a hydraulic fracturing operations completion report with the Department. The hydraulic fracturing operations completion report shall contain the following information:
(1) the name and location of the well;
(2) the total and per-stage gallons of hydraulic

fracturing fluid used at the well;

(3) depth of the wellbore (including both total

vertical depth and total measured depth);

(4) length of horizontal wellbore;
(5) the maximum surface treating pressure used;
(6) the formation targeted;
(7) the number of hydraulic fracturing stages; and
(8) total perforated interval and individual

perforation intervals.

(Source: P.A. 98-22, eff. 6-17-13.)

(225 ILCS 732/1-99)
Sec. 1-99. Task Force on Hydraulic Fracturing Regulation.
(a) There is hereby created the Task Force on Hydraulic Fracturing Regulation.
(b) The task force shall consist of the following members as follows:
(1) Four legislators, appointed one each by the

President of the Senate, the Minority Leader of the Senate, the Speaker of the House of Representatives, and the Minority Leader of the House of Representatives;

(2) The Governor, or his or her representative;
(3) The Director of the Illinois Environmental

Protection Agency, or his or her representative;

(4) The Director of the Illinois Department of

Natural Resources, or his or her representative;

(5) The Attorney General of the State of Illinois, or

his or her representative;

(6) The Director of the Illinois State Geological

Survey, or his or her representative;

(7) Four representatives from environmental

organizations, at least one of whom shall be a national environmental organization, at least one of whom shall be a Midwest regional environmental organization, and at least one of whom shall be an Illinois-based environmental organization, appointed by the Director of the Illinois Department of Natural Resources; and

(8) Four representatives from entities representing

the interests of the oil and gas industry, at least one of whom shall represent companies whose activities are national in scope, at least one of whom shall represent companies whose activities are primarily limited to this State, at least one of whom shall represent an industry trade association, and at least one of whom shall represent a statewide labor federation representing more than one international union, appointed by the Director of the Illinois Department of Natural Resources.

(c) The Director of the Illinois Department of Natural Resources shall serve as chairperson of the task force, and the Department shall be responsible for administering its operations and ensuring that the requirements of this Section are met.
(d) The task force may consult with any persons or entities it deems necessary to carry out its mandate.
(e) Members of the task force shall be appointed no later than 90 days after the effective date of this amendatory Act of the 98th General Assembly. The members of the task force shall receive no compensation for serving as members of the task force.
(f) The task force shall (1) prepare a report evaluating the scope of hydraulic fracturing activity in the State and (2) provide recommendations to the General Assembly as to whether further legislation is needed to regulate hydraulic fracturing in this State. In performing these tasks, the task force shall consider, at a minimum, the data collected by the Department under Section 1-98 of this Act and the Illinois Oil and Gas Act.
(g) The task force shall submit its report and recommendations specified in subsection (f) of this Section to the General Assembly on or before September 15, 2016.
(h) The task force, upon issuance of its report and recommendations, is dissolved and this Section is repealed.
(Source: P.A. 98-22, eff. 6-17-13.)

(225 ILCS 732/1-100)
Sec. 1-100. Criminal offenses; penalties.
(a) Except as otherwise provided in this Section, it shall be a Class A misdemeanor to knowingly violate this Act, its rules, or any permit or term or condition thereof, or knowingly to submit any false information under this Act or regulations adopted thereunder, or under any permit or term or condition thereof. A person convicted or sentenced under this subsection (a) shall be subject to a fine of not to exceed $10,000 for each day of violation.
(b) It is unlawful for a person knowingly to violate:
(1) subsection (c) of Section 1-25 of this Act;
(2) subsection (d) of Section 1-25 of this Act;
(3) subsection (a) of Section 1-30 of this Act;
(4) paragraph (9) of subsection (c) of Section 1-75

of this Act; or

(5) subsection (a) of Section 1-87 of this Act.
A person convicted or sentenced for any knowing violation of the requirements or prohibitions listed in this subsection (b) commits a Class 4 felony, and in addition to any other penalty prescribed by law is subject to a fine not to exceed $25,000 for each day of violation. A person who commits a second or subsequent knowing violation of the requirements or prohibitions listed in this subsection (b) commits a Class 3 felony and, in addition to any other penalties provided by law, is subject to a fine not to exceed $50,000 for each day of violation.
(c) Any person who knowingly makes a false, fictitious, or fraudulent material statement, orally or in writing, to the Department or Agency as required by this Act, its rules, or any permit, term, or condition of a permit, commits a Class 4 felony, and each false, fictitious, or fraudulent statement or writing shall be considered a separate violation. In addition to any other penalty prescribed by law, a person in violation of this subsection (c) is subject to a fine of not to exceed $25,000 for each day of violation. A person who commits a second or subsequent knowing violation of this subsection (c) commits a Class 3 felony and, in addition to any other penalties provided by law, is subject to a fine not to exceed $50,000 for each day of violation.
(d) Any criminal action provided for under this Section shall be brought by the State's Attorney of the county in which the violation occurred or by the Attorney General and shall be conducted in accordance with the applicable provision of the Code of Criminal Procedure of 1963. For criminal conduct in this Section, the period for commencing prosecution shall not begin to run until the offense is discovered by or reported to a State or local agency having authority to investigate violations of this Act.
(Source: P.A. 98-22, eff. 6-17-13; 99-78, eff. 7-20-15.)

(225 ILCS 732/1-101)
Sec. 1-101. Violations; civil penalties and injunctions.
(a) Except as otherwise provided in this Section, any person who violates any provision of this Act or any rule or order adopted under this Act or any permit issued under this Act shall be liable for a civil penalty not to exceed $50,000 for the violation and an additional civil penalty not to exceed $10,000 for each day during which the violation continues.
(b) Any person who violates any requirements or prohibitions of provisions listed in this subsection (b) is subject to a civil penalty not to exceed $100,000 for the violation and an additional civil penalty not to exceed $20,000 for each day during which the violation continues. The following are violations are subject to the penalties of this subsection (b):
(1) subsection (c) of Section 1-25 of this Act;
(2) subsection (d) of Section 1-25 of this Act;
(3) subsection (a) of Section 1-30 of this Act;
(4) paragraph (9) of subsection (c) of Section 1-75

of this Act; or

(5) subsection (a) of Section 1-87 of this Act.
(c) Any person who knowingly makes, submits, causes to be made, or causes to be submitted a false report of pollution, diminution, or water pollution attributable to high volume horizontal hydraulic fracturing operations that results in an investigation by the Department or Agency under this Act shall be liable for a civil penalty not to exceed $1,000 for the violation.
(d) The penalty shall be recovered by a civil action before the circuit court of the county in which the well site is located or in the circuit court of Sangamon County. Venue shall be considered proper in either court. These penalties may, upon the order of a court of competent jurisdiction, be made payable to the Environmental Protection Trust Fund, to be used in accordance with the provisions of the Environmental Protection Trust Fund Act.
(e) The State's Attorney of the county in which the violation occurred, or the Attorney General, may, at the request of the Department or on his or her own motion, institute a civil action for the recovery of costs, an injunction, prohibitory or mandatory, to restrain violations of this Act, any rule adopted under this Act, the permit or term or condition of the permit, or to require other actions as may be necessary to address violations of this Act, any rule adopted under this Act, or the permit or term or condition of the permit.
(f) The State's Attorney of the county in which the violation occurred, or the Attorney General, shall bring actions under this Section in the name of the People of the State of Illinois. Without limiting any other authority that may exist for the awarding of attorney's fees and costs, a court of competent jurisdiction may award costs and reasonable attorney's fees, including the reasonable costs of expert witnesses and consultants, to the State's Attorney or the Attorney General in a case where he or she has prevailed against a person who has committed a knowing or repeated violation of this Act, any rule adopted under this Act, or the permit or term or condition of the permit.
(g) All final orders imposing civil penalties under this Section shall prescribe the time for payment of those penalties. If any penalty is not paid within the time prescribed, interest on the penalty at the rate set forth in subsection (a) of Section 1003 of the Illinois Income Tax Act shall be paid for the period from the date payment is due until the date payment is received. However, if the time for payment is stayed during the pendency of an appeal, interest shall not accrue during the stay.
(Source: P.A. 98-22, eff. 6-17-13; 99-78, eff. 7-20-15.)

(225 ILCS 732/1-102)
Sec. 1-102. Other relief.
(a) Any person having an interest that is or may be adversely affected may commence a civil action on his or her own behalf to compel compliance with this Act against any governmental instrumentality or agency which is alleged to be in violation of the provisions of this Act or of any rule, order, or permit issued under this Act, or against any other person who is alleged to be in violation of this Act or of any rule, order, or permit issued under this Act. No action may be commenced under this subsection (a): (i) prior to 60 days after the plaintiff has given notice in writing of the alleged violation to the Department and to any alleged violator or (ii) if the State has commenced and is diligently prosecuting a civil action to require compliance with the provisions of this Act, or any rule, order, or permit issued under this Act.
(b) Any person having an interest that is or may be adversely affected may commence a civil action against the Department on his or her own behalf to compel compliance with this Act where there is alleged a failure of the Department to perform any act or duty under this Act that is not discretionary with the Department. No action may be commenced under this subsection (b) prior to 60 days after the plaintiff has given notice in writing of the action to the Department, except that action may be brought immediately after the notification in the case where the violation or order complained of constitutes an imminent threat to the health or safety of the plaintiff or would immediately affect a legal interest of the plaintiff.
(c) The court, in issuing any final order in any action brought under this Section, may award costs of litigation (including attorney and expert witness fees) to any party, on the basis of the importance of the proceeding and the participation of the parties to the efficient and effective enforcement of this Act. The court may, if a temporary restraining order or preliminary injunction is sought, require the filing of a bond or equivalent security in accordance with Part 1 of Article XI of the Code of Civil Procedure.
(d) Any person who is injured in his or her person or property through the violation by any operator of any rule, order, or permit issued under this Act may bring an action for damages (including reasonable attorney and expert witness fees). Nothing in this subsection (d) shall affect any of the rights established by or limits imposed under the Workers' Compensation Act.
(e) Any action brought under this Section may be brought only in the county in which the high volume horizontal hydraulic fracturing operation complained of is located.
(f) In any action under this Section, the Department shall have an unconditional right to intervene.
(g) No existing civil or criminal remedy for any wrongful action shall be excluded or impaired by this Act.
(h) Nothing in this Section shall restrict any right that any person (or class of persons) may have under any statute or common law to seek enforcement of any of the provisions of this Act and the rules adopted under this Act, or to seek any other relief (and including relief against the United States or the Department).
(Source: P.A. 98-22, eff. 6-17-13.)

(225 ILCS 732/1-105)
Sec. 1-105. Violations, complaints, and notice; website. The Department shall maintain a detailed database that is readily accessible to the public on the Department's website. The database shall show each violation found by the Department regarding high volume horizontal hydraulic fracturing operations and the associated well owners, operators, and subcontractors. When the Department determines that any person has violated this Act, the Department shall provide notice by U.S. Postal Service certified mail, return receipt requested, of the Department's determination to all persons required to receive specific public notice under Section 1-40 of this Act within 7 calendar days after the determination. The Department shall also post the notice on the Department's website. The notice shall include a detailed, plain language description of the violation and a detailed, plain language description of all known risks to public health, life, property, aquatic life, and wildlife resulting from the violation.
(Source: P.A. 98-22, eff. 6-17-13.)

(225 ILCS 732/1-110)
Sec. 1-110. Public information; website.
(a) All information submitted to the Department under this Act is deemed public information, except information deemed to constitute a trade secret under Section 1-77 of this Act and private information and personal information as defined in the Freedom of Information Act.
(b) To provide the public and concerned citizens with a centralized repository of information, the Department shall create and maintain a comprehensive website dedicated to providing information concerning high volume horizontal hydraulic fracturing operations. The website shall contain, assemble, and link the documents and information required by this Act to be posted on the Department's or other agencies' websites. The Department shall also create and maintain an online searchable database that provides information related to high volume horizontal hydraulic fracturing operations on wells that, at a minimum, includes, for each well it permits, the identity of its operators, its waste disposal, its chemical disclosure information, and any complaints or violations under this Act. The website created under this Section shall allow users to search for completion reports by well name and location, dates of fracturing and drilling operations, operator, and by chemical additives.
(Source: P.A. 98-22, eff. 6-17-13; 99-78, eff. 7-20-15.)

(225 ILCS 732/1-120)
Sec. 1-120. Applicable federal, State, and local laws. Compliance with this Act does not relieve responsibility for compliance with the Illinois Oil and Gas Act, the Illinois Environmental Protection Act, and other applicable federal, State, and local laws.
(Source: P.A. 98-22, eff. 6-17-13.)

(225 ILCS 732/1-123)
Sec. 1-123. Application of water well laws. Nothing in this Act shall be construed to affect the application of the Illinois Water Well Construction Code, the Illinois Water Well Pump Installation Code, the Water Well and Pump Installation Contractor's License Act, or any rules adopted thereunder to all water wells, closed loop wells, or monitoring wells, as those terms are defined in Section 3 of the Illinois Water Well Construction Code, that are located, drilled, constructed, or modified in connection with activities regulated by this Act.
(Source: P.A. 98-22, eff. 6-17-13.)

(225 ILCS 732/1-125)
Sec. 1-125. Administrative review. All final administrative decisions, including issuance or denial of a permit, made by the Department under this Act are subject to judicial review under the Administrative Review Law and its rules.
(Source: P.A. 98-22, eff. 6-17-13.)

(225 ILCS 732/1-130)
Sec. 1-130. Rules. The Department shall have the authority to adopt rules as may be necessary to accomplish the purposes of this Act. Any and all rules adopted under this Act by the Department are not subject to the review, consultation, or advisement of the Oil and Gas Board.
(Source: P.A. 98-22, eff. 6-17-13.)

(225 ILCS 732/1-135)
Sec. 1-135. The Oil and Gas Resource Management Fund. The Oil and Gas Resource Management Fund is created as a special fund in the State treasury. All moneys required by this Act to be deposited into the Fund shall be used by the Department to administer and enforce this Act and otherwise support the operations and programs of the Office of Oil and Gas Resource Management. Investment income that is attributable to the investment of moneys in the Fund shall be retained in the Fund for the uses specified in this Section.
(Source: P.A. 98-22, eff. 6-17-13; 99-139, eff. 7-24-15.)

(225 ILCS 732/1-140)
Sec. 1-140. Severability. The provisions of this Act are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 98-22, eff. 6-17-13.)



Article 2 - (The Illinois Hydraulic Fracturing Tax Act is compiled at 35 ILCS 450/)

(225 ILCS 732/Art. 2 heading)



Article 3 - Amendatory Provisions

(225 ILCS 732/Art. 3 heading)



Article 9 - Effective Date

(225 ILCS 732/Art. 9 heading)

(225 ILCS 732/99-999)
Sec. 99-999. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 98-22, eff. 6-17-13.)






225 ILCS 735/ - Timber Buyers Licensing Act.

(225 ILCS 735/1) (from Ch. 111, par. 701)
Sec. 1. This Act may be known and cited as the "Timber Buyers Licensing Act".
(Source: P.A. 76-1307.)

(225 ILCS 735/2) (from Ch. 111, par. 702)
Sec. 2. When used in this Act, unless the context otherwise requires, the term:
"Person" means any person, partnership, firm, association, business trust or corporation.
"Timber" means trees, standing or felled, and parts thereof which can be used for sawing or processing into lumber for building or structural purposes or for the manufacture of any article. "Timber" does not include firewood, Christmas trees, fruit or ornamental trees or wood products not used or to be used for building, structural, manufacturing or processing purposes.
"Timber buyer" means any person licensed or unlicensed, who is engaged in the business of buying timber from the timber growers thereof for sawing into lumber, for processing or for resale, but does not include any person who occasionally purchases timber for sawing or processing for his own use and not for resale.
"Buying timber" means to buy, barter, cut on shares, or offer to buy, barter, cut on shares, or take possession of timber, with or without the consent of the timber grower.
"Timber grower" means the owner, tenant or operator of land in this State who has an interest in, or is entitled to receive any part of the proceeds from the sale of timber grown in this State and includes persons exercising authority to sell timber.
"Department" means the Department of Natural Resources.
"Director" means the Director of Natural Resources.
"Employee" means any person in service or under contract for hire, expressed or implied, oral or written, who is engaged in any phase of the enterprise or business at any time during the license year.
(Source: P.A. 89-445, eff. 2-7-96.)

(225 ILCS 735/3) (from Ch. 111, par. 703)
Sec. 3.
Every person before engaging in the business of timber buyer shall obtain a license for such purpose from the Department. Application for such license shall be filed with the Department and shall set forth the name of the applicant, its principal officers if the applicant is a corporation or the partners if the applicant is a partnership, the location of any principal office or place of business of the applicant, the counties in this State in which the applicant proposes to engage in the business of timber buyer and such additional information as the Department by regulation may require.
The application shall set forth the aggregate dollar amount paid to timber growers for timber purchased in this State during the applicant's last completed fiscal or calendar year. In the event the applicant has been engaged as a timber buyer for less than one year, his application shall set forth the dollar amount paid to timber growers for the number of completed months during which the applicant has been so engaged. If the applicant has not been previously engaged in buying timber in this State, the application shall set forth the estimated aggregate dollar amount to be paid by the applicant to timber growers for timber to be purchased from them during the next succeeding 12 month period.
(Source: P.A. 77-2796.)

(225 ILCS 735/4) (from Ch. 111, par. 704)
Sec. 4. Bond. Every person licensed as a timber buyer shall file with the Department, on a form prescribed and furnished by the Department, a performance bond payable to the State of Illinois by and through the Department and conditioned on the faithful performance of and compliance with all requirements of the license and this Act. The bond shall be a surety bond signed by the person to be licensed as principal and by a good and sufficient corporate surety authorized to engage in the business of executing surety bonds within the State of Illinois as surety thereon. In lieu of a surety bond an applicant for a timber buyers license may, with the approval of the Department, deposit with the Department as security a certificate of deposit or irrevocable letter of credit of any bank organized or transacting business in the United States in an amount equal to or greater than the amount of the required bond. Such deposits shall be made, held, and disposed of as provided in this Act and by the Department by rule. A bond or certificate of deposit shall be made payable upon demand to the Director, subject to the provisions of this Act, and any rules adopted under this Act, and shall be for the use and benefit of the people of the State of Illinois, for the use and benefit of any timber grower from whom the applicant purchased timber and who is not paid by the applicant or for the use and benefit of any timber grower whose timber has been cut by the applicant or licensee or his or her agents and who has not been paid therefor; and for the use and benefit of any person aggrieved by the actions of the timber buyer.
Except as otherwise provided, in this Section, such bond shall be in the principal amount of $500 for an applicant who paid timber growers $5,000 or less for timber during the immediate preceding year, and an additional $100 for each additional $1,000 or fraction thereof paid to timber growers for timber purchased during the preceding year, but shall not be more than $10,000. In the case of an applicant not previously engaged in business as a timber buyer, the amount of such bond shall be based on the estimated dollar amount to be paid by such timber buyer to timber growers for timber purchased during the next succeeding year, as set forth in the application; such bond shall, in no event, be in the principal amount of less than $500. In the case of a timber buyer whose bond has previously been forfeited in Illinois or in any other state, the Department shall double the applicable minimum bond amounts under this Section.
A bond filed in accordance with this Act shall not be cancelled or altered during the period for which the timber buyer remains licensed by the Department except upon at least 60 days notice in writing to the Department; in the event that the applicant has deposited certificates of deposit in lieu of a corporate surety the Department may retain possession of such certificates of deposit for a period of 60 days following the expiration or revocation of his or her license.
At any such time as a licensee fails to have the necessary surety bonds, certificates of deposit, or irrevocable letters of credit on deposit with the Department as required herein, the Department may immediately, and without notice, suspend the privileges of such licensee. In the event of such suspension, the Department shall give immediate notice of the same to the licensee and shall further reinstate such license upon the posting of the required surety bond, certificates of deposit, or irrevocable letters of credit.
Bonds shall be in such form and contain such terms and conditions as may be approved from time to time by the Director, be conditioned to secure an honest cutting and accounting for timber purchased by the licensee, secure payment to the timber growers and to insure the timber growers against all fraudulent acts of the licensee in the purchase and cutting of the timber of this State.
In the event the timber buyer fails to pay when owing any amount due a timber grower for timber purchased, or fails to pay judicially determined damages for timber wrongfully cut by a timber buyer or his agent, whether such wrongful cutting has occurred on or adjacent to the land which was the subject of timber purchase from a timber grower, or commits any violation of this Act, then an action on the bond or deposit for forfeiture may be commenced. Such action is not exclusive and is in addition to any other judicial remedies available.
In the event that the timber grower or owner of timber cut considers himself or herself aggrieved by a timber buyer, he or she shall notify the Department in writing of such grievance and thereafter the Department shall within 10 days give written notice to the timber buyer of the alleged violation of this Act or of any violation or noncompliance with the regulations hereunder of which the timber grower or owner of timber complains. The written notice to the timber buyer shall be from the Department by registered or certified mail to the licensee and his or her sureties stating in general terms the nature of the violation and that an action seeking forfeiture of the bond may be commenced at any time after the 10 days from the date of said notice if at the end of that period the violation still remains. In the event the Department shall fail to give notice to the timber buyer as provided herein, the timber grower or owner of timber cut may commence his or her own action for forfeiture of the licensee's bond.
The timber buyer, after receiving notice from the Department as provided herein, may within 10 days from the date of such notice, request in writing to appear and be heard regarding the alleged violation.
Upon such request from the timber buyer, the Department shall schedule a hearing, designating the time and place thereof. At such hearing the timber buyer may present for consideration of the Department any evidence, statements, documents or other information relevant to the alleged violation. The hearing shall be presided over by the Director or by any hearing officer he or she may designate. The hearing officer shall take evidence offered by the timber buyer or the Department and shall, if requested by the Department, submit his or her conclusions and findings which shall be advisory to the Director. Any hearings provided for in this Section shall be commenced within 30 days from the request therefor.
Should the timber buyer fail to make timely request for a hearing after receipt of the notice from the Department as provided herein, or after a hearing is concluded, the Department may either withdraw the notice of violation or request the Attorney General to institute proceedings to have the bond of the timber buyer forfeited. The Attorney General, upon such request from the Department, shall institute proceedings to have the bond of the timber buyer forfeited for violation of any of the provisions of this Act or for noncompliance with any Department regulation.
In the event that the licensee's bond is forfeited, the proceeds thereof shall first be applied to any sums determined to be owed to the timber grower or owner of timber cut and then to the Department to defray expenses incurred by the Department in converting the security into money. Thereafter, the Department shall pay such excess to the timber buyer who furnished such security.
In the event the Department realizes less than the amount of liability from the security, after deducting expenses incurred by the Department in converting the security into money, it shall be grounds for the revocation of the timber buyer's license.
(Source: P.A. 92-805, eff. 8-21-02.)

(225 ILCS 735/5) (from Ch. 111, par. 705)
Sec. 5. It shall be unlawful and a violation of this Act:
(a) For any timber buyer to knowingly and willfully fail to pay, as agreed, for any timber purchased,
(b) For any timber buyer to knowingly and willfully cut or cause to be cut or appropriate any timber without the consent of the timber grower,
(c) For a timber buyer to willfully make any false statement in connection with the application, bond or other information required to be given to the Department or a timber grower,
(d) To fail to honestly account to the timber grower or the Department for timber purchased or cut if the buyer is under a duty to do so,
(e) For a timber buyer to commit any fraudulent act in connection with the purchase or cutting of timber,
(f) For a timber buyer or land owner or operator to fail to file the report or pay the fees required in Section 9a of this Act, and
(g) For any person to resist or obstruct any officer, employee or agent of the Department in the discharge of his duties under the provisions hereof.
(Source: P.A. 86-208.)

(225 ILCS 735/7) (from Ch. 111, par. 707)
Sec. 7. License; issuance, validity, and renewal; certificate. If the Department is satisfied that the applicant has fulfilled the requirements and if the bond and sureties or bank certificate of deposit filed by the applicant is approved, the Department may issue a license to the applicant. The licenses issued shall be valid for a calendar year and may be renewed annually. A copy of the license certificate issued by the Department shall be posted in the principal office of the licensee in this State. The timber buyer identification card issued by the Department shall be carried upon the person of the timber buyer when conducting activities covered under this Act for immediate presentation for inspection to the officers and authorized employees of the Department, any sheriff, deputy sheriff, or any other peace officer making demand for it. No person charged with violating this Section, however, shall be convicted if he or she produces in court satisfactory evidence that a timber buyer identification card that was valid at the time of the offense had been issued to the timber buyer.
Upon request for a license and payment of the fee, the Department shall issue to the licensee a certificate that a license has been granted and a bond filed as required by this Act.
(Source: P.A. 92-805, eff. 8-21-02.)

(225 ILCS 735/8) (from Ch. 111, par. 708)
Sec. 8. The application for a license to operate as a timber buyer, or a renewal thereof, shall be accompanied by a filing fee of $25. The fee to be paid for a certificate that a license has been issued and security filed is $5.
The fees required by this Section shall be deposited in the Illinois Forestry Development Fund for the purposes of the "Illinois Forestry Development Act".
(Source: P.A. 85-287.)

(225 ILCS 735/9) (from Ch. 111, par. 709)
Sec. 9. The Department may inspect the premises used by any timber buyer in the conduct of his or her business at any reasonable time and the books, accounts, records and papers of every such timber buyer shall at all times during business hours be subject to inspection by the Department. Any person licensed as a timber buyer as defined in this Act, or any person who has purchased, bartered, or attempted to purchase or barter timber, or any person having possession or who has had possession of timber as defined in this Act shall prima facie be considered a timber buyer. A timber buyer shall retain the books, accounts, records and papers used in the conduct of his or her business for a period of 3 years after any purchase of timber made by the timber buyer.
(Source: P.A. 85-287.)

(225 ILCS 735/9a) (from Ch. 111, par. 709a)
Sec. 9a. When a timber buyer purchases timber in this State, the buyer shall determine the amount to be paid for such timber, or the value of items to be bartered for such timber, and shall deduct from the payment to the timber grower an amount which equals 4% of the purchase price and shall forward such amount to the Department of Natural Resources, along with a report of the purchase on forms provided by the Department.
Every timber grower who utilizes timber produced on land he owns or operates for sawing into lumber, for processing, or for resale, except a person who occasionally uses his own timber for sawing or processing for his own use and not for resale, shall report periodically, as required by regulation of the Department, the quantity of timber produced and utilized by the owner or operator during the reporting period. Such timber grower shall pay to the Department, when the periodic report is submitted, an amount equal to 4% of the gross value of the timber utilized during the period. The value of such timber shall be determined pursuant to rule of the Department. Such rules shall include a voluntary arbitration program for use in situations in which a dispute arises as to the gross value of the timber.
The fees required by this Section shall be deposited in the Illinois Forestry Development Fund, a special fund in the State Treasury, for the purposes of the "Illinois Forestry Development Act".
(Source: P.A. 89-445, eff. 2-7-96.)

(225 ILCS 735/10) (from Ch. 111, par. 710)
Sec. 10.
The Department may make such rules and regulations as may be necessary to carry out the provisions of this Act.
(Source: P.A. 76-1307.)

(225 ILCS 735/11) (from Ch. 111, par. 711)
Sec. 11. Penalties.
(a) Except as otherwise provided in this Section any person in violation of any of the provisions of this Act, or administrative rules thereunder, shall be guilty of a Class A misdemeanor.
(a-5) Any person convicted of violating Section 3 of this Act shall be guilty of a Class A misdemeanor and fined at least $500 for a first offense and guilty of a Class 4 felony and fined at least $1,000 for a second or subsequent offense.
(b) Any person convicted of violating subsections (a) or (b) of Section 5 of this Act is guilty of a Class 4 felony if the aggregate value of the timber purchased, cut, caused to be cut or appropriated is over $300 but not more than $2,500.
(b-5) Any person convicted of violating subsection (a) or (b) of Section 5 of this Act is guilty of a Class 3 felony if the aggregate value of the timber purchased, cut, caused to be cut, or appropriated is over $2,500 but not more than $10,000.
(b-10) Any person convicted of violating subsection (a) or (b) of Section 5 of this Act is guilty of a Class 2 felony if the aggregate value of the timber purchased, cut, caused to be cut, or appropriated is over $10,000.
(b-15) The aggregate value of the timber purchased, cut, caused to be cut, or appropriated shall be determined as provided by administrative rule.
(c) A person convicted of violating subsection (f) of Section 5 of this Act is guilty of a Class A misdemeanor. A person convicted of a second or subsequent violation is guilty of a Class 4 felony.
(d) All amounts collected as fines imposed as penalties for violation of this Act shall be deposited in the Illinois Forestry Development Fund for the purposes of the "Illinois Forestry Development Act".
(e) In case of a failure to pay any harvest fee required under Section 9a of this Act on the date as required by regulation of the Department, there shall be added as a penalty an amount equal to 7.5% of the harvest fee due the Department for each month or fraction thereof during which such failure continues, not to exceed 37.5% in the aggregate. This penalty shall be in addition to any other penalty determined under this Act.
(f) In case of failure to file the appropriate report of the purchase harvest fee form stipulated under Section 9a of this Act on the date prescribed therefore, a penalty in the amount of $25 for each individual report shall be added to the amount due the Department. This penalty shall be in addition to any other penalty determined under this Act.
(Source: P.A. 92-805, eff. 8-21-02.)

(225 ILCS 735/12) (from Ch. 111, par. 712)
Sec. 12.
No certificate of license shall be issued to any person who is in default to the people of the State of Illinois for moneys due under this Act.
(Source: P.A. 76-1307.)

(225 ILCS 735/13) (from Ch. 111, par. 713)
Sec. 13. License revocation.
(a) The Department may revoke the license of any person who violates the provisions of this Act, and may refuse to issue any permit or license to such person for a period not to exceed 5 years following such revocation.
License revocation procedures shall be established by administrative rule.
(b) Whenever the holder of a license issued under this Act is found guilty of any misrepresentation in obtaining his or her license or of a violation of any of the provisions of this Act or rules adopted pursuant to this Act, the Department may:
(1) revoke his or her license;
(2) refuse to issue a license to that person; and
(3) suspend the person from engaging in the activity

requiring the license for up to 5 years following the revocation.

(c) Whenever the holder of a license issued under this Act is found guilty of any misrepresentation in obtaining his or her license or of a violation of any of the provisions of this Act or rules adopted pursuant to this Act, and his or her license has been previously revoked or his or her ability to engage in the activity requiring the license has been previously suspended, the Department may:
(1) revoke his or her license;
(2) refuse to issue any license to that person; and
(3) suspend the person from engaging in the activity

requiring the license for at least 5 years but not more than 10 years following the revocation or suspension.

(d) Whenever the holder of a license issued under this Act is found guilty of any misrepresentation in obtaining that license or of a violation of any of the provisions of this Act or rules adopted under this Act, and his or her license has been previously revoked or his or her ability to engage in the activity requiring the license has been suspended on 2 or more occasions, the Department may:
(1) revoke his or her license;
(2) refuse to issue any license to that person; and
(3) suspend the person from engaging in the activity

requiring the license for at least 10 years but not more than 75 years following the revocation or suspension. Department revocation procedures shall be established by administrative rule.

If the holder of a license is found negligent with respect to any duty required under this Act, the Department may suspend or revoke his or her privilege to engage in the activity for which the license is required, his or her license, or both.
(e) Whenever a person who has not been issued a license under this Act is found guilty of a violation of the provisions of this Act or rules adopted under this Act, the Department may:
(1) refuse to issue any license to that person; and
(2) suspend that person from engaging in the activity

requiring the license for up to 5 years following the revocation.

(f) Whenever a person who has not been issued a license under this Act is found guilty of a violation of this Act or rules adopted under this Act and his or her license has been previously revoked or his or her ability to engage in the activity requiring the license has been previously suspended, the Department may:
(1) refuse to issue any license to that person; and
(2) suspend that person from engaging in the activity

requiring the license for at least 5 years but not more than 10 years following the revocation or suspension.

(g) Whenever a person who has not been issued a license under this Act is found guilty of a violation of this Act or rules adopted under this Act and his or her license has been previously revoked or his or her ability to engage in the activity requiring the license has been suspended on 2 or more occasions, the Department may:
(1) refuse to issue any license to that person; and
(2) suspend that person from engaging in the activity

requiring the license for at least 10 years but not more than 75 years following the revocation or suspension.

(h) Licenses authorized under this Act shall be prepared by the Department and be in such form as prescribed by the Department. The information required on each license shall be completed thereon by the issuing agent at the time of issuance and each license shall be signed by the licensee. All such licenses shall be supplied by the Department, subject to such rules as the Department may prescribe. Any license that is not properly prepared, obtained, and signed as required by this Act shall be void.
(i) Any person whose license to engage in an activity regulated by this Act has been revoked or whose ability to engage in the activity requiring the license has been suspended may not, during the period of suspension or revocation:
(1) hold any license authorized by this Act;
(2) perform directly or indirectly any privileges

authorized by any license issued in accordance with this Act; or

(3) buy, sell, barter, trade, or take possession of

any timber as defined in this Act, regardless of any contractual agreements entered into prior to the revocation or suspension.

(j) No person may be issued a license or engage in any activity regulated by this Act for which a license is required during the time that the person's privilege to engage in the same or similar activities is suspended or revoked by another state, by a federal agency, or by a province of Canada.
Any person who knowingly or intentionally violates any of the provisions of this Act, or administrative rules thereunder, when his or her license has been revoked or denied or his or her ability to engage in the activity requiring the license has been suspended under this Section, is guilty of a Class 4 felony.
(Source: P.A. 92-805, eff. 8-21-02.)

(225 ILCS 735/14) (from Ch. 111, par. 714)
Sec. 14.
The Department may, by application to any circuit court or to a judge thereof, obtain an injunction restraining any person who engages in the business of timber buyer in this State without a certificate of license (either because his certificate of license has been revoked or because of a failure to obtain a certificate of license in the first instance) from engaging in such business until such person complies with this Act and qualifies for and obtains a certificate of license. Upon refusal or neglect to obey the order of the court or judge, said court or judge may compel obedience thereof by proceedings for contempt.
(Source: P.A. 76-1307.)

(225 ILCS 735/16) (from Ch. 111, par. 716)
Sec. 16. Any timber, forestry or wood cutting device or equipment, including vehicles and conveyances used or operated in violation of this Act, including administrative rules, or attempted to be used in violation of this Act or administrative rules shall be deemed a public nuisance and subject to the seizure and confiscation by any authorized employee of the Department; upon the seizure of such item the Department shall take and hold the same until disposed of as hereinafter provided.
Upon the seizure of any property as herein provided, the authorized employee of the Department making such seizure shall forthwith cause a complaint to be filed before the Circuit Court and a summons to be issued requiring the person who illegally used or operated or attempted to use or operate such property and the owner and person in possession of such property to appear in court and show cause why the property seized should not be forfeited to the State. Upon the return of the summons duly served or other notice as herein provided, the court shall proceed to determine the question of the illegality of the use of the seized property and upon judgment being entered to the effect that such property was illegally used, an order may be entered providing for the forfeiture of such seized property to the Department and shall thereupon become the property of the Department; but the owner of such property may have a jury determine the illegality of its use, and shall have the right of an appeal, as in other cases. Such confiscation or forfeiture shall not preclude or mitigate against prosecution and assessment of penalties otherwise provided in this Act.
Upon seizure of any property under circumstances supporting a reasonable belief that such property was abandoned, lost or stolen or otherwise illegally possessed or used contrary to the provisions of this Act, except property seized during a search or arrest, and ultimately returned, destroyed, or otherwise disposed of pursuant to order of a court in accordance with this Act, the authorized employee of the Department shall make reasonable inquiry and efforts to identify and notify the owner or other person entitled to possession thereof, and shall return the property after such person provides reasonable and satisfactory proof of his ownership or right to possession and reimburses the Department for all reasonable expenses of such custody. If the identity or location of the owner or other person entitled to possession of the property has not been ascertained within 6 months after the Department obtains such possession, the Department shall effectuate the sale of the property for cash to the highest bidder at a public auction. The owner or other person entitled to possession of such property may claim and recover possession of the property at any time before its sale at public auction, upon providing reasonable and satisfactory proof of ownership or right of possession and reimbursing the Department for all reasonable expenses of custody thereof.
Any property forfeited to the State by court order pursuant to this Section may be disposed of by public auction, except that any property which is the subject of such a court order shall not be disposed of pending appeal of the order. The proceeds of the sales at auction shall be deposited in the Illinois Forestry Development Fund.
The Department shall pay all costs of notices required by this Section.
(Source: P.A. 86-208.)



225 ILCS 740/ - Forest Products Transportation Act.

(225 ILCS 740/1) (from Ch. 96 1/2, par. 6901)
Sec. 1.
This Act shall be known and may be cited as the "Forest Products Transportation Act".
(Source: P.A. 77-2801.)

(225 ILCS 740/2) (from Ch. 96 1/2, par. 6902)
Sec. 2. As used in this Act, unless the context otherwise requires, the terms defined in the Sections following this Section and preceding Section 3 have the meanings ascribed to them in those Sections.
(Source: P.A. 97-333, eff. 8-12-11.)

(225 ILCS 740/2.01) (from Ch. 96 1/2, par. 6903)
Sec. 2.01. "Department" means the Department of Natural Resources.
(Source: P.A. 89-445, eff. 2-7-96.)

(225 ILCS 740/2.02) (from Ch. 96 1/2, par. 6904)
Sec. 2.02.
"Tree" or "trees" means any tree, standing or felled, living or dead, and includes both those trees included within the definition of "timber" in Section 2 of the "Timber Buyers Licensing Act" and Christmas trees. The term does not apply to trees or parts of trees that have been cut into firewood.
(Source: P.A. 77-2801.)

(225 ILCS 740/2.03) (from Ch. 96 1/2, par. 6905)
Sec. 2.03.
"Forest product" means logs which can be used for sawing or processing into lumber for building or structural purposes, for the manufacture of furniture or for the manufacture of any article.
(Source: P.A. 77-2801.)

(225 ILCS 740/2.04) (from Ch. 96 1/2, par. 6906)
Sec. 2.04.
"Person" means any person, partnership, firm, association, business trust or corporation.
(Source: P.A. 77-2801.)

(225 ILCS 740/2.05) (from Ch. 96 1/2, par. 6907)
Sec. 2.05.
"Timber grower" means the owner, tenant or operator of land in this State who has an interest in, or is entitled to receive any part of the proceeds from the sale of timber grown in this State and includes persons exercising authority to sell timber.
(Source: P.A. 77-2801.)

(225 ILCS 740/2.06) (from Ch. 96 1/2, par. 6908)
Sec. 2.06. "Proof of ownership" means a printed document provided by the Department that serves as a written bill of sale and bill of lading. The information required in this document shall be established by administrative rule.
(Source: P.A. 92-805, eff. 8-21-02.)

(225 ILCS 740/2.07) (from Ch. 96 1/2, par. 6909)
Sec. 2.07.
"Owner", when referring to trees or forest products grown or growing on public lands under the jurisdiction of the federal government, the State or any unit of local government or school district within the State, means the person empowered by law, or by action of the corporate authorities of the governmental entity pursuant to law, to sell or dispose of trees and forest products from the governmental lands.
(Source: P.A. 77-2801.)

(225 ILCS 740/3) (from Ch. 96 1/2, par. 6910)
Sec. 3.
Nothing in this Act affects the rights of the owners of trees or forest products nor imposes any duties or liabilities on them not otherwise imposed by law. This Act is, rather, intended to protect the rights of the owners of trees and forest products as well as the interests of the public in trees and forest products on public lands.
(Source: P.A. 77-2801.)

(225 ILCS 740/4) (from Ch. 96 1/2, par. 6911)
Sec. 4. (Repealed).
(Source: P.A. 77-2801. Repealed by P.A. 92-805, eff. 8-21-02.)

(225 ILCS 740/5) (from Ch. 96 1/2, par. 6912)
Sec. 5. No person may haul or transport any tree or forest product on the highways of this State without the written consent of the timber grower or subsequent seller.
(Source: P.A. 85-294.)

(225 ILCS 740/6) (from Ch. 96 1/2, par. 6913)
Sec. 6. Any person hauling or transporting 2 or more trees and forest products, or either of them, on any highway in this State shall be required to show proof of ownership as defined in Section 2.06 of this Act, except that interstate transporters originating outside of this State and traveling to destinations within or outside of this State may show documents in accordance with federal Motor Carrier Safety Administration rules in lieu of such proof of ownership.
If that person is unable to show proof of ownership, the timber and forest products so hauled or transported, and the vehicle or conveyance used as the means of transportation may be held by the Department for disposition subject to court order.
(Source: P.A. 92-805, eff. 8-21-02.)

(225 ILCS 740/7) (from Ch. 96 1/2, par. 6914)
Sec. 7. (Repealed).
(Source: P.A. 77-2801. Repealed by P.A. 92-805, eff. 8-21-02.)

(225 ILCS 740/8) (from Ch. 96 1/2, par. 6915)
Sec. 8. (Repealed).
(Source: P.A. 77-2801. Repealed by P.A. 92-805, eff. 8-21-02.)

(225 ILCS 740/9) (from Ch. 96 1/2, par. 6916)
Sec. 9.
This Act does not apply to the removal of any trees or parts of trees or to their hauling or transportation by the federal government, the State of Illinois or by any unit of local government within the State of Illinois.
(Source: P.A. 77-2801.)

(225 ILCS 740/10) (from Ch. 96 1/2, par. 6917)
Sec. 10. The Department of Natural Resources may promulgate such rules and regulations as may be necessary or desirable to effectuate the purposes of this Act.
(Source: P.A. 92-805, eff. 8-21-02.)

(225 ILCS 740/11) (from Ch. 96 1/2, par. 6918)
Sec. 11. The Department of Natural Resources shall enforce this Act. Any law enforcement officer employed by the State or by any county or municipality within the State has the authority to apprehend persons violating any provision of this Act and to cooperate with the Department in the enforcement of this Act.
(Source: P.A. 89-445, eff. 2-7-96.)

(225 ILCS 740/12) (from Ch. 96 1/2, par. 6919)
Sec. 12. Except as otherwise provided under this Act, any person violating any provision of this Act, including administrative rules, shall be guilty of a Class B misdemeanor.
(Source: P.A. 85-294.)

(225 ILCS 740/13) (from Ch. 96 1/2, par. 6920)
Sec. 13. It shall be unlawful for any person to resist or obstruct any officer, employee or agent of the Department in the discharge of his duties under the provisions of this Act.
Violation of this Section shall be a Class A misdemeanor.
(Source: P.A. 85-294.)

(225 ILCS 740/14)
Sec. 14. Any timber, forestry, or wood cutting device or equipment, including vehicles and conveyances used or operated in violation of this Act or rules adopted under this Act or attempted to be used in violation of this Act or rules adopted under this Act shall be deemed a public nuisance and subject to seizure and confiscation by any authorized employee of the Department. Upon the seizure of such an item the Department shall take and hold the item until disposed of as provided in this Section.
Upon the seizure of any property pursuant to this Section, the authorized employee of the Department making the seizure shall forthwith cause a complaint to be filed before the circuit court and a summons to be issued requiring the person who illegally used or operated or attempted to use or operate the property and the owner and person in possession of the property to appear in court and show cause why the seized property should not be forfeited to the State. Upon the return of the summons duly served or other notice as provided in this Section, the court shall proceed to determine the question of the illegality of the use of the seized property and upon judgment being entered to the effect that the property was illegally used, an order may be entered providing for the forfeiture of the seized property to the Department, which shall thereupon become the property of the Department. However, the owner of the property may have a jury determine the illegality of its use and shall have the right of an appeal as in other cases. Such a confiscation or forfeiture shall not preclude or mitigate against prosecution and assessment of penalties otherwise provided in this Act.
Upon seizure of any property under circumstances supporting a reasonable belief that the property was abandoned, lost, stolen, or otherwise illegally possessed or used contrary to the provisions of this Act, except property seized during a search or arrest and ultimately returned, destroyed, or otherwise disposed of pursuant to a court order in accordance with this Act, the authorized employee of the Department shall make reasonable inquiry and efforts to identify and notify the owner or other person entitled to possession thereof and shall return the property after that person provides reasonable and satisfactory proof of his or her ownership or right to possession and reimburses the Department for all reasonable expenses of such custody. If the identity or location of the owner or other person entitled to possession of the property has not been ascertained within 6 months after the Department obtains possession, the Department shall effectuate the sale of the property for cash to the highest bidder at a public auction. The owner or other person entitled to possession of the property may claim and recover possession of the property at any time before its sale at public auction upon providing reasonable and satisfactory proof of ownership or right of possession and after reimbursing the Department for all reasonable expenses of custody thereof.
Any property forfeited to the State by court order pursuant to this Section may be disposed of by public auction, except that any property that is the subject of such a court order shall not be disposed of pending appeal of the order. The proceeds of the sale at auction shall be deposited in the Illinois Forestry Development Fund.
The Department shall pay all costs of notices required by this Section.
(Source: P.A. 92-805, eff. 8-21-02.)



225 ILCS 745/ - Professional Geologist Licensing Act.

(225 ILCS 745/1)
(Section scheduled to be repealed on January 1, 2026)
Sec. 1. Short title. This Act may be cited as the Professional Geologist Licensing Act.
(Source: P.A. 89-366, eff. 7-1-96.)

(225 ILCS 745/5)
(Section scheduled to be repealed on January 1, 2026)
Sec. 5. Findings. The General Assembly finds that:
(a) In recent years, governmental bodies have increasingly come to rely upon advice from geologists when formulating laws and policies to protect the environment and the safety, property, and well-being of the citizens of this State.
(b) Some federal and State regulations require that geological investigations be performed and the geological conditions be interpreted.
(c) Expert opinions regarding the geological conditions of an area provided to regulatory bodies, State or local governmental agencies, and the public can have significant impacts on the environmental quality of this State and on the safety, property, and well-being of its citizens.
(d) On a worldwide basis, natural geological events such as earthquakes, floods, and landslides annually cause billions of dollars in property losses and the deaths of thousands of persons. This loss of life and property, in many instances, has been reduced or largely avoided when advice provided by geologists has been accepted and appropriately acted upon in time by governmental bodies and citizens.
(e) The environment and the safety, property, and well-being of the citizens of this State are significantly threatened by natural geological hazards such as earthquakes within the New Madrid and Wabash Valley Seismic Zones, flooding, landslides, karst collapse, and coastal erosion.
(f) The environment and the safety, property, and well-being of the citizens of this State also are significantly threatened by geological hazards related to the acts of humans such as contamination of groundwater resources and mine subsidence.
(g) The advice of geologists is needed to guide the governmental bodies and the citizens of this State toward an appropriate level of preparedness for a future major earthquake within the New Madrid or Wabash Valley Seismic Zones and to assist the citizens and governmental bodies of this State in reducing their exposure to risks to the environment and to their safety, property, and well-being from other geological hazards, both natural and human-caused.
(h) As in the case with other professions that directly affect their safety, property, and well-being, the citizens of this State need assurance that persons offering the services of professional geologists are adequately trained and experienced and are practicing their profession in an ethical manner. Statutes and rules in this State indicate that certification through peer review by national professional organizations is not regarded as sufficient proof of competence and ethical practice for professions that affect the safety, property, and well-being of the citizens of this State. Therefore, certification by national professional organizations also should not be considered sufficient to protect the citizens of this State from possible harm from the practice of professional geology by inadequately trained and experienced, or unethical persons.
(Source: P.A. 89-366, eff. 7-1-96.)

(225 ILCS 745/10)
(Section scheduled to be repealed on January 1, 2026)
Sec. 10. Declaration of public policy. The practice of professional geology in the State of Illinois is hereby declared to affect the public health, safety, and well-being of its citizens and to be subject to regulation and control in the public interest. It is further declared that the practice of professional geology, as defined in this Act, merits the confidence of the public, and that only qualified persons shall be authorized to engage in the practice of professional geology in the State of Illinois. This Act shall be liberally construed to best carry out this purpose.
(Source: P.A. 89-366, eff. 7-1-96.)

(225 ILCS 745/15)
(Section scheduled to be repealed on January 1, 2026)
Sec. 15. Definitions. In this Act:
"Address of record" means the designated address recorded by the Department in the applicant's application file or the licensee's license file, as maintained by the Department's licensure maintenance unit.
"Board" means the Board of Licensing for Professional Geologists.
"Department" means the Department of Financial and Professional Regulation.
"Geologist" means an individual who, by reason of his or her knowledge of geology, mathematics, and the physical and life sciences, acquired by education and practical experience as defined by this Act, is capable of practicing the science of geology.
"Geology" means the science that includes the treatment of the earth and its origin and history including, but not limited to, (i) the investigation of the earth's crust and interior and the solids and fluids, including all surface and underground waters, gases, and other materials that compose the earth as they may relate to geologic processes; (ii) the study of the natural agents, forces, and processes that cause changes in the earth; and (iii) the utilization of this knowledge of the earth and its solids, fluids, and gases, and their collective properties and processes, for the benefit of humankind.
"Person" or "individual" means a natural person.
"Practice of professional geology" means the performance of, or the offer to perform, the services of a geologist, including consultation, investigation, evaluation, planning, mapping, inspection of geologic work, and other services that require extensive knowledge of geologic laws, formulas, principles, practice, and methods of data interpretation.
A person shall be construed to practice or offer to practice professional geology, within the meaning and intent of this Act, if that person (i) by verbal claim, sign, advertisement, letterhead, card, or any other means, represents himself or herself to be a Licensed Professional Geologist or through the use of some title implies that he or she is a Licensed Professional Geologist or is licensed under this Act or (ii) holds himself or herself out as able to perform or does perform services or work defined in this Act as the practice of professional geology.
Examples of the practice of professional geology include, but are not limited to, the conduct of, or responsible charge for, the following types of activities: (i) mapping, sampling, and analysis of earth materials, interpretation of data, and the preparation of oral or written testimony regarding the probable geological causes of events; (ii) planning, review, and supervision of data gathering activities, interpretation of geological data gathered by direct and indirect means, preparation and interpretation of geological maps, cross-sections, interpretive maps and reports for the purpose of determining regional or site specific geological conditions; (iii) the planning, review, and supervision of data gathering activities and interpretation of data on regional or site specific geological characteristics affecting groundwater; (iv) the interpretation of geological conditions on the surface of the Earth and at depth in the Earth for the purpose of determining whether those conditions correspond to a geologic map of the site or a legally specified geological requirement for the site; and (v) the conducting of environmental property audits.
"Licensed Professional Geologist" means an individual who is licensed under this Act to engage in the practice of professional geology in Illinois.
"Responsible charge" means the independent control and direction, by use of initiative, skill, and independent judgment, of geological work or the supervision of that work.
"Secretary" means the Secretary of Financial and Professional Regulation.
(Source: P.A. 99-26, eff. 7-10-15.)

(225 ILCS 745/17)
(Section scheduled to be repealed on January 1, 2026)
Sec. 17. References to Department or Director of Professional Regulation. References in this Act (i) to the Department of Professional Regulation are deemed, in appropriate contexts, to be references to the Department of Financial and Professional Regulation and (ii) to the Director of Professional Regulation are deemed, in appropriate contexts, to be references to the Secretary of Financial and Professional Regulation.
(Source: P.A. 96-666, eff. 8-25-09.)

(225 ILCS 745/20)
(Section scheduled to be repealed on January 1, 2026)
Sec. 20. Exemptions. Nothing in this Act shall be construed to restrict the use of the title "geologist" or similar words by any person engaged in a practice of geology exempted under this Act, provided the person does not hold himself or herself out as being a Licensed Professional Geologist or does not practice professional geology in a manner requiring licensure under this Act. Performance of the following activities does not require licensure as a licensed professional geologist under this Act:
(a) The practice of professional geology by an

employee or a subordinate of a licensee under this Act, provided the work does not include responsible charge of geological work and is performed under the direct supervision of a Licensed Professional Geologist who is responsible for the work.

(b) The practice of professional geology by officers

and employees of the United States government within the scope of their employment.

(c) The practice of professional geology as geologic

research to advance basic knowledge for the purpose of offering scientific papers, publications, or other presentations (i) before meetings of scientific societies, (ii) internal to a partnership, corporation, proprietorship, or government agency, or (iii) for publication in scientific journals, or in books.

(d) The teaching of geology in schools, colleges, or

universities, as defined by rule.

(e) The practice of professional geology exclusively

in the exploration for or development of energy resources or base, precious and nonprecious minerals, including sand, gravel, and aggregate, that does not require, by law, rule, or ordinance, the submission of reports, documents, or oral or written testimony to public agencies. Public agencies may, by law or by rule, allow required oral or written testimony, reports, permit applications, or other documents based on the science of geology to be submitted to them by persons not licensed under this Act. Unless otherwise required by State or federal law, public agencies may not require that the geology-based aspects of testimony, reports, permits, or other documents so exempted be reviewed by, approved, or otherwise certified by any person who is not a Licensed Professional Geologist. Licensure is not required for the submission and review of reports or documents or the provision of oral or written testimony made under the Well Abandonment Act, the Illinois Oil and Gas Act, the Surface Coal Mining Land Conservation and Reclamation Act, or the Surface-Mined Land Conservation and Reclamation Act.

(f) The practice of professional engineering as

defined in the Professional Engineering Practice Act of 1989.

(g) The practice of structural engineering as defined

in the Structural Engineering Practice Act of 1989.

(h) The practice of architecture as defined in the

Illinois Architecture Practice Act of 1989.

(i) The practice of land surveying as defined in the

Illinois Professional Land Surveyor Act of 1989.

(j) The practice of landscape architecture as defined

in the Illinois Landscape Architecture Act of 1989.

(k) The practice of professional geology for a period

not to exceed 9 months by any person pursuing a course of study leading to a degree in geology from an accredited college or university, as set forth in this Act and as established by rule, provided that (i) such practice constitutes a part of a supervised course of study, (ii) the person is under the supervision of a geologist licensed under this Act or a teacher of geology at an accredited college or university, and (iii) the person is designated by a title that clearly indicates his or her status as a student or trainee.

(Source: P.A. 96-666, eff. 8-25-09; 96-1327, eff. 7-27-10.)

(225 ILCS 745/25)
(Section scheduled to be repealed on January 1, 2026)
Sec. 25. Restrictions and limitations. No person shall, without a valid license issued by the Department (i) in any manner hold himself or herself out to the public as a Licensed Professional Geologist; (ii) attach the title "Licensed Professional Geologist" to his or her name; or (iii) render or offer to render to individuals, corporations, or public agencies services constituting the practice of professional geology.
(Source: P.A. 99-26, eff. 7-10-15.)

(225 ILCS 745/30)
(Section scheduled to be repealed on January 1, 2026)
Sec. 30. Powers and duties of the Department. Subject to the provisions of this Act, the Department may:
(a) Authorize examinations to ascertain the

qualifications and fitness of applicants for licensing as a Licensed Professional Geologist or as a Licensed Specialty Geologist, as defined by the Board, and pass upon the qualifications of applicants for licensure by endorsement.

(b) Conduct hearings on proceedings to refuse to

issue or renew licenses or to revoke, suspend, place on probation, reprimand, or take any other disciplinary or non-disciplinary action against licenses issued under this Act.

(c) Formulate rules required for the administration

of this Act.

(d) Obtain written recommendations from the Board

regarding (i) definitions of curriculum content and approval of geological curricula, standards of professional conduct, and formal disciplinary actions and the formulation of rules affecting these matters and (ii) when petitioned by the applicant, opinions regarding the qualifications of applicants for licensing.

(e) Maintain rosters of the names and addresses of

all licensees, and all persons whose licenses have been suspended, revoked, denied renewal, or otherwise disciplined within the previous calendar year. These rosters shall be available upon written request and payment of the required fee.

(Source: P.A. 99-26, eff. 7-10-15.)

(225 ILCS 745/35)
(Section scheduled to be repealed on January 1, 2026)
Sec. 35. Board of Licensing for Professional Geologists; members; qualifications; duties.
(a) The Secretary shall appoint a Board of Licensing for Professional Geologists which shall serve in an advisory capacity to the Secretary. The Board shall be composed of 8 persons, 7 of whom shall be voting members appointed by the Secretary, who shall give due consideration to recommendations by members of the profession of geology and of geology organizations within the State. In addition, the State Geologist or his or her designated representative, shall be an advisory, non-voting member of the Board.
(b) Insofar as possible, the geologists appointed to serve on the Board shall be generally representative of the occupational and geographical distribution of geologists within this State.
(c) Of the 7 appointed voting members of the Board, 6 shall be geologists and one shall be a member of the general public with no family or business connection with the practice of geology.
(d) Each of the appointed geologist members of the Board shall be a Licensed Professional Geologist licensed under this Act with at least 10 years of experience.
(e) Voting members shall be appointed to 4-year terms. Partial terms of over 2 years in length shall be considered full terms.
(f) Members shall hold office until the expiration of their terms or until their successors have been appointed and have qualified.
(g) No voting member of the Board shall serve more than 2 consecutive full terms.
(h) Vacancies in the membership of the Board shall be filled by appointment for the remainder of the unexpired term.
(i) The Secretary may remove or suspend any appointed member of the Board for cause at any time before the expiration of his or her term. The Secretary shall be the sole arbiter of cause.
(j) The Board shall annually elect one of its members as chairperson and one of its members as vice-chair.
(k) The members of the Board shall be reimbursed for all legitimate and necessary expenses authorized by the Department incurred in attending the meetings of the Board.
(l) The Board may make recommendations to the Secretary to establish the examinations and their method of grading.
(m) The Board may submit written recommendations to the Secretary concerning formulation of rules and a Code of Professional Conduct and Ethics. The Board may recommend or endorse revisions and amendments to the Code and to the rules from time to time.
(n) The Board may make recommendations on matters relating to continuing education of Licensed Professional Geologists, including the number of hours necessary for license renewal, waivers for those unable to meet that requirement, and acceptable course content. These recommendations shall not impose an undue burden on the Department or an unreasonable restriction on those seeking a license renewal.
(o) Four voting Board members constitutes a quorum. A quorum is required for all Board decisions.
(Source: P.A. 99-26, eff. 7-10-15.)

(225 ILCS 745/40)
(Section scheduled to be repealed on January 1, 2026)
Sec. 40. Application for original license. Applications for original licenses shall be made to the Department on forms prescribed by the Department and accompanied by the required fee. All applications shall contain the information that, in the judgment of the Department, will enable the Department to pass on the qualifications of the applicant for a license to practice as a Licensed Professional Geologist.
(Source: P.A. 96-1327, eff. 7-27-10.)

(225 ILCS 745/45)
(Section scheduled to be repealed on January 1, 2026)
Sec. 45. Examination; failure or refusal to take the examination.
(a) The Department shall authorize examinations of applicants for original licensure as a Professional Geologist at such times and places as it may determine. The examination for licensure as a Licensed Professional Geologist shall be a 2-part examination, with one part fairly testing an applicant's knowledge of the fundamental theory and concepts of the science of geology, including subjects that are generally taught in geology curricula of accredited colleges and universities, and the other part testing the applicant's knowledge of the practical application and uses of the theory and science of geology.
(b) Applicants for examinations shall pay, either to the Department or to the designated testing service, a fee covering the cost of providing the examination. Failure to appear for the examination on the scheduled date at the time and place specified after the application for examination has been received and acknowledged by the Department or the designated testing service shall result in forfeiture of the examination fee.
(c) If the applicant neglects, fails, or refuses to take an examination or fails to pass an examination for a license under this Act within 6 years after filing an application, the application shall be denied. However, the applicant may thereafter submit a new application accompanied by the required fee. The applicant shall meet the requirements in force at the time of making the new application.
(d) The Department may employ consultants for the purpose of preparing and conducting examinations.
(e) The Department shall have the authority to adopt or recognize, in part or in whole, examinations prepared, administered, or graded by other organizations that are determined appropriate to measure the qualifications of an applicant for licensure as a Licensed Professional Geologist.
(Source: P.A. 96-1327, eff. 7-27-10.)

(225 ILCS 745/50)
(Section scheduled to be repealed on January 1, 2026)
Sec. 50. Qualifications for licensure.
(a) The Department may issue a license to practice as a Licensed Professional Geologist to any applicant who meets the following qualifications:
(1) The applicant has completed an application form

and paid the required fees.

(2) The applicant is of good ethical character,

including compliance with the Code of Professional Conduct and Ethics under this Act, and has not committed any act or offense in any jurisdiction that would constitute the basis for disciplining a Licensed Professional Geologist under this Act.

(3) The applicant has earned a degree in geology from

an accredited college or university, as established by rule, with a minimum of 30 semester or 45 quarter hours of course credits in geology, of which 24 semester or 36 quarter hours are in upper level courses. The Department may, upon the recommendation of the Board, allow the substitution of appropriate experience as a geologist for prescribed educational requirements as established by rule.

(4) The applicant has a documented record of a

minimum of 4 years of professional experience, obtained after completion of the education requirements specified in this Section, in geologic or directly related work, demonstrating that the applicant is qualified to assume responsible charge of such work upon licensure as a Licensed Professional Geologist or such specialty of professional geology that the Board may recommend and the Department may recognize. The Department may require evidence acceptable to it that up to 2 years of professional experience have been gained under the supervision of a person licensed under this Act or similar Acts in any other state, or under the supervision of others who, in the opinion of the Department, are qualified to have responsible charge of geological work under this Act.

(5) The applicant has passed an examination

authorized by the Department for practice as a Licensed Professional Geologist.

(6) The applicant has complied with all other

requirements of this Act and rules established for the implementation of this Act.

(b) A license to practice as a Licensed Professional Geologist shall not be denied any applicant because of the applicant's race, religion, creed, national origin, political beliefs or activities, age, sex, sexual orientation, or physical impairment.
(c) The Department may establish by rule an intern process to, in part, allow (1) a graduate who has earned a degree in geology from an accredited college or university in accordance with this Act or (2) a student in a degree program at an accredited college or university who has completed the necessary course requirements established in this Section to request to take one or both parts of the examination required by the Department without first submitting a formal application to the Department for licensure as a Licensed Professional Geologist. The Department may set by rule the criteria for the intern process, including, but not limited to, the educational requirements, exam requirements, experience requirements, remediation requirements, and any fees or applications required for the process. The Department may also set by rule provisions concerning disciplinary guidelines and the use of the title "intern" or "trainee" by a graduate or student who has passed the required examination.
(Source: P.A. 99-26, eff. 7-10-15.)

(225 ILCS 745/52)
(Section scheduled to be repealed on January 1, 2026)
Sec. 52. Alternate qualification for licensure. The Department may issue a license to practice professional geology in Illinois to any applicant who, on or before July 1, 1998, meets the following qualifications:
(1) The applicant has completed an application form

and remitted the application fee.

(2) The applicant meets all of the requirements for a

license under subsection (a) of Section 50 excluding the requirements for passing the required examination.

(Source: P.A. 89-366, eff. 7-1-96; 90-61, eff. 12-30-97.)

(225 ILCS 745/54)
(Section scheduled to be repealed on January 1, 2026)
Sec. 54. Previous qualification in other jurisdiction. The Department may, upon the recommendation of the Board, issue a license by endorsement to any applicant who, upon applying to the Department and remitting the required application fee, meets all of the following qualifications:
(1) The applicant holds an active, valid license to

practice professional geology in at least one jurisdiction in the United States in which the current requirements for licensure are substantially equivalent to or more stringent than those required by this Act.

(2) The applicant is of good ethical character as

established by the Department in the Code of Professional Conduct and Ethics under this Act and has not committed any act or offense in any jurisdiction that would constitute the basis for discipline under this Act.

(3) The applicant has met any other qualifications

recommended to the Department by the Board.

An applicant has 3 years from the date of application to complete the application process. If the process has not been completed within this 3 year period, then the application shall be denied, the fee shall be forfeited, and the applicant must re-apply and meet the requirements in effect at the time of re-application.
(Source: P.A. 96-1327, eff. 7-27-10.)

(225 ILCS 745/60)
(Section scheduled to be repealed on January 1, 2026)
Sec. 60. Seals.
(a) Upon licensure, each licensee shall obtain a seal of a design as required by rule bearing the licensee's name, license number, and the legend "Licensed Professional Geologist".
(b) All preliminary, draft, and final geologic reports, documents, permits, affidavits, maps, boring logs, cross sections, or other records offered to the public and prepared or issued by or under the supervision of a Licensed Professional Geologist shall include the full name, signature, and license number of the licensee, and the date of license expiration of the person who prepared the document or under whose supervision it was prepared, and an impression of the licensee's seal, in accordance with rules issued by the Department.
(c) The Licensed Professional Geologist who has contract responsibility shall seal a cover sheet of the professional work products and those individual portions of the professional work products for which the Licensed Professional Geologist is legally and professionally responsible. A Licensed Professional Geologist practicing as the support professional shall seal those individual portions of professional work products for which that Licensed Professional Geologist is legally and professionally responsible.
(d) The use of a Licensed Professional Geologist's seal on professional work products constitutes a representation that the work prepared by or under the personal supervision of that Licensed Professional Geologist has been prepared and administered in accordance with the standards of reasonable professional skill and diligence.
(e) It is unlawful to affix one's seal to professional work products if doing so masks the true identity of the person who actually exercised direction, supervision, and responsible charge of the preparation of that work. A Licensed Professional Geologist who signs and seals professional work products is not responsible for damage caused by subsequent changes to or uses of those professional work products, if the subsequent changes or uses, including changes or uses made by State or local government agencies, are not authorized or approved by the Licensed Professional Geologist who originally signed and sealed the professional work products.
(Source: P.A. 99-26, eff. 7-10-15.)

(225 ILCS 745/65)
(Section scheduled to be repealed on January 1, 2026)
Sec. 65. Expiration and renewal of license. The expiration date and renewal period for each license shall be set by rule. A Licensed Professional Geologist whose license has expired may reinstate his or her license or enrollment at any time within 5 years after the expiration thereof, by making a renewal application and by paying the required fee. However, any Licensed Professional Geologist whose license expired while he or she was (i) on active duty with the Armed Forces of the United States or called into service or training by the State militia or (ii) in training or education under the supervision of the United States preliminary to induction into the military service, may have his or her Licensed Professional Geologist license renewed, reinstated, or restored without paying any lapsed renewal fees if within 2 years after termination of the service, training, or education the Licensed Professional Geologist furnishes to the Department satisfactory evidence of the service, training, or education and that it has been terminated under honorable conditions.
Any Licensed Professional Geologist whose license has expired for more than 5 years may have it restored by making application to the Department, paying the required fee, and filing acceptable proof of fitness to have the license restored. The proof may include sworn evidence certifying active practice in another jurisdiction. If the geologist has not practiced for 5 years or more, the Board shall determine by an evaluation program established by rule, whether that individual is fit to resume active status as a Licensed Professional Geologist. The Board may require the geologist to complete a period of evaluated professional experience and may require successful completion of an examination.
The Department may refuse to issue or may suspend the license of any person who fails to file a tax return, or to pay the tax, penalty, or interest shown in a filed return, or to pay any final assessment of tax, penalty, or interest, as required by any tax Act administered by the Illinois Department of Revenue, until such time as the requirements of any such tax Act are satisfied.
(Source: P.A. 99-26, eff. 7-10-15.)

(225 ILCS 745/70)
(Section scheduled to be repealed on January 1, 2026)
Sec. 70. Fees.
(a) Except as provided in subsection (b), the fees for the administration and enforcement of this Act, including but not limited to original licensure, renewal, and restoration fees, shall be set by the Department by rule. The fees shall not be refundable.
(b) Applicants for examination shall be required to pay, either to the Department or the designated testing service, a fee covering the cost of initial screening to determine the applicant's eligibility and the cost of providing one or both parts of the examination. Failure to appear for the examination on the scheduled date at the time and place specified after the applicant's application for examination has been received and acknowledged by the Department or the designated testing service shall result in the forfeiture of the examination fee.
(c) All fees and other monies collected under this Act shall be deposited in the General Professions Dedicated Fund.
(Source: P.A. 96-1327, eff. 7-27-10.)

(225 ILCS 745/75)
(Section scheduled to be repealed on January 1, 2026)
Sec. 75. Returned checks; fines. Any person who delivers a check or other payment to the Department that is returned to the Department unpaid by the financial institution upon which it is drawn shall pay to the Department, in addition to the amount already owed to the Department, a fine of $50. The fines imposed by this Section are in addition to any other discipline provided under this Act for unlicensed practice or practice on a nonrenewed license. The Department shall notify the person that payment of fees and fines shall be paid to the Department by certified check or money order within 30 calendar days of the notification. If, after the expiration of 30 calendar days from the date of the notification, the person has failed to submit the necessary remittance, the Department shall automatically terminate the license or deny the application, without a hearing. If, after termination or denial, the person seeks a license to practice as a Licensed Professional Geologist, he or she shall apply to the Department for restoration or issuance of the license and pay all fees and fines due to the Department. The Department may establish a fee for the processing of an application for restoration of a license to pay all expenses of processing this application. The Secretary may waive the fines due under this Section in individual cases where the Secretary finds that the fines would be unreasonable or unnecessarily burdensome.
(Source: P.A. 99-26, eff. 7-10-15.)

(225 ILCS 745/80)
(Section scheduled to be repealed on January 1, 2026)
Sec. 80. Disciplinary actions.
(a) The Department may refuse to issue or renew, or may revoke, suspend, place on probation, reprimand, or take other disciplinary or non-disciplinary action as the Department may deem appropriate, including fines not to exceed $10,000 for each violation, with regard to any license for any one or combination of the following:
(1) Material misstatement in furnishing information

to the Department.

(2) Violations of this Act, or of the rules

promulgated under this Act.

(3) Conviction by plea of guilty or nolo contendere,

finding of guilt, jury verdict, or entry of judgment or by sentencing of any crime, including, but not limited to, convictions, preceding sentences of supervision, conditional discharge, or first offender probation, under the laws of any jurisdiction of the United States: (i) that is a felony or (ii) that is a misdemeanor, an essential element of which is dishonesty, or that is directly related to the practice of the profession.

(4) Making any misrepresentation for the purpose of

obtaining licensure or violating any provision of this Act or the rules promulgated under this Act pertaining to advertising.

(5) Professional incompetence.
(6) Malpractice.
(7) Aiding or assisting another person in violating

any provision of this Act or rules promulgated under this Act.

(8) Failing, within 60 days, to provide information

in response to a written request made by the Department.

(9) Engaging in dishonorable, unethical, or

unprofessional conduct of a character likely to deceive, defraud, or harm the public.

(10) Habitual or excessive use or addiction to

alcohol, narcotics, stimulants, or any other chemical agent or drug that results in the inability to practice with reasonable judgment, skill, or safety.

(11) Discipline by another state, the District of

Columbia, a territory of the United States, or a foreign nation, if at least one of the grounds for the discipline is the same or substantially equivalent to those set forth in this Section.

(12) Directly or indirectly giving to or receiving

from any person, firm, corporation, partnership, or association any fee, commission, rebate or other form of compensation for professional services not actually or personally rendered.

(13) A finding by the Department that the licensee,

after having his or her license placed on probationary status, has violated the terms of probation.

(14) Willfully making or filing false records or

reports in his or her practice, including but not limited to, false records filed with State agencies or departments.

(15) Physical illness, including but not limited to,

deterioration through the aging process, or loss of motor skill that results in the inability to practice the profession with reasonable judgment, skill, or safety.

(16) Solicitation of professional services other than

permitted advertising.

(17) Conviction of or cash compromise of a charge or

violation of the Illinois Controlled Substances Act regulating narcotics.

(18) Failure to (i) file a tax return, (ii) pay the

tax, penalty, or interest shown in a filed return, or (iii) pay any final assessment of tax, penalty, or interest, as required by any tax Act administered by the Illinois Department of Revenue, until the requirements of that tax Act are satisfied.

(19) Conviction by any court of competent

jurisdiction, either within or outside this State, of any violation of any law governing the practice of professional geology, if the Department determines, after investigation, that the person has not been sufficiently rehabilitated to warrant the public trust.

(20) Gross, willful, or continued overcharging for

professional services, including filing false statements for collection of fees for which services are not rendered.

(21) Practicing under a false or, except as provided

by law, an assumed name.

(22) Fraud or misrepresentation in applying for, or

procuring, a license to practice as a Licensed Professional Geologist under this Act or in connection with applying for renewal of a license under this Act.

(23) Cheating on or attempting to subvert the

licensing examination administered under this Act.

(b) The determination by a circuit court that a licensee is subject to involuntary admission or judicial admission as provided in the Mental Health and Developmental Disabilities Code operates as an automatic suspension. The suspension will end only upon a finding by a court that the licensee is no longer subject to the involuntary admission or judicial admission and issues an order so finding and discharging the licensee; and upon the recommendation of the Board to the Secretary that the licensee be allowed to resume his or her practice.
All fines imposed under this Section shall be paid within 60 days after the effective date of the order imposing the fine or in accordance with the terms set forth in the order imposing the fine.
(Source: P.A. 99-26, eff. 7-10-15.)

(225 ILCS 745/85)
(Section scheduled to be repealed on January 1, 2026)
Sec. 85. Injunctive action; cease and desist order.
(a) If any person violates the provisions of this Act, the Director, in the name of the People of the State of Illinois, through the Attorney General or the State's Attorney of the county in which the violation is alleged to have occurred, may petition for an order enjoining the violation or for an order enforcing compliance with this Act. Upon the filing of a verified petition, the court with appropriate jurisdiction may issue a temporary restraining order, without notice or bond, and may preliminarily and permanently enjoin the violation. If it is established that the person has violated or is violating the injunction, the court may punish the offender for contempt of court. Proceedings under this Section are in addition to, and not in lieu of, all other remedies and penalties provided by this Act.
(b) If a person practices as a Licensed Professional Geologist or holds himself or herself out as a Licensed Professional Geologist in Illinois, without being licensed to do so under this Act, then any Licensed Professional Geologist, interested party, or any person injured thereby may petition for relief as provided in subsection (a) of this Section.
(c) Whenever, in the opinion of the Department, a person violates any provision of this Act, the Department may issue a rule to show cause why an order to cease and desist should not be entered against that person. The rule shall clearly set forth the grounds relied upon by the Department and shall allow at least 7 days from the date of the rule to file an answer satisfactory to the Department. Failure to answer to the satisfaction of the Department shall cause an order to cease and desist to be issued.
(Source: P.A. 96-1327, eff. 7-27-10.)

(225 ILCS 745/90)
(Section scheduled to be repealed on January 1, 2026)
Sec. 90. Investigations; notice and hearing. The Department may investigate the actions of any applicant or of any person or persons rendering or offering to render geological services or any person holding or claiming to hold a license as a Licensed Professional Geologist. The Department shall, before revoking, suspending, placing on probation, reprimanding, or taking any other disciplinary action under Section 80 of this Act, at least 30 days before the date set for the hearing, (i) notify the accused in writing of the charges made and the time and place for the hearing on the charges, (ii) direct him or her to file a written answer to the charges with the Board under oath within 20 days after the service on him or her of the notice, and (iii) notify the accused that, if he or she fails to answer, default will be taken against him or her, and that his or her license may be suspended, revoked, placed on probationary status, or other disciplinary action taken with regard to the license, including limiting the scope, nature, or extent of his or her practice, as the Department may consider proper. At the time and place fixed in the notice, the Board shall proceed to hear the charges and the parties or their counsel shall be accorded ample opportunity to present any pertinent statements, testimony, evidence, and arguments. The Board may continue the hearing from time to time. In case the person, after receiving the notice, fails to file an answer, his or her license may, in the discretion of the Department, be suspended, revoked, placed on probationary status, or subject to any other disciplinary action the Department considers proper, including limiting the scope, nature, or extent of the person's practice or the imposition of a fine, without a hearing, if the act or acts charged constitute sufficient grounds for that action under this Act. The written notice may be served by personal delivery or by certified mail to the licensee's address of record.
(Source: P.A. 99-26, eff. 7-10-15.)

(225 ILCS 745/95)
(Section scheduled to be repealed on January 1, 2026)
Sec. 95. Record of proceedings; transcript. The Department, at its expense, shall preserve a record of all proceedings at the formal hearing of any case. The notice of hearing, complaint, all other documents in the nature of pleadings, written motions filed in the proceedings, the transcripts of testimony, the report of the hearing officer and the Board, and orders of the Department shall be in the record of the proceeding.
(Source: P.A. 99-26, eff. 7-10-15.)

(225 ILCS 745/100)
(Section scheduled to be repealed on January 1, 2026)
Sec. 100. Subpoenas; depositions; oaths. The Department has the power to subpoena and to bring before it any person and to take testimony either orally or by deposition, or both, with the same fees and mileage and in the same manner as prescribed in civil cases in the courts of this State.
The Secretary, the designated hearing officer, and every member of the Board has the power to administer oaths to witnesses at any hearing that the Department is authorized to conduct, and any other oaths authorized in any Act administered by the Department.
(Source: P.A. 99-26, eff. 7-10-15.)

(225 ILCS 745/105)
(Section scheduled to be repealed on January 1, 2026)
Sec. 105. Compelling testimony. Any circuit court, upon application of the Department, designated hearing officer, or the applicant or licensee against whom proceedings under Section 80 of this Act are pending, may enter an order requiring the attendance of witnesses and their testimony, and the production of documents, papers, files, books, and records in connection with any hearing or investigation. The court may compel obedience to its order by proceedings for contempt.
(Source: P.A. 89-366, eff. 7-1-96.)

(225 ILCS 745/110)
(Section scheduled to be repealed on January 1, 2026)
Sec. 110. Findings and recommendations. At the conclusion of the hearing, the Board shall present to the Secretary a written report of its findings of fact, conclusions of law, and recommendations. The report shall contain a finding whether or not the accused person violated this Act or its rules or failed to comply with the conditions required in this Act or its rules. The Board shall specify the nature of any violations or failure to comply and shall make its recommendations to the Secretary. In making recommendations for any disciplinary actions, the Board may take into consideration all facts and circumstances bearing upon the reasonableness of the conduct of the accused and the potential for future harm to the public, including but not limited to previous discipline of the accused by the Department, intent, degree of harm to the public and likelihood of harm in the future, any restitution made by the accused, and whether the incident or incidents contained in the complaint appear to be isolated or represent a continuing pattern of conduct. In making its recommendations for discipline, the Board shall endeavor to ensure that the severity of the discipline recommended is reasonably related to the severity of the violation.
The report of findings of fact, conclusions of law, and recommendation of the Board shall be the basis for the Department's order refusing to issue, restore, or renew a person's license to practice as a Licensed Professional Geologist, or otherwise disciplining a licensee. If the Secretary disagrees with the recommendations of the Board, the Secretary may issue an order in contravention of the Board recommendations. The Secretary shall provide a written report to the Board on any disagreement and shall specify the reasons for the action in the final order. The finding is not admissible in evidence against the person in a criminal prosecution brought for a violation of this Act, but the hearing and finding are not a bar to a criminal prosecution brought for a violation of this Act.
(Source: P.A. 99-26, eff. 7-10-15.)

(225 ILCS 745/115)
(Section scheduled to be repealed on January 1, 2026)
Sec. 115. Board; rehearing. At the conclusion of the hearing, a copy of the Board's report shall be served upon the applicant or licensee by the Department, either personally or as provided in this Act for the service of a notice of hearing. Within 20 days after service, the applicant or licensee may present to the Department a motion in writing for a rehearing, which shall specify the particular grounds for rehearing. The Department may respond to the motion for rehearing within 20 days after its service on the Department. If no motion for rehearing is filed, then upon the expiration of the time specified for filing such a motion, or if a motion for rehearing is denied, then upon denial, the Director may enter an order in accordance with recommendations of the Board except as provided in Section 120 of this Act. If the applicant or licensee orders from the reporting service and pays for a transcript of the record within the time for filing a motion for rehearing, the 20-day period within which a motion may be filed shall commence upon the delivery of the transcript to the applicant or licensee.
(Source: P.A. 89-366, eff. 7-1-96.)

(225 ILCS 745/120)
(Section scheduled to be repealed on January 1, 2026)
Sec. 120. Secretary; rehearing. Whenever the Secretary believes that justice has not been done in the revocation, suspension, or refusal to issue, restore, or renew a person's license to practice as a Licensed Professional Geologist, or other discipline of an applicant or licensee, he or she may order a rehearing by the same or other examiners.
(Source: P.A. 99-26, eff. 7-10-15.)

(225 ILCS 745/125)
(Section scheduled to be repealed on January 1, 2026)
Sec. 125. Appointment of a hearing officer. The Secretary has the authority to appoint any attorney licensed to practice law in the State of Illinois to serve as the hearing officer in any action for refusal to issue, restore, or renew a person's license to practice as a Licensed Professional Geologist or to discipline a licensee. The hearing officer has full authority to conduct the hearing. Members of the Board may attend each hearing. The hearing officer shall report his or her findings of fact, conclusions of law, and recommendations to the Board and the Secretary. The Board shall have 60 calendar days from receipt of the report to review the report of the hearing officer and present its findings of fact, conclusions of law, and recommendations to the Secretary. If the Board does not present its report within the 60-day period, the Secretary may issue an order based on the report of the hearing officer. If the Secretary disagrees with the recommendation of the Board or of the hearing officer, the Secretary may issue an order in contravention of the recommendation. The Secretary shall promptly provide a written report to the Board on any deviation, and shall specify the reasons for the action in the final order.
(Source: P.A. 99-26, eff. 7-10-15.)

(225 ILCS 745/130)
(Section scheduled to be repealed on January 1, 2026)
Sec. 130. Order or certified copy; prima facie proof. An order or certified copy thereof, over the seal of the Department and purporting to be signed by the Secretary, is prima facie proof that:
(a) the signature is the genuine signature of the

Secretary;

(b) the Secretary is duly appointed and qualified; and
(c) the Board and its members are qualified to act.
(Source: P.A. 99-26, eff. 7-10-15.)

(225 ILCS 745/135)
(Section scheduled to be repealed on January 1, 2026)
Sec. 135. Restoration of suspended or revoked license. At any time after the successful completion of a term of indefinite probation, suspension, or revocation of a license to practice as a Licensed Professional Geologist, the Department may restore it to the licensee, upon the written recommendation of the Board, unless after an investigation and a hearing the Board determines that restoration is not in the public interest.
(Source: P.A. 99-26, eff. 7-10-15.)

(225 ILCS 745/140)
(Section scheduled to be repealed on January 1, 2026)
Sec. 140. Surrender of license. Upon the revocation or suspension of a person's license to practice as a Licensed Professional Geologist, the licensee shall immediately surrender his or her license to the Department and the licensee's name and address shall be added to the list of individuals whose licenses have been revoked, suspended, or denied renewal for cause. If the licensee fails to surrender his or her license, the Department has the right to seize the license.
(Source: P.A. 96-1327, eff. 7-27-10.)

(225 ILCS 745/145)
(Section scheduled to be repealed on January 1, 2026)
Sec. 145. Summary suspension of a license. The Secretary may summarily suspend the license of a Licensed Professional Geologist without a hearing, simultaneously with the institution of proceedings for a hearing provided for in Section 90 of this Act, if the Secretary finds that evidence in the Secretary's possession indicates that the continuation of practice by a Licensed Professional Geologist would constitute an imminent danger to the public. In the event that the Secretary summarily suspends the license of a Licensed Professional Geologist without a hearing, a hearing must be commenced within 30 days after the suspension has occurred and concluded as expeditiously as practical.
(Source: P.A. 99-26, eff. 7-10-15.)

(225 ILCS 745/150)
(Section scheduled to be repealed on January 1, 2026)
Sec. 150. Administrative review; venue.
(a) All final administrative decisions of the Department are subject to judicial review under the Administrative Review Law and its rules. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
(b) Proceedings for judicial review shall be commenced in the circuit court of the county in which the party applying for review resides, but if the party is not a resident of Illinois, the venue shall be in Sangamon County.
(Source: P.A. 89-366, eff. 7-1-96.)

(225 ILCS 745/155)
(Section scheduled to be repealed on January 1, 2026)
Sec. 155. Administrative review; certifications of record; costs. All final administrative decisions of the Department are subject to judicial review pursuant to the Administrative Review Law and its rules. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
Proceedings for judicial review shall be commenced in the circuit court of the county in which the party applying for review resides, but, if the party is not a resident of this State, the venue shall be in Sangamon County.
The Department shall not be required to certify any record to the court, to file an answer in court, or to otherwise appear in any court in a judicial review proceeding unless and until the Department has received from the plaintiff payment of the costs of furnishing and certifying the record, which costs shall be determined by the Department. Failure on the part of the plaintiff to file the receipt in court is grounds for dismissal of the action.
During the pendency and hearing of any and all judicial proceedings incident to the disciplinary action, the sanctions imposed upon the accused by the Department specified in the Department's final administrative decision shall, as a matter of public policy, remain in full force and effect in order to protect the public pending final resolution of any of the proceedings.
(Source: P.A. 99-26, eff. 7-10-15.)

(225 ILCS 745/160)
(Section scheduled to be repealed on January 1, 2026)
Sec. 160. Violations.
(a) Using or attempting to use an expired license is a Class A misdemeanor.
(b) Each of the following acts is a Class A misdemeanor for the first offense and a Class 4 felony for a second or subsequent offense:
(1) A violation of any provision of this Act or its

rules, except as noted in subsection (a) of this Section.

(2) The making of any wilfully false oath or

affirmation in any matter or proceeding where an oath or affirmation is required by this Act.

(3) Using or attempting to use an inactive,

suspended, or revoked license or the license or seal of another, or impersonating another licensee, or practicing geology as a Licensed Professional Geologist in Illinois while one's license is inactive, suspended, or revoked.

(4) The practice, attempt to practice, or offer to

practice professional geology in Illinois without a license as a Licensed Professional Geologist. Each day of practicing professional geology or attempting to practice professional geology, and each instance of offering to practice professional geology, without a license as a Licensed Professional Geologist constitutes a separate offense.

(5) Advertising or displaying any sign or card or

other device that might indicate to the public that the person or entity is entitled to practice as a Licensed Professional Geologist, unless that person holds an active license as a Licensed Professional Geologist in the State of Illinois.

(6) Obtaining or attempting to obtain a license by

fraud.

(Source: P.A. 96-1327, eff. 7-27-10.)

(225 ILCS 745/162)
(Section scheduled to be repealed on January 1, 2026)
Sec. 162. Civil penalties.
(a) In addition to any other penalty provided by law, any person who violates this Act shall forfeit and pay a civil penalty to the Department in an amount not to exceed $10,000 for each offense as determined by the Department. The civil penalty shall be assessed by the Department after a hearing is held in accordance with the provisions of this Act regarding the provision of a hearing for the discipline of a licensee.
(b) The Department has the authority and power to investigate any and all unlicensed activity.
(c) The civil penalty shall be paid within 60 days after the effective date of the order imposing the civil penalty. The order shall constitute a judgment and may be filed and execution had thereon in the same manner as any judgment from any court of record.
(d) All moneys collected under this Section shall be deposited into the General Professions Dedicated Fund.
(Source: P.A. 99-26, eff. 7-10-15.)

(225 ILCS 745/165)
(Section scheduled to be repealed on January 1, 2026)
Sec. 165. Consent order. At any point in the proceedings as provided in Sections 85 through 130 and Section 150, both parties may agree to a negotiated consent order. The consent order shall be final upon signature of the Secretary.
(Source: P.A. 99-26, eff. 7-10-15.)

(225 ILCS 745/170)
(Section scheduled to be repealed on January 1, 2026)
Sec. 170. Illinois Administrative Procedure Act; application. The Illinois Administrative Procedure Act is expressly adopted and incorporated in this Act as if all of the provisions of that Act were included in this Act, except that the provision of paragraph (d) of Section 10-65 of the Illinois Administrative Procedure Act, which provides that at hearings the registrant or licensee has the right to show compliance with all lawful requirements for retention or continuation or renewal of the license, is specifically excluded. For the purpose of this Act, the notice required under Section 10-25 of the Illinois Administrative Procedure Act is considered sufficient when mailed to the address of record.
(Source: P.A. 99-26, eff. 7-10-15.)

(225 ILCS 745/175)
(Section scheduled to be repealed on January 1, 2026)
Sec. 175. Home rule. The regulation and licensing of the practice of professional geology are exclusive powers and functions of the State. A home rule unit may not regulate or license the practice of professional geology, except as provided under subsection (e) of Section 20 of this Act. This Section is a denial and limitation of home rule powers and functions under subsection (h) of Section 6 of Article VII of the Illinois Constitution.
(Source: P.A. 89-366, eff. 7-1-96.)

(225 ILCS 745/180)
(Section scheduled to be repealed on January 1, 2026)
Sec. 180. Confidentiality. All information collected by the Department in the course of an examination or investigation of a licensee or applicant, including, but not limited to, any complaint against a licensee filed with the Department and information collected to investigate any such complaint, shall be maintained for the confidential use of the Department and shall not be disclosed. The Department shall not disclose the information to anyone other than law enforcement officials, regulatory agencies that have an appropriate regulatory interest as determined by the Secretary, or a party presenting a lawful subpoena to the Department. Information and documents disclosed to a federal, State, county, or local law enforcement agency shall not be disclosed by the agency for any purpose to any other agency or person. A formal complaint filed against a licensee by the Department or any order issued by the Department against a licensee or applicant shall be a public record, except as otherwise prohibited by law.
(Source: P.A. 99-26, eff. 7-10-15.)

(225 ILCS 745/195)
Sec. 195. (Amendatory provisions; text omitted).
(Source: P.A. 89-366, eff. 7-1-96; text omitted.)

(225 ILCS 745/197)
Sec. 197. (Amendatory provisions; text omitted).
(Source: P.A. 89-366, eff. 1-1-96; text omitted.)

(225 ILCS 745/199)
(Section scheduled to be repealed on January 1, 2026)
Sec. 199. Effective date. This Act takes effect January 1, 1996, except that Sections 1 through 195 take effect July 1, 1996.
(Source: P.A. 89-366, eff. 1-1-96.)






Chapter 230 - GAMING

230 ILCS 5/ - Illinois Horse Racing Act of 1975.

(230 ILCS 5/1) (from Ch. 8, par. 37-1)
Sec. 1. This Act shall be known and may be cited as the "Illinois Horse Racing Act of 1975".
(Source: P.A. 79-1185.)

(230 ILCS 5/1.2)
Sec. 1.2. Legislative intent. This Act is intended to benefit the people of the State of Illinois by assisting economic development and promoting Illinois tourism. The General Assembly finds and declares it to be the public policy of the State of Illinois to:
(a) support and enhance Illinois' horse racing industry, which is a significant component within the agribusiness industry;
(b) ensure that Illinois' horse racing industry remains competitive with neighboring states;
(c) stimulate growth within Illinois' horse racing industry, thereby encouraging new investment and development to produce additional tax revenues and to create additional jobs;
(d) promote the further growth of tourism;
(e) encourage the breeding of thoroughbred and standardbred horses in this State; and
(f) ensure that public confidence and trust in the credibility and integrity of racing operations and the regulatory process is maintained.
(Source: P.A. 91-40, eff. 6-25-99.)

(230 ILCS 5/1.3)
Sec. 1.3. Legislative findings.
(a) The General Assembly finds that the Illinois gaming industry is a single industry consisting of horse racing and riverboat gambling. Reports issued by the Economic and Fiscal Commission (now Commission on Government Forecasting and Accountability) in 1992, 1994, and 1998 have found that horse racing and riverboat gambling:
(1) "share many of the same characteristics" and are

"more alike than different";

(2) are planned events;
(3) have similar odds of winning;
(4) occur in similar settings; and
(5) compete with each other for limited gaming

dollars.

(b) The General Assembly declares it to be the public policy of this State to ensure the viability of both horse racing and riverboat aspects of the Illinois gaming industry.
(Source: P.A. 95-331, eff. 8-21-07.)

(230 ILCS 5/2) (from Ch. 8, par. 37-2)
Sec. 2. There is hereby created and established an Illinois Racing Board which shall have the powers and duties specified in this Act, and also the powers necessary and proper to enable it to fully and effectively execute all the provisions and purposes of this Act. The jurisdiction, supervision, powers, and duties of the Board shall extend under this Act to every person who holds or conducts any meeting within the State of Illinois where horse racing is permitted for any stake, purse or reward.
(Source: P.A. 89-16, eff. 5-30-95.)

(230 ILCS 5/2.1) (from Ch. 8, par. 37-2.1)
Sec. 2.1. Before the Governor or any executive agency of State government makes any commitment, whether or not legally binding, with respect to a proposed project for the development or construction of any new horse racing facility, or for any development or construction on the site of a former horse racing facility, which commitment will require legislative action by the General Assembly for its implementation, the Governor or agency shall first report to the General Assembly on the nature of the proposed project and commitment, including an indication of the type of legislative action likely to be required.
In considering such report, the General Assembly may adopt a joint resolution indicating the sense of the legislature with respect to the proposal, and the likelihood of its undertaking the legislative action that will be needed, but such resolution shall not be deemed to bind the General Assembly, the Governor, or the State of Illinois in any way.
(Source: P.A. 84-1468.)

(230 ILCS 5/2.5)
Sec. 2.5. Separation from Department of Revenue. On the effective date of this amendatory Act of the 96th General Assembly, all of the powers, duties, assets, liabilities, employees, contracts, property, records, pending business, and unexpended appropriations of the Department of Revenue related to the administration and enforcement of this Act are transferred to the Illinois Racing Board.
The status and rights of the transferred employees, and the rights of the State of Illinois and its agencies, under the Personnel Code and applicable collective bargaining agreements or under any pension, retirement, or annuity plan are not affected (except as provided in the Illinois Pension Code) by that transfer or by any other provision of this amendatory Act of the 96th General Assembly.
(Source: P.A. 96-796, eff. 10-29-09.)

(230 ILCS 5/3) (from Ch. 8, par. 37-3)
Sec. 3. As used in this Act, except where the context otherwise requires, the terms defined in Section 3.01 through 3.23 have the meanings ascribed to them in those Sections.
(Source: P.A. 89-16, eff. 5-30-95.)

(230 ILCS 5/3.01) (from Ch. 8, par. 37-3.01)
Sec. 3.01. "Board" means the Illinois Racing Board.
(Source: P.A. 79-1185.)

(230 ILCS 5/3.02) (from Ch. 8, par. 37-3.02)
Sec. 3.02. "Breakage" means the odd cents by which the amount payable on each dollar wagered exceeds a multiple of 10¢.
(Source: P.A. 79-1185.)

(230 ILCS 5/3.04) (from Ch. 8, par. 37-3.04)
Sec. 3.04. "Director of mutuels" means the individual representing the Board in the supervision and verification of the pari-mutuel wagering pool totals for each racing day, which verification shall be the basis for computing State privilege or pari-mutuel taxes, licensee commissions and purses.
(Source: P.A. 91-40, eff. 6-25-99.)

(230 ILCS 5/3.05) (from Ch. 8, par. 37-3.05)
Sec. 3.05. "Family" means husband, wife, brother, or sister, parents, and children.
(Source: P.A. 89-16, eff. 5-30-95.)

(230 ILCS 5/3.06) (from Ch. 8, par. 37-3.06)
Sec. 3.06. "Horse racing" shall mean any type of horse racing, including, but not limited to, Arabian, Appaloosa, Harness, Quarter Horse, and Thoroughbred horse racing.
(a) "Arabian horse racing" means the form of horse racing in which each participating horse is an Arabian horse (including mare, gelding, colt, and filly), registered as such with and meeting the requirements of the Arabian Horse Club Registry of America and approved by the Arabian Horse Racing Association of America, mounted by a jockey and engaged in races on the flat over a distance of not less than 1/4 of a mile nor more than 4 miles.
(b) "Appaloosa horse racing" means the form of horse racing in which each participating horse is an Appaloosa horse (including mare, gelding, colt, and filly), registered as such with and meeting the requirements of and approved by the Appaloosa Horse Club, mounted by a jockey and engaged in races on the flat over a distance of not less than 1/4 of a mile nor more than 4 miles.
(c) "Harness horse racing" means the form of horse racing in which each participating horse is a Harness (also termed Standardbred) horse, registered as such with and meeting the requirements of and approved by the United States Trotting Association, and harnessed to a sulky, carriage or similar vehicle. Harness horse racing shall not include any form of horse racing where the horses are mounted by jockeys.
(d) "Quarter Horse racing" means the form of horse racing where each participating horse is a Quarter Horse, registered as such with and meeting the requirements of and approved by the American Quarter Horse Association, mounted by a jockey and engaged in a race over a distance less than 1/2 of a mile.
(e) "Thoroughbred horse racing" means the form of horse racing in which each participating horse is a Thoroughbred horse, registered as such with and meeting the requirements of and approved by the Jockey Club of New York (including racing permits issued to foreign Thoroughbred horses), mounted by a jockey and engaged in races on the flat. Thoroughbred horse racing shall include a steeplechase or hurdle race.
(Source: P.A. 82-96.)

(230 ILCS 5/3.07) (from Ch. 8, par. 37-3.07)
Sec. 3.07. "Horse race meeting" or "race meeting" or "meeting" shall mean the whole period of time, whether consecutive dates or those instances where nonconsecutive dates are granted, for which an organization license to race has been granted to any one organization licensee by the Board.
(Source: P.A. 89-16. eff. 5-30-95.)

(230 ILCS 5/3.071) (from Ch. 8, par. 37-3.071)
Sec. 3.071. Inter-track wagering. "Inter-track Wagering" means a legal wager on the outcome of a simultaneously televised horse race taking place at an Illinois race track placed or accepted at any location authorized to accept wagers under this Act, excluding the Illinois race track at which that horse race is being conducted and excluding advance deposit wagering through an advance deposit wagering licensee.
(Source: P.A. 96-762, eff. 8-25-09.)

(230 ILCS 5/3.072) (from Ch. 8, par. 37-3.072)
Sec. 3.072. "Inter-track wagering licensee" means any organization licensee receiving a license from the Board to conduct inter-track wagering at the organization licensee's race track, or a facility within 300 yards of the organization licensee's race track.
(Source: P.A. 89-16, eff. 5-30-95.)

(230 ILCS 5/3.073) (from Ch. 8, par. 37-3.073)
Sec. 3.073. "Inter-track wagering location licensee" means any organization licensee or person having operating control of a racing facility at which pari-mutuel wagering is conducted, receiving a license from the Board as provided in Section 3.072 of this Act to conduct inter-track wagering at a location or locations in addition to those permitted under Section 3.072 of this Act.
(Source: P.A. 89-16, eff. 5-30-95.)

(230 ILCS 5/3.074)
Sec. 3.074. "Simulcast wagering" means a legal wager placed or accepted at any location within Illinois authorized to accept wagers under this Act with respect to the outcome of a simultaneously televised horse race taking place at a race track outside of Illinois.
(Source: P.A. 89-16, eff. 5-30-95.)

(230 ILCS 5/3.075)
Sec. 3.075. (a) "Host track" means the organization licensee (i) conducting live thoroughbred racing between the hours of 6:30 a.m. and 6:30 p.m. from the first day to the last day of its horse racing meet as awarded by the Board (including all days within that period when no live racing occurs), except as otherwise provided in subsections (c) and (e) of this Section, or (ii) conducting live standardbred racing between the hours of 6:30 p.m. to 6:30 a.m. of the following day from the first day to the last day of its horse racing meet as awarded by the Board (including all days within that period when no live racing occurs, except as otherwise provided in subsections (b), (d), and (e) of this Section); provided that the organization licensee conducts live racing no fewer than 5 days per week with no fewer than 9 races per day, unless a lesser schedule of live racing is the result of (1) weather, unsafe track conditions, or other acts of God; (2) an agreement between the organization licensee and the associations representing the largest number of owners, trainers, and standardbred drivers who race horses at that organization licensee's race meeting, with the Board's consent; or (3) a decision by the Board after a public hearing (in which the associations representing the owners, trainers, jockeys, or standardbred drivers who race horses at that organization licensee's race meeting shall participate) either at the time racing dates are awarded or after those dates are awarded due to changed financial circumstances, upon a written petition from the organization licensee, accompanied by supporting financial data as requested by the Board, stating that the organization licensee has and will continue to incur significant financial losses. No organization licensee conducting its race meeting in a county bordering the Mississippi River and having a population greater than 230,000 may be a host track for its race meeting.
(b) (Blank).
(c) (Blank).
(d) Notwithstanding the provisions of subsection (a) of this Section and except as otherwise provided in subsection (e) of this Section, in the event that 2 organization licensees conduct their standardbred race meetings concurrently on any date after January 1, 1996, between the hours of 6:30 p.m. and 6:30 a.m., the organization licensee awarded the most racing dates between 6:30 p.m. and 6:30 a.m. during the calendar year in which that concurrent racing occurs will be deemed the host track, provided that the 2 organization licensees collectively conduct live standardbred racing between 6:30 p.m. and 6:30 a.m. during the week in which concurrent race meetings occur no less than 5 days per week with no less than 9 races per day. During each week of the calendar year in which 2 organization licensees are conducting live standardbred race meetings between 6:30 p.m. and 6:30 a.m., if there is any day in that week on which only one organization licensee is conducting a standardbred race meeting between 6:30 p.m. and 6:30 a.m., that organization licensee shall be the host track provided that the 2 organization licensees collectively conduct live standardbred racing between 6:30 p.m. and 6:30 a.m. during the week in which concurrent race meetings occur no less than 5 days per week with no less than 9 races per day. During each week of the calendar year in which 2 organization licensees are concurrently conducting live standardbred race meetings on one or more days between 6:30 p.m. and 6:30 a.m., if there is any day in that week on which no organization licensee is conducting a standardbred race meeting between 6:30 p.m. and 6:30 a.m., the organization licensee conducting a standardbred race meeting during that week and time period that has been awarded the most racing dates during the calendar year between 6:30 p.m. and 6:30 a.m. shall be the host track, provided that the 2 organization licensees collectively conduct live standardbred racing between 6:30 p.m. and 6:30 a.m. during the week in which concurrent race meetings occur no less than 5 days per week with no less than 9 races per day. The requirement in this subsection (d) that live racing be conducted no less than 5 days per week with no less than 9 races per day shall be subject to exceptions set forth in items (1), (2), and (3) of subsection (a) of Section 3.075.
(e) During any calendar period in which no organization licensee has been awarded a thoroughbred race meeting, the host track, between the hours of 6:30 a.m. and 6:30 p.m. of such period, shall be an organization licensee determined by the Board, provided the organization licensee has been awarded a thoroughbred race meeting in the current year and is eligible to be a host track.
(Source: P.A. 91-40, eff. 6-25-99.)

(230 ILCS 5/3.076)
Sec. 3.076. "Interstate commission fee" means the fee or commission paid by an Illinois licensee to receive an interstate simulcast.
(Source: P.A. 89-16, eff. 5-30-95.)

(230 ILCS 5/3.077)
Sec. 3.077. Non-host licensee. "Non-host licensee" means a licensee operating concurrently with a host track, but does not include an advance deposit wagering licensee.
(Source: P.A. 96-762, eff. 8-25-09.)

(230 ILCS 5/3.078)
Sec. 3.078. "Supplemental interstate simulcast" means an interstate simulcast race or race programs received by a non-host licensee in addition to simulcasts received from a host track.
(Source: P.A. 89-16, eff. 5-30-95.)

(230 ILCS 5/3.079)
Sec. 3.079. "Affiliated non-host licensee" means a non-host licensee owned by the same organization licensee.
(Source: P.A. 89-16, eff. 5-30-95.)

(230 ILCS 5/3.080)
Sec. 3.080. "Simulcast program" means the program of simultaneously televised horse races, including (i) the signal of any out-of-state horse race selected by the host track subject to the disapproval of the Board, (ii) the signals of live racing of all organization licensees, which must be included by the host track; and (iii) the signal of live racing at the DuQuoin and Springfield State fairs, if mandated by the Board.
(Source: P.A. 89-16, eff. 5-30-95.)

(230 ILCS 5/3.08) (from Ch. 8, par. 37-3.08)
Sec. 3.08. "Minor" means any individual under the age of 18 years.
(Source: P.A. 93-363, eff. 1-1-04.)

(230 ILCS 5/3.09) (from Ch. 8, par. 37-3.09)
Sec. 3.09. "Occupation Licensee" means any person who has obtained an occupation license pursuant to Section 15.
(Source: P.A. 79-1185.)

(230 ILCS 5/3.10) (from Ch. 8, par. 37-3.10)
Sec. 3.10. (Repealed).
(Source: Repealed by P.A. 89-16, eff. 5-30-95.)

(230 ILCS 5/3.11) (from Ch. 8, par. 37-3.11)
Sec. 3.11. "Organization Licensee" means any person receiving an organization license from the Board to conduct a race meeting or meetings.
(Source: P.A. 79-1185.)

(230 ILCS 5/3.12) (from Ch. 8, par. 37-3.12)
Sec. 3.12. Pari-mutuel system of wagering. "Pari-mutuel system of wagering" means a form of wagering on the outcome of horse races in which wagers are made in various denominations on a horse or horses and all wagers for each race are pooled and held by a licensee for distribution in a manner approved by the Board. Wagers may be placed via any method or at any location authorized under this Act.
(Source: P.A. 96-762, eff. 8-25-09.)

(230 ILCS 5/3.13) (from Ch. 8, par. 37-3.13)
Sec. 3.13. "Pari-mutuel pool" or "mutuel pool" or "pool" means the total money wagered by patrons and held by a licensee under the pari-mutuel system on any horse or horses in a particular race. There is a separate mutuel pool for win, place and show, and for each of the various forms of betting as defined by the rules and regulations of the Board. Subject to the prior consent of the Board, any such pool may be supplemented by a licensee in order to guarantee a minimum distribution.
(Source: P.A. 89-16, eff. 5-30-95.)

(230 ILCS 5/3.14) (from Ch. 8, par. 37-3.14)
Sec. 3.14. "Person" means any individual, partnership, corporation, or other association or entity, trustee or legal representative.
A corporation which is a wholly owned subsidiary of another licensee corporation shall be deemed a separate person for purposes of this Act.
(Source: P.A. 81-1509.)

(230 ILCS 5/3.15) (from Ch. 8, par. 37-3.15)
Sec. 3.15. "Public official" means a person who is a public officer, as defined in Section 2-18 of the Criminal Code of 2012, of the State or any municipality, county or township.
(Source: P.A. 97-1150, eff. 1-25-13.)

(230 ILCS 5/3.16) (from Ch. 8, par. 37-3.16)
Sec. 3.16. "Racing" means horse racing.
(Source: P.A. 79-1185.)

(230 ILCS 5/3.17) (from Ch. 8, par. 37-3.17)
Sec. 3.17. "Racing days" (or dates) are days within a horse race meeting on which an organization licensee is authorized by the Board to conduct horse racing.
(Source: P.A. 89-16, eff. 5-30-95.)

(230 ILCS 5/3.18) (from Ch. 8, par. 37-3.18)
Sec. 3.18. "Executive Director" means the executive director of the Illinois Racing Board.
(Source: P.A. 84-531.)

(230 ILCS 5/3.19) (from Ch. 8, par. 37-3.19)
Sec. 3.19. "Stewards" means the steward or stewards representing the Board, the steward or stewards representing the organization licensee, and any other steward or stewards whose duty it shall be to supervise any horse race meeting as may be provided for by rules and regulations of the Board; such rules and regulations shall specify the number of stewards to be appointed, the method and manner of their appointment, and their powers, authority and duties. Stewards shall have the power to administer oaths and affirmations.
(Source: P.A. 83-589.)

(230 ILCS 5/3.20)
Sec. 3.20. Licensee. "Licensee" means an individual organization licensee, an inter-track wagering licensee, an inter-track wagering location licensee, or an advance deposit wagering licensee, as the context of this Act requires.
(Source: P.A. 96-762, eff. 8-25-09.)

(230 ILCS 5/3.21)
Sec. 3.21. "Facilities" means the offices, racetracks and all related grounds and structures, and other building improvements or fixtures associated with the activities of a licensee under this Act.
(Source: P.A. 89-16, eff. 5-30-95.)

(230 ILCS 5/3.22)
Sec. 3.22. Wagering facility. "Wagering facility" means any location at which a licensee, other than an advance deposit wagering licensee, may accept or receive pari-mutuel wagers under this Act.
(Source: P.A. 96-762, eff. 8-25-09.)

(230 ILCS 5/3.23)
Sec. 3.23. Wagering. "Wagering" means, collectively, the pari-mutuel system of wagering, inter-track wagering, simulcast wagering, and advance deposit wagering.
(Source: P.A. 96-762, eff. 8-25-09.)

(230 ILCS 5/3.28)
Sec. 3.28. Advance deposit wagering licensee. "Advance deposit wagering licensee" means a person licensed by the Board to conduct advance deposit wagering. An advance deposit wagering licensee shall be an organization licensee or a person or third party who contracts with an organization licensee in order to conduct advance deposit wagering.
(Source: P.A. 96-762, eff. 8-25-09.)

(230 ILCS 5/3.29)
Sec. 3.29. Advance deposit wagering. "Advance deposit wagering" means a method of pari-mutuel wagering in which an individual may establish an account, deposit money into the account, and use the account balance to pay for pari-mutuel wagering authorized by this Act. An advance deposit wager may be placed in person at a wagering facility or from any other location via a telephone-type device or any other electronic means. Any person who accepts an advance deposit wager who is not licensed by the Board as an advance deposit wagering licensee shall be considered in violation of this Act and the Criminal Code of 2012. Any advance deposit wager placed in person at a wagering facility shall be deemed to have been placed at that wagering facility.
(Source: P.A. 96-762, eff. 8-25-09; 97-1150, eff. 1-25-13.)

(230 ILCS 5/3.30)
Sec. 3.30. Advance deposit wagering terminal. "Advance deposit wagering terminal" means any electronic device placed by an advance deposit wagering licensee at a wagering facility that facilitates the placement of an advance deposit wager and that can be electronically tracked so the location of the wagering facility where the advance deposit wagering terminal is located can be readily identified and so all wagers placed through the advance deposit wagering terminal are easily reportable.
(Source: P.A. 96-762, eff. 8-25-09.)

(230 ILCS 5/4) (from Ch. 8, par. 37-4)
Sec. 4. The Board shall consist of 11 members to be appointed by the Governor with the advice and consent of the Senate, not more than 6 of whom shall be of the same political party, and one of whom shall be designated by the Governor to be chairman. Each member shall have a reasonable knowledge of harness or thoroughbred racing practices and procedure and of the principles of harness or thoroughbred racing and breeding and, at the time of his appointment, shall be a resident of the State of Illinois and shall have resided therein for a period of at least 5 years next preceding his appointment and qualification and he shall be a qualified voter therein and not less than 25 years of age.
(Source: P.A. 91-798, eff. 7-9-00.)

(230 ILCS 5/5) (from Ch. 8, par. 37-5)
Sec. 5. As soon as practicable following the effective date of this amendatory Act of 1995, the Governor shall appoint, with the advice and consent of the Senate, members to the Board as follows: 3 members for terms expiring July 1, 1996; 3 members for terms expiring July 1, 1998; and 3 members for terms expiring July 1, 2000. Of the 2 additional members appointed pursuant to this amendatory Act of the 91st General Assembly, the initial term of one member shall expire on July 1, 2002 and the initial term of the other member shall expire on July 1, 2004. Thereafter, the terms of office of the Board members shall be 6 years. Incumbent members on the effective date of this amendatory Act of 1995 shall continue to serve only until their successors are appointed and have qualified.
Each member of the Board shall receive $300 per day for each day the Board meets and for each day the member conducts a hearing pursuant to Section 16 of this Act, provided that no Board member shall receive more than $5,000 in such fees during any calendar year, or an amount set by the Compensation Review Board, whichever is greater. Members of the Board shall also be reimbursed for all actual and necessary expenses and disbursements incurred in the execution of their official duties.
(Source: P.A. 91-357, eff. 7-29-99; 91-798, eff. 7-9-00.)

(230 ILCS 5/6) (from Ch. 8, par. 37-6)
Sec. 6. (a) No person shall be appointed a member of the Board or continue to be a member of the Board who is (or any member of whose family is) a member of the Board of Directors of, or who is a person financially interested in, any licensee or other person who has applied for racing dates to the Board, or the operations thereof including, but not limited to, concessions, data processing, track maintenance, track security and pari-mutuel operations, located, scheduled or doing business within the State of Illinois, or in any race horse competing at a meeting under the Board's jurisdiction. No Board member shall hold any other public office for which he shall receive compensation other than necessary travel or other incidental expenses.
(b) No person shall be a member of the Board who is not of good moral character or who has been convicted of, or is under indictment for, a felony under the laws of Illinois or any other state, or the United States.
(Source: P.A. 89-16, eff. 5-30-95.)

(230 ILCS 5/7) (from Ch. 8, par. 37-7)
Sec. 7. Vacancies in the Board shall be filled for the unexpired term in like manner as original appointments. Each member of the Board shall be eligible for reappointment in the discretion of the Governor with the advice and consent of the Senate.
(Source: P.A. 79-1185.)

(230 ILCS 5/8) (from Ch. 8, par. 37-8)
Sec. 8. Before entering upon the discharge of the duties of his office, each member of the Board shall take an oath that he will faithfully execute the duties of his office according to the laws of the State and the rules and regulations adopted therewith. Any member of the Board who fails to take oath within 30 days from the date of his appointment shall be guilty of neglect of duty and may be removed by the Governor.
(Source: P.A. 89-16, eff. 5-30-95.)

(230 ILCS 5/9) (from Ch. 8, par. 37-9)
Sec. 9. The Board shall have all powers necessary and proper to fully and effectively execute the provisions of this Act, including, but not limited to, the following:
(a) The Board is vested with jurisdiction and supervision over all race meetings in this State, over all licensees doing business in this State, over all occupation licensees, and over all persons on the facilities of any licensee. Such jurisdiction shall include the power to issue licenses to the Illinois Department of Agriculture authorizing the pari-mutuel system of wagering on harness and Quarter Horse races held (1) at the Illinois State Fair in Sangamon County, and (2) at the DuQuoin State Fair in Perry County. The jurisdiction of the Board shall also include the power to issue licenses to county fairs which are eligible to receive funds pursuant to the Agricultural Fair Act, as now or hereafter amended, or their agents, authorizing the pari-mutuel system of wagering on horse races conducted at the county fairs receiving such licenses. Such licenses shall be governed by subsection (n) of this Section.
Upon application, the Board shall issue a license to the Illinois Department of Agriculture to conduct harness and Quarter Horse races at the Illinois State Fair and at the DuQuoin State Fairgrounds during the scheduled dates of each fair. The Board shall not require and the Department of Agriculture shall be exempt from the requirements of Sections 15.3, 18 and 19, paragraphs (a)(2), (b), (c), (d), (e), (e-5), (e-10), (f), (g), and (h) of Section 20, and Sections 21, 24 and 25. The Board and the Department of Agriculture may extend any or all of these exemptions to any contractor or agent engaged by the Department of Agriculture to conduct its race meetings when the Board determines that this would best serve the public interest and the interest of horse racing.
Notwithstanding any provision of law to the contrary, it shall be lawful for any licensee to operate pari-mutuel wagering or contract with the Department of Agriculture to operate pari-mutuel wagering at the DuQuoin State Fairgrounds or for the Department to enter into contracts with a licensee, employ its owners, employees or agents and employ such other occupation licensees as the Department deems necessary in connection with race meetings and wagerings.
(b) The Board is vested with the full power to promulgate reasonable rules and regulations for the purpose of administering the provisions of this Act and to prescribe reasonable rules, regulations and conditions under which all horse race meetings or wagering in the State shall be conducted. Such reasonable rules and regulations are to provide for the prevention of practices detrimental to the public interest and to promote the best interests of horse racing and to impose penalties for violations thereof.
(c) The Board, and any person or persons to whom it delegates this power, is vested with the power to enter the facilities and other places of business of any licensee to determine whether there has been compliance with the provisions of this Act and its rules and regulations.
(d) The Board, and any person or persons to whom it delegates this power, is vested with the authority to investigate alleged violations of the provisions of this Act, its reasonable rules and regulations, orders and final decisions; the Board shall take appropriate disciplinary action against any licensee or occupation licensee for violation thereof or institute appropriate legal action for the enforcement thereof.
(e) The Board, and any person or persons to whom it delegates this power, may eject or exclude from any race meeting or the facilities of any licensee, or any part thereof, any occupation licensee or any other individual whose conduct or reputation is such that his presence on those facilities may, in the opinion of the Board, call into question the honesty and integrity of horse racing or wagering or interfere with the orderly conduct of horse racing or wagering; provided, however, that no person shall be excluded or ejected from the facilities of any licensee solely on the grounds of race, color, creed, national origin, ancestry, or sex. The power to eject or exclude an occupation licensee or other individual may be exercised for just cause by the licensee or the Board, subject to subsequent hearing by the Board as to the propriety of said exclusion.
(f) The Board is vested with the power to acquire, establish, maintain and operate (or provide by contract to maintain and operate) testing laboratories and related facilities, for the purpose of conducting saliva, blood, urine and other tests on the horses run or to be run in any horse race meeting and to purchase all equipment and supplies deemed necessary or desirable in connection with any such testing laboratories and related facilities and all such tests.
(g) The Board may require that the records, including financial or other statements of any licensee or any person affiliated with the licensee who is involved directly or indirectly in the activities of any licensee as regulated under this Act to the extent that those financial or other statements relate to such activities be kept in such manner as prescribed by the Board, and that Board employees shall have access to those records during reasonable business hours. Within 120 days of the end of its fiscal year, each licensee shall transmit to the Board an audit of the financial transactions and condition of the licensee's total operations. All audits shall be conducted by certified public accountants. Each certified public accountant must be registered in the State of Illinois under the Illinois Public Accounting Act. The compensation for each certified public accountant shall be paid directly by the licensee to the certified public accountant. A licensee shall also submit any other financial or related information the Board deems necessary to effectively administer this Act and all rules, regulations, and final decisions promulgated under this Act.
(h) The Board shall name and appoint in the manner provided by the rules and regulations of the Board: an Executive Director; a State director of mutuels; State veterinarians and representatives to take saliva, blood, urine and other tests on horses; licensing personnel; revenue inspectors; and State seasonal employees (excluding admission ticket sellers and mutuel clerks). All of those named and appointed as provided in this subsection shall serve during the pleasure of the Board; their compensation shall be determined by the Board and be paid in the same manner as other employees of the Board under this Act.
(i) The Board shall require that there shall be 3 stewards at each horse race meeting, at least 2 of whom shall be named and appointed by the Board. Stewards appointed or approved by the Board, while performing duties required by this Act or by the Board, shall be entitled to the same rights and immunities as granted to Board members and Board employees in Section 10 of this Act.
(j) The Board may discharge any Board employee who fails or refuses for any reason to comply with the rules and regulations of the Board, or who, in the opinion of the Board, is guilty of fraud, dishonesty or who is proven to be incompetent. The Board shall have no right or power to determine who shall be officers, directors or employees of any licensee, or their salaries except the Board may, by rule, require that all or any officials or employees in charge of or whose duties relate to the actual running of races be approved by the Board.
(k) The Board is vested with the power to appoint delegates to execute any of the powers granted to it under this Section for the purpose of administering this Act and any rules or regulations promulgated in accordance with this Act.
(l) The Board is vested with the power to impose civil penalties of up to $5,000 against an individual and up to $10,000 against a licensee for each violation of any provision of this Act, any rules adopted by the Board, any order of the Board or any other action which, in the Board's discretion, is a detriment or impediment to horse racing or wagering. All such civil penalties shall be deposited into the Horse Racing Fund.
(m) The Board is vested with the power to prescribe a form to be used by licensees as an application for employment for employees of each licensee.
(n) The Board shall have the power to issue a license to any county fair, or its agent, authorizing the conduct of the pari-mutuel system of wagering. The Board is vested with the full power to promulgate reasonable rules, regulations and conditions under which all horse race meetings licensed pursuant to this subsection shall be held and conducted, including rules, regulations and conditions for the conduct of the pari-mutuel system of wagering. The rules, regulations and conditions shall provide for the prevention of practices detrimental to the public interest and for the best interests of horse racing, and shall prescribe penalties for violations thereof. Any authority granted the Board under this Act shall extend to its jurisdiction and supervision over county fairs, or their agents, licensed pursuant to this subsection. However, the Board may waive any provision of this Act or its rules or regulations which would otherwise apply to such county fairs or their agents.
(o) Whenever the Board is authorized or required by law to consider some aspect of criminal history record information for the purpose of carrying out its statutory powers and responsibilities, then, upon request and payment of fees in conformance with the requirements of Section 2605-400 of the Department of State Police Law (20 ILCS 2605/2605-400), the Department of State Police is authorized to furnish, pursuant to positive identification, such information contained in State files as is necessary to fulfill the request.
(p) To insure the convenience, comfort, and wagering accessibility of race track patrons, to provide for the maximization of State revenue, and to generate increases in purse allotments to the horsemen, the Board shall require any licensee to staff the pari-mutuel department with adequate personnel.
(Source: P.A. 97-1060, eff. 8-24-12.)

(230 ILCS 5/10) (from Ch. 8, par. 37-10)
Sec. 10. Any Board member or Board employee who is subject to any civil action arising from any act executed by him while serving as a Board member or Board employee shall be represented by the Attorney General. All costs of defending such law suit and satisfaction of any judgment rendered against a Board member or Board employee shall be incurred by the Board. Any Board member or Board employee is entitled to the benefit of this Section provided the act was committed in good faith.
(Source: P.A. 79-1185.)

(230 ILCS 5/11) (from Ch. 8, par. 37-11)
Sec. 11. (Repealed).
(Source: Repealed by P.A. 88-495.)

(230 ILCS 5/12) (from Ch. 8, par. 37-12)
Sec. 12. (a) Board members shall employ under the "Personnel Code", as now or hereafter amended, such representatives, accountants, clerks, stenographers, inspectors, and other employees as may be necessary. No person shall be appointed or hold any office or position under the Board who, or any member of whose family, is:
(1) an official of, or has any financial or ownership

interest in any licensee or occupation licensee engaged in conducting racing within this State, or,

(2) an owner, trainer, jockey, or harness driver of a

horse competing at a race meeting under the jurisdiction of the Board.

(b) Any employee violating the prohibitions set forth in subsection (a) of this Section shall be subject to the termination of his or her employment. If the Board determines that an employee is in violation of subsection (a) of this Section and should be discharged, it must observe the procedures outlined in the "Personnel Code", as now or hereafter amended, as they apply to discharge proceedings.
(c) No person employed by the Board during the 12 months preceding the effective date of this Act shall be terminated from employment due to a violation of the prohibitions set forth in subsection (a) of this Section.
(Source: P.A. 89-16, eff. 5-30-95.)

(230 ILCS 5/12.1) (from Ch. 8, par. 37-12.1)
Sec. 12.1. (a) The General Assembly finds that the Illinois Racing Industry does not include a fair proportion of minority or female workers.
Therefore, the General Assembly urges that the job training institutes, trade associations and employers involved in the Illinois Horse Racing Industry take affirmative action to encourage equal employment opportunity to all workers regardless of race, color, creed or sex.
Before an organization license, inter-track wagering license or inter-track wagering location license can be granted, the applicant for any such license shall execute and file with the Board a good faith affirmative action plan to recruit, train and upgrade minorities and females in all classifications with the applicant for license. One year after issuance of any such license, and each year thereafter, the licensee shall file a report with the Board evidencing and certifying compliance with the originally filed affirmative action plan.
(b) At least 10% of the total amount of all State contracts for the infrastructure improvement of any race track grounds in this State shall be let to minority-owned businesses or women-owned businesses. "State contract", "minority-owned business" and "women-owned business" shall have the meanings ascribed to them under the Business Enterprise for Minorities, Women, and Persons with Disabilities Act.
(Source: P.A. 100-391, eff. 8-25-17.)

(230 ILCS 5/12.2)
Sec. 12.2. Business enterprise program.
(a) For the purposes of this Section, the terms "minority", "minority-owned business", "woman", "women-owned business", "person with a disability", and "business owned by a person with a disability" have the meanings ascribed to them in the Business Enterprise for Minorities, Women, and Persons with Disabilities Act.
(b) The Board shall, by rule, establish goals for the award of contracts by each organization licensee or inter-track wagering licensee to businesses owned by minorities, women, and persons with disabilities, expressed as percentages of an organization licensee's or inter-track wagering licensee's total dollar amount of contracts awarded during each calendar year. Each organization licensee or inter-track wagering licensee must make every effort to meet the goals established by the Board pursuant to this Section. When setting the goals for the award of contracts, the Board shall not include contracts where: (1) licensees are purchasing goods or services from vendors or suppliers or in markets where there are no or a limited number of minority-owned businesses, women-owned businesses, or businesses owned by persons with disabilities that would be sufficient to satisfy the goal; (2) there are no or a limited number of suppliers licensed by the Board; (3) the licensee or its parent company owns a company that provides the goods or services; or (4) the goods or services are provided to the licensee by a publicly traded company.
(c) Each organization licensee or inter-track wagering licensee shall file with the Board an annual report of its utilization of minority-owned businesses, women-owned businesses, and businesses owned by persons with disabilities during the preceding calendar year. The reports shall include a self-evaluation of the efforts of the organization licensee or inter-track wagering licensee to meet its goals under this Section.
(d) The organization licensee or inter-track wagering licensee shall have the right to request a waiver from the requirements of this Section. The Board shall grant the waiver where the organization licensee or inter-track wagering licensee demonstrates that there has been made a good faith effort to comply with the goals for participation by minority-owned businesses, women-owned businesses, and businesses owned by persons with disabilities.
(e) If the Board determines that its goals and policies are not being met by any organization licensee or inter-track wagering licensee, then the Board may:
(1) adopt remedies for such violations; and
(2) recommend that the organization licensee or

inter-track wagering licensee provide additional opportunities for participation by minority-owned businesses, women-owned businesses, and businesses owned by persons with disabilities; such recommendations may include, but shall not be limited to:

(A) assurances of stronger and better focused

solicitation efforts to obtain more minority-owned businesses, women-owned businesses, and businesses owned by persons with disabilities as potential sources of supply;

(B) division of job or project requirements, when

economically feasible, into tasks or quantities to permit participation of minority-owned businesses, women-owned businesses, and businesses owned by persons with disabilities;

(C) elimination of extended experience or

capitalization requirements, when programmatically feasible, to permit participation of minority-owned businesses, women-owned businesses, and businesses owned by persons with disabilities;

(D) identification of specific proposed contracts

as particularly attractive or appropriate for participation by minority-owned businesses, women-owned businesses, and businesses owned by persons with disabilities, such identification to result from and be coupled with the efforts of items (A) through (C); and

(E) implementation of regulations established

for the use of the sheltered market process.

(f) The Board shall file, no later than March 1 of each year, an annual report that shall detail the level of achievement toward the goals specified in this Section over the 3 most recent fiscal years. The annual report shall include, but need not be limited to:
(1) a summary detailing expenditures subject to

the goals, the actual goals specified, and the goals attained by each organization licensee or inter-track wagering licensee;

(2) a summary of the number of contracts awarded and

the average contract amount by each organization licensee or inter-track wagering licensee;

(3) an analysis of the level of overall goal

achievement concerning purchases from minority-owned businesses, women-owned businesses, and businesses owned by persons with disabilities;

(4) an analysis of the number of minority-owned

businesses, women-owned businesses, and businesses owned by persons with disabilities that are certified under the program as well as the number of those businesses that received State procurement contracts; and

(5) (blank).
(Source: P.A. 99-78, eff. 7-20-15; 99-891, eff. 1-1-17; 100-391, eff. 8-25-17.)

(230 ILCS 5/13) (from Ch. 8, par. 37-13)
Sec. 13. The executive director shall perform any and all duties that the Board shall assign him. The salary of the executive director shall be determined by the Board and, in addition, he shall be reimbursed for all actual and necessary expenses incurred by him in discharge of his official duties. The executive director shall keep records of all proceedings of the Board and shall preserve all records, books, documents and other papers belonging to the Board or entrusted to its care. The executive director shall devote his full time to the duties of the office and shall not hold any other office or employment.
(Source: P.A. 84-531.)

(230 ILCS 5/14) (from Ch. 8, par. 37-14)
Sec. 14. (a) The Board shall hold regular and special meetings at such times and places as may be necessary to perform properly and effectively all duties required under this Act. A majority of the members of the Board shall constitute a quorum for the transaction of any business, for the performance of any duty, or for the exercise of any power which this Act requires the Board members to transact, perform or exercise en banc, except that upon order of the Board one of the Board members may conduct the hearing provided in Section 16. The Board member conducting such hearing shall have all powers and rights granted to the Board in this Act. The record made at the hearing shall be reviewed by the Board, or a majority thereof, and the findings and decision of the majority of the Board shall constitute the order of the Board in such case.
(b) The Board shall obtain a court reporter who will be present at each regular and special meeting and proceeding and who shall make accurate transcriptions thereof except that when in the judgment of the Board an emergency situation requires a meeting by teleconference, the executive director shall prepare minutes of the meeting indicating the date and time of the meeting and which members of the Board were present or absent, summarizing all matters proposed, deliberated, or decided at the meeting, and indicating the results of all votes taken. The public shall be allowed to listen to the proceedings of that meeting at all Board branch offices.
(c) The Board shall provide records which are separate and distinct from the records of any other State board or commission. Such records shall be available for public inspection and shall accurately reflect all Board proceedings.
(d) The Board shall file a written annual report with the Governor on or before March 1 each year and such additional reports as the Governor may request. The annual report shall include a statement of receipts and disbursements by the Board, actions taken by the Board, a report on the industry's progress toward the policy objectives established in Section 1.2 of this Act, and any additional information and recommendations which the Board may deem valuable or which the Governor may request.
(e) The Board shall maintain a branch office on the ground of every organization licensee during the organization licensee's race meeting, which office shall be kept open throughout the time the race meeting is held. The Board shall designate one of its members, or an authorized agent of the Board who shall have the authority to act for the Board, to be in charge of the branch office during the time it is required to be kept open.
(Source: P.A. 91-40, eff. 6-25-99.)

(230 ILCS 5/14a) (from Ch. 8, par. 37-14a)
Sec. 14a. The Board may employ hearing officers qualified by professional training or previous experience according to rules established by the Board. The Board shall also establish rules providing for the disqualification of hearing officers for bias or conflict of interest. Such hearing officers shall, under the direction of the Board, take testimony of witnesses, examine accounts, records, books, papers and facilities, either by holding hearings or making independent investigations, in any matter referred to them by the Board; and make report thereof to the Board, and attend at hearings before the Board when so directed by the Board, for the purpose of explaining their investigations and the result thereof to the Board and the parties interested; and perform such other duties as the Board may direct, subject to its orders. The Board may make final administrative decisions based upon reports presented to it and investigations and hearings conducted by hearing officers.
(Source: P.A. 89-16, eff. 5-30-95.)

(230 ILCS 5/15) (from Ch. 8, par. 37-15)
Sec. 15. (a) The Board shall, in its discretion, issue occupation licenses to horse owners, trainers, harness drivers, jockeys, agents, apprentices, grooms, stable foremen, exercise persons, veterinarians, valets, blacksmiths, concessionaires and others designated by the Board whose work, in whole or in part, is conducted upon facilities within the State. Such occupation licenses will be obtained prior to the persons engaging in their vocation upon such facilities. The Board shall not license pari-mutuel clerks, parking attendants, security guards and employees of concessionaires. No occupation license shall be required of any person who works at facilities within this State as a pari-mutuel clerk, parking attendant, security guard or as an employee of a concessionaire. Concessionaires of the Illinois State Fair and DuQuoin State Fair and employees of the Illinois Department of Agriculture shall not be required to obtain an occupation license by the Board.
(b) Each application for an occupation license shall be on forms prescribed by the Board. Such license, when issued, shall be for the period ending December 31 of each year, except that the Board in its discretion may grant 3-year licenses. The application shall be accompanied by a fee of not more than $25 per year or, in the case of 3-year occupation license applications, a fee of not more than $60. Each applicant shall set forth in the application his full name and address, and if he had been issued prior occupation licenses or has been licensed in any other state under any other name, such name, his age, whether or not a permit or license issued to him in any other state has been suspended or revoked and if so whether such suspension or revocation is in effect at the time of the application, and such other information as the Board may require. Fees for registration of stable names shall not exceed $50.00.
(c) The Board may in its discretion refuse an occupation license to any person:
(1) who has been convicted of a crime;
(2) who is unqualified to perform the duties required

of such applicant;

(3) who fails to disclose or states falsely any

information called for in the application;

(4) who has been found guilty of a violation of this

Act or of the rules and regulations of the Board; or

(5) whose license or permit has been suspended,

revoked or denied for just cause in any other state.

(d) The Board may suspend or revoke any occupation license:
(1) for violation of any of the provisions of this

Act; or

(2) for violation of any of the rules or regulations

of the Board; or

(3) for any cause which, if known to the Board, would

have justified the Board in refusing to issue such occupation license; or

(4) for any other just cause.
(e) Each applicant shall submit his or her fingerprints to the Department of State Police in the form and manner prescribed by the Department of State Police. These fingerprints shall be checked against the fingerprint records now and hereafter filed in the Department of State Police and Federal Bureau of Investigation criminal history records databases. The Department of State Police shall charge a fee for conducting the criminal history records check, which shall be deposited in the State Police Services Fund and shall not exceed the actual cost of the records check. The Department of State Police shall furnish, pursuant to positive identification, records of conviction to the Board. Each applicant for licensure shall submit with his occupation license application, on forms provided by the Board, 2 sets of his fingerprints. All such applicants shall appear in person at the location designated by the Board for the purpose of submitting such sets of fingerprints; however, with the prior approval of a State steward, an applicant may have such sets of fingerprints taken by an official law enforcement agency and submitted to the Board.
(f) The Board may, in its discretion, issue an occupation license without submission of fingerprints if an applicant has been duly licensed in another recognized racing jurisdiction after submitting fingerprints that were subjected to a Federal Bureau of Investigation criminal history background check in that jurisdiction.
(Source: P.A. 93-418, eff. 1-1-04.)

(230 ILCS 5/15.1) (from Ch. 8, par. 37-15.1)
Sec. 15.1. Upon collection of the fee accompanying the application for an occupation license, the Board shall be authorized to make daily temporary deposits of the fees, for a period not to exceed 7 days, with the horsemen's bookkeeper at a race meeting. The horsemen's bookkeeper shall issue a check, payable to the order of the Illinois Racing Board, for monies deposited under this Section within 24 hours of receipt of the monies. Provided however, upon the issuance of the check by the horsemen's bookkeeper the check shall be deposited into the Horse Racing Fund.
(Source: P.A. 97-1060, eff. 8-24-12.)

(230 ILCS 5/15.2) (from Ch. 8, par. 37-15.2)
Sec. 15.2. (a) No pari-mutuel clerk, parking attendant or security guard employed by a licensee at a wagering facility shall commit any of the following acts: theft; fraud; wagering during the course of employment; touting; bookmaking; or any other act which is detrimental to the best interests of racing in Illinois. For purposes of this Section:
(1) "Theft" means the act of knowingly:
(A) obtaining or exerting unauthorized control

over State revenue or revenue of a licensee; or

(B) by deception obtaining control over patron

dollars.

(2) "Fraud" means the act of knowingly providing

false, misleading or deceptive information to a federal, State or local governmental body.

(3) "Wagering" means the act of placing a wager at a

wagering facility on the outcome of a horse race under the jurisdiction of the Board by a pari-mutuel clerk during the course of employment.

(4) "Touting" means the act of soliciting anything of

value in exchange for information regarding the outcome of a horse race on which wagers are made at a wagering facility under the jurisdiction of the Board.

(5) "Bookmaking" means the act of accepting a wager

from an individual with the intent to withhold the wager from being placed by the individual at a wagering facility.

(b) A licensee, or occupation licensee upon receiving information that a pari-mutuel clerk, parking attendant or security guard in his employ has been accused of committing any act prohibited by subsection (a) of this Section shall:
(1) give immediate written notice of such accusation

to the stewards of the race meeting and to the accused pari-mutuel clerk, parking attendant or security guard, and

(2) give written notice of such accusation within a

reasonable time to the Board.

The Board may impose a civil penalty authorized by subsection (l) of Section 9 of this Act against a licensee or occupation licensee who fails to give any notice required by this subsection.
(c) Upon receiving the notice required by subsection (b) of this Section the stewards shall conduct an inquiry into the matter.
If the stewards determine that the accused has committed any of the acts prohibited by subsection (a) of this Section, they may exclude the accused or declare that person ineligible for employment at any pari-mutuel race meeting or wagering facility under the jurisdiction of the Board. A person so excluded or declared ineligible for employment may request a hearing before the Board as provided in Section 16 of this Act.
(Source: P.A. 89-16, eff. 5-30-95.)

(230 ILCS 5/15.3) (from Ch. 8, par. 37-15.3)
Sec. 15.3. Any person who makes application for an employment position as a pari-mutuel clerk, parking attendant or security guard with a licensee, where such position would involve work conducted in whole or in part at a wagering facility within this State shall be required to fill out an employment application form prescribed by the Illinois Racing Board. Such application form shall require the applicant to state the following:
(a) whether the applicant has ever been convicted of a felony offense under the laws of this State, the laws of any other state, or the laws of the United States;
(b) whether the applicant has ever been convicted of a misdemeanor offense under the laws of this State, the laws of any other state, or the laws of the United States, which offense involved dishonesty, fraud, deception or moral turpitude;
(c) whether the applicant has ever been excluded by the Board or any other jurisdiction where wagering is conducted;
(d) whether the applicant has ever committed an act of touting, bookmaking, theft, or fraud, as those terms are defined in Section 15.2 of this Act; and
(e) any other information that the Board may deem necessary to carry out the purposes of Public Act 84-1468.
The applicant shall sign the application form and certify that, under the penalties of perjury of this State, the statements set forth in the application form are true and correct.
The licensee shall, upon its decision to hire the applicant, forward a copy of the application form to the Board. The Board shall review the application form immediately upon receipt.
The Board's review of the application form shall include an inquiry as to whether the applicant has been accused of any of the acts prohibited under Section 15.2 of this Act and, if the Board does find that the applicant has been so accused, it shall conduct an investigation to determine whether, by a standard of reasonable certainty, the applicant committed the act. If the Board determines that the applicant did commit any of the acts prohibited under that Section, it may exclude the applicant or declare that the applicant is ineligible for employment.
The Board may declare an applicant ineligible for employment if it finds that the applicant has been previously excluded by the Board. In making such a declaration, the Board shall consider: (a) the reasons the applicant had been previously excluded; (b) the period of time that has elapsed since the applicant was excluded; and (c) how the previous exclusion relates to the applicant's ability to perform the duties of the employment position for which he or she is applying.
When the Board excludes an applicant or declares an applicant ineligible for employment, it shall immediately notify such applicant and the licensee of its action. A person so excluded or declared ineligible for employment may request a hearing before the Board in accordance with Section 16 of this Act.
No licensee may employ a pari-mutuel clerk, parking attendant or security guard at a wagering facility after such licensee has been notified that such person has been declared ineligible by the Board.
Nothing herein shall be construed to limit the Board's exclusionary authority under Section 16.
Sections 15.2 and 15.3 of this Act shall apply to any person who holds an employment position as a pari-mutuel clerk, parking attendant, or security guard subsequent to July 1, 1987 with a licensee. All such employees employed prior to July 1, 1987 shall be required to file employment applications with the Board, and the information required under subparagraphs (a) through (e) of this Section pertaining to conduct or activities prior to July 1, 1987 shall only be used by the Board in its determination to exclude an applicant or its declaration that an applicant is ineligible for employment based on conduct that occurs after July 1, 1987.
(Source: P.A. 89-16, eff. 5-30-95.)

(230 ILCS 5/15.4) (from Ch. 8, par. 37-15.4)
Sec. 15.4. The Board shall take disciplinary action authorized by subsection (d) of Section 9 of this Act or impose a civil penalty authorized by subsection (1) of Section 9 of this Act against any licensee which requires, as a condition precedent to employment, membership in any labor organization or association. Nothing in this Section shall prohibit an agreement between a labor organization or association and any such licensee which requires that, once employed, an employee be a member of the labor organization or association.
(Source: P.A. 89-16, eff. 5-30-95.)

(230 ILCS 5/16) (from Ch. 8, par. 37-16)
Sec. 16. (a) The Board shall, in accordance with Section 15, have the power to revoke or suspend an occupation license, and the steward or judges at a race meeting shall have the power to suspend an occupation license of any horse owner, trainer, harness driver, jockey, agent, apprentice, groom, stable foreman, exercise boy, veterinarian, valet, blacksmith or concessionaire whose work, in whole or in part, is conducted at facilities within the State, or to determine the eligibility for employment at a wagering facility of a pari-mutuel clerk, parking attendant or security guard. The Illinois Administrative Procedure Act shall not apply to the actions of the Board or of the stewards or judges at a race meeting, and those actions shall instead be subject to the procedures outlined in subsections (b) through (e) of this Section.
The Board may refuse to issue or may suspend the occupation license of any person who fails to file a return, or to pay the tax, penalty or interest shown in a filed return, or to pay any final assessment of tax, penalty or interest, as required by any tax Act administered by the Illinois Department of Revenue, until such time as the requirements of any such tax Act are satisfied.
(b) In the event the Board, for violation of the provisions of this Act or the rules and regulations of the Board or other just cause, refuses, revokes or suspends an occupation license, or a steward or the judges at any race meeting suspend an occupation license of any horse owner, trainer, harness driver, jockey, agent, apprentice, groom, stable foreman, exercise person, veterinarian, valet, blacksmith, concessionaire or other occupation licensee whose work, in whole or in part is conducted at facilities within the State and owned by a licensee, or declare a person ineligible for employment, then the occupation license of the person or his eligibility for employment shall be suspended pending a hearing of the Board.
(c) The person affected by such action at any race meeting may request a hearing before the Board within 5 days after receipt of notice of the suspension from the Board, the steward or the judges at any race meeting. The hearing shall be held by the Board within 7 days after such request has been received by the Board. Any action of a steward or the judges with respect to any occupation license or eligibility for employment may be heard by the Board on its own motion by giving the aggrieved party at least 3 days' notice in writing of the time and place of the hearing.
(d) All hearings by the Board under this Section shall be held at such place in the State as the Board may designate and any notice provided for shall be served by mailing it postage prepaid by certified mail to the parties affected. Any such notice so mailed is deemed to have been served on the business day next following the date of such mailing.
(e) The Board in conducting such hearings shall not be bound by technical rules of evidence, but all evidence offered before the Board shall be reduced to writing and shall, with petition and exhibits, if any, and the findings of the Board, be permanently preserved and constitute the record of the Board in such case. The Board may require that appellants bear reasonable costs of the production of hearing transcripts. Any of the parties affected in such hearing may be represented by counsel and introduce evidence. At the request of the Board, the Attorney General shall assist and participate in the conduct of such hearing.
(f) Every member of the Board has the power to administer oaths and affirmations, certify all official acts, issue subpoenas, compel the attendance and testimony of witnesses and the production of papers, books, accounts, and documents.
(g) Any person who is served with a subpoena (issued by the Board or any member thereof) to appear and testify, or to produce books, papers, accounts or documents in the course of an inquiry or hearing conducted under this Act, and who refuses or neglects to appear or to testify or to produce books, papers, accounts and documents relative to the hearings as commanded in such subpoenas, may be punished by the Circuit Court in the county where the violation is committed in the same manner as the Circuit Court may punish such refusal or neglect in a case filed in court.
(h) In case of disobedience to a subpoena, the Board may petition the Circuit Court in the county where the violation was committed for an order requiring the attendance and testimony of witnesses or the production of documentary evidence or both. A copy of such petition shall be served by personal notice or by registered or certified mail upon the person who has failed to obey that subpoena, and such person shall be advised in writing that a hearing upon the petition will be requested in a court room to be designated in that notice before the judge occupying the courtroom on a specified date and at a specified time.
(i) The court, upon the filing of such a petition, may order the person refusing to obey the subpoena to appear before the Board at a designated time, or to there produce documentary evidence, if so ordered, or to give evidence relating to the subject matter of the hearing. Any failure to obey such order of the Circuit Court may be punished by that court as a civil or criminal contempt upon itself.
(j) The Board, any member thereof or any applicant may, in connection with any hearing before the Board, cause the deposition of witnesses within or without the State to be taken on oral or written interrogatories in the manner prescribed for depositions in the courts of this State.
(k) At the conclusion of such hearing, the Board shall make its findings which shall be the basis of the refusal, suspension or revocation of the occupation license or other action taken by the Board. Such findings and the action of the Board shall be final. However, the action of the Board and the propriety thereof are subject to review under Section 46.
(Source: P.A. 89-16, eff. 5-30-95.)

(230 ILCS 5/17) (from Ch. 8, par. 37-17)
Sec. 17. No person shall hold or conduct a horse race meeting except at a State, county, township, agricultural or other fair without a valid and unrevoked organization license issued under this Act authorizing the holding of such meeting. No licensee shall conduct wagering at a wagering facility without a valid and unrevoked license issued under this Act authorizing the conduct of wagering.
(Source: P.A. 89-16, eff. 5-30-95.)

(230 ILCS 5/18) (from Ch. 8, par. 37-18)
Sec. 18. (a) Together with its application, each applicant for racing dates shall deliver to the Board a certified check or bank draft payable to the order of the Board for $1,000. In the event the applicant applies for racing dates in 2 or 3 successive calendar years as provided in subsection (b) of Section 21, the fee shall be $2,000. Filing fees shall not be refunded in the event the application is denied. All filing fees shall be deposited into the Horse Racing Fund.
(b) In addition to the filing fee of $1000 and the fees provided in subsection (j) of Section 20, each organization licensee shall pay a license fee of $100 for each racing program on which its daily pari-mutuel handle is $400,000 or more but less than $700,000, and a license fee of $200 for each racing program on which its daily pari-mutuel handle is $700,000 or more. The additional fees required to be paid under this Section by this amendatory Act of 1982 shall be remitted by the organization licensee to the Illinois Racing Board with each day's graduated privilege tax or pari-mutuel tax and breakage as provided under Section 27.
(c) Sections 11-42-1, 11-42-5, and 11-54-1 of the "Illinois Municipal Code," approved May 29, 1961, as now or hereafter amended, shall not apply to any license under this Act.
(Source: P.A. 97-1060, eff. 8-24-12.)

(230 ILCS 5/19) (from Ch. 8, par. 37-19)
Sec. 19. (a) No organization license may be granted to conduct a horse race meeting:
(1) except as provided in subsection (c) of Section

21 of this Act, to any person at any place within 35 miles of any other place licensed by the Board to hold a race meeting on the same date during the same hours, the mileage measurement used in this subsection (a) shall be certified to the Board by the Bureau of Systems and Services in the Illinois Department of Transportation as the most commonly used public way of vehicular travel;

(2) to any person in default in the payment of any

obligation or debt due the State under this Act, provided no applicant shall be deemed in default in the payment of any obligation or debt due to the State under this Act as long as there is pending a hearing of any kind relevant to such matter;

(3) to any person who has been convicted of the

violation of any law of the United States or any State law which provided as all or part of its penalty imprisonment in any penal institution; to any person against whom there is pending a Federal or State criminal charge; to any person who is or has been connected with or engaged in the operation of any illegal business; to any person who does not enjoy a general reputation in his community of being an honest, upright, law-abiding person; provided that none of the matters set forth in this subparagraph (3) shall make any person ineligible to be granted an organization license if the Board determines, based on circumstances of any such case, that the granting of a license would not be detrimental to the interests of horse racing and of the public;

(4) to any person who does not at the time of

application for the organization license own or have a contract or lease for the possession of a finished race track suitable for the type of racing intended to be held by the applicant and for the accommodation of the public.

(b) Horse racing on Sunday shall be prohibited unless authorized by ordinance or referendum of the municipality in which a race track or any of its appurtenances or facilities are located, or utilized.
(c) If any person is ineligible to receive an organization license because of any of the matters set forth in subsection (a) (2) or subsection (a) (3) of this Section, any other or separate person that either (i) controls, directly or indirectly, such ineligible person or (ii) is controlled, directly or indirectly, by such ineligible person or by a person which controls, directly or indirectly, such ineligible person shall also be ineligible.
(Source: P.A. 88-495; 89-16, eff. 5-30-95.)

(230 ILCS 5/20) (from Ch. 8, par. 37-20)
Sec. 20. (a) Any person desiring to conduct a horse race meeting may apply to the Board for an organization license. The application shall be made on a form prescribed and furnished by the Board. The application shall specify:
(1) the dates on which it intends to conduct the

horse race meeting, which dates shall be provided under Section 21;

(2) the hours of each racing day between which it

intends to hold or conduct horse racing at such meeting;

(3) the location where it proposes to conduct the

meeting; and

(4) any other information the Board may reasonably

require.

(b) A separate application for an organization license shall be filed for each horse race meeting which such person proposes to hold. Any such application, if made by an individual, or by any individual as trustee, shall be signed and verified under oath by such individual. If made by individuals or a partnership, it shall be signed and verified under oath by at least 2 of such individuals or members of such partnership as the case may be. If made by an association, corporation, corporate trustee or any other entity, it shall be signed by the president and attested by the secretary or assistant secretary under the seal of such association, trust or corporation if it has a seal, and shall also be verified under oath by one of the signing officers.
(c) The application shall specify the name of the persons, association, trust, or corporation making such application and the post office address of the applicant; if the applicant is a trustee, the names and addresses of the beneficiaries; if a corporation, the names and post office addresses of all officers, stockholders and directors; or if such stockholders hold stock as a nominee or fiduciary, the names and post office addresses of these persons, partnerships, corporations, or trusts who are the beneficial owners thereof or who are beneficially interested therein; and if a partnership, the names and post office addresses of all partners, general or limited; if the applicant is a corporation, the name of the state of its incorporation shall be specified.
(d) The applicant shall execute and file with the Board a good faith affirmative action plan to recruit, train, and upgrade minorities in all classifications within the association.
(e) With such application there shall be delivered to the Board a certified check or bank draft payable to the order of the Board for an amount equal to $1,000. All applications for the issuance of an organization license shall be filed with the Board before August 1 of the year prior to the year for which application is made and shall be acted upon by the Board at a meeting to be held on such date as shall be fixed by the Board during the last 15 days of September of such prior year. At such meeting, the Board shall announce the award of the racing meets, live racing schedule, and designation of host track to the applicants and its approval or disapproval of each application. No announcement shall be considered binding until a formal order is executed by the Board, which shall be executed no later than October 15 of that prior year. Absent the agreement of the affected organization licensees, the Board shall not grant overlapping race meetings to 2 or more tracks that are within 100 miles of each other to conduct the thoroughbred racing.
(e-5) In reviewing an application for the purpose of granting an organization license consistent with the best interests of the public and the sport of horse racing, the Board shall consider:
(1) the character, reputation, experience, and

financial integrity of the applicant and of any other separate person that either:

(i) controls the applicant, directly or

indirectly, or

(ii) is controlled, directly or indirectly, by

that applicant or by a person who controls, directly or indirectly, that applicant;

(2) the applicant's facilities or proposed facilities

for conducting horse racing;

(3) the total revenue without regard to Section 32.1

to be derived by the State and horsemen from the applicant's conducting a race meeting;

(4) the applicant's good faith affirmative action

plan to recruit, train, and upgrade minorities in all employment classifications;

(5) the applicant's financial ability to purchase and

maintain adequate liability and casualty insurance;

(6) the applicant's proposed and prior year's

promotional and marketing activities and expenditures of the applicant associated with those activities;

(7) an agreement, if any, among organization

licensees as provided in subsection (b) of Section 21 of this Act; and

(8) the extent to which the applicant exceeds or

meets other standards for the issuance of an organization license that the Board shall adopt by rule.

In granting organization licenses and allocating dates for horse race meetings, the Board shall have discretion to determine an overall schedule, including required simulcasts of Illinois races by host tracks that will, in its judgment, be conducive to the best interests of the public and the sport of horse racing.
(e-10) The Illinois Administrative Procedure Act shall apply to administrative procedures of the Board under this Act for the granting of an organization license, except that (1) notwithstanding the provisions of subsection (b) of Section 10-40 of the Illinois Administrative Procedure Act regarding cross-examination, the Board may prescribe rules limiting the right of an applicant or participant in any proceeding to award an organization license to conduct cross-examination of witnesses at that proceeding where that cross-examination would unduly obstruct the timely award of an organization license under subsection (e) of Section 20 of this Act; (2) the provisions of Section 10-45 of the Illinois Administrative Procedure Act regarding proposals for decision are excluded under this Act; (3) notwithstanding the provisions of subsection (a) of Section 10-60 of the Illinois Administrative Procedure Act regarding ex parte communications, the Board may prescribe rules allowing ex parte communications with applicants or participants in a proceeding to award an organization license where conducting those communications would be in the best interest of racing, provided all those communications are made part of the record of that proceeding pursuant to subsection (c) of Section 10-60 of the Illinois Administrative Procedure Act; (4) the provisions of Section 14a of this Act and the rules of the Board promulgated under that Section shall apply instead of the provisions of Article 10 of the Illinois Administrative Procedure Act regarding administrative law judges; and (5) the provisions of subsection (d) of Section 10-65 of the Illinois Administrative Procedure Act that prevent summary suspension of a license pending revocation or other action shall not apply.
(f) The Board may allot racing dates to an organization licensee for more than one calendar year but for no more than 3 successive calendar years in advance, provided that the Board shall review such allotment for more than one calendar year prior to each year for which such allotment has been made. The granting of an organization license to a person constitutes a privilege to conduct a horse race meeting under the provisions of this Act, and no person granted an organization license shall be deemed to have a vested interest, property right, or future expectation to receive an organization license in any subsequent year as a result of the granting of an organization license. Organization licenses shall be subject to revocation if the organization licensee has violated any provision of this Act or the rules and regulations promulgated under this Act or has been convicted of a crime or has failed to disclose or has stated falsely any information called for in the application for an organization license. Any organization license revocation proceeding shall be in accordance with Section 16 regarding suspension and revocation of occupation licenses.
(f-5) If, (i) an applicant does not file an acceptance of the racing dates awarded by the Board as required under part (1) of subsection (h) of this Section 20, or (ii) an organization licensee has its license suspended or revoked under this Act, the Board, upon conducting an emergency hearing as provided for in this Act, may reaward on an emergency basis pursuant to rules established by the Board, racing dates not accepted or the racing dates associated with any suspension or revocation period to one or more organization licensees, new applicants, or any combination thereof, upon terms and conditions that the Board determines are in the best interest of racing, provided, the organization licensees or new applicants receiving the awarded racing dates file an acceptance of those reawarded racing dates as required under paragraph (1) of subsection (h) of this Section 20 and comply with the other provisions of this Act. The Illinois Administrative Procedure Act shall not apply to the administrative procedures of the Board in conducting the emergency hearing and the reallocation of racing dates on an emergency basis.
(g) (Blank).
(h) The Board shall send the applicant a copy of its formally executed order by certified mail addressed to the applicant at the address stated in his application, which notice shall be mailed within 5 days of the date the formal order is executed.
Each applicant notified shall, within 10 days after receipt of the final executed order of the Board awarding racing dates:
(1) file with the Board an acceptance of such award

in the form prescribed by the Board;

(2) pay to the Board an additional amount equal to

$110 for each racing date awarded; and

(3) file with the Board the bonds required in

Sections 21 and 25 at least 20 days prior to the first day of each race meeting.

Upon compliance with the provisions of paragraphs (1), (2), and (3) of this subsection (h), the applicant shall be issued an organization license.
If any applicant fails to comply with this Section or fails to pay the organization license fees herein provided, no organization license shall be issued to such applicant.
(Source: P.A. 97-333, eff. 8-12-11.)

(230 ILCS 5/20.1)
Sec. 20.1. Authority of licensees.
(a) Notwithstanding anything in this Act to the contrary, an organization licensee shall have authority to:
(1) determine prices charged for goods and services;
(2) determine prices charged for wagering products,

subject to Sections 26 and 26.2 of this Act;

(3) determine its hours of operation, subject to at

least 30 days prior notice to the Board if such hours are different than provided such licensee's racing dates application; and

(4) otherwise manage its business operations.
(b) The Board may disapprove of any business practices by organization licensees identified in subsection (a) of this Section if the Board finds that such practices are detrimental to the public interest.
(Source: P.A. 91-40, eff. 6-25-99.)

(230 ILCS 5/20.5)
Sec. 20.5. (Repealed).
(Source: P.A. 89-16, eff. 5-30-95. Repealed by 91-40, eff. 6-25-99.)

(230 ILCS 5/21) (from Ch. 8, par. 37-21)
Sec. 21. (a) Applications for organization licenses must be filed with the Board at a time and place prescribed by the rules and regulations of the Board. The Board shall examine the applications within 21 days after the date allowed for filing with respect to their conformity with this Act and such rules and regulations as may be prescribed by the Board. If any application does not comply with this Act or the rules and regulations prescribed by the Board, such application may be rejected and an organization license refused to the applicant, or the Board may, within 21 days of the receipt of such application, advise the applicant of the deficiencies of the application under the Act or the rules and regulations of the Board, and require the submittal of an amended application within a reasonable time determined by the Board; and upon submittal of the amended application by the applicant, the Board may consider the application consistent with the process described in subsection (e-5) of Section 20 of this Act. If it is found to be in compliance with this Act and the rules and regulations of the Board, the Board may then issue an organization license to such applicant.
(b) The Board may exercise discretion in granting racing dates to qualified applicants different from those requested by the applicants in their applications. However, if all eligible applicants for organization licenses whose tracks are located within 100 miles of each other execute and submit to the Board a written agreement among such applicants as to the award of racing dates, including where applicable racing programs, for up to 3 consecutive years, then subject to annual review of each applicant's compliance with Board rules and regulations, provisions of this Act and conditions contained in annual dates orders issued by the Board, the Board may grant such dates and programs to such applicants as so agreed by them if the Board determines that the grant of these racing dates is in the best interests of racing. The Board shall treat any such agreement as the agreement signatories' joint and several application for racing dates during the term of the agreement.
(c) Where 2 or more applicants propose to conduct horse race meetings within 35 miles of each other, as certified to the Board under Section 19 (a) (1) of this Act, on conflicting dates, the Board may determine and grant the number of racing days to be awarded to the several applicants in accordance with the provisions of subsection (e-5) of Section 20 of this Act.
(d) (Blank).
(e) Prior to the issuance of an organization license, the applicant shall file with the Board a bond payable to the State of Illinois in the sum of $200,000, executed by the applicant and a surety company or companies authorized to do business in this State, and conditioned upon the payment by the organization licensee of all taxes due under Section 27, other monies due and payable under this Act, all purses due and payable, and that the organization licensee will upon presentation of the winning ticket or tickets distribute all sums due to the patrons of pari-mutuel pools.
(f) Each organization license shall specify the person to whom it is issued, the dates upon which horse racing is permitted, and the location, place, track, or enclosure where the horse race meeting is to be held.
(g) Any person who owns one or more race tracks within the State may seek, in its own name, a separate organization license for each race track.
(h) All racing conducted under such organization license is subject to this Act and to the rules and regulations from time to time prescribed by the Board, and every such organization license issued by the Board shall contain a recital to that effect.
(i) Each such organization licensee may provide that at least one race per day may be devoted to the racing of quarter horses, appaloosas, arabians, or paints.
(j) In acting on applications for organization licenses, the Board shall give weight to an organization license which has implemented a good faith affirmative action effort to recruit, train and upgrade minorities in all classifications within the organization license.
(Source: P.A. 90-754, eff. 1-1-99; 91-40, eff. 6-25-99.)

(230 ILCS 5/23) (from Ch. 8, par. 37-23)
Sec. 23. (a) The Board shall promulgate as part of its rules and regulations a set of minimum standards (including, but not limited to, a workers' compensation plan) to be observed by race tracks.
(b) The failure of a person who has been awarded racing dates to observe the minimum standards to be promulgated by the Board under subsection (a) of this Section shall result in the mandatory suspension of the organization license of that person by the Board. The suspended organization license of the person shall not be reinstated until the minimum standards are observed. Those persons and tracks which apply for dates shall not be granted organization licenses if they are not in observance of the minimum standards to be promulgated by the Board under subsection (a) of this Section.
The Board may refuse to issue or may suspend the organization license of any person who fails to file a return, or to pay the tax, penalty or interest shown in a filed return, or to pay any final assessment of tax, penalty or interest, as required by any tax Act administered by the Illinois Department of Revenue, until such time as the requirements of any such tax Act are satisfied.
(c) The Board shall consider the operational needs of the Illinois State Fair and the DuQuoin State Fair as this Section applies to the Illinois Department of Agriculture. In considering the operational needs of the Illinois Department of Agriculture, the Board may waive any rule or portion of a rule when the physical structure, improvement cost or other use of the facilities prohibits compliance within this Act or the Board's rules.
(Source: P.A. 89-16, eff. 5-30-95.)

(230 ILCS 5/24) (from Ch. 8, par. 37-24)
Sec. 24. (a) No license shall be issued to or held by an organization licensee unless all of its officers, directors, and holders of ownership interests of at least 5% are first approved by the Board. The Board shall not give approval of an organization license application to any person who has been convicted of or is under an indictment for a crime of moral turpitude or has violated any provision of the racing law of this State or any rules of the Board.
(b) An organization licensee must notify the Board within 10 days of any change in the holders of a direct or indirect interest in the ownership of the organization licensee. The Board may, after hearing, revoke the organization license of any person who registers on its books or knowingly permits a direct or indirect interest in the ownership of that person without notifying the Board of the name of the holder in interest within this period.
(c) In addition to the provisions of subsection (a) of this Section, no person shall be granted an organization license if any public official of the State or member of his or her family holds any ownership or financial interest, directly or indirectly, in the person.
(d) No person which has been granted an organization license to hold a race meeting shall give to any public official or member of his family, directly or indirectly, for or without consideration, any interest in the person. The Board shall, after hearing, revoke the organization license granted to a person which has violated this subsection.
(e) (Blank).
(f) No organization licensee or concessionaire or officer, director or holder or controller of 5% or more legal or beneficial interest in any organization licensee or concession shall make any sort of gift or contribution of any kind or pay or give any money or other thing of value to any person who is a public official, or a candidate or nominee for public office.
(Source: P.A. 89-16, eff. 5-30-95.)

(230 ILCS 5/25) (from Ch. 8, par. 37-25)
Sec. 25. There shall be paid to the Board at such time or times as it shall prescribe, the sum of fifteen cents (15¢) for each person entering the grounds or enclosure of each organization licensee and inter-track wagering licensee upon a ticket of admission except as provided in subsection (g) of Section 27 of this Act. If tickets are issued for more than one day then the sum of fifteen cents (15¢) shall be paid for each person using such ticket on each day that the same shall be used. Provided, however, that no charge shall be made on tickets of admission issued to and in the name of directors, officers, agents or employees of the organization licensee, or inter-track wagering licensee, or to owners, trainers, jockeys, drivers and their employees or to any person or persons entering the grounds or enclosure for the transaction of business in connection with such race meeting. The organization licensee or inter-track wagering licensee may, if it desires, collect such amount from each ticket holder in addition to the amount or amounts charged for such ticket of admission.
Accurate records and books shall at all times be kept and maintained by the organization licensees and inter-track wagering licensees showing the admission tickets issued and used on each racing day and the attendance thereat of each horse racing meeting. The Board or its duly authorized representative or representatives shall at all reasonable times have access to the admission records of any organization licensee and inter-track wagering licensee for the purpose of examining and checking the same and ascertaining whether or not the proper amount has been or is being paid the State of Illinois as herein provided. The Board shall also require, before issuing any license, that the licensee shall execute and deliver to it a bond, payable to the State of Illinois, in such sum as it shall determine, not, however, in excess of fifty thousand dollars ($50,000), with a surety or sureties to be approved by it, conditioned for the payment of all sums due and payable or collected by it under this Section upon admission fees received for any particular racing meetings. The Board may also from time to time require sworn statements of the number or numbers of such admissions and may prescribe blanks upon which such reports shall be made. Any organization licensee or inter-track wagering licensee failing or refusing to pay the amount found to be due as herein provided, shall be deemed guilty of a business offense and upon conviction shall be punished by a fine of not more than five thousand dollars ($5,000) in addition to the amount due from such organization licensee or inter-track wagering licensee as herein provided. All fines paid into court by an organization licensee or inter-track wagering licensee found guilty of violating this Section shall be transmitted and paid over by the clerk of the court to the Board.
(Source: P.A. 88-495; 89-16, eff. 5-30-95.)

(230 ILCS 5/26) (from Ch. 8, par. 37-26)
Sec. 26. Wagering.
(a) Any licensee may conduct and supervise the pari-mutuel system of wagering, as defined in Section 3.12 of this Act, on horse races conducted by an Illinois organization licensee or conducted at a racetrack located in another state or country and televised in Illinois in accordance with subsection (g) of Section 26 of this Act. Subject to the prior consent of the Board, licensees may supplement any pari-mutuel pool in order to guarantee a minimum distribution. Such pari-mutuel method of wagering shall not, under any circumstances if conducted under the provisions of this Act, be held or construed to be unlawful, other statutes of this State to the contrary notwithstanding. Subject to rules for advance wagering promulgated by the Board, any licensee may accept wagers in advance of the day of the race wagered upon occurs.
(b) No other method of betting, pool making, wagering or gambling shall be used or permitted by the licensee. Each licensee may retain, subject to the payment of all applicable taxes and purses, an amount not to exceed 17% of all money wagered under subsection (a) of this Section, except as may otherwise be permitted under this Act.
(b-5) An individual may place a wager under the pari-mutuel system from any licensed location authorized under this Act provided that wager is electronically recorded in the manner described in Section 3.12 of this Act. Any wager made electronically by an individual while physically on the premises of a licensee shall be deemed to have been made at the premises of that licensee.
(c) Until January 1, 2000, the sum held by any licensee for payment of outstanding pari-mutuel tickets, if unclaimed prior to December 31 of the next year, shall be retained by the licensee for payment of such tickets until that date. Within 10 days thereafter, the balance of such sum remaining unclaimed, less any uncashed supplements contributed by such licensee for the purpose of guaranteeing minimum distributions of any pari-mutuel pool, shall be paid to the Illinois Veterans' Rehabilitation Fund of the State treasury, except as provided in subsection (g) of Section 27 of this Act.
(c-5) Beginning January 1, 2000, the sum held by any licensee for payment of outstanding pari-mutuel tickets, if unclaimed prior to December 31 of the next year, shall be retained by the licensee for payment of such tickets until that date. Within 10 days thereafter, the balance of such sum remaining unclaimed, less any uncashed supplements contributed by such licensee for the purpose of guaranteeing minimum distributions of any pari-mutuel pool, shall be evenly distributed to the purse account of the organization licensee and the organization licensee.
(d) A pari-mutuel ticket shall be honored until December 31 of the next calendar year, and the licensee shall pay the same and may charge the amount thereof against unpaid money similarly accumulated on account of pari-mutuel tickets not presented for payment.
(e) No licensee shall knowingly permit any minor, other than an employee of such licensee or an owner, trainer, jockey, driver, or employee thereof, to be admitted during a racing program unless accompanied by a parent or guardian, or any minor to be a patron of the pari-mutuel system of wagering conducted or supervised by it. The admission of any unaccompanied minor, other than an employee of the licensee or an owner, trainer, jockey, driver, or employee thereof at a race track is a Class C misdemeanor.
(f) Notwithstanding the other provisions of this Act, an organization licensee may contract with an entity in another state or country to permit any legal wagering entity in another state or country to accept wagers solely within such other state or country on races conducted by the organization licensee in this State. Beginning January 1, 2000, these wagers shall not be subject to State taxation. Until January 1, 2000, when the out-of-State entity conducts a pari-mutuel pool separate from the organization licensee, a privilege tax equal to 7 1/2% of all monies received by the organization licensee from entities in other states or countries pursuant to such contracts is imposed on the organization licensee, and such privilege tax shall be remitted to the Department of Revenue within 48 hours of receipt of the moneys from the simulcast. When the out-of-State entity conducts a combined pari-mutuel pool with the organization licensee, the tax shall be 10% of all monies received by the organization licensee with 25% of the receipts from this 10% tax to be distributed to the county in which the race was conducted.
An organization licensee may permit one or more of its races to be utilized for pari-mutuel wagering at one or more locations in other states and may transmit audio and visual signals of races the organization licensee conducts to one or more locations outside the State or country and may also permit pari-mutuel pools in other states or countries to be combined with its gross or net wagering pools or with wagering pools established by other states.
(g) A host track may accept interstate simulcast wagers on horse races conducted in other states or countries and shall control the number of signals and types of breeds of racing in its simulcast program, subject to the disapproval of the Board. The Board may prohibit a simulcast program only if it finds that the simulcast program is clearly adverse to the integrity of racing. The host track simulcast program shall include the signal of live racing of all organization licensees. All non-host licensees and advance deposit wagering licensees shall carry the signal of and accept wagers on live racing of all organization licensees. Advance deposit wagering licensees shall not be permitted to accept out-of-state wagers on any Illinois signal provided pursuant to this Section without the approval and consent of the organization licensee providing the signal. For one year after August 15, 2014 (the effective date of Public Act 98-968), non-host licensees may carry the host track simulcast program and shall accept wagers on all races included as part of the simulcast program of horse races conducted at race tracks located within North America upon which wagering is permitted. For a period of one year after August 15, 2014 (the effective date of Public Act 98-968), on horse races conducted at race tracks located outside of North America, non-host licensees may accept wagers on all races included as part of the simulcast program upon which wagering is permitted. Beginning August 15, 2015 (one year after the effective date of Public Act 98-968), non-host licensees may carry the host track simulcast program and shall accept wagers on all races included as part of the simulcast program upon which wagering is permitted. All organization licensees shall provide their live signal to all advance deposit wagering licensees for a simulcast commission fee not to exceed 6% of the advance deposit wagering licensee's Illinois handle on the organization licensee's signal without prior approval by the Board. The Board may adopt rules under which it may permit simulcast commission fees in excess of 6%. The Board shall adopt rules limiting the interstate commission fees charged to an advance deposit wagering licensee. The Board shall adopt rules regarding advance deposit wagering on interstate simulcast races that shall reflect, among other things, the General Assembly's desire to maximize revenues to the State, horsemen purses, and organizational licensees. However, organization licensees providing live signals pursuant to the requirements of this subsection (g) may petition the Board to withhold their live signals from an advance deposit wagering licensee if the organization licensee discovers and the Board finds reputable or credible information that the advance deposit wagering licensee is under investigation by another state or federal governmental agency, the advance deposit wagering licensee's license has been suspended in another state, or the advance deposit wagering licensee's license is in revocation proceedings in another state. The organization licensee's provision of their live signal to an advance deposit wagering licensee under this subsection (g) pertains to wagers placed from within Illinois. Advance deposit wagering licensees may place advance deposit wagering terminals at wagering facilities as a convenience to customers. The advance deposit wagering licensee shall not charge or collect any fee from purses for the placement of the advance deposit wagering terminals. The costs and expenses of the host track and non-host licensees associated with interstate simulcast wagering, other than the interstate commission fee, shall be borne by the host track and all non-host licensees incurring these costs. The interstate commission fee shall not exceed 5% of Illinois handle on the interstate simulcast race or races without prior approval of the Board. The Board shall promulgate rules under which it may permit interstate commission fees in excess of 5%. The interstate commission fee and other fees charged by the sending racetrack, including, but not limited to, satellite decoder fees, shall be uniformly applied to the host track and all non-host licensees.
Notwithstanding any other provision of this Act, through December 31, 2018, an organization licensee, with the consent of the horsemen association representing the largest number of owners, trainers, jockeys, or standardbred drivers who race horses at that organization licensee's racing meeting, may maintain a system whereby advance deposit wagering may take place or an organization licensee, with the consent of the horsemen association representing the largest number of owners, trainers, jockeys, or standardbred drivers who race horses at that organization licensee's racing meeting, may contract with another person to carry out a system of advance deposit wagering. Such consent may not be unreasonably withheld. Only with respect to an appeal to the Board that consent for an organization licensee that maintains its own advance deposit wagering system is being unreasonably withheld, the Board shall issue a final order within 30 days after initiation of the appeal, and the organization licensee's advance deposit wagering system may remain operational during that 30-day period. The actions of any organization licensee who conducts advance deposit wagering or any person who has a contract with an organization licensee to conduct advance deposit wagering who conducts advance deposit wagering on or after January 1, 2013 and prior to June 7, 2013 (the effective date of Public Act 98-18) taken in reliance on the changes made to this subsection (g) by Public Act 98-18 are hereby validated, provided payment of all applicable pari-mutuel taxes are remitted to the Board. All advance deposit wagers placed from within Illinois must be placed through a Board-approved advance deposit wagering licensee; no other entity may accept an advance deposit wager from a person within Illinois. All advance deposit wagering is subject to any rules adopted by the Board. The Board may adopt rules necessary to regulate advance deposit wagering through the use of emergency rulemaking in accordance with Section 5-45 of the Illinois Administrative Procedure Act. The General Assembly finds that the adoption of rules to regulate advance deposit wagering is deemed an emergency and necessary for the public interest, safety, and welfare. An advance deposit wagering licensee may retain all moneys as agreed to by contract with an organization licensee. Any moneys retained by the organization licensee from advance deposit wagering, not including moneys retained by the advance deposit wagering licensee, shall be paid 50% to the organization licensee's purse account and 50% to the organization licensee. With the exception of any organization licensee that is owned by a publicly traded company that is incorporated in a state other than Illinois and advance deposit wagering licensees under contract with such organization licensees, organization licensees that maintain advance deposit wagering systems and advance deposit wagering licensees that contract with organization licensees shall provide sufficiently detailed monthly accountings to the horsemen association representing the largest number of owners, trainers, jockeys, or standardbred drivers who race horses at that organization licensee's racing meeting so that the horsemen association, as an interested party, can confirm the accuracy of the amounts paid to the purse account at the horsemen association's affiliated organization licensee from advance deposit wagering. If more than one breed races at the same race track facility, then the 50% of the moneys to be paid to an organization licensee's purse account shall be allocated among all organization licensees' purse accounts operating at that race track facility proportionately based on the actual number of host days that the Board grants to that breed at that race track facility in the current calendar year. To the extent any fees from advance deposit wagering conducted in Illinois for wagers in Illinois or other states have been placed in escrow or otherwise withheld from wagers pending a determination of the legality of advance deposit wagering, no action shall be brought to declare such wagers or the disbursement of any fees previously escrowed illegal.
(1) Between the hours of 6:30 a.m. and 6:30 p.m. an

inter-track wagering licensee other than the host track may supplement the host track simulcast program with additional simulcast races or race programs, provided that between January 1 and the third Friday in February of any year, inclusive, if no live thoroughbred racing is occurring in Illinois during this period, only thoroughbred races may be used for supplemental interstate simulcast purposes. The Board shall withhold approval for a supplemental interstate simulcast only if it finds that the simulcast is clearly adverse to the integrity of racing. A supplemental interstate simulcast may be transmitted from an inter-track wagering licensee to its affiliated non-host licensees. The interstate commission fee for a supplemental interstate simulcast shall be paid by the non-host licensee and its affiliated non-host licensees receiving the simulcast.

(2) Between the hours of 6:30 p.m. and 6:30 a.m. an

inter-track wagering licensee other than the host track may receive supplemental interstate simulcasts only with the consent of the host track, except when the Board finds that the simulcast is clearly adverse to the integrity of racing. Consent granted under this paragraph (2) to any inter-track wagering licensee shall be deemed consent to all non-host licensees. The interstate commission fee for the supplemental interstate simulcast shall be paid by all participating non-host licensees.

(3) Each licensee conducting interstate simulcast

wagering may retain, subject to the payment of all applicable taxes and the purses, an amount not to exceed 17% of all money wagered. If any licensee conducts the pari-mutuel system wagering on races conducted at racetracks in another state or country, each such race or race program shall be considered a separate racing day for the purpose of determining the daily handle and computing the privilege tax of that daily handle as provided in subsection (a) of Section 27. Until January 1, 2000, from the sums permitted to be retained pursuant to this subsection, each inter-track wagering location licensee shall pay 1% of the pari-mutuel handle wagered on simulcast wagering to the Horse Racing Tax Allocation Fund, subject to the provisions of subparagraph (B) of paragraph (11) of subsection (h) of Section 26 of this Act.

(4) A licensee who receives an interstate simulcast

may combine its gross or net pools with pools at the sending racetracks pursuant to rules established by the Board. All licensees combining their gross pools at a sending racetrack shall adopt the take-out percentages of the sending racetrack. A licensee may also establish a separate pool and takeout structure for wagering purposes on races conducted at race tracks outside of the State of Illinois. The licensee may permit pari-mutuel wagers placed in other states or countries to be combined with its gross or net wagering pools or other wagering pools.

(5) After the payment of the interstate commission

fee (except for the interstate commission fee on a supplemental interstate simulcast, which shall be paid by the host track and by each non-host licensee through the host-track) and all applicable State and local taxes, except as provided in subsection (g) of Section 27 of this Act, the remainder of moneys retained from simulcast wagering pursuant to this subsection (g), and Section 26.2 shall be divided as follows:

(A) For interstate simulcast wagers made at a

host track, 50% to the host track and 50% to purses at the host track.

(B) For wagers placed on interstate simulcast

races, supplemental simulcasts as defined in subparagraphs (1) and (2), and separately pooled races conducted outside of the State of Illinois made at a non-host licensee, 25% to the host track, 25% to the non-host licensee, and 50% to the purses at the host track.

(6) Notwithstanding any provision in this Act to the

contrary, non-host licensees who derive their licenses from a track located in a county with a population in excess of 230,000 and that borders the Mississippi River may receive supplemental interstate simulcast races at all times subject to Board approval, which shall be withheld only upon a finding that a supplemental interstate simulcast is clearly adverse to the integrity of racing.

(7) Notwithstanding any provision of this Act to the

contrary, after payment of all applicable State and local taxes and interstate commission fees, non-host licensees who derive their licenses from a track located in a county with a population in excess of 230,000 and that borders the Mississippi River shall retain 50% of the retention from interstate simulcast wagers and shall pay 50% to purses at the track from which the non-host licensee derives its license as follows:

(A) Between January 1 and the third Friday in

February, inclusive, if no live thoroughbred racing is occurring in Illinois during this period, when the interstate simulcast is a standardbred race, the purse share to its standardbred purse account;

(B) Between January 1 and the third Friday in

February, inclusive, if no live thoroughbred racing is occurring in Illinois during this period, and the interstate simulcast is a thoroughbred race, the purse share to its interstate simulcast purse pool to be distributed under paragraph (10) of this subsection (g);

(C) Between January 1 and the third Friday in

February, inclusive, if live thoroughbred racing is occurring in Illinois, between 6:30 a.m. and 6:30 p.m. the purse share from wagers made during this time period to its thoroughbred purse account and between 6:30 p.m. and 6:30 a.m. the purse share from wagers made during this time period to its standardbred purse accounts;

(D) Between the third Saturday in February and

December 31, when the interstate simulcast occurs between the hours of 6:30 a.m. and 6:30 p.m., the purse share to its thoroughbred purse account;

(E) Between the third Saturday in February and

December 31, when the interstate simulcast occurs between the hours of 6:30 p.m. and 6:30 a.m., the purse share to its standardbred purse account.

(7.1) Notwithstanding any other provision of this Act

to the contrary, if no standardbred racing is conducted at a racetrack located in Madison County during any calendar year beginning on or after January 1, 2002, all moneys derived by that racetrack from simulcast wagering and inter-track wagering that (1) are to be used for purses and (2) are generated between the hours of 6:30 p.m. and 6:30 a.m. during that calendar year shall be paid as follows:

(A) If the licensee that conducts horse racing at

that racetrack requests from the Board at least as many racing dates as were conducted in calendar year 2000, 80% shall be paid to its thoroughbred purse account; and

(B) Twenty percent shall be deposited into the

Illinois Colt Stakes Purse Distribution Fund and shall be paid to purses for standardbred races for Illinois conceived and foaled horses conducted at any county fairgrounds. The moneys deposited into the Fund pursuant to this subparagraph (B) shall be deposited within 2 weeks after the day they were generated, shall be in addition to and not in lieu of any other moneys paid to standardbred purses under this Act, and shall not be commingled with other moneys paid into that Fund. The moneys deposited pursuant to this subparagraph (B) shall be allocated as provided by the Department of Agriculture, with the advice and assistance of the Illinois Standardbred Breeders Fund Advisory Board.

(7.2) Notwithstanding any other provision of this Act

to the contrary, if no thoroughbred racing is conducted at a racetrack located in Madison County during any calendar year beginning on or after January 1, 2002, all moneys derived by that racetrack from simulcast wagering and inter-track wagering that (1) are to be used for purses and (2) are generated between the hours of 6:30 a.m. and 6:30 p.m. during that calendar year shall be deposited as follows:

(A) If the licensee that conducts horse racing at

that racetrack requests from the Board at least as many racing dates as were conducted in calendar year 2000, 80% shall be deposited into its standardbred purse account; and

(B) Twenty percent shall be deposited into the

Illinois Colt Stakes Purse Distribution Fund. Moneys deposited into the Illinois Colt Stakes Purse Distribution Fund pursuant to this subparagraph (B) shall be paid to Illinois conceived and foaled thoroughbred breeders' programs and to thoroughbred purses for races conducted at any county fairgrounds for Illinois conceived and foaled horses at the discretion of the Department of Agriculture, with the advice and assistance of the Illinois Thoroughbred Breeders Fund Advisory Board. The moneys deposited into the Illinois Colt Stakes Purse Distribution Fund pursuant to this subparagraph (B) shall be deposited within 2 weeks after the day they were generated, shall be in addition to and not in lieu of any other moneys paid to thoroughbred purses under this Act, and shall not be commingled with other moneys deposited into that Fund.

(7.3) If no live standardbred racing is conducted at

a racetrack located in Madison County in calendar year 2000 or 2001, an organization licensee who is licensed to conduct horse racing at that racetrack shall, before January 1, 2002, pay all moneys derived from simulcast wagering and inter-track wagering in calendar years 2000 and 2001 and paid into the licensee's standardbred purse account as follows:

(A) Eighty percent to that licensee's

thoroughbred purse account to be used for thoroughbred purses; and

(B) Twenty percent to the Illinois Colt Stakes

Purse Distribution Fund.

Failure to make the payment to the Illinois Colt

Stakes Purse Distribution Fund before January 1, 2002 shall result in the immediate revocation of the licensee's organization license, inter-track wagering license, and inter-track wagering location license.

Moneys paid into the Illinois Colt Stakes Purse

Distribution Fund pursuant to this paragraph (7.3) shall be paid to purses for standardbred races for Illinois conceived and foaled horses conducted at any county fairgrounds. Moneys paid into the Illinois Colt Stakes Purse Distribution Fund pursuant to this paragraph (7.3) shall be used as determined by the Department of Agriculture, with the advice and assistance of the Illinois Standardbred Breeders Fund Advisory Board, shall be in addition to and not in lieu of any other moneys paid to standardbred purses under this Act, and shall not be commingled with any other moneys paid into that Fund.

(7.4) If live standardbred racing is conducted at a

racetrack located in Madison County at any time in calendar year 2001 before the payment required under paragraph (7.3) has been made, the organization licensee who is licensed to conduct racing at that racetrack shall pay all moneys derived by that racetrack from simulcast wagering and inter-track wagering during calendar years 2000 and 2001 that (1) are to be used for purses and (2) are generated between the hours of 6:30 p.m. and 6:30 a.m. during 2000 or 2001 to the standardbred purse account at that racetrack to be used for standardbred purses.

(8) Notwithstanding any provision in this Act to the

contrary, an organization licensee from a track located in a county with a population in excess of 230,000 and that borders the Mississippi River and its affiliated non-host licensees shall not be entitled to share in any retention generated on racing, inter-track wagering, or simulcast wagering at any other Illinois wagering facility.

(8.1) Notwithstanding any provisions in this Act to

the contrary, if 2 organization licensees are conducting standardbred race meetings concurrently between the hours of 6:30 p.m. and 6:30 a.m., after payment of all applicable State and local taxes and interstate commission fees, the remainder of the amount retained from simulcast wagering otherwise attributable to the host track and to host track purses shall be split daily between the 2 organization licensees and the purses at the tracks of the 2 organization licensees, respectively, based on each organization licensee's share of the total live handle for that day, provided that this provision shall not apply to any non-host licensee that derives its license from a track located in a county with a population in excess of 230,000 and that borders the Mississippi River.

(9) (Blank).
(10) (Blank).
(11) (Blank).
(12) The Board shall have authority to compel all

host tracks to receive the simulcast of any or all races conducted at the Springfield or DuQuoin State fairgrounds and include all such races as part of their simulcast programs.

(13) Notwithstanding any other provision of this Act,

in the event that the total Illinois pari-mutuel handle on Illinois horse races at all wagering facilities in any calendar year is less than 75% of the total Illinois pari-mutuel handle on Illinois horse races at all such wagering facilities for calendar year 1994, then each wagering facility that has an annual total Illinois pari-mutuel handle on Illinois horse races that is less than 75% of the total Illinois pari-mutuel handle on Illinois horse races at such wagering facility for calendar year 1994, shall be permitted to receive, from any amount otherwise payable to the purse account at the race track with which the wagering facility is affiliated in the succeeding calendar year, an amount equal to 2% of the differential in total Illinois pari-mutuel handle on Illinois horse races at the wagering facility between that calendar year in question and 1994 provided, however, that a wagering facility shall not be entitled to any such payment until the Board certifies in writing to the wagering facility the amount to which the wagering facility is entitled and a schedule for payment of the amount to the wagering facility, based on: (i) the racing dates awarded to the race track affiliated with the wagering facility during the succeeding year; (ii) the sums available or anticipated to be available in the purse account of the race track affiliated with the wagering facility for purses during the succeeding year; and (iii) the need to ensure reasonable purse levels during the payment period. The Board's certification shall be provided no later than January 31 of the succeeding year. In the event a wagering facility entitled to a payment under this paragraph (13) is affiliated with a race track that maintains purse accounts for both standardbred and thoroughbred racing, the amount to be paid to the wagering facility shall be divided between each purse account pro rata, based on the amount of Illinois handle on Illinois standardbred and thoroughbred racing respectively at the wagering facility during the previous calendar year. Annually, the General Assembly shall appropriate sufficient funds from the General Revenue Fund to the Department of Agriculture for payment into the thoroughbred and standardbred horse racing purse accounts at Illinois pari-mutuel tracks. The amount paid to each purse account shall be the amount certified by the Illinois Racing Board in January to be transferred from each account to each eligible racing facility in accordance with the provisions of this Section.

(h) The Board may approve and license the conduct of inter-track wagering and simulcast wagering by inter-track wagering licensees and inter-track wagering location licensees subject to the following terms and conditions:
(1) Any person licensed to conduct a race meeting (i)

at a track where 60 or more days of racing were conducted during the immediately preceding calendar year or where over the 5 immediately preceding calendar years an average of 30 or more days of racing were conducted annually may be issued an inter-track wagering license; (ii) at a track located in a county that is bounded by the Mississippi River, which has a population of less than 150,000 according to the 1990 decennial census, and an average of at least 60 days of racing per year between 1985 and 1993 may be issued an inter-track wagering license; or (iii) at a track located in Madison County that conducted at least 100 days of live racing during the immediately preceding calendar year may be issued an inter-track wagering license, unless a lesser schedule of live racing is the result of (A) weather, unsafe track conditions, or other acts of God; (B) an agreement between the organization licensee and the associations representing the largest number of owners, trainers, jockeys, or standardbred drivers who race horses at that organization licensee's racing meeting; or (C) a finding by the Board of extraordinary circumstances and that it was in the best interest of the public and the sport to conduct fewer than 100 days of live racing. Any such person having operating control of the racing facility may receive inter-track wagering location licenses. An eligible race track located in a county that has a population of more than 230,000 and that is bounded by the Mississippi River may establish up to 9 inter-track wagering locations, an eligible race track located in Stickney Township in Cook County may establish up to 16 inter-track wagering locations, and an eligible race track located in Palatine Township in Cook County may establish up to 18 inter-track wagering locations. An application for said license shall be filed with the Board prior to such dates as may be fixed by the Board. With an application for an inter-track wagering location license there shall be delivered to the Board a certified check or bank draft payable to the order of the Board for an amount equal to $500. The application shall be on forms prescribed and furnished by the Board. The application shall comply with all other rules, regulations and conditions imposed by the Board in connection therewith.

(2) The Board shall examine the applications with

respect to their conformity with this Act and the rules and regulations imposed by the Board. If found to be in compliance with the Act and rules and regulations of the Board, the Board may then issue a license to conduct inter-track wagering and simulcast wagering to such applicant. All such applications shall be acted upon by the Board at a meeting to be held on such date as may be fixed by the Board.

(3) In granting licenses to conduct inter-track

wagering and simulcast wagering, the Board shall give due consideration to the best interests of the public, of horse racing, and of maximizing revenue to the State.

(4) Prior to the issuance of a license to conduct

inter-track wagering and simulcast wagering, the applicant shall file with the Board a bond payable to the State of Illinois in the sum of $50,000, executed by the applicant and a surety company or companies authorized to do business in this State, and conditioned upon (i) the payment by the licensee of all taxes due under Section 27 or 27.1 and any other monies due and payable under this Act, and (ii) distribution by the licensee, upon presentation of the winning ticket or tickets, of all sums payable to the patrons of pari-mutuel pools.

(5) Each license to conduct inter-track wagering and

simulcast wagering shall specify the person to whom it is issued, the dates on which such wagering is permitted, and the track or location where the wagering is to be conducted.

(6) All wagering under such license is subject to

this Act and to the rules and regulations from time to time prescribed by the Board, and every such license issued by the Board shall contain a recital to that effect.

(7) An inter-track wagering licensee or inter-track

wagering location licensee may accept wagers at the track or location where it is licensed, or as otherwise provided under this Act.

(8) Inter-track wagering or simulcast wagering shall

not be conducted at any track less than 5 miles from a track at which a racing meeting is in progress.

(8.1) Inter-track wagering location licensees who

derive their licenses from a particular organization licensee shall conduct inter-track wagering and simulcast wagering only at locations that are within 160 miles of that race track where the particular organization licensee is licensed to conduct racing. However, inter-track wagering and simulcast wagering shall not be conducted by those licensees at any location within 5 miles of any race track at which a horse race meeting has been licensed in the current year, unless the person having operating control of such race track has given its written consent to such inter-track wagering location licensees, which consent must be filed with the Board at or prior to the time application is made. In the case of any inter-track wagering location licensee initially licensed after December 31, 2013, inter-track wagering and simulcast wagering shall not be conducted by those inter-track wagering location licensees that are located outside the City of Chicago at any location within 8 miles of any race track at which a horse race meeting has been licensed in the current year, unless the person having operating control of such race track has given its written consent to such inter-track wagering location licensees, which consent must be filed with the Board at or prior to the time application is made.

(8.2) Inter-track wagering or simulcast wagering

shall not be conducted by an inter-track wagering location licensee at any location within 500 feet of an existing church or existing school, nor within 500 feet of the residences of more than 50 registered voters without receiving written permission from a majority of the registered voters at such residences. Such written permission statements shall be filed with the Board. The distance of 500 feet shall be measured to the nearest part of any building used for worship services, education programs, residential purposes, or conducting inter-track wagering by an inter-track wagering location licensee, and not to property boundaries. However, inter-track wagering or simulcast wagering may be conducted at a site within 500 feet of a church, school or residences of 50 or more registered voters if such church, school or residences have been erected or established, or such voters have been registered, after the Board issues the original inter-track wagering location license at the site in question. Inter-track wagering location licensees may conduct inter-track wagering and simulcast wagering only in areas that are zoned for commercial or manufacturing purposes or in areas for which a special use has been approved by the local zoning authority. However, no license to conduct inter-track wagering and simulcast wagering shall be granted by the Board with respect to any inter-track wagering location within the jurisdiction of any local zoning authority which has, by ordinance or by resolution, prohibited the establishment of an inter-track wagering location within its jurisdiction. However, inter-track wagering and simulcast wagering may be conducted at a site if such ordinance or resolution is enacted after the Board licenses the original inter-track wagering location licensee for the site in question.

(9) (Blank).
(10) An inter-track wagering licensee or an

inter-track wagering location licensee may retain, subject to the payment of the privilege taxes and the purses, an amount not to exceed 17% of all money wagered. Each program of racing conducted by each inter-track wagering licensee or inter-track wagering location licensee shall be considered a separate racing day for the purpose of determining the daily handle and computing the privilege tax or pari-mutuel tax on such daily handle as provided in Section 27.

(10.1) Except as provided in subsection (g) of

Section 27 of this Act, inter-track wagering location licensees shall pay 1% of the pari-mutuel handle at each location to the municipality in which such location is situated and 1% of the pari-mutuel handle at each location to the county in which such location is situated. In the event that an inter-track wagering location licensee is situated in an unincorporated area of a county, such licensee shall pay 2% of the pari-mutuel handle from such location to such county.

(10.2) Notwithstanding any other provision of this

Act, with respect to inter-track wagering at a race track located in a county that has a population of more than 230,000 and that is bounded by the Mississippi River ("the first race track"), or at a facility operated by an inter-track wagering licensee or inter-track wagering location licensee that derives its license from the organization licensee that operates the first race track, on races conducted at the first race track or on races conducted at another Illinois race track and simultaneously televised to the first race track or to a facility operated by an inter-track wagering licensee or inter-track wagering location licensee that derives its license from the organization licensee that operates the first race track, those moneys shall be allocated as follows:

(A) That portion of all moneys wagered on

standardbred racing that is required under this Act to be paid to purses shall be paid to purses for standardbred races.

(B) That portion of all moneys wagered on

thoroughbred racing that is required under this Act to be paid to purses shall be paid to purses for thoroughbred races.

(11) (A) After payment of the privilege or

pari-mutuel tax, any other applicable taxes, and the costs and expenses in connection with the gathering, transmission, and dissemination of all data necessary to the conduct of inter-track wagering, the remainder of the monies retained under either Section 26 or Section 26.2 of this Act by the inter-track wagering licensee on inter-track wagering shall be allocated with 50% to be split between the 2 participating licensees and 50% to purses, except that an inter-track wagering licensee that derives its license from a track located in a county with a population in excess of 230,000 and that borders the Mississippi River shall not divide any remaining retention with the Illinois organization licensee that provides the race or races, and an inter-track wagering licensee that accepts wagers on races conducted by an organization licensee that conducts a race meet in a county with a population in excess of 230,000 and that borders the Mississippi River shall not divide any remaining retention with that organization licensee.

(B) From the sums permitted to be retained pursuant

to this Act each inter-track wagering location licensee shall pay (i) the privilege or pari-mutuel tax to the State; (ii) 4.75% of the pari-mutuel handle on inter-track wagering at such location on races as purses, except that an inter-track wagering location licensee that derives its license from a track located in a county with a population in excess of 230,000 and that borders the Mississippi River shall retain all purse moneys for its own purse account consistent with distribution set forth in this subsection (h), and inter-track wagering location licensees that accept wagers on races conducted by an organization licensee located in a county with a population in excess of 230,000 and that borders the Mississippi River shall distribute all purse moneys to purses at the operating host track; (iii) until January 1, 2000, except as provided in subsection (g) of Section 27 of this Act, 1% of the pari-mutuel handle wagered on inter-track wagering and simulcast wagering at each inter-track wagering location licensee facility to the Horse Racing Tax Allocation Fund, provided that, to the extent the total amount collected and distributed to the Horse Racing Tax Allocation Fund under this subsection (h) during any calendar year exceeds the amount collected and distributed to the Horse Racing Tax Allocation Fund during calendar year 1994, that excess amount shall be redistributed (I) to all inter-track wagering location licensees, based on each licensee's pro-rata share of the total handle from inter-track wagering and simulcast wagering for all inter-track wagering location licensees during the calendar year in which this provision is applicable; then (II) the amounts redistributed to each inter-track wagering location licensee as described in subpart (I) shall be further redistributed as provided in subparagraph (B) of paragraph (5) of subsection (g) of this Section 26 provided first, that the shares of those amounts, which are to be redistributed to the host track or to purses at the host track under subparagraph (B) of paragraph (5) of subsection (g) of this Section 26 shall be redistributed based on each host track's pro rata share of the total inter-track wagering and simulcast wagering handle at all host tracks during the calendar year in question, and second, that any amounts redistributed as described in part (I) to an inter-track wagering location licensee that accepts wagers on races conducted by an organization licensee that conducts a race meet in a county with a population in excess of 230,000 and that borders the Mississippi River shall be further redistributed as provided in subparagraphs (D) and (E) of paragraph (7) of subsection (g) of this Section 26, with the portion of that further redistribution allocated to purses at that organization licensee to be divided between standardbred purses and thoroughbred purses based on the amounts otherwise allocated to purses at that organization licensee during the calendar year in question; and (iv) 8% of the pari-mutuel handle on inter-track wagering wagered at such location to satisfy all costs and expenses of conducting its wagering. The remainder of the monies retained by the inter-track wagering location licensee shall be allocated 40% to the location licensee and 60% to the organization licensee which provides the Illinois races to the location, except that an inter-track wagering location licensee that derives its license from a track located in a county with a population in excess of 230,000 and that borders the Mississippi River shall not divide any remaining retention with the organization licensee that provides the race or races and an inter-track wagering location licensee that accepts wagers on races conducted by an organization licensee that conducts a race meet in a county with a population in excess of 230,000 and that borders the Mississippi River shall not divide any remaining retention with the organization licensee. Notwithstanding the provisions of clauses (ii) and (iv) of this paragraph, in the case of the additional inter-track wagering location licenses authorized under paragraph (1) of this subsection (h) by Public Act 87-110, those licensees shall pay the following amounts as purses: during the first 12 months the licensee is in operation, 5.25% of the pari-mutuel handle wagered at the location on races; during the second 12 months, 5.25%; during the third 12 months, 5.75%; during the fourth 12 months, 6.25%; and during the fifth 12 months and thereafter, 6.75%. The following amounts shall be retained by the licensee to satisfy all costs and expenses of conducting its wagering: during the first 12 months the licensee is in operation, 8.25% of the pari-mutuel handle wagered at the location; during the second 12 months, 8.25%; during the third 12 months, 7.75%; during the fourth 12 months, 7.25%; and during the fifth 12 months and thereafter, 6.75%. For additional inter-track wagering location licensees authorized under Public Act 89-16, purses for the first 12 months the licensee is in operation shall be 5.75% of the pari-mutuel wagered at the location, purses for the second 12 months the licensee is in operation shall be 6.25%, and purses thereafter shall be 6.75%. For additional inter-track location licensees authorized under Public Act 89-16, the licensee shall be allowed to retain to satisfy all costs and expenses: 7.75% of the pari-mutuel handle wagered at the location during its first 12 months of operation, 7.25% during its second 12 months of operation, and 6.75% thereafter.

(C) There is hereby created the Horse Racing Tax

Allocation Fund which shall remain in existence until December 31, 1999. Moneys remaining in the Fund after December 31, 1999 shall be paid into the General Revenue Fund. Until January 1, 2000, all monies paid into the Horse Racing Tax Allocation Fund pursuant to this paragraph (11) by inter-track wagering location licensees located in park districts of 500,000 population or less, or in a municipality that is not included within any park district but is included within a conservation district and is the county seat of a county that (i) is contiguous to the state of Indiana and (ii) has a 1990 population of 88,257 according to the United States Bureau of the Census, and operating on May 1, 1994 shall be allocated by appropriation as follows:

Two-sevenths to the Department of Agriculture.

Fifty percent of this two-sevenths shall be used to promote the Illinois horse racing and breeding industry, and shall be distributed by the Department of Agriculture upon the advice of a 9-member committee appointed by the Governor consisting of the following members: the Director of Agriculture, who shall serve as chairman; 2 representatives of organization licensees conducting thoroughbred race meetings in this State, recommended by those licensees; 2 representatives of organization licensees conducting standardbred race meetings in this State, recommended by those licensees; a representative of the Illinois Thoroughbred Breeders and Owners Foundation, recommended by that Foundation; a representative of the Illinois Standardbred Owners and Breeders Association, recommended by that Association; a representative of the Horsemen's Benevolent and Protective Association or any successor organization thereto established in Illinois comprised of the largest number of owners and trainers, recommended by that Association or that successor organization; and a representative of the Illinois Harness Horsemen's Association, recommended by that Association. Committee members shall serve for terms of 2 years, commencing January 1 of each even-numbered year. If a representative of any of the above-named entities has not been recommended by January 1 of any even-numbered year, the Governor shall appoint a committee member to fill that position. Committee members shall receive no compensation for their services as members but shall be reimbursed for all actual and necessary expenses and disbursements incurred in the performance of their official duties. The remaining 50% of this two-sevenths shall be distributed to county fairs for premiums and rehabilitation as set forth in the Agricultural Fair Act;

Four-sevenths to park districts or municipalities

that do not have a park district of 500,000 population or less for museum purposes (if an inter-track wagering location licensee is located in such a park district) or to conservation districts for museum purposes (if an inter-track wagering location licensee is located in a municipality that is not included within any park district but is included within a conservation district and is the county seat of a county that (i) is contiguous to the state of Indiana and (ii) has a 1990 population of 88,257 according to the United States Bureau of the Census, except that if the conservation district does not maintain a museum, the monies shall be allocated equally between the county and the municipality in which the inter-track wagering location licensee is located for general purposes) or to a municipal recreation board for park purposes (if an inter-track wagering location licensee is located in a municipality that is not included within any park district and park maintenance is the function of the municipal recreation board and the municipality has a 1990 population of 9,302 according to the United States Bureau of the Census); provided that the monies are distributed to each park district or conservation district or municipality that does not have a park district in an amount equal to four-sevenths of the amount collected by each inter-track wagering location licensee within the park district or conservation district or municipality for the Fund. Monies that were paid into the Horse Racing Tax Allocation Fund before August 9, 1991 (the effective date of Public Act 87-110) by an inter-track wagering location licensee located in a municipality that is not included within any park district but is included within a conservation district as provided in this paragraph shall, as soon as practicable after August 9, 1991 (the effective date of Public Act 87-110), be allocated and paid to that conservation district as provided in this paragraph. Any park district or municipality not maintaining a museum may deposit the monies in the corporate fund of the park district or municipality where the inter-track wagering location is located, to be used for general purposes; and

One-seventh to the Agricultural Premium Fund to

be used for distribution to agricultural home economics extension councils in accordance with "An Act in relation to additional support and finances for the Agricultural and Home Economic Extension Councils in the several counties of this State and making an appropriation therefor", approved July 24, 1967.

Until January 1, 2000, all other monies paid into the

Horse Racing Tax Allocation Fund pursuant to this paragraph (11) shall be allocated by appropriation as follows:

Two-sevenths to the Department of Agriculture.

Fifty percent of this two-sevenths shall be used to promote the Illinois horse racing and breeding industry, and shall be distributed by the Department of Agriculture upon the advice of a 9-member committee appointed by the Governor consisting of the following members: the Director of Agriculture, who shall serve as chairman; 2 representatives of organization licensees conducting thoroughbred race meetings in this State, recommended by those licensees; 2 representatives of organization licensees conducting standardbred race meetings in this State, recommended by those licensees; a representative of the Illinois Thoroughbred Breeders and Owners Foundation, recommended by that Foundation; a representative of the Illinois Standardbred Owners and Breeders Association, recommended by that Association; a representative of the Horsemen's Benevolent and Protective Association or any successor organization thereto established in Illinois comprised of the largest number of owners and trainers, recommended by that Association or that successor organization; and a representative of the Illinois Harness Horsemen's Association, recommended by that Association. Committee members shall serve for terms of 2 years, commencing January 1 of each even-numbered year. If a representative of any of the above-named entities has not been recommended by January 1 of any even-numbered year, the Governor shall appoint a committee member to fill that position. Committee members shall receive no compensation for their services as members but shall be reimbursed for all actual and necessary expenses and disbursements incurred in the performance of their official duties. The remaining 50% of this two-sevenths shall be distributed to county fairs for premiums and rehabilitation as set forth in the Agricultural Fair Act;

Four-sevenths to museums and aquariums located in

park districts of over 500,000 population; provided that the monies are distributed in accordance with the previous year's distribution of the maintenance tax for such museums and aquariums as provided in Section 2 of the Park District Aquarium and Museum Act; and

One-seventh to the Agricultural Premium Fund to

be used for distribution to agricultural home economics extension councils in accordance with "An Act in relation to additional support and finances for the Agricultural and Home Economic Extension Councils in the several counties of this State and making an appropriation therefor", approved July 24, 1967. This subparagraph (C) shall be inoperative and of no force and effect on and after January 1, 2000.

(D) Except as provided in paragraph (11) of this

subsection (h), with respect to purse allocation from inter-track wagering, the monies so retained shall be divided as follows:

(i) If the inter-track wagering licensee,

except an inter-track wagering licensee that derives its license from an organization licensee located in a county with a population in excess of 230,000 and bounded by the Mississippi River, is not conducting its own race meeting during the same dates, then the entire purse allocation shall be to purses at the track where the races wagered on are being conducted.

(ii) If the inter-track wagering licensee,

except an inter-track wagering licensee that derives its license from an organization licensee located in a county with a population in excess of 230,000 and bounded by the Mississippi River, is also conducting its own race meeting during the same dates, then the purse allocation shall be as follows: 50% to purses at the track where the races wagered on are being conducted; 50% to purses at the track where the inter-track wagering licensee is accepting such wagers.

(iii) If the inter-track wagering is being

conducted by an inter-track wagering location licensee, except an inter-track wagering location licensee that derives its license from an organization licensee located in a county with a population in excess of 230,000 and bounded by the Mississippi River, the entire purse allocation for Illinois races shall be to purses at the track where the race meeting being wagered on is being held.

(12) The Board shall have all powers necessary and

proper to fully supervise and control the conduct of inter-track wagering and simulcast wagering by inter-track wagering licensees and inter-track wagering location licensees, including, but not limited to the following:

(A) The Board is vested with power to promulgate

reasonable rules and regulations for the purpose of administering the conduct of this wagering and to prescribe reasonable rules, regulations and conditions under which such wagering shall be held and conducted. Such rules and regulations are to provide for the prevention of practices detrimental to the public interest and for the best interests of said wagering and to impose penalties for violations thereof.

(B) The Board, and any person or persons to whom

it delegates this power, is vested with the power to enter the facilities of any licensee to determine whether there has been compliance with the provisions of this Act and the rules and regulations relating to the conduct of such wagering.

(C) The Board, and any person or persons to whom

it delegates this power, may eject or exclude from any licensee's facilities, any person whose conduct or reputation is such that his presence on such premises may, in the opinion of the Board, call into the question the honesty and integrity of, or interfere with the orderly conduct of such wagering; provided, however, that no person shall be excluded or ejected from such premises solely on the grounds of race, color, creed, national origin, ancestry, or sex.

(D) (Blank).
(E) The Board is vested with the power to appoint

delegates to execute any of the powers granted to it under this Section for the purpose of administering this wagering and any rules and regulations promulgated in accordance with this Act.

(F) The Board shall name and appoint a State

director of this wagering who shall be a representative of the Board and whose duty it shall be to supervise the conduct of inter-track wagering as may be provided for by the rules and regulations of the Board; such rules and regulation shall specify the method of appointment and the Director's powers, authority and duties.

(G) The Board is vested with the power to impose

civil penalties of up to $5,000 against individuals and up to $10,000 against licensees for each violation of any provision of this Act relating to the conduct of this wagering, any rules adopted by the Board, any order of the Board or any other action which in the Board's discretion, is a detriment or impediment to such wagering.

(13) The Department of Agriculture may enter into

agreements with licensees authorizing such licensees to conduct inter-track wagering on races to be held at the licensed race meetings conducted by the Department of Agriculture. Such agreement shall specify the races of the Department of Agriculture's licensed race meeting upon which the licensees will conduct wagering. In the event that a licensee conducts inter-track pari-mutuel wagering on races from the Illinois State Fair or DuQuoin State Fair which are in addition to the licensee's previously approved racing program, those races shall be considered a separate racing day for the purpose of determining the daily handle and computing the privilege or pari-mutuel tax on that daily handle as provided in Sections 27 and 27.1. Such agreements shall be approved by the Board before such wagering may be conducted. In determining whether to grant approval, the Board shall give due consideration to the best interests of the public and of horse racing. The provisions of paragraphs (1), (8), (8.1), and (8.2) of subsection (h) of this Section which are not specified in this paragraph (13) shall not apply to licensed race meetings conducted by the Department of Agriculture at the Illinois State Fair in Sangamon County or the DuQuoin State Fair in Perry County, or to any wagering conducted on those race meetings.

(14) An inter-track wagering location license

authorized by the Board in 2016 that is owned and operated by a race track in Rock Island County shall be transferred to a commonly owned race track in Cook County on August 12, 2016 (the effective date of Public Act 99-757). The licensee shall retain its status in relation to purse distribution under paragraph (11) of this subsection (h) following the transfer to the new entity. The pari-mutuel tax credit under Section 32.1 shall not be applied toward any pari-mutuel tax obligation of the inter-track wagering location licensee of the license that is transferred under this paragraph (14).

(i) Notwithstanding the other provisions of this Act, the conduct of wagering at wagering facilities is authorized on all days, except as limited by subsection (b) of Section 19 of this Act.
(Source: P.A. 99-756, eff. 8-12-16; 99-757, eff. 8-12-16; 100-201, eff. 8-18-17.)

(230 ILCS 5/26.1) (from Ch. 8, par. 37-26.1)
Sec. 26.1. For all pari-mutuel wagering conducted pursuant to this Act, breakage shall be at all times computed on the basis of not to exceed 10¢ on the dollar. If there is a minus pool, the breakage shall be computed on the basis of not to exceed 5¢ on the dollar. Breakage shall be calculated only after the amounts retained by licensees pursuant to Sections 26 and 26.2 of this Act, and all applicable surcharges, are taken out of winning wagers and winnings from wagers. Beginning January 1, 2000, all breakage shall be retained by licensees, with 50% of breakage to be used by licensees for racetrack improvements at the racetrack from which the wagering facility derives its license. The remaining 50% is to be allocated 50% to the purse account for the licensee from which the wagering facility derives its license and 50% to the licensee.
(Source: P.A. 91-40, eff. 6-25-99.)

(230 ILCS 5/26.2) (from Ch. 8, par. 37-26.2)
Sec. 26.2. In addition to the amount retained by licensees pursuant to Section 26, each licensee may retain an additional amount up to 3 1/2% of the amount wagered on all multiple wagers plus an additional amount up to 8% of the amount wagered on any other multiple wager that involves a single betting interest on 3 or more horses. Amounts retained by organization licensees and inter-track wagering licensees on all forms of wagering shall be allocated, after payment of applicable State and local taxes among organization licensees, inter-track wagering licensees, and purses as set forth in paragraph (5) of subsection (g) of Section 26, subparagraph (A) of paragraph (11) of subsection (h) of Section 26, and subsection (a) of Section 29 of this Act. Amounts retained by inter-track wagering location licensees under this Section on all forms of wagering shall be allocated, after payment of applicable State and local taxes, among organization licensees, inter-track wagering location licensees, and purses as set forth in paragraph 5 of subsection (g) of Section 26 and subparagraph (B) of paragraph (11) of subsection (h) of Section 26.
(Source: P.A. 100-201, eff. 8-18-17.)

(230 ILCS 5/26.3) (from Ch. 8, par. 37-26.3)
Sec. 26.3. On and after July 1, 1987, each organization licensee may impose a surcharge of up to 1% on winning wagers and winnings from wagers placed upon races conducted by that organization licensee. Where a surcharge is imposed, it shall be deducted from winnings prior to payout. Amounts derived from a surcharge imposed under this Section shall not be paid or allocated to purses.
(Source: P.A. 85-1170.)

(230 ILCS 5/26.4) (from Ch. 8, par. 37-26.4)
Sec. 26.4. In addition to the amount retained pursuant to paragraph (10) of subsection (h) of Section 26, inter-track wagering location licensees shall retain an additional amount equal to 2.5% of each winning wager and winnings from wagers, from which they shall pay the tax specified in paragraph (10.1) of subsection (h) of Section 26.
With respect to wagers on all races associated with a simulcast program from a host track, each inter-track wagering location licensee that conducts wagers on these races may impose a surcharge of up to .5% on each winning wager and winnings from each such wager during the period of July 1, 1995, to December 31, 1995; provided amounts derived from this surcharge, if imposed, shall not be paid to or allocated to purses.
(Source: P.A. 89-16, eff. 5-30-95.)

(230 ILCS 5/26.5) (from Ch. 8, par. 37-26.5)
Sec. 26.5. Inter-track wagering licensee surcharge. In addition to the amount retained pursuant to paragraph (10) of subsection (h) of Section 26, inter-track wagering licensees shall retain an additional amount equal to 1.5% of each winning wager and winnings from wagers. The surcharge shall be deducted from winnings prior to payout, except as provided in subsection (g) of Section 27 of this Act. Amounts retained under this Section shall be distributed as follows: 40% to the organization licensee at whose track the wager was placed, 40% as purses at the track where the wager was placed, and 20% to the county in which the track where the wager was placed is located.
(Source: P.A. 89-16, eff. 5-30-95.)

(230 ILCS 5/26.6)
Sec. 26.6. (Repealed).
(Source: P.A. 89-16, eff. 5-30-95. Repealed by 91-40, eff. 6-25-99.)

(230 ILCS 5/26.7)
Sec. 26.7. Advanced deposit wagering surcharge. Beginning on August 26, 2012, each advance deposit wagering licensee shall impose a surcharge of 0.18% on winning wagers and winnings from wagers placed through advance deposit wagering. The surcharge shall be deducted from winnings prior to payout. Amounts derived from a surcharge imposed under this Section shall be paid to the standardbred purse accounts of organization licensees conducting standardbred racing.
(Source: P.A. 97-1060, eff. 8-24-12; 98-18, eff. 6-7-13.)

(230 ILCS 5/26.8)
Sec. 26.8. Beginning on February 1, 2014 and through December 31, 2018, each wagering licensee may impose a surcharge of up to 0.5% on winning wagers and winnings from wagers. The surcharge shall be deducted from winnings prior to payout. All amounts collected from the imposition of this surcharge shall be evenly distributed to the organization licensee and the purse account of the organization licensee with which the licensee is affiliated. The amounts distributed under this Section shall be in addition to the amounts paid pursuant to paragraph (10) of subsection (h) of Section 26, Section 26.3, Section 26.4, Section 26.5, and Section 26.7.
(Source: P.A. 98-624, eff. 1-29-14; 99-756, eff. 8-12-16.)

(230 ILCS 5/26.9)
Sec. 26.9. Beginning on February 1, 2014 and through December 31, 2018, in addition to the surcharge imposed in Sections 26.3, 26.4, 26.5, 26.7, and 26.8 of this Act, each licensee shall impose a surcharge of 0.2% on winning wagers and winnings from wagers. The surcharge shall be deducted from winnings prior to payout. All amounts collected from the surcharges imposed under this Section shall be remitted to the Board. From amounts collected under this Section, the Board shall deposit an amount not to exceed $100,000 annually into the Quarter Horse Purse Fund and all remaining amounts into the Horse Racing Fund.
(Source: P.A. 98-624, eff. 1-29-14; 99-756, eff. 8-12-16.)

(230 ILCS 5/27) (from Ch. 8, par. 37-27)
Sec. 27. (a) In addition to the organization license fee provided by this Act, until January 1, 2000, a graduated privilege tax is hereby imposed for conducting the pari-mutuel system of wagering permitted under this Act. Until January 1, 2000, except as provided in subsection (g) of Section 27 of this Act, all of the breakage of each racing day held by any licensee in the State shall be paid to the State. Until January 1, 2000, such daily graduated privilege tax shall be paid by the licensee from the amount permitted to be retained under this Act. Until January 1, 2000, each day's graduated privilege tax, breakage, and Horse Racing Tax Allocation funds shall be remitted to the Department of Revenue within 48 hours after the close of the racing day upon which it is assessed or within such other time as the Board prescribes. The privilege tax hereby imposed, until January 1, 2000, shall be a flat tax at the rate of 2% of the daily pari-mutuel handle except as provided in Section 27.1.
In addition, every organization licensee, except as provided in Section 27.1 of this Act, which conducts multiple wagering shall pay, until January 1, 2000, as a privilege tax on multiple wagers an amount equal to 1.25% of all moneys wagered each day on such multiple wagers, plus an additional amount equal to 3.5% of the amount wagered each day on any other multiple wager which involves a single betting interest on 3 or more horses. The licensee shall remit the amount of such taxes to the Department of Revenue within 48 hours after the close of the racing day on which it is assessed or within such other time as the Board prescribes.
This subsection (a) shall be inoperative and of no force and effect on and after January 1, 2000.
(a-5) Beginning on January 1, 2000, a flat pari-mutuel tax at the rate of 1.5% of the daily pari-mutuel handle is imposed at all pari-mutuel wagering facilities and on advance deposit wagering from a location other than a wagering facility, except as otherwise provided for in this subsection (a-5). In addition to the pari-mutuel tax imposed on advance deposit wagering pursuant to this subsection (a-5), beginning on August 24, 2012 (the effective date of Public Act 97-1060) and through December 31, 2018, an additional pari-mutuel tax at the rate of 0.25% shall be imposed on advance deposit wagering. Until August 25, 2012, the additional 0.25% pari-mutuel tax imposed on advance deposit wagering by Public Act 96-972 shall be deposited into the Quarter Horse Purse Fund, which shall be created as a non-appropriated trust fund administered by the Board for grants to thoroughbred organization licensees for payment of purses for quarter horse races conducted by the organization licensee. Beginning on August 26, 2012, the additional 0.25% pari-mutuel tax imposed on advance deposit wagering shall be deposited into the Standardbred Purse Fund, which shall be created as a non-appropriated trust fund administered by the Board, for grants to the standardbred organization licensees for payment of purses for standardbred horse races conducted by the organization licensee. Thoroughbred organization licensees may petition the Board to conduct quarter horse racing and receive purse grants from the Quarter Horse Purse Fund. The Board shall have complete discretion in distributing the Quarter Horse Purse Fund to the petitioning organization licensees. Beginning on July 26, 2010 (the effective date of Public Act 96-1287), a pari-mutuel tax at the rate of 0.75% of the daily pari-mutuel handle is imposed at a pari-mutuel facility whose license is derived from a track located in a county that borders the Mississippi River and conducted live racing in the previous year. The pari-mutuel tax imposed by this subsection (a-5) shall be remitted to the Department of Revenue within 48 hours after the close of the racing day upon which it is assessed or within such other time as the Board prescribes.
(b) On or before December 31, 1999, in the event that any organization licensee conducts 2 separate programs of races on any day, each such program shall be considered a separate racing day for purposes of determining the daily handle and computing the privilege tax on such daily handle as provided in subsection (a) of this Section.
(c) Licensees shall at all times keep accurate books and records of all monies wagered on each day of a race meeting and of the taxes paid to the Department of Revenue under the provisions of this Section. The Board or its duly authorized representative or representatives shall at all reasonable times have access to such records for the purpose of examining and checking the same and ascertaining whether the proper amount of taxes is being paid as provided. The Board shall require verified reports and a statement of the total of all monies wagered daily at each wagering facility upon which the taxes are assessed and may prescribe forms upon which such reports and statement shall be made.
(d) Any licensee failing or refusing to pay the amount of any tax due under this Section shall be guilty of a business offense and upon conviction shall be fined not more than $5,000 in addition to the amount found due as tax under this Section. Each day's violation shall constitute a separate offense. All fines paid into Court by a licensee hereunder shall be transmitted and paid over by the Clerk of the Court to the Board.
(e) No other license fee, privilege tax, excise tax, or racing fee, except as provided in this Act, shall be assessed or collected from any such licensee by the State.
(f) No other license fee, privilege tax, excise tax or racing fee shall be assessed or collected from any such licensee by units of local government except as provided in paragraph 10.1 of subsection (h) and subsection (f) of Section 26 of this Act. However, any municipality that has a Board licensed horse race meeting at a race track wholly within its corporate boundaries or a township that has a Board licensed horse race meeting at a race track wholly within the unincorporated area of the township may charge a local amusement tax not to exceed 10¢ per admission to such horse race meeting by the enactment of an ordinance. However, any municipality or county that has a Board licensed inter-track wagering location facility wholly within its corporate boundaries may each impose an admission fee not to exceed $1.00 per admission to such inter-track wagering location facility, so that a total of not more than $2.00 per admission may be imposed. Except as provided in subparagraph (g) of Section 27 of this Act, the inter-track wagering location licensee shall collect any and all such fees and within 48 hours remit the fees to the Board, which shall, pursuant to rule, cause the fees to be distributed to the county or municipality.
(g) Notwithstanding any provision in this Act to the contrary, if in any calendar year the total taxes and fees required to be collected from licensees and distributed under this Act to all State and local governmental authorities exceeds the amount of such taxes and fees distributed to each State and local governmental authority to which each State and local governmental authority was entitled under this Act for calendar year 1994, then the first $11 million of that excess amount shall be allocated at the earliest possible date for distribution as purse money for the succeeding calendar year. Upon reaching the 1994 level, and until the excess amount of taxes and fees exceeds $11 million, the Board shall direct all licensees to cease paying the subject taxes and fees and the Board shall direct all licensees to allocate any such excess amount for purses as follows:
(i) the excess amount shall be initially divided

between thoroughbred and standardbred purses based on the thoroughbred's and standardbred's respective percentages of total Illinois live wagering in calendar year 1994;

(ii) each thoroughbred and standardbred organization

licensee issued an organization licensee in that succeeding allocation year shall be allocated an amount equal to the product of its percentage of total Illinois live thoroughbred or standardbred wagering in calendar year 1994 (the total to be determined based on the sum of 1994 on-track wagering for all organization licensees issued organization licenses in both the allocation year and the preceding year) multiplied by the total amount allocated for standardbred or thoroughbred purses, provided that the first $1,500,000 of the amount allocated to standardbred purses under item (i) shall be allocated to the Department of Agriculture to be expended with the assistance and advice of the Illinois Standardbred Breeders Funds Advisory Board for the purposes listed in subsection (g) of Section 31 of this Act, before the amount allocated to standardbred purses under item (i) is allocated to standardbred organization licensees in the succeeding allocation year.

To the extent the excess amount of taxes and fees to be collected and distributed to State and local governmental authorities exceeds $11 million, that excess amount shall be collected and distributed to State and local authorities as provided for under this Act.
(Source: P.A. 98-18, eff. 6-7-13; 98-624, eff. 1-29-14; 99-756, eff. 8-12-16.)

(230 ILCS 5/27.1) (from Ch. 8, par. 37-27.1)
Sec. 27.1. (Repealed).
(Source: P.A. 91-40, eff. 6-25-99. Repealed internally, eff. 1-1-00.)

(230 ILCS 5/27.2)
Sec. 27.2. Withholding of delinquent child support.
(a) From winnings required to be reported to the Internal Revenue Service and subject to withholding on Form W-2G, organization licensees and advance deposit wagering licensees licensed under this Act shall withhold up to the full amount of winnings necessary to pay the winner's past due child support amount as certified by the Department of Healthcare and Family Services under Section 10-17.15 of the Illinois Public Aid Code. Amounts withheld shall be paid to the Department of Healthcare and Family Services by the organization licensee or the advance deposit wagering licensee, as applicable.
(b) For withholding of winnings, the organization licensee or advance deposit wagering licensee shall be entitled to an administrative fee not to exceed the lesser of 4% of the total amount of cash winnings paid to the gambling winner or $150.
(c) In no event may the total amount withheld from the cash payout, including the administrative fee, exceed the total cash winnings claimed by the obligor. If the cash payout claimed is greater than the amount sufficient to satisfy the obligor's delinquent child support payments, the organization licensee or advance deposit wagering licensee shall pay the obligor the remaining balance of the payout, less the administrative fee authorized by subsection (b) of this Section, at the time it is claimed.
(d) An organization licensee or an advance deposit wagering licensee that in good faith complies with the requirements of this Section shall not be liable to the gaming winner or any other individual or entity.
(e) For an organization licensee under this Act, an agent of the Board (such as an employee of the Board) shall be responsible for notifying the person identified as being delinquent in child support payments that the organization licensee is required by law to withhold all or a portion of his or her winnings. This notification must be provided at the time the winnings are withheld.
(f) The provisions of this Section shall be operative on and after the date that rules are adopted by the Department of Healthcare and Family Services pursuant to Section 10-17.15 of the Illinois Public Aid Code.
(g) The delinquent child support required to be withheld under this Section and the administrative fee under subsection (b) of this Section have priority over any secured or unsecured claim on cash winnings, except claims for federal or State taxes that are required to be withheld under federal or State law.
(Source: P.A. 98-318, eff. 8-12-13.)

(230 ILCS 5/28) (from Ch. 8, par. 37-28)
(Text of Section from P.A. 99-933)
Sec. 28. Except as provided in subsection (g) of Section 27 of this Act, moneys collected shall be distributed according to the provisions of this Section 28.
(a) Thirty per cent of the total of all monies received by the State as privilege taxes shall be paid into the Metropolitan Exposition, Auditorium and Office Building Fund in the State Treasury.
(b) In addition, 4.5% of the total of all monies received by the State as privilege taxes shall be paid into the State treasury into a special Fund to be known as the Metropolitan Exposition, Auditorium and Office Building Fund.
(c) Fifty per cent of the total of all monies received by the State as privilege taxes under the provisions of this Act shall be paid into the Agricultural Premium Fund.
(d) Seven per cent of the total of all monies received by the State as privilege taxes shall be paid into the Fair and Exposition Fund in the State treasury; provided, however, that when all bonds issued prior to July 1, 1984 by the Metropolitan Fair and Exposition Authority shall have been paid or payment shall have been provided for upon a refunding of those bonds, thereafter 1/12 of $1,665,662 of such monies shall be paid each month into the Build Illinois Fund, and the remainder into the Fair and Exposition Fund. All excess monies shall be allocated to the Department of Agriculture for distribution to county fairs for premiums and rehabilitation as set forth in the Agricultural Fair Act.
(e) The monies provided for in Section 30 shall be paid into the Illinois Thoroughbred Breeders Fund.
(f) The monies provided for in Section 31 shall be paid into the Illinois Standardbred Breeders Fund.
(g) Until January 1, 2000, that part representing 1/2 of the total breakage in Thoroughbred, Harness, Appaloosa, Arabian, and Quarter Horse racing in the State shall be paid into the Illinois Race Track Improvement Fund as established in Section 32.
(h) All other monies received by the Board under this Act shall be paid into the Horse Racing Fund.
(i) The salaries of the Board members, secretary, stewards, directors of mutuels, veterinarians, representatives, accountants, clerks, stenographers, inspectors and other employees of the Board, and all expenses of the Board incident to the administration of this Act, including, but not limited to, all expenses and salaries incident to the taking of saliva and urine samples in accordance with the rules and regulations of the Board shall be paid out of the Agricultural Premium Fund.
(j) The Agricultural Premium Fund shall also be used:
(1) for the expenses of operating the Illinois State

Fair and the DuQuoin State Fair, including the payment of prize money or premiums;

(2) for the distribution to county fairs, vocational

agriculture section fairs, agricultural societies, and agricultural extension clubs in accordance with the Agricultural Fair Act, as amended;

(3) for payment of prize monies and premiums awarded

and for expenses incurred in connection with the International Livestock Exposition and the Mid-Continent Livestock Exposition held in Illinois, which premiums, and awards must be approved, and paid by the Illinois Department of Agriculture;

(4) for personal service of county agricultural

advisors and county home advisors;

(5) for distribution to agricultural home economic

extension councils in accordance with "An Act in relation to additional support and finance for the Agricultural and Home Economic Extension Councils in the several counties in this State and making an appropriation therefor", approved July 24, 1967, as amended;

(6) for research on equine disease, including a

development center therefor;

(7) for training scholarships for study on equine

diseases to students at the University of Illinois College of Veterinary Medicine;

(8) for the rehabilitation, repair and maintenance of

the Illinois and DuQuoin State Fair Grounds and the structures and facilities thereon and the construction of permanent improvements on such Fair Grounds, including such structures, facilities and property located on such State Fair Grounds which are under the custody and control of the Department of Agriculture;

(9) for the expenses of the Department of Agriculture

under Section 5-530 of the Departments of State Government Law (20 ILCS 5/5-530);

(10) for the expenses of the Department of Commerce

and Economic Opportunity under Sections 605-620, 605-625, and 605-630 of the Department of Commerce and Economic Opportunity Law (20 ILCS 605/605-620, 605/605-625, and 605/605-630);

(11) for remodeling, expanding, and reconstructing

facilities destroyed by fire of any Fair and Exposition Authority in counties with a population of 1,000,000 or more inhabitants;

(12) for the purpose of assisting in the care and

general rehabilitation of veterans with disabilities of any war and their surviving spouses and orphans;

(13) for expenses of the Department of State Police

for duties performed under this Act;

(14) for the Department of Agriculture for soil

surveys and soil and water conservation purposes;

(15) for the Department of Agriculture for grants to

the City of Chicago for conducting the Chicagofest;

(16) for the State Comptroller for grants and

operating expenses authorized by the Illinois Global Partnership Act.

(k) To the extent that monies paid by the Board to the Agricultural Premium Fund are in the opinion of the Governor in excess of the amount necessary for the purposes herein stated, the Governor shall notify the Comptroller and the State Treasurer of such fact, who, upon receipt of such notification, shall transfer such excess monies from the Agricultural Premium Fund to the General Revenue Fund.
(Source: P.A. 99-143, eff. 7-27-15; 99-933, eff. 1-27-17.)

(Text of Section from P.A. 100-110)
Sec. 28. Except as provided in subsection (g) of Section 27 of this Act, moneys collected shall be distributed according to the provisions of this Section 28.
(a) Thirty per cent of the total of all monies received by the State as privilege taxes shall be paid into the Metropolitan Exposition Auditorium and Office Building Fund in the State Treasury.
(b) In addition, 4.5% of the total of all monies received by the State as privilege taxes shall be paid into the State treasury into a special Fund to be known as the Metropolitan Exposition, Auditorium, and Office Building Fund.
(c) Fifty per cent of the total of all monies received by the State as privilege taxes under the provisions of this Act shall be paid into the Agricultural Premium Fund.
(d) Seven per cent of the total of all monies received by the State as privilege taxes shall be paid into the Fair and Exposition Fund in the State treasury; provided, however, that when all bonds issued prior to July 1, 1984 by the Metropolitan Fair and Exposition Authority shall have been paid or payment shall have been provided for upon a refunding of those bonds, thereafter 1/12 of $1,665,662 of such monies shall be paid each month into the Build Illinois Fund, and the remainder into the Fair and Exposition Fund. All excess monies shall be allocated to the Department of Agriculture for distribution to county fairs for premiums and rehabilitation as set forth in the Agricultural Fair Act.
(e) The monies provided for in Section 30 shall be paid into the Illinois Thoroughbred Breeders Fund.
(f) The monies provided for in Section 31 shall be paid into the Illinois Standardbred Breeders Fund.
(g) Until January 1, 2000, that part representing 1/2 of the total breakage in Thoroughbred, Harness, Appaloosa, Arabian, and Quarter Horse racing in the State shall be paid into the Illinois Race Track Improvement Fund as established in Section 32.
(h) All other monies received by the Board under this Act shall be paid into the Horse Racing Fund.
(i) The salaries of the Board members, secretary, stewards, directors of mutuels, veterinarians, representatives, accountants, clerks, stenographers, inspectors and other employees of the Board, and all expenses of the Board incident to the administration of this Act, including, but not limited to, all expenses and salaries incident to the taking of saliva and urine samples in accordance with the rules and regulations of the Board shall be paid out of the Agricultural Premium Fund.
(j) The Agricultural Premium Fund shall also be used:
(1) for the expenses of operating the Illinois State

Fair and the DuQuoin State Fair, including the payment of prize money or premiums;

(2) for the distribution to county fairs, vocational

agriculture section fairs, agricultural societies, and agricultural extension clubs in accordance with the Agricultural Fair Act, as amended;

(3) for payment of prize monies and premiums awarded

and for expenses incurred in connection with the International Livestock Exposition and the Mid-Continent Livestock Exposition held in Illinois, which premiums, and awards must be approved, and paid by the Illinois Department of Agriculture;

(4) for personal service of county agricultural

advisors and county home advisors;

(5) for distribution to agricultural home economic

extension councils in accordance with "An Act in relation to additional support and finance for the Agricultural and Home Economic Extension Councils in the several counties in this State and making an appropriation therefor", approved July 24, 1967, as amended;

(6) for research on equine disease, including a

development center therefor;

(7) for training scholarships for study on equine

diseases to students at the University of Illinois College of Veterinary Medicine;

(8) for the rehabilitation, repair and maintenance of

the Illinois and DuQuoin State Fair Grounds and the structures and facilities thereon and the construction of permanent improvements on such Fair Grounds, including such structures, facilities and property located on such State Fair Grounds which are under the custody and control of the Department of Agriculture;

(9) (blank);
(10) for the expenses of the Department of Commerce

and Economic Opportunity under Sections 605-620, 605-625, and 605-630 of the Department of Commerce and Economic Opportunity Law (20 ILCS 605/605-620, 605/605-625, and 605/605-630);

(11) for remodeling, expanding, and reconstructing

facilities destroyed by fire of any Fair and Exposition Authority in counties with a population of 1,000,000 or more inhabitants;

(12) for the purpose of assisting in the care and

general rehabilitation of veterans with disabilities of any war and their surviving spouses and orphans;

(13) for expenses of the Department of State Police

for duties performed under this Act;

(14) for the Department of Agriculture for soil

surveys and soil and water conservation purposes;

(15) for the Department of Agriculture for grants to

the City of Chicago for conducting the Chicagofest;

(16) for the State Comptroller for grants and

operating expenses authorized by the Illinois Global Partnership Act.

(k) To the extent that monies paid by the Board to the Agricultural Premium Fund are in the opinion of the Governor in excess of the amount necessary for the purposes herein stated, the Governor shall notify the Comptroller and the State Treasurer of such fact, who, upon receipt of such notification, shall transfer such excess monies from the Agricultural Premium Fund to the General Revenue Fund.
(Source: P.A. 99-143, eff. 7-27-15; 100-110, eff. 8-15-17.)

(230 ILCS 5/28.1)
Sec. 28.1. Payments.
(a) Beginning on January 1, 2000, moneys collected by the Department of Revenue and the Racing Board pursuant to Section 26 or Section 27 of this Act shall be deposited into the Horse Racing Fund, which is hereby created as a special fund in the State Treasury.
(b) Appropriations, as approved by the General Assembly, may be made from the Horse Racing Fund to the Board to pay the salaries of the Board members, secretary, stewards, directors of mutuels, veterinarians, representatives, accountants, clerks, stenographers, inspectors and other employees of the Board, and all expenses of the Board incident to the administration of this Act, including, but not limited to, all expenses and salaries incident to the taking of saliva and urine samples in accordance with the rules and regulations of the Board.
(c) (Blank).
(d) Beginning January 1, 2000, payments to all programs in existence on the effective date of this amendatory Act of 1999 that are identified in Sections 26(c), 26(f), 26(h)(11)(C), and 28, subsections (a), (b), (c), (d), (e), (f), (g), and (h) of Section 30, and subsections (a), (b), (c), (d), (e), (f), (g), and (h) of Section 31 shall be made from the General Revenue Fund at the funding levels determined by amounts paid under this Act in calendar year 1998. Beginning on the effective date of this amendatory Act of the 93rd General Assembly, payments to the Peoria Park District shall be made from the General Revenue Fund at the funding level determined by amounts paid to that park district for museum purposes under this Act in calendar year 1994.
If an inter-track wagering location licensee's facility changes its location, then the payments associated with that facility under this subsection (d) for museum purposes shall be paid to the park district in the area where the facility relocates, and the payments shall be used for museum purposes. If the facility does not relocate to a park district, then the payments shall be paid to the taxing district that is responsible for park or museum expenditures.
(e) Beginning July 1, 2006, the payment authorized under subsection (d) to museums and aquariums located in park districts of over 500,000 population shall be paid to museums, aquariums, and zoos in amounts determined by Museums in the Park, an association of museums, aquariums, and zoos located on Chicago Park District property.
(f) Beginning July 1, 2007, the Children's Discovery Museum in Normal, Illinois shall receive payments from the General Revenue Fund at the funding level determined by the amounts paid to the Miller Park Zoo in Bloomington, Illinois under this Section in calendar year 2006.
(Source: P.A. 98-624, eff. 1-29-14.)

(230 ILCS 5/29) (from Ch. 8, par. 37-29)
Sec. 29. (a) After the privilege or pari-mutuel tax established in Sections 26(f), 27, and 27.1 is paid to the State from the monies retained by the organization licensee pursuant to Sections 26, 26.2, and 26.3, the remainder of those monies retained pursuant to Sections 26 and 26.2, except as provided in subsection (g) of Section 27 of this Act, shall be allocated evenly to the organization licensee and as purses.
(b) (Blank).
(c) (Blank).
(d) Each organization licensee and inter-track wagering licensee from the money retained for purses as set forth in subsection (a) of this Section, shall pay to an organization representing the largest number of horse owners and trainers which has negotiated a contract with the organization licensee for such purpose an amount equal to at least 1% of the organization licensee's and inter-track wagering licensee's retention of the pari-mutuel handle for the racing season. Each inter-track wagering location licensee, from the 4% of its handle required to be paid as purses under paragraph (11) of subsection (h) of Section 26 of this Act, shall pay to the contractually established representative organization 2% of that 4%, provided that the payments so made to the organization shall not exceed a total of $125,000 in any calendar year. Such contract shall be negotiated and signed prior to the beginning of the racing season.
(Source: P.A. 91-40, eff. 6-25-99.)

(230 ILCS 5/30) (from Ch. 8, par. 37-30)
Sec. 30. (a) The General Assembly declares that it is the policy of this State to encourage the breeding of thoroughbred horses in this State and the ownership of such horses by residents of this State in order to provide for: sufficient numbers of high quality thoroughbred horses to participate in thoroughbred racing meetings in this State, and to establish and preserve the agricultural and commercial benefits of such breeding and racing industries to the State of Illinois. It is the intent of the General Assembly to further this policy by the provisions of this Act.
(b) Each organization licensee conducting a thoroughbred racing meeting pursuant to this Act shall provide at least two races each day limited to Illinois conceived and foaled horses or Illinois foaled horses or both. A minimum of 6 races shall be conducted each week limited to Illinois conceived and foaled or Illinois foaled horses or both. No horses shall be permitted to start in such races unless duly registered under the rules of the Department of Agriculture.
(c) Conditions of races under subsection (b) shall be commensurate with past performance, quality, and class of Illinois conceived and foaled and Illinois foaled horses available. If, however, sufficient competition cannot be had among horses of that class on any day, the races may, with consent of the Board, be eliminated for that day and substitute races provided.
(d) There is hereby created a special fund of the State Treasury to be known as the Illinois Thoroughbred Breeders Fund.
Except as provided in subsection (g) of Section 27 of this Act, 8.5% of all the monies received by the State as privilege taxes on Thoroughbred racing meetings shall be paid into the Illinois Thoroughbred Breeders Fund.
(e) The Illinois Thoroughbred Breeders Fund shall be administered by the Department of Agriculture with the advice and assistance of the Advisory Board created in subsection (f) of this Section.
(f) The Illinois Thoroughbred Breeders Fund Advisory Board shall consist of the Director of the Department of Agriculture, who shall serve as Chairman; a member of the Illinois Racing Board, designated by it; 2 representatives of the organization licensees conducting thoroughbred racing meetings, recommended by them; 2 representatives of the Illinois Thoroughbred Breeders and Owners Foundation, recommended by it; and 2 representatives of the Horsemen's Benevolent Protective Association or any successor organization established in Illinois comprised of the largest number of owners and trainers, recommended by it, with one representative of the Horsemen's Benevolent and Protective Association to come from its Illinois Division, and one from its Chicago Division. Advisory Board members shall serve for 2 years commencing January 1 of each odd numbered year. If representatives of the organization licensees conducting thoroughbred racing meetings, the Illinois Thoroughbred Breeders and Owners Foundation, and the Horsemen's Benevolent Protection Association have not been recommended by January 1, of each odd numbered year, the Director of the Department of Agriculture shall make an appointment for the organization failing to so recommend a member of the Advisory Board. Advisory Board members shall receive no compensation for their services as members but shall be reimbursed for all actual and necessary expenses and disbursements incurred in the execution of their official duties.
(g) No monies shall be expended from the Illinois Thoroughbred Breeders Fund except as appropriated by the General Assembly. Monies appropriated from the Illinois Thoroughbred Breeders Fund shall be expended by the Department of Agriculture, with the advice and assistance of the Illinois Thoroughbred Breeders Fund Advisory Board, for the following purposes only:
(1) To provide purse supplements to owners of horses

participating in races limited to Illinois conceived and foaled and Illinois foaled horses. Any such purse supplements shall not be included in and shall be paid in addition to any purses, stakes, or breeders' awards offered by each organization licensee as determined by agreement between such organization licensee and an organization representing the horsemen. No monies from the Illinois Thoroughbred Breeders Fund shall be used to provide purse supplements for claiming races in which the minimum claiming price is less than $7,500.

(2) To provide stakes and awards to be paid to the

owners of the winning horses in certain races limited to Illinois conceived and foaled and Illinois foaled horses designated as stakes races.

(2.5) To provide an award to the owner or owners of

an Illinois conceived and foaled or Illinois foaled horse that wins a maiden special weight, an allowance, overnight handicap race, or claiming race with claiming price of $10,000 or more providing the race is not restricted to Illinois conceived and foaled or Illinois foaled horses. Awards shall also be provided to the owner or owners of Illinois conceived and foaled and Illinois foaled horses that place second or third in those races. To the extent that additional moneys are required to pay the minimum additional awards of 40% of the purse the horse earns for placing first, second or third in those races for Illinois foaled horses and of 60% of the purse the horse earns for placing first, second or third in those races for Illinois conceived and foaled horses, those moneys shall be provided from the purse account at the track where earned.

(3) To provide stallion awards to the owner or owners

of any stallion that is duly registered with the Illinois Thoroughbred Breeders Fund Program prior to the effective date of this amendatory Act of 1995 whose duly registered Illinois conceived and foaled offspring wins a race conducted at an Illinois thoroughbred racing meeting other than a claiming race. Such award shall not be paid to the owner or owners of an Illinois stallion that served outside this State at any time during the calendar year in which such race was conducted.

(4) To provide $75,000 annually for purses to be

distributed to county fairs that provide for the running of races during each county fair exclusively for the thoroughbreds conceived and foaled in Illinois. The conditions of the races shall be developed by the county fair association and reviewed by the Department with the advice and assistance of the Illinois Thoroughbred Breeders Fund Advisory Board. There shall be no wagering of any kind on the running of Illinois conceived and foaled races at county fairs.

(4.1) To provide purse money for an Illinois stallion

stakes program.

(5) No less than 80% of all monies appropriated from

the Illinois Thoroughbred Breeders Fund shall be expended for the purposes in (1), (2), (2.5), (3), (4), (4.1), and (5) as shown above.

(6) To provide for educational programs regarding the

thoroughbred breeding industry.

(7) To provide for research programs concerning the

health, development and care of the thoroughbred horse.

(8) To provide for a scholarship and training program

for students of equine veterinary medicine.

(9) To provide for dissemination of public

information designed to promote the breeding of thoroughbred horses in Illinois.

(10) To provide for all expenses incurred in the

administration of the Illinois Thoroughbred Breeders Fund.

(h) Whenever the Governor finds that the amount in the Illinois Thoroughbred Breeders Fund is more than the total of the outstanding appropriations from such fund, the Governor shall notify the State Comptroller and the State Treasurer of such fact. The Comptroller and the State Treasurer, upon receipt of such notification, shall transfer such excess amount from the Illinois Thoroughbred Breeders Fund to the General Revenue Fund.
(i) A sum equal to 12 1/2% of the first prize money of every purse won by an Illinois foaled or an Illinois conceived and foaled horse in races not limited to Illinois foaled horses or Illinois conceived and foaled horses, or both, shall be paid by the organization licensee conducting the horse race meeting. Such sum shall be paid from the organization licensee's share of the money wagered as follows: 11 1/2% to the breeder of the winning horse and 1% to the organization representing thoroughbred breeders and owners whose representative serves on the Illinois Thoroughbred Breeders Fund Advisory Board for verifying the amounts of breeders' awards earned, assuring their distribution in accordance with this Act, and servicing and promoting the Illinois thoroughbred horse racing industry. The organization representing thoroughbred breeders and owners shall cause all expenditures of monies received under this subsection (i) to be audited at least annually by a registered public accountant. The organization shall file copies of each annual audit with the Racing Board, the Clerk of the House of Representatives and the Secretary of the Senate, and shall make copies of each annual audit available to the public upon request and upon payment of the reasonable cost of photocopying the requested number of copies. Such payments shall not reduce any award to the owner of the horse or reduce the taxes payable under this Act. Upon completion of its racing meet, each organization licensee shall deliver to the organization representing thoroughbred breeders and owners whose representative serves on the Illinois Thoroughbred Breeders Fund Advisory Board a listing of all the Illinois foaled and the Illinois conceived and foaled horses which won breeders' awards and the amount of such breeders' awards under this subsection to verify accuracy of payments and assure proper distribution of breeders' awards in accordance with the provisions of this Act. Such payments shall be delivered by the organization licensee within 30 days of the end of each race meeting.
(j) A sum equal to 12 1/2% of the first prize money won in each race limited to Illinois foaled horses or Illinois conceived and foaled horses, or both, shall be paid in the following manner by the organization licensee conducting the horse race meeting, from the organization licensee's share of the money wagered: 11 1/2% to the breeders of the horses in each such race which are the official first, second, third and fourth finishers and 1% to the organization representing thoroughbred breeders and owners whose representative serves on the Illinois Thoroughbred Breeders Fund Advisory Board for verifying the amounts of breeders' awards earned, assuring their proper distribution in accordance with this Act, and servicing and promoting the Illinois thoroughbred horse racing industry. The organization representing thoroughbred breeders and owners shall cause all expenditures of monies received under this subsection (j) to be audited at least annually by a registered public accountant. The organization shall file copies of each annual audit with the Racing Board, the Clerk of the House of Representatives and the Secretary of the Senate, and shall make copies of each annual audit available to the public upon request and upon payment of the reasonable cost of photocopying the requested number of copies.
The 11 1/2% paid to the breeders in accordance with this subsection shall be distributed as follows:
(1) 60% of such sum shall be paid to the breeder of

the horse which finishes in the official first position;

(2) 20% of such sum shall be paid to the breeder of

the horse which finishes in the official second position;

(3) 15% of such sum shall be paid to the breeder of

the horse which finishes in the official third position; and

(4) 5% of such sum shall be paid to the breeder of

the horse which finishes in the official fourth position.

Such payments shall not reduce any award to the owners of a horse or reduce the taxes payable under this Act. Upon completion of its racing meet, each organization licensee shall deliver to the organization representing thoroughbred breeders and owners whose representative serves on the Illinois Thoroughbred Breeders Fund Advisory Board a listing of all the Illinois foaled and the Illinois conceived and foaled horses which won breeders' awards and the amount of such breeders' awards in accordance with the provisions of this Act. Such payments shall be delivered by the organization licensee within 30 days of the end of each race meeting.
(k) The term "breeder", as used herein, means the owner of the mare at the time the foal is dropped. An "Illinois foaled horse" is a foal dropped by a mare which enters this State on or before December 1, in the year in which the horse is bred, provided the mare remains continuously in this State until its foal is born. An "Illinois foaled horse" also means a foal born of a mare in the same year as the mare enters this State on or before March 1, and remains in this State at least 30 days after foaling, is bred back during the season of the foaling to an Illinois Registered Stallion (unless a veterinarian certifies that the mare should not be bred for health reasons), and is not bred to a stallion standing in any other state during the season of foaling. An "Illinois foaled horse" also means a foal born in Illinois of a mare purchased at public auction subsequent to the mare entering this State prior to February 1 of the foaling year providing the mare is owned solely by one or more Illinois residents or an Illinois entity that is entirely owned by one or more Illinois residents.
(l) The Department of Agriculture shall, by rule, with the advice and assistance of the Illinois Thoroughbred Breeders Fund Advisory Board:
(1) Qualify stallions for Illinois breeding; such

stallions to stand for service within the State of Illinois at the time of a foal's conception. Such stallion must not stand for service at any place outside the State of Illinois during the calendar year in which the foal is conceived. The Department of Agriculture may assess and collect application fees for the registration of Illinois-eligible stallions. All fees collected are to be paid into the Illinois Thoroughbred Breeders Fund.

(2) Provide for the registration of Illinois

conceived and foaled horses and Illinois foaled horses. No such horse shall compete in the races limited to Illinois conceived and foaled horses or Illinois foaled horses or both unless registered with the Department of Agriculture. The Department of Agriculture may prescribe such forms as are necessary to determine the eligibility of such horses. The Department of Agriculture may assess and collect application fees for the registration of Illinois-eligible foals. All fees collected are to be paid into the Illinois Thoroughbred Breeders Fund. No person shall knowingly prepare or cause preparation of an application for registration of such foals containing false information.

(m) The Department of Agriculture, with the advice and assistance of the Illinois Thoroughbred Breeders Fund Advisory Board, shall provide that certain races limited to Illinois conceived and foaled and Illinois foaled horses be stakes races and determine the total amount of stakes and awards to be paid to the owners of the winning horses in such races.
In determining the stakes races and the amount of awards for such races, the Department of Agriculture shall consider factors, including but not limited to, the amount of money appropriated for the Illinois Thoroughbred Breeders Fund program, organization licensees' contributions, availability of stakes caliber horses as demonstrated by past performances, whether the race can be coordinated into the proposed racing dates within organization licensees' racing dates, opportunity for colts and fillies and various age groups to race, public wagering on such races, and the previous racing schedule.
(n) The Board and the organizational licensee shall notify the Department of the conditions and minimum purses for races limited to Illinois conceived and foaled and Illinois foaled horses conducted for each organizational licensee conducting a thoroughbred racing meeting. The Department of Agriculture with the advice and assistance of the Illinois Thoroughbred Breeders Fund Advisory Board may allocate monies for purse supplements for such races. In determining whether to allocate money and the amount, the Department of Agriculture shall consider factors, including but not limited to, the amount of money appropriated for the Illinois Thoroughbred Breeders Fund program, the number of races that may occur, and the organizational licensee's purse structure.
(o) (Blank).
(Source: P.A. 98-692, eff. 7-1-14.)

(230 ILCS 5/30.5)
Sec. 30.5. Illinois Racing Quarter Horse Breeders Fund.
(a) The General Assembly declares that it is the policy of this State to encourage the breeding of racing quarter horses in this State and the ownership of such horses by residents of this State in order to provide for sufficient numbers of high quality racing quarter horses in this State and to establish and preserve the agricultural and commercial benefits of such breeding and racing industries to the State of Illinois. It is the intent of the General Assembly to further this policy by the provisions of this Act.
(b) There is hereby created a special fund in the State Treasury to be known as the Illinois Racing Quarter Horse Breeders Fund. Except as provided in subsection (g) of Section 27 of this Act, 8.5% of all the moneys received by the State as pari-mutuel taxes on quarter horse racing shall be paid into the Illinois Racing Quarter Horse Breeders Fund.
(c) The Illinois Racing Quarter Horse Breeders Fund shall be administered by the Department of Agriculture with the advice and assistance of the Advisory Board created in subsection (d) of this Section.
(d) The Illinois Racing Quarter Horse Breeders Fund Advisory Board shall consist of the Director of the Department of Agriculture, who shall serve as Chairman; a member of the Illinois Racing Board, designated by it; one representative of the organization licensees conducting pari-mutuel quarter horse racing meetings, recommended by them; 2 representatives of the Illinois Running Quarter Horse Association, recommended by it; and the Superintendent of Fairs and Promotions from the Department of Agriculture. Advisory Board members shall serve for 2 years commencing January 1 of each odd numbered year. If representatives have not been recommended by January 1 of each odd numbered year, the Director of the Department of Agriculture may make an appointment for the organization failing to so recommend a member of the Advisory Board. Advisory Board members shall receive no compensation for their services as members but may be reimbursed for all actual and necessary expenses and disbursements incurred in the execution of their official duties.
(e) No moneys shall be expended from the Illinois Racing Quarter Horse Breeders Fund except as appropriated by the General Assembly. Moneys appropriated from the Illinois Racing Quarter Horse Breeders Fund shall be expended by the Department of Agriculture, with the advice and assistance of the Illinois Racing Quarter Horse Breeders Fund Advisory Board, for the following purposes only:
(1) To provide stakes and awards to be paid to the

owners of the winning horses in certain races. This provision is limited to Illinois conceived and foaled horses.

(2) To provide an award to the owner or owners of an

Illinois conceived and foaled horse that wins a race when pari-mutuel wagering is conducted; providing the race is not restricted to Illinois conceived and foaled horses.

(3) To provide purse money for an Illinois stallion

stakes program.

(4) To provide for purses to be distributed for the

running of races during the Illinois State Fair and the DuQuoin State Fair exclusively for quarter horses conceived and foaled in Illinois.

(5) To provide for purses to be distributed for the

running of races at Illinois county fairs exclusively for quarter horses conceived and foaled in Illinois.

(6) To provide for purses to be distributed for

running races exclusively for quarter horses conceived and foaled in Illinois at locations in Illinois determined by the Department of Agriculture with advice and consent of the Illinois Racing Quarter Horse Breeders Fund Advisory Board.

(7) No less than 90% of all moneys appropriated from

the Illinois Racing Quarter Horse Breeders Fund shall be expended for the purposes in items (1), (2), (3), (4), and (5) of this subsection (e).

(8) To provide for research programs concerning the

health, development, and care of racing quarter horses.

(9) To provide for dissemination of public

information designed to promote the breeding of racing quarter horses in Illinois.

(10) To provide for expenses incurred in the

administration of the Illinois Racing Quarter Horse Breeders Fund.

(f) The Department of Agriculture shall, by rule, with the advice and assistance of the Illinois Racing Quarter Horse Breeders Fund Advisory Board:
(1) Qualify stallions for Illinois breeding; such

stallions to stand for service within the State of Illinois, at the time of a foal's conception. Such stallion must not stand for service at any place outside the State of Illinois during the calendar year in which the foal is conceived. The Department of Agriculture may assess and collect application fees for the registration of Illinois-eligible stallions. All fees collected are to be paid into the Illinois Racing Quarter Horse Breeders Fund.

(2) Provide for the registration of Illinois

conceived and foaled horses. No such horse shall compete in the races limited to Illinois conceived and foaled horses unless it is registered with the Department of Agriculture. The Department of Agriculture may prescribe such forms as are necessary to determine the eligibility of such horses. The Department of Agriculture may assess and collect application fees for the registration of Illinois-eligible foals. All fees collected are to be paid into the Illinois Racing Quarter Horse Breeders Fund. No person shall knowingly prepare or cause preparation of an application for registration of such foals that contains false information.

(g) The Department of Agriculture, with the advice and assistance of the Illinois Racing Quarter Horse Breeders Fund Advisory Board, shall provide that certain races limited to Illinois conceived and foaled be stakes races and determine the total amount of stakes and awards to be paid to the owners of the winning horses in such races.
(Source: P.A. 98-463, eff. 8-16-13.)

(230 ILCS 5/31) (from Ch. 8, par. 37-31)
Sec. 31. (a) The General Assembly declares that it is the policy of this State to encourage the breeding of standardbred horses in this State and the ownership of such horses by residents of this State in order to provide for: sufficient numbers of high quality standardbred horses to participate in harness racing meetings in this State, and to establish and preserve the agricultural and commercial benefits of such breeding and racing industries to the State of Illinois. It is the intent of the General Assembly to further this policy by the provisions of this Section of this Act.
(b) Each organization licensee conducting a harness racing meeting pursuant to this Act shall provide for at least two races each race program limited to Illinois conceived and foaled horses. A minimum of 6 races shall be conducted each week limited to Illinois conceived and foaled horses. No horses shall be permitted to start in such races unless duly registered under the rules of the Department of Agriculture.
(c) Conditions of races under subsection (b) shall be commensurate with past performance, quality and class of Illinois conceived and foaled horses available. If, however, sufficient competition cannot be had among horses of that class on any day, the races may, with consent of the Board, be eliminated for that day and substitute races provided.
(d) There is hereby created a special fund of the State Treasury to be known as the Illinois Standardbred Breeders Fund.
During the calendar year 1981, and each year thereafter, except as provided in subsection (g) of Section 27 of this Act, eight and one-half per cent of all the monies received by the State as privilege taxes on harness racing meetings shall be paid into the Illinois Standardbred Breeders Fund.
(e) The Illinois Standardbred Breeders Fund shall be administered by the Department of Agriculture with the assistance and advice of the Advisory Board created in subsection (f) of this Section.
(f) The Illinois Standardbred Breeders Fund Advisory Board is hereby created. The Advisory Board shall consist of the Director of the Department of Agriculture, who shall serve as Chairman; the Superintendent of the Illinois State Fair; a member of the Illinois Racing Board, designated by it; a representative of the largest association of Illinois standardbred owners and breeders, recommended by it; a representative of a statewide association representing agricultural fairs in Illinois, recommended by it, such representative to be from a fair at which Illinois conceived and foaled racing is conducted; a representative of the organization licensees conducting harness racing meetings, recommended by them; a representative of the Breeder's Committee of the association representing the largest number of standardbred owners, breeders, trainers, caretakers, and drivers, recommended by it; and a representative of the association representing the largest number of standardbred owners, breeders, trainers, caretakers, and drivers, recommended by it. Advisory Board members shall serve for 2 years commencing January 1 of each odd numbered year. If representatives of the largest association of Illinois standardbred owners and breeders, a statewide association of agricultural fairs in Illinois, the association representing the largest number of standardbred owners, breeders, trainers, caretakers, and drivers, a member of the Breeder's Committee of the association representing the largest number of standardbred owners, breeders, trainers, caretakers, and drivers, and the organization licensees conducting harness racing meetings have not been recommended by January 1 of each odd numbered year, the Director of the Department of Agriculture shall make an appointment for the organization failing to so recommend a member of the Advisory Board. Advisory Board members shall receive no compensation for their services as members but shall be reimbursed for all actual and necessary expenses and disbursements incurred in the execution of their official duties.
(g) No monies shall be expended from the Illinois Standardbred Breeders Fund except as appropriated by the General Assembly. Monies appropriated from the Illinois Standardbred Breeders Fund shall be expended by the Department of Agriculture, with the assistance and advice of the Illinois Standardbred Breeders Fund Advisory Board for the following purposes only:
1. To provide purses for races limited to Illinois

conceived and foaled horses at the State Fair.

2. To provide purses for races limited to Illinois

conceived and foaled horses at county fairs.

3. To provide purse supplements for races limited to

Illinois conceived and foaled horses conducted by associations conducting harness racing meetings.

4. No less than 75% of all monies in the Illinois

Standardbred Breeders Fund shall be expended for purses in 1, 2 and 3 as shown above.

5. In the discretion of the Department of Agriculture

to provide awards to harness breeders of Illinois conceived and foaled horses which win races conducted by organization licensees conducting harness racing meetings. A breeder is the owner of a mare at the time of conception. No more than 10% of all monies appropriated from the Illinois Standardbred Breeders Fund shall be expended for such harness breeders awards. No more than 25% of the amount expended for harness breeders awards shall be expended for expenses incurred in the administration of such harness breeders awards.

6. To pay for the improvement of racing facilities

located at the State Fair and County fairs.

7. To pay the expenses incurred in the administration

of the Illinois Standardbred Breeders Fund.

8. To promote the sport of harness racing.
(h) Whenever the Governor finds that the amount in the Illinois Standardbred Breeders Fund is more than the total of the outstanding appropriations from such fund, the Governor shall notify the State Comptroller and the State Treasurer of such fact. The Comptroller and the State Treasurer, upon receipt of such notification, shall transfer such excess amount from the Illinois Standardbred Breeders Fund to the General Revenue Fund.
(i) A sum equal to 12 1/2% of the first prize money of every purse won by an Illinois conceived and foaled horse shall be paid by the organization licensee conducting the horse race meeting to the breeder of such winning horse from the organization licensee's share of the money wagered. Such payment shall not reduce any award to the owner of the horse or reduce the taxes payable under this Act. Such payment shall be delivered by the organization licensee at the end of each race meeting.
(j) The Department of Agriculture shall, by rule, with the assistance and advice of the Illinois Standardbred Breeders Fund Advisory Board:
1. Qualify stallions for Illinois Standardbred

Breeders Fund breeding; such stallion shall be owned by a resident of the State of Illinois or by an Illinois corporation all of whose shareholders, directors, officers and incorporators are residents of the State of Illinois. Such stallion shall stand for service at and within the State of Illinois at the time of a foal's conception, and such stallion must not stand for service at any place, nor may semen from such stallion be transported, outside the State of Illinois during that calendar year in which the foal is conceived and that the owner of the stallion was for the 12 months prior, a resident of Illinois. The articles of agreement of any partnership, joint venture, limited partnership, syndicate, association or corporation and any bylaws and stock certificates must contain a restriction that provides that the ownership or transfer of interest by any one of the persons a party to the agreement can only be made to a person who qualifies as an Illinois resident.

2. Provide for the registration of Illinois conceived

and foaled horses and no such horse shall compete in the races limited to Illinois conceived and foaled horses unless registered with the Department of Agriculture. The Department of Agriculture may prescribe such forms as may be necessary to determine the eligibility of such horses. No person shall knowingly prepare or cause preparation of an application for registration of such foals containing false information. A mare (dam) must be in the state at least 30 days prior to foaling or remain in the State at least 30 days at the time of foaling. Beginning with the 1996 breeding season and for foals of 1997 and thereafter, a foal conceived by transported fresh semen may be eligible for Illinois conceived and foaled registration provided all breeding and foaling requirements are met. The stallion must be qualified for Illinois Standardbred Breeders Fund breeding at the time of conception and the mare must be inseminated within the State of Illinois. The foal must be dropped in Illinois and properly registered with the Department of Agriculture in accordance with this Act.

3. Provide that at least a 5 day racing program shall

be conducted at the State Fair each year, which program shall include at least the following races limited to Illinois conceived and foaled horses: (a) a two year old Trot and Pace, and Filly Division of each; (b) a three year old Trot and Pace, and Filly Division of each; (c) an aged Trot and Pace, and Mare Division of each.

4. Provide for the payment of nominating, sustaining

and starting fees for races promoting the sport of harness racing and for the races to be conducted at the State Fair as provided in subsection (j) 3 of this Section provided that the nominating, sustaining and starting payment required from an entrant shall not exceed 2% of the purse of such race. All nominating, sustaining and starting payments shall be held for the benefit of entrants and shall be paid out as part of the respective purses for such races. Nominating, sustaining and starting fees shall be held in trust accounts for the purposes as set forth in this Act and in accordance with Section 205-15 of the Department of Agriculture Law (20 ILCS 205/205-15).

5. Provide for the registration with the Department

of Agriculture of Colt Associations or county fairs desiring to sponsor races at county fairs.

(k) The Department of Agriculture, with the advice and assistance of the Illinois Standardbred Breeders Fund Advisory Board, may allocate monies for purse supplements for such races. In determining whether to allocate money and the amount, the Department of Agriculture shall consider factors, including but not limited to, the amount of money appropriated for the Illinois Standardbred Breeders Fund program, the number of races that may occur, and an organizational licensee's purse structure. The organizational licensee shall notify the Department of Agriculture of the conditions and minimum purses for races limited to Illinois conceived and foaled horses to be conducted by each organizational licensee conducting a harness racing meeting for which purse supplements have been negotiated.
(l) All races held at county fairs and the State Fair which receive funds from the Illinois Standardbred Breeders Fund shall be conducted in accordance with the rules of the United States Trotting Association unless otherwise modified by the Department of Agriculture.
(m) At all standardbred race meetings held or conducted under authority of a license granted by the Board, and at all standardbred races held at county fairs which are approved by the Department of Agriculture or at the Illinois or DuQuoin State Fairs, no one shall jog, train, warm up or drive a standardbred horse unless he or she is wearing a protective safety helmet, with the chin strap fastened and in place, which meets the standards and requirements as set forth in the 1984 Standard for Protective Headgear for Use in Harness Racing and Other Equestrian Sports published by the Snell Memorial Foundation, or any standards and requirements for headgear the Illinois Racing Board may approve. Any other standards and requirements so approved by the Board shall equal or exceed those published by the Snell Memorial Foundation. Any equestrian helmet bearing the Snell label shall be deemed to have met those standards and requirements.
(Source: P.A. 99-756, eff. 8-12-16.)

(230 ILCS 5/31.1) (from Ch. 8, par. 37-31.1)
Sec. 31.1. (a) Organization licensees collectively shall contribute annually to charity the sum of $750,000 to non-profit organizations that provide medical and family, counseling, and similar services to persons who reside or work on the backstretch of Illinois racetracks. These contributions shall be collected as follows: (i) no later than July 1st of each year the Board shall assess each organization licensee, except those tracks which are not within 100 miles of each other which tracks shall pay $30,000 annually apiece into the Board charity fund, that amount which equals $690,000 multiplied by the amount of pari-mutuel wagering handled by the organization licensee in the year preceding assessment and divided by the total pari-mutuel wagering handled by all Illinois organization licensees, except those tracks which are not within 100 miles of each other, in the year preceding assessment; (ii) notice of the assessed contribution shall be mailed to each organization licensee; (iii) within thirty days of its receipt of such notice, each organization licensee shall remit the assessed contribution to the Board. If an organization licensee wilfully fails to so remit the contribution, the Board may revoke its license to conduct horse racing.
(b) No later than October 1st of each year, any qualified charitable organization seeking an allotment of contributed funds shall submit to the Board an application for those funds, using the Board's approved form. No later than December 31st of each year, the Board shall distribute all such amounts collected that year to such charitable organization applicants.
(Source: P.A. 87-110.)

(230 ILCS 5/31.2)
Sec. 31.2. Automated external defibrillators. Organization licensees shall make available no less than 2 automated external defibrillators (AEDs) that are operational and accessible when backstretch workers are present at their racing facilities. At least one AED shall be placed in the paddock of their racing facilities. At least one AED shall be placed on the backstretch of their racing facilities.
(Source: P.A. 98-423, eff. 1-1-14.)

(230 ILCS 5/32) (from Ch. 8, par. 37-32)
Sec. 32. Illinois Race Track Improvement Fund. Within 30 days after the effective date of this Act, the Board shall cause all moneys previously deposited in the Illinois Race Track Improvement Fund to be remitted to the racetrack from which the licensee derives its license in accordance to the amounts generated by each licensee.
(Source: P.A. 91-40, eff. 1-1-00.)

(230 ILCS 5/32.1)
Sec. 32.1. Pari-mutuel tax credit; statewide racetrack real estate equalization. In order to encourage new investment in Illinois racetrack facilities and mitigate differing real estate tax burdens among all racetracks, the licensees affiliated or associated with each racetrack that has been awarded live racing dates in the current year shall receive an immediate pari-mutuel tax credit in an amount equal to the greater of (i) 50% of the amount of the real estate taxes paid in the prior year attributable to that racetrack, or (ii) the amount by which the real estate taxes paid in the prior year attributable to that racetrack exceeds 60% of the average real estate taxes paid in the prior year for all racetracks awarded live horse racing meets in the current year.
Each year, regardless of whether the organization licensee conducted live racing in the year of certification, the Board shall certify in writing, prior to December 31, the real estate taxes paid in that year for each racetrack and the amount of the pari-mutuel tax credit that each organization licensee, inter-track wagering licensee, and inter-track wagering location licensee that derives its license from such racetrack is entitled in the succeeding calendar year. The real estate taxes considered under this Section for any racetrack shall be those taxes on the real estate parcels and related facilities used to conduct a horse race meeting and inter-track wagering at such racetrack under this Act. In no event shall the amount of the tax credit under this Section exceed the amount of pari-mutuel taxes otherwise calculated under this Act. The amount of the tax credit under this Section shall be retained by each licensee and shall not be subject to any reallocation or further distribution under this Act. The Board may promulgate emergency rules to implement this Section.
(Source: P.A. 100-201, eff. 8-18-17.)

(230 ILCS 5/33.1) (from Ch. 8, par. 37-33.1)
Sec. 33.1. (a) The Department of Agriculture shall be responsible for investigating and determining the eligibility of mares and Illinois conceived and foaled horses and Illinois foaled horses to participate in Illinois conceived and foaled and Illinois foaled races. The Department of Agriculture shall also qualify stallions to participate in the Illinois Standardbred and Thoroughbred programs.
(b) The Director of the Department of Agriculture or his authorized agent is authorized to conduct hearings, administer oaths, and issue subpoenas to carry out his responsibilities concerning the Illinois Standardbred and Thoroughbred programs as set forth in Sections 30 and 31.
(c) The Director of the Department of Agriculture or his authorized agent shall, after a hearing, affirm or deny the qualification of a stallion for the Illinois Standardbred or Thoroughbred program. The decision of the Director of the Department of Agriculture or his authorized agent shall be subject to judicial review under the Administrative Review Law. The term "administrative decision" shall have the meaning ascribed to it in Section 3-101 of the Administrative Review Law.
(d) If the determination is made that a standardbred stallion is not owned by a resident of the State of Illinois or that a transfer of ownership is a subterfuge to qualify a standardbred stallion under the Act, or that a standardbred stallion owner, manager, or person associated with him or her has knowingly participated in the arrangements for transporting semen from a standardbred stallion registered under this Act out-of-state, the Director of the Department of Agriculture or his authorized agent shall immediately publish notice of such fact in publications devoted to news concerning standardbred horses, announcing the disqualification of such stallion or his foals. If any person owning any stallion, mare or foal is found by the Director of the Department of Agriculture or his authorized agent to have willfully violated any provision of this Act or to have made any false statements concerning such person's stallion, mare or foal, then no animal owned by such person is eligible to participate in any events conducted pursuant to Sections 30 and 31.
(e) Any person who is served with a subpoena, issued by the Director of the Department of Agriculture or his authorized agent, to appear and testify or to produce documents and who refuses or neglects to testify or produce documents relevant to the investigation, as directed in the subpoenas, may be punished as provided in this Section.
(f) Any circuit court of this State, upon petition by the Director of the Department of Agriculture or his authorized agent, may compel the attendance of witnesses, the production of documents and giving the testimony required by this Section in the same manner as the production of evidence may be compelled in any other judicial proceeding before such court. Any person who willfully swears or affirms falsely in any proceeding conducted pursuant to this Section is guilty of perjury.
(g) The fees of witnesses for attendance and travel in the course of any investigation shall be the same as the fees of witnesses before the circuit courts of this State.
(h) The Department shall have authority to promulgate rules and regulations for the enforcement of Sections 30, 31 and 33.1 of this Act. Conditions and purses shall not be subject to Section 5-40 of the Illinois Administrative Procedure Act but shall be set and published from time to time.
(Source: P.A. 88-45; 89-16, eff. 5-30-95.)

(230 ILCS 5/34) (from Ch. 8, par. 37-34)
Sec. 34. (a) The Department of State Police shall enforce the racing statutes of the State and provide investigative services during all horse racing meetings conducted in this State. Each licensee shall provide and maintain his own security personnel.
(b) Each licensee shall submit a request for the investigative services to the Department of State Police. The Department of State Police shall determine each licensee's pro rata share of the Department's expenses for investigative services rendered to race tracks on a fiscal year basis, and bill each licensee, except the Illinois Department of Agriculture or their contractor, for such expenses. Upon receipt of such billing, the licensee shall pay the amount billed into the Agricultural Premium Fund. It shall be the duty of the General Assembly in subsequent years to review the operation of the Department of State Police and make consistent increases or, if the situation necessitates, decreases in the number of personnel necessary in order to fully assure that the Department of State Police is at such a strength as to effectively carry out the purposes of this Act.
(Source: P.A. 89-16, eff. 5-30-95.)

(230 ILCS 5/34.1)
Sec. 34.1. Compulsive gambling.
(a) Each organization licensee shall post signs with a statement regarding obtaining assistance with gambling problems, the text of which shall be determined by rule by the Department of Human Services, at the following locations in each race track at which horse race meetings are conducted by the organization licensee and in each inter-track wagering facility and inter-track wagering location operated by the organization licensee:
(i) Each entrance and exit.
(ii) Near each credit location.
The signs shall be no larger than 8 1/2 inches by 11 inches and shall be provided by the Department of Human Services.
(b) Each organization licensee shall print a statement regarding obtaining assistance with gambling problems, the text of which shall be determined by rule by the Department of Human Services, on all official racing programs that the organization licensee provides to the general public.
(Source: P.A. 89-374, eff. 1-1-96; 89-507, eff. 7-1-97.)

(230 ILCS 5/34.2)
Sec. 34.2. Withholding of delinquent child support; signs; statement.
(a) Each organization licensee shall post signs with a statement regarding withholding of delinquent child support, the text of which shall be determined by rule by the Department of Healthcare and Family Services, at the following locations in each race track at which horse race meetings are conducted by the organization licensee and in each inter-track wagering facility and inter-track wagering location operated by the organization licensee:
(1) Each entrance and exit.
(2) Near each credit location.
The signs shall be provided by the Department of Healthcare and Family Services.
(b) Each organization licensee shall print a statement regarding withholding of delinquent child support, the text of which shall be determined by rule by the Department of Healthcare and Family Services, on all official racing programs that the organization licensee provides to the general public.
(Source: P.A. 98-318, eff. 8-12-13.)

(230 ILCS 5/35) (from Ch. 8, par. 37-35)
Sec. 35. Any person holding or conducting any meeting within the State at which racing of horses shall be permitted for any stake, purse or reward or any person or persons aiding, assisting or abetting in the holding or conducting of such meeting where racing is held or conducted contrary to or in violation of any of the provisions and requirements of this Act shall be guilty of a Class 4 felony. For the purpose of this Section, each day of racing in violation of the provisions of this Act shall be considered as a separate and distinct offense. Any failure by any member of the Board to make public any violation of this Act within a reasonable time of learning thereof shall be punished as a Class A misdemeanor and issuance of a license prior to compliance with Section 20 shall be punishable as a Class A misdemeanor.
(Source: P.A. 89-16, eff. 5-30-95.)

(230 ILCS 5/36) (from Ch. 8, par. 37-36)
Sec. 36. (a) Whoever administers or conspires to administer to any horse a hypnotic, narcotic, stimulant, depressant or any chemical substance which may affect the speed of a horse at any time, except those chemical substances permitted by ruling of the Board, internally, externally or by hypodermic method in a race or prior thereto, or whoever knowingly enters a horse in any race within a period of 24 hours after any hypnotic, narcotic, stimulant, depressant or any other chemical substance which may affect the speed of a horse at any time, except those chemical substances permitted by ruling of the Board, has been administered to such horse either internally or externally or by hypodermic method for the purpose of increasing or retarding the speed of such horse shall be guilty of a Class 4 felony. The Board shall suspend or revoke such violator's license.
(b) The term "hypnotic" as used in this Section includes all barbituric acid preparations and derivatives.
(c) The term "narcotic" as used in this Section includes opium and all its alkaloids, salts, preparations and derivatives, cocaine and all its salts, preparations and derivatives and substitutes.
(Source: P.A. 79-1185.)

(230 ILCS 5/36a) (from Ch. 8, par. 37-36a)
Sec. 36a. (a) It is recognized that there are horses which exhibit symptoms of epistaxis or respiratory tract hemorrhage which with proper treatment are sound and able to compete in races. The Board shall establish by rule the appropriate standards for the administration of furosemide (Lasix) or other Board approved bleeder medications in such circumstances.
(b) Every horse entered to race shall be placed in a security area as designated by the Board. The Board, in designating a security area, shall not require that a horse be placed in a barn or stall other than the barn or stall assigned to that horse by the racing secretary. The barn or stall shall be posted as a security area. The trainer of record shall be responsible for the security of the horse and barn or stall area. The security area shall be under the supervision of the Board.
No unauthorized person shall approach the security area. If any unauthorized person does approach the security area, a report of the incident is to be made immediately to one of the State veterinarians or the stewards, or a board investigator.
The provisions of this Section 36a and the treatment authorized herein shall apply to and be available only for horses entered in and competing in race meetings as defined in Section 3.07 of this Act.
(Source: P.A. 89-16, eff. 5-30-95.)

(230 ILCS 5/37) (from Ch. 8, par. 37-37)
Sec. 37. (a) It shall be unlawful for any person:
(1) to use or conspire to use any battery, buzzer, electrical, mechanical or other appliances other than the ordinary whip or spur for the purpose of stimulating or depressing a horse or affecting its speed in a race or workout or at any time; or
(2) to sponge a horse's nostrils or windpipe or use any method injurious or otherwise for the purpose of stimulating or depressing a horse or affecting its speed in a race or a workout at any time; or
(3) to have in his possession within the confines of a race track, sheds, buildings or grounds, or within the confines of a stable, shed, building or ground where horses are kept which are eligible to race over a race track of any racing association or licensee, any appliance other than the ordinary whip or spur which may or can be used for the purpose of stimulating or depressing a horse or affecting its speed at any time; or
(4) to have in his possession with the intent to sell, give away or exchange any of such instrumentalities.
(b) Such possession of such instrumentalities by anyone within the confines of a race track, stables, sheds, buildings or grounds where horses are kept which are eligible to race over the race tracks of any racing association or licensee shall be prima facie evidence of intention to so use such instrumentalities.
(c) Any persons who violate this Section shall be guilty of a Class 4 felony. The Board shall suspend or revoke such violator's license.
(Source: P.A. 79-1185.)

(230 ILCS 5/38) (from Ch. 8, par. 37-38)
Sec. 38. (a) It is unlawful for any person knowingly to enter or cause to be entered any horse - mare, stallion, gelding, colt or filly - for competition or knowingly to compete with any horse - mare, stallion, gelding, colt or filly -- entered for competition under any name other than its true name or out of its proper class for any purse, prize, premium, stake or sweepstakes offered or given by any agricultural or other society, association or persons in the State where such prize, purse, premium, stake or sweepstakes is to be decided by a contest of speed.
(b) Any person who violates this Section is guilty of a Class 4 felony. The Board shall suspend or revoke the violator's license.
(c) The true name of any horse -- mare, stallion, gelding, colt or filly -- for the purpose of entry for competition or performance in any contest of speed shall be the name under which the horse has publicly performed and shall not be changed after having once so performed or contested for a prize, purse, premium, stake or sweepstakes, except as provided by the code of printed rules of the society or association under which the contest is advertised to be conducted.
(d) It is further provided that the official records shall be received in all courts as evidence upon the trial of any person under this Section.
(Source: P.A. 79-1185.)

(230 ILCS 5/39) (from Ch. 8, par. 37-39)
Sec. 39. (a) It shall be unlawful for any person to engage directly or indirectly or for any person to conspire with or to aid, assist or abet any other person in the engagement or commission of any corrupt act or practice, including, but not limited to:
(1) the giving or offering or promising to give,

directly or indirectly, a bribe in any form to any public official or person having official duties in relation to any race or race horse or to any trainer, jockey or agent or to any other person having charge of, or access to, any race horse;

(2) the passing or attempting to pass or the cashing

or attempting to cash any altered or fraudulent mutuel ticket;

(3) the unauthorized sale or the attempt to make an

unauthorized sale of any race track admission ticket.

(b) Any person who violates this Section is guilty of a Class 4 felony.
(c) If any person who violates this Section is licensed under this Act, the Board shall suspend or revoke the organization or occupation license of that person, in addition to the penalty and fine imposed in subsection (b).
(Source: P.A. 89-16, eff. 5-30-95.)

(230 ILCS 5/39.1) (from Ch. 8, par. 37-39.1)
Sec. 39.1. (a) No person shall, directly or indirectly, accept anything of value from another to be transmitted or delivered for wager in any pari-mutuel system of wagering on horse races. Nothing in this Section prohibits wagering transactions authorized under this Act.
(b) Any person who violates this Section is guilty of a Class 4 felony.
(Source: P.A. 89-16, eff. 5-30-95.)

(230 ILCS 5/40) (from Ch. 8, par. 37-40)
Sec. 40. (a) The imposition of any fine or penalty provided in this Act shall not preclude the Board in its rules and regulations from imposing a fine or penalty for any other action which, in the Board's discretion, is a detriment or impediment to horse racing.
(b) The Director of Agriculture or his or her authorized representative shall impose the following monetary penalties and hold administrative hearings as required for failure to submit the following applications, lists, or reports within the time period, date or manner required by statute or rule or for removing a foal from Illinois prior to inspection:
(1) late filing of a renewal application for offering

or standing stallion for service:

(A) if an application is submitted no more than

30 days late, $50;

(B) if an application is submitted no more than

45 days late, $150; or

(C) if an application is submitted more than 45

days late, if filing of the application is allowed under an administrative hearing, $250;

(2) late filing of list or report of mares bred:
(A) if a list or report is submitted no more than

30 days late, $50;

(B) if a list or report is submitted no more than

60 days late, $150; or

(C) if a list or report is submitted more than 60

days late, if filing of the list or report is allowed under an administrative hearing, $250;

(3) filing an Illinois foaled thoroughbred mare

status report after December 31:

(A) if a report is submitted no more than 30 days

late, $50;

(B) if a report is submitted no more than 90 days

late, $150;

(C) if a report is submitted no more than 150

days late, $250; or

(D) if a report is submitted more than 150 days

late, if filing of the report is allowed under an administrative hearing, $500;

(4) late filing of application for foal eligibility

certificate:

(A) if an application is submitted no more than

30 days late, $50;

(B) if an application is submitted no more than

90 days late, $150;

(C) if an application is submitted no more than

150 days late, $250; or

(D) if an application is submitted more than 150

days late, if filing of the application is allowed under an administrative hearing, $500;

(5) failure to report the intent to remove a foal

from Illinois prior to inspection, identification and certification by a Department of Agriculture investigator, $50; and

(6) if a list or report of mares bred is incomplete,

$50 per mare not included on the list or report.

Any person upon whom monetary penalties are imposed under this Section 3 times within a 5-year period shall have any further monetary penalties imposed at double the amounts set forth above. All monies assessed and collected for violations relating to thoroughbreds shall be paid into the Illinois Thoroughbred Breeders Fund. All monies assessed and collected for violations relating to standardbreds shall be paid into the Illinois Standardbred Breeders Fund.
(Source: P.A. 99-933, eff. 1-27-17; 100-201, eff. 8-18-17.)

(230 ILCS 5/41) (from Ch. 8, par. 37-41)
Sec. 41. Article 28 of the Criminal Code of 2012, and all other Acts or parts of Acts inconsistent with the provisions of this Act shall not apply to pari-mutuel wagering in manner and form as provided by this Act at any horse race meeting held by any person having an organization license for the holding of such horse race meeting as provided by this Act.
(Source: P.A. 97-1150, eff. 1-25-13.)

(230 ILCS 5/42) (from Ch. 8, par. 37-42)
Sec. 42. (a) Except as to the distribution of monies provided for by Sections 28, 29, 30 and 31, nothing whatsoever in this Act shall be held or taken to apply to county fairs and State Fairs or to agricultural and livestock exhibitions where the pari-mutuel system of wagering upon the result of horses is not permitted or conducted.
(b) Nothing herein shall be construed to permit the pari-mutuel method of wagering upon any race track unless such race track is licensed under this Act. It is hereby declared to be unlawful for any person to permit, conduct or supervise upon any race track ground the pari-mutuel method of wagering except in accordance with the provisions of this Act.
(c) Whoever violates subsection (b) of this Section is guilty of a Class 4 felony.
(Source: P.A. 89-16, eff. 5-30-95.)

(230 ILCS 5/43) (from Ch. 8, par. 37-43)
Sec. 43. Nothing in this Act shall be construed to prevent the use of any grounds, enclosure or race track owned or controlled by any organization licensee for any fair, county fair, State Fair, agricultural or livestock exhibition, even though horse racing be conducted thereat when no betting, wagering, pool selling or gambling upon the result of horse racing held is permitted with the knowledge or acquiescence of the persons conducting the same and when the pari-mutuel method of wagering is not conducted.
(Source: P.A. 89-16, eff. 5-30-95.)

(230 ILCS 5/44) (from Ch. 8, par. 37-44)
Sec. 44. Nothing in this Act applies to any other method or manner of racing except the racing of horses as set forth.
(Source: P.A. 79-1185.)

(230 ILCS 5/45) (from Ch. 8, par. 37-45)
Sec. 45. It shall be the duty of the Attorney General and the various State's attorneys in this State in cooperation with the Department of State Police to enforce this Act. The Governor may, upon request of the Department of State Police, order the law enforcing officers of the various cities and counties to assign a sufficient number of deputies to aid members of the Department of State Police in preventing horse racing at any track within the respective jurisdiction of such cities or counties an organization license for which has been refused, suspended or revoked by the Board. The Governor may similarly assign such deputies to aid the Department of State Police when, by his determination, additional forces are needed to preserve the health, welfare or safety of any person or animal within the grounds of any race track in the State.
(Source: P.A. 84-25.)

(230 ILCS 5/46) (from Ch. 8, par. 37-46)
Sec. 46. All final decisions of the Board hereunder shall be subject to judicial review pursuant to the provisions of the "Administrative Review Law", as now or hereafter amended, and the rules adopted pursuant thereto. The term "administrative decision" is as defined in Section 3-101 of the Administrative Review Law, as now or hereafter amended.
(Source: P.A. 83-1539.)

(230 ILCS 5/47) (from Ch. 8, par. 37-47)
Sec. 47. If any provision of this Act or the application thereof to any person or circumstance is held invalid, such invalidity does not affect other provisions or applications of this Act which can be given effect without the invalid application or provision, and to this end the provisions of this Act are declared to be severable.
(Source: P.A. 79-1185.)

(230 ILCS 5/49) (from Ch. 8, par. 37-49)
Sec. 49. The General Assembly declares that it is the policy of this State to foster the running of the Hambletonian Stakes in Illinois. Should the Hambletonian stakes no longer be run in Illinois then it is the policy of the State to foster a race or races at the DuQuoin State Fair, the Illinois State Fair, and the Illinois county fairs for the benefit of the harness horse racing industry. In order to further this policy, the Board shall keep a record of the moneys deposited in the Agricultural Premium Fund which are derived from the third and fourth races conducted on each Friday and Saturday during each harness racing meeting licensed under this Act, provided that each such Friday and Saturday program has at least 11 races. Each year, from the moneys in the Agricultural Premium Fund provided from such races, an appropriation shall be made to the Department of Agriculture to be used to supplement the purses offered for, and for other expenses in connection with, the Hambletonian Stakes or other harness races as authorized in this Section.
(Source: P.A. 86-1458.)

(230 ILCS 5/51) (from Ch. 8, par. 37-51)
Sec. 51. (a) (Blank).
(b) All proceedings respecting acts done before the effective date of this Act shall be determined in accordance with law and regulations enforced at the time the acts occurred. All proceedings instituted for actions taken after the effective date of this Act shall be governed by this Act.
(c) All rules and regulations of the Board relating to subjects embraced by this Act shall remain in full force and effect unless repealed, amended or superseded by rules and regulations issued under this Act.
(d) All orders entered, licenses granted, and pending proceedings instituted by the Board relating to subjects embraced within this Act shall remain in full force and effect until superseded by actions taken under this Act.
(Source: P.A. 89-16, eff. 5-30-95.)

(230 ILCS 5/52) (from Ch. 8, par. 37-52)
Sec. 52. (Repealed).
(Source: Repealed by P.A. 89-16, eff. 5-30-95.)

(230 ILCS 5/53) (from Ch. 8, par. 37-53)
Sec. 53. (Repealed).
(Source: Repealed by P.A. 89-16, eff. 5-30-95.)

(230 ILCS 5/54)
Sec. 54. Horse Racing Equity Fund.
(a) There is created in the State Treasury a Fund to be known as the Horse Racing Equity Fund. The Fund shall consist of moneys paid into it pursuant to subsection (c-5) of Section 13 of the Riverboat Gambling Act. The Fund shall be administered by the Racing Board.
(b) The moneys deposited into the Fund shall be distributed by the Racing Board within 10 days after those moneys are deposited into the Fund as follows:
(1) Fifty percent of all moneys distributed under

this subsection shall be distributed to organization licensees to be distributed at their race meetings as purses. Fifty-seven percent of the amount distributed under this paragraph (1) shall be distributed for thoroughbred race meetings and 43% shall be distributed for standardbred race meetings. Within each breed, moneys shall be allocated to each organization licensee's purse fund in accordance with the ratio between the purses generated for that breed by that licensee during the prior calendar year and the total purses generated throughout the State for that breed during the prior calendar year.

(2) The remaining 50% of the moneys distributed under

this subsection (b) shall be distributed pro rata according to the aggregate proportion of state-wide handle at the racetrack, inter-track, and inter-track wagering locations that derive their licenses from a racetrack identified in this paragraph (2) for calendar years 1994, 1996, and 1997 to (i) any person (or its successors or assigns) who had operating control of a racing facility at which live racing was conducted in calendar year 1997 and who has operating control of an organization licensee that conducted racing in calendar year 1997 and is a licensee in the current year, or (ii) any person (or its successors or assigns) who has operating control of a racing facility located in a county that is bounded by the Mississippi River that has a population of less than 150,000 according to the 1990 decennial census and conducted an average of 60 days of racing per year between 1985 and 1993 and has been awarded an inter-track wagering license in the current year.

If any person identified in this paragraph (2)

becomes ineligible to receive moneys from the Fund, such amount shall be redistributed among the remaining persons in proportion to their percentages otherwise calculated.

(Source: P.A. 98-18, eff. 6-7-13.)

(230 ILCS 5/54.5)
Sec. 54.5. (Repealed).
(Source: P.A. 94-804, eff. 5-26-06. Repealed internally, eff. 5-26-08.)

(230 ILCS 5/54.75)
Sec. 54.75. Horse Racing Equity Trust Fund.
(a) There is created a Fund to be known as the Horse Racing Equity Trust Fund, which is a non-appropriated trust fund held separate and apart from State moneys. The Fund shall consist of moneys paid into it by owners licensees under the Riverboat Gambling Act for the purposes described in this Section. The Fund shall be administered by the Board. Moneys in the Fund shall be distributed as directed and certified by the Board in accordance with the provisions of subsection (b).
(b) The moneys deposited into the Fund, plus any accrued interest on those moneys, shall be distributed within 10 days after those moneys are deposited into the Fund as follows:
(1) Sixty percent of all moneys distributed under

this subsection shall be distributed to organization licensees to be distributed at their race meetings as purses. Fifty-seven percent of the amount distributed under this paragraph (1) shall be distributed for thoroughbred race meetings and 43% shall be distributed for standardbred race meetings. Within each breed, moneys shall be allocated to each organization licensee's purse fund in accordance with the ratio between the purses generated for that breed by that licensee during the prior calendar year and the total purses generated throughout the State for that breed during the prior calendar year by licensees in the current calendar year.

(2) The remaining 40% of the moneys distributed under

this subsection (b) shall be distributed as follows:

(A) 11% shall be distributed to any person (or

its successors or assigns) who had operating control of a racetrack that conducted live racing in 2002 at a racetrack in a county with at least 230,000 inhabitants that borders the Mississippi River and is a licensee in the current year; and

(B) the remaining 89% shall be distributed pro

rata according to the aggregate proportion of total handle from wagering on live races conducted in Illinois (irrespective of where the wagers are placed) for calendar years 2004 and 2005 to any person (or its successors or assigns) who (i) had majority operating control of a racing facility at which live racing was conducted in calendar year 2002, (ii) is a licensee in the current year, and (iii) is not eligible to receive moneys under subparagraph (A) of this paragraph (2).

The moneys received by an organization licensee

under this paragraph (2) shall be used by each organization licensee to improve, maintain, market, and otherwise operate its racing facilities to conduct live racing, which shall include backstretch services and capital improvements related to live racing and the backstretch. Any organization licensees sharing common ownership may pool the moneys received and spent at all racing facilities commonly owned in order to meet these requirements.

If any person identified in this paragraph (2)

becomes ineligible to receive moneys from the Fund, such amount shall be redistributed among the remaining persons in proportion to their percentages otherwise calculated.

(c) The Board shall monitor organization licensees to ensure that moneys paid to organization licensees under this Section are distributed by the organization licensees as provided in subsection (b).
(Source: P.A. 95-1008, eff. 12-15-08.)

(230 ILCS 5/55)
Sec. 55. Study concerning account wagering and fixed odds wagering. The Board shall study whether it would be in the best interests of the horse racing industry and the State of Illinois to authorize account wagering and fixed odds wagering. The Board shall file a written report containing its findings with the General Assembly no later than December 31, 1999.
(Source: P.A. 91-40, eff. 6-25-99.)



230 ILCS 10/ - Riverboat Gambling Act.

(230 ILCS 10/1) (from Ch. 120, par. 2401)
Sec. 1. Short title. This Act shall be known and may be cited as the Riverboat Gambling Act.
(Source: P.A. 86-1029.)

(230 ILCS 10/2) (from Ch. 120, par. 2402)
Sec. 2. Legislative Intent.
(a) This Act is intended to benefit the people of the State of Illinois by assisting economic development and promoting Illinois tourism and by increasing the amount of revenues available to the State to assist and support education.
(b) While authorization of riverboat gambling will enhance investment, development and tourism in Illinois, it is recognized that it will do so successfully only if public confidence and trust in the credibility and integrity of the gambling operations and the regulatory process is maintained. Therefore, regulatory provisions of this Act are designed to strictly regulate the facilities, persons, associations and practices related to gambling operations pursuant to the police powers of the State, including comprehensive law enforcement supervision.
(c) The Illinois Gaming Board established under this Act should, as soon as possible, inform each applicant for an owners license of the Board's intent to grant or deny a license.
(Source: P.A. 93-28, eff. 6-20-03.)

(230 ILCS 10/3) (from Ch. 120, par. 2403)
Sec. 3. Riverboat Gambling Authorized.
(a) Riverboat gambling operations and the system of wagering incorporated therein, as defined in this Act, are hereby authorized to the extent that they are carried out in accordance with the provisions of this Act.
(b) This Act does not apply to the pari-mutuel system of wagering used or intended to be used in connection with the horse-race meetings as authorized under the Illinois Horse Racing Act of 1975, lottery games authorized under the Illinois Lottery Law, bingo authorized under the Bingo License and Tax Act, charitable games authorized under the Charitable Games Act or pull tabs and jar games conducted under the Illinois Pull Tabs and Jar Games Act.
(c) Riverboat gambling conducted pursuant to this Act may be authorized upon any water within the State of Illinois or any water other than Lake Michigan which constitutes a boundary of the State of Illinois. A licensee may conduct riverboat gambling authorized under this Act regardless of whether it conducts excursion cruises. A licensee may permit the continuous ingress and egress of passengers for the purpose of gambling.
(Source: P.A. 91-40, eff. 6-25-99.)

(230 ILCS 10/4) (from Ch. 120, par. 2404)
Sec. 4. Definitions. As used in this Act:
(a) "Board" means the Illinois Gaming Board.
(b) "Occupational license" means a license issued by the Board to a person or entity to perform an occupation which the Board has identified as requiring a license to engage in riverboat gambling in Illinois.
(c) "Gambling game" includes, but is not limited to, baccarat, twenty-one, poker, craps, slot machine, video game of chance, roulette wheel, klondike table, punchboard, faro layout, keno layout, numbers ticket, push card, jar ticket, or pull tab which is authorized by the Board as a wagering device under this Act.
(d) "Riverboat" means a self-propelled excursion boat, a permanently moored barge, or permanently moored barges that are permanently fixed together to operate as one vessel, on which lawful gambling is authorized and licensed as provided in this Act.
(e) "Managers license" means a license issued by the Board to a person or entity to manage gambling operations conducted by the State pursuant to Section 7.3.
(f) "Dock" means the location where a riverboat moors for the purpose of embarking passengers for and disembarking passengers from the riverboat.
(g) "Gross receipts" means the total amount of money exchanged for the purchase of chips, tokens or electronic cards by riverboat patrons.
(h) "Adjusted gross receipts" means the gross receipts less winnings paid to wagerers.
(i) "Cheat" means to alter the selection of criteria which determine the result of a gambling game or the amount or frequency of payment in a gambling game.
(j) (Blank).
(k) "Gambling operation" means the conduct of authorized gambling games upon a riverboat.
(l) "License bid" means the lump sum amount of money that an applicant bids and agrees to pay the State in return for an owners license that is re-issued on or after July 1, 2003.
(m) The terms "minority person", "woman", and "person with a disability" shall have the same meaning as defined in Section 2 of the Business Enterprise for Minorities, Women, and Persons with Disabilities Act.
(Source: P.A. 100-391, eff. 8-25-17.)

(230 ILCS 10/5) (from Ch. 120, par. 2405)
Sec. 5. Gaming Board.
(a) (1) There is hereby established the Illinois Gaming Board, which shall have the powers and duties specified in this Act, and all other powers necessary and proper to fully and effectively execute this Act for the purpose of administering, regulating, and enforcing the system of riverboat gambling established by this Act. Its jurisdiction shall extend under this Act to every person, association, corporation, partnership and trust involved in riverboat gambling operations in the State of Illinois.
(2) The Board shall consist of 5 members to be appointed by the Governor with the advice and consent of the Senate, one of whom shall be designated by the Governor to be chairman. Each member shall have a reasonable knowledge of the practice, procedure and principles of gambling operations. Each member shall either be a resident of Illinois or shall certify that he will become a resident of Illinois before taking office. At least one member shall be experienced in law enforcement and criminal investigation, at least one member shall be a certified public accountant experienced in accounting and auditing, and at least one member shall be a lawyer licensed to practice law in Illinois.
(3) The terms of office of the Board members shall be 3 years, except that the terms of office of the initial Board members appointed pursuant to this Act will commence from the effective date of this Act and run as follows: one for a term ending July 1, 1991, 2 for a term ending July 1, 1992, and 2 for a term ending July 1, 1993. Upon the expiration of the foregoing terms, the successors of such members shall serve a term for 3 years and until their successors are appointed and qualified for like terms. Vacancies in the Board shall be filled for the unexpired term in like manner as original appointments. Each member of the Board shall be eligible for reappointment at the discretion of the Governor with the advice and consent of the Senate.
(4) Each member of the Board shall receive $300 for each day the Board meets and for each day the member conducts any hearing pursuant to this Act. Each member of the Board shall also be reimbursed for all actual and necessary expenses and disbursements incurred in the execution of official duties.
(5) No person shall be appointed a member of the Board or continue to be a member of the Board who is, or whose spouse, child or parent is, a member of the board of directors of, or a person financially interested in, any gambling operation subject to the jurisdiction of this Board, or any race track, race meeting, racing association or the operations thereof subject to the jurisdiction of the Illinois Racing Board. No Board member shall hold any other public office. No person shall be a member of the Board who is not of good moral character or who has been convicted of, or is under indictment for, a felony under the laws of Illinois or any other state, or the United States.
(5.5) No member of the Board shall engage in any political activity. For the purposes of this Section, "political" means any activity in support of or in connection with any campaign for federal, State, or local elective office or any political organization, but does not include activities (i) relating to the support or opposition of any executive, legislative, or administrative action (as those terms are defined in Section 2 of the Lobbyist Registration Act), (ii) relating to collective bargaining, or (iii) that are otherwise in furtherance of the person's official State duties or governmental and public service functions.
(6) Any member of the Board may be removed by the Governor for neglect of duty, misfeasance, malfeasance, or nonfeasance in office or for engaging in any political activity.
(7) Before entering upon the discharge of the duties of his office, each member of the Board shall take an oath that he will faithfully execute the duties of his office according to the laws of the State and the rules and regulations adopted therewith and shall give bond to the State of Illinois, approved by the Governor, in the sum of $25,000. Every such bond, when duly executed and approved, shall be recorded in the office of the Secretary of State. Whenever the Governor determines that the bond of any member of the Board has become or is likely to become invalid or insufficient, he shall require such member forthwith to renew his bond, which is to be approved by the Governor. Any member of the Board who fails to take oath and give bond within 30 days from the date of his appointment, or who fails to renew his bond within 30 days after it is demanded by the Governor, shall be guilty of neglect of duty and may be removed by the Governor. The cost of any bond given by any member of the Board under this Section shall be taken to be a part of the necessary expenses of the Board.
(7.5) For the examination of all mechanical, electromechanical, or electronic table games, slot machines, slot accounting systems, and other electronic gaming equipment for compliance with this Act, the Board may utilize the services of one or more independent outside testing laboratories that have been accredited by a national accreditation body and that, in the judgment of the Board, are qualified to perform such examinations.
(8) The Board shall employ such personnel as may be necessary to carry out its functions and shall determine the salaries of all personnel, except those personnel whose salaries are determined under the terms of a collective bargaining agreement. No person shall be employed to serve the Board who is, or whose spouse, parent or child is, an official of, or has a financial interest in or financial relation with, any operator engaged in gambling operations within this State or any organization engaged in conducting horse racing within this State. Any employee violating these prohibitions shall be subject to termination of employment.
(9) An Administrator shall perform any and all duties that the Board shall assign him. The salary of the Administrator shall be determined by the Board and, in addition, he shall be reimbursed for all actual and necessary expenses incurred by him in discharge of his official duties. The Administrator shall keep records of all proceedings of the Board and shall preserve all records, books, documents and other papers belonging to the Board or entrusted to its care. The Administrator shall devote his full time to the duties of the office and shall not hold any other office or employment.
(b) The Board shall have general responsibility for the implementation of this Act. Its duties include, without limitation, the following:
(1) To decide promptly and in reasonable order all

license applications. Any party aggrieved by an action of the Board denying, suspending, revoking, restricting or refusing to renew a license may request a hearing before the Board. A request for a hearing must be made to the Board in writing within 5 days after service of notice of the action of the Board. Notice of the action of the Board shall be served either by personal delivery or by certified mail, postage prepaid, to the aggrieved party. Notice served by certified mail shall be deemed complete on the business day following the date of such mailing. The Board shall conduct all requested hearings promptly and in reasonable order;

(2) To conduct all hearings pertaining to civil

violations of this Act or rules and regulations promulgated hereunder;

(3) To promulgate such rules and regulations as in

its judgment may be necessary to protect or enhance the credibility and integrity of gambling operations authorized by this Act and the regulatory process hereunder;

(4) To provide for the establishment and collection

of all license and registration fees and taxes imposed by this Act and the rules and regulations issued pursuant hereto. All such fees and taxes shall be deposited into the State Gaming Fund;

(5) To provide for the levy and collection of

penalties and fines for the violation of provisions of this Act and the rules and regulations promulgated hereunder. All such fines and penalties shall be deposited into the Education Assistance Fund, created by Public Act 86-0018, of the State of Illinois;

(6) To be present through its inspectors and agents

any time gambling operations are conducted on any riverboat for the purpose of certifying the revenue thereof, receiving complaints from the public, and conducting such other investigations into the conduct of the gambling games and the maintenance of the equipment as from time to time the Board may deem necessary and proper;

(7) To review and rule upon any complaint by a

licensee regarding any investigative procedures of the State which are unnecessarily disruptive of gambling operations. The need to inspect and investigate shall be presumed at all times. The disruption of a licensee's operations shall be proved by clear and convincing evidence, and establish that: (A) the procedures had no reasonable law enforcement purposes, and (B) the procedures were so disruptive as to unreasonably inhibit gambling operations;

(8) To hold at least one meeting each quarter of the

fiscal year. In addition, special meetings may be called by the Chairman or any 2 Board members upon 72 hours written notice to each member. All Board meetings shall be subject to the Open Meetings Act. Three members of the Board shall constitute a quorum, and 3 votes shall be required for any final determination by the Board. The Board shall keep a complete and accurate record of all its meetings. A majority of the members of the Board shall constitute a quorum for the transaction of any business, for the performance of any duty, or for the exercise of any power which this Act requires the Board members to transact, perform or exercise en banc, except that, upon order of the Board, one of the Board members or an administrative law judge designated by the Board may conduct any hearing provided for under this Act or by Board rule and may recommend findings and decisions to the Board. The Board member or administrative law judge conducting such hearing shall have all powers and rights granted to the Board in this Act. The record made at the time of the hearing shall be reviewed by the Board, or a majority thereof, and the findings and decision of the majority of the Board shall constitute the order of the Board in such case;

(9) To maintain records which are separate and

distinct from the records of any other State board or commission. Such records shall be available for public inspection and shall accurately reflect all Board proceedings;

(10) To file a written annual report with the

Governor on or before March 1 each year and such additional reports as the Governor may request. The annual report shall include a statement of receipts and disbursements by the Board, actions taken by the Board, and any additional information and recommendations which the Board may deem valuable or which the Governor may request;

(11) (Blank);
(12) (Blank);
(13) To assume responsibility for administration and

enforcement of the Video Gaming Act; and

(14) To adopt, by rule, a code of conduct governing

Board members and employees that ensure, to the maximum extent possible, that persons subject to this Code avoid situations, relationships, or associations that may represent or lead to a conflict of interest.

(c) The Board shall have jurisdiction over and shall supervise all gambling operations governed by this Act. The Board shall have all powers necessary and proper to fully and effectively execute the provisions of this Act, including, but not limited to, the following:
(1) To investigate applicants and determine the

eligibility of applicants for licenses and to select among competing applicants the applicants which best serve the interests of the citizens of Illinois.

(2) To have jurisdiction and supervision over all

riverboat gambling operations in this State and all persons on riverboats where gambling operations are conducted.

(3) To promulgate rules and regulations for the

purpose of administering the provisions of this Act and to prescribe rules, regulations and conditions under which all riverboat gambling in the State shall be conducted. Such rules and regulations are to provide for the prevention of practices detrimental to the public interest and for the best interests of riverboat gambling, including rules and regulations regarding the inspection of such riverboats and the review of any permits or licenses necessary to operate a riverboat under any laws or regulations applicable to riverboats, and to impose penalties for violations thereof.

(4) To enter the office, riverboats, facilities, or

other places of business of a licensee, where evidence of the compliance or noncompliance with the provisions of this Act is likely to be found.

(5) To investigate alleged violations of this Act or

the rules of the Board and to take appropriate disciplinary action against a licensee or a holder of an occupational license for a violation, or institute appropriate legal action for enforcement, or both.

(6) To adopt standards for the licensing of all

persons under this Act, as well as for electronic or mechanical gambling games, and to establish fees for such licenses.

(7) To adopt appropriate standards for all riverboats

and facilities.

(8) To require that the records, including financial

or other statements of any licensee under this Act, shall be kept in such manner as prescribed by the Board and that any such licensee involved in the ownership or management of gambling operations submit to the Board an annual balance sheet and profit and loss statement, list of the stockholders or other persons having a 1% or greater beneficial interest in the gambling activities of each licensee, and any other information the Board deems necessary in order to effectively administer this Act and all rules, regulations, orders and final decisions promulgated under this Act.

(9) To conduct hearings, issue subpoenas for the

attendance of witnesses and subpoenas duces tecum for the production of books, records and other pertinent documents in accordance with the Illinois Administrative Procedure Act, and to administer oaths and affirmations to the witnesses, when, in the judgment of the Board, it is necessary to administer or enforce this Act or the Board rules.

(10) To prescribe a form to be used by any licensee

involved in the ownership or management of gambling operations as an application for employment for their employees.

(11) To revoke or suspend licenses, as the Board may

see fit and in compliance with applicable laws of the State regarding administrative procedures, and to review applications for the renewal of licenses. The Board may suspend an owners license, without notice or hearing upon a determination that the safety or health of patrons or employees is jeopardized by continuing a riverboat's operation. The suspension may remain in effect until the Board determines that the cause for suspension has been abated. The Board may revoke the owners license upon a determination that the owner has not made satisfactory progress toward abating the hazard.

(12) To eject or exclude or authorize the ejection or

exclusion of, any person from riverboat gambling facilities where such person is in violation of this Act, rules and regulations thereunder, or final orders of the Board, or where such person's conduct or reputation is such that his presence within the riverboat gambling facilities may, in the opinion of the Board, call into question the honesty and integrity of the gambling operations or interfere with orderly conduct thereof; provided that the propriety of such ejection or exclusion is subject to subsequent hearing by the Board.

(13) To require all licensees of gambling operations

to utilize a cashless wagering system whereby all players' money is converted to tokens, electronic cards, or chips which shall be used only for wagering in the gambling establishment.

(14) (Blank).
(15) To suspend, revoke or restrict licenses, to

require the removal of a licensee or an employee of a licensee for a violation of this Act or a Board rule or for engaging in a fraudulent practice, and to impose civil penalties of up to $5,000 against individuals and up to $10,000 or an amount equal to the daily gross receipts, whichever is larger, against licensees for each violation of any provision of the Act, any rules adopted by the Board, any order of the Board or any other action which, in the Board's discretion, is a detriment or impediment to riverboat gambling operations.

(16) To hire employees to gather information, conduct

investigations and carry out any other tasks contemplated under this Act.

(17) To establish minimum levels of insurance to be

maintained by licensees.

(18) To authorize a licensee to sell or serve

alcoholic liquors, wine or beer as defined in the Liquor Control Act of 1934 on board a riverboat and to have exclusive authority to establish the hours for sale and consumption of alcoholic liquor on board a riverboat, notwithstanding any provision of the Liquor Control Act of 1934 or any local ordinance, and regardless of whether the riverboat makes excursions. The establishment of the hours for sale and consumption of alcoholic liquor on board a riverboat is an exclusive power and function of the State. A home rule unit may not establish the hours for sale and consumption of alcoholic liquor on board a riverboat. This amendatory Act of 1991 is a denial and limitation of home rule powers and functions under subsection (h) of Section 6 of Article VII of the Illinois Constitution.

(19) After consultation with the U.S. Army Corps of

Engineers, to establish binding emergency orders upon the concurrence of a majority of the members of the Board regarding the navigability of water, relative to excursions, in the event of extreme weather conditions, acts of God or other extreme circumstances.

(20) To delegate the execution of any of its powers

under this Act for the purpose of administering and enforcing this Act and its rules and regulations hereunder.

(20.5) To approve any contract entered into on its

behalf.

(20.6) To appoint investigators to conduct

investigations, searches, seizures, arrests, and other duties imposed under this Act, as deemed necessary by the Board. These investigators have and may exercise all of the rights and powers of peace officers, provided that these powers shall be limited to offenses or violations occurring or committed on a riverboat or dock, as defined in subsections (d) and (f) of Section 4, or as otherwise provided by this Act or any other law.

(20.7) To contract with the Department of State

Police for the use of trained and qualified State police officers and with the Department of Revenue for the use of trained and qualified Department of Revenue investigators to conduct investigations, searches, seizures, arrests, and other duties imposed under this Act and to exercise all of the rights and powers of peace officers, provided that the powers of Department of Revenue investigators under this subdivision (20.7) shall be limited to offenses or violations occurring or committed on a riverboat or dock, as defined in subsections (d) and (f) of Section 4, or as otherwise provided by this Act or any other law. In the event the Department of State Police or the Department of Revenue is unable to fill contracted police or investigative positions, the Board may appoint investigators to fill those positions pursuant to subdivision (20.6).

(21) To take any other action as may be reasonable or

appropriate to enforce this Act and rules and regulations hereunder.

(d) The Board may seek and shall receive the cooperation of the Department of State Police in conducting background investigations of applicants and in fulfilling its responsibilities under this Section. Costs incurred by the Department of State Police as a result of such cooperation shall be paid by the Board in conformance with the requirements of Section 2605-400 of the Department of State Police Law (20 ILCS 2605/2605-400).
(e) The Board must authorize to each investigator and to any other employee of the Board exercising the powers of a peace officer a distinct badge that, on its face, (i) clearly states that the badge is authorized by the Board and (ii) contains a unique identifying number. No other badge shall be authorized by the Board.
(Source: P.A. 98-377, eff. 1-1-14; 98-582, eff. 8-27-13.)

(230 ILCS 10/5.1) (from Ch. 120, par. 2405.1)
Sec. 5.1. Disclosure of records.
(a) Notwithstanding any applicable statutory provision to the contrary, the Board shall, on written request from any person, provide information furnished by an applicant or licensee concerning the applicant or licensee, his products, services or gambling enterprises and his business holdings, as follows:
(1) The name, business address and business telephone

number of any applicant or licensee.

(2) An identification of any applicant or licensee

including, if an applicant or licensee is not an individual, the state of incorporation or registration, the corporate officers, and the identity of all shareholders or participants. If an applicant or licensee has a pending registration statement filed with the Securities and Exchange Commission, only the names of those persons or entities holding interest of 5% or more must be provided.

(3) An identification of any business, including, if

applicable, the state of incorporation or registration, in which an applicant or licensee or an applicant's or licensee's spouse or children has an equity interest of more than 1%. If an applicant or licensee is a corporation, partnership or other business entity, the applicant or licensee shall identify any other corporation, partnership or business entity in which it has an equity interest of 1% or more, including, if applicable, the state of incorporation or registration. This information need not be provided by a corporation, partnership or other business entity that has a pending registration statement filed with the Securities and Exchange Commission.

(4) Whether an applicant or licensee has been

indicted, convicted, pleaded guilty or nolo contendere, or forfeited bail concerning any criminal offense under the laws of any jurisdiction, either felony or misdemeanor (except for traffic violations), including the date, the name and location of the court, arresting agency and prosecuting agency, the case number, the offense, the disposition and the location and length of incarceration.

(5) Whether an applicant or licensee has had any

license or certificate issued by a licensing authority in Illinois or any other jurisdiction denied, restricted, suspended, revoked or not renewed and a statement describing the facts and circumstances concerning the denial, restriction, suspension, revocation or non-renewal, including the licensing authority, the date each such action was taken, and the reason for each such action.

(6) Whether an applicant or licensee has ever filed

or had filed against it a proceeding in bankruptcy or has ever been involved in any formal process to adjust, defer, suspend or otherwise work out the payment of any debt including the date of filing, the name and location of the court, the case and number of the disposition.

(7) Whether an applicant or licensee has filed, or

been served with a complaint or other notice filed with any public body, regarding the delinquency in the payment of, or a dispute over the filings concerning the payment of, any tax required under federal, State or local law, including the amount, type of tax, the taxing agency and time periods involved.

(8) A statement listing the names and titles of all

public officials or officers of any unit of government, and relatives of said public officials or officers who, directly or indirectly, own any financial interest in, have any beneficial interest in, are the creditors of or hold any debt instrument issued by, or hold or have any interest in any contractual or service relationship with, an applicant or licensee.

(9) Whether an applicant or licensee has made,

directly or indirectly, any political contribution, or any loans, donations or other payments, to any candidate or office holder, within 5 years from the date of filing the application, including the amount and the method of payment.

(10) The name and business telephone number of the

counsel representing an applicant or licensee in matters before the Board.

(11) A description of any proposed or approved

riverboat gaming operation, including the type of boat, home dock location, expected economic benefit to the community, anticipated or actual number of employees, any statement from an applicant or licensee regarding compliance with federal and State affirmative action guidelines, projected or actual admissions and projected or actual adjusted gross gaming receipts.

(12) A description of the product or service to be

supplied by an applicant for a supplier's license.

(b) Notwithstanding any applicable statutory provision to the contrary, the Board shall, on written request from any person, also provide the following information:
(1) The amount of the wagering tax and admission tax

paid daily to the State of Illinois by the holder of an owner's license.

(2) Whenever the Board finds an applicant for an

owner's license unsuitable for licensing, a copy of the written letter outlining the reasons for the denial.

(3) Whenever the Board has refused to grant leave for

an applicant to withdraw his application, a copy of the letter outlining the reasons for the refusal.

(c) Subject to the above provisions, the Board shall not disclose any information which would be barred by:
(1) Section 7 of the Freedom of Information Act; or
(2) The statutes, rules, regulations or

intergovernmental agreements of any jurisdiction.

(d) The Board may assess fees for the copying of information in accordance with Section 6 of the Freedom of Information Act.
(Source: P.A. 96-1392, eff. 1-1-11.)

(230 ILCS 10/5.2)
Sec. 5.2. Separation from Department of Revenue. As of July 1, 2009, all of the powers, duties, assets, liabilities, employees, contracts, property, records, pending business, and unexpended appropriations of the Department of Revenue related to the administration and enforcement of this Act are transferred to the Illinois Gaming Board.
The status and rights of the transferred employees, and the rights of the State of Illinois and its agencies, under the Personnel Code and applicable collective bargaining agreements or under any pension, retirement, or annuity plan are not affected (except as provided in Sections 14-110 and 18-127 of the Illinois Pension Code) by that transfer or by any other provision of this amendatory Act of the 96th General Assembly.
This Section is declarative of existing law.
(Source: P.A. 96-1392, eff. 1-1-11.)

(230 ILCS 10/6) (from Ch. 120, par. 2406)
Sec. 6. Application for Owners License.
(a) A qualified person may apply to the Board for an owners license to conduct a riverboat gambling operation as provided in this Act. The application shall be made on forms provided by the Board and shall contain such information as the Board prescribes, including but not limited to the identity of the riverboat on which such gambling operation is to be conducted and the exact location where such riverboat will be docked, a certification that the riverboat will be registered under this Act at all times during which gambling operations are conducted on board, detailed information regarding the ownership and management of the applicant, and detailed personal information regarding the applicant. Any application for an owners license to be re-issued on or after June 1, 2003 shall also include the applicant's license bid in a form prescribed by the Board. Information provided on the application shall be used as a basis for a thorough background investigation which the Board shall conduct with respect to each applicant. An incomplete application shall be cause for denial of a license by the Board.
(b) Applicants shall submit with their application all documents, resolutions, and letters of support from the governing body that represents the municipality or county wherein the licensee will dock.
(c) Each applicant shall disclose the identity of every person, association, trust or corporation having a greater than 1% direct or indirect pecuniary interest in the riverboat gambling operation with respect to which the license is sought. If the disclosed entity is a trust, the application shall disclose the names and addresses of the beneficiaries; if a corporation, the names and addresses of all stockholders and directors; if a partnership, the names and addresses of all partners, both general and limited.
(d) An application shall be filed and considered in accordance with the rules of the Board. An application fee of $50,000 shall be paid at the time of filing to defray the costs associated with the background investigation conducted by the Board. If the costs of the investigation exceed $50,000, the applicant shall pay the additional amount to the Board. If the costs of the investigation are less than $50,000, the applicant shall receive a refund of the remaining amount. All information, records, interviews, reports, statements, memoranda or other data supplied to or used by the Board in the course of its review or investigation of an application for a license or a renewal under this Act shall be privileged, strictly confidential and shall be used only for the purpose of evaluating an applicant for a license or a renewal. Such information, records, interviews, reports, statements, memoranda or other data shall not be admissible as evidence, nor discoverable in any action of any kind in any court or before any tribunal, board, agency or person, except for any action deemed necessary by the Board.
(e) The Board shall charge each applicant a fee set by the Department of State Police to defray the costs associated with the search and classification of fingerprints obtained by the Board with respect to the applicant's application. These fees shall be paid into the State Police Services Fund.
(f) The licensed owner shall be the person primarily responsible for the boat itself. Only one riverboat gambling operation may be authorized by the Board on any riverboat. The applicant must identify each riverboat it intends to use and certify that the riverboat: (1) has the authorized capacity required in this Act; (2) is accessible to persons with disabilities; and (3) is fully registered and licensed in accordance with any applicable laws.
(g) A person who knowingly makes a false statement on an application is guilty of a Class A misdemeanor.
(Source: P.A. 99-143, eff. 7-27-15.)

(230 ILCS 10/7) (from Ch. 120, par. 2407)
Sec. 7. Owners licenses.
(a) The Board shall issue owners licenses to persons, firms or corporations which apply for such licenses upon payment to the Board of the non-refundable license fee set by the Board, upon payment of a $25,000 license fee for the first year of operation and a $5,000 license fee for each succeeding year and upon a determination by the Board that the applicant is eligible for an owners license pursuant to this Act and the rules of the Board. From the effective date of this amendatory Act of the 95th General Assembly until (i) 3 years after the effective date of this amendatory Act of the 95th General Assembly, (ii) the date any organization licensee begins to operate a slot machine or video game of chance under the Illinois Horse Racing Act of 1975 or this Act, (iii) the date that payments begin under subsection (c-5) of Section 13 of the Act, or (iv) the wagering tax imposed under Section 13 of this Act is increased by law to reflect a tax rate that is at least as stringent or more stringent than the tax rate contained in subsection (a-3) of Section 13, whichever occurs first, as a condition of licensure and as an alternative source of payment for those funds payable under subsection (c-5) of Section 13 of the Riverboat Gambling Act, any owners licensee that holds or receives its owners license on or after the effective date of this amendatory Act of the 94th General Assembly, other than an owners licensee operating a riverboat with adjusted gross receipts in calendar year 2004 of less than $200,000,000, must pay into the Horse Racing Equity Trust Fund, in addition to any other payments required under this Act, an amount equal to 3% of the adjusted gross receipts received by the owners licensee. The payments required under this Section shall be made by the owners licensee to the State Treasurer no later than 3:00 o'clock p.m. of the day after the day when the adjusted gross receipts were received by the owners licensee. A person, firm or corporation is ineligible to receive an owners license if:
(1) the person has been convicted of a felony under

the laws of this State, any other state, or the United States;

(2) the person has been convicted of any violation of

Article 28 of the Criminal Code of 1961 or the Criminal Code of 2012, or substantially similar laws of any other jurisdiction;

(3) the person has submitted an application for a

license under this Act which contains false information;

(4) the person is a member of the Board;
(5) a person defined in (1), (2), (3) or (4) is an

officer, director or managerial employee of the firm or corporation;

(6) the firm or corporation employs a person defined

in (1), (2), (3) or (4) who participates in the management or operation of gambling operations authorized under this Act;

(7) (blank); or
(8) a license of the person, firm or corporation

issued under this Act, or a license to own or operate gambling facilities in any other jurisdiction, has been revoked.

The Board is expressly prohibited from making changes to the requirement that licensees make payment into the Horse Racing Equity Trust Fund without the express authority of the Illinois General Assembly and making any other rule to implement or interpret this amendatory Act of the 95th General Assembly. For the purposes of this paragraph, "rules" is given the meaning given to that term in Section 1-70 of the Illinois Administrative Procedure Act.
(b) In determining whether to grant an owners license to an applicant, the Board shall consider:
(1) the character, reputation, experience and

financial integrity of the applicants and of any other or separate person that either:

(A) controls, directly or indirectly, such

applicant, or

(B) is controlled, directly or indirectly, by

such applicant or by a person which controls, directly or indirectly, such applicant;

(2) the facilities or proposed facilities for the

conduct of riverboat gambling;

(3) the highest prospective total revenue to be

derived by the State from the conduct of riverboat gambling;

(4) the extent to which the ownership of the

applicant reflects the diversity of the State by including minority persons, women, and persons with a disability and the good faith affirmative action plan of each applicant to recruit, train and upgrade minority persons, women, and persons with a disability in all employment classifications;

(5) the financial ability of the applicant to

purchase and maintain adequate liability and casualty insurance;

(6) whether the applicant has adequate capitalization

to provide and maintain, for the duration of a license, a riverboat;

(7) the extent to which the applicant exceeds or

meets other standards for the issuance of an owners license which the Board may adopt by rule; and

(8) The amount of the applicant's license bid.
(c) Each owners license shall specify the place where riverboats shall operate and dock.
(d) Each applicant shall submit with his application, on forms provided by the Board, 2 sets of his fingerprints.
(e) The Board may issue up to 10 licenses authorizing the holders of such licenses to own riverboats. In the application for an owners license, the applicant shall state the dock at which the riverboat is based and the water on which the riverboat will be located. The Board shall issue 5 licenses to become effective not earlier than January 1, 1991. Three of such licenses shall authorize riverboat gambling on the Mississippi River, or, with approval by the municipality in which the riverboat was docked on August 7, 2003 and with Board approval, be authorized to relocate to a new location, in a municipality that (1) borders on the Mississippi River or is within 5 miles of the city limits of a municipality that borders on the Mississippi River and (2), on August 7, 2003, had a riverboat conducting riverboat gambling operations pursuant to a license issued under this Act; one of which shall authorize riverboat gambling from a home dock in the city of East St. Louis. One other license shall authorize riverboat gambling on the Illinois River south of Marshall County. The Board shall issue one additional license to become effective not earlier than March 1, 1992, which shall authorize riverboat gambling on the Des Plaines River in Will County. The Board may issue 4 additional licenses to become effective not earlier than March 1, 1992. In determining the water upon which riverboats will operate, the Board shall consider the economic benefit which riverboat gambling confers on the State, and shall seek to assure that all regions of the State share in the economic benefits of riverboat gambling.
In granting all licenses, the Board may give favorable consideration to economically depressed areas of the State, to applicants presenting plans which provide for significant economic development over a large geographic area, and to applicants who currently operate non-gambling riverboats in Illinois. The Board shall review all applications for owners licenses, and shall inform each applicant of the Board's decision. The Board may grant an owners license to an applicant that has not submitted the highest license bid, but if it does not select the highest bidder, the Board shall issue a written decision explaining why another applicant was selected and identifying the factors set forth in this Section that favored the winning bidder.
In addition to any other revocation powers granted to the Board under this Act, the Board may revoke the owners license of a licensee which fails to begin conducting gambling within 15 months of receipt of the Board's approval of the application if the Board determines that license revocation is in the best interests of the State.
(f) The first 10 owners licenses issued under this Act shall permit the holder to own up to 2 riverboats and equipment thereon for a period of 3 years after the effective date of the license. Holders of the first 10 owners licenses must pay the annual license fee for each of the 3 years during which they are authorized to own riverboats.
(g) Upon the termination, expiration, or revocation of each of the first 10 licenses, which shall be issued for a 3 year period, all licenses are renewable annually upon payment of the fee and a determination by the Board that the licensee continues to meet all of the requirements of this Act and the Board's rules. However, for licenses renewed on or after May 1, 1998, renewal shall be for a period of 4 years, unless the Board sets a shorter period.
(h) An owners license shall entitle the licensee to own up to 2 riverboats. A licensee shall limit the number of gambling participants to 1,200 for any such owners license. A licensee may operate both of its riverboats concurrently, provided that the total number of gambling participants on both riverboats does not exceed 1,200. Riverboats licensed to operate on the Mississippi River and the Illinois River south of Marshall County shall have an authorized capacity of at least 500 persons. Any other riverboat licensed under this Act shall have an authorized capacity of at least 400 persons.
(i) A licensed owner is authorized to apply to the Board for and, if approved therefor, to receive all licenses from the Board necessary for the operation of a riverboat, including a liquor license, a license to prepare and serve food for human consumption, and other necessary licenses. All use, occupation and excise taxes which apply to the sale of food and beverages in this State and all taxes imposed on the sale or use of tangible personal property apply to such sales aboard the riverboat.
(j) The Board may issue or re-issue a license authorizing a riverboat to dock in a municipality or approve a relocation under Section 11.2 only if, prior to the issuance or re-issuance of the license or approval, the governing body of the municipality in which the riverboat will dock has by a majority vote approved the docking of riverboats in the municipality. The Board may issue or re-issue a license authorizing a riverboat to dock in areas of a county outside any municipality or approve a relocation under Section 11.2 only if, prior to the issuance or re-issuance of the license or approval, the governing body of the county has by a majority vote approved of the docking of riverboats within such areas.
(Source: P.A. 100-391, eff. 8-25-17.)

(230 ILCS 10/7.1)
Sec. 7.1. Re-issuance of revoked or non-renewed owners licenses.
(a) If an owners license terminates or expires without renewal or the Board revokes or determines not to renew an owners license (including, without limitation, an owners license for a licensee that was not conducting riverboat gambling operations on January 1, 1998) and that revocation or determination is final, the Board may re-issue such license to a qualified applicant pursuant to an open and competitive bidding process, as set forth in Section 7.5, and subject to the maximum number of authorized licenses set forth in Section 7(e).
(b) To be a qualified applicant, a person, firm, or corporation cannot be ineligible to receive an owners license under Section 7(a) and must submit an application for an owners license that complies with Section 6. Each such applicant must also submit evidence to the Board that minority persons and women hold ownership interests in the applicant of at least 16% and 4% respectively.
(c) Notwithstanding anything to the contrary in Section 7(e), an applicant may apply to the Board for approval of relocation of a re-issued license to a new home dock location authorized under Section 3(c) upon receipt of the approval from the municipality or county, as the case may be, pursuant to Section 7(j).
(d) In determining whether to grant a re-issued owners license to an applicant, the Board shall consider all of the factors set forth in Sections 7(b) and (e) as well as the amount of the applicant's license bid. The Board may grant the re-issued owners license to an applicant that has not submitted the highest license bid, but if it does not select the highest bidder, the Board shall issue a written decision explaining why another applicant was selected and identifying the factors set forth in Sections 7(b) and (e) that favored the winning bidder.
(e) Re-issued owners licenses shall be subject to annual license fees as provided for in Section 7(a) and shall be governed by the provisions of Sections 7(f), (g), (h), and (i).
(Source: P.A. 100-391, eff. 8-25-17.)

(230 ILCS 10/7.2)
Sec. 7.2. Temporary operating permits. Any person operating under a temporary operating permit issued pursuant to 86 Ill. Admin. Code 3000.230 shall be deemed to be operating under the authority of an owner's license for purposes of Section 13 of this Act. This Section shall not affect in any way the licensure requirements of this Act.
(Source: P.A. 93-28, eff. 6-20-03.)

(230 ILCS 10/7.3)
Sec. 7.3. State conduct of gambling operations.
(a) If, after reviewing each application for a re-issued license, the Board determines that the highest prospective total revenue to the State would be derived from State conduct of the gambling operation in lieu of re-issuing the license, the Board shall inform each applicant of its decision. The Board shall thereafter have the authority, without obtaining an owners license, to conduct riverboat gambling operations as previously authorized by the terminated, expired, revoked, or nonrenewed license through a licensed manager selected pursuant to an open and competitive bidding process as set forth in Section 7.5 and as provided in Section 7.4.
(b) The Board may locate any riverboat on which a gambling operation is conducted by the State in any home dock location authorized by Section 3(c) upon receipt of approval from a majority vote of the governing body of the municipality or county, as the case may be, in which the riverboat will dock.
(c) The Board shall have jurisdiction over and shall supervise all gambling operations conducted by the State provided for in this Act and shall have all powers necessary and proper to fully and effectively execute the provisions of this Act relating to gambling operations conducted by the State.
(d) The maximum number of owners licenses authorized under Section 7(e) shall be reduced by one for each instance in which the Board authorizes the State to conduct a riverboat gambling operation under subsection (a) in lieu of re-issuing a license to an applicant under Section 7.1.
(Source: P.A. 93-28, eff. 6-20-03.)

(230 ILCS 10/7.4)
Sec. 7.4. Managers licenses.
(a) A qualified person may apply to the Board for a managers license to operate and manage any gambling operation conducted by the State. The application shall be made on forms provided by the Board and shall contain such information as the Board prescribes, including but not limited to information required in Sections 6(a), (b), and (c) and information relating to the applicant's proposed price to manage State gambling operations and to provide the riverboat, gambling equipment, and supplies necessary to conduct State gambling operations.
(b) Each applicant must submit evidence to the Board that minority persons and women hold ownership interests in the applicant of at least 16% and 4%, respectively.
(c) A person, firm, or corporation is ineligible to receive a managers license if:
(1) the person has been convicted of a felony under

the laws of this State, any other state, or the United States;

(2) the person has been convicted of any violation of

Article 28 of the Criminal Code of 1961 or the Criminal Code of 2012, or substantially similar laws of any other jurisdiction;

(3) the person has submitted an application for a

license under this Act which contains false information;

(4) the person is a member of the Board;
(5) a person defined in (1), (2), (3), or (4) is an

officer, director, or managerial employee of the firm or corporation;

(6) the firm or corporation employs a person defined

in (1), (2), (3), or (4) who participates in the management or operation of gambling operations authorized under this Act; or

(7) a license of the person, firm, or corporation

issued under this Act, or a license to own or operate gambling facilities in any other jurisdiction, has been revoked.

(d) Each applicant shall submit with his or her application, on forms prescribed by the Board, 2 sets of his or her fingerprints.
(e) The Board shall charge each applicant a fee, set by the Board, to defray the costs associated with the background investigation conducted by the Board.
(f) A person who knowingly makes a false statement on an application is guilty of a Class A misdemeanor.
(g) The managers license shall be for a term not to exceed 10 years, shall be renewable at the Board's option, and shall contain such terms and provisions as the Board deems necessary to protect or enhance the credibility and integrity of State gambling operations, achieve the highest prospective total revenue to the State, and otherwise serve the interests of the citizens of Illinois.
(h) Issuance of a managers license shall be subject to an open and competitive bidding process. The Board may select an applicant other than the lowest bidder by price. If it does not select the lowest bidder, the Board shall issue a notice of who the lowest bidder was and a written decision as to why another bidder was selected.
(Source: P.A. 100-391, eff. 8-25-17.)

(230 ILCS 10/7.5)
Sec. 7.5. Competitive Bidding. When the Board determines that it will re-issue an owners license pursuant to an open and competitive bidding process, as set forth in Section 7.1, or that it will issue a managers license pursuant to an open and competitive bidding process, as set forth in Section 7.4, the open and competitive bidding process shall adhere to the following procedures:
(1) The Board shall make applications for owners and managers licenses available to the public and allow a reasonable time for applicants to submit applications to the Board.
(2) During the filing period for owners or managers license applications, the Board may retain the services of an investment banking firm to assist the Board in conducting the open and competitive bidding process.
(3) After receiving all of the bid proposals, the Board shall open all of the proposals in a public forum and disclose the prospective owners or managers names, venture partners, if any, and, in the case of applicants for owners licenses, the locations of the proposed development sites.
(4) The Board shall summarize the terms of the proposals and may make this summary available to the public.
(5) The Board shall evaluate the proposals within a reasonable time and select no more than 3 final applicants to make presentations of their proposals to the Board.
(6) The final applicants shall make their presentations to the Board on the same day during an open session of the Board.
(7) As soon as practicable after the public presentations by the final applicants, the Board, in its discretion, may conduct further negotiations among the 3 final applicants. During such negotiations, each final applicant may increase its license bid or otherwise enhance its bid proposal. At the conclusion of such negotiations, the Board shall select the winning proposal. In the case of negotiations for an owners license, the Board may, at the conclusion of such negotiations, make the determination allowed under Section 7.3(a).
(8) Upon selection of a winning bid, the Board shall evaluate the winning bid within a reasonable period of time for licensee suitability in accordance with all applicable statutory and regulatory criteria.
(9) If the winning bidder is unable or otherwise fails to consummate the transaction, (including if the Board determines that the winning bidder does not satisfy the suitability requirements), the Board may, on the same criteria, select from the remaining bidders or make the determination allowed under Section 7.3(a).
(Source: P.A. 93-28, eff. 6-20-03.)

(230 ILCS 10/7.6)
Sec. 7.6. Business enterprise program.
(a) For the purposes of this Section, the terms "minority", "minority-owned business", "woman", "women-owned business", "person with a disability", and "business owned by a person with a disability" have the meanings ascribed to them in the Business Enterprise for Minorities, Women, and Persons with Disabilities Act.
(b) The Board shall, by rule, establish goals for the award of contracts by each owners licensee to businesses owned by minorities, women, and persons with disabilities, expressed as percentages of an owners licensee's total dollar amount of contracts awarded during each calendar year. Each owners licensee must make every effort to meet the goals established by the Board pursuant to this Section. When setting the goals for the award of contracts, the Board shall not include contracts where: (1) any purchasing mandates would be dependent upon the availability of minority-owned businesses, women-owned businesses, and businesses owned by persons with disabilities ready, willing, and able with capacity to provide quality goods and services to a gaming operation at reasonable prices; (2) there are no or a limited number of licensed suppliers as defined by this Act for the goods or services provided to the licensee; (3) the licensee or its parent company owns a company that provides the goods or services; or (4) the goods or services are provided to the licensee by a publicly traded company.
(c) Each owners licensee shall file with the Board an annual report of its utilization of minority-owned businesses, women-owned businesses, and businesses owned by persons with disabilities during the preceding calendar year. The reports shall include a self-evaluation of the efforts of the owners licensee to meet its goals under this Section.
(d) The owners licensee shall have the right to request a waiver from the requirements of this Section. The Board shall grant the waiver where the owners licensee demonstrates that there has been made a good faith effort to comply with the goals for participation by minority-owned businesses, women-owned businesses, and businesses owned by persons with disabilities.
(e) If the Board determines that its goals and policies are not being met by any owners licensee, then the Board may:
(1) adopt remedies for such violations; and
(2) recommend that the owners licensee provide

additional opportunities for participation by minority-owned businesses, women-owned businesses, and businesses owned by persons with disabilities; such recommendations may include, but shall not be limited to:

(A) assurances of stronger and better focused

solicitation efforts to obtain more minority-owned businesses, women-owned businesses, and businesses owned by persons with disabilities as potential sources of supply;

(B) division of job or project requirements, when

economically feasible, into tasks or quantities to permit participation of minority-owned businesses, women-owned businesses, and businesses owned by persons with disabilities;

(C) elimination of extended experience or

capitalization requirements, when programmatically feasible, to permit participation of minority-owned businesses, women-owned businesses, and businesses owned by persons with disabilities;

(D) identification of specific proposed contracts

as particularly attractive or appropriate for participation by minority-owned businesses, women-owned businesses, and businesses owned by persons with disabilities, such identification to result from and be coupled with the efforts of items (A) through (C); and

(E) implementation of regulations established

for the use of the sheltered market process.

(f) The Board shall file, no later than March 1 of each year, an annual report that shall detail the level of achievement toward the goals specified in this Section over the 3 most recent fiscal years. The annual report shall include, but need not be limited to:
(1) a summary detailing expenditures subject to

the goals, the actual goals specified, and the goals attained by each owners licensee; and

(2) an analysis of the level of overall goal

achievement concerning purchases from minority-owned businesses, women-owned businesses, and businesses owned by persons with disabilities.

(Source: P.A. 99-78, eff. 7-20-15; 100-391, eff. 8-25-17.)

(230 ILCS 10/8) (from Ch. 120, par. 2408)
Sec. 8. Suppliers licenses.
(a) The Board may issue a suppliers license to such persons, firms or corporations which apply therefor upon the payment of a non-refundable application fee set by the Board, upon a determination by the Board that the applicant is eligible for a suppliers license and upon payment of a $5,000 annual license fee.
(b) The holder of a suppliers license is authorized to sell or lease, and to contract to sell or lease, gambling equipment and supplies to any licensee involved in the ownership or management of gambling operations.
(c) Gambling supplies and equipment may not be distributed unless supplies and equipment conform to standards adopted by rules of the Board.
(d) A person, firm or corporation is ineligible to receive a suppliers license if:
(1) the person has been convicted of a felony under

the laws of this State, any other state, or the United States;

(2) the person has been convicted of any violation of

Article 28 of the Criminal Code of 1961 or the Criminal Code of 2012, or substantially similar laws of any other jurisdiction;

(3) the person has submitted an application for a

license under this Act which contains false information;

(4) the person is a member of the Board;
(5) the firm or corporation is one in which a person

defined in (1), (2), (3) or (4), is an officer, director or managerial employee;

(6) the firm or corporation employs a person who

participates in the management or operation of riverboat gambling authorized under this Act;

(7) the license of the person, firm or corporation

issued under this Act, or a license to own or operate gambling facilities in any other jurisdiction, has been revoked.

(e) Any person that supplies any equipment, devices, or supplies to a licensed riverboat gambling operation must first obtain a suppliers license. A supplier shall furnish to the Board a list of all equipment, devices and supplies offered for sale or lease in connection with gambling games authorized under this Act. A supplier shall keep books and records for the furnishing of equipment, devices and supplies to gambling operations separate and distinct from any other business that the supplier might operate. A supplier shall file a quarterly return with the Board listing all sales and leases. A supplier shall permanently affix its name or a distinctive logo or other mark or design element identifying the manufacturer or supplier to all its equipment, devices, and supplies, except gaming chips without a value impressed, engraved, or imprinted on it, for gambling operations. The Board may waive this requirement for any specific product or products if it determines that the requirement is not necessary to protect the integrity of the game. Items purchased from a licensed supplier may continue to be used even though the supplier subsequently changes its name, distinctive logo, or other mark or design element; undergoes a change in ownership; or ceases to be licensed as a supplier for any reason. Any supplier's equipment, devices or supplies which are used by any person in an unauthorized gambling operation shall be forfeited to the State. A licensed owner may own its own equipment, devices and supplies. Each holder of an owners license under the Act shall file an annual report listing its inventories of gambling equipment, devices and supplies.
(f) Any person who knowingly makes a false statement on an application is guilty of a Class A misdemeanor.
(g) Any gambling equipment, devices and supplies provided by any licensed supplier may either be repaired on the riverboat or removed from the riverboat to an on-shore facility owned by the holder of an owners license for repair.
(Source: P.A. 97-1150, eff. 1-25-13; 98-12, eff. 5-10-13; 98-756, eff. 7-16-14.)

(230 ILCS 10/9) (from Ch. 120, par. 2409)
Sec. 9. Occupational licenses.
(a) The Board may issue an occupational license to an applicant upon the payment of a non-refundable fee set by the Board, upon a determination by the Board that the applicant is eligible for an occupational license and upon payment of an annual license fee in an amount to be established. To be eligible for an occupational license, an applicant must:
(1) be at least 21 years of age if the applicant will

perform any function involved in gaming by patrons. Any applicant seeking an occupational license for a non-gaming function shall be at least 18 years of age;

(2) not have been convicted of a felony offense, a

violation of Article 28 of the Criminal Code of 1961 or the Criminal Code of 2012, or a similar statute of any other jurisdiction;

(2.5) not have been convicted of a crime, other than

a crime described in item (2) of this subsection (a), involving dishonesty or moral turpitude, except that the Board may, in its discretion, issue an occupational license to a person who has been convicted of a crime described in this item (2.5) more than 10 years prior to his or her application and has not subsequently been convicted of any other crime;

(3) have demonstrated a level of skill or knowledge

which the Board determines to be necessary in order to operate gambling aboard a riverboat; and

(4) have met standards for the holding of an

occupational license as adopted by rules of the Board. Such rules shall provide that any person or entity seeking an occupational license to manage gambling operations hereunder shall be subject to background inquiries and further requirements similar to those required of applicants for an owners license. Furthermore, such rules shall provide that each such entity shall be permitted to manage gambling operations for only one licensed owner.

(b) Each application for an occupational license shall be on forms prescribed by the Board and shall contain all information required by the Board. The applicant shall set forth in the application: whether he has been issued prior gambling related licenses; whether he has been licensed in any other state under any other name, and, if so, such name and his age; and whether or not a permit or license issued to him in any other state has been suspended, restricted or revoked, and, if so, for what period of time.
(c) Each applicant shall submit with his application, on forms provided by the Board, 2 sets of his fingerprints. The Board shall charge each applicant a fee set by the Department of State Police to defray the costs associated with the search and classification of fingerprints obtained by the Board with respect to the applicant's application. These fees shall be paid into the State Police Services Fund.
(d) The Board may in its discretion refuse an occupational license to any person: (1) who is unqualified to perform the duties required of such applicant; (2) who fails to disclose or states falsely any information called for in the application; (3) who has been found guilty of a violation of this Act or whose prior gambling related license or application therefor has been suspended, restricted, revoked or denied for just cause in any other state; or (4) for any other just cause.
(e) The Board may suspend, revoke or restrict any occupational licensee: (1) for violation of any provision of this Act; (2) for violation of any of the rules and regulations of the Board; (3) for any cause which, if known to the Board, would have disqualified the applicant from receiving such license; or (4) for default in the payment of any obligation or debt due to the State of Illinois; or (5) for any other just cause.
(f) A person who knowingly makes a false statement on an application is guilty of a Class A misdemeanor.
(g) Any license issued pursuant to this Section shall be valid for a period of one year from the date of issuance.
(h) Nothing in this Act shall be interpreted to prohibit a licensed owner from entering into an agreement with a public community college or a school approved under the Private Business and Vocational Schools Act of 2012 for the training of any occupational licensee. Any training offered by such a school shall be in accordance with a written agreement between the licensed owner and the school.
(i) Any training provided for occupational licensees may be conducted either on the riverboat or at a school with which a licensed owner has entered into an agreement pursuant to subsection (h).
(Source: P.A. 96-1392, eff. 1-1-11; 97-650, eff. 2-1-12; 97-1150, eff. 1-25-13.)

(230 ILCS 10/10) (from Ch. 120, par. 2410)
Sec. 10. Bond of licensee. Before an owners license is issued or re-issued or a managers license is issued, the licensee shall post a bond in the sum of $200,000 to the State of Illinois. The bond shall be used to guarantee that the licensee faithfully makes the payments, keeps his books and records and makes reports, and conducts his games of chance in conformity with this Act and the rules adopted by the Board. The bond shall not be canceled by a surety on less than 30 days notice in writing to the Board. If a bond is canceled and the licensee fails to file a new bond with the Board in the required amount on or before the effective date of cancellation, the licensee's license shall be revoked. The total and aggregate liability of the surety on the bond is limited to the amount specified in the bond.
(Source: P.A. 93-28, eff. 6-20-03.)

(230 ILCS 10/11) (from Ch. 120, par. 2411)
Sec. 11. Conduct of gambling. Gambling may be conducted by licensed owners or licensed managers on behalf of the State aboard riverboats, subject to the following standards:
(1) A licensee may conduct riverboat gambling

authorized under this Act regardless of whether it conducts excursion cruises. A licensee may permit the continuous ingress and egress of passengers on a riverboat not used for excursion cruises for the purpose of gambling. Excursion cruises shall not exceed 4 hours for a round trip. However, the Board may grant express approval for an extended cruise on a case-by-case basis.

(2) (Blank).
(3) Minimum and maximum wagers on games shall be set

by the licensee.

(4) Agents of the Board and the Department of State

Police may board and inspect any riverboat at any time for the purpose of determining whether this Act is being complied with. Every riverboat, if under way and being hailed by a law enforcement officer or agent of the Board, must stop immediately and lay to.

(5) Employees of the Board shall have the right to be

present on the riverboat or on adjacent facilities under the control of the licensee.

(6) Gambling equipment and supplies customarily used

in conducting riverboat gambling must be purchased or leased only from suppliers licensed for such purpose under this Act. The Board may approve the transfer, sale, or lease of gambling equipment and supplies by a licensed owner from or to an affiliate of the licensed owner as long as the gambling equipment and supplies were initially acquired from a supplier licensed in Illinois.

(7) Persons licensed under this Act shall permit no

form of wagering on gambling games except as permitted by this Act.

(8) Wagers may be received only from a person present

on a licensed riverboat. No person present on a licensed riverboat shall place or attempt to place a wager on behalf of another person who is not present on the riverboat.

(9) Wagering shall not be conducted with money or

other negotiable currency.

(10) A person under age 21 shall not be permitted on

an area of a riverboat where gambling is being conducted, except for a person at least 18 years of age who is an employee of the riverboat gambling operation. No employee under age 21 shall perform any function involved in gambling by the patrons. No person under age 21 shall be permitted to make a wager under this Act, and any winnings that are a result of a wager by a person under age 21, whether or not paid by a licensee, shall be treated as winnings for the privilege tax purposes, confiscated, and forfeited to the State and deposited into the Education Assistance Fund.

(11) Gambling excursion cruises are permitted only

when the waterway for which the riverboat is licensed is navigable, as determined by the Board in consultation with the U.S. Army Corps of Engineers. This paragraph (11) does not limit the ability of a licensee to conduct gambling authorized under this Act when gambling excursion cruises are not permitted.

(12) All tokens, chips or electronic cards used to

make wagers must be purchased from a licensed owner or manager either aboard a riverboat or at an onshore facility which has been approved by the Board and which is located where the riverboat docks. The tokens, chips or electronic cards may be purchased by means of an agreement under which the owner or manager extends credit to the patron. Such tokens, chips or electronic cards may be used while aboard the riverboat only for the purpose of making wagers on gambling games.

(13) Notwithstanding any other Section of this Act,

in addition to the other licenses authorized under this Act, the Board may issue special event licenses allowing persons who are not otherwise licensed to conduct riverboat gambling to conduct such gambling on a specified date or series of dates. Riverboat gambling under such a license may take place on a riverboat not normally used for riverboat gambling. The Board shall establish standards, fees and fines for, and limitations upon, such licenses, which may differ from the standards, fees, fines and limitations otherwise applicable under this Act. All such fees shall be deposited into the State Gaming Fund. All such fines shall be deposited into the Education Assistance Fund, created by Public Act 86-0018, of the State of Illinois.

(14) In addition to the above, gambling must be

conducted in accordance with all rules adopted by the Board.

(Source: P.A. 96-1392, eff. 1-1-11.)

(230 ILCS 10/11.1) (from Ch. 120, par. 2411.1)
Sec. 11.1. Collection of amounts owing under credit agreements. Notwithstanding any applicable statutory provision to the contrary, a licensed owner or manager who extends credit to a riverboat gambling patron pursuant to Section 11 (a) (12) of this Act is expressly authorized to institute a cause of action to collect any amounts due and owing under the extension of credit, as well as the owner's or manager's costs, expenses and reasonable attorney's fees incurred in collection.
(Source: P.A. 93-28, eff. 6-20-03.)

(230 ILCS 10/11.2)
Sec. 11.2. Relocation of riverboat home dock.
(a) A licensee that was not conducting riverboat gambling on January 1, 1998 may apply to the Board for renewal and approval of relocation to a new home dock location authorized under Section 3(c) and the Board shall grant the application and approval upon receipt by the licensee of approval from the new municipality or county, as the case may be, in which the licensee wishes to relocate pursuant to Section 7(j).
(b) Any licensee that relocates its home dock pursuant to this Section shall attain a level of at least 20% minority person and woman ownership, at least 16% and 4% respectively, within a time period prescribed by the Board, but not to exceed 12 months from the date the licensee begins conducting gambling at the new home dock location. The 12-month period shall be extended by the amount of time necessary to conduct a background investigation pursuant to Section 6. For the purposes of this Section, the terms "woman" and "minority person" have the meanings provided in Section 2 of the Business Enterprise for Minorities, Women, and Persons with Disabilities Act.
(Source: P.A. 100-391, eff. 8-25-17.)

(230 ILCS 10/12) (from Ch. 120, par. 2412)
Sec. 12. Admission tax; fees.
(a) A tax is hereby imposed upon admissions to riverboats operated by licensed owners authorized pursuant to this Act. Until July 1, 2002, the rate is $2 per person admitted. From July 1, 2002 until July 1, 2003, the rate is $3 per person admitted. From July 1, 2003 until August 23, 2005 (the effective date of Public Act 94-673), for a licensee that admitted 1,000,000 persons or fewer in the previous calendar year, the rate is $3 per person admitted; for a licensee that admitted more than 1,000,000 but no more than 2,300,000 persons in the previous calendar year, the rate is $4 per person admitted; and for a licensee that admitted more than 2,300,000 persons in the previous calendar year, the rate is $5 per person admitted. Beginning on August 23, 2005 (the effective date of Public Act 94-673), for a licensee that admitted 1,000,000 persons or fewer in calendar year 2004, the rate is $2 per person admitted, and for all other licensees, including licensees that were not conducting gambling operations in 2004, the rate is $3 per person admitted. This admission tax is imposed upon the licensed owner conducting gambling.
(1) The admission tax shall be paid for each

admission, except that a person who exits a riverboat gambling facility and reenters that riverboat gambling facility within the same gaming day shall be subject only to the initial admission tax.

(2) (Blank).
(3) The riverboat licensee may issue tax-free passes

to actual and necessary officials and employees of the licensee or other persons actually working on the riverboat.

(4) The number and issuance of tax-free passes is

subject to the rules of the Board, and a list of all persons to whom the tax-free passes are issued shall be filed with the Board.

(a-5) A fee is hereby imposed upon admissions operated by licensed managers on behalf of the State pursuant to Section 7.3 at the rates provided in this subsection (a-5). For a licensee that admitted 1,000,000 persons or fewer in the previous calendar year, the rate is $3 per person admitted; for a licensee that admitted more than 1,000,000 but no more than 2,300,000 persons in the previous calendar year, the rate is $4 per person admitted; and for a licensee that admitted more than 2,300,000 persons in the previous calendar year, the rate is $5 per person admitted.
(1) The admission fee shall be paid for each

admission.

(2) (Blank).
(3) The licensed manager may issue fee-free passes to

actual and necessary officials and employees of the manager or other persons actually working on the riverboat.

(4) The number and issuance of fee-free passes is

subject to the rules of the Board, and a list of all persons to whom the fee-free passes are issued shall be filed with the Board.

(b) From the tax imposed under subsection (a) and the fee imposed under subsection (a-5), a municipality shall receive from the State $1 for each person embarking on a riverboat docked within the municipality, and a county shall receive $1 for each person embarking on a riverboat docked within the county but outside the boundaries of any municipality. The municipality's or county's share shall be collected by the Board on behalf of the State and remitted quarterly by the State, subject to appropriation, to the treasurer of the unit of local government for deposit in the general fund.
(c) The licensed owner shall pay the entire admission tax to the Board and the licensed manager shall pay the entire admission fee to the Board. Such payments shall be made daily. Accompanying each payment shall be a return on forms provided by the Board which shall include other information regarding admissions as the Board may require. Failure to submit either the payment or the return within the specified time may result in suspension or revocation of the owners or managers license.
(d) The Board shall administer and collect the admission tax imposed by this Section, to the extent practicable, in a manner consistent with the provisions of Sections 4, 5, 5a, 5b, 5c, 5d, 5e, 5f, 5g, 5i, 5j, 6, 6a, 6b, 6c, 8, 9 and 10 of the Retailers' Occupation Tax Act and Section 3-7 of the Uniform Penalty and Interest Act.
(Source: P.A. 95-663, eff. 10-11-07; 96-1392, eff. 1-1-11.)

(230 ILCS 10/13) (from Ch. 120, par. 2413)
Sec. 13. Wagering tax; rate; distribution.
(a) Until January 1, 1998, a tax is imposed on the adjusted gross receipts received from gambling games authorized under this Act at the rate of 20%.
(a-1) From January 1, 1998 until July 1, 2002, a privilege tax is imposed on persons engaged in the business of conducting riverboat gambling operations, based on the adjusted gross receipts received by a licensed owner from gambling games authorized under this Act at the following rates:
15% of annual adjusted gross receipts up to and

including $25,000,000;

20% of annual adjusted gross receipts in excess of

$25,000,000 but not exceeding $50,000,000;

25% of annual adjusted gross receipts in excess of

$50,000,000 but not exceeding $75,000,000;

30% of annual adjusted gross receipts in excess of

$75,000,000 but not exceeding $100,000,000;

35% of annual adjusted gross receipts in excess of

$100,000,000.

(a-2) From July 1, 2002 until July 1, 2003, a privilege tax is imposed on persons engaged in the business of conducting riverboat gambling operations, other than licensed managers conducting riverboat gambling operations on behalf of the State, based on the adjusted gross receipts received by a licensed owner from gambling games authorized under this Act at the following rates:
15% of annual adjusted gross receipts up to and

including $25,000,000;

22.5% of annual adjusted gross receipts in excess of

$25,000,000 but not exceeding $50,000,000;

27.5% of annual adjusted gross receipts in excess of

$50,000,000 but not exceeding $75,000,000;

32.5% of annual adjusted gross receipts in excess of

$75,000,000 but not exceeding $100,000,000;

37.5% of annual adjusted gross receipts in excess of

$100,000,000 but not exceeding $150,000,000;

45% of annual adjusted gross receipts in excess of

$150,000,000 but not exceeding $200,000,000;

50% of annual adjusted gross receipts in excess of

$200,000,000.

(a-3) Beginning July 1, 2003, a privilege tax is imposed on persons engaged in the business of conducting riverboat gambling operations, other than licensed managers conducting riverboat gambling operations on behalf of the State, based on the adjusted gross receipts received by a licensed owner from gambling games authorized under this Act at the following rates:
15% of annual adjusted gross receipts up to and

including $25,000,000;

27.5% of annual adjusted gross receipts in excess of

$25,000,000 but not exceeding $37,500,000;

32.5% of annual adjusted gross receipts in excess of

$37,500,000 but not exceeding $50,000,000;

37.5% of annual adjusted gross receipts in excess of

$50,000,000 but not exceeding $75,000,000;

45% of annual adjusted gross receipts in excess of

$75,000,000 but not exceeding $100,000,000;

50% of annual adjusted gross receipts in excess of

$100,000,000 but not exceeding $250,000,000;

70% of annual adjusted gross receipts in excess of

$250,000,000.

An amount equal to the amount of wagering taxes collected under this subsection (a-3) that are in addition to the amount of wagering taxes that would have been collected if the wagering tax rates under subsection (a-2) were in effect shall be paid into the Common School Fund.
The privilege tax imposed under this subsection (a-3) shall no longer be imposed beginning on the earlier of (i) July 1, 2005; (ii) the first date after June 20, 2003 that riverboat gambling operations are conducted pursuant to a dormant license; or (iii) the first day that riverboat gambling operations are conducted under the authority of an owners license that is in addition to the 10 owners licenses initially authorized under this Act. For the purposes of this subsection (a-3), the term "dormant license" means an owners license that is authorized by this Act under which no riverboat gambling operations are being conducted on June 20, 2003.
(a-4) Beginning on the first day on which the tax imposed under subsection (a-3) is no longer imposed, a privilege tax is imposed on persons engaged in the business of conducting riverboat gambling operations, other than licensed managers conducting riverboat gambling operations on behalf of the State, based on the adjusted gross receipts received by a licensed owner from gambling games authorized under this Act at the following rates:
15% of annual adjusted gross receipts up to and

including $25,000,000;

22.5% of annual adjusted gross receipts in excess of

$25,000,000 but not exceeding $50,000,000;

27.5% of annual adjusted gross receipts in excess of

$50,000,000 but not exceeding $75,000,000;

32.5% of annual adjusted gross receipts in excess of

$75,000,000 but not exceeding $100,000,000;

37.5% of annual adjusted gross receipts in excess of

$100,000,000 but not exceeding $150,000,000;

45% of annual adjusted gross receipts in excess of

$150,000,000 but not exceeding $200,000,000;

50% of annual adjusted gross receipts in excess of

$200,000,000.

(a-8) Riverboat gambling operations conducted by a licensed manager on behalf of the State are not subject to the tax imposed under this Section.
(a-10) The taxes imposed by this Section shall be paid by the licensed owner to the Board not later than 5:00 o'clock p.m. of the day after the day when the wagers were made.
(a-15) If the privilege tax imposed under subsection (a-3) is no longer imposed pursuant to item (i) of the last paragraph of subsection (a-3), then by June 15 of each year, each owners licensee, other than an owners licensee that admitted 1,000,000 persons or fewer in calendar year 2004, must, in addition to the payment of all amounts otherwise due under this Section, pay to the Board a reconciliation payment in the amount, if any, by which the licensed owner's base amount exceeds the amount of net privilege tax paid by the licensed owner to the Board in the then current State fiscal year. A licensed owner's net privilege tax obligation due for the balance of the State fiscal year shall be reduced up to the total of the amount paid by the licensed owner in its June 15 reconciliation payment. The obligation imposed by this subsection (a-15) is binding on any person, firm, corporation, or other entity that acquires an ownership interest in any such owners license. The obligation imposed under this subsection (a-15) terminates on the earliest of: (i) July 1, 2007, (ii) the first day after the effective date of this amendatory Act of the 94th General Assembly that riverboat gambling operations are conducted pursuant to a dormant license, (iii) the first day that riverboat gambling operations are conducted under the authority of an owners license that is in addition to the 10 owners licenses initially authorized under this Act, or (iv) the first day that a licensee under the Illinois Horse Racing Act of 1975 conducts gaming operations with slot machines or other electronic gaming devices. The Board must reduce the obligation imposed under this subsection (a-15) by an amount the Board deems reasonable for any of the following reasons: (A) an act or acts of God, (B) an act of bioterrorism or terrorism or a bioterrorism or terrorism threat that was investigated by a law enforcement agency, or (C) a condition beyond the control of the owners licensee that does not result from any act or omission by the owners licensee or any of its agents and that poses a hazardous threat to the health and safety of patrons. If an owners licensee pays an amount in excess of its liability under this Section, the Board shall apply the overpayment to future payments required under this Section.
For purposes of this subsection (a-15):
"Act of God" means an incident caused by the operation of an extraordinary force that cannot be foreseen, that cannot be avoided by the exercise of due care, and for which no person can be held liable.
"Base amount" means the following:
For a riverboat in Alton, $31,000,000.
For a riverboat in East Peoria, $43,000,000.
For the Empress riverboat in Joliet, $86,000,000.
For a riverboat in Metropolis, $45,000,000.
For the Harrah's riverboat in Joliet, $114,000,000.
For a riverboat in Aurora, $86,000,000.
For a riverboat in East St. Louis, $48,500,000.
For a riverboat in Elgin, $198,000,000.
"Dormant license" has the meaning ascribed to it in subsection (a-3).
"Net privilege tax" means all privilege taxes paid by a licensed owner to the Board under this Section, less all payments made from the State Gaming Fund pursuant to subsection (b) of this Section.
The changes made to this subsection (a-15) by Public Act 94-839 are intended to restate and clarify the intent of Public Act 94-673 with respect to the amount of the payments required to be made under this subsection by an owners licensee to the Board.
(b) Until January 1, 1998, 25% of the tax revenue deposited in the State Gaming Fund under this Section shall be paid, subject to appropriation by the General Assembly, to the unit of local government which is designated as the home dock of the riverboat. Beginning January 1, 1998, from the tax revenue deposited in the State Gaming Fund under this Section, an amount equal to 5% of adjusted gross receipts generated by a riverboat shall be paid monthly, subject to appropriation by the General Assembly, to the unit of local government that is designated as the home dock of the riverboat. From the tax revenue deposited in the State Gaming Fund pursuant to riverboat gambling operations conducted by a licensed manager on behalf of the State, an amount equal to 5% of adjusted gross receipts generated pursuant to those riverboat gambling operations shall be paid monthly, subject to appropriation by the General Assembly, to the unit of local government that is designated as the home dock of the riverboat upon which those riverboat gambling operations are conducted.
(c) Appropriations, as approved by the General Assembly, may be made from the State Gaming Fund to the Board (i) for the administration and enforcement of this Act and the Video Gaming Act, (ii) for distribution to the Department of State Police and to the Department of Revenue for the enforcement of this Act, and (iii) to the Department of Human Services for the administration of programs to treat problem gambling.
(c-5) Before May 26, 2006 (the effective date of Public Act 94-804) and beginning on the effective date of this amendatory Act of the 95th General Assembly, unless any organization licensee under the Illinois Horse Racing Act of 1975 begins to operate a slot machine or video game of chance under the Illinois Horse Racing Act of 1975 or this Act, after the payments required under subsections (b) and (c) have been made, an amount equal to 15% of the adjusted gross receipts of (1) an owners licensee that relocates pursuant to Section 11.2, (2) an owners licensee conducting riverboat gambling operations pursuant to an owners license that is initially issued after June 25, 1999, or (3) the first riverboat gambling operations conducted by a licensed manager on behalf of the State under Section 7.3, whichever comes first, shall be paid from the State Gaming Fund into the Horse Racing Equity Fund.
(c-10) Each year the General Assembly shall appropriate from the General Revenue Fund to the Education Assistance Fund an amount equal to the amount paid into the Horse Racing Equity Fund pursuant to subsection (c-5) in the prior calendar year.
(c-15) After the payments required under subsections (b), (c), and (c-5) have been made, an amount equal to 2% of the adjusted gross receipts of (1) an owners licensee that relocates pursuant to Section 11.2, (2) an owners licensee conducting riverboat gambling operations pursuant to an owners license that is initially issued after June 25, 1999, or (3) the first riverboat gambling operations conducted by a licensed manager on behalf of the State under Section 7.3, whichever comes first, shall be paid, subject to appropriation from the General Assembly, from the State Gaming Fund to each home rule county with a population of over 3,000,000 inhabitants for the purpose of enhancing the county's criminal justice system.
(c-20) Each year the General Assembly shall appropriate from the General Revenue Fund to the Education Assistance Fund an amount equal to the amount paid to each home rule county with a population of over 3,000,000 inhabitants pursuant to subsection (c-15) in the prior calendar year.
(c-25) On July 1, 2013 and each July 1 thereafter, $1,600,000 shall be transferred from the State Gaming Fund to the Chicago State University Education Improvement Fund.
(c-30) On July 1, 2013 or as soon as possible thereafter, $92,000,000 shall be transferred from the State Gaming Fund to the School Infrastructure Fund and $23,000,000 shall be transferred from the State Gaming Fund to the Horse Racing Equity Fund.
(c-35) Beginning on July 1, 2013, in addition to any amount transferred under subsection (c-30) of this Section, $5,530,000 shall be transferred monthly from the State Gaming Fund to the School Infrastructure Fund.
(d) From time to time, the Board shall transfer the remainder of the funds generated by this Act into the Education Assistance Fund, created by Public Act 86-0018, of the State of Illinois.
(e) Nothing in this Act shall prohibit the unit of local government designated as the home dock of the riverboat from entering into agreements with other units of local government in this State or in other states to share its portion of the tax revenue.
(f) To the extent practicable, the Board shall administer and collect the wagering taxes imposed by this Section in a manner consistent with the provisions of Sections 4, 5, 5a, 5b, 5c, 5d, 5e, 5f, 5g, 5i, 5j, 6, 6a, 6b, 6c, 8, 9, and 10 of the Retailers' Occupation Tax Act and Section 3-7 of the Uniform Penalty and Interest Act.
(Source: P.A. 98-18, eff. 6-7-13.)

(230 ILCS 10/13.05)
Sec. 13.05. Withholding of delinquent child support.
(a) From winnings required to be reported to the Internal Revenue Service on Form W-2G, an owners licensee or a licensee that operates one or more facilities or gaming locations at which lawful gambling is authorized as provided in this Act shall withhold up to the full amount of winnings necessary to pay the winner's past due child support amount as certified by the Department of Healthcare and Family Services under Section 10-17.15 of the Illinois Public Aid Code. Amounts withheld shall be paid to the Department of Healthcare and Family Services by the owners licensee or casino operator licensee, as applicable.
(b) For withholding of winnings, the licensee shall be entitled to an administrative fee not to exceed the lesser of 4% of the total amount of cash winnings paid to the gambling winner or $150.
(c) In no event may the total amount withheld from the cash payout, including the administrative fee, exceed the total cash winnings claimed by the obligor. If the cash payout claimed is greater than the amount sufficient to satisfy the obligor's delinquent child support payments, the licensee shall pay the obligor the remaining balance of the payout, less the administrative fee authorized by subsection (b) of this Section, at the time it is claimed.
(d) A licensee who in good faith complies with the requirements of this Section shall not be liable to the gaming winner or any other individual or entity.
(e) Upon request of a licensed owner under this Act, an agent of the Board (such as a gaming special agent employed by the Board, a State police officer, or a revenue agent) shall be responsible for notifying the person identified as being delinquent in child support payments that the licensed owner is required by law to withhold all or a portion of his or her winnings. If given, this notification must be provided at the time the winnings are withheld.
(f) The provisions of this Section shall be operative on and after the date that rules are adopted by the Department of Healthcare and Family Services pursuant to Section 10-17.15 of the Illinois Public Aid Code.
(g) The delinquent child support required to be withheld under this Section and the administrative fee under subsection (b) of this Section have priority over any secured or unsecured claim on cash winnings, except claims for federal or State taxes that are required to be withheld under federal or State law.
(Source: P.A. 98-318, eff. 8-12-13.)

(230 ILCS 10/13.1)
Sec. 13.1. Compulsive gambling.
(a) Each licensed owner shall post signs with a statement regarding obtaining assistance with gambling problems, the text of which shall be determined by rule by the Department of Human Services, at the following locations in each facility at which gambling is conducted by the licensed owner:
(i) Each entrance and exit.
(ii) Near each credit location.
The signs shall be provided by the Department of Human Services.
(b) Each licensed owner shall print a statement regarding obtaining assistance with gambling problems, the text of which shall be determined by rule by the Department of Human Services, on all paper stock that the licensed owner provides to the general public.
(Source: P.A. 89-374, eff. 1-1-96; 89-507, eff. 7-1-97.)

(230 ILCS 10/13.2)
Sec. 13.2. Withholding of delinquent child support; signs; statement.
(a) Each licensed owner may post signs with a statement regarding withholding of delinquent child support, the text of which shall be determined by rule by the Department of Healthcare and Family Services, at the following locations in each facility at which gambling is conducted by the licensed owner:
(1) Each entrance and exit.
(2) Near each credit location.
(3) At each cashier's cage.
The signs shall be provided by the Department of Healthcare and Family Services.
(b) Each licensed owner may print a statement regarding withholding of delinquent child support, the text of which shall be determined by rule by the Department of Healthcare and Family Services, on all paper stock that the license owner provides to the general public.
(Source: P.A. 98-318, eff. 8-12-13.)

(230 ILCS 10/14) (from Ch. 120, par. 2414)
Sec. 14. Licensees - Records - Reports - Supervision.
(a) A licensed owner shall keep his books and records so as to clearly show the following:
(1) The amount received daily from admission fees.
(2) The total amount of gross receipts.
(3) The total amount of the adjusted gross receipts.
(b) The licensed owner shall furnish to the Board reports and information as the Board may require with respect to its activities on forms designed and supplied for such purpose by the Board.
(c) The books and records kept by a licensed owner as provided by this Section are public records and the examination, publication, and dissemination of the books and records are governed by the provisions of The Freedom of Information Act.
(Source: P.A. 86-1029.)

(230 ILCS 10/15) (from Ch. 120, par. 2415)
Sec. 15. Audit of Licensee Operations. Annually, the licensed owner or manager shall transmit to the Board an audit of the financial transactions and condition of the licensee's total operations. Additionally, within 90 days after the end of each quarter of each fiscal year, the licensed owner or manager shall transmit to the Board a compliance report on engagement procedures determined by the Board. All audits and compliance engagements shall be conducted by certified public accountants selected by the Board. Each certified public accountant must be registered in the State of Illinois under the Illinois Public Accounting Act. The compensation for each certified public accountant shall be paid directly by the licensed owner or manager to the certified public accountant.
(Source: P.A. 96-1392, eff. 1-1-11.)

(230 ILCS 10/16) (from Ch. 120, par. 2416)
Sec. 16. Annual Report of Board. The Board shall make an annual report to the Governor, for the period ending December 31 of each year. Included in the report shall be an account of the Board actions, its financial position and results of operation under this Act, the practical results attained under this Act and any recommendations for legislation which the Board deems advisable.
(Source: P.A. 86-1029.)

(230 ILCS 10/17) (from Ch. 120, par. 2417)
Sec. 17. Administrative Procedures. The Illinois Administrative Procedure Act shall apply to all administrative rules and procedures of the Board under this Act or the Video Gaming Act, except that: (1) subsection (b) of Section 5-10 of the Illinois Administrative Procedure Act does not apply to final orders, decisions and opinions of the Board; (2) subsection (a) of Section 5-10 of the Illinois Administrative Procedure Act does not apply to forms established by the Board for use under this Act or the Video Gaming Act; (3) the provisions of Section 10-45 of the Illinois Administrative Procedure Act regarding proposals for decision are excluded under this Act or the Video Gaming Act; and (4) the provisions of subsection (d) of Section 10-65 of the Illinois Administrative Procedure Act do not apply so as to prevent summary suspension of any license pending revocation or other action, which suspension shall remain in effect unless modified by the Board or unless the Board's decision is reversed on the merits upon judicial review.
(Source: P.A. 96-34, eff. 7-13-09.)

(230 ILCS 10/17.1) (from Ch. 120, par. 2417.1)
Sec. 17.1. Judicial Review.
(a) Jurisdiction and venue for the judicial review of a final order of the Board relating to owners, suppliers or special event licenses is vested in the Appellate Court of the judicial district in which Sangamon County is located. A petition for judicial review of a final order of the Board must be filed in the Appellate Court, within 35 days from the date that a copy of the decision sought to be reviewed was served upon the party affected by the decision.
(b) Judicial review of all other final orders of the Board shall be conducted in accordance with the Administrative Review Law.
(Source: P.A. 88-1.)

(230 ILCS 10/18) (from Ch. 120, par. 2418)
Sec. 18. Prohibited Activities - Penalty.
(a) A person is guilty of a Class A misdemeanor for doing any of the following:
(1) Conducting gambling where wagering is used or to

be used without a license issued by the Board.

(2) Conducting gambling where wagering is permitted

other than in the manner specified by Section 11.

(b) A person is guilty of a Class B misdemeanor for doing any of the following:
(1) permitting a person under 21 years to make a

wager; or

(2) violating paragraph (12) of subsection (a) of

Section 11 of this Act.

(c) A person wagering or accepting a wager at any location outside the riverboat is subject to the penalties in paragraphs (1) or (2) of subsection (a) of Section 28-1 of the Criminal Code of 2012.
(d) A person commits a Class 4 felony and, in addition, shall be barred for life from riverboats under the jurisdiction of the Board, if the person does any of the following:
(1) Offers, promises, or gives anything of value or

benefit to a person who is connected with a riverboat owner including, but not limited to, an officer or employee of a licensed owner or holder of an occupational license pursuant to an agreement or arrangement or with the intent that the promise or thing of value or benefit will influence the actions of the person to whom the offer, promise, or gift was made in order to affect or attempt to affect the outcome of a gambling game, or to influence official action of a member of the Board.

(2) Solicits or knowingly accepts or receives a

promise of anything of value or benefit while the person is connected with a riverboat including, but not limited to, an officer or employee of a licensed owner, or holder of an occupational license, pursuant to an understanding or arrangement or with the intent that the promise or thing of value or benefit will influence the actions of the person to affect or attempt to affect the outcome of a gambling game, or to influence official action of a member of the Board.

(3) Uses or possesses with the intent to use a device

to assist:

(i) In projecting the outcome of the game.
(ii) In keeping track of the cards played.
(iii) In analyzing the probability of the

occurrence of an event relating to the gambling game.

(iv) In analyzing the strategy for playing or

betting to be used in the game except as permitted by the Board.

(4) Cheats at a gambling game.
(5) Manufactures, sells, or distributes any cards,

chips, dice, game or device which is intended to be used to violate any provision of this Act.

(6) Alters or misrepresents the outcome of a gambling

game on which wagers have been made after the outcome is made sure but before it is revealed to the players.

(7) Places a bet after acquiring knowledge, not

available to all players, of the outcome of the gambling game which is subject of the bet or to aid a person in acquiring the knowledge for the purpose of placing a bet contingent on that outcome.

(8) Claims, collects, or takes, or attempts to claim,

collect, or take, money or anything of value in or from the gambling games, with intent to defraud, without having made a wager contingent on winning a gambling game, or claims, collects, or takes an amount of money or thing of value of greater value than the amount won.

(9) Uses counterfeit chips or tokens in a gambling

game.

(10) Possesses any key or device designed for the

purpose of opening, entering, or affecting the operation of a gambling game, drop box, or an electronic or mechanical device connected with the gambling game or for removing coins, tokens, chips or other contents of a gambling game. This paragraph (10) does not apply to a gambling licensee or employee of a gambling licensee acting in furtherance of the employee's employment.

(e) The possession of more than one of the devices described in subsection (d), paragraphs (3), (5), or (10) permits a rebuttable presumption that the possessor intended to use the devices for cheating.
(f) A person under the age of 21 who, except as authorized under paragraph (10) of Section 11, enters upon a riverboat commits a petty offense and is subject to a fine of not less than $100 or more than $250 for a first offense and of not less than $200 or more than $500 for a second or subsequent offense.
An action to prosecute any crime occurring on a riverboat shall be tried in the county of the dock at which the riverboat is based.
(Source: P.A. 96-1392, eff. 1-1-11; 97-1150, eff. 1-25-13.)

(230 ILCS 10/18.1)
Sec. 18.1. Distribution of certain fines. If a fine is imposed on an owner licensee for knowingly sending marketing or promotional materials to any person placed on the self-exclusion list, then the Board shall distribute an amount equal to 15% of the fine imposed to the unit of local government in which the riverboat is located for the purpose of awarding grants to non-profit entities that assist gambling addicts.
(Source: P.A. 96-224, eff. 8-11-09.)

(230 ILCS 10/19) (from Ch. 120, par. 2419)
Sec. 19. Forfeiture of property.
(a) Except as provided in subsection (b), any riverboat used for the conduct of gambling games in violation of this Act shall be considered a gambling place in violation of Section 28-3 of the Criminal Code of 2012. Every gambling device found on a riverboat operating gambling games in violation of this Act shall be subject to seizure, confiscation and destruction as provided in Section 28-5 of the Criminal Code of 2012.
(b) It is not a violation of this Act for a riverboat or other watercraft which is licensed for gaming by a contiguous state to dock on the shores of this State if the municipality having jurisdiction of the shores, or the county in the case of unincorporated areas, has granted permission for docking and no gaming is conducted on the riverboat or other watercraft while it is docked on the shores of this State. No gambling device shall be subject to seizure, confiscation or destruction if the gambling device is located on a riverboat or other watercraft which is licensed for gaming by a contiguous state and which is docked on the shores of this State if the municipality having jurisdiction of the shores, or the county in the case of unincorporated areas, has granted permission for docking and no gaming is conducted on the riverboat or other watercraft while it is docked on the shores of this State.
(Source: P.A. 97-1150, eff. 1-25-13.)

(230 ILCS 10/20) (from Ch. 120, par. 2420)
Sec. 20. Prohibited activities - civil penalties. Any person who conducts a gambling operation without first obtaining a license to do so, or who continues to conduct such games after revocation of his license, or any licensee who conducts or allows to be conducted any unauthorized gambling games on a riverboat where it is authorized to conduct its riverboat gambling operation, in addition to other penalties provided, shall be subject to a civil penalty equal to the amount of gross receipts derived from wagering on the gambling games, whether unauthorized or authorized, conducted on that day as well as confiscation and forfeiture of all gambling game equipment used in the conduct of unauthorized gambling games.
(Source: P.A. 86-1029.)

(230 ILCS 10/21) (from Ch. 120, par. 2421)
Sec. 21. Limitation on taxation of licensees. Licensees shall not be subjected to any excise tax, license tax, permit tax, privilege tax, occupation tax or excursion tax which is imposed exclusively upon the licensee by the State or any political subdivision thereof, except as provided in this Act.
(Source: P.A. 86-1029.)

(230 ILCS 10/22) (from Ch. 120, par. 2422)
Sec. 22. Criminal history record information. Whenever the Board is authorized or required by law to consider some aspect of criminal history record information for the purpose of carrying out its statutory powers and responsibilities, the Board shall, in the form and manner required by the Department of State Police and the Federal Bureau of Investigation, cause to be conducted a criminal history record investigation to obtain any information currently or thereafter contained in the files of the Department of State Police or the Federal Bureau of Investigation. Each applicant for occupational licensing under Section 9 or key person as defined by the Board in administrative rules shall submit his or her fingerprints to the Department of State Police in the form and manner prescribed by the Department of State Police. These fingerprints shall be checked against the fingerprint records now and hereafter filed in the Department of State Police and Federal Bureau of Investigation criminal history records databases. The Department of State Police shall charge a fee for conducting the criminal history records check, which shall be deposited in the State Police Services Fund and shall not exceed the actual cost of the records check. The Department of State Police shall provide, on the Board's request, information concerning any criminal charges, and their disposition, currently or thereafter filed against an applicant for or holder of an occupational license. Information obtained as a result of an investigation under this Section shall be used in determining eligibility for an occupational license under Section 9. Upon request and payment of fees in conformance with the requirements of Section 2605-400 of the Department of State Police Law (20 ILCS 2605/2605-400), the Department of State Police is authorized to furnish, pursuant to positive identification, such information contained in State files as is necessary to fulfill the request.
(Source: P.A. 93-418, eff. 1-1-04.)

(230 ILCS 10/23) (from Ch. 120, par. 2423)
Sec. 23. The State Gaming Fund. On or after the effective date of this Act, except as provided for payments into the Horse Racing Equity Trust Fund under subsection (a) of Section 7, all of the fees and taxes collected pursuant to this Act shall be deposited into the State Gaming Fund, a special fund in the State Treasury, which is hereby created. The adjusted gross receipts of any riverboat gambling operations conducted by a licensed manager on behalf of the State remaining after the payment of the fees and expenses of the licensed manager shall be deposited into the State Gaming Fund. Fines and penalties collected pursuant to this Act shall be deposited into the Education Assistance Fund, created by Public Act 86-0018, of the State of Illinois.
(Source: P.A. 93-28, eff. 6-20-03; 94-804, eff. 5-26-06.)

(230 ILCS 10/24)
Sec. 24. Applicability of Illinois Riverboat Gambling Act. The provisions of the Illinois Riverboat Gambling Act, and all rules promulgated thereunder, shall apply to the Video Gaming Act, except where there is a conflict between the 2 Acts.
(Source: P.A. 96-37, eff. 7-13-09.)



230 ILCS 15/ - Raffles and Poker Runs Act.

(230 ILCS 15/0.01) (from Ch. 85, par. 2300)
Sec. 0.01. Short title. This Act may be cited as the Raffles and Poker Runs Act.
(Source: P.A. 98-644, eff. 6-10-14; 99-405, eff. 8-19-15.)

(230 ILCS 15/1) (from Ch. 85, par. 2301)
Sec. 1. Definitions. For the purposes of this Act the terms defined in this Section have the meanings given them.
"Net proceeds" means the gross receipts from the conduct of raffles, less reasonable sums expended for prizes, local license fees and other reasonable operating expenses incurred as a result of operating a raffle or poker run.
"Key location" means the location where the poker run concludes and the prize or prizes are awarded.
"Poker run" means a prize-awarding event organized by an organization licensed under this Act in which participants travel to multiple predetermined locations, including a key location, to play a randomized game based on an element of chance. "Poker run" includes dice runs, marble runs, or other events where the objective is to build the best hand or highest score by obtaining an item or playing a randomized game at each location.
"Raffle" means a form of lottery, as defined in Section 28-2(b) of the Criminal Code of 2012, conducted by an organization licensed under this Act, in which:
(1) the player pays or agrees to pay something of

value for a chance, represented and differentiated by a number or by a combination of numbers or by some other medium, one or more of which chances is to be designated the winning chance;

(2) the winning chance is to be determined through a

drawing or by some other method based on an element of chance by an act or set of acts on the part of persons conducting or connected with the lottery, except that the winning chance shall not be determined by the outcome of a publicly exhibited sporting contest.

"Raffle" does not include a savings promotion raffle authorized under Section 5g of the Illinois Banking Act, Section 7008 of the Savings Bank Act, Section 42.7 of the Illinois Credit Union Act, Section 5136B of the National Bank Act (12 U.S.C. 25a), or Section 4 of the Home Owners' Loan Act (12 U.S.C. 1463).
(Source: P.A. 98-644, eff. 6-10-14; 99-149, eff. 1-1-16; 99-405, eff. 8-19-15; 99-642, eff. 7-28-16.)

(230 ILCS 15/2) (from Ch. 85, par. 2302)
Sec. 2. Licensing.
(a) The governing body of any county or municipality within this State may establish a system for the licensing of organizations to operate raffles. The governing bodies of a county and one or more municipalities may, pursuant to a written contract, jointly establish a system for the licensing of organizations to operate raffles within any area of contiguous territory not contained within the corporate limits of a municipality which is not a party to such contract. The governing bodies of two or more adjacent counties or two or more adjacent municipalities located within a county may, pursuant to a written contract, jointly establish a system for the licensing of organizations to operate raffles within the corporate limits of such counties or municipalities. The licensing authority may establish special categories of licenses and promulgate rules relating to the various categories. The licensing system shall provide for limitations upon (1) the aggregate retail value of all prizes or merchandise awarded by a licensee in a single raffle, (2) the maximum retail value of each prize awarded by a licensee in a single raffle, (3) the maximum price which may be charged for each raffle chance issued or sold and (4) the maximum number of days during which chances may be issued or sold. The licensing system may include a fee for each license in an amount to be determined by the local governing body. Licenses issued pursuant to this Act shall be valid for one raffle or for a specified number of raffles to be conducted during a specified period not to exceed one year and may be suspended or revoked for any violation of this Act. A local governing body shall act on a license application within 30 days from the date of application. Nothing in this Act shall be construed to prohibit a county or municipality from adopting rules or ordinances for the operation of raffles that are more restrictive than provided for in this Act. Except for raffles organized by law enforcement agencies and statewide associations that represent law enforcement officials as provided in Section 9 of this Act, the governing body of a municipality may authorize the sale of raffle chances only within the borders of the municipality. Except for raffles organized by law enforcement agencies and statewide associations that represent law enforcement officials as provided in Section 9, the governing body of the county may authorize the sale of raffle chances only in those areas which are both within the borders of the county and outside the borders of any municipality.
(a-5) The governing body of Cook County may and any other county within this State shall establish a system for the licensing of organizations to operate poker runs. The governing bodies of 2 or more adjacent counties may, pursuant to a written contract, jointly establish a system for the licensing of organizations to operate poker runs within the corporate limits of such counties. The licensing authority may establish special categories of licenses and adopt rules relating to the various categories. The licensing system may include a fee not to exceed $25 for each license. Licenses issued pursuant to this Act shall be valid for one poker run or for a specified number of poker runs to be conducted during a specified period not to exceed one year and may be suspended or revoked for any violation of this Act. A local governing body shall act on a license application within 30 days after the date of application.
(b) Raffle licenses shall be issued only to bona fide religious, charitable, labor, business, fraternal, educational or veterans' organizations that operate without profit to their members and which have been in existence continuously for a period of 5 years immediately before making application for a raffle license and which have had during that entire 5-year period a bona fide membership engaged in carrying out their objects, or to a non-profit fundraising organization that the licensing authority determines is organized for the sole purpose of providing financial assistance to an identified individual or group of individuals suffering extreme financial hardship as the result of an illness, disability, accident or disaster, as well as law enforcement agencies and statewide associations that represent law enforcement officials as provided for in Section 9 of this Act. Poker run licenses shall be issued only to bona fide religious, charitable, labor, business, fraternal, educational, veterans', or other bona fide not-for-profit organizations that operate without profit to their members and which have been in existence continuously for a period of 5 years immediately before making application for a poker run license and which have had during that entire 5-year period a bona fide membership engaged in carrying out their objects. Licenses for poker runs shall be issued for the following purposes: (i) providing financial assistance to an identified individual or group of individuals suffering extreme financial hardship as the result of an illness, disability, accident, or disaster or (ii) to maintain the financial stability of the organization. A licensing authority may waive the 5-year requirement under this subsection (b) for a bona fide religious, charitable, labor, business, fraternal, educational, or veterans' organization that applies for a license to conduct a poker run if the organization is a local organization that is affiliated with and chartered by a national or State organization that meets the 5-year requirement.
For purposes of this Act, the following definitions apply. Non-profit: An organization or institution organized and conducted on a not-for-profit basis with no personal profit inuring to any one as a result of the operation. Charitable: An organization or institution organized and operated to benefit an indefinite number of the public. The service rendered to those eligible for benefits must also confer some benefit on the public. Educational: An organization or institution organized and operated to provide systematic instruction in useful branches of learning by methods common to schools and institutions of learning which compare favorably in their scope and intensity with the course of study presented in tax-supported schools. Religious: Any church, congregation, society, or organization founded for the purpose of religious worship. Fraternal: An organization of persons having a common interest, the primary interest of which is to both promote the welfare of its members and to provide assistance to the general public in such a way as to lessen the burdens of government by caring for those that otherwise would be cared for by the government. Veterans: An organization or association comprised of members of which substantially all are individuals who are veterans or spouses, widows, or widowers of veterans, the primary purpose of which is to promote the welfare of its members and to provide assistance to the general public in such a way as to confer a public benefit. Labor: An organization composed of workers organized with the objective of betterment of the conditions of those engaged in such pursuit and the development of a higher degree of efficiency in their respective occupations. Business: A voluntary organization composed of individuals and businesses who have joined together to advance the commercial, financial, industrial and civic interests of a community.
(c) Poker runs shall be licensed by the county with jurisdiction over the key location. The license granted by the key location shall cover the entire poker run, including locations other than the key location. Each license issued shall include the name and address of each predetermined location.
(Source: P.A. 99-405, eff. 8-19-15; 99-757, eff. 8-12-16; 100-201, eff. 8-18-17.)

(230 ILCS 15/3) (from Ch. 85, par. 2303)
Sec. 3. License - Application - Issuance - Restrictions - Persons ineligible. Licenses issued by the governing body of any county or municipality are subject to the following restrictions:
(1) No person, firm or corporation shall conduct

raffles or chances or poker runs without having first obtained a license therefor pursuant to this Act.

(2) The license and application for license must

specify the area or areas within the licensing authority in which raffle chances will be sold or issued or a poker run will be conducted, the time period during which raffle chances will be sold or issued or a poker run will be conducted, the time of determination of winning chances and the location or locations at which winning chances will be determined.

(3) The license application must contain a sworn

statement attesting to the not-for-profit character of the prospective licensee organization, signed by the presiding officer and the secretary of that organization.

(4) The application for license shall be prepared in

accordance with the ordinance of the local governmental unit.

(5) A license authorizes the licensee to conduct

raffles or poker runs as defined in this Act.

The following are ineligible for any license under this Act:
(a) any person whose felony conviction will impair

the person's ability to engage in the licensed position;

(b) any person who is or has been a professional

gambler or gambling promoter;

(c) any person who is not of good moral character;
(d) any firm or corporation in which a person defined

in (a), (b) or (c) has a proprietary, equitable or credit interest, or in which such a person is active or employed;

(e) any organization in which a person defined in

(a), (b) or (c) is an officer, director, or employee, whether compensated or not;

(f) any organization in which a person defined in

(a), (b) or (c) is to participate in the management or operation of a raffle as defined in this Act.

(Source: P.A. 100-286, eff. 1-1-18.)

(230 ILCS 15/3.1)
Sec. 3.1. Applicant convictions.
(a) The licensing authority shall not require applicants to report the following information and shall not consider the following criminal history records in connection with an application for licensure:
(1) Juvenile adjudications of delinquent minors as

defined in Section 5-105 of the Juvenile Court Act of 1987, subject to the restrictions set forth in Section 5-130 of the Juvenile Court Act of 1987.

(2) Law enforcement records, court records, and

conviction records of an individual who was 17 years old at the time of the offense and before January 1, 2014, unless the nature of the offense required the individual to be tried as an adult.

(3) Records of arrest not followed by a conviction.
(4) Convictions overturned by a higher court.
(5) Convictions or arrests that have been sealed or

expunged.

(b) The licensing authority, upon a finding that an applicant for a license was previously convicted of a felony shall consider any evidence of rehabilitation and mitigating factors contained in the applicant's record, including any of the following factors and evidence, to determine if the conviction will impair the ability of the applicant to engage in the position for which a license is sought:
(1) the lack of direct relation of the offense for

which the applicant was previously convicted to the duties, functions, and responsibilities of the position for which a license is sought;

(2) whether 5 years since a felony conviction or 3

years since release from confinement for the conviction, whichever is later, have passed without a subsequent conviction;

(3) if the applicant was previously licensed or

employed in this State or other states or jurisdictions, then the lack of prior misconduct arising from or related to the licensed position or position of employment;

(4) the age of the person at the time of the criminal

offense;

(5) successful completion of sentence and, for

applicants serving a term of parole or probation, a progress report provided by the applicant's probation or parole officer that documents the applicant's compliance with conditions of supervision;

(6) evidence of the applicant's present fitness and

professional character;

(7) evidence of rehabilitation or rehabilitative

effort during or after incarceration, or during or after a term of supervision, including, but not limited to, a certificate of good conduct under Section 5-5.5-25 of the Unified Code of Corrections or a certificate of relief from disabilities under Section 5-5.5-10 of the Unified Code of Corrections; and

(8) any other mitigating factors that contribute to

the person's potential and current ability to perform the duties and responsibilities of the position for which a license or employment is sought.

(c) If the licensing authority refuses to issue a license to an applicant, then the applicant shall be notified of the denial in writing with the following included in the notice of denial:
(1) a statement about the decision to refuse to issue

a license;

(2) a list of the convictions that the licensing

authority determined will impair the applicant's ability to engage in the position for which a license is sought;

(3) a list of convictions that formed the sole or

partial basis for the refusal to issue a license; and

(4) a summary of the appeal process or the earliest

the applicant may reapply for a license, whichever is applicable.

(d) No later than May 1 of each year, the licensing authority must prepare, publicly announce, and publish a report of summary statistical information relating to new and renewal license applications during the preceding calendar year. Each report shall show, at a minimum:
(1) the number of applicants for a new or renewal

license under this Act within the previous calendar year;

(2) the number of applicants for a new or renewal

license under this Act within the previous calendar year who had any criminal conviction;

(3) the number of applicants for a new or renewal

license under this Act in the previous calendar year who were granted a license;

(4) the number of applicants for a new or renewal

license with a criminal conviction who were granted a license under this Act within the previous calendar year;

(5) the number of applicants for a new or renewal

license under this Act within the previous calendar year who were denied a license; and

(6) the number of applicants for a new or renewal

license with a criminal conviction who were denied a license under this Act in the previous calendar year in whole or in part because of a prior conviction.

(Source: P.A. 100-286, eff. 1-1-18.)

(230 ILCS 15/4) (from Ch. 85, par. 2304)
Sec. 4. Conduct of raffles and poker runs.
(a) The conducting of raffles and poker runs is subject to the following restrictions:
(1) The entire net proceeds of any raffle or poker

run must be exclusively devoted to the lawful purposes of the organization permitted to conduct that game.

(2) No person except a bona fide member of the

sponsoring organization may participate in the management or operation of the raffle or poker run.

(3) No person may receive any remuneration or profit

for participating in the management or operation of the raffle or poker run.

(4) A licensee may rent a premises on which to

determine the winning chance or chances in a raffle only from an organization which is also licensed under this Act. A premises where a poker run is held is not required to obtain a license if the name and location of the premises is listed as a predetermined location on the license issued for the poker run and the premises does not charge for use of the premises.

(5) Raffle chances may be sold or issued only within

the area specified on the license and winning chances may be determined only at those locations specified on the license for a raffle.

(6) A person under the age of 18 years may

participate in the conducting of raffles or chances or poker runs only with the permission of a parent or guardian. A person under the age of 18 years may be within the area where winning chances in a raffle or winning hands or scores in a poker run are being determined only when accompanied by his parent or guardian.

(b) If a lessor rents premises where a winning chance or chances on a raffle or a winning hand or score in a poker run is determined, the lessor shall not be criminally liable if the person who uses the premises for the determining of winning chances does not hold a license issued by the governing body of any county or municipality under the provisions of this Act.
(Source: P.A. 98-644, eff. 6-10-14.)

(230 ILCS 15/5) (from Ch. 85, par. 2305)
Sec. 5. Manager; bond. All operation of and the conduct of raffles shall be under the supervision of a single manager designated by the organization. The manager shall give a fidelity bond in an amount determined by the licensing authority in favor of the organization conditioned upon his honesty in the performance of his duties. Terms of the bond shall provide that notice shall be given in writing to the licensing authority not less than 30 days prior to its cancellation. The governing body of a local unit of government may waive this bond requirement by including a waiver provision in the license issued to an organization under this Act, provided that a license containing such waiver provision shall be granted only by unanimous vote of the members of the licensed organization. Nothing in this Section shall be deemed to apply to poker runs.
(Source: P.A. 98-644, eff. 6-10-14; 99-405, eff. 8-19-15.)

(230 ILCS 15/6) (from Ch. 85, par. 2306)
Sec. 6. Records.
(a) Each organization licensed to conduct raffles and chances or poker run events shall keep records of its gross receipts, expenses and net proceeds for each single gathering or occasion at which winning chances in a raffle or winning hands or scores in a poker run are determined. All deductions from gross receipts for each single gathering or occasion shall be documented with receipts or other records indicating the amount, a description of the purchased item or service or other reason for the deduction, and the recipient. The distribution of net proceeds shall be itemized as to payee, purpose, amount and date of payment.
(b) Gross receipts from the operation of raffles programs or poker runs shall be segregated from other revenues of the organization, including bingo gross receipts, if bingo games are also conducted by the same nonprofit organization pursuant to license therefor issued by the Department of Revenue of the State of Illinois, and placed in a separate account. Each organization shall have separate records of its raffles and poker runs. The person who accounts for gross receipts, expenses and net proceeds from the operation of raffles or poker runs shall not be the same person who accounts for other revenues of the organization.
(c) Each organization licensed to conduct raffles or poker runs shall report promptly after the conclusion of each raffle or poker runs to its membership. Each organization licensed to conduct raffles shall report promptly to the licensing local unit of government its gross receipts, expenses and net proceeds from the raffle, and the distribution of net proceeds itemized as required in this Section.
(d) Records required by this Section shall be preserved for 3 years, and organizations shall make available their records relating to operation of raffles or poker runs for public inspection at reasonable times and places.
(Source: P.A. 98-644, eff. 6-10-14; 99-405, eff. 8-19-15.)

(230 ILCS 15/7) (from Ch. 85, par. 2307)
Sec. 7. Sentence.) Violation of any provision of this Act is a Class C misdemeanor.
(Source: P.A. 81-1365.)

(230 ILCS 15/8) (from Ch. 85, par. 2308)
Sec. 8. Nothing in this Act shall be construed to authorize the conducting or operating of any gambling scheme, enterprise, activity or device other than raffles or poker runs as provided for herein.
(Source: P.A. 98-644, eff. 6-10-14.)

(230 ILCS 15/8.1) (from Ch. 85, par. 2308.1)
Sec. 8.1. Political committees.
(a) For the purposes of this Section the terms defined in this subsection have the meanings given them.
"Net Proceeds" means the gross receipts from the conduct of raffles, less reasonable sums expended for prizes, license fees and other reasonable operating expenses incurred as a result of operating a raffle.
"Raffle" means a form of lottery, as defined in Section 28-2 (b) of the Criminal Code of 2012, conducted by a political committee licensed under this Section, in which:
(1) the player pays or agrees to pay something of

value for a chance, represented and differentiated by a number or by a combination of numbers or by some other medium, one or more of which chances is to be designated the winning chance;

(2) the winning chance is to be determined through a

drawing or by some other method based on an element of chance by an act or set of acts on the part of persons conducting or connected with the lottery, except that the winning chance shall not be determined by the outcome of a publicly exhibited sporting contest.

"Unresolved claim" means a claim for civil penalty under Sections 9-3, 9-10, and 9-23 of The Election Code which has been begun by the State Board of Elections, has been disputed by the political committee under the applicable rules of the State Board of Elections, and has not been finally decided either by the State Board of Elections, or, where application for review has been made to the Courts of Illinois, remains finally undecided by the Courts.
"Owes" means that a political committee has been finally determined under applicable rules of the State Board of Elections to be liable for a civil penalty under Sections 9-3, 9-10, and 9-23 of The Election Code.
(b) Licenses issued pursuant to this Section shall be valid for one raffle or for a specified number of raffles to be conducted during a specified period not to exceed one year and may be suspended or revoked for any violation of this Section. The State Board of Elections shall act on a license application within 30 days from the date of application.
(c) Licenses issued by the State Board of Elections are subject to the following restrictions:
(1) No political committee shall conduct raffles or

chances without having first obtained a license therefor pursuant to this Section.

(2) The application for license shall be prepared in

accordance with regulations of the State Board of Elections and must specify the area or areas within the State in which raffle chances will be sold or issued, the time period during which raffle chances will be sold or issued, the time of determination of winning chances and the location or locations at which winning chances will be determined.

(3) A license authorizes the licensee to conduct

raffles as defined in this Section.

The following are ineligible for any license under this Section:
(i) any political committee which has an officer

who has been convicted of a felony;

(ii) any political committee which has an officer

who is or has been a professional gambler or gambling promoter;

(iii) any political committee which has an

officer who is not of good moral character;

(iv) any political committee which has an officer

who is also an officer of a firm or corporation in which a person defined in (i), (ii) or (iii) has a proprietary, equitable or credit interest, or in which such a person is active or employed;

(v) any political committee in which a person

defined in (i), (ii) or (iii) is an officer, director, or employee, whether compensated or not;

(vi) any political committee in which a person

defined in (i), (ii) or (iii) is to participate in the management or operation of a raffle as defined in this Section;

(vii) any committee which, at the time of its

application for a license to conduct a raffle, owes the State Board of Elections any unpaid civil penalty authorized by Sections 9-3, 9-10, and 9-23 of The Election Code, or is the subject of an unresolved claim for a civil penalty under Sections 9-3, 9-10, and 9-23 of The Election Code;

(viii) any political committee which, at the time

of its application to conduct a raffle, has not submitted any report or document required to be filed by Article 9 of The Election Code and such report or document is more than 10 days overdue.

(d) (1) The conducting of raffles is subject to the

following restrictions:

(i) The entire net proceeds of any raffle must be

exclusively devoted to the lawful purposes of the political committee permitted to conduct that game.

(ii) No person except a bona fide member of the

political committee may participate in the management or operation of the raffle.

(iii) No person may receive any remuneration or

profit for participating in the management or operation of the raffle.

(iv) Raffle chances may be sold or issued only

within the area specified on the license and winning chances may be determined only at those locations specified on the license.

(v) A person under the age of 18 years may

participate in the conducting of raffles or chances only with the permission of a parent or guardian. A person under the age of 18 years may be within the area where winning chances are being determined only when accompanied by his parent or guardian.

(2) If a lessor rents premises where a winning chance

or chances on a raffle are determined, the lessor shall not be criminally liable if the person who uses the premises for the determining of winning chances does not hold a license issued under the provisions of this Section.

(e) (1) Each political committee licensed to conduct

raffles and chances shall keep records of its gross receipts, expenses and net proceeds for each single gathering or occasion at which winning chances are determined. All deductions from gross receipts for each single gathering or occasion shall be documented with receipts or other records indicating the amount, a description of the purchased item or service or other reason for the deduction, and the recipient. The distribution of net proceeds shall be itemized as to payee, purpose, amount and date of payment.

(2) Each political committee licensed to conduct

raffles shall report on the next report due to be filed under Article 9 of The Election Code its gross receipts, expenses and net proceeds from raffles, and the distribution of net proceeds itemized as required in this subsection.

Such reports shall be included in the regular reports required of political committees by Article 9 of The Election Code.
(3) Records required by this subsection shall be

preserved for 3 years, and political committees shall make available their records relating to operation of raffles for public inspection at reasonable times and places.

(f) Violation of any provision of this Section is a Class C misdemeanor.
(g) Nothing in this Section shall be construed to authorize the conducting or operating of any gambling scheme, enterprise, activity or device other than raffles as provided for herein.
(Source: P.A. 97-1150, eff. 1-25-13; 98-756, eff. 7-16-14.)

(230 ILCS 15/9)
Sec. 9. Raffles by law enforcement agencies and statewide associations that represent law enforcement officials.
(a) As used in this Section:
"Key location" means the location where the raffle organized by a law enforcement agency or a statewide association that represents law enforcement officials is conducted and the prize or prizes are awarded.
"Law enforcement agency" means an agency of this State or unit of local government which is vested by law or ordinance with the duty to maintain public order and to enforce criminal laws or ordinances.
(b) Notwithstanding the other provisions of this Act, law enforcement agencies and statewide associations that represent law enforcement officials may organize raffles under this Act. Raffles organized by a law enforcement agency or a statewide association that represents law enforcement officials must only be licensed by the governing body of the county or municipality in which the key location for that raffle is located, even if raffle tickets are sold beyond the borders of that governing body of the county or municipality. A raffle organized by a law enforcement agency or a statewide association that represents law enforcement officials must abide by any restrictions established pursuant to subsection (a) of Section 2 of this Act by the governing body of the county or municipality in which the key location is located.
(Source: P.A. 99-757, eff. 8-12-16.)



230 ILCS 20/ - Illinois Pull Tabs and Jar Games Act.

(230 ILCS 20/1) (from Ch. 120, par. 1051)
Sec. 1. This Act shall be known and may be cited as the Illinois Pull Tabs and Jar Games Act.
(Source: P.A. 85-1012.)

(230 ILCS 20/1.1) (from Ch. 120, par. 1051.1)
Sec. 1.1. Definitions. As used in this Act:
"Pull tabs" and "jar games" means a game using single-folded or banded tickets or a card, the face of which is initially covered or otherwise hidden from view in order to conceal a number, symbol or set of symbols, some of which are winners. Players with winning tickets receive a prize stated on a promotional display or "flare". Pull tabs also means a game in which prizes are won by pulling a tab from a board thereby revealing a number which corresponds to the number for a given prize.
Each winning pull tab or slip shall be predetermined.
"Pull tabs and jar games", as used in this Act, does not include the following: numbers, policy, bolita or similar games, dice, slot machines, bookmaking and wagering pools with respect to a sporting event, or that game commonly known as punch boards, or any other game or activity not expressly defined in this Section.
"Organization" means a corporation, agency, partnership, association, firm or other entity consisting of 2 or more persons joined by a common interest or purpose.
"Non-profit organization" means an organization or institution organized and conducted on a not-for-profit basis with no personal profit inuring to anyone as a result of the operation.
"Charitable organization" means an organization or institution organized and operated to benefit an indefinite number of the public.
"Educational organization" means an organization or institution organized and operated to provide systematic instruction in useful branches of learning by methods common to schools and institutions of learning which compare favorably in their scope and intensity with the course of study presented in tax-supported schools.
"Religious organization" means any church, congregation, society, or organization founded for the purpose of religious worship.
"Fraternal organization" means an organization of persons having a common interest that is organized and operated exclusively to promote the welfare of its members and to benefit the general public on a continuing and consistent basis, including but not limited to ethnic organizations.
"Veterans' organization" means an organization comprised of members of which substantially all are individuals who are veterans or spouses, widows, or widowers of veterans, the primary purpose of which is to promote the welfare of its members and to provide assistance to the general public in such a way as to confer a public benefit.
"Labor organization" means an organization composed of labor unions or workers organized with the objective of betterment of the conditions of those engaged in such pursuit and the development of a higher degree of efficiency in their respective occupations.
"Youth athletic organization" means an organization having as its exclusive purpose the promotion and provision of athletic activities for youth aged 18 and under.
"Senior citizens organization" means an organization or association comprised of members of which substantially all are individuals who are senior citizens, as defined in the Illinois Act on the Aging, the primary purpose of which is to promote the welfare of its members.
"Department" means the Department of Revenue.
"Person" means any natural individual, corporation, partnership, limited liability company, organization, licensee under this Act, or volunteer.
"Special permit" means a permit issued to a licensed organization that allows it to conduct pull tabs and jar games at other premises or on other days not exceeding 5 consecutive days.
"Supplier" means any person, firm, or corporation that sells, leases, lends, distributes, or otherwise provides any pull tabs and jar games to any organization licensed to conduct pull tabs and jar games in Illinois.
"Volunteer" means a person recruited by the licensed organization who voluntarily performs services at a pull tabs or jar games event, including participation in the management or operation of a game.
(Source: P.A. 95-228, eff. 8-16-07.)

(230 ILCS 20/2) (from Ch. 120, par. 1052)
Sec. 2. The Department of Revenue shall, upon application therefor on forms prescribed by the Department, and upon the payment of a nonrefundable annual fee of $500, and upon determination that the applicant meets all the requirements of this Act, issue a license to conduct pull tabs and jar games to any of the following:
(i) Any local fraternal mutual benefit organization

chartered at least 40 years before it applies for a license under this Act.

(ii) Any bona fide religious, charitable, labor,

fraternal, youth athletic, senior citizen, educational or veterans' organization organized in Illinois which operates without profit to its members, which has been in existence in Illinois continuously for a period of 5 years immediately before making application for a license and which has had during that entire 5 year period a bona fide membership engaged in carrying out its objects. However, the 5 year requirement shall be reduced to 2 years, as applied to a local organization which is affiliated with and chartered by a national organization which meets the 5 year requirement.

Each license issued shall be in effect for one year from its date of issuance unless extended, suspended, or revoked by Department action before that date. The Department may provide by rule for an extension of any pull tabs and jar games license issued under this Act. Any extension provided shall not exceed one year. A licensee may hold only one license and that license is valid for only one location unless a special permit, as authorized in subsection (4) of Section 3, is issued. The Department may authorize by rule the filing by electronic means of any application, license, permit, return, or registration required under this Act.
All taxes and fees imposed by this Act, unless otherwise specified, shall be paid into the General Revenue Fund of the State Treasury.
(Source: P.A. 95-228, eff. 8-16-07.)

(230 ILCS 20/2.1)
Sec. 2.1. Ineligibility for a license. The following are ineligible for any license under this Act:
(1) Any person convicted of any felony within the

last 5 years where such conviction will impair the person's ability to engage in the position for which a license is sought.

(2) Any person convicted of a violation of Article 28

of the Criminal Code of 1961 or the Criminal Code of 2012 who has not been sufficiently rehabilitated following the conviction.

(3) Any person who has had a bingo, pull tabs and jar

games, or charitable games license revoked by the Department.

(4) Any person who is or has been a professional

gambler.

(5) Any person found gambling in a manner not

authorized by the Illinois Pull Tabs and Jar Games Act, the Bingo License and Tax Act, or the Charitable Games Act, participating in such gambling, or knowingly permitting such gambling on premises where pull tabs and jar games are authorized to be conducted.

(6) Any firm or corporation in which a person defined

in (1), (2), (3), (4), or (5) has any proprietary, equitable, or credit interest or in which such person is active or employed.

(7) Any organization in which a person defined in

(1), (2), (3), (4), or (5) is an officer, director, or employee, whether compensated or not.

(8) Any organization in which a person defined in

(1), (2), (3), (4), or (5) is to participate in the management or operation of pull tabs and jar games.

The Department of State Police shall provide the criminal background of any supplier as requested by the Department of Revenue.
(Source: P.A. 100-286, eff. 1-1-18.)

(230 ILCS 20/2.2)
Sec. 2.2. Applicant convictions.
(a) The Department shall not require applicants to report the following information and shall not consider the following criminal history records in connection with an application for licensure:
(1) Juvenile adjudications of delinquent minors as

defined in Section 5-105 of the Juvenile Court Act of 1987, subject to the restrictions set forth in Section 5-130 of the Juvenile Court Act of 1987.

(2) Law enforcement records, court records, and

conviction records of an individual who was 17 years old at the time of the offense and before January 1, 2014, unless the nature of the offense required the individual to be tried as an adult.

(3) Records of arrest not followed by a conviction.
(4) Convictions overturned by a higher court.
(5) Convictions or arrests that have been sealed or

expunged.

(b) The Department, upon a finding that an applicant for a license was convicted of a felony in the previous 5 years or of a violation of Article 28 of the Criminal Code of 1961 or Criminal Code of 2012, shall consider any evidence of rehabilitation and mitigating factors contained in the applicant's record, including any of the following factors and evidence, to determine if the applicant is sufficiently rehabilitated or whether the conviction will impair the ability of the applicant to engage in the position for which a license is sought:
(1) the lack of direct relation of the offense for

which the applicant was previously convicted to the duties, functions, and responsibilities of the position for which a license is sought;

(2) the amount of time that has elapsed since the

offense occurred;

(3) if the applicant was previously licensed or

employed in this State or other states or jurisdictions, then the lack of prior misconduct arising from or related to the licensed position or position of employment;

(4) the age of the person at the time of the criminal

offense;

(5) successful completion of sentence and, for

applicants serving a term of parole or probation, a progress report provided by the applicant's probation or parole officer that documents the applicant's compliance with conditions of supervision;

(6) evidence of the applicant's present fitness and

professional character;

(7) evidence of rehabilitation or rehabilitative

effort during or after incarceration, or during or after a term of supervision, including, but not limited to, a certificate of good conduct under Section 5-5.5-25 of the Unified Code of Corrections or a certificate of relief from disabilities under Section 5-5.5-10 of the Unified Code of Corrections; and

(8) any other mitigating factors that contribute to

the person's potential and current ability to perform the duties and responsibilities of the position for which a license or employment is sought.

(c) If the Department refuses to issue a license to an applicant, then the applicant shall be notified of the denial in writing with the following included in the notice of denial:
(1) a statement about the decision to refuse to

issue a license;

(2) a list of the convictions that the Department

determined will impair the applicant's ability to engage in the position for which a license is sought;

(3) a list of convictions that formed the sole or

partial basis for the refusal to issue a license; and

(4) a summary of the appeal process or the earliest

the applicant may reapply for a license, whichever is applicable.

(d) No later than May 1 of each year, the Department must prepare, publicly announce, and publish a report of summary statistical information relating to new and renewal license applications during the preceding calendar year. Each report shall show, at a minimum:
(1) the number of applicants for a new or renewal

license under this Act within the previous calendar year;

(2) the number of applicants for a new or renewal

license under this Act within the previous calendar year who had any criminal conviction;

(3) the number of applicants for a new or renewal

license under this Act in the previous calendar year who were granted a license;

(4) the number of applicants for a new or renewal

license with a criminal conviction who were granted a license under this Act within the previous calendar year;

(5) the number of applicants for a new or renewal

license under this Act within the previous calendar year who were denied a license; and

(6) the number of applicants for a new or renewal

license with a criminal conviction who were denied a license under this Act in the previous calendar year in whole or in part because of a prior conviction.

(Source: P.A. 100-286, eff. 1-1-18.)

(230 ILCS 20/3) (from Ch. 120, par. 1053)
Sec. 3. Licensing for the conducting of pull tabs and jar games is subject to the following restrictions:
(1) The license application, when submitted to the

Department of Revenue, shall contain a sworn statement attesting to the not-for-profit character of the prospective licensee organization and shall be signed by a person listed on the application as an owner, officer, or other person in charge of the necessary day-to-day operations of that organization.

(2) The license application shall be prepared in

accordance with the rules of the Department of Revenue.

(3) The licensee shall prominently display the

license in the area where the licensee conducts pull tabs and jar games. The licensee shall likewise display, in the form and manner as prescribed by the Department, the provisions of Section 4 of this Act.

(4) Each license shall state the location at which

the licensee is permitted to conduct pull tabs and jar games. The Department may, on special application made by a licensed organization, issue a special permit to conduct a single pull tabs or jar games event at another location. A special permit shall be displayed at the site of any pull tabs or jar games authorized by such permit.

(4.1) A license is not assignable or transferable.
(5) Any organization qualified for a license but not

holding one, may upon application and payment of a nonrefundable fee of $50 receive a limited license to conduct pull tabs or jar games at no more than 2 indoor or outdoor festivals in a year for a maximum of 5 consecutive days on each occasion. No more than 2 limited licenses under this subsection may be issued to any organization in any year. The limited license shall be prominently displayed at the site where pull tabs or jar games are sold.

(Source: P.A. 95-228, eff. 8-16-07.)

(230 ILCS 20/3.1)
Sec. 3.1. Suppliers' license. The Department shall issue a suppliers' license permitting a person, firm or corporation to sell or distribute to any organization licensed to conduct pull tabs and jar games supplies, devices or other equipment designed for use in the playing of pull tabs and jar games. No person, firm or corporation shall sell or distribute pull tabs and jar games supplies without having first obtained a license. Licensed suppliers shall buy pull tabs and jar games only from licensed manufacturers and shall sell pull tabs and jar games only to licensed organizations. Licensed organizations shall buy pull tabs and jar games only from licensed suppliers. Applications for suppliers' licenses shall be made in writing in accordance with Department rules. The Department shall license suppliers of pull tabs and jar games subject to a nonrefundable annual fee of $5,000, or a nonrefundable triennial supplier's fee of $15,000. Each suppliers' license is valid for one year from date of issuance, or 3 years from date of issuance for a triennial license, unless extended, suspended, or revoked by Department action before that date. Any extension of a suppliers' license shall not exceed one year. No licensed supplier under this Act shall sell, distribute or allow the use of any supplies, devices or equipment designed for use in the play of pull tabs and jar games for the conducting of anything other than pull tabs and jar games or to any person or organization not otherwise licensed under this Act.
The Department shall adopt by rule minimum quality production standards for pull tabs and jar games. In determining those standards, the Department shall consider the standards adopted by the National Association of Gambling Regulatory Agencies and the National Association of Fundraising Ticket Manufacturers. The standards shall include the name of the supplier which shall appear in plain view to the casual observer on the face side of each pull tab ticket and on each jar game ticket. The pull tab ticket shall contain the name of the game, the selling price of the ticket, the amount of the prize and the serial number of the ticket. The back side of a pull tab ticket shall contain a series of perforated tabs marked "open here". The logo of the manufacturer shall be clearly visible on each jar game ticket.
(Source: P.A. 95-228, eff. 8-16-07.)

(230 ILCS 20/3.2)
Sec. 3.2. Manufacturers' license. The Department shall issue a manufacturers' license permitting a person, firm or corporation that produces, creates, constructs, assembles or otherwise manufactures pull tab and jar games to sell or distribute to any organization licensed to supply pull tabs and jar games. No person, firm or corporation shall produce, create, construct, assemble or otherwise manufacture pull tab and jar games without having first obtained a license. Licensed manufacturers may sell pull tabs and jar games only to licensed suppliers. Applications for manufacturers' licenses shall be made in writing in accordance with Department rules. The Department of Revenue shall license manufacturers of pull tabs and jar games subject to a nonrefundable annual fee of $5,000, or a triennial supplier's license fee of $15,000. Each manufacturers' license is valid for one year from date of issuance, or 3 years from date of issuance for a triennial license, unless extended, suspended, or revoked by Department action before that date. Any extension of a manufacturers' license shall not exceed one year.
The Department shall adopt by rule minimum quality production standards for pull tabs and jar games. In determining those standards, the Department shall consider the standards adopted by the National Association of Gambling Regulatory Agencies and the National Association of Fundraising Ticket Manufacturers. The standards shall include the name of the supplier which shall appear in plain view to the casual observer on the face side of each pull tab ticket and on each jar game ticket. The pull tab ticket shall contain the name of the game, the selling price of the ticket, the amount of the prize and the serial number of the ticket. The back side of a pull tab ticket shall contain a series of perforated tabs marked "open here". The logo of the manufacturer shall be clearly visible on each jar game ticket.
(Source: P.A. 95-228, eff. 8-16-07.)

(230 ILCS 20/4) (from Ch. 120, par. 1054)
Sec. 4. The conducting of pull tabs and jar games is subject to the following restrictions:
(1) The entire net proceeds of any pull tabs or jar

games, except as otherwise approved in this Act, must be exclusively devoted to the lawful purposes of the organization permitted to conduct such drawings.

(2) No person except a bona fide member or employee

of the sponsoring organization may participate in the management or operation of such pull tabs or jar games; however, nothing herein shall conflict with pull tabs and jar games conducted under the provisions of the Charitable Games Act.

(3) No person may receive any remuneration or profit

for participating in the management or operation of such pull tabs or jar games; however, nothing herein shall conflict with pull tabs and jar games conducted under the provisions of the Charitable Games Act.

(4) The price paid for a single chance or right to

participate in a game licensed under this Act shall not exceed $2. No single prize shall exceed $500. There shall be no more than 6,000 tickets in a game. The aggregate value of all prizes or merchandise awarded in any single day of pull tabs and jar games shall not exceed $5,000.

(5) No person under the age of 18 years shall play or

participate in games under this Act. A person under the age of 18 years may be within the area where pull tabs and jar games are being conducted only when accompanied by his parent or guardian.

(6) Pull tabs and jar games shall be conducted only

on premises owned or occupied by licensed organizations and used by its members for general activities, or on premises owned or rented for conducting the game of bingo, or as permitted in subsection (4) of Section 3.

(Source: P.A. 95-228, eff. 8-16-07.)

(230 ILCS 20/5) (from Ch. 120, par. 1055)
Sec. 5. There shall be paid to the Department of Revenue 5% of the gross proceeds of any pull tabs and jar games conducted under this Act. Such payments shall be made 4 times per year, between the first and the 20th day of April, July, October and January. Accompanying each payment shall be a return, on forms prescribed by the Department of Revenue. Failure to submit either the payment or the return within the specified time shall result in suspension or revocation of the license. Tax returns filed pursuant to this Act shall not be confidential and shall be available for public inspection. All payments made to the Department of Revenue under this Act shall be deposited as follows:
(a) 50% shall be deposited in the Common School Fund;

and

(b) 50% shall be deposited in the Illinois Gaming Law

Enforcement Fund. Of the monies deposited in the Illinois Gaming Law Enforcement Fund under this Section, the General Assembly shall appropriate two-thirds to the Department of Revenue, Department of State Police and the Office of the Attorney General for State law enforcement purposes, and one-third shall be appropriated to the Department of Revenue for the purpose of distribution in the form of grants to counties or municipalities for law enforcement purposes. The amounts of grants to counties or municipalities shall bear the same ratio as the number of licenses issued in counties or municipalities bears to the total number of licenses issued in the State. In computing the number of licenses issued in a county, licenses issued for locations within a municipality's boundaries shall be excluded.

The provisions of Sections 4, 5, 5a, 5b, 5c, 5d, 5e, 5f, 5g, 5h, 5i, 5j, 6, 6a, 6b, 6c, 8, 9, 10, 11 and 12 of the Retailers' Occupation Tax Act, and Section 3-7 of the Uniform Penalty and Interest Act, which are not inconsistent with this Act shall apply, as far as practicable, to the subject matter of this Act to the same extent as if such provisions were included in this Act. For the purposes of this Act, references in such incorporated Sections of the Retailers' Occupation Tax Act to retailers, sellers or persons engaged in the business of selling tangible personal property means persons engaged in conducting pull tabs and jar games and references in such incorporated Sections of the Retailers' Occupation Tax Act to sales of tangible personal property mean the conducting of pull tabs and jar games and the making of charges for participating in such drawings.
(Source: P.A. 95-228, eff. 8-16-07.)

(230 ILCS 20/6) (from Ch. 120, par. 1056)
Sec. 6. Each licensee must keep a complete record of pull tabs and jar games conducted within the previous 3 years. Such record shall be available for inspection by any employee of the Department of Revenue during reasonable business hours. The Department may require that any person, organization, or corporation licensed under this Act obtain from an Illinois certified public accounting firm at its own expense a certified and unqualified financial statement and verification of records of such organization. Failure of a pull tabs and jar games licensee to comply with this requirement within 90 days of receiving notice from the Department may result in suspension or revocation of the licensee's license.
The Department of Revenue may, at its discretion, suspend or revoke any license if it finds that the licensee or any person connected therewith has violated or is violating this Act. A suspension or revocation shall be in addition to, and not in lieu of, any other civil penalties or assessments that are authorized by this Act. No licensee under this Act, while pull tabs and jar games chances are being conducted, shall knowingly permit entry to any part of the licensed premises by any person who has been convicted of a felony or a violation of Article 28 of the Criminal Code of 1961 or the Criminal Code of 2012.
(Source: P.A. 97-1150, eff. 1-25-13.)

(230 ILCS 20/7) (from Ch. 120, par. 1057)
Sec. 7. Violations.
(a) Any person who conducts or knowingly participates in an unlicensed pull tabs and jar game commits the offense of gambling in violation of Section 28-1 of the Criminal Code of 2012. Any person who violates any other provision of this Act, or any person who knowingly fails to file a pull tabs and jar games return or who knowingly files a fraudulent application or return under this Act, or any person who wilfully violates any rule or regulation of the Department for the administration and enforcement of this Act, or any officer or agent of an organization licensed under this Act who signs a fraudulent application or return filed on behalf of such an organization, is guilty of a Class A misdemeanor.
(b) Any organization that illegally conducts pull tabs or jar games, in addition to other penalties provided for in this Act, shall be subject to a civil penalty equal to the amount of gross proceeds derived from those unlicensed games, as well as confiscation and forfeiture of all pull tabs and jar games equipment used in the conduct of those unlicensed games.
(c) Any organization licensed to conduct pull tabs and jar games which allows any form of illegal gambling to be conducted on the premises where pull tabs and jar games are being conducted, in addition to other penalties provided for in this Act, shall be subject to a civil penalty equal to the amount of gross proceeds derived on that day from pull tabs and jar games and any illegal game that may have been conducted, as well as confiscation and forfeiture of all pull tabs and jar games equipment used in the conduct of any unlicensed or illegal games.
(Source: P.A. 97-1150, eff. 1-25-13.)

(230 ILCS 20/7.1)
Sec. 7.1. Law enforcement action. Any law enforcement agency that takes action relating to the operation of pull tabs and jar games shall notify the Department of Revenue and specify the extent of the action taken and the reasons for its action.
(Source: P.A. 95-228, eff. 8-16-07.)

(230 ILCS 20/7.2)
Sec. 7.2. Application of the Illinois Administrative Procedure Act. The Illinois Administrative Procedure Act shall apply to all administrative rules and procedures of the Department of Revenue under this Act, except that (1) paragraph (b) of Section 5-10 of the Illinois Administrative Procedure Act does not apply to final orders, decisions and opinions of the Department, (2) subparagraph (a)(ii) of Section 5-10 of the Illinois Administrative Procedure Act does not apply to forms established by the Department for use under this Act, (3) the provisions of Section 10-45 of the Illinois Administrative Procedure Act regarding proposals for decision are excluded and not applicable to the Department under this Act, and (4) the provisions of subsection (d) of Section 10-65 of the Illinois Administrative Procedure Act do not apply so as to prevent summary suspension of any license pending revocation or other action, which suspension shall remain in effect unless modified by the Department or unless the Department's decision is reversed on the merits in proceedings conducted pursuant to the Administrative Review Law.
(Source: P.A. 95-228, eff. 8-16-07.)

(230 ILCS 20/7.3)
Sec. 7.3. Severability. If any clause, sentence, Section, provision, or part of this Act, or the application thereof to any person or circumstance, shall be adjudged to be unconstitutional, the remainder of this Act or its application to persons or circumstances other than those to which it is held invalid shall not be affected thereby.
(Source: P.A. 95-228, eff. 8-16-07.)



230 ILCS 25/ - Bingo License and Tax Act.

(230 ILCS 25/1) (from Ch. 120, par. 1101)
Sec. 1. The Department of Revenue shall, upon application therefor on forms prescribed by the Department, and upon the payment of a nonrefundable annual fee of $200, and upon a determination by the Department that the applicant meets all of the qualifications specified in this Act, issue a bingo license for the conducting of bingo to any of the following: any bona fide religious, charitable, labor, fraternal, youth athletic, senior citizen, educational or veterans' organization organized in Illinois which operates without profit to its members, which has been in existence in Illinois continuously for a period of 5 years immediately before making application for a license and which has had during that entire 5 year period a bona fide membership engaged in carrying out its objects. However, the 5 year requirement shall be reduced to 2 years, as applied to a local organization which is affiliated with and chartered by a national organization which meets the 5 year requirement.
Each license shall be in effect for one year from its date of issuance unless extended, suspended, or revoked by Department action before that date. The Department may provide by rule for an extension of any bingo license issued under this Act. Any extension provided shall not exceed one year. A licensee may hold only one license to conduct bingo and that license is valid for only one location. The Department may authorize by rule the filing by electronic means of any application, license, permit, return, or registration required under this Act. All taxes and fees imposed by this Act, unless otherwise specified, shall be paid into the General Revenue Fund of the State Treasury.
(Source: P.A. 95-228, eff. 8-16-07.)

(230 ILCS 25/1.1)
Sec. 1.1. Definitions. For purposes of this Act, the following definitions apply:
"Bingo" means a game in which each player has a card or board for which a consideration has been paid, containing 5 horizontal rows of spaces, with each row except the central one containing 5 figures. The central row has 4 figures with the word "free" marked in the center space. "Bingo" includes games that otherwise qualify under this paragraph, except for the use of cards where the figures are not preprinted but are filled in by the players. A player wins a game of bingo by completing a preannounced combination of spaces or, in the absence of a preannouncement of a combination of spaces, any combination of 5 spaces in a row, vertically, horizontally, or diagonally.
"Bingo equipment" means any equipment or machinery designed or used for the play of bingo. "Bingo equipment" does not include electronic equipment.
"Charitable organization" means an organization or institution organized and operated to benefit an indefinite number of the public.
"Department" means the Department of Revenue.
"Educational organization" means an organization or institution organized and operated to provide systematic instruction in useful branches of learning by methods common to schools and institutions of learning which compare favorably in their scope and intensity with the course of study presented in tax-supported schools.
"Fraternal organization" means an organization of persons having a common interest that is organized and operated exclusively to promote the welfare of its members and to benefit the general public on a continuing and consistent basis, including but not limited to ethnic organizations.
"Holiday" means any of the holidays listed in Section 17 of the Promissory Note and Bank Holiday Act.
"Labor organization" means an organization composed of labor unions or workers organized with the objectives of betterment of the conditions of those engaged in such pursuit and the development of a higher degree of efficiency in their respective occupations.
"Licensed organization" means a qualified organization that has obtained a license to conduct bingo in conformance with the provisions of this Act.
"Limited license" means a license issued to an organization that is not a licensed organization, but that is otherwise eligible for a regular license to conduct bingo. A limited license authorizes the conduct of bingo at up to 2 indoor or outdoor festivals during the calendar year for which the license is issued for a maximum of 5 consecutive days on each occasion.
"Non-profit organization" means an organization or institution organized and conducted on a not-for-profit basis with no personal profit inuring to anyone as a result of the operation.
"Organization" means a corporation, agency, partnership, association, firm, business or other entity consisting of 2 or more persons joined by a common interest or purpose.
"Person" means any natural individual, corporation, partnership, limited liability company, organization (as defined in this Section), licensee under this Act, or volunteer.
"Provider" means any person or organization, except a city, village, or incorporated town that owns or leases premises to an organization for the conduct of bingo.
"Regular license" means a license authorizing its holder to conduct one session of bingo per week on the date and at the time and location stated on the license.
"Religious organization" means any church, congregation, society, or organization founded for the purpose of religious worship.
"Senior citizens organization" means an organization or association comprised of members of which substantially all are individuals who are senior citizens, as defined in the Illinois Act on the Aging, the primary purpose of which is to promote the welfare of its members.
"Special games" means bingo games that may be designated as such, played a maximum of 5 times during a bingo session and are distinguished from regular games only by the maximum price that may be charged for the bingo cards used.
"Special permit" means the ability of a licensee who currently holds a license to be granted a permit to conduct bingo on other days not exceeding 5 consecutive days.
"Supplier" means any person, firm, or corporation that sells, leases, or distributes to any organization licensed to conduct bingo or to any licensed bingo supplier, cards, boards, sheets, markers, pads and any other supplies, devices and equipment designed for use in the play of bingo.
"Veterans' organization" means an organization comprised of members of which substantially all are individuals who are veterans or spouses, widows, or widowers of veterans, the primary purpose of which is to promote the welfare of its members and to provide assistance to the general public in such a way as to confer a public benefit.
"Volunteer" means a person recruited by an organization who voluntarily performs services at a bingo event, including participation in the management or operation of a game.
"Youth athletic organization" means an organization having as its exclusive purpose the promotion and provision of athletic activities for youth aged 18 and under.
(Source: P.A. 99-177, eff. 7-29-15.)

(230 ILCS 25/1.2)
Sec. 1.2. Ineligibility for licensure. The following are ineligible for any license under this Act:
(1) Any person convicted of any felony within the

last 5 years where such conviction will impair the person's ability to engage in the position for which a license is sought.

(2) Any person convicted of a violation of Article 28

of the Criminal Code of 1961 or the Criminal Code of 2012 who has not been sufficiently rehabilitated following the conviction.

(3) Any person who has had a bingo, pull tabs and jar

games, or charitable games license revoked by the Department.

(4) Any person who is or has been a professional

gambler.

(5) Any person found gambling in a manner not

authorized by the Illinois Pull Tabs and Jar Games Act, Bingo License and Tax Act, or the Charitable Games Act, participating in such gambling, or knowingly permitting such gambling on premises where a bingo event is authorized to be conducted or has been conducted.

(6) Any organization in which a person defined in

(1), (2), (3), (4), or (5) has a proprietary, equitable, or credit interest, or in which such person is active or employed.

(7) Any organization in which a person defined in

(1), (2), (3), (4), or (5) is an officer, director, or employee, whether compensated or not.

(8) Any organization in which a person defined in

(1), (2), (3), (4), or (5) is to participate in the management or operation of a bingo game.

The Department of State Police shall provide the criminal background of any person requested by the Department of Revenue.
(Source: P.A. 100-286, eff. 1-1-18.)

(230 ILCS 25/1.2a)
Sec. 1.2a. Applicant convictions.
(a) The Department, upon a finding that an applicant for a license was convicted of a felony within the previous 5 years or of a violation of Article 28 of the Criminal Code of 1961 or Criminal Code of 2012, shall consider any evidence of rehabilitation and mitigating factors contained in the applicant's record, including any of the following factors and evidence, to determine if the applicant is sufficiently rehabilitated or whether the conviction will impair the ability of the applicant to engage in the position for which a license is sought:
(1) the lack of direct relation of the offense for

which the applicant was previously convicted to the duties, functions, and responsibilities of the position for which a license is sought;

(2) the amount of time that has elapsed since the

offense occurred;

(3) if the applicant was previously licensed or

employed in this State or other states or jurisdictions, then the lack of prior misconduct arising from or related to the licensed position or position of employment;

(4) the age of the person at the time of the criminal

offense;

(5) successful completion of sentence and, for

applicants serving a term of parole or probation, a progress report provided by the applicant's probation or parole officer that documents the applicant's compliance with conditions of supervision;

(6) evidence of the applicant's present fitness and

professional character;

(7) evidence of rehabilitation or rehabilitative

effort during or after incarceration, or during or after a term of supervision, including, but not limited to, a certificate of good conduct under Section 5-5.5-25 of the Unified Code of Corrections or a certificate of relief from disabilities under Section 5-5.5-10 of the Unified Code of Corrections; and

(8) any other mitigating factors that contribute to

the person's potential and current ability to perform the duties and responsibilities of the position for which a license or employment is sought.

(b) If the Department refuses to issue a license to an applicant, then the Department shall notify the applicant of the denial in writing with the following included in the notice of denial:
(1) a statement about the decision to refuse to issue

a license;

(2) a list of the convictions that the Department

determined will impair the applicant's ability to engage in the position for which a license is sought;

(3) a list of convictions that formed the sole or

partial basis for the refusal to issue a license; and

(4) a summary of the appeal process or the earliest

the applicant may reapply for a license, whichever is applicable.

(c) No later than May 1 of each year, the Department must prepare, publicly announce, and publish a report of summary statistical information relating to new and renewal license applications during the preceding calendar year. Each report shall show, at a minimum:
(1) the number of applicants for a new or renewal

license under this Act within the previous calendar year;

(2) the number of applicants for a new or renewal

license under this Act within the previous calendar year who had any criminal conviction;

(3) the number of applicants for a new or renewal

license under this Act in the previous calendar year who were granted a license;

(4) the number of applicants for a new or renewal

license with a criminal conviction who were granted a license under this Act within the previous calendar year;

(5) the number of applicants for a new or renewal

license under this Act within the previous calendar year who were denied a license; and

(6) the number of applicants for a new or renewal

license with a criminal conviction who were denied a license under this Act in the previous calendar year in whole or in part because of a prior conviction.

(d) The Department shall not require applicants to report the following information and shall not consider the following criminal history records in connection with an application for licensure:
(1) Juvenile adjudications of delinquent minors as

defined in Section 5-105 of the Juvenile Court Act of 1987, subject to the exclusions set forth in Section 5-130 of the Juvenile Court Act of 1987.

(2) Law enforcement records, court records, and

conviction records of an individual who was 17 years old at the time of the offense and before January 1, 2014, unless the nature of the offense required the individual to be tried as an adult.

(3) Records of arrest not followed by a conviction.
(4) Convictions overturned by a higher court.
(5) Convictions or arrests that have been sealed or

expunged.

(Source: P.A. 100-286, eff. 1-1-18.)

(230 ILCS 25/1.3)
Sec. 1.3. Restrictions on licensure. Licensing for the conducting of bingo is subject to the following restrictions:
(1) The license application, when submitted to the

Department, must contain a sworn statement attesting to the not-for-profit character of the prospective licensee organization, signed by a person listed on the application as an owner, officer, or other person in charge of the necessary day-to-day operations of that organization.

(2) The license application shall be prepared in

accordance with the rules of the Department.

(3) The licensee shall prominently display the

license in the area where the licensee conducts bingo. The licensee shall likewise display, in the form and manner as prescribed by the Department, the provisions of Section 8 of this Act.

(4) Each license shall state the day of the week,

hours and at which location the licensee is permitted to conduct bingo games.

(5) A license is not assignable or transferable.
(6) A license authorizes the licensee to conduct the

game commonly known as bingo, in which prizes are awarded on the basis of designated numbers or symbols on a card conforming to numbers or symbols selected at random.

(7) The Department may, on special application made

by any organization having a bingo license, issue a special permit for conducting bingo on other days not exceeding 5 consecutive days, except that a licensee may conduct bingo at the Illinois State Fair or any county fair held in Illinois during each day that the fair is held, without a fee. Bingo games conducted at the Illinois State Fair or a county fair shall not require a special permit. No more than 2 special permits may be issued in one year to any one organization.

(8) Any organization qualified for a license but not

holding one may, upon application and payment of a nonrefundable fee of $50, receive a limited license to conduct bingo games at no more than 2 indoor or outdoor festivals in a year for a maximum of 5 consecutive days on each occasion. No more than 2 limited licenses under this item (7) may be issued to any organization in any year. A limited license must be prominently displayed at the site where the bingo games are conducted.

(9) Senior citizens organizations and units of local

government may conduct bingo without a license or fee, subject to the following conditions:

(A) bingo shall be conducted only (i) at a

facility that is owned by a unit of local government to which the corporate authorities have given their approval and that is used to provide social services or a meeting place to senior citizens, (ii) in common areas in multi-unit federally assisted rental housing maintained solely for elderly persons and persons with disabilities, or (iii) at a building owned by a church or veterans organization;

(B) the price paid for a single card shall not

exceed 50 cents;

(C) the aggregate retail value of all prizes or

merchandise awarded in any one game of bingo shall not exceed $10;

(D) no person or organization shall participate

in the management or operation of bingo under this item (9) if the person or organization would be ineligible for a license under this Section; and

(E) no license is required to provide premises

for bingo conducted under this item (9).

(10) Bingo equipment shall not be used for any

purpose other than for the play of bingo.

(Source: P.A. 99-143, eff. 7-27-15; 99-177, eff. 7-29-15; 99-642, eff. 7-28-16.)

(230 ILCS 25/1.4)
Sec. 1.4. Providers' license. The Department shall issue a providers' license permitting a person, firm, or corporation to provide premises for the conduct of bingo. No person, firm or corporation may rent or otherwise provide premises without having first obtained a license. Applications for providers' licenses shall be made in writing in accordance with Department rules. The Department shall license providers of bingo at a nonrefundable annual fee of $200, or a nonrefundable triennial fee of $600. Each providers' license is valid for one year from date of issuance, or 3 years from date of issuance for a triennial license, unless extended, suspended, or revoked by Department action before that date. Any extension of a providers' license shall not exceed one year. A municipality shall not be required to obtain a license to provide such premises. A provider may receive reasonable expenses for providing premises for conducting bingo. Reasonable expenses shall include only those expenses defined as reasonable by rules promulgated by the Department.
(Source: P.A. 95-228, eff. 8-16-07.)

(230 ILCS 25/1.5)
Sec. 1.5. Suppliers' license. The Department shall issue a suppliers' license permitting a person, firm, or corporation to sell, lease, lend or distribute to any organization licensed to conduct bingo, supplies, devices and other equipment designed for use in the playing of bingo. No person, firm or corporation shall sell, lease, lend or distribute bingo supplies or equipment without having first obtained a license. Applications for suppliers' licenses shall be made in writing in accordance with Department rules. The Department shall license suppliers of bingo subject to a nonrefundable annual fee of $200, or a nonrefundable triennial fee of $600. Each suppliers' license is valid for one year from date of issuance, or 3 years from date of issuance for a triennial license, unless extended, suspended, or revoked by Department action before that date. Any extension of a providers' license shall not exceed one year. No licensed supplier under this Act shall sell, lease, lend, distribute or allow the use of any supplies, devices or equipment designed for use in the play of bingo for the conducting of anything other than bingo or to any person or organization not otherwise licensed under this Act.
(Source: P.A. 95-228, eff. 8-16-07.)

(230 ILCS 25/2) (from Ch. 120, par. 1102)
Sec. 2. The conducting of bingo is subject to the following restrictions:
(1) The entire net proceeds from bingo play must be

exclusively devoted to the lawful purposes of the organization permitted to conduct that game.

(2) (Blank).
(2.5) No person except a bona fide member or employee

of the sponsoring organization may participate in the management or operation of bingo.

(3) No person may receive any remuneration or profit

for participating in the management or operation of the game, except that if an organization licensed under this Act is associated with a school or other educational institution, that school or institution may reduce tuition or fees for a designated pupil based on participation in the management or operation of the game by any member of the organization. The extent to which tuition and fees are reduced shall relate proportionately to the amount of time volunteered by the member, as determined by the school or other educational institution.

(4) The aggregate retail value of all prizes or

merchandise awarded in any single day of bingo may not exceed $2,250, except that in adjoining counties having 200,000 to 275,000 inhabitants each, and in counties which are adjacent to either of such adjoining counties and are adjacent to a total of not more than 2 counties in this State, and in any municipality having 2,500 or more inhabitants and within one mile of such adjoining and adjacent counties having less than 25,000 inhabitants, 2 additional bingo games may be conducted after the $2,250 limit has been reached. The prize awarded for any one game, including any game conducted after reaching the $2,250 limit as authorized in this paragraph (4), may not exceed $500 cash or its equivalent.

(5) The number of games, including regular and

special games, may not exceed 25 in any one day, except that this restriction on the number of games shall not apply to bingo conducted at the Illinois State Fair or any county fair held in Illinois.

(6) The price paid for a single card under the

license may not exceed $1 and such card is valid for all regular games on that day of bingo. A maximum of 5 special games may be held on each bingo day, except that this restriction on the number of special games shall not apply to bingo conducted at the Illinois State Fair or any county fair held in Illinois. The price for a single special game card may not exceed 50 cents.

(7) The number of bingo days conducted by a licensee

under this Act is limited to one per week, except as follows:

(i) Bingo may be conducted in accordance with the

terms of a special operator's permit or limited license issued under subdivision (7) or (8) of Section 1.3.

(ii) Bingo may be conducted at the Illinois State

Fair or any county fair held in Illinois under subdivision (6) of Section 1.3.

(iii) A licensee which cancels a day of bingo because

of inclement weather or because the day is a holiday or the eve of a holiday may, after giving notice to the Department, conduct bingo on an additional date which falls on a day of the week other than the day authorized under the license.

(8) A licensee may rent a premises on which to

conduct bingo only from an organization which is licensed as a provider of premises or exempt from license requirements under this Act. If the organization providing the premises is a metropolitan exposition, auditorium, and office building authority created by State law, a licensee may enter into a rental agreement with the organization authorizing the licensee and the organization to share the gross proceeds of bingo games; however, the organization shall not receive more than 50% of the gross proceeds.

(9) No person under the age of 18 years may play or

participate in the conducting of bingo. Any person under the age of 18 years may be within the area where bingo is being played only when accompanied by his parent or guardian.

(10) The promoter of bingo games must have a

proprietary interest in the game promoted.

(11) Raffles or other forms of gambling prohibited by

law shall not be conducted on the premises where bingo is being conducted, except that pull tabs and jar games conducted under the Illinois Pull Tabs and Jar Games Act may be conducted on the premises where bingo is being conducted. Prizes awarded in pull tabs and jar games shall not be included in the bingo prize limitation.

(12) Organizations may be issued a special permit or

limited license no more than 2 times in any year. An organization holding a special operator's permit or a limited license may, as one of the occasions allowed by such permit or license, conduct bingo for a maximum of 2 consecutive days. If an organization conducts bingo pursuant to a limited license or special permit, then the number of games played during each day may exceed 25, and regular game cards need not be valid for all regular games. If only noncash prizes are awarded during such occasions, the prize limits stated in subdivision (4) of this Section shall not apply, provided that the retail value of noncash prizes for any single game shall not exceed $150.

(Source: P.A. 95-228, eff. 8-16-07.)

(230 ILCS 25/3) (from Ch. 120, par. 1103)
Sec. 3. There shall be paid to the Department of Revenue, 5% of the gross proceeds of any game of bingo conducted under the provision of this Act. Such payments shall be made 4 times per year, between the first and the 20th day of April, July, October and January. Accompanying each payment shall be a return, on forms prescribed by the Department of Revenue. Failure to submit either the payment or the return within the specified time may result in suspension or revocation of the license. Tax returns filed pursuant to this Act shall not be confidential and shall be available for public inspection.
All payments made to the Department of Revenue under this Section shall be deposited as follows:
(1) 50% shall be deposited in the Mental Health Fund;

and

(2) 50% shall be deposited in the Common School Fund.
The provisions of Sections 4, 5, 5a, 5b, 5c, 5d, 5e, 5f, 5g, 5i, 5j, 6, 6a, 6b, 6c, 8, 9, 10, 11 and 12 of the Retailers' Occupation Tax Act and Section 3-7 of the Uniform Penalty and Interest Act, which are not inconsistent with this Act, shall apply, as far as practicable, to the subject matter of this Act to the same extent as if such provisions were included in this Act. For the purposes of this Act, references in such incorporated Sections of the Retailers' Occupation Tax Act to retailers, sellers or persons engaged in the business of selling tangible personal property means persons engaged in conducting bingo games, and references in such incorporated Sections of the Retailers' Occupation Tax Act to sales of tangible personal property mean the conducting of bingo games and the making of charges for playing such games.
(Source: P.A. 95-228, eff. 8-16-07.)

(230 ILCS 25/4) (from Ch. 120, par. 1104)
Sec. 4. Each licensee must keep a complete record of bingo games conducted within the previous 3 years. Such record shall be available for inspection by any employee of the Department of Revenue during reasonable business hours.
The Department may require that any person, organization or corporation licensed under this Act obtain from an Illinois certified public accounting firm at its own expense a certified and unqualified financial statement and verification of records of such organization. Failure of a bingo licensee to comply with this requirement within 90 days of receiving notice from the Director may result in suspension or revocation of the licensee's license.
The Department of Revenue may, at its discretion, suspend or revoke any license if it finds that the licensee or any person connected therewith has violated or is violating the provisions of this Act. A suspension or revocation shall be in addition to, and not in lieu of, any other civil penalties or assessments that are authorized by this Act. No licensee under this Act, while a bingo game is being conducted, shall knowingly permit entry into any part of the licensed premises by any person who has been convicted of a felony or a violation of Article 28 of the Criminal Code of 1961 or the Criminal Code of 2012.
(Source: P.A. 97-1150, eff. 1-25-13.)

(230 ILCS 25/4.1)
Sec. 4.1. (Repealed).
(Source: P.A. 84-221. Repealed by P.A. 95-228, eff. 8-16-07.)

(230 ILCS 25/4.2)
Sec. 4.2. (Repealed).
(Source: P.A. 82-967. Repealed by P.A. 95-228, eff. 8-16-07.)

(230 ILCS 25/4.3)
Sec. 4.3. Compulsive gambling.
(a) Each organization conducting bingo shall post signs with a statement regarding obtaining assistance with gambling problems, the text of which shall be determined by rule by the Department of Human Services, at all entrances and exits at the premises at which bingo is conducted by the organization. The signs shall be provided by the Department of Human Services.
(b) Each organization conducting bingo shall print a statement regarding obtaining assistance with gambling problems, the text of which shall be determined by rule by the Department of Human Services, on all paper stock that it provides to the public.
(Source: P.A. 89-374, eff. 1-1-96; 89-507, eff. 7-1-97.)

(230 ILCS 25/5) (from Ch. 120, par. 1105)
Sec. 5. Penalties.
(a) Any person who conducts or knowingly participates in an unlicensed bingo game commits the offense of gambling in violation of Section 28-1 of the Criminal Code of 2012. Any person who violates any other provision of this Act, or any person who knowingly fails to file a bingo return or who knowingly files a fraudulent application or return under this Act, or any person who wilfully violates any rule or regulation of the Department for the administration and enforcement of this Act, or any officer or agent of an organization licensed under this Act who signs a fraudulent application or return filed on behalf of such an organization, is guilty of a Class A misdemeanor.
(b) Any organization that illegally conducts bingo, in addition to other penalties provided for in this Act, shall be subject to a civil penalty equal to the gross proceeds derived from those unlicensed games, as well as confiscation and forfeiture of all bingo equipment used in the conduct of those unlicensed games.
(c) Any organization licensed to conduct bingo which allows any form of illegal gambling to be conducted on the premises where bingo is being conducted, in addition to other penalties provided for in this Act, shall be subject to a civil penalty equal to the amount of gross proceeds derived on that day from bingo and any illegal game that may have been conducted, as well as confiscation and forfeiture of all bingo equipment used in the conduct of any unlicensed or illegal games.
(d) Any person or organization, in addition to other penalties provided for in this Act, shall be subject to a civil penalty not to exceed $5,000 for any of the following violations:
(1) Providing premises for the conduct of bingo

without first obtaining a license or a special permit to do so.

(2) Allowing unlicensed organizations to conduct

bingo on its premises.

(3) Allowing any form of illegal gambling to be

conducted on the premises where bingo is being conducted.

(Source: P.A. 97-1150, eff. 1-25-13.)

(230 ILCS 25/5.1) (from Ch. 120, par. 1105.1)
Sec. 5.1. The Illinois Administrative Procedure Act is hereby expressly adopted and shall apply to all administrative rules and procedures of the Department of Revenue under this Act, except that (1) paragraph (b) of Section 5-10 of the Illinois Administrative Procedure Act does not apply to final orders, decisions and opinions of the Department, (2) subparagraph (a)(ii) of Section 5-10 of the Illinois Administrative Procedure Act does not apply to forms established by the Department for use under this Act, (3) the provisions of Section 10-45 of the Illinois Administrative Procedure Act regarding proposals for decision are excluded and not applicable to the Department under this Act, and (4) the provisions of subsection (d) of Section 10-65 of the Illinois Administrative Procedure Act do not apply so as to prevent summary suspension of any license pending revocation or other action, which suspension shall remain in effect unless modified by the Department or unless the Department's decision is reversed on the merits in proceedings conducted pursuant to the Administrative Review Law.
(Source: P.A. 95-228, eff. 8-16-07.)

(230 ILCS 25/5.2)
Sec. 5.2. Law enforcement action. Any law enforcement agency that takes action relating to the operation of a bingo game shall notify the Department of Revenue and specify the extent of the action taken and the reasons for the action.
(Source: P.A. 95-228, eff. 8-16-07.)

(230 ILCS 25/6) (from Ch. 120, par. 1106)
Sec. 6.
If any clause, sentence, section, provision or part of this Act, or the application thereof to any person or circumstance, shall be adjudged to be unconstitutional, the remainder of this Act or its application to persons or circumstances other than those to which it is held invalid shall not be affected thereby.
(Source: P.A. 77-332.)

(230 ILCS 25/7) (from Ch. 120, par. 1107)
Sec. 7.
This Act shall be known and may be cited as the "Bingo License and Tax Act".
(Source: P.A. 77-332.)



230 ILCS 30/ - Charitable Games Act.

(230 ILCS 30/1) (from Ch. 120, par. 1121)
Sec. 1. This Act shall be known as the "Charitable Games Act".
(Source: P.A. 84-1303.)

(230 ILCS 30/1.1) (from Ch. 120, par. 1121.1)
Sec. 1.1. Legislative findings and intent. (a) The General Assembly finds that:
(1) not-for-profit charitable organizations provide important and necessary services to the people of the State of Illinois with respect to educational and social services; and
(2) there is a need to provide methods of fund raising to such not-for-profit organizations so as to enable them to meet their stated charitable and social purposes.
(b) The General Assembly also finds that:
(1) uniform regulation for the conduct of standardized games of chance is in the best interests of not-for-profit organizations and the people of the State of Illinois; and
(2) authorization for such not-for-profit organizations to conduct charitable games as provided in this Act is in the best interests of and will benefit the people of the State of Illinois.
(c) It is the purpose and intent of this Act:
(1) to permit not-for-profit organizations to conduct charitable games only in compliance with the provisions of this Act; and
(2) to reaffirm that gambling in Illinois, for non-charitable purposes, is not to be allowed.
(Source: P.A. 84-1303.)

(230 ILCS 30/2) (from Ch. 120, par. 1122)
Sec. 2. Definitions. For purposes of this Act, the following definitions apply:
"Charitable games" means the 14 games of chance involving cards, dice, wheels, random selection of numbers, and gambling tickets which may be conducted at charitable games events listed as follows: roulette, blackjack, poker, pull tabs, craps, bang, beat the dealer, big six, gin rummy, five card stud poker, chuck-a-luck, keno, hold-em poker, and merchandise wheel.
"Charitable games event" or "event" means the type of fundraising event authorized by the Act at which participants pay to play charitable games for the chance of winning cash or noncash prizes.
"Charitable organization" means an organization or institution organized and operated to benefit an indefinite number of the public.
"Chips" means scrip, play money, poker or casino chips, or any other representations of money, used to make wagers on the outcome of any charitable game.
"Department" means the Department of Revenue.
"Educational organization" means an organization or institution organized and operated to provide systematic instruction in useful branches of learning by methods common to schools and institutions of learning which compare favorably in their scope and intensity with the course of study presented in tax-supported schools.
"Fraternal organization" means an organization of persons having a common interest that is organized and operated exclusively to promote the welfare of its members and to benefit the general public on a continuing and consistent basis, including but not limited to ethnic organizations.
"Labor organization" means an organization composed of labor unions or workers organized with the objective of betterment of the conditions of those engaged in such pursuit and the development of a higher degree of efficiency in their respective occupations.
"Licensed organization" means a qualified organization that has obtained a license to conduct a charitable games event in conformance with the provisions of this Act.
"Non-profit organization" means an organization or institution organized and conducted on a not-for-profit basis with no personal profit inuring to anyone as a result of the operation.
"Organization" means a corporation, agency, partnership, association, firm, business, or other entity consisting of 2 or more persons joined by a common interest or purpose.
"Person" means any natural individual, corporation, partnership, limited liability company, organization as defined in this Section, qualified organization, licensed organization, licensee under this Act, or volunteer.
"Premises" means a distinct parcel of land and the buildings thereon.
"Provider" means the person or organization owning, leasing, or controlling premises upon which any charitable games event is to be conducted.
"Qualified organization" means:
(a) a charitable, religious, fraternal, veterans,

labor, educational organization, or other institution organized and conducted on a not-for-profit basis with no personal profit inuring to anyone as a result of the operation and which is exempt from federal income taxation under Sections 501(c)(3), 501(c)(4), 501(c)(5), 501(c)(8), 501(c)(10) or 501(c)(19) of the Internal Revenue Code;

(b) a veterans organization as defined in Section 1.1

of the "Bingo License and Tax Act" organized and conducted on a not-for-profit basis with no personal profit inuring to anyone as a result of the operation; or

(c) An auxiliary organization of a veterans

organization.

"Religious organization" means any church, congregation, society, or organization founded for the purpose of religious worship.
"Sponsoring organization" means a qualified organization that has obtained a license to conduct a charitable games event in conformance with the provisions of this Act.
"Supplier" means any person, firm, or corporation that sells, leases, lends, distributes, or otherwise provides to any organization licensed to conduct charitable games events in Illinois any charitable games equipment.
"Veterans' organization" means an organization comprised of members of which substantially all are individuals who are veterans or spouses, widows, or widowers of veterans, the primary purpose of which is to promote the welfare of its members and to provide assistance to the general public in such a way as to confer a public benefit.
"Volunteer" means a person recruited by a licensed organization who voluntarily performs services at a charitable games event, including participation in the management or operation of a game, as defined in Section 8.
(Source: P.A. 98-426, eff. 8-16-13; 98-644, eff. 6-10-14.)

(230 ILCS 30/3) (from Ch. 120, par. 1123)
Sec. 3. The Department of Revenue shall, upon application therefor on forms prescribed by the Department, and upon the payment of a nonrefundable fee of $400 due upon application and each renewal, and upon a determination by the Department that the applicant meets all of the qualifications specified in this Act, issue a charitable games license for the conducting of charitable games to any of the following:
(i) Any local fraternal mutual benefit organization

chartered at least 40 years before it applies for a license under this Act.

(ii) Any qualified organization organized in Illinois

which operates without profit to its members, which has been in existence in Illinois continuously for a period of 5 years immediately before making application for a license and which has had during that 5 year period a bona fide membership engaged in carrying out its objects. However, the 5 year requirement shall be reduced to 2 years, as applied to a local organization which is affiliated with and chartered by a national organization which meets the 5 year requirement. The period of existence specified above shall not apply to a qualified organization, organized for charitable purpose, created by a fraternal organization that meets the existence requirements if the charitable organization has the same officers and directors as the fraternal organization. Only one charitable organization created by a branch lodge or chapter of a fraternal organization may be licensed under this provision.

The application shall be signed by a person listed on the application as an owner, officer, or other person in charge of the necessary day-to-day operations of the applicant organization, who shall attest under penalties of perjury that the information contained in the application is true, correct, and complete.
Each license shall be in effect for 2 years from its date of issuance unless extended, suspended, or revoked by Department action before that date. Any extension shall not exceed one year. The Department may by rule authorize the filing by electronic means of any application, license, permit, return, or registration required under this Act. A licensee may hold only one license. Each license must be applied for at least 30 days prior to the night or nights the licensee wishes to conduct such games. The Department may issue a license to a licensee that applies less than 30 days prior to the night or nights the licensee wishes to conduct the games if all other requirements of this Act are met and the Department has sufficient time and resources to issue the license in a timely manner. The Department may provide by rule for an extension of any charitable games license issued under this Act. If a licensee wishes to conduct games at a location other than the locations originally specified in the license, the licensee shall notify the Department of the proposed alternate location at least 30 days before the night on which the licensee wishes to conduct games at the alternate location. The Department may accept an applicant's change in location with less than 30 days' notice if all other requirements of this Act are met and the Department has sufficient time and resources to process the change in a timely manner.
All taxes and fees imposed by this Act, unless otherwise specified, shall be paid into the Illinois Gaming Law Enforcement Fund of the State Treasury.
(Source: P.A. 98-377, eff. 1-1-14.)

(230 ILCS 30/4) (from Ch. 120, par. 1124)
Sec. 4. Licensing Restrictions. Licensing for the conducting of charitable games is subject to the following restrictions:
(1) The license application, when submitted to the

Department of Revenue, must contain a sworn statement attesting to the not-for-profit character of the prospective licensee organization, signed by a person listed on the application as an owner, officer, or other person in charge of the necessary day-to-day operations. The application shall contain the name of the person in charge of and primarily responsible for the conduct of the charitable games. The person so designated shall be present on the premises continuously during charitable games.

(2) The license application shall be prepared by the

prospective licensee organization or its duly authorized representative in accordance with the rules of the Department of Revenue.

(2.1) The organization shall maintain among its books

and records a list of the names, addresses, social security numbers, and dates of birth of all persons who will participate in the management or operation of the games, along with a sworn statement made under penalties of perjury, signed by a person listed on the application as an owner, officer, or other person in charge of the necessary day-to-day operations, that the persons listed as participating in the management or operation of the games are bona fide members, volunteers as defined in Section 2, or employees of the applicant, that these persons have not participated in the management or operation of more than 12 charitable games events conducted by any licensee in the calendar year, and that these persons will receive no remuneration or compensation, directly or indirectly from any source, for participating in the management or operation of the games. Any amendments to this listing must contain an identical sworn statement.

(2.2) (Blank).
(3) Each license shall state the date, hours and at

what locations the licensee is permitted to conduct charitable games.

(4) Each licensee shall file a copy of the license

with each police department or, if in unincorporated areas, each sheriff's office whose jurisdiction includes the premises on which the charitable games are authorized under the license.

(5) The licensee shall prominently display the

license in the area where the licensee is to conduct charitable games. The licensee shall likewise display, in the form and manner prescribed by the Department, the provisions of Section 9 of this Act.

(6) (Blank).
(7) (Blank).
(8) A license is not assignable or transferable.
(9) Unless the premises for conducting charitable

games are provided by a municipality, the Department shall not issue a license permitting a person, firm or corporation to sponsor a charitable games night if the premises for the conduct of the charitable games has been previously used for 12 charitable games nights during the previous 12 months.

(10) Auxiliary organizations of a licensee shall not

be eligible for a license to conduct charitable games, except for auxiliary organizations of veterans organizations as authorized in Section 2.

(11) Charitable games must be conducted in accordance

with local building and fire code requirements.

(12) The licensee shall consent to allowing the

Department's employees to be present on the premises wherein the charitable games are conducted and to inspect or test equipment, devices and supplies used in the conduct of the game.

Nothing in this Section shall be construed to prohibit a licensee that conducts charitable games on its own premises from also obtaining a providers' license in accordance with Section 5.1. The maximum number of charitable games events that may be held in any one premises is limited to no more than 12 charitable games events per calendar year.
(Source: P.A. 98-377, eff. 1-1-14; 98-1071, eff. 8-26-14.)

(230 ILCS 30/5) (from Ch. 120, par. 1125)
Sec. 5. Providers' License. The Department shall issue a providers' license permitting a person, firm or corporation to provide premises for the conduct of charitable games. No person, firm or corporation may rent or otherwise provide premises without having first obtained a license. Applications for providers' licenses shall be made in writing in accordance with Department rules. The Department shall license providers of charitable games at a nonrefundable annual fee of $50, or nonrefundable triennial license fee of $150. Each providers' license is valid for one year from the date of issuance, or 3 years from date of issuance for a triennial license, unless extended, suspended, or revoked by Department action before that date. Any extension of a providers' license shall not exceed one year. A provider may receive reasonable compensation for the provision of the premises. Reasonable expenses shall include only those expenses defined as reasonable by rules adopted by the Department. A provider, other than a municipality, may not provide the same premises for conducting more than 12 charitable games nights per year. A provider shall not have any interest in any suppliers' business, either direct or indirect. A municipality may provide the same premises for conducting 48 charitable games nights during a 12-month period. No employee, officer, or owner of a provider may participate in the management or operation of a charitable games event, even if the employee, officer, or owner is also a member, volunteer, or employee of the charitable games licensee. A provider may not promote or solicit a charitable games event on behalf of a charitable games licensee or qualified organization. Any qualified organization licensed to conduct a charitable game need not obtain a providers' license if such games are to be conducted on the organization's premises.
(Source: P.A. 98-377, eff. 1-1-14.)

(230 ILCS 30/5.1) (from Ch. 120, par. 1125.1)
Sec. 5.1. If a licensee conducts charitable games on its own premises, the licensee may also obtain a providers' license in accordance with Section 5 to allow the licensee to rent or otherwise provide its premises to another licensee for the conducting of an additional 4 charitable games events. The maximum number of charitable games events that may be held at any one premises is limited to 12 charitable games events per calendar year.
(Source: P.A. 98-1071, eff. 8-26-14.)

(230 ILCS 30/6) (from Ch. 120, par. 1126)
Sec. 6. Supplier's license. The Department shall issue a supplier's license permitting a person, firm, or corporation to sell, lease, lend or distribute to any organization licensed to conduct charitable games, supplies, devices, and other equipment designed for use in the playing of charitable games. No person, firm, or corporation shall sell, lease, lend, or distribute charitable games supplies or equipment without having first obtained a license. Applications for suppliers' licenses shall be made in writing in accordance with Department rules. The Department shall license suppliers of charitable games subject to a nonrefundable annual fee of $500, or a nonrefundable triennial fee of $1,500. Each supplier's license is valid for one year from the date of issuance, or 3 years from date of issuance for a triennial license, unless extended, suspended, or revoked by Department action before that date. Any extension of a supplier's license shall not exceed one year. No licensed supplier under this Act shall lease, lend, or distribute charitable gaming equipment, supplies, or other devices to persons not otherwise licensed to conduct charitable games under this Act. The Department may require by rule for the provision of surety bonds by suppliers. A supplier shall keep among its books and records and make available for inspection by the Department a list of all products and equipment offered for sale or lease to any organization licensed to conduct charitable games, and all such products and equipment shall be sold or leased at the prices shown on the books and records. A supplier shall keep all such products and equipment segregated and separate from any other products, materials or equipment that it might own, sell, or lease. A supplier must include in its application for a license the exact location of the storage of the products, materials, or equipment. A supplier, as a condition of licensure, must consent to permitting the Department's employees to enter supplier's premises to inspect and test all equipment and devices. A supplier shall keep books and records for the furnishing of products and equipment to charitable games separate and distinct from any other business the supplier might operate. All products and equipment supplied must be in accord with the Department's rules and regulations. A supplier shall not alter or modify any equipment or supplies, or possess any equipment or supplies so altered or modified, so as to allow the possessor or operator of the equipment to obtain a greater chance of winning a game other than as under normal rules of play of such games. The supplier shall not require an organization to pay a percentage of the proceeds from the charitable games for the use of the products or equipment. The supplier shall file a quarterly return with the Department listing all sales or leases for such quarter and the gross proceeds from such sales or leases. A supplier shall permanently affix his name to all charitable games equipment, supplies and pull tabs. A supplier shall not have any interest in any providers' business, either direct or indirect. If the supplier leases his equipment for use at an unlicensed charitable games or to an unlicensed sponsoring group, all equipment so leased is forfeited to the State.
Organizations licensed to conduct charitable games may own their own equipment. Such organizations must apply to the Department for an ownership permit. Any such application must be accompanied by a one-time, nonrefundable fee of $50. Such organizations shall file an annual report listing their inventory of charitable games equipment. Such organizations may lend such equipment without compensation to other licensed organizations without applying for a suppliers license.
No employee, owner, or officer of a supplier may participate in the management or operation of a charitable games event, even if the employee, owner, or officer is also a member, volunteer, or employee of the charitable games licensee. A supplier may not promote or solicit a charitable games event on behalf of a charitable games licensee or qualified organization.
(Source: P.A. 94-986, eff. 6-30-06; 95-228, eff. 8-16-07.)

(230 ILCS 30/7) (from Ch. 120, par. 1127)
Sec. 7. Ineligible persons. The following are ineligible for any license under this Act:
(a) any person convicted of any felony within the

last 5 years where such conviction will impair the person's ability to engage in the position for which a license is sought;

(b) any person convicted of a violation of Article 28

of the Criminal Code of 1961 or the Criminal Code of 2012 who has not been sufficiently rehabilitated following the conviction;

(c) any person who has had a bingo, pull tabs and jar

games, or charitable games license revoked by the Department;

(d) any person who is or has been a professional

gambler;

(d-1) any person found gambling in a manner not

authorized by this Act, the Illinois Pull Tabs and Jar Games Act, or the Bingo License and Tax Act participating in such gambling, or knowingly permitting such gambling on premises where an authorized charitable games event is authorized to be conducted or has been conducted;

(e) any organization in which a person defined in

(a), (b), (c), (d), or (d-1) has a proprietary, equitable, or credit interest, or in which the person is active or employed;

(f) any organization in which a person defined in

(a), (b), (c), (d), or (d-1) is an officer, director, or employee, whether compensated or not;

(g) any organization in which a person defined in

(a), (b), (c), (d), or (d-1) is to participate in the management or operation of charitable games.

The Department of State Police shall provide the criminal background of any person requested by the Department of Revenue.
(Source: P.A. 100-286, eff. 1-1-18.)

(230 ILCS 30/7.1)
Sec. 7.1. Applicant convictions.
(a) The Department, upon a finding that an applicant for a license was convicted of a felony within the previous 5 years or of a violation of Article 28 of the Criminal Code of 1961 or Criminal Code of 2012, shall consider any evidence of rehabilitation and mitigating factors contained in the applicant's record, including any of the following factors and evidence, to determine if the applicant is sufficiently rehabilitated or whether the conviction will impair the ability of the applicant to engage in the position for which a license is sought:
(1) the lack of direct relation of the offense for

which the applicant was previously convicted to the duties, functions, and responsibilities of the position for which a license is sought;

(2) the amount of time that has elapsed since the

offense occurred;

(3) if the applicant was previously licensed or

employed in this State or other states or jurisdictions, then the lack of prior misconduct arising from or related to the licensed position or position of employment;

(4) the age of the person at the time of the criminal

offense;

(5) successful completion of sentence and, for

applicants serving a term of parole or probation, a progress report provided by the applicant's probation or parole officer that documents the applicant's compliance with conditions of supervision;

(6) evidence of the applicant's present fitness and

professional character;

(7) evidence of rehabilitation or rehabilitative

effort during or after incarceration, or during or after a term of supervision, including, but not limited to, a certificate of good conduct under Section 5-5.5-25 of the Unified Code of Corrections or a certificate of relief from disabilities under Section 5-5.5-10 of the Unified Code of Corrections; and

(8) any other mitigating factors that contribute to

the person's potential and current ability to perform the duties and responsibilities of the position for which a license or employment is sought.

(b) If the Department refuses to grant a license to an applicant, then the Department shall notify the applicant of the denial in writing with the following included in the notice of denial:
(1) a statement about the decision to refuse to

issue a license;

(2) a list of the convictions that the Department

determined will impair the applicant's ability to engage in the position for which a license is sought;

(3) a list of convictions that formed the sole or

partial basis for the refusal to issue a license; and

(4) a summary of the appeal process or the earliest

the applicant may reapply for a license, whichever is applicable.

(c) No later than May 1 of each year, the Department must prepare, publicly announce, and publish a report of summary statistical information relating to new and renewal license applications during the preceding calendar year. Each report shall show, at a minimum:
(1) the number of applicants for a new or renewal

license under this Act within the previous calendar year;

(2) the number of applicants for a new or renewal

license under this Act within the previous calendar year who had any criminal conviction;

(3) the number of applicants for a new or renewal

license under this Act in the previous calendar year who were granted a license;

(4) the number of applicants for a new or renewal

license with a criminal conviction who were granted a license under this Act within the previous calendar year;

(5) the number of applicants for a new or renewal

license under this Act within the previous calendar year who were denied a license; and

(6) the number of applicants for a new or renewal

license with a criminal conviction who were denied a license under this Act in the previous calendar year in whole or in part because of a prior conviction.

(d) Applicants shall not be required to report the following information and the following shall not be considered in connection with an application for licensure or registration:
(1) Juvenile adjudications of delinquent minors as

defined in Section 5-105 of the Juvenile Court Act of 1987, subject to the restrictions set forth in Section 5-130 of the Juvenile Court Act of 1987.

(2) Law enforcement records, court records, and

conviction records of an individual who was 17 years old at the time of the offense and before January 1, 2014, unless the nature of the offense required the individual to be tried as an adult.

(3) Records of arrest not followed by a conviction.
(4) Convictions overturned by a higher court.
(5) Convictions or arrests that have been sealed or

expunged.

(Source: P.A. 100-286, eff. 1-1-18.)

(230 ILCS 30/8) (from Ch. 120, par. 1128)
Sec. 8. The conducting of charitable games is subject to the following restrictions:
(1) The entire net proceeds from charitable games

must be exclusively devoted to the lawful purposes of the organization permitted to conduct that game.

(2) No person except a bona fide member or employee

of the sponsoring organization, or a volunteer recruited by the sponsoring organization, may participate in the management or operation of the game. A person participates in the management or operation of a charitable game when he or she sells admission tickets at the event; sells, redeems, or in any way assists in the selling or redeeming of chips, scrip, or play money; participates in the conducting of any of the games played during the event, or supervises, directs or instructs anyone conducting a game; or at any time during the hours of the charitable games event counts, handles, or supervises anyone counting or handling any of the proceeds or chips, scrip, or play money at the event. A person who is present to ensure that the games are being conducted in conformance with the rules established by the licensed organization or is present to insure that the equipment is working properly is considered to be participating in the management or operation of a game. Setting up, cleaning up, selling food and drink, or providing security for persons or property at the event does not constitute participation in the management or operation of the game.

Only bona fide members, volunteers as defined in

Section 2 of this Act, and employees of the sponsoring organization may participate in the management or operation of the games. Participation in the management or operation of the games is limited to no more than 12 charitable games events, either of the sponsoring organization or any other licensed organization, during a calendar year.

(3) No person may receive any remuneration or

compensation either directly or indirectly from any source for participating in the management or operation of the game.

(4) No single bet at any house-banked game may exceed

$20.

(5) A bank shall be established on the premises to

convert currency into chips, scrip, or other form of play money which shall then be used to play at games of chance which the participant chooses. Chips, scrip, or play money must be permanently monogrammed with the supplier license number or logo or charitable games license number of a licensed organization or of the supplier. Each participant must be issued a receipt indicating the amount of chips, scrip, or play money purchased.

(6) At the conclusion of the event or when the

participant leaves, he or she may cash in his or her chips, scrip, or play money in exchange for currency not to exceed $500 in cash winnings or unlimited noncash prizes. Each participant shall sign for any receipt of prizes. The licensee shall provide the Department of Revenue with a listing of all prizes awarded, including the retail value of all prizes awarded.

(7) Each licensee shall be permitted to conduct

charitable games on not more than 4 days each year. Nothing in this Section shall be construed to prohibit a licensee that conducts charitable games on its own premises from also obtaining a providers' license in accordance with Section 7 of this Act.

(8) Unless the provider of the premises is a

municipality, the provider of the premises may not rent or otherwise provide the premises for the conducting of more than 12 charitable games nights per calendar year.

(9) A charitable games event is considered to be a

one-day event and charitable games may not be played between the hours of 2:00 a.m. and noon.

(10) No person under the age of 18 years may play or

participate in the conducting of charitable games. Any person under the age of 18 years may be within the area where charitable games are being played only when accompanied by his parent or guardian.

(11) No one other than the sponsoring organization

of charitable games must have a proprietary interest in the game promoted.

(12) Raffles or other forms of gambling prohibited by

law shall not be conducted on the premises where charitable games are being conducted.

(13) Such games are not expressly prohibited by

county ordinance for charitable games conducted in the unincorporated areas of the county or municipal ordinance for charitable games conducted in the municipality and the ordinance is filed with the Department of Revenue. The Department shall provide each county or municipality with a list of organizations licensed or subsequently authorized by the Department to conduct charitable games in their jurisdiction.

(14) The sale of tangible personal property at

charitable games is subject to all State and local taxes and obligations.

(15) Each licensee may offer or conduct only the

games listed below, which must be conducted in accordance with rules posted by the organization. The organization sponsoring charitable games shall promulgate rules, and make printed copies available to participants, for the following games: (a) roulette; (b) blackjack; (c) poker; (d) pull tabs; (e) craps; (f) bang; (g) beat the dealer; (h) big six; (i) gin rummy; (j) five card stud poker; (k) chuck-a-luck; (l) keno; (m) hold-em poker; and (n) merchandise wheel. A licensee need not offer or conduct every game permitted by law. The conducting of games not listed above is prohibited by this Act.

(16) No slot machines or coin-in-the-slot-operated

devices that allow a participant to play games of chance shall be permitted to be used at the location and during the time at which the charitable games are being conducted. However, establishments that have video gaming terminals licensed under the Video Gaming Act may operate them along with charitable games under rules adopted by the Department.

(17) No cards, dice, wheels, or other equipment may

be modified or altered so as to give the licensee a greater advantage in winning, other than as provided under the normal rules of play of a particular game.

(18) No credit shall be extended to any of the

participants.

(19) (Blank).
(20) A supplier may have only one representative

present at the charitable games event, for the exclusive purpose of ensuring that its equipment is not damaged.

(21) No employee, owner, or officer of a consultant

service hired by a licensed organization to perform services at the event including, but not limited to, security for persons or property at the event or services before the event including, but not limited to, training for volunteers or advertising may participate in the management or operation of the games.

(22) (Blank).
(Source: P.A. 98-377, eff. 1-1-14; 98-1071, eff. 8-26-14.)

(230 ILCS 30/8.1)
Sec. 8.1. Compulsive gambling.
(a) Each organization conducting charitable games shall post signs with a statement regarding obtaining assistance with gambling problems, the text of which shall be determined by rule by the Department of Human Services, at all entrances and exits at the premises at which charitable games are conducted by the organization. The signs shall be provided by the Department of Human Services.
(b) Each organization conducting charitable games shall print a statement regarding obtaining assistance with gambling problems, the text of which shall be determined by rule by the Department of Human Services, on all paper stock that it provides to the public.
(Source: P.A. 89-374, eff. 1-1-96; 89-507, eff. 7-1-97.)

(230 ILCS 30/9) (from Ch. 120, par. 1129)
Sec. 9. There shall be paid to the Department of Revenue, 5% of the net proceeds of charitable games conducted under the provisions of this Act. Such payments shall be made within 30 days after the completion of the games. Accompanying each payment shall be a return, on forms prescribed by the Department of Revenue. Failure to submit either the payment or the return within the specified time may result in suspension or revocation of the license. Tax returns filed pursuant to this Act shall not be confidential and shall be available for public inspection.
The provisions of Sections 4, 5, 5a, 5b, 5c, 5d, 5e, 5f, 5g, 5i, 5j, 6, 6a, 6b, 6c, 8, 9, 10, 11 and 12 of the Retailers' Occupation Tax Act, and Section 3-7 of the Uniform Penalty and Interest Act, which are not inconsistent with this Act shall apply, as far as practicable, to the subject matter of this Act to the same extent as if such provisions were included in this Act. For the purposes of this Act, references in such incorporated Sections of the Retailers' Occupation Tax Act to retailers, sellers or persons engaged in the business of selling tangible personal property means persons engaged in conducting charitable games, and references in such incorporated Sections of the Retailers' Occupation Tax Act to sales of tangible personal property mean the conducting of charitable games and the making of charges for playing such games.
All payments made to the Department of Revenue under this Section shall be deposited into the Illinois Gaming Law Enforcement Fund of the State Treasury.
(Source: P.A. 98-377, eff. 1-1-14.)

(230 ILCS 30/10) (from Ch. 120, par. 1130)
Sec. 10. Each licensee must keep a complete record of charitable games conducted within the previous 3 years. Such record shall be open to inspection by any employee of the Department of Revenue during reasonable business hours.
The Department may require that any person, organization or corporation licensed under this Act obtain from an Illinois certified public accounting firm at its own expense a certified and unqualified financial statement and verification of records of such organization. Failure of a charitable games licensee to comply with this requirement within 90 days of receiving notice from the Department may result in suspension or revocation of the licensee's license.
The Department of Revenue may, at its discretion, suspend or revoke any license if it finds that the licensee or any person connected therewith has violated or is violating the provisions of this Act. A revocation or suspension shall be in addition to, and not in lieu of, any other civil penalties or assessments that are authorized by this Act. No licensee under this Act, while a charitable game is being conducted, shall knowingly permit the entry into any part of the licensed premises by any person who has been convicted of a violation of Article 28 of the Criminal Code of 1961 or the Criminal Code of 2012.
(Source: P.A. 97-1150, eff. 1-25-13.)

(230 ILCS 30/11)
Sec. 11. (Repealed).
(Source: P.A. 94-986, eff. 6-30-06. Repealed by P.A. 95-228, eff. 8-16-07.)

(230 ILCS 30/12) (from Ch. 120, par. 1132)
Sec. 12. Penalties.
(1) Any person who conducts or knowingly participates in an unlicensed charitable game commits the offense of gambling in violation of Section 28-1 of the Criminal Code of 2012. Any person who violates any provision of this Act, or any person who fails to file a charitable games return or who files a fraudulent return or application under this Act, or any person who willfully violates any rule or regulation of the Department for the administration and enforcement of this Act, or any officer or agent of an organization licensed under this Act who signs a fraudulent return or application filed on behalf of such an organization, is guilty of a Class A misdemeanor. Any second or subsequent violation of this Act constitutes a Class 4 felony.
(2) Any organization that illegally conducts charitable games, in addition to other penalties provided for in this Act, shall be subject to a civil penalty equal to the amount of gross proceeds derived from those unlicensed games, as well as confiscation and forfeiture of all charitable games equipment used in the conduct of those unlicensed games.
(3) Any organization licensed to conduct charitable games that allows any form of illegal gambling to be conducted on the premises where charitable games are being conducted, in addition to other penalties provided for in this Act, shall be subject to a civil penalty equal to the amount of gross proceeds derived on that day from charitable games and any illegal game that may have been conducted, as well as confiscation and forfeiture of all charitable games equipment used in the conduct of any unlicensed or illegal games.
(4) Any person who violates any provision of this Act or knowingly violates any rule of the Department for the administration of this Act, in addition to other penalties provided, shall be subject to a civil penalty not to exceed $250 for each separate violation.
(5) No person shall sell, lease, or distribute for compensation within this State, or possess with intent to sell, lease, or distribute for compensation within this State, any chips, representations of money, wheels, or any devices or equipment designed for use or used in the play of charitable games without first having obtained a license to do so from the Department of Revenue. Any person that knowingly violates this paragraph is guilty of a Class A misdemeanor, the fine for which shall not exceed $50,000.
(Source: P.A. 97-1150, eff. 1-25-13.)

(230 ILCS 30/13) (from Ch. 120, par. 1133)
Sec. 13. The Illinois Administrative Procedure Act shall apply to all administrative rules and procedures of the Department of Revenue under this Act, except that (1) paragraph (b) of Section 5-10 of the Illinois Administrative Procedure Act does not apply to final orders, decisions and opinions of the Department, (2) subparagraph (a)(ii) of Section 5-10 of the Illinois Administrative Procedure Act does not apply to forms established by the Department for use under this Act, (3) the provisions of Section 10-45 of the Illinois Administrative Procedure Act regarding proposals for decision are excluded and not applicable to the Department under this Act, and (4) the provisions of subsection (d) of Section 10-65 of the Illinois Administrative Procedure Act do not apply so as to prevent summary suspension of any license pending revocation or other action, which suspension shall remain in effect unless modified by the Department or unless the Department's decision is reversed on the merits in proceedings conducted pursuant to the Administrative Review Law.
(Source: P.A. 91-357, eff. 7-29-99.)

(230 ILCS 30/14) (from Ch. 120, par. 1134)
Sec. 14. (a) There is hereby created the Illinois Gaming Law Enforcement Fund, a special fund in the State Treasury.
(b) The General Assembly shall appropriate two-thirds of the monies in such fund to the Department of Revenue, Department of State Police and the Office of the Attorney General for State law enforcement purposes. The remaining one-third of the monies in such fund shall be appropriated to the Department of Revenue for the purpose of distribution in the form of grants to counties or municipalities for law enforcement purposes.
The amount of a grant to counties or municipalities shall bear the same ratio to the total amount of grants made as the number of licenses issued in counties or municipalities bears to the total number of licenses issued in the State. In computing the number of licenses issued in a county, licenses issued for locations within a municipality's boundaries shall be excluded.
(c) (Blank).
(Source: P.A. 90-372, eff. 7-1-98.)

(230 ILCS 30/14.1)
Sec. 14.1. Severability. If any clause, sentence, Section, provision, or part of this Act, or the application thereof to any person or circumstance, shall be adjudged to be unconstitutional, the remainder of this Act or its application to persons or circumstances other than those to which it is held invalid shall not be affected thereby.
(Source: P.A. 95-228, eff. 8-16-07.)

(230 ILCS 30/15) (from Ch. 120, par. 1135)
Sec. 15. Any law enforcement agency that takes action relating to the operation of a charitable game shall notify the Department of Revenue and specify the extent of the action taken and the reasons for such action.
(Source: P.A. 84-1303.)



230 ILCS 35/ - Native American Gaming Compact Act.

(230 ILCS 35/1)
Sec. 1. Short title. This Act may be cited as the Native American Gaming Compact Act.
(Source: P.A. 93-1051, eff. 1-1-05.)

(230 ILCS 35/5)
Sec. 5. General Assembly approval of Native American gaming compacts.
(a) Before the Governor may enter into a compact with a Native American tribe authorizing the Native American tribe to conduct gambling in Illinois, the Governor must submit a request for authority to enter into the compact to the General Assembly. The Governor must include with that submission a copy of the proposed compact.
(b) If the General Assembly enacts legislation authorizing the Governor to enter into the compact within 30 session days after the submission of the request by the Governor to the General Assembly under subsection (a), the Governor may enter into the compact. If the General Assembly does not enact legislation authorizing the Governor to enter into the compact within 30 session days after the submission of the request by the Governor to the General Assembly under subsection (a), the Governor may not enter into the compact.
(Source: P.A. 93-1051, eff. 1-1-05.)



230 ILCS 40/ - Video Gaming Act.

ARTICLE 5 - Video Gaming Act

(230 ILCS 40/Art. 5 heading)

(230 ILCS 40/1)
Sec. 1. Short title. This Article may be cited as the Video Gaming Act. Any references in this Article to "this Act" mean this Article.
(Source: P.A. 96-34, eff. 7-13-09.)

(230 ILCS 40/5)
Sec. 5. Definitions. As used in this Act:
"Board" means the Illinois Gaming Board.
"Credit" means one, 5, 10, or 25 cents either won or purchased by a player.
"Distributor" means an individual, partnership, corporation, or limited liability company licensed under this Act to buy, sell, lease, or distribute video gaming terminals or major components or parts of video gaming terminals to or from terminal operators.
"Electronic card" means a card purchased from a licensed establishment, licensed fraternal establishment, licensed veterans establishment, or licensed truck stop establishment for use in that establishment as a substitute for cash in the conduct of gaming on a video gaming terminal.
"Electronic voucher" means a voucher printed by an electronic video game machine that is redeemable in the licensed establishment for which it was issued.
"Terminal operator" means an individual, partnership, corporation, or limited liability company that is licensed under this Act and that owns, services, and maintains video gaming terminals for placement in licensed establishments, licensed truck stop establishments, licensed fraternal establishments, or licensed veterans establishments.
"Licensed technician" means an individual who is licensed under this Act to repair, service, and maintain video gaming terminals.
"Licensed terminal handler" means a person, including but not limited to an employee or independent contractor working for a manufacturer, distributor, supplier, technician, or terminal operator, who is licensed under this Act to possess or control a video gaming terminal or to have access to the inner workings of a video gaming terminal. A licensed terminal handler does not include an individual, partnership, corporation, or limited liability company defined as a manufacturer, distributor, supplier, technician, or terminal operator under this Act.
"Manufacturer" means an individual, partnership, corporation, or limited liability company that is licensed under this Act and that manufactures or assembles video gaming terminals.
"Supplier" means an individual, partnership, corporation, or limited liability company that is licensed under this Act to supply major components or parts to video gaming terminals to licensed terminal operators.
"Net terminal income" means money put into a video gaming terminal minus credits paid out to players.
"Video gaming terminal" means any electronic video game machine that, upon insertion of cash, electronic cards or vouchers, or any combination thereof, is available to play or simulate the play of a video game, including but not limited to video poker, line up, and blackjack, as authorized by the Board utilizing a video display and microprocessors in which the player may receive free games or credits that can be redeemed for cash. The term does not include a machine that directly dispenses coins, cash, or tokens or is for amusement purposes only.
"Licensed establishment" means any licensed retail establishment where alcoholic liquor is drawn, poured, mixed, or otherwise served for consumption on the premises, whether the establishment operates on a nonprofit or for-profit basis. "Licensed establishment" includes any such establishment that has a contractual relationship with an inter-track wagering location licensee licensed under the Illinois Horse Racing Act of 1975, provided any contractual relationship shall not include any transfer or offer of revenue from the operation of video gaming under this Act to any licensee licensed under the Illinois Horse Racing Act of 1975. Provided, however, that the licensed establishment that has such a contractual relationship with an inter-track wagering location licensee may not, itself, be (i) an inter-track wagering location licensee, (ii) the corporate parent or subsidiary of any licensee licensed under the Illinois Horse Racing Act of 1975, or (iii) the corporate subsidiary of a corporation that is also the corporate parent or subsidiary of any licensee licensed under the Illinois Horse Racing Act of 1975. "Licensed establishment" does not include a facility operated by an organization licensee, an inter-track wagering licensee, or an inter-track wagering location licensee licensed under the Illinois Horse Racing Act of 1975 or a riverboat licensed under the Riverboat Gambling Act, except as provided in this paragraph. The changes made to this definition by Public Act 98-587 are declarative of existing law.
"Licensed fraternal establishment" means the location where a qualified fraternal organization that derives its charter from a national fraternal organization regularly meets.
"Licensed veterans establishment" means the location where a qualified veterans organization that derives its charter from a national veterans organization regularly meets.
"Licensed truck stop establishment" means a facility (i) that is at least a 3-acre facility with a convenience store, (ii) with separate diesel islands for fueling commercial motor vehicles, (iii) that sells at retail more than 10,000 gallons of diesel or biodiesel fuel per month, and (iv) with parking spaces for commercial motor vehicles. "Commercial motor vehicles" has the same meaning as defined in Section 18b-101 of the Illinois Vehicle Code. The requirement of item (iii) of this paragraph may be met by showing that estimated future sales or past sales average at least 10,000 gallons per month.
(Source: P.A. 97-333, eff. 8-12-11; 98-31, eff. 6-24-13; 98-582, eff. 8-27-13; 98-587, eff. 8-27-13; 98-756, eff. 7-16-14.)

(230 ILCS 40/15)
Sec. 15. Minimum requirements for licensing and registration. Every video gaming terminal offered for play shall first be tested and approved pursuant to the rules of the Board, and each video gaming terminal offered in this State for play shall conform to an approved model. For the examination of video gaming machines and associated equipment as required by this Section, the Board may utilize the services of one or more independent outside testing laboratories that have been accredited by a national accreditation body and that, in the judgment of the Board, are qualified to perform such examinations. Every video gaming terminal offered in this State for play must meet minimum standards set by an independent outside testing laboratory approved by the Board. Each approved model shall, at a minimum, meet the following criteria:
(1) It must conform to all requirements of federal

law and regulations, including FCC Class A Emissions Standards.

(2) It must theoretically pay out a mathematically

demonstrable percentage during the expected lifetime of the machine of all amounts played, which must not be less than 80%. The Board shall establish a maximum payout percentage for approved models by rule. Video gaming terminals that may be affected by skill must meet this standard when using a method of play that will provide the greatest return to the player over a period of continuous play.

(3) It must use a random selection process to

determine the outcome of each play of a game. The random selection process must meet 99% confidence limits using a standard chi-squared test for (randomness) goodness of fit.

(4) It must display an accurate representation of the

game outcome.

(5) It must not automatically alter pay tables or any

function of the video gaming terminal based on internal computation of hold percentage or have any means of manipulation that affects the random selection process or probabilities of winning a game.

(6) It must not be adversely affected by static

discharge or other electromagnetic interference.

(7) It must be capable of detecting and displaying

the following conditions during idle states or on demand: power reset; door open; and door just closed.

(8) It must have the capacity to display complete

play history (outcome, intermediate play steps, credits available, bets placed, credits paid, and credits cashed out) for the most recent game played and 10 games prior thereto.

(9) The theoretical payback percentage of a video

gaming terminal must not be capable of being changed without making a hardware or software change in the video gaming terminal, either on site or via the central communications system.

(10) Video gaming terminals must be designed so that

replacement of parts or modules required for normal maintenance does not necessitate replacement of the electromechanical meters.

(11) It must have nonresettable meters housed in a

locked area of the terminal that keep a permanent record of all cash inserted into the machine, all winnings made by the terminal printer, credits played in for video gaming terminals, and credits won by video gaming players. The video gaming terminal must provide the means for on-demand display of stored information as determined by the Board.

(12) Electronically stored meter information required

by this Section must be preserved for a minimum of 180 days after a power loss to the service.

(13) It must have one or more mechanisms that accept

cash in the form of bills. The mechanisms shall be designed to prevent obtaining credits without paying by stringing, slamming, drilling, or other means. If such attempts at physical tampering are made, the video gaming terminal shall suspend itself from operating until reset.

(14) It shall have accounting software that keeps an

electronic record which includes, but is not limited to, the following: total cash inserted into the video gaming terminal; the value of winning tickets claimed by players; the total credits played; the total credits awarded by a video gaming terminal; and pay back percentage credited to players of each video game.

(15) It shall be linked by a central communications

system to provide auditing program information as approved by the Board. The central communications system shall use a standard industry protocol, as defined by the Gaming Standards Association, and shall have the functionality to enable the Board or its designee to activate or deactivate individual gaming devices from the central communications system. In no event may the communications system approved by the Board limit participation to only one manufacturer of video gaming terminals by either the cost in implementing the necessary program modifications to communicate or the inability to communicate with the central communications system.

(16) The Board, in its discretion, may require video

gaming terminals to display Amber Alert messages if the Board makes a finding that it would be economically and technically feasible and pose no risk to the integrity and security of the central communications system and video gaming terminals.

The Board may adopt rules to establish additional criteria to preserve the integrity and security of video gaming in this State. The central communications system vendor may be licensed as a video gaming terminal manufacturer or a video gaming terminal distributor, or both, but in no event shall the central communications system vendor be licensed as a video gaming terminal operator.
The Board shall not permit the development of information or the use by any licensee of gaming device or individual game performance data. Nothing in this Act shall inhibit or prohibit the Board from the use of gaming device or individual game performance data in its regulatory duties. The Board shall adopt rules to ensure that all licensees are treated and all licensees act in a non-discriminatory manner and develop processes and penalties to enforce those rules.
(Source: P.A. 98-31, eff. 6-24-13; 98-377, eff. 1-1-14; 98-582, eff. 8-27-13; 98-756, eff. 7-16-14.)

(230 ILCS 40/20)
Sec. 20. Direct dispensing of receipt tickets only. A video gaming terminal may not directly dispense coins, cash, tokens, or any other article of exchange or value except for receipt tickets. Tickets shall be dispensed by pressing the ticket dispensing button on the video gaming terminal at the end of one's turn or play. The ticket shall indicate the total amount of credits and the cash award, the time of day in a 24-hour format showing hours and minutes, the date, the terminal serial number, the sequential number of the ticket, and an encrypted validation number from which the validity of the prize may be determined. The player shall turn in this ticket to the appropriate person at the licensed establishment, licensed truck stop establishment, licensed fraternal establishment, or licensed veterans establishment to receive the cash award. The cost of the credit shall be one cent, 5 cents, 10 cents, or 25 cents, and the maximum wager played per hand shall not exceed $2. No cash award for the maximum wager on any individual hand shall exceed $500.
(Source: P.A. 96-34, eff. 7-13-09; 96-1410, eff. 7-30-10.)

(230 ILCS 40/25)
Sec. 25. Restriction of licensees.
(a) Manufacturer. A person may not be licensed as a manufacturer of a video gaming terminal in Illinois unless the person has a valid manufacturer's license issued under this Act. A manufacturer may only sell video gaming terminals for use in Illinois to persons having a valid distributor's license.
(b) Distributor. A person may not sell, distribute, or lease or market a video gaming terminal in Illinois unless the person has a valid distributor's license issued under this Act. A distributor may only sell video gaming terminals for use in Illinois to persons having a valid distributor's or terminal operator's license.
(c) Terminal operator. A person may not own, maintain, or place a video gaming terminal unless he has a valid terminal operator's license issued under this Act. A terminal operator may only place video gaming terminals for use in Illinois in licensed establishments, licensed truck stop establishments, licensed fraternal establishments, and licensed veterans establishments. No terminal operator may give anything of value, including but not limited to a loan or financing arrangement, to a licensed establishment, licensed truck stop establishment, licensed fraternal establishment, or licensed veterans establishment as any incentive or inducement to locate video terminals in that establishment. Of the after-tax profits from a video gaming terminal, 50% shall be paid to the terminal operator and 50% shall be paid to the licensed establishment, licensed truck stop establishment, licensed fraternal establishment, or licensed veterans establishment, notwithstanding any agreement to the contrary. A video terminal operator that violates one or more requirements of this subsection is guilty of a Class 4 felony and is subject to termination of his or her license by the Board.
(d) Licensed technician. A person may not service, maintain, or repair a video gaming terminal in this State unless he or she (1) has a valid technician's license issued under this Act, (2) is a terminal operator, or (3) is employed by a terminal operator, distributor, or manufacturer.
(d-5) Licensed terminal handler. No person, including, but not limited to, an employee or independent contractor working for a manufacturer, distributor, supplier, technician, or terminal operator licensed pursuant to this Act, shall have possession or control of a video gaming terminal, or access to the inner workings of a video gaming terminal, unless that person possesses a valid terminal handler's license issued under this Act.
(e) Licensed establishment. No video gaming terminal may be placed in any licensed establishment, licensed veterans establishment, licensed truck stop establishment, or licensed fraternal establishment unless the owner or agent of the owner of the licensed establishment, licensed veterans establishment, licensed truck stop establishment, or licensed fraternal establishment has entered into a written use agreement with the terminal operator for placement of the terminals. A copy of the use agreement shall be on file in the terminal operator's place of business and available for inspection by individuals authorized by the Board. A licensed establishment, licensed truck stop establishment, licensed veterans establishment, or licensed fraternal establishment may operate up to 5 video gaming terminals on its premises at any time.
(f) (Blank).
(g) Financial interest restrictions. As used in this Act, "substantial interest" in a partnership, a corporation, an organization, an association, a business, or a limited liability company means:
(A) When, with respect to a sole proprietorship, an

individual or his or her spouse owns, operates, manages, or conducts, directly or indirectly, the organization, association, or business, or any part thereof; or

(B) When, with respect to a partnership, the

individual or his or her spouse shares in any of the profits, or potential profits, of the partnership activities; or

(C) When, with respect to a corporation, an

individual or his or her spouse is an officer or director, or the individual or his or her spouse is a holder, directly or beneficially, of 5% or more of any class of stock of the corporation; or

(D) When, with respect to an organization not covered

in (A), (B) or (C) above, an individual or his or her spouse is an officer or manages the business affairs, or the individual or his or her spouse is the owner of or otherwise controls 10% or more of the assets of the organization; or

(E) When an individual or his or her spouse furnishes

5% or more of the capital, whether in cash, goods, or services, for the operation of any business, association, or organization during any calendar year; or

(F) When, with respect to a limited liability

company, an individual or his or her spouse is a member, or the individual or his or her spouse is a holder, directly or beneficially, of 5% or more of the membership interest of the limited liability company.

For purposes of this subsection (g), "individual" includes all individuals or their spouses whose combined interest would qualify as a substantial interest under this subsection (g) and whose activities with respect to an organization, association, or business are so closely aligned or coordinated as to constitute the activities of a single entity.
(h) Location restriction. A licensed establishment, licensed truck stop establishment, licensed fraternal establishment, or licensed veterans establishment that is (i) located within 1,000 feet of a facility operated by an organization licensee licensed under the Illinois Horse Racing Act of 1975 or the home dock of a riverboat licensed under the Riverboat Gambling Act or (ii) located within 100 feet of a school or a place of worship under the Religious Corporation Act, is ineligible to operate a video gaming terminal. The location restrictions in this subsection (h) do not apply if (A) a facility operated by an organization licensee, a school, or a place of worship moves to or is established within the restricted area after a licensed establishment, licensed truck stop establishment, licensed fraternal establishment, or licensed veterans establishment becomes licensed under this Act or (B) a school or place of worship moves to or is established within the restricted area after a licensed establishment, licensed truck stop establishment, licensed fraternal establishment, or licensed veterans establishment obtains its original liquor license. For the purpose of this subsection, "school" means an elementary or secondary public school, or an elementary or secondary private school registered with or recognized by the State Board of Education.
Notwithstanding the provisions of this subsection (h), the Board may waive the requirement that a licensed establishment, licensed truck stop establishment, licensed fraternal establishment, or licensed veterans establishment not be located within 1,000 feet from a facility operated by an organization licensee licensed under the Illinois Horse Racing Act of 1975 or the home dock of a riverboat licensed under the Riverboat Gambling Act. The Board shall not grant such waiver if there is any common ownership or control, shared business activity, or contractual arrangement of any type between the establishment and the organization licensee or owners licensee of a riverboat. The Board shall adopt rules to implement the provisions of this paragraph.
(i) Undue economic concentration. In addition to considering all other requirements under this Act, in deciding whether to approve the operation of video gaming terminals by a terminal operator in a location, the Board shall consider the impact of any economic concentration of such operation of video gaming terminals. The Board shall not allow a terminal operator to operate video gaming terminals if the Board determines such operation will result in undue economic concentration. For purposes of this Section, "undue economic concentration" means that a terminal operator would have such actual or potential influence over video gaming terminals in Illinois as to:
(1) substantially impede or suppress competition

among terminal operators;

(2) adversely impact the economic stability of the

video gaming industry in Illinois; or

(3) negatively impact the purposes of the Video

Gaming Act.

The Board shall adopt rules concerning undue economic concentration with respect to the operation of video gaming terminals in Illinois. The rules shall include, but not be limited to, (i) limitations on the number of video gaming terminals operated by any terminal operator within a defined geographic radius and (ii) guidelines on the discontinuation of operation of any such video gaming terminals the Board determines will cause undue economic concentration.
(j) The provisions of the Illinois Antitrust Act are fully and equally applicable to the activities of any licensee under this Act.
(Source: P.A. 97-333, eff. 8-12-11; 98-31, eff. 6-24-13; 98-77, eff. 7-15-13; 98-112, eff. 7-26-13; 98-756, eff. 7-16-14.)

(230 ILCS 40/26)
Sec. 26. Residency requirement. Each licensed distributor, terminal operator, and person with a substantial interest in a licensed distributor or terminal operator must be an Illinois resident. However, if an out-of-state distributor or terminal operator has performed its respective business within Illinois for at least 48 months prior to the effective date of this Act, the out-of-state person may be eligible for licensing under this Act, upon application to and approval of the Board. The Board shall adopt rules to implement this Section.
(Source: P.A. 96-38, eff. 7-13-09.)

(230 ILCS 40/27)
Sec. 27. Prohibition of video gaming by political subdivision. A municipality may pass an ordinance prohibiting video gaming within the corporate limits of the municipality. A county board may, for the unincorporated area of the county, pass an ordinance prohibiting video gaming within the unincorporated area of the county.
(Source: P.A. 96-34, eff. 7-13-09.)

(230 ILCS 40/30)
Sec. 30. Multiple types of licenses prohibited. A video gaming terminal manufacturer may not be licensed as a video gaming terminal operator or own, manage, or control a licensed establishment, licensed truck stop establishment, licensed fraternal establishment, or licensed veterans establishment, and shall be licensed to sell only to persons having a valid distributor's license or, if the manufacturer also holds a valid distributor's license, to sell, distribute, lease, or market to persons having a valid terminal operator's license. A video gaming terminal distributor may not be licensed as a video gaming terminal operator or own, manage, or control a licensed establishment, licensed truck stop establishment, licensed fraternal establishment, or licensed veterans establishment, and shall only contract with a licensed terminal operator. A video gaming terminal operator may not be licensed as a video gaming terminal manufacturer or distributor or own, manage, or control a licensed establishment, licensed truck stop establishment, licensed fraternal establishment, or licensed veterans establishment, and shall be licensed only to contract with licensed distributors and licensed establishments, licensed truck stop establishments, licensed fraternal establishments, and licensed veterans establishments. An owner or manager of a licensed establishment, licensed truck stop establishment, licensed fraternal establishment, or licensed veterans establishment may not be licensed as a video gaming terminal manufacturer, distributor, or operator, and shall only contract with a licensed operator to place and service this equipment.
(Source: P.A. 96-34, eff. 7-13-09; 96-1410, eff. 7-30-10.)

(230 ILCS 40/35)
Sec. 35. Display of license; confiscation; violation as felony.
(a) Each video gaming terminal shall be licensed by the Board before placement or operation on the premises of a licensed establishment, licensed truck stop establishment, licensed fraternal establishment, or licensed veterans establishment. The license of each video gaming terminal shall be maintained at the location where the video gaming terminal is operated. Failure to do so is a petty offense with a fine not to exceed $100. Any licensed establishment, licensed truck stop establishment, licensed fraternal establishment, or licensed veterans establishment used for the conduct of gambling games in violation of this Act shall be considered a gambling place in violation of Section 28-3 of the Criminal Code of 2012. Every gambling device found in a licensed establishment, licensed truck stop establishment, licensed fraternal establishment, or licensed veterans establishment operating gambling games in violation of this Act shall be subject to seizure, confiscation, and destruction as provided in Section 28-5 of the Criminal Code of 2012. Any license issued under the Liquor Control Act of 1934 to any owner or operator of a licensed establishment, licensed truck stop establishment, licensed fraternal establishment, or licensed veterans establishment that operates or permits the operation of a video gaming terminal within its establishment in violation of this Act shall be immediately revoked. No person may own, operate, have in his or her possession or custody or under his or her control, or permit to be kept in any place under his or her possession or control, any device that awards credits and contains a circuit, meter, or switch capable of removing and recording the removal of credits when the award of credits is dependent upon chance.
Nothing in this Section shall be deemed to prohibit the use of a game device only if the game device is used in an activity that is not gambling under subsection (b) of Section 28-1 of the Criminal Code of 2012.
A violation of this Section is a Class 4 felony. All devices that are owned, operated, or possessed in violation of this Section are hereby declared to be public nuisances and shall be subject to seizure, confiscation, and destruction as provided in Section 28-5 of the Criminal Code of 2012.
The provisions of this Section do not apply to devices or electronic video game terminals licensed pursuant to this Act. A video gaming terminal operated for amusement only and bearing a valid amusement tax sticker shall not be subject to this Section until 30 days after the Board establishes that the central communications system is functional.
(b) (1) The odds of winning each video game shall be posted on or near each video gaming terminal. The manner in which the odds are calculated and how they are posted shall be determined by the Board by rule.
(2) No video gaming terminal licensed under this Act may be played except during the legal hours of operation allowed for the consumption of alcoholic beverages at the licensed establishment, licensed fraternal establishment, or licensed veterans establishment. A licensed establishment, licensed fraternal establishment, or licensed veterans establishment that violates this subsection is subject to termination of its license by the Board.
(Source: P.A. 97-1150, eff. 1-25-13; 98-111, eff. 1-1-14.)

(230 ILCS 40/40)
Sec. 40. Video gaming terminal use by minors prohibited. No licensee shall cause or permit any person under the age of 21 years to use or play a video gaming terminal. Any licensee who knowingly permits a person under the age of 21 years to use or play a video gaming terminal is guilty of a business offense and shall be fined an amount not to exceed $5,000.
(Source: P.A. 96-34, eff. 7-13-09.)

(230 ILCS 40/45)
Sec. 45. Issuance of license.
(a) The burden is upon each applicant to demonstrate his suitability for licensure. Each video gaming terminal manufacturer, distributor, supplier, operator, handler, licensed establishment, licensed truck stop establishment, licensed fraternal establishment, and licensed veterans establishment shall be licensed by the Board. The Board may issue or deny a license under this Act to any person pursuant to the same criteria set forth in Section 9 of the Riverboat Gambling Act.
(a-5) The Board shall not grant a license to a person who has facilitated, enabled, or participated in the use of coin-operated devices for gambling purposes or who is under the significant influence or control of such a person. For the purposes of this Act, "facilitated, enabled, or participated in the use of coin-operated amusement devices for gambling purposes" means that the person has been convicted of any violation of Article 28 of the Criminal Code of 1961 or the Criminal Code of 2012. If there is pending legal action against a person for any such violation, then the Board shall delay the licensure of that person until the legal action is resolved.
(b) Each person seeking and possessing a license as a video gaming terminal manufacturer, distributor, supplier, operator, handler, licensed establishment, licensed truck stop establishment, licensed fraternal establishment, or licensed veterans establishment shall submit to a background investigation conducted by the Board with the assistance of the State Police or other law enforcement. To the extent that the corporate structure of the applicant allows, the background investigation shall include any or all of the following as the Board deems appropriate or as provided by rule for each category of licensure: (i) each beneficiary of a trust, (ii) each partner of a partnership, (iii) each member of a limited liability company, (iv) each director and officer of a publicly or non-publicly held corporation, (v) each stockholder of a non-publicly held corporation, (vi) each stockholder of 5% or more of a publicly held corporation, or (vii) each stockholder of 5% or more in a parent or subsidiary corporation.
(c) Each person seeking and possessing a license as a video gaming terminal manufacturer, distributor, supplier, operator, handler, licensed establishment, licensed truck stop establishment, licensed fraternal establishment, or licensed veterans establishment shall disclose the identity of every person, association, trust, corporation, or limited liability company having a greater than 1% direct or indirect pecuniary interest in the video gaming terminal operation for which the license is sought. If the disclosed entity is a trust, the application shall disclose the names and addresses of the beneficiaries; if a corporation, the names and addresses of all stockholders and directors; if a limited liability company, the names and addresses of all members; or if a partnership, the names and addresses of all partners, both general and limited.
(d) No person may be licensed as a video gaming terminal manufacturer, distributor, supplier, operator, handler, licensed establishment, licensed truck stop establishment, licensed fraternal establishment, or licensed veterans establishment if that person has been found by the Board to:
(1) have a background, including a criminal record,

reputation, habits, social or business associations, or prior activities that pose a threat to the public interests of the State or to the security and integrity of video gaming;

(2) create or enhance the dangers of unsuitable,

unfair, or illegal practices, methods, and activities in the conduct of video gaming; or

(3) present questionable business practices and

financial arrangements incidental to the conduct of video gaming activities.

(e) Any applicant for any license under this Act has the burden of proving his or her qualifications to the satisfaction of the Board. The Board may adopt rules to establish additional qualifications and requirements to preserve the integrity and security of video gaming in this State.
(f) A non-refundable application fee shall be paid at the time an application for a license is filed with the Board in the following amounts:
(1) Manufacturer................................$5,000
(2) Distributor.................................$5,000
(3) Terminal operator...........................$5,000
(4) Supplier....................................$2,500
(5) Technician....................................$100
(6) Terminal Handler...............................$50
(g) The Board shall establish an annual fee for each license not to exceed the following:
(1) Manufacturer...............................$10,000
(2) Distributor................................$10,000
(3) Terminal operator...........................$5,000
(4) Supplier....................................$2,000
(5) Technician....................................$100
(6) Licensed establishment, licensed truck stop
establishment, licensed fraternal establishment,
or licensed veterans establishment....................$100
(7) Video gaming terminal.........................$100
(8) Terminal Handler...............................$50
(h) A terminal operator and a licensed establishment, licensed truck stop establishment, licensed fraternal establishment, or licensed veterans establishment shall equally split the fees specified in item (7) of subsection (g).
(Source: P.A. 97-1150, eff. 1-25-13; 98-31, eff. 6-24-13; 98-587, eff. 8-27-13; 98-756, eff. 7-16-14.)

(230 ILCS 40/50)
Sec. 50. Distribution of license fees.
(a) All fees collected under Section 45 shall be deposited into the State Gaming Fund.
(b) Fees collected under Section 45 shall be used as follows:
(1) Twenty-five percent shall be paid, subject to

appropriation by the General Assembly, to the Department of Human Services for administration of programs for the treatment of compulsive gambling.

(2) Seventy-five percent shall be used for the

administration of this Act.

(c) All licenses issued by the Board under this Act are renewable annually unless sooner cancelled or terminated. No license issued under this Act is transferable or assignable.
(Source: P.A. 96-34, eff. 7-13-09; 96-37, eff. 7-13-09.)

(230 ILCS 40/55)
Sec. 55. Precondition for licensed location. In all cases of application for a licensed location, to operate a video gaming terminal, each licensed establishment, licensed fraternal establishment, or licensed veterans establishment shall possess a valid liquor license issued by the Illinois Liquor Control Commission in effect at the time of application and at all times thereafter during which a video gaming terminal is made available to the public for play at that location. Video gaming terminals in a licensed location shall be operated only during the same hours of operation generally permitted to holders of a license under the Liquor Control Act of 1934 within the unit of local government in which they are located. A licensed truck stop establishment that does not hold a liquor license may operate video gaming terminals on a continuous basis. A licensed fraternal establishment or licensed veterans establishment that does not hold a liquor license may operate video gaming terminals if (i) the establishment is located in a county with a population between 6,500 and 7,000, based on the 2000 U.S. Census, (ii) the county prohibits by ordinance the sale of alcohol, and (iii) the establishment is in a portion of the county where the sale of alcohol is prohibited. A licensed fraternal establishment or licensed veterans establishment that does not hold a liquor license may operate video gaming terminals if (i) the establishment is located in a municipality within a county with a population between 8,500 and 9,000 based on the 2000 U.S. Census and (ii) the municipality or county prohibits or limits the sale of alcohol by ordinance in a way that prohibits the establishment from selling alcohol.
(Source: P.A. 96-34, eff. 7-13-09; 96-1410, eff. 7-30-10; 97-594, eff. 8-26-11.)

(230 ILCS 40/57)
Sec. 57. Insurance. Each terminal operator shall maintain liability insurance on any gaming device that it places in a licensed video gaming location in an amount set by the Board.
(Source: P.A. 96-34, eff. 7-13-09; 96-1410, eff. 7-30-10.)

(230 ILCS 40/58)
Sec. 58. Location of terminals. Video gaming terminals must be located in an area restricted to persons over 21 years of age the entrance to which is within the view of at least one employee, who is over 21 years of age, of the establishment in which they are located. The placement of video gaming terminals in licensed establishments, licensed truck stop establishments, licensed fraternal establishments, and licensed veterans establishments shall be subject to the rules promulgated by the Board pursuant to the Illinois Administrative Procedure Act.
(Source: P.A. 96-34, eff. 7-13-09; 96-37, eff. 7-13-09.)

(230 ILCS 40/60)
Sec. 60. Imposition and distribution of tax.
(a) A tax of 30% is imposed on net terminal income and shall be collected by the Board.
(b) Of the tax collected under this Section, five-sixths shall be deposited into the Capital Projects Fund and one-sixth shall be deposited into the Local Government Video Gaming Distributive Fund.
(c) Revenues generated from the play of video gaming terminals shall be deposited by the terminal operator, who is responsible for tax payments, in a specially created, separate bank account maintained by the video gaming terminal operator to allow for electronic fund transfers of moneys for tax payment.
(d) Each licensed establishment, licensed truck stop establishment, licensed fraternal establishment, and licensed veterans establishment shall maintain an adequate video gaming fund, with the amount to be determined by the Board.
(e) The State's percentage of net terminal income shall be reported and remitted to the Board within 15 days after the 15th day of each month and within 15 days after the end of each month by the video terminal operator. A video terminal operator who falsely reports or fails to report the amount due required by this Section is guilty of a Class 4 felony and is subject to termination of his or her license by the Board. Each video terminal operator shall keep a record of net terminal income in such form as the Board may require. All payments not remitted when due shall be paid together with a penalty assessment on the unpaid balance at a rate of 1.5% per month.
(Source: P.A. 96-34, eff. 7-13-09; 96-37, eff. 7-13-09.)

(230 ILCS 40/65)
Sec. 65. Fees. A non-home rule unit of government may not impose any fee for the operation of a video gaming terminal in excess of $25 per year.
(Source: P.A. 96-34, eff. 7-13-09.)

(230 ILCS 40/70)
Sec. 70. Referendum. Upon the filing in the office of the clerk, at least 90 days before an election in any municipality or county, as the case may be, of a petition directed to such clerk, containing the signatures of not less than 25% of the legal voters of that municipality or county, the clerk shall certify such proposition to the proper election officials, who shall submit the proposition at such election to the voters of such municipality or county. The proposition shall be in the following form:
--------------------------------------------------------------
Shall video gaming YES
be prohibited in -----------------------
.................? NO
--------------------------------------------------------------
If a majority of the voters voting upon such last mentioned proposition in any municipality or county vote "YES", such video gaming shall be prohibited in such municipality or county. The petition mentioned in this Section shall be a public document and shall be subject to inspection by the public.
(Source: P.A. 96-34, eff. 7-13-09.)

(230 ILCS 40/75)
Sec. 75. Revenue sharing; Local Government Video Gaming Distributive Fund.
(a) As soon as may be after the first day of each month, the Department of Revenue shall allocate among those municipalities and counties of this State that have not prohibited video gaming pursuant to Section 27 or Section 70 the amount available in the Local Government Video Gaming Distributive Fund, a special fund in the State Treasury, as provided in Section 60. The Department shall then certify such allocations to the State Comptroller, who shall pay over to those eligible municipalities and counties the respective amounts allocated to them. The amount of such funds allocable to each such municipality and county shall be in proportion to the tax revenue generated from video gaming within the eligible municipality or county compared to the tax revenue generated from video gaming Statewide.
(b) The amounts allocated and paid to a municipality or county of this State pursuant to the provisions of this Section may be used for any general corporate purpose authorized for that municipality or county.
(c) Upon determination by the Department that an amount has been paid pursuant to this Section in excess of the amount to which the county or municipality receiving such payment was entitled, the county or municipality shall, upon demand by the Department, repay such amount. If such repayment is not made within a reasonable time, the Department shall withhold from future payments an amount equal to such overpayment. The Department shall redistribute the amount of such payment to the county or municipality entitled thereto.
(Source: P.A. 96-34, eff. 7-13-09.)

(230 ILCS 40/78)
Sec. 78. Authority of the Illinois Gaming Board.
(a) The Board shall have jurisdiction over and shall supervise all gaming operations governed by this Act. The Board shall have all powers necessary and proper to fully and effectively execute the provisions of this Act, including, but not limited to, the following:
(1) To investigate applicants and determine the

eligibility of applicants for licenses and to select among competing applicants the applicants which best serve the interests of the citizens of Illinois.

(2) To have jurisdiction and supervision over all

video gaming operations in this State and all persons in establishments where video gaming operations are conducted.

(3) To adopt rules for the purpose of administering

the provisions of this Act and to prescribe rules, regulations, and conditions under which all video gaming in the State shall be conducted. Such rules and regulations are to provide for the prevention of practices detrimental to the public interest and for the best interests of video gaming, including rules and regulations (i) regarding the inspection of such establishments and the review of any permits or licenses necessary to operate an establishment under any laws or regulations applicable to establishments, (ii) to impose penalties for violations of this Act and its rules, and (iii) establishing standards for advertising video gaming.

(b) The Board shall adopt emergency rules to administer this Act in accordance with Section 5-45 of the Illinois Administrative Procedure Act. For the purposes of the Illinois Administrative Procedure Act, the General Assembly finds that the adoption of rules to implement this Act is deemed an emergency and necessary to the public interest, safety, and welfare.
(Source: P.A. 98-31, eff. 6-24-13.)

(230 ILCS 40/79)
Sec. 79. Investigators. Investigators appointed by the Board pursuant to the powers conferred upon the Board by paragraph (20.6) of subsection (c) of Section 5 of the Riverboat Gambling Act and Section 80 of this Act shall have authority to conduct investigations, searches, seizures, arrests, and other duties imposed under this Act and the Riverboat Gambling Act, as deemed necessary by the Board. These investigators have and may exercise all of the rights and powers of peace officers, provided that these powers shall be (1) limited to offenses or violations occurring or committed in connection with conduct subject to this Act, including, but not limited to, the manufacture, distribution, supply, operation, placement, service, maintenance, or play of video gaming terminals and the distribution of profits and collection of revenues resulting from such play, and (2) exercised, to the fullest extent practicable, in cooperation with the local police department of the applicable municipality or, if these powers are exercised outside the boundaries of an incorporated municipality or within a municipality that does not have its own police department, in cooperation with the police department whose jurisdiction encompasses the applicable locality.
(Source: P.A. 97-809, eff. 7-13-12.)

(230 ILCS 40/80)
Sec. 80. Applicability of Illinois Riverboat Gambling Act. The provisions of the Illinois Riverboat Gambling Act, and all rules promulgated thereunder, shall apply to the Video Gaming Act, except where there is a conflict between the 2 Acts. All provisions of the Uniform Penalty and Interest Act shall apply, as far as practicable, to the subject matter of this Act to the same extent as if such provisions were included herein.
(Source: P.A. 96-37, eff. 7-13-09.)

(230 ILCS 40/85)
Sec. 85. Severability. The provisions of the Video Gaming Act are severable pursuant to Section 1.31 of the Statute on Statutes.
(Source: P.A. 96-37, eff. 7-13-09; P.A. 96-38, eff. 7-13-09.)



ARTICLE 800 - (The Capital Spending Accountability Law is compiled at 20 ILCS 3020/)

(230 ILCS 40/Art. 800 heading)



ARTICLE 900 - Amendatory Provisions

(230 ILCS 40/Art. 900 heading)



ARTICLE 9999 - Effective Date

(230 ILCS 40/Art. 9999 heading)

(230 ILCS 40/9999)
Sec. 9999. Effective date. This Act takes effect July 1, 2009, except that the changes to Sections 15-102, 15-107, 15-111, 15-112, 15-113, 15-306, 15-307, and 16-105 of the Illinois Vehicle Code take effect January 1, 2010; but this Act does not take effect at all unless House Bill 312 of the 96th General Assembly, as amended, becomes law.
(Source: P.A. 96-34, eff. 7-13-09; 96-37, eff. 7-13-09.)









Chapter 235 - LIQUOR

235 ILCS 5/ - Liquor Control Act of 1934.

Article I - Construction

(235 ILCS 5/Art. I heading)

(235 ILCS 5/1-1) (from Ch. 43, par. 93.9)
Sec. 1-1. This Act may be cited as the Liquor Control Act of 1934.
(Source: P.A. 86-1475.)

(235 ILCS 5/1-2) (from Ch. 43, par. 94)
Sec. 1-2. This Act shall be liberally construed, to the end that the health, safety, and welfare of the People of the State of Illinois shall be protected and temperance in the consumption of alcoholic liquors shall be fostered and promoted by sound and careful control and regulation of the manufacture, sale, and distribution of alcoholic liquors. The State Commission may not enforce any trade practice policy or other rule that was not adopted in accordance with the Illinois Administrative Procedure Act.
(Source: P.A. 99-46, eff. 7-15-15.)

(235 ILCS 5/1-3) (from Ch. 43, par. 95)
Sec. 1-3. Unless the context otherwise requires, words and phrases are used in this Act in the sense given them in the Sections following this Section and preceding Section 2-1.
(Source: P.A. 91-357, eff. 7-29-99.)

(235 ILCS 5/1-3.01) (from Ch. 43, par. 95.01)
Sec. 1-3.01. "Alcohol" means the product of distillation of any fermented liquid, whether rectified or diluted, whatever may be the origin thereof, and includes synthetic ethyl alcohol. It does not include denatured alcohol or wood alcohol.
(Source: P.A. 82-783.)

(235 ILCS 5/1-3.02) (from Ch. 43, par. 95.02)
Sec. 1-3.02. "Spirits" means any beverage which contains alcohol obtained by distillation, mixed with water or other substance in solution, and includes brandy, rum, whiskey, gin, or other spirituous liquors, and such liquors when rectified, blended or otherwise mixed with alcohol or other substances.
(Source: P.A. 82-783.)

(235 ILCS 5/1-3.03) (from Ch. 43, par. 95.03)
Sec. 1-3.03. "Wine" means any alcoholic beverage obtained by the fermentation of the natural contents of fruits, or vegetables, containing sugar, including such beverages when fortified by the addition of alcohol or spirits, as above defined.
(Source: P.A. 82-783.)

(235 ILCS 5/1-3.04) (from Ch. 43, par. 95.04)
Sec. 1-3.04. "Beer" means a beverage obtained by the alcoholic fermentation of an infusion or concoction of barley, or other grain, malt, and hops in water, and includes, among other things, beer, ale, stout, lager beer, porter and the like.
(Source: P.A. 82-783.)

(235 ILCS 5/1-3.05) (from Ch. 43, par. 95.05)
Sec. 1-3.05. "Alcoholic liquor" includes alcohol, spirits, wine and beer, and every liquid or solid, patented or not, containing alcohol, spirits, wine or beer, and capable of being consumed as a beverage by a human being. The provisions of this Act shall not apply to alcohol used in the manufacture of denatured alcohol produced in accordance with Acts of Congress and regulations promulgated thereunder, nor to any liquid or solid containing one-half of one per cent, or less, of alcohol by volume. No tax provided for in Article VIII of this Act shall apply to wine intended for use and used by any church or religious organization for sacramental purposes, provided that such wine shall be purchased from a licensed manufacturer or importing distributor under this Act.
(Source: P.A. 82-783.)

(235 ILCS 5/1-3.06) (from Ch. 43, par. 95.06)
Sec. 1-3.06. "Original package" means any bottle, flask, jug, can, cask, barrel, keg, hogshead or other receptacle or container, whatsoever, used, corked or capped, sealed and labeled by the manufacturer of alcoholic liquor, to contain and to convey any alcoholic liquor.
(Source: P.A. 82-783.)

(235 ILCS 5/1-3.07) (from Ch. 43, par. 95.07)
Sec. 1-3.07. "Distiller" means a person who distills, ferments, brews, makes, mixes, concocts, processes, blends, bottles or fills an original package with any alcoholic liquor.
The above definition for a distiller includes a manufacturer of wine, but does not include a manufacturer of beer or bottler of wine.
(Source: P.A. 82-783.)

(235 ILCS 5/1-3.08) (from Ch. 43, par. 95.08)
Sec. 1-3.08. "Manufacturer" means every brewer, fermenter, distiller, rectifier, wine maker, blender, processor, bottler or person who fills or refills an original package, whether for himself or for another, and others engaged in brewing, fermenting, distilling, rectifying or bottling alcoholic liquors as above defined.
(Source: P.A. 82-783.)

(235 ILCS 5/1-3.09) (from Ch. 43, par. 95.09)
Sec. 1-3.09. "Brewer" means a person who is engaged in the manufacture of beer.
(Source: P.A. 82-783.)

(235 ILCS 5/1-3.10) (from Ch. 43, par. 95.10)
Sec. 1-3.10. "Non-beverage user" means every manufacturer of any of the products set forth and described in subsection (a) of Section 8-1 of this Act, when the same contains alcoholic liquor, and all laboratories and hospitals and sanatoria using alcoholic liquor for non-beverage purposes.
(Source: P.A. 82-783.)

(235 ILCS 5/1-3.11) (from Ch. 43, par. 95.11)
Sec. 1-3.11. "Wine-manufacturer" means a person who is engaged in the manufacture of wine.
(Source: P.A. 82-783.)

(235 ILCS 5/1-3.12) (from Ch. 43, par. 95.12)
Sec. 1-3.12. "Wine-maker" means a person engaged in the making of less than 50,000 gallons of wine annually other than a person issued a Second Class wine-maker's license.
(Source: P.A. 92-378, eff. 8-16-01.)

(235 ILCS 5/1-3.13) (from Ch. 43, par. 95.13)
Sec. 1-3.13. "Manufacture" means to distill, rectify, ferment, brew, make, mix, concoct, process, blend, bottle or fill an original package with an alcoholic liquor, whether for oneself or for another, and includes blending but does not include the mixing or other preparation of drinks for serving by those persons authorized and permitted in this Act to serve drinks for consumption on the premises where sold. All containers or packages of blended alcoholic liquors shall have affixed thereto a label setting forth and stating clearly the names of all ingredients which the blended alcoholic liquors offered for sale shall contain.
(Source: P.A. 82-783.)

(235 ILCS 5/1-3.14) (from Ch. 43, par. 95.14)
Sec. 1-3.14. "Rectifier," means any person who rectifies, ferments, brews, makes, mixes, concocts, processes, blends, bottles or fills an original package with any alcoholic liquor, other than by original or continuous distillation.
(Source: P.A. 82-783.)

(235 ILCS 5/1-3.15) (from Ch. 43, par. 95.15)
Sec. 1-3.15. "Distributor" means any person, other than a manufacturer or non-resident dealer licensed under this Act, who is engaged in this State in purchasing, storing, possessing or warehousing any alcoholic liquors for resale or reselling at wholesale, whether within or without this State.
(Source: P.A. 83-1254.)

(235 ILCS 5/1-3.16) (from Ch. 43, par. 95.16)
Sec. 1-3.16. "Importing distributor" means any person other than a non-resident dealer licensed under this Act who imports into this State, from any point in the United States outside this State, whether for himself or for another, any alcoholic liquors for sale or resale, or for use in the manufacture, preparation or compounding of products other than alcoholic liquors, or who imports into this State, from any point in the United States outside this State, for consumption in any one calendar year, more than one gallon of such liquors.
(Source: P.A. 83-1254.)

(235 ILCS 5/1-3.17) (from Ch. 43, par. 95.17)
Sec. 1-3.17. "Retailer" means a person who sells, or offers for sale, alcoholic liquor for use or consumption and not for resale in any form.
(Source: P.A. 82-783.)

(235 ILCS 5/1-3.17.1) (from Ch. 43, par. 95.17.1)
Sec. 1-3.17.1. "Special event retailer" means an educational, fraternal, political, civic, religious, or non-profit organization which sells or offers for sale beer, spirits, or wine, or any combination thereof, only for consumption at the location and on the dates designated by a special event retail license.
(Source: P.A. 100-17, eff. 6-30-17.)

(235 ILCS 5/1-3.18) (from Ch. 43, par. 95.18)
Sec. 1-3.18. "Sell at retail" and "sale at retail" refer to and mean sales for use or consumption and not for resale in any form.
(Source: P.A. 82-783.)

(235 ILCS 5/1-3.19) (from Ch. 43, par. 95.19)
Sec. 1-3.19. "State Commission" means the Illinois Liquor Control Commission.
(Source: P.A. 82-783.)

(235 ILCS 5/1-3.20) (from Ch. 43, par. 95.20)
Sec. 1-3.20. "Department" means the Department of Revenue.
(Source: P.A. 82-783.)

(235 ILCS 5/1-3.21) (from Ch. 43, par. 95.21)
Sec. 1-3.21. "Sale" means any transfer, exchange or barter in any manner, or by any means whatsoever, including the transfer of alcoholic liquors by and through the transfer or negotiation of warehouse receipts or certificates, and includes and means all sales made by any person, whether principal, proprietor, agent, servant or employee. The term "sale" includes any transfer of alcoholic liquor from a foreign importer's license to an importing distributor's license even if both licenses are held by the same person.
(Source: P.A. 82-783.)

(235 ILCS 5/1-3.22) (from Ch. 43, par. 95.22)
Sec. 1-3.22. "To sell" includes to keep or expose for sale and to keep with intent to sell.
(Source: P.A. 82-783.)

(235 ILCS 5/1-3.23) (from Ch. 43, par. 95.23)
Sec. 1-3.23. "Restaurant" means any public place kept, used, maintained, advertised and held out to the public as a place where meals are served, and where meals are actually and regularly served, without sleeping accommodations, such space being provided with adequate and sanitary kitchen and dining room equipment and capacity and having employed therein a sufficient number and kind of employees to prepare, cook and serve suitable food for its guests.
(Source: P.A. 82-783.)

(235 ILCS 5/1-3.24) (from Ch. 43, par. 95.24)
Sec. 1-3.24. "Club" means a corporation organized under the laws of this State, not for pecuniary profit, solely for the promotion of some common object other than the sale or consumption of alcoholic liquors, kept, used and maintained by its members through the payment of annual dues, and owning, hiring or leasing a building or space in a building, of such extent and character as may be suitable and adequate for the reasonable and comfortable use and accommodation of its members and their guests and provided with suitable and adequate kitchen and dining room space and equipment and maintaining a sufficient number of servants and employees for cooking, preparing and serving food and meals for its members and their guests; provided, that such club files with the local liquor control commissioner at the time of its application for a license under this Act two copies of a list of names and residences of its members, and similarly files within 10 days of the election of any additional member his or her name and address; and, provided further, that its affairs and management are conducted by a board of directors, executive committee, or similar body chosen by the members at their annual meeting and that no member or any officer, agent, or employee of the club is paid, or directly or indirectly receives, in the form of salary or other compensation any profits from the distribution or sale of alcoholic liquor to the club or the members of the club or its guests introduced by members beyond the amount of such salary as may be fixed and voted at any annual meeting by the members or by its board of directors or other governing body out of the general revenue of the club.
(Source: P.A. 84-551.)

(235 ILCS 5/1-3.25) (from Ch. 43, par. 95.25)
Sec. 1-3.25. "Hotel" means every building or other structure kept, used, maintained, advertised and held out to the public to be a place where food is actually served and consumed and sleeping accommodations are offered for adequate pay to travelers and guests, whether transient, permanent or residential, in which twenty-five (25) or more rooms are used for the sleeping accommodations of such guests and having one or more public dining rooms where meals are served to such guests, such sleeping accommodations and dining rooms being conducted in the same building or buildings in connection therewith and such building or buildings, structure or structures being provided with adequate and sanitary kitchen and dining room equipment and capacity. All public dining rooms, banquet rooms, meeting rooms, room service areas, mini-bars, and other locations within or adjacent to a hotel in which alcoholic liquors are stored, offered for sale, or sold at retail shall be considered part of the hotel's licensed premises if those locations within or adjacent to the hotel are owned and managed by the hotel operator. As part of the hotel's licensed premises, each and all of those locations within or adjacent to the hotel shall be maintained and managed pursuant to a single retailer's license issued by the State Commission to the hotel operator, regardless of the number of local retailer licenses mandated by the local unit of government having jurisdiction over the hotel. Public dining rooms and other locations within or adjacent to a hotel that are owned or managed by a person other than the hotel operator and are licensed by the local unit of government having jurisdiction over the hotel to a person other than the hotel operator are not considered part of the hotel's licensed premises for purposes of this Act and, as such, must be maintained and operated under separate retailer's licenses.
(Source: P.A. 99-46, eff. 7-15-15.)

(235 ILCS 5/1-3.26) (from Ch. 43, par. 95.26)
Sec. 1-3.26. (Repealed).
(Source: P.A. 82-783. Repealed by P.A. 89-250, eff. 1-1-96.)

(235 ILCS 5/1-3.27) (from Ch. 43, par. 95.27)
Sec. 1-3.27. "Foreign importer" means anyone other than a non-resident dealer licensed under this Act who imports into this State, from any point outside the United States, any alcoholic liquors other than in bulk for sale to a licensed importing distributor.
(Source: P.A. 83-1254.)

(235 ILCS 5/1-3.28) (from Ch. 43, par. 95.28)
Sec. 1-3.28. "Broker" means (i) a person who solicits orders for or offers to sell or supply alcoholic liquors to retailers for a fee or commission, for or on behalf of a person authorized to manufacture or sell at wholesale alcoholic liquors within or without the State or (ii) a person within this State, other than a retail licensee, who, for a fee or commission, promotes, solicits, or accepts orders for alcoholic liquor, for use or consumption and not for resale, to be shipped from this State and delivered to residents outside of this State by an express company, common carrier, or contract carrier. This Section does not apply to any person who promotes, solicits, or accepts orders for wine as specifically authorized in Section 6-29 of this Act.
(Source: P.A. 90-739, eff. 8-13-98.)

(235 ILCS 5/1-3.29) (from Ch. 43, par. 95.29)
Sec. 1-3.29. "Non-resident dealer" means any person, firm, partnership, corporation or other legal business entity who or which exports into this State, from any point outside of this State, any alcoholic liquors for sale to Illinois licensed foreign importers or importing distributors. Such license shall be restricted to the actual manufacturer of such alcoholic liquors or the primary United States importer of such alcoholic liquors, if manufactured outside of the United States, or the duly registered agent of such manufacturer or importer. Registration of such agent with the State Commission, in such manner and form as it may prescribe, shall be a prerequisite to the issuance of such license to an agent.
Any licensed Illinois manufacturer of Class 1, Class 2, or Class 3 may obtain a Non-Resident Dealer's License at no fee. A manufacturer whose production of alcoholic liquor is less than 500,000 gallons per year may obtain a Non-Resident Dealer's License for an annual fee of $75.
(Source: P.A. 82-783.)

(235 ILCS 5/1-3.30) (from Ch. 43, par. 95.30)
Sec. 1-3.30. "Special event" means an event conducted by an educational, fraternal, political, civic, religious or non-profit organization.
(Source: P.A. 86-404.)

(235 ILCS 5/1-3.31) (from Ch. 43, par. 95.31)
Sec. 1-3.31. "Limited wine manufacturer" means a wine manufacturer which uses only grapes, berries, other fruits, fruit products, honey and vegetables produced or grown in Illinois, except as follows: (i) during the first 36 months of operation after first being issued a license it may use as much as 100% imported products; (ii) during the following 24 months it may use as much as 80% imported products; and (iii) thereafter it may use as much as 60% imported products. The maximum allowances on use of imported products may be temporarily increased in any year in which there is a crop shortage or severe drought in such percentages as determined by the Director of the Department of Agriculture.
(Source: P.A. 86-858; 86-1028.)

(235 ILCS 5/1-3.32)
Sec. 1-3.32. "Auction liquor license" means a person who obtains prior written approval from the State Commission to sell or offer for sale at auction, on a specified date, wine or spirits for private use or consumption, or for resale by an Illinois liquor licensee in accordance with the provisions of this Act.
(Source: P.A. 88-91.)

(235 ILCS 5/1-3.33)
Sec. 1-3.33. "Brew Pub" means a person who manufactures no more than 155,000 gallons of beer per year only at a designated licensed premises to make sales to importing distributors, distributors, and to non-licensees for use and consumption only, who stores beer at the designated premises, and who is allowed to sell at retail from the licensed premises, provided that a brew pub licensee shall not sell for off-premises consumption more than 155,000 gallons per year.
(Source: P.A. 99-448, eff. 8-24-15.)

(235 ILCS 5/1-3.34)
Sec. 1-3.34. "Caterer retailer" means a person who serves alcoholic liquors for consumption, either on-site or off-site, whether the location is licensed or unlicensed, as an incidental part of food service. Prepared meals and alcoholic liquors are sold at a package price agreed upon under contract.
(Source: P.A. 88-91.)

(235 ILCS 5/1-3.35)
Sec. 1-3.35. Special use permit license. "Special use permit license" means a license for use by a retailer to allow for the transfer of alcoholic beverages from an existing licensed retail premises to a designated site for a specific event.
(Source: P.A. 88-91; 89-250, eff. 1-1-96.)

(235 ILCS 5/1-3.36)
Sec. 1-3.36. Private function. "Private function" means a prearranged private party, function, or event for a specific social or business occasion, either by invitation or reservation and not open to the general public, where the guests in attendance are served in a room or rooms designated and used exclusively for the private party, function, or event.
(Source: P.A. 89-250, eff. 1-1-96.)

(235 ILCS 5/1-3.37)
Sec. 1-3.37. "Council" means the Grape and Wine Resources Council.
(Source: P.A. 90-77, eff. 7-8-97.)

(235 ILCS 5/1-3.38)
Sec. 1-3.38. Class 1 brewer. "Class 1 brewer" means a person who is a holder of a brewer license or non-resident dealer license who manufactures up to 930,000 gallons of beer per year and who may make sales and deliveries to importing distributors and distributors and to retail licensees in accordance with the conditions set forth in paragraph (18) of subsection (a) of Section 3-12 of this Act.
(Source: P.A. 98-401, eff. 8-16-13; 99-448, eff. 8-24-15.)

(235 ILCS 5/1-3.39)
Sec. 1-3.39. Homemade brewed beverage. "Homemade brewed beverage" means beer or any other beverage obtained by the alcoholic fermentation of an infusion or concoction of grains, sugars, or both in water and includes, but is not limited to, beer, mead, and cider made by a person 21 years of age or older, through his or her own efforts, fermented at his or her place of residence, fermented at another place of residence of a homemade brewed beverage brewer, or fermented at a premises of a commercial enterprise that is engaged primarily in selling supplies and equipment for use by home brewers and not for a commercial purpose but for consumption by that person or his or her family, neighbors, guests, and friends or for use at an exhibition, demonstration, judging, tasting, or sampling with sampling sizes as authorized by Section 6-31 of this Act or as part of a contest or competition authorized by Section 6-36 of this Act.
(Source: P.A. 98-55, eff. 7-5-13.)

(235 ILCS 5/1-3.40)
Sec. 1-3.40. Manufacturer class license holder. "Manufacturer class license holder" means any holder of a Manufacturer's license as provided in Section 5-1 of this Act. The Manufacturer's licenses are: a Class 1. Distiller, a Class 2. Rectifier, a Class 3. Brewer, a Class 4. First Class Wine Manufacturer, a Class 5. Second Class Wine Manufacturer, a Class 6. First Class Winemaker, a Class 7. Second Class Winemaker, a Class 8. Limited Wine Manufacturer, a Class 9. Craft Distiller, and a Class 10. Craft Brewer and any future Manufacturer's licenses established by law.
(Source: P.A. 99-282, eff. 8-5-15; 99-642, eff. 7-28-16.)

(235 ILCS 5/1-3.41)
Sec. 1-3.41. Non-alcoholic merchandise. "Non-alcoholic merchandise" means any good or commodity that contains less than 0.5 percent alcohol by volume. For purposes of this Act, "non-alcoholic merchandise" does not include trade fixtures, equipment, or furnishings that are used or intended for the limited purpose of storing, servicing, displaying, advertising, furnishing, selling, or aiding in the sale of alcoholic liquors.
(Source: P.A. 99-282, eff. 8-5-15.)

(235 ILCS 5/1-3.42)
Sec. 1-3.42. Class 2 brewer. "Class 2 brewer" means a person who is a holder of a brewer license or non-resident dealer license who manufactures up to 3,720,000 gallons of beer per year for sale to a licensed importing distributor or distributor.
(Source: P.A. 99-448, eff. 8-24-15; 99-642, eff. 7-28-16.)



Article II - Scope Of Act

(235 ILCS 5/Art. II heading)

(235 ILCS 5/2-1) (from Ch. 43, par. 96)
Sec. 2-1. No person shall manufacture, bottle, blend, sell, barter, transport, transfer into this State from a point outside this State, deliver, furnish or possess any alcoholic liquor for beverage purposes, unless such person has been issued a license by the Commission or except as permitted by Section 6-29 of this Act or except as otherwise specifically provided in this Act; provided, however, nothing herein contained shall prevent the possession and transportation of alcoholic liquor by the possessor for the personal use of the possessor, his family and guests, nor prevent the making of wine, cider or other alcoholic liquor by a person from fruits, vegetables or grains, or the products thereof, by simple fermentation and without distillation, if it is made solely for the use of the maker, his family and his guests; and provided further that nothing herein contained shall prevent any duly licensed practicing physician or dentist from possessing or using alcoholic liquor in the strict practice of his profession, or any hospital or other institution caring for sick and diseased persons, from possessing and using alcoholic liquor for the treatment of bona fide patients of such hospital or other institution; and provided further that any drug store employing a licensed pharmacist may possess and use alcoholic liquors in the concoction of prescriptions of duly licensed physicians; and provided further, that the possession and dispensation of wine by an authorized representative of any church for the purpose of conducting any bona fide rite or religious ceremony conducted by such church shall not be prohibited by this Act.
(Source: P.A. 90-739, eff. 8-13-98.)



Article III - State Control Commission

(235 ILCS 5/Art. III heading)

(235 ILCS 5/3-1) (from Ch. 43, par. 97)
Sec. 3-1. There is hereby created an Illinois Liquor Control Commission consisting of 7 members to be appointed by the Governor with the advice and consent of the Senate, no more than 4 of whom shall be members of the same political party.
(Source: P.A. 91-798, eff. 7-9-00.)

(235 ILCS 5/3-2) (from Ch. 43, par. 98)
Sec. 3-2. Immediately, or soon as may be after the effective date of this Act, the Governor shall appoint 3 members of the commission, one of whom shall be designated as "Chairman", one to hold office for a period of 2 years, one to hold office for a period of 4 years and one to hold office for a period of 6 years. Immediately, or as soon as may be after the effective date of this amendatory Act of 1983, the Governor shall appoint 2 members to the commission to the offices created by this amendatory Act of 1983, one for an initial term expiring the third Monday in January of 1986 and one for an initial term expiring the third Monday in January of 1988. At the expiration of the term of any such commissioner the Governor shall reappoint said commissioner or appoint a successor of said commissioner for a period of 6 years. The Governor shall have power to fill vacancies in the office of any commissioner.
Notwithstanding any provision of this Section to the contrary, the term of office of each member of the commission is abolished on the effective date of this amendatory Act of 1985, but the incumbent members shall continue to exercise all of the powers and be subject to all of the duties of members of the commission until their respective successors are appointed and qualified. The Governor shall appoint 2 members of the commission whose terms of office shall expire on February 1, 1986, 2 members of the commission whose terms of office shall expire on February 1, 1988, and one member of the commission whose term shall expire on February 1, 1990. Their respective successors shall be appointed for terms of 6 years from the first day of February of the year of appointment. Each member shall serve until his successor is appointed and qualified.
The initial term of both of the 2 additional members appointed pursuant to this amendatory Act of the 91st General Assembly shall expire on February 1, 2006. Their respective successors shall be appointed for terms of 6 years from the first day of February of the year of appointment. Each member shall serve until his or her successor is appointed and qualified.
(Source: P.A. 91-798, eff. 7-9-00.)

(235 ILCS 5/3-3) (from Ch. 43, par. 99)
Sec. 3-3. A majority of the commission shall constitute a quorum to transact business, but no vacancy shall impair the right of the remaining commissioners to exercise all of the powers of the commission; and every act of a majority of the members of the commission shall be deemed to be the act of the commission. The commission shall have a secretary who shall keep a record of all proceedings, transactions, communications and official acts of the commission and who shall be custodian of all records and perform such other duties as the commission may prescribe.
(Source: P.A. 82-783.)

(235 ILCS 5/3-4) (from Ch. 43, par. 100)
Sec. 3-4. The commission shall obtain, pursuant to the provisions of the "Personnel Code" enacted by the 69th General Assembly, such inspectors, clerks and other employees as may be necessary to carry out the provisions of this Act, or to perform the duties and exercise the powers conferred by law upon the commission.
(Source: P.A. 82-783.)

(235 ILCS 5/3-5) (from Ch. 43, par. 101)
Sec. 3-5. Each commissioner, the secretary, and each person appointed by the commission shall, before entering upon the duties of his office, take and subscribe to the constitutional oath of office. The secretary and each inspector, clerk and other employee shall devote his entire time to the duties of his office.
(Source: P.A. 82-783.)

(235 ILCS 5/3-6) (from Ch. 43, par. 102)
Sec. 3-6. No person shall be appointed a commissioner, secretary, or inspector for the commission who is not a citizen of the United States. No commissioner, secretary, inspector, or other employee shall be appointed who has been convicted of any violation of any Federal or State law concerning the manufacture or sale of alcoholic liquor prior or subsequent to the passage of this Act or who has paid a fine or penalty in settlement of any prosecution against him for any violation of such laws or shall have forfeited his bond to appear in court to answer charges for any such violation, nor shall any person be appointed who has been convicted of a felony. No commissioner, inspector or other employee, may, directly or indirectly, individually or as a member of a partnership, or as a shareholder of a corporation, have any interest whatsoever in the manufacture, sale or distribution of alcoholic liquor, nor receive any compensation or profit therefrom, nor have any interest whatsoever in the purchases or sales made by the persons authorized by this Act, or to purchase or to sell alcoholic liquor. No provision of this section shall prevent any such commissioner, secretary, inspector or other employee from purchasing and keeping in his possession for the use of himself or members of his family or guests any alcoholic liquor which may be purchased or kept by any person by virtue of this Act.
(Source: P.A. 83-1254.)

(235 ILCS 5/3-7) (from Ch. 43, par. 103)
Sec. 3-7. No commissioner, secretary, or person appointed or employed by the commission, shall solicit or accept any gift, gratuity, emolument or employment from any person subject to the provisions of this Act, or from any officer, agent or employee thereof, nor solicit, request from or recommend, directly or indirectly, to any such person or to any officer, agent or employee thereof, the appointment of any person to any place or position, and every such person, and every officer, agent or employee thereof, is hereby forbidden to offer to any commissioner, secretary, or to any person appointed or employed by the commission, any gift, gratuity, emolument or employment. If any commissioner, secretary or any person appointed or employed by the commission, shall violate any of the provisions of this Section, he shall be removed from the office or employment held by him. Every person violating the provisions of this Section shall be guilty of a Class A misdemeanor.
(Source: P.A. 82-783.)

(235 ILCS 5/3-8) (from Ch. 43, par. 104)
Sec. 3-8. Before entering upon the duties of his office, each commissioner shall give a bond, with surety to be approved by the Governor, in the sum of five thousand dollars ($5,000) for the faithful performance of his duties as such commissioner. Before entering upon the duties of his office the secretary shall give a bond, with surety to be approved by the Governor, in the sum of five thousand dollars ($5,000) for the faithful performance of his duties as secretary.
(Source: P.A. 82-783.)

(235 ILCS 5/3-9) (from Ch. 43, par. 105)
Sec. 3-9. Compensation of commissioners, secretary, and employees. The chairman of the Commission shall receive an annual salary of $32,000 or such greater amount as may be set by the Compensation Review Board. The other commissioners shall receive an annual salary of $28,000 or such greater amount as may be set by the Compensation Review Board. The secretary of the Commission shall receive an annual salary as set by the Compensation Review Board. All clerks, inspectors, and employees of the Commission shall receive reasonable compensation in an amount fixed by the Commission, subject to the approval in writing of the Governor.
(Source: P.A. 91-798, eff. 7-9-00.)

(235 ILCS 5/3-10) (from Ch. 43, par. 106)
Sec. 3-10. The commissioners, the secretary, and all clerks, inspectors and other employees shall be reimbursed for all actual and necessary traveling and other expenses and disbursements incurred or made by them in the discharge of their official duties. The commission may also incur necessary expenses for office furniture and other incidental expenses.
(Source: P.A. 82-783.)

(235 ILCS 5/3-11) (from Ch. 43, par. 107)
Sec. 3-11. Principal office; meetings; seal; proceedings. The principal office of the Commission shall be in Chicago, but the Commission may, with the approval of the Governor, establish and maintain branch offices at other places. The Commission shall hold regular meetings at least once a month at its office, and may hold such special meetings as it may deem necessary at any time and at any place within the State. The Commission may, for authentication of its records, process and proceedings, adopt, keep and use a common seal, of which seal judicial notice shall be taken in all of the courts of the State, and any process, notice or other paper which the Commission may be authorized by law to issue, shall be deemed sufficient if signed by the secretary of said Commission and authenticated by such seal; and all acts, orders, proceedings, rules, regulations, entries, minutes, and other records of said Commission, and all reports and documents filed with said Commission may be proved in any court of this State by copy thereof certified to by the secretary of said Commission with the seal of said Commission attached.
(Source: P.A. 89-250, eff. 1-1-96.)

(235 ILCS 5/3-12)
Sec. 3-12. Powers and duties of State Commission.
(a) The State commission shall have the following powers, functions, and duties:
(1) To receive applications and to issue licenses to

manufacturers, foreign importers, importing distributors, distributors, non-resident dealers, on premise consumption retailers, off premise sale retailers, special event retailer licensees, special use permit licenses, auction liquor licenses, brew pubs, caterer retailers, non-beverage users, railroads, including owners and lessees of sleeping, dining and cafe cars, airplanes, boats, brokers, and wine maker's premises licensees in accordance with the provisions of this Act, and to suspend or revoke such licenses upon the State commission's determination, upon notice after hearing, that a licensee has violated any provision of this Act or any rule or regulation issued pursuant thereto and in effect for 30 days prior to such violation. Except in the case of an action taken pursuant to a violation of Section 6-3, 6-5, or 6-9, any action by the State Commission to suspend or revoke a licensee's license may be limited to the license for the specific premises where the violation occurred. An action for a violation of this Act shall be commenced by the State Commission within 2 years after the date the State Commission becomes aware of the violation.

In lieu of suspending or revoking a license, the

commission may impose a fine, upon the State commission's determination and notice after hearing, that a licensee has violated any provision of this Act or any rule or regulation issued pursuant thereto and in effect for 30 days prior to such violation.

For the purpose of this paragraph (1), when

determining multiple violations for the sale of alcohol to a person under the age of 21, a second or subsequent violation for the sale of alcohol to a person under the age of 21 shall only be considered if it was committed within 5 years after the date when a prior violation for the sale of alcohol to a person under the age of 21 was committed.

The fine imposed under this paragraph may not exceed

$500 for each violation. Each day that the activity, which gave rise to the original fine, continues is a separate violation. The maximum fine that may be levied against any licensee, for the period of the license, shall not exceed $20,000. The maximum penalty that may be imposed on a licensee for selling a bottle of alcoholic liquor with a foreign object in it or serving from a bottle of alcoholic liquor with a foreign object in it shall be the destruction of that bottle of alcoholic liquor for the first 10 bottles so sold or served from by the licensee. For the eleventh bottle of alcoholic liquor and for each third bottle thereafter sold or served from by the licensee with a foreign object in it, the maximum penalty that may be imposed on the licensee is the destruction of the bottle of alcoholic liquor and a fine of up to $50.

Any notice issued by the State Commission to a

licensee for a violation of this Act or any notice with respect to settlement or offer in compromise shall include the field report, photographs, and any other supporting documentation necessary to reasonably inform the licensee of the nature and extent of the violation or the conduct alleged to have occurred.

(2) To adopt such rules and regulations consistent

with the provisions of this Act which shall be necessary to carry on its functions and duties to the end that the health, safety and welfare of the People of the State of Illinois shall be protected and temperance in the consumption of alcoholic liquors shall be fostered and promoted and to distribute copies of such rules and regulations to all licensees affected thereby.

(3) To call upon other administrative departments of

the State, county and municipal governments, county and city police departments and upon prosecuting officers for such information and assistance as it deems necessary in the performance of its duties.

(4) To recommend to local commissioners rules and

regulations, not inconsistent with the law, for the distribution and sale of alcoholic liquors throughout the State.

(5) To inspect, or cause to be inspected, any

premises in this State where alcoholic liquors are manufactured, distributed, warehoused, or sold. Nothing in this Act authorizes an agent of the Commission to inspect private areas within the premises without reasonable suspicion or a warrant during an inspection. "Private areas" include, but are not limited to, safes, personal property, and closed desks.

(5.1) Upon receipt of a complaint or upon having

knowledge that any person is engaged in business as a manufacturer, importing distributor, distributor, or retailer without a license or valid license, to notify the local liquor authority, file a complaint with the State's Attorney's Office of the county where the incident occurred, or initiate an investigation with the appropriate law enforcement officials.

(5.2) To issue a cease and desist notice to persons

shipping alcoholic liquor into this State from a point outside of this State if the shipment is in violation of this Act.

(5.3) To receive complaints from licensees, local

officials, law enforcement agencies, organizations, and persons stating that any licensee has been or is violating any provision of this Act or the rules and regulations issued pursuant to this Act. Such complaints shall be in writing, signed and sworn to by the person making the complaint, and shall state with specificity the facts in relation to the alleged violation. If the Commission has reasonable grounds to believe that the complaint substantially alleges a violation of this Act or rules and regulations adopted pursuant to this Act, it shall conduct an investigation. If, after conducting an investigation, the Commission is satisfied that the alleged violation did occur, it shall proceed with disciplinary action against the licensee as provided in this Act.

(6) To hear and determine appeals from orders of a

local commission in accordance with the provisions of this Act, as hereinafter set forth. Hearings under this subsection shall be held in Springfield or Chicago, at whichever location is the more convenient for the majority of persons who are parties to the hearing.

(7) The commission shall establish uniform systems of

accounts to be kept by all retail licensees having more than 4 employees, and for this purpose the commission may classify all retail licensees having more than 4 employees and establish a uniform system of accounts for each class and prescribe the manner in which such accounts shall be kept. The commission may also prescribe the forms of accounts to be kept by all retail licensees having more than 4 employees, including but not limited to accounts of earnings and expenses and any distribution, payment, or other distribution of earnings or assets, and any other forms, records and memoranda which in the judgment of the commission may be necessary or appropriate to carry out any of the provisions of this Act, including but not limited to such forms, records and memoranda as will readily and accurately disclose at all times the beneficial ownership of such retail licensed business. The accounts, forms, records and memoranda shall be available at all reasonable times for inspection by authorized representatives of the State commission or by any local liquor control commissioner or his or her authorized representative. The commission, may, from time to time, alter, amend or repeal, in whole or in part, any uniform system of accounts, or the form and manner of keeping accounts.

(8) In the conduct of any hearing authorized to be

held by the commission, to appoint, at the commission's discretion, hearing officers to conduct hearings involving complex issues or issues that will require a protracted period of time to resolve, to examine, or cause to be examined, under oath, any licensee, and to examine or cause to be examined the books and records of such licensee; to hear testimony and take proof material for its information in the discharge of its duties hereunder; to administer or cause to be administered oaths; for any such purpose to issue subpoena or subpoenas to require the attendance of witnesses and the production of books, which shall be effective in any part of this State, and to adopt rules to implement its powers under this paragraph (8).

Any Circuit Court may by order duly entered, require

the attendance of witnesses and the production of relevant books subpoenaed by the State commission and the court may compel obedience to its order by proceedings for contempt.

(9) To investigate the administration of laws in

relation to alcoholic liquors in this and other states and any foreign countries, and to recommend from time to time to the Governor and through him or her to the legislature of this State, such amendments to this Act, if any, as it may think desirable and as will serve to further the general broad purposes contained in Section 1-2 hereof.

(10) To adopt such rules and regulations consistent

with the provisions of this Act which shall be necessary for the control, sale or disposition of alcoholic liquor damaged as a result of an accident, wreck, flood, fire or other similar occurrence.

(11) To develop industry educational programs related

to responsible serving and selling, particularly in the areas of overserving consumers and illegal underage purchasing and consumption of alcoholic beverages.

(11.1) To license persons providing education and

training to alcohol beverage sellers and servers for mandatory and non-mandatory training under the Beverage Alcohol Sellers and Servers Education and Training (BASSET) programs and to develop and administer a public awareness program in Illinois to reduce or eliminate the illegal purchase and consumption of alcoholic beverage products by persons under the age of 21. Application for a license shall be made on forms provided by the State Commission.

(12) To develop and maintain a repository of license

and regulatory information.

(13) On or before January 15, 1994, the Commission

shall issue a written report to the Governor and General Assembly that is to be based on a comprehensive study of the impact on and implications for the State of Illinois of Section 1926 of the federal ADAMHA Reorganization Act of 1992 (Public Law 102-321). This study shall address the extent to which Illinois currently complies with the provisions of P.L. 102-321 and the rules promulgated pursuant thereto.

As part of its report, the Commission shall provide

the following essential information:

(i) the number of retail distributors of tobacco

products, by type and geographic area, in the State;

(ii) the number of reported citations and

successful convictions, categorized by type and location of retail distributor, for violation of the Prevention of Tobacco Use by Minors and Sale and Distribution of Tobacco Products Act and the Smokeless Tobacco Limitation Act;

(iii) the extent and nature of organized

educational and governmental activities that are intended to promote, encourage or otherwise secure compliance with any Illinois laws that prohibit the sale or distribution of tobacco products to minors; and

(iv) the level of access and availability of

tobacco products to individuals under the age of 18.

To obtain the data necessary to comply with the

provisions of P.L. 102-321 and the requirements of this report, the Commission shall conduct random, unannounced inspections of a geographically and scientifically representative sample of the State's retail tobacco distributors.

The Commission shall consult with the Department of

Public Health, the Department of Human Services, the Illinois State Police and any other executive branch agency, and private organizations that may have information relevant to this report.

The Commission may contract with the Food and Drug

Administration of the U.S. Department of Health and Human Services to conduct unannounced investigations of Illinois tobacco vendors to determine compliance with federal laws relating to the illegal sale of cigarettes and smokeless tobacco products to persons under the age of 18.

(14) On or before April 30, 2008 and every 2 years

thereafter, the Commission shall present a written report to the Governor and the General Assembly that shall be based on a study of the impact of Public Act 95-634 on the business of soliciting, selling, and shipping wine from inside and outside of this State directly to residents of this State. As part of its report, the Commission shall provide all of the following information:

(A) The amount of State excise and sales tax

revenues generated.

(B) The amount of licensing fees received.
(C) The number of cases of wine shipped from

inside and outside of this State directly to residents of this State.

(D) The number of alcohol compliance operations

conducted.

(E) The number of winery shipper's licenses

issued.

(F) The number of each of the following: reported

violations; cease and desist notices issued by the Commission; notices of violations issued by the Commission and to the Department of Revenue; and notices and complaints of violations to law enforcement officials, including, without limitation, the Illinois Attorney General and the U.S. Department of Treasury's Alcohol and Tobacco Tax and Trade Bureau.

(15) As a means to reduce the underage consumption of

alcoholic liquors, the Commission shall conduct alcohol compliance operations to investigate whether businesses that are soliciting, selling, and shipping wine from inside or outside of this State directly to residents of this State are licensed by this State or are selling or attempting to sell wine to persons under 21 years of age in violation of this Act.

(16) The Commission shall, in addition to

notifying any appropriate law enforcement agency, submit notices of complaints or violations of Sections 6-29 and 6-29.1 by persons who do not hold a winery shipper's license under this Act to the Illinois Attorney General and to the U.S. Department of Treasury's Alcohol and Tobacco Tax and Trade Bureau.

(17)(A) A person licensed to make wine under the laws

of another state who has a winery shipper's license under this Act and annually produces less than 25,000 gallons of wine or a person who has a first-class or second-class wine manufacturer's license, a first-class or second-class wine-maker's license, or a limited wine manufacturer's license under this Act and annually produces less than 25,000 gallons of wine may make application to the Commission for a self-distribution exemption to allow the sale of not more than 5,000 gallons of the exemption holder's wine to retail licensees per year.

(B) In the application, which shall be sworn under

penalty of perjury, such person shall state (1) the date it was established; (2) its volume of production and sales for each year since its establishment; (3) its efforts to establish distributor relationships; (4) that a self-distribution exemption is necessary to facilitate the marketing of its wine; and (5) that it will comply with the liquor and revenue laws of the United States, this State, and any other state where it is licensed.

(C) The Commission shall approve the application for

a self-distribution exemption if such person: (1) is in compliance with State revenue and liquor laws; (2) is not a member of any affiliated group that produces more than 25,000 gallons of wine per annum or produces any other alcoholic liquor; (3) will not annually produce for sale more than 25,000 gallons of wine; and (4) will not annually sell more than 5,000 gallons of its wine to retail licensees.

(D) A self-distribution exemption holder shall

annually certify to the Commission its production of wine in the previous 12 months and its anticipated production and sales for the next 12 months. The Commission may fine, suspend, or revoke a self-distribution exemption after a hearing if it finds that the exemption holder has made a material misrepresentation in its application, violated a revenue or liquor law of Illinois, exceeded production of 25,000 gallons of wine in any calendar year, or become part of an affiliated group producing more than 25,000 gallons of wine or any other alcoholic liquor.

(E) Except in hearings for violations of this Act or

Public Act 95-634 or a bona fide investigation by duly sworn law enforcement officials, the Commission, or its agents, the Commission shall maintain the production and sales information of a self-distribution exemption holder as confidential and shall not release such information to any person.

(F) The Commission shall issue regulations governing

self-distribution exemptions consistent with this Section and this Act.

(G) Nothing in this subsection (17) shall prohibit a

self-distribution exemption holder from entering into or simultaneously having a distribution agreement with a licensed Illinois distributor.

(H) It is the intent of this subsection (17) to

promote and continue orderly markets. The General Assembly finds that in order to preserve Illinois' regulatory distribution system it is necessary to create an exception for smaller makers of wine as their wines are frequently adjusted in varietals, mixes, vintages, and taste to find and create market niches sometimes too small for distributor or importing distributor business strategies. Limited self-distribution rights will afford and allow smaller makers of wine access to the marketplace in order to develop a customer base without impairing the integrity of the 3-tier system.

(18)(A) A class 1 brewer licensee, who must also be

either a licensed brewer or licensed non-resident dealer and annually manufacture less than 930,000 gallons of beer, may make application to the State Commission for a self-distribution exemption to allow the sale of not more than 232,500 gallons of the exemption holder's beer to retail licensees per year.

(B) In the application, which shall be sworn under

penalty of perjury, the class 1 brewer licensee shall state (1) the date it was established; (2) its volume of beer manufactured and sold for each year since its establishment; (3) its efforts to establish distributor relationships; (4) that a self-distribution exemption is necessary to facilitate the marketing of its beer; and (5) that it will comply with the alcoholic beverage and revenue laws of the United States, this State, and any other state where it is licensed.

(C) Any application submitted shall be posted on the

State Commission's website at least 45 days prior to action by the State Commission. The State Commission shall approve the application for a self-distribution exemption if the class 1 brewer licensee: (1) is in compliance with the State, revenue, and alcoholic beverage laws; (2) is not a member of any affiliated group that manufactures more than 930,000 gallons of beer per annum or produces any other alcoholic beverages; (3) shall not annually manufacture for sale more than 930,000 gallons of beer; (4) shall not annually sell more than 232,500 gallons of its beer to retail licensees; and (5) has relinquished any brew pub license held by the licensee, including any ownership interest it held in the licensed brew pub.

(D) A self-distribution exemption holder shall

annually certify to the State Commission its manufacture of beer during the previous 12 months and its anticipated manufacture and sales of beer for the next 12 months. The State Commission may fine, suspend, or revoke a self-distribution exemption after a hearing if it finds that the exemption holder has made a material misrepresentation in its application, violated a revenue or alcoholic beverage law of Illinois, exceeded the manufacture of 930,000 gallons of beer in any calendar year or became part of an affiliated group manufacturing more than 930,000 gallons of beer or any other alcoholic beverage.

(E) The State Commission shall issue rules and

regulations governing self-distribution exemptions consistent with this Act.

(F) Nothing in this paragraph (18) shall prohibit a

self-distribution exemption holder from entering into or simultaneously having a distribution agreement with a licensed Illinois importing distributor or a distributor. If a self-distribution exemption holder enters into a distribution agreement and has assigned distribution rights to an importing distributor or distributor, then the self-distribution exemption holder's distribution rights in the assigned territories shall cease in a reasonable time not to exceed 60 days.

(G) It is the intent of this paragraph (18) to

promote and continue orderly markets. The General Assembly finds that in order to preserve Illinois' regulatory distribution system, it is necessary to create an exception for smaller manufacturers in order to afford and allow such smaller manufacturers of beer access to the marketplace in order to develop a customer base without impairing the integrity of the 3-tier system.

(b) On or before April 30, 1999, the Commission shall present a written report to the Governor and the General Assembly that shall be based on a study of the impact of Public Act 90-739 on the business of soliciting, selling, and shipping alcoholic liquor from outside of this State directly to residents of this State.
As part of its report, the Commission shall provide the following information:
(i) the amount of State excise and sales tax revenues

generated as a result of Public Act 90-739;

(ii) the amount of licensing fees received as a

result of Public Act 90-739;

(iii) the number of reported violations, the number

of cease and desist notices issued by the Commission, the number of notices of violations issued to the Department of Revenue, and the number of notices and complaints of violations to law enforcement officials.

(Source: P.A. 99-78, eff. 7-20-15; 99-448, eff. 8-24-15; 100-134, eff. 8-18-17; 100-201, eff. 8-18-17.)

(235 ILCS 5/3-13) (from Ch. 43, par. 108a)
Sec. 3-13. The provisions of "The Illinois Administrative Procedure Act", as now or hereafter amended, are hereby expressly adopted and incorporated herein as though a part of this Act, and shall apply to all administrative rules and procedures of the State commission under this Act.
(Source: P.A. 82-783.)

(235 ILCS 5/3-14) (from Ch. 43, par. 109)
Sec. 3-14. Issuance of license by Commission. Nothing contained in this Act shall, however, be construed to permit the State Commission to issue any license, other than manufacturer's, foreign importer's, importing distributor's, non-resident dealer's, and distributor's, broker's and non-beverage user's license for any premises in any prohibited territory, or to issue any license other than manufacturer's, foreign importer's, importing distributor's, non-resident dealer's, distributor's, railroad's, airplane's, boat's, or broker's license, auction liquor license, or non-beverage user's license, unless the person applying for such license shall have obtained a local license for the same premises. For purposes of this Section and only in regards to a hotel, the local license issued for the same premises may include multiple local licenses issued to a hotel operator for various portions of the hotel building, structure, or adjacent property owned and managed by the hotel operator in which alcoholic liquors may be stored, offered for sale, and sold; however, all of those portions of the hotel building, structure, or adjacent property shall be considered the hotel premises for purposes of the issuance of a retailer's license by the State Commission. When such person has obtained a local license and has made application to the State Commission in conformity with this Act and paid the license fee provided, it shall be the duty of the State Commission to issue a retailer's license to him; provided, however, that the State Commission may refuse the issuance or renewal of a retailer's license, upon notice and after hearing, upon the grounds authorized in Section 6-3 of this Act, and, provided further, that the issuance of such license shall not prejudice the State Commission's action in subsequently suspending or revoking such license if it is determined by the State Commission, upon notice and after hearing, that the licensee has, within the same or the preceding license period, violated any provision of this Act or any rule or regulation issued pursuant thereto and in effect for 30 days prior to such violation. The Commission may also refuse to renew a license if the licensee has failed to pay an offer in compromise, pre-disciplinary settlement, or a fine imposed by order.
(Source: P.A. 99-46, eff. 7-15-15.)



Article IV - Local Control

(235 ILCS 5/Art. IV heading)

(235 ILCS 5/4-1) (from Ch. 43, par. 110)
Sec. 4-1. In every city, village or incorporated town, the city council or president and board of trustees, and in counties in respect of territory outside the limits of any such city, village or incorporated town the county board shall have the power by general ordinance or resolution to determine the number, kind and classification of licenses, for sale at retail of alcoholic liquor not inconsistent with this Act and the amount of the local licensee fees to be paid for the various kinds of licenses to be issued in their political subdivision, except those issued to the specific non-beverage users exempt from payment of license fees under Section 5-3 which shall be issued without payment of any local license fees, and the manner of distribution of such fees after their collection; to regulate or prohibit the presence of persons under the age of 21 on the premises of licensed retail establishments of various kinds and classifications where alcoholic liquor is drawn, poured, mixed or otherwise served for consumption on the premises; to prohibit any minor from drawing, pouring, or mixing any alcoholic liquor as an employee of any retail licensee; and to prohibit any minor from at any time attending any bar and from drawing, pouring or mixing any alcoholic liquor in any licensed retail premises; and to establish such further regulations and restrictions upon the issuance of and operations under local licenses not inconsistent with law as the public good and convenience may require; and to provide penalties for the violation of regulations and restrictions, including those made by county boards, relative to operation under local licenses; provided, however, that in the exercise of any of the powers granted in this section, the issuance of such licenses shall not be prohibited except for reasons specifically enumerated in Sections 6-2, 6-11, 6-12 and 6-25 of this Act.
However, in any municipality with a population exceeding 1,000,000 that has adopted the form of government authorized under "An Act concerning cities, villages, and incorporated towns, and to repeal certain Acts herein named", approved August 15, 1941, as amended, no person shall be granted any license or privilege to sell alcoholic liquors between the hours of two o'clock a.m. and seven o'clock a.m. on week days unless such person has given at least 14 days prior written notice to the alderman of the ward in which such person's licensed premises are located stating his intention to make application for such license or privilege and unless evidence confirming service of such written notice is included in such application. Any license or privilege granted in violation of this paragraph shall be null and void.
(Source: P.A. 99-46, eff. 7-15-15.)

(235 ILCS 5/4-2) (from Ch. 43, par. 111)
Sec. 4-2. The mayor or president of the board of trustees of each city, village or incorporated town or his or her designee, and the president or chairman of the county board or his or her designee, shall be the local liquor control commissioner for their respective cities, villages, incorporated towns and counties, and shall be charged with the administration in their respective jurisdictions of the appropriate provisions of this Act and of such ordinances and resolutions relating to alcoholic liquor as may be enacted; but the authority of the president or chairman of the county board or his or her designee shall extend only to that area in any county which lies outside the corporate limits of the cities, villages and incorporated towns therein and those areas which are owned by the county and are within the corporate limits of the cities, villages and incorporated towns with a population of less than 1,000,000, however, such county shall comply with the operating rules of the municipal ordinances affected when issuing their own licenses.
However, such mayor, president of the board of trustees or president or chairman of the county board or his or her designee may appoint a person or persons to assist him in the exercise of the powers and the performance of the duties herein provided for such local liquor control commissioner.
Notwithstanding any other provision of this Section to the contrary, the mayor of a city with a population of 55,000 or less or the president of a village with a population of 55,000 or less that has an interest in the manufacture, sale, or distribution of alcoholic liquor must direct the council or board over which he or she presides to appoint, by majority vote, a person other than him or her to serve as the local liquor control commissioner. The appointment must be made within 30 days from the day on which the mayor or president takes office, and the mayor or president cannot make nominations or serve any other role in the appointment. To prevent any conflict of interest, the mayor or president with the interest in the manufacture, sale, or distribution of alcoholic liquor shall not participate in any meetings, hearings, or decisions on matters impacting the manufacture, sale, or distribution of alcoholic liquor. Further, the appointee (i) shall be an attorney with an active license to practice law in the State of Illinois, (ii) shall not legally represent liquor license applicants or holders before the jurisdiction over which he or she presides as local liquor control commissioner or before an adjacent jurisdiction, (iii) shall not have an interest in the manufacture, sale, or distribution of alcoholic liquor, and (iv) shall not be appointed to a term to exceed the term of the mayor, president, or members of the council or board.
(Source: P.A. 97-1059, eff. 8-24-12; 98-10, eff. 5-6-13.)

(235 ILCS 5/4-3) (from Ch. 43, par. 111a)
Sec. 4-3. The city council of each city and the president and board of trustees of each village and incorporated town and the county board are authorized to fix and pay compensation to the local liquor control commissioner of the particular city, village, incorporated town or county, as the case may be, and compensation to such deputies, assistants or employees as may be deemed necessary for the proper performance of the duties vested in him.
(Source: P.A. 82-783.)

(235 ILCS 5/4-4) (from Ch. 43, par. 112)
Sec. 4-4. Each local liquor control commissioner shall also have the following powers, functions and duties with respect to licenses, other than licenses to manufacturers, importing distributors, distributors, foreign importers, non-resident dealers, non-beverage users, brokers, railroads, airplanes and boats.
1. To grant and or suspend for not more than thirty

days or revoke for cause all local licenses issued to persons for premises within his jurisdiction;

2. To enter or to authorize any law enforcing officer

to enter at any time upon any premises licensed hereunder to determine whether any of the provisions of this Act or any rules or regulations adopted by him or by the State Commission have been or are being violated, and at such time to examine said premises of said licensee in connection therewith;

3. To notify the Secretary of State where a club

incorporated under the General Not for Profit Corporation Act of 1986 or a foreign corporation functioning as a club in this State under a certificate of authority issued under that Act has violated this Act by selling or offering for sale at retail alcoholic liquors without a retailer's license;

4. To receive complaint from any citizen within his

jurisdiction that any of the provisions of this Act, or any rules or regulations adopted pursuant hereto, have been or are being violated and to act upon such complaints in the manner hereinafter provided;

5. To receive local license fees and pay the same

forthwith to the city, village, town or county treasurer as the case may be.

Each local liquor commissioner also has the duty to notify the Secretary of State of any convictions or dispositions of court supervision for a violation of Section 6-20 of this Act or a similar provision of a local ordinance.
In counties and municipalities, the local liquor control commissioners shall also have the power to levy fines in accordance with Section 7-5 of this Act.
(Source: P.A. 95-166, eff. 1-1-08.)

(235 ILCS 5/4-5) (from Ch. 43, par. 113)
Sec. 4-5. The local liquor control commissioner shall have the right to examine, or cause to be examined, under oath, any applicant for a local license or for a renewal thereof, or any licensee upon whom notice of revocation or suspension has been served in the manner hereinafter provided, and to examine or cause to be examined, the books and records of any such applicant or licensee; to hear testimony and take proof for his information in the performance of his duties, and for such purpose to issue subpoenas which shall be effective in any part of this State. For the purpose of obtaining any of the information desired by the local liquor control commissioner under this section, he may authorize his agent to act on his behalf.
(Source: P.A. 82-783.)

(235 ILCS 5/4-6) (from Ch. 43, par. 114)
Sec. 4-6. When, in this Act, the local liquor control commissioner shall be referred to, it shall include any committee or other agency appointed by such local liquor control commissioner.
(Source: P.A. 82-783.)

(235 ILCS 5/4-7) (from Ch. 43, par. 114a)
Sec. 4-7. The local liquor control commissioner shall have the right to require fingerprints of any applicant for a local license or for a renewal thereof other than an applicant who is an air carrier operating under a certificate or a foreign air permit issued pursuant to the Federal Aviation Act of 1958. Each applicant shall submit his or her fingerprints to the Department of State Police in the form and manner prescribed by the Department of State Police. These fingerprints shall be checked against the fingerprint records now and hereafter filed in the Department of State Police and Federal Bureau of Investigation criminal history records databases. The Department of State Police shall charge a fee for conducting the criminal history records check, which shall be deposited in the State Police Services Fund and shall not exceed the actual cost of the records check. The Department of State Police shall furnish pursuant to positive identification, records of conviction to the local liquor control commissioner. For purposes of obtaining fingerprints under this Section, the local liquor commissioner shall collect a fee and forward the fee to the appropriate policing body who shall submit the fingerprints and the fee to the Illinois Department of State Police.
(Source: P.A. 93-418, eff. 1-1-04.)



Article V - Licenses

(235 ILCS 5/Art. V heading)

(235 ILCS 5/5-1) (from Ch. 43, par. 115)
Sec. 5-1. Licenses issued by the Illinois Liquor Control Commission shall be of the following classes:
(a) Manufacturer's license - Class 1. Distiller, Class 2. Rectifier, Class 3. Brewer, Class 4. First Class Wine Manufacturer, Class 5. Second Class Wine Manufacturer, Class 6. First Class Winemaker, Class 7. Second Class Winemaker, Class 8. Limited Wine Manufacturer, Class 9. Craft Distiller, Class 10. Class 1 Brewer, Class 11. Class 2 Brewer,
(b) Distributor's license,
(c) Importing Distributor's license,
(d) Retailer's license,
(e) Special Event Retailer's license (not-for-profit),
(f) Railroad license,
(g) Boat license,
(h) Non-Beverage User's license,
(i) Wine-maker's premises license,
(j) Airplane license,
(k) Foreign importer's license,
(l) Broker's license,
(m) Non-resident dealer's license,
(n) Brew Pub license,
(o) Auction liquor license,
(p) Caterer retailer license,
(q) Special use permit license,
(r) Winery shipper's license,
(s) Craft distiller tasting permit.
No person, firm, partnership, corporation, or other legal business entity that is engaged in the manufacturing of wine may concurrently obtain and hold a wine-maker's license and a wine manufacturer's license.
(a) A manufacturer's license shall allow the manufacture, importation in bulk, storage, distribution and sale of alcoholic liquor to persons without the State, as may be permitted by law and to licensees in this State as follows:
Class 1. A Distiller may make sales and deliveries of alcoholic liquor to distillers, rectifiers, importing distributors, distributors and non-beverage users and to no other licensees.
Class 2. A Rectifier, who is not a distiller, as defined herein, may make sales and deliveries of alcoholic liquor to rectifiers, importing distributors, distributors, retailers and non-beverage users and to no other licensees.
Class 3. A Brewer may make sales and deliveries of beer to importing distributors and distributors and may make sales as authorized under subsection (e) of Section 6-4 of this Act.
Class 4. A first class wine-manufacturer may make sales and deliveries of up to 50,000 gallons of wine to manufacturers, importing distributors and distributors, and to no other licensees.
Class 5. A second class Wine manufacturer may make sales and deliveries of more than 50,000 gallons of wine to manufacturers, importing distributors and distributors and to no other licensees.
Class 6. A first-class wine-maker's license shall allow the manufacture of up to 50,000 gallons of wine per year, and the storage and sale of such wine to distributors in the State and to persons without the State, as may be permitted by law. A person who, prior to June 1, 2008 (the effective date of Public Act 95-634), is a holder of a first-class wine-maker's license and annually produces more than 25,000 gallons of its own wine and who distributes its wine to licensed retailers shall cease this practice on or before July 1, 2008 in compliance with Public Act 95-634.
Class 7. A second-class wine-maker's license shall allow the manufacture of between 50,000 and 150,000 gallons of wine per year, and the storage and sale of such wine to distributors in this State and to persons without the State, as may be permitted by law. A person who, prior to June 1, 2008 (the effective date of Public Act 95-634), is a holder of a second-class wine-maker's license and annually produces more than 25,000 gallons of its own wine and who distributes its wine to licensed retailers shall cease this practice on or before July 1, 2008 in compliance with Public Act 95-634.
Class 8. A limited wine-manufacturer may make sales and deliveries not to exceed 40,000 gallons of wine per year to distributors, and to non-licensees in accordance with the provisions of this Act.
Class 9. A craft distiller license shall allow the manufacture of up to 100,000 gallons of spirits by distillation per year and the storage of such spirits. If a craft distiller licensee, including a craft distiller licensee who holds more than one craft distiller license, is not affiliated with any other manufacturer of spirits, then the craft distiller licensee may sell such spirits to distributors in this State and up to 2,500 gallons of such spirits to non-licensees to the extent permitted by any exemption approved by the Commission pursuant to Section 6-4 of this Act. A craft distiller license holder may store such spirits at a non-contiguous licensed location, but at no time shall a craft distiller license holder directly or indirectly produce in the aggregate more than 100,000 gallons of spirits per year.
A craft distiller licensee may hold more than one craft distiller's license. However, a craft distiller that holds more than one craft distiller license shall not manufacture, in the aggregate, more than 100,000 gallons of spirits by distillation per year and shall not sell, in the aggregate, more than 2,500 gallons of such spirits to non-licensees in accordance with an exemption approved by the State Commission pursuant to Section 6-4 of this Act.
Any craft distiller licensed under this Act who on July 28, 2010 (the effective date of Public Act 96-1367) was licensed as a distiller and manufactured no more spirits than permitted by this Section shall not be required to pay the initial licensing fee.
Class 10. A class 1 brewer license, which may only be issued to a licensed brewer or licensed non-resident dealer, shall allow the manufacture of up to 930,000 gallons of beer per year provided that the class 1 brewer licensee does not manufacture more than a combined 930,000 gallons of beer per year and is not a member of or affiliated with, directly or indirectly, a manufacturer that produces more than 930,000 gallons of beer per year or any other alcoholic liquor. A class 1 brewer licensee may make sales and deliveries to importing distributors and distributors and to retail licensees in accordance with the conditions set forth in paragraph (18) of subsection (a) of Section 3-12 of this Act.
Class 11. A class 2 brewer license, which may only be issued to a licensed brewer or licensed non-resident dealer, shall allow the manufacture of up to 3,720,000 gallons of beer per year provided that the class 2 brewer licensee does not manufacture more than a combined 3,720,000 gallons of beer per year and is not a member of or affiliated with, directly or indirectly, a manufacturer that produces more than 3,720,000 gallons of beer per year or any other alcoholic liquor. A class 2 brewer licensee may make sales and deliveries to importing distributors and distributors, but shall not make sales or deliveries to any other licensee. If the State Commission provides prior approval, a class 2 brewer licensee may annually transfer up to 3,720,000 gallons of beer manufactured by that class 2 brewer licensee to the premises of a licensed class 2 brewer wholly owned and operated by the same licensee.
(a-1) A manufacturer which is licensed in this State to make sales or deliveries of alcoholic liquor to licensed distributors or importing distributors and which enlists agents, representatives, or individuals acting on its behalf who contact licensed retailers on a regular and continual basis in this State must register those agents, representatives, or persons acting on its behalf with the State Commission.
Registration of agents, representatives, or persons acting on behalf of a manufacturer is fulfilled by submitting a form to the Commission. The form shall be developed by the Commission and shall include the name and address of the applicant, the name and address of the manufacturer he or she represents, the territory or areas assigned to sell to or discuss pricing terms of alcoholic liquor, and any other questions deemed appropriate and necessary. All statements in the forms required to be made by law or by rule shall be deemed material, and any person who knowingly misstates any material fact under oath in an application is guilty of a Class B misdemeanor. Fraud, misrepresentation, false statements, misleading statements, evasions, or suppression of material facts in the securing of a registration are grounds for suspension or revocation of the registration. The State Commission shall post a list of registered agents on the Commission's website.
(b) A distributor's license shall allow the wholesale purchase and storage of alcoholic liquors and sale of alcoholic liquors to licensees in this State and to persons without the State, as may be permitted by law. No person licensed as a distributor shall be granted a non-resident dealer's license.
(c) An importing distributor's license may be issued to and held by those only who are duly licensed distributors, upon the filing of an application by a duly licensed distributor, with the Commission and the Commission shall, without the payment of any fee, immediately issue such importing distributor's license to the applicant, which shall allow the importation of alcoholic liquor by the licensee into this State from any point in the United States outside this State, and the purchase of alcoholic liquor in barrels, casks or other bulk containers and the bottling of such alcoholic liquors before resale thereof, but all bottles or containers so filled shall be sealed, labeled, stamped and otherwise made to comply with all provisions, rules and regulations governing manufacturers in the preparation and bottling of alcoholic liquors. The importing distributor's license shall permit such licensee to purchase alcoholic liquor from Illinois licensed non-resident dealers and foreign importers only. No person licensed as an importing distributor shall be granted a non-resident dealer's license.
(d) A retailer's license shall allow the licensee to sell and offer for sale at retail, only in the premises specified in the license, alcoholic liquor for use or consumption, but not for resale in any form. Nothing in Public Act 95-634 shall deny, limit, remove, or restrict the ability of a holder of a retailer's license to transfer, deliver, or ship alcoholic liquor to the purchaser for use or consumption subject to any applicable local law or ordinance. Any retail license issued to a manufacturer shall only permit the manufacturer to sell beer at retail on the premises actually occupied by the manufacturer. For the purpose of further describing the type of business conducted at a retail licensed premises, a retailer's licensee may be designated by the State Commission as (i) an on premise consumption retailer, (ii) an off premise sale retailer, or (iii) a combined on premise consumption and off premise sale retailer.
Notwithstanding any other provision of this subsection (d), a retail licensee may sell alcoholic liquors to a special event retailer licensee for resale to the extent permitted under subsection (e).
(e) A special event retailer's license (not-for-profit) shall permit the licensee to purchase alcoholic liquors from an Illinois licensed distributor (unless the licensee purchases less than $500 of alcoholic liquors for the special event, in which case the licensee may purchase the alcoholic liquors from a licensed retailer) and shall allow the licensee to sell and offer for sale, at retail, alcoholic liquors for use or consumption, but not for resale in any form and only at the location and on the specific dates designated for the special event in the license. An applicant for a special event retailer license must (i) furnish with the application: (A) a resale number issued under Section 2c of the Retailers' Occupation Tax Act or evidence that the applicant is registered under Section 2a of the Retailers' Occupation Tax Act, (B) a current, valid exemption identification number issued under Section 1g of the Retailers' Occupation Tax Act, and a certification to the Commission that the purchase of alcoholic liquors will be a tax-exempt purchase, or (C) a statement that the applicant is not registered under Section 2a of the Retailers' Occupation Tax Act, does not hold a resale number under Section 2c of the Retailers' Occupation Tax Act, and does not hold an exemption number under Section 1g of the Retailers' Occupation Tax Act, in which event the Commission shall set forth on the special event retailer's license a statement to that effect; (ii) submit with the application proof satisfactory to the State Commission that the applicant will provide dram shop liability insurance in the maximum limits; and (iii) show proof satisfactory to the State Commission that the applicant has obtained local authority approval.
(f) A railroad license shall permit the licensee to import alcoholic liquors into this State from any point in the United States outside this State and to store such alcoholic liquors in this State; to make wholesale purchases of alcoholic liquors directly from manufacturers, foreign importers, distributors and importing distributors from within or outside this State; and to store such alcoholic liquors in this State; provided that the above powers may be exercised only in connection with the importation, purchase or storage of alcoholic liquors to be sold or dispensed on a club, buffet, lounge or dining car operated on an electric, gas or steam railway in this State; and provided further, that railroad licensees exercising the above powers shall be subject to all provisions of Article VIII of this Act as applied to importing distributors. A railroad license shall also permit the licensee to sell or dispense alcoholic liquors on any club, buffet, lounge or dining car operated on an electric, gas or steam railway regularly operated by a common carrier in this State, but shall not permit the sale for resale of any alcoholic liquors to any licensee within this State. A license shall be obtained for each car in which such sales are made.
(g) A boat license shall allow the sale of alcoholic liquor in individual drinks, on any passenger boat regularly operated as a common carrier on navigable waters in this State or on any riverboat operated under the Riverboat Gambling Act, which boat or riverboat maintains a public dining room or restaurant thereon.
(h) A non-beverage user's license shall allow the licensee to purchase alcoholic liquor from a licensed manufacturer or importing distributor, without the imposition of any tax upon the business of such licensed manufacturer or importing distributor as to such alcoholic liquor to be used by such licensee solely for the non-beverage purposes set forth in subsection (a) of Section 8-1 of this Act, and such licenses shall be divided and classified and shall permit the purchase, possession and use of limited and stated quantities of alcoholic liquor as follows:
Class 1, not to exceed ........................... 500 gallons
Class 2, not to exceed ......................... 1,000 gallons
Class 3, not to exceed ......................... 5,000 gallons
Class 4, not to exceed ........................ 10,000 gallons
Class 5, not to exceed ........................ 50,000 gallons
(i) A wine-maker's premises license shall allow a licensee that concurrently holds a first-class wine-maker's license to sell and offer for sale at retail in the premises specified in such license not more than 50,000 gallons of the first-class wine-maker's wine that is made at the first-class wine-maker's licensed premises per year for use or consumption, but not for resale in any form. A wine-maker's premises license shall allow a licensee who concurrently holds a second-class wine-maker's license to sell and offer for sale at retail in the premises specified in such license up to 100,000 gallons of the second-class wine-maker's wine that is made at the second-class wine-maker's licensed premises per year for use or consumption but not for resale in any form. A wine-maker's premises license shall allow a licensee that concurrently holds a first-class wine-maker's license or a second-class wine-maker's license to sell and offer for sale at retail at the premises specified in the wine-maker's premises license, for use or consumption but not for resale in any form, any beer, wine, and spirits purchased from a licensed distributor. Upon approval from the State Commission, a wine-maker's premises license shall allow the licensee to sell and offer for sale at (i) the wine-maker's licensed premises and (ii) at up to 2 additional locations for use and consumption and not for resale. Each location shall require additional licensing per location as specified in Section 5-3 of this Act. A wine-maker's premises licensee shall secure liquor liability insurance coverage in an amount at least equal to the maximum liability amounts set forth in subsection (a) of Section 6-21 of this Act.
(j) An airplane license shall permit the licensee to import alcoholic liquors into this State from any point in the United States outside this State and to store such alcoholic liquors in this State; to make wholesale purchases of alcoholic liquors directly from manufacturers, foreign importers, distributors and importing distributors from within or outside this State; and to store such alcoholic liquors in this State; provided that the above powers may be exercised only in connection with the importation, purchase or storage of alcoholic liquors to be sold or dispensed on an airplane; and provided further, that airplane licensees exercising the above powers shall be subject to all provisions of Article VIII of this Act as applied to importing distributors. An airplane licensee shall also permit the sale or dispensing of alcoholic liquors on any passenger airplane regularly operated by a common carrier in this State, but shall not permit the sale for resale of any alcoholic liquors to any licensee within this State. A single airplane license shall be required of an airline company if liquor service is provided on board aircraft in this State. The annual fee for such license shall be as determined in Section 5-3.
(k) A foreign importer's license shall permit such licensee to purchase alcoholic liquor from Illinois licensed non-resident dealers only, and to import alcoholic liquor other than in bulk from any point outside the United States and to sell such alcoholic liquor to Illinois licensed importing distributors and to no one else in Illinois; provided that (i) the foreign importer registers with the State Commission every brand of alcoholic liquor that it proposes to sell to Illinois licensees during the license period, (ii) the foreign importer complies with all of the provisions of Section 6-9 of this Act with respect to registration of such Illinois licensees as may be granted the right to sell such brands at wholesale, and (iii) the foreign importer complies with the provisions of Sections 6-5 and 6-6 of this Act to the same extent that these provisions apply to manufacturers.
(l) (i) A broker's license shall be required of all persons who solicit orders for, offer to sell or offer to supply alcoholic liquor to retailers in the State of Illinois, or who offer to retailers to ship or cause to be shipped or to make contact with distillers, rectifiers, brewers or manufacturers or any other party within or without the State of Illinois in order that alcoholic liquors be shipped to a distributor, importing distributor or foreign importer, whether such solicitation or offer is consummated within or without the State of Illinois.
No holder of a retailer's license issued by the Illinois Liquor Control Commission shall purchase or receive any alcoholic liquor, the order for which was solicited or offered for sale to such retailer by a broker unless the broker is the holder of a valid broker's license.
The broker shall, upon the acceptance by a retailer of the broker's solicitation of an order or offer to sell or supply or deliver or have delivered alcoholic liquors, promptly forward to the Illinois Liquor Control Commission a notification of said transaction in such form as the Commission may by regulations prescribe.
(ii) A broker's license shall be required of a person within this State, other than a retail licensee, who, for a fee or commission, promotes, solicits, or accepts orders for alcoholic liquor, for use or consumption and not for resale, to be shipped from this State and delivered to residents outside of this State by an express company, common carrier, or contract carrier. This Section does not apply to any person who promotes, solicits, or accepts orders for wine as specifically authorized in Section 6-29 of this Act.
A broker's license under this subsection (l) shall not entitle the holder to buy or sell any alcoholic liquors for his own account or to take or deliver title to such alcoholic liquors.
This subsection (l) shall not apply to distributors, employees of distributors, or employees of a manufacturer who has registered the trademark, brand or name of the alcoholic liquor pursuant to Section 6-9 of this Act, and who regularly sells such alcoholic liquor in the State of Illinois only to its registrants thereunder.
Any agent, representative, or person subject to registration pursuant to subsection (a-1) of this Section shall not be eligible to receive a broker's license.
(m) A non-resident dealer's license shall permit such licensee to ship into and warehouse alcoholic liquor into this State from any point outside of this State, and to sell such alcoholic liquor to Illinois licensed foreign importers and importing distributors and to no one else in this State; provided that (i) said non-resident dealer shall register with the Illinois Liquor Control Commission each and every brand of alcoholic liquor which it proposes to sell to Illinois licensees during the license period, (ii) it shall comply with all of the provisions of Section 6-9 hereof with respect to registration of such Illinois licensees as may be granted the right to sell such brands at wholesale, and (iii) the non-resident dealer shall comply with the provisions of Sections 6-5 and 6-6 of this Act to the same extent that these provisions apply to manufacturers. No person licensed as a non-resident dealer shall be granted a distributor's or importing distributor's license.
(n) A brew pub license shall allow the licensee to only (i) manufacture up to 155,000 gallons of beer per year only on the premises specified in the license, (ii) make sales of the beer manufactured on the premises or, with the approval of the Commission, beer manufactured on another brew pub licensed premises that is wholly owned and operated by the same licensee to importing distributors, distributors, and to non-licensees for use and consumption, (iii) store the beer upon the premises, (iv) sell and offer for sale at retail from the licensed premises for off-premises consumption no more than 155,000 gallons per year so long as such sales are only made in-person, (v) sell and offer for sale at retail for use and consumption on the premises specified in the license any form of alcoholic liquor purchased from a licensed distributor or importing distributor, and (vi) with the prior approval of the Commission, annually transfer no more than 155,000 gallons of beer manufactured on the premises to a licensed brew pub wholly owned and operated by the same licensee.
A brew pub licensee shall not under any circumstance sell or offer for sale beer manufactured by the brew pub licensee to retail licensees.
A person who holds a class 2 brewer license may simultaneously hold a brew pub license if the class 2 brewer (i) does not, under any circumstance, sell or offer for sale beer manufactured by the class 2 brewer to retail licensees; (ii) does not hold more than 3 brew pub licenses in this State; (iii) does not manufacture more than a combined 3,720,000 gallons of beer per year, including the beer manufactured at the brew pub; and (iv) is not a member of or affiliated with, directly or indirectly, a manufacturer that produces more than 3,720,000 gallons of beer per year or any other alcoholic liquor.
Notwithstanding any other provision of this Act, a licensed brewer, class 2 brewer, or non-resident dealer who before July 1, 2015 manufactured less than 3,720,000 gallons of beer per year and held a brew pub license on or before July 1, 2015 may (i) continue to qualify for and hold that brew pub license for the licensed premises and (ii) manufacture more than 3,720,000 gallons of beer per year and continue to qualify for and hold that brew pub license if that brewer, class 2 brewer, or non-resident dealer does not simultaneously hold a class 1 brewer license and is not a member of or affiliated with, directly or indirectly, a manufacturer that produces more than 3,720,000 gallons of beer per year or that produces any other alcoholic liquor.
(o) A caterer retailer license shall allow the holder to serve alcoholic liquors as an incidental part of a food service that serves prepared meals which excludes the serving of snacks as the primary meal, either on or off-site whether licensed or unlicensed.
(p) An auction liquor license shall allow the licensee to sell and offer for sale at auction wine and spirits for use or consumption, or for resale by an Illinois liquor licensee in accordance with provisions of this Act. An auction liquor license will be issued to a person and it will permit the auction liquor licensee to hold the auction anywhere in the State. An auction liquor license must be obtained for each auction at least 14 days in advance of the auction date.
(q) A special use permit license shall allow an Illinois licensed retailer to transfer a portion of its alcoholic liquor inventory from its retail licensed premises to the premises specified in the license hereby created, and to sell or offer for sale at retail, only in the premises specified in the license hereby created, the transferred alcoholic liquor for use or consumption, but not for resale in any form. A special use permit license may be granted for the following time periods: one day or less; 2 or more days to a maximum of 15 days per location in any 12-month period. An applicant for the special use permit license must also submit with the application proof satisfactory to the State Commission that the applicant will provide dram shop liability insurance to the maximum limits and have local authority approval.
(r) A winery shipper's license shall allow a person with a first-class or second-class wine manufacturer's license, a first-class or second-class wine-maker's license, or a limited wine manufacturer's license or who is licensed to make wine under the laws of another state to ship wine made by that licensee directly to a resident of this State who is 21 years of age or older for that resident's personal use and not for resale. Prior to receiving a winery shipper's license, an applicant for the license must provide the Commission with a true copy of its current license in any state in which it is licensed as a manufacturer of wine. An applicant for a winery shipper's license must also complete an application form that provides any other information the Commission deems necessary. The application form shall include all addresses from which the applicant for a winery shipper's license intends to ship wine, including the name and address of any third party, except for a common carrier, authorized to ship wine on behalf of the manufacturer. The application form shall include an acknowledgement consenting to the jurisdiction of the Commission, the Illinois Department of Revenue, and the courts of this State concerning the enforcement of this Act and any related laws, rules, and regulations, including authorizing the Department of Revenue and the Commission to conduct audits for the purpose of ensuring compliance with Public Act 95-634, and an acknowledgement that the wine manufacturer is in compliance with Section 6-2 of this Act. Any third party, except for a common carrier, authorized to ship wine on behalf of a first-class or second-class wine manufacturer's licensee, a first-class or second-class wine-maker's licensee, a limited wine manufacturer's licensee, or a person who is licensed to make wine under the laws of another state shall also be disclosed by the winery shipper's licensee, and a copy of the written appointment of the third-party wine provider, except for a common carrier, to the wine manufacturer shall be filed with the State Commission as a supplement to the winery shipper's license application or any renewal thereof. The winery shipper's license holder shall affirm under penalty of perjury, as part of the winery shipper's license application or renewal, that he or she only ships wine, either directly or indirectly through a third-party provider, from the licensee's own production.
Except for a common carrier, a third-party provider shipping wine on behalf of a winery shipper's license holder is the agent of the winery shipper's license holder and, as such, a winery shipper's license holder is responsible for the acts and omissions of the third-party provider acting on behalf of the license holder. A third-party provider, except for a common carrier, that engages in shipping wine into Illinois on behalf of a winery shipper's license holder shall consent to the jurisdiction of the State Commission and the State. Any third-party, except for a common carrier, holding such an appointment shall, by February 1 of each calendar year and upon request by the State Commission or the Department of Revenue, file with the State Commission a statement detailing each shipment made to an Illinois resident. The statement shall include the name and address of the third-party provider filing the statement, the time period covered by the statement, and the following information:
(1) the name, address, and license number of the

winery shipper on whose behalf the shipment was made;

(2) the quantity of the products delivered; and
(3) the date and address of the shipment.
If the Department of Revenue or the State Commission requests a statement under this paragraph, the third-party provider must provide that statement no later than 30 days after the request is made. Any books, records, supporting papers, and documents containing information and data relating to a statement under this paragraph shall be kept and preserved for a period of 3 years, unless their destruction sooner is authorized, in writing, by the Director of Revenue, and shall be open and available to inspection by the Director of Revenue or the State Commission or any duly authorized officer, agent, or employee of the State Commission or the Department of Revenue, at all times during business hours of the day. Any person who violates any provision of this paragraph or any rule of the State Commission for the administration and enforcement of the provisions of this paragraph is guilty of a Class C misdemeanor. In case of a continuing violation, each day's continuance thereof shall be a separate and distinct offense.
The State Commission shall adopt rules as soon as practicable to implement the requirements of Public Act 99-904 and shall adopt rules prohibiting any such third-party appointment of a third-party provider, except for a common carrier, that has been deemed by the State Commission to have violated the provisions of this Act with regard to any winery shipper licensee.
A winery shipper licensee must pay to the Department of Revenue the State liquor gallonage tax under Section 8-1 for all wine that is sold by the licensee and shipped to a person in this State. For the purposes of Section 8-1, a winery shipper licensee shall be taxed in the same manner as a manufacturer of wine. A licensee who is not otherwise required to register under the Retailers' Occupation Tax Act must register under the Use Tax Act to collect and remit use tax to the Department of Revenue for all gallons of wine that are sold by the licensee and shipped to persons in this State. If a licensee fails to remit the tax imposed under this Act in accordance with the provisions of Article VIII of this Act, the winery shipper's license shall be revoked in accordance with the provisions of Article VII of this Act. If a licensee fails to properly register and remit tax under the Use Tax Act or the Retailers' Occupation Tax Act for all wine that is sold by the winery shipper and shipped to persons in this State, the winery shipper's license shall be revoked in accordance with the provisions of Article VII of this Act.
A winery shipper licensee must collect, maintain, and submit to the Commission on a semi-annual basis the total number of cases per resident of wine shipped to residents of this State. A winery shipper licensed under this subsection (r) must comply with the requirements of Section 6-29 of this Act.
Pursuant to paragraph (5.1) or (5.3) of subsection (a) of Section 3-12, the State Commission may receive, respond to, and investigate any complaint and impose any of the remedies specified in paragraph (1) of subsection (a) of Section 3-12.
As used in this subsection, "third-party provider" means any entity that provides fulfillment house services, including warehousing, packaging, distribution, order processing, or shipment of wine, but not the sale of wine, on behalf of a licensed winery shipper.
(s) A craft distiller tasting permit license shall allow an Illinois licensed craft distiller to transfer a portion of its alcoholic liquor inventory from its craft distiller licensed premises to the premises specified in the license hereby created and to conduct a sampling, only in the premises specified in the license hereby created, of the transferred alcoholic liquor in accordance with subsection (c) of Section 6-31 of this Act. The transferred alcoholic liquor may not be sold or resold in any form. An applicant for the craft distiller tasting permit license must also submit with the application proof satisfactory to the State Commission that the applicant will provide dram shop liability insurance to the maximum limits and have local authority approval.
(Source: P.A. 99-448, eff. 8-24-15; 99-642, eff. 7-28-16; 99-800, eff. 8-12-16; 99-902, eff. 8-26-16; 99-904, eff. 1-1-17; 100-17, eff. 6-30-17; 100-201, eff. 8-18-17.)

(235 ILCS 5/5-2) (from Ch. 43, par. 117)
Sec. 5-2. All licenses, except a non-beverage user's, a special use permit, and a special event retailer's license, issued by the State Commission, shall be valid from the date of issuance through the last day of the eleventh month that begins after the month in which the license is issued unless sooner revoked or suspended as provided in this Act. A non-beverage user's license shall expire only when the quantity of alcoholic liquor which may be purchased under it has been exhausted. A special use permit license and a special event retailer's license (not-for-profit) shall be issued for a specific time period, not to exceed 15 days per licensee per location in any 12 month period. Licenses shall state thereon the class to which they belong, the names of the licensees and the addresses and description of the premises for which they are granted, or in the case of caterer retailers, auctions, railroads, airplanes and boats, a designation thereof by number or name; and shall state the dates of their issuance and expiration.
(Source: P.A. 93-627, eff. 6-1-04.)

(235 ILCS 5/5-3) (from Ch. 43, par. 118)
Sec. 5-3. License fees. Except as otherwise provided herein, at the time application is made to the State Commission for a license of any class, the applicant shall pay to the State Commission the fee hereinafter provided for the kind of license applied for.
The fee for licenses issued by the State Commission shall be as follows:

Online

Initial

renewal

license

or

non-online

renewal

For a manufacturer's license:

Class 1. Distiller ...........

$4,000

$5,000

Class 2. Rectifier ...........

4,000

5,000

Class 3. Brewer .............

1,200

1,500

Class 4. First-class Wine

Manufacturer ............

750

900

Class 5. Second-class

Wine Manufacturer .........

1,500

1,750

Class 6. First-class wine-maker ...

750

900

Class 7. Second-class wine-maker ..

1,500

1,750

Class 8. Limited Wine

Manufacturer.............

250

350

Class 9. Craft Distiller........

2,000

2,500

Class 10. Class 1 Brewer........

50

75

Class 11. Class 2 Brewer........

75

100

For a Brew Pub License.........

1,200

1,500

For a caterer retailer's license...

350

500

For a foreign importer's license ..

25

25

For an importing distributor's

license................

25

25

For a distributor's license

(11,250,000 gallons

or over)................

1,450

2,200

For a distributor's license

(over 4,500,000 gallons, but

under 11,250,000 gallons).....

950

1,450

For a distributor's license

(4,500,000 gallons or under)...

300

450

For a non-resident dealer's license

(500,000 gallons or over) ....

1,200

1,500

For a non-resident dealer's license

(under 500,000 gallons) .....

250

350

For a wine-maker's premises

license ................

250

500

For a winery shipper's license

(under 250,000 gallons)......

200

350

For a winery shipper's license

(250,000 or over, but

under 500,000 gallons)......

750

1,000

For a winery shipper's license

(500,000 gallons or over).....

1,200

1,500

For a wine-maker's premises license,

second location ..........

500

1,000

For a wine-maker's premises license,

third location ...........

500

1,000

For a retailer's license .......

600

750

For a special event retailer's

license, (not-for-profit) ....

25

25

For a special use permit license,

one day only ............

100

150

2 days or more ...........

150

250

For a railroad license ........

100

150

For a boat license ...........

500

1,000

For an airplane license, times the

licensee's maximum number of

aircraft in flight, serving

liquor over the State at any

given time, which either

originate, terminate, or make

an intermediate stop in

the State...............

100

150

For a non-beverage user's license:

Class 1 ................

24

24

Class 2 ................

60

60

Class 3 ................

120

120

Class 4 ................

240

240

Class 5 ................

600

600

For a broker's license ........

750

1,000

For an auction liquor license ....

100

150

For a homebrewer special

event permit.............

25

25

For a craft distiller

tasting permit............

25

25

For a BASSET trainer license.....

300

350

For a tasting representative

license................

200

300

Fees collected under this Section shall be paid into the Dram Shop Fund. On and after July 1, 2003 and until June 30, 2016, of the funds received for a retailer's license, in addition to the first $175, an additional $75 shall be paid into the Dram Shop Fund, and $250 shall be paid into the General Revenue Fund. On and after June 30, 2016, one-half of the funds received for a retailer's license shall be paid into the Dram Shop Fund and one-half of the funds received for a retailer's license shall be paid into the General Revenue Fund. Beginning June 30, 1990 and on June 30 of each subsequent year through June 29, 2003, any balance over $5,000,000 remaining in the Dram Shop Fund shall be credited to State liquor licensees and applied against their fees for State liquor licenses for the following year. The amount credited to each licensee shall be a proportion of the balance in the Dram Fund that is the same as the proportion of the license fee paid by the licensee under this Section for the period in which the balance was accumulated to the aggregate fees paid by all licensees during that period.
No fee shall be paid for licenses issued by the State Commission to the following non-beverage users:
(a) Hospitals, sanitariums, or clinics when their use

of alcoholic liquor is exclusively medicinal, mechanical or scientific.

(b) Universities, colleges of learning or schools

when their use of alcoholic liquor is exclusively medicinal, mechanical or scientific.

(c) Laboratories when their use is exclusively for

the purpose of scientific research.

(Source: P.A. 99-448, eff. 8-24-15; 99-902, eff. 8-26-16; 99-904, eff. 8-26-16; 100-201, eff. 8-18-17.)

(235 ILCS 5/5-4) (from Ch. 43, par. 118.1)
Sec. 5-4. Duplicate license; fee. In the event of the loss or destruction of a license issued pursuant to this Article the State Commission, upon written application stating such fact and accompanied by the required fee, shall issue a duplicate of such license. A duplicate license must also be obtained if a licensee is transferring a license pursuant to Section 7-14. The fee for the issuance of a duplicate license shall be $12 if the original license fee was $200 or less, and $24 if the original license fee was more than $200.
(Source: P.A. 88-91; 89-250, eff. 1-1-96.)

(235 ILCS 5/5-5)
Sec. 5-5. Late filing fees. In the event that a liquor license holder fails to submit a license renewal application to the Commission before or on the expiration date of the current license, the licensee will be assessed a late filing fee of $25. Late applications and instruments of payment will be returned to the licensee. Late filing fees will be in addition to any fines or penalties ordered for operating without a valid license.
(Source: P.A. 88-91.)

(235 ILCS 5/5-6)
Sec. 5-6. FDA grant funds. Grant funds received from the Food and Drug Administration of the U.S. Department of Health and Human Services for conducting unannounced investigations of Illinois tobacco vendors shall be deposited into the Dram Shop Fund.
(Source: P.A. 90-9, eff. 7-1-97.)



Article VI - General Provisions

(235 ILCS 5/Art. VI heading)

(235 ILCS 5/6-1) (from Ch. 43, par. 119)
Sec. 6-1. Privilege granted by license; nature as to property; transferability; tax delinquencies. A license shall be purely a personal privilege, good for not to exceed one year after issuance, except a non-beverage user's license, unless sooner revoked as in this Act provided, and shall not constitute property, nor shall it be subject to attachment, garnishment or execution, nor shall it be alienable or transferable, voluntarily or involuntarily, or subject to being encumbered or hypothecated. Such license shall not descend by the laws of testate or intestate devolution, but it shall cease upon the death of the licensee, provided that executors or administrators of the estate of any deceased licensee, and the trustee of any insolvent or bankrupt licensee, when such estate consists in part of alcoholic liquor, may continue the business of the sale or manufacture of alcoholic liquor under order of the appropriate court, and may exercise the privileges of the deceased or insolvent or bankrupt licensee after the death of such decedent, or such insolvency or bankruptcy until the expiration of such license but not longer than six months after the death, bankruptcy or insolvency of such licensee. Except in the case of a non-beverage user's license, a refund shall be made of that portion of the license fees paid for any period in which the licensee shall be prevented from operating under such license in accordance with the provisions of this paragraph.
Any licensee may renew his license at the expiration thereof, provided he is then qualified to receive a license and the premises for which such renewal license is sought are suitable for such purpose; and provided further that the renewal privilege herein provided for shall not be construed as a vested right which shall in any case prevent the city council or village president and board of trustees or county board, as the case may be, from decreasing the number of licenses to be issued within its jurisdiction. No retailer's license shall be renewed if the Department of Revenue has reported to the Illinois Liquor Control Commission that such retailer is delinquent in filing any required tax returns or paying any amounts owed to the State of Illinois until the applicant is issued a certificate by the Department of Revenue stating that all delinquent returns or amounts owed have been paid by guaranteed remittance or the payment agreement to pay all amounts owed has been accepted by the Department. No retailer's license issued by a local liquor control commissioner shall be renewed unless the applicant provides documentation that any tax owed to (i) the municipality in which the applicant is located (in the case of a license issued by the mayor or president of the board of trustees of a city, village or incorporated town acting as local liquor control commissioner) or (ii) the county in which the applicant is located (in the case of a license issued by the president or chairman of a county board acting as local liquor control commissioner) by the applicant has been satisfied by payment in the form of a cashier's check, certified check, money order, or cash.
A negotiable instrument received as payment for a license fee, transfer fee, late fee, offer in compromise, pre-disciplinary conference settlement, or fine imposed by order that is dishonored on presentation shall not be considered payment and shall be cause for disciplinary action.
(Source: P.A. 91-357, eff. 7-29-99.)

(235 ILCS 5/6-1.5)
Sec. 6-1.5. Three-tier regulatory system; public policy and rule of statutory construction. The General Assembly hereby restates that it is the policy of this State that the primary purpose of this Act is to protect the health, safety, and welfare of this State through the sound and careful control and regulation of the manufacture, distribution, and sale of alcoholic liquor through a 3-tier regulatory system. To ensure and maintain a 3-tier regulatory system, the General Assembly finds that it is the obligation and duty of the State Commission to construe the provisions of this Act in a manner that conforms to State policy and this Act's primary purpose as articulated in this Section and to exercise its statutory authority in a manner consistent with that purpose whether or not the provisions of this Act are unambiguous or capable of one or more reasonable constructions.
(Source: P.A. 98-21, eff. 6-13-13.)

(235 ILCS 5/6-2) (from Ch. 43, par. 120)
Sec. 6-2. Issuance of licenses to certain persons prohibited.
(a) Except as otherwise provided in subsection (b) of this Section and in paragraph (1) of subsection (a) of Section 3-12, no license of any kind issued by the State Commission or any local commission shall be issued to:
(1) A person who is not a resident of any city,

village or county in which the premises covered by the license are located; except in case of railroad or boat licenses.

(2) A person who is not of good character and

reputation in the community in which he resides.

(3) A person who is not a citizen of the United

States.

(4) A person who has been convicted of a felony under

any Federal or State law, unless the Commission determines that such person will not be impaired by the conviction in engaging in the licensed practice after considering matters set forth in such person's application in accordance with Section 6-2.5 of this Act and the Commission's investigation.

(5) A person who has been convicted of keeping a

place of prostitution or keeping a place of juvenile prostitution, promoting prostitution that involves keeping a place of prostitution, or promoting juvenile prostitution that involves keeping a place of juvenile prostitution.

(6) A person who has been convicted of pandering.
(7) A person whose license issued under this Act has

been revoked for cause.

(8) A person who at the time of application for

renewal of any license issued hereunder would not be eligible for such license upon a first application.

(9) A copartnership, if any general partnership

thereof, or any limited partnership thereof, owning more than 5% of the aggregate limited partner interest in such copartnership would not be eligible to receive a license hereunder for any reason other than residence within the political subdivision, unless residency is required by local ordinance.

(10) A corporation or limited liability company, if

any member, officer, manager or director thereof, or any stockholder or stockholders owning in the aggregate more than 5% of the stock of such corporation, would not be eligible to receive a license hereunder for any reason other than citizenship and residence within the political subdivision.

(10a) A corporation or limited liability company

unless it is incorporated or organized in Illinois, or unless it is a foreign corporation or foreign limited liability company which is qualified under the Business Corporation Act of 1983 or the Limited Liability Company Act to transact business in Illinois. The Commission shall permit and accept from an applicant for a license under this Act proof prepared from the Secretary of State's website that the corporation or limited liability company is in good standing and is qualified under the Business Corporation Act of 1983 or the Limited Liability Company Act to transact business in Illinois.

(11) A person whose place of business is conducted by

a manager or agent unless the manager or agent possesses the same qualifications required by the licensee.

(12) A person who has been convicted of a violation

of any Federal or State law concerning the manufacture, possession or sale of alcoholic liquor, subsequent to the passage of this Act or has forfeited his bond to appear in court to answer charges for any such violation, unless the Commission determines, in accordance with Section 6-2.5 of this Act, that the person will not be impaired by the conviction in engaging in the licensed practice.

(13) A person who does not beneficially own the

premises for which a license is sought, or does not have a lease thereon for the full period for which the license is to be issued.

(14) Any law enforcing public official, including

members of local liquor control commissions, any mayor, alderman, or member of the city council or commission, any president of the village board of trustees, any member of a village board of trustees, or any president or member of a county board; and no such official shall have a direct interest in the manufacture, sale, or distribution of alcoholic liquor, except that a license may be granted to such official in relation to premises that are not located within the territory subject to the jurisdiction of that official if the issuance of such license is approved by the State Liquor Control Commission and except that a license may be granted, in a city or village with a population of 55,000 or less, to any alderman, member of a city council, or member of a village board of trustees in relation to premises that are located within the territory subject to the jurisdiction of that official if (i) the sale of alcoholic liquor pursuant to the license is incidental to the selling of food, (ii) the issuance of the license is approved by the State Commission, (iii) the issuance of the license is in accordance with all applicable local ordinances in effect where the premises are located, and (iv) the official granted a license does not vote on alcoholic liquor issues pending before the board or council to which the license holder is elected. Notwithstanding any provision of this paragraph (14) to the contrary, an alderman or member of a city council or commission, a member of a village board of trustees other than the president of the village board of trustees, or a member of a county board other than the president of a county board may have a direct interest in the manufacture, sale, or distribution of alcoholic liquor as long as he or she is not a law enforcing public official, a mayor, a village board president, or president of a county board. To prevent any conflict of interest, the elected official with the direct interest in the manufacture, sale, or distribution of alcoholic liquor shall not participate in any meetings, hearings, or decisions on matters impacting the manufacture, sale, or distribution of alcoholic liquor. Furthermore, the mayor of a city with a population of 55,000 or less or the president of a village with a population of 55,000 or less may have an interest in the manufacture, sale, or distribution of alcoholic liquor as long as the council or board over which he or she presides has made a local liquor control commissioner appointment that complies with the requirements of Section 4-2 of this Act.

(15) A person who is not a beneficial owner of the

business to be operated by the licensee.

(16) A person who has been convicted of a gambling

offense as proscribed by any of subsections (a) (3) through (a) (11) of Section 28-1 of, or as proscribed by Section 28-1.1 or 28-3 of, the Criminal Code of 1961 or the Criminal Code of 2012, or as proscribed by a statute replaced by any of the aforesaid statutory provisions.

(17) A person or entity to whom a federal wagering

stamp has been issued by the federal government, unless the person or entity is eligible to be issued a license under the Raffles and Poker Runs Act or the Illinois Pull Tabs and Jar Games Act.

(18) A person who intends to sell alcoholic liquors

for use or consumption on his or her licensed retail premises who does not have liquor liability insurance coverage for that premises in an amount that is at least equal to the maximum liability amounts set out in subsection (a) of Section 6-21.

(19) A person who is licensed by any licensing

authority as a manufacturer of beer, or any partnership, corporation, limited liability company, or trust or any subsidiary, affiliate, or agent thereof, or any other form of business enterprise licensed as a manufacturer of beer, having any legal, equitable, or beneficial interest, directly or indirectly, in a person licensed in this State as a distributor or importing distributor. For purposes of this paragraph (19), a person who is licensed by any licensing authority as a "manufacturer of beer" shall also mean a brewer and a non-resident dealer who is also a manufacturer of beer, including a partnership, corporation, limited liability company, or trust or any subsidiary, affiliate, or agent thereof, or any other form of business enterprise licensed as a manufacturer of beer.

(20) A person who is licensed in this State as a

distributor or importing distributor, or any partnership, corporation, limited liability company, or trust or any subsidiary, affiliate, or agent thereof, or any other form of business enterprise licensed in this State as a distributor or importing distributor having any legal, equitable, or beneficial interest, directly or indirectly, in a person licensed as a manufacturer of beer by any licensing authority, or any partnership, corporation, limited liability company, or trust or any subsidiary, affiliate, or agent thereof, or any other form of business enterprise, except for a person who owns, on or after the effective date of this amendatory Act of the 98th General Assembly, no more than 5% of the outstanding shares of a manufacturer of beer whose shares are publicly traded on an exchange within the meaning of the Securities Exchange Act of 1934. For the purposes of this paragraph (20), a person who is licensed by any licensing authority as a "manufacturer of beer" shall also mean a brewer and a non-resident dealer who is also a manufacturer of beer, including a partnership, corporation, limited liability company, or trust or any subsidiary, affiliate, or agent thereof, or any other form of business enterprise licensed as a manufacturer of beer.

(b) A criminal conviction of a corporation is not grounds for the denial, suspension, or revocation of a license applied for or held by the corporation if the criminal conviction was not the result of a violation of any federal or State law concerning the manufacture, possession or sale of alcoholic liquor, the offense that led to the conviction did not result in any financial gain to the corporation and the corporation has terminated its relationship with each director, officer, employee, or controlling shareholder whose actions directly contributed to the conviction of the corporation. The Commission shall determine if all provisions of this subsection (b) have been met before any action on the corporation's license is initiated.
(Source: P.A. 100-286, eff. 1-1-18.)

(235 ILCS 5/6-2.5)
Sec. 6-2.5. Applicant convictions.
(a) The Commission shall not require applicants to report the following information and shall not consider the following criminal history records in connection with an application for a license under this Act:
(1) Juvenile adjudications of delinquent minors as

defined in Section 5-105 of the Juvenile Court Act of 1987, subject to the restrictions set forth in Section 5-130 of the Juvenile Court Act of 1987.

(2) Law enforcement records, court records, and

conviction records of an individual who was 17 years old at the time of the offense and before January 1, 2014, unless the nature of the offense required the individual to be tried as an adult.

(3) Records of arrest not followed by a conviction.
(4) Convictions overturned by a higher court.
(5) Convictions or arrests that have been sealed or

expunged.

(b) The Commission, upon a finding that an applicant for a license was convicted of a felony or a violation of any federal or State law concerning the manufacture, possession or sale of alcoholic liquor, shall consider any evidence of rehabilitation and mitigating factors contained in the applicant's record, including any of the following factors and evidence, to determine if the conviction will impair the ability of the applicant to engage in the position for which a license is sought:
(1) the lack of direct relation of the offense for

which the applicant was previously convicted to the duties, functions, and responsibilities of the position for which a license is sought;

(2) whether 5 years since a felony conviction or 3

years since release from confinement for the conviction, whichever is later, have passed without a subsequent conviction;

(3) if the applicant was previously licensed or

employed in this State or other states or jurisdictions, then the lack of prior misconduct arising from or related to the licensed position or position of employment;

(4) the age of the person at the time of the criminal

offense;

(5) successful completion of sentence and, for

applicants serving a term of parole or probation, a progress report provided by the applicant's probation or parole officer that documents the applicant's compliance with conditions of supervision;

(6) evidence of the applicant's present fitness and

professional character;

(7) evidence of rehabilitation or rehabilitative

effort during or after incarceration, or during or after a term of supervision, including, but not limited to, a certificate of good conduct under Section 5-5.5-25 of the Unified Code of Corrections or a certificate of relief from disabilities under Section 5-5.5-10 of the Unified Code of Corrections; and

(8) any other mitigating factors that contribute to

the person's potential and current ability to perform the duties and responsibilities of the position for which a license or employment is sought.

(c) If the Commission refuses to issue a license to an applicant, then the Commission shall notify the applicant of the denial in writing with the following included in the notice of denial:
(1) a statement about the decision to refuse to issue

a license;

(2) a list of the convictions that the Commission

determined will impair the applicant's ability to engage in the position for which a license is sought;

(3) a list of convictions that formed the sole or

partial basis for the refusal; and

(4) a summary of the appeal process or the earliest

the applicant may reapply for a license, whichever is applicable.

(d) No later than May 1 of each year, the Commission must prepare, publicly announce, and publish a report of summary statistical information relating to new and renewal license applications during the preceding calendar year. Each report shall show, at a minimum:
(1) the number of applicants for a new or renewal

license under this Act within the previous calendar year;

(2) the number of applicants for a new or renewal

license under this Act within the previous calendar year who had any criminal conviction;

(3) the number of applicants for a new or renewal

license under this Act in the previous calendar year who were granted a license;

(4) the number of applicants for a new or renewal

license with a criminal conviction who were granted a license under this Act within the previous calendar year;

(5) the number of applicants for a new or renewal

license under this Act within the previous calendar year who were denied a license; and

(6) the number of applicants for a new or renewal

license with a criminal conviction who were denied a license under this Act in the previous calendar year in whole or in part because of a prior conviction.

(Source: P.A. 100-286, eff. 1-1-18.)

(235 ILCS 5/6-3) (from Ch. 43, par. 120a)
Sec. 6-3. Violation of tax Acts; refusal, revocation, or suspension of license.
(a) In addition to other grounds specified in this Act, the State Commission or the local liquor control commissioner, on complaint of the Department, shall refuse the issuance or renewal of a license, or suspend or revoke the license, of any person, for any of the following violations of any tax Act administered by the Department:
1. Failure to make a tax return.
2. The filing of a fraudulent return.
3. Failure to pay all or part of any tax or penalty

finally determined to be due.

4. Failure to keep books and records.
5. Failure to secure and display a certificate or

sub-certificates of registration, if required.

6. Wilful violation of any rule or regulation of the

Department relating to the administration and enforcement of tax liability.

(b) Upon receiving notice from the Department that a violation of any of items 1 through 6 of subsection (a) have been corrected or otherwise resolved to the Department's satisfaction, the Commission may vacate an Order of Revocation.
(Source: P.A. 89-250, eff. 1-1-96.)

(235 ILCS 5/6-4) (from Ch. 43, par. 121)
Sec. 6-4. (a) No person licensed by any licensing authority as a distiller, or a wine manufacturer, or any subsidiary or affiliate thereof, or any officer, associate, member, partner, representative, employee, agent or shareholder owning more than 5% of the outstanding shares of such person shall be issued an importing distributor's or distributor's license, nor shall any person licensed by any licensing authority as an importing distributor, distributor or retailer, or any subsidiary or affiliate thereof, or any officer or associate, member, partner, representative, employee, agent or shareholder owning more than 5% of the outstanding shares of such person be issued a distiller's license, a craft distiller's license, or a wine manufacturer's license; and no person or persons licensed as a distiller or craft distiller by any licensing authority shall have any interest, directly or indirectly, with such distributor or importing distributor.
However, an importing distributor or distributor, which on January 1, 1985 is owned by a brewer, or any subsidiary or affiliate thereof or any officer, associate, member, partner, representative, employee, agent or shareholder owning more than 5% of the outstanding shares of the importing distributor or distributor referred to in this paragraph, may own or acquire an ownership interest of more than 5% of the outstanding shares of a wine manufacturer and be issued a wine manufacturer's license by any licensing authority.
(b) The foregoing provisions shall not apply to any person licensed by any licensing authority as a distiller or wine manufacturer, or to any subsidiary or affiliate of any distiller or wine manufacturer who shall have been heretofore licensed by the State Commission as either an importing distributor or distributor during the annual licensing period expiring June 30, 1947, and shall actually have made sales regularly to retailers.
(c) Provided, however, that in such instances where a distributor's or importing distributor's license has been issued to any distiller or wine manufacturer or to any subsidiary or affiliate of any distiller or wine manufacturer who has, during the licensing period ending June 30, 1947, sold or distributed as such licensed distributor or importing distributor alcoholic liquors and wines to retailers, such distiller or wine manufacturer or any subsidiary or affiliate of any distiller or wine manufacturer holding such distributor's or importing distributor's license may continue to sell or distribute to retailers such alcoholic liquors and wines which are manufactured, distilled, processed or marketed by distillers and wine manufacturers whose products it sold or distributed to retailers during the whole or any part of its licensing periods; and such additional brands and additional products may be added to the line of such distributor or importing distributor, provided, that such brands and such products were not sold or distributed by any distributor or importing distributor licensed by the State Commission during the licensing period ending June 30, 1947, but can not sell or distribute to retailers any other alcoholic liquors or wines.
(d) It shall be unlawful for any distiller licensed anywhere to have any stock ownership or interest in any distributor's or importing distributor's license wherein any other person has an interest therein who is not a distiller and does not own more than 5% of any stock in any distillery. Nothing herein contained shall apply to such distillers or their subsidiaries or affiliates, who had a distributor's or importing distributor's license during the licensing period ending June 30, 1947, which license was owned in whole by such distiller, or subsidiaries or affiliates of such distiller.
(e) Any person licensed as a brewer, class 1 brewer, or class 2 brewer shall be permitted to sell on the licensed premises to non-licensees for on or off-premises consumption for the premises in which he or she actually conducts such business beer manufactured by the brewer, class 1 brewer, or class 2 brewer. Such sales shall be limited to on-premises, in-person sales only, for lawful consumption on or off premises. Such authorization shall be considered a privilege granted by the brewer license and, other than a manufacturer of beer as stated above, no manufacturer or distributor or importing distributor, excluding airplane licensees exercising powers provided in paragraph (i) of Section 5-1 of this Act, or any subsidiary or affiliate thereof, or any officer, associate, member, partner, representative, employee or agent, or shareholder shall be issued a retailer's license, nor shall any person having a retailer's license, excluding airplane licensees exercising powers provided in paragraph (i) of Section 5-1 of this Act, or any subsidiary or affiliate thereof, or any officer, associate, member, partner, representative or agent, or shareholder be issued a manufacturer's license or importing distributor's license.
A person who holds a class 1 or class 2 brewer license and is authorized by this Section to sell beer to non-licensees shall not sell beer to non-licensees from more than 3 total brewer or commonly owned brew pub licensed locations in this State. The class 1 or class 2 brewer shall designate to the State Commission the brewer or brew pub locations from which it will sell beer to non-licensees.
A person licensed as a craft distiller, including a person who holds more than one craft distiller license, not affiliated with any other person manufacturing spirits may be authorized by the Commission to sell up to 2,500 gallons of spirits produced by the person to non-licensees for on or off-premises consumption for the premises in which he or she actually conducts business permitting only the retail sale of spirits manufactured at such premises. Such sales shall be limited to on-premises, in-person sales only, for lawful consumption on or off premises, and such authorization shall be considered a privilege granted by the craft distiller license. A craft distiller licensed for retail sale shall secure liquor liability insurance coverage in an amount at least equal to the maximum liability amounts set forth in subsection (a) of Section 6-21 of this Act.
A craft distiller license holder shall not deliver any alcoholic liquor to any non-licensee off the licensed premises. A craft distiller shall affirm in its annual craft distiller's license application that it does not produce more than 100,000 gallons of distilled spirits annually and that the craft distiller does not sell more than 2,500 gallons of spirits to non-licensees for on or off-premises consumption. In the application, which shall be sworn under penalty of perjury, the craft distiller shall state the volume of production and sales for each year since the craft distiller's establishment.
(f) (Blank).
(g) Notwithstanding any of the foregoing prohibitions, a limited wine manufacturer may sell at retail at its manufacturing site for on or off premises consumption and may sell to distributors. A limited wine manufacturer licensee shall secure liquor liability insurance coverage in an amount at least equal to the maximum liability amounts set forth in subsection (a) of Section 6-21 of this Act.
(h) The changes made to this Section by Public Act 99-47 shall not diminish or impair the rights of any person, whether a distiller, wine manufacturer, agent, or affiliate thereof, who requested in writing and submitted documentation to the State Commission on or before February 18, 2015 to be approved for a retail license pursuant to what has heretofore been subsection (f); provided that, on or before that date, the State Commission considered the intent of that person to apply for the retail license under that subsection and, by recorded vote, the State Commission approved a resolution indicating that such a license application could be lawfully approved upon that person duly filing a formal application for a retail license and if that person, within 90 days of the State Commission appearance and recorded vote, first filed an application with the appropriate local commission, which application was subsequently approved by the appropriate local commission prior to consideration by the State Commission of that person's application for a retail license. It is further provided that the State Commission may approve the person's application for a retail license or renewals of such license if such person continues to diligently adhere to all representations made in writing to the State Commission on or before February 18, 2015, or thereafter, or in the affidavit filed by that person with the State Commission to support the issuance of a retail license and to abide by all applicable laws and duly adopted rules.
(Source: P.A. 99-47, eff. 7-15-15; 99-448, eff. 8-24-15; 99-642, eff. 7-28-16; 99-902, eff. 8-26-16; 100-201, eff. 8-18-17.)

(235 ILCS 5/6-4.5)
Sec. 6-4.5. Prohibited ownership interests in a distributor, importing distributor, manufacturer of beer, or non-resident dealer.
(a) The General Assembly finds, consistent with Section 6-1.5, that the 3-tier regulatory system is designed to prevent a manufacturer of beer as described in paragraph (19) of subsection (a) of Section 6-2 from exercising vertical integration between a manufacturer of beer and a distributor or importing distributor through any ownership interest, or through control of the distributor or importing distributor. The General Assembly further finds, consistent with Section 6-1.5, that the 3-tier regulatory system is designed to prevent a distributor or importing distributor as described in paragraph (20) of subsection (a) of Section 6-2 from having any ownership interest in a manufacturer of beer as described in paragraph (20) of subsection (a) of Section 6-2 except for the ownership of no more than 5% of the outstanding shares of a manufacturer of beer whose shares are publicly traded on an exchange within the meaning of the Securities Exchange Act of 1934. The General Assembly further finds that it is necessary to have the State Commission undertake an expedited investigation, in accordance with procedural due process, to determine whether any existing manufacturer of beer described in paragraph (19) of subsection (a) of Section 6-2 or any existing distributor or importing distributor described in paragraph (20) of subsection (a) of Section 6-2 owns a prohibited ownership interest, and an orderly process by which an existing manufacturer of beer, distributor, or importing distributor may divest itself of or sever the prohibited ownership interest by no later than January 1, 2015.
(b) Notwithstanding any provision of this Act to the contrary, no person licensed as a manufacturer of beer as described in paragraph (19) of subsection (a) of Section 6-2 shall have any prohibited ownership interest, directly or indirectly, in a person licensed as a distributor or importing distributor. Any person who holds a prohibited ownership interest in a person licensed as a distributor or importing distributor prior to this amendatory Act of the 98th General Assembly shall, in accordance with paragraph (19) of subsection (a) of Section 6-2, be ineligible to receive or hold any license issued by the State Commission, unless that person complies with the provisions of this Section.
(c) Notwithstanding any provision of this Act to the contrary, no person licensed in this State as a distributor or importing distributor as described in paragraph (20) of subsection (a) of Section 6-2 shall have any prohibited ownership interest, directly or indirectly, in a person licensed as a manufacturer of beer as described in paragraph (20) of subsection (a) of Section 6-2. Any person who holds an interest in a person licensed as a distributor or importing distributor in this State prior to this amendatory Act of the 98th General Assembly shall, in accordance with paragraph (20) of subsection (a) of Section 6-2, be ineligible to receive or hold a license by the State Commission, unless the person complies with the provisions of this Section. This subsection (c) shall not apply to a person who owns, on or after the effective date of this amendatory Act of the 98th General Assembly, no more than 5% of the outstanding shares of a manufacturer of beer whose shares are publicly traded on an exchange within the meaning of the Securities Exchange Act of 1934.
(d) Within 30 days after the effective date of this amendatory Act of the 98th General Assembly, the State Commission shall notify in writing all persons licensed by the State Commission as a manufacturer of beer, as described in paragraph (19) of subsection (a) of Section 6-2 of the prohibited ownership interest provision set forth in subsection (b) of this Section and paragraph (19) of subsection (a) of Section 6-2. Also within 30 days after the effective date of this amendatory Act of the 98th General Assembly, the State Commission shall notify in writing all persons licensed by the State Commission as a distributor or importing distributor of the prohibited ownership interest provision set forth in subsection (c) of this Section and paragraph (20) of subsection (a) of Section 6-2. The notice provided by the State Commission shall also state for a manufacturer of beer, as described in paragraph (19) of subsection (a) of Section 6-2, that it is required to disclose in writing any ownership interest it directly or indirectly possesses in a distributor or importing distributor, as described in paragraph (20) of subsection (a) of Section 6-2, the type and amount of ownership interest possessed by it, the length of time the manufacturer of beer has held the ownership interest in the distributor or importing distributor, and any other information specified by the State Commission in its written notice. The notice provided by the State Commission shall also state for a distributor or importing distributor, as described in paragraph (20) of subsection (a) of Section 6-2, that it is required to disclose in writing any ownership interest it directly or indirectly possesses in a manufacturer of beer, as described in paragraph (19) of subsection (a) of Section 6-2, the type and amount of ownership interest possessed by it, the length of time the manufacturer of beer has held the ownership interest in the distributor or importing distributor, and any other information specified by the State Commission in its written notice.
(e) Within 60 days after the effective date of this amendatory Act of the 98th General Assembly, each manufacturer of beer, distributor, or importing distributor subject to notification under subsection (d) of this Section shall disclose in writing and under oath the relevant ownership interest and other required information specified in the notification provided by the State Commission pursuant to that subsection. The written disclosure shall, as a mandatory obligation, be tendered to the State Commission by either personal service or via certified or registered mail at the State Commission's Springfield or Chicago office on or before the 60th day during regular business hours. Failure to tender the required written disclosure shall result in the immediate entry of an order by the State Commission suspending the licensee's license within 5 days after the 60th day, and the initiation of proceedings by the State Commission to enter an order to permanently revoke the licensee's license no later than 45 days after providing the licensee with notice and an opportunity for a hearing. Whenever the State Commission has reason to believe that a person has failed to comply with the Commission notice under this Section, it shall notify the Department of Revenue and the Attorney General, and shall file a complaint with the State's Attorney of the county where the alcoholic liquor was delivered or with appropriate law enforcement officials. Failure to make the written disclosure required under this subsection shall constitute a business offense for which the person shall be fined not more than $5,000 for a first offense, not more than $10,000 for a second offense, and not more than $15,000 for a third or subsequent offense.
(f) Within 180 days after the effective date of this amendatory Act of the 98th General Assembly, the State Commission shall review each of the disclosures tendered to the State Commission by licensees pursuant to subsection (e) and enter an order determining whether or not each licensee is in compliance with subsection (b) or (c) of this Section, whichever is applicable, after providing each licensee with notice and an opportunity for a hearing. As part of making its determination, the State Commission shall also consider any information otherwise admissible under Section 10-40 of the Illinois Administrative Procedure Act.
(g) If the State Commission determines, based on a preponderance of record evidence, that a manufacturer of beer, distributor, or importing distributor has no prohibited ownership interest in a licensee in violation of subsection (b) or (c) of this Section, then the State Commission shall enter an order finding that the manufacturer of beer, distributor, or importing distributor is in compliance with this Section, record the matter as closed, and serve a copy of the order of compliance on the licensee and each person with an ownership interest in the licensee.
If the State Commission determines, based on a preponderance of record evidence, that a manufacturer of beer, as described in paragraph (19) of subsection (a) of Section 6-2, has a prohibited ownership interest as set forth in subsection (b) of this Section, then the State Commission shall enter an order finding that the manufacturer of beer is not in compliance with this Section and that the manufacturer of beer shall divest itself of that interest on or before January 1, 2015, subject to the State Commission's approval of the successive owner pursuant to the State Commission's authority provided in this Act. In addition, the State Commission shall find that the relevant distributor or importing distributor is not in compliance with this Section and that the distributor or importing distributor is required to sever the prohibited ownership interest possessed by the relevant manufacturer of beer on or before January 1, 2015, subject to the State Commission's approval of the successive owner pursuant to the State Commission's authority provided in this Act.
If the State Commission determines, based on a preponderance of record evidence, that a distributor or importing distributor, as described in paragraph (20) of subsection (a) of Section 6-2, has a prohibited ownership interest as set forth in subsection (c) of this Section, then the State Commission shall enter an order finding that the relevant distributor or importing distributor is not in compliance with this Section and that the relevant distributor or importing distributor shall divest itself of that interest on or before January 1, 2015, subject to the State Commission's approval of the successive owner pursuant to the State Commission's authority provided in this Act. In addition, the State Commission shall find that the manufacturer of beer is not in compliance with this Section and that the manufacturer of beer shall sever the prohibited ownership interest possessed by the distributor or importing distributor on or before January 1, 2015, subject to the State Commission's approval of the successive owner pursuant to the State Commission's authority provided in this Act.
The State Commission's order shall further find that the continued ownership of the prohibited ownership interest beyond January 1, 2015 by the manufacturer of beer, distributor, or importing distributor is against the public interest and a violation of this Section and Section 6-1.5 of the Act.
The State Commission's order shall further find for a manufacturer of beer, as described in paragraph (19) of subsection (a) of Section 6-2, found in non-compliance with subsection (b) of this Section that its license is revoked on January 16, 2015 as to the transport, transfer, or sale of any alcoholic liquor to the relevant distributor or importing distributor that the manufacturer of beer has a prohibited ownership interest in if that interest is not properly divested on January 1, 2015, subject to the State Commission's approval of the successive owner pursuant to the State Commission's authority provided in this Act. In addition, the State Commission shall find that the license of a distributor or importing distributor that is subject to the prohibited ownership interest of the manufacturer of beer is revoked on January 16, 2015 as to the transport, transfer, or sale of alcoholic liquor from the relevant manufacturer of beer to any retailer if that ownership interest is not properly severed on January 1, 2015, subject to the State Commission's approval of the successive owner pursuant to the State Commission's authority provided in this Act.
The State Commission's order shall further find for a distributor or importing distributor, as described in paragraph (20) of subsection (a) of Section 6-2, found in non-compliance with subsection (c) of this Section, that its license is revoked on January 16, 2015 as to the transport, transfer, or sale of any alcoholic liquor from the relevant manufacturer of beer to any retailer if that prohibited ownership interest in the manufacturer of beer is not properly divested on January 1, 2015, subject to the State Commission's approval of the successive owner pursuant to the State Commission's authority provided in this Act. In addition, the State Commission shall find that the license of the manufacturer of beer that is subject to the prohibited ownership interest of a distributor or importing distributor is revoked on January 16, 2015 as to the transport, transfer, or sale of alcoholic liquor to the distributor or importing distributor if that ownership interest is not properly severed on January 1, 2015, subject to the State Commission's approval of the successive owner pursuant to the State Commission's authority provided in this Act.
The State Commission shall serve a copy of the order of non-compliance on the licensee and each person with an ownership interest in the licensee.
(h) If a person with a prohibited ownership interest in a licensee under subsection (b) or (c) of this Section succeeds in divesting itself of or severing that interest and obtains the State Commission's approval of the successive owner pursuant to its authority provided in this Act on or before January 1, 2015, then the State Commission shall enter an order finding that the licensee is in compliance, record the matter as closed, and serve a copy of the order of compliance on the licensee and each person with an ownership interest in the licensee.
If a person with a prohibited ownership interest in violation of subsection (b) or (c) of this Section fails to divest itself of or sever that interest and obtain the State Commission's approval of the successive owner pursuant to the State Commission's authority provided in this Act on or before January 1, 2015, then the State Commission shall, after notice and an opportunity for a hearing, revoke each licensee's license as specified in subsection (g) of this Section on January 16, 2015. The State Commission, when entering the order, shall give notice to the person by certified mail to cease and desist all shipments of alcoholic liquor into or within this State and to withdraw from this State within 5 working days after receipt of the notice all shipments of alcoholic liquor in transit. Whenever the State Commission has reason to believe that a person has failed to comply with the State Commission's notice under this Section, it shall notify the Department of Revenue and the Attorney General, and shall file a complaint with the State's Attorney of the county where the alcoholic liquor was delivered, or with appropriate law enforcement officials. Failure to comply with the notice issued by the State Commission under this Section is against the public interest and constitutes a business offense for which the person shall be fined not more than $5,000 for a first offense, not more than $10,000 for a second offense, and not more than $15,000 for a third or subsequent offense. Each shipment or transfer of alcoholic liquor in violation of the cease and desist notice shall constitute a separate offense.
(i) The power and authority granted to the State Commission under this Section is in addition to any existing power or authority the State Commission has under this Act and its exercise shall be accorded precedence on the State Commission's meeting agenda so as to fully accommodate the schedule for any proceeding under the provisions of this Section. Nothing in this Act shall be construed as limiting or otherwise impairing the ability of the State Commission to conduct future investigations and proceedings sua sponte or pursuant to a complaint to ensure compliance with this Section or paragraph (19) or (20) of subsection (a) of Section 6-2 of this Act. Any future investigations and proceedings shall be conducted by the State Commission on an expedited basis and pursuant to an initiating order entered by the State Commission. The State Commission shall enter its initiating order within 30 days after the receipt of a complaint. The initiating order shall set forth a schedule by which the required notices, disclosures, determinations, or orders specified in subsections (d), (e), (f), (g), and (h) shall be made or entered, and the period of time by which a licensee shall divest itself of or sever a prohibited ownership interest, which shall be no later than 540 days after the entry of the initiating order.
(j) Any association or non-profit corporation representing beer distributors in this State shall have standing to intervene and otherwise participate as a party in any proceeding undertaken by the State Commission under this Section to review and determine compliance or non-compliance with this Section.
(k) For purposes of this Section, the term "ownership interest" means a legal, equitable, or beneficial interest recognized under Illinois law. The term "prohibited ownership interest" means an ownership interest in a distributor, importing distributor, or manufacturer of beer as specified in this Section.
(Source: P.A. 98-21, eff. 6-13-13.)

(235 ILCS 5/6-5) (from Ch. 43, par. 122)
Sec. 6-5. Except as otherwise provided in this Section, it is unlawful for any person having a retailer's license or any officer, associate, member, representative or agent of such licensee to accept, receive or borrow money, or anything else of value, or accept or receive credit (other than merchandising credit in the ordinary course of business for a period not to exceed 30 days) directly or indirectly from any manufacturer, importing distributor or distributor of alcoholic liquor, or from any person connected with or in any way representing, or from any member of the family of, such manufacturer, importing distributor, distributor or wholesaler, or from any stockholders in any corporation engaged in manufacturing, distributing or wholesaling of such liquor, or from any officer, manager, agent or representative of said manufacturer. Except as provided below, it is unlawful for any manufacturer or distributor or importing distributor to give or lend money or anything of value, or otherwise loan or extend credit (except such merchandising credit) directly or indirectly to any retail licensee or to the manager, representative, agent, officer or director of such licensee. A manufacturer, distributor or importing distributor may furnish free advertising, posters, signs, brochures, hand-outs, or other promotional devices or materials to any unit of government owning or operating any auditorium, exhibition hall, recreation facility or other similar facility holding a retailer's license, provided that the primary purpose of such promotional devices or materials is to promote public events being held at such facility. A unit of government owning or operating such a facility holding a retailer's license may accept such promotional devices or materials designed primarily to promote public events held at the facility. No retail licensee delinquent beyond the 30 day period specified in this Section shall solicit, accept or receive credit, purchase or acquire alcoholic liquors, directly or indirectly from any other licensee, and no manufacturer, distributor or importing distributor shall knowingly grant or extend credit, sell, furnish or supply alcoholic liquors to any such delinquent retail licensee; provided that the purchase price of all beer sold to a retail licensee shall be paid by the retail licensee in cash on or before delivery of the beer, and unless the purchase price payable by a retail licensee for beer sold to him in returnable bottles shall expressly include a charge for the bottles and cases, the retail licensee shall, on or before delivery of such beer, pay the seller in cash a deposit in an amount not less than the deposit required to be paid by the distributor to the brewer; but where the brewer sells direct to the retailer, the deposit shall be an amount no less than that required by the brewer from his own distributors; and provided further, that in no instance shall this deposit be less than 50 cents for each case of beer in pint or smaller bottles and 60 cents for each case of beer in quart or half-gallon bottles; and provided further, that the purchase price of all beer sold to an importing distributor or distributor shall be paid by such importing distributor or distributor in cash on or before the 15th day (Sundays and holidays excepted) after delivery of such beer to such purchaser; and unless the purchase price payable by such importing distributor or distributor for beer sold in returnable bottles and cases shall expressly include a charge for the bottles and cases, such importing distributor or distributor shall, on or before the 15th day (Sundays and holidays excepted) after delivery of such beer to such purchaser, pay the seller in cash a required amount as a deposit to assure the return of such bottles and cases. Nothing herein contained shall prohibit any licensee from crediting or refunding to a purchaser the actual amount of money paid for bottles, cases, kegs or barrels returned by the purchaser to the seller or paid by the purchaser as a deposit on bottles, cases, kegs or barrels, when such containers or packages are returned to the seller. Nothing herein contained shall prohibit any manufacturer, importing distributor or distributor from extending usual and customary credit for alcoholic liquor sold to customers or purchasers who live in or maintain places of business outside of this State when such alcoholic liquor is actually transported and delivered to such points outside of this State.
A manufacturer, distributor, or importing distributor may furnish free social media advertising to a retail licensee if the social media advertisement does not contain the retail price of any alcoholic liquor and the social media advertisement complies with any applicable rules or regulations issued by the Alcohol and Tobacco Tax and Trade Bureau of the United States Department of the Treasury. A manufacturer, distributor, or importing distributor may list the names of one or more unaffiliated retailers in the advertisement of alcoholic liquor through social media. Nothing in this Section shall prohibit a retailer from communicating with a manufacturer, distributor, or importing distributor on social media or sharing media on the social media of a manufacturer, distributor, or importing distributor. A retailer may request free social media advertising from a manufacturer, distributor, or importing distributor. Nothing in this Section shall prohibit a manufacturer, distributor, or importing distributor from sharing, reposting, or otherwise forwarding a social media post by a retail licensee, so long as the sharing, reposting, or forwarding of the social media post does not contain the retail price of any alcoholic liquor. No manufacturer, distributor, or importing distributor shall pay or reimburse a retailer, directly or indirectly, for any social media advertising services, except as specifically permitted in this Act. No retailer shall accept any payment or reimbursement, directly or indirectly, for any social media advertising services offered by a manufacturer, distributor, or importing distributor, except as specifically permitted in this Act. For the purposes of this Section, "social media" means a service, platform, or site where users communicate with one another and share media, such as pictures, videos, music, and blogs, with other users free of charge.
No right of action shall exist for the collection of any claim based upon credit extended to a distributor, importing distributor or retail licensee contrary to the provisions of this Section.
Every manufacturer, importing distributor and distributor shall submit or cause to be submitted, to the State Commission, in triplicate, not later than Thursday of each calendar week, a verified written list of the names and respective addresses of each retail licensee purchasing spirits or wine from such manufacturer, importing distributor or distributor who, on the first business day of that calendar week, was delinquent beyond the above mentioned permissible merchandising credit period of 30 days; or, if such is the fact, a verified written statement that no retail licensee purchasing spirits or wine was then delinquent beyond such permissible merchandising credit period of 30 days.
Every manufacturer, importing distributor and distributor shall submit or cause to be submitted, to the State Commission, in triplicate, a verified written list of the names and respective addresses of each previously reported delinquent retail licensee who has cured such delinquency by payment, which list shall be submitted not later than the close of the second full business day following the day such delinquency was so cured.
Such written verified reports required to be submitted by this Section shall be posted by the State Commission in each of its offices in places available for public inspection not later than the day following receipt thereof by the Commission. The reports so posted shall constitute notice to every manufacturer, importing distributor and distributor of the information contained therein. Actual notice to manufacturers, importing distributors and distributors of the information contained in any such posted reports, however received, shall also constitute notice of such information.
The 30 day merchandising credit period allowed by this Section shall commence with the day immediately following the date of invoice and shall include all successive days including Sundays and holidays to and including the 30th successive day.
In addition to other methods allowed by law, payment by check during the period for which merchandising credit may be extended under the provisions of this Section shall be considered payment. All checks received in payment for alcoholic liquor shall be promptly deposited for collection. A post dated check or a check dishonored on presentation for payment shall not be deemed payment.
A retail licensee shall not be deemed to be delinquent in payment for any alleged sale to him of alcoholic liquor when there exists a bona fide dispute between such retailer and a manufacturer, importing distributor or distributor with respect to the amount of indebtedness existing because of such alleged sale.
A delinquent retail licensee who engages in the retail liquor business at 2 or more locations shall be deemed to be delinquent with respect to each such location.
The license of any person who violates any provision of this Section shall be subject to suspension or revocation in the manner provided by this Act.
If any part or provision of this Article or the application thereof to any person or circumstances shall be adjudged invalid by a court of competent jurisdiction, such judgment shall be confined by its operation to the controversy in which it was mentioned and shall not affect or invalidate the remainder of this Article or the application thereof to any other person or circumstance and to this and the provisions of this Article are declared severable.
(Source: P.A. 99-448, eff. 8-24-15.)

(235 ILCS 5/6-6) (from Ch. 43, par. 123)
Sec. 6-6. Except as otherwise provided in this Act no manufacturer or distributor or importing distributor shall, directly or indirectly, sell, supply, furnish, give or pay for, or loan or lease, any furnishing, fixture or equipment on the premises of a place of business of another licensee authorized under this Act to sell alcoholic liquor at retail, either for consumption on or off the premises, nor shall he or she, directly or indirectly, pay for any such license, or advance, furnish, lend or give money for payment of such license, or purchase or become the owner of any note, mortgage, or other evidence of indebtedness of such licensee or any form of security therefor, nor shall such manufacturer, or distributor, or importing distributor, directly or indirectly, be interested in the ownership, conduct or operation of the business of any licensee authorized to sell alcoholic liquor at retail, nor shall any manufacturer, or distributor, or importing distributor be interested directly or indirectly or as owner or part owner of said premises or as lessee or lessor thereof, in any premises upon which alcoholic liquor is sold at retail.
No manufacturer or distributor or importing distributor shall, directly or indirectly or through a subsidiary or affiliate, or by any officer, director or firm of such manufacturer, distributor or importing distributor, furnish, give, lend or rent, install, repair or maintain, to or for any retail licensee in this State, any signs or inside advertising materials except as provided in this Section and Section 6-5. With respect to retail licensees, other than any government owned or operated auditorium, exhibition hall, recreation facility or other similar facility holding a retailer's license as described in Section 6-5, a manufacturer, distributor, or importing distributor may furnish, give, lend or rent and erect, install, repair and maintain to or for any retail licensee, for use at any one time in or about or in connection with a retail establishment on which the products of the manufacturer, distributor or importing distributor are sold, the following signs and inside advertising materials as authorized in subparts (i), (ii), (iii), and (iv):
(i) Permanent outside signs shall be limited to one

outside sign, per brand, in place and in use at any one time, costing not more than $893, exclusive of erection, installation, repair and maintenance costs, and permit fees and shall bear only the manufacturer's name, brand name, trade name, slogans, markings, trademark, or other symbols commonly associated with and generally used in identifying the product including, but not limited to, "cold beer", "on tap", "carry out", and "packaged liquor".

(ii) Temporary outside signs shall be limited to one

temporary outside sign per brand. Examples of temporary outside signs are banners, flags, pennants, streamers, and other items of a temporary and non-permanent nature. Each temporary outside sign must include the manufacturer's name, brand name, trade name, slogans, markings, trademark, or other symbol commonly associated with and generally used in identifying the product. Temporary outside signs may also include, for example, the product, price, packaging, date or dates of a promotion and an announcement of a retail licensee's specific sponsored event, if the temporary outside sign is intended to promote a product, and provided that the announcement of the retail licensee's event and the product promotion are held simultaneously. However, temporary outside signs may not include names, slogans, markings, or logos that relate to the retailer. Nothing in this subpart (ii) shall prohibit a distributor or importing distributor from bearing the cost of creating or printing a temporary outside sign for the retail licensee's specific sponsored event or from bearing the cost of creating or printing a temporary sign for a retail licensee containing, for example, community goodwill expressions, regional sporting event announcements, or seasonal messages, provided that the primary purpose of the temporary outside sign is to highlight, promote, or advertise the product. In addition, temporary outside signs provided by the manufacturer to the distributor or importing distributor may also include, for example, subject to the limitations of this Section, preprinted community goodwill expressions, sporting event announcements, seasonal messages, and manufacturer promotional announcements. However, a distributor or importing distributor shall not bear the cost of such manufacturer preprinted signs.

(iii) Permanent inside signs, whether visible from

the outside or the inside of the premises, include, but are not limited to: alcohol lists and menus that may include names, slogans, markings, or logos that relate to the retailer; neons; illuminated signs; clocks; table lamps; mirrors; tap handles; decalcomanias; window painting; and window trim. All permanent inside signs in place and in use at any one time shall cost in the aggregate not more than $2000 per manufacturer. A permanent inside sign must include the manufacturer's name, brand name, trade name, slogans, markings, trademark, or other symbol commonly associated with and generally used in identifying the product. However, permanent inside signs may not include names, slogans, markings, or logos that relate to the retailer. For the purpose of this subpart (iii), all permanent inside signs may be displayed in an adjacent courtyard or patio commonly referred to as a "beer garden" that is a part of the retailer's licensed premises.

(iv) Temporary inside signs shall include, but are

not limited to, lighted chalk boards, acrylic table tent beverage or hors d'oeuvre list holders, banners, flags, pennants, streamers, and inside advertising materials such as posters, placards, bowling sheets, table tents, inserts for acrylic table tent beverage or hors d'oeuvre list holders, sports schedules, or similar printed or illustrated materials; however, such items, for example, as coasters, trays, napkins, glassware and cups shall not be deemed to be inside signs or advertising materials and may only be sold to retailers. All temporary inside signs and inside advertising materials in place and in use at any one time shall cost in the aggregate not more than $325 per manufacturer. Nothing in this subpart (iv) prohibits a distributor or importing distributor from paying the cost of printing or creating any temporary inside banner or inserts for acrylic table tent beverage or hors d'oeuvre list holders for a retail licensee, provided that the primary purpose for the banner or insert is to highlight, promote, or advertise the product. For the purpose of this subpart (iv), all temporary inside signs and inside advertising materials may be displayed in an adjacent courtyard or patio commonly referred to as a "beer garden" that is a part of the retailer's licensed premises.

A "cost adjustment factor" shall be used to periodically update the dollar limitations prescribed in subparts (i), (iii), and (iv). The Commission shall establish the adjusted dollar limitation on an annual basis beginning in January, 1997. The term "cost adjustment factor" means a percentage equal to the change in the Bureau of Labor Statistics Consumer Price Index or 5%, whichever is greater. The restrictions contained in this Section 6-6 do not apply to signs, or promotional or advertising materials furnished by manufacturers, distributors or importing distributors to a government owned or operated facility holding a retailer's license as described in Section 6-5.
No distributor or importing distributor shall directly or indirectly or through a subsidiary or affiliate, or by any officer, director or firm of such manufacturer, distributor or importing distributor, furnish, give, lend or rent, install, repair or maintain, to or for any retail licensee in this State, any signs or inside advertising materials described in subparts (i), (ii), (iii), or (iv) of this Section except as the agent for or on behalf of a manufacturer, provided that the total cost of any signs and inside advertising materials including but not limited to labor, erection, installation and permit fees shall be paid by the manufacturer whose product or products said signs and inside advertising materials advertise and except as follows:
A distributor or importing distributor may purchase from or enter into a written agreement with a manufacturer or a manufacturer's designated supplier and such manufacturer or the manufacturer's designated supplier may sell or enter into an agreement to sell to a distributor or importing distributor permitted signs and advertising materials described in subparts (ii), (iii), or (iv) of this Section for the purpose of furnishing, giving, lending, renting, installing, repairing, or maintaining such signs or advertising materials to or for any retail licensee in this State. Any purchase by a distributor or importing distributor from a manufacturer or a manufacturer's designated supplier shall be voluntary and the manufacturer may not require the distributor or the importing distributor to purchase signs or advertising materials from the manufacturer or the manufacturer's designated supplier.
A distributor or importing distributor shall be deemed the owner of such signs or advertising materials purchased from a manufacturer or a manufacturer's designated supplier.
The provisions of Public Act 90-373 concerning signs or advertising materials delivered by a manufacturer to a distributor or importing distributor shall apply only to signs or advertising materials delivered on or after August 14, 1997.
A manufacturer, distributor, or importing distributor may furnish free social media advertising to a retail licensee if the social media advertisement does not contain the retail price of any alcoholic liquor and the social media advertisement complies with any applicable rules or regulations issued by the Alcohol and Tobacco Tax and Trade Bureau of the United States Department of the Treasury. A manufacturer, distributor, or importing distributor may list the names of one or more unaffiliated retailers in the advertisement of alcoholic liquor through social media. Nothing in this Section shall prohibit a retailer from communicating with a manufacturer, distributor, or importing distributor on social media or sharing media on the social media of a manufacturer, distributor, or importing distributor. A retailer may request free social media advertising from a manufacturer, distributor, or importing distributor. Nothing in this Section shall prohibit a manufacturer, distributor, or importing distributor from sharing, reposting, or otherwise forwarding a social media post by a retail licensee, so long as the sharing, reposting, or forwarding of the social media post does not contain the retail price of any alcoholic liquor. No manufacturer, distributor, or importing distributor shall pay or reimburse a retailer, directly or indirectly, for any social media advertising services, except as specifically permitted in this Act. No retailer shall accept any payment or reimbursement, directly or indirectly, for any social media advertising services offered by a manufacturer, distributor, or importing distributor, except as specifically permitted in this Act. For the purposes of this Section, "social media" means a service, platform, or site where users communicate with one another and share media, such as pictures, videos, music, and blogs, with other users free of charge.
No person engaged in the business of manufacturing, importing or distributing alcoholic liquors shall, directly or indirectly, pay for, or advance, furnish, or lend money for the payment of any license for another. Any licensee who shall permit or assent, or be a party in any way to any violation or infringement of the provisions of this Section shall be deemed guilty of a violation of this Act, and any money loaned contrary to a provision of this Act shall not be recovered back, or any note, mortgage or other evidence of indebtedness, or security, or any lease or contract obtained or made contrary to this Act shall be unenforceable and void.
This Section shall not apply to airplane licensees exercising powers provided in paragraph (i) of Section 5-1 of this Act.
(Source: P.A. 98-756, eff. 7-16-14; 99-448, eff. 8-24-15.)

(235 ILCS 5/6-6.3)
Sec. 6-6.3. Non-alcoholic merchandise.
(a) Nothing in this Act shall authorize the Illinois Liquor Control Commission to regulate or exercise jurisdiction over any action, transaction, and business of manufacturers, distributors, or retailers engaged in any transaction involving the furnishing, selling, or offering for sale of non-alcoholic merchandise by manufacturers, distributors, or retailers, unless the transaction involves expressed or implied agreements or understandings prohibited by this Act.
(b) Non-alcoholic merchandise may be sold by a manufacturer class license holder, non-resident dealer, foreign importer, importing distributor, or distributor to a retail licensee if:
(1) the manufacturer class license holder,

non-resident dealer, foreign importer, importing distributor, or distributor is also in business as a bona fide producer or vendor of other merchandise;

(2) the merchandise is sold at its fair market value;
(3) the non-alcoholic merchandise is not sold in

combination with alcoholic liquor or conditioned on the sale of alcoholic liquor;

(4) the manufacturer class license holder's,

non-resident dealer's, foreign importer's, importing distributor's, or distributor's acquisition or production costs of the non-alcoholic merchandise appear on the manufacturer class license holder's, non-resident dealer's, foreign importer's, importing distributor's, or distributor's purchase invoices or other records;

(5) the individual selling prices of the

non-alcoholic merchandise and alcoholic liquor sold in a single transaction can be determined from commercial documents covering the sales transaction if non-alcoholic merchandise is sold in the same transaction as alcoholic liquor; and

(6) the price is collected by the manufacturer class

license holder, non-resident dealer, foreign importer, or distributor within 30 days of the date of the sale, unless other terms are established in writing between the parties.

(c) The State Commission may not prohibit the sale of non-alcoholic merchandise if it is sold in the manner in which the non-alcoholic merchandise is sold by a manufacturer or distributor that is not licensed by the State Commission; provided, however, that all invoices for non-alcoholic merchandise sold by a manufacturer class license holder, non-resident dealer, foreign importer, importing distributor, or distributor that is also in business as a bona fide producer or vendor of other merchandise must be in compliance with the books and records requirements of 11 Ill. Adm. Code 100.130. If the non-alcoholic merchandise is sold on the same invoice as an alcoholic liquor product, the 30-day merchandising credit provisions of Section 6-5 of this Act shall apply to the entire transaction, including the non-alcoholic merchandise.
(d) Except as provided in subsection (f), a manufacturer class license holder, non-resident dealer, foreign importer, importing distributor, or distributor that is also in business as a bona fide producer or vendor of non-alcoholic merchandise shall not condition the sale of its alcoholic liquor on the sale of its non-alcoholic merchandise and shall not combine the sale of its alcoholic liquor with the sale of its non-alcoholic merchandise. A manufacturer class license holder, non-resident dealer, foreign importer, importing distributor, or distributor that is also in business as a bona fide producer or vendor of non-alcoholic merchandise may sell, market, and promote non-alcoholic merchandise in the same manner in which the non-alcoholic merchandise is sold, marketed, or promoted by a manufacturer or distributor not licensed by the State Commission.
(e) Notwithstanding the prohibited furnishing or providing of fixtures, equipment, and furnishings to retailers as contained in Section 6-6 of this Act, the act of a manufacturer class license holder, non-resident dealer, foreign importer, importing distributor, or distributor furnishing or providing retailers with fixtures, equipment, or furnishings for the limited purpose of storing, servicing, displaying, advertising, furnishing, selling, or aiding in the sale of non-alcoholic merchandise is permitted, only to the extent allowed by this Section, and such fixtures, equipment, and furnishings shall not be used by the retail licensee to store, service, display, advertise, furnish, sell, or aid in the sale of alcoholic liquors. All such fixtures, equipment, or furnishings shall be identified by the retail licensee as being furnished by a manufacturer class license holder, non-resident dealer, foreign importer, importing distributor, or distributor licensed by the State Commission and, if purchased by the retail licensee and sold on the same invoice as alcoholic liquor products, the price must be collected by the manufacturer class license holder, non-resident dealer, foreign importer, importing distributor, or distributor selling the same within 30 days of the date of sale.
(f) Notwithstanding any provision of this Act to the contrary, a manufacturer class license holder, non-resident dealer, foreign importer, importing distributor, or distributor may package and distribute alcoholic liquor in combination with other non-alcoholic merchandise products if the alcoholic liquor and non-alcoholic merchandise was originally packaged together for ultimate sale to consumers by the manufacturer or agent of the manufacturer as originally packaged by the manufacturer or agent of the manufacturer for ultimate sale to consumers.
(Source: P.A. 99-282, eff. 8-5-15.)

(235 ILCS 5/6-6.5)
Sec. 6-6.5. Sanitation. A manufacturer, distributor, or importing distributor may sell coil cleaning services to a retail licensee at fair market cost.
A manufacturer, distributor, or importing distributor may sell dispensing accessories to retail licensees at a price not less than the cost to the manufacturer, distributor, or importing distributor who initially purchased them. Dispensing accessories include, but are not limited to, items such as standards, faucets, cold plates, rods, vents, taps, tap standards, hoses, washers, couplings, gas gauges, vent tongues, shanks, and check valves.
Coil cleaning supplies consisting of detergents, cleaning chemicals, brushes, or similar type cleaning devices may be sold at a price not less than the cost to the manufacturer, distributor, or importing distributor.
(Source: P.A. 90-432, eff. 1-1-98.)

(235 ILCS 5/6-7) (from Ch. 43, par. 124)
Sec. 6-7. No manufacturer or distributor or importing distributor or foreign importer shall sell or deliver any package containing alcoholic liquor manufactured or distributed by him unless the same shall have affixed thereto all cancelled revenue stamps which may be provided by Federal law, and shall also bear thereon a clear and legible label containing the name and address of the manufacturer, the kind of alcoholic liquor contained therein, and in the case of alcoholic liquor (other than beer and imported Scotch whiskey and brandy 4 years old or more) the date when manufactured and the minimum alcoholic content thereof. No person or persons, corporation, partnership or firm shall label alcoholic liquor as "whiskey" or "gin" or shall import for sale or shall sell in this State alcoholic liquor labeled as "whiskey" or "gin" unless the entire alcoholic content thereof, except flavoring materials, is a distillate of fermented mash of grain or mixture of grains. Alcoholic liquor of the type of whiskey or gin not conforming to this requirement must be labeled "imitation whiskey" or "imitation gin" (as the case may be). No spirits shall contain any substance, compound or ingredient which is injurious to health or deleterious for human consumption. No package shall be delivered by any manufacturer or distributor or importing distributor or foreign importer unless the same shall be securely sealed so that the contents thereof cannot be removed without breaking the seal so placed thereon by said manufacturer, and no other licensee shall sell, have in his possession, or use any package or container which does not comply with this Section or does not bear evidence that said package, when delivered to him, complied herewith.
(Source: P.A. 82-783.)

(235 ILCS 5/6-8) (from Ch. 43, par. 125)
Sec. 6-8. Each manufacturer or importing distributor or foreign importer shall keep an accurate record of all alcoholic liquors manufactured, distributed, sold, used, or delivered by him in this State during each month, showing therein to whom sold, and shall furnish a copy thereof or a report thereon to the State Commission, as the State Commission may, request.
Each importing distributor or manufacturer to whom alcoholic liquors imported into this State have been consigned shall effect possession and physical control thereof by storing such alcoholic liquors in the premises wherein such importing distributor or manufacturer is licensed to engage in such business as an importing distributor or manufacturer and to make such alcoholic liquors together with accompanying invoices, bills of lading and receiving tickets available for inspection by an agent or representative of the Department of Revenue and of the State Commission.
All alcoholic liquor imported into this State must be off-loaded from the common carrier, vehicle, or mode of transportation by which the alcoholic liquor was delivered into this State. The alcoholic liquor shall be stored at the licensed premises of the importing distributor before sale and delivery to licensees in this State. A distributor or importing distributor, upon application to the Commission, may secure a waiver of the provisions of this Section for purposes of delivering beer directly to a licensee holding or otherwise participating in a special event sponsored by a unit of government or a not-for-profit organization.
(Source: P.A. 88-535.)

(235 ILCS 5/6-9) (from Ch. 43, par. 126)
Sec. 6-9. Registration of trade marks; sale within geographical area; delivery to authorized persons. The Legislature hereby finds and declares that for purposes of ensuring the preservation and enhancement of interbrand competition in the alcoholic liquor industry within the State, ensuring that importation and distribution of alcoholic liquor in the State will be subject to thorough and inexpensive monitoring by the State, reducing the importation of illicit or untaxed alcoholic liquor into the State, excluding misbranded alcoholic liquor products from the State, providing incentives to distributors to service and sell to larger numbers of retail licensees in the geographic area where such distributors are engaged in business, and reducing the amount of spoiled and overaged alcoholic liquor products sold to consumers, it is necessary to restrict the purchase of alcoholic liquors at wholesale in the State to those persons selected by the manufacturer, distributor, importing distributor or foreign importer who owns or controls the trade mark, brand or name of the alcoholic liquor products sold to such persons, and to restrict the geographic area or areas within which such persons sell such alcoholic liquor at wholesale, as provided in this Section.
Each manufacturer, non-resident dealer, distributor, importing distributor, or foreign importer who owns or controls the trade mark, brand or name of any alcoholic liquor shall register with the State Commission, in the Chicago office, on or before the effective date, the name of each person to whom such manufacturer, non-resident dealer, distributor, importing distributor, or foreign importer grants the right to sell at wholesale in this State any such alcoholic liquor, specifying the particular trade mark, brand or name of alcoholic liquor as to which such right is granted, the geographical area or areas for which such right is granted and the period of time for which such rights are granted to such person. Each manufacturer, non-resident dealer, distributor or importing distributor, or foreign importer who is required to register under this Section must furnish a copy of the registration statement at the time of appointment to the person who has been granted the right to sell alcoholic liquor at wholesale. However, if a person who has been appointed the right to sell alcoholic liquor at wholesale does not receive a copy of the registration statement as required under this Section, such person may file a registration statement with the State Commission, provided that the person furnishes a copy of that registration statement to the manufacturer, non-resident dealer, distributor, importing distributor, or foreign importer within 30 days of filing the registration statement. The registration statement shall state:
(1) the name of the person appointed;
(2) the name of the manufacturer, non-resident dealer, distributor, importing distributor, or foreign importer from whom the person received the right to sell alcoholic liquor;
(3) the particular trade mark, brand, or name of alcoholic liquor as to which the right to sell at wholesale is granted; and
(4) the geographical areas for which the right to sell at wholesale is granted.
Such manufacturer, non-resident dealer, distributor, importing distributor, or foreign importer may grant the right to sell at wholesale any trade mark, brand or name of any alcoholic liquor in any geographical area to more than one person. If the registration is received after the effective date, the Commission shall treat the date the registration was received in the Chicago office as the effective date. Such registration shall be made on a form prescribed by the State Commission and the State Commission may require such registration to be on a form provided by it.
A non-resident dealer or foreign importer who is not a manufacturer shall file the registration statement jointly with the manufacturer identifying the person authorized by the manufacturer to sign the registration statement on behalf of the manufacturer.
No such registration shall be made in any other manner than as is provided in this Section and only those persons registered by the manufacturer, non-resident dealer, distributor, importing distributor or foreign importer, shall have the right to sell at wholesale in this State, the brand of alcoholic liquor specified on the registration form.
However, a licensed Illinois distributor who has not been registered to sell a brand of alcoholic liquor, but for a period of 2 years prior to November 8, 1979 has been engaged in the purchase of a brand for resale from a licensed Illinois distributor who has the right to sell that brand at wholesale, may continue to purchase and resell the brand at wholesale, and may purchase from the same distributor and resell at wholesale any new brands of the same manufacturer, provided that:
(1) Within 60 days after November 8, 1979 he

identifies the brand which he so purchased to the State Commission and the Commission within 30 days thereafter verifies that the purchases have occurred;

(2) Thereafter, he notifies the State Commission in

writing of any brands of the same manufacturer which he wishes to purchase from the same distributor that were not available for distribution on or before November 8, 1979, and that the Commission within 30 days of such notification verifies that the brand is a new brand of the same manufacturer, and that the same licensed Illinois distributor has the right to sell the new brand at wholesale;

(3) His licensed business address is within the

geographical area for which the licensed Illinois distributor from whom the purchases are made has the right to sell said brand or brands of alcoholic liquor; and

(4) His sales are made within the geographical area

for which the licensed Illinois distributor from whom the purchases are made has the right to sell the brand or brands of alcoholic liquor and only to retail licensees whose licensed premises are located within the aforementioned geographical area.

No person to whom such right is granted shall sell at wholesale in this State any alcoholic liquor bearing such trade mark, brand or name outside of the geographical area for which such person holds such selling right, as registered with the State Commission, nor shall he sell such alcoholic liquor within such geographical area to a retail licensee if the premises specified in such retailer's license are located outside such geographical area. Any licensed Illinois distributor who has not been granted the right to sell any alcoholic liquor at wholesale and is purchasing alcoholic liquor from a person who has been granted the right to sell at wholesale may sell and deliver only to retail licensees whose licensed premises are within the same geographical area as the person who has been granted the right to sell at wholesale.
No manufacturer, importing distributor, distributor, non-resident dealer, or foreign importer shall sell or deliver any package containing alcoholic liquor manufactured or distributed by him for resale, unless the person to whom such package is sold or delivered is authorized to receive such package in accordance with the provisions of this Act.
(Source: P.A. 96-482, eff. 8-14-09.)

(235 ILCS 5/6-9.1)
Sec. 6-9.1. Deliveries to retail establishments.
(a) A distributor of wine or spirits shall deliver to any retailer within any geographic area in which that distributor has been granted by a wholesaler the right to sell its trademark, brand, or name at least once every 2 weeks if (i) in the case of a retailer located in a county with a population of at least 3,000,000 inhabitants or in a county adjacent to a county with at least 3,000,000 inhabitants, the retailer agrees to purchase at least $200 of wine or spirits from the distributor every 2 weeks; or (ii) in the case of a retailer located in a county with a population of less than 3,000,000 that is not adjacent to a county with a population of at least 3,000,000 inhabitants, the retailer agrees to purchase at least $50 of wine or spirits from the distributor every 2 weeks.
(b) On January 1, 2002 and every 2 years thereafter, the dollar amounts in items (i) and (ii) of subsection (a) shall be increased or decreased by a percentage equal to the percentage increase or decrease in the Consumer Price Index during the previous 2 years according to the most recent available data.
(Source: P.A. 91-482, eff. 1-1-00.)

(235 ILCS 5/6-10) (from Ch. 43, par. 126a)
Sec. 6-10. Books and records available for investigation and control; maintenance. It shall be the duty of every retail licensee to make books and records available upon reasonable notice for the purpose of investigation and control by the Illinois Liquor Control Commission or any local liquor control commission having jurisdiction over the licensee. Such books and records need not be maintained on the licensed premises, but must be maintained in the State of Illinois; however, if access is available electronically, the books and records may be maintained out of state. However, all original invoices or copies thereof covering purchases of alcoholic liquor must be retained on the licensed premises for a period of 90 days after such purchase, unless the Commission has granted a waiver in response to a written request in cases where records are kept at a central business location within the State of Illinois or in cases where books and records that are available electronically are maintained out of state.
(Source: P.A. 89-250, eff. 1-1-96.)

(235 ILCS 5/6-11)
(Text of Section from P.A. 100-36)
Sec. 6-11. Sale near churches, schools, and hospitals.
(a) No license shall be issued for the sale at retail of any alcoholic liquor within 100 feet of any church, school other than an institution of higher learning, hospital, home for aged or indigent persons or for veterans, their spouses or children or any military or naval station, provided, that this prohibition shall not apply to hotels offering restaurant service, regularly organized clubs, or to restaurants, food shops or other places where sale of alcoholic liquors is not the principal business carried on if the place of business so exempted is not located in a municipality of more than 500,000 persons, unless required by local ordinance; nor to the renewal of a license for the sale at retail of alcoholic liquor on premises within 100 feet of any church or school where the church or school has been established within such 100 feet since the issuance of the original license. In the case of a church, the distance of 100 feet shall be measured to the nearest part of any building used for worship services or educational programs and not to property boundaries.
(b) Nothing in this Section shall prohibit the issuance of a retail license authorizing the sale of alcoholic liquor to a restaurant, the primary business of which is the sale of goods baked on the premises if (i) the restaurant is newly constructed and located on a lot of not less than 10,000 square feet, (ii) the restaurant costs at least $1,000,000 to construct, (iii) the licensee is the titleholder to the premises and resides on the premises, and (iv) the construction of the restaurant is completed within 18 months of July 10, 1998 (the effective date of Public Act 90-617).
(c) Nothing in this Section shall prohibit the issuance of a retail license authorizing the sale of alcoholic liquor incidental to a restaurant if (1) the primary business of the restaurant consists of the sale of food where the sale of liquor is incidental to the sale of food and the applicant is a completely new owner of the restaurant, (2) the immediately prior owner or operator of the premises where the restaurant is located operated the premises as a restaurant and held a valid retail license authorizing the sale of alcoholic liquor at the restaurant for at least part of the 24 months before the change of ownership, and (3) the restaurant is located 75 or more feet from a school.
(d) In the interest of further developing Illinois' economy in the area of commerce, tourism, convention, and banquet business, nothing in this Section shall prohibit issuance of a retail license authorizing the sale of alcoholic beverages to a restaurant, banquet facility, grocery store, or hotel having not fewer than 150 guest room accommodations located in a municipality of more than 500,000 persons, notwithstanding the proximity of such hotel, restaurant, banquet facility, or grocery store to any church or school, if the licensed premises described on the license are located within an enclosed mall or building of a height of at least 6 stories, or 60 feet in the case of a building that has been registered as a national landmark, or in a grocery store having a minimum of 56,010 square feet of floor space in a single story building in an open mall of at least 3.96 acres that is adjacent to a public school that opened as a boys technical high school in 1934, or in a grocery store having a minimum of 31,000 square feet of floor space in a single story building located a distance of more than 90 feet but less than 100 feet from a high school that opened in 1928 as a junior high school and became a senior high school in 1933, and in each of these cases if the sale of alcoholic liquors is not the principal business carried on by the licensee.
For purposes of this Section, a "banquet facility" is any part of a building that caters to private parties and where the sale of alcoholic liquors is not the principal business.
(e) Nothing in this Section shall prohibit the issuance of a license to a church or private school to sell at retail alcoholic liquor if any such sales are limited to periods when groups are assembled on the premises solely for the promotion of some common object other than the sale or consumption of alcoholic liquors.
(f) Nothing in this Section shall prohibit a church or church affiliated school located in a home rule municipality or in a municipality with 75,000 or more inhabitants from locating within 100 feet of a property for which there is a preexisting license to sell alcoholic liquor at retail. In these instances, the local zoning authority may, by ordinance adopted simultaneously with the granting of an initial special use zoning permit for the church or church affiliated school, provide that the 100-foot restriction in this Section shall not apply to that church or church affiliated school and future retail liquor licenses.
(g) Nothing in this Section shall prohibit the issuance of a retail license authorizing the sale of alcoholic liquor at premises within 100 feet, but not less than 90 feet, of a public school if (1) the premises have been continuously licensed to sell alcoholic liquor for a period of at least 50 years, (2) the premises are located in a municipality having a population of over 500,000 inhabitants, (3) the licensee is an individual who is a member of a family that has held the previous 3 licenses for that location for more than 25 years, (4) the principal of the school and the alderman of the ward in which the school is located have delivered a written statement to the local liquor control commissioner stating that they do not object to the issuance of a license under this subsection (g), and (5) the local liquor control commissioner has received the written consent of a majority of the registered voters who live within 200 feet of the premises.
(h) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor within premises and at an outdoor patio area attached to premises that are located in a municipality with a population in excess of 300,000 inhabitants and that are within 100 feet of a church if:
(1) the sale of alcoholic liquor at the premises is

incidental to the sale of food,

(2) the sale of liquor is not the principal business

carried on by the licensee at the premises,

(3) the premises are less than 1,000 square feet,
(4) the premises are owned by the University of

Illinois,

(5) the premises are immediately adjacent to property

owned by a church and are not less than 20 nor more than 40 feet from the church space used for worship services, and

(6) the principal religious leader at the place of

worship has indicated his or her support for the issuance of the license in writing.

(i) Notwithstanding any provision in this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license to sell alcoholic liquor at a premises that is located within a municipality with a population in excess of 300,000 inhabitants and is within 100 feet of a church, synagogue, or other place of worship if:
(1) the primary entrance of the premises and the

primary entrance of the church, synagogue, or other place of worship are at least 100 feet apart, on parallel streets, and separated by an alley; and

(2) the principal religious leader at the place of

worship has not indicated his or her opposition to the issuance or renewal of the license in writing.

(j) Notwithstanding any provision in this Section to the contrary, nothing in this Section shall prohibit the issuance of a retail license authorizing the sale of alcoholic liquor at a theater that is within 100 feet of a church if (1) the church owns the theater, (2) the church leases the theater to one or more entities, and (3) the theater is used by at least 5 different not-for-profit theater groups.
(k) Notwithstanding any provision in this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at a premises that is located within a municipality with a population in excess of 1,000,000 inhabitants and is within 100 feet of a school if:
(1) the primary entrance of the premises and the

primary entrance of the school are parallel, on different streets, and separated by an alley;

(2) the southeast corner of the premises are at least

350 feet from the southwest corner of the school;

(3) the school was built in 1978;
(4) the sale of alcoholic liquor at the premises is

incidental to the sale of food;

(5) the sale of alcoholic liquor is not the principal

business carried on by the licensee at the premises;

(6) the applicant is the owner of the restaurant and

has held a valid license authorizing the sale of alcoholic liquor for the business to be conducted on the premises at a different location for more than 7 years; and

(7) the premises is at least 2,300 square feet and

sits on a lot that is between 6,100 and 6,150 square feet.

(l) Notwithstanding any provision in this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at a premises that is located within a municipality with a population in excess of 1,000,000 inhabitants and is within 100 feet of a church or school if:
(1) the primary entrance of the premises and the

closest entrance of the church or school is at least 90 feet apart and no greater than 95 feet apart;

(2) the shortest distance between the premises and

the church or school is at least 80 feet apart and no greater than 85 feet apart;

(3) the applicant is the owner of the restaurant and

on November 15, 2006 held a valid license authorizing the sale of alcoholic liquor for the business to be conducted on the premises for at least 14 different locations;

(4) the sale of alcoholic liquor at the premises is

incidental to the sale of food;

(5) the sale of alcoholic liquor is not the principal

business carried on by the licensee at the premises;

(6) the premises is at least 3,200 square feet and

sits on a lot that is between 7,150 and 7,200 square feet; and

(7) the principal religious leader at the place of

worship has not indicated his or her opposition to the issuance or renewal of the license in writing.

(m) Notwithstanding any provision in this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at a premises that is located within a municipality with a population in excess of 1,000,000 inhabitants and is within 100 feet of a church if:
(1) the premises and the church are perpendicular,

and the primary entrance of the premises faces South while the primary entrance of the church faces West and the distance between the two entrances is more than 100 feet;

(2) the shortest distance between the premises lot

line and the exterior wall of the church is at least 80 feet;

(3) the church was established at the current

location in 1916 and the present structure was erected in 1925;

(4) the premises is a single story, single use

building with at least 1,750 square feet and no more than 2,000 square feet;

(5) the sale of alcoholic liquor at the premises is

incidental to the sale of food;

(6) the sale of alcoholic liquor is not the principal

business carried on by the licensee at the premises; and

(7) the principal religious leader at the place of

worship has not indicated his or her opposition to the issuance or renewal of the license in writing.

(n) Notwithstanding any provision in this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at a premises that is located within a municipality with a population in excess of 1,000,000 inhabitants and is within 100 feet of a school if:
(1) the school is a City of Chicago School District

299 school;

(2) the school is located within subarea E of City of

Chicago Residential Business Planned Development Number 70;

(3) the sale of alcoholic liquor is not the principal

business carried on by the licensee on the premises;

(4) the sale of alcoholic liquor at the premises is

incidental to the sale of food; and

(5) the administration of City of Chicago School

District 299 has expressed, in writing, its support for the issuance of the license.

(o) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a retail license authorizing the sale of alcoholic liquor at a premises that is located within a municipality in excess of 1,000,000 inhabitants and within 100 feet of a church if:
(1) the sale of alcoholic liquor at the premises is

incidental to the sale of food;

(2) the sale of alcoholic liquor is not the principal

business carried on by the licensee at the premises;

(3) the premises is located on a street that runs

perpendicular to the street on which the church is located;

(4) the primary entrance of the premises is at least

100 feet from the primary entrance of the church;

(5) the shortest distance between any part of the

premises and any part of the church is at least 60 feet;

(6) the premises is between 3,600 and 4,000 square

feet and sits on a lot that is between 3,600 and 4,000 square feet; and

(7) the premises was built in the year 1909.
For purposes of this subsection (o), "premises" means a place of business together with a privately owned outdoor location that is adjacent to the place of business.
(p) Notwithstanding any provision in this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at a premises that is located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a church if:
(1) the shortest distance between the backdoor of the

premises, which is used as an emergency exit, and the church is at least 80 feet;

(2) the church was established at the current

location in 1889; and

(3) liquor has been sold on the premises since at

least 1985.

(q) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor within a premises that is located in a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a church-owned property if:
(1) the premises is located within a larger building

operated as a grocery store;

(2) the area of the premises does not exceed 720

square feet and the area of the larger building exceeds 18,000 square feet;

(3) the larger building containing the premises is

within 100 feet of the nearest property line of a church-owned property on which a church-affiliated school is located;

(4) the sale of liquor is not the principal business

carried on within the larger building;

(5) the primary entrance of the larger building and

the premises and the primary entrance of the church-affiliated school are on different, parallel streets, and the distance between the 2 primary entrances is more than 100 feet;

(6) the larger building is separated from the

church-owned property and church-affiliated school by an alley;

(7) the larger building containing the premises and

the church building front are on perpendicular streets and are separated by a street; and

(8) (Blank).
(r) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance, renewal, or maintenance of a license authorizing the sale of alcoholic liquor incidental to the sale of food within a restaurant established in a premises that is located in a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a church if:
(1) the primary entrance of the church and the

primary entrance of the restaurant are at least 100 feet apart;

(2) the restaurant has operated on the ground floor

and lower level of a multi-story, multi-use building for more than 40 years;

(3) the primary business of the restaurant consists

of the sale of food where the sale of liquor is incidental to the sale of food;

(4) the sale of alcoholic liquor is conducted

primarily in the below-grade level of the restaurant to which the only public access is by a staircase located inside the restaurant; and

(5) the restaurant has held a license authorizing the

sale of alcoholic liquor on the premises for more than 40 years.

(s) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit renewal of a license authorizing the sale of alcoholic liquor at a premises that is located within a municipality with a population more than 5,000 and less than 10,000 and is within 100 feet of a church if:
(1) the church was established at the location within

100 feet of the premises after a license for the sale of alcoholic liquor at the premises was first issued;

(2) a license for sale of alcoholic liquor at the

premises was first issued before January 1, 2007; and

(3) a license for the sale of alcoholic liquor on

the premises has been continuously in effect since January 1, 2007, except for interruptions between licenses of no more than 90 days.

(t) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor incidental to the sale of food within a restaurant that is established in a premises that is located in a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a school and a church if:
(1) the restaurant is located inside a five-story

building with over 16,800 square feet of commercial space;

(2) the area of the premises does not exceed 31,050

square feet;

(3) the area of the restaurant does not exceed 5,800

square feet;

(4) the building has no less than 78 condominium

units;

(5) the construction of the building in which the

restaurant is located was completed in 2006;

(6) the building has 10 storefront properties, 3 of

which are used for the restaurant;

(7) the restaurant will open for business in 2010;
(8) the building is north of the school and separated

by an alley; and

(9) the principal religious leader of the church and

either the alderman of the ward in which the school is located or the principal of the school have delivered a written statement to the local liquor control commissioner stating that he or she does not object to the issuance of a license under this subsection (t).

(u) Notwithstanding any provision in this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license to sell alcoholic liquor at a premises that is located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a school if:
(1) the premises operates as a restaurant and has

been in operation since February 2008;

(2) the applicant is the owner of the premises;
(3) the sale of alcoholic liquor is incidental to the

sale of food;

(4) the sale of alcoholic liquor is not the principal

business carried on by the licensee on the premises;

(5) the premises occupy the first floor of a 3-story

building that is at least 90 years old;

(6) the rear lot of the school and the rear corner of

the building that the premises occupy are separated by an alley;

(7) the distance from the southwest corner of the

property line of the school and the northeast corner of the building that the premises occupy is at least 16 feet, 5 inches;

(8) the distance from the rear door of the premises

to the southwest corner of the property line of the school is at least 93 feet;

(9) the school is a City of Chicago School District

299 school;

(10) the school's main structure was erected in 1902

and an addition was built to the main structure in 1959; and

(11) the principal of the school and the alderman in

whose district the premises are located have expressed, in writing, their support for the issuance of the license.

(v) Notwithstanding any provision in this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at a premises that is located within a municipality with a population in excess of 1,000,000 inhabitants and is within 100 feet of a school if:
(1) the total land area of the premises for which the

license or renewal is sought is more than 600,000 square feet;

(2) the premises for which the license or renewal is

sought has more than 600 parking stalls;

(3) the total area of all buildings on the premises

for which the license or renewal is sought exceeds 140,000 square feet;

(4) the property line of the premises for which the

license or renewal is sought is separated from the property line of the school by a street;

(5) the distance from the school's property line to

the property line of the premises for which the license or renewal is sought is at least 60 feet;

(6) as of June 14, 2011 (the effective date of Public

Act 97-9), the premises for which the license or renewal is sought is located in the Illinois Medical District.

(w) Notwithstanding any provision in this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license to sell alcoholic liquor at a premises that is located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a church if:
(1) the sale of alcoholic liquor at the premises is

incidental to the sale of food;

(2) the sale of alcoholic liquor is not the principal

business carried on by the licensee at the premises;

(3) the premises occupy the first floor and basement

of a 2-story building that is 106 years old;

(4) the premises is at least 7,000 square feet and

located on a lot that is at least 11,000 square feet;

(5) the premises is located directly west of the

church, on perpendicular streets, and separated by an alley;

(6) the distance between the property line of the

premises and the property line of the church is at least 20 feet;

(7) the distance between the primary entrance of the

premises and the primary entrance of the church is at least 130 feet; and

(8) the church has been at its location for at least

40 years.

(x) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at a premises that is located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a church if:
(1) the sale of alcoholic liquor is not the principal

business carried on by the licensee at the premises;

(2) the church has been operating in its current

location since 1973;

(3) the premises has been operating in its current

location since 1988;

(4) the church and the premises are owned by the same

parish;

(5) the premises is used for cultural and educational

purposes;

(6) the primary entrance to the premises and the

primary entrance to the church are located on the same street;

(7) the principal religious leader of the church has

indicated his support of the issuance of the license;

(8) the premises is a 2-story building of

approximately 23,000 square feet; and

(9) the premises houses a ballroom on its ground

floor of approximately 5,000 square feet.

(y) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at a premises that is located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a school if:
(1) the sale of alcoholic liquor is not the principal

business carried on by the licensee at the premises;

(2) the sale of alcoholic liquor at the premises is

incidental to the sale of food;

(3) according to the municipality, the distance

between the east property line of the premises and the west property line of the school is 97.8 feet;

(4) the school is a City of Chicago School District

299 school;

(5) the school has been operating since 1959;
(6) the primary entrance to the premises and the

primary entrance to the school are located on the same street;

(7) the street on which the entrances of the premises

and the school are located is a major diagonal thoroughfare;

(8) the premises is a single-story building of

approximately 2,900 square feet; and

(9) the premises is used for commercial purposes only.
(z) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at a premises that is located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a mosque if:
(1) the sale of alcoholic liquor is not the principal

business carried on by the licensee at the premises;

(2) the licensee shall only sell packaged liquors at

the premises;

(3) the licensee is a national retail chain having

over 100 locations within the municipality;

(4) the licensee has over 8,000 locations nationwide;
(5) the licensee has locations in all 50 states;
(6) the premises is located in the North-East

quadrant of the municipality;

(7) the premises is a free-standing building that has

"drive-through" pharmacy service;

(8) the premises has approximately 14,490 square feet

of retail space;

(9) the premises has approximately 799 square feet of

pharmacy space;

(10) the premises is located on a major arterial

street that runs east-west and accepts truck traffic; and

(11) the alderman of the ward in which the premises

is located has expressed, in writing, his or her support for the issuance of the license.

(aa) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at a premises that is located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a church if:
(1) the sale of alcoholic liquor is not the principal

business carried on by the licensee at the premises;

(2) the licensee shall only sell packaged liquors at

the premises;

(3) the licensee is a national retail chain having

over 100 locations within the municipality;

(4) the licensee has over 8,000 locations nationwide;
(5) the licensee has locations in all 50 states;
(6) the premises is located in the North-East

quadrant of the municipality;

(7) the premises is located across the street from a

national grocery chain outlet;

(8) the premises has approximately 16,148 square feet

of retail space;

(9) the premises has approximately 992 square feet of

pharmacy space;

(10) the premises is located on a major arterial

street that runs north-south and accepts truck traffic; and

(11) the alderman of the ward in which the premises

is located has expressed, in writing, his or her support for the issuance of the license.

(bb) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at a premises that is located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a church if:
(1) the sale of alcoholic liquor is not the principal

business carried on by the licensee at the premises;

(2) the sale of alcoholic liquor at the premises is

incidental to the sale of food;

(3) the primary entrance to the premises and the

primary entrance to the church are located on the same street;

(4) the premises is across the street from the church;
(5) the street on which the premises and the church

are located is a major arterial street that runs east-west;

(6) the church is an elder-led and Bible-based

Assyrian church;

(7) the premises and the church are both single-story

buildings;

(8) the storefront directly west of the church is

being used as a restaurant; and

(9) the distance between the northern-most property

line of the premises and the southern-most property line of the church is 65 feet.

(cc) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at a premises that is located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a school if:
(1) the sale of alcoholic liquor is not the principal

business carried on by the licensee at the premises;

(2) the licensee shall only sell packaged liquors at

the premises;

(3) the licensee is a national retail chain;
(4) as of October 25, 2011, the licensee has 1,767

stores operating nationwide, 87 stores operating in the State, and 10 stores operating within the municipality;

(5) the licensee shall occupy approximately 124,000

square feet of space in the basement and first and second floors of a building located across the street from a school;

(6) the school opened in August of 2009 and occupies

approximately 67,000 square feet of space; and

(7) the building in which the premises shall be

located has been listed on the National Register of Historic Places since April 17, 1970.

(dd) Notwithstanding any provision in this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor within a full-service grocery store at a premises that is located within a municipality with a population in excess of 1,000,000 inhabitants and is within 100 feet of a school if:
(1) the premises is constructed on land that was

purchased from the municipality at a fair market price;

(2) the premises is constructed on land that was

previously used as a parking facility for public safety employees;

(3) the sale of alcoholic liquor is not the principal

business carried on by the licensee at the premises;

(4) the main entrance to the store is more than 100

feet from the main entrance to the school;

(5) the premises is to be new construction;
(6) the school is a private school;
(7) the principal of the school has given written

approval for the license;

(8) the alderman of the ward where the premises is

located has given written approval of the issuance of the license;

(9) the grocery store level of the premises is

between 60,000 and 70,000 square feet; and

(10) the owner and operator of the grocery store

operates 2 other grocery stores that have alcoholic liquor licenses within the same municipality.

(ee) Notwithstanding any provision in this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor within a full-service grocery store at a premises that is located within a municipality with a population in excess of 1,000,000 inhabitants and is within 100 feet of a school if:
(1) the premises is constructed on land that once

contained an industrial steel facility;

(2) the premises is located on land that has

undergone environmental remediation;

(3) the premises is located within a retail complex

containing retail stores where some of the stores sell alcoholic beverages;

(4) the principal activity of any restaurant in the

retail complex is the sale of food, and the sale of alcoholic liquor is incidental to the sale of food;

(5) the sale of alcoholic liquor is not the principal

business carried on by the grocery store;

(6) the entrance to any business that sells alcoholic

liquor is more than 100 feet from the entrance to the school;

(7) the alderman of the ward where the premises is

located has given written approval of the issuance of the license; and

(8) the principal of the school has given written

consent to the issuance of the license.

(ff) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at a premises that is located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a school if:
(1) the sale of alcoholic liquor is not the principal

business carried on at the premises;

(2) the sale of alcoholic liquor at the premises is

incidental to the operation of a theater;

(3) the premises is a one and one-half-story building

of approximately 10,000 square feet;

(4) the school is a City of Chicago School District

299 school;

(5) the primary entrance of the premises and the

primary entrance of the school are at least 300 feet apart and no more than 400 feet apart;

(6) the alderman of the ward in which the premises is

located has expressed, in writing, his support for the issuance of the license; and

(7) the principal of the school has expressed, in

writing, that there is no objection to the issuance of a license under this subsection (ff).

(gg) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor incidental to the sale of food within a restaurant or banquet facility established in a premises that is located in a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a church if:
(1) the sale of alcoholic liquor is not the principal

business carried on by the licensee at the premises;

(2) the property on which the church is located and

the property on which the premises are located are both within a district originally listed on the National Register of Historic Places on February 14, 1979;

(3) the property on which the premises are located

contains one or more multi-story buildings that are at least 95 years old and have no more than three stories;

(4) the building in which the church is located is at

least 120 years old;

(5) the property on which the church is located is

immediately adjacent to and west of the property on which the premises are located;

(6) the western boundary of the property on which the

premises are located is no less than 118 feet in length and no more than 122 feet in length;

(7) as of December 31, 2012, both the church property

and the property on which the premises are located are within 250 feet of City of Chicago Business-Residential Planned Development Number 38;

(8) the principal religious leader at the place of

worship has indicated his or her support for the issuance of the license in writing; and

(9) the alderman in whose district the premises are

located has expressed his or her support for the issuance of the license in writing.

For the purposes of this subsection, "banquet facility" means the part of the building that is located on the floor above a restaurant and caters to private parties and where the sale of alcoholic liquors is not the principal business.
(hh) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor within a hotel and at an outdoor patio area attached to the hotel that are located in a municipality with a population in excess of 1,000,000 inhabitants and that are within 100 feet of a hospital if:
(1) the sale of alcoholic liquor is not the principal

business carried on by the licensee at the hotel;

(2) the hotel is located within the City of Chicago

Business Planned Development Number 468; and

(3) the hospital is located within the City of

Chicago Institutional Planned Development Number 3.

(ii) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor within a restaurant and at an outdoor patio area attached to the restaurant that are located in a municipality with a population in excess of 1,000,000 inhabitants and that are within 100 feet of a church if:
(1) the sale of alcoholic liquor at the premises is

not the principal business carried on by the licensee and is incidental to the sale of food;

(2) the restaurant has been operated on the street

level of a 2-story building located on a corner lot since 2008;

(3) the restaurant is between 3,700 and 4,000 square

feet and sits on a lot that is no more than 6,200 square feet;

(4) the primary entrance to the restaurant and the

primary entrance to the church are located on the same street;

(5) the street on which the restaurant and the church

are located is a major east-west street;

(6) the restaurant and the church are separated by a

one-way northbound street;

(7) the church is located to the west of and no more

than 65 feet from the restaurant; and

(8) the principal religious leader at the place of

worship has indicated his or her consent to the issuance of the license in writing.

(jj) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at premises located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a church if:
(1) the sale of alcoholic liquor is not the principal

business carried on by the licensee at the premises;

(2) the sale of alcoholic liquor is incidental to the

sale of food;

(3) the premises are located east of the church, on

perpendicular streets, and separated by an alley;

(4) the distance between the primary entrance of the

premises and the primary entrance of the church is at least 175 feet;

(5) the distance between the property line of the

premises and the property line of the church is at least 40 feet;

(6) the licensee has been operating at the premises

since 2012;

(7) the church was constructed in 1904;
(8) the alderman of the ward in which the premises is

located has expressed, in writing, his or her support for the issuance of the license; and

(9) the principal religious leader of the church has

delivered a written statement that he or she does not object to the issuance of a license under this subsection (jj).

(kk) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at a premises that is located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a school if:
(1) the sale of alcoholic liquor is not the principal

business carried on by the licensee at the premises;

(2) the licensee shall only sell packaged liquors on

the premises;

(3) the licensee is a national retail chain;
(4) as of February 27, 2013, the licensee had 1,778

stores operating nationwide, 89 operating in this State, and 11 stores operating within the municipality;

(5) the licensee shall occupy approximately 169,048

square feet of space within a building that is located across the street from a tuition-based preschool; and

(6) the alderman of the ward in which the premises is

located has expressed, in writing, his or her support for the issuance of the license.

(ll) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at a premises that is located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a school if:
(1) the sale of alcoholic liquor is not the principal

business carried on by the licensee at the premises;

(2) the licensee shall only sell packaged liquors on

the premises;

(3) the licensee is a national retail chain;
(4) as of February 27, 2013, the licensee had 1,778

stores operating nationwide, 89 operating in this State, and 11 stores operating within the municipality;

(5) the licensee shall occupy approximately 191,535

square feet of space within a building that is located across the street from an elementary school; and

(6) the alderman of the ward in which the premises is

located has expressed, in writing, his or her support for the issuance of the license.

(mm) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor within premises and at an outdoor patio or sidewalk cafe, or both, attached to premises that are located in a municipality with a population in excess of 1,000,000 inhabitants and that are within 100 feet of a hospital if:
(1) the primary business of the restaurant consists

of the sale of food where the sale of liquor is incidental to the sale of food;

(2) as a restaurant, the premises may or may not

offer catering as an incidental part of food service;

(3) the primary business of the restaurant is

conducted in space owned by a hospital or an entity owned or controlled by, under common control with, or that controls a hospital, and the chief hospital administrator has expressed his or her support for the issuance of the license in writing; and

(4) the hospital is an adult acute care facility

primarily located within the City of Chicago Institutional Planned Development Number 3.

(nn) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at a premises that is located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a church if:
(1) the sale of alcoholic liquor is not the principal

business carried out on the premises;

(2) the sale of alcoholic liquor at the premises is

incidental to the operation of a theater;

(3) the premises are a building that was constructed

in 1913 and opened on May 24, 1915 as a vaudeville theater, and the premises were converted to a motion picture theater in 1935;

(4) the church was constructed in 1889 with a stone

exterior;

(5) the primary entrance of the premises and the

primary entrance of the church are at least 100 feet apart;

(6) the principal religious leader at the place of

worship has indicated his or her consent to the issuance of the license in writing; and

(7) the alderman in whose ward the premises are

located has expressed his or her support for the issuance of the license in writing.

(oo) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at a premises that is located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a mosque, church, or other place of worship if:
(1) the primary entrance of the premises and the

primary entrance of the mosque, church, or other place of worship are perpendicular and are on different streets;

(2) the primary entrance to the premises faces West

and the primary entrance to the mosque, church, or other place of worship faces South;

(3) the distance between the 2 primary entrances is

at least 100 feet;

(4) the mosque, church, or other place of worship was

established in a location within 100 feet of the premises after a license for the sale of alcohol at the premises was first issued;

(5) the mosque, church, or other place of worship was

established on or around January 1, 2011;

(6) a license for the sale of alcohol at the premises

was first issued on or before January 1, 1985;

(7) a license for the sale of alcohol at the premises

has been continuously in effect since January 1, 1985, except for interruptions between licenses of no more than 90 days; and

(8) the premises are a single-story, single-use

building of at least 3,000 square feet and no more than 3,380 square feet.

(pp) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor incidental to the sale of food within a restaurant or banquet facility established on premises that are located in a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of at least one church if:
(1) the sale of liquor shall not be the principal

business carried on by the licensee at the premises;

(2) the premises are at least 2,000 square feet and

no more than 10,000 square feet and is located in a single-story building;

(3) the property on which the premises are located is

within an area that, as of 2009, was designated as a Renewal Community by the United States Department of Housing and Urban Development;

(4) the property on which the premises are located

and the properties on which the churches are located are on the same street;

(5) the property on which the premises are located is

immediately adjacent to and east of the property on which at least one of the churches is located;

(6) the property on which the premises are located is

across the street and southwest of the property on which another church is located;

(7) the principal religious leaders of the churches

have indicated their support for the issuance of the license in writing; and

(8) the alderman in whose ward the premises are

located has expressed his or her support for the issuance of the license in writing.

For purposes of this subsection (pp), "banquet facility" means the part of the building that caters to private parties and where the sale of alcoholic liquors is not the principal business.
(qq) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor on premises that are located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a church or school if:
(1) the primary entrance of the premises and the

closest entrance of the church or school are at least 200 feet apart and no greater than 300 feet apart;

(2) the shortest distance between the premises and

the church or school is at least 66 feet apart and no greater than 81 feet apart;

(3) the premises are a single-story, steel-framed

commercial building with at least 18,042 square feet, and was constructed in 1925 and 1997;

(4) the owner of the business operated within the

premises has been the general manager of a similar supermarket within one mile from the premises, which has had a valid license authorizing the sale of alcoholic liquor since 2002, and is in good standing with the City of Chicago;

(5) the principal religious leader at the place of

worship has indicated his or her support to the issuance or renewal of the license in writing;

(6) the alderman of the ward has indicated his or her

support to the issuance or renewal of the license in writing; and

(7) the principal of the school has indicated his or

her support to the issuance or renewal of the license in writing.

(rr) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at premises located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a club that leases space to a school if:
(1) the sale of alcoholic liquor is not the principal

business carried out on the premises;

(2) the sale of alcoholic liquor at the premises is

incidental to the operation of a grocery store;

(3) the premises are a building of approximately

1,750 square feet and is rented by the owners of the grocery store from a family member;

(4) the property line of the premises is

approximately 68 feet from the property line of the club;

(5) the primary entrance of the premises and the

primary entrance of the club where the school leases space are at least 100 feet apart;

(6) the director of the club renting space to the

school has indicated his or her consent to the issuance of the license in writing; and

(7) the alderman in whose district the premises are

located has expressed his or her support for the issuance of the license in writing.

(ss) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at premises located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a church if:
(1) the premises are located within a 15 unit

building with 13 residential apartments and 2 commercial spaces, and the licensee will occupy both commercial spaces;

(2) a restaurant has been operated on the premises

since June 2011;

(3) the restaurant currently occupies 1,075 square

feet, but will be expanding to include 975 additional square feet;

(4) the sale of alcoholic liquor is not the principal

business carried on by the licensee at the premises;

(5) the premises are located south of the church and

on the same street and are separated by a one-way westbound street;

(6) the primary entrance of the premises is at least

93 feet from the primary entrance of the church;

(7) the shortest distance between any part of the

premises and any part of the church is at least 72 feet;

(8) the building in which the restaurant is located

was built in 1910;

(9) the alderman of the ward in which the premises

are located has expressed, in writing, his or her support for the issuance of the license; and

(10) the principal religious leader of the church has

delivered a written statement that he or she does not object to the issuance of a license under this subsection (ss).

(tt) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at premises located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a church if:
(1) the sale of alcoholic liquor is not the principal

business carried on by the licensee at the premises;

(2) the sale of alcoholic liquor is incidental to the

sale of food;

(3) the sale of alcoholic liquor at the premises was

previously authorized by a package goods liquor license;

(4) the premises are at least 40,000 square feet with

25 parking spaces in the contiguous surface lot to the north of the store and 93 parking spaces on the roof;

(5) the shortest distance between the lot line of the

parking lot of the premises and the exterior wall of the church is at least 80 feet;

(6) the distance between the building in which the

church is located and the building in which the premises are located is at least 180 feet;

(7) the main entrance to the church faces west and is

at least 257 feet from the main entrance of the premises; and

(8) the applicant is the owner of 10 similar grocery

stores within the City of Chicago and the surrounding area and has been in business for more than 30 years.

(uu) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at premises located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a church if:
(1) the sale of alcoholic liquor is not the principal

business carried on by the licensee at the premises;

(2) the sale of alcoholic liquor is incidental to the

operation of a grocery store;

(3) the premises are located in a building that is

approximately 68,000 square feet with 157 parking spaces on property that was previously vacant land;

(4) the main entrance to the church faces west and is

at least 500 feet from the entrance of the premises, which faces north;

(5) the church and the premises are separated by an

alley;

(6) the applicant is the owner of 9 similar grocery

stores in the City of Chicago and the surrounding area and has been in business for more than 40 years; and

(7) the alderman of the ward in which the premises

are located has expressed, in writing, his or her support for the issuance of the license.

(vv) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at premises located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a church if:
(1) the sale of alcoholic liquor is the principal

business carried on by the licensee at the premises;

(2) the sale of alcoholic liquor is primary to the

sale of food;

(3) the premises are located south of the church and

on perpendicular streets and are separated by a driveway;

(4) the primary entrance of the premises is at least

100 feet from the primary entrance of the church;

(5) the shortest distance between any part of the

premises and any part of the church is at least 15 feet;

(6) the premises are less than 100 feet from the

church center, but greater than 100 feet from the area within the building where church services are held;

(7) the premises are 25,830 square feet and sit on a

lot that is 0.48 acres;

(8) the premises were once designated as a Korean

American Presbyterian Church and were once used as a Masonic Temple;

(9) the premises were built in 1910;
(10) the alderman of the ward in which the premises

are located has expressed, in writing, his or her support for the issuance of the license; and

(11) the principal religious leader of the church has

delivered a written statement that he or she does not object to the issuance of a license under this subsection (vv).

For the purposes of this subsection (vv), "premises" means a place of business together with a privately owned outdoor location that is adjacent to the place of business.
(ww) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at premises located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a school if:
(1) the school is located within Sub Area III of City

of Chicago Residential-Business Planned Development Number 523, as amended; and

(2) the premises are located within Sub Area I, Sub

Area II, or Sub Area IV of City of Chicago Residential-Business Planned Development Number 523, as amended.

(xx) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at premises located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a church if:
(1) the sale of wine or wine-related products is the

exclusive business carried on by the licensee at the premises;

(2) the primary entrance of the premises and the

primary entrance of the church are at least 100 feet apart and are located on different streets;

(3) the building in which the premises are located

and the building in which the church is located are separated by an alley;

(4) the premises consists of less than 2,000 square

feet of floor area dedicated to the sale of wine or wine-related products;

(5) the premises are located on the first floor of a

2-story building that is at least 99 years old and has a residential unit on the second floor; and

(6) the principal religious leader at the church has

indicated his or her support for the issuance or renewal of the license in writing.

(yy) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at premises located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a church if:
(1) the premises are a 27-story hotel containing 191

guest rooms;

(2) the sale of alcoholic liquor is not the principal

business carried on by the licensee at the premises and is limited to a restaurant located on the first floor of the hotel;

(3) the hotel is adjacent to the church;
(4) the site is zoned as DX-16;
(5) the principal religious leader of the church has

delivered a written statement that he or she does not object to the issuance of a license under this subsection (yy); and

(6) the alderman of the ward in which the premises

are located has expressed, in writing, his or her support for the issuance of the license.

(zz) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at premises located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a church if:
(1) the premises are a 15-story hotel containing 143

guest rooms;

(2) the premises are approximately 85,691 square feet;
(3) a restaurant is operated on the premises;
(4) the restaurant is located in the first floor

lobby of the hotel;

(5) the sale of alcoholic liquor is not the

principal business carried on by the licensee at the premises;

(6) the hotel is located approximately 50 feet from

the church and is separated from the church by a public street on the ground level and by air space on the upper level, which is where the public entrances are located;

(7) the site is zoned as DX-16;
(8) the principal religious leader of the church has

delivered a written statement that he or she does not object to the issuance of a license under this subsection (zz); and

(9) the alderman of the ward in which the premises

are located has expressed, in writing, his or her support for the issuance of the license.

(aaa) Notwithstanding any provision in this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor within a full-service grocery store at premises located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a school if:
(1) the sale of alcoholic liquor is not the primary

business activity of the grocery store;

(2) the premises are newly constructed on land that

was formerly used by the Young Men's Christian Association;

(3) the grocery store is located within a planned

development that was approved by the municipality in 2007;

(4) the premises are located in a multi-building,

mixed-use complex;

(5) the entrance to the grocery store is located more

than 200 feet from the entrance to the school;

(6) the entrance to the grocery store is located

across the street from the back of the school building, which is not used for student or public access;

(7) the grocery store executed a binding lease for

the property in 2008;

(8) the premises consist of 2 levels and occupy more

than 80,000 square feet;

(9) the owner and operator of the grocery store

operates at least 10 other grocery stores that have alcoholic liquor licenses within the same municipality; and

(10) the director of the school has expressed, in

writing, his or her support for the issuance of the license.

(bbb) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at premises located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a church if:
(1) the sale of alcoholic liquor at the premises is

incidental to the sale of food;

(2) the premises are located in a single-story

building of primarily brick construction containing at least 6 commercial units constructed before 1940;

(3) the premises are located in a B3-2 zoning

district;

(4) the premises are less than 4,000 square feet;
(5) the church established its congregation in 1891

and completed construction of the church building in 1990;

(6) the premises are located south of the church;
(7) the premises and church are located on the same

street and are separated by a one-way westbound street; and

(8) the principal religious leader of the church has

not indicated his or her opposition to the issuance or renewal of the license in writing.

(ccc) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor within a full-service grocery store at premises located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a church and school if:
(1) as of March 14, 2007, the premises are located in

a City of Chicago Residential-Business Planned Development No. 1052;

(2) the sale of alcoholic liquor is not the principal

business carried on by the licensee at the premises;

(3) the sale of alcoholic liquor is incidental to the

operation of a grocery store and comprises no more than 10% of the total in-store sales;

(4) the owner and operator of the grocery store

operates at least 10 other grocery stores that have alcoholic liquor licenses within the same municipality;

(5) the premises are new construction when the

license is first issued;

(6) the constructed premises are to be no less than

50,000 square feet;

(7) the school is a private church-affiliated school;
(8) the premises and the property containing the

church and church-affiliated school are located on perpendicular streets and the school and church are adjacent to one another;

(9) the pastor of the church and school has

expressed, in writing, support for the issuance of the license; and

(10) the alderman of the ward in which the premises

are located has expressed, in writing, his or her support for the issuance of the license.

(ddd) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at premises located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a church or school if:
(1) the business has been issued a license from the

municipality to allow the business to operate a theater on the premises;

(2) the theater has less than 200 seats;
(3) the premises are approximately 2,700 to 3,100

square feet of space;

(4) the premises are located to the north of the

church;

(5) the primary entrance of the premises and the

primary entrance of any church within 100 feet of the premises are located either on a different street or across a right-of-way from the premises;

(6) the primary entrance of the premises and the

primary entrance of any school within 100 feet of the premises are located either on a different street or across a right-of-way from the premises;

(7) the premises are located in a building that is at

least 100 years old; and

(8) any church or school located within 100 feet of

the premises has indicated its support for the issuance or renewal of the license to the premises in writing.

(eee) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at premises located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a church and school if:
(1) the sale of alcoholic liquor is incidental to the

sale of food;

(2) the sale of alcoholic liquor is not the principal

business carried on by the applicant on the premises;

(3) a family-owned restaurant has operated on the

premises since 1957;

(4) the premises occupy the first floor of a 3-story

building that is at least 90 years old;

(5) the distance between the property line of the

premises and the property line of the church is at least 20 feet;

(6) the church was established at its current

location and the present structure was erected before 1900;

(7) the primary entrance of the premises is at least

75 feet from the primary entrance of the church;

(8) the school is affiliated with the church;
(9) the principal religious leader at the place of

worship has indicated his or her support for the issuance of the license in writing;

(10) the principal of the school has indicated in

writing that he or she is not opposed to the issuance of the license; and

(11) the alderman of the ward in which the premises

are located has expressed, in writing, his or her lack of an objection to the issuance of the license.

(fff) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at premises located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a church if:
(1) the sale of alcoholic liquor is not the

principal business carried on by the licensee at the premises;

(2) the sale of alcoholic liquor at the

premises is incidental to the operation of a grocery store;

(3) the premises are a one-story building

containing approximately 10,000 square feet and are rented by the owners of the grocery store;

(4) the sale of alcoholic liquor at the

premises occurs in a retail area of the grocery store that is approximately 3,500 square feet;

(5) the grocery store has operated at the

location since 1984;

(6) the grocery store is closed on Sundays;
(7) the property on which the premises are

located is a corner lot that is bound by 3 streets and an alley, where one street is a one-way street that runs north-south, one street runs east-west, and one street runs northwest-southeast;

(8) the property line of the premises is

approximately 16 feet from the property line of the building where the church is located;

(9) the premises are separated from the

building containing the church by a public alley;

(10) the primary entrance of the premises and

the primary entrance of the church are at least 100 feet apart;

(11) representatives of the church have

delivered a written statement that the church does not object to the issuance of a license under this subsection (fff); and

(12) the alderman of the ward in which the

grocery store is located has expressed, in writing, his or her support for the issuance of the license.

(ggg) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of licenses authorizing the sale of alcoholic liquor within a restaurant or lobby coffee house at premises located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a church and school if:
(1) a residential retirement home formerly operated

on the premises and the premises are being converted into a new apartment living complex containing studio and one-bedroom apartments with ground floor retail space;

(2) the restaurant and lobby coffee house are located

within a Community Shopping District within the municipality;

(3) the premises are located in a single-building,

mixed-use complex that, in addition to the restaurant and lobby coffee house, contains apartment residences, a fitness center for the residents of the apartment building, a lobby designed as a social center for the residents, a rooftop deck, and a patio with a dog run for the exclusive use of the residents;

(4) the sale of alcoholic liquor is not the primary

business activity of the apartment complex, restaurant, or lobby coffee house;

(5) the entrance to the apartment residence is more

than 310 feet from the entrance to the school and church;

(6) the entrance to the apartment residence is

located at the end of the block around the corner from the south side of the school building;

(7) the school is affiliated with the church;
(8) the pastor of the parish, principal of the

school, and the titleholder to the church and school have given written consent to the issuance of the license;

(9) the alderman of the ward in which the premises

are located has given written consent to the issuance of the license; and

(10) the neighborhood block club has given

written consent to the issuance of the license.

(hhh) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license to sell alcoholic liquor at premises located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a home for indigent persons or a church if:
(1) a restaurant operates on the premises and has

been in operation since January of 2014;

(2) the sale of alcoholic liquor is incidental to the

sale of food;

(3) the sale of alcoholic liquor is not the principal

business carried on by the licensee on the premises;

(4) the premises occupy the first floor of a 3-story

building that is at least 100 years old;

(5) the primary entrance to the premises is more than

100 feet from the primary entrance to the home for indigent persons, which opened in 1989 and is operated to address homelessness and provide shelter;

(6) the primary entrance to the premises and the

primary entrance to the home for indigent persons are located on different streets;

(7) the executive director of the home for indigent

persons has given written consent to the issuance of the license;

(8) the entrance to the premises is located within

100 feet of a Buddhist temple;

(9) the entrance to the premises is more than 100

feet from where any worship or educational programming is conducted by the Buddhist temple and is located in an area used only for other purposes; and

(10) the president and the board of directors of the

Buddhist temple have given written consent to the issuance of the license.

(iii) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at premises located within a municipality in excess of 1,000,000 inhabitants and within 100 feet of a home for the aged if:
(1) the sale of alcoholic liquor is not the principal

business carried on by the licensee on the premises;

(2) the sale of alcoholic liquor at the premises is

incidental to the operation of a restaurant;

(3) the premises are on the ground floor of a

multi-floor, university-affiliated housing facility;

(4) the premises occupy 1,916 square feet of space,

with the total square footage from which liquor will be sold, served, and consumed to be 900 square feet;

(5) the premises are separated from the home for the

aged by an alley;

(6) the primary entrance to the premises and the

primary entrance to the home for the aged are at least 500 feet apart and located on different streets;

(7) representatives of the home for the aged have

expressed, in writing, that the home does not object to the issuance of a license under this subsection; and

(8) the alderman of the ward in which the restaurant

is located has expressed, in writing, his or her support for the issuance of the license.

(jjj) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at premises located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a school if:
(1) as of January 1, 2016, the premises were used for

the sale of alcoholic liquor for consumption on the premises and were authorized to do so pursuant to a retail tavern license held by an individual as the sole proprietor of the premises;

(2) the primary entrance to the school and the

primary entrance to the premises are on the same street;

(3) the school was founded in 1949;
(4) the building in which the premises are situated

was constructed before 1930;

(5) the building in which the premises are situated

is immediately across the street from the school; and

(6) the school has not indicated its opposition to

the issuance or renewal of the license in writing.

(kkk) (Blank).
(lll) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at premises located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a synagogue or school if:
(1) the sale of alcoholic liquor at the premises is

incidental to the sale of food;

(2) the sale of alcoholic liquor is not the principal

business carried on by the licensee at the premises;

(3) the premises are located on the same street on

which the synagogue or school is located;

(4) the primary entrance to the premises and the

closest entrance to the synagogue or school is at least 100 feet apart;

(5) the shortest distance between the premises and

the synagogue or school is at least 65 feet apart and no greater than 70 feet apart;

(6) the premises are between 1,800 and 2,000 square

feet;

(7) the synagogue was founded in 1861; and
(8) the leader of the synagogue has indicated, in

writing, the synagogue's support for the issuance or renewal of the license.

(mmm) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of licenses authorizing the sale of alcoholic liquor within a restaurant or lobby coffee house at premises located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a church if:
(1) the sale of alcoholic liquor is not the principal

business carried on by the licensee at the premises;

(2) the sale of alcoholic liquor at the premises is

incidental to the sale of food in a restaurant;

(3) the restaurant has been run by the same family

for at least 19 consecutive years;

(4) the premises are located in a 3-story building in

the most easterly part of the first floor;

(5) the building in which the premises are located

has residential housing on the second and third floors;

(6) the primary entrance to the premises is on a

north-south street around the corner and across an alley from the primary entrance to the church, which is on an east-west street;

(7) the primary entrance to the church and the

primary entrance to the premises are more than 160 feet apart; and

(8) the church has expressed, in writing, its support

for the issuance of a license under this subsection.

(nnn) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of licenses authorizing the sale of alcoholic liquor within a restaurant or lobby coffee house at premises located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a school and church or synagogue if:
(1) the sale of alcoholic liquor is not the principal

business carried on by the licensee at the premises;

(2) the sale of alcoholic liquor at the premises is

incidental to the sale of food in a restaurant;

(3) the front door of the synagogue faces east on the

next north-south street east of and parallel to the north-south street on which the restaurant is located where the restaurant's front door faces west;

(4) the closest exterior pedestrian entrance that

leads to the school or the synagogue is across an east-west street and at least 300 feet from the primary entrance to the restaurant;

(5) the nearest church-related or school-related

building is a community center building;

(6) the restaurant is on the ground floor of a

3-story building constructed in 1896 with a brick façade;

(7) the restaurant shares the ground floor with a

theater, and the second and third floors of the building in which the restaurant is located consists of residential housing;

(8) the leader of the synagogue and school has

expressed, in writing, that the synagogue does not object to the issuance of a license under this subsection; and

(9) the alderman of the ward in which the premises is

located has expressed, in writing, his or her support for the issuance of the license.

(ooo) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at premises located within a municipality with a population in excess of 2,000 but less than 5,000 inhabitants in a county with a population in excess of 3,000,000 and within 100 feet of a home for the aged if:
(1) as of March 1, 2016, the premises were used to

sell alcohol pursuant to a retail tavern and packaged goods license issued by the municipality and held by a limited liability company as the proprietor of the premises;

(2) the home for the aged was completed in 2015;
(3) the home for the aged is a 5-story structure;
(4) the building in which the premises are situated

is directly adjacent to the home for the aged;

(5) the building in which the premises are situated

was constructed before 1950;

(6) the home for the aged has not indicated its

opposition to the issuance or renewal of the license; and

(7) the president of the municipality has expressed

in writing that he or she does not object to the issuance or renewal of the license.

(ppp) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at premises located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a church or churches if:
(1) the shortest distance between the premises and a

church is at least 78 feet apart and no greater than 95 feet apart;

(2) the premises are a single-story, brick commercial

building and at least 5,067 square feet and were constructed in 1922;

(3) the premises are located in a B3-2 zoning

district;

(4) the premises are separated from the buildings

containing the churches by a street;

(5) the previous owners of the business located on

the premises held a liquor license for at least 10 years;

(6) the new owner of the business located on the

premises has managed 2 other food and liquor stores since 1997;

(7) the principal religious leaders at the places of

worship have indicated their support for the issuance or renewal of the license in writing; and

(8) the alderman of the ward in which the premises

are located has indicated his or her support for the issuance or renewal of the license in writing.

(qqq) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at premises located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a church if:
(1) the sale of alcoholic liquor at the premises is

incidental to the sale of food;

(2) the sale of alcoholic liquor is not the principal

business carried on by the licensee at the premises;

(3) the premises are located on the opposite side of

the same street on which the church is located;

(4) the church is located on a corner lot;
(5) the shortest distance between the premises and

the church is at least 90 feet apart and no greater than 95 feet apart;

(6) the premises are at least 3,000 but no more than

5,000 square feet;

(7) the church's original chapel was built in 1858;
(8) the church's first congregation was organized in

1860; and

(9) the leaders of the church and the alderman of the

ward in which the premises are located has expressed, in writing, their support for the issuance of the license.

(rrr) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at a restaurant or banquet facility established within premises located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a church or school if:
(1) the sale of alcoholic liquor at the premises is

incidental to the sale of food;

(2) the sale of alcoholic liquor is not the principal

business carried on by the licensee at the premises;

(3) the immediately prior owner or the operator of

the restaurant or banquet facility held a valid retail license authorizing the sale of alcoholic liquor at the premises for at least part of the 24 months before a change of ownership;

(4) the premises are located immediately east and

across the street from an elementary school;

(5) the premises and elementary school are part of an

approximately 100-acre campus owned by the church;

(6) the school opened in 1999 and was named after the

founder of the church; and

(7) the alderman of the ward in which the premises

are located has expressed, in writing, his or her support for the issuance of the license.

(sss) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at premises located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a church or school if:
(1) the premises are at least 5,300 square feet and

located in a building that was built prior to 1940;

(2) the shortest distance between the property line

of the premises and the exterior wall of the building in which the church is located is at least 109 feet;

(3) the distance between the building in which the

church is located and the building in which the premises are located is at least 118 feet;

(4) the main entrance to the church faces west and is

at least 602 feet from the main entrance of the premises;

(5) the shortest distance between the property line

of the premises and the property line of the school is at least 177 feet;

(6) the applicant has been in business for more than

10 years;

(7) the principal religious leader of the church has

indicated his or her support for the issuance or renewal of the license in writing;

(8) the principal of the school has indicated in

writing that he or she is not opposed to the issuance of the license; and

(9) the alderman of the ward in which the premises

are located has expressed, in writing, his or her support for the issuance of the license.

(ttt) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at premises located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a church or school if:
(1) the premises are at least 59,000 square feet and

located in a building that was built prior to 1940;

(2) the shortest distance between the west property

line of the premises and the exterior wall of the church is at least 99 feet;

(3) the distance between the building in which the

church is located and the building in which the premises are located is at least 102 feet;

(4) the main entrance to the church faces west and is

at least 457 feet from the main entrance of the premises;

(5) the shortest distance between the property line

of the premises and the property line of the school is at least 66 feet;

(6) the applicant has been in business for more than

10 years;

(7) the principal religious leader of the church has

indicated his or her support for the issuance or renewal of the license in writing;

(8) the principal of the school has indicated in

writing that he or she is not opposed to the issuance of the license; and

(9) the alderman of the ward in which the premises

are located has expressed, in writing, his or her support for the issuance of the license.

(uuu) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at premises located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a place of worship if:
(1) the sale of liquor is incidental to the sale of

food;

(2) the premises are at least 7,100 square feet;
(3) the shortest distance between the north property

line of the premises and the nearest exterior wall of the place of worship is at least 86 feet;

(4) the main entrance to the place of worship faces

north and is more than 150 feet from the main entrance of the premises;

(5) the applicant has been in business for more than

20 years at the location;

(6) the principal religious leader of the place of

worship has indicated his or her support for the issuance or renewal of the license in writing; and

(7) the alderman of the ward in which the premises

are located has expressed, in writing, his or her support for the issuance of the license.

(vvv) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at premises located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of 2 churches if:
(1) as of January 1, 2015, the premises were used for

the sale of alcoholic liquor for consumption on the premises and the sale was authorized pursuant to a retail tavern license held by an individual as the sole proprietor of the premises;

(2) a primary entrance of the church situated to the

south of the premises is located on a street running perpendicular to the street upon which a primary entrance of the premises is situated;

(3) the church located to the south of the premises

is a 3-story structure that was constructed in 2006;

(4) a parking lot separates the premises from the

church located to the south of the premises;

(5) the building in which the premises are situated

was constructed before 1930;

(6) the building in which the premises are situated

is a 2-story, mixed-use commercial and residential structure containing more than 20,000 total square feet and containing at least 7 residential units on the second floor and 3 commercial units on the first floor;

(7) the building in which the premises are situated

is immediately adjacent to the church located to the north of the premises;

(8) the primary entrance of the church located to the

north of the premises and the primary entrance of the premises are located on the same street;

(9) the churches have not indicated their opposition

to the issuance or renewal of the license in writing; and

(10) the alderman of the ward in which the premises

are located has expressed, in writing, his or her support for the issuance of the license.

(www) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of licenses authorizing the sale of alcoholic liquor within a restaurant at premises located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a school if:
(1) the sale of alcoholic liquor is incidental to

the sale of food and is not the principal business of the restaurant;

(2) the building in which the restaurant is located

was constructed in 1909 and is a 2-story structure;

(3) the restaurant has been operating

continuously since 1962, has been located at the existing premises since 1989, and has been owned and operated by the same family, which also operates a deli in a building located immediately to the east and adjacent and connected to the restaurant;

(4) the entrance to the restaurant is more than 200

feet from the entrance to the school;

(5) the building in which the restaurant is

located and the building in which the school is located are separated by a traffic-congested major street;

(6) the building in which the restaurant is

located faces a public park located to the east of the school, cannot be seen from the windows of the school, and is not directly across the street from the school;

(7) the school building is located 2 blocks from a

major private university;

(8) the school is a public school that has

pre-kindergarten through eighth grade classes, is an open enrollment school, and has a preschool program that has earned a Gold Circle of Quality award;

(9) the local school council has given written

consent for the issuance of the liquor license; and

(10) the alderman of the ward in which the premises

are located has given written consent for the issuance of the liquor license.

(Source: P.A. 99-46, eff. 7-15-15; 99-47, eff. 7-15-15; 99-477, eff. 8-27-15; 99-484, eff. 10-30-15; 99-558, eff. 7-15-16; 99-642, eff. 7-28-16; 99-936, eff. 2-24-17; 100-36, eff. 8-4-17.)

(Text of Section from P.A. 100-38)
Sec. 6-11. Sale near churches, schools, and hospitals.
(a) No license shall be issued for the sale at retail of any alcoholic liquor within 100 feet of any church, school other than an institution of higher learning, hospital, home for aged or indigent persons or for veterans, their spouses or children or any military or naval station, provided, that this prohibition shall not apply to hotels offering restaurant service, regularly organized clubs, or to restaurants, food shops or other places where sale of alcoholic liquors is not the principal business carried on if the place of business so exempted is not located in a municipality of more than 500,000 persons, unless required by local ordinance; nor to the renewal of a license for the sale at retail of alcoholic liquor on premises within 100 feet of any church or school where the church or school has been established within such 100 feet since the issuance of the original license. In the case of a church, the distance of 100 feet shall be measured to the nearest part of any building used for worship services or educational programs and not to property boundaries.
(b) Nothing in this Section shall prohibit the issuance of a retail license authorizing the sale of alcoholic liquor to a restaurant, the primary business of which is the sale of goods baked on the premises if (i) the restaurant is newly constructed and located on a lot of not less than 10,000 square feet, (ii) the restaurant costs at least $1,000,000 to construct, (iii) the licensee is the titleholder to the premises and resides on the premises, and (iv) the construction of the restaurant is completed within 18 months of July 10, 1998 (the effective date of Public Act 90-617).
(c) Nothing in this Section shall prohibit the issuance of a retail license authorizing the sale of alcoholic liquor incidental to a restaurant if (1) the primary business of the restaurant consists of the sale of food where the sale of liquor is incidental to the sale of food and the applicant is a completely new owner of the restaurant, (2) the immediately prior owner or operator of the premises where the restaurant is located operated the premises as a restaurant and held a valid retail license authorizing the sale of alcoholic liquor at the restaurant for at least part of the 24 months before the change of ownership, and (3) the restaurant is located 75 or more feet from a school.
(d) In the interest of further developing Illinois' economy in the area of commerce, tourism, convention, and banquet business, nothing in this Section shall prohibit issuance of a retail license authorizing the sale of alcoholic beverages to a restaurant, banquet facility, grocery store, or hotel having not fewer than 150 guest room accommodations located in a municipality of more than 500,000 persons, notwithstanding the proximity of such hotel, restaurant, banquet facility, or grocery store to any church or school, if the licensed premises described on the license are located within an enclosed mall or building of a height of at least 6 stories, or 60 feet in the case of a building that has been registered as a national landmark, or in a grocery store having a minimum of 56,010 square feet of floor space in a single story building in an open mall of at least 3.96 acres that is adjacent to a public school that opened as a boys technical high school in 1934, or in a grocery store having a minimum of 31,000 square feet of floor space in a single story building located a distance of more than 90 feet but less than 100 feet from a high school that opened in 1928 as a junior high school and became a senior high school in 1933, and in each of these cases if the sale of alcoholic liquors is not the principal business carried on by the licensee.
For purposes of this Section, a "banquet facility" is any part of a building that caters to private parties and where the sale of alcoholic liquors is not the principal business.
(e) Nothing in this Section shall prohibit the issuance of a license to a church or private school to sell at retail alcoholic liquor if any such sales are limited to periods when groups are assembled on the premises solely for the promotion of some common object other than the sale or consumption of alcoholic liquors.
(f) Nothing in this Section shall prohibit a church or church affiliated school located in a home rule municipality or in a municipality with 75,000 or more inhabitants from locating within 100 feet of a property for which there is a preexisting license to sell alcoholic liquor at retail. In these instances, the local zoning authority may, by ordinance adopted simultaneously with the granting of an initial special use zoning permit for the church or church affiliated school, provide that the 100-foot restriction in this Section shall not apply to that church or church affiliated school and future retail liquor licenses.
(g) Nothing in this Section shall prohibit the issuance of a retail license authorizing the sale of alcoholic liquor at premises within 100 feet, but not less than 90 feet, of a public school if (1) the premises have been continuously licensed to sell alcoholic liquor for a period of at least 50 years, (2) the premises are located in a municipality having a population of over 500,000 inhabitants, (3) the licensee is an individual who is a member of a family that has held the previous 3 licenses for that location for more than 25 years, (4) the principal of the school and the alderman of the ward in which the school is located have delivered a written statement to the local liquor control commissioner stating that they do not object to the issuance of a license under this subsection (g), and (5) the local liquor control commissioner has received the written consent of a majority of the registered voters who live within 200 feet of the premises.
(h) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor within premises and at an outdoor patio area attached to premises that are located in a municipality with a population in excess of 300,000 inhabitants and that are within 100 feet of a church if:
(1) the sale of alcoholic liquor at the premises is

incidental to the sale of food,

(2) the sale of liquor is not the principal business

carried on by the licensee at the premises,

(3) the premises are less than 1,000 square feet,
(4) the premises are owned by the University of

Illinois,

(5) the premises are immediately adjacent to property

owned by a church and are not less than 20 nor more than 40 feet from the church space used for worship services, and

(6) the principal religious leader at the place of

worship has indicated his or her support for the issuance of the license in writing.

(i) Notwithstanding any provision in this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license to sell alcoholic liquor at a premises that is located within a municipality with a population in excess of 300,000 inhabitants and is within 100 feet of a church, synagogue, or other place of worship if:
(1) the primary entrance of the premises and the

primary entrance of the church, synagogue, or other place of worship are at least 100 feet apart, on parallel streets, and separated by an alley; and

(2) the principal religious leader at the place of

worship has not indicated his or her opposition to the issuance or renewal of the license in writing.

(j) Notwithstanding any provision in this Section to the contrary, nothing in this Section shall prohibit the issuance of a retail license authorizing the sale of alcoholic liquor at a theater that is within 100 feet of a church if (1) the church owns the theater, (2) the church leases the theater to one or more entities, and (3) the theater is used by at least 5 different not-for-profit theater groups.
(k) Notwithstanding any provision in this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at a premises that is located within a municipality with a population in excess of 1,000,000 inhabitants and is within 100 feet of a school if:
(1) the primary entrance of the premises and the

primary entrance of the school are parallel, on different streets, and separated by an alley;

(2) the southeast corner of the premises are at least

350 feet from the southwest corner of the school;

(3) the school was built in 1978;
(4) the sale of alcoholic liquor at the premises is

incidental to the sale of food;

(5) the sale of alcoholic liquor is not the principal

business carried on by the licensee at the premises;

(6) the applicant is the owner of the restaurant and

has held a valid license authorizing the sale of alcoholic liquor for the business to be conducted on the premises at a different location for more than 7 years; and

(7) the premises is at least 2,300 square feet and

sits on a lot that is between 6,100 and 6,150 square feet.

(l) Notwithstanding any provision in this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at a premises that is located within a municipality with a population in excess of 1,000,000 inhabitants and is within 100 feet of a church or school if:
(1) the primary entrance of the premises and the

closest entrance of the church or school is at least 90 feet apart and no greater than 95 feet apart;

(2) the shortest distance between the premises and

the church or school is at least 80 feet apart and no greater than 85 feet apart;

(3) the applicant is the owner of the restaurant and

on November 15, 2006 held a valid license authorizing the sale of alcoholic liquor for the business to be conducted on the premises for at least 14 different locations;

(4) the sale of alcoholic liquor at the premises is

incidental to the sale of food;

(5) the sale of alcoholic liquor is not the principal

business carried on by the licensee at the premises;

(6) the premises is at least 3,200 square feet and

sits on a lot that is between 7,150 and 7,200 square feet; and

(7) the principal religious leader at the place of

worship has not indicated his or her opposition to the issuance or renewal of the license in writing.

(m) Notwithstanding any provision in this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at a premises that is located within a municipality with a population in excess of 1,000,000 inhabitants and is within 100 feet of a church if:
(1) the premises and the church are perpendicular,

and the primary entrance of the premises faces South while the primary entrance of the church faces West and the distance between the two entrances is more than 100 feet;

(2) the shortest distance between the premises lot

line and the exterior wall of the church is at least 80 feet;

(3) the church was established at the current

location in 1916 and the present structure was erected in 1925;

(4) the premises is a single story, single use

building with at least 1,750 square feet and no more than 2,000 square feet;

(5) the sale of alcoholic liquor at the premises is

incidental to the sale of food;

(6) the sale of alcoholic liquor is not the principal

business carried on by the licensee at the premises; and

(7) the principal religious leader at the place of

worship has not indicated his or her opposition to the issuance or renewal of the license in writing.

(n) Notwithstanding any provision in this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at a premises that is located within a municipality with a population in excess of 1,000,000 inhabitants and is within 100 feet of a school if:
(1) the school is a City of Chicago School District

299 school;

(2) the school is located within subarea E of City of

Chicago Residential Business Planned Development Number 70;

(3) the sale of alcoholic liquor is not the principal

business carried on by the licensee on the premises;

(4) the sale of alcoholic liquor at the premises is

incidental to the sale of food; and

(5) the administration of City of Chicago School

District 299 has expressed, in writing, its support for the issuance of the license.

(o) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a retail license authorizing the sale of alcoholic liquor at a premises that is located within a municipality in excess of 1,000,000 inhabitants and within 100 feet of a church if:
(1) the sale of alcoholic liquor at the premises is

incidental to the sale of food;

(2) the sale of alcoholic liquor is not the principal

business carried on by the licensee at the premises;

(3) the premises is located on a street that runs

perpendicular to the street on which the church is located;

(4) the primary entrance of the premises is at least

100 feet from the primary entrance of the church;

(5) the shortest distance between any part of the

premises and any part of the church is at least 60 feet;

(6) the premises is between 3,600 and 4,000 square

feet and sits on a lot that is between 3,600 and 4,000 square feet; and

(7) the premises was built in the year 1909.
For purposes of this subsection (o), "premises" means a place of business together with a privately owned outdoor location that is adjacent to the place of business.
(p) Notwithstanding any provision in this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at a premises that is located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a church if:
(1) the shortest distance between the backdoor of the

premises, which is used as an emergency exit, and the church is at least 80 feet;

(2) the church was established at the current

location in 1889; and

(3) liquor has been sold on the premises since at

least 1985.

(q) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor within a premises that is located in a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a church-owned property if:
(1) the premises is located within a larger building

operated as a grocery store;

(2) the area of the premises does not exceed 720

square feet and the area of the larger building exceeds 18,000 square feet;

(3) the larger building containing the premises is

within 100 feet of the nearest property line of a church-owned property on which a church-affiliated school is located;

(4) the sale of liquor is not the principal business

carried on within the larger building;

(5) the primary entrance of the larger building and

the premises and the primary entrance of the church-affiliated school are on different, parallel streets, and the distance between the 2 primary entrances is more than 100 feet;

(6) the larger building is separated from the

church-owned property and church-affiliated school by an alley;

(7) the larger building containing the premises and

the church building front are on perpendicular streets and are separated by a street; and

(8) (Blank).
(r) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance, renewal, or maintenance of a license authorizing the sale of alcoholic liquor incidental to the sale of food within a restaurant established in a premises that is located in a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a church if:
(1) the primary entrance of the church and the

primary entrance of the restaurant are at least 100 feet apart;

(2) the restaurant has operated on the ground floor

and lower level of a multi-story, multi-use building for more than 40 years;

(3) the primary business of the restaurant consists

of the sale of food where the sale of liquor is incidental to the sale of food;

(4) the sale of alcoholic liquor is conducted

primarily in the below-grade level of the restaurant to which the only public access is by a staircase located inside the restaurant; and

(5) the restaurant has held a license authorizing the

sale of alcoholic liquor on the premises for more than 40 years.

(s) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit renewal of a license authorizing the sale of alcoholic liquor at a premises that is located within a municipality with a population more than 5,000 and less than 10,000 and is within 100 feet of a church if:
(1) the church was established at the location within

100 feet of the premises after a license for the sale of alcoholic liquor at the premises was first issued;

(2) a license for sale of alcoholic liquor at the

premises was first issued before January 1, 2007; and

(3) a license for the sale of alcoholic liquor on

the premises has been continuously in effect since January 1, 2007, except for interruptions between licenses of no more than 90 days.

(t) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor incidental to the sale of food within a restaurant that is established in a premises that is located in a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a school and a church if:
(1) the restaurant is located inside a five-story

building with over 16,800 square feet of commercial space;

(2) the area of the premises does not exceed 31,050

square feet;

(3) the area of the restaurant does not exceed 5,800

square feet;

(4) the building has no less than 78 condominium

units;

(5) the construction of the building in which the

restaurant is located was completed in 2006;

(6) the building has 10 storefront properties, 3 of

which are used for the restaurant;

(7) the restaurant will open for business in 2010;
(8) the building is north of the school and separated

by an alley; and

(9) the principal religious leader of the church and

either the alderman of the ward in which the school is located or the principal of the school have delivered a written statement to the local liquor control commissioner stating that he or she does not object to the issuance of a license under this subsection (t).

(u) Notwithstanding any provision in this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license to sell alcoholic liquor at a premises that is located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a school if:
(1) the premises operates as a restaurant and has

been in operation since February 2008;

(2) the applicant is the owner of the premises;
(3) the sale of alcoholic liquor is incidental to the

sale of food;

(4) the sale of alcoholic liquor is not the principal

business carried on by the licensee on the premises;

(5) the premises occupy the first floor of a 3-story

building that is at least 90 years old;

(6) the rear lot of the school and the rear corner of

the building that the premises occupy are separated by an alley;

(7) the distance from the southwest corner of the

property line of the school and the northeast corner of the building that the premises occupy is at least 16 feet, 5 inches;

(8) the distance from the rear door of the premises

to the southwest corner of the property line of the school is at least 93 feet;

(9) the school is a City of Chicago School District

299 school;

(10) the school's main structure was erected in 1902

and an addition was built to the main structure in 1959; and

(11) the principal of the school and the alderman in

whose district the premises are located have expressed, in writing, their support for the issuance of the license.

(v) Notwithstanding any provision in this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at a premises that is located within a municipality with a population in excess of 1,000,000 inhabitants and is within 100 feet of a school if:
(1) the total land area of the premises for which the

license or renewal is sought is more than 600,000 square feet;

(2) the premises for which the license or renewal is

sought has more than 600 parking stalls;

(3) the total area of all buildings on the premises

for which the license or renewal is sought exceeds 140,000 square feet;

(4) the property line of the premises for which the

license or renewal is sought is separated from the property line of the school by a street;

(5) the distance from the school's property line to

the property line of the premises for which the license or renewal is sought is at least 60 feet;

(6) as of June 14, 2011 (the effective date of Public

Act 97-9), the premises for which the license or renewal is sought is located in the Illinois Medical District.

(w) Notwithstanding any provision in this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license to sell alcoholic liquor at a premises that is located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a church if:
(1) the sale of alcoholic liquor at the premises is

incidental to the sale of food;

(2) the sale of alcoholic liquor is not the principal

business carried on by the licensee at the premises;

(3) the premises occupy the first floor and basement

of a 2-story building that is 106 years old;

(4) the premises is at least 7,000 square feet and

located on a lot that is at least 11,000 square feet;

(5) the premises is located directly west of the

church, on perpendicular streets, and separated by an alley;

(6) the distance between the property line of the

premises and the property line of the church is at least 20 feet;

(7) the distance between the primary entrance of the

premises and the primary entrance of the church is at least 130 feet; and

(8) the church has been at its location for at least

40 years.

(x) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at a premises that is located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a church if:
(1) the sale of alcoholic liquor is not the principal

business carried on by the licensee at the premises;

(2) the church has been operating in its current

location since 1973;

(3) the premises has been operating in its current

location since 1988;

(4) the church and the premises are owned by the same

parish;

(5) the premises is used for cultural and educational

purposes;

(6) the primary entrance to the premises and the

primary entrance to the church are located on the same street;

(7) the principal religious leader of the church has

indicated his support of the issuance of the license;

(8) the premises is a 2-story building of

approximately 23,000 square feet; and

(9) the premises houses a ballroom on its ground

floor of approximately 5,000 square feet.

(y) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at a premises that is located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a school if:
(1) the sale of alcoholic liquor is not the principal

business carried on by the licensee at the premises;

(2) the sale of alcoholic liquor at the premises is

incidental to the sale of food;

(3) according to the municipality, the distance

between the east property line of the premises and the west property line of the school is 97.8 feet;

(4) the school is a City of Chicago School District

299 school;

(5) the school has been operating since 1959;
(6) the primary entrance to the premises and the

primary entrance to the school are located on the same street;

(7) the street on which the entrances of the premises

and the school are located is a major diagonal thoroughfare;

(8) the premises is a single-story building of

approximately 2,900 square feet; and

(9) the premises is used for commercial purposes only.
(z) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at a premises that is located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a mosque if:
(1) the sale of alcoholic liquor is not the principal

business carried on by the licensee at the premises;

(2) the licensee shall only sell packaged liquors at

the premises;

(3) the licensee is a national retail chain having

over 100 locations within the municipality;

(4) the licensee has over 8,000 locations nationwide;
(5) the licensee has locations in all 50 states;
(6) the premises is located in the North-East

quadrant of the municipality;

(7) the premises is a free-standing building that has

"drive-through" pharmacy service;

(8) the premises has approximately 14,490 square feet

of retail space;

(9) the premises has approximately 799 square feet of

pharmacy space;

(10) the premises is located on a major arterial

street that runs east-west and accepts truck traffic; and

(11) the alderman of the ward in which the premises

is located has expressed, in writing, his or her support for the issuance of the license.

(aa) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at a premises that is located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a church if:
(1) the sale of alcoholic liquor is not the principal

business carried on by the licensee at the premises;

(2) the licensee shall only sell packaged liquors at

the premises;

(3) the licensee is a national retail chain having

over 100 locations within the municipality;

(4) the licensee has over 8,000 locations nationwide;
(5) the licensee has locations in all 50 states;
(6) the premises is located in the North-East

quadrant of the municipality;

(7) the premises is located across the street from a

national grocery chain outlet;

(8) the premises has approximately 16,148 square feet

of retail space;

(9) the premises has approximately 992 square feet of

pharmacy space;

(10) the premises is located on a major arterial

street that runs north-south and accepts truck traffic; and

(11) the alderman of the ward in which the premises

is located has expressed, in writing, his or her support for the issuance of the license.

(bb) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at a premises that is located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a church if:
(1) the sale of alcoholic liquor is not the principal

business carried on by the licensee at the premises;

(2) the sale of alcoholic liquor at the premises is

incidental to the sale of food;

(3) the primary entrance to the premises and the

primary entrance to the church are located on the same street;

(4) the premises is across the street from the church;
(5) the street on which the premises and the church

are located is a major arterial street that runs east-west;

(6) the church is an elder-led and Bible-based

Assyrian church;

(7) the premises and the church are both single-story

buildings;

(8) the storefront directly west of the church is

being used as a restaurant; and

(9) the distance between the northern-most property

line of the premises and the southern-most property line of the church is 65 feet.

(cc) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at a premises that is located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a school if:
(1) the sale of alcoholic liquor is not the principal

business carried on by the licensee at the premises;

(2) the licensee shall only sell packaged liquors at

the premises;

(3) the licensee is a national retail chain;
(4) as of October 25, 2011, the licensee has 1,767

stores operating nationwide, 87 stores operating in the State, and 10 stores operating within the municipality;

(5) the licensee shall occupy approximately 124,000

square feet of space in the basement and first and second floors of a building located across the street from a school;

(6) the school opened in August of 2009 and occupies

approximately 67,000 square feet of space; and

(7) the building in which the premises shall be

located has been listed on the National Register of Historic Places since April 17, 1970.

(dd) Notwithstanding any provision in this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor within a full-service grocery store at a premises that is located within a municipality with a population in excess of 1,000,000 inhabitants and is within 100 feet of a school if:
(1) the premises is constructed on land that was

purchased from the municipality at a fair market price;

(2) the premises is constructed on land that was

previously used as a parking facility for public safety employees;

(3) the sale of alcoholic liquor is not the principal

business carried on by the licensee at the premises;

(4) the main entrance to the store is more than 100

feet from the main entrance to the school;

(5) the premises is to be new construction;
(6) the school is a private school;
(7) the principal of the school has given written

approval for the license;

(8) the alderman of the ward where the premises is

located has given written approval of the issuance of the license;

(9) the grocery store level of the premises is

between 60,000 and 70,000 square feet; and

(10) the owner and operator of the grocery store

operates 2 other grocery stores that have alcoholic liquor licenses within the same municipality.

(ee) Notwithstanding any provision in this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor within a full-service grocery store at a premises that is located within a municipality with a population in excess of 1,000,000 inhabitants and is within 100 feet of a school if:
(1) the premises is constructed on land that once

contained an industrial steel facility;

(2) the premises is located on land that has

undergone environmental remediation;

(3) the premises is located within a retail complex

containing retail stores where some of the stores sell alcoholic beverages;

(4) the principal activity of any restaurant in the

retail complex is the sale of food, and the sale of alcoholic liquor is incidental to the sale of food;

(5) the sale of alcoholic liquor is not the principal

business carried on by the grocery store;

(6) the entrance to any business that sells alcoholic

liquor is more than 100 feet from the entrance to the school;

(7) the alderman of the ward where the premises is

located has given written approval of the issuance of the license; and

(8) the principal of the school has given written

consent to the issuance of the license.

(ff) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at a premises that is located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a school if:
(1) the sale of alcoholic liquor is not the principal

business carried on at the premises;

(2) the sale of alcoholic liquor at the premises is

incidental to the operation of a theater;

(3) the premises is a one and one-half-story building

of approximately 10,000 square feet;

(4) the school is a City of Chicago School District

299 school;

(5) the primary entrance of the premises and the

primary entrance of the school are at least 300 feet apart and no more than 400 feet apart;

(6) the alderman of the ward in which the premises is

located has expressed, in writing, his support for the issuance of the license; and

(7) the principal of the school has expressed, in

writing, that there is no objection to the issuance of a license under this subsection (ff).

(gg) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor incidental to the sale of food within a restaurant or banquet facility established in a premises that is located in a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a church if:
(1) the sale of alcoholic liquor is not the principal

business carried on by the licensee at the premises;

(2) the property on which the church is located and

the property on which the premises are located are both within a district originally listed on the National Register of Historic Places on February 14, 1979;

(3) the property on which the premises are located

contains one or more multi-story buildings that are at least 95 years old and have no more than three stories;

(4) the building in which the church is located is at

least 120 years old;

(5) the property on which the church is located is

immediately adjacent to and west of the property on which the premises are located;

(6) the western boundary of the property on which the

premises are located is no less than 118 feet in length and no more than 122 feet in length;

(7) as of December 31, 2012, both the church property

and the property on which the premises are located are within 250 feet of City of Chicago Business-Residential Planned Development Number 38;

(8) the principal religious leader at the place of

worship has indicated his or her support for the issuance of the license in writing; and

(9) the alderman in whose district the premises are

located has expressed his or her support for the issuance of the license in writing.

For the purposes of this subsection, "banquet facility" means the part of the building that is located on the floor above a restaurant and caters to private parties and where the sale of alcoholic liquors is not the principal business.
(hh) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor within a hotel and at an outdoor patio area attached to the hotel that are located in a municipality with a population in excess of 1,000,000 inhabitants and that are within 100 feet of a hospital if:
(1) the sale of alcoholic liquor is not the principal

business carried on by the licensee at the hotel;

(2) the hotel is located within the City of Chicago

Business Planned Development Number 468; and

(3) the hospital is located within the City of

Chicago Institutional Planned Development Number 3.

(ii) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor within a restaurant and at an outdoor patio area attached to the restaurant that are located in a municipality with a population in excess of 1,000,000 inhabitants and that are within 100 feet of a church if:
(1) the sale of alcoholic liquor at the premises is

not the principal business carried on by the licensee and is incidental to the sale of food;

(2) the restaurant has been operated on the street

level of a 2-story building located on a corner lot since 2008;

(3) the restaurant is between 3,700 and 4,000 square

feet and sits on a lot that is no more than 6,200 square feet;

(4) the primary entrance to the restaurant and the

primary entrance to the church are located on the same street;

(5) the street on which the restaurant and the church

are located is a major east-west street;

(6) the restaurant and the church are separated by a

one-way northbound street;

(7) the church is located to the west of and no more

than 65 feet from the restaurant; and

(8) the principal religious leader at the place of

worship has indicated his or her consent to the issuance of the license in writing.

(jj) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at premises located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a church if:
(1) the sale of alcoholic liquor is not the principal

business carried on by the licensee at the premises;

(2) the sale of alcoholic liquor is incidental to the

sale of food;

(3) the premises are located east of the church, on

perpendicular streets, and separated by an alley;

(4) the distance between the primary entrance of the

premises and the primary entrance of the church is at least 175 feet;

(5) the distance between the property line of the

premises and the property line of the church is at least 40 feet;

(6) the licensee has been operating at the premises

since 2012;

(7) the church was constructed in 1904;
(8) the alderman of the ward in which the premises is

located has expressed, in writing, his or her support for the issuance of the license; and

(9) the principal religious leader of the church has

delivered a written statement that he or she does not object to the issuance of a license under this subsection (jj).

(kk) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at a premises that is located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a school if:
(1) the sale of alcoholic liquor is not the principal

business carried on by the licensee at the premises;

(2) the licensee shall only sell packaged liquors on

the premises;

(3) the licensee is a national retail chain;
(4) as of February 27, 2013, the licensee had 1,778

stores operating nationwide, 89 operating in this State, and 11 stores operating within the municipality;

(5) the licensee shall occupy approximately 169,048

square feet of space within a building that is located across the street from a tuition-based preschool; and

(6) the alderman of the ward in which the premises is

located has expressed, in writing, his or her support for the issuance of the license.

(ll) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at a premises that is located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a school if:
(1) the sale of alcoholic liquor is not the principal

business carried on by the licensee at the premises;

(2) the licensee shall only sell packaged liquors on

the premises;

(3) the licensee is a national retail chain;
(4) as of February 27, 2013, the licensee had 1,778

stores operating nationwide, 89 operating in this State, and 11 stores operating within the municipality;

(5) the licensee shall occupy approximately 191,535

square feet of space within a building that is located across the street from an elementary school; and

(6) the alderman of the ward in which the premises is

located has expressed, in writing, his or her support for the issuance of the license.

(mm) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor within premises and at an outdoor patio or sidewalk cafe, or both, attached to premises that are located in a municipality with a population in excess of 1,000,000 inhabitants and that are within 100 feet of a hospital if:
(1) the primary business of the restaurant consists

of the sale of food where the sale of liquor is incidental to the sale of food;

(2) as a restaurant, the premises may or may not

offer catering as an incidental part of food service;

(3) the primary business of the restaurant is

conducted in space owned by a hospital or an entity owned or controlled by, under common control with, or that controls a hospital, and the chief hospital administrator has expressed his or her support for the issuance of the license in writing; and

(4) the hospital is an adult acute care facility

primarily located within the City of Chicago Institutional Planned Development Number 3.

(nn) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at a premises that is located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a church if:
(1) the sale of alcoholic liquor is not the principal

business carried out on the premises;

(2) the sale of alcoholic liquor at the premises is

incidental to the operation of a theater;

(3) the premises are a building that was constructed

in 1913 and opened on May 24, 1915 as a vaudeville theater, and the premises were converted to a motion picture theater in 1935;

(4) the church was constructed in 1889 with a stone

exterior;

(5) the primary entrance of the premises and the

primary entrance of the church are at least 100 feet apart;

(6) the principal religious leader at the place of

worship has indicated his or her consent to the issuance of the license in writing; and

(7) the alderman in whose ward the premises are

located has expressed his or her support for the issuance of the license in writing.

(oo) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at a premises that is located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a mosque, church, or other place of worship if:
(1) the primary entrance of the premises and the

primary entrance of the mosque, church, or other place of worship are perpendicular and are on different streets;

(2) the primary entrance to the premises faces West

and the primary entrance to the mosque, church, or other place of worship faces South;

(3) the distance between the 2 primary entrances is

at least 100 feet;

(4) the mosque, church, or other place of worship was

established in a location within 100 feet of the premises after a license for the sale of alcohol at the premises was first issued;

(5) the mosque, church, or other place of worship was

established on or around January 1, 2011;

(6) a license for the sale of alcohol at the premises

was first issued on or before January 1, 1985;

(7) a license for the sale of alcohol at the premises

has been continuously in effect since January 1, 1985, except for interruptions between licenses of no more than 90 days; and

(8) the premises are a single-story, single-use

building of at least 3,000 square feet and no more than 3,380 square feet.

(pp) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor incidental to the sale of food within a restaurant or banquet facility established on premises that are located in a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of at least one church if:
(1) the sale of liquor shall not be the principal

business carried on by the licensee at the premises;

(2) the premises are at least 2,000 square feet and

no more than 10,000 square feet and is located in a single-story building;

(3) the property on which the premises are located is

within an area that, as of 2009, was designated as a Renewal Community by the United States Department of Housing and Urban Development;

(4) the property on which the premises are located

and the properties on which the churches are located are on the same street;

(5) the property on which the premises are located is

immediately adjacent to and east of the property on which at least one of the churches is located;

(6) the property on which the premises are located is

across the street and southwest of the property on which another church is located;

(7) the principal religious leaders of the churches

have indicated their support for the issuance of the license in writing; and

(8) the alderman in whose ward the premises are

located has expressed his or her support for the issuance of the license in writing.

For purposes of this subsection (pp), "banquet facility" means the part of the building that caters to private parties and where the sale of alcoholic liquors is not the principal business.
(qq) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor on premises that are located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a church or school if:
(1) the primary entrance of the premises and the

closest entrance of the church or school are at least 200 feet apart and no greater than 300 feet apart;

(2) the shortest distance between the premises and

the church or school is at least 66 feet apart and no greater than 81 feet apart;

(3) the premises are a single-story, steel-framed

commercial building with at least 18,042 square feet, and was constructed in 1925 and 1997;

(4) the owner of the business operated within the

premises has been the general manager of a similar supermarket within one mile from the premises, which has had a valid license authorizing the sale of alcoholic liquor since 2002, and is in good standing with the City of Chicago;

(5) the principal religious leader at the place of

worship has indicated his or her support to the issuance or renewal of the license in writing;

(6) the alderman of the ward has indicated his or her

support to the issuance or renewal of the license in writing; and

(7) the principal of the school has indicated his or

her support to the issuance or renewal of the license in writing.

(rr) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at premises located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a club that leases space to a school if:
(1) the sale of alcoholic liquor is not the principal

business carried out on the premises;

(2) the sale of alcoholic liquor at the premises is

incidental to the operation of a grocery store;

(3) the premises are a building of approximately

1,750 square feet and is rented by the owners of the grocery store from a family member;

(4) the property line of the premises is

approximately 68 feet from the property line of the club;

(5) the primary entrance of the premises and the

primary entrance of the club where the school leases space are at least 100 feet apart;

(6) the director of the club renting space to the

school has indicated his or her consent to the issuance of the license in writing; and

(7) the alderman in whose district the premises are

located has expressed his or her support for the issuance of the license in writing.

(ss) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at premises located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a church if:
(1) the premises are located within a 15 unit

building with 13 residential apartments and 2 commercial spaces, and the licensee will occupy both commercial spaces;

(2) a restaurant has been operated on the premises

since June 2011;

(3) the restaurant currently occupies 1,075 square

feet, but will be expanding to include 975 additional square feet;

(4) the sale of alcoholic liquor is not the principal

business carried on by the licensee at the premises;

(5) the premises are located south of the church and

on the same street and are separated by a one-way westbound street;

(6) the primary entrance of the premises is at least

93 feet from the primary entrance of the church;

(7) the shortest distance between any part of the

premises and any part of the church is at least 72 feet;

(8) the building in which the restaurant is located

was built in 1910;

(9) the alderman of the ward in which the premises

are located has expressed, in writing, his or her support for the issuance of the license; and

(10) the principal religious leader of the church has

delivered a written statement that he or she does not object to the issuance of a license under this subsection (ss).

(tt) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at premises located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a church if:
(1) the sale of alcoholic liquor is not the principal

business carried on by the licensee at the premises;

(2) the sale of alcoholic liquor is incidental to the

sale of food;

(3) the sale of alcoholic liquor at the premises was

previously authorized by a package goods liquor license;

(4) the premises are at least 40,000 square feet with

25 parking spaces in the contiguous surface lot to the north of the store and 93 parking spaces on the roof;

(5) the shortest distance between the lot line of the

parking lot of the premises and the exterior wall of the church is at least 80 feet;

(6) the distance between the building in which the

church is located and the building in which the premises are located is at least 180 feet;

(7) the main entrance to the church faces west and is

at least 257 feet from the main entrance of the premises; and

(8) the applicant is the owner of 10 similar grocery

stores within the City of Chicago and the surrounding area and has been in business for more than 30 years.

(uu) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at premises located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a church if:
(1) the sale of alcoholic liquor is not the principal

business carried on by the licensee at the premises;

(2) the sale of alcoholic liquor is incidental to the

operation of a grocery store;

(3) the premises are located in a building that is

approximately 68,000 square feet with 157 parking spaces on property that was previously vacant land;

(4) the main entrance to the church faces west and is

at least 500 feet from the entrance of the premises, which faces north;

(5) the church and the premises are separated by an

alley;

(6) the applicant is the owner of 9 similar grocery

stores in the City of Chicago and the surrounding area and has been in business for more than 40 years; and

(7) the alderman of the ward in which the premises

are located has expressed, in writing, his or her support for the issuance of the license.

(vv) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at premises located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a church if:
(1) the sale of alcoholic liquor is the principal

business carried on by the licensee at the premises;

(2) the sale of alcoholic liquor is primary to the

sale of food;

(3) the premises are located south of the church and

on perpendicular streets and are separated by a driveway;

(4) the primary entrance of the premises is at least

100 feet from the primary entrance of the church;

(5) the shortest distance between any part of the

premises and any part of the church is at least 15 feet;

(6) the premises are less than 100 feet from the

church center, but greater than 100 feet from the area within the building where church services are held;

(7) the premises are 25,830 square feet and sit on a

lot that is 0.48 acres;

(8) the premises were once designated as a Korean

American Presbyterian Church and were once used as a Masonic Temple;

(9) the premises were built in 1910;
(10) the alderman of the ward in which the premises

are located has expressed, in writing, his or her support for the issuance of the license; and

(11) the principal religious leader of the church has

delivered a written statement that he or she does not object to the issuance of a license under this subsection (vv).

For the purposes of this subsection (vv), "premises" means a place of business together with a privately owned outdoor location that is adjacent to the place of business.
(ww) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at premises located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a school if:
(1) the school is located within Sub Area III of City

of Chicago Residential-Business Planned Development Number 523, as amended; and

(2) the premises are located within Sub Area I, Sub

Area II, or Sub Area IV of City of Chicago Residential-Business Planned Development Number 523, as amended.

(xx) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at premises located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a church if:
(1) the sale of wine or wine-related products is the

exclusive business carried on by the licensee at the premises;

(2) the primary entrance of the premises and the

primary entrance of the church are at least 100 feet apart and are located on different streets;

(3) the building in which the premises are located

and the building in which the church is located are separated by an alley;

(4) the premises consists of less than 2,000 square

feet of floor area dedicated to the sale of wine or wine-related products;

(5) the premises are located on the first floor of a

2-story building that is at least 99 years old and has a residential unit on the second floor; and

(6) the principal religious leader at the church has

indicated his or her support for the issuance or renewal of the license in writing.

(yy) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at premises located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a church if:
(1) the premises are a 27-story hotel containing 191

guest rooms;

(2) the sale of alcoholic liquor is not the principal

business carried on by the licensee at the premises and is limited to a restaurant located on the first floor of the hotel;

(3) the hotel is adjacent to the church;
(4) the site is zoned as DX-16;
(5) the principal religious leader of the church has

delivered a written statement that he or she does not object to the issuance of a license under this subsection (yy); and

(6) the alderman of the ward in which the premises

are located has expressed, in writing, his or her support for the issuance of the license.

(zz) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at premises located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a church if:
(1) the premises are a 15-story hotel containing 143

guest rooms;

(2) the premises are approximately 85,691 square feet;
(3) a restaurant is operated on the premises;
(4) the restaurant is located in the first floor

lobby of the hotel;

(5) the sale of alcoholic liquor is not the

principal business carried on by the licensee at the premises;

(6) the hotel is located approximately 50 feet from

the church and is separated from the church by a public street on the ground level and by air space on the upper level, which is where the public entrances are located;

(7) the site is zoned as DX-16;
(8) the principal religious leader of the church has

delivered a written statement that he or she does not object to the issuance of a license under this subsection (zz); and

(9) the alderman of the ward in which the premises

are located has expressed, in writing, his or her support for the issuance of the license.

(aaa) Notwithstanding any provision in this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor within a full-service grocery store at premises located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a school if:
(1) the sale of alcoholic liquor is not the primary

business activity of the grocery store;

(2) the premises are newly constructed on land that

was formerly used by the Young Men's Christian Association;

(3) the grocery store is located within a planned

development that was approved by the municipality in 2007;

(4) the premises are located in a multi-building,

mixed-use complex;

(5) the entrance to the grocery store is located more

than 200 feet from the entrance to the school;

(6) the entrance to the grocery store is located

across the street from the back of the school building, which is not used for student or public access;

(7) the grocery store executed a binding lease for

the property in 2008;

(8) the premises consist of 2 levels and occupy more

than 80,000 square feet;

(9) the owner and operator of the grocery store

operates at least 10 other grocery stores that have alcoholic liquor licenses within the same municipality; and

(10) the director of the school has expressed, in

writing, his or her support for the issuance of the license.

(bbb) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at premises located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a church if:
(1) the sale of alcoholic liquor at the premises is

incidental to the sale of food;

(2) the premises are located in a single-story

building of primarily brick construction containing at least 6 commercial units constructed before 1940;

(3) the premises are located in a B3-2 zoning

district;

(4) the premises are less than 4,000 square feet;
(5) the church established its congregation in 1891

and completed construction of the church building in 1990;

(6) the premises are located south of the church;
(7) the premises and church are located on the same

street and are separated by a one-way westbound street; and

(8) the principal religious leader of the church has

not indicated his or her opposition to the issuance or renewal of the license in writing.

(ccc) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor within a full-service grocery store at premises located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a church and school if:
(1) as of March 14, 2007, the premises are located in

a City of Chicago Residential-Business Planned Development No. 1052;

(2) the sale of alcoholic liquor is not the principal

business carried on by the licensee at the premises;

(3) the sale of alcoholic liquor is incidental to the

operation of a grocery store and comprises no more than 10% of the total in-store sales;

(4) the owner and operator of the grocery store

operates at least 10 other grocery stores that have alcoholic liquor licenses within the same municipality;

(5) the premises are new construction when the

license is first issued;

(6) the constructed premises are to be no less than

50,000 square feet;

(7) the school is a private church-affiliated school;
(8) the premises and the property containing the

church and church-affiliated school are located on perpendicular streets and the school and church are adjacent to one another;

(9) the pastor of the church and school has

expressed, in writing, support for the issuance of the license; and

(10) the alderman of the ward in which the premises

are located has expressed, in writing, his or her support for the issuance of the license.

(ddd) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at premises located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a church or school if:
(1) the business has been issued a license from the

municipality to allow the business to operate a theater on the premises;

(2) the theater has less than 200 seats;
(3) the premises are approximately 2,700 to 3,100

square feet of space;

(4) the premises are located to the north of the

church;

(5) the primary entrance of the premises and the

primary entrance of any church within 100 feet of the premises are located either on a different street or across a right-of-way from the premises;

(6) the primary entrance of the premises and the

primary entrance of any school within 100 feet of the premises are located either on a different street or across a right-of-way from the premises;

(7) the premises are located in a building that is at

least 100 years old; and

(8) any church or school located within 100 feet of

the premises has indicated its support for the issuance or renewal of the license to the premises in writing.

(eee) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at premises located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a church and school if:
(1) the sale of alcoholic liquor is incidental to the

sale of food;

(2) the sale of alcoholic liquor is not the principal

business carried on by the applicant on the premises;

(3) a family-owned restaurant has operated on the

premises since 1957;

(4) the premises occupy the first floor of a 3-story

building that is at least 90 years old;

(5) the distance between the property line of the

premises and the property line of the church is at least 20 feet;

(6) the church was established at its current

location and the present structure was erected before 1900;

(7) the primary entrance of the premises is at least

75 feet from the primary entrance of the church;

(8) the school is affiliated with the church;
(9) the principal religious leader at the place of

worship has indicated his or her support for the issuance of the license in writing;

(10) the principal of the school has indicated in

writing that he or she is not opposed to the issuance of the license; and

(11) the alderman of the ward in which the premises

are located has expressed, in writing, his or her lack of an objection to the issuance of the license.

(fff) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at premises located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a church if:
(1) the sale of alcoholic liquor is not the

principal business carried on by the licensee at the premises;

(2) the sale of alcoholic liquor at the

premises is incidental to the operation of a grocery store;

(3) the premises are a one-story building

containing approximately 10,000 square feet and are rented by the owners of the grocery store;

(4) the sale of alcoholic liquor at the

premises occurs in a retail area of the grocery store that is approximately 3,500 square feet;

(5) the grocery store has operated at the

location since 1984;

(6) the grocery store is closed on Sundays;
(7) the property on which the premises are

located is a corner lot that is bound by 3 streets and an alley, where one street is a one-way street that runs north-south, one street runs east-west, and one street runs northwest-southeast;

(8) the property line of the premises is

approximately 16 feet from the property line of the building where the church is located;

(9) the premises are separated from the

building containing the church by a public alley;

(10) the primary entrance of the premises and

the primary entrance of the church are at least 100 feet apart;

(11) representatives of the church have

delivered a written statement that the church does not object to the issuance of a license under this subsection (fff); and

(12) the alderman of the ward in which the

grocery store is located has expressed, in writing, his or her support for the issuance of the license.

(ggg) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of licenses authorizing the sale of alcoholic liquor within a restaurant or lobby coffee house at premises located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a church and school if:
(1) a residential retirement home formerly operated

on the premises and the premises are being converted into a new apartment living complex containing studio and one-bedroom apartments with ground floor retail space;

(2) the restaurant and lobby coffee house are located

within a Community Shopping District within the municipality;

(3) the premises are located in a single-building,

mixed-use complex that, in addition to the restaurant and lobby coffee house, contains apartment residences, a fitness center for the residents of the apartment building, a lobby designed as a social center for the residents, a rooftop deck, and a patio with a dog run for the exclusive use of the residents;

(4) the sale of alcoholic liquor is not the primary

business activity of the apartment complex, restaurant, or lobby coffee house;

(5) the entrance to the apartment residence is more

than 310 feet from the entrance to the school and church;

(6) the entrance to the apartment residence is

located at the end of the block around the corner from the south side of the school building;

(7) the school is affiliated with the church;
(8) the pastor of the parish, principal of the

school, and the titleholder to the church and school have given written consent to the issuance of the license;

(9) the alderman of the ward in which the premises

are located has given written consent to the issuance of the license; and

(10) the neighborhood block club has given

written consent to the issuance of the license.

(hhh) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license to sell alcoholic liquor at premises located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a home for indigent persons or a church if:
(1) a restaurant operates on the premises and has

been in operation since January of 2014;

(2) the sale of alcoholic liquor is incidental to the

sale of food;

(3) the sale of alcoholic liquor is not the principal

business carried on by the licensee on the premises;

(4) the premises occupy the first floor of a 3-story

building that is at least 100 years old;

(5) the primary entrance to the premises is more than

100 feet from the primary entrance to the home for indigent persons, which opened in 1989 and is operated to address homelessness and provide shelter;

(6) the primary entrance to the premises and the

primary entrance to the home for indigent persons are located on different streets;

(7) the executive director of the home for indigent

persons has given written consent to the issuance of the license;

(8) the entrance to the premises is located within

100 feet of a Buddhist temple;

(9) the entrance to the premises is more than 100

feet from where any worship or educational programming is conducted by the Buddhist temple and is located in an area used only for other purposes; and

(10) the president and the board of directors of the

Buddhist temple have given written consent to the issuance of the license.

(iii) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at premises located within a municipality in excess of 1,000,000 inhabitants and within 100 feet of a home for the aged if:
(1) the sale of alcoholic liquor is not the principal

business carried on by the licensee on the premises;

(2) the sale of alcoholic liquor at the premises is

incidental to the operation of a restaurant;

(3) the premises are on the ground floor of a

multi-floor, university-affiliated housing facility;

(4) the premises occupy 1,916 square feet of space,

with the total square footage from which liquor will be sold, served, and consumed to be 900 square feet;

(5) the premises are separated from the home for the

aged by an alley;

(6) the primary entrance to the premises and the

primary entrance to the home for the aged are at least 500 feet apart and located on different streets;

(7) representatives of the home for the aged have

expressed, in writing, that the home does not object to the issuance of a license under this subsection; and

(8) the alderman of the ward in which the restaurant

is located has expressed, in writing, his or her support for the issuance of the license.

(jjj) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at premises located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a school if:
(1) as of January 1, 2016, the premises were used for

the sale of alcoholic liquor for consumption on the premises and were authorized to do so pursuant to a retail tavern license held by an individual as the sole proprietor of the premises;

(2) the primary entrance to the school and the

primary entrance to the premises are on the same street;

(3) the school was founded in 1949;
(4) the building in which the premises are situated

was constructed before 1930;

(5) the building in which the premises are situated

is immediately across the street from the school; and

(6) the school has not indicated its opposition to

the issuance or renewal of the license in writing.

(kkk) (Blank).
(lll) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at premises located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a synagogue or school if:
(1) the sale of alcoholic liquor at the premises is

incidental to the sale of food;

(2) the sale of alcoholic liquor is not the principal

business carried on by the licensee at the premises;

(3) the premises are located on the same street on

which the synagogue or school is located;

(4) the primary entrance to the premises and the

closest entrance to the synagogue or school is at least 100 feet apart;

(5) the shortest distance between the premises and

the synagogue or school is at least 65 feet apart and no greater than 70 feet apart;

(6) the premises are between 1,800 and 2,000 square

feet;

(7) the synagogue was founded in 1861; and
(8) the leader of the synagogue has indicated, in

writing, the synagogue's support for the issuance or renewal of the license.

(mmm) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of licenses authorizing the sale of alcoholic liquor within a restaurant or lobby coffee house at premises located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a church if:
(1) the sale of alcoholic liquor is not the principal

business carried on by the licensee at the premises;

(2) the sale of alcoholic liquor at the premises is

incidental to the sale of food in a restaurant;

(3) the restaurant has been run by the same family

for at least 19 consecutive years;

(4) the premises are located in a 3-story building in

the most easterly part of the first floor;

(5) the building in which the premises are located

has residential housing on the second and third floors;

(6) the primary entrance to the premises is on a

north-south street around the corner and across an alley from the primary entrance to the church, which is on an east-west street;

(7) the primary entrance to the church and the

primary entrance to the premises are more than 160 feet apart; and

(8) the church has expressed, in writing, its support

for the issuance of a license under this subsection.

(nnn) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of licenses authorizing the sale of alcoholic liquor within a restaurant or lobby coffee house at premises located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a school and church or synagogue if:
(1) the sale of alcoholic liquor is not the principal

business carried on by the licensee at the premises;

(2) the sale of alcoholic liquor at the premises is

incidental to the sale of food in a restaurant;

(3) the front door of the synagogue faces east on the

next north-south street east of and parallel to the north-south street on which the restaurant is located where the restaurant's front door faces west;

(4) the closest exterior pedestrian entrance that

leads to the school or the synagogue is across an east-west street and at least 300 feet from the primary entrance to the restaurant;

(5) the nearest church-related or school-related

building is a community center building;

(6) the restaurant is on the ground floor of a

3-story building constructed in 1896 with a brick façade;

(7) the restaurant shares the ground floor with a

theater, and the second and third floors of the building in which the restaurant is located consists of residential housing;

(8) the leader of the synagogue and school has

expressed, in writing, that the synagogue does not object to the issuance of a license under this subsection; and

(9) the alderman of the ward in which the premises is

located has expressed, in writing, his or her support for the issuance of the license.

(ooo) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at premises located within a municipality with a population in excess of 2,000 but less than 5,000 inhabitants in a county with a population in excess of 3,000,000 and within 100 feet of a home for the aged if:
(1) as of March 1, 2016, the premises were used to

sell alcohol pursuant to a retail tavern and packaged goods license issued by the municipality and held by a limited liability company as the proprietor of the premises;

(2) the home for the aged was completed in 2015;
(3) the home for the aged is a 5-story structure;
(4) the building in which the premises are situated

is directly adjacent to the home for the aged;

(5) the building in which the premises are situated

was constructed before 1950;

(6) the home for the aged has not indicated its

opposition to the issuance or renewal of the license; and

(7) the president of the municipality has expressed

in writing that he or she does not object to the issuance or renewal of the license.

(ppp) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at premises located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a church or churches if:
(1) the shortest distance between the premises and a

church is at least 78 feet apart and no greater than 95 feet apart;

(2) the premises are a single-story, brick commercial

building and between 3,600 to 4,000 square feet and the original building was built before 1922;

(3) the premises are located in a B3-2 zoning

district;

(4) the premises are separated from the buildings

containing the churches by a street;

(5) the previous owners of the business located on

the premises held a liquor license for at least 10 years;

(6) the new owner of the business located on the

premises has managed 2 other food and liquor stores since 1997;

(7) the principal religious leaders at the places of

worship have indicated their support for the issuance or renewal of the license in writing; and

(8) the alderman of the ward in which the premises

are located has indicated his or her support for the issuance or renewal of the license in writing.

(qqq) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at premises located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a church if:
(1) the sale of alcoholic liquor at the premises is

incidental to the sale of food;

(2) the sale of alcoholic liquor is not the principal

business carried on by the licensee at the premises;

(3) the premises are located on the opposite side of

the same street on which the church is located;

(4) the church is located on a corner lot;
(5) the shortest distance between the premises and

the church is at least 90 feet apart and no greater than 95 feet apart;

(6) the premises are between 4,350 and 5,000 square

feet;

(7) the church's original chapel was built in 1858;
(8) the church's first congregation was organized in

1860; and

(9) the leaders of the church and the alderman of the

ward in which the premises are located has expressed, in writing, their support for the issuance of the license.

(rrr) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at a restaurant or banquet facility established within premises located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a church or school if:
(1) the sale of alcoholic liquor at the premises is

incidental to the sale of food;

(2) the sale of alcoholic liquor is not the principal

business carried on by the licensee at the premises;

(3) the immediately prior owner or the operator of

the restaurant or banquet facility held a valid retail license authorizing the sale of alcoholic liquor at the premises for at least part of the 24 months before a change of ownership;

(4) the premises are located immediately east and

across the street from an elementary school;

(5) the premises and elementary school are part of an

approximately 100-acre campus owned by the church;

(6) the school opened in 1999 and was named after the

founder of the church; and

(7) the alderman of the ward in which the premises

are located has expressed, in writing, his or her support for the issuance of the license.

(sss) Notwithstanding any provision in this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at a store that is located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a church if:
(1) the premises are primarily used for the sale of

alcoholic liquor;

(2) on January 1, 2017, the store was authorized to

sell alcoholic liquor pursuant to a package goods liquor license;

(3) on January 1, 2017, the store occupied

approximately 5,560 square feet and will be expanded to include 440 additional square feet for the purpose of storage;

(4) the store was in existence before the church;
(5) the building in which the store is located was

built in 1956 and is immediately south of the church;

(6) the store and church are separated by an

east-west street;

(7) the owner of the store received his first liquor

license in 1986;

(8) the church has not indicated its opposition to

the issuance or renewal of the license in writing; and

(9) the alderman of the ward in which the store is

located has expressed his or her support for the issuance or renewal of the license.

(Source: P.A. 99-46, eff. 7-15-15; 99-47, eff. 7-15-15; 99-477, eff. 8-27-15; 99-484, eff. 10-30-15; 99-558, eff. 7-15-16; 99-642, eff. 7-28-16; 99-936, eff. 2-24-17; 100-38, eff. 8-4-17.)

(Text of Section from P.A. 100-201)
Sec. 6-11. Sale near churches, schools, and hospitals.
(a) No license shall be issued for the sale at retail of any alcoholic liquor within 100 feet of any church, school other than an institution of higher learning, hospital, home for aged or indigent persons or for veterans, their spouses or children or any military or naval station, provided, that this prohibition shall not apply to hotels offering restaurant service, regularly organized clubs, or to restaurants, food shops or other places where sale of alcoholic liquors is not the principal business carried on if the place of business so exempted is not located in a municipality of more than 500,000 persons, unless required by local ordinance; nor to the renewal of a license for the sale at retail of alcoholic liquor on premises within 100 feet of any church or school where the church or school has been established within such 100 feet since the issuance of the original license. In the case of a church, the distance of 100 feet shall be measured to the nearest part of any building used for worship services or educational programs and not to property boundaries.
(b) Nothing in this Section shall prohibit the issuance of a retail license authorizing the sale of alcoholic liquor to a restaurant, the primary business of which is the sale of goods baked on the premises if (i) the restaurant is newly constructed and located on a lot of not less than 10,000 square feet, (ii) the restaurant costs at least $1,000,000 to construct, (iii) the licensee is the titleholder to the premises and resides on the premises, and (iv) the construction of the restaurant is completed within 18 months of July 10, 1998 (the effective date of Public Act 90-617).
(c) Nothing in this Section shall prohibit the issuance of a retail license authorizing the sale of alcoholic liquor incidental to a restaurant if (1) the primary business of the restaurant consists of the sale of food where the sale of liquor is incidental to the sale of food and the applicant is a completely new owner of the restaurant, (2) the immediately prior owner or operator of the premises where the restaurant is located operated the premises as a restaurant and held a valid retail license authorizing the sale of alcoholic liquor at the restaurant for at least part of the 24 months before the change of ownership, and (3) the restaurant is located 75 or more feet from a school.
(d) In the interest of further developing Illinois' economy in the area of commerce, tourism, convention, and banquet business, nothing in this Section shall prohibit issuance of a retail license authorizing the sale of alcoholic beverages to a restaurant, banquet facility, grocery store, or hotel having not fewer than 150 guest room accommodations located in a municipality of more than 500,000 persons, notwithstanding the proximity of such hotel, restaurant, banquet facility, or grocery store to any church or school, if the licensed premises described on the license are located within an enclosed mall or building of a height of at least 6 stories, or 60 feet in the case of a building that has been registered as a national landmark, or in a grocery store having a minimum of 56,010 square feet of floor space in a single story building in an open mall of at least 3.96 acres that is adjacent to a public school that opened as a boys technical high school in 1934, or in a grocery store having a minimum of 31,000 square feet of floor space in a single story building located a distance of more than 90 feet but less than 100 feet from a high school that opened in 1928 as a junior high school and became a senior high school in 1933, and in each of these cases if the sale of alcoholic liquors is not the principal business carried on by the licensee.
For purposes of this Section, a "banquet facility" is any part of a building that caters to private parties and where the sale of alcoholic liquors is not the principal business.
(e) Nothing in this Section shall prohibit the issuance of a license to a church or private school to sell at retail alcoholic liquor if any such sales are limited to periods when groups are assembled on the premises solely for the promotion of some common object other than the sale or consumption of alcoholic liquors.
(f) Nothing in this Section shall prohibit a church or church affiliated school located in a home rule municipality or in a municipality with 75,000 or more inhabitants from locating within 100 feet of a property for which there is a preexisting license to sell alcoholic liquor at retail. In these instances, the local zoning authority may, by ordinance adopted simultaneously with the granting of an initial special use zoning permit for the church or church affiliated school, provide that the 100-foot restriction in this Section shall not apply to that church or church affiliated school and future retail liquor licenses.
(g) Nothing in this Section shall prohibit the issuance of a retail license authorizing the sale of alcoholic liquor at premises within 100 feet, but not less than 90 feet, of a public school if (1) the premises have been continuously licensed to sell alcoholic liquor for a period of at least 50 years, (2) the premises are located in a municipality having a population of over 500,000 inhabitants, (3) the licensee is an individual who is a member of a family that has held the previous 3 licenses for that location for more than 25 years, (4) the principal of the school and the alderman of the ward in which the school is located have delivered a written statement to the local liquor control commissioner stating that they do not object to the issuance of a license under this subsection (g), and (5) the local liquor control commissioner has received the written consent of a majority of the registered voters who live within 200 feet of the premises.
(h) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor within premises and at an outdoor patio area attached to premises that are located in a municipality with a population in excess of 300,000 inhabitants and that are within 100 feet of a church if:
(1) the sale of alcoholic liquor at the premises is

incidental to the sale of food,

(2) the sale of liquor is not the principal business

carried on by the licensee at the premises,

(3) the premises are less than 1,000 square feet,
(4) the premises are owned by the University of

Illinois,

(5) the premises are immediately adjacent to property

owned by a church and are not less than 20 nor more than 40 feet from the church space used for worship services, and

(6) the principal religious leader at the place of

worship has indicated his or her support for the issuance of the license in writing.

(i) Notwithstanding any provision in this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license to sell alcoholic liquor at a premises that is located within a municipality with a population in excess of 300,000 inhabitants and is within 100 feet of a church, synagogue, or other place of worship if:
(1) the primary entrance of the premises and the

primary entrance of the church, synagogue, or other place of worship are at least 100 feet apart, on parallel streets, and separated by an alley; and

(2) the principal religious leader at the place of

worship has not indicated his or her opposition to the issuance or renewal of the license in writing.

(j) Notwithstanding any provision in this Section to the contrary, nothing in this Section shall prohibit the issuance of a retail license authorizing the sale of alcoholic liquor at a theater that is within 100 feet of a church if (1) the church owns the theater, (2) the church leases the theater to one or more entities, and (3) the theater is used by at least 5 different not-for-profit theater groups.
(k) Notwithstanding any provision in this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at a premises that is located within a municipality with a population in excess of 1,000,000 inhabitants and is within 100 feet of a school if:
(1) the primary entrance of the premises and the

primary entrance of the school are parallel, on different streets, and separated by an alley;

(2) the southeast corner of the premises are at least

350 feet from the southwest corner of the school;

(3) the school was built in 1978;
(4) the sale of alcoholic liquor at the premises is

incidental to the sale of food;

(5) the sale of alcoholic liquor is not the principal

business carried on by the licensee at the premises;

(6) the applicant is the owner of the restaurant and

has held a valid license authorizing the sale of alcoholic liquor for the business to be conducted on the premises at a different location for more than 7 years; and

(7) the premises is at least 2,300 square feet and

sits on a lot that is between 6,100 and 6,150 square feet.

(l) Notwithstanding any provision in this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at a premises that is located within a municipality with a population in excess of 1,000,000 inhabitants and is within 100 feet of a church or school if:
(1) the primary entrance of the premises and the

closest entrance of the church or school is at least 90 feet apart and no greater than 95 feet apart;

(2) the shortest distance between the premises and

the church or school is at least 80 feet apart and no greater than 85 feet apart;

(3) the applicant is the owner of the restaurant and

on November 15, 2006 held a valid license authorizing the sale of alcoholic liquor for the business to be conducted on the premises for at least 14 different locations;

(4) the sale of alcoholic liquor at the premises is

incidental to the sale of food;

(5) the sale of alcoholic liquor is not the principal

business carried on by the licensee at the premises;

(6) the premises is at least 3,200 square feet and

sits on a lot that is between 7,150 and 7,200 square feet; and

(7) the principal religious leader at the place of

worship has not indicated his or her opposition to the issuance or renewal of the license in writing.

(m) Notwithstanding any provision in this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at a premises that is located within a municipality with a population in excess of 1,000,000 inhabitants and is within 100 feet of a church if:
(1) the premises and the church are perpendicular,

and the primary entrance of the premises faces South while the primary entrance of the church faces West and the distance between the two entrances is more than 100 feet;

(2) the shortest distance between the premises lot

line and the exterior wall of the church is at least 80 feet;

(3) the church was established at the current

location in 1916 and the present structure was erected in 1925;

(4) the premises is a single story, single use

building with at least 1,750 square feet and no more than 2,000 square feet;

(5) the sale of alcoholic liquor at the premises is

incidental to the sale of food;

(6) the sale of alcoholic liquor is not the principal

business carried on by the licensee at the premises; and

(7) the principal religious leader at the place of

worship has not indicated his or her opposition to the issuance or renewal of the license in writing.

(n) Notwithstanding any provision in this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at a premises that is located within a municipality with a population in excess of 1,000,000 inhabitants and is within 100 feet of a school if:
(1) the school is a City of Chicago School District

299 school;

(2) the school is located within subarea E of City of

Chicago Residential Business Planned Development Number 70;

(3) the sale of alcoholic liquor is not the principal

business carried on by the licensee on the premises;

(4) the sale of alcoholic liquor at the premises is

incidental to the sale of food; and

(5) the administration of City of Chicago School

District 299 has expressed, in writing, its support for the issuance of the license.

(o) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a retail license authorizing the sale of alcoholic liquor at a premises that is located within a municipality in excess of 1,000,000 inhabitants and within 100 feet of a church if:
(1) the sale of alcoholic liquor at the premises is

incidental to the sale of food;

(2) the sale of alcoholic liquor is not the principal

business carried on by the licensee at the premises;

(3) the premises is located on a street that runs

perpendicular to the street on which the church is located;

(4) the primary entrance of the premises is at least

100 feet from the primary entrance of the church;

(5) the shortest distance between any part of the

premises and any part of the church is at least 60 feet;

(6) the premises is between 3,600 and 4,000 square

feet and sits on a lot that is between 3,600 and 4,000 square feet; and

(7) the premises was built in the year 1909.
For purposes of this subsection (o), "premises" means a place of business together with a privately owned outdoor location that is adjacent to the place of business.
(p) Notwithstanding any provision in this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at a premises that is located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a church if:
(1) the shortest distance between the backdoor of the

premises, which is used as an emergency exit, and the church is at least 80 feet;

(2) the church was established at the current

location in 1889; and

(3) liquor has been sold on the premises since at

least 1985.

(q) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor within a premises that is located in a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a church-owned property if:
(1) the premises is located within a larger building

operated as a grocery store;

(2) the area of the premises does not exceed 720

square feet and the area of the larger building exceeds 18,000 square feet;

(3) the larger building containing the premises is

within 100 feet of the nearest property line of a church-owned property on which a church-affiliated school is located;

(4) the sale of liquor is not the principal business

carried on within the larger building;

(5) the primary entrance of the larger building and

the premises and the primary entrance of the church-affiliated school are on different, parallel streets, and the distance between the 2 primary entrances is more than 100 feet;

(6) the larger building is separated from the

church-owned property and church-affiliated school by an alley;

(7) the larger building containing the premises and

the church building front are on perpendicular streets and are separated by a street; and

(8) (Blank).
(r) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance, renewal, or maintenance of a license authorizing the sale of alcoholic liquor incidental to the sale of food within a restaurant established in a premises that is located in a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a church if:
(1) the primary entrance of the church and the

primary entrance of the restaurant are at least 100 feet apart;

(2) the restaurant has operated on the ground floor

and lower level of a multi-story, multi-use building for more than 40 years;

(3) the primary business of the restaurant consists

of the sale of food where the sale of liquor is incidental to the sale of food;

(4) the sale of alcoholic liquor is conducted

primarily in the below-grade level of the restaurant to which the only public access is by a staircase located inside the restaurant; and

(5) the restaurant has held a license authorizing the

sale of alcoholic liquor on the premises for more than 40 years.

(s) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit renewal of a license authorizing the sale of alcoholic liquor at a premises that is located within a municipality with a population more than 5,000 and less than 10,000 and is within 100 feet of a church if:
(1) the church was established at the location within

100 feet of the premises after a license for the sale of alcoholic liquor at the premises was first issued;

(2) a license for sale of alcoholic liquor at the

premises was first issued before January 1, 2007; and

(3) a license for the sale of alcoholic liquor on

the premises has been continuously in effect since January 1, 2007, except for interruptions between licenses of no more than 90 days.

(t) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor incidental to the sale of food within a restaurant that is established in a premises that is located in a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a school and a church if:
(1) the restaurant is located inside a five-story

building with over 16,800 square feet of commercial space;

(2) the area of the premises does not exceed 31,050

square feet;

(3) the area of the restaurant does not exceed 5,800

square feet;

(4) the building has no less than 78 condominium

units;

(5) the construction of the building in which the

restaurant is located was completed in 2006;

(6) the building has 10 storefront properties, 3 of

which are used for the restaurant;

(7) the restaurant will open for business in 2010;
(8) the building is north of the school and separated

by an alley; and

(9) the principal religious leader of the church and

either the alderman of the ward in which the school is located or the principal of the school have delivered a written statement to the local liquor control commissioner stating that he or she does not object to the issuance of a license under this subsection (t).

(u) Notwithstanding any provision in this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license to sell alcoholic liquor at a premises that is located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a school if:
(1) the premises operates as a restaurant and has

been in operation since February 2008;

(2) the applicant is the owner of the premises;
(3) the sale of alcoholic liquor is incidental to the

sale of food;

(4) the sale of alcoholic liquor is not the principal

business carried on by the licensee on the premises;

(5) the premises occupy the first floor of a 3-story

building that is at least 90 years old;

(6) the rear lot of the school and the rear corner of

the building that the premises occupy are separated by an alley;

(7) the distance from the southwest corner of the

property line of the school and the northeast corner of the building that the premises occupy is at least 16 feet, 5 inches;

(8) the distance from the rear door of the premises

to the southwest corner of the property line of the school is at least 93 feet;

(9) the school is a City of Chicago School District

299 school;

(10) the school's main structure was erected in 1902

and an addition was built to the main structure in 1959; and

(11) the principal of the school and the alderman in

whose district the premises are located have expressed, in writing, their support for the issuance of the license.

(v) Notwithstanding any provision in this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at a premises that is located within a municipality with a population in excess of 1,000,000 inhabitants and is within 100 feet of a school if:
(1) the total land area of the premises for which the

license or renewal is sought is more than 600,000 square feet;

(2) the premises for which the license or renewal is

sought has more than 600 parking stalls;

(3) the total area of all buildings on the premises

for which the license or renewal is sought exceeds 140,000 square feet;

(4) the property line of the premises for which the

license or renewal is sought is separated from the property line of the school by a street;

(5) the distance from the school's property line to

the property line of the premises for which the license or renewal is sought is at least 60 feet;

(6) as of June 14, 2011 (the effective date of Public

Act 97-9), the premises for which the license or renewal is sought is located in the Illinois Medical District.

(w) Notwithstanding any provision in this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license to sell alcoholic liquor at a premises that is located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a church if:
(1) the sale of alcoholic liquor at the premises is

incidental to the sale of food;

(2) the sale of alcoholic liquor is not the principal

business carried on by the licensee at the premises;

(3) the premises occupy the first floor and basement

of a 2-story building that is 106 years old;

(4) the premises is at least 7,000 square feet and

located on a lot that is at least 11,000 square feet;

(5) the premises is located directly west of the

church, on perpendicular streets, and separated by an alley;

(6) the distance between the property line of the

premises and the property line of the church is at least 20 feet;

(7) the distance between the primary entrance of the

premises and the primary entrance of the church is at least 130 feet; and

(8) the church has been at its location for at least

40 years.

(x) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at a premises that is located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a church if:
(1) the sale of alcoholic liquor is not the principal

business carried on by the licensee at the premises;

(2) the church has been operating in its current

location since 1973;

(3) the premises has been operating in its current

location since 1988;

(4) the church and the premises are owned by the same

parish;

(5) the premises is used for cultural and educational

purposes;

(6) the primary entrance to the premises and the

primary entrance to the church are located on the same street;

(7) the principal religious leader of the church has

indicated his support of the issuance of the license;

(8) the premises is a 2-story building of

approximately 23,000 square feet; and

(9) the premises houses a ballroom on its ground

floor of approximately 5,000 square feet.

(y) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at a premises that is located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a school if:
(1) the sale of alcoholic liquor is not the principal

business carried on by the licensee at the premises;

(2) the sale of alcoholic liquor at the premises is

incidental to the sale of food;

(3) according to the municipality, the distance

between the east property line of the premises and the west property line of the school is 97.8 feet;

(4) the school is a City of Chicago School District

299 school;

(5) the school has been operating since 1959;
(6) the primary entrance to the premises and the

primary entrance to the school are located on the same street;

(7) the street on which the entrances of the premises

and the school are located is a major diagonal thoroughfare;

(8) the premises is a single-story building of

approximately 2,900 square feet; and

(9) the premises is used for commercial purposes only.
(z) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at a premises that is located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a mosque if:
(1) the sale of alcoholic liquor is not the principal

business carried on by the licensee at the premises;

(2) the licensee shall only sell packaged liquors at

the premises;

(3) the licensee is a national retail chain having

over 100 locations within the municipality;

(4) the licensee has over 8,000 locations nationwide;
(5) the licensee has locations in all 50 states;
(6) the premises is located in the North-East

quadrant of the municipality;

(7) the premises is a free-standing building that has

"drive-through" pharmacy service;

(8) the premises has approximately 14,490 square feet

of retail space;

(9) the premises has approximately 799 square feet of

pharmacy space;

(10) the premises is located on a major arterial

street that runs east-west and accepts truck traffic; and

(11) the alderman of the ward in which the premises

is located has expressed, in writing, his or her support for the issuance of the license.

(aa) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at a premises that is located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a church if:
(1) the sale of alcoholic liquor is not the principal

business carried on by the licensee at the premises;

(2) the licensee shall only sell packaged liquors at

the premises;

(3) the licensee is a national retail chain having

over 100 locations within the municipality;

(4) the licensee has over 8,000 locations nationwide;
(5) the licensee has locations in all 50 states;
(6) the premises is located in the North-East

quadrant of the municipality;

(7) the premises is located across the street from a

national grocery chain outlet;

(8) the premises has approximately 16,148 square feet

of retail space;

(9) the premises has approximately 992 square feet of

pharmacy space;

(10) the premises is located on a major arterial

street that runs north-south and accepts truck traffic; and

(11) the alderman of the ward in which the premises

is located has expressed, in writing, his or her support for the issuance of the license.

(bb) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at a premises that is located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a church if:
(1) the sale of alcoholic liquor is not the principal

business carried on by the licensee at the premises;

(2) the sale of alcoholic liquor at the premises is

incidental to the sale of food;

(3) the primary entrance to the premises and the

primary entrance to the church are located on the same street;

(4) the premises is across the street from the church;
(5) the street on which the premises and the church

are located is a major arterial street that runs east-west;

(6) the church is an elder-led and Bible-based

Assyrian church;

(7) the premises and the church are both single-story

buildings;

(8) the storefront directly west of the church is

being used as a restaurant; and

(9) the distance between the northern-most property

line of the premises and the southern-most property line of the church is 65 feet.

(cc) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at a premises that is located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a school if:
(1) the sale of alcoholic liquor is not the principal

business carried on by the licensee at the premises;

(2) the licensee shall only sell packaged liquors at

the premises;

(3) the licensee is a national retail chain;
(4) as of October 25, 2011, the licensee has 1,767

stores operating nationwide, 87 stores operating in the State, and 10 stores operating within the municipality;

(5) the licensee shall occupy approximately 124,000

square feet of space in the basement and first and second floors of a building located across the street from a school;

(6) the school opened in August of 2009 and occupies

approximately 67,000 square feet of space; and

(7) the building in which the premises shall be

located has been listed on the National Register of Historic Places since April 17, 1970.

(dd) Notwithstanding any provision in this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor within a full-service grocery store at a premises that is located within a municipality with a population in excess of 1,000,000 inhabitants and is within 100 feet of a school if:
(1) the premises is constructed on land that was

purchased from the municipality at a fair market price;

(2) the premises is constructed on land that was

previously used as a parking facility for public safety employees;

(3) the sale of alcoholic liquor is not the principal

business carried on by the licensee at the premises;

(4) the main entrance to the store is more than 100

feet from the main entrance to the school;

(5) the premises is to be new construction;
(6) the school is a private school;
(7) the principal of the school has given written

approval for the license;

(8) the alderman of the ward where the premises is

located has given written approval of the issuance of the license;

(9) the grocery store level of the premises is

between 60,000 and 70,000 square feet; and

(10) the owner and operator of the grocery store

operates 2 other grocery stores that have alcoholic liquor licenses within the same municipality.

(ee) Notwithstanding any provision in this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor within a full-service grocery store at a premises that is located within a municipality with a population in excess of 1,000,000 inhabitants and is within 100 feet of a school if:
(1) the premises is constructed on land that once

contained an industrial steel facility;

(2) the premises is located on land that has

undergone environmental remediation;

(3) the premises is located within a retail complex

containing retail stores where some of the stores sell alcoholic beverages;

(4) the principal activity of any restaurant in the

retail complex is the sale of food, and the sale of alcoholic liquor is incidental to the sale of food;

(5) the sale of alcoholic liquor is not the principal

business carried on by the grocery store;

(6) the entrance to any business that sells alcoholic

liquor is more than 100 feet from the entrance to the school;

(7) the alderman of the ward where the premises is

located has given written approval of the issuance of the license; and

(8) the principal of the school has given written

consent to the issuance of the license.

(ff) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at a premises that is located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a school if:
(1) the sale of alcoholic liquor is not the principal

business carried on at the premises;

(2) the sale of alcoholic liquor at the premises is

incidental to the operation of a theater;

(3) the premises is a one and one-half-story building

of approximately 10,000 square feet;

(4) the school is a City of Chicago School District

299 school;

(5) the primary entrance of the premises and the

primary entrance of the school are at least 300 feet apart and no more than 400 feet apart;

(6) the alderman of the ward in which the premises is

located has expressed, in writing, his support for the issuance of the license; and

(7) the principal of the school has expressed, in

writing, that there is no objection to the issuance of a license under this subsection (ff).

(gg) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor incidental to the sale of food within a restaurant or banquet facility established in a premises that is located in a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a church if:
(1) the sale of alcoholic liquor is not the principal

business carried on by the licensee at the premises;

(2) the property on which the church is located and

the property on which the premises are located are both within a district originally listed on the National Register of Historic Places on February 14, 1979;

(3) the property on which the premises are located

contains one or more multi-story buildings that are at least 95 years old and have no more than three stories;

(4) the building in which the church is located is at

least 120 years old;

(5) the property on which the church is located is

immediately adjacent to and west of the property on which the premises are located;

(6) the western boundary of the property on which the

premises are located is no less than 118 feet in length and no more than 122 feet in length;

(7) as of December 31, 2012, both the church property

and the property on which the premises are located are within 250 feet of City of Chicago Business-Residential Planned Development Number 38;

(8) the principal religious leader at the place of

worship has indicated his or her support for the issuance of the license in writing; and

(9) the alderman in whose district the premises are

located has expressed his or her support for the issuance of the license in writing.

For the purposes of this subsection, "banquet facility" means the part of the building that is located on the floor above a restaurant and caters to private parties and where the sale of alcoholic liquors is not the principal business.
(hh) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor within a hotel and at an outdoor patio area attached to the hotel that are located in a municipality with a population in excess of 1,000,000 inhabitants and that are within 100 feet of a hospital if:
(1) the sale of alcoholic liquor is not the principal

business carried on by the licensee at the hotel;

(2) the hotel is located within the City of Chicago

Business Planned Development Number 468; and

(3) the hospital is located within the City of

Chicago Institutional Planned Development Number 3.

(ii) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor within a restaurant and at an outdoor patio area attached to the restaurant that are located in a municipality with a population in excess of 1,000,000 inhabitants and that are within 100 feet of a church if:
(1) the sale of alcoholic liquor at the premises is

not the principal business carried on by the licensee and is incidental to the sale of food;

(2) the restaurant has been operated on the street

level of a 2-story building located on a corner lot since 2008;

(3) the restaurant is between 3,700 and 4,000 square

feet and sits on a lot that is no more than 6,200 square feet;

(4) the primary entrance to the restaurant and the

primary entrance to the church are located on the same street;

(5) the street on which the restaurant and the church

are located is a major east-west street;

(6) the restaurant and the church are separated by a

one-way northbound street;

(7) the church is located to the west of and no more

than 65 feet from the restaurant; and

(8) the principal religious leader at the place of

worship has indicated his or her consent to the issuance of the license in writing.

(jj) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at premises located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a church if:
(1) the sale of alcoholic liquor is not the principal

business carried on by the licensee at the premises;

(2) the sale of alcoholic liquor is incidental to the

sale of food;

(3) the premises are located east of the church, on

perpendicular streets, and separated by an alley;

(4) the distance between the primary entrance of the

premises and the primary entrance of the church is at least 175 feet;

(5) the distance between the property line of the

premises and the property line of the church is at least 40 feet;

(6) the licensee has been operating at the premises

since 2012;

(7) the church was constructed in 1904;
(8) the alderman of the ward in which the premises is

located has expressed, in writing, his or her support for the issuance of the license; and

(9) the principal religious leader of the church has

delivered a written statement that he or she does not object to the issuance of a license under this subsection (jj).

(kk) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at a premises that is located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a school if:
(1) the sale of alcoholic liquor is not the principal

business carried on by the licensee at the premises;

(2) the licensee shall only sell packaged liquors on

the premises;

(3) the licensee is a national retail chain;
(4) as of February 27, 2013, the licensee had 1,778

stores operating nationwide, 89 operating in this State, and 11 stores operating within the municipality;

(5) the licensee shall occupy approximately 169,048

square feet of space within a building that is located across the street from a tuition-based preschool; and

(6) the alderman of the ward in which the premises is

located has expressed, in writing, his or her support for the issuance of the license.

(ll) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at a premises that is located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a school if:
(1) the sale of alcoholic liquor is not the principal

business carried on by the licensee at the premises;

(2) the licensee shall only sell packaged liquors on

the premises;

(3) the licensee is a national retail chain;
(4) as of February 27, 2013, the licensee had 1,778

stores operating nationwide, 89 operating in this State, and 11 stores operating within the municipality;

(5) the licensee shall occupy approximately 191,535

square feet of space within a building that is located across the street from an elementary school; and

(6) the alderman of the ward in which the premises is

located has expressed, in writing, his or her support for the issuance of the license.

(mm) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor within premises and at an outdoor patio or sidewalk cafe, or both, attached to premises that are located in a municipality with a population in excess of 1,000,000 inhabitants and that are within 100 feet of a hospital if:
(1) the primary business of the restaurant consists

of the sale of food where the sale of liquor is incidental to the sale of food;

(2) as a restaurant, the premises may or may not

offer catering as an incidental part of food service;

(3) the primary business of the restaurant is

conducted in space owned by a hospital or an entity owned or controlled by, under common control with, or that controls a hospital, and the chief hospital administrator has expressed his or her support for the issuance of the license in writing; and

(4) the hospital is an adult acute care facility

primarily located within the City of Chicago Institutional Planned Development Number 3.

(nn) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at a premises that is located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a church if:
(1) the sale of alcoholic liquor is not the principal

business carried out on the premises;

(2) the sale of alcoholic liquor at the premises is

incidental to the operation of a theater;

(3) the premises are a building that was constructed

in 1913 and opened on May 24, 1915 as a vaudeville theater, and the premises were converted to a motion picture theater in 1935;

(4) the church was constructed in 1889 with a stone

exterior;

(5) the primary entrance of the premises and the

primary entrance of the church are at least 100 feet apart;

(6) the principal religious leader at the place of

worship has indicated his or her consent to the issuance of the license in writing; and

(7) the alderman in whose ward the premises are

located has expressed his or her support for the issuance of the license in writing.

(oo) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at a premises that is located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a mosque, church, or other place of worship if:
(1) the primary entrance of the premises and the

primary entrance of the mosque, church, or other place of worship are perpendicular and are on different streets;

(2) the primary entrance to the premises faces West

and the primary entrance to the mosque, church, or other place of worship faces South;

(3) the distance between the 2 primary entrances is

at least 100 feet;

(4) the mosque, church, or other place of worship was

established in a location within 100 feet of the premises after a license for the sale of alcohol at the premises was first issued;

(5) the mosque, church, or other place of worship was

established on or around January 1, 2011;

(6) a license for the sale of alcohol at the premises

was first issued on or before January 1, 1985;

(7) a license for the sale of alcohol at the premises

has been continuously in effect since January 1, 1985, except for interruptions between licenses of no more than 90 days; and

(8) the premises are a single-story, single-use

building of at least 3,000 square feet and no more than 3,380 square feet.

(pp) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor incidental to the sale of food within a restaurant or banquet facility established on premises that are located in a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of at least one church if:
(1) the sale of liquor shall not be the principal

business carried on by the licensee at the premises;

(2) the premises are at least 2,000 square feet and

no more than 10,000 square feet and is located in a single-story building;

(3) the property on which the premises are located is

within an area that, as of 2009, was designated as a Renewal Community by the United States Department of Housing and Urban Development;

(4) the property on which the premises are located

and the properties on which the churches are located are on the same street;

(5) the property on which the premises are located is

immediately adjacent to and east of the property on which at least one of the churches is located;

(6) the property on which the premises are located is

across the street and southwest of the property on which another church is located;

(7) the principal religious leaders of the churches

have indicated their support for the issuance of the license in writing; and

(8) the alderman in whose ward the premises are

located has expressed his or her support for the issuance of the license in writing.

For purposes of this subsection (pp), "banquet facility" means the part of the building that caters to private parties and where the sale of alcoholic liquors is not the principal business.
(qq) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor on premises that are located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a church or school if:
(1) the primary entrance of the premises and the

closest entrance of the church or school are at least 200 feet apart and no greater than 300 feet apart;

(2) the shortest distance between the premises and

the church or school is at least 66 feet apart and no greater than 81 feet apart;

(3) the premises are a single-story, steel-framed

commercial building with at least 18,042 square feet, and was constructed in 1925 and 1997;

(4) the owner of the business operated within the

premises has been the general manager of a similar supermarket within one mile from the premises, which has had a valid license authorizing the sale of alcoholic liquor since 2002, and is in good standing with the City of Chicago;

(5) the principal religious leader at the place of

worship has indicated his or her support to the issuance or renewal of the license in writing;

(6) the alderman of the ward has indicated his or her

support to the issuance or renewal of the license in writing; and

(7) the principal of the school has indicated his or

her support to the issuance or renewal of the license in writing.

(rr) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at premises located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a club that leases space to a school if:
(1) the sale of alcoholic liquor is not the principal

business carried out on the premises;

(2) the sale of alcoholic liquor at the premises is

incidental to the operation of a grocery store;

(3) the premises are a building of approximately

1,750 square feet and is rented by the owners of the grocery store from a family member;

(4) the property line of the premises is

approximately 68 feet from the property line of the club;

(5) the primary entrance of the premises and the

primary entrance of the club where the school leases space are at least 100 feet apart;

(6) the director of the club renting space to the

school has indicated his or her consent to the issuance of the license in writing; and

(7) the alderman in whose district the premises are

located has expressed his or her support for the issuance of the license in writing.

(ss) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at premises located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a church if:
(1) the premises are located within a 15 unit

building with 13 residential apartments and 2 commercial spaces, and the licensee will occupy both commercial spaces;

(2) a restaurant has been operated on the premises

since June 2011;

(3) the restaurant currently occupies 1,075 square

feet, but will be expanding to include 975 additional square feet;

(4) the sale of alcoholic liquor is not the principal

business carried on by the licensee at the premises;

(5) the premises are located south of the church and

on the same street and are separated by a one-way westbound street;

(6) the primary entrance of the premises is at least

93 feet from the primary entrance of the church;

(7) the shortest distance between any part of the

premises and any part of the church is at least 72 feet;

(8) the building in which the restaurant is located

was built in 1910;

(9) the alderman of the ward in which the premises

are located has expressed, in writing, his or her support for the issuance of the license; and

(10) the principal religious leader of the church has

delivered a written statement that he or she does not object to the issuance of a license under this subsection (ss).

(tt) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at premises located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a church if:
(1) the sale of alcoholic liquor is not the principal

business carried on by the licensee at the premises;

(2) the sale of alcoholic liquor is incidental to the

sale of food;

(3) the sale of alcoholic liquor at the premises was

previously authorized by a package goods liquor license;

(4) the premises are at least 40,000 square feet with

25 parking spaces in the contiguous surface lot to the north of the store and 93 parking spaces on the roof;

(5) the shortest distance between the lot line of the

parking lot of the premises and the exterior wall of the church is at least 80 feet;

(6) the distance between the building in which the

church is located and the building in which the premises are located is at least 180 feet;

(7) the main entrance to the church faces west and is

at least 257 feet from the main entrance of the premises; and

(8) the applicant is the owner of 10 similar grocery

stores within the City of Chicago and the surrounding area and has been in business for more than 30 years.

(uu) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at premises located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a church if:
(1) the sale of alcoholic liquor is not the principal

business carried on by the licensee at the premises;

(2) the sale of alcoholic liquor is incidental to the

operation of a grocery store;

(3) the premises are located in a building that is

approximately 68,000 square feet with 157 parking spaces on property that was previously vacant land;

(4) the main entrance to the church faces west and is

at least 500 feet from the entrance of the premises, which faces north;

(5) the church and the premises are separated by an

alley;

(6) the applicant is the owner of 9 similar grocery

stores in the City of Chicago and the surrounding area and has been in business for more than 40 years; and

(7) the alderman of the ward in which the premises

are located has expressed, in writing, his or her support for the issuance of the license.

(vv) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at premises located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a church if:
(1) the sale of alcoholic liquor is the principal

business carried on by the licensee at the premises;

(2) the sale of alcoholic liquor is primary to the

sale of food;

(3) the premises are located south of the church and

on perpendicular streets and are separated by a driveway;

(4) the primary entrance of the premises is at least

100 feet from the primary entrance of the church;

(5) the shortest distance between any part of the

premises and any part of the church is at least 15 feet;

(6) the premises are less than 100 feet from the

church center, but greater than 100 feet from the area within the building where church services are held;

(7) the premises are 25,830 square feet and sit on a

lot that is 0.48 acres;

(8) the premises were once designated as a Korean

American Presbyterian Church and were once used as a Masonic Temple;

(9) the premises were built in 1910;
(10) the alderman of the ward in which the premises

are located has expressed, in writing, his or her support for the issuance of the license; and

(11) the principal religious leader of the church has

delivered a written statement that he or she does not object to the issuance of a license under this subsection (vv).

For the purposes of this subsection (vv), "premises" means a place of business together with a privately owned outdoor location that is adjacent to the place of business.
(ww) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at premises located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a school if:
(1) the school is located within Sub Area III of City

of Chicago Residential-Business Planned Development Number 523, as amended; and

(2) the premises are located within Sub Area I, Sub

Area II, or Sub Area IV of City of Chicago Residential-Business Planned Development Number 523, as amended.

(xx) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at premises located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a church if:
(1) the sale of wine or wine-related products is the

exclusive business carried on by the licensee at the premises;

(2) the primary entrance of the premises and the

primary entrance of the church are at least 100 feet apart and are located on different streets;

(3) the building in which the premises are located

and the building in which the church is located are separated by an alley;

(4) the premises consists of less than 2,000 square

feet of floor area dedicated to the sale of wine or wine-related products;

(5) the premises are located on the first floor of a

2-story building that is at least 99 years old and has a residential unit on the second floor; and

(6) the principal religious leader at the church has

indicated his or her support for the issuance or renewal of the license in writing.

(yy) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at premises located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a church if:
(1) the premises are a 27-story hotel containing 191

guest rooms;

(2) the sale of alcoholic liquor is not the principal

business carried on by the licensee at the premises and is limited to a restaurant located on the first floor of the hotel;

(3) the hotel is adjacent to the church;
(4) the site is zoned as DX-16;
(5) the principal religious leader of the church has

delivered a written statement that he or she does not object to the issuance of a license under this subsection (yy); and

(6) the alderman of the ward in which the premises

are located has expressed, in writing, his or her support for the issuance of the license.

(zz) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at premises located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a church if:
(1) the premises are a 15-story hotel containing 143

guest rooms;

(2) the premises are approximately 85,691 square feet;
(3) a restaurant is operated on the premises;
(4) the restaurant is located in the first floor

lobby of the hotel;

(5) the sale of alcoholic liquor is not the

principal business carried on by the licensee at the premises;

(6) the hotel is located approximately 50 feet from

the church and is separated from the church by a public street on the ground level and by air space on the upper level, which is where the public entrances are located;

(7) the site is zoned as DX-16;
(8) the principal religious leader of the church has

delivered a written statement that he or she does not object to the issuance of a license under this subsection (zz); and

(9) the alderman of the ward in which the premises

are located has expressed, in writing, his or her support for the issuance of the license.

(aaa) Notwithstanding any provision in this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor within a full-service grocery store at premises located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a school if:
(1) the sale of alcoholic liquor is not the primary

business activity of the grocery store;

(2) the premises are newly constructed on land that

was formerly used by the Young Men's Christian Association;

(3) the grocery store is located within a planned

development that was approved by the municipality in 2007;

(4) the premises are located in a multi-building,

mixed-use complex;

(5) the entrance to the grocery store is located more

than 200 feet from the entrance to the school;

(6) the entrance to the grocery store is located

across the street from the back of the school building, which is not used for student or public access;

(7) the grocery store executed a binding lease for

the property in 2008;

(8) the premises consist of 2 levels and occupy more

than 80,000 square feet;

(9) the owner and operator of the grocery store

operates at least 10 other grocery stores that have alcoholic liquor licenses within the same municipality; and

(10) the director of the school has expressed, in

writing, his or her support for the issuance of the license.

(bbb) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at premises located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a church if:
(1) the sale of alcoholic liquor at the premises is

incidental to the sale of food;

(2) the premises are located in a single-story

building of primarily brick construction containing at least 6 commercial units constructed before 1940;

(3) the premises are located in a B3-2 zoning

district;

(4) the premises are less than 4,000 square feet;
(5) the church established its congregation in 1891

and completed construction of the church building in 1990;

(6) the premises are located south of the church;
(7) the premises and church are located on the same

street and are separated by a one-way westbound street; and

(8) the principal religious leader of the church has

not indicated his or her opposition to the issuance or renewal of the license in writing.

(ccc) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor within a full-service grocery store at premises located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a church and school if:
(1) as of March 14, 2007, the premises are located in

a City of Chicago Residential-Business Planned Development No. 1052;

(2) the sale of alcoholic liquor is not the principal

business carried on by the licensee at the premises;

(3) the sale of alcoholic liquor is incidental to the

operation of a grocery store and comprises no more than 10% of the total in-store sales;

(4) the owner and operator of the grocery store

operates at least 10 other grocery stores that have alcoholic liquor licenses within the same municipality;

(5) the premises are new construction when the

license is first issued;

(6) the constructed premises are to be no less than

50,000 square feet;

(7) the school is a private church-affiliated school;
(8) the premises and the property containing the

church and church-affiliated school are located on perpendicular streets and the school and church are adjacent to one another;

(9) the pastor of the church and school has

expressed, in writing, support for the issuance of the license; and

(10) the alderman of the ward in which the premises

are located has expressed, in writing, his or her support for the issuance of the license.

(ddd) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at premises located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a church or school if:
(1) the business has been issued a license from the

municipality to allow the business to operate a theater on the premises;

(2) the theater has less than 200 seats;
(3) the premises are approximately 2,700 to 3,100

square feet of space;

(4) the premises are located to the north of the

church;

(5) the primary entrance of the premises and the

primary entrance of any church within 100 feet of the premises are located either on a different street or across a right-of-way from the premises;

(6) the primary entrance of the premises and the

primary entrance of any school within 100 feet of the premises are located either on a different street or across a right-of-way from the premises;

(7) the premises are located in a building that is at

least 100 years old; and

(8) any church or school located within 100 feet of

the premises has indicated its support for the issuance or renewal of the license to the premises in writing.

(eee) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at premises located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a church and school if:
(1) the sale of alcoholic liquor is incidental to the

sale of food;

(2) the sale of alcoholic liquor is not the principal

business carried on by the applicant on the premises;

(3) a family-owned restaurant has operated on the

premises since 1957;

(4) the premises occupy the first floor of a 3-story

building that is at least 90 years old;

(5) the distance between the property line of the

premises and the property line of the church is at least 20 feet;

(6) the church was established at its current

location and the present structure was erected before 1900;

(7) the primary entrance of the premises is at least

75 feet from the primary entrance of the church;

(8) the school is affiliated with the church;
(9) the principal religious leader at the place of

worship has indicated his or her support for the issuance of the license in writing;

(10) the principal of the school has indicated in

writing that he or she is not opposed to the issuance of the license; and

(11) the alderman of the ward in which the premises

are located has expressed, in writing, his or her lack of an objection to the issuance of the license.

(fff) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at premises located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a church if:
(1) the sale of alcoholic liquor is not the

principal business carried on by the licensee at the premises;

(2) the sale of alcoholic liquor at the

premises is incidental to the operation of a grocery store;

(3) the premises are a one-story building

containing approximately 10,000 square feet and are rented by the owners of the grocery store;

(4) the sale of alcoholic liquor at the

premises occurs in a retail area of the grocery store that is approximately 3,500 square feet;

(5) the grocery store has operated at the

location since 1984;

(6) the grocery store is closed on Sundays;
(7) the property on which the premises are

located is a corner lot that is bound by 3 streets and an alley, where one street is a one-way street that runs north-south, one street runs east-west, and one street runs northwest-southeast;

(8) the property line of the premises is

approximately 16 feet from the property line of the building where the church is located;

(9) the premises are separated from the

building containing the church by a public alley;

(10) the primary entrance of the premises and

the primary entrance of the church are at least 100 feet apart;

(11) representatives of the church have

delivered a written statement that the church does not object to the issuance of a license under this subsection (fff); and

(12) the alderman of the ward in which the

grocery store is located has expressed, in writing, his or her support for the issuance of the license.

(ggg) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of licenses authorizing the sale of alcoholic liquor within a restaurant or lobby coffee house at premises located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a church and school if:
(1) a residential retirement home formerly operated

on the premises and the premises are being converted into a new apartment living complex containing studio and one-bedroom apartments with ground floor retail space;

(2) the restaurant and lobby coffee house are located

within a Community Shopping District within the municipality;

(3) the premises are located in a single-building,

mixed-use complex that, in addition to the restaurant and lobby coffee house, contains apartment residences, a fitness center for the residents of the apartment building, a lobby designed as a social center for the residents, a rooftop deck, and a patio with a dog run for the exclusive use of the residents;

(4) the sale of alcoholic liquor is not the primary

business activity of the apartment complex, restaurant, or lobby coffee house;

(5) the entrance to the apartment residence is more

than 310 feet from the entrance to the school and church;

(6) the entrance to the apartment residence is

located at the end of the block around the corner from the south side of the school building;

(7) the school is affiliated with the church;
(8) the pastor of the parish, principal of the

school, and the titleholder to the church and school have given written consent to the issuance of the license;

(9) the alderman of the ward in which the premises

are located has given written consent to the issuance of the license; and

(10) the neighborhood block club has given

written consent to the issuance of the license.

(hhh) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license to sell alcoholic liquor at premises located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a home for indigent persons or a church if:
(1) a restaurant operates on the premises and has

been in operation since January of 2014;

(2) the sale of alcoholic liquor is incidental to the

sale of food;

(3) the sale of alcoholic liquor is not the principal

business carried on by the licensee on the premises;

(4) the premises occupy the first floor of a 3-story

building that is at least 100 years old;

(5) the primary entrance to the premises is more than

100 feet from the primary entrance to the home for indigent persons, which opened in 1989 and is operated to address homelessness and provide shelter;

(6) the primary entrance to the premises and the

primary entrance to the home for indigent persons are located on different streets;

(7) the executive director of the home for indigent

persons has given written consent to the issuance of the license;

(8) the entrance to the premises is located within

100 feet of a Buddhist temple;

(9) the entrance to the premises is more than 100

feet from where any worship or educational programming is conducted by the Buddhist temple and is located in an area used only for other purposes; and

(10) the president and the board of directors of the

Buddhist temple have given written consent to the issuance of the license.

(iii) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at premises located within a municipality in excess of 1,000,000 inhabitants and within 100 feet of a home for the aged if:
(1) the sale of alcoholic liquor is not the principal

business carried on by the licensee on the premises;

(2) the sale of alcoholic liquor at the premises is

incidental to the operation of a restaurant;

(3) the premises are on the ground floor of a

multi-floor, university-affiliated housing facility;

(4) the premises occupy 1,916 square feet of space,

with the total square footage from which liquor will be sold, served, and consumed to be 900 square feet;

(5) the premises are separated from the home for the

aged by an alley;

(6) the primary entrance to the premises and the

primary entrance to the home for the aged are at least 500 feet apart and located on different streets;

(7) representatives of the home for the aged have

expressed, in writing, that the home does not object to the issuance of a license under this subsection; and

(8) the alderman of the ward in which the restaurant

is located has expressed, in writing, his or her support for the issuance of the license.

(jjj) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at premises located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a school if:
(1) as of January 1, 2016, the premises were used for

the sale of alcoholic liquor for consumption on the premises and were authorized to do so pursuant to a retail tavern license held by an individual as the sole proprietor of the premises;

(2) the primary entrance to the school and the

primary entrance to the premises are on the same street;

(3) the school was founded in 1949;
(4) the building in which the premises are situated

was constructed before 1930;

(5) the building in which the premises are situated

is immediately across the street from the school; and

(6) the school has not indicated its opposition to

the issuance or renewal of the license in writing.

(kkk) (Blank).
(lll) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at premises located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a synagogue or school if:
(1) the sale of alcoholic liquor at the premises is

incidental to the sale of food;

(2) the sale of alcoholic liquor is not the principal

business carried on by the licensee at the premises;

(3) the premises are located on the same street on

which the synagogue or school is located;

(4) the primary entrance to the premises and the

closest entrance to the synagogue or school is at least 100 feet apart;

(5) the shortest distance between the premises and

the synagogue or school is at least 65 feet apart and no greater than 70 feet apart;

(6) the premises are between 1,800 and 2,000 square

feet;

(7) the synagogue was founded in 1861; and
(8) the leader of the synagogue has indicated, in

writing, the synagogue's support for the issuance or renewal of the license.

(mmm) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of licenses authorizing the sale of alcoholic liquor within a restaurant or lobby coffee house at premises located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a church if:
(1) the sale of alcoholic liquor is not the principal

business carried on by the licensee at the premises;

(2) the sale of alcoholic liquor at the premises is

incidental to the sale of food in a restaurant;

(3) the restaurant has been run by the same family

for at least 19 consecutive years;

(4) the premises are located in a 3-story building in

the most easterly part of the first floor;

(5) the building in which the premises are located

has residential housing on the second and third floors;

(6) the primary entrance to the premises is on a

north-south street around the corner and across an alley from the primary entrance to the church, which is on an east-west street;

(7) the primary entrance to the church and the

primary entrance to the premises are more than 160 feet apart; and

(8) the church has expressed, in writing, its support

for the issuance of a license under this subsection.

(nnn) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of licenses authorizing the sale of alcoholic liquor within a restaurant or lobby coffee house at premises located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a school and church or synagogue if:
(1) the sale of alcoholic liquor is not the principal

business carried on by the licensee at the premises;

(2) the sale of alcoholic liquor at the premises is

incidental to the sale of food in a restaurant;

(3) the front door of the synagogue faces east on the

next north-south street east of and parallel to the north-south street on which the restaurant is located where the restaurant's front door faces west;

(4) the closest exterior pedestrian entrance that

leads to the school or the synagogue is across an east-west street and at least 300 feet from the primary entrance to the restaurant;

(5) the nearest church-related or school-related

building is a community center building;

(6) the restaurant is on the ground floor of a

3-story building constructed in 1896 with a brick façade;

(7) the restaurant shares the ground floor with a

theater, and the second and third floors of the building in which the restaurant is located consists of residential housing;

(8) the leader of the synagogue and school has

expressed, in writing, that the synagogue does not object to the issuance of a license under this subsection; and

(9) the alderman of the ward in which the premises is

located has expressed, in writing, his or her support for the issuance of the license.

(ooo) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at premises located within a municipality with a population in excess of 2,000 but less than 5,000 inhabitants in a county with a population in excess of 3,000,000 and within 100 feet of a home for the aged if:
(1) as of March 1, 2016, the premises were used to

sell alcohol pursuant to a retail tavern and packaged goods license issued by the municipality and held by a limited liability company as the proprietor of the premises;

(2) the home for the aged was completed in 2015;
(3) the home for the aged is a 5-story structure;
(4) the building in which the premises are situated

is directly adjacent to the home for the aged;

(5) the building in which the premises are situated

was constructed before 1950;

(6) the home for the aged has not indicated its

opposition to the issuance or renewal of the license; and

(7) the president of the municipality has expressed

in writing that he or she does not object to the issuance or renewal of the license.

(ppp) Notwithstanding any provision of this Section to the contrary, nothing in this Section shall prohibit the issuance or renewal of a license authorizing the sale of alcoholic liquor at premises located within a municipality with a population in excess of 1,000,000 inhabitants and within 100 feet of a church or churches if:
(1) the shortest distance between the premises and a

church is at least 78 feet apart and no greater than 95 feet apart;

(2) the premises are a single-story, brick commercial

building and at least 5,067 square feet and were constructed in 1922;

(3) the premises are located in a B3-2 zoning

district;

(4) the premises are separated from the buildings

containing the churches by a street;

(5) the previous owners of the business located on

the premises held a liquor license for at least 10 years;

(6) the new owner of the business located on the

premises has managed 2 other food and liquor stores since 1997;

(7) the principal religious leaders at the places of

worship have indicated their support for the issuance or renewal of the license in writing; and

(8) the alderman of the ward in which the premises

are located has indicated his or her support for the issuance or renewal of the license in writing.

(Source: P.A. 99-46, eff. 7-15-15; 99-47, eff. 7-15-15; 99-477, eff. 8-27-15; 99-484, eff. 10-30-15; 99-558, eff. 7-15-16; 99-642, eff. 7-28-16; 100-201, eff. 8-18-17.)

(235 ILCS 5/6-12) (from Ch. 43, par. 127a)
Sec. 6-12. No license shall be issued to any person for the sale at retail of any alcoholic liquor at any store or other place of business where the majority of customers are minors of school age or where the principal business transacted consists of school books, school supplies, food, lunches or drinks for such minors.
(Source: P.A. 82-783.)

(235 ILCS 5/6-13) (from Ch. 43, par. 128)
Sec. 6-13. Except in the case of wineries that have bed and breakfast facilities, hotels, and clubs, no alcoholic liquor shall be sold at retail upon any premises which has any access which leads from such premises to any other portion of the same building or structure used for dwelling or lodging purpose and which is permitted to be used or kept accessible for use by the public. This provision shall not prevent any connection between such premises and such other portion of the building or structure which is used only by the licensee, his family and personal guests.
(Source: P.A. 88-295.)

(235 ILCS 5/6-14)
Sec. 6-14. (Repealed).
(Source: P.A. 82-783. Repealed by P.A. 99-46, eff. 7-15-15.)

(235 ILCS 5/6-15) (from Ch. 43, par. 130)
Sec. 6-15. No alcoholic liquors shall be sold or delivered in any building belonging to or under the control of the State or any political subdivision thereof except as provided in this Act. The corporate authorities of any city, village, incorporated town, township, or county may provide by ordinance, however, that alcoholic liquor may be sold or delivered in any specifically designated building belonging to or under the control of the municipality, township, or county, or in any building located on land under the control of the municipality, township, or county; provided that such township or county complies with all applicable local ordinances in any incorporated area of the township or county. Alcoholic liquor may be delivered to and sold under the authority of a special use permit on any property owned by a conservation district organized under the Conservation District Act, provided that (i) the alcoholic liquor is sold only at an event authorized by the governing board of the conservation district, (ii) the issuance of the special use permit is authorized by the local liquor control commissioner of the territory in which the property is located, and (iii) the special use permit authorizes the sale of alcoholic liquor for one day or less. Alcoholic liquors may be delivered to and sold at any airport belonging to or under the control of a municipality of more than 25,000 inhabitants, or in any building or on any golf course owned by a park district organized under the Park District Code, subject to the approval of the governing board of the district, or in any building or on any golf course owned by a forest preserve district organized under the Downstate Forest Preserve District Act, subject to the approval of the governing board of the district, or on the grounds within 500 feet of any building owned by a forest preserve district organized under the Downstate Forest Preserve District Act during times when food is dispensed for consumption within 500 feet of the building from which the food is dispensed, subject to the approval of the governing board of the district, or in a building owned by a Local Mass Transit District organized under the Local Mass Transit District Act, subject to the approval of the governing Board of the District, or in Bicentennial Park, or on the premises of the City of Mendota Lake Park located adjacent to Route 51 in Mendota, Illinois, or on the premises of Camden Park in Milan, Illinois, or in the community center owned by the City of Loves Park that is located at 1000 River Park Drive in Loves Park, Illinois, or, in connection with the operation of an established food serving facility during times when food is dispensed for consumption on the premises, and at the following aquarium and museums located in public parks: Art Institute of Chicago, Chicago Academy of Sciences, Chicago Historical Society, Field Museum of Natural History, Museum of Science and Industry, DuSable Museum of African American History, John G. Shedd Aquarium and Adler Planetarium, or at Lakeview Museum of Arts and Sciences in Peoria, or in connection with the operation of the facilities of the Chicago Zoological Society or the Chicago Horticultural Society on land owned by the Forest Preserve District of Cook County, or on any land used for a golf course or for recreational purposes owned by the Forest Preserve District of Cook County, subject to the control of the Forest Preserve District Board of Commissioners and applicable local law, provided that dram shop liability insurance is provided at maximum coverage limits so as to hold the District harmless from all financial loss, damage, and harm, or in any building located on land owned by the Chicago Park District if approved by the Park District Commissioners, or on any land used for a golf course or for recreational purposes and owned by the Illinois International Port District if approved by the District's governing board, or at any airport, golf course, faculty center, or facility in which conference and convention type activities take place belonging to or under control of any State university or public community college district, provided that with respect to a facility for conference and convention type activities alcoholic liquors shall be limited to the use of the convention or conference participants or participants in cultural, political or educational activities held in such facilities, and provided further that the faculty or staff of the State university or a public community college district, or members of an organization of students, alumni, faculty or staff of the State university or a public community college district are active participants in the conference or convention, or in Memorial Stadium on the campus of the University of Illinois at Urbana-Champaign during games in which the Chicago Bears professional football team is playing in that stadium during the renovation of Soldier Field, not more than one and a half hours before the start of the game and not after the end of the third quarter of the game, or in the Pavilion Facility on the campus of the University of Illinois at Chicago during games in which the Chicago Storm professional soccer team is playing in that facility, not more than one and a half hours before the start of the game and not after the end of the third quarter of the game, or in the Pavilion Facility on the campus of the University of Illinois at Chicago during games in which the WNBA professional women's basketball team is playing in that facility, not more than one and a half hours before the start of the game and not after the 10-minute mark of the second half of the game, or by a catering establishment which has rented facilities from a board of trustees of a public community college district, or in a restaurant that is operated by a commercial tenant in the North Campus Parking Deck building that (1) is located at 1201 West University Avenue, Urbana, Illinois and (2) is owned by the Board of Trustees of the University of Illinois, or, if approved by the District board, on land owned by the Metropolitan Sanitary District of Greater Chicago and leased to others for a term of at least 20 years. Nothing in this Section precludes the sale or delivery of alcoholic liquor in the form of original packaged goods in premises located at 500 S. Racine in Chicago belonging to the University of Illinois and used primarily as a grocery store by a commercial tenant during the term of a lease that predates the University's acquisition of the premises; but the University shall have no power or authority to renew, transfer, or extend the lease with terms allowing the sale of alcoholic liquor; and the sale of alcoholic liquor shall be subject to all local laws and regulations. After the acquisition by Winnebago County of the property located at 404 Elm Street in Rockford, a commercial tenant who sold alcoholic liquor at retail on a portion of the property under a valid license at the time of the acquisition may continue to do so for so long as the tenant and the County may agree under existing or future leases, subject to all local laws and regulations regarding the sale of alcoholic liquor. Alcoholic liquors may be delivered to and sold at Memorial Hall, located at 211 North Main Street, Rockford, under conditions approved by Winnebago County and subject to all local laws and regulations regarding the sale of alcoholic liquor. Each facility shall provide dram shop liability in maximum insurance coverage limits so as to save harmless the State, municipality, State university, airport, golf course, faculty center, facility in which conference and convention type activities take place, park district, Forest Preserve District, public community college district, aquarium, museum, or sanitary district from all financial loss, damage or harm. Alcoholic liquors may be sold at retail in buildings of golf courses owned by municipalities or Illinois State University in connection with the operation of an established food serving facility during times when food is dispensed for consumption upon the premises. Alcoholic liquors may be delivered to and sold at retail in any building owned by a fire protection district organized under the Fire Protection District Act, provided that such delivery and sale is approved by the board of trustees of the district, and provided further that such delivery and sale is limited to fundraising events and to a maximum of 6 events per year. However, the limitation to fundraising events and to a maximum of 6 events per year does not apply to the delivery, sale, or manufacture of alcoholic liquors at the building located at 59 Main Street in Oswego, Illinois, owned by the Oswego Fire Protection District if the alcoholic liquor is sold or dispensed as approved by the Oswego Fire Protection District and the property is no longer being utilized for fire protection purposes.
Alcoholic liquors may be served or sold in buildings under the control of the Board of Trustees of the University of Illinois for events that the Board may determine are public events and not related student activities. The Board of Trustees shall issue a written policy within 6 months of August 15, 2008 (the effective date of Public Act 95-847) concerning the types of events that would be eligible for an exemption. Thereafter, the Board of Trustees may issue revised, updated, new, or amended policies as it deems necessary and appropriate. In preparing its written policy, the Board of Trustees shall, among other factors it considers relevant and important, give consideration to the following: (i) whether the event is a student activity or student related activity; (ii) whether the physical setting of the event is conducive to control of liquor sales and distribution; (iii) the ability of the event operator to ensure that the sale or serving of alcoholic liquors and the demeanor of the participants are in accordance with State law and University policies; (iv) regarding the anticipated attendees at the event, the relative proportion of individuals under the age of 21 to individuals age 21 or older; (v) the ability of the venue operator to prevent the sale or distribution of alcoholic liquors to individuals under the age of 21; (vi) whether the event prohibits participants from removing alcoholic beverages from the venue; and (vii) whether the event prohibits participants from providing their own alcoholic liquors to the venue. In addition, any policy submitted by the Board of Trustees to the Illinois Liquor Control Commission must require that any event at which alcoholic liquors are served or sold in buildings under the control of the Board of Trustees shall require the prior written approval of the Office of the Chancellor for the University campus where the event is located. The Board of Trustees shall submit its policy, and any subsequently revised, updated, new, or amended policies, to the Illinois Liquor Control Commission, and any University event, or location for an event, exempted under such policies shall apply for a license under the applicable Sections of this Act.
Alcoholic liquors may be served or sold in buildings under the control of the Board of Trustees of Northern Illinois University for events that the Board may determine are public events and not student-related activities. The Board of Trustees shall issue a written policy within 6 months after June 28, 2011 (the effective date of Public Act 97-45) concerning the types of events that would be eligible for an exemption. Thereafter, the Board of Trustees may issue revised, updated, new, or amended policies as it deems necessary and appropriate. In preparing its written policy, the Board of Trustees shall, in addition to other factors it considers relevant and important, give consideration to the following: (i) whether the event is a student activity or student-related activity; (ii) whether the physical setting of the event is conducive to control of liquor sales and distribution; (iii) the ability of the event operator to ensure that the sale or serving of alcoholic liquors and the demeanor of the participants are in accordance with State law and University policies; (iv) the anticipated attendees at the event and the relative proportion of individuals under the age of 21 to individuals age 21 or older; (v) the ability of the venue operator to prevent the sale or distribution of alcoholic liquors to individuals under the age of 21; (vi) whether the event prohibits participants from removing alcoholic beverages from the venue; and (vii) whether the event prohibits participants from providing their own alcoholic liquors to the venue.
Alcoholic liquors may be served or sold in buildings under the control of the Board of Trustees of Chicago State University for events that the Board may determine are public events and not student-related activities. The Board of Trustees shall issue a written policy within 6 months after August 2, 2013 (the effective date of Public Act 98-132) concerning the types of events that would be eligible for an exemption. Thereafter, the Board of Trustees may issue revised, updated, new, or amended policies as it deems necessary and appropriate. In preparing its written policy, the Board of Trustees shall, in addition to other factors it considers relevant and important, give consideration to the following: (i) whether the event is a student activity or student-related activity; (ii) whether the physical setting of the event is conducive to control of liquor sales and distribution; (iii) the ability of the event operator to ensure that the sale or serving of alcoholic liquors and the demeanor of the participants are in accordance with State law and University policies; (iv) the anticipated attendees at the event and the relative proportion of individuals under the age of 21 to individuals age 21 or older; (v) the ability of the venue operator to prevent the sale or distribution of alcoholic liquors to individuals under the age of 21; (vi) whether the event prohibits participants from removing alcoholic beverages from the venue; and (vii) whether the event prohibits participants from providing their own alcoholic liquors to the venue.
Alcoholic liquors may be served or sold in buildings under the control of the Board of Trustees of Illinois State University for events that the Board may determine are public events and not student-related activities. The Board of Trustees shall issue a written policy within 6 months after March 1, 2013 (the effective date of Public Act 97-1166) concerning the types of events that would be eligible for an exemption. Thereafter, the Board of Trustees may issue revised, updated, new, or amended policies as it deems necessary and appropriate. In preparing its written policy, the Board of Trustees shall, in addition to other factors it considers relevant and important, give consideration to the following: (i) whether the event is a student activity or student-related activity; (ii) whether the physical setting of the event is conducive to control of liquor sales and distribution; (iii) the ability of the event operator to ensure that the sale or serving of alcoholic liquors and the demeanor of the participants are in accordance with State law and University policies; (iv) the anticipated attendees at the event and the relative proportion of individuals under the age of 21 to individuals age 21 or older; (v) the ability of the venue operator to prevent the sale or distribution of alcoholic liquors to individuals under the age of 21; (vi) whether the event prohibits participants from removing alcoholic beverages from the venue; and (vii) whether the event prohibits participants from providing their own alcoholic liquors to the venue.
Alcoholic liquors may be served or sold in buildings under the control of the Board of Trustees of Southern Illinois University for events that the Board may determine are public events and not student-related activities. The Board of Trustees shall issue a written policy within 6 months after August 12, 2016 (the effective date of Public Act 99-795) concerning the types of events that would be eligible for an exemption. Thereafter, the Board of Trustees may issue revised, updated, new, or amended policies as it deems necessary and appropriate. In preparing its written policy, the Board of Trustees shall, in addition to other factors it considers relevant and important, give consideration to the following: (i) whether the event is a student activity or student-related activity; (ii) whether the physical setting of the event is conducive to control of liquor sales and distribution; (iii) the ability of the event operator to ensure that the sale or serving of alcoholic liquors and the demeanor of the participants are in accordance with State law and University policies; (iv) the anticipated attendees at the event and the relative proportion of individuals under the age of 21 to individuals age 21 or older; (v) the ability of the venue operator to prevent the sale or distribution of alcoholic liquors to individuals under the age of 21; (vi) whether the event prohibits participants from removing alcoholic beverages from the venue; and (vii) whether the event prohibits participants from providing their own alcoholic liquors to the venue.
Alcoholic liquors may be served or sold in buildings under the control of the Board of Trustees of a public university for events that the Board of Trustees of that public university may determine are public events and not student-related activities. If the Board of Trustees of a public university has not issued a written policy pursuant to an exemption under this Section on or before July 15, 2016 (the effective date of Public Act 99-550), then that Board of Trustees shall issue a written policy within 6 months after July 15, 2016 (the effective date of Public Act 99-550) concerning the types of events that would be eligible for an exemption. Thereafter, the Board of Trustees may issue revised, updated, new, or amended policies as it deems necessary and appropriate. In preparing its written policy, the Board of Trustees shall, in addition to other factors it considers relevant and important, give consideration to the following: (i) whether the event is a student activity or student-related activity; (ii) whether the physical setting of the event is conducive to control of liquor sales and distribution; (iii) the ability of the event operator to ensure that the sale or serving of alcoholic liquors and the demeanor of the participants are in accordance with State law and University policies; (iv) the anticipated attendees at the event and the relative proportion of individuals under the age of 21 to individuals age 21 or older; (v) the ability of the venue operator to prevent the sale or distribution of alcoholic liquors to individuals under the age of 21; (vi) whether the event prohibits participants from removing alcoholic beverages from the venue; and (vii) whether the event prohibits participants from providing their own alcoholic liquors to the venue. As used in this paragraph, "public university" means the University of Illinois, Illinois State University, Chicago State University, Governors State University, Southern Illinois University, Northern Illinois University, Eastern Illinois University, Western Illinois University, and Northeastern Illinois University.
Alcoholic liquors may be served or sold in buildings under the control of the Board of Trustees of a community college district for events that the Board of Trustees of that community college district may determine are public events and not student-related activities. The Board of Trustees shall issue a written policy within 6 months after July 15, 2016 (the effective date of Public Act 99-550) concerning the types of events that would be eligible for an exemption. Thereafter, the Board of Trustees may issue revised, updated, new, or amended policies as it deems necessary and appropriate. In preparing its written policy, the Board of Trustees shall, in addition to other factors it considers relevant and important, give consideration to the following: (i) whether the event is a student activity or student-related activity; (ii) whether the physical setting of the event is conducive to control of liquor sales and distribution; (iii) the ability of the event operator to ensure that the sale or serving of alcoholic liquors and the demeanor of the participants are in accordance with State law and community college district policies; (iv) the anticipated attendees at the event and the relative proportion of individuals under the age of 21 to individuals age 21 or older; (v) the ability of the venue operator to prevent the sale or distribution of alcoholic liquors to individuals under the age of 21; (vi) whether the event prohibits participants from removing alcoholic beverages from the venue; and (vii) whether the event prohibits participants from providing their own alcoholic liquors to the venue. This paragraph does not apply to any community college district authorized to sell or serve alcoholic liquor under any other provision of this Section.
Alcoholic liquor may be delivered to and sold at retail in the Dorchester Senior Business Center owned by the Village of Dolton if the alcoholic liquor is sold or dispensed only in connection with organized functions for which the planned attendance is 20 or more persons, and if the person or facility selling or dispensing the alcoholic liquor has provided dram shop liability insurance in maximum limits so as to hold harmless the Village of Dolton and the State from all financial loss, damage and harm.
Alcoholic liquors may be delivered to and sold at retail in any building used as an Illinois State Armory provided:
(i) the Adjutant General's written consent to the

issuance of a license to sell alcoholic liquor in such building is filed with the Commission;

(ii) the alcoholic liquor is sold or dispensed only

in connection with organized functions held on special occasions;

(iii) the organized function is one for which the

planned attendance is 25 or more persons; and

(iv) the facility selling or dispensing the alcoholic

liquors has provided dram shop liability insurance in maximum limits so as to save harmless the facility and the State from all financial loss, damage or harm.

Alcoholic liquors may be delivered to and sold at retail in the Chicago Civic Center, provided that:
(i) the written consent of the Public Building

Commission which administers the Chicago Civic Center is filed with the Commission;

(ii) the alcoholic liquor is sold or dispensed only

in connection with organized functions held on special occasions;

(iii) the organized function is one for which the

planned attendance is 25 or more persons;

(iv) the facility selling or dispensing the alcoholic

liquors has provided dram shop liability insurance in maximum limits so as to hold harmless the Civic Center, the City of Chicago and the State from all financial loss, damage or harm; and

(v) all applicable local ordinances are complied with.
Alcoholic liquors may be delivered or sold in any building belonging to or under the control of any city, village or incorporated town where more than 75% of the physical properties of the building is used for commercial or recreational purposes, and the building is located upon a pier extending into or over the waters of a navigable lake or stream or on the shore of a navigable lake or stream. In accordance with a license issued under this Act, alcoholic liquor may be sold, served, or delivered in buildings and facilities under the control of the Department of Natural Resources during events or activities lasting no more than 7 continuous days upon the written approval of the Director of Natural Resources acting as the controlling government authority. The Director of Natural Resources may specify conditions on that approval, including but not limited to requirements for insurance and hours of operation. Notwithstanding any other provision of this Act, alcoholic liquor sold by a United States Army Corps of Engineers or Department of Natural Resources concessionaire who was operating on June 1, 1991 for on-premises consumption only is not subject to the provisions of Articles IV and IX. Beer and wine may be sold on the premises of the Joliet Park District Stadium owned by the Joliet Park District when written consent to the issuance of a license to sell beer and wine in such premises is filed with the local liquor commissioner by the Joliet Park District. Beer and wine may be sold in buildings on the grounds of State veterans' homes when written consent to the issuance of a license to sell beer and wine in such buildings is filed with the Commission by the Department of Veterans' Affairs, and the facility shall provide dram shop liability in maximum insurance coverage limits so as to save the facility harmless from all financial loss, damage or harm. Such liquors may be delivered to and sold at any property owned or held under lease by a Metropolitan Pier and Exposition Authority or Metropolitan Exposition and Auditorium Authority.
Beer and wine may be sold and dispensed at professional sporting events and at professional concerts and other entertainment events conducted on premises owned by the Forest Preserve District of Kane County, subject to the control of the District Commissioners and applicable local law, provided that dram shop liability insurance is provided at maximum coverage limits so as to hold the District harmless from all financial loss, damage and harm.
Nothing in this Section shall preclude the sale or delivery of beer and wine at a State or county fair or the sale or delivery of beer or wine at a city fair in any otherwise lawful manner.
Alcoholic liquors may be sold at retail in buildings in State parks under the control of the Department of Natural Resources, provided:
a. the State park has overnight lodging facilities

with some restaurant facilities or, not having overnight lodging facilities, has restaurant facilities which serve complete luncheon and dinner or supper meals,

b. (blank), and
c. the alcoholic liquors are sold by the State park

lodge or restaurant concessionaire only during the hours from 11 o'clock a.m. until 12 o'clock midnight. Notwithstanding any other provision of this Act, alcoholic liquor sold by the State park or restaurant concessionaire is not subject to the provisions of Articles IV and IX.

Alcoholic liquors may be sold at retail in buildings on properties under the control of the Historic Sites and Preservation Division of the Historic Preservation Agency or the Abraham Lincoln Presidential Library and Museum provided:
a. the property has overnight lodging facilities with

some restaurant facilities or, not having overnight lodging facilities, has restaurant facilities which serve complete luncheon and dinner or supper meals,

b. consent to the issuance of a license to sell

alcoholic liquors in the buildings has been filed with the commission by the Historic Sites and Preservation Division of the Historic Preservation Agency or the Abraham Lincoln Presidential Library and Museum, and

c. the alcoholic liquors are sold by the lodge or

restaurant concessionaire only during the hours from 11 o'clock a.m. until 12 o'clock midnight.

The sale of alcoholic liquors pursuant to this Section does not authorize the establishment and operation of facilities commonly called taverns, saloons, bars, cocktail lounges, and the like except as a part of lodge and restaurant facilities in State parks or golf courses owned by Forest Preserve Districts with a population of less than 3,000,000 or municipalities or park districts.
Alcoholic liquors may be sold at retail in the Springfield Administration Building of the Department of Transportation and the Illinois State Armory in Springfield; provided, that the controlling government authority may consent to such sales only if
a. the request is from a not-for-profit organization;
b. such sales would not impede normal operations of

the departments involved;

c. the not-for-profit organization provides dram shop

liability in maximum insurance coverage limits and agrees to defend, save harmless and indemnify the State of Illinois from all financial loss, damage or harm;

d. no such sale shall be made during normal working

hours of the State of Illinois; and

e. the consent is in writing.
Alcoholic liquors may be sold at retail in buildings in recreational areas of river conservancy districts under the control of, or leased from, the river conservancy districts. Such sales are subject to reasonable local regulations as provided in Article IV; however, no such regulations may prohibit or substantially impair the sale of alcoholic liquors on Sundays or Holidays.
Alcoholic liquors may be provided in long term care facilities owned or operated by a county under Division 5-21 or 5-22 of the Counties Code, when approved by the facility operator and not in conflict with the regulations of the Illinois Department of Public Health, to residents of the facility who have had their consumption of the alcoholic liquors provided approved in writing by a physician licensed to practice medicine in all its branches.
Alcoholic liquors may be delivered to and dispensed in State housing assigned to employees of the Department of Corrections. No person shall furnish or allow to be furnished any alcoholic liquors to any prisoner confined in any jail, reformatory, prison or house of correction except upon a physician's prescription for medicinal purposes.
Alcoholic liquors may be sold at retail or dispensed at the Willard Ice Building in Springfield, at the State Library in Springfield, and at Illinois State Museum facilities by (1) an agency of the State, whether legislative, judicial or executive, provided that such agency first obtains written permission to sell or dispense alcoholic liquors from the controlling government authority, or by (2) a not-for-profit organization, provided that such organization:
a. Obtains written consent from the controlling

government authority;

b. Sells or dispenses the alcoholic liquors in a

manner that does not impair normal operations of State offices located in the building;

c. Sells or dispenses alcoholic liquors only in

connection with an official activity in the building;

d. Provides, or its catering service provides, dram

shop liability insurance in maximum coverage limits and in which the carrier agrees to defend, save harmless and indemnify the State of Illinois from all financial loss, damage or harm arising out of the selling or dispensing of alcoholic liquors.

Nothing in this Act shall prevent a not-for-profit organization or agency of the State from employing the services of a catering establishment for the selling or dispensing of alcoholic liquors at authorized functions.
The controlling government authority for the Willard Ice Building in Springfield shall be the Director of the Department of Revenue. The controlling government authority for Illinois State Museum facilities shall be the Director of the Illinois State Museum. The controlling government authority for the State Library in Springfield shall be the Secretary of State.
Alcoholic liquors may be delivered to and sold at retail or dispensed at any facility, property or building under the jurisdiction of the Historic Sites and Preservation Division of the Historic Preservation Agency or the Abraham Lincoln Presidential Library and Museum where the delivery, sale or dispensing is by (1) an agency of the State, whether legislative, judicial or executive, provided that such agency first obtains written permission to sell or dispense alcoholic liquors from a controlling government authority, or by (2) an individual or organization provided that such individual or organization:
a. Obtains written consent from the controlling

government authority;

b. Sells or dispenses the alcoholic liquors in a

manner that does not impair normal workings of State offices or operations located at the facility, property or building;

c. Sells or dispenses alcoholic liquors only in

connection with an official activity of the individual or organization in the facility, property or building;

d. Provides, or its catering service provides, dram

shop liability insurance in maximum coverage limits and in which the carrier agrees to defend, save harmless and indemnify the State of Illinois from all financial loss, damage or harm arising out of the selling or dispensing of alcoholic liquors.

The controlling government authority for the Historic Sites and Preservation Division of the Historic Preservation Agency shall be the Director of the Historic Sites and Preservation, and the controlling government authority for the Abraham Lincoln Presidential Library and Museum shall be the Executive Director of the Abraham Lincoln Presidential Library and Museum.
Alcoholic liquors may be delivered to and sold at retail or dispensed for consumption at the Michael Bilandic Building at 160 North LaSalle Street, Chicago IL 60601, after the normal business hours of any day care or child care facility located in the building, by (1) a commercial tenant or subtenant conducting business on the premises under a lease made pursuant to Section 405-315 of the Department of Central Management Services Law (20 ILCS 405/405-315), provided that such tenant or subtenant who accepts delivery of, sells, or dispenses alcoholic liquors shall procure and maintain dram shop liability insurance in maximum coverage limits and in which the carrier agrees to defend, indemnify, and save harmless the State of Illinois from all financial loss, damage, or harm arising out of the delivery, sale, or dispensing of alcoholic liquors, or by (2) an agency of the State, whether legislative, judicial, or executive, provided that such agency first obtains written permission to accept delivery of and sell or dispense alcoholic liquors from the Director of Central Management Services, or by (3) a not-for-profit organization, provided that such organization:
a. obtains written consent from the Department of

Central Management Services;

b. accepts delivery of and sells or dispenses the

alcoholic liquors in a manner that does not impair normal operations of State offices located in the building;

c. accepts delivery of and sells or dispenses

alcoholic liquors only in connection with an official activity in the building; and

d. provides, or its catering service provides, dram

shop liability insurance in maximum coverage limits and in which the carrier agrees to defend, save harmless, and indemnify the State of Illinois from all financial loss, damage, or harm arising out of the selling or dispensing of alcoholic liquors.

Nothing in this Act shall prevent a not-for-profit organization or agency of the State from employing the services of a catering establishment for the selling or dispensing of alcoholic liquors at functions authorized by the Director of Central Management Services.
Alcoholic liquors may be sold at retail or dispensed at the James R. Thompson Center in Chicago, subject to the provisions of Section 7.4 of the State Property Control Act, and 222 South College Street in Springfield, Illinois by (1) a commercial tenant or subtenant conducting business on the premises under a lease or sublease made pursuant to Section 405-315 of the Department of Central Management Services Law (20 ILCS 405/405-315), provided that such tenant or subtenant who sells or dispenses alcoholic liquors shall procure and maintain dram shop liability insurance in maximum coverage limits and in which the carrier agrees to defend, indemnify and save harmless the State of Illinois from all financial loss, damage or harm arising out of the sale or dispensing of alcoholic liquors, or by (2) an agency of the State, whether legislative, judicial or executive, provided that such agency first obtains written permission to sell or dispense alcoholic liquors from the Director of Central Management Services, or by (3) a not-for-profit organization, provided that such organization:
a. Obtains written consent from the Department of

Central Management Services;

b. Sells or dispenses the alcoholic liquors in a

manner that does not impair normal operations of State offices located in the building;

c. Sells or dispenses alcoholic liquors only in

connection with an official activity in the building;

d. Provides, or its catering service provides, dram

shop liability insurance in maximum coverage limits and in which the carrier agrees to defend, save harmless and indemnify the State of Illinois from all financial loss, damage or harm arising out of the selling or dispensing of alcoholic liquors.

Nothing in this Act shall prevent a not-for-profit organization or agency of the State from employing the services of a catering establishment for the selling or dispensing of alcoholic liquors at functions authorized by the Director of Central Management Services.
Alcoholic liquors may be sold or delivered at any facility owned by the Illinois Sports Facilities Authority provided that dram shop liability insurance has been made available in a form, with such coverage and in such amounts as the Authority reasonably determines is necessary.
Alcoholic liquors may be sold at retail or dispensed at the Rockford State Office Building by (1) an agency of the State, whether legislative, judicial or executive, provided that such agency first obtains written permission to sell or dispense alcoholic liquors from the Department of Central Management Services, or by (2) a not-for-profit organization, provided that such organization:
a. Obtains written consent from the Department of

Central Management Services;

b. Sells or dispenses the alcoholic liquors in a

manner that does not impair normal operations of State offices located in the building;

c. Sells or dispenses alcoholic liquors only in

connection with an official activity in the building;

d. Provides, or its catering service provides, dram

shop liability insurance in maximum coverage limits and in which the carrier agrees to defend, save harmless and indemnify the State of Illinois from all financial loss, damage or harm arising out of the selling or dispensing of alcoholic liquors.

Nothing in this Act shall prevent a not-for-profit organization or agency of the State from employing the services of a catering establishment for the selling or dispensing of alcoholic liquors at functions authorized by the Department of Central Management Services.
Alcoholic liquors may be sold or delivered in a building that is owned by McLean County, situated on land owned by the county in the City of Bloomington, and used by the McLean County Historical Society if the sale or delivery is approved by an ordinance adopted by the county board, and the municipality in which the building is located may not prohibit that sale or delivery, notwithstanding any other provision of this Section. The regulation of the sale and delivery of alcoholic liquor in a building that is owned by McLean County, situated on land owned by the county, and used by the McLean County Historical Society as provided in this paragraph is an exclusive power and function of the State and is a denial and limitation under Article VII, Section 6, subsection (h) of the Illinois Constitution of the power of a home rule municipality to regulate that sale and delivery.
Alcoholic liquors may be sold or delivered in any building situated on land held in trust for any school district organized under Article 34 of the School Code, if the building is not used for school purposes and if the sale or delivery is approved by the board of education.
Alcoholic liquors may be delivered to and sold at retail in any building owned by a public library district, provided that the delivery and sale is approved by the board of trustees of that public library district and is limited to library fundraising events or programs of a cultural or educational nature. Before the board of trustees of a public library district may approve the delivery and sale of alcoholic liquors, the board of trustees of the public library district must have a written policy that has been approved by the board of trustees of the public library district governing when and under what circumstances alcoholic liquors may be delivered to and sold at retail on property owned by that public library district. The written policy must (i) provide that no alcoholic liquor may be sold, distributed, or consumed in any area of the library accessible to the general public during the event or program, (ii) prohibit the removal of alcoholic liquor from the venue during the event, and (iii) require that steps be taken to prevent the sale or distribution of alcoholic liquor to persons under the age of 21. Any public library district that has alcoholic liquor delivered to or sold at retail on property owned by the public library district shall provide dram shop liability insurance in maximum insurance coverage limits so as to save harmless the public library districts from all financial loss, damage, or harm.
Alcoholic liquors may be sold or delivered in buildings owned by the Community Building Complex Committee of Boone County, Illinois if the person or facility selling or dispensing the alcoholic liquor has provided dram shop liability insurance with coverage and in amounts that the Committee reasonably determines are necessary.
Alcoholic liquors may be sold or delivered in the building located at 1200 Centerville Avenue in Belleville, Illinois and occupied by either the Belleville Area Special Education District or the Belleville Area Special Services Cooperative.
Alcoholic liquors may be delivered to and sold at the Louis Joliet Renaissance Center, City Center Campus, located at 214 N. Ottawa Street, Joliet, and the Food Services/Culinary Arts Department facilities, Main Campus, located at 1215 Houbolt Road, Joliet, owned by or under the control of Joliet Junior College, Illinois Community College District No. 525.
Alcoholic liquors may be delivered to and sold at Triton College, Illinois Community College District No. 504.
Alcoholic liquors may be delivered to and sold at the College of DuPage, Illinois Community College District No. 502.
Alcoholic liquors may be delivered to and sold on any property owned, operated, or controlled by Lewis and Clark Community College, Illinois Community College District No. 536.
Alcoholic liquors may be delivered to and sold at the building located at 446 East Hickory Avenue in Apple River, Illinois, owned by the Apple River Fire Protection District, and occupied by the Apple River Community Association if the alcoholic liquor is sold or dispensed only in connection with organized functions approved by the Apple River Community Association for which the planned attendance is 20 or more persons and if the person or facility selling or dispensing the alcoholic liquor has provided dram shop liability insurance in maximum limits so as to hold harmless the Apple River Fire Protection District, the Village of Apple River, and the Apple River Community Association from all financial loss, damage, and harm.
Alcoholic liquors may be delivered to and sold at the Sikia Restaurant, Kennedy King College Campus, located at 740 West 63rd Street, Chicago, and at the Food Services in the Great Hall/Washburne Culinary Institute Department facility, Kennedy King College Campus, located at 740 West 63rd Street, Chicago, owned by or under the control of City Colleges of Chicago, Illinois Community College District No. 508.
(Source: P.A. 99-78, eff. 7-20-15; 99-484, eff. 10-30-15; 99-550, eff. 7-15-16; 99-559, eff. 7-15-16; 99-795, eff. 8-12-16; 100-120, eff. 8-18-17; 100-201, eff. 8-18-17.)

(235 ILCS 5/6-16) (from Ch. 43, par. 131)
Sec. 6-16. Prohibited sales and possession.
(a) (i) No licensee nor any officer, associate, member, representative, agent, or employee of such licensee shall sell, give, or deliver alcoholic liquor to any person under the age of 21 years or to any intoxicated person, except as provided in Section 6-16.1. (ii) No express company, common carrier, or contract carrier nor any representative, agent, or employee on behalf of an express company, common carrier, or contract carrier that carries or transports alcoholic liquor for delivery within this State shall knowingly give or knowingly deliver to a residential address any shipping container clearly labeled as containing alcoholic liquor and labeled as requiring signature of an adult of at least 21 years of age to any person in this State under the age of 21 years. An express company, common carrier, or contract carrier that carries or transports such alcoholic liquor for delivery within this State shall obtain a signature at the time of delivery acknowledging receipt of the alcoholic liquor by an adult who is at least 21 years of age. At no time while delivering alcoholic beverages within this State may any representative, agent, or employee of an express company, common carrier, or contract carrier that carries or transports alcoholic liquor for delivery within this State deliver the alcoholic liquor to a residential address without the acknowledgment of the consignee and without first obtaining a signature at the time of the delivery by an adult who is at least 21 years of age. A signature of a person on file with the express company, common carrier, or contract carrier does not constitute acknowledgement of the consignee. Any express company, common carrier, or contract carrier that transports alcoholic liquor for delivery within this State that violates this item (ii) of this subsection (a) by delivering alcoholic liquor without the acknowledgement of the consignee and without first obtaining a signature at the time of the delivery by an adult who is at least 21 years of age is guilty of a business offense for which the express company, common carrier, or contract carrier that transports alcoholic liquor within this State shall be fined not more than $1,001 for a first offense, not more than $5,000 for a second offense, and not more than $10,000 for a third or subsequent offense. An express company, common carrier, or contract carrier shall be held vicariously liable for the actions of its representatives, agents, or employees. For purposes of this Act, in addition to other methods authorized by law, an express company, common carrier, or contract carrier shall be considered served with process when a representative, agent, or employee alleged to have violated this Act is personally served. Each shipment of alcoholic liquor delivered in violation of this item (ii) of this subsection (a) constitutes a separate offense. (iii) No person, after purchasing or otherwise obtaining alcoholic liquor, shall sell, give, or deliver such alcoholic liquor to another person under the age of 21 years, except in the performance of a religious ceremony or service. Except as otherwise provided in item (ii), any express company, common carrier, or contract carrier that transports alcoholic liquor within this State that violates the provisions of item (i), (ii), or (iii) of this paragraph of this subsection (a) is guilty of a Class A misdemeanor and the sentence shall include, but shall not be limited to, a fine of not less than $500. Any person who violates the provisions of item (iii) of this paragraph of this subsection (a) is guilty of a Class A misdemeanor and the sentence shall include, but shall not be limited to a fine of not less than $500 for a first offense and not less than $2,000 for a second or subsequent offense. Any person who knowingly violates the provisions of item (iii) of this paragraph of this subsection (a) is guilty of a Class 4 felony if a death occurs as the result of the violation.
If a licensee or officer, associate, member, representative, agent, or employee of the licensee, or a representative, agent, or employee of an express company, common carrier, or contract carrier that carries or transports alcoholic liquor for delivery within this State, is prosecuted under this paragraph of this subsection (a) for selling, giving, or delivering alcoholic liquor to a person under the age of 21 years, the person under 21 years of age who attempted to buy or receive the alcoholic liquor may be prosecuted pursuant to Section 6-20 of this Act, unless the person under 21 years of age was acting under the authority of a law enforcement agency, the Illinois Liquor Control Commission, or a local liquor control commissioner pursuant to a plan or action to investigate, patrol, or conduct any similar enforcement action.
For the purpose of preventing the violation of this Section, any licensee, or his agent or employee, or a representative, agent, or employee of an express company, common carrier, or contract carrier that carries or transports alcoholic liquor for delivery within this State, shall refuse to sell, deliver, or serve alcoholic beverages to any person who is unable to produce adequate written evidence of identity and of the fact that he or she is over the age of 21 years, if requested by the licensee, agent, employee, or representative.
Adequate written evidence of age and identity of the person is a document issued by a federal, state, county, or municipal government, or subdivision or agency thereof, including, but not limited to, a motor vehicle operator's license, a registration certificate issued under the Federal Selective Service Act, or an identification card issued to a member of the Armed Forces. Proof that the defendant-licensee, or his employee or agent, or the representative, agent, or employee of the express company, common carrier, or contract carrier that carries or transports alcoholic liquor for delivery within this State demanded, was shown and reasonably relied upon such written evidence in any transaction forbidden by this Section is an affirmative defense in any criminal prosecution therefor or to any proceedings for the suspension or revocation of any license based thereon. It shall not, however, be an affirmative defense if the agent or employee accepted the written evidence knowing it to be false or fraudulent. If a false or fraudulent Illinois driver's license or Illinois identification card is presented by a person less than 21 years of age to a licensee or the licensee's agent or employee for the purpose of ordering, purchasing, attempting to purchase, or otherwise obtaining or attempting to obtain the serving of any alcoholic beverage, the law enforcement officer or agency investigating the incident shall, upon the conviction of the person who presented the fraudulent license or identification, make a report of the matter to the Secretary of State on a form provided by the Secretary of State.
However, no agent or employee of the licensee or employee of an express company, common carrier, or contract carrier that carries or transports alcoholic liquor for delivery within this State shall be disciplined or discharged for selling or furnishing liquor to a person under 21 years of age if the agent or employee demanded and was shown, before furnishing liquor to a person under 21 years of age, adequate written evidence of age and identity of the person issued by a federal, state, county or municipal government, or subdivision or agency thereof, including but not limited to a motor vehicle operator's license, a registration certificate issued under the Federal Selective Service Act, or an identification card issued to a member of the Armed Forces. This paragraph, however, shall not apply if the agent or employee accepted the written evidence knowing it to be false or fraudulent.
Any person who sells, gives, or furnishes to any person under the age of 21 years any false or fraudulent written, printed, or photostatic evidence of the age and identity of such person or who sells, gives or furnishes to any person under the age of 21 years evidence of age and identification of any other person is guilty of a Class A misdemeanor and the person's sentence shall include, but shall not be limited to, a fine of not less than $500.
Any person under the age of 21 years who presents or offers to any licensee, his agent or employee, any written, printed or photostatic evidence of age and identity that is false, fraudulent, or not actually his or her own for the purpose of ordering, purchasing, attempting to purchase or otherwise procuring or attempting to procure, the serving of any alcoholic beverage, who falsely states in writing that he or she is at least 21 years of age when receiving alcoholic liquor from a representative, agent, or employee of an express company, common carrier, or contract carrier, or who has in his or her possession any false or fraudulent written, printed, or photostatic evidence of age and identity, is guilty of a Class A misdemeanor and the person's sentence shall include, but shall not be limited to, the following: a fine of not less than $500 and at least 25 hours of community service. If possible, any community service shall be performed for an alcohol abuse prevention program.
Any person under the age of 21 years who has any alcoholic beverage in his or her possession on any street or highway or in any public place or in any place open to the public is guilty of a Class A misdemeanor. This Section does not apply to possession by a person under the age of 21 years making a delivery of an alcoholic beverage in pursuance of the order of his or her parent or in pursuance of his or her employment.
(a-1) It is unlawful for any parent or guardian to knowingly permit his or her residence, any other private property under his or her control, or any vehicle, conveyance, or watercraft under his or her control to be used by an invitee of the parent's child or the guardian's ward, if the invitee is under the age of 21, in a manner that constitutes a violation of this Section. A parent or guardian is deemed to have knowingly permitted his or her residence, any other private property under his or her control, or any vehicle, conveyance, or watercraft under his or her control to be used in violation of this Section if he or she knowingly authorizes or permits consumption of alcoholic liquor by underage invitees. Any person who violates this subsection (a-1) is guilty of a Class A misdemeanor and the person's sentence shall include, but shall not be limited to, a fine of not less than $500. Where a violation of this subsection (a-1) directly or indirectly results in great bodily harm or death to any person, the person violating this subsection shall be guilty of a Class 4 felony. Nothing in this subsection (a-1) shall be construed to prohibit the giving of alcoholic liquor to a person under the age of 21 years in the performance of a religious ceremony or service in observation of a religious holiday.
For the purposes of this subsection (a-1) where the residence or other property has an owner and a tenant or lessee, the trier of fact may infer that the residence or other property is occupied only by the tenant or lessee.
(b) Except as otherwise provided in this Section whoever violates this Section shall, in addition to other penalties provided for in this Act, be guilty of a Class A misdemeanor.
(c) Any person shall be guilty of a Class A misdemeanor where he or she knowingly authorizes or permits a residence which he or she occupies to be used by an invitee under 21 years of age and:
(1) the person occupying the residence knows that any

such person under the age of 21 is in possession of or is consuming any alcoholic beverage; and

(2) the possession or consumption of the alcohol by

the person under 21 is not otherwise permitted by this Act.

For the purposes of this subsection (c) where the residence has an owner and a tenant or lessee, the trier of fact may infer that the residence is occupied only by the tenant or lessee. The sentence of any person who violates this subsection (c) shall include, but shall not be limited to, a fine of not less than $500. Where a violation of this subsection (c) directly or indirectly results in great bodily harm or death to any person, the person violating this subsection (c) shall be guilty of a Class 4 felony. Nothing in this subsection (c) shall be construed to prohibit the giving of alcoholic liquor to a person under the age of 21 years in the performance of a religious ceremony or service in observation of a religious holiday.
A person shall not be in violation of this subsection (c) if (A) he or she requests assistance from the police department or other law enforcement agency to either (i) remove any person who refuses to abide by the person's performance of the duties imposed by this subsection (c) or (ii) terminate the activity because the person has been unable to prevent a person under the age of 21 years from consuming alcohol despite having taken all reasonable steps to do so and (B) this assistance is requested before any other person makes a formal complaint to the police department or other law enforcement agency about the activity.
(d) Any person who rents a hotel or motel room from the proprietor or agent thereof for the purpose of or with the knowledge that such room shall be used for the consumption of alcoholic liquor by persons under the age of 21 years shall be guilty of a Class A misdemeanor.
(e) Except as otherwise provided in this Act, any person who has alcoholic liquor in his or her possession on public school district property on school days or at events on public school district property when children are present is guilty of a petty offense, unless the alcoholic liquor (i) is in the original container with the seal unbroken and is in the possession of a person who is not otherwise legally prohibited from possessing the alcoholic liquor or (ii) is in the possession of a person in or for the performance of a religious service or ceremony authorized by the school board.
(Source: P.A. 97-1049, eff. 1-1-13; 98-1017, eff. 1-1-15.)

(235 ILCS 5/6-16.1)
Sec. 6-16.1. Enforcement actions.
(a) A licensee or an officer, associate, member, representative, agent, or employee of a licensee may sell, give, or deliver alcoholic liquor to a person under the age of 21 years or authorize the sale, gift, or delivery of alcoholic liquor to a person under the age of 21 years pursuant to a plan or action to investigate, patrol, or otherwise conduct a "sting operation" or enforcement action against a person employed by the licensee or on any licensed premises if the licensee or officer, associate, member, representative, agent, or employee of the licensee provides written notice, at least 14 days before the "sting operation" or enforcement action, unless governing body of the municipality or county having jurisdiction sets a shorter period by ordinance, to the law enforcement agency having jurisdiction, the local liquor control commissioner, or both. Notice provided under this Section shall be valid for a "sting operation" or enforcement action conducted within 60 days of the provision of that notice, unless the governing body of the municipality or county having jurisdiction sets a shorter period by ordinance.
(b) A local liquor control commission or unit of local government that conducts alcohol and tobacco compliance operations shall establish a policy and standards for alcohol and tobacco compliance operations to investigate whether a licensee is furnishing (1) alcoholic liquor to persons under 21 years of age in violation of this Act or (2) tobacco to persons in violation of the Prevention of Tobacco Use by Minors and Sale and Distribution of Tobacco Products Act.
(c) The Illinois Law Enforcement Training Standards Board shall develop a model policy and guidelines for the operation of alcohol and tobacco compliance checks by local law enforcement officers. The Illinois Law Enforcement Training Standards Board shall also require the supervising officers of such compliance checks to have met a minimum training standard as determined by the Board. The Board shall have the right to waive any training based on current written policies and procedures for alcohol and tobacco compliance check operations and in-service training already administered by the local law enforcement agency, department, or office.
(d) The provisions of subsections (b) and (c) do not apply to a home rule unit with more than 2,000,000 inhabitants.
(e) A home rule unit, other than a home rule unit with more than 2,000,000 inhabitants, may not regulate enforcement actions in a manner inconsistent with the regulation of enforcement actions under this Section. This subsection (e) is a limitation under subsection (i) of Section 6 of Article VII of the Illinois Constitution on the concurrent exercise by home rule units of powers and functions exercised by the State.
(f) A licensee who is the subject of an enforcement action or "sting operation" under this Section and is found, pursuant to the enforcement action, to be in compliance with this Act shall be notified by the enforcement agency action that no violation was found within 30 days after the finding.
(Source: P.A. 96-179, eff. 8-10-09; 96-446, eff. 1-1-10; 96-1000, eff. 7-2-10.)

(235 ILCS 5/6-16.2)
Sec. 6-16.2. Prohibited entry to a licensed premises. A municipality or county may prohibit a licensee or any officer, associate, member, representative, agent, or employee of a licensee from permitting a person under the age of 21 years to enter and remain in that portion of a licensed premises that sells, gives, or delivers alcoholic liquor for consumption on the premises. No prohibition under this Section, however, shall apply to any licensed premises, such as without limitation a restaurant or food shop, where selling, giving, or delivering alcoholic liquor is not the principal business of the licensee at those premises.
In those instances where a person under the age of 21 years is prohibited from entering and remaining on the premises, proof that the defendant-licensee, or his employee or agent, demanded, was shown, and reasonably relied upon adequate written evidence for purposes of entering and remaining on the licensed premises is an affirmative defense in any criminal prosecution therefor or to any proceedings for the suspension or revocation of any license based thereon. It shall not, however, be an affirmative defense if the defendant-licensee, or his agent or employee, accepted the written evidence knowing it to be false or fraudulent.
Adequate written evidence of age and identity of the person is a document issued by a federal, state, county, or municipal government, or subdivision or agency thereof, including, but not limited to, a motor vehicle operator's license, a registration certificate issued under the Federal Selective Service Act, or an identification card issued to a member of the armed forces.
If a false or fraudulent Illinois driver's license or Illinois identification card is presented by a person less than 21 years of age to a licensee or the licensee's agent or employee for the purpose of obtaining entry and remaining on a licensed premises, the law enforcement officer or agency investigating the incident shall, upon the conviction of the person who presented the fraudulent license or identification, make a report of the matter to the Secretary of State on a form provided by the Secretary of State.
(Source: P.A. 95-331, eff. 8-21-07.)

(235 ILCS 5/6-17) (from Ch. 43, par. 133)
Sec. 6-17. (a) No licensee licensed under the provisions of this Act shall deny or permit his agents and employees to deny any person the full and equal enjoyment of the accommodations, advantages, facilities and privileges of any premises in which alcoholic liquors are authorized to be sold subject only to the conditions and limitations established by law and applicable alike to all citizens.
(b) A distributor or an importing distributor may refuse to sell beer, brew, or similar beverages containing 0.5% or less of alcohol by volume to a non-licensee.
(Source: P.A. 86-1469.)

(235 ILCS 5/6-17.1)
Sec. 6-17.1. Distributors; sales to retailers. The General Assembly hereby finds and declares that for the purposes of ensuring that all retail licensees have the opportunity to receive alcoholic liquor, reducing the amount of spoiled and overaged alcoholic liquor sold to customers, and maintaining the distribution system and the State's ability to regulate against illegal importation of alcoholic liquor, it is necessary to prevent discrimination among retail licensees as provided in this Section.
A distributor or importing distributor designated as a distributor or importing distributor for alcoholic liquor within a designated geographic area or areas under Section 6-9 of this Act shall use its best efforts to make available for sale to retail licensees, in its designated geographic area or areas, each brand of alcoholic liquor which the distributor or the importing distributor has been authorized to distribute. Nothing in this Section prohibits a distributor or importing distributor from establishing purchase requirements unless the requirements have the effect of excluding a majority of the retail licensees in the designated geographic area or areas from purchasing the alcoholic liquor.
(Source: P.A. 91-186, eff. 1-1-00.)

(235 ILCS 5/6-17.2)
Sec. 6-17.2. Importation of alcoholic liquor into this State. A person who imports into this State from any point in the United States outside this State, whether for himself or for another, any alcoholic liquor for sale or resale is required to hold a license issued by the Commission in accordance with this Act, except as otherwise expressly authorized by this Act.
(Source: P.A. 90-739, eff. 8-13-98.)

(235 ILCS 5/6-18) (from Ch. 43, par. 133a)
Sec. 6-18. No home rule unit, as defined in Article VII of the Illinois Constitution, may amend or alter or in any way change the legal age at which persons may purchase, consume or possess alcoholic liquors as provided in this Act, and it is declared to be the law of this State, pursuant to paragraphs (h) and (i) of Section 6 of Article VII of the Constitution, that the establishment of such legal age is an exercise of exclusive State power which may not be exercised concurrently by a home rule unit.
(Source: P.A. 82-783.)

(235 ILCS 5/6-19) (from Ch. 43, par. 134)
Sec. 6-19. (Repealed).
(Source: P.A. 82-783. Repealed by P.A. 90-432, eff. 1-1-98.)

(235 ILCS 5/6-20) (from Ch. 43, par. 134a)
Sec. 6-20. Transfer, possession, and consumption of alcoholic liquor; restrictions.
(a) Any person to whom the sale, gift or delivery of any alcoholic liquor is prohibited because of age shall not purchase, or accept a gift of such alcoholic liquor or have such alcoholic liquor in his possession.
(b) If a licensee or his or her agents or employees believes or has reason to believe that a sale or delivery of any alcoholic liquor is prohibited because of the non-age of the prospective recipient, he or she shall, before making such sale or delivery demand presentation of some form of positive identification, containing proof of age, issued by a public officer in the performance of his or her official duties.
(c) No person shall transfer, alter, or deface such an identification card; use the identification card of another; carry or use a false or forged identification card; or obtain an identification card by means of false information.
(d) No person shall purchase, accept delivery or have possession of alcoholic liquor in violation of this Section.
(e) The consumption of alcoholic liquor by any person under 21 years of age is forbidden.
(f) Whoever violates any provisions of this Section shall be guilty of a Class A misdemeanor.
(g) The possession and dispensing, or consumption by a person under 21 years of age of alcoholic liquor in the performance of a religious service or ceremony, or the consumption by a person under 21 years of age under the direct supervision and approval of the parents or parent or those persons standing in loco parentis of such person under 21 years of age in the privacy of a home, is not prohibited by this Act.
(h) The provisions of this Act prohibiting the possession of alcoholic liquor by a person under 21 years of age and dispensing of alcoholic liquor to a person under 21 years of age do not apply in the case of a student under 21 years of age, but 18 years of age or older, who:
(1) tastes, but does not imbibe, alcoholic liquor

only during times of a regularly scheduled course while under the direct supervision of an instructor who is at least 21 years of age and employed by an educational institution described in subdivision (2);

(2) is enrolled as a student in a college,

university, or post-secondary educational institution that is accredited or certified by an agency recognized by the United States Department of Education or a nationally recognized accrediting agency or association, or that has a permit of approval issued by the Board of Higher Education pursuant to the Private Business and Vocational Schools Act of 2012;

(3) is participating in a culinary arts, fermentation

science, food service, or restaurant management degree program of which a portion of the program includes instruction on responsible alcoholic beverage serving methods modeled after the Beverage Alcohol Sellers and Server Education and Training (BASSET) curriculum; and

(4) tastes, but does not imbibe, alcoholic liquor for

instructional purposes up to, but not exceeding, 6 times per class as a part of a required course in which the student temporarily possesses alcoholic liquor for tasting, not imbibing, purposes only in a class setting on the campus and, thereafter, the alcoholic liquor is possessed and remains under the control of the instructor.

(i) A law enforcement officer may not charge or otherwise take a person into custody based solely on the commission of an offense that involves alcohol and violates subsection (d) or (e) of this Section if the law enforcement officer, after making a reasonable determination and considering the facts and surrounding circumstances, reasonably believes that all of the following apply:
(1) The law enforcement officer has contact with the

person because that person either:

(A) requested emergency medical assistance for an

individual who reasonably appeared to be in need of medical assistance due to alcohol consumption; or

(B) acted in concert with another person who

requested emergency medical assistance for an individual who reasonably appeared to be in need of medical assistance due to alcohol consumption; however, the provisions of this subparagraph (B) shall not apply to more than 3 persons acting in concert for any one occurrence.

(2) The person described in subparagraph (A) or (B)

of paragraph (1) of this subsection (i):

(A) provided his or her full name and any other

relevant information requested by the law enforcement officer;

(B) remained at the scene with the individual who

reasonably appeared to be in need of medical assistance due to alcohol consumption until emergency medical assistance personnel arrived; and

(C) cooperated with emergency medical assistance

personnel and law enforcement officers at the scene.

(j) A person who meets the criteria of paragraphs (1) and (2) of subsection (i) of this Section shall be immune from criminal liability for an offense under subsection (d) or (e) of this Section.
(k) A person may not initiate an action against a law enforcement officer based on the officer's compliance or failure to comply with subsection (i) of this Section, except for willful or wanton misconduct.
(Source: P.A. 99-447, eff. 6-1-16; 99-795, eff. 8-12-16.)

(235 ILCS 5/6-21) (from Ch. 43, par. 135)
Sec. 6-21. (a) Every person who is injured within this State, in person or property, by any intoxicated person has a right of action in his or her own name, severally or jointly, against any person, licensed under the laws of this State or of any other state to sell alcoholic liquor, who, by selling or giving alcoholic liquor, within or without the territorial limits of this State, causes the intoxication of such person. Any person at least 21 years of age who pays for a hotel or motel room or facility knowing that the room or facility is to be used by any person under 21 years of age for the unlawful consumption of alcoholic liquors and such consumption causes the intoxication of the person under 21 years of age, shall be liable to any person who is injured in person or property by the intoxicated person under 21 years of age. Any person owning, renting, leasing or permitting the occupation of any building or premises with knowledge that alcoholic liquors are to be sold therein, or who having leased the same for other purposes, shall knowingly permit therein the sale of any alcoholic liquors that have caused the intoxication of any person, shall be liable, severally or jointly, with the person selling or giving the liquors. However, if such building or premises belong to a minor or other person under guardianship the guardian of such person shall be held liable instead of the ward. A married woman has the same right to bring the action and to control it and the amount recovered as an unmarried woman. All damages recovered by a minor under this Act shall be paid either to the minor, or to his or her parent, guardian or next friend as the court shall direct. The unlawful sale or gift of alcoholic liquor works a forfeiture of all rights of the lessee or tenant under any lease or contract of rent upon the premises where the unlawful sale or gift takes place. All actions for damages under this Act may be by any appropriate action in the circuit court. An action shall lie for injuries to either means of support or loss of society, but not both, caused by an intoxicated person or in consequence of the intoxication of any person resulting as hereinabove set out. "Loss of society" means the mutual benefits that each family member receives from the other's continued existence, including love, affection, care, attention, companionship, comfort, guidance, and protection. "Family" includes spouse, children, parents, brothers, and sisters. The action, if the person from whom support or society was furnished is living, shall be brought by any person injured in means of support or society in his or her name for his or her benefit and the benefit of all other persons injured in means of support or society. However, any person claiming to be injured in means of support or society and not included in any action brought hereunder may join by motion made within the times herein provided for bringing such action or the personal representative of the deceased person from whom such support or society was furnished may so join. In every such action the jury shall determine the amount of damages to be recovered without regard to and with no special instructions as to the dollar limits on recovery imposed by this Section. The amount recovered in every such action is for the exclusive benefit of the person injured in loss of support or society and shall be distributed to such persons in the proportions determined by the verdict rendered or judgment entered in the action. If the right of action is settled by agreement with the personal representative of a deceased person from whom support or society was furnished, the court having jurisdiction of the estate of the deceased person shall distribute the amount of the settlement to the person injured in loss of support or society in the proportion, as determined by the court, that the percentage of dependency of each such person upon the deceased person bears to the sum of the percentages of dependency of all such persons upon the deceased person. For all causes of action involving persons injured, killed, or incurring property damage before September 12, 1985, in no event shall the judgment or recovery under this Act for injury to the person or to the property of any person as hereinabove set out exceed $15,000, and recovery under this Act for loss of means of support resulting from the death or injury of any person, as hereinabove set out, shall not exceed $20,000. For all causes of action involving persons injured, killed, or incurring property damage after September 12, 1985 but before July 1, 1998, in no event shall the judgment or recovery for injury to the person or property of any person exceed $30,000 for each person incurring damages, and recovery under this Act for loss of means of support resulting from the death or injury of any person shall not exceed $40,000. For all causes of action involving persons injured, killed, or incurring property damage on or after July 1, 1998, in no event shall the judgment or recovery for injury to the person or property of any person exceed $45,000 for each person incurring damages, and recovery under this Act for either loss of means of support or loss of society resulting from the death or injury of any person shall not exceed $55,000. Beginning in 1999, every January 20, these liability limits shall automatically be increased or decreased, as applicable, by a percentage equal to the percentage change in the consumer price index-u during the preceding 12-month calendar year. "Consumer price index-u" means the index published by the Bureau of Labor Statistics of the United States Department of Labor that measures the average change in prices of goods and services purchased by all urban consumers, United States city average, all items, 1982-84 = 100. The new amount resulting from each annual adjustment shall be determined by the Comptroller and made available via the Comptroller's official website by January 31 of every year and to the chief judge of each judicial circuit. The liability limits at the time at which damages subject to such limits are awarded by final judgment or settlement shall be utilized by the courts. Nothing in this Section bars any person from making separate claims which, in the aggregate, exceed any one limit where such person incurs more than one type of compensable damage, including personal injury, property damage, and loss to means of support or society. However, all persons claiming loss to means of support or society shall be limited to an aggregate recovery not to exceed the single limitation set forth herein for the death or injury of each person from whom support or society is claimed.
Nothing in this Act shall be construed to confer a cause of action for injuries to the person or property of the intoxicated person himself, nor shall anything in this Act be construed to confer a cause of action for loss of means of support or society on the intoxicated person himself or on any person claiming to be supported by such intoxicated person or claiming the society of such person. In conformance with the rule of statutory construction enunciated in the general Illinois saving provision in Section 4 of "An Act to revise the law in relation to the construction of the statutes", approved March 5, 1874, as amended, no amendment of this Section purporting to abolish or having the effect of abolishing a cause of action shall be applied to invalidate a cause of action accruing before its effective date, irrespective of whether the amendment was passed before or after the effective date of this amendatory Act of 1986.
Each action hereunder shall be barred unless commenced within one year next after the cause of action accrued.
However, a licensed distributor or brewer whose only connection with the furnishing of alcoholic liquor which is alleged to have caused intoxication was the furnishing or maintaining of any apparatus for the dispensing or cooling of beer is not liable under this Section, and if such licensee is named as a defendant, a proper motion to dismiss shall be granted.
(b) Any person licensed under any state or local law to sell alcoholic liquor, whether or not a citizen or resident of this State, who in person or through an agent causes the intoxication, by the sale or gift of alcoholic liquor, of any person who, while intoxicated, causes injury to any person or property in the State of Illinois thereby submits such licensed person, and, if an individual, his or her personal representative, to the jurisdiction of the courts of this State for a cause of action arising under subsection (a) above.
Service of process upon any person who is subject to the jurisdiction of the courts of this State, as provided in this subsection, may be made by personally serving the summons upon the defendant outside this State, as provided in the Code of Civil Procedure, as now or hereafter amended, with the same force and effect as though summons had been personally served within this State.
Only causes of action arising under subsection (a) above may be asserted against a defendant in an action in which jurisdiction over him or her is based upon this subsection.
Nothing herein contained limits or affects the right to serve any process in any other manner now or hereafter provided by law.
(Source: P.A. 94-982, eff. 6-30-06.)

(235 ILCS 5/6-22) (from Ch. 43, par. 137)
Sec. 6-22. No person except a manufacturer or distributor, or importing distributor, shall fill or refill, in whole or in part, any original package of alcoholic liquor with the same or any other kind or quality of alcoholic liquor, and it shall be unlawful for any person to have in his possession for sale at retail any bottles, casks or other containers containing alcoholic liquor, except in original packages.
(Source: P.A. 82-783.)

(235 ILCS 5/6-22.5)
Sec. 6-22.5. Infusions.
(a) For purposes of this Section, "infusion" means a spirit where ingredients, including, but not limited to, fruits, spices, or nuts, are added to naturally infuse flavor into the spirit.
(b) A retail licensee that is preparing an infusion for consumption on the premises shall comply with the following requirements:
(1) the infusion shall be mixed and stored on the

premises of the licensee;

(2) the container that the infusion is stored in must

have a lid and be in sanitary condition;

(3) the infusion shall not be aged for more than 14

days;

(4) the infusion must be used or destroyed within 21

days after the end of the aging process;

(5) cleaning records for the container that the

infusion is stored in must be available for inspection by agents of the State Commission; and

(6) the container that the infusion is stored in must

have a label affixed to the container that provides the production date of the infusion, the base spirit of the infusion, the date the infusion will finish the aging process, and the date by which the infusion must be destroyed.

(Source: P.A. 99-46, eff. 7-15-15.)

(235 ILCS 5/6-23) (from Ch. 43, par. 138)
Sec. 6-23. No manufacturer or distributor or importing distributor or foreign importer shall enter into any contract with any person licensed to sell at retail whereby such licensee agrees not to sell any alcoholic liquors manufactured or distributed by any other manufacturer or distributor or importing distributor or foreign importer, and any provision in any contract violative of this Section shall render the whole of such contract void and no action shall be brought thereon in any court. However, nothing in this Section shall prohibit the Department of Agriculture from entering into contracts for exclusive facilities upon the State Fair Grounds on an equal basis.
(Source: P.A. 85-142.)

(235 ILCS 5/6-24) (from Ch. 43, par. 139)
Sec. 6-24. Every licensee shall cause his license or licenses to be framed and hung in plain view in a conspicuous place on the licensed premises. An airplane license shall be maintained at the licensee's business premises in Illinois.
(Source: P.A. 82-783.)

(235 ILCS 5/6-24a) (from Ch. 43, par. 139a)
Sec. 6-24a. Display of birth defects warning signs.
(a) The General Assembly finds that there is a need for public information about the risk of birth defects (specifically Fetal Alcohol Syndrome) when women consume alcoholic liquor during pregnancy. The United States Surgeon General has recommended abstinence from alcohol during pregnancy. Since Fetal Alcohol Syndrome and fetal alcohol effects are preventable, the General Assembly finds that it is in the public interest to provide warning about the risk of alcohol-related birth defects at places where alcoholic liquors are sold.
(b) Every holder of a retail license, whether the licensee sells or offers for sale alcoholic liquors for use or consumption on or off the retail license premises, shall cause a sign with the message "GOVERNMENT WARNING: ACCORDING TO THE SURGEON GENERAL, WOMEN SHOULD NOT DRINK ALCOHOLIC BEVERAGES DURING PREGNANCY BECAUSE OF THE RISK OF BIRTH DEFECTS. IF YOU NEED ASSISTANCE FOR SUBSTANCE ABUSE, PLEASE CALL THE OFFICE OF ALCOHOLISM AND SUBSTANCE ABUSE (OASA) AT 1-800-843-6154." to be framed and hung in plain view. These signs shall be no larger than 8 1/2 inches by 11 inches.
(c) In the event there is no warning sign posted on the retailer's premises, it shall be the responsibility of the Illinois Liquor Control Commission to furnish the retailer with a warning sign. The retailer shall have 30 days from receipt of the warning sign to post it on the licensed premises. Thereafter, a retailer who violates this Section is subject to a written warning for the first violation. For a second or subsequent violation, the retailer shall pay a fine of at least $20 but not more than $100 for each such violation. For the third and subsequent violations, each day the activity continues shall be a separate violation.
(Source: P.A. 96-387, eff. 1-1-10.)

(235 ILCS 5/6-25) (from Ch. 43, par. 142)
Sec. 6-25. No person shall receive a local license to sell alcoholic liquor upon any premises as a restaurant nor as a club unless it has the qualifications respectively described in Sections 1-3.23 and 1-3.24. No restaurant, licensed as such, shall sell alcoholic liquor except with meals.
(Source: P.A. 82-783.)

(235 ILCS 5/6-26) (from Ch. 43, par. 144a)
Sec. 6-26. Minimum size of container for spirits. No unmixed spirits shall be sold or offered for sale at retail for consumption on the premises, except in a container having a minimum capacity of at least one fluid ounce and which contains at the time of sale at least one fluid ounce of the beverage being sold. The provisions of this Section shall not prohibit the sale of unmixed spirits on boats or railroad cars licensed to sell liquor for consumption on the premises in containers regularly used and having a smaller fluid capacity.
(Source: P.A. 89-250, eff. 1-1-96.)

(235 ILCS 5/6-27) (from Ch. 43, par. 144c)
Sec. 6-27. Licensing of seller and server education programs.
(a) Any program designed to educate or train employees who sell or serve alcoholic beverages at retail to identify and address persons displaying problems with alcohol misuse or abuse shall be licensed by the State Commission.
(b) A seller and server education program license in effect on the effective date of this amendatory Act of the 91st General Assembly shall remain in effect until June 30, 2000.
(Source: P.A. 91-922, eff. 7-7-00.)

(235 ILCS 5/6-27.1)
Sec. 6-27.1. Responsible alcohol service server training.
(a) Unless issued a valid server training certificate between July 1, 2012 and July 1, 2015 by a certified Beverage Alcohol Sellers and Servers Education and Training (BASSET) trainer, all alcohol servers in Cook County are required to obtain and complete training in basic responsible alcohol service as outlined in 77 Ill. Adm. Code 3500, as those provisions exist on July 1, 2015 (the effective date of Public Act 98-939), by July 1, 2015 or within 120 days after the alcohol server begins his or her employment, whichever is later. All alcohol servers in a county, other than Cook County, with a population of 200,000 inhabitants or more are required to obtain and complete training in basic responsible alcohol service as outlined in 77 Ill. Adm. Code 3500, as those provisions exist on July 1, 2015 (the effective date of Public Act 98-939), by July 1, 2016 or within 120 days after the alcohol server begins his or her employment, whichever is later. All alcohol servers in a county with a population of more than 30,000 inhabitants and less than 200,000 inhabitants are required to obtain and complete training in basic responsible alcohol service as outlined in 77 Ill. Adm. Code 3500, as those provisions exist on July 1, 2015 (the effective date of Public Act 98-939), by July 1, 2017 or within 120 days after the alcohol server begins his or her employment, whichever is later. All alcohol servers in counties with a population of 30,000 inhabitants or less are required to obtain and complete training in basic responsible alcohol service as outlined in 77 Ill. Adm. Code 3500, as those provisions exist on July 1, 2015 (the effective date of Public Act 98-939), by July 1, 2018 or within 120 days after the alcohol server begins his or her employment, whichever is later.
There is no limit to the amount of times a server may take the training. A certificate of training belongs to the server, and a server may transfer a certificate of training to a different employer, but shall not transfer a certificate of training to another server. Proof that an alcohol server has been trained must be available upon reasonable request by State law enforcement officials. For the purpose of this Section, "alcohol servers" means persons who sell or serve open containers of alcoholic beverages at retail and anyone whose job description entails the checking of identification for the purchase of open containers of alcoholic beverages at retail or for entry into the licensed premises. The definition does not include (i) a distributor or importing distributor conducting product sampling as authorized in Section 6-31 of this Act or a registered tasting representative, as provided in 11 Ill. Adm. Code 100.40, conducting a tasting, as defined in 11 Ill. Adm. Code 100.10; (ii) a volunteer serving alcoholic beverages at a charitable function; or (iii) an instructor engaged in training or educating on the proper technique for using a system that dispenses alcoholic beverages.
(b) Responsible alcohol service training must cover and assess knowledge of the topics noted in 77 Ill. Adm. Code 3500.155.
(c) Beginning on the effective date of this amendatory Act of the 98th General Assembly, but no later than October 1, 2015, all existing BASSET trainers who are already BASSET certified as of the effective date of this amendatory Act of the 98th General Assembly shall be recertified by the State Commission and be required to comply with the conditions for server training set forth in this amendatory Act of the 98th General Assembly.
(d) Training modules and certificate program plans must be approved by the State Commission. All documents, materials, or information related to responsible alcohol service training program approval that are submitted to the State Commission are confidential and shall not be open to public inspection or dissemination and are exempt from disclosure.
The State Commission shall only approve programs that meet the following criteria:
(1) the training course covers the content specified

in 77 Ill. Adm. Code 3500.155;

(2) if the training course is classroom-based, the

classroom training is at least 4 hours, is available in English and Spanish, and includes a test;

(3) if the training course is online or

computer-based, the course is designed in a way that ensures that no content can be skipped, is interactive, has audio for content for servers that have a disability, and includes a test;

(4) training and testing is based on a job task

analysis that clearly identifies and focuses on the knowledge, skills, and abilities needed to responsibly serve alcoholic beverages and is developed using best practices in instructional design and exam development to ensure that the program is fair and legally defensible;

(5) training and testing is conducted by any means

available, including, but not limited to, online, computer, classroom, or live trainers; and

(6) the program must provide access on a

24-hour-per-day, 7-days-per-week basis for certificate verification for State Commission, State law enforcement officials, and employers to be able to verify certificate authenticity.

(e) Nothing in subsection (d) of this Section shall be construed to require a program to use a test administrator or proctor.
(f) A certificate issued from a BASSET-licensed training program shall be accepted as meeting the training requirements for all server license and permit laws and ordinances in the State.
(g) A responsible alcohol service training certificate from a BASSET-licensed program shall be valid for 3 years.
(h) The provisions of this Section shall apply beginning July 1, 2015. From July 1, 2015 through December 31, 2015, enforcement of the provisions of this Section shall be limited to education and notification of the requirements to encourage compliance.
(i) The provisions of this Section do not apply to a special event retailer.
(Source: P.A. 98-939, eff. 7-1-15; 99-46, eff. 7-15-15.)

(235 ILCS 5/6-27.5)
Sec. 6-27.5. Mandatory schedule of prices. All retail licensees shall maintain a schedule of the prices charged for all drinks of alcoholic liquor to be served and consumed on the licensed premises or in any room or part thereof. Whenever a hotel or multi-use establishment which holds a valid retailer's license operates on its premises more than one establishment at which drinks of alcoholic liquor are sold at retail, the hotel or multi-use establishment shall maintain at each such establishment a separate schedule of the prices charged for such drinks at that establishment.
(Source: P.A. 99-46, eff. 7-15-15.)

(235 ILCS 5/6-28) (from Ch. 43, par. 144d)
Sec. 6-28. Prohibited happy hours.
(a) (Blank).
(b) No retail licensee or employee or agent of such licensee shall:
(1) sell more than one drink of alcoholic liquor for

the price of one drink of alcoholic liquor;

(2) sell, offer to sell or serve to any person an

unlimited number of drinks of alcoholic liquor during any set period of time for a fixed price, except at private functions not open to the general public or as provided in Section 6-28.5 of this Act;

(3) (blank);
(4) increase the volume of alcoholic liquor contained

in a drink, or the size of a drink of alcoholic liquor, without increasing proportionately the price regularly charged for the drink on that day;

(5) encourage or permit, on the licensed premises,

any game or contest which involves drinking alcoholic liquor or the awarding of drinks of alcoholic liquor as prizes for such game or contest on the licensed premises; or

(6) advertise or promote in any way, whether on or

off the licensed premises, any of the practices prohibited under paragraphs (1) through (5).

(c) (Blank).
(d) A violation of this Section shall be grounds for suspension or revocation of the retailer's license as provided by this Act. The State Commission may not enforce any trade practice policy or other rule that was not adopted in accordance with the Illinois Administrative Procedure Act.
(Source: P.A. 98-571, eff. 8-27-13; 99-46, eff. 7-15-15.)

(235 ILCS 5/6-28.5)
Sec. 6-28.5. Permitted happy hours and meal packages, party packages, and entertainment packages.
(a) As used in this Section:
"Dedicated event space" means a room or rooms or other clearly delineated space within a retail licensee's premises that is reserved for the exclusive use of party package invitees during the entirety of a party package. Furniture, stanchions and ropes, or other room dividers may be used to clearly delineate a dedicated event space.
"Meal package" means a food and beverage package, which may or may not include entertainment, where the service of alcoholic liquor is an accompaniment to the food, including, but not limited to, a meal, tour, tasting, or any combination thereof for a fixed price by a retail licensee or any other licensee operating within a sports facility, restaurant, winery, brewery, or distillery.
"Party package" means a private party, function, or event for a specific social or business occasion, either arranged by invitation or reservation for a defined number of individuals, that is not open to the general public and where attendees are served both food and alcohol for a fixed price in a dedicated event space.
(b) A retail licensee may:
(1) offer free food or entertainment at any time;
(2) include drinks of alcoholic liquor as part of a

meal package;

(3) sell or offer for sale a party package only if

the retail licensee:

(A) offers food in the dedicated event space;
(B) limits the party package to no more than 3

hours;

(C) distributes wristbands, lanyards, shirts, or

any other such wearable items to identify party package attendees so the attendees may be granted access to the dedicated event space; and

(D) excludes individuals not participating in the

party package from the dedicated event space;

(4) include drinks of alcoholic liquor as part of a

hotel package;

(5) negotiate drinks of alcoholic liquor as part of a

hotel package;

(6) provide room service to persons renting rooms at

a hotel;

(7) sell pitchers (or the equivalent, including, but

not limited to, buckets of bottled beer), carafes, or bottles of alcoholic liquor which are customarily sold in such manner, or sell bottles of spirits;

(8) advertise events permitted under this Section;
(9) include drinks of alcoholic liquor as part of an

entertainment package where the licensee is separately licensed by a municipal ordinance that (A) restricts dates of operation to dates during which there is an event at an adjacent stadium, (B) restricts hours of serving alcoholic liquor to 2 hours before the event and one hour after the event, (C) restricts alcoholic liquor sales to beer and wine, (D) requires tickets for admission to the establishment, and (E) prohibits sale of admission tickets on the day of an event and permits the sale of admission tickets for single events only; and

(10) discount any drink of alcoholic liquor during a

specified time period only if:

(A) the price of the drink of alcoholic liquor is

not changed during the time that it is discounted;

(B) the period of time during which any drink of

alcoholic liquor is discounted does not exceed 4 hours per day and 15 hours per week; however, this period of time is not required to be consecutive and may be divided by the licensee in any manner;

(C) the drink of alcoholic liquor is not

discounted between the hours of 10:00 p.m. and the licensed premises' closing hour; and

(D) notice of the discount of the drink of

alcoholic liquor during a specified time is posted on the licensed premises or on the licensee's publicly available website at least 7 days prior to the specified time.

(c) A violation of this Section shall be grounds for suspension or revocation of the retailer's license as provided by this Act. The State Commission may not enforce any trade practice policy or other rule that was not adopted in accordance with the Illinois Administrative Procedure Act.
(d) All licensees affected by this Section must also comply with Sections 6-16, 6-21, and 6-27.1 of this Act.
(Source: P.A. 99-46, eff. 7-15-15; 100-201, eff. 8-18-17.)

(235 ILCS 5/6-29) (from Ch. 43, par. 144e)
Sec. 6-29. Winery shipper's license.
(a) The General Assembly declares that the following is the intent of this Section:
(1) To authorize direct shipment of wine by an

out-of-state maker of wine on the same basis permitted an in-state maker of wine pursuant to the authority of the State under the provisions of Section 2 of the Twenty-First Amendment to the United States Constitution and in conformance with the United States Supreme Court decision decided on May 16, 2005 in Granholm v. Heald.

(2) To reaffirm that the General Assembly's findings

and declarations that selling alcoholic liquor through various direct marketing means such as catalogs, newspapers, mailings, and the Internet directly to consumers of this State poses a serious threat to the State's efforts to further temperance and prevent youth from accessing alcoholic liquor and the expansion of youth access to additional types of alcoholic liquors.

(3) To maintain the State's broad powers granted by

Section 2 of the Twenty-First Amendment to the United States Constitution to control the importation or sale of alcoholic liquor and its right to structure its alcoholic liquor distribution system.

(4) To ensure that the General Assembly, by

authorizing limited direct shipment of wine to meet the directives of the United States Supreme Court, does not intend to impair or modify the State's distribution of wine through distributors or importing distributors, but only to permit limited shipment of wine for personal use.

(5) To provide that, in the event that a court of

competent jurisdiction declares or finds that this Section, which is enacted to conform Illinois law to the United States Supreme Court decision, is invalid or unconstitutional, the Illinois General Assembly at its earliest general session shall conduct hearings and study methods to conform to any directive or order of the court consistent with the temperance and revenue collection purposes of this Act.

(b) Notwithstanding any other provision of law, a wine shipper licensee may ship, for personal use and not for resale, not more than 12 cases of wine per year to any resident of this State who is 21 years of age or older.
(b-3) Notwithstanding any other provision of law, sale and shipment by a winery shipper licensee pursuant to this Section shall be deemed to constitute a sale in this State.
(b-5) The shipping container of any wine shipped under this Section shall be clearly labeled with the following words: "CONTAINS ALCOHOL. SIGNATURE OF A PERSON 21 YEARS OF AGE OR OLDER REQUIRED FOR DELIVERY. PROOF OF AGE AND IDENTITY MUST BE SHOWN BEFORE DELIVERY.". This warning must be prominently displayed on the packaging. A licensee shall require the transporter or common carrier that delivers the wine to obtain the signature of a person 21 years of age or older at the delivery address at the time of delivery. At the expense of the licensee, the licensee shall receive a delivery confirmation from the express company, common carrier, or contract carrier indicating the location of the delivery, time of delivery, and the name and signature of the individual 21 years of age or older who accepts delivery. The Commission shall design and create a label or approve a label that must be affixed to the shipping container by the licensee.
(c) No broker within this State shall solicit consumers to engage in direct wine shipments under this Section.
(d) It is not the intent of this Section to impair the distribution of wine through distributors or importing distributors, but only to permit shipments of wine for personal use.
(Source: P.A. 95-634, eff. 6-1-08.)

(235 ILCS 5/6-29.1)
Sec. 6-29.1. Direct shipments of alcoholic liquor.
(a) The General Assembly makes the following findings:
(1) The General Assembly of Illinois, having reviewed

this Act in light of the United States Supreme Court's 2005 decision in Granholm v. Heald, has determined to conform that law to the constitutional principles enunciated by the Court in a manner that best preserves the temperance, revenue, and orderly distribution values of this Act.

(2) Minimizing automobile accidents and fatalities,

domestic violence, health problems, loss of productivity, unemployment, and other social problems associated with dependency and improvident use of alcoholic beverages remains the policy of Illinois.

(3) To the maximum extent constitutionally feasible,

Illinois desires to collect sufficient revenue from excise and use taxes on alcoholic beverages for the purpose of responding to such social problems.

(4) Combined with family education and individual

discipline, retail validation of age, and assessment of the capacity of the consumer remains the best pre-sale social protection against the problems associated with the abuse of alcoholic liquor.

(5) Therefore, the paramount purpose of this

amendatory Act is to continue to carefully limit direct shipment sales of wine produced by makers of wine and to continue to prohibit such direct shipment sales for spirits and beer.

For these reasons, the Commission shall establish a system to notify the out-of-state trade of this prohibition and to detect violations. The Commission shall request the Attorney General to extradite any offender.
(b) Pursuant to the Twenty-First Amendment of the United States Constitution allowing states to regulate the distribution and sale of alcoholic liquor and pursuant to the federal Webb-Kenyon Act declaring that alcoholic liquor shipped in interstate commerce must comply with state laws, the General Assembly hereby finds and declares that selling alcoholic liquor from a point outside this State through various direct marketing means, such as catalogs, newspapers, mailers, and the Internet, directly to residents of this State poses a serious threat to the State's efforts to prevent youths from accessing alcoholic liquor; to State revenue collections; and to the economy of this State.
Any person manufacturing, distributing, or selling alcoholic liquor who knowingly ships or transports or causes the shipping or transportation of any alcoholic liquor from a point outside this State to a person in this State who does not hold a manufacturer's, distributor's, importing distributor's, or non-resident dealer's license issued by the Liquor Control Commission, other than a shipment of sacramental wine to a bona fide religious organization, a shipment authorized by Section 6-29, subparagraph (17) of Section 3-12, or any other shipment authorized by this Act, is in violation of this Act.
The Commission, upon determining, after investigation, that a person has violated this Section, shall give notice to the person by certified mail to cease and desist all shipments of alcoholic liquor into this State and to withdraw from this State within 5 working days after receipt of the notice all shipments of alcoholic liquor then in transit. A person who violates the cease and desist notice is subject to the applicable penalties in subsection (a) of Section 10-1 of this Act.
(Source: P.A. 99-904, eff. 1-1-17.)

(235 ILCS 5/6-30) (from Ch. 43, par. 144f)
Sec. 6-30. Notwithstanding any other provision of this Act, the Illinois Gaming Board shall have exclusive authority to establish the hours for sale and consumption of alcoholic liquor on board a riverboat during riverboat gambling excursions conducted in accordance with the Riverboat Gambling Act.
(Source: P.A. 87-826.)

(235 ILCS 5/6-31)
Sec. 6-31. Product sampling.
(a) Retailer, distributor, importing distributor, manufacturer and nonresident dealer licensees may conduct product sampling for consumption at a licensed retail location. Up to 3 samples, consisting of no more than (i) 1/4 ounce of distilled spirits, (ii) one ounce of wine, or (iii) 2 ounces of beer may be served to a consumer in one day.
(b) Notwithstanding the provisions of subsection (a), an on-premises retail licensee may offer for sale and serve more than one drink per person for sampling purposes. In any event, all provisions of Section 6-28 shall apply to an on-premises retail licensee that conducts product sampling.
(c) A craft distiller tasting permit licensee may conduct product sampling of distilled spirits for consumption at the location specified in the craft distiller tasting permit license. Up to 3 samples, consisting of no more than 1/4 ounce of distilled spirits, may be served to a consumer in one day.
(Source: P.A. 99-46, eff. 7-15-15; 99-902, eff. 8-26-16.)

(235 ILCS 5/6-32)
Sec. 6-32. Safety provisions.
(a) A retailers on premise consumption licensee may not permit the use of any pyrotechnic device within its licensed premises without the prior authorization of the Illinois State Fire Marshal. A retailers on premise consumption licensee, or any agent or employee of that licensee, may not use mace, pepper spray, or any other toxic air-released compound within its licensed premises. Violation of this subsection (a) by any licensee or any employee or agent of a licensee is a Class 4 felony.
(b) No person may impede any person who is attempting to exit the premises of a retailers on premise consumption licensee due to an emergency that constitutes a threat to the health or safety of persons within the licensed premises. For the purpose of this Section, the term "impede a person who is attempting to exit" includes physically restraining the person or blocking or locking an exit while the licensed premises is open to the public. Violation of this subsection (b) is a Class 4 felony.
(c) A retailers on premise consumption licensee with an authorized capacity (i) of at least 250 persons, (ii) set by the State Fire Marshal, or (iii) set by local ordinance, whichever is lowest, must place a panic bar on each exit of its licensed premises. A retailers on premise consumption licensee with an authorized capacity of at least 500 persons that conducts live entertainment within its licensed premises must, before the commencement of the live entertainment, make an announcement to the patrons of the licensed premises that generally informs those patrons of the locations of exits and fire escapes at the licensed premises.
(Source: P.A. 93-551, eff. 8-19-03.)

(235 ILCS 5/6-33)
Sec. 6-33. Sealing and removal of open wine bottles from a restaurant or winery. Notwithstanding any other provision of this Act, a restaurant licensed to sell alcoholic liquor in this State may permit a patron to remove one unsealed and partially consumed bottle of wine for off-premise consumption provided that the patron has purchased a meal and consumed a portion of the bottle of wine with the meal on the restaurant premises. Notwithstanding any other provision of this Act, a winery licensed to sell alcoholic liquor in this State may permit a patron to remove one unsealed and partially consumed bottle of wine for off-premise consumption. A partially consumed bottle of wine that is to be removed from the premises pursuant to this Section shall be securely sealed by the licensee or an agent of the licensee prior to removal from the premises and placed in a transparent one-time use tamper-proof bag. The licensee or agent of the licensee shall provide a dated receipt for the bottle of wine to the patron. Wine that is resealed in accordance with the provisions of this Section and not tampered with and transported in accordance with the restrictions of subsections (a) and (b) of Section 11-502 of the Illinois Vehicle Code shall not be deemed to violate Section 11-502 of the Illinois Vehicle Code.
(Source: P.A. 98-145, eff. 1-1-14.)

(235 ILCS 5/6-34)
Sec. 6-34. Alcohol without liquid machines.
(a) No person shall bring into this State for use or sale any alcohol without liquid machine.
(b) For the purposes of this Section, "alcohol without liquid machine" means a device designed or marketed for the purposes of mixing alcohol with oxygen or another gas to produce a mist for inhalation for recreational purposes.
(Source: P.A. 94-745, eff. 5-8-06; 95-331, eff. 8-21-07.)

(235 ILCS 5/6-34.5)
Sec. 6-34.5. Powdered alcohol.
(a) For the purposes of this Section, "powdered alcohol" means any powder or crystalline substance containing alcohol, as defined in Section 1-3.01 of this Act, produced for human consumption.
(b) No person shall sell, offer for sale, or deliver, receive, or purchase for resale in this State any product consisting of or containing powdered alcohol.
(c) Any person who knowingly violates this Section is guilty of a Class A misdemeanor for a first offense and a Class 4 felony for a second or subsequent offense.
(Source: P.A. 99-51, eff. 1-1-16.)

(235 ILCS 5/6-35)
Sec. 6-35. Alcopops.
(a) For purposes of this Section, "alcopop" means a flavored alcoholic beverage or flavored malt beverage that includes (i) a malt beverage containing a malt base or beer and added natural or artificial blending material, such as fruit juices, flavors, flavorings, colorings, or preservatives where such blending material constitutes .5% or more of the alcohol by volume contained in the finished beverage; (ii) a beverage containing wine and more than 15% added natural or artificial blending material, such as fruit juices, flavors, flavorings, or adjuncts, water (plain, carbonated, or sparkling), colorings, or preservatives; (iii) a beverage containing distilled alcohol and added natural or artificial blending material, such as fruit juices, flavors, flavorings, colorings, or preservatives; or (iv) an alcohol malt beverage containing caffeine, guarana, taurine, or ginseng, where the beverage constitutes 0.5% or more of alcohol by volume.
(b) No entity may advertise, promote, or market any alcopop beverages toward children. Advertise, promote, or market includes, but is not limited to the following:
(1) the use of cartoons and youth-orientated photos

in advertising, promotion, packaging, or labeling of alcohol products;

(2) sponsorships of athletic events where the

intended audience is primarily children;

(3) billboards advertising alcopops, as defined in

items (i), (ii), and (iii) of subsection (a) of this Section, placed within 500 feet of schools, public parks, amusement parks, and places of worship; and

(4) the display of any alcopop beverage in any

videogame, theater production, or other live performances where the intended audience is primarily children.

(c) No entity shall sell for consumption an alcohol malt beverage containing caffeine, guarana, taurine, or ginseng, where the beverage constitutes 0.5% or more of alcohol by volume, unless individual containers of the beverage have imprinted on each individual container the following:
(1) the words "contains alcohol"; and
(2) the alcohol content of the beverage.
(d) Any person who violates this Section is guilty of a business offense and shall be fined $500 for a first offense and $1,000 for a second or subsequent offense.
(e) Nothing in this Section shall be construed to be inconsistent with any other provision of this Section or any other State or federal laws, rules, or regulations regarding the labeling of alcoholic beverages.
(Source: P.A. 95-618, eff. 6-1-08; 95-860, eff. 1-1-09.)

(235 ILCS 5/6-36)
Sec. 6-36. Homemade brewed beverages.
(a) No license or permit is required under this Act for the making of homemade brewed beverages or for the possession, transportation, or storage of homemade brewed beverages by any person 21 years of age or older, if all of the following apply:
(1) the person who makes the homemade brewed

beverages receives no compensation;

(2) the homemade brewed beverages are not sold or

offered for sale; and

(3) the total quantity of homemade brewed beverages

made, in a calendar year, by the person does not exceed 100 gallons if the household has only one person 21 years of age or older or 200 gallons if the household has 2 or more persons 21 years of age or older.

(b) A person who makes, possesses, transports, or stores homemade brewed beverages in compliance with the limitations specified in subsection (a) is not a brewer, class 1 brewer, class 2 brewer, wholesaler, retailer, or a manufacturer of beer for the purposes of this Act.
(c) Homemade brewed beverages made in compliance with the limitations specified in subsection (a) may be consumed by the person who made it and his or her family, neighbors, and friends at any private residence or other private location where the possession and consumption of alcohol are permissible under this Act, local ordinances, and other applicable law, provided that the homemade brewed beverages are not made available for consumption by the general public.
(d) Homemade brewed beverages made in compliance with the limitations specified in subsection (a) may be used for purposes of a public exhibition, demonstration, tasting, or sampling with sampling sizes as authorized by Section 6-31, if the event is held at a private residence or at a location other than a retail licensed premises. If the public event is not held at a private residence, the event organizer shall obtain a homebrewer special event permit for each location, and is subject to the provisions in subsection (a) of Section 6-21. Homemade brewed beverages used for purposes described in this subsection (d), including the submission or consumption of the homemade brewed beverages, are not considered sold or offered for sale under this Act. A public exhibition, demonstration, tasting, or sampling with sampling sizes as authorized by Section 6-31 held by a licensee on a location other than a retail licensed premises may require an admission charge to the event, but no separate or additional fee may be charged for the consumption of a person's homemade brewed beverages at the public exhibition, demonstration, tasting, or sampling with sampling sizes as authorized by Section 6-31. Event admission charges that are collected may be partially used to provide prizes to makers of homemade brewed beverages, but the admission charges may not be divided in any fashion among the makers of the homemade brewed beverages who participate in the event. Homemade brewed beverages used for purposes described in this subsection (d) are not considered sold or offered for sale under this Act if a maker of homemade brewed beverages receives free event admission or discounted event admission in return for the maker's donation of the homemade brewed beverages to an event specified in this subsection (d) that collects event admission charges; free admission or discounted admission to the event is not considered compensation under this Act. No admission fee and no charge for the consumption of a person's homemade brewed beverage may be collected if the public exhibition, demonstration, tasting, or sampling with sampling sizes as authorized by Section 6-31 is held at a private residence.
(e) A person who is not a licensee under this Act may at a private residence, and a person who is a licensee under this Act may on the licensed premises, conduct, sponsor, or host a contest, competition, or other event for the exhibition, demonstration, judging, tasting, or sampling of homemade brewed beverages made in compliance with the limitations specified in subsection (a), if the person does not sell the homemade brewed beverages and, unless the person is the brewer of the homemade brewed beverages, does not acquire any ownership interest in the homemade brewed beverages. If the contest, competition, exhibition, demonstration, or judging is not held at a private residence, the consumption of the homemade brewed beverages is limited to qualified judges and stewards as defined by a national or international beer judging program, who are identified by the event organizer in advance of the contest, competition, exhibition, demonstration, or judging. Homemade brewed beverages used for the purposes described in this subsection (e), including the submission or consumption of the homemade brewed beverages, are not considered sold or offered for sale under this Act and any prize awarded at a contest or competition or as a result of an exhibition, demonstration, or judging is not considered compensation under this Act. An exhibition, demonstration, judging, contest, or competition held by a licensee on a licensed premises may require an admission charge to the event, but no separate or additional fee may be charged for the consumption of a person's homemade brewed beverage at the exhibition, demonstration, judging, contest, or competition. A portion of event admission charges that are collected may be used to provide prizes to makers of homemade brewed beverages, but the admission charges may not be divided in any fashion among the makers of the homemade brewed beverages who participate in the event. Homemade brewed beverages used for purposes described in this subsection (e) are not considered sold or offered for sale under this Act if a maker of homemade brewed beverages receives free event admission or discounted event admission in return for the maker's donation of the homemade brewed beverages to an event specified in this subsection (e) that collects event admission charges; free admission or discounted admission to the event is not considered compensation under this Act. No admission fee and no charge for the consumption of a person's homemade brewed beverage may be charged if the exhibition, demonstration, judging, contest, or competition is held at a private residence. The fact that a person is acting in a manner authorized by this Section is not, by itself, sufficient to constitute a public nuisance under Section 10-7 of this Act. If the contest, competition, or other event is held on licensed premises, the licensee may allow the homemade brewed beverages to be stored on the premises if the homemade brewed beverages are clearly identified and kept separate from any alcohol beverages owned by the licensee. If the contest, competition, or other event is held on licensed premises, other provisions of this Act not inconsistent with this Section apply.
(f) A commercial enterprise engaged primarily in selling supplies and equipment to the public for use by homebrewers may manufacture homemade brewed beverages for the purpose of tasting the homemade brewed beverages at the location of the commercial enterprise, provided that the homemade brewed beverages are not sold or offered for sale. Homemade brewed beverages provided at a commercial enterprise for tasting under this subsection (f) shall be in compliance with Sections 6-16, 6-21, and 6-31 of this Act. A commercial enterprise engaged solely in selling supplies and equipment for use by homebrewers shall not be required to secure a license under this Act, however, such commercial enterprise shall secure liquor liability insurance coverage in an amount at least equal to the maximum liability amounts set forth in subsection (a) of Section 6-21 of this Act.
(g) Homemade brewed beverages are not subject to Section 8-1 of this Act.
(Source: P.A. 98-55, eff. 7-5-13; 99-78, eff. 7-20-15; 99-448, eff. 8-24-15.)



Article VII - Licenses

(235 ILCS 5/Art. VII heading)

(235 ILCS 5/7-1) (from Ch. 43, par. 145)
Sec. 7-1. An applicant for a retail license from the State Commission shall submit to the State Commission an application in writing under oath stating:
(1) The applicant's name and mailing address;
(2) The name and address of the applicant's business;
(3) If applicable, the date of the filing of the

"assumed name" of the business with the County Clerk;

(4) In case of a copartnership, the date of the

formation of the partnership; in the case of an Illinois corporation, the date of its incorporation; or in the case of a foreign corporation, the State where it was incorporated and the date of its becoming qualified under the Business Corporation Act of 1983 to transact business in the State of Illinois;

(5) The number, the date of issuance and the date of

expiration of the applicant's current local retail liquor license;

(6) The name of the city, village, or county that

issued the local retail liquor license;

(7) The name and address of the landlord if the

premises are leased;

(8) The date of the applicant's first request for a

State liquor license and whether it was granted, denied or withdrawn;

(9) The address of the applicant when the first

application for a State liquor license was made;

(10) The applicant's current State liquor license

number;

(11) The date the applicant began liquor sales at his

place of business;

(12) The address of the applicant's warehouse if he

warehouses liquor;

(13) The applicant's Retailers' Occupation Tax (ROT)

Registration Number;

(14) The applicant's document locator number on his

Federal Special Tax Stamp;

(15) Whether the applicant is delinquent in the

payment of the Retailers' Occupation Tax (Sales Tax), and if so, the reasons therefor;

(16) Whether the applicant is delinquent under the

cash beer law, and if so, the reasons therefor;

(17) In the case of a retailer, whether he is

delinquent under the 30-day credit law, and if so, the reasons therefor;

(18) In the case of a distributor, whether he is

delinquent under the 15-day credit law, and if so, the reasons therefor;

(19) Whether the applicant has made an application

for a liquor license which has been denied, and if so, the reasons therefor;

(20) Whether the applicant has ever had any previous

liquor license suspended or revoked, and if so, the reasons therefor;

(21) Whether the applicant has ever been convicted of

a gambling offense or felony, and if so, the particulars thereof;

(22) Whether the applicant possesses a current

Federal Wagering Stamp, and if so, the reasons therefor;

(23) Whether the applicant, or any other person,

directly in his place of business is a public official, and if so, the particulars thereof;

(24) The applicant's name, sex, date of birth, social

security number, position and percentage of ownership in the business; and the name, sex, date of birth, social security number, position and percentage of ownership in the business of every sole owner, partner, corporate officer, director, manager and any person who owns 5% or more of the shares of the applicant business entity or parent corporations of the applicant business entity; and

(25) That he has not received or borrowed money or

anything else of value, and that he will not receive or borrow money or anything else of value (other than merchandising credit in the ordinary course of business for a period not to exceed 90 days as herein expressly permitted under Section 6-5 hereof), directly or indirectly, from any manufacturer, importing distributor or distributor or from any representative of any such manufacturer, importing distributor or distributor, nor be a party in any way, directly or indirectly, to any violation by a manufacturer, distributor or importing distributor of Section 6-6 of this Act.

In addition to any other requirement of this Section, an applicant for a special use permit license and a special event retailer's license shall also submit (A) proof satisfactory to the Commission that the applicant has a resale number issued under Section 2c of the Retailers' Occupation Tax Act or that the applicant is registered under Section 2a of the Retailers' Occupation Tax Act, (B) proof satisfactory to the Commission that the applicant has a current, valid exemption identification number issued under Section 1g of the Retailers' Occupation Tax Act and a certification to the Commission that the purchase of alcoholic liquors will be a tax-exempt purchase, or (C) a statement that the applicant is not registered under Section 2a of the Retailers' Occupation Tax Act, does not hold a resale number under Section 2c of the Retailers' Occupation Tax Act, and does not hold an exemption number under Section 1g of the Retailers' Occupation Tax Act. The applicant shall also submit proof of adequate dram shop insurance for the special event prior to being issued a license.
In addition to the foregoing information, such application shall contain such other and further information as the State Commission and the local commission may, by rule or regulation not inconsistent with law, prescribe.
If the applicant reports a felony conviction as required under paragraph (21) of this Section, such conviction may be considered by the Commission in accordance with Section 6-2.5 of this Act in determining qualifications for licensing, but shall not operate as a bar to licensing.
If said application is made in behalf of a partnership, firm, association, club or corporation, then the same shall be signed by one member of such partnership or the president or secretary of such corporation or an authorized agent of said partnership or corporation.
All other applications shall be on forms prescribed by the State Commission, and which may exclude any of the above requirements which the State Commission rules to be inapplicable.
(Source: P.A. 100-286, eff. 1-1-18.)

(235 ILCS 5/7-2) (from Ch. 43, par. 146)
Sec. 7-2. License fee payable with applications. All applications to the State Commission shall be accompanied by the deposit of a check or draft drawn on a bank or savings and loan association within this State or United States postal money order in the full amount of the license fee required to be paid for the kind of license applied for, which fee shall be returned to such applicant if such application is denied.
(Source: P.A. 89-250, eff. 1-1-96.)

(235 ILCS 5/7-3) (from Ch. 43, par. 147)
Sec. 7-3. If a licensee shall be convicted of the violation of any of the provisions of this Act, or his license shall be revoked and no appeal is taken from said order of revocation or any appeal taken therefrom is decided adversely to the licensee, said bond (if one is required) shall thereupon be forfeited.
(Source: P.A. 83-1254.)

(235 ILCS 5/7-4) (from Ch. 43, par. 148)
Sec. 7-4. At any time during the pendency of an application the State commission shall have the right to compel the applicant to submit to any examination and to produce any books and records which, in the judgment of the State commission, are material to the determination of whether the applicant is qualified to receive a license under the provisions of this Act, or whether the premises sought to be licensed are suitable for such purposes. The State commission shall also have the right to require the applicant to answer any charges made in any objection to the issuance of the license or made by the chief of police, prosecuting official, mayor or president of cities, towns, and villages or by the sheriff or prosecuting attorney of counties relative to the same. The failure of any applicant to appear at the time and place fixed by the State commission for his examination or to produce books and records requested, unless for good cause shown, shall be deemed to be an admission that the applicant is not qualified to receive a license.
(Source: P.A. 82-783.)

(235 ILCS 5/7-5) (from Ch. 43, par. 149)
Sec. 7-5. The local liquor control commissioner may revoke or suspend any license issued by him if he determines that the licensee has violated any of the provisions of this Act or of any valid ordinance or resolution enacted by the particular city council, president, or board of trustees or county board (as the case may be) or any applicable rule or regulations established by the local liquor control commissioner or the State commission which is not inconsistent with law. Upon notification by the Illinois Department of Revenue, the State Commission, in accordance with Section 3-12, may refuse the issuance or renewal of a license, fine a licensee, or suspend or revoke any license issued by the State Commission if the licensee or license applicant has violated the provisions of Section 3 of the Retailers' Occupation Tax Act. In addition to the suspension, the local liquor control commissioner in any county or municipality may levy a fine on the licensee for such violations. The fine imposed shall not exceed $1000 for a first violation within a 12-month period, $1,500 for a second violation within a 12-month period, and $2,500 for a third or subsequent violation within a 12-month period. Each day on which a violation continues shall constitute a separate violation. Not more than $15,000 in fines under this Section may be imposed against any licensee during the period of his license. Proceeds from such fines shall be paid into the general corporate fund of the county or municipal treasury, as the case may be.
However, no such license shall be so revoked or suspended and no licensee shall be fined except after a public hearing by the local liquor control commissioner with a 3 day written notice to the licensee affording the licensee an opportunity to appear and defend. All such hearings shall be open to the public and the local liquor control commissioner shall reduce all evidence to writing and shall maintain an official record of the proceedings. If the local liquor control commissioner has reason to believe that any continued operation of a particular licensed premises will immediately threaten the welfare of the community he may, upon the issuance of a written order stating the reason for such conclusion and without notice or hearing order the licensed premises closed for not more than 7 days, giving the licensee an opportunity to be heard during that period, except that if such licensee shall also be engaged in the conduct of another business or businesses on the licensed premises such order shall not be applicable to such other business or businesses.
The local liquor control commissioner shall within 5 days after such hearing, if he determines after such hearing that the license should be revoked or suspended or that the licensee should be fined, state the reason or reasons for such determination in a written order, and either the amount of the fine, the period of suspension, or that the license has been revoked, and shall serve a copy of such order within the 5 days upon the licensee.
If the premises for which the license was issued are located outside of a city, village or incorporated town having a population of 500,000 or more inhabitants, the licensee after the receipt of such order of suspension or revocation shall have the privilege within a period of 20 days after the receipt of such order of suspension or revocation of appealing the order to the State commission for a decision sustaining, reversing or modifying the order of the local liquor control commissioner. If the State commission affirms the local commissioner's order to suspend or revoke the license at the first hearing, the appellant shall cease to engage in the business for which the license was issued, until the local commissioner's order is terminated by its own provisions or reversed upon rehearing or by the courts.
If the premises for which the license was issued are located within a city, village or incorporated town having a population of 500,000 or more inhabitants, the licensee shall have the privilege, within a period of 20 days after the receipt of such order of fine, suspension or revocation, of appealing the order to the local license appeal commission and upon the filing of such an appeal by the licensee the license appeal commission shall determine the appeal upon certified record of proceedings of the local liquor commissioner in accordance with the provisions of Section 7-9. Within 30 days after such appeal was heard the license appeal commission shall render a decision sustaining or reversing the order of the local liquor control commissioner.
If the premises for which a license was issued are located within a city, village, or incorporated town having a population of 1,000,000 or more inhabitants and the local liquor control commissioner has evidence that the following criminal activity has occurred inside the licensed premises: the sale of or possession with intent to sell controlled substances or marijuana, the sale of or possession with intent to sell firearms, homicide, criminal sexual assault or criminal sexual abuse, aggravated assault or aggravated battery, then the local liquor control commissioner may, without notice or hearing, and upon the issuance of a written order stating that the continued operation of the licensed premises poses an immediate threat to the health, safety, or welfare of the community, order the licensed premises closed for a period of not more than 30 days, giving the licensee an opportunity to be heard during that period. Upon receipt of evidence of the criminal activity by the local liquor control commissioner, the name of the licensee and the address of the licensed premises where the criminal activity is alleged to have occurred may be submitted by the local liquor control commissioner to the State Commission. If such information is received by the State Commission, then the State Commission must post that information in each of its offices in places available for public inspection not later than the day following the State Commission's receipt of the information. If the licensee is granted a continuance during the period of time the licensed premises is ordered to be closed, the licensed premises shall remain closed until a judgment is entered. Notwithstanding the foregoing, the licensed premises will be allowed to remain open if the criminal activity is timely reported by the licensee, or its agents, pursuant to local ordinance, and the criminal activity shall not be used as a basis for suspension under this Act. A distributor may, in coordination with the local liquor control commissioner and the local police department, remove any product from the licensed premises for which the distributor has not received full payment from the licensee at the time of the closure of the premises. The distributor shall provide the local liquor control commissioner with a document outlining the products for which full payment has not been received.
(Source: P.A. 98-1054, eff. 8-26-14.)

(235 ILCS 5/7-6) (from Ch. 43, par. 150)
Sec. 7-6. All proceedings for the revocation or suspension of licenses of manufacturers, distributors, importing distributors, non-resident dealers, foreign importers, non-beverage users, railroads, airplanes and boats shall be before the State Commission. All such proceedings and all proceedings for the revocation or suspension of a retailer's license before the State commission shall be in accordance with rules and regulations established by it not inconsistent with law. However, no such license shall be so revoked or suspended except after a hearing by the State commission with reasonable notice to the licensee served by registered or certified mail with return receipt requested at least 10 days prior to the hearings at the last known place of business of the licensee and after an opportunity to appear and defend. Such notice shall specify the time and place of the hearing, the nature of the charges, the specific provisions of the Act and rules violated, and the specific facts supporting the charges or violation. The findings of the Commission shall be predicated upon competent evidence. The revocation of a local license shall automatically result in the revocation of a State license. Upon notification by the Illinois Department of Revenue, the State Commission, in accordance with Section 3-12, may refuse the issuance or renewal of a license, fine a licensee, or suspend or revoke any license issued by the State Commission if the licensee or license applicant has violated the provisions of Section 3 of the Retailers' Occupation Tax Act. All procedures for the suspension or revocation of a license, as enumerated above, are applicable to the levying of fines for violations of this Act or any rule or regulation issued pursuant thereto.
(Source: P.A. 95-331, eff. 8-21-07.)

(235 ILCS 5/7-7) (from Ch. 43, par. 151)
Sec. 7-7. Any five residents of the city, village or county shall have the right to file a complaint with the local commission stating that any retailer licensee, subject to the jurisdiction of the local commission, has been or is violating the provisions of this Act or the rules or regulations issued pursuant hereto. Such complaint shall be in writing in the form prescribed by the local commission and shall be signed and sworn to by the parties complaining. The complaint shall state the particular provision, rule or regulation believed to have been violated and the facts in detail upon which belief is based. If the local commission is satisfied that the complaint substantially charges a violation and that from the facts alleged there is reasonable cause for such belief, it shall set the matter for hearing and shall serve notice upon the licensee of the time and place of such hearing and of the particular charge in the complaint.
(Source: P.A. 82-783.)

(235 ILCS 5/7-8) (from Ch. 43, par. 152)
Sec. 7-8. For each city, village or incorporated town having a population of 500,000 or more inhabitants, there is established a license appeal commission consisting of the chairman of the Illinois Liquor Control Commission, the most senior member of the Illinois Liquor Control Commission who is not of the same political party as the chairman, and one person who is a resident of the particular city, village or incorporated town selected by the council or president and board of trustees, as the case may be, who shall serve for a term of 4 years and until his successor is selected and takes office. Neither the mayor, president of the board of trustees, nor any member of the council or board of trustees shall be eligible for membership on a license appeal commission. Each of the 2 members of the Illinois Liquor Control Commission shall receive a $200 per diem for their work on the license appeal commission, and the other member shall receive an annual salary which shall be paid by the particular city, village or incorporated town. The secretary of the Illinois Liquor Control Commission shall be ex-officio the secretary for each license appeal commission.
(Source: P.A. 91-798, eff. 7-9-00; 91-922, eff. 7-7-00.)

(235 ILCS 5/7-9) (from Ch. 43, par. 153)
Sec. 7-9. Except as provided in this Section, any order or action of a local liquor control commissioner levying a fine or refusing to levy a fine on a licensee, granting or refusing to grant a license, revoking or suspending or refusing to revoke or suspend a license or refusing for more than 30 days to grant a hearing upon a complaint to revoke or suspend a license may, within 20 days after notice of such order or action, be appealed by any resident of the political subdivision under the jurisdiction of the local liquor control commissioner or any person interested, to the State Commission.
In any case where a licensee appeals to the State Commission from an order or action of the local liquor control commission having the effect of suspending or revoking a license, denying a renewal application, or refusing to grant a license, the licensee shall resume the operation of the licensed business pending the decision of the State Commission and the expiration of the time allowed for an application for rehearing. If an application for rehearing is filed, the licensee shall continue the operation of the licensed business until the denial of the application or, if the rehearing is granted, until the decision on rehearing.
In any case in which a licensee appeals to the State Commission a suspension or revocation by a local liquor control commissioner that is the second or subsequent such suspension or revocation placed on that licensee within the preceding 12 month period, the licensee shall consider the suspension or revocation to be in effect until a reversal of the local liquor control commissioner's action has been issued by the State Commission and shall cease all activity otherwise authorized by the license. The State Commission shall expedite, to the greatest extent possible, its consideration of any appeal that is an appeal of a second or subsequent suspension or revocation within the past 12 month period.
The appeal shall be limited to a review of the official record of the proceedings of such local liquor control commissioner if the county board, city council or board of trustees, as the case may be, has adopted a resolution requiring that such review be on the record. If such resolution is adopted, a certified official record of the proceedings taken and prepared by a certified court reporter or certified shorthand reporter shall be filed by the local liquor control commissioner within 5 days after notice of the filing of such appeal, if the appellant licensee pays for the cost of the transcript. The State Commission shall review the propriety of the order or action of the local liquor control commissioner and shall consider the following questions:
(a) whether the local liquor control commissioner has

proceeded in the manner provided by law;

(b) whether the order is supported by the findings;
(c) whether the findings are supported by substantial

evidence in the light of the whole record.

The only evidence which may be considered in the review, shall be the evidence found in the certified official record of the proceedings of the local liquor control commissioner. No new or additional evidence shall be admitted or considered. The State Commission shall render a decision affirming, reversing or modifying the order or action reviewed within 30 days after the appeal was heard.
In the event such appeal is from an order of a local liquor control commissioner of a city, village or incorporated town of 500,000 or more inhabitants, granting or refusing to grant a license or refusing for more than 30 days to grant a hearing upon a complaint to revoke or suspend a license, the matter of the propriety of such order or action shall be tried de novo by the license appeal commission as expeditiously as circumstances permit.
In the event such appeal is from an order or action of a local liquor control commissioner of a city, village or incorporated town of 500,000 or more inhabitants, imposing a fine or refusing to impose a fine on a licensee, revoking or suspending or refusing to revoke or suspend a license, the license appeal commission shall determine the appeal by a review of the official record of the proceedings of such local liquor control commissioner. A certified record of the proceedings shall be promptly filed with the license appeal commission by such local liquor control commissioner after notice of the filing of such appeal if the appellant licensee pays for the cost of the transcript and promptly delivers the transcript to the local liquor control commission or its attorney. The review by the license appeal commission shall be limited to the questions:
(a) whether the local liquor control commissioner has

proceeded in the manner provided by law;

(b) whether the order is supported by the findings;
(c) whether the findings are supported by substantial

evidence in the light of the whole record.

No new or additional evidence in support of or in opposition to such order or action under appeal shall be received other than that contained in such record of the proceedings. Within 30 days after such appeal was heard, the license appeal commission shall render its decision in accordance with the provisions of Section 7-5.
In cities, villages and incorporated towns having a population of 500,000 or more inhabitants, appeals from any order or action shall lie to the license appeal commission of such city, village or incorporated town. All of the provisions of this Section and Section 7-10 relative to proceedings upon appeals before the State Commission and relative to appeals from the decisions of the State Commission shall apply also to proceedings upon appeals before any license appeal commission and appeals from the decisions of license appeal commission.
In any trial de novo hearing before the State Commission or license appeal commission, the local liquor control commissioner shall be entitled to 10 days notice and to be heard. All such trial de novo hearings shall be open to the public and the Illinois Liquor Control Commission and the license appeal commission shall reduce all evidence offered thereto to writing.
If after trial de novo hearing or review as provided herein, the State Commission or the license appeal commission (as the case may be) shall decide that the license has been improperly issued, denied, revoked, suspended or refused to be revoked or suspended or a hearing to revoke or suspend has been improperly refused or that the licensee has been improperly fined or not fined, it shall enter an order in conformity with such findings, which order shall be in writing.
A certified copy of the order shall be transmitted to the particular local liquor control commissioner and it shall be the duty of the local liquor control commissioner to take such action as may be necessary to conform with the order.
In any trial de novo hearing before the State Commission or the license appeal commission, the licensee shall submit to examination and produce books and records material to the business conducted under the license in like manner as before the local liquor control commissioner, and the failure of the licensee to submit to such an examination or to produce such books and records, or to appear at the hearing on such appeal, shall constitute an admission that he has violated the provisions of this Act. In the event the appeal is from an order of the local liquor control commissioner denying a renewal application, the licensee shall have on deposit with the local liquor control commissioner an amount sufficient to cover the license fee for the renewal period and any bond that may be required.
(Source: P.A. 88-613, eff. 1-1-95.)

(235 ILCS 5/7-10) (from Ch. 43, par. 154)
Sec. 7-10. A copy of the rule, regulation, order or decision of the State commission or the license appeal commission, in any proceeding before it, certified under the seal of said commission, shall be served upon each party of record to the proceeding before the commission and service upon any attorney of record for any such party shall be deemed service upon such party. Each party appearing before said commission shall enter his appearance and indicate to the commission his address for the service of a copy of any rule, regulation, order, decision or notice and the mailing of a copy of any rule, regulation or order of said commission or of any notice by said commission, in said proceeding, to said party at such address shall be deemed service thereof upon such party.
Within 20 days after the service of any rule, regulation, order or decision of said commission upon any party to the proceeding, such party may apply for a rehearing in respect to any matters determined by said commission. If a rehearing is granted, the commission shall hold the rehearing and render a decision within 20 days from the filing of the application for rehearing with the secretary of the commission. The time for holding such rehearing and rendering a decision may be extended for a period not to exceed 30 days, for good cause shown, and by notice in writing to all parties of interest. No action for the judicial review of any decision of said commission shall be allowed unless the party commencing such action has first filed an application for a rehearing and the commission has acted upon said application. Only one rehearing may be granted by the commission on application of any one party.
(Source: P.A. 82-783.)

(235 ILCS 5/7-11) (from Ch. 43, par. 154a)
Sec. 7-11. Judicial review. All final administrative decisions of the State Commission under this Act shall be subject to judicial review pursuant to the provisions of the Administrative Review Law and the rules adopted pursuant thereto. Judicial review may be requested by any party in interest, including but not limited to the local liquor control commissioner. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 86-1279.)

(235 ILCS 5/7-12) (from Ch. 43, par. 155)
Sec. 7-12. Whenever any licensee shall have been convicted by any court of a wilful violation of any of the provisions of this Act, he shall, in addition to the penalties for such offense, incur a forfeiture of his state and local license and all moneys that have been paid therefor; the local commission shall thereupon revoke his license or the State commission shall revoke his license as the case may be.
(Source: P.A. 82-783.)

(235 ILCS 5/7-13) (from Ch. 43, par. 156)
Sec. 7-13. Granting licenses after revocation; waiting period; discretion. When any license shall have been revoked for any cause, no license shall be granted to any person for the period of one year thereafter for the conduct of the business of manufacturing, distributing, or selling alcoholic liquor in the premises described in the revoked license unless the revocation order has been vacated or unless the revocation order was entered as to the licensee only.
Nothing in this Section shall prohibit the issuance of a retail license authorizing the sale of alcoholic liquor incidental to a restaurant if (1) the primary business of the restaurant consists of the sale of food where the sale of liquor is incidental to the sale of food and the applicant is a completely new owner of the restaurant, (2) the immediately prior owner or operator of the premises where the restaurant is located operated the premises as a restaurant and held a valid retail license authorizing the sale of alcoholic liquor at the restaurant for at least part of the 24 months before the change of ownership, and (3) the restaurant is located 75 or more feet from a school.
(Source: P.A. 91-623, eff. 1-1-00.)

(235 ILCS 5/7-14) (from Ch. 43, par. 157)
Sec. 7-14. Separate license for each premise; transfer to other premises. Licenses issued hereunder apply only to the premises described in the application and in the license issued thereon, and only one location shall be so described in each license. After a license has been granted for particular premises, the State Commission or the local commissioner, as the case may be, upon proper showing, may endorse upon said license permission to abandon the premises therein described and remove therefrom to other premises approved by him or it, but in order to obtain such approval the licensee shall file with the State Commission and local commissioner a request in writing and a statement under oath which shall show that the premises to which removal is to be made comply in all respects with the requirements of this Act. A transfer may only be requested to a premise within the same jurisdiction that issued the original local liquor license.
(Source: P.A. 89-250, eff. 1-1-96.)



Article VIIA - Warehouses

(235 ILCS 5/Art. VIIA heading)

(235 ILCS 5/7A-1) (from Ch. 43, par. 157a)
Sec. 7A-1. For the purposes of this Article:
"Warehouse" means any room, house, structure, building, place, yard or protected enclosure wherein personal property belonging to another is stored for a compensation.
"Warehouseman" means any person, firm, partnership, association or corporation owning, controlling, operating, managing or leasing any warehouse within this State.
"For compensation" means any direct or indirect charge for storage.
(Source: P.A. 82-783.)

(235 ILCS 5/7A-2) (from Ch. 43, par. 157b)
Sec. 7A-2. On and after August 1, 1937, it shall be unlawful for any warehouseman to receive, hold, store or deliver any alcoholic liquors without a certificate of registration from the Department. Application for a certificate of registration shall be made to the Department and shall state: (1) The name of the applicant; (2) the address of his warehouse (if he operates more than one such warehouse, he shall state the address of each such warehouse). Upon the receipt of the application in proper form, the Department shall issue to such applicant a certificate of registration bearing a distinctive number which he shall conspicuously display on the premises for which it is issued. The applications shall be made on forms prepared and furnished by the Department and shall contain such other information as the Department may reasonably require to carry out the provisions of this Act.
(Source: P.A. 82-783.)

(235 ILCS 5/7A-3) (from Ch. 43, par. 157c)
Sec. 7A-3. It shall be unlawful for any person to store any alcoholic liquors with or deliver any alcoholic liquors to any warehouseman who has not received a certificate of registration from the Department.
(Source: P.A. 82-783.)

(235 ILCS 5/7A-4) (from Ch. 43, par. 157d)
Sec. 7A-4. On or before the fifteenth day of each calendar month, every warehouseman holding a certificate of registration under this Article shall file a return with the Department covering the preceding calendar month stating:
1. The name of the warehouseman and the number of his certificate of registration;
2. The address of the warehouse;
3. The name and address of each person from whom any alcoholic liquors were actually or constructively received by him as a warehouseman, the date on which same were so received, the number and size of the containers in which any alcoholic liquors were so received, and the number and size of the containers to the credit of each such person at the end of the preceding calendar month; and
4. The name and address of each person to whom any alcoholic liquors were actually or constructively delivered by him as a warehouseman, the date on which same were so delivered, the number and size of the containers in which any alcoholic liquors were so delivered and from whom any alcoholic liquors so delivered were actually or constructively received.
(Source: P.A. 82-783.)

(235 ILCS 5/7A-5) (from Ch. 43, par. 157e)
Sec. 7A-5. Each warehouseman included in this Article shall keep or cause to be kept, at his registered address, a record showing all alcoholic liquors actually or constructively received by him as a warehouseman, held, stored or actually or constructively delivered by him as a warehouseman, the name and address of the person depositing same, the name and address of the person to whom delivered and any other information necessary to the proper conduct of such warehouse. Such records shall, at all times during business hours of the day, be subject to inspection by the Department or its duly authorized agents and employees. Such records shall be preserved for a period of two (2) years, unless the Department, in writing, authorizes their destruction or disposal at an earlier date. Such records, reflecting business done at any time after July 1, 1945, shall be preserved for a period of three (3) years, unless the Department, in writing, authorizes their destruction or disposal at an earlier date.
(Source: P.A. 82-783.)

(235 ILCS 5/7A-6) (from Ch. 43, par. 157f)
Sec. 7A-6. Any person who violates any of the provisions of this Article or any of the rules and regulations of the Department for the administration and enforcement of the provisions of this Article is guilty of a Class B misdemeanor. In case of a continuing violation each day's continuance thereof shall be a separate and distinct offense.
(Source: P.A. 82-783.)



Article VIII - Taxation Of Liquor

(235 ILCS 5/Art. VIII heading)

(235 ILCS 5/8-1)
Sec. 8-1. A tax is imposed upon the privilege of engaging in business as a manufacturer or as an importing distributor of alcoholic liquor other than beer at the rate of $0.185 per gallon until September 1, 2009 and $0.231 per gallon beginning September 1, 2009 for cider containing not less than 0.5% alcohol by volume nor more than 7% alcohol by volume, $0.73 per gallon until September 1, 2009 and $1.39 per gallon beginning September 1, 2009 for wine other than cider containing less than 7% alcohol by volume, and $4.50 per gallon until September 1, 2009 and $8.55 per gallon beginning September 1, 2009 on alcohol and spirits manufactured and sold or used by such manufacturer, or as agent for any other person, or sold or used by such importing distributor, or as agent for any other person. A tax is imposed upon the privilege of engaging in business as a manufacturer of beer or as an importing distributor of beer at the rate of $0.185 per gallon until September 1, 2009 and $0.231 per gallon beginning September 1, 2009 on all beer manufactured and sold or used by such manufacturer, or as agent for any other person, or sold or used by such importing distributor, or as agent for any other person. Any brewer manufacturing beer in this State shall be entitled to and given a credit or refund of 75% of the tax imposed on each gallon of beer up to 4.9 million gallons per year in any given calendar year for tax paid or payable on beer produced and sold in the State of Illinois.
For the purpose of this Section, "cider" means any alcoholic beverage obtained by the alcohol fermentation of the juice of apples or pears including, but not limited to, flavored, sparkling, or carbonated cider.
The credit or refund created by this Act shall apply to all beer taxes in the calendar years 1982 through 1986.
The increases made by this amendatory Act of the 91st General Assembly in the rates of taxes imposed under this Section shall apply beginning on July 1, 1999.
A tax at the rate of 1¢ per gallon on beer and 48¢ per gallon on alcohol and spirits is also imposed upon the privilege of engaging in business as a retailer or as a distributor who is not also an importing distributor with respect to all beer and all alcohol and spirits owned or possessed by such retailer or distributor when this amendatory Act of 1969 becomes effective, and with respect to which the additional tax imposed by this amendatory Act upon manufacturers and importing distributors does not apply. Retailers and distributors who are subject to the additional tax imposed by this paragraph of this Section shall be required to inventory such alcoholic liquor and to pay this additional tax in a manner prescribed by the Department.
The provisions of this Section shall be construed to apply to any importing distributor engaging in business in this State, whether licensed or not.
However, such tax is not imposed upon any such business as to any alcoholic liquor shipped outside Illinois by an Illinois licensed manufacturer or importing distributor, nor as to any alcoholic liquor delivered in Illinois by an Illinois licensed manufacturer or importing distributor to a purchaser for immediate transportation by the purchaser to another state into which the purchaser has a legal right, under the laws of such state, to import such alcoholic liquor, nor as to any alcoholic liquor other than beer sold by one Illinois licensed manufacturer or importing distributor to another Illinois licensed manufacturer or importing distributor to the extent to which the sale of alcoholic liquor other than beer by one Illinois licensed manufacturer or importing distributor to another Illinois licensed manufacturer or importing distributor is authorized by the licensing provisions of this Act, nor to alcoholic liquor whether manufactured in or imported into this State when sold to a "non-beverage user" licensed by the State for use in the manufacture of any of the following when they are unfit for beverage purposes:
Patent and proprietary medicines and medicinal, antiseptic, culinary and toilet preparations;
Flavoring extracts and syrups and food products;
Scientific, industrial and chemical products, excepting denatured alcohol;
Or for scientific, chemical, experimental or mechanical purposes;
Nor is the tax imposed upon the privilege of engaging in any business in interstate commerce or otherwise, which business may not, under the Constitution and Statutes of the United States, be made the subject of taxation by this State.
The tax herein imposed shall be in addition to all other occupation or privilege taxes imposed by the State of Illinois or political subdivision thereof.
If any alcoholic liquor manufactured in or imported into this State is sold to a licensed manufacturer or importing distributor by a licensed manufacturer or importing distributor to be used solely as an ingredient in the manufacture of any beverage for human consumption, the tax imposed upon such purchasing manufacturer or importing distributor shall be reduced by the amount of the taxes which have been paid by the selling manufacturer or importing distributor under this Act as to such alcoholic liquor so used to the Department of Revenue.
If any person received any alcoholic liquors from a manufacturer or importing distributor, with respect to which alcoholic liquors no tax is imposed under this Article, and such alcoholic liquor shall thereafter be disposed of in such manner or under such circumstances as may cause the same to become the base for the tax imposed by this Article, such person shall make the same reports and returns, pay the same taxes and be subject to all other provisions of this Article relating to manufacturers and importing distributors.
Nothing in this Article shall be construed to require the payment to the Department of the taxes imposed by this Article more than once with respect to any quantity of alcoholic liquor sold or used within this State.
No tax is imposed by this Act on sales of alcoholic liquor by Illinois licensed foreign importers to Illinois licensed importing distributors.
All of the proceeds of the additional tax imposed by Public Act 96-34 shall be deposited by the Department into the Capital Projects Fund. The remainder of the tax imposed by this Act shall be deposited by the Department into the General Revenue Fund.
The provisions of this Section 8-1 are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 96-34, eff. 7-13-09; 96-37, eff. 7-13-09; 96-38, eff. 7-13-09; 96-1000, eff. 7-2-10.)

(235 ILCS 5/8-2) (from Ch. 43, par. 159)
Sec. 8-2. It is the duty of each manufacturer with respect to alcoholic liquor produced or imported by such manufacturer, or purchased tax-free by such manufacturer from another manufacturer or importing distributor, and of each importing distributor as to alcoholic liquor purchased by such importing distributor from foreign importers or from anyone from any point in the United States outside of this State or purchased tax-free from another manufacturer or importing distributor, to pay the tax imposed by Section 8-1 to the Department of Revenue on or before the 15th day of the calendar month following the calendar month in which such alcoholic liquor is sold or used by such manufacturer or by such importing distributor other than in an authorized tax-free manner or to pay that tax electronically as provided in this Section.
Each manufacturer and each importing distributor shall make payment under one of the following methods: (1) on or before the 15th day of each calendar month, file in person or by United States first-class mail, postage pre-paid, with the Department of Revenue, on forms prescribed and furnished by the Department, a report in writing in such form as may be required by the Department in order to compute, and assure the accuracy of, the tax due on all taxable sales and uses of alcoholic liquor occurring during the preceding month. Payment of the tax in the amount disclosed by the report shall accompany the report or, (2) on or before the 15th day of each calendar month, electronically file with the Department of Revenue, on forms prescribed and furnished by the Department, an electronic report in such form as may be required by the Department in order to compute, and assure the accuracy of, the tax due on all taxable sales and uses of alcoholic liquor occurring during the preceding month. An electronic payment of the tax in the amount disclosed by the report shall accompany the report. A manufacturer or distributor who files an electronic report and electronically pays the tax imposed pursuant to Section 8-1 to the Department of Revenue on or before the 15th day of the calendar month following the calendar month in which such alcoholic liquor is sold or used by that manufacturer or importing distributor other than in an authorized tax-free manner shall pay to the Department the amount of the tax imposed pursuant to Section 8-1, less a discount which is allowed to reimburse the manufacturer or importing distributor for the expenses incurred in keeping and maintaining records, preparing and filing the electronic returns, remitting the tax, and supplying data to the Department upon request.
The discount shall be in an amount as follows:
(1) For original returns due on or after January 1,

2003 through September 30, 2003, the discount shall be 1.75% or $1,250 per return, whichever is less;

(2) For original returns due on or after October 1,

2003 through September 30, 2004, the discount shall be 2% or $3,000 per return, whichever is less; and

(3) For original returns due on or after October 1,

2004, the discount shall be 2% or $2,000 per return, whichever is less.

The Department may, if it deems it necessary in order to insure the payment of the tax imposed by this Article, require returns to be made more frequently than and covering periods of less than a month. Such return shall contain such further information as the Department may reasonably require.
It shall be presumed that all alcoholic liquors acquired or made by any importing distributor or manufacturer have been sold or used by him in this State and are the basis for the tax imposed by this Article unless proven, to the satisfaction of the Department, that such alcoholic liquors are (1) still in the possession of such importing distributor or manufacturer, or (2) prior to the termination of possession have been lost by theft or through unintentional destruction, or (3) that such alcoholic liquors are otherwise exempt from taxation under this Act.
The Department may require any foreign importer to file monthly information returns, by the 15th day of the month following the month which any such return covers, if the Department determines this to be necessary to the proper performance of the Department's functions and duties under this Act. Such return shall contain such information as the Department may reasonably require.
Every manufacturer and importing distributor shall also file, with the Department, a bond in an amount not less than $1,000 and not to exceed $100,000 on a form to be approved by, and with a surety or sureties satisfactory to, the Department. Such bond shall be conditioned upon the manufacturer or importing distributor paying to the Department all monies becoming due from such manufacturer or importing distributor under this Article. The Department shall fix the penalty of such bond in each case, taking into consideration the amount of alcoholic liquor expected to be sold and used by such manufacturer or importing distributor, and the penalty fixed by the Department shall be sufficient, in the Department's opinion, to protect the State of Illinois against failure to pay any amount due under this Article, but the amount of the penalty fixed by the Department shall not exceed twice the amount of tax liability of a monthly return, nor shall the amount of such penalty be less than $1,000. The Department shall notify the Commission of the Department's approval or disapproval of any such manufacturer's or importing distributor's bond, or of the termination or cancellation of any such bond, or of the Department's direction to a manufacturer or importing distributor that he must file additional bond in order to comply with this Section. The Commission shall not issue a license to any applicant for a manufacturer's or importing distributor's license unless the Commission has received a notification from the Department showing that such applicant has filed a satisfactory bond with the Department hereunder and that such bond has been approved by the Department. Failure by any licensed manufacturer or importing distributor to keep a satisfactory bond in effect with the Department or to furnish additional bond to the Department, when required hereunder by the Department to do so, shall be grounds for the revocation or suspension of such manufacturer's or importing distributor's license by the Commission. If a manufacturer or importing distributor fails to pay any amount due under this Article, his bond with the Department shall be deemed forfeited, and the Department may institute a suit in its own name on such bond.
After notice and opportunity for a hearing the State Commission may revoke or suspend the license of any manufacturer or importing distributor who fails to comply with the provisions of this Section. Notice of such hearing and the time and place thereof shall be in writing and shall contain a statement of the charges against the licensee. Such notice may be given by United States registered or certified mail with return receipt requested, addressed to the person concerned at his last known address and shall be given not less than 7 days prior to the date fixed for the hearing. An order revoking or suspending a license under the provisions of this Section may be reviewed in the manner provided in Section 7-10 of this Act. No new license shall be granted to a person whose license has been revoked for a violation of this Section or, in case of suspension, shall such suspension be terminated until he has paid to the Department all taxes and penalties which he owes the State under the provisions of this Act.
Every manufacturer or importing distributor who has, as verified by the Department, continuously complied with the conditions of the bond under this Act for a period of 2 years shall be considered to be a prior continuous compliance taxpayer. In determining the consecutive period of time for qualification as a prior continuous compliance taxpayer, any consecutive period of time of qualifying compliance immediately prior to the effective date of this amendatory Act of 1987 shall be credited to any manufacturer or importing distributor.
A manufacturer or importing distributor that is a prior continuous compliance taxpayer under this Section and becomes a successor as the result of an acquisition, merger, or consolidation of a manufacturer or importing distributor shall be deemed to be a prior continuous compliance taxpayer with respect to the acquired, merged, or consolidated entity.
Every prior continuous compliance taxpayer shall be exempt from the bond requirements of this Act until the Department has determined the taxpayer to be delinquent in the filing of any return or deficient in the payment of any tax under this Act. Any taxpayer who fails to pay an admitted or established liability under this Act may also be required to post bond or other acceptable security with the Department guaranteeing the payment of such admitted or established liability.
The Department shall discharge any surety and shall release and return any bond or security deposit assigned, pledged or otherwise provided to it by a taxpayer under this Section within 30 days after: (1) such taxpayer becomes a prior continuous compliance taxpayer; or (2) such taxpayer has ceased to collect receipts on which he is required to remit tax to the Department, has filed a final tax return, and has paid to the Department an amount sufficient to discharge his remaining tax liability as determined by the Department under this Act.
(Source: P.A. 95-769, eff. 7-29-08.)

(235 ILCS 5/8-3) (from Ch. 43, par. 159a)
Sec. 8-3. If it appears, after claim therefor filed with the Department, that an amount of tax or penalty or interest has been paid which was not due under this Article, whether as the result of a mistake of fact or an error of law, except as hereinafter provided, then the Department shall issue a credit memorandum or refund to the person who made the erroneous payment or, if that person died or became a person under legal disability, to his or her legal representative, as such.
If it is determined that the Department should issue a credit or refund under this Article, the Department may first apply the amount thereof against any amount of tax or penalty or interest due hereunder from the person entitled to such credit or refund. For this purpose, if proceedings are pending to determine whether or not any tax or penalty or interest is due under this Article from such person, the Department may withhold issuance of the credit or refund pending the final disposition of such proceedings and may apply such credit or refund against any amount found to be due to the Department as a result of such proceedings. The balance, if any, of the credit or refund shall be issued to the person entitled thereto.
If no tax or penalty or interest is due and no proceeding is pending to determine whether such taxpayer is indebted to the Department for tax or penalty or interest the credit memorandum or refund shall be issued to the claimant; or (in the case of a credit memorandum) the credit memorandum may be assigned and set over by the lawful holder thereof, subject to reasonable rules of the Department, to any other person who is subject to this Article, and the amount thereof shall be applied by the Department against any tax or penalty or interest due or to become due under this Article from such assignee.
As to any claim filed hereunder with the Department on and after each January 1 and July 1, no amount of tax or penalty or interest, erroneously paid (either in total or partial liquidation of a tax or penalty or interest under this Article) more than 3 years prior to such January 1 and July 1, respectively, shall be credited or refunded.
Any credit or refund that is allowed under this Act shall bear interest at the rate and in the manner specified in the Uniform Penalty and Interest Act.
In case the Department determines that the claimant is entitled to a refund, such refund shall be made only from such appropriation as may be available for that purpose. If it appears unlikely that the amount appropriated would permit everyone having a claim allowed during the period covered by such appropriation to elect to receive a cash refund, the Department, by rule or regulation, shall provide for the payment of refunds in hardship cases and shall define what types of cases qualify as hardship cases.
(Source: P.A. 87-205.)

(235 ILCS 5/8-4) (from Ch. 43, par. 163)
Sec. 8-4. If a person fails to file a return as required by this Article, or having filed an incorrect or insufficient return, fails to file a corrected or sufficient return, as the case may require, within 10 days after the giving of notice to him by the Department that such corrected or sufficient return is required, the Department shall determine the amount of tax due at any time within 3 years after the making of the earliest disposition of alcoholic liquor included in such determination, and shall give written notice, by means of a notice of tax liability, of such determination to such person. Protest thereto and demand for a hearing may be made and final assessments arrived at in accordance with Section 8-5.
(Source: P.A. 82-783.)

(235 ILCS 5/8-5) (from Ch. 43, par. 163a)
Sec. 8-5. As soon as practicable after any return is filed, the Department shall examine such return and shall correct such return according to its best judgment and information, which return so corrected by the Department shall be prima facie correct and shall be prima facie evidence of the correctness of the amount of tax due, as shown therein. Instead of requiring the licensee to file an amended return, the Department may simply notify the licensee of the correction or corrections it has made. Proof of such correction by the Department, or of the determination of the amount of tax due as provided in Sections 8-4 and 8-10, may be made at any hearing before the Department or in any legal proceeding by a reproduced copy of the Department's record relating thereto in the name of the Department under the certificate of the Director of Revenue. Such reproduced copy shall, without further proof, be admitted into evidence before the Department or in any legal proceeding and shall be prima facie proof of the correctness of the amount of tax due, as shown therein. If the return so corrected by the Department discloses the sale or use, by a licensed manufacturer or importing distributor, of alcoholic liquors as to which the tax provided for in this Article should have been paid, but has not been paid, in excess of the alcoholic liquors reported as being taxable by the licensee, and as to which the proper tax was paid the Department shall notify the licensee that it shall issue the taxpayer a notice of tax liability for the amount of tax claimed by the Department to be due, together with penalties at the rates prescribed by Sections 3-3, 3-5 and 3-6 of the Uniform Penalty and Interest Act, which amount of tax shall be equivalent to the amount of tax which, at the prescribed rate per gallon, should have been paid with respect to the alcoholic liquors disposed of in excess of those reported as being taxable. In a case where no return has been filed, the Department shall determine the amount of tax due according to its best judgment and information and shall issue the taxpayer a notice of tax liability for the amount of tax claimed by the Department to be due as herein provided together with penalties at the rates prescribed by Sections 3-3, 3-5 and 3-6 of the Uniform Penalty and Interest Act. If, in administering the provisions of this Act, a comparison of a licensee's return or returns with the books, records and physical inventories of such licensee discloses a deficiency which cannot be allocated by the Department to a particular month or months, the Department shall issue the taxpayer a notice of tax liability for the amount of tax claimed by the Department to be due for a given period, but without any obligation upon the Department to allocate such deficiency to any particular month or months, together with penalties at the rates prescribed by Sections 3-3, 3-5 and 3-6 of the Uniform Penalty and Interest Act, which amount of tax shall be equivalent to the amount of tax which, at the prescribed rate per gallon, should have been paid with respect to the alcoholic liquors disposed of in excess of those reported being taxable, with the tax thereon having been paid under which circumstances the aforesaid notice of tax liability shall be prima facie correct and shall be prima facie evidence of the correctness of the amount of tax due as shown therein; and proof of such correctness may be made in accordance with, and the admissibility of a reproduced copy of such notice of the Department's notice of tax liability shall be governed by, all the provisions of this Act applicable to corrected returns.
If the licensee dies or becomes a person under legal disability at any time before the Department issues its notice of tax liability, such notice shall be issued to the administrator, executor or other legal representative, as such, of the deceased or licensee who is under legal disability.
If such licensee or legal representative, within 60 days after such notice of tax liability, files a protest to such notice of tax liability and requests a hearing thereon, the Department shall give at least 7 days' notice to such licensee or legal representative, as the case may be, of the time and place fixed for such hearing and shall hold a hearing in conformity with the provisions of this Act, and pursuant thereto shall issue a final assessment to such licensee or legal representative for the amount found to be due as a result of such hearing.
If a protest to the notice of tax liability and a request for a hearing thereon is not filed within 60 days after such notice of tax liability, such notice of tax liability shall become final without the necessity of a final assessment being issued and shall be deemed to be a final assessment.
In case of failure to pay the tax, or any portion thereof, or any penalty provided for herein, when due, the Department may recover the amount of such tax, or portion thereof, or penalty in a civil action; or if the licensee dies or becomes a person under legal disability, by filing a claim therefor against his or her estate; provided that no such claim shall be filed against the estate of any deceased or of the licensee who is under legal disability for any tax or penalty or portion thereof except in the manner prescribed and within the time limited by the Probate Act of 1975, as amended.
The collection of any such tax and penalty, or either, by any means provided for herein, shall not be a bar to any prosecution under this Act.
In addition to any other penalty provided for in this Article, any licensee who fails to pay any tax within the time required by this Article shall be subject to assessment of penalties and interest at rates set forth in the Uniform Penalty and Interest Act.
(Source: P.A. 87-205; 87-879.)

(235 ILCS 5/8-6) (from Ch. 43, par. 163b)
Sec. 8-6. The Department, or any officer or employee designated in writing by the Director thereof, for the purpose of administering and enforcing the provisions of this Act, may hold investigations and hearings concerning any matters covered by this Act. In holding or conducting any hearing or investigation authorized under this Act, the Department or any officer or employee of the Department designated, in writing, by the Director thereof, may examine any books, papers, records or memoranda bearing upon the manufacture, importation, sale or use of alcoholic liquors by any licensee, and may require the attendance of such licensee or of any officer, agent or employee of such licensee, or of any person having knowledge of such facts, and may take testimony and require proof for its information. In the conduct of any investigation or hearing, neither the Department nor any officer or employee thereof shall be bound by the technical rules of evidence, and no informality in any proceeding, or in the manner of taking testimony, shall invalidate any assessment, order, decision, rule or regulation made or approved or confirmed by the Department. The Director of Revenue or any duly designated officer or employee of the Department shall have power to administer oaths to such persons; and the Department shall have the power to issue subpoenas and subpoenas duces tecum, and the Department, or any other party to a proceeding pending before the Department, may apply to the circuit court to compel the attendance and testimony of witnesses and the production of books, papers, records and memoranda, by an attachment for contempt as provided for such purposes in civil cases.
The Department or any officer or employee thereof, or any party in an investigation or hearing before the Department, may cause the depositions of witnesses within the State to be taken in the manner prescribed by law for like depositions in civil actions in courts of this State, and to that end compel the attendance of witnesses and the production of books, papers, records and memoranda.
The books, papers, records and memoranda of the Department, or parts thereof, may be proved in any hearing, investigation or judicial proceeding by a reproduced copy thereof under the certificate of the Director of Revenue. Such reproduced copy shall, without further proof, be admitted into evidence before the Department or in any judicial proceeding.
(Source: P.A. 83-334.)

(235 ILCS 5/8-7) (from Ch. 43, par. 163c)
Sec. 8-7. All hearings provided for in Section 8-5 of this Act shall be held in the county wherein the licensee has his principal place of business; provided, that if the licensee does not have his or her principal place of business in this State, such hearing shall be held in Sangamon County.
The Circuit Court of the county wherein any hearing is held by the Department shall have power to review all final administrative decisions of the Department in administering the provisions of this Act. If the administrative proceeding which is to be reviewed judicially is a claim for refund proceeding commenced in accordance with Section 8-3 of this Act and Section 2a of "An Act in relation to the payment and disposition of moneys received by officers and employees of the State of Illinois by virtue of their office or employment", approved June 9, 1911, as amended, the Circuit Court having jurisdiction of the proceeding for judicial review under this Section and under the Administrative Review Law, as amended, shall be the same court that entered the injunction which is provided for in Section 2a of "An Act in relation to the payment and disposition of moneys received by officers and employees of the State of Illinois by virtue of their office or employment", and which enables such claim proceeding to be processed and disposed of as a claim for refund proceeding rather than as a claim for credit proceeding.
The provisions of the Administrative Review Law, and all amendments and modifications thereof, and the rules adopted pursuant thereto, shall apply to and govern all proceedings for the judicial review of final administrative decisions of the Department hereunder. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
Service of summons issued in such review proceeding upon the Director of Revenue or the Assistant Director of Revenue of the Department of Revenue shall be service upon the Department. The Department shall certify the record of its proceedings if the licensee shall pay to it the sum of 75¢ per page of testimony taken before the Department and 25¢ per page of all other matters contained in such record, except that these charges may be waived where the Department is satisfied that the aggrieved party is a poor person who cannot afford to pay such charges. Provided, however, before the delivery of such record to the person applying for same, the payment therefor shall be made as hereinabove provided, and in the event of nonpayment for the record as hereinabove provided within 30 days after notice that such record is available, the complaint may be dismissed by the court upon motion of the Department.
No stay order shall be entered by the Circuit Court unless the plaintiff in the review proceedings shall file with the court a bond in an amount fixed and approved by the court to indemnify the State against all loss and injury which may be sustained by it on account of the review proceedings and to secure all costs which may be occasioned by such proceedings.
Whenever notice is required by this Act, such notice may be given by United States registered or certified mail with return receipt requested, addressed to the person concerned at his or her last known address, and proof of such mailing shall be sufficient for the purposes of this Act.
Whenever any proceeding provided by this Act is commenced before the Department, either by the Department or by a person subject to this Act, and such person thereafter dies or becomes a person under legal disability before such proceeding is concluded, the legal representative of the deceased or the guardian of the person under legal disability shall notify the Department of such death or legal disability. The legal representative, as such, shall then be substituted by the Department for such person. If the legal representative fails to notify the Department of his or her appointment as such legal representative, the Department may, upon its own motion, substitute such legal representative in the proceeding pending before the Department for the person who died or became a person under legal disability.
(Source: P.A. 83-345.)

(235 ILCS 5/8-8) (from Ch. 43, par. 163d)
Sec. 8-8. No person shall be excused from testifying or from producing any books, papers, records or memoranda in any investigation or upon any hearing, when ordered to do so by the Department or any officer or employee thereof, upon the ground that the testimony or evidence, documentary or otherwise, may tend to incriminate him or subject him to a criminal penalty, but no person shall be prosecuted or subjected to any criminal penalty for, or on account of, any transaction made or thing concerning which he may testify or produce evidence, documentary or otherwise, before the Department or an officer or employee thereof; provided, that such immunity shall extend only to a natural person who, in obedience to a subpoena, gives testimony under oath or produces evidence, documentary or otherwise, under oath. No person so testifying shall be exempt from prosecution and punishment for perjury committed in so testifying.
(Source: P.A. 82-783.)

(235 ILCS 5/8-9) (from Ch. 43, par. 163e)
Sec. 8-9. Tax information; confidentiality. All information received by the Department from returns filed under this Act, or from any investigation conducted under this Act, shall be confidential, except for official purposes, and any person who divulges any such information in any manner, except in accordance with a proper judicial order or as otherwise provided by law, shall be guilty of a Class B misdemeanor.
Nothing in this Act prevents the Director of Revenue from publishing or making available to the public the names and addresses of persons filing returns under this Act, or reasonable statistics concerning the operation of the tax by grouping the contents of returns so that the information in any individual return is not disclosed.
Nothing in this Act prevents the Director of Revenue from divulging to the United States Government or the government of any other state, or any officer or agency thereof, for exclusively official purposes, information received by the Department in administering this Act, provided that such other governmental agency agrees to divulge requested tax information to the Department.
The furnishing upon request of information obtained by the Department from returns filed under this Act or investigations conducted under this Act to the Illinois Liquor Control Commission for official use is deemed to be an official purpose within the meaning of this Section.
The furnishing upon request of the Auditor General, or his authorized agents, for official use, of returns filed and information related thereto under this Act is deemed to be an official purpose within the meaning of this Section.
The furnishing of financial information to a home rule unit with a population in excess of 2,000,000 that has imposed a tax similar to that imposed by this Act under its home rule powers, upon request of the Chief Executive of the home rule unit, is an official purpose within the meaning of this Section, provided the home rule unit agrees in writing to the requirements of this Section. Information so provided is subject to all confidentiality provisions of this Section. The written agreement shall provide for reciprocity, limitations on access, disclosure, and procedures for requesting information.
Nothing contained in this Act shall prevent the Director from divulging information to any person pursuant to a request or authorization made by the taxpayer or by an authorized representative of the taxpayer.
(Source: P.A. 94-1074, eff. 12-26-06.)

(235 ILCS 5/8-10) (from Ch. 43, par. 164)
Sec. 8-10. It is the duty of each manufacturer, importing distributor and foreign importer to keep, at his licensed address or place of business, complete and accurate records of all sales or other dispositions of alcoholic liquor, and complete and accurate records of all alcoholic liquor produced, manufactured, compounded or imported, whether for himself or for another, together with a physical inventory made as of the close of each period for which a return is required, covering all alcoholic liquors on hand. However, the Department of Revenue may grant an importing distributor a waiver to permit such records to be kept at a central business location within the State upon written request by the importing distributor. The central business location shall be located at a licensed importing distributor's premises. The Department of Revenue may in its discretion prescribe reasonable and uniform methods for keeping such records by manufacturers and importing distributors and foreign importers.
In case of failure by manufacturers and importing distributors to keep such records or to make them available to the Department on demand, the Department shall determine the amount of tax due according to its best judgment and information, which amount so determined by the Department shall be prima facie correct, and the Department's notice of tax liability shall be given, and protest thereto and demand for a hearing may be made and final assessments arrived at, in accordance with the provisions of Section 8-5 hereof.
It is the duty of each manufacturer, importing distributor and foreign importer, who imports alcoholic liquor into the State, and each non-resident dealer who ships alcoholic liquor into the State, to mail to the Department one duplicate invoice, together with a bill of lading, covering such shipment and stating the quantity and, except in the case of alcoholic liquor imported in bulk to be bottled by an authorized licensee in this State using his own label and brand, the invoice shall also state the brand, labels and size of containers.
It is the duty of each manufacturer, importing distributor and foreign importer, who imports spirits into the State, and each non-resident dealer who ships spirits into the State, to mail to the State Commission monthly a report containing a compilation of the information required to be furnished to the Department by the preceding paragraph, except that information concerning spirits imported in bulk need not be included. The report shall include all information mailed to the Department during the preceding month.
All books and records, which manufacturers, importing distributors, non-resident dealers and foreign importers are required by this Section to keep, shall be preserved for a period of 3 years, unless the Department, in writing, authorizes their destruction or disposal at an earlier date.
(Source: P.A. 98-394, eff. 8-16-13.)

(235 ILCS 5/8-11) (from Ch. 43, par. 164 1/2)
Sec. 8-11. Every person licensed as a non-beverage user hereunder shall keep books and records which shall be available to investigators and/or auditors of the Department during regular business hours, and shall retain such books and records at his place of business in Illinois for a period of not less than three years. Such books and records shall be so kept as correctly to disclose: (a) the quantity and kind of alcoholic liquors received, showing the name and address of the party from whom received and the permit number on which purchased; (b) the quantity and kind of alcoholic liquors used; (c) the quantity and kind of alcoholic liquors on hand at the close of each business day; and (d) the names of products or purposes for which alcoholic liquors are used.
No non-beverage user shall sell, give away or otherwise dispose of any alcoholic liquor purchased under his license as such non-beverage user, in any form fit for beverage purposes. Any non-beverage user who shall violate the provisions of this section shall pay as a penalty to the Department of Revenue, the sum of $1.50 for each gallon of alcoholic liquor so diverted, and in addition thereto shall be subject to the penalties provided in Section 10-1 of this Act.
(Source: P.A. 83-1428.)

(235 ILCS 5/8-12) (from Ch. 43, par. 164 3/4)
Sec. 8-12. It shall be the duty of every railroad company, express company, common or contract carrier, and of every person, firm or corporation that shall bring, carry or transport alcoholic liquors into the State of Illinois for delivery in said State or which are delivered in said State, to prepare and file with the Department of Revenue for each month, not later than the fifteenth day of the month following that for which it is made, a report stating therein the name of the company, carrier, person, firm or corporation making the report, the period of time covered by said report, the name and business address of each consignor of such alcoholic liquors, the name and business address of each consignee of such alcoholic liquors, the kind and quantity of alcoholic liquors delivered to each consignee, and the date or dates of delivery. Such report shall be made upon forms prescribed and made available by the Department and shall contain such other information as may reasonably be required by the Department. The Department may establish procedures for electronic transmissions of such information directly to the Department. Such reports or information received by the Department shall be made available by the Department to the Commission upon the Commission's request.
In addition to any other reporting requirement imposed under this Section, reports shall be filed for shipments to end consumers in this State. In furtherance of this requirement, it shall be the duty of every railroad company, express company, common or contract carrier, person, firm, or corporation that brings, carries, or transports alcoholic liquor into Illinois for delivery in Illinois to prepare and file with the Department for each month, not later than the fifteenth day of the month following the month during which the delivery is made, a report containing the name of the company, carrier, person, firm, or corporation making the report, the period of time covered by the report, the name and business address of each consignor of the alcoholic liquor, the name and the address of each consignee, and the date of delivery. Such reports shall be made upon forms prescribed and made by the Department and shall contain any other information that the Department may reasonably require. Such reports or information received by the Department shall be made available by the Department to the State Commission upon the State Commission's request.
Every railroad company, express company, common or contract carrier, person, firm, or corporation filing or required to file a report under this Section shall deliver and make available to the Department, upon the Department's request, the records supporting the report, within 30 days of the request. The books, records, supporting papers and documents containing information and data relating to such reports shall be kept and preserved for a period of three years, unless their destruction sooner is authorized, in writing, by the Director, and shall be open and available to inspection by the Director of Revenue or the Commission or any duly authorized officer, agent or employee of the Department or the Commission, at all times during business hours of the day.
Any person who violates any of the provisions of this section or any of the rules and regulations of the Department for the administration and enforcement of the provisions of this section is guilty of a Class C misdemeanor. In case of a continuing violation each day's continuance thereof shall be a separate and distinct offense.
(Source: P.A. 92-380, eff. 1-1-02.)

(235 ILCS 5/8-13) (from Ch. 43, par. 165)
Sec. 8-13. The Department of Revenue may make such reasonable rules and regulations as may be deemed necessary for the administration of the duties vested in it by the provisions of this Act.
(Source: P.A. 82-783.)

(235 ILCS 5/8-14) (from Ch. 43, par. 165a)
Sec. 8-14. All of the provisions of Sections 5a, 5b, 5c, 5d, 5e, 5f, 5g, 5h, 5i and 5j of the Retailers' Occupation Tax Act and Section 3-7 of the Uniform Penalty and Interest Act, are by reference incorporated in and made a part of this Article VIII as fully as though written herein; provided that wherever in those Sections of the Retailers' Occupation Tax Act, reference is made to a "retailer" such reference shall, for the purposes of this Article, be deemed to refer to a licensee under this Act.
(Source: P.A. 87-205.)



Article IX - Local Referendum

(235 ILCS 5/Art. IX heading)

(235 ILCS 5/9-1) (from Ch. 43, par. 166)
Sec. 9-1. The words and phrases defined in this section and used in this Article, unless inconsistent with the context, shall be construed as follows:
"Precinct" means any part of a city, village or incorporated town of over 200,000 population which was a "voting precinct" or an "election precinct" for voting at the last general election.
"Political subdivision" means a township, road district, city, village or incorporated town, as the case may be.
"Legal voter", insofar as the signing of a petition for a local option election is concerned, means a person who is registered to vote at the address shown opposite his signature on the petition or was registered to vote at such address when he signed the petition.
"Annexed area" means a territory which has attached to and become a part of a different political subdivision or precinct. The term shall be an appropriate designation only until the area to which it attaches holds a referendum hereunder.
"Disconnected area" means a territory which has detached or separated from a political subdivision or precinct.
"Licensed establishment" means the premises specified in a retailer's license pursuant to paragraph (d) of Section 5-1 and whose primary business is the sale of alcoholic beverages on the premises, which premises are located in any municipality having more than 2,000,000 inhabitants.
In the phrase, "Shall the sale at retail of alcoholic liquor (or alcoholic liquor other than beer containing not more than 4% of alcohol by weight) (or alcoholic liquor containing more than 4% of alcohol by weight except in the original package and not for consumption on the premises) be prohibited in (or at) ....?" the proper name, whether of a "township", "road district", "precinct", "city", "village" or "incorporated town", or the street address of the licensed establishment, shall be understood to be inserted in the blank, and the same shall be inserted in the petitions filed by and the ballots prepared for the voters of any precinct, township, road district, city, village or incorporated town.
"Clerk", with reference to cities, villages and incorporated towns, and precinct situated therein, means the town, city or village clerk, as the case may be; with reference to cities, villages and incorporated towns which have by ordinance created a Board of Election Commissioners, it means the Board of Election Commissioners; with reference to road districts in counties not under township organization, it means the road district clerk; with reference to townships or parts of townships lying outside of cities, villages and incorporated towns in counties under township organization, it means the township clerk.
"Election" as used in reference to cities, villages and incorporated towns, means an election at a time fixed by the general election law for choosing city, village or incorporated town officers. "Election" also means an election at a time fixed by the general election law for choosing county, township or road district officers.
In case an election is to be held for officers of the city, village, incorporated town, township, or road district to which a proposition requested pursuant to this Article shall be submitted, or for the election of officers of a township or road district in which it is requested that such proposition be submitted to that part of a township or road district lying outside the corporate limits of a city, village or incorporated town, not less than 90 days nor more than 6 months following the filing of such petition, then the words "next ensuing election" as used herein shall mean the next ensuing election for officers of such city, village, incorporated town, township or road district, regardless of any intervening elections at which residents of such city, village, incorporated town, township or road district may vote.
(Source: P.A. 86-861; 87-347.)

(235 ILCS 5/9-2) (from Ch. 43, par. 167)
Sec. 9-2. When any legal voters of a precinct in any city, village or incorporated town of more than 200,000 inhabitants, as determined by the last preceding Federal census, desire to pass upon the question of whether the sale at retail of alcoholic liquor shall be prohibited in the precinct or at a particular street address within the precinct, they shall, at least 104 days before an election, file in the office of the clerk of such city, village or incorporated town, a petition directed to the clerk, containing the signatures of not less than 25% of the legal voters registered with the board of election commissioners or county clerk, as the case may be, from the precinct. Provided, however, that when the petition seeks to prohibit the sale at retail of alcoholic liquor at a particular street address of a licensed establishment within the precinct the petition shall contain the signatures of not less than 40% of the legal voters requested from that precinct. The petition shall request that the proposition "Shall the sale at retail of alcoholic liquor be prohibited in (or at) ....?" be submitted to the voters of the precinct at the next ensuing election at which such proposition may be voted upon. The submission of the question to the voters of such precinct at such election shall be mandatory when the petition has been filed in proper form with the clerk. If more than one set of petitions are presented to the clerk for submission at the same election, the petition presented first shall be given preference; however, the clerk shall provisionally accept any other set of petitions setting forth the same (or substantially the same) proposition. If the first set of petitions for a proposition is found to be in proper form and is not found to be invalid, it shall be accepted by the clerk and all provisionally accepted sets of petitions setting forth the same (or substantially the same) proposition shall be rejected by the clerk. If the first set of petitions for a proposition is found not to be in proper form or is found to be invalid, the clerk shall (i) reject the first set of petitions, (ii) accept the first provisionally accepted set of petitions that is in proper form and is not found to be invalid, and (iii) reject all other provisionally accepted sets of petitions setting forth the same (or substantially the same) proposition. Notice of the filing of the petition and the result of the election shall be given to the Secretary of State at his offices in both, Chicago and Springfield, Illinois. A return of the result of the election shall be made to the clerk of the city, village or incorporated town in which the precinct is located. If a majority of the voters voting upon such proposition vote "YES", the sale at retail of alcoholic liquor shall be prohibited in the precinct or at the street address. If the sale at retail of alcoholic liquor at a particular street address is prohibited pursuant to this Section, the license for any establishment at that street address shall be void, and no person may apply for a license for the sale at retail of alcoholic liquor at an establishment at that street address unless such prohibition is discontinued pursuant to Section 9-10.
In cities, villages and incorporated towns of 200,000 or less population, as determined by the last preceding Federal census, the vote upon the question of prohibiting the sale at retail of alcoholic liquor, or alcoholic liquor other than beer containing not more than 4% of alcohol by volume, or alcoholic liquor containing more than 4% of alcohol by weight in the original package and not for consumption on the premises, shall be by the voters of the political subdivision as a unit. When any legal voters of such a city, village or incorporated town desire to pass upon the question of whether the sale at retail of alcoholic liquor shall be prohibited in the municipality, they shall, at least 104 days before an election, file in the office of the clerk of the municipality, a petition directed to the clerk, containing the signatures of not less than 25% of the legal voters registered with the board of election commissioners or county clerk, as the case may be, from the municipality. The petition shall request that the proposition, "Shall the sale at retail of alcoholic liquor be prohibited in....?" be submitted to the voters of the municipality at the next ensuing election at which the proposition may be voted upon. The submission of the question to the voters of the municipality at such election shall be mandatory when the petition has been filed in proper form with the clerk. If more than one set of petitions are presented to the clerk for submission at the same election, setting forth the same or different propositions, the petition presented first shall be given preference and the clerk shall refuse to accept any other set of petitions. Notice of the filing of the petition and the result of the election shall be given to the Secretary of State at his offices in both Chicago and Springfield, Illinois. A return of the result of the election shall be made to the clerk of the city, village or incorporated town. If a majority of the voters voting upon the proposition vote "Yes", the sale at retail of alcoholic liquor shall be prohibited in the municipality.
In the event a municipality does not vote to prohibit the sale at retail of alcoholic liquor, the council or governing body shall ascertain and determine what portions of the municipality are predominantly residence districts. No license permitting the sale of alcoholic liquors shall be issued by the local liquor commissioner or licensing officer permitting the sale of alcoholic liquors at any place within the residence district so determined, unless the owner or owners of at least two-thirds of the frontage, 200 feet in each direction along the street and streets adjacent to the place of business for which a license is sought, file with the local liquor commissioner or licensing officer, his or their written consent to the use of such place for the sale of alcoholic liquors.
In each township or road district lying outside the corporate limits of a city, village or incorporated town, or in a part of a township or road district lying partly within and partly outside a city, village or incorporated town, the vote of such township, road district or part thereof, shall be as a unit. When any legal voters of any such township, or part thereof, in counties under township organization, or any legal voters of such road district or part thereof, in counties not under township organization, desire to vote upon the proposition as to whether the sale at retail of alcoholic liquor shall be prohibited in such township or road district or part thereof, they shall, at least 90 days before an election, file in the office of the township or road district clerk, of the township or road district within which the election is to be held, a petition directed to the clerk and containing the signatures of not less than 25% of the legal voters registered with the county clerk from such township or road district or part thereof. The submission of the question to the voters of the township, road district or part thereof, at the next ensuing election shall be mandatory when the petition has been filed in proper form with the clerk. If more than one set of petitions are presented to the clerk for submission at the same election, setting forth the same or different propositions, the petition presented first shall be given preference and the clerk shall refuse to accept any other set of petitions. A return of the result of such election shall be made to the clerk of the township or road district in which the territory is situated, and shall also be made to the Secretary of State at his offices in both Chicago and Springfield, Illinois.
(Source: P.A. 96-1008, eff. 7-6-10.)

(235 ILCS 5/9-2a) (from Ch. 43, par. 167a)
Sec. 9-2a. Sports Facilities. Any vote under this Article, whenever held, to prohibit sales at retail of alcoholic liquor (or alcoholic liquor other than liquor containing not more than 4% of alcohol by weight) in a precinct in a city, village or incorporated town of more than 200,000 inhabitants shall not apply to such sales at any new sports facility owned by any unit of local government and constructed after July 7, 1988, or at any new stadium described in subsection (a) of Section 10-215 of the Property Tax Code, or to a sports stadium having more than 15,000 but less than 50,000 seats in any municipality having more than 2,000,000 inhabitants, and such sales shall not be prohibited pursuant to any vote of the legal voters in such a precinct. It is declared to be the law of this State, pursuant to subsections (h) and (i) of Section 6 of Article VII of the Illinois Constitution of 1970 that the power to determine the application of any local referendum with respect to sales of alcoholic liquors as provided herein is an exercise of exclusive State power and may not be exercised concurrently by any unit of local government, including home rule units.
(Source: P.A. 88-670, eff. 12-2-94.)

(235 ILCS 5/9-2b)
Sec. 9-2b. (Repealed).
(Source: P.A. 93-996, eff. 8-23-04. Repealed by P.A. 94-282, eff. 7-21-05.)

(235 ILCS 5/9-2c)
Sec. 9-2c. Museum of Science and Industry. Any vote under this Article, whenever held, to prohibit sales at retail of alcoholic liquor (or alcoholic liquor other than liquor containing not more than 4% of alcohol by weight) in a precinct in a city, village, or incorporated town of more than 200,000 inhabitants shall not apply to such sales at the Museum of Science and Industry in Chicago.
(Source: P.A. 98-592, eff. 11-15-13.)

(235 ILCS 5/9-3) (from Ch. 43, par. 168)
Sec. 9-3. A vote under the provisions of this Act, shall become operative on the 30th day after the day of the election at which such vote is cast.
(Source: P.A. 82-783.)

(235 ILCS 5/9-4) (from Ch. 43, par. 169)
Sec. 9-4. A petition for submission of the proposition shall be in substantially the following form:
To the .... clerk of the (here insert the corporate or legal name of the county, township, road district, city, village or incorporated town):
The undersigned, residents and legal voters of the .... (insert the legal name or correct designation of the political subdivision or precinct, as the case may be), respectfully petition that you cause to be submitted, in the manner provided by law, to the voters thereof, at the next election, the proposition "Shall the sale at retail of alcoholic liquor (or alcoholic liquor other than beer containing not more than 4% of alcohol by weight) (or alcoholic liquor containing more than 4% of alcohol by weight except in the original package and not for consumption on the premises) be prohibited in this .... (or at the following address ....)?"
--------------------------------------------------------------
Name of P. O. address Description of precinct Date of
signer (including township, road district signing
street no., or part thereof, as of
if any). the last general
election
--------------------------------------------------------------
A petition for a proposition to be submitted to the voters of a precinct shall also contain in plain and nonlegal language a description of the precinct to which the proposition is to be submitted at the election. The description shall describe the territory of the precinct by reference to streets, natural or artificial landmarks, addresses, or by any other method which would enable a voter signing such petition to be informed of the territory of the precinct. Each such petition for a precinct referendum shall also contain a list of the names and addresses of all licensees in the precinct.
Such petition shall conform to the requirements of the general election law, as to form and signature requirements. The circulator's statement shall include an attestation of: (1) that none of the signatures on this petition sheet were signed more than 4 months before the filing of this petition, or (2) the dates on which the petitioners signed the petition, and shall be sworn to before an officer residing in the county where such legal voters reside and authorized to administer oaths therein. No signature shall be revoked except by a revocation filed within 20 days from the filing of the petition with the clerk with whom the petition is required to be filed. Upon request of any citizen for a photostatic copy of the petition and paying or tendering to the clerk the costs of making the photostatic copy, the clerk shall immediately make, or cause to be made a photostatic copy of such petition. The clerk shall also deliver to such person, his official certification that such copy is a true copy of the original, stating the day when such original was filed in his office. Any 5 legal voters or any affected licensee of any political subdivision, district or precinct in which a proposed election is about to be held as provided for in this Act, within any time up to 72 days immediately prior to the date of such proposed election and upon filing a bond for costs, may contest the validity of the petitions for such election by filing a verified petition in the Circuit Court for the county in which the political subdivision, district or precinct is situated, setting forth the grounds for contesting the validity of such petitions. Upon the filing of the petition, a summons shall be issued by the Court, addressed to the appropriate city, village, town, township or road district clerk, notifying the clerk of the filing of the petition and directing him to appear before the Court on behalf of the political subdivision or district at the time named in the summons; provided, the time shall not be less than 5 days nor more than 15 days after the filing of the petition. The procedure in these cases, as far as may be applicable, shall be the same as that provided for the objections to petitions in the general election law. Any legal voter in the political subdivision or precinct in which such election is to be held may appear in person or by counsel, in any such contest to defend or oppose the validity of the petition for election.
The municipal, town or road district clerk shall certify the proposition to be submitted at the election to the appropriate election officials, in accordance with the general election law, unless the petition has been determined to be invalid. If the court determines the petitions to be invalid subsequent to the certification by the clerk, the court's order shall be transmitted to the election officials and shall nullify such certification.
(Source: P.A. 96-1008, eff. 7-6-10.)

(235 ILCS 5/9-5) (from Ch. 43, par. 170)
Sec. 9-5. The appropriate election officials to whom the proposition has been certified shall cause notice to be given in the manner provided by the general election law of the submission of said proposition at the next election to the voters of the political subdivision or precinct entitled to vote thereon. Publication of the submission of such proposition to the voters of such political subdivision or precinct shall likewise be made in the manner provided by the general election law; provided, the failure of the election officials to cause such notice to be given, or the failure to make publication of the submission of the proposition, shall not affect the validity or binding force of the vote upon the proposition.
(Source: P.A. 82-783.)

(235 ILCS 5/9-6) (from Ch. 43, par. 171)
Sec. 9-6. The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall the sale at retail of
alcoholic liquor (or alcoholic
liquor other than beer containing YES
not more than 4% of alcohol by
weight) (or alcoholic liquor -------------------
containing more than 4% alcohol by
weight in the original package
and not for consumption on the NO
premises) be prohibited in (or at) ....?
--------------------------------------------------------------
In a precinct referendum, the proposition ballot shall also contain a common description of the precinct in plain and nonlegal language, which may be prepared by the election official or adopted from the description on the petition, unless the election official responsible for conducting the election determines that a description cannot be included within the space limitations on the ballot to be used in the election. If the description is not to be included on the ballot, the election officials shall prepare large printed copies of the description of the precinct together with a notice of the proposition which shall be prominently displayed in the precinct polling place at the election.
(Source: P.A. 86-861.)

(235 ILCS 5/9-7) (from Ch. 43, par. 172)
Sec. 9-7. The clerk shall record in a well bound book, to be kept in his office by himself and his successor, the result of the vote upon the proposition. The result of the vote may be proved in all courts and in all proceedings by this record or by the official certification of the clerk. In cases where the record or certification shows that a majority of the voters voting upon the proposition voted "YES", the record or certification shall be prima facie evidence that the sale at retail of alcoholic liquor or the sale at retail of alcoholic liquor other than beer containing not more than 4% of alcohol by weight or the sale at retail of alcoholic liquor containing more than 4% of alcohol by weight except in the original package and not for consumption on the premises, as the case may be, is prohibited in the political subdivision or precinct or at the licensed establishment to which such vote was applicable.
(Source: P.A. 86-861.)

(235 ILCS 5/9-8) (from Ch. 43, par. 173)
Sec. 9-8. The status of all the territory within any political subdivision or precinct, relative to the sale at retail of alcoholic liquor, or the sale at retail of alcoholic liquor other than beer containing not more than 4% of alcohol by weight, or the sale at retail of alcoholic liquor containing more than 4% of alcohol by weight except in the original package and not for consumption on the premises, as the case may be, shall remain the same, notwithstanding any change which may be made in the limits of any such political subdivision or precinct until the voters thereof have changed such status as to annexed or disconnected areas under the provisions of Section 9-9 of this Article, or until the voters have changed such status for areas other than annexed or disconnected areas under the provisions of Section 9-2 or Section 9-10.
(Source: P.A. 84-716.)

(235 ILCS 5/9-9) (from Ch. 43, par. 173.1)
Sec. 9-9. The status of an annexed area or disconnected area, relative to the sale at retail of alcoholic liquor pursuant to Section 9-8, shall remain the same until changed in accordance with the following provisions:
(a) Upon the filing, in the office of the clerk of the political subdivision or precinct of which the annexed area or disconnected area becomes a part, of a petition directed to such clerk, containing the signatures of not less than 25% of the legal voters residing in such annexed or disconnected area, to submit to the voters thereof the proposition to continue its current status, the clerk shall certify that proposition to the proper election officials, who shall submit the proposition to the voters of the annexed or disconnected area at an election in accordance with the general election law. The petition shall be supported by an affidavit made by one or more of the petitioners and stating that the signatures represent not less than 25% of the legal voters residing in the annexed or disconnected area. The provisions in Sections 9-1, 9-2, 9-4, 9-5, 9-6 and 9-7 shall apply except where they conflict with this Section, in which event the provisions of this Section shall control. If a majority of the voters voting upon such proposition in any such annexed or disconnected area vote "NO", the current status shall cease in that area; or
(b) Upon the filing in the office of the clerk of the political subdivision of which the annexed area or disconnected area becomes a part of a petition directed to such clerk containing the signatures of not less than 66 2/3% of all the legal voters residing in the annexed or disconnected area to change the status in that annexed or disconnected area relative to the sale at retail of alcoholic liquor by either:
(1) discontinuing any existing prohibition, or
(2) prohibiting the sale at retail of alcoholic

liquor, or

(3) prohibiting the sale at retail of alcoholic

liquor other than beer containing not more than 4% of alcohol by weight, or

(4) prohibiting the sale at retail of alcoholic

liquor containing more than 4% of alcohol by weight except in the original package and not for consumption on the premises, the requirements for an election in subsection (a) above shall be waived.

The requirement of Section 9-4 regarding verification of a petition shall apply to this petition. Thirty days following the filing of such petition, the requested status, as specified in such petition, shall become effective in the annexed or disconnected area, unless within the 30 day period, written verified objections by a voter residing in the annexed or disconnected area are filed with the clerk. The objections shall be limited to an attack upon the validity of the petition and its execution. In such event, the clerk shall forthwith submit to the Circuit Court for the county in which the area is located, the petition and objections thereto. A hearing shall be held thereon within 30 days after the petition and objections are filed with the court. If the court finds that the petition is valid and properly executed, the court shall enter an order finding that the petition is valid. Thereupon, the requested status shall be effective. If the court finds that the petition is not valid, the petition shall be dismissed.
(c) A vote under subsection (a) above or the filing of a valid petition under subsection (b) above shall bar further proceedings under this Section for 47 months thereafter.
(Source: P.A. 82-783.)

(235 ILCS 5/9-10) (from Ch. 43, par. 174)
Sec. 9-10. Upon the filing in the office of the clerk, at least 90 days before an election in any political subdivision or precinct, as the case may be, of a petition directed to such clerk, containing the signatures of not less than 25% or 40% of the legal voters of the territory which has prohibited the sale at retail of alcoholic liquor or the sale at retail of alcoholic liquor other than beer containing not more than 4% of alcohol by weight or the sale at retail of alcoholic liquor containing more than 4% of alcohol by weight except in the original package and not for consumption on the premises, or a petition directed to such clerk containing the signatures of not less than 25% of the legal voters of a municipality within which such territory is located, to submit to the voters thereof the proposition to continue such prohibition, the clerk shall certify such proposition to the proper election officials, who shall submit the proposition at such election to the voters of such political subdivision or precinct. Where such proposition is submitted pursuant to a petition signed by not less than 25% of the legal voters of a municipality within which such territory is located, the legal voters of the entire municipality may vote on the proposition. For the purposes of this Section, the number of legal voters shall be computed upon the same basis as is provided in Section 9-2 for the filing of a petition for referendum on the question of whether the sale at retail of alcoholic liquor shall be prohibited. So far as applicable, the provisions of Sections 9-1, 9-4, 9-5, 9-6 and 9-7 shall apply. The proposition shall be in the following form:
--------------------------------------------------------------
Shall the prohibition of the sale
at retail of alcoholic liquor (or
alcoholic liquor other than beer YES
containing not more than 4% of
alcohol by weight) or (alcoholic -------------------------
liquor containing more than 4% of
alcohol by weight in the original NO
package and not for consumption
on the premises) be continued
in (or at) .................?
--------------------------------------------------------------
In a precinct referendum, the referendum ballot shall also contain a common description of the precinct in plain and nonlegal language, which may be prepared by the election official or adopted from the description on the petition, unless the election official responsible for conducting the election determines that a description cannot be included within the space limitations on the ballots to be used in the election. If the description is not to be included on the ballot, the clerk shall prepare large printed copies of the description of the precinct together with a notice of the proposition which shall be prominently displayed in the precinct polling place at the election. If a majority of the voters voting upon such last mentioned proposition in any such political subdivision or precinct vote "NO", such prohibition shall cease in such political subdivision or precinct or at the applicable licensed establishment; and where such political subdivision or precinct is a city, village or incorporated town situated wholly or partly within the boundaries of a township or road district having a similar prohibition, a majority vote of the voters voting "NO" upon such proposition as above described will result in the prohibition ceasing in that part of the township or road district situated within such city, village or incorporated town. In the event the boundaries of such political subdivision or precinct have been altered or the numbers of any precincts have been changed subsequent to the original election making the territory prohibited territory and prior to the filing of such petition for resubmission of the question, only those voters actually residing in the prohibited territory shall be eligible as signers of such resubmission petition, except that this limitation shall not apply in the case of a resubmission petition signed by at least 25% of the legal voters of a municipality in which the prohibited territory is located. The petition mentioned in this Section shall be a public document and shall be subject to inspection by the public.
(Source: P.A. 86-861.)

(235 ILCS 5/9-10.1) (from Ch. 43, par. 174.1)
Sec. 9-10.1. In the event a home rule municipality, as set forth in Article VII of the Illinois Constitution, changes the status of the municipality by ordinance so as to allow the sale at retail of alcoholic liquor in a municipality which has previously prohibited such sale pursuant to local referendum, such sale may be continued in that municipality even though it subsequently ceases to be a home rule municipality. The prohibition against the sale at retail of alcoholic beverages in such a municipality may thereafter be reinstated pursuant to Section 9-2 or by subsequent ordinance of the municipality.
(Source: P.A. 83-736.)

(235 ILCS 5/9-11) (from Ch. 43, par. 175)
Sec. 9-11. A vote under the provisions of this Act in and for any political subdivision or precinct or licensed establishment upon the proposition to prohibit the sale at retail of alcoholic liquor or to prohibit the sale at retail of alcoholic liquor other than beer containing not more than 4% of alcohol by weight or to prohibit the sale at retail of alcoholic liquor containing more than 4% of alcohol by weight except in the original package and not for consumption on the premises or in and for any political subdivision or precinct upon the proposition to continue any of such prohibitions shall be a bar to the submission to the voters thereof of any of such propositions as applied to all or any part of that political subdivision or precinct for 47 months thereafter.
(Source: P.A. 86-861.)

(235 ILCS 5/9-12) (from Ch. 43, par. 175.1)
Sec. 9-12. Within 10 days after the filing of any petition under this Article, the official with whom the petition is filed shall prepare, in quintuplicate, the report hereinafter prescribed. One copy shall be kept on file in the official's office, and he shall, by registered mail, send two copies to the Secretary of State, one copy to the county clerk and one copy to the person who filed the petition.
The official shall make such report substantially in the following form:

Report of filing of petition for local option election to be held on .... in .... (name of precinct, etc.).
Date of filing ....
By whom filed ....
Number of signers ....
Proposal(s) to be voted upon ....

(235 ILCS 5/9-13) (from Ch. 43, par. 176)
Sec. 9-13. It is unlawful to sell alcoholic liquor at retail or to grant or issue, or cause to be granted or issued, any license to sell alcoholic liquor at retail within the limits of any political subdivision or precinct or at any premises while the prohibition against such sales is in effect, or to sell at retail alcoholic liquor other than beer containing not more than 4% of alcohol by weight, or to grant or issue or cause to be granted any license to sell such alcoholic liquor at retail within the limits of such political subdivision or precinct while the prohibition against such sales is in effect, or to sell at retail alcoholic liquor containing more than 4% of alcohol by weight except in the original package and not for consumption on the premises, or to grant or issue or cause to be granted or issued any license to sell such alcoholic liquor at retail within the limits of such political subdivision or precinct while the prohibition against such sales is in effect. If any such license be granted or issued in violation of this section, the license shall be void. This section shall not prohibit the issuance of and operation under a manufacturer's or distributor's or importing distributor's license in accordance with law.
(Source: P.A. 86-861.)

(235 ILCS 5/9-14) (from Ch. 43, par. 177)
Sec. 9-14. The giving away or delivery of any alcoholic liquor for the purpose of evading any provision of this Article, or the taking of orders or the making of agreements, at or within any political subdivision or precinct or at any premises while such sales are prohibited, for the sale or delivery of any alcoholic liquor, or other shift or device to evade any provision of this Act, shall constitute an unlawful selling.
(Source: P.A. 86-861.)

(235 ILCS 5/9-15) (from Ch. 43, par. 178)
Sec. 9-15. All places where alcoholic liquor is sold in violation of any provision of this Article shall be taken and held and are declared to be common nuisances and may be abated as such.
(Source: P.A. 82-783.)

(235 ILCS 5/9-16) (from Ch. 43, par. 179)
Sec. 9-16. Any clerk, judge of election, police officer or other officer of the law, who shall refuse or neglect or fail to discharge any duty imposed by this Article, and any one who signs a petition provided for in this Article, knowing he is not qualified to do so, or who files with the clerk any such petition or any sheet or other part thereof knowing that it contains the signature of a person not qualified to sign the same, or who receives, requests or demands or gives, offers or promises any reward for the signing or the refraining from signing of any such petition, or who by treating or giving alcoholic liquor or anything else, or by threats to injure another in person or property, or by betting or other device, either directly or indirectly influences or attempts to influence anyone to sign or refrain from signing any such petition, shall be guilty of a violation of this Article and punishable therefor.
(Source: P.A. 82-783.)

(235 ILCS 5/9-17) (from Ch. 43, par. 180)
Sec. 9-17. In all prosecutions under this Article, it shall not be necessary to state the kind of liquor sold; nor to describe the place where sold; nor to show the knowledge of the principal to convict for the acts of any agent or servant; nor to state the name of any person to whom liquor is sold; nor to set forth the facts showing that the required number of legal voters petitioned for the submission to the voters of said proposition, nor that a majority of the voters voting upon such proposition voted "YES", but it shall be sufficient to state that the act complained of took place in a territory where such sales were prohibited.
(Source: P.A. 84-551.)

(235 ILCS 5/9-18) (from Ch. 43, par. 181)
Sec. 9-18. Nothing in this Article shall be construed to forbid or prevent the sale of alcoholic liquor according to the terms of a license theretofore regularly issued in good faith according to law until after the final disposition of the case wherein an election result, indicating that the sale of alcoholic liquor is prohibited, is contested. Any portion of a license fee which shall have been paid and which represents the unexpired period for which the license was issued after the sale at retail of alcoholic liquor has been prohibited in a political subdivision or precinct in which the premises described in such license is located shall be refunded. Nothing in this Article shall be construed to forbid or prevent the sale of alcoholic liquor by a railroad licensee on trains passing through prohibited territory.
(Source: P.A. 82-783.)

(235 ILCS 5/9-19) (from Ch. 43, par. 182)
Sec. 9-19. Any 5 legal voters of any political subdivision or precinct in which an election has been held as provided for in this Act, may within 10 days after the canvass of the returns of such election and upon filing a bond for costs, contest the validity of such election by filing a verified petition in the Circuit Court for the county in which such political subdivision or precinct is situated, setting forth the grounds for the contest. Upon the filing of such petition a summons shall forthwith issue from such court addressed to the election official who conducted the election, notifying the official of the filing of such petition and directing him to appear before the court at the time named in the summons; provided, the time shall be not less than 5 nor more than 15 days after the filing of such petition. The procedure in such cases, as far as applicable, shall be the same as that provided in the general election law. Any registered voter in the political subdivision or precinct in which the election has been held may appear in person, or by counsel, in any such contest to defend or oppose the validity of the election.
(Source: P.A. 82-783.)



Article X - Violations, Penalties, Searches And Seizures

(235 ILCS 5/Art. X heading)

(235 ILCS 5/10-1) (from Ch. 43, par. 183)
Sec. 10-1. Violations; penalties. Whereas a substantial threat to the sound and careful control, regulation, and taxation of the manufacture, sale, and distribution of alcoholic liquors exists by virtue of individuals who manufacture, import, distribute, or sell alcoholic liquors within the State without having first obtained a valid license to do so, and whereas such threat is especially serious along the borders of this State, and whereas such threat requires immediate correction by this Act, by active investigation and prosecution by law enforcement officials and prosecutors, and by prompt and strict enforcement through the courts of this State to punish violators and to deter such conduct in the future:
(a) Any person who manufactures, imports for distribution or use, transports from outside this State into this State, or distributes or sells 108 liters (28.53 gallons) or more of wine, 45 liters (11.88 gallons) or more of distilled spirits, or 118 liters (31.17 gallons) or more of beer at any place within the State without having first obtained a valid license to do so under the provisions of this Act shall be guilty of a Class 4 felony for each offense. However, any person who was duly licensed under this Act and whose license expired within 30 days prior to a violation shall be guilty of a business offense and fined not more than $1,000 for the first such offense and shall be guilty of a Class 4 felony for each subsequent offense.
Any person who manufactures, imports for distribution, transports from outside this State into this State for sale or resale in this State, or distributes or sells less than 108 liters (28.53 gallons) of wine, less than 45 liters (11.88 gallons) of distilled spirits, or less than 118 liters (31.17 gallons) of beer at any place within the State without having first obtained a valid license to do so under the provisions of this Act shall be guilty of a business offense and fined not more than $1,000 for the first such offense and shall be guilty of a Class 4 felony for each subsequent offense. This subsection does not apply to a motor carrier or freight forwarder, as defined in Section 13102 of Title 49 of the United States Code, an air carrier, as defined in Section 40102 of Title 49 of the United States Code, or a rail carrier, as defined in Section 10102 of Title 49 of the United States Code.
Any person who both has been issued an initial cease and desist notice from the State Commission and for compensation ships alcoholic liquor into this State without a license authorized by Section 5-1 issued by the State Commission or in violation of that license is guilty of a Class 4 felony for each offense.
(b) (1) Any retailer, licensed in this State, who knowingly causes to furnish, give, sell, or otherwise being within the State, any alcoholic liquor destined to be used, distributed, consumed or sold in another state, unless such alcoholic liquor was received in this State by a duly licensed distributor, or importing distributors shall have his license suspended for 7 days for the first offense and for the second offense, shall have his license revoked by the Commission.
(2) In the event the Commission receives a certified copy of a final order from a foreign jurisdiction that an Illinois retail licensee has been found to have violated that foreign jurisdiction's laws, rules, or regulations concerning the importation of alcoholic liquor into that foreign jurisdiction, the violation may be grounds for the Commission to revoke, suspend, or refuse to issue or renew a license, to impose a fine, or to take any additional action provided by this Act with respect to the Illinois retail license or licensee. Any such action on the part of the Commission shall be in accordance with this Act and implementing rules.
For the purposes of paragraph (2): (i) "foreign jurisdiction" means a state, territory, or possession of the United States, the District of Columbia, or the Commonwealth of Puerto Rico, and (ii) "final order" means an order or judgment of a court or administrative body that determines the rights of the parties respecting the subject matter of the proceeding, that remains in full force and effect, and from which no appeal can be taken.
(c) Any person who shall make any false statement or otherwise violates any of the provisions of this Act in obtaining any license hereunder, or who having obtained a license hereunder shall violate any of the provisions of this Act with respect to the manufacture, possession, distribution or sale of alcoholic liquor, or with respect to the maintenance of the licensed premises, or shall violate any other provision of this Act, shall for a first offense be guilty of a petty offense and fined not more than $500, and for a second or subsequent offense shall be guilty of a Class B misdemeanor.
(c-5) Any owner of an establishment that serves alcohol on its premises, if more than 50% of the establishment's gross receipts within the prior 3 months is from the sale of alcohol, who knowingly fails to prohibit concealed firearms on its premises or who knowingly makes a false statement or record to avoid the prohibition of concealed firearms on its premises under the Firearm Concealed Carry Act shall be guilty of a business offense with a fine up to $5,000.
(d) Each day any person engages in business as a manufacturer, foreign importer, importing distributor, distributor or retailer in violation of the provisions of this Act shall constitute a separate offense.
(e) Any person, under the age of 21 years who, for the purpose of buying, accepting or receiving alcoholic liquor from a licensee, represents that he is 21 years of age or over shall be guilty of a Class A misdemeanor.
(f) In addition to the penalties herein provided, any person licensed as a wine-maker in either class who manufactures more wine than authorized by his license shall be guilty of a business offense and shall be fined $1 for each gallon so manufactured.
(g) A person shall be exempt from prosecution for a violation of this Act if he is a peace officer in the enforcement of the criminal laws and such activity is approved in writing by one of the following:
(1) In all counties, the respective State's Attorney;
(2) The Director of State Police under Section

2605-10, 2605-15, 2605-75, 2605-100, 2605-105, 2605-110, 2605-115, 2605-120, 2605-130, 2605-140, 2605-190, 2605-200, 2605-205, 2605-210, 2605-215, 2605-250, 2605-275, 2605-300, 2605-305, 2605-315, 2605-325, 2605-335, 2605-340, 2605-350, 2605-355, 2605-360, 2605-365, 2605-375, 2605-390, 2605-400, 2605-405, 2605-420, 2605-430, 2605-435, 2605-500, 2605-525, or 2605-550 of the Department of State Police Law (20 ILCS 2605/2605-10, 2605/2605-15, 2605/2605-75, 2605/2605-100, 2605/2605-105, 2605/2605-110, 2605/2605-115, 2605/2605-120, 2605/2605-130, 2605/2605-140, 2605/2605-190, 2605/2605-200, 2605/2605-205, 2605/2605-210, 2605/2605-215, 2605/2605-250, 2605/2605-275, 2605/2605-300, 2605/2605-305, 2605/2605-315, 2605/2605-325, 2605/2605-335, 2605/2605-340, 2605/2605-350, 2605/2605-355, 2605/2605-360, 2605/2605-365, 2605/2605-375, 2605/2605-390, 2605/2605-400, 2605/2605-405, 2605/2605-420, 2605/2605-430, 2605/2605-435, 2605/2605-500, 2605/2605-525, or 2605/2605-550); or

(3) In cities over 1,000,000, the Superintendent of

Police.

(Source: P.A. 98-63, eff. 7-9-13; 99-904, eff. 1-1-17.)

(235 ILCS 5/10-2) (from Ch. 43, par. 184)
Sec. 10-2. If the owner of the licensed premises or any person from whom the licensee derives the right to possession of such premises, or the agent of such owner or person, shall knowingly permit the licensee to use said licensed premises in violation of the terms of this Act, said owner, agent or other person shall be deemed guilty of a violation of this Act to the same extent as said licensee and be subject to the same punishment.
(Source: P.A. 82-783.)

(235 ILCS 5/10-3) (from Ch. 43, par. 185)
Sec. 10-3. Every Act or omission of whatsoever nature constituting a violation of any of the provisions of this Act, by any officer, director, manager or other agent or employee of any licensee, shall be deemed and held to be the act of such employer or licensee, and said employer or licensee shall be punishable in the same manner as if said act or omission had been done or omitted by him personally.
(Source: P.A. 82-783.)

(235 ILCS 5/10-4) (from Ch. 43, par. 186)
Sec. 10-4. Whenever any licensee shall be convicted of any violation of this Act, the licenses of said licensee may, in the discretion of the State commission or of the local commissioner, (whichever has jurisdiction) be revoked and forfeited and all fees paid thereon shall be forfeited, and the bond given by said licensee to secure such licensee's faithful compliance with the terms of this Act shall be forfeited, and it shall thereafter be unlawful and shall constitute a further violation of this Act for said licensee to continue to operate under said license.
(Source: P.A. 82-783.)

(235 ILCS 5/10-5) (from Ch. 43, par. 187)
Sec. 10-5. Whenever any officer, director, manager or other employe in a position of authority of any licensee under this Act shall be convicted of any violation of this Act while engaged in the course of his employment or while upon the premises described by said license, said license shall be revoked and the fees paid thereon forfeited both as to the holder of said license and as to said premises, and said bond given by said licensee to secure the faithful compliance with the terms of this Act shall be forfeited in like manner as if said licensee had himself been convicted.
(Source: P.A. 82-783.)

(235 ILCS 5/10-6) (from Ch. 43, par. 188)
Sec. 10-6. Any person who shall knowingly possess, sell, ship, transport or in any wise dispose of any alcoholic liquor under any other than the proper name or brand known to the trade as designating the kind and quality of the contents of the package or other containers of said alcoholic liquor, or who shall cause any such Act to be done, shall forfeit to the State said alcoholic liquor and said packages and containers and shall be subject to the punishment and penalties provided for violation of this Act.
(Source: P.A. 82-783.)

(235 ILCS 5/10-7) (from Ch. 43, par. 189)
Sec. 10-7. Every lot, parcel or tract of land, and every building, structure, tent, railroad car, boat, wagon, vehicle, establishment or place whatsoever, together with all furniture, fixtures, ornaments and machinery located thereon, wherein there shall be conducted any unlawful manufacture, distribution or sale of any alcoholic liquor, or whereon or wherein there shall be kept, stored, concealed or allowed any alcoholic liquor intended for illegal sale or to be sold, disposed of or in any other manner used in violation of any of the provisions of this Act is hereby declared to be a public nuisance and shall be abated as provided by the laws of this State for the abatement of public nuisances.
(Source: P.A. 82-783.)

(235 ILCS 5/10-7.1) (from Ch. 43, par. 189.1)
Sec. 10-7.1. The Commission, upon receipt of a complaint or upon having knowledge that any person is engaged in the business as a manufacturer, importing distributor, distributor or retailer without a license or valid license, shall notify the Department of Revenue and the local liquor authority, and file a complaint with the State's Attorney's Office of the County where the incident occurred or initiate an investigation with the appropriate law enforcement officials.
(Source: P.A. 90-739, eff. 8-13-98.)

(235 ILCS 5/10-8) (from Ch. 43, par. 190)
Sec. 10-8. Whenever complaint is made in writing, verified by affidavit, to any judge of the circuit court, that complainant has just and reasonable grounds to believe and does believe that alcoholic liquor is manufactured, possessed, kept for sale, used or transported, in violation of this Act, or any mash, still or other property designed for the manufacture of alcoholic liquor is possessed in any premises which are not licensed hereunder, (particularly describing and designating such property in the complaint), the judge may issue a search warrant as hereinafter provided; provided, however, no search warrant shall be necessary for the inspection or search of any premises licensed under this Act, and provided, further, that no search warrant shall be issued for the search of premises in use for residence purposes. The property seized on any such warrant shall not be taken from the officer seizing the same on any order of replevin or other like process.
Each complaint shall be substantially in the following form:
State of Illinois,)
) ss.
County of Cook. )

(235 ILCS 5/10-9) (from Ch. 43, par. 191)
Sec. 10-9. If the judge before whom any such complaint is made is satisfied that there is reasonable cause for such belief, he shall issue a warrant directed to any peace officer having jurisdiction, commanding him forthwith to enter the house, building, premises, boat, vehicle, receptacle or other place therein described and designated with particularity, and make diligent and careful search for alcoholic liquor manufactured, possessed or kept for sale, contrary to this Act, and if any such alcoholic liquor be there found, to seize the same, together with the vessels containing the same, and all property, implements, furniture and vehicles kept or used for the purpose of violating, or with which to violate any of the provisions of this Act, and bringing the same and any and all persons (if any there be) in whose possession they are found, before the judge who issued the warrant, or some other judge having a cognizance of the case.
(Source: P.A. 82-783.)

(235 ILCS 5/10-10) (from Ch. 43, par. 192)
Sec. 10-10. Upon the issuance of any such search warrant, it shall be the duty of the officers executing the same to forthwith enter the house, building, premises, boat, vehicle, receptacle or other place therein described, either in the day time or night time, by force, if necessary, and to remove therefrom and confiscate any alcoholic liquor manufactured, possessed or kept for sale, contrary to the terms of this Act, and any machinery, equipment or material used in connection therewith, and to hold such property until all prosecution arising out of said search and seizure shall have ended and determined, and it shall be the duty of the officers executing such search warrant to arrest any person or persons found using or in possession or control of such alcoholic liquor, articles or things. All alcoholic liquor unlawfully manufactured, stored, kept, sold or otherwise disposed of, and the containers thereof, and all equipment used or fit for use in the manufacture or production of the same which are found at or about any still or outfit for the unlawful manufacture of alcoholic liquor on unlicensed premises are hereby declared contraband, and no right of property shall be or exist in any person owning, furnishing or possessing any such property, liquor, material or equipment, but all such property, articles and things, including alcoholic liquor, shall be sold upon an order of the court, in the manner hereinbefore provided, and the proceeds thereof shall be disposed of in the manner herein provided for the disposition of license fees paid to the State Commission; provided that nothing shall be construed to prevent any officer whose duty it is to make arrests from arresting, with or without a warrant, any person or persons found violating any of the provisions of this Act; provided further, that any officer executing a search warrant shall forthwith make his return thereof to the court or officer issuing said search warrant of the manner and date of his execution thereof, showing what, if anything, was seized and held by said search, together with the name of the owner or owners, if known, and shall attach to said return an accurate list or inventory of the articles and things so seized.
It shall be the duty of the officer who has seized and is holding any of the property mentioned in this section, to make application to the court on final determination of any prosecution arising under said search and seizure, and in which such prosecution shall have been commenced or prosecuted for an order to sell such property, and the court, if satisfied that the property so seized and held was, at the time of its seizure, being kept or used, or was fit for use in the unlawful manufacture or production of alcoholic liquor, then the court shall make an order that said property and effects be sold by such officer and shall fix the time, place, manner and notice of such sale, and the proceeds of such sale shall be paid over to the State Commission; provided, however, that nothing contained in this Act shall be considered to authorize the sale of any alcoholic liquor unlawfully manufactured fit for human consumption which comes into the possession of any officer by seizure, confiscation or forfeiture under the provisions of this Act without the payment of all taxes required by the laws of this State and of the United States; provided, further that all such unlawfully manufactured alcoholic liquor which is unfit for human consumption shall be destroyed.
(Source: P.A. 82-783.)



Article XI - Partial Invalidity And Repeal

(235 ILCS 5/Art. XI heading)

(235 ILCS 5/11-1) (from Ch. 43, par. 193)
Sec. 11-1. The articles, provisions and sections of this Act shall be deemed to be separable and the invalidity of any portion of this Act shall not affect the validity of the remainder.
(Source: P.A. 82-783.)

(235 ILCS 5/11-2) (from Ch. 43, par. 194)
Sec. 11-2. The Act in relation to the manufacture, possession and sale of malt and vinous beverages, approved April 26, 1933, as amended is hereby repealed. All other laws in conflict with this Act, or any of the provisions hereof, in so far as such laws and parts thereof are in conflict herewith, are hereby repealed.
The repeal of the Act in this section named shall not affect the obligation to pay any taxes imposed by said Act on account of malt and vinous beverages manufactured or sold prior to the effective date of such repeal, but all the provisions of this Act relating to the imposition and collection of such taxes and penalties for failure to report and pay such taxes shall remain in effect in so far as they relate to such taxes so imposed and collectible under said "Malt and Vinous Beverage Act.".
(Source: P.A. 82-783.)



Article XII - Grape And Wine Resources Council

(235 ILCS 5/Art. XII heading)

(235 ILCS 5/12-1)
Sec. 12-1. Grape and Wine Resources Council.
(a) There is hereby created the Grape and Wine Resources Council, which shall have the powers and duties specified in this Article and all other powers necessary and proper to execute the provisions of this Article.
(b) The Council shall consist of 17 members including:
(1) The Director of Agriculture, ex officio, or the

Director's designee.

(2) The Dean of the SIU College of Agriculture, or

the Dean's designee.

(3) The Dean of the University of Illinois College of

Agriculture, or the Dean's designee.

(4) An expert in enology or food science and

nutrition to be named by the Director of Agriculture from nominations submitted jointly by the Deans of the Colleges of Agriculture at Southern Illinois University and the University of Illinois.

(5) An expert in marketing to be named by the

Director of Agriculture from nominations submitted jointly by the Deans of the Colleges of Agriculture at Southern Illinois University and the University of Illinois.

(6) An expert in viticulture to be named by the

Director of Agriculture from nominations submitted jointly by the Deans of the Colleges of Agriculture at Southern Illinois University and the University of Illinois.

(7) A representative from the Illinois Division of

Tourism, to be named by the Director of Commerce and Economic Opportunity.

(8) Six persons to be named by the Director of

Agriculture from nominations from the President of the Illinois Grape Growers and Vintners Association, of whom 3 shall be grape growers and 3 shall be vintners.

(9) Four persons, one of whom shall be named by the

Speaker of the House of Representatives, one of whom shall be named by the Minority Leader of the House of Representatives, one of whom shall be named by the President of the Senate, and one of whom shall be named by the Minority Leader of the Senate.

Members of the Council shall receive no compensation, but shall be reimbursed for necessary expenses incurred in the performance of their duties. The Council's Chair shall be the Dean of the College of Agriculture at the University where the Council is housed.
(c) The Council shall be housed at Southern Illinois University at Carbondale, which shall maintain a collaborative relationship with the University of Illinois at Champaign.
(Source: P.A. 94-793, eff. 5-19-06.)

(235 ILCS 5/12-2)
Sec. 12-2. Powers and duties of Council.
(a) Upon the appointment of its final member, the Council shall adopt bylaws governing its members, meetings, terms of office, and administration.
(b) The Council shall provide support and growth services to the grape wine industry in Illinois that include, but need not be limited to: (i) advocacy, liaison, and promotion of grape growing and wine making, (ii) the provision of consultation and special training to prospective and established grape growers and wine makers, (iii) viticulture and enological research pertinent to State wine industry needs, and (iv) development of marketing policies and strategies.
(c) The Council shall not enter into any effort to regulate the price of grape products or wine.
(Source: P.A. 90-77, eff. 7-8-97.)

(235 ILCS 5/12-3)
Sec. 12-3. (Repealed).
(Source: P.A. 90-77, eff. 7-8-97. Repealed by 91-472, eff. 8-10-99.)

(235 ILCS 5/12-4)
Sec. 12-4. (Repealed).
(Source: P.A. 95-331, eff. 8-21-07. Repealed by P.A. 99-933, eff. 1-27-17.)









Chapter 240 - WAREHOUSES

240 ILCS 5/ - Safety Deposit License Act.

(240 ILCS 5/0.01) (from Ch. 17, par. 1450)
Sec. 0.01. Short title. This Act may be cited as the Safety Deposit License Act.
(Source: P.A. 86-1324.)

(240 ILCS 5/1) (from Ch. 17, par. 1451)
Sec. 1. For the purposes of this Act:
"Person" means any individual, firm, corporation, association, trust or other association of individuals.
"Director" means the Director of the Department of Financial Institutions of the State of Illinois.
(Source: P.A. 91-357, eff. 7-29-99.)

(240 ILCS 5/2) (from Ch. 17, par. 1452)
Sec. 2. No person, except as hereinafter provided, shall engage in the business of renting or permitting the use of for compensation, safety deposit boxes, safes, vaults or other facilities for the safekeeping of personal property unless he has been issued a license to do so. The engaging in such business by any person without a license, current and unrevoked, issued pursuant to the provisions of this Act is declared to be inimical to the public welfare and public safety and to constitute a public nuisance. The Director, through the Attorney General or the State's Attorney of the county, may maintain an action in the name of the People of the State of Illinois to perpetually enjoin any person from so unlawfully engaging in such business. Such injunctive remedy shall be in addition to, and not in lieu of any penalty or remedy, civil or criminal, otherwise provided by law.
(Source: Laws 1967, p. 1668.)

(240 ILCS 5/3) (from Ch. 17, par. 1453)
Sec. 3. This Act does not apply to:
1. Any banking or savings and loan institution or credit union organized under the laws of this State or of the federal government, including any safety deposit business operated by or in connection with a State, federal or national bank, savings and loan, credit union, or a trust company that carries on its business under supervision of State or federal statutes;
2. The storing of personal property for hire under the Personal Property Storage Act;
3. Warehouses licensed under the Illinois Refrigerated Warehouses Act;
4. Plants licensed under the Meat and Poultry Inspection Act;
5. Warehouses licensed under the Public Grain Warehouse and Warehouse Receipts Act.
(Source: P.A. 88-235.)

(240 ILCS 5/4) (from Ch. 17, par. 1454)
Sec. 4. Application for a license shall be made to the Director upon a form furnished by him.
The application shall contain the following information and the information required by Sections 5 to 10, inclusive, which shall be sworn to and notarized:
1. The name under which applicant will conduct his business.
2. Identity of applicant, whether corporation, general partnership, limited or special partnership, common law or business trust, or a sole proprietorship.
3. Date of organization of business.
4. Address at which the business will be conducted if licensed.
5. Full name and address of owners and holders of title to premises in which business is to be conducted.
6. If applicant is a successor to the business for which license is being applied for, the names and addresses of predecessors and the date the business was acquired by the applicant.
7. Whether the applicant or any persons interested in or associated with the applicant are interested either directly or indirectly in the same or a similar business as that of the applicant at any place or location other than the one located at the address stated for which a license is requested. If such relationship exists, the names and addresses of the other persons.
8. Information as to any other license, either local, county, state or federal, that applicant now holds in connection with the operation or conduct of the business for which application is now being made for license.
9. Detailed description of kind, number and character of boxes, safes or other facilities to be offered or used for safekeeping purposes.
10. Full name and address of manager of applicant's business.
11. Whether the applicant under the present business name or any former name has ever been denied a license, or has had suspended, cancelled or revoked any license for the conduct or operation of the business of keeping and letting of safety deposit boxes, safes, vaults or other facilities under any statute of the State of Illinois or law of any local or governmental agency providing for the regulation and licensing of any such business.
12. The application shall, if made by a sole proprietor, be signed by the proprietor, if made by a partnership by each of the partners, and if made by a corporation, business trust or other legal entity by two officers or trustees thereof.
(Source: P.A. 91-357, eff. 7-29-99.)

(240 ILCS 5/5) (from Ch. 17, par. 1455)
Sec. 5. If the applicant is a corporation the application shall state:
a. Name of state in which applicant is incorporated;
b. Date of corporate charter or authority;
c. If incorporated in a state other than Illinois, date of compliance with the "Business Corporation Act of 1983";
d. Name and address of its president and secretary;
e. If foreign corporation, name and address of Illinois registered agent;
f. If some other form of organization, describe briefly and give name and addresses of executive officers;
g. Whether the applicant corporation has at any time operated under a name other than that stated in the application and if so a statement of such other names and the periods during which they were used.
(Source: P.A. 83-1362.)

(240 ILCS 5/6) (from Ch. 17, par. 1456)
Sec. 6. If applicant is an unincorporated entity of any type, a partnership or sole proprietorship, and the business name or title used is such as to require registration of such name or title under "An Act in relation to the use of an assumed name and the conduct or transaction of business in this State", approved July 17, 1941, the date of and the county in which the required filing was effected shall be stated.
(Source: Laws 1945, p. 1711.)

(240 ILCS 5/7) (from Ch. 17, par. 1457)
Sec. 7. If applicant is a partnership, the names and addresses of all partners and a statement as to whether or not, or to what extent, the Articles of Agreement, and any supplementary written statements, provide and stipulate for a limitation, if any, as to any partner or partners' liability for debts or obligations of the business conducted by the partnership, and the names and addresses of the partners to be engaged in active management or participation in the conduct of the business shall be stated.
(Source: Laws 1945, p. 1711.)

(240 ILCS 5/8) (from Ch. 17, par. 1458)
Sec. 8. If applicant is a common law or business trust, the names and addresses of each trustee and of all beneficiaries in the trust and names of persons to be engaged in the management or active participation in the conduct of the business shall be stated.
(Source: Laws 1945, p. 1711.)

(240 ILCS 5/9) (from Ch. 17, par. 1459)
Sec. 9. If applicant is under direct or indirect common control with, or is controlled by any other person, partnership, corporation or other entity the application shall state:
a. Name of such controlling or affiliated party or parties:
b. Nature and extent of such control.
(Source: Laws 1945, p. 1711.)

(240 ILCS 5/10) (from Ch. 17, par. 1460)
Sec. 10. If applicant has heretofore been licensed:
a. Date of prior license or licenses issued;
b. Date prior license or licenses expired;
c. Date prior licenses renewed or new licenses issued in place thereof.
(Source: Laws 1945, p. 1711.)

(240 ILCS 5/11) (from Ch. 17, par. 1461)
Sec. 11. Each application shall be accompanied by a supplementary statement executed and submitted by the individual owner of a sole proprietorship; by each partner (whether general or limited) of a partnership; by properly authorized officer or officers of a corporation; each manager, trustee or member of an unincorporated association, making application for license, and by any person about to become associated in any official capacity, or as a partner with any person licensed under this Act. The supplementary statement shall contain the following information and the information required by Sections 12 to 18, inclusive, which shall be sworn to and notarized;
1. Business name and address of applicant with which affiant is, or will be, associated.
2. Affiant's full name, business address, residence address and age.
3. Official title or scope of managerial duties, or otherwise indicate nature of connection of the affiant with the applicant above named.
(Source: Laws 1945, p. 1711.)

(240 ILCS 5/12) (from Ch. 17, par. 1462)
Sec. 12. The nature and tenure of each period of employment or business of affiant for at least ten years immediately preceding the date of his statement shall be stated in the supplementary statement.
Any periods of attendance at educational institutions, periods of unemployment, and periods of self-employment during such ten-year period shall be shown in the chronological order of their occurrence. As to periods of self-employment, the nature of the business or activities engaged in shall be stated. Employment by others should be shown in the following order:
a. Beginning date;
b. Name and address of employer;
c. Official capacity or nature of employment;
d. Date terminated;
e. Reason for termination.
(Source: Laws 1945, p. 1711.)

(240 ILCS 5/13) (from Ch. 17, par. 1463)
Sec. 13. If the applicant named in the supplementary statement is a corporation, or an incorporated association, the amount of capital stock or invested interest owned of record by the affiant shall be stated. If the applicant is a partnership, the approximate percentage of the total partnership capital credited to the within affiant shall be stated.
A statement shall be made as to whether or not the invested capital interest of the affiant, as stated above, represents borrowed funds, in whole or in part, pledged funds, or funds hypothecated or under lien in any manner or degree, and if so, the names of the persons to whom the applicant is indebted.
(Source: Laws 1945, p. 1711.)

(240 ILCS 5/14) (from Ch. 17, par. 1464)
Sec. 14. If partnership or unincorporated association, the limitation of liability of the affiant as a partner or member thereof shall be stated in the supplementary statement.
(Source: Laws 1945, p. 1711.)

(240 ILCS 5/15) (from Ch. 17, par. 1465)
Sec. 15. The supplementary statement shall state whether or not the affiant is connected with, or holds financial interest, in, any other person, partnership, association or corporation engaged as a regular business in the keeping and letting of safety deposit boxes, safes, and vaults or other facilities for safekeeping of personal property. If so, the name and address of such party or parties shall be stated and the nature and extent of the financial interest.
(Source: Laws 1945, p. 1711.)

(240 ILCS 5/16) (from Ch. 17, par. 1466)
Sec. 16. If affiant is engaged in, associated or connected in any way with, any other business, occupation, profession, or activities, other than that of the business of the applicant being conducted or to be conducted under the name at the address given for the applicant named in supplementary statement, that requires a license or is licensed, supervised, or regulated by any officer, body, commission or public authority of the Federal Government or the State of Illinois or any municipality therein or political subdivision thereof, the full name and address of such other business, occupation, profession, or activity, the nature of such business, and the nature of the connection or financial interest of the affiant in such other business shall be stated.
(Source: Laws 1945, p. 1711.)

(240 ILCS 5/17) (from Ch. 17, par. 1467)
Sec. 17. The supplementary statement must contain the names and addresses of 3 reputable persons to whom the Director may address inquiries relative to the experience, character, integrity and standing of affiant. Names submitted are not to be those of persons related to or employed by the affiant or actively associated with the applicant named in the supplementary statement.
(Source: Laws 1967, p. 1668.)

(240 ILCS 5/18) (from Ch. 17, par. 1468)
Sec. 18. A statement as to whether or not the affiant under present name or any former name, has ever been denied a license, or has had suspended, cancelled or revoked any license with respect to any business organized for the purpose of the keeping and letting of safety deposit boxes, safes, vaults or other facilities for the safekeeping of personal property, by any State or other governmental authority shall be contained in the supplementary statement.
(Source: Laws 1945, p. 1711.)

(240 ILCS 5/19) (from Ch. 17, par. 1469)
Sec. 19. No applicant shall be issued a license who:
1. Is not a citizen of the United States;
2. Has been convicted of a felony;
3. Has not provided a burglar alarm system for the safe, vault, and other fixtures;
4. Has not provided a time lock for the safe, vault or other fixtures;
5. Has not provided one or more combination locked steel doors (one in front of the other and no door less than one inch thick) aggregating at least 3 1/2 inches in thickness; or one combination locked round or square steel door not less than 3 1/2 inches in thickness;
6. Has not provided vault construction (walls, ceiling and floor) of equal resistance to the door;
7. Has not placed in a conspicuous place in the location, a sign in large print, telling the depositor what types of protection are being furnished by the licensee;
8. Has advertised or advertises that the facilities furnished by him are approved by the Director.
Any of the requirements set forth in this section which are not capable of fulfillment because of wartime restrictions may during the war time emergency, be waived by the Director.
(Source: Laws 1967, p. 1668.)

(240 ILCS 5/20) (from Ch. 17, par. 1470)
Sec. 20. The application shall be accompanied by a Certificate of Inspection made by a vault service company which has been approved by the Director and a set of fingerprints of the person who signs the application. The Certificate shall show the type of vault construction and the condition of the safety devices employed by the applicant.
(Source: Laws 1967, p. 1668.)

(240 ILCS 5/21) (from Ch. 17, par. 1471)
Sec. 21. Each applicant shall submit with his application, a specimen form of all types of contract, agreement, or other writings to be used between applicant and renters or users of safety deposit boxes, safes, vaults or other facilities furnished by applicant for the safekeeping of personal property.
(Source: Laws 1945, p. 1711.)

(240 ILCS 5/22) (from Ch. 17, par. 1472)
Sec. 22. The Director shall issue a license to an applicant who has complied with this Act and who has submitted with his application, a fee of $50. Each license shall expire on the first day of July next after its issuance, and shall apply only to the premises described. Each separate establishment requires an individual license.
(Source: Laws 1967, p. 1668.)

(240 ILCS 5/22.1)
Sec. 22.1. All moneys received by the Department of Financial Institutions under this Act shall be deposited in the Financial Institution Fund created under Section 6z-26 of the State Finance Act.
(Source: P.A. 98-463, eff. 8-16-13.)

(240 ILCS 5/23) (from Ch. 17, par. 1473)
Sec. 23. The Director, by his agents, shall inspect at least once in each license period, the license, safety deposit boxes, safes, vault or other facilities furnished by the licensee.
If the Director finds that the licensee is not complying with the provisions of this Act he may revoke the license of the licensee, and the licensee shall not be eligible for a license hereunder for a period of six months following the date of revocation.
The Director shall keep in his office a permanent record of all inspections made, and such record shall be available to the public.
(Source: Laws 1967, p. 1668.)

(240 ILCS 5/24) (from Ch. 17, par. 1474)
Sec. 24. If any person's license is revoked such person shall give notice of the revocation to all renters within ten days after the revocation, whereupon each renter may remove his personal property from the safety deposit box, safe, vault, or other facility furnished by the licensee, and shall be refunded the unused portion of the rental fee paid to the licensee. The licensee shall, within thirty days after the date of revocation, make refunds of the unused portions of rent and permit the renters to remove the contents of their boxes. During the 30 day period, he shall not offer for rent any safety deposit box, safe, vault or other facilities in which personal property may be stored.
(Source: Laws 1967, p. 1668.)

(240 ILCS 5/25.01) (from Ch. 17, par. 1476)
Sec. 25.01. All final administrative decisions of the Director hereunder shall be subject to judicial review pursuant to the provisions of the Administrative Review Law, and all amendments and modifications thereof, and the rules adopted pursuant thereto. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 82-783.)

(240 ILCS 5/27) (from Ch. 17, par. 1478)
Sec. 27. Whoever violates any provision of this Act shall be guilty of a petty offense. Each day of a violation shall be considered a separate offense.
(Source: P.A. 77-2218.)



240 ILCS 10/ - Personal Property Storage Act.

(240 ILCS 10/0.01) (from Ch. 111 2/3, par. 118.9)
Sec. 0.01. Short title. This Act may be cited as the Personal Property Storage Act.
(Source: P.A. 86-1324.)

(240 ILCS 10/1) (from Ch. 111 2/3, par. 119)
Sec. 1. No person shall operate a warehouse or engage in the business of storing personal property for a compensation, or hold himself out as being in the storage or warehouse business, or as offering storage or warehouse facilities, or advertise for, solicit or accept personal property for storage, without a license issued by the Commission, except that licenses issued under this Act by the Illinois Commerce Commission prior to May 4, 1967 shall remain valid for all purposes unless such license is terminated, surrendered or revoked as provided in this Act, and except further that licenses issued by the Illinois Department of Agriculture under this Act prior to January 1, 2010 shall remain valid for all purposes unless such license is terminated, surrendered, or revoked as provided in this Act. Recognized fair associations shall be licensed as set forth under the special provisions of Section 1.1. No person shall receive, hold, store or deliver any alcoholic liquors without a certificate of registration from the Department of Revenue in accordance with Article VII A of "An Act relating to alcoholic liquors", approved January 31, 1934, as heretofore and hereafter amended. The certificate of registration required by the Department of Revenue is in addition to the license required under this Act. This Act does not apply to warehouses licensed under "An Act to regulate refrigerated warehouses in the handling and storage of certain articles of food, and to repeal an Act therein named", approved May 25, 1955, as now or hereafter amended; public warehouses storing grain; garages customarily housing automobiles for in and out storage; storage of personal property in safety deposit vaults or boxes, lock boxes, and check rooms where personal effects, parcels and the like are received for temporary custody; and to the storage of personal property while it is being held in storage for scientific care for repairs or alterations, or is in the process of repair or alteration, or which is incidental to the business of manufacturing, selling, repairing, altering, cleaning, or glazing of furs or of any other garment or article of which fur forms any part thereof.
(Source: P.A. 96-515, eff. 1-1-10.)

(240 ILCS 10/1.1) (from Ch. 111 2/3, par. 119.1)
Sec. 1.1. Governmental fairs as set forth under the Agricultural Fairs Act and the Illinois State Fair which store personal property for compensation or hold themselves out as offering storage or storage facilities for personal property shall be licensed under a limited special governmental fairs license. This special license shall be issued for personal property other than goods, wares, household goods, furniture and merchandise and shall be of the type of personal property as set forth by regulation of the Commission. Personal property stored by these licensees shall be primarily boats, farm machinery and other similar tangible personal property as authorized by regulation of the Commission. Each licensee shall have a signed contract with each depositor on forms as prescribed by the Commission and shall also comply with Section 10. If such licensee does not have a bond or legal liability policy as set forth in Section 6, then the receipt shall have stamped across its face in bold type "Not Insured." If a licensee under this Section complies with the requirements of Section 6, the licensee shall provide to the Commission evidence of such compliance as required in Section 6 of this Act. A governmental fairs licensee shall comply with all other requirements of this Act.
(Source: P.A. 96-515, eff. 1-1-10.)

(240 ILCS 10/2) (from Ch. 111 2/3, par. 120)
Sec. 2. Definitions. When used in this Act:
The term "Commission" means the Illinois Commerce Commission.
The term "warehouse" means any room, house, structure, building, place, yard or protected enclosure where personal property belonging to another is stored for a compensation.
The term "personal property" means all goods, wares, household goods, furniture, merchandise, or any other tangible personal property, of whatever kind, except that "grain" as defined in "The Public Grain Warehouse and Warehouse Receipts Act" is not included.
The term "operator", "warehouseman", or "personal property warehouseman" means any person, firm, partnership, association, or corporation owning, controlling, operating, managing or leasing any room, house, structure, building, place, yard or protected enclosure in or on which personal property is stored for a compensation within this State.
The term "person" means any individual, firm, partnership, association or corporation.
The term "depositor" means any person, who, for himself or another, delivers or causes to be delivered for storage any personal property in and to a warehouse.
The term "for a compensation" means direct or indirect charge for storage.
The term "lot" means the unit or units of property for which a separate account is kept by the warehouseman.
The term "storage" means the safe keeping of personal property in a warehouse.
The term "engaged in the business of storing personal property" means any person who holds himself out, by any means whatever, as accepting, or willing to accept, personal property for storage.
The term "receipt" means a warehouse receipt issued in conformity with the "Uniform Commercial Code", as heretofore and hereafter amended.
The term "warehouse representative" or "warehouse broker" means any person who, independently and not as a salaried agent of a duly licensed warehouseman, for a consideration, solicits, sells or otherwise attempts to procure deposits of personal property in personal property warehouses.
(Source: P.A. 96-515, eff. 1-1-10.)

(240 ILCS 10/3) (from Ch. 111 2/3, par. 121)
Sec. 3. Basis of storage.
All property shall be stored on a month to month basis unless otherwise provided in the receipt issued therefor.
All rules and regulations made by an operator affecting or pertaining to storage shall be just and reasonable.
No operator shall merge storage charges into transfer or other charges. Such operator shall render to the person or persons storing the property, a statement or bill listing storage charges separately, upon request.
(Source: Laws 1935, p. 1121.)

(240 ILCS 10/4) (from Ch. 111 2/3, par. 122)
Sec. 4. Applications. No person shall engage in business as a personal property warehouseman in the State of Illinois without a license therefor issued by the Commission. The application for a license to engage in business as a personal property warehouseman shall be filed with the Commission. Such application shall set forth the name of the applicant, the principal officers if the applicant is a corporation, the managers (if manager-managed) or the members (if member-managed), if the applicant is a limited liability company, or the active members of a partnership if the applicant is a partnership, the location of the principal office or place of business of the applicant and the location or locations in this State at which the applicant proposes to engage in business as a personal property warehouseman, and such additional information as the Commission, by regulation, may require. The application shall also set forth the location, character, and description of the building or place of the proposed warehouse, the kind of property, goods, ware, and merchandise expected to be stored therein, and the approximate number of square feet of floor space, or, if applicable, the total cubic capacity devoted to storage purposes. The Commission shall require information showing that the property to be used is reasonably suitable for warehouse purposes, that the applicant is qualified to conduct the business of storing personal property under this Act, and the applicant proposes to conduct the business in accordance with the laws of this State and the rules and regulations of the Commission.
(Source: P.A. 96-515, eff. 1-1-10.)

(240 ILCS 10/5) (from Ch. 111 2/3, par. 123)
Sec. 5. Inspections. Upon the filing of an application, the Commission shall cause an inspection to be made of each warehouse described in the application. Additional inspections of any warehouse may be made from time to time as the Commission deems necessary, in order to effectuate the purposes of this Act.
Such inspection or inspections may include not only the building or premises used for storage purposes but the arrangement of the goods stored, nature of goods stored, safety of the building, accessibility to goods stored, precaution against fire hazards; whether fire extinguishers, fire apparatus, or hose are in good condition; whether all lots for which warehouse receipts have been issued are in storage; and any other things necessary to determine whether the warehouse is being operated in compliance with this Act. Commission staff shall have the right to enter the property of any warehouseman at any reasonable time, for the purpose of making an inspection or performing any duties in connection with this Act.
If the inspection of any warehouse discloses a hazardous condition or conditions or any other violation of this Act or the Commission's rules, the operator shall, upon written notice from the Commission, take proper and immediate steps to correct the condition or conditions. Failure to comply with the notice shall be grounds for rejecting an application or for revoking a license.
(Source: P.A. 96-515, eff. 1-1-10.)

(240 ILCS 10/6) (from Ch. 111 2/3, par. 124)
Sec. 6. Bond or legal liability insurance policy. Prior to the issuance of a license, the personal property warehouseman shall file with the Commission a surety bond, or legal liability insurance policy on a form prescribed by the Commission, signed by the warehouseman as principal and by a responsible company authorized to execute surety bonds within the State of Illinois. The bond shall contain provisions for faithful performance by the applicant of his duties as a warehouseman in accordance with this Act, the rules and regulations thereof, and the "Uniform Commercial Code", as now or hereafter amended. Such bond shall also contain provisions for the payment of any loss or damage sustained by any depositor of property stored.
The bond or insurance policy shall be in the amount set by the Commission by rule.
Such bond or insurance policy is to be made payable to the People of the State of Illinois, for the use and benefit of all persons aggrieved by the failure of the operator to comply with this Act, and shall not be cancelled during the period for which any license is issued, except upon at least 90 days' notice, in writing, to the Commission.
If bond other than a surety bond is filed, it must be secured by real estate having a value of not less than double the amount of such bond over and above all exemptions and liens thereon. Such bond shall be recorded and be a lien on the real estate for the amount thereof, and the recording fees paid by the applicant or operator.
Any operator may, in lieu of a bond, file with the Commission a certified copy of a legal liability insurance policy or a certificate of deposit. The principal amount of the legal liability insurance policy and the certificate of deposit shall be the same as that required for a surety bond under this Act. Any certificate of deposit filed with the Commission, in lieu of a surety bond, shall be payable to the Commission as Trustee and the interest thereon shall be made payable to the purchaser thereof.
The legal liability insurance policy shall contain a loss payable endorsement making such policy payable to the People of the State of Illinois, with the Commission as Trustee. The legal liability insurance policy shall not be cancelled during the period for which any license is issued, except upon at least 90 days' notice in writing to the Commission. When in the discretion of the Commission, the legal liability insurance policy or the assets of a warehouseman appear to be insufficient, when compared to his storage obligations or to meet the bond requirements of the United States, or any agency or corporation controlled by the United States when they have a contract for storage with the warehouseman, or for any other reason it may appear necessary to the Commission, the Commission may require such additional bond or legal liability insurance policy as may be reasonable in the circumstances.
The Commission as trustee of the bond or policy shall have the authorities granted him in Section 205-410 of the Department of Agriculture Law (20 ILCS 205/205-410) and the rules and regulations adopted pursuant thereto.
Failure to keep such bond or insurance policy in effect is cause for the revocation of any license.
(Source: P.A. 96-515, eff. 1-1-10.)

(240 ILCS 10/7) (from Ch. 111 2/3, par. 125)
Sec. 7. Fees. Each applicant shall accompany its application for a personal property warehouse license with and thereafter pay to the Commission an initial fee of $250 and an annual renewal fee of $150, plus an annual fee of $100 for each additional personal property warehouse operated by the applicant to keep and perpetuate the license, or such other amounts as the Commission may set by rule. The special governmental fairs annual license fee shall be $50, or such other amount as the Commission may by regulation prescribe.
(Source: P.A. 96-515, eff. 1-1-10.)

(240 ILCS 10/8) (from Ch. 111 2/3, par. 126)
Sec. 8. Issuance and period of license. Upon compliance with this Act by the applicant, the Commission shall issue a license or licenses to such applicant which is valid for one year from the date of its issuance unless said license is suspended or revoked after due process in accordance with this Act.
(Source: P.A. 96-515, eff. 1-1-10.)

(240 ILCS 10/9) (from Ch. 111 2/3, par. 127)
Sec. 9. The provisions of the "Uniform Commercial Code", enacted by the Seventy-second General Assembly, shall remain in full force and effect in respect to warehouses, warehousemen, personal property, persons, depositors and receipts coming within the purview of this Act.
(Source: Laws 1961, p. 2307.)

(240 ILCS 10/10) (from Ch. 111 2/3, par. 128)
Sec. 10. Warehouse Receipts. Every operator shall, upon the receipt of personal property for storage, issue and deliver to the depositor a negotiable or a non-negotiable warehouse receipt.
Negotiable warehouse receipt forms, complying in every respect with subsection (2) of Section 7-202 of the "Uniform Commercial Code", approved July 31, 1961, as amended, must be printed in a form prescribed by the Commission, and prenumbered by a bonded printer. Negotiable warehouse receipt forms must be kept under lock and key at the office of the warehouse operator. A register must be kept of each negotiable warehouse receipt issued. Endorsements shall be made on the negotiable warehouse receipt of any partial deliveries of goods covered by such receipt. Delivery of goods covered by a negotiable warehouse receipt without surrender of such negotiable warehouse receipt shall be prohibited.
Non-negotiable warehouse receipts shall conform with subsection (2) of Section 7-202 of the "Uniform Commercial Code", approved July 31, 1961, as amended.
The property of each depositor shall be specifically designated under a lot, product code, batch, or other control unit agreed upon by the warehouseman and depositor. Said designation shall also appear on the receipt for the purpose of identification, and a separate account and record shall be kept for each customer's property.
No operator shall issue any receipt unless the same shall state on the face thereof in conspicuous type whether or not such goods are insured for the benefit of the depositor against fire or any other casualty.
(Source: P.A. 96-515, eff. 1-1-10.)

(240 ILCS 10/11) (from Ch. 111 2/3, par. 129)
Sec. 11. Signs.
Every operator licensed under this Act shall, at all times, keep a sign posted in a conspicuous place over the main entrance to each warehouse, which sign shall clearly state the name of the person, firm, partnership, association or corporation operating said warehouse, and a statement that such warehouse is licensed and the number of such license; and each operator shall also display a like sign in a conspicuous place on all motor vans, trucks or other vehicles used by the operator to transport personal property to and from such warehouses.
(Source: P.A. 77-1341.)

(240 ILCS 10/12) (from Ch. 111 2/3, par. 130)
Sec. 12. Advertisements. It is unlawful for any person, firm, partnership, association, limited liability company, or corporation to hold himself, themselves, or itself out as a warehouseman or advertise for, or solicit business as a warehouseman without first complying with this Act; or advertising as being an insured warehouse unless the insurance is for the benefit of the depositor against fire or other casualties; or to use any stationery, cards, signs or other advertisements of a false, fraudulent, deceptive or misleading nature; or use the word storage, in any way, in connection with the business unless engaged in the storage business and licensed as a warehouse operator under this Act.
A personal property warehouseman has authority to use the services of warehouse representatives or warehouse brokers in Illinois provided the names and addresses of such warehouse representatives or warehouse brokers are listed on the license application of the personal property warehouseman.
No person shall set himself out to be a warehouse representative or a warehouse broker, or do business as such, without first being so listed by a duly licensed warehouseman. A warehouseman may, by giving written notice in duplicate to the Commission, amend his license application at any time to add or delete the name or names of warehouse representatives or warehouse brokers retained by him.
(Source: P.A. 96-515, eff. 1-1-10.)

(240 ILCS 10/13) (from Ch. 111 2/3, par. 131)
Sec. 13. Care required.
Every operator shall use reasonable care and diligence to protect property stored from loss or damage by fire, theft, burglary or other similar causes, and keep and maintain suitable premises for such storage purposes.
(Source: Laws 1935, p. 1121.)

(240 ILCS 10/14) (from Ch. 111 2/3, par. 132)
Sec. 14. Authority of Commission staff-Police power. Commission staff have full power and authority in the performance of their official duties to enter into or upon any place, building or premises of any warehouse at any reasonable time for the purpose of inspecting such warehouse operating under this Act, and the books and records of the operator thereof, or for the purpose of obtaining any information pertaining to the manner in which such warehouse business is being conducted. Any such Commission staff has the same powers as are now held by or hereafter conferred upon, any regular law enforcement officer to arrest, with or without formal warrant, any violator or violators of this Act.
(Source: P.A. 96-515, eff. 1-1-10.)

(240 ILCS 10/15) (from Ch. 111 2/3, par. 133)
Sec. 15. Interference with or impersonation of Commission staff. No person shall in any way or manner obstruct, hinder or molest any Commission staff member in the performance of his duties as required by this Act. It is unlawful for any person to falsely represent that he is a Commission staff member or to falsely represent that he is authorized to inspect warehouses on behalf of the Commission, or to demand of any operator the examination or production of the records of such operator unless he is a duly authorized Commission staff member.
(Source: P.A. 96-515, eff. 1-1-10.)

(240 ILCS 10/15.5)
Sec. 15.5. Jurisdiction. The jurisdiction of the Commission under this Act extends to personal property warehouses, the operators of those warehouses, and to other activities specifically set forth in this Act.
(Source: P.A. 96-515, eff. 1-1-10.)

(240 ILCS 10/15.6)
Sec. 15.6. Enumeration of powers. The Commission has the power to:
(1) Administer and enforce the provisions of this Act.
(2) Regulate the entry, exit, and services of

personal property warehouses and operators.

(3) Protect the public safety through insurance and

safety standards.

(4) Adopt appropriate rules setting forth the

standards and procedures by which it will administer and enforce this Act.

(5) Conduct hearings and investigations, on its own

motion or the motion of a person.

(6) Adjudicate disputes, hear complaints or other

petitions for relief, and settle those matters by stipulation or agreement.

(7) Create special procedures for the receipt and

handling of consumer complaints.

(8) Employ such persons as are needed to

administer and enforce this Act, in such capacities as they are needed, whether as hearings examiners, special examiners, enforcement officers, investigators, or otherwise.

(9) Initiate and participate in proceedings in the

federal or State courts, and in proceedings before federal or other State agencies, to the extent necessary to effectuate the purposes of this Act, provided that participation in specific proceedings is directed, in writing, by the Commission.

(Source: P.A. 96-515, eff. 1-1-10.)

(240 ILCS 10/16) (from Ch. 111 2/3, par. 134)
Sec. 16. Rules and regulations. The Commission has the authority to exercise general supervision and regulation over all warehouses included under this Act, and has authority to make all necessary rules and regulations, and adopt forms of application, bond, receipt, and such other forms as may be required to effectuate the purposes of this Act.
(Source: P.A. 96-515, eff. 1-1-10.)

(240 ILCS 10/17) (from Ch. 111 2/3, par. 135)
Sec. 17. Violations, Administrative Action and Review. Violations of this Act shall be classified as follows:
(a) Category I Violations, which include:
(i) Technical violations causing no harm to persons

or property.

(ii) Prior practices or conditions that have been

voluntarily remedied.

Category I violations shall be handled by a warning notice issued by the Commission to the warehouseman stating that such practices shall not be allowed to recur. Receipt of such notice shall be acknowledged by the warehouseman.
(b) Category II Violations, which include:
(i) Practices or conditions that if continued could

cause significant loss to depositors.

(ii) Practices or conditions that if continued could

cause serious hazard to public health or safety.

(iii) Operating a personal property warehouse without

a license.

The Commission may, upon its own motion and shall upon the verified complaint in writing of any person setting forth facts which if proved would constitute a Category II violation, investigate the actions of any person or persons operating a personal property warehouse. The Commission shall issue a formal notice to the warehouse operator that he is required to take proper and immediate steps to correct the practices or conditions, and that failure to do so could be cause for revocation of license and other legal penalties as provided in this Act. The warehouse operator shall, if he believes that the complaint is improper, unjust, or unfounded, request a hearing which shall be set up in conformance with established practice for Commission administrative hearings. If the warehouse operator fails to correct the alleged practices or conditions, or fails to request a hearing within a stipulated time, his license shall be revoked, and the Commission may impose civil penalties in the amount provided under the Illinois Commercial Transportation Law. The Commission may also seek appropriate judicial action. In the case of practices or conditions that constitute serious hazard to public health or safety, the Commission shall cooperate with the appropriate federal, state, and local agencies or authorities.
(c) Category III Violations, which include:
(i) Conversion of a depositor's goods to the

warehouseman's own use.

(ii) Practices or conditions that have caused

significant loss or damage to depositors.

The Commission may, upon its own motion and shall upon the verified complaint in writing of any person setting forth facts which if proved would constitute a Category III violation, investigate the actions of any person or persons operating a personal property warehouse. The Commission shall issue a formal notice to the warehouse operator that he is required to take proper and immediate steps to correct the practices or conditions, and that failure to do so will be cause for revocation of license and additional legal penalties as provided in this Act. The warehouse operator shall, if he believes that the alleged violation is unfounded, request a hearing which shall be set up in conformance with established practice for administrative hearings. If the warehouse operator fails to correct the alleged practices or conditions, or fails to request a hearing within a stipulated time, the operator's license shall be revoked, and the Commission may impose civil penalties in the amount provided under the Illinois Commercial Transportation Law. The Commission may also seek appropriate judicial action.
In connection with any investigation or hearing conducted by the Commission under this Act, the Commission, over the signature of the Chairman of the Commission, is authorized to issue subpoenas and to bring before the Commission any person or persons in this State and to take testimony either orally or by deposition or by exhibit. The Chairman of the Commission is authorized to issue subpoenas for any or all documents relating to complainant records. The Chairman of the Commission or his designee may administer oaths to witnesses at any hearing which the Commission is authorized by law to conduct.
The Illinois Administrative Procedure Act, as amended, and the rules and regulations adopted thereunder shall apply to and govern all administrative actions taken by the Commission, where applicable, unless otherwise prescribed by this Act. Judicial review of final administrative decisions may be had in accordance with the provisions of the Administrative Review Law, as now or hereafter amended.
(Source: P.A. 96-515, eff. 1-1-10.)

(240 ILCS 10/18) (from Ch. 111 2/3, par. 136)
Sec. 18. Operator must keep records.
All operators included in this Act shall keep or cause to be kept a record showing all personal property stored, the name of the person depositing same for storage, all warehouse receipts issued, or cancelled, and any other information necessary to the proper conduct of such business in accordance with this Act. All records shall be kept on file and intact for one year from the closing of any storage transaction.
(Source: Laws 1935, p. 1121.)

(240 ILCS 10/19) (from Ch. 111 2/3, par. 137)
Sec. 19. Penalty. Any person who engages in business as a personal property warehouseman without securing a license or who does not have a valid license, or who commits one or more Category II or Category III violations of this Act, or who shall impede, obstruct, hinder or otherwise prevent or attempt to prevent the Commission in the performance of its duty in connection with this Act, or who refuses to permit inspection of his premises or records as provided in this Act shall be guilty of a Class B misdemeanor for the first violation, and be guilty of a Class A misdemeanor for each subsequent violation. In addition, the Commission may impose civil penalties in the amount provided under the Illinois Commercial Transportation Law. In case of a continuing violation or violations, each day that each violation occurs constitutes a separate and distinct offense.
It shall be the duty of each State's Attorney to whom any violation is reported to cause appropriate proceedings to be instituted and prosecuted in the circuit court without delay, provided that the Commission has previously given the warehouseman involved an administrative hearing as provided for in this Act.
The Commission may apply for and the circuit court may grant a temporary restraining order or preliminary or permanent injunction restraining any person from committing or continuing to commit a Category II or III violation.
(Source: P.A. 96-515, eff. 1-1-10.)

(240 ILCS 10/19.5)
Sec. 19.5. Disposition of funds. All fees and fines collected by the Commission under this Act shall be paid into the Transportation Regulatory Fund in the State treasury. The money in that fund may be used to defray the expenses of the administration of this Act.
(Source: P.A. 96-515, eff. 1-1-10.)

(240 ILCS 10/20) (from Ch. 111 2/3, par. 138)
Sec. 20. Power to enforce. The Commission has full power and authority to carry out this Act.
(Source: P.A. 96-515, eff. 1-1-10.)

(240 ILCS 10/20.1)
Sec. 20.1. Grandfathered rules. Rules promulgated by the Illinois Department of Agriculture under this Act shall remain valid until amended or repealed by the Commission. All references in those rules to the "Department" shall, on and after the effective date of this amendatory Act of the 96th General Assembly, be deemed references to the "Commission". All references in those rules to the "Director" shall, on and after the effective date of this amendatory Act of the 96th General Assembly, be deemed references to the "Executive Director of the Commission.
(Source: P.A. 96-515, eff. 1-1-10.)

(240 ILCS 10/20.2)
Sec. 20.2. Applicability of Illinois Commercial Transportation Law. Except as provided elsewhere in this Act, Subchapter I, Articles II, III, V, VI, & VII, and Subchapter II of the Illinois Commercial Transportation Law apply to the Commission in the administration and enforcement of this Act.
(Source: P.A. 96-515, eff. 1-1-10.)

(240 ILCS 10/21) (from Ch. 111 2/3, par. 139)
Sec. 21. Constitutionality of act.
If any provision, section, sub-section, sub-division, sentence, clause, or phrase of this Act shall for any reason be adjudged or declared by any court of competent jurisdiction to be unconstitutional or invalid, such judgment or decision shall not affect the validity of the remaining portions of this Act, but shall be confined in its operation to the provision, section, sub-section, sub-division, sentence, clause or phrase which shall have been adjudged or declared to be unconstitutional or invalid in such judgment or decision; and it is hereby expressly declared that every other provision, section, sub-section, sub-division, sentence, clause or phrase hereof would have been enacted irrespective of the enactment or validity of the portion thereof declared or adjudged to be unconstitutional or invalid.
(Source: Laws 1935, p. 1121.)

(240 ILCS 10/22) (from Ch. 111 2/3, par. 140)
Sec. 22. Repeal.
"An Act to regulate business of storing personal property for hire", approved June 28, 1921, in force July 1, 1921, as amended, is hereby repealed.
(Source: Laws 1935, p. 1121.)



240 ILCS 20/ - Grain Storage Warning Sign Act.

(240 ILCS 20/0.01) (from Ch. 114, par. 333.01)
Sec. 0.01. Short title. This Act may be cited as the Grain Storage Warning Sign Act.
(Source: P.A. 86-1324.)

(240 ILCS 20/1) (from Ch. 114, par. 333.1)
Sec. 1. The owner or operator in charge of any structure which on the effective date of this Act is being used for the storage of grain in bulk and which has a capacity of 10,000 bushels or more and the owner and operator in charge of any structure for storage of grain in bulk having a capacity of 1,000 bushels or more which is constructed or erected after the effective date of this Act shall have affixed to such structure or printed thereon a warning sign as required by this Act.
The warning sign shall be affixed to or printed on the structure near the door or loading area and shall be substantially as follows:

(240 ILCS 20/2) (from Ch. 114, par. 333.2)
Sec. 2.
The owner or operator in charge of any structure subject to this Act who fails to affix to or print on such structure the warning sign required by this Act shall be guilty of a petty offense and shall upon conviction thereof be fined not more than $50.
(Source: P.A. 77-2217.)

(240 ILCS 20/3) (from Ch. 114, par. 333.3)
Sec. 3. Nothing in this Act shall apply to structures used exclusively for the storage of ear corn.
(Source: Laws 1967, p. 3303.)



240 ILCS 30/ - Salvage Warehouse and Salvage Warehouse Store Act.

(240 ILCS 30/0.1) (from Ch. 114, par. 400.1)
Sec. 0.1. This Act shall be known and may be cited as the Salvage Warehouse and Salvage Warehouse Store Act.
(Source: P.A. 84-361.)

(240 ILCS 30/1) (from Ch. 114, par. 401)
Sec. 1. Definitions. As used in this Act, unless the context otherwise requires:
"Salvage Warehouse or Salvage Warehouse Store" means any establishment, building, or premises utilized to receive and store or redistribute partially damaged food, alcoholic liquor, drugs, medical devices, or cosmetics from fires, floods, storms, train wrecks, truck wrecks, manufacturer closeouts or damaged from any other source whatsoever. This also includes any establishment, building or premises established or utilized to prepare such partially damaged food products, drugs, medical devices, or cosmetics for sale or distribution to consumers.
"Article of food" means any article used for food or drink or condiment by man whether simple, mixed or compound, or any article used or intended for use as an ingredient in the composition or preparation thereof.
"Alcoholic liquor" includes alcohol, spirits, wine and beer, and every liquid or solid, patented or not, containing alcohol spirits, wine or beer, and capable of being consumed by a human being.
"Drug" means (1) articles recognized in the official United States Pharmacopoeia, National Formulary, official Homeopathic Pharmacopoeia of the United States, United States Dispensatory, or Remington's Practice of Pharmacy, or any supplement to any of them; (2) articles intended for use in the diagnosis, cure, mitigation, treatment or prevention of disease; (3) articles (other than food) intended to affect the structure or any function of the body of man or other animals; and (4) articles intended for use as a component of any article specified in clause (1), (2) or (3). "Drug" does not include devices or their components, parts or accessories.
"Cosmetic" means (1) articles intended to be rubbed on, poured on, sprinkled on or sprayed on, introduced into or otherwise applied to the human body or any part thereof for cleansing, beautifying, promoting attractiveness or altering the appearance; and (2) articles intended for use as a component of any such articles, except that such term does not include soap.
An article of food, liquor, drugs, medical device or cosmetics is "For Salvage" when it is damaged in any way and is delivered to and comes into the possession or custody of the licensee of a Salvage Warehouse or Salvage Warehouse Store.
"Department" means the Department of Public Health of the State of Illinois.
"Director" means the Director of the Department.
"Medical device" means any instrument defined as a "device" in the Federal Food, Drug and Cosmetic Act, as amended (21 U.S.C.A. 301 et seq.).
"Not for profit corporation" means any corporation as defined in the General Not For Profit Corporation Act of 1986, as now or hereafter amended.
"Religious corporation" means any corporation as defined in "An Act concerning corporations", approved April 18, 1872, as now or hereafter amended.
(Source: P.A. 86-704.)

(240 ILCS 30/2) (from Ch. 114, par. 402)
Sec. 2. Licenses, application, examination, issuance. No person, firm, or corporation shall maintain or operate a salvage warehouse or warehouse store without having a license therefor issued by the Department. Any person, firm or corporation desiring such a license shall make written application to the Department on forms prescribed by the Department for that purpose, stating the location of the salvage warehouse or salvage warehouse store. The Director thereupon, shall cause an examination to be made of said salvage warehouse and, if it be found by him or his agents to be in a proper sanitary condition and otherwise properly equipped for its intended use, he shall issue a license authorizing the applicant to operate the same as a salvage warehouse or salvage warehouse store. The license shall be issued upon payment by the applicant of a license fee of $100 per annum to the Department. Any person, firm or corporation which is a not for profit corporation or a religious corporation may apply for a license as a salvage warehouse or salvage warehouse store. Such not for profit corporations or religious corporations shall be exempt from the license fee of $100 per annum. All such licenses, including licenses exempt from the license fee, shall expire on December 31st of each year and shall be renewed only upon application made to the Department and accompanied by the required fee, if applicable.
(Source: P.A. 86-704.)

(240 ILCS 30/3) (from Ch. 114, par. 403)
Sec. 3. Revocation or suspension of license. In case any salvage warehouse or salvage warehouse store, or any part thereof, is at any time deemed by the Department, to be in an unsanitary condition, or not properly equipped for its intended use, the Department shall notify the licensee of such condition and upon the failure of the licensee to put such salvage warehouse or salvage warehouse store in a sanitary condition or to properly equip the same for its intended use, within a time to be designated by the Director, the license may be revoked or suspended by the Director in the manner provided in Sections 9 and 10 of this Act until such licensed premises shall conform to the laws of Illinois and the rules and regulations of the Department of Public Health adopted under this Act.
(Source: P.A. 83-175.)

(240 ILCS 30/4) (from Ch. 114, par. 404)
Sec. 4. Inspection and supervision. The Department shall inspect all salvage warehouses and salvage warehouse stores, and make such inspection of articles of food, liquor, drugs, medical devices and cosmetics therein as it considers necessary to secure the proper enforcement of this Act, and shall have access to all salvage warehouses at all reasonable times. Each warehouse shall be examined or inspected at least annually. The Department shall set and cause to be collected a fee of $50 for each examination or inspection and for warehouses exceeding 10,000 square feet an additional fee of not more than $30 for each additional 10,000 square feet or portion thereof, except that salvage warehouses and salvage warehouse stores licensed to not for profit corporations or religious corporations shall be exempt from such examination fee or inspection fee and shall also be exempt from the annual inspection required by this Act, though the Department may conduct periodic inspections of such salvage warehouses and salvage warehouse stores at a frequency determined by the risk presented by the salvaged items to the consumer or user. The Director shall appoint such persons as he considers qualified to make any inspection under this Act.
(Source: P.A. 86-704.)

(240 ILCS 30/5) (from Ch. 114, par. 405)
Sec. 5. Articles unfit for human consumption. No article of food or drug intended for human consumption and no medical device or cosmetic intended for human use shall be kept in any salvage warehouse or salvage warehouse store if such article is unfit for human consumption or use or may not reasonably be expected to keep wholesome for human consumption or use, nor shall it be offered for sale at retail unless it complies with standards promulgated by the Department of Public Health.
(Source: P.A. 84-361.)

(240 ILCS 30/6) (from Ch. 114, par. 406)
Sec. 6. Length of storage period. No person, firm or corporation shall keep or permit to remain in any salvage warehouse or salvage warehouse store any article of food, drug, medical device or cosmetic which has been held in a salvage warehouse within the State for a longer period than the reasonable shelf life of the item, but in no event, for a period longer than 12 months, except with the written approval of the Director.
(Source: P.A. 84-361.)

(240 ILCS 30/7) (from Ch. 114, par. 407)
Sec. 7. Transfer of food to another warehouse. It is unlawful to transfer any article of food, alcoholic liquor, drug, medical device or cosmetic for salvage from one salvage warehouse or salvage warehouse store to another within the State of Illinois if such transfer is made for the purpose of avoiding the provisions of Section 6 of this Act.
(Source: P.A. 84-361.)

(240 ILCS 30/8) (from Ch. 114, par. 408)
Sec. 8. Rules and regulations.
The Department shall make and enforce reasonable rules and regulations necessary to carry out the provisions of this Act. Such rules and regulations shall be kept in the Director's office and shall be filed and shall take effect as provided in "An Act concerning administrative rules," approved June 14, 1951, as heretofore or hereafter amended.
(Source: Laws 1963, p. 1999.)

(240 ILCS 30/9) (from Ch. 114, par. 409)
Sec. 9. The Department may upon its own motion and shall upon the verified complaint in writing of any person setting forth facts which if proved would constitute grounds for refusal, suspension or revocation under this Act, investigate the actions of any applicant or any person or persons holding or claiming to hold a license. The Department shall, before refusing to issue or renew, and before suspension or revocation of a license, at least 10 days prior to the date set for the hearing, notify in writing the applicant for or holder of a license, hereinafter called the respondent, that a hearing will be held on the date designated to determine whether the respondent is privileged to hold such license, and shall afford the respondent an opportunity to be heard in person or by counsel in reference hereto. Such written notice may be served by delivery of the same personally to the respondent, or by mailing the same by registered or certified mail to the place of business last theretofore specified by the respondent in the last notification to the Department. At the time and place fixed in the notice, the Department shall proceed to hear the charges and both the respondent and the complainant shall be accorded ample opportunity to present in person or by counsel such statements, testimony, evidence and argument as may be pertinent to the charges or to any defense thereto. The Department may continue such hearing from time to time.
The Department, over the signature of the Director is authorized to subpoena and bring before the Department any person or persons in this State and to take testimony either orally or by deposition or by exhibit, with the same fees and mileage and in the same manner as prescribed by law in judicial proceedings in civil cases in circuit courts of this State.
The Director may administer oaths to witnesses at any hearing which the Department is authorized by law to conduct.
(Source: P.A. 83-338.)

(240 ILCS 30/10) (from Ch. 114, par. 410)
Sec. 10. The Department, at its expense, shall provide a stenographer to take down the testimony and preserve a record of all proceedings at the hearing of any case involving the refusal to issue or renew, or the suspension or revocation of a license. The notice of hearing, complaint and all other documents in the nature of pleadings and written motions filed in the proceedings, the transcript of testimony, and orders of the Department shall be the record of such proceedings. Any interested person may purchase a copy of the transcript of the record from the certified shorthand reporter who prepared the record.
In any case involving the refusal to issue or renew or the suspension or revocation of a license, a copy of the Department's report shall be served upon the respondent by the Department, either personally or by registered or certified mail as provided in this Act for the service of the notice of hearing. Within 20 days after such service, the respondent may present to the Department a motion in writing for a rehearing, which written motion shall specify the particular grounds therefor. If no motion for rehearing is filed, then upon the expiration of the time specified for filing such a motion, or if a motion for rehearing is denied, then upon such denial, the Director may enter an order. If the respondent shall order and pay for a transcript of the record within the time for filing a motion for rehearing, the 20 day period within which such a motion may be filed shall commence upon the delivery of the transcript to the respondent.
(Source: P.A. 81-750.)

(240 ILCS 30/11) (from Ch. 114, par. 411)
Sec. 11. Any circuit court may, upon application of the Director or of the applicant or licensee against whom proceedings under Section 9 of this Act are pending, enter an order requiring the attendance of witnesses and their testimony, and the production of documents, papers, files, books and records in connection with any hearing in any proceedings under that section. The court may compel obedience to its order by proceedings for contempt.
(Source: P.A. 83-334.)

(240 ILCS 30/12) (from Ch. 114, par. 412)
Sec. 12. The provisions of the Administrative Review Law, and all amendments and modifications thereof, and the rules adopted pursuant thereto, shall apply to and govern all proceedings for the judicial review of final administrative decisions of the Department hereunder. The term "Administrative Decision" is defined as in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 82-783.)

(240 ILCS 30/13) (from Ch. 114, par. 413)
Sec. 13. Penalties.
Any person, firm or corporation that violates any provisions of this Act or the rules and regulations adopted pursuant thereto, shall be guilty of a petty offense.
(Source: P.A. 77-2219.)

(240 ILCS 30/14) (from Ch. 114, par. 414)
Sec. 14. All fines imposed and collected under this Act shall be paid within 30 days after such collection to the Department and by it paid into the State Treasury.
(Source: Laws 1963, p. 1999.)



240 ILCS 35/ - Illinois Refrigerated Warehouses Act.

(240 ILCS 35/1) (from Ch. 56 1/2, par. 79.1)
Sec. 1. For the purpose of this Act:
(a) "Artificially cooled refrigeration" hereinafter referred to as "refrigeration" means the storage or keeping of articles of food at or below a temperature of 45 degrees Fahrenheit in an artificially cooled refrigerated warehouse.
(b) "Artificially cooled warehouse" hereinafter referred to as "Refrigerated warehouse" means any place artificially or mechanically cooled to or below a temperature of 45 degrees Fahrenheit in which articles of food are placed and held for 30 days or more before distribution to wholesalers, retailers or jobbers, other than a locker plant or branch locker plant as defined in "An Act in relation to meat and poultry inspection and making an appropriation therefor", approved July 22, 1959, as now or hereafter amended.
(c) "Article of food" means any article used for food or drink or condiment by man, or other animals, whether simple, mixed or compound, or any article used or intended for use as an ingredient in the composition or preparation thereof, except unprocessed fruits or vegetables.
(d) An article of food shall be deemed to be "received in refrigeration" when it is delivered to and comes into the possession or custody of the licensee of a refrigerated warehouse.
(e) "Department" means the Department of Agriculture of the State of Illinois.
(f) "Director" means the Director of the Department.
(Source: P.A. 86-231.)

(240 ILCS 35/2) (from Ch. 56 1/2, par. 79.2)
Sec. 2. No person, firm or corporation shall maintain or operate a refrigerated warehouse without a license to do so issued by the Department. Any person, firm or corporation desiring such a license shall make written application to the Department for that purpose, stating the location of the refrigerated warehouse. The Director or his agents thereupon shall make an examination of the refrigerated warehouse and, if it is in a proper sanitary condition and otherwise properly equipped for its intended use, he shall issue a license authorizing the applicant to operate it as a refrigerated warehouse for one year. The licensing cycle shall be the same as the State fiscal year and a license shall be issued upon payment by the applicant of a license fee of $50 per annum to the Department.
Any license issued under the provisions of the Act herein repealed that is valid immediately prior to the time this Act takes effect shall be considered as a license issued under the provisions of this Act and shall continue in effect until its expiration date unless sooner revoked under the provisions of this Act.
(Source: P.A. 98-86, eff. 7-15-13.)

(240 ILCS 35/3) (from Ch. 56 1/2, par. 79.3)
Sec. 3. In case any refrigerated warehouse, or any part thereof, is at any time deemed by the Department, to be in an unsanitary condition, or not properly equipped for its intended use, the Department shall notify the licensee of such condition and upon the failure of the licensee to put such refrigerated warehouse in a sanitary condition or to properly equip the same for its intended use, within a time to be designated by the Director, the license shall be revoked.
(Source: Laws 1955, p. 222.)

(240 ILCS 35/5) (from Ch. 56 1/2, par. 79.5)
Sec. 5. The Department shall inspect and supervise all refrigerated warehouses and make such inspection of articles of food therein as it deems necessary to secure the proper enforcement of this Act, and shall have access to all refrigerated warehouses at all reasonable times. The Director shall appoint such persons as he deems qualified to make any inspection under this act.
(Source: Laws 1955, p. 222.)

(240 ILCS 35/6) (from Ch. 56 1/2, par. 79.6)
Sec. 6. No article of food intended for human consumption shall knowingly be placed, received or kept in any refrigerated warehouse, if such article is unfit for human consumption, or may not reasonably be expected to keep wholesome for human consumption, unless said article is previously marked, in accordance with regulations to be prescribed by the Department, in such a way as to indicate plainly the date when such article was received in refrigeration, and the fact that such article is not to be sold or used for human consumption.
(Source: Laws 1955, p. 222.)

(240 ILCS 35/7) (from Ch. 56 1/2, par. 79.7)
Sec. 7. Whenever articles of food are received in a refrigerated warehouse, each lot of such articles shall be identified and stamped with a distinguishing lot number under which they shall be kept in refrigeration and which distinguishes them from each and all articles then in refrigeration or delivered later for refrigeration and such lot numbers and the dates of receipt into and delivery from refrigeration shall appear on their records, warehouse or other receipt, or any other memoranda in writing relating to such articles.
(Source: Laws 1955, p. 222.)

(240 ILCS 35/8) (from Ch. 56 1/2, par. 79.8)
Sec. 8. No person, firm or corporation shall hereafter keep or permit to remain in any refrigerated warehouse any article of food which has been held in a refrigerated warehouse within the State for a longer aggregate period than 24 months except with the written approval of the Director.
(Source: Laws 1955, p. 222.)

(240 ILCS 35/9) (from Ch. 56 1/2, par. 79.9)
Sec. 9. It is unlawful to represent or advertise as fresh any article of food which has been in refrigeration for a period of 30 days or more.
(Source: Laws 1955, p. 222.)

(240 ILCS 35/10) (from Ch. 56 1/2, par. 79.10)
Sec. 10. It is unlawful to transfer any article of food from one refrigerated warehouse to another within the State of Illinois if such transfer is made for the purpose of avoiding the provisions of Section 8 of this Act.
(Source: Laws 1955, p. 222.)

(240 ILCS 35/11) (from Ch. 56 1/2, par. 79.11)
Sec. 11. The Department shall make and enforce reasonable rules and regulations necessary to carry out the provisions of this Act. Such rules and regulations shall be kept in the Director's office, and shall be filed and shall take effect as provided in "The Illinois Administrative Procedure Act", approved August 22, 1975 as amended.
(Source: P.A. 83-333.)

(240 ILCS 35/12) (from Ch. 56 1/2, par. 79.12)
Sec. 12. The provisions of the Administrative Review Law, and all amendments and modifications thereof, and the rules adopted pursuant thereto, shall apply to and govern all proceedings for the judicial review of final administrative decisions of the Department hereunder. The term "Administrative Decision" is defined as in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 82-783.)

(240 ILCS 35/13) (from Ch. 56 1/2, par. 79.13)
Sec. 13. Any person, firm or corporation violating any provision of this Act shall be guilty of a business offense, and upon conviction thereof, shall be fined not less than $500 nor more than $10,000 for each offense.
(Source: P.A. 81-193.)

(240 ILCS 35/13a) (from Ch. 56 1/2, par. 79.13a)
Sec. 13a. This Act shall be known and may be cited as the "Illinois Refrigerated Warehouses Act".
(Source: P.A. 81-193.)



240 ILCS 40/ - Grain Code.

Article 1 - General

(240 ILCS 40/Art. 1 heading)

(240 ILCS 40/1-1)
Sec. 1-1. Short Title. This Act may be cited as the Grain Code.
(Source: P.A. 89-287, eff. 1-1-96.)

(240 ILCS 40/1-5)
Sec. 1-5. Purpose. It is the primary purpose of this Code to promote the State's welfare by improving the economic stability of agriculture through the existence of the Illinois Grain Insurance Fund in order to protect producers in the event of the failure of a licensed grain dealer or licensed warehouseman and to ensure the existence of an adequate resource so that persons holding valid claims may be compensated for losses occasioned by the failure of a licensed grain dealer or licensed warehouseman. To that end, this Code shall be liberally construed and liberally administered in favor of claimants.
In addition, the Illinois grain industry comprises a significant and vital part of the State's economy and as such can function to its fullest competitive and profitable potential, thus contributing to the economic health of this State, when it operates under a coordinated and integrated regulatory structure. Thus, a further purpose of this Code is to provide a single system of governmental regulation of the Illinois grain industry.
(Source: P.A. 93-225, eff. 7-21-03.)

(240 ILCS 40/1-10)
Sec. 1-10. Definitions. As used in this Act:
"Board" means the governing body of the Illinois Grain Insurance Corporation.
"Certificate" means a document, other than the license, issued by the Department that certifies that a grain dealer's license has been issued and is in effect.
"Claimant" means:
(a) a person, including, without limitation, a lender:
(1) who possesses warehouse receipts issued from an

Illinois location covering grain owned or stored by a failed warehouseman; or

(2) who has other written evidence of a storage

obligation of a failed warehouseman issued from an Illinois location in favor of the holder, including, but not limited to, scale tickets, settlement sheets, and ledger cards; or

(3) who has loaned money to a warehouseman and was to

receive a warehouse receipt issued from an Illinois location as security for that loan, who surrendered warehouse receipts as part of a grain sale at an Illinois location, or who delivered grain out of storage with the warehouseman as part of a grain sale at an Illinois location; and

(i) the grain dealer or warehouseman failed

within 21 days after the loan of money, the surrender of warehouse receipts, or the delivery of grain, as the case may be, and no warehouse receipt was issued or payment in full was not made on the grain sale, as the case may be; or

(ii) written notice was given by the person to

the Department within 21 days after the loan of money, the surrender of warehouse receipts, or the delivery of grain, as the case may be, stating that no warehouse receipt was issued or payment in full made on the grain sale, as the case may be; or

(b) a producer not included in item (a)(3) in the definition of "Claimant" who possesses evidence of the sale at an Illinois location of grain delivered to a failed grain dealer, or its designee in Illinois and who was not paid in full.
"Class I warehouseman" means a warehouseman who is authorized to issue negotiable and non-negotiable warehouse receipts.
"Class II warehouseman" means a warehouseman who is authorized to issue only non-negotiable warehouse receipts.
"Code" means this Grain Code.
"Collateral" means:
(a) irrevocable letters of credit;
(b) certificates of deposit;
(c) cash or a cash equivalent; or
(d) any other property acceptable to the Department to the extent there exists equity in that property. For the purposes of this item (d), "equity" is the amount by which the fair market value of the property exceeds the amount owed to a creditor who has a valid, prior, perfected security interest in or other valid, prior, perfected lien on the property.
"Corporation" means the Illinois Grain Insurance Corporation.
"Daily position record" means a grain inventory accountability record maintained on a daily basis that includes an accurate reflection of changes in grain inventory, storage obligations, company-owned inventory by commodity, and other information that is required by the Department.
"Daily grain transaction report" means a record of the daily transactions of a grain dealer showing the amount of all grain received and shipped during each day and the amount on hand at the end of each day.
"Date of delivery of grain" means:
(a) the date grain is delivered to a grain dealer, or its designee in Illinois, for the purpose of sale;
(b) the date grain is delivered to a warehouseman, or its designee in Illinois, for the purpose of storage; or
(c) in reference to grain in storage with a warehouseman, the date a warehouse receipt representing stored grain is delivered to the issuer of the warehouse receipt for the purpose of selling the stored grain or, if no warehouse receipt was issued:
(1) the date the purchase price for stored grain is

established; or

(2) if sold by price later contract, the date of the

price later contract.

"Department" means the Illinois Department of Agriculture.
"Depositor" means a person who has evidence of a storage obligation from a warehouseman.
"Director", unless otherwise provided, means the Illinois Director of Agriculture, or the Director's designee.
"Electronic document" means a document that is generated, sent, received, or stored by electrical, digital, magnetic, optical electromagnetic, or any other similar means, including, but not limited to, electronic data interchange, electronic mail, telegram, telex, or telecopy.
"Electronic warehouse receipt" means a warehouse receipt that is issued or transmitted in the form of an electronic document.
"Emergency storage" means space measured in bushels and used for a period of time not to exceed 3 months for storage of grain as a consequence of an emergency situation.
"Equity assets" means:
(a) The equity in any property of the licensee or failed licensee, other than grain assets. For purposes of this item (a):
(1) "equity" is the amount by which the fair market

value of the property exceeds the amount owed to a creditor who has a valid security interest in or other valid lien on the property that was perfected before the date of failure of the licensee;

(2) a creditor is not deemed to have a valid security

interest or other valid lien on property if (i) the property can be directly traced as being from the sale of grain by the licensee or failed licensee; (ii) the security interest was taken as additional collateral on account of an antecedent debt owed to the creditor; and (iii) the security interest or other lien was perfected (A) on or within 90 days before the date of failure of the licensee or (B) when the creditor is a related person, within one year of the date of failure of the licensee.

"Failure" means, in reference to a licensee:
(a) a formal declaration of insolvency;
(b) a revocation of a license;
(c) a failure to apply for license renewal, leaving indebtedness to claimants;
(d) a denial of license renewal, leaving indebtedness to claimants; or
(e) a voluntary surrender of a license, leaving indebtedness to claimants.
"Federal warehouseman" means a warehouseman licensed by the United States government under the United States Warehouse Act (7 U.S.C. 241 et seq.).
"Fund" means the Illinois Grain Insurance Fund.
"Grain" means corn, soybeans, wheat, oats, rye, barley, grain sorghum, canola, buckwheat, flaxseed, edible soybeans, and other like agricultural commodities that may be designated by rule.
"Grain assets" means:
(a) all grain owned and all grain stored by a licensee or failed licensee, wherever located, including redeposited grain of a licensee or failed licensee;
(b) (blank);
(c) identifiable proceeds, including, but not limited to, insurance proceeds, received by or due to a licensee or failed licensee resulting from the sale, exchange, destruction, loss, or theft of grain, or other disposition of grain by the licensee or failed licensee; or
(d) assets in hedging or speculative margin accounts held by commodity or security exchanges on behalf of a licensee or failed licensee and any moneys due or to become due to a licensee or failed licensee, less any secured financing directly associated with those assets or moneys, from any transactions on those exchanges.
For purposes of this Act, storage charges, drying charges, price later contract service charges, and other grain service charges received by or due to a licensee or failed licensee shall not be deemed to be grain assets, nor shall such charges be deemed to be proceeds from the sale or other disposition of grain by a licensee or a failed licensee, or to have been directly or indirectly traceable from, to have resulted from, or to have been derived in whole or in part from, or otherwise related to, the sale or other disposition of grain by the licensee or failed licensee.
"Grain dealer" means a person who is licensed by the Department to engage in the business of buying grain from producers.
"Grain Indemnity Trust Account" means a trust account established by the Director under Section 205-410 of the Department of Agriculture Law (20 ILCS 205/205-410) that is used for the receipt and disbursement of moneys paid from the Fund and proceeds from the liquidation of and collection upon grain assets, equity assets, collateral, and guarantees of or relating to failed licensees. The Grain Indemnity Trust Account shall be used to pay valid claims, authorized refunds from the Fund, and expenses incurred in preserving, liquidating, and collecting upon grain assets, equity assets, collateral, and guarantees relating to failed licensees.
"Guarantor" means a person who assumes all or part of the obligations of a licensee to claimants.
"Guarantee" means a document executed by a guarantor by which the guarantor assumes all or part of the obligations of a licensee to claimants.
"Incidental grain dealer" means a grain dealer who purchases grain only in connection with a feed milling operation and whose total purchases of grain from producers during the grain dealer's fiscal year do not exceed $100,000.
"Licensed storage capacity" means the maximum grain storage capacity measured in bushels approved by the applicable licensing agency for use by a warehouseman.
"Licensee" means a grain dealer or warehouseman who is licensed by the Department and a federal warehouseman that is a participant in the Fund, under subsection (c) of Section 30-10.
"Official grain standards" means the official grade designations as adopted by the United States Department of Agriculture under the United States Grain Standards Act and regulations adopted under that Act (7 U.S.C. 71 et seq. and 7 CFR 810.201 et seq.).
"Permanent storage capacity" means the capacity of permanent structures available for storage of grain on a regular and continuous basis, measured in bushels.
"Person" means any individual or entity, including, but not limited to, a sole proprietorship, a partnership, a corporation, a cooperative, an association, a limited liability company, an estate, a trust, or a governmental agency.
"Price later contract" means a contract, in written or electronic form, for the sale of grain whereby any part of the purchase price may be established by the seller after delivery of the grain to a grain dealer according to a pricing formula contained in the contract. Title to the grain passes to the grain dealer at the time of delivery. The precise form and the general terms and conditions of the contract shall be established by rule.
"Producer" means the owner, tenant, or operator of land who has an interest in and receives all or part of the proceeds from the sale of the grain produced on the land.
"Producer protection holding corporation" means a holding corporation to receive, hold title to, and liquidate assets of or relating to a failed licensee, including assets in reference to collateral or guarantees relating to a failed licensee.
"Regulatory Fund" means the fund created under Article 35.
"Related persons" means affiliates of a licensee, key persons of a licensee, owners of a licensee, and persons who have control over a licensee. For the purposes of this definition:
(a) "Affiliate" means a person who has direct or

indirect control of a licensee, is controlled by a licensee, or is under common control with a licensee.

(b) "Key person" means an officer, a director, a

trustee, a partner, a proprietor, a manager, a managing agent, or the spouse of a licensee. An officer or a director of an entity organized or operating as a cooperative, however, shall not be considered to be a "key person".

(c) "Owner" means the holder of: over 10% of the

total combined voting power of a corporation or over 10% of the total value of shares of all classes of stock of a corporation; over a 10% interest in a partnership; over 10% of the value of a trust computed actuarially; or over 10% of the legal or beneficial interest in any other business, association, endeavor, or entity that is a licensee. For purposes of computing these percentages, a holder is deemed to own stock or other interests in a business entity whether the ownership is direct or indirect.

(d) "Control" means the power to exercise authority

over or direct the management or policies of a business entity.

(e) "Indirect" means an interest in a business held

by the holder not through the holder's actual holdings in the business, but through the holder's holdings in another business or other businesses.

(f) Notwithstanding any other provision of this Act,

the term "related person" does not include a lender, secured party, or other lien holder solely by reason of the existence of the loan, security interest, or lien, or solely by reason of the lender, secured party, or other lien holder having or exercising any right or remedy provided by law or by agreement with a licensee or a failed licensee.

"Reserve Fund" means a separate and discrete fund of up to $2,000,000 held by the Corporation as set forth in Section 30-25.
"Successor agreement" means an agreement by which a licensee succeeds to the grain obligations of a former licensee.
"Temporary storage space" means space measured in bushels and used for 6 months or less for storage of grain on a temporary basis due to a need for additional storage in excess of permanent storage capacity.
"Trust account" means the Grain Indemnity Trust Account.
"Valid claim" means a request for payment under the provisions of this Code, submitted by a claimant, the amount and category of which have been determined by the Department, to the extent that determination is not subject to further administrative review or appeal. Each grain sale transaction and each storage obligation shall be considered a separate and discrete request for payment even though one or more requests are contained on one claim form or are filed with the Department in one document.
"Warehouse" means a building, structure, or enclosure in which grain is stored for the public for compensation, whether grain of different owners is commingled or whether identity of different lots of grain is preserved.
"Warehouse receipt" means a receipt for the storage of grain issued by a warehouseman.
"Warehouseman" means a person who is licensed:
(a) by the Department to engage in the business of

storing grain for compensation; or

(b) under the United States Warehouse Act but

participates in the Fund under subsection (c) of Section 30-10.

(Source: P.A. 96-464, eff. 8-14-09.)

(240 ILCS 40/1-15)
Sec. 1-15. Powers and duties of Director. The Director has all powers necessary and proper to fully and effectively execute the provisions of this Code and has the general duty to implement this Code. The Director's powers and duties include, but are not limited to, the following:
(1) The Director may, upon application, issue or refuse to issue licenses under this Code, and the Director may extend, renew, reinstate, suspend, revoke, or accept voluntary surrender of licenses under this Code.
(2) The Director shall examine and inspect each licensee at least once each calendar year. The examination shall cover all aspects of the grain operations of the licensee, including but not necessarily limited to options trades and programs and farmer marketing programs.
The Department shall perform one of 3 types of examinations of licensees.
(A) Basic Examination. The basic examination shall be

performed when the licensee's merchandising and trade practices involve minimal market risk, which might include those situations in which the licensee uses cash back-to-back contracts, traditional hedges with the Chicago Board of Trade, and price later contracts. The specific components and guidelines of the basic examination are to be as provided by rule, but shall at a minimum include verification of grain quality and quantity, reconciliation of records with grain transactions, computation of current ratios, and checking of posting procedures for accuracy.

(B) Intermediate Examination. The intermediate

examination shall be performed when the licensee's merchandising and trade practices involve an increased amount of risk, which might include those situations in which the licensee uses guaranteed minimum price contracts, purchases options, or writes options. This examination shall include all those things performed as part of the basic examination. In addition, the specific components and guidelines of the intermediate examination are to be as provided by rule, but shall at a minimum include verification of grain quality and quantity, reconciliation of records with grain transactions, and checking of posting procedures for accuracy.

(C) Advanced Examination. The advanced examination

shall be performed when the licensee's merchandising and grain trading practices involve the most risk, which might include those situations in which the licensee has discretionary trading authority from producers, uses premium offer type contracts, or has contracts with producers that cover multiple crop years. This examination shall include all those things performed as part of the basic examination and the intermediate examination. In addition, the specific components and guidelines of the advanced examination are to be provided by rule, but shall at a minimum include grain market risk evaluation and appropriate levels thereof for the licensee and adequacy of internal controls.

Using these guidelines, the Department shall determine the level of examination to be applied to each licensee. In addition, the Department may, in its sole discretion, engage the services of accounting experts, grain risk management experts, or both as part of any intermediate or advanced examination. The Regulatory Fund may be used as a source of payment for the services of accounting experts, grain risk management experts, or both.
The Director may inspect the premises used by a licensee at any time. The books, accounts, records, and papers of a licensee are at all times during business hours subject to inspection by the Director. Each licensee may also be required to make reports of its activities, obligations, and transactions that are deemed necessary by the Director to determine whether the interests of producers and the holders of warehouse receipts are adequately protected and safeguarded. The Director may take action or issue orders that in the opinion of the Director are necessary to prevent fraud upon or discrimination against producers or depositors of grain by a licensee. The sole and exclusive means of halting the warehouse and grain dealer business activities of a licensee, however, are set forth in Section 15-40 relating to suspension and revocation of licenses.
(3) The Director may, upon his or her initiative or upon the written verified complaint of any person setting forth facts that if proved would constitute grounds for a refusal to issue or renew a license or for a suspension or revocation of a license, investigate the actions of any person applying for, holding, or claiming to hold a license or any related party of that person.
(4) The Director (but not the Director's designee) may issue subpoenas and bring before the Department any person and take testimony either at an administrative hearing or by deposition with witness fees and mileage fees and in the same manner as prescribed in the Code of Civil Procedure. The Director or the Director's designee may administer oaths to witnesses at any proceeding that the Department is authorized by law to conduct. The Director (but not the Director's designee) may issue subpoenas duces tecum to command the production of records relating to a licensee, guarantor, related business, related person, or related party. Subpoenas are subject to the rules of the Department.
(5) Notwithstanding other judicial remedies, the Director may file a complaint and apply for a temporary restraining order or preliminary or permanent injunction restraining or enjoining any person from violating or continuing to violate this Code or its rules.
(6) The Director shall act as Trustee for the Trust Account, act as Trustee over all collateral, guarantees, grain assets, and equity assets held by the Department for the benefit of claimants, and exercise certain powers and perform related duties under Section 20-5 of this Code and Section 205-410 of the Department of Agriculture Law (20 ILCS 205/205-410), except that the provisions of the Trust and Trustees Act do not apply to the Trust Account or any other trust created under this Code.
(7) The Director shall personally serve as president of the Corporation.
(8) The Director shall collect and deposit all monetary penalties, printer registration fees, funds, and assessments authorized under this Code into the Fund.
(9) The Director may initiate any action necessary to pay refunds from the Fund. The Director may initiate refunds for errors of assessments that do not exceed $2,000 per licensee, lender, or grain seller without authorization by the Board.
(10) The Director shall maintain a holding corporation to receive, hold title to, and liquidate assets of or relating to a failed licensee, including assets in reference to collateral or guarantees, and deposit the proceeds into the Fund.
(11) The Director may initiate, participate in, or withdraw from any proceedings to liquidate and collect upon grain assets, equity assets, collateral, and guarantees relating to a failed licensee, including, but not limited to, all powers needed to carry out the provisions of Section 20-15.
(12) The Director, as Trustee or otherwise, may take any action that may be reasonable or appropriate to enforce this Code and its rules.
(Source: P.A. 92-16, eff. 6-28-01; 93-225, eff. 7-21-03.)

(240 ILCS 40/1-17)
Sec. 1-17. Administrative procedure. The Illinois Administrative Procedure Act applies to this Code.
(Source: P.A. 89-287, eff. 1-1-96.)

(240 ILCS 40/1-20)
Sec. 1-20. Administrative review and venue. Final administrative decisions of the Department are subject to judicial review under Article III of the Code of Civil Procedure and its rules. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure. An action to review a final administrative decision under this Code may be commenced in the Circuit Court of any county in which any part of the transaction occurred that gave rise to the claim that was the subject of the proceedings before the Department.
(Source: P.A. 93-225, eff. 7-21-03.)

(240 ILCS 40/1-25)
Sec. 1-25. Rules. The Department may promulgate rules that are necessary for the implementation and administration of this Code.
(a) The Department shall adopt rules governing electronic systems under which electronic warehouse receipts are issued and transferred. Licensees shall not be required, however, to issue or use electronic warehouse receipts. These rules shall be adopted after the United States Department of Agriculture adopts regulations concerning an electronic receipt transfer system pursuant to 7 U.S.C. 242, 250.
(b) The Department shall adopt rules governing electronic price later contracts. Licensees and producers shall not be required, however, to issue or use electronic price later contracts.
(Source: P.A. 96-464, eff. 8-14-09.)

(240 ILCS 40/1-30)
Sec. 1-30. Sections of this Code. All references in this Code to Sections, unless otherwise designated, refer to Sections of this Code.
(Source: P.A. 89-287, eff. 1-1-96.)



Article 5 - Licensing

(240 ILCS 40/Art. 5 heading)

(240 ILCS 40/5-5)
Sec. 5-5. Licenses required; applications; exemptions.
(a) Except as provided in subsection (e), a person may not engage in the business of buying grain from producers, or storing grain for compensation, in the State of Illinois without a license issued by the Department, or in the case of a federal warehouseman, by the United States government.
(b) An application for a license shall be filed with the Department, shall be in a form prescribed by the Department, and shall set forth the name of the applicant, the directors and officers if the applicant is a corporation, the partners if the applicant is a partnership, the members of the governing body and all persons with management or supervisory authority if the applicant is an entity other than a corporation or partnership, the location of the principal office or place of business of the applicant, the location of the principal office or place of business of the applicant in Illinois, and the location or locations in Illinois at which the applicant proposes to engage in business as a licensee, the fiscal year of the applicant, the kind of grain that the applicant proposes to buy, handle, or store, the type of business that the applicant proposes to conduct, and additional information that the Department may require by rule.
(c) The application for a warehouseman shall state whether the applicant proposes to store grain only for others or for the applicant and for others and shall also state the storage capacity for which the applicant desires to be licensed.
(d) If an applicant has been engaged in business as a grain dealer for one year or more, the application shall state the aggregate dollar amount paid to producers for grain during the applicant's last completed fiscal year. If the applicant has been engaged in business for less than one year or has not engaged in the business of buying grain from producers, the application shall state the estimated aggregate dollar amount to be paid by the applicant to producers for grain purchased from producers during the applicant's first fiscal year.
(e) The following persons are exempt from being licensed as a grain dealer or incidental grain dealer:
(1) A person purchasing grain from producers only for

resale as agricultural seed.

(2) A producer purchasing grain from producers only

for its own use as seed or feed.

(Source: P.A. 93-225, eff. 7-21-03.)

(240 ILCS 40/5-10)
Sec. 5-10. Financial statement and fee requirements to obtain or amend a license.
(a) Applications for a new license to operate as a Class I warehouseman or grain dealer shall be accompanied by each of the following:
(1) A financial statement made within 90 days after

the applicant's fiscal year end and prepared in conformity with generally accepted accounting principles following an examination conducted in accordance with generally accepted auditing standards that has attached the unqualified opinion, or a qualified opinion if the qualification, in the sole discretion of the Department, does not unduly diminish the financial stability of the licensee or applicant, of an independent certified public accountant licensed under Illinois law or an entity permitted to engage in the practice of public accounting under item (b)(3) of Section 14 of the Illinois Public Accounting Act.

(A) If the applicant has been engaged in business

prior to the application, the financial statement shall set forth the financial position and results in operations for the most recent fiscal year of the applicant. The financial statement shall consist of a balance sheet, statement of income, statement of retained earnings, statement of cash flows, notes to financial statements, and other information as required by the Department.

(B) If the applicant has not been engaged in

business prior to the application, the financial statement shall consist of a balance sheet, notes to financial statements, and other information as required by the Department.

(2) An application fee of $200 for each license, $100

of which shall be deposited into the General Revenue Fund and the balance of which shall be deposited into the Regulatory Fund.

(3) A fee for each required certificate. The amount

of the fee for each certificate shall be established by rule. Fees shall be deposited into the Regulatory Fund.

(b) Applications for a new license to operate as a Class II warehouseman or incidental grain dealer shall be accompanied by:
(1) A financial statement prepared in accordance with

the requirements of item (a)(1) of Section 5-10 or, instead, a financial statement made within 90 days of the date of the application prepared or certified by an independent accountant and verified under oath by the applicant. The financial statement shall set forth the balance sheet and other information with respect to the financial resources of the applicant that the Department may require. If the applicant has been engaged in business prior to the application, the financial statement shall also set forth a statement of income of the applicant.

(2) An application fee of $150 for each license, $100

of which shall be deposited into the General Revenue Fund and the balance of which shall be deposited into the Regulatory Fund.

(3) A fee for each required certificate. The amount

of the fee for each certificate shall be established by rule. Fees shall be deposited into the Regulatory Fund.

(c) Applications to amend a warehouseman's licensed storage capacity, including applications in reference to temporary storage and emergency storage or to otherwise amend a license, shall be accompanied by a filing fee of $100, $50 of which shall be deposited into the General Revenue Fund and the balance of which shall be deposited into the Regulatory Fund.
(Source: P.A. 93-225, eff. 7-21-03.)

(240 ILCS 40/5-15)
Sec. 5-15. Renewal of license.
(a) The application for renewal of a license shall be filed with the Department annually within 90 days after the licensee's fiscal year end. The Department may, upon request of the licensee, payment of an extension fee of $100, $50 of which shall be deposited into the General Revenue Fund and the balance of which shall be deposited into the Regulatory Fund, and delivery to the Department of a preliminary financial statement compiled by an independent certified public accountant licensed under Illinois law or an entity permitted to engage in the practice of public accounting under item (b)(3) of Section 14 of the Illinois Public Accounting Act or, in the case of a Class II warehouseman or incidental grain dealer, a preliminary financial statement reviewed by an independent accountant that meets the financial requirements of subsection (b) of Section 5-25, extend, for up to but not exceeding 30 days, the period of time during which the application for renewal of a license may be filed. The Department, however, may provide by rule for reducing the filing period for an application for renewal of a license to no less than 60 days after the licensee's fiscal year end if the Department determines that an applicant has financial deficiencies, or there are other factors, that would create a substantial risk of failure. The Department must give written notice of the reduced filing period to the licensee at least 60 days before the earlier deadline imposed by the Department to file the application for renewal of a license. Notice is deemed given when mailed by certified mail, return receipt requested, properly addressed and with sufficient postage attached.
(b) The application for renewal shall be accompanied by the financial statement required by Section 5-20.
(c) Failure to meet all of the conditions to renew the license may result in a denial of renewal of the license. The licensee may request an administrative hearing to dispute the denial of renewal, after which the Director shall enter an order either renewing or refusing to renew the license.
(Source: P.A. 93-225, eff. 7-21-03.)

(240 ILCS 40/5-20)
Sec. 5-20. Financial statement and fee requirements for the renewal of a license.
(a) Applications for a renewal of a license to operate as a Class I warehouseman or grain dealer shall be accompanied by each of the following:
(1) A financial statement made within 90 days after

the applicant's fiscal year end and prepared in conformity with generally accepted accounting principles following an examination conducted in accordance with generally accepted auditing standards that has attached the unqualified opinion, or a qualified opinion if the qualification, in the sole discretion of the Department, does not unduly diminish the financial stability of the licensee or applicant, of an independent certified public accountant licensed under Illinois law or an entity permitted to engage in the practice of public accounting under item (b)(3) of Section 14 of the Illinois Public Accounting Act. The financial statement shall consist of a balance sheet, statement of income, statement of retained earnings, statement of cash flows, notes to financial statements, and other information as required by the Department. The financial statement shall set forth the financial position and results in operations for the most recent fiscal year of the applicant.

(2) A fee of $200 for each license, $100 of which

shall be deposited into the General Revenue Fund and the balance of which shall be deposited into the Regulatory Fund.

(3) A fee for each required certificate. The amount

of the fee for each certificate shall be established by rule. Fees shall be deposited into the Regulatory Fund.

(b) Applications for a renewal of a license to operate as a Class II warehouseman or incidental grain dealer shall be accompanied by each of the following:
(1) A financial statement prepared in accordance with

the requirements of item (a)(1) of Section 5-10 or, instead, a financial statement made within 90 days after the date of the application prepared or certified by an independent accountant and verified under oath by the applicant. The financial statement shall set forth the balance sheet and statement of income of the applicant and other information with respect to the financial resources of the applicant that the Department may require.

(2) A fee of $150 for each license, $100 of which

shall be deposited into the General Revenue Fund and the balance of which shall be deposited into the Regulatory Fund.

(3) A fee for each required certificate. The amount

of the fee for each certificate shall be established by rule. Fees shall be deposited into the Regulatory Fund.

(Source: P.A. 93-225, eff. 7-21-03.)

(240 ILCS 40/5-25)
Sec. 5-25. Licensing standards and requirements. The Department shall issue, amend, or renew a license if the Department is satisfied that the applicant or licensee meets the standards and requirements of this Section. The standards and requirements of subsections (a) and (b) of this Section must be observed and complied with at all times during the term of the license.
(a) General requirements.
(1) The applicant or licensee must have a good

business reputation, have not been involved in improper manipulation of books and records or other improper business practices, and have the qualifications and background essential for the conduct of the business of a licensee. The Department must be satisfied as to the business reputation, background, and qualifications of the management and principal officers of the applicant or licensee. The Department may obtain criminal histories of management and principal officers of the applicant or licensee.

(2) The applicant or licensee must maintain a

permanent business location in the State of Illinois. Each location where the licensee is transacting business shall remain open from at least one-half hour before the daily opening to at least one-half hour after the daily closing of the Chicago Board of Trade, unless otherwise approved by the Department.

(3) The applicant or licensee must have insurance on

all grain in its possession or custody as required in this Code.

(4) The applicant or licensee shall at all times keep

sufficiently detailed books and records to reflect compliance with all requirements of this Code. The Department may require that certain records located outside the State of Illinois, if any, be brought to a specified location in Illinois for review by the Department.

(5) The applicant or licensee and each of its

officers, directors, partners, and managers must not have been found guilty of a criminal violation of this Code, any of its predecessor statutes, or any similar or related statute or law of the United States or any other state or jurisdiction within 10 years of the date of application for the issuance or renewal of a license.

(6) The applicant or licensee and each of its

officers, directors, managers, and partners, that at any one time have been a licensee under this Code or any of its predecessor statutes, or licensed under any similar or related statute or law of the United States or any other state or jurisdiction, must not have had its license terminated or revoked by the Department, by the United States, or by any other state or jurisdiction, within 2 years of the date of application for the issuance or renewal of a license leaving unsatisfied indebtedness to claimants.

(7) The applicant or licensee and each of its

officers, directors, managers, and partners must not have been an officer, director, manager, or partner of a former licensee under this Code or any of its predecessor statutes, or of a business formerly licensed under any similar or related statute or law of the United States or any other state or jurisdiction, that had its license terminated or revoked by the Department, by the United States, or by any other state or jurisdiction, within 2 years of the date of application for the issuance or renewal of a license, leaving unsatisfied indebtedness to claimants, unless the applicant or licensee makes a sufficient showing to the Department that the applicable person or related party was not materially and substantially involved as a principal in the business that had its license terminated or revoked. An interim or temporary manager that is employed by a licensee to reorganize the licensee or to manage the licensee until its business is sold, transferred, or liquidated is not in violation of this subsection (7) solely because of that employment as an interim or temporary manager.

(b) Financial requirements.
(1) The applicant or licensee's financial statement

must show a current ratio of the total adjusted current assets to the total adjusted current liabilities of at least one to one.

(A) Adjusted current assets shall be calculated

by deducting from the stated current assets shown on the balance sheet submitted by the applicant or licensee any current asset, as calculated in item (B) of this subdivision (1), resulting from notes receivable from related persons, accounts receivable from related persons, stock subscriptions receivable, and any other related person receivables.

(B) A disallowed current asset shall be netted

against any related liability and the net result, if an asset, shall be subtracted from the current assets.

(2) The applicant or licensee's financial statement

and balance sheet must show an adjusted debt to adjusted equity ratio of not more than 3 to one.

(A) Adjusted debt shall be calculated by totaling

current and long-term liabilities and reducing the total liabilities, up to the amount of current liabilities, by the liquid assets appearing in the current asset section of the balance sheet submitted by the applicant or licensee. For the purposes of this Section, liquid assets include but are not limited to cash, depository accounts, direct obligations of the U.S. Government, marketable securities, grain assets, balances in margin accounts, and tax refunds.

(B) Adjusted equity shall be calculated by

deducting from the stated net worth shown on the balance sheet submitted by the applicant or licensee any asset, as calculated in item (C) of this subdivision (2), resulting from notes receivable from related persons, accounts receivable from related persons, stock subscriptions receivable, or any other related person receivables.

(C) A disallowed asset shall be netted against

any related liability and the net result, if an asset, shall be subtracted from the stated net worth, or if a liability it shall remain a liability.

(3) An applicant or licensee must have an adjusted

equity of at least $50,000 as determined by the method specified in item (b)(2) of this Section. Beginning with the first fiscal year of a licensee ending after 2004, the adjusted equity, as defined by the method specified in item (b)(2) of this Section, shall be increased by $10,000 per fiscal year until the adjusted equity of an applicant or licensee is at least $100,000.

(4) For the purposes of this Section, notes

receivable from related persons, accounts receivable from related persons, and any other related person receivables are not a disallowed asset if the related person is also a licensee and meets all of the financial requirements of this Code.

(5) An applicant for a new license shall not be

permitted to collateralize the requirements of items (b)(1) and (b)(3) of this Section in order to satisfy the requirements for a new license.

(Source: P.A. 93-225, eff. 7-21-03.)

(240 ILCS 40/5-30)
Sec. 5-30. Grain Insurance Fund assessments. The Illinois Grain Insurance Fund is established as a continuation of the fund created under the Illinois Grain Insurance Act, now repealed. Licensees, applicants for a new license, first sellers of grain to grain dealers at Illinois locations, and lenders to licensees shall pay assessments as set forth in this Section.
(a) Subject to subsection (e) of this Section, a licensee that is newly licensed after the effective date of this Code shall pay an assessment into the Fund for 3 consecutive years. These assessments are known as "newly licensed assessments". Except as provided in item (6) of subsection (b) of this Section, the first installment shall be paid at the time of or before the issuance of a new license, the second installment shall be paid on or before the first anniversary date of the issuance of the new license, and the third installment shall be paid on or before the second anniversary date of the issuance of the new license. For a grain dealer, the payment of each of the 3 installments shall be based upon the total estimated value of grain purchases by the grain dealer for the applicable year with the final installment amount determined as set forth in item (6) of subsection (b) of this Section. After the licensee has paid or was required to pay the last 3 installments of the newly licensed assessments, the licensee shall be subject to subsequent assessments as set forth in subsection (d) of this Section.
(b) Grain dealer newly licensed assessments.
(1) The first installment for a grain dealer shall be

an amount equal to:

(A) $0.000145 multiplied by the total value of

grain purchases for the grain dealer's first fiscal year as shown in the final financial statement for that year provided to the Department under Section 5-20; and

(B) $0.000255 multiplied by that portion of the

value of grain purchases for the grain dealer's first fiscal year that exceeds the adjusted equity of the licensee multiplied by 20, as shown on the final financial statement for the licensee's first fiscal year provided to the Department under Section 5-20.

(2) The minimum amount for the first installment

shall be $500 and the maximum shall be $15,000.

(3) The second installment for a grain dealer shall

be an amount equal to:

(A) $0.0000725 multiplied by the total value of

grain purchases for the grain dealer's second fiscal year as shown in the final financial statement for that year provided to the Department under Section 5-20; and

(B) $0.0001275 multiplied by that portion of the

value of grain purchases for the grain dealer's second fiscal year that exceeds the adjusted equity of the licensee multiplied by 20, as shown on the final financial statement for the licensee's second fiscal year provided to the Department under Section 5-20.

(4) The third installment for a grain dealer shall be

an amount equal to:

(A) $0.0000725 multiplied by the total value of

grain purchases for the grain dealer's third fiscal year as shown in the final financial statement for that year provided to the Department under Section 5-20; and

(B) $0.0001275 multiplied by that portion of the

value of grain purchases for the grain dealer's third fiscal year that exceeds the adjusted equity of the licensee multiplied by 20, as shown on the final financial statement for the licensee's third fiscal year.

(5) The minimum amount of the second and third

installments shall be $250 per year and the maximum for each year shall be $7,500.

(6) Each of the newly licensed assessments shall be

adjusted up or down based upon the actual annual grain purchases for each year as shown in the final financial statement for that year provided to the Department under Section 5-20. The adjustments shall be determined by the Department within 30 days of the date of approval of renewal of a license. Refunds shall be paid out of the Fund within 60 days after the Department's determination. Additional amounts owed for any installment shall be paid within 30 days after notification by the Department.

(7) For the purposes of grain dealer newly licensed

assessments under subsection (b) of this Section, the total value of grain purchases shall be the total value of first time grain purchases by Illinois locations from producers.

(8) The second and third installments shall be paid

to the Department within 60 days after the date posted on the written notice of assessment. The Department shall immediately deposit all paid installments into the Fund.

(c) Warehouseman newly licensed assessments.
(1) The first assessment for a warehouseman shall be

an amount equal to:

(A) $0.00085 multiplied by the total permanent

storage capacity of the warehouseman at the time of license issuance; and

(B) $0.00099 multiplied by that portion of the

permanent storage capacity of the warehouseman at the time of license issuance that exceeds the adjusted equity of the licensee multiplied by 5, all as shown on the final financial statement for the licensee provided to the Department under Section 5-10.

(2) The minimum amount for the first installment

shall be $500 and the maximum shall be $15,000.

(3) The second and third installments shall be an

amount equal to:

(A) $0.000425 multiplied by the total permanent

storage capacity of the warehouseman at the time of license issuance; and

(B) $0.000495 multiplied by that portion of the

permanent licensed storage capacity of the warehouseman at the time of license issuance that exceeds the adjusted equity of the licensee multiplied by 5, as shown on the final financial statement for the licensee's last completed fiscal year provided to the Department under Section 5-20.

(4) The minimum amount for the second and third

installments shall be $250 per installment and the maximum for each installment shall be $7,500.

(5) Every warehouseman shall pay an assessment when

increasing available permanent storage capacity in an amount equal to $0.001 multiplied by the total number of bushels to be added to permanent storage capacity. The minimum assessment on any increase in permanent storage capacity shall be $50 and the maximum assessment shall be $20,000. The assessment based upon an increase in permanent storage capacity shall be paid at or before the time of approval of the increase in permanent storage capacity. This assessment on the increased permanent storage capacity does not relieve the warehouseman of any assessments as set forth in subsection (d) of this Section.

(6) Every warehouseman shall pay an assessment of

$0.0005 per bushel when increasing available storage capacity by use of temporary storage space. The minimum assessment on temporary storage space shall be $100. The assessment based upon temporary storage space shall be paid at or before the time of approval of the amount of the temporary storage space. This assessment on the temporary storage space capacity does not relieve the warehouseman of any assessments as set forth in subsection (d) of this Section.

(7) Every warehouseman shall pay an assessment of

$0.001 per bushel of emergency storage space. The minimum assessment on any emergency storage space shall be $100. The assessment based upon emergency storage space shall be paid at or before the time of approval of the amount of the emergency storage space. This assessment on the emergency storage space does not relieve the warehouseman of any assessments as set forth in subsection (d) of this Section.

(8) The second and third installments shall be paid

to the Department within 60 days after the date posted on the written notice of assessment. The Department shall immediately deposit all paid installments into the Fund.

(d) Grain dealer subsequent assessments; warehouseman subsequent assessments.
(1) Subject to paragraph (4) of this subsection (d),

if on the first working day of a calendar quarter when a licensee is not already subject to an assessment under this subsection (d) (the assessment determination date), if the equity in the Fund is less than $6,000,000, every grain dealer who has, or was required to have, already paid the newly licensed assessments shall be assessed by the Department in a total amount equal to:

(A) $0.0000725 multiplied by the total value of

grain purchases for the grain dealer's last completed fiscal year prior to the assessment determination date as shown in the final financial statement for that year provided to the Department under Section 5-20; and

(B) $0.0001275 multiplied by that portion of the

value of grain purchases for the grain dealer's last completed fiscal year prior to the assessment determination date that exceeds the adjusted equity of the licensee multiplied by 20, as shown on the final financial statement for the licensee's last completed fiscal year provided to the Department under Section 5-20.

The minimum total amount for the grain dealer's

subsequent assessment shall be $250 per 12-month period and the maximum amount shall be $7,500 per 12-month period. For the purposes of grain dealer assessments under this item (1) of subsection (d) of this Section, the total value of grain purchases shall be the total value of first time grain purchases by Illinois locations from producers.

(2) Subject to paragraph (4) of this subsection (d),

if on the first working day of a calendar quarter when a licensee is not subject to an assessment under this subsection (d) (the assessment determination date), if the equity in the Fund is less than $6,000,000, every warehouseman who has, or was required to have, already paid the newly licensed assessments shall be assessed a warehouseman subsequent assessment by the Department in a total amount equal to:

(A) $0.000425 multiplied by the total licensed

storage capacity of the warehouseman as of the first day of September that immediately precedes the assessment determination date; and

(B) $0.000495 multiplied by that portion of the

licensed storage capacity of the warehouseman as of the first day of September that immediately precedes the assessment determination date that exceeds the adjusted equity of the licensee multiplied by 5, as shown on the final financial statement for the licensee's last completed fiscal year provided to the Department under Section 5-20.

The minimum total amount for a warehouseman

subsequent assessment shall be $250 per 12-month period and the maximum amount shall be $7,500 per 12-month period.

(3) Subject to paragraph (4) of this subsection (d),

if the equity in the Fund is below $6,000,000 on the first working day of a calendar quarter when a licensee is not already subject to an assessment under this subsection (d) (the assessment determination date), every incidental grain dealer who has, or was required to have, already paid all 3 installments of the newly licensed assessments shall be assessed by the Department in a total amount equal to $100. It shall be paid to the Department within 60 days after the date posted on the written notification by the Department, which shall be sent after the first day of the calendar quarter immediately following the assessment determination date.

(4) Following the payment of the final quarterly

installment by grain dealers and warehousemen, the next assessment determination date can be no sooner than the first working day of the sixth full calendar month following the payment.

(5) All assessments under paragraphs (1) and (2) of

this subsection (d) shall be effective as of the first day of the calendar quarter immediately following the assessment determination date and shall be paid to the Department by licensees in 4 equal installments by the twentieth day of each consecutive calendar quarter following notice by the Department of the assessment. The Department shall give written notice to all licensees of when the assessment is effective, and the rate of the assessment, by mail within 20 days after the assessment determination date.

(6) After an assessment under paragraph (1) and (2)

of this subsection (d) is instituted, the amount of any unpaid installments for the assessment shall not be adjusted based upon any change in the financial statements or licensed storage capacity of a licensee.

(7) If the due date for the payment by a licensee of

the third assessment under subsections (b) and (c) of this Section 5-30 is after the assessment determination date, that licensee shall not be subject to any of the 4 installments of an assessment under paragraphs (1) and (2) of this subsection (d).

(8) The Department shall immediately deposit all paid

assessments into the Fund.

(e) Newly licensed; exemptions.
(1) For the purpose of assessing fees for the Fund

under subsection (a) of this Section, and subject to the provisions of item (e)(2) of this Section, the Department shall consider the following to be newly licensed:

(A) A person that becomes a licensee for the

first time after the effective date of this Code.

(B) A licensee who has a lapse in licensing of

more than 30 days. A license shall not be considered to be lapsed after its revocation or termination if an administrative or judicial action is pending or if an order from an administrative or judicial body continues an existing license.

(C) A grain dealer that is a general partnership

in which there is a change in partnership interests and that change is greater than 50% during the partnership's fiscal year.

(D) A grain dealer that is a limited partnership

in which there is a change in the controlling interest of a general partner and that change is greater than 50% of the total controlling interest during the limited partnership's fiscal year.

(E) A grain dealer that is a limited liability

company in which there is a change in membership interests and that change is greater than 50% during the limited liability company's fiscal year.

(F) A grain dealer that is the result of a

statutory consolidation if that person has adjusted equity of less than 90% of the combined adjusted equity of the predecessor persons who consolidated. For the purposes of this paragraph, the adjusted equity of the resulting person shall be determined from the approved or certified financial statement submitted to the Department for the first fiscal year of the resulting person. For the purpose of this paragraph, the combined adjusted equity of the predecessor persons shall be determined by combining the adjusted equity of each predecessor person as set forth in the most recent approved or certified financial statement of each predecessor person submitted to the Department.

(G) A grain dealer that is the result of a

statutory merger if that person has adjusted equity of less than 90% of the combined adjusted equity of the predecessor persons who merged. For the purposes of this paragraph, the adjusted equity of the resulting person shall be determined from the approved or certified financial statement submitted to the Department for the first fiscal year of the resulting person ending after the merger. For the purposes of this paragraph, the combined adjusted equity of the predecessor persons shall be determined by combining the adjusted equity of each predecessor person as set forth in the most recent approved or certified financial statement submitted to the Department for the last fiscal year of each predecessor person ending on the date of or before the merger.

(H) A grain dealer that is a general partnership

in which there is a change in partnership interests and that change is 50% or less during the partnership's fiscal year if the adjusted equity of the partnership after the change is less than 90% of the adjusted equity of the partnership before the change. For the purpose of this paragraph, the adjusted equity of the partnership after the change shall be determined from the approved or certified financial statement submitted to the Department for the first fiscal year ending after the change. For the purposes of this paragraph, the adjusted equity of the partnership before the change shall be determined from the approved or certified financial statement submitted to the Department for the last fiscal year of the partnership ending on the date of or before the change.

(I) A grain dealer that is a limited partnership

in which there is a change in the controlling interest of a general partner and that change is 50% or less of the total controlling interest during the partnership's fiscal year if the adjusted equity of the partnership after the change is less than 90% of the adjusted equity of the partnership before the change. For the purposes of this paragraph, the adjusted equity of the partnership after the change shall be determined from the approved or certified financial statement submitted to the Department for the first fiscal year ending after the change. For the purposes of this paragraph, the adjusted equity of the partnership before the change shall be determined from the approved or certified financial statement submitted to the Department for the last fiscal year of the partnership ending on the date of or before the change.

(J) A grain dealer that is a limited liability

company in which there is a change in membership interests and that change is 50% or less of the total membership interests during the limited liability company's fiscal year if the adjusted equity of the limited liability company after the change is less than 90% of the adjusted equity of the limited liability company before the change. For the purposes of this paragraph, the adjusted equity of the limited liability company after the change shall be determined from the approved or certified financial statement submitted to the Department for the first fiscal year ending after the change. For the purposes of this paragraph, the adjusted equity of the limited liability company before the change shall be determined from the approved or certified financial statement submitted to the Department for the last fiscal year of the limited liability company ending on the date of or before the change.

(K) A grain dealer that is the result of a

statutory consolidation or merger if one or more of the predecessor persons that consolidated or merged into the resulting grain dealer was not a licensee under this Code at the time of the consolidation or merger.

(2) For the purpose of assessing fees for the Fund as

set forth in subsection (a) of this Section, the Department shall consider the following as not being newly licensed and, therefore, exempt from further assessment unless an assessment is required by subsection (d) of this Section:

(A) A person resulting solely from a name change

of a licensee.

(B) A warehouseman changing from a Class I

warehouseman to a Class II warehouseman or from a Class II warehouseman to a Class I warehouseman under this Code.

(C) A licensee that becomes a wholly owned

subsidiary of another licensee.

(D) Subject to item (e)(1)(K) of this Section, a

person that is the result of a statutory consolidation if that person has adjusted equity greater than or equal to 90% of the combined adjusted equity of the predecessor persons who consolidated. For the purposes of this paragraph, the adjusted equity of the resulting person shall be determined from the approved or certified financial statement submitted to the Department for the first fiscal year of the resulting person. For the purpose of this paragraph, the combined adjusted equity of the predecessor persons shall be determined by combining the adjusted equity of each predecessor person as set forth in the most recent approved or certified financial statement of each predecessor person submitted to the Department.

(E) Subject to item (e)(1)(K) of this Section, a

person that is the result of a statutory merger if that person has adjusted equity greater than or equal to 90% of the combined adjusted equity of the predecessor persons who merged. For the purposes of this paragraph, the adjusted equity of the resulting person shall be determined from the approved or certified financial statement submitted to the Department for the first fiscal year of the resulting person ending after the merger. For the purposes of this paragraph, the combined adjusted equity of the predecessor persons shall be determined by combining the adjusted equity of each predecessor person as set forth in the most recent approved or certified financial statement, submitted to the Department for the last fiscal year of each predecessor person ending on the date of or before the merger.

(F) A general partnership in which there is a

change in partnership interests and that change is 50% or less during the partnership's fiscal year and the adjusted equity of the partnership after the change is greater than or equal to 90% of the adjusted equity of the partnership before the change. For the purposes of this paragraph, the adjusted equity of the partnership after the change shall be determined from the approved or certified financial statement submitted to the Department for the first fiscal year ending after the change. For the purposes of this paragraph, the adjusted equity of the partnership before the change shall be determined from the approved or certified financial statement submitted to the Department for the last fiscal year of the partnership ending on the date of or before the change.

(G) A limited partnership in which there is a

change in the controlling interest of a general partner and that change is 50% or less of the total controlling interest during the partnership's fiscal year and the adjusted equity of the partnership after the change is greater than or equal to 90% of the adjusted equity of the partnership before the change. For the purposes of this paragraph, the adjusted equity of the partnership after the change shall be determined from the approved or certified financial statement submitted to the Department for the first fiscal year ending after the change. For the purposes of this paragraph, the adjusted equity of the partnership before the change shall be determined from the approved or certified financial statement submitted to the Department for the last fiscal year of the partnership ending on the date of or before the change.

(H) A limited liability company in which there is

a change in membership interests and that change is 50% or less of the total membership interests during the limited liability company's fiscal year if the adjusted equity of the limited liability company after the change is greater than or equal to 90% of the adjusted equity of the limited liability company before the change. For the purposes of this paragraph, the adjusted equity of the limited liability company after the change shall be determined from the approved or certified financial statement submitted to the Department for the first fiscal year ending after the change. For the purposes of this paragraph, the adjusted equity of the limited liability company before the change shall be determined from the approved or certified financial statement submitted to the Department for the last fiscal year of the limited liability company ending on the date of or before the change.

(I) A licensed warehouseman that is the result of

a statutory merger or consolidation to the extent the combined storage capacity of the resulting warehouseman has been assessed under this Code before the statutory merger or consolidation, except that any storage capacity of the resulting warehouseman that has not previously been assessed under this Code shall be assessed as provided in items (c)(5), (c)(6), and (c)(7) of this Section.

(J) A federal warehouseman who participated in

the Fund under Section 30-10 and who subsequently received an Illinois license to the extent the storage capacity of the warehouseman was assessed under this Code prior to Illinois licensing.

(f) Grain seller initial assessments and regular assessments. Assessments under this subsection (f) apply only to the first sale of grain to a grain dealer at an Illinois location.
(1) The grain seller initial assessment period is

that period of time beginning on the effective date of this amendatory Act of the 93rd General Assembly and ending on the first assessment determination date thereafter when the equity in the fund is at least $6,000,000.

(2) Subject to paragraph (3) of this subsection (f)

(i) if during the grain seller initial assessment period the equity in the Fund is less than $3,000,000 or (ii) if at any time after the grain seller initial assessment period the equity in the Fund is less than $2,000,000, on the first working day of a calendar quarter when a grain seller is not already subject to an assessment under this subsection (f) (the assessment determination date), each person who settles for grain (sold to a grain dealer at an Illinois location) during the 12-month period commencing on the first day of the succeeding calendar quarter (the assessment period) shall pay an assessment equal to $0.0004 multiplied by the net market value of grain settled for (payment received for grain sold).

(3) The next assessment determination date can be no

sooner than the first working day of the fourth full calendar month following the end of the assessment period.

(4) "Net market value" of grain means the gross sales

price of that grain adjusted by application of the grain dealer's discount schedule in effect at the time of sale and after deduction of any statutory commodity check-offs. Other charges such as storage charges, drying charges, and transportation costs shall not be deducted in arriving at the net market value of grain sold to a grain dealer. The net market value of grain shall be determined from the settlement sheet or other applicable written evidence of the sale of grain to the grain dealer.

(5) All assessments under this subsection (f) shall

commence on the first day of the calendar quarter immediately following the assessment determination date and shall continue for a period of 12 consecutive calendar months. The assessments shall be collected by licensees at the time of settlement during the assessment period, and shall be remitted by licensees to the Department by the twentieth day of each calendar quarter, commencing with the second calendar quarter following the assessment determination date. The Department shall give written notice to all licensees of when an assessment under this subsection (f) is to begin and end, and the appropriate level of the assessment, by mail within 20 days after the assessment determination date.

(6) Assessments under this subsection (f) apply only

to grain for which settlement is made during the assessment period, without regard to the date the grain was sold to the licensee.

(7) The collection and remittance of assessments from

first sellers of grain under this subsection (f) is the sole responsibility of the licensees to whom the grain is sold. Sellers of grain shall not be penalized by reason of any licensee's failure to comply with this subsection (f). Failure of a licensee to collect any assessment shall not relieve the grain seller from paying the assessment, and the grain seller shall promptly remit the uncollected assessments upon demand by the licensee, which may be accounted for in settlement of grain subsequently sold to that licensee. Licensees who do not collect assessments as required by this subsection (f), or who do not remit those assessments to the Department within the time deadlines required by this subsection (f), shall remit the amount of the assessments that should have been remitted to the Department and in addition shall be subject to a monetary penalty in an amount not to exceed $1,000.

(8) Notwithstanding the other provisions of this

subsection (f), no assessment shall be levied against grain sold by the Department as a result of a failure.

(g) Lender assessments.
(1) Subject to the provisions of this subsection (g),

if on the first working day of a calendar quarter when a person is not already subject to an assessment under this subsection (g) the equity in the Fund is less than $6,000,000, each person holding warehouse receipts issued from an Illinois location on grain owned or stored by a licensee to secure a loan to that licensee shall be assessed a quarterly lender assessment for each of 4 consecutive calendar quarters beginning with the calendar quarter next succeeding the assessment determination date.

(2) Each quarterly lender assessment shall be at the

rate of $0.00000055 per bushel per day for bushels covered by a warehouse receipt held as security for the loan during that calendar quarter times the applicable commodity price times the lender assessment multiplier, if any, determined by the Department in accordance with paragraph (3) of this subsection (g). With respect to each calendar quarter within the assessment period, the "applicable commodity price" shall be the closing price paid by the licensee on the last working day of that calendar quarter for the base commodity for which the warehouse receipt was issued.

(3) With respect to the second assessment period

beginning after June 30, 2003, the Department shall determine and apply a lender assessment multiplier equal to 250,000 divided by the aggregate dollar amount of lender assessments imposed under this subsection (g) under the first assessment period beginning after June 30, 2003. With respect to the third assessment period beginning after June 30, 2003, the Department shall determine and apply a lender assessment multiplier equal to 250,000 divided by the average of aggregate dollar amounts of lender assessments imposed under this subsection (g) under the first 2 assessment periods beginning after June 30, 2003. With respect to assessment periods thereafter, the Department shall determine and apply a lender assessment multiplier equal to 250,000 divided by the average of the 3 most recent aggregate dollar amounts of lender assessments imposed under this subsection (g).

(4) The next assessment determination date can be no

sooner than the first working day of the fourth full calendar month following the end of the assessment period.

(5) The Department shall give written notice by mail

within 20 days after the assessment determination date to all licensees of when assessments under this subsection (g) are to begin and end, the rate of the lender assessment, and the lender assessment multiplier, if any, that shall apply.

(6) It is the responsibility of a licensee to inform

each of its lenders and other persons by virtue of whose relationship with the licensee this subsection (g) will apply as to the onset of an assessment for which that person might be liable and the applicable lender assessment multiplier, if any. The notification must be in writing and, as to persons subject to assessment under this subsection (g) on the assessment determination date, must be sent no later than 20 days after the licensee receives notice of an assessment from the Department. As to persons not subject to assessment under this subsection (g) as of the assessment determination date, the notice shall be sent or given no later than the closing of any transaction subsequent to the assessment determination date involving the licensee and by virtue of which transaction the person is made subject to assessment under this subsection (g).

(7) Within 20 days after the end of each calendar

quarter within the assessment period, each licensee shall send to each lender with which it has been associated during that calendar quarter and to the Department a written notice of quarterly assessment together with the information needed to determine the amount of the quarterly assessment owing with respect to loans from that lender. This information shall include the number of bushels covered by each warehouse receipt, organized by commodity, held as security for the loan owing to that lender, the number of days each of those warehouse receipts was outstanding during that calendar quarter, the applicable commodity price, the applicable lender assessment multiplier, the amount of the resulting quarterly lender assessment, and the due date of the quarterly assessment.

(8) Each quarterly assessment shall be due and paid

by the lender or its designee to the Department within 20 days after the end of the calendar quarter to which the assessment pertains.

(9) Lenders shall not be penalized by reason of any

licensee's failure to comply with this subsection (g). Failure of a licensee to comply with this subsection (g) shall not relieve the lender from paying the assessment, and the lender shall promptly remit the uncollected assessments by the due date as set forth in the notice from the licensee.

(10) This subsection (g) applies to any person who

holds a grain warehouse receipt issued by a licensee from an Illinois location pursuant to any transaction, regardless of its form, that creates a security interest in the grain including, without limitation, the advancing of money or other value to or for the benefit of a licensee upon the licensee's issuance or negotiation of a grain warehouse receipt and pursuant to or in connection with an agreement between the licensee and a counter-party for the repurchase of the grain by the licensee or designee of the licensee. For purposes of this subsection (g), any such transaction shall be treated as one in which grain is held as security for a loan outstanding to a licensee within the meaning of this subsection (g), and such a person shall be treated as a lender.

(11) The Department shall immediately deposit all

paid assessments under this subsection (g) into the Fund.

(h) Equity in the Fund shall exclude moneys owing to the State or the Reserve Fund as a result of transfers to the Fund from the General Revenue Fund or the Reserve Fund under subsection (h) of Section 25-20. Notwithstanding the foregoing, for purposes of calculating equity in the Fund during the grain seller initial assessment period and assessing grain sellers, it shall be presumed that the State is owed, prior to repayment, only $2,000,000 and the Reserve Fund contains a balance of $2,000,000. Under no circumstances, however, shall there be more than 2 consecutive grain seller assessments during the initial assessment period, unless there is a failure that reduces the equity in the Fund to below $3,000,000.
(i) Notwithstanding the provisions of subsections (d)(4), (f)(3), and (g)(4) of this Section or any other law to the contrary, until the equity in the Fund reaches a level of $6,000,000 for the first time, assessment periods shall continue without interruption, subject to the termination of assessments on grain sellers provided in subsections (f)(2) and (h) of this Section.
(Source: P.A. 93-225, eff. 7-21-03; 93-1097, eff. 3-31-05.)

(240 ILCS 40/5-35)
Sec. 5-35. Termination of license.
(a) Revocation of a license by the Department constitutes a termination of the license on the earlier of:
(1) the day of the revocation order;
(2) the day that a licensee voluntarily files for

bankruptcy under the federal bankruptcy laws; or

(3) the day that an order for relief is entered in

reference to a licensee as a consequence of a petition for involuntary bankruptcy filed under the federal bankruptcy laws.

(b) Voluntary surrender of a license by a licensee constitutes a termination of the license on the day the surrender occurs.
(c) Failure to apply for a license renewal constitutes a termination of the license on the day the license expires.
(d) Denial of a license renewal by the Department constitutes a termination of the license on the day of the order denying the license renewal.
(Source: P.A. 89-287, eff. 1-1-96.)



Article 10 - Duties And Requirements Of Licensees

(240 ILCS 40/Art. 10 heading)

(240 ILCS 40/10-5)
Sec. 10-5. Duties and requirements of licensees.
(a) Each licensee shall have adequate property insurance covering grain in its possession or custody and adequate liability, property, theft, hazard, and workers' compensation insurance.
(1) Every insurance policy shall contain a provision

that it will not be cancelled by the principal or the insurance company except on 60 days prior written notice to the Director and the principal insured. Cancellation of the policy does not affect the liability accrued or that may accrue under the policy before the expiration of the 60 days. The notice shall contain the termination date.

(2) Each licensee shall keep a general insurance

account showing the policy number, issuing company, amount, binding date, and expiration date of insurance coverage and the property covered by insurance.

(3) In reference to a warehouseman, notwithstanding

any provision to the contrary contained in the warehouse receipts involved, a warehouseman is not obligated to provide property insurance on Commodity Credit Corporation grain ("CCC-owned grain"). The warehouseman, however, shall continue to carry the insurance required on loan grain that becomes CCC-owned grain until the date stated in a written notice from CCC or its agent instructing the warehouseman to cancel the insurance on the grain as of that date. If CCC-owned grain is not covered by property insurance, recovery by the Commodity Credit Corporation from the Fund shall be reduced by the amount of property insurance proceeds that would have been available to cover any loss to CCC-owned grain had the CCC-owned grain been covered by property insurance.

(b) A licensee shall immediately notify the Department when there is a change of management or cessation of operations or change in fiscal year end.
(c) All grain trades, grain merchandising transactions, grain origination plans and programs, and transactions or arrangements that represent or reflect rights and obligations in grain must be clearly identified and disclosed in the books and records of the licensee, for audit and examination purposes.
(Source: P.A. 93-225, eff. 7-21-03.)

(240 ILCS 40/10-10)
Sec. 10-10. Duties and requirements of grain dealers.
(a) Long and short market position.
(1) Grain dealers shall at all times maintain an

accurate and current long and short market position record for each grain commodity. The position record shall at a minimum contain the net position of all grain owned, wherever located, grain purchased and sold, and any grain option contract purchased or sold.

(2) Grain dealers, except grain dealers regularly and

continuously reporting to the Commodity Futures Trading Commission or grain dealers who have obtained the permission of the Department to have different open long or short market positions, may maintain an open position in the grain commodity of which the grain dealer buys the greatest number of bushels per fiscal year not to exceed one bushel for each $10 of adjusted equity at fiscal year end up to a maximum open position of 50,000 bushels and one-half that number of bushels up to 25,000 bushels for all other grain commodities that the grain dealer buys. A grain dealer, however, may maintain an open position of up to 5,000 bushels for each grain commodity the grain dealer buys.

(b) The license issued by the Department to a grain dealer shall be posted in the principal office of the licensee in this State. A certificate shall be posted in each location where the licensee engages in business as a grain dealer. In the case of a licensee operating a truck or tractor trailer unit for the purpose of purchasing grain, the licensee shall have a certificate carried in each truck or tractor trailer unit used in connection with the licensee's grain dealer business.
(c) The licensee must have at all times sufficient financial resources to pay producers on demand for grain purchased from them.
(d) A licensee that is solely a grain dealer shall on a daily basis maintain an accurate and current daily grain transaction report.
(e) A licensee that is both a grain dealer and a warehouseman shall at all times maintain an accurate and current daily position record.
(f) In the case of a change of ownership of a grain dealer, the obligations of a grain dealer do not cease until the grain dealer has surrendered all unused price later contracts to the Department and the successor has executed a successor's agreement that is acceptable to the Department, or the successor has otherwise provided for the grain obligations of its predecessor in a manner that is acceptable to the Department.
(g) If a grain dealer proposes to cease doing business as a grain dealer and there is no successor, it is the duty of the grain dealer to surrender all unused price later contracts to the Department, together with an affidavit accounting for all grain dealer obligations setting forth the arrangements made with producers for final disposition of the grain dealer obligations and indicating the procedure for payment in full of all outstanding grain obligations. It is the duty of the Department to give notice by publication that a grain dealer has ceased doing business without a successor. After payment in full of all outstanding grain obligations, it is the duty of the grain dealer to surrender its license.
(Source: P.A. 93-225, eff. 7-21-03.)

(240 ILCS 40/10-15)
Sec. 10-15. Price later contracts.
(a) Price later contracts shall contain provisions prescribed or authorized by the Department and shall be in either written or electronic form. If in written form, price later contract forms shall be printed by a person authorized to print those contracts by the Department after that person has agreed to comply with each of the following:
(1) That all price later contracts shall be printed

as prescribed by the Department and shall be printed only for a licensed grain dealer.

(2) That all price later contracts shall be numbered

consecutively and a complete record of these contracts shall be retained showing for whom printed and the consecutive numbers printed on the contracts.

(3) That a duplicate copy of all invoices rendered

for printing price later contracts that will show the consecutive numbers printed on the contracts, and the number of contracts printed, shall be promptly forwarded to the Department.

(4) that the person shall register with the

Department and pay an annual registration fee of $100 to print price later contracts.

Price later contracts that are in electronic form shall be numbered consecutively.
(b) A grain dealer purchasing grain by price later contract shall at all times own grain, rights in grain, proceeds from the sale of grain, and other assets acceptable to the Department as set forth in this Code totaling 90% of the unpaid balance of the grain dealer's obligations for grain purchased by price later contract. That amount shall at all times remain unencumbered and shall be represented by the aggregate of the following:
(1) Grain owned by the grain dealer valued by means

of the hedging procedures method that includes marking open contracts to market.

(2) Cash on hand.
(3) Cash held on account in federally or State

licensed financial institutions.

(4) Investments held in time accounts with federally

or State licensed financial institutions.

(5) Direct obligations of the U.S. government.
(6) Funds on deposit in grain margin accounts.
(7) Balances due or to become due to the licensee on

price later contracts.

(8) Marketable securities, including mutual funds.
(9) Irrevocable letters of credit in favor of the

Department and acceptable to the Department.

(10) Price later contract service charges due or to

become due to the licensee.

(11) Other evidence of proceeds from or of grain that

is acceptable to the Department.

(c) For the purpose of computing the dollar value of grain and the balance due on price later contract obligations, the value of grain shall be figured at the current market price.
(d) Title to grain sold by price later contract shall transfer to a grain dealer at the time of delivery of the grain. Therefore, no storage charges shall be made with respect to grain purchased by price later contract. A service charge for handling the contract, however, may be made.
(e) Subject to subsection (f) of this Section, if a price later contract is not signed by all parties within 30 days of the last date of delivery of grain intended to be sold by price later contract, then the grain intended to be sold by price later contract shall be priced on the next business day after 30 days from the last date of delivery of grain intended to be sold by price later contract at the market price of the grain at the close of the next business day after the 29th day. When the grain is priced under this subsection, the grain dealer shall send notice to the seller of the grain within 10 days. The notice shall contain the number of bushels sold, the price per bushel, all applicable discounts, the net proceeds, and a notice that states that the Grain Insurance Fund shall provide protection for a period of only 160 days from the date of pricing of the grain.
In the event of a failure, if a price later contract is not signed by all the parties to the transaction, the Department may consider the grain to be sold by price later contract if a preponderance of the evidence indicates the grain was to be sold by price later contract.
(f) If grain is in storage with a warehouseman and is intended to be sold by price later contract, that grain shall be considered as remaining in storage and not be deemed sold by price later contract until the date the price later contract is signed by all parties.
(g) Scale tickets or other approved documents with respect to grain purchased by a grain dealer by price later contract shall contain the following: "Sold Grain; Price Later".
(h) Price later contracts shall be issued consecutively and recorded by the grain dealer as established by rule.
(i) A licensee shall not issue a collateral warehouse receipt on grain purchased by a price later contract to the extent the purchase price has not been paid by the licensee.
(j) Failure to comply with the requirements of this Section may result in suspension of the privilege to purchase grain by price later contract for up to one year.
(k) When a producer with a price later contract selects a price for all or any part of the grain represented by that contract, then within 5 business days after that price selection, the licensee shall mail to that producer a confirmation of the price selection, clearly and succinctly indicating the price selected. If the price later contract is in electronic form, the licensee shall, within 5 business days after that price selection, e-mail to that producer a confirmation of the price selection, clearly and succinctly indicating the price selected, in full satisfaction of the mailing requirement in the previous sentence.
(l) The issuance and use of price later contracts in electronic form pursuant to the rules promulgated by the Department are specifically authorized by this Code, and any such price later contracts shall have the same validity and enforceability, for all purposes, as those in non-electronic form. For purposes of this Code, the word "written", and derivatives thereof, when used in relation to price later contracts, shall include price later contracts created or displayed electronically.
(Source: P.A. 96-464, eff. 8-14-09.)

(240 ILCS 40/10-20)
Sec. 10-20. Duties and requirements of warehouseman.
(a) It is the duty of every warehouseman to receive for storage any grain that may be tendered to it in the ordinary course of business so far as the licensed storage capacity of the warehouse permits and if the grain is of a kind customarily stored by the warehouseman and is in suitable condition for storage.
(1) If the condition of grain offered for storage

might adversely affect the condition of grain in the warehouse, a warehouseman need not receive the grain for storage, but if a warehouseman does receive the grain, then it must be stored in a manner that will not lower the grade of other grain in the warehouse.

(2) A warehouseman shall provide competent personnel

and equipment to weigh and grade all grain in and out of storage.

(3) A warehouseman shall maintain all licensed

warehouse facilities in a manner suitable to preserve the quality and quantity of grain stored.

(b) For the purposes of the Department's examinations, a warehouseman shall provide and maintain safe and adequate means of ingress and egress to the various and surrounding areas of the facilities, storage bins, and compartments of the warehouse.
(c) Except as provided in this item (c), a warehouseman shall at all times have a sufficient quantity of grain of like kind and quality to meet its outstanding storage obligations. For purposes of this Section, "like kind and quality" means the type of commodity and a combination of grade, specialty traits, if any, and class or sub-class as applicable.
(d) A warehouseman shall not store grain in excess of the capacity for which it is licensed.
(e) A warehouseman may redeposit grain from its warehouse with another warehouseman or a federal warehouseman in an additional quantity not to exceed the licensed storage capacity of its own warehouse.
(1) If grain is redeposited as provided in this

Section, a warehouseman must retain the receipt it obtains from the second warehouseman as proof of the redeposit and retain sufficient control over the redeposited grain as is necessary to comply with directions of the original depositor regarding disposition of the redeposited grain.

(2) While grain is en route from the redepositing

warehouseman to the second warehouseman, a redepositing warehouseman must retain an original or a duplicate bill of lading instead of and until such time as it obtains possession of the warehouse receipt as proof of disposition of the redeposited grain.

(f) Schedule of rates and licenses.
(1) A warehouseman shall file its schedule of rates

with the Department and shall post its warehouse license and a copy of the schedule of rates on file with the Department in a conspicuous place in each location of the warehouseman where grain is received.

(2) The schedule of rates shall be on a form

prescribed by the Department and shall include the names and genuine signatures of all persons authorized to sign warehouse receipts issued by the warehouseman.

(3) To change the schedule of rates or the name of

any person authorized to sign warehouse receipts, a warehouseman must file with the Department a revised schedule of rates and, thereafter, post the revised schedule of rates at each location of the warehouseman where grain is received. The revised schedule of rates shall be deemed filed with the Department on the earlier of the date it is delivered to the Department or mailed to the Department by certified mail properly addressed with sufficient postage attached. The revised schedule of rates shall be effective on the date the schedule of rates is posted after delivery or mailing to the Department in accordance with this Section. Revised schedules of rates shall apply only to grain delivered for storage after the effective date of the revised schedule of rates. No grain in storage at the time of the effective date of a revised schedule of rates shall be subject to a revised schedule of rates until one year after the date of delivery of grain, unless otherwise provided by a written contract.

(4) The schedule of rates may provide for the

negotiation of different rates for large deliveries of grain if those rates are applied on a uniform basis to all depositors under the same circumstances.

(g) A warehouseman may refuse to accept grain if the identity of the grain is to be preserved. If a warehouseman accepts grain and the identity of the grain is to be preserved, the evidence of storage shall state on its face that the grain is stored with its identity preserved and the location of that grain.
(h) A warehouseman shall at all times maintain an accurate and current daily position record on a daily basis.
(i) In the case of a change of ownership of a warehouse, the obligations of a warehouseman do not cease until its successor is properly licensed under this Code or the United States Warehouse Act, it has surrendered all unused warehouse receipts to the Department and has executed a successor's agreement, or the successor has otherwise provided for the obligations of its predecessor.
(j) If a warehouseman proposes to cease doing business as a warehouseman and there is no successor, it is the duty of the warehouseman to surrender all unused warehouse receipts to the Department, together with an affidavit accounting for all warehouse receipts setting forth the arrangements made with depositors for final disposition of the grain in storage and indicating the procedure for payment in full of all outstanding obligations. After payment in full of all outstanding obligations, it is the duty of the warehouseman to surrender its license.
(k) Requests by a warehouseman for special examinations, grain inventory computation, or verification of grain quantity or quality shall be accompanied by a fee of $200.
(l) Nothing in this Section is deemed to prohibit a warehouseman from entering into agreements with depositors of grain relating to allocation or reservation of storage space.
(Source: P.A. 93-225, eff. 7-21-03.)

(240 ILCS 40/10-25)
Sec. 10-25. Warehouse receipts and storage of grain.
(a) When grain is delivered to a warehouseman at a location where grain is also purchased, the licensee shall give written evidence of delivery of grain and that written evidence shall be marked to indicate whether the grain is delivered for storage or for sale. In the absence of adequate evidence of sale, the grain shall be construed to be in storage.
(b) Upon demand by a depositor, a warehouseman shall issue warehouse receipts for grain delivered into storage.
(c) There shall be no charge for the first warehouse receipt issued to a depositor for a given lot of grain. Charges for any additional warehouse receipts for grain previously covered by a warehouse receipt must be commensurate with the cost of issuance of the additional warehouse receipt.
(d) A warehouseman shall issue warehouse receipts only in accordance with the following requirements:
(1) Warehouse receipts shall be consecutively

numbered in a form prescribed by the Department and issued consecutively by the warehouseman.

(2) In the case of a lost or destroyed warehouse

receipt, the new warehouse receipt shall bear the same date as the original and shall be plainly marked on its face "duplicate in lieu of lost or destroyed warehouse receipt number .......", and the warehouseman shall duly fill in the blank with the appropriate warehouse receipt number.

(3) Warehouse receipts shall be printed by a person

authorized by the Department. The person shall register with the Department and pay an annual registration fee of $100 to print warehouse receipts.

(4) Negotiable warehouse receipts shall be issued

only for grain actually in storage with the warehouseman from which it is issued or redeposited by that warehouseman as provided in subsection (e) of Section 10-20.

(5) A warehouseman shall not insert in any negotiable

warehouse receipt issued by it any language that in any way limits or modifies its liability or responsibility.

(e) Upon delivery of grain covered by a negotiable warehouse receipt, the holder of the negotiable warehouse receipt must surrender the warehouse receipt for cancellation, and a warehouseman must cancel and issue a new negotiable warehouse receipt for the balance of grain in storage.
(f) When all grain, the storage of which is evidenced by a warehouse receipt, is delivered from storage, the warehouse receipt shall be plainly marked across its face with the word "cancelled" and shall have written on it the date of cancellation, the name of the person canceling the warehouse receipt, and such other information as required by rule, and is thereafter void.
(g) When a warehouseman delivers grain out of storage but fails to collect and cancel the negotiable warehouse receipt, the warehouseman shall be liable to any purchaser of the negotiable warehouse receipt for value in good faith for failure to deliver the grain to the purchaser, whether the purchaser acquired the negotiable warehouse receipt before or after the delivery of the grain by the warehouseman. If, however, grain has been lawfully sold by a warehouseman to satisfy its warehouseman's lien, the warehouseman shall not be liable for failure to deliver the grain pursuant to the demands of a holder of a negotiable warehouse receipt to the extent of the amount of grain sold.
(h) Except as otherwise provided by this Code or other applicable law, a warehouseman shall deliver the grain upon demand made by the holder of a warehouse receipt pertaining to that grain if the demand is accompanied by:
(1) satisfaction of the warehouseman's lien;
(2) in the case of a negotiable warehouse receipt, a

properly endorsed negotiable warehouse receipt; or

(3) in the case of a non-negotiable warehouse

receipt, written evidence that the grain was delivered to the warehouseman and that the depositor is entitled to it.

(i) If no warehouse receipt is issued to a depositor, a warehouseman shall deliver grain upon the demand of a depositor if the demand is accompanied by satisfaction of the warehouseman's lien and written evidence that the grain was delivered to the warehouseman and the depositor is entitled to it.
(j) If a warehouseman refuses or fails to deliver grain in compliance with a demand by a holder of a warehouse receipt or a depositor, the burden is on the warehouseman to establish the existence of a lawful excuse for the refusal.
(k) If a warehouse receipt has been lost or destroyed, a warehouseman may issue a substitute warehouse receipt, as provided for in this Section, upon delivery to the warehouseman of an affidavit under oath stating that the applicant for the substitute warehouse receipt is entitled to the original warehouse receipt and setting forth the circumstances that resulted in the loss or destruction of the original warehouse receipt. The warehouseman may request from the depositor a bond in double the value of the grain represented by the original warehouse receipt at the time of issuance of the substitute warehouse receipt so as to protect the warehouseman from any liability or expense that it, or any person injured by the delivery, may incur by reason of the original warehouse receipt remaining outstanding.
(l) A warehouse receipt that is to be used for collateral purposes by a warehouseman must be first issued by the warehouseman to itself.
(m) The Department shall approve temporary storage space in an amount to be determined by the Department if all the following conditions are met:
(1) The warehouseman pays all fees and assessments

associated with the temporary storage space.

(2) The warehouseman demonstrates that there is a

need for additional storage on a temporary basis due to a bumper crop or otherwise.

(3) The structure for the storage of grain meets all

of the following requirements:

(A) The grain storage area has a permanent base

made of concrete, asphalt, or a material having similar structural qualities.

(B) Hot spot detectors, aeration fans, and ducts

are provided to assure that the quality of grain in storage is maintained.

(C) The grain storage structure has rigid

sidewalls made of concrete, wood, metal, or a material having similar structural qualities.

(D) The grain storage structure is equipped with

a waterproof covering of sufficient strength to support a person's weight and with inlets to allow airflow.

(E) Access to the grain is provided for the

purpose of sampling and making examinations.

(4) Temporary storage space shall be considered an

increase in the licensed storage capacity of the licensee and shall be subject to Section 5-30.

(5) The authorization to use temporary storage space

for the storage of grain shall expire at the end of 6 months after the date of approval by the Department or May 15th, whichever comes first.

(n) The Department may approve emergency storage space at the request of the licensee according to rule.
(o) The issuance and transfer of the warehouse receipts in electronic form pursuant to rules promulgated by the Department are specifically authorized by this Code, and any such warehouse receipts shall have the same validity and enforceability, for all purposes, as those in non-electronic form. For purposes of this Code, the words "written" and "printed", and derivatives thereof, when used in relation to warehouse receipts, shall include warehouse receipts created or displayed electronically.
(Source: P.A. 96-464, eff. 8-14-09.)



Article 15 - Violations; Financial Deficiencies; Administrative Penalties; Suspension And Revocation Of License

(240 ILCS 40/Art. 15 heading)

(240 ILCS 40/15-5)
Sec. 15-5. Training. Without limitation upon any other action under this Code, if a licensee violates any of the provisions of this Code, the Department may, without need for a hearing, require additional training.
(Source: P.A. 89-287, eff. 1-1-96.)

(240 ILCS 40/15-10)
Sec. 15-10. De minimis violations.
(a) If a licensee commits a de minimis violation of this Code, the Director may, in his or her discretion, and without further action, issue a warning letter to the licensee.
(b) For the purposes of this Article, a de minimis violation exists when a licensee:
(1) violates the maximum allowable speculative limits

of item (a)(2) of Section 10-10 by 1,000 bushels or less;

(2) has total grain quantity deficiency violations

that do not exceed $1,000 as determined by the formula set forth in subsection (c) of Section 15-20; or

(3) has total grain quality deficiency violations

that do not exceed $1,000 as determined by the formula set forth in subsection (d) of Section 15-20.

(Source: P.A. 99-642, eff. 7-28-16.)

(240 ILCS 40/15-15)
Sec. 15-15. Violations of open position limits.
(a) Violations of maximum allowable open position limits by more than 1,000 bushels but less than twice the maximum allowable open position limits.
(1) If a licensee violates the maximum allowable open

position limits of item (a)(2) of Section 10-10 and the open position is more than 1,000 bushels but less than twice the maximum allowable open position limits, the licensee shall be required to:

(A) Post collateral with the Department in an

amount equal to $1 per bushel for each bushel of soybeans in excess of the maximum allowable open position limits and 50 cents per bushel of each bushel for all other grain in excess of the maximum allowable open position limits or $2,500, whichever is greater; and

(B) Pay a penalty in an amount not to exceed

$250.

(2) If a licensee commits 2 violations as set forth

in item (a) (1) of Section 15-10 within a 2 year period, the licensee must:

(A) post collateral with the Department in an

amount equal to $1 per bushel for each bushel of soybeans in excess of the maximum allowable open position limits and 50 cents per bushel of each bushel for all other grain in excess of the maximum allowable open position limits or $5,000, whichever is greater; and

(B) pay a penalty in the amount of $750.
(3) If a licensee commits 3 or more violations as set

forth in item (a)(1) of Section 15-10 within a 5 year period, the licensee must:

(A) post collateral with the Department in an

amount equal to $2 per bushel for each bushel of soybeans in excess of the maximum allowable open position limits and $1 per bushel of each bushel for all other grain in excess of the maximum allowable open position limits or $10,000, whichever is greater; and

(B) pay a penalty in an amount greater than

$2,000 but less than $20,000.

(b) Violations of maximum allowable open position limits that equal or exceed twice the maximum allowable open position.
(1) If a licensee violates the maximum allowable open

position limits of item (a)(2) of Section 10-10 and the open position equals or exceeds twice the maximum allowable open position limits, the licensee must:

(A) post collateral with the Department in an

amount equal to $1 per bushel for each bushel of soybeans in excess of the maximum allowable open position and 50 cents per bushel for each bushel of all other grain in excess of the maximum allowable open position limits or $5,000, whichever is greater; and

(B) pay a penalty in the amount of $500.00.
(2) If a licensee commits 2 violations as set forth

in item (b)(1) of Section 15-10 within a 2 year period, the licensee must:

(A) post collateral with the Department in an

amount equal to $2 per bushel for each bushel of soybeans in excess of the maximum allowable open position limits and $1 per bushel for each bushel of all other grain in excess of the maximum allowable open position limits or $10,000, whichever is greater; and

(B) pay a penalty in an amount greater than $750

but less than $15,000.

(3) If a licensee commits 3 or more violations as set

forth in item (b)(1) of Section 15-5 within a 5 year period, the licensee must:

(A) post collateral with the Department in an

amount equal to $2 per bushel for each bushel of soybeans in excess of the maximum allowable open position limits and $1 per bushel for each bushel for all other grain in excess of the maximum allowable open position limits or $10,000, whichever is greater; and

(B) pay a penalty in an amount greater than

$2,000 but less than $20,000.

(Source: P.A. 93-225, eff. 7-21-03.)

(240 ILCS 40/15-20)
Sec. 15-20. Grain quantity and grain quality violations.
(a) Grain quantity deficiencies of more than $1,000 but less than $20,000.
(1) If a licensee fails to have a sufficient quantity

of grain in store to meet outstanding storage obligations and the value of the grain quantity deficiency as determined by the formula set forth in subsection (c) of Section 15-20 is more than $1,000 but less than $20,000, the licensee must:

(A) post collateral with the Department in an

amount equal to the value of the grain quantity deficiency or $2,500, whichever is greater; and

(B) pay a penalty of $250.
(2) If a licensee commits 2 violations as set forth

in item (a)(1) of Section 15-20 within a 2 year period, the licensee must:

(A) post collateral with the Department in an

amount equal to the value of the grain quantity deficiency or $10,000, whichever is greater; and

(B) pay a penalty of $750.
(3) If a licensee commits 3 or more violations as set

forth in item (a)(1) of Section 15-20 within a 5 year period, the licensee must:

(A) post collateral with the Department in an

amount equal to the value of the grain quantity deficiency or $20,000, whichever is greater; and

(B) pay a penalty of no less than $2,000 and no

greater than $20,000.

(b) Grain quantity deficiencies of $20,000 or more.
(1) If a licensee fails to have sufficient quantity

of grain in store to meet outstanding storage obligations and the value of the grain quantity deficiency as determined by the formula set forth in subsection (c) of Section 15-20 equals or exceeds $20,000, the licensee must:

(A) post collateral with the Department in an

amount equal to twice the value of the grain quantity deficiency; and

(B) pay a penalty of $500.
(2) If a licensee commits 2 violations as set forth

in item (b)(1) of Section 15-20 within a 2 year period, the licensee must:

(A) post collateral with the Department in an

amount equal to twice the value of the grain quantity deficiency or $20,000, whichever is greater; and

(B) pay a penalty of no less than $750 and no

greater than $15,000.

(3) If a licensee commits 3 or more violations as set

forth in item (b)(1) of Section 15-20 within a 5 year period, the licensee must:

(A) post collateral with the Department in an

amount equal to twice the value of the grain quantity deficiency or $40,000, whichever is greater; and

(B) pay a penalty of no less than $2,000 and no

greater than $20,000.

(c) To determine the value of the grain quantity deficiency for the purposes of this Section, the rate shall be $1 per bushel for soybeans and 50 cents per bushel for all other grains.
(d) If a licensee fails to have sufficient quality of grain in store to meet outstanding storage obligations when the value of the grain quality deficiency exceeds $1,000, the licensee must post collateral with the Department in an amount equal to the value of the grain quality deficiency. For the purposes of this Section, the value of the grain quality deficiency shall be determined by applying prevailing market discount factors to all grain quality factors.
(Source: P.A. 93-225, eff. 7-21-03.)

(240 ILCS 40/15-25)
Sec. 15-25. Deposit of penalties. All monetary penalties collected by the Department shall be paid into the Fund.
(Source: P.A. 89-287, eff. 1-1-96.)

(240 ILCS 40/15-30)
Sec. 15-30. Financial and record keeping deficiencies; collateral and guarantees.
(a) An applicant or a licensee has a financial deficiency if it does not meet the minimum financial requirements of Section 5-25 and subsection (b) of Section 10-15 of this Code.
(b) A licensee must collateralize all financial deficiencies at the rate of one dollar's worth of collateral for each dollar of the aggregate sum of the individual ratio deficiencies, the net worth deficiencies, and 90% asset requirement deficiencies.
(c) A licensee who is found to have record keeping deficiencies, other than in reference to violations as set forth in subsection (b) of Section 10-15 and in Sections 15-15 and 15-20, may be required by the Department to post collateral up to the amount of $10,000.
(d) If an applicant for a new license or a renewal of a license has financial deficiencies or the Department has reason to believe that the financial stability of an applicant or a licensee is in question, the Department may require the applicant or licensee to provide the Department, in addition to collateral, personal, corporate, or other related person guarantees in a form and in an amount satisfactory to the Department.
(e) Subject to subsection (c) of Section 5-15, the posting of collateral and the delivery of guarantees does not relieve a licensee of the continuing obligation to otherwise comply with the requirements imposed by the Code.
(Source: P.A. 93-225, eff. 7-21-03.)

(240 ILCS 40/15-35)
Sec. 15-35. Return of collateral and guarantees. If the next fiscal year's financial statement of a licensee received by the Department and an examination performed by the Department after delivery or posting of any required collateral or the guarantee indicates compliance by the licensee with all statutory requirements of this Code for which the collateral and guarantees were required, the collateral and guarantee shall be returned within 90 days to the licensee and the guarantor following a written request for the return. The financial statement must comply with the requirements of Section 5-20.
(Source: P.A. 93-225, eff. 7-21-03.)

(240 ILCS 40/15-40)
Sec. 15-40. Suspension and revocation of license.
(a) The Director may suspend a license and take possession and control of all grain assets and equity assets (except that the Department may not take possession and control of any equity asset on which there is a valid prior perfected security interest or other valid prior perfected lien without the prior, written permission of the secured party or lien holder) of the suspended licensee if the Department has reason to believe that any of the following has occurred:
(1) A licensee has made a formal declaration of

insolvency; failed to apply for license renewal, leaving indebtedness to claimants; or been denied a license renewal, leaving indebtedness to claimants.

(2) A licensee has failed to pay a producer, on

demand, for grain purchased from that producer, assuming no bona fide dispute exists with regard to the payment.

(3) A licensee is otherwise unable to financially

satisfy claimants in accordance with any applicable statute, rule, or agreement, assuming a bona fide dispute does not exist between the licensee and the claimant.

(4) A licensee has violated any of the other

provisions of this Code and the violation, or the pattern of the violations, would create a substantial risk of failure.

(5) A licensee has failed to pay a penalty or post

collateral or guarantees by the date ordered by the Director.

(6) A licensee has failed to pay an assessment as

required by Section 5-30.

(b) The Director may revoke a license if the Director finds, after an administrative hearing, that any of the grounds for suspension under item (a)(1), (a)(2), (a)(3), (a)(4), (a)(5), or (a)(6) of Section 15-40 have occurred.
(c) When a licensee voluntarily files for bankruptcy under the federal bankruptcy laws, that filing constitutes a revocation of the license of the licensee on the day that the filing occurs.
(d) When an order for relief is entered in reference to a licensee as a consequence of a petition for involuntary bankruptcy filed under the federal bankruptcy laws, that order constitutes a revocation of the license on the date of that order.
(e) Within 10 days after suspension of a license, an administrative hearing shall be commenced to determine whether the license shall be reinstated or revoked. Whenever an administrative hearing is scheduled, the licensee shall be served with written notice of the date, place, and time of the hearing at least 5 days before the hearing date. The notice may be served by personal service on the licensee or by mailing it by registered or certified mail, return receipt requested, to the licensee's place of business. The Director may, after a hearing, issue an order either revoking or reinstating the license.
(Source: P.A. 93-225, eff. 7-21-03.)

(240 ILCS 40/15-45)
Sec. 15-45. Criminal offenses.
(a) A person who causes a warehouse receipt for grain to be issued knowing that the grain for which that warehouse receipt is issued is not under the licensee's control at the time of issuing that warehouse receipt, or who causes a licensee to issue a warehouse receipt for grain knowing that the warehouse receipt contains any false representation, is guilty of a Class 2 felony.
(b) A person who, knowingly and without lawful authority, disposes of grain represented by outstanding warehouse receipts or covered by unreceipted storage obligations is guilty of a Class 2 felony.
(c) A person who, knowingly and without lawful authority:
(1) withholds records from the Department;
(2) keeps, creates, or files with the Department

false, misleading, or inaccurate records;

(3) alters records without permission of the

Department; or

(4) presents to the Department any materially false

or misleading records;

is guilty of a Class 2 felony.
(d) A licensee who, after suspension or revocation of its license, knowingly and without legal authority refuses to surrender to the Department all books, accounts, and records relating to the licensee that are in its possession or control is guilty of a Class 2 felony.
(e) A licensee who knowingly impedes, obstructs, hinders, or otherwise prevents or attempts to prevent the Director from performing his or her duties under this Code, or who knowingly refuses to permit inspection of its premises, books, accounts, or records by the Department, is guilty of a Class A misdemeanor.
(f) A person who, knowingly and without a license, engages in the business of a grain dealer or a warehouseman for which a license is required under the Code is guilty of a Class A misdemeanor.
(g) A person who, intentionally, knowingly and without lawful authority:
(1) fails to maintain sufficient assets as required

by subsection (b) of Section 10-15; or

(2) issues a collateral warehouse receipt covering

grain purchased by a price later contract to the extent the purchase price has not been paid by the grain dealer;

is guilty of a Class 3 felony.
(h) In case of a continuing violation, each day a violation occurs constitutes a separate and distinct offense.
(Source: P.A. 93-225, eff. 7-21-03.)



Article 20 - Failure; Liquidation

(240 ILCS 40/Art. 20 heading)

(240 ILCS 40/20-5)
Sec. 20-5. Failure. Upon the failure of a licensee, the Director has all powers as Trustee for the benefit of claimants as established under this Code, including, but not limited to, the power to do the following:
(a) Seize or otherwise gain possession or control of grain assets (except the Department may not seize or otherwise gain possession or control of any equity asset on which there is a valid security interest or other lien without the prior, written permission of the secured party or lien holder), equity assets, and collateral and enforce the lien set forth in Section 20-10.
(b) Protect the grain assets, equity assets (to the extent the Department has received the written permission of any secured party or lien holder to take possession and control of the equity asset), and collateral of or relating to a failed licensee in the possession or under the control of the Department for the benefit of claimants, secured parties, and lien holders.
(c) Liquidate and collect upon all grain assets, equity assets (except the Department may not liquidate and collect upon any equity asset on which there is a valid security interest or other lien without the prior, written permission of the secured party or the lien holder), collateral and guarantees posted with the Department of or relating to a failed licensee, and deposit the proceeds into the Trust Account.
(d) Establish accounts in federally insured financial institutions and hold all moneys received as trustee.
(e) Request the transfer of moneys from the Fund to the Trust Account for the purpose of payment to claimants in accordance with Section 25-10.
(f) Disburse the funds in the Trust Account in accordance with this Code.
(Source: P.A. 89-287, eff. 1-1-96.)

(240 ILCS 40/20-10)
Sec. 20-10. Lien on grain assets and equity assets.
(a) A statutory lien shall be imposed on all grain assets and equity assets in favor of and to secure payment of obligations of the licensee to:
(1) A person, including, without limitation, a lender:
(A) who possesses warehouse receipts issued from

an Illinois warehouse location covering grain owned or stored by a warehouseman;

(B) who has other written evidence of a storage

obligation of a warehouseman issued from an Illinois warehouse location in favor of the holder, including, but not limited to, scale tickets, settlement sheets, and ledger cards; or

(C) who has loaned money to a warehouseman and

was to receive a warehouse receipt from an Illinois location as security for that loan, who surrendered warehouse receipts as a part of a grain sale at an Illinois location, or who delivered grain out of storage with the warehouseman as a part of a grain sale at an Illinois location and:

(i) the grain dealer or warehouseman

experienced a failure within 21 days thereafter, a warehouse receipt was not issued, and payment in full was not made; or

(ii) written notice was given by the person

to the Department within 21 days thereafter stating that a warehouse receipt was not issued and payment in full was not made.

(2) A producer who possesses evidence of the sale at

an Illinois location of grain delivered to that failed grain dealer, or its designee, and who was not paid in full.

This statutory lien arises, attaches, and is perfected at the date of delivery of grain, and is at that time deemed assigned by the operation of this Code to the Department.
(b) The lien on grain assets created under this Section shall be preferred and prior to any other lien, encumbrance, or security interest relating to those assets described in the definition of "grain assets" in Section 1-10, regardless of the time the other lien, encumbrance, or security interest attached or became perfected. The lien on equity assets created under this Section shall also be preferred and prior to any other lien, encumbrance, or security interest relating to "equity assets" as defined in Section 1-10. The lien on equity assets created under this Section, however, shall be subordinate and subject to any other lien, encumbrance, or security interest relating to "equity assets" to the extent a creditor has a valid security interest in or other valid lien on the property that was perfected prior to the date of failure of the licensee; provided, however, that a creditor is not deemed to have a valid security interest or other valid lien on property if (i) the property can be directly traced as being from the sale of grain by the licensee or failed licensee; (ii) the security interest was taken as additional collateral on account of an antecedent debt owed to the creditor; and (iii) the security interest or other lien was perfected (A) on or within 90 days before the date of failure of the licensee or (B) when the creditor is a related person, within one year of the date of failure of the licensee.
(c) To the extent any portion of this Code conflicts with any portion of the Uniform Commercial Code, the provisions of this Code control.
(d) If an adversarial proceeding is commenced to recover "grain assets" or "equity assets" upon which a lien created under this Section is imposed and if the Department declines to take part in that adversarial proceeding, the Department, upon application to the Director by any claimant, shall assign to the claimant the statutory lien to permit the claimant to pursue the lien in the adversarial proceeding, but only if the assignment and adversarial proceeding will not delay the Department's liquidation and distribution of grain assets, equity assets, collateral, and guarantees, including proceeds thereof, to all claimants holding valid claims.
(Source: P.A. 93-225, eff. 7-21-03.)

(240 ILCS 40/20-15)
Sec. 20-15. Liquidation procedures. When a licensee experiences a failure, the Department has the authority to and shall:
(a) Immediately post notice at all locations of the failed licensee stating that the licensee has experienced a failure and that the license has been terminated and is no longer effective.
(b) Immediately take physical control and possession of the failed licensee's facility, including but not limited to all offices and grain storage facilities, books, records, and any other property necessary or desirable to liquidate grain assets and equity assets.
(c) Give public notice and notify all known potential claimants by certified mail of the licensee's failure and the processes necessary to file grain claims with the Department as set forth in Section 25-5.
(d) Perform an examination of the failed licensee.
(e) Seize and take possession of, protect, liquidate, and collect upon all grain assets, collateral, and guarantees of or relating to the failed licensee and deposit the proceeds into the Trust Account. If at any time it appears, however, in the judgment of the Department that the costs of seizing and taking possession of, protecting, liquidating, and collecting upon any or all of the grain assets, collateral, and guarantees equals or exceeds the expected recovery to the Department, the Department may elect not to pursue seizing and taking possession of, protecting, liquidating, and collecting upon any or all of the assets.
(f) Seize, take possession of, protect, liquidate, and collect upon the equity assets of the failed licensee and deposit the proceeds into the Trust account if the Department has first obtained the written consent of all applicable secured parties or lien holders, if any. If at any time it appears, however, in the judgment of the Department that the costs of seizing and taking possession of, protecting, liquidating, and collecting upon any or all of the equity assets equals or exceeds the expected recovery to the Department, the Department may elect not to pursue seizing and taking possession of, protecting, liquidating, and collecting upon any or all of the equity assets. If the Department does not otherwise pursue seizing and taking possession of, protecting, liquidating, and collecting upon any of the equity assets, the Department may bring or participate in any liquidation or collection proceedings involving the applicable secured parties or other interested party, if any, and shall have the rights and remedies provided by law, including the right to enforce its lien by any available judicial procedure.
If an applicable secured party or lien holder does not consent to the Department seizing, taking possession of, liquidating, or collecting upon the equity assets, the secured party or lien holder shall have the rights and remedies provided by law or by agreement with the licensee or failed licensee, including the right to enforce its security interest or lien by any available judicial procedure.
(g) Make available on demand to an applicable secured party or lien holder the equity asset, to the extent the Department seized or otherwise gained possession or control of the equity asset, but the secured party or lien holder does not consent to the Department liquidating and collecting upon the equity asset.
(Source: P.A. 93-225, eff. 7-21-03.)

(240 ILCS 40/20-20)
Sec. 20-20. Liquidation expenses; Asset Preservation Account.
(a) The Trustee shall pay from the Trust Account all reasonable expenses incurred by the trustee on or after the date of failure in reference to seizing, preserving, and liquidating the grain assets, equity assets, collateral, and guarantees of or relating to a failed licensee, including, but not limited to, the hiring of temporary field personnel, equipment rental, auction expenses, mandatory commodity check-offs, and clerical expenses.
(b) Except as to claimants holding valid claims, any outstanding indebtedness of a failed licensee that has accrued before the date of failure shall not be paid by the Trustee and shall represent a separate cause of action of the creditor against the failed licensee.
(c) The Trustee shall report all expenditures paid from the Trust Account to the Corporation at least annually.
(d) To the extent assets are available under subsection (g) of Section 25-20 and upon presentation of documentation satisfactory to the Trustee, the Trustee shall transfer from the Trust Account to the Regulatory Fund an amount not to exceed the expenses incurred by the Department in performance of its duties under Article 20 of this Code, in reference to the failed licensee.
(e) The Department shall establish and maintain an Asset Preservation Account as provided in Section 205-410 of the Department of Agriculture Law of the Civil Administrative Code of Illinois that shall contain a maximum of $50,000. The funds in the Asset Preservation Account are to be used solely by the Trustee for the reasonable expenses incurred by the Department on or after the date of failure for preserving and liquidating grain assets, equity assets, collateral, and guarantees of or relating to a failed licensee, provided that the Department has made a determination that the benefit of preserving and liquidating the grain assets, equity assets, collateral, and guarantees exceeds the anticipated costs of the preservation and liquidation, and only to the extent that all liquid and available moneys in the Grain Indemnity Trust Account relating to the particular failure have been exhausted. The Asset Preservation Account shall be funded by the income earned on the assets in the Fund. The income must be transferred to the Asset Preservation Account on a monthly basis, within 10 business days after the end of each calendar month, and to the extent necessary to maintain the $50,000 balance. The Trustee, or his or her designee, must file a report of all receipts by and disbursements from the Asset Preservation Account with the Board prior to each meeting of the Board.
(Source: P.A. 93-225, eff. 7-21-03; 94-54, eff. 1-1-06.)

(240 ILCS 40/20-25)
Sec. 20-25. Refusal of licensee to allow liquidation.
(a) If, after a failure, the failed licensee does not transfer control of the grain assets to the Trustee, the Director may, in conjunction with the authority granted in this Code and in Section 205-410 of the Department of Agriculture Law (20 ILCS 205/205-410), file a complaint and apply to a court of competent jurisdiction for a temporary restraining order, a preliminary injunction, or a permanent injunction to be entered without bond to carry out the provisions of this Code.
(b) If a party seeks relief from a court of competent jurisdiction that would enjoin, restrain, stay, or otherwise resist either (1) an administrative order of the Department that suspends, revokes, or denies renewal of a license under this Code or (2) an action brought by the Department relating to liquidation of a licensee, the court shall require the party requesting the relief to provide a bond as provided for in the Code of Civil Procedure. The bond shall be in an amount adequate to assure that all producers and depositors will be paid while the licensee is operating following suspension, revocation, or denial of renewal of a license under the judicial relief for grain sold to or stored with the licensee. The bond shall be in a minimum amount sufficient to satisfy all existing grain obligations of the licensee for grain purchased, sold, or stored. In setting the amount of the bond, the court shall consider increasing the amount of the bond based upon a consideration of other factors, including, but not limited to, the total dollar amount of grain purchased annually by the licensee and the value of the storage obligations of the licensee.
(Source: P.A. 91-239, eff. 1-1-00.)



Article 25 - Claims Procedures

(240 ILCS 40/Art. 25 heading)

(240 ILCS 40/25-5)
Sec. 25-5. Adjudication of claims. When a licensee has experienced a failure, the Department shall process the claims in the following manner:
(a) The Department shall publish once each week for 3 successive weeks in at least 3 newspapers of general circulation within the county of the licensee, and shall mail or deliver to each claimant whose name and post office address are known or are reasonably ascertainable by the Department, a notice stating:
(1) That the licensee has experienced a failure and

the date of that failure.

(2) The place and post office address where claims

may be filed.

(3) The procedure for filing claims, as determined by

rule.

(4) That a claimant's claims shall be barred if not

filed with the Department on or before the later of:

(A) the claim date, which shall be 90 days after

the date of failure of the licensee; or

(B) 7 days from the date notice was mailed to a

claimant if the date notice was mailed to that claimant is on or before the claim date.

(b) Time of notice.
(1) The first date of publication of the notice as

provided for in subsection (a) of this Section shall be within 30 days after the date of failure.

(2) The published notice as provided for in

subsection (a) of this Section shall be published in at least 3 newspapers of general circulation in the area formerly served by the failed licensee.

(3) The notice as provided for in subsection (a) of

this Section shall be mailed by certified mail, return receipt requested, within 60 days after the date of failure to each claimant whose name and post office address are known by the Department within 60 days after the date of failure.

(c) Every claim filed must be in writing, verified, and signed by a person who has the legal authority to file a claim on behalf of the claimant and must state information sufficient to notify the Department of the nature of the claim and the amount sought.
(d) A claim shall be barred and disallowed in its entirety if:
(1) notice is published and given to the claimant as

provided for in subsections (a) and (b) of this Section and the claimant does not file a claim with the Department on or before the claim date; or

(2) the claimant's name or post office address is not

known by the Department or cannot, within 60 days after the date of failure, be reasonably ascertained by the Department and the claimant does not file a claim with the Department on or before the later of the claim date or 7 days after the date notice was mailed to that claimant if the date notice was mailed to that claimant is on or before the claim date.

(e) Subsequent notice.
(1) If, more than 60 days after the date of failure

but before the claim date, the Department learns of the name and post office address of a claimant who was previously not notified by the Department by mail, the Department shall mail by certified mail, return receipt requested, the notice to the claimant as provided for in subsection (a) of this Section.

(2) The notice mailed as provided for in item (e)(1)

of this Section shall not extend the period of time in which a claimant may file its claim beyond the claim date. A claimant to whom notice is mailed under item (e)(1) of this Section, however, shall have the later of the claim date or 7 days after the date notice was mailed to file a claim with the Department.

(f) The Department shall determine the validity, category, and amount of each claim within 120 days after the date of failure of the licensee and shall give written notice within that time period to each claimant and to the failed licensee of the Department's determination as to the validity, category, and amount of each claim.
(g) A claimant or the failed licensee may request a hearing on the Department's determination within 30 days after receipt of the written notice and the hearing shall be held in the county of the location of the principal office or place of business, in Illinois, of the failed licensee and in accordance with rules. Under no circumstances shall payment to claimants who have not requested a hearing be delayed by reason of the request for a hearing by any unrelated claimant.
(h) Within 30 days after a failure of a licensee, the Director shall appoint an Administrative Law Judge for the hearings. The Director shall appoint a person licensed to practice law in this State; who is believed to be knowledgeable with regard to agriculture and the grain industry in Illinois; who has no conflict of interest; and who at the time of his or her appointment is not working for or employed by the Department in any capacity whatsoever.
(i) For the purposes of this Article, the "reasonably ascertainable" standard shall be satisfied when the Department conducts a review of the failed licensee's books and records and an interview of office and clerical personnel of the failed licensee.
(j) It is the intent of this Act that the time periods and deadlines in this Section 25-5 are absolute, and are not to be tolled, or their operation halted or delayed. In the event of a bankruptcy by a licensee, the Director shall seek to have commenced any proceedings that are necessary and appropriate to lift the automatic stay or make it otherwise inapplicable to the actions of the Department with regard to the claims determination process. In all other cases, the Department shall seek to have commenced the proceedings necessary to expeditiously remove or lift any order of any court or administrative agency that might attempt to delay the time periods and deadlines contained in this Section 25-5.
(Source: P.A. 96-464, eff. 8-14-09.)

(240 ILCS 40/25-10)
Sec. 25-10. Claimant compensation. Within 30 days after the day on which a claim becomes a valid claim, a claimant shall be compensated to the extent of its valid claim as provided in this Section.
It is the express intent of this legislation that each undisputed portion of a claim shall be paid in accordance with the deadlines of this Code, even if there are disputed portions of the claim. For example, the amount of a valid claim calculated for an "unpriced obligation" shall be paid to the claimant despite the fact that claimant additionally seeks the amount for a "priced obligation".
Each claimant shall be compensated in accordance with the following provisions:
(a) Valid claims filed by warehouse claimants shall be paid 100% of the amount determined by the Department out of the net proceeds of the liquidation of grain assets as set forth in this subsection (a). To the extent the net proceeds are insufficient, warehouse claimants shall be paid their pro rata share of the net proceeds of the liquidation of grain assets and, subject to subsection (j) of this Section, an additional amount per claimant not to exceed the balance of their respective claims out of the Fund.
(b) Subject to subsection (j) of this Section, if the net proceeds as set forth in subsection (a) of this Section are insufficient to pay in full all valid claims filed by warehouse claimants as payment becomes due, the balance shall be paid out of the Fund in accordance with subsection (b) of Section 25-20.
(c) Valid claims filed by producers who:
(1) have delivered grain within 21 days before the

date of failure, or the date of suspension if the suspension results in a failure, for which pricing of that grain has been completed before date of failure; or

(2) gave written notice to the Department within 21

days of the date of delivery of grain, if the pricing of that grain has been completed, that payment in full for that grain has not been made;

shall be paid, subject to subsection (j) of this Section, 100% of the amount of the valid claim determined by the Department. Valid claims that are included in subsection (c) of this Section shall receive no payment under subsection (d) of this Section, and any claimant having a valid claim under this subsection (c) determined by the Department to be in excess of the limits, if any, imposed under subsection (j) of this Section shall be paid only sums in excess of those limits to the extent additional money is available under subsection (d)(2) of Section 25-20.
(d) Valid claims that are not included in subsection (c) of this Section that are filed by producers where the later date of completion of delivery or pricing of the grain is within 160 days before the date of failure shall be paid 85% of the amount of the valid claim determined by the Department or $250,000, whichever is less, per claimant. In computing the 160-day period, the phrase "date of completion of delivery" means the date of the last delivery of grain to be applied to the quantity requirement of the contract, and the phrase "the later date" means the date closest to the date of failure. In addition, for claims filed by producers for grain sold on a contract, the later of the date of execution of the contract or the date of delivery of the grain covered by the price later contract must not be more than 365 days before the date of failure in order for the claimant to receive any compensation. In computing the 365-day period, the phrase "the later of the date" means the date closest to the date of failure, and the phrase "date of delivery" means the date of the last delivery of grain to be applied to the quantity requirement of the price later contract.
(e) Valid claims filed by producers for grain sold on a price later contract, for which the final price has not been established, shall be paid 85% of the amount of the valid claims determined by the Department or $250,000, whichever is less, per claimant, if the later of the date of execution of the contract or the date of delivery of the grain covered by the price later contract occurred not more than 365 days before the date of failure. In computing the 365-day period, the phrase "the later of the date" means the date closest to the date of failure, and the phrase "date of delivery" means the date of the last delivery of grain to be applied to the quantity requirement of the price later contract.
The execution of subsequent price later contracts by the producer and the licensee for grain previously covered by a price later contract shall not extend the coverage of a claim beyond the original 365 days.
(f) The maximum payment to producers under subsections (d) and (e) of this Section, combined, shall be $250,000 per claimant.
(g) The following claims shall be barred and disallowed in their entirety and shall not be entitled to any recovery from the Fund or the Trust Account:
(1) Claims filed by producers where both the date of

completion of delivery and the date of pricing of the grain are in excess of 160 days before the date of failure.

(2) Claims filed by producers for grain sold on a

price later contract if the later of the date of execution of the contract or the date of delivery of grain in reference to the grain covered by the price later contract occurred more than 365 days before the date of failure. In computing the 365-day period, the phrase "the later of the date" means the date closest to the date of failure, and the phrase "date of delivery" means the date of the last delivery of grain to be applied to the quantity requirement of the price later contract.

(3) Claims filed by any claimant that are based upon

or acquired by fraudulent or illegal acts of the claimant.

(h) To the extent moneys are available, additional pro rata payments may be made to claimants under subsection (d) of Section 25-20.
(i) For purposes of this Section, a claim filed in connection with warehouse receipts that are possessed under a collateral pledge of a producer, or that are subject to a perfected security interest, or that were acquired by a secured party or lien holder under an obligation of a producer, shall be deemed to be a claim filed by the producer and not a claim filed by the secured party or the lien holder, regardless of whether the producer is in default under that collateral pledge, security agreement, or other obligation.
(j) The maximum payment out of the Fund for claimants under subsection (a), (b) of this Section shall be $1,000,000 per claimant and the maximum payment out of the Fund for claimants under subsections (c), (d), and (e) of this Section, combined, shall be $1,000,000 per claimant.
(k) The amounts to be paid to warehouse valid claimants and grain dealer valid claimants shall be calculated according to the following:
(1) Valid claimants who have warehouse claims, or who

have grain dealer claims for grain sold, delivered but unpriced as of the date of failure, shall have "unpriced obligations", and to determine the per bushel value of these valid claims the Department shall use an average of the cash bid prices on the date of failure from grain dealers located within the market area of the failed licensee, and the cash bid price offered by the failed licensee on the date of failure, less transportation, handling costs, and discounts applicable as of that date.

(2) Valid claimants who have grain dealer claims for

grain sold, delivered, and priced as of the date of failure shall have "priced obligations", and the price per bushel to be used in calculating the compensation due these valid claimants shall be that which has been agreed upon by the failed licensee and the claimant, less applicable discounts. For purposes of this item (2), a person has "priced" his or her grain if he or she has done those things necessary under the agreement to set, choose, or select a price for any portion of the grain under the agreement, without regard to whether he or she has received a check in payment for the grain, or could have received a check in payment for the grain, prior to the failure.

(l) Arrangements whereby a producer agrees with a licensee to defer receipt of payment of amounts due from the sale of grain are covered by this Code and are not to be considered loans by the producer to the licensee, despite payments to the producer as an inducement for the leaving of moneys with the licensee, unless the licensee has executed and delivered to the producer a promissory note covering those amounts.
(Source: P.A. 93-225, eff. 7-21-03.)

(240 ILCS 40/25-15)
Sec. 25-15. Equity asset secured party or lien holder. To the extent an applicable secured party or lien holder consents to the Department liquidating and collecting upon an equity asset under subsection (f) of Section 20-15, the secured party or lien holder shall submit to the Department a request for payment, to the extent of its security interest or lien. The Department shall make payment to the secured party or lien holder within 60 days after the equity asset has been liquidated and collected upon. The Department or the secured party or lien holder may bring a civil action in the Circuit Court in Sangamon County or in the Circuit Court of the county where the failed licensee is domiciled or has its principal operating office for a determination of any dispute between the Department and the secured party or lien holder as to payment of the security interest or lien.
(Source: P.A. 89-287, eff. 1-1-96.)

(240 ILCS 40/25-20)
Sec. 25-20. Priorities and repayments.
(a) All valid claims shall be paid from the Trust Account, as provided in Section 25-10, first from the proceeds realized from liquidation of and collection upon the grain assets relating to the failed licensee, as to warehouse claimants, and the equity assets as to a secured party or lien holder who has consented to the Department liquidating and collecting upon the equity asset as set forth in subsection (f) of Section 20-15, and the remaining equity assets, collateral, and guarantees relating to the failed licensee, as to grain dealer claimants.
(b) If the proceeds realized from liquidation of and collection upon the grain assets, equity assets, collateral, and guarantees relating to the failed licensee are insufficient to pay all valid claims as provided in Section 25-10 and subsection (a) of this Section as payment on those claims becomes due, the Director shall request from the Board sufficient funds to be transferred from the Fund to the Trust Account to pay the balance owed to claimants as determined under Section 25-10. If a request is made by the Director for a transfer of funds to the Trust Account from the Fund, the Board shall act on that request within 25 days after the date of that request. Once moneys are transferred from the Fund to the Trust Account, the Director shall pay the balance owed to claimants in accordance with Section 25-10.
(c) Net proceeds from liquidation of grain assets as set forth in subsection (a) of Section 25-10 received by the Department, to the extent not already paid to warehouse claimants, shall be prorated among the fund and all warehouse claimants who have not had their valid claims paid in full.
(1) The pro rata distribution to the Fund shall be

based upon the total amount of valid claims of all warehouse claimants who have had their valid claims paid in full. The pro rata distribution to each warehouse claimant who has not had his or her valid claims paid in full shall be based upon the total amount of that claimant's original valid claims.

(2) If the net proceeds from the liquidation of grain

assets as set forth in subsection (a) of Section 25-10 exceed all amounts needed to satisfy all valid claims filed by warehouse claimants, the balance remaining shall be paid into the Trust Account or as set forth in subsection (h).

(d) Subject to subsections (c) and (h):
(1) The proceeds realized from liquidation of and

collection upon the grain assets, equity assets, collateral, and guarantees relating to the failed licensee or any other assets relating to the failed licensee that are received by the Department, to the extent not already paid to claimants, shall be first used to repay the Fund for moneys transferred to the Trust Account.

(2) After the Fund is repaid in full for the moneys

transferred from it to pay the valid claims in reference to a failed licensee, any remaining proceeds realized from liquidation of and collection upon the grain assets, equity assets, collateral, and guarantees relating to the failed licensee thereafter received by the Department shall be prorated to the claimants holding valid claims who have not received 100% of the amount of their valid claims based upon the unpaid amount of their valid claims.

(e) After all claimants have received 100% of the amount of their valid claims, to the extent moneys are available interest at the rate of 6% per annum shall be assessed and paid to the Fund on all moneys transferred from the Fund to the Trust Account.
(f) After the Fund is paid the interest as provided in subsection (e) of this Section, then those claims barred and disallowed under items (1) and (2) of subsection (g) of Section 25-10 shall be paid on a pro rata basis only to the extent that moneys are available.
(g) Once all claims become valid claims and have been paid in full and all interest as provided in subsection (e) of this Section is paid in full, all claims are paid in full under subsection (f), and all payments are made as required under Section 20-20(d), any remaining grain assets, equity assets, collateral, and guarantees, and the proceeds realized from liquidation of and collection upon the grain assets, equity assets, collateral, and guarantees relating to the failed licensee, shall be returned to the failed licensee or its assignee, or as otherwise directed by a court of competent jurisdiction.
(h) If amounts in the Fund are insufficient to pay all valid claims, the Corporation shall transfer from the Reserve Fund to the Fund amounts sufficient to satisfy the valid claims, and to the extent the amounts thus transferred are insufficient to pay all valid claims, the General Assembly shall appropriate to the Corporation amounts sufficient to satisfy the valid claims. If for any reason the General Assembly fails to make an appropriation to satisfy outstanding valid claims, this Code constitutes an irrevocable and continuing appropriation of all amounts necessary for that purpose and the irrevocable and continuing authority for and direction to the State Comptroller and to the State Treasurer to make the necessary transfers and disbursements from the revenues and funds of the State for that purpose. Subject to payments to warehouse claimants as set forth in subsection (c) of Section 25-20, the State shall be first reimbursed, and the Reserve Fund shall thereafter be reimbursed to the extent needed to restore the Reserve Fund to a level of $2,000,000 of principal (not including income on the assets in the Reserve Fund) as soon as funds become available for any amounts paid under subsection (g) of this Section upon replenishment of the Fund from assessments under subsections (d), (f), and (g) of Section 5-30 and collection upon grain assets, equity assets, collateral, and guarantees relating to the failed licensee.
(i) The Department shall have those rights of equitable subrogation which may result from a claimant receiving from the Fund payment in full of the obligations of the failed licensee to the claimant.
(Source: P.A. 93-225, eff. 7-21-03; 94-54, eff. 1-1-06.)



Article 30 - Illinois Grain Insurance Fund

(240 ILCS 40/Art. 30 heading)

(240 ILCS 40/30-5)
Sec. 30-5. Illinois Grain Insurance Corporation.
(a) The Corporation is a political subdivision, body politic, and public corporation. The governing powers of the Corporation are vested in the Board of Directors composed of the Director, who shall personally serve as president; the Attorney General or his or her designee, who shall serve as secretary; the State Treasurer or his or her designee, who shall serve as treasurer; the Director of the Department of Insurance or his or her designee; and the chief fiscal officer of the Department. Three members of the Board constitute a quorum at any meeting of the Board, and the affirmative vote of 3 members is necessary for any action taken by the Board at a meeting, except that a lesser number may adjourn a meeting from time to time. A vacancy in the membership of the Board does not impair the right of a quorum to exercise all the rights and perform all the duties of the Board and Corporation.
(b) The Corporation has the following powers, together with all powers incidental or necessary to the discharge of those powers in corporate form:
(1) To have perpetual succession by its corporate

name as a corporate body.

(2) To adopt, alter, and repeal bylaws, not

inconsistent with the provisions of this Code, for the regulation and conduct of its affairs and business.

(3) To adopt and make use of a corporate seal and to

alter the seal at pleasure.

(4) To avail itself of the use of information,

services, facilities, and employees of the State of Illinois in carrying out the provisions of this Code.

(5) To receive funds, printer registration fees, and

penalties assessed by the Department under this Code.

(6) To administer the Fund by investing funds of the

Corporation that the Board may determine are not presently needed for its corporate purposes.

(7) To receive funds from the Trust Account for

deposit into the Fund.

(8) Upon the request of the Director, to make payment

from the Fund and the Reserve Fund to the Trust Account when payment is necessary to compensate claimants in accordance with the provisions of Section 25-20 or for payment of refunds to licensees in accordance with the provisions of this Code.

(9) To authorize, receive, and disburse funds by

electronic means.

(10) To make any inquiry and investigation deemed

appropriate with regard to the failure of any licensee, including but not limited to analyzing the causes of and reasons for the failure; determining the adequacy and accuracy of Department examinations and other regulatory measures with regard to the failed licensee; and analyzing whether the handling of the liquidation and payment process by the Department was done in a manner that served the interests of those persons whose interests this Code was designed to protect.

(11) To have those powers that are necessary or

appropriate for the exercise of the powers specifically conferred upon the Corporation and all incidental powers that are customary in corporations.

(12) To make payments from the Fund to the Asset

Preservation Account in accordance with Section 20-20(e) of this Code.

(c) A committee of advisors shall be created to provide technical assistance and advice and make recommendations to the Board. The advisory committee shall assist the board in understanding pertinent developments in grain production and marketing and the grain industry. The advisory committee shall be composed of one grain producer designated by the Illinois Farm Bureau; one grain producer designated by the Illinois Farmers Union; one grain producer designated by the Illinois Corn Growers Association; one grain producer designated by the Illinois Soybean Association; 2 representatives of the grain industry, designated by the Grain and Feed Association of Illinois; and 2 representatives of the lending industry, one each designated by the Illinois Bankers Association and the Community Bankers of Illinois. Members of the advisory committee shall serve terms of 2 years from the date of their designation. Members of the advisory committee shall have the right to attend all meetings of the Board and participate in Board discussions, but shall not have a vote.
(Source: P.A. 93-225, eff. 7-21-03; 94-54, eff. 1-1-06.)

(240 ILCS 40/30-10)
Sec. 30-10. Participants in the Fund.
(a) A licensee under this Code is subject to this Article and shall collect and pay assessments into the Fund as provided in Section 5-30.
(b) Except as provided in subsection (c) of this Section, a person engaged in the business of a grain dealer or warehouseman but not licensed under this Code shall not participate in or benefit from the Fund and its claimants shall not receive proceeds from the Fund.
(c) Participation of federal warehousemen.
(1) A federal warehouseman may participate in the

Fund. If a federal warehouseman chooses to participate in the Fund, it shall to the extent permitted by federal law:

(A) pay assessments into the Fund;
(B) be deemed a licensee and a warehouseman under

this Code;

(C) be subject to this Code; and
(D) execute a cooperative agreement between

itself and the Department.

(2) The cooperative agreement shall, at a minimum,

provide each of the following to the extent permitted by federal law:

(A) Authorization for the Department to obtain

information about the federal warehouseman including, but not limited to, bushel capacity of storage space, financial stability, and examinations performed by employees of the United States Department of Agriculture.

(B) That the federal warehouseman submits itself

to the jurisdiction of the Department and that it agrees to be subject to and bound by this Code and deemed a licensee under this Code.

(C) That in the event of a failure of the federal

warehouseman, the Department shall have authority to seize, liquidate, and collect upon all grain assets, collateral, and guarantees relating to the federal warehouseman as in the case of any other licensee.

(D) Such other requirements as established by

rule.

(3) A federal warehouseman that participates in the

Fund shall at a minimum meet the licensing requirements of this Code and shall comply with all requirements of a licensee and a warehouseman under this Code to the extent permitted by federal law.

(d) A federal warehouseman that participates in the Fund or a warehouseman that desires to or has become a federal warehouseman cannot withdraw from participation in the Fund for the benefit of existing depositors until the occurrence of all of the following:
(1) Payment in full by the federal warehouseman or

withdrawing warehouseman of all assessments under subsection (a) of Section 5-30.

(2) Payment in full by the federal warehouseman or

withdrawing warehouseman of all assessments instituted under subsection (d) of Section 5-30 on or after an assessment determination date that occurs before the federal warehouseman or withdrawing warehouseman notifies the Department that it desires to withdraw from participation in the Fund and before the issuance by the Department of a certificate of withdrawal from the Fund.

(3) The expiration of 30 days following the later of:
(A) the date the federal warehouseman or

withdrawing warehouseman has ceased providing its depositors with coverage under the Fund;

(B) the date the federal warehouseman or

withdrawing warehouseman has posted at each of its locations a notice stating when it will cease providing its depositors with coverage under the Fund;

(C) notification of all potential claimants by

the federal warehouseman or withdrawing warehouseman of the date on which it will cease providing its depositors with coverage under the Fund; and

(D) Completion of an audit and examination

satisfactory to the Department as provided for in this Code and by rule, which is to be the Department's final examination.

(4) Obtaining releases of liability from all existing

depositors or posting collateral with the Department for 270 days after withdrawing from the Fund in an amount equal to the liability to existing depositors who have not executed releases before the completion of the Department's final examination.

(5) Compliance with all notification requirements as

provided for in this Code and by rule.

(6) Issuance by the Department of a certificate of

withdrawal from the Fund when the federal warehouseman or withdrawing warehouseman has met all requirements for withdrawal from participation in the Fund.

(e) Before a federal warehouseman or a warehouseman that desires to or has become a federal warehouseman may withdraw from participation in the Fund, it must pay for an audit and examination and must provide to the Department all names and addresses of potential claimants for the purposes of notification of withdrawal of participation in the Fund.
(Source: P.A. 93-225, eff. 7-21-03.)

(240 ILCS 40/30-15)
Sec. 30-15. Investments of the Fund.
(a) All assessments by the Department under Section 5-30 shall be held by the Corporation in the Fund.
(b) Subject to applicable law, the assets of the Fund may be invested and reinvested at the discretion of the Corporation, and the income from these investments shall be deposited to the credit of the Fund and shall be available for the same purposes as all other assets of the Fund.
(c) Except as provided in Section 20-20(e), the assets of the Fund shall not be available for any purpose other than the payment of valid claims under this Code and the payment of refunds of amounts that the Board determines have been inappropriately paid into the Fund, and may not be transferred to any other fund, other than the Trust Account when necessary to pay valid claims under this Code or to pay refunds authorized by the Board.
(Source: P.A. 94-54, eff. 1-1-06.)

(240 ILCS 40/30-20)
Sec. 30-20. Recovery of funds. Amounts paid from the Fund in satisfaction of a valid claim constitute a debt and obligation of the licensee against whom the claim was made. On behalf of the Fund, the Director may bring suit, file a claim, or intervene in any legal proceeding to recover from a failed licensee, or upon any collateral and guarantees relating to the failed licensee, the amount of the payment made from the Fund together with interest at 6% per annum and all expenses, costs, and attorneys' fees incurred by the Department in its efforts to recover assets for the Fund in reference to the failed licensee.
(Source: P.A. 89-287, eff. 1-1-96.)

(240 ILCS 40/30-25)
Sec. 30-25. Grain Insurance Reserve Fund. Upon payment in full of all money that has been transferred to the Fund prior to June 30, 2003 from the General Revenue Fund as provided for under subsection (h) of Section 25-20, the State of Illinois shall remit $2,000,000 to the Corporation to be held in a separate and discrete account to be used to the extent the assets in the Fund are insufficient to satisfy claimants as payment of their claims become due as set forth in subsection (h) of Section 25-20. The remittance of the $2,000,000 reserve shall be made to the Corporation within 60 days of payment in full of all money transferred to the Fund as set forth above in this Section 30-25. All income received by the Reserve Fund shall be deposited in the Fund within 35 days of the end of each calendar quarter.
(Source: P.A. 93-225, eff. 7-21-03.)



Article 35 - Regulatory Fund

(240 ILCS 40/Art. 35 heading)

(240 ILCS 40/35-5)
Sec. 35-5. Regulatory Fund.
(a) The Regulatory Fund is created as a trust fund in the State Treasury. The Regulatory Fund shall receive license, certificate, and extension fees under Sections 5-10, 5-15, and 5-20 and funds under subsection (g) of Section 25-20 and shall pay expenses as set forth in this Article 35.
(b) Any funds received by the Director under Sections 5-10, 5-15, and 5-20 and funds disbursed for deposit to the Regulatory Fund under subsection (g) of Section 25-20 shall be deposited with the Treasurer as ex officio custodian and held separate and apart from any public money of this State, with interest accruing on moneys in the Regulatory Fund deposited into the Regulatory Fund. Disbursement from the Fund for expenses as set forth in this Article 35 shall be by voucher ordered by the Director, accompanied by documentation satisfactory to the Treasurer and the Comptroller supporting the payment warrant drawn by the Comptroller and countersigned by the Treasurer. Moneys in the Regulatory Fund shall not be subject to appropriation by the General Assembly but shall be subject to audit by the Auditor General. Interest earned on moneys deposited into the Regulatory Fund shall be deposited into the Regulatory Fund.
(c) Fees deposited into the Regulatory Fund under Sections 5-10, 5-15, and 5-20 shall be expended only for the following program expenses of the Department;
(1) Implementation and monitoring of programs of the

Department solely under this Code, including an electronic warehouse receipt program.

(2) Employment or engagement of certified public

accountants to assist in oversight and regulation of licensees in the course of an intermediate or advanced examination under Section 1-15.

(3) Training and education of examiners and other

Department employees in reference to Department programs established to implement the Department's duties solely under the Code.

(d) Any expenses incurred by the Department in performance of its duties under Article 20 of the Code shall be reimbursed to the Department out of the net assets of a liquidation to the extent available under subsection (g) of Section 25-20 and shall be deposited into the Regulatory Fund and shall be expended solely for program expenses under the Code.
(Source: P.A. 93-225, eff. 7-21-03; 94-54, eff. 1-1-06.)



Article 85 - Prior Law

(240 ILCS 40/Art. 85 heading)

(240 ILCS 40/85-5)
Sec. 85-5. Prior law.
(a) A provision of this Code that is the same as a prior law shall be construed as a continuation of the prior law and not as a new or different law.
(b) A citation in another Act to an Act or to a Section of an Act that is continued in this Code shall be construed to be a citation to that continued provision in this Code.
(Source: P.A. 89-287, eff. 1-1-96.)



Article 90 - Severability

(240 ILCS 40/Art. 90 heading)

(240 ILCS 40/90-5)
Sec. 90-5. Severability. The provisions of this Code are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 89-287, eff. 1-1-96.)



Article 95 - Amendatory Provisions And Repealers

(240 ILCS 40/Art. 95 heading)

(240 ILCS 40/95-5)
Sec. 95-5. (Amendatory provisions; text omitted).
(Source: P.A. 89-287, eff. 1-1-96; text omitted.)

(240 ILCS 40/95-10)
Sec. 95-10. (Amendatory provisions; text omitted).
(Source: P.A. 89-287, eff. 1-1-96; text omitted.)

(240 ILCS 40/95-15)
Sec. 95-15. (Amendatory provisions; text omitted).
(Source: P.A. 89-287, eff. 1-1-96; text omitted.)

(240 ILCS 40/95-20)
Sec. 95-20. The following Acts are repealed:
(a) The Grain Dealers Act.
(b) The Public Grain Warehouse and Warehouse Receipts Act.
(c) The Illinois Grain Insurance Act.
(Source: P.A. 89-287, eff. 1-1-96.)



Article 99 - Effective Date

(240 ILCS 40/Art. 99 heading)

(240 ILCS 40/99-1)
Sec. 99-1. Effective date. This Act takes effect January 1, 1996.
(Source: P.A. 89-287, eff. 1-1-96.)









Chapter 305 - PUBLIC AID

305 ILCS 5/ - Illinois Public Aid Code.

Article I - Public Purpose - Short Title - Prior Statute - Construction

(305 ILCS 5/Art. I heading)

(305 ILCS 5/1-1) (from Ch. 23, par. 1-1)
Sec. 1-1. Public purpose-Aims in providing financial aid and services. The purpose of this Code is to assist in the alleviation and prevention of poverty and thereby to protect and promote the health and welfare of all the people of this State.
To accomplish this purpose, this Code authorizes financial aid and social welfare services for persons in need thereof by reason of unemployment, illness, or other cause depriving them of the means of a livelihood compatible with health and well-being, and provides for the development, use and coordination of all resources in this State, governmental and private.
The Illinois Department shall establish such standards of financial aid and services as will encourage and assist applicants and recipients to maintain a livelihood compatible with health and well being and to develop their self-reliance and realize their capacities for self-care, self-support, and responsible citizenship.
The maintenance and strengthening of the family unit shall be a principal consideration in the administration of this Code. All public aid policies shall be formulated and administered to achieve this end.
(Source: P.A. 89-507, eff. 7-1-97.)

(305 ILCS 5/1-2) (from Ch. 23, par. 1-2)
Sec. 1-2. Short title. This Act may be cited as the Illinois Public Aid Code.
(Source: P.A. 86-1475.)

(305 ILCS 5/1-3) (from Ch. 23, par. 1-3)
Sec. 1-3. (Repealed).
(Source: Laws 1967, p. 122. Repealed by P.A. 92-111, eff. 1-1-02.)

(305 ILCS 5/1-4) (from Ch. 23, par. 1-4)
Sec. 1-4. Reference to article.
Whenever reference is made in this Code to an Article or Articles, the reference applies to an Article or Articles of this Code, unless the context otherwise requires.
(Source: Laws 1967, p. 122.)

(305 ILCS 5/1-5) (from Ch. 23, par. 1-5)
Sec. 1-5. Construction. The provisions of this Code shall be liberally construed to effect its objects and purposes.
(Source: Laws 1967, p. 122.)

(305 ILCS 5/1-6) (from Ch. 23, par. 1-6)
Sec. 1-6. Notwithstanding any provisions of this Code to the contrary, a person, if eligible, shall be required to file for unemployment compensation benefits as a condition for qualifying for public assistance benefits under programs of aid to the aged, blind, or disabled, aid to families with dependent children, and aid to families with dependent children-- unemployed, which are administered by the Illinois Department, or general assistance programs administered by some other public agency.
(Source: P.A. 89-507, eff. 7-1-97.)

(305 ILCS 5/1-7) (from Ch. 23, par. 1-7)
Sec. 1-7. (a) For purposes of determining eligibility for assistance under this Code, the Illinois Department, County Departments, and local governmental units shall exclude from consideration restitution payments, including all income and resources derived therefrom, made to persons of Japanese or Aleutian ancestry pursuant to the federal Civil Liberties Act of 1988 and the Aleutian and Pribilof Island Restitution Act, P.L. 100-383.
(b) For purposes of any program or form of assistance where a person's income or assets are considered in determining eligibility or level of assistance, whether under this Code or another authority, neither the State of Illinois nor any entity or person administering a program wholly or partially financed by the State of Illinois or any of its political subdivisions shall include restitution payments, including all income and resources derived therefrom, made pursuant to the federal Civil Liberties Act of 1988 and the Aleutian and Pribilof Island Restitution Act, P.L. 100-383, in the calculation of income or assets for determining eligibility or level of assistance.
(c) For purposes of determining eligibility for or the amount of assistance under this Code, except for the determination of eligibility for payments or programs under the TANF employment, education, and training programs and the Food Stamp Employment and Training Program, the Illinois Department, County Departments, and local governmental units shall exclude from consideration any financial assistance received under any student aid program administered by an agency of this State or the federal government, by a person who is enrolled as a full-time or part-time student of any public or private university, college, or community college in this State.
(Source: P.A. 92-111, eff. 1-1-02.)

(305 ILCS 5/1-8)
Sec. 1-8. Fugitives ineligible.
(a) The following persons are not eligible for aid under this Code, or federal food stamps or federal food stamp benefits:
(1) A person who has fled from the jurisdiction of

any court of record of this or any other state or of the United States to avoid prosecution for a felony or to avoid giving testimony in any criminal proceeding involving the alleged commission of a felony.

(2) A person who has fled to avoid imprisonment in a

correctional facility of this or any other state or the United States for having committed a felony.

(3) A person who has escaped from a correctional

facility of this or any other state or the United States if the person was incarcerated for having committed a felony.

(4) A person who is violating a condition of

probation or parole imposed under federal or State law.

In this Section, "felony" means a violation of a penal statute of this or any other state or the United States for which a sentence to death or to a term of imprisonment in a penitentiary for one year or more is provided.
To implement this Section, the Illinois Department may exchange necessary information with an appropriate law enforcement agency of this or any other state, a political subdivision of this or any other state, or the United States.
(b) (Blank).
(Source: P.A. 92-111, eff. 1-1-02.)

(305 ILCS 5/1-8.5)
Sec. 1-8.5. Eligibility for medical assistance during periods of incarceration or detention.
(a) To the extent permitted by federal law and notwithstanding any other provision of this Code, the Department of Healthcare and Family Services shall not cancel a person's eligibility for medical assistance, nor shall the Department deny a person's application for medical assistance, solely because that person has become or is an inmate of a public institution, including, but not limited to, a county jail, juvenile detention center, or State correctional facility. The person may be and remain enrolled for medical assistance as long as all other eligibility criteria are met.
(b) The Department may adopt rules to permit a person to apply for medical assistance while he or she is an inmate of a public institution as described in subsection (a). The rules may limit applications to persons who would be likely to qualify for medical assistance if they resided in the community. Any such person who is not already enrolled for medical assistance may apply for medical assistance prior to the date of scheduled release or discharge from a penal institution or county jail or similar status.
(c) Except as provided under Section 17 of the County Jail Act, the Department shall not be responsible to provide medical assistance under this Code for any medical care, services, or supplies provided to a person while he or she is an inmate of a public institution as described in subsection (a). The responsibility for providing medical care shall remain as otherwise provided by law with the Department of Corrections, county, or other arresting authority. The Department may seek federal financial participation, to the extent that it is available and with the cooperation of the Department of Juvenile Justice, the Department of Corrections, or the relevant county, for the costs of those services.
(d) To the extent permitted under State and federal law, the Department shall develop procedures to expedite required periodic reviews of continued eligibility for persons described in subsection (a).
(e) Counties, the Department of Juvenile Justice, the Department of Human Services, and the Department of Corrections shall cooperate with the Department in administering this Section. That cooperation shall include managing eligibility processing and sharing information sufficient to inform the Department, in a manner established by the Department, that a person enrolled in the medical assistance program has been detained or incarcerated.
(f) The Department shall resume responsibility for providing medical assistance upon release of the person to the community as long as all of the following apply:
(1) The person is enrolled for medical assistance at

the time of release.

(2) Neither a county, the Department of Juvenile

Justice, the Department of Corrections, nor any other criminal justice authority continues to bear responsibility for the person's medical care.

(3) The county, the Department of Juvenile Justice,

or the Department of Corrections provides timely notice of the date of release in a manner established by the Department.

(g) This Section applies on and after December 31, 2011.
(Source: P.A. 98-139, eff. 1-1-14; 99-415, eff. 8-20-15.)

(305 ILCS 5/1-9)
Sec. 1-9. Misrepresentation of residence. A person who has been convicted in federal or State court of having made a fraudulent statement or representation with respect to residence in order to receive assistance simultaneously from 2 or more states shall be ineligible for cash assistance under this Code for 10 years beginning on the date of conviction.
(Source: P.A. 90-17, eff. 7-1-97.)

(305 ILCS 5/1-10)
Sec. 1-10. Drug convictions.
(a) Persons convicted of an offense under the Illinois Controlled Substances Act, the Cannabis Control Act, or the Methamphetamine Control and Community Protection Act which is a Class X felony, or a Class 1 felony, or comparable federal criminal law which has as an element the possession, use, or distribution of a controlled substance, as defined in Section 102(6) of the federal Controlled Substances Act (21 U.S.C. 802(c)), shall not be eligible for cash assistance provided under this Code.
(b) Persons convicted of any other felony under the Illinois Controlled Substances Act, the Cannabis Control Act, or the Methamphetamine Control and Community Protection Act which is not a Class X or Class 1 felony, or comparable federal criminal law which has as an element the possession, use, or distribution of a controlled substance, as defined in Section 102(6) of the federal Controlled Substances Act (21 U.S.C. 802(c)), shall not be eligible for cash assistance provided under this Code for 2 years from the date of conviction. This prohibition shall not apply if the person is in a drug treatment program, aftercare program, or similar program as defined by rule.
(c) Persons shall not be determined ineligible for food stamps provided under this Code based upon a conviction of any felony or comparable federal or State criminal law which has an element the possession, use or distribution of a controlled substance, as defined in Section 102(6) of the federal Controlled Substances Act (21 U.S.C. 802(c)).
(Source: P.A. 98-756, eff. 7-16-14.)

(305 ILCS 5/1-11)
Sec. 1-11. Citizenship. To the extent not otherwise provided in this Code or federal law, all clients who receive cash or medical assistance under Article III, IV, V, or VI of this Code must meet the citizenship requirements as established in this Section. To be eligible for assistance an individual, who is otherwise eligible, must be either a United States citizen or included in one of the following categories of non-citizens:
(1) United States veterans honorably discharged and

persons on active military duty, and the spouse and unmarried dependent children of these persons;

(2) Refugees under Section 207 of the Immigration and

Nationality Act;

(3) Asylees under Section 208 of the Immigration and

Nationality Act;

(4) Persons for whom deportation has been withheld

under Section 243(h) of the Immigration and Nationality Act;

(5) Persons granted conditional entry under Section

203(a)(7) of the Immigration and Nationality Act as in effect prior to April 1, 1980;

(6) Persons lawfully admitted for permanent residence

under the Immigration and Nationality Act;

(7) Parolees, for at least one year, under Section

212(d)(5) of the Immigration and Nationality Act;

(8) Nationals of Cuba or Haiti admitted on or after

April 21, 1980;

(9) Amerasians from Vietnam, and their close family

members, admitted through the Orderly Departure Program beginning on March 20, 1988;

(10) Persons identified by the federal Office of

Refugee Resettlement (ORR) as victims of trafficking;

(11) Persons legally residing in the United States

who were members of a Hmong or Highland Laotian tribe when the tribe helped United States personnel by taking part in a military or rescue operation during the Vietnam era (between August 5, 1965 and May 7, 1975); this also includes the person's spouse, a widow or widower who has not remarried, and unmarried dependent children;

(12) American Indians born in Canada under Section

289 of the Immigration and Nationality Act and members of an Indian tribe as defined in Section 4e of the Indian Self-Determination and Education Assistance Act;

(13) Persons who are a spouse, widow, or child of a

U.S. citizen or a spouse or child of a legal permanent resident (LPR) who have been battered or subjected to extreme cruelty by the U.S. citizen or LPR or a member of that relative's family who lived with them, who no longer live with the abuser or plan to live separately within one month of receipt of assistance and whose need for assistance is due, at least in part, to the abuse; and

(14) Persons who are foreign-born victims of

trafficking, torture, or other serious crimes as defined in Section 2-19 of this Code.

Those persons who are in the categories set forth in subdivisions 6 and 7 of this Section, who enter the United States on or after August 22, 1996, shall not be eligible for 5 years beginning on the date the person entered the United States.
The Illinois Department may, by rule, cover prenatal care or emergency medical care for non-citizens who are not otherwise eligible under this Section. Local governmental units which do not receive State funds may impose their own citizenship requirements and are authorized to provide any benefits and impose any citizenship requirements as are allowed under the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (P.L. 104-193).
(Source: P.A. 99-870, eff. 8-22-16.)

(305 ILCS 5/1-12)
Sec. 1-12. Providing information to the State Board of Elections. The Secretary of the Department of Human Services and the Director of the Department of Healthcare and Family Services shall make information available, except where prohibited by federal law or regulation, to the State Board of Elections as may be required by an agreement the State Board of Elections has entered into with a multi-state voter registration list maintenance system.
(Source: P.A. 98-1171, eff. 6-1-15.)



Article II - Definitions

(305 ILCS 5/Art. II heading)

(305 ILCS 5/2-1) (from Ch. 23, par. 2-1)
Sec. 2-1. Definitions.
The terms defined in this Article shall have the meanings ascribed to them, except when the context otherwise requires.
(Source: Laws 1967, p. 122.)

(305 ILCS 5/2-2) (from Ch. 23, par. 2-2)
Sec. 2-2. "Public aid".
Financial aid and all rehabilitative and other services provided under this Code for basic maintenance support; medical, surgical, dental, pharmaceutical, optometric, or nursing services, or other remedial care recognized under State law; rehabilitative services; education, training or retraining for employment or self-support work; funeral and burial expenses; and such other care and services as are determined to be necessary in each case.
(Source: Laws 1967, p. 122.)

(305 ILCS 5/2-3) (from Ch. 23, par. 2-3)
Sec. 2-3. "Money payment" or "grant". A payment made direct to the recipient, his legal representative, or other substitute payee by warrant, check, direct deposit transmittal or other instrument for basic maintenance support or other purpose.
(Source: P.A. 82-391.)

(305 ILCS 5/2-4) (from Ch. 23, par. 2-4)
Sec. 2-4. "Grantee" or "payee".
The person to whom a money payment is made.
(Source: Laws 1967, p. 122.)

(305 ILCS 5/2-5) (from Ch. 23, par. 2-5)
Sec. 2-5. "Vendor payment".
A payment made directly to the person, firm, corporation, association, agency, institution or other legal entity supplying goods or services to a recipient.
(Source: Laws 1967, p. 122.)

(305 ILCS 5/2-6) (from Ch. 23, par. 2-6)
Sec. 2-6. "Financial aid". A money or vendor payment to or in behalf of a recipient for basic maintenance support or medical assistance provided under Articles III, IV, V, and VI.
(Source: P.A. 92-111, eff. 1-1-02.)

(305 ILCS 5/2-7) (from Ch. 23, par. 2-7)
Sec. 2-7. "Social services": assistance, other than financial aid, provided under Article IX.
(Source: P.A. 82-440.)

(305 ILCS 5/2-8) (from Ch. 23, par. 2-8)
Sec. 2-8. "Applicant": A person who has applied for financial aid under any of the provisions of this Code.
(Source: Laws 1967, p. 122.)

(305 ILCS 5/2-9) (from Ch. 23, par. 2-9)
Sec. 2-9. "Recipient": A person who is receiving financial aid under any of the provisions of this Code.
(Source: Laws 1967, p. 122.)

(305 ILCS 5/2-10) (from Ch. 23, par. 2-10)
Sec. 2-10. "Residence": The establishment of a permanent home within this State.
A person is deemed to have established his permanent home within this State if he has acquired by purchase, rental, or other arrangement housing facilities which he uses as his home; has located his household equipment, furnishings and personal belongings therein; and is or has been employed, is seeking employment, or is engaged in other self-support activity, in the community in which he lives or within a distance reasonably proximate thereto, within or without the State, which is accessible to his home by public or private transportation facilities and to which he regularly commutes, or, if he cannot engage in employment or other self-support activity, is maintained in such home by relatives responsible for his support or by other sources or means of maintenance and support. A person shall not be required to occupy a permanent dwelling or have a fixed home or mailing address in order to establish a permanent home within this State. However, a recipient who moves from this State for the purpose of obtaining employment or other means of support or care shall retain his residence eligibility for a period of 12 months, provided he has not acquired residence eligibility for public aid under the laws of any State to which he has moved.
The residence of a married woman shall be that of her husband unless they are living separate and apart, in which case she may acquire a separate residence.
Minor children shall have the residence of their father if they reside with him; if they reside with their mother they shall have her residence.
A minor, neither of whose parents has acquired a residence, may acquire a residence as if he or she were a person of full age.
Every minor upon marriage may acquire a residence as if he or she were a person of full age.
Applicants for or recipients of public aid shall meet such durational requirements as to residence as may be specified in the Article governing the category under which they are applying for or receiving aid.
Temporary absence from the State, absence while in the service of the State or Nation, or entry into a hospital or other medical care institution outside the State for medical treatment, shall not affect a person's residence.
A recipient of aid under Article III, IV or VI who, for any reason, has remained outside the State for a continuous period of more than 12 months shall prima facie be presumed to have lost his residence and shall receive no further aid unless and until he submits evidence sufficient to prove he has retained his residence. If the evidence proves that the absence was without intention to change his residence, the recipient shall be deemed to have maintained his residence eligibility and the grant of aid shall be continued or resumed.
(Source: P.A. 85-1231.)

(305 ILCS 5/2-11) (from Ch. 23, par. 2-11)
Sec. 2-11. "Family Unit": Husband and wife and a child or children under age 21. Spouses and parents of children under age 21 constitute "legally responsible relatives" or "responsible relatives" wherever those terms may be used in this Code in respect to their support obligation enforceable by court action or an administrative order of the Illinois Department, as provided in Article X, or enforceable through other State or Federal laws.
The support obligation of other persons defined as "legally responsible relatives" in this Section prior to October 6, 1969 for aid extended to their dependents prior to that date shall remain unimpaired.
(Source: P.A. 79-474.)

(305 ILCS 5/2-12) (from Ch. 23, par. 2-12)
Sec. 2-12. "Illinois Department"; "Department". In this Code, "Illinois Department" or "Department", when a particular entity is not specified, means the following:
(1) In the case of a function performed before July 1, 1997 (the effective date of the Department of Human Services Act), the term means the Department of Public Aid.
(2) In the case of a function to be performed on or after July 1, 1997 under Article III, IV, VI, IX, or IXA, the term means the Department of Human Services as successor to the Illinois Department of Public Aid.
(3) In the case of a function to be performed on or after July 1, 1997 under Article V, V-A, V-B, V-C, V-D, V-E, X, XIV, or XV, the term means the Department of Healthcare and Family Services (formerly Illinois Department of Public Aid).
(4) In the case of a function to be performed on or after July 1, 1997 under Article I, II, VIIIA, XI, XII, or XIII, the term means the Department of Human Services (acting as successor to the Illinois Department of Public Aid) or the Department of Healthcare and Family Services (formerly Illinois Department of Public Aid) or both, according to whether that function, in the specific context, has been allocated to the Department of Human Services or the Department of Healthcare and Family Services (formerly Department of Public Aid) or both of those departments.
(Source: P.A. 95-331, eff. 8-21-07.)

(305 ILCS 5/2-12.5)
Sec. 2-12.5. "Director of the Illinois Department"; "Director of the Department"; "Director". In this Code, "Director of the Illinois Department", "Director of the Department", or "Director", when a particular official is not specified, means the following:
(1) In the case of a function performed before July 1, 1997 (the effective date of the Department of Human Services Act), the term means the Director of Public Aid.
(2) In the case of a function to be performed on or after July 1, 1997 under Article III, IV, VI, IX, or IXA, the term means the Secretary of Human Services.
(3) In the case of a function to be performed on or after July 1, 1997 under Article V, V-A, V-B, V-C, V-D, V-E, X, XIV, or XV, the term means the Director of Healthcare and Family Services (formerly Director of Public Aid).
(4) In the case of a function to be performed on or after July 1, 1997 under Article I, II, VIIIA, XI, XII, or XIII, the term means the Secretary of Human Services or the Director of Healthcare and Family Services (formerly Director of Public Aid) or both, according to whether that function, in the specific context, has been allocated to the Department of Human Services or the Department of Healthcare and Family Services (formerly Department of Public Aid) or both of those departments.
(Source: P.A. 95-331, eff. 8-21-07.)

(305 ILCS 5/2-13) (from Ch. 23, par. 2-13)
Sec. 2-13. "County department". The Department of Human Services local office or offices in each county in this State.
(Source: P.A. 92-111, eff. 1-1-02.)

(305 ILCS 5/2-14) (from Ch. 23, par. 2-14)
Sec. 2-14. "Local governmental unit". Every county, city, village, incorporated town or township charged with the duty of providing public aid under Article VI; and County Veterans Assistance Commissions providing general assistance to indigent war veterans and their families under Section 12-21.13 of Article XII.
However, should any Section of this Code impose the obligation of providing medical assistance to persons who are non-residents of the State of Illinois upon a local governmental unit, the term "local governmental unit" shall not include townships. In such case the obligation for providing medical assistance to non-residents which would otherwise be the duty of a township shall become the obligation of the Department of Healthcare and Family Services.
(Source: P.A. 95-331, eff. 8-21-07.)

(305 ILCS 5/2-15) (from Ch. 23, par. 2-15)
Sec. 2-15. (Repealed).
(Source: Laws 1967, p. 122. Repealed by P.A. 92-111, eff. 1-1-02.)

(305 ILCS 5/2-16) (from Ch. 23, par. 2-16)
Sec. 2-16. "Service provider": A person or corporation who furnishes medical, educational, psychiatric, vocational or rehabilitative services to a recipient under this Code, but excluding an employee of the Illinois Department or a County Department.
(Source: P.A. 82-555.)

(305 ILCS 5/2-17) (from Ch. 23, par. 2-17)
Sec. 2-17. "Unable to purchase care and maintenance": For the purposes of this Code and Division 5-21 of the Counties Code, a person receiving Medical Assistance under this Code shall not be deemed "unable to purchase care and maintenance".
(Source: P.A. 86-1475.)

(305 ILCS 5/2-18)
Sec. 2-18. Domestic or sexual violence. "Domestic or sexual violence" means domestic violence, sexual assault, or stalking. Domestic or sexual violence may occur through electronic communication.
"Domestic violence" means "abuse" as defined in Section 103 of the Illinois Domestic Violence Act of 1986 by a "family or household member" as defined in Section 103 of the Illinois Domestic Violence Act of 1986.
"Sexual assault" means any conduct proscribed by Sections 11-1.20, 11-1.30, 11-1.40, 11-1.50, 11-1.60, 12-13, 12-14, 12-14.1, 12-15, and 12-16 of the Criminal Code of 1961 or the Criminal Code of 2012.
"Stalking" means any conduct proscribed by Sections 12-7.3, 12-7.4, and 12-7.5 of the Criminal Code of 1961 or the Criminal Code of 2012.
"Electronic communication" includes communications via telephone, mobile phone, computer, e-mail, video recorder, fax machine, telex, or pager, or any other "electronic communication" as defined in Section 12-7.5 of the Criminal Code of 2012.
(Source: P.A. 96-866, eff. 7-1-10; 97-1150, eff. 1-25-13.)

(305 ILCS 5/2-19)
Sec. 2-19. Foreign-born victims of trafficking, torture, or other serious crimes. "Foreign-born victim of trafficking, torture, or other serious crimes" means a person who is:
(1) a non-citizen victim of a severe form of

trafficking in persons who has been subjected to an act or practice described in Section 7102 of Title 22 of the United States Code or Section 10-9 of the Criminal Code of 2012;

(2) a non-citizen victim of an act or practice

described in Section 1101(a)(15)(U)(iii) of Title 8 of the United States Code; or

(3) a non-citizen who has a well-founded fear of

persecution on account of race, religion, nationality, membership in a particular social group, or political opinion as set forth in Section 1101(a)(42)(A) of Title 8 of the United States Code.

(Source: P.A. 99-870, eff. 8-22-16.)



Article III - Aid To The Aged, Blind Or Disabled

(305 ILCS 5/Art. III heading)

(305 ILCS 5/3-1) (from Ch. 23, par. 3-1)
Sec. 3-1. Eligibility Requirements. Financial aid in meeting basic maintenance requirements for a livelihood compatible with health and well-being shall be given under this Article to or in behalf of aged, blind, or disabled persons who meet the eligibility conditions of Sections 3-1.1 through 3-1.7. Financial aid under this Article shall be available only for persons who are receiving Supplemental Security Income (SSI) or who have been found ineligible for SSI (i) on the basis of income or (ii) due to expiration of the period of eligibility for refugees and asylees pursuant to 8 U.S.C. 1612(a)(2).
"Aged person" means a person who has attained age 65, as demonstrated by such evidence of age as the Illinois Department may by rule prescribe.
"Blind person" means a person who has no vision or whose vision with corrective glasses is so defective as to prevent the performance of ordinary duties or tasks for which eyesight is essential. The Illinois Department shall define blindness in terms of ophthalmic measurements or ocular conditions. For purposes of this Act, an Illinois Person with a Disability Identification Card issued pursuant to the Illinois Identification Card Act, indicating that the person thereon named has a Type 3 disability shall be evidence that such person is a blind person within the meaning of this Section; however, such a card shall not qualify such person for aid as a blind person under this Act, and eligibility for aid as a blind person shall be determined as provided in this Act.
"Disabled person" means a person age 18 or over who has a physical or mental impairment, disease, or loss which is of a permanent nature and which substantially impairs his ability to perform labor or services or to engage in useful occupations for which he is qualified, as determined by rule and regulation of the Illinois Department. For purposes of this Act, an Illinois Person with a Disability Identification Card issued pursuant to the Illinois Identification Card Act, indicating that the person thereon named has a Type 1 or 2, Class 2 disability shall be evidence that such person is a disabled person under this Section; however, such a card shall not qualify such person for aid as a disabled person under this Act, and eligibility for aid as a disabled person shall be determined as provided in this Act. If federal law or regulation permit or require the inclusion of blind or disabled persons whose blindness or disability is not of the degree specified in the foregoing definitions, or permit or require the inclusion of disabled persons under age 18 or aged persons under age 65, the Illinois Department, upon written approval of the Governor, may provide by rule that all aged, blind or disabled persons toward whose aid federal funds are available be eligible for assistance under this Article as is given to those who meet the foregoing definitions of blind person and disabled person or aged person.
(Source: P.A. 96-22, eff. 6-30-09; 97-1064, eff. 1-1-13.)

(305 ILCS 5/3-1a) (from Ch. 23, par. 3-1a)
Sec. 3-1a. Interim Assistance.
(a) (Blank).
(b) The Illinois Department may establish, by rule, an advocacy program to help clients pursue Supplemental Security Income applications and, if the client is found ineligible for Supplemental Security Income initially, to help the client pursue the Supplemental Security Income reconsideration and appeal process. This program may be limited to specific geographic areas.
(Source: P.A. 92-111, eff. 1-1-02.)

(305 ILCS 5/3-1.2) (from Ch. 23, par. 3-1.2)
Sec. 3-1.2. Need. Income available to the person, when added to contributions in money, substance, or services from other sources, including contributions from legally responsible relatives, must be insufficient to equal the grant amount established by Department regulation for such person.
In determining earned income to be taken into account, consideration shall be given to any expenses reasonably attributable to the earning of such income. If federal law or regulations permit or require exemption of earned or other income and resources, the Illinois Department shall provide by rule and regulation that the amount of income to be disregarded be increased (1) to the maximum extent so required and (2) to the maximum extent permitted by federal law or regulation in effect as of the date this amendatory Act becomes law. The Illinois Department may also provide by rule and regulation that the amount of resources to be disregarded be increased to the maximum extent so permitted or required. Subject to federal approval, resources (for example, land, buildings, equipment, supplies, or tools), including farmland property and personal property used in the income-producing operations related to the farmland (for example, equipment and supplies, motor vehicles, or tools), necessary for self-support, up to $6,000 of the person's equity in the income-producing property, provided that the property produces a net annual income of at least 6% of the excluded equity value of the property, are exempt. Equity value in excess of $6,000 shall not be excluded. If the activity produces income that is less than 6% of the exempt equity due to reasons beyond the person's control (for example, the person's illness or crop failure) and there is a reasonable expectation that the property will again produce income equal to or greater than 6% of the equity value (for example, a medical prognosis that the person is expected to respond to treatment or that drought-resistant corn will be planted), the equity value in the property up to $6,000 is exempt. If the person owns more than one piece of property and each produces income, each piece of property shall be looked at to determine whether the 6% rule is met, and then the amounts of the person's equity in all of those properties shall be totaled to determine whether the total equity is $6,000 or less. The total equity value of all properties that is exempt shall be limited to $6,000.
In determining the resources of an individual or any dependents, the Department shall exclude from consideration the value of funeral and burial spaces, funeral and burial insurance the proceeds of which can only be used to pay the funeral and burial expenses of the insured and funds specifically set aside for the funeral and burial arrangements of the individual or his or her dependents, including prepaid funeral and burial plans, to the same extent that such items are excluded from consideration under the federal Supplemental Security Income program (SSI).
Prepaid funeral or burial contracts are exempt to the following extent:
(1) Funds in a revocable prepaid funeral or

burial contract are exempt up to $1,500, except that any portion of a contract that clearly represents the purchase of burial space, as that term is defined for purposes of the Supplemental Security Income program, is exempt regardless of value.

(2) Funds in an irrevocable prepaid funeral or

burial contract are exempt up to $5,874, except that any portion of a contract that clearly represents the purchase of burial space, as that term is defined for purposes of the Supplemental Security Income program, is exempt regardless of value. This amount shall be adjusted annually for any increase in the Consumer Price Index. The amount exempted shall be limited to the price of the funeral goods and services to be provided upon death. The contract must provide a complete description of the funeral goods and services to be provided and the price thereof. Any amount in the contract not so specified shall be treated as a transfer of assets for less than fair market value.

(3) A prepaid, guaranteed-price funeral or

burial contract, funded by an irrevocable assignment of a person's life insurance policy to a trust, is exempt. The amount exempted shall be limited to the amount of the insurance benefit designated for the cost of the funeral goods and services to be provided upon the person's death. The contract must provide a complete description of the funeral goods and services to be provided and the price thereof. Any amount in the contract not so specified shall be treated as a transfer of assets for less than fair market value. The trust must include a statement that, upon the death of the person, the State will receive all amounts remaining in the trust, including any remaining payable proceeds under the insurance policy up to an amount equal to the total medical assistance paid on behalf of the person. The trust is responsible for ensuring that the provider of funeral services under the contract receives the proceeds of the policy when it provides the funeral goods and services specified under the contract. The irrevocable assignment of ownership of the insurance policy must be acknowledged by the insurance company.

Notwithstanding any other provision of this Code to the contrary, an irrevocable trust containing the resources of a person who is determined to have a disability shall be considered exempt from consideration. A pooled trust must be established and managed by a non-profit association that pools funds but maintains a separate account for each beneficiary. The trust may be established by the person, a parent, grandparent, legal guardian, or court. It must be established for the sole benefit of the person and language contained in the trust shall stipulate that any amount remaining in the trust (up to the amount expended by the Department on medical assistance) that is not retained by the trust for reasonable administrative costs related to wrapping up the affairs of the subaccount shall be paid to the Department upon the death of the person. After a person reaches age 65, any funding by or on behalf of the person to the trust shall be treated as a transfer of assets for less than fair market value unless the person is a ward of a county public guardian or the State Guardian pursuant to Section 13-5 of the Probate Act of 1975 or Section 30 of the Guardianship and Advocacy Act and lives in the community, or the person is a ward of a county public guardian or the State Guardian pursuant to Section 13-5 of the Probate Act of 1975 or Section 30 of the Guardianship and Advocacy Act and a court has found that any expenditures from the trust will maintain or enhance the person's quality of life. If the trust contains proceeds from a personal injury settlement, any Department charge must be satisfied in order for the transfer to the trust to be treated as a transfer for fair market value.
The homestead shall be exempt from consideration except to the extent that it meets the income and shelter needs of the person. "Homestead" means the dwelling house and contiguous real estate owned and occupied by the person, regardless of its value. Subject to federal approval, a person shall not be eligible for long-term care services, however, if the person's equity interest in his or her homestead exceeds the minimum home equity as allowed and increased annually under federal law. Subject to federal approval, on and after the effective date of this amendatory Act of the 97th General Assembly, homestead property transferred to a trust shall no longer be considered homestead property.
Occasional or irregular gifts in cash, goods or services from persons who are not legally responsible relatives which are of nominal value or which do not have significant effect in meeting essential requirements shall be disregarded. The eligibility of any applicant for or recipient of public aid under this Article is not affected by the payment of any grant under the "Senior Citizens and Disabled Persons Property Tax Relief Act" or any distributions or items of income described under subparagraph (X) of paragraph (2) of subsection (a) of Section 203 of the Illinois Income Tax Act.
The Illinois Department may, after appropriate investigation, establish and implement a consolidated standard to determine need and eligibility for and amount of benefits under this Article or a uniform cash supplement to the federal Supplemental Security Income program for all or any part of the then current recipients under this Article; provided, however, that the establishment or implementation of such a standard or supplement shall not result in reductions in benefits under this Article for the then current recipients of such benefits.
(Source: P.A. 97-689, eff. 6-14-12; 98-104, eff. 7-22-13.)

(305 ILCS 5/3-1.3) (from Ch. 23, par. 3-1.3)
Sec. 3-1.3. Property transfers. To the extent required under federal law, a person shall not make or have made a voluntary or involuntary assignment or transfer of any legal or equitable interests in real or personal property, whether vested, contingent or inchoate, for less than fair market value.
(Source: P.A. 88-554, eff. 7-26-94.)

(305 ILCS 5/3-1.4) (from Ch. 23, par. 3-1.4)
Sec. 3-1.4. Residents of public institutions. Residents of municipal, county, state or national institutions for persons with mental illness or persons with a developmental disability or for the tuberculous, or residents of a home or other institution maintained by such governmental bodies when not in need of institutional care because of sickness, convalescence, infirmity, or chronic illness, and inmates of penal or correctional institutions maintained by such governmental bodies, may qualify for aid under this Article only after they have ceased to be residents or inmates, but they may apply in advance of their discharge. Applications received from residents scheduled for discharge from such institutions shall be processed by the Department in an expeditious manner. For persons whose applications are approved, the date of eligibility shall be the date of release from the institution.
A person shall not be deemed a resident of a State institution for persons with mental illness or persons with a developmental disability within the meaning of this Section if he or she has been conditionally discharged by the Department of Mental Health and Developmental Disabilities or the Department of Human Services (acting as successor to the Department of Mental Health and Developmental Disabilities) and is no longer residing in the institution.
Recipients of benefits under this Article who become residents of such institutions shall be permitted a period of up to 30 days in such institutions without suspension or termination of eligibility; if residency in an institution extends beyond 30 days the eligibility for all benefits except Aid to Families with Dependent Children shall be suspended. Benefits shall be restored, effective on the date of discharge or release, for persons who are residents of institutions. Within a reasonable time after the discharge of a person who was a resident of an institution, the Department shall redetermine the eligibility of such person.
The Department shall provide for procedures to expedite the determination of disability of persons scheduled to be discharged from facilities operated by the Department.
If federal law or regulations governing grants under this Article permit the inclusion of persons who are residents of institutions designated in this Section beyond the period authorized herein, the Illinois Department, upon a determination that the appropriations for public aid are sufficient for such purpose, and upon approval of the Governor, may provide by general and uniform rule for the waiver of the provisions of this Section which would otherwise disqualify such person for aid under this Article.
(Source: P.A. 88-380; 89-507, eff. 7-1-97.)

(305 ILCS 5/3-1.5) (from Ch. 23, par. 3-1.5)
Sec. 3-1.5. Residents of private institutions.
Persons who are residents of or who are being maintained by a private institution may qualify only if they have not purchased care and maintenance in the institution by cash or by transfer of property, or having purchased care and maintenance, only after the amount of the cash or property has been wholly consumed for care and maintenance.
(Source: Laws 1967, p. 122.)

(305 ILCS 5/3-1.6) (from Ch. 23, par. 3-1.6)
Sec. 3-1.6. (Repealed).
(Source: P.A. 77-1802. Repealed by P.A. 92-111, eff. 1-1-02.)

(305 ILCS 5/3-1.7) (from Ch. 23, par. 3-1.7)
Sec. 3-1.7. Multiple convictions for violations of this Code. Any person found guilty of a second violation of Article VIIIA shall be ineligible for financial aid under this Article, as provided in Section 8A-8.
(Source: P.A. 82-440.)

(305 ILCS 5/3-2) (from Ch. 23, par. 3-2)
Sec. 3-2. Conditions for basic maintenance grants to persons receiving institutional care. A resident of a public or private home or institution maintained for the care of persons who are sick, convalescent, infirm or chronically ill, may, if otherwise qualified, be granted financial aid for basic maintenance, subject to the rules and regulations of the Illinois Department, if the facilities of the home or institution are in conformity with standards prescribed by the Department of Public Health for safeguarding the health, safety, and comfort of the residents thereof, and provide such services as may be prescribed by the Illinois Department for enhancing their rehabilitation or increasing their capacity for self-care.
(Source: Laws 1967, p. 122.)

(305 ILCS 5/3-2.5)
Sec. 3-2.5. (Repealed).
(Source: P.A. 93-774, eff. 7-21-04. Repealed by P.A. 95-322, eff. 1-1-08.)

(305 ILCS 5/3-2.6)
Sec. 3-2.6. Sheltered care rates. The Department of Human Services shall increase the sheltered care rates in effect on June 30, 2008, by 10%.
(Source: P.A. 95-780, eff. 8-5-08.)

(305 ILCS 5/3-3) (from Ch. 23, par. 3-3)
Sec. 3-3. Examination as to blindness. For all purposes, the Illinois Department may accept determinations as to blindness performed under the auspices of the Federal Social Security Administration and properly certified to the Department.
(Source: P.A. 89-21, eff. 7-1-95.)

(305 ILCS 5/3-4) (from Ch. 23, par. 3-4)
Sec. 3-4. Examination as to disability. For all purposes, the Illinois Department may accept determinations as to disability performed under the auspices of the Federal Social Security Administration and properly certified to the Department.
(Source: P.A. 89-21, eff. 7-1-95.)

(305 ILCS 5/3-5) (from Ch. 23, par. 3-5)
Sec. 3-5. Amount of aid. The amount and nature of financial aid granted to or in behalf of aged, blind, or disabled persons shall be determined in accordance with the standards, grant amounts, rules and regulations of the Illinois Department. Due regard shall be given to the requirements and conditions existing in each case, and to the amount of property owned and the income, money contributions, and other support, and resources received or obtainable by the person, from whatever source. However, the amount and nature of any financial aid is not affected by the payment of any grant under the "Senior Citizens and Disabled Persons Property Tax Relief Act" or any distributions or items of income described under subparagraph (X) of paragraph (2) of subsection (a) of Section 203 of the Illinois Income Tax Act. The aid shall be sufficient, when added to all other income, money contributions and support, to provide the person with a grant in the amount established by Department regulation for such a person, based upon standards providing a livelihood compatible with health and well-being. Financial aid under this Article granted to persons who have been found ineligible for Supplemental Security Income (SSI) due to expiration of the period of eligibility for refugees and asylees pursuant to 8 U.S.C. 1612(a)(2) shall equal 90% of the current maximum SSI payment amount per month.
(Source: P.A. 97-689, eff. 6-14-12; 98-674, eff. 6-30-14.)

(305 ILCS 5/3-5a) (from Ch. 23, par. 3-5a)
Sec. 3-5a. Protective payments to substitute payee. If the person, by reason of his physical or mental condition, is unable to manage funds, or if, for any reason, he persistently mismanages the grant to the detriment of his best interests, the County Department, in accordance with the rules and regulations of the Illinois Department, may make a protective payment by designating a person who is interested in or concerned with the person's welfare to receive the grant in his behalf.
The substitute payee shall serve without compensation and assume the obligation of seeing that the grant is expended for the recipient's benefit. He may spend the grant for the recipient, or supervise the recipient in its use, depending upon the circumstances in the case, and shall make such monthly reports to the County Department as the County Department and the Illinois Department may require.
The County Department shall terminate the protective payment when it has made a determination that the grant will be used for the recipient's welfare.
A substitute payee may be removed, in accordance with the rules and regulations of the Illinois Department, for unsatisfactory service. Such removal may be effected without hearing. The decision shall not be appealable to the Illinois Department nor shall it be reviewable in the courts.
The County Department shall conduct such periodic reviews as may be required by the Illinois Department to determine whether there is a continuing need for a protective payment. If it appears that the need for such payment is likely to continue beyond a reasonable period, the County Department shall take action for appointment by the circuit court of a guardian or legal representative for the purpose of receiving and managing the public aid grant.
The person shall be advised, in advance of a determination to make a protective payment, that he may appeal the decision to the Illinois Department under the provisions of Section 11-8 of Article XI.
(Source: Laws 1967, p. 2324.)

(305 ILCS 5/3-6) (from Ch. 23, par. 3-6)
Sec. 3-6. Entitlement to medical assistance.
Persons qualified for financial aid for basic maintenance shall be entitled to receive, under Article V, all necessary medical assistance.
(Source: Laws 1967, p. 122.)

(305 ILCS 5/3-7) (from Ch. 23, par. 3-7)
Sec. 3-7. Entitlement to Social Services. Persons qualified for financial aid for basic maintenance shall be entitled to receive, under Article IX, such rehabilitative, training or other social services as are appropriate.
(Source: P.A. 82-440.)

(305 ILCS 5/3-8) (from Ch. 23, par. 3-8)
Sec. 3-8. Funeral and burial. If the estate of a deceased recipient is insufficient to pay for funeral and burial expenses, and if no other resources, including assistance from legally responsible relatives, are available for such purposes, there shall be paid, in accordance with the standards, rules and regulations of the Illinois Department, such reasonable amounts as may be necessary to meet costs of the funeral, burial space, and cemetery charges, or to reimburse any person not financially responsible for the deceased who has voluntarily made expenditures for such costs.
(Source: P.A. 90-372, eff. 7-1-98.)

(305 ILCS 5/3-9) (from Ch. 23, par. 3-9)
Sec. 3-9. Claim against the estate of a deceased recipient. On the death of a person who has been a recipient, the total amount paid under this Article shall be filed and allowed as a claim against that person's estate or as a claim against the estate of that person's surviving spouse. No claim of the State, however, shall be enforced against any real estate while it is occupied as a homestead by the recipient's surviving spouse, or a relative of the recipient as defined by the rules and regulations of the Illinois Department, if no claims by other creditors have been filed against the estate, or, if such claims have been filed, they remain dormant for failure of prosecution or failure of the claimant to compel administration of the estate for the purpose of payment. "Homestead", as used in this Section, means the dwelling house and contiguous real estate occupied by a surviving spouse, or defined relative of the recipient, regardless of the value of the property.
The transfer of money, personal property or other personal assets, or any interest therein, by a present or former recipient into a joint tenancy account in a bank or other institution or depository shall be prima facie evidence of an intent to defeat the claim against his estate. The transfer may be voided in an appropriate legal action, or the Illinois Department may consider the recipient's interest in the joint tenancy account as an asset of his estate for the purpose of the claim provided by this Section.
The Illinois Department may, by rule, defer or waive the enforcement of its claim hereunder if the deceased recipient is survived by a dependent spouse and minor child or children, or if rehabilitative training for employment or other means of self-support for the surviving spouse or children is feasible and the deferment or waiver of the claim would facilitate achievement of self-support status and prevent or reduce the likelihood of return to dependency upon public aid.
The estate claim herein provided is in addition to the lien claim established in Section 3-10.
(Source: P.A. 88-85.)

(305 ILCS 5/3-10) (from Ch. 23, par. 3-10)
Sec. 3-10. Lien on real property interests. Subject to the provisions of Sections 3-10.1 to 3-10.10, inclusive, the State shall have a lien upon all legal and equitable interests of recipients in real property, whether vested or contingent, including legal and equitable rights and interests of the recipient to coal, gas, oil, iron and other underground mineral resources, for basic maintenance grants paid under this Article, and for payments made to preserve the lien as provided in Section 3-10.5. The lien shall attach to such interests owned or subsequently acquired by persons who were recipients on or after the effective date of this Code, and in respect to which interests a notice of lien has been recorded or filed as provided in Sections 3-10.2 and 3-10.3.
Liens recorded or filed under the provision of Article VIII-A of the 1949 Code for which the period of enforceability has not expired shall not be affected by the enactment of this Code.
(Source: P.A. 88-85.)

(305 ILCS 5/3-10.1) (from Ch. 23, par. 3-10.1)
Sec. 3-10.1. Execution of notice of lien. The County Department of the county in which the recipient resides shall execute a notice of lien which shall contain the name and address of the recipient, a legal description of the property, the fact that a lien is being claimed for aid paid under this Article, and such other information as the Illinois Department may by rule prescribe.
The notice shall designate the County Superintendent of Public Aid in his official capacity, and his successors in office, as the holder of the lien and shall be executed by the County Superintendent, in his official capacity, and shall be acknowledged substantially in the following form:
"State of Illinois, County of (name of county): I (give name of the officer and his official title) certify that (name and official title of superintendent of public aid) personally known to me to be the same person whose name is subscribed to the foregoing instrument, appeared before me this day in person and acknowledged that he signed the instrument as required of him by law, for the uses therein set forth."
"Dated (insert date).
...............................
Signature of officer (Seal)."
(Source: P.A. 91-357, eff. 7-29-99.)

(305 ILCS 5/3-10.2) (from Ch. 23, par. 3-10.2)
Sec. 3-10.2. Recording or filing of notice of lien. Upon the recording or filing of the notice of lien with the recorder or Registrar of Titles of the county or counties in which the real estate is situated, the State shall have a lien thereon under the provisions of the 1949 Code, if applicable, for aid to the aged, blind or disabled, and a lien for similar aid paid on and after the effective date of this Code, and for payments made under Section 3-10.5 to preserve the lien. The lien shall be prior to any lien thereafter recorded or filed and shall be notice to a subsequent purchaser, assignor or encumbrancer of the existence and nature of such lien.
The lien shall be inferior to the lien of general taxes, special assessment and special taxes heretofore or hereafter levied by any political subdivision or municipal corporation of the State.
In case title to land to be affected by the notice of lien is registered under "An Act concerning land titles", approved May 1, 1897, as amended, the notice shall be filed in the office of the registrar of titles of the county within which the property is situated and shall be entered upon the register of titles as a memorial or charge upon each folium of the register of titles affected by such notice; but the State shall not have a preference over the rights of any bona fide purchaser, mortgagee, judgment creditor, or other lien holders registered prior to the registration of such notice.
In the administration of the estate of a deceased recipient the lien shall also be inferior to funeral expenses not in excess of $500 and burial expenses to the extent allowable under this Code, attorney's fees allowed by the court in relation to such administration, and other expenses of administration.
The lien shall be enforceable for a period of 5 years from the date of recordation or filing of the notice of lien. The lien may be extended for additional 5 year periods upon the filing or recordation of a new notice of lien prior to the expiration of the current period of enforceability.
(Source: P.A. 83-358.)

(305 ILCS 5/3-10.3) (from Ch. 23, par. 3-10.3)
Sec. 3-10.3. Recorder's duties. The recorder in counties in which he is required to keep a tract index shall record and index the notice of lien and any certificate of release issued pursuant to Section 3-10.6 in the manner provided by law for the recording and indexing of other instruments. In all other counties the recorder of deeds shall procure a file labeled "Aid to the Aged, Blind or Disabled Real Estate Lien Notices" and an index book labeled "Aid to the Aged, Blind or Disabled Real Estate Lien Index".
When a notice of lien is presented for filing he shall file it in numerical order and enter it alphabetically in respect to each person to whom the lien applies in the index. The entry shall show the name and address of the recipient, the serial number of the notice and date and hour of filing. When a certificate of release of lien issued by the County Department is presented for filing in the office of recorder or registrar of titles where the notice of lien was filed, the recorder, in the case of nonregistered property shall permanently attach the certificate of release to the notice of lien and shall enter the certificate of release and the date in the index on the line where the notice of lien is entered. In the case of registered property, the registrar of titles shall file and enter upon each folium of the register of titles affected thereby a memorial of the certificate of release, which memorial, when so entered, shall act as a release pro tanto of any memorial of such notice of lien previously filed and registered.
(Source: P.A. 83-358.)

(305 ILCS 5/3-10.4) (from Ch. 23, par. 3-10.4)
Sec. 3-10.4. Court costs waived. The Illinois Department and County Departments shall not be required to furnish bond or make a deposit for or pay any costs or fees of any court or officer thereof in any legal proceeding involving the lien.
(Source: P.A. 83-889.)

(305 ILCS 5/3-10.5) (from Ch. 23, par. 3-10.5)
Sec. 3-10.5. Payment to preserve lien.
To protect the lien of the State for reimbursement of aid paid under this Article, the Illinois Department may, from funds which are available for that purpose, pay or provide for the payment of necessary or essential repairs, purchase tax certificates, pay balances due on land contracts, or pay or cause to be satisfied any prior liens on the property to which the lien hereunder applies.
(Source: Laws 1967, p. 122.)

(305 ILCS 5/3-10.6) (from Ch. 23, par. 3-10.6)
Sec. 3-10.6. Release of lien.
The County Department, under the rules and regulations of the Illinois Department, shall issue a certificate of release of lien upon payment by the recipient, his spouse, heirs at law, next of kin, or personal representatives, of the total amount of aid to which the lien applies, or upon submission of a bond with surety or sureties satisfactory to the Illinois Department, conditioned upon payment of such amount. A certificate of release may also be issued upon payment of the value of the property to which the lien applies; in such case, the release shall reserve the Illinois Department's claim for the balance against subsequently discovered assets of the recipient.
The Illinois Department may also by rule provide for release of the lien in the case of recipients who have dependent spouses and minor children or for whom rehabilitative training for employment or other means of self-support is feasible where release of the lien would facilitate achievement of self-support status and prevent or reduce the likelihood of return to dependency.
(Source: Laws 1967, p. 122.)

(305 ILCS 5/3-10.7) (from Ch. 23, par. 3-10.7)
Sec. 3-10.7. Foreclosure of lien. Upon the death of the recipient, or prior thereto in cases of fraud if the Illinois Department deems such action necessary to preserve the security of the lien, the Illinois Department, acting in behalf of the State, may foreclose the lien in a judicial proceeding to the same extent and in the same manner as in the enforcement of other liens. The process, practice and procedure for such foreclosure shall be the same as provided in the Civil Practice Law, as amended.
If the amount bid for the property at the sale is less than the amount of the lien, or if there are no bidders, the Illinois Department may purchase the property for the use of the People of the State of Illinois. Property so acquired may be sold to the highest bidder, after advertisement in the State official newspaper, the sale to be not less than 10 days after the advertisement. Upon a sale, the deed shall be executed by the Illinois Department for the use of the People of the State of Illinois, and shall be signed by the Director.
Except in cases of fraud, the Illinois Department shall defer foreclosure proceedings on property occupied as a homestead by the recipient, his surviving spouse, or a relative of the recipient as defined by the rules and regulations of the Illinois Department.
(Source: P.A. 89-507, eff. 7-1-97.)

(305 ILCS 5/3-10.8) (from Ch. 23, par. 3-10.8)
Sec. 3-10.8. Joint tenancy interest.) A joint tenancy interest in real property shall be subject to the lien created by Section 3-10. The filing and approval of an application for aid under this Article on or after the effective date of this Code shall constitute a severance of the joint tenancy, effective on the date of the filing or recording of the notice of lien.
The severance shall be solely for the purpose of enforcing the lien. For all other purposes, the joint tenancy shall remain in effect and be unimpaired.
The lien shall be enforceable only to the extent of the interest of the recipient. A fractional part of the property, to be determined by dividing the total value of the property by the number of joint tenants, shall be presumed to have belonged absolutely to the recipient.
A release of lien executed under Section 3-10.6 and filed, registered or recorded as provided in Sections 3-10.2 and 3-10.3, or the expiration of the 5 year period of limitation or any renewal period where no judicial proceedings are pending for the enforcement of the lien, shall nullify the severance of the joint tenancy. Judicial proceedings for the enforcement of the lien against registered land or any judgment predicated on such proceedings shall not affect such registered land unless the provisions of "An Act concerning land titles", approved May 1, 1897, as amended, are complied with. In either case the acceptance of aid thereafter shall, upon the recording or filing of a notice of lien under Sections 3-10.2 and 3-10.3, again result in the severance of the joint tenancy of the recipient. The repeal of the 1949 Code shall not affect the validity of a lien or severance of a joint tenancy interest established prior to the effective date of this Code.
(Source: P.A. 79-1365.)

(305 ILCS 5/3-10.9) (from Ch. 23, par. 3-10.9)
Sec. 3-10.9. Redemption. Except as to any sale had by virtue of a judgment of foreclosure in accordance with Article XV of the Code of Civil Procedure, whenever real estate has been or is sold at judicial or judgment sale and the lien thereon in favor of the Illinois Department is junior or inferior to the lien so enforced or foreclosed by or through that sale, the right to redeem in any manner under or by virtue of such lien from such sale or from the lien so foreclosed or enforced shall terminate at the end of 12 months from the date upon which there is filed for record in the office of the Recorder for the County in which the lands so sold are situated, if such lands are unregistered, or in the office of the Registrar of Titles for such County, if such lands are registered, a certified copy of the original or duplicate recorded or registered certificate of such sale, such certified copy being endorsed by the Director showing service of a copy of such certificate upon him or her, and upon such service such officer shall make such endorsement. Such service may be by United States registered or certified mail.
(Source: P.A. 89-507, eff. 7-1-97.)

(305 ILCS 5/3-10.10) (from Ch. 23, par. 3-10.10)
Sec. 3-10.10. Sale of property of deceased recipient-Order for amount of lien-Preservation of lien. Whenever the court having jurisdiction of the estate of a decedent determines that it is necessary or desirable for the proper administration of the estate to sell real property upon which the State has a lien imposed by this Article, the Court shall enter an order for the total amount of which the State has a lien, as determined by evidence submitted to it by the Illinois Department through the appropriate County Department or Departments.
The superiority of such lien shall not be affected thereby and shall be satisfied from the proceeds of sale in the same manner as specified in Section 3-10.7 for foreclosure of the lien. The Illinois Department shall have the same power of purchase and subsequent sale as set forth in the second paragraph of Section 3-10.7. The lien may be released by the County Department in accordance with the provisions of Section 3-10.6.
(Source: Laws 1967, p. 122.)

(305 ILCS 5/3-11) (from Ch. 23, par. 3-11)
Sec. 3-11. Fraudulent transfer of real property. A transfer of any legal or equitable interest in real property, whether vested, contingent, or inchoate, by a person who is or has been a recipient, including any such transfers prior to application which would have initially disqualified the person as provided in Section 3-1.3, shall, under any of the following conditions, be deemed prima facie fraudulent as to the Illinois Department.
(1.) Where the deed or assignment has not been recorded or registered by the grantee, trustee, or assignee
(2.) When the deed or assignment, even though recorded or registered, fails to state the consideration
(3.) When the consideration for the deed or assignment, even though recorded or registered, is not paid
(4.) When the consideration for the deed or assignment, even though recorded or registered, does not approximate the fair, cash market value.
The Attorney General, upon request of the Illinois Department, shall file suit to rescind any such transfer or assignment of real property. Any aid furnished under this Article shall be recoverable in any such proceeding from such person or from his estate.
(Source: P.A. 92-111, eff. 1-1-02.)

(305 ILCS 5/3-12) (from Ch. 23, par. 3-12)
Sec. 3-12. (Repealed).
(Source: Repealed by P.A. 88-412.)

(305 ILCS 5/3-13) (from Ch. 23, par. 3-13)
Sec. 3-13. Federal program - Declaration of responsibilities: It is the position of this State that the Federal Government should meet its obligation to provide financial aid to those aged, blind or disabled persons eligible under Article III hereof so as to assure those persons a standard of living compatible with health and well-being, including any supplementary aid program provided to meet special or emergency needs, and it is the position of this State that the Federal Government should meet its obligation to provide continuing supplemental nutritional aid for such persons through the Federal Food Stamp Program or through full reimbursement for expenditures made in lieu of such Food Stamp Program.
(a) The Illinois Department may, from federal reimbursements received under this Section, make disbursements to any attorney, or advocate working under the supervision of an attorney, who represents a recipient of assistance under Article VI of this Code in a program administered by the Illinois Department, in an appeal of any claim for federal Supplemental Security Income benefits before an administrative law judge which is decided in favor of such recipient. The amount of such disbursement shall be equal to 25% of the maximum federal Supplemental Security Income grant payable to an individual for a period of one year. No such disbursement shall be made unless a petition and a copy of the favorable decision is submitted by such attorney or advocate to the Illinois Department within 60 days of the date of such decision. The disbursement shall be made within 30 days after the petition is received. The Illinois Department shall promulgate rules and regulations necessary to implement this subsection.
(b) The Illinois Department shall institute a State program to fully supplement the federal Supplemental Security Income grants of all persons in the aged, blind, or disabled categories who meet the eligibility and need requirements of this Code. The amount or amounts of such supplementary payments shall be established by the Director of the Illinois Department in a manner consistent with the other provisions of this Article III.
(c) The Illinois Department, the Comptroller and the Treasurer, are authorized to disburse to the Federal Government amounts appropriated to the Illinois Department for use in furnishing aid to persons eligible under Article III of this Code, to receive reimbursements from the Federal Government therefor, and to establish administrative procedures necessary for the accomplishment of such a payment system.
(Source: P.A. 93-632, eff. 2-1-04.)

(305 ILCS 5/3-14) (from Ch. 23, par. 3-14)
Sec. 3-14.
Authorization for Federal administration of supplement: The Illinois Department is authorized to enter into an agreement with the Secretary of Health, Education and Welfare for the Secretary to administer, as provided in Section 1616 of the Social Security Act, any or all portions of a State program to supplement grants.
(Source: P.A. 78-3rd S.S.-22.)

(305 ILCS 5/3-15) (from Ch. 23, par. 3-15)
Sec. 3-15. (Repealed).
(Source: P.A. 78-3rd S.S.-22. Repealed by P.A. 92-111, eff. 1-1-02.)



Article IV - Temporary Assistance For Needy Families

(305 ILCS 5/Art. IV heading)

(305 ILCS 5/4-0.5)
Sec. 4-0.5. Aid to Families with Dependent Children Program inoperative after June 30, 1997. The Aid to Families with Dependent Children (AFDC) Program shall be inoperative after June 30, 1997. Under the federal Temporary Assistance for Needy Children Program the Illinois Department shall develop an alternative program of mutual responsibility between the Illinois Department and the client to allow the family to become self-sufficient or employed as quickly as possible through (i) the provision of transitional assistance to families in the form of emergency one-time payments to prevent job loss, temporary assistance while searching for or being trained for work, or paternity establishment and child support enforcement or (ii) the provision for continued work.
(Source: P.A. 89-6, eff. 3-6-95; 90-17, eff. 7-1-97.)

(305 ILCS 5/4-0.6)
Sec. 4-0.6. Reference to AFDC considered a reference to TANF. On and after the effective date of this amendatory Act of 1997, any reference to Aid to Families with Dependent Children or AFDC shall be considered to be a reference to Temporary Assistance for Needy Families or TANF.
(Source: P.A. 90-17, eff. 7-1-97.)

(305 ILCS 5/4-1) (from Ch. 23, par. 4-1)
Sec. 4-1. Eligibility requirements. Financial aid in meeting basic maintenance requirements for a livelihood compatible with health and well-being shall be given under this Article to or in behalf of families with dependent children who meet the eligibility conditions of Sections 4-1.1 through 4-1.12. It shall be the policy of the Illinois Department to provide aid under this Article to all qualified persons who seek assistance and to conduct outreach efforts to educate the public about the program. The Department shall provide timely, accurate, and fair service to all applicants for assistance. Persons who meet the eligibility criteria authorized under this Article shall be treated equally, provided that nothing in this Article shall be construed to create an entitlement to a particular grant or service level or to aid in amounts not authorized under this Code, nor construed to limit the authority of the General Assembly to change the eligibility requirements or provisions respecting assistance amounts. The General Assembly recognizes that the need for aid will fluctuate with the economic situation in Illinois and that at times the number of people receiving aid under this Article will increase.
The Illinois Department shall advise every applicant for and recipient of aid under this Article of (i) the requirement that all recipients move toward self-sufficiency and (ii) the value and benefits of employment. As a condition of eligibility for that aid, every person who applies for aid under this Article on or after the effective date of this amendatory Act of 1995 shall prepare and submit, as part of the application or subsequent redetermination, a personal plan for achieving employment and self-sufficiency. The plan shall incorporate the individualized assessment and employability plan set out in subsections (d), (f), and (g) of Section 9A-8. The plan may be amended as the recipient's needs change. The assessment process to develop the plan shall include questions that screen for domestic violence issues and steps needed to address these issues may be part of the plan. If the individual indicates that he or she is a victim of domestic violence, he or she may also be referred to an available domestic violence program. Failure of the client to follow through on the personal plan for employment and self-sufficiency may be a basis for sanction under Section 4-21.
(Source: P.A. 96-866, eff. 7-1-10; 97-813, eff. 7-13-12.)

(305 ILCS 5/4-1.1) (from Ch. 23, par. 4-1.1)
Sec. 4-1.1. Child age eligibility.
(a) Every assistance unit must include a child, except as provided in subsections (b) and (c). The child or children must have already been born and be under age 18, or, if age 18, must be a full-time student in a secondary school or the equivalent level of vocational or technical training.
(b) Grants shall be provided for assistance units consisting exclusively of a pregnant woman with no dependent child, and may include her husband if living with her, if the pregnancy has been determined by medical diagnosis.
(c) Grants may be provided for assistance units consisting of only adults if all the children living with those adults are children with disabilities and receive Supplemental Security Income.
(Source: P.A. 99-143, eff. 7-27-15.)

(305 ILCS 5/4-1.2) (from Ch. 23, par. 4-1.2)
Sec. 4-1.2. Living Arrangements - Parents - Relatives - Foster Care.
(a) The child or children must (1) be living with his or their father, mother, grandfather, grandmother, brother, sister, stepfather, stepmother, stepbrother, stepsister, uncle or aunt, or other relative approved by the Illinois Department, in a place of residence maintained by one or more of such relatives as his or their own home, or (2) have been (a) removed from the home of the parents or other relatives by judicial order under the Juvenile Court Act or the Juvenile Court Act of 1987, as amended, (b) placed under the guardianship of the Department of Children and Family Services, and (c) under such guardianship, placed in a foster family home, group home or child care institution licensed pursuant to the "Child Care Act of 1969", approved May 15, 1969, as amended, or approved by that Department as meeting standards established for licensing under that Act, or (3) have been relinquished in accordance with the Abandoned Newborn Infant Protection Act. A child so placed in foster care who was not receiving aid under this Article in or for the month in which the court proceedings leading to that placement were initiated may qualify only if he lived in the home of his parents or other relatives at the time the proceedings were initiated, or within 6 months prior to the month of initiation, and would have received aid in and for that month if application had been made therefor.
(b) The Illinois Department may, by rule, establish those persons who are living together who must be included in the same assistance unit in order to receive cash assistance under this Article and the income and assets of those persons in an assistance unit which must be considered in determining eligibility.
(c) The conditions of qualification herein specified shall not prejudice aid granted under this Code for foster care prior to the effective date of this 1969 Amendatory Act.
(Source: P.A. 92-408, eff. 8-17-01; 92-432, eff. 8-17-01.)

(305 ILCS 5/4-1.2a) (from Ch. 23, par. 4-1.2a)
Sec. 4-1.2a. Residents of public institutions. Residents of municipal, county, state or national institutions for persons with mental illness or persons with a developmental disability or for the tuberculous, or residents of a home or other institution maintained by such governmental bodies when not in need of institutional care because of sickness, convalescence, infirmity, or chronic illness, and inmates of penal or correctional institutions maintained by such governmental bodies, may qualify for aid under this Article only after they have ceased to be residents or inmates.
A person shall not be deemed a resident of a State institution for persons with mental illness or persons with a developmental disability within the meaning of this Section if he or she has been conditionally discharged by the Department of Mental Health and Developmental Disabilities or the Department of Human Services (acting as successor to the Department of Mental Health and Developmental Disabilities) and is no longer residing in the institution.
Recipients of benefits under this Article who become residents of such institutions shall be permitted a period of up to 30 days in such institutions without suspension or termination of eligibility. Benefits for which such person is eligible shall be restored, effective on the date of discharge or release, for persons who are residents of institutions. Within a reasonable time after the discharge of a person who was a resident of an institution, the Department shall redetermine the eligibility of such person.
The Department shall provide for procedures to expedite the determination of incapacity or ability to engage in employment of persons scheduled to be discharged from facilities operated by the Department.
(Source: P.A. 92-111, eff. 1-1-02.)

(305 ILCS 5/4-1.2b) (from Ch. 23, par. 4-1.2b)
Sec. 4-1.2b. (Repealed).
(Source: P.A. 87-1056. Repealed by P.A. 90-17, eff. 7-1-97.)

(305 ILCS 5/4-1.2c)
Sec. 4-1.2c. Residence of child who is pregnant or a parent.
(a) Notwithstanding any other provision of this Code, no aid shall be paid under this Article on behalf of a person under age 18 who has never married and who has a child or is pregnant, unless that person resides with a parent, legal guardian, or other adult relative or in a foster home, maternity home, or other adult-supervised living arrangement.
(b) The Illinois Department may make an exception to the requirement of subsection (a) in any of the following circumstances:
(1) The person has no living parent or legal

guardian, or the parent's or legal guardian's whereabouts are unknown.

(2) The Illinois Department determines that the

physical health or safety of the person or the person's child would be jeopardized.

(3) The person has lived apart from the parent or

legal guardian for a period of at least one year before the child's birth or before applying for aid under this Article.

(c) (Blank).
(Source: P.A. 92-111, eff. 1-1-02.)

(305 ILCS 5/4-1.3) (from Ch. 23, par. 4-1.3)
Sec. 4-1.3. (Repealed).
(Source: Laws 1967, p. 122. Repealed by P.A. 90-17, eff. 7-1-97.)

(305 ILCS 5/4-1.4) (from Ch. 23, par. 4-1.4)
Sec. 4-1.4. (Repealed.)
(Source: Laws 1967, p. 122. Repealed by P.A. 90-17, eff. 7-1-97.)

(305 ILCS 5/4-1.5a) (from Ch. 23, par. 4-1.5a)
Sec. 4-1.5a. Multiple convictions for violations of this Code. To the extent permitted under federal law, any person found guilty of a second violation of Article VIIIA or under any law of the United States or of any State which is substantially similar to Sections 8A-2 through 8A-5 shall be ineligible for financial aid under this Article, as provided in Section 8A-8.
(Source: P.A. 85-286.)

(305 ILCS 5/4-1.6) (from Ch. 23, par. 4-1.6)
Sec. 4-1.6. Need. Income available to the family as defined by the Illinois Department by rule, or to the child in the case of a child removed from his or her home, when added to contributions in money, substance or services from other sources, including income available from parents absent from the home or from a stepparent, contributions made for the benefit of the parent or other persons necessary to provide care and supervision to the child, and contributions from legally responsible relatives, must be equal to or less than the grant amount established by Department regulation for such a person. For purposes of eligibility for aid under this Article, the Department shall (a) disregard all earned income between the grant amount and 50% of the Federal Poverty Level and (b) disregard the value of all assets held by the family.
In considering income to be taken into account, consideration shall be given to any expenses reasonably attributable to the earning of such income. Three-fourths of the earned income of a household eligible for aid under this Article shall be disregarded when determining the level of assistance for which a household is eligible. The first $100 of child support collected on behalf of a family in a month for one child and the first $200 of child support collected on behalf of a family in a month for 2 or more children shall be passed through to the family and disregarded in determining the amount of the assistance grant provided to the family under this Article. Any amount of child support that would be disregarded in determining the amount of the assistance grant shall be disregarded in determining eligibility for cash assistance provided under this Article. The Illinois Department may also permit all or any portion of earned or other income to be set aside for the future identifiable needs of a child. The Illinois Department may provide by rule and regulation for the exemptions thus permitted or required. The eligibility of any applicant for or recipient of public aid under this Article is not affected by the payment of any grant under the "Senior Citizens and Persons with Disabilities Property Tax Relief Act" or any distributions or items of income described under subparagraph (X) of paragraph (2) of subsection (a) of Section 203 of the Illinois Income Tax Act.
The Illinois Department may, by rule, set forth criteria under which an assistance unit is ineligible for cash assistance under this Article for a specified number of months due to the receipt of a lump sum payment.
(Source: P.A. 98-114, eff. 7-29-13; 99-143, eff. 7-27-15; 99-899, eff. 1-1-17.)

(305 ILCS 5/4-1.6a)
Sec. 4-1.6a. (Repealed).
(Source: P.A. 88-205. Repealed by P.A. 92-111, eff. 1-1-02.)

(305 ILCS 5/4-1.6b)
Sec. 4-1.6b. Date for providing aid; employability assessment.
(a) The Department shall provide financial aid no more than 45 days after the date of application.
(b) During the first 45 days after the date of application, the applicant shall undergo a thorough employability assessment, in accordance with subsection (d) of Section 9A-8 of this Code, and shall prepare a personal plan for achieving employment and self-sufficiency in accordance with Section 4-1 of this Code. The requirement to engage in work-related activity may commence 30 days after the date of application.
(c) Financial aid under this Article shall be authorized effective 30 days after the date of application, provided that the applicant is eligible on that date.
(Source: P.A. 96-866, eff. 7-1-10; 97-683, eff. 7-1-12.)

(305 ILCS 5/4-1.7) (from Ch. 23, par. 4-1.7)
Sec. 4-1.7. Enforcement of parental child support obligation. If the parent or parents of the child are failing to meet or are delinquent in their legal obligation to support the child, the parent or other person having custody of the child or the Department of Healthcare and Family Services may request the law enforcement officer authorized or directed by law to so act to file an action for the enforcement of such remedies as the law provides for the fulfillment of the child support obligation.
If a parent has a judicial remedy against the other parent to compel child support, or if, as the result of an action initiated by or in behalf of one parent against the other, a child support order has been entered in respect to which there is noncompliance or delinquency, or where the order so entered may be changed upon petition to the court to provide additional support, the parent or other person having custody of the child or the Department of Healthcare and Family Services may request the appropriate law enforcement officer to seek enforcement of the remedy, or of the support order, or a change therein to provide additional support. If the law enforcement officer is not authorized by law to so act in these instances, the parent, or if so authorized by law the other person having custody of the child, or the Department of Healthcare and Family Services may initiate an action to enforce these remedies.
A parent or other person having custody of the child must comply with the requirements of Title IV of the federal Social Security Act, and the regulations duly promulgated thereunder, and any rules promulgated by the Illinois Department regarding enforcement of the child support obligation. The Department of Healthcare and Family Services and the Department of Human Services may provide by rule for the grant or continuation of aid to the person for a temporary period if he or she accepts counseling or other services designed to increase his or her motivation to seek enforcement of the child support obligation.
In addition to any other definition of failure or refusal to comply with the requirements of Title IV of the federal Social Security Act, or Illinois Department rule, in the case of failure to attend court hearings, the parent or other person can show cooperation by attending a court hearing or, if a court hearing cannot be scheduled within 14 days following the court hearing that was missed, by signing a statement that the parent or other person is now willing to cooperate in the child support enforcement process and will appear at any later scheduled court date. The parent or other person can show cooperation by signing such a statement only once. If failure to attend the court hearing or other failure to cooperate results in the case being dismissed, such a statement may be signed after 2 months.
No denial or termination of medical assistance pursuant to this Section shall commence during pregnancy of the parent or other person having custody of the child or for 30 days after the termination of such pregnancy. The termination of medical assistance may commence thereafter if the Department of Healthcare and Family Services determines that the failure or refusal to comply with this Section persists. Postponement of denial or termination of medical assistance during pregnancy under this paragraph shall be effective only to the extent it does not conflict with federal law or regulation.
Any evidence a parent or other person having custody of the child gives in order to comply with the requirements of this Section shall not render him or her liable to prosecution under Section 11-35 or 11-40 of the Criminal Code of 2012.
When so requested, the Department of Healthcare and Family Services and the Department of Human Services shall provide such services and assistance as the law enforcement officer may require in connection with the filing of any action hereunder.
The Department of Healthcare and Family Services and the Department of Human Services, as an expense of administration, may also provide applicants for and recipients of aid with such services and assistance, including assumption of the reasonable costs of prosecuting any action or proceeding, as may be necessary to enable them to enforce the child support liability required hereunder.
Nothing in this Section shall be construed as a requirement that an applicant or recipient file an action for dissolution of marriage against his or her spouse.
(Source: P.A. 100-201, eff. 8-18-17.)

(305 ILCS 5/4-1.8) (from Ch. 23, par. 4-1.8)
Sec. 4-1.8. Registration for and Acceptance of Employment. Individuals who are unemployed, or employed for less than the full working time for the occupation in which they are engaged, and dependent members of the family age 16 or over who are not in regular attendance in school as defined in Section 4-1.1, must comply with and are subject to all the requirements of Article IXA.
(Source: P.A. 86-1184; 86-1381.)

(305 ILCS 5/4-1.9) (from Ch. 23, par. 4-1.9)
Sec. 4-1.9. Participation in Educational and Vocational Training Programs.
(a) A parent or parents and a child age 16 or over not in regular attendance in school, as defined in Section 4-1.1 as that Section existed on August 26, 1969 (the effective date of Public Act 76-1047), for whom education and training is suitable, must participate in the educational and vocational training programs provided pursuant to Article IXA.
(b) A parent who is less than 20 years of age and who has not received a high school diploma or high school equivalency certificate is required to be enrolled in school or in an educational program that is expected to result in the receipt of a high school diploma or high school equivalency certificate, except 18 and 19 year old parents may be assigned to work activities or training if it is determined based on an individualized assessment that secondary school is inappropriate.
(Source: P.A. 89-6, eff. 3-6-95; 90-17, eff. 7-1-97.)

(305 ILCS 5/4-1.10) (from Ch. 23, par. 4-1.10)
Sec. 4-1.10. Acceptance of Assignment to Job Search, Training and Work Programs. An individual for whom the job search, training and work programs established under Article IXA are applicable must accept assignment to such programs. The Illinois Department and the local governmental unit shall determine, pursuant to rules and regulations, sanctions for persons failing to comply with the requirements under this Section. However, no participant shall be sanctioned for failure to satisfy job search requirements before a full assessment of the participant's job readiness and employability, except that for those persons subject to the job search program operated under this Section an assessment as defined by rule at the time of intake will meet the assessment requirement. No participant shall be sanctioned for failure to satisfy the minimum number of employer contacts if the participant made a good faith effort.
(Source: P.A. 92-111, eff. 1-1-02.)

(305 ILCS 5/4-1.11) (from Ch. 23, par. 4-1.11)
Sec. 4-1.11. (Repealed).
(Source: P.A. 88-554, eff. 7-26-94. Repealed by P.A. 90-17, eff. 7-1-97.)

(305 ILCS 5/4-1.12)
Sec. 4-1.12. Five year limitation. No assistance unit shall be eligible for a cash grant under this Article if it includes an adult who has received cash assistance as an adult for 60 months, whether or not consecutive, after the effective date of this amendatory Act of 1997. The Illinois Department may exempt individual assistance units from the 60-month limitation or determine circumstances under which a month or months would not count towards the 60-month limitation even though the assistance unit did receive cash assistance under this Article.
(Source: P.A. 90-17, eff. 7-1-97.)

(305 ILCS 5/4-2) (from Ch. 23, par. 4-2)
Sec. 4-2. Amount of aid.
(a) The amount and nature of financial aid shall be determined in accordance with the grant amounts, rules and regulations of the Illinois Department. Due regard shall be given to the self-sufficiency requirements of the family and to the income, money contributions and other support and resources available, from whatever source. However, the amount and nature of any financial aid is not affected by the payment of any grant under the "Senior Citizens and Persons with Disabilities Property Tax Relief Act" or any distributions or items of income described under subparagraph (X) of paragraph (2) of subsection (a) of Section 203 of the Illinois Income Tax Act. The aid shall be sufficient, when added to all other income, money contributions and support to provide the family with a grant in the amount established by Department regulation.
Subject to appropriation, beginning on July 1, 2008, the Department of Human Services shall increase TANF grant amounts in effect on June 30, 2008 by 15%. The Department is authorized to administer this increase but may not otherwise adopt any rule to implement this increase.
(b) The Illinois Department may conduct special projects, which may be known as Grant Diversion Projects, under which recipients of financial aid under this Article are placed in jobs and their grants are diverted to the employer who in turn makes payments to the recipients in the form of salary or other employment benefits. The Illinois Department shall by rule specify the terms and conditions of such Grant Diversion Projects. Such projects shall take into consideration and be coordinated with the programs administered under the Illinois Emergency Employment Development Act.
(c) The amount and nature of the financial aid for a child requiring care outside his own home shall be determined in accordance with the rules and regulations of the Illinois Department, with due regard to the needs and requirements of the child in the foster home or institution in which he has been placed.
(d) If the Department establishes grants for family units consisting exclusively of a pregnant woman with no dependent child or including her husband if living with her, the grant amount for such a unit shall be equal to the grant amount for an assistance unit consisting of one adult, or 2 persons if the husband is included. Other than as herein described, an unborn child shall not be counted in determining the size of an assistance unit or for calculating grants.
Payments for basic maintenance requirements of a child or children and the relative with whom the child or children are living shall be prescribed, by rule, by the Illinois Department.
Grants under this Article shall not be supplemented by General Assistance provided under Article VI.
(e) Grants shall be paid to the parent or other person with whom the child or children are living, except for such amount as is paid in behalf of the child or his parent or other relative to other persons or agencies pursuant to this Code or the rules and regulations of the Illinois Department.
(f) Subject to subsection (f-5), an assistance unit, receiving financial aid under this Article or temporarily ineligible to receive aid under this Article under a penalty imposed by the Illinois Department for failure to comply with the eligibility requirements or that voluntarily requests termination of financial assistance under this Article and becomes subsequently eligible for assistance within 9 months, shall not receive any increase in the amount of aid solely on account of the birth of a child; except that an increase is not prohibited when the birth is (i) of a child of a pregnant woman who became eligible for aid under this Article during the pregnancy, or (ii) of a child born within 10 months after the date of implementation of this subsection, or (iii) of a child conceived after a family became ineligible for assistance due to income or marriage and at least 3 months of ineligibility expired before any reapplication for assistance. This subsection does not, however, prevent a unit from receiving a general increase in the amount of aid that is provided to all recipients of aid under this Article.
The Illinois Department is authorized to transfer funds, and shall use any budgetary savings attributable to not increasing the grants due to the births of additional children, to supplement existing funding for employment and training services for recipients of aid under this Article IV. The Illinois Department shall target, to the extent the supplemental funding allows, employment and training services to the families who do not receive a grant increase after the birth of a child. In addition, the Illinois Department shall provide, to the extent the supplemental funding allows, such families with up to 24 months of transitional child care pursuant to Illinois Department rules. All remaining supplemental funds shall be used for employment and training services or transitional child care support.
In making the transfers authorized by this subsection, the Illinois Department shall first determine, pursuant to regulations adopted by the Illinois Department for this purpose, the amount of savings attributable to not increasing the grants due to the births of additional children. Transfers may be made from General Revenue Fund appropriations for distributive purposes authorized by Article IV of this Code only to General Revenue Fund appropriations for employability development services including operating and administrative costs and related distributive purposes under Article IXA of this Code. The Director, with the approval of the Governor, shall certify the amount and affected line item appropriations to the State Comptroller.
Nothing in this subsection shall be construed to prohibit the Illinois Department from using funds under this Article IV to provide assistance in the form of vouchers that may be used to pay for goods and services deemed by the Illinois Department, by rule, as suitable for the care of the child such as diapers, clothing, school supplies, and cribs.
(f-5) Subsection (f) shall not apply to affect the monthly assistance amount of any family as a result of the birth of a child on or after January 1, 2004. As resources permit after January 1, 2004, the Department may cease applying subsection (f) to limit assistance to families receiving assistance under this Article on January 1, 2004, with respect to children born prior to that date. In any event, subsection (f) shall be completely inoperative on and after July 1, 2007.
(g) (Blank).
(h) Notwithstanding any other provision of this Code, the Illinois Department is authorized to reduce payment levels used to determine cash grants under this Article after December 31 of any fiscal year if the Illinois Department determines that the caseload upon which the appropriations for the current fiscal year are based have increased by more than 5% and the appropriation is not sufficient to ensure that cash benefits under this Article do not exceed the amounts appropriated for those cash benefits. Reductions in payment levels may be accomplished by emergency rule under Section 5-45 of the Illinois Administrative Procedure Act, except that the limitation on the number of emergency rules that may be adopted in a 24-month period shall not apply and the provisions of Sections 5-115 and 5-125 of the Illinois Administrative Procedure Act shall not apply. Increases in payment levels shall be accomplished only in accordance with Section 5-40 of the Illinois Administrative Procedure Act. Before any rule to increase payment levels promulgated under this Section shall become effective, a joint resolution approving the rule must be adopted by a roll call vote by a majority of the members elected to each chamber of the General Assembly.
(Source: P.A. 99-143, eff. 7-27-15.)

(305 ILCS 5/4-3) (from Ch. 23, par. 4-3)
Sec. 4-3. (Repealed).
(Source: Laws 1967, p. 122. Repealed by P.A. 92-111, eff. 1-1-02.)

(305 ILCS 5/4-3a) (from Ch. 23, par. 4-3a)
Sec. 4-3a. No otherwise qualified child with a disability receiving special education and related services under Article 14 of The School Code shall solely by reason of his or her disability be excluded from the participation in or be denied the benefits of or be subjected to discrimination under any program or activity provided by the Department.
(Source: P.A. 99-143, eff. 7-27-15.)

(305 ILCS 5/4-4) (from Ch. 23, par. 4-4)
Sec. 4-4. Entitlement to medical assistance.
Children and adults qualified for aid shall be entitled to receive, under Article V, all necessary medical assistance.
(Source: Laws 1967, p. 122.)

(305 ILCS 5/4-4.1)
Sec. 4-4.1. Immunizations.
(a) The Department of Healthcare and Family Services (formerly Illinois Department of Public Aid) shall develop and implement and that Department and the Department of Human Services shall jointly continue by rule a program to ensure that children under 5 years of age living in assistance units that receive benefits under this Code are immunized. The Illinois Department of Public Aid shall report to the Governor and the General Assembly on the progress of the program on April 1, 1994 and 1995.
(b) Nothing in this Section shall be construed to require immunization of any child in contravention of the stated objections of a parent, guardian, or relative with custody of a child that the administration of immunizing agents conflicts with his or her religious tenets and practices.
(Source: P.A. 95-331, eff. 8-21-07.)

(305 ILCS 5/4-5) (from Ch. 23, par. 4-5)
Sec. 4-5. (Repealed).
(Source: Laws 1967, p. 122. Repealed by P.A. 90-17, eff. 7-1-97.)

(305 ILCS 5/4-6) (from Ch. 23, par. 4-6)
Sec. 4-6. (Repealed).
(Source: P.A. 85-195. Repealed by P.A. 92-111, eff. 1-1-02.)

(305 ILCS 5/4-7) (from Ch. 23, par. 4-7)
Sec. 4-7. Home Visits, Interviews or Communications. Each family receiving aid shall be interviewed in person or communicated with in investigations of applications for aid and at least once in each subsequent 12 month period to ascertain continuing need for such aid and to provide the child and his parents or relatives with such service and guidance as will strengthen family life and aid them in utilizing to the maximum their capacities for self-care, self-support, and responsible citizenship. However, the Department shall determine those assistance units where the possibility for public assistance fraud or abuse is greatest, or where there is the possibility of frequent changes in need or circumstances, or where any child in the home may be an abused or neglected child as determined by the Department of Children and Family Services under the Abused and Neglected Child Reporting Act, as now or hereafter amended, and shall by rule provide for more frequent interviews of or communications with those assistance units and for the implementation of necessary remedies under Sections 4-8 and 4-9 for those assistance units. Written reports of such interviews or communications and any related remedies shall become a part of the record in every case.
(Source: P.A. 85-1209.)

(305 ILCS 5/4-8) (from Ch. 23, par. 4-8)
Sec. 4-8. Mismanagement of assistance grant.
(a) If the County Department has reason to believe that the money payment for basic maintenance is not being used, or may not be used, in the best interests of the child and the family and that there is present or potential damage to the standards of health and well-being that the grant is intended to assure, the County Department shall provide the parent or other relative with the counseling and guidance services with respect to the use of the grant and the management of other funds available to the family as may be required to assure use of the grant in the best interests of the child and family. The Illinois Department shall by rule prescribe criteria which shall constitute evidence of grant mismanagement. The criteria shall include but not be limited to the following:
(1) A determination that a child in the assistance

unit is not receiving proper and necessary support or other care for which assistance is being provided under this Code.

(2) A record establishing that the parent or relative

has been found guilty of public assistance fraud under Article VIIIA.

(3) A determination by an appropriate person, entity,

or agency that the parent or other relative requires treatment for alcohol or substance abuse, mental health services, or other special care or treatment.

The Department shall at least consider non-payment of rent for two consecutive months as evidence of grant mismanagement by a parent or relative of a recipient who is responsible for making rental payments for the housing or shelter of the child or family, unless the Department determines that the non-payment is necessary for the protection of the health and well-being of the recipient. The County Department shall advise the parent or other relative grantee that continued mismanagement will result in the application of one of the sanctions specified in this Section.
The Illinois Department shall consider irregular school attendance by children of school age grades 1 through 8, as evidence of lack of proper and necessary support or care. The Department may extend this consideration to children in grades higher than 8.
The Illinois Department shall develop preventive programs in collaboration with school and social service networks to encourage school attendance of children receiving assistance under Article IV. To the extent that Illinois Department and community resources are available, the programs shall serve families whose children in grades 1 through 8 are not attending school regularly, as defined by the school. The Department may extend these programs to families whose children are in grades higher than 8. The programs shall include referrals from the school to a social service network, assessment and development of a service plan by one or more network representatives, and the Illinois Department's encouragement of the family to follow through with the service plan. Families that fail to follow the service plan as determined by the service provider, shall be subject to the protective payment provisions of this Section and Section 4-9 of this Code.
Families for whom a protective payment plan has been in effect for at least 3 months and whose school children continue to regularly miss school shall be subject to sanction under Section 4-21. The sanction shall continue until the children demonstrate satisfactory attendance, as defined by the school. To the extent necessary to implement this Section, the Illinois Department shall seek appropriate waivers of federal requirements from the U.S. Department of Health and Human Services.
(b) In areas of the State where clinically appropriate substance abuse treatment capacity is available, if the local office has reason to believe that a caretaker relative is experiencing substance abuse, the local office shall refer the caretaker relative to a licensed treatment provider for assessment. If the assessment indicates that the caretaker relative is experiencing substance abuse, the local office shall require the caretaker relative to comply with all treatment recommended by the assessment. If the caretaker relative refuses without good cause, as determined by rules of the Illinois Department, to submit to the assessment or treatment, the caretaker relative shall be ineligible for assistance, and the local office shall take one or more of the following actions:
(i) If there is another family member or friend who

is ensuring that the family's needs are being met, that person, if willing, shall be assigned as protective payee.

(ii) If there is no family member or close friend to

serve as protective payee, the local office shall provide for a protective payment to a substitute payee as provided in Section 4-9. The Department also shall determine whether a referral to the Department of Children and Family Services is warranted and, if appropriate, shall make the referral.

(iii) The Department shall contact the individual who

is thought to be experiencing substance abuse and explain why the protective payee has been assigned and refer the individual to treatment.

(c) This subsection (c) applies to cases other than those described in subsection (b). If the efforts to correct the mismanagement of the grant have failed, the County Department, in accordance with the rules and regulations of the Illinois Department, shall initiate one or more of the following actions:
1. Provide for a protective payment to a substitute

payee, as provided in Section 4-9. This action may be initiated for any assistance unit containing a child determined to be neglected by the Department of Children and Family Services under the Abused and Neglected Child Reporting Act, and in any case involving a record of public assistance fraud.

2. Provide for issuance of all or part of the grant

in the form of disbursing orders. This action may be initiated in any case involving a record of public assistance fraud, or upon the request of a substitute payee designated under Section 4-9.

3. File a petition under the Juvenile Court Act of

1987 for an Order of Protection under Section 2-25, 2-26, 3-26, 3-27, 4-23, 4-24, 5-730, or 5-735 of that Act.

4. Institute a proceeding under the Juvenile Court

Act of 1987 for the appointment of a guardian or legal representative for the purpose of receiving and managing the public aid grant.

5. If the mismanagement of the grant, together with

other factors, has rendered the home unsuitable for the best welfare of the child, file a neglect petition under the Juvenile Court Act of 1987, requesting the removal of the child or children.

(Source: P.A. 91-357, eff. 7-29-99; 92-111, eff. 1-1-02.)

(305 ILCS 5/4-9) (from Ch. 23, par. 4-9)
Sec. 4-9. Protective payment to substitute payee. If the parent or other grantee relative persistently mismanages the grant to the detriment of the child and the family but there is reason to believe that, with specialized counseling and guidance services, the parent or relative may develop ability to manage the funds properly, the County Department, in accordance with the rules and regulations of the Illinois Department, may designate a person who is interested in or concerned with the welfare of the child and its family to receive the aid payment on behalf of the family. The County Department may designate private welfare or social service agencies to serve as substitute payees in appropriate cases.
The substitute payee shall serve without compensation and assume the obligation of seeing that the aid payment is expended for the benefit of the child and the family. He may spend the grant for the family, or supervise the parent or other relative in the use of the grant, depending upon the circumstances in each case, and shall make monthly reports to the County Department as the County Department and the Illinois Department may require.
The County Department shall terminate the protective payment when it is no longer necessary to assure that the grant is being used for the welfare of the child and family, or when the parent or other relative is no longer receiving and no longer requires treatment for alcohol or substance abuse, mental health services, or other special care or treatment.
A substitute payee may be removed, in accordance with the rules and regulations of the Illinois Department, for unsatisfactory service. The removal may be effected without hearing. The decision shall not be appealable to the Illinois Department nor shall it be reviewable in the courts.
The County Department shall conduct periodic reviews as may be required by the Illinois Department to determine whether there is a continuing need for a protective payment. If it appears that the need for the payment is likely to continue beyond a reasonable period, the County Department shall take one of the other actions set out in Section 4-8.
The parent or other relative shall be advised, in advance of a determination to make a protective payment, that he may appeal the decision to the Illinois Department under the provisions of Section 11-8 of Article XI.
(Source: P.A. 87-528; 87-895.)

(305 ILCS 5/4-10) (from Ch. 23, par. 4-10)
Sec. 4-10. Funeral and burial. If the estate of a deceased recipient is insufficient to pay for funeral and burial expenses, and if no other resources, including assistance from legally responsible relatives, are available for such purposes, there shall be paid, in accordance with the standards, rules and regulations of the Illinois Department, such reasonable amounts as may be necessary to meet costs of the funeral, burial space, and cemetery charges or to reimburse any person not financially responsible for the deceased who has voluntarily made expenditures for such costs.
(Source: P.A. 90-372, eff. 7-1-98.)

(305 ILCS 5/4-11) (from Ch. 23, par. 4-11)
Sec. 4-11. Charge of child.
Public officials, agents, or representatives, in carrying out any of the provisions of this Article, shall not take charge of any child over the objection of either of the child's parents, or of the persons standing in loco parentis to the child, except pursuant to court order.
(Source: Laws 1967, p. 122.)

(305 ILCS 5/4-12) (from Ch. 23, par. 4-12)
Sec. 4-12. Crisis assistance. Where a family has been (1) rendered homeless or threatened with homelessness by fire, flood, other natural disaster, eviction or court order to vacate the premises for reasons other than nonpayment of rent, or where a family has become homeless because they have left their residence due to domestic or sexual violence; (1.5) deprived of the household's income as a result of domestic or sexual violence; (2) deprived of essential items of furniture or essential clothing by fire or flood or other natural disaster; (3) deprived of food as a result of actions other than loss or theft of cash and where the deprivation cannot be promptly alleviated through the federal food stamp program; (4) as a result of a documented theft or documented loss of cash, deprived of food or essential clothing or deprived of shelter or immediately threatened with deprivation of shelter as evidenced by a court order requiring immediate eviction due to nonpayment of rent; or (5) rendered the victim of such other hardships as the Illinois Department shall by rule define, the Illinois Department may provide assistance to alleviate such needs. The Illinois Department shall verify need and determine eligibility for crisis assistance for families already receiving grants from the Illinois Department within 5 working days following application for such assistance and shall determine eligibility for all other families and afford such assistance for families found eligible within such time limits as the Illinois Department shall by rule provide. The Illinois Department may, by rule, limit crisis assistance to an eligible family to once in any 12 consecutive months. This limitation may be made for some or all items of crisis assistance.
The Illinois Department by regulation shall specify the criteria for determining eligibility and the amount and nature of assistance to be provided. Where deprivation of shelter exists or is threatened, the Illinois Department may provide reasonable moving expenses, short term rental costs, including one month's rent and a security deposit where such expenses are needed for relocation, and, where the Department determines appropriate, provide assistance to prevent an imminent eviction or foreclosure. These amounts may be described in established amounts or maximums. The Illinois Department may also describe, for each form of assistance authorized, the method by which the assistance shall be delivered, including but not limited to warrants or disbursing orders.
Annual expenditures under this Section shall not exceed $2,000,000. The Illinois Department shall review such expenditures quarterly and shall, if necessary, reduce the amounts or nature of assistance authorized in order to assure that the limit is not exceeded.
(Source: P.A. 96-866, eff. 7-1-10.)

(305 ILCS 5/4-13) (from Ch. 23, par. 4-13)
Sec. 4-13. (Repealed).
(Source: P.A. 83-1273. Repealed by P.A. 92-111, eff. 1-1-02.)

(305 ILCS 5/4-14) (from Ch. 23, par. 4-14)
Sec. 4-14. (Repealed).
(Source: P.A. 90-372, eff. 7-1-98. Repealed internally, eff. 7-1-98.)

(305 ILCS 5/4-15) (from Ch. 23, par. 4-15)
Sec. 4-15. (Repealed).
(Source: Repealed by P.A. 89-131, eff. 7-14-95.)

(305 ILCS 5/4-16) (from Ch. 23, par. 4-16)
Sec. 4-16. (Repealed).
(Source: P.A. 88-412. Repealed by P.A. 90-17, eff. 7-1-97.)

(305 ILCS 5/4-17)
Sec. 4-17. (Repealed).
(Source: P.A. 92-111, eff. 1-1-02. Repealed by P.A. 95-322, eff. 1-1-08.)

(305 ILCS 5/4-18)
Sec. 4-18. (Repealed).
(Source: P.A. 89-626, eff. 8-9-96. Repealed by P.A. 92-111, eff. 1-1-02.)

(305 ILCS 5/4-19)
Sec. 4-19. (Repealed).
(Source: P.A. 90-538, eff. 12-1-97. Repealed by P.A. 92-111, eff. 1-1-02.)

(305 ILCS 5/4-21)
Sec. 4-21. Sanctions.
(a) The Illinois Department shall, by rule, establish a system of sanctions for persons who fail to cooperate, without good cause, with employment and training programs or other programs under this Article or Article IXA or who fail to cooperate with child support programs under this Article, Article X, or Title IV of the federal Social Security Act. The sanctions may discontinue all or part of the cash grant provided under this Article. The sanctions may be time limited or continue until the person cooperates in the program. The sanctions may be progressive in that a second, third, or further sanction may be progressively more severe or last longer.
(b) The Illinois Department shall, by rule, define what constitutes failure to cooperate and what constitutes good cause which would excuse that failure.
(Source: P.A. 90-17, eff. 7-1-97.)

(305 ILCS 5/4-22)
Sec. 4-22. Domestic and sexual violence.
(a) The assessment process to develop the personal plan for achieving self-sufficiency shall include questions that screen for domestic and sexual violence issues. If the individual indicates that he or she is the victim of domestic or sexual violence and indicates a need to address domestic or sexual violence issues in order to reach self-sufficiency, the plan shall take this factor into account in determining the work, education, and training activities suitable to the client for achieving self-sufficiency. In addition, in such a case, specific steps needed to directly address the domestic or sexual violence issues may also be made part of the plan, including referral to an available domestic or sexual violence program. The Department shall conduct an individualized assessment and grant waivers of program requirements and other required activities for victims of domestic violence to the fullest extent allowed by 42 U.S.C. 602(a)(7)(A), and shall apply the same laws, regulations, and policies to victims of sexual violence. The duration of such waivers shall be initially determined and subsequently redetermined on a case-by-case basis. There shall be no limitation on the total number of months for which waivers under this Section may be granted, but continuing eligibility for a waiver shall be redetermined no less often than every 6 months.
(b) The Illinois Department shall develop and monitor compliance procedures for its employees, contractors, and subcontractors to ensure that any information pertaining to any client who claims to be a past or present victim of domestic violence or an individual at risk of further domestic violence, whether provided by the victim or by a third party, will remain confidential.
(c) The Illinois Department shall develop and implement a domestic violence training curriculum for Illinois Department employees who serve applicants for and recipients of aid under this Article. The curriculum shall be designed to better equip those employees to identify and serve domestic violence victims. The Illinois Department may enter into a contract for the development of the curriculum with one or more organizations providing services to domestic violence victims. The Illinois Department shall adopt rules necessary to implement this subsection.
(Source: P.A. 96-866, eff. 7-1-10.)

(305 ILCS 5/4-23)
Sec. 4-23. Civil rights impact statement.
(a) The Department of Human Services must submit to the Governor and the General Assembly on January 1 of each even-numbered year a written report that details the disparate impact of various provisions of the TANF program on people of different racial or ethnic groups who identify themselves in an application for benefits as any of the following:
(1) American Indian or Alaska Native (a person having

origins in any of the original peoples of North and South America, including Central America, and who maintains tribal affiliation or community attachment).

(2) Asian (a person having origins in any of the

original peoples of the Far East, Southeast Asia, or the Indian subcontinent, including, but not limited to, Cambodia, China, India, Japan, Korea, Malaysia, Pakistan, the Philippine Islands, Thailand, and Vietnam).

(3) Black or African American (a person having

origins in any of the black racial groups of Africa). Terms such as "Haitian" or "Negro" can be used in addition to "Black or African American".

(4) Hispanic or Latino (a person of Cuban, Mexican,

Puerto Rican, South or Central American, or other Spanish culture or origin, regardless of race).

(5) Native Hawaiian or Other Pacific Islander (a

person having origins in any of the original peoples of Hawaii, Guam, Samoa, or other Pacific Islands).

(6) White (a person having origins in any of the

original peoples of Europe, the Middle East, or North Africa).

(b) The report must at least compare the number of persons in each group:
(1) who are receiving TANF assistance;
(2) whose 60-month lifetime limit on receiving

assistance has expired;

(3) who have left TANF due to earned income;
(4) who have left TANF due to non-compliance with

program rules;

(5) whose TANF grants have been reduced by sanctions

for non-compliance with program rules;

(6) who have returned to TANF 6 months after leaving

due to earned income;

(7) who have returned to TANF 12 months after leaving

due to earned income;

(8) who have one or more children excluded from

receiving TANF cash assistance due to the child exclusion rule;

(9) who have been granted an exemption from work

requirements; and

(10) who are participating in post-secondary

education activities.

(Source: P.A. 97-396, eff. 1-1-12.)



Article V - Medical Assistance

(305 ILCS 5/Art. V heading)

(305 ILCS 5/5-1) (from Ch. 23, par. 5-1)
Sec. 5-1. Declaration of purpose. It is the purpose of this Article to provide a program of essential medical care and rehabilitative services for persons receiving basic maintenance grants under this Code and for other persons who are unable, because of inadequate resources, to meet their essential medical needs.
Preservation of health, alleviation of sickness, and correction of disabling conditions for persons requiring maintenance support are essential if they are to have an opportunity to become self-supporting or to attain a greater capacity for self-care. For persons who are medically indigent but otherwise able to provide themselves with a livelihood, it is of special importance to maintain their incentives for continued independence and preserve their limited resources for ordinary maintenance needs to prevent their total or substantial dependency.
(Source: P.A. 99-143, eff. 7-27-15.)

(305 ILCS 5/5-1.1) (from Ch. 23, par. 5-1.1)
Sec. 5-1.1. Definitions. The terms defined in this Section shall have the meanings ascribed to them, except when the context otherwise requires.
(a) "Nursing facility" means a facility, licensed by the Department of Public Health under the Nursing Home Care Act, that provides nursing facility services within the meaning of Title XIX of the federal Social Security Act.
(b) "Intermediate care facility for persons with developmental disabilities" or "ICF/DD" means a facility, licensed by the Department of Public Health under the ID/DD Community Care Act, that is an intermediate care facility for the mentally retarded within the meaning of Title XIX of the federal Social Security Act.
(c) "Standard services" means those services required for the care of all patients in the facility and shall, as a minimum, include the following: (1) administration; (2) dietary (standard); (3) housekeeping; (4) laundry and linen; (5) maintenance of property and equipment, including utilities; (6) medical records; (7) training of employees; (8) utilization review; (9) activities services; (10) social services; (11) disability services; and all other similar services required by either the laws of the State of Illinois or one of its political subdivisions or municipalities or by Title XIX of the Social Security Act.
(d) "Patient services" means those which vary with the number of personnel; professional and para-professional skills of the personnel; specialized equipment, and reflect the intensity of the medical and psycho-social needs of the patients. Patient services shall as a minimum include: (1) physical services; (2) nursing services, including restorative nursing; (3) medical direction and patient care planning; (4) health related supportive and habilitative services and all similar services required by either the laws of the State of Illinois or one of its political subdivisions or municipalities or by Title XIX of the Social Security Act.
(e) "Ancillary services" means those services which require a specific physician's order and defined as under the medical assistance program as not being routine in nature for skilled nursing facilities and ICF/DDs. Such services generally must be authorized prior to delivery and payment as provided for under the rules of the Department of Healthcare and Family Services.
(f) "Capital" means the investment in a facility's assets for both debt and non-debt funds. Non-debt capital is the difference between an adjusted replacement value of the assets and the actual amount of debt capital.
(g) "Profit" means the amount which shall accrue to a facility as a result of its revenues exceeding its expenses as determined in accordance with generally accepted accounting principles.
(h) "Non-institutional services" means those services provided under paragraph (f) of Section 3 of the Rehabilitation of Persons with Disabilities Act and those services provided under Section 4.02 of the Illinois Act on the Aging.
(i) (Blank).
(j) "Institutionalized person" means an individual who is an inpatient in an ICF/DD or nursing facility, or who is an inpatient in a medical institution receiving a level of care equivalent to that of an ICF/DD or nursing facility, or who is receiving services under Section 1915(c) of the Social Security Act.
(k) "Institutionalized spouse" means an institutionalized person who is expected to receive services at the same level of care for at least 30 days and is married to a spouse who is not an institutionalized person.
(l) "Community spouse" is the spouse of an institutionalized spouse.
(m) "Health Benefits Service Package" means, subject to federal approval, benefits covered by the medical assistance program as determined by the Department by rule for individuals eligible for medical assistance under paragraph 18 of Section 5-2 of this Code.
(n) "Federal poverty level" means the poverty guidelines updated periodically in the Federal Register by the U.S. Department of Health and Human Services. These guidelines set poverty levels by family size.
(Source: P.A. 98-104, eff. 7-22-13; 99-143, eff. 7-27-15.)

(305 ILCS 5/5-1.2)
Sec. 5-1.2. Recipient eligibility verification.
(a) The Illinois Department shall initiate a statewide system by which providers and sites of medical care can electronically verify recipient eligibility for aid under this Article. High-volume providers and sites of medical care, as defined by the Illinois Department by rule, shall be required to participate in the eligibility verification system. Every non-high-volume provider and site of medical care shall be afforded the opportunity to participate in the eligibility verification system. The Illinois Department shall provide by rule for implementation of the system, which may be accomplished in phases over time and by geographic region, recipient classification, and provider type. The system shall initially be implemented in, but not limited to, the following zip codes in Cook County: 60601, 60602, 60603, 60604, 60605, 60606, 60607, 60608, 60609, 60612, and 60616. The system shall be implemented within 6 months after approval by the federal government. The Illinois Department shall report to the General Assembly by December 31, 1994 on the status of the Illinois Department's application to the federal government for approval of this system. The recipient eligibility verification system may be coordinated with the Electronic Benefits Transfer system established by Section 11-3.1 of this Code and compatible with any of the methods for the delivery of medical care and services authorized by this Article. The system shall make available to providers the history of claims for medical services submitted to the Illinois Department for those services provided to the recipient. The Illinois Department shall develop safeguards to protect each recipient's health information from misuse or unauthorized disclosure.
(b) The Illinois Department shall conduct a demonstration project in at least 2 geographic locations for the purpose of assessing the effectiveness of a recipient photo identification card in reducing abuses in the provision of services under this Article. In order to receive medical care, recipients included in this demonstration project must present a Medicaid card and photo identification card. The Illinois Department shall apply for any federal waivers or approvals necessary to conduct this demonstration project. The demonstration project shall become operational (i) 12 months after the effective date of this amendatory Act of 1994 or (ii) after the Illinois Department's receipt of all necessary federal waivers and approvals, whichever occurs later, and shall operate for 12 months.
(c) Effective October 1, 2007, all changes in status of Medicaid recipients residing in Illinois nursing facilities after initial eligibility for Medicaid has been established shall be reported to the Department, using an Internet-based electronic data interchange system, by the nursing facilities, except for those changes made by personnel of the Department. Changes reported using the Internet-based electronic data interchange system shall be deemed valid and shall be used as the basis for future Medicaid payments unless Department approval of the transaction is required, or until such time as any review or audit conducted by the State establishes that the information is incorrect.
(Source: P.A. 95-458, eff. 8-27-07.)

(305 ILCS 5/5-1.3)
Sec. 5-1.3. Payer of last resort. To the extent permissible under federal law, the State may pay for medical services only after payment from all other sources of payment have been exhausted, or after the Department has determined that pursuit of such payment is economically unfeasible. Applicants for, and recipients of, medical assistance under this Code shall disclose to the State all insurance coverage they have. To the extent permissible under federal law, the State shall require vendors of medical services to bill third-party payers for services that may be covered by those third-party payers prior to submission of a request for payment to the State. The Department shall, to the extent permissible under federal law, reject a request for payment of a medical service that should first have been submitted to a third-party payer.
(Source: P.A. 96-1501, eff. 1-25-11.)

(305 ILCS 5/5-1.4)
Sec. 5-1.4. Moratorium on eligibility expansions. Beginning on January 25, 2011 (the effective date of Public Act 96-1501), there shall be a 4-year moratorium on the expansion of eligibility through increasing financial eligibility standards, or through increasing income disregards, or through the creation of new programs which would add new categories of eligible individuals under the medical assistance program in addition to those categories covered on January 1, 2011 or above the level of any subsequent reduction in eligibility. This moratorium shall not apply to expansions required as a federal condition of State participation in the medical assistance program or to expansions approved by the federal government that are financed entirely by units of local government and federal matching funds. If the State of Illinois finds that the State has borne a cost related to such an expansion, the unit of local government shall reimburse the State. All federal funds associated with an expansion funded by a unit of local government shall be returned to the local government entity funding the expansion, pursuant to an intergovernmental agreement between the Department of Healthcare and Family Services and the local government entity. Within 10 calendar days of the effective date of this amendatory Act of the 97th General Assembly, the Department of Healthcare and Family Services shall formally advise the Centers for Medicare and Medicaid Services of the passage of this amendatory Act of the 97th General Assembly. The State is prohibited from submitting additional waiver requests that expand or allow for an increase in the classes of persons eligible for medical assistance under this Article to the federal government for its consideration beginning on the 20th calendar day following the effective date of this amendatory Act of the 97th General Assembly until January 25, 2015. This moratorium shall not apply to those persons eligible for medical assistance pursuant to 42 U.S.C. 1396a(a)(10)(A)(i)(VIII) and 42 U.S.C. 1396a(a)(10)(A)(i)(IX).
(Source: P.A. 97-687, eff. 6-14-12; 98-104, eff. 7-22-13.)

(305 ILCS 5/5-2) (from Ch. 23, par. 5-2)
Sec. 5-2. Classes of Persons Eligible.
Medical assistance under this Article shall be available to any of the following classes of persons in respect to whom a plan for coverage has been submitted to the Governor by the Illinois Department and approved by him. If changes made in this Section 5-2 require federal approval, they shall not take effect until such approval has been received:
1. Recipients of basic maintenance grants under

Articles III and IV.

2. Beginning January 1, 2014, persons otherwise

eligible for basic maintenance under Article III, excluding any eligibility requirements that are inconsistent with any federal law or federal regulation, as interpreted by the U.S. Department of Health and Human Services, but who fail to qualify thereunder on the basis of need, and who have insufficient income and resources to meet the costs of necessary medical care, including but not limited to the following:

(a) All persons otherwise eligible for basic

maintenance under Article III but who fail to qualify under that Article on the basis of need and who meet either of the following requirements:

(i) their income, as determined by the

Illinois Department in accordance with any federal requirements, is equal to or less than 100% of the federal poverty level; or

(ii) their income, after the deduction of

costs incurred for medical care and for other types of remedial care, is equal to or less than 100% of the federal poverty level.

(b) (Blank).
3. (Blank).
4. Persons not eligible under any of the preceding

paragraphs who fall sick, are injured, or die, not having sufficient money, property or other resources to meet the costs of necessary medical care or funeral and burial expenses.

5.(a) Women during pregnancy and during the 60-day

period beginning on the last day of the pregnancy, together with their infants, whose income is at or below 200% of the federal poverty level. Until September 30, 2019, or sooner if the maintenance of effort requirements under the Patient Protection and Affordable Care Act are eliminated or may be waived before then, women during pregnancy and during the 60-day period beginning on the last day of the pregnancy, whose countable monthly income, after the deduction of costs incurred for medical care and for other types of remedial care as specified in administrative rule, is equal to or less than the Medical Assistance-No Grant(C) (MANG(C)) Income Standard in effect on April 1, 2013 as set forth in administrative rule.

(b) The plan for coverage shall provide ambulatory

prenatal care to pregnant women during a presumptive eligibility period and establish an income eligibility standard that is equal to 200% of the federal poverty level, provided that costs incurred for medical care are not taken into account in determining such income eligibility.

(c) The Illinois Department may conduct a

demonstration in at least one county that will provide medical assistance to pregnant women, together with their infants and children up to one year of age, where the income eligibility standard is set up to 185% of the nonfarm income official poverty line, as defined by the federal Office of Management and Budget. The Illinois Department shall seek and obtain necessary authorization provided under federal law to implement such a demonstration. Such demonstration may establish resource standards that are not more restrictive than those established under Article IV of this Code.

6. (a) Children younger than age 19 when countable

income is at or below 133% of the federal poverty level. Until September 30, 2019, or sooner if the maintenance of effort requirements under the Patient Protection and Affordable Care Act are eliminated or may be waived before then, children younger than age 19 whose countable monthly income, after the deduction of costs incurred for medical care and for other types of remedial care as specified in administrative rule, is equal to or less than the Medical Assistance-No Grant(C) (MANG(C)) Income Standard in effect on April 1, 2013 as set forth in administrative rule.

(b) Children and youth who are under temporary

custody or guardianship of the Department of Children and Family Services or who receive financial assistance in support of an adoption or guardianship placement from the Department of Children and Family Services.

7. (Blank).
8. As required under federal law, persons who are

eligible for Transitional Medical Assistance as a result of an increase in earnings or child or spousal support received. The plan for coverage for this class of persons shall:

(a) extend the medical assistance coverage to the

extent required by federal law; and

(b) offer persons who have initially received 6

months of the coverage provided in paragraph (a) above, the option of receiving an additional 6 months of coverage, subject to the following:

(i) such coverage shall be pursuant to

provisions of the federal Social Security Act;

(ii) such coverage shall include all services

covered under Illinois' State Medicaid Plan;

(iii) no premium shall be charged for such

coverage; and

(iv) such coverage shall be suspended in the

event of a person's failure without good cause to file in a timely fashion reports required for this coverage under the Social Security Act and coverage shall be reinstated upon the filing of such reports if the person remains otherwise eligible.

9. Persons with acquired immunodeficiency syndrome

(AIDS) or with AIDS-related conditions with respect to whom there has been a determination that but for home or community-based services such individuals would require the level of care provided in an inpatient hospital, skilled nursing facility or intermediate care facility the cost of which is reimbursed under this Article. Assistance shall be provided to such persons to the maximum extent permitted under Title XIX of the Federal Social Security Act.

10. Participants in the long-term care insurance

partnership program established under the Illinois Long-Term Care Partnership Program Act who meet the qualifications for protection of resources described in Section 15 of that Act.

11. Persons with disabilities who are employed and

eligible for Medicaid, pursuant to Section 1902(a)(10)(A)(ii)(xv) of the Social Security Act, and, subject to federal approval, persons with a medically improved disability who are employed and eligible for Medicaid pursuant to Section 1902(a)(10)(A)(ii)(xvi) of the Social Security Act, as provided by the Illinois Department by rule. In establishing eligibility standards under this paragraph 11, the Department shall, subject to federal approval:

(a) set the income eligibility standard at not

lower than 350% of the federal poverty level;

(b) exempt retirement accounts that the person

cannot access without penalty before the age of 59 1/2, and medical savings accounts established pursuant to 26 U.S.C. 220;

(c) allow non-exempt assets up to $25,000 as to

those assets accumulated during periods of eligibility under this paragraph 11; and

(d) continue to apply subparagraphs (b) and (c)

in determining the eligibility of the person under this Article even if the person loses eligibility under this paragraph 11.

12. Subject to federal approval, persons who are

eligible for medical assistance coverage under applicable provisions of the federal Social Security Act and the federal Breast and Cervical Cancer Prevention and Treatment Act of 2000. Those eligible persons are defined to include, but not be limited to, the following persons:

(1) persons who have been screened for breast or

cervical cancer under the U.S. Centers for Disease Control and Prevention Breast and Cervical Cancer Program established under Title XV of the federal Public Health Services Act in accordance with the requirements of Section 1504 of that Act as administered by the Illinois Department of Public Health; and

(2) persons whose screenings under the above

program were funded in whole or in part by funds appropriated to the Illinois Department of Public Health for breast or cervical cancer screening.

"Medical assistance" under this paragraph 12 shall be

identical to the benefits provided under the State's approved plan under Title XIX of the Social Security Act. The Department must request federal approval of the coverage under this paragraph 12 within 30 days after the effective date of this amendatory Act of the 92nd General Assembly.

In addition to the persons who are eligible for

medical assistance pursuant to subparagraphs (1) and (2) of this paragraph 12, and to be paid from funds appropriated to the Department for its medical programs, any uninsured person as defined by the Department in rules residing in Illinois who is younger than 65 years of age, who has been screened for breast and cervical cancer in accordance with standards and procedures adopted by the Department of Public Health for screening, and who is referred to the Department by the Department of Public Health as being in need of treatment for breast or cervical cancer is eligible for medical assistance benefits that are consistent with the benefits provided to those persons described in subparagraphs (1) and (2). Medical assistance coverage for the persons who are eligible under the preceding sentence is not dependent on federal approval, but federal moneys may be used to pay for services provided under that coverage upon federal approval.

13. Subject to appropriation and to federal approval,

persons living with HIV/AIDS who are not otherwise eligible under this Article and who qualify for services covered under Section 5-5.04 as provided by the Illinois Department by rule.

14. Subject to the availability of funds for this

purpose, the Department may provide coverage under this Article to persons who reside in Illinois who are not eligible under any of the preceding paragraphs and who meet the income guidelines of paragraph 2(a) of this Section and (i) have an application for asylum pending before the federal Department of Homeland Security or on appeal before a court of competent jurisdiction and are represented either by counsel or by an advocate accredited by the federal Department of Homeland Security and employed by a not-for-profit organization in regard to that application or appeal, or (ii) are receiving services through a federally funded torture treatment center. Medical coverage under this paragraph 14 may be provided for up to 24 continuous months from the initial eligibility date so long as an individual continues to satisfy the criteria of this paragraph 14. If an individual has an appeal pending regarding an application for asylum before the Department of Homeland Security, eligibility under this paragraph 14 may be extended until a final decision is rendered on the appeal. The Department may adopt rules governing the implementation of this paragraph 14.

15. Family Care Eligibility.
(a) On and after July 1, 2012, a parent or other

caretaker relative who is 19 years of age or older when countable income is at or below 133% of the federal poverty level. A person may not spend down to become eligible under this paragraph 15.

(b) Eligibility shall be reviewed annually.
(c) (Blank).
(d) (Blank).
(e) (Blank).
(f) (Blank).
(g) (Blank).
(h) (Blank).
(i) Following termination of an individual's

coverage under this paragraph 15, the individual must be determined eligible before the person can be re-enrolled.

16. Subject to appropriation, uninsured persons who

are not otherwise eligible under this Section who have been certified and referred by the Department of Public Health as having been screened and found to need diagnostic evaluation or treatment, or both diagnostic evaluation and treatment, for prostate or testicular cancer. For the purposes of this paragraph 16, uninsured persons are those who do not have creditable coverage, as defined under the Health Insurance Portability and Accountability Act, or have otherwise exhausted any insurance benefits they may have had, for prostate or testicular cancer diagnostic evaluation or treatment, or both diagnostic evaluation and treatment. To be eligible, a person must furnish a Social Security number. A person's assets are exempt from consideration in determining eligibility under this paragraph 16. Such persons shall be eligible for medical assistance under this paragraph 16 for so long as they need treatment for the cancer. A person shall be considered to need treatment if, in the opinion of the person's treating physician, the person requires therapy directed toward cure or palliation of prostate or testicular cancer, including recurrent metastatic cancer that is a known or presumed complication of prostate or testicular cancer and complications resulting from the treatment modalities themselves. Persons who require only routine monitoring services are not considered to need treatment. "Medical assistance" under this paragraph 16 shall be identical to the benefits provided under the State's approved plan under Title XIX of the Social Security Act. Notwithstanding any other provision of law, the Department (i) does not have a claim against the estate of a deceased recipient of services under this paragraph 16 and (ii) does not have a lien against any homestead property or other legal or equitable real property interest owned by a recipient of services under this paragraph 16.

17. Persons who, pursuant to a waiver approved by

the Secretary of the U.S. Department of Health and Human Services, are eligible for medical assistance under Title XIX or XXI of the federal Social Security Act. Notwithstanding any other provision of this Code and consistent with the terms of the approved waiver, the Illinois Department, may by rule:

(a) Limit the geographic areas in which

the waiver program operates.

(b) Determine the scope, quantity, duration, and

quality, and the rate and method of reimbursement, of the medical services to be provided, which may differ from those for other classes of persons eligible for assistance under this Article.

(c) Restrict the persons' freedom in

choice of providers.

18. Beginning January 1, 2014, persons aged 19 or

older, but younger than 65, who are not otherwise eligible for medical assistance under this Section 5-2, who qualify for medical assistance pursuant to 42 U.S.C. 1396a(a)(10)(A)(i)(VIII) and applicable federal regulations, and who have income at or below 133% of the federal poverty level plus 5% for the applicable family size as determined pursuant to 42 U.S.C. 1396a(e)(14) and applicable federal regulations. Persons eligible for medical assistance under this paragraph 18 shall receive coverage for the Health Benefits Service Package as that term is defined in subsection (m) of Section 5-1.1 of this Code. If Illinois' federal medical assistance percentage (FMAP) is reduced below 90% for persons eligible for medical assistance under this paragraph 18, eligibility under this paragraph 18 shall cease no later than the end of the third month following the month in which the reduction in FMAP takes effect.

19. Beginning January 1, 2014, as required under 42

U.S.C. 1396a(a)(10)(A)(i)(IX), persons older than age 18 and younger than age 26 who are not otherwise eligible for medical assistance under paragraphs (1) through (17) of this Section who (i) were in foster care under the responsibility of the State on the date of attaining age 18 or on the date of attaining age 21 when a court has continued wardship for good cause as provided in Section 2-31 of the Juvenile Court Act of 1987 and (ii) received medical assistance under the Illinois Title XIX State Plan or waiver of such plan while in foster care.

20. Beginning January 1, 2018, persons who are

foreign-born victims of human trafficking, torture, or other serious crimes as defined in Section 2-19 of this Code and their derivative family members if such persons: (i) reside in Illinois; (ii) are not eligible under any of the preceding paragraphs; (iii) meet the income guidelines of subparagraph (a) of paragraph 2; and (iv) meet the nonfinancial eligibility requirements of Sections 16-2, 16-3, and 16-5 of this Code. The Department may extend medical assistance for persons who are foreign-born victims of human trafficking, torture, or other serious crimes whose medical assistance would be terminated pursuant to subsection (b) of Section 16-5 if the Department determines that the person, during the year of initial eligibility (1) experienced a health crisis, (2) has been unable, after reasonable attempts, to obtain necessary information from a third party, or (3) has other extenuating circumstances that prevented the person from completing his or her application for status. The Department may adopt any rules necessary to implement the provisions of this paragraph.

In implementing the provisions of Public Act 96-20, the Department is authorized to adopt only those rules necessary, including emergency rules. Nothing in Public Act 96-20 permits the Department to adopt rules or issue a decision that expands eligibility for the FamilyCare Program to a person whose income exceeds 185% of the Federal Poverty Level as determined from time to time by the U.S. Department of Health and Human Services, unless the Department is provided with express statutory authority.
The eligibility of any such person for medical assistance under this Article is not affected by the payment of any grant under the Senior Citizens and Persons with Disabilities Property Tax Relief Act or any distributions or items of income described under subparagraph (X) of paragraph (2) of subsection (a) of Section 203 of the Illinois Income Tax Act.
The Department shall by rule establish the amounts of assets to be disregarded in determining eligibility for medical assistance, which shall at a minimum equal the amounts to be disregarded under the Federal Supplemental Security Income Program. The amount of assets of a single person to be disregarded shall not be less than $2,000, and the amount of assets of a married couple to be disregarded shall not be less than $3,000.
To the extent permitted under federal law, any person found guilty of a second violation of Article VIIIA shall be ineligible for medical assistance under this Article, as provided in Section 8A-8.
The eligibility of any person for medical assistance under this Article shall not be affected by the receipt by the person of donations or benefits from fundraisers held for the person in cases of serious illness, as long as neither the person nor members of the person's family have actual control over the donations or benefits or the disbursement of the donations or benefits.
Notwithstanding any other provision of this Code, if the United States Supreme Court holds Title II, Subtitle A, Section 2001(a) of Public Law 111-148 to be unconstitutional, or if a holding of Public Law 111-148 makes Medicaid eligibility allowed under Section 2001(a) inoperable, the State or a unit of local government shall be prohibited from enrolling individuals in the Medical Assistance Program as the result of federal approval of a State Medicaid waiver on or after the effective date of this amendatory Act of the 97th General Assembly, and any individuals enrolled in the Medical Assistance Program pursuant to eligibility permitted as a result of such a State Medicaid waiver shall become immediately ineligible.
Notwithstanding any other provision of this Code, if an Act of Congress that becomes a Public Law eliminates Section 2001(a) of Public Law 111-148, the State or a unit of local government shall be prohibited from enrolling individuals in the Medical Assistance Program as the result of federal approval of a State Medicaid waiver on or after the effective date of this amendatory Act of the 97th General Assembly, and any individuals enrolled in the Medical Assistance Program pursuant to eligibility permitted as a result of such a State Medicaid waiver shall become immediately ineligible.
Effective October 1, 2013, the determination of eligibility of persons who qualify under paragraphs 5, 6, 8, 15, 17, and 18 of this Section shall comply with the requirements of 42 U.S.C. 1396a(e)(14) and applicable federal regulations.
The Department of Healthcare and Family Services, the Department of Human Services, and the Illinois health insurance marketplace shall work cooperatively to assist persons who would otherwise lose health benefits as a result of changes made under this amendatory Act of the 98th General Assembly to transition to other health insurance coverage.
(Source: P.A. 98-104, eff. 7-22-13; 98-463, eff. 8-16-13; 99-143, eff. 7-27-15; 99-870, eff. 8-22-16.)

(305 ILCS 5/5-2a)
Sec. 5-2a. Medicaid State Plan; eligibility determination status. The Department shall conduct an analysis and deliver a report to the General Assembly by January 1, 2012 to evaluate the feasibility of changing Illinois' Medicaid State Plan from 209(b) status to the federal 1634 eligibility determination status for applicable individuals as provided in the Social Security Act. The report shall include a review of the current standard used by the Department, anticipated fiscal implications of converting to 1634 status, anticipated changes in caseloads resulting from a change to 1634 status, and any additional information deemed relevant by the Department to evaluate the feasibility of converting to 1634 status.
(Source: P.A. 97-173, eff. 7-22-11.)

(305 ILCS 5/5-2b)
Sec. 5-2b. Medically fragile and technology dependent children eligibility and program. Notwithstanding any other provision of law, on and after September 1, 2012, subject to federal approval, medical assistance under this Article shall be available to children who qualify as persons with a disability, as defined under the federal Supplemental Security Income program and who are medically fragile and technology dependent. The program shall allow eligible children to receive the medical assistance provided under this Article in the community and must maximize, to the fullest extent permissible under federal law, federal reimbursement and family cost-sharing, including co-pays, premiums, or any other family contributions, except that the Department shall be permitted to incentivize the utilization of selected services through the use of cost-sharing adjustments. The Department shall establish the policies, procedures, standards, services, and criteria for this program by rule.
(Source: P.A. 97-689, eff. 6-14-12; 98-104, eff. 7-22-13.)

(305 ILCS 5/5-2.01)
Sec. 5-2.01. Medicaid accountability through transparency program.
(a) Internet-based transparency program. The Director of the Department of Healthcare and Family Services shall be authorized to implement a program under which the Director shall make available through the Department's public Internet website information on medical claims reimbursed under the State's medical assistance program insofar as such information has been de-identified in accordance with regulations promulgated pursuant to the Illinois Health Insurance Portability and Accountability Act. In implementing the program, the Director shall ensure the following:
(1) The information made so available shall be in a

format that is easily accessible, useable, and understandable to the public, including individuals interested in improving the quality of care provided to individuals eligible for items and services under this Article, researchers, health care providers, and individuals interested in reducing the prevalence of waste and fraud under this Article.

(2) The information made so available shall be as

current as deemed practical by the Director and shall be updated at least once per calendar quarter.

(3) The information made so available shall be

aggregated to a level to ensure patient confidentiality, but shall, to the extent feasible, allow for posting of information by provider or vendor name and county, number of individuals served, total patient visits, payment for bills submitted, average cost for bills submitted, adjustments to payments, and total amounts paid.

(4) The Director periodically solicits comments from

a sampling of individuals who access the information through the program on how to best improve the utility of the program.

(b) Use of contractor. For purposes of implementing the program under subsection (a) of this Section and ensuring the information made available through the program is periodically updated, the Director may select and enter into a contract with a public or private entity meeting the criteria and qualifications the Director determines appropriate.
(c) Annual Reports. Not later than 12 months after the effective date of this amendatory Act of the 96th General Assembly and annually thereafter, the Director shall submit to the General Assembly a report on the status of the program authorized under subsection (a). The report shall include details including, but not limited to, the estimated or actual costs of developing and maintaining the reporting system, the actual or potential benefit or adverse consequences associated with the system, and, if applicable, the extent to which information made available through the program is accessed and the extent to which comments received under paragraph (4) of subsection (a) of this Section were used to improve the utility of the program.
(Source: P.A. 96-941, eff. 6-25-10.)

(305 ILCS 5/5-2.03)
Sec. 5-2.03. Presumptive eligibility. Beginning on the effective date of this amendatory Act of the 96th General Assembly and except where federal law requires presumptive eligibility, no adult may be presumed eligible for medical assistance under this Code and the Department may not cover any service rendered to an adult unless the adult has completed an application for benefits, all required verifications have been received, and the Department or its designee has found the adult eligible for the date on which that service was provided. Nothing in this Section shall apply to pregnant women or to persons enrolled under the medical assistance program due to expansions approved by the federal government that are financed entirely by units of local government and federal matching funds.
(Source: P.A. 96-1501, eff. 1-25-11; 97-687, eff. 6-14-12.)

(305 ILCS 5/5-2.05)
Sec. 5-2.05. Children with disabilities.
(a) The Department of Healthcare and Family Services, in conjunction with the Department of Human Services, may offer, to children with developmental disabilities or children with severe mental illness or severe emotional disorders who otherwise would not qualify for medical assistance under this Article due to family income, home-based and community-based services instead of institutional placement, as allowed under paragraph 7 of Section 5-2.
(b) The Department of Healthcare and Family Services, in conjunction with the Department of Human Services and the Division of Specialized Care for Children, University of Illinois-Chicago, shall submit a bi-annual report to the Governor and the General Assembly no later than January 1 of every even-numbered year, beginning in 2008, regarding the status of existing services offered under paragraph 7 of Section 5-2. This report shall include, but not be limited to, the following information:
(1) The number of persons who currently receive these

services.

(2) The nature, scope, and cost of services.
(3) The comparative cost of providing those services

in a hospital, skilled nursing facility, or intermediate care facility.

(4) The funding sources for the provision of

services, including federal financial participation.

(5) The qualifications, skills, and availability of

caregivers for children receiving services.

(6) The number of children who have aged out of the

services offered under paragraph 7 of Section 5-2 during the 2 years immediately preceding the report.

(Source: P.A. 95-331, eff. 8-21-07; 95-622, eff. 9-17-07.)

(305 ILCS 5/5-2.07)
Sec. 5-2.07. Use of Medicaid spend-down. No later than July 1, 2007, subject to federal approval of a State Medicaid Plan amendment, which shall be sought by the Department of Healthcare and Family Services or its successor agency, persons described in item 2(a) of Section 5-2, who fail to qualify for basic maintenance under Article III of this Code on the basis of need because of excess income or assets, or both, may establish eligibility for medical assistance by paying the amount of their monthly spend-down under this Article (as described in 42 CFR 435.831) to the Department of Healthcare and Family Services or its successor agency or by having a third party pay that amount to the Department on their behalf.
(Source: P.A. 94-847, eff. 1-1-07.)

(305 ILCS 5/5-2.08)
Sec. 5-2.08. Spousal caregiver demonstration.
(a) The Department of Human Services, in consultation with the Department of Healthcare and Family Services, shall develop a demonstration project within the Home Services Program under which a spouse may be reimbursed for providing care to his or her spouse, who is eligible for services through the Home Services Program and who meets the criteria for this demonstration project. The demonstration project shall operate in selected counties and be limited to serving no more than 100 unduplicated persons in a State fiscal year.
The components of the demonstration project shall include the following:
(1) Authorization for a spouse to be reimbursed for

care provided to his or her otherwise eligible spouse through the Home Services Program.

(2) The development of specific criteria for the

provision of services under the demonstration project. Criteria applicable to a spousal caregiver shall include, but need not be limited to, (i) a limitation on the total hours of a spousal caregiver's outside employment plus hours of providing care to his or her eligible spouse to ensure that the complete plan of care is delivered to the eligible spouse and (ii) limitations on a spousal caregiver's participation in the demonstration project if the caregiver has a known history of spousal abuse, neglect, or exploitation.

(3) The determination of the personal care or similar

services for which payment may be made. Spousal caregivers shall be paid at the Personal Assistant level of care and pay rate. In those instances in which the eligible spouse requires specialized services (for example, services provided by a certified nursing assistant (CNA), licensed practical nurse (LPN), or registered nurse (RN)) and the spousal caregiver has the corresponding certification or licensure, the spousal caregiver shall be paid the higher rate for the specialized services only. The specialized services the eligible spouse is authorized to receive shall be defined and approved in the services plan.

(4) The method for determining that the amount of

personal care or similar services provided by the spouse is "extraordinary care" that exceeds the ordinary care that would be provided to a spouse without a disability.

(5) Limitations on the number of hours of personal

services that will be reimbursed.

(6) Utilization of the Determination of Need

evaluation and other comprehensive assessment tools as criteria for determining eligibility and developing service plans under the demonstration project.

(7) Determination of how or whether the provision of

personal care by the spouse is in the best interest of his or her spouse, who is an eligible participant in the demonstration project.

(8) Use of procedures that ensure that payments are

made for services rendered.

(9) Assurances that all other criteria of the

demonstration project are met.

(10) Measurement of participant experiences.
(11) Monthly in-home monitoring of the health and

safety of the eligible spouse.

(12) Documentation of the marital relationship for

participation in the demonstration project.

(13) Assurances that the eligible spouse is capable

of communicating his or her needs.

(14) Enrollment of an alternative care provider to

ensure that there is no disruption of care to the eligible spouse.

(15) Assurances that the spousal caregiver is

emotionally, physically, and cognitively able to provide the necessary care to the eligible spouse.

(b) By July 1, 2009, the Department of Human Services, in consultation with the Department of Healthcare and Family Services, shall begin development of the demonstration project. The Department of Human Services shall provide an interim report on or before March 1, 2010 to the Governor and the General Assembly that includes the progress on the development of the demonstration project and implementation timelines of the demonstration project and the criteria for the demonstration project.
(c) The Department of Human Services shall report findings and recommendations by March 1, 2011 to the Governor and the General Assembly. The report shall include an explanation of the manner in which each demonstration project component listed in paragraphs (1) through (10) of subsection (a) is addressed. In addition, the report shall include (i) the estimated number of clients statewide who could utilize services and (ii) an analysis of the fiscal impact per client on the Department's new and existing costs under the Home Services Program.
(Source: P.A. 96-351, eff. 8-13-09.)

(305 ILCS 5/5-2.1) (from Ch. 23, par. 5-2.1)
Sec. 5-2.1. Property transfers.
(a) To the extent required under federal law, a person shall not make or have made a voluntary or involuntary assignment or transfer of any legal or equitable interests in real property or in personal property, whether vested, contingent or inchoate, for less than fair market value. A person's interest in real or personal property includes all income and assets to which the person is entitled or to which the person would be entitled if the person had not taken action to avoid receiving the interest.
(b) (Blank).
(c) (Blank).
(d) (Blank).
(e) (Blank).
(Source: P.A. 92-84, eff. 7-1-02.)

(305 ILCS 5/5-2.1a)
Sec. 5-2.1a. Treatment of trust amounts. To the extent required by federal law, the Department of Healthcare and Family Services shall provide by rule for the consideration of trusts and similar legal instruments or devices established by a person in the Illinois Department's determination of the person's eligibility for and the amount of assistance provided under this Article.
(Source: P.A. 98-651, eff. 6-16-14.)

(305 ILCS 5/5-2.1d)
Sec. 5-2.1d. Retroactive eligibility. An applicant for medical assistance may be eligible for up to 3 months prior to the date of application if the person would have been eligible for medical assistance at the time he or she received the services if he or she had applied, regardless of whether the individual is alive when the application for medical assistance is made. In determining financial eligibility for medical assistance for retroactive months, the Department shall consider the amount of income and resources and exemptions available to a person as of the first day of each of the backdated months for which eligibility is sought.
(Source: P.A. 97-689, eff. 6-14-12.)

(305 ILCS 5/5-2.2) (from Ch. 23, par. 5-2.2)
Sec. 5-2.2. Cooperation in establishing support obligation. A parent or other person having custody of the child or a spouse who fails or refuses to comply with the requirements of Title XIX of the federal Social Security Act, and the regulations duly promulgated thereunder, regarding establishment and enforcement of the child or spousal support obligation shall be ineligible for medical assistance and shall remain ineligible for medical assistance for as long as the failure or refusal persists.
In addition to any other definition of failure or refusal to comply with the requirements of Title XIX of the federal Social Security Act, in the case of failure to attend court hearings, the parent or other person can show cooperation by attending a court hearing or, if a court hearing cannot be scheduled within 30 days following the court hearing that was missed, by signing a statement that the parent or other person is now willing to cooperate in the child support enforcement process and will appear at any later scheduled court date. The parent or other person can show cooperation by signing such a statement only once. If failure to attend the court hearing or other failure to cooperate results in the case being dismissed, such a statement may be signed after 2 months.
No denial or termination of medical assistance pursuant to this Section shall commence during pregnancy of the parent or other person having custody of the child or for 30 days after the termination of such pregnancy. The termination of medical assistance may commence thereafter if the Illinois Department determines that the failure or refusal to comply with this Section persists. Postponement of denial or termination of medical assistance during pregnancy under this paragraph shall be effective only to the extent it does not conflict with federal law or regulation.
(Source: P.A. 85-1155.)

(305 ILCS 5/5-2.3)
Sec. 5-2.3. Notice of rights concerning institutionalization. The Illinois Department shall prepare a notice to be given to every applicant for and recipient of medical assistance under this Article when the applicant or recipient, or the spouse of the applicant or recipient, or a person for whom the applicant or recipient is the primary caretaker, becomes an institutionalized person. The notice shall fully and completely inform the institutionalized person (and that person's spouse or primary caretaker, if applicable) of each individual's rights and obligations under this Code with respect to that institutionalization.
(Source: P.A. 88-162.)

(305 ILCS 5/5-2.4)
Sec. 5-2.4. (Repealed).
(Source: P.A. 95-248, eff. 8-17-07. Repealed by P.A. 97-48, eff. 6-28-11.)

(305 ILCS 5/5-3) (from Ch. 23, par. 5-3)
Sec. 5-3. Residence.) Any person who has established his residence in this State and lives therein, including any person who is a migrant worker, may qualify for medical assistance. A person who, while temporarily in this State, suffers injury or illness endangering his life and health and necessitating emergency care, may also qualify.
Temporary absence from the State shall not disqualify a person from maintaining his eligibility under this Article.
As used in this Section, "migrant worker" means any person residing temporarily and employed in Illinois who moves seasonally from one place to another for the purpose of employment in agricultural activities, including the planting, raising or harvesting of any agricultural or horticultural commodities and the handling, packing or processing of such commodities on the farm where produced or at the point of first processing, in animal husbandry, or in other activities connected with the care of animals. Dependents of such person shall be considered eligible if they are living with the person during his or her temporary residence and employment in Illinois.
In order to be eligible for medical assistance under this section, each migrant worker shall show proof of citizenship or legal alien status.
(Source: P.A. 81-746.)

(305 ILCS 5/5-4) (from Ch. 23, par. 5-4)
Sec. 5-4. Amount and nature of medical assistance.
(a) The amount and nature of medical assistance shall be determined in accordance with the standards, rules, and regulations of the Department of Healthcare and Family Services, with due regard to the requirements and conditions in each case, including contributions available from legally responsible relatives. However, the amount and nature of such medical assistance shall not be affected by the payment of any grant under the Senior Citizens and Persons with Disabilities Property Tax Relief Act or any distributions or items of income described under subparagraph (X) of paragraph (2) of subsection (a) of Section 203 of the Illinois Income Tax Act. The amount and nature of medical assistance shall not be affected by the receipt of donations or benefits from fundraisers in cases of serious illness, as long as neither the person nor members of the person's family have actual control over the donations or benefits or the disbursement of the donations or benefits.
In determining the income and resources available to the institutionalized spouse and to the community spouse, the Department of Healthcare and Family Services shall follow the procedures established by federal law. If an institutionalized spouse or community spouse refuses to comply with the requirements of Title XIX of the federal Social Security Act and the regulations duly promulgated thereunder by failing to provide the total value of assets, including income and resources, to the extent either the institutionalized spouse or community spouse has an ownership interest in them pursuant to 42 U.S.C. 1396r-5, such refusal may result in the institutionalized spouse being denied eligibility and continuing to remain ineligible for the medical assistance program based on failure to cooperate.
Subject to federal approval, the community spouse resource allowance shall be established and maintained at the higher of $109,560 or the minimum level permitted pursuant to Section 1924(f)(2) of the Social Security Act, as now or hereafter amended, or an amount set after a fair hearing, whichever is greater. The monthly maintenance allowance for the community spouse shall be established and maintained at the higher of $2,739 per month or the minimum level permitted pursuant to Section 1924(d)(3) of the Social Security Act, as now or hereafter amended, or an amount set after a fair hearing, whichever is greater. Subject to the approval of the Secretary of the United States Department of Health and Human Services, the provisions of this Section shall be extended to persons who but for the provision of home or community-based services under Section 4.02 of the Illinois Act on the Aging, would require the level of care provided in an institution, as is provided for in federal law.
(b) Spousal support for institutionalized spouses receiving medical assistance.
(i) The Department may seek support for an

institutionalized spouse, who has assigned his or her right of support from his or her spouse to the State, from the resources and income available to the community spouse.

(ii) The Department may bring an action in the

circuit court to establish support orders or itself establish administrative support orders by any means and procedures authorized in this Code, as applicable, except that the standard and regulations for determining ability to support in Section 10-3 shall not limit the amount of support that may be ordered.

(iii) Proceedings may be initiated to obtain support,

or for the recovery of aid granted during the period such support was not provided, or both, for the obtainment of support and the recovery of the aid provided. Proceedings for the recovery of aid may be taken separately or they may be consolidated with actions to obtain support. Such proceedings may be brought in the name of the person or persons requiring support or may be brought in the name of the Department, as the case requires.

(iv) The orders for the payment of moneys for the

support of the person shall be just and equitable and may direct payment thereof for such period or periods of time as the circumstances require, including support for a period before the date the order for support is entered. In no event shall the orders reduce the community spouse resource allowance below the level established in subsection (a) of this Section or an amount set after a fair hearing, whichever is greater, or reduce the monthly maintenance allowance for the community spouse below the level permitted pursuant to subsection (a) of this Section.

(Source: P.A. 98-104, eff. 7-22-13; 99-143, eff. 7-27-15.)

(305 ILCS 5/5-4.1) (from Ch. 23, par. 5-4.1)
Sec. 5-4.1. Co-payments. The Department may by rule provide that recipients under any Article of this Code shall pay a fee as a co-payment for services. Co-payments shall be maximized to the extent permitted by federal law, except that the Department shall impose a co-pay of $2 on generic drugs. Provided, however, that any such rule must provide that no co-payment requirement can exist for renal dialysis, radiation therapy, cancer chemotherapy, or insulin, and other products necessary on a recurring basis, the absence of which would be life threatening, or where co-payment expenditures for required services and/or medications for chronic diseases that the Illinois Department shall by rule designate shall cause an extensive financial burden on the recipient, and provided no co-payment shall exist for emergency room encounters which are for medical emergencies. The Department shall seek approval of a State plan amendment that allows pharmacies to refuse to dispense drugs in circumstances where the recipient does not pay the required co-payment. Co-payments may not exceed $10 for emergency room use for a non-emergency situation as defined by the Department by rule and subject to federal approval.
(Source: P.A. 96-1501, eff. 1-25-11; 97-74, eff. 6-30-11; 97-689, eff. 6-14-12.)

(305 ILCS 5/5-4.2) (from Ch. 23, par. 5-4.2)
Sec. 5-4.2. Ambulance services payments.
(a) For ambulance services provided to a recipient of aid under this Article on or after January 1, 1993, the Illinois Department shall reimburse ambulance service providers at rates calculated in accordance with this Section. It is the intent of the General Assembly to provide adequate reimbursement for ambulance services so as to ensure adequate access to services for recipients of aid under this Article and to provide appropriate incentives to ambulance service providers to provide services in an efficient and cost-effective manner. Thus, it is the intent of the General Assembly that the Illinois Department implement a reimbursement system for ambulance services that, to the extent practicable and subject to the availability of funds appropriated by the General Assembly for this purpose, is consistent with the payment principles of Medicare. To ensure uniformity between the payment principles of Medicare and Medicaid, the Illinois Department shall follow, to the extent necessary and practicable and subject to the availability of funds appropriated by the General Assembly for this purpose, the statutes, laws, regulations, policies, procedures, principles, definitions, guidelines, and manuals used to determine the amounts paid to ambulance service providers under Title XVIII of the Social Security Act (Medicare).
(b) For ambulance services provided to a recipient of aid under this Article on or after January 1, 1996, the Illinois Department shall reimburse ambulance service providers based upon the actual distance traveled if a natural disaster, weather conditions, road repairs, or traffic congestion necessitates the use of a route other than the most direct route.
(c) For purposes of this Section, "ambulance services" includes medical transportation services provided by means of an ambulance, medi-car, service car, or taxi.
(c-1) For purposes of this Section, "ground ambulance service" means medical transportation services that are described as ground ambulance services by the Centers for Medicare and Medicaid Services and provided in a vehicle that is licensed as an ambulance by the Illinois Department of Public Health pursuant to the Emergency Medical Services (EMS) Systems Act.
(c-2) For purposes of this Section, "ground ambulance service provider" means a vehicle service provider as described in the Emergency Medical Services (EMS) Systems Act that operates licensed ambulances for the purpose of providing emergency ambulance services, or non-emergency ambulance services, or both. For purposes of this Section, this includes both ambulance providers and ambulance suppliers as described by the Centers for Medicare and Medicaid Services.
(d) This Section does not prohibit separate billing by ambulance service providers for oxygen furnished while providing advanced life support services.
(e) Beginning with services rendered on or after July 1, 2008, all providers of non-emergency medi-car and service car transportation must certify that the driver and employee attendant, as applicable, have completed a safety program approved by the Department to protect both the patient and the driver, prior to transporting a patient. The provider must maintain this certification in its records. The provider shall produce such documentation upon demand by the Department or its representative. Failure to produce documentation of such training shall result in recovery of any payments made by the Department for services rendered by a non-certified driver or employee attendant. Medi-car and service car providers must maintain legible documentation in their records of the driver and, as applicable, employee attendant that actually transported the patient. Providers must recertify all drivers and employee attendants every 3 years.
Notwithstanding the requirements above, any public transportation provider of medi-car and service car transportation that receives federal funding under 49 U.S.C. 5307 and 5311 need not certify its drivers and employee attendants under this Section, since safety training is already federally mandated.
(f) With respect to any policy or program administered by the Department or its agent regarding approval of non-emergency medical transportation by ground ambulance service providers, including, but not limited to, the Non-Emergency Transportation Services Prior Approval Program (NETSPAP), the Department shall establish by rule a process by which ground ambulance service providers of non-emergency medical transportation may appeal any decision by the Department or its agent for which no denial was received prior to the time of transport that either (i) denies a request for approval for payment of non-emergency transportation by means of ground ambulance service or (ii) grants a request for approval of non-emergency transportation by means of ground ambulance service at a level of service that entitles the ground ambulance service provider to a lower level of compensation from the Department than the ground ambulance service provider would have received as compensation for the level of service requested. The rule shall be filed by December 15, 2012 and shall provide that, for any decision rendered by the Department or its agent on or after the date the rule takes effect, the ground ambulance service provider shall have 60 days from the date the decision is received to file an appeal. The rule established by the Department shall be, insofar as is practical, consistent with the Illinois Administrative Procedure Act. The Director's decision on an appeal under this Section shall be a final administrative decision subject to review under the Administrative Review Law.
(f-5) Beginning 90 days after July 20, 2012 (the effective date of Public Act 97-842), (i) no denial of a request for approval for payment of non-emergency transportation by means of ground ambulance service, and (ii) no approval of non-emergency transportation by means of ground ambulance service at a level of service that entitles the ground ambulance service provider to a lower level of compensation from the Department than would have been received at the level of service submitted by the ground ambulance service provider, may be issued by the Department or its agent unless the Department has submitted the criteria for determining the appropriateness of the transport for first notice publication in the Illinois Register pursuant to Section 5-40 of the Illinois Administrative Procedure Act.
(g) Whenever a patient covered by a medical assistance program under this Code or by another medical program administered by the Department is being discharged from a facility, a physician discharge order as described in this Section shall be required for each patient whose discharge requires medically supervised ground ambulance services. Facilities shall develop procedures for a physician with medical staff privileges to provide a written and signed physician discharge order. The physician discharge order shall specify the level of ground ambulance services needed and complete a medical certification establishing the criteria for approval of non-emergency ambulance transportation, as published by the Department of Healthcare and Family Services, that is met by the patient. This order and the medical certification shall be completed prior to ordering an ambulance service and prior to patient discharge.
Pursuant to subsection (E) of Section 12-4.25 of this Code, the Department is entitled to recover overpayments paid to a provider or vendor, including, but not limited to, from the discharging physician, the discharging facility, and the ground ambulance service provider, in instances where a non-emergency ground ambulance service is rendered as the result of improper or false certification.
(h) On and after July 1, 2012, the Department shall reduce any rate of reimbursement for services or other payments or alter any methodologies authorized by this Code to reduce any rate of reimbursement for services or other payments in accordance with Section 5-5e.
(Source: P.A. 97-584, eff. 8-26-11; 97-689, eff. 6-14-12; 97-842, eff. 7-20-12; 98-463, eff. 8-16-13.)

(305 ILCS 5/5-4.20)
Sec. 5-4.20. (Repealed).
(Source: P.A. 88-380. Repealed by P.A. 96-1530, eff. 2-16-11.)

(305 ILCS 5/5-4.21)
Sec. 5-4.21. (Repealed).
(Source: P.A. 90-372, eff. 7-1-98. Repealed by P.A. 96-1530, eff. 2-16-11.)

(305 ILCS 5/5-4.22)
Sec. 5-4.22. (Repealed).
(Source: P.A. 87-861. Repealed by P.A. 96-1530, eff. 2-16-11.)

(305 ILCS 5/5-4.23)
Sec. 5-4.23. (Repealed).
(Source: P.A. 87-13. Repealed by P.A. 96-1530, eff. 2-16-11.)

(305 ILCS 5/5-4.24)
Sec. 5-4.24. (Repealed).
(Source: P.A. 87-13. Repealed by P.A. 96-1530, eff. 2-16-11.)

(305 ILCS 5/5-4.25)
Sec. 5-4.25. (Repealed).
(Source: P.A. 87-13. Repealed by P.A. 96-1530, eff. 2-16-11.)

(305 ILCS 5/5-4.26)
Sec. 5-4.26. (Repealed).
(Source: P.A. 87-13. Repealed by P.A. 96-1530, eff. 2-16-11.)

(305 ILCS 5/5-4.27)
Sec. 5-4.27. (Repealed).
(Source: P.A. 87-13. Repealed by P.A. 96-1530, eff. 2-16-11.)

(305 ILCS 5/5-4.28)
Sec. 5-4.28. (Repealed).
(Source: P.A. 87-13. Repealed by P.A. 96-1530, eff. 2-16-11.)

(305 ILCS 5/5-4.29)
Sec. 5-4.29. (Repealed).
(Source: P.A. 87-861. Repealed by P.A. 96-1530, eff. 2-16-11.)

(305 ILCS 5/5-4.30)
Sec. 5-4.30. (Repealed).
(Source: P.A. 88-380. Repealed by P.A. 96-1530, eff. 2-16-11.)

(305 ILCS 5/5-4.31)
Sec. 5-4.31. (Repealed).
(Source: P.A. 90-372, eff. 7-1-98. Repealed by P.A. 96-1530, eff. 2-16-11.)

(305 ILCS 5/5-4.32)
Sec. 5-4.32. (Repealed).
(Source: P.A. 87-861. Repealed by P.A. 96-1530, eff. 2-16-11.)

(305 ILCS 5/5-4.33)
Sec. 5-4.33. (Repealed).
(Source: P.A. 87-13. Repealed by P.A. 96-1530, eff. 2-16-11.)

(305 ILCS 5/5-4.34)
Sec. 5-4.34. (Repealed).
(Source: P.A. 87-13. Repealed by P.A. 96-1530, eff. 2-16-11.)

(305 ILCS 5/5-4.35)
Sec. 5-4.35. (Repealed).
(Source: P.A. 87-13. Repealed by P.A. 96-1530, eff. 2-16-11.)

(305 ILCS 5/5-4.36)
Sec. 5-4.36. (Repealed).
(Source: P.A. 87-13. Repealed by P.A. 96-1530, eff. 2-16-11.)

(305 ILCS 5/5-4.37)
Sec. 5-4.37. (Repealed).
(Source: P.A. 87-13. Repealed by P.A. 96-1530, eff. 2-16-11.)

(305 ILCS 5/5-4.38)
Sec. 5-4.38. (Repealed).
(Source: P.A. 87-13. Repealed by P.A. 96-1530, eff. 2-16-11.)

(305 ILCS 5/5-4.39)
Sec. 5-4.39. (Repealed).
(Source: P.A. 87-861. Repealed by P.A. 96-1530, eff. 2-16-11.)

(305 ILCS 5/5-5) (from Ch. 23, par. 5-5)
(Text of Section from P.A. 100-201)
Sec. 5-5. Medical services. The Illinois Department, by rule, shall determine the quantity and quality of and the rate of reimbursement for the medical assistance for which payment will be authorized, and the medical services to be provided, which may include all or part of the following: (1) inpatient hospital services; (2) outpatient hospital services; (3) other laboratory and X-ray services; (4) skilled nursing home services; (5) physicians' services whether furnished in the office, the patient's home, a hospital, a skilled nursing home, or elsewhere; (6) medical care, or any other type of remedial care furnished by licensed practitioners; (7) home health care services; (8) private duty nursing service; (9) clinic services; (10) dental services, including prevention and treatment of periodontal disease and dental caries disease for pregnant women, provided by an individual licensed to practice dentistry or dental surgery; for purposes of this item (10), "dental services" means diagnostic, preventive, or corrective procedures provided by or under the supervision of a dentist in the practice of his or her profession; (11) physical therapy and related services; (12) prescribed drugs, dentures, and prosthetic devices; and eyeglasses prescribed by a physician skilled in the diseases of the eye, or by an optometrist, whichever the person may select; (13) other diagnostic, screening, preventive, and rehabilitative services, including to ensure that the individual's need for intervention or treatment of mental disorders or substance use disorders or co-occurring mental health and substance use disorders is determined using a uniform screening, assessment, and evaluation process inclusive of criteria, for children and adults; for purposes of this item (13), a uniform screening, assessment, and evaluation process refers to a process that includes an appropriate evaluation and, as warranted, a referral; "uniform" does not mean the use of a singular instrument, tool, or process that all must utilize; (14) transportation and such other expenses as may be necessary; (15) medical treatment of sexual assault survivors, as defined in Section 1a of the Sexual Assault Survivors Emergency Treatment Act, for injuries sustained as a result of the sexual assault, including examinations and laboratory tests to discover evidence which may be used in criminal proceedings arising from the sexual assault; (16) the diagnosis and treatment of sickle cell anemia; and (17) any other medical care, and any other type of remedial care recognized under the laws of this State, but not including abortions, or induced miscarriages or premature births, unless, in the opinion of a physician, such procedures are necessary for the preservation of the life of the woman seeking such treatment, or except an induced premature birth intended to produce a live viable child and such procedure is necessary for the health of the mother or her unborn child. The Illinois Department, by rule, shall prohibit any physician from providing medical assistance to anyone eligible therefor under this Code where such physician has been found guilty of performing an abortion procedure in a wilful and wanton manner upon a woman who was not pregnant at the time such abortion procedure was performed. The term "any other type of remedial care" shall include nursing care and nursing home service for persons who rely on treatment by spiritual means alone through prayer for healing.
Notwithstanding any other provision of this Section, a comprehensive tobacco use cessation program that includes purchasing prescription drugs or prescription medical devices approved by the Food and Drug Administration shall be covered under the medical assistance program under this Article for persons who are otherwise eligible for assistance under this Article.
Notwithstanding any other provision of this Code, the Illinois Department may not require, as a condition of payment for any laboratory test authorized under this Article, that a physician's handwritten signature appear on the laboratory test order form. The Illinois Department may, however, impose other appropriate requirements regarding laboratory test order documentation.
Upon receipt of federal approval of an amendment to the Illinois Title XIX State Plan for this purpose, the Department shall authorize the Chicago Public Schools (CPS) to procure a vendor or vendors to manufacture eyeglasses for individuals enrolled in a school within the CPS system. CPS shall ensure that its vendor or vendors are enrolled as providers in the medical assistance program and in any capitated Medicaid managed care entity (MCE) serving individuals enrolled in a school within the CPS system. Under any contract procured under this provision, the vendor or vendors must serve only individuals enrolled in a school within the CPS system. Claims for services provided by CPS's vendor or vendors to recipients of benefits in the medical assistance program under this Code, the Children's Health Insurance Program, or the Covering ALL KIDS Health Insurance Program shall be submitted to the Department or the MCE in which the individual is enrolled for payment and shall be reimbursed at the Department's or the MCE's established rates or rate methodologies for eyeglasses.
On and after July 1, 2012, the Department of Healthcare and Family Services may provide the following services to persons eligible for assistance under this Article who are participating in education, training or employment programs operated by the Department of Human Services as successor to the Department of Public Aid:
(1) dental services provided by or under the

supervision of a dentist; and

(2) eyeglasses prescribed by a physician skilled in

the diseases of the eye, or by an optometrist, whichever the person may select.

Notwithstanding any other provision of this Code and subject to federal approval, the Department may adopt rules to allow a dentist who is volunteering his or her service at no cost to render dental services through an enrolled not-for-profit health clinic without the dentist personally enrolling as a participating provider in the medical assistance program. A not-for-profit health clinic shall include a public health clinic or Federally Qualified Health Center or other enrolled provider, as determined by the Department, through which dental services covered under this Section are performed. The Department shall establish a process for payment of claims for reimbursement for covered dental services rendered under this provision.
The Illinois Department, by rule, may distinguish and classify the medical services to be provided only in accordance with the classes of persons designated in Section 5-2.
The Department of Healthcare and Family Services must provide coverage and reimbursement for amino acid-based elemental formulas, regardless of delivery method, for the diagnosis and treatment of (i) eosinophilic disorders and (ii) short bowel syndrome when the prescribing physician has issued a written order stating that the amino acid-based elemental formula is medically necessary.
The Illinois Department shall authorize the provision of, and shall authorize payment for, screening by low-dose mammography for the presence of occult breast cancer for women 35 years of age or older who are eligible for medical assistance under this Article, as follows:
(A) A baseline mammogram for women 35 to 39 years of

age.

(B) An annual mammogram for women 40 years of age or

older.

(C) A mammogram at the age and intervals considered

medically necessary by the woman's health care provider for women under 40 years of age and having a family history of breast cancer, prior personal history of breast cancer, positive genetic testing, or other risk factors.

(D) A comprehensive ultrasound screening of an entire

breast or breasts if a mammogram demonstrates heterogeneous or dense breast tissue, when medically necessary as determined by a physician licensed to practice medicine in all of its branches.

(E) A screening MRI when medically necessary, as

determined by a physician licensed to practice medicine in all of its branches.

All screenings shall include a physical breast exam, instruction on self-examination and information regarding the frequency of self-examination and its value as a preventative tool. For purposes of this Section, "low-dose mammography" means the x-ray examination of the breast using equipment dedicated specifically for mammography, including the x-ray tube, filter, compression device, and image receptor, with an average radiation exposure delivery of less than one rad per breast for 2 views of an average size breast. The term also includes digital mammography and includes breast tomosynthesis. As used in this Section, the term "breast tomosynthesis" means a radiologic procedure that involves the acquisition of projection images over the stationary breast to produce cross-sectional digital three-dimensional images of the breast. If, at any time, the Secretary of the United States Department of Health and Human Services, or its successor agency, promulgates rules or regulations to be published in the Federal Register or publishes a comment in the Federal Register or issues an opinion, guidance, or other action that would require the State, pursuant to any provision of the Patient Protection and Affordable Care Act (Public Law 111-148), including, but not limited to, 42 U.S.C. 18031(d)(3)(B) or any successor provision, to defray the cost of any coverage for breast tomosynthesis outlined in this paragraph, then the requirement that an insurer cover breast tomosynthesis is inoperative other than any such coverage authorized under Section 1902 of the Social Security Act, 42 U.S.C. 1396a, and the State shall not assume any obligation for the cost of coverage for breast tomosynthesis set forth in this paragraph.
On and after January 1, 2016, the Department shall ensure that all networks of care for adult clients of the Department include access to at least one breast imaging Center of Imaging Excellence as certified by the American College of Radiology.
On and after January 1, 2012, providers participating in a quality improvement program approved by the Department shall be reimbursed for screening and diagnostic mammography at the same rate as the Medicare program's rates, including the increased reimbursement for digital mammography.
The Department shall convene an expert panel including representatives of hospitals, free-standing mammography facilities, and doctors, including radiologists, to establish quality standards for mammography.
On and after January 1, 2017, providers participating in a breast cancer treatment quality improvement program approved by the Department shall be reimbursed for breast cancer treatment at a rate that is no lower than 95% of the Medicare program's rates for the data elements included in the breast cancer treatment quality program.
The Department shall convene an expert panel, including representatives of hospitals, free standing breast cancer treatment centers, breast cancer quality organizations, and doctors, including breast surgeons, reconstructive breast surgeons, oncologists, and primary care providers to establish quality standards for breast cancer treatment.
Subject to federal approval, the Department shall establish a rate methodology for mammography at federally qualified health centers and other encounter-rate clinics. These clinics or centers may also collaborate with other hospital-based mammography facilities. By January 1, 2016, the Department shall report to the General Assembly on the status of the provision set forth in this paragraph.
The Department shall establish a methodology to remind women who are age-appropriate for screening mammography, but who have not received a mammogram within the previous 18 months, of the importance and benefit of screening mammography. The Department shall work with experts in breast cancer outreach and patient navigation to optimize these reminders and shall establish a methodology for evaluating their effectiveness and modifying the methodology based on the evaluation.
The Department shall establish a performance goal for primary care providers with respect to their female patients over age 40 receiving an annual mammogram. This performance goal shall be used to provide additional reimbursement in the form of a quality performance bonus to primary care providers who meet that goal.
The Department shall devise a means of case-managing or patient navigation for beneficiaries diagnosed with breast cancer. This program shall initially operate as a pilot program in areas of the State with the highest incidence of mortality related to breast cancer. At least one pilot program site shall be in the metropolitan Chicago area and at least one site shall be outside the metropolitan Chicago area. On or after July 1, 2016, the pilot program shall be expanded to include one site in western Illinois, one site in southern Illinois, one site in central Illinois, and 4 sites within metropolitan Chicago. An evaluation of the pilot program shall be carried out measuring health outcomes and cost of care for those served by the pilot program compared to similarly situated patients who are not served by the pilot program.
The Department shall require all networks of care to develop a means either internally or by contract with experts in navigation and community outreach to navigate cancer patients to comprehensive care in a timely fashion. The Department shall require all networks of care to include access for patients diagnosed with cancer to at least one academic commission on cancer-accredited cancer program as an in-network covered benefit.
Any medical or health care provider shall immediately recommend, to any pregnant woman who is being provided prenatal services and is suspected of drug abuse or is addicted as defined in the Alcoholism and Other Drug Abuse and Dependency Act, referral to a local substance abuse treatment provider licensed by the Department of Human Services or to a licensed hospital which provides substance abuse treatment services. The Department of Healthcare and Family Services shall assure coverage for the cost of treatment of the drug abuse or addiction for pregnant recipients in accordance with the Illinois Medicaid Program in conjunction with the Department of Human Services.
All medical providers providing medical assistance to pregnant women under this Code shall receive information from the Department on the availability of services under the Drug Free Families with a Future or any comparable program providing case management services for addicted women, including information on appropriate referrals for other social services that may be needed by addicted women in addition to treatment for addiction.
The Illinois Department, in cooperation with the Departments of Human Services (as successor to the Department of Alcoholism and Substance Abuse) and Public Health, through a public awareness campaign, may provide information concerning treatment for alcoholism and drug abuse and addiction, prenatal health care, and other pertinent programs directed at reducing the number of drug-affected infants born to recipients of medical assistance.
Neither the Department of Healthcare and Family Services nor the Department of Human Services shall sanction the recipient solely on the basis of her substance abuse.
The Illinois Department shall establish such regulations governing the dispensing of health services under this Article as it shall deem appropriate. The Department should seek the advice of formal professional advisory committees appointed by the Director of the Illinois Department for the purpose of providing regular advice on policy and administrative matters, information dissemination and educational activities for medical and health care providers, and consistency in procedures to the Illinois Department.
The Illinois Department may develop and contract with Partnerships of medical providers to arrange medical services for persons eligible under Section 5-2 of this Code. Implementation of this Section may be by demonstration projects in certain geographic areas. The Partnership shall be represented by a sponsor organization. The Department, by rule, shall develop qualifications for sponsors of Partnerships. Nothing in this Section shall be construed to require that the sponsor organization be a medical organization.
The sponsor must negotiate formal written contracts with medical providers for physician services, inpatient and outpatient hospital care, home health services, treatment for alcoholism and substance abuse, and other services determined necessary by the Illinois Department by rule for delivery by Partnerships. Physician services must include prenatal and obstetrical care. The Illinois Department shall reimburse medical services delivered by Partnership providers to clients in target areas according to provisions of this Article and the Illinois Health Finance Reform Act, except that:
(1) Physicians participating in a Partnership and

providing certain services, which shall be determined by the Illinois Department, to persons in areas covered by the Partnership may receive an additional surcharge for such services.

(2) The Department may elect to consider and

negotiate financial incentives to encourage the development of Partnerships and the efficient delivery of medical care.

(3) Persons receiving medical services through

Partnerships may receive medical and case management services above the level usually offered through the medical assistance program.

Medical providers shall be required to meet certain qualifications to participate in Partnerships to ensure the delivery of high quality medical services. These qualifications shall be determined by rule of the Illinois Department and may be higher than qualifications for participation in the medical assistance program. Partnership sponsors may prescribe reasonable additional qualifications for participation by medical providers, only with the prior written approval of the Illinois Department.
Nothing in this Section shall limit the free choice of practitioners, hospitals, and other providers of medical services by clients. In order to ensure patient freedom of choice, the Illinois Department shall immediately promulgate all rules and take all other necessary actions so that provided services may be accessed from therapeutically certified optometrists to the full extent of the Illinois Optometric Practice Act of 1987 without discriminating between service providers.
The Department shall apply for a waiver from the United States Health Care Financing Administration to allow for the implementation of Partnerships under this Section.
The Illinois Department shall require health care providers to maintain records that document the medical care and services provided to recipients of Medical Assistance under this Article. Such records must be retained for a period of not less than 6 years from the date of service or as provided by applicable State law, whichever period is longer, except that if an audit is initiated within the required retention period then the records must be retained until the audit is completed and every exception is resolved. The Illinois Department shall require health care providers to make available, when authorized by the patient, in writing, the medical records in a timely fashion to other health care providers who are treating or serving persons eligible for Medical Assistance under this Article. All dispensers of medical services shall be required to maintain and retain business and professional records sufficient to fully and accurately document the nature, scope, details and receipt of the health care provided to persons eligible for medical assistance under this Code, in accordance with regulations promulgated by the Illinois Department. The rules and regulations shall require that proof of the receipt of prescription drugs, dentures, prosthetic devices and eyeglasses by eligible persons under this Section accompany each claim for reimbursement submitted by the dispenser of such medical services. No such claims for reimbursement shall be approved for payment by the Illinois Department without such proof of receipt, unless the Illinois Department shall have put into effect and shall be operating a system of post-payment audit and review which shall, on a sampling basis, be deemed adequate by the Illinois Department to assure that such drugs, dentures, prosthetic devices and eyeglasses for which payment is being made are actually being received by eligible recipients. Within 90 days after September 16, 1984 (the effective date of Public Act 83-1439), the Illinois Department shall establish a current list of acquisition costs for all prosthetic devices and any other items recognized as medical equipment and supplies reimbursable under this Article and shall update such list on a quarterly basis, except that the acquisition costs of all prescription drugs shall be updated no less frequently than every 30 days as required by Section 5-5.12.
The rules and regulations of the Illinois Department shall require that a written statement including the required opinion of a physician shall accompany any claim for reimbursement for abortions, or induced miscarriages or premature births. This statement shall indicate what procedures were used in providing such medical services.
Notwithstanding any other law to the contrary, the Illinois Department shall, within 365 days after July 22, 2013 (the effective date of Public Act 98-104), establish procedures to permit skilled care facilities licensed under the Nursing Home Care Act to submit monthly billing claims for reimbursement purposes. Following development of these procedures, the Department shall, by July 1, 2016, test the viability of the new system and implement any necessary operational or structural changes to its information technology platforms in order to allow for the direct acceptance and payment of nursing home claims.
Notwithstanding any other law to the contrary, the Illinois Department shall, within 365 days after August 15, 2014 (the effective date of Public Act 98-963), establish procedures to permit ID/DD facilities licensed under the ID/DD Community Care Act and MC/DD facilities licensed under the MC/DD Act to submit monthly billing claims for reimbursement purposes. Following development of these procedures, the Department shall have an additional 365 days to test the viability of the new system and to ensure that any necessary operational or structural changes to its information technology platforms are implemented.
The Illinois Department shall require all dispensers of medical services, other than an individual practitioner or group of practitioners, desiring to participate in the Medical Assistance program established under this Article to disclose all financial, beneficial, ownership, equity, surety or other interests in any and all firms, corporations, partnerships, associations, business enterprises, joint ventures, agencies, institutions or other legal entities providing any form of health care services in this State under this Article.
The Illinois Department may require that all dispensers of medical services desiring to participate in the medical assistance program established under this Article disclose, under such terms and conditions as the Illinois Department may by rule establish, all inquiries from clients and attorneys regarding medical bills paid by the Illinois Department, which inquiries could indicate potential existence of claims or liens for the Illinois Department.
Enrollment of a vendor shall be subject to a provisional period and shall be conditional for one year. During the period of conditional enrollment, the Department may terminate the vendor's eligibility to participate in, or may disenroll the vendor from, the medical assistance program without cause. Unless otherwise specified, such termination of eligibility or disenrollment is not subject to the Department's hearing process. However, a disenrolled vendor may reapply without penalty.
The Department has the discretion to limit the conditional enrollment period for vendors based upon category of risk of the vendor.
Prior to enrollment and during the conditional enrollment period in the medical assistance program, all vendors shall be subject to enhanced oversight, screening, and review based on the risk of fraud, waste, and abuse that is posed by the category of risk of the vendor. The Illinois Department shall establish the procedures for oversight, screening, and review, which may include, but need not be limited to: criminal and financial background checks; fingerprinting; license, certification, and authorization verifications; unscheduled or unannounced site visits; database checks; prepayment audit reviews; audits; payment caps; payment suspensions; and other screening as required by federal or State law.
The Department shall define or specify the following: (i) by provider notice, the "category of risk of the vendor" for each type of vendor, which shall take into account the level of screening applicable to a particular category of vendor under federal law and regulations; (ii) by rule or provider notice, the maximum length of the conditional enrollment period for each category of risk of the vendor; and (iii) by rule, the hearing rights, if any, afforded to a vendor in each category of risk of the vendor that is terminated or disenrolled during the conditional enrollment period.
To be eligible for payment consideration, a vendor's payment claim or bill, either as an initial claim or as a resubmitted claim following prior rejection, must be received by the Illinois Department, or its fiscal intermediary, no later than 180 days after the latest date on the claim on which medical goods or services were provided, with the following exceptions:
(1) In the case of a provider whose enrollment is in

process by the Illinois Department, the 180-day period shall not begin until the date on the written notice from the Illinois Department that the provider enrollment is complete.

(2) In the case of errors attributable to the

Illinois Department or any of its claims processing intermediaries which result in an inability to receive, process, or adjudicate a claim, the 180-day period shall not begin until the provider has been notified of the error.

(3) In the case of a provider for whom the Illinois

Department initiates the monthly billing process.

(4) In the case of a provider operated by a unit of

local government with a population exceeding 3,000,000 when local government funds finance federal participation for claims payments.

For claims for services rendered during a period for which a recipient received retroactive eligibility, claims must be filed within 180 days after the Department determines the applicant is eligible. For claims for which the Illinois Department is not the primary payer, claims must be submitted to the Illinois Department within 180 days after the final adjudication by the primary payer.
In the case of long term care facilities, within 5 days of receipt by the facility of required prescreening information, data for new admissions shall be entered into the Medical Electronic Data Interchange (MEDI) or the Recipient Eligibility Verification (REV) System or successor system, and within 15 days of receipt by the facility of required prescreening information, admission documents shall be submitted through MEDI or REV or shall be submitted directly to the Department of Human Services using required admission forms. Effective September 1, 2014, admission documents, including all prescreening information, must be submitted through MEDI or REV. Confirmation numbers assigned to an accepted transaction shall be retained by a facility to verify timely submittal. Once an admission transaction has been completed, all resubmitted claims following prior rejection are subject to receipt no later than 180 days after the admission transaction has been completed.
Claims that are not submitted and received in compliance with the foregoing requirements shall not be eligible for payment under the medical assistance program, and the State shall have no liability for payment of those claims.
To the extent consistent with applicable information and privacy, security, and disclosure laws, State and federal agencies and departments shall provide the Illinois Department access to confidential and other information and data necessary to perform eligibility and payment verifications and other Illinois Department functions. This includes, but is not limited to: information pertaining to licensure; certification; earnings; immigration status; citizenship; wage reporting; unearned and earned income; pension income; employment; supplemental security income; social security numbers; National Provider Identifier (NPI) numbers; the National Practitioner Data Bank (NPDB); program and agency exclusions; taxpayer identification numbers; tax delinquency; corporate information; and death records.
The Illinois Department shall enter into agreements with State agencies and departments, and is authorized to enter into agreements with federal agencies and departments, under which such agencies and departments shall share data necessary for medical assistance program integrity functions and oversight. The Illinois Department shall develop, in cooperation with other State departments and agencies, and in compliance with applicable federal laws and regulations, appropriate and effective methods to share such data. At a minimum, and to the extent necessary to provide data sharing, the Illinois Department shall enter into agreements with State agencies and departments, and is authorized to enter into agreements with federal agencies and departments, including but not limited to: the Secretary of State; the Department of Revenue; the Department of Public Health; the Department of Human Services; and the Department of Financial and Professional Regulation.
Beginning in fiscal year 2013, the Illinois Department shall set forth a request for information to identify the benefits of a pre-payment, post-adjudication, and post-edit claims system with the goals of streamlining claims processing and provider reimbursement, reducing the number of pending or rejected claims, and helping to ensure a more transparent adjudication process through the utilization of: (i) provider data verification and provider screening technology; and (ii) clinical code editing; and (iii) pre-pay, pre- or post-adjudicated predictive modeling with an integrated case management system with link analysis. Such a request for information shall not be considered as a request for proposal or as an obligation on the part of the Illinois Department to take any action or acquire any products or services.
The Illinois Department shall establish policies, procedures, standards and criteria by rule for the acquisition, repair and replacement of orthotic and prosthetic devices and durable medical equipment. Such rules shall provide, but not be limited to, the following services: (1) immediate repair or replacement of such devices by recipients; and (2) rental, lease, purchase or lease-purchase of durable medical equipment in a cost-effective manner, taking into consideration the recipient's medical prognosis, the extent of the recipient's needs, and the requirements and costs for maintaining such equipment. Subject to prior approval, such rules shall enable a recipient to temporarily acquire and use alternative or substitute devices or equipment pending repairs or replacements of any device or equipment previously authorized for such recipient by the Department. Notwithstanding any provision of Section 5-5f to the contrary, the Department may, by rule, exempt certain replacement wheelchair parts from prior approval and, for wheelchairs, wheelchair parts, wheelchair accessories, and related seating and positioning items, determine the wholesale price by methods other than actual acquisition costs.
The Department shall require, by rule, all providers of durable medical equipment to be accredited by an accreditation organization approved by the federal Centers for Medicare and Medicaid Services and recognized by the Department in order to bill the Department for providing durable medical equipment to recipients. No later than 15 months after the effective date of the rule adopted pursuant to this paragraph, all providers must meet the accreditation requirement.
The Department shall execute, relative to the nursing home prescreening project, written inter-agency agreements with the Department of Human Services and the Department on Aging, to effect the following: (i) intake procedures and common eligibility criteria for those persons who are receiving non-institutional services; and (ii) the establishment and development of non-institutional services in areas of the State where they are not currently available or are undeveloped; and (iii) notwithstanding any other provision of law, subject to federal approval, on and after July 1, 2012, an increase in the determination of need (DON) scores from 29 to 37 for applicants for institutional and home and community-based long term care; if and only if federal approval is not granted, the Department may, in conjunction with other affected agencies, implement utilization controls or changes in benefit packages to effectuate a similar savings amount for this population; and (iv) no later than July 1, 2013, minimum level of care eligibility criteria for institutional and home and community-based long term care; and (v) no later than October 1, 2013, establish procedures to permit long term care providers access to eligibility scores for individuals with an admission date who are seeking or receiving services from the long term care provider. In order to select the minimum level of care eligibility criteria, the Governor shall establish a workgroup that includes affected agency representatives and stakeholders representing the institutional and home and community-based long term care interests. This Section shall not restrict the Department from implementing lower level of care eligibility criteria for community-based services in circumstances where federal approval has been granted.
The Illinois Department shall develop and operate, in cooperation with other State Departments and agencies and in compliance with applicable federal laws and regulations, appropriate and effective systems of health care evaluation and programs for monitoring of utilization of health care services and facilities, as it affects persons eligible for medical assistance under this Code.
The Illinois Department shall report annually to the General Assembly, no later than the second Friday in April of 1979 and each year thereafter, in regard to:
(a) actual statistics and trends in utilization of

medical services by public aid recipients;

(b) actual statistics and trends in the provision of

the various medical services by medical vendors;

(c) current rate structures and proposed changes in

those rate structures for the various medical vendors; and

(d) efforts at utilization review and control by the

Illinois Department.

The period covered by each report shall be the 3 years ending on the June 30 prior to the report. The report shall include suggested legislation for consideration by the General Assembly. The filing of one copy of the report with the Speaker, one copy with the Minority Leader and one copy with the Clerk of the House of Representatives, one copy with the President, one copy with the Minority Leader and one copy with the Secretary of the Senate, one copy with the Legislative Research Unit, and such additional copies with the State Government Report Distribution Center for the General Assembly as is required under paragraph (t) of Section 7 of the State Library Act shall be deemed sufficient to comply with this Section.
Rulemaking authority to implement Public Act 95-1045, if any, is conditioned on the rules being adopted in accordance with all provisions of the Illinois Administrative Procedure Act and all rules and procedures of the Joint Committee on Administrative Rules; any purported rule not so adopted, for whatever reason, is unauthorized.
On and after July 1, 2012, the Department shall reduce any rate of reimbursement for services or other payments or alter any methodologies authorized by this Code to reduce any rate of reimbursement for services or other payments in accordance with Section 5-5e.
Because kidney transplantation can be an appropriate, cost effective alternative to renal dialysis when medically necessary and notwithstanding the provisions of Section 1-11 of this Code, beginning October 1, 2014, the Department shall cover kidney transplantation for noncitizens with end-stage renal disease who are not eligible for comprehensive medical benefits, who meet the residency requirements of Section 5-3 of this Code, and who would otherwise meet the financial requirements of the appropriate class of eligible persons under Section 5-2 of this Code. To qualify for coverage of kidney transplantation, such person must be receiving emergency renal dialysis services covered by the Department. Providers under this Section shall be prior approved and certified by the Department to perform kidney transplantation and the services under this Section shall be limited to services associated with kidney transplantation.
Notwithstanding any other provision of this Code to the contrary, on or after July 1, 2015, all FDA approved forms of medication assisted treatment prescribed for the treatment of alcohol dependence or treatment of opioid dependence shall be covered under both fee for service and managed care medical assistance programs for persons who are otherwise eligible for medical assistance under this Article and shall not be subject to any (1) utilization control, other than those established under the American Society of Addiction Medicine patient placement criteria, (2) prior authorization mandate, or (3) lifetime restriction limit mandate.
On or after July 1, 2015, opioid antagonists prescribed for the treatment of an opioid overdose, including the medication product, administration devices, and any pharmacy fees related to the dispensing and administration of the opioid antagonist, shall be covered under the medical assistance program for persons who are otherwise eligible for medical assistance under this Article. As used in this Section, "opioid antagonist" means a drug that binds to opioid receptors and blocks or inhibits the effect of opioids acting on those receptors, including, but not limited to, naloxone hydrochloride or any other similarly acting drug approved by the U.S. Food and Drug Administration.
Upon federal approval, the Department shall provide coverage and reimbursement for all drugs that are approved for marketing by the federal Food and Drug Administration and that are recommended by the federal Public Health Service or the United States Centers for Disease Control and Prevention for pre-exposure prophylaxis and related pre-exposure prophylaxis services, including, but not limited to, HIV and sexually transmitted infection screening, treatment for sexually transmitted infections, medical monitoring, assorted labs, and counseling to reduce the likelihood of HIV infection among individuals who are not infected with HIV but who are at high risk of HIV infection.
(Source: P.A. 99-78, eff. 7-20-15; 99-180, eff. 7-29-15; 99-236, eff. 8-3-15; 99-407 (see Section 20 of P.A. 99-588 for the effective date of P.A. 99-407); 99-433, eff. 8-21-15; 99-480, eff. 9-9-15; 99-588, eff. 7-20-16; 99-642, eff. 7-28-16; 99-772, eff. 1-1-17; 99-895, eff. 1-1-17; 100-201, eff. 8-18-17.)

(Text of Section from P.A. 100-395)
Sec. 5-5. Medical services. The Illinois Department, by rule, shall determine the quantity and quality of and the rate of reimbursement for the medical assistance for which payment will be authorized, and the medical services to be provided, which may include all or part of the following: (1) inpatient hospital services; (2) outpatient hospital services; (3) other laboratory and X-ray services; (4) skilled nursing home services; (5) physicians' services whether furnished in the office, the patient's home, a hospital, a skilled nursing home, or elsewhere; (6) medical care, or any other type of remedial care furnished by licensed practitioners; (7) home health care services; (8) private duty nursing service; (9) clinic services; (10) dental services, including prevention and treatment of periodontal disease and dental caries disease for pregnant women, provided by an individual licensed to practice dentistry or dental surgery; for purposes of this item (10), "dental services" means diagnostic, preventive, or corrective procedures provided by or under the supervision of a dentist in the practice of his or her profession; (11) physical therapy and related services; (12) prescribed drugs, dentures, and prosthetic devices; and eyeglasses prescribed by a physician skilled in the diseases of the eye, or by an optometrist, whichever the person may select; (13) other diagnostic, screening, preventive, and rehabilitative services, including to ensure that the individual's need for intervention or treatment of mental disorders or substance use disorders or co-occurring mental health and substance use disorders is determined using a uniform screening, assessment, and evaluation process inclusive of criteria, for children and adults; for purposes of this item (13), a uniform screening, assessment, and evaluation process refers to a process that includes an appropriate evaluation and, as warranted, a referral; "uniform" does not mean the use of a singular instrument, tool, or process that all must utilize; (14) transportation and such other expenses as may be necessary; (15) medical treatment of sexual assault survivors, as defined in Section 1a of the Sexual Assault Survivors Emergency Treatment Act, for injuries sustained as a result of the sexual assault, including examinations and laboratory tests to discover evidence which may be used in criminal proceedings arising from the sexual assault; (16) the diagnosis and treatment of sickle cell anemia; and (17) any other medical care, and any other type of remedial care recognized under the laws of this State, but not including abortions, or induced miscarriages or premature births, unless, in the opinion of a physician, such procedures are necessary for the preservation of the life of the woman seeking such treatment, or except an induced premature birth intended to produce a live viable child and such procedure is necessary for the health of the mother or her unborn child. The Illinois Department, by rule, shall prohibit any physician from providing medical assistance to anyone eligible therefor under this Code where such physician has been found guilty of performing an abortion procedure in a wilful and wanton manner upon a woman who was not pregnant at the time such abortion procedure was performed. The term "any other type of remedial care" shall include nursing care and nursing home service for persons who rely on treatment by spiritual means alone through prayer for healing.
Notwithstanding any other provision of this Section, a comprehensive tobacco use cessation program that includes purchasing prescription drugs or prescription medical devices approved by the Food and Drug Administration shall be covered under the medical assistance program under this Article for persons who are otherwise eligible for assistance under this Article.
Notwithstanding any other provision of this Code, the Illinois Department may not require, as a condition of payment for any laboratory test authorized under this Article, that a physician's handwritten signature appear on the laboratory test order form. The Illinois Department may, however, impose other appropriate requirements regarding laboratory test order documentation.
Upon receipt of federal approval of an amendment to the Illinois Title XIX State Plan for this purpose, the Department shall authorize the Chicago Public Schools (CPS) to procure a vendor or vendors to manufacture eyeglasses for individuals enrolled in a school within the CPS system. CPS shall ensure that its vendor or vendors are enrolled as providers in the medical assistance program and in any capitated Medicaid managed care entity (MCE) serving individuals enrolled in a school within the CPS system. Under any contract procured under this provision, the vendor or vendors must serve only individuals enrolled in a school within the CPS system. Claims for services provided by CPS's vendor or vendors to recipients of benefits in the medical assistance program under this Code, the Children's Health Insurance Program, or the Covering ALL KIDS Health Insurance Program shall be submitted to the Department or the MCE in which the individual is enrolled for payment and shall be reimbursed at the Department's or the MCE's established rates or rate methodologies for eyeglasses.
On and after July 1, 2012, the Department of Healthcare and Family Services may provide the following services to persons eligible for assistance under this Article who are participating in education, training or employment programs operated by the Department of Human Services as successor to the Department of Public Aid:
(1) dental services provided by or under the

supervision of a dentist; and

(2) eyeglasses prescribed by a physician skilled in

the diseases of the eye, or by an optometrist, whichever the person may select.

Notwithstanding any other provision of this Code and subject to federal approval, the Department may adopt rules to allow a dentist who is volunteering his or her service at no cost to render dental services through an enrolled not-for-profit health clinic without the dentist personally enrolling as a participating provider in the medical assistance program. A not-for-profit health clinic shall include a public health clinic or Federally Qualified Health Center or other enrolled provider, as determined by the Department, through which dental services covered under this Section are performed. The Department shall establish a process for payment of claims for reimbursement for covered dental services rendered under this provision.
The Illinois Department, by rule, may distinguish and classify the medical services to be provided only in accordance with the classes of persons designated in Section 5-2.
The Department of Healthcare and Family Services must provide coverage and reimbursement for amino acid-based elemental formulas, regardless of delivery method, for the diagnosis and treatment of (i) eosinophilic disorders and (ii) short bowel syndrome when the prescribing physician has issued a written order stating that the amino acid-based elemental formula is medically necessary.
The Illinois Department shall authorize the provision of, and shall authorize payment for, screening by low-dose mammography for the presence of occult breast cancer for women 35 years of age or older who are eligible for medical assistance under this Article, as follows:
(A) A baseline mammogram for women 35 to 39 years of

age.

(B) An annual mammogram for women 40 years of age or

older.

(C) A mammogram at the age and intervals considered

medically necessary by the woman's health care provider for women under 40 years of age and having a family history of breast cancer, prior personal history of breast cancer, positive genetic testing, or other risk factors.

(D) A comprehensive ultrasound screening and MRI of

an entire breast or breasts if a mammogram demonstrates heterogeneous or dense breast tissue, when medically necessary as determined by a physician licensed to practice medicine in all of its branches.

(E) A screening MRI when medically necessary, as

determined by a physician licensed to practice medicine in all of its branches.

All screenings shall include a physical breast exam, instruction on self-examination and information regarding the frequency of self-examination and its value as a preventative tool. For purposes of this Section, "low-dose mammography" means the x-ray examination of the breast using equipment dedicated specifically for mammography, including the x-ray tube, filter, compression device, and image receptor, with an average radiation exposure delivery of less than one rad per breast for 2 views of an average size breast. The term also includes digital mammography and includes breast tomosynthesis. As used in this Section, the term "breast tomosynthesis" means a radiologic procedure that involves the acquisition of projection images over the stationary breast to produce cross-sectional digital three-dimensional images of the breast. If, at any time, the Secretary of the United States Department of Health and Human Services, or its successor agency, promulgates rules or regulations to be published in the Federal Register or publishes a comment in the Federal Register or issues an opinion, guidance, or other action that would require the State, pursuant to any provision of the Patient Protection and Affordable Care Act (Public Law 111-148), including, but not limited to, 42 U.S.C. 18031(d)(3)(B) or any successor provision, to defray the cost of any coverage for breast tomosynthesis outlined in this paragraph, then the requirement that an insurer cover breast tomosynthesis is inoperative other than any such coverage authorized under Section 1902 of the Social Security Act, 42 U.S.C. 1396a, and the State shall not assume any obligation for the cost of coverage for breast tomosynthesis set forth in this paragraph.
On and after January 1, 2016, the Department shall ensure that all networks of care for adult clients of the Department include access to at least one breast imaging Center of Imaging Excellence as certified by the American College of Radiology.
On and after January 1, 2012, providers participating in a quality improvement program approved by the Department shall be reimbursed for screening and diagnostic mammography at the same rate as the Medicare program's rates, including the increased reimbursement for digital mammography.
The Department shall convene an expert panel including representatives of hospitals, free-standing mammography facilities, and doctors, including radiologists, to establish quality standards for mammography.
On and after January 1, 2017, providers participating in a breast cancer treatment quality improvement program approved by the Department shall be reimbursed for breast cancer treatment at a rate that is no lower than 95% of the Medicare program's rates for the data elements included in the breast cancer treatment quality program.
The Department shall convene an expert panel, including representatives of hospitals, free standing breast cancer treatment centers, breast cancer quality organizations, and doctors, including breast surgeons, reconstructive breast surgeons, oncologists, and primary care providers to establish quality standards for breast cancer treatment.
Subject to federal approval, the Department shall establish a rate methodology for mammography at federally qualified health centers and other encounter-rate clinics. These clinics or centers may also collaborate with other hospital-based mammography facilities. By January 1, 2016, the Department shall report to the General Assembly on the status of the provision set forth in this paragraph.
The Department shall establish a methodology to remind women who are age-appropriate for screening mammography, but who have not received a mammogram within the previous 18 months, of the importance and benefit of screening mammography. The Department shall work with experts in breast cancer outreach and patient navigation to optimize these reminders and shall establish a methodology for evaluating their effectiveness and modifying the methodology based on the evaluation.
The Department shall establish a performance goal for primary care providers with respect to their female patients over age 40 receiving an annual mammogram. This performance goal shall be used to provide additional reimbursement in the form of a quality performance bonus to primary care providers who meet that goal.
The Department shall devise a means of case-managing or patient navigation for beneficiaries diagnosed with breast cancer. This program shall initially operate as a pilot program in areas of the State with the highest incidence of mortality related to breast cancer. At least one pilot program site shall be in the metropolitan Chicago area and at least one site shall be outside the metropolitan Chicago area. On or after July 1, 2016, the pilot program shall be expanded to include one site in western Illinois, one site in southern Illinois, one site in central Illinois, and 4 sites within metropolitan Chicago. An evaluation of the pilot program shall be carried out measuring health outcomes and cost of care for those served by the pilot program compared to similarly situated patients who are not served by the pilot program.
The Department shall require all networks of care to develop a means either internally or by contract with experts in navigation and community outreach to navigate cancer patients to comprehensive care in a timely fashion. The Department shall require all networks of care to include access for patients diagnosed with cancer to at least one academic commission on cancer-accredited cancer program as an in-network covered benefit.
Any medical or health care provider shall immediately recommend, to any pregnant woman who is being provided prenatal services and is suspected of drug abuse or is addicted as defined in the Alcoholism and Other Drug Abuse and Dependency Act, referral to a local substance abuse treatment provider licensed by the Department of Human Services or to a licensed hospital which provides substance abuse treatment services. The Department of Healthcare and Family Services shall assure coverage for the cost of treatment of the drug abuse or addiction for pregnant recipients in accordance with the Illinois Medicaid Program in conjunction with the Department of Human Services.
All medical providers providing medical assistance to pregnant women under this Code shall receive information from the Department on the availability of services under the Drug Free Families with a Future or any comparable program providing case management services for addicted women, including information on appropriate referrals for other social services that may be needed by addicted women in addition to treatment for addiction.
The Illinois Department, in cooperation with the Departments of Human Services (as successor to the Department of Alcoholism and Substance Abuse) and Public Health, through a public awareness campaign, may provide information concerning treatment for alcoholism and drug abuse and addiction, prenatal health care, and other pertinent programs directed at reducing the number of drug-affected infants born to recipients of medical assistance.
Neither the Department of Healthcare and Family Services nor the Department of Human Services shall sanction the recipient solely on the basis of her substance abuse.
The Illinois Department shall establish such regulations governing the dispensing of health services under this Article as it shall deem appropriate. The Department should seek the advice of formal professional advisory committees appointed by the Director of the Illinois Department for the purpose of providing regular advice on policy and administrative matters, information dissemination and educational activities for medical and health care providers, and consistency in procedures to the Illinois Department.
The Illinois Department may develop and contract with Partnerships of medical providers to arrange medical services for persons eligible under Section 5-2 of this Code. Implementation of this Section may be by demonstration projects in certain geographic areas. The Partnership shall be represented by a sponsor organization. The Department, by rule, shall develop qualifications for sponsors of Partnerships. Nothing in this Section shall be construed to require that the sponsor organization be a medical organization.
The sponsor must negotiate formal written contracts with medical providers for physician services, inpatient and outpatient hospital care, home health services, treatment for alcoholism and substance abuse, and other services determined necessary by the Illinois Department by rule for delivery by Partnerships. Physician services must include prenatal and obstetrical care. The Illinois Department shall reimburse medical services delivered by Partnership providers to clients in target areas according to provisions of this Article and the Illinois Health Finance Reform Act, except that:
(1) Physicians participating in a Partnership and

providing certain services, which shall be determined by the Illinois Department, to persons in areas covered by the Partnership may receive an additional surcharge for such services.

(2) The Department may elect to consider and

negotiate financial incentives to encourage the development of Partnerships and the efficient delivery of medical care.

(3) Persons receiving medical services through

Partnerships may receive medical and case management services above the level usually offered through the medical assistance program.

Medical providers shall be required to meet certain qualifications to participate in Partnerships to ensure the delivery of high quality medical services. These qualifications shall be determined by rule of the Illinois Department and may be higher than qualifications for participation in the medical assistance program. Partnership sponsors may prescribe reasonable additional qualifications for participation by medical providers, only with the prior written approval of the Illinois Department.
Nothing in this Section shall limit the free choice of practitioners, hospitals, and other providers of medical services by clients. In order to ensure patient freedom of choice, the Illinois Department shall immediately promulgate all rules and take all other necessary actions so that provided services may be accessed from therapeutically certified optometrists to the full extent of the Illinois Optometric Practice Act of 1987 without discriminating between service providers.
The Department shall apply for a waiver from the United States Health Care Financing Administration to allow for the implementation of Partnerships under this Section.
The Illinois Department shall require health care providers to maintain records that document the medical care and services provided to recipients of Medical Assistance under this Article. Such records must be retained for a period of not less than 6 years from the date of service or as provided by applicable State law, whichever period is longer, except that if an audit is initiated within the required retention period then the records must be retained until the audit is completed and every exception is resolved. The Illinois Department shall require health care providers to make available, when authorized by the patient, in writing, the medical records in a timely fashion to other health care providers who are treating or serving persons eligible for Medical Assistance under this Article. All dispensers of medical services shall be required to maintain and retain business and professional records sufficient to fully and accurately document the nature, scope, details and receipt of the health care provided to persons eligible for medical assistance under this Code, in accordance with regulations promulgated by the Illinois Department. The rules and regulations shall require that proof of the receipt of prescription drugs, dentures, prosthetic devices and eyeglasses by eligible persons under this Section accompany each claim for reimbursement submitted by the dispenser of such medical services. No such claims for reimbursement shall be approved for payment by the Illinois Department without such proof of receipt, unless the Illinois Department shall have put into effect and shall be operating a system of post-payment audit and review which shall, on a sampling basis, be deemed adequate by the Illinois Department to assure that such drugs, dentures, prosthetic devices and eyeglasses for which payment is being made are actually being received by eligible recipients. Within 90 days after September 16, 1984 (the effective date of Public Act 83-1439), the Illinois Department shall establish a current list of acquisition costs for all prosthetic devices and any other items recognized as medical equipment and supplies reimbursable under this Article and shall update such list on a quarterly basis, except that the acquisition costs of all prescription drugs shall be updated no less frequently than every 30 days as required by Section 5-5.12.
The rules and regulations of the Illinois Department shall require that a written statement including the required opinion of a physician shall accompany any claim for reimbursement for abortions, or induced miscarriages or premature births. This statement shall indicate what procedures were used in providing such medical services.
Notwithstanding any other law to the contrary, the Illinois Department shall, within 365 days after July 22, 2013 (the effective date of Public Act 98-104), establish procedures to permit skilled care facilities licensed under the Nursing Home Care Act to submit monthly billing claims for reimbursement purposes. Following development of these procedures, the Department shall, by July 1, 2016, test the viability of the new system and implement any necessary operational or structural changes to its information technology platforms in order to allow for the direct acceptance and payment of nursing home claims.
Notwithstanding any other law to the contrary, the Illinois Department shall, within 365 days after August 15, 2014 (the effective date of Public Act 98-963), establish procedures to permit ID/DD facilities licensed under the ID/DD Community Care Act and MC/DD facilities licensed under the MC/DD Act to submit monthly billing claims for reimbursement purposes. Following development of these procedures, the Department shall have an additional 365 days to test the viability of the new system and to ensure that any necessary operational or structural changes to its information technology platforms are implemented.
The Illinois Department shall require all dispensers of medical services, other than an individual practitioner or group of practitioners, desiring to participate in the Medical Assistance program established under this Article to disclose all financial, beneficial, ownership, equity, surety or other interests in any and all firms, corporations, partnerships, associations, business enterprises, joint ventures, agencies, institutions or other legal entities providing any form of health care services in this State under this Article.
The Illinois Department may require that all dispensers of medical services desiring to participate in the medical assistance program established under this Article disclose, under such terms and conditions as the Illinois Department may by rule establish, all inquiries from clients and attorneys regarding medical bills paid by the Illinois Department, which inquiries could indicate potential existence of claims or liens for the Illinois Department.
Enrollment of a vendor shall be subject to a provisional period and shall be conditional for one year. During the period of conditional enrollment, the Department may terminate the vendor's eligibility to participate in, or may disenroll the vendor from, the medical assistance program without cause. Unless otherwise specified, such termination of eligibility or disenrollment is not subject to the Department's hearing process. However, a disenrolled vendor may reapply without penalty.
The Department has the discretion to limit the conditional enrollment period for vendors based upon category of risk of the vendor.
Prior to enrollment and during the conditional enrollment period in the medical assistance program, all vendors shall be subject to enhanced oversight, screening, and review based on the risk of fraud, waste, and abuse that is posed by the category of risk of the vendor. The Illinois Department shall establish the procedures for oversight, screening, and review, which may include, but need not be limited to: criminal and financial background checks; fingerprinting; license, certification, and authorization verifications; unscheduled or unannounced site visits; database checks; prepayment audit reviews; audits; payment caps; payment suspensions; and other screening as required by federal or State law.
The Department shall define or specify the following: (i) by provider notice, the "category of risk of the vendor" for each type of vendor, which shall take into account the level of screening applicable to a particular category of vendor under federal law and regulations; (ii) by rule or provider notice, the maximum length of the conditional enrollment period for each category of risk of the vendor; and (iii) by rule, the hearing rights, if any, afforded to a vendor in each category of risk of the vendor that is terminated or disenrolled during the conditional enrollment period.
To be eligible for payment consideration, a vendor's payment claim or bill, either as an initial claim or as a resubmitted claim following prior rejection, must be received by the Illinois Department, or its fiscal intermediary, no later than 180 days after the latest date on the claim on which medical goods or services were provided, with the following exceptions:
(1) In the case of a provider whose enrollment is in

process by the Illinois Department, the 180-day period shall not begin until the date on the written notice from the Illinois Department that the provider enrollment is complete.

(2) In the case of errors attributable to the

Illinois Department or any of its claims processing intermediaries which result in an inability to receive, process, or adjudicate a claim, the 180-day period shall not begin until the provider has been notified of the error.

(3) In the case of a provider for whom the Illinois

Department initiates the monthly billing process.

(4) In the case of a provider operated by a unit of

local government with a population exceeding 3,000,000 when local government funds finance federal participation for claims payments.

For claims for services rendered during a period for which a recipient received retroactive eligibility, claims must be filed within 180 days after the Department determines the applicant is eligible. For claims for which the Illinois Department is not the primary payer, claims must be submitted to the Illinois Department within 180 days after the final adjudication by the primary payer.
In the case of long term care facilities, within 5 days of receipt by the facility of required prescreening information, data for new admissions shall be entered into the Medical Electronic Data Interchange (MEDI) or the Recipient Eligibility Verification (REV) System or successor system, and within 15 days of receipt by the facility of required prescreening information, admission documents shall be submitted through MEDI or REV or shall be submitted directly to the Department of Human Services using required admission forms. Effective September 1, 2014, admission documents, including all prescreening information, must be submitted through MEDI or REV. Confirmation numbers assigned to an accepted transaction shall be retained by a facility to verify timely submittal. Once an admission transaction has been completed, all resubmitted claims following prior rejection are subject to receipt no later than 180 days after the admission transaction has been completed.
Claims that are not submitted and received in compliance with the foregoing requirements shall not be eligible for payment under the medical assistance program, and the State shall have no liability for payment of those claims.
To the extent consistent with applicable information and privacy, security, and disclosure laws, State and federal agencies and departments shall provide the Illinois Department access to confidential and other information and data necessary to perform eligibility and payment verifications and other Illinois Department functions. This includes, but is not limited to: information pertaining to licensure; certification; earnings; immigration status; citizenship; wage reporting; unearned and earned income; pension income; employment; supplemental security income; social security numbers; National Provider Identifier (NPI) numbers; the National Practitioner Data Bank (NPDB); program and agency exclusions; taxpayer identification numbers; tax delinquency; corporate information; and death records.
The Illinois Department shall enter into agreements with State agencies and departments, and is authorized to enter into agreements with federal agencies and departments, under which such agencies and departments shall share data necessary for medical assistance program integrity functions and oversight. The Illinois Department shall develop, in cooperation with other State departments and agencies, and in compliance with applicable federal laws and regulations, appropriate and effective methods to share such data. At a minimum, and to the extent necessary to provide data sharing, the Illinois Department shall enter into agreements with State agencies and departments, and is authorized to enter into agreements with federal agencies and departments, including but not limited to: the Secretary of State; the Department of Revenue; the Department of Public Health; the Department of Human Services; and the Department of Financial and Professional Regulation.
Beginning in fiscal year 2013, the Illinois Department shall set forth a request for information to identify the benefits of a pre-payment, post-adjudication, and post-edit claims system with the goals of streamlining claims processing and provider reimbursement, reducing the number of pending or rejected claims, and helping to ensure a more transparent adjudication process through the utilization of: (i) provider data verification and provider screening technology; and (ii) clinical code editing; and (iii) pre-pay, pre- or post-adjudicated predictive modeling with an integrated case management system with link analysis. Such a request for information shall not be considered as a request for proposal or as an obligation on the part of the Illinois Department to take any action or acquire any products or services.
The Illinois Department shall establish policies, procedures, standards and criteria by rule for the acquisition, repair and replacement of orthotic and prosthetic devices and durable medical equipment. Such rules shall provide, but not be limited to, the following services: (1) immediate repair or replacement of such devices by recipients; and (2) rental, lease, purchase or lease-purchase of durable medical equipment in a cost-effective manner, taking into consideration the recipient's medical prognosis, the extent of the recipient's needs, and the requirements and costs for maintaining such equipment. Subject to prior approval, such rules shall enable a recipient to temporarily acquire and use alternative or substitute devices or equipment pending repairs or replacements of any device or equipment previously authorized for such recipient by the Department. Notwithstanding any provision of Section 5-5f to the contrary, the Department may, by rule, exempt certain replacement wheelchair parts from prior approval and, for wheelchairs, wheelchair parts, wheelchair accessories, and related seating and positioning items, determine the wholesale price by methods other than actual acquisition costs.
The Department shall require, by rule, all providers of durable medical equipment to be accredited by an accreditation organization approved by the federal Centers for Medicare and Medicaid Services and recognized by the Department in order to bill the Department for providing durable medical equipment to recipients. No later than 15 months after the effective date of the rule adopted pursuant to this paragraph, all providers must meet the accreditation requirement.
The Department shall execute, relative to the nursing home prescreening project, written inter-agency agreements with the Department of Human Services and the Department on Aging, to effect the following: (i) intake procedures and common eligibility criteria for those persons who are receiving non-institutional services; and (ii) the establishment and development of non-institutional services in areas of the State where they are not currently available or are undeveloped; and (iii) notwithstanding any other provision of law, subject to federal approval, on and after July 1, 2012, an increase in the determination of need (DON) scores from 29 to 37 for applicants for institutional and home and community-based long term care; if and only if federal approval is not granted, the Department may, in conjunction with other affected agencies, implement utilization controls or changes in benefit packages to effectuate a similar savings amount for this population; and (iv) no later than July 1, 2013, minimum level of care eligibility criteria for institutional and home and community-based long term care; and (v) no later than October 1, 2013, establish procedures to permit long term care providers access to eligibility scores for individuals with an admission date who are seeking or receiving services from the long term care provider. In order to select the minimum level of care eligibility criteria, the Governor shall establish a workgroup that includes affected agency representatives and stakeholders representing the institutional and home and community-based long term care interests. This Section shall not restrict the Department from implementing lower level of care eligibility criteria for community-based services in circumstances where federal approval has been granted.
The Illinois Department shall develop and operate, in cooperation with other State Departments and agencies and in compliance with applicable federal laws and regulations, appropriate and effective systems of health care evaluation and programs for monitoring of utilization of health care services and facilities, as it affects persons eligible for medical assistance under this Code.
The Illinois Department shall report annually to the General Assembly, no later than the second Friday in April of 1979 and each year thereafter, in regard to:
(a) actual statistics and trends in utilization of

medical services by public aid recipients;

(b) actual statistics and trends in the provision of

the various medical services by medical vendors;

(c) current rate structures and proposed changes in

those rate structures for the various medical vendors; and

(d) efforts at utilization review and control by the

Illinois Department.

The period covered by each report shall be the 3 years ending on the June 30 prior to the report. The report shall include suggested legislation for consideration by the General Assembly. The filing of one copy of the report with the Speaker, one copy with the Minority Leader and one copy with the Clerk of the House of Representatives, one copy with the President, one copy with the Minority Leader and one copy with the Secretary of the Senate, one copy with the Legislative Research Unit, and such additional copies with the State Government Report Distribution Center for the General Assembly as is required under paragraph (t) of Section 7 of the State Library Act shall be deemed sufficient to comply with this Section.
Rulemaking authority to implement Public Act 95-1045, if any, is conditioned on the rules being adopted in accordance with all provisions of the Illinois Administrative Procedure Act and all rules and procedures of the Joint Committee on Administrative Rules; any purported rule not so adopted, for whatever reason, is unauthorized.
On and after July 1, 2012, the Department shall reduce any rate of reimbursement for services or other payments or alter any methodologies authorized by this Code to reduce any rate of reimbursement for services or other payments in accordance with Section 5-5e.
Because kidney transplantation can be an appropriate, cost effective alternative to renal dialysis when medically necessary and notwithstanding the provisions of Section 1-11 of this Code, beginning October 1, 2014, the Department shall cover kidney transplantation for noncitizens with end-stage renal disease who are not eligible for comprehensive medical benefits, who meet the residency requirements of Section 5-3 of this Code, and who would otherwise meet the financial requirements of the appropriate class of eligible persons under Section 5-2 of this Code. To qualify for coverage of kidney transplantation, such person must be receiving emergency renal dialysis services covered by the Department. Providers under this Section shall be prior approved and certified by the Department to perform kidney transplantation and the services under this Section shall be limited to services associated with kidney transplantation.
Notwithstanding any other provision of this Code to the contrary, on or after July 1, 2015, all FDA approved forms of medication assisted treatment prescribed for the treatment of alcohol dependence or treatment of opioid dependence shall be covered under both fee for service and managed care medical assistance programs for persons who are otherwise eligible for medical assistance under this Article and shall not be subject to any (1) utilization control, other than those established under the American Society of Addiction Medicine patient placement criteria, (2) prior authorization mandate, or (3) lifetime restriction limit mandate.
On or after July 1, 2015, opioid antagonists prescribed for the treatment of an opioid overdose, including the medication product, administration devices, and any pharmacy fees related to the dispensing and administration of the opioid antagonist, shall be covered under the medical assistance program for persons who are otherwise eligible for medical assistance under this Article. As used in this Section, "opioid antagonist" means a drug that binds to opioid receptors and blocks or inhibits the effect of opioids acting on those receptors, including, but not limited to, naloxone hydrochloride or any other similarly acting drug approved by the U.S. Food and Drug Administration.
Upon federal approval, the Department shall provide coverage and reimbursement for all drugs that are approved for marketing by the federal Food and Drug Administration and that are recommended by the federal Public Health Service or the United States Centers for Disease Control and Prevention for pre-exposure prophylaxis and related pre-exposure prophylaxis services, including, but not limited to, HIV and sexually transmitted infection screening, treatment for sexually transmitted infections, medical monitoring, assorted labs, and counseling to reduce the likelihood of HIV infection among individuals who are not infected with HIV but who are at high risk of HIV infection.
(Source: P.A. 99-78, eff. 7-20-15; 99-180, eff. 7-29-15; 99-236, eff. 8-3-15; 99-407 (see Section 20 of P.A. 99-588 for the effective date of P.A. 99-407); 99-433, eff. 8-21-15; 99-480, eff. 9-9-15; 99-588, eff. 7-20-16; 99-642, eff. 7-28-16; 99-772, eff. 1-1-17; 99-895, eff. 1-1-17; 100-395, eff. 1-1-18.)

(Text of Section from P.A. 100-449)
Sec. 5-5. Medical services. The Illinois Department, by rule, shall determine the quantity and quality of and the rate of reimbursement for the medical assistance for which payment will be authorized, and the medical services to be provided, which may include all or part of the following: (1) inpatient hospital services; (2) outpatient hospital services; (3) other laboratory and X-ray services; (4) skilled nursing home services; (5) physicians' services whether furnished in the office, the patient's home, a hospital, a skilled nursing home, or elsewhere; (6) medical care, or any other type of remedial care furnished by licensed practitioners; (7) home health care services; (8) private duty nursing service; (9) clinic services; (10) dental services, including prevention and treatment of periodontal disease and dental caries disease for pregnant women, provided by an individual licensed to practice dentistry or dental surgery; for purposes of this item (10), "dental services" means diagnostic, preventive, or corrective procedures provided by or under the supervision of a dentist in the practice of his or her profession; (11) physical therapy and related services; (12) prescribed drugs, dentures, and prosthetic devices; and eyeglasses prescribed by a physician skilled in the diseases of the eye, or by an optometrist, whichever the person may select; (13) other diagnostic, screening, preventive, and rehabilitative services, including to ensure that the individual's need for intervention or treatment of mental disorders or substance use disorders or co-occurring mental health and substance use disorders is determined using a uniform screening, assessment, and evaluation process inclusive of criteria, for children and adults; for purposes of this item (13), a uniform screening, assessment, and evaluation process refers to a process that includes an appropriate evaluation and, as warranted, a referral; "uniform" does not mean the use of a singular instrument, tool, or process that all must utilize; (14) transportation and such other expenses as may be necessary; (15) medical treatment of sexual assault survivors, as defined in Section 1a of the Sexual Assault Survivors Emergency Treatment Act, for injuries sustained as a result of the sexual assault, including examinations and laboratory tests to discover evidence which may be used in criminal proceedings arising from the sexual assault; (16) the diagnosis and treatment of sickle cell anemia; and (17) any other medical care, and any other type of remedial care recognized under the laws of this State, but not including abortions, or induced miscarriages or premature births, unless, in the opinion of a physician, such procedures are necessary for the preservation of the life of the woman seeking such treatment, or except an induced premature birth intended to produce a live viable child and such procedure is necessary for the health of the mother or her unborn child. The Illinois Department, by rule, shall prohibit any physician from providing medical assistance to anyone eligible therefor under this Code where such physician has been found guilty of performing an abortion procedure in a wilful and wanton manner upon a woman who was not pregnant at the time such abortion procedure was performed. The term "any other type of remedial care" shall include nursing care and nursing home service for persons who rely on treatment by spiritual means alone through prayer for healing.
Notwithstanding any other provision of this Section, a comprehensive tobacco use cessation program that includes purchasing prescription drugs or prescription medical devices approved by the Food and Drug Administration shall be covered under the medical assistance program under this Article for persons who are otherwise eligible for assistance under this Article.
Notwithstanding any other provision of this Code, the Illinois Department may not require, as a condition of payment for any laboratory test authorized under this Article, that a physician's handwritten signature appear on the laboratory test order form. The Illinois Department may, however, impose other appropriate requirements regarding laboratory test order documentation.
Upon receipt of federal approval of an amendment to the Illinois Title XIX State Plan for this purpose, the Department shall authorize the Chicago Public Schools (CPS) to procure a vendor or vendors to manufacture eyeglasses for individuals enrolled in a school within the CPS system. CPS shall ensure that its vendor or vendors are enrolled as providers in the medical assistance program and in any capitated Medicaid managed care entity (MCE) serving individuals enrolled in a school within the CPS system. Under any contract procured under this provision, the vendor or vendors must serve only individuals enrolled in a school within the CPS system. Claims for services provided by CPS's vendor or vendors to recipients of benefits in the medical assistance program under this Code, the Children's Health Insurance Program, or the Covering ALL KIDS Health Insurance Program shall be submitted to the Department or the MCE in which the individual is enrolled for payment and shall be reimbursed at the Department's or the MCE's established rates or rate methodologies for eyeglasses.
On and after July 1, 2012, the Department of Healthcare and Family Services may provide the following services to persons eligible for assistance under this Article who are participating in education, training or employment programs operated by the Department of Human Services as successor to the Department of Public Aid:
(1) dental services provided by or under the

supervision of a dentist; and

(2) eyeglasses prescribed by a physician skilled in

the diseases of the eye, or by an optometrist, whichever the person may select.

Notwithstanding any other provision of this Code and subject to federal approval, the Department may adopt rules to allow a dentist who is volunteering his or her service at no cost to render dental services through an enrolled not-for-profit health clinic without the dentist personally enrolling as a participating provider in the medical assistance program. A not-for-profit health clinic shall include a public health clinic or Federally Qualified Health Center or other enrolled provider, as determined by the Department, through which dental services covered under this Section are performed. The Department shall establish a process for payment of claims for reimbursement for covered dental services rendered under this provision.
The Illinois Department, by rule, may distinguish and classify the medical services to be provided only in accordance with the classes of persons designated in Section 5-2.
The Department of Healthcare and Family Services must provide coverage and reimbursement for amino acid-based elemental formulas, regardless of delivery method, for the diagnosis and treatment of (i) eosinophilic disorders and (ii) short bowel syndrome when the prescribing physician has issued a written order stating that the amino acid-based elemental formula is medically necessary.
The Illinois Department shall authorize the provision of, and shall authorize payment for, screening by low-dose mammography for the presence of occult breast cancer for women 35 years of age or older who are eligible for medical assistance under this Article, as follows:
(A) A baseline mammogram for women 35 to 39 years of

age.

(B) An annual mammogram for women 40 years of age or

older.

(C) A mammogram at the age and intervals considered

medically necessary by the woman's health care provider for women under 40 years of age and having a family history of breast cancer, prior personal history of breast cancer, positive genetic testing, or other risk factors.

(D) A comprehensive ultrasound screening of an entire

breast or breasts if a mammogram demonstrates heterogeneous or dense breast tissue, when medically necessary as determined by a physician licensed to practice medicine in all of its branches.

(E) A screening MRI when medically necessary, as

determined by a physician licensed to practice medicine in all of its branches.

All screenings shall include a physical breast exam, instruction on self-examination and information regarding the frequency of self-examination and its value as a preventative tool. For purposes of this Section, "low-dose mammography" means the x-ray examination of the breast using equipment dedicated specifically for mammography, including the x-ray tube, filter, compression device, and image receptor, with an average radiation exposure delivery of less than one rad per breast for 2 views of an average size breast. The term also includes digital mammography and includes breast tomosynthesis. As used in this Section, the term "breast tomosynthesis" means a radiologic procedure that involves the acquisition of projection images over the stationary breast to produce cross-sectional digital three-dimensional images of the breast. If, at any time, the Secretary of the United States Department of Health and Human Services, or its successor agency, promulgates rules or regulations to be published in the Federal Register or publishes a comment in the Federal Register or issues an opinion, guidance, or other action that would require the State, pursuant to any provision of the Patient Protection and Affordable Care Act (Public Law 111-148), including, but not limited to, 42 U.S.C. 18031(d)(3)(B) or any successor provision, to defray the cost of any coverage for breast tomosynthesis outlined in this paragraph, then the requirement that an insurer cover breast tomosynthesis is inoperative other than any such coverage authorized under Section 1902 of the Social Security Act, 42 U.S.C. 1396a, and the State shall not assume any obligation for the cost of coverage for breast tomosynthesis set forth in this paragraph.
On and after January 1, 2016, the Department shall ensure that all networks of care for adult clients of the Department include access to at least one breast imaging Center of Imaging Excellence as certified by the American College of Radiology.
On and after January 1, 2012, providers participating in a quality improvement program approved by the Department shall be reimbursed for screening and diagnostic mammography at the same rate as the Medicare program's rates, including the increased reimbursement for digital mammography.
The Department shall convene an expert panel including representatives of hospitals, free-standing mammography facilities, and doctors, including radiologists, to establish quality standards for mammography.
On and after January 1, 2017, providers participating in a breast cancer treatment quality improvement program approved by the Department shall be reimbursed for breast cancer treatment at a rate that is no lower than 95% of the Medicare program's rates for the data elements included in the breast cancer treatment quality program.
The Department shall convene an expert panel, including representatives of hospitals, free standing breast cancer treatment centers, breast cancer quality organizations, and doctors, including breast surgeons, reconstructive breast surgeons, oncologists, and primary care providers to establish quality standards for breast cancer treatment.
Subject to federal approval, the Department shall establish a rate methodology for mammography at federally qualified health centers and other encounter-rate clinics. These clinics or centers may also collaborate with other hospital-based mammography facilities. By January 1, 2016, the Department shall report to the General Assembly on the status of the provision set forth in this paragraph.
The Department shall establish a methodology to remind women who are age-appropriate for screening mammography, but who have not received a mammogram within the previous 18 months, of the importance and benefit of screening mammography. The Department shall work with experts in breast cancer outreach and patient navigation to optimize these reminders and shall establish a methodology for evaluating their effectiveness and modifying the methodology based on the evaluation.
The Department shall establish a performance goal for primary care providers with respect to their female patients over age 40 receiving an annual mammogram. This performance goal shall be used to provide additional reimbursement in the form of a quality performance bonus to primary care providers who meet that goal.
The Department shall devise a means of case-managing or patient navigation for beneficiaries diagnosed with breast cancer. This program shall initially operate as a pilot program in areas of the State with the highest incidence of mortality related to breast cancer. At least one pilot program site shall be in the metropolitan Chicago area and at least one site shall be outside the metropolitan Chicago area. On or after July 1, 2016, the pilot program shall be expanded to include one site in western Illinois, one site in southern Illinois, one site in central Illinois, and 4 sites within metropolitan Chicago. An evaluation of the pilot program shall be carried out measuring health outcomes and cost of care for those served by the pilot program compared to similarly situated patients who are not served by the pilot program.
The Department shall require all networks of care to develop a means either internally or by contract with experts in navigation and community outreach to navigate cancer patients to comprehensive care in a timely fashion. The Department shall require all networks of care to include access for patients diagnosed with cancer to at least one academic commission on cancer-accredited cancer program as an in-network covered benefit.
Any medical or health care provider shall immediately recommend, to any pregnant woman who is being provided prenatal services and is suspected of drug abuse or is addicted as defined in the Alcoholism and Other Drug Abuse and Dependency Act, referral to a local substance abuse treatment provider licensed by the Department of Human Services or to a licensed hospital which provides substance abuse treatment services. The Department of Healthcare and Family Services shall assure coverage for the cost of treatment of the drug abuse or addiction for pregnant recipients in accordance with the Illinois Medicaid Program in conjunction with the Department of Human Services.
All medical providers providing medical assistance to pregnant women under this Code shall receive information from the Department on the availability of services under the Drug Free Families with a Future or any comparable program providing case management services for addicted women, including information on appropriate referrals for other social services that may be needed by addicted women in addition to treatment for addiction.
The Illinois Department, in cooperation with the Departments of Human Services (as successor to the Department of Alcoholism and Substance Abuse) and Public Health, through a public awareness campaign, may provide information concerning treatment for alcoholism and drug abuse and addiction, prenatal health care, and other pertinent programs directed at reducing the number of drug-affected infants born to recipients of medical assistance.
Neither the Department of Healthcare and Family Services nor the Department of Human Services shall sanction the recipient solely on the basis of her substance abuse.
The Illinois Department shall establish such regulations governing the dispensing of health services under this Article as it shall deem appropriate. The Department should seek the advice of formal professional advisory committees appointed by the Director of the Illinois Department for the purpose of providing regular advice on policy and administrative matters, information dissemination and educational activities for medical and health care providers, and consistency in procedures to the Illinois Department.
The Illinois Department may develop and contract with Partnerships of medical providers to arrange medical services for persons eligible under Section 5-2 of this Code. Implementation of this Section may be by demonstration projects in certain geographic areas. The Partnership shall be represented by a sponsor organization. The Department, by rule, shall develop qualifications for sponsors of Partnerships. Nothing in this Section shall be construed to require that the sponsor organization be a medical organization.
The sponsor must negotiate formal written contracts with medical providers for physician services, inpatient and outpatient hospital care, home health services, treatment for alcoholism and substance abuse, and other services determined necessary by the Illinois Department by rule for delivery by Partnerships. Physician services must include prenatal and obstetrical care. The Illinois Department shall reimburse medical services delivered by Partnership providers to clients in target areas according to provisions of this Article and the Illinois Health Finance Reform Act, except that:
(1) Physicians participating in a Partnership and

providing certain services, which shall be determined by the Illinois Department, to persons in areas covered by the Partnership may receive an additional surcharge for such services.

(2) The Department may elect to consider and

negotiate financial incentives to encourage the development of Partnerships and the efficient delivery of medical care.

(3) Persons receiving medical services through

Partnerships may receive medical and case management services above the level usually offered through the medical assistance program.

Medical providers shall be required to meet certain qualifications to participate in Partnerships to ensure the delivery of high quality medical services. These qualifications shall be determined by rule of the Illinois Department and may be higher than qualifications for participation in the medical assistance program. Partnership sponsors may prescribe reasonable additional qualifications for participation by medical providers, only with the prior written approval of the Illinois Department.
Nothing in this Section shall limit the free choice of practitioners, hospitals, and other providers of medical services by clients. In order to ensure patient freedom of choice, the Illinois Department shall immediately promulgate all rules and take all other necessary actions so that provided services may be accessed from therapeutically certified optometrists to the full extent of the Illinois Optometric Practice Act of 1987 without discriminating between service providers.
The Department shall apply for a waiver from the United States Health Care Financing Administration to allow for the implementation of Partnerships under this Section.
The Illinois Department shall require health care providers to maintain records that document the medical care and services provided to recipients of Medical Assistance under this Article. Such records must be retained for a period of not less than 6 years from the date of service or as provided by applicable State law, whichever period is longer, except that if an audit is initiated within the required retention period then the records must be retained until the audit is completed and every exception is resolved. The Illinois Department shall require health care providers to make available, when authorized by the patient, in writing, the medical records in a timely fashion to other health care providers who are treating or serving persons eligible for Medical Assistance under this Article. All dispensers of medical services shall be required to maintain and retain business and professional records sufficient to fully and accurately document the nature, scope, details and receipt of the health care provided to persons eligible for medical assistance under this Code, in accordance with regulations promulgated by the Illinois Department. The rules and regulations shall require that proof of the receipt of prescription drugs, dentures, prosthetic devices and eyeglasses by eligible persons under this Section accompany each claim for reimbursement submitted by the dispenser of such medical services. No such claims for reimbursement shall be approved for payment by the Illinois Department without such proof of receipt, unless the Illinois Department shall have put into effect and shall be operating a system of post-payment audit and review which shall, on a sampling basis, be deemed adequate by the Illinois Department to assure that such drugs, dentures, prosthetic devices and eyeglasses for which payment is being made are actually being received by eligible recipients. Within 90 days after September 16, 1984 (the effective date of Public Act 83-1439), the Illinois Department shall establish a current list of acquisition costs for all prosthetic devices and any other items recognized as medical equipment and supplies reimbursable under this Article and shall update such list on a quarterly basis, except that the acquisition costs of all prescription drugs shall be updated no less frequently than every 30 days as required by Section 5-5.12.
The rules and regulations of the Illinois Department shall require that a written statement including the required opinion of a physician shall accompany any claim for reimbursement for abortions, or induced miscarriages or premature births. This statement shall indicate what procedures were used in providing such medical services.
Notwithstanding any other law to the contrary, the Illinois Department shall, within 365 days after July 22, 2013 (the effective date of Public Act 98-104), establish procedures to permit skilled care facilities licensed under the Nursing Home Care Act to submit monthly billing claims for reimbursement purposes. Following development of these procedures, the Department shall, by July 1, 2016, test the viability of the new system and implement any necessary operational or structural changes to its information technology platforms in order to allow for the direct acceptance and payment of nursing home claims.
Notwithstanding any other law to the contrary, the Illinois Department shall, within 365 days after August 15, 2014 (the effective date of Public Act 98-963), establish procedures to permit ID/DD facilities licensed under the ID/DD Community Care Act and MC/DD facilities licensed under the MC/DD Act to submit monthly billing claims for reimbursement purposes. Following development of these procedures, the Department shall have an additional 365 days to test the viability of the new system and to ensure that any necessary operational or structural changes to its information technology platforms are implemented.
The Illinois Department shall require all dispensers of medical services, other than an individual practitioner or group of practitioners, desiring to participate in the Medical Assistance program established under this Article to disclose all financial, beneficial, ownership, equity, surety or other interests in any and all firms, corporations, partnerships, associations, business enterprises, joint ventures, agencies, institutions or other legal entities providing any form of health care services in this State under this Article.
The Illinois Department may require that all dispensers of medical services desiring to participate in the medical assistance program established under this Article disclose, under such terms and conditions as the Illinois Department may by rule establish, all inquiries from clients and attorneys regarding medical bills paid by the Illinois Department, which inquiries could indicate potential existence of claims or liens for the Illinois Department.
Enrollment of a vendor shall be subject to a provisional period and shall be conditional for one year. During the period of conditional enrollment, the Department may terminate the vendor's eligibility to participate in, or may disenroll the vendor from, the medical assistance program without cause. Unless otherwise specified, such termination of eligibility or disenrollment is not subject to the Department's hearing process. However, a disenrolled vendor may reapply without penalty.
The Department has the discretion to limit the conditional enrollment period for vendors based upon category of risk of the vendor.
Prior to enrollment and during the conditional enrollment period in the medical assistance program, all vendors shall be subject to enhanced oversight, screening, and review based on the risk of fraud, waste, and abuse that is posed by the category of risk of the vendor. The Illinois Department shall establish the procedures for oversight, screening, and review, which may include, but need not be limited to: criminal and financial background checks; fingerprinting; license, certification, and authorization verifications; unscheduled or unannounced site visits; database checks; prepayment audit reviews; audits; payment caps; payment suspensions; and other screening as required by federal or State law.
The Department shall define or specify the following: (i) by provider notice, the "category of risk of the vendor" for each type of vendor, which shall take into account the level of screening applicable to a particular category of vendor under federal law and regulations; (ii) by rule or provider notice, the maximum length of the conditional enrollment period for each category of risk of the vendor; and (iii) by rule, the hearing rights, if any, afforded to a vendor in each category of risk of the vendor that is terminated or disenrolled during the conditional enrollment period.
To be eligible for payment consideration, a vendor's payment claim or bill, either as an initial claim or as a resubmitted claim following prior rejection, must be received by the Illinois Department, or its fiscal intermediary, no later than 180 days after the latest date on the claim on which medical goods or services were provided, with the following exceptions:
(1) In the case of a provider whose enrollment is in

process by the Illinois Department, the 180-day period shall not begin until the date on the written notice from the Illinois Department that the provider enrollment is complete.

(2) In the case of errors attributable to the

Illinois Department or any of its claims processing intermediaries which result in an inability to receive, process, or adjudicate a claim, the 180-day period shall not begin until the provider has been notified of the error.

(3) In the case of a provider for whom the Illinois

Department initiates the monthly billing process.

(4) In the case of a provider operated by a unit of

local government with a population exceeding 3,000,000 when local government funds finance federal participation for claims payments.

For claims for services rendered during a period for which a recipient received retroactive eligibility, claims must be filed within 180 days after the Department determines the applicant is eligible. For claims for which the Illinois Department is not the primary payer, claims must be submitted to the Illinois Department within 180 days after the final adjudication by the primary payer.
In the case of long term care facilities, within 45 calendar days of receipt by the facility of required prescreening information, new admissions with associated admission documents shall be submitted through the Medical Electronic Data Interchange (MEDI) or the Recipient Eligibility Verification (REV) System or shall be submitted directly to the Department of Human Services using required admission forms. Effective September 1, 2014, admission documents, including all prescreening information, must be submitted through MEDI or REV. Confirmation numbers assigned to an accepted transaction shall be retained by a facility to verify timely submittal. Once an admission transaction has been completed, all resubmitted claims following prior rejection are subject to receipt no later than 180 days after the admission transaction has been completed.
Claims that are not submitted and received in compliance with the foregoing requirements shall not be eligible for payment under the medical assistance program, and the State shall have no liability for payment of those claims.
To the extent consistent with applicable information and privacy, security, and disclosure laws, State and federal agencies and departments shall provide the Illinois Department access to confidential and other information and data necessary to perform eligibility and payment verifications and other Illinois Department functions. This includes, but is not limited to: information pertaining to licensure; certification; earnings; immigration status; citizenship; wage reporting; unearned and earned income; pension income; employment; supplemental security income; social security numbers; National Provider Identifier (NPI) numbers; the National Practitioner Data Bank (NPDB); program and agency exclusions; taxpayer identification numbers; tax delinquency; corporate information; and death records.
The Illinois Department shall enter into agreements with State agencies and departments, and is authorized to enter into agreements with federal agencies and departments, under which such agencies and departments shall share data necessary for medical assistance program integrity functions and oversight. The Illinois Department shall develop, in cooperation with other State departments and agencies, and in compliance with applicable federal laws and regulations, appropriate and effective methods to share such data. At a minimum, and to the extent necessary to provide data sharing, the Illinois Department shall enter into agreements with State agencies and departments, and is authorized to enter into agreements with federal agencies and departments, including but not limited to: the Secretary of State; the Department of Revenue; the Department of Public Health; the Department of Human Services; and the Department of Financial and Professional Regulation.
Beginning in fiscal year 2013, the Illinois Department shall set forth a request for information to identify the benefits of a pre-payment, post-adjudication, and post-edit claims system with the goals of streamlining claims processing and provider reimbursement, reducing the number of pending or rejected claims, and helping to ensure a more transparent adjudication process through the utilization of: (i) provider data verification and provider screening technology; and (ii) clinical code editing; and (iii) pre-pay, pre- or post-adjudicated predictive modeling with an integrated case management system with link analysis. Such a request for information shall not be considered as a request for proposal or as an obligation on the part of the Illinois Department to take any action or acquire any products or services.
The Illinois Department shall establish policies, procedures, standards and criteria by rule for the acquisition, repair and replacement of orthotic and prosthetic devices and durable medical equipment. Such rules shall provide, but not be limited to, the following services: (1) immediate repair or replacement of such devices by recipients; and (2) rental, lease, purchase or lease-purchase of durable medical equipment in a cost-effective manner, taking into consideration the recipient's medical prognosis, the extent of the recipient's needs, and the requirements and costs for maintaining such equipment. Subject to prior approval, such rules shall enable a recipient to temporarily acquire and use alternative or substitute devices or equipment pending repairs or replacements of any device or equipment previously authorized for such recipient by the Department. Notwithstanding any provision of Section 5-5f to the contrary, the Department may, by rule, exempt certain replacement wheelchair parts from prior approval and, for wheelchairs, wheelchair parts, wheelchair accessories, and related seating and positioning items, determine the wholesale price by methods other than actual acquisition costs.
The Department shall require, by rule, all providers of durable medical equipment to be accredited by an accreditation organization approved by the federal Centers for Medicare and Medicaid Services and recognized by the Department in order to bill the Department for providing durable medical equipment to recipients. No later than 15 months after the effective date of the rule adopted pursuant to this paragraph, all providers must meet the accreditation requirement.
The Department shall execute, relative to the nursing home prescreening project, written inter-agency agreements with the Department of Human Services and the Department on Aging, to effect the following: (i) intake procedures and common eligibility criteria for those persons who are receiving non-institutional services; and (ii) the establishment and development of non-institutional services in areas of the State where they are not currently available or are undeveloped; and (iii) notwithstanding any other provision of law, subject to federal approval, on and after July 1, 2012, an increase in the determination of need (DON) scores from 29 to 37 for applicants for institutional and home and community-based long term care; if and only if federal approval is not granted, the Department may, in conjunction with other affected agencies, implement utilization controls or changes in benefit packages to effectuate a similar savings amount for this population; and (iv) no later than July 1, 2013, minimum level of care eligibility criteria for institutional and home and community-based long term care; and (v) no later than October 1, 2013, establish procedures to permit long term care providers access to eligibility scores for individuals with an admission date who are seeking or receiving services from the long term care provider. In order to select the minimum level of care eligibility criteria, the Governor shall establish a workgroup that includes affected agency representatives and stakeholders representing the institutional and home and community-based long term care interests. This Section shall not restrict the Department from implementing lower level of care eligibility criteria for community-based services in circumstances where federal approval has been granted.
The Illinois Department shall develop and operate, in cooperation with other State Departments and agencies and in compliance with applicable federal laws and regulations, appropriate and effective systems of health care evaluation and programs for monitoring of utilization of health care services and facilities, as it affects persons eligible for medical assistance under this Code.
The Illinois Department shall report annually to the General Assembly, no later than the second Friday in April of 1979 and each year thereafter, in regard to:
(a) actual statistics and trends in utilization of

medical services by public aid recipients;

(b) actual statistics and trends in the provision of

the various medical services by medical vendors;

(c) current rate structures and proposed changes in

those rate structures for the various medical vendors; and

(d) efforts at utilization review and control by the

Illinois Department.

The period covered by each report shall be the 3 years ending on the June 30 prior to the report. The report shall include suggested legislation for consideration by the General Assembly. The filing of one copy of the report with the Speaker, one copy with the Minority Leader and one copy with the Clerk of the House of Representatives, one copy with the President, one copy with the Minority Leader and one copy with the Secretary of the Senate, one copy with the Legislative Research Unit, and such additional copies with the State Government Report Distribution Center for the General Assembly as is required under paragraph (t) of Section 7 of the State Library Act shall be deemed sufficient to comply with this Section.
Rulemaking authority to implement Public Act 95-1045, if any, is conditioned on the rules being adopted in accordance with all provisions of the Illinois Administrative Procedure Act and all rules and procedures of the Joint Committee on Administrative Rules; any purported rule not so adopted, for whatever reason, is unauthorized.
On and after July 1, 2012, the Department shall reduce any rate of reimbursement for services or other payments or alter any methodologies authorized by this Code to reduce any rate of reimbursement for services or other payments in accordance with Section 5-5e.
Because kidney transplantation can be an appropriate, cost effective alternative to renal dialysis when medically necessary and notwithstanding the provisions of Section 1-11 of this Code, beginning October 1, 2014, the Department shall cover kidney transplantation for noncitizens with end-stage renal disease who are not eligible for comprehensive medical benefits, who meet the residency requirements of Section 5-3 of this Code, and who would otherwise meet the financial requirements of the appropriate class of eligible persons under Section 5-2 of this Code. To qualify for coverage of kidney transplantation, such person must be receiving emergency renal dialysis services covered by the Department. Providers under this Section shall be prior approved and certified by the Department to perform kidney transplantation and the services under this Section shall be limited to services associated with kidney transplantation.
Notwithstanding any other provision of this Code to the contrary, on or after July 1, 2015, all FDA approved forms of medication assisted treatment prescribed for the treatment of alcohol dependence or treatment of opioid dependence shall be covered under both fee for service and managed care medical assistance programs for persons who are otherwise eligible for medical assistance under this Article and shall not be subject to any (1) utilization control, other than those established under the American Society of Addiction Medicine patient placement criteria, (2) prior authorization mandate, or (3) lifetime restriction limit mandate.
On or after July 1, 2015, opioid antagonists prescribed for the treatment of an opioid overdose, including the medication product, administration devices, and any pharmacy fees related to the dispensing and administration of the opioid antagonist, shall be covered under the medical assistance program for persons who are otherwise eligible for medical assistance under this Article. As used in this Section, "opioid antagonist" means a drug that binds to opioid receptors and blocks or inhibits the effect of opioids acting on those receptors, including, but not limited to, naloxone hydrochloride or any other similarly acting drug approved by the U.S. Food and Drug Administration.
Upon federal approval, the Department shall provide coverage and reimbursement for all drugs that are approved for marketing by the federal Food and Drug Administration and that are recommended by the federal Public Health Service or the United States Centers for Disease Control and Prevention for pre-exposure prophylaxis and related pre-exposure prophylaxis services, including, but not limited to, HIV and sexually transmitted infection screening, treatment for sexually transmitted infections, medical monitoring, assorted labs, and counseling to reduce the likelihood of HIV infection among individuals who are not infected with HIV but who are at high risk of HIV infection.
(Source: P.A. 99-78, eff. 7-20-15; 99-180, eff. 7-29-15; 99-236, eff. 8-3-15; 99-407 (see Section 20 of P.A. 99-588 for the effective date of P.A. 99-407); 99-433, eff. 8-21-15; 99-480, eff. 9-9-15; 99-588, eff. 7-20-16; 99-642, eff. 7-28-16; 99-772, eff. 1-1-17; 99-895, eff. 1-1-17; 100-449, eff. 1-1-18.)

(Text of Section from P.A. 100-538)
Sec. 5-5. Medical services. The Illinois Department, by rule, shall determine the quantity and quality of and the rate of reimbursement for the medical assistance for which payment will be authorized, and the medical services to be provided, which may include all or part of the following: (1) inpatient hospital services; (2) outpatient hospital services; (3) other laboratory and X-ray services; (4) skilled nursing home services; (5) physicians' services whether furnished in the office, the patient's home, a hospital, a skilled nursing home, or elsewhere; (6) medical care, or any other type of remedial care furnished by licensed practitioners; (7) home health care services; (8) private duty nursing service; (9) clinic services; (10) dental services, including prevention and treatment of periodontal disease and dental caries disease for pregnant women, provided by an individual licensed to practice dentistry or dental surgery; for purposes of this item (10), "dental services" means diagnostic, preventive, or corrective procedures provided by or under the supervision of a dentist in the practice of his or her profession; (11) physical therapy and related services; (12) prescribed drugs, dentures, and prosthetic devices; and eyeglasses prescribed by a physician skilled in the diseases of the eye, or by an optometrist, whichever the person may select; (13) other diagnostic, screening, preventive, and rehabilitative services, including to ensure that the individual's need for intervention or treatment of mental disorders or substance use disorders or co-occurring mental health and substance use disorders is determined using a uniform screening, assessment, and evaluation process inclusive of criteria, for children and adults; for purposes of this item (13), a uniform screening, assessment, and evaluation process refers to a process that includes an appropriate evaluation and, as warranted, a referral; "uniform" does not mean the use of a singular instrument, tool, or process that all must utilize; (14) transportation and such other expenses as may be necessary; (15) medical treatment of sexual assault survivors, as defined in Section 1a of the Sexual Assault Survivors Emergency Treatment Act, for injuries sustained as a result of the sexual assault, including examinations and laboratory tests to discover evidence which may be used in criminal proceedings arising from the sexual assault; (16) the diagnosis and treatment of sickle cell anemia; and (17) any other medical care, and any other type of remedial care recognized under the laws of this State. The term "any other type of remedial care" shall include nursing care and nursing home service for persons who rely on treatment by spiritual means alone through prayer for healing.
Notwithstanding any other provision of this Section, a comprehensive tobacco use cessation program that includes purchasing prescription drugs or prescription medical devices approved by the Food and Drug Administration shall be covered under the medical assistance program under this Article for persons who are otherwise eligible for assistance under this Article.
Notwithstanding any other provision of this Code, reproductive health care that is otherwise legal in Illinois shall be covered under the medical assistance program for persons who are otherwise eligible for medical assistance under this Article.
Notwithstanding any other provision of this Code, the Illinois Department may not require, as a condition of payment for any laboratory test authorized under this Article, that a physician's handwritten signature appear on the laboratory test order form. The Illinois Department may, however, impose other appropriate requirements regarding laboratory test order documentation.
Upon receipt of federal approval of an amendment to the Illinois Title XIX State Plan for this purpose, the Department shall authorize the Chicago Public Schools (CPS) to procure a vendor or vendors to manufacture eyeglasses for individuals enrolled in a school within the CPS system. CPS shall ensure that its vendor or vendors are enrolled as providers in the medical assistance program and in any capitated Medicaid managed care entity (MCE) serving individuals enrolled in a school within the CPS system. Under any contract procured under this provision, the vendor or vendors must serve only individuals enrolled in a school within the CPS system. Claims for services provided by CPS's vendor or vendors to recipients of benefits in the medical assistance program under this Code, the Children's Health Insurance Program, or the Covering ALL KIDS Health Insurance Program shall be submitted to the Department or the MCE in which the individual is enrolled for payment and shall be reimbursed at the Department's or the MCE's established rates or rate methodologies for eyeglasses.
On and after July 1, 2012, the Department of Healthcare and Family Services may provide the following services to persons eligible for assistance under this Article who are participating in education, training or employment programs operated by the Department of Human Services as successor to the Department of Public Aid:
(1) dental services provided by or under the

supervision of a dentist; and

(2) eyeglasses prescribed by a physician skilled in

the diseases of the eye, or by an optometrist, whichever the person may select.

Notwithstanding any other provision of this Code and subject to federal approval, the Department may adopt rules to allow a dentist who is volunteering his or her service at no cost to render dental services through an enrolled not-for-profit health clinic without the dentist personally enrolling as a participating provider in the medical assistance program. A not-for-profit health clinic shall include a public health clinic or Federally Qualified Health Center or other enrolled provider, as determined by the Department, through which dental services covered under this Section are performed. The Department shall establish a process for payment of claims for reimbursement for covered dental services rendered under this provision.
The Illinois Department, by rule, may distinguish and classify the medical services to be provided only in accordance with the classes of persons designated in Section 5-2.
The Department of Healthcare and Family Services must provide coverage and reimbursement for amino acid-based elemental formulas, regardless of delivery method, for the diagnosis and treatment of (i) eosinophilic disorders and (ii) short bowel syndrome when the prescribing physician has issued a written order stating that the amino acid-based elemental formula is medically necessary.
The Illinois Department shall authorize the provision of, and shall authorize payment for, screening by low-dose mammography for the presence of occult breast cancer for women 35 years of age or older who are eligible for medical assistance under this Article, as follows:
(A) A baseline mammogram for women 35 to 39 years of

age.

(B) An annual mammogram for women 40 years of age or

older.

(C) A mammogram at the age and intervals considered

medically necessary by the woman's health care provider for women under 40 years of age and having a family history of breast cancer, prior personal history of breast cancer, positive genetic testing, or other risk factors.

(D) A comprehensive ultrasound screening of an entire

breast or breasts if a mammogram demonstrates heterogeneous or dense breast tissue, when medically necessary as determined by a physician licensed to practice medicine in all of its branches.

(E) A screening MRI when medically necessary, as

determined by a physician licensed to practice medicine in all of its branches.

All screenings shall include a physical breast exam, instruction on self-examination and information regarding the frequency of self-examination and its value as a preventative tool. For purposes of this Section, "low-dose mammography" means the x-ray examination of the breast using equipment dedicated specifically for mammography, including the x-ray tube, filter, compression device, and image receptor, with an average radiation exposure delivery of less than one rad per breast for 2 views of an average size breast. The term also includes digital mammography and includes breast tomosynthesis. As used in this Section, the term "breast tomosynthesis" means a radiologic procedure that involves the acquisition of projection images over the stationary breast to produce cross-sectional digital three-dimensional images of the breast. If, at any time, the Secretary of the United States Department of Health and Human Services, or its successor agency, promulgates rules or regulations to be published in the Federal Register or publishes a comment in the Federal Register or issues an opinion, guidance, or other action that would require the State, pursuant to any provision of the Patient Protection and Affordable Care Act (Public Law 111-148), including, but not limited to, 42 U.S.C. 18031(d)(3)(B) or any successor provision, to defray the cost of any coverage for breast tomosynthesis outlined in this paragraph, then the requirement that an insurer cover breast tomosynthesis is inoperative other than any such coverage authorized under Section 1902 of the Social Security Act, 42 U.S.C. 1396a, and the State shall not assume any obligation for the cost of coverage for breast tomosynthesis set forth in this paragraph.
On and after January 1, 2016, the Department shall ensure that all networks of care for adult clients of the Department include access to at least one breast imaging Center of Imaging Excellence as certified by the American College of Radiology.
On and after January 1, 2012, providers participating in a quality improvement program approved by the Department shall be reimbursed for screening and diagnostic mammography at the same rate as the Medicare program's rates, including the increased reimbursement for digital mammography.
The Department shall convene an expert panel including representatives of hospitals, free-standing mammography facilities, and doctors, including radiologists, to establish quality standards for mammography.
On and after January 1, 2017, providers participating in a breast cancer treatment quality improvement program approved by the Department shall be reimbursed for breast cancer treatment at a rate that is no lower than 95% of the Medicare program's rates for the data elements included in the breast cancer treatment quality program.
The Department shall convene an expert panel, including representatives of hospitals, free standing breast cancer treatment centers, breast cancer quality organizations, and doctors, including breast surgeons, reconstructive breast surgeons, oncologists, and primary care providers to establish quality standards for breast cancer treatment.
Subject to federal approval, the Department shall establish a rate methodology for mammography at federally qualified health centers and other encounter-rate clinics. These clinics or centers may also collaborate with other hospital-based mammography facilities. By January 1, 2016, the Department shall report to the General Assembly on the status of the provision set forth in this paragraph.
The Department shall establish a methodology to remind women who are age-appropriate for screening mammography, but who have not received a mammogram within the previous 18 months, of the importance and benefit of screening mammography. The Department shall work with experts in breast cancer outreach and patient navigation to optimize these reminders and shall establish a methodology for evaluating their effectiveness and modifying the methodology based on the evaluation.
The Department shall establish a performance goal for primary care providers with respect to their female patients over age 40 receiving an annual mammogram. This performance goal shall be used to provide additional reimbursement in the form of a quality performance bonus to primary care providers who meet that goal.
The Department shall devise a means of case-managing or patient navigation for beneficiaries diagnosed with breast cancer. This program shall initially operate as a pilot program in areas of the State with the highest incidence of mortality related to breast cancer. At least one pilot program site shall be in the metropolitan Chicago area and at least one site shall be outside the metropolitan Chicago area. On or after July 1, 2016, the pilot program shall be expanded to include one site in western Illinois, one site in southern Illinois, one site in central Illinois, and 4 sites within metropolitan Chicago. An evaluation of the pilot program shall be carried out measuring health outcomes and cost of care for those served by the pilot program compared to similarly situated patients who are not served by the pilot program.
The Department shall require all networks of care to develop a means either internally or by contract with experts in navigation and community outreach to navigate cancer patients to comprehensive care in a timely fashion. The Department shall require all networks of care to include access for patients diagnosed with cancer to at least one academic commission on cancer-accredited cancer program as an in-network covered benefit.
Any medical or health care provider shall immediately recommend, to any pregnant woman who is being provided prenatal services and is suspected of drug abuse or is addicted as defined in the Alcoholism and Other Drug Abuse and Dependency Act, referral to a local substance abuse treatment provider licensed by the Department of Human Services or to a licensed hospital which provides substance abuse treatment services. The Department of Healthcare and Family Services shall assure coverage for the cost of treatment of the drug abuse or addiction for pregnant recipients in accordance with the Illinois Medicaid Program in conjunction with the Department of Human Services.
All medical providers providing medical assistance to pregnant women under this Code shall receive information from the Department on the availability of services under the Drug Free Families with a Future or any comparable program providing case management services for addicted women, including information on appropriate referrals for other social services that may be needed by addicted women in addition to treatment for addiction.
The Illinois Department, in cooperation with the Departments of Human Services (as successor to the Department of Alcoholism and Substance Abuse) and Public Health, through a public awareness campaign, may provide information concerning treatment for alcoholism and drug abuse and addiction, prenatal health care, and other pertinent programs directed at reducing the number of drug-affected infants born to recipients of medical assistance.
Neither the Department of Healthcare and Family Services nor the Department of Human Services shall sanction the recipient solely on the basis of her substance abuse.
The Illinois Department shall establish such regulations governing the dispensing of health services under this Article as it shall deem appropriate. The Department should seek the advice of formal professional advisory committees appointed by the Director of the Illinois Department for the purpose of providing regular advice on policy and administrative matters, information dissemination and educational activities for medical and health care providers, and consistency in procedures to the Illinois Department.
The Illinois Department may develop and contract with Partnerships of medical providers to arrange medical services for persons eligible under Section 5-2 of this Code. Implementation of this Section may be by demonstration projects in certain geographic areas. The Partnership shall be represented by a sponsor organization. The Department, by rule, shall develop qualifications for sponsors of Partnerships. Nothing in this Section shall be construed to require that the sponsor organization be a medical organization.
The sponsor must negotiate formal written contracts with medical providers for physician services, inpatient and outpatient hospital care, home health services, treatment for alcoholism and substance abuse, and other services determined necessary by the Illinois Department by rule for delivery by Partnerships. Physician services must include prenatal and obstetrical care. The Illinois Department shall reimburse medical services delivered by Partnership providers to clients in target areas according to provisions of this Article and the Illinois Health Finance Reform Act, except that:
(1) Physicians participating in a Partnership and

providing certain services, which shall be determined by the Illinois Department, to persons in areas covered by the Partnership may receive an additional surcharge for such services.

(2) The Department may elect to consider and

negotiate financial incentives to encourage the development of Partnerships and the efficient delivery of medical care.

(3) Persons receiving medical services through

Partnerships may receive medical and case management services above the level usually offered through the medical assistance program.

Medical providers shall be required to meet certain qualifications to participate in Partnerships to ensure the delivery of high quality medical services. These qualifications shall be determined by rule of the Illinois Department and may be higher than qualifications for participation in the medical assistance program. Partnership sponsors may prescribe reasonable additional qualifications for participation by medical providers, only with the prior written approval of the Illinois Department.
Nothing in this Section shall limit the free choice of practitioners, hospitals, and other providers of medical services by clients. In order to ensure patient freedom of choice, the Illinois Department shall immediately promulgate all rules and take all other necessary actions so that provided services may be accessed from therapeutically certified optometrists to the full extent of the Illinois Optometric Practice Act of 1987 without discriminating between service providers.
The Department shall apply for a waiver from the United States Health Care Financing Administration to allow for the implementation of Partnerships under this Section.
The Illinois Department shall require health care providers to maintain records that document the medical care and services provided to recipients of Medical Assistance under this Article. Such records must be retained for a period of not less than 6 years from the date of service or as provided by applicable State law, whichever period is longer, except that if an audit is initiated within the required retention period then the records must be retained until the audit is completed and every exception is resolved. The Illinois Department shall require health care providers to make available, when authorized by the patient, in writing, the medical records in a timely fashion to other health care providers who are treating or serving persons eligible for Medical Assistance under this Article. All dispensers of medical services shall be required to maintain and retain business and professional records sufficient to fully and accurately document the nature, scope, details and receipt of the health care provided to persons eligible for medical assistance under this Code, in accordance with regulations promulgated by the Illinois Department. The rules and regulations shall require that proof of the receipt of prescription drugs, dentures, prosthetic devices and eyeglasses by eligible persons under this Section accompany each claim for reimbursement submitted by the dispenser of such medical services. No such claims for reimbursement shall be approved for payment by the Illinois Department without such proof of receipt, unless the Illinois Department shall have put into effect and shall be operating a system of post-payment audit and review which shall, on a sampling basis, be deemed adequate by the Illinois Department to assure that such drugs, dentures, prosthetic devices and eyeglasses for which payment is being made are actually being received by eligible recipients. Within 90 days after September 16, 1984 (the effective date of Public Act 83-1439), the Illinois Department shall establish a current list of acquisition costs for all prosthetic devices and any other items recognized as medical equipment and supplies reimbursable under this Article and shall update such list on a quarterly basis, except that the acquisition costs of all prescription drugs shall be updated no less frequently than every 30 days as required by Section 5-5.12.
Notwithstanding any other law to the contrary, the Illinois Department shall, within 365 days after July 22, 2013 (the effective date of Public Act 98-104), establish procedures to permit skilled care facilities licensed under the Nursing Home Care Act to submit monthly billing claims for reimbursement purposes. Following development of these procedures, the Department shall, by July 1, 2016, test the viability of the new system and implement any necessary operational or structural changes to its information technology platforms in order to allow for the direct acceptance and payment of nursing home claims.
Notwithstanding any other law to the contrary, the Illinois Department shall, within 365 days after August 15, 2014 (the effective date of Public Act 98-963), establish procedures to permit ID/DD facilities licensed under the ID/DD Community Care Act and MC/DD facilities licensed under the MC/DD Act to submit monthly billing claims for reimbursement purposes. Following development of these procedures, the Department shall have an additional 365 days to test the viability of the new system and to ensure that any necessary operational or structural changes to its information technology platforms are implemented.
The Illinois Department shall require all dispensers of medical services, other than an individual practitioner or group of practitioners, desiring to participate in the Medical Assistance program established under this Article to disclose all financial, beneficial, ownership, equity, surety or other interests in any and all firms, corporations, partnerships, associations, business enterprises, joint ventures, agencies, institutions or other legal entities providing any form of health care services in this State under this Article.
The Illinois Department may require that all dispensers of medical services desiring to participate in the medical assistance program established under this Article disclose, under such terms and conditions as the Illinois Department may by rule establish, all inquiries from clients and attorneys regarding medical bills paid by the Illinois Department, which inquiries could indicate potential existence of claims or liens for the Illinois Department.
Enrollment of a vendor shall be subject to a provisional period and shall be conditional for one year. During the period of conditional enrollment, the Department may terminate the vendor's eligibility to participate in, or may disenroll the vendor from, the medical assistance program without cause. Unless otherwise specified, such termination of eligibility or disenrollment is not subject to the Department's hearing process. However, a disenrolled vendor may reapply without penalty.
The Department has the discretion to limit the conditional enrollment period for vendors based upon category of risk of the vendor.
Prior to enrollment and during the conditional enrollment period in the medical assistance program, all vendors shall be subject to enhanced oversight, screening, and review based on the risk of fraud, waste, and abuse that is posed by the category of risk of the vendor. The Illinois Department shall establish the procedures for oversight, screening, and review, which may include, but need not be limited to: criminal and financial background checks; fingerprinting; license, certification, and authorization verifications; unscheduled or unannounced site visits; database checks; prepayment audit reviews; audits; payment caps; payment suspensions; and other screening as required by federal or State law.
The Department shall define or specify the following: (i) by provider notice, the "category of risk of the vendor" for each type of vendor, which shall take into account the level of screening applicable to a particular category of vendor under federal law and regulations; (ii) by rule or provider notice, the maximum length of the conditional enrollment period for each category of risk of the vendor; and (iii) by rule, the hearing rights, if any, afforded to a vendor in each category of risk of the vendor that is terminated or disenrolled during the conditional enrollment period.
To be eligible for payment consideration, a vendor's payment claim or bill, either as an initial claim or as a resubmitted claim following prior rejection, must be received by the Illinois Department, or its fiscal intermediary, no later than 180 days after the latest date on the claim on which medical goods or services were provided, with the following exceptions:
(1) In the case of a provider whose enrollment is in

process by the Illinois Department, the 180-day period shall not begin until the date on the written notice from the Illinois Department that the provider enrollment is complete.

(2) In the case of errors attributable to the

Illinois Department or any of its claims processing intermediaries which result in an inability to receive, process, or adjudicate a claim, the 180-day period shall not begin until the provider has been notified of the error.

(3) In the case of a provider for whom the Illinois

Department initiates the monthly billing process.

(4) In the case of a provider operated by a unit of

local government with a population exceeding 3,000,000 when local government funds finance federal participation for claims payments.

For claims for services rendered during a period for which a recipient received retroactive eligibility, claims must be filed within 180 days after the Department determines the applicant is eligible. For claims for which the Illinois Department is not the primary payer, claims must be submitted to the Illinois Department within 180 days after the final adjudication by the primary payer.
In the case of long term care facilities, within 5 days of receipt by the facility of required prescreening information, data for new admissions shall be entered into the Medical Electronic Data Interchange (MEDI) or the Recipient Eligibility Verification (REV) System or successor system, and within 15 days of receipt by the facility of required prescreening information, admission documents shall be submitted through MEDI or REV or shall be submitted directly to the Department of Human Services using required admission forms. Effective September 1, 2014, admission documents, including all prescreening information, must be submitted through MEDI or REV. Confirmation numbers assigned to an accepted transaction shall be retained by a facility to verify timely submittal. Once an admission transaction has been completed, all resubmitted claims following prior rejection are subject to receipt no later than 180 days after the admission transaction has been completed.
Claims that are not submitted and received in compliance with the foregoing requirements shall not be eligible for payment under the medical assistance program, and the State shall have no liability for payment of those claims.
To the extent consistent with applicable information and privacy, security, and disclosure laws, State and federal agencies and departments shall provide the Illinois Department access to confidential and other information and data necessary to perform eligibility and payment verifications and other Illinois Department functions. This includes, but is not limited to: information pertaining to licensure; certification; earnings; immigration status; citizenship; wage reporting; unearned and earned income; pension income; employment; supplemental security income; social security numbers; National Provider Identifier (NPI) numbers; the National Practitioner Data Bank (NPDB); program and agency exclusions; taxpayer identification numbers; tax delinquency; corporate information; and death records.
The Illinois Department shall enter into agreements with State agencies and departments, and is authorized to enter into agreements with federal agencies and departments, under which such agencies and departments shall share data necessary for medical assistance program integrity functions and oversight. The Illinois Department shall develop, in cooperation with other State departments and agencies, and in compliance with applicable federal laws and regulations, appropriate and effective methods to share such data. At a minimum, and to the extent necessary to provide data sharing, the Illinois Department shall enter into agreements with State agencies and departments, and is authorized to enter into agreements with federal agencies and departments, including but not limited to: the Secretary of State; the Department of Revenue; the Department of Public Health; the Department of Human Services; and the Department of Financial and Professional Regulation.
Beginning in fiscal year 2013, the Illinois Department shall set forth a request for information to identify the benefits of a pre-payment, post-adjudication, and post-edit claims system with the goals of streamlining claims processing and provider reimbursement, reducing the number of pending or rejected claims, and helping to ensure a more transparent adjudication process through the utilization of: (i) provider data verification and provider screening technology; and (ii) clinical code editing; and (iii) pre-pay, pre- or post-adjudicated predictive modeling with an integrated case management system with link analysis. Such a request for information shall not be considered as a request for proposal or as an obligation on the part of the Illinois Department to take any action or acquire any products or services.
The Illinois Department shall establish policies, procedures, standards and criteria by rule for the acquisition, repair and replacement of orthotic and prosthetic devices and durable medical equipment. Such rules shall provide, but not be limited to, the following services: (1) immediate repair or replacement of such devices by recipients; and (2) rental, lease, purchase or lease-purchase of durable medical equipment in a cost-effective manner, taking into consideration the recipient's medical prognosis, the extent of the recipient's needs, and the requirements and costs for maintaining such equipment. Subject to prior approval, such rules shall enable a recipient to temporarily acquire and use alternative or substitute devices or equipment pending repairs or replacements of any device or equipment previously authorized for such recipient by the Department. Notwithstanding any provision of Section 5-5f to the contrary, the Department may, by rule, exempt certain replacement wheelchair parts from prior approval and, for wheelchairs, wheelchair parts, wheelchair accessories, and related seating and positioning items, determine the wholesale price by methods other than actual acquisition costs.
The Department shall require, by rule, all providers of durable medical equipment to be accredited by an accreditation organization approved by the federal Centers for Medicare and Medicaid Services and recognized by the Department in order to bill the Department for providing durable medical equipment to recipients. No later than 15 months after the effective date of the rule adopted pursuant to this paragraph, all providers must meet the accreditation requirement.
The Department shall execute, relative to the nursing home prescreening project, written inter-agency agreements with the Department of Human Services and the Department on Aging, to effect the following: (i) intake procedures and common eligibility criteria for those persons who are receiving non-institutional services; and (ii) the establishment and development of non-institutional services in areas of the State where they are not currently available or are undeveloped; and (iii) notwithstanding any other provision of law, subject to federal approval, on and after July 1, 2012, an increase in the determination of need (DON) scores from 29 to 37 for applicants for institutional and home and community-based long term care; if and only if federal approval is not granted, the Department may, in conjunction with other affected agencies, implement utilization controls or changes in benefit packages to effectuate a similar savings amount for this population; and (iv) no later than July 1, 2013, minimum level of care eligibility criteria for institutional and home and community-based long term care; and (v) no later than October 1, 2013, establish procedures to permit long term care providers access to eligibility scores for individuals with an admission date who are seeking or receiving services from the long term care provider. In order to select the minimum level of care eligibility criteria, the Governor shall establish a workgroup that includes affected agency representatives and stakeholders representing the institutional and home and community-based long term care interests. This Section shall not restrict the Department from implementing lower level of care eligibility criteria for community-based services in circumstances where federal approval has been granted.
The Illinois Department shall develop and operate, in cooperation with other State Departments and agencies and in compliance with applicable federal laws and regulations, appropriate and effective systems of health care evaluation and programs for monitoring of utilization of health care services and facilities, as it affects persons eligible for medical assistance under this Code.
The Illinois Department shall report annually to the General Assembly, no later than the second Friday in April of 1979 and each year thereafter, in regard to:
(a) actual statistics and trends in utilization of

medical services by public aid recipients;

(b) actual statistics and trends in the provision of

the various medical services by medical vendors;

(c) current rate structures and proposed changes in

those rate structures for the various medical vendors; and

(d) efforts at utilization review and control by the

Illinois Department.

The period covered by each report shall be the 3 years ending on the June 30 prior to the report. The report shall include suggested legislation for consideration by the General Assembly. The filing of one copy of the report with the Speaker, one copy with the Minority Leader and one copy with the Clerk of the House of Representatives, one copy with the President, one copy with the Minority Leader and one copy with the Secretary of the Senate, one copy with the Legislative Research Unit, and such additional copies with the State Government Report Distribution Center for the General Assembly as is required under paragraph (t) of Section 7 of the State Library Act shall be deemed sufficient to comply with this Section.
Rulemaking authority to implement Public Act 95-1045, if any, is conditioned on the rules being adopted in accordance with all provisions of the Illinois Administrative Procedure Act and all rules and procedures of the Joint Committee on Administrative Rules; any purported rule not so adopted, for whatever reason, is unauthorized.
On and after July 1, 2012, the Department shall reduce any rate of reimbursement for services or other payments or alter any methodologies authorized by this Code to reduce any rate of reimbursement for services or other payments in accordance with Section 5-5e.
Because kidney transplantation can be an appropriate, cost effective alternative to renal dialysis when medically necessary and notwithstanding the provisions of Section 1-11 of this Code, beginning October 1, 2014, the Department shall cover kidney transplantation for noncitizens with end-stage renal disease who are not eligible for comprehensive medical benefits, who meet the residency requirements of Section 5-3 of this Code, and who would otherwise meet the financial requirements of the appropriate class of eligible persons under Section 5-2 of this Code. To qualify for coverage of kidney transplantation, such person must be receiving emergency renal dialysis services covered by the Department. Providers under this Section shall be prior approved and certified by the Department to perform kidney transplantation and the services under this Section shall be limited to services associated with kidney transplantation.
Notwithstanding any other provision of this Code to the contrary, on or after July 1, 2015, all FDA approved forms of medication assisted treatment prescribed for the treatment of alcohol dependence or treatment of opioid dependence shall be covered under both fee for service and managed care medical assistance programs for persons who are otherwise eligible for medical assistance under this Article and shall not be subject to any (1) utilization control, other than those established under the American Society of Addiction Medicine patient placement criteria, (2) prior authorization mandate, or (3) lifetime restriction limit mandate.
On or after July 1, 2015, opioid antagonists prescribed for the treatment of an opioid overdose, including the medication product, administration devices, and any pharmacy fees related to the dispensing and administration of the opioid antagonist, shall be covered under the medical assistance program for persons who are otherwise eligible for medical assistance under this Article. As used in this Section, "opioid antagonist" means a drug that binds to opioid receptors and blocks or inhibits the effect of opioids acting on those receptors, including, but not limited to, naloxone hydrochloride or any other similarly acting drug approved by the U.S. Food and Drug Administration.
Upon federal approval, the Department shall provide coverage and reimbursement for all drugs that are approved for marketing by the federal Food and Drug Administration and that are recommended by the federal Public Health Service or the United States Centers for Disease Control and Prevention for pre-exposure prophylaxis and related pre-exposure prophylaxis services, including, but not limited to, HIV and sexually transmitted infection screening, treatment for sexually transmitted infections, medical monitoring, assorted labs, and counseling to reduce the likelihood of HIV infection among individuals who are not infected with HIV but who are at high risk of HIV infection.
(Source: P.A. 99-78, eff. 7-20-15; 99-180, eff. 7-29-15; 99-236, eff. 8-3-15; 99-407 (see Section 20 of P.A. 99-588 for the effective date of P.A. 99-407); 99-433, eff. 8-21-15; 99-480, eff. 9-9-15; 99-588, eff. 7-20-16; 99-642, eff. 7-28-16; 99-772, eff. 1-1-17; 99-895, eff. 1-1-17; 100-538, eff. 1-1-18.)

(305 ILCS 5/5-5.01) (from Ch. 23, par. 5-5.01)
Sec. 5-5.01. The Department of Healthcare and Family Services may establish and implement a pilot project for determining the feasibility of authorizing medical assistance payments for the costs of diagnosis and treatment of Alzheimer's disease.
(Source: P.A. 95-331, eff. 8-21-07.)

(305 ILCS 5/5-5.01a)
Sec. 5-5.01a. Supportive living facilities program. The Department shall establish and provide oversight for a program of supportive living facilities that seek to promote resident independence, dignity, respect, and well-being in the most cost-effective manner.
A supportive living facility is either a free-standing facility or a distinct physical and operational entity within a nursing facility. A supportive living facility integrates housing with health, personal care, and supportive services and is a designated setting that offers residents their own separate, private, and distinct living units.
Sites for the operation of the program shall be selected by the Department based upon criteria that may include the need for services in a geographic area, the availability of funding, and the site's ability to meet the standards.
Beginning July 1, 2014, subject to federal approval, the Medicaid rates for supportive living facilities shall be equal to the supportive living facility Medicaid rate effective on June 30, 2014 increased by 8.85%. Once the assessment imposed at Article V-G of this Code is determined to be a permissible tax under Title XIX of the Social Security Act, the Department shall increase the Medicaid rates for supportive living facilities effective on July 1, 2014 by 9.09%. The Department shall apply this increase retroactively to coincide with the imposition of the assessment in Article V-G of this Code in accordance with the approval for federal financial participation by the Centers for Medicare and Medicaid Services.
The Medicaid rates for supportive living facilities effective on July 1, 2017 must be equal to the rates in effect for supportive living facilities on June 30, 2017 increased by 2.8%.
The Department may adopt rules to implement this Section. Rules that establish or modify the services, standards, and conditions for participation in the program shall be adopted by the Department in consultation with the Department on Aging, the Department of Rehabilitation Services, and the Department of Mental Health and Developmental Disabilities (or their successor agencies).
Facilities or distinct parts of facilities which are selected as supportive living facilities and are in good standing with the Department's rules are exempt from the provisions of the Nursing Home Care Act and the Illinois Health Facilities Planning Act.
(Source: P.A. 100-23, eff. 7-6-17.)

(305 ILCS 5/5-5.02) (from Ch. 23, par. 5-5.02)
Sec. 5-5.02. Hospital reimbursements.
(a) Reimbursement to Hospitals; July 1, 1992 through September 30, 1992. Notwithstanding any other provisions of this Code or the Illinois Department's Rules promulgated under the Illinois Administrative Procedure Act, reimbursement to hospitals for services provided during the period July 1, 1992 through September 30, 1992, shall be as follows:
(1) For inpatient hospital services rendered, or if

applicable, for inpatient hospital discharges occurring, on or after July 1, 1992 and on or before September 30, 1992, the Illinois Department shall reimburse hospitals for inpatient services under the reimbursement methodologies in effect for each hospital, and at the inpatient payment rate calculated for each hospital, as of June 30, 1992. For purposes of this paragraph, "reimbursement methodologies" means all reimbursement methodologies that pertain to the provision of inpatient hospital services, including, but not limited to, any adjustments for disproportionate share, targeted access, critical care access and uncompensated care, as defined by the Illinois Department on June 30, 1992.

(2) For the purpose of calculating the inpatient

payment rate for each hospital eligible to receive quarterly adjustment payments for targeted access and critical care, as defined by the Illinois Department on June 30, 1992, the adjustment payment for the period July 1, 1992 through September 30, 1992, shall be 25% of the annual adjustment payments calculated for each eligible hospital, as of June 30, 1992. The Illinois Department shall determine by rule the adjustment payments for targeted access and critical care beginning October 1, 1992.

(3) For the purpose of calculating the inpatient

payment rate for each hospital eligible to receive quarterly adjustment payments for uncompensated care, as defined by the Illinois Department on June 30, 1992, the adjustment payment for the period August 1, 1992 through September 30, 1992, shall be one-sixth of the total uncompensated care adjustment payments calculated for each eligible hospital for the uncompensated care rate year, as defined by the Illinois Department, ending on July 31, 1992. The Illinois Department shall determine by rule the adjustment payments for uncompensated care beginning October 1, 1992.

(b) Inpatient payments. For inpatient services provided on or after October 1, 1993, in addition to rates paid for hospital inpatient services pursuant to the Illinois Health Finance Reform Act, as now or hereafter amended, or the Illinois Department's prospective reimbursement methodology, or any other methodology used by the Illinois Department for inpatient services, the Illinois Department shall make adjustment payments, in an amount calculated pursuant to the methodology described in paragraph (c) of this Section, to hospitals that the Illinois Department determines satisfy any one of the following requirements:
(1) Hospitals that are described in Section 1923 of

the federal Social Security Act, as now or hereafter amended, except that for rate year 2015 and after a hospital described in Section 1923(b)(1)(B) of the federal Social Security Act and qualified for the payments described in subsection (c) of this Section for rate year 2014 provided the hospital continues to meet the description in Section 1923(b)(1)(B) in the current determination year; or

(2) Illinois hospitals that have a Medicaid inpatient

utilization rate which is at least one-half a standard deviation above the mean Medicaid inpatient utilization rate for all hospitals in Illinois receiving Medicaid payments from the Illinois Department; or

(3) Illinois hospitals that on July 1, 1991 had a

Medicaid inpatient utilization rate, as defined in paragraph (h) of this Section, that was at least the mean Medicaid inpatient utilization rate for all hospitals in Illinois receiving Medicaid payments from the Illinois Department and which were located in a planning area with one-third or fewer excess beds as determined by the Health Facilities and Services Review Board, and that, as of June 30, 1992, were located in a federally designated Health Manpower Shortage Area; or

(4) Illinois hospitals that:
(A) have a Medicaid inpatient utilization rate

that is at least equal to the mean Medicaid inpatient utilization rate for all hospitals in Illinois receiving Medicaid payments from the Department; and

(B) also have a Medicaid obstetrical inpatient

utilization rate that is at least one standard deviation above the mean Medicaid obstetrical inpatient utilization rate for all hospitals in Illinois receiving Medicaid payments from the Department for obstetrical services; or

(5) Any children's hospital, which means a hospital

devoted exclusively to caring for children. A hospital which includes a facility devoted exclusively to caring for children shall be considered a children's hospital to the degree that the hospital's Medicaid care is provided to children if either (i) the facility devoted exclusively to caring for children is separately licensed as a hospital by a municipality prior to February 28, 2013 or (ii) the hospital has been designated by the State as a Level III perinatal care facility, has a Medicaid Inpatient Utilization rate greater than 55% for the rate year 2003 disproportionate share determination, and has more than 10,000 qualified children days as defined by the Department in rulemaking.

(c) Inpatient adjustment payments. The adjustment payments required by paragraph (b) shall be calculated based upon the hospital's Medicaid inpatient utilization rate as follows:
(1) hospitals with a Medicaid inpatient utilization

rate below the mean shall receive a per day adjustment payment equal to $25;

(2) hospitals with a Medicaid inpatient utilization

rate that is equal to or greater than the mean Medicaid inpatient utilization rate but less than one standard deviation above the mean Medicaid inpatient utilization rate shall receive a per day adjustment payment equal to the sum of $25 plus $1 for each one percent that the hospital's Medicaid inpatient utilization rate exceeds the mean Medicaid inpatient utilization rate;

(3) hospitals with a Medicaid inpatient utilization

rate that is equal to or greater than one standard deviation above the mean Medicaid inpatient utilization rate but less than 1.5 standard deviations above the mean Medicaid inpatient utilization rate shall receive a per day adjustment payment equal to the sum of $40 plus $7 for each one percent that the hospital's Medicaid inpatient utilization rate exceeds one standard deviation above the mean Medicaid inpatient utilization rate; and

(4) hospitals with a Medicaid inpatient utilization

rate that is equal to or greater than 1.5 standard deviations above the mean Medicaid inpatient utilization rate shall receive a per day adjustment payment equal to the sum of $90 plus $2 for each one percent that the hospital's Medicaid inpatient utilization rate exceeds 1.5 standard deviations above the mean Medicaid inpatient utilization rate.

(d) Supplemental adjustment payments. In addition to the adjustment payments described in paragraph (c), hospitals as defined in clauses (1) through (5) of paragraph (b), excluding county hospitals (as defined in subsection (c) of Section 15-1 of this Code) and a hospital organized under the University of Illinois Hospital Act, shall be paid supplemental inpatient adjustment payments of $60 per day. For purposes of Title XIX of the federal Social Security Act, these supplemental adjustment payments shall not be classified as adjustment payments to disproportionate share hospitals.
(e) The inpatient adjustment payments described in paragraphs (c) and (d) shall be increased on October 1, 1993 and annually thereafter by a percentage equal to the lesser of (i) the increase in the DRI hospital cost index for the most recent 12 month period for which data are available, or (ii) the percentage increase in the statewide average hospital payment rate over the previous year's statewide average hospital payment rate. The sum of the inpatient adjustment payments under paragraphs (c) and (d) to a hospital, other than a county hospital (as defined in subsection (c) of Section 15-1 of this Code) or a hospital organized under the University of Illinois Hospital Act, however, shall not exceed $275 per day; that limit shall be increased on October 1, 1993 and annually thereafter by a percentage equal to the lesser of (i) the increase in the DRI hospital cost index for the most recent 12-month period for which data are available or (ii) the percentage increase in the statewide average hospital payment rate over the previous year's statewide average hospital payment rate.
(f) Children's hospital inpatient adjustment payments. For children's hospitals, as defined in clause (5) of paragraph (b), the adjustment payments required pursuant to paragraphs (c) and (d) shall be multiplied by 2.0.
(g) County hospital inpatient adjustment payments. For county hospitals, as defined in subsection (c) of Section 15-1 of this Code, there shall be an adjustment payment as determined by rules issued by the Illinois Department.
(h) For the purposes of this Section the following terms shall be defined as follows:
(1) "Medicaid inpatient utilization rate" means a

fraction, the numerator of which is the number of a hospital's inpatient days provided in a given 12-month period to patients who, for such days, were eligible for Medicaid under Title XIX of the federal Social Security Act, and the denominator of which is the total number of the hospital's inpatient days in that same period.

(2) "Mean Medicaid inpatient utilization rate" means

the total number of Medicaid inpatient days provided by all Illinois Medicaid-participating hospitals divided by the total number of inpatient days provided by those same hospitals.

(3) "Medicaid obstetrical inpatient utilization rate"

means the ratio of Medicaid obstetrical inpatient days to total Medicaid inpatient days for all Illinois hospitals receiving Medicaid payments from the Illinois Department.

(i) Inpatient adjustment payment limit. In order to meet the limits of Public Law 102-234 and Public Law 103-66, the Illinois Department shall by rule adjust disproportionate share adjustment payments.
(j) University of Illinois Hospital inpatient adjustment payments. For hospitals organized under the University of Illinois Hospital Act, there shall be an adjustment payment as determined by rules adopted by the Illinois Department.
(k) The Illinois Department may by rule establish criteria for and develop methodologies for adjustment payments to hospitals participating under this Article.
(l) On and after July 1, 2012, the Department shall reduce any rate of reimbursement for services or other payments or alter any methodologies authorized by this Code to reduce any rate of reimbursement for services or other payments in accordance with Section 5-5e.
(Source: P.A. 97-689, eff. 6-14-12; 98-104, eff. 7-22-13.)

(305 ILCS 5/5-5.03)
Sec. 5-5.03. Trauma center adjustment.
(a) For inpatient admissions on or after October 1, 1992 for trauma injuries as defined in the Emergency Medical Services (EMS) Systems Act, in addition to any other payments made under this Code, the Illinois Department shall make adjustment payments, in an amount calculated under subsection (b) of this Section, to hospitals located in the State of Illinois that are recognized as Level I trauma centers (adult or pediatric) and to certain Level II trauma centers as determined by the Illinois Department.
(b) Trauma center adjustment calculation.
(1) The funds used to make trauma center adjustment

payments to qualifying trauma centers shall consist of:

(A) At least 50% of the amount of moneys

deposited each State fiscal year into the Trauma Center Fund created in the State treasury; and

(B) All federal matching funds received by the

Illinois Department as a result of expenditures made by the Illinois Department as required by this Section.

(2) The trauma center adjustment payments shall be

made to qualifying trauma centers on a quarterly basis. In determining the payment methodology for trauma center adjustment payments, the Illinois Department shall divide the available funds from the Trauma Center Fund for each quarter by the total number of the Medicaid trauma admissions as determined by the Illinois Department for the same quarter of the Trauma Center base year. The result of that calculation shall be the amount of the quarterly trauma center adjustment payment to be paid to qualifying trauma centers.

(3) Disbursements from the Trauma Center Fund shall

be by warrants drawn by the State Comptroller upon receipt of vouchers duly executed and certified by the Illinois Department.

(4) Trauma center adjustment payments shall not be

treated as payments for hospital services under Title XIX of the Social Security Act for purposes of the calculation of the intergovernmental transfer provided for in Section 15-3(a) of the Code.

(c) Definitions. As used in this Section, unless the context requires otherwise:
"Trauma center adjustment year" means, beginning October 1, 1992, the 12 month period beginning on October 1 of the year and ending September 30 of the following year.
"Trauma center base year" means State Fiscal Year 1991 for trauma center adjustment payments calculated for the October 1, 1992 trauma center adjustment year, State Fiscal Year 1992 for trauma center adjustment payments calculated for the October 1, 1993 trauma center adjustment year, and so on for each succeeding State Fiscal Year for trauma center adjustment payments calculated for the trauma center adjustment year beginning October 1 of that State Fiscal Year.
(Source: P.A. 87-1229.)

(305 ILCS 5/5-5.04)
Sec. 5-5.04. Persons living with HIV/AIDS. The Department of Public Aid may seek federal approval to expand access to health care for persons living with HIV/AIDS. Implementation of this Section is subject to appropriation.
(Source: P.A. 94-629, eff. 1-1-06.)

(305 ILCS 5/5-5.05)
Sec. 5-5.05. Hospitals; psychiatric services.
(a) On and after July 1, 2008, the inpatient, per diem rate to be paid to a hospital for inpatient psychiatric services shall be $363.77.
(b) For purposes of this Section, "hospital" means the following:
(1) Advocate Christ Hospital, Oak Lawn, Illinois.
(2) Barnes-Jewish Hospital, St. Louis, Missouri.
(3) BroMenn Healthcare, Bloomington, Illinois.
(4) Jackson Park Hospital, Chicago, Illinois.
(5) Katherine Shaw Bethea Hospital, Dixon, Illinois.
(6) Lawrence County Memorial Hospital, Lawrenceville,

Illinois.

(7) Advocate Lutheran General Hospital, Park Ridge,

Illinois.

(8) Mercy Hospital and Medical Center, Chicago,

Illinois.

(9) Methodist Medical Center of Illinois, Peoria,

Illinois.

(10) Provena United Samaritans Medical Center,

Danville, Illinois.

(11) Rockford Memorial Hospital, Rockford, Illinois.
(12) Sarah Bush Lincoln Health Center, Mattoon,

Illinois.

(13) Provena Covenant Medical Center, Urbana,

Illinois.

(14) Rush-Presbyterian-St. Luke's Medical Center,

Chicago, Illinois.

(15) Mt. Sinai Hospital, Chicago, Illinois.
(16) Gateway Regional Medical Center, Granite City,

Illinois.

(17) St. Mary of Nazareth Hospital, Chicago, Illinois.
(18) Provena St. Mary's Hospital, Kankakee, Illinois.
(19) St. Mary's Hospital, Decatur, Illinois.
(20) Memorial Hospital, Belleville, Illinois.
(21) Swedish Covenant Hospital, Chicago, Illinois.
(22) Trinity Medical Center, Rock Island, Illinois.
(23) St. Elizabeth Hospital, Chicago, Illinois.
(24) Richland Memorial Hospital, Olney, Illinois.
(25) St. Elizabeth's Hospital, Belleville, Illinois.
(26) Samaritan Health System, Clinton, Iowa.
(27) St. John's Hospital, Springfield, Illinois.
(28) St. Mary's Hospital, Centralia, Illinois.
(29) Loretto Hospital, Chicago, Illinois.
(30) Kenneth Hall Regional Hospital, East St. Louis,

Illinois.

(31) Hinsdale Hospital, Hinsdale, Illinois.
(32) Pekin Hospital, Pekin, Illinois.
(33) University of Chicago Medical Center, Chicago,

Illinois.

(34) St. Anthony's Health Center, Alton, Illinois.
(35) OSF St. Francis Medical Center, Peoria, Illinois.
(36) Memorial Medical Center, Springfield, Illinois.
(37) A hospital with a distinct part unit for

psychiatric services that begins operating on or after July 1, 2008.

For purposes of this Section, "inpatient psychiatric services" means those services provided to patients who are in need of short-term acute inpatient hospitalization for active treatment of an emotional or mental disorder.
(c) No rules shall be promulgated to implement this Section. For purposes of this Section, "rules" is given the meaning contained in Section 1-70 of the Illinois Administrative Procedure Act.
(d) This Section shall not be in effect during any period of time that the State has in place a fully operational hospital assessment plan that has been approved by the Centers for Medicare and Medicaid Services of the U.S. Department of Health and Human Services.
(e) On and after July 1, 2012, the Department shall reduce any rate of reimbursement for services or other payments or alter any methodologies authorized by this Code to reduce any rate of reimbursement for services or other payments in accordance with Section 5-5e.
(Source: P.A. 97-689, eff. 6-14-12.)

(305 ILCS 5/5-5.06)
Sec. 5-5.06. Dental home initiative. The Department, in cooperation with the dental community and other affected organizations such as Head Start, shall work to develop and promote the concept of a dental home for children covered under this Article. Included in this dental home outreach should be an effort to ensure an ongoing relationship between the patient and the dentist with an effort to provide comprehensive, coordinated, oral health care so that all children covered under this Article have access to preventative and restorative oral health care.
(Source: P.A. 97-283, eff. 8-9-11.)

(305 ILCS 5/5-5.08)
Sec. 5-5.08. Dialysis center funding. Notwithstanding any other provision of law, the add-on Medicaid payments to hospitals and freestanding chronic dialysis centers established under 89 Illinois Administrative Code 148.140(g)(4) for dates of service July 1, 2013 through June 30, 2015 is restored and in effect for dates of service on and after July 1, 2015 with no end date for such payments.
(Source: P.A. 100-23, eff. 7-6-17.)

(305 ILCS 5/5-5.1) (from Ch. 23, par. 5-5.1)
Sec. 5-5.1. Grouping of facilities. The Department of Healthcare and Family Services shall, for purposes of payment, provide for groupings of nursing facilities. Factors to be considered in grouping facilities may include, but are not limited to, size, age, patient mix, percentage of Medicaid funded residents, or geographical area.
The groupings developed under this Section shall be considered in determining reasonable cost reimbursement formulas. However, this Section shall not preclude the Department from recognizing and evaluating the cost of capital on a facility-by-facility basis.
A resident of a nursing facility whose application for long term care benefits is awaiting final action shall be included in the calculation as a Medicaid funded resident.
(Source: P.A. 99-684, eff. 1-1-17.)

(305 ILCS 5/5-5.2) (from Ch. 23, par. 5-5.2)
Sec. 5-5.2. Payment.
(a) All nursing facilities that are grouped pursuant to Section 5-5.1 of this Act shall receive the same rate of payment for similar services.
(b) It shall be a matter of State policy that the Illinois Department shall utilize a uniform billing cycle throughout the State for the long-term care providers.
(c) Notwithstanding any other provisions of this Code, the methodologies for reimbursement of nursing services as provided under this Article shall no longer be applicable for bills payable for nursing services rendered on or after a new reimbursement system based on the Resource Utilization Groups (RUGs) has been fully operationalized, which shall take effect for services provided on or after January 1, 2014.
(d) The new nursing services reimbursement methodology utilizing RUG-IV 48 grouper model, which shall be referred to as the RUGs reimbursement system, taking effect January 1, 2014, shall be based on the following:
(1) The methodology shall be resident-driven,

facility-specific, and cost-based.

(2) Costs shall be annually rebased and case mix

index quarterly updated. The nursing services methodology will be assigned to the Medicaid enrolled residents on record as of 30 days prior to the beginning of the rate period in the Department's Medicaid Management Information System (MMIS) as present on the last day of the second quarter preceding the rate period based upon the Assessment Reference Date of the Minimum Data Set (MDS).

(3) Regional wage adjustors based on the Health

Service Areas (HSA) groupings and adjusters in effect on April 30, 2012 shall be included.

(4) Case mix index shall be assigned to each

resident class based on the Centers for Medicare and Medicaid Services staff time measurement study in effect on July 1, 2013, utilizing an index maximization approach.

(5) The pool of funds available for distribution by

case mix and the base facility rate shall be determined using the formula contained in subsection (d-1).

(d-1) Calculation of base year Statewide RUG-IV nursing base per diem rate.
(1) Base rate spending pool shall be:
(A) The base year resident days which are

calculated by multiplying the number of Medicaid residents in each nursing home as indicated in the MDS data defined in paragraph (4) by 365.

(B) Each facility's nursing component per diem

in effect on July 1, 2012 shall be multiplied by subsection (A).

(C) Thirteen million is added to the product of

subparagraph (A) and subparagraph (B) to adjust for the exclusion of nursing homes defined in paragraph (5).

(2) For each nursing home with Medicaid residents as

indicated by the MDS data defined in paragraph (4), weighted days adjusted for case mix and regional wage adjustment shall be calculated. For each home this calculation is the product of:

(A) Base year resident days as calculated in

subparagraph (A) of paragraph (1).

(B) The nursing home's regional wage adjustor

based on the Health Service Areas (HSA) groupings and adjustors in effect on April 30, 2012.

(C) Facility weighted case mix which is the

number of Medicaid residents as indicated by the MDS data defined in paragraph (4) multiplied by the associated case weight for the RUG-IV 48 grouper model using standard RUG-IV procedures for index maximization.

(D) The sum of the products calculated for each

nursing home in subparagraphs (A) through (C) above shall be the base year case mix, rate adjusted weighted days.

(3) The Statewide RUG-IV nursing base per diem rate:
(A) on January 1, 2014 shall be the quotient of

the paragraph (1) divided by the sum calculated under subparagraph (D) of paragraph (2); and

(B) on and after July 1, 2014, shall be the

amount calculated under subparagraph (A) of this paragraph (3) plus $1.76.

(4) Minimum Data Set (MDS) comprehensive assessments

for Medicaid residents on the last day of the quarter used to establish the base rate.

(5) Nursing facilities designated as of July 1, 2012

by the Department as "Institutions for Mental Disease" shall be excluded from all calculations under this subsection. The data from these facilities shall not be used in the computations described in paragraphs (1) through (4) above to establish the base rate.

(e) Beginning July 1, 2014, the Department shall allocate funding in the amount up to $10,000,000 for per diem add-ons to the RUGS methodology for dates of service on and after July 1, 2014:
(1) $0.63 for each resident who scores in I4200

Alzheimer's Disease or I4800 non-Alzheimer's Dementia.

(2) $2.67 for each resident who scores either a "1"

or "2" in any items S1200A through S1200I and also scores in RUG groups PA1, PA2, BA1, or BA2.

(e-1) (Blank).
(e-2) For dates of services beginning January 1, 2014, the RUG-IV nursing component per diem for a nursing home shall be the product of the statewide RUG-IV nursing base per diem rate, the facility average case mix index, and the regional wage adjustor. Transition rates for services provided between January 1, 2014 and December 31, 2014 shall be as follows:
(1) The transition RUG-IV per diem nursing rate for

nursing homes whose rate calculated in this subsection (e-2) is greater than the nursing component rate in effect July 1, 2012 shall be paid the sum of:

(A) The nursing component rate in effect July

1, 2012; plus

(B) The difference of the RUG-IV nursing

component per diem calculated for the current quarter minus the nursing component rate in effect July 1, 2012 multiplied by 0.88.

(2) The transition RUG-IV per diem nursing rate for

nursing homes whose rate calculated in this subsection (e-2) is less than the nursing component rate in effect July 1, 2012 shall be paid the sum of:

(A) The nursing component rate in effect July

1, 2012; plus

(B) The difference of the RUG-IV nursing

component per diem calculated for the current quarter minus the nursing component rate in effect July 1, 2012 multiplied by 0.13.

(f) Notwithstanding any other provision of this Code, on and after July 1, 2012, reimbursement rates associated with the nursing or support components of the current nursing facility rate methodology shall not increase beyond the level effective May 1, 2011 until a new reimbursement system based on the RUGs IV 48 grouper model has been fully operationalized.
(g) Notwithstanding any other provision of this Code, on and after July 1, 2012, for facilities not designated by the Department of Healthcare and Family Services as "Institutions for Mental Disease", rates effective May 1, 2011 shall be adjusted as follows:
(1) Individual nursing rates for residents classified

in RUG IV groups PA1, PA2, BA1, and BA2 during the quarter ending March 31, 2012 shall be reduced by 10%;

(2) Individual nursing rates for residents classified

in all other RUG IV groups shall be reduced by 1.0%;

(3) Facility rates for the capital and support

components shall be reduced by 1.7%.

(h) Notwithstanding any other provision of this Code, on and after July 1, 2012, nursing facilities designated by the Department of Healthcare and Family Services as "Institutions for Mental Disease" and "Institutions for Mental Disease" that are facilities licensed under the Specialized Mental Health Rehabilitation Act of 2013 shall have the nursing, socio-developmental, capital, and support components of their reimbursement rate effective May 1, 2011 reduced in total by 2.7%.
(i) On and after July 1, 2014, the reimbursement rates for the support component of the nursing facility rate for facilities licensed under the Nursing Home Care Act as skilled or intermediate care facilities shall be the rate in effect on June 30, 2014 increased by 8.17%.
(Source: P.A. 98-104, Article 6, Section 6-240, eff. 7-22-13; 98-104, Article 11, Section 11-35, eff. 7-22-13; 98-651, eff. 6-16-14; 98-727, eff. 7-16-14; 98-756, eff. 7-16-14; 99-78, eff. 7-20-15.)

(305 ILCS 5/5-5.3) (from Ch. 23, par. 5-5.3)
Sec. 5-5.3. Conditions of Payment - Prospective Rates - Accounting Principles. This amendatory Act establishes certain conditions for the Department of Healthcare and Family Services in instituting rates for the care of recipients of medical assistance in nursing facilities and ICF/DDs. Such conditions shall assure a method under which the payment for nursing facility and ICF/DD services provided to recipients under the Medical Assistance Program shall be on a reasonable cost related basis, which is prospectively determined at least annually by the Department of Public Aid (now Healthcare and Family Services). The annually established payment rate shall take effect on July 1 in 1984 and subsequent years. There shall be no rate increase during calendar year 1983 and the first six months of calendar year 1984.
The determination of the payment shall be made on the basis of generally accepted accounting principles that shall take into account the actual costs to the facility of providing nursing facility and ICF/DD services to recipients under the medical assistance program.
The resultant total rate for a specified type of service shall be an amount which shall have been determined to be adequate to reimburse allowable costs of a facility that is economically and efficiently operated. The Department shall establish an effective date for each facility or group of facilities after which rates shall be paid on a reasonable cost related basis which shall be no sooner than the effective date of this amendatory Act of 1977.
On and after July 1, 2012, the Department shall reduce any rate of reimbursement for services or other payments or alter any methodologies authorized by this Code to reduce any rate of reimbursement for services or other payments in accordance with Section 5-5e.
(Source: P.A. 96-1530, eff. 2-16-11; 97-689, eff. 6-14-12.)

(305 ILCS 5/5-5.4) (from Ch. 23, par. 5-5.4)
Sec. 5-5.4. Standards of Payment - Department of Healthcare and Family Services. The Department of Healthcare and Family Services shall develop standards of payment of nursing facility and ICF/DD services in facilities providing such services under this Article which:
(1) Provide for the determination of a facility's payment for nursing facility or ICF/DD services on a prospective basis. The amount of the payment rate for all nursing facilities certified by the Department of Public Health under the ID/DD Community Care Act or the Nursing Home Care Act as Intermediate Care for the Developmentally Disabled facilities, Long Term Care for Under Age 22 facilities, Skilled Nursing facilities, or Intermediate Care facilities under the medical assistance program shall be prospectively established annually on the basis of historical, financial, and statistical data reflecting actual costs from prior years, which shall be applied to the current rate year and updated for inflation, except that the capital cost element for newly constructed facilities shall be based upon projected budgets. The annually established payment rate shall take effect on July 1 in 1984 and subsequent years. No rate increase and no update for inflation shall be provided on or after July 1, 1994, unless specifically provided for in this Section. The changes made by Public Act 93-841 extending the duration of the prohibition against a rate increase or update for inflation are effective retroactive to July 1, 2004.
For facilities licensed by the Department of Public Health under the Nursing Home Care Act as Intermediate Care for the Developmentally Disabled facilities or Long Term Care for Under Age 22 facilities, the rates taking effect on July 1, 1998 shall include an increase of 3%. For facilities licensed by the Department of Public Health under the Nursing Home Care Act as Skilled Nursing facilities or Intermediate Care facilities, the rates taking effect on July 1, 1998 shall include an increase of 3% plus $1.10 per resident-day, as defined by the Department. For facilities licensed by the Department of Public Health under the Nursing Home Care Act as Intermediate Care Facilities for the Developmentally Disabled or Long Term Care for Under Age 22 facilities, the rates taking effect on January 1, 2006 shall include an increase of 3%. For facilities licensed by the Department of Public Health under the Nursing Home Care Act as Intermediate Care Facilities for the Developmentally Disabled or Long Term Care for Under Age 22 facilities, the rates taking effect on January 1, 2009 shall include an increase sufficient to provide a $0.50 per hour wage increase for non-executive staff. For facilities licensed by the Department of Public Health under the ID/DD Community Care Act as ID/DD Facilities the rates taking effect within 30 days after the effective date of this amendatory Act of the 100th General Assembly shall include an increase sufficient to provide a $0.75 per hour wage increase for non-executive staff. The Department shall adopt rules, including emergency rules under subsection (y) of Section 5-45 of the Illinois Administrative Procedure Act, to implement the provisions of this paragraph.
For facilities licensed by the Department of Public Health under the Nursing Home Care Act as Intermediate Care for the Developmentally Disabled facilities or Long Term Care for Under Age 22 facilities, the rates taking effect on July 1, 1999 shall include an increase of 1.6% plus $3.00 per resident-day, as defined by the Department. For facilities licensed by the Department of Public Health under the Nursing Home Care Act as Skilled Nursing facilities or Intermediate Care facilities, the rates taking effect on July 1, 1999 shall include an increase of 1.6% and, for services provided on or after October 1, 1999, shall be increased by $4.00 per resident-day, as defined by the Department.
For facilities licensed by the Department of Public Health under the Nursing Home Care Act as Intermediate Care for the Developmentally Disabled facilities or Long Term Care for Under Age 22 facilities, the rates taking effect on July 1, 2000 shall include an increase of 2.5% per resident-day, as defined by the Department. For facilities licensed by the Department of Public Health under the Nursing Home Care Act as Skilled Nursing facilities or Intermediate Care facilities, the rates taking effect on July 1, 2000 shall include an increase of 2.5% per resident-day, as defined by the Department.
For facilities licensed by the Department of Public Health under the Nursing Home Care Act as skilled nursing facilities or intermediate care facilities, a new payment methodology must be implemented for the nursing component of the rate effective July 1, 2003. The Department of Public Aid (now Healthcare and Family Services) shall develop the new payment methodology using the Minimum Data Set (MDS) as the instrument to collect information concerning nursing home resident condition necessary to compute the rate. The Department shall develop the new payment methodology to meet the unique needs of Illinois nursing home residents while remaining subject to the appropriations provided by the General Assembly. A transition period from the payment methodology in effect on June 30, 2003 to the payment methodology in effect on July 1, 2003 shall be provided for a period not exceeding 3 years and 184 days after implementation of the new payment methodology as follows:
(A) For a facility that would receive a lower nursing

component rate per patient day under the new system than the facility received effective on the date immediately preceding the date that the Department implements the new payment methodology, the nursing component rate per patient day for the facility shall be held at the level in effect on the date immediately preceding the date that the Department implements the new payment methodology until a higher nursing component rate of reimbursement is achieved by that facility.

(B) For a facility that would receive a higher

nursing component rate per patient day under the payment methodology in effect on July 1, 2003 than the facility received effective on the date immediately preceding the date that the Department implements the new payment methodology, the nursing component rate per patient day for the facility shall be adjusted.

(C) Notwithstanding paragraphs (A) and (B), the

nursing component rate per patient day for the facility shall be adjusted subject to appropriations provided by the General Assembly.

For facilities licensed by the Department of Public Health under the Nursing Home Care Act as Intermediate Care for the Developmentally Disabled facilities or Long Term Care for Under Age 22 facilities, the rates taking effect on March 1, 2001 shall include a statewide increase of 7.85%, as defined by the Department.
Notwithstanding any other provision of this Section, for facilities licensed by the Department of Public Health under the Nursing Home Care Act as skilled nursing facilities or intermediate care facilities, except facilities participating in the Department's demonstration program pursuant to the provisions of Title 77, Part 300, Subpart T of the Illinois Administrative Code, the numerator of the ratio used by the Department of Healthcare and Family Services to compute the rate payable under this Section using the Minimum Data Set (MDS) methodology shall incorporate the following annual amounts as the additional funds appropriated to the Department specifically to pay for rates based on the MDS nursing component methodology in excess of the funding in effect on December 31, 2006:
(i) For rates taking effect January 1, 2007,

$60,000,000.

(ii) For rates taking effect January 1, 2008,

$110,000,000.

(iii) For rates taking effect January 1, 2009,

$194,000,000.

(iv) For rates taking effect April 1, 2011, or the

first day of the month that begins at least 45 days after the effective date of this amendatory Act of the 96th General Assembly, $416,500,000 or an amount as may be necessary to complete the transition to the MDS methodology for the nursing component of the rate. Increased payments under this item (iv) are not due and payable, however, until (i) the methodologies described in this paragraph are approved by the federal government in an appropriate State Plan amendment and (ii) the assessment imposed by Section 5B-2 of this Code is determined to be a permissible tax under Title XIX of the Social Security Act.

Notwithstanding any other provision of this Section, for facilities licensed by the Department of Public Health under the Nursing Home Care Act as skilled nursing facilities or intermediate care facilities, the support component of the rates taking effect on January 1, 2008 shall be computed using the most recent cost reports on file with the Department of Healthcare and Family Services no later than April 1, 2005, updated for inflation to January 1, 2006.
For facilities licensed by the Department of Public Health under the Nursing Home Care Act as Intermediate Care for the Developmentally Disabled facilities or Long Term Care for Under Age 22 facilities, the rates taking effect on April 1, 2002 shall include a statewide increase of 2.0%, as defined by the Department. This increase terminates on July 1, 2002; beginning July 1, 2002 these rates are reduced to the level of the rates in effect on March 31, 2002, as defined by the Department.
For facilities licensed by the Department of Public Health under the Nursing Home Care Act as skilled nursing facilities or intermediate care facilities, the rates taking effect on July 1, 2001 shall be computed using the most recent cost reports on file with the Department of Public Aid no later than April 1, 2000, updated for inflation to January 1, 2001. For rates effective July 1, 2001 only, rates shall be the greater of the rate computed for July 1, 2001 or the rate effective on June 30, 2001.
Notwithstanding any other provision of this Section, for facilities licensed by the Department of Public Health under the Nursing Home Care Act as skilled nursing facilities or intermediate care facilities, the Illinois Department shall determine by rule the rates taking effect on July 1, 2002, which shall be 5.9% less than the rates in effect on June 30, 2002.
Notwithstanding any other provision of this Section, for facilities licensed by the Department of Public Health under the Nursing Home Care Act as skilled nursing facilities or intermediate care facilities, if the payment methodologies required under Section 5A-12 and the waiver granted under 42 CFR 433.68 are approved by the United States Centers for Medicare and Medicaid Services, the rates taking effect on July 1, 2004 shall be 3.0% greater than the rates in effect on June 30, 2004. These rates shall take effect only upon approval and implementation of the payment methodologies required under Section 5A-12.
Notwithstanding any other provisions of this Section, for facilities licensed by the Department of Public Health under the Nursing Home Care Act as skilled nursing facilities or intermediate care facilities, the rates taking effect on January 1, 2005 shall be 3% more than the rates in effect on December 31, 2004.
Notwithstanding any other provision of this Section, for facilities licensed by the Department of Public Health under the Nursing Home Care Act as skilled nursing facilities or intermediate care facilities, effective January 1, 2009, the per diem support component of the rates effective on January 1, 2008, computed using the most recent cost reports on file with the Department of Healthcare and Family Services no later than April 1, 2005, updated for inflation to January 1, 2006, shall be increased to the amount that would have been derived using standard Department of Healthcare and Family Services methods, procedures, and inflators.
Notwithstanding any other provisions of this Section, for facilities licensed by the Department of Public Health under the Nursing Home Care Act as intermediate care facilities that are federally defined as Institutions for Mental Disease, or facilities licensed by the Department of Public Health under the Specialized Mental Health Rehabilitation Act of 2013, a socio-development component rate equal to 6.6% of the facility's nursing component rate as of January 1, 2006 shall be established and paid effective July 1, 2006. The socio-development component of the rate shall be increased by a factor of 2.53 on the first day of the month that begins at least 45 days after January 11, 2008 (the effective date of Public Act 95-707). As of August 1, 2008, the socio-development component rate shall be equal to 6.6% of the facility's nursing component rate as of January 1, 2006, multiplied by a factor of 3.53. For services provided on or after April 1, 2011, or the first day of the month that begins at least 45 days after the effective date of this amendatory Act of the 96th General Assembly, whichever is later, the Illinois Department may by rule adjust these socio-development component rates, and may use different adjustment methodologies for those facilities participating, and those not participating, in the Illinois Department's demonstration program pursuant to the provisions of Title 77, Part 300, Subpart T of the Illinois Administrative Code, but in no case may such rates be diminished below those in effect on August 1, 2008.
For facilities licensed by the Department of Public Health under the Nursing Home Care Act as Intermediate Care for the Developmentally Disabled facilities or as long-term care facilities for residents under 22 years of age, the rates taking effect on July 1, 2003 shall include a statewide increase of 4%, as defined by the Department.
For facilities licensed by the Department of Public Health under the Nursing Home Care Act as Intermediate Care for the Developmentally Disabled facilities or Long Term Care for Under Age 22 facilities, the rates taking effect on the first day of the month that begins at least 45 days after the effective date of this amendatory Act of the 95th General Assembly shall include a statewide increase of 2.5%, as defined by the Department.
Notwithstanding any other provision of this Section, for facilities licensed by the Department of Public Health under the Nursing Home Care Act as skilled nursing facilities or intermediate care facilities, effective January 1, 2005, facility rates shall be increased by the difference between (i) a facility's per diem property, liability, and malpractice insurance costs as reported in the cost report filed with the Department of Public Aid and used to establish rates effective July 1, 2001 and (ii) those same costs as reported in the facility's 2002 cost report. These costs shall be passed through to the facility without caps or limitations, except for adjustments required under normal auditing procedures.
Rates established effective each July 1 shall govern payment for services rendered throughout that fiscal year, except that rates established on July 1, 1996 shall be increased by 6.8% for services provided on or after January 1, 1997. Such rates will be based upon the rates calculated for the year beginning July 1, 1990, and for subsequent years thereafter until June 30, 2001 shall be based on the facility cost reports for the facility fiscal year ending at any point in time during the previous calendar year, updated to the midpoint of the rate year. The cost report shall be on file with the Department no later than April 1 of the current rate year. Should the cost report not be on file by April 1, the Department shall base the rate on the latest cost report filed by each skilled care facility and intermediate care facility, updated to the midpoint of the current rate year. In determining rates for services rendered on and after July 1, 1985, fixed time shall not be computed at less than zero. The Department shall not make any alterations of regulations which would reduce any component of the Medicaid rate to a level below what that component would have been utilizing in the rate effective on July 1, 1984.
(2) Shall take into account the actual costs incurred by facilities in providing services for recipients of skilled nursing and intermediate care services under the medical assistance program.
(3) Shall take into account the medical and psycho-social characteristics and needs of the patients.
(4) Shall take into account the actual costs incurred by facilities in meeting licensing and certification standards imposed and prescribed by the State of Illinois, any of its political subdivisions or municipalities and by the U.S. Department of Health and Human Services pursuant to Title XIX of the Social Security Act.
The Department of Healthcare and Family Services shall develop precise standards for payments to reimburse nursing facilities for any utilization of appropriate rehabilitative personnel for the provision of rehabilitative services which is authorized by federal regulations, including reimbursement for services provided by qualified therapists or qualified assistants, and which is in accordance with accepted professional practices. Reimbursement also may be made for utilization of other supportive personnel under appropriate supervision.
The Department shall develop enhanced payments to offset the additional costs incurred by a facility serving exceptional need residents and shall allocate at least $4,000,000 of the funds collected from the assessment established by Section 5B-2 of this Code for such payments. For the purpose of this Section, "exceptional needs" means, but need not be limited to, ventilator care and traumatic brain injury care. The enhanced payments for exceptional need residents under this paragraph are not due and payable, however, until (i) the methodologies described in this paragraph are approved by the federal government in an appropriate State Plan amendment and (ii) the assessment imposed by Section 5B-2 of this Code is determined to be a permissible tax under Title XIX of the Social Security Act.
Beginning January 1, 2014 the methodologies for reimbursement of nursing facility services as provided under this Section 5-5.4 shall no longer be applicable for services provided on or after January 1, 2014.
No payment increase under this Section for the MDS methodology, exceptional care residents, or the socio-development component rate established by Public Act 96-1530 of the 96th General Assembly and funded by the assessment imposed under Section 5B-2 of this Code shall be due and payable until after the Department notifies the long-term care providers, in writing, that the payment methodologies to long-term care providers required under this Section have been approved by the Centers for Medicare and Medicaid Services of the U.S. Department of Health and Human Services and the waivers under 42 CFR 433.68 for the assessment imposed by this Section, if necessary, have been granted by the Centers for Medicare and Medicaid Services of the U.S. Department of Health and Human Services. Upon notification to the Department of approval of the payment methodologies required under this Section and the waivers granted under 42 CFR 433.68, all increased payments otherwise due under this Section prior to the date of notification shall be due and payable within 90 days of the date federal approval is received.
On and after July 1, 2012, the Department shall reduce any rate of reimbursement for services or other payments or alter any methodologies authorized by this Code to reduce any rate of reimbursement for services or other payments in accordance with Section 5-5e.
(Source: P.A. 100-23, eff. 7-6-17.)

(305 ILCS 5/5-5.4a)
Sec. 5-5.4a. (Repealed).
(Source: P.A. 96-1530, eff. 2-16-11. Repealed by P.A. 97-689, eff. 6-14-12.)

(305 ILCS 5/5-5.4b)
Sec. 5-5.4b. Publicly owned or publicly operated nursing facilities. The Illinois Department may by rule establish alternative reimbursement methodologies for nursing facilities that are owned or operated by a county, a township, a municipality, a hospital district, or any other local government in Illinois.
(Source: P.A. 93-20, eff. 6-20-03.)

(305 ILCS 5/5-5.4c)
Sec. 5-5.4c. (Repealed).
(Source: P.A. 95-331, eff. 8-21-07. Repealed by P.A. 97-689, eff. 6-14-12.)

(305 ILCS 5/5-5.4d)
Sec. 5-5.4d. MDS payment methodology; quarterly rate adjustments.
(a) On and after July 1, 2009, and until April 1, 2011, the nursing component of the nursing facility medical assistance rate computed under the Minimum Data Set (MDS) payment methodology shall be calculated and adjusted quarterly. The Department of Healthcare and Family Services may adopt rules necessary to implement this amendatory Act of the 96th General Assembly through the use of emergency rulemaking in accordance with Section 5-45 of the Illinois Administrative Procedure Act, except that the 24-month limitation on the adoption of emergency rules under Section 5-45 and the provisions of Sections 5-115 and 5-125 of that Act do not apply to rules adopted under this Section. For purposes of that Act, the General Assembly finds that the adoption of rules to implement this amendatory Act of the 96th General Assembly is deemed an emergency and necessary for the public interest, safety, and welfare.
(b) On April 1, 2011, the nursing component of the nursing facility medical assistance rate computed under the Minimum Data Set (MDS) payment methodology shall be frozen to allow the Department of Healthcare and Family Services to develop a rate methodology based on a federally mandated long term care data collection system. The rates in effect prior to and through the quarter ending March 31, 2011, shall continue to be subject to follow-up audits and retroactive rate adjustments pursuant to administrative rules of the Department for reviews of accuracy and resident assessment information. The reimbursement methodology for a Class I Institution for Mental Diseases shall also be frozen pending review of a federally mandated long term care data collection system.
(Source: P.A. 96-743, eff. 8-25-09; 96-959, eff. 7-1-10.)

(305 ILCS 5/5-5.4e)
Sec. 5-5.4e. Nursing facilities; ventilator rates. On and after October 1, 2009, the Department of Healthcare and Family Services shall adopt rules to provide medical assistance reimbursement under this Article for the care of persons on ventilators in skilled nursing facilities licensed under the Nursing Home Care Act and certified to participate under the medical assistance program. Accordingly, necessary amendments to the rules implementing the Minimum Data Set (MDS) payment methodology shall also be made to provide a separate per diem ventilator rate based on days of service. The Department may adopt rules necessary to implement this amendatory Act of the 96th General Assembly through the use of emergency rulemaking in accordance with Section 5-45 of the Illinois Administrative Procedure Act, except that the 24-month limitation on the adoption of emergency rules under Section 5-45 and the provisions of Sections 5-115 and 5-125 of that Act do not apply to rules adopted under this Section. For purposes of that Act, the General Assembly finds that the adoption of rules to implement this amendatory Act of the 96th General Assembly is deemed an emergency and necessary for the public interest, safety, and welfare.
On and after July 1, 2012, the Department shall reduce any rate of reimbursement for services or other payments or alter any methodologies authorized by this Code to reduce any rate of reimbursement for services or other payments in accordance with Section 5-5e.
(Source: P.A. 96-743, eff. 8-25-09; 97-689, eff. 6-14-12.)

(305 ILCS 5/5-5.4f)
Sec. 5-5.4f. Intermediate care facilities for persons with developmental disabilities quality workforce initiative.
(a) Legislative intent. Individuals with developmental disabilities who live in community-based settings rely on direct support staff for a variety of supports and services essential to the ability to reach their full potential. A stable, well-trained direct support workforce is critical to the well-being of these individuals. State and national studies have documented high rates of turnover among direct support workers and confirmed that improvements in wages can help reduce turnover and develop a more stable and committed workforce. This Section would increase the wages and benefits for direct care workers supporting individuals with developmental disabilities and provide accountability by ensuring that additional resources go directly to these workers.
(b) Reimbursement. Notwithstanding any provision of Section 5-5.4, in order to attract and retain a stable, qualified, and healthy workforce, beginning July 1, 2010, the Department of Healthcare and Family Services may reimburse an individual intermediate care facility for persons with developmental disabilities for spending incurred to provide improved wages and benefits to its employees serving the individuals residing in the facility. Reimbursement shall be based upon patient days reported in the facility's most recent cost report. Subject to available appropriations, this reimbursement shall be made according to the following criteria:
(1) The Department shall reimburse the facility to

compensate for spending on improved wages and benefits for its eligible employees. Eligible employees include employees engaged in direct care work.

(2) In order to qualify for reimbursement under

this Section, a facility must submit to the Department, before January 1 of each year, documentation of a written, legally binding commitment to increase spending for the purpose of providing improved wages and benefits to its eligible employees during the next year. The commitment must be binding as to both existing and future staff. The commitment must include a method of enforcing the commitment that is available to the employees or their representative and is expeditious, uses a neutral decision-maker, and is economical for the employees. The Department must also receive documentation of the facility's provision of written notice of the commitment and the availability of the enforcement mechanism to the employees or their representative.

(3) Reimbursement shall be based on the amount of

increased spending to be incurred by the facility for improving wages and benefits that exceeds the spending reported in the cost report currently used by the Department. Reimbursement shall be calculated as follows: the per diem equivalent of the quarterly difference between the cost to provide improved wages and benefits for covered eligible employees as identified in the legally binding commitment and the previous period cost of wages and benefits as reported in the cost report currently used by the Department, subject to the limitations identified in paragraph (2) of this subsection. In no event shall the per diem increase be in excess of $5.00 for any 12 month period for an intermediate care facility for persons with developmental disabilities with more than 16 beds, or in excess of $6.00 for any 12 month period for an intermediate care facility for persons with developmental disabilities with 16 beds or less.

(4) Any intermediate care facility for persons with

developmental disabilities is eligible to receive reimbursement under this Section. A facility's eligibility to receive reimbursement shall continue as long as the facility maintains eligibility under paragraph (2) of this subsection and the reimbursement program continues to exist.

(c) Audit. Reimbursement under this Section is subject to audit by the Department and shall be reduced or eliminated in the case of any facility that does not honor its commitment to increase spending to improve the wages and benefits of its employees or that decreases such spending.
(Source: P.A. 99-143, eff. 7-27-15.)

(305 ILCS 5/5-5.4g)
Sec. 5-5.4g. Minimum Data Set (MDS) Compliance Review; preliminary findings. The Department shall establish by rule a procedure for sharing preliminary Minimum Data Set (MDS) Compliance Review findings with nursing facilities prior to completion of the on-site review. The procedure shall include, but not be limited to, notification to a nursing facility of specific areas of missing documentation required under 89 Ill. Adm. Code 147.75 and the federally mandated resident assessment instrument as specified in 42 CFR 483.20 likely to be determined deficient upon conclusion of the Department's quality assurance review process. Prior to the conclusion of the on-site review, the facility shall be given the opportunity to address the specific areas of missing documentation. A facility disputing any rate change may submit an appeal request pursuant to provisions established at 89 Ill. Adm. Code 140.830. An appeal hearing may be requested if the facility believes that the basis for reducing the facility's MDS rate was in error. The facility may not offer any additional documentation during the appeal hearing, but may identify documentation provided during the on-site review that may support a specific area of documentation deemed deficient by the Department.
(Source: P.A. 96-1317, eff. 7-27-10; 97-333, eff. 8-12-11.)

(305 ILCS 5/5-5.4h)
Sec. 5-5.4h. Medicaid reimbursement for long-term care facilities for persons under 22 years of age.
(a) Facilities licensed as long-term care facilities for persons under 22 years of age that serve severely and chronically ill pediatric patients shall have a specific reimbursement system designed to recognize the characteristics and needs of the patients they serve.
(b) For dates of services starting July 1, 2013 and until a new reimbursement system is designed, long-term care facilities for persons under 22 years of age that meet the following criteria:
(1) serve exceptional care patients; and
(2) have 30% or more of their patients receiving

ventilator care;

shall receive Medicaid reimbursement on a 30-day expedited schedule.
(c) Subject to federal approval of changes to the Title XIX State Plan, for dates of services starting July 1, 2014 and until a new reimbursement system is designed, long-term care facilities for persons under 22 years of age which meet the criteria in subsection (b) of this Section shall receive a per diem rate for clinically complex residents of $304. Clinically complex residents on a ventilator shall receive a per diem rate of $669.
(d) To qualify for the per diem rate of $669 for clinically complex residents on a ventilator pursuant to subsection (c), facilities shall have a policy documenting their method of routine assessment of a resident's weaning potential with interventions implemented noted in the resident's record.
(e) For the purposes of this Section, a resident is considered clinically complex if the resident requires at least one of the following medical services:
(1) Tracheostomy care with dependence on mechanical

ventilation for a minimum of 6 hours each day.

(2) Tracheostomy care requiring suctioning at least

every 6 hours, room air mist or oxygen as needed, and dependence on one of the treatment procedures listed under paragraph (4) excluding the procedure listed in subparagraph (A) of paragraph (4).

(3) Total parenteral nutrition or other intravenous

nutritional support and one of the treatment procedures listed under paragraph (4).

(4) The following treatment procedures apply to the

conditions in paragraphs (2) and (3) of this subsection:

(A) Intermittent suctioning at least every 8

hours and room air mist or oxygen as needed.

(B) Continuous intravenous therapy including

administration of therapeutic agents necessary for hydration or of intravenous pharmaceuticals; or intravenous pharmaceutical administration of more than one agent via a peripheral or central line, without continuous infusion.

(C) Peritoneal dialysis treatments requiring at

least 4 exchanges every 24 hours.

(D) Tube feeding via nasogastric or gastrostomy

tube.

(E) Other medical technologies required

continuously, which in the opinion of the attending physician require the services of a professional nurse.

(Source: P.A. 98-104, eff. 7-22-13; 98-651, eff. 6-16-14.)

(305 ILCS 5/5-5.4i)
Sec. 5-5.4i. Rates and reimbursements. Within 30 days after the effective date of this amendatory Act of the 100th General Assembly, the Department shall increase rates and reimbursements to fund a minimum of a $0.75 per hour wage increase for front-line personnel, including, but not limited to, direct support persons, aides, front-line supervisors, qualified intellectual disabilities professionals, nurses, and non-administrative support staff working in community-based provider organizations serving individuals with developmental disabilities. The Department shall adopt rules, including emergency rules under subsection (y) of Section 5-45 of the Illinois Administrative Procedure Act, to implement the provisions of this Section.
(Source: P.A. 100-23, eff. 7-6-17.)

(305 ILCS 5/5-5.5) (from Ch. 23, par. 5-5.5)
Sec. 5-5.5. Elements of Payment Rate.
(a) The Department of Healthcare and Family Services shall develop a prospective method for determining payment rates for nursing facility and ICF/DD services in nursing facilities composed of the following cost elements:
(1) Standard Services, with the cost of this

component being determined by taking into account the actual costs to the facilities of these services subject to cost ceilings to be defined in the Department's rules.

(2) Resident Services, with the cost of this

component being determined by taking into account the actual costs, needs and utilization of these services, as derived from an assessment of the resident needs in the nursing facilities.

(3) Ancillary Services, with the payment rate being

developed for each individual type of service. Payment shall be made only when authorized under procedures developed by the Department of Healthcare and Family Services.

(4) Nurse's Aide Training, with the cost of this

component being determined by taking into account the actual cost to the facilities of such training.

(5) Real Estate Taxes, with the cost of this

component being determined by taking into account the figures contained in the most currently available cost reports (with no imposition of maximums) updated to the midpoint of the current rate year for long term care services rendered between July 1, 1984 and June 30, 1985, and with the cost of this component being determined by taking into account the actual 1983 taxes for which the nursing homes were assessed (with no imposition of maximums) updated to the midpoint of the current rate year for long term care services rendered between July 1, 1985 and June 30, 1986.

(b) In developing a prospective method for determining payment rates for nursing facility and ICF/DD services in nursing facilities and ICF/DDs, the Department of Healthcare and Family Services shall consider the following cost elements:
(1) Reasonable capital cost determined by utilizing

incurred interest rate and the current value of the investment, including land, utilizing composite rates, or by utilizing such other reasonable cost related methods determined by the Department. However, beginning with the rate reimbursement period effective July 1, 1987, the Department shall be prohibited from establishing, including, and implementing any depreciation factor in calculating the capital cost element.

(2) Profit, with the actual amount being produced and

accruing to the providers in the form of a return on their total investment, on the basis of their ability to economically and efficiently deliver a type of service. The method of payment may assure the opportunity for a profit, but shall not guarantee or establish a specific amount as a cost.

(c) The Illinois Department may implement the amendatory changes to this Section made by this amendatory Act of 1991 through the use of emergency rules in accordance with the provisions of Section 5.02 of the Illinois Administrative Procedure Act. For purposes of the Illinois Administrative Procedure Act, the adoption of rules to implement the amendatory changes to this Section made by this amendatory Act of 1991 shall be deemed an emergency and necessary for the public interest, safety and welfare.
(d) No later than January 1, 2001, the Department of Public Aid shall file with the Joint Committee on Administrative Rules, pursuant to the Illinois Administrative Procedure Act, a proposed rule, or a proposed amendment to an existing rule, regarding payment for appropriate services, including assessment, care planning, discharge planning, and treatment provided by nursing facilities to residents who have a serious mental illness.
(e) On and after July 1, 2012, the Department shall reduce any rate of reimbursement for services or other payments or alter any methodologies authorized by this Code to reduce any rate of reimbursement for services or other payments in accordance with Section 5-5e.
(Source: P.A. 96-1123, eff. 1-1-11; 96-1530, eff. 2-16-11; 97-689, eff. 6-14-12.)

(305 ILCS 5/5-5.5a) (from Ch. 23, par. 5-5.5a)
Sec. 5-5.5a. Kosher kitchen and food service.
(a) The Department of Healthcare and Family Services may develop in its rate structure for nursing facilities an accommodation for fully kosher kitchen and food service operations, rabbinically approved or certified on an annual basis for a facility in which the only kitchen or all kitchens are fully kosher (a fully kosher facility). Beginning in the fiscal year after the fiscal year when this amendatory Act of 1990 becomes effective, the rate structure may provide for an additional payment to such facility not to exceed 50 cents per resident per day if 60% or more of the residents in the facility request kosher foods or food products prepared in accordance with Jewish religious dietary requirements for religious purposes in a fully kosher facility. Based upon food cost reports of the Illinois Department of Agriculture regarding kosher and non-kosher food available in the various regions of the State, this rate structure may be periodically adjusted by the Department but may not exceed the maximum authorized under this subsection (a).
(b) The Department shall by rule determine how a facility with a fully kosher kitchen and food service may be determined to be eligible and apply for the rate accommodation specified in subsection (a).
(Source: P.A. 95-331, eff. 8-21-07; 96-1530, eff. 2-16-11.)

(305 ILCS 5/5-5.6) (from Ch. 23, par. 5-5.6)
Sec. 5-5.6. Federal Requirements. All reimbursement rates established pursuant to this Act must be consistent with the criteria for nursing facility reimbursement established by the Federal government for approval of matching funds under Title XIX of the Federal Social Security Act.
(Source: P.A. 80-1142.)

(305 ILCS 5/5-5.6a)
Sec. 5-5.6a. (Repealed).
(Source: P.A. 85-1440. Repealed by P.A. 96-1530, eff. 2-16-11.)

(305 ILCS 5/5-5.6b) (from Ch. 23, par. 5-5.6b)
Sec. 5-5.6b. Prohibition against double payment. If any resident of a nursing facility or ICF/DD is admitted to such facility on the basis that the charges for such resident's care will be paid from private funds, and the source of payment for such care thereafter changes from private funds to payments under this Article, the facility shall, upon receiving the first such payment under this Article, notify the Illinois Department of such source of private funds for such recipient and repay to the source of private funds any amounts received from such source as payment for care for which payment also was made under this Article. Private funds shall not include third party resources such as insurance or Medicare benefits or payments made by responsible relatives.
(Source: P.A. 96-1530, eff. 2-16-11.)

(305 ILCS 5/5-5.7) (from Ch. 23, par. 5-5.7)
Sec. 5-5.7. Cost reports - audits. The Department of Healthcare and Family Services shall work with the Department of Public Health to use cost report information currently being collected under provisions of the Nursing Home Care Act, the Specialized Mental Health Rehabilitation Act of 2013, the ID/DD Community Care Act, and the MC/DD Act. The Department of Healthcare and Family Services may, in conjunction with the Department of Public Health, develop in accordance with generally accepted accounting principles a uniform chart of accounts which each facility providing services under the medical assistance program shall adopt, after a reasonable period.
Facilities licensed under the Nursing Home Care Act, the Specialized Mental Health Rehabilitation Act of 2013, the ID/DD Community Care Act, or the MC/DD Act and providers of adult developmental training services certified by the Department of Human Services pursuant to Section 15.2 of the Mental Health and Developmental Disabilities Administrative Act which provide services to clients eligible for medical assistance under this Article are responsible for submitting the required annual cost report to the Department of Healthcare and Family Services.
The Department of Healthcare and Family Services shall audit the financial and statistical records of each provider participating in the medical assistance program as a nursing facility, a specialized mental health rehabilitation facility, or an ICF/DD over a 3 year period, beginning with the close of the first cost reporting year. Following the end of this 3-year term, audits of the financial and statistical records will be performed each year in at least 20% of the facilities participating in the medical assistance program with at least 10% being selected on a random sample basis, and the remainder selected on the basis of exceptional profiles. All audits shall be conducted in accordance with generally accepted auditing standards.
The Department of Healthcare and Family Services shall establish prospective payment rates for categories or levels of services within each licensure class, in order to more appropriately recognize the individual needs of patients in nursing facilities.
The Department of Healthcare and Family Services shall provide, during the process of establishing the payment rate for nursing facility, specialized mental health rehabilitation facility, or ICF/DD services, or when a substantial change in rates is proposed, an opportunity for public review and comment on the proposed rates prior to their becoming effective.
(Source: P.A. 98-104, eff. 7-22-13; 99-180, eff. 7-29-15.)

(305 ILCS 5/5-5.8) (from Ch. 23, par. 5-5.8)
Sec. 5-5.8. Report on nursing home reimbursement. The Illinois Department shall report annually to the General Assembly, no later than the first Monday in April of 1982, and each year thereafter, in regard to:
(a) the rate structure used by the Illinois Department to reimburse nursing facilities;
(b) changes in the rate structure for reimbursing nursing facilities;
(c) the administrative and program costs of reimbursing nursing facilities;
(d) the availability of beds in nursing facilities for public aid recipients; and
(e) the number of closings of nursing facilities, and the reasons for those closings.
The requirement for reporting to the General Assembly shall be satisfied by filing copies of the report with the Speaker, the Minority Leader and the Clerk of the House of Representatives and the President, the Minority Leader and the Secretary of the Senate and the Legislative Research Unit, as required by Section 3.1 of "An Act to revise the law in relation to the General Assembly", approved February 25, 1874, as amended, and filing such additional copies with the State Government Report Distribution Center for the General Assembly as is required under paragraph (t) of Section 7 of the State Library Act.
(Source: P.A. 84-1438.)

(305 ILCS 5/5-5.8a)
Sec. 5-5.8a. (Repealed).
(Source: P.A. 95-331, eff. 8-21-07. Repealed by P.A. 96-1123, eff. 1-1-11.)

(305 ILCS 5/5-5.8b) (from Ch. 23, par. 5-5.8b)
Sec. 5-5.8b. Payment to Campus Facilities. There is hereby established a separate payment category for campus facilities. A "campus facility" is defined as an entity which consists of a long term care facility (or group of facilities if the facilities are on the same contiguous parcel of real estate) which meets all of the following criteria as of May 1, 1987: the entity provides care for both children and adults; residents of the entity reside in three or more separate buildings with congregate and small group living arrangements on a single campus; the entity provides three or more separate licensed levels of care; the entity (or a part of the entity) is enrolled with the Department of Healthcare and Family Services as a provider of long term care services and receives payments from that Department; the entity (or a part of the entity) receives funding from the Department of Human Services; and the entity (or a part of the entity) holds a current license as a child care institution issued by the Department of Children and Family Services.
The Department of Healthcare and Family Services, the Department of Human Services, and the Department of Children and Family Services shall develop jointly a rate methodology or methodologies for campus facilities. Such methodology or methodologies may establish a single rate to be paid by all the agencies, or a separate rate to be paid by each agency, or separate components to be paid to different parts of the campus facility. All campus facilities shall receive the same rate of payment for similar services. Any methodology developed pursuant to this section shall take into account the actual costs to the facility of providing services to residents, and shall be adequate to reimburse the allowable costs of a campus facility which is economically and efficiently operated. Any methodology shall be established on the basis of historical, financial, and statistical data submitted by campus facilities, and shall take into account the actual costs incurred by campus facilities in providing services, and in meeting licensing and certification standards imposed and prescribed by the State of Illinois, any of its political subdivisions or municipalities and by the United States Department of Health and Human Services. Rates may be established on a prospective or retrospective basis. Any methodology shall provide reimbursement for appropriate payment elements, including the following: standard services, patient services, real estate taxes, and capital costs.
On and after July 1, 2012, the Department shall reduce any rate of reimbursement for services or other payments or alter any methodologies authorized by this Code to reduce any rate of reimbursement for services or other payments in accordance with Section 5-5e.
(Source: P.A. 96-1530, eff. 2-16-11; 97-689, eff. 6-14-12.)

(305 ILCS 5/5-5.11)
Sec. 5-5.11. (Repealed).
(Source: P.A. 83-748. Repealed by P.A. 96-1530, eff. 2-16-11.)

(305 ILCS 5/5-5.12) (from Ch. 23, par. 5-5.12)
Sec. 5-5.12. Pharmacy payments.
(a) Every request submitted by a pharmacy for reimbursement under this Article for prescription drugs provided to a recipient of aid under this Article shall include the name of the prescriber or an acceptable identification number as established by the Department.
(b) Pharmacies providing prescription drugs under this Article shall be reimbursed at a rate which shall include a professional dispensing fee as determined by the Illinois Department, plus the current acquisition cost of the prescription drug dispensed. The Illinois Department shall update its information on the acquisition costs of all prescription drugs no less frequently than every 30 days. However, the Illinois Department may set the rate of reimbursement for the acquisition cost, by rule, at a percentage of the current average wholesale acquisition cost.
(c) (Blank).
(d) The Department shall review utilization of narcotic medications in the medical assistance program and impose utilization controls that protect against abuse.
(e) When making determinations as to which drugs shall be on a prior approval list, the Department shall include as part of the analysis for this determination, the degree to which a drug may affect individuals in different ways based on factors including the gender of the person taking the medication.
(f) The Department shall cooperate with the Department of Public Health and the Department of Human Services Division of Mental Health in identifying psychotropic medications that, when given in a particular form, manner, duration, or frequency (including "as needed") in a dosage, or in conjunction with other psychotropic medications to a nursing home resident or to a resident of a facility licensed under the ID/DD Community Care Act or the MC/DD Act, may constitute a chemical restraint or an "unnecessary drug" as defined by the Nursing Home Care Act or Titles XVIII and XIX of the Social Security Act and the implementing rules and regulations. The Department shall require prior approval for any such medication prescribed for a nursing home resident or to a resident of a facility licensed under the ID/DD Community Care Act or the MC/DD Act, that appears to be a chemical restraint or an unnecessary drug. The Department shall consult with the Department of Human Services Division of Mental Health in developing a protocol and criteria for deciding whether to grant such prior approval.
(g) The Department may by rule provide for reimbursement of the dispensing of a 90-day supply of a generic or brand name, non-narcotic maintenance medication in circumstances where it is cost effective.
(g-5) On and after July 1, 2012, the Department may require the dispensing of drugs to nursing home residents be in a 7-day supply or other amount less than a 31-day supply. The Department shall pay only one dispensing fee per 31-day supply.
(h) Effective July 1, 2011, the Department shall discontinue coverage of select over-the-counter drugs, including analgesics and cough and cold and allergy medications.
(h-5) On and after July 1, 2012, the Department shall impose utilization controls, including, but not limited to, prior approval on specialty drugs, oncolytic drugs, drugs for the treatment of HIV or AIDS, immunosuppressant drugs, and biological products in order to maximize savings on these drugs. The Department may adjust payment methodologies for non-pharmacy billed drugs in order to incentivize the selection of lower-cost drugs. For drugs for the treatment of AIDS, the Department shall take into consideration the potential for non-adherence by certain populations, and shall develop protocols with organizations or providers primarily serving those with HIV/AIDS, as long as such measures intend to maintain cost neutrality with other utilization management controls such as prior approval. For hemophilia, the Department shall develop a program of utilization review and control which may include, in the discretion of the Department, prior approvals. The Department may impose special standards on providers that dispense blood factors which shall include, in the discretion of the Department, staff training and education; patient outreach and education; case management; in-home patient assessments; assay management; maintenance of stock; emergency dispensing timeframes; data collection and reporting; dispensing of supplies related to blood factor infusions; cold chain management and packaging practices; care coordination; product recalls; and emergency clinical consultation. The Department may require patients to receive a comprehensive examination annually at an appropriate provider in order to be eligible to continue to receive blood factor.
(i) On and after July 1, 2012, the Department shall reduce any rate of reimbursement for services or other payments or alter any methodologies authorized by this Code to reduce any rate of reimbursement for services or other payments in accordance with Section 5-5e.
(j) On and after July 1, 2012, the Department shall impose limitations on prescription drugs such that the Department shall not provide reimbursement for more than 4 prescriptions, including 3 brand name prescriptions, for distinct drugs in a 30-day period, unless prior approval is received for all prescriptions in excess of the 4-prescription limit. Drugs in the following therapeutic classes shall not be subject to prior approval as a result of the 4-prescription limit: immunosuppressant drugs, oncolytic drugs, anti-retroviral drugs, and, on or after July 1, 2014, antipsychotic drugs. On or after July 1, 2014, the Department may exempt children with complex medical needs enrolled in a care coordination entity contracted with the Department to solely coordinate care for such children, if the Department determines that the entity has a comprehensive drug reconciliation program.
(k) No medication therapy management program implemented by the Department shall be contrary to the provisions of the Pharmacy Practice Act.
(l) Any provider enrolled with the Department that bills the Department for outpatient drugs and is eligible to enroll in the federal Drug Pricing Program under Section 340B of the federal Public Health Services Act shall enroll in that program. No entity participating in the federal Drug Pricing Program under Section 340B of the federal Public Health Services Act may exclude Medicaid from their participation in that program, although the Department may exclude entities defined in Section 1905(l)(2)(B) of the Social Security Act from this requirement.
(Source: P.A. 98-463, eff. 8-16-13; 98-651, eff. 6-16-14; 99-180, eff. 7-29-15.)

(305 ILCS 5/5-5.12a)
Sec. 5-5.12a. Title XIX waiver; pharmacy assistance program. The Illinois Department may seek a waiver of otherwise applicable requirements of Title XIX of the federal Social Security Act in order to claim federal financial participation for a pharmacy assistance program for persons aged 65 and over with income levels at or less than 250% of the federal poverty level. The Illinois Department may provide by rule for all other requirements of the program, including cost sharing, as permitted by an approved waiver and without regard to any provision of this Code to the contrary. The benefits may be no more restrictive than the Pharmacy Assistance Program in effect on May 31, 2001. Benefits provided under the waiver are subject to appropriation.
The Illinois Department may not implement the waiver until cost neutrality is demonstrated for the State relative to the final Pharmacy Assistance Program appropriation for the fiscal year beginning July 1, 2001. Implementation of the waiver shall terminate on June 30, 2007.
(Source: P.A. 92-10, eff. 6-11-01.)

(305 ILCS 5/5-5.13) (from Ch. 23, par. 5-5.13)
Sec. 5-5.13. The Illinois Department shall establish procedures for the expedited review, for purposes of inclusion in the Illinois Public Aid formulary, of any drug for the treatment of acquired immunodeficiency syndrome (AIDS) which the federal Food and Drug Administration has indicated is subject to a treatment investigational new drug application.
(Source: P.A. 88-85.)

(305 ILCS 5/5-5.14)
Sec. 5-5.14. (Repealed).
(Source: Repealed by P.A. 88-85.)

(305 ILCS 5/5-5.15)
Sec. 5-5.15. (Repealed).
(Source: P.A. 83-1509. Repealed by P.A. 96-1501, eff. 1-25-11.)

(305 ILCS 5/5-5.16) (from Ch. 23, par. 5-5.16)
Sec. 5-5.16. (Repealed).
(Source: P.A. 90-372, eff. 7-1-98. Repealed internally, eff. 7-1-98.)

(305 ILCS 5/5-5.17) (from Ch. 23, par. 5-5.17)
Sec. 5-5.17. Separate reimbursement rate. The Illinois Department may by rule establish a separate reimbursement rate to be paid to long term care facilities for adult developmental training services as defined in Section 15.2 of the Mental Health and Developmental Disabilities Administrative Act which are provided to residents of such facilities who have intellectual disabilities and who receive aid under this Article. Any such reimbursement shall be based upon cost reports submitted by the providers of such services and shall be paid by the long term care facility to the provider within such time as the Illinois Department shall prescribe by rule, but in no case less than 3 business days after receipt of the reimbursement by such facility from the Illinois Department. The Illinois Department may impose a penalty upon a facility which does not make payment to the provider of adult developmental training services within the time so prescribed, up to the amount of payment not made to the provider.
On and after July 1, 2012, the Department shall reduce any rate of reimbursement for services or other payments or alter any methodologies authorized by this Code to reduce any rate of reimbursement for services or other payments in accordance with Section 5-5e.
(Source: P.A. 99-143, eff. 7-27-15.)

(305 ILCS 5/5-5.18)
Sec. 5-5.18. Diagnosis accompanying request for reimbursement. Every request submitted by a physician for reimbursement under this Article for services provided to a recipient of aid under this Article shall include the physician's diagnosis of the recipient's illness or other condition requiring those services. The diagnosis shall be either written out or expressed in a code approved by the Illinois Department.
(Source: P.A. 88-554, eff. 7-26-94.)

(305 ILCS 5/5-5.19)
Sec. 5-5.19. Reimbursement request records. The Illinois Department shall file all requests for reimbursement for medical services provided under this Article according to both (i) the name of the service provider and (ii) the name of the recipient of aid under this Article to whom the medical services were provided.
(Source: P.A. 88-554, eff. 7-26-94.)

(305 ILCS 5/5-5.20)
Sec. 5-5.20. Clinic payments. For services provided by federally qualified health centers as defined in Section 1905 (l)(2)(B) of the federal Social Security Act, on or after April 1, 1989, and as long as required by federal law, the Illinois Department shall reimburse those health centers for those services according to a prospective cost-reimbursement methodology.
On and after July 1, 2012, the Department shall reduce any rate of reimbursement for services or other payments or alter any methodologies authorized by this Code to reduce any rate of reimbursement for services or other payments in accordance with Section 5-5e.
(Source: P.A. 97-689, eff. 6-14-12.)

(305 ILCS 5/5-5.21)
Sec. 5-5.21. (Repealed).
(Source: P.A. 89-415, eff. 1-1-96. Repealed by P.A. 96-1530, eff. 2-16-11.)

(305 ILCS 5/5-5.22)
Sec. 5-5.22. (Repealed).
(Source: P.A. 92-725, eff. 7-25-02. Repealed by P.A. 94-838, eff. 6-6-06.)

(305 ILCS 5/5-5.23)
Sec. 5-5.23. Children's mental health services.
(a) The Department of Healthcare and Family Services, by rule, shall require the screening and assessment of a child prior to any Medicaid-funded admission to an inpatient hospital for psychiatric services to be funded by Medicaid. The screening and assessment shall include a determination of the appropriateness and availability of out-patient support services for necessary treatment. The Department, by rule, shall establish methods and standards of payment for the screening, assessment, and necessary alternative support services.
(b) The Department of Healthcare and Family Services, to the extent allowable under federal law, shall secure federal financial participation for Individual Care Grant expenditures made by the Department of Healthcare and Family Services for the Medicaid optional service authorized under Section 1905(h) of the federal Social Security Act, pursuant to the provisions of Section 7.1 of the Mental Health and Developmental Disabilities Administrative Act. The Department of Healthcare and Family Services may exercise the authority under this Section as is necessary to administer Individual Care Grants as authorized under Section 7.1 of the Mental Health and Developmental Disabilities Administrative Act.
(c) The Department of Healthcare and Family Services shall work collaboratively with the Department of Children and Family Services and the Division of Mental Health of the Department of Human Services to implement subsections (a) and (b).
(d) On and after July 1, 2012, the Department shall reduce any rate of reimbursement for services or other payments or alter any methodologies authorized by this Code to reduce any rate of reimbursement for services or other payments in accordance with Section 5-5e.
(e) All rights, powers, duties, and responsibilities currently exercised by the Department of Human Services related to the Individual Care Grant program are transferred to the Department of Healthcare and Family Services with the transfer and transition of the Individual Care Grant program to the Department of Healthcare and Family Services to be completed and implemented within 6 months after the effective date of this amendatory Act of the 99th General Assembly. For the purposes of the Successor Agency Act, the Department of Healthcare and Family Services is declared to be the successor agency of the Department of Human Services, but only with respect to the functions of the Department of Human Services that are transferred to the Department of Healthcare and Family Services under this amendatory Act of the 99th General Assembly.
(1) Each act done by the Department of Healthcare and

Family Services in exercise of the transferred powers, duties, rights, and responsibilities shall have the same legal effect as if done by the Department of Human Services or its offices.

(2) Any rules of the Department of Human Services

that relate to the functions and programs transferred by this amendatory Act of the 99th General Assembly that are in full force on the effective date of this amendatory Act of the 99th General Assembly shall become the rules of the Department of Healthcare and Family Services. All rules transferred under this amendatory Act of the 99th General Assembly are hereby amended such that the term "Department" shall be defined as the Department of Healthcare and Family Services and all references to the "Secretary" shall be changed to the "Director of Healthcare and Family Services or his or her designee". As soon as practicable hereafter, the Department of Healthcare and Family Services shall revise and clarify the rules to reflect the transfer of rights, powers, duties, and responsibilities affected by this amendatory Act of the 99th General Assembly, using the procedures for recodification of rules available under the Illinois Administrative Procedure Act, except that existing title, part, and section numbering for the affected rules may be retained. The Department of Healthcare and Family Services, consistent with its authority to do so as granted by this amendatory Act of the 99th General Assembly, shall propose and adopt any other rules under the Illinois Administrative Procedure Act as necessary to administer the Individual Care Grant program. These rules may include, but are not limited to, the application process and eligibility requirements for recipients.

(3) All unexpended appropriations and balances and

other funds available for use in connection with any functions of the Individual Care Grant program shall be transferred for the use of the Department of Healthcare and Family Services to operate the Individual Care Grant program. Unexpended balances shall be expended only for the purpose for which the appropriation was originally made. The Department of Healthcare and Family Services shall exercise all rights, powers, duties, and responsibilities for operation of the Individual Care Grant program.

(4) Existing personnel and positions of the

Department of Human Services pertaining to the administration of the Individual Care Grant program shall be transferred to the Department of Healthcare and Family Services with the transfer and transition of the Individual Care Grant program to the Department of Healthcare and Family Services. The status and rights of Department of Human Services employees engaged in the performance of the functions of the Individual Care Grant program shall not be affected by this amendatory Act of the 99th General Assembly. The rights of the employees, the State of Illinois, and its agencies under the Personnel Code and applicable collective bargaining agreements or under any pension, retirement, or annuity plan shall not be affected by this amendatory Act of the 99th General Assembly. All transferred employees who are members of collective bargaining units shall retain their seniority, continuous service, salary, and accrued benefits.

(5) All books, records, papers, documents, property

(real and personal), contracts, and pending business pertaining to the powers, duties, rights, and responsibilities related to the functions of the Individual Care Grant program, including, but not limited to, material in electronic or magnetic format and necessary computer hardware and software, shall be delivered to the Department of Healthcare and Family Services; provided, however, that the delivery of this information shall not violate any applicable confidentiality constraints.

(6) Whenever reports or notices are now required to

be made or given or papers or documents furnished or served by any person to or upon the Department of Human Services in connection with any of the functions transferred by this amendatory Act of the 99th General Assembly, the same shall be made, given, furnished, or served in the same manner to or upon the Department of Healthcare and Family Services.

(7) This amendatory Act of the 99th General Assembly

shall not affect any act done, ratified, or canceled or any right occurring or established or any action or proceeding had or commenced in an administrative, civil, or criminal cause regarding the Department of Human Services before the effective date of this amendatory Act of the 99th General Assembly; and those actions or proceedings may be defended, prosecuted, and continued by the Department of Human Services.

(f) The Individual Care Grant program shall be inoperative during the calendar year in which implementation begins of any remedies in response to litigation against the Department of Healthcare and Family Services related to children's behavioral health and the general status of children's behavioral health in this State. Individual Care Grant recipients in the program the year it becomes inoperative shall continue to remain in the program until it is clinically appropriate for them to step down in level of care.
(Source: P.A. 99-479, eff. 9-10-15.)

(305 ILCS 5/5-5.24)
Sec. 5-5.24. Prenatal and perinatal care. The Department of Healthcare and Family Services may provide reimbursement under this Article for all prenatal and perinatal health care services that are provided for the purpose of preventing low-birthweight infants, reducing the need for neonatal intensive care hospital services, and promoting perinatal health. These services may include comprehensive risk assessments for pregnant women, women with infants, and infants, lactation counseling, nutrition counseling, childbirth support, psychosocial counseling, treatment and prevention of periodontal disease, and other support services that have been proven to improve birth outcomes. The Department shall maximize the use of preventive prenatal and perinatal health care services consistent with federal statutes, rules, and regulations. The Department of Public Aid (now Department of Healthcare and Family Services) shall develop a plan for prenatal and perinatal preventive health care and shall present the plan to the General Assembly by January 1, 2004. On or before January 1, 2006 and every 2 years thereafter, the Department shall report to the General Assembly concerning the effectiveness of prenatal and perinatal health care services reimbursed under this Section in preventing low-birthweight infants and reducing the need for neonatal intensive care hospital services. Each such report shall include an evaluation of how the ratio of expenditures for treating low-birthweight infants compared with the investment in promoting healthy births and infants in local community areas throughout Illinois relates to healthy infant development in those areas.
On and after July 1, 2012, the Department shall reduce any rate of reimbursement for services or other payments or alter any methodologies authorized by this Code to reduce any rate of reimbursement for services or other payments in accordance with Section 5-5e.
(Source: P.A. 97-689, eff. 6-14-12.)

(305 ILCS 5/5-5.25)
Sec. 5-5.25. Access to psychiatric mental health services. The General Assembly finds that providing access to psychiatric mental health services in a timely manner will improve the quality of life for persons suffering from mental illness and will contain health care costs by avoiding the need for more costly inpatient hospitalization. The Department of Healthcare and Family Services shall reimburse psychiatrists and federally qualified health centers as defined in Section 1905(l)(2)(B) of the federal Social Security Act for mental health services provided by psychiatrists, as authorized by Illinois law, to recipients via telepsychiatry. The Department, by rule, shall establish: (i) criteria for such services to be reimbursed, including appropriate facilities and equipment to be used at both sites and requirements for a physician or other licensed health care professional to be present at the site where the patient is located; however, the Department shall not require that a physician or other licensed health care professional be physically present in the same room as the patient for the entire time during which the patient is receiving telepsychiatry services; and (ii) a method to reimburse providers for mental health services provided by telepsychiatry.
On and after July 1, 2012, the Department shall reduce any rate of reimbursement for services or other payments or alter any methodologies authorized by this Code to reduce any rate of reimbursement for services or other payments in accordance with Section 5-5e.
(Source: P.A. 100-385, eff. 1-1-18.)

(305 ILCS 5/5-5.26)
Sec. 5-5.26. Multiple sclerosis; home services; waiver. The Department of Healthcare and Family Services shall apply for a waiver of federal law and regulations to the extent necessary to claim federal financial participation for medical assistance for services provided under the Department of Human Services' Home Services Program for persons with multiple sclerosis who are (i) over 60 years of age, and (ii) have assets not exceeding $17,500. In determining whether a person's assets meet this requirement, the Department must disregard retirement assets up to a total of $500,000 and disregard all life insurance assets.
(Source: P.A. 95-744, eff. 7-18-08.)

(305 ILCS 5/5-5a) (from Ch. 23, par. 5-5a)
Sec. 5-5a. Waiver for home and community-based services. The Department shall apply for a waiver from the United States Health Care Financing Administration to allow payment for home and community-based services under this Article.
The Department, in cooperation with the Department on Aging, the Department of Human Services and any other relevant State, local or federal government agency, may establish a nursing home pre-screening program to determine whether the applicant, eligible for medical assistance under this Article, may use home and community-based services as a reasonable, lower-cost alternative form of care. For the purpose of this Section, "home and community-based services" may include, but are not limited to, those services provided under subsection (f) of Section 3 of the Rehabilitation of Persons with Disabilities Act and Section 4 of the Illinois Act on the Aging.
(Source: P.A. 99-143, eff. 7-27-15.)

(305 ILCS 5/5-5b) (from Ch. 23, par. 5-5b)
Sec. 5-5b. Payment Reductions.
(a) Notwithstanding any other Section in this Code establishing a methodology for determining payment rates or dispensing fees for non-institutional services provided under this Code, the Illinois Department is authorized to reduce those payment rates or dispensing fees with due regard for and subject to budgetary limitations to the extent permitted by federal law.
(b) The Illinois Department may implement this Section as added by this amendatory Act of 1991 through the use of emergency rules in accordance with the provisions of Section 5.02 of the Illinois Administrative Procedure Act. For purposes of the Illinois Administrative Procedure Act, the adoption of rules to implement this Section as added by this amendatory Act of 1991 shall be deemed an emergency and necessary for the public interest, safety and welfare.
(Source: P.A. 87-14.)

(305 ILCS 5/5-5b.1)
Sec. 5-5b.1. Reimbursement rates; Fiscal Year 2015 reductions.
(a) Except as provided in subsection (b), notwithstanding any other provision of this Code to the contrary, and subject to rescission if not federally approved, providers of the following services shall have their reimbursement rates or dispensing fees reduced for the remainder of State fiscal year 2015 by an amount equivalent to a 2.25% reduction in appropriations from the General Revenue Fund for the medical assistance program for the full fiscal year:
(1) Nursing facility services delivered by a nursing

facility licensed under the Nursing Home Care Act.

(2) Home health services.
(3) Services delivered by a facility designated as a

Children's Habilitation Center.

(4) Services delivered by a supportive living

facility as defined in Section 5-5.01a.

(5) Services delivered by a specialized mental health

rehabilitation facility licensed under the Specialized Mental Health Rehabilitation Act of 2013.

(6) Ambulance services.
(7) Pharmacy services.
(8) Services delivered by a federally qualified

health center as defined in Section 1905 (l)(2)(B) of the federal Social Security Act.

(9) Services delivered by a Managed Care Entity, with

the exception of the rate paid to Managed Care Entities for services attributed to hospitals.

(10) Services for the treatment of hemophilia.
(11) Primary care physician services.
(12) Dental services.
(13) Optometric services.
(14) Podiatry services.
(15) Hospice care, including routine home care,

continuous home care, inpatient respite care, and general inpatient care.

(16) Laboratory services or services provided by

independent laboratories.

(17) Durable medical equipment and supplies.
(18) Renal dialysis services.
(19) Birth Center Services.
(20) Emergency services other than those offered by

or in a hospital.

(b) No provider shall be exempt from the rate reductions authorized under this Section, except that, rates or payments, or the portion thereof, paid to a provider that is operated by a unit of local government that provides the non-federal share of such services shall not be reduced as provided in this Section.
(c) To the extent practical and subject to rescission if not federally approved, the reductions required under this Section must be applied uniformly among and within each group, class, subgroup, or category of providers listed in this Section.
(d) In order to provide for the expeditious and timely implementation of the provisions of this Section, emergency rules to implement any provision of this Section may be adopted by the Department in accordance with subsection (s) of Section 5-45 of the Illinois Administrative Procedure Act.
(Source: P.A. 99-2, eff. 3-26-15.)

(305 ILCS 5/5-5c)
Sec. 5-5c. Waiver for home and community-based services for traumatic brain injury (TBI) patients. The Department shall apply for a waiver from the United States Health Care Financing Administration to allow payment for home and community-based services under this Article for traumatic brain injury patients.
The Department shall submit a Home and Community-Based Services TBI Waiver request to the United States Health Care Financing Administration by January 1, 1998. The waiver shall be requested pursuant to Section 1915(c) of the Social Security Act. The Department shall request a waiver of Section 1902(a)(10)(B) of the Social Security Act in order to target home and community-based services to individuals with a traumatic brain injury meeting the Medicaid eligibility criteria set forth in appendices to the Prototype Waiver request.
Under the waiver, the Department, in cooperation with the Department of Human Services and any other relevant State, local, or federal government agency, may establish a nursing facility pre-screening program to determine whether an applicant who is eligible for medical assistance under this Article and has a traumatic brain injury may use home and community-based services as a reasonable, lower-cost alternative form of care. If a waiver request has not been submitted by January 1, 1998 the Department shall submit the TBI Prototype Waiver request to the United States Health Care Financing Administration.
(Source: P.A. 90-335, eff. 8-8-97.)

(305 ILCS 5/5-5d)
Sec. 5-5d. Enhanced transition and follow-up services. The Department of Healthcare and Family Services shall apply for any necessary waivers pursuant to Section 1915(c) of the Social Security Act to facilitate the transition from one residential setting to another and follow-up services. Nothing in this Section shall be construed as limiting current similar programs by the Department of Human Services or the Department on Aging.
(Source: P.A. 95-331, eff. 8-21-07.)

(305 ILCS 5/5-5e)
Sec. 5-5e. Adjusted rates of reimbursement.
(a) Rates or payments for services in effect on June 30, 2012 shall be adjusted and services shall be affected as required by any other provision of Public Act 97-689. In addition, the Department shall do the following:
(1) Delink the per diem rate paid for supportive

living facility services from the per diem rate paid for nursing facility services, effective for services provided on or after May 1, 2011.

(2) Cease payment for bed reserves in nursing

facilities and specialized mental health rehabilitation facilities; for purposes of therapeutic home visits for individuals scoring as TBI on the MDS 3.0, beginning June 1, 2015, the Department shall approve payments for bed reserves in nursing facilities and specialized mental health rehabilitation facilities that have at least a 90% occupancy level and at least 80% of their residents are Medicaid eligible. Payment shall be at a daily rate of 75% of an individual's current Medicaid per diem and shall not exceed 10 days in a calendar month.

(2.5) Cease payment for bed reserves for purposes of

inpatient hospitalizations to intermediate care facilities for persons with development disabilities, except in the instance of residents who are under 21 years of age.

(3) Cease payment of the $10 per day add-on payment

to nursing facilities for certain residents with developmental disabilities.

(b) After the application of subsection (a), notwithstanding any other provision of this Code to the contrary and to the extent permitted by federal law, on and after July 1, 2012, the rates of reimbursement for services and other payments provided under this Code shall further be reduced as follows:
(1) Rates or payments for physician services, dental

services, or community health center services reimbursed through an encounter rate, and services provided under the Medicaid Rehabilitation Option of the Illinois Title XIX State Plan shall not be further reduced, except as provided in Section 5-5b.1.

(2) Rates or payments, or the portion thereof, paid

to a provider that is operated by a unit of local government or State University that provides the non-federal share of such services shall not be further reduced, except as provided in Section 5-5b.1.

(3) Rates or payments for hospital services delivered

by a hospital defined as a Safety-Net Hospital under Section 5-5e.1 of this Code shall not be further reduced, except as provided in Section 5-5b.1.

(4) Rates or payments for hospital services delivered

by a Critical Access Hospital, which is an Illinois hospital designated as a critical care hospital by the Department of Public Health in accordance with 42 CFR 485, Subpart F, shall not be further reduced, except as provided in Section 5-5b.1.

(5) Rates or payments for Nursing Facility Services

shall only be further adjusted pursuant to Section 5-5.2 of this Code.

(6) Rates or payments for services delivered by long

term care facilities licensed under the ID/DD Community Care Act or the MC/DD Act and developmental training services shall not be further reduced.

(7) Rates or payments for services provided under

capitation rates shall be adjusted taking into consideration the rates reduction and covered services required by Public Act 97-689.

(8) For hospitals not previously described in this

subsection, the rates or payments for hospital services shall be further reduced by 3.5%, except for payments authorized under Section 5A-12.4 of this Code.

(9) For all other rates or payments for services

delivered by providers not specifically referenced in paragraphs (1) through (8), rates or payments shall be further reduced by 2.7%.

(c) Any assessment imposed by this Code shall continue and nothing in this Section shall be construed to cause it to cease.
(d) Notwithstanding any other provision of this Code to the contrary, subject to federal approval under Title XIX of the Social Security Act, for dates of service on and after July 1, 2014, rates or payments for services provided for the purpose of transitioning children from a hospital to home placement or other appropriate setting by a children's community-based health care center authorized under the Alternative Health Care Delivery Act shall be $683 per day.
(e) Notwithstanding any other provision of this Code to the contrary, subject to federal approval under Title XIX of the Social Security Act, for dates of service on and after July 1, 2014, rates or payments for home health visits shall be $72.
(f) Notwithstanding any other provision of this Code to the contrary, subject to federal approval under Title XIX of the Social Security Act, for dates of service on and after July 1, 2014, rates or payments for the certified nursing assistant component of the home health agency rate shall be $20.
(Source: P.A. 98-104, eff. 7-22-13; 98-651, eff. 6-16-14; 98-1166, eff. 6-1-15; 99-2, eff. 3-26-15; 99-180, eff. 7-29-15; 99-642, eff. 7-28-16.)

(305 ILCS 5/5-5e.1)
Sec. 5-5e.1. Safety-Net Hospitals.
(a) A Safety-Net Hospital is an Illinois hospital that:
(1) is licensed by the Department of Public Health as

a general acute care or pediatric hospital; and

(2) is a disproportionate share hospital, as

described in Section 1923 of the federal Social Security Act, as determined by the Department; and

(3) meets one of the following:
(A) has a MIUR of at least 40% and a charity

percent of at least 4%; or

(B) has a MIUR of at least 50%.
(b) Definitions. As used in this Section:
(1) "Charity percent" means the ratio of (i) the

hospital's charity charges for services provided to individuals without health insurance or another source of third party coverage to (ii) the Illinois total hospital charges, each as reported on the hospital's OBRA form.

(2) "MIUR" means Medicaid Inpatient Utilization Rate

and is defined as a fraction, the numerator of which is the number of a hospital's inpatient days provided in the hospital's fiscal year ending 3 years prior to the rate year, to patients who, for such days, were eligible for Medicaid under Title XIX of the federal Social Security Act, 42 USC 1396a et seq., excluding those persons eligible for medical assistance pursuant to 42 U.S.C. 1396a(a)(10)(A)(i)(VIII) as set forth in paragraph 18 of Section 5-2 of this Article, and the denominator of which is the total number of the hospital's inpatient days in that same period, excluding those persons eligible for medical assistance pursuant to 42 U.S.C. 1396a(a)(10)(A)(i)(VIII) as set forth in paragraph 18 of Section 5-2 of this Article.

(3) "OBRA form" means form HFS-3834, OBRA '93 data

collection form, for the rate year.

(4) "Rate year" means the 12-month period beginning

on October 1.

(c) Beginning July 1, 2012 and ending on June 30, 2018, a hospital that would have qualified for the rate year beginning October 1, 2011, shall be a Safety-Net Hospital.
(d) No later than August 15 preceding the rate year, each hospital shall submit the OBRA form to the Department. Prior to October 1, the Department shall notify each hospital whether it has qualified as a Safety-Net Hospital.
(e) The Department may promulgate rules in order to implement this Section.
(f) Nothing in this Section shall be construed as limiting the ability of the Department to include the Safety-Net Hospitals in the hospital rate reform mandated by Section 14-11 of this Code and implemented under Section 14-12 of this Code and by administrative rulemaking.
(Source: P.A. 97-689, eff. 6-14-12; 98-104, eff. 7-22-13; 98-651, eff. 6-16-14.)

(305 ILCS 5/5-5e.2)
Sec. 5-5e.2. Academic medical centers and major teaching hospital status.
(a) Hospitals dedicated to medical research and medical education shall be classified each State fiscal year in 3 tiers based on specific criteria:
(1) Tier I. A private academic medical center must:
(A) be a hospital located in Illinois which is

either:

(i) under common ownership with the college

of medicine of a non-public college or university;

(ii) a freestanding hospital in which the

majority of the clinical chiefs of service or clinical department chairs are department chairmen in an affiliated non-public Illinois medical school; or

(iii) a children's hospital which is

separately incorporated and non-integrated into the academic medical center hospital but which is the pediatric partner for an academic medical center hospital and which serves as the primary teaching hospital for pediatrics for its affiliated Illinois medical school. A hospital identified herein is deemed to meet the additional Tier I criteria if its partner academic medical center hospital meets the Tier I criteria;

(B) serve as the training site for at least 30

graduate medical education programs accredited by Accreditation Council for Graduate Medical Education;

(C) facilitate the training on its campus or on

affiliated off-campus sites no less than 500 medical students, interns, residents, and fellows during the calendar year preceding the beginning of the State fiscal year;

(D) perform, either itself or through its

affiliated university, at least $12,000,000 in medical research funded through grants or contracts from the National Institutes of Health either directly or, with respect to hospitals described in item (ii) of subparagraph (A) of this paragraph, have as its affiliated non-public Illinois medical school a medical school that performs either itself or through its affiliated University medical research funded using at least $12,000,000 in grants or contracts from the National Institutes of Health; and

(E) expend directly or indirectly through an

affiliated non-public medical school or as part of a hospital system as defined in paragraph (4) of subsection (h) of Section 3-8 of the Service Use Tax Act no less than $5,000,000 toward medical research and education during the calendar year preceding the beginning of the State fiscal year.

(2) Tier II. A public academic medical center must:
(A) be a hospital located in Illinois which is a

primary teaching hospital affiliated with;

(i) University of Illinois School of Medicine

at Chicago; or

(ii) University of Illinois School of

Medicine at Peoria; or

(iii) University of Illinois School of

Medicine at Rockford; or

(iv) University of Illinois School of

Medicine at Urbana; or

(v) Southern Illinois University School of

Medicine in Springfield; and

(B) contribute no less than $2,500,000 toward

medical research and education during the calendar year preceding the beginning of the State fiscal year.

(3) Tier III. A major teaching hospital must:
(A) be an Illinois hospital with 100 or more

interns and residents or with a ratio of interns and residents to beds greater than or equal to 0.25; and

(B) support at least one graduate medical

education program accredited by Accreditation Council for Graduate Medical Education.

(b) All hospitals seeking to qualify for Tier I, Tier II, or Tier III recognition must annually submit a report to the Department with supporting documentation and attesting to meeting the requirements in this Section. Such reporting must also describe each hospital's education and research activities for the preceding year.
(Source: P.A. 98-104, eff. 7-22-13.)

(305 ILCS 5/5-5f)
Sec. 5-5f. Elimination and limitations of medical assistance services. Notwithstanding any other provision of this Code to the contrary, on and after July 1, 2012:
(a) The following services shall no longer be a

covered service available under this Code: group psychotherapy for residents of any facility licensed under the Nursing Home Care Act or the Specialized Mental Health Rehabilitation Act of 2013; and adult chiropractic services.

(b) The Department shall place the following

limitations on services: (i) the Department shall limit adult eyeglasses to one pair every 2 years; however, the limitation does not apply to an individual who needs different eyeglasses following a surgical procedure such as cataract surgery; (ii) the Department shall set an annual limit of a maximum of 20 visits for each of the following services: adult speech, hearing, and language therapy services, adult occupational therapy services, and physical therapy services; on or after October 1, 2014, the annual maximum limit of 20 visits shall expire but the Department shall require prior approval for all individuals for speech, hearing, and language therapy services, occupational therapy services, and physical therapy services; (iii) the Department shall limit adult podiatry services to individuals with diabetes; on or after October 1, 2014, podiatry services shall not be limited to individuals with diabetes; (iv) the Department shall pay for caesarean sections at the normal vaginal delivery rate unless a caesarean section was medically necessary; (v) the Department shall limit adult dental services to emergencies; beginning July 1, 2013, the Department shall ensure that the following conditions are recognized as emergencies: (A) dental services necessary for an individual in order for the individual to be cleared for a medical procedure, such as a transplant; (B) extractions and dentures necessary for a diabetic to receive proper nutrition; (C) extractions and dentures necessary as a result of cancer treatment; and (D) dental services necessary for the health of a pregnant woman prior to delivery of her baby; on or after July 1, 2014, adult dental services shall no longer be limited to emergencies, and dental services necessary for the health of a pregnant woman prior to delivery of her baby shall continue to be covered; and (vi) effective July 1, 2012, the Department shall place limitations and require concurrent review on every inpatient detoxification stay to prevent repeat admissions to any hospital for detoxification within 60 days of a previous inpatient detoxification stay. The Department shall convene a workgroup of hospitals, substance abuse providers, care coordination entities, managed care plans, and other stakeholders to develop recommendations for quality standards, diversion to other settings, and admission criteria for patients who need inpatient detoxification, which shall be published on the Department's website no later than September 1, 2013.

(c) The Department shall require prior approval of

the following services: wheelchair repairs costing more than $400, coronary artery bypass graft, and bariatric surgery consistent with Medicare standards concerning patient responsibility. Wheelchair repair prior approval requests shall be adjudicated within one business day of receipt of complete supporting documentation. Providers may not break wheelchair repairs into separate claims for purposes of staying under the $400 threshold for requiring prior approval. The wholesale price of manual and power wheelchairs, durable medical equipment and supplies, and complex rehabilitation technology products and services shall be defined as actual acquisition cost including all discounts.

(d) The Department shall establish benchmarks for

hospitals to measure and align payments to reduce potentially preventable hospital readmissions, inpatient complications, and unnecessary emergency room visits. In doing so, the Department shall consider items, including, but not limited to, historic and current acuity of care and historic and current trends in readmission. The Department shall publish provider-specific historical readmission data and anticipated potentially preventable targets 60 days prior to the start of the program. In the instance of readmissions, the Department shall adopt policies and rates of reimbursement for services and other payments provided under this Code to ensure that, by June 30, 2013, expenditures to hospitals are reduced by, at a minimum, $40,000,000.

(e) The Department shall establish utilization

controls for the hospice program such that it shall not pay for other care services when an individual is in hospice.

(f) For home health services, the Department shall

require Medicare certification of providers participating in the program and implement the Medicare face-to-face encounter rule. The Department shall require providers to implement auditable electronic service verification based on global positioning systems or other cost-effective technology.

(g) For the Home Services Program operated by the

Department of Human Services and the Community Care Program operated by the Department on Aging, the Department of Human Services, in cooperation with the Department on Aging, shall implement an electronic service verification based on global positioning systems or other cost-effective technology.

(h) Effective with inpatient hospital admissions on

or after July 1, 2012, the Department shall reduce the payment for a claim that indicates the occurrence of a provider-preventable condition during the admission as specified by the Department in rules. The Department shall not pay for services related to an other provider-preventable condition.

As used in this subsection (h):
"Provider-preventable condition" means a health care

acquired condition as defined under the federal Medicaid regulation found at 42 CFR 447.26 or an other provider-preventable condition.

"Other provider-preventable condition" means a wrong

surgical or other invasive procedure performed on a patient, a surgical or other invasive procedure performed on the wrong body part, or a surgical procedure or other invasive procedure performed on the wrong patient.

(i) The Department shall implement cost savings

initiatives for advanced imaging services, cardiac imaging services, pain management services, and back surgery. Such initiatives shall be designed to achieve annual costs savings.

(j) The Department shall ensure that beneficiaries

with a diagnosis of epilepsy or seizure disorder in Department records will not require prior approval for anticonvulsants.

(Source: P.A. 100-135, eff. 8-18-17.)

(305 ILCS 5/5-6) (from Ch. 23, par. 5-6)
Sec. 5-6. Obligations incurred prior to death of a recipient. Obligations incurred but not paid for at the time of a recipient's death for services authorized under Section 5-5, including medical and other care in facilities as defined in the Nursing Home Care Act, the Specialized Mental Health Rehabilitation Act of 2013, the ID/DD Community Care Act, or the MC/DD Act, or in like facilities not required to be licensed under that Act, may be paid, subject to the rules and regulations of the Illinois Department, after the death of the recipient.
(Source: P.A. 98-104, eff. 7-22-13; 99-180, eff. 7-29-15.)

(305 ILCS 5/5-7) (from Ch. 23, par. 5-7)
Sec. 5-7. (Repealed).
(Source: P.A. 81-487. Repealed by P.A. 93-20, eff. 6-20-03.)

(305 ILCS 5/5-8) (from Ch. 23, par. 5-8)
(Text of Section from P.A. 100-453)
Sec. 5-8. Practitioners. In supplying medical assistance, the Illinois Department may provide for the legally authorized services of (i) persons licensed under the Medical Practice Act of 1987, as amended, except as hereafter in this Section stated, whether under a general or limited license, (ii) persons licensed under the Nurse Practice Act as advanced practice nurses, regardless of whether or not the persons have written collaborative agreements, (iii) persons licensed or registered under other laws of this State to provide dental, medical, pharmaceutical, optometric, podiatric, or nursing services, or other remedial care recognized under State law, (iv) persons licensed under other laws of this State as a clinical social worker, and (v) persons licensed under other laws of this State as physician assistants. The Department shall adopt rules, no later than 90 days after the effective date of this amendatory Act of the 99th General Assembly, for the legally authorized services of persons licensed under other laws of this State as a clinical social worker. The Department may not provide for legally authorized services of any physician who has been convicted of having performed an abortion procedure in a wilful and wanton manner on a woman who was not pregnant at the time such abortion procedure was performed. The utilization of the services of persons engaged in the treatment or care of the sick, which persons are not required to be licensed or registered under the laws of this State, is not prohibited by this Section.
(Source: P.A. 99-173, eff. 7-29-15; 99-621, eff. 1-1-17; 100-453, eff. 8-25-17.)

(Text of Section from P.A. 100-513)
Sec. 5-8. Practitioners. In supplying medical assistance, the Illinois Department may provide for the legally authorized services of (i) persons licensed under the Medical Practice Act of 1987, as amended, except as hereafter in this Section stated, whether under a general or limited license, (ii) persons licensed under the Nurse Practice Act as advanced practice registered nurses, regardless of whether or not the persons have written collaborative agreements, (iii) persons licensed or registered under other laws of this State to provide dental, medical, pharmaceutical, optometric, podiatric, or nursing services, or other remedial care recognized under State law, and (iv) persons licensed under other laws of this State as a clinical social worker. The Department shall adopt rules, no later than 90 days after the effective date of this amendatory Act of the 99th General Assembly, for the legally authorized services of persons licensed under other laws of this State as a clinical social worker. The Department may not provide for legally authorized services of any physician who has been convicted of having performed an abortion procedure in a wilful and wanton manner on a woman who was not pregnant at the time such abortion procedure was performed. The utilization of the services of persons engaged in the treatment or care of the sick, which persons are not required to be licensed or registered under the laws of this State, is not prohibited by this Section.
(Source: P.A. 99-173, eff. 7-29-15; 99-621, eff. 1-1-17; 100-513, eff. 1-1-18.)

(Text of Section from P.A. 100-538)
Sec. 5-8. Practitioners. In supplying medical assistance, the Illinois Department may provide for the legally authorized services of (i) persons licensed under the Medical Practice Act of 1987, as amended, except as hereafter in this Section stated, whether under a general or limited license, (ii) persons licensed under the Nurse Practice Act as advanced practice nurses, regardless of whether or not the persons have written collaborative agreements, (iii) persons licensed or registered under other laws of this State to provide dental, medical, pharmaceutical, optometric, podiatric, or nursing services, or other remedial care recognized under State law, and (iv) persons licensed under other laws of this State as a clinical social worker. The Department shall adopt rules, no later than 90 days after the effective date of this amendatory Act of the 99th General Assembly, for the legally authorized services of persons licensed under other laws of this State as a clinical social worker. The utilization of the services of persons engaged in the treatment or care of the sick, which persons are not required to be licensed or registered under the laws of this State, is not prohibited by this Section.
(Source: P.A. 99-173, eff. 7-29-15; 99-621, eff. 1-1-17; 100-538, eff. 1-1-18.)

(305 ILCS 5/5-9) (from Ch. 23, par. 5-9)
Sec. 5-9. Choice of medical dispensers. Applicants and recipients shall be entitled to free choice of those qualified practitioners, hospitals, nursing homes, and other dispensers of medical services meeting the requirements and complying with the rules and regulations of the Illinois Department. However, the Director of Healthcare and Family Services may, after providing reasonable notice and opportunity for hearing, deny, suspend or terminate any otherwise qualified person, firm, corporation, association, agency, institution, or other legal entity, from participation as a vendor of goods or services under the medical assistance program authorized by this Article if the Director finds such vendor of medical services in violation of this Act or the policy or rules and regulations issued pursuant to this Act.
(Source: P.A. 100-538, eff. 1-1-18.)

(305 ILCS 5/5-10) (from Ch. 23, par. 5-10)
Sec. 5-10. Entitlement to Social Services. Persons receiving medical assistance shall be entitled to receive, under Article IX and the Illinois Act on the Aging, such rehabilitative, training or other social services as are appropriate to their condition.
(Source: P.A. 92-651, eff. 7-11-02.)

(305 ILCS 5/5-11) (from Ch. 23, par. 5-11)
Sec. 5-11. Co-operative arrangements; contracts with other State agencies, health care and rehabilitation organizations, and fiscal intermediaries.
(a) The Illinois Department may enter into co-operative arrangements with State agencies responsible for administering or supervising the administration of health services and vocational rehabilitation services to the end that there may be maximum utilization of such services in the provision of medical assistance.
The Illinois Department shall, not later than June 30, 1993, enter into one or more co-operative arrangements with the Department of Mental Health and Developmental Disabilities providing that the Department of Mental Health and Developmental Disabilities will be responsible for administering or supervising all programs for services to persons in community care facilities for persons with developmental disabilities, including but not limited to intermediate care facilities, that are supported by State funds or by funding under Title XIX of the federal Social Security Act. The responsibilities of the Department of Mental Health and Developmental Disabilities under these agreements are transferred to the Department of Human Services as provided in the Department of Human Services Act.
The Department may also contract with such State health and rehabilitation agencies and other public or private health care and rehabilitation organizations to act for it in supplying designated medical services to persons eligible therefor under this Article. Any contracts with health services or health maintenance organizations shall be restricted to organizations which have been certified as being in compliance with standards promulgated pursuant to the laws of this State governing the establishment and operation of health services or health maintenance organizations. The Department shall renegotiate the contracts with health maintenance organizations and managed care community networks that took effect August 1, 2003, so as to produce $70,000,000 savings to the Department net of resulting increases to the fee-for-service program for State fiscal year 2006. The Department may also contract with insurance companies or other corporate entities serving as fiscal intermediaries in this State for the Federal Government in respect to Medicare payments under Title XVIII of the Federal Social Security Act to act for the Department in paying medical care suppliers. The provisions of Section 9 of "An Act in relation to State finance", approved June 10, 1919, as amended, notwithstanding, such contracts with State agencies, other health care and rehabilitation organizations, or fiscal intermediaries may provide for advance payments.
(b) For purposes of this subsection (b), "managed care community network" means an entity, other than a health maintenance organization, that is owned, operated, or governed by providers of health care services within this State and that provides or arranges primary, secondary, and tertiary managed health care services under contract with the Illinois Department exclusively to persons participating in programs administered by the Illinois Department.
The Illinois Department may certify managed care community networks, including managed care community networks owned, operated, managed, or governed by State-funded medical schools, as risk-bearing entities eligible to contract with the Illinois Department as Medicaid managed care organizations. The Illinois Department may contract with those managed care community networks to furnish health care services to or arrange those services for individuals participating in programs administered by the Illinois Department. The rates for those provider-sponsored organizations may be determined on a prepaid, capitated basis. A managed care community network may choose to contract with the Illinois Department to provide only pediatric health care services. The Illinois Department shall by rule adopt the criteria, standards, and procedures by which a managed care community network may be permitted to contract with the Illinois Department and shall consult with the Department of Insurance in adopting these rules.
A county provider as defined in Section 15-1 of this Code may contract with the Illinois Department to provide primary, secondary, or tertiary managed health care services as a managed care community network without the need to establish a separate entity and shall be deemed a managed care community network for purposes of this Code only to the extent it provides services to participating individuals. A county provider is entitled to contract with the Illinois Department with respect to any contracting region located in whole or in part within the county. A county provider is not required to accept enrollees who do not reside within the county.
In order to (i) accelerate and facilitate the development of integrated health care in contracting areas outside counties with populations in excess of 3,000,000 and counties adjacent to those counties and (ii) maintain and sustain the high quality of education and residency programs coordinated and associated with local area hospitals, the Illinois Department may develop and implement a demonstration program from managed care community networks owned, operated, managed, or governed by State-funded medical schools. The Illinois Department shall prescribe by rule the criteria, standards, and procedures for effecting this demonstration program.
A managed care community network that contracts with the Illinois Department to furnish health care services to or arrange those services for enrollees participating in programs administered by the Illinois Department shall do all of the following:
(1) Provide that any provider affiliated with the

managed care community network may also provide services on a fee-for-service basis to Illinois Department clients not enrolled in such managed care entities.

(2) Provide client education services as determined

and approved by the Illinois Department, including but not limited to (i) education regarding appropriate utilization of health care services in a managed care system, (ii) written disclosure of treatment policies and restrictions or limitations on health services, including, but not limited to, physical services, clinical laboratory tests, hospital and surgical procedures, prescription drugs and biologics, and radiological examinations, and (iii) written notice that the enrollee may receive from another provider those covered services that are not provided by the managed care community network.

(3) Provide that enrollees within the system may

choose the site for provision of services and the panel of health care providers.

(4) Not discriminate in enrollment or disenrollment

practices among recipients of medical services or enrollees based on health status.

(5) Provide a quality assurance and utilization

review program that meets the requirements established by the Illinois Department in rules that incorporate those standards set forth in the Health Maintenance Organization Act.

(6) Issue a managed care community network

identification card to each enrollee upon enrollment. The card must contain all of the following:

(A) The enrollee's health plan.
(B) The name and telephone number of the

enrollee's primary care physician or the site for receiving primary care services.

(C) A telephone number to be used to confirm

eligibility for benefits and authorization for services that is available 24 hours per day, 7 days per week.

(7) Ensure that every primary care physician and

pharmacy in the managed care community network meets the standards established by the Illinois Department for accessibility and quality of care. The Illinois Department shall arrange for and oversee an evaluation of the standards established under this paragraph (7) and may recommend any necessary changes to these standards.

(8) Provide a procedure for handling complaints that

meets the requirements established by the Illinois Department in rules that incorporate those standards set forth in the Health Maintenance Organization Act.

(9) Maintain, retain, and make available to the

Illinois Department records, data, and information, in a uniform manner determined by the Illinois Department, sufficient for the Illinois Department to monitor utilization, accessibility, and quality of care.

(10) (Blank).
The Illinois Department shall contract with an entity or entities to provide external peer-based quality assurance review for the managed health care programs administered by the Illinois Department. The entity shall meet all federal requirements for an external quality review organization.
Each managed care community network must demonstrate its ability to bear the financial risk of serving individuals under this program. The Illinois Department shall by rule adopt standards for assessing the solvency and financial soundness of each managed care community network. Any solvency and financial standards adopted for managed care community networks shall be no more restrictive than the solvency and financial standards adopted under Section 1856(a) of the Social Security Act for provider-sponsored organizations under Part C of Title XVIII of the Social Security Act.
The Illinois Department may implement the amendatory changes to this Code made by this amendatory Act of 1998 through the use of emergency rules in accordance with Section 5-45 of the Illinois Administrative Procedure Act. For purposes of that Act, the adoption of rules to implement these changes is deemed an emergency and necessary for the public interest, safety, and welfare.
(c) Not later than June 30, 1996, the Illinois Department shall enter into one or more cooperative arrangements with the Department of Public Health for the purpose of developing a single survey for nursing facilities, including but not limited to facilities funded under Title XVIII or Title XIX of the federal Social Security Act or both, which shall be administered and conducted solely by the Department of Public Health. The Departments shall test the single survey process on a pilot basis, with both the Departments of Public Aid and Public Health represented on the consolidated survey team. The pilot will sunset June 30, 1997. After June 30, 1997, unless otherwise determined by the Governor, a single survey shall be implemented by the Department of Public Health which would not preclude staff from the Department of Healthcare and Family Services (formerly Department of Public Aid) from going on-site to nursing facilities to perform necessary audits and reviews which shall not replicate the single State agency survey required by this Act. This Section shall not apply to community or intermediate care facilities for persons with developmental disabilities.
(d) Nothing in this Code in any way limits or otherwise impairs the authority or power of the Illinois Department to enter into a negotiated contract pursuant to this Section with a managed care community network or a health maintenance organization, as defined in the Health Maintenance Organization Act, that provides for termination or nonrenewal of the contract without cause, upon notice as provided in the contract, and without a hearing.
(Source: P.A. 95-331, eff. 8-21-07; 96-1501, eff. 1-25-11.)

(305 ILCS 5/5-11.1)
Sec. 5-11.1. Cooperative arrangements; contracts. The Illinois Department may enter into cooperative arrangements with State agencies responsible for administering or supervising the administration of health services and vocational rehabilitation services to maximize utilization of these services in the provision of medical assistance.
The Illinois Department shall, not later than June 30, 1994, enter into one or more cooperative arrangements with the Department of Mental Health and Developmental Disabilities providing that the Department of Mental Health and Developmental Disabilities will be responsible for administering or supervising all programs for services to persons in community care facilities for persons with mental illness, including but not limited to intermediate care facilities, that are supported by State funds or by funding under Title XIX of the federal Social Security Act. The responsibilities of the Department of Mental Health and Developmental Disabilities under these agreements are transferred to the Department of Human Services as provided in the Department of Human Services Act.
The Department may also contract with State health and rehabilitation agencies and other public or private health care and rehabilitation organizations to act for it in supplying designated medical services to persons eligible under this Section. Any contracts with health services or health maintenance organizations shall be restricted to organizations which have been certified as being in compliance with standards promulgated under the laws of this State governing the establishment and operation of health services or health maintenance organizations. The Department may also contract with insurance companies or other corporate entities serving as fiscal intermediaries in this State for the federal government in respect to Medicare payments under Title XVIII of the federal Social Security Act to act for the Department in paying medical care suppliers. Nothing in this Section shall be construed to abrogate any existing doctor/patient relationships with Department of Healthcare and Family Services recipients or the free choice of clients or their guardians to select a physician to provide medical care. The provisions of Section 9 of the State Finance Act notwithstanding, such contracts with State agencies, other health care and rehabilitation organizations, or fiscal intermediaries may provide for advance payments.
(Source: P.A. 95-331, eff. 8-21-07.)

(305 ILCS 5/5-11a)
Sec. 5-11a. Health Benefit Information Systems.
(a) It is the intent of the General Assembly to support unified electronic systems initiatives that will improve management of information related to medical assistance programs. This will include improved management capabilities and new systems for Eligibility, Verification, and Enrollment (EVE) that will simplify and increase efficiencies in and access to the medical assistance programs and ensure program integrity. The Department of Healthcare and Family Services, in coordination with the Department of Human Services and other appropriate state agencies, shall develop a plan by July 1, 2011, that will:
(1) Subject to federal and State privacy and

confidentiality laws and regulations, meet standards for timely eligibility verification and enrollment, and annual redetermination of eligibility, of applicants for and recipients of means-tested health benefits sponsored by the State, including medical assistance under this Code.

(2) Receive and update data electronically from the

Social Security Administration, the U.S. Postal Service, the Illinois Secretary of State, the Department of Revenue, the Department of Employment Security, and other governmental entities, as appropriate and to the extent allowed by law, for verification of any factor of eligibility for medical assistance and for updating addresses of applicants and recipients of medical assistance and other health benefit programs administered by the Department. Data relevant to eligibility shall be provided for no other purpose than to verify the eligibility of new applicants or current recipients of health benefits provided by the State. Data shall be requested or provided for any individual only insofar as that new applicant or current recipient's circumstances are relevant to that individual's or another individual's eligibility for State-sponsored health benefits.

(3) Meet federal requirements for timely installation

by January 1, 2014 to provide integration with a Health Benefits Exchange pursuant to the requirements of the federal Affordable Care Act and the Reconciliation Act and any subsequent amendments thereto and to ensure capture of the maximum available federal financial participation (FFP).

(4) Meet federal requirements for compliance with

architectural standards, including, but not limited to, (i) the use of a module development as outlined by the Medicaid Information Technology Architecture standards, (ii) the use of federally approved open-interfaces where they exist, (iii) the use or the creation of open-interfaces where necessary, and (iv) the use of rules technology that can dynamically accept and modify rules in standard formats.

(5) Include plans to ensure coordination with the

State of Illinois Framework Project that will (i) expedite and simplify access to services provided by Illinois human services programs; (ii) streamline administration and data sharing; (iii) enhance planning capacity, program evaluation, and fraud detection or prevention with access to cross-agency data; and (iv) simplify service reporting for contracted providers.

(b) The Department of Healthcare and Family Services shall continue to plan for and implement a new Medicaid Management Information System (MMIS) and upgrade the capabilities of the MMIS data warehouse. Upgrades shall include, among other things, enhanced capabilities in data analysis including the ability to identify risk factors that could impact the treatment and resulting quality of care, and tools that perform predictive analytics on data applying to newborns, women with high risk pregnancies, and other populations served by the Department.
(c) The Department of Healthcare and Family Services shall report in its annual Medical Assistance program report each April through April, 2015 on the progress and implementation of this plan.
(Source: P.A. 96-1501, eff. 1-25-11.)

(305 ILCS 5/5-12) (from Ch. 23, par. 5-12)
Sec. 5-12. Funeral and burial. Upon the death of a recipient who qualified under class 2, 3 or 4 of Section 5-2, if his estate is insufficient to pay his funeral and burial expenses and if no other resources, including assistance from legally responsible relatives, are available for such purposes, there shall be paid, in accordance with the standards, rules and regulations of the Illinois Department of Human Services, such reasonable amounts as may be necessary to meet the costs of the funeral, burial space, and cemetery charges, or to reimburse any person not financially responsible for the deceased who has voluntarily made expenditures for such costs.
(Source: P.A. 92-651, eff. 7-11-02.)

(305 ILCS 5/5-13) (from Ch. 23, par. 5-13)
Sec. 5-13. Claim against estate of recipients. To the extent permitted under the federal Social Security Act, the amount expended under this Article (1) for a person of any age who is an inpatient in a nursing facility, an intermediate care facility for persons with intellectual disabilities, or other medical institution, or (2) for a person aged 55 or more, shall be a claim against the person's estate or a claim against the estate of the person's spouse, regardless of the order of death, but no recovery may be had thereon until after the death of the surviving spouse, if any, and then only at such time when there is no surviving child who is under age 21, or blind, or is a child with a permanent total disability. This Section, however, shall not bar recovery at the death of the person of amounts of medical assistance paid to or in his behalf to which he was not entitled; provided that such recovery shall not be enforced against any real estate while it is occupied as a homestead by the surviving spouse or other dependent, if no claims by other creditors have been filed against the estate, or if such claims have been filed, they remain dormant for failure of prosecution or failure of the claimant to compel administration of the estate for the purpose of payment. The term "estate", as used in this Section, with respect to a deceased person, means all real and personal property and other assets included within the person's estate, as that term is used in the Probate Act of 1975; however, in the case of a deceased person who has received (or is entitled to receive) benefits under a long-term care insurance policy in connection with which assets or resources are disregarded to the extent that payments are made or because the deceased person received (or was entitled to receive) benefits under a long-term care insurance policy, "estate" also includes any other real and personal property and other assets in which the deceased person had any legal title or interest at the time of his or her death (to the extent of that interest), including assets conveyed to a survivor, heir, or assignee of the deceased person through joint tenancy, tenancy in common, survivorship, life estate, living trust, or other arrangement. The term "homestead", as used in this Section, means the dwelling house and contiguous real estate occupied by a surviving spouse or relative, as defined by the rules and regulations of the Illinois Department, regardless of the value of the property.
A claim arising under this Section against assets conveyed to a survivor, heir, or assignee of the deceased person through joint tenancy, tenancy in common, survivorship, life estate, living trust, or other arrangement is not effective until the claim is recorded or filed in the manner provided for a notice of lien in Section 3-10.2. The claim is subject to the same requirements and conditions to which liens on real property interests are subject under Sections 3-10.1 through 3-10.10. A claim arising under this Section attaches to interests owned or subsequently acquired by the estate of a recipient or the estate of a recipient's surviving spouse. The transfer or conveyance of any real or personal property of the estate as defined in this Section shall be subject to the fraudulent transfer conditions that apply to real property in Section 3-11 of this Code.
The provisions of this Section shall not affect the validity of claims against estates for medical assistance provided prior to January 1, 1966 to aged or blind persons or persons with disabilities receiving aid under Articles V, VII and VII-A of the 1949 Code.
(Source: P.A. 99-143, eff. 7-27-15.)

(305 ILCS 5/5-13.2)
Sec. 5-13.2. Notice of claim for payment or against estate. If the Illinois Department determines, more than 120 days after a person becomes an institutionalized person, that (i) the institutionalized person, the institutionalized person's spouse, or any other person is required under this Code to reimburse the Illinois Department for any part of the amount of medical assistance provided under this Article to or on behalf of the institutionalized person or (ii) the institutionalized person's estate is liable for any amount of medical assistance provided to or on behalf of the institutionalized person, the Illinois Department shall not make any claim for payment of that amount on demand, but rather shall establish, in cooperation with the institutionalized person (and that person's spouse or primary caretaker, if applicable), a schedule for payment of the amount owed to the Illinois Department.
(Source: P.A. 88-162; 88-670, eff. 12-2-94.)

(305 ILCS 5/5-13.5)
Sec. 5-13.5. Lien on real property interests. The State shall have a lien on all legal and equitable interests of recipients in real property, whether vested or contingent, including legal and equitable rights and interests of the recipient to coal, gas, oil, iron, and other underground mineral resources, for medical assistance paid under this Article and for payments made to preserve the lien, to the extent those liens are allowed under the federal Social Security Act. The lien shall attach to those interests owned or subsequently acquired by persons who were recipients on or after the effective date of this amendatory Act of 1993. The liens shall be recorded and filed and are otherwise subject to all the conditions of Sections 3-10.1 through 3-10.10 of this Code.
(Source: P.A. 88-85; 88-670, eff. 12-2-94.)

(305 ILCS 5/5-14) (from Ch. 23, par. 5-14)
Sec. 5-14. Exemption for Townships. Nothing in this Article shall be construed as requiring townships to provide, in whole or in part, medical assistance to persons who are not residents of the State of Illinois.
In all instances under this Article where medical aid or assistance to a person who is not a resident of this State would otherwise be in whole or in part, the responsibility of a township, the Illinois Department shall be responsible for such aid or assistance.
The Illinois Department shall, by rule or regulation, insure that provision of such aid or assistance to a non-resident is identical to the uniform standard of eligibility established by the Illinois Department.
(Source: P.A. 81-519.)

(305 ILCS 5/5-15) (from Ch. 23, par. 5-15)
Sec. 5-15. (a) The Illinois Department is authorized to contract with community based organizations serving low income communities for a three year period to demonstrate how and the extent to which preventive health programs can decrease utilization of medical care services and/or improve health status.
(b) As used in this Section (1) a community based organization is an organization established as a not-for-profit corporation under laws of the State of Illinois which serves a defined geographic community and is governed by members of that community; and (2) a preventive health program is any program, service or intervention the purpose of which is to identify, resolve, or ameliorate problems which contribute to the utilization of medical services.
(c) The Illinois Department is authorized, for evaluation purposes, to release names of recipients and other pertinent identification and medical utilization information to the community organizations under contract.
(d) Contractors shall maintain strict confidentiality of information released by the Illinois Department by following guidelines established by the Illinois Department, which shall require that recipients sign a release for any further use or disclosure of such information.
(Source: P.A. 93-632, eff. 2-1-04.)

(305 ILCS 5/5-15.5)
Sec. 5-15.5. Preventive physical examinations; demonstration program.
(a) The Illinois Department may establish and implement a demonstration program of preventive physical examinations over a 3-year period commencing on January 1, 1994, for persons receiving assistance under Article IV of this Code and persons eligible for assistance under this Article who are otherwise eligible for assistance under Article IV but who fail to qualify for cash assistance under Article IV on the basis of need. Notwithstanding any other provision of this Section, however, persons who are pregnant or who are less than 21 years of age shall not be eligible to participate in the demonstration program. The demonstration program may be implemented for recipients in at least 2 counties, one with a population of not more than 650,000 as determined by the 1990 federal census, and one with a population of not more than 100,000 as determined by the 1990 federal census. The Illinois Department may establish by rule the nature and scope of the preventive physical examinations required under this Section, except that the services may include, as appropriate, blood pressure reading, complete blood test appropriate to the population and risk factors, family planning, nutrition counselling, smoking evaluation, temperature, urinalysis, chest x-ray, tuberculosis screening, and appropriate referrals.
(b) Participation in the demonstration program shall be voluntary, and eligible recipients shall not be subject to sanctions for refusing or failing to submit to a preventive physical examination or any portion of such an examination. The Illinois Department may by rule limit each eligible recipient to one examination during the demonstration period.
(c) For the purpose of carrying out its responsibilities under this Section, the Illinois Department is authorized to enter into cooperative arrangements with for-profit and non-profit medical clinics and hospitals, local health departments, and other providers of medical services. The Illinois Department of Public Health shall cooperate in the development and establishment of this demonstration program. During the period of the demonstration program, the Illinois Department of Public Aid shall study the cost benefit of providing preventive physical examinations to the targeted group of recipients of public aid.
(d) Implementation of the demonstration program shall be contingent on the receipt of all necessary federal waivers.
(Source: P.A. 88-396.)

(305 ILCS 5/5-16) (from Ch. 23, par. 5-16)
Sec. 5-16. Managed Care. The Illinois Department may develop and implement a Primary Care Sponsor System consistent with the provisions of this Section. The purpose of this managed care delivery system shall be to contain the costs of providing medical care to Medicaid recipients by having one provider responsible for managing all aspects of a recipient's medical care. This managed care system shall have the following characteristics:
(a) The Department, by rule, shall establish criteria

to determine which clients must participate in this program;

(b) Providers participating in the program may be

paid an amount per patient per month, to be set by the Illinois Department, for managing each recipient's medical care;

(c) Providers eligible to participate in the program

shall be physicians licensed to practice medicine in all its branches, and the Illinois Department may terminate a provider's participation if the provider is determined to have failed to comply with any applicable program standard or procedure established by the Illinois Department;

(d) Each recipient required to participate in the

program must select from a panel of primary care providers or networks established by the Department in their communities;

(e) A recipient may change his designated primary

care provider:

(1) when the designated source becomes

unavailable, as the Illinois Department shall determine by rule; or

(2) when the designated primary care provider

notifies the Illinois Department that it wishes to withdraw from any obligation as primary care provider; or

(3) in other situations, as the Illinois

Department shall provide by rule;

(f) The Illinois Department shall, by rule, establish

procedures for providing medical services when the designated source becomes unavailable or wishes to withdraw from any obligation as primary care provider taking into consideration the need for emergency or temporary medical assistance and ensuring that the recipient has continuous and unrestricted access to medical care from the date on which such unavailability or withdrawal becomes effective until such time as the recipient designates a primary care source;

(g) Only medical care services authorized by a

recipient's designated provider, except for emergency services, services performed by a provider that is owned or operated by a county and that provides non-emergency services without regard to ability to pay and such other services as provided by the Illinois Department, shall be subject to payment by the Illinois Department. The Illinois Department shall enter into an intergovernmental agreement with each county that owns or operates such a provider to develop and implement policies to minimize the provision of medical care services provided by county owned or operated providers pursuant to the foregoing exception.

The Illinois Department shall seek and obtain necessary authorization provided under federal law to implement such a program including the waiver of any federal regulations.
The Illinois Department may implement the amendatory changes to this Section made by this amendatory Act of 1991 through the use of emergency rules in accordance with the provisions of Section 5.02 of the Illinois Administrative Procedure Act. For purposes of the Illinois Administrative Procedure Act, the adoption of rules to implement the amendatory changes to this Section made by this amendatory Act of 1991 shall be deemed an emergency and necessary for the public interest, safety and welfare.
The Illinois Department may establish a managed care system demonstration program, on a limited basis, as described in this Section. The demonstration program shall terminate on June 30, 1997. Within 30 days after the end of each year of the demonstration program's operation, the Illinois Department shall report to the Governor and the General Assembly concerning the operation of the demonstration program.
(Source: P.A. 87-14; 88-490.)

(305 ILCS 5/5-16.1) (from Ch. 23, par. 5-16.1)
Sec. 5-16.1. Case Management Services. The Illinois Department may develop, implement and evaluate a Case Management Services Program which provides services consistent with the provisions of this Section, and the Inter-Agency Agreement between the Department of Healthcare and Family Services (formerly Department of Public Aid) and the Department of Public Health, for a targeted population on a less than Statewide basis in the State of Illinois. The purpose of this Case Management Services Program shall be to assist eligible participants in gaining access to needed medical, social, educational and other services thereby reducing the likelihood of long-term welfare dependency. The Case Management Services Program shall have the following characteristics:
(a) It shall be conducted for a period of no less

than 5 consecutive fiscal years in one urban area containing a high proportion, as determined by Department of Healthcare and Family Services and Department of Public Health records, of Medicaid eligible pregnant or parenting girls under 17 years of age at the time of the initial assessment and in one rural area containing a high proportion, as determined by Department of Healthcare and Family Services and Department of Public Health records, of Medicaid eligible pregnant or parenting girls under 17 years of age at the time of the initial assessment.

(b) Providers participating in the program shall be

paid an amount per patient per month, to be set by the Illinois Department, for the case management services provided.

(c) Providers eligible to participate in the program

shall be nurses or social workers, licensed to practice in Illinois, who comply with the rules and regulations established by the Illinois Department and the Inter-Agency Agreement between the Department of Healthcare and Family Services (formerly Department of Public Aid) and the Department of Public Health. The Illinois Department may terminate a provider's participation in the program if the provider is determined to have failed to comply with any applicable program standard or procedure established by the Illinois Department.

(d) Each eligible participant in an area where the

Case Management Services Program is being conducted may voluntarily designate a case manager, of her own choosing to assume responsibility for her care.

(e) A participant may change her designated case

manager provided that she informs the Illinois Department by the 20th day of the month in order for the change to be effective in the following month.

(f) The Illinois Department shall, by rule, establish

procedures for providing case management services when the designated source becomes unavailable or wishes to withdraw from any obligation as case management services provider.

(g) In accordance with rules adopted by the Illinois

Department, a participant may discontinue participation in the program upon timely notice to the Illinois Department, in which case the participant shall remain eligible for assistance under all applicable provisions of Article V of this Code.

The Illinois Department shall take any necessary steps to obtain authorization or waiver under federal law to implement a Case Management Services Program. Participation shall be voluntary for the provider and the recipient.
(Source: P.A. 95-331, eff. 8-21-07.)

(305 ILCS 5/5-16.2)
Sec. 5-16.2. Long range plan for case management. The Illinois Department shall develop a long range plan for the implementation of case management services, as defined in Section 5-16.1 of this Act, throughout Illinois. The long range plan shall include: (i) a geographic overview of the State and the proportion, as determined by the Department of Public Aid and the Department of Public Health records, of Medicaid eligible pregnant or parenting girls under 17 years of age at the time of the initial assessment; (ii) identification of high proportion areas; (iii) goals for reducing the likelihood of long-term welfare dependency; (iv) the time frames for accomplishing the identified goals; and (v) specific recommendations for administrative or legislative policies and programs necessary to complete the identified goals. The long range plan shall take into consideration other resources currently serving the identified population. The long range plan shall be completed no later than July 1, 1994, and provided to the Governor and the General Assembly in the form of a written report.
(Source: P.A. 88-70.)

(305 ILCS 5/5-16.3)
Sec. 5-16.3. (Repealed).
(Source: P.A. 90-742, eff. 8-13-98. Repealed by P.A. 92-370, eff. 8-15-01.)

(305 ILCS 5/5-16.4)
Sec. 5-16.4. (Repealed).
(Source: P.A. 95-331, eff. 8-21-07. Repealed by P.A. 99-933, eff. 1-27-17.)

(305 ILCS 5/5-16.5)
Sec. 5-16.5. Expedited payments.
(a) (Blank).
(b) In a county with a population of 3,000,000 or more, a managed care community network shall receive expedited payment of its capitated reimbursement for each of its managed care enrollees if both of the following criteria are met:
(1) At least 75% of its membership is composed of

hospitals that are qualified on or after July 1, 1994 as disproportionate share hospitals.

(2) At least 75% of its managed care enrollees

receive services at the disproportionate share hospitals or those hospitals' affiliated sites.

(c) For counties whose population is less than 3,000,000, the Illinois Department shall establish by rule the terms and conditions under which a managed care community network shall receive expedited payment, including a determination of the qualifying percentage criteria for disproportionate share hospitals and managed care enrollees within a network receiving services at disproportionate share hospitals or their affiliated sites.
(Source: P.A. 88-554, eff. 7-26-94; 89-21, eff. 7-1-95.)

(305 ILCS 5/5-16.6)
Sec. 5-16.6. Provider compliance with certain requirements. The Illinois Department shall inquire of appropriate State agencies concerning the status of all providers' compliance with State income tax requirements, child support payments in accordance with Article X of this Code, and educational loans guaranteed by the Illinois State Scholarship Commission. The Illinois Department may suspend from participation in the medical assistance program, after reasonable notice and opportunity for a hearing in accordance with Section 12-4.25 of this Code, those providers not in compliance with these requirements, unless payment arrangements acceptable to the appropriate State agency are made.
(Source: P.A. 90-655, eff. 7-30-98.)

(305 ILCS 5/5-16.7)
Sec. 5-16.7. Post-parturition care. The medical assistance program shall provide the post-parturition care benefits required to be covered by a policy of accident and health insurance under Section 356s of the Illinois Insurance Code.
On and after July 1, 2012, the Department shall reduce any rate of reimbursement for services or other payments or alter any methodologies authorized by this Code to reduce any rate of reimbursement for services or other payments in accordance with Section 5-5e.
(Source: P.A. 97-689, eff. 6-14-12.)

(305 ILCS 5/5-16.7a)
Sec. 5-16.7a. Reimbursement for epidural anesthesia services. In addition to other procedures authorized by the Department under this Code, the Department shall provide reimbursement to medical providers for epidural anesthesia services when ordered by the attending practitioner at the time of delivery.
On and after July 1, 2012, the Department shall reduce any rate of reimbursement for services or other payments or alter any methodologies authorized by this Code to reduce any rate of reimbursement for services or other payments in accordance with Section 5-5e.
(Source: P.A. 97-689, eff. 6-14-12.)

(305 ILCS 5/5-16.8)
Sec. 5-16.8. Required health benefits. The medical assistance program shall (i) provide the post-mastectomy care benefits required to be covered by a policy of accident and health insurance under Section 356t and the coverage required under Sections 356g.5, 356u, 356w, 356x, 356z.6, and 356z.25 of the Illinois Insurance Code and (ii) be subject to the provisions of Sections 356z.19, 364.01, 370c, and 370c.1 of the Illinois Insurance Code.
On and after July 1, 2012, the Department shall reduce any rate of reimbursement for services or other payments or alter any methodologies authorized by this Code to reduce any rate of reimbursement for services or other payments in accordance with Section 5-5e.
To ensure full access to the benefits set forth in this Section, on and after January 1, 2016, the Department shall ensure that provider and hospital reimbursement for post-mastectomy care benefits required under this Section are no lower than the Medicare reimbursement rate.
(Source: P.A. 99-433, eff. 8-21-15; 99-480, eff. 9-9-15; 99-642, eff. 7-28-16; 100-138, eff. 8-18-17.)

(305 ILCS 5/5-16.9)
Sec. 5-16.9. Woman's health care provider. The medical assistance program is subject to the provisions of Section 356r of the Illinois Insurance Code. The Illinois Department shall adopt rules to implement the requirements of Section 356r of the Illinois Insurance Code in the medical assistance program including managed care components.
On and after July 1, 2012, the Department shall reduce any rate of reimbursement for services or other payments or alter any methodologies authorized by this Code to reduce any rate of reimbursement for services or other payments in accordance with Section 5-5e.
(Source: P.A. 97-689, eff. 6-14-12.)

(305 ILCS 5/5-16.10)
Sec. 5-16.10. Managed care entities; marketing. A managed health care entity providing services under this Article V may not engage in door-to-door marketing activities or marketing activities at an office of the Illinois Department or a county department in order to enroll recipients in the entity's health care delivery system. The Department shall adopt rules defining "marketing activities" prohibited by this Section.
Before a managed health care entity providing services under this Article V may market its health care delivery system to recipients, the Illinois Department must approve a marketing plan submitted by the entity to the Illinois Department. The Illinois Department shall adopt guidelines for approving marketing plans submitted by managed health care entities under this Section. Besides prohibiting door-to-door marketing activities and marketing activities at public aid offices, the guidelines shall include at least the following:
(1) A managed health care entity may not offer or

provide any gift, favor, or other inducement in marketing its health care delivery system to integrated health care program enrollees. A managed health care entity may provide health care related items that are of nominal value and pre-approved by the Department to prospective enrollees. A managed health care entity may also provide to enrollees health care related items that have been pre-approved by the Department as an incentive to manage their health care appropriately.

(2) All persons employed or otherwise engaged by a

managed health care entity to market the entity's health care delivery system to recipients or to supervise that marketing shall register with the Illinois Department.

The Inspector General appointed under Section 12-13.1 may conduct investigations to determine whether the marketing practices of managed health care entities providing services under this Article V comply with the guidelines.
(Source: P.A. 90-538, eff. 12-1-97.)

(305 ILCS 5/5-16.11)
Sec. 5-16.11. Uniform standards applied to managed care entities. Any managed care entity providing services under this Code shall use a pharmacy formulary that is no more restrictive than the Illinois Department's pharmaceutical program.
(Source: P.A. 92-370, eff. 8-15-01.)

(305 ILCS 5/5-16.12)
Sec. 5-16.12. Managed Care Reform and Patient Rights Act. The medical assistance program and other programs administered by the Department are subject to the provisions of the Managed Care Reform and Patient Rights Act. The Department may adopt rules to implement those provisions. These rules shall require compliance with that Act in the medical assistance managed care programs and other programs administered by the Department. The medical assistance fee-for-service program is not subject to the provisions of the Managed Care Reform and Patient Rights Act.
Nothing in the Managed Care Reform and Patient Rights Act shall be construed to mean that the Department is a health care plan as defined in that Act simply because the Department enters into contractual relationships with health care plans.
(Source: P.A. 91-617, eff. 1-1-00.)

(305 ILCS 5/5-16.13)
Sec. 5-16.13. (Repealed).
(Source: P.A. 93-674, eff. 6-10-04. Repealed internally, eff. 12-31-04.)

(305 ILCS 5/5-17) (from Ch. 23, par. 5-17)
Sec. 5-17. Programs to improve access to hospital care.
(a) (1) The General Assembly finds:
(A) That while hospitals have traditionally

provided charitable care to indigent patients, this burden is not equally borne by all hospitals operating in this State. Some hospitals continue to provide significant amounts of care to low-income persons while others provide very little such care; and

(B) That access to hospital care in this State by

the indigent citizens of Illinois would be seriously impaired by the closing of hospitals that provide significant amounts of care to low-income persons.

(2) To help expand the availability of hospital care

for all citizens of this State, it is the policy of the State to implement programs that more equitably distribute the burden of providing hospital care to Illinois' low-income population and that improve access to health care in Illinois.

(3) The Illinois Department may develop and implement

a program that lessens the burden of providing hospital care to Illinois' low-income population, taking into account the costs that must be incurred by hospitals providing significant amounts of care to low-income persons, and may develop adjustments to increase rates to improve access to health care in Illinois. The Illinois Department shall prescribe by rule the criteria, standards and procedures for effecting such adjustments in the rates of hospital payments for services provided to eligible low-income persons (under Articles V, VI and VII of this Code) under this Article.

(b) The Illinois Department shall require hospitals certified to participate in the federal Medicaid program to:
(1) provide equal access to available services to

low-income persons who are eligible for assistance under Articles V, VI and VII of this Code;

(2) provide data and reports on the provision of

uncompensated care.

(c) From the effective date of this amendatory Act of 1992 until July 1, 1992, nothing in this Section 5-17 shall be construed as creating a private right of action on behalf of any individual.
(d) On and after July 1, 2012, the Department shall reduce any rate of reimbursement for services or other payments or alter any methodologies authorized by this Code to reduce any rate of reimbursement for services or other payments in accordance with Section 5-5e.
(Source: P.A. 97-689, eff. 6-14-12.)

(305 ILCS 5/5-18) (from Ch. 23, par. 5-18)
Sec. 5-18. (Repealed).
(Source: P.A. 87-895. Repealed by P.A. 92-275, eff. 8-7-01.)

(305 ILCS 5/5-19) (from Ch. 23, par. 5-19)
Sec. 5-19. Healthy Kids Program.
(a) Any child under the age of 21 eligible to receive Medical Assistance from the Illinois Department under Article V of this Code shall be eligible for Early and Periodic Screening, Diagnosis and Treatment services provided by the Healthy Kids Program of the Illinois Department under the Social Security Act, 42 U.S.C. 1396d(r).
(b) Enrollment of Children in Medicaid. The Illinois Department shall provide for receipt and initial processing of applications for Medical Assistance for all pregnant women and children under the age of 21 at locations in addition to those used for processing applications for cash assistance, including disproportionate share hospitals, federally qualified health centers and other sites as selected by the Illinois Department.
(c) Healthy Kids Examinations. The Illinois Department shall consider any examination of a child eligible for the Healthy Kids services provided by a medical provider meeting the requirements and complying with the rules and regulations of the Illinois Department to be reimbursed as a Healthy Kids examination.
(d) Medical Screening Examinations.
(1) The Illinois Department shall insure Medicaid

coverage for periodic health, vision, hearing, and dental screenings for children eligible for Healthy Kids services scheduled from a child's birth up until the child turns 21 years. The Illinois Department shall pay for vision, hearing, dental and health screening examinations for any child eligible for Healthy Kids services by qualified providers at intervals established by Department rules.

(2) The Illinois Department shall pay for an

interperiodic health, vision, hearing, or dental screening examination for any child eligible for Healthy Kids services whenever an examination is:

(A) requested by a child's parent, guardian, or

custodian, or is determined to be necessary or appropriate by social services, developmental, health, or educational personnel; or

(B) necessary for enrollment in school; or
(C) necessary for enrollment in a licensed day

care program, including Head Start; or

(D) necessary for placement in a licensed child

welfare facility, including a foster home, group home or child care institution; or

(E) necessary for attendance at a camping

program; or

(F) necessary for participation in an organized

athletic program; or

(G) necessary for enrollment in an early

childhood education program recognized by the Illinois State Board of Education; or

(H) necessary for participation in a Women,

Infant, and Children (WIC) program; or

(I) deemed appropriate by the Illinois Department.
(e) Minimum Screening Protocols For Periodic Health Screening Examinations. Health Screening Examinations must include the following services:
(1) Comprehensive Health and Development Assessment

including:

(A) Development/Mental Health/Psychosocial

Assessment; and

(B) Assessment of nutritional status including

tests for iron deficiency and anemia for children at the following ages: 9 months, 2 years, 8 years, and 18 years;

(2) Comprehensive unclothed physical exam;
(3) Appropriate immunizations at a minimum, as

required by the Secretary of the U.S. Department of Health and Human Services under 42 U.S.C. 1396d(r).

(4) Appropriate laboratory tests including blood lead

levels appropriate for age and risk factors.

(A) Anemia test.
(B) Sickle cell test.
(C) Tuberculin test at 12 months of age and every

1-2 years thereafter unless the treating health care professional determines that testing is medically contraindicated.

(D) Other -- The Illinois Department shall insure

that testing for HIV, drug exposure, and sexually transmitted diseases is provided for as clinically indicated.

(5) Health Education. The Illinois Department shall

require providers to provide anticipatory guidance as recommended by the American Academy of Pediatrics.

(6) Vision Screening. The Illinois Department shall

require providers to provide vision screenings consistent with those set forth in the Department of Public Health's Administrative Rules.

(7) Hearing Screening. The Illinois Department shall

require providers to provide hearing screenings consistent with those set forth in the Department of Public Health's Administrative Rules.

(8) Dental Screening. The Illinois Department shall

require providers to provide dental screenings consistent with those set forth in the Department of Public Health's Administrative Rules.

(f) Covered Medical Services. The Illinois Department shall provide coverage for all necessary health care, diagnostic services, treatment and other measures to correct or ameliorate defects, physical and mental illnesses, and conditions whether discovered by the screening services or not for all children eligible for Medical Assistance under Article V of this Code.
(g) Notice of Healthy Kids Services.
(1) The Illinois Department shall inform any child

eligible for Healthy Kids services and the child's family about the benefits provided under the Healthy Kids Program, including, but not limited to, the following: what services are available under Healthy Kids, including discussion of the periodicity schedules and immunization schedules, that services are provided at no cost to eligible children, the benefits of preventive health care, where the services are available, how to obtain them, and that necessary transportation and scheduling assistance is available.

(2) The Illinois Department shall widely disseminate

information regarding the availability of the Healthy Kids Program throughout the State by outreach activities which shall include, but not be limited to, (i) the development of cooperation agreements with local school districts, public health agencies, clinics, hospitals and other health care providers, including developmental disability and mental health providers, and with charities, to notify the constituents of each of the Program and assist individuals, as feasible, with applying for the Program, (ii) using the media for public service announcements and advertisements of the Program, and (iii) developing posters advertising the Program for display in hospital and clinic waiting rooms.

(3) The Illinois Department shall utilize accepted

methods for informing persons who are illiterate, blind, deaf, or cannot understand the English language, including but not limited to public services announcements and advertisements in the foreign language media of radio, television and newspapers.

(4) The Illinois Department shall provide notice of

the Healthy Kids Program to every child eligible for Healthy Kids services and his or her family at the following times:

(A) orally by the intake worker and in writing at

the time of application for Medical Assistance;

(B) at the time the applicant is informed that he

or she is eligible for Medical Assistance benefits; and

(C) at least 20 days before the date of any

periodic health, vision, hearing, and dental examination for any child eligible for Healthy Kids services. Notice given under this subparagraph (C) must state that a screening examination is due under the periodicity schedules and must advise the eligible child and his or her family that the Illinois Department will provide assistance in scheduling an appointment and arranging medical transportation.

(h) Data Collection. The Illinois Department shall collect data in a usable form to track utilization of Healthy Kids screening examinations by children eligible for Healthy Kids services, including but not limited to data showing screening examinations and immunizations received, a summary of follow-up treatment received by children eligible for Healthy Kids services and the number of children receiving dental, hearing and vision services.
(i) On and after July 1, 2012, the Department shall reduce any rate of reimbursement for services or other payments or alter any methodologies authorized by this Code to reduce any rate of reimbursement for services or other payments in accordance with Section 5-5e.
(Source: P.A. 97-689, eff. 6-14-12.)

(305 ILCS 5/5-20)
Sec. 5-20. Electronic health care card. By December 31, 1994, the Illinois Department may develop and implement by rule an electronic health information system to process claims electronically and to electronically store Medicare and Medicaid patient records, medical histories, and billing information. The Illinois Department may issue each Medicare and Medicaid recipient a health card containing electronically coded information that will access the system, verify their Medicare or Medicaid status, and display how much the patient must pay in deductibles or copayments for a medical procedure. The Illinois Department may also develop safeguards to protect recipients' health information from misuse or unauthorized disclosure.
On or before July 1, 2011, the Department shall cease issuing monthly MediPlan cards and shall instead issue permanent or semi-permanent member cards to individuals enrolled for medical assistance. Furthermore, the Department may employ any reasonable means by which providers may verify an individual's eligibility for medical assistance in place of MediPlan cards.
(Source: P.A. 96-940, eff. 1-1-11.)

(305 ILCS 5/5-21)
Sec. 5-21. Immunization. By July 1, 1994, the Illinois Department shall, in cooperation with the Department of Public Health, establish and implement a pilot program that will provide immunization services for children on a walk-in basis at local public aid offices. The Director shall determine the number and location of the local public aid offices that will participate in the pilot program. The Illinois Department shall submit a report on the effectiveness of the program to the General Assembly on or before December 31, 1995. The Department of Healthcare and Family Services (formerly Department of Public Aid) and the Department of Human Services, in cooperation with the Department of Public Health, shall continue to implement the pilot program after the effective date of this amendatory Act of 1996.
(Source: P.A. 95-331, eff. 8-21-07.)

(305 ILCS 5/5-22)
Sec. 5-22. (Repealed).
(Source: P.A. 90-655, eff. 7-30-98. Repealed by P.A. 96-1123, eff. 1-1-11.)

(305 ILCS 5/5-23)
Sec. 5-23. (Repealed).
(Source: P.A. 92-581, eff. 6-26-02. Repealed internally, eff. 7-1-03.)

(305 ILCS 5/5-24)
Sec. 5-24. (Repealed).
(Source: P.A. 97-689, eff. 6-14-12. Repealed internally, eff. 1-1-14.)

(305 ILCS 5/5-25)
Sec. 5-25. Pediatric asthma initiative.
(a) During fiscal year 2006, the Department of Public Aid shall evaluate current standards of treatment of asthma for its beneficiaries. The review may include state-of-the-art programs in asthma disease management as well as evidence-based best practices for the early diagnosis, treatment, and control of asthma, particularly in children. The Department's review may include asthma disease management as one component of a comprehensive disease management model. The Department shall consult with the Department of Public Health and other State agencies, advocates, and providers in conducting this review. The Department's review shall also seek to maximize collaborations between existing asthma programs in the State of Illinois. The review shall also assess the available methods of implementing and funding asthma disease management and treatment within the Medicaid program.
(b) After completing the review under subsection (a), the Department of Public Aid shall develop a pilot asthma disease management program. The pilot program shall be targeted to an area or areas with the highest prevalence of asthma. The Department shall consult with the Department of Public Health and other State agencies, federal health agencies, experts in asthma and immunology, providers, and consumers in developing the pilot program. The pilot program shall also seek to maximize collaborations between existing asthma programs in the State of Illinois. The pilot program shall be subject to specific appropriations or budget savings derived from the program due to reduced asthma-related hospitalizations or emergency room visits.
(Source: P.A. 94-328, eff. 7-26-05.)

(305 ILCS 5/5-26)
Sec. 5-26. Federal Family Opportunity Act.
(a) As used in this Section, "the federal Act" means the federal Family Opportunity Act, enacted as part of the Deficit Reduction Act of 2005.
(b) Subject to appropriations for program administration and services, the Department of Human Services, in conjunction with the Department of Healthcare and Family Services, shall implement the Medical Assistance provisions of the federal Act as soon as possible after the effective date of this amendatory Act of the 95th General Assembly.
(c) As soon as possible after the effective date of this amendatory Act of the 95th General Assembly, the Department of Human Services, in conjunction with the Department of Healthcare and Family Services, shall take all necessary and appropriate steps to try to secure (i) any available federal funds for a demonstration project regarding home and community-based alternatives to psychiatric residential treatment facilities for children, as authorized by the federal Act, and (ii) the location in Illinois of a family-to-family health information center, as authorized by the federal Act.
(Source: P.A. 97-48, eff. 6-28-11.)

(305 ILCS 5/5-27)
Sec. 5-27. (Repealed).
(Source: P.A. 96-1372, eff. 7-29-10. Repealed internally, eff. 1-1-11.)

(305 ILCS 5/5-28)
Sec. 5-28. Community transition resources. The Department of Healthcare and Family Services, in collaboration with all relevant agencies, shall develop a Community Transition Plan to allow nursing facility residents who are determined to be appropriate for transition to the community to access or acquire resources to support the transition. These strategies may include, but need not be limited to, enhancement of the Community Home Maintenance Allowance, retention of income from work, and incorporation of community transition services into existing home and community-based waiver programs.
(Source: P.A. 96-1372, eff. 7-29-10.)

(305 ILCS 5/5-29)
Sec. 5-29. Income Limits and Parental Responsibility. In light of the unprecedented fiscal crisis confronting the State, it is the intent of the General Assembly to explore whether the income limits and income counting methods established for children under the Covering ALL KIDS Health Insurance Act, pursuant to this amendatory Act of the 96th General Assembly, should apply to medical assistance programs available to children made eligible under the Illinois Public Aid Code, including through home and community based services waiver programs authorized under Section 1915(c) of the Social Security Act, where parental income is currently not considered in determining a child's eligibility for medical assistance. The Department of Healthcare and Family Services is hereby directed, with the participation of the Department of Human Services and stakeholders, to conduct an analysis of these programs to determine parental cost sharing opportunities, how these opportunities may impact the children currently in the programs, waivers and on the waiting list, and any other factors which may increase efficiencies and decrease State costs. The Department is further directed to review how services under these programs and waivers may be provided by the use of a combination of skilled, unskilled, and uncompensated care and to advise as to what revisions to the Nurse Practice Act, and Acts regulating other relevant professions, are necessary to accomplish this combination of care. The Department shall submit a written analysis on the children's programs and waivers as part of the Department's annual Medicaid reports due to the General Assembly in 2011 and 2012.
(Source: P.A. 96-1501, eff. 1-25-11.)

(305 ILCS 5/5-30)
Sec. 5-30. Care coordination.
(a) At least 50% of recipients eligible for comprehensive medical benefits in all medical assistance programs or other health benefit programs administered by the Department, including the Children's Health Insurance Program Act and the Covering ALL KIDS Health Insurance Act, shall be enrolled in a care coordination program by no later than January 1, 2015. For purposes of this Section, "coordinated care" or "care coordination" means delivery systems where recipients will receive their care from providers who participate under contract in integrated delivery systems that are responsible for providing or arranging the majority of care, including primary care physician services, referrals from primary care physicians, diagnostic and treatment services, behavioral health services, in-patient and outpatient hospital services, dental services, and rehabilitation and long-term care services. The Department shall designate or contract for such integrated delivery systems (i) to ensure enrollees have a choice of systems and of primary care providers within such systems; (ii) to ensure that enrollees receive quality care in a culturally and linguistically appropriate manner; and (iii) to ensure that coordinated care programs meet the diverse needs of enrollees with developmental, mental health, physical, and age-related disabilities.
(b) Payment for such coordinated care shall be based on arrangements where the State pays for performance related to health care outcomes, the use of evidence-based practices, the use of primary care delivered through comprehensive medical homes, the use of electronic medical records, and the appropriate exchange of health information electronically made either on a capitated basis in which a fixed monthly premium per recipient is paid and full financial risk is assumed for the delivery of services, or through other risk-based payment arrangements.
(c) To qualify for compliance with this Section, the 50% goal shall be achieved by enrolling medical assistance enrollees from each medical assistance enrollment category, including parents, children, seniors, and people with disabilities to the extent that current State Medicaid payment laws would not limit federal matching funds for recipients in care coordination programs. In addition, services must be more comprehensively defined and more risk shall be assumed than in the Department's primary care case management program as of January 25, 2011 (the effective date of Public Act 96-1501).
(d) The Department shall report to the General Assembly in a separate part of its annual medical assistance program report, beginning April, 2012 until April, 2016, on the progress and implementation of the care coordination program initiatives established by the provisions of Public Act 96-1501. The Department shall include in its April 2011 report a full analysis of federal laws or regulations regarding upper payment limitations to providers and the necessary revisions or adjustments in rate methodologies and payments to providers under this Code that would be necessary to implement coordinated care with full financial risk by a party other than the Department.
(e) Integrated Care Program for individuals with chronic mental health conditions.
(1) The Integrated Care Program shall encompass

services administered to recipients of medical assistance under this Article to prevent exacerbations and complications using cost-effective, evidence-based practice guidelines and mental health management strategies.

(2) The Department may utilize and expand upon

existing contractual arrangements with integrated care plans under the Integrated Care Program for providing the coordinated care provisions of this Section.

(3) Payment for such coordinated care shall be based

on arrangements where the State pays for performance related to mental health outcomes on a capitated basis in which a fixed monthly premium per recipient is paid and full financial risk is assumed for the delivery of services, or through other risk-based payment arrangements such as provider-based care coordination.

(4) The Department shall examine whether chronic

mental health management programs and services for recipients with specific chronic mental health conditions do any or all of the following:

(A) Improve the patient's overall mental health

in a more expeditious and cost-effective manner.

(B) Lower costs in other aspects of the medical

assistance program, such as hospital admissions, emergency room visits, or more frequent and inappropriate psychotropic drug use.

(5) The Department shall work with the facilities and

any integrated care plan participating in the program to identify and correct barriers to the successful implementation of this subsection (e) prior to and during the implementation to best facilitate the goals and objectives of this subsection (e).

(f) A hospital that is located in a county of the State in which the Department mandates some or all of the beneficiaries of the Medical Assistance Program residing in the county to enroll in a Care Coordination Program, as set forth in Section 5-30 of this Code, shall not be eligible for any non-claims based payments not mandated by Article V-A of this Code for which it would otherwise be qualified to receive, unless the hospital is a Coordinated Care Participating Hospital no later than 60 days after June 14, 2012 (the effective date of Public Act 97-689) or 60 days after the first mandatory enrollment of a beneficiary in a Coordinated Care program. For purposes of this subsection, "Coordinated Care Participating Hospital" means a hospital that meets one of the following criteria:
(1) The hospital has entered into a contract to

provide hospital services with one or more MCOs to enrollees of the care coordination program.

(2) The hospital has not been offered a contract by a

care coordination plan that the Department has determined to be a good faith offer and that pays at least as much as the Department would pay, on a fee-for-service basis, not including disproportionate share hospital adjustment payments or any other supplemental adjustment or add-on payment to the base fee-for-service rate, except to the extent such adjustments or add-on payments are incorporated into the development of the applicable MCO capitated rates.

As used in this subsection (f), "MCO" means any entity which contracts with the Department to provide services where payment for medical services is made on a capitated basis.
(g) No later than August 1, 2013, the Department shall issue a purchase of care solicitation for Accountable Care Entities (ACE) to serve any children and parents or caretaker relatives of children eligible for medical assistance under this Article. An ACE may be a single corporate structure or a network of providers organized through contractual relationships with a single corporate entity. The solicitation shall require that:
(1) An ACE operating in Cook County be capable of

serving at least 40,000 eligible individuals in that county; an ACE operating in Lake, Kane, DuPage, or Will Counties be capable of serving at least 20,000 eligible individuals in those counties and an ACE operating in other regions of the State be capable of serving at least 10,000 eligible individuals in the region in which it operates. During initial periods of mandatory enrollment, the Department shall require its enrollment services contractor to use a default assignment algorithm that ensures if possible an ACE reaches the minimum enrollment levels set forth in this paragraph.

(2) An ACE must include at a minimum the following

types of providers: primary care, specialty care, hospitals, and behavioral healthcare.

(3) An ACE shall have a governance structure that

includes the major components of the health care delivery system, including one representative from each of the groups listed in paragraph (2).

(4) An ACE must be an integrated delivery system,

including a network able to provide the full range of services needed by Medicaid beneficiaries and system capacity to securely pass clinical information across participating entities and to aggregate and analyze that data in order to coordinate care.

(5) An ACE must be capable of providing both care

coordination and complex case management, as necessary, to beneficiaries. To be responsive to the solicitation, a potential ACE must outline its care coordination and complex case management model and plan to reduce the cost of care.

(6) In the first 18 months of operation, unless the

ACE selects a shorter period, an ACE shall be paid care coordination fees on a per member per month basis that are projected to be cost neutral to the State during the term of their payment and, subject to federal approval, be eligible to share in additional savings generated by their care coordination.

(7) In months 19 through 36 of operation, unless the

ACE selects a shorter period, an ACE shall be paid on a pre-paid capitation basis for all medical assistance covered services, under contract terms similar to Managed Care Organizations (MCO), with the Department sharing the risk through either stop-loss insurance for extremely high cost individuals or corridors of shared risk based on the overall cost of the total enrollment in the ACE. The ACE shall be responsible for claims processing, encounter data submission, utilization control, and quality assurance.

(8) In the fourth and subsequent years of operation,

an ACE shall convert to a Managed Care Community Network (MCCN), as defined in this Article, or Health Maintenance Organization pursuant to the Illinois Insurance Code, accepting full-risk capitation payments.

The Department shall allow potential ACE entities 5 months from the date of the posting of the solicitation to submit proposals. After the solicitation is released, in addition to the MCO rate development data available on the Department's website, subject to federal and State confidentiality and privacy laws and regulations, the Department shall provide 2 years of de-identified summary service data on the targeted population, split between children and adults, showing the historical type and volume of services received and the cost of those services to those potential bidders that sign a data use agreement. The Department may add up to 2 non-state government employees with expertise in creating integrated delivery systems to its review team for the purchase of care solicitation described in this subsection. Any such individuals must sign a no-conflict disclosure and confidentiality agreement and agree to act in accordance with all applicable State laws.
During the first 2 years of an ACE's operation, the Department shall provide claims data to the ACE on its enrollees on a periodic basis no less frequently than monthly.
Nothing in this subsection shall be construed to limit the Department's mandate to enroll 50% of its beneficiaries into care coordination systems by January 1, 2015, using all available care coordination delivery systems, including Care Coordination Entities (CCE), MCCNs, or MCOs, nor be construed to affect the current CCEs, MCCNs, and MCOs selected to serve seniors and persons with disabilities prior to that date.
Nothing in this subsection precludes the Department from considering future proposals for new ACEs or expansion of existing ACEs at the discretion of the Department.
(h) Department contracts with MCOs and other entities reimbursed by risk based capitation shall have a minimum medical loss ratio of 85%, shall require the entity to establish an appeals and grievances process for consumers and providers, and shall require the entity to provide a quality assurance and utilization review program. Entities contracted with the Department to coordinate healthcare regardless of risk shall be measured utilizing the same quality metrics. The quality metrics may be population specific. Any contracted entity serving at least 5,000 seniors or people with disabilities or 15,000 individuals in other populations covered by the Medical Assistance Program that has been receiving full-risk capitation for a year shall be accredited by a national accreditation organization authorized by the Department within 2 years after the date it is eligible to become accredited. The requirements of this subsection shall apply to contracts with MCOs entered into or renewed or extended after June 1, 2013.
(h-5) The Department shall monitor and enforce compliance by MCOs with agreements they have entered into with providers on issues that include, but are not limited to, timeliness of payment, payment rates, and processes for obtaining prior approval. The Department may impose sanctions on MCOs for violating provisions of those agreements that include, but are not limited to, financial penalties, suspension of enrollment of new enrollees, and termination of the MCO's contract with the Department. As used in this subsection (h-5), "MCO" has the meaning ascribed to that term in Section 5-30.1 of this Code.
(i) Unless otherwise required by federal law, Medicaid Managed Care Entities and their respective business associates shall not disclose, directly or indirectly, including by sending a bill or explanation of benefits, information concerning the sensitive health services received by enrollees of the Medicaid Managed Care Entity to any person other than covered entities and business associates, which may receive, use, and further disclose such information solely for the purposes permitted under applicable federal and State laws and regulations if such use and further disclosure satisfies all applicable requirements of such laws and regulations. The Medicaid Managed Care Entity or its respective business associates may disclose information concerning the sensitive health services if the enrollee who received the sensitive health services requests the information from the Medicaid Managed Care Entity or its respective business associates and authorized the sending of a bill or explanation of benefits. Communications including, but not limited to, statements of care received or appointment reminders either directly or indirectly to the enrollee from the health care provider, health care professional, and care coordinators, remain permissible. Medicaid Managed Care Entities or their respective business associates may communicate directly with their enrollees regarding care coordination activities for those enrollees.
For the purposes of this subsection, the term "Medicaid Managed Care Entity" includes Care Coordination Entities, Accountable Care Entities, Managed Care Organizations, and Managed Care Community Networks.
For purposes of this subsection, the term "sensitive health services" means mental health services, substance abuse treatment services, reproductive health services, family planning services, services for sexually transmitted infections and sexually transmitted diseases, and services for sexual assault or domestic abuse. Services include prevention, screening, consultation, examination, treatment, or follow-up.
For purposes of this subsection, "business associate", "covered entity", "disclosure", and "use" have the meanings ascribed to those terms in 45 CFR 160.103.
Nothing in this subsection shall be construed to relieve a Medicaid Managed Care Entity or the Department of any duty to report incidents of sexually transmitted infections to the Department of Public Health or to the local board of health in accordance with regulations adopted under a statute or ordinance or to report incidents of sexually transmitted infections as necessary to comply with the requirements under Section 5 of the Abused and Neglected Child Reporting Act or as otherwise required by State or federal law.
The Department shall create policy in order to implement the requirements in this subsection.
(j) Managed Care Entities (MCEs), including MCOs and all other care coordination organizations, shall develop and maintain a written language access policy that sets forth the standards, guidelines, and operational plan to ensure language appropriate services and that is consistent with the standard of meaningful access for populations with limited English proficiency. The language access policy shall describe how the MCEs will provide all of the following required services:
(1) Translation (the written replacement of text from

one language into another) of all vital documents and forms as identified by the Department.

(2) Qualified interpreter services (the oral

communication of a message from one language into another by a qualified interpreter).

(3) Staff training on the language access policy,

including how to identify language needs, access and provide language assistance services, work with interpreters, request translations, and track the use of language assistance services.

(4) Data tracking that identifies the language need.
(5) Notification to participants on the availability

of language access services and on how to access such services.

(Source: P.A. 98-104, eff. 7-22-13; 98-651, eff. 6-16-14; 99-106, eff. 1-1-16; 99-181, eff. 7-29-15; 99-566, eff. 1-1-17; 99-642, eff. 7-28-16.)

(305 ILCS 5/5-30.1)
Sec. 5-30.1. Managed care protections.
(a) As used in this Section:
"Managed care organization" or "MCO" means any entity which contracts with the Department to provide services where payment for medical services is made on a capitated basis.
"Emergency services" include:
(1) emergency services, as defined by Section 10 of

the Managed Care Reform and Patient Rights Act;

(2) emergency medical screening examinations, as

defined by Section 10 of the Managed Care Reform and Patient Rights Act;

(3) post-stabilization medical services, as defined

by Section 10 of the Managed Care Reform and Patient Rights Act; and

(4) emergency medical conditions, as defined by

Section 10 of the Managed Care Reform and Patient Rights Act.

(b) As provided by Section 5-16.12, managed care organizations are subject to the provisions of the Managed Care Reform and Patient Rights Act.
(c) An MCO shall pay any provider of emergency services that does not have in effect a contract with the contracted Medicaid MCO. The default rate of reimbursement shall be the rate paid under Illinois Medicaid fee-for-service program methodology, including all policy adjusters, including but not limited to Medicaid High Volume Adjustments, Medicaid Percentage Adjustments, Outpatient High Volume Adjustments, and all outlier add-on adjustments to the extent such adjustments are incorporated in the development of the applicable MCO capitated rates.
(d) An MCO shall pay for all post-stabilization services as a covered service in any of the following situations:
(1) the MCO authorized such services;
(2) such services were administered to maintain the

enrollee's stabilized condition within one hour after a request to the MCO for authorization of further post-stabilization services;

(3) the MCO did not respond to a request to authorize

such services within one hour;

(4) the MCO could not be contacted; or
(5) the MCO and the treating provider, if the

treating provider is a non-affiliated provider, could not reach an agreement concerning the enrollee's care and an affiliated provider was unavailable for a consultation, in which case the MCO must pay for such services rendered by the treating non-affiliated provider until an affiliated provider was reached and either concurred with the treating non-affiliated provider's plan of care or assumed responsibility for the enrollee's care. Such payment shall be made at the default rate of reimbursement paid under Illinois Medicaid fee-for-service program methodology, including all policy adjusters, including but not limited to Medicaid High Volume Adjustments, Medicaid Percentage Adjustments, Outpatient High Volume Adjustments and all outlier add-on adjustments to the extent that such adjustments are incorporated in the development of the applicable MCO capitated rates.

(e) The following requirements apply to MCOs in determining payment for all emergency services:
(1) MCOs shall not impose any requirements for prior

approval of emergency services.

(2) The MCO shall cover emergency services provided

to enrollees who are temporarily away from their residence and outside the contracting area to the extent that the enrollees would be entitled to the emergency services if they still were within the contracting area.

(3) The MCO shall have no obligation to cover medical

services provided on an emergency basis that are not covered services under the contract.

(4) The MCO shall not condition coverage for

emergency services on the treating provider notifying the MCO of the enrollee's screening and treatment within 10 days after presentation for emergency services.

(5) The determination of the attending emergency

physician, or the provider actually treating the enrollee, of whether an enrollee is sufficiently stabilized for discharge or transfer to another facility, shall be binding on the MCO. The MCO shall cover emergency services for all enrollees whether the emergency services are provided by an affiliated or non-affiliated provider.

(6) The MCO's financial responsibility for

post-stabilization care services it has not pre-approved ends when:

(A) a plan physician with privileges at the

treating hospital assumes responsibility for the enrollee's care;

(B) a plan physician assumes responsibility for

the enrollee's care through transfer;

(C) a contracting entity representative and the

treating physician reach an agreement concerning the enrollee's care; or

(D) the enrollee is discharged.
(f) Network adequacy and transparency.
(1) The Department shall:
(A) ensure that an adequate provider network is

in place, taking into consideration health professional shortage areas and medically underserved areas;

(B) publicly release an explanation of its

process for analyzing network adequacy;

(C) periodically ensure that an MCO continues to

have an adequate network in place; and

(D) require MCOs, including Medicaid Managed Care

Entities as defined in Section 5-30.2, to meet provider directory requirements under Section 5-30.3.

(2) Each MCO shall confirm its receipt of information

submitted specific to physician additions or physician deletions from the MCO's provider network within 3 days after receiving all required information from contracted physicians, and electronic physician directories must be updated consistent with current rules as published by the Centers for Medicare and Medicaid Services or its successor agency.

(g) Timely payment of claims.
(1) The MCO shall pay a claim within 30 days of

receiving a claim that contains all the essential information needed to adjudicate the claim.

(2) The MCO shall notify the billing party of its

inability to adjudicate a claim within 30 days of receiving that claim.

(3) The MCO shall pay a penalty that is at least

equal to the penalty imposed under the Illinois Insurance Code for any claims not timely paid.

(4) The Department may establish a process for MCOs

to expedite payments to providers based on criteria established by the Department.

(g-5) Recognizing that the rapid transformation of the Illinois Medicaid program may have unintended operational challenges for both payers and providers:
(1) in no instance shall a medically necessary

covered service rendered in good faith, based upon eligibility information documented by the provider, be denied coverage or diminished in payment amount if the eligibility or coverage information available at the time the service was rendered is later found to be inaccurate; and

(2) the Department shall, by December 31, 2016, adopt

rules establishing policies that shall be included in the Medicaid managed care policy and procedures manual addressing payment resolutions in situations in which a provider renders services based upon information obtained after verifying a patient's eligibility and coverage plan through either the Department's current enrollment system or a system operated by the coverage plan identified by the patient presenting for services:

(A) such medically necessary covered services

shall be considered rendered in good faith;

(B) such policies and procedures shall be

developed in consultation with industry representatives of the Medicaid managed care health plans and representatives of provider associations representing the majority of providers within the identified provider industry; and

(C) such rules shall be published for a review

and comment period of no less than 30 days on the Department's website with final rules remaining available on the Department's website.

(3) The rules on payment resolutions shall include,

but not be limited to:

(A) the extension of the timely filing period;
(B) retroactive prior authorizations; and
(C) guaranteed minimum payment rate of no less

than the current, as of the date of service, fee-for-service rate, plus all applicable add-ons, when the resulting service relationship is out of network.

(4) The rules shall be applicable for both MCO

coverage and fee-for-service coverage.

(g-6) MCO Performance Metrics Report.
(1) The Department shall publish, on at least a

quarterly basis, each MCO's operational performance, including, but not limited to, the following categories of metrics:

(A) claims payment, including timeliness and

accuracy;

(B) prior authorizations;
(C) grievance and appeals;
(D) utilization statistics;
(E) provider disputes;
(F) provider credentialing; and
(G) member and provider customer service.
(2) The Department shall ensure that the metrics

report is accessible to providers online by January 1, 2017.

(3) The metrics shall be developed in consultation

with industry representatives of the Medicaid managed care health plans and representatives of associations representing the majority of providers within the identified industry.

(4) Metrics shall be defined and incorporated into

the applicable Managed Care Policy Manual issued by the Department.

(h) The Department shall not expand mandatory MCO enrollment into new counties beyond those counties already designated by the Department as of June 1, 2014 for the individuals whose eligibility for medical assistance is not the seniors or people with disabilities population until the Department provides an opportunity for accountable care entities and MCOs to participate in such newly designated counties.
(i) The requirements of this Section apply to contracts with accountable care entities and MCOs entered into, amended, or renewed after June 16, 2014 (the effective date of Public Act 98-651).
(Source: P.A. 99-725, eff. 8-5-16; 99-751, eff. 8-5-16; 100-201, eff. 8-18-17.)

(305 ILCS 5/5-30.2)
Sec. 5-30.2. Monthly reports; managed care enrollment.
(a) As used in this Section, "Medicaid Managed Care Entity" means a Managed Care Organization (MCO), a Managed Care Community Network (MCCN), an Accountable Care Entity (ACE), or a Care Coordination Entity (CCE) contracted by the Department.
(b) As soon as practical if the data is reasonably available, but no later than January 1, 2017, the Department shall publish monthly reports on its website on the enrollment of persons in the State's medical assistance program. In addition, as soon as practical if the data is reasonably available, but no later than January 1, 2017, the Department shall publish monthly reports on its website on the enrollment of recipients of medical assistance into a Medicaid Managed Care Entity contracted by the Department. As soon as practical if the data is reasonably available, but no later than January 1, 2017, the monthly reports shall include all of the following information for the medical assistance program generally and, separately, for each Medicaid Managed Care Entity contracted by the Department:
(1) Total enrollment.
(2) The number of persons enrolled in the medical

assistance program under items 18 and 19 of Section 5-2.

(3) The number of children enrolled.
(4) The number of parents and caretakers of minor

children enrolled.

(5) The number of women enrolled on the basis of

pregnancy.

(6) The number of seniors enrolled.
(7) The number of persons enrolled on the basis of

disability.

(c) As soon as practical if the data is reasonably available, but no later than January 1, 2017, the Department shall publish monthly reports on its website detailing the percentage of persons enrolled in each Medicaid Managed Care Entity that was assigned using an auto-assignment algorithm. This percentage should also report the type of enrollee who was assigned using an auto-assignment algorithm, including, but not limited to, persons enrolled in the medical assistance program in each of the groups listed in subsection (b) of this Section.
(d) As soon as practical if the data is reasonably available, but no later than January 1, 2017, monthly enrollment reports for each Medicaid Managed Care Entity shall include data on the 2 most recently available months and data comparing the most recently available month to that month in the prior year.
(e) As soon as practical if the data is reasonably available, but no later than January 1, 2017, monthly enrollment reports for each Medicaid Managed Care Entity shall include a breakdown of language preference for enrollees by English, Spanish, and the next 4 most commonly used languages.
(f) The Department must annually publish on its website each Medicaid Managed Care Entity's quality metrics outcomes and must make public an independent annual quality review report on the State's Medicaid managed care delivery system.
(Source: P.A. 99-86, eff. 7-21-15.)

(305 ILCS 5/5-30.3)
Sec. 5-30.3. Empowering meaningful patient choice in Medicaid Managed Care.
(a) Definitions. As used in this Section:
"Client enrollment services broker" means a vendor the Department contracts with to carry out activities related to Medicaid recipients' enrollment, disenrollment, and renewal with Medicaid Managed Care Entities.
"Composite domains" means the synthesized categories reflecting the standardized quality performance measures included in the consumer quality comparison tool. At a minimum, these composite domains shall display Medicaid Managed Care Entities' individual Plan performance on standardized quality, timeliness, and access measures.
"Consumer quality comparison tool" means an online and paper tool developed by the Department with input from interested stakeholders reflecting the performance of Medicaid Managed Care Entity Plans on standardized quality performance measures. This tool shall be designed in a consumer-friendly and easily understandable format.
"Covered services" means those health care services to which a covered person is entitled to under the terms of the Medicaid Managed Care Entity Plan.
"Facilities" includes, but is not limited to, federally qualified health centers, skilled nursing facilities, and rehabilitation centers.
"Hospitals" includes, but is not limited to, acute care, rehabilitation, children's, and cancer hospitals.
"Integrated provider directory" means a searchable database bringing together network data from multiple Medicaid Managed Care Entities that is available through client enrollment services.
"Medicaid eligibility redetermination" means the process by which the eligibility of a Medicaid recipient is reviewed by the Department to determine if the recipient's medical benefits will continue, be modified, or terminated.
"Medicaid Managed Care Entity" has the same meaning as defined in Section 5-30.2 of this Code.
(b) Provider directory transparency.
(1) Each Medicaid Managed Care Entity shall:
(A) Make available on the entity's website a

provider directory in a machine readable file and format.

(B) Make provider directories publicly accessible

without the necessity of providing a password, a username, or personally identifiable information.

(C) Comply with all federal and State statutes

and regulations, including 42 CFR 438.10, pertaining to provider directories within Medicaid Managed Care.

(D) Request, at least annually, provider office

hours for each of the following provider types:

(i) Health care professionals, including

dental and vision providers.

(ii) Hospitals.
(iii) Facilities, other than hospitals.
(iv) Pharmacies, other than hospitals.
(v) Durable medical equipment suppliers,

other than hospitals.

Medicaid Managed Care Entities shall publish the

provider office hours in the provider directory upon receipt.

(E) Confirm with the Medicaid Managed Care

Entity's contracted providers who have not submitted claims within the past 6 months that the contracted providers intend to remain in the network and correct any incorrect provider directory information as necessary.

(F) Ensure that in situations in which a Medicaid

Managed Care Entity Plan enrollee receives covered services from a non-participating provider due to a material misrepresentation in a Medicaid Managed Care Entity's online electronic provider directory, the Medicaid Managed Care Entity Plan enrollee shall not be held responsible for any costs resulting from that material misrepresentation.

(G) Conspicuously display an e-mail address and a

toll-free telephone number to which any individual may report any inaccuracy in the provider directory. If the Medicaid Managed Care Entity receives a report from any person who specifically identifies provider directory information as inaccurate, the Medicaid Managed Care Entity shall investigate the report and correct any inaccurate information displayed in the electronic directory.

(2) The Department shall:
(A) Regularly monitor Medicaid Managed Care

Entities to ensure that they are compliant with the requirements under paragraph (1) of subsection (b).

(B) Require that the client enrollment services

broker use the Medicaid provider number for all providers with a Medicaid Provider number to populate the provider information in the integrated provider directory.

(C) Ensure that each Medicaid Managed Care Entity

shall, at minimum, make the information in subparagraph (D) of paragraph (1) of subsection (b) available to the client enrollment services broker.

(D) Ensure that the client enrollment services

broker shall, at minimum, have the information in subparagraph (D) of paragraph (1) of subsection (b) available and searchable through the integrated provider directory on its website as soon as possible but no later than January 1, 2017.

(E) Require the client enrollment services broker

to conspicuously display near the integrated provider directory an email address and a toll-free telephone number provided by the Department to which any individual may report inaccuracies in the integrated provider directory. If the Department receives a report that identifies an inaccuracy in the integrated provider directory, the Department shall provide the information about the reported inaccuracy to the appropriate Medicaid Managed Care Entity within 3 business days after the reported inaccuracy is received.

(c) Formulary transparency.
(1) Medicaid Managed Care Entities shall publish on

their respective websites a formulary for each Medicaid Managed Care Entity Plan offered and make the formularies easily understandable and publicly accessible without the necessity of providing a password, a username, or personally identifiable information.

(2) Medicaid Managed Care Entities shall provide

printed formularies upon request.

(3) Electronic and print formularies shall display:
(A) the medications covered (both generic and

name brand);

(B) if the medication is preferred or not

preferred, and what each term means;

(C) what tier each medication is in and the

meaning of each tier;

(D) any utilization controls including, but not

limited to, step therapy, prior approval, dosage limits, gender or age restrictions, quantity limits, or other policies that affect access to medications;

(E) any required cost-sharing;
(F) a glossary of key terms and explanation of

utilization controls and cost-sharing requirements;

(G) a key or legend for all utilization controls

visible on every page in which specific medication coverage information is displayed; and

(H) directions explaining the process or

processes a consumer may follow to obtain more information if a medication the consumer requires is not covered or listed in the formulary.

(4) Each Medicaid Managed Care Entity shall display

conspicuously with each electronic and printed medication formulary an e-mail address and a toll-free telephone number to which any individual may report any inaccuracy in the formulary. If the Medicaid Managed Care Entity receives a report that the formulary information is inaccurate, the Medicaid Managed Care Entity shall investigate the report and correct any inaccurate information displayed in the electronic formulary.

(5) Each Medicaid Managed Care Entity shall include a

disclosure in the electronic and requested print formularies that provides the date of publication, a statement that the formulary is up to date as of publication, and contact information for questions and requests to receive updated information.

(6) The client enrollment services broker's website

shall display prominently a website URL link to each Medicaid Managed Care Entity's Plan formulary. If a Medicaid enrollee calls the client enrollment services broker with questions regarding formularies, the client enrollment services broker shall offer a brief description of what a formulary is and shall refer the Medicaid enrollee to the appropriate Medicaid Managed Care Entity regarding his or her questions about a specific entity's formulary.

(d) Grievances and appeals. The Department shall display prominently on its website consumer-oriented information describing how a Medicaid enrollee can file a complaint or grievance, request a fair hearing for any adverse action taken by the Department or a Medicaid Managed Care Entity, and access free legal assistance or other assistance made available by the State for Medicaid enrollees to pursue an action.
(e) Medicaid redetermination information. The Department shall require the client enrollment services broker to display prominently on the client enrollment services broker's website a description of where a Medicaid enrollee can access information regarding the Medicaid redetermination process.
(f) Medicaid care coordination information. The client enrollment services broker shall display prominently on its website, in an easily understandable format, consumer-oriented information regarding the role of care coordination services within Medicaid Managed Care. Such information shall include, but shall not be limited to:
(1) a basic description of the role of care

coordination services and examples of specific care coordination activities; and

(2) how a Medicaid enrollee may request care

coordination services from a Medicaid Managed Care Entity.

(g) Consumer quality comparison tool.
(1) The Department shall create a consumer quality

comparison tool to assist Medicaid enrollees with Medicaid Managed Care Entity Plan selection. This tool shall provide Medicaid Managed Care Entities' individual Plan performance on a set of standardized quality performance measures. The Department shall ensure that this tool shall be accessible in both a print and online format, with the online format allowing for individuals to access additional detailed Plan performance information.

(2) At a minimum, a printed version of the consumer

quality comparison tool shall be provided by the Department on an annual basis to Medicaid enrollees who are required by the Department to enroll in a Medicaid Managed Care Entity Plan during an enrollee's open enrollment period. The consumer quality comparison tool shall also meet all of the following criteria:

(A) Display Medicaid Managed Care Entities'

individual Plan performance on at least 4 composite domains that reflect Plan quality, timeliness, and access. The composite domains shall draw from the most current available performance data sets including, but not limited to:

(i) Healthcare Effectiveness Data and

Information Set (HEDIS) measures.

(ii) Core Set of Children's Health Care

Quality measures as required under the Children's Health Insurance Program Reauthorization Act (CHIPRA).

(iii) Adult Core Set measures.
(iv) Consumer Assessment of Healthcare

Providers and Systems (CAHPS) survey results.

(v) Additional performance measures the

Department deems appropriate to populate the composite domains.

(B) Use a quality rating system developed by the

Department to reflect Medicaid Managed Care Entities' individual Plan performance. The quality rating system for each composite domain shall reflect the Medicaid Managed Care Entities' individual Plan performance and, when possible, plan performance relative to national Medicaid percentiles.

(C) Be customized to reflect the specific

Medicaid Managed Care Entities' Plans available to the Medicaid enrollee based on his or her geographic location and Medicaid eligibility category.

(D) Include contact information for the client

enrollment services broker and contact information for Medicaid Managed Care Entities available to the Medicaid enrollee based on his or her geographic location and Medicaid eligibility category.

(E) Include guiding questions designed to assist

individuals selecting a Medicaid Managed Care Entity Plan.

(3) At a minimum, the online version of the consumer

quality comparison tool shall meet all of the following criteria:

(A) Display Medicaid Managed Care Entities'

individual Plan performance for the same composite domains selected by the Department in the printed version of the consumer quality comparison tool. The Department may display additional composite domains in the online version of the consumer quality comparison tool as appropriate.

(B) Display Medicaid Managed Care Entities'

individual Plan performance on each of the standardized performance measures that contribute to each composite domain displayed on the online version of the consumer quality comparison tool.

(C) Use a quality rating system developed by the

Department to reflect Medicaid Managed Care Entities' individual Plan performance. The quality rating system for each composite domain shall reflect the Medicaid Managed Care Entities' individual Plan performance and, when possible, plan performance relative to national Medicaid percentiles.

(D) Include the specific Medicaid Managed Care

Entity Plans available to the Medicaid enrollee based on his or her geographic location and Medicaid eligibility category.

(E) Include a sort function to view Medicaid

Managed Care Entities' individual Plan performance by quality rating and by standardized quality performance measures.

(F) Include contact information for the client

enrollment services broker and for each Medicaid Managed Care Entity.

(G) Include guiding questions designed to assist

individuals in selecting a Medicaid Managed Care Entity Plan.

(H) Prominently display current notice of quality

performance sanctions against Medicaid Managed Care Entities. Notice of the sanctions shall remain present on the online version of the consumer quality comparison tool until the sanctions are lifted.

(4) The online version of the consumer quality

comparison tool shall be displayed prominently on the client enrollment services broker's website.

(5) In the development of the consumer quality

comparison tool, the Department shall establish and publicize a formal process to collect and consider written and oral feedback from consumers, advocates, and stakeholders on aspects of the consumer quality comparison tool, including, but not limited to, the following:

(A) The standardized data sets and surveys,

specific performance measures, and composite domains represented in the consumer quality comparison tool.

(B) The format and presentation of the consumer

quality comparison tool.

(C) The methods undertaken by the Department to

notify Medicaid enrollees of the availability of the consumer quality comparison tool.

(6) The Department shall review and update as

appropriate the composite domains and performance measures represented in the print and online versions of the consumer quality comparison tool at least once every 3 years. During the Department's review process, the Department shall solicit engagement in the public feedback process described in paragraph (5).

(7) The Department shall ensure that the consumer

quality comparison tool is available for consumer use as soon as possible but no later than January 1, 2018.

(h) The Department may adopt rules and take any other appropriate action necessary to implement its responsibilities under this Section.
(Source: P.A. 99-725, eff. 8-5-16; 100-201, eff. 8-18-17.)

(305 ILCS 5/5-30.4)
Sec. 5-30.4. Provider inquiry portal. The Department shall establish, no later than January 1, 2018, a web-based portal to accept inquiries and requests for assistance from managed care organizations under contract with the State and providers under contract with managed care organizations to provide direct care.
(Source: P.A. 99-719, eff. 1-1-17; 100-201, eff. 8-18-17.)

(305 ILCS 5/5-30.5)
Sec. 5-30.5. Managed care; automatic assignment. The Department shall, within a reasonable period of time after relevant data from managed care entities has been collected and analyzed, but no earlier than January 1, 2017, seek input from the managed care entities and other stakeholders and develop and implement within each enrollment region an algorithm preserving existing provider-beneficiary relationships that takes into account quality scores and other operational proficiency criteria developed, defined, and adopted by the Department, to automatically assign Medicaid enrollees served under the Family Health Plan and the Integrated Care Program and those Medicaid enrollees eligible for medical assistance pursuant to the Patient Protection and Affordable Care Act (Public Law 111-148) into managed care entities, including Accountable Care Entities, Managed Care Community Networks, and Managed Care Organizations. The quality metrics used shall be measurable for all entities. The algorithm shall not use the quality and proficiency metrics to reassign enrollees out of any plan in which they are enrolled at the time and shall only be used if the client has not voluntarily selected a primary care physician and a managed care entity or care coordination entity. Clients shall have one opportunity within 90 calendar days after auto-assignment by algorithm to select a different managed care entity. The algorithm developed and implemented shall favor assignment into managed care entities with the highest quality scores and levels of compliance with the operational proficiency criteria established, taking into consideration existing provider-beneficiary relationship as defined by 42 CFR 438.50(f)(3) if one exists.
(Source: P.A. 99-898, eff. 1-1-17; 100-201, eff. 8-18-17.)

(305 ILCS 5/5-31)
Sec. 5-31. Medicaid Research and Education Support Fund.
(a) There is created in the State treasury the Medicaid Research and Education Support Fund. Interest earned by the Fund shall be credited to the Fund. The Fund shall not be used to replace any moneys appropriated to the Medicaid program by the General Assembly.
(b) The Fund is created for the purpose of receiving moneys, donations, and grants from private and public colleges and universities and disbursing moneys only for the following purposes, notwithstanding any other provision of law, for making payments to hospitals as required under Section 5-32 of this Code and any amounts which are reimbursable to the federal government for payments from this Fund which are required to be paid by State warrant.
Disbursements from the Fund shall be by warrants drawn by the State Comptroller upon receipt of vouchers duly executed and certified by the Illinois Department.
(c) The Fund shall consist of the following:
(1) All moneys collected or received by the Illinois

Department from donations and grants from private and public colleges and universities.

(2) All federal matching funds received by the

Illinois Department as a result of expenditures made by the Illinois Department that are attributable to moneys deposited in the Fund.

(3) Any interest or penalty levied in conjunction

with the administration of this Section.

(4) Moneys transferred from another fund in the State

treasury.

(5) All other moneys received for the Fund from any

other source, including interest earned thereon.

(d) Interfund transfers from the Medicaid Research and Education Support Fund are prohibited.
(Source: P.A. 98-104, eff. 7-22-13.)

(305 ILCS 5/5-32)
Sec. 5-32. Medicaid research and education enhancement payments.
(a) The Department shall make Medicaid enhancement payments to Tier I and Tier II academic medical centers as defined in Section 5-5e.2 of this Code identified as primary affiliates by any university or college that makes a donation to the Medicaid Research and Education Support Fund.
(b) By April 30 of each year, a university or college that intends to make a donation to the Medicaid Research and Education Support Fund for the upcoming State fiscal year must notify the Department of this intent and identify a primary Tier I or Tier II academic medical center as defined in Section 5-5e.2 of this Code.
(c) Only Tier I and Tier II academic medical centers as defined in Section 5-5e.2 of this Code identified by a university or college as required under subsection (b) of this Section are eligible to receive payments under this Section.
(d) Reimbursement methodology. The Department shall develop a reimbursement methodology consistent with this Section for distribution of moneys from the funds in a manner that would allow distributions from these funds to be matchable under Title XIX of the Social Security Act. The Department may enhance payment rates to any combination of Medicaid inpatient or outpatient Medicaid services. The Department may enhance Medicaid physician services for physicians employed by Tier I or Tier II academic medical centers as defined in Section 5-5e.2 of this Code qualified to receive payment under this Section if the Department and the Tier I or Tier II academic medical centers as defined in Section 5-5e.2 of this Code agree prior to the start of the State fiscal year for which payments are made. The Department shall promulgate rules necessary to make these distributions matchable.
(e) The Department of Healthcare and Family Services must submit a State Medicaid Plan Amendment to the Centers for Medicare and Medicaid Services to implement the payments under this Section within 60 days of the effective date of this amendatory Act of the 98th General Assembly.
(f) Reimbursements or payments by the State. Nothing in this Section may be used to reduce reimbursements or payments by the State to a hospital under any other Act.
(Source: P.A. 98-104, eff. 7-22-13.)

(305 ILCS 5/5-33)
Sec. 5-33. (Repealed).
(Source: P.A. 98-674, eff. 6-30-14. Repealed internally, eff. 1-1-16.)

(305 ILCS 5/5-34)
Sec. 5-34. (Repealed).
(Source: P.A. 98-674, eff. 6-30-14. Repealed internally, eff. 1-1-16.)

(305 ILCS 5/5-35)
Sec. 5-35. Personal needs allowance. For a person who is a resident in a facility licensed under the ID/DD Community Care Act, the Community-Integrated Living Arrangements Licensure and Certification Act, the Specialized Mental Health Rehabilitation Act of 2013, or the MC/DD Act for whom payments are made under this Article throughout a month and who is determined to be eligible for medical assistance under this Article, the State shall pay an amount in addition to the minimum monthly personal needs allowance authorized under Section 1902(q) of Title XIX of the Social Security Act (42 U.S.C. 1396(q)) so that the person's total monthly personal needs allowance from both State and federal sources equals $60.
(Source: P.A. 100-23, eff. 7-6-17.)



Article V-A - Hospital Provider Funding

(305 ILCS 5/Art. V-A heading)

(305 ILCS 5/5A-1) (from Ch. 23, par. 5A-1)
Sec. 5A-1. Definitions. As used in this Article, unless the context requires otherwise:
"Fund" means the Hospital Provider Fund.
"Hospital" means an institution, place, building, or agency located in this State that is subject to licensure by the Illinois Department of Public Health under the Hospital Licensing Act, whether public or private and whether organized for profit or not-for-profit.
"Hospital provider" means a person licensed by the Department of Public Health to conduct, operate, or maintain a hospital, regardless of whether the person is a Medicaid provider. For purposes of this paragraph, "person" means any political subdivision of the State, municipal corporation, individual, firm, partnership, corporation, company, limited liability company, association, joint stock association, or trust, or a receiver, executor, trustee, guardian, or other representative appointed by order of any court.
"Medicare bed days" means, for each hospital, the sum of the number of days that each bed was occupied by a patient who was covered by Title XVIII of the Social Security Act, excluding days attributable to the routine services provided to persons receiving skilled or intermediate long term care services. Medicare bed days shall be computed separately for each hospital operated or maintained by a hospital provider.
"Occupied bed days" means the sum of the number of days that each bed was occupied by a patient for all beds, excluding days attributable to the routine services provided to persons receiving skilled or intermediate long term care services. Occupied bed days shall be computed separately for each hospital operated or maintained by a hospital provider.
"Outpatient gross revenue" means, for each hospital, its total gross charges attributed to outpatient services as reported on the Medicare cost report at Worksheet C, Part I, Column 7, line 101, less the sum of lines 45, 60, 63, 64, 65, 66, 67, and 68 (and any subsets of those lines).
(Source: P.A. 97-688, eff. 6-14-12; 97-689, eff. 6-14-12.)

(305 ILCS 5/5A-2) (from Ch. 23, par. 5A-2)
(Section scheduled to be repealed on July 1, 2018)
Sec. 5A-2. Assessment.
(a)(1) Subject to Sections 5A-3 and 5A-10, for State fiscal years 2009 through 2018, an annual assessment on inpatient services is imposed on each hospital provider in an amount equal to $218.38 multiplied by the difference of the hospital's occupied bed days less the hospital's Medicare bed days, provided, however, that the amount of $218.38 shall be increased by a uniform percentage to generate an amount equal to 75% of the State share of the payments authorized under Section 5A-12.5, with such increase only taking effect upon the date that a State share for such payments is required under federal law. For the period of April through June 2015, the amount of $218.38 used to calculate the assessment under this paragraph shall, by emergency rule under subsection (s) of Section 5-45 of the Illinois Administrative Procedure Act, be increased by a uniform percentage to generate $20,250,000 in the aggregate for that period from all hospitals subject to the annual assessment under this paragraph.
(2) In addition to any other assessments imposed under this Article, effective July 1, 2016 and semi-annually thereafter through June 2018, in addition to any federally required State share as authorized under paragraph (1), the amount of $218.38 shall be increased by a uniform percentage to generate an amount equal to 75% of the ACA Assessment Adjustment, as defined in subsection (b-6) of this Section.
For State fiscal years 2009 through 2014 and after, a hospital's occupied bed days and Medicare bed days shall be determined using the most recent data available from each hospital's 2005 Medicare cost report as contained in the Healthcare Cost Report Information System file, for the quarter ending on December 31, 2006, without regard to any subsequent adjustments or changes to such data. If a hospital's 2005 Medicare cost report is not contained in the Healthcare Cost Report Information System, then the Illinois Department may obtain the hospital provider's occupied bed days and Medicare bed days from any source available, including, but not limited to, records maintained by the hospital provider, which may be inspected at all times during business hours of the day by the Illinois Department or its duly authorized agents and employees.
(b) (Blank).
(b-5)(1) Subject to Sections 5A-3 and 5A-10, for the portion of State fiscal year 2012, beginning June 10, 2012 through June 30, 2012, and for State fiscal years 2013 through 2018, an annual assessment on outpatient services is imposed on each hospital provider in an amount equal to .008766 multiplied by the hospital's outpatient gross revenue, provided, however, that the amount of .008766 shall be increased by a uniform percentage to generate an amount equal to 25% of the State share of the payments authorized under Section 5A-12.5, with such increase only taking effect upon the date that a State share for such payments is required under federal law. For the period beginning June 10, 2012 through June 30, 2012, the annual assessment on outpatient services shall be prorated by multiplying the assessment amount by a fraction, the numerator of which is 21 days and the denominator of which is 365 days. For the period of April through June 2015, the amount of .008766 used to calculate the assessment under this paragraph shall, by emergency rule under subsection (s) of Section 5-45 of the Illinois Administrative Procedure Act, be increased by a uniform percentage to generate $6,750,000 in the aggregate for that period from all hospitals subject to the annual assessment under this paragraph.
(2) In addition to any other assessments imposed under this Article, effective July 1, 2016 and semi-annually thereafter through June 2018, in addition to any federally required State share as authorized under paragraph (1), the amount of .008766 shall be increased by a uniform percentage to generate an amount equal to 25% of the ACA Assessment Adjustment, as defined in subsection (b-6) of this Section.
For the portion of State fiscal year 2012, beginning June 10, 2012 through June 30, 2012, and State fiscal years 2013 through 2018, a hospital's outpatient gross revenue shall be determined using the most recent data available from each hospital's 2009 Medicare cost report as contained in the Healthcare Cost Report Information System file, for the quarter ending on June 30, 2011, without regard to any subsequent adjustments or changes to such data. If a hospital's 2009 Medicare cost report is not contained in the Healthcare Cost Report Information System, then the Department may obtain the hospital provider's outpatient gross revenue from any source available, including, but not limited to, records maintained by the hospital provider, which may be inspected at all times during business hours of the day by the Department or its duly authorized agents and employees.
(b-6)(1) As used in this Section, "ACA Assessment Adjustment" means:
(A) For the period of July 1, 2016 through December

31, 2016, the product of .19125 multiplied by the sum of the fee-for-service payments to hospitals as authorized under Section 5A-12.5 and the adjustments authorized under subsection (t) of Section 5A-12.2 to managed care organizations for hospital services due and payable in the month of April 2016 multiplied by 6.

(B) For the period of January 1, 2017 through June

30, 2017, the product of .19125 multiplied by the sum of the fee-for-service payments to hospitals as authorized under Section 5A-12.5 and the adjustments authorized under subsection (t) of Section 5A-12.2 to managed care organizations for hospital services due and payable in the month of October 2016 multiplied by 6, except that the amount calculated under this subparagraph (B) shall be adjusted, either positively or negatively, to account for the difference between the actual payments issued under Section 5A-12.5 for the period beginning July 1, 2016 through December 31, 2016 and the estimated payments due and payable in the month of April 2016 multiplied by 6 as described in subparagraph (A).

(C) For the period of July 1, 2017 through December

31, 2017, the product of .19125 multiplied by the sum of the fee-for-service payments to hospitals as authorized under Section 5A-12.5 and the adjustments authorized under subsection (t) of Section 5A-12.2 to managed care organizations for hospital services due and payable in the month of April 2017 multiplied by 6, except that the amount calculated under this subparagraph (C) shall be adjusted, either positively or negatively, to account for the difference between the actual payments issued under Section 5A-12.5 for the period beginning January 1, 2017 through June 30, 2017 and the estimated payments due and payable in the month of October 2016 multiplied by 6 as described in subparagraph (B).

(D) For the period of January 1, 2018 through June

30, 2018, the product of .19125 multiplied by the sum of the fee-for-service payments to hospitals as authorized under Section 5A-12.5 and the adjustments authorized under subsection (t) of Section 5A-12.2 to managed care organizations for hospital services due and payable in the month of October 2017 multiplied by 6, except that:

(i) the amount calculated under this subparagraph

(D) shall be adjusted, either positively or negatively, to account for the difference between the actual payments issued under Section 5A-12.5 for the period of July 1, 2017 through December 31, 2017 and the estimated payments due and payable in the month of April 2017 multiplied by 6 as described in subparagraph (C); and

(ii) the amount calculated under this

subparagraph (D) shall be adjusted to include the product of .19125 multiplied by the sum of the fee-for-service payments, if any, estimated to be paid to hospitals under subsection (b) of Section 5A-12.5.

(2) The Department shall complete and apply a final reconciliation of the ACA Assessment Adjustment prior to June 30, 2018 to account for:
(A) any differences between the actual payments

issued or scheduled to be issued prior to June 30, 2018 as authorized in Section 5A-12.5 for the period of January 1, 2018 through June 30, 2018 and the estimated payments due and payable in the month of October 2017 multiplied by 6 as described in subparagraph (D); and

(B) any difference between the estimated

fee-for-service payments under subsection (b) of Section 5A-12.5 and the amount of such payments that are actually scheduled to be paid.

The Department shall notify hospitals of any additional amounts owed or reduction credits to be applied to the June 2018 ACA Assessment Adjustment. This is to be considered the final reconciliation for the ACA Assessment Adjustment.
(3) Notwithstanding any other provision of this Section, if for any reason the scheduled payments under subsection (b) of Section 5A-12.5 are not issued in full by the final day of the period authorized under subsection (b) of Section 5A-12.5, funds collected from each hospital pursuant to subparagraph (D) of paragraph (1) and pursuant to paragraph (2), attributable to the scheduled payments authorized under subsection (b) of Section 5A-12.5 that are not issued in full by the final day of the period attributable to each payment authorized under subsection (b) of Section 5A-12.5, shall be refunded.
(4) The increases authorized under paragraph (2) of subsection (a) and paragraph (2) of subsection (b-5) shall be limited to the federally required State share of the total payments authorized under Section 5A-12.5 if the sum of such payments yields an annualized amount equal to or less than $450,000,000, or if the adjustments authorized under subsection (t) of Section 5A-12.2 are found not to be actuarially sound; however, this limitation shall not apply to the fee-for-service payments described in subsection (b) of Section 5A-12.5.
(c) (Blank).
(d) Notwithstanding any of the other provisions of this Section, the Department is authorized to adopt rules to reduce the rate of any annual assessment imposed under this Section, as authorized by Section 5-46.2 of the Illinois Administrative Procedure Act.
(e) Notwithstanding any other provision of this Section, any plan providing for an assessment on a hospital provider as a permissible tax under Title XIX of the federal Social Security Act and Medicaid-eligible payments to hospital providers from the revenues derived from that assessment shall be reviewed by the Illinois Department of Healthcare and Family Services, as the Single State Medicaid Agency required by federal law, to determine whether those assessments and hospital provider payments meet federal Medicaid standards. If the Department determines that the elements of the plan may meet federal Medicaid standards and a related State Medicaid Plan Amendment is prepared in a manner and form suitable for submission, that State Plan Amendment shall be submitted in a timely manner for review by the Centers for Medicare and Medicaid Services of the United States Department of Health and Human Services and subject to approval by the Centers for Medicare and Medicaid Services of the United States Department of Health and Human Services. No such plan shall become effective without approval by the Illinois General Assembly by the enactment into law of related legislation. Notwithstanding any other provision of this Section, the Department is authorized to adopt rules to reduce the rate of any annual assessment imposed under this Section. Any such rules may be adopted by the Department under Section 5-50 of the Illinois Administrative Procedure Act.
(Source: P.A. 98-104, eff. 7-22-13; 98-651, eff. 6-16-14; 99-2, eff. 3-26-15; 99-516, eff. 6-30-16.)

(305 ILCS 5/5A-3) (from Ch. 23, par. 5A-3)
Sec. 5A-3. Exemptions.
(a) (Blank).
(b) A hospital provider that is a State agency, a State university, or a county with a population of 3,000,000 or more is exempt from the assessment imposed by Section 5A-2.
(b-2) A hospital provider that is a county with a population of less than 3,000,000 or a township, municipality, hospital district, or any other local governmental unit is exempt from the assessment imposed by Section 5A-2.
(b-5) (Blank).
(b-10) (Blank).
(b-15) (Blank).
(b-20) (Blank).
(b-25) (Blank).
(c) (Blank).
(Source: P.A. 96-1530, eff. 2-16-11; 97-689, eff. 6-14-12.)

(305 ILCS 5/5A-4) (from Ch. 23, par. 5A-4)
Sec. 5A-4. Payment of assessment; penalty.
(a) The assessment imposed by Section 5A-2 for State fiscal year 2009 and each subsequent State fiscal year shall be due and payable in monthly installments, each equaling one-twelfth of the assessment for the year, on the fourteenth State business day of each month. No installment payment of an assessment imposed by Section 5A-2 shall be due and payable, however, until after the Comptroller has issued the payments required under this Article.
Except as provided in subsection (a-5) of this Section, the assessment imposed by subsection (b-5) of Section 5A-2 for the portion of State fiscal year 2012 beginning June 10, 2012 through June 30, 2012, and for State fiscal year 2013 and each subsequent State fiscal year shall be due and payable in monthly installments, each equaling one-twelfth of the assessment for the year, on the 14th State business day of each month. No installment payment of an assessment imposed by subsection (b-5) of Section 5A-2 shall be due and payable, however, until after: (i) the Department notifies the hospital provider, in writing, that the payment methodologies to hospitals required under Section 5A-12.4, have been approved by the Centers for Medicare and Medicaid Services of the U.S. Department of Health and Human Services, and the waiver under 42 CFR 433.68 for the assessment imposed by subsection (b-5) of Section 5A-2, if necessary, has been granted by the Centers for Medicare and Medicaid Services of the U.S. Department of Health and Human Services; and (ii) the Comptroller has issued the payments required under Section 5A-12.4. Upon notification to the Department of approval of the payment methodologies required under Section 5A-12.4 and the waiver granted under 42 CFR 433.68, if necessary, all installments otherwise due under subsection (b-5) of Section 5A-2 prior to the date of notification shall be due and payable to the Department upon written direction from the Department and issuance by the Comptroller of the payments required under Section 5A-12.4.
(a-5) The Illinois Department may accelerate the schedule upon which assessment installments are due and payable by hospitals with a payment ratio greater than or equal to one. Such acceleration of due dates for payment of the assessment may be made only in conjunction with a corresponding acceleration in access payments identified in Section 5A-12.2 or Section 5A-12.4 to the same hospitals. For the purposes of this subsection (a-5), a hospital's payment ratio is defined as the quotient obtained by dividing the total payments for the State fiscal year, as authorized under Section 5A-12.2 or Section 5A-12.4, by the total assessment for the State fiscal year imposed under Section 5A-2 or subsection (b-5) of Section 5A-2.
(b) The Illinois Department is authorized to establish delayed payment schedules for hospital providers that are unable to make installment payments when due under this Section due to financial difficulties, as determined by the Illinois Department.
(c) If a hospital provider fails to pay the full amount of an installment when due (including any extensions granted under subsection (b)), there shall, unless waived by the Illinois Department for reasonable cause, be added to the assessment imposed by Section 5A-2 a penalty assessment equal to the lesser of (i) 5% of the amount of the installment not paid on or before the due date plus 5% of the portion thereof remaining unpaid on the last day of each 30-day period thereafter or (ii) 100% of the installment amount not paid on or before the due date. For purposes of this subsection, payments will be credited first to unpaid installment amounts (rather than to penalty or interest), beginning with the most delinquent installments.
(d) Any assessment amount that is due and payable to the Illinois Department more frequently than once per calendar quarter shall be remitted to the Illinois Department by the hospital provider by means of electronic funds transfer. The Illinois Department may provide for remittance by other means if (i) the amount due is less than $10,000 or (ii) electronic funds transfer is unavailable for this purpose.
(Source: P.A. 97-688, eff. 6-14-12; 97-689, eff. 6-14-12; 98-104, eff. 7-22-13.)

(305 ILCS 5/5A-5) (from Ch. 23, par. 5A-5)
Sec. 5A-5. Notice; penalty; maintenance of records.
(a) The Illinois Department shall send a notice of assessment to every hospital provider subject to assessment under this Article. The notice of assessment shall notify the hospital of its assessment and shall be sent after receipt by the Department of notification from the Centers for Medicare and Medicaid Services of the U.S. Department of Health and Human Services that the payment methodologies required under this Article and, if necessary, the waiver granted under 42 CFR 433.68 have been approved. The notice shall be on a form prepared by the Illinois Department and shall state the following:
(1) The name of the hospital provider.
(2) The address of the hospital provider's principal

place of business from which the provider engages in the occupation of hospital provider in this State, and the name and address of each hospital operated, conducted, or maintained by the provider in this State.

(3) The occupied bed days, occupied bed days less

Medicare days, adjusted gross hospital revenue, or outpatient gross revenue of the hospital provider (whichever is applicable), the amount of assessment imposed under Section 5A-2 for the State fiscal year for which the notice is sent, and the amount of each installment to be paid during the State fiscal year.

(4) (Blank).
(5) Other reasonable information as determined by the

Illinois Department.

(b) If a hospital provider conducts, operates, or maintains more than one hospital licensed by the Illinois Department of Public Health, the provider shall pay the assessment for each hospital separately.
(c) Notwithstanding any other provision in this Article, in the case of a person who ceases to conduct, operate, or maintain a hospital in respect of which the person is subject to assessment under this Article as a hospital provider, the assessment for the State fiscal year in which the cessation occurs shall be adjusted by multiplying the assessment computed under Section 5A-2 by a fraction, the numerator of which is the number of days in the year during which the provider conducts, operates, or maintains the hospital and the denominator of which is 365. Immediately upon ceasing to conduct, operate, or maintain a hospital, the person shall pay the assessment for the year as so adjusted (to the extent not previously paid).
(d) Notwithstanding any other provision in this Article, a provider who commences conducting, operating, or maintaining a hospital, upon notice by the Illinois Department, shall pay the assessment computed under Section 5A-2 and subsection (e) in installments on the due dates stated in the notice and on the regular installment due dates for the State fiscal year occurring after the due dates of the initial notice.
(e) Notwithstanding any other provision in this Article, for State fiscal years 2009 through 2018, in the case of a hospital provider that did not conduct, operate, or maintain a hospital in 2005, the assessment for that State fiscal year shall be computed on the basis of hypothetical occupied bed days for the full calendar year as determined by the Illinois Department. Notwithstanding any other provision in this Article, for the portion of State fiscal year 2012 beginning June 10, 2012 through June 30, 2012, and for State fiscal years 2013 through 2018, in the case of a hospital provider that did not conduct, operate, or maintain a hospital in 2009, the assessment under subsection (b-5) of Section 5A-2 for that State fiscal year shall be computed on the basis of hypothetical gross outpatient revenue for the full calendar year as determined by the Illinois Department.
(f) Every hospital provider subject to assessment under this Article shall keep sufficient records to permit the determination of adjusted gross hospital revenue for the hospital's fiscal year. All such records shall be kept in the English language and shall, at all times during regular business hours of the day, be subject to inspection by the Illinois Department or its duly authorized agents and employees.
(g) The Illinois Department may, by rule, provide a hospital provider a reasonable opportunity to request a clarification or correction of any clerical or computational errors contained in the calculation of its assessment, but such corrections shall not extend to updating the cost report information used to calculate the assessment.
(h) (Blank).
(Source: P.A. 98-104, eff. 7-22-13; 98-463, eff. 8-16-13; 98-651, eff. 6-16-14; 98-756, eff. 7-16-14; 99-78, eff. 7-20-15.)

(305 ILCS 5/5A-6) (from Ch. 23, par. 5A-6)
Sec. 5A-6. Disposition of proceeds. The Illinois Department shall deposit all moneys received from hospital providers under this Article into the Hospital Provider Fund. Upon certification by the Illinois Department to the State Comptroller of its intent to withhold payments from a provider pursuant to Section 5A-7(b), the State Comptroller shall draw a warrant on the treasury or other fund held by the State Treasurer, as appropriate. The warrant shall state the amount for which the provider is entitled to a warrant, the amount of the deduction, and the reason therefor and shall direct the State Treasurer to pay the balance to the provider, all in accordance with Section 10.05 of the State Comptroller Act. The warrant also shall direct the State Treasurer to transfer the amount of the deduction so ordered from the treasury or other fund into the Hospital Provider Fund.
(Source: P.A. 97-689, eff. 6-14-12.)

(305 ILCS 5/5A-7) (from Ch. 23, par. 5A-7)
Sec. 5A-7. Administration; enforcement provisions.
(a) The Illinois Department shall establish and maintain a listing of all hospital providers appearing in the licensing records of the Illinois Department of Public Health, which shall show each provider's name and principal place of business and the name and address of each hospital operated, conducted, or maintained by the provider in this State. The Illinois Department shall administer and enforce this Article and collect the assessments and penalty assessments imposed under this Article using procedures employed in its administration of this Code generally. The Illinois Department, its Director, and every hospital provider subject to assessment under this Article shall have the following powers, duties, and rights:
(1) The Illinois Department may initiate either

administrative or judicial proceedings, or both, to enforce provisions of this Article. Administrative enforcement proceedings initiated hereunder shall be governed by the Illinois Department's administrative rules. Judicial enforcement proceedings initiated hereunder shall be governed by the rules of procedure applicable in the courts of this State.

(2) No proceedings for collection, refund, credit, or

other adjustment of an assessment amount shall be issued more than 3 years after the due date of the assessment, except in the case of an extended period agreed to in writing by the Illinois Department and the hospital provider before the expiration of this limitation period.

(3) Any unpaid assessment under this Article shall

become a lien upon the assets of the hospital upon which it was assessed. If any hospital provider, outside the usual course of its business, sells or transfers the major part of any one or more of (A) the real property and improvements, (B) the machinery and equipment, or (C) the furniture or fixtures, of any hospital that is subject to the provisions of this Article, the seller or transferor shall pay the Illinois Department the amount of any assessment, assessment penalty, and interest (if any) due from it under this Article up to the date of the sale or transfer. If the seller or transferor fails to pay any assessment, assessment penalty, and interest (if any) due, the purchaser or transferee of such asset shall be liable for the amount of the assessment, penalties, and interest (if any) up to the amount of the reasonable value of the property acquired by the purchaser or transferee. The purchaser or transferee shall continue to be liable until the purchaser or transferee pays the full amount of the assessment, penalties, and interest (if any) up to the amount of the reasonable value of the property acquired by the purchaser or transferee or until the purchaser or transferee receives from the Illinois Department a certificate showing that such assessment, penalty, and interest have been paid or a certificate from the Illinois Department showing that no assessment, penalty, or interest is due from the seller or transferor under this Article.

(4) Payments under this Article are not subject to

the Illinois Prompt Payment Act. Credits or refunds shall not bear interest.

(b) In addition to any other remedy provided for and without sending a notice of assessment liability, the Illinois Department may collect an unpaid assessment by withholding, as payment of the assessment, reimbursements or other amounts otherwise payable by the Illinois Department to the hospital provider.
(Source: P.A. 93-659, eff. 2-3-04; 93-841, eff. 7-30-04; 94-242, eff. 7-18-05.)

(305 ILCS 5/5A-8) (from Ch. 23, par. 5A-8)
(Text of Section from P.A. 99-516)
Sec. 5A-8. Hospital Provider Fund.
(a) There is created in the State Treasury the Hospital Provider Fund. Interest earned by the Fund shall be credited to the Fund. The Fund shall not be used to replace any moneys appropriated to the Medicaid program by the General Assembly.
(b) The Fund is created for the purpose of receiving moneys in accordance with Section 5A-6 and disbursing moneys only for the following purposes, notwithstanding any other provision of law:
(1) For making payments to hospitals as required

under this Code, under the Children's Health Insurance Program Act, under the Covering ALL KIDS Health Insurance Act, and under the Long Term Acute Care Hospital Quality Improvement Transfer Program Act.

(2) For the reimbursement of moneys collected by the

Illinois Department from hospitals or hospital providers through error or mistake in performing the activities authorized under this Code.

(3) For payment of administrative expenses incurred

by the Illinois Department or its agent in performing activities under this Code, under the Children's Health Insurance Program Act, under the Covering ALL KIDS Health Insurance Act, and under the Long Term Acute Care Hospital Quality Improvement Transfer Program Act.

(4) For payments of any amounts which are

reimbursable to the federal government for payments from this Fund which are required to be paid by State warrant.

(5) For making transfers, as those transfers are

authorized in the proceedings authorizing debt under the Short Term Borrowing Act, but transfers made under this paragraph (5) shall not exceed the principal amount of debt issued in anticipation of the receipt by the State of moneys to be deposited into the Fund.

(6) For making transfers to any other fund in the

State treasury, but transfers made under this paragraph (6) shall not exceed the amount transferred previously from that other fund into the Hospital Provider Fund plus any interest that would have been earned by that fund on the monies that had been transferred.

(6.5) For making transfers to the Healthcare Provider

Relief Fund, except that transfers made under this paragraph (6.5) shall not exceed $60,000,000 in the aggregate.

(7) For making transfers not exceeding the following

amounts, related to State fiscal years 2013 through 2018, to the following designated funds:

Health and Human Services Medicaid Trust
Fund...............................$20,000,000
Long-Term Care Provider Fund...........$30,000,000
General Revenue Fund..................$80,000,000.
Transfers under this paragraph shall be made within 7

days after the payments have been received pursuant to the schedule of payments provided in subsection (a) of Section 5A-4.

(7.1) (Blank).
(7.5) (Blank).
(7.8) (Blank).
(7.9) (Blank).
(7.10) For State fiscal year 2014, for making

transfers of the moneys resulting from the assessment under subsection (b-5) of Section 5A-2 and received from hospital providers under Section 5A-4 and transferred into the Hospital Provider Fund under Section 5A-6 to the designated funds not exceeding the following amounts in that State fiscal year:

Health Care Provider Relief Fund......$100,000,000
Transfers under this paragraph shall be made within 7

days after the payments have been received pursuant to the schedule of payments provided in subsection (a) of Section 5A-4.

The additional amount of transfers in this paragraph

(7.10), authorized by Public Act 98-651, shall be made within 10 State business days after June 16, 2014 (the effective date of Public Act 98-651). That authority shall remain in effect even if Public Act 98-651 does not become law until State fiscal year 2015.

(7.10a) For State fiscal years 2015 through 2018, for

making transfers of the moneys resulting from the assessment under subsection (b-5) of Section 5A-2 and received from hospital providers under Section 5A-4 and transferred into the Hospital Provider Fund under Section 5A-6 to the designated funds not exceeding the following amounts related to each State fiscal year:

Health Care Provider Relief Fund .....$50,000,000
Transfers under this paragraph shall be made within 7

days after the payments have been received pursuant to the schedule of payments provided in subsection (a) of Section 5A-4.

(7.11) (Blank).
(7.12) For State fiscal year 2013, for increasing by

21/365ths the transfer of the moneys resulting from the assessment under subsection (b-5) of Section 5A-2 and received from hospital providers under Section 5A-4 for the portion of State fiscal year 2012 beginning June 10, 2012 through June 30, 2012 and transferred into the Hospital Provider Fund under Section 5A-6 to the designated funds not exceeding the following amounts in that State fiscal year:

Health Care Provider Relief Fund.......$2,870,000
Since the federal Centers for Medicare and Medicaid

Services approval of the assessment authorized under subsection (b-5) of Section 5A-2, received from hospital providers under Section 5A-4 and the payment methodologies to hospitals required under Section 5A-12.4 was not received by the Department until State fiscal year 2014 and since the Department made retroactive payments during State fiscal year 2014 related to the referenced period of June 2012, the transfer authority granted in this paragraph (7.12) is extended through the date that is 10 State business days after June 16, 2014 (the effective date of Public Act 98-651).

(7.13) In addition to any other transfers authorized

under this Section, for State fiscal years 2017 and 2018, for making transfers to the Healthcare Provider Relief Fund of moneys collected from the ACA Assessment Adjustment authorized under subsections (a) and (b-5) of Section 5A-2 and paid by hospital providers under Section 5A-4 into the Hospital Provider Fund under Section 5A-6 for each State fiscal year. Timing of transfers to the Healthcare Provider Relief Fund under this paragraph shall be at the discretion of the Department, but no less frequently than quarterly.

(8) For making refunds to hospital providers pursuant

to Section 5A-10.

(9) For making payment to capitated managed care

organizations as described in subsections (s) and (t) of Section 5A-12.2 of this Code.

Disbursements from the Fund, other than transfers authorized under paragraphs (5) and (6) of this subsection, shall be by warrants drawn by the State Comptroller upon receipt of vouchers duly executed and certified by the Illinois Department.
(c) The Fund shall consist of the following:
(1) All moneys collected or received by the Illinois

Department from the hospital provider assessment imposed by this Article.

(2) All federal matching funds received by the

Illinois Department as a result of expenditures made by the Illinois Department that are attributable to moneys deposited in the Fund.

(3) Any interest or penalty levied in conjunction

with the administration of this Article.

(3.5) As applicable, proceeds from surety bond

payments payable to the Department as referenced in subsection (s) of Section 5A-12.2 of this Code.

(4) Moneys transferred from another fund in the State

treasury.

(5) All other moneys received for the Fund from any

other source, including interest earned thereon.

(d) (Blank).
(Source: P.A. 98-104, eff. 7-22-13; 98-463, eff. 8-16-13; 98-651, eff. 6-16-14; 98-756, eff. 7-16-14; 99-78, eff. 7-20-15; 99-516, eff. 6-30-16.)

(Text of Section from P.A. 99-933)
Sec. 5A-8. Hospital Provider Fund.
(a) There is created in the State Treasury the Hospital Provider Fund. Interest earned by the Fund shall be credited to the Fund. The Fund shall not be used to replace any moneys appropriated to the Medicaid program by the General Assembly.
(b) The Fund is created for the purpose of receiving moneys in accordance with Section 5A-6 and disbursing moneys only for the following purposes, notwithstanding any other provision of law:
(1) For making payments to hospitals as required

under this Code, under the Children's Health Insurance Program Act, under the Covering ALL KIDS Health Insurance Act, and under the Long Term Acute Care Hospital Quality Improvement Transfer Program Act.

(2) For the reimbursement of moneys collected by the

Illinois Department from hospitals or hospital providers through error or mistake in performing the activities authorized under this Code.

(3) For payment of administrative expenses incurred

by the Illinois Department or its agent in performing activities under this Code, under the Children's Health Insurance Program Act, under the Covering ALL KIDS Health Insurance Act, and under the Long Term Acute Care Hospital Quality Improvement Transfer Program Act.

(4) For payments of any amounts which are

reimbursable to the federal government for payments from this Fund which are required to be paid by State warrant.

(5) For making transfers, as those transfers are

authorized in the proceedings authorizing debt under the Short Term Borrowing Act, but transfers made under this paragraph (5) shall not exceed the principal amount of debt issued in anticipation of the receipt by the State of moneys to be deposited into the Fund.

(6) For making transfers to any other fund in the

State treasury, but transfers made under this paragraph (6) shall not exceed the amount transferred previously from that other fund into the Hospital Provider Fund plus any interest that would have been earned by that fund on the monies that had been transferred.

(6.5) For making transfers to the Healthcare Provider

Relief Fund, except that transfers made under this paragraph (6.5) shall not exceed $60,000,000 in the aggregate.

(7) For making transfers not exceeding the following

amounts, related to State fiscal years 2013 through 2018, to the following designated funds:

Health and Human Services Medicaid Trust
Fund...............................$20,000,000
Long-Term Care Provider Fund...........$30,000,000
General Revenue Fund..................$80,000,000.
Transfers under this paragraph shall be made within 7

days after the payments have been received pursuant to the schedule of payments provided in subsection (a) of Section 5A-4.

(7.1) (Blank).
(7.5) (Blank).
(7.8) (Blank).
(7.9) (Blank).
(7.10) For State fiscal year 2014, for making

transfers of the moneys resulting from the assessment under subsection (b-5) of Section 5A-2 and received from hospital providers under Section 5A-4 and transferred into the Hospital Provider Fund under Section 5A-6 to the designated funds not exceeding the following amounts in that State fiscal year:

Healthcare Provider
Relief Fund.......................$100,000,000
Transfers under this paragraph shall be made within 7

days after the payments have been received pursuant to the schedule of payments provided in subsection (a) of Section 5A-4.

The additional amount of transfers in this paragraph

(7.10), authorized by Public Act 98-651, shall be made within 10 State business days after June 16, 2014 (the effective date of Public Act 98-651). That authority shall remain in effect even if Public Act 98-651 does not become law until State fiscal year 2015.

(7.10a) For State fiscal years 2015 through 2018, for

making transfers of the moneys resulting from the assessment under subsection (b-5) of Section 5A-2 and received from hospital providers under Section 5A-4 and transferred into the Hospital Provider Fund under Section 5A-6 to the designated funds not exceeding the following amounts related to each State fiscal year:

Healthcare Provider
Relief Fund ......................$50,000,000
Transfers under this paragraph shall be made within 7

days after the payments have been received pursuant to the schedule of payments provided in subsection (a) of Section 5A-4.

(7.11) (Blank).
(7.12) For State fiscal year 2013, for increasing by

21/365ths the transfer of the moneys resulting from the assessment under subsection (b-5) of Section 5A-2 and received from hospital providers under Section 5A-4 for the portion of State fiscal year 2012 beginning June 10, 2012 through June 30, 2012 and transferred into the Hospital Provider Fund under Section 5A-6 to the designated funds not exceeding the following amounts in that State fiscal year:

Healthcare Provider
Relief Fund........................$2,870,000
Since the federal Centers for Medicare and Medicaid

Services approval of the assessment authorized under subsection (b-5) of Section 5A-2, received from hospital providers under Section 5A-4 and the payment methodologies to hospitals required under Section 5A-12.4 was not received by the Department until State fiscal year 2014 and since the Department made retroactive payments during State fiscal year 2014 related to the referenced period of June 2012, the transfer authority granted in this paragraph (7.12) is extended through the date that is 10 State business days after June 16, 2014 (the effective date of Public Act 98-651).

(8) For making refunds to hospital providers pursuant

to Section 5A-10.

(9) For making payment to capitated managed care

organizations as described in subsections (s) and (t) of Section 5A-12.2 of this Code.

Disbursements from the Fund, other than transfers authorized under paragraphs (5) and (6) of this subsection, shall be by warrants drawn by the State Comptroller upon receipt of vouchers duly executed and certified by the Illinois Department.
(c) The Fund shall consist of the following:
(1) All moneys collected or received by the Illinois

Department from the hospital provider assessment imposed by this Article.

(2) All federal matching funds received by the

Illinois Department as a result of expenditures made by the Illinois Department that are attributable to moneys deposited in the Fund.

(3) Any interest or penalty levied in conjunction

with the administration of this Article.

(3.5) As applicable, proceeds from surety bond

payments payable to the Department as referenced in subsection (s) of Section 5A-12.2 of this Code.

(4) Moneys transferred from another fund in the State

treasury.

(5) All other moneys received for the Fund from any

other source, including interest earned thereon.

(d) (Blank).
(Source: P.A. 98-104, eff. 7-22-13; 98-463, eff. 8-16-13; 98-651, eff. 6-16-14; 98-756, eff. 7-16-14; 99-78, eff. 7-20-15; 99-933, eff. 1-27-17.)

(305 ILCS 5/5A-9) (from Ch. 23, par. 5A-9)
Sec. 5A-9. Emergency services audits. The Illinois Department may audit hospital claims for payment for emergency services provided to a recipient who does not require admission as an inpatient. The Illinois Department shall adopt rules that describe how the emergency services audit process will be conducted. These rules shall include, but need not be limited to, the following provisions:
(1) The determination that an emergency medical

condition exists shall be based upon the symptoms and condition of the recipient at the time the recipient is initially examined by the hospital emergency department and not upon the final determination of the recipient's actual medical condition.

(2) The Illinois Department or its authorized

representative shall meet with the chief executive officer of the hospital, or a person designated by the chief executive officer, upon arrival at the hospital to conduct the audit and before leaving the hospital at the conclusion of the audit. The purpose of the pre-audit meeting shall be to inform the hospital concerning the scope of the audit. The purpose of the post-audit meeting shall be to provide the hospital with the preliminary findings of the audit.

(3) An emergency services audit shall be limited to a

review of records related to services rendered within 6 years of the date of the audit. The hospital's business and professional records for at least 12 previous calendar months shall be maintained and available for inspection by authorized Illinois Department personnel on the premises of the hospital. Illinois Department personnel shall make requests in writing to inspect records more than 12 months old at least 2 business days in advance of the date they must be produced.

(4) Where the purpose of the audit is to determine

the appropriateness of the emergency services provided, any final determination that would result in a denial of or reduction in payment to the hospital shall be made by a physician licensed to practice medicine in all of its branches who is board certified in emergency medicine or by the appropriate health care professionals under the supervision of the physician.

(5) The preliminary audit findings shall be provided

to the hospital within 120 days of the date on which the audit conducted on the hospital premises was completed.

(6) The Illinois Department or its designated review

agent shall use statistically valid sampling techniques when conducting audits.

(Source: P.A. 97-48, eff. 6-28-11.)

(305 ILCS 5/5A-10) (from Ch. 23, par. 5A-10)
Sec. 5A-10. Applicability.
(a) The assessment imposed by subsection (a) of Section 5A-2 shall cease to be imposed and the Department's obligation to make payments shall immediately cease, and any moneys remaining in the Fund shall be refunded to hospital providers in proportion to the amounts paid by them, if:
(1) The payments to hospitals required under this

Article are not eligible for federal matching funds under Title XIX or XXI of the Social Security Act;

(2) For State fiscal years 2009 through 2018, the

Department of Healthcare and Family Services adopts any administrative rule change to reduce payment rates or alters any payment methodology that reduces any payment rates made to operating hospitals under the approved Title XIX or Title XXI State plan in effect January 1, 2008 except for:

(A) any changes for hospitals described in

subsection (b) of Section 5A-3;

(B) any rates for payments made under this

Article V-A;

(C) any changes proposed in State plan amendment

transmittal numbers 08-01, 08-02, 08-04, 08-06, and 08-07;

(D) in relation to any admissions on or after

January 1, 2011, a modification in the methodology for calculating outlier payments to hospitals for exceptionally costly stays, for hospitals reimbursed under the diagnosis-related grouping methodology in effect on July 1, 2011; provided that the Department shall be limited to one such modification during the 36-month period after the effective date of this amendatory Act of the 96th General Assembly;

(E) any changes affecting hospitals authorized by

Public Act 97-689;

(F) any changes authorized by Section 14-12 of

this Code, or for any changes authorized under Section 5A-15 of this Code; or

(G) any changes authorized under Section 5-5b.1.
(b) The assessment imposed by Section 5A-2 shall not take effect or shall cease to be imposed, and the Department's obligation to make payments shall immediately cease, if the assessment is determined to be an impermissible tax under Title XIX of the Social Security Act. Moneys in the Hospital Provider Fund derived from assessments imposed prior thereto shall be disbursed in accordance with Section 5A-8 to the extent federal financial participation is not reduced due to the impermissibility of the assessments, and any remaining moneys shall be refunded to hospital providers in proportion to the amounts paid by them.
(c) The assessments imposed by subsection (b-5) of Section 5A-2 shall not take effect or shall cease to be imposed, the Department's obligation to make payments shall immediately cease, and any moneys remaining in the Fund shall be refunded to hospital providers in proportion to the amounts paid by them, if the payments to hospitals required under Section 5A-12.4 are not eligible for federal matching funds under Title XIX of the Social Security Act.
(d) The assessments imposed by Section 5A-2 shall not take effect or shall cease to be imposed, the Department's obligation to make payments shall immediately cease, and any moneys remaining in the Fund shall be refunded to hospital providers in proportion to the amounts paid by them, if:
(1) for State fiscal years 2013 through 2018, the

Department reduces any payment rates to hospitals as in effect on May 1, 2012, or alters any payment methodology as in effect on May 1, 2012, that has the effect of reducing payment rates to hospitals, except for any changes affecting hospitals authorized in Public Act 97-689 and any changes authorized by Section 14-12 of this Code, and except for any changes authorized under Section 5A-15, and except for any changes authorized under Section 5-5b.1;

(2) for State fiscal years 2013 through 2018, the

Department reduces any supplemental payments made to hospitals below the amounts paid for services provided in State fiscal year 2011 as implemented by administrative rules adopted and in effect on or prior to June 30, 2011, except for any changes affecting hospitals authorized in Public Act 97-689 and any changes authorized by Section 14-12 of this Code, and except for any changes authorized under Section 5A-15, and except for any changes authorized under Section 5-5b.1; or

(3) for State fiscal years 2015 through 2018, the

Department reduces the overall effective rate of reimbursement to hospitals below the level authorized under Section 14-12 of this Code, except for any changes under Section 14-12 or Section 5A-15 of this Code, and except for any changes authorized under Section 5-5b.1.

(Source: P.A. 98-463, eff. 8-16-13; 98-651, eff. 6-16-14; 99-2, eff. 3-26-15.)

(305 ILCS 5/5A-11) (from Ch. 23, par. 5A-11)
Sec. 5A-11. Severability. If any clause, sentence, Section, exemption, provision, or part of this Article or the application thereof to any person or circumstance shall be adjudged to be unconstitutional or otherwise invalid, the remainder of this Article or its application to persons or circumstances other than those to which it is held invalid shall not be affected thereby. This Article V-A is intended to be separate from and independent of Articles V-B and V-C, and the application and validity of this Article V-A shall not be affected by the invalidity of one or more of Articles V-B and V-C.
(Source: P.A. 87-861.)

(305 ILCS 5/5A-12)
Sec. 5A-12. (Repealed).
(Source: P.A. 93-1066, eff. 1-15-05. Repealed internally, eff. 7-1-05.)

(305 ILCS 5/5A-12.1)
Sec. 5A-12.1. (Repealed).
(Source: P.A. 94-838, eff. 6-6-06. Repealed internally, eff. 7-1-08.)

(305 ILCS 5/5A-12.2)
(Section scheduled to be repealed on July 1, 2018)
Sec. 5A-12.2. Hospital access payments on or after July 1, 2008.
(a) To preserve and improve access to hospital services, for hospital services rendered on or after July 1, 2008, the Illinois Department shall, except for hospitals described in subsection (b) of Section 5A-3, make payments to hospitals as set forth in this Section. These payments shall be paid in 12 equal installments on or before the seventh State business day of each month, except that no payment shall be due within 100 days after the later of the date of notification of federal approval of the payment methodologies required under this Section or any waiver required under 42 CFR 433.68, at which time the sum of amounts required under this Section prior to the date of notification is due and payable. Payments under this Section are not due and payable, however, until (i) the methodologies described in this Section are approved by the federal government in an appropriate State Plan amendment and (ii) the assessment imposed under this Article is determined to be a permissible tax under Title XIX of the Social Security Act.
(a-5) The Illinois Department may, when practicable, accelerate the schedule upon which payments authorized under this Section are made.
(b) Across-the-board inpatient adjustment.
(1) In addition to rates paid for inpatient hospital

services, the Department shall pay to each Illinois general acute care hospital an amount equal to 40% of the total base inpatient payments paid to the hospital for services provided in State fiscal year 2005.

(2) In addition to rates paid for inpatient hospital

services, the Department shall pay to each freestanding Illinois specialty care hospital as defined in 89 Ill. Adm. Code 149.50(c)(1), (2), or (4) an amount equal to 60% of the total base inpatient payments paid to the hospital for services provided in State fiscal year 2005.

(3) In addition to rates paid for inpatient hospital

services, the Department shall pay to each freestanding Illinois rehabilitation or psychiatric hospital an amount equal to $1,000 per Medicaid inpatient day multiplied by the increase in the hospital's Medicaid inpatient utilization ratio (determined using the positive percentage change from the rate year 2005 Medicaid inpatient utilization ratio to the rate year 2007 Medicaid inpatient utilization ratio, as calculated by the Department for the disproportionate share determination).

(4) In addition to rates paid for inpatient hospital

services, the Department shall pay to each Illinois children's hospital an amount equal to 20% of the total base inpatient payments paid to the hospital for services provided in State fiscal year 2005 and an additional amount equal to 20% of the base inpatient payments paid to the hospital for psychiatric services provided in State fiscal year 2005.

(5) In addition to rates paid for inpatient hospital

services, the Department shall pay to each Illinois hospital eligible for a pediatric inpatient adjustment payment under 89 Ill. Adm. Code 148.298, as in effect for State fiscal year 2007, a supplemental pediatric inpatient adjustment payment equal to:

(i) For freestanding children's hospitals as

defined in 89 Ill. Adm. Code 149.50(c)(3)(A), 2.5 multiplied by the hospital's pediatric inpatient adjustment payment required under 89 Ill. Adm. Code 148.298, as in effect for State fiscal year 2008.

(ii) For hospitals other than freestanding

children's hospitals as defined in 89 Ill. Adm. Code 149.50(c)(3)(B), 1.0 multiplied by the hospital's pediatric inpatient adjustment payment required under 89 Ill. Adm. Code 148.298, as in effect for State fiscal year 2008.

(c) Outpatient adjustment.
(1) In addition to the rates paid for outpatient

hospital services, the Department shall pay each Illinois hospital an amount equal to 2.2 multiplied by the hospital's ambulatory procedure listing payments for categories 1, 2, 3, and 4, as defined in 89 Ill. Adm. Code 148.140(b), for State fiscal year 2005.

(2) In addition to the rates paid for outpatient

hospital services, the Department shall pay each Illinois freestanding psychiatric hospital an amount equal to 3.25 multiplied by the hospital's ambulatory procedure listing payments for category 5b, as defined in 89 Ill. Adm. Code 148.140(b)(1)(E), for State fiscal year 2005.

(d) Medicaid high volume adjustment. In addition to rates paid for inpatient hospital services, the Department shall pay to each Illinois general acute care hospital that provided more than 20,500 Medicaid inpatient days of care in State fiscal year 2005 amounts as follows:
(1) For hospitals with a case mix index equal to or

greater than the 85th percentile of hospital case mix indices, $350 for each Medicaid inpatient day of care provided during that period; and

(2) For hospitals with a case mix index less than the

85th percentile of hospital case mix indices, $100 for each Medicaid inpatient day of care provided during that period.

(e) Capital adjustment. In addition to rates paid for inpatient hospital services, the Department shall pay an additional payment to each Illinois general acute care hospital that has a Medicaid inpatient utilization rate of at least 10% (as calculated by the Department for the rate year 2007 disproportionate share determination) amounts as follows:
(1) For each Illinois general acute care hospital

that has a Medicaid inpatient utilization rate of at least 10% and less than 36.94% and whose capital cost is less than the 60th percentile of the capital costs of all Illinois hospitals, the amount of such payment shall equal the hospital's Medicaid inpatient days multiplied by the difference between the capital costs at the 60th percentile of the capital costs of all Illinois hospitals and the hospital's capital costs.

(2) For each Illinois general acute care hospital

that has a Medicaid inpatient utilization rate of at least 36.94% and whose capital cost is less than the 75th percentile of the capital costs of all Illinois hospitals, the amount of such payment shall equal the hospital's Medicaid inpatient days multiplied by the difference between the capital costs at the 75th percentile of the capital costs of all Illinois hospitals and the hospital's capital costs.

(f) Obstetrical care adjustment.
(1) In addition to rates paid for inpatient hospital

services, the Department shall pay $1,500 for each Medicaid obstetrical day of care provided in State fiscal year 2005 by each Illinois rural hospital that had a Medicaid obstetrical percentage (Medicaid obstetrical days divided by Medicaid inpatient days) greater than 15% for State fiscal year 2005.

(2) In addition to rates paid for inpatient hospital

services, the Department shall pay $1,350 for each Medicaid obstetrical day of care provided in State fiscal year 2005 by each Illinois general acute care hospital that was designated a level III perinatal center as of December 31, 2006, and that had a case mix index equal to or greater than the 45th percentile of the case mix indices for all level III perinatal centers.

(3) In addition to rates paid for inpatient hospital

services, the Department shall pay $900 for each Medicaid obstetrical day of care provided in State fiscal year 2005 by each Illinois general acute care hospital that was designated a level II or II+ perinatal center as of December 31, 2006, and that had a case mix index equal to or greater than the 35th percentile of the case mix indices for all level II and II+ perinatal centers.

(g) Trauma adjustment.
(1) In addition to rates paid for inpatient hospital

services, the Department shall pay each Illinois general acute care hospital designated as a trauma center as of July 1, 2007, a payment equal to 3.75 multiplied by the hospital's State fiscal year 2005 Medicaid capital payments.

(2) In addition to rates paid for inpatient hospital

services, the Department shall pay $400 for each Medicaid acute inpatient day of care provided in State fiscal year 2005 by each Illinois general acute care hospital that was designated a level II trauma center, as defined in 89 Ill. Adm. Code 148.295(a)(3) and 148.295(a)(4), as of July 1, 2007.

(3) In addition to rates paid for inpatient hospital

services, the Department shall pay $235 for each Illinois Medicaid acute inpatient day of care provided in State fiscal year 2005 by each level I pediatric trauma center located outside of Illinois that had more than 8,000 Illinois Medicaid inpatient days in State fiscal year 2005.

(h) Supplemental tertiary care adjustment. In addition to rates paid for inpatient services, the Department shall pay to each Illinois hospital eligible for tertiary care adjustment payments under 89 Ill. Adm. Code 148.296, as in effect for State fiscal year 2007, a supplemental tertiary care adjustment payment equal to the tertiary care adjustment payment required under 89 Ill. Adm. Code 148.296, as in effect for State fiscal year 2007.
(i) Crossover adjustment. In addition to rates paid for inpatient services, the Department shall pay each Illinois general acute care hospital that had a ratio of crossover days to total inpatient days for medical assistance programs administered by the Department (utilizing information from 2005 paid claims) greater than 50%, and a case mix index greater than the 65th percentile of case mix indices for all Illinois hospitals, a rate of $1,125 for each Medicaid inpatient day including crossover days.
(j) Magnet hospital adjustment. In addition to rates paid for inpatient hospital services, the Department shall pay to each Illinois general acute care hospital and each Illinois freestanding children's hospital that, as of February 1, 2008, was recognized as a Magnet hospital by the American Nurses Credentialing Center and that had a case mix index greater than the 75th percentile of case mix indices for all Illinois hospitals amounts as follows:
(1) For hospitals located in a county whose

eligibility growth factor is greater than the mean, $450 multiplied by the eligibility growth factor for the county in which the hospital is located for each Medicaid inpatient day of care provided by the hospital during State fiscal year 2005.

(2) For hospitals located in a county whose

eligibility growth factor is less than or equal to the mean, $225 multiplied by the eligibility growth factor for the county in which the hospital is located for each Medicaid inpatient day of care provided by the hospital during State fiscal year 2005.

For purposes of this subsection, "eligibility growth factor" means the percentage by which the number of Medicaid recipients in the county increased from State fiscal year 1998 to State fiscal year 2005.
(k) For purposes of this Section, a hospital that is enrolled to provide Medicaid services during State fiscal year 2005 shall have its utilization and associated reimbursements annualized prior to the payment calculations being performed under this Section.
(l) For purposes of this Section, the terms "Medicaid days", "ambulatory procedure listing services", and "ambulatory procedure listing payments" do not include any days, charges, or services for which Medicare or a managed care organization reimbursed on a capitated basis was liable for payment, except where explicitly stated otherwise in this Section.
(m) For purposes of this Section, in determining the percentile ranking of an Illinois hospital's case mix index or capital costs, hospitals described in subsection (b) of Section 5A-3 shall be excluded from the ranking.
(n) Definitions. Unless the context requires otherwise or unless provided otherwise in this Section, the terms used in this Section for qualifying criteria and payment calculations shall have the same meanings as those terms have been given in the Illinois Department's administrative rules as in effect on March 1, 2008. Other terms shall be defined by the Illinois Department by rule.
As used in this Section, unless the context requires otherwise:
"Base inpatient payments" means, for a given hospital, the sum of base payments for inpatient services made on a per diem or per admission (DRG) basis, excluding those portions of per admission payments that are classified as capital payments. Disproportionate share hospital adjustment payments, Medicaid Percentage Adjustments, Medicaid High Volume Adjustments, and outlier payments, as defined by rule by the Department as of January 1, 2008, are not base payments.
"Capital costs" means, for a given hospital, the total capital costs determined using the most recent 2005 Medicare cost report as contained in the Healthcare Cost Report Information System file, for the quarter ending on December 31, 2006, divided by the total inpatient days from the same cost report to calculate a capital cost per day. The resulting capital cost per day is inflated to the midpoint of State fiscal year 2009 utilizing the national hospital market price proxies (DRI) hospital cost index. If a hospital's 2005 Medicare cost report is not contained in the Healthcare Cost Report Information System, the Department may obtain the data necessary to compute the hospital's capital costs from any source available, including, but not limited to, records maintained by the hospital provider, which may be inspected at all times during business hours of the day by the Illinois Department or its duly authorized agents and employees.
"Case mix index" means, for a given hospital, the sum of the DRG relative weighting factors in effect on January 1, 2005, for all general acute care admissions for State fiscal year 2005, excluding Medicare crossover admissions and transplant admissions reimbursed under 89 Ill. Adm. Code 148.82, divided by the total number of general acute care admissions for State fiscal year 2005, excluding Medicare crossover admissions and transplant admissions reimbursed under 89 Ill. Adm. Code 148.82.
"Medicaid inpatient day" means, for a given hospital, the sum of days of inpatient hospital days provided to recipients of medical assistance under Title XIX of the federal Social Security Act, excluding days for individuals eligible for Medicare under Title XVIII of that Act (Medicaid/Medicare crossover days), as tabulated from the Department's paid claims data for admissions occurring during State fiscal year 2005 that was adjudicated by the Department through March 23, 2007.
"Medicaid obstetrical day" means, for a given hospital, the sum of days of inpatient hospital days grouped by the Department to DRGs of 370 through 375 provided to recipients of medical assistance under Title XIX of the federal Social Security Act, excluding days for individuals eligible for Medicare under Title XVIII of that Act (Medicaid/Medicare crossover days), as tabulated from the Department's paid claims data for admissions occurring during State fiscal year 2005 that was adjudicated by the Department through March 23, 2007.
"Outpatient ambulatory procedure listing payments" means, for a given hospital, the sum of payments for ambulatory procedure listing services, as described in 89 Ill. Adm. Code 148.140(b), provided to recipients of medical assistance under Title XIX of the federal Social Security Act, excluding payments for individuals eligible for Medicare under Title XVIII of the Act (Medicaid/Medicare crossover days), as tabulated from the Department's paid claims data for services occurring in State fiscal year 2005 that were adjudicated by the Department through March 23, 2007.
(o) The Department may adjust payments made under this Section 5A-12.2 to comply with federal law or regulations regarding hospital-specific payment limitations on government-owned or government-operated hospitals.
(p) Notwithstanding any of the other provisions of this Section, the Department is authorized to adopt rules that change the hospital access improvement payments specified in this Section, but only to the extent necessary to conform to any federally approved amendment to the Title XIX State plan. Any such rules shall be adopted by the Department as authorized by Section 5-50 of the Illinois Administrative Procedure Act. Notwithstanding any other provision of law, any changes implemented as a result of this subsection (p) shall be given retroactive effect so that they shall be deemed to have taken effect as of the effective date of this Section.
(q) (Blank).
(r) On and after July 1, 2012, the Department shall reduce any rate of reimbursement for services or other payments or alter any methodologies authorized by this Code to reduce any rate of reimbursement for services or other payments in accordance with Section 5-5e.
(s) On or after January 1, 2016, and no less than annually thereafter, the Department shall increase capitation payments to capitated managed care organizations (MCOs) to equal the aggregate reduction of payments made in this Section and in Section 5A-12.4 by a uniform percentage on a regional basis to preserve access to hospital services for recipients under the Illinois Medical Assistance Program. The aggregate amount of all increased capitation payments to all MCOs for a fiscal year shall be the amount needed to avoid reduction in payments authorized under Section 5A-15. Payments to MCOs under this Section shall be consistent with actuarial certification and shall be published by the Department each year. Each MCO shall only expend the increased capitation payments it receives under this Section to support the availability of hospital services and to ensure access to hospital services, with such expenditures being made within 15 calendar days from when the MCO receives the increased capitation payment. The Department shall make available, on a monthly basis, a report of the capitation payments that are made to each MCO pursuant to this subsection, including the number of enrollees for which such payment is made, the per enrollee amount of the payment, and any adjustments that have been made. Payments made under this subsection shall be guaranteed by a surety bond obtained by the MCO in an amount established by the Department to approximate one month's liability of payments authorized under this subsection. The Department may advance the payments guaranteed by the surety bond. Payments to MCOs that would be paid consistent with actuarial certification and enrollment in the absence of the increased capitation payments under this Section shall not be reduced as a consequence of payments made under this subsection.
As used in this subsection, "MCO" means an entity which contracts with the Department to provide services where payment for medical services is made on a capitated basis.
(t) On or after July 1, 2014, the Department may increase capitation payments to capitated managed care organizations (MCOs) to equal the aggregate reduction of payments made in Section 5A-12.5 to preserve access to hospital services for recipients under the Illinois Medical Assistance Program. Effective January 1, 2016, the Department shall increase capitation payments to MCOs to include the payments authorized under Section 5A-12.5 to preserve access to hospital services for recipients under the Illinois Medical Assistance Program by ensuring that the reimbursement provided for Affordable Care Act adults enrolled in a MCO is equivalent to the reimbursement provided for Affordable Care Act adults enrolled in a fee-for-service program. Payments to MCOs under this Section shall be consistent with actuarial certification and federal approval (which may be retrospectively determined) and shall be published by the Department each year. Each MCO shall only expend the increased capitation payments it receives under this Section to support the availability of hospital services and to ensure access to hospital services, with such expenditures being made within 15 calendar days from when the MCO receives the increased capitation payment. Payments made under this subsection may be guaranteed by a surety bond obtained by the MCO in an amount established by the Department to approximate one month's liability of payments authorized under this subsection. The Department may advance the payments to hospitals under this subsection, in the event the MCO fails to make such payments. The Department shall make available, on a monthly basis, a report of the capitation payments that are made to each MCO pursuant to this subsection, including the number of enrollees for which such payment is made, the per enrollee amount of the payment, and any adjustments that have been made. Payments to MCOs that would be paid consistent with actuarial certification and enrollment in the absence of the increased capitation payments under this subsection shall not be reduced as a consequence of payments made under this subsection.
As used in this subsection, "MCO" means an entity which contracts with the Department to provide services where payment for medical services is made on a capitated basis.
(Source: P.A. 98-651, eff. 6-16-14; 99-516, eff. 6-30-16.)

(305 ILCS 5/5A-12.3)
Sec. 5A-12.3. (Repealed).
(Source: P.A. 96-821, eff. 11-20-09. Repealed by 305 ILCS 5/5A-14, eff. 7-1-11.)

(305 ILCS 5/5A-12.4)
(Section scheduled to be repealed on July 1, 2018)
Sec. 5A-12.4. Hospital access improvement payments on or after June 10, 2012.
(a) Hospital access improvement payments. To preserve and improve access to hospital services, for hospital and physician services rendered on or after June 10, 2012, the Illinois Department shall, except for hospitals described in subsection (b) of Section 5A-3, make payments to hospitals as set forth in this Section. These payments shall be paid in 12 equal installments on or before the 7th State business day of each month, except that no payment shall be due within 100 days after the later of the date of notification of federal approval of the payment methodologies required under this Section or any waiver required under 42 CFR 433.68, at which time the sum of amounts required under this Section prior to the date of notification is due and payable. Payments under this Section are not due and payable, however, until (i) the methodologies described in this Section are approved by the federal government in an appropriate State Plan amendment and (ii) the assessment imposed under subsection (b-5) of Section 5A-2 of this Article is determined to be a permissible tax under Title XIX of the Social Security Act. The Illinois Department shall take all actions necessary to implement the payments under this Section effective June 10, 2012, including but not limited to providing public notice pursuant to federal requirements, the filing of a State Plan amendment, and the adoption of administrative rules. For State fiscal year 2013, payments under this Section shall be increased by 21/365ths. The funding source for these additional payments shall be from the increased assessment under subsection (b-5) of Section 5A-2 that was received from hospital providers under Section 5A-4 for the portion of State fiscal year 2012 beginning June 10, 2012 through June 30, 2012.
(a-5) Accelerated schedule. The Illinois Department may, when practicable, accelerate the schedule upon which payments authorized under this Section are made.
(b) Magnet and perinatal hospital adjustment. In addition to rates paid for inpatient hospital services, the Department shall pay to each Illinois general acute care hospital that, as of August 25, 2011, was recognized as a Magnet hospital by the American Nurses Credentialing Center and that, as of September 14, 2011, was designated as a level III perinatal center amounts as follows:
(1) For hospitals with a case mix index equal to or

greater than the 80th percentile of case mix indices for all Illinois hospitals, $470 for each Medicaid general acute care inpatient day of care provided by the hospital during State fiscal year 2009.

(2) For all other hospitals, $170 for each Medicaid

general acute care inpatient day of care provided by the hospital during State fiscal year 2009.

(c) Trauma level II adjustment. In addition to rates paid for inpatient hospital services, the Department shall pay to each Illinois general acute care hospital that, as of July 1, 2011, was designated as a level II trauma center amounts as follows:
(1) For hospitals with a case mix index equal to or

greater than the 50th percentile of case mix indices for all Illinois hospitals, $470 for each Medicaid general acute care inpatient day of care provided by the hospital during State fiscal year 2009.

(2) For all other hospitals, $170 for each Medicaid

general acute care inpatient day of care provided by the hospital during State fiscal year 2009.

(3) For the purposes of this adjustment, hospitals

located in the same city that alternate their trauma center designation as defined in 89 Ill. Adm. Code 148.295(a)(2) shall have the adjustment provided under this Section divided between the 2 hospitals.

(d) Dual-eligible adjustment. In addition to rates paid for inpatient services, the Department shall pay each Illinois general acute care hospital that had a ratio of crossover days to total inpatient days for programs under Title XIX of the Social Security Act administered by the Department (utilizing information from 2009 paid claims) greater than 50%, and a case mix index equal to or greater than the 75th percentile of case mix indices for all Illinois hospitals, a rate of $400 for each Medicaid inpatient day during State fiscal year 2009 including crossover days.
(e) Medicaid volume adjustment. In addition to rates paid for inpatient hospital services, the Department shall pay to each Illinois general acute care hospital that provided more than 10,000 Medicaid inpatient days of care in State fiscal year 2009, has a Medicaid inpatient utilization rate of at least 29.05% as calculated by the Department for the Rate Year 2011 Disproportionate Share determination, and is not eligible for Medicaid Percentage Adjustment payments in rate year 2011 an amount equal to $135 for each Medicaid inpatient day of care provided during State fiscal year 2009.
(f) Outpatient service adjustment. In addition to the rates paid for outpatient hospital services, the Department shall pay each Illinois hospital an amount at least equal to $100 multiplied by the hospital's outpatient ambulatory procedure listing services (excluding categories 3B and 3C) and by the hospital's end stage renal disease treatment services provided for State fiscal year 2009.
(g) Ambulatory service adjustment.
(1) In addition to the rates paid for outpatient

hospital services provided in the emergency department, the Department shall pay each Illinois hospital an amount equal to $105 multiplied by the hospital's outpatient ambulatory procedure listing services for categories 3A, 3B, and 3C for State fiscal year 2009.

(2) In addition to the rates paid for outpatient

hospital services, the Department shall pay each Illinois freestanding psychiatric hospital an amount equal to $200 multiplied by the hospital's ambulatory procedure listing services for category 5A for State fiscal year 2009.

(h) Specialty hospital adjustment. In addition to the rates paid for outpatient hospital services, the Department shall pay each Illinois long term acute care hospital and each Illinois hospital devoted exclusively to the treatment of cancer, an amount equal to $700 multiplied by the hospital's outpatient ambulatory procedure listing services and by the hospital's end stage renal disease treatment services (including services provided to individuals eligible for both Medicaid and Medicare) provided for State fiscal year 2009.
(h-1) ER Safety Net Payments. In addition to rates paid for outpatient services, the Department shall pay to each Illinois general acute care hospital with an emergency room ratio equal to or greater than 55%, that is not eligible for Medicaid percentage adjustments payments in rate year 2011, with a case mix index equal to or greater than the 20th percentile, and that is not designated as a trauma center by the Illinois Department of Public Health on July 1, 2011, as follows:
(1) Each hospital with an emergency room ratio equal

to or greater than 74% shall receive a rate of $225 for each outpatient ambulatory procedure listing and end-stage renal disease treatment service provided for State fiscal year 2009.

(2) For all other hospitals, $65 shall be paid for

each outpatient ambulatory procedure listing and end-stage renal disease treatment service provided for State fiscal year 2009.

(i) Physician supplemental adjustment. In addition to the rates paid for physician services, the Department shall make an adjustment payment for services provided by physicians as follows:
(1) Physician services eligible for the adjustment

payment are those provided by physicians employed by or who have a contract to provide services to patients of the following hospitals: (i) Illinois general acute care hospitals that provided at least 17,000 Medicaid inpatient days of care in State fiscal year 2009 and are eligible for Medicaid Percentage Adjustment Payments in rate year 2011; and (ii) Illinois freestanding children's hospitals, as defined in 89 Ill. Adm. Code 149.50(c)(3)(A).

(2) The amount of the adjustment for each eligible

hospital under this subsection (i) shall be determined by rule by the Department to spend a total pool of at least $6,960,000 annually. This pool shall be allocated among the eligible hospitals based on the difference between the upper payment limit for what could have been paid under Medicaid for physician services provided during State fiscal year 2009 by physicians employed by or who had a contract with the hospital and the amount that was paid under Medicaid for such services, provided however, that in no event shall physicians at any individual hospital collectively receive an annual, aggregate adjustment in excess of $435,000, except that any amount that is not distributed to a hospital because of the upper payment limit shall be reallocated among the remaining eligible hospitals that are below the upper payment limitation, on a proportionate basis.

(i-5) For any children's hospital which did not charge for its services during the base period, the Department shall use data supplied by the hospital to determine payments using similar methodologies for freestanding children's hospitals under this Section or Section 5A-12.2.
(j) For purposes of this Section, a hospital that is enrolled to provide Medicaid services during State fiscal year 2009 shall have its utilization and associated reimbursements annualized prior to the payment calculations being performed under this Section.
(k) For purposes of this Section, the terms "Medicaid days", "ambulatory procedure listing services", and "ambulatory procedure listing payments" do not include any days, charges, or services for which Medicare or a managed care organization reimbursed on a capitated basis was liable for payment, except where explicitly stated otherwise in this Section.
(l) Definitions. Unless the context requires otherwise or unless provided otherwise in this Section, the terms used in this Section for qualifying criteria and payment calculations shall have the same meanings as those terms have been given in the Illinois Department's administrative rules as in effect on October 1, 2011. Other terms shall be defined by the Illinois Department by rule.
As used in this Section, unless the context requires otherwise:
"Case mix index" means, for a given hospital, the sum of the per admission (DRG) relative weighting factors in effect on January 1, 2005, for all general acute care admissions for State fiscal year 2009, excluding Medicare crossover admissions and transplant admissions reimbursed under 89 Ill. Adm. Code 148.82, divided by the total number of general acute care admissions for State fiscal year 2009, excluding Medicare crossover admissions and transplant admissions reimbursed under 89 Ill. Adm. Code 148.82.
"Emergency room ratio" means, for a given hospital, a fraction, the denominator of which is the number of the hospital's outpatient ambulatory procedure listing and end-stage renal disease treatment services provided for State fiscal year 2009 and the numerator of which is the hospital's outpatient ambulatory procedure listing services for categories 3A, 3B, and 3C for State fiscal year 2009.
"Medicaid inpatient day" means, for a given hospital, the sum of days of inpatient hospital days provided to recipients of medical assistance under Title XIX of the federal Social Security Act, excluding days for individuals eligible for Medicare under Title XVIII of that Act (Medicaid/Medicare crossover days), as tabulated from the Department's paid claims data for admissions occurring during State fiscal year 2009 that was adjudicated by the Department through June 30, 2010.
"Outpatient ambulatory procedure listing services" means, for a given hospital, ambulatory procedure listing services, as described in 89 Ill. Adm. Code 148.140(b), provided to recipients of medical assistance under Title XIX of the federal Social Security Act, excluding services for individuals eligible for Medicare under Title XVIII of the Act (Medicaid/Medicare crossover days), as tabulated from the Department's paid claims data for services occurring in State fiscal year 2009 that were adjudicated by the Department through September 2, 2010.
"Outpatient end-stage renal disease treatment services" means, for a given hospital, the services, as described in 89 Ill. Adm. Code 148.140(c), provided to recipients of medical assistance under Title XIX of the federal Social Security Act, excluding payments for individuals eligible for Medicare under Title XVIII of the Act (Medicaid/Medicare crossover days), as tabulated from the Department's paid claims data for services occurring in State fiscal year 2009 that were adjudicated by the Department through September 2, 2010.
(m) The Department may adjust payments made under this Section 5A-12.4 to comply with federal law or regulations regarding hospital-specific payment limitations on government-owned or government-operated hospitals.
(n) Notwithstanding any of the other provisions of this Section, the Department is authorized to adopt rules that change the hospital access improvement payments specified in this Section, but only to the extent necessary to conform to any federally approved amendment to the Title XIX State plan. Any such rules shall be adopted by the Department as authorized by Section 5-50 of the Illinois Administrative Procedure Act. Notwithstanding any other provision of law, any changes implemented as a result of this subsection (n) shall be given retroactive effect so that they shall be deemed to have taken effect as of the effective date of this Section.
(o) The Department of Healthcare and Family Services must submit a State Medicaid Plan Amendment to the Centers for Medicare and Medicaid Services to implement the payments under this Section.
(Source: P.A. 97-688, eff. 6-14-12; 98-104, eff. 7-22-13; 98-463, eff. 8-16-13; 98-756, eff. 7-16-14.)

(305 ILCS 5/5A-12.5)
Sec. 5A-12.5. Affordable Care Act adults; hospital access payments.
(a) The Department shall, subject to federal approval, mirror the Medical Assistance hospital reimbursement methodology for Affordable Care Act adults who are enrolled under a fee-for-service or capitated managed care program, including hospital access payments as defined in Section 5A-12.2 of this Article and hospital access improvement payments as defined in Section 5A-12.4 of this Article, in compliance with the equivalent rate provisions of the Affordable Care Act.
(b) If the fee-for-service payments authorized under this Section are deemed to be increases to payments for a prior period, the Department shall seek federal approval to issue such increases for the payments made through the period ending on June 30, 2018, even if such increases are paid out during an extended payment period beyond such date. Payment of such increases beyond such date is subject to federal approval.
(c) As used in this Section, "Affordable Care Act" is the collective term for the Patient Protection and Affordable Care Act (Pub. L. 111-148) and the Health Care and Education Reconciliation Act of 2010 (Pub. L. 111-152).
(Source: P.A. 98-651, eff. 6-16-14; 99-516, eff. 6-30-16.)

(305 ILCS 5/5A-13)
Sec. 5A-13. Emergency rulemaking.
(a) The Department of Healthcare and Family Services (formerly Department of Public Aid) may adopt rules necessary to implement this amendatory Act of the 94th General Assembly through the use of emergency rulemaking in accordance with Section 5-45 of the Illinois Administrative Procedure Act. For purposes of that Act, the General Assembly finds that the adoption of rules to implement this amendatory Act of the 94th General Assembly is deemed an emergency and necessary for the public interest, safety, and welfare.
(b) The Department of Healthcare and Family Services may adopt rules necessary to implement this amendatory Act of the 97th General Assembly through the use of emergency rulemaking in accordance with Section 5-45 of the Illinois Administrative Procedure Act. For purposes of that Act, the General Assembly finds that the adoption of rules to implement this amendatory Act of the 97th General Assembly is deemed an emergency and necessary for the public interest, safety, and welfare.
(Source: P.A. 97-688, eff. 6-14-12.)

(305 ILCS 5/5A-14)
Sec. 5A-14. Repeal of assessments and disbursements.
(a) Section 5A-2 is repealed on July 1, 2018.
(b) Section 5A-12 is repealed on July 1, 2005.
(c) Section 5A-12.1 is repealed on July 1, 2008.
(d) Section 5A-12.2 and Section 5A-12.4 are repealed on July 1, 2018.
(e) Section 5A-12.3 is repealed on July 1, 2011.
(Source: P.A. 97-688, eff. 6-14-12; 97-689, eff. 6-14-12; 98-651, eff. 6-16-14.)

(305 ILCS 5/5A-15)
Sec. 5A-15. Protection of federal revenue.
(a) If the federal Centers for Medicare and Medicaid Services finds that any federal upper payment limit applicable to the payments under this Article is exceeded then:
(1) the payments under this Article that exceed the

applicable federal upper payment limit shall be reduced uniformly to the extent necessary to comply with the applicable federal upper payment limit; and

(2) any assessment rate imposed under this Article

shall be reduced such that the aggregate assessment is reduced by the same percentage reduction applied in paragraph (1); and

(3) any transfers from the Hospital Provider Fund

under Section 5A-8 shall be reduced by the same percentage reduction applied in paragraph (1).

(b) Any payment reductions made under the authority granted in this Section are exempt from the requirements and actions under Section 5A-10.
(Source: P.A. 97-688, eff. 6-14-12; 97-689, eff. 6-14-12.)



Article V-B - Long-Term Care Provider Funding

(305 ILCS 5/Art. V-B heading)

(305 ILCS 5/5B-1) (from Ch. 23, par. 5B-1)
Sec. 5B-1. Definitions. As used in this Article, unless the context requires otherwise:
"Fund" means the Long-Term Care Provider Fund.
"Long-term care facility" means (i) a nursing facility, whether public or private and whether organized for profit or not-for-profit, that is subject to licensure by the Illinois Department of Public Health under the Nursing Home Care Act, the ID/DD Community Care Act, or the MC/DD Act, including a county nursing home directed and maintained under Section 5-1005 of the Counties Code, and (ii) a part of a hospital in which skilled or intermediate long-term care services within the meaning of Title XVIII or XIX of the Social Security Act are provided; except that the term "long-term care facility" does not include a facility operated by a State agency or operated solely as an intermediate care facility for the mentally retarded within the meaning of Title XIX of the Social Security Act.
"Long-term care provider" means (i) a person licensed by the Department of Public Health to operate and maintain a skilled nursing or intermediate long-term care facility or (ii) a hospital provider that provides skilled or intermediate long-term care services within the meaning of Title XVIII or XIX of the Social Security Act. For purposes of this paragraph, "person" means any political subdivision of the State, municipal corporation, individual, firm, partnership, corporation, company, limited liability company, association, joint stock association, or trust, or a receiver, executor, trustee, guardian, or other representative appointed by order of any court. "Hospital provider" means a person licensed by the Department of Public Health to conduct, operate, or maintain a hospital.
"Occupied bed days" shall be computed separately for each long-term care facility operated or maintained by a long-term care provider, and means the sum for all beds of the number of days during the month on which each bed was occupied by a resident, other than a resident for whom Medicare Part A is the primary payer. For a resident whose care is covered by the Medicare Medicaid Alignment initiative demonstration, Medicare Part A is considered the primary payer.
(Source: P.A. 98-651, eff. 6-16-14; 99-180, eff. 7-29-15.)

(305 ILCS 5/5B-2) (from Ch. 23, par. 5B-2)
Sec. 5B-2. Assessment; no local authorization to tax.
(a) For the privilege of engaging in the occupation of long-term care provider, beginning July 1, 2011 an assessment is imposed upon each long-term care provider in an amount equal to $6.07 times the number of occupied bed days due and payable each month. Notwithstanding any provision of any other Act to the contrary, this assessment shall be construed as a tax, but shall not be billed or passed on to any resident of a nursing home operated by the nursing home provider.
(b) Nothing in this amendatory Act of 1992 shall be construed to authorize any home rule unit or other unit of local government to license for revenue or impose a tax or assessment upon long-term care providers or the occupation of long-term care provider, or a tax or assessment measured by the income or earnings or occupied bed days of a long-term care provider.
(c) The assessment imposed by this Section shall not be due and payable, however, until after the Department notifies the long-term care providers, in writing, that the payment methodologies to long-term care providers required under Section 5-5.4 of this Code have been approved by the Centers for Medicare and Medicaid Services of the U.S. Department of Health and Human Services and the waivers under 42 CFR 433.68 for the assessment imposed by this Section, if necessary, have been granted by the Centers for Medicare and Medicaid Services of the U.S. Department of Health and Human Services.
(Source: P.A. 96-1530, eff. 2-16-11; 97-10, eff. 6-14-11; 97-584, eff. 8-26-11.)

(305 ILCS 5/5B-3) (from Ch. 23, par. 5B-3)
Sec. 5B-3. Exemptions. A long-term care provider which is a county with a population of more than 3 million that makes intergovernmental transfer payments as provided in Section 15-3 of this Code shall be exempt from the assessment imposed by Section 5B-2 unless the exemption is adjudged to be unconstitutional or otherwise invalid, in which case the county shall pay the assessment imposed by Section 5B-2 for all assessment periods beginning on or after July 1, 1992, and the assessment so paid shall be creditable against the intergovernmental transfer payments.
(Source: P.A. 87-861.)

(305 ILCS 5/5B-4) (from Ch. 23, par. 5B-4)
(Text of Section before amendment by P.A. 100-501)
Sec. 5B-4. Payment of assessment; penalty.
(a) The assessment imposed by Section 5B-2 shall be due and payable monthly, on the last State business day of the month for occupied bed days reported for the preceding third month prior to the month in which the tax is payable and due. A facility that has delayed payment due to the State's failure to reimburse for services rendered may request an extension on the due date for payment pursuant to subsection (b) and shall pay the assessment within 30 days of reimbursement by the Department. The Illinois Department may provide that county nursing homes directed and maintained pursuant to Section 5-1005 of the Counties Code may meet their assessment obligation by certifying to the Illinois Department that county expenditures have been obligated for the operation of the county nursing home in an amount at least equal to the amount of the assessment.
(a-5) The Illinois Department shall provide for an electronic submission process for each long-term care facility to report at a minimum the number of occupied bed days of the long-term care facility for the reporting period and other reasonable information the Illinois Department requires for the administration of its responsibilities under this Code. Beginning July 1, 2013, a separate electronic submission shall be completed for each long-term care facility in this State operated by a long-term care provider. The Illinois Department shall prepare an assessment bill stating the amount due and payable each month and submit it to each long-term care facility via an electronic process. Each assessment payment shall be accompanied by a copy of the assessment bill sent to the long-term care facility by the Illinois Department. To the extent practicable, the Department shall coordinate the assessment reporting requirements with other reporting required of long-term care facilities.
(b) The Illinois Department is authorized to establish delayed payment schedules for long-term care providers that are unable to make assessment payments when due under this Section due to financial difficulties, as determined by the Illinois Department. The Illinois Department may not deny a request for delay of payment of the assessment imposed under this Article if the long-term care provider has not been paid for services provided during the month on which the assessment is levied.
(c) If a long-term care provider fails to pay the full amount of an assessment payment when due (including any extensions granted under subsection (b)), there shall, unless waived by the Illinois Department for reasonable cause, be added to the assessment imposed by Section 5B-2 a penalty assessment equal to the lesser of (i) 5% of the amount of the assessment payment not paid on or before the due date plus 5% of the portion thereof remaining unpaid on the last day of each month thereafter or (ii) 100% of the assessment payment amount not paid on or before the due date. For purposes of this subsection, payments will be credited first to unpaid assessment payment amounts (rather than to penalty or interest), beginning with the most delinquent assessment payments. Payment cycles of longer than 60 days shall be one factor the Director takes into account in granting a waiver under this Section.
(c-5) If a long-term care facility fails to file its assessment bill with payment, there shall, unless waived by the Illinois Department for reasonable cause, be added to the assessment due a penalty assessment equal to 25% of the assessment due. After July 1, 2013, no penalty shall be assessed under this Section if the Illinois Department does not provide a process for the electronic submission of the information required by subsection (a-5).
(d) Nothing in this amendatory Act of 1993 shall be construed to prevent the Illinois Department from collecting all amounts due under this Article pursuant to an assessment imposed before the effective date of this amendatory Act of 1993.
(e) Nothing in this amendatory Act of the 96th General Assembly shall be construed to prevent the Illinois Department from collecting all amounts due under this Code pursuant to an assessment, tax, fee, or penalty imposed before the effective date of this amendatory Act of the 96th General Assembly.
(f) No installment of the assessment imposed by Section 5B-2 shall be due and payable until after the Department notifies the long-term care providers, in writing, that the payment methodologies to long-term care providers required under Section 5-5.4 of this Code have been approved by the Centers for Medicare and Medicaid Services of the U.S. Department of Health and Human Services and the waivers under 42 CFR 433.68 for the assessment imposed by this Section, if necessary, have been granted by the Centers for Medicare and Medicaid Services of the U.S. Department of Health and Human Services. Upon notification to the Department of approval of the payment methodologies required under Section 5-5.4 of this Code and the waivers granted under 42 CFR 433.68, all installments otherwise due under Section 5B-4 prior to the date of notification shall be due and payable to the Department upon written direction from the Department within 90 days after issuance by the Comptroller of the payments required under Section 5-5.4 of this Code.
(Source: P.A. 96-444, eff. 8-14-09; 96-1530, eff. 2-16-11; 97-10, eff. 6-14-11; 97-403, eff. 1-1-12; 97-584, eff. 8-26-11; 97-813, eff. 7-13-12.)

(Text of Section after amendment by P.A. 100-501)
Sec. 5B-4. Payment of assessment; penalty.
(a) The assessment imposed by Section 5B-2 shall be due and payable monthly, on the last State business day of the month for occupied bed days reported for the preceding third month prior to the month in which the tax is payable and due. A facility that has delayed payment due to the State's failure to reimburse for services rendered may request an extension on the due date for payment pursuant to subsection (b) and shall pay the assessment within 30 days of reimbursement by the Department. The Illinois Department may provide that county nursing homes directed and maintained pursuant to Section 5-1005 of the Counties Code may meet their assessment obligation by certifying to the Illinois Department that county expenditures have been obligated for the operation of the county nursing home in an amount at least equal to the amount of the assessment.
(a-5) The Illinois Department shall provide for an electronic submission process for each long-term care facility to report at a minimum the number of occupied bed days of the long-term care facility for the reporting period and other reasonable information the Illinois Department requires for the administration of its responsibilities under this Code. Beginning July 1, 2013, a separate electronic submission shall be completed for each long-term care facility in this State operated by a long-term care provider. The Illinois Department shall prepare an assessment bill stating the amount due and payable each month and submit it to each long-term care facility via an electronic process. Each assessment payment shall be accompanied by a copy of the assessment bill sent to the long-term care facility by the Illinois Department. To the extent practicable, the Department shall coordinate the assessment reporting requirements with other reporting required of long-term care facilities.
(b) The Illinois Department is authorized to establish delayed payment schedules for long-term care providers that are unable to make assessment payments when due under this Section due to financial difficulties, as determined by the Illinois Department. The Illinois Department may not deny a request for delay of payment of the assessment imposed under this Article if the long-term care provider has not been paid for services provided during the month on which the assessment is levied or the Medicaid managed care organization has not been paid by the State.
(c) If a long-term care provider fails to pay the full amount of an assessment payment when due (including any extensions granted under subsection (b)), there shall, unless waived by the Illinois Department for reasonable cause, be added to the assessment imposed by Section 5B-2 a penalty assessment equal to the lesser of (i) 5% of the amount of the assessment payment not paid on or before the due date plus 5% of the portion thereof remaining unpaid on the last day of each month thereafter or (ii) 100% of the assessment payment amount not paid on or before the due date. For purposes of this subsection, payments will be credited first to unpaid assessment payment amounts (rather than to penalty or interest), beginning with the most delinquent assessment payments. Payment cycles of longer than 60 days shall be one factor the Director takes into account in granting a waiver under this Section.
(c-5) If a long-term care facility fails to file its assessment bill with payment, there shall, unless waived by the Illinois Department for reasonable cause, be added to the assessment due a penalty assessment equal to 25% of the assessment due. After July 1, 2013, no penalty shall be assessed under this Section if the Illinois Department does not provide a process for the electronic submission of the information required by subsection (a-5).
(d) Nothing in this amendatory Act of 1993 shall be construed to prevent the Illinois Department from collecting all amounts due under this Article pursuant to an assessment imposed before the effective date of this amendatory Act of 1993.
(e) Nothing in this amendatory Act of the 96th General Assembly shall be construed to prevent the Illinois Department from collecting all amounts due under this Code pursuant to an assessment, tax, fee, or penalty imposed before the effective date of this amendatory Act of the 96th General Assembly.
(f) No installment of the assessment imposed by Section 5B-2 shall be due and payable until after the Department notifies the long-term care providers, in writing, that the payment methodologies to long-term care providers required under Section 5-5.4 of this Code have been approved by the Centers for Medicare and Medicaid Services of the U.S. Department of Health and Human Services and the waivers under 42 CFR 433.68 for the assessment imposed by this Section, if necessary, have been granted by the Centers for Medicare and Medicaid Services of the U.S. Department of Health and Human Services. Upon notification to the Department of approval of the payment methodologies required under Section 5-5.4 of this Code and the waivers granted under 42 CFR 433.68, all installments otherwise due under Section 5B-4 prior to the date of notification shall be due and payable to the Department upon written direction from the Department within 90 days after issuance by the Comptroller of the payments required under Section 5-5.4 of this Code.
(Source: P.A. 100-501, eff. 6-1-18.)

(305 ILCS 5/5B-5) (from Ch. 23, par. 5B-5)
Sec. 5B-5. Annual reporting; penalty; maintenance of records.
(a) After December 31 of each year, and on or before March 31 of the succeeding year, every long-term care provider subject to assessment under this Article shall file a report with the Illinois Department. The report shall be in a form and manner prescribed by the Illinois Department and shall state the revenue received by the long-term care provider, reported in such categories as may be required by the Illinois Department, and other reasonable information the Illinois Department requires for the administration of its responsibilities under this Code.
(b) If a long-term care provider operates or maintains more than one long-term care facility in this State, the provider may not file a single return covering all those long-term care facilities, but shall file a separate return for each long-term care facility and shall compute and pay the assessment for each long-term care facility separately.
(c) Notwithstanding any other provision in this Article, in the case of a person who ceases to operate or maintain a long-term care facility in respect of which the person is subject to assessment under this Article as a long-term care provider, the person shall file a final, amended return with the Illinois Department not more than 90 days after the cessation reflecting the adjustment and shall pay with the final return the assessment for the year as so adjusted (to the extent not previously paid). If a person fails to file a final amended return on a timely basis, there shall, unless waived by the Illinois Department for reasonable cause, be added to the assessment due a penalty assessment equal to 25% of the assessment due.
(d) Notwithstanding any other provision of this Article, a provider who commences operating or maintaining a long-term care facility that was under a prior ownership and remained licensed by the Department of Public Health shall notify the Illinois Department of the change in ownership and shall be responsible to immediately pay any prior amounts owed by the facility.
(e) The Department shall develop a procedure for sharing with a potential buyer of a facility information regarding outstanding assessments and penalties owed by that facility.
(f) In the case of a long-term care provider existing as a corporation or legal entity other than an individual, the return filed by it shall be signed by its president, vice-president, secretary, or treasurer or by its properly authorized agent.
(g) If a long-term care provider fails to file its return on or before the due date of the return, there shall, unless waived by the Illinois Department for reasonable cause, be added to the assessment imposed by Section 5B-2 a penalty assessment equal to 25% of the assessment imposed for the year. After July 1, 2013, no penalty shall be assessed if the Illinois Department has not established a process for the electronic submission of information.
(h) Every long-term care provider subject to assessment under this Article shall keep records and books that will permit the determination of occupied bed days on a calendar year basis. All such books and records shall be kept in the English language and shall, at all times during business hours of the day, be subject to inspection by the Illinois Department or its duly authorized agents and employees.
(i) The Illinois Department shall establish a process for long-term care providers to electronically submit all information required by this Section no later than July 1, 2013.
(Source: P.A. 96-1530, eff. 2-16-11; 97-403, eff. 1-1-12; 97-813, eff. 7-13-12.)

(305 ILCS 5/5B-6) (from Ch. 23, par. 5B-6)
Sec. 5B-6. Disposition of proceeds. The Illinois Department shall pay all moneys received from long-term care providers under this Article into the Long-Term Care Provider Fund. Upon certification by the Illinois Department to the State Comptroller of its intent to withhold from a provider under Section 5B-7(b), the State Comptroller shall draw a warrant on the treasury or other fund held by the State Treasurer, as appropriate. The warrant shall state the amount for which the provider is entitled to a warrant, the amount of the deduction, and the reason therefor and shall direct the State Treasurer to pay the balance to the provider, all in accordance with Section 10.05 of the State Comptroller Act. The warrant also shall direct the State Treasurer to transfer the amount of the deduction so ordered from the treasury or other fund into the Long-Term Care Provider Fund.
(Source: P.A. 87-861.)

(305 ILCS 5/5B-7) (from Ch. 23, par. 5B-7)
Sec. 5B-7. Administration; enforcement provisions.
(a) To the extent practicable, the Illinois Department shall administer and enforce this Article and collect the assessments, interest, and penalty assessments imposed under this Article, using procedures employed in its administration of this Code generally and, as it deems appropriate, in a manner similar to that in which the Department of Revenue administers and collects the retailers' occupation tax under the Retailers' Occupation Tax Act ("ROTA"). Instead of certificates of registration, the Illinois Department shall establish and maintain a listing of all long-term care providers appearing in the licensing records of the Department of Public Health, which shall show each provider's name, principal place of business, and the name and address of each long-term care facility operated or maintained by the provider in this State. In addition, the following provisions of the Retailers' Occupation Tax Act are incorporated by reference into this Section, except that the Illinois Department and its Director (rather than the Department of Revenue and its Director) and every long-term care provider subject to assessment measured by occupied bed days and to the return filing requirements of this Article (rather than persons subject to retailers' occupation tax measured by gross receipts from the sale of tangible personal property at retail and to the return filing requirements of ROTA) shall have the powers, duties, and rights specified in these ROTA provisions, as modified in this Section or by the Illinois Department in a manner consistent with this Article and except as manifestly inconsistent with the other provisions of this Article:
(1) ROTA, Section 4 (examination of return; notice of

correction; evidence; limitations; protest and hearing), except that (i) the Illinois Department shall issue notices of assessment liability (rather than notices of tax liability as provided in ROTA, Section 4); (ii) in the case of a fraudulent return or in the case of an extended period agreed to by the Illinois Department and the long-term care provider before the expiration of the limitation period, no notice of assessment liability shall be issued more than 3 years after the later of the due date of the return required by Section 5B-5 or the date the return (or an amended return) was filed (rather within the period stated in ROTA, Section 4); and (iii) the penalty provisions of ROTA, Section 4 shall not apply.

(2) ROTA, Section 5 (failure to make return; failure

to pay assessment), except that the penalty and interest provisions of ROTA, Section 5 shall not apply.

(3) ROTA, Section 5a (lien; attachment; termination;

notice; protest; review; release of lien; status of lien).

(4) ROTA, Section 5b (State lien notices; State lien

index; duties of recorder and registrar of titles).

(5) ROTA, Section 5c (liens; certificate of release).
(6) ROTA, Section 5d (Department not required to

furnish bond; claim to property attached or levied upon).

(7) ROTA, Section 5e (foreclosure on liens;

enforcement).

(8) ROTA, Section 5f (demand for payment; levy and

sale of property; limitation).

(9) ROTA, Section 5g (sale of property; redemption).
(10) ROTA, Section 5j (sales on transfers outside

usual course of business; report; payment of assessment; rights and duties of purchaser; penalty).

(11) ROTA, Section 6 (erroneous payments; credit or

refund), provided that (i) the Illinois Department may only apply an amount otherwise subject to credit or refund to a liability arising under this Article; (ii) except in the case of an extended period agreed to by the Illinois Department and the long term care provider prior to the expiration of this limitation period, a claim for credit or refund must be filed no more than 3 years after the due date of the return required by Section 5B-5 (rather than the time limitation stated in ROTA, Section 6); and (iii) credits or refunds shall not bear interest.

(12) ROTA, Section 6a (claims for credit or refund).
(13) ROTA, Section 6b (tentative determination of

claim; notice; hearing; review), provided that a long-term care provider or its representative shall have 60 days (rather than 20 days) within which to file a protest and request for hearing in response to a tentative determination of claim.

(14) ROTA, Section 6c (finality of tentative

determinations).

(15) ROTA, Section 8 (investigations and hearings).
(16) ROTA, Section 9 (witness; immunity).
(17) ROTA, Section 10 (issuance of subpoenas;

attendance of witnesses; production of books and records).

(18) ROTA, Section 11 (information confidential;

exceptions).

(19) ROTA, Section 12 (rules and regulations;

hearing; appeals), except that a long-term care provider shall not be required to file a bond or be subject to a lien in lieu thereof in order to seek court review under the Administrative Review Law of a final assessment or revised final assessment or the equivalent thereof issued by the Illinois Department under this Article.

(b) In addition to any other remedy provided for and without sending a notice of assessment liability, the Illinois Department may collect an unpaid assessment by withholding, as payment of the assessment, reimbursements or other amounts otherwise payable by the Illinois Department to the provider.
(Source: P.A. 87-861.)

(305 ILCS 5/5B-8) (from Ch. 23, par. 5B-8)
Sec. 5B-8. Long-Term Care Provider Fund.
(a) There is created in the State Treasury the Long-Term Care Provider Fund. Interest earned by the Fund shall be credited to the Fund. The Fund shall not be used to replace any moneys appropriated to the Medicaid program by the General Assembly.
(b) The Fund is created for the purpose of receiving and disbursing moneys in accordance with this Article. Disbursements from the Fund shall be made only as follows:
(1) For payments to nursing facilities, including

county nursing facilities but excluding State-operated facilities, under Title XIX of the Social Security Act and Article V of this Code.

(2) For the reimbursement of moneys collected by the

Illinois Department through error or mistake.

(3) For payment of administrative expenses incurred

by the Illinois Department or its agent in performing the activities authorized by this Article.

(3.5) For reimbursement of expenses incurred by

long-term care facilities, and payment of administrative expenses incurred by the Department of Public Health, in relation to the conduct and analysis of background checks for identified offenders under the Nursing Home Care Act.

(4) For payments of any amounts that are reimbursable

to the federal government for payments from this Fund that are required to be paid by State warrant.

(5) For making transfers to the General Obligation

Bond Retirement and Interest Fund, as those transfers are authorized in the proceedings authorizing debt under the Short Term Borrowing Act, but transfers made under this paragraph (5) shall not exceed the principal amount of debt issued in anticipation of the receipt by the State of moneys to be deposited into the Fund.

(6) For making transfers, at the direction of the

Director of the Governor's Office of Management and Budget during each fiscal year beginning on or after July 1, 2011, to other State funds in an annual amount of $20,000,000 of the tax collected pursuant to this Article for the purpose of enforcement of nursing home standards, support of the ombudsman program, and efforts to expand home and community-based services. No transfer under this paragraph shall occur until (i) the payment methodologies created by Public Act 96-1530 under Section 5-5.4 of this Code have been approved by the Centers for Medicare and Medicaid Services of the U.S. Department of Health and Human Services and (ii) the assessment imposed by Section 5B-2 of this Code is determined to be a permissible tax under Title XIX of the Social Security Act.

Disbursements from the Fund, other than transfers made pursuant to paragraphs (5) and (6) of this subsection, shall be by warrants drawn by the State Comptroller upon receipt of vouchers duly executed and certified by the Illinois Department.
(c) The Fund shall consist of the following:
(1) All moneys collected or received by the Illinois

Department from the long-term care provider assessment imposed by this Article.

(2) All federal matching funds received by the

Illinois Department as a result of expenditures made by the Illinois Department that are attributable to moneys deposited in the Fund.

(3) Any interest or penalty levied in conjunction

with the administration of this Article.

(4) (Blank).
(5) All other monies received for the Fund from any

other source, including interest earned thereon.

(Source: P.A. 96-1530, eff. 2-16-11; 97-584, eff. 8-26-11.)

(305 ILCS 5/5B-9) (from Ch. 23, par. 5B-9)
Sec. 5B-9. Applicability. The assessment imposed by Section 5B-2 shall cease to be imposed if the amount of matching federal funds under Title XIX of the Social Security Act is eliminated or significantly reduced on account of the assessment. Assessments imposed prior thereto shall be disbursed in accordance with Section 5B-8 to the extent federal matching is not reduced by the assessments, and any remaining assessments shall be refunded to long-term care providers in proportion to the amounts of the assessments paid by them.
(Source: P.A. 87-861.)

(305 ILCS 5/5B-10) (from Ch. 23, par. 5B-10)
Sec. 5B-10. Severability. If any clause, sentence, Section, exemption, provision, or part of this Article or the application thereof to any person or circumstance shall be adjudged to be unconstitutional or otherwise invalid, the remainder of this Article or its application to persons or circumstances other than those to which it is held invalid shall not be affected thereby. This Article V-B is intended to be separate from and independent of Articles V-A and V-C, and the application and validity of this Article V-B shall not be affected by the invalidity of one or more of Articles V-A and V-C.
(Source: P.A. 87-861.)



Article V-C - Care Provider Funding For Persons With A Developmental Disability

(305 ILCS 5/Art. V-C heading)

(305 ILCS 5/5C-1) (from Ch. 23, par. 5C-1)
Sec. 5C-1. Definitions. As used in this Article, unless the context requires otherwise:
"Fund" means the Care Provider Fund for Persons with a Developmental Disability.
"Care facility for persons with a developmental disability" means an intermediate care facility for the intellectually disabled within the meaning of Title XIX of the Social Security Act, whether public or private and whether organized for profit or not-for-profit, but shall not include any facility operated by the State.
"Care provider for persons with a developmental disability" means a person conducting, operating, or maintaining a facility for persons with a developmental disability. For this purpose, "person" means any political subdivision of the State, municipal corporation, individual, firm, partnership, corporation, company, limited liability company, association, joint stock association, or trust, or a receiver, executor, trustee, guardian or other representative appointed by order of any court.
"Adjusted gross developmentally disabled care revenue" shall be computed separately for each facility for persons with a developmental disability conducted, operated, or maintained by a care provider for persons with a developmental disability, and means the total revenue of the care provider for persons with a developmental disability for inpatient residential services less contractual allowances and discounts on patients' accounts, but does not include non-patient revenue from sources such as contributions, donations or bequests, investments, day training services, television and telephone service, and rental of facility space.
"Long-term care facility for persons under 22 years of age serving clinically complex residents" means a facility licensed by the Department of Public Health as a long-term care facility for persons under 22 meeting the qualifications of Section 5-5.4h of this Code.
(Source: P.A. 98-463, eff. 8-16-13; 98-651, eff. 6-16-14; 99-143, eff. 7-27-15.)

(305 ILCS 5/5C-2) (from Ch. 23, par. 5C-2)
Sec. 5C-2. Assessment; no local authorization to tax.
(a) For the privilege of engaging in the occupation of care provider for persons with a developmental disability, an assessment is imposed upon each care provider for persons with a developmental disability in an amount equal to 6%, or the maximum allowed under federal regulation, whichever is less, of its adjusted gross developmentally disabled care revenue for the prior State fiscal year. Notwithstanding any provision of any other Act to the contrary, this assessment shall be construed as a tax, but may not be added to the charges of an individual's nursing home care that is paid for in whole, or in part, by a federal, State, or combined federal-state medical care program, except those individuals receiving Medicare Part B benefits solely.
(b) Nothing in this amendatory Act of 1995 shall be construed to authorize any home rule unit or other unit of local government to license for revenue or impose a tax or assessment upon a care provider for persons with a developmental disability or the occupation of care provider for persons with a developmental disability, or a tax or assessment measured by the income or earnings of a care provider for persons with a developmental disability.
(c) Effective July 1, 2013, for the privilege of engaging in the occupation of long-term care facility for persons under 22 years of age serving clinically complex residents provider, an assessment is imposed upon each long-term care facility for persons under 22 years of age serving clinically complex residents provider in the same amount and upon the same conditions and requirements as imposed in Article V-B of this Code and a license fee is imposed in the same amount and upon the same conditions and requirements as imposed in Article V-E of this Code. Notwithstanding any provision of any other Act to the contrary, the assessment and license fee imposed by this subsection (c) shall be construed as a tax, but may not be added to the charges of an individual's nursing home care that is paid for in whole, or in part, by a federal, State, or combined federal-State medical care program, except for those individuals receiving Medicare Part B benefits solely.
(Source: P.A. 98-651, eff. 6-16-14; 99-143, eff. 7-27-15.)

(305 ILCS 5/5C-3) (from Ch. 23, par. 5C-3)
Sec. 5C-3. Payment of assessment; penalty.
(a) The assessment imposed by Section 5C-2 for a State fiscal year shall be due and payable in quarterly installments, each equalling one-fourth of the assessment for the year, on September 30, December 31, March 31, and May 31 of the year.
(b) The Illinois Department is authorized to establish delayed payment schedules for care providers for persons with a developmental disability that are unable to make installment payments when due under this Section due to financial difficulties, as determined by the Illinois Department.
(c) If a care provider for persons with a developmental disability fails to pay the full amount of an installment when due (including any extensions granted under subsection (b)), there shall, unless waived by the Illinois Department for reasonable cause, be added to the assessment imposed by Section 5C-2 for the State fiscal year a penalty assessment equal to the lesser of (i) 5% of the amount of the installment not paid on or before the due date plus 5% of the portion thereof remaining unpaid on the last day of each month thereafter or (ii) 100% of the installment amount not paid on or before the due date. For purposes of this subsection, payments will be credited first to unpaid installment amounts (rather than to penalty or interest), beginning with the most delinquent installments.
(Source: P.A. 99-143, eff. 7-27-15.)

(305 ILCS 5/5C-4) (from Ch. 23, par. 5C-4)
Sec. 5C-4. Reporting; penalty; maintenance of records.
(a) After June 30 of each State fiscal year, and on or before September 30 of the succeeding State fiscal year, every care provider for persons with a developmental disability subject to assessment under this Article shall file a return with the Illinois Department. The return shall report the adjusted gross developmentally disabled care revenue from the State fiscal year just ended and shall be utilized by the Illinois Department to calculate the assessment for the State fiscal year commencing on the preceding July 1. The return shall be on a form prepared by the Illinois Department and shall state the following:
(1) The name of the care provider for persons with a

developmental disability.

(2) The address of the care provider's principal

place of business from which the provider engages in the occupation of care provider for persons with a developmental disability in this State, and the name and address of all care facilities for persons with a developmental disability operated or maintained by the provider in this State.

(3) The adjusted gross developmentally disabled care

revenue for the State fiscal year just ended, the amount of assessment imposed under Section 5C-2 for the State fiscal year for which the return is filed, and the amount of each quarterly installment to be paid during the State fiscal year.

(4) The amount of penalty due, if any.
(5) Other reasonable information the Illinois

Department requires.

(b) If a care provider for persons with a developmental disability operates or maintains more than one care facility for persons with a developmental disability in this State, the provider may not file a single return covering all those care facilities for persons with a developmental disability, but shall file a separate return for each care facility for persons with a developmental disability and shall compute and pay the assessment for each care facility for persons with a developmental disability separately.
(c) Notwithstanding any other provision in this Article, a person who ceases to conduct, operate, or maintain a care facility for persons with a developmental disability in respect of which the person is subject to assessment under this Article as a care provider for persons with a developmental disability, the assessment for the State fiscal year in which the cessation occurs shall be adjusted by multiplying the assessment computed under Section 5C-2 by a fraction, the numerator of which is the number of months in the year during which the provider conducts, operates, or maintains the care facility for persons with a developmental disability and the denominator of which is 12. The person shall file a final, amended return with the Illinois Department not more than 90 days after the cessation reflecting the adjustment and shall pay with the final return the assessment for the year as so adjusted (to the extent not previously paid).
(d) Notwithstanding any other provision of this Article, a provider who commences conducting, operating, or maintaining a care facility for persons with a developmental disability shall file an initial return for the State fiscal year in which the commencement occurs within 90 days thereafter and shall pay the assessment computed under Section 5C-2 and subsection (e) in equal installments on the due date of the return and on the regular installment due dates for the State fiscal year occurring after the due date of the initial return.
(e) Notwithstanding any other provision of this Article, in the case of a care provider for persons with a developmental disability that did not conduct, operate, or maintain a care facility for persons with a developmental disability throughout the prior State fiscal year, the assessment for that State fiscal year shall be computed on the basis of hypothetical adjusted gross developmentally disabled care revenue for the prior year as determined by rules adopted by the Illinois Department (which may be based on annualization of the provider's actual revenues for a portion of the State fiscal year, or revenues of a comparable facility for such year, including revenues realized by a prior provider from the same facility during such year).
(f) In the case of a care provider for persons with a developmental disability existing as a corporation or legal entity other than an individual, the return filed by it shall be signed by its president, vice-president, secretary, or treasurer or by its properly authorized agent.
(g) If a care provider for persons with a developmental disability fails to file its return for a State fiscal year on or before the due date of the return, there shall, unless waived by the Illinois Department for reasonable cause, be added to the assessment imposed by Section 5C-2 for the State fiscal year a penalty assessment equal to 25% of the assessment imposed for the year.
(h) Every care provider for persons with a developmental disability subject to assessment under this Article shall keep records and books that will permit the determination of adjusted gross developmentally disabled care revenue on a State fiscal year basis. All such books and records shall be kept in the English language and shall, at all times during business hours of the day, be subject to inspection by the Illinois Department or its duly authorized agents and employees.
(Source: P.A. 99-143, eff. 7-27-15.)

(305 ILCS 5/5C-5) (from Ch. 23, par. 5C-5)
Sec. 5C-5. Disposition of proceeds. The Illinois Department shall pay all moneys received from care providers for persons with a developmental disability under this Article into the Care Provider Fund for Persons with a Developmental Disability. Upon certification by the Illinois Department to the State Comptroller of its intent to withhold from a provider under Section 5C-6(b), the State Comptroller shall draw a warrant on the treasury or other fund held by the State Treasurer, as appropriate. The warrant shall state the amount for which the provider is entitled to a warrant, the amount of the deduction, and the reason therefor and shall direct the State Treasurer to pay the balance to the provider, all in accordance with Section 10.05 of the State Comptroller Act. The warrant also shall direct the State Treasurer to transfer the amount of the deduction so ordered from the treasury or other fund into the Care Provider Fund for Persons with a Developmental Disability.
(Source: P.A. 98-463, eff. 8-16-13; 99-143, eff. 7-27-15.)

(305 ILCS 5/5C-6) (from Ch. 23, par. 5C-6)
Sec. 5C-6. Administration; enforcement provisions.
(a) To the extent practicable, the Illinois Department shall administer and enforce this Article and collect the assessments, interest, and penalty assessments imposed under this Article, using procedures employed in its administration of this Code generally and, as it deems appropriate, in a manner similar to that in which the Department of Revenue administers and collects the retailers' occupation tax pursuant to the Retailers' Occupation Tax Act ("ROTA"). Instead of certificates of registration, the Illinois Department shall establish and maintain a listing of all care providers for persons with a developmental disability appearing in the licensing records of the Department of Public Health, which shall show each provider's name, principal place of business, and the name and address of each care facility for persons with a developmental disability operated or maintained by the provider in this State. In addition, the following Retailers' Occupation Tax Act provisions are incorporated by reference into this Section, except that the Illinois Department and its Director (rather than the Department of Revenue and its Director) and every care provider for persons with a developmental disability subject to assessment measured by adjusted gross developmentally disabled care revenue and to the return filing requirements of this Article (rather than persons subject to retailers' occupation tax measured by gross receipts from the sale of tangible personal property at retail and to the return filing requirements of ROTA) shall have the powers, duties, and rights specified in these ROTA provisions, as modified in this Section or by the Illinois Department in a manner consistent with this Article and except as manifestly inconsistent with the other provisions of this Article:
(1) ROTA, Section 4 (examination of return; notice of

correction; evidence; limitations; protest and hearing), except that (i) the Illinois Department shall issue notices of assessment liability (rather than notices of tax liability as provided in ROTA, Section 4); (ii) in the case of a fraudulent return or in the case of an extended period agreed to by the Illinois Department and the care provider for persons with a developmental disability before the expiration of the limitation period, no notice of assessment liability shall be issued more than 3 years after the later of the due date of the return required by Section 5C-5 or the date the return (or an amended return) was filed (rather within the period stated in ROTA, Section 4); and (iii) the penalty provisions of ROTA, Section 4 shall not apply.

(2) ROTA, Section 5 (failure to make return; failure

to pay assessment), except that the penalty and interest provisions of ROTA, Section 5 shall not apply.

(3) ROTA, Section 5a (lien; attachment; termination;

notice; protest; review; release of lien; status of lien).

(4) ROTA, Section 5b (State lien notices; State lien

index; duties of recorder and registrar of titles).

(5) ROTA, Section 5c (liens; certificate of release).
(6) ROTA, Section 5d (Department not required to

furnish bond; claim to property attached or levied upon).

(7) ROTA, Section 5e (foreclosure on liens;

enforcement).

(8) ROTA, Section 5f (demand for payment; levy and

sale of property; limitation).

(9) ROTA, Section 5g (sale of property; redemption).
(10) ROTA, Section 5j (sales on transfers outside

usual course of business; report; payment of assessment; rights and duties of purchaser; penalty).

(11) ROTA, Section 6 (erroneous payments; credit or

refund), provided that (i) the Illinois Department may only apply an amount otherwise subject to credit or refund to a liability arising under this Article; (ii) except in the case of an extended period agreed to by the Illinois Department and the care provider for persons with a developmental disability prior to the expiration of this limitation period, a claim for credit or refund must be filed no more than 3 years after the due date of the return required by Section 5C-5 (rather than the time limitation stated in ROTA, Section 6); and (iii) credits or refunds shall not bear interest.

(12) ROTA, Section 6a (claims for credit or refund).
(13) ROTA, Section 6b (tentative determination of

claim; notice; hearing; review), provided that a care provider for persons with a developmental disability or its representative shall have 60 days (rather than 20 days) within which to file a protest and request for hearing in response to a tentative determination of claim.

(14) ROTA, Section 6c (finality of tentative

determinations).

(15) ROTA, Section 8 (investigations and hearings).
(16) ROTA, Section 9 (witness; immunity).
(17) ROTA, Section 10 (issuance of subpoenas;

attendance of witnesses; production of books and records).

(18) ROTA, Section 11 (information confidential;

exceptions).

(19) ROTA, Section 12 (rules and regulations;

hearing; appeals), except that a care provider for persons with a developmental disability shall not be required to file a bond or be subject to a lien in lieu thereof in order to seek court review under the Administrative Review Law of a final assessment or revised final assessment or the equivalent thereof issued by the Illinois Department under this Article.

(b) In addition to any other remedy provided for and without sending a notice of assessment liability, the Illinois Department may collect an unpaid assessment by withholding, as payment of the assessment, reimbursements or other amounts otherwise payable by the Illinois Department to the provider.
(Source: P.A. 99-143, eff. 7-27-15.)

(305 ILCS 5/5C-7) (from Ch. 23, par. 5C-7)
Sec. 5C-7. Care Provider Fund for Persons with a Developmental Disability.
(a) There is created in the State Treasury the Care Provider Fund for Persons with a Developmental Disability. Interest earned by the Fund shall be credited to the Fund. The Fund shall not be used to replace any moneys appropriated to the Medicaid program by the General Assembly.
(b) The Fund is created for the purpose of receiving and disbursing assessment moneys in accordance with this Article. Disbursements from the Fund shall be made only as follows:
(1) For payments to intermediate care facilities for

persons with a developmental disability under Title XIX of the Social Security Act and Article V of this Code.

(2) For the reimbursement of moneys collected by the

Illinois Department through error or mistake, and to make required payments under Section 5-4.28(a)(1) of this Code if there are no moneys available for such payments in the Medicaid Provider for Persons with a Developmental Disability Participation Fee Trust Fund.

(3) For payment of administrative expenses incurred

by the Department of Human Services or its agent or the Illinois Department or its agent in performing the activities authorized by this Article.

(4) For payments of any amounts which are

reimbursable to the federal government for payments from this Fund which are required to be paid by State warrant.

(5) For making transfers to the General Obligation

Bond Retirement and Interest Fund as those transfers are authorized in the proceedings authorizing debt under the Short Term Borrowing Act, but transfers made under this paragraph (5) shall not exceed the principal amount of debt issued in anticipation of the receipt by the State of moneys to be deposited into the Fund.

(6) For making refunds as required under Section

5C-10 of this Article.

Disbursements from the Fund, other than transfers to the General Obligation Bond Retirement and Interest Fund, shall be by warrants drawn by the State Comptroller upon receipt of vouchers duly executed and certified by the Illinois Department.
(c) The Fund shall consist of the following:
(1) All moneys collected or received by the Illinois

Department from the care provider for persons with a developmental disability assessment imposed by this Article.

(2) All federal matching funds received by the

Illinois Department as a result of expenditures made by the Illinois Department that are attributable to moneys deposited in the Fund.

(3) Any interest or penalty levied in conjunction

with the administration of this Article.

(4) Any balance in the Medicaid Care Provider for

Persons With a Developmental Disability Participation Fee Trust Fund in the State Treasury. The balance shall be transferred to the Fund upon certification by the Illinois Department to the State Comptroller that all of the disbursements required by Section 5-4.21(b) of this Code have been made.

(5) All other moneys received for the Fund from any

other source, including interest earned thereon.

(Source: P.A. 98-463, eff. 8-16-13; 98-651, eff. 6-16-14; 99-143, eff. 7-27-15.)

(305 ILCS 5/5C-8) (from Ch. 23, par. 5C-8)
Sec. 5C-8. Applicability. The assessment imposed by Section 5C-2 shall cease to be imposed if the amount of matching federal funds under Title XIX of the Social Security Act is eliminated or significantly reduced on account of the assessment. Assessments imposed prior thereto shall be disbursed in accordance with Section 5C-7 to the extent federal matching is not reduced by the assessments, and any remaining assessments shall be refunded to care providers for persons with a developmental disability in proportion to the amounts paid by them.
(Source: P.A. 99-143, eff. 7-27-15.)

(305 ILCS 5/5C-9) (from Ch. 23, par. 5C-9)
Sec. 5C-9. Severability. If any clause, sentence, Section, exemption, provision, or part of this Article or the application thereof to any person or circumstance shall be adjudged to be unconstitutional or otherwise invalid the remainder of this Article or its application to persons or circumstances other than those to which it is held invalid shall not be affected thereby. This Article V-C is intended to be separate from and independent of Articles V-A and V-B, and the application and validity of this Article V-C shall not be affected by the invalidity of one or more of Articles V-A and V-B.
(Source: P.A. 87-861.)

(305 ILCS 5/5C-10)
Sec. 5C-10. Adjustments. For long-term care facilities for persons under 22 years of age serving clinically complex residents previously classified as care facilities for persons with a developmental disability under this Article, the Department shall refund any amounts paid under this Article in State fiscal year 2014 by the end of State fiscal year 2015 with at least half the refund amount being made prior to December 31, 2014. The amounts refunded shall be based on amounts paid by the facilities to the Department as the assessment under subsection (a) of Section 5C-2 less any assessment and license fee due for State fiscal year 2014.
(Source: P.A. 98-651, eff. 6-16-14; 99-143, eff. 7-27-15.)



Article V-D - Exemption of Rural Hospitals (Repealed)

(305 ILCS 5/Art. V-D heading)

(305 ILCS 5/5D-1) (from Ch. 23, par. 5D-1)
Sec. 5D-1. (Repealed).
(Source: P.A. 89-21, eff. 7-1-95. Repealed by P.A. 93-659, eff. 2-3-04.)

(305 ILCS 5/5D-2) (from Ch. 23, par. 5D-2)
Sec. 5D-2. (Repealed).
(Source: P.A. 88-88. Repealed by P.A. 93-659, eff. 2-3-04.)



Article V-E - Nursing Home License Fee

(305 ILCS 5/Art. V-E heading)

(305 ILCS 5/5E-5)
Sec. 5E-5. Definitions. As used in this Article, unless the context requires otherwise:
"Nursing home" means (i) a skilled nursing or intermediate long-term care facility, whether public or private and whether organized for profit or not-for-profit, that is subject to licensure by the Illinois Department of Public Health under the Nursing Home Care Act, the ID/DD Community Care Act, or the MC/DD Act, including a county nursing home directed and maintained under Section 5-1005 of the Counties Code, and (ii) a part of a hospital in which skilled or intermediate long-term care services within the meaning of Title XVIII or XIX of the Social Security Act are provided; except that the term "nursing home" does not include a facility operated solely as an intermediate care facility for the intellectually disabled within the meaning of Title XIX of the Social Security Act or a specialized mental health rehabilitation facility.
"Nursing home provider" means (i) a person licensed by the Department of Public Health to operate and maintain a skilled nursing or intermediate long-term care facility which charges its residents, a third party payor, Medicaid, or Medicare for skilled nursing or intermediate long-term care services, or (ii) a hospital provider that provides skilled or intermediate long-term care services within the meaning of Title XVIII or XIX of the Social Security Act. "Nursing home provider" does not include a person who operates or a provider who provides services within a specialized mental health rehabilitation facility. For purposes of this paragraph, "person" means any political subdivision of the State, municipal corporation, individual, firm, partnership, corporation, company, limited liability company, association, joint stock association, or trust, or a receiver, executor, trustee, guardian, or other representative appointed by order of any court. "Hospital provider" means a person licensed by the Department of Public Health to conduct, operate, or maintain a hospital.
"Licensed bed days" shall be computed separately for each nursing home operated or maintained by a nursing home provider and means, with respect to a nursing home provider, the sum for all nursing home beds of the number of days during a calendar quarter on which each bed is covered by a license issued to that provider under the Nursing Home Care Act or the Hospital Licensing Act.
(Source: P.A. 99-180, eff. 7-29-15.)

(305 ILCS 5/5E-10)
Sec. 5E-10. Fee. Every nursing home provider shall pay to the Illinois Department, on or before September 10, December 10, March 10, and June 10, a fee in the amount of $1.50 for each licensed nursing bed day for the calendar quarter in which the payment is due. This fee shall not be billed or passed on to any resident of a nursing home operated by the nursing home provider. All fees received by the Illinois Department under this Section shall be deposited into the Long-Term Care Provider Fund.
(Source: P.A. 88-88; 89-21, eff. 7-1-95.)

(305 ILCS 5/5E-15)
Sec. 5E-15. Administration. Sections 5B-4 through 5B-10 of this Code, to the extent not contradicted by or inconsistent with any provision of this Article, are incorporated and adopted by reference as though fully set forth in this Article, except that wherever those Sections refer to Section 5B-2 of this Code, that reference is intended to mean Section 5E-10 of this Code.
(Source: P.A. 88-85; 88-88.)



Article V-F - Medicare-Medicaid Alignment Initiative (MMAI) Nursing Home Residents' Managed Care Rights Law

(305 ILCS 5/Art. V-F heading)

(305 ILCS 5/5F-1)
Sec. 5F-1. Short title. This Article may be referred to as the Medicare-Medicaid Alignment Initiative (MMAI) Nursing Home Residents' Managed Care Rights Law.
(Source: P.A. 98-651, eff. 6-16-14.)

(305 ILCS 5/5F-5)
Sec. 5F-5. Findings. The General Assembly finds that elderly Illinoisans residing in a nursing home have the right to:
(1) quality health care regardless of the payer;
(2) receive medically necessary care prescribed by

their doctors;

(3) a simple appeal process when care is denied; and
(4) make decisions about their care and where they

receive it.

(Source: P.A. 98-651, eff. 6-16-14.)

(305 ILCS 5/5F-10)
Sec. 5F-10. Scope. This Article applies to policies and contracts amended, delivered, issued, or renewed on or after the effective date of this amendatory Act of the 98th General Assembly for the nursing home component of the Medicare-Medicaid Alignment Initiative and the Managed Long-Term Services and Support Program. This Article does not diminish a managed care organization's duties and responsibilities under other federal or State laws or rules adopted under those laws and the 3-way Medicare-Medicaid Alignment Initiative contract and the Managed Long-Term Services and Support Program contract.
(Source: P.A. 98-651, eff. 6-16-14; 99-719, eff. 1-1-17.)

(305 ILCS 5/5F-15)
Sec. 5F-15. Definitions. As used in this Article:
"Appeal" means any of the procedures that deal with the review of adverse organization determinations on the health care services the enrollee believes he or she is entitled to receive, including delay in providing, arranging for, or approving the health care services, such that a delay would adversely affect the health of the enrollee or on any amounts the enrollee must pay for a service, as defined under 42 CFR 422.566(b). These procedures include reconsiderations by the managed care organization and, if necessary, an independent review entity as provided by the Health Carrier External Review Act, hearings before administrative law judges, review by the Medicare Appeals Council, and judicial review.
"Demonstration Project" means the nursing home component of the Medicare-Medicaid Alignment Initiative Demonstration Project.
"Department" means the Department of Healthcare and Family Services.
"Enrollee" means an individual who resides in a nursing home or is qualified to be admitted to a nursing home and is enrolled with a managed care organization participating in the Demonstration Project.
"Health care services" means the diagnosis, treatment, and prevention of disease and includes medication, primary care, nursing or medical care, mental health treatment, psychiatric rehabilitation, memory loss services, physical, occupational, and speech rehabilitation, enhanced care, medical supplies and equipment and the repair of such equipment, and assistance with activities of daily living.
"Managed care organization" or "MCO" means an entity that meets the definition of health maintenance organization as defined in the Health Maintenance Organization Act, is licensed, regulated and in good standing with the Department of Insurance, and is authorized to participate in the nursing home component of the Medicare-Medicaid Alignment Initiative Demonstration Project by a 3-way contract with the Department of Healthcare and Family Services and the Centers for Medicare and Medicaid Services.
"Medical professional" means a physician, physician assistant, or nurse practitioner.
"Medically necessary" means health care services that a medical professional, exercising prudent clinical judgment, would provide to a patient for the purpose of preventing, evaluating, diagnosing, or treating an illness, injury, or disease or its symptoms, and that are: (i) in accordance with the generally accepted standards of medical practice; (ii) clinically appropriate, in terms of type, frequency, extent, site, and duration, and considered effective for the patient's illness, injury, or disease; and (iii) not primarily for the convenience of the patient, a medical professional, other health care provider, caregiver, family member, or other interested party.
"Nursing home" means a facility licensed under the Nursing Home Care Act.
"Nurse practitioner" means an individual properly licensed as a nurse practitioner under the Nurse Practice Act.
"Physician" means an individual licensed to practice in all branches of medicine under the Medical Practice Act of 1987.
"Physician assistant" means an individual properly licensed under the Physician Assistant Practice Act of 1987.
"Resident" means an enrollee who is receiving personal or medical care, including, but not limited to, mental health treatment, psychiatric rehabilitation, physical rehabilitation, and assistance with activities of daily living, from a nursing home.
"RAI Manual" means the most recent Resident Assessment Instrument Manual, published by the Centers for Medicare and Medicaid Services.
"Resident's representative" means a person designated in writing by a resident to be the resident's representative or the resident's guardian, as described by the Nursing Home Care Act.
"SNFist" means a medical professional specializing in the care of individuals residing in nursing homes employed by or under contract with a MCO.
"Transition period" means a period of time immediately following enrollment into the Demonstration Project or an enrollee's movement from one managed care organization to another managed care organization or one care setting to another care setting.
(Source: P.A. 98-651, eff. 6-16-14.)

(305 ILCS 5/5F-20)
Sec. 5F-20. Network adequacy.
(a) Every managed care organization shall allow every nursing home in its service area an opportunity to be a network contracted facility at the plan's standard terms, conditions, and rates. Either party may opt to limit the contract to existing residents only.
(b) With the exception of subsection (c) of this Section, a managed care organization shall only terminate or refuse to renew a contract with a nursing home if the nursing home fails to meet quality standards if the following conditions are met:
(1) the quality standards are made known to the

nursing home;

(2) the quality standards can be objectively

measured through data;

(3) the nursing home is measured on at least a

year's worth of performance;

(4) a nursing home that the MCO has determined did

not meet a quality standard has the opportunity to contest that determination by challenging the accuracy or the measurement of the data through an arbitration process agreed to by contract; and

(5) the Department may attempt to mediate a dispute

prior to arbitration.

(c) A managed care organization may terminate or refuse to renew a contract with a nursing home for a material breach of the contract, including, but not limited to, failure to grant reasonable and timely access to the MCO's care coordinators, SNFists and other providers, termination from the Medicare or Medicaid program, or revocation of license.
(Source: P.A. 98-651, eff. 6-16-14.)

(305 ILCS 5/5F-25)
Sec. 5F-25. Care coordination. Care coordination provided to all enrollees in the Demonstration Project shall conform to the following requirements:
(1) care coordination services shall be

enrollee-driven and person-centered;

(2) all enrollees in the Demonstration Project shall

have the right to receive health care services in the care setting of their choice, except as permitted by Part 4 of Article III of the Nursing Home Care Act with respect to involuntary transfers and discharges; and

(3) decisions shall be based on the enrollee's best

interests.

(Source: P.A. 98-651, eff. 6-16-14.)

(305 ILCS 5/5F-30)
Sec. 5F-30. Continuity of care. When a nursing home resident first transitions to a managed care organization from the fee-for-service system or from another managed care organization, the managed care organization shall honor the existing care plan and any necessary changes to that care plan until the MCO has completed a comprehensive assessment and new care plan, to the extent such services are covered benefits under the contract, which shall be consistent with the requirements of the RAI Manual.
When an enrollee of a managed care organization is moving from a community setting to a nursing home, and the MCO is properly notified of the proposed admission by a network nursing home, and the managed care organization fails to participate in developing a care plan within the time frames required by nursing home regulations, the MCO must honor a care plan developed by the nursing home until the MCO has completed a comprehensive assessment and a new care plan to the extent such services are covered benefits under the contract, consistent with the requirements of the RAI Manual.
A nursing home shall have the ability to refuse admission of an enrollee for whom care is required that the nursing home determines is outside the scope of its license and healthcare capabilities.
(Source: P.A. 98-651, eff. 6-16-14.)

(305 ILCS 5/5F-32)
Sec. 5F-32. Non-emergency prior approval and appeal.
(a) MCOs must have a method of receiving prior approval requests 24 hours a day, 7 days a week, 365 days a year from nursing home residents, physicians, or providers. If a response is not provided within 24 hours of the request and the nursing home is required by regulation to provide a service because a physician ordered it, the MCO must pay for the service if it is a covered service under the MCO's contract in the Demonstration Project, provided that the request is consistent with the policies and procedures of the MCO.
In a non-emergency situation, notwithstanding any provisions in State law to the contrary, in the event a resident's physician orders a service, treatment, or test that is not approved by the MCO, the enrollee, physician, or provider may utilize an expedited appeal to the MCO.
If an enrollee, physician, or provider requests an expedited appeal pursuant to 42 CFR 438.410, the MCO shall notify the individual filing the appeal, whether it is the enrollee, physician, or provider, within 24 hours after the submission of the appeal of all information from the enrollee, physician, or provider that the MCO requires to evaluate the appeal. The MCO shall notify the individual filing the appeal of the MCO's decision on an expedited appeal within 24 hours after receipt of the required information.
(b) While the appeal is pending or if the ordered service, treatment, or test is denied after appeal, the Department of Public Health may not cite the nursing home for failure to provide the ordered service, treatment, or test. The nursing home shall not be liable or responsible for an injury in any regulatory proceeding for the following:
(1) failure to follow the appealed or denied order;

or

(2) injury to the extent it was caused by the delay

or failure to perform the appealed or denied service, treatment, or test.

Provided however, a nursing home shall continue to monitor, document, and ensure the patient's safety. Nothing in this subsection (b) is intended to otherwise change the nursing home's existing obligations under State and federal law to appropriately care for its residents.
(Source: P.A. 98-651, eff. 6-16-14; 99-719, eff. 1-1-17.)

(305 ILCS 5/5F-33)
Sec. 5F-33. Payment of claims.
(a) Clean claims, as defined by the Department, submitted by a provider to a managed care organization in the form and manner requested by the managed care organization shall be reviewed and paid within 30 days of receipt.
(b) A managed care organization must provide a status update within 60 days of the submission of a claim.
(c) A claim that is rejected or denied shall clearly state the reason for the rejection or denial in sufficient detail to permit the provider to understand the justification for the action.
(d) The Department shall work with stakeholders, including, but not limited to, managed care organizations and nursing home providers, to train them on the application of standardized codes for long-term care services.
(e) Managed care organizations shall provide a manual clearly explaining billing and claims payment procedures, including points of contact for provider services centers, within 15 days of a provider entering into a contract with a managed care organization. The manual shall include all necessary coding and documentation requirements. Providers under contract with a managed care organization on the effective date of this amendatory Act of the 99th General Assembly shall be provided with an electronic copy of these requirements within 30 days of the effective date of this amendatory Act of the 99th General Assembly. Any changes to these requirements shall be delivered electronically to all providers under contract with the managed care organization 30 days prior to the effective date of the change.
(Source: P.A. 99-719, eff. 1-1-17.)

(305 ILCS 5/5F-35)
Sec. 5F-35. Reimbursement. The Department shall provide each managed care organization with the quarterly facility-specific RUG-IV nursing component per diem along with any add-ons for enhanced care services, support component per diem, and capital component per diem effective for each nursing home under contract with the managed care organization.
(Source: P.A. 98-651, eff. 6-16-14.)

(305 ILCS 5/5F-40)
Sec. 5F-40. Contractual requirements.
(a) Every contract shall contain a clause for termination consistent with the Managed Care Reform and Patient Rights Act providing nursing homes the ability to terminate the contract.
(b) All changes to the contract by the MCO shall be preceded by 30 days' written notice sent to the nursing home.
(Source: P.A. 98-651, eff. 6-16-14.)

(305 ILCS 5/5F-45)
Sec. 5F-45. Prohibition. No managed care organization or contract shall contain any provision, policy, or procedure that limits, restricts, or waives any rights set forth in this Article or is expressly prohibited by this Article. Any such policy or procedure is void and unenforceable.
(Source: P.A. 98-651, eff. 6-16-14.)



Article V-G - Supportive Living Facility Funding

(305 ILCS 5/Art. V-G heading)

(305 ILCS 5/5G-5)
Sec. 5G-5. Definitions. As used in this Article, unless the context requires otherwise:
"Care days" shall be computed separately for each supportive living facility, and means the sum for all apartment units, the number of days during the month which each apartment unit was occupied by a resident.
"Department" means the Department of Healthcare and Family Services.
"Fund" means the Supportive Living Facility Fund.
"Supportive living facility" means an enrolled supportive living site as described under Section 5-5.01a of this Code that meets the participation requirements under Section 146.215 of Title 89 of the Illinois Administrative Code.
(Source: P.A. 98-651, eff. 6-16-14.)

(305 ILCS 5/5G-10)
Sec. 5G-10. Assessment.
(a) Subject to Section 5G-45, beginning July 1, 2014, an annual assessment on health care services is imposed on each supportive living facility in an amount equal to $2.30 multiplied by the supportive living facility's care days. This assessment shall not be billed or passed on to any resident of a supportive living facility.
(b) Nothing in this Section shall be construed to authorize any home rule unit or other unit of local government to license for revenue or impose a tax or assessment upon supportive living facilities or the occupation of operating a supportive living facility, or a tax or assessment measured by the income or earnings or care days of a supportive living facility.
(c) The assessment imposed by this Section shall not be due and payable, however, until after the Department notifies the supportive living facilities, in writing, that the payment methodologies to supportive living facilities required under Section 5-5.01a of this Code have been approved by the Centers for Medicare and Medicaid Services of the U.S. Department of Health and Human Services and the waivers under 42 CFR 433.68 for the assessment imposed by this Section, if necessary, have been granted by the Centers for Medicare and Medicaid Services of the U.S. Department of Health and Human Services.
(Source: P.A. 98-651, eff. 6-16-14.)

(305 ILCS 5/5G-15)
Sec. 5G-15. Payment of assessment; penalty.
(a) The assessment imposed by Section 5G-10 shall be due and payable in monthly installments on the last State business day of the month for care days reported for the preceding third month prior to the month in which the assessment is payable and due. A facility that has delayed payment due to the State's failure to reimburse for services rendered may request an extension on the due date for payment pursuant to subsection (c) and shall pay the assessment within 30 days of reimbursement by the Department.
(b) The Department shall provide for an electronic submission process for each supportive living facility to report at a minimum the number of care days of the supportive living facility for the reporting period and other reasonable information the Department requires for the administration of its responsibilities under this Code. The Department shall prepare an assessment bill stating the amount due and payable each month and submit it to each supportive living facility via an electronic process. To the extent practicable, the Department shall coordinate the assessment reporting requirements with other reporting required of supportive living facilities.
(c) The Department is authorized to establish delayed payment schedules for supportive living facilities that are unable to make assessment payments when due under this Section due to financial difficulties, as determined by the Department. The Department may not deny a request for delay of payment of the assessment imposed under this Article if the supportive living facility has not been paid for services provided during the month in which the assessment is levied.
(d) If a supportive living facility fails to pay the full amount of an assessment payment when due (including any extensions granted under subsection (c)), there shall, unless waived by the Department for reasonable cause, be added to the assessment imposed by Section 5G-10 a penalty assessment equal to the lesser of (i) 1% of the amount of the assessment payment not paid on or before the due date plus 1% of the portion thereof remaining unpaid on the last day of each month thereafter or (ii) 100% of the assessment payment amount not paid on or before the due date. For purposes of this subsection, payments will be credited first to unpaid assessment payment amounts (rather than to penalty or interest), beginning with the most delinquent assessment payments. Payment cycles of longer than 30 days shall be one factor the Director takes into account in granting a waiver under this Section.
(e) No installment of the assessment imposed by Section 5G-10 shall be due and payable until after the Department notifies the supportive living facilities, in writing, that the payment methodologies to supportive living facilities required under Section 5-5.01a of this Code have been approved by the Centers for Medicare and Medicaid Services of the U.S. Department of Health and Human Services and the waivers under 42 CFR 433.68 for the assessment imposed by this Section, if necessary, have been granted by the Centers for Medicare and Medicaid Services of the U.S. Department of Health and Human Services. Upon notification to the Department of approval of the payment methodologies required under Section 5-5.01a of this Code and the waivers granted under 42 CFR 433.68, all installments otherwise due under this Section prior to the date of notification shall be due and payable to the Department upon written direction from the Department within 90 days after issuance by the Comptroller of the payments required under Section 5-5.01a of this Code.
(Source: P.A. 98-651, eff. 6-16-14.)

(305 ILCS 5/5G-20)
Sec. 5G-20. Reporting; penalty; maintenance of records.
(a) Every supportive living facility subject to assessment under this Article shall report the number care days of the supportive living facility for the reporting period on or before the last business day of the month following the reporting period. Each supportive living facility shall ensure that an accurate e-mail address is on file with the Department in order for the Department to prepare and send an electronic bill to the supportive living facility.
(b) If a supportive living facility fails to file its monthly report with the Department when due, there shall, unless waived by the Illinois Department for reasonable cause, be added to the assessment due a penalty assessment equal to 25% of the assessment due.
(c) Every supportive living facility subject to assessment under this Article shall keep records and books that will permit the determination of care days on a calendar year basis. All such books and records shall be kept in the English language and shall, at all times during business hours of the day, be subject to inspection by the Department or its duly authorized agents and employees.
(d) Notwithstanding any other provision of this Article, a facility that commences operating or maintaining a supportive living facility that was under a prior ownership and remained enrolled as a Medicaid facility by the Department shall notify the Department of the change in ownership and shall be responsible to immediately pay any prior amounts owed by the facility.
(e) The Department shall develop a procedure for sharing with a potential buyer of a facility information regarding outstanding assessments and penalties owed by that facility.
(Source: P.A. 98-651, eff. 6-16-14.)

(305 ILCS 5/5G-25)
Sec. 5G-25. Disposition of proceeds. The Department shall pay all moneys received from supportive living facilities under this Article into the Supportive Living Facility Fund. Upon certification by the Department to the State Comptroller of its intent to withhold from a facility under Section 5G-30(b), the State Comptroller shall draw a warrant on the treasury or other fund held by the State Treasurer, as appropriate. The warrant shall state the amount for which the facility is entitled to a warrant, the amount of the deduction, and the reason therefor and shall direct the State Treasurer to pay the balance to the facility, all in accordance with Section 10.05 of the State Comptroller Act. The warrant also shall direct the State Treasurer to transfer the amount of the deduction so ordered from the treasury or other fund into the Supportive Living Facility Fund.
(Source: P.A. 98-651, eff. 6-16-14.)

(305 ILCS 5/5G-30)
Sec. 5G-30. Administration; enforcement provisions.
(a) The Department shall administer and enforce this Article and collect the assessments and penalty assessments imposed under this Article using procedures employed in its administration of this Code generally and as follows:
(1) The Department may initiate either administrative

or judicial proceedings, or both, to enforce provisions of this Article. Administrative enforcement proceedings initiated hereunder shall be governed by the Department's administrative rules. Judicial enforcement proceedings initiated hereunder shall be governed by the rules of procedure applicable in the courts of this State.

(2) No proceedings for collection, refund, credit, or

other adjustment of an assessment amount shall be issued more than 3 years after the due date of the assessment, except in the case of an extended period agreed to in writing by the Department and the supportive living facility before the expiration of this limitation period.

(3) Any unpaid assessment under this Article shall

become a lien upon the assets of the supportive living facility upon which it was assessed. If any supportive living facility, outside the usual course of its business, sells or transfers the major part of any one or more of (A) the real property and improvements, (B) the machinery and equipment, or (C) the furniture or fixtures, of any supportive living facility that is subject to the provisions of this Article, the seller or transferor shall pay the Department the amount of any assessment, assessment penalty, and interest (if any) due from it under this Article up to the date of the sale or transfer. If the seller or transferor fails to pay any assessment, assessment penalty, and interest (if any) due, the purchaser or transferee of such asset shall be liable for the amount of the assessment, penalty, and interest (if any) up to the amount of the reasonable value of the property acquired by the purchaser or transferee. The purchaser or transferee shall continue to be liable until the purchaser or transferee pays the full amount of the assessment, penalty, and interest (if any) up to the amount of the reasonable value of the property acquired by the purchaser or transferee or until the purchaser or transferee receives from the Department a certificate showing that such assessment, penalty, and interest have been paid or a certificate from the Department showing that no assessment, penalty, or interest is due from the seller or transferor under this Article.

(b) In addition to any other remedy provided for and without sending a notice of assessment liability, the Department may collect an unpaid assessment by withholding, as payment of the assessment, reimbursements or other amounts otherwise payable by the Department to the supportive living facility.
(Source: P.A. 98-651, eff. 6-16-14.)

(305 ILCS 5/5G-35)
Sec. 5G-35. Supportive Living Facility Fund.
(a) There is created in the State treasury the Supportive Living Facility Fund. Interest earned by the Fund shall be credited to the Fund. The Fund shall not be used to replace any moneys appropriated to the Medicaid program by the General Assembly.
(b) The Fund is created for the purpose of receiving and disbursing moneys in accordance with this Article. Disbursements from the Fund, other than transfers authorized under paragraphs (5) and (6) of this subsection, shall be by warrants drawn by the State Comptroller upon receipt of vouchers duly executed and certified by the Department. Disbursements from the Fund shall be made only as follows:
(1) For making payments to supportive living

facilities as required under this Code, under the Children's Health Insurance Program Act, under the Covering ALL KIDS Health Insurance Act, and under the Long Term Acute Care Hospital Quality Improvement Transfer Program Act.

(2) For the reimbursement of moneys collected by the

Department from supportive living facilities through error or mistake in performing the activities authorized under this Code.

(3) For payment of administrative expenses incurred

by the Department or its agent in performing administrative oversight activities for the supportive living program or review of new supportive living facility applications.

(4) For payments of any amounts which are

reimbursable to the federal government for payments from this Fund which are required to be paid by State warrant.

(5) For making transfers, as those transfers are

authorized in the proceedings authorizing debt under the Short Term Borrowing Act, but transfers made under this paragraph (5) shall not exceed the principal amount of debt issued in anticipation of the receipt by the State of moneys to be deposited into the Fund.

(6) For making transfers to any other fund in the

State treasury, but transfers made under this paragraph (6) shall not exceed the amount transferred previously from that other fund into the Supportive Living Facility Fund plus any interest that would have been earned by that fund on the money that had been transferred.

(c) The Fund shall consist of the following:
(1) All moneys collected or received by the

Department from the supportive living facility assessment imposed by this Article.

(2) All moneys collected or received by the

Department from the supportive living facility certification fee imposed by this Article.

(3) All federal matching funds received by the

Department as a result of expenditures made by the Department that are attributable to moneys deposited in the Fund.

(4) Any interest or penalty levied in conjunction

with the administration of this Article.

(5) Moneys transferred from another fund in the State

treasury.

(6) All other moneys received for the Fund from any

other source, including interest earned thereon.

(Source: P.A. 98-651, eff. 6-16-14.)

(305 ILCS 5/5G-40)
Sec. 5G-40. Certification fee.
(a) The Department shall collect an annual certification fee of $100 per each operational or approved supportive living facility for the purposes of funding the administrative process of reviewing new supportive living facility applications and administrative oversight of the health care services delivered by supportive living facilities.
(b) The certification fee shall be deposited into the Supportive Living Facility Fund. The Department shall maintain a separate accounting of amounts collected under this Section.
(Source: P.A. 98-651, eff. 6-16-14.)

(305 ILCS 5/5G-45)
Sec. 5G-45. Applicability.
(a) The Department must submit any necessary documentation to the Centers for Medicare and Medicaid Services which allows for an effective date of July 1, 2014 for the requirements of this Article. The documents shall include any necessary documents that satisfy federal public notice requirements, Medicaid state plan amendments, and any Medicaid waiver amendments.
(b) The assessment imposed by Section 5G-10 shall cease to be imposed if the amount of matching federal funds under Title XIX of the Social Security Act is eliminated or significantly reduced on account of the assessment. Any remaining assessments shall be refunded to supportive living facilities in proportion to the amounts of the assessments paid by them.
(c) The certification fee imposed by Section 5G-40 shall cease to be imposed if the amount of matching federal funds under Title XIX of the Social Security Act is eliminated or significantly reduced on account of the certification fee.
(Source: P.A. 98-651, eff. 6-16-14.)



Article VI - General Assistance

(305 ILCS 5/Art. VI heading)

(305 ILCS 5/6-1) (from Ch. 23, par. 6-1)
Sec. 6-1. Eligibility requirements. Financial aid in meeting basic maintenance requirements shall be given under this Article to or in behalf of persons who meet the eligibility conditions of Sections 6-1.1 through 6-1.10. In addition, each unit of local government subject to this Article shall provide persons receiving financial aid in meeting basic maintenance requirements with financial aid for either (a) necessary treatment, care, and supplies required because of illness or disability, or (b) acute medical treatment, care, and supplies only. If a local governmental unit elects to provide financial aid for acute medical treatment, care, and supplies only, the general types of acute medical treatment, care, and supplies for which financial aid is provided shall be specified in the general assistance rules of the local governmental unit, which rules shall provide that financial aid is provided, at a minimum, for acute medical treatment, care, or supplies necessitated by a medical condition for which prior approval or authorization of medical treatment, care, or supplies is not required by the general assistance rules of the Illinois Department.
(Source: P.A. 100-538, eff. 1-1-18.)

(305 ILCS 5/6-1.1) (from Ch. 23, par. 6-1.1)
Sec. 6-1.1. Residence.) If it appears that an applicant is not a resident of this State but that he will suffer great hardship and privation unless general assistance is provided, general assistance may be given for such temporary period of time as the need therefor exists. If the applicant is a resident of some place within the United States charged by law with the support of its needy residents, upon the request of the applicant, transportation to such place may be provided, together with support during the journey and temporary support pending transportation.
If the person is a resident of this State but has not resided in the governmental unit in which he makes application for a continuous period of 6 months, the governmental unit in which he last so resided shall be charged with providing the necessary aid until the person has resided in the governmental unit to which he has moved for a continuous period of 6 months. The governmental unit to which he has moved shall thereupon become responsible for providing the necessary aid, whether or not he has received general assistance during the 6 months period. The local governmental unit to which application is made shall determine promptly whether or not the applicant meets the 6 months residence requirement. Pending the determination, general assistance shall be provided if the person is otherwise eligible as a needy person. If it is determined that he is a resident of another governmental unit, notice shall be given that unit. Upon receipt of such notice that unit shall furnish the necessary aid until the person has established a residence in the governmental unit in which he has made application. On failure or refusal of the unit of residence to provide aid, the unit to which application is made shall provide the aid which shall be recoverable against the unit of residence by appropriate civil action.
(Source: P.A. 79-353.)

(305 ILCS 5/6-1.2) (from Ch. 23, par. 6-1.2)
Sec. 6-1.2. Need. Income available to the person, when added to contributions in money, substance, or services from other sources, including contributions from legally responsible relatives, must be insufficient to equal the grant amount established by Department regulation (or by local governmental unit in units which do not receive State funds) for such a person.
In determining income to be taken into account:
(1) The first $75 of earned income in income

assistance units comprised exclusively of one adult person shall be disregarded, and for not more than 3 months in any 12 consecutive months that portion of earned income beyond the first $75 that is the difference between the standard of assistance and the grant amount, shall be disregarded.

(2) For income assistance units not comprised

exclusively of one adult person, when authorized by rules and regulations of the Illinois Department, a portion of earned income, not to exceed the first $25 a month plus 50% of the next $75, may be disregarded for the purpose of stimulating and aiding rehabilitative effort and self-support activity.

"Earned income" means money earned in self-employment or wages, salary, or commission for personal services performed as an employee. The eligibility of any applicant for or recipient of public aid under this Article is not affected by the payment of any grant under the "Senior Citizens and Persons with Disabilities Property Tax Relief Act", any refund or payment of the federal Earned Income Tax Credit, or any distributions or items of income described under subparagraph (X) of paragraph (2) of subsection (a) of Section 203 of the Illinois Income Tax Act.
(Source: P.A. 99-143, eff. 7-27-15.)

(305 ILCS 5/6-1.3) (from Ch. 23, par. 6-1.3)
Sec. 6-1.3. Utilization of Aid Available Under Other Provisions of Code. The person must have been determined ineligible for aid under the federally funded programs to aid refugees and Articles III, IV or V. Nothing in this Section shall prevent the use of General Assistance funds to pay any portion of the costs of care and maintenance in a residential drug abuse treatment program licensed by the Department of Human Services, or in a County Nursing Home, or in a private nursing home, retirement home or other facility for the care of the elderly, of a person otherwise eligible to receive General Assistance except for the provisions of this paragraph.
A person otherwise eligible for aid under the federally funded programs to aid refugees or Articles III, IV or V who fails or refuses to comply with provisions of this Code or other laws, or rules and regulations of the Illinois Department, which would qualify him for aid under those programs or Articles, shall not receive General Assistance under this Article nor shall any of his dependents whose eligibility is contingent upon such compliance receive General Assistance.
Persons and families who are ineligible for aid under Article IV due to having received benefits under Article IV for any maximum time limits set under the Illinois Temporary Assistance to Needy Families (TANF) Plan shall not be eligible for General Assistance under this Article unless the Illinois Department or the local governmental unit, by rule, specifies that those persons or families may be eligible.
(Source: P.A. 89-507, eff. 7-1-97; 90-17, eff. 7-1-97.)

(305 ILCS 5/6-1.3a) (from Ch. 23, par. 6-1.3a)
Sec. 6-1.3a. Residents of public institutions. Residents of municipal, county, state or national institutions for persons with mental illness or persons with a developmental disability or for the tuberculous, or residents of a home or other institution maintained by such governmental bodies when not in need of institutional care because of sickness, convalescence, infirmity, or chronic illness, and inmates of penal or correctional institutions maintained by such governmental bodies, may qualify for aid under this Article only after they have ceased to be residents or inmates.
A person shall not be deemed a resident of a state institution for persons with mental illness or persons with a developmental disability within the meaning of this Section if he has been conditionally discharged by the Department of Mental Health and Developmental Disabilities or the Department of Human Services (acting as successor to the Department of Mental Health and Developmental Disabilities) and is no longer residing in the institution.
Recipients of benefits under this Article who become residents of such institutions shall be permitted a period of up to 30 days in such institutions without suspension or termination of eligibility. Benefits for which such person is eligible shall be restored, effective on the date of discharge or release, for persons who are residents of institutions. Within a reasonable time after the discharge of a person who was a resident of an institution, the Department shall redetermine the eligibility of such person.
The Department shall provide for procedures to expedite the determination of ability to engage in employment of persons scheduled to be discharged from facilities operated by the Department.
(Source: P.A. 92-111, eff. 1-1-02.)

(305 ILCS 5/6-1.4) (from Ch. 23, par. 6-1.4)
Sec. 6-1.4. Registration for and Acceptance of Employment. A person who is able to engage in employment, including dependent members of his family age 16 or over not in regular attendance in school as defined in Section 4-1.1, who is unemployed or employed for less than the full working time for the occupation in which he is engaged, must register for and accept bona fide offers of employment, as provided in Section 11-20. The local governmental unit shall determine, pursuant to rules and regulations, sanctions for persons failing to comply with requirements under this Section. In addition to any sanctions provided for in Section 11-20, sanctions may include the loss of eligibility to receive aid under this Article for up to 90 days.
(Source: P.A. 85-114.)

(305 ILCS 5/6-1.5) (from Ch. 23, par. 6-1.5)
Sec. 6-1.5. Participation in educational and vocational training programs. A person for whom education and training is suitable must participate in the educational and vocational training programs established under Section 9-5 of Article IX.
(Source: Laws 1967, p. 122.)

(305 ILCS 5/6-1.6) (from Ch. 23, par. 6-1.6)
Sec. 6-1.6. Acceptance of Assignment to Job Search, Training and Work Programs. A person for whom the job search, training and work programs established under Section 9-6 of Article IX are applicable must accept assignment to such programs. In conducting job search programs, the Illinois Department and the local governmental unit shall by rule specify a reasonable minimum number of employer contacts, and methods of documentation, to be made by program participants each month and shall determine, pursuant to rules and regulations, sanctions for persons failing to comply with the requirements under Section 9-6. However, no participant shall be sanctioned for failure to satisfy job search requirements prior to a full assessment of his job readiness and employability. No participant shall be sanctioned for failure to satisfy the minimum number of employer contacts if he has made a good faith effort to comply. The Illinois Department and local governmental units shall provide payment for transportation and other necessary expenses to comply with the requirements of such programs, as defined by rule. Sanctions shall not apply to participants who are not provided with such payments. Such payments to participants shall be provided in advance of participant program compliance by the Illinois Department and may be provided in advance of such compliance by the local governmental unit. Sanctions may include the loss of eligibility to receive aid under this Article for a period of time of up to 3 months.
(Source: P.A. 85-114.)

(305 ILCS 5/6-1.7) (from Ch. 23, par. 6-1.7)
Sec. 6-1.7. A recipient of financial aid under this Article, which money or vendor payment is made by a local governmental unit which administers aid under this Article and is not a County Department, who is required under Section 6-1.4 to register for and accept bona fide offers of employment as provided in Section 11-20 but is not required to participate in a job search, training and work program under Section 9-6, must also register for work with such local governmental unit and must perform work without compensation for a taxing district or private not-for-profit organization as provided in this Section.
A local governmental unit which administers aid under this Article shall maintain a roster of the persons who have registered for work in such local governmental unit, and shall assure that such roster is available for the inspection of the governing authorities of all taxing districts or private not-for-profit organizations, or the duly authorized agents thereof, for the selection of possible workers. Each such local governmental unit shall cause persons, who are selected by a taxing district or private not-for-profit organization to perform work, to be notified at least 24 hours in advance of the time the work is to begin.
Each such local governmental unit shall assure that the following additional requirements are complied with:
(a) The taxing district or private not-for-profit organization may not use a person selected to work under this Section to replace a regular employee.
(b) The work to be performed for the taxing district or private not-for-profit organization must be reasonably related to the skills or interests of the recipient.
(c) The maximum number of hours such work may be performed is 8 hours per day and 40 hours per week.
(d) The recipient shall be provided or compensated for transportation to and from the work location.
(e) The person selected to work under this Section shall receive credit against his or her monthly benefits under this Article, based on the State or federal minimum wage rate, whichever is higher, for the work performed.
However, a taxing district or private not-for-profit organization using the services of such recipient must pay the recipient at least the State or federal minimum wage, whichever is higher, after such recipient has received credit by the Illinois Department equal to the amount of financial aid received under this Article, or the recipient shall be discharged. Moneys made available for public aid purposes under this Article may be expended to purchase worker's compensation insurance or to pay worker's compensation claims.
For the purposes of this Section, "taxing district" means any unit of local government, as defined in Section 1 of Article VII of the Constitution, with the power to tax, and any school district or community college district.
(Source: P.A. 94-533, eff. 8-10-05.)

(305 ILCS 5/6-1.8) (from Ch. 23, par. 6-1.8)
Sec. 6-1.8. Multiple convictions for violations of this Code. Any person found guilty of a second violation of Article VIIIA shall be ineligible for financial aid under this Article, as provided in Section 8A-8.
(Source: P.A. 82-440.)

(305 ILCS 5/6-1.9) (from Ch. 23, par. 6-1.9)
Sec. 6-1.9. An adult is eligible for aid under this Article if he is (1) age 21 or over, (2) married and living with a spouse, regardless of age, even if living in the residence of a natural or adoptive parent or (3) age 18, 19, or 20 and not living with a natural or adoptive parent.
(Source: P.A. 83-1476.)

(305 ILCS 5/6-1.10) (from Ch. 23, par. 6-1.10)
Sec. 6-1.10. (Repealed).
(Source: Repealed by P.A. 88-554, eff. 7-26-94.)

(305 ILCS 5/6-2) (from Ch. 23, par. 6-2)
Sec. 6-2. Amount of aid. The amount and nature of General Assistance for basic maintenance requirements shall be determined in accordance with local budget standards for local governmental units which do not receive State funds. For local governmental units which do receive State funds, the amount and nature of General Assistance for basic maintenance requirements shall be determined in accordance with the standards, rules and regulations of the Illinois Department. However, the amount and nature of any financial aid is not affected by the payment of any grant under the Senior Citizens and Persons with Disabilities Property Tax Relief Act or any distributions or items of income described under subparagraph (X) of paragraph (2) of subsection (a) of Section 203 of the Illinois Income Tax Act. Due regard shall be given to the requirements and the conditions existing in each case, and to the income, money contributions and other support and resources available, from whatever source. In local governmental units which do not receive State funds, the grant shall be sufficient when added to all other income, money contributions and support in excess of any excluded income or resources, to provide the person with a grant in the amount established for such a person by the local governmental unit based upon standards meeting basic maintenance requirements. In local governmental units which do receive State funds, the grant shall be sufficient when added to all other income, money contributions and support in excess of any excluded income or resources, to provide the person with a grant in the amount established for such a person by Department regulation based upon standards providing a livelihood compatible with health and well-being, as directed by Section 12-4.11 of this Code.
The Illinois Department may conduct special projects, which may be known as Grant Diversion Projects, under which recipients of financial aid under this Article are placed in jobs and their grants are diverted to the employer who in turn makes payments to the recipients in the form of salary or other employment benefits. The Illinois Department shall by rule specify the terms and conditions of such Grant Diversion Projects. Such projects shall take into consideration and be coordinated with the programs administered under the Illinois Emergency Employment Development Act.
The allowances provided under Article IX for recipients participating in the training and rehabilitation programs shall be in addition to such maximum payment.
Payments may also be made to provide persons receiving basic maintenance support with necessary treatment, care and supplies required because of illness or disability or with acute medical treatment, care, and supplies. Payments for necessary or acute medical care under this paragraph may be made to or in behalf of the person. Obligations incurred for such services but not paid for at the time of a recipient's death may be paid, subject to the rules and regulations of the Illinois Department, after the death of the recipient.
(Source: P.A. 99-143, eff. 7-27-15.)

(305 ILCS 5/6-2.1) (from Ch. 23, par. 6-2.1)
Sec. 6-2.1. Assets of homeless persons.
(a) For the purpose of assisting homeless persons in securing housing, all assistance units that include a homeless person shall have an asset disregard no less than that applicable to recipients of benefits under Article 4 of this Code. For purposes of this Section, "homeless" or "homeless person" means either of the following:
(1) An individual who lacks a fixed, regular, and

adequate nighttime residence; or

(2) An individual who has a primary nighttime

residence that is any of the following:

(A) A supervised publicly or privately operated

shelter designed to provide temporary living accommodations (including welfare hotels, congregate shelters, and transitional housing for the mentally ill).

(B) An institution that provides a temporary

residence for individuals intended to be institutionalized.

(C) A public or private place not designed for,

or ordinarily used as, a regular sleeping accommodation for human beings.

(b) While the Illinois Department shall consider other indicia of homelessness in determining whether a person is homeless, a letter from a shelter provider stating that a person is homeless or residing in its shelter shall create a rebuttable presumption that the person is homeless.
(Source: P.A. 87-1185.)

(305 ILCS 5/6-3) (from Ch. 23, par. 6-3)
Sec. 6-3. Entitlement to social services.
Persons qualified for aid hereunder shall be entitled to receive, under Article IX, such rehabilitative, training or other social services as are appropriate to their condition.
(Source: Laws 1967, p. 122.)

(305 ILCS 5/6-4) (from Ch. 23, par. 6-4)
Sec. 6-4. (Repealed).
(Source: P.A. 85-1209. Repealed by P.A. 92-111, eff. 1-1-02.)

(305 ILCS 5/6-5) (from Ch. 23, par. 6-5)
Sec. 6-5. Medical practitioners. In supplying persons receiving basic maintenance support with necessary treatment, care, and supplies required because of illness or disability or with acute medical treatment, care, and supplies a local governmental unit may provide for the services of persons designated in Section 5-8 of Article V.
(Source: P.A. 89-646, eff. 1-1-97.)

(305 ILCS 5/6-6) (from Ch. 23, par. 6-6)
Sec. 6-6. Funeral and Burial.
If the estate of a deceased recipient is insufficient to pay for funeral and burial expenses and if no other resources including assistance from legally responsible relatives or the United States Veterans Administration, are available for such purposes, there shall be paid, in accordance with the standards, rules and regulations of the Illinois Department, such amounts as may be necessary to meet costs of the funeral, burial space, and cemetery charges, or to reimburse any person not financially responsible for the deceased who has voluntarily made expenditures for such costs.
(Source: P.A. 90-372, eff. 7-1-98.)

(305 ILCS 5/6-7) (from Ch. 23, par. 6-7)
Sec. 6-7. Exemption for Townships. Nothing in this Article shall be construed as requiring townships to provide, in whole or in part, medical assistance to persons who are not residents of the State of Illinois.
In all instances under this Article where medical aid or assistance to a person who is not a resident of this State would otherwise be, in whole or in part, the responsibility of a township, the Illinois Department shall be responsible for such provision.
The Illinois Department shall, by rule or regulation, insure that provision of such aid or assistance to a non-resident is identical to the uniform standard of eligibility established by the Illinois Department.
(Source: P.A. 81-519.)

(305 ILCS 5/6-8) (from Ch. 23, par. 6-8)
Sec. 6-8. (Repealed).
(Source: P.A. 89-21, eff. 7-1-95. Repealed by P.A. 92-111, eff. 1-1-02.)

(305 ILCS 5/6-9) (from Ch. 23, par. 6-9)
Sec. 6-9. (a) (1) A local governmental unit may provide assistance to households under its General Assistance program following a declaration by the President of the United States of a major disaster or emergency pursuant to the Federal Disaster Relief Act of 1974, as now or hereafter amended, if the local governmental unit is within the area designated under the declaration. Assistance under this Section may be provided to households which have suffered damage, loss or hardships as a result of the major disaster or emergency. Assistance under this Section may be provided to households without regard to the eligibility requirements and other requirements of this Code. Assistance under this Section may be provided only during the 90-day period following the date of declaration of a major disaster or emergency.
(2) A local governmental unit shall not use State funds to provide assistance under this Section. If a local governmental unit receives State funds to provide General Assistance under this Article, assistance provided by the local governmental unit under this Section shall not be considered in determining whether a local governmental unit has qualified to receive State funds under Article XII. A local governmental unit which provides assistance under this Section shall not, as a result of payment of such assistance, change the nature or amount of assistance provided to any other individual or family under this Article.
(3) This Section shall not apply to any municipality of more than 500,000 population in which a separate program has been established by the Illinois Department under Section 6-1.
(b) (1) A local governmental unit may provide assistance to households for food and temporary shelter. To qualify for assistance a household shall submit to the local governmental unit: (A) such application as the local governmental unit may require; (B) a copy of an application to the Federal Emergency Management Agency (hereinafter "FEMA") or the Small Business Administration (hereinafter "SBA") for assistance; (C) such other proof of damage, loss or hardship as the local governmental unit may require; and (D) an agreement to reimburse the local governmental unit for the amount of any assistance received by the household under this subsection (b).
(2) Assistance under this subsection (b) may be in the form of cash or vouchers. The amount of assistance provided to a household in any month under this subsection (b) shall not exceed the maximum amount payable under Section 6-2.
(3) No assistance shall be provided to a household after it receives a determination of its application to FEMA or SBA for assistance.
(4) A household which has received assistance under this subsection (b) shall reimburse the local governmental unit in full for any assistance received under this subsection. If the household receives assistance from FEMA or SBA in the form of loans or grants, the household shall reimburse the local governmental unit from those funds. If the household's request for assistance is denied or rejected by the FEMA or SBA, the household shall repay the local governmental unit in accordance with a repayment schedule prescribed by the local governmental unit.
(c) (1) A local governmental unit may provide assistance to households for structural repairs to homes or for repair or replacement of home electrical or heating systems, bedding and food refrigeration equipment. To qualify for assistance a household shall submit to the local governmental unit: (A) such application as the local governmental unit may require; (B) a copy of claim to an insurance company for reimbursement for the damage or loss for which assistance is sought; (C) such other proof of damage, loss or hardship as the local governmental unit may require; and (D) an agreement to reimburse the local governmental unit for the amount of any assistance received by the household under this subsection (c).
(2) Any assistance provided under this subsection (c) shall be in the form of direct payments to vendors, and shall not be made directly to a household. The total amount of assistance provided to a household under this subsection (c) shall not exceed $1,500.
(3) No assistance shall be provided to a household after it receives a determination of its insurance claims.
(4) A household which has received assistance under this subsection (c) shall reimburse the local governmental unit in full for any assistance received under this subsection. If the household's insurance claim is approved, the household shall reimburse the local governmental unit from the proceeds. If the household's insurance claim is denied, the household shall repay the local governmental unit in accordance with a repayment schedule prescribed by the local governmental unit.
(Source: P.A. 85-1233.)

(305 ILCS 5/6-10) (from Ch. 23, par. 6-10)
Sec. 6-10. Emergency financial assistance. Except in a city, village or incorporated town of more than 500,000 population, when an applicant resides in the local governmental unit in which he makes application, emergency financial assistance to alleviate life-threatening circumstances or to assist the individual in attaining self-sufficiency may be given to or in behalf of the applicant. The emergency assistance so given shall be by vendor payment in an amount necessary to meet the need, up to the maximum established by the local governmental unit. Emergency assistance shall not be granted under this Section more than once to any applicant during any 12 consecutive month period. Persons currently receiving financial assistance under this Article or under any other Article of this Code shall not be eligible for emergency financial assistance under this Section. Persons receiving only medical assistance from the Illinois Department may, however, receive emergency financial assistance under this Section. Emergency financial assistance may be provided under this Section to persons who are applicants for public aid from the Illinois Department in order to cover time periods prior to receipt of public aid from the Illinois Department. A local governmental unit may use General Assistance moneys to provide emergency financial assistance under this Section but shall not use State funds to provide assistance under this Section. If a local governmental unit receives State funds to provide General Assistance under this Article, assistance provided by the local governmental unit under this Section shall not be considered in determining whether a local governmental unit has qualified to receive State funds under Article XII. A local governmental unit which provides assistance under this Section shall not, as a result of payment of such assistance, change the nature or amount of assistance provided to any other individual or family under this Article.
(Source: P.A. 88-412.)

(305 ILCS 5/6-11) (from Ch. 23, par. 6-11)
Sec. 6-11. General Assistance.
(a) Effective July 1, 1992, all State funded General Assistance and related medical benefits shall be governed by this Section, provided that, notwithstanding any other provisions of this Code to the contrary, on and after July 1, 2012, the State shall not fund the programs outlined in this Section. Other parts of this Code or other laws related to General Assistance shall remain in effect to the extent they do not conflict with the provisions of this Section. If any other part of this Code or other laws of this State conflict with the provisions of this Section, the provisions of this Section shall control.
(b) General Assistance may consist of 2 separate programs. One program shall be for adults with no children and shall be known as Transitional Assistance. The other program may be for families with children and for pregnant women and shall be known as Family and Children Assistance.
(c) (1) To be eligible for Transitional Assistance on or after July 1, 1992, an individual must be ineligible for assistance under any other Article of this Code, must be determined chronically needy, and must be one of the following:
(A) age 18 or over or
(B) married and living with a spouse, regardless of

age.

(2) The local governmental unit shall determine whether individuals are chronically needy as follows:
(A) Individuals who have applied for Supplemental

Security Income (SSI) and are awaiting a decision on eligibility for SSI who are determined to be a person with a disability by the Illinois Department using the SSI standard shall be considered chronically needy, except that individuals whose disability is based solely on substance addictions (drug abuse and alcoholism) and whose disability would cease were their addictions to end shall be eligible only for medical assistance and shall not be eligible for cash assistance under the Transitional Assistance program.

(B) (Blank).
(C) The unit of local government may specify other

categories of individuals as chronically needy; nothing in this Section, however, shall be deemed to require the inclusion of any specific category other than as specified in paragraph (A).

(3) For individuals in Transitional Assistance, medical assistance may be provided by the unit of local government in an amount and nature determined by the unit of local government. Nothing in this paragraph (3) shall be construed to require the coverage of any particular medical service. In addition, the amount and nature of medical assistance provided may be different for different categories of individuals determined chronically needy.
(4) (Blank).
(5) (Blank).
(d) (1) To be eligible for Family and Children Assistance, a family unit must be ineligible for assistance under any other Article of this Code and must contain a child who is:
(A) under age 18 or
(B) age 18 and a full-time student in a secondary

school or the equivalent level of vocational or technical training, and who may reasonably be expected to complete the program before reaching age 19.

Those children shall be eligible for Family and Children Assistance.
(2) The natural or adoptive parents of the child living in the same household may be eligible for Family and Children Assistance.
(3) A pregnant woman whose pregnancy has been verified shall be eligible for income maintenance assistance under the Family and Children Assistance program.
(4) The amount and nature of medical assistance provided under the Family and Children Assistance program shall be determined by the unit of local government. The amount and nature of medical assistance provided need not be the same as that provided under paragraph (3) of subsection (c) of this Section, and nothing in this paragraph (4) shall be construed to require the coverage of any particular medical service.
(5) (Blank).
(e) A local governmental unit that chooses to participate in a General Assistance program under this Section shall provide funding in accordance with Section 12-21.13 of this Act. Local governmental funds used to qualify for State funding may only be expended for clients eligible for assistance under this Section 6-11 and related administrative expenses.
(f) (Blank).
(g) (Blank).
(Source: P.A. 99-143, eff. 7-27-15.)

(305 ILCS 5/6-12) (from Ch. 23, par. 6-12)
Sec. 6-12. General Assistance not funded by State. General Assistance programs in local governments that do not receive State funds shall continue to be governed by Sections 6-1 through 6-10, as applicable, as well as other relevant parts of this Code and other laws. However, notwithstanding any other provision of this Code, any unit of local government that does not receive State funds may implement a General Assistance program that complies with Section 6-11. So long as that program complies with Section 6-11, the program shall not be deemed out of compliance with or in violation of this Code.
(Source: P.A. 87-860.)



Article VIIIA - Public Assistance Fraud

(305 ILCS 5/Art. VIIIA heading)

(305 ILCS 5/8A-1) (from Ch. 23, par. 8A-1)
Sec. 8A-1. Legislative Intent. Because of the pervasive nature of public assistance fraud and its negative effect on the people of the State of Illinois and those individuals who need public assistance, the General Assembly declares it to be public policy that public assistance fraud be identified and dealt with swiftly and appropriately considering the onerous nature of the crime.
(Source: P.A. 82-440.)

(305 ILCS 5/8A-2) (from Ch. 23, par. 8A-2)
Sec. 8A-2. Recipient Fraud.
(a) Any person, who by means of any false statement, willful misrepresentation or failure to notify the county department or the local governmental unit, as the case may be, of a change in his status as required by Sections 11-18 and 11-19, or any person who knowingly causes any applicant or recipient without knowledge to make such a false statement or willful misrepresentation, or by withholding information causes the applicant or recipient to fail to notify the county department or local governmental unit as required, for the purpose of preventing the denial, cancellation or suspension of any grant, or a variation in the amount thereof, or through other fraudulent device obtains or attempts to obtain, or aids or abets any person in obtaining public aid under this Code to which he is not entitled is guilty of a violation of this Article and shall be punished as provided in Section 8A-6.
(b) If an applicant makes and subscribes an application form under Section 11-15 which contains a written declaration that it is made under penalties of perjury, knowing it to be false, incorrect or incomplete in respect to any material statement or representation bearing on his eligibility, income or resources, the offender shall be subject to the penalties for perjury as provided in Section 32-2 of the Criminal Code of 2012.
(Source: P.A. 97-1150, eff. 1-25-13.)

(305 ILCS 5/8A-2.5)
Sec. 8A-2.5. Unauthorized use of medical assistance.
(a) Any person who knowingly uses, acquires, possesses, or transfers a medical card in any manner not authorized by law or by rules and regulations of the Illinois Department, or who knowingly alters a medical card, or who knowingly uses, acquires, possesses, or transfers an altered medical card, is guilty of a violation of this Article and shall be punished as provided in Section 8A-6.
(b) Any person who knowingly obtains unauthorized medical benefits or causes to be obtained unauthorized medical benefits with or without use of a medical card is guilty of a violation of this Article and shall be punished as provided in Section 8A-6.
(b-5) Any vendor that knowingly assists a person in committing a violation under subsection (a) or (b) of this Section is guilty of a violation of this Article and shall be punished as provided in Section 8A-6.
(b-6) Any person (including a vendor, organization, agency, or other entity) that, in any matter related to the medical assistance program, knowingly or willfully falsifies, conceals, or omits by any trick, scheme, artifice, or device a material fact, or makes any false, fictitious, or fraudulent statement or representation, or makes or uses any false writing or document, knowing the same to contain any false, fictitious, or fraudulent statement or entry in connection with the provision of health care or related services, is guilty of a violation of this Article and shall be punished as provided in Section 8A-6.
(c) The Department may seek to recover any and all State and federal monies for which it has improperly and erroneously paid benefits as a result of a fraudulent action and any civil penalties authorized in this Section. Pursuant to Section 11-14.5 of this Code, the Department may determine the monetary value of benefits improperly and erroneously received. The Department may recover the monies paid for such benefits and interest on that amount at the rate of 5% per annum for the period from which payment was made to the date upon which repayment is made to the State. Prior to the recovery of any amount paid for benefits allegedly obtained by fraudulent means, the recipient or payee of such benefits shall be afforded an opportunity for a hearing after reasonable notice. The notice shall be served personally or by certified or registered mail or as otherwise provided by law upon the parties or their agents appointed to receive service of process and shall include the following:
(1) A statement of the time, place and nature of the

hearing.

(2) A statement of the legal authority and

jurisdiction under which the hearing is to be held.

(3) A reference to the particular Sections of the

substantive and procedural statutes and rules involved.

(4) Except where a more detailed statement is

otherwise provided for by law, a short and plain statement of the matters asserted, the consequences of a failure to respond, and the official file or other reference number.

(5) A statement of the monetary value of the benefits

fraudulently received by the person accused.

(6) A statement that, in addition to any other

penalties provided by law, a civil penalty in an amount not to exceed $2,000 may be imposed for each fraudulent claim for benefits or payments.

(7) A statement providing that the determination of

the monetary value may be contested by petitioning the Department for an administrative hearing within 30 days from the date of mailing the notice.

(8) The names and mailing addresses of the

administrative law judge, all parties, and all other persons to whom the agency gives notice of the hearing unless otherwise confidential by law.

An opportunity shall be afforded all parties to be represented by legal counsel and to respond and present evidence and argument.
Unless precluded by law, disposition may be made of any contested case by stipulation, agreed settlement, consent order, or default.
Any final order, decision, or other determination made, issued or executed by the Director under the provisions of this Article whereby any person is aggrieved shall be subject to review in accordance with the provisions of the Administrative Review Law, and the rules adopted pursuant thereto, which shall apply to and govern all proceedings for the judicial review of final administrative decisions of the Director.
Upon entry of a final administrative decision for repayment of any benefits obtained by fraudulent means, or for any civil penalties assessed, a lien shall attach to all property and assets of such person, firm, corporation, association, agency, institution, vendor, or other legal entity until the judgment is satisfied.
Within 18 months of the effective date of this amendatory Act of the 96th General Assembly, the Department of Healthcare and Family Services will report to the General Assembly on the number of fraud cases identified and pursued, and the fines assessed and collected. The report will also include the Department's analysis as to the use of private sector resources to bring action, investigate, and collect monies owed.
(d) In subsections (a), (b), (b-5) and (b-6), "knowledge" has the meaning ascribed to that term in Section 4-5 of the Criminal Code of 2012. For any administrative action brought under subsection (c) pursuant to a violation of this Section, the Department shall define "knowing" by rule.
(Source: P.A. 97-23, eff. 1-1-12; 98-354, eff. 8-16-13.)

(305 ILCS 5/8A-3) (from Ch. 23, par. 8A-3)
Sec. 8A-3. Vendor Fraud and Kickbacks. (a) Any person, firm, corporation, association, agency, institution or other legal entity that willfully, by means of a false statement or representation, or by concealment of any material fact or by other fraudulent scheme or device on behalf of himself or others, obtains or attempts to obtain benefits or payments under this Code to which he or it is not entitled, or in a greater amount than that to which he or it is entitled, is guilty of a violation of this Article and shall be punished as provided in Section 8A-6.
(b) A person shall be guilty of a violation of this Article and shall be punished as provided in Section 8A-6 if he solicits or receives any remuneration, including any kickback, bribe, or rebate, directly or indirectly, overtly or covertly, in cash or in kind:
(1) in return for referring an individual to a person for the furnishing or arranging for the furnishing of any item or service for which payment may be made in whole or in part under this Code; or
(2) in return for purchasing, leasing, ordering, or arranging for or recommending purchasing, leasing, or ordering any good, facility, service or item for which payment may be made in whole or in part under this Code.
(c) A person shall be guilty of a violation of this Article and shall be punished as provided in Section 8A-6 if he offers or pays any remuneration, including any kickback, bribe, or rebate, directly or indirectly, overtly or covertly, in cash or in kind to any person to induce such person:
(1) to refer an individual to a person for the furnishing or arranging for the furnishing of any item or service for which payment may be made in whole or in part under this Code; or
(2) to purchase, lease, order, or arrange for or recommend purchasing, leasing, or ordering any good, facility, service, or item for which payment may be made in whole or in part under this Code.
(d) Subsections (b) and (c) shall not apply to:
(1) a discount or other reduction in price obtained by a provider of services or other entity under this Code if the reduction in price is properly disclosed and appropriately reflected in the costs claimed or charges made by the provider or entity under this Code;
(2) any amount paid by an employer to an employee who has a bona fide employment relationship with such employer for employment in the provision of covered items or services; or
(3) any amount paid to or received by a physician for professional services rendered if a physician, pursuant to a bona fide contract with a health maintenance organization, as defined by the Health Maintenance Organization Act, has referred a patient to another physician for rendering professional services not covered by the health maintenance organization.
(Source: P.A. 85-818.)

(305 ILCS 5/8A-3.5)
Sec. 8A-3.5. Vendor fraud and recipient fraud in medical assistance; restitution. A person convicted of recipient fraud, unauthorized use of medical assistance, vendor fraud in relation to the provision of medical assistance under Article V of this Code, or convicted of a federal criminal violation associated with defrauding the Medicaid program shall be ordered to pay monetary restitution to a person for any financial loss sustained by that person as a result of a violation of Section 8A-2, 8A-2.5, or 8A-3 of this Code, including any court costs and attorney fees. An order of restitution also includes expenses incurred and paid in connection with any medical evaluation or treatment.
(Source: P.A. 94-577, eff. 1-1-06.)

(305 ILCS 5/8A-3.6)
Sec. 8A-3.6. Actions by State licensing agencies.
(a) All State licensing agencies, the Illinois State Police, and the Department of Financial and Professional Regulation shall coordinate enforcement efforts relating to acts of recipient fraud, unauthorized use of medical assistance, or vendor fraud in relation to the provision of medical assistance under Article V of this Code.
(b) If a person who is licensed or registered under the laws of the State of Illinois to engage in a business or profession is convicted of or pleads guilty to engaging in an act of recipient fraud, unauthorized use of medical assistance, or vendor fraud in relation to the provision of medical assistance under Article V of this Code, the Illinois State Police must forward to each State agency by which the person is licensed or registered a copy of the conviction or plea and all supporting evidence.
(c) Any agency that receives information under this Section shall, not later than 6 months after the date on which it receives the information, publicly report the final action taken against the convicted person, including but not limited to the revocation or suspension of the license or any other disciplinary action taken.
(Source: P.A. 94-577, eff. 1-1-06.)

(305 ILCS 5/8A-4) (from Ch. 23, par. 8A-4)
Sec. 8A-4. Penalty for Unauthorized Use of Federal Food Stamps or Federal Food Stamp Benefits. Any person who knowingly uses, acquires, possesses, or transfers federal food stamps, or federal food stamp benefits, or Electronic Benefit Transfer card for federal food stamp benefits, or authorizations to participate in the federal food stamp program in any manner not authorized by law or the rules and regulations of the Illinois Department, or who knowingly alters or uses, acquires, possesses or transfers altered federal food stamps, or federal food stamp benefits, or Electronic Benefit Transfer card for federal food stamp benefits, or authorizations to participate in the federal food stamp program, or who knowingly alters or falsifies electronic federal food stamp benefit data or possesses or uses altered or falsified electronic federal food stamp benefit data for the purpose of making claims for or receiving redemption of food stamp benefits or for the substantiation of redemptions received, is guilty of a violation of this Article and shall be punished as provided in Section 8A-6.
(Source: P.A. 89-489, eff. 1-1-97.)

(305 ILCS 5/8A-4A) (from Ch. 23, par. 8A-4A)
Sec. 8A-4A. Penalty for Unauthorized Use of Federal Surplus Commodities. Any person who knowingly uses, acquires, possesses, or transfers federal surplus food commodities or authorizations to participate in the federal surplus food commodities program, in original or altered form, in any manner not authorized by law or the rules and regulations of the Illinois Department, or who knowingly alters authorizations to participate in the federal surplus food commodities program, is guilty of a violation of this Article and shall be punished as provided in Section 8A-6.
(Source: P.A. 85-555.)

(305 ILCS 5/8A-5) (from Ch. 23, par. 8A-5)
Sec. 8A-5. Administrative Malfeasance. (a) Any person who shall misappropriate, misuse or unlawfully withhold or convert to his own use or to the use of another, any public funds made available for public aid purposes under this Code is guilty of a violation of this Article and shall be punished as provided in Section 8A-6.
(b) Any official or employee of the Illinois Department, county department or local governmental unit who willfully fails to report a known violation of Sections 8A-2, 8A-3, 8A-4 or 8A-5 to the designated administrative personnel as identified in the policy and procedures of the Illinois Department for employees of the Illinois Department or county department, or to the State's Attorney for employees of a local governmental unit, shall be subject to disciplinary proceedings pursuant to regulations of the Illinois Department or local governmental unit.
(Source: P.A. 82-440.)

(305 ILCS 5/8A-5A) (from Ch. 23, par. 8A-5A)
Sec. 8A-5A. Unauthorized possession of identification document. Any person who possesses for an unlawful purpose another person's identification document issued by the Illinois Department shall be guilty of a Class 4 felony. For purposes of this Section, "identification document" includes but is not limited to an authorization to participate in the federal food stamp program or the federal surplus food commodities program, or a card or other document which identifies a person as being entitled to public aid under this Code.
(Source: P.A. 86-1012.)

(305 ILCS 5/8A-6) (from Ch. 23, par. 8A-6)
Sec. 8A-6. Classification of violations.
(a) Any person, firm, corporation, association, agency, institution or other legal entity that has been found by a court to have engaged in an act, practice or course of conduct declared unlawful under Sections 8A-2 through 8A-5 or Section 8A-13 or 8A-14 where:
(1) the total amount of money involved in the

violation, including the monetary value of federal food stamps and the value of commodities, is less than $150, shall be guilty of a Class A misdemeanor;

(2) the total amount of money involved in the

violation, including the monetary value of federal food stamps and the value of commodities, is $150 or more but less than $1,000, shall be guilty of a Class 4 felony;

(3) the total amount of money involved in the

violation, including the monetary value of federal food stamps and the value of commodities, is $1,000 or more but less than $5,000, shall be guilty of a Class 3 felony;

(4) the total amount of money involved in the

violation, including the monetary value of federal food stamps and the value of commodities, is $5,000 or more but less than $10,000, shall be guilty of a Class 2 felony; or

(5) the total amount of money involved in the

violation, including the monetary value of federal food stamps and the value of commodities, is $10,000 or more, shall be guilty of a Class 1 felony and, notwithstanding the provisions of Section 8A-8 except for Subsection (c) of Section 8A-8, shall be ineligible for financial aid under this Article for a period of two years following conviction or until the total amount of money, including the value of federal food stamps, is repaid, whichever first occurs.

(b) Any person, firm, corporation, association, agency, institution or other legal entity that commits a subsequent violation of any of the provisions of Sections 8A-2 through 8A-5 and:
(1) the total amount of money involved in the

subsequent violation, including the monetary value of federal food stamps and the value of commodities, is less than $150, shall be guilty of a Class 4 felony;

(2) the total amount of money involved in the

subsequent violation, including the monetary value of federal food stamps and the value of commodities, is $150 or more but less than $1,000, shall be guilty of a Class 3 felony;

(3) the total amount of money involved in the

subsequent violation, including the monetary value of federal food stamps and the value of commodities, is $1,000 or more but less than $5,000, shall be guilty of a Class 2 felony;

(4) the total amount of money involved in the

subsequent violation, including the monetary value of federal food stamps and the value of commodities, is $5,000 or more but less than $10,000, shall be guilty of a Class 1 felony.

(c) For purposes of determining the classification of offense under this Section, all of the money received as a result of the unlawful act, practice or course of conduct can be accumulated.
(Source: P.A. 90-538, eff. 12-1-97.)

(305 ILCS 5/8A-7) (from Ch. 23, par. 8A-7)
Sec. 8A-7. Civil Remedies. (a) A person who receives financial aid by means of a false statement, willful misrepresentation or by his failure to notify the county department or local governmental unit, as the case may be, of a change in his status as required by Sections 11-18 and 11-19, for the purpose of preventing the denial, cancellation or suspension of his grant, or a variation in the amount thereof, or by other fraudulent device, or a person who knowingly aids or abets any person in obtaining financial aid for which he is not eligible, shall be answerable to the county department or the local governmental unit, as the case may be, for refunding the entire amount of aid received. If the refund is not made, it shall be recoverable in a civil action from the person who received the aid, or from anyone who willfully aided such person to obtain the aid. If an act which would be unlawful under Section 8A-2 is proven, the court may as a penalty assess an additional sum of money, not to exceed the entire amount of aid provided, against the recipient or against any person who willfully aided the recipient. If assessed, the penalty shall be included in any judgment entered for the aid received, and paid to the county department or the local governmental unit, as the case may be. Upon entry of the judgment a lien shall attach to all property and assets of such person until the judgment is satisfied.
(b) Any person, firm, corporation, association, agency, institution or other legal entity, other than an individual recipient, that willfully, by means of a false statement or representation, or by concealment of any material fact or by other fraudulent scheme or device on behalf of himself or others, obtains or attempts to obtain benefits or payments under this Code to which he or it is not entitled, or in a greater amount than that to which he or it is entitled, shall be liable for repayment of any excess benefits or payments received and, in addition to any other penalties provided by law, civil penalties consisting of (1) the interest on the amount of excess benefits or payments at the maximum legal rate in effect on the date the payment was made to such person, firm, corporation, association, agency, institution or other legal entity for the period from the date upon which payment was made to the date upon which repayment is made to the State, (2) an amount not to exceed 3 times the amount of such excess benefits or payments, and (3) the sum of $2,000 for each excessive claim for benefits or payments. Upon entry of a judgment for repayment of any excess benefits or payments, or for any civil penalties assessed by the court, a lien shall attach to all property and assets of such person, firm, corporation, association, agency, institution or other legal entity until the judgment is satisfied.
(c) Civil recoveries provided for in this Section may be recoverable in court proceedings initiated by the Attorney General or, in actions involving a local governmental unit, by the State's Attorney.
(d) Any person who commits the offense of vendor fraud or recipient fraud as defined in Section 8A-2 and Section 8A-3 of this Article shall forfeit, according to the provisions of this subsection, any monies, profits or proceeds, and any interest or property which the sentencing court determines he has acquired or maintained, directly or indirectly, in whole or in part as a result of such offense. Such person shall also forfeit any interest in, securities of, claim against, or contractual right of any kind which affords him a source of influence over, any enterprise which he has established, operated, controlled, conducted, or participated in conducting, where his relationship to or connection with any such thing or activity directly or indirectly, in whole or in part, is traceable to any thing or benefit which he has obtained or acquired through vendor fraud or recipient fraud.
Proceedings instituted pursuant to this subsection shall be subject to and conducted in accordance with the following procedures:
(1) The sentencing court shall, upon petition by the Attorney General or State's Attorney at any time following sentencing, conduct a hearing to determine whether any property or property interest is subject to forfeiture under this subsection. At the forfeiture hearing the People shall have the burden of establishing, by a preponderance of the evidence, that the property or property interests are subject to such forfeiture.
(2) In any action brought by the People of the State of Illinois under this Section, in which any restraining order, injunction or prohibition or any other action in connection with any property or interest subject to forfeiture under this subsection is sought, the circuit court presiding over the trial of the person charged with recipient fraud or vendor fraud as defined in Sections 8A-2 or 8A-3 of this Article shall first determine whether there is probable cause to believe that the person so charged has committed the offense of recipient fraud or vendor fraud and whether the property or interest is subject to forfeiture under this subsection. To make such a determination, prior to entering any such order, the court shall conduct a hearing without a jury, at which the People shall establish that there is (i) probable cause that the person so charged has committed the offense of recipient fraud or vendor fraud and (ii) probable cause that any property or interest may be subject to forfeiture pursuant to this subsection. Such hearing may be conducted simultaneously with a preliminary hearing, if the prosecution is commenced by information or complaint, or by motion of the People at any stage in the proceedings. The court may accept a finding of probable cause at a preliminary hearing following the filing of an information charging the offense of recipient fraud or vendor fraud as defined in Sections 8A-2 or 8A-3 or the return of an indictment by a grand jury charging the offense of recipient fraud or vendor fraud as defined in Sections 8A-2 or 8A-3 of this Article as sufficient evidence of probable cause as provided in item (i) above. Upon such a finding, the circuit court shall enter such restraining order, injunction or prohibition, or shall take such other action in connection with any such property or other interest subject to forfeiture under this Act as is necessary to insure that such property is not removed from the jurisdiction of the court, concealed, destroyed or otherwise disposed of by the owner of that property or interest prior to a forfeiture hearing under this subsection. The Attorney General or State's Attorney shall file a certified copy of such restraining order, injunction or other prohibition with the recorder of deeds or registrar of titles of each county where any such property of the defendant may be located. No such injunction, restraining order or other prohibition shall affect the rights of any bonafide purchaser, mortgagee, judgement creditor or other lien holder arising prior to the date of such filing. The court may, at any time, upon verified petition by the defendant, conduct a hearing to determine whether all or portions of any such property or interest which the court previously determined to be subject to forfeiture or subject to any restraining order, injunction, or prohibition or other action, should be released. The court may in its discretion release such property to the defendant for good cause shown.
(3) Upon conviction of a person under this Article, the court shall authorize the Director of the Illinois Department of State Police to seize all property or other interest declared forfeited under this subsection upon such terms and conditions as the court shall deem proper.
(4) The Director of the Illinois Department of State Police is authorized to sell all property forfeited and seized pursuant to this subsection, unless such property is required by law to be destroyed or is harmful to the public. After the deduction of all requisite expenses of administration and sale, the court shall order the Director to distribute to the Illinois Department an amount from the proceeds of the forfeited property, or monies forfeited or seized, which will satisfy any unsatisfied court order of restitution entered pursuant to a conviction under this Article. If the proceeds are less than the amount necessary to satisfy the order of restitution, the Director shall distribute to the Illinois Department the entire amount of the remaining proceeds. The Director shall distribute any remaining proceeds of such sale, along with any monies forfeited or seized, in accordance with the following schedules:
(a) 25% shall be distributed to the unit of local government whose officers or employees conducted the investigation into recipient fraud or vendor fraud and caused the arrest or arrests and prosecution leading to the forfeiture. Amounts distributed to units of local government shall be used solely for enforcement matters relating to detection, investigation or prosecution of recipient fraud or vendor fraud as defined in Section 8A-2 or 8A-3 of this Article. Where the investigation, arrest or arrests leading to the prosecution and forfeiture is undertaken solely by the Illinois Department of State Police, the portion provided hereunder shall be paid into the Medicaid Fraud and Abuse Prevention Fund, which is hereby created in the State treasury. Monies from this fund shall be used by the Department of State Police for the furtherance of enforcement matters relating to detection, investigation or prosecution of recipient fraud or vendor fraud. Monies directed to this fund shall be used in addition to, and not as a substitute for, funds annually appropriated to the Department of State Police for medicaid fraud enforcement.
(b) 25% shall be distributed to the county in which the prosecution and petition for forfeiture resulting in the forfeiture was instituted, and deposited in a special fund in the county treasury and appropriated to the State's Attorney for use solely in enforcement matters relating to detection, investigation or prosecution of recipient fraud or vendor fraud; however, if the Attorney General brought the prosecution resulting in the forfeiture, the portion provided hereunder shall be paid into the Medicaid Fraud and Abuse Prevention Fund, to be used by the Medicaid Fraud Control Unit of the Illinois Department of State Police for enforcement matters relating to detection, investigation or prosecution of recipient fraud or vendor fraud. Where the Attorney General and a State's Attorney have jointly participated in any portion of the proceedings, 12.5% shall be distributed to the county in which the prosecution resulting in the forfeiture was instituted, and used as specified herein, and 12.5% shall be paid into the Medicaid Fraud and Abuse Prevention Fund, and used as specified herein.
(c) 50% shall be transmitted to the State Treasurer for deposit in the General Revenue Fund.
(Source: P.A. 85-707.)

(305 ILCS 5/8A-7.1) (from Ch. 23, par. 8A-7.1)
Sec. 8A-7.1. The Director, upon making a determination based upon information in the possession of the Illinois Department, that continuation in practice of a licensed health care professional would constitute an immediate danger to the public, shall submit a written communication to the Director of Professional Regulation indicating such determination and additionally providing a complete summary of the information upon which such determination is based, and recommending that the Director of Professional Regulation immediately suspend such person's license. All relevant evidence, or copies thereof, in the Illinois Department's possession may also be submitted in conjunction with the written communication. A copy of such written communication, which is exempt from the copying and inspection provisions of the Freedom of Information Act, shall at the time of submittal to the Director of Professional Regulation be simultaneously mailed to the last known business address of such licensed health care professional by certified or registered postage, United States Mail, return receipt requested. Any evidence, or copies thereof, which is submitted in conjunction with the written communication is also exempt from the copying and inspection provisions of the Freedom of Information Act.
The Director, upon making a determination based upon information in the possession of the Illinois Department, that a licensed health care professional is willfully committing fraud upon the Illinois Department's medical assistance program, shall submit a written communication to the Director of Professional Regulation indicating such determination and additionally providing a complete summary of the information upon which such determination is based. All relevant evidence, or copies thereof, in the Illinois Department's possession may also be submitted in conjunction with the written communication.
Upon receipt of such written communication, the Director of Professional Regulation shall promptly investigate the allegations contained in such written communication. A copy of such written communication, which is exempt from the copying and inspection provisions of the Freedom of Information Act, shall at the time of submission to the Director of Professional Regulation, be simultaneously mailed to the last known address of such licensed health care professional by certified or registered postage, United States Mail, return receipt requested. Any evidence, or copies thereof, which is submitted in conjunction with the written communication is also exempt from the copying and inspection provisions of the Freedom of Information Act.
For the purposes of this Section, "licensed health care professional" means any person licensed under the Illinois Dental Practice Act, the Nurse Practice Act, the Medical Practice Act of 1987, the Pharmacy Practice Act, the Podiatric Medical Practice Act of 1987, or the Illinois Optometric Practice Act of 1987.
(Source: P.A. 95-639, eff. 10-5-07; 95-689, eff. 10-29-07; 95-876, eff. 8-21-08.)

(305 ILCS 5/8A-8) (from Ch. 23, par. 8A-8)
Sec. 8A-8. Future Participation in the Public Assistance Program.
(a) Any person applying for public assistance under this Code who has been found guilty of a violation of this Article or of any law of the United States or of any state which is substantially similar to Sections 8A-2 through 8A-5 for violations related to public assistance or medical assistance programs of the kind provided under this Code and who has not been previously convicted for a violation of this Article or of any law of the United States or of any state which is substantially similar to Sections 8A-2 through 8A-5 for violations related to public assistance or medical assistance programs of the kind provided under this Code shall have applications for public assistance under this Code reviewed by an administrative review board to determine the person's eligibility and the need for administrative safeguards to prevent any such further violations. The administrative review board shall be composed of not less than two persons who are selected in accordance with regulations of the Illinois Department or the local governmental unit. Hearings conducted by the board shall:
(1) be of an informal nature, permitting the

applicant to attend at his option;

(2) be open to the public, unless the applicant and

the administrative review board determine otherwise;

(3) be subject to reasonable time and notification

requirements as determined by regulations of the Illinois Department or local governmental units; and

(4) be held at a location convenient to the applicant.
At the hearing, the administrative review board may deny the application based on an investigation of the person's eligibility, or the board may appoint a substitute payee, require more frequent visits or consultations, more frequent financial reports or require any other action to the extent permitted by State and federal law and regulations. A decision by the administrative review board to deny a person's application shall only be based on the person's failure to qualify under the eligibility criteria applicable to all applicants for the public assistance program in question. Any decision by the administrative review board may be appealed pursuant to the provisions of this Code. In no instance shall the administrative review board delay the hearing or its decision beyond the time allowed under State or federal law and regulations for determining an applicant's eligibility for public assistance.
If the person has been determined eligible, the Illinois Department or the local governmental unit may recoup prior payments obtained in violation of this Article from the current cash assistance grants, unless such payments have previously been repaid. The Illinois Department or the local governmental unit, on a case by case basis, shall limit the amount deducted from the current cash assistance grant so as not to cause undue hardship to the person.
(b) To the extent permitted under federal law, any person found guilty of a first violation of this Article or of any law of the United States or of any state which is substantially similar to Sections 8A-2 through 8A-5 for violations related to public assistance or medical assistance programs of the kind provided under this Code may be suspended from eligibility for public aid under this Code. Any person found guilty of a second or subsequent violation of this Article or of any law of the United States or of any state which is substantially similar to Sections 8A-2 through 8A-5 for violations related to public assistance or medical assistance programs of the kind provided under this Code shall be ineligible for public aid under this Code.
(c) In no instance shall this Section adversely affect the eligibility of children who are in need of public aid under this Code, or the amount of the grant received by such children. If a child's caretaker relative is adversely affected by this Section, a substitute payee may be appointed until the Illinois Department can determine, by rule, that the caretaker relative can manage the public aid in the best interest of the child.
(d) Any person, firm, corporation, association, agency, institution or other legal entity that has been convicted of a violation of this Article shall be prohibited from participating as a vendor of goods or services to recipients of public aid under this Code. Such prohibition shall extend to any person with management responsibility in a firm, corporation, association, agency, institution, or other legal entity that has been convicted of any such violation and to an officer or person owning, either directly or indirectly, 5% or more of the shares of stock or other evidences of ownership in a corporation.
(e) Any employee of the Illinois Department, county department or local governmental unit who has been found guilty of a violation of this Article shall be terminated from employment.
(Source: P.A. 89-489, eff. 1-1-97; 90-725, eff. 8-7-98.)

(305 ILCS 5/8A-9) (from Ch. 23, par. 8A-9)
Sec. 8A-9. Special Investigations Unit. There shall be established within the administrative staff a unit to investigate all matters pertaining to the fraudulent acquisition of public aid, including administrative funds. The investigation may be conducted without prior notice to the recipients, to the personnel administering the cases or to vendors or other persons involved. The unit shall also investigate any other matter relating to the administration of public aid assigned to it by the Director of the Illinois Department. The Illinois Department may make the facts revealed by any investigation available to the Attorney General or to the appropriate State's Attorney.
(Source: P.A. 82-440.)

(305 ILCS 5/8A-10) (from Ch. 23, par. 8A-10)
Sec. 8A-10. Savings provisions. Notwithstanding any amendments or repealer provisions in this amendatory Act of 1981, Sections 11-21, 11-24, 12-15, 12-15.1 and 12-21.19 of "The Illinois Public Aid Code" shall remain in force (1) for the prosecution and punishment of any person who, before the effective date of this amendatory Act, has violated Section 11-21, 11-24, 12-15.1 or 12-21.19 of this Code, and (2) for the initiation and enforcement of civil actions and penalties for any cause of action which accrued prior to the effective date of this amendatory Act under Section 11-21 or 12-15 of this Code.
This amendatory Act of 1981 shall apply only to causes of action arising from violations of this Code which occur after its effective date.
(Source: P.A. 82-440.)

(305 ILCS 5/8A-11) (from Ch. 23, par. 8A-11)
Sec. 8A-11. (a) No person shall:
(1) Knowingly charge a resident of a nursing home for

any services provided pursuant to Article V of the Illinois Public Aid Code, money or other consideration at a rate in excess of the rates established for covered services by the Illinois Department pursuant to Article V of the Illinois Public Aid Code; or

(2) Knowingly charge, solicit, accept or receive, in

addition to any amount otherwise authorized or required to be paid pursuant to Article V of the Illinois Public Aid Code, any gift, money, donation or other consideration:

(i) As a precondition to admitting or expediting

the admission of a recipient or applicant, pursuant to Article V of the Illinois Public Aid Code, to a long-term care facility as defined in Section 1-113 of the Nursing Home Care Act or a facility as defined in Section 1-113 of the ID/DD Community Care Act, Section 1-113 of the MC/DD Act, or Section 1-102 of the Specialized Mental Health Rehabilitation Act of 2013; and

(ii) As a requirement for the recipient's or

applicant's continued stay in such facility when the cost of the services provided therein to the recipient is paid for, in whole or in part, pursuant to Article V of the Illinois Public Aid Code.

(b) Nothing herein shall prohibit a person from making a voluntary contribution, gift or donation to a long-term care facility.
(c) This paragraph shall not apply to agreements to provide continuing care or life care between a life care facility as defined by the Life Care Facilities Act, and a person financially eligible for benefits pursuant to Article V of the Illinois Public Aid Code.
(d) Any person who violates this Section shall be guilty of a business offense and fined not less than $5,000 nor more than $25,000.
(e) "Person", as used in this Section, means an individual, corporation, partnership, or unincorporated association.
(f) The State's Attorney of the county in which the facility is located and the Attorney General shall be notified by the Illinois Department of any alleged violations of this Section known to the Department.
(g) The Illinois Department shall adopt rules and regulations to carry out the provisions of this Section.
(Source: P.A. 98-104, eff. 7-22-13; 99-180, eff. 7-29-15.)

(305 ILCS 5/8A-12)
Sec. 8A-12. Early fraud prevention and detection program. The Illinois Department may conduct an early fraud prevention and detection program as provided in this Section. If conducted, the program shall apply to all categories of assistance and all applicants for aid. The program may be conducted in appropriate counties as determined by the Department. The program shall have the following features:
(1) No intimidation of applicants or recipients may

occur, either by referral or threat of referral for a fraud prevention investigation.

(2) An applicant may not be referred for a fraud

prevention investigation until an application for aid is completed and signed by the applicant or any authorized representative.

(3) An applicant may be referred to the Inspector

General for a fraud prevention investigation if there are reasonable grounds to question the accuracy of any information, statements, documents, or other representations by the applicant or any authorized representative. Referrals for fraud prevention investigations shall be made in accordance with guidelines to be jointly determined by the Inspector General and the Department.

(Source: P.A. 89-118, eff. 7-7-95.)

(305 ILCS 5/8A-13)
Sec. 8A-13. Managed health care fraud.
(a) As used in this Section, "health plan" means any of the following:
(1) Any health care reimbursement plan sponsored

wholly or partially by the State.

(2) Any private insurance carrier, health care

cooperative or alliance, health maintenance organization, insurer, organization, entity, association, affiliation, or person that contracts to provide or provides goods or services that are reimbursed by or are a required benefit of a health benefits program funded wholly or partially by the State.

(3) Anyone who provides or contracts to provide goods

and services to an entity described in paragraph (1) or (2) of this subsection.

For purposes of item (2) in subsection (b), "representation" and "statement" include, but are not limited to, reports, claims, certifications, acknowledgments and ratifications of financial information, enrollment claims, demographic statistics, encounter data, health services available or rendered, and the qualifications of person rendering health care and ancillary services.
(b) Any person, firm, corporation, association, agency, institution, or other legal entity that, with the intent to obtain benefits or payments under this Code to which the person or entity is not entitled or in a greater amount than that to which the person or entity is entitled, knowingly or willfully:
(1) executes or conspires to execute a scheme or

artifice to defraud any State or federally funded or mandated health plan in connection with the delivery of or payment for health care benefits, items, or services;

(2) executes or conspires to execute a scheme or

artifice to obtain by means of false or fraudulent pretense, representation, statement, or promise money or anything of value in connection with the delivery of or payment for health care benefits, items, or services that are in whole or in part paid for, reimbursed, or subsidized by, or are a required benefit of, a State or federally funded or mandated health plan;

(3) falsifies, conceals, or covers up by any trick,

scheme, or device a material fact in connection with the delivery of or payment for health care benefits, items, or services that are in whole or in part paid for or reimbursed by a State or federal health plan;

(4) makes any materially false, fictitious, or

fraudulent statements or representations, or makes or uses any materially false writing or document knowing the same to contain any materially false, fictitious, or fraudulent statement or entry, in connection with the delivery of or payment for health care benefits, items, or services that are in whole or in part paid for or reimbursed by a State or federal health plan; or

(5) makes or uses any false writing or document

knowing the same to contain any materially false, fictitious, or fraudulent statement or entry in connection with the delivery of or payment for health care benefits, items, or services that are in whole or in part paid for or reimbursed by a State or federal health plan;

is guilty of a violation of this Article and shall be punished as provided in Section 8A-6.
(Source: P.A. 98-354, eff. 8-16-13.)

(305 ILCS 5/8A-14)
Sec. 8A-14. Bribery and graft in connection with health care.
(a) As used in this Section:
"Health care official" means any of the following:
(1) An administrator, officer, trustee, fiduciary,

custodian, counsel, agent, or employee of any health plan.

(2) An officer, counsel, agent, or employee of an

organization that provides, proposes to provide, or contracts to provide services to any health plan.

(3) An official, employee, or agent of a State or

federal agency having regulatory or administrative authority over any health plan.

"Health plan" has the meaning attributed to that term in Section 8A-13.
(b) Any person, firm, corporation, association, agency, institution, or other legal entity that
(1) directly or indirectly gives, offers, or promises

anything of value to a health care official, or offers or promises to a health care official to give anything of value to another person, with the intent

(A) to influence or reward any act or decision of

any health care official exercising any authority in any State or federally funded or mandated health plan other than as specifically allowed by law, or

(B) to influence the official to commit, aid in

the commission of, or conspire to allow any fraud in a State or federally funded or mandated health plan, or

(C) to induce the official to engage in any

conduct in violation of the official's lawful duty, or

(2) being a health care official, directly or

indirectly demands, solicits, receives, accepts, or agrees to accept anything of value personally or for any other person or entity, the giving of which would violate paragraph (1) of this subsection,

is guilty of a violation of this Article and shall be punished as provided in Section 8A-6.
(Source: P.A. 90-538, eff. 12-1-97.)

(305 ILCS 5/8A-15)
Sec. 8A-15. False statements relating to health care delivery. Any person, firm, corporation, association, agency, institution, or other legal entity that, in any matter related to a State or federally funded or mandated health plan, knowingly and wilfully falsifies, conceals, or omits by any trick, scheme, artifice, or device a material fact, or makes any false, fictitious, or fraudulent statement or representation, or makes or uses any false writing or document, knowing the same to contain any false, fictitious, or fraudulent statement or entry in connection with the provision of health care or related services, is guilty of a Class 4 felony.
(Source: P.A. 98-354, eff. 8-16-13.)

(305 ILCS 5/8A-16)
Sec. 8A-16. Unfair or deceptive marketing practices.
(a) As used in this Section, "health plan" has the meaning attributed to that term in Section 8A-13.
(b) It is unlawful to knowingly and willfully engage in any unfair or deceptive marketing practice in connection with proposing, offering, selling, soliciting, or providing any health care service or any health plan. Unfair or deceptive marketing practices include the following:
(1) Making a false and misleading oral or written

statement, visual description, advertisement, or other representation of any kind that has the capacity, tendency, or effect of deceiving or misleading health care consumers with respect to any health care service, health plan, or health care provider.

(2) Making a representation that a health care plan

or a health care provider offers any service, benefit, access to care, or choice that it does not in fact offer.

(3) Making a representation that a health plan or

health care provider has any status, certification, qualification, sponsorship, affiliation, or licensure that it does not have.

(4) A failure to state a material fact if the failure

deceives or tends to deceive.

(5) Offering any kickback, bribe, reward, or benefit

to any person as an inducement to select or to refrain from selecting any health care service, health plan, or health care provider, unless the benefit offered is medically necessary health care or is permitted by the Illinois Department.

(6) The use of health care consumer or other

information that is confidential or privileged or that cannot be disclosed to or obtained by the user without violating a State or federal confidentiality law, including:

(A) medical records information; and
(B) information that identifies the health care

consumer or any member of his or her group as a recipient of any government sponsored or mandated welfare program.

(7) The use of any device or artifice in advertising

a health plan or soliciting a health care consumer that misrepresents the solicitor's profession, status, affiliation, or mission.

(c) Any person who commits a first violation of this Section is guilty of a Class A misdemeanor and is subject to a fine of not more than $5,000. Any person who commits a second or subsequent violation of this Section is guilty of a Class 4 felony and is subject to a fine of not more than $25,000.
(Source: P.A. 90-538, eff. 12-1-97.)

(305 ILCS 5/8A-17)
Sec. 8A-17. Penalties enhanced for persons other than individuals. If a person who violates Section 8A-13, 8A-14, 8A-15, or 8A-16 is any person other than an individual, then that person is subject to a fine of not more than $50,000 if the violation is a misdemeanor and a fine of not more than $250,000 if the violation is a felony.
(Source: P.A. 90-538, eff. 12-1-97.)

(305 ILCS 5/8A-18)
Sec. 8A-18. Application assistance fraud; SNAP; AABD; TANF. It is a Class C misdemeanor for any person, including an individual, firm, corporation, association, partnership, or joint venture, or any employee or agent of any of those, to assist or represent another person in completing or submitting an application for benefits under the federal Supplemental Nutrition Assistance Program (SNAP), the State's Aid to the Aged, Blind, or Disabled (AABD) program, or the State's Temporary Assistance for Needy Families (TANF) program, in exchange for a portion of the applicant's SNAP, AABD, or TANF benefits or cash or any other form of payment from any other source. An applicant who receives such assistance or representation is not in violation of this Section. Nothing in this Section shall be construed as prohibiting an applicant from receiving such assistance or representation when appealing a denial of an application for SNAP, AABD, or TANF benefits.
(Source: P.A. 98-931, eff. 8-15-14.)



Article IX - Other Social Services

(305 ILCS 5/Art. IX heading)

(305 ILCS 5/9-1) (from Ch. 23, par. 9-1)
Sec. 9-1. Declaration of Purpose. It is the purpose of this Article to aid applicants for and recipients of public aid under Articles III, IV, V, and VI, to increase their capacities for self-support, self-care, and responsible citizenship, and to assist them in maintaining and strengthening family life. If authorized pursuant to Section 9-8, this Article may be extended to former and potential recipients and to persons whose income does not exceed the standard established to determine eligibility for aid as a medically indigent person under Article V. The Department, with the written consent of the Governor, may also:
(a) extend this Article to individuals and their

families with income closely related to national indices of poverty who have special needs resulting from institutionalization of a family member or conditions that may lead to institutionalization or who live in impoverished areas or in facilities developed to serve persons of low income;

(b) establish, where indicated, schedules of payment

for service provided based on ability to pay;

(c) provide for the coordinated delivery of the

services described in this Article and related services offered by other public or private agencies or institutions, and cooperate with the Illinois Department on Aging to enable it to properly execute and fulfill its duties pursuant to the provisions of Section 4.01 of the "Illinois Act on the Aging", as now or hereafter amended;

(d) provide in-home care services, such as chore and

housekeeping services or homemaker services, to recipients of public aid under Articles IV and VI, the scope and eligibility criteria for such services to be determined by rule;

(e) contract with other State agencies for the

purchase of social service under Title XX of the Social Security Act, such services to be provided pursuant to such other agencies' enabling legislation; and

(f) cooperate with the Department of Healthcare and

Family Services to provide services to public aid recipients for the treatment and prevention of alcoholism and substance abuse.

(Source: P.A. 95-331, eff. 8-21-07.)

(305 ILCS 5/9-2) (from Ch. 23, par. 9-2)
Sec. 9-2. Guidance and Counseling Services. Guidance and counseling services shall be provided directly by the staffs of the Illinois Department, the County Departments, and local governmental units, or through cooperating governmental and private agencies which will assist in preventing or overcoming financial dependency or social maladjustment; in maintaining and strengthening family life; in assisting parents who are unmarried, divorced or separated to share in the support and maintenance of their children; in increasing the capacities of parents or other adults for attaining or maintaining a decent and healthful standard of living for themselves and any children they may have under their care; and in encouraging and aiding parents or other adults to provide children under their care with maximum opportunities for realizing their full potentialities for development.
In local governmental units receiving State funds, the establishment of such services and the expenditure of funds therefor shall be subject to the approval and supervision of the Illinois Department.
(Source: P.A. 81-968.)

(305 ILCS 5/9-3) (from Ch. 23, par. 9-3)
Sec. 9-3. Rehabilitative Services.
The Illinois Department, the County Departments, and local governmental units shall encourage and assist applicants and recipients to make maximum use of the facilities of public or private agencies providing rehabilitative services for persons afflicted with physical, mental or social disabilities requiring specialized care and treatment.
(Source: Laws 1967, p. 122.)

(305 ILCS 5/9-4)
Sec. 9-4. (Repealed).
(Source: P.A. 86-1381. Repealed by P.A. 95-322, eff. 1-1-08.)

(305 ILCS 5/9-5) (from Ch. 23, par. 9-5)
Sec. 9-5. Educational programs; vocational training and retraining. The Illinois Department, the County Departments, and local governmental units shall cooperate with all public or private education and vocational training or retraining agencies or facilities operating within this State, or making their services available to residents of this State, to the end that there may be developed all necessary education and vocational training or retraining services and facilities required to improve the skills of persons receiving aid under Articles III, V, and VI for whom jobs are not immediately available, or which will provide education, training, and experience for persons who lack the skills required for employment opportunities as are or may become available. The education, training, or retraining services and facilities shall assure that persons receiving this assistance who are subject to participation shall become enrolled in, and attend, programs that will lead to graduation from high school or the equivalent when the Illinois Department determines these programs will be beneficial to the person in obtaining employment.
Participants in any educational or vocational training program shall be provided with an extra allowance towards the costs of their participation.
(Source: P.A. 92-111, eff. 1-1-02.)

(305 ILCS 5/9-6) (from Ch. 23, par. 9-6)
Sec. 9-6. Job Search, Training and Work Programs. The Illinois Department and local governmental units shall initiate, promote and develop job search, training and work programs which will provide employment for and contribute to the training and experience of persons receiving aid under Articles III, V, and VI.
The job search, training and work programs shall be designed to preserve and improve the work habits and skills of recipients for whom jobs are not otherwise immediately available and to provide training and experience for recipients who lack the skills required for such employment opportunities as are or may become available. The Illinois Department and local governmental unit shall determine by rule those classes of recipients who shall be subject to participation in such programs. If made subject to participation, every applicant for or recipient of public aid who is determined to be "able to engage in employment", as defined by the Department or local governmental unit pursuant to rules and regulations, for whom unsubsidized jobs are not otherwise immediately available shall be required to participate in any program established under this Section.
The Illinois Department shall establish with the Director of Central Management Services an outreach and training program designed to encourage and assist recipients participating in job search, training and work programs to participate in open competitive examinations for trainee and other entry level positions to maximize opportunities for placement on open competitive eligible listings and referral to State agencies for employment consideration.
The Department shall provide payment for transportation, day-care and Workers' Compensation costs which occur for recipients as a result of participating in job search, training and work programs as described in this Section. The Department may decline to initiate such programs in areas where eligible recipients would be so few in number as to not economically justify such programs; and in this event the Department shall not require persons in such areas to participate in any job search, training, or work programs whatsoever as a condition of their continued receipt of, or application for, aid.
The programs may include, but shall not be limited to, service in child care centers, in preschool programs as teacher aides and in public health programs as home visitors and health aides; the maintenance of or services required in connection with public offices, buildings and grounds; state, county and municipal hospitals, forest preserves, parks, playgrounds, streets and highways, and other governmental maintenance or construction directed toward environmental improvement; and similar facilities.
The Illinois Department or local governmental units may enter into agreements with local taxing bodies and private not-for-profit organizations, agencies and institutions to provide for the supervision and administration of job search, work and training projects authorized by this Section. Such agreements shall stipulate the requirements for utilization of recipients in such projects. In addition to any other requirements dealing with the administration of these programs, the Department shall assure, pursuant to rules and regulations, that:
(a) Recipients may not displace regular employees.
(b) The maximum number of hours of mandatory work is

8 hours per day and 40 hours per week, not to exceed 120 hours per month.

(c) The maximum number of hours per month shall be

determined by dividing the recipient's benefits by the federal minimum wage, rounded to the lowest full hour. "Recipient's benefits" in this subsection includes: (i) both cash assistance and food stamps provided to the entire assistance unit or household by the Illinois Department where the job search, work and training program is administered by the Illinois Department and, where federal programs are involved, includes all such cash assistance and food stamps provided to the greatest extent allowed by federal law; or (ii) includes only cash assistance provided to the entire assistance unit by the local governmental unit where the job search, work and training program is administered by the local governmental unit.

(d) The recipient shall be provided or compensated

for transportation to and from the work location.

(e) Appropriate terms regarding recipient

compensation are met.

Local taxing bodies and private not-for-profit organizations, agencies and institutions which utilize recipients in job search, work and training projects authorized by this Section are urged to include such recipients in the formulation of their employment policies.
Unless directly paid by an employing local taxing body or not-for-profit agency, a recipient participating in a work project who meets all requirements set forth by the Illinois Department shall receive credit towards his or her monthly assistance benefits for work performed based upon the applicable minimum wage rate. Where a recipient is paid directly by an employing agency, the Illinois Department or local governmental unit shall provide for payment to such employing entity the appropriate amount of assistance benefits to which the recipient would otherwise be entitled under this Code.
The Illinois Department or its designee, including local governmental units, may enter into agreements with the agencies or institutions providing work under programs established hereunder for payment to each such employer (hereinafter called "public service employer") of all or a portion of the wages to be paid to persons for the work performed and other appropriate costs.
If the number of persons receiving aid under Article VI is insufficient to justify the establishment of job search, training and work programs on a local basis by a local governmental unit, or if for other good cause the establishment of a local program is impractical or unwarranted, the local governmental unit shall cooperate with other local governmental units, with civic and non-profit community agencies, and with the Illinois Department in developing a program or programs which will jointly serve the participating governmental units and agencies.
A local governmental unit receiving State funds shall refer all recipients able to engage in employment to such job search, training and work programs as are established, whether within or without the governmental unit, and as are accessible to persons receiving aid from the governmental unit. The Illinois Department shall withhold allocation of state funds to any governmental unit which fails or refuses to make such referrals.
Participants in job search, training and work programs shall be required to maintain current registration for regular employment under Section 11-10 and to accept any bona fide offer of regular employment. They shall likewise be required to accept education, work and training opportunities available to them under other provisions of this Code or Federal law. The Illinois Department or local governmental unit shall provide by rule for periodic review of the circumstances of each participant to determine the feasibility of his placement in regular employment or other work, education and training opportunities.
Moneys made available for public aid purposes under Articles IV and VI may be expended to pay public service employers all or a portion of the wages of public service employees and other appropriate costs, to provide necessary supervisory personnel and equipment, to purchase Workers' Compensation Insurance or to pay Workers' Compensation claims, and to provide transportation to and from work sites.
The Department shall provide through rules and regulations for sanctions against applicants and recipients of aid under this Code who fail to cooperate with the regulations and requirements established pursuant to this Section. Such sanctions may include the loss of eligibility to receive aid under Article VI of this Code for up to 3 months.
The Department, in cooperation with a local governmental unit, may maintain a roster of persons who are required to participate in a local job search, training and work program. In such cases, the roster shall be available for inspection by employers for the selection of possible workers.
In addition to the programs authorized by this Section, the Illinois Department is authorized to administer any job search, training or work projects in conjunction with the Federal Food Stamp Program, either under this Section or under other regulations required by the Federal government.
The Illinois Department may also administer pilot programs to provide job search, training and work programs to unemployed parents of children receiving child support enforcement services under Article X of this Code.
(Source: P.A. 92-111, eff. 1-1-02; 92-590, eff. 7-1-02.)

(305 ILCS 5/9-6.01) (from Ch. 23, par. 9-6.01)
Sec. 9-6.01. (Repealed).
(Source: P.A. 86-909. Repealed by P.A. 92-111, eff. 1-1-02.)

(305 ILCS 5/9-6.02) (from Ch. 23, par. 9-6.02)
Sec. 9-6.02. (Repealed).
(Source: P.A. 86-1028. Repealed by P.A. 92-111, eff. 1-1-02.)

(305 ILCS 5/9-6.03) (from Ch. 23, par. 9-6.03)
Sec. 9-6.03. (Repealed).
(Source: P.A. 87-1116. Repealed by P.A. 92-111, eff. 1-1-02.)

(305 ILCS 5/9-6.04)
Sec. 9-6.04. (Repealed).
(Source: P.A. 88-170. Repealed by P.A. 92-111, eff. 1-1-02.)

(305 ILCS 5/9-6.1) (from Ch. 23, par. 9-6.1)
Sec. 9-6.1. Housing Education Program. The Illinois Department shall establish, either directly or by contract, a pilot project for a housing education program that will provide persons receiving aid under Articles III, IV, V, and VI with instructions in the care and maintenance of dwelling units, in the essentials of adequate housekeeping, and the problems of urban living. If in accord with Federal law and regulations governing grants to this State for public aid purposes, the Department may require recipients to attend a housing education program. Non-recipients to whom services have been extended under the provisions of Section 9-8 may also attend and participate in a housing education program established hereunder.
(Source: P.A. 92-111, eff. 1-1-02; 93-632, eff. 2-1-04.)

(305 ILCS 5/9-6.2) (from Ch. 23, par. 9-6.2)
Sec. 9-6.2. Township assistance to county convalescent homes. In counties under township organization, the several townships therein which do not receive State funds for general assistance may provide, from moneys received and collected for public aid to all persons eligible therefor under Article VI of this Code, funds for the operation costs of any county convalescent home in the county, in addition to payment of patient expenses otherwise provided for under this Code. No township which receives State funds for general assistance may use moneys received and collected for public aid for such assistance to county convalescent homes. "County convalescent home" shall refer to any facility that was established by a county according to the provisions of Division 5-21 of the Counties Code or its predecessor.
(Source: P.A. 92-111, eff. 1-1-02.)

(305 ILCS 5/9-6.3) (from Ch. 23, par. 9-6.3)
Sec. 9-6.3. (Repealed).
(Source: P.A. 86-1028. Repealed by P.A. 90-17, eff. 7-1-97.)

(305 ILCS 5/9-6.4) (from Ch. 23, par. 9-6.4)
Sec. 9-6.4. (Repealed).
(Source: P.A. 85-1209. Repealed by P.A. 90-17, eff. 7-1-97.)

(305 ILCS 5/9-7) (from Ch. 23, par. 9-7)
Sec. 9-7. Establishing Services Not Otherwise Available-State Supervision of Services in Local Units Receiving State Funds.
Where the services or facilities authorized by Sections 9-3 or 9-5 are not available or insufficient to meet needs, the Illinois Department or local governmental unit may establish and provide such services and facilities. If the local governmental unit receives State funds for such services or facilities under Sections 9-3 or 9-5, or for any local or joint programs under Section 9-6, the establishment of such services, facilities or programs and the expenditure of funds therefor shall be subject to the approval and supervision of the Illinois Department.
(Source: P.A. 77-1802.)

(305 ILCS 5/9-8) (from Ch. 23, par. 9-8)
Sec. 9-8. Extension of Coverage.) If appropriate and sufficient facilities are not available through other agencies, the Illinois Department may extend those services provided in this Article which relate to work adjustment, education, training, and counseling and guidance on problems of child care, family relationships, home and money management, transportation, and health, to one or both of the following:
(1) persons and families who have been recipients of

aid within 1 year preceding their request for the services, and who are likely to become recipients of aid again unless needed services are provided;

(2) other persons and families who request the

services and whose economic, personal or social situation is such as to make it likely that without counseling, training or other services financial aid could reasonably be expected to be required within 6 months.

The services may be continued for such time as may be necessary to overcome the conditions which may result in dependency upon financial aid but each case shall be reviewed at least quarterly to assure that the services are not continued beyond a reasonable period of time.
Any extension of services under the foregoing provisions shall be limited to a pilot county or counties, or other test area, until the cost and effectiveness of the services provided are determined to be in the public interest.
The Illinois Department may also extend the educational and vocational training programs provided under Section 9-5 or Section 9-7 to persons whose income does not exceed the standard established to determine eligibility for aid as a medically indigent person under Article V, subject to the minimum quarterly review requirement established in this Section for persons designated in subparagraphs (1) and (2).
(Source: P.A. 93-632, eff. 2-1-04.)

(305 ILCS 5/9-9) (from Ch. 23, par. 9-9)
Sec. 9-9. The Illinois Department shall make information available in its local offices informing clients about programs concerning alcoholism and substance abuse treatment and prevention programs.
(Source: P.A. 89-507, eff. 7-1-97.)

(305 ILCS 5/9-10) (from Ch. 23, par. 9-10)
Sec. 9-10. (Repealed).
(Source: P.A. 87-528. Repealed by P.A. 92-111, eff. 1-1-02.)

(305 ILCS 5/9-11) (from Ch. 23, par. 9-11)
Sec. 9-11. The Illinois Department may make disbursements to any attorney, or advocate working under the supervision of an attorney, who represents a recipient of cash assistance under Article VI in a program administered by the Illinois Department, in an appeal of any claim for federal veterans' benefits before a hearing officer at a Veterans' Administration Regional Office or upon an initial appeal to the Board of Veterans' Appeals which is decided in favor of the recipient. The amount of the disbursement shall be equal to the disbursement awarded under Section 3-13 of this Code. No disbursement shall be made unless a petition and a copy of the favorable decision is submitted by an attorney or advocate to the Illinois Department within 60 days of the date of the favorable decision. The disbursement shall be made within 30 days after the petition is received. The Illinois Department shall promulgate rules and regulations necessary to implement this Section.
(Source: P.A. 89-21, eff. 7-1-95.)

(305 ILCS 5/9-12)
Sec. 9-12. (Repealed).
(Source: P.A. 88-412; Repealed by P.A. 91-599, eff. 8-14-99.)

(305 ILCS 5/9-13)
Sec. 9-13. (Repealed).
(Source: P.A. 95-331, eff. 8-21-07. Repealed by P.A. 95-322, eff. 1-1-08.)

(305 ILCS 5/9-14)
Sec. 9-14. Small business grant program. Subject to appropriation, the Department of Commerce and Economic Opportunity may establish a small business grant program for public aid recipients who are interested in developing a new start-up business. Grant applicants must submit an initial business plan or proposal to the Department of Commerce and Economic Opportunity that clearly articulates the viability of the new start-up business and how the grant money will be used to develop the business. The Department of Commerce and Economic Opportunity shall use such application materials to determine an applicant's eligibility under the program, the grant amount to be awarded, if applicable, and the number of grants an eligible applicant will receive under the program. If an applicant is determined by the Department of Commerce and Economic Opportunity to be eligible for a small business grant, the applicant must submit to the Department of Commerce and Economic Opportunity every year that he or she participates in the program or applies for a new grant an updated business plan or proposal that demonstrates the continued viability or progress of the new start-up business. The Department of Commerce and Economic Opportunity shall adopt any rules necessary to implement this provision, including rules on the minimum and maximum grant amounts awarded under the program, the number of grants an applicant may apply for or receive during a specified period of time, and application requirements.
(Source: P.A. 100-347, eff. 1-1-18.)



Article IXA - Education, Training And Employment Program For Recipients Under Article IV

(305 ILCS 5/Art. IXA heading)

(305 ILCS 5/9A-1) (from Ch. 23, par. 9A-1)
Sec. 9A-1. Declaration of Purpose. It is the purpose of this Article to provide recipients of public aid under Article IV the education, training and employment programs that will help them avoid long-term welfare dependence.
(Source: P.A. 86-1184; 86-1381.)

(305 ILCS 5/9A-2) (from Ch. 23, par. 9A-2)
Sec. 9A-2. As used in this Article only, "recipient" means only those persons receiving aid under Article IV.
(Source: P.A. 86-1184; 86-1381.)

(305 ILCS 5/9A-3) (from Ch. 23, par. 9A-3)
Sec. 9A-3. Establishment of Program and Level of Services.
(a) The Illinois Department shall establish and maintain a program to provide recipients with services consistent with the purposes and provisions of this Article. The program offered in different counties of the State may vary depending on the resources available to the State to provide a program under this Article, and no program may be offered in some counties, depending on the resources available. Services may be provided directly by the Illinois Department or through contract. References to the Illinois Department or staff of the Illinois Department shall include contractors when the Illinois Department has entered into contracts for these purposes. The Illinois Department shall provide each recipient who participates with such services available under the program as are necessary to achieve his employability plan as specified in the plan.
(b) The Illinois Department, in operating the program, shall cooperate with public and private education and vocational training or retraining agencies or facilities, the Illinois State Board of Education, the Illinois Community College Board, the Departments of Employment Security and Commerce and Economic Opportunity or other sponsoring organizations funded under the federal Workforce Innovation and Opportunity Act and other public or licensed private employment agencies.
(Source: P.A. 100-477, eff. 9-8-17.)

(305 ILCS 5/9A-4) (from Ch. 23, par. 9A-4)
Sec. 9A-4. Participation.
(a) Except for those exempted under subsection (b) below, and to the extent resources permit, the Illinois Department as a condition of eligibility for public aid, may, as provided by rule, require all recipients to participate in an education, training, and employment program, which shall include accepting suitable employment and refraining from terminating employment or reducing earnings without good cause.
(b) Recipients shall be exempt from the requirement of participation in the education, training, and employment program in the following circumstances:
(1) The recipient is a person over age 60; or
(2) The recipient is a person with a child under age

one.

Recipients are entitled to request a reasonable modification to the requirement of participation in the education, training and employment program in order to accommodate a qualified individual with a disability as defined by the Americans with Disabilities Act. Requests for a reasonable modification shall be evaluated on a case-by-case functional basis by designated staff based on Department rule. All such requests shall be monitored as part of the agency's quality assurance process or processes to attest to the expediency with which such requests are addressed. Implementation of the changes made to this Section by this amendatory Act of the 94th General Assembly is subject to appropriation.
(Source: P.A. 94-629, eff. 1-1-06.)

(305 ILCS 5/9A-5) (from Ch. 23, par. 9A-5)
Sec. 9A-5. Exempt recipients.
(a) Exempt recipients under Section 9A-4 may volunteer to participate.
(b) Services will be offered to exempt and non-exempt individuals who wish to volunteer to participate only to the extent resources permit.
(c) Exempt and non-exempt individuals who volunteer to participate become program participants upon completion of the initial assessment, development of the employability plan, and assignment to a component. An exempt individual who volunteers to participate may not be sanctioned for not meeting program requirements.
(Source: P.A. 92-111, eff. 1-1-02; 93-598, eff. 8-26-03.)

(305 ILCS 5/9A-6) (from Ch. 23, par. 9A-6)
Sec. 9A-6. (Repealed).
(Source: P.A. 86-1475. Repealed by P.A. 90-17, eff. 7-1-97.)

(305 ILCS 5/9A-7) (from Ch. 23, par. 9A-7)
Sec. 9A-7. Good Cause and Pre-Sanction Process.
(a) The Department shall establish by rule what constitutes good cause for failure to participate in education, training and employment programs, failure to accept suitable employment or terminating employment or reducing earnings.
The Department shall establish, by rule, a pre-sanction process to assist in resolving disputes over proposed sanctions and in determining if good cause exists. Good cause shall include, but not be limited to:
(1) temporary illness for its duration;
(2) court required appearance or temporary

incarceration;

(3) (blank);
(4) death in the family;
(5) (blank);
(6) (blank);
(7) (blank);
(8) (blank);
(9) extreme inclement weather;
(10) (blank);
(11) lack of any support service even though the

necessary service is not specifically provided under the Department program, to the extent the lack of the needed service presents a significant barrier to participation;

(12) if an individual is engaged in employment or

training or both that is consistent with the employment related goals of the program, if such employment and training is later approved by Department staff;

(13) (blank);
(14) failure of Department staff to correctly forward

the information to other Department staff;

(15) failure of the participant to cooperate because

of attendance at a test or a mandatory class or function at an educational program (including college), when an education or training program is officially approved by the Department;

(16) failure of the participant due to his or her

illiteracy;

(17) failure of the participant because it is

determined that he or she should be in a different activity;

(18) non-receipt by the participant of a notice

advising him or her of a participation requirement. If the non-receipt of mail occurs frequently, the Department shall explore an alternative means of providing notices of participation requests to participants;

(19) (blank);
(20) non-comprehension of English, either written or

oral or both;

(21) (blank);
(22) (blank);
(23) child care (or day care for an incapacitated

individual living in the same home as a dependent child) is necessary for the participation or employment and such care is not available for a child under age 13;

(24) failure to participate in an activity due to a

scheduled job interview, medical appointment for the participant or a household member, or school appointment;

(25) the individual is homeless. Homeless

individuals (including the family) have no current residence and no expectation of acquiring one in the next 30 days. This includes individuals residing in overnight and transitional (temporary) shelters. This does not include individuals who are sharing a residence with friends or relatives on a continuing basis;

(26) circumstances beyond the control of the

participant which prevent the participant from completing program requirements; or

(27) (blank).
(b) (Blank).
(c) (1) The Department shall establish a reconciliation

procedure to assist in resolving disputes related to any aspect of participation, including exemptions, good cause, sanctions or proposed sanctions, supportive services, assessments, responsibility and service plans, assignment to activities, suitability of employment, or refusals of offers of employment. Through the reconciliation process the Department shall have a mechanism to identify good cause, ensure that the client is aware of the issue, and enable the client to perform required activities without facing sanction.

(2) A participant may request reconciliation and

receive notice in writing of a meeting. At least one face-to-face meeting may be scheduled to resolve misunderstandings or disagreements related to program participation and situations which may lead to a potential sanction. The meeting will address the underlying reason for the dispute and plan a resolution to enable the individual to participate in TANF employment and work activity requirements.

(2.5) If the individual fails to appear at the

reconciliation meeting without good cause, the reconciliation is unsuccessful and a sanction shall be imposed.

(3) The reconciliation process shall continue after

it is determined that the individual did not have good cause for non-cooperation. Any necessary demonstration of cooperation on the part of the participant will be part of the reconciliation process. Failure to demonstrate cooperation will result in immediate sanction.

(4) For the first instance of non-cooperation, if the

client reaches agreement to cooperate, the client shall be allowed 30 days to demonstrate cooperation before any sanction activity may be imposed. In any subsequent instances of non-cooperation, the client shall be provided the opportunity to show good cause or remedy the situation by immediately complying with the requirement.

(5) The Department shall document in the case record

the proceedings of the reconciliation and provide the client in writing with a reconciliation agreement.

(6) If reconciliation resolves the dispute, no

sanction shall be imposed. If the client fails to comply with the reconciliation agreement, the Department shall then immediately impose the original sanction. If the dispute cannot be resolved during reconciliation, a sanction shall not be imposed until the reconciliation process is complete.

(Source: P.A. 95-331, eff. 8-21-07.)

(305 ILCS 5/9A-8) (from Ch. 23, par. 9A-8)
Sec. 9A-8. Operation of Program.
(a) At the time of application or redetermination of eligibility under Article IV, as determined by rule, the Illinois Department shall provide information in writing and orally regarding the education, training and employment program to all applicants and recipients. The information required shall be established by rule and shall include, but need not be limited to:
(1) education (including literacy training),

employment and training opportunities available, the criteria for approval of those opportunities, and the right to request changes in the personal responsibility and services plan to include those opportunities;

(1.1) a complete list of all activities that are

approvable activities, and the circumstances under which they are approvable, including work activities, substance abuse or mental health treatment, activities to escape and prevent domestic violence, caring for a medically impaired family member, and any other approvable activities, together with the right to and procedures for amending the responsibility and services plan to include these activities;

(1.2) the rules concerning the lifetime limit on

eligibility, including the current status of the applicant or recipient in terms of the months of remaining eligibility, the criteria under which a month will not count towards the lifetime limit, and the criteria under which a recipient may receive benefits beyond the end of the lifetime limit;

(2) supportive services including child care and the

rules regarding eligibility for and access to the child care assistance program, transportation, initial expenses of employment, job retention, books and fees, and any other supportive services;

(3) the obligation of the Department to provide

supportive services;

(4) the rights and responsibilities of participants,

including exemption, sanction, reconciliation, and good cause criteria and procedures, termination for non-cooperation and reinstatement rules and procedures, and appeal and grievance procedures; and

(5) the types and locations of child care services.
(b) The Illinois Department shall notify the recipient in writing of the opportunity to volunteer to participate in the program.
(c) (Blank).
(d) As part of the personal plan for achieving employment and self-sufficiency, the Department shall conduct an individualized assessment of the participant's employability. No participant may be assigned to any component of the education, training and employment activity prior to such assessment. The plan shall include collection of information on the individual's background, proficiencies, skills deficiencies, education level, work history, employment goals, interests, aptitudes, and employment preferences, as well as factors affecting employability or ability to meet participation requirements (e.g., health, physical or mental limitations, child care, family circumstances, domestic violence, sexual violence, substance abuse, and special needs of any child of the individual). As part of the plan, individuals and Department staff shall work together to identify any supportive service needs required to enable the client to participate and meet the objectives of his or her employability plan. The assessment may be conducted through various methods such as interviews, testing, counseling, and self-assessment instruments. In the assessment process, the Department shall offer to include standard literacy testing and a determination of English language proficiency and shall provide it for those who accept the offer. Based on the assessment, the individual will be assigned to the appropriate activity. The decision will be based on a determination of the individual's level of preparation for employment as defined by rule.
(e) Recipients determined to be exempt may volunteer to participate pursuant to Section 9A-4 and must be assessed.
(f) As part of the personal plan for achieving employment and self-sufficiency under Section 4-1, an employability plan for recipients shall be developed in consultation with the participant. The Department shall have final responsibility for approving the employability plan. The employability plan shall:
(1) contain an employment goal of the participant;
(2) describe the services to be provided by the

Department, including child care and other support services;

(3) describe the activities, such as component

assignment, that will be undertaken by the participant to achieve the employment goal. The Department shall treat participation in high school and high school equivalency programs as a core activity and count participation in high school and high school equivalency programs toward the first 20 hours per week of participation. The Department shall approve participation in high school or high school equivalency programs upon written or oral request of the participant if he or she has not already earned a high school diploma or a high school equivalency certificate. However, participation in high school or high school equivalency programs may be delayed as part of an applicant's or recipient's personal plan for achieving employment and self-sufficiency if it is determined that the benefit from participating in another activity, such as, but not limited to, treatment for substance abuse or an English proficiency program, would be greater to the applicant or recipient than participation in high school or a high school equivalency program. The availability of high school and high school equivalency programs may also delay enrollment in those programs. The Department shall treat such activities as a core activity as long as satisfactory progress is made, as determined by the high school or high school equivalency program. Proof of satisfactory progress shall be provided by the participant or the school at the end of each academic term; and

(4) describe any other needs of the family that might

be met by the Department.

(g) The employability plan shall take into account:
(1) available program resources;
(2) the participant's support service needs;
(3) the participant's skills level and aptitudes;
(4) local employment opportunities; and
(5) the preferences of the participant.
(h) A reassessment shall be conducted to assess a participant's progress and to review the employability plan on the following occasions:
(1) upon completion of an activity and before

assignment to an activity;

(2) upon the request of the participant;
(3) if the individual is not cooperating with the

requirements of the program; and

(4) if the individual has failed to make satisfactory

progress in an education or training program.

Based on the reassessment, the Department may revise the employability plan of the participant.
(Source: P.A. 99-746, eff. 1-1-17.)

(305 ILCS 5/9A-8.1)
Sec. 9A-8.1. Improvement of information to applicants and recipients. The Illinois Department shall annually review all procedures and written materials that it has in place for purposes of compliance with subsection (a) of Section 9A-8 and Section 11-20.1 requiring the Illinois Department to provide full and timely information to applicants and recipients of aid under Article IV of this Code about their opportunities, rights and responsibilities under the Temporary Assistance for Needy Families program and related programs. As part of this annual review, the Illinois Department shall provide copies of all procedures and materials to the Family Self Sufficiency Advisory Council or any successor advisory body containing a similar number and assortment of advocates, providers, contractors, clients, and citizens. The Family Self Sufficiency Advisory Council or successor advisory body shall review the existing procedures and materials in light of program rules, recent changes in the law or rules, and experience in the field, and it shall suggest changes to the Illinois Department. The Illinois Department shall produce new or revised procedures and materials, or ratify the existing ones, for use beginning each October 1. If the Illinois Department rejects changes suggested by the Family Self Sufficiency Advisory Council, it shall explain the reasons in a written response.
(Source: P.A. 91-331, eff. 7-29-99.)

(305 ILCS 5/9A-9) (from Ch. 23, par. 9A-9)
Sec. 9A-9. Program Activities. The Department shall establish education, training and placement activities by rule. Not all of the same activities need be provided in each county in the State. Such activities may include the following:
(a) Education (Below post secondary). In the Education (below post secondary) activity, the individual receives information, referral, counseling services and support services to increase the individual's employment potential. Participants may be referred to testing, counseling and education resources. Educational activities will include basic and remedial education; English proficiency classes; high school or its equivalency or alternative education at the secondary level; and with any educational program, structured study time to enhance successful participation. An individual's participation in an education program such as literacy, basic adult education, high school equivalency, or a remedial program shall be limited to 2 years unless the individual also is working or participating in a work activity approved by the Illinois Department as defined by rule; this requirement does not apply, however, to students enrolled in high school.
(b) Job Skills Training (Vocational). Job Skills Training is designed to increase the individual's ability to obtain and maintain employment. Job Skills Training activities will include vocational skill classes designed to increase a participant's ability to obtain and maintain employment. Job Skills Training may include certificate programs.
(c) Job Readiness. The job readiness activity is designed to enhance the quality of the individual's level of participation in the world of work while learning the necessary essentials to obtain and maintain employment. This activity helps individuals gain the necessary job finding skills to help them find and retain employment that will lead to economic independence.
(d) Job Search. Job Search may be conducted individually or in groups. Job Search includes the provision of counseling, job seeking skills training and information dissemination. Group job search may include training in a group session. Assignment exclusively to job search cannot be in excess of 8 consecutive weeks (or its equivalent) in any period of 12 consecutive months.
(e) Work Experience. Work Experience assignments may be with private employers or not-for-profit or public agencies in the State. The Illinois Department shall provide workers' compensation coverage. Participants who are not members of a 2-parent assistance unit may not be assigned more hours than their cash grant amount plus food stamps divided by the minimum wage. Private employers and not-for-profit and public agencies shall not use Work Experience participants to displace regular employees. Participants in Work Experience may perform work in the public interest (which otherwise meets the requirements of this Section) for a federal office or agency with its consent, and notwithstanding the provisions of 31 U.S.C. 1342, or any other provision of law, such agency may accept such services, but participants shall not be considered federal employees for any purpose. A participant shall be reassessed at the end of assignment to Work Experience. The participant may be reassigned to Work Experience or assigned to another activity, based on the reassessment.
(f) On the Job Training. In On the Job Training, a participant is hired by a private or public employer and while engaged in productive work receives training that provides knowledge or skills essential to full and adequate performance of the job.
(g) Work Supplementation. In work supplementation, the Department pays a wage subsidy to an employer who hires a participant. The cash grant which a participant would receive if not employed is diverted and the diverted cash grant is used to pay the wage subsidy.
(h) Post Secondary Education. Post secondary education must be administered by an educational institution accredited under requirements of State law.
(i) Self Initiated Education. Participants who are attending an institution of higher education or a vocational or technical program of their own choosing and who are in good standing, may continue to attend and receive supportive services only if the educational program is approved by the Department, and is in conformity with the participant's personal plan for achieving employment and self-sufficiency and the participant is employed part-time, as defined by the Illinois Department by rule.
(j) Job Development and Placement. Department staff shall develop through contacts with public and private employers unsubsidized job openings for participants. Job interviews will be secured for clients by the marketing of participants for specific job openings. Job ready individuals may be assigned to Job Development and Placement.
(k) Job Retention. The job retention component is designed to assist participants in retaining employment. Initial employment expenses and job retention services are provided. The individual's support service needs are assessed and the individual receives counseling regarding job retention skills.
(l) (Blank).
(l-5) Transitional Jobs. These programs provide temporary wage-paying work combined with case management and other social services designed to address employment barriers. The wage-paying work is treated as regular employment for all purposes under this Code, and the additional activities, as determined by the Transitional Jobs provider, shall be countable work activities. The program must comply with the anti-displacement provisions of this Code governing the Work Experience program.
(m) Pay-after-performance Program. A parent may be required to participate in a pay-after-performance program in which the parent must work a specified number of hours to earn the grant. The program shall comply with provisions of this Code governing work experience programs.
(n) Community Service. Community service includes unpaid work that the client performs in his or her community, such as for a school, church, government agency, or nonprofit organization.
(Source: P.A. 98-718, eff. 1-1-15.)

(305 ILCS 5/9A-9.5)
Sec. 9A-9.5. (Repealed).
(Source: P.A. 95-331, eff. 8-21-07. Repealed by P.A. 97-48, eff. 6-28-11.)

(305 ILCS 5/9A-10) (from Ch. 23, par. 9A-10)
Sec. 9A-10. Support Services.
(a) The Illinois Department shall provide or pay for child care and other support services, if otherwise unavailable, to enable recipients to participate in or prepare for education, training and employment programs authorized under this Article. The Illinois Department shall provide and pay for such support services in accordance with procedures, standards and rates established by rule.
(b) Support services may include:
(1) transportation;
(2) child care;
(3) job search allowance;
(4) initial employment expenses;
(5) required books, fees, supplies; and
(6) required physical examinations and medical

services.

(c) Participation shall not be required if support services are needed for effective participation but unavailable from the Department or some other reasonably available source. Support services shall be made available to the participant at no cost.
(Source: P.A. 86-1184; 86-1381; 87-860.)

(305 ILCS 5/9A-11) (from Ch. 23, par. 9A-11)
Sec. 9A-11. Child care.
(a) The General Assembly recognizes that families with children need child care in order to work. Child care is expensive and families with low incomes, including those who are transitioning from welfare to work, often struggle to pay the costs of day care. The General Assembly understands the importance of helping low income working families become and remain self-sufficient. The General Assembly also believes that it is the responsibility of families to share in the costs of child care. It is also the preference of the General Assembly that all working poor families should be treated equally, regardless of their welfare status.
(b) To the extent resources permit, the Illinois Department shall provide child care services to parents or other relatives as defined by rule who are working or participating in employment or Department approved education or training programs. At a minimum, the Illinois Department shall cover the following categories of families:
(1) recipients of TANF under Article IV participating

in work and training activities as specified in the personal plan for employment and self-sufficiency;

(2) families transitioning from TANF to work;
(3) families at risk of becoming recipients of TANF;
(4) families with special needs as defined by rule;
(5) working families with very low incomes as defined

by rule; and

(6) families that are not recipients of TANF and that

need child care assistance to participate in education and training activities.

The Department shall specify by rule the conditions of eligibility, the application process, and the types, amounts, and duration of services. Eligibility for child care benefits and the amount of child care provided may vary based on family size, income, and other factors as specified by rule.
In determining income eligibility for child care benefits, the Department annually, at the beginning of each fiscal year, shall establish, by rule, one income threshold for each family size, in relation to percentage of State median income for a family of that size, that makes families with incomes below the specified threshold eligible for assistance and families with incomes above the specified threshold ineligible for assistance. Through and including fiscal year 2007, the specified threshold must be no less than 50% of the then-current State median income for each family size. Beginning in fiscal year 2008, the specified threshold must be no less than 185% of the then-current federal poverty level for each family size.
In determining eligibility for assistance, the Department shall not give preference to any category of recipients or give preference to individuals based on their receipt of benefits under this Code.
Nothing in this Section shall be construed as conferring entitlement status to eligible families.
The Illinois Department is authorized to lower income eligibility ceilings, raise parent co-payments, create waiting lists, or take such other actions during a fiscal year as are necessary to ensure that child care benefits paid under this Article do not exceed the amounts appropriated for those child care benefits. These changes may be accomplished by emergency rule under Section 5-45 of the Illinois Administrative Procedure Act, except that the limitation on the number of emergency rules that may be adopted in a 24-month period shall not apply.
The Illinois Department may contract with other State agencies or child care organizations for the administration of child care services.
(c) Payment shall be made for child care that otherwise meets the requirements of this Section and applicable standards of State and local law and regulation, including any requirements the Illinois Department promulgates by rule in addition to the licensure requirements promulgated by the Department of Children and Family Services and Fire Prevention and Safety requirements promulgated by the Office of the State Fire Marshal and is provided in any of the following:
(1) a child care center which is licensed or exempt

from licensure pursuant to Section 2.09 of the Child Care Act of 1969;

(2) a licensed child care home or home exempt from

licensing;

(3) a licensed group child care home;
(4) other types of child care, including child care

provided by relatives or persons living in the same home as the child, as determined by the Illinois Department by rule.

(c-5) Solely for the purposes of coverage under the Illinois Public Labor Relations Act, child and day care home providers, including licensed and license exempt, participating in the Department's child care assistance program shall be considered to be public employees and the State of Illinois shall be considered to be their employer as of the effective date of this amendatory Act of the 94th General Assembly, but not before. The State shall engage in collective bargaining with an exclusive representative of child and day care home providers participating in the child care assistance program concerning their terms and conditions of employment that are within the State's control. Nothing in this subsection shall be understood to limit the right of families receiving services defined in this Section to select child and day care home providers or supervise them within the limits of this Section. The State shall not be considered to be the employer of child and day care home providers for any purposes not specifically provided in this amendatory Act of the 94th General Assembly, including but not limited to, purposes of vicarious liability in tort and purposes of statutory retirement or health insurance benefits. Child and day care home providers shall not be covered by the State Employees Group Insurance Act of 1971.
In according child and day care home providers and their selected representative rights under the Illinois Public Labor Relations Act, the State intends that the State action exemption to application of federal and State antitrust laws be fully available to the extent that their activities are authorized by this amendatory Act of the 94th General Assembly.
(d) The Illinois Department shall establish, by rule, a co-payment scale that provides for cost sharing by families that receive child care services, including parents whose only income is from assistance under this Code. The co-payment shall be based on family income and family size and may be based on other factors as appropriate. Co-payments may be waived for families whose incomes are at or below the federal poverty level.
(d-5) The Illinois Department, in consultation with its Child Care and Development Advisory Council, shall develop a plan to revise the child care assistance program's co-payment scale. The plan shall be completed no later than February 1, 2008, and shall include:
(1) findings as to the percentage of income that the

average American family spends on child care and the relative amounts that low-income families and the average American family spend on other necessities of life;

(2) recommendations for revising the child care

co-payment scale to assure that families receiving child care services from the Department are paying no more than they can reasonably afford;

(3) recommendations for revising the child care

co-payment scale to provide at-risk children with complete access to Preschool for All and Head Start; and

(4) recommendations for changes in child care program

policies that affect the affordability of child care.

(e) (Blank).
(f) The Illinois Department shall, by rule, set rates to be paid for the various types of child care. Child care may be provided through one of the following methods:
(1) arranging the child care through eligible

providers by use of purchase of service contracts or vouchers;

(2) arranging with other agencies and community

volunteer groups for non-reimbursed child care;

(3) (blank); or
(4) adopting such other arrangements as the

Department determines appropriate.

(f-5) (Blank).
(g) Families eligible for assistance under this Section shall be given the following options:
(1) receiving a child care certificate issued by the

Department or a subcontractor of the Department that may be used by the parents as payment for child care and development services only; or

(2) if space is available, enrolling the child with a

child care provider that has a purchase of service contract with the Department or a subcontractor of the Department for the provision of child care and development services. The Department may identify particular priority populations for whom they may request special consideration by a provider with purchase of service contracts, provided that the providers shall be permitted to maintain a balance of clients in terms of household incomes and families and children with special needs, as defined by rule.

(Source: P.A. 100-387, eff. 8-25-17.)

(305 ILCS 5/9A-11.5)
Sec. 9A-11.5. Investigate child care providers.
(a) Any child care provider receiving funds from the child care assistance program under this Code who is not required to be licensed under the Child Care Act of 1969 shall, as a condition of eligibility to participate in the child care assistance program under this Code, authorize in writing on a form prescribed by the Department of Children and Family Services, periodic investigations of the Central Register, as defined in the Abused and Neglected Child Reporting Act, to ascertain if the child care provider has been determined to be a perpetrator in an indicated report of child abuse or neglect. The Department of Children and Family Services shall conduct an investigation of the Central Register at the request of the Department.
(b) Any child care provider, other than a relative of the child, receiving funds from the child care assistance program under this Code who is not required to be licensed under the Child Care Act of 1969 shall, as a condition of eligibility to participate in the child care assistance program under this Code, authorize in writing a State and Federal Bureau of Investigation fingerprint-based criminal history record check to determine if the child care provider has ever been convicted of a crime with respect to which the conviction has not been overturned and the criminal records have not been sealed or expunged. Upon this authorization, the Department shall request and receive information and assistance from any federal or State governmental agency as part of the authorized criminal history record check. The Department of State Police shall provide information concerning any conviction that has not been overturned and with respect to which the criminal records have not been sealed or expunged, whether the conviction occurred before or on or after the effective date of this amendatory Act of the 96th General Assembly, of a child care provider upon the request of the Department when the request is made in the form and manner required by the Department of State Police. The Department of State Police shall charge a fee not to exceed the cost of processing the criminal history record check. The fee is to be deposited into the State Police Services Fund. Any information concerning convictions that have not been overturned and with respect to which the criminal records have not been sealed or expunged obtained by the Department is confidential and may not be transmitted (i) outside the Department except as required in this Section or (ii) to anyone within the Department except as needed for the purposes of determining participation in the child care assistance program. A copy of the criminal history record check obtained from the Department of State Police shall be provided to the unlicensed child care provider.
(c) The Department shall by rule set standards for determining when to disqualify an unlicensed child care provider for payment because (i) there is an indicated finding against the provider based on the results of the Central Register search or (ii) there is a disqualifying criminal charge pending against the provider or the provider has a disqualifying criminal conviction that has not been overturned and with respect to which the criminal records have not been expunged or sealed based on the results of the fingerprint-based Department of State Police and Federal Bureau of Investigation criminal history record check. In determining whether to disqualify an unlicensed child care provider for payment under this subsection, the Department shall consider the nature and gravity of any offense or offenses; the time that has passed since the offense or offenses or the completion of the criminal sentence or both; and the relationship of the offense or offenses to the responsibilities of the child care provider.
(Source: P.A. 96-632, eff. 8-24-09.)

(305 ILCS 5/9A-12)
Sec. 9A-12. (Repealed).
(Source: P.A. 89-641, eff. 8-9-96. Repealed by P.A. 92-111, eff. 1-1-02.)

(305 ILCS 5/9A-13)
Sec. 9A-13. Work activity; anti-displacement provisions.
(a) As used in this Section "work activity" means any workfare, earnfare, pay-after-performance, work-off-the-grant, work experience, or other activity under Section 9A-9 or any other Section of this Code in which a recipient of public assistance performs work for any employer as a condition of receiving the public assistance, and the employer does not pay wages for the work; or as any grant diversion, wage supplementation, or similar program in which the public assistance grant is provided to the employer as a subsidy for the wages of any recipient in its workforce.
(b) An employer may not utilize a work activity participant if such utilization would result in:
(1) the displacement or partial displacement of

current employees, including but not limited to a reduction in hours of non-overtime or overtime work, wages, or employment benefits; or

(2) the filling of a position that would otherwise be

a promotional opportunity for current employees; or

(3) the filling of a position created by or causing

termination, layoff, a hiring freeze, or a reduction in the workforce; or

(4) the placement of a participant in any established

unfilled vacancy; or

(5) the performance of work by a participant if there

is a strike, lockout, or other labor dispute in which the employer is engaged.

(c) An employer who wishes to utilize work activity participants shall, at least 15 days prior to utilizing such participants, notify the labor organization of the name, work location, and the duties to be performed by the participant.
(d) The Department of Human Services shall establish a grievance procedure for employees and labor organizations to utilize in the event of any alleged violation of this Section. Notwithstanding the above, a labor organization may utilize the established grievance or arbitration procedure in its collective bargaining agreement to contest violations of this Section.
(Source: P.A. 92-111, eff. 1-1-02.)

(305 ILCS 5/9A-14)
Sec. 9A-14. (Repealed).
(Source: P.A. 91-624, eff. 1-1-00. Repealed by P.A. 95-322, eff. 1-1-08.)

(305 ILCS 5/9A-15)
Sec. 9A-15. College education assistance; pilot program.
(a) Subject to appropriation, the Department of Human Services shall establish a pilot program to provide recipients of assistance under Article IV with additional assistance in obtaining a post-secondary education degree to the extent permitted by the federal law governing the Temporary Assistance for Needy Families Program. This assistance may include, but is not limited to, moneys for the payment of tuition, but the Department may not use any moneys appropriated for the Temporary Assistance for Needy Families Program (TANF) under Article IV to pay for tuition under the pilot program. In addition to criteria, standards, and procedures related to post-secondary education required by rules applicable to the TANF program, the Department shall provide that the time that a pilot program participant spends in post-secondary classes shall apply toward the time that the recipient is required to spend in education, placement, and training activities under this Article.
The Department shall define the pilot program by rule, including a determination of its duration and scope, the nature of the assistance to be provided, and the criteria, standards, and procedures for participation.
(b) The Department shall enter into an interagency agreement with the Illinois Student Assistance Commission for the administration of the pilot program.
(c) The Department shall evaluate the pilot program and report its findings and recommendations after 2 years of its operation to the Governor and the General Assembly, including proposed rules to modify or extend the pilot program beyond the scope and schedule upon which it was originally established.
(Source: P.A. 94-371, eff. 1-1-06; 95-331, eff. 8-21-07.)

(305 ILCS 5/9A-16)
Sec. 9A-16. Work activity; applicable minimum wage. The State or federal minimum wage, whichever is higher, shall be used to calculate the required number of hours of participation in any earnfare or pay-after-performance activity under Section 9A-9 or any other Section of this Code in which a recipient of public assistance performs work as a condition of receiving the public assistance and the recipient is not paid wages for the work.
(Source: P.A. 94-533, eff. 8-10-05; 95-331, eff. 8-21-07.)



Article X - Determination And Enforcement Of Support Responsibility Of Relatives

(305 ILCS 5/Art. X heading)

(305 ILCS 5/10-1) (from Ch. 23, par. 10-1)
Sec. 10-1. Declaration of Public Policy - Persons Eligible for Child Support Enforcement Services - Fees for Non-Applicants and Non-Recipients.) It is the intent of this Code that the financial aid and social welfare services herein provided supplement rather than supplant the primary and continuing obligation of the family unit for self-support to the fullest extent permitted by the resources available to it. This primary and continuing obligation applies whether the family unit of parents and children or of husband and wife remains intact and resides in a common household or whether the unit has been broken by absence of one or more members of the unit. The obligation of the family unit is particularly applicable when a member is in necessitous circumstances and lacks the means of a livelihood compatible with health and well-being.
It is the purpose of this Article to provide for locating an absent parent or spouse, for determining his financial circumstances, and for enforcing his legal obligation of support, if he is able to furnish support, in whole or in part. The Department of Healthcare and Family Services shall give priority to establishing, enforcing and collecting the current support obligation, and then to past due support owed to the family unit, except with respect to collections effected through the intercept programs provided for in this Article.
The child support enforcement services provided hereunder shall be furnished dependents of an absent parent or spouse who are applicants for or recipients of financial aid under this Code. It is not, however, a condition of eligibility for financial aid that there be no responsible relatives who are reasonably able to provide support. Nor, except as provided in Sections 4-1.7 and 10-8, shall the existence of such relatives or their payment of support contributions disqualify a needy person for financial aid.
By accepting financial aid under this Code, a spouse or a parent or other person having custody of a child shall be deemed to have made assignment to the Illinois Department for aid under Articles III, IV, V and VII or to a local governmental unit for aid under Article VI of any and all rights, title, and interest in any support obligation, including statutory interest thereon, up to the amount of financial aid provided. The rights to support assigned to the Department of Healthcare and Family Services (formerly Illinois Department of Public Aid) or local governmental unit shall constitute an obligation owed the State or local governmental unit by the person who is responsible for providing the support, and shall be collectible under all applicable processes.
The Department of Healthcare and Family Services shall also furnish the child support enforcement services established under this Article in behalf of persons who are not applicants for or recipients of financial aid under this Code in accordance with the requirements of Title IV, Part D of the Social Security Act. The Department may establish a schedule of reasonable fees, to be paid for the services provided and may deduct a collection fee, not to exceed 10% of the amount collected, from such collection. The Department of Healthcare and Family Services shall cause to be published and distributed publications reasonably calculated to inform the public that individuals who are not recipients of or applicants for public aid under this Code are eligible for the child support enforcement services under this Article X. Such publications shall set forth an explanation, in plain language, that the child support enforcement services program is independent of any public aid program under the Code and that the receiving of child support enforcement services in no way implies that the person receiving such services is receiving public aid.
(Source: P.A. 94-90, eff. 1-1-06; 95-331, eff. 8-21-07.)

(305 ILCS 5/10-2) (from Ch. 23, par. 10-2)
Sec. 10-2. Extent of Liability. A husband is liable for the support of his wife and a wife for the support of her husband. Unless the child is otherwise emancipated, the parents are severally liable for the support of any child under age 18, and for any child aged 18 who is attending high school, until that child graduates from high school, or attains the age of 19, whichever is earlier. The term "child" includes a child born out of wedlock, or legally adopted child.
In addition to the primary obligation of support imposed upon responsible relatives, such relatives, if individually or together in any combination they have sufficient income or other resources to support a needy person, in whole or in part, shall be liable for any financial aid extended under this Code to a person for whose support they are responsible, including amounts expended for funeral and burial costs.
(Source: P.A. 92-876, eff. 6-1-03.)

(305 ILCS 5/10-3) (from Ch. 23, par. 10-3)
Sec. 10-3. Standard and Regulations for Determining Ability to Support. The Illinois Department shall establish a standard by which shall be measured the ability of responsible relatives to provide support, and shall implement the standard by rules governing its application. The standard and the rules shall take into account the buying and consumption patterns of self-supporting persons of modest income, present or future contingencies having direct bearing on maintenance of the relative's self-support status and fulfillment of his obligations to his immediate family, and any unusual or exceptional circumstances including estrangement or other personal or social factors, that have a bearing on family relationships and the relative's ability to meet his support obligations. The standard shall be recomputed periodically to reflect changes in the cost of living and other pertinent factors.
In addition to the standard, the Illinois Department may establish guidelines to be used exclusively to measure the ability of responsible relatives to provide support on behalf of applicants for or recipients of financial aid under Article IV of this Act and other persons who are given access to the child support enforcement services of this Article as provided in Section 10-1. In such case, the Illinois Department shall base the guidelines upon the applicable provisions of Sections 504, 505 and 505.2 of the Illinois Marriage and Dissolution of Marriage Act, as amended, and shall implement such guidelines by rules governing their application.
The term "administrative enforcement unit", when used in this Article, means local governmental units or the Child and Spouse Support Unit established under Section 10-3.1 when exercising the powers designated in this Article. The administrative enforcement unit shall apply the standard or guidelines, rules and procedures provided for by this Section and Sections 10-4 through 10-8 in determining the ability of responsible relatives to provide support for applicants for or recipients of financial aid under this Code, except that the administrative enforcement unit may apply such standard or guidelines, rules and procedures at its discretion with respect to those applicants for or recipients of financial aid under Article IV and other persons who are given access to the child support enforcement services of this Article as provided by Section 10-1.
(Source: P.A. 92-590, eff. 7-1-02; 92-651, eff. 7-11-02.)

(305 ILCS 5/10-3.1) (from Ch. 23, par. 10-3.1)
Sec. 10-3.1. Child and Spouse Support Unit. The Illinois Department shall establish within its administrative staff a Child and Spouse Support Unit to search for and locate absent parents and spouses liable for the support of persons resident in this State and to exercise the support enforcement powers and responsibilities assigned the Department by this Article. The unit shall cooperate with all law enforcement officials in this State and with the authorities of other States in locating persons responsible for the support of persons resident in other States and shall invite the cooperation of these authorities in the performance of its duties.
In addition to other duties assigned the Child and Spouse Support Unit by this Article, the Unit may refer to the Attorney General or units of local government with the approval of the Attorney General, any actions under Sections 10-10 and 10-15 for judicial enforcement of the support liability. The Child and Spouse Support Unit shall act for the Department in referring to the Attorney General support matters requiring judicial enforcement under other laws. If requested by the Attorney General to so act, as provided in Section 12-16, attorneys of the Unit may assist the Attorney General or themselves institute actions on behalf of the Illinois Department under the Revised Uniform Reciprocal Enforcement of Support Act; under the Illinois Parentage Act of 1984 or under the Illinois Parentage Act of 2015; under the Non-Support of Spouse and Children Act; under the Non-Support Punishment Act; or under any other law, State or Federal, providing for support of a spouse or dependent child.
The Illinois Department shall also have the authority to enter into agreements with local governmental units or individuals, with the approval of the Attorney General, for the collection of moneys owing because of the failure of a parent to make child support payments for any child receiving services under this Article. Such agreements may be on a contingent fee basis, but such contingent fee shall not exceed 25% of the total amount collected.
An attorney who provides representation pursuant to this Section shall represent the Illinois Department exclusively. Regardless of the designation of the plaintiff in an action brought pursuant to this Section, an attorney-client relationship does not exist for purposes of that action between that attorney and (i) an applicant for or recipient of child support enforcement services or (ii) any other party to the action other than the Illinois Department. Nothing in this Section shall be construed to modify any power or duty (including a duty to maintain confidentiality) of the Child and Spouse Support Unit or the Illinois Department otherwise provided by law.
The Illinois Department may also enter into agreements with local governmental units for the Child and Spouse Support Unit to exercise the investigative and enforcement powers designated in this Article, including the issuance of administrative orders under Section 10-11, in locating responsible relatives and obtaining support for persons applying for or receiving aid under Article VI. Payments for defrayment of administrative costs and support payments obtained shall be deposited into the DHS Recoveries Trust Fund. Support payments shall be paid over to the General Assistance Fund of the local governmental unit at such time or times as the agreement may specify.
With respect to those cases in which it has support enforcement powers and responsibilities under this Article, the Illinois Department may provide by rule for periodic or other review of each administrative and court order for support to determine whether a modification of the order should be sought. The Illinois Department shall provide for and conduct such review in accordance with any applicable federal law and regulation.
As part of its process for review of orders for support, the Illinois Department, through written notice, may require the responsible relative to disclose his or her Social Security Number and past and present information concerning the relative's address, employment, gross wages, deductions from gross wages, net wages, bonuses, commissions, number of dependent exemptions claimed, individual and dependent health insurance coverage, and any other information necessary to determine the relative's ability to provide support in a case receiving child support enforcement services under this Article X.
The Illinois Department may send a written request for the same information to the relative's employer. The employer shall respond to the request for information within 15 days after the date the employer receives the request. If the employer willfully fails to fully respond within the 15-day period, the employer shall pay a penalty of $100 for each day that the response is not provided to the Illinois Department after the 15-day period has expired. The penalty may be collected in a civil action which may be brought against the employer in favor of the Illinois Department.
A written request for information sent to an employer pursuant to this Section shall consist of (i) a citation of this Section as the statutory authority for the request and for the employer's obligation to provide the requested information, (ii) a returnable form setting forth the employer's name and address and listing the name of the employee with respect to whom information is requested, and (iii) a citation of this Section as the statutory authority authorizing the employer to withhold a fee of up to $20 from the wages or income to be paid to each responsible relative for providing the information to the Illinois Department within the 15-day period. If the employer is withholding support payments from the responsible relative's income pursuant to an order for withholding, the employer may withhold the fee provided for in this Section only after withholding support as required under the order. Any amounts withheld from the responsible relative's income for payment of support and the fee provided for in this Section shall not be in excess of the amounts permitted under the federal Consumer Credit Protection Act.
In a case receiving child support enforcement services, the Illinois Department may request and obtain information from a particular employer under this Section no more than once in any 12-month period, unless the information is necessary to conduct a review of a court or administrative order for support at the request of the person receiving child support enforcement services.
The Illinois Department shall establish and maintain an administrative unit to receive and transmit to the Child and Spouse Support Unit information supplied by persons applying for or receiving child support enforcement services under Section 10-1. In addition, the Illinois Department shall address and respond to any alleged deficiencies that persons receiving or applying for services from the Child and Spouse Support Unit may identify concerning the Child and Spouse Support Unit's provision of child support enforcement services. Within 60 days after an action or failure to act by the Child and Spouse Support Unit that affects his or her case, a recipient of or applicant for child support enforcement services under Article X of this Code may request an explanation of the Unit's handling of the case. At the requestor's option, the explanation may be provided either orally in an interview, in writing, or both. If the Illinois Department fails to respond to the request for an explanation or fails to respond in a manner satisfactory to the applicant or recipient within 30 days from the date of the request for an explanation, the applicant or recipient may request a conference for further review of the matter by the Office of the Administrator of the Child and Spouse Support Unit. A request for a conference may be submitted at any time within 60 days after the explanation has been provided by the Child and Spouse Support Unit or within 60 days after the time for providing the explanation has expired.
The applicant or recipient may request a conference concerning any decision denying or terminating child support enforcement services under Article X of this Code, and the applicant or recipient may also request a conference concerning the Unit's failure to provide services or the provision of services in an amount or manner that is considered inadequate. For purposes of this Section, the Child and Spouse Support Unit includes all local governmental units or individuals with whom the Illinois Department has contracted under Section 10-3.1.
Upon receipt of a timely request for a conference, the Office of the Administrator shall review the case. The applicant or recipient requesting the conference shall be entitled, at his or her option, to appear in person or to participate in the conference by telephone. The applicant or recipient requesting the conference shall be entitled to be represented and to be afforded a reasonable opportunity to review the Illinois Department's file before or at the conference. At the conference, the applicant or recipient requesting the conference shall be afforded an opportunity to present all relevant matters in support of his or her claim. Conferences shall be without cost to the applicant or recipient requesting the conference and shall be conducted by a representative of the Child or Spouse Support Unit who did not participate in the action or inaction being reviewed.
The Office of the Administrator shall conduct a conference and inform all interested parties, in writing, of the results of the conference within 60 days from the date of filing of the request for a conference.
In addition to its other powers and responsibilities established by this Article, the Child and Spouse Support Unit shall conduct an annual assessment of each institution's program for institution based paternity establishment under Section 12 of the Vital Records Act.
(Source: P.A. 99-85, eff. 1-1-16.)

(305 ILCS 5/10-3.2) (from Ch. 23, par. 10-3.2)
Sec. 10-3.2. Parent Locator Service. The Illinois Department through its Child and Spouse Support Unit shall enter into agreements with the Secretary of Health and Human Services or his designee under which the services of the federal Parent Locator Service established by the Social Security Act are made available to this State and the Illinois Department for the purpose of locating an absent parent or child when the child has been abducted or otherwise improperly removed or retained from the physical custody of a parent or other person entitled to custody of the child, or in connection with the making or enforcing of a child custody determination in custody proceedings instituted under the Uniform Child Custody Jurisdiction Act or the Uniform Child-Custody Jurisdiction and Enforcement Act, or otherwise in accordance with law. The Illinois Department shall provide general information to the public about the availability and use of the Parent Locator Service in relation to child abduction and custody determination proceedings, shall promptly respond to inquiries made by those parties specified by federal regulations upon receipt of information as to the location of an absent parent or child from the federal Parent Locator Service and shall maintain accurate records as to the number of such inquiries received and processed by the Department.
(Source: P.A. 93-108, eff. 1-1-04.)

(305 ILCS 5/10-3.3)
(Text of Section before amendment by P.A. 100-487)
Sec. 10-3.3. Locating support obligor and others; penalties.
(a) Upon request by the Child and Spouse Support Unit, employers, labor unions, and telephone companies shall provide location information concerning putative fathers and noncustodial parents for the purpose of establishing a child's paternity or establishing, enforcing, or modifying a child support obligation. In this Section, "location information" means information about (i) the physical whereabouts of a putative father or noncustodial parent, (ii) the putative father or noncustodial parent's employer, or (iii) the salary, wages, and other compensation paid and the health insurance coverage provided to the putative father or noncustodial parent by the employer of the putative father or noncustodial parent or by a labor union of which the putative father or noncustodial parent is a member.
An employer, labor union, or telephone company shall respond to the request of the Child and Spouse Support Unit within 15 days after receiving the request. Any employer, labor union, or telephone company that willfully fails to fully respond within the 15-day period shall be subject to a penalty of $100 for each day that the response is not provided to the Illinois Department after the 15-day period has expired. The penalty may be collected in a civil action, which may be brought against the employer, labor union, or telephone company in favor of the Illinois Department.
(b) Upon being served with an administrative subpoena as authorized under this Code, a utility company or cable television company must provide location information to the Child and Spouse Support Unit for the purpose of establishing a child's paternity or establishing, enforcing, or modifying a child support obligation.
(c) Notwithstanding the provisions of any other State or local law to the contrary, an employer, labor union, telephone company, utility company, or cable television company shall not be liable to any person for disclosure of location information under the requirements of this Section, except for willful and wanton misconduct.
(Source: P.A. 93-116, eff. 7-10-03.)

(Text of Section after amendment by P.A. 100-487)
Sec. 10-3.3. Locating support obligor and others; penalties.
(a) Upon request by the Child and Spouse Support Unit, employers, labor unions, cellular telephone companies, and telephone companies shall provide location information concerning putative fathers and noncustodial parents for the purpose of establishing a child's paternity or establishing, enforcing, or modifying a child support obligation. In this Section, "location information" means information about (i) the physical whereabouts, including, but not limited to, the home address, home telephone number, cellular telephone number, and e-mail address of a putative father or noncustodial parent, (ii) the putative father or noncustodial parent's employer, or (iii) the salary, wages, and other compensation paid and the health insurance coverage provided to the putative father or noncustodial parent by the employer of the putative father or noncustodial parent or by a labor union of which the putative father or noncustodial parent is a member. As used in this Section, "cellular telephone company" includes a cellular telephone or wireless carrier or provider, but does not include a pre-paid wireless carrier or provider. As used in this Section, "physical whereabouts" does not include real time or historical location tracking information.
An employer, labor union, cellular telephone company, or telephone company shall respond to the request of the Child and Spouse Support Unit within 15 days after receiving the request. Any employer, labor union, cellular telephone company, or telephone company that willfully fails to fully respond within the 15-day period shall be subject to a penalty of $100 for each day that the response is not provided to the Illinois Department after the 15-day period has expired. The penalty may be collected in a civil action, which may be brought against the employer, labor union, cellular telephone company, or telephone company in favor of the Illinois Department.
(b) Upon being served with an administrative subpoena as authorized under this Code, a utility company or cable television company must provide location information to the Child and Spouse Support Unit for the purpose of establishing a child's paternity or establishing, enforcing, or modifying a child support obligation.
(c) Notwithstanding the provisions of any other State or local law to the contrary, an employer, labor union, cellular telephone company, telephone company, utility company, or cable television company shall not be liable to any person for disclosure of location information under the requirements of this Section, except for willful and wanton misconduct.
(Source: P.A. 100-487, eff. 6-1-18.)

(305 ILCS 5/10-3.4)
Sec. 10-3.4. Obtaining location information.
(a) The Illinois Department shall enter into agreements with the Department of State Police and the Secretary of State to obtain location information on persons for the purpose of establishing paternity, and establishing, modifying, and enforcing child support obligations.
(b) Upon request, the Illinois Department shall provide information obtained pursuant to this Section to federal agencies and other states' agencies conducting child support enforcement activities under Title IV, Part D of the Social Security Act.
(Source: P.A. 90-18, eff. 7-1-97.)

(305 ILCS 5/10-4) (from Ch. 23, par. 10-4)
Sec. 10-4. Notification of Support Obligation. The administrative enforcement unit within the authorized area of its operation shall notify each responsible relative of an applicant or recipient, or responsible relatives of other persons given access to the child support enforcement services of this Article, of his legal obligation to support and shall request such information concerning his financial status as may be necessary to determine whether he is financially able to provide such support, in whole or in part. In cases involving a child born out of wedlock, the notification shall include a statement that the responsible relative has been named as the biological father of the child identified in the notification.
In the case of applicants, the notification shall be sent as soon as practical after the filing of the application. In the case of recipients, the notice shall be sent at such time as may be established by rule of the Illinois Department.
The notice shall be accompanied by the forms or questionnaires provided in Section 10-5. It shall inform the relative that he may be liable for reimbursement of any support furnished from public aid funds prior to determination of the relative's financial circumstances, as well as for future support. In the alternative, when support is sought on behalf of applicants for or recipients of financial aid under Article IV of this Code and other persons who are given access to the child support enforcement services of this Article as provided in Section 10-1, the notice shall inform the relative that the relative may be required to pay support for a period before the date an administrative support order is entered, as well as future support.
Neither the mailing nor receipt of such notice shall be deemed a jurisdictional requirement for the subsequent exercise of the investigative procedures undertaken by an administrative enforcement unit or the entry of any order or determination of paternity or support or reimbursement by the administrative enforcement unit; except that notice shall be served by certified mail addressed to the responsible relative at his or her last known address, return receipt requested, or by a person who is licensed or registered as a private detective under the Private Detective, Private Alarm, Private Security, Fingerprint Vendor, and Locksmith Act of 2004 or by a registered employee of a private detective agency certified under that Act, or in counties with a population of less than 2,000,000 by any method provided by law for service of summons, in cases where a determination of paternity or support by default is sought on behalf of applicants for or recipients of financial aid under Article IV of this Act and other persons who are given access to the child support enforcement services of this Article as provided in Section 10-1.
(Source: P.A. 94-92, eff. 6-30-05; 95-613, eff. 9-11-07.)

(305 ILCS 5/10-5) (from Ch. 23, par. 10-5)
Sec. 10-5. Declarations by Responsible Relatives-Penalty. Information requested of responsible relatives shall be submitted on forms or questionnaires prescribed by the Illinois Department or local governmental units, as the case may be, and shall contain a written declaration to be signed by the relative in substantially the following form:
"I declare under penalties of perjury that I have examined this form (or questionnaire) and all accompanying statements or documents pertaining to my income, resources, or any other matter having bearing upon my status and ability to provide support, and to the best of my knowledge and belief the information supplied is true, correct, and complete".
A person who makes and subscribes a form or questionnaire which contains, as hereinabove provided, a written declaration that it is made under the penalties of perjury, knowing it to be false, incorrect or incomplete, in respect to any material statement or representation bearing upon his status as a responsible relative, or upon his income, resources, or other matter concerning his ability to provide support, shall be subject to the penalties for perjury provided for in Section 32-2 of the Criminal Code of 2012.
(Source: P.A. 97-1150, eff. 1-25-13.)

(305 ILCS 5/10-6) (from Ch. 23, par. 10-6)
Sec. 10-6. Investigation and Determination. The administrative enforcement unit shall review the forms or questionnaires returned by each responsible relative and supplement the information provided therein, where required, by such additional consultations with the responsible relative and such other investigations as may be necessary, including genetic testing if paternity is an issue and, applying the standard or guidelines and regulations established by the Illinois Department, shall determine whether and the extent to which, the responsible relative individually or together in any combination, are reasonably able to provide support. If the child was born out of wedlock and the case is subject to the voluntary acknowledgment of paternity or the administrative determination of paternity under rules established under Section 10-17.7, the Child and Spouse Support Unit of the Illinois Department shall determine the child support obligation under subsection (b) of Section 10-7 upon establishing the child's paternity. If the child's paternity was established by judicial or administrative process in any other state, the Illinois Department may use administrative processes contained in this Article X to establish a child support order.
In aid of its investigative authority, the Child and Spouse Support Unit of the Illinois Department may use the subpoena power as set forth in this Article.
The Illinois Department, by rule, may authorize the administrative enforcement units to conduct periodic or other reinvestigations and redeterminations of the financial ability of responsible relatives. Any redeterminations shall have the effect of altering, amending, or modifying previous determinations and administrative orders entered pursuant to Sections 10-7 and 10-11. However, any redetermination which establishes liability for support or reimbursement, or which modifies the support or reimbursement liability specified in a prior order, shall be subject to the provisions of Section 10-12 and the administrative and judicial review procedures herein provided for original orders.
(Source: P.A. 89-641, eff. 8-9-96; 90-18, eff. 7-1-97.)

(305 ILCS 5/10-7) (from Ch. 23, par. 10-7)
Sec. 10-7. Notice of support due.
(a) When an administrative enforcement unit has determined that a responsible relative is financially able to contribute to the support of an applicant or recipient, the responsible relative shall be notified by mailing him a copy of the determination by United States registered or certified mail, advising him of his legal obligation to make support payments for such period or periods of time, definite in duration or indefinite, as the circumstances require. The notice shall direct payment as provided in Section 10-8. Where applicable, the determination and notice may include a demand for reimbursement for emergency aid granted an applicant or recipient during the period between the application and determination of the relative's obligation for support and for aid granted during any subsequent period the responsible relative was financially able to provide support but failed or refused to do so.
(b) In the alternative, when support is sought on behalf of applicants for or recipients of financial aid under Article IV of this Act and other persons who are given access to the child support enforcement services of this Article as provided in Section 10-1, the administrative enforcement unit shall not be required to send the notice and may enter an administrative order immediately under the provisions of Section 10-11. The order shall be based upon the determination made under the provisions of Section 10-6 or, in instances of default, upon the needs of the persons for whom support is sought. In addition to requiring payment of future support, the administrative order may require payment of support for a period before the date the order is entered. The amount of support to be paid for the prior period shall be determined under the guidelines established by the Illinois Department pursuant to Section 10-3. The order shall direct payment as provided in Section 10-10.
(Source: P.A. 92-590, eff. 7-1-02.)

(305 ILCS 5/10-8) (from Ch. 23, par. 10-8)
Sec. 10-8. Support Payments - Partial Support - Full Support. The notice to responsible relatives issued pursuant to Section 10-7 shall direct payment (a) to the Illinois Department in cases of applicants and recipients under Articles III, IV, V and VII, (b) except as provided in Section 10-3.1, to the local governmental unit in the case of applicants and recipients under Article VI, and (c) to the Illinois Department in cases of non-applicants and non-recipients given access to the child support enforcement services of this Article, as provided by Section 10-1. However, if the support payments by responsible relatives are sufficient to meet needs of a recipient in full, including current and anticipated medical needs, and the Illinois Department or the local governmental unit, as the case may be, has reasonable grounds to believe that such needs will continue to be provided in full by the responsible relatives, the relatives may be directed to make subsequent support payments to the needy person or to some person or agency in his behalf and the recipient shall be removed from the rolls. In such instance the recipient also shall be notified by registered or certified mail of the action taken. If a recipient removed from the rolls requests the Illinois Department to continue to collect the support payments in his behalf, the Department, at its option, may do so and pay amounts so collected to the person. The Department may provide for deducting any costs incurred by it in making the collection from the amount of any recovery made and pay only the net amount to the person.
Payments under this Section to the Illinois Department pursuant to the Child Support Enforcement Program established by Title IV-D of the Social Security Act shall be paid into the Child Support Enforcement Trust Fund. All payments under this Section to the Illinois Department of Human Services shall be deposited in the DHS Recoveries Trust Fund. Disbursements from these funds shall be as provided in Sections 12-9.1 and 12-10.2 of this Code. Payments received by a local governmental unit shall be deposited in that unit's General Assistance Fund.
To the extent the provisions of this Section are inconsistent with the requirements pertaining to the State Disbursement Unit under Sections 10-10.4 and 10-26 of this Code, the requirements pertaining to the State Disbursement Unit shall apply.
(Source: P.A. 91-24, eff. 7-1-99; 91-212, eff. 7-20-99; 92-16, eff. 6-28-01; 92-590, eff. 7-1-02.)

(305 ILCS 5/10-8.1)
Sec. 10-8.1. Temporary order for child support. Notwithstanding any other law to the contrary, pending the outcome of an administrative determination of parentage, the Illinois Department shall issue a temporary order for child support, upon motion by a party and a showing of clear and convincing evidence of paternity. In determining the amount of the temporary child support award, the Illinois Department shall use the guidelines and standards set forth in subsection (a) of Section 505 and in Section 505.2 of the Illinois Marriage and Dissolution of Marriage Act.
Any new or existing support order entered by the Illinois Department under this Section shall be deemed to be a series of judgments against the person obligated to pay support thereunder, each such judgment to be in the amount of each payment or installment of support and each judgment to be deemed entered as of the date the corresponding payment or installment becomes due under the terms of the support order. Each such judgment shall have the full force, effect, and attributes of any other judgment of this State, including the ability to be enforced. Any such judgment is subject to modification or termination only in accordance with Section 510 of the Illinois Marriage and Dissolution of Marriage Act. Notwithstanding any other State or local law to the contrary, a lien arises by operation of law against the real and personal property of the noncustodial parent for each installment of overdue support owed by the noncustodial parent.
All orders for support entered or modified in a case in which a party is receiving child support enforcement services under this Article X shall include a provision requiring the non-custodial parent to notify the Illinois Department, within 7 days, (i) of the name, address, and telephone number of any new employer of the non-custodial parent, (ii) whether the non-custodial parent has access to health insurance coverage through the employer or other group coverage, and, if so, the policy name and number and the names of persons covered under the policy, and (iii) of any new residential or mailing address or telephone number of the non-custodial parent.
In any subsequent action to enforce a support order, upon sufficient showing that diligent effort has been made to ascertain the location of the non-custodial parent, service of process or provision of notice necessary in that action may be made at the last known address of the non-custodial parent, in any manner expressly provided by the Code of Civil Procedure or this Act, which service shall be sufficient for purposes of due process.
An order for support shall include a date on which the current support obligation terminates. The termination date shall be no earlier than the date on which the child covered by the order will attain the age of 18. However, if the child will not graduate from high school until after attaining the age of 18, then the termination date shall be no earlier than the earlier of the date on which the child's high school graduation will occur or the date on which the child will attain the age of 19. The order for support shall state that the termination date does not apply to any arrearage that may remain unpaid on that date. Nothing in this paragraph shall be construed to prevent the Illinois Department from modifying the order or terminating the order in the event the child is otherwise emancipated.
If there is an unpaid arrearage or delinquency (as those terms are defined in the Income Withholding for Support Act) equal to at least one month's support obligation on the termination date stated in the order for support or, if there is no termination date stated in the order, on the date the child attains the age of majority or is otherwise emancipated, then the periodic amount required to be paid for current support of that child immediately prior to that date shall automatically continue to be an obligation, not as current support but as periodic payment toward satisfaction of the unpaid arrearage or delinquency. That periodic payment shall be in addition to any periodic payment previously required for satisfaction of the arrearage or delinquency. The total periodic amount to be paid toward satisfaction of the arrearage or delinquency may be enforced and collected by any method provided by law for the enforcement and collection of child support, including but not limited to income withholding under the Income Withholding for Support Act. Each order for support entered or modified on or after the effective date of this amendatory Act of the 93rd General Assembly must contain a statement notifying the parties of the requirements of this paragraph. Failure to include the statement in the order for support does not affect the validity of the order or the operation of the provisions of this paragraph with regard to the order. This paragraph shall not be construed to prevent or affect the establishment or modification of an order for the support of a minor child or the establishment or modification of an order for the support of a non-minor child or educational expenses under Section 513 of the Illinois Marriage and Dissolution of Marriage Act.
(Source: P.A. 97-186, eff. 7-22-11.)

(305 ILCS 5/10-9) (from Ch. 23, par. 10-9)
Sec. 10-9. Alternative Actions to Enforce Support. If a responsible relative fails or refuses to furnish support, or contributes less than the amount indicated by the determination, the administrative enforcement unit shall take action to enforce support in accordance with Section 10-10 or Section 10-11.
(Source: Laws 1967, p. 122.)

(305 ILCS 5/10-9.5)
Sec. 10-9.5. Access to records. In any hearing, case, appeal, or other matter arising out of the provisions concerning the determination and enforcement of the support responsibility of relatives, an obligor or obligee, or their legal representatives, shall be entitled to review any case records in the possession of the Illinois Department of Healthcare and Family Services, the State Disbursement Unit, or a circuit clerk with regard to that obligor or obligee that are able to prove any matter relevant to the hearing, case, appeal, or other matter if access to the record or portion of the record is authorized by 42 U.S.C. 654.
(Source: P.A. 95-685, eff. 10-23-07.)

(305 ILCS 5/10-10) (from Ch. 23, par. 10-10)
Sec. 10-10. Court enforcement; applicability also to persons who are not applicants or recipients. Except where the Illinois Department, by agreement, acts for the local governmental unit, as provided in Section 10-3.1, local governmental units shall refer to the State's Attorney or to the proper legal representative of the governmental unit, for judicial enforcement as herein provided, instances of non-support or insufficient support when the dependents are applicants or recipients under Article VI. The Child and Spouse Support Unit established by Section 10-3.1 may institute in behalf of the Illinois Department any actions under this Section for judicial enforcement of the support liability when the dependents are (a) applicants or recipients under Articles III, IV, V or VII; (b) applicants or recipients in a local governmental unit when the Illinois Department, by agreement, acts for the unit; or (c) non-applicants or non-recipients who are receiving child support enforcement services under this Article X, as provided in Section 10-1. Where the Child and Spouse Support Unit has exercised its option and discretion not to apply the provisions of Sections 10-3 through 10-8, the failure by the Unit to apply such provisions shall not be a bar to bringing an action under this Section.
Action shall be brought in the circuit court to obtain support, or for the recovery of aid granted during the period such support was not provided, or both for the obtainment of support and the recovery of the aid provided. Actions for the recovery of aid may be taken separately or they may be consolidated with actions to obtain support. Such actions may be brought in the name of the person or persons requiring support, or may be brought in the name of the Illinois Department or the local governmental unit, as the case requires, in behalf of such persons.
The court may enter such orders for the payment of moneys for the support of the person as may be just and equitable and may direct payment thereof for such period or periods of time as the circumstances require, including support for a period before the date the order for support is entered. The order may be entered against any or all of the defendant responsible relatives and may be based upon the proportionate ability of each to contribute to the person's support.
The Court shall determine the amount of child support (including child support for a period before the date the order for child support is entered) by using the guidelines and standards set forth in subsection (a) of Section 505 and in Section 505.2 of the Illinois Marriage and Dissolution of Marriage Act. For purposes of determining the amount of child support to be paid for a period before the date the order for child support is entered, there is a rebuttable presumption that the responsible relative's net income for that period was the same as his or her net income at the time the order is entered.
If (i) the responsible relative was properly served with a request for discovery of financial information relating to the responsible relative's ability to provide child support, (ii) the responsible relative failed to comply with the request, despite having been ordered to do so by the court, and (iii) the responsible relative is not present at the hearing to determine support despite having received proper notice, then any relevant financial information concerning the responsible relative's ability to provide child support that was obtained pursuant to subpoena and proper notice shall be admitted into evidence without the need to establish any further foundation for its admission.
An order entered under this Section shall include a provision requiring the obligor to report to the obligee and to the clerk of court within 10 days each time the obligor obtains new employment, and each time the obligor's employment is terminated for any reason. The report shall be in writing and shall, in the case of new employment, include the name and address of the new employer. Failure to report new employment or the termination of current employment, if coupled with nonpayment of support for a period in excess of 60 days, is indirect criminal contempt. For any obligor arrested for failure to report new employment bond shall be set in the amount of the child support that should have been paid during the period of unreported employment. An order entered under this Section shall also include a provision requiring the obligor and obligee parents to advise each other of a change in residence within 5 days of the change except when the court finds that the physical, mental, or emotional health of a party or that of a minor child, or both, would be seriously endangered by disclosure of the party's address.
The Court shall determine the amount of maintenance using the standards set forth in Section 504 of the Illinois Marriage and Dissolution of Marriage Act.
Any new or existing support order entered by the court under this Section shall be deemed to be a series of judgments against the person obligated to pay support thereunder, each such judgment to be in the amount of each payment or installment of support and each such judgment to be deemed entered as of the date the corresponding payment or installment becomes due under the terms of the support order. Each such judgment shall have the full force, effect and attributes of any other judgment of this State, including the ability to be enforced. Any such judgment is subject to modification or termination only in accordance with Section 510 of the Illinois Marriage and Dissolution of Marriage Act. Notwithstanding any other State or local law to the contrary, a lien arises by operation of law against the real and personal property of the noncustodial parent for each installment of overdue support owed by the noncustodial parent.
When an order is entered for the support of a minor, the court may provide therein for reasonable visitation of the minor by the person or persons who provided support pursuant to the order. Whoever willfully refuses to comply with such visitation order or willfully interferes with its enforcement may be declared in contempt of court and punished therefor.
Except where the local governmental unit has entered into an agreement with the Illinois Department for the Child and Spouse Support Unit to act for it, as provided in Section 10-3.1, support orders entered by the court in cases involving applicants or recipients under Article VI shall provide that payments thereunder be made directly to the local governmental unit. Orders for the support of all other applicants or recipients shall provide that payments thereunder be made directly to the Illinois Department. In accordance with federal law and regulations, the Illinois Department may continue to collect current maintenance payments or child support payments, or both, after those persons cease to receive public assistance and until termination of services under Article X. The Illinois Department shall pay the net amount collected to those persons after deducting any costs incurred in making the collection or any collection fee from the amount of any recovery made. In both cases the order shall permit the local governmental unit or the Illinois Department, as the case may be, to direct the responsible relative or relatives to make support payments directly to the needy person, or to some person or agency in his behalf, upon removal of the person from the public aid rolls or upon termination of services under Article X.
If the notice of support due issued pursuant to Section 10-7 directs that support payments be made directly to the needy person, or to some person or agency in his behalf, and the recipient is removed from the public aid rolls, court action may be taken against the responsible relative hereunder if he fails to furnish support in accordance with the terms of such notice.
Actions may also be brought under this Section in behalf of any person who is in need of support from responsible relatives, as defined in Section 2-11 of Article II who is not an applicant for or recipient of financial aid under this Code. In such instances, the State's Attorney of the county in which such person resides shall bring action against the responsible relatives hereunder. If the Illinois Department, as authorized by Section 10-1, extends the child support enforcement services provided by this Article to spouses and dependent children who are not applicants or recipients under this Code, the Child and Spouse Support Unit established by Section 10-3.1 shall bring action against the responsible relatives hereunder and any support orders entered by the court in such cases shall provide that payments thereunder be made directly to the Illinois Department.
Whenever it is determined in a proceeding to establish or enforce a child support or maintenance obligation that the person owing a duty of support is unemployed, the court may order the person to seek employment and report periodically to the court with a diary, listing or other memorandum of his or her efforts in accordance with such order. Additionally, the court may order the unemployed person to report to the Department of Employment Security for job search services or to make application with the local Job Training Partnership Act provider for participation in job search, training or work programs and where the duty of support is owed to a child receiving child support enforcement services under this Article X, the court may order the unemployed person to report to the Illinois Department for participation in job search, training or work programs established under Section 9-6 and Article IXA of this Code.
Whenever it is determined that a person owes past-due support for a child receiving assistance under this Code, the court shall order at the request of the Illinois Department:
(1) that the person pay the past-due support in

accordance with a plan approved by the court; or

(2) if the person owing past-due support is

unemployed, is subject to such a plan, and is not incapacitated, that the person participate in such job search, training, or work programs established under Section 9-6 and Article IXA of this Code as the court deems appropriate.

A determination under this Section shall not be administratively reviewable by the procedures specified in Sections 10-12, and 10-13 to 10-13.10. Any determination under these Sections, if made the basis of court action under this Section, shall not affect the de novo judicial determination required under this Section.
If a person who is found guilty of contempt for failure to comply with an order to pay support is a person who conducts a business or who is self-employed, the court in addition to other penalties provided by law may order that the person do one or more of the following: (i) provide to the court monthly financial statements showing income and expenses from the business or the self-employment; (ii) seek employment and report periodically to the court with a diary, listing, or other memorandum of his or her employment search efforts; or (iii) report to the Department of Employment Security for job search services to find employment that will be subject to withholding of child support.
A one-time charge of 20% is imposable upon the amount of past-due child support owed on July 1, 1988 which has accrued under a support order entered by the court. The charge shall be imposed in accordance with the provisions of Section 10-21 of this Code and shall be enforced by the court upon petition.
All orders for support, when entered or modified, shall include a provision requiring the non-custodial parent to notify the court and, in cases in which a party is receiving child support enforcement services under this Article X, the Illinois Department, within 7 days, (i) of the name, address, and telephone number of any new employer of the non-custodial parent, (ii) whether the non-custodial parent has access to health insurance coverage through the employer or other group coverage and, if so, the policy name and number and the names of persons covered under the policy, and (iii) of any new residential or mailing address or telephone number of the non-custodial parent. In any subsequent action to enforce a support order, upon a sufficient showing that a diligent effort has been made to ascertain the location of the non-custodial parent, service of process or provision of notice necessary in the case may be made at the last known address of the non-custodial parent in any manner expressly provided by the Code of Civil Procedure or this Code, which service shall be sufficient for purposes of due process.
An order for support shall include a date on which the current support obligation terminates. The termination date shall be no earlier than the date on which the child covered by the order will attain the age of 18. However, if the child will not graduate from high school until after attaining the age of 18, then the termination date shall be no earlier than the earlier of the date on which the child's high school graduation will occur or the date on which the child will attain the age of 19. The order for support shall state that the termination date does not apply to any arrearage that may remain unpaid on that date. Nothing in this paragraph shall be construed to prevent the court from modifying the order or terminating the order in the event the child is otherwise emancipated.
If there is an unpaid arrearage or delinquency (as those terms are defined in the Income Withholding for Support Act) equal to at least one month's support obligation on the termination date stated in the order for support or, if there is no termination date stated in the order, on the date the child attains the age of majority or is otherwise emancipated, then the periodic amount required to be paid for current support of that child immediately prior to that date shall automatically continue to be an obligation, not as current support but as periodic payment toward satisfaction of the unpaid arrearage or delinquency. That periodic payment shall be in addition to any periodic payment previously required for satisfaction of the arrearage or delinquency. The total periodic amount to be paid toward satisfaction of the arrearage or delinquency may be enforced and collected by any method provided by law for the enforcement and collection of child support, including but not limited to income withholding under the Income Withholding for Support Act. Each order for support entered or modified on or after the effective date of this amendatory Act of the 93rd General Assembly must contain a statement notifying the parties of the requirements of this paragraph. Failure to include the statement in the order for support does not affect the validity of the order or the operation of the provisions of this paragraph with regard to the order. This paragraph shall not be construed to prevent or affect the establishment or modification of an order for the support of a minor child or the establishment or modification of an order for the support of a non-minor child or educational expenses under Section 513 of the Illinois Marriage and Dissolution of Marriage Act.
Payments under this Section to the Illinois Department pursuant to the Child Support Enforcement Program established by Title IV-D of the Social Security Act shall be paid into the Child Support Enforcement Trust Fund. All payments under this Section to the Illinois Department of Human Services shall be deposited in the DHS Recoveries Trust Fund. Disbursements from these funds shall be as provided in Sections 12-9.1 and 12-10.2 of this Code. Payments received by a local governmental unit shall be deposited in that unit's General Assistance Fund.
To the extent the provisions of this Section are inconsistent with the requirements pertaining to the State Disbursement Unit under Sections 10-10.4 and 10-26 of this Code, the requirements pertaining to the State Disbursement Unit shall apply.
(Source: P.A. 97-186, eff. 7-22-11; 97-1029, eff. 1-1-13.)

(305 ILCS 5/10-10.1) (from Ch. 23, par. 10-10.1)
Sec. 10-10.1. Public Aid Collection Fee. In all cases instituted by the Illinois Department on behalf of a child or spouse, other than one receiving a grant of financial aid under Article IV, on whose behalf an application has been made and approved for child support enforcement services as provided by Section 10-1, the court shall impose a collection fee on the individual who owes a child or spouse support obligation in an amount equal to 10% of the amount so owed as long as such collection is required by federal law, which fee shall be in addition to the support obligation. The imposition of such fee shall be in accordance with provisions of Title IV, Part D, of the Social Security Act and regulations duly promulgated thereunder. The fee shall be payable to the clerk of the circuit court for transmittal to the Illinois Department and shall continue until child support enforcement services are terminated by the Department.
(Source: P.A. 92-590, eff. 7-1-02.)

(305 ILCS 5/10-10.2) (from Ch. 23, par. 10-10.2)
Sec. 10-10.2. Notice to Clerk of Circuit Court of Payment Received by the Illinois Department for Recording. For those cases in which support is payable to the clerk of the circuit court for transmittal to the Illinois Department by order of court, and the Illinois Department collects support by assignment, offset, withholding, deduction or other process permitted by law, the Illinois Department shall notify the clerk of the date and amount of such collection. Upon notification, the clerk shall record the collection on the payment record for the case.
(Source: P.A. 82-1057.)

(305 ILCS 5/10-10.3) (from Ch. 23, par. 10-10.3)
Sec. 10-10.3. For those cases in which child support is payable to the clerk of the circuit court for transmittal to the Illinois Department by order of court, the clerk shall transmit all such payments, within 4 working days of receipt, to insure that funds are available for immediate distribution by the Department to the person or entity entitled thereto in accordance with standards of the Child Support Enforcement Program established under Title IV-D of the Social Security Act. The clerk shall notify the Department of the date of receipt and amount thereof at the time of transmittal. Where the clerk has entered into an agreement of cooperation with the Department to record the terms of child support orders and payments made thereunder directly into the Department's automated data processing system, the clerk shall account for, transmit and otherwise distribute child support payments in accordance with such agreement in lieu of the requirements contained herein.
To the extent the provisions of this Section are inconsistent with the requirements pertaining to the State Disbursement Unit under Sections 10-10.4 and 10-26 of this Code, the requirements pertaining to the State Disbursement Unit shall apply.
(Source: P.A. 91-212, eff. 7-20-99.)

(305 ILCS 5/10-10.4)
Sec. 10-10.4. Payment of Support to State Disbursement Unit.
(a) As used in this Section:
"Order for support", "obligor", "obligee", and "payor" mean those terms as defined in the Income Withholding for Support Act, except that "order for support" shall not mean orders providing for spousal maintenance under which there is no child support obligation.
(b) Notwithstanding any other provision of this Code to the contrary, each court or administrative order for support entered or modified on or after October 1, 1999 shall require that support payments be made to the State Disbursement Unit established under Section 10-26 if:
(1) a party to the order is receiving child support

enforcement services under this Article X; or

(2) no party to the order is receiving child support

enforcement services, but the support payments are made through income withholding.

(c) Support payments shall be made to the State Disbursement Unit if:
(1) the order for support was entered before October

1, 1999, and a party to the order is receiving child support enforcement services under this Article X; or

(2) no party to the order is receiving child support

enforcement services, and the support payments are being made through income withholding.

(c-5) If no party to the order is receiving child support enforcement services under this Article X, and the support payments are not being made through income withholding, then support payments shall be made as directed in the order for support.
(c-10) At any time, and notwithstanding the existence of an order directing payments to be made elsewhere, the Department of Healthcare and Family Services may provide notice to the obligor and, where applicable, to the obligor's payor:
(1) to make support payments to the State

Disbursement Unit if:

(A) a party to the order for support is receiving

child support enforcement services under this Article X; or

(B) no party to the order for support is

receiving child support enforcement services under this Article X, but the support payments are made through income withholding; or

(2) to make support payments to the State

Disbursement Unit of another state upon request of another state's Title IV-D child support enforcement agency, in accordance with the requirements of Title IV, Part D of the Social Security Act and regulations promulgated under that Part D.

(c-15) Within 15 days after the effective date of this amendatory Act of the 91st General Assembly, the clerk of the circuit court shall provide written notice to the obligor to make payments directly to the clerk of the circuit court if no party to the order is receiving child support enforcement services under this Article X, the support payments are not made through income withholding, and the order for support requires support payments to be made directly to the clerk of the circuit court.
(c-20) If the State Disbursement Unit receives a support payment that was not appropriately made to the Unit under this Section, the Unit shall immediately return the payment to the sender, including, if possible, instructions detailing where to send the support payments.
(d) The notices under subsections (c-10) and (c-15) may be sent by ordinary mail, certified mail, return receipt requested, facsimile transmission, or other electronic process, or may be served upon the obligor or payor using any method provided by law for service of a summons. A copy of the notice shall be provided to the obligee and, when the order for support was entered by the court, to the clerk of the court.
(Source: P.A. 95-331, eff. 8-21-07.)

(305 ILCS 5/10-10.5)
Sec. 10-10.5. Information to State Case Registry.
(a) In this Section:
"Order for support", "obligor", "obligee", and "business day" are defined as set forth in the Income Withholding for Support Act.
"State Case Registry" means the State Case Registry established under Section 10-27 of this Code.
(b) Each order for support entered or modified by the circuit court under Section 10-10 shall require that the obligor and obligee (i) file with the clerk of the circuit court the information required by this Section (and any other information required under Title IV, Part D of the Social Security Act or by the federal Department of Health and Human Services) at the time of entry or modification of the order for support and (ii) file updated information with the clerk within 5 business days of any change. Failure of the obligor or obligee to file or update the required information shall be punishable as in cases of contempt. The failure shall not prevent the court from entering or modifying the order for support, however.
(c) The obligor shall file the following information: the obligor's name, date of birth, social security number, and mailing address.
If either the obligor or the obligee receives child support enforcement services from the Illinois Department under Article X of this Code, the obligor shall also file the following information: the obligor's telephone number, driver's license number, and residential address (if different from the obligor's mailing address), and the name, address, and telephone number of the obligor's employer or employers.
(d) The obligee shall file the following information:
(1) The names of the obligee and the child or

children covered by the order for support.

(2) The dates of birth of the obligee and the child

or children covered by the order for support.

(3) The social security numbers of the obligee and

the child or children covered by the order for support.

(4) The obligee's mailing address.
(e) In cases in which the obligee receives child support enforcement services from the Illinois Department under Article X of this Code, the order for support shall (i) require that the obligee file the information required under subsection (d) with the Illinois Department for inclusion in the State Case Registry, rather than file the information with the clerk, and (ii) require that the obligee include the following additional information:
(1) The obligee's telephone and driver's license

numbers.

(2) The obligee's residential address, if different

from the obligee's mailing address.

(3) The name, address, and telephone number of the

obligee's employer or employers.

The order for support shall also require that the obligee update the information filed with the Illinois Department within 5 business days of any change.
(f) The clerk shall provide the information filed under this Section, together with the court docket number and county in which the order for support was entered, to the State Case Registry within 5 business days after receipt of the information.
(g) In a case in which a party is receiving child support enforcement services under Article X of this Code, the clerk shall provide the following additional information to the State Case Registry within 5 business days after entry or modification of an order for support or request from the Illinois Department:
(1) The amount of monthly or other periodic support

owed under the order for support and other amounts, including arrearage, interest, or late payment penalties and fees, due or overdue under the order.

(2) Any such amounts that have been received by the

clerk, and the distribution of those amounts by the clerk.

(h) Information filed by the obligor and obligee under this Section that is not specifically required to be included in the body of an order for support under other laws is not a public record and shall be treated as confidential and subject to disclosure only in accordance with the provisions of this Section, Section 10-27 of this Code, and Title IV, Part D of the Social Security Act.
(Source: P.A. 91-212, eff. 7-20-99; 92-16, eff. 6-28-01; 92-463, eff. 8-22-01; 92-651, eff. 7-11-02.)

(305 ILCS 5/10-11) (from Ch. 23, par. 10-11)
Sec. 10-11. Administrative Orders. In lieu of actions for court enforcement of support under Section 10-10, the Child and Spouse Support Unit of the Illinois Department, in accordance with the rules of the Illinois Department, may issue an administrative order requiring the responsible relative to comply with the terms of the determination and notice of support due, determined and issued under Sections 10-6 and 10-7. The Unit may also enter an administrative order under subsection (b) of Section 10-7. The administrative order shall be served upon the responsible relative by United States registered or certified mail. In cases in which the responsible relative appeared at the office of the Child and Spouse Support Unit in response to the notice of support obligation issued under Section 10-4, however, or in cases of default in which the notice was served on the responsible relative by certified mail, return receipt requested, or by any method provided by law for service of summons, the administrative determination of paternity or administrative support order may be sent to the responsible relative by ordinary mail addressed to the responsible relative's last known address.
If a responsible relative or a person receiving child support enforcement services under this Article fails to petition the Illinois Department for release from or modification of the administrative order, as provided in Section 10-12 or Section 10-12.1, the order shall become final and there shall be no further administrative or judicial remedy. Likewise a decision by the Illinois Department as a result of an administrative hearing, as provided in Sections 10-13 to 10-13.10, shall become final and enforceable if not judicially reviewed under the Administrative Review Law, as provided in Section 10-14.
Any new or existing support order entered by the Illinois Department under this Section shall be deemed to be a series of judgments against the person obligated to pay support thereunder, each such judgment to be in the amount of each payment or installment of support and each such judgment to be deemed entered as of the date the corresponding payment or installment becomes due under the terms of the support order. Each such judgment shall have the full force, effect and attributes of any other judgment of this State, including the ability to be enforced. Any such judgment is subject to modification or termination only in accordance with Section 510 of the Illinois Marriage and Dissolution of Marriage Act. Notwithstanding any other State or local law to the contrary, a lien arises by operation of law against the real and personal property of the noncustodial parent for each installment of overdue support owed by the noncustodial parent.
An order for support shall include a date on which the current support obligation terminates. The termination date shall be no earlier than the date on which the child covered by the order will attain the age of majority or is otherwise emancipated. The order for support shall state that the termination date does not apply to any arrearage that may remain unpaid on that date. Nothing in this paragraph shall be construed to prevent modification of the order by the Department.
If there is an unpaid arrearage or delinquency (as those terms are defined in the Income Withholding for Support Act) equal to at least one month's support obligation on the termination date stated in the order for support or, if there is no termination date stated in the order, on the date the child attains the age of majority or is otherwise emancipated, then the periodic amount required to be paid for current support of that child immediately prior to that date shall automatically continue to be an obligation, not as current support but as periodic payment toward satisfaction of the unpaid arrearage or delinquency. That periodic payment shall be in addition to any periodic payment previously required for satisfaction of the arrearage or delinquency. The total periodic amount to be paid toward satisfaction of the arrearage or delinquency may be enforced and collected by any method provided by law for the enforcement and collection of child support, including but not limited to income withholding under the Income Withholding for Support Act. Each order for support entered or modified on or after the effective date of this amendatory Act of the 93rd General Assembly must contain a statement notifying the parties of the requirements of this paragraph. Failure to include the statement in the order for support does not affect the validity of the order or the operation of the provisions of this paragraph with regard to the order. This paragraph shall not be construed to prevent or affect the establishment or modification of an order for the support of a minor child or the establishment or modification of an order for the support of a non-minor child or educational expenses under Section 513 of the Illinois Marriage and Dissolution of Marriage Act.
An order for support shall include a date on which the support obligation terminates. The termination date shall be no earlier than the date on which the child covered by the order will attain the age of 18. However, if the child will not graduate from high school until after attaining the age of 18, then the termination date shall be no earlier than the earlier of the date that the child's graduation will occur or the date on which the child will attain the age of 19. The order for support shall state that the termination date does not apply to any arrearage that may remain unpaid on that date. Nothing in this paragraph shall be construed to prevent the Illinois Department from modifying the order or terminating the order in the event the child is otherwise emancipated.
(Source: P.A. 97-186, eff. 7-22-11.)

(305 ILCS 5/10-11.1) (from Ch. 23, par. 10-11.1)
Sec. 10-11.1. (a) Whenever it is determined in a proceeding under Sections 10-6, 10-7, 10-11 or 10-17.1 that the responsible relative is unemployed, and support is sought on behalf of applicants for or recipients of financial aid under Article IV of this Code or other persons who are given access to the child support enforcement services of this Article as provided in Section 10-1, the administrative enforcement unit may order the responsible relative to report to the Illinois Department for participation in job search, training or work programs established under Section 9-6 and Article IXA of this Code or to the Illinois Department of Employment Security for job search services or to make application with the local Job Training Partnership Act provider for participation in job search, training or work programs.
(b) Whenever it is determined that a responsible relative owes past-due support for a child under an administrative support order entered under subsection (b) of Section 10-7 or under Section 10-11 or 10-17.1 and the child is receiving assistance under this Code, the administrative enforcement unit shall order the following:
(1) that the responsible relative pay the past-due

support in accordance with a plan approved by the administrative enforcement unit; or

(2) if the responsible relative owing past-due

support is unemployed, is subject to such a plan, and is not incapacitated, that the responsible relative participate in job search, training, or work programs established under Section 9-6 and Article IXA of this Code.

(Source: P.A. 92-16, eff. 6-28-01; 92-590, eff. 7-1-02.)

(305 ILCS 5/10-11.2)
Sec. 10-11.2. Administrative support order information for State Case Registry.
(a) In this Section, "business day" is defined as set forth in the Income Withholding for Support Act.
(b) Each administrative support order entered or modified under Section 10-8.1 or Section 10-11 shall require the following:
(1) That the non-custodial parent file with the

Illinois Department the information required by subsection (c) of this Section (and any other information required under Title IV, Part D of the Social Security Act or by the federal Department of Health and Human Services) within 5 business days after entry or modification of the administrative support order, and that the parent file updated information with the Illinois Department within 5 business days of any change.

(2) That the custodial parent file with the Illinois

Department the information required by subsection (d) of this Section (and any other information required under Title IV, Part D of the Social Security Act or by the federal Department of Health and Human Services) within 5 business days after entry or modification of the administrative support order (unless the custodial parent already filed the information during the child support case intake process), and that the parent file updated information with the Illinois Department within 5 business days of any change.

(c) The non-custodial parent shall file the following information:
(1) The name and date of birth of the non-custodial

parent.

(2) The non-custodial parent's social security

number, driver's license number, and telephone number.

(3) The mailing address (and the residential address,

if different from the mailing address) of the non-custodial parent.

(4) The name, address, and telephone number of the

non-custodial parent's employer or employers.

(d) The custodial parent shall file the following information:
(1) The names and dates of birth of the custodial

parent and the child or children covered by the administrative support order.

(2) The social security numbers of the custodial

parent and the child or children covered by the administrative support order.

(3) The custodial parent's driver's license number

and telephone number.

(4) The custodial parent's mailing address (and

residential address, if different from the mailing address).

(5) The name, address, and telephone number of the

custodial parent's employer or employers.

(e) The information filed with the Illinois Department under this Section shall be included in the State Case Registry established under Section 10-27 of this Code.
(f) Information filed by the non-custodial parent and custodial parent under this Section that is not specifically required to be included in the body of an administrative support order under other laws or under rules of the Illinois Department shall be treated as confidential and subject to disclosure only in accordance with the provisions of this Section, Section 10-27 of this Code, and Title IV, Part D of the Social Security Act.
(Source: P.A. 91-212, eff. 7-20-99; 92-463, eff. 8-22-01.)

(305 ILCS 5/10-12) (from Ch. 23, par. 10-12)
Sec. 10-12. Petition by responsible relative for release from or modification of administrative support order or administrative determination of paternity.
(a) Any responsible relative aggrieved by an administrative order entered under Section 10-11 or 10-11.1 or an administrative determination of paternity entered under Section 10-17.7 who has been duly notified of such order or determination may, within 30 days from the date of mailing of such order or determination, petition the Illinois Department for a release from or modification of the order or determination. The day immediately subsequent to the mailing of the order or determination shall be considered as the first day, and the day such petition is received by the Illinois Department shall be considered as the last day in computing the 30 day appeal period.
The Illinois Department shall, upon receipt of a petition within the 30 day appeal period, provide for a hearing to be held thereon.
(b) Notwithstanding the 30-day appeal period set forth in subsection (a), a man against whom a default administrative determination of paternity has been entered may have the determination vacated if, within 30 days after being served with the determination, he appears in person at the office to which he was given notice to appear for an interview and files a written request for relief from the determination. The Illinois Department shall then proceed with the establishment of paternity. A man may obtain relief under this subsection from an administrative determination of paternity only once in any proceeding to establish paternity.
(Source: P.A. 90-790, eff. 8-14-98.)

(305 ILCS 5/10-12.1)
Sec. 10-12.1. Petition by person receiving child support enforcement services for release from or modification of administrative support order or administrative determination of paternity. Any person receiving child support enforcement services under this Article who is aggrieved by an administrative order entered under Section 10-11 or 10-11.1 or an administrative determination of paternity entered under Section 10-17.7 who has been duly notified of the order or determination may, within 30 days after the date of mailing of the order or determination, petition the Illinois Department for release from or modification of the order or determination. The day immediately subsequent to the mailing of the order or determination shall be considered as the first day and the day the petition is received by the Illinois Department shall be considered as the last day in computing the 30-day appeal period. Upon receiving a petition within the 30-day appeal period, the Illinois Department shall provide for a hearing to be held on the petition.
(Source: P.A. 92-590, eff. 7-1-02.)

(305 ILCS 5/10-13) (from Ch. 23, par. 10-13)
Sec. 10-13. Hearing on Petition. The Illinois Department, or any officer or employee thereof designated in writing by the Illinois Department, shall conduct hearings and investigations in connection with petitions filed pursuant to Section 10-12 or Section 10-12.1. Responsible relatives and persons receiving child support enforcement services under this Article shall be entitled to appear in person, to be represented by counsel at the hearing and to present all relevant matter in support of their petitions. The provisions of Sections 10-13.1 through 10-13.10 shall govern the hearing.
The hearing shall be de novo and the Illinois Department's determination of liability or non-liability shall be independent of the determination of the administrative enforcement unit.
(Source: P.A. 92-590, eff. 7-1-02.)

(305 ILCS 5/10-13.1) (from Ch. 23, par. 10-13.1)
Sec. 10-13.1. Examination of records.
The Illinois Department, or any properly designated officer or employee thereof, may examine any books, papers, records or memoranda bearing upon the determination of ability to support and the order for support and upon any matter pertinent to the relative's petition and may compel the attendance and testimony of any person or persons, including the petitioning responsible relative, having knowledge of matters germane to the determination order, or the petition.
(Source: Laws 1967, p. 122.)

(305 ILCS 5/10-13.2) (from Ch. 23, par. 10-13.2)
Sec. 10-13.2. Hearings not subject to technical rules of evidence or procedure.
In the conduct of any hearing or investigation, neither the Illinois Department nor a person duly authorized to conduct such hearing or investigation, shall be bound by the technical rules of evidence, common law or statutory, or by technical or formal rules of procedure, but shall conduct the hearing or make the investigation in such manner as seems best calculated to conform to substantial justice and the spirit of this Code. No informality in any proceedings, or in the manner of taking testimony, shall invalidate any order or decision made by the Illinois Department pursuant to such hearing or investigation.
(Source: Laws 1967, p. 122.)

(305 ILCS 5/10-13.3) (from Ch. 23, par. 10-13.3)
Sec. 10-13.3. Authority to administer oaths.
The Illinois Department, or any person duly authorized to conduct such hearing or investigation, shall have power to administer oaths. Every person who, having taken an oath or made affirmation before the Illinois Department, or any duly authorized officer or employee thereof, shall wilfully swear or affirm falsely, shall be guilty of perjury, and upon conviction shall be punished accordingly.
(Source: Laws 1967, p. 122.)

(305 ILCS 5/10-13.4) (from Ch. 23, par. 10-13.4)
Sec. 10-13.4. Proof of records.) The books, papers, records and memoranda of the Illinois Department or of the administrative enforcement unit, or parts thereof, may be proved in any hearing, investigation, or legal proceeding by a photostatic or other copy thereof under the certificate of the Director of the Illinois Department. Such certified copy shall, without further proof, be admitted into evidence in the hearing before the Illinois Department or in any other legal proceeding.
(Source: P.A. 79-474.)

(305 ILCS 5/10-13.5) (from Ch. 23, par. 10-13.5)
Sec. 10-13.5. Proof of necessitous circumstances.
Proof in any hearing before the Illinois Department that a person is an applicant for or recipient of assistance shall be prima facie proof that he is a "person who is in necessitous circumstances by reason of infirmity, unemployment, or other cause depriving him of the means of a livelihood compatible with health and well-being", within the meaning of this Code.
(Source: Laws 1967, p. 122.)

(305 ILCS 5/10-13.6) (from Ch. 23, par. 10-13.6)
Sec. 10-13.6. Subpoenas.
(a) The Illinois Department, or any officer or employee thereof designated in writing by the Illinois Department, shall at its or his own instance, or on the written request of any other party to the proceeding, issue subpoenas requiring the attendance of and the giving of testimony by witnesses, and subpoenas duces tecum requiring the production of books, papers, records or memoranda. The subpoenas and subpoenas duces tecum may be served by any person of full age. Any subpoena may be served in the same manner as a subpoena issued out of a circuit court, and may also be served by United States registered or certified mail, addressed to the person concerned at his last known address, and proof of such mailing shall be sufficient for the purposes of the Article.
(b) Subpoenas duces tecum issued in other states shall be afforded full faith and credit in this State. Every such subpoena shall have the full force, effect, and attributes of a subpoena issued in this State, including the ability to be enforced.
(Source: P.A. 90-790, eff. 8-14-98.)

(305 ILCS 5/10-13.7) (from Ch. 23, par. 10-13.7)
Sec. 10-13.7. Witness fees.
The fees of witnesses for attendance and travel shall be the same as the fees of witnesses before the Circuit Court of this State; such fees to be paid when the witness is excused from further attendance. When the witness is subpoenaed at the instance of the Illinois Department or any employee thereof, the fees shall be paid in the same manner as other expenses of the Illinois Department. If the witness is subpoenaed at the instance of any other party to the proceeding, the Illinois Department may require that the cost of service of the subpoena or subpoena duces tecum and the fee of the witness be borne by the party at whose instance the witness is summoned. In such case, the Illinois Department may require a deposit to cover the cost of such service and witness fees.
(Source: Laws 1967, p. 122.)

(305 ILCS 5/10-13.8) (from Ch. 23, par. 10-13.8)
Sec. 10-13.8. Compelling attendance of witness and production of records. The circuit court, of the county wherein the investigation or administrative hearing is held, upon the application of the Illinois Department or any duly authorized officer or employee thereof, or upon the application of any other party to the proceeding, may, in its discretion, compel the attendance of witnesses, the production of books, papers, records or memorandum and the giving of testimony before the Illinois Department or any duly authorized officer or employee thereof conducting an investigation or holding a hearing authorized by this Act, by an attachment for contempt, or otherwise, in the same manner as production of evidence may be compelled before the court.
(Source: P.A. 83-334.)

(305 ILCS 5/10-13.9) (from Ch. 23, par. 10-13.9)
Sec. 10-13.9. Penalty for non-compliance with subpoena.
Any person who is served with a subpoena or subpoena duces tecum, issued by the Illinois Department or any duly authorized officer or employee thereof, to appear and testify or to produce books and papers, in the course of an investigation or hearing authorized by law, and who refuses or neglects to appear, or to testify, or to produce books and papers relevant to such investigation or hearing, as commanded in such subpoena, shall, be guilty of a Class B misdemeanor.
(Source: P.A. 77-2344.)

(305 ILCS 5/10-13.10) (from Ch. 23, par. 10-13.10)
Sec. 10-13.10. Depositions.
The Illinois Department or any duly authorized officer or employee thereof, or any other party in an investigation or hearing before the Illinois Department, may cause the depositions of witnesses within or without the State to be taken in the manner prescribed by law for like depositions in civil actions in courts of this State, and to that end compel the attendance of witnesses and the production of books, papers, records or memoranda.
(Source: Laws 1967, p. 122.)

(305 ILCS 5/10-14) (from Ch. 23, par. 10-14)
Sec. 10-14. Review of Illinois department decision on petition for hearing. Any responsible relative or person receiving child support enforcement services under this Article affected by a final administrative decision of the Illinois Department in a hearing, conducted pursuant to Sections 10-13 through 10-13.10 in which such relative or person receiving services was a party, may have the decision reviewed only under and in accordance with the Administrative Review Law, as amended. The provisions of the Administrative Review Law, and the rules adopted pursuant thereto, shall apply to and govern all proceedings for the judicial review of such final administrative decisions of the Illinois Department. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
Appeals from all final orders and judgments entered by a court upon review of the Illinois Department's order in any case may be taken by either party to the proceeding and shall be governed by the rules applicable to appeals in civil cases.
The remedy herein provided for appeal shall be exclusive, and no court shall have jurisdiction to review the subject matter of any order made by the Illinois Department except as herein provided.
(Source: P.A. 92-590, eff. 7-1-02.)

(305 ILCS 5/10-14.1)
Sec. 10-14.1. Relief from administrative orders. Notwithstanding the 30-day appeal period provided in Sections 10-12 and 10-12.1 and the limitation on review of final administrative decisions contained in Section 10-14, a responsible relative or a person receiving child support enforcement services under this Article who is aggrieved by an administrative order entered under Section 10-11 or 10-11.1 or an administrative determination of paternity entered under Section 10-17.7 and who did not petition within the 30-day appeal period may petition the Illinois Department for relief from the administrative order or determination on the same grounds as are provided for relief from judgments under Section 2-1401 of the Code of Civil Procedure. The petition must be filed not later than 2 years after the entry of the order or determination by the Illinois Department. The day immediately subsequent to the mailing of the order or determination shall be considered as the first day and the day the petition is received by the Illinois Department shall be considered as the last day in computing the 2-year period. Any period during which the person seeking relief is under a legal disability or duress or during which the grounds for relief are fraudulently concealed shall be excluded in computing the period of 2 years.
Upon receiving a petition within the 2-year period, the Illinois Department shall provide for a hearing to be held on the petition.
(Source: P.A. 92-590, eff. 7-1-02.)

(305 ILCS 5/10-15) (from Ch. 23, par. 10-15)
Sec. 10-15. Enforcement of administrative order; costs and fees. If a responsible relative refuses, neglects, or fails to comply with a final administrative support or reimbursement order of the Illinois Department entered by the Child and Spouse Support Unit pursuant to Sections 10-11 or 10-11.1 or registered pursuant to Section 10-17.1, the Child and Spouse Support Unit may file suit against the responsible relative or relatives to secure compliance with the administrative order.
Suits shall be instituted in the name of the People of the State of Illinois on the relation of the Department of Healthcare and Family Services of the State of Illinois and the spouse or dependent children for whom the support order has been issued.
The court shall order the payment of the support obligation, or orders for reimbursement of moneys for support provided, directly to the Illinois Department but the order shall permit the Illinois Department to direct the responsible relative or relatives to make payments of support directly to the spouse or dependent children, or to some person or agency in his or their behalf, as provided in Section 10-8 or 10-10, as applicable.
Whenever it is determined in a proceeding to enforce an administrative order that the responsible relative is unemployed, and support is sought on behalf of applicants for or recipients of financial aid under Article IV of this Code or other persons who are given access to the child support enforcement services of this Article as provided in Section 10-1, the court may order the responsible relative to seek employment and report periodically to the court with a diary, listing or other memorandum of his or her efforts in accordance with such order. In addition, the court may order the unemployed responsible relative to report to the Illinois Department for participation in job search, training or work programs established under Section 9-6 of this Code or to the Illinois Department of Employment Security for job search services or to make application with the local Job Training Partnership Act provider for participation in job search, training or work programs.
Charges imposed in accordance with the provisions of Section 10-21 shall be enforced by the Court in a suit filed under this Section.
To the extent the provisions of this Section are inconsistent with the requirements pertaining to the State Disbursement Unit under Sections 10-10.4 and 10-26 of this Code, the requirements pertaining to the State Disbursement Unit shall apply.
(Source: P.A. 95-331, eff. 8-21-07.)

(305 ILCS 5/10-15.1)
Sec. 10-15.1. Judicial registration of administrative support orders and administrative paternity orders.
(a) A final administrative support order or a final administrative paternity order, excluding a voluntary acknowledgement or denial of paternity that is governed by other provisions of this Code, the Illinois Parentage Act of 2015, and the Vital Records Act, established by the Illinois Department under this Article X may be registered in the appropriate circuit court of this State by the Department or by a party to the order by filing:
(1) Two copies, including one certified copy of the

order to be registered, any modification of the administrative support order, any voluntary acknowledgment of paternity pertaining to the child covered by the order, and the documents showing service of the notice of support obligation or the notice of paternity and support obligation that commenced the procedure for establishment of the administrative support order or the administrative paternity order pursuant to Section 10-4 of this Code.

(2) A sworn statement by the person requesting

registration or a certified copy of the Department payment record showing the amount of any past due support accrued under the administrative support order.

(3) The name of the obligor and, if known, the

obligor's address and social security number.

(4) The name of the obligee and the obligee's

address, unless the obligee alleges in an affidavit or pleading under oath that the health, safety, or liberty of the obligee or child would be jeopardized by disclosure of specific identifying information, in which case that information must be sealed and may not be disclosed to the other party or public. After a hearing in which the court takes into consideration the health, safety, or liberty of the party or child, the court may order disclosure of information that the court determines to be in the interest of justice.

(b) The filing of an administrative support order or an administrative paternity order under subsection (a) constitutes registration with the circuit court.
(c) (Blank).
(c-5) Every notice of registration must be accompanied by a copy of the registered administrative support order or the registered administrative paternity order and the documents and relevant information accompanying the order pursuant to subsection (a).
(d) (Blank).
(d-5) The registering party shall serve notice of the registration on the other party by first class mail, unless the administrative support order or the administrative paternity order was entered by default or the registering party is also seeking an affirmative remedy. The registering party shall serve notice on the Department in all cases by first class mail.
(1) If the administrative support order or the

administrative paternity order was entered by default against the obligor, the obligor must be served with the registration by any method provided by law for service of summons.

(2) If a petition or comparable pleading seeking an

affirmative remedy is filed with the registration, the non-moving party must be served with the registration and the affirmative pleading by any method provided by law for service of summons.

(e) A notice of registration of an administrative support order or an administrative paternity order must provide the following information:
(1) That a registered administrative order is

enforceable in the same manner as an order for support or an order for paternity issued by the circuit court.

(2) That a hearing to contest enforcement of the

registered administrative support order or the registered administrative paternity order must be requested within 30 days after the date of service of the notice.

(3) That failure to contest, in a timely manner, the

enforcement of the registered administrative support order or the registered administrative paternity order shall result in confirmation of the order and enforcement of the order and the alleged arrearages and precludes further contest of that order with respect to any matter that could have been asserted.

(4) The amount of any alleged arrearages.
(f) A nonregistering party seeking to contest enforcement of a registered administrative support order or a registered administrative paternity order shall request a hearing within 30 days after the date of service of notice of the registration. The nonregistering party may seek to vacate the registration, to assert any defense to an allegation of noncompliance with the registered administrative support order or the registered administrative paternity order, or to contest the remedies being sought or the amount of any alleged arrearages.
(g) If the nonregistering party fails to contest the enforcement of the registered administrative support order or the registered administrative paternity order in a timely manner, the order shall be confirmed by operation of law.
(h) If a nonregistering party requests a hearing to contest the enforcement of the registered administrative support order or the registered administrative paternity order, the circuit court shall schedule the matter for hearing and give notice to the parties and the Illinois Department of the date, time, and place of the hearing.
(i) A party contesting the enforcement of a registered administrative support order or a registered administrative paternity order or seeking to vacate the registration has the burden of proving one or more of the following defenses:
(1) The Illinois Department lacked personal

jurisdiction over the contesting party.

(2) The administrative support order or the

administrative paternity order was obtained by fraud.

(3) The administrative support order or the

administrative paternity order has been vacated, suspended, or modified by a later order.

(4) The Illinois Department has stayed the

administrative support order or the administrative paternity order pending appeal.

(5) There is a defense under the law to the remedy

sought.

(6) Full or partial payment has been made.
(j) If a party presents evidence establishing a full or partial payment defense under subsection (i), the court may stay enforcement of the registered order, continue the proceeding to permit production of additional relevant evidence, and issue other appropriate orders. An uncontested portion of the registered administrative support order or the registered administrative paternity order may be enforced by all remedies available under State law.
(k) If a contesting party does not establish a defense under subsection (i) to the enforcement of the administrative support order or the administrative paternity order, the court shall issue an order confirming the administrative support order or the administrative paternity order. Confirmation of the registered administrative support order or the registered administrative paternity order, whether by operation of law or after notice and hearing, precludes further contest of the order with respect to any matter that could have been asserted at the time of registration. Upon confirmation, the registered administrative support order or the registered administrative paternity order shall be treated in the same manner as a support order or a paternity order entered by the circuit court, including the ability of the court to entertain a petition to modify the administrative support order due to a substantial change in circumstances or a petition to modify the administrative paternity order due to clear and convincing evidence regarding paternity, or petitions for visitation or custody of the child or children covered by the administrative support order or the administrative paternity order. Nothing in this Section shall be construed to alter the effect of a final administrative support order or a final administrative paternity order, or the restriction of judicial review of such a final order to the provisions of the Administrative Review Law, as provided in Sections 10-11 and 10-17.7 of this Code.
(l) Notwithstanding the limitations of relief provided for under this Section regarding an administrative paternity order and the administrative relief available from an administrative paternity order under Sections 10-12 through 10-14.1 of this Code, a party may petition for relief from a registered final administrative paternity order entered by consent of the parties, excluding a voluntary acknowledgement or denial of paternity as well as an administrative paternity order entered pursuant to genetic testing. The petition shall be filed pursuant to Section 2-1401 of the Code of Civil Procedure based upon a showing of due diligence and a meritorious defense. The court, after reviewing the evidence regarding this specific type of administrative paternity order entered by consent of the parties, shall issue an order regarding the petition. Nothing in this Section shall be construed to alter the effect of a final administrative paternity order, or the restriction of judicial review of such a final order to the provisions of the Administrative Review Law, as provided in Section 10-17.7 of this Code.
(Source: P.A. 99-471, eff. 8-27-15; 100-201, eff. 8-18-17.)

(305 ILCS 5/10-16) (from Ch. 23, par. 10-16)
Sec. 10-16. Judicial enforcement of court and administrative support orders. Court orders entered in proceedings under Section 10-10 and court orders for enforcement of an administrative order under Section 10-15 and for the payment of money may be enforced by attachment as for contempt against the persons of the defendants, and in addition, as other judgments for the payment of money, and costs may be adjudged against the defendants and apportioned among them; but if the complaint is dismissed, costs shall be borne by the Illinois Department or the local governmental unit, as the case may be. If a responsible relative is directed by the Illinois Department, or the local governmental unit, under the conditions stated in Section 10-8, to make support payments directly to the person, or to some person or agency in his behalf, the court order entered against him under this Section or Section 10-10 may be enforced as herein provided if he thereafter fails to furnish support in accordance with its terms. The State of Illinois shall not be required to make a deposit for or pay any costs or fees of any court or officer thereof in any proceeding instituted under this Section.
The provisions of the Civil Practice Law, and all amendments and modifications thereof, shall apply to and govern all actions instituted under this Section and Section 10-10. In such actions proof that a person is an applicant for or recipient of public aid under any Article of this Code shall be prima facie proof that he is a person in necessitous circumstances by reason of infirmity, unemployment or other cause depriving him of the means of a livelihood compatible with health and well-being.
Payments under this Section to the Illinois Department pursuant to the Child Support Enforcement Program established by Title IV-D of the Social Security Act shall be paid into the Child Support Enforcement Trust Fund. All payments under this Section to the Illinois Department of Human Services shall be deposited in the DHS Recoveries Trust Fund. Disbursements from these funds shall be as provided in Sections 12-9.1 and 12-10.2 of this Code. Payments received by a local governmental unit shall be deposited in that unit's General Assistance Fund.
In addition to the penalties or punishment that may be imposed under this Section, any person whose conduct constitutes a violation of Section 15 of the Non-Support Punishment Act may be prosecuted under that Act, and a person convicted under that Act may be sentenced in accordance with that Act. The sentence may include but need not be limited to a requirement that the person perform community service under Section 50 of that Act or participate in a work alternative program under Section 50 of that Act. A person may not be required to participate in a work alternative program under Section 50 of that Act if the person is currently participating in a work program pursuant to Section 10-11.1 of this Code.
To the extent the provisions of this Section are inconsistent with the requirements pertaining to the State Disbursement Unit under Sections 10-10.4 and 10-26 of this Code, the requirements pertaining to the State Disbursement Unit shall apply.
(Source: P.A. 91-24, eff. 7-1-99; 91-212, eff. 7-20-99; 92-16, eff. 6-28-01.)

(305 ILCS 5/10-16.2) (from Ch. 23, par. 10-16.2)
Sec. 10-16.2. Withholding of Income to Secure Payment of Support. Orders for support entered under this Code are subject to the Income Withholding for Support Act.
(Source: P.A. 90-18, eff. 7-1-97; 90-425, eff. 8-15-97; 90-655, eff. 7-30-98; 90-673, eff. 1-1-99; 90-790, eff. 8-14-98; 91-357, eff. 7-29-99.)

(305 ILCS 5/10-16.3) (from Ch. 23, par. 10-16.3)
Sec. 10-16.3. Posting Security, Bond or Guarantee to Secure Payment. The court may require the responsible relative to post security, bond or give some other guarantee of a character and amount sufficient to assure payment of any amount of support due.
(Source: P.A. 84-758.)

(305 ILCS 5/10-16.4)
Sec. 10-16.4. Information concerning obligors.
(a) In this Section:
"Arrearage", "delinquency", "obligor", and "order for support" have the meanings attributed to those terms in the Income Withholding for Support Act.
"Consumer reporting agency" has the meaning attributed to that term in Section 603(f) of the Fair Credit Reporting Act, 15 U.S.C. 1681a(f).
(b) Whenever a court of competent jurisdiction finds that an obligor either owes an arrearage of more than $10,000 or is delinquent in payment of an amount equal to at least 3 months' support obligation pursuant to an order for support, the court shall direct the clerk of the court to make information concerning the obligor available to consumer reporting agencies.
(c) Whenever a court of competent jurisdiction finds that an obligor either owes an arrearage of more than $10,000 or is delinquent in payment of an amount equal to at least 3 months' support obligation pursuant to an order for support, the court shall direct the clerk of the court to cause the obligor's name and address to be published in a newspaper of general circulation in the area in which the obligor resides. The clerk shall cause the obligor's name and address to be published only after sending to the obligor at the obligor's last known address, by certified mail, return receipt requested, a notice of intent to publish the information. This subsection (c) applies only if the obligor resides in the county in which the clerk of the court holds office.
(Source: P.A. 90-466, eff. 1-1-98; 90-673, eff. 1-1-99.)

(305 ILCS 5/10-16.5)
Sec. 10-16.5. Interest on support obligations. A support obligation, or any portion of a support obligation, which becomes due and remains unpaid as of the end of each month, excluding the child support that was due for that month to the extent that it was not paid in that month, shall accrue simple interest as set forth in Section 12-109 of the Code of Civil Procedure. An order for support entered or modified on or after January 1, 2006 shall contain a statement that a support obligation required under the order, or any portion of a support obligation required under the order, that becomes due and remains unpaid as of the end of each month, excluding the child support that was due for that month to the extent that it was not paid in that month, shall accrue simple interest as set forth in Section 12-109 of the Code of Civil Procedure. Failure to include the statement in the order for support does not affect the validity of the order or the accrual of interest as provided in this Section.
In cases in which IV-D services are being provided, the Department shall provide, by rule, for a one-time notice to obligees advising the obligee that he or she must notify the Department within 60 days of the notice that he or she wishes to have the Department compute any interest that accrued on a specific docket in his or her case between May 1, 1987 and December 31, 2005. If the obligee fails to notify the Department within the 60-day period: (i) the Department shall have no further duty to enforce and collect interest accrued on support obligations established under this Code or under any other law that are owed to the obligee prior to January 1, 2006; and (ii) any interest due on that docket prior to 2006 may be pursued by the obligee through a court action, but not through the Department's IV-D agency.
(Source: P.A. 98-563, eff. 8-27-13.)

(305 ILCS 5/10-16.6)
Sec. 10-16.6. Electronic Funds Transfer Committee.
(a) The Director of Public Aid shall establish within the Department an Electronic Funds Transfer Committee. The Director or his or her designee shall be a member of the committee and shall serve as chairperson of the committee. The Director shall appoint 4 other members of the committee, 2 of whom shall represent employers in this State and 2 of whom shall represent the banking industry in this State. The administrator of the State Disbursement Unit established under Section 10-26 shall be an ex officio member of the committee.
(b) The committee shall study ways to modify or expand the use of electronic funds transfers for the payment of child support. The committee shall report its findings and recommendations to the Governor and the General Assembly before December 1, 2001.
(c) The committee is abolished on December 1, 2001.
(Source: P.A. 91-677, eff. 1-5-00.)

(305 ILCS 5/10-16.7)
Sec. 10-16.7. Child support enforcement debit authorization.
(a) For purposes of this Section:
"Financial institution" and "account" are defined as set forth in Section 10-24.
"Payor" is defined as set forth in Section 15 of the Income Withholding for Support Act.
"Order for support" means any order for periodic payment of funds to the State Disbursement Unit for the support of a child or, where applicable, for support of a child and a parent with whom the child resides, that is entered or modified under this Code or under the Illinois Marriage and Dissolution of Marriage Act, the Non-Support of Spouse and Children Act, the Non-Support Punishment Act, the Illinois Parentage Act of 1984, or the Illinois Parentage Act of 2015, or that is entered or registered for modification or enforcement under the Uniform Interstate Family Support Act.
"Obligor" means an individual who owes a duty to make payments under an order for support in a case in which child support enforcement services are being provided under this Article X.
(b) The Department of Public Aid (now Healthcare and Family Services) shall adopt a child support enforcement debit authorization form that, upon being signed by an obligor, authorizes a financial institution holding an account on the obligor's behalf to debit the obligor's account periodically in an amount equal to the amount of child support that the obligor is required to pay periodically and transfer that amount to the State Disbursement Unit. The form shall include instructions to the financial institution concerning the debiting of accounts held on behalf of obligors and the transfer of the debited amounts to the State Disbursement Unit. In adopting the form, the Department may consult with the Office of Banks and Real Estate and the Department of Financial Institutions. The Department must adopt the form within 6 months after the effective date of this amendatory Act of the 93rd General Assembly. Promptly after adopting the form, the Department must notify each financial institution conducting business in this State that the form has been adopted and is ready for use.
(c) An obligor who does not have a payor may sign a child support debit authorization form adopted by the Department under this Section. The obligor may sign a form in relation to any or all of the financial institutions holding an account on the obligor's behalf. Promptly after an obligor signs a child support debit authorization form, the Department shall send the original signed form to the appropriate financial institution. Subject to subsection (e), upon receiving the form, the financial institution shall debit the account and transfer the debited amounts to the State Disbursement Unit according to the instructions in the form. A financial institution that complies with a child support debit authorization form signed by an obligor and issued under this Section shall not be subject to civil liability with respect to any individual or any agency.
(d) The signing and issuance of a child support debit authorization form under this Section does not relieve the obligor from responsibility for compliance with any requirement under the order for support.
(e) A financial institution is obligated to debit the account of an obligor pursuant to this Section only if or to the extent:
(1) the financial institution reasonably believes the

debit authorization form is a true and authentic original document;

(2) there are finally collected funds in the account;

and

(3) the account is not subject to offsetting claims

of the financial institution, whether due at the time of receipt of the debit authorization form or thereafter to become due and whether liquidated or unliquidated.

To the extent the account of the obligor is pledged or held by the financial institution as security for a loan or other obligation, or that the financial institution has any other claim or lien against the account, the financial institution is entitled to retain the account.
(Source: P.A. 99-85, eff. 1-1-16.)

(305 ILCS 5/10-17) (from Ch. 23, par. 10-17)
Sec. 10-17. Other Actions and Remedies for Support. The procedures, actions and remedies provided in this Article shall in no way be exclusive, but shall be available in addition to other actions and remedies of support, including, but not by way of limitation, the remedies provided in (a) the Illinois Parentage Act of 2015; (b) the "Non-Support of Spouse and Children Act", approved June 24, 1915, as amended; (b-5) the Non-Support Punishment Act; and (c) the "Revised Uniform Reciprocal Enforcement of Support Act", approved August 28, 1969, as amended.
(Source: P.A. 99-85, eff. 1-1-16.)

(305 ILCS 5/10-17.1) (from Ch. 23, par. 10-17.1)
Sec. 10-17.1. Administrative Order by Registration. The Illinois Department may provide by rule for the administrative registration of a support order entered by a court or administrative body of another state. The purpose of registration shall be to enforce or modify the order in accordance with the provisions of the Uniform Interstate Family Support Act. Upon registration, such support order shall become an administrative order of the Child and Spouse Support Unit by operation of law. The rule shall provide for notice to and an opportunity to be heard by the responsible relative and custodial parent affected, and any final administrative decision rendered by the Department shall be reviewed only under and in accordance with the Administrative Review Law.
Any new or existing support order registered by the Illinois Department under this Section shall be deemed to be a series of judgments against the person obligated to pay support thereunder, each such judgment to be in the amount of each payment or installment of support and each such judgment to be deemed entered as of the date the corresponding payment or installment becomes due under the terms of the support order. Each such judgment shall be enforceable in the same manner as any other judgment in this State. Notwithstanding any other State or local law to the contrary, a lien arises by operation of law against the real and personal property of the noncustodial parent for each installment of overdue support owed by the noncustodial parent.
A one-time charge of 20% is imposable upon the amount of past-due child support owed on July 1, 1988, which has accrued under a support order registered by the Illinois Department under this Section. The charge shall be imposed in accordance with the provisions of Section 10-21 and shall be enforced by the court in a suit filed under Section 10-15.
(Source: P.A. 97-186, eff. 7-22-11.)

(305 ILCS 5/10-17.2) (from Ch. 23, par. 10-17.2)
Sec. 10-17.2. Income Withholding By Administrative Order. The Illinois Department may provide by rule for entry of an administrative support order containing income withholding provisions and for service and enforcement of an income withholding notice and a National Medical Support Notice, by the Child and Spouse Support Unit based upon and in the same manner as prescribed by the Income Withholding for Support Act. The penalties provided in the Income Withholding for Support Act shall apply hereto and shall be enforced by filing an action under that Act. The rule shall provide for notice to and an opportunity to be heard by the responsible relative affected and any final administrative decision rendered by the Department shall be reviewed only under and in accordance with the Administrative Review Law.
(Source: P.A. 92-590, eff. 7-1-02.)

(305 ILCS 5/10-17.3) (from Ch. 23, par. 10-17.3)
Sec. 10-17.3. Federal Income Tax Refund Intercept. The Illinois Department may provide by rule for certification to the United States Department of Health and Human Services of past due support owed by responsible relatives under a support order entered by a court or administrative body of this or any other State on behalf of resident or non-resident persons. The purpose of certification shall be to intercept Federal Income Tax refunds due such relatives in order to satisfy such past due support in whole or in part.
The rule shall provide for notice to and an opportunity to be heard by the responsible relative affected and any final administrative decision rendered by the Department shall be reviewed only under and in accordance with the Administrative Review Law. Certification shall be accomplished in accordance with Title IV, Part D of the federal Social Security Act and rules and regulations promulgated thereunder.
(Source: P.A. 100-201, eff. 8-18-17.)

(305 ILCS 5/10-17.4) (from Ch. 23, par. 10-17.4)
Sec. 10-17.4. Security, Bond or Guarantee to Secure Payment. The Illinois Department may provide by rule for the requiring of, or for the requesting of the court to require, a responsible relative to post security, bond or give some other guarantee of a character and amount sufficient to assure payment of any amount due under a support order entered by a court or administrative body of this or any other State on behalf of resident or non-resident persons. The rule shall provide for notice to and an opportunity to be heard by each responsible relative affected and any final administrative decision rendered by the Department shall be reviewed only under and in accordance with the Administrative Review Law.
(Source: P.A. 84-758.)

(305 ILCS 5/10-17.5) (from Ch. 23, par. 10-17.5)
Sec. 10-17.5. State Income Tax Refund and Other Payment Intercept. The Illinois Department may provide by rule for certification to the Comptroller of past due support owed by responsible relatives under a support order entered by a court or administrative body of this or any other State on behalf of resident or non-resident persons. The purpose of certification shall be to intercept state income tax refunds and other payments due such relatives in order to satisfy such past due support, in whole or in part, whether or not such support is owed to the State. The rule shall provide for notice to and an opportunity to be heard by the responsible relative and any joint payee affected and any final administrative decision rendered by the Department shall be reviewed only under and in accordance with the Administrative Review Law. In any case where a state income tax refund is intercepted wrongfully or erroneously, the Department shall pay to such relative and any joint payee affected the amount of the refund plus interest, if any, on such amount at the rate of 9% per annum (or at such adjusted rate as is established under Section 6621(b) of the Internal Revenue Code). Interest shall be calculated from the date the Department receives the refund or from 60 days following the date the Department receives a request to be heard, whichever is later, until the date of payment to such relative and joint payee.
(Source: P.A. 85-1440.)

(305 ILCS 5/10-17.6) (from Ch. 23, par. 10-17.6)
Sec. 10-17.6. Certification of Information to Licensing Agencies.
(a) The Illinois Department may provide by rule for certification to any State licensing agency to suspend, revoke, or deny issuance or renewal of licenses because of (i) the failure of responsible relatives to comply with subpoenas or warrants relating to paternity or child support proceedings and (ii) past due support owed by responsible relatives under a support order entered by a court or administrative body of this or any other State on behalf of resident or non-resident persons receiving child support enforcement services under Title IV, Part D of the Social Security Act. The rule shall provide for notice to and an opportunity to be heard by each responsible relative affected and any final administrative decision rendered by the Department shall be reviewed only under and in accordance with the Administrative Review Law.
(b) The Illinois Department may provide by rule for directing the Secretary of State to issue family financial responsibility driving permits upon petition of responsible relatives whose driver's licenses have been suspended in accordance with subsection (b) of Section 7-702.1 of the Illinois Vehicle Code. Any final administrative decisions rendered by the Department upon such petitions shall be reviewable only under and in accordance with the Administrative Review Law.
(Source: P.A. 95-685, eff. 10-23-07; 96-1284, eff. 1-1-11.)

(305 ILCS 5/10-17.7)
Sec. 10-17.7. Administrative determination of paternity. The Illinois Department may provide by rule for the administrative determination of paternity by the Child and Spouse Support Unit in cases involving applicants for or recipients of financial aid under Article IV of this Act and other persons who are given access to the child support enforcement services of this Article as provided in Section 10-1, including persons similarly situated and receiving similar services in other states. The rules shall extend to cases in which the mother and alleged father voluntarily acknowledge paternity in the form required by the Illinois Department or agree to be bound by the results of genetic testing or in which the alleged father has failed to respond to a notification of support obligation issued under Section 10-4 and to cases of contested paternity. The Illinois Department's form for voluntary acknowledgement of paternity shall be the same form prepared by the Illinois Department for use under the requirements of Section 12 of the Vital Records Act. Any presumption provided for under the Illinois Parentage Act of 1984 or under the Illinois Parentage Act of 2015 on and after the effective date of that Act shall apply to cases in which paternity is determined under the rules of the Illinois Department. The rules shall provide for notice and an opportunity to be heard by the responsible relative and the person receiving child support enforcement services under this Article if paternity is not voluntarily acknowledged, and any final administrative decision rendered by the Illinois Department shall be reviewed only under and in accordance with the Administrative Review Law. Determinations of paternity made by the Illinois Department under the rules authorized by this Section shall have the full force and effect of a court judgment of paternity entered under the Illinois Parentage Act of 1984 or under the Illinois Parentage Act of 2015.
In determining paternity in contested cases, the Illinois Department shall conduct the evidentiary hearing in accordance with Article 4 of the Illinois Parentage Act of 2015, except that references in that Article to "the court" shall be deemed to mean the Illinois Department's hearing officer in cases in which paternity is determined administratively by the Illinois Department.
Notwithstanding any other provision of this Article, a default determination of paternity may be made if service of the notice under Section 10-4 was made by publication under the rules for administrative paternity determination authorized by this Section. The rules as they pertain to service by publication shall (i) be based on the provisions of Section 2-206 and 2-207 of the Code of Civil Procedure, (ii) provide for service by publication in cases in which the whereabouts of the alleged father are unknown after diligent location efforts by the Child and Spouse Support Unit, and (iii) provide for publication of a notice of default paternity determination in the same manner that the notice under Section 10-4 was published.
The Illinois Department may implement this Section through the use of emergency rules in accordance with Section 5-45 of the Illinois Administrative Procedure Act. For purposes of the Illinois Administrative Procedure Act, the adoption of rules to implement this Section shall be considered an emergency and necessary for the public interest, safety, and welfare.
(Source: P.A. 99-85, eff. 1-1-16.)

(305 ILCS 5/10-17.8)
Sec. 10-17.8. New birth certificate. The Illinois Department shall notify the Department of Public Health of a final determination of parentage and a voluntary acknowledgment of paternity made under the rules authorized by Section 10-17.7, and the Department of Public Health shall issue a new certificate of birth pursuant to Section 17 of the Vital Records Act.
(Source: P.A. 89-6, eff. 3-6-95; 89-641, eff. 8-9-96.)

(305 ILCS 5/10-17.9)
Sec. 10-17.9. Past due support information to State Department of Revenue.
(a) The Illinois Department may provide by rule for certification to the Illinois Department of Revenue of past due support owed by responsible relatives under a support order entered by a court or administrative body of this or any other State on behalf of resident or non-resident persons. The rule shall provide for notice to and an opportunity to be heard by each responsible relative affected. Any final administrative decision rendered by the Department shall be reviewed only under and in accordance with the Administrative Review Law. A responsible relative may avoid certification to the Illinois Department of Revenue by establishing a satisfactory repayment record as determined by the Illinois Department of Healthcare and Family Services.
(b) A certified past due support amount shall be final. The certified amount shall be payable to the Illinois Department of Revenue upon written notification of the certification to the responsible relative by the Illinois Department of Revenue.
(c) In the event a responsible relative overpays pursuant to collection under this Section and the applicable Sections of the Illinois Income Tax Act, the overpayment shall be a credit against future support obligations. If the current support obligation of the responsible relative has terminated under operation of law or court order, any moneys overpaid but still in the possession of the Department shall be promptly returned to the responsible relative.
(d) Except as otherwise provided in this Article, any child support delinquency certified to the Illinois Department of Revenue shall be treated as a child support delinquency for all other purposes, and any collection action by the State's Attorney or the Illinois Department of Revenue with respect to any delinquency certified under this Article shall have the same priority against attachment, execution, assignment, or other collection action as is provided by any other provision of State law.
(e) Any child support delinquency collected by the Illinois Department of Revenue, including those amounts that result in overpayment of a child support delinquency, shall be paid to the State Disbursement Unit established under Section 10-26.
(Source: P.A. 95-331, eff. 8-21-07.)

(305 ILCS 5/10-17.11)
Sec. 10-17.11. Requests to other states for administrative enforcement. The Illinois Department may provide by rule for certification to other states' child support enforcement agencies of past due support owed by responsible relatives under a support order entered by a court or administrative body of this or any other state on behalf of resident or non-resident persons. The purpose of certification shall be to request the other states' assistance in administrative enforcement of the support orders. The rule shall provide for notice to and an opportunity to be heard by the responsible relative affected and any final administrative decision rendered by the Illinois Department shall be reviewed only under and in accordance with the Administrative Review Law.
(Source: P.A. 90-18, eff. 7-1-97.)

(305 ILCS 5/10-17.12)
Sec. 10-17.12. Compromise of assigned child support arrearages. The Department of Healthcare and Family Services may provide by rule for compromise of debt owed to the State in the form of child support arrearages and interest accrued on child support arrearages assigned to the State under Section 10-1. The rule shall establish the circumstances under which such obligations may be compromised, with due regard for the payment ability of low-income obligors and the importance of encouraging payment of current child support obligations. The rule shall provide that assigned obligations shall be compromised only in exchange for regular payment of support owed to the family and shall require that obligors considered for debt compromise demonstrate inability to pay during the time the assigned obligation accumulated. The rule shall provide for nullification of any compromise agreement and the prohibition of any future compromise agreement if the obligor fails to adhere to the compromise agreement. In addition, the rule shall establish debt compromise criteria calculated to maximize positive effects on families and the level of federal incentive payments payable to the State under Title IV, Part D of the Social Security Act and regulations promulgated thereunder.
(Source: P.A. 94-971, eff. 1-1-07.)

(305 ILCS 5/10-17.13)
Sec. 10-17.13. Vehicle immobilization and impoundment. The Illinois Department may provide by rule for certification to municipalities of past due support owed by responsible relatives under a support order entered by a court or administrative body of this or any other State on behalf of resident or non-resident persons. The purpose of certification shall be to effect collection of past due support by immobilization and impoundment of vehicles registered to responsible relatives pursuant to ordinances established by such municipalities under Section 11-1430 of the Illinois Vehicle Code.
The rule shall provide for notice to and an opportunity to be heard by each responsible relative affected, and any final administrative decision rendered by the Department shall be reviewed only under and in accordance with the Administrative Review Law. A responsible relative may avoid certification to a municipality for vehicle immobilization or arrange for discontinuance of vehicle immobilization and impoundment already engaged by payment of past due support or by entering into a plan for payment of past and current child support obligations in a manner satisfactory to the Illinois Department.
(Source: P.A. 95-685, eff. 10-23-07.)

(305 ILCS 5/10-17.14)
Sec. 10-17.14. Denial of passports. The Illinois Department may provide by rule for certification to the United States Department of Health and Human Services of past due support owed by responsible relatives under a support order entered by a court or administrative body of this or any other State on behalf of resident or non-resident persons. The purpose of certification shall be to effect denial, revocation, restriction, or limitation of passports of responsible relatives owing past due support.
The rule shall provide for notice to and an opportunity to be heard by the responsible relative affected and any final administrative decision rendered by the Department shall be reviewed only under and in accordance with the Administrative Review Law. Certification shall be accomplished in accordance with Title IV, Part D of the federal Social Security Act and rules and regulations promulgated thereunder.
(Source: P.A. 100-201, eff. 8-18-17.)

(305 ILCS 5/10-17.15)
Sec. 10-17.15. Certification of information to State gaming licensees.
(a) For purposes of this Section, "State gaming licensee" means, as applicable, an organization licensee or advance deposit wagering licensee licensed under the Illinois Horse Racing Act of 1975, an owners licensee licensed under the Riverboat Gambling Act, or a licensee that operates, under any law of this State, one or more facilities or gaming locations at which lawful gambling is authorized and licensed as provided in the Riverboat Gambling Act.
(b) The Department may provide, by rule, for certification to any State gaming licensee of past due child support owed by a responsible relative under a support order entered by a court or administrative body of this or any other State on behalf of a resident or non-resident receiving child support services under this Article in accordance with the requirements of Title IV-D, Part D, of the Social Security Act. The State gaming licensee shall have the ability to withhold from winnings required to be reported to the Internal Revenue Service on Form W-2G, up to the full amount of winnings necessary to pay the winner's past due child support. The rule shall provide for notice to and an opportunity to be heard by each responsible relative affected and any final administrative decision rendered by the Department shall be reviewed only under and in accordance with the Administrative Review Law.
(c) For withholding of winnings, the State gaming licensee shall be entitled to an administrative fee not to exceed the lesser of 4% of the total amount of cash winnings paid to the gambling winner or $150.
(d) In no event may the total amount withheld from the cash payout, including the administrative fee, exceed the total cash winnings claimed by the obligor. If the cash payout claimed is greater than the amount sufficient to satisfy the obligor's delinquent child support payments, the State gaming licensee shall pay the obligor the remaining balance of the payout, less the administrative fee authorized by subsection (c) of this Section, at the time it is claimed.
(e) A State gaming licensee who in good faith complies with the requirements of this Section shall not be liable to the gaming winner or any other individual or entity.
(Source: P.A. 98-318, eff. 8-12-13.)

(305 ILCS 5/10-18) (from Ch. 23, par. 10-18)
Sec. 10-18. Recoveries-Deductibility of Direct Relatives' Support Payment.) In any actions for the recovery of the financial aid, including actions for the enforcement of estate and lien claims, amounts contributed by responsible relatives either voluntarily or by court or administrative order and paid to the Illinois Department or to a local governmental unit shall be deducted from the claim of the State or the governmental unit.
(Source: P.A. 79-474.)

(305 ILCS 5/10-19) (from Ch. 23, par. 10-19)
Sec. 10-19. Support Payments Ordered Under Other Laws; where deposited. The Illinois Department and local governmental units are authorized to receive payments directed by court order for the support of recipients, as provided in the following Acts:
1. "Non-Support of Spouse and Children Act", approved

June 24, 1915, as amended,

1.5. The Non-Support Punishment Act,
2. "Illinois Marriage and Dissolution of Marriage

Act", as now or hereafter amended,

3. The Illinois Parentage Act, as amended,
3.5. The Illinois Parentage Act of 2015,
4. "Revised Uniform Reciprocal Enforcement of Support

Act", approved August 28, 1969, as amended,

5. The Juvenile Court Act or the Juvenile Court Act

of 1987, as amended,

6. The "Unified Code of Corrections", approved July

26, 1972, as amended,

7. Part 7 of Article XII of the Code of Civil

Procedure, as amended,

8. Part 8 of Article XII of the Code of Civil

Procedure, as amended, and

9. Other laws which may provide by judicial order for

direct payment of support moneys.

Payments under this Section to the Illinois Department pursuant to the Child Support Enforcement Program established by Title IV-D of the Social Security Act shall be paid into the Child Support Enforcement Trust Fund. All payments under this Section to the Illinois Department of Human Services shall be deposited in the DHS Recoveries Trust Fund. Disbursements from these funds shall be as provided in Sections 12-9.1 and 12-10.2 of this Code. Payments received by a local governmental unit shall be deposited in that unit's General Assistance Fund.
To the extent the provisions of this Section are inconsistent with the requirements pertaining to the State Disbursement Unit under Sections 10-10.4 and 10-26 of this Code, the requirements pertaining to the State Disbursement Unit shall apply.
(Source: P.A. 99-85, eff. 1-1-16.)

(305 ILCS 5/10-20) (from Ch. 23, par. 10-20)
Sec. 10-20. (Repealed).
(Source: P.A. 92-84, eff. 7-1-02. Repealed internally, eff. 7-1-02.)

(305 ILCS 5/10-21) (from Ch. 23, par. 10-21)
Sec. 10-21. (Repealed).
(Source: P.A. 92-84, eff. 7-1-02. Repealed internally, eff. 7-1-02.)

(305 ILCS 5/10-22) (from Ch. 23, par. 10-22)
Sec. 10-22. (Repealed).
(Source: P.A. 87-1172. Repealed by P.A. 90-790, eff. 8-14-98.)

(305 ILCS 5/10-23)
Sec. 10-23. Employer obligations. If a parent is required by a court or administrative order for support to provide coverage for a child's health care expenses and if that coverage is available to the parent through an employer who does business in this State, the employer must do all of the following upon receipt of a copy of the order of support or order for withholding:
(1) The employer shall, upon the parent's request,

permit the parent to include in that coverage a child who is otherwise eligible for that coverage, without regard to any enrollment season restrictions that might otherwise be applicable as to the time period within which the child may be added to that coverage.

(2) If the parent has health care coverage through

the employer but fails to apply for coverage of the child, the employer shall include the child in the parent's coverage upon application by the child's other parent or the Illinois Department.

(3) The employer may not eliminate any child from the

parent's health care coverage unless the employee is no longer employed by the employer and no longer covered under the employer's group health plan or unless the employer is provided with satisfactory written evidence of either of the following:

(A) The court or administrative order is no

longer in effect.

(B) The child is or will be included in a

comparable health care plan obtained by the parent under such order that is currently in effect or will take effect no later than the date the prior coverage is terminated.

The employer may eliminate a child from a parent's

health care coverage if the employer has eliminated dependent health care coverage for all of its employees.

(Source: P.A. 89-183, eff. 1-1-96.)

(305 ILCS 5/10-24)
Sec. 10-24. Definitions. In this Section through Section 10-24.50:
"Account" means a demand deposit account, checking or negotiable withdrawal order account, savings account, time deposit account, or money market mutual fund account.
"Financial institution" includes:
(1) a depository institution, which is any bank or

saving association;

(2) an insured depository institution, which is any

bank or saving institution the deposits of which are insured pursuant to the Federal Deposit Insurance Act, or any uninsured branch or agency of a foreign bank or a commercial lending company owned or controlled by a foreign bank;

(3) a federal depository institution, which is any

national bank, any federal savings association, or any federal branch;

(4) a state depository institution, which is any

state bank, any state savings association, or any insured branch which is not a federal branch;

(5) a federal credit union, which is a cooperative

association organized in accordance with the provisions of the Federal Credit Union Act;

(6) a state chartered credit union which is organized

and operated according to the laws of this or any other state, which laws provide for the organization of credit unions similar in principle and objectives to federal credit unions; and

(7) any benefit association, insurance company, safe

deposit company, money market mutual fund, or similar entity authorized to do business in this State.

"Financial record" has the meaning given to that term in Section 1101 of the federal Right to Financial Privacy Act of 1978 (12 U.S.C. 3401).
(Source: P.A. 90-18, eff. 7-1-97.)

(305 ILCS 5/10-24.5)
Sec. 10-24.5. Financial institutions data matches.
(a) The Illinois Department may design and implement a data match system pursuant to which the Illinois Department shall enter into agreements with financial institutions doing business in this State for the purpose of identifying accounts as defined in Section 10-24 of responsible relatives who owe past-due child support.
(b) Every agreement entered into with a financial institution under this Section shall provide, at the option of the financial institution, either (i) that the financial institution shall compare data concerning account holders, owners, or customers who maintain one or more accounts as defined in Section 10-24 at the financial institution with data concerning individuals identified by the Illinois Department as responsible relatives who owe past-due child support and for each of whom the Illinois Department shall provide the name, record address, and social security number or tax identification number, or (ii) that the financial institution shall provide the social security number or tax identification number of the account holders, owners, or customers who maintain one or more accounts as defined in Section 10-24 at the financial institution to the Illinois Department, which shall compare that data with data concerning individuals identified as responsible relatives who owe past-due child support.
(c) Every agreement shall provide that the Illinois Department shall pay to the financial institution providing or comparing the data a reasonable fee not to exceed the institution's actual cost of providing the data or performing the comparison.
(d) If the financial institution or Illinois Department determines that the name and either social security number or tax identification number of an individual identified by the Illinois Department under subsection (b) match the name and either social security number or tax identification number of the account holder, owner, or customer who maintains one or more accounts as defined in Section 10-24 at the financial institution, then the financial institution shall report the individual's name and either social security number or tax identification number to the Illinois Department, for each calendar quarter in which the individual is identified by the Illinois Department as a responsible relative who owes past-due child support.
(Source: P.A. 90-18, eff. 7-1-97.)

(305 ILCS 5/10-24.30)
Sec. 10-24.30. Types of accounts to be reported. The reporting requirements of Section 10-24.5 regarding accounts as defined in Section 10-24 apply to individual accounts, joint accounts, and sole proprietorship accounts. In the case of a joint account, the account holder or owner shall be deemed to be the primary account holder or owner established by the financial institution in accordance with federal 1099 reporting requirements.
(Source: P.A. 90-18, eff. 7-1-97.)

(305 ILCS 5/10-24.35)
Sec. 10-24.35. Accommodation of financial institutions. The Illinois Department shall make a reasonable effort to accommodate those financial institutions on which the requirements of this Article X would impose a hardship. In the case of a non-automated financial institution, a paper copy including either social security numbers or tax identification numbers is an acceptable format. In order to allow for data processing implementation, no agreement shall become effective earlier than 90 days after its execution.
(Source: P.A. 95-331, eff. 8-21-07.)

(305 ILCS 5/10-24.40)
Sec. 10-24.40. Financial institution's charges on account.
(a) If the Illinois Department requests a financial institution to hold or encumber assets in an account as defined in Section 10-24, the financial institution at which the account as defined in Section 10-24 is maintained may charge and collect its normally scheduled account activity fees to maintain the account during the period of time the account assets are held or encumbered.
(b) If the Illinois Department takes any action to enforce a lien or levy imposed on an account, as defined in Section 10-24, under Section 10-25.5, the financial institution at which the account is maintained may charge to the account a fee of up to $50 and shall deduct the amount of the fee from the account before remitting any moneys from the account to the Illinois Department.
(Source: P.A. 95-331, eff. 8-21-07.)

(305 ILCS 5/10-24.45)
Sec. 10-24.45. Confidentiality. All information provided by a financial institution under Sections 10-24 through 10-24.50 is confidential and may be used only for the purpose of enforcing payment of child support. The Illinois Department shall adopt rules to safeguard any confidential information received from a financial institution.
(Source: P.A. 90-18, eff. 7-1-97.)

(305 ILCS 5/10-24.50)
Sec. 10-24.50. Financial institution's freedom from liability. A financial institution that provides information under Sections 10-24 through 10-24.50 shall not be liable to any account holder, owner, or other person in any civil, criminal, or administrative action for any of the following:
(1) Disclosing the required information to the

Illinois Department, any other provisions of the law notwithstanding.

(2) Holding, encumbering, or surrendering any of an

individual's accounts as defined in Section 10-24 in response to a lien or order to withhold and deliver issued by:

(A) the Illinois Department under Sections 10-25

and 10-25.5; or

(B) a person or entity acting on behalf of the

Illinois Department.

(3) Any other action taken or omission made in good

faith to comply with Sections 10-24 through 10-24.50, including individual or mechanical errors, provided that the action or omission does not constitute gross negligence or willful misconduct.

(Source: P.A. 100-201, eff. 8-18-17.)

(305 ILCS 5/10-25)
Sec. 10-25. Administrative liens and levies on real property for past-due child support and for fines against a payor who wilfully fails to withhold or pay over income pursuant to a properly served income withholding notice or otherwise fails to comply with any duties imposed by the Income Withholding for Support Act.
(a) Notwithstanding any other State or local law to the contrary, the State shall have a lien on all legal and equitable interests of responsible relatives in their real property in the amount of past-due child support owing pursuant to an order for child support entered under Sections 10-10 and 10-11 of this Code, or under the Illinois Marriage and Dissolution of Marriage Act, the Non-Support of Spouse and Children Act, the Non-Support Punishment Act, the Uniform Interstate Family Support Act, the Illinois Parentage Act of 1984, or the Illinois Parentage Act of 2015.
(a-5) The State shall have a lien on all legal and equitable interests of a payor, as that term is described in the Income Withholding for Support Act, in the payor's real property in the amount of any fine imposed by the Illinois Department pursuant to the Income Withholding for Support Act.
(b) The Illinois Department shall provide by rule for notice to and an opportunity to be heard by each responsible relative or payor affected, and any final administrative decision rendered by the Illinois Department shall be reviewed only under and in accordance with the Administrative Review Law.
(c) When enforcing a lien under subsection (a) of this Section, the Illinois Department shall have the authority to execute notices of administrative liens and levies, which shall contain the name and address of the responsible relative or payor, a legal description of the real property to be levied, the fact that a lien is being claimed for past-due child support or for the fines imposed on a payor pursuant to the Income Withholding for Support Act, and such other information as the Illinois Department may by rule prescribe. The Illinois Department shall record the notice of lien with the recorder or registrar of titles of the county or counties in which the real estate is located.
(d) The State's lien under subsection (a) shall be enforceable upon the recording or filing of a notice of lien with the recorder or registrar of titles of the county or counties in which the real estate is located. The lien shall be prior to any lien thereafter recorded or filed and shall be notice to a subsequent purchaser, assignor, or encumbrancer of the existence and nature of the lien. The lien shall be inferior to the lien of general taxes, special assessment, and special taxes heretofore or hereafter levied by any political subdivision or municipal corporation of the State.
In the event that title to the land to be affected by the notice of lien is registered under the Registered Titles (Torrens) Act, the notice shall be filed in the office of the registrar of titles as a memorial or charge upon each folium of the register of titles affected by the notice; but the State shall not have a preference over the rights of any bona fide purchaser, mortgagee, judgment creditor, or other lien holders registered prior to the registration of the notice.
(e) The recorder or registrar of titles of each county shall procure a file labeled "Child Support Lien Notices" and an index book labeled "Child Support Lien Notices". When notice of any lien is presented to the recorder or registrar of titles for filing, the recorder or registrar of titles shall file it in numerical order in the file and shall enter it alphabetically in the index. The entry shall show the name and last known address of the person or payor named in the notice, the serial number of the notice, the date and hour of filing, and the amount of child support or the amount of the fine imposed on the payor due at the time when the lien is filed.
(f) The Illinois Department shall not be required to furnish bond or make a deposit for or pay any costs or fees of any court or officer thereof in any legal proceeding involving the lien.
(g) To protect the lien of the State for past-due child support and for any fine imposed against a payor, the Illinois Department may, from funds that are available for that purpose, pay or provide for the payment of necessary or essential repairs, purchase tax certificates, pay balances due on land contracts, or pay or cause to be satisfied any prior liens on the property to which the lien hereunder applies.
(h) A lien on real property under this Section shall be released pursuant to Section 12-101 of the Code of Civil Procedure.
(i) The Illinois Department, acting in behalf of the State, may foreclose the lien in a judicial proceeding to the same extent and in the same manner as in the enforcement of other liens. The process, practice, and procedure for the foreclosure shall be the same as provided in the Code of Civil Procedure.
(Source: P.A. 99-85, eff. 1-1-16; 99-157, eff. 7-1-17; 99-642, eff. 7-28-16.)

(305 ILCS 5/10-25.5)
Sec. 10-25.5. Administrative liens and levies on personal property for past-due child support and for fines against a payor who wilfully fails to withhold or pay over income pursuant to a properly served income withholding notice or otherwise fails to comply with any duties imposed by the Income Withholding for Support Act.
(a) Notwithstanding any other State or local law to the contrary, the State shall have a lien on all legal and equitable interests of responsible relatives in their personal property, including any account in a financial institution as defined in Section 10-24, or in the case of an insurance company or benefit association only in accounts as defined in Section 10-24, in the amount of past-due child support owing pursuant to an order for child support entered under Sections 10-10 and 10-11 of this Code, or under the Illinois Marriage and Dissolution of Marriage Act, the Non-Support of Spouse and Children Act, the Non-Support Punishment Act, the Uniform Interstate Family Support Act, the Illinois Parentage Act of 1984, or the Illinois Parentage Act of 2015.
(a-5) The State shall have a lien on all legal and equitable interests of a payor, as that term is described in the Income Withholding for Support Act, in the payor's personal property in the amount of any fine imposed by the Illinois Department pursuant to the Income Withholding for Support Act.
(b) The Illinois Department shall provide by rule for notice to and an opportunity to be heard by each responsible relative or payor affected, and any final administrative decision rendered by the Illinois Department shall be reviewed only under and in accordance with the Administrative Review Law.
(c) When enforcing a lien under subsection (a) of this Section, the Illinois Department shall have the authority to execute notices of administrative liens and levies, which shall contain the name and address of the responsible relative or payor, a description of the property to be levied, the fact that a lien is being claimed for past-due child support, and such other information as the Illinois Department may by rule prescribe. The Illinois Department may serve the notice of lien or levy upon any financial institution where the accounts as defined in Section 10-24 of the responsible relative may be held, for encumbrance or surrender of the accounts as defined in Section 10-24 by the financial institution.
(d) The Illinois Department shall enforce its lien against the responsible relative's or payor's personal property, other than accounts as defined in Section 10-24 in financial institutions, and levy upon such personal property in the manner provided for enforcement of judgments contained in Article XII of the Code of Civil Procedure.
(e) The Illinois Department shall not be required to furnish bond or make a deposit for or pay any costs or fees of any court or officer thereof in any legal proceeding involving the lien.
(f) To protect the lien of the State for past-due child support and for any fine imposed on a payor, the Illinois Department may, from funds that are available for that purpose, pay or provide for the payment of necessary or essential repairs, purchase tax certificates, or pay or cause to be satisfied any prior liens on the property to which the lien hereunder applies.
(g) A lien on personal property under this Section shall be released in the manner provided under Article XII of the Code of Civil Procedure. Notwithstanding the foregoing, a lien under this Section on accounts as defined in Section 10-24 shall expire upon the passage of 120 days from the date of issuance of the Notice of Lien or Levy by the Illinois Department. However, the lien shall remain in effect during the pendency of any appeal or protest.
(h) A lien created under this Section is subordinate to any prior lien of the financial institution or any prior lien holder or any prior right of set-off that the financial institution may have against the assets, or in the case of an insurance company or benefit association only in the accounts as defined in Section 10-24.
(i) A financial institution has no obligation under this Section to hold, encumber, or surrender the assets, or in the case of an insurance company or benefit association only the accounts as defined in Section 10-24, until the financial institution has been properly served with a subpoena, summons, warrant, court or administrative order, or administrative lien and levy requiring that action.
(Source: P.A. 99-85, eff. 1-1-16; 99-157, eff. 7-1-17; 99-642, eff. 7-28-16.)

(305 ILCS 5/10-26)
Sec. 10-26. State Disbursement Unit.
(a) Effective October 1, 1999 the Illinois Department shall establish a State Disbursement Unit in accordance with the requirements of Title IV-D of the Social Security Act. The Illinois Department shall enter into an agreement with a State or local governmental unit or private entity to perform the functions of the State Disbursement Unit as set forth in this Section. The State Disbursement Unit shall collect and disburse support payments made under court and administrative support orders:
(1) being enforced in cases in which child and spouse

support services are being provided under this Article X; and

(2) in all cases in which child and spouse support

services are not being provided under this Article X and in which support payments are made under the provisions of the Income Withholding for Support Act.

(a-2) The contract entered into by the Illinois Department with a public or private entity or an individual for the operation of the State Disbursement Unit is subject to competitive bidding. In addition, the contract is subject to Section 10-26.2 of this Code. As used in this subsection (a-2), "contract" has the same meaning as in the Illinois Procurement Code.
(a-5) If the State Disbursement Unit receives a support payment that was not appropriately made to the Unit under this Section, the Unit shall immediately return the payment to the sender, including, if possible, instructions detailing where to send the support payments.
(b) All payments received by the State Disbursement Unit:
(1) shall be deposited into an account obtained by

the Illinois Department, and

(2) distributed and disbursed by the State

Disbursement Unit, in accordance with the directions of the Illinois Department, pursuant to Title IV-D of the Social Security Act and rules promulgated by the Department.

(c) All support payments assigned to the Illinois Department under Article X of this Code and rules promulgated by the Illinois Department that are disbursed to the Illinois Department by the State Disbursement Unit shall be paid into the Child Support Enforcement Trust Fund.
(d) If the agreement with the State or local governmental unit or private entity provided for in this Section is not in effect for any reason, the Department shall perform the functions of the State Disbursement Unit as set forth in this Section for a maximum of 12 months before July 1, 2001, and for a maximum of 24 months after June 30, 2001. If the Illinois Department is performing the functions of the State Disbursement Unit on July 1, 2001, then the Illinois Department shall make an award on or before December 31, 2002, to a State or local government unit or private entity to perform the functions of the State Disbursement Unit. Payments received by the Illinois Department in performance of the duties of the State Disbursement Unit shall be deposited into the State Disbursement Unit Revolving Fund established under Section 12-8.1. Nothing in this Section shall prohibit the Illinois Department from holding the State Disbursement Unit Revolving Fund after June 30, 2003.
(e) By February 1, 2000, the Illinois Department shall conduct at least 4 regional training and educational seminars to educate the clerks of the circuit court on the general operation of the State Disbursement Unit, the role of the State Disbursement Unit, and the role of the clerks of the circuit court in the collection and distribution of child support payments.
(f) By March 1, 2000, the Illinois Department shall conduct at least 4 regional educational and training seminars to educate payors, as defined in the Income Withholding for Support Act, on the general operation of the State Disbursement Unit, the role of the State Disbursement Unit, and the distribution of income withholding payments pursuant to this Section and the Income Withholding for Support Act.
(Source: P.A. 92-44, eff. 7-1-01; 93-20, eff. 6-20-03.)

(305 ILCS 5/10-26.2)
Sec. 10-26.2. Contracts concerning the operation of the State Disbursement Unit.
(a) In this Section:
"Contract" has the same meaning as in the Illinois Procurement Code.
"SDU contractor" means any public or private entity or individual with whom the Illinois Department enters into a contract in connection with the operation of the State Disbursement Unit.
(b) The contract entered into by the Illinois Department with a public or private entity or an individual in connection with the operation of the State Disbursement Unit must contain, at a minimum, the provisions set forth in this Section.
(c) The contract must include standards and procedures to ensure that the data relied on by the State Disbursement Unit in performing its functions is accurate so that the State Disbursement Unit will be able to effectively administer the collection and disbursement of support payments.
(d) The contract must contain provisions to ensure that all clerks of the circuit court have access to non-custodial parents' support payment information in the possession of the State Disbursement Unit.
(e) The contract must contain provisions to ensure that notices to employers in connection with the collection of support are clear and consistent and that the SDU contractor will promptly inform an employer about any problems and any necessary changes in connection with the collection of support.
(f) The contract must contain appropriate management controls to ensure that (i) all of the SDU contractor's actions in performing the functions of the State Disbursement Unit are reasonably planned, timely implemented, and adequately controlled and (ii) all reports that are necessary to provide the Illinois Department with the information necessary to effectively monitor the quality and accuracy of the SDU contractor's actions in performing the functions of the State Disbursement Unit are timely filed.
(g) The contract must contain provisions specifying standards with respect to the level of performance expected of the SDU contractor. The contract may include provisions for incentives and penalties in connection with the SDU contractor's performance.
(h) The contract must contain provisions projecting the number of active support collection and disbursement cases to be handled by the State Disbursement Unit and estimating the number of support disbursement transactions to be handled each year.
(i) The contract must contain provisions requiring compliance with all applicable federal requirements concerning disbursement of support. The contract must also contain provisions for the Illinois Department's regular, periodic review of reports on disbursement performance.
(j) The contract must contain provisions requiring the SDU contractor to submit to the Illinois Department, within 45 days after the end of each State fiscal year, a completed American Institute of Certified Public Accountants Statement on Auditing Standards Number 88 (SAS 88) or its successor for the purpose of enabling the Illinois Department to appropriately monitor the State Disbursement Unit's performance as a service organization and to enable the Auditor General, as the external auditor of the State Disbursement Unit, to ensure that appropriate controls are present.
(k) The contract must contain provisions requiring the Illinois Department and the SDU contractor to examine the causes of untimely disbursement of support payments and inappropriate cost recovery and to take prompt action to ensure the timely and accurate disbursement of support payments. The contract must also contain provisions for the final disposition of support payments that cannot be processed by the State Disbursement Unit within 2 business days.
(l) The contract must contain provisions to ensure that neither the Illinois Department nor the SDU contractor uses moneys collected and held in trust for the payment of support for any purpose other than that for which the moneys were collected.
(m) The contract must contain provisions requiring the Illinois Department to audit the disbursement of all emergency support payments and report to the General Assembly the results of the audit, including, without limitation, the number of emergency support payment checks issued by the State Disbursement Unit, the amount of repayments received from recipients of those checks, and amounts for which the Illinois Department did not seek repayment.
(Source: P.A. 92-44, eff. 7-1-01.)

(305 ILCS 5/10-26.5)
Sec. 10-26.5. Delayed payment from State Disbursement Unit.
(a) In this Section, "adversely affected recipient of support" means a person who meets all of the following criteria:
(1) The person is entitled to disbursement of a child

support payment from the State Disbursement Unit.

(2) The person either (i) does not receive from the

State Disbursement Unit a disbursement of a child support payment to which he or she is entitled or (ii) receives a delayed disbursement of a child support payment from the State Disbursement Unit.

(3) As a result of the nonreceipt of the disbursement

of the child support payment or the delayed disbursement of the child support payment, the person receives an adverse rating by a credit reporting agency based, for example, on the person's inability to make a timely payment of an amount owed to another person.

(b) Upon the request of an adversely affected recipient of support, the Illinois Department shall send a letter to the recipient verifying the delayed or undisbursed child support payment. The recipient may submit that letter to the appropriate credit reporting agency for placement in the recipient's credit file.
(c) The Illinois Department shall adopt rules necessary to implement this Section.
(Source: P.A. 91-793, eff. 6-9-00.)

(305 ILCS 5/10-27)
Sec. 10-27. State Case Registry.
(a) The Illinois Department shall establish an automated State Case Registry to contain records concerning child support orders for parties receiving child support enforcement services under this Article X, and for all child support orders entered or modified on or after October 1, 1998. The State Case Registry shall include (i) the information filed with the Illinois Department, or filed with the clerk of the circuit court and provided to the Illinois Department, under the provisions of Sections 10-10.5 and 10-11.2 of this Code, Section 505.3 of the Illinois Marriage and Dissolution of Marriage Act, Section 30 of the Non-Support Punishment Act, Section 803 of the Illinois Parentage Act of 2015, and Section 14.1 of the Illinois Parentage Act of 1984, and (ii) any other information required under Title IV, Part D of the Social Security Act or by the federal Department of Health and Human Services.
(b) (Blank).
(c) The Illinois Department shall maintain the following payment information on child support orders for parties receiving child support enforcement services under this Article X:
(1) the amount of monthly or other periodic support

owed under the order and other amounts, including arrearages, interest or late payment penalties, and fees, due or overdue under the order;

(2) any amounts described in subdivision (1) of

subsection (d) that have been collected;

(3) the distribution of the collected amounts; and
(4) the amount of any lien imposed with respect to

the order pursuant to Section 10-25 or Section 10-25.5 of this Code.

(d) The Illinois Department shall establish, update, maintain, and monitor case records in the Registry of parties receiving child support enforcement services under this Article X, on the bases of:
(1) information on administrative actions and

administrative and judicial proceedings and orders relating to paternity and support;

(2) information obtained from comparison with

federal, State, and local sources of information;

(3) information on support collections and

distribution; and

(4) any other relevant information.
(e) The Illinois Department shall use the automated State Case Registry to share and compare information with, and receive information from, other data bases and information comparison services in order to obtain (or provide) information necessary to enable the Illinois Department (or the federal Department of Health and Human Services or other State or federal agencies) to carry out the requirements of the child support enforcement program established under Title IV, Part D of the Social Security Act. Such information comparison activities shall include the following:
(1) Furnishing to the Federal Case Registry of Child

Support Orders (and updating as necessary, with information including notice of expiration of orders) the information specified by the federal Department of Health and Human Services in regulations.

(2) Exchanging information with the Federal Parent

Locator Service for the purposes specified in Section 453 of the Social Security Act.

(3) Exchanging information with State agencies (of

this State and of other states) administering programs funded under Title IV, Part A and Title XIX of the Social Security Act and other programs designated by the federal Department of Health and Human Services, as necessary to perform responsibilities under Title IV, Part D of the Social Security Act and under such other programs.

(4) Exchanging information with other agencies of

this State, agencies of other states, and interstate information networks, as necessary and appropriate to carry out (or assist other states to carry out) the purposes of Title IV, Part D of the Social Security Act.

(5) Disclosing information to any other entities as

required under Title IV, Part D of the Social Security Act.

(f) The Illinois Department shall adopt rules establishing safeguards, applicable to all confidential information included in the State Case Registry, that are designed to protect the privacy rights of persons concerning whom information is on record in the State Case Registry. Such safeguards shall include, but not be limited to the following:
(1) Prohibitions against the release of information

on the whereabouts of one party or the child to another party against whom a protective order with respect to the former party or the child has been entered.

(2) Prohibitions against the release of information

on the whereabouts of one party or the child to another party if the Illinois Department has reasonable evidence of domestic violence or child abuse (that is, allegations of domestic violence or child abuse, unless the Illinois Department has an independent, reasonable basis to find the person making the allegation not credible) to the former party or child by the party requesting information.

(3) Prohibitions against the release of information

on the whereabouts of one party or the child to another person if the Illinois Department has reason to believe the release of information to that person may result in physical or emotional harm to the party or child.

(Source: P.A. 99-85, eff. 1-1-16.)

(305 ILCS 5/10-28)
Sec. 10-28. Notice of child support enforcement services. The Illinois Department may provide notice at any time to the parties to a judicial action filed under this Code, or under any other law providing for support of a spouse or dependent child, that child support enforcement services are being provided by the Illinois Department under this Article X. The notice shall be sent by regular mail to the party's last known address on file with the clerk of the court or the State Case Registry established under Section 10-27. After notice is provided pursuant to this Section, the Illinois Department shall be entitled, as if it were a party, to notice of any further proceedings brought in the case. The Illinois Department shall provide the clerk of the court with copies of the notices sent to the parties. The clerk shall file the copies in the court file.
(Source: P.A. 94-88, eff. 1-1-06.)



Article XI - General Provisions Pertaining To Rights And Responsibilities Of Applicants And Recipients

(305 ILCS 5/Art. XI heading)

(305 ILCS 5/11-1) (from Ch. 23, par. 11-1)
Sec. 11-1. No discrimination). There shall be no discrimination or denial of financial aid and social services on account of the race, religion, color, national origin, sex, marital status, or political affiliation of any applicant or recipient. This paragraph shall not prevent the Department from treating individuals differently as a result of the rights and responsibilities that arise under law from marital status.
Participation in any marriage promotion or family formation activity is voluntary. Non-participation shall not affect any person's eligibility for or receipt of financial aid or social services in any program under this Code.
Where financial aid or social services are granted to certain classes of persons under a program for which federal funds are available, nothing in this Section shall require granting of financial aid or social services to other persons where federal funds would not be available as to those other persons.
(Source: P.A. 93-598, eff. 8-26-03.)

(305 ILCS 5/11-2) (from Ch. 23, par. 11-2)
Sec. 11-2. Conduct of administrative staff. Every person administering any provision of this Code shall conduct himself or herself with courtesy, consideration and respect toward all applicants and recipients and perform duties in such manner as to secure for every applicant and recipient the aid and services to which the person may be entitled. Any applicant or recipient who feels he or she has not been treated properly by administrative staff or the Department in regard to the aforementioned conduct provisions shall be afforded the right to complain to the Department about such treatment. The Department shall advise applicants and recipients of this right through informational brochures and publicly posted information. Such complaints shall be treated confidentially and the Department and its employees shall not otherwise discriminate against any applicant or recipient because such individual complains about the conduct of Department staff.
(Source: P.A. 82-555.)

(305 ILCS 5/11-2.1) (from Ch. 23, par. 11-2.1)
Sec. 11-2.1. No private business and vocational school, as defined in the Private Business and Vocational Schools Act of 2012, may solicit an applicant or recipient within a public aid office or within 100 feet of a public aid office, for the purpose of enrolling the applicant or recipient in a work or training program, without the express written consent of the Illinois Department. Any person violating this Section shall be guilty of a Class A misdemeanor. "Public aid office" for the purpose of this Section includes any business office of the Department where a person may apply for or receive benefits or services under this Code, the building in which such office is located, and any parking area connected to such office that is owned or leased by the State for the benefit of the Department for use by personnel of the Department or by applicants or recipients.
(Source: P.A. 97-650, eff. 2-1-12.)

(305 ILCS 5/11-3) (from Ch. 23, par. 11-3)
Sec. 11-3. Assignment and attachment of aid prohibited. Except as provided below in this Section and in Section 11-3.3, all financial aid given under Articles III, IV, V, and VI and money payments for child care services provided by a child care provider under Articles IX and IXA shall not be subject to assignment, sale, attachment, garnishment, or otherwise. Provided, however, that a medical vendor may use his right to receive vendor payments as collateral for loans from financial institutions so long as such arrangements do not constitute any activity prohibited under Section 1902(a)(32) of the Social Security Act and regulations promulgated thereunder, or any other applicable laws or regulations. Provided further, however, that a medical or other vendor or a service provider may assign, reassign, sell, pledge or grant a security interest in any such financial aid, vendor payments or money payments or grants which he has a right to receive to the Illinois Finance Authority, in connection with any financing program undertaken by the Illinois Finance Authority. Each Authority may utilize a trustee or agent to accept, accomplish, effectuate or realize upon any such assignment, reassignment, sale, pledge or grant on that Authority's behalf. Provided further, however, that nothing herein shall prevent the Illinois Department from collecting any assessment, fee, interest or penalty due under Article V-A, V-B, V-C, or V-E by withholding financial aid as payment of such assessment, fee, interest, or penalty. Any alienation in contravention of this statute does not diminish and does not affect the validity, legality or enforceability of any underlying obligations for which such alienation may have been made as collateral between the parties to the alienation. This amendatory Act shall be retroactive in application and shall pertain to obligations existing prior to its enactment.
(Source: P.A. 95-331, eff. 8-21-07.)

(305 ILCS 5/11-3.1) (from Ch. 23, par. 11-3.1)
Sec. 11-3.1. Any recipient of financial aid which is payable to the recipient at regular intervals may elect to have the aid deposited, and the Illinois Department of Human Services is authorized to deposit the aid, directly in the recipient's savings account or checking account or in any electronic benefits transfer account or accounts in a financial institution approved by the Illinois Department of Human Services and in accordance with the rules and regulations of the Department of Human Services. The Illinois Department of Human Services and any electronic benefits transfer financial institutions or contractor shall encourage financial institutions to provide checking account and savings account services to recipients of public aid.
Any recipient of financial aid or benefits distributed by means other than electronic benefits transfer under Articles III, IV, and VI of this Code may elect to receive the aid by means of direct deposit transmittals to his or her account maintained at a bank, savings and loan association, or credit union or by means of electronic benefits transfer in a financial institution approved by the Illinois Department of Human Services and in accordance with rules and regulations of the Illinois Department of Human Services. The Illinois Department of Human Services may distribute financial aid or food stamp benefits by means of electronic benefits transfer and may require recipients to receive financial aid or food stamp benefits by means of electronic benefits transfer, provided that any electronic benefits transfer made under this Section shall be accomplished in compliance with the Electronic Fund Transfer Act and any relevant rules promulgated thereunder. The Illinois Department of Human Services may provide for a method of compensation for services in accordance with the rules and regulations of the Illinois Department of Human Services, the United States Department of Agriculture, the United States Department of Health and Human Services, and the State Comptroller and the State Treasurer. The Illinois Department of Human Services shall require a convenient density of distribution points for recipients of public aid to have adequate options to access aid held in an electronic benefits transfer account. No fee may be charged to recipients for reasonable access to public aid benefits held in such an account. Deposits into a financial institution for electronic benefits transfer accounts shall be subject to community reinvestment and to serving public benefits recipients pursuant to relevant criteria of the State Treasurer, Comptroller, and the Illinois Department of Human Services. The Electronic Benefits Transfer Fund is hereby created for the purpose of electronically disbursing public aid benefits.
The electronic benefits transfer contractor shall inform the Department of Human Services whenever it has distributed financial aid to individuals by means of electronic benefits transfer. The Illinois Department of Human Services shall determine the amount to be reimbursed to the contractor and shall direct the State Treasurer to transfer this portion of the amount previously vouchered by the Department of Human Services and approved by the Comptroller pursuant to Section 9.05(c) of the State Comptroller Act to the contractor from the Electronic Benefits Transfer Fund created under Section 9.05(b) of the State Comptroller Act in accordance with the rules and regulations of the Illinois Department of Human Services, the United States Department of Agriculture, the United States Department of Health and Human Services, the State Comptroller, and the State Treasurer.
(Source: P.A. 95-331, eff. 8-21-07.)

(305 ILCS 5/11-3.2) (from Ch. 23, par. 11-3.2)
Sec. 11-3.2. Upon the request of a penal or correctional facility, the Illinois Department shall cooperate in providing informational material and application forms concerning financial aid or social services under this Act to the facility and in providing an interview with the appropriate Public Aid office for persons incarcerated in such facility upon their release from the facility.
In consideration of any application for financial aid or social services of persons released from a penal or correctional institution, a permanent address shall not be required to establish residence in the determination of eligibility. Other requirements necessary to establish eligibility for assistance under this code shall apply.
(Source: P.A. 82-497.)

(305 ILCS 5/11-3.3) (from Ch. 23, par. 11-3.3)
Sec. 11-3.3. Payment to provider or governmental agency or entity. Payments under this Code shall be made to the provider, except that the Department may issue or may agree to issue the payment directly to the Illinois Finance Authority or any other governmental agency or entity, including any bond trustee for that agency or entity, to whom the provider has assigned, reassigned, sold, pledged or granted a security interest in the payments that the provider has a right to receive, provided that the issuance or agreement to issue is not prohibited under Section 1902(a)(32) of the Social Security Act.
(Source: P.A. 95-331, eff. 8-21-07.)

(305 ILCS 5/11-4) (from Ch. 23, par. 11-4)
Sec. 11-4. Applications; assistance in making applications. An application for public assistance shall be deemed an application for all such benefits to which any person may be entitled except to the extent that the applicant expressly declines in writing to apply for particular benefits. The Illinois Department shall provide information in writing about all benefits provided under this Code to any person seeking public assistance. The Illinois Department shall also provide information in writing and orally to all applicants about an election to have financial aid deposited directly in a recipient's savings account or checking account or in any electronic benefits account or accounts as provided in Section 11-3.1, to the extent that those elections are actually available, including information on any programs administered by the State Treasurer to facilitate or encourage the distribution of financial aid by direct deposit or electronic benefits transfer. The Illinois Department shall determine the applicant's eligibility for cash assistance, medical assistance and food stamps unless the applicant expressly declines in writing to apply for particular benefits. The Illinois Department shall adopt policies and procedures to facilitate timely changes between programs that result from changes in categorical eligibility factors.
The County departments, local governmental units and the Illinois Department shall assist applicants for public assistance to properly complete their applications. Such assistance shall include, but not be limited to, assistance in securing evidence in support of their eligibility.
(Source: P.A. 88-232.)

(305 ILCS 5/11-4.1)
Sec. 11-4.1. Medical providers assisting with applications for medical assistance. A provider enrolled to provide medical assistance services may, upon the request of an individual, accompany, represent, and assist the individual in applying for medical assistance under Article V of this Code. If an individual is unable to request such assistance due to incapacity or mental incompetence and has no other representative willing or able to assist in the application process, a facility licensed under the Nursing Home Care Act, the ID/DD Community Care Act, or the MC/DD Act or certified under this Code is authorized to assist the individual in applying for long-term care services. Subject to the provisions of the Free Healthcare Benefits Application Assistance Act, nothing in this Section shall be construed as prohibiting any individual or entity from assisting another individual in applying for medical assistance under Article V of this Code.
(Source: P.A. 99-180, eff. 7-29-15.)

(305 ILCS 5/11-5) (from Ch. 23, par. 11-5)
Sec. 11-5. Investigation of applications. The County Department or local governmental unit shall promptly, upon receipt of an application, make the necessary investigation, as prescribed by rule of the Illinois Department, for determining the eligibility of the applicant for aid.
A report of every investigation shall be made in writing and become a part of the record in each case.
The Illinois Department may by rule prescribe the circumstances under which information furnished by applicants in respect to their eligibility may be presumed prima facie correct, subject to all civil and criminal penalties and recoveries provided in this Code if the additional investigation establishes that the applicant made false statements or was otherwise ineligible for aid.
(Source: P.A. 93-632, eff. 2-1-04.)

(305 ILCS 5/11-5.1)
Sec. 11-5.1. Eligibility verification. Notwithstanding any other provision of this Code, with respect to applications for medical assistance provided under Article V of this Code, eligibility shall be determined in a manner that ensures program integrity and complies with federal laws and regulations while minimizing unnecessary barriers to enrollment. To this end, as soon as practicable, and unless the Department receives written denial from the federal government, this Section shall be implemented:
(a) The Department of Healthcare and Family Services or its designees shall:
(1) By no later than July 1, 2011, require

verification of, at a minimum, one month's income from all sources required for determining the eligibility of applicants for medical assistance under this Code. Such verification shall take the form of pay stubs, business or income and expense records for self-employed persons, letters from employers, and any other valid documentation of income including data obtained electronically by the Department or its designees from other sources as described in subsection (b) of this Section.

(2) By no later than October 1, 2011, require

verification of, at a minimum, one month's income from all sources required for determining the continued eligibility of recipients at their annual review of eligibility for medical assistance under this Code. Such verification shall take the form of pay stubs, business or income and expense records for self-employed persons, letters from employers, and any other valid documentation of income including data obtained electronically by the Department or its designees from other sources as described in subsection (b) of this Section. The Department shall send a notice to recipients at least 60 days prior to the end of their period of eligibility that informs them of the requirements for continued eligibility. If a recipient does not fulfill the requirements for continued eligibility by the deadline established in the notice a notice of cancellation shall be issued to the recipient and coverage shall end on the last day of the eligibility period. A recipient's eligibility may be reinstated without requiring a new application if the recipient fulfills the requirements for continued eligibility prior to the end of the third month following the last date of coverage (or longer period if required by federal regulations). Nothing in this Section shall prevent an individual whose coverage has been cancelled from reapplying for health benefits at any time.

(3) By no later than July 1, 2011, require

verification of Illinois residency.

(b) The Department shall establish or continue cooperative arrangements with the Social Security Administration, the Illinois Secretary of State, the Department of Human Services, the Department of Revenue, the Department of Employment Security, and any other appropriate entity to gain electronic access, to the extent allowed by law, to information available to those entities that may be appropriate for electronically verifying any factor of eligibility for benefits under the Program. Data relevant to eligibility shall be provided for no other purpose than to verify the eligibility of new applicants or current recipients of health benefits under the Program. Data shall be requested or provided for any new applicant or current recipient only insofar as that individual's circumstances are relevant to that individual's or another individual's eligibility.
(c) Within 90 days of the effective date of this amendatory Act of the 96th General Assembly, the Department of Healthcare and Family Services shall send notice to current recipients informing them of the changes regarding their eligibility verification.
(d) As soon as practical if the data is reasonably available, but no later than January 1, 2017, the Department shall compile on a monthly basis data on eligibility redeterminations of beneficiaries of medical assistance provided under Article V of this Code. This data shall be posted on the Department's website, and data from prior months shall be retained and available on the Department's website. The data compiled and reported shall include the following:
(1) The total number of redetermination decisions

made in a month and, of that total number, the number of decisions to continue or change benefits and the number of decisions to cancel benefits.

(2) A breakdown of enrollee language preference for

the total number of redetermination decisions made in a month and, of that total number, a breakdown of enrollee language preference for the number of decisions to continue or change benefits, and a breakdown of enrollee language preference for the number of decisions to cancel benefits. The language breakdown shall include, at a minimum, English, Spanish, and the next 4 most commonly used languages.

(3) The percentage of cancellation decisions made in

a month due to each of the following:

(A) The beneficiary's ineligibility due to excess

income.

(B) The beneficiary's ineligibility due to not

being an Illinois resident.

(C) The beneficiary's ineligibility due to being

deceased.

(D) The beneficiary's request to cancel benefits.
(E) The beneficiary's lack of response after

notices mailed to the beneficiary are returned to the Department as undeliverable by the United States Postal Service.

(F) The beneficiary's lack of response to a

request for additional information when reliable information in the beneficiary's account, or other more current information, is unavailable to the Department to make a decision on whether to continue benefits.

(G) Other reasons tracked by the Department for

the purpose of ensuring program integrity.

(4) If a vendor is utilized to provide services in

support of the Department's redetermination decision process, the total number of redetermination decisions made in a month and, of that total number, the number of decisions to continue or change benefits, and the number of decisions to cancel benefits (i) with the involvement of the vendor and (ii) without the involvement of the vendor.

(5) Of the total number of benefit cancellations in a

month, the number of beneficiaries who return from cancellation within one month, the number of beneficiaries who return from cancellation within 2 months, and the number of beneficiaries who return from cancellation within 3 months. Of the number of beneficiaries who return from cancellation within 3 months, the percentage of those cancellations due to each of the reasons listed under paragraph (3) of this subsection.

(Source: P.A. 98-651, eff. 6-16-14; 99-86, eff. 7-21-15.)

(305 ILCS 5/11-5.2)
Sec. 11-5.2. Income, Residency, and Identity Verification System.
(a) The Department shall ensure that its proposed integrated eligibility system shall include the computerized functions of income, residency, and identity eligibility verification to verify eligibility, eliminate duplication of medical assistance, and deter fraud. Until the integrated eligibility system is operational, the Department may enter into a contract with the vendor selected pursuant to Section 11-5.3 as necessary to obtain the electronic data matching described in this Section. This contract shall be exempt from the Illinois Procurement Code pursuant to subsection (h) of Section 1-10 of that Code.
(b) Prior to awarding medical assistance at application under Article V of this Code, the Department shall, to the extent such databases are available to the Department, conduct data matches using the name, date of birth, address, and Social Security Number of each applicant or recipient or responsible relative of an applicant or recipient against the following:
(1) Income tax information.
(2) Employer reports of income and unemployment

insurance payment information maintained by the Department of Employment Security.

(3) Earned and unearned income, citizenship and

death, and other relevant information maintained by the Social Security Administration.

(4) Immigration status information maintained by the

United States Citizenship and Immigration Services.

(5) Wage reporting and similar information maintained

by states contiguous to this State.

(6) Employment information maintained by the

Department of Employment Security in its New Hire Directory database.

(7) Employment information maintained by the United

States Department of Health and Human Services in its National Directory of New Hires database.

(8) Veterans' benefits information maintained by the

United States Department of Health and Human Services, in coordination with the Department of Health and Human Services and the Department of Veterans' Affairs, in the federal Public Assistance Reporting Information System (PARIS) database.

(9) Residency information maintained by the Illinois

Secretary of State.

(10) A database which is substantially similar to or

a successor of a database described in this Section that contains information relevant for verifying eligibility for medical assistance.

(c) (Blank).
(d) If a discrepancy results between information provided by an applicant, recipient, or responsible relative and information contained in one or more of the databases or information tools listed under subsection (b) of this Section or subsection (c) of Section 11-5.3 and that discrepancy calls into question the accuracy of information relevant to a condition of eligibility provided by the applicant, recipient, or responsible relative, the Department or its contractor shall review the applicant's or recipient's case using the following procedures:
(1) If the information discovered under subsection

(b) of this Section or subsection (c) of Section 11-5.3 does not result in the Department finding the applicant or recipient ineligible for assistance under Article V of this Code, the Department shall finalize the determination or redetermination of eligibility.

(2) If the information discovered results in the

Department finding the applicant or recipient ineligible for assistance, the Department shall provide notice as set forth in Section 11-7 of this Article.

(3) If the information discovered is insufficient to

determine that the applicant or recipient is eligible or ineligible, the Department shall provide written notice to the applicant or recipient which shall describe in sufficient detail the circumstances of the discrepancy, the information or documentation required, the manner in which the applicant or recipient may respond, and the consequences of failing to take action. The applicant or recipient shall have 10 business days to respond.

(4) If the applicant or recipient does not respond to

the notice, the Department shall deny assistance for failure to cooperate, in which case the Department shall provide notice as set forth in Section 11-7. Eligibility for assistance shall not be established until the discrepancy has been resolved.

(5) If an applicant or recipient responds to the

notice, the Department shall determine the effect of the information or documentation provided on the applicant's or recipient's case and shall take appropriate action. Written notice of the Department's action shall be provided as set forth in Section 11-7 of this Article.

(6) Suspected cases of fraud shall be referred to the

Department's Inspector General.

(e) The Department shall adopt any rules necessary to implement this Section.
(Source: P.A. 97-689, eff. 6-14-12; 98-756, eff. 7-16-14.)

(305 ILCS 5/11-5.3)
Sec. 11-5.3. Procurement of vendor to verify eligibility for assistance under Article V.
(a) No later than 60 days after the effective date of this amendatory Act of the 97th General Assembly, the Chief Procurement Officer for General Services, in consultation with the Department of Healthcare and Family Services, shall conduct and complete any procurement necessary to procure a vendor to verify eligibility for assistance under Article V of this Code. Such authority shall include procuring a vendor to assist the Chief Procurement Officer in conducting the procurement. The Chief Procurement Officer and the Department shall jointly negotiate final contract terms with a vendor selected by the Chief Procurement Officer. Within 30 days of selection of an eligibility verification vendor, the Department of Healthcare and Family Services shall enter into a contract with the selected vendor. The Department of Healthcare and Family Services and the Department of Human Services shall cooperate with and provide any information requested by the Chief Procurement Officer to conduct the procurement.
(b) Notwithstanding any other provision of law, any procurement or contract necessary to comply with this Section shall be exempt from: (i) the Illinois Procurement Code pursuant to Section 1-10(h) of the Illinois Procurement Code, except that bidders shall comply with the disclosure requirement in Sections 50-10.5(a) through (d), 50-13, 50-35, and 50-37 of the Illinois Procurement Code and a vendor awarded a contract under this Section shall comply with Section 50-37 of the Illinois Procurement Code; (ii) any administrative rules of this State pertaining to procurement or contract formation; and (iii) any State or Department policies or procedures pertaining to procurement, contract formation, contract award, and Business Enterprise Program approval.
(c) Upon becoming operational, the contractor shall conduct data matches using the name, date of birth, address, and Social Security Number of each applicant and recipient against public records to verify eligibility. The contractor, upon preliminary determination that an enrollee is eligible or ineligible, shall notify the Department, except that the contractor shall not make preliminary determinations regarding the eligibility of persons residing in long term care facilities whose income and resources were at or below the applicable financial eligibility standards at the time of their last review. Within 20 business days of such notification, the Department shall accept the recommendation or reject it with a stated reason. The Department shall retain final authority over eligibility determinations. The contractor shall keep a record of all preliminary determinations of ineligibility communicated to the Department. Within 30 days of the end of each calendar quarter, the Department and contractor shall file a joint report on a quarterly basis to the Governor, the Speaker of the House of Representatives, the Minority Leader of the House of Representatives, the Senate President, and the Senate Minority Leader. The report shall include, but shall not be limited to, monthly recommendations of preliminary determinations of eligibility or ineligibility communicated by the contractor, the actions taken on those preliminary determinations by the Department, and the stated reasons for those recommendations that the Department rejected.
(d) An eligibility verification vendor contract shall be awarded for an initial 2-year period with up to a maximum of 2 one-year renewal options. Nothing in this Section shall compel the award of a contract to a vendor that fails to meet the needs of the Department. A contract with a vendor to assist in the procurement shall be awarded for a period of time not to exceed 6 months.
(e) The provisions of this Section shall be administered in compliance with federal law.
(Source: P.A. 97-689, eff. 6-14-12; 98-104, eff. 7-22-13.)

(305 ILCS 5/11-5.4)
Sec. 11-5.4. Expedited long-term care eligibility determination and enrollment.
(a) An expedited long-term care eligibility determination and enrollment system shall be established to reduce long-term care determinations to 90 days or fewer by July 1, 2014 and streamline the long-term care enrollment process. Establishment of the system shall be a joint venture of the Department of Human Services and Healthcare and Family Services and the Department on Aging. The Governor shall name a lead agency no later than 30 days after the effective date of this amendatory Act of the 98th General Assembly to assume responsibility for the full implementation of the establishment and maintenance of the system. Project outcomes shall include an enhanced eligibility determination tracking system accessible to providers and a centralized application review and eligibility determination with all applicants reviewed within 90 days of receipt by the State of a complete application. If the Department of Healthcare and Family Services' Office of the Inspector General determines that there is a likelihood that a non-allowable transfer of assets has occurred, and the facility in which the applicant resides is notified, an extension of up to 90 days shall be permissible. On or before December 31, 2015, a streamlined application and enrollment process shall be put in place based on the following principles:
(1) Minimize the burden on applicants by collecting

only the data necessary to determine eligibility for medical services, long-term care services, and spousal impoverishment offset.

(2) Integrate online data sources to simplify the

application process by reducing the amount of information needed to be entered and to expedite eligibility verification.

(3) Provide online prompts to alert the applicant

that information is missing or not complete.

(b) The Department shall, on or before July 1, 2014, assess the feasibility of incorporating all information needed to determine eligibility for long-term care services, including asset transfer and spousal impoverishment financials, into the State's integrated eligibility system identifying all resources needed and reasonable timeframes for achieving the specified integration.
(c) The lead agency shall file interim reports with the Chairs and Minority Spokespersons of the House and Senate Human Services Committees no later than September 1, 2013 and on February 1, 2014. The Department of Healthcare and Family Services shall include in the annual Medicaid report for State Fiscal Year 2014 and every fiscal year thereafter information concerning implementation of the provisions of this Section.
(d) No later than August 1, 2014, the Auditor General shall report to the General Assembly concerning the extent to which the timeframes specified in this Section have been met and the extent to which State staffing levels are adequate to meet the requirements of this Section.
(e) The Department of Healthcare and Family Services, the Department of Human Services, and the Department on Aging shall take the following steps to achieve federally established timeframes for eligibility determinations for Medicaid and long-term care benefits and shall work toward the federal goal of real time determinations:
(1) The Departments shall review, in collaboration

with representatives of affected providers, all forms and procedures currently in use, federal guidelines either suggested or mandated, and staff deployment by September 30, 2014 to identify additional measures that can improve long-term care eligibility processing and make adjustments where possible.

(2) No later than June 30, 2014, the Department of

Healthcare and Family Services shall issue vouchers for advance payments not to exceed $50,000,000 to nursing facilities with significant outstanding Medicaid liability associated with services provided to residents with Medicaid applications pending and residents facing the greatest delays. Each facility with an advance payment shall state in writing whether its own recoupment schedule will be in 3 or 6 equal monthly installments, as long as all advances are recouped by June 30, 2015.

(3) The Department of Healthcare and Family Services'

Office of Inspector General and the Department of Human Services shall immediately forgo resource review and review of transfers during the relevant look-back period for applications that were submitted prior to September 1, 2013. An applicant who applied prior to September 1, 2013, who was denied for failure to cooperate in providing required information, and whose application was incorrectly reviewed under the wrong look-back period rules may request review and correction of the denial based on this subsection. If found eligible upon review, such applicants shall be retroactively enrolled.

(4) As soon as practicable, the Department of

Healthcare and Family Services shall implement policies and promulgate rules to simplify financial eligibility verification in the following instances: (A) for applicants or recipients who are receiving Supplemental Security Income payments or who had been receiving such payments at the time they were admitted to a nursing facility and (B) for applicants or recipients with verified income at or below 100% of the federal poverty level when the declared value of their countable resources is no greater than the allowable amounts pursuant to Section 5-2 of this Code for classes of eligible persons for whom a resource limit applies. Such simplified verification policies shall apply to community cases as well as long-term care cases.

(5) As soon as practicable, but not later than July

1, 2014, the Department of Healthcare and Family Services and the Department of Human Services shall jointly begin a special enrollment project by using simplified eligibility verification policies and by redeploying caseworkers trained to handle long-term care cases to prioritize those cases, until the backlog is eliminated and processing time is within 90 days. This project shall apply to applications for long-term care received by the State on or before May 15, 2014.

(6) As soon as practicable, but not later than

September 1, 2014, the Department on Aging shall make available to long-term care facilities and community providers upon request, through an electronic method, the information contained within the Interagency Certification of Screening Results completed by the pre-screener, in a form and manner acceptable to the Department of Human Services.

(7) Effective 30 days after the completion of 3

regionally based trainings, nursing facilities shall submit all applications for medical assistance online via the Application for Benefits Eligibility (ABE) website. This requirement shall extend to scanning and uploading with the online application any required additional forms such as the Long Term Care Facility Notification and the Additional Financial Information for Long Term Care Applicants as well as scanned copies of any supporting documentation. Long-term care facility admission documents must be submitted as required in Section 5-5 of this Code. No local Department of Human Services office shall refuse to accept an electronically filed application.

(8) Notwithstanding any other provision of this Code,

the Department of Human Services and the Department of Healthcare and Family Services' Office of the Inspector General shall, upon request, allow an applicant additional time to submit information and documents needed as part of a review of available resources or resources transferred during the look-back period. The initial extension shall not exceed 30 days. A second extension of 30 days may be granted upon request. Any request for information issued by the State to an applicant shall include the following: an explanation of the information required and the date by which the information must be submitted; a statement that failure to respond in a timely manner can result in denial of the application; a statement that the applicant or the facility in the name of the applicant may seek an extension; and the name and contact information of a caseworker in case of questions. Any such request for information shall also be sent to the facility. In deciding whether to grant an extension, the Department of Human Services or the Department of Healthcare and Family Services' Office of the Inspector General shall take into account what is in the best interest of the applicant. The time limits for processing an application shall be tolled during the period of any extension granted under this subsection.

(9) The Department of Human Services and the

Department of Healthcare and Family Services must jointly compile data on pending applications, denials, appeals, and redeterminations into a monthly report, which shall be posted on each Department's website for the purposes of monitoring long-term care eligibility processing. The report must specify the number of applications and redeterminations pending long-term care eligibility determination and admission and the number of appeals of denials in the following categories:

(A) Length of time applications,

redeterminations, and appeals are pending - 0 to 45 days, 46 days to 90 days, 91 days to 180 days, 181 days to 12 months, over 12 months to 18 months, over 18 months to 24 months, and over 24 months.

(B) Percentage of applications and

redeterminations pending in the Department of Human Services' Family Community Resource Centers, in the Department of Human Services' long-term care hubs, with the Department of Healthcare and Family Services' Office of Inspector General, and those applications which are being tolled due to requests for extension of time for additional information.

(C) Status of pending applications, denials,

appeals, and redeterminations.

(f) Beginning on July 1, 2017, the Auditor General shall report every 3 years to the General Assembly on the performance and compliance of the Department of Healthcare and Family Services, the Department of Human Services, and the Department on Aging in meeting the requirements of this Section and the federal requirements concerning eligibility determinations for Medicaid long-term care services and supports, and shall report any issues or deficiencies and make recommendations. The Auditor General shall, at a minimum, review, consider, and evaluate the following:
(1) compliance with federal regulations on furnishing

services as related to Medicaid long-term care services and supports as provided under 42 CFR 435.930;

(2) compliance with federal regulations on the timely

determination of eligibility as provided under 42 CFR 435.912;

(3) the accuracy and completeness of the report

required under paragraph (9) of subsection (e);

(4) the efficacy and efficiency of the task-based

process used for making eligibility determinations in the centralized offices of the Department of Human Services for long-term care services, including the role of the State's integrated eligibility system, as opposed to the traditional caseworker-specific process from which these central offices have converted; and

(5) any issues affecting eligibility determinations

related to the Department of Human Services' staff completing Medicaid eligibility determinations instead of the designated single-state Medicaid agency in Illinois, the Department of Healthcare and Family Services.

The Auditor General's report shall include any and all other areas or issues which are identified through an annual review. Paragraphs (1) through (5) of this subsection shall not be construed to limit the scope of the annual review and the Auditor General's authority to thoroughly and completely evaluate any and all processes, policies, and procedures concerning compliance with federal and State law requirements on eligibility determinations for Medicaid long-term care services and supports.
(Source: P.A. 99-153, eff. 7-28-15; 100-380, eff. 8-25-17.)

(305 ILCS 5/11-6) (from Ch. 23, par. 11-6)
Sec. 11-6. Decisions on applications. Within 10 days after a decision is reached on an application, the applicant shall be notified in writing of the decision. If the applicant resides in a facility licensed under the Nursing Home Care Act or a supportive living facility authorized under Section 5-5.01a, the facility shall also receive written notice of the decision, provided that the notification is related to a Department payment for services received by the applicant in the facility. Only facilities enrolled in and subject to a provider agreement under the medical assistance program under Article V may receive such notices of decisions. The Department shall consider eligibility for, and the notice shall contain a decision on, each of the following assistance programs for which the client may be eligible based on the information contained in the application: Temporary Assistance to Needy Families, Medical Assistance, Aid to the Aged, Blind and Disabled, General Assistance (in the City of Chicago), and food stamps. No decision shall be required for any assistance program for which the applicant has expressly declined in writing to apply. If the applicant is determined to be eligible, the notice shall include a statement of the amount of financial aid to be provided and a statement of the reasons for any partial grant amounts. If the applicant is determined ineligible for any public assistance the notice shall include the reason why the applicant is ineligible. If the application for any public assistance is denied, the notice shall include a statement defining the applicant's right to appeal the decision. The Illinois Department, by rule, shall determine the date on which assistance shall begin for applicants determined eligible. That date may be no later than 30 days after the date of the application.
Under no circumstances may any application be denied solely to meet an application-processing deadline.
(Source: P.A. 96-206, eff. 1-1-10.)

(305 ILCS 5/11-6.1) (from Ch. 23, par. 11-6.1)
Sec. 11-6.1. Report of loss.
(a) (Blank).
(b) (Blank).
(c) The payee of a grant under this Code shall immediately report to the Illinois Department the theft or other loss of any instrument used in making a grant payment.
(Source: P.A. 92-111, eff. 1-1-02.)

(305 ILCS 5/11-6.2)
Sec. 11-6.2. Electronic fingerprinting.
(a) The Illinois Department may implement a program to prevent multiple enrollments of aid recipients through the use of an electronic automated 2-digit fingerprint matching identification system in local offices.
The Illinois Department shall apply for any federal waivers or approvals necessary to conduct this program.
(b) The fingerprints or their electronic representations collected and maintained through the use of an automated fingerprint matching identification system as authorized by this Section may not be used, disclosed, or redisclosed for any purpose other than the prevention of multiple enrollments of aid recipients, may not be used or admitted in any criminal or civil investigation, prosecution, or proceeding, other than a proceeding pursuant to Article VIII-A, and may not be disclosed in response to a subpoena or other compulsory legal process or warrant or upon the request or order of any agency, authority, division, office, or other private or public entity or person, except that nothing contained in this subsection prohibits disclosure in response to a subpoena issued by or on behalf of the applicant or recipient who is the subject of the record maintained as a part of the system. A person who knowingly makes or obtains any unauthorized disclosure of data collected and maintained under this Section through the use of an automated fingerprint matching identification system is guilty of a Class A misdemeanor. Data collected and maintained on the automated fingerprint matching identification system shall be subject to the provisions of this Code relating to unauthorized disclosure of confidential client information.
(c) The system shall include the use of a photographic identification for every aid recipient. The Illinois Department shall insure that adequate training for county department staff involved with the program will be provided.
(d) The assistance programs affected by the electronic fingerprinting program shall be determined by rule. By applying or maintaining eligibility for those assistance programs, applicants and recipients must submit to the electronic collection of their fingerprints as an additional method of establishing eligibility. Applicants for and recipients of aid who fail to submit to electronic fingerprinting shall be declared ineligible for those assistance programs.
(e) This Section does not authorize or permit the termination, suspension, or diminution of aid except as elsewhere specifically authorized in this Code. If a proposed sanction is based on the use of an automated fingerprint matching identification system authorized pursuant to this Section, the sanction may not be imposed unless the Illinois Department has verified the multiple enrollment through an independent investigation.
(f) The Illinois Department shall conduct periodic audits to monitor compliance with all laws and regulations regarding the automated fingerprint matching identification system to insure that: (i) any records maintained as part of the system are accurate and complete; (ii) effective software and hardware designs have been instituted with security features to prevent unauthorized access to records; (iii) access to record information system facilities, systems operating environments, and data file contents, whether while in use or when stored in a media library, is restricted to authorized personnel; (iv) operational programs are used that will prohibit inquiry, record updates, or destruction of records from any terminal other than automated fingerprint matching identification system terminals that are so designated; (v) operational programs are used to detect and store for the output of designated Illinois Department and county department employees all unauthorized attempts to penetrate any electronic automated fingerprint matching identification system, program, or file; and (vi) adequate and timely procedures exist to insure the recipient's or applicant's right to access and review of records for the purpose of accuracy and completeness, including procedures for review of information maintained about those individuals and for administrative review (including procedures for administrative appeal) and necessary correction of any claim by the individual to whom the information relates that the information is inaccurate or incomplete.
(Source: P.A. 90-17, eff. 6-19-97; 91-599, eff. 8-14-99.)

(305 ILCS 5/11-7) (from Ch. 23, par. 11-7)
Sec. 11-7. Notice of decisions to terminate aid - determination and notice of other medical assistance available - additional notice in cases of blind persons.
Whenever decision is made to terminate aid, the recipient shall be notified in writing within 10 days following the decision. The notice shall set out the specific reasons for the termination. In the case of a blind person, the notice and statement of reasons shall be sent whenever aid is withdrawn, suspended, revoked, or in any way changed.
The notice shall include a statement defining the recipient's right to appeal.
Before any notice to terminate medical assistance is issued, the Illinois Department shall determine whether the recipient is newly eligible for any other medical assistance offered by the Illinois Department. For all recipients found eligible as a result of this determination for other medical assistance offered by the Illinois Department, the Illinois Department shall provide other medical assistance effective as of the date of the termination of the prior medical assistance.
(Source: P.A. 87-630.)

(305 ILCS 5/11-8) (from Ch. 23, par. 11-8)
Sec. 11-8. Appeals - to whom taken. Applicants or recipients of aid may, at any time within 60 days after the decision of the County Department or local governmental unit, as the case may be, appeal a decision denying or terminating aid, or granting aid in an amount which is deemed inadequate, or changing, cancelling, revoking or suspending grants as provided in Section 11-16, or determining to make a protective payment under the provisions of Sections 3-5a or 4-9, or a decision by an administrative review board to impose administrative safeguards as provided in Section 8A-8. An appeal shall also lie when an application is not acted upon within the time period after filing of the application as provided by rule of the Illinois Department.
If an appeal is not made, the action of the County Department or local governmental unit shall be final.
Appeals by applicants or recipients under Articles III, IV, or V shall be taken to the Illinois Department.
Appeals by applicants or recipients under Article VI shall be taken as follows:
(1) In counties under township organization (except

such counties in which the governing authority is a Board of Commissioners) appeals shall be to a Public Aid Committee consisting of the Chairman of the County Board, and 4 members who are township supervisors of general assistance, appointed by the Chairman, with the advice and consent of the county board.

(2) In counties in excess of 3,000,000 population and

under township organization in which the governing authority is a Board of Commissioners, appeals of persons from government units outside the corporate limits of a city, village or incorporated town of more than 500,000 population, and of persons from incorporated towns which have superseded civil townships in respect to aid under Article VI, shall be to the Cook County Townships Public Aid Committee consisting of 2 township supervisors and 3 persons knowledgeable in the area of General Assistance and the regulations of the Illinois Department pertaining thereto and who are not officers, agents or employees of any township, except that township supervisors may serve as members of the Cook County Township Public Aid and Committee. The 5 member committee shall be appointed by the township supervisors. The first appointments shall be made with one person serving a one year term, 2 persons serving a 2 year term, and 2 persons serving a 3 year term. Committee members shall thereafter serve 3 year terms. In any appeal involving a local governmental unit whose supervisor of general assistance is a member of the Committee, such supervisor shall not act as a member of the Committee for the purposes of such appeal, and the Committee shall select another township supervisor to serve as an alternate member for that appeal. The township whose action, inaction, or decision is being appealed shall bear the expenses related to the appeal as determined by the Cook County Townships Public Aid Committee. A township supervisor's compensation for general assistance or township related duties shall not be considered an expense related to the appeal except for expenses related to service on the Committee.

(3) In counties described in paragraph (2) appeals of

persons from a city, village or incorporated town of more than 500,000 population shall be to the Illinois Department.

(4) In counties not under township organization,

appeals shall be to the County Board of Commissioners which shall for this purpose be the Public Aid Committee of the County.

In counties designated in paragraph (1) the Chairman or President of the County Board shall appoint, with the advice and consent of the county board, one or more alternate members of the Public Aid Committee. All regular and alternate members shall be Supervisors of General Assistance. In any appeal involving a local governmental unit whose Supervisor of General Assistance is a member of the Committee, he shall be replaced for that appeal by an alternate member designated by the Chairman or President of the County Board, with the advice and consent of the county board. In these counties not more than 3 of the 5 regular appointees shall be members of the same political party unless the political composition of the Supervisors of the General Assistance precludes such a limitation. In these counties at least one member of the Public Aid Committee shall be a person knowledgeable in the area of general assistance and the regulations of the Illinois Department pertaining thereto. If no member of the Committee possesses such knowledge, the Illinois Department shall designate an employee of the Illinois Department having such knowledge to be present at the Committee hearings to advise the Committee.
In every county the County Board shall provide facilities for the conduct of hearings on appeals under Article VI. All expenses incident to such hearings shall be borne by the county except that in counties under township organization in which the governing authority is a Board of Commissioners (1) the salary and other expenses of the Commissioner of Appeals shall be paid from General Assistance funds available for administrative purposes, and (2) all expenses incident to such hearings shall be borne by the township and the per diem and traveling expenses of the township supervisors serving on the Public Aid Committee shall be fixed and paid by their respective townships. In all other counties the members of the Public Aid Committee shall receive the compensation and expenses provided by law for attendance at meetings of the County Board.
In appeals under Article VI involving a governmental unit receiving State funds, the Public Aid Committee and the Commissioner of Appeals shall be bound by the rules and regulations of the Illinois Department which are relevant to the issues on appeal, and shall file such reports concerning appeals as the Illinois Department requests.
The members of each Public Aid Committee and the members of the Cook County Townships Public Aid Committee are immune from personal liability in connection with their service on the committee to the same extent as an elected or appointed judge in this State is immune from personal liability in connection with the performance of his or her duties as judge. This immunity applies only to causes of action accruing on or after the effective date of this amendatory Act of the 94th General Assembly.
An appeal shall be without cost to the appellant and shall be made, at the option of the appellant, either upon forms provided and prescribed by the Illinois Department or, for appeals to a Public Aid Committee, upon forms prescribed by the County Board; or an appeal may be made by calling a toll-free number provided for that purpose by the Illinois Department and providing the necessary information. The Illinois Department may assist County Boards or a Commissioner of Appeals in the preparation of appeal forms, or upon request of a County Board or Commissioner of Appeals may furnish such forms. County Departments and local governmental units shall render all possible aid to persons desiring to make an appeal. The provisions of Sections 11-8.1 to 11-8.7, inclusive, shall apply to all such appeals.
(Source: P.A. 93-295, eff. 7-22-03; 94-524, eff. 8-10-05.)

(305 ILCS 5/11-8.1) (from Ch. 23, par. 11-8.1)
Sec. 11-8.1. Appellants' rights.
(a) Upon receipt of an appeal the Illinois Department, Public Aid Committee, or Commissioner of Appeals, as the case may be, shall review the case. The appellant shall be entitled to appear in person and to be represented by counsel. He shall be afforded an opportunity to present all relevant matter in support of his claim for aid, or his objection to (a) termination of aid, or (b) the amount of aid, or (c) a determination to make a protective payment.
(b) Whenever any applicant appeals the denial of any application for assistance and the reason for denial is due to the failure of the applicant to comply with procedural requirements, including but not limited to, failure to keep an appointment, failure to produce acceptable proof of eligibility, or failure to request more time or assistance in obtaining acceptable proof of eligibility, the denial shall be rescinded if at any time before the decision on the appeal is made, the appellant complies with the procedural requirements that caused the denial and all other requirements necessary to process the application. When the denial is rescinded under this subsection, the Illinois Department shall grant or deny the application based upon all relevant substantive eligibility factors and issue a new decision. If the application is approved, cash assistance shall begin effective 30 calendar days after the original application date and the starting date of all other assistance shall begin based on the original application date.
(Source: P.A. 87-630.)

(305 ILCS 5/11-8.2) (from Ch. 23, par. 11-8.2)
Sec. 11-8.2. Venue; depositions.
The appeal shall be heard in the county where the appellant resides. However, if the appellant is outside the State, the Illinois Department, Public Aid Committee, or Commissioner of Appeals, as the case may be, may take depositions from him and his witnesses or permit the appellant to present all relevant matter in support of his claim through witnesses acting in his behalf, or both by deposition or by testimony of witnesses, depending upon the circumstances in each case.
Hearings under this Section and Section 11-8.1 may be conducted with some or all of the parties, including the hearing officer, at different locations connected with each other by telephone.
(Source: P.A. 87-860.)

(305 ILCS 5/11-8.3) (from Ch. 23, par. 11-8.3)
Sec. 11-8.3. Hearing officers - Subpoenas. Any qualified officer or employee of the Illinois Department, a County Board, or member of the staff of a Commissioner of Appeals, as the case may be, designated in writing to so act by the Director of the Department, Chairman or President of the County Board, or Commissioner of Appeals, may conduct hearings on appeals and may compel, by subpoena, the attendance and testimony of witnesses and the production of books and papers, and administer oaths to witnesses. Wherever feasible, the Public Aid Committee shall itself conduct hearings on appeals by applicants for or recipients of aid under Article VI. No person shall be compelled to attend a hearing at a place outside the county in which he resides. Subpoenas may be served as provided for in civil actions. The fees of witnesses for attendance and travel shall be the same as the fees of witnesses before the circuit court and shall be paid as an expense of administration of the County Department or the local governmental unit, as the case may be.
If a witness refuses to attend or testify, or to produce books or papers, concerning any matter upon which he might be lawfully examined, the circuit court of the county wherein the hearing is held, upon application of the Illinois Department, Public Aid Committee, or Commissioner of Appeals, as the case may be, may compel obedience by proceedings as for contempt as in case of a like refusal to obey a similar order of the court.
(Source: P.A. 81-1085.)

(305 ILCS 5/11-8.4) (from Ch. 23, par. 11-8.4)
Sec. 11-8.4. Hearings not bound by technical rules of evidence or procedure.
The Illinois Department, Public Aid Committees and Commissioner of Appeals shall not be bound by common law or statutory rules of evidence, or by technical or formal rules of procedure, but shall conduct their hearings in such manner as seems best calculated to conform to substantial justice and the spirit of this Code. They may make such additional investigation as they may deem necessary, and shall make such decision as to the granting of aid and the amounts thereof as in their opinion is justified and in conformity with this Code.
(Source: Laws 1967, p. 2302.)

(305 ILCS 5/11-8.5) (from Ch. 23, par. 11-8.5)
Sec. 11-8.5. (Repealed).
(Source: Laws 1967, p. 122. Repealed by P.A. 92-111, eff. 1-1-02.)

(305 ILCS 5/11-8.6) (from Ch. 23, par. 11-8.6)
Sec. 11-8.6. Decision - time and effect. A decision on appeal shall be given to the interested parties within 90 days from the date of the filing of the appeal, unless additional time is required for a proper disposition of the appeal. All decisions on appeals shall be binding upon and complied with by the County Departments and local governmental units.
(Source: P.A. 90-17, eff. 7-1-97.)

(305 ILCS 5/11-8.7) (from Ch. 23, par. 11-8.7)
Sec. 11-8.7. Judicial review. The provisions of the Administrative Review Law, as amended, and the rules adopted pursuant thereto, shall apply to and govern all proceedings for the judicial review of final administrative decisions of the Illinois Department on appeals by applicants or recipients under Articles III, IV, or V. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 92-111, eff. 1-1-02.)

(305 ILCS 5/11-9) (from Ch. 23, par. 11-9)
Sec. 11-9. Protection of records; exceptions. For the protection of applicants and recipients, the Illinois Department, the county departments and local governmental units and their respective officers and employees are prohibited, except as hereinafter provided, from disclosing the contents of any records, files, papers and communications, except for purposes directly connected with the administration of public aid under this Code.
In any judicial proceeding, except a proceeding directly concerned with the administration of programs provided for in this Code, such records, files, papers and communications, and their contents shall be deemed privileged communications and shall be disclosed only upon the order of the court, where the court finds such to be necessary in the interest of justice.
The Illinois Department shall establish and enforce reasonable rules and regulations governing the custody, use and preservation of the records, papers, files, and communications of the Illinois Department, the county departments and local governmental units receiving State or Federal funds or aid. The governing body of other local governmental units shall in like manner establish and enforce rules and regulations governing the same matters.
The contents of case files pertaining to recipients under Articles IV, V, and VI shall be made available without subpoena or formal notice to the officers of any court, to all law enforcement agencies, and to such other persons or agencies as from time to time may be authorized by any court. In particular, the contents of those case files shall be made available upon request to a law enforcement agency for the purpose of determining the current address of a recipient with respect to whom an arrest warrant is outstanding, and the current address of a recipient who was a victim of a felony or a witness to a felony shall be made available upon request to a State's Attorney of this State or a State's Attorney's investigator. Information shall also be disclosed to the Illinois State Scholarship Commission pursuant to an investigation or audit by the Illinois State Scholarship Commission of a delinquent student loan or monetary award.
This Section does not prevent the Illinois Department and local governmental units from reporting to appropriate law enforcement officials the desertion or abandonment by a parent of a child, as a result of which financial aid has been necessitated under Articles IV, V, or VI, or reporting to appropriate law enforcement officials instances in which a mother under age 18 has a child out of wedlock and is an applicant for or recipient of aid under any Article of this Code. The Illinois Department may provide by rule for the county departments and local governmental units to initiate proceedings under the Juvenile Court Act of 1987 to have children declared to be neglected when they deem such action necessary to protect the children from immoral influences present in their home or surroundings.
This Section does not preclude the full exercise of the powers of the Board of Public Aid Commissioners to inspect records and documents, as provided for all advisory boards pursuant to Section 5-505 of the Departments of State Government Law (20 ILCS 5/5-505).
This Section does not preclude exchanges of information among the Department of Healthcare and Family Services (formerly Illinois Department of Public Aid), the Department of Human Services (as successor to the Department of Public Aid), and the Illinois Department of Revenue for the purpose of verifying sources and amounts of income and for other purposes directly connected with the administration of this Code and of the Illinois Income Tax Act.
The provisions of this Section and of Section 11-11 as they apply to applicants and recipients of public aid under Article V shall be operative only to the extent that they do not conflict with any Federal law or regulation governing Federal grants to this State for such programs.
The Department of Healthcare and Family Services and the Department of Human Services (as successor to the Illinois Department of Public Aid) shall enter into an inter-agency agreement with the Department of Children and Family Services to establish a procedure by which employees of the Department of Children and Family Services may have immediate access to records, files, papers, and communications (except medical, alcohol or drug assessment or treatment, mental health, or any other medical records) of the Illinois Department, county departments, and local governmental units receiving State or federal funds or aid, if the Department of Children and Family Services determines the information is necessary to perform its duties under the Abused and Neglected Child Reporting Act, the Child Care Act of 1969, and the Children and Family Services Act.
(Source: P.A. 100-201, eff. 8-18-17.)

(305 ILCS 5/11-10) (from Ch. 23, par. 11-10)
Sec. 11-10. Names furnished other agencies. Whenever, under provisions of law, names and addresses of recipients of public aid are furnished to or held by any other agency or department of government, the agency or department of government shall adopt regulations necessary to prevent the publication of lists thereof or their use for purposes not directly connected with the administration of this Code, except that lists of that information shall be made available upon request to a law enforcement agency for the purpose of determining the current address of a recipient with respect to whom an arrest warrant is outstanding as provided in Section 11-9.
(Source: P.A. 89-583, eff. 1-1-97.)

(305 ILCS 5/11-12) (from Ch. 23, par. 11-12)
Sec. 11-12. Penalty for publication, use for political or commercial purposes.
It is unlawful to use or publish any names or list of names of recipients secured from records maintained in the offices of the county departments or local governmental units except in conformity with regulations adopted by the Illinois Department.
It is unlawful, for commercial or political purposes of any nature, for any person, body, association, firm, corporation, or other agency to solicit, receive, make use of, or to authorize, knowingly permit, participate in or acquiesce in the use of, any lists of names of, or any information concerning, persons applying for or receiving public aid, directly or indirectly derived from the records, papers, files, or communications of the Illinois Department, the county departments, or local governmental units, or acquired in the course of performance of official duties. A violation of this Section shall constitute a Class B misdemeanor.
(Source: P.A. 77-2344.)

(305 ILCS 5/11-13) (from Ch. 23, par. 11-13)
Sec. 11-13. Conditions For Receipt of Vendor Payments - Limitation Period For Vendor Action - Penalty For Violation. A vendor payment, as defined in Section 2-5 of Article II, shall constitute payment in full for the goods or services covered thereby. Acceptance of the payment by or in behalf of the vendor shall bar him from obtaining, or attempting to obtain, additional payment therefor from the recipient or any other person. A vendor payment shall not, however, bar recovery of the value of goods and services the obligation for which, under the rules and regulations of the Illinois Department, is to be met from the income and resources available to the recipient, and in respect to which the vendor payment of the Illinois Department or the local governmental unit represents supplementation of such available income and resources.
Vendors seeking to enforce obligations of a governmental unit or the Illinois Department for goods or services (1) furnished to or in behalf of recipients and (2) subject to a vendor payment as defined in Section 2-5, shall commence their actions in the appropriate Circuit Court or the Court of Claims, as the case may require, within one year next after the cause of action accrued.
A cause of action accrues within the meaning of this Section upon the following date:
(1) If the vendor can prove that he submitted a bill

for the service rendered to the Illinois Department or a governmental unit within 180 days after the date the service was rendered, then (a) upon the date the Illinois Department or a governmental unit mails to the vendor information that it is paying a bill in part or is refusing to pay a bill in whole or in part, or (b) upon the date one year following the date the vendor submitted such bill if the Illinois Department or a governmental unit fails to mail to the vendor such payment information within one year following the date the vendor submitted the bill; or

(2) If the vendor cannot prove that he submitted a

bill for the service rendered within 180 days after the date the service was rendered, then upon the date 12 months following the date the vendor rendered the service to the recipient.

In the case of long term care facilities, where the Illinois Department initiates the monthly billing process for the vendor, the cause of action shall accrue 12 months after the last day of the month the service was rendered.
This paragraph governs only vendor payments as defined in this Code and as limited by regulations of the Illinois Department; it does not apply to goods or services purchased or contracted for by a recipient under circumstances in which the payment is to be made directly by the recipient.
Any vendor who accepts a vendor payment and who knowingly obtains or attempts to obtain additional payment for the goods or services covered by the vendor payment from the recipient or any other person shall be guilty of a Class B misdemeanor.
(Source: P.A. 97-689, eff. 6-14-12.)

(305 ILCS 5/11-14) (from Ch. 23, par. 11-14)
Sec. 11-14. Voluntary repayments.
A recipient or former recipient of financial aid under this Code, or a responsible relative or other person in behalf of the recipient or former recipient may voluntarily repay all or part of the financial aid rendered to him and in respect to which repayment was not required by this Code or other laws of this State.
Repayments may be made to the County Department or to the local governmental unit which rendered the financial aid. If there is more than one such local governmental unit, the repayment may be made to any one of such governmental units and the local governmental unit to which the repayment is made shall transmit to the other unit or units a proportionate share of the repayment which shall be in the ratio of the assistance rendered by each unit to the total assistance rendered by all units.
The fact of such voluntary repayment and the amount thereof shall be duly entered on the public aid disbursement record, and in the case record of the recipient if available, and designated in such manner as will clearly distinguish such repayment as made voluntarily and without compulsion.
Voluntary repayments to County Departments shall be paid into the general fund in the State Treasury, or into such other fund as may be established by law for such voluntary repayments. Repayments to local governmental units shall be paid into the general assistance fund of the governmental unit or other special fund into which general assistance moneys of the local governmental unit are paid.
(Source: Laws 1967, p. 122.)

(305 ILCS 5/11-14.5)
Sec. 11-14.5. Overpayment; recovery. If an applicant or recipient receives any form of public aid from the Illinois Department or a local governmental unit to which he or she is not entitled, the Illinois Department or local governmental unit may determine that the applicant or recipient has received an overpayment of public aid. The Illinois Department may determine that an overpayment has been received regardless of any determination of the cause of the overpayment, including but not limited to a determination that the overpayment was caused by an error of the Illinois Department or local governmental unit. The Illinois Department or local governmental unit may attempt to recover the overpayment by recoupment from future assistance payments or food stamps or any other legal means consistent with State and federal law.
(Source: P.A. 89-673, eff. 8-14-96; 90-517, eff. 8-22-97.)

(305 ILCS 5/11-15) (from Ch. 23, par. 11-15)
Sec. 11-15. Application requirements.
(1) An application for financial aid shall be filed in writing by the person requesting aid and, in the case of a request for family aid, by the head of that family, except as otherwise permitted in paragraph (2). Applications for aid under Articles III, IV, and V shall be filed in writing with any local office of the Department of Human Services in the manner prescribed by the Department. Applications for aid under Article VI shall be filed in writing with the local governmental unit upon forms approved by the Department.
Each applicant shall provide information as to the amount of property, real and personal, owned by him or her within the period of time preceding the application as required under Sections 3-1.3, 4-1.11, and 5-2.1 of this Code. The applicant shall also furnish information concerning all income, money contributions, and other support from any source, and the beneficiary and the amount or cash surrender or loan value of all insurance policies held by himself or herself or any member of his family for whom aid is requested.
(2) An application, in all instances to be in writing, may be filed in behalf of a person considered to be in need of financial aid under Articles III, IV, V, or VI only if the person
(a) has been adjudged to be under legal disability; or
(b) is unable because of minority or physical or

mental disability, to execute the application; or

(c) in the case of need for funeral and burial, died

before an application was filed and the application is filed not more than 30 days after the person's death, excluding the day on which the death occurred.

Applications in behalf of persons specified in (a) and (b) shall be filed by the applicant's legal guardian or, if a guardian has not been appointed or the applicant has no legal guardian or the guardian is not available, by a relative or other person, acceptable under the rules of the Illinois Department, who is able to furnish the required information. Applications in behalf of persons specified in (c) shall be filed by any next of kin of the deceased who is not under legal disability or, if there are no such next of kin or they are unknown or unavailable, by a person, acceptable under the rules of the Illinois Department, who is able to furnish the required information.
(3) The application shall contain a written declaration to be signed by the applicant, or in behalf of the applicant by a person qualified under paragraph (2), in substantially the following form, the parenthetical references being applicable to an application filed by a person in behalf of the applicant:
"I declare under penalties of perjury that I have examined this form and all accompanying statements or documents pertaining to the income and resources of myself (the applicant) or any member of my family (the applicant's family) included in this application for aid, or pertaining to any other matter having bearing upon my (the applicant's) eligibility for aid, and to the best of my knowledge and belief the information supplied is true, correct, and complete".
(4) If an application for financial aid is filed for a family, and any person in that family is under 18 years of age, the application shall be accompanied by the following for each such person under 18 years of age:
(i) a copy of the person's birth certificate, or
(ii) other reliable proof, as determined by the

Department, of the person's identity and age.

The Illinois Department shall provide information to all families, orally by an intake worker and in writing when the application is filed, about the availability and location of immunization services.
(5) Once an applicant is determined eligible for aid, he or she has the right to request to have the case transferred to another local office of the Department of Human Services for his or her convenience based on one of the following factors: the location of his or her employer; the location of his or her child care provider; access to reliable transportation; or the location of a social service provider that he or she sees on a regular basis. Within 5 business days after the request for transfer, the Department shall transfer the case, assign a caseworker, make appropriate entries in the computer system, and issue a written notice to the recipient that includes the name of and contact information for the caseworker. The location of the recipient's case may be reconsidered on the recipient's request or at the time of redetermination of eligibility.
(Source: P.A. 96-867, eff. 1-1-11.)

(305 ILCS 5/11-16) (from Ch. 23, par. 11-16)
Sec. 11-16. Changes in grants; cancellations, revocations, suspensions.
(a) All grants of financial aid under this Code shall be considered as frequently as may be required by the rules of the Illinois Department. The Department of Healthcare and Family Services shall consider grants of financial aid to children who are eligible under Article V of this Code at least annually and shall take into account those reports filed, or required to be filed, pursuant to Sections 11-18 and 11-19. After such investigation as may be necessary, the amount and manner of giving aid may be changed or the aid may be entirely withdrawn if the County Department, local governmental unit, or Illinois Department finds that the recipient's circumstances have altered sufficiently to warrant such action. Financial aid may at any time be canceled or revoked for cause or suspended for such period as may be proper.
(b) Whenever any such grant of financial aid is cancelled, revoked, reduced, or terminated because of the failure of the recipient to cooperate with the Department, including but not limited to the failure to keep an appointment, attend a meeting, or produce proof or verification of eligibility or need, the grant shall be reinstated in full, retroactive to the date of the change in or termination of the grant, provided that within 10 working days after the first day the financial aid would have been available, the recipient cooperates with the Department and is not otherwise ineligible for benefits for the period in question. This subsection (b) does not apply to sanctions imposed for the failure of any recipient to participate as required in the child support enforcement program or in any educational, training, or employment program under this Code or any other sanction under Section 4-21, nor does this subsection (b) apply to any cancellation, revocation, reduction, termination, or sanction imposed for the failure of any recipient to cooperate in the monthly reporting process or the quarterly reporting process.
(Source: P.A. 95-331, eff. 8-21-07.)

(305 ILCS 5/11-17) (from Ch. 23, par. 11-17)
Sec. 11-17. Duplication or supplementation of aid prohibited-Exceptions. Except (1) for Medical Assistance provided under Article V, or (2) when necessary to accomplish the purposes of this Code, where not inconsistent therewith, and subject to the rules of the Illinois Department, a person receiving aid under any one of Articles III, IV, or VI of this Code shall not at the same time receive aid under any other of such Articles or any other financial aid from the State, any political subdivision thereof, or any municipal corporation therein.
(Source: P.A. 92-111, eff. 1-1-02.)

(305 ILCS 5/11-18) (from Ch. 23, par. 11-18)
Sec. 11-18. Duty to report changes in circumstances.
It is the duty of every applicant and recipient to notify promptly the county department or the supervisor of general assistance, as the case may be, of any change of status with respect to his property, or need, or family composition, amount of income, money contributions and other support, from whatever source, occurring, in the case of an applicant, between the time of his filing an application for financial aid and the issuance of the grant, and, in the case of a recipient, occurring at any time during the period that he receives financial aid.
If an applicant or recipient fails to give prompt notice of changes in his circumstances, and as a result financial aid is given to which he is not entitled, he shall be liable to the county department or to the local governmental unit, as the case may be, for refunding a sum of money up to but not in excess of the entire amount of financial aid provided. Unless the refund is made the amount may be recovered in a civil action.
(Source: Laws 1967, p. 122.)

(305 ILCS 5/11-19) (from Ch. 23, par. 11-19)
Sec. 11-19. Reports by recipients. Every recipient who is of legal age, and every grantee of record of aid provided for a minor recipient, shall file with the county department or the local governmental unit, as the case may be, a statement in respect to any change occurring in his status since his application was made or the filing of his last such report, whichever is applicable. The report shall set out any changes occurring in respect to his property or need, family composition, amount of income, money contributions or other support, from whatever source. Such reports shall be required to be filed as often as may be specified by rule, and the required frequency of such reports may vary by program, geographic area, condition of employment, or such other differentiation as may be specified by rule. The Illinois Department may require that information in the reports filed under this Section include a child immunization history for recipients age 6 and under not attending school. For recipients who report that they have not obtained the immunizations in accordance with recommended schedules, the Illinois Department shall respond by providing information about the availability and location of immunization services and shall transmit the immunization history information to the Healthy Kids Program administered under Section 5-19 of this Code.
(Source: P.A. 88-342.)

(305 ILCS 5/11-20) (from Ch. 23, par. 11-20)
Sec. 11-20. Employment registration; duty to accept employment. This Section applies to employment and training programs other than those for recipients of assistance under Article IV.
(1) Each applicant or recipient and dependent member of the family age 16 or over who is able to engage in employment and who is unemployed, or employed for less than the full working time for the occupation in which he or she is engaged, shall maintain a current registration for employment or additional employment with the system of free public employment offices maintained in this State by the State Department of Employment Security under the Public Employment Office Act and shall utilize the job placement services and other facilities of such offices unless the Illinois Department otherwise provides by rule for programs administered by the Illinois Department.
(2) Every person age 16 or over shall be deemed "able to engage in employment", as that term is used herein, unless (a) the person has an illness certified by the attending practitioner as precluding his or her engagement in employment of any type for a time period stated in the practitioner's certification; or (b) the person has a medically determinable physical or mental impairment, disease or loss of indefinite duration and of such severity that he or she cannot perform labor or services in any type of gainful work which exists in the national economy, including work adjusted for persons with physical or mental disabilities; or (c) the person is among the classes of persons exempted by paragraph 5 of this Section. A person described in clauses (a), (b) or (c) of the preceding sentence shall be classified as "temporarily unemployable". The Illinois Department shall provide by rule for periodic review of the circumstances of persons classified as "temporarily unemployable".
(3) The Illinois Department shall provide through rules and regulations for sanctions against applicants and recipients of aid under this Code who fail or refuse to cooperate, without good cause, as defined by rule of the Illinois Department, to accept a bona fide offer of employment in which he or she is able to engage either in the community of the person's residence or within reasonable commuting distance therefrom.
The Illinois Department may provide by rule for the grant or continuation of aid for a temporary period, if federal law or regulation so permits or requires, to a person who refuses employment without good cause if he or she accepts counseling or other services designed to increase motivation and incentives for accepting employment.
(4) Without limiting other criteria which the Illinois Department may establish, it shall be good cause of refusal if
(a) the wage does not meet applicable minimum wage

requirements,

(b) there being no applicable minimum wage as

determined in (a), the wage is certified by the Illinois Department of Labor as being less than that which is appropriate for the work to be performed, or

(c) acceptance of the offer involves a substantial

threat to the health or safety of the person or any of his or her dependents.

(5) The requirements of registration and acceptance of employment shall not apply (a) to a parent or other person needed at home to provide personal care and supervision to a child or children unless, in accordance with the rules and regulations of the Illinois Department, suitable arrangements have been or can be made for such care and supervision during the hours of the day the parent or other person is out of the home because of employment; (b) to a person age 16 or over in regular attendance in school, as defined in Section 4-1.1; or (c) to a person whose presence in the home on a substantially continuous basis is required because of the illness or incapacity of another member of the household.
(Source: P.A. 99-143, eff. 7-27-15.)

(305 ILCS 5/11-20.1) (from Ch. 23, par. 11-20.1)
Sec. 11-20.1. Employment; Rights of recipient and obligations of Illinois Department when recipients become employed; Assistance when a recipient has employment or earned income or both.
(a) When a recipient reports employment or earned income, or both, or the Illinois Department otherwise learns of a recipient's employment or earned income, or both, the Illinois Department shall provide the recipient with:
(1) An explanation of how the earned income will

affect the recipient's eligibility for a grant, and whether the recipient must engage in additional work activities to meet the recipient's monthly work activities requirement and what types of activities may be approved for that purpose, and whether the employment is sufficient to cause months of continued receipt of a grant not to be counted against the recipient's lifetime eligibility limit.

(2) An explanation of the Work Pays budgeting

process, and an explanation of how the first month's income on a new job will be projected, and how the recipient should report the new job to avoid the Department overestimating the first month's income.

(3) An explanation of how the earned income will

affect the recipient's eligibility for food stamps, whether the recipient will continue to receive food stamps, and, if so, the amount of food stamps.

(4) The names and telephone numbers of all

caseworkers to whom the recipient's case or cases are assigned or will be transferred, an explanation of which type of case each worker will be handling, and the effective date of the transfer.

(5) An explanation of the recipient's

responsibilities to report income and household circumstances, the process by which quarterly reporting forms are sent to recipients, where and to whom the reports should be returned, the deadline by which reports must be returned, instructions on how to fill out the reports, an explanation of what the recipient should do if he or she does not receive the form, advice on how to prove the report was returned by the recipient such as by keeping a copy, and an explanation of the effects of failure to file reports.

(6) If the recipient will continue to receive a

grant, an explanation of the recipient's new fiscal month and a statement as to when the recipient will receive his or her grant.

(7) An explanation of Kidcare, Family Assist, Family

Care, and the 12 month extension of medical assistance that is available when a grant is cancelled due to earned income.

(8) An explanation of the medical assistance the

person may be eligible for when the 12 month extension expires and how to request or apply for it.

(9) An explanation of the availability of a child

care subsidy to all families below the child care assistance program's income limit, how to apply for the benefit through the Child Care Resource and Referral or site-administered child care program or both, the nature of the child care program's sliding scale co-payments, the availability of the 10% earned income disregard in determining eligibility for child care assistance and the amount of the parent co-payment, the right to use the subsidy for either licensed or license exempt legal care, and the availability of benefits when the parent is engaged in an education and training program.

(10) (Blank).
(11) (Blank).
(11a) (Blank).
(12) (Blank).
(13) An explanation of the availability of payment

for initial expenses of employment and how to request or apply for it.

(14) An explanation of the job retention component

and how to participate in it, and an explanation of the recipient's eligibility to receive supportive services to participate in education and training programs while working.

(15) A statement of the types of assistance that will

be provided to the person automatically or continued and a statement of the types of assistance for which the person must apply or reapply.

(16) If the recipient will not continue to receive a

cash grant and the recipient has assigned his or her right to child support to the Illinois Department, an explanation of the recipient's right to continue to receive child support enforcement services, the recipient's right to have all current support paid after grant cancellation forwarded promptly to the recipient, the procedures by which child support will be forwarded, and the procedures by which the recipient will be informed of the collection and distribution of child support.

(17) An explanation of the availability of payments

if the recipient experiences a decrease in or loss of earned income during a calendar quarter as to which the monthly grant was previously budgeted based upon the higher income.

(18) If the recipient will not continue to receive a

cash grant, an explanation of the procedures for reapplying for cash assistance if the person experiences a decrease in or loss of earned income.

(19) An explanation of the earned income tax credit

and the procedures by which it may be obtained and the rules for disregarding it in determining eligibility for and the amount of assistance.

(20) An explanation of the education and training

opportunities available to recipients.

(b) The information listed in subsection (a) shall be provided to the recipient on an individual basis during an in-person meeting with a representative of the Illinois Department. The individual in-person meeting shall be held at a time which does not conflict with the recipient's work schedule within 30 days of the date the recipient begins working. If the recipient informs the Illinois Department that an in-person meeting would be inconvenient, the Illinois Department may provide the information during a home visit, by telephone, or by mail within 30 days of the date the recipient begins working, whichever the client prefers.
(c) At the conclusion of the meeting described in subsection (b), the Illinois Department shall ensure that all case transfers and calculations of benefits necessitated by the recipient's employment or receipt of earned income have been performed, that applications have been made or provided for all benefits for which the person must apply or reapply, and that the person has received payment for initial expenses of employment.
(d) In food stamp cases in which an applicant or recipient reports earned income, the applicant's or recipient's employment shall be presumed to be a hardship for purposes of scheduling an in-person meeting with a representative of the Illinois Department and an in-person meeting shall be waived.
(Source: P.A. 96-867, eff. 1-1-11.)

(305 ILCS 5/11-22) (from Ch. 23, par. 11-22)
Sec. 11-22. Charge upon claims and causes of action for injuries. The Illinois Department shall have a charge upon all claims, demands and causes of action for injuries to an applicant for or recipient of (i) financial aid under Articles III, IV, and V, (ii) health care benefits provided under the Covering ALL KIDS Health Insurance Act, or (iii) health care benefits provided under the Veterans' Health Insurance Program Act or the Veterans' Health Insurance Program Act of 2008 for the total amount of medical assistance provided the recipient from the time of injury to the date of recovery upon such claim, demand or cause of action. In addition, if the applicant or recipient was employable, as defined by the Department, at the time of the injury, the Department shall also have a charge upon any such claims, demands and causes of action for the total amount of aid provided to the recipient and his dependents, including all cash assistance and medical assistance only to the extent includable in the claimant's action, from the time of injury to the date of recovery upon such claim, demand or cause of action. Any definition of "employable" adopted by the Department shall apply only to persons above the age of compulsory school attendance.
If the injured person was employable at the time of the injury and is provided aid under Articles III, IV, or V and any dependent or member of his family is provided aid under Article VI, or vice versa, both the Illinois Department and the local governmental unit shall have a charge upon such claims, demands and causes of action for the aid provided to the injured person and any dependent member of his family, including all cash assistance, medical assistance and food stamps, from the time of the injury to the date of recovery.
"Recipient", as used herein, means (i) in the case of financial aid provided under this Code, the grantee of record and any persons whose needs are included in the financial aid provided to the grantee of record or otherwise met by grants under the appropriate Article of this Code for which such person is eligible, (ii) in the case of health care benefits provided under the Covering ALL KIDS Health Insurance Act, the child to whom those benefits are provided, and (iii) in the case of health care benefits provided under the Veterans' Health Insurance Program Act or the Veterans' Health Insurance Program Act of 2008, the veteran to whom benefits are provided.
In each case, the notice shall be served by certified mail or registered mail, or by facsimile or electronic messaging when requested by the party or parties against whom the applicant or recipient has a claim, demand, or cause of action, upon the party or parties against whom the applicant or recipient has a claim, demand or cause of action. The notice shall claim the charge and describe the interest the Illinois Department, the local governmental unit, or the county, has in the claim, demand, or cause of action. The charge shall attach to any verdict or judgment entered and to any money or property which may be recovered on account of such claim, demand, cause of action or suit from and after the time of the service of the notice.
On petition filed by the Illinois Department, or by the local governmental unit or county if either is claiming a charge, or by the recipient, or by the defendant, the court, on written notice to all interested parties, may adjudicate the rights of the parties and enforce the charge. The court may approve the settlement of any claim, demand or cause of action either before or after a verdict, and nothing in this Section shall be construed as requiring the actual trial or final adjudication of any claim, demand or cause of action upon which the Illinois Department, the local governmental unit or county has charge. The court may determine what portion of the recovery shall be paid to the injured person and what portion shall be paid to the Illinois Department, the local governmental unit or county having a charge against the recovery. In making this determination, the court shall conduct an evidentiary hearing and shall consider competent evidence pertaining to the following matters:
(1) the amount of the charge sought to be enforced

against the recovery when expressed as a percentage of the gross amount of the recovery; the amount of the charge sought to be enforced against the recovery when expressed as a percentage of the amount obtained by subtracting from the gross amount of the recovery the total attorney's fees and other costs incurred by the recipient incident to the recovery; and whether the Department, unit of local government or county seeking to enforce the charge against the recovery should as a matter of fairness and equity bear its proportionate share of the fees and costs incurred to generate the recovery from which the charge is sought to be satisfied;

(2) the amount, if any, of the attorney's fees and

other costs incurred by the recipient incident to the recovery and paid by the recipient up to the time of recovery, and the amount of such fees and costs remaining unpaid at the time of recovery;

(3) the total hospital, doctor and other medical

expenses incurred for care and treatment of the injury to the date of recovery therefor, the portion of such expenses theretofore paid by the recipient, by insurance provided by the recipient, and by the Department, unit of local government and county seeking to enforce a charge against the recovery, and the amount of such previously incurred expenses which remain unpaid at the time of recovery and by whom such incurred, unpaid expenses are to be paid;

(4) whether the recovery represents less than

substantially full recompense for the injury and the hospital, doctor and other medical expenses incurred to the date of recovery for the care and treatment of the injury, so that reduction of the charge sought to be enforced against the recovery would not likely result in a double recovery or unjust enrichment to the recipient;

(5) the age of the recipient and of persons dependent

for support upon the recipient, the nature and permanency of the recipient's injuries as they affect not only the future employability and education of the recipient but also the reasonably necessary and foreseeable future material, maintenance, medical, rehabilitative and training needs of the recipient, the cost of such reasonably necessary and foreseeable future needs, and the resources available to meet such needs and pay such costs;

(6) the realistic ability of the recipient to repay

in whole or in part the charge sought to be enforced against the recovery when judged in light of the factors enumerated above.

The burden of producing evidence sufficient to support the exercise by the court of its discretion to reduce the amount of a proven charge sought to be enforced against the recovery shall rest with the party seeking such reduction.
The court may reduce and apportion the Illinois Department's lien proportionate to the recovery of the claimant. The court may consider the nature and extent of the injury, economic and noneconomic loss, settlement offers, comparative negligence as it applies to the case at hand, hospital costs, physician costs, and all other appropriate costs. The Illinois Department shall pay its pro rata share of the attorney fees based on the Illinois Department's lien as it compares to the total settlement agreed upon. This Section shall not affect the priority of an attorney's lien under the Attorneys Lien Act. The charges of the Illinois Department described in this Section, however, shall take priority over all other liens and charges existing under the laws of the State of Illinois with the exception of the attorney's lien under said statute.
Whenever the Department or any unit of local government has a statutory charge under this Section against a recovery for damages incurred by a recipient because of its advancement of any assistance, such charge shall not be satisfied out of any recovery until the attorney's claim for fees is satisfied, irrespective of whether or not an action based on recipient's claim has been filed in court.
This Section shall be inapplicable to any claim, demand or cause of action arising under (a) the Workers' Compensation Act or the predecessor Workers' Compensation Act of June 28, 1913, (b) the Workers' Occupational Diseases Act or the predecessor Workers' Occupational Diseases Act of March 16, 1936; and (c) the Wrongful Death Act.
(Source: P.A. 98-73, eff. 7-15-13.)

(305 ILCS 5/11-22a) (from Ch. 23, par. 11-22a)
Sec. 11-22a. Right of Subrogation. To the extent of the amount of (i) medical assistance provided by the Department to or on behalf of a recipient under Article V or VI, (ii) health care benefits provided for a child under the Covering ALL KIDS Health Insurance Act, or (iii) health care benefits provided to a veteran under the Veterans' Health Insurance Program Act or the Veterans' Health Insurance Program Act of 2008, the Department shall be subrogated to any right of recovery such recipient may have under the terms of any private or public health care coverage or casualty coverage, including coverage under the "Workers' Compensation Act", approved July 9, 1951, as amended, or the "Workers' Occupational Diseases Act", approved July 9, 1951, as amended, without the necessity of assignment of claim or other authorization to secure the right of recovery to the Department. To enforce its subrogation right, the Department may (i) intervene or join in an action or proceeding brought by the recipient, his or her guardian, personal representative, estate, dependents, or survivors against any person or public or private entity that may be liable; (ii) institute and prosecute legal proceedings against any person or public or private entity that may be liable for the cost of such services; or (iii) institute and prosecute legal proceedings, to the extent necessary to reimburse the Illinois Department for its costs, against any noncustodial parent who (A) is required by court or administrative order to provide insurance or other coverage of the cost of health care services for a child eligible for medical assistance under this Code and (B) has received payment from a third party for the costs of those services but has not used the payments to reimburse either the other parent or the guardian of the child or the provider of the services.
(Source: P.A. 94-693, eff. 7-1-06; 94-816, eff. 5-30-06; 95-755, eff. 7-25-08.)

(305 ILCS 5/11-22b) (from Ch. 23, par. 11-22b)
Sec. 11-22b. Recoveries.
(a) As used in this Section:
(1) "Carrier" means any insurer, including any

private company, corporation, mutual association, trust fund, reciprocal or interinsurance exchange authorized under the laws of this State to insure persons against liability or injuries caused to another and any insurer providing benefits under a policy of bodily injury liability insurance covering liability arising out of the ownership, maintenance or use of a motor vehicle which provides uninsured motorist endorsement or coverage.

(2) "Beneficiary" means any person or their

dependents who has received benefits or will be provided benefits under this Code, under the Covering ALL KIDS Health Insurance Act, or under the Veterans' Health Insurance Program Act or the Veterans' Health Insurance Program Act of 2008 because of an injury for which another person may be liable. It includes such beneficiary's guardian, conservator or other personal representative, his estate or survivors.

(b)(1) When benefits are provided or will be provided to a beneficiary under this Code, under the Covering ALL KIDS Health Insurance Act, or under the Veterans' Health Insurance Program Act or the Veterans' Health Insurance Program Act of 2008 because of an injury for which another person is liable, or for which a carrier is liable in accordance with the provisions of any policy of insurance issued pursuant to the Illinois Insurance Code, the Illinois Department shall have a right to recover from such person or carrier the reasonable value of benefits so provided. The Attorney General may, to enforce such right, institute and prosecute legal proceedings against the third person or carrier who may be liable for the injury in an appropriate court, either in the name of the Illinois Department or in the name of the injured person, his guardian, personal representative, estate, or survivors.
(2) The Department may:
(A) compromise or settle and release any such claim

for benefits provided under this Code, or

(B) waive any such claims for benefits provided under

this Code, in whole or in part, for the convenience of the Department or if the Department determines that collection would result in undue hardship upon the person who suffered the injury or, in a wrongful death action, upon the heirs of the deceased.

(3) No action taken on behalf of the Department pursuant to this Section or any judgment rendered in such action shall be a bar to any action upon the claim or cause of action of the beneficiary, his guardian, conservator, personal representative, estate, dependents or survivors against the third person who may be liable for the injury, or shall operate to deny to the beneficiary the recovery for that portion of any damages not covered hereunder.
(c)(1) When an action is brought by the Department pursuant to subsection (b), it shall be commenced within the period prescribed by Article XIII of the Code of Civil Procedure.
However, the Department may not commence the action prior to 5 months before the end of the applicable period prescribed by Article XIII of the Code of Civil Procedure. Thirty days prior to commencing an action, the Department shall notify the beneficiary of the Department's intent to commence such an action.
(2) The death of the beneficiary does not abate any right of action established by subsection (b).
(3) When an action or claim is brought by persons entitled to bring such actions or assert such claims against a third person who may be liable for causing the death of a beneficiary, any settlement, judgment or award obtained is subject to the Department's claim for reimbursement of the benefits provided to the beneficiary under this Code, under the Covering ALL KIDS Health Insurance Act, or under the Veterans' Health Insurance Program Act or the Veterans' Health Insurance Program Act of 2008.
(4) When the action or claim is brought by the beneficiary alone and the beneficiary incurs a personal liability to pay attorney's fees and costs of litigation, the Department's claim for reimbursement of the benefits provided to the beneficiary shall be the full amount of benefits paid on behalf of the beneficiary under this Code, under the Covering ALL KIDS Health Insurance Act, or under the Veterans' Health Insurance Program Act or the Veterans' Health Insurance Program Act of 2008 less a pro rata share which represents the Department's reasonable share of attorney's fees paid by the beneficiary and that portion of the cost of litigation expenses determined by multiplying by the ratio of the full amount of the expenditures of the full amount of the judgment, award or settlement.
(d)(1) If either the beneficiary or the Department brings an action or claim against such third party or carrier, the beneficiary or the Department shall within 30 days of filing the action give to the other written notice by personal service or registered mail of the action or claim and of the name of the court in which the action or claim is brought. Proof of such notice shall be filed in such action or claim. If an action or claim is brought by either the Department or the beneficiary, the other may, at any time before trial on the facts, become a party to such action or claim or shall consolidate his action or claim with the other if brought independently.
(2) If an action or claim is brought by the Department pursuant to subsection (b)(1), written notice to the beneficiary, guardian, personal representative, estate or survivor given pursuant to this Section shall advise him of his right to intervene in the proceeding, his right to obtain a private attorney of his choice and the Department's right to recover the reasonable value of the benefits provided.
(e) In the event of judgment or award in a suit or claim against such third person or carrier:
(1) If the action or claim is prosecuted by the

beneficiary alone, the court shall first order paid from any judgment or award the reasonable litigation expenses incurred in preparation and prosecution of such action or claim, together with reasonable attorney's fees, when an attorney has been retained. After payment of such expenses and attorney's fees the court shall, on the application of the Department, allow as a first lien against the amount of such judgment or award the amount of the Department's expenditures for the benefit of the beneficiary under this Code, under the Covering ALL KIDS Health Insurance Act, or under the Veterans' Health Insurance Program Act or the Veterans' Health Insurance Program Act of 2008, as provided in subsection (c)(4).

(2) If the action or claim is prosecuted both by the

beneficiary and the Department, the court shall first order paid from any judgment or award the reasonable litigation expenses incurred in preparation and prosecution of such action or claim, together with reasonable attorney's fees for plaintiffs attorneys based solely on the services rendered for the benefit of the beneficiary. After payment of such expenses and attorney's fees, the court shall apply out of the balance of such judgment or award an amount sufficient to reimburse the Department the full amount of benefits paid on behalf of the beneficiary under this Code, under the Covering ALL KIDS Health Insurance Act, or under the Veterans' Health Insurance Program Act or the Veterans' Health Insurance Program Act of 2008.

(f) The court shall, upon further application at any time before the judgment or award is satisfied, allow as a further lien the amount of any expenditures of the Department in payment of additional benefits arising out of the same cause of action or claim provided on behalf of the beneficiary under this Code, under the Covering ALL KIDS Health Insurance Act, or under the Veterans' Health Insurance Program Act or the Veterans' Health Insurance Program Act of 2008, when such benefits were provided or became payable subsequent to the original order.
(g) No judgment, award, or settlement in any action or claim by a beneficiary to recover damages for injuries, when the Department has an interest, shall be satisfied without first giving the Department notice and a reasonable opportunity to perfect and satisfy its lien.
(h) When the Department has perfected a lien upon a judgment or award in favor of a beneficiary against any third party for an injury for which the beneficiary has received benefits under this Code, under the Covering ALL KIDS Health Insurance Act, or under the Veterans' Health Insurance Program Act or the Veterans' Health Insurance Program Act of 2008, the Department shall be entitled to a writ of execution as lien claimant to enforce payment of said lien against such third party with interest and other accruing costs as in the case of other executions. In the event the amount of such judgment or award so recovered has been paid to the beneficiary, the Department shall be entitled to a writ of execution against such beneficiary to the extent of the Department's lien, with interest and other accruing costs as in the case of other executions.
(i) Except as otherwise provided in this Section, notwithstanding any other provision of law, the entire amount of any settlement of the injured beneficiary's action or claim, with or without suit, is subject to the Department's claim for reimbursement of the benefits provided and any lien filed pursuant thereto to the same extent and subject to the same limitations as in Section 11-22 of this Code.
(Source: P.A. 94-693, eff. 7-1-06; 94-816, eff. 5-30-06; 95-755, eff. 7-25-08.)

(305 ILCS 5/11-22c) (from Ch. 23, par. 11-22c)
Sec. 11-22c. Recovery of back wages.
(a) As used in this Section, "recipient" means any person receiving financial assistance under Article IV or Article VI of this Code, receiving health care benefits under the Covering ALL KIDS Health Insurance Act, or receiving health care benefits under the Veterans' Health Insurance Program Act or the Veterans' Health Insurance Program Act of 2008.
(b) If a recipient maintains any suit, charge or other court or administrative action against an employer seeking back pay for a period during which the recipient received financial assistance under Article IV or Article VI of this Code, health care benefits under the Covering ALL KIDS Health Insurance Act, or health care benefits under the Veterans' Health Insurance Program Act or the Veterans' Health Insurance Program Act of 2008, the recipient shall report such fact to the Department. To the extent of the amount of assistance provided to or on behalf of the recipient under Article IV or Article VI, health care benefits provided under the Covering ALL KIDS Health Insurance Act, or health care benefits provided under the Veterans' Health Insurance Program Act or the Veterans' Health Insurance Program Act of 2008, the Department may by intervention or otherwise without the necessity of assignment of claim, attach a lien on the recovery of back wages equal to the amount of assistance provided by the Department to the recipient under Article IV or Article VI, under the Covering ALL KIDS Health Insurance Act, or under the Veterans' Health Insurance Program Act or the Veterans' Health Insurance Program Act of 2008.
(Source: P.A. 94-693, eff. 7-1-06; 94-816, eff. 5-30-06; 95-755, eff. 7-25-08.)

(305 ILCS 5/11-23) (from Ch. 23, par. 11-23)
Sec. 11-23. (Repealed).
(Source: P.A. 76-523. Repealed by P.A. 92-111, eff. 1-1-02.)

(305 ILCS 5/11-23.1) (from Ch. 23, par. 11-23.1)
Sec. 11-23.1. (Repealed).
(Source: P.A. 89-507, eff. 7-1-97. Repealed by P.A. 92-111, eff. 1-1-02.)

(305 ILCS 5/11-25) (from Ch. 23, par. 11-25)
Sec. 11-25. (Repealed).
(Source: P.A. 84-855. Repealed by P.A. 92-111, eff. 1-1-02.)

(305 ILCS 5/11-26) (from Ch. 23, par. 11-26)
Sec. 11-26. Recipient's abuse of medical care; restrictions on access to medical care.
(a) When the Department determines, on the basis of statistical norms and medical judgment, that a medical care recipient has received medical services in excess of need and with such frequency or in such a manner as to constitute an abuse of the recipient's medical care privileges, the recipient's access to medical care may be restricted.
(b) When the Department has determined that a recipient is abusing his or her medical care privileges as described in this Section, it may require that the recipient designate a primary provider type of the recipient's own choosing to assume responsibility for the recipient's care. For the purposes of this subsection, "primary provider type" means a provider type as determined by the Department. Instead of requiring a recipient to make a designation as provided in this subsection, the Department, pursuant to rules adopted by the Department and without regard to any choice of an entity that the recipient might otherwise make, may initially designate a primary provider type provided that the primary provider type is willing to provide that care.
(c) When the Department has requested that a recipient designate a primary provider type and the recipient fails or refuses to do so, the Department may, after a reasonable period of time, assign the recipient to a primary provider type of its own choice and determination, provided such primary provider type is willing to provide such care.
(d) When a recipient has been restricted to a designated primary provider type, the recipient may change the primary provider type:
(1) when the designated source becomes unavailable,

as the Department shall determine by rule; or

(2) when the designated primary provider type

notifies the Department that it wishes to withdraw from any obligation as primary provider type; or

(3) in other situations, as the Department shall

provide by rule.

The Department shall, by rule, establish procedures for providing medical or pharmaceutical services when the designated source becomes unavailable or wishes to withdraw from any obligation as primary provider type, shall, by rule, take into consideration the need for emergency or temporary medical assistance and shall ensure that the recipient has continuous and unrestricted access to medical care from the date on which such unavailability or withdrawal becomes effective until such time as the recipient designates a primary provider type or a primary provider type willing to provide such care is designated by the Department consistent with subsections (b) and (c) and such restriction becomes effective.
(e) Prior to initiating any action to restrict a recipient's access to medical or pharmaceutical care, the Department shall notify the recipient of its intended action. Such notification shall be in writing and shall set forth the reasons for and nature of the proposed action. In addition, the notification shall:
(1) inform the recipient that (i) the recipient has a

right to designate a primary provider type of the recipient's own choosing willing to accept such designation and that the recipient's failure to do so within a reasonable time may result in such designation being made by the Department or (ii) the Department has designated a primary provider type to assume responsibility for the recipient's care; and

(2) inform the recipient that the recipient has a

right to appeal the Department's determination to restrict the recipient's access to medical care and provide the recipient with an explanation of how such appeal is to be made. The notification shall also inform the recipient of the circumstances under which unrestricted medical eligibility shall continue until a decision is made on appeal and that if the recipient chooses to appeal, the recipient will be able to review the medical payment data that was utilized by the Department to decide that the recipient's access to medical care should be restricted.

(f) The Department shall, by rule or regulation, establish procedures for appealing a determination to restrict a recipient's access to medical care, which procedures shall, at a minimum, provide for a reasonable opportunity to be heard and, where the appeal is denied, for a written statement of the reason or reasons for such denial.
(g) Except as otherwise provided in this subsection, when a recipient has had his or her medical card restricted for 4 full quarters (without regard to any period of ineligibility for medical assistance under this Code, or any period for which the recipient voluntarily terminates his or her receipt of medical assistance, that may occur before the expiration of those 4 full quarters), the Department shall reevaluate the recipient's medical usage to determine whether it is still in excess of need and with such frequency or in such a manner as to constitute an abuse of the receipt of medical assistance. If it is still in excess of need, the restriction shall be continued for another 4 full quarters. If it is no longer in excess of need, the restriction shall be discontinued. If a recipient's access to medical care has been restricted under this Section and the Department then determines, either at reevaluation or after the restriction has been discontinued, to restrict the recipient's access to medical care a second or subsequent time, the second or subsequent restriction may be imposed for a period of more than 4 full quarters. If the Department restricts a recipient's access to medical care for a period of more than 4 full quarters, as determined by rule, the Department shall reevaluate the recipient's medical usage after the end of the restriction period rather than after the end of 4 full quarters. The Department shall notify the recipient, in writing, of any decision to continue the restriction and the reason or reasons therefor. A "quarter", for purposes of this Section, shall be defined as one of the following 3-month periods of time: January-March, April-June, July-September or October-December.
(h) In addition to any other recipient whose acquisition of medical care is determined to be in excess of need, the Department may restrict the medical care privileges of the following persons:
(1) recipients found to have loaned or altered their

cards or misused or falsely represented medical coverage;

(2) recipients found in possession of blank or forged

prescription pads;

(3) recipients who knowingly assist providers in

rendering excessive services or defrauding the medical assistance program.

The procedural safeguards in this Section shall apply to the above individuals.
(i) Restrictions under this Section shall be in addition to and shall not in any way be limited by or limit any actions taken under Article VIIIA of this Code.
(Source: P.A. 97-689, eff. 6-14-12; 98-463, eff. 8-16-13.)

(305 ILCS 5/11-26.1) (from Ch. 23, par. 11-26.1)
Sec. 11-26.1. Drug Utilization Review.
(a) The Illinois Department shall, within the time frames mandated by federal law, implement a Drug Utilization Review Program (DUR), designed to decrease overutilization of drugs through both prospective and retrospective utilization review. The Illinois Department shall determine the content of the DUR by rule.
(b) The Illinois Department may implement this Section as added by this amendatory Act of 1991 through the use of emergency rules in accordance with the provisions of Section 5.02 of the Illinois Administrative Procedure Act. For purposes of the Illinois Administrative Procedure Act, the adoption of rules to implement this Section as added by this amendatory Act of 1991 shall be deemed an emergency and necessary for the public interest, safety and welfare.
(Source: P.A. 87-14.)

(305 ILCS 5/11-27) (from Ch. 23, par. 11-27)
Sec. 11-27. Obtaining benefits after termination. (a) For the purpose of this Section, the term "entity" includes persons, firms, corporations, associations and agencies.
(b) Subject to the provisions of Sections 8A-7, 8A-8 and 12-4.25, no entity which has had its receipt of benefits or payments under this Code terminated or suspended or its future receipt barred by the Department shall, while such disability remains in effect, directly or indirectly:
(1) serve as a technical or other advisor to any entity which obtains, attempts to obtain or seeks to obtain benefits or payments under this Code; or
(2) be an incorporator or member of the board of directors of any entity which obtains, attempts to obtain or seeks to obtain benefits or payments under this Code; or
(3) be an investor with or in any entity which obtains, attempts to obtain or seeks to obtain benefits or payments under this Code.
(c) The Director may, by rule, establish procedures for any entity aggrieved by the application of this Section to seek special permission to continue receiving benefits or payments under this Code or to seek reinstatement of benefits or payments under this Code. Such entity must be otherwise eligible to receive benefits or payments under this Code and in compliance with any applicable requirement of this Code for reinstatement. If the Director determines that the entity seeking such permission or reinstatement had no part in the actions or conduct upon which the decision to suspend, terminate or bar benefits was based, he may authorize the continued participation by or reinstatement of the entity in such program or programs as he may deem appropriate under all the circumstances and upon such terms and conditions and under such probationary or other restrictions as he or other provisions of this Code may require.
(d) Any entity which knowingly violates the provisions of this Section or knowingly attempts or conspires to violate the provisions of this Section shall be civilly liable in a court of law for damages in an amount 3 times the value of all benefits or payments obtained by such entity or $10,000, whichever sum is greater.
(e) The civil liability imposed under this Section shall be joint and several and shall extend to any entity knowingly seeking or attempting to obtain benefits under this Code which, having the authority to refuse, knowingly associates with or permits the association of a suspended, terminated or barred entity as prohibited herein. Such liability shall also extend to any entity found guilty in a court of law of such unlawful association, including the suspended, terminated or barred entity. Liability shall arise when any such entity knew, or under all of the circumstances reasonably should have known, that it was engaging in or authorizing any activity prohibited herein.
(f) The Attorney General, or the State's Attorney in actions involving a local governmental unit, may initiate court proceedings to recover benefits or payments obtained in violation of this Section and shall, in addition to any judgment obtained, be entitled to recover all court costs.
(g) Notwithstanding any provision of The Freedom of Information Act or other State law, the Department shall make public the identity and business address of every entity which has had its receipt of benefits or payments under this Code suspended or terminated or its future receipt barred by the Department. Each month, the Department shall publish a list of such identities and addresses, which shall be mailed by the Department without charge to associations and societies, including their affiliates and components, of vendors providing goods, services or both to recipients of medical assistance under this Code. The Department shall also mail such list without charge to any other person or organization upon request.
(h) Nothing in this Section shall prohibit the Department from pursuing and implementing any other remedy provided by this Code in connection with the suspension, termination or reinstatement of receipt of benefits or payments under this Code or the barring of receipt of future benefits or payments under this Code.
(Source: P.A. 84-1254; 84-1438.)

(305 ILCS 5/11-28) (from Ch. 23, par. 11-28)
Sec. 11-28. Recipient Bill of Rights. The Illinois Department shall promulgate a Bill of Rights for Public Aid recipients which provides basic information about financial and medical assistance and other social services which are available through the Illinois Department and the rights of recipients of and applicants for assistance or social services to due process in reviewing and contesting decisions or actions of the Illinois Department or a County Department. The Bill of Rights also shall contain provisions to insure that all recipients and applicants are treated with dignity and fairness. Copies of the Bill of Rights shall be prominently posted in each County Department and other local service office maintained by the Illinois Department or a County Department so that it will be legible to recipients and applicants.
(Source: P.A. 87-528.)

(305 ILCS 5/11-29) (from Ch. 23, par. 11-29)
Sec. 11-29. Notification of Eligibility for Earned Income Tax Credit.
(a) The Illinois Department shall include the notice regarding the availability of the federal earned income tax credit, in the language provided under Section 20 of the Earned Income Tax Credit Information Act, in any one scheduled mailing disbursed during the month of January to: (1) any person receiving cash assistance under Article IV of this Code; (2) any person receiving benefits under Article V of this Code who does not also receive cash assistance; (3) any person receiving benefits under Article VI of this Code who resides in the city of Chicago; and (4) any person receiving benefits under the federal food stamp program who does not also receive cash assistance under any Article of this Code.
(b) Before the annual mailing of the notice under subsection (a) of this Section the Illinois Department shall update the language of the notice provided under Section 20 of the Earned Income Tax Credit Information Act in the appropriate blanks to reflect the maximum earned income tax credit and the maximum earnings to which that credit shall apply, as determined by the federal government.
(Source: P.A. 89-507, eff. 7-1-97.)

(305 ILCS 5/11-30) (from Ch. 23, par. 11-30)
Sec. 11-30. (Repealed).
(Source: P.A. 87-860. Repealed by P.A. 92-111, eff. 1-1-02.)

(305 ILCS 5/11-31)
Sec. 11-31. Recovery of amounts spent on child medical care. The Illinois Department may provide by rule for certification to the Comptroller of amounts spent on child medical care. The purpose of the certification shall be to intercept, to the extent necessary to reimburse the Illinois Department for its costs, State income tax refunds and other payments due to any noncustodial parent who (i) is required by court or administrative order to provide insurance or other coverage of the cost of health care services for a child eligible for medical assistance under this Code and (ii) has received payment from a third party for the costs of those services but has not used the payments to reimburse either the other parent or the guardian of the child or the provider of the services.
The rule shall provide for notice to the person and an opportunity to be heard. A final administrative decision rendered by the Illinois Department under this Section may be reviewed only under the Administrative Review Law.
(Source: P.A. 89-183, eff. 1-1-96.)



Article XII - Administration

(305 ILCS 5/Art. XII heading)

(305 ILCS 5/12-1) (from Ch. 23, par. 12-1)
Sec. 12-1. Administration of Code; Department of Healthcare and Family Services.
(a) This Code shall be administered by the Department of Human Services and the Department of Healthcare and Family Services (formerly Illinois Department of Public Aid) as provided in the Department of Human Services Act.
(b) The Department of Healthcare and Family Services shall be under the supervision and direction of the Director of Healthcare and Family Services, as provided in Section 5-20 of the Departments of State Government Law (20 ILCS 5/5-20). The Director shall be appointed pursuant to the provisions of Section 5-605 and meet the qualifications of Section 5-230 of that Law.
The Assistant Director of Healthcare and Family Services, created by Section 5-165 of the Departments of State Government Law (20 ILCS 5/5-165), shall be appointed pursuant to the provisions of Section 5-605 of that Law and shall meet the qualifications prescribed in Section 5-230 of that Law.
The salaries of the Director and the Assistant Director shall be those specified in Section 5-395 of the Departments of State Government Law (20 ILCS 5/5-395).
The Department of Healthcare and Family Services and the Director of Healthcare and Family Services shall comply with other provisions of the Civil Administrative Code of Illinois which are generally applicable to the several departments of the State Government created by that Code.
(Source: P.A. 95-331, eff. 8-21-07.)

(305 ILCS 5/12-2) (from Ch. 23, par. 12-2)
Sec. 12-2. County departments. The County Departments, under the supervision and direction of the Illinois Department and subject to its rules and regulations, shall locally administer the programs provided by Articles III, IV, and V of this Code and shall provide the social services and utilize the rehabilitative facilities authorized in Articles IX and IXA in respect to persons served through Articles III, IV, and V. They shall also discharge such other duties as may be required by other provisions of this Code or other laws of this State.
(Source: P.A. 92-111, eff. 1-1-02.)

(305 ILCS 5/12-3) (from Ch. 23, par. 12-3)
Sec. 12-3. Local governmental units. As provided in Article VI, local governmental units shall provide funds for and administer the programs provided in that Article subject, where so provided, to the supervision of the Illinois Department. Local governmental units shall also provide the social services and utilize the rehabilitative facilities authorized in Article IX for persons served through Article VI, and shall discharge such other duties as may be required by this Code or other laws of this State.
In counties not under township organization, the county shall provide funds for and administer such programs.
In counties under township organization (including any such counties in which the governing authority is a board of commissioners) the various towns other than those towns lying entirely within the corporate limits of any city, village or incorporated town having a population of more than 500,000 inhabitants shall provide funds for and administer such programs.
Cities, villages, and incorporated towns having a population of more than 500,000 inhabitants shall provide funds for public aid purposes under Article VI but the Department of Human Services shall administer the program for such municipality. For the fiscal year beginning July 1, 2003, however, the municipality shall decrease by $5,000,000 the amount of funds it provides for public aid purposes under Article VI. For each fiscal year thereafter, the municipality shall decrease the amount of funds it provides for public aid purposes under Article VI in that fiscal year by an additional amount equal to (i) $5,000,000 or (ii) the amount provided by the municipality in the preceding fiscal year, whichever is less, until the municipality does not provide any funds for public aid purposes under Article VI.
Incorporated towns which have superseded civil townships shall provide funds for and administer the public aid program provided by Article VI.
In counties of less than 3 million population having a County Veterans Assistance Commission in which there has been levied a tax as authorized by Section 5-2006 of the Counties Code for the purpose of providing assistance to military veterans and their families, the County Veterans Assistance Commission shall administer the programs provided by Article VI for such military veterans and their families as seek aid through the County Veterans Assistance Commission.
(Source: P.A. 92-111, eff. 1-1-02; 92-597, eff. 6-28-02.)

(305 ILCS 5/12-3.1)
Sec. 12-3.1. Discontinuance of a coterminous township. Upon discontinuance of a coterminous township under Articles 27 and 28 of the Township Code, the coterminous municipality shall provide funds for and administer the public aid program provided for under Article VI of this Code.
(Source: P.A. 98-127, eff. 8-2-13; 99-474, eff. 8-27-15.)

(305 ILCS 5/12-4) (from Ch. 23, par. 12-4)
Sec. 12-4. Powers and duties of the Illinois department. In addition to the powers, duties and functions vested in it by other provisions of this Code or by other laws of this State, the Illinois Department shall have the powers enumerated in Sections 12-4.1 to 12-4.30, inclusive, subject to the conditions therein stated.
(Source: P.A. 85-1209.)

(305 ILCS 5/12-4.1) (from Ch. 23, par. 12-4.1)
Sec. 12-4.1. Appointment of administrative staff.
Appoint, in accordance with the "Personnel Code", approved July 18, 1955, as amended, such administrative staff as may be necessary. The enactment of this Code shall not impair the merit services status of persons employed by the Illinois Department on the effective date thereof.
(Source: Laws 1967, p. 122.)

(305 ILCS 5/12-4.3) (from Ch. 23, par. 12-4.3)
Sec. 12-4.3. Child and Spouse Support Unit.) Establish within the administrative staff a Child and Spouse Support unit, as provided in Section 10-3.1 of Article X.
(Source: P.A. 79-474.)

(305 ILCS 5/12-4.4) (from Ch. 23, par. 12-4.4)
Sec. 12-4.4. Administration of federally-aided programs. Direct County Departments of Public Aid in the administration of the federally funded food stamp program, programs to aid refugees and Articles III, IV, and V of this Code.
The Illinois Department of Human Services shall operate a Food Stamp Employment and Training (FSE&T) program in compliance with federal law. The FSE&T program will have an Earnfare component. The Earnfare component shall be available in selected geographic areas based on criteria established by the Illinois Department of Human Services by rule. Participants in Earnfare will, to the extent resources allow, earn their assistance. Participation in the Earnfare program is voluntary, except when ordered by a court of competent jurisdiction. Eligibility for Earnfare may be limited to only 6 months out of any 12 consecutive month period. Clients are not entitled to be placed in an Earnfare slot. Earnfare slots shall be made available only as resources permit. Earnfare shall be available to persons receiving food stamps who meet eligibility criteria established by the Illinois Department of Human Services by rule. The Illinois Department may, by rule, extend the Earnfare Program to clients who do not receive food stamps. Receipt of food stamps is not an eligibility requirement of Earnfare when a court of competent jurisdiction orders an individual to participate in the Earnfare Program. To the extent resources permit, the Earnfare program will allow participants to engage in work-related activities to earn monthly financial assistance payments and to improve participants' employability in order for them to succeed in obtaining employment. The Illinois Department of Human Services may enter into contracts with other public agencies including State agencies, with local governmental units, and with not-for-profit community based organizations to carry out the elements of the Program that the Department of Human Services deems appropriate.
The Earnfare Program shall contain the following elements:
(1) To the extent resources allow and slots exist,

the Illinois Department of Human Services shall refer recipients of food stamp assistance who meet eligibility criteria, as established by rule. Receipt of food stamps is not an eligibility requirement of Earnfare when a court of competent jurisdiction orders an individual to participate in the Earnfare Program.

(2) Persons participating in Earnfare shall engage in

employment assigned activities equal to the amount of the food stamp benefits divided by the State or federal minimum wage, whichever is higher, and subsequently shall earn minimum wage assistance for each additional hour of performance in Earnfare activity. Earnfare participants shall be offered the opportunity to earn up to $154. The Department of Human Services may establish a higher amount by rule provided resources permit. If a court of competent jurisdiction orders an individual to participate in the Earnfare program, hours engaged in employment assigned activities shall first be applied for a $50 payment made to the custodial parent as a support obligation. If the individual receives food stamps, the individual shall engage in employment assigned activities equal to the amount of the food stamp benefits divided by the State or federal minimum wage, whichever is higher, and subsequently shall earn State or federal minimum wage assistance, whichever is higher, for each additional hour of performance in Earnfare activity.

(3) To the extent appropriate slots are available,

the Illinois Department of Human Services shall assign Earnfare participants to Earnfare activities based on an assessment of the person's age, literacy, education, educational achievement, job training, work experience, and recent institutionalization, whenever these factors are known to the Department of Human Services or to the contractor and are relevant to the individual's success in carrying out the assigned activities and in ultimately obtaining employment.

(4) The Department of Human Services shall consider

the participant's preferences and personal employment goals in making assignments to the extent administratively possible and to the extent that resources allow.

(5) The Department of Human Services may enter into

cooperative agreements with local governmental units (which may, in turn, enter into agreements with not-for-profit community based organizations): with other public, including State, agencies; directly with not-for-profit community based organizations, and with private employers to create Earnfare activities for program participants.

(6) To the extent resources permit, the Department of

Human Services shall provide the Earnfare participants with the costs of transportation in looking for work and in getting to and from the assigned Earnfare job site and initial expenses of employment.

(7) All income and asset limitations of the Federal

Food Stamp Program will govern continued Earnfare participation, except that court ordered participants shall participate for 6 months unless the court orders otherwise.

(8) Earnfare participants shall not displace or

substitute for regular, full time or part time employees, regardless of whether or not the employee is currently working, on a leave of absence or in a position or similar position where a layoff has taken place or the employer has terminated the employment of any regular employee or otherwise reduced its workforce with the effect of filling the vacancy so created with a participant subsidized under this program, or is or has been involved in a labor dispute between a labor organization and the sponsor.

(9) Persons who fail to cooperate with the FSE&T

program shall become ineligible for food stamp assistance according to Food Stamp regulations, and for Earnfare participation. Failure to participate in Earnfare for all of the hours assigned is not a failure to cooperate unless so established by the employer pursuant to Department of Human Services rules. If a person who is ordered by a court of competent jurisdiction to participate in the Earnfare Program fails to cooperate with the Program, the person shall be referred to the court for failure to comply with the court order.

(Source: P.A. 94-533, eff. 8-10-05.)

(305 ILCS 5/12-4.5) (from Ch. 23, par. 12-4.5)
Sec. 12-4.5. Co-operation with Federal Government. Co-operate with the Federal Department of Health and Human Services, or with any successor agency thereof, or with any other agency of the Federal Government providing federal funds, commodities, or aid, for public aid and other purposes, in any reasonable manner not contrary to this Code, as may be necessary to qualify for federal aid for the several public aid and welfare service programs established under this Code, including the costs of administration and personnel training incurred thereunder, and for such other aid, welfare and related programs for which federal aid may be available.
The Department of Human Services may supervise the administration of food and shelter assistance under this Section for which the Department of Human Services is authorized to receive funds from federal, State and private sources. Under such terms as the Department of Human Services may establish, such monies may be distributed to units of local government and non-profit agencies for the purpose of provision of temporary shelter and food assistance. Temporary shelter means emergency and transitional living arrangements, including related ancillary services. Allowable costs shall include remodeling costs but shall not include other costs not directly related to direct service provision.
The Department of Human Services may provide low income families and individuals appropriate supportive services on site to enhance their ability to maintain independent living arrangements or may contract for the provision of those services on site with entities that develop or operate housing developments, governmental units, community based organizations, or not for profit organizations. Those living arrangements may include transitional housing, single-room occupancy (SRO) housing developments, or family housing developments. Supportive services may include any service authorized under this Code including, but not limited to, services relating to substance abuse, mental health, transportation, child care, or case management. When appropriate, the Department of Human Services shall work with other State agencies in order to coordinate services and to maximize funding. The Department of Human Services shall give priority for services to residents of housing developments which have been funded by or have a commitment of funds from the Illinois Housing Development Authority.
The Department of Human Services shall promulgate specific rules governing the selection of Distribution Network Agencies under the Federal Surplus Commodity Program including, but not limited to, policies relative to the termination of contracts, policies relative to fraud and abuse, appeals processes, and information relative to application and selection processes. The Department of Human Services shall also promulgate specific rules that set forth the information required to be contained in the cost reports to be submitted by each Distribution Network Agency to the Department of Human Services.
The Department of Human Services shall cooperate with units of local government and non-profit agencies in the development and implementation of plans to assure the availability of temporary shelter for persons without a home and/or food assistance.
The Department of Human Services shall report annually to the House and Senate Appropriations Committees of the General Assembly regarding the provision of monies for such assistance as provided in this Section, including the number of persons served, the level and cost of food provided and the level and cost of each type of shelter provided and any unmet need as to food and shelter.
The Illinois Department of Human Services shall make such reports to the Federal Department or other Federal agencies in such form and containing such information as may be required, and shall comply with such provisions as may be necessary to assure the correctness and verification of such reports if funds are contributed by the Federal Government. In cooperating with any federal agency providing federal funds, commodities, or aid for public aid and other purposes, the Department of Human Services, with the consent of the Governor, may make necessary expenditures from moneys appropriated for such purposes for any of the subdivisions of public aid, for related purposes, or for administration.
(Source: P.A. 97-333, eff. 8-12-11.)

(305 ILCS 5/12-4.6) (from Ch. 23, par. 12-4.6)
Sec. 12-4.6. Receipt and use of federal funds, commodities, or other aid.
Receive, expend and use for all purposes of this Code, and for other public aid, welfare and related purposes, funds, commodities and other aid made available by the Federal Government.
(Source: Laws 1967, p. 122.)

(305 ILCS 5/12-4.7) (from Ch. 23, par. 12-4.7)
Sec. 12-4.7. Co-operation with other agencies. Make use of, aid and co-operate with State and local governmental agencies, and co-operate with and assist other governmental and private agencies and organizations engaged in welfare functions.
(Source: P.A. 92-111, eff. 1-1-02.)

(305 ILCS 5/12-4.7a) (from Ch. 23, par. 12-4.7a)
Sec. 12-4.7a. (Repealed).
(Source: P.A. 90-372, eff. 7-1-98. Repealed internally, eff. 7-1-98.)

(305 ILCS 5/12-4.7b)
Sec. 12-4.7b. Exchanges of information; inmates. The Department shall enter into intergovernmental agreements to conduct monthly exchanges of information with the Illinois Department of Corrections, the Cook County Department of Corrections, and the office of the sheriff of every other county to determine whether any individual included in an assistance unit receiving public aid under any Article of this Code is an inmate in a facility operated by the Illinois Department of Corrections, the Cook County Department of Corrections, or a county sheriff. The Department shall review each month the entire list of individuals generated by the monthly exchange and shall verify the eligibility for benefits under this Code for each individual on the list. The Department shall terminate benefits under this Code for any individual determined to be ineligible by this monthly review. The Department shall use any legal means available to recoup as an overpayment any assistance provided to an individual for any period during which he or she was ineligible to receive the assistance.
(Source: P.A. 89-659, eff. 8-14-96.)

(305 ILCS 5/12-4.7c)
Sec. 12-4.7c. Exchange of information after July 1, 1997.
(a) The Department of Human Services shall exchange with the Department of Healthcare and Family Services information that may be necessary for the enforcement of child support orders entered pursuant to Sections 10-10 and 10-11 of this Code or pursuant to the Illinois Marriage and Dissolution of Marriage Act, the Non-Support of Spouse and Children Act, the Non-Support Punishment Act, the Revised Uniform Reciprocal Enforcement of Support Act, the Uniform Interstate Family Support Act, the Illinois Parentage Act of 1984, or the Illinois Parentage Act of 2015.
(b) Notwithstanding any provisions in this Code to the contrary, the Department of Human Services shall not be liable to any person for any disclosure of information to the Department of Healthcare and Family Services (formerly Illinois Department of Public Aid) under subsection (a) or for any other action taken in good faith to comply with the requirements of subsection (a).
(Source: P.A. 99-85, eff. 1-1-16.)

(305 ILCS 5/12-4.7d)
Sec. 12-4.7d. Interagency agreement regarding investigation of child care providers. The Department shall enter into a written agreement with the Department of Children and Family Services which shall provide for interagency procedures regarding requests by the Department that the Department of Children and Family Services conduct an investigation of the Central Register, as defined in the Abused and Neglected Child Reporting Act, to ascertain if a child care provider who is not required to be licensed under the Child Care Act of 1969 and who is participating in the child care assistance program under this Code has been determined to be a perpetrator in an indicated report of child abuse or neglect.
(Source: P.A. 90-684, eff. 7-31-98.)

(305 ILCS 5/12-4.7e)
Sec. 12-4.7e. (Repealed).
(Source: P.A. 96-878, eff. 2-2-10. Repealed internally, eff. 1-1-12.)

(305 ILCS 5/12-4.7f)
Sec. 12-4.7f. Death records information. At least once each calendar month, the Department of Human Services shall cross-reference its roster of public aid recipients with the death records information from the Department of Public Health residing on the Electronic Data Warehouse at the Department of Healthcare and Family Services. A public aid recipient who is found to have a death record shall be subject to an immediate cancelation of his or her public aid benefits, including the deactivation of his or her LINK card, in instances where there are no other individuals receiving benefits in that assistance unit and upon certification that the identity of the public aid recipient matches the identity of the person named in the death certificate. As used in this Section, "LINK card" means the electronic benefits transfer card issued by the Department of Human Services for the purpose of enabling a user of the card to obtain Supplemental Nutrition Assistance Program (SNAP) benefits or cash.
(Source: P.A. 99-87, eff. 7-21-15.)

(305 ILCS 5/12-4.8) (from Ch. 23, par. 12-4.8)
Sec. 12-4.8. Supervision of administration of general assistance. Supervise the administration of General Assistance under Article VI by local governmental units receiving State funds for the purposes of such Article.
(Source: P.A. 92-111, eff. 1-1-02.)

(305 ILCS 5/12-4.8a)
Sec. 12-4.8a. General assistance record keeping. The Illinois Department shall establish procedures designed to ensure that a person who receives a general assistance grant from the Illinois Department does not receive a duplicate grant from a township general assistance program that receives State funds.
(Source: P.A. 88-412.)

(305 ILCS 5/12-4.9) (from Ch. 23, par. 12-4.9)
Sec. 12-4.9. Hearings and investigations.
Conduct hearings and investigations in connection with the administration of public aid; compel by subpoena, the attendance and testimony of witnesses and the production of books and papers; and administer oaths to witnesses. No person shall be compelled to attend an investigation or hearing at a place outside the county in which he resides.
Subpoenas may be served as provided for in civil actions. The fees of witnesses for attendance and travel shall be the same as the fees of witnesses before the Circuit Court and shall be paid as an expense of administration.
Any qualified officer or employee of the Department designated in writing by the Director may conduct the hearings and investigations.
(Source: Laws 1967, p. 122.)

(305 ILCS 5/12-4.10) (from Ch. 23, par. 12-4.10)
Sec. 12-4.10. Forms and supplies.
Prescribe the form of and print and supply to the County Departments and local governmental units official blanks for applications and reports and such other forms as it deems advisable in relation to the administration of public aid.
(Source: Laws 1967, p. 122.)

(305 ILCS 5/12-4.11) (from Ch. 23, par. 12-4.11)
Sec. 12-4.11. Grant amounts. The Department, with due regard for and subject to budgetary limitations, shall establish grant amounts for each of the programs, by regulation. The grant amounts may vary by program, size of assistance unit and geographic area.
Aid payments shall not be reduced except: (1) for changes in the cost of items included in the grant amounts, or (2) for changes in the expenses of the recipient, or (3) for changes in the income or resources available to the recipient, or (4) for changes in grants resulting from adoption of a consolidated grant amount.
Subject to appropriation, beginning on July 1, 2008, the Department of Human Services shall increase TANF grant amounts in effect on June 30, 2008 by 15%. The Department is authorized to administer this increase but may not otherwise adopt any rule to implement this increase.
In fixing standards to govern payments or reimbursements for funeral and burial expenses, the Department shall establish a minimum allowable amount of not less than $1,000 for Department payment of funeral services and not less than $500 for Department payment of burial or cremation services. On January 1, 2006, July 1, 2006, and July 1, 2007, the Department shall increase the minimum reimbursement amount for funeral and burial expenses under this Section by a percentage equal to the percentage increase in the Consumer Price Index for All Urban Consumers, if any, during the 12 months immediately preceding that January 1 or July 1. In establishing the minimum allowable amount, the Department shall take into account the services essential to a dignified, low-cost (i) funeral and (ii) burial or cremation, including reasonable amounts that may be necessary for burial space and cemetery charges, and any applicable taxes or other required governmental fees or charges. If no person has agreed to pay the total cost of the (i) funeral and (ii) burial or cremation charges, the Department shall pay the vendor the actual costs of the (i) funeral and (ii) burial or cremation, or the minimum allowable amount for each service as established by the Department, whichever is less, provided that the Department reduces its payments by the amount available from the following sources: the decedent's assets and available resources and the anticipated amounts of any death benefits available to the decedent's estate, and amounts paid and arranged to be paid by the decedent's legally responsible relatives. A legally responsible relative is expected to pay (i) funeral and (ii) burial or cremation expenses unless financially unable to do so.
Nothing contained in this Section or in any other Section of this Code shall be construed to prohibit the Illinois Department (1) from consolidating existing standards on the basis of any standards which are or were in effect on, or subsequent to July 1, 1969, or (2) from employing any consolidated standards in determining need for public aid and the amount of money payment or grant for individual recipients or recipient families.
(Source: P.A. 95-744, eff. 7-18-08; 95-1055, eff. 4-10-09; 96-1000, eff. 7-2-10.)

(305 ILCS 5/12-4.12) (from Ch. 23, par. 12-4.12)
Sec. 12-4.12. Insurance Policies in Determination of Need.
To the extent authorized by the rules and regulations of the Illinois Department, all or a portion of the loan or cash value of insurance policies may be disregarded in the determination of need under Sections 3-1.2, 4-1.6, 5-4, 6-1.2 and 7-1.2. The Department may also provide, by rule, (1) for the continuation of life insurance policies at face, cash, or loan value amounts in excess of funeral and burial expenses, as such expenses are governed by standards established under Section 12-4.11, and (2) whether or not provision for continuation is made under (1), for the taking of assignments of life insurance policies to cover an amount not in excess of the amount of financial aid which has been, or may be, provided. In making the determination under (1), the Department shall consider the physical condition of the insured, the needs of the insured and his dependents for financial aid, whether those needs will be of a temporary or continuing nature, and the existence of any unusual circumstances which may warrant a decision to permit such continuation.
(Source: P.A. 76-1416.)

(305 ILCS 5/12-4.13) (from Ch. 23, par. 12-4.13)
Sec. 12-4.13. Extension of federal commodity and food stamp programs to non-recipients; Standards of eligibility. The Department of Human Services shall provide, by rule, for the extension of Federal surplus foods, food stamps, or other commodities made available by the Federal Government to persons who are not recipients of public aid, and establish standards for determining the eligibility of such persons.
(Source: P.A. 89-507, eff. 7-1-97.)

(305 ILCS 5/12-4.13a)
Sec. 12-4.13a. Gross income eligibility standard; SNAP. Subject to federal approval if required, a household that includes an elderly, blind, or disabled person shall be considered categorically eligible for Supplemental Nutrition Assistance Program (SNAP) benefits if the gross income of such household is at or below 200% of the nonfarm income poverty guidelines updated periodically in the Federal Register by the U.S. Department of Health and Human Services under the authority of 42 U.S.C. 9902(2); and a household that does not include an elderly, blind, or disabled person shall be considered categorically eligible for Supplemental Nutrition Assistance Program (SNAP) benefits if the gross income of such household is at or below 165% of those nonfarm income poverty guidelines.
(Source: P.A. 99-170, eff. 1-1-16.)

(305 ILCS 5/12-4.14) (from Ch. 23, par. 12-4.14)
Sec. 12-4.14. Investigation of resources of applicants, recipients, and responsible relatives. Investigate the financial condition of applicants, recipients, and responsible relatives as defined in Section 2-11 of Article II, in order to determine whether an applicant or recipient has or can obtain property, income, resources, or other sources of support sufficient to provide him with a standard of living compatible with health and well-being.
(Source: Laws 1967, p. 122.)

(305 ILCS 5/12-4.15) (from Ch. 23, par. 12-4.15)
Sec. 12-4.15. (Repealed).
(Source: P.A. 86-651. Repealed by P.A. 90-17, eff. 7-1-97.)

(305 ILCS 5/12-4.16) (from Ch. 23, par. 12-4.16)
Sec. 12-4.16. Economic and social investigations.
Investigate causes of dependency and economic distress, develop plans and programs for the elimination and prevention of such causes, and recommend the execution of such programs to appropriate agencies.
(Source: Laws 1967, p. 122.)

(305 ILCS 5/12-4.17) (from Ch. 23, par. 12-4.17)
Sec. 12-4.17. Training personnel for employment in public aid programs. Establish within the administrative staff a staff development unit to provide orientation and job-related training for new employees and continued development and improvement of job skills of all staff of the Department and County Departments; establish criteria for and administer and maintain a program for granting employees educational leave for specialized professional or technical study; and co-ordinate such training, development, and educational activities with the training program of the Illinois Department of Central Management Services and with other programs for training personnel established under this Section. The Department may also make grants to public or other non-profit institutions of higher learning for training personnel employed or preparing for employment in the public aid programs and conduct special courses of study or seminars for personnel by experts hired temporarily by the Illinois Department.
(Source: P.A. 92-111, eff. 1-1-02.)

(305 ILCS 5/12-4.18) (from Ch. 23, par. 12-4.18)
Sec. 12-4.18. Grants and gifts for public aid and related welfare purposes. Accept, hold and administer in behalf of the State any grant, gift or legacy of money, securities, or property to the Illinois Department or to the State of Illinois for public aid or any related welfare purpose.
From appropriations from the Assistance to the Homeless Fund, a special fund in the State treasury, which is hereby created, provide grants to not-for-profit organizations for the purpose of providing assistance to homeless persons.
Grants, gifts, and legacies for employment and training programs for public assistance clients shall be deposited into the Employment and Training Fund.
Grants, gifts, donations, and legacies for functions connected with the administration of any medical program administered by the Illinois Department shall be deposited into the Medical Special Purposes Trust Fund created under Section 12-10.5.
(Source: P.A. 92-37, eff. 7-1-01.)

(305 ILCS 5/12-4.19) (from Ch. 23, par. 12-4.19)
Sec. 12-4.19. Grants for Pilot Studies and Research.
Co-operate with the Federal Government, private foundations, persons, corporations or other entities making grants of funds or offering the services of technical assistants for pilot studies and other research programs relating to effective methods of rehabilitation or the adequacy of public aid and welfare programs, policies and procedures, and accept, hold and administer grants made in connection therewith. Grants for functions connected with the administration of any medical program administered by the Illinois Department shall be deposited into the Medical Special Purposes Trust Fund created under Section 12-10.5.
(Source: P.A. 92-37, eff. 7-1-01.)

(305 ILCS 5/12-4.20) (from Ch. 23, par. 12-4.20)
Sec. 12-4.20. Appointment of statewide advisory committees. Appoint, when and as it may deem necessary, statewide advisory committees to provide professional or technical consultation in respect to medical or dental or hospital care, general assistance, home economics, or other special aspects of public aid and related welfare functions. The members of the committees shall receive no compensation for their services, other than expenses actually incurred in the performance of their official duties. The number of members of each advisory committee shall be determined by the Illinois Department. The committees shall consult with and advise the Illinois Department in respect to problems and policies incident to the administration of the particular Article or Articles of this Code germane to their respective fields of competence.
The Illinois Department shall include a balanced representation of recipients, service providers, representatives of community and welfare advocacy groups, representatives of local governments dealing with public aid, and representatives of the general public on all statewide advisory committees appointed by it, except that Professional Advisory Committees created under Section 5-5 of this Code to provide technical and professional advice to the Department shall consist entirely of persons practicing a particular profession.
(Source: P.A. 86-1475.)

(305 ILCS 5/12-4.20a) (from Ch. 23, par. 12-4.20a)
Sec. 12-4.20a. (Repealed).
(Source: P.A. 92-84, eff. 7-1-02. Repealed internally, eff. 7-1-02.)

(305 ILCS 5/12-4.20b) (from Ch. 23, par. 12-4.20b)
Sec. 12-4.20b. (Repealed).
(Source: P.A. 90-372, eff. 7-1-98. Repealed internally, eff. 7-1-98.)

(305 ILCS 5/12-4.20c) (from Ch. 23, par. 12-4.20c)
Sec. 12-4.20c. Appointment of Child Support Advisory Committee. Appoint the Child Support Advisory Committee to be composed of members of the General Assembly, the judiciary, the private bar, and others with expertise specific to child support establishment and enforcement. Among the tasks of the Committee shall be the periodic review of the State's child support guidelines as required by the federal Family Support Act of 1988. Members shall be appointed for one year terms commencing on January 1 of each year. Each newly appointed Committee shall elect a chairperson from among its members. Members shall serve without compensation, but shall be reimbursed for expenses incurred in the performance of their duties. The Committee shall meet at least quarterly and at other times at the call of the chairperson or at the request of the Director.
(Source: P.A. 86-1347; 86-1432.)

(305 ILCS 5/12-4.20d) (from Ch. 23, par. 12-4.20d)
Sec. 12-4.20d. Appointment of Social Services Advisory Council. Appoint the Social Services Advisory Council, to be composed of 30 members, which shall include a balanced representation of recipients, services providers, local governmental units, community and welfare advocacy groups, academia and the general public. The Council shall advise the Illinois Department regarding all aspects of assistance delivered or contracted for under Articles III, IV, VI and IX of this Code and other areas as deemed appropriate by the Director. In appointing the first Council, the Director shall name 15 members to 2 year terms and 15 members to 4 year terms, all of whom shall be appointed within 6 months of the effective date of this amendatory Act of 1991. All members appointed thereafter shall serve 4 year terms. Members shall serve without compensation other than reimbursement of expenses actually incurred in the performance of their official duties. At its first meeting, the Council shall select a chair from among its members. The Council shall meet at least quarterly and at other times at the call of the chair.
(Source: P.A. 87-685.)

(305 ILCS 5/12-4.21) (from Ch. 23, par. 12-4.21)
Sec. 12-4.21. Appointment of county welfare services committee. Appoint, in the manner provided in Section 12-19, the members of the County Welfare Services Committee in each county of the State.
(Source: Laws 1967, p. 122.)

(305 ILCS 5/12-4.22) (from Ch. 23, par. 12-4.22)
Sec. 12-4.22. Utilization of volunteers.
Adopt, in cooperation with the County Welfare Services Committee of each county, a plan for the recruitment and full utilization of volunteers to assist caseworkers and other staff in the performance of their responsibilities in administering the public aid programs.
(Source: Laws 1967, p. 122.)

(305 ILCS 5/12-4.23) (from Ch. 23, par. 12-4.23)
Sec. 12-4.23. Disposition of obsolete equipment and supplies.
Sell, destroy, or otherwise dispose of office equipment and supplies of the Illinois Department or the County Departments which have become worthless by reason of obsolescence or condition of disrepair. If the Illinois Department orders the sale of all or any portion of such equipment or supplies, such sale may be either public or private and for cash, and the proceeds thereof shall be paid into the General Revenue Fund.
(Source: Laws 1967, p. 122.)

(305 ILCS 5/12-4.24) (from Ch. 23, par. 12-4.24)
Sec. 12-4.24. Reports and recommendations.
Recommend to the Governor and General Assembly the enactment of such legislation as it may deem necessary to improve public aid administration in this State; submit to the Governor and the General Assembly such reports as may be requested or as it may deem necessary; and make such other reports as may be required to supply necessary information concerning problems and policies relating to the administration of the public aid programs.
(Source: Laws 1967, p. 122.)

(305 ILCS 5/12-4.24a) (from Ch. 23, par. 12-4.24a)
Sec. 12-4.24a. Report and recommendations concerning designated shortage area. The Illinois Department shall analyze payments made to providers of medical services under Article V of this Code to determine whether any special compensatory standard should be applied to payments to such providers in designated shortage areas as defined in Section 3.04 of the Family Practice Residency Act, as now or hereafter amended. The Illinois Department shall, not later than June 30, 1990, report to the Governor and the General Assembly concerning the results of its analysis, and may provide by rule for adjustments in its payment rates to medical service providers in such areas.
(Source: P.A. 92-111, eff. 1-1-02.)

(305 ILCS 5/12-4.25) (from Ch. 23, par. 12-4.25)
Sec. 12-4.25. Medical assistance program; vendor participation.
(A) The Illinois Department may deny, suspend, or terminate the eligibility of any person, firm, corporation, association, agency, institution or other legal entity to participate as a vendor of goods or services to recipients under the medical assistance program under Article V, or may exclude any such person or entity from participation as such a vendor, and may deny, suspend, or recover payments, if after reasonable notice and opportunity for a hearing the Illinois Department finds:
(a) Such vendor is not complying with the

Department's policy or rules and regulations, or with the terms and conditions prescribed by the Illinois Department in its vendor agreement, which document shall be developed by the Department as a result of negotiations with each vendor category, including physicians, hospitals, long term care facilities, pharmacists, optometrists, podiatric physicians, and dentists setting forth the terms and conditions applicable to the participation of each vendor group in the program; or

(b) Such vendor has failed to keep or make available

for inspection, audit or copying, after receiving a written request from the Illinois Department, such records regarding payments claimed for providing services. This section does not require vendors to make available patient records of patients for whom services are not reimbursed under this Code; or

(c) Such vendor has failed to furnish any information

requested by the Department regarding payments for providing goods or services; or

(d) Such vendor has knowingly made, or caused to be

made, any false statement or representation of a material fact in connection with the administration of the medical assistance program; or

(e) Such vendor has furnished goods or services to a

recipient which are (1) in excess of need, (2) harmful, or (3) of grossly inferior quality, all of such determinations to be based upon competent medical judgment and evaluations; or

(f) The vendor; a person with management

responsibility for a vendor; an officer or person owning, either directly or indirectly, 5% or more of the shares of stock or other evidences of ownership in a corporate vendor; an owner of a sole proprietorship which is a vendor; or a partner in a partnership which is a vendor, either:

(1) was previously terminated, suspended, or

excluded from participation in the Illinois medical assistance program, or was terminated, suspended, or excluded from participation in another state or federal medical assistance or health care program; or

(2) was a person with management responsibility

for a vendor previously terminated, suspended, or excluded from participation in the Illinois medical assistance program, or terminated, suspended, or excluded from participation in another state or federal medical assistance or health care program during the time of conduct which was the basis for that vendor's termination, suspension, or exclusion; or

(3) was an officer, or person owning, either

directly or indirectly, 5% or more of the shares of stock or other evidences of ownership in a corporate or limited liability company vendor previously terminated, suspended, or excluded from participation in the Illinois medical assistance program, or terminated, suspended, or excluded from participation in a state or federal medical assistance or health care program during the time of conduct which was the basis for that vendor's termination, suspension, or exclusion; or

(4) was an owner of a sole proprietorship or

partner of a partnership previously terminated, suspended, or excluded from participation in the Illinois medical assistance program, or terminated, suspended, or excluded from participation in a state or federal medical assistance or health care program during the time of conduct which was the basis for that vendor's termination, suspension, or exclusion; or

(f-1) Such vendor has a delinquent debt owed to the

Illinois Department; or

(g) The vendor; a person with management

responsibility for a vendor; an officer or person owning, either directly or indirectly, 5% or more of the shares of stock or other evidences of ownership in a corporate or limited liability company vendor; an owner of a sole proprietorship which is a vendor; or a partner in a partnership which is a vendor, either:

(1) has engaged in practices prohibited by

applicable federal or State law or regulation; or

(2) was a person with management responsibility

for a vendor at the time that such vendor engaged in practices prohibited by applicable federal or State law or regulation; or

(3) was an officer, or person owning, either

directly or indirectly, 5% or more of the shares of stock or other evidences of ownership in a vendor at the time such vendor engaged in practices prohibited by applicable federal or State law or regulation; or

(4) was an owner of a sole proprietorship or

partner of a partnership which was a vendor at the time such vendor engaged in practices prohibited by applicable federal or State law or regulation; or

(h) The direct or indirect ownership of the vendor

(including the ownership of a vendor that is a sole proprietorship, a partner's interest in a vendor that is a partnership, or ownership of 5% or more of the shares of stock or other evidences of ownership in a corporate vendor) has been transferred by an individual who is terminated, suspended, or excluded or barred from participating as a vendor to the individual's spouse, child, brother, sister, parent, grandparent, grandchild, uncle, aunt, niece, nephew, cousin, or relative by marriage.

(A-5) The Illinois Department may deny, suspend, or terminate the eligibility of any person, firm, corporation, association, agency, institution, or other legal entity to participate as a vendor of goods or services to recipients under the medical assistance program under Article V, or may exclude any such person or entity from participation as such a vendor, if, after reasonable notice and opportunity for a hearing, the Illinois Department finds that the vendor; a person with management responsibility for a vendor; an officer or person owning, either directly or indirectly, 5% or more of the shares of stock or other evidences of ownership in a corporate vendor; an owner of a sole proprietorship that is a vendor; or a partner in a partnership that is a vendor has been convicted of an offense based on fraud or willful misrepresentation related to any of the following:
(1) The medical assistance program under Article V of

this Code.

(2) A medical assistance or health care program in

another state.

(3) The Medicare program under Title XVIII of the

Social Security Act.

(4) The provision of health care services.
(5) A violation of this Code, as provided in Article

VIIIA, or another state or federal medical assistance program or health care program.

(A-10) The Illinois Department may deny, suspend, or terminate the eligibility of any person, firm, corporation, association, agency, institution, or other legal entity to participate as a vendor of goods or services to recipients under the medical assistance program under Article V, or may exclude any such person or entity from participation as such a vendor, if, after reasonable notice and opportunity for a hearing, the Illinois Department finds that (i) the vendor, (ii) a person with management responsibility for a vendor, (iii) an officer or person owning, either directly or indirectly, 5% or more of the shares of stock or other evidences of ownership in a corporate vendor, (iv) an owner of a sole proprietorship that is a vendor, or (v) a partner in a partnership that is a vendor has been convicted of an offense related to any of the following:
(1) Murder.
(2) A Class X felony under the Criminal Code of 1961

or the Criminal Code of 2012.

(3) Sexual misconduct that may subject recipients to

an undue risk of harm.

(4) A criminal offense that may subject recipients to

an undue risk of harm.

(5) A crime of fraud or dishonesty.
(6) A crime involving a controlled substance.
(7) A misdemeanor relating to fraud, theft,

embezzlement, breach of fiduciary responsibility, or other financial misconduct related to a health care program.

(A-15) The Illinois Department may deny the eligibility of any person, firm, corporation, association, agency, institution, or other legal entity to participate as a vendor of goods or services to recipients under the medical assistance program under Article V if, after reasonable notice and opportunity for a hearing, the Illinois Department finds:
(1) The applicant or any person with management

responsibility for the applicant; an officer or member of the board of directors of an applicant; an entity owning (directly or indirectly) 5% or more of the shares of stock or other evidences of ownership in a corporate vendor applicant; an owner of a sole proprietorship applicant; a partner in a partnership applicant; or a technical or other advisor to an applicant has a debt owed to the Illinois Department, and no payment arrangements acceptable to the Illinois Department have been made by the applicant.

(2) The applicant or any person with management

responsibility for the applicant; an officer or member of the board of directors of an applicant; an entity owning (directly or indirectly) 5% or more of the shares of stock or other evidences of ownership in a corporate vendor applicant; an owner of a sole proprietorship applicant; a partner in a partnership vendor applicant; or a technical or other advisor to an applicant was (i) a person with management responsibility, (ii) an officer or member of the board of directors of an applicant, (iii) an entity owning (directly or indirectly) 5% or more of the shares of stock or other evidences of ownership in a corporate vendor, (iv) an owner of a sole proprietorship, (v) a partner in a partnership vendor, (vi) a technical or other advisor to a vendor, during a period of time where the conduct of that vendor resulted in a debt owed to the Illinois Department, and no payment arrangements acceptable to the Illinois Department have been made by that vendor.

(3) There is a credible allegation of the use,

transfer, or lease of assets of any kind to an applicant from a current or prior vendor who has a debt owed to the Illinois Department, no payment arrangements acceptable to the Illinois Department have been made by that vendor or the vendor's alternate payee, and the applicant knows or should have known of such debt.

(4) There is a credible allegation of a transfer of

management responsibilities, or direct or indirect ownership, to an applicant from a current or prior vendor who has a debt owed to the Illinois Department, and no payment arrangements acceptable to the Illinois Department have been made by that vendor or the vendor's alternate payee, and the applicant knows or should have known of such debt.

(5) There is a credible allegation of the use,

transfer, or lease of assets of any kind to an applicant who is a spouse, child, brother, sister, parent, grandparent, grandchild, uncle, aunt, niece, relative by marriage, nephew, cousin, or relative of a current or prior vendor who has a debt owed to the Illinois Department and no payment arrangements acceptable to the Illinois Department have been made.

(6) There is a credible allegation that the

applicant's previous affiliations with a provider of medical services that has an uncollected debt, a provider that has been or is subject to a payment suspension under a federal health care program, or a provider that has been previously excluded from participation in the medical assistance program, poses a risk of fraud, waste, or abuse to the Illinois Department.

As used in this subsection, "credible allegation" is defined to include an allegation from any source, including, but not limited to, fraud hotline complaints, claims data mining, patterns identified through provider audits, civil actions filed under the Illinois False Claims Act, and law enforcement investigations. An allegation is considered to be credible when it has indicia of reliability.
(B) The Illinois Department shall deny, suspend or terminate the eligibility of any person, firm, corporation, association, agency, institution or other legal entity to participate as a vendor of goods or services to recipients under the medical assistance program under Article V, or may exclude any such person or entity from participation as such a vendor:
(1) immediately, if such vendor is not properly

licensed, certified, or authorized;

(2) within 30 days of the date when such vendor's

professional license, certification or other authorization has been refused renewal, restricted, revoked, suspended, or otherwise terminated; or

(3) if such vendor has been convicted of a violation

of this Code, as provided in Article VIIIA.

(C) Upon termination, suspension, or exclusion of a vendor of goods or services from participation in the medical assistance program authorized by this Article, a person with management responsibility for such vendor during the time of any conduct which served as the basis for that vendor's termination, suspension, or exclusion is barred from participation in the medical assistance program.
Upon termination, suspension, or exclusion of a corporate vendor, the officers and persons owning, directly or indirectly, 5% or more of the shares of stock or other evidences of ownership in the vendor during the time of any conduct which served as the basis for that vendor's termination, suspension, or exclusion are barred from participation in the medical assistance program. A person who owns, directly or indirectly, 5% or more of the shares of stock or other evidences of ownership in a terminated, suspended, or excluded vendor may not transfer his or her ownership interest in that vendor to his or her spouse, child, brother, sister, parent, grandparent, grandchild, uncle, aunt, niece, nephew, cousin, or relative by marriage.
Upon termination, suspension, or exclusion of a sole proprietorship or partnership, the owner or partners during the time of any conduct which served as the basis for that vendor's termination, suspension, or exclusion are barred from participation in the medical assistance program. The owner of a terminated, suspended, or excluded vendor that is a sole proprietorship, and a partner in a terminated, suspended, or excluded vendor that is a partnership, may not transfer his or her ownership or partnership interest in that vendor to his or her spouse, child, brother, sister, parent, grandparent, grandchild, uncle, aunt, niece, nephew, cousin, or relative by marriage.
A person who owns, directly or indirectly, 5% or more of the shares of stock or other evidences of ownership in a corporate or limited liability company vendor who owes a debt to the Department, if that vendor has not made payment arrangements acceptable to the Department, shall not transfer his or her ownership interest in that vendor, or vendor assets of any kind, to his or her spouse, child, brother, sister, parent, grandparent, grandchild, uncle, aunt, niece, nephew, cousin, or relative by marriage.
Rules adopted by the Illinois Department to implement these provisions shall specifically include a definition of the term "management responsibility" as used in this Section. Such definition shall include, but not be limited to, typical job titles, and duties and descriptions which will be considered as within the definition of individuals with management responsibility for a provider.
A vendor or a prior vendor who has been terminated, excluded, or suspended from the medical assistance program, or from another state or federal medical assistance or health care program, and any individual currently or previously barred from the medical assistance program, or from another state or federal medical assistance or health care program, as a result of being an officer or a person owning, directly or indirectly, 5% or more of the shares of stock or other evidences of ownership in a corporate or limited liability company vendor during the time of any conduct which served as the basis for that vendor's termination, suspension, or exclusion, may be required to post a surety bond as part of a condition of enrollment or participation in the medical assistance program. The Illinois Department shall establish, by rule, the criteria and requirements for determining when a surety bond must be posted and the value of the bond.
A vendor or a prior vendor who has a debt owed to the Illinois Department and any individual currently or previously barred from the medical assistance program, or from another state or federal medical assistance or health care program, as a result of being an officer or a person owning, directly or indirectly, 5% or more of the shares of stock or other evidences of ownership in that corporate or limited liability company vendor during the time of any conduct which served as the basis for the debt, may be required to post a surety bond as part of a condition of enrollment or participation in the medical assistance program. The Illinois Department shall establish, by rule, the criteria and requirements for determining when a surety bond must be posted and the value of the bond.
(D) If a vendor has been suspended from the medical assistance program under Article V of the Code, the Director may require that such vendor correct any deficiencies which served as the basis for the suspension. The Director shall specify in the suspension order a specific period of time, which shall not exceed one year from the date of the order, during which a suspended vendor shall not be eligible to participate. At the conclusion of the period of suspension the Director shall reinstate such vendor, unless he finds that such vendor has not corrected deficiencies upon which the suspension was based.
If a vendor has been terminated, suspended, or excluded from the medical assistance program under Article V, such vendor shall be barred from participation for at least one year, except that if a vendor has been terminated, suspended, or excluded based on a conviction of a violation of Article VIIIA or a conviction of a felony based on fraud or a willful misrepresentation related to (i) the medical assistance program under Article V, (ii) a federal or another state's medical assistance or health care program, or (iii) the provision of health care services, then the vendor shall be barred from participation for 5 years or for the length of the vendor's sentence for that conviction, whichever is longer. At the end of one year a vendor who has been terminated, suspended, or excluded may apply for reinstatement to the program. Upon proper application to be reinstated such vendor may be deemed eligible by the Director providing that such vendor meets the requirements for eligibility under this Code. If such vendor is deemed not eligible for reinstatement, he shall be barred from again applying for reinstatement for one year from the date his application for reinstatement is denied.
A vendor whose termination, suspension, or exclusion from participation in the Illinois medical assistance program under Article V was based solely on an action by a governmental entity other than the Illinois Department may, upon reinstatement by that governmental entity or upon reversal of the termination, suspension, or exclusion, apply for rescission of the termination, suspension, or exclusion from participation in the Illinois medical assistance program. Upon proper application for rescission, the vendor may be deemed eligible by the Director if the vendor meets the requirements for eligibility under this Code.
If a vendor has been terminated, suspended, or excluded and reinstated to the medical assistance program under Article V and the vendor is terminated, suspended, or excluded a second or subsequent time from the medical assistance program, the vendor shall be barred from participation for at least 2 years, except that if a vendor has been terminated, suspended, or excluded a second time based on a conviction of a violation of Article VIIIA or a conviction of a felony based on fraud or a willful misrepresentation related to (i) the medical assistance program under Article V, (ii) a federal or another state's medical assistance or health care program, or (iii) the provision of health care services, then the vendor shall be barred from participation for life. At the end of 2 years, a vendor who has been terminated, suspended, or excluded may apply for reinstatement to the program. Upon application to be reinstated, the vendor may be deemed eligible if the vendor meets the requirements for eligibility under this Code. If the vendor is deemed not eligible for reinstatement, the vendor shall be barred from again applying for reinstatement for 2 years from the date the vendor's application for reinstatement is denied.
(E) The Illinois Department may recover money improperly or erroneously paid, or overpayments, either by setoff, crediting against future billings or by requiring direct repayment to the Illinois Department. The Illinois Department may suspend or deny payment, in whole or in part, if such payment would be improper or erroneous or would otherwise result in overpayment.
(1) Payments may be suspended, denied, or recovered

from a vendor or alternate payee: (i) for services rendered in violation of the Illinois Department's provider notices, statutes, rules, and regulations; (ii) for services rendered in violation of the terms and conditions prescribed by the Illinois Department in its vendor agreement; (iii) for any vendor who fails to grant the Office of Inspector General timely access to full and complete records, including, but not limited to, records relating to recipients under the medical assistance program for the most recent 6 years, in accordance with Section 140.28 of Title 89 of the Illinois Administrative Code, and other information for the purpose of audits, investigations, or other program integrity functions, after reasonable written request by the Inspector General; this subsection (E) does not require vendors to make available the medical records of patients for whom services are not reimbursed under this Code or to provide access to medical records more than 6 years old; (iv) when the vendor has knowingly made, or caused to be made, any false statement or representation of a material fact in connection with the administration of the medical assistance program; or (v) when the vendor previously rendered services while terminated, suspended, or excluded from participation in the medical assistance program or while terminated or excluded from participation in another state or federal medical assistance or health care program.

(2) Notwithstanding any other provision of law, if a

vendor has the same taxpayer identification number (assigned under Section 6109 of the Internal Revenue Code of 1986) as is assigned to a vendor with past-due financial obligations to the Illinois Department, the Illinois Department may make any necessary adjustments to payments to that vendor in order to satisfy any past-due obligations, regardless of whether the vendor is assigned a different billing number under the medical assistance program.

(E-5) Civil monetary penalties.
(1) As used in this subsection (E-5):
(a) "Knowingly" means that a person, with respect

to information: (i) has actual knowledge of the information; (ii) acts in deliberate ignorance of the truth or falsity of the information; or (iii) acts in reckless disregard of the truth or falsity of the information. No proof of specific intent to defraud is required.

(b) "Overpayment" means any funds that a person

receives or retains from the medical assistance program to which the person, after applicable reconciliation, is not entitled under this Code.

(c) "Remuneration" means the offer or transfer of

items or services for free or for other than fair market value by a person; however, remuneration does not include items or services of a nominal value of no more than $10 per item or service, or $50 in the aggregate on an annual basis, or any other offer or transfer of items or services as determined by the Department.

(d) "Should know" means that a person, with

respect to information: (i) acts in deliberate ignorance of the truth or falsity of the information; or (ii) acts in reckless disregard of the truth or falsity of the information. No proof of specific intent to defraud is required.

(2) Any person (including a vendor, provider,

organization, agency, or other entity, or an alternate payee thereof, but excluding a recipient) who:

(a) knowingly presents or causes to be presented

to an officer, employee, or agent of the State, a claim that the Department determines:

(i) is for a medical or other item or service

that the person knows or should know was not provided as claimed, including any person who engages in a pattern or practice of presenting or causing to be presented a claim for an item or service that is based on a code that the person knows or should know will result in a greater payment to the person than the code the person knows or should know is applicable to the item or service actually provided;

(ii) is for a medical or other item or

service and the person knows or should know that the claim is false or fraudulent;

(iii) is presented for a vendor physician's

service, or an item or service incident to a vendor physician's service, by a person who knows or should know that the individual who furnished, or supervised the furnishing of, the service:

(AA) was not licensed as a physician;
(BB) was licensed as a physician but such

license had been obtained through a misrepresentation of material fact (including cheating on an examination required for licensing); or

(CC) represented to the patient at the

time the service was furnished that the physician was certified in a medical specialty by a medical specialty board, when the individual was not so certified;

(iv) is for a medical or other item or

service furnished during a period in which the person was excluded from the medical assistance program or a federal or state health care program under which the claim was made pursuant to applicable law; or

(v) is for a pattern of medical or other

items or services that a person knows or should know are not medically necessary;

(b) knowingly presents or causes to be presented

to any person a request for payment which is in violation of the conditions for receipt of vendor payments under the medical assistance program under Section 11-13 of this Code;

(c) knowingly gives or causes to be given to any

person, with respect to medical assistance program coverage of inpatient hospital services, information that he or she knows or should know is false or misleading, and that could reasonably be expected to influence the decision when to discharge such person or other individual from the hospital;

(d) in the case of a person who is not an

organization, agency, or other entity, is excluded from participating in the medical assistance program or a federal or state health care program and who, at the time of a violation of this subsection (E-5):

(i) retains a direct or indirect ownership or

control interest in an entity that is participating in the medical assistance program or a federal or state health care program, and who knows or should know of the action constituting the basis for the exclusion; or

(ii) is an officer or managing employee of

such an entity;

(e) offers or transfers remuneration to any

individual eligible for benefits under the medical assistance program that such person knows or should know is likely to influence such individual to order or receive from a particular vendor, provider, practitioner, or supplier any item or service for which payment may be made, in whole or in part, under the medical assistance program;

(f) arranges or contracts (by employment or

otherwise) with an individual or entity that the person knows or should know is excluded from participation in the medical assistance program or a federal or state health care program, for the provision of items or services for which payment may be made under such a program;

(g) commits an act described in subsection (b) or

(c) of Section 8A-3;

(h) knowingly makes, uses, or causes to be made

or used, a false record or statement material to a false or fraudulent claim for payment for items and services furnished under the medical assistance program;

(i) fails to grant timely access, upon reasonable

request (as defined by the Department by rule), to the Inspector General, for the purpose of audits, investigations, evaluations, or other statutory functions of the Inspector General of the Department;

(j) orders or prescribes a medical or other item

or service during a period in which the person was excluded from the medical assistance program or a federal or state health care program, in the case where the person knows or should know that a claim for such medical or other item or service will be made under such a program;

(k) knowingly makes or causes to be made any

false statement, omission, or misrepresentation of a material fact in any application, bid, or contract to participate or enroll as a vendor or provider of services or a supplier under the medical assistance program;

(l) knows of an overpayment and does not report

and return the overpayment to the Department in accordance with paragraph (6);

shall be subject, in addition to any other penalties that

may be prescribed by law, to a civil money penalty of not more than $10,000 for each item or service (or, in cases under subparagraph (c), $15,000 for each individual with respect to whom false or misleading information was given; in cases under subparagraph (d), $10,000 for each day the prohibited relationship occurs; in cases under subparagraph (g), $50,000 for each such act; in cases under subparagraph (h), $50,000 for each false record or statement; in cases under subparagraph (i), $15,000 for each day of the failure described in such subparagraph; or in cases under subparagraph (k), $50,000 for each false statement, omission, or misrepresentation of a material fact). In addition, such a person shall be subject to an assessment of not more than 3 times the amount claimed for each such item or service in lieu of damages sustained by the State because of such claim (or, in cases under subparagraph (g), damages of not more than 3 times the total amount of remuneration offered, paid, solicited, or received, without regard to whether a portion of such remuneration was offered, paid, solicited, or received for a lawful purpose; or in cases under subparagraph (k), an assessment of not more than 3 times the total amount claimed for each item or service for which payment was made based upon the application, bid, or contract containing the false statement, omission, or misrepresentation of a material fact).

(3) In addition, the Director or his or her designee

may make a determination in the same proceeding to exclude, terminate, suspend, or bar the person from participation in the medical assistance program.

(4) The Illinois Department may seek the civil

monetary penalties and exclusion, termination, suspension, or barment identified in this subsection (E-5). Prior to the imposition of any penalties or sanctions, the affected person shall be afforded an opportunity for a hearing after reasonable notice. The Department shall establish hearing procedures by rule.

(5) Any final order, decision, or other determination

made, issued, or executed by the Director under the provisions of this subsection (E-5), whereby a person is aggrieved, shall be subject to review in accordance with the provisions of the Administrative Review Law, and the rules adopted pursuant thereto, which shall apply to and govern all proceedings for the judicial review of final administrative decisions of the Director.

(6)(a) If a person has received an overpayment, the

person shall:

(i) report and return the overpayment to the

Department at the correct address; and

(ii) notify the Department in writing of the

reason for the overpayment.

(b) An overpayment must be reported and returned

under subparagraph (a) by the later of:

(i) the date which is 60 days after the date on

which the overpayment was identified; or

(ii) the date any corresponding cost report is

due, if applicable.

(E-10) A vendor who disputes an overpayment identified as part of a Department audit shall utilize the Department's self-referral disclosure protocol as set forth under this Code to identify, investigate, and return to the Department any undisputed audit overpayment amount. Unless the disputed overpayment amount is subject to a fraud payment suspension, or involves a termination sanction, the Department shall defer the recovery of the disputed overpayment amount up to one year after the date of the Department's final audit determination, or earlier, or as required by State or federal law. If the administrative hearing extends beyond one year, and such delay was not caused by the request of the vendor, then the Department shall not recover the disputed overpayment amount until the date of the final administrative decision. If a final administrative decision establishes that the disputed overpayment amount is owed to the Department, then the amount shall be immediately due to the Department. The Department shall be entitled to recover interest from the vendor on the overpayment amount from the date of the overpayment through the date the vendor returns the overpayment to the Department at a rate not to exceed the Wall Street Journal Prime Rate, as published from time to time, but not to exceed 5%. Any interest billed by the Department shall be due immediately upon receipt of the Department's billing statement.
(F) The Illinois Department may withhold payments to any vendor or alternate payee prior to or during the pendency of any audit or proceeding under this Section, and through the pendency of any administrative appeal or administrative review by any court proceeding. The Illinois Department shall state by rule with as much specificity as practicable the conditions under which payments will not be withheld under this Section. Payments may be denied for bills submitted with service dates occurring during the pendency of a proceeding, after a final decision has been rendered, or after the conclusion of any administrative appeal, where the final administrative decision is to terminate, exclude, or suspend eligibility to participate in the medical assistance program. The Illinois Department shall state by rule with as much specificity as practicable the conditions under which payments will not be denied for such bills. The Illinois Department shall state by rule a process and criteria by which a vendor or alternate payee may request full or partial release of payments withheld under this subsection. The Department must complete a proceeding under this Section in a timely manner.
Notwithstanding recovery allowed under subsection (E) or this subsection (F), the Illinois Department may withhold payments to any vendor or alternate payee who is not properly licensed, certified, or in compliance with State or federal agency regulations. Payments may be denied for bills submitted with service dates occurring during the period of time that a vendor is not properly licensed, certified, or in compliance with State or federal regulations. Facilities licensed under the Nursing Home Care Act shall have payments denied or withheld pursuant to subsection (I) of this Section.
(F-5) The Illinois Department may temporarily withhold payments to a vendor or alternate payee if any of the following individuals have been indicted or otherwise charged under a law of the United States or this or any other state with an offense that is based on alleged fraud or willful misrepresentation on the part of the individual related to (i) the medical assistance program under Article V of this Code, (ii) a federal or another state's medical assistance or health care program, or (iii) the provision of health care services:
(1) If the vendor or alternate payee is a

corporation: an officer of the corporation or an individual who owns, either directly or indirectly, 5% or more of the shares of stock or other evidence of ownership of the corporation.

(2) If the vendor is a sole proprietorship: the owner

of the sole proprietorship.

(3) If the vendor or alternate payee is a

partnership: a partner in the partnership.

(4) If the vendor or alternate payee is any other

business entity authorized by law to transact business in this State: an officer of the entity or an individual who owns, either directly or indirectly, 5% or more of the evidences of ownership of the entity.

If the Illinois Department withholds payments to a vendor or alternate payee under this subsection, the Department shall not release those payments to the vendor or alternate payee while any criminal proceeding related to the indictment or charge is pending unless the Department determines that there is good cause to release the payments before completion of the proceeding. If the indictment or charge results in the individual's conviction, the Illinois Department shall retain all withheld payments, which shall be considered forfeited to the Department. If the indictment or charge does not result in the individual's conviction, the Illinois Department shall release to the vendor or alternate payee all withheld payments.
(F-10) If the Illinois Department establishes that the vendor or alternate payee owes a debt to the Illinois Department, and the vendor or alternate payee subsequently fails to pay or make satisfactory payment arrangements with the Illinois Department for the debt owed, the Illinois Department may seek all remedies available under the law of this State to recover the debt, including, but not limited to, wage garnishment or the filing of claims or liens against the vendor or alternate payee.
(F-15) Enforcement of judgment.
(1) Any fine, recovery amount, other sanction, or

costs imposed, or part of any fine, recovery amount, other sanction, or cost imposed, remaining unpaid after the exhaustion of or the failure to exhaust judicial review procedures under the Illinois Administrative Review Law is a debt due and owing the State and may be collected using all remedies available under the law.

(2) After expiration of the period in which judicial

review under the Illinois Administrative Review Law may be sought for a final administrative decision, unless stayed by a court of competent jurisdiction, the findings, decision, and order of the Director may be enforced in the same manner as a judgment entered by a court of competent jurisdiction.

(3) In any case in which any person or entity has

failed to comply with a judgment ordering or imposing any fine or other sanction, any expenses incurred by the Illinois Department to enforce the judgment, including, but not limited to, attorney's fees, court costs, and costs related to property demolition or foreclosure, after they are fixed by a court of competent jurisdiction or the Director, shall be a debt due and owing the State and may be collected in accordance with applicable law. Prior to any expenses being fixed by a final administrative decision pursuant to this subsection (F-15), the Illinois Department shall provide notice to the individual or entity that states that the individual or entity shall appear at a hearing before the administrative hearing officer to determine whether the individual or entity has failed to comply with the judgment. The notice shall set the date for such a hearing, which shall not be less than 7 days from the date that notice is served. If notice is served by mail, the 7-day period shall begin to run on the date that the notice was deposited in the mail.

(4) Upon being recorded in the manner required by

Article XII of the Code of Civil Procedure or by the Uniform Commercial Code, a lien shall be imposed on the real estate or personal estate, or both, of the individual or entity in the amount of any debt due and owing the State under this Section. The lien may be enforced in the same manner as a judgment of a court of competent jurisdiction. A lien shall attach to all property and assets of such person, firm, corporation, association, agency, institution, or other legal entity until the judgment is satisfied.

(5) The Director may set aside any judgment entered

by default and set a new hearing date upon a petition filed at any time (i) if the petitioner's failure to appear at the hearing was for good cause, or (ii) if the petitioner established that the Department did not provide proper service of process. If any judgment is set aside pursuant to this paragraph (5), the hearing officer shall have authority to enter an order extinguishing any lien which has been recorded for any debt due and owing the Illinois Department as a result of the vacated default judgment.

(G) The provisions of the Administrative Review Law, as now or hereafter amended, and the rules adopted pursuant thereto, shall apply to and govern all proceedings for the judicial review of final administrative decisions of the Illinois Department under this Section. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
(G-5) Vendors who pose a risk of fraud, waste, abuse, or harm.
(1) Notwithstanding any other provision in this

Section, the Department may terminate, suspend, or exclude vendors who pose a risk of fraud, waste, abuse, or harm from participation in the medical assistance program prior to an evidentiary hearing but after reasonable notice and opportunity to respond as established by the Department by rule.

(2) Vendors who pose a risk of fraud, waste, abuse,

or harm shall submit to a fingerprint-based criminal background check on current and future information available in the State system and current information available through the Federal Bureau of Investigation's system by submitting all necessary fees and information in the form and manner prescribed by the Department of State Police. The following individuals shall be subject to the check:

(A) In the case of a vendor that is a

corporation, every shareholder who owns, directly or indirectly, 5% or more of the outstanding shares of the corporation.

(B) In the case of a vendor that is a

partnership, every partner.

(C) In the case of a vendor that is a sole

proprietorship, the sole proprietor.

(D) Each officer or manager of the vendor.
Each such vendor shall be responsible for payment of

the cost of the criminal background check.

(3) Vendors who pose a risk of fraud, waste, abuse,

or harm may be required to post a surety bond. The Department shall establish, by rule, the criteria and requirements for determining when a surety bond must be posted and the value of the bond.

(4) The Department, or its agents, may refuse to

accept requests for authorization from specific vendors who pose a risk of fraud, waste, abuse, or harm, including prior-approval and post-approval requests, if:

(A) the Department has initiated a notice of

termination, suspension, or exclusion of the vendor from participation in the medical assistance program; or

(B) the Department has issued notification of its

withholding of payments pursuant to subsection (F-5) of this Section; or

(C) the Department has issued a notification of

its withholding of payments due to reliable evidence of fraud or willful misrepresentation pending investigation.

(5) As used in this subsection, the following terms

are defined as follows:

(A) "Fraud" means an intentional deception or

misrepresentation made by a person with the knowledge that the deception could result in some unauthorized benefit to himself or herself or some other person. It includes any act that constitutes fraud under applicable federal or State law.

(B) "Abuse" means provider practices that are

inconsistent with sound fiscal, business, or medical practices and that result in an unnecessary cost to the medical assistance program or in reimbursement for services that are not medically necessary or that fail to meet professionally recognized standards for health care. It also includes recipient practices that result in unnecessary cost to the medical assistance program. Abuse does not include diagnostic or therapeutic measures conducted primarily as a safeguard against possible vendor liability.

(C) "Waste" means the unintentional misuse of

medical assistance resources, resulting in unnecessary cost to the medical assistance program. Waste does not include diagnostic or therapeutic measures conducted primarily as a safeguard against possible vendor liability.

(D) "Harm" means physical, mental, or monetary

damage to recipients or to the medical assistance program.

(G-6) The Illinois Department, upon making a determination based upon information in the possession of the Illinois Department that continuation of participation in the medical assistance program by a vendor would constitute an immediate danger to the public, may immediately suspend such vendor's participation in the medical assistance program without a hearing. In instances in which the Illinois Department immediately suspends the medical assistance program participation of a vendor under this Section, a hearing upon the vendor's participation must be convened by the Illinois Department within 15 days after such suspension and completed without appreciable delay. Such hearing shall be held to determine whether to recommend to the Director that the vendor's medical assistance program participation be denied, terminated, suspended, placed on provisional status, or reinstated. In the hearing, any evidence relevant to the vendor constituting an immediate danger to the public may be introduced against such vendor; provided, however, that the vendor, or his or her counsel, shall have the opportunity to discredit, impeach, and submit evidence rebutting such evidence.
(H) Nothing contained in this Code shall in any way limit or otherwise impair the authority or power of any State agency responsible for licensing of vendors.
(I) Based on a finding of noncompliance on the part of a nursing home with any requirement for certification under Title XVIII or XIX of the Social Security Act (42 U.S.C. Sec. 1395 et seq. or 42 U.S.C. Sec. 1396 et seq.), the Illinois Department may impose one or more of the following remedies after notice to the facility:
(1) Termination of the provider agreement.
(2) Temporary management.
(3) Denial of payment for new admissions.
(4) Civil money penalties.
(5) Closure of the facility in emergency situations

or transfer of residents, or both.

(6) State monitoring.
(7) Denial of all payments when the U.S. Department

of Health and Human Services has imposed this sanction.

The Illinois Department shall by rule establish criteria governing continued payments to a nursing facility subsequent to termination of the facility's provider agreement if, in the sole discretion of the Illinois Department, circumstances affecting the health, safety, and welfare of the facility's residents require those continued payments. The Illinois Department may condition those continued payments on the appointment of temporary management, sale of the facility to new owners or operators, or other arrangements that the Illinois Department determines best serve the needs of the facility's residents.
Except in the case of a facility that has a right to a hearing on the finding of noncompliance before an agency of the federal government, a facility may request a hearing before a State agency on any finding of noncompliance within 60 days after the notice of the intent to impose a remedy. Except in the case of civil money penalties, a request for a hearing shall not delay imposition of the penalty. The choice of remedies is not appealable at a hearing. The level of noncompliance may be challenged only in the case of a civil money penalty. The Illinois Department shall provide by rule for the State agency that will conduct the evidentiary hearings.
The Illinois Department may collect interest on unpaid civil money penalties.
The Illinois Department may adopt all rules necessary to implement this subsection (I).
(J) The Illinois Department, by rule, may permit individual practitioners to designate that Department payments that may be due the practitioner be made to an alternate payee or alternate payees.
(a) Such alternate payee or alternate payees shall be

required to register as an alternate payee in the Medical Assistance Program with the Illinois Department.

(b) If a practitioner designates an alternate payee,

the alternate payee and practitioner shall be jointly and severally liable to the Department for payments made to the alternate payee. Pursuant to subsection (E) of this Section, any Department action to suspend or deny payment or recover money or overpayments from an alternate payee shall be subject to an administrative hearing.

(c) Registration as an alternate payee or alternate

payees in the Illinois Medical Assistance Program shall be conditional. At any time, the Illinois Department may deny or cancel any alternate payee's registration in the Illinois Medical Assistance Program without cause. Any such denial or cancellation is not subject to an administrative hearing.

(d) The Illinois Department may seek a revocation of

any alternate payee, and all owners, officers, and individuals with management responsibility for such alternate payee shall be permanently prohibited from participating as an owner, an officer, or an individual with management responsibility with an alternate payee in the Illinois Medical Assistance Program, if after reasonable notice and opportunity for a hearing the Illinois Department finds that:

(1) the alternate payee is not complying with the

Department's policy or rules and regulations, or with the terms and conditions prescribed by the Illinois Department in its alternate payee registration agreement; or

(2) the alternate payee has failed to keep or

make available for inspection, audit, or copying, after receiving a written request from the Illinois Department, such records regarding payments claimed as an alternate payee; or

(3) the alternate payee has failed to furnish any

information requested by the Illinois Department regarding payments claimed as an alternate payee; or

(4) the alternate payee has knowingly made, or

caused to be made, any false statement or representation of a material fact in connection with the administration of the Illinois Medical Assistance Program; or

(5) the alternate payee, a person with management

responsibility for an alternate payee, an officer or person owning, either directly or indirectly, 5% or more of the shares of stock or other evidences of ownership in a corporate alternate payee, or a partner in a partnership which is an alternate payee:

(a) was previously terminated, suspended, or

excluded from participation as a vendor in the Illinois Medical Assistance Program, or was previously revoked as an alternate payee in the Illinois Medical Assistance Program, or was terminated, suspended, or excluded from participation as a vendor in a medical assistance program in another state that is of the same kind as the program of medical assistance provided under Article V of this Code; or

(b) was a person with management

responsibility for a vendor previously terminated, suspended, or excluded from participation as a vendor in the Illinois Medical Assistance Program, or was previously revoked as an alternate payee in the Illinois Medical Assistance Program, or was terminated, suspended, or excluded from participation as a vendor in a medical assistance program in another state that is of the same kind as the program of medical assistance provided under Article V of this Code, during the time of conduct which was the basis for that vendor's termination, suspension, or exclusion or alternate payee's revocation; or

(c) was an officer, or person owning, either

directly or indirectly, 5% or more of the shares of stock or other evidences of ownership in a corporate vendor previously terminated, suspended, or excluded from participation as a vendor in the Illinois Medical Assistance Program, or was previously revoked as an alternate payee in the Illinois Medical Assistance Program, or was terminated, suspended, or excluded from participation as a vendor in a medical assistance program in another state that is of the same kind as the program of medical assistance provided under Article V of this Code, during the time of conduct which was the basis for that vendor's termination, suspension, or exclusion; or

(d) was an owner of a sole proprietorship or

partner in a partnership previously terminated, suspended, or excluded from participation as a vendor in the Illinois Medical Assistance Program, or was previously revoked as an alternate payee in the Illinois Medical Assistance Program, or was terminated, suspended, or excluded from participation as a vendor in a medical assistance program in another state that is of the same kind as the program of medical assistance provided under Article V of this Code, during the time of conduct which was the basis for that vendor's termination, suspension, or exclusion or alternate payee's revocation; or

(6) the alternate payee, a person with management

responsibility for an alternate payee, an officer or person owning, either directly or indirectly, 5% or more of the shares of stock or other evidences of ownership in a corporate alternate payee, or a partner in a partnership which is an alternate payee:

(a) has engaged in conduct prohibited by

applicable federal or State law or regulation relating to the Illinois Medical Assistance Program; or

(b) was a person with management

responsibility for a vendor or alternate payee at the time that the vendor or alternate payee engaged in practices prohibited by applicable federal or State law or regulation relating to the Illinois Medical Assistance Program; or

(c) was an officer, or person owning, either

directly or indirectly, 5% or more of the shares of stock or other evidences of ownership in a vendor or alternate payee at the time such vendor or alternate payee engaged in practices prohibited by applicable federal or State law or regulation relating to the Illinois Medical Assistance Program; or

(d) was an owner of a sole proprietorship or

partner in a partnership which was a vendor or alternate payee at the time such vendor or alternate payee engaged in practices prohibited by applicable federal or State law or regulation relating to the Illinois Medical Assistance Program; or

(7) the direct or indirect ownership of the

vendor or alternate payee (including the ownership of a vendor or alternate payee that is a partner's interest in a vendor or alternate payee, or ownership of 5% or more of the shares of stock or other evidences of ownership in a corporate vendor or alternate payee) has been transferred by an individual who is terminated, suspended, or excluded or barred from participating as a vendor or is prohibited or revoked as an alternate payee to the individual's spouse, child, brother, sister, parent, grandparent, grandchild, uncle, aunt, niece, nephew, cousin, or relative by marriage.

(K) The Illinois Department of Healthcare and Family Services may withhold payments, in whole or in part, to a provider or alternate payee where there is credible evidence, received from State or federal law enforcement or federal oversight agencies or from the results of a preliminary Department audit, that the circumstances giving rise to the need for a withholding of payments may involve fraud or willful misrepresentation under the Illinois Medical Assistance program. The Department shall by rule define what constitutes "credible" evidence for purposes of this subsection. The Department may withhold payments without first notifying the provider or alternate payee of its intention to withhold such payments. A provider or alternate payee may request a reconsideration of payment withholding, and the Department must grant such a request. The Department shall state by rule a process and criteria by which a provider or alternate payee may request full or partial release of payments withheld under this subsection. This request may be made at any time after the Department first withholds such payments.
(a) The Illinois Department must send notice of its

withholding of program payments within 5 days of taking such action. The notice must set forth the general allegations as to the nature of the withholding action, but need not disclose any specific information concerning its ongoing investigation. The notice must do all of the following:

(1) State that payments are being withheld in

accordance with this subsection.

(2) State that the withholding is for a temporary

period, as stated in paragraph (b) of this subsection, and cite the circumstances under which withholding will be terminated.

(3) Specify, when appropriate, which type or

types of Medicaid claims withholding is effective.

(4) Inform the provider or alternate payee of the

right to submit written evidence for reconsideration of the withholding by the Illinois Department.

(5) Inform the provider or alternate payee that a

written request may be made to the Illinois Department for full or partial release of withheld payments and that such requests may be made at any time after the Department first withholds such payments.

(b) All withholding-of-payment actions under this

subsection shall be temporary and shall not continue after any of the following:

(1) The Illinois Department or the prosecuting

authorities determine that there is insufficient evidence of fraud or willful misrepresentation by the provider or alternate payee.

(2) Legal proceedings related to the provider's

or alternate payee's alleged fraud, willful misrepresentation, violations of this Act, or violations of the Illinois Department's administrative rules are completed.

(3) The withholding of payments for a period of 3

years.

(c) The Illinois Department may adopt all rules

necessary to implement this subsection (K).

(K-5) The Illinois Department may withhold payments, in whole or in part, to a provider or alternate payee upon initiation of an audit, quality of care review, investigation when there is a credible allegation of fraud, or the provider or alternate payee demonstrating a clear failure to cooperate with the Illinois Department such that the circumstances give rise to the need for a withholding of payments. As used in this subsection, "credible allegation" is defined to include an allegation from any source, including, but not limited to, fraud hotline complaints, claims data mining, patterns identified through provider audits, civil actions filed under the Illinois False Claims Act, and law enforcement investigations. An allegation is considered to be credible when it has indicia of reliability. The Illinois Department may withhold payments without first notifying the provider or alternate payee of its intention to withhold such payments. A provider or alternate payee may request a hearing or a reconsideration of payment withholding, and the Illinois Department must grant such a request. The Illinois Department shall state by rule a process and criteria by which a provider or alternate payee may request a hearing or a reconsideration for the full or partial release of payments withheld under this subsection. This request may be made at any time after the Illinois Department first withholds such payments.
(a) The Illinois Department must send notice of its

withholding of program payments within 5 days of taking such action. The notice must set forth the general allegations as to the nature of the withholding action but need not disclose any specific information concerning its ongoing investigation. The notice must do all of the following:

(1) State that payments are being withheld in

accordance with this subsection.

(2) State that the withholding is for a temporary

period, as stated in paragraph (b) of this subsection, and cite the circumstances under which withholding will be terminated.

(3) Specify, when appropriate, which type or

types of claims are withheld.

(4) Inform the provider or alternate payee of the

right to request a hearing or a reconsideration of the withholding by the Illinois Department, including the ability to submit written evidence.

(5) Inform the provider or alternate payee that a

written request may be made to the Illinois Department for a hearing or a reconsideration for the full or partial release of withheld payments and that such requests may be made at any time after the Illinois Department first withholds such payments.

(b) All withholding of payment actions under this

subsection shall be temporary and shall not continue after any of the following:

(1) The Illinois Department determines that there

is insufficient evidence of fraud, or the provider or alternate payee demonstrates clear cooperation with the Illinois Department, as determined by the Illinois Department, such that the circumstances do not give rise to the need for withholding of payments; or

(2) The withholding of payments has lasted for a

period in excess of 3 years.

(c) The Illinois Department may adopt all rules

necessary to implement this subsection (K-5).

(L) The Illinois Department shall establish a protocol to enable health care providers to disclose an actual or potential violation of this Section pursuant to a self-referral disclosure protocol, referred to in this subsection as "the protocol". The protocol shall include direction for health care providers on a specific person, official, or office to whom such disclosures shall be made. The Illinois Department shall post information on the protocol on the Illinois Department's public website. The Illinois Department may adopt rules necessary to implement this subsection (L). In addition to other factors that the Illinois Department finds appropriate, the Illinois Department may consider a health care provider's timely use or failure to use the protocol in considering the provider's failure to comply with this Code.
(M) Notwithstanding any other provision of this Code, the Illinois Department, at its discretion, may exempt an entity licensed under the Nursing Home Care Act, the ID/DD Community Care Act, or the MC/DD Act from the provisions of subsections (A-15), (B), and (C) of this Section if the licensed entity is in receivership.
(Source: P.A. 98-214, eff. 8-9-13; 98-550, eff. 8-27-13; 98-756, eff. 7-16-14; 99-180, eff. 7-29-15.)

(305 ILCS 5/12-4.25a) (from Ch. 23, par. 12-4.25a)
Sec. 12-4.25a. Any vendor of physician services who shall be the subject of a medical quality review by the Illinois Department shall have the right to consult with another physician or physicians to assist in understanding the procedures and interpretations of the Illinois Department and to assist in interpreting, as an experienced or expert consultant or witness, the quality of care, its relation to a prevailing standard of care, and standards of documentation of the Illinois Department. The consulting physician or physicians may be present at the review meeting where the provider is present. The assistance offered by the consulting physician or physicians shall respect the confidentiality of recipient patient relations with the treating physician in relation to consultation on treatment matters. Nothing in this subsection shall be deemed to waive the requirements of the Medical Patient Rights Act as it relates to patient privacy and confidentiality.
(Source: P.A. 87-399.)

(305 ILCS 5/12-4.25b) (from Ch. 23, par. 12-4.25b)
Sec. 12-4.25b. A vendor of physician services who is the subject of medical quality review by the Illinois Department shall have the right to record that portion of any Medical Quality Review Committee meeting or hearing with the Illinois Department, at which the vendor is present and participates. The recording shall be privileged and confidential and shall not be disclosed, except however if the Illinois Department initiates action to deny, suspend or terminate the vendor's participation in the Medicaid program, the recording may be disclosed to an attorney or physician consultant to prepare a defense.
(Source: P.A. 87-399.)

(305 ILCS 5/12-4.25c) (from Ch. 23, par. 12-4.25c)
Sec. 12-4.25c. Where a medical provider's medical practices are under review by the Illinois Department and the provider is board certified in a specialty by a nationally recognized specialty board and practicing in the specialty, the Illinois Department should attempt to utilize a medical practitioner with like qualifications to assist in reviewing the medical practices of the provider under review in the areas of practice within the specialty.
(Source: P.A. 87-399.)

(305 ILCS 5/12-4.26) (from Ch. 23, par. 12-4.26)
Sec. 12-4.26. Scope of Application.) The Illinois Department may terminate or suspend a vendor pursuant to the authority and powers conferred in Section 12-4.25, only subsequent to the effective date of this amendatory Act. However the authority and powers are expressly declared to be retroactive to the extent that conduct and activities of vendors engaged in prior to the effective date of this amendatory Act may be relied upon as the basis for terminating or suspending eligibility to participate in the Medical Assistance Program, where the vendor had actual or constructive knowledge of the requirements which applied to his conduct or activities.
(Source: P.A. 80-2nd SS-2.)

(305 ILCS 5/12-4.27) (from Ch. 23, par. 12-4.27)
Sec. 12-4.27. Factual Determinations.) Factual determinations made by the Department in administrative hearings initiated prior to the effective date of this amendatory Act and which involve issues of fact relating to activities which constitute grounds for termination pursuant to this amendatory Act, shall be reviewed by the Director and may be used as grounds for approval or denial of applications to participate, for termination of eligibility, or for recovery of money, without conducting a new administrative proceeding.
(Source: P.A. 80-2nd SS-2.)

(305 ILCS 5/12-4.28) (from Ch. 23, par. 12-4.28)
Sec. 12-4.28. (Repealed).
(Source: P.A. 83-1362. Repealed by P.A. 92-111, eff. 1-1-02.)

(305 ILCS 5/12-4.29) (from Ch. 23, par. 12-4.29)
Sec. 12-4.29. Youth employability and career development programs. The Illinois Department may establish and administer community-based programs providing comprehensive, long-term intervention strategies to increase future employability and career development among high risk youth, as required by "An Act in relation to the provision of assistance to certain persons, amending Acts named therein", certified December 2, 1987. The Illinois Department may contract with private nonprofit organizations or units of local government to administer and deliver services pursuant to the above-named Act.
(Source: P.A. 85-1209.)

(305 ILCS 5/12-4.30) (from Ch. 23, par. 12-4.30)
Sec. 12-4.30. Demonstration programs. Establish demonstration programs, authorized by federal law and pursuant to State regulations. Such demonstration programs may include, but shall not be limited to: cashing out welfare benefits such as, but not limited to, food stamps, energy assistance payments and medical benefits; providing medical benefits through the purchase of health insurance; and capping grant amounts at certain levels regardless of the number of persons in the case. Such demonstration programs may be limited to particular geographic areas.
(Source: P.A. 93-632, eff. 2-1-04.)

(305 ILCS 5/12-4.31)
Sec. 12-4.31. (Repealed).
(Source: P.A. 90-655, eff. 7-30-98. Repealed by P.A. 90-790, eff. 8-14-98.)

(305 ILCS 5/12-4.32)
Sec. 12-4.32. (Repealed).
(Source: P.A. 90-9, eff. 7-1-97. Repealed by P.A. 90-564, eff. 12-22-97.)

(305 ILCS 5/12-4.33)
Sec. 12-4.33. Welfare reform research and accountability.
(a) The Illinois Department shall collect and report upon all data in connection with federally funded or assisted welfare programs as federal law may require, including, but not limited to, Section 411 of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 and its implementing regulations and any amendments thereto as may from time to time be enacted.
(b) In addition to and on the same schedule as the data collection required by federal law and subsection (a), the Department shall collect and report on further information with respect to the Temporary Assistance for Needy Families ("TANF") program, as follows:
(1) With respect to denials of applications for

benefits, all of the same information about the family required under the federal law, plus the specific reason or reasons for denial of the application.

(2) With respect to all terminations of benefits, all

of the same information as required under the federal law, plus the specific reason or reasons for the termination.

(c) The Department shall collect all of the same data as set forth in subsections (a) and (b), and report it on the same schedule, with respect to all cash assistance benefits provided to families that are not funded from the TANF program federal block grant or are not otherwise required to be included in the data collection and reporting in subsections (a) and (b).
(d) Whether or not reports under this Section must be submitted to the federal government, they shall be considered public and they shall be promptly made available to the public at the end of each fiscal year, free of charge upon request. The data underlying the reports shall be made available to academic institutions and public policy organizations involved in the study of welfare issues or programs and redacted to conform with applicable privacy laws. The cost shall be no more than that incurred by the Department in assembling and delivering the data.
(e) (Blank).
(f) (Blank).
(Source: P.A. 95-322, eff. 1-1-08.)

(305 ILCS 5/12-4.34)
Sec. 12-4.34. Services to noncitizens.
(a) Subject to specific appropriation for this purpose and notwithstanding Sections 1-11 and 3-1 of this Code, the Department of Human Services is authorized to provide services to legal immigrants, including but not limited to naturalization and nutrition services and financial assistance. The nature of these services, payment levels, and eligibility conditions shall be determined by rule.
(b) The Illinois Department is authorized to lower the payment levels established under this subsection or take such other actions during the fiscal year as are necessary to ensure that payments under this subsection do not exceed the amounts appropriated for this purpose. These changes may be accomplished by emergency rule under Section 5-45 of the Illinois Administrative Procedure Act, except that the limitation on the number of emergency rules that may be adopted in a 24-month period shall not apply.
(Source: P.A. 91-24, eff. 7-1-99; 91-712, eff. 7-1-00; 92-10, eff. 6-11-01; 92-597, eff. 6-28-02.)

(305 ILCS 5/12-4.35)
Sec. 12-4.35. Medical services for certain noncitizens.
(a) Notwithstanding Section 1-11 of this Code or Section 20(a) of the Children's Health Insurance Program Act, the Department of Healthcare and Family Services may provide medical services to noncitizens who have not yet attained 19 years of age and who are not eligible for medical assistance under Article V of this Code or under the Children's Health Insurance Program created by the Children's Health Insurance Program Act due to their not meeting the otherwise applicable provisions of Section 1-11 of this Code or Section 20(a) of the Children's Health Insurance Program Act. The medical services available, standards for eligibility, and other conditions of participation under this Section shall be established by rule by the Department; however, any such rule shall be at least as restrictive as the rules for medical assistance under Article V of this Code or the Children's Health Insurance Program created by the Children's Health Insurance Program Act.
(b) The Department is authorized to take any action, including without limitation cessation of enrollment, reduction of available medical services, and changing standards for eligibility, that is deemed necessary by the Department during a State fiscal year to assure that payments under this Section do not exceed available funds.
(c) Continued enrollment of individuals into the program created under this Section in any fiscal year is contingent upon continued enrollment of individuals into the Children's Health Insurance Program during that fiscal year.
(d) (Blank).
(Source: P.A. 94-48, eff. 7-1-05; 95-331, eff. 8-21-07.)

(305 ILCS 5/12-4.36)
Sec. 12-4.36. (Repealed).
(Source: P.A. 95-622, eff. 9-17-07. Repealed by P.A. 97-689, eff. 6-14-12.)

(305 ILCS 5/12-4.37)
Sec. 12-4.37. Children's Healthcare Partnership Pilot Program.
(a) The Department of Healthcare and Family Services, in cooperation with the Department of Human Services, shall establish a Children's Healthcare Partnership Pilot Program in Sangamon County to fund the provision of various health care services by a single provider, or a group of providers that have entered into an agreement for that purpose, at a single location in the county. Services covered under the pilot program shall include, but need not be limited to, family practice, pediatric, nursing (including advanced practice registered nursing), psychiatric, dental, and vision services. The Departments shall fund the provision of all services provided under the pilot program using a rate structure that is cost-based. To be selected by the Departments as the provider of health care services under the pilot program, a provider or group of providers must serve a disproportionate share of low-income or indigent patients, including recipients of medical assistance under Article V of this Code. The Departments shall adopt rules as necessary to implement this Section.
(b) Implementation of this Section is contingent on federal approval. The Department of Healthcare and Family Services shall take appropriate action by January 1, 2010 to seek federal approval.
(c) This Section is inoperative if the provider of health care services under the pilot program receives designation as a Federally Qualified Health Center (FQHC) or FQHC Look-Alike.
(Source: P.A. 100-513, eff. 1-1-18.)

(305 ILCS 5/12-4.38)
Sec. 12-4.38. Special FamilyCare provisions. The Department of Healthcare and Family Services may submit to the Comptroller, and the Comptroller is authorized to pay, on behalf of persons enrolled in the FamilyCare Program, claims for services rendered to an enrollee during the period beginning October 1, 2007, and ending on the effective date of any rules adopted to implement the provisions of this amendatory Act of the 96th General Assembly. The authorization for payment of claims applies only to bona fide claims for payment for services rendered. Any claim for payment which is authorized pursuant to the provisions of this amendatory Act of the 96th General Assembly must adhere to all other applicable rules, regulations, and requirements.
(Source: P.A. 96-20, eff. 6-30-09; 97-689, eff. 6-14-12.)

(305 ILCS 5/12-4.39)
Sec. 12-4.39. Dental clinic grant program.
(a) Grant program. On and after July 1, 2012, and subject to funding availability, the Department of Healthcare and Family Services may administer a grant program. The purpose of this grant program shall be to build the public infrastructure for dental care and to make grants to local health departments, federally qualified health clinics (FQHCs), and rural health clinics (RHCs) for development of comprehensive dental clinics for dental care services. The primary purpose of these new dental clinics will be to increase dental access for low-income and Department of Healthcare and Family Services clients who have no dental arrangements with a dental provider in a project's service area. The dental clinic must be willing to accept out-of-area clients who need dental services, including emergency services for adults and Early and Periodic Screening, Diagnosis and Treatment (EPSDT)-referral children. Medically Underserved Areas (MUAs) and Health Professional Shortage Areas (HPSAs) shall receive special priority for grants under this program.
(b) Eligible applicants. The following entities are eligible to apply for grants:
(1) Local health departments.
(2) Federally Qualified Health Centers (FQHCs).
(3) Rural health clinics (RHCs).
(c) Use of grant moneys. Grant moneys must be used to support projects that develop dental services to meet the dental health care needs of Department of Healthcare and Family Services Dental Program clients. Grant moneys must be used for operating expenses, including, but not limited to: insurance; dental supplies and equipment; dental support services; and renovation expenses. Grant moneys may not be used to offset existing indebtedness, supplant existing funds, purchase real property, or pay for personnel service salaries for dental employees.
(d) Application process. The Department shall establish procedures for applying for dental clinic grants.
(Source: P.A. 96-67, eff. 7-23-09; 96-1000, eff. 7-2-10; 97-689, eff. 6-14-12.)

(305 ILCS 5/12-4.40)
Sec. 12-4.40. Payment Recapture Audits. The Department of Healthcare and Family Services is authorized to contract with third-party entities to conduct Payment Recapture Audits to detect and recapture payments made in error or as a result of fraud or abuse. Payment Recapture Audits under this Section may be performed in conjunction with similar audits performed under federal authorization.
A Payment Recapture Audit shall include the process of identifying improper payments paid to providers or other entities whereby accounting specialists and fraud examination specialists examine payment records and uncover such problems as duplicate payments, payments for services not rendered, overpayments, payments for unauthorized services, and fictitious vendors. This audit may include the use of professional and specialized auditors on a contingency basis, with compensation tied to the identification of misspent funds.
The use of Payment Recapture Audits does not preclude the Office of the Inspector General or any other authorized agency employee from performing activities to identify and prevent improper payments.
(Source: P.A. 96-942, eff. 6-25-10; 97-333, eff. 8-12-11.)

(305 ILCS 5/12-4.41)
Sec. 12-4.41. Public Benefits Fraud Protection Task Force.
(a) Purpose. The purpose of the Public Benefits Fraud Protection Task Force is to conduct a thorough review of the nature of public assistance fraud in the State of Illinois; to ascertain the feasibility of implementing a mechanism to determine the pervasiveness and frequency of public assistance fraud; to calculate the detriment of public assistance fraud to the financial status and socio-economic status of public aid recipients specifically and Illinois taxpayers generally; and to determine if more stringent penalties or compassionate procedures are necessary.
(b) Definitions. As used in this Section:
"Task Force" means the Public Benefits Fraud Protection Task Force.
"Public assistance" or "public aid" includes, without limitation, Medicaid, TANF, the Illinois LINK Program, General Assistance, Transitional Assistance, the Supplemental Nutrition Assistance Program, and the Child Care Assistance Program.
(c) The Public Benefits Fraud Protection Task Force. The Public Benefits Fraud Protection Task Force is created. The Task Force shall be composed of 17 members appointed as follows:
(1) One member of the Illinois Senate appointed by

the President of the Senate, who shall be co-chair to the Task Force;

(2) One member of the Illinois Senate appointed by

the Senate Minority Leader;

(3) One member of the Illinois House of

Representatives appointed by the Speaker of the House of Representatives, who shall be co-chair to the Task Force;

(4) One member of the Illinois House of

Representatives appointed by the House Minority Leader;

(5) The following persons, or their designees: the

Director of Public Health, the Director of Healthcare and Family Services, and the Secretary of Human Services;

(6) The Director of the Illinois Department on

Aging, or his or her designee;

(7) The Executive Inspector General appointed by the

Governor, or his or her designee;

(8) The Inspector General of the Illinois Department

of Human Services, or his or her designee;

(9) A representative from the Illinois State Police

Medicaid Fraud Control Unit;

(10) Three persons, who are not currently employed by

a State agency, appointed by the Secretary of Human Services, one of whom shall be a person with professional experience in child care issues, one of whom shall be a person with knowledge and experience in legal aid services, and one of whom shall be a person with knowledge and experience in poverty law;

(11) The Attorney General, or his or her designee;
(12) A representative of a union representing front

line State employees who administer public benefits programs; and

(13) A representative of a statewide business

association.

(d) Compensation and qualifications. Members shall serve without compensation and shall be adults and residents of Illinois.
(e) Appointments. Appointments shall be made 90 days from the effective date of this amendatory Act of the 96th General Assembly.
(f) Hearings. The Task Force shall solicit comments from stakeholders and hold public hearings before filing any report required by this Section. At the public hearings, the Task Force shall allow interested persons to present their views and comments. The Task Force shall submit all reports required by this Section to the Governor and the General Assembly. In addition to the reports required by this Section, the Task Force may provide, at its discretion, interim reports and recommendations. The Department of Human Services shall provide administrative support to the Task Force.
(g) Task Force duties. The Task Force shall gather information and make recommendations relating to at least the following topics in relation to public assistance fraud:
(1) Reviews of provider billing of public aid claims.
(2) Reviews of recipient utilization of public aid.
(3) Protocols for investigating recipient public aid

fraud.

(4) Protocols for investigating provider public aid

fraud.

(5) Reporting of alleged fraud by private citizens

through qui tam actions.

(6) Examination of current fraud prevention measures

which may hinder legitimate aid claims.

(7) Coordination between relevant agencies in fraud

investigation.

(8) Financial audit of the current costs borne by aid

recipients and Illinois government through fraud.

(9) Examination of enhanced penalties for fraudulent

recipients and providers.

(10) Enhanced whistleblower protections.
(11) Voluntary assistance from businesses and

community groups in efforts to curb fraud.

(h) Task Force recommendations. Any of the findings, recommendations, public postings, and other relevant information regarding the Task Force shall be made available on the Department of Human Services' website.
(i) Reporting requirements. The Task Force shall submit findings and recommendations to the Governor and the General Assembly by December 31, 2011, including any necessary implementing legislation, and recommendations for changes to policies, rules, or procedures that are not incorporated in the implementing legislation.
(j) Dissolution of Task Force. The Task Force shall be dissolved 90 days after its report has been submitted to the Governor's Office and the General Assembly.
(Source: P.A. 96-1346, eff. 1-1-11; 97-333, eff. 8-12-11.)

(305 ILCS 5/12-4.42)
Sec. 12-4.42. Medicaid Revenue Maximization.
(a) Purpose. The General Assembly finds that there is a need to make changes to the administration of services provided by State and local governments in order to maximize federal financial participation.
(b) Definitions. As used in this Section:
"Community Medicaid mental health services" means all mental health services outlined in Part 132 of Title 59 of the Illinois Administrative Code that are funded through DHS, eligible for federal financial participation, and provided by a community-based provider.
"Community-based provider" means an entity enrolled as a provider pursuant to Sections 140.11 and 140.12 of Title 89 of the Illinois Administrative Code and certified to provide community Medicaid mental health services in accordance with Part 132 of Title 59 of the Illinois Administrative Code.
"DCFS" means the Department of Children and Family Services.
"Department" means the Illinois Department of Healthcare and Family Services.
"Care facility for persons with a developmental disability" means an intermediate care facility for persons with an intellectual disability within the meaning of Title XIX of the Social Security Act, whether public or private and whether organized for profit or not-for-profit, but shall not include any facility operated by the State.
"Care provider for persons with a developmental disability" means a person conducting, operating, or maintaining a care facility for persons with a developmental disability. For purposes of this definition, "person" means any political subdivision of the State, municipal corporation, individual, firm, partnership, corporation, company, limited liability company, association, joint stock association, or trust, or a receiver, executor, trustee, guardian, or other representative appointed by order of any court.
"DHS" means the Illinois Department of Human Services.
"Hospital" means an institution, place, building, or agency located in this State that is licensed as a general acute hospital by the Illinois Department of Public Health under the Hospital Licensing Act, whether public or private and whether organized for profit or not-for-profit.
"Long term care facility" means (i) a skilled nursing or intermediate long term care facility, whether public or private and whether organized for profit or not-for-profit, that is subject to licensure by the Illinois Department of Public Health under the Nursing Home Care Act, including a county nursing home directed and maintained under Section 5-1005 of the Counties Code, and (ii) a part of a hospital in which skilled or intermediate long term care services within the meaning of Title XVIII or XIX of the Social Security Act are provided; except that the term "long term care facility" does not include a facility operated solely as an intermediate care facility for the intellectually disabled within the meaning of Title XIX of the Social Security Act.
"Long term care provider" means (i) a person licensed by the Department of Public Health to operate and maintain a skilled nursing or intermediate long term care facility or (ii) a hospital provider that provides skilled or intermediate long term care services within the meaning of Title XVIII or XIX of the Social Security Act. For purposes of this definition, "person" means any political subdivision of the State, municipal corporation, individual, firm, partnership, corporation, company, limited liability company, association, joint stock association, or trust, or a receiver, executor, trustee, guardian, or other representative appointed by order of any court.
"State-operated facility for persons with a developmental disability" means an intermediate care facility for persons with an intellectual disability within the meaning of Title XIX of the Social Security Act operated by the State.
(c) Administration and deposit of Revenues. The Department shall coordinate the implementation of changes required by Public Act 96-1405 amongst the various State and local government bodies that administer programs referred to in this Section.
Revenues generated by program changes mandated by any provision in this Section, less reasonable administrative costs associated with the implementation of these program changes, which would otherwise be deposited into the General Revenue Fund shall be deposited into the Healthcare Provider Relief Fund.
The Department shall issue a report to the General Assembly detailing the implementation progress of Public Act 96-1405 as a part of the Department's Medical Programs annual report for fiscal years 2010 and 2011.
(d) Acceleration of payment vouchers. To the extent practicable and permissible under federal law, the Department shall create all vouchers for long term care facilities and facilities for persons with a developmental disability for dates of service in the month in which the enhanced federal medical assistance percentage (FMAP) originally set forth in the American Recovery and Reinvestment Act (ARRA) expires and for dates of service in the month prior to that month and shall, no later than the 15th of the month in which the enhanced FMAP expires, submit these vouchers to the Comptroller for payment.
The Department of Human Services shall create the necessary documentation for State-operated facilities for persons with a developmental disability so that the necessary data for all dates of service before the expiration of the enhanced FMAP originally set forth in the ARRA can be adjudicated by the Department no later than the 15th of the month in which the enhanced FMAP expires.
(e) Billing of DHS community Medicaid mental health services. No later than July 1, 2011, community Medicaid mental health services provided by a community-based provider must be billed directly to the Department.
(f) DCFS Medicaid services. The Department shall work with DCFS to identify existing programs, pending qualifying services, that can be converted in an economically feasible manner to Medicaid in order to secure federal financial revenue.
(g) Third Party Liability recoveries. The Department shall contract with a vendor to support the Department in coordinating benefits for Medicaid enrollees. The scope of work shall include, at a minimum, the identification of other insurance for Medicaid enrollees and the recovery of funds paid by the Department when another payer was liable. The vendor may be paid a percentage of actual cash recovered when practical and subject to federal law.
(h) Public health departments. The Department shall identify unreimbursed costs for persons covered by Medicaid who are served by the Chicago Department of Public Health.
The Department shall assist the Chicago Department of Public Health in determining total unreimbursed costs associated with the provision of healthcare services to Medicaid enrollees.
The Department shall determine and draw the maximum allowable federal matching dollars associated with the cost of Chicago Department of Public Health services provided to Medicaid enrollees.
(i) Acceleration of hospital-based payments. The Department shall, by the 10th day of the month in which the enhanced FMAP originally set forth in the ARRA expires, create vouchers for all State fiscal year 2011 hospital payments exempt from the prompt payment requirements of the ARRA. The Department shall submit these vouchers to the Comptroller for payment.
(Source: P.A. 99-143, eff. 7-27-15; 100-201, eff. 8-18-17.)

(305 ILCS 5/12-4.44)
Sec. 12-4.44. Report on centralizing administrative functions. The Department of Healthcare and Family Services, with the cooperation of the Department of Human Services, shall provide a report to the General Assembly by January 1, 2012, regarding the feasibility and potential consequences of centralizing administrative functions, to the extent allowable under federal law, for applicants applying only for medical assistance. The report shall include, but need not be limited to, an analysis of centralizing administrative functions in a statewide or regional centers administered by either public or private entities, and an analysis of the impact of removing medical assistance only cases from the caseload assigned to employees in local Department of Human Services field offices that accept and process applications for benefits.
(Source: P.A. 97-172, eff. 7-22-11.)

(305 ILCS 5/12-4.45)
Sec. 12-4.45. Third party liability.
(a) To the extent authorized under federal law, the Department of Healthcare and Family Services shall identify individuals receiving services under medical assistance programs funded or partially funded by the State who may be or may have been covered by a third party health insurer, the period of coverage for such individuals, and the nature of coverage. A company, as defined in Section 5.5 of the Illinois Insurance Code and Section 2 of the Comprehensive Health Insurance Plan Act, must provide the Department eligibility information in a federally recommended or mutually agreed-upon format that includes at a minimum:
(1) The names, addresses, dates, and sex of primary

covered persons.

(2) The policy group numbers of the covered persons.
(3) The names, dates of birth, and sex of covered

dependents, and the relationship of dependents to the primary covered person.

(4) The effective dates of coverage for each covered

person.

(5) The generally defined covered services

information, such as drugs, medical, or any other similar description of services covered.

(b) The Department may impose an administrative penalty on a company that does not comply with the request for information made under Section 5.5 of the Illinois Insurance Code and paragraph (3) of subsection (a) of Section 20 of the Covering ALL KIDS Health Insurance Act. The amount of the penalty shall not exceed $10,000 per day for each day of noncompliance that occurs after the 180th day after the date of the request. The first day of the 180-day period commences on the business day following the date of the correspondence requesting the information sent by the Department to the company. The amount shall be based on:
(1) The seriousness of the violation, including the

nature, circumstances, extent, and gravity of the violation.

(2) The economic harm caused by the violation.
(3) The history of previous violations.
(4) The amount necessary to deter a future violation.
(5) Efforts to correct the violation.
(6) Any other matter that justice may require.
(c) The enforcement of the penalty may be stayed during the time the order is under administrative review if the company files an appeal.
(d) The Attorney General may bring suit on behalf of the Department to collect the penalty.
(e) Recoveries made by the Department in connection with the imposition of an administrative penalty as provided under this Section shall be deposited into the Public Aid Recoveries Trust Fund created under Section 12-9.
(Source: P.A. 98-130, eff. 8-2-13; 98-756, eff. 7-16-14.)

(305 ILCS 5/12-4.46)
Sec. 12-4.46. Change in legal guardianship; notification. Whenever there is a change in legal guardianship of a minor child who receives benefits under this Code, the appropriate State agency shall immediately inform the Department of Human Services of the change in legal guardianship to ensure such benefits are sent directly to the minor child's legal guardian.
For purposes of this Section, "legal guardian" means a person appointed guardian, or given custody, of a minor by a circuit court of the State, but does not include a person appointed guardian, or given custody, of a minor under the Juvenile Court Act or the Juvenile Court Act of 1987.
(Source: P.A. 98-256, eff. 8-9-13; 98-756, eff. 7-16-14.)

(305 ILCS 5/12-4.47)
Sec. 12-4.47. Continued eligibility for developmental disability services for dependents of military service members.
(a) As used in this Section:
"Dependent" means a spouse, birth child, adopted child, or stepchild of a military service member.
"Legal resident" means a person who maintains Illinois as his or her principal establishment, home of record, or permanent home and to where, whenever absent due to military obligation, he or she intends to return.
"Military service" means service in the armed forces or armed forces reserves of the United States, or membership in the Illinois National Guard.
"Military service member" means a person who is currently in military service or who has separated from military service in the previous 18 months through either retirement or military separation.
(b) A dependent, who is a legal resident of the State, having previously been determined to be eligible for developmental disability services provided by the Department of Human Services, including waiver services provided under the home and community based services programs authorized under Section 1915(c) of the Social Security Act, shall retain eligibility for those developmental disability services as long as he or she remains a legal resident of the State, regardless of having left the State due to the military service member's military assignment outside the State, and as long as he or she is otherwise eligible for such services.
(c) The Department of Human Services shall permit a dependent who resides out-of-state to be placed on the waiting list for developmental disabilities services if the dependent left the State due to the military service member's military assignment outside the State, is otherwise eligible for those services, and furnishes the following:
(1) a copy of the military service member's DD-214 or

other equivalent discharge paperwork; and

(2) proof of the military service member's legal

residence in the State, as prescribed by the Department.

(d) For dependents who received developmental disability services and who left the State due to the military service member's military assignment outside the State, upon the dependent's return to the State and when a request for services is made, the Department shall:
(1) determine the dependent's eligibility for

services, which may include a request for waiver services provided under the home and community based services programs authorized under Section 1915(c) of the Social Security Act;

(2) provide to the dependent notification of the

determination of eligibility for services, which includes notification of a denial of services if applicable;

(3) provide the dependent an opportunity to contest

the Department's determination through the appeals processes established by the Department; and

(4) resume services if the individual remains

eligible.

(e) As a condition of continued eligibility for services under subsection (b) of this Section, a dependent must inform the Department of his or her current address and provide updates as requested by the Department.
(f) No payment pursuant to this Section shall be made for developmental disability services authorized under the Illinois Title XIX State Plan and provided outside the State unless those services satisfy the conditions specified in 42 CFR 431.52. No payment pursuant to this Section shall be made for home and community based services provided outside the State of Illinois.
(g) The Department shall request a waiver from the appropriate federal agency if a waiver is necessary to implement the provisions of this Section.
(h) The Department may adopt rules necessary to implement the provisions of this Section.
(Source: P.A. 98-1000, eff. 8-18-14; 99-78, eff. 7-20-15.)

(305 ILCS 5/12-4.48)
Sec. 12-4.48. Long-Term Services and Supports Disparities Task Force.
(a) The Department of Healthcare and Family Services shall establish a Long-Term Services and Supports Disparities Task Force.
(b) Members of the Task Force shall be appointed by the Director of the Department of Healthcare and Family Services and shall include representatives of the following agencies, organizations, or groups:
(1) The Governor's office.
(2) The Department of Healthcare and Family Services.
(3) The Department of Human Services.
(4) The Department on Aging.
(5) The Department of Human Rights.
(6) Area Agencies on Aging.
(7) The Department of Public Health.
(8) Managed Care Plans.
(9) The for-profit urban nursing home or assisted

living industry.

(10) The for-profit rural nursing home or assisted

living industry.

(11) The not-for-profit nursing home or assisted

living industry.

(12) The home care association or home care industry.
(13) The adult day care association or adult day care

industry.

(14) An association representing workers who provide

long-term services and supports.

(15) A representative of providers that serve the

predominantly ethnic minority populations.

(16) Case Management Organizations.
(17) Three consumer representatives which may include

a consumer of long-term services and supports or an individual who advocates for such consumers. For purposes of this provision, "consumer representative" means a person who is not an elected official and who has no financial interest in a health or long-term care delivery system.

(c) The Task Force shall not meet unless all consumer representative positions are filled. The Task Force shall reflect diversity in race, ethnicity, and gender.
(d) The Chair of the Task Force shall be appointed by the Director of the Department of Healthcare and Family Services.
(e) The Director of the Department of Healthcare and Family Services shall assign appropriate staff and resources to support the efforts of the Task Force. The Task Force shall meet as often as necessary but not less than 4 times per calendar year.
(f) The Task Force shall promote and facilitate communication, coordination, and collaboration among relevant State agencies and communities of color, limited English-speaking communities, and the private and public entities providing services to those communities.
(g) The Task Force shall do all of the following:
(1) Document the number and types of Long-Term

Services and Supports (LTSS) providers in the State and the number of clients served in each setting.

(2) Document the number and racial profiles of

residents using LTSS, including, but not limited to, residential nursing facilities, assisted living facilities, adult day care, home health services, and other home and community based long-term care services.

(3) Document the number and profiles of family or

informal caregivers who provide care for minority elders.

(4) Compare data over multiple years to identify

trends in the delivery of LTSS for each racial or ethnic category including: Alaskan Native or American Indian, Asian or Pacific Islander, black or African American, Hispanic, or white.

(5) Identify any racial disparities in the provision

of care in various LTSS settings and determine factors that might influence the disparities found.

(6) Identify any disparities uniquely experienced in

metropolitan or rural areas and make recommendations to address these areas.

(7) Assess whether the LTSS industry, including

managed care plans and independent providers, is equipped to offer culturally sensitive, competent, and linguistically appropriate care to meet the needs of a diverse aging population and their informal and formal caregivers.

(8) Consider whether to recommend that the State

require all home and community based services as a condition of licensure to report data similar to that gathered under the Minimum Data Set and required when a new resident is admitted to a nursing home.

(9) Identify and prioritize recommendations for

actions to be taken by the State to address disparity issues identified in the course of these studies.

(10) Monitor the progress of the State in eliminating

racial disparities in the delivery of LTSS.

(h) The Task Force shall conduct public hearings, inquiries, studies, and other forms of information gathering to identify how the actions of State government contribute to or reduce racial disparities in long-term care settings.
(i) The Task Force shall report its findings and recommendations to the Governor and the General Assembly no later than one year after the effective date of this amendatory Act of the 98th General Assembly. Annual reports shall be issued every year thereafter and shall include documentation of progress made to eliminate disparities in long-term care service settings.
(Source: P.A. 98-825, eff. 8-1-14; 99-78, eff. 7-20-15.)

(305 ILCS 5/12-4.49)
Sec. 12-4.49. Breast cancer imaging and diagnostic equipment grant program.
(a) On and after January 1, 2016 and subject to funding availability, the Department of Healthcare and Family Services shall administer a grant program the purpose of which shall be to build the public infrastructure for breast cancer imaging and diagnostic services across the State, in particular in rural, medically underserved areas and in areas with high breast cancer mortality.
(b) In order to be eligible for the program, an applicant must be a:
(1) disproportionate share hospital with high MIUR

(as set by the Department by rule);

(2) mammography facility in a rural area;
(3) federally qualified health center; or
(4) rural health clinic.
(c) The grants may be used to purchase new equipment for breast imaging, image-guided biopsies, or other equipment to enhance the detection and diagnosis of breast cancer.
(d) The primary purpose of these grants is to increase access for low-income and Department of Healthcare and Family Services clients to high quality breast cancer screening and diagnostics. Medically Underserved Areas (MUAs), areas with high breast cancer mortality rates, and Health Professional Shortage Areas (HPSAs) shall receive special priority for grants under this program.
(e) The Department shall establish procedures for applying for grant funds under this Section.
(Source: P.A. 99-433, eff. 8-21-15.)

(305 ILCS 5/12-4.50)
(Section scheduled to be repealed on June 30, 2019)
Sec. 12-4.50. Healthy Local Food Incentives Program.
(a) Legislative findings. Diet and other lifestyle choices contribute to more than half of all deaths in Illinois. Health risk factors include smoking, obesity, stress, nutrition, high blood pressure, and alcohol and drug use. Illinois residents should be encouraged to adopt diets and lifestyles that lead to wellness. The State can help provide that encouragement by funding wellness programs that enhance the health of Illinois residents. Healthy local food incentives encourage wellness among some of the most vulnerable residents of Illinois (those whose incomes are below the poverty line and who often have limited access to fresh, healthy, and affordable foods) by doubling the purchasing power of LINK cardholders at farmers markets across the State. The benefits of such a program include: an increase in population health, Medicaid health care cost savings, decreased incidence of preventable diseases, increased revenue for Illinois small farmers, and economic stimulus for the region.
(b) Definitions. As used in this Section:
"FINI eligible fruits and vegetables" means any variety of fresh, canned, dried, or frozen whole or cut fruits and vegetables without added sugars, fats, or oils, and salt (i.e. sodium), as defined by the Food Insecurity Nutrition Incentive Grant Program administered by the United States Department of Agriculture.
"LINK card" means an electronic benefits transfer card issued by the Department of Human Services for the purpose of enabling a user of the card to obtain SNAP benefits or cash.
"SNAP" means the federal Supplemental Nutrition Assistance Program.
(c) The Department of Human Services shall establish a Healthy Local Food Incentives Program to double the purchasing power of Illinois residents with limited access to fresh fruits and vegetables. The Healthy Local Food Incentives Fund is created as a special fund in the State treasury for the purpose of implementing the Healthy Local Food Incentives Program. All moneys received pursuant to this Section shall be deposited into the Healthy Local Food Incentives Fund.
(d) Subject to appropriation, the Department of Human Services shall make an annual grant of $500,000 from the Fund to a qualified Illinois non-profit organization or agency, which shall be distributed to participating Illinois farmers markets for the purpose of providing matching dollar incentives (up to a specified amount) for the dollar value of SNAP benefits spent on FINI eligible fruits and vegetables at participating Illinois farmers markets and direct producer-to-consumer venues.
(e) The designated qualified non-profit organization or agency shall have a demonstrated track record of:
(1) building a statewide network;
(2) designing and implementing successful healthy

food incentive programs that connect SNAP recipients with local producers;

(3) implementing funds distribution and reporting

processes;

(4) providing training and technical assistance to

farmers markets;

(5) conducting community outreach and data

collection; and

(6) providing full accounting and administration of

funds distributed to farmers markets.

(f) 100% of the moneys deposited into the Fund shall be distributed to participating Illinois farmers markets for healthy local food incentives.
(g) Within 90 days after the end of a grant cycle, the designated qualified non-profit organization or agency shall submit a progress report to the Department of Human Services. The progress report shall include the following information:
(1) the names and locations of Illinois farmers

markets and direct producer-to-consumer venues that received funds distributed under the Program;

(2) the dollar amount of funds awarded to each

participating Illinois farmers market and direct producer-to-consumer venue;

(3) the dollar amount of SNAP benefits, and funds

provided under the Program, that were spent at Illinois farmers markets participating in the Program, as well as the dollar amount of any unspent funds available under the Program;

(4) the number of SNAP transactions carried out

annually at participating Illinois farmers markets;

(5) the impact of the Program on increasing the

quantity of fresh fruits and vegetables consumed by SNAP families, as determined by customer surveys.

(h) No later than December 31, 2017, the Department of Human Services shall adopt rules to implement the provisions of this Section.
(i) This Section is repealed on June 30, 2019.
(Source: P.A. 99-928, eff. 1-20-17.)

(305 ILCS 5/12-4.101)
Sec. 12-4.101. (Repealed).
(Source: P.A. 90-655, eff. 7-30-98. Repealed by P.A. 92-111, eff. 1-1-02.)

(305 ILCS 5/12-4.102)
Sec. 12-4.102. (Repealed).
(Source: P.A. 88-412. Repealed by P.A. 92-111, eff. 1-1-02.)

(305 ILCS 5/12-4.103)
Sec. 12-4.103. Individual Development Accounts. Subject to funding availability, the Illinois Department shall establish a program that allows eligible low-income individuals to open and maintain Individual Development Accounts for the purpose of enabling the individual to accumulate funds for a qualified purpose. A qualified purpose for establishing an Individual Development Account shall be one or more of the following:
(1) to pay for postsecondary education expenses if the expenses are paid directly to an eligible educational institution;
(2) to acquire a principal residence if the individual is buying a home for the first time and if the funds are paid directly to the person to whom the amounts required for the purchase are due; or
(3) to finance business capitalization expenses if the funds are paid directly into a business capitalization account at a federally insured financial institution and are restricted to use solely for qualified business capitalization expenses.
An individual may make contributions to his or her Individual Development Account only from earned income as defined in Section 911(d)(2) of the Internal Revenue Code of 1986.
An Individual Development Account program shall be established in accordance with subsection (h) of Section 404 of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996. State funds made available for this program and federal funds, to the extent they may be used for this purpose, shall be used (i) to match, dollar for dollar, contributions made by individuals participating in an Individual Development Account program approved by the Illinois Department, (ii) to fund or supplement other funds available for the costs of the administration of an Individual Development Account program by a not-for-profit organization, and (iii) for a grant or grants to not-for-profit organizations to provide technical assistance and training to other not-for-profit organizations in the State that wish to establish an Individual Development Account program consistent with this Section. No Individual Development Account program shall qualify for State funds under this Section unless the administering not-for-profit organization verifies that it has secured at least a dollar for dollar match from other sources for contributions made by participating individuals.
The Illinois Department shall by rule establish qualifications for a not-for-profit organization to administer an Individual Development Account program. The Illinois Department shall establish eligibility criteria for individuals seeking to participate in an Individual Development Account program. The Illinois Department shall promulgate rules regarding the administration of Individual Development Account programs by approved not-for-profit organizations administering the programs.
Notwithstanding any other provision of State law, funds in an Individual Development Account, including accrued interest and matching deposits, shall be disregarded for the purpose of determining the eligibility and benefit levels under this Code of the individual establishing the Individual Development Account with respect to any period during which such individual maintains or makes contributions into such an account. Nothing in this Section shall prohibit a not-for-profit organization which does not receive State matching funds from administering an approved Individual Development Account under this Section.
(Source: P.A. 90-783, eff. 8-14-98.)

(305 ILCS 5/12-4.103a)
Sec. 12-4.103a. Assets for Independence Program.
(a) Program established. Subject to available funding and receipt of a federal Assets for Independence grant award, the Department of Human Services shall establish and administer an Assets for Independence Program (Program). The Program shall be established in accordance with the terms of the Assets for Independence Act (AFIA) as now and hereafter amended (Title IV Community Opportunities, Accountability, and Training and Educational Services Act as amended, Public Law 105-285, 42 U.S.C. 604 note).
(b) Assets for Independence Fund. The Assets for Independence Fund is established. The Fund shall be held by the Secretary or his or her designee as ex-officio custodian thereof separate and apart from all other State funds. The Assets for Independence Fund is authorized to receive grants under AFIA, State moneys appropriated for the Program, and moneys from voluntary donations from individuals, foundations, corporations, and other sources. Moneys in the Assets for Independence Fund shall not be commingled with other State funds, but they shall be deposited as required by law and maintained in a separate account on the books of a savings and loan association, bank, or other qualified financial institution. All interest earnings on amounts within the Assets for Independence Fund shall accrue to the Assets for Independence Fund and shall be used in accordance with the terms of the AFIA. Administrative expenses related to the Program, including the provision of financial education to Program participants, shall be paid from the Assets for Independence Fund in accordance with the terms of AFIA Section 707(c)(3).
(c) Program purpose. The purpose of the Program is to allow eligible low-income Illinois citizens, subject to the availability of State and federal funds and authorization from the Department, to open and maintain an Individual Development Account (IDA) at a federally insured financial institution. Deposits into an IDA that are used for subsequent qualified purchases shall be matched dollar-for-dollar by moneys from the Assets for Independence Fund. Not more than $2,000 of moneys from the Assets for Independence Fund shall be provided to any one individual. Not more than $4,000 of moneys from the Assets for Independence Fund shall be provided to any one household. Assets for Independence Fund moneys not being used to administer the Program shall be used only for qualified purchases, shall be distributed only directly to the vendor of a qualified purchase, and shall require the authorization by signature of the Department's chief financial officer.
(d) Contributions to IDA and use of moneys. An individual may make contributions to his or her IDA only from earned income as defined in Section 911(d)(2) of the Internal Revenue Code of 1986. The moneys deposited into an IDA shall not be commingled with any Assets for Independence Fund moneys. An IDA holder shall have a 36-month period, beginning on the date the Department authorizes the holder to open the IDA, within which to make a qualified purchase. If a qualified purchase is not made within that 36-month period, Assets for Independence Fund moneys earmarked for that individual shall be released, and the Department shall authorize another eligible person to open an IDA. Under no circumstances, and at no time, shall an IDA holder lose the ability to withdraw moneys from his or her IDA.
(e) Qualified purchases. A qualified asset purchase using moneys from an IDA shall be defined in accordance with AFIA Section 404(8) and shall be one or more of the following:
(1) Payment of post-secondary education expenses, if

the expenses are paid directly to an eligible educational institution.

(2) Acquisition of a principal residence, if the

individual is buying a home for the first time and if the funds are paid directly to the person to whom the amounts required for the purchase are due.

(3) Financing of business capitalization expenses, if

the funds are paid directly into a business capitalization account at a federally insured financial institution and are restricted to use solely for qualified business capitalization expenses.

(f) Program eligibility. Program eligibility shall be established by the Department in accordance with AFIA Section 408. Persons eligible to open an IDA and to receive Assets for Independence Fund moneys are Illinois citizens currently residing in Illinois who are (i) able to demonstrate that they are currently eligible for assistance under the State's Temporary Assistance for Needy Families program or (ii) able to demonstrate that the adjusted gross income of their household in the calendar year preceding the determination of eligibility was equal to or less than 200% of the poverty line, as determined by the Federal Office of Management and Budget. An individual must further demonstrate that the net worth of his or her household, as of the end of the calendar year preceding the determination of eligibility, does not exceed $10,000, as determined by AFIA Section 408(2)(B). Notwithstanding any other provision of State law, moneys in an Individual Development Account, including accrued interest and matching deposits, shall be disregarded for the purpose of determining the eligibility and benefit levels under this Code in the case of the individual establishing the IDA with respect to any period during which the individual maintains or makes contributions into the IDA. The Department shall approve an individual to open an IDA at a federally insured financial institution upon determining, based on the individual's application, that all eligibility criteria are met and subject to the availability of $2,000 in Assets for Independence Fund moneys.
(Source: P.A. 94-1043, eff. 7-24-06.)

(305 ILCS 5/12-4.104)
Sec. 12-4.104. Family and Community Development Grant Program.
(a) Subject to funding availability, a family and community development grant program shall be administered by the Department of Human Services. The program shall be designed to make services available to families who are at risk of long-term economic dependency and to work with communities to provide economic opportunities. The purpose of the program is to fund, evaluate, and provide recommendations on not less than 8 nor more than 10 projects to move 100 families at risk of long-term economic dependency to self-sufficiency through the family and community development program.
(b) As used in this Section only:
"Applicant" means a public or private organization that makes application for a grant through the request for proposals process.
"Council" means the Social Services Advisory Council.
"Department" means the Department of Human Services.
"Grant" means an award to fund a project approved by the Department with the advice of the Council.
"Grantee" means the recipient of a grant approved by the Department.
(c) The Social Services Advisory Council as established within the Department of Human Services shall, with respect to the family and community development grants administered by the Department, involve a representative of the Human Resource Investment Council in considering proposed projects and monitoring approved projects.
(d) The Council shall:
(1) Identify the factors and conditions that place

Illinois families at risk of long-term dependency upon the AFDC program or its successor program. The Council shall seek to use relevant research findings and national and Illinois-specific data on TANF (formerly AFDC).

(2) Identify the factors and conditions that place

Illinois families at risk of family instability, long-term economic dependency, and foster care placement.

(3) Report those findings to the Secretary of Human

Services for his or her evaluation.

(4) Recommend grants to public or private

organizations to provide family and community development services to families at risk of long-term economic dependency.

(5) In cooperation with the Illinois Community Action

Association, use family and community development outcome measures to independently evaluate the effectiveness of demonstration projects.

(6) Seek the support of an Illinois accredited

university to continue research and evaluation responsibilities.

(7) Seek additional support for the funding of family

and community development grants.

(8) Make recommendations to the Governor, the General

Assembly, and the Secretary of Human Services on the effectiveness of family and community development intervention programs in Illinois.

(9) Evaluate and make recommendations regarding the

cost and benefits to the expansion of the services provided under TANF (formerly AFDC) to include tuition for parenting skills programs, family support and counseling services, child development services, job readiness and job skill training, and transportation and child care expenses associated with the programs and services.

(e) In cooperation with the Illinois Community Action Association, the grantees shall identify families that receive TANF (formerly AFDC) payments that may place families at risk of long-term economic dependency.
(f) The Department shall adopt rules for the operation of this program.
(Source: P.A. 90-783, eff. 8-14-98.)

(305 ILCS 5/12-4.105)
Sec. 12-4.105. Human poison control center; payment program. Subject to funding availability resulting from transfers made from the Hospital Provider Fund to the Healthcare Provider Relief Fund as authorized under this Code, for State fiscal year 2017 and State fiscal year 2018, the Department of Healthcare and Family Services shall pay to the human poison control center designated under the Poison Control System Act an amount of not less than $3,000,000 for each of those State fiscal years that the human poison control center is in operation.
(Source: P.A. 99-516, eff. 6-30-16.)

(305 ILCS 5/12-4.201)
Sec. 12-4.201. Data warehouse concerning medical and related services.
(a) The Department of Healthcare and Family Services may purchase services and materials associated with the costs of developing and implementing a data warehouse comprised of management and decision making information in regard to the liability associated with, and utilization of, medical and related services, out of moneys available for that purpose.
(b) The Department of Healthcare and Family Services shall perform all necessary administrative functions to expand its linearly-scalable data warehouse to encompass other healthcare data sources at both the Department of Human Services and the Department of Public Health. The Department of Healthcare and Family Services shall leverage the inherent capabilities of the data warehouse to accomplish this expansion with marginal additional technical administration. The purpose of this expansion is to allow for programmatic review and analysis including the interrelatedness among the various healthcare programs in order to ascertain effectiveness toward, and ultimate impact on, clients. Beginning July 1, 2005, the Department of Healthcare and Family Services (formerly Department of Public Aid) shall supply quarterly reports to the Commission on Government Forecasting and Accountability detailing progress toward this mandate.
(c) The Department of Healthcare and Family Services (HFS), the Illinois Department of Public Health, the Illinois Department of Human Services, and the Division of Specialized Care for Children, University of Illinois at Chicago, with necessary support from the Department of Central Management Services, shall integrate into the medical data warehouse individual record level data owned by one of these agencies that pertains to maternal and child health, including the following data sets:
(1) Vital Records as they relate to births, birth

outcomes, and deaths.

(2) Adverse Pregnancy Outcomes Reporting System

(APORS).

(3) Genetics/Newborn Screenings/SIDS.
(4) Cornerstone (WIC, FCM, Teen Parents,

Immunization).

(5) HFS medical claims data.
(6) I-CARE.
(7) Children with Special Healthcare Needs Data.
By September 1, 2009, the departments of Healthcare and Family Services, Public Health, and Human Services and the Division of Specialized Care for Children shall jointly prepare a work plan for fully integrating these data sets into the medical data warehouse. The work plan shall provide an overall project design, including defining a mutually acceptable transfer format for each discrete data set, the data update frequency, and a single method of data transfer for each data set. By October 1, 2009, the Department of Public Health shall grant to the Department of Healthcare and Family Services complete access to all vital records data. The Department of Public Health shall prepare a report detailing that this task has been accomplished and submit this report to the Commission on Government Forecasting and Accountability by October 15, 2009. By March 1, 2010, the data sets shall be completely loaded into the medical data warehouse. By July 1, 2010, data from the various sources shall be processed so as to be compatible with other data in the medical data warehouse and available for analysis in an integrated manner.
With the cooperation of the other agencies, HFS shall submit status reports on the progress of these efforts to the Governor and the General Assembly no later than October 1, 2009 and April 1, 2010, with a final report due no later than November 1, 2010.
On an ongoing basis, the 4 agencies shall review the feasibility of adding data from additional sources to the warehouse. Such review may take into account the cost effectiveness of adding the data, the utility of adding data that is not available as identifiable individual record level data, the requirements related to adding data owned by another entity or not available in electronic form, whether sharing of the data is otherwise prohibited by law and the resources required and available for effecting the addition.
The departments shall use analysis of the data in the medical data warehouse to improve maternal and child health outcomes, and in particular improve birth outcomes, and to reduce racial health disparities in this area.
All access and use of the data shall be in compliance with all applicable federal and State laws, regulations, and mandates.
Notwithstanding anything in this Section, data incorporated into the data warehouse shall remain subject to the same provisions of law regarding confidentiality and use restrictions as they are subject to in the control of the contributing agency. The Department of Healthcare and Family Services shall develop measures to ensure that the interplay of the several data sets contributed to the data warehouse does not lead to the use or release of data from the data warehouse that would not otherwise be subject to use or release under State or federal law.
(Source: P.A. 95-331, eff. 8-21-07; 96-799, eff. 10-28-09; 96-1000, eff. 7-2-10.)

(305 ILCS 5/12-4.202)
Sec. 12-4.202. (Repealed).
(P.A. 94-267, eff. 7-19-05. Repealed internally, eff. 1-1-06.)

(305 ILCS 5/12-5) (from Ch. 23, par. 12-5)
(Text of Section from P.A. 99-933, Article 5, Section 5-130)
Sec. 12-5. Appropriations; uses; federal grants; report to General Assembly. From the sums appropriated by the General Assembly, the Illinois Department shall order for payment by warrant from the State Treasury grants for public aid under Articles III, IV, and V, including grants for funeral and burial expenses, and all costs of administration of the Illinois Department and the County Departments relating thereto. Moneys appropriated to the Illinois Department for public aid under Article VI may be used, with the consent of the Governor, to co-operate with federal, State, and local agencies in the development of work projects designed to provide suitable employment for persons receiving public aid under Article VI. The Illinois Department, with the consent of the Governor, may be the agent of the State for the receipt and disbursement of federal funds or commodities for public aid purposes under Article VI and for related purposes in which the co-operation of the Illinois Department is sought by the federal government, and, in connection therewith, may make necessary expenditures from moneys appropriated for public aid under any Article of this Code and for administration. The Illinois Department, with the consent of the Governor, may be the agent of the State for the receipt and disbursement of federal funds pursuant to the Immigration Reform and Control Act of 1986 and may make necessary expenditures from monies appropriated to it for operations, administration, and grants, including payment to the Health Insurance Reserve Fund for group insurance costs at the rate certified by the Department of Central Management Services. All amounts received by the Illinois Department pursuant to the Immigration Reform and Control Act of 1986 shall be deposited in the Immigration Reform and Control Fund. All amounts received into the Immigration Reform and Control Fund as reimbursement for expenditures from the General Revenue Fund shall be transferred to the General Revenue Fund.
All grants received by the Illinois Department for programs funded by the Federal Social Services Block Grant shall be deposited in the Social Services Block Grant Fund. All funds received into the Social Services Block Grant Fund as reimbursement for expenditures from the General Revenue Fund shall be transferred to the General Revenue Fund. All funds received into the Social Services Block Grant fund for reimbursement for expenditure out of the Local Initiative Fund shall be transferred into the Local Initiative Fund. Any other federal funds received into the Social Services Block Grant Fund shall be transferred to the Special Purposes Trust Fund. All federal funds received by the Illinois Department as reimbursement for Employment and Training Programs for expenditures made by the Illinois Department from grants, gifts, or legacies as provided in Section 12-4.18 or made by an entity other than the Illinois Department and all federal funds received from the Emergency Contingency Fund for State Temporary Assistance for Needy Families Programs established by the American Recovery and Reinvestment Act of 2009 shall be deposited into the Employment and Training Fund.
Eighty percent of the federal financial participation funds received by the Illinois Department under the Title IV-A Emergency Assistance program as reimbursement for expenditures made from the Illinois Department of Children and Family Services appropriations for the costs of providing services in behalf of Department of Children and Family Services clients shall be deposited into the DCFS Children's Services Fund.
All federal funds, except those covered by the foregoing 3 paragraphs, received as reimbursement for expenditures from the General Revenue Fund shall be deposited in the General Revenue Fund for administrative and distributive expenditures properly chargeable by federal law or regulation to aid programs established under Articles III through XII and Titles IV, XVI, XIX and XX of the Federal Social Security Act. Any other federal funds received by the Illinois Department under Sections 12-4.6, 12-4.18 and 12-4.19 that are required by Section 12-10 of this Code to be paid into the Special Purposes Trust Fund shall be deposited into the Special Purposes Trust Fund. Any other federal funds received by the Illinois Department pursuant to the Child Support Enforcement Program established by Title IV-D of the Social Security Act shall be deposited in the Child Support Enforcement Trust Fund as required under Section 12-10.2 or in the Child Support Administrative Fund as required under Section 12-10.2a of this Code. Any other federal funds received by the Illinois Department for expenditures made under Title XIX of the Social Security Act and Articles V and VI of this Code that are required by Section 15-2 of this Code to be paid into the County Provider Trust Fund shall be deposited into the County Provider Trust Fund. Any other federal funds received by the Illinois Department for hospital inpatient, hospital ambulatory care, and disproportionate share hospital expenditures made under Title XIX of the Social Security Act and Article V of this Code that are required by Section 5A-8 of this Code to be paid into the Hospital Provider Fund shall be deposited into the Hospital Provider Fund. Any other federal funds received by the Illinois Department for medical assistance program expenditures made under Title XIX of the Social Security Act and Article V of this Code that are required by Section 5B-8 of this Code to be paid into the Long-Term Care Provider Fund shall be deposited into the Long-Term Care Provider Fund. Any other federal funds received by the Illinois Department for medical assistance program expenditures made under Title XIX of the Social Security Act and Article V of this Code that are required by Section 5C-7 of this Code to be paid into the Care Provider Fund for Persons with a Developmental Disability shall be deposited into the Care Provider Fund for Persons with a Developmental Disability. Any other federal funds received by the Illinois Department for trauma center adjustment payments that are required by Section 5-5.03 of this Code and made under Title XIX of the Social Security Act and Article V of this Code shall be deposited into the Trauma Center Fund. Any other federal funds received by the Illinois Department as reimbursement for expenses for early intervention services paid from the Early Intervention Services Revolving Fund shall be deposited into that Fund.
The Illinois Department shall report to the General Assembly at the end of each fiscal quarter the amount of all funds received and paid into the Social Service Block Grant Fund and the Local Initiative Fund and the expenditures and transfers of such funds for services, programs and other purposes authorized by law. Such report shall be filed with the Speaker, Minority Leader and Clerk of the House, with the President, Minority Leader and Secretary of the Senate, with the Chairmen of the House and Senate Appropriations Committees, the House Human Resources Committee and the Senate Public Health, Welfare and Corrections Committee, or the successor standing Committees of each as provided by the rules of the House and Senate, respectively, with the Legislative Research Unit and with the State Government Report Distribution Center for the General Assembly as is required under paragraph (t) of Section 7 of the State Library Act shall be deemed sufficient to comply with this Section.
(Source: P.A. 98-463, eff. 8-16-13; 99-143, eff. 7-27-15; 99-933, Article 5, Section 5-130, eff. 1-27-17.)

(Text of Section from P.A. 99-933, Article 15, Section 15-50)
Sec. 12-5. Appropriations; uses; federal grants; report to General Assembly. From the sums appropriated by the General Assembly, the Illinois Department shall order for payment by warrant from the State Treasury grants for public aid under Articles III, IV, and V, including grants for funeral and burial expenses, and all costs of administration of the Illinois Department and the County Departments relating thereto. Moneys appropriated to the Illinois Department for public aid under Article VI may be used, with the consent of the Governor, to co-operate with federal, State, and local agencies in the development of work projects designed to provide suitable employment for persons receiving public aid under Article VI. The Illinois Department, with the consent of the Governor, may be the agent of the State for the receipt and disbursement of federal funds or commodities for public aid purposes under Article VI and for related purposes in which the co-operation of the Illinois Department is sought by the federal government, and, in connection therewith, may make necessary expenditures from moneys appropriated for public aid under any Article of this Code and for administration. The Illinois Department, with the consent of the Governor, may be the agent of the State for the receipt and disbursement of federal funds pursuant to the Immigration Reform and Control Act of 1986 and may make necessary expenditures from monies appropriated to it for operations, administration, and grants, including payment to the Health Insurance Reserve Fund for group insurance costs at the rate certified by the Department of Central Management Services. All amounts received by the Illinois Department pursuant to the Immigration Reform and Control Act of 1986 shall be deposited in the Immigration Reform and Control Fund. All amounts received into the Immigration Reform and Control Fund as reimbursement for expenditures from the General Revenue Fund shall be transferred to the General Revenue Fund.
All grants received by the Illinois Department for programs funded by the Federal Social Services Block Grant shall be deposited in the Social Services Block Grant Fund. All funds received into the Social Services Block Grant Fund as reimbursement for expenditures from the General Revenue Fund shall be transferred to the General Revenue Fund. All funds received into the Social Services Block Grant fund for reimbursement for expenditure out of the Local Initiative Fund shall be transferred into the Local Initiative Fund. Any other federal funds received into the Social Services Block Grant Fund shall be transferred to the DHS Special Purposes Trust Fund. All federal funds received by the Illinois Department as reimbursement for Employment and Training Programs for expenditures made by the Illinois Department from grants, gifts, or legacies as provided in Section 12-4.18 or made by an entity other than the Illinois Department shall be deposited into the Employment and Training Fund, except that federal funds received as reimbursement as a result of the appropriation made for the costs of providing adult education to public assistance recipients under the "Adult Education, Public Assistance Fund" shall be deposited into the General Revenue Fund; provided, however, that all funds, except those that are specified in an interagency agreement between the Illinois Community College Board and the Illinois Department, that are received by the Illinois Department as reimbursement under Title IV-A of the Social Security Act for expenditures that are made by the Illinois Community College Board or any public community college of this State shall be credited to a special account that the State Treasurer shall establish and maintain within the Employment and Training Fund for the purpose of segregating the reimbursements received for expenditures made by those entities. As reimbursements are deposited into the Employment and Training Fund, the Illinois Department shall certify to the State Comptroller and State Treasurer the amount that is to be credited to the special account established within that Fund as a reimbursement for expenditures under Title IV-A of the Social Security Act made by the Illinois Community College Board or any of the public community colleges. All amounts credited to the special account established and maintained within the Employment and Training Fund as provided in this Section shall be held for transfer to the TANF Opportunities Fund as provided in subsection (d) of Section 12-10.3, and shall not be transferred to any other fund or used for any other purpose.
Eighty percent of the federal financial participation funds received by the Illinois Department under the Title IV-A Emergency Assistance program as reimbursement for expenditures made from the Illinois Department of Children and Family Services appropriations for the costs of providing services in behalf of Department of Children and Family Services clients shall be deposited into the DCFS Children's Services Fund.
All federal funds, except those covered by the foregoing 3 paragraphs, received as reimbursement for expenditures from the General Revenue Fund shall be deposited in the General Revenue Fund for administrative and distributive expenditures properly chargeable by federal law or regulation to aid programs established under Articles III through XII and Titles IV, XVI, XIX and XX of the Federal Social Security Act. Any other federal funds received by the Illinois Department under Sections 12-4.6, 12-4.18 and 12-4.19 that are required by Section 12-10 of this Code to be paid into the DHS Special Purposes Trust Fund shall be deposited into the DHS Special Purposes Trust Fund. Any other federal funds received by the Illinois Department pursuant to the Child Support Enforcement Program established by Title IV-D of the Social Security Act shall be deposited in the Child Support Enforcement Trust Fund as required under Section 12-10.2 or in the Child Support Administrative Fund as required under Section 12-10.2a of this Code. Any other federal funds received by the Illinois Department for medical assistance program expenditures made under Title XIX of the Social Security Act and Article V of this Code that are required by Section 5-4.21 of this Code to be paid into the Medicaid Provider for Persons with a Developmental Disability Participation Fee Trust Fund shall be deposited into the Medicaid Provider for Persons with a Developmental Disability Participation Fee Trust Fund. Any other federal funds received by the Illinois Department for medical assistance program expenditures made under Title XIX of the Social Security Act and Article V of this Code that are required by Section 5-4.31 of this Code to be paid into the Medicaid Long Term Care Provider Participation Fee Trust Fund shall be deposited into the Medicaid Long Term Care Provider Participation Fee Trust Fund. Any other federal funds received by the Illinois Department for hospital inpatient, hospital ambulatory care, and disproportionate share hospital expenditures made under Title XIX of the Social Security Act and Article V of this Code that are required by Section 14-2 of this Code to be paid into the Hospital Services Trust Fund shall be deposited into the Hospital Services Trust Fund. Any other federal funds received by the Illinois Department for expenditures made under Title XIX of the Social Security Act and Articles V and VI of this Code that are required by Section 15-2 of this Code to be paid into the County Provider Trust Fund shall be deposited into the County Provider Trust Fund. Any other federal funds received by the Illinois Department for hospital inpatient, hospital ambulatory care, and disproportionate share hospital expenditures made under Title XIX of the Social Security Act and Article V of this Code that are required by Section 5A-8 of this Code to be paid into the Hospital Provider Fund shall be deposited into the Hospital Provider Fund. Any other federal funds received by the Illinois Department for medical assistance program expenditures made under Title XIX of the Social Security Act and Article V of this Code that are required by Section 5B-8 of this Code to be paid into the Long-Term Care Provider Fund shall be deposited into the Long-Term Care Provider Fund. Any other federal funds received by the Illinois Department for medical assistance program expenditures made under Title XIX of the Social Security Act and Article V of this Code that are required by Section 5C-7 of this Code to be paid into the Care Provider Fund for Persons with a Developmental Disability shall be deposited into the Care Provider Fund for Persons with a Developmental Disability. Any other federal funds received by the Illinois Department for trauma center adjustment payments that are required by Section 5-5.03 of this Code and made under Title XIX of the Social Security Act and Article V of this Code shall be deposited into the Trauma Center Fund. Any other federal funds received by the Illinois Department as reimbursement for expenses for early intervention services paid from the Early Intervention Services Revolving Fund shall be deposited into that Fund.
The Illinois Department shall report to the General Assembly at the end of each fiscal quarter the amount of all funds received and paid into the Social Services Block Grant Fund and the Local Initiative Fund and the expenditures and transfers of such funds for services, programs and other purposes authorized by law. Such report shall be filed with the Speaker, Minority Leader and Clerk of the House, with the President, Minority Leader and Secretary of the Senate, with the Chairmen of the House and Senate Appropriations Committees, the House Human Resources Committee and the Senate Public Health, Welfare and Corrections Committee, or the successor standing Committees of each as provided by the rules of the House and Senate, respectively, with the Legislative Research Unit and with the State Government Report Distribution Center for the General Assembly as is required under paragraph (t) of Section 7 of the State Library Act shall be deemed sufficient to comply with this Section.
(Source: P.A. 98-463, eff. 8-16-13; 99-143, eff. 7-27-15; 99-933, Article 15, Section 15-50, eff. 1-27-17.)

(305 ILCS 5/12-6) (from Ch. 23, par. 12-6)
Sec. 12-6. (Repealed).
(Source: P.A. 90-372, eff. 7-1-98. Repealed internally, eff. 7-1-98.)

(305 ILCS 5/12-8) (from Ch. 23, par. 12-8)
Sec. 12-8. Public Assistance Emergency Revolving Fund - Uses. The Public Assistance Emergency Revolving Fund, established by Act approved July 8, 1955 shall be held by the Illinois Department and shall be used for the following purposes:
1. To provide immediate financial aid to applicants

in acute need who have been determined eligible for aid under Articles III, IV, or V.

2. To provide emergency aid to recipients under said

Articles who have failed to receive their grants because of mail box or other thefts, or who are victims of a burnout, eviction, or other circumstances causing privation, in which cases the delays incident to the issuance of grants from appropriations would cause hardship and suffering.

3. To provide emergency aid for transportation, meals

and lodging to applicants who are referred to cities other than where they reside for physical examinations to establish blindness or disability, or to determine the incapacity of the parent of a dependent child.

4. To provide emergency transportation expense

allowances to recipients engaged in vocational training and rehabilitation projects.

5. To assist public aid applicants in obtaining

copies of birth certificates, death certificates, marriage licenses or other similar legal documents which may facilitate the verification of eligibility for public aid under this Code.

6. To provide immediate payments to current or former

recipients of child support enforcement services, or refunds to responsible relatives, for child support made to the Illinois Department under Title IV-D of the Social Security Act when such recipients of services or responsible relatives are legally entitled to all or part of such child support payments under applicable State or federal law.

7. To provide payments to individuals or providers of

transportation to and from medical care for the benefit of recipients under Articles III, IV, V, and VI.

8. To provide immediate payment of fees, as follows:
(A) To sheriffs and other public officials

authorized by law to serve process in judicial and administrative child support actions in the State of Illinois and other states.

(B) To county clerks, recorders of deeds, and

other public officials and keepers of real property records in order to perfect and release real property liens.

(C) To State and local officials in connection

with the processing of Qualified Illinois Domestic Relations Orders.

Disbursements from the Public Assistance Emergency Revolving Fund shall be made by the Illinois Department.
Expenditures from the Public Assistance Emergency Revolving Fund shall be for purposes which are properly chargeable to appropriations made to the Illinois Department, or, in the case of payments under subparagraphs 6 and 8, to the Child Support Enforcement Trust Fund or the Child Support Administrative Fund, except that no expenditure, other than payment of the fees provided for under subparagraph 8 of this Section, shall be made for purposes which are properly chargeable to appropriations for the following objects: personal services; extra help; state contributions to retirement system; state contributions to Social Security; state contributions for employee group insurance; contractual services; travel; commodities; printing; equipment; electronic data processing; operation of auto equipment; telecommunications services; library books; and refunds. The Illinois Department shall reimburse the Public Assistance Emergency Revolving Fund by warrants drawn by the State Comptroller on the appropriation or appropriations which are so chargeable, or, in the case of payments under subparagraphs 6 and 8, by warrants drawn on the Child Support Enforcement Trust Fund or the Child Support Administrative Fund, payable to the Revolving Fund.
(Source: P.A. 97-735, eff. 7-3-12.)

(305 ILCS 5/12-8.1)
Sec. 12-8.1. State Disbursement Unit Revolving Fund.
(a) There is created a revolving fund to be known as the State Disbursement Unit Revolving Fund, to be held by the Director of the Illinois Department, outside the State treasury, for the following purposes:
(1) the deposit of all support payments received by

the Illinois Department's State Disbursement Unit;

(2) the deposit of other funds including, but not

limited to, transfers of funds from other accounts attributable to support payments received by the Illinois Department's State Disbursement Unit;

(3) the deposit of any interest accrued by the

revolving fund, which interest shall be available for payment of (i) any amounts considered to be Title IV-D program income that must be paid to the U.S. Department of Health and Human Services and (ii) any balance remaining after payments made under item (i) of this subsection (3) to the General Revenue Fund; however, the disbursements under this subdivision (3) may not exceed the amount of the interest accrued by the revolving fund;

(4) the disbursement of such payments to obligees or

to the assignees of the obligees in accordance with the provisions of Title IV-D of the Social Security Act and rules promulgated by the Department, provided that such disbursement is based upon a payment by a payor or obligor deposited into the revolving fund established by this Section; and

(5) the disbursement of funds to payors or obligors

to correct erroneous payments to the Illinois Department's State Disbursement Unit, in an amount not to exceed the erroneous payments.

(b) (Blank).
(Source: P.A. 92-44, eff. 7-1-01; 93-20, eff. 6-20-03.)

(305 ILCS 5/12-8.2)
Sec. 12-8.2. Medical Assistance Dental Reimbursement Revolving Fund. There is created a revolving fund to be known as the Medical Assistance Dental Reimbursement Revolving Fund, to be held by the Director of the Department of Healthcare and Family Services, outside of the State treasury, for the following purposes:
(1) The deposit of all funds to pay for dental

services provided by enrolled dental service providers for services to participants in the medical programs administered by the Department.

(2) The deposit of any interest accrued by the

revolving fund, which interest shall be available to pay for dental services provided by enrolled dental service providers for services to participants in the medical programs administered by the Department.

(3) The payment of amounts to enrolled dental service

providers for dental services provided to participants in the medical programs administered by the Department.

(Source: P.A. 96-1123, eff. 1-1-11.)

(305 ILCS 5/12-9) (from Ch. 23, par. 12-9)
Sec. 12-9. Public Aid Recoveries Trust Fund; uses. The Public Aid Recoveries Trust Fund shall consist of (1) recoveries by the Department of Healthcare and Family Services (formerly Illinois Department of Public Aid) authorized by this Code in respect to applicants or recipients under Articles III, IV, V, and VI, including recoveries made by the Department of Healthcare and Family Services (formerly Illinois Department of Public Aid) from the estates of deceased recipients, (2) recoveries made by the Department of Healthcare and Family Services (formerly Illinois Department of Public Aid) in respect to applicants and recipients under the Children's Health Insurance Program Act, and the Covering ALL KIDS Health Insurance Act, (2.5) recoveries made by the Department of Healthcare and Family Services in connection with the imposition of an administrative penalty as provided under Section 12-4.45, (3) federal funds received on behalf of and earned by State universities and local governmental entities for services provided to applicants or recipients covered under this Code, the Children's Health Insurance Program Act, and the Covering ALL KIDS Health Insurance Act, (3.5) federal financial participation revenue related to eligible disbursements made by the Department of Healthcare and Family Services from appropriations required by this Section, and (4) all other moneys received to the Fund, including interest thereon. The Fund shall be held as a special fund in the State Treasury.
Disbursements from this Fund shall be only (1) for the reimbursement of claims collected by the Department of Healthcare and Family Services (formerly Illinois Department of Public Aid) through error or mistake, (2) for payment to persons or agencies designated as payees or co-payees on any instrument, whether or not negotiable, delivered to the Department of Healthcare and Family Services (formerly Illinois Department of Public Aid) as a recovery under this Section, such payment to be in proportion to the respective interests of the payees in the amount so collected, (3) for payments to the Department of Human Services for collections made by the Department of Healthcare and Family Services (formerly Illinois Department of Public Aid) on behalf of the Department of Human Services under this Code, the Children's Health Insurance Program Act, and the Covering ALL KIDS Health Insurance Act, (4) for payment of administrative expenses incurred in performing the activities authorized under this Code, the Children's Health Insurance Program Act, and the Covering ALL KIDS Health Insurance Act, (5) for payment of fees to persons or agencies in the performance of activities pursuant to the collection of monies owed the State that are collected under this Code, the Children's Health Insurance Program Act, and the Covering ALL KIDS Health Insurance Act, (6) for payments of any amounts which are reimbursable to the federal government which are required to be paid by State warrant by either the State or federal government, and (7) for payments to State universities and local governmental entities of federal funds for services provided to applicants or recipients covered under this Code, the Children's Health Insurance Program Act, and the Covering ALL KIDS Health Insurance Act. Disbursements from this Fund for purposes of items (4) and (5) of this paragraph shall be subject to appropriations from the Fund to the Department of Healthcare and Family Services (formerly Illinois Department of Public Aid).
The balance in this Fund after payment therefrom of any amounts reimbursable to the federal government, and minus the amount reasonably anticipated to be needed to make the disbursements authorized by this Section during the current and following 3 calendar months, shall be certified by the Director of Healthcare and Family Services and transferred by the State Comptroller to the Drug Rebate Fund or the Healthcare Provider Relief Fund in the State Treasury, as appropriate, on at least an annual basis by June 30th of each fiscal year. The Director of Healthcare and Family Services may certify and the State Comptroller shall transfer to the Drug Rebate Fund or the Healthcare Provider Relief Fund amounts on a more frequent basis.
On July 1, 1999, the State Comptroller shall transfer the sum of $5,000,000 from the Public Aid Recoveries Trust Fund (formerly the Public Assistance Recoveries Trust Fund) into the DHS Recoveries Trust Fund.
(Source: P.A. 97-647, eff. 1-1-12; 97-689, eff. 6-14-12; 98-130, eff. 8-2-13; 98-651, eff. 6-16-14.)

(305 ILCS 5/12-9.1)
Sec. 12-9.1. DHS Recoveries Trust Fund; uses. The DHS Recoveries Trust Fund shall consist of (1) recoveries authorized by this Code in respect to applicants or recipients under Articles III, IV, and VI, including recoveries from the estates of deceased recipients, (2) payments received by the Illinois Department of Human Services under Sections 10-3.1, 10-8, 10-10, 10-16, 10-19, and 12-9 that are required by those Sections to be paid into the DHS Recoveries Trust Fund, (3) federal financial participation revenue related to eligible disbursements made by the Illinois Department of Human Services from appropriations required by this Section, and (4) amounts received by the Illinois Department of Human Services directly from federal or State grants and intended to be used to pay a portion of the Department's administrative expenses associated with those grants. This Fund shall be held as a special fund in the State Treasury.
Disbursements from the Fund shall be only (1) for the reimbursement of claims collected by the Illinois Department of Human Services through error or mistake, (2) for payment to persons or agencies designated as payees or co-payees on any instrument, whether or not negotiable, delivered to the Illinois Department of Human Services as a recovery under this Section, such payment to be in proportion to the respective interests of the payees in the amount so collected, (3) for payments to non-recipients, or to former recipients of financial aid of the collections which are made in their behalf under Article X, (4) for payment to local governmental units of support payments collected by the Illinois Department of Human Services pursuant to an agreement under Section 10-3.1, (5) for payment of administrative expenses incurred in performing the activities authorized by Article X, (6) for payment of administrative expenses associated with the administration of federal or State grants, (7) for payment of fees to person or agencies in the performance of activities pursuant to the collection of moneys owed the State, (8) for payments of any amounts which are reimbursable to the federal government which are required to be paid by State warrant by either the State or federal government, and (9) for disbursements to attorneys or advocates for legal representation in an appeal of any claim for federal Supplemental Security Income benefits before an administrative law judge as provided for in Section 3-13 of this Code. Disbursements from the Fund for purposes of items (5), (6), (7), and (9) of this paragraph shall be subject to appropriations from the Fund to the Illinois Department of Human Services.
Any transfers from the Fund that were required to be made prior to June 19, 2013 (the effective date of Public Act 98-24) shall not be made.
(Source: P.A. 100-59, eff. 1-1-18.)

(305 ILCS 5/12-10) (from Ch. 23, par. 12-10)
Sec. 12-10. DHS Special Purposes Trust Fund; uses. The DHS Special Purposes Trust Fund, to be held outside the State Treasury by the State Treasurer as ex-officio custodian, shall consist of (1) any federal grants received under Section 12-4.6 that are not required by Section 12-5 to be paid into the General Revenue Fund or transferred into the Local Initiative Fund under Section 12-10.1 or deposited in the Employment and Training Fund under Section 12-10.3 or in the special account established and maintained in that Fund as provided in that Section; (2) grants, gifts or legacies of moneys or securities received under Section 12-4.18; (3) grants received under Section 12-4.19; and (4) funds for child care and development services. Disbursements from this Fund shall be only for the purposes authorized by the aforementioned Sections.
Disbursements from this Fund shall be by warrants drawn by the State Comptroller on receipt of vouchers duly executed and certified by the Illinois Department of Human Services, including payment to the Health Insurance Reserve Fund for group insurance costs at the rate certified by the Department of Central Management Services.
All federal monies received as reimbursement for expenditures from the General Revenue Fund, and which were made for the purposes authorized for expenditures from the DHS Special Purposes Trust Fund, shall be deposited by the Department into the General Revenue Fund.
(Source: P.A. 99-933, eff. 1-27-17.)

(305 ILCS 5/12-10.1) (from Ch. 23, par. 12-10.1)
Sec. 12-10.1. Local Initiative Fund - Uses. There is hereby created the Local Initiative Fund in the State Treasury. The Local Initiative Fund is created for the purpose of receiving and disbursing monies in accordance with the provisions of the Social Services Block Grant of the federal Social Security Act and related rules and regulations, as now or hereafter amended, governing the use of such monies.
Expenditures from the Local Initiative Fund shall be made for services contained in the Projected Expenditure Report required of the State under the Social Services Block Grant of the federal Social Security Act. The Local Initiative Fund shall be administered by the Illinois Department, which shall expend monies appropriated from such fund by the Illinois General Assembly for the purchase and provision of social services. The Illinois Department shall execute a written contract for the purchase of social services from persons qualified to provide such services. Such contract shall be filed with the Illinois Department and the State Comptroller.
There shall be paid into the Local Initiative Fund the following monies:
1. Federal funds paid to the State as reimbursement for expenditures from the Local Initiative Fund made according to the provisions of the federal Social Services Block Grant.
2. Payments by the Illinois Department for the purpose of reimbursing the Local Initiative Fund for expenditures for services not approved for federal reimbursement under the Social Security Block Grant of the federal Social Security Act either by the Illinois Department or by the federal Department of Health and Human Services. Such payments shall be made by the Illinois Department in the amount that the Director of the Illinois Department has determined was not caused by the failure of a provider of services to comply with the provisions of a service contract or the provisions of the Social Services Block Grant of the federal Social Security Act and related rules and regulations as now or hereafter amended. Any such expenditures for services not approved for federal reimbursement which are subsequently paid into the Social Services Block Grant Fund shall be transferred into the General Revenue Fund.
(Source: P.A. 89-507, eff. 7-1-97.)

(305 ILCS 5/12-10.2) (from Ch. 23, par. 12-10.2)
Sec. 12-10.2. The Child Support Enforcement Trust Fund.
(a) The Child Support Enforcement Trust Fund, to be held by the State Treasurer as ex-officio custodian outside the State Treasury, pursuant to the Child Support Enforcement Program established by Title IV-D of the Social Security Act, shall consist of the following, through June 30, 2002:
(1) all support payments assigned to the Illinois

Department under Article X of this Code and rules promulgated by the Illinois Department that are disbursed to the Illinois Department by the State Disbursement Unit established under Section 10-26,

(2) all support payments received by the Illinois

Department as a result of the Child Support Enforcement Program established by Title IV-D of the Social Security Act that are not required or directed to be paid to the State Disbursement Unit established under Section 10-26,

(3) all federal grants received by the Illinois

Department funded by Title IV-D of the Social Security Act, except those federal funds received under the Title IV-D program as reimbursement for expenditures from the General Revenue Fund,

(4) incentive payments received by the Illinois

Department from other states or political subdivisions of other states for the enforcement and collection by the Department of an assigned child support obligation in behalf of such other states or their political subdivisions pursuant to the provisions of Title IV-D of the Social Security Act,

(5) incentive payments retained by the Illinois

Department from the amounts which otherwise would be paid to the federal government to reimburse the federal government's share of the support collection for the Department's enforcement and collection of an assigned support obligation on behalf of the State of Illinois pursuant to the provisions of Title IV-D of the Social Security Act,

(6) all fees charged by the Department for child

support enforcement services, as authorized under Title IV-D of the Social Security Act and Section 10-1 of this Code, and any other fees, costs, fines, recoveries, or penalties provided for by State or federal law and received by the Department under the Child Support Enforcement Program established by Title IV-D of the Social Security Act,

(7) all amounts appropriated by the General Assembly

for deposit into the Fund, and

(8) any gifts, grants, donations, or awards from

individuals, private businesses, nonprofit associations, and governmental entities.

(a-5) On and after July 1, 2002, the Child Support Enforcement Trust Fund shall consist of the following:
(1) all support payments assigned to the Illinois

Department under Article X of this Code and rules adopted by the Illinois Department that are disbursed to the Illinois Department by the State Disbursement Unit established under Section 10-26, regardless of the fiscal year in which the payments were receipted;

(2) all support payments received by the Illinois

Department as a result of the Child Support Enforcement Program established by Title IV-D of the Social Security Act that are not required or directed to be paid to the State Disbursement Unit established under Section 10-26, regardless of the fiscal year in which the payments were receipted;

(3) all federal grants received by the Illinois

Department funded by Title IV-D of the Social Security Act, except those federal funds received under the Title IV-D program as reimbursement for expenditures from the General Revenue Fund, and receipted on or before June 30, 2002;

(4) incentive payments received by the Illinois

Department from other states or political subdivisions of other states for the enforcement and collection by the Department of an assigned child support obligation in behalf of those other states or their political subdivisions pursuant to the provisions of Title IV-D of the Social Security Act, and receipted on or before June 30, 2002;

(5) incentive payments retained by the Illinois

Department from the amounts that otherwise would be paid to the federal government to reimburse the federal government's share of the support collection for the Department's enforcement and collection of an assigned support obligation on behalf of the State of Illinois pursuant to the provisions of Title IV-D of the Social Security Act, and receipted on or before June 30, 2002;

(6) all fees charged by the Department for child

support enforcement services, as authorized under Title IV-D of the Social Security Act and Section 10-1 of this Code, and any other fees, costs, fines, recoveries, or penalties provided for by State or federal law and received by the Department under the Child Support Enforcement Program established by Title IV-D of the Social Security Act, and receipted on or before June 30, 2002;

(7) all amounts appropriated by the General Assembly

for deposit into the Child Support Enforcement Trust Fund; and

(8) any gifts, grants, donations, or awards from

individuals, private businesses, nonprofit associations, and governmental entities, receipted on or before June 30, 2002.

(b) Disbursements from this Fund shall be only for the following purposes:
(1) for the reimbursement of funds received by the

Illinois Department through error or mistake,

(2) for payments to non-recipients, current

recipients, and former recipients of financial aid of support payments received on their behalf under Article X of this Code that are not required to be disbursed by the State Disbursement Unit established under Section 10.26,

(3) for any other payments required by law to be paid

by the Illinois Department to non-recipients, current recipients, and former recipients,

(4) for payment of any administrative expenses

incurred through fiscal year 2002 and for payment of any administrative expenses by transfer to the Child Support Administrative Fund under Section 12-10.2a, including payment to the Health Insurance Reserve Fund for group insurance costs at the rate certified by the Department of Central Management Services, except those required to be paid from the General Revenue Fund, including personal and contractual services, incurred in performing the Title IV-D activities authorized by Article X of this Code,

(5) for the reimbursement of the Public Assistance

Emergency Revolving Fund for expenditures made from that Fund for payments to former recipients of public aid for child support made to the Illinois Department when the former public aid recipient is legally entitled to all or part of the child support payments, pursuant to the provisions of Title IV-D of the Social Security Act,

(6) for the payment of incentive amounts owed to

other states or political subdivisions of other states that enforce and collect an assigned support obligation on behalf of the State of Illinois pursuant to the provisions of Title IV-D of the Social Security Act,

(7) for the payment of incentive amounts owed to

political subdivisions of the State of Illinois that enforce and collect an assigned support obligation on behalf of the State pursuant to the provisions of Title IV-D of the Social Security Act, and

(8) for payments of any amounts which are

reimbursable to the Federal government which are required to be paid by State warrant by either the State or Federal government.

Disbursements from this Fund shall be by warrants drawn by the State Comptroller on receipt of vouchers duly executed and certified by the Illinois Department or any other State agency that receives an appropriation from the Fund.
(c) The Illinois Department's child support administrative expenses, as defined in Section 12-10.2a, that are incurred after fiscal year 2002 shall be paid only as provided in that Section.
(Source: P.A. 91-212, eff. 7-20-99; 91-400, eff. 7-30-99; 91-712, eff. 7-1-00; 92-44, eff. 7-1-01; 92-570, eff. 6-26-02; 92-651, eff. 7-11-02.)

(305 ILCS 5/12-10.2a)
Sec. 12-10.2a. Child Support Administrative Fund.
(a) Beginning July 1, 2002, the Child Support Administrative Fund is created as a special fund in the State treasury. Moneys in the Fund may be used, subject to appropriation, only for the Department of Healthcare and Family Services' (formerly Department of Public Aid's) child support administrative expenses, as defined in this Section.
(a-5) Moneys in the Child Support Administrative Fund shall consist of the following:
(1) all federal grants received by the Illinois

Department funded by Title IV-D of the Social Security Act, except those federal funds received under the Title IV-D program as reimbursement for expenditures from the General Revenue Fund;

(2) incentive payments received by the Illinois

Department from other states or political subdivisions of other states for the enforcement and collection by the Department of an assigned child support obligation in behalf of those other states or their political subdivisions pursuant to the provisions of Title IV-D of the Social Security Act;

(3) incentive payments retained by the Illinois

Department from the amounts that otherwise would be paid to the federal government to reimburse the federal government's share of the support collection for the Department's enforcement and collection of an assigned support obligation on behalf of the State of Illinois pursuant to the provisions of Title IV-D of the Social Security Act;

(4) all fees charged by the Department for child

support enforcement services, as authorized under Title IV-D of the Social Security Act and Section 10-1 of this Code, and any other fees, costs, fines, recoveries, or penalties provided for by State or federal law and received by the Department under the Child Support Enforcement Program established by Title IV-D of the Social Security Act;

(5) all amounts appropriated by the General Assembly

for deposit into the Child Support Administrative Fund; and

(6) any gifts, grants, donations, or awards from

individuals, private businesses, nonprofit associations, and governmental entities.

(a-10) The moneys identified in subsection (a-5) of this Section shall include moneys receipted on or after July 1, 2002, regardless of the fiscal year in which the moneys were earned.
(b) As used in this Section, "child support administrative expenses" means administrative expenses, including payment to the Health Insurance Reserve Fund for group insurance costs at the rate certified by the Department of Central Management Services, except those required to be paid from the General Revenue Fund, including personal and contractual services, incurred by the Department of Healthcare and Family Services (formerly Department of Public Aid), either directly or under its contracts with SDU contractors as defined in Section 10-26.2, in performing activities authorized by Article X of this Code, and including appropriations to other State agencies or offices. The term includes expenses incurred by the Department of Healthcare and Family Services (formerly Department of Public Aid) in administering the Child Support Enforcement Trust Fund and the State Disbursement Unit Revolving Fund.
(c) Child support administrative expenses incurred in fiscal year 2003 or thereafter shall be paid only from moneys appropriated from the Child Support Administrative Fund.
(d) Before April 1, 2003 and before April 1 of each year thereafter, the Department of Healthcare and Family Services (formerly Department of Public Aid) shall provide notification to the General Assembly of the amount of the Department's child support administrative expenses expected to be incurred during the fiscal year beginning on the next July 1, including the estimated amount required for the operation of the State Disbursement Unit, which shall be separately identified in the annual administrative appropriation.
(e) For the fiscal year beginning July 1, 2002 and for each fiscal year thereafter, the State Comptroller and the State Treasurer shall transfer from the Child Support Enforcement Trust Fund to the Child Support Administrative Fund amounts as determined by the Department necessary to enable the Department to meet its child support administrative expenses for the then-current fiscal year. For any fiscal year, the State Comptroller and the State Treasurer may not transfer more than the total amount appropriated for the Department's child support administrative expenses for that fiscal year.
(f) By December 1, 2001, the Illinois Department shall provide a corrective action plan to the General Assembly regarding the establishment of accurate accounts in the Child Support Enforcement Trust Fund. The plan shall include those tasks that may be required to establish accurate accounts, the estimated time for completion of each of those tasks and the plan, and the estimated cost for completion of each of the tasks and the plan.
(Source: P.A. 95-331, eff. 8-21-07.)

(305 ILCS 5/12-10.3) (from Ch. 23, par. 12-10.3)
Sec. 12-10.3. Employment and Training Fund; uses.
(a) The Employment and Training Fund is hereby created in the State Treasury for the purpose of receiving and disbursing moneys in accordance with the provisions of Title IV-A of the federal Social Security Act; the Food Stamp Act, Title 7 of the United States Code; and related rules and regulations governing the use of those moneys for the purposes of providing employment and training services, supportive services, cash assistance payments, short-term non-recurrent payments, and other related social services.
(b) All federal funds received by the Illinois Department as reimbursement for expenditures for employment and training programs made by the Illinois Department from grants, gifts, or legacies as provided in Section 12-4.18 or by an entity other than the Department, and all federal funds received from the Emergency Contingency Fund for State Temporary Assistance for Needy Families Programs established by the American Recovery and Reinvestment Act of 2009, shall be deposited into the Employment and Training Fund.
(c) Except as provided in subsection (d) of this Section, the Employment and Training Fund shall be administered by the Illinois Department, and the Illinois Department may make payments from the Employment and Training Fund to clients or to public and private entities on behalf of clients for employment and training services, supportive services, cash assistance payments, short-term non-recurrent payments, and other related social services consistent with the purposes authorized under this Code.
(d) (Blank).
(e) The Illinois Department shall execute a written contract when purchasing employment and training services from entities qualified to provide services under the programs. The contract shall be filed with the Illinois Department and the State Comptroller.
(Source: P.A. 96-45, eff. 7-15-09.)

(305 ILCS 5/12-10.4)
Sec. 12-10.4. Juvenile Rehabilitation Services Medicaid Matching Fund. There is created in the State Treasury the Juvenile Rehabilitation Services Medicaid Matching Fund. Deposits to this Fund shall consist of all moneys received from the federal government for behavioral health services secured by counties pursuant to an agreement with the Department of Healthcare and Family Services with respect to Title XIX of the Social Security Act or under the Children's Health Insurance Program pursuant to the Children's Health Insurance Program Act and Title XXI of the Social Security Act for minors who are committed to mental health facilities by the Illinois court system and for residential placements secured by the Department of Juvenile Justice for minors as a condition of their aftercare release.
Disbursements from the Fund shall be made, subject to appropriation, by the Department of Healthcare and Family Services for grants to the Department of Juvenile Justice and those counties which secure behavioral health services ordered by the courts and which have an interagency agreement with the Department and submit detailed bills according to standards determined by the Department.
(Source: P.A. 98-558, eff. 1-1-14.)

(305 ILCS 5/12-10.5)
Sec. 12-10.5. Medical Special Purposes Trust Fund.
(a) The Medical Special Purposes Trust Fund ("the Fund") is created. Any grant, gift, donation, or legacy of money or securities that the Department of Healthcare and Family Services is authorized to receive under Section 12-4.18 or Section 12-4.19 or any monies from any other source, and that are dedicated for functions connected with the administration of any medical program administered by the Department, shall be deposited into the Fund. All federal moneys received by the Department as reimbursement for disbursements authorized to be made from the Fund shall also be deposited into the Fund. In addition, federal moneys received on account of State expenditures made in connection with obtaining compliance with the federal Health Insurance Portability and Accountability Act (HIPAA) shall be deposited into the Fund.
(b) No moneys received from a service provider or a governmental or private entity that is enrolled with the Department as a provider of medical services shall be deposited into the Fund.
(c) Disbursements may be made from the Fund for the purposes connected with the grants, gifts, donations, legacies, or other monies deposited into the Fund, including, but not limited to, medical quality assessment projects, eligibility population studies, medical information systems evaluations, and other administrative functions that assist the Department in fulfilling its health care mission under any medical program administered by the Department.
(Source: P.A. 97-48, eff. 6-28-11; 97-689, eff. 6-14-12.)

(305 ILCS 5/12-10.6)
Sec. 12-10.6. Medicaid Buy-In Program Revolving Fund.
(a) The Medicaid Buy-In Program Revolving Fund is created as a special fund in the State treasury. The Fund shall consist of cost-sharing payments made by individuals pursuant to the Medicaid Buy-In Program established under paragraph 11 of Section 5-2 of this Code. All earnings on moneys in the Fund shall be credited to the Fund.
(b) Moneys in the Fund shall be appropriated to the Department to pay the costs of administering the Medicaid Buy-In Program, including payments for medical assistance benefits provided to Program participants. The Department shall adopt rules specifying the particular purposes for which the moneys in the Fund may be spent.
(Source: P.A. 92-163, eff. 7-25-01; 92-651, eff. 7-11-02.)

(305 ILCS 5/12-10.6a)
Sec. 12-10.6a. The Electronic Health Record Incentive Fund.
(a) The Electronic Health Record Incentive Fund is a special fund created in the State treasury. All federal moneys received by the Department of Healthcare and Family Services for payments to qualifying health care providers to encourage the adoption and use of certified electronic health records technology pursuant to paragraph 1903(t)(1) of the Social Security Act, shall be deposited into the Fund.
(b) Disbursements from the Fund shall be made at the direction of the Director of Healthcare and Family Services to qualifying health care providers, in amounts established under applicable federal regulation (42 CFR 495 et seq.), in order to encourage the adoption and use of certified electronic health records technology.
(Source: P.A. 97-169, eff. 7-22-11.)

(305 ILCS 5/12-10.7)
Sec. 12-10.7. The Health and Human Services Medicaid Trust Fund.
(a) The Health and Human Services Medicaid Trust Fund shall consist of (i) moneys appropriated or transferred into the Fund, pursuant to statute, (ii) federal financial participation moneys received pursuant to expenditures from the Fund, and (iii) the interest earned on moneys in the Fund.
(b) Subject to appropriation, the moneys in the Fund shall be used by a State agency for such purposes as that agency may, by the appropriation language, be directed.
(c) In addition to any other transfers that may be provided for by law, on July 1, 2007, or as soon thereafter as practical, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $3,500,000 from the Health and Human Services Medicaid Trust Fund to the Human Services Priority Capital Program Fund.
(d) In addition to any other transfers that may be provided for by law, on July 1, 2008, or as soon thereafter as practical, the State Comptroller shall direct and the State Treasurer shall transfer the sum of $3,500,000 from the Health and Human Services Medicaid Trust Fund to the Human Services Priority Capital Program Fund.
(Source: P.A. 95-707, eff. 1-11-08; 95-744, eff. 7-18-08.)

(305 ILCS 5/12-10.7a)
Sec. 12-10.7a. The Money Follows the Person Budget Transfer Fund is hereby created as a special fund in the State treasury.
(a) Notwithstanding any State law to the contrary, the following moneys shall be deposited into the Fund:
(1) enhanced federal financial participation funds

related to any spending under a Money Follows the Person demonstration project as approved by the federal Centers for Medicare and Medicaid Services on May 14, 2007, and as codified at 20 ILCS 2407/51 et seq., regardless of whether such spending occurred from the Money Follows the Person Budget Transfer Fund;

(2) federal financial participation funds related to

any spending under a Money Follows the Person demonstration project as approved by the federal Centers for Medicare and Medicaid Services on May 14, 2007, and as codified at 20 ILCS 2407/51 et seq., that occurred from the Money Follows the Person Budget Transfer Fund;

(3) deposits made via the voucher-warrant process

from institutional long-term care appropriations to the Department of Healthcare and Family Services and institutional developmentally disabled long-term care appropriations to the Department of Human Services;

(4) deposits made via the voucher-warrant process

from appropriation lines used to fund community-based services for individuals eligible for nursing facility level of care to the Department of Human Services, the Department on Aging, or the Department of Healthcare and Family Services;

(5) interest earned on moneys in the Fund; and
(6) all other moneys received by the Fund from any

source.

(b) Subject to appropriation, moneys in the Fund may be used by the Department of Healthcare and Family Services for reimbursement or payment for:
(1) expenses related to rebalancing long-term care

services between institutional and community-based settings as authorized under a Money Follows the Person demonstration project as approved by the federal Centers for Medicare and Medicaid Services on May 14, 2007, and as codified at 20 ILCS 2407/51 et seq.;

(2) expenses for community-based services for

individuals eligible for nursing facility level of care in the Department of Human Services, the Department on Aging, or the Department of Healthcare and Family Services to the extent the expenses reimbursed or paid are in excess of the amounts budgeted to those Departments each fiscal year for persons transitioning out of institutional long-term care settings under a Money Follows the Person demonstration project as approved by the federal Centers for Medicare and Medicaid Services on May 14, 2007, and as codified at 20 ILCS 2407/51 et seq.;

(3) expenses for institutional long-term care

services at the Department of Healthcare and Family Services to the extent that the expenses reimbursed or paid are for services in excess of the amount budgeted to the Department each fiscal year for persons who had or otherwise were expected to transition out of institutional long-term care settings under a Money Follows the Person demonstration project as approved by the federal Centers for Medicare and Medicaid Services on May 14, 2007, and as codified at 20 ILCS 2407/51 et seq.; and

(4) expenses, including operational, administrative,

and refund expenses, necessary to implement and operate a Money Follows the Person demonstration project as approved by the federal Centers for Medicare and Medicaid Services on May 14, 2007, and as codified at 20 ILCS 2407/51 et seq.

Expenses reimbursed or paid on behalf of other agencies by the Department of Healthcare and Family Services under this subsection shall be pursuant to an interagency agreement and allowable under a Money Follows the Person demonstration project as approved by the federal Centers for Medicare and Medicaid Services on May 14, 2007, and as codified at 20 ILCS 2407/51 et seq.
(Source: P.A. 95-744, eff. 7-18-08.)

(305 ILCS 5/12-10.8)
Sec. 12-10.8. (Repealed).
(Source: P.A. 95-707, eff. 1-11-08. Repealed by P.A. 97-820, eff. 7-17-12.)

(305 ILCS 5/12-10.9)
Sec. 12-10.9. (Repealed).
(Source: P.A. 95-744, eff. 7-18-08. Repealed by P.A. 97-820, eff. 7-17-12.)

(305 ILCS 5/12-10.10)
Sec. 12-10.10. DHS Technology Initiative Fund.
(a) The DHS Technology Initiative Fund is hereby created as a trust fund within the State treasury with the State Treasurer as the ex-officio custodian of the Fund.
(b) The Department of Human Services may accept and receive grants, awards, gifts, and bequests from any source, public or private, in support of information technology initiatives. Moneys received in support of information technology initiatives, and any interest earned thereon, shall be deposited into the DHS Technology Initiative Fund.
(c) Moneys in the Fund may be used by the Department of Human Services for the purpose of making grants associated with the development and implementation of information technology projects or paying for operational expenses of the Department of Human Services related to such projects.
(Source: P.A. 98-24, eff. 6-19-13.)

(305 ILCS 5/12-11) (from Ch. 23, par. 12-11)
Sec. 12-11. Deposits by State Treasurer. The State Treasurer shall deposit moneys received by him as ex-officio custodian of the Child Support Enforcement Trust Fund and the DHS Special Purposes Trust Fund in banks or savings and loan associations which have been approved by him as State Depositaries under the Deposit of State Moneys Act, and with respect to such moneys shall be entitled to the same rights and privileges as are provided by such Act with respect to moneys in the treasury of the State of Illinois.
(Source: P.A. 99-933, eff. 1-27-17.)

(305 ILCS 5/12-12) (from Ch. 23, par. 12-12)
Sec. 12-12. Collection of claims; enforcement of penalty provisions. The Illinois Department shall pursue the legal procedure necessary to collect the claims and enforce the penalty provisions provided in any Section or Article of this Code relative to applicants and recipients of public aid. The Attorney General, at the request of the Illinois Department, shall take the necessary proceedings and represent the Illinois Department in any matter arising in connection with such claims or enforcement of penalty provisions.
(Source: P.A. 81-1085.)

(305 ILCS 5/12-12.1)
Sec. 12-12.1. Deadbeats most wanted list.
(a) The Director may disclose a "deadbeats most wanted list" of individuals who are in arrears in their child support obligations under an Illinois court order or administrative order. The list shall include only those persons who are in arrears in an amount greater than $5,000 (or such greater amount as established by the Department by rule). The list shall not exceed 200 individuals at any point. The list shall include the individual's name and address, the amount of any child support arrearage, and any other information deemed appropriate by the Department.
(b) At least 90 days before the disclosure under subsection (a) of the name of an individual who is in arrears in his or her child support obligations, the Director shall mail a written notice to the individual by certified mail addressed to the individual's last known address. The notice shall detail the amount of the arrearage and the Department's intent to disclose the arrearage. If the arrearage is not paid 60 days after the notice was delivered to the individual or the Department has been notified that delivery was refused, and the individual has not, since the mailing of the notice, entered into a written agreement with the Department for payment of the arrearage, the Director may disclose the individual's arrearage under subsection (a).
(c) An individual in arrears in his or her child support obligations under an Illinois court order or administrative order is not subject to disclosure under subsection (a) if (1) a written agreement for payment exists between the individual and the Department or (2) the arrearage is the subject of an administrative hearing, administrative review, or judicial review.
(d) The list shall be available for public inspection at the Department or by other means of publication, including the Internet.
(e) A disclosure made by the Director in a good faith effort to comply with this Section may not be considered a violation of any confidentiality laws.
(Source: P.A. 92-373, eff. 7-1-02.)

(305 ILCS 5/12-13) (from Ch. 23, par. 12-13)
Sec. 12-13. Rules and regulations. The Department shall make all rules and regulations and take such action as may be necessary or desirable for carrying out the provisions of this Code, to the end that its spirit and purpose may be achieved and the public aid programs administered efficiently throughout the State. However, the rules and regulations shall not provide that payment for services rendered to a specific recipient by (i) a person licensed under the Medical Practice Act of 1987, whether under a general or limited license, (ii) a person licensed or registered under other laws of this State to provide dental, optometric, or pediatric care, or (iii) a licensed clinical social worker may be authorized only when services are recommended for that recipient by a person licensed to practice medicine in all its branches.
Whenever a rule of the Department requires that an applicant or recipient verify information submitted to the Department, the rule, in order to make the public fully aware of what information is required for verification, shall specify the acceptable means of verification or shall list examples of acceptable means of verification.
The provisions of the Illinois Administrative Procedure Act are hereby expressly adopted and incorporated herein, and shall apply to all administrative rules and procedures of the Illinois Department under this Act, except that Section 5-35 of the Illinois Administrative Procedure Act relating to procedures for rule-making does not apply to the adoption of any rule required by federal law in connection with which the Illinois Department is precluded by law from exercising any discretion, and the requirements of the Administrative Procedure Act with respect to contested cases are not applicable to (1) hearings involving eligibility of applicants or recipients of public aid or (2) support hearings involving responsible relatives.
(Source: P.A. 95-518, eff. 8-28-07.)

(305 ILCS 5/12-13.05)
Sec. 12-13.05. Rules for Temporary Assistance for Needy Families. All rules regulating the Temporary Assistance for Needy Families program and all other rules regulating the amendatory changes to this Code made by this amendatory Act of 1997 shall be promulgated pursuant to this Section.
(Source: P.A. 94-416, eff. 1-1-06.)

(305 ILCS 5/12-13.1)
Sec. 12-13.1. Inspector General.
(a) The Governor shall appoint, and the Senate shall confirm, an Inspector General who shall function within the Illinois Department of Public Aid (now Healthcare and Family Services) and report to the Governor. The term of the Inspector General shall expire on the third Monday of January, 1997 and every 4 years thereafter.
(b) In order to prevent, detect, and eliminate fraud, waste, abuse, mismanagement, and misconduct, the Inspector General shall oversee the Department of Healthcare and Family Services' and the Department on Aging's integrity functions, which include, but are not limited to, the following:
(1) Investigation of misconduct by employees,

vendors, contractors and medical providers, except for allegations of violations of the State Officials and Employees Ethics Act which shall be referred to the Office of the Governor's Executive Inspector General for investigation.

(2) Prepayment and post-payment audits of medical

providers related to ensuring that appropriate payments are made for services rendered and to the prevention and recovery of overpayments.

(3) Monitoring of quality assurance programs

administered by the Department of Healthcare and Family Services and the Community Care Program administered by the Department on Aging.

(4) Quality control measurements of the programs

administered by the Department of Healthcare and Family Services and the Community Care Program administered by the Department on Aging.

(5) Investigations of fraud or intentional program

violations committed by clients of the Department of Healthcare and Family Services and the Community Care Program administered by the Department on Aging.

(6) Actions initiated against contractors, vendors,

or medical providers for any of the following reasons:

(A) Violations of the medical assistance program

and the Community Care Program administered by the Department on Aging.

(B) Sanctions against providers brought in

conjunction with the Department of Public Health or the Department of Human Services (as successor to the Department of Mental Health and Developmental Disabilities).

(C) Recoveries of assessments against hospitals

and long-term care facilities.

(D) Sanctions mandated by the United States

Department of Health and Human Services against medical providers.

(E) Violations of contracts related to any

programs administered by the Department of Healthcare and Family Services and the Community Care Program administered by the Department on Aging.

(7) Representation of the Department of Healthcare

and Family Services at hearings with the Illinois Department of Financial and Professional Regulation in actions taken against professional licenses held by persons who are in violation of orders for child support payments.

(b-5) At the request of the Secretary of Human Services, the Inspector General shall, in relation to any function performed by the Department of Human Services as successor to the Department of Public Aid, exercise one or more of the powers provided under this Section as if those powers related to the Department of Human Services; in such matters, the Inspector General shall report his or her findings to the Secretary of Human Services.
(c) Notwithstanding, and in addition to, any other provision of law, the Inspector General shall have access to all information, personnel and facilities of the Department of Healthcare and Family Services and the Department of Human Services (as successor to the Department of Public Aid), their employees, vendors, contractors and medical providers and any federal, State or local governmental agency that are necessary to perform the duties of the Office as directly related to public assistance programs administered by those departments. No medical provider shall be compelled, however, to provide individual medical records of patients who are not clients of the programs administered by the Department of Healthcare and Family Services. State and local governmental agencies are authorized and directed to provide the requested information, assistance or cooperation.
For purposes of enhanced program integrity functions and oversight, and to the extent consistent with applicable information and privacy, security, and disclosure laws, State agencies and departments shall provide the Office of Inspector General access to confidential and other information and data, and the Inspector General is authorized to enter into agreements with appropriate federal agencies and departments to secure similar data. This includes, but is not limited to, information pertaining to: licensure; certification; earnings; immigration status; citizenship; wage reporting; unearned and earned income; pension income; employment; supplemental security income; social security numbers; National Provider Identifier (NPI) numbers; the National Practitioner Data Bank (NPDB); program and agency exclusions; taxpayer identification numbers; tax delinquency; corporate information; and death records.
The Inspector General shall enter into agreements with State agencies and departments, and is authorized to enter into agreements with federal agencies and departments, under which such agencies and departments shall share data necessary for medical assistance program integrity functions and oversight. The Inspector General shall enter into agreements with State agencies and departments, and is authorized to enter into agreements with federal agencies and departments, under which such agencies shall share data necessary for recipient and vendor screening, review, and investigation, including but not limited to vendor payment and recipient eligibility verification. The Inspector General shall develop, in cooperation with other State and federal agencies and departments, and in compliance with applicable federal laws and regulations, appropriate and effective methods to share such data. The Inspector General shall enter into agreements with State agencies and departments, and is authorized to enter into agreements with federal agencies and departments, including, but not limited to: the Secretary of State; the Department of Revenue; the Department of Public Health; the Department of Human Services; and the Department of Financial and Professional Regulation.
The Inspector General shall have the authority to deny payment, prevent overpayments, and recover overpayments.
The Inspector General shall have the authority to deny or suspend payment to, and deny, terminate, or suspend the eligibility of, any vendor who fails to grant the Inspector General timely access to full and complete records, including records of recipients under the medical assistance program for the most recent 6 years, in accordance with Section 140.28 of Title 89 of the Illinois Administrative Code, and other information for the purpose of audits, investigations, or other program integrity functions, after reasonable written request by the Inspector General.
(d) The Inspector General shall serve as the Department of Healthcare and Family Services' primary liaison with law enforcement, investigatory and prosecutorial agencies, including but not limited to the following:
(1) The Department of State Police.
(2) The Federal Bureau of Investigation and other

federal law enforcement agencies.

(3) The various Inspectors General of federal

agencies overseeing the programs administered by the Department of Healthcare and Family Services.

(4) The various Inspectors General of any other State

agencies with responsibilities for portions of programs primarily administered by the Department of Healthcare and Family Services.

(5) The Offices of the several United States

Attorneys in Illinois.

(6) The several State's Attorneys.
(7) The offices of the Centers for Medicare and

Medicaid Services that administer the Medicare and Medicaid integrity programs.

The Inspector General shall meet on a regular basis with these entities to share information regarding possible misconduct by any persons or entities involved with the public aid programs administered by the Department of Healthcare and Family Services.
(e) All investigations conducted by the Inspector General shall be conducted in a manner that ensures the preservation of evidence for use in criminal prosecutions. If the Inspector General determines that a possible criminal act relating to fraud in the provision or administration of the medical assistance program has been committed, the Inspector General shall immediately notify the Medicaid Fraud Control Unit. If the Inspector General determines that a possible criminal act has been committed within the jurisdiction of the Office, the Inspector General may request the special expertise of the Department of State Police. The Inspector General may present for prosecution the findings of any criminal investigation to the Office of the Attorney General, the Offices of the several United States Attorneys in Illinois or the several State's Attorneys.
(f) To carry out his or her duties as described in this Section, the Inspector General and his or her designees shall have the power to compel by subpoena the attendance and testimony of witnesses and the production of books, electronic records and papers as directly related to public assistance programs administered by the Department of Healthcare and Family Services or the Department of Human Services (as successor to the Department of Public Aid). No medical provider shall be compelled, however, to provide individual medical records of patients who are not clients of the Medical Assistance Program.
(g) The Inspector General shall report all convictions, terminations, and suspensions taken against vendors, contractors and medical providers to the Department of Healthcare and Family Services and to any agency responsible for licensing or regulating those persons or entities.
(h) The Inspector General shall make annual reports, findings, and recommendations regarding the Office's investigations into reports of fraud, waste, abuse, mismanagement, or misconduct relating to any programs administered by the Department of Healthcare and Family Services or the Department of Human Services (as successor to the Department of Public Aid) to the General Assembly and the Governor. These reports shall include, but not be limited to, the following information:
(1) Aggregate provider billing and payment

information, including the number of providers at various Medicaid earning levels.

(2) The number of audits of the medical assistance

program and the dollar savings resulting from those audits.

(3) The number of prescriptions rejected annually

under the Department of Healthcare and Family Services' Refill Too Soon program and the dollar savings resulting from that program.

(4) Provider sanctions, in the aggregate, including

terminations and suspensions.

(5) A detailed summary of the investigations

undertaken in the previous fiscal year. These summaries shall comply with all laws and rules regarding maintaining confidentiality in the public aid programs.

(i) Nothing in this Section shall limit investigations by the Department of Healthcare and Family Services or the Department of Human Services that may otherwise be required by law or that may be necessary in their capacity as the central administrative authorities responsible for administration of their agency's programs in this State.
(j) The Inspector General may issue shields or other distinctive identification to his or her employees not exercising the powers of a peace officer if the Inspector General determines that a shield or distinctive identification is needed by an employee to carry out his or her responsibilities.
(Source: P.A. 97-689, eff. 6-14-12; 98-8, eff. 5-3-13.)

(305 ILCS 5/12-13.2)
Sec. 12-13.2. Two-year financial plans.
(a) On or before September 30, 1994, the Illinois Department shall submit to the General Assembly an initial 2-year financial plan with respect to the Illinois Department's administration and financing of the State's Medicaid program for fiscal years 1995 and 1996. The Illinois Department shall submit subsequent 2-year financial plans in accordance with this Section. Beginning with fiscal year 1997, and every second fiscal year thereafter, the Illinois Department shall submit a financial plan covering a period of 2 fiscal years not later than March 1 before the commencement of the first fiscal year to which the financial plan relates. Each financial plan shall be submitted in accordance with the procedures set forth in this Section.
(b) Each financial plan for each fiscal year to which it relates shall contain a description of revenues, liabilities, expenditures, appropriations, and cash resources and uses.
(c) The Illinois Department shall regularly reexamine the revenue and expenditure estimates on which each financial plan was based and revise them as necessary. The Illinois Department shall promptly notify the General Assembly of any material change in the revenue or expenditure estimates in the financial plan. The Illinois Department shall submit to the General Assembly modified financial plans based on revised revenue or expenditure estimates or for any other good reason.
(Source: P.A. 88-554, eff. 7-26-94.)

(305 ILCS 5/12-13.3)
Sec. 12-13.3. Transitional jobs; pilot program. Subject to appropriations or other funding, the Department of Human Services may establish a pilot program to place hard-to-employ persons, including persons who have been released from a county jail or a facility under the jurisdiction of the Department of Corrections, in jobs. By rule, the Department shall determine the location in which the pilot program is to be implemented and the services to be provided. In determining locations for the pilot program, however, the Department shall give priority to areas of the State in which the concentration of released offenders is the highest. The Department may consult with the Department of Corrections in establishing the pilot program.
(Source: P.A. 93-208, eff. 7-18-03.)

(305 ILCS 5/12-13.4)
Sec. 12-13.4. Materials on nutritional health. The Department of Human Services, in cooperation with the Department of Public Health, shall develop materials and resources on nutritional health for distribution to new enrollees in the TANF program under Article IV and the Food Stamp program. The Department of Public Health shall develop a video presentation on nutritional health to be shown to new enrollees in the TANF program under Article IV and the Food Stamp program. The Department of Human Services shall develop the materials and resources within 6 months after the effective date of this amendatory Act of the 94th General Assembly and shall provide those materials and resources to all persons who enroll in the TANF program and the Food Stamp program after the materials and resources are developed.
(Source: P.A. 94-433, eff. 1-1-06.)

(305 ILCS 5/12-14.1) (from Ch. 23, par. 12-14.1)
Sec. 12-14.1. Audit by Auditor General. The Auditor General shall conduct a post audit to determine if the Department has complied with the requirements of Section 5-5.9 of this Code. The audit required by this Section shall be in accordance with and subject to the Illinois State Auditing Act as now and hereafter amended. The Legislative Audit Commission, by resolution, may make additions or clarifications to the scope or coverage of the audit required by this Section.
(Source: P.A. 82-664.)

(305 ILCS 5/12-15) (from Ch. 23, par. 12-15)
Sec. 12-15. Civil Recoveries. Any person, firm, corporation, association, agency, institution or other legal entity who, without intent to violate this Code, obtains benefits or payments under this Code to which he or it is not entitled, or in a greater amount than that to which he or it is entitled shall be liable for any excess benefits or payments received.
The Attorney General, or the State's Attorney in actions involving a local governmental unit, may initiate court proceedings to recover benefits or payments obtained under this Code to which a person or entity is not entitled.
(Source: P.A. 82-440.)

(305 ILCS 5/12-16) (from Ch. 23, par. 12-16)
Sec. 12-16. Public Aid Claims Enforcement Division of Office of Attorney General. The Public Aid Claims Enforcement Division in the Office of the Attorney General, established pursuant to the 1949 Code, shall institute in behalf of the State all court actions referred to it by the Department of Healthcare and Family Services (formerly Illinois Department of Public Aid) or the Department of Human Services (as successor to the Illinois Department of Public Aid) under this Code and other laws for the recovery of financial aid provided under the public aid programs, the enforcement of obligations of support, and the enforcement of other claims, penalties and obligations.
The Division shall be staffed with attorneys appointed by the Attorney General as Special Assistant Attorneys' General whose special duty it shall be to execute the aforesaid duties. The Assistant Attorneys' General shall be assigned exclusively to such duties. They may engage only in such political activities as are not prohibited by the Hatch Political Activity Act, Title 5, U.S.C.A., Sections 118i et seq.
The Attorney General may request the appropriate State's Attorney of a county or staff of the Child and Spouse Support Unit established under Section 10-3.1 of this Code to institute any such action in behalf of the State or to assist the Attorney General in the prosecution of actions instituted by his Office.
(Source: P.A. 95-331, eff. 8-21-07.)

(305 ILCS 5/12-17) (from Ch. 23, par. 12-17)
Sec. 12-17. (Repealed).
(Source: Laws 1967, p. 122. Repealed by P.A. 92-111, eff. 1-1-02.)

(305 ILCS 5/12-17.1) (from Ch. 23, par. 12-17.1)
Sec. 12-17.1. (Repealed).
(Source: P.A. 88-412. Repealed by P.A. 92-111, eff. 1-1-02.)

(305 ILCS 5/12-17.2) (from Ch. 23, par. 12-17.2)
Sec. 12-17.2. (Repealed).
(Source: Repealed by P.A. 88-412.)

(305 ILCS 5/12-17.3) (from Ch. 23, par. 12-17.3)
Sec. 12-17.3. (Repealed).
(Source: Laws 1967, p. 122. Repealed by P.A. 92-111, eff. 1-1-02.)

(305 ILCS 5/12-17.4) (from Ch. 23, par. 12-17.4)
Sec. 12-17.4. (Repealed).
(Source: P.A. 90-655, eff. 7-30-98. Repealed by P.A. 92-111, eff. 1-1-02.)

(305 ILCS 5/12-17.5) (from Ch. 23, par. 12-17.5)
Sec. 12-17.5. (Repealed).
(Source: Laws 1967, p. 122. Repealed by P.A. 92-111, eff. 1-1-02.)

(305 ILCS 5/12-18) (from Ch. 23, par. 12-18)
Sec. 12-18. (Repealed).
(Source: Laws 1967, p. 122. Repealed by P.A. 92-111, eff. 1-1-02.)

(305 ILCS 5/12-18.1) (from Ch. 23, par. 12-18.1)
Sec. 12-18.1. (Repealed).
(Source: P.A. 88-412. Repealed by P.A. 92-111, eff. 1-1-02.)

(305 ILCS 5/12-18.1a) (from Ch. 23, par. 12-18.1a)
Sec. 12-18.1a. (Repealed).
(Source: P.A. 77-352. Repealed by P.A. 92-111, eff. 1-1-02.)

(305 ILCS 5/12-18.2) (from Ch. 23, par. 12-18.2)
Sec. 12-18.2. (Repealed).
(Source: P.A. 81-1085. Repealed by P.A. 92-111, eff. 1-1-02.)

(305 ILCS 5/12-18.3) (from Ch. 23, par. 12-18.3)
Sec. 12-18.3. (Repealed).
(Source: Laws 1967, p. 122. Repealed by P.A. 92-111, eff. 1-1-02.)

(305 ILCS 5/12-18.4) (from Ch. 23, par. 12-18.4)
Sec. 12-18.4. (Repealed).
(Source: P.A. 81-1509. Repealed by P.A. 92-111, eff. 1-1-02.)

(305 ILCS 5/12-18.5) (from Ch. 23, par. 12-18.5)
Sec. 12-18.5. (Repealed).
(Source: P.A. 78-363. Repealed by P.A. 92-111, eff. 1-1-02.)

(305 ILCS 5/12-18.6) (from Ch. 23, par. 12-18.6)
Sec. 12-18.6. (Repealed).
(Source: P.A. 81-230. Repealed by P.A. 92-111, eff. 1-1-02.)

(305 ILCS 5/12-18.8) (from Ch. 23, par. 12-18.8)
Sec. 12-18.8. (Repealed).
(Source: P.A. 78-363. Repealed by P.A. 92-111, eff. 1-1-02.)

(305 ILCS 5/12-18.9) (from Ch. 23, par. 12-18.9)
Sec. 12-18.9. (Repealed).
(Source: P.A. 78-363. Repealed by P.A. 92-111, eff. 1-1-02.)

(305 ILCS 5/12-19) (from Ch. 23, par. 12-19)
Sec. 12-19. County welfare services committees; membership. If a county welfare services committee is formed in a county of less than 3,000,000 population, the committee may consist of not more than 10 members appointed by the Illinois Department and the following members, ex-officio: the state's attorney and the chairman of the county board. The terms of the state's attorney and the chairman of the county board shall be co-extensive with their terms of office. The terms of the Illinois Department appointees shall be as specified in this Section.
In counties of 3,000,000 or more population, if a county welfare services committee is formed, it may consist of not more than 33 members appointed by the Illinois Department and the president of the county board of commissioners, ex-officio. The term of the president of the county board of commissioners shall be co-extensive with his term of office. The terms of the Illinois Department appointees shall be as specified in this Section.
The Illinois Department shall make its appointments from a list of nominees submitted with the advice and consent of the county board by the presiding officer of the county board of each county. If the county board fails or refuses to submit a list of nominees, the Illinois Department may make appointments from among the residents of the county.
The Illinois Department and the county boards shall include a balanced representation of recipients, service providers, representatives of community and welfare advocacy groups, representatives of local governments dealing with public aid, and representatives of the general public on all county welfare services committees appointed by the Illinois Department or on lists of nominees submitted by the presiding officers of the county boards.
(Source: P.A. 92-111, eff. 1-1-02.)

(305 ILCS 5/12-19.1) (from Ch. 23, par. 12-19.1)
Sec. 12-19.1. Appointments-Terms-Vacancy.
In counties of less than 3 million population, the Illinois Department shall appoint 3 members of the County Welfare Services Committee on July 1, 1967; 4 members on July 1, 1968; and 3 members on July 1, 1969, as successors respectively to the members whose terms expire on such dates. In counties of 3 million or more population, the Illinois Department shall appoint 4 members of the Committee on July 1, 1967; 4 on July 1, 1968; and 4 on July 1, 1969, as successors respectively to the members whose terms expire on such dates, and shall on July 1, 1971, appoint 25 members, 7 of whom shall serve for a term of 1 year, 7 of whom shall serve for 2 years, and 11 of whom shall serve for 3 years as designated by the Illinois Department at the time of appointment. Thereafter, upon the expiration of any term, successors shall be appointed in like manner as the original appointees, for a term of 3 years and until their successors are appointed. Vacancies in office shall be filled in like manner as original appointments but appointment shall be only for the remainder of the term of the vacancy.
(Source: P.A. 77-522.)

(305 ILCS 5/12-19.2) (from Ch. 23, par. 12-19.2)
Sec. 12-19.2. Organization of committee. The county welfare services committee, at its first meeting in each calendar year, shall organize by electing from its membership a chairman and vice chairman. These officers shall serve a term of one year and until their successors are elected but neither may serve more than 3 consecutive terms. The Department of Human Services local office administrator shall act as the executive secretary of the committee and assist it in fulfilling its responsibilities in the manner the committee designates. The committee may request the assistance of other members of the staff of the County Department to perform duties the committee designates. The committee shall provide rules for transacting its business and keeping records thereof. It shall hold as many meetings during each calendar year as may be necessary to fulfill committee responsibilities. In counties of less than 3,000,000 population, meetings may be called by the chairman or any 3 members. In counties of 3,000,000 or more population, meetings may be called by the chairman or any 11 members. The members of the committee shall receive no compensation for their services but shall be reimbursed for actual and necessary traveling and other expenses incurred in the performance of their duties.
(Source: P.A. 92-111, eff. 1-1-02.)

(305 ILCS 5/12-19.3) (from Ch. 23, par. 12-19.3)
Sec. 12-19.3. Information to committee. The County Department shall furnish each member of the County Welfare Services Committee, upon such member's request, a copy of the existing regulations and of all changes of regulations pertaining to any of the public aid programs, and of rulings handed down by the Illinois Department or the courts on review, affecting or interpreting such regulations.
(Source: P.A. 92-111, eff. 1-1-02.)

(305 ILCS 5/12-19.4) (from Ch. 23, par. 12-19.4)
Sec. 12-19.4. (Repealed).
(Source: P.A. 82-783. Repealed by P.A. 92-111, eff. 1-1-02.)

(305 ILCS 5/12-19.5) (from Ch. 23, par. 12-19.5)
Sec. 12-19.5. Advisory functions; reports. The County Welfare Services Committee shall advise the County Department in relation to the administration of its functions and duties. The Committee shall also advise the Illinois Department on all matters pertaining to public aid in the county, recommend the development of community welfare programs it may deem necessary and stimulate community interest in these programs and their proper organization, survey economic and social welfare conditions and employment opportunities, and perform any other duties as the Illinois Department may prescribe.
The Committee shall submit to the Illinois Department periodic reports of its activities, findings, and recommendations at the times and in the manner as the Department may direct.
The Committee shall review the quality of services provided to recipients of and applicants for assistance and other social services and the quality of relations between recipients and applicants and employees of the Illinois Department and County Departments. The Committee shall report annually to the Illinois Department its findings in these matters and its recommendations for improvement.
(Source: P.A. 87-528.)

(305 ILCS 5/12-20) (from Ch. 23, par. 12-20)
Sec. 12-20. (Repealed).
(Source: Laws 1967, p. 122. Repealed by P.A. 92-111, eff. 1-1-02.)

(305 ILCS 5/12-21) (from Ch. 23, par. 12-21)
Sec. 12-21. Administration in local Governmental Units. Administration of the public aid programs for which responsibility is vested in local governmental units under Article VI shall be in accordance with the provisions of Sections 12-21.1 to 12-21.20, inclusive.
However, all public aid programs which provide medical services or assistance to non-residents of the State of Illinois which, but for the aspect of residency, would be a township responsibility, shall be administered by the Illinois Department pursuant to Sections 12-4 to 12-12, inclusive, of this Article, and pursuant to the Department's authorized rules and regulations.
(Source: P.A. 81-1509.)

(305 ILCS 5/12-21.1) (from Ch. 23, par. 12-21.1)
Sec. 12-21.1. Supervisors of general assistance in counties not under township organization - Other staffing. In counties not under township organization, the presiding officer of the county board, with the advice and consent of the County Board, shall designate a Supervisor of General Assistance for the county and appoint such other employees as may be necessary to provide public aid under Article VI. The County Board shall prescribe the compensation and duties of the Supervisor and other employees.
(Source: P.A. 81-1085.)

(305 ILCS 5/12-21.2) (from Ch. 23, par. 12-21.2)
Sec. 12-21.2. Supervisors of general assistance in counties under township organization - Other staffing. In counties under township organization, the supervisors of the respective towns therein shall be ex officio Supervisors of General Assistance of their towns. The Supervisor of General Assistance shall appoint such other employees as may be necessary to provide public aid under Article VI and prescribe their compensation and duties.
(Source: P.A. 81-1085.)

(305 ILCS 5/12-21.3) (from Ch. 23, par. 12-21.3)
Sec. 12-21.3. (Repealed).
(Source: P.A. 83-333. Repealed by P.A. 92-111, eff. 1-1-02.)

(305 ILCS 5/12-21.4) (from Ch. 23, par. 12-21.4)
Sec. 12-21.4. Supervisor of general assistance in incorporated town which has superseded a civil township-Other staff.
In an incorporated town which has superseded a civil township, the supervisor of such incorporated town shall be ex officio Supervisor of General Assistance. The governing body of the incorporated town may by ordinance provide for the appointment of other employees as may be necessary to provide public aid under Article VI, and fix their compensation.
(Source: Laws 1967, p. 122.)

(305 ILCS 5/12-21.5) (from Ch. 23, par. 12-21.5)
Sec. 12-21.5. Veterans Assistance Commission as local governmental unit.
In counties having less than 3 million inhabitants in which there is created a County Veterans Assistance Commission, the Superintendent of Veterans Assistance shall be selected and other employees appointed as provided in Section 10 of the Military Veterans Assistance Act and the compensation of the Superintendent and other employees shall be as therein provided.
(Source: P.A. 87-796.)

(305 ILCS 5/12-21.6) (from Ch. 23, par. 12-21.6)
Sec. 12-21.6. Compensation and standards of employees of local governmental units receiving state funds. In any local governmental unit receiving State funds for public aid purposes under Article VI, the number and compensation rates and standards of competence, performance, and tenure of all employees or other persons paid from public aid funds, including the compensation rates of the persons serving as or designated as Supervisor of General Assistance if such person is paid in whole or in part from public aid funds, shall be subject to review and approval of the Illinois Department.
(Source: P.A. 81-1085.)

(305 ILCS 5/12-21.7) (from Ch. 23, par. 12-21.7)
Sec. 12-21.7. Limitations on political activities.
In any local governmental unit receiving State funds, each employee whose duties pertain to determination of eligibility for or the amount of public aid is prohibited from engaging in at any time, whether during or outside of regular working hours, any of the following activities:
1. Using or threatening to use the influence or authority of his position to coerce or to persuade any person to follow any course of political action.
2. Soliciting money from any person for any political purpose.
3. Selling or distributing tickets for political meetings.
4. Assisting at the polls in behalf of any party or party-designated candidate on any election day.
5. Initiating or circulating petitions on behalf of a candidate.
6. Distributing campaign literature or material in behalf of any candidate.
Any employee who engages in the foregoing proscribed political activities shall be subject to immediate discharge in accordance with the procedures controlling his position. If an employee engages in such activities at the request or direction of any officer or officers of the local governmental unit, or if the governmental unit fails to initiate procedures for the dismissal of an employee who persists in such activities, the Illinois Department may withhold the payment of any further State funds to the local governmental unit until the governmental unit has established that its actions are in full accord with the objectives of this Section.
(Source: Laws 1967, p. 122.)

(305 ILCS 5/12-21.8) (from Ch. 23, par. 12-21.8)
Sec. 12-21.8. Duties of supervisors of general assistance. Except for the Supervisor of General Assistance who is the Director of the County Department of Public Aid, the Supervisor of General Assistance shall receive and pay out moneys raised by taxes or allocated by the State for public aid purposes and shall provide public aid to all persons eligible therefor under Article VI of this Code. State and municipal funds for General Assistance purposes in a city, village or incorporated town of more than 500,000 population shall be received and disbursed as provided in Section 12-10.
The Supervisor of General Assistance shall keep such records and submit annually and at such other times as their respective county boards, city councils, board of trustees, or board of town trustees may require, reports relating to the administration of such public aid programs as are the responsibility of the local governmental unit under this Code, prepared in such form as may be directed by such agencies.
On or before the 15th day of each calendar month, Supervisors of General Assistance shall submit to the Illinois Department full itemized reports of all receipts and expenditures of moneys for public aid and the costs of administration under Article VI of this Code during the prior calendar month, together with such other reports as the Illinois Department may require. The Illinois Department may audit the books and records dealing with such public aid programs at such times as it deems necessary.
(Source: P.A. 82-783.)

(305 ILCS 5/12-21.9) (from Ch. 23, par. 12-21.9)
Sec. 12-21.9. Limitations on indebtedness. No indebtedness shall be incurred by any Supervisor of General Assistance in excess of taxes levied for public aid purposes and uncollected, or for the payment of which funds are not currently available, without the consent of the city council or board of trustees, board of town trustees, or county board, as the case may be.
(Source: P.A. 82-783.)

(305 ILCS 5/12-21.10) (from Ch. 23, par. 12-21.10)
Sec. 12-21.10. Default and misappropriation of funds; Removal of supervisor; Conditions requiring appointment of interim supervisor. If the Supervisor of General Assistance is a defaulter and in arrears with the governmental unit, or has misused, misappropriated, or converted to his own use or the use of any other person any of the funds of the unit, or is guilty of any other misconduct in office, the governing body of the governmental unit, and in the case of a township, the board of town trustees, may remove him as Supervisor of General Assistance and appoint a suitable person to be the supervisor therein; provided, that for a township containing 4,000 inhabitants or more, upon written request of the township supervisors, the board of town trustees may appoint a Supervisor of General Assistance who is a resident of such township, and fix his compensation and term of office, which shall not exceed the term of the board.
If, as provided in Section 12-21.18, the Illinois Department has ordered the withholding of State funds for failure of the governmental unit to comply with the Department's rules and regulations, the governing body of the governmental unit, and in the case of a township, the board of town trustees, upon written order of the Illinois Department shall appoint an Interim Supervisor of General Assistance, acceptable to the Illinois Department, to serve as Supervisor of General Assistance for the governmental unit until such time as the policies and procedures of the unit are determined by the Department to be in compliance with its rules. If, after a reasonable time as determined by the Illinois Department, the governmental unit or agency to which such order is directed fails to make an appointment, or appoints a person who is not acceptable to the Illinois Department, the Public Aid Committee, established under Section 11-8, of the county in which the governmental unit is located, upon written order of the Illinois Department, shall appoint an Interim Supervisor, which appointment shall be subject to the approval of the Illinois Department.
The appointing authority shall fix the compensation of the Interim Supervisor of General Assistance, subject to approval of the Illinois Department, which shall be payable from the general assistance fund of the local governmental unit.
An Interim Supervisor of General Assistance may be removed and another person appointed in his place in the same manner and for the same reasons as in the case of an initial appointment of an Interim Supervisor.
The Illinois Department shall not order the appointment of an Interim Supervisor of General Assistance if the local governmental unit takes such action as the Department considers to have established satisfactory compliance with its rules, and a reasonable time, to be determined by the Department, shall be allowed the governmental unit to establish such compliance.
If an Interim Supervisor of General Assistance has been appointed, he shall exercise all the powers of that office in respect to the administration of general assistance, and shall have the sole authority to disburse State and local funds available for this purpose. If the governmental unit thereafter takes such action to assure the Department that it will comply with the Department's rules, the service of the Interim Supervisor shall be terminated.
(Source: P.A. 92-111, eff. 1-1-02.)

(305 ILCS 5/12-21.11) (from Ch. 23, par. 12-21.11)
Sec. 12-21.11. Bonds. Every Supervisor of General Assistance, including an Interim Supervisor of General Assistance appointed as provided in Section 12-21.10, shall execute to the governmental unit which he serves an official bond in a penal sum and with sureties to be fixed and approved by the governing body thereof, and, in the case of a township, as fixed and approved by the board of town trustees, conditioned for the faithful discharge of his duties and the due application of all funds and property which shall come to his hands as such Supervisor. If the local governmental unit receives State funds in accordance with the provisions of this Code, the amount and surety of the bond shall be subject to the further approval of the Illinois Department.
(Source: P.A. 82-783.)

(305 ILCS 5/12-21.12) (from Ch. 23, par. 12-21.12)
Sec. 12-21.12. Actions against local governmental units - Intervention of Attorney General. In any action against a local governmental unit to recover expenditures alleged to be the responsibility of the governmental unit under Article VI of this Code, the Supervisor of General Assistance of such governmental unit shall notify the Illinois Department of the filing of the action. If the governmental unit was a recipient of State funds for public aid purposes during all or part of the period of the expenditures for which the action is brought, or if, as a result of the action, the governmental unit may qualify for and request State funds, the Attorney General shall be permitted to intervene and participate in the action in order to protect the State's interest therein.
(Source: P.A. 81-1085.)

(305 ILCS 5/12-21.13) (from Ch. 23, par. 12-21.13)
Sec. 12-21.13. Local funds required to qualify for state aid. To qualify for State funds to supplement local funds for public aid purposes, a local governmental unit shall, except as hereinafter provided, levy within the time that such levy is authorized to be made a tax of an amount which, when added to the unobligated balance available for such purposes at the close of the fiscal year preceding the fiscal year for which the tax is levied will equal .10% of the last known total equalized value of all taxable property in the governmental unit.
In a county of less than 3 million population in which there is created a County Veterans Assistance Commission, the county shall levy for assistance to military veterans and their families, within the time that such levy is authorized to be made, a tax of an amount which, when added to the unobligated balance available for such purpose at the close of the preceding fiscal year will equal .02% of the last known assessed value of the taxable property in the county, or which will equal .03% of such assessed value if such higher amount is authorized by the electors of the county, as provided in Section 5-2006 of the Counties Code.
If, however, at the latest date in the year on which the aforesaid taxes are authorized to be levied there is in the unobligated balance of the local governmental unit an amount equal to .10%, or .02% in the case of Veterans' Assistance, of the last known total equalized value of all taxable property in the governmental unit, then no tax need be levied in that year in order for the local governmental unit to qualify for State funds.
In determining the amount of the unobligated balance which is to be applied in producing the required levy for receipt of State funds, or which is to be applied in determining whether a tax levy is required, there shall be deducted from the gross unobligated balance of funds available at the close of the preceding fiscal year the total amount of State funds allocated to the governmental unit during that year and the total amount of any monies transferred to a township's general town fund under Section 235-20 of the Township Code during that year, and only the remainder shall be considered in determining the amount of the deficiency needed to produce an amount equal to the qualifying levy for the current year.
(Source: P.A. 87-796; 88-670, eff. 12-2-94.)

(305 ILCS 5/12-21.14) (from Ch. 23, par. 12-21.14)
Sec. 12-21.14. Requirements; review by Illinois Department; allocations. The County Board of each county or a duly appointed committee thereof, or any other county agency designated by the County Board, shall by the last day of each month submit to the Illinois Department an itemized statement showing, for all local governmental units therein except a city, village or incorporated town of more than 500,000 population, assistance furnished in the county under Article VI of this Code during the previous month and the expenses for the administration thereof, and the actual revenues available through taxation by the local governmental units. If the Illinois Department has reason to believe that the amounts submitted by any county are excessive, it may require appropriate officials of the county to appear before it and substantiate the amounts to the satisfaction of the Department.
The Illinois Department shall review these amounts and shall determine and allocate to the several counties the amounts necessary to supplement local funds actually available for public aid purposes. There shall be a yearly reconciliation of amounts allocated to the local governmental units by the Illinois Department to supplement local funds.
If, because of circumstances beyond the local governmental unit's control, such as a sudden caseload increase or an unexpected increase in the administrative expenses, a local governmental unit has insufficient local funds actually available to furnish assistance or pay administrative expenses, the Illinois Department shall provide a special allocation of funds to the local governmental unit to meet the need. In calculating the need for a special allocation, the Illinois Department shall take into consideration the amount of funds legally available from the taxes levied by the local governmental unit for public aid purposes and any available unobligated balances.
If a local governmental unit has not received State funds for public aid purposes for at least 84 consecutive months immediately prior to its request for State funds, the Illinois Department shall not consider as a legally available resource of the governmental unit public aid funds, or the proceeds of public aid taxes and tax anticipation warrants which may have been transferred or expended during such period for other purposes.
Except as hereinafter provided, State allocations shall be paid to the County Treasurer for disbursement to local governmental units as certified by the Illinois Department. Until January 1, 1974, moneys allocated by the Illinois Department for General Assistance purposes in a city, village or incorporated town of more than 500,000 population and moneys received from the Treasurer of the municipality from taxes levied for General Assistance purposes in the municipality and other moneys and funds designated in Section 11-43-2 of the Illinois Municipal Code shall be paid into the special fund established by the County Treasurer of the county in which the municipality is located and retained for disbursement by the Director of the County Department of Public Aid serving as Supervisor of General Assistance for the municipality.
On January 1, 1974, or as soon thereafter as is feasible but not later than January 1, 1975, the County Treasurer shall transfer to the Special Purposes Trust Fund (now known as the DHS Special Purposes Trust Fund) established by Section 12-10 of this Code all State and municipal moneys remaining in or due to the special fund of the County Treasury. After December 31, 1973, but not later than June 30, 1979, State allocations and municipal funds for General Assistance purposes in such a municipality, and other moneys and funds designated by Section 11-43-2 of the Illinois Municipal Code, shall be paid into the Special Purposes Trust Fund (now known as the DHS Special Purposes Trust Fund) and disbursed as provided in Section 12-10. State and municipal moneys paid into the Special Purposes Trust Fund (now known as the DHS Special Purposes Trust Fund) under the foregoing provision shall be used exclusively for (1) furnishing General Assistance within the municipality; (2) the payment of administrative costs; and (3) the payment of warrants issued against and in anticipation of taxes levied by the municipality for General Assistance purposes, and the accrued interest thereon. After June 30, 1979, moneys and funds designated by Section 11-43-2 of the Illinois Municipal Code, shall be paid into the General Revenue Fund as reimbursement for appropriated funds disbursed.
(Source: P.A. 99-933, eff. 1-27-17.)

(305 ILCS 5/12-21.16) (from Ch. 23, par. 12-21.16)
Sec. 12-21.16. Administrative costs. In any local governmental unit receiving State funds, moneys expended for costs of administration, exclusive of any compensation paid to the Supervisor of General Assistance from funds other than public aid funds, shall not exceed amounts which have been submitted to and approved by the Illinois Department.
If a local governmental unit is a participating municipality in the Illinois Municipal Retirement Fund created by Article 7 of the "Illinois Pension Code", its estimate of administrative expenses may include amounts required as contributions by the governmental unit in behalf of its employees engaged in the administration of public aid for retirement annuity purposes for current service rendered by such employees on and after July 1, 1953, provided the governmental unit has levied a tax at a rate not less than one-half the maximum rate authorized under Section 7-171 of the aforesaid Article.
Contributions for retirement annuity purposes of employees of the County Department engaged in administration of General Assistance for such a municipality shall be met from funds appropriated for the State contribution to the State Employees Retirement System under Article 14 of the "Illinois Pension Code".
The contributions of a governmental unit for retirement annuity purposes which are authorized to be included in estimates of administrative expenses shall include Social Security contributions for which the unit is obligated under the Illinois Municipal Retirement Fund created by Article 7 of the Illinois Pension Code, or if the governmental unit is not a participating municipality in that Fund, the Social Security contributions for which it is obligated pursuant to an agreement executed under Article 21 of the Illinois Pension Code. In like manner, if the retirement fund established under Article 9 of the Illinois Pension Code becomes obligated for Social Security employer contributions, the estimated expenses of the County Department may include the Social Security contributions together with the regular contributions for which the county is obligated.
A local governmental unit receiving State funds may include in its estimate of administrative expenses obligations assumed by it for insurance premiums or charges for group life or health insurance, or both, for employees of the local governmental unit, for any such employees who retire or who had retired on or after January 1, 1966, and for dependents receiving an annuity as survivors of such employees or retired employees if the governmental unit has so acted under Section 3 of "An Act defining the powers and duties of local governmental agencies to pay premiums and costs or portions thereof, and to withhold parts of employee and elected or appointed official compensation to provide insurance or retirement benefits for employees and appointed or elected officials", approved August 16, 1963, as amended, or has so acted in exercise of its powers as a home rule unit. The amount included for this purpose in the estimate of administrative expenses shall not exceed the comparable insurance premiums or charges per employee, retiree, or survivor currently paid by the State of Illinois for State employees under the "State Employees Group Insurance Act of 1971".
(Source: P.A. 78-1297.)

(305 ILCS 5/12-21.17) (from Ch. 23, par. 12-21.17)
Sec. 12-21.17. Supervision by Illinois Department. If a local governmental unit receives State funds for public aid purposes under Article VI its administration, including the use of local resources, shall be subject to the supervision and the rules and regulations of the Illinois Department. The Department shall also supervise the setting of the local uniform budget standard and its enforcement.
Such units and the officers thereof shall deliver to the Illinois Department for examination and inspection all books, records, accounts, and other documents which the Department requires.
(Source: P.A. 81-1085.)

(305 ILCS 5/12-21.18) (from Ch. 23, par. 12-21.18)
Sec. 12-21.18. Non-compliance with rules of the Illinois Department. If a local governmental unit subject to the supervision of the Illinois Department is, in the determination of the Department, refusing or failing to comply with the Department's rules and regulations, the Illinois Department shall give notice promptly by United States registered or certified mail to the Supervisor of General Assistance or other proper officer of such unit of the rules which are not being observed and give the governmental unit or its designated representative an opportunity to appear before it and substantiate its position in respect to the rule or rules at issue.
If within 5 days after such notice, the local governmental unit continues to refuse or fails to comply with the Department's rules, or fails to avail itself of the opportunity offered for a hearing before the Department, the Department shall instruct the County Treasurer of the County in which the governmental unit is located to withhold the payment of any further State funds until he receives notice from the Department to release the funds.
The Illinois Department may suspend an order for the withholding of funds (1) if the governmental unit takes such action as the Department considers to have established satisfactory compliance with its rules or (2) upon appointment of an Interim Supervisor of General Assistance, as directed by the provisions of Section 12-21.10.
The provisions of the Administrative Review Law, as amended, and the rules adopted pursuant thereto, shall apply to and govern proceedings for the judicial review of final administrative decisions of the Illinois Department under this Section. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 82-783.)

(305 ILCS 5/12-21.20) (from Ch. 23, par. 12-21.20)
Sec. 12-21.20. Destruction of Obsolete Records. Obsolete records, documents, papers, and memoranda pertaining to public aid under Article VI may be destroyed or otherwise disposed of by local governmental units at any time subsequent to the expiration of 5 years after the matters to which they relate have been concluded.
(Source: P.A. 92-111, eff. 1-1-02.)



Article XIII - Purpose--Repeal--Savings; Provisions--Partial Invalidity-- Effective Date

(305 ILCS 5/Art. XIII heading)

(305 ILCS 5/13-1) (from Ch. 23, par. 13-1)
Sec. 13-1. Purpose.
It is the purpose of this Code to restate, simplify, eliminate obsolescences and redundancies and reorganize into a more understandable and usable form the provisions of the 1949 Code repealed hereby.
It is intended that this Code shall grant no lesser or greater rights or impose any greater or lesser obligations upon applicants or recipients or administrative agencies than exercised under such prior Code except as they may be changed hereafter by specific amendment to this Code. All such rights and obligations are preserved without change, and without loss or impairment, precisely as if such Code had not been repealed.
(Source: Laws 1967, p. 122.)

(305 ILCS 5/13-2) (from Ch. 23, par. 13-2)
Sec. 13-2. Repeal.
The "Act to revise the public assistance laws of Illinois, to consolidate and codify such laws, to prescribe the functions, powers, and duties of governmental units, agencies, and persons thereunder, to provide penalties for the violation thereof and to repeal certain Acts herein named", approved August 4, 1949, as amended, referred to herein as the 1949 Code, is repealed.
(Source: Laws 1967, p. 122.)

(305 ILCS 5/13-3) (from Ch. 23, par. 13-3)
Sec. 13-3. Savings provisions.
The repeal of the 1949 Code Act shall not affect or impair the continuity of grants heretofore made to or in behalf of recipients pursuant to said Code. Nor shall such repeal affect or impair any power or the performance of any act or duty by any governmental unit, or officer, agency or employee thereof, validly exercised, performed or done under said Code. However, after the effective date of this Code all such recipients, governmental units, agencies, officers and employees shall in all respects be subject to and governed by the provisions of this Code.
(Source: Laws 1967, p. 122.)

(305 ILCS 5/13-4) (from Ch. 23, par. 13-4)
Sec. 13-4. Partial invalidity.
Should any Section, subdivision, clause, phrase, or provision of this Code to be unconstitutional or invalid for any reason whatsoever such holdings shall not affect the validity of the remaining portions of this Code.
(Source: Laws 1967, p. 122.)

(305 ILCS 5/13-5) (from Ch. 23, par. 13-5)
Sec. 13-5. Emergency-effective date.
Whereas many members of the General Assembly wish to offer bills amending the law relating to public assistance at the current session of the General Assembly and such bills should be drafted as amendments to this Act and not to the 1949 Act, therefore an emergency exists and this Act shall take effect upon its becoming a law.
(Source: Laws 1967, p. 122.)



Article XIV - Hospital Services Trust Fund

(305 ILCS 5/Art. XIV heading)

(305 ILCS 5/14-1) (from Ch. 23, par. 14-1)
Sec. 14-1. Definitions. As used in this Article, unless the context requires otherwise:
"Hospital" means any institution, place, building, or agency, public or private, whether organized for profit or not-for-profit, which is located in the State and is subject to licensure by the Illinois Department of Public Health under the Hospital Licensing Act or any institution, place, building, or agency, public or private, whether organized for profit or not-for-profit, which meets all comparable conditions and requirements of the Hospital Licensing Act in effect for the state in which it is located, and is required to submit cost reports to the Illinois Department under Title 89, Part 148, of the Illinois Administrative Code, but shall not include the University of Illinois Hospital as defined in the University of Illinois Hospital Act or a county hospital in a county of over 3 million population.
(Source: P.A. 93-659, eff. 2-3-04.)

(305 ILCS 5/14-2) (from Ch. 23, par. 14-2)
Sec. 14-2. (Repealed).
(Source: P.A. 90-372, eff. 7-1-98. Repealed by P.A. 93-659, eff. 2-3-04.)

(305 ILCS 5/14-3) (from Ch. 23, par. 14-3)
Sec. 14-3. (Repealed).
(Source: P.A. 87-861. Repealed by P.A. 93-659, eff. 2-3-04.)

(305 ILCS 5/14-4) (from Ch. 23, par. 14-4)
Sec. 14-4. (Repealed).
(Source: P.A. 87-13. Repealed by P.A. 93-659, eff. 2-3-04.)

(305 ILCS 5/14-5) (from Ch. 23, par. 14-5)
Sec. 14-5. (Repealed).
(Source: P.A. 87-13. Repealed by P.A. 93-659, eff. 2-3-04.)

(305 ILCS 5/14-6) (from Ch. 23, par. 14-6)
Sec. 14-6. (Repealed).
(Source: P.A. 87-13. Repealed by P.A. 93-659, eff. 2-3-04.)

(305 ILCS 5/14-7) (from Ch. 23, par. 14-7)
Sec. 14-7. (Repealed).
(Source: P.A. 87-13. Repealed by P.A. 93-659, eff. 2-3-04.)

(305 ILCS 5/14-8) (from Ch. 23, par. 14-8)
Sec. 14-8. Disbursements to Hospitals.
(a) For inpatient hospital services rendered on and after September 1, 1991, the Illinois Department shall reimburse hospitals for inpatient services at an inpatient payment rate calculated for each hospital based upon the Medicare Prospective Payment System as set forth in Sections 1886(b), (d), (g), and (h) of the federal Social Security Act, and the regulations, policies, and procedures promulgated thereunder, except as modified by this Section. Payment rates for inpatient hospital services rendered on or after September 1, 1991 and on or before September 30, 1992 shall be calculated using the Medicare Prospective Payment rates in effect on September 1, 1991. Payment rates for inpatient hospital services rendered on or after October 1, 1992 and on or before March 31, 1994 shall be calculated using the Medicare Prospective Payment rates in effect on September 1, 1992. Payment rates for inpatient hospital services rendered on or after April 1, 1994 shall be calculated using the Medicare Prospective Payment rates (including the Medicare grouping methodology and weighting factors as adjusted pursuant to paragraph (1) of this subsection) in effect 90 days prior to the date of admission. For services rendered on or after July 1, 1995, the reimbursement methodology implemented under this subsection shall not include those costs referred to in Sections 1886(d)(5)(B) and 1886(h) of the Social Security Act. The additional payment amounts required under Section 1886(d)(5)(F) of the Social Security Act, for hospitals serving a disproportionate share of low-income or indigent patients, are not required under this Section. For hospital inpatient services rendered on or after July 1, 1995 and on or before June 30, 2014, the Illinois Department shall reimburse hospitals using the relative weighting factors and the base payment rates calculated for each hospital that were in effect on June 30, 1995, less the portion of such rates attributed by the Illinois Department to the cost of medical education.
(1) The weighting factors established under Section

1886(d)(4) of the Social Security Act shall not be used in the reimbursement system established under this Section. Rather, the Illinois Department shall establish by rule Medicaid weighting factors to be used in the reimbursement system established under this Section.

(2) The Illinois Department shall define by rule

those hospitals or distinct parts of hospitals that shall be exempt from the reimbursement system established under this Section. In defining such hospitals, the Illinois Department shall take into consideration those hospitals exempt from the Medicare Prospective Payment System as of September 1, 1991. For hospitals defined as exempt under this subsection, the Illinois Department shall by rule establish a reimbursement system for payment of inpatient hospital services rendered on and after September 1, 1991. For all hospitals that are children's hospitals as defined in Section 5-5.02 of this Code, the reimbursement methodology shall, through June 30, 1992, net of all applicable fees, at least equal each children's hospital 1990 ICARE payment rates, indexed to the current year by application of the DRI hospital cost index from 1989 to the year in which payments are made. Excepting county providers as defined in Article XV of this Code, hospitals licensed under the University of Illinois Hospital Act, and facilities operated by the Department of Mental Health and Developmental Disabilities (or its successor, the Department of Human Services) for hospital inpatient services rendered on or after July 1, 1995 and on or before June 30, 2014, the Illinois Department shall reimburse children's hospitals, as defined in 89 Illinois Administrative Code Section 149.50(c)(3), at the rates in effect on June 30, 1995, and shall reimburse all other hospitals at the rates in effect on June 30, 1995, less the portion of such rates attributed by the Illinois Department to the cost of medical education. For inpatient hospital services provided on or after August 1, 1998, the Illinois Department may establish by rule a means of adjusting the rates of children's hospitals, as defined in 89 Illinois Administrative Code Section 149.50(c)(3), that did not meet that definition on June 30, 1995, in order for the inpatient hospital rates of such hospitals to take into account the average inpatient hospital rates of those children's hospitals that did meet the definition of children's hospitals on June 30, 1995.

(3) (Blank).
(4) Notwithstanding any other provision of this

Section, hospitals that on August 31, 1991, have a contract with the Illinois Department under Section 3-4 of the Illinois Health Finance Reform Act may elect to continue to be reimbursed at rates stated in such contracts for general and specialty care.

(5) In addition to any payments made under this

subsection (a), the Illinois Department shall make the adjustment payments required by Section 5-5.02 of this Code; provided, that in the case of any hospital reimbursed under a per case methodology, the Illinois Department shall add an amount equal to the product of the hospital's average length of stay, less one day, multiplied by 20, for inpatient hospital services rendered on or after September 1, 1991 and on or before September 30, 1992.

(b) (Blank).
(b-5) Excepting county providers as defined in Article XV of this Code, hospitals licensed under the University of Illinois Hospital Act, and facilities operated by the Illinois Department of Mental Health and Developmental Disabilities (or its successor, the Department of Human Services), for outpatient services rendered on or after July 1, 1995 and before July 1, 1998 the Illinois Department shall reimburse children's hospitals, as defined in the Illinois Administrative Code Section 149.50(c)(3), at the rates in effect on June 30, 1995, less that portion of such rates attributed by the Illinois Department to the outpatient indigent volume adjustment and shall reimburse all other hospitals at the rates in effect on June 30, 1995, less the portions of such rates attributed by the Illinois Department to the cost of medical education and attributed by the Illinois Department to the outpatient indigent volume adjustment. For outpatient services provided on or after July 1, 1998 and on or before June 30, 2014, reimbursement rates shall be established by rule.
(c) In addition to any other payments under this Code, the Illinois Department shall develop a hospital disproportionate share reimbursement methodology that, effective July 1, 1991, through September 30, 1992, shall reimburse hospitals sufficiently to expend the fee monies described in subsection (b) of Section 14-3 of this Code and the federal matching funds received by the Illinois Department as a result of expenditures made by the Illinois Department as required by this subsection (c) and Section 14-2 that are attributable to fee monies deposited in the Fund, less amounts applied to adjustment payments under Section 5-5.02.
(d) Critical Care Access Payments.
(1) In addition to any other payments made under this

Code, the Illinois Department shall develop a reimbursement methodology that shall reimburse Critical Care Access Hospitals for the specialized services that qualify them as Critical Care Access Hospitals. No adjustment payments shall be made under this subsection on or after July 1, 1995.

(2) "Critical Care Access Hospitals" includes, but is

not limited to, hospitals that meet at least one of the following criteria:

(A) Hospitals located outside of a metropolitan

statistical area that are designated as Level II Perinatal Centers and that provide a disproportionate share of perinatal services to recipients; or

(B) Hospitals that are designated as Level I

Trauma Centers (adult or pediatric) and certain Level II Trauma Centers as determined by the Illinois Department; or

(C) Hospitals located outside of a metropolitan

statistical area and that provide a disproportionate share of obstetrical services to recipients.

(e) Inpatient high volume adjustment. For hospital inpatient services, effective with rate periods beginning on or after October 1, 1993, in addition to rates paid for inpatient services by the Illinois Department, the Illinois Department shall make adjustment payments for inpatient services furnished by Medicaid high volume hospitals. The Illinois Department shall establish by rule criteria for qualifying as a Medicaid high volume hospital and shall establish by rule a reimbursement methodology for calculating these adjustment payments to Medicaid high volume hospitals. No adjustment payment shall be made under this subsection for services rendered on or after July 1, 1995.
(f) The Illinois Department shall modify its current rules governing adjustment payments for targeted access, critical care access, and uncompensated care to classify those adjustment payments as not being payments to disproportionate share hospitals under Title XIX of the federal Social Security Act. Rules adopted under this subsection shall not be effective with respect to services rendered on or after July 1, 1995. The Illinois Department has no obligation to adopt or implement any rules or make any payments under this subsection for services rendered on or after July 1, 1995.
(f-5) The State recognizes that adjustment payments to hospitals providing certain services or incurring certain costs may be necessary to assure that recipients of medical assistance have adequate access to necessary medical services. These adjustments include payments for teaching costs and uncompensated care, trauma center payments, rehabilitation hospital payments, perinatal center payments, obstetrical care payments, targeted access payments, Medicaid high volume payments, and outpatient indigent volume payments. On or before April 1, 1995, the Illinois Department shall issue recommendations regarding (i) reimbursement mechanisms or adjustment payments to reflect these costs and services, including methods by which the payments may be calculated and the method by which the payments may be financed, and (ii) reimbursement mechanisms or adjustment payments to reflect costs and services of federally qualified health centers with respect to recipients of medical assistance.
(g) If one or more hospitals file suit in any court challenging any part of this Article XIV, payments to hospitals under this Article XIV shall be made only to the extent that sufficient monies are available in the Fund and only to the extent that any monies in the Fund are not prohibited from disbursement under any order of the court.
(h) Payments under the disbursement methodology described in this Section are subject to approval by the federal government in an appropriate State plan amendment.
(i) The Illinois Department may by rule establish criteria for and develop methodologies for adjustment payments to hospitals participating under this Article.
(j) Hospital Residing Long Term Care Services. In addition to any other payments made under this Code, the Illinois Department may by rule establish criteria and develop methodologies for payments to hospitals for Hospital Residing Long Term Care Services.
(k) Critical Access Hospital outpatient payments. In addition to any other payments authorized under this Code, the Illinois Department shall reimburse critical access hospitals, as designated by the Illinois Department of Public Health in accordance with 42 CFR 485, Subpart F, for outpatient services at an amount that is no less than the cost of providing such services, based on Medicare cost principles. Payments under this subsection shall be subject to appropriation.
(l) On and after July 1, 2012, the Department shall reduce any rate of reimbursement for services or other payments or alter any methodologies authorized by this Code to reduce any rate of reimbursement for services or other payments in accordance with Section 5-5e.
(Source: P.A. 97-689, eff. 6-14-12; 98-463, eff. 8-16-13; 98-651, eff. 6-16-14.)

(305 ILCS 5/14-9) (from Ch. 23, par. 14-9)
Sec. 14-9. (Repealed).
(Source: P.A. 87-13. Repealed by P.A. 93-659, eff. 2-3-04.)

(305 ILCS 5/14-10) (from Ch. 23, par. 14-10)
Sec. 14-10. (Repealed).
(Source: P.A. 87-861. Repealed by P.A. 93-659, eff. 2-3-04.)

(305 ILCS 5/14-11)
Sec. 14-11. Hospital payment reform.
(a) The Department may, by rule, implement the All Patient Refined Diagnosis Related Groups (APR-DRG) payment system for inpatient services provided on or after July 1, 2013, in a manner consistent with the actions authorized in this Section.
(b) On or before October 1, 2012 and through June 30, 2013, the Department shall begin testing the APR-DRG system. During the testing period the Department shall process and price inpatient services using the APR-DRG system; however, actual payments for those inpatient services shall be made using the current reimbursement system. During the testing period, the Department, in collaboration with the statewide representative of hospitals, shall provide information and technical assistance to hospitals to encourage and facilitate their transition to the APR-DRG system.
(c) The Department may, by rule, implement the Enhanced Ambulatory Procedure Grouping (EAPG) system for outpatient services provided on or after January 1, 2014, in a manner consistent with the actions authorized in this Section. On or before January 1, 2013 and through December 31, 2013, the Department shall begin testing the EAPG system. During the testing period the Department shall process and price outpatient services using the EAPG system; however, actual payments for those outpatient services shall be made using the current reimbursement system. During the testing period, the Department, in collaboration with the statewide representative of hospitals, shall provide information and technical assistance to hospitals to encourage and facilitate their transition to the EAPG system.
(d) The Department in consultation with the current hospital technical advisory group shall review the test claims for inpatient and outpatient services at least monthly, including the estimated impact on hospitals, and, in developing the rules, policies, and procedures to implement the new payment systems, shall consider at least the following issues:
(1) The use of national relative weights provided by

the vendor of the APR-DRG system, adjusted to reflect characteristics of the Illinois Medical Assistance population.

(2) An updated outlier payment methodology based on

current data and consistent with the APR-DRG system.

(3) The use of policy adjusters to enhance payments

to hospitals treating a high percentage of individuals covered by the Medical Assistance program and uninsured patients.

(4) Reimbursement for inpatient specialty services

such as psychiatric, rehabilitation, and long-term acute care using updated per diem rates that account for service acuity.

(5) The creation of one or more transition funding

pools to preserve access to care and to ensure financial stability as hospitals transition to the new payment system.

(6) Whether, beginning July 1, 2014, some of the

static adjustment payments financed by General Revenue funds should be used as part of the base payment system, including as policy adjusters to recognize the additional costs of certain services, such as pediatric or neonatal, or providers, such as trauma centers, Critical Access Hospitals, or high Medicaid hospitals, or for services to uninsured patients.

(e) The Department shall provide the association representing the majority of hospitals in Illinois, as the statewide representative of the hospital community, with a monthly file of claims adjudicated under the test system for the purpose of review and analysis as part of the collaboration between the State and the hospital community. The file shall consist of a de-identified extract compliant with the Health Insurance Portability and Accountability Act (HIPAA).
(f) The current hospital technical advisory group shall make recommendations for changes during the testing period and recommendations for changes prior to the effective dates of the new payment systems. The Department shall draft administrative rules to implement the new payment systems and provide them to the technical advisory group at least 90 days prior to the proposed effective dates of the new payment systems.
(g) The payments to hospitals financed by the current hospital assessment, authorized under Article V-A of this Code, are scheduled to sunset on June 30, 2014. The continuation of or revisions to the hospital assessment program shall take into consideration the impact on hospitals and access to care as a result of the changes to the hospital payment system.
(h) Beginning July 1, 2014, the Department may transition current General Revenue funded supplemental payments into the claims based system over a period of no less than 2 years from the implementation date of the new payment systems and no more than 4 years from the implementation date of the new payment systems, provided however that the Department may adopt, by rule, supplemental payments to help ensure access to care in a geographic area or to help ensure access to specialty services. For any supplemental payments that are adopted that are based on historic data, the data shall be no older than 3 years and the supplemental payment shall be effective for no longer than 2 years before requiring the data to be updated.
(i) Any payments authorized under 89 Illinois Administrative Code 148 set to expire in State fiscal year 2012 and that were paid out to hospitals in State fiscal year 2012 shall remain in effect as long as the assessment imposed by Section 5A-2 is in effect.
(j) Subsections (a) and (c) of this Section shall remain operative unless the Auditor General has reported that: (i) the Department has not undertaken the required actions listed in the report required by subsection (a) of Section 2-20 of the Illinois State Auditing Act; or (ii) the Department has failed to comply with the reporting requirements of Section 2-20 of the Illinois State Auditing Act.
(k) Subsections (a) and (c) of this Section shall not be operative until final federal approval by the Centers for Medicare and Medicaid Services of the U.S. Department of Health and Human Services and implementation of all of the payments and assessments in Article V-A in its form as of the effective date of this amendatory Act of the 97th General Assembly or as it may be amended.
(Source: P.A. 97-689, eff. 6-14-12.)

(305 ILCS 5/14-12)
Sec. 14-12. Hospital rate reform payment system. The hospital payment system pursuant to Section 14-11 of this Article shall be as follows:
(a) Inpatient hospital services. Effective for discharges on and after July 1, 2014, reimbursement for inpatient general acute care services shall utilize the All Patient Refined Diagnosis Related Grouping (APR-DRG) software, version 30, distributed by 3MTM Health Information System.
(1) The Department shall establish Medicaid weighting

factors to be used in the reimbursement system established under this subsection. Initial weighting factors shall be the weighting factors as published by 3M Health Information System, associated with Version 30.0 adjusted for the Illinois experience.

(2) The Department shall establish a

statewide-standardized amount to be used in the inpatient reimbursement system. The Department shall publish these amounts on its website no later than 10 calendar days prior to their effective date.

(3) In addition to the statewide-standardized amount,

the Department shall develop adjusters to adjust the rate of reimbursement for critical Medicaid providers or services for trauma, transplantation services, perinatal care, and Graduate Medical Education (GME).

(4) The Department shall develop add-on payments to

account for exceptionally costly inpatient stays, consistent with Medicare outlier principles. Outlier fixed loss thresholds may be updated to control for excessive growth in outlier payments no more frequently than on an annual basis, but at least triennially. Upon updating the fixed loss thresholds, the Department shall be required to update base rates within 12 months.

(5) The Department shall define those hospitals or

distinct parts of hospitals that shall be exempt from the APR-DRG reimbursement system established under this Section. The Department shall publish these hospitals' inpatient rates on its website no later than 10 calendar days prior to their effective date.

(6) Beginning July 1, 2014 and ending on June 30,

2018, in addition to the statewide-standardized amount, the Department shall develop an adjustor to adjust the rate of reimbursement for safety-net hospitals defined in Section 5-5e.1 of this Code excluding pediatric hospitals.

(7) Beginning July 1, 2014 and ending on June 30,

2018, in addition to the statewide-standardized amount, the Department shall develop an adjustor to adjust the rate of reimbursement for Illinois freestanding inpatient psychiatric hospitals that are not designated as children's hospitals by the Department but are primarily treating patients under the age of 21.

(b) Outpatient hospital services. Effective for dates of service on and after July 1, 2014, reimbursement for outpatient services shall utilize the Enhanced Ambulatory Procedure Grouping (E-APG) software, version 3.7 distributed by 3MTM Health Information System.
(1) The Department shall establish Medicaid weighting

factors to be used in the reimbursement system established under this subsection. The initial weighting factors shall be the weighting factors as published by 3M Health Information System, associated with Version 3.7.

(2) The Department shall establish service specific

statewide-standardized amounts to be used in the reimbursement system.

(A) The initial statewide standardized amounts,

with the labor portion adjusted by the Calendar Year 2013 Medicare Outpatient Prospective Payment System wage index with reclassifications, shall be published by the Department on its website no later than 10 calendar days prior to their effective date.

(B) The Department shall establish adjustments to

the statewide-standardized amounts for each Critical Access Hospital, as designated by the Department of Public Health in accordance with 42 CFR 485, Subpart F. The EAPG standardized amounts are determined separately for each critical access hospital such that simulated EAPG payments using outpatient base period paid claim data plus payments under Section 5A-12.4 of this Code net of the associated tax costs are equal to the estimated costs of outpatient base period claims data with a rate year cost inflation factor applied.

(3) In addition to the statewide-standardized

amounts, the Department shall develop adjusters to adjust the rate of reimbursement for critical Medicaid hospital outpatient providers or services, including outpatient high volume or safety-net hospitals.

(c) In consultation with the hospital community, the Department is authorized to replace 89 Ill. Admin. Code 152.150 as published in 38 Ill. Reg. 4980 through 4986 within 12 months of the effective date of this amendatory Act of the 98th General Assembly. If the Department does not replace these rules within 12 months of the effective date of this amendatory Act of the 98th General Assembly, the rules in effect for 152.150 as published in 38 Ill. Reg. 4980 through 4986 shall remain in effect until modified by rule by the Department. Nothing in this subsection shall be construed to mandate that the Department file a replacement rule.
(d) Transition period. There shall be a transition period to the reimbursement systems authorized under this Section that shall begin on the effective date of these systems and continue until June 30, 2018, unless extended by rule by the Department. To help provide an orderly and predictable transition to the new reimbursement systems and to preserve and enhance access to the hospital services during this transition, the Department shall allocate a transitional hospital access pool of at least $290,000,000 annually so that transitional hospital access payments are made to hospitals.
(1) After the transition period, the Department may

begin incorporating the transitional hospital access pool into the base rate structure.

(2) After the transition period, if the Department

reduces payments from the transitional hospital access pool, it shall increase base rates, develop new adjustors, adjust current adjustors, develop new hospital access payments based on updated information, or any combination thereof by an amount equal to the decreases proposed in the transitional hospital access pool payments, ensuring that the entire transitional hospital access pool amount shall continue to be used for hospital payments.

(e) Beginning 36 months after initial implementation, the Department shall update the reimbursement components in subsections (a) and (b), including standardized amounts and weighting factors, and at least triennially and no more frequently than annually thereafter. The Department shall publish these updates on its website no later than 30 calendar days prior to their effective date.
(f) Continuation of supplemental payments. Any supplemental payments authorized under Illinois Administrative Code 148 effective January 1, 2014 and that continue during the period of July 1, 2014 through December 31, 2014 shall remain in effect as long as the assessment imposed by Section 5A-2 is in effect.
(g) Notwithstanding subsections (a) through (f) of this Section and notwithstanding the changes authorized under Section 5-5b.1, any updates to the system shall not result in any diminishment of the overall effective rates of reimbursement as of the implementation date of the new system (July 1, 2014). These updates shall not preclude variations in any individual component of the system or hospital rate variations. Nothing in this Section shall prohibit the Department from increasing the rates of reimbursement or developing payments to ensure access to hospital services. Nothing in this Section shall be construed to guarantee a minimum amount of spending in the aggregate or per hospital as spending may be impacted by factors including but not limited to the number of individuals in the medical assistance program and the severity of illness of the individuals.
(h) The Department shall have the authority to modify by rulemaking any changes to the rates or methodologies in this Section as required by the federal government to obtain federal financial participation for expenditures made under this Section.
(i) Except for subsections (g) and (h) of this Section, the Department shall, pursuant to subsection (c) of Section 5-40 of the Illinois Administrative Procedure Act, provide for presentation at the June 2014 hearing of the Joint Committee on Administrative Rules (JCAR) additional written notice to JCAR of the following rules in order to commence the second notice period for the following rules: rules published in the Illinois Register, rule dated February 21, 2014 at 38 Ill. Reg. 4559 (Medical Payment), 4628 (Specialized Health Care Delivery Systems), 4640 (Hospital Services), 4932 (Diagnostic Related Grouping (DRG) Prospective Payment System (PPS)), and 4977 (Hospital Reimbursement Changes), and published in the Illinois Register dated March 21, 2014 at 38 Ill. Reg. 6499 (Specialized Health Care Delivery Systems) and 6505 (Hospital Services).
(Source: P.A. 98-651, eff. 6-16-14; 99-2, eff. 3-26-15.)



Article XV - County Provider Trust Fund

(305 ILCS 5/Art. XV heading)

(305 ILCS 5/15-1) (from Ch. 23, par. 15-1)
Sec. 15-1. Definitions. As used in this Article, unless the context requires otherwise:
(a) (Blank).
(a-5) "County provider" means a health care provider that is, or is operated by, a county with a population greater than 3,000,000.
(b) "Fund" means the County Provider Trust Fund.
(c) "Hospital" or "County hospital" means a hospital, as defined in Section 14-1 of this Code, which is a county hospital located in a county of over 3,000,000 population.
(Source: P.A. 97-687, eff. 6-14-12; 97-689, eff. 6-14-12.)

(305 ILCS 5/15-2) (from Ch. 23, par. 15-2)
Sec. 15-2. County Provider Trust Fund.
(a) There is created in the State Treasury the County Provider Trust Fund. Interest earned by the Fund shall be credited to the Fund. The Fund shall not be used to replace any funds appropriated to the Medicaid program by the General Assembly.
(b) The Fund is created solely for the purposes of receiving, investing, and distributing monies in accordance with this Article XV. The Fund shall consist of:
(1) All monies collected or received by the Illinois

Department under Section 15-3 of this Code;

(2) All federal financial participation monies

received by the Illinois Department pursuant to Title XIX of the Social Security Act, 42 U.S.C. 1396b, attributable to eligible expenditures made by the Illinois Department pursuant to Section 15-5 of this Code;

(3) All federal moneys received by the Illinois

Department pursuant to Title XXI of the Social Security Act attributable to eligible expenditures made by the Illinois Department pursuant to Section 15-5 of this Code; and

(4) All other monies received by the Fund from any

source, including interest thereon.

(c) Disbursements from the Fund shall be by warrants drawn by the State Comptroller upon receipt of vouchers duly executed and certified by the Illinois Department and shall be made only:
(1) For hospital inpatient care, hospital outpatient

care, care provided by other outpatient facilities operated by a county, and disproportionate share hospital adjustment payments made under Title XIX of the Social Security Act and Article V of this Code as required by Section 15-5 of this Code;

(1.5) For services provided or purchased by county

providers pursuant to Section 5-11 of this Code;

(2) For the reimbursement of administrative expenses

incurred by county providers on behalf of the Illinois Department as permitted by Section 15-4 of this Code;

(3) For the reimbursement of monies received by the

Fund through error or mistake;

(4) For the payment of administrative expenses

necessarily incurred by the Illinois Department or its agent in performing the activities required by this Article XV;

(5) For the payment of any amounts that are

reimbursable to the federal government, attributable solely to the Fund, and required to be paid by State warrant;

(6) For hospital inpatient care, hospital outpatient

care, care provided by other outpatient facilities operated by a county, and disproportionate share hospital adjustment payments made under Title XXI of the Social Security Act, pursuant to Section 15-5 of this Code; and

(7) For medical care and related services provided

pursuant to a contract with a county.

(Source: P.A. 97-687, eff. 6-14-12.)

(305 ILCS 5/15-3) (from Ch. 23, par. 15-3)
Sec. 15-3. Intergovernmental Transfers.
(a) Each qualifying county shall make an annual intergovernmental transfer to the Illinois Department in an amount equal to the difference between the total payments made by the Illinois Department pursuant to subsection (a) of Section 15-5 of this Code and the total federal financial participation monies received by the fund in each fiscal year ending June 30.
(b) The payment schedule for the intergovernmental transfer made hereunder shall be established by intergovernmental agreement between the Illinois Department and the applicable county, which agreement shall at a minimum provide:
(1) For periodic payments no less frequently than

monthly to the county provider for inpatient and outpatient approved or adjudicated claims and for disproportionate share adjustment payments as may be specified in the Illinois Title XIX State plan.

(2) (Blank.)
(3) For calculation of the intergovernmental transfer

payment to be made by the county equal to the difference between the amount of the periodic payments to county providers and any amount of federal financial participation due the Illinois Department under Titles XIX and XXI of the Social Security Act as a result of such payments to county providers.

(4) For an intergovernmental transfer methodology

which obligates the Illinois Department to notify the county in writing of each impending periodic payment and the intergovernmental transfer payment attributable thereto and which obligates the Comptroller to release the periodic payment to the county provider within one working day of receipt of the intergovernmental transfer payment from the county.

(Source: P.A. 95-859, eff. 8-19-08.)

(305 ILCS 5/15-4) (from Ch. 23, par. 15-4)
Sec. 15-4. Contractual assumption of certain expenses. Hospitals may, at their election, by written agreement between the counties owning and operating the hospitals and the Illinois Department, assume specified expenses of the operation of the Illinois Department associated with the determination of eligibility, direct payment of which expenses by the Illinois Department would qualify as public funds expended by the Illinois Department for the Illinois Medical Assistance Program or other health care programs administered by the Illinois Department. The Illinois Department shall open an adequately staffed special on-site office or offices at facilities designated by the county for the purpose of assisting the county in ensuring that all eligible individuals are enrolled in the Illinois Medical Assistance Program. Each such agreement, executed in accordance with Section 3 of the Intergovernmental Cooperation Act, shall describe the operational expenses to be assumed in sufficient detail to permit the Illinois Department to certify upon such written obligation or performance thereunder that the hospital's compliance with the terms of the agreement will amount to the commitment of public funds eligible for the federal financial participation or other federal funding called for in Title XIX or Title XXI of the Social Security Act.
(Source: P.A. 91-24, eff. 7-1-99; 92-370, eff. 8-15-01.)

(305 ILCS 5/15-5) (from Ch. 23, par. 15-5)
Sec. 15-5. Disbursements from the Fund.
(a) The monies in the Fund shall be disbursed only as provided in Section 15-2 of this Code and as follows:
(1) To the extent that such costs are reimbursable

under federal law, to pay the county hospitals' inpatient reimbursement rates based on actual costs incurred, trended forward annually by an inflation index.

(2) To the extent that such costs are reimbursable

under federal law, to pay county hospitals and county operated outpatient facilities for outpatient services based on a federally approved methodology to cover the maximum allowable costs.

(3) To pay the county hospitals disproportionate

share hospital adjustment payments as may be specified in the Illinois Title XIX State plan.

(3.5) To pay county providers for services provided

or purchased pursuant to Section 5-11 of this Code.

(4) To reimburse the county providers for expenses

contractually assumed pursuant to Section 15-4 of this Code.

(5) To pay the Illinois Department its necessary

administrative expenses relative to the Fund and other amounts agreed to, if any, by the county providers in the agreement provided for in subsection (c).

(6) To pay the county providers any other amount due

according to a federally approved State plan, including but not limited to payments made under the provisions of Section 701(d)(3)(B) of the federal Medicare, Medicaid, and SCHIP Benefits Improvement and Protection Act of 2000. Intergovernmental transfers supporting payments under this paragraph (6) shall not be subject to the computation described in subsection (a) of Section 15-3 of this Code, but shall be computed as the difference between the total of such payments made by the Illinois Department to county providers less any amount of federal financial participation due the Illinois Department under Titles XIX and XXI of the Social Security Act as a result of such payments to county providers.

(b) The Illinois Department shall promptly seek all appropriate amendments to the Illinois Title XIX State Plan to maximize reimbursement, including disproportionate share hospital adjustment payments, to the county providers.
(c) (Blank).
(d) The payments provided for herein are intended to cover services rendered on and after July 1, 1991, and any agreement executed between a qualifying county and the Illinois Department pursuant to this Section may relate back to that date, provided the Illinois Department obtains federal approval. Any changes in payment rates resulting from the provisions of Article 3 of this amendatory Act of 1992 are intended to apply to services rendered on or after October 1, 1992, and any agreement executed between a qualifying county and the Illinois Department pursuant to this Section may be effective as of that date.
(e) If one or more hospitals file suit in any court challenging any part of this Article XV, payments to hospitals from the Fund under this Article XV shall be made only to the extent that sufficient monies are available in the Fund and only to the extent that any monies in the Fund are not prohibited from disbursement and may be disbursed under any order of the court.
(f) All payments under this Section are contingent upon federal approval of changes to the Title XIX State plan, if that approval is required.
(Source: P.A. 97-687, eff. 6-14-12.)

(305 ILCS 5/15-6) (from Ch. 23, par. 15-6)
Sec. 15-6. Annual audit.
(a) Within 120 days after the end of each fiscal year of each county hospital, the Illinois Department shall conduct an annual audit of the Fund to determine that amounts received from or paid to county providers were correct. If such an audit identifies amounts that a county provider should not have been required to pay but did pay, a county provider should have been required to pay but did not pay, a county provider should not have received but did receive, or a county provider should have received but did not receive, the Illinois Department shall:
(1) Make required payments to any such county

provider, or

(2) Take action to recover required amounts from any

such county provider, including recoupment from future payments.

(b) Amounts recovered from a county provider shall be credited to the Fund. A county provider is entitled to recover amounts paid to the Illinois Department into the Fund and to receive refunds and payment from the Illinois Department for payments that should have been paid from the Fund only to the extent that monies are available in the Fund.
(Source: P.A. 87-13; 88-554, eff. 7-26-94.)

(305 ILCS 5/15-7) (from Ch. 23, par. 15-7)
Sec. 15-7. Applicability. The requirements of this Article XV shall apply only as long as federal funds under Title XIX of the Social Security Act are available to match the intergovernmental transfer payments made and disbursed under this Article and only as long as reimbursable expenditures are matched by the federal government at a rate of at least 50%. Whenever the Illinois Department is informed that federal funds are not available for these purposes, or shall be available at a lower percentage, this Article XV shall no longer apply and the Illinois Department shall promptly refund to each county provider the amount of money currently in the Fund that has been paid by the county provider, plus any investment earnings on that amount.
(Source: P.A. 87-13; 87-861; 88-554, eff. 7-26-94.)

(305 ILCS 5/15-8) (from Ch. 23, par. 15-8)
Sec. 15-8. Federal disallowances. In the event of any federal deferral or disallowance of any federal matching funds obtained through this Article which have been disbursed by the Illinois Department under this Article based upon challenges to reimbursement methodologies, the full faith and credit of the county is pledged for repayment by the county of those amounts deferred or disallowed to the Illinois Department.
(Source: P.A. 95-859, eff. 8-19-08.)

(305 ILCS 5/15-9) (from Ch. 23, par. 15-9)
Sec. 15-9. Waiver of appropriation procedures. Notwithstanding the provisions of Sections 6-24001 and 6-24008 of the Counties Code, or any comparable provision relating to appropriations, the board of commissioners of qualifying counties may, during each fiscal year, adopt a supplemental appropriation bill or resolution for expenditures by qualifying counties on behalf of or by qualifying county hospitals of any funds received hereunder and the payment of fees to be collected under this Article in an amount not in excess of any such additional revenue available to that county, or estimated to be received by that county, subsequent to the adoption of the annual appropriation bill or resolution for that fiscal year. The supplemental appropriation bill or resolution shall only affect revenue that was not available for appropriation when the annual appropriation bill or resolution was adopted, and the provisions of Section 6-24004 of the Counties Code or any other comparable provision relating to publication, notice, and public hearing shall not be applicable to such supplemental appropriation bill or resolution or to the budget document forming the basis thereof.
(Source: P.A. 87-13.)

(305 ILCS 5/15-10)
Sec. 15-10. Disproportionate share hospital adjustment payments.
(a) The provisions of this Section become operative if:
(1) The federal government approves State Plan

Amendment transmittal number 08-06 or a State Plan Amendment that permits disproportionate share hospital adjustment payments to be made to county hospitals.

(2) Proposed federal regulations, or other

regulations or limitations driven by the federal government, negatively impact the net revenues realized by county providers from the Fund during a State fiscal year by more than 15%, as measured by the aggregate average net monthly payment received by the county providers from the Fund from July 2007 through May 2008.

(3) The county providers have in good faith submitted

timely, complete, and accurate cost reports and supplemental documents as required by the Illinois Department.

(4) the county providers maintain and bill for

service volumes to individuals eligible for medical assistance under this Code that are no lower than 85% of the volumes provided by and billed to the Illinois Department by the county providers associated with payments received by the county providers from July 2007 through May 2008. Given the substantial financial burdens of the county associated with uncompensated care, the Illinois Department shall make good faith efforts to work with the county to maintain Medicaid volumes to the extent that the county has the adequate capacity to meet the obligations of patient volumes.

The Illinois Department and the county shall include in an intergovernmental agreement the process by which these conditions are assessed. The parties may, if necessary, contract with a large, nationally recognized public accounting firm to carry out this function.
(b) If the conditions of subsection (a) are met, and subject to appropriation or other available funding for such purpose, the Illinois Department shall make a payment or otherwise make funds available to the county hospitals, during the lapse period, that provides for total payments to be at least at a level that is equivalent to the total fee-for-service payments received by the county providers that are enrolled with the Illinois Department to provide services during the fiscal year of the payment from the Fund from July 2007 through May 2008 multiplied by twelve-elevenths.
(c) In addition, notwithstanding any provision in subsection (a), the Illinois Department shall maximize disproportionate share hospital adjustment payments to the county hospitals that, at a minimum, are 42% of the State's federal fiscal year 2007 disproportionate share allocation.
(d) For the purposes of this Section, "net revenues" means the difference between the total fee-for-service payments made by the Illinois Department to county providers less the intergovernmental transfer made by the county in support of those payments.
(e) If (i) the disproportionate share hospital adjustment State Plan Amendment referenced in subdivision (a)(1) is not approved, or (ii) any reconciliation of payments to costs incurred would require repayment to the federal government of at least $2,500,000, or (iii) there is no funding available for the Illinois Department's obligations under subsection (b), the Illinois Department, the county, and the leadership of the General Assembly shall designate individuals to convene, within 30 days, to discuss how mutual funding goals for the county providers are to be achieved.
(Source: P.A. 95-859, eff. 8-19-08.)

(305 ILCS 5/15-11)
Sec. 15-11. Uses of State funds.
(a) At any point, if State revenues referenced in subsection (b) or (c) of Section 15-10 or additional State grants are disbursed to the Cook County Health and Hospitals System, all funds may be used only for the following:
(1) medical services provided at hospitals or clinics

owned and operated by the Cook County Health and Hospitals System;

(2) information technology to enhance billing

capabilities for medical claiming and reimbursement; or

(3) services purchased by county providers pursuant

to Section 5-11 of this Code.

(b) State funds may not be used for the following:
(1) non-clinical services, except services that may

be required by accreditation bodies or State or federal regulatory or licensing authorities;

(2) non-clinical support staff, except as pursuant to

paragraph (1) of this subsection; or

(3) capital improvements, other than investments in

medical technology, except for capital improvements that may be required by accreditation bodies or State or federal regulatory or licensing authorities.

(Source: P.A. 97-687, eff. 6-14-12.)



Article XVI - Survivor Support And Trafficking Prevention

(305 ILCS 5/Art. XVI heading)

(305 ILCS 5/16-1)
Sec. 16-1. Benefits for foreign-born victims of trafficking, torture, or other serious crimes. In order to protect persons who are foreign-born victims of trafficking, torture, or other serious crimes and to reduce the risk of further harm, exploitation, and re-trafficking, beginning January 1, 2018, cash assistance provided under the Temporary Assistance for Needy Families program established under Article IV of this Code and benefits provided under the federal Supplemental Nutrition Assistance Program (SNAP) shall be provided to such persons and their derivative family members to the same extent cash assistance and SNAP benefits are provided to individuals who are admitted to the United States as refugees under Section 1157 of Title 8 of the United States Code. To the extent that federal funding is not available, any cash assistance or SNAP benefits provided under this Article shall be paid from State funds. If changes made in this Section require federal approval, they shall not take effect until such approval has been received.
(Source: P.A. 99-870, eff. 8-22-16.)

(305 ILCS 5/16-2)
Sec. 16-2. Eligibility. A foreign-born victim of trafficking, torture, or other serious crimes and his or her derivative family members are eligible for cash assistance or SNAP benefits under this Article if:
(a) he or she:
(1) has filed or is preparing to file an

application for T Nonimmigrant status with the appropriate federal agency pursuant to Section 1101(a)(15)(T) of Title 8 of the United States Code, or is otherwise taking steps to meet the conditions for federal benefits eligibility under Section 7105 of Title 22 of the United States Code;

(2) has filed or is preparing to file a formal

application with the appropriate federal agency for status pursuant to Section 1101(a)(15)(U) of Title 8 of the United States Code; or

(3) has filed or is preparing to file a formal

application with the appropriate federal agency for status under Section 1158 of Title 8 of the United States Code; and

(b) he or she is otherwise eligible for cash assistance or SNAP benefits, as applicable.
(Source: P.A. 99-870, eff. 8-22-16; 100-201, eff. 8-18-17.)

(305 ILCS 5/16-3)
Sec. 16-3. Determination of eligibility.
(a) The Department shall determine that an applicant for cash assistance or SNAP benefits provided under this Article is eligible for such benefits if the applicant meets the income guidelines and is otherwise eligible and either:
(1) the applicant has filed:
(A) an application for T Nonimmigrant status with

the appropriate federal agency pursuant to Section 1101(a)(15)(T) of Title 8 of the United States Code, or is otherwise taking steps to meet the conditions for federal benefits eligibility under Section 7105 of Title 22 of the United States Code;

(B) a formal application with the appropriate

federal agency for status pursuant to Section 1101(a)(15)(U) of Title 8 of the United States Code; or

(C) a formal application with the appropriate

federal agency for status under Section 1158 of Title 8 of the United States Code; or

(2) the applicant, or a representative of the

applicant if the applicant is not competent, has provided to the Department:

(A) a sworn statement that he or she is a

foreign-born victim of trafficking, torture, or other serious crimes; and

(B) at least one item of additional credible

evidence, including, but not limited to, any of the following:

(i) police, government agency, or court

records or files;

(ii) news articles;
(iii) documentation from a social services,

trafficking, domestic violence program or rape crisis center, or a legal, clinical, medical, or other professional from whom the applicant or recipient has sought assistance in dealing with the crime;

(iv) a statement from any other individual

with knowledge of the circumstances that provided the basis for the claim;

(v) physical evidence;
(vi) a copy of a completed visa application;

or

(vii) written notice from the federal agency

of receipt of the visa application.

(b) The Department may, in its discretion, provide cash assistance or SNAP benefits pursuant to this Article to an applicant who cannot provide additional evidence as set forth in subparagraph (B) of paragraph (2) of subsection (a) if:
(1) the applicant, or a representative of the

applicant if the applicant is not competent, has provided a sworn statement that he or she is a foreign-born victim of trafficking, torture, or other serious crimes; and

(2) the Department determines that the applicant is

credible.

(Source: P.A. 99-870, eff. 8-22-16.)

(305 ILCS 5/16-4)
Sec. 16-4. Work requirements and exemptions.
(a) Persons who are foreign-born victims of trafficking, torture, or other serious crimes and who are receiving cash assistance or SNAP benefits under this Article shall be subject to the same work requirements and work requirement exemptions as other recipients of cash assistance or SNAP benefits, provided that compliance with these requirements is authorized by law.
(b) A person who is a foreign-born victim of trafficking, torture, or other serious crimes shall be exempted from any work requirements if physical or psychological trauma related to or arising from the trafficking, torture, or other serious crimes impedes his or her ability to comply.
(Source: P.A. 99-870, eff. 8-22-16.)

(305 ILCS 5/16-5)
Sec. 16-5. Termination of benefits.
(a) Any cash assistance or SNAP benefits provided under this Article to a person who is a foreign-born victim of trafficking, torture, or other serious crimes and his or her derivative family members shall be terminated if there is a final denial of that person's visa or asylum application under Section 1101(a)(15)(T), 1101(a)(15)(U), or 1158 of Title 8 of the United States Code.
(b) A person who is a foreign-born victim of trafficking, torture, or other serious crimes and his or her derivative family members shall be ineligible for continued State-funded cash assistance or SNAP benefits provided under this Article if that person has not filed a formal application for status pursuant to Section 1101(a)(15)(T), 1101(a)(15)(U), or 1158 of Title 8 of the United States Code within one year after the date of his or her application for cash assistance or SNAP benefits provided under this Article. The Department of Human Services may extend the person's and his or her derivative family members' eligibility for medical assistance, cash assistance, or SNAP benefits beyond one year if the Department determines that the person, during the year of initial eligibility (i) experienced a health crisis, (ii) has been unable, after reasonable attempts, to obtain necessary information from a third party, or (iii) has other extenuating circumstances that prevented the person from completing his or her application for status.
(Source: P.A. 99-870, eff. 8-22-16; 100-201, eff. 8-18-17.)

(305 ILCS 5/16-6)
Sec. 16-6. Rulemaking authority. The Department of Human Services shall adopt any rules necessary to implement the provisions of this Article on or before January 1, 2018.
(Source: P.A. 99-870, eff. 8-22-16.)

(305 ILCS 5/16-7)
Sec. 16-7. Program termination. The provisions of this Article are inoperative on and after June 30, 2019.
(Source: P.A. 99-870, eff. 8-22-16.)






305 ILCS 10/ - Food and Housing Assistance Act.

(305 ILCS 10/1) (from Ch. 23, par. 6401)
Sec. 1. This Act shall be known and may be cited as the Food and Housing Assistance Act.
(Source: P.A. 83-1412.)

(305 ILCS 10/3) (from Ch. 23, par. 6403)
Sec. 3. (a) There is created The Illinois Food and Housing Assistance Fund, a special fund in the State Treasury. The fund shall accept donations as provided by this Act and unsolicited public and private donations for the purposes of food and shelter assistance.
(b) In addition to other funds that may be available for the same purposes, the Department of Human Services (acting as successor to the Department of Public Aid under the Department of Human Services Act) may expend monies appropriated by the General Assembly from the Illinois Food and Housing Assistance Fund established by this Act for purposes of food and shelter assistance authorized by The Illinois Public Aid Code.
(Source: P.A. 89-507, eff. 7-1-97.)



305 ILCS 20/ - Energy Assistance Act.

(305 ILCS 20/1) (from Ch. 111 2/3, par. 1401)
Sec. 1. Short Title. This Act shall be known and may be cited as the Energy Assistance Act.
(Source: P.A. 92-690, eff. 7-18-02.)

(305 ILCS 20/2) (from Ch. 111 2/3, par. 1402)
Sec. 2. Findings and Intent.
(a) The General Assembly finds that:
(1) the health, welfare, and prosperity of the people

of the State of Illinois require that all citizens receive essential levels of heat and electric service regardless of economic circumstance;

(2) public utilities and other entities providing

such services are entitled to receive proper payment for services actually rendered;

(3) variability of Federal low income energy

assistance funding necessitates a State response to ensure the continuity and the further development of energy assistance and related policies and programs within Illinois;

(4) energy assistance policies and programs in effect

in Illinois have benefited all Illinois citizens, and should therefore be continued with the modifications provided herein; and

(5) low-income households are unable to afford

essential utility services and other necessities, such as food, shelter, and medical care; the health and safety of those who are unable to afford essential utility services suffer when monthly payments for these services exceed a reasonable percentage of the customer's household income; costs of collecting past due bills and uncollectible balances are reflected in rates paid by all ratepayers; society benefits if essential utility services are affordable and arrearages and disconnections are minimized for those most in need.

(b) Consistent with its findings, the General Assembly declares that it is the policy of the State that:
(1) a comprehensive low income energy assistance

policy and program should be established which incorporates income assistance, home weatherization, and other measures to ensure that citizens have access to affordable energy services;

(2) the ability of public utilities and other

entities to receive just compensation for providing services should not be jeopardized by this policy;

(3) resources applied in achieving this policy should

be coordinated and efficiently utilized through the integration of public programs and through the targeting of assistance; and

(4) the State should utilize all appropriate and

available means to fund this program and, to the extent possible, should identify and utilize sources of funding which complement State tax revenues.

(Source: P.A. 96-33, eff. 7-10-09.)

(305 ILCS 20/3) (from Ch. 111 2/3, par. 1403)
Sec. 3. Definitions. As used in this Act, unless the context otherwise requires:
(a) the terms defined in Sections 3-101 through 3-121 of the Public Utilities Act have the meanings ascribed to them in that Act;
(b) "Department" means the Department of Commerce and Economic Opportunity;
(c) "energy provider" means any utility, municipal utility, cooperative utility, or any other corporation or individual which provides winter energy services;
(d) "winter" means the period from November 1 of any year through April 30 of the following year.
(Source: P.A. 95-331, eff. 8-21-07; 96-33, eff. 7-10-09; 96-154, eff. 1-1-10.)

(305 ILCS 20/4) (from Ch. 111 2/3, par. 1404)
Sec. 4. Energy Assistance Program.
(a) The Department of Commerce and Economic Opportunity is hereby authorized to institute a program to ensure the availability and affordability of heating and electric service to low income citizens. The Department shall implement the program by rule promulgated pursuant to the Illinois Administrative Procedure Act. The program shall be consistent with the purposes and objectives of this Act and with all other specific requirements provided herein. The Department may enter into such contracts and other agreements with local agencies as may be necessary for the purpose of administering the energy assistance program.
(b) Nothing in this Act shall be construed as altering or limiting the authority conferred on the Illinois Commerce Commission by the Public Utilities Act to regulate all aspects of the provision of public utility service, including but not limited to the authority to make rules and adjudicate disputes between utilities and customers related to eligibility for utility service, deposits, payment practices, discontinuance of service, and the treatment of arrearages owing for previously rendered utility service.
(c) The Department of Commerce and Economic Opportunity is authorized to institute an outreach program directed at low-income minority heads of households and heads of households age 60 or older. The Department shall implement the program through rules adopted pursuant to the Illinois Administrative Procedure Act. The program shall be consistent with the purposes and objectives of this Act and with all other specific requirements set forth in this subsection (c).
(Source: P.A. 95-331, eff. 8-21-07; 95-532, eff. 8-28-07; 96-154, eff. 1-1-10.)

(305 ILCS 20/5) (from Ch. 111 2/3, par. 1405)
Sec. 5. Policy Advisory Council.
(a) Within the Department of Commerce and Economic Opportunity is created a Low Income Energy Assistance Policy Advisory Council.
(b) The Council shall be chaired by the Director of Commerce and Economic Opportunity or his or her designee. There shall be 19 members of the Low Income Energy Assistance Policy Advisory Council, including the chairperson and the following members:
(1) one member designated by the Illinois Commerce

Commission;

(2) (blank);
(3) one member designated by the Illinois Energy

Association to represent electric public utilities serving in excess of 1 million customers in this State;

(4) one member agreed upon by gas public utilities

that serve more than 500,000 and fewer than 1,500,000 customers in this State;

(5) one member agreed upon by gas public utilities

that serve 1,500,000 or more customers in this State;

(6) one member designated by the Illinois Energy

Association to represent combination gas and electric public utilities;

(7) one member agreed upon by the Illinois Municipal

Electric Agency and the Association of Illinois Electric Cooperatives;

(8) one member agreed upon by the Illinois Industrial

Energy Consumers;

(9) three members designated by the Department to

represent low income energy consumers;

(10) two members designated by the Illinois Community

Action Association to represent local agencies that assist in the administration of this Act;

(11) one member designated by the Citizens Utility

Board to represent residential energy consumers;

(12) one member designated by the Illinois Retail

Merchants Association to represent commercial energy customers;

(13) one member designated by the Department to

represent independent energy providers; and

(14) three members designated by the Mayor of the

City of Chicago.

(c) Designated and appointed members shall serve 2 year terms and until their successors are appointed and qualified. The designating organization shall notify the chairperson of any changes or substitutions of a designee within 10 business days of a change or substitution. Members shall serve without compensation, but may receive reimbursement for actual costs incurred in fulfilling their duties as members of the Council.
(d) The Council shall have the following duties:
(1) to monitor the administration of this Act to

ensure effective, efficient, and coordinated program development and implementation;

(2) to assist the Department in developing and

administering rules and regulations required to be promulgated pursuant to this Act in a manner consistent with the purpose and objectives of this Act;

(3) to facilitate and coordinate the collection and

exchange of all program data and other information needed by the Department and others in fulfilling their duties pursuant to this Act;

(4) to advise the Department on the proper level of

support required for effective administration of the Act;

(5) to provide a written opinion concerning any

regulation proposed pursuant to this Act, and to review and comment on any energy assistance or related plan required to be prepared by the Department;

(6) to advise the Department on the use of funds

collected pursuant to Section 11 of this Act, and on any changes to existing low income energy assistance programs to make effective use of such funds, so long as such uses and changes are consistent with the requirements of the Act.

(Source: P.A. 97-916, eff. 8-9-12.)

(305 ILCS 20/6) (from Ch. 111 2/3, par. 1406)
Sec. 6. Eligibility, Conditions of Participation, and Energy Assistance.
(a) Any person who is a resident of the State of Illinois and whose household income is not greater than an amount determined annually by the Department, in consultation with the Policy Advisory Council, may apply for assistance pursuant to this Act in accordance with regulations promulgated by the Department. In setting the annual eligibility level, the Department shall consider the amount of available funding and may not set a limit higher than 150% of the federal nonfarm poverty level as established by the federal Office of Management and Budget; except that for the period ending June 30, 2013, the Department may not establish limits higher than 200% of that poverty level or the maximum level provided for by federal guidelines.
(b) Applicants who qualify for assistance pursuant to subsection (a) of this Section shall, subject to appropriation from the General Assembly and subject to availability of funds to the Department, receive energy assistance as provided by this Act. The Department, upon receipt of monies authorized pursuant to this Act for energy assistance, shall commit funds for each qualified applicant in an amount determined by the Department. In determining the amounts of assistance to be provided to or on behalf of a qualified applicant, the Department shall ensure that the highest amounts of assistance go to households with the greatest energy costs in relation to household income. The Department shall include factors such as energy costs, household size, household income, and region of the State when determining individual household benefits. In setting assistance levels, the Department shall attempt to provide assistance to approximately the same number of households who participated in the 1991 Residential Energy Assistance Partnership Program. Such assistance levels shall be adjusted annually on the basis of funding availability and energy costs. In promulgating rules for the administration of this Section the Department shall assure that a minimum of 1/3 of funds available for benefits to eligible households with the lowest incomes and that elderly households and households with persons with disabilities are offered a priority application period.
(c) If the applicant is not a customer of record of an energy provider for energy services or an applicant for such service, such applicant shall receive a direct energy assistance payment in an amount established by the Department for all such applicants under this Act; provided, however, that such an applicant must have rental expenses for housing greater than 30% of household income.
(c-1) This subsection shall apply only in cases where: (1) the applicant is not a customer of record of an energy provider because energy services are provided by the owner of the unit as a portion of the rent; (2) the applicant resides in housing subsidized or developed with funds provided under the Rental Housing Support Program Act or under a similar locally funded rent subsidy program, or is the voucher holder who resides in a rental unit within the State of Illinois and whose monthly rent is subsidized by the tenant-based Housing Choice Voucher Program under Section 8 of the U.S. Housing Act of 1937; and (3) the rental expenses for housing are no more than 30% of household income. In such cases, the household may apply for an energy assistance payment under this Act and the owner of the housing unit shall cooperate with the applicant by providing documentation of the energy costs for that unit. Any compensation paid to the energy provider who supplied energy services to the household shall be paid on behalf of the owner of the housing unit providing energy services to the household. The Department shall report annually to the General Assembly on the number of households receiving energy assistance under this subsection and the cost of such assistance. The provisions of this subsection (c-1), other than this sentence, are inoperative after August 31, 2012.
(d) If the applicant is a customer of an energy provider, such applicant shall receive energy assistance in an amount established by the Department for all such applicants under this Act, such amount to be paid by the Department to the energy provider supplying winter energy service to such applicant. Such applicant shall:
(i) make all reasonable efforts to apply to any other

appropriate source of public energy assistance; and

(ii) sign a waiver permitting the Department to

receive income information from any public or private agency providing income or energy assistance and from any employer, whether public or private.

(e) Any qualified applicant pursuant to this Section may receive or have paid on such applicant's behalf an emergency assistance payment to enable such applicant to obtain access to winter energy services. Any such payments shall be made in accordance with regulations of the Department.
(f) The Department may, if sufficient funds are available, provide additional benefits to certain qualified applicants:
(i) for the reduction of past due amounts owed to

energy providers; and

(ii) to assist the household in responding to

excessively high summer temperatures or energy costs. Households containing elderly members, children, a person with a disability, or a person with a medical need for conditioned air shall receive priority for receipt of such benefits.

(Source: P.A. 99-143, eff. 7-27-15.)

(305 ILCS 20/7) (from Ch. 111 2/3, par. 1407)
Sec. 7. State Weatherization Plan and Program.
(a) The Department shall, after consultation with the Policy Advisory Council, prepare and promulgate an annual State Weatherization Plan beginning in the year this Act becomes effective. To the extent practicable, such Plan shall provide for targeting use of both State and federal weatherization funds to the households of eligible applicants pursuant to this Act whose ratios of energy costs to income are the highest. The State Weatherization Plan shall include but need not be limited to the following:
(1) a description of the demographic characteristics

and energy use patterns of people eligible for assistance pursuant to this Act;

(2) the methodology used by the Department in

targeting weatherization funds;

(3) a description of anticipated activity and results

for the year covered by the Plan, including an estimate of energy cost savings expected to be realized by the weatherization program; and

(4) every third year, beginning in 2002, an

evaluation of results from the weatherization program in the year preceding the plan year, including the effect of State Weatherization Program investments on energy consumption and cost in the population eligible for assistance pursuant to this Act, and the effect of targeted weatherization investments on the costs of the energy assistance program authorized by this Act.

(b) The Department shall implement the State Weatherization Plan by rule through a program which provides targeted weatherization assistance to eligible applicants for energy assistance pursuant to this Act. The Department may enter into such contracts and other arrangements with local agencies as may be necessary for the purpose of administering the weatherization program.
(Source: P.A. 92-690, eff. 7-18-02.)

(305 ILCS 20/7.1) (from Ch. 111 2/3, par. 1407.1)
Sec. 7.1. (Repealed).
(Source: P.A. 87-475. Repealed by P.A. 92-690, eff. 7-18-02.)

(305 ILCS 20/8)
Sec. 8. (Repealed).
(Source: P.A. 96-154, eff. 1-1-10. Repealed by P.A. 97-916, eff. 8-9-12.)

(305 ILCS 20/9) (from Ch. 111 2/3, par. 1409)
Sec. 9. (Repealed).
(Source: P.A. 89-507, eff. 7-1-97. Repealed by P.A. 92-690, eff. 7-18-02.)

(305 ILCS 20/10) (from Ch. 111 2/3, par. 1410)
Sec. 10. Energy Assistance Funds.
(a) The AFDC Energy Assistance Fund is hereby created as a special fund in the State Treasury.
The AFDC Energy Assistance Fund is authorized to receive whether by appropriation, transfer, statutory deposit or fund transfer, all amounts appropriated from State funds to the Department of Human Services (acting as successor to the Illinois Department of Public Aid under the Department of Human Services Act) specifically for energy assistance payments for persons and families receiving assistance pursuant to Section 4-1 of the Illinois Public Aid Code and subsection (c) of Section 6 of this Act, and any administrative expense related thereto.
(b) Subject to appropriation by the General Assembly, the Department is authorized to expend monies from the AFDC Energy Assistance Fund for the following purposes:
(1) for energy assistance payments to or on behalf of

individuals or families who receive assistance pursuant to Section 4-1 of The Illinois Public Aid Code in accordance with the provisions of Section 6 of this Act; and

(2) for the necessary and contingent expenses of the

Department incurred in the administration of that portion of the Act described in paragraph (1) of this subsection.

(c) The AFDC Energy Assistance Fund shall be inoperative after September 30, 1991.
(d) Subject to appropriations made by the General Assembly, the Department is authorized to expend monies from the Low Income Energy Assistance Block Grant Fund for the purpose of providing assistance pursuant to Section 6 of this Act.
(Source: P.A. 89-507, eff. 7-1-97.)

(305 ILCS 20/11) (from Ch. 111 2/3, par. 1411)
Sec. 11. Payments to Energy Providers. When an energy provider supplies winter energy to a participant and customer, the provider shall be compensated by the State of Illinois pursuant to rules promulgated by the Department.
(Source: P.A. 86-127; 87-14.)

(305 ILCS 20/12) (from Ch. 111 2/3, par. 1412)
Sec. 12. (Repealed).
(Source: P.A. 89-507, eff. 7-1-97. Repealed by P.A. 92-690, eff. 7-18-02.)

(305 ILCS 20/13)
(Text of Section from P.A. 99-906)
(Section scheduled to be repealed on January 1, 2025)
Sec. 13. Supplemental Low-Income Energy Assistance Fund.
(a) The Supplemental Low-Income Energy Assistance Fund is hereby created as a special fund in the State Treasury. The Supplemental Low-Income Energy Assistance Fund is authorized to receive moneys from voluntary donations from individuals, foundations, corporations, and other sources, moneys received pursuant to Section 17, and, by statutory deposit, the moneys collected pursuant to this Section. The Fund is also authorized to receive voluntary donations from individuals, foundations, corporations, and other sources, as well as contributions made in accordance with Section 507MM of the Illinois Income Tax Act. Subject to appropriation, the Department shall use moneys from the Supplemental Low-Income Energy Assistance Fund for payments to electric or gas public utilities, municipal electric or gas utilities, and electric cooperatives on behalf of their customers who are participants in the program authorized by Sections 4 and 18 of this Act, for the provision of weatherization services and for administration of the Supplemental Low-Income Energy Assistance Fund. The yearly expenditures for weatherization may not exceed 10% of the amount collected during the year pursuant to this Section. The yearly administrative expenses of the Supplemental Low-Income Energy Assistance Fund may not exceed 10% of the amount collected during that year pursuant to this Section, except when unspent funds from the Supplemental Low-Income Energy Assistance Fund are reallocated from a previous year; any unspent balance of the 10% administrative allowance may be utilized for administrative expenses in the year they are reallocated.
(b) Notwithstanding the provisions of Section 16-111 of the Public Utilities Act but subject to subsection (k) of this Section, each public utility, electric cooperative, as defined in Section 3.4 of the Electric Supplier Act, and municipal utility, as referenced in Section 3-105 of the Public Utilities Act, that is engaged in the delivery of electricity or the distribution of natural gas within the State of Illinois shall, effective January 1, 1998, assess each of its customer accounts a monthly Energy Assistance Charge for the Supplemental Low-Income Energy Assistance Fund. The delivering public utility, municipal electric or gas utility, or electric or gas cooperative for a self-assessing purchaser remains subject to the collection of the fee imposed by this Section. The monthly charge shall be as follows:
(1) $0.48 per month on each account for residential

electric service;

(2) $0.48 per month on each account for residential

gas service;

(3) $4.80 per month on each account for

non-residential electric service which had less than 10 megawatts of peak demand during the previous calendar year;

(4) $4.80 per month on each account for

non-residential gas service which had distributed to it less than 4,000,000 therms of gas during the previous calendar year;

(5) $360 per month on each account for

non-residential electric service which had 10 megawatts or greater of peak demand during the previous calendar year; and

(6) $360 per month on each account for

non-residential gas service which had 4,000,000 or more therms of gas distributed to it during the previous calendar year.

The incremental change to such charges imposed by this amendatory Act of the 96th General Assembly shall not (i) be used for any purpose other than to directly assist customers and (ii) be applicable to utilities serving less than 100,000 customers in Illinois on January 1, 2009.
In addition, electric and gas utilities have committed, and shall contribute, a one-time payment of $22 million to the Fund, within 10 days after the effective date of the tariffs established pursuant to Sections 16-111.8 and 19-145 of the Public Utilities Act to be used for the Department's cost of implementing the programs described in Section 18 of this amendatory Act of the 96th General Assembly, the Arrearage Reduction Program described in Section 18, and the programs described in Section 8-105 of the Public Utilities Act. If a utility elects not to file a rider within 90 days after the effective date of this amendatory Act of the 96th General Assembly, then the contribution from such utility shall be made no later than February 1, 2010.
(c) For purposes of this Section:
(1) "residential electric service" means electric

utility service for household purposes delivered to a dwelling of 2 or fewer units which is billed under a residential rate, or electric utility service for household purposes delivered to a dwelling unit or units which is billed under a residential rate and is registered by a separate meter for each dwelling unit;

(2) "residential gas service" means gas utility

service for household purposes distributed to a dwelling of 2 or fewer units which is billed under a residential rate, or gas utility service for household purposes distributed to a dwelling unit or units which is billed under a residential rate and is registered by a separate meter for each dwelling unit;

(3) "non-residential electric service" means electric

utility service which is not residential electric service; and

(4) "non-residential gas service" means gas utility

service which is not residential gas service.

(d) Within 30 days after the effective date of this amendatory Act of the 96th General Assembly, each public utility engaged in the delivery of electricity or the distribution of natural gas shall file with the Illinois Commerce Commission tariffs incorporating the Energy Assistance Charge in other charges stated in such tariffs, which shall become effective no later than the beginning of the first billing cycle following such filing.
(e) The Energy Assistance Charge assessed by electric and gas public utilities shall be considered a charge for public utility service.
(f) By the 20th day of the month following the month in which the charges imposed by the Section were collected, each public utility, municipal utility, and electric cooperative shall remit to the Department of Revenue all moneys received as payment of the Energy Assistance Charge on a return prescribed and furnished by the Department of Revenue showing such information as the Department of Revenue may reasonably require; provided, however, that a utility offering an Arrearage Reduction Program or Supplemental Arrearage Reduction Program pursuant to Section 18 of this Act shall be entitled to net those amounts necessary to fund and recover the costs of such Programs as authorized by that Section that is no more than the incremental change in such Energy Assistance Charge authorized by Public Act 96-33. If a customer makes a partial payment, a public utility, municipal utility, or electric cooperative may elect either: (i) to apply such partial payments first to amounts owed to the utility or cooperative for its services and then to payment for the Energy Assistance Charge or (ii) to apply such partial payments on a pro-rata basis between amounts owed to the utility or cooperative for its services and to payment for the Energy Assistance Charge.
(g) The Department of Revenue shall deposit into the Supplemental Low-Income Energy Assistance Fund all moneys remitted to it in accordance with subsection (f) of this Section; provided, however, that the amounts remitted by each utility shall be used to provide assistance to that utility's customers. The utilities shall coordinate with the Department to establish an equitable and practical methodology for implementing this subsection (g) beginning with the 2010 program year.
(h) On or before December 31, 2002, the Department shall prepare a report for the General Assembly on the expenditure of funds appropriated from the Low-Income Energy Assistance Block Grant Fund for the program authorized under Section 4 of this Act.
(i) The Department of Revenue may establish such rules as it deems necessary to implement this Section.
(j) The Department of Commerce and Economic Opportunity may establish such rules as it deems necessary to implement this Section.
(k) The charges imposed by this Section shall only apply to customers of municipal electric or gas utilities and electric or gas cooperatives if the municipal electric or gas utility or electric or gas cooperative makes an affirmative decision to impose the charge. If a municipal electric or gas utility or an electric cooperative makes an affirmative decision to impose the charge provided by this Section, the municipal electric or gas utility or electric cooperative shall inform the Department of Revenue in writing of such decision when it begins to impose the charge. If a municipal electric or gas utility or electric or gas cooperative does not assess this charge, the Department may not use funds from the Supplemental Low-Income Energy Assistance Fund to provide benefits to its customers under the program authorized by Section 4 of this Act.
In its use of federal funds under this Act, the Department may not cause a disproportionate share of those federal funds to benefit customers of systems which do not assess the charge provided by this Section.
This Section is repealed on January 1, 2025 unless renewed by action of the General Assembly.
(Source: P.A. 98-429, eff. 8-16-13; 99-457, eff. 1-1-16; 99-906, eff. 6-1-17.)

(Text of Section from P.A. 99-933)
(Section scheduled to be repealed on January 1, 2025)
Sec. 13. Supplemental Low-Income Energy Assistance Fund.
(a) The Supplemental Low-Income Energy Assistance Fund is hereby created as a special fund in the State Treasury. The Supplemental Low-Income Energy Assistance Fund is authorized to receive moneys from voluntary donations from individuals, foundations, corporations, and other sources, moneys received pursuant to Section 17, and, by statutory deposit, the moneys collected pursuant to this Section. The Fund is also authorized to receive voluntary donations from individuals, foundations, corporations, and other sources. Subject to appropriation, the Department shall use moneys from the Supplemental Low-Income Energy Assistance Fund for payments to electric or gas public utilities, municipal electric or gas utilities, and electric cooperatives on behalf of their customers who are participants in the program authorized by Sections 4 and 18 of this Act, for the provision of weatherization services and for administration of the Supplemental Low-Income Energy Assistance Fund. The yearly expenditures for weatherization may not exceed 10% of the amount collected during the year pursuant to this Section. The yearly administrative expenses of the Supplemental Low-Income Energy Assistance Fund may not exceed 10% of the amount collected during that year pursuant to this Section, except when unspent funds from the Supplemental Low-Income Energy Assistance Fund are reallocated from a previous year; any unspent balance of the 10% administrative allowance may be utilized for administrative expenses in the year they are reallocated.
(b) Notwithstanding the provisions of Section 16-111 of the Public Utilities Act but subject to subsection (k) of this Section, each public utility, electric cooperative, as defined in Section 3.4 of the Electric Supplier Act, and municipal utility, as referenced in Section 3-105 of the Public Utilities Act, that is engaged in the delivery of electricity or the distribution of natural gas within the State of Illinois shall, effective January 1, 1998, assess each of its customer accounts a monthly Energy Assistance Charge for the Supplemental Low-Income Energy Assistance Fund. The delivering public utility, municipal electric or gas utility, or electric or gas cooperative for a self-assessing purchaser remains subject to the collection of the fee imposed by this Section. The monthly charge shall be as follows:
(1) $0.48 per month on each account for residential

electric service;

(2) $0.48 per month on each account for residential

gas service;

(3) $4.80 per month on each account for

non-residential electric service which had less than 10 megawatts of peak demand during the previous calendar year;

(4) $4.80 per month on each account for

non-residential gas service which had distributed to it less than 4,000,000 therms of gas during the previous calendar year;

(5) $360 per month on each account for

non-residential electric service which had 10 megawatts or greater of peak demand during the previous calendar year; and

(6) $360 per month on each account for

non-residential gas service which had 4,000,000 or more therms of gas distributed to it during the previous calendar year.

The incremental change to such charges imposed by this amendatory Act of the 96th General Assembly shall not (i) be used for any purpose other than to directly assist customers and (ii) be applicable to utilities serving less than 100,000 customers in Illinois on January 1, 2009.
In addition, electric and gas utilities have committed, and shall contribute, a one-time payment of $22 million to the Fund, within 10 days after the effective date of the tariffs established pursuant to Sections 16-111.8 and 19-145 of the Public Utilities Act to be used for the Department's cost of implementing the programs described in Section 18 of this amendatory Act of the 96th General Assembly, the Arrearage Reduction Program described in Section 18, and the programs described in Section 8-105 of the Public Utilities Act. If a utility elects not to file a rider within 90 days after the effective date of this amendatory Act of the 96th General Assembly, then the contribution from such utility shall be made no later than February 1, 2010.
(c) For purposes of this Section:
(1) "residential electric service" means electric

utility service for household purposes delivered to a dwelling of 2 or fewer units which is billed under a residential rate, or electric utility service for household purposes delivered to a dwelling unit or units which is billed under a residential rate and is registered by a separate meter for each dwelling unit;

(2) "residential gas service" means gas utility

service for household purposes distributed to a dwelling of 2 or fewer units which is billed under a residential rate, or gas utility service for household purposes distributed to a dwelling unit or units which is billed under a residential rate and is registered by a separate meter for each dwelling unit;

(3) "non-residential electric service" means electric

utility service which is not residential electric service; and

(4) "non-residential gas service" means gas utility

service which is not residential gas service.

(d) Within 30 days after the effective date of this amendatory Act of the 96th General Assembly, each public utility engaged in the delivery of electricity or the distribution of natural gas shall file with the Illinois Commerce Commission tariffs incorporating the Energy Assistance Charge in other charges stated in such tariffs, which shall become effective no later than the beginning of the first billing cycle following such filing.
(e) The Energy Assistance Charge assessed by electric and gas public utilities shall be considered a charge for public utility service.
(f) By the 20th day of the month following the month in which the charges imposed by the Section were collected, each public utility, municipal utility, and electric cooperative shall remit to the Department of Revenue all moneys received as payment of the Energy Assistance Charge on a return prescribed and furnished by the Department of Revenue showing such information as the Department of Revenue may reasonably require; provided, however, that a utility offering an Arrearage Reduction Program pursuant to Section 18 of this Act shall be entitled to net those amounts necessary to fund and recover the costs of such Program as authorized by that Section that is no more than the incremental change in such Energy Assistance Charge authorized by this amendatory Act of the 96th General Assembly. If a customer makes a partial payment, a public utility, municipal utility, or electric cooperative may elect either: (i) to apply such partial payments first to amounts owed to the utility or cooperative for its services and then to payment for the Energy Assistance Charge or (ii) to apply such partial payments on a pro-rata basis between amounts owed to the utility or cooperative for its services and to payment for the Energy Assistance Charge.
(g) The Department of Revenue shall deposit into the Supplemental Low-Income Energy Assistance Fund all moneys remitted to it in accordance with subsection (f) of this Section; provided, however, that the amounts remitted by each utility shall be used to provide assistance to that utility's customers. The utilities shall coordinate with the Department to establish an equitable and practical methodology for implementing this subsection (g) beginning with the 2010 program year.
(h) On or before December 31, 2002, the Department shall prepare a report for the General Assembly on the expenditure of funds appropriated from the Low-Income Energy Assistance Block Grant Fund for the program authorized under Section 4 of this Act.
(i) The Department of Revenue may establish such rules as it deems necessary to implement this Section.
(j) The Department of Commerce and Economic Opportunity may establish such rules as it deems necessary to implement this Section.
(k) The charges imposed by this Section shall only apply to customers of municipal electric or gas utilities and electric or gas cooperatives if the municipal electric or gas utility or electric or gas cooperative makes an affirmative decision to impose the charge. If a municipal electric or gas utility or an electric cooperative makes an affirmative decision to impose the charge provided by this Section, the municipal electric or gas utility or electric cooperative shall inform the Department of Revenue in writing of such decision when it begins to impose the charge. If a municipal electric or gas utility or electric or gas cooperative does not assess this charge, the Department may not use funds from the Supplemental Low-Income Energy Assistance Fund to provide benefits to its customers under the program authorized by Section 4 of this Act.
In its use of federal funds under this Act, the Department may not cause a disproportionate share of those federal funds to benefit customers of systems which do not assess the charge provided by this Section.
This Section is repealed effective December 31, 2018 unless renewed by action of the General Assembly. The General Assembly shall consider the results of the evaluations described in Section 8 in its deliberations.
(Source: P.A. 98-429, eff. 8-16-13; 99-457, eff. 1-1-16; 99-933, eff. 1-27-17.)

(305 ILCS 20/14)
Sec. 14. (Repealed).
(Source: P.A. 90-624, eff. 7-10-98. Repealed by P.A. 92-690, eff. 7-18-02.)

(305 ILCS 20/15)
Sec. 15. (Repealed).
(Source: P.A. 94-773, eff. 5-18-06. Repealed by P.A. 99-933, eff. 1-27-17.)

(305 ILCS 20/17)
Sec. 17. Transfer into Supplemental Low-Income Energy Assistance Fund. Immediately upon the effective date of this amendatory Act of the 94th General Assembly, but no later than 5 business days after that effective date, the State Comptroller shall direct and the Treasurer shall transfer into the Supplemental Low-Income Energy Assistance Fund $5,201,055, which is equivalent to 50% of the average amount of Gas Revenue Tax paid per residential gas utility customer in State fiscal year 2005 multiplied by the number of residential gas utility customers that received assistance from the Low Income Home Energy Assistance Program during the State fiscal year 2005 winter heating season.
(Source: P.A. 94-817, eff. 5-30-06.)

(305 ILCS 20/18)
Sec. 18. Financial assistance; payment plans.
(a) The Percentage of Income Payment Plan (PIPP or PIP Plan) is hereby created as a mandatory bill payment assistance program for low-income residential customers of utilities serving more than 100,000 retail customers as of January 1, 2009. The PIP Plan will:
(1) bring participants' gas and electric bills into

the range of affordability;

(2) provide incentives for participants to make

timely payments;

(3) encourage participants to reduce usage and

participate in conservation and energy efficiency measures that reduce the customer's bill and payment requirements; and

(4) identify participants whose homes are most in

need of weatherization.

(b) For purposes of this Section:
(1) "LIHEAP" means the energy assistance program

established under the Illinois Energy Assistance Act and the Low-Income Home Energy Assistance Act of 1981.

(2) "Plan participant" is an eligible participant who

is also eligible for the PIPP and who will receive either a percentage of income payment credit under the PIPP criteria set forth in this Act or a benefit pursuant to Section 4 of this Act. Plan participants are a subset of eligible participants.

(3) "Pre-program arrears" means the amount a plan

participant owes for gas or electric service at the time the participant is determined to be eligible for the PIPP or the program set forth in Section 4 of this Act.

(4) "Eligible participant" means any person who has

applied for, been accepted and is receiving residential service from a gas or electric utility and who is also eligible for LIHEAP.

(c) The PIP Plan shall be administered as follows:
(1) The Department shall coordinate with Local

Administrative Agencies (LAAs), to determine eligibility for the Illinois Low Income Home Energy Assistance Program (LIHEAP) pursuant to the Energy Assistance Act, provided that eligible income shall be no more than 150% of the poverty level. Applicants will be screened to determine whether the applicant's projected payments for electric service or natural gas service over a 12-month period exceed the criteria established in this Section. To maintain the financial integrity of the program, the Department may limit eligibility to households with income below 125% of the poverty level.

(2) The Department shall establish the percentage of

income formula to determine the amount of a monthly credit, not to exceed $150 per month per household, not to exceed $1,800 annually, that will be applied to PIP Plan participants' utility bills based on the portion of the bill that is the responsibility of the participant provided that the percentage shall be no more than a total of 6% of the relevant income for gas and electric utility bills combined, but in any event no less than $10 per month, unless the household does not pay directly for heat, in which case its payment shall be 2.4% of income but in any event no less than $5 per month. The Department may establish a minimum credit amount based on the cost of administering the program and may deny credits to otherwise eligible participants if the cost of administering the credit exceeds the actual amount of any monthly credit to a participant. If the participant takes both gas and electric service, 66.67% of the credit shall be allocated to the entity that provides the participant's primary energy supply for heating. Each participant shall enter into a levelized payment plan for, as applicable, gas and electric service and such plans shall be implemented by the utility so that a participant's usage and required payments are reviewed and adjusted regularly, but no more frequently than quarterly. Nothing in this Section is intended to prohibit a customer, who is otherwise eligible for LIHEAP, from participating in the program described in Section 4 of this Act. Eligible participants who receive such a benefit shall be considered plan participants and shall be eligible to participate in the Arrearage Reduction Program described in item (5) of this subsection (c).

(3) The Department shall remit, through the LAAs, to

the utility or participating alternative supplier that portion of the plan participant's bill that is not the responsibility of the participant. In the event that the Department fails to timely remit payment to the utility, the utility shall be entitled to recover all costs related to such nonpayment through the automatic adjustment clause tariffs established pursuant to Section 16-111.8 and Section 19-145 of the Public Utilities Act. For purposes of this item (3) of this subsection (c), payment is due on the date specified on the participant's bill. The Department, the Department of Revenue and LAAs shall adopt processes that provide for the timely payment required by this item (3) of this subsection (c).

(4) A plan participant is responsible for all actual

charges for utility service in excess of the PIPP credit. Pre-program arrears that are included in the Arrearage Reduction Program described in item (5) of this subsection (c) shall not be included in the calculation of the levelized payment plan. Emergency or crisis assistance payments shall not affect the amount of any PIPP credit to which a participant is entitled.

(5) Electric and gas utilities subject to this

Section shall implement an Arrearage Reduction Program (ARP) for plan participants as follows: for each month that a plan participant timely pays his or her utility bill, the utility shall apply a credit to a portion of the participant's pre-program arrears, if any, equal to one-twelfth of such arrearage provided that the total amount of arrearage credits shall equal no more than $1,000 annually for each participant for gas and no more than $1,000 annually for each participant for electricity. In the third year of the PIPP, the Department, in consultation with the Policy Advisory Council established pursuant to Section 5 of this Act, shall determine by rule an appropriate per participant total cap on such amounts, if any. Those plan participants participating in the ARP shall not be subject to the imposition of any additional late payment fees on pre-program arrears covered by the ARP. In all other respects, the utility shall bill and collect the monthly bill of a plan participant pursuant to the same rules, regulations, programs and policies as applicable to residential customers generally. Participation in the Arrearage Reduction Program shall be limited to the maximum amount of funds available as set forth in subsection (f) of Section 13 of this Act. In the event any donated funds under Section 13 of this Act are specifically designated for the purpose of funding the ARP, the Department shall remit such amounts to the utilities upon verification that such funds are needed to fund the ARP. Nothing in this Section shall preclude a utility from continuing to implement, and apply credits under, an ARP in the event that the PIPP or LIHEAP is suspended due to lack of funding such that the plan participant does not receive a benefit under either the PIPP or LIHEAP.

(5.5) In addition to the ARP described in paragraph

(5) of this subsection (c), utilities may also implement a Supplemental Arrearage Reduction Program (SARP) for eligible participants who are not able to become plan participants due to PIPP timing or funding constraints. If a utility elects to implement a SARP, it shall be administered as follows: for each month that a SARP participant timely pays his or her utility bill, the utility shall apply a credit to a portion of the participant's pre-program arrears, if any, equal to one-twelfth of such arrearage, provided that the utility may limit the total amount of arrearage credits to no more than $1,000 annually for each participant for gas and no more than $1,000 annually for each participant for electricity. SARP participants shall not be subject to the imposition of any additional late payment fees on pre-program arrears covered by the SARP. In all other respects, the utility shall bill and collect the monthly bill of a SARP participant under the same rules, regulations, programs, and policies as applicable to residential customers generally. Participation in the SARP shall be limited to the maximum amount of funds available as set forth in subsection (f) of Section 13 of this Act. In the event any donated funds under Section 13 of this Act are specifically designated for the purpose of funding the SARP, the Department shall remit such amounts to the utilities upon verification that such funds are needed to fund the SARP.

(6) The Department may terminate a plan participant's

eligibility for the PIP Plan upon notification by the utility that the participant's monthly utility payment is more than 45 days past due.

(7) The Department, in consultation with the Policy

Advisory Council, may adjust the number of PIP Plan participants annually, if necessary, to match the availability of funds. Any plan participant who qualifies for a PIPP credit under a utility's PIPP shall be entitled to participate in and receive a credit under such utility's ARP for so long as such utility has ARP funds available, regardless of whether the customer's participation under another utility's PIPP or ARP has been curtailed or limited because of a lack of funds.

(8) The Department shall fully implement the PIPP at

the earliest possible date it is able to effectively administer the PIPP. Within 90 days of the effective date of this amendatory Act of the 96th General Assembly, the Department shall, in consultation with utility companies, participating alternative suppliers, LAAs and the Illinois Commerce Commission (Commission), issue a detailed implementation plan which shall include detailed testing protocols and analysis of the capacity for implementation by the LAAs and utilities. Such consultation process also shall address how to implement the PIPP in the most cost-effective and timely manner, and shall identify opportunities for relying on the expertise of utilities, LAAs and the Commission. Following the implementation of the testing protocols, the Department shall issue a written report on the feasibility of full or gradual implementation. The PIPP shall be fully implemented by September 1, 2011, but may be phased in prior to that date.

(9) As part of the screening process established

under item (1) of this subsection (c), the Department and LAAs shall assess whether any energy efficiency or demand response measures are available to the plan participant at no cost, and if so, the participant shall enroll in any such program for which he or she is eligible. The LAAs shall assist the participant in the applicable enrollment or application process.

(10) Each alternative retail electric and gas

supplier serving residential customers shall elect whether to participate in the PIPP or ARP described in this Section. Any such supplier electing to participate in the PIPP shall provide to the Department such information as the Department may require, including, without limitation, information sufficient for the Department to determine the proportionate allocation of credits between the alternative supplier and the utility. If a utility in whose service territory an alternative supplier serves customers contributes money to the ARP fund which is not recovered from ratepayers, then an alternative supplier which participates in ARP in that utility's service territory shall also contribute to the ARP fund in an amount that is commensurate with the number of alternative supplier customers who elect to participate in the program.

(d) The Department, in consultation with the Policy Advisory Council, shall develop and implement a program to educate customers about the PIP Plan and about their rights and responsibilities under the percentage of income component. The Department, in consultation with the Policy Advisory Council, shall establish a process that LAAs shall use to contact customers in jeopardy of losing eligibility due to late payments. The Department shall ensure that LAAs are adequately funded to perform all necessary educational tasks.
(e) The PIPP shall be administered in a manner which ensures that credits to plan participants will not be counted as income or as a resource in other means-tested assistance programs for low-income households or otherwise result in the loss of federal or State assistance dollars for low-income households.
(f) In order to ensure that implementation costs are minimized, the Department and utilities shall work together to identify cost-effective ways to transfer information electronically and to employ available protocols that will minimize their respective administrative costs as follows:
(1) The Commission may require utilities to provide

such information on customer usage and billing and payment information as required by the Department to implement the PIP Plan and to provide written notices and communications to plan participants.

(2) Each utility and participating alternative

supplier shall file annual reports with the Department and the Commission that cumulatively summarize and update program information as required by the Commission's rules. The reports shall track implementation costs and contain such information as is necessary to evaluate the success of the PIPP.

(3) The Department and the Commission shall have the

authority to promulgate rules and regulations necessary to execute and administer the provisions of this Section.

(g) Each utility shall be entitled to recover reasonable administrative and operational costs incurred to comply with this Section from the Supplemental Low Income Energy Assistance Fund. The utility may net such costs against monies it would otherwise remit to the Funds, and each utility shall include in the annual report required under subsection (f) of this Section an accounting for the funds collected.
(Source: P.A. 99-906, eff. 6-1-17.)



305 ILCS 22/ - Good Samaritan Energy Plan Act.

(305 ILCS 22/1)
Sec. 1. Short title. This Act may be cited as the Good Samaritan Energy Plan Act.
(Source: P.A. 93-285, eff. 7-22-03.)

(305 ILCS 22/5)
Sec. 5. Definitions. In this Act:
"Department" means the Department of Commerce and Economic Opportunity.
"LIHEAP" means the energy assistance program established under the Energy Assistance Act.
(Source: P.A. 95-331, eff. 8-21-07; 96-154, eff. 1-1-10.)

(305 ILCS 22/10)
Sec. 10. Legislative findings. The General Assembly finds that high electric and gas bill arrearages are a serious problem for low-income utility consumers in Illinois, often impeding access to service. The General Assembly also finds that the inability to have electric or gas service connected due to high arrearages is a threat to the health and safety of many low-income households in Illinois. The General Assembly further finds that eligibility for LIHEAP does not alleviate the burden of high arrearages for low-income utility consumers and is not enough to enable many households to have electric or gas service connected.
(Source: P.A. 93-285, eff. 7-22-03.)

(305 ILCS 22/15)
Sec. 15. Good Samaritan Energy Trust Fund. The Good Samaritan Energy Trust Fund is created as a special fund in the State treasury. The Department shall administer the Fund. The Department shall deposit moneys received from the following sources into the Fund:
(1) Voluntary donations from individuals,

foundations, corporations, and other sources.

(2) Proceeds from fundraising events held for the

purpose of generating moneys for the Fund.

(Source: P.A. 93-285, eff. 7-22-03.)

(305 ILCS 22/20)
Sec. 20. Solicitation of contributions to Fund. The Department may insert a fundraising letter requesting voluntary contributions to the Fund in utility bills 2 times each year to solicit contributions to the Fund. All public utilities doing business in the State shall cooperate in allowing the Department to insert fundraising solicitation letters in their utility bills. The solicitation letter from the Department must be sized so as to fit into the utility's standard bill envelope, and must be of sufficiently light weight so as not to cause any increase in postage cost to the utility.
(Source: P.A. 93-285, eff. 7-22-03.)

(305 ILCS 22/25)
Sec. 25. Administration of Fund. The Department shall administer the Good Samaritan Energy Trust Fund with the advice and consent of the Low Income Energy Assistance Policy Advisory Council established under the Energy Assistance Act. Donations received for the Fund shall be made available for the purpose of alleviating utility bill arrearages for households determined eligible for LIHEAP, except that the Department may use up to 10% of the moneys donated for the Fund for the expenses of the Department and the local area agency incurred in administering the Fund. Resources from the Fund shall be awarded to local area agencies that have existing contracts with the Department to administer LIHEAP in Illinois.
(Source: P.A. 95-331, eff. 8-21-07.)

(305 ILCS 22/30)
Sec. 30. Distribution of moneys from Fund. Subject to appropriations made by the General Assembly, the Department may spend moneys from the Good Samaritan Energy Trust Fund for the purpose of providing assistance authorized under Section 25. The Department, with the advice and consent of the Low Income Energy Assistance Policy Advisory Council, shall establish priorities for the distribution of moneys from the Good Samaritan Energy Trust Fund to low-income consumers to enable them to pay gas or electric bill arrearages in order to have household gas or electric utility service connected. Low-income consumers who are unable to have their service connected even with a LIHEAP grant shall be given preference. The Department shall ensure that moneys donated for the Fund (other than moneys used for administrative expenses as authorized in Section 25) are distributed to low-income consumers who reside in the county from which those moneys were received.
(Source: P.A. 93-285, eff. 7-22-03.)

(305 ILCS 22/35)
Sec. 35. Annual report. On or before May 31 of each year, beginning in 2005, the Department shall provide an annual report to the General Assembly on the use and effectiveness of the Good Samaritan Energy Trust Fund. The report shall include the amount of money deposited into the Fund, the amount of money allocated by the Fund for the direct benefit of low-income consumers, the number of low-income households served by the Fund, by county, and recommendations for improving the operation and effectiveness of the Fund.
(Source: P.A. 93-285, eff. 7-22-03.)

(305 ILCS 22/90)
Sec. 90. (Amendatory provisions; text omitted).
(Source: P.A. 93-285, eff. 7-22-03; text omitted.)

(305 ILCS 22/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 93-285, eff. 7-22-03.)



305 ILCS 25/ - State Blind or Deaf School Transportation Act.

(305 ILCS 25/0.01) (from Ch. 23, par. 1209.9)
Sec. 0.01. Short title. This Act may be cited as the State Blind or Deaf School Transportation Act.
(Source: P.A. 86-1324.)

(305 ILCS 25/27) (from Ch. 23, par. 1210)
Sec. 27. If the parent, guardian or other person is unable to furnish a child sent to a State school for the education of the blind or the deaf with transportation or the proper and necessary clothing, but is eligible for or receiving public assistance, the necessary expenditures for transportation to the nearest appropriate public residential educational facility and for the return of the child at suitable intervals and for the proper and necessary clothing shall be provided for in the public assistance grant. If the parent, guardian, or other person is unable to furnish such transportation or proper and necessary clothing, and is not eligible for or receiving public assistance, then the circuit court for the county in which the child resides or may be found, on application of any citizen of the county, shall make an order directing that the child be taken to such school as the court, in consultation with the parent, guardian or other person deems for the best interest of the child, and for the furnishing of transportation for that purpose including a custodian, preferably the parent or guardian, and also for the furnishing of suitable clothing, if necessary, which expense shall be advanced by the sheriff and allowed by the county board. Such order shall also include an allowance for the return of the child at suitable intervals.
(Source: Laws 1967, p. 3704.)



305 ILCS 30/ - Family Resource Development Act.

(305 ILCS 30/1) (from Ch. 23, par. 6851)
Sec. 1. Short title. This Act may be cited as the Family Resource Development Act.
(Source: P.A. 87-266.)

(305 ILCS 30/5) (from Ch. 23, par. 6855)
Sec. 5. The Department of Human Services, the Illinois Community College Board and the Department of Commerce and Economic Opportunity may develop as a demonstration program a Family Resource Development Center for the benefit and use of an initial 20 low-income families. The Center shall establish an interdisciplinary approach that shall increase the coping skills of low-income families and develop the potential of low-income families through community economic development programs. Funding for the demonstration program shall be from existing moneys in supportive services funds, joint partnership training funds, and other existing moneys that are intended to meet the educational, vocational and training needs of recipients. The demonstration program shall be administered in accordance with existing federal and State statutes and regulations.
(Source: P.A. 94-793, eff. 5-19-06.)



305 ILCS 35/ - Medicaid Revenue Act.

Article 1

(305 ILCS 35/Art. 1 heading)

(305 ILCS 35/1-1) (from Ch. 23, par. 7051-1)
Sec. 1-1. This Act may be cited as the Medicaid Revenue Act.
(Source: P.A. 87-861.)

(305 ILCS 35/1-2) (from Ch. 23, par. 7051-2)
Sec. 1-2. Legislative finding and declaration. The General Assembly hereby finds, determines, and declares:
(1) It is in the public interest and it is the public

policy of this State to provide for and improve the basic medical care and long-term health care services of its indigent, most vulnerable citizens.

(2) Preservation of health, alleviation of sickness,

and correction of disabling conditions for persons requiring maintenance support are essential if those persons are to have an opportunity to become self-supporting or to attain a greater capacity for self-care.

(3) For persons who are medically indigent but

otherwise able to provide themselves a livelihood, it is of special importance to maintain their incentives for continued independence and preserve their limited resources for ordinary maintenance needed to prevent their total or substantial dependence on public support.

(4) The State has historically provided for care and

services, in conjunction with the federal government, through the establishment and funding of a medical assistance program administered by the Department of Healthcare and Family Services (formerly Department of Public Aid) and approved by the Secretary of Health and Human Services under Title XIX of the federal Social Security Act, that program being commonly referred to as "Medicaid".

(5) The Medicaid program is a funding partnership

between the State of Illinois and the federal government, with the Department of Healthcare and Family Services being designated as the single State agency responsible for the administration of the program, but with the State historically receiving 50% of the amounts expended as medical assistance under the Medicaid program from the federal government.

(6) To raise a portion of Illinois' share of the

Medicaid funds after July 1, 1991, the General Assembly enacted Public Act 87-13 to provide for the collection of provider participation fees from designated health care providers receiving Medicaid payments.

(7) On September 12, 1991, the Secretary of Health

and Human Services proposed regulations that could have reduced the federal matching of Medicaid expenditures incurred on or after January 1, 1992 by the portion of the expenditures paid from funds raised through the provider participation fees.

(8) To prevent the Secretary from enacting those

regulations but at the same time to impose certain statutory limitations on the means by which states may raise Medicaid funds eligible for federal matching, Congress enacted the Medicaid Voluntary Contribution and Provider-Specific Tax Amendments of 1991, Public Law 102-234.

(9) Public Law 102-234 provides for a state's share

of Medicaid funding eligible for federal matching to be raised through "broad-based health care related taxes", meaning, generally, a tax imposed with respect to a class of health care items or services (or providers thereof) specified therein, which (i) is imposed on all items or services or providers in the class in the state, except federal or public providers, and (ii) is imposed uniformly on all providers in the class at the same rate with respect to the same base.

(10) The separate classes of health care items and

services established by P.L. 102-234 include inpatient and outpatient hospital services, nursing facility services, and services of intermediate care facilities for persons with intellectual disabilities.

(11) The provider participation fees imposed under

P.A. 87-13 may not meet the standards under P.L. 102-234.

(12) The resulting hospital Medicaid reimbursement

reductions may force the closure of some hospitals now serving a disproportionately high number of the needy, who would then have to be cared for by remaining hospitals at substantial cost to those remaining hospitals.

(13) The hospitals in the State are all part of and

benefit from a hospital system linked together in a number of ways, including common licensing and regulation, health care standards, education, research and disease control reporting, patient transfers for specialist care, and organ donor networks.

(14) Each hospital's patient population demographics,

including the proportion of patients whose care is paid by Medicaid, is subject to change over time.

(15) Hospitals in the State have a special interest

in the payment of adequate reimbursement levels for hospital care by Medicaid.

(16) Most hospitals are exempt from payment of most

federal, State, and local income, sales, property, and other taxes.

(17) The hospital assessment enacted by this Act

under the guidelines of P.L. 102-234 is the most efficient means of raising the federally matchable funds needed for hospital care reimbursement.

(18) Cook County Hospital and Oak Forest Hospital are

public hospitals owned and operated by Cook County with unique fiscal problems, including a patient population that is primarily Medicaid or altogether nonpaying, that make an intergovernmental transfer payment arrangement a more appropriate means of financing than the regular hospital assessment and reimbursement provisions.

(19) Sole community hospitals provide access to

essential care that would otherwise not be reasonably available in the community they serve, such that imposition of assessments on them in their precarious financial circumstances may force their closure and have the effect of reducing access to health care.

(20) Each nursing home's resident population

demographics, including the proportion of residents whose care is paid by Medicaid, is subject to change over time in that, among other things, residents currently able to pay the cost of nursing home care may become dependent on Medicaid support for continued care and services as resources are depleted.

(21) As the citizens of the State age, increased

pressures will be placed on limited facilities to provide reasonable levels of care for a greater number of geriatric residents, and all involved in the nursing home industry, providers and residents, have a special interest in the maintenance of adequate Medicaid support for all nursing facilities.

(22) The assessments on nursing homes enacted by this

Act under the guidelines of P.L. 102-234 are the most efficient means of raising the federally matchable funds needed for nursing home care reimbursement.

(23) All intermediate care facilities for persons

with developmental disabilities receive a high degree of Medicaid support and benefits and therefore have a special interest in the maintenance of adequate Medicaid support.

(24) The assessments on intermediate care facilities

for persons with developmental disabilities enacted by this Act under the guidelines of P.L. 102-234 are the most efficient means of raising the federally matchable funds needed for reimbursement of providers of intermediate care for persons with developmental disabilities.

(Source: P.A. 99-143, eff. 7-27-15.)



Article 6

(305 ILCS 35/Art. 6 heading)

(305 ILCS 35/6-1) (from Ch. 23, par. 7056-1)
Sec. 6-1. If any Section or provision of this amendatory Act of 1992 shall be adjudged to be unconstitutional or otherwise invalid, the remainder of this Act or its application to persons or circumstances other than those to which it is held invalid, shall not be affected thereby.
(Source: P.A. 87-861.)

(305 ILCS 35/6-2) (from Ch. 23, par. 7056-2)
Sec. 6-2. The Illinois Department may implement this amendatory Act of 1992 through the use of emergency rules in accordance with Section 5.02 of the Illinois Administrative Procedure Act. For purposes of the Illinois Administrative Procedure Act, the adoption of rules to implement this amendatory Act of 1992 shall be considered an emergency and necessary for the public interest, safety and welfare.
(Source: P.A. 87-861.)

(305 ILCS 35/6-3) (from Ch. 23, par. 7056-3)
Sec. 6-3. Within 60 days after the effective date of this Article 6, the Illinois Department shall apply to the U.S. Secretary of Health and Human Services for a waiver pursuant to 42 U.S.C. Section 1396b(w)(3)(E) for Illinois sole community hospital providers.
(Source: P.A. 87-861.)

(305 ILCS 35/6-4) (from Ch. 23, par. 7056-4)
Sec. 6-4. Within 90 days after the effective date of this Article 6, the State shall create an Illinois Health Care Reform Task Force. The Task Force shall be responsible for the development of long-term strategies for controlling rising health care costs, shall explore the need for changes to the design of the current service delivery systems and the manner in which health care is provided to the citizens of Illinois, and shall generate recommendations for restructuring the Illinois Medicaid Program. The Illinois Health Care Reform Task Force shall operate under the direction of the Governor. Members shall be appointed by the Governor and shall include representatives of the medical, academic, and business communities, hospital industry, long term care industry, and government officials, including members of the Illinois General Assembly, and the general public. The Task Force shall submit an interim report of its findings to the Governor and the 4 legislative leaders no later than March 1, 1994 and a final report no later than December 1, 1994.
(Source: P.A. 87-861; 88-88.)

(305 ILCS 35/6-5) (from Ch. 23, par. 7056-5)
Sec. 6-5. Articles 1, 2, 4, and 6 of this Act take effect July 1, 1992; if this Act becomes law after that date, the provisions of those Articles shall apply retroactively to July 1, 1992.
Article 3 of this Act takes effect October 1, 1992; if this Act becomes law after that date, the provisions of Article 3 shall apply retroactively to that date.
Article 5 of this Act shall take effect only upon the grant of a waiver pursuant to 42 U.S.C. Section 1396b(w)(3)(E) by the Secretary of Health and Human Services for Illinois sole community hospital providers; if it takes effect, its provisions shall apply retroactively to July 1, 1992.
(Source: P.A. 87-861.)






305 ILCS 40/ - Nursing Home Grant Assistance Act.

(305 ILCS 40/1) (from Ch. 23, par. 7100-1)
Sec. 1. Short title. This Act may be cited as the Nursing Home Grant Assistance Act.
(Source: P.A. 87-863.)

(305 ILCS 40/5) (from Ch. 23, par. 7100-5)
Sec. 5. Definitions. As used in this Act, unless the context requires otherwise:
"Applicant" means an eligible individual who makes a payment of at least $1 in a quarter to a nursing home.
"Application" means the receipt by a nursing home of at least $1 from an eligible individual that is a resident of the home.
"Department" means the Department of Revenue.
"Director" means the Director of the Department of Revenue.
"Distribution agent" means a nursing home that is residence to one or more eligible individuals, which receives an application from one or more applicants for participation in the Nursing Home Grant Assistance Program provided for by this Act, and is thereby designated as distributing agent by such applicant or applicants, and which is thereby authorized by virtue of its license to receive from the Department and distribute to eligible individuals residing in the nursing home Nursing Home Grant Assistance payments under this Act.
"Qualified distribution agent" means a distribution agent that the Department of Public Health has certified to the Department of Revenue to be a licensed nursing home in good standing.
"Eligible individual" means an individual eligible for a nursing home grant assistance payment because he or she meets each of the following requirements:
(1) The individual resides, after June 30, 1992, in a

nursing home as defined in this Act.

(2) For each day for which nursing home grant

assistance is sought, the individual's nursing home care was not paid for, in whole or in part, by a federal, State, or combined federal-State medical care program; the receipt of Medicare Part B benefits does not make a person ineligible for nursing home grant assistance.

(3) The individual's annual adjusted gross income,

after payment of any expenses for nursing home care, does not exceed 250% of the federal poverty guidelines for an individual as published annually by the U.S. Department of Health and Human Services for purposes of determining Medicaid eligibility.

"Fund" means the Nursing Home Grant Assistance Fund.
"Nursing home" means a skilled nursing or intermediate long term care facility that is subject to licensure by the Illinois Department of Public Health under the Nursing Home Care Act, the ID/DD Community Care Act, or the MC/DD Act.
"Occupied bed days" means the sum for all beds of the number of days during a quarter for which grant assistance is sought under this Act on which a bed is occupied by an individual.
(Source: P.A. 99-180, eff. 7-29-15.)

(305 ILCS 40/10) (from Ch. 23, par. 7100-10)
Sec. 10. Nursing Home Grant Assistance Program. There is created a grant assistance program to provide financial support for eligible individuals who reside in nursing homes and who do not have their nursing home care paid for, in whole or in part, by a federal, State, or combined federal-State medical care program, except as provided in Section 15. The program shall apply only to State fiscal year 1993.
(Source: P.A. 87-863.)

(305 ILCS 40/15) (from Ch. 23, par. 7100-15)
Sec. 15. Fee.
(a) A nursing home that is a distribution agent under this Act shall file with the Department on or before the last day of September, December, March and June a certification disclosing the following information:
(1) the name of each eligible individual residing in

the nursing home during one or more days of the quarter immediately preceding the quarter in which the certification is made;

(2) for each eligible individual, the eligible

individual's annual income from all sources for the year immediately preceding the year in which the certification with respect to that individual is made;

(3) the total number of occupied bed days for each

eligible individual residing in the nursing home during the quarter immediately preceding the quarter in which the certification is made;

(4) the total number of occupied bed days for the

quarter immediately preceding the quarter in which the certification is made.

(b) A nursing home making a certification under this Act shall pay to the Department at the time of filing the certification with the Department a fee in the amount of $1 for each occupied bed day for the quarter immediately preceding the quarter in which the certification is made. The certification required by this Act may be made on forms provided by the Department for such purpose or in such form as substantially conforms to such requirements as the Department may provide by rule.
This fee may not be billed or passed on to any resident or third-party payor.
(Source: P.A. 87-863.)

(305 ILCS 40/20) (from Ch. 23, par. 7100-20)
Sec. 20. Nursing Home Grant Assistance Program.
(a) (Blank).
(b) The Department, subject to appropriation, may use up to 2.5% of the moneys received under this Act for the costs of administering and enforcing the program.
(c) Within 30 days after the end of the quarterly period in which the distribution agent is required to file the certification and make the payment required by this Act, and after verification with the Department of Healthcare and Family Services of the licensing status of the distribution agent, the Director shall order the payment to be made from appropriations made for the purposes of this Act.
(d) Disbursements shall be by warrants drawn by the State Comptroller upon receipt of vouchers duly executed and certified by the Department. The Department shall prepare and certify to the State Comptroller the disbursement of the grants to qualified distributing agents for payment to the eligible individuals certified to the Department by the qualified distributing agents.
The amount to be paid per calendar quarter to a qualified distribution agent shall not exceed, for each eligible individual, $500 multiplied by a fraction equal to the number of days that the eligible individual's nursing home care was not paid for, in whole or in part, by a federal, State, or combined federal-State medical care program, divided by the number of calendar days in the quarter. Any amount the qualified distribution agent owes to the Department under Section 30 shall be deducted from the amount of the payment to the qualified distribution agent.
If the amount appropriated or available is insufficient to meet all or part of any quarterly payment certification, the payment certified to each qualified distributing agent shall be uniformly reduced by an amount which will permit a payment to be made to each qualified distributing agent. Within 10 days after receipt by the State Comptroller of the disbursement certification to the qualified distributing agents, the State Comptroller shall cause the warrants to be drawn for the respective amounts in accordance with the directions contained in that certification.
(e) Notwithstanding any other provision of this Act, as soon as is practicable after the effective date of this amendatory Act of 1994, the Department shall order that payments be made, subject to appropriation, to the appropriate distribution agents for grants to persons who were eligible individuals during the fourth quarter of fiscal year 1993 to the extent that those individuals did not receive a grant for that quarter or the fourth quarter of fiscal year 1992. An eligible individual, or a person acting on behalf of an eligible individual, must apply on or before December 31, 1994 for a grant under this subsection (e). The amount to be paid to each distribution agent under this subsection shall be calculated as provided in subsection (d). Distribution agents shall distribute the grants to eligible individuals as required in Section 30. For the purpose of determining grants under this subsection (e), a nursing home that is a distribution agent under this Act shall file with the Department, on or before September 30, 1994, a certification disclosing the information required under Section 15 with respect to the fourth quarter of fiscal year 1993.
(Source: P.A. 94-91, eff. 7-1-05; 95-331, eff. 8-21-07.)

(305 ILCS 40/25) (from Ch. 23, par. 7100-25)
Sec. 25. Grants. Grants to an eligible individual under this program shall be made by the Department only through payments to the qualified distribution agent that cares for the eligible individual. The qualified distribution agent shall pay the grant amount to the eligible individual as provided in Section 30.
(Source: P.A. 87-863.)

(305 ILCS 40/30) (from Ch. 23, par. 7100-30)
Sec. 30. Distribution. A nursing home that is a distribution agent under this Act shall, within 48 hours from the date on which the Department makes a Nursing Home Grant Assistance payment under this Act, distribute and pay over to each eligible individual for which it receives the Nursing Home Grant Assistance payments an amount equivalent to the Nursing Home Grant Assistance payment made by the Department for that eligible individual.
In the case of a payment received by a distribution agent for an eligible individual that dies prior to the date of payment, the distribution agent shall distribute such payment to the eligible individual's legally authorized representative within 30 days from the date such payment is made by the Department. If the distribution agent is unable to locate an eligible individual's legally authorized representative or if no such representative has been appointed or previously designated, the distribution agent shall return the amount of the Nursing Home Grant Assistance Payment to the Department within 120 days from the date the payment was made by the Department.
(Source: P.A. 87-863.)

(305 ILCS 40/35) (from Ch. 23, par. 7100-35)
Sec. 35. Penalties.
(a) A nursing home that is a distribution agent under this Act shall be liable to the Department for a penalty equal to 100% of any amount of Nursing Home Grant Assistance payments made by the Department to the distribution agent for eligible individuals residing in the nursing home which is retained by the distribution agent and which remains unpaid to the eligible individual more than 48 hours from the date on which such payment is made by the Department or, where the eligible individual dies prior to the date of the Nursing Home Grant Assistance payment, not distributed to the eligible individual's legally authorized representative within 30 days from the date such payment is made by the Department.
(b) In addition to the penalty imposed by subsection (a) of this Section, a distribution agent that fails to pay an amount equivalent to the Nursing Home Grant Assistance payment to an eligible individual for whom the distribution agent has received a Nursing Home Grant Assistance payment from the Department within the 48 hours required by this Section or within the 30 days required by this Section in the event that an eligible individual dies before the date of payment, shall be liable to the Department for a penalty in the amount of 5% of the amount of the Nursing Home Grant Assistance retained by the distribution agent for each day that such amount remains unpaid to the eligible individual or the eligible individual's legally authorized representative, but such penalty shall not exceed 100% of the unpaid amount.
(c) The following provisions of the Retailers' Occupation Tax Act (ROTA) are incorporated by reference in this Section:
(1) ROTA Section 4, except that the certification

provided for by this Act shall be substituted for "return" wherever that term appears in Section 4 of the ROTA.

(2) ROTA Section 5, except that the penalty amounts

provided for herein shall control.

(3) ROTA Section 5a, Section 5b, Section 5c, Section

5d, Section 5e, Section 5f, Section 5g, Section 5j, Section 6, Section 6a, Section 6b, Section 6c, Section 8, Section 9, Section 10, Section 11, and Section 12.

(4) ROTA Section 13 1/2, except that the penalty

shall apply to any officer or employee of a distribution agent under this Act who has control, supervision or responsibility for filing certifications and making distributions to eligible individuals under this Act and who willfully fails to file such certifications or to make fee payments to the Department or distributions of Nursing Home Grant Assistance payments to eligible individuals as provided for by this Act.

(Source: P.A. 87-863.)

(305 ILCS 40/40) (from Ch. 23, par. 7100-40)
Sec. 40. Rules. The Department may adopt necessary rules to implement this Act, and may use its emergency rulemaking authority to adopt initial rules.
(Source: P.A. 87-863.)

(305 ILCS 40/45) (from Ch. 23, par. 7100-45)
Sec. 45. Duration. Grants under the Nursing Home Grant Assistance Program created by this Act shall be made only for State fiscal year 1993.
(Source: P.A. 87-863.)

(305 ILCS 40/50) (from Ch. 23, par. 7100-50)
Sec. 50. Severability. The provisions of this Act are severable as provided in the Statute on Statutes.
(Source: P.A. 87-863.)

(305 ILCS 40/55)
Sec. 55. Supplemental Grants. For each quarter for which an eligible individual receives a Nursing Home Grant Assistance payment under this Act such eligible individual shall qualify to receive a Supplemental Nursing Home Grant Assistance payment. For each quarter for which an eligible individual qualifies to receive a Supplemental Nursing Home Grant Assistance payment the amount of a Supplemental Nursing Home Grant Assistance payment shall be equal to the difference between the Supplemental Base Amount for that quarter minus the Nursing Home Grant Assistance payment for that quarter. For each such quarter, the Supplemental Base Amount is equal to $500 multiplied by a fraction equal to the amount of days that the eligible individual's nursing home care was not paid for, in whole or in part, by a federal, State, or combined federal-State medical care program, divided by the number of calendar days in the quarter. For each such quarter, the Nursing Home Grant Assistance payment is the amount of the grant paid and received by an eligible individual for that quarter.
(Source: P.A. 94-91, eff. 7-1-05.)

(305 ILCS 40/105) (from Ch. 23, par. 7100-105)
Sec. 105. This Act takes effect upon becoming law.
(Source: P.A. 87-863.)



305 ILCS 42/ - Nutrition Outreach and Public Education Act.

(305 ILCS 42/1)
Sec. 1. Short title. This Act may be cited as the Nutrition Outreach and Public Education Act.
(Source: P.A. 93-555, eff. 1-1-04.)

(305 ILCS 42/5)
Sec. 5. Legislative findings. The General Assembly finds a definite correlation between proper health and adequate diet and nutrition and hereby recognizes the importance of federal food and nutrition assistance programs in minimizing the incidence of hunger and nutrition related health problems for those who participate in such programs.
The General Assembly also finds that a significant portion of otherwise eligible residents of Illinois do not participate in existing federal food assistance programs such as the food stamp program, school lunch and breakfast programs, child care food programs, summer food programs, the special supplemental program for women, infants and children, congregate meal programs, and home-delivered meal programs. That lack of participation is, in the General Assembly's view, due predominantly to a lack of adequate program information as to eligibility and application procedures, a lack of access to and in many instances availability of benefits under those federal food assistance programs, and the unavailability of federal funding specifically for outreach efforts to expand program coverage and participation among eligible persons.
The General Assembly believes that it is in the interest of the public health of the economically vulnerable residents of Illinois to establish a program of community-based nutrition outreach to enroll eligible targeted populations in federal food and nutrition assistance programs designed for them and to promote the fuller implementation and utilization of federal food assistance programs in unserved or underserved areas.
(Source: P.A. 93-555, eff. 1-1-04.)

(305 ILCS 42/10)
Sec. 10. Definitions. As used in this Act, unless the context requires otherwise:
"At-risk populations" means populations including but not limited to families with children receiving aid under Article IV of the Illinois Public Aid Code, households receiving federal supplemental security income payments, households with incomes at or below 185% of the poverty guidelines updated annually in the Federal Register by the U.S. Department of Health and Human Services under authority of Section 673(2) of the Omnibus Budget Reconciliation Act of 1981, recipients of emergency food, elderly persons or persons with disabilities, homeless persons, unemployed persons, and families and persons residing in rural households who are at risk of nutritional deficiencies.
"Secretary" means the Secretary of Human Services.
"Food assistance programs" means programs including but not limited to the food stamp program, school breakfast and lunch programs, child care food programs, summer food service programs, the special supplemental programs for women, infants and children, congregate meal programs, and home-delivered meal programs.
"High-risk area" means any county or urban area where a significant percentage or number of those potentially eligible for food assistance programs are not participating in such programs.
(Source: P.A. 99-143, eff. 7-27-15.)

(305 ILCS 42/15)
Sec. 15. Program established. The Department of Human Services shall establish a nutrition outreach and public education program, to be administered by that Department in cooperation with the Department on Aging and the State Superintendent of Education. The program shall be established to ensure maximum participation by eligible persons in federal and State food assistance programs. The program shall be structured so as to increase participation statewide but with particular attention to high-risk areas with a focus on certain at-risk populations.
(Source: P.A. 93-555, eff. 1-1-04.)

(305 ILCS 42/20)
Sec. 20. Program features. Directly or through contract, the Secretary shall administer a program of nutrition outreach that shall include but shall not be limited to the following features:
(1) Statewide coordination.
(2) Coordination of efforts among State and local

agencies, including but not limited to the Department of Human Services, the Department on Aging, the State Superintendent of Education, and community agencies involved in food assistance programs.

(3) Compilation of statistical data from State and

local agencies and dissemination to community organizations.

(4) Provision of information as to the availability

of, eligibility criteria for, and application procedures for food assistance programs.

(5) Nutrition education.
(Source: P.A. 93-555, eff. 1-1-04.)

(305 ILCS 42/25)
Sec. 25. Grants to community organizations. The Secretary shall make grants from moneys appropriated for that purpose to community-based organizations or consortia of community-based organizations in high-risk areas for outreach activities. The outreach activities shall include but shall not be limited to the following:
(1) Identifying barriers to participation in food

assistance programs, including the unavailability of such programs.

(2) Identifying at-risk populations and individuals

within the at-risk populations who are not participating.

(3) Disseminating information to and conducting

training sessions for local groups.

(4) Disseminating information as to program

availability, individual or household eligibility, and application procedures.

(5) Providing nutrition education for at-risk

populations.

(6) Assisting families and individuals in meeting

eligibility requirements.

(Source: P.A. 93-555, eff. 1-1-04.)

(305 ILCS 42/30)
Sec. 30. Criteria for high-risk areas. In determining whether a particular geographic area is a high-risk area and eligible for a grant, the Secretary may consider factors including but not limited to the following:
(1) Whether 50% or more of those potentially eligible

are not participating in the food stamp program, or whether a significant number of the potentially eligible population, particularly the working poor and the elderly, are not participating.

(2) Whether 25% or more of the children are eligible

for free or reduced-price meals in the school lunch program.

(3) Infant mortality or morbidity rates.
(4) Economic indicators including but not limited to

the unemployment rate, prevailing wages, and recent loss of job base.

(5) A high concentration of at-risk populations.
(6) The unavailability of food assistance programs in

the area because of lack of provider participation or lack of knowledge about the existence of such programs.

(Source: P.A. 93-555, eff. 1-1-04.)

(305 ILCS 42/35)
Sec. 35. Reports. The Secretary shall report on or before January 1 of each year to the Governor and the General Assembly concerning the implementation of this Act. The report shall include information as to community organizations funded through grants, the effects of the nutrition outreach and public education program on participation in food assistance programs, and recommendations regarding expansion of the nutrition outreach and public education program.
(Source: P.A. 93-555, eff. 1-1-04.)

(305 ILCS 42/40)
Sec. 40. Performance contingent on funding. The performance of activities required by this Act is contingent on the appropriation of funds for the purpose of nutrition outreach and public education.
(Source: P.A. 93-555, eff. 1-1-04.)



305 ILCS 43/ - Farmers' Market Technology Improvement Program Act.

(305 ILCS 43/1)
Sec. 1. Short title. This Act may be cited as the Farmers' Market Technology Improvement Program Act.
(Source: P.A. 96-1088, eff. 7-19-10.)

(305 ILCS 43/5)
Sec. 5. Definitions. As used in this Act:
"Farmers' market" means a nontraditional fresh food market, licensed by the United States Department of Agriculture's Food and Nutrition Service to accept SNAP benefits, where farmers or growers sell a variety of fresh fruits and vegetables and other locally-grown farm products directly to consumers.
"LINK card" means an electronic benefits transfer card issued by the Department of Human Services for the purpose of enabling a user of the card to obtain SNAP (formerly known as food stamps) benefits or cash.
(Source: P.A. 96-1088, eff. 7-19-10.)

(305 ILCS 43/10)
Sec. 10. Farmers' Market Technology Improvement Program.
(a) The Department of Human Services and the Department of Agriculture shall implement a Farmers' Market Technology Improvement Program. The purpose of this program is to increase access to fresh fruits and vegetables and other LINK eligible food products, including quality meat and dairy, for all Illinois residents by allowing LINK program participants to redeem their SNAP benefits at farmers' markets. The Department of Human Services and the Department of Agriculture shall solicit federal and State funding for the purpose of implementing this program.
(b) The Farmers' Market Technology Improvement Fund is created as a special fund in the State Treasury for the purpose of implementing the Farmers' Market Technology Improvement Program. All monies received pursuant to this Act shall be deposited into the Farmers' Market Technology Improvement Fund. Funding for the program must be used for one or more of the following purposes:
(1) The purchase or rental of wireless point of sale

terminals capable of processing SNAP benefits disbursed under the LINK program.

(2) Monthly or transaction fees associated with LINK

card transactions. No fees related to credit or debit transactions will be reimbursed.

(3) Outreach to LINK program participants.
(Source: P.A. 96-1088, eff. 7-19-10.)

(305 ILCS 43/15)
Sec. 15. Implementation of regulations. The Department of Human Services shall adopt necessary rules and shall implement the program by March 31, 2011.
(Source: P.A. 96-1088, eff. 7-19-10.)

(305 ILCS 43/20)
Sec. 20. (Amendatory provisions; text omitted).
(Source: P.A. 96-1088, eff. 7-19-10; text omitted.)

(305 ILCS 43/99)
Sec. 99. Effective date. This Act takes effect July 1, 2010.
(Source: P.A. 96-1088, eff. 7-19-10.)



305 ILCS 50/ - Scientific Job Training Evaluation Act.

(305 ILCS 50/1)
Sec. 1. Short title. This Act may be cited as the Scientific Job Training Evaluation Act.
(Source: P.A. 89-389, eff. 1-1-96.)

(305 ILCS 50/5)
Sec. 5. Evaluation.
(a) The Department of Public Aid shall contract for a scientific evaluation of the effectiveness of its job training and education programs for recipients of aid under Article IV of the Illinois Public Aid Code.
(b) The methodology of the evaluation shall consist of a controlled experiment in which a statistically significant group of recipients of aid who are eligible for or volunteering to participate in the program is divided into 2 groups by a random assignment: an experimental group (which participates in the program) and a control group (which does not participate in the program). The effect of the program on its participants shall be evaluated by comparing the control and experimental groups.
(c) As used in this Section, "random assignment" means any established method that divides a population into 2 or more groups on a random statistical basis, thereby assuring initial homogeneity between experimental and control groups necessary for scientific comparison.
(d) If, within the 3 years preceding the effective date of this Act, the Department has done a scientific evaluation of a program with a statistically significant sample, using both a control group and an experimental group, then the Department is not required to repeat that evaluation under this Act.
(e) If an evaluation required under this Section is not completed before July 1, 1997, the Department of Human Services (acting as successor to the Department of Public Aid under the Department of Human Services Act) shall ensure that the evaluation is completed.
(Source: P.A. 89-380, eff. 1-1-96; 89-507, eff. 7-1-97.)

(305 ILCS 50/10)
Sec. 10. AFDC; separate analysis. In the case of any education and training program for recipients of aid under Article IV of the Illinois Public Aid Code, the Department of Public Aid shall contract for both an experimental evaluation as described in Section 5 of this Act and a separate statistical analysis to determine whether the availability of the education and training program has led to an increase or decrease in the number of applications for aid under Article IV of the Illinois Public Aid Code. If the evaluation and statistical analysis required under this Section are not completed before July 1, 1997, the Department of Human Services (acting as successor to the Department of Public Aid under the Department of Human Services Act) shall ensure that the evaluation and statistical analysis are completed.
(Source: P.A. 89-389, eff. 1-1-96; 89-507, eff. 7-1-97.)

(305 ILCS 50/15)
Sec. 15. Waiver. In the event that scientific evaluation of a particular program is prohibited by federal law or regulation, the evaluations will not begin until the necessary waivers have been obtained from the appropriate federal department.
(Source: P.A. 89-389, eff. 1-1-96.)

(305 ILCS 50/90)
Sec. 90. Repeal. Sections 5-1 and 5-5 of Public Act 88-412, which are known as the Job Training Evaluation Act, are repealed.
(Source: P.A. 89-389, eff. 1-1-96.)



305 ILCS 60/ - Pediatric Palliative Care Act.

(305 ILCS 60/1)
Sec. 1. Short title. This Act may be cited as the Pediatric Palliative Care Act.
(Source: P.A. 96-1078, eff. 7-16-10.)

(305 ILCS 60/3)
Sec. 3. Act inoperative. Notwithstanding any other provision of law, this Act is inoperative on and after July 1, 2012.
(Source: P.A. 97-689, eff. 7-1-12.)

(305 ILCS 60/5)
Sec. 5. Legislative findings. The General Assembly finds as follows:
(1) Each year, approximately 1,185 Illinois children

are diagnosed with a potentially life-limiting illness.

(2) There are many barriers to the provision of

pediatric palliative services, the most significant of which include the following: (i) challenges in predicting life expectancy; (ii) the reluctance of families and professionals to acknowledge a child's incurable condition; and (iii) the lack of an appropriate, pediatric-focused reimbursement structure leading to insufficient community-based resources.

(3) It is tremendously difficult for physicians to

prognosticate pediatric life expectancy due to the resiliency of children. In addition, parents are rarely prepared to cease curative efforts in order to receive hospice or palliative care. Community-based pediatric palliative services, however, keep children out of the hospital by managing many symptoms in the home setting, thereby improving childhood quality of life while maintaining budget neutrality.

(4) Pediatric palliative programming can, and should,

be administered in a cost neutral fashion. Community-based pediatric palliative care allows for children and families to receive pain and symptom management and psychosocial support in the comfort of the home setting, thereby avoiding excess spending for emergency room visits and certain hospitals. The National Hospice and Palliative Care Organization's pediatric task force reported during 2001 that the average cost per child per year, cared for primarily at home, receiving comprehensive palliative and life prolonging services concurrently, is $16,177, significantly less than the $19,000 to $48,000 per child per year when palliative programs are not utilized.

(Source: P.A. 96-1078, eff. 7-16-10.)

(305 ILCS 60/10)
Sec. 10. Definition. In this Act, "Department" means the Department of Healthcare and Family Services.
(Source: P.A. 96-1078, eff. 7-16-10.)

(305 ILCS 60/15)
Sec. 15. Pediatric palliative care pilot program. The Department shall develop a pediatric palliative care pilot program under which a qualifying child as defined in Section 25 may receive community-based pediatric palliative care from a trained interdisciplinary team while continuing to pursue aggressive curative treatments for a potentially life-limiting illness under the benefits available under Article V of the Illinois Public Aid Code.
(Source: P.A. 96-1078, eff. 7-16-10.)

(305 ILCS 60/20)
Sec. 20. Federal waiver or State Plan amendment. The Department shall submit the necessary application to the federal Centers for Medicare and Medicaid Services for a waiver or State Plan amendment to implement the pilot program described in this Act. If the application is in the form of a State Plan amendment, the State Plan amendment shall be filed prior to December 31, 2010. If the Department does not submit a State Plan amendment prior to December 31, 2010, the pilot program shall be created utilizing a waiver authority. The waiver request shall be included in any appropriate waiver application renewal submitted prior to December 31, 2011, or shall be submitted as an independent 1915(c) Home and Community Based Medicaid Waiver within that same time period. After federal approval is secured, the Department shall implement the waiver or State Plan amendment within 12 months of the date of approval. By federal requirement, the application for a 1915 (c) Medicaid waiver program must demonstrate cost neutrality per the formula laid out by the Centers for Medicare and Medicaid Services. The Department shall not draft any rules in contravention of this timetable for pilot program development and implementation. This pilot program shall be implemented only to the extent that federal financial participation is available.
(Source: P.A. 96-1078, eff. 7-16-10.)

(305 ILCS 60/25)
Sec. 25. Qualifying child.
(a) For the purposes of this Act, a qualifying child is a person under 18 years of age who is enrolled in the medical assistance program under Article V of the Illinois Public Aid Code and suffers from a potentially life-limiting medical condition, as defined in subsection (b). A child who is enrolled in the pilot program prior to the age 18 may continue to receive services under the pilot program until the day before his or her twenty-first birthday.
(b) The Department, in consultation with interested stakeholders, shall determine the potentially life-limiting medical conditions that render a pediatric medical assistance recipient eligible for the pilot program under this Act. Such medical conditions shall include, but need not be limited to, the following:
(1) Cancer (i) for which there is no known effective

treatment, (ii) that does not respond to conventional protocol, (iii) that has progressed to an advanced stage, or (iv) where toxicities or other complications prohibit the administration of curative therapies.

(2) End-stage lung disease, including but not limited

to cystic fibrosis, that results in dependence on technology, such as mechanical ventilation.

(3) Severe neurological conditions, including, but

not limited to, hypoxic ischemic encephalopathy, acute brain injury, brain infections and inflammatory diseases, or irreversible severe alteration of mental status, with one of the following co-morbidities: (i) intractable seizures or (ii) brainstem failure to control breathing or other automatic physiologic functions.

(4) Degenerative neuromuscular conditions, including,

but not limited to, spinal muscular atrophy, Type I or II, or Duchenne Muscular Dystrophy, requiring technological support.

(5) Genetic syndromes, such as Trisomy 13 or 18,

where (i) it is more likely than not that the child will not live past 2 years of age or (ii) the child is severely compromised with no expectation of long-term survival.

(6) Congenital or acquired end-stage heart disease,

including but not limited to the following: (i) single ventricle disorders, including hypoplastic left heart syndrome; (ii) total anomalous pulmonary venous return, not suitable for curative surgical treatment; and (iii) heart muscle disorders (cardiomyopathies) without adequate medical or surgical treatments.

(7) End-stage liver disease where (i) transplant is

not a viable option or (ii) transplant rejection or failure has occurred.

(8) End-stage kidney failure where (i) transplant is

not a viable option or (ii) transplant rejection or failure has occurred.

(9) Metabolic or biochemical disorders, including,

but not limited to, mitochondrial disease, leukodystrophies, Tay-Sachs disease, or Lesch-Nyhan syndrome where (i) no suitable therapies exist or (ii) available treatments, including stem cell ("bone marrow") transplant, have failed.

(10) Congenital or acquired diseases of the

gastrointestinal system, such as "short bowel syndrome", where (i) transplant is not a viable option or (ii) transplant rejection or failure has occurred.

(11) Congenital skin disorders, including but not

limited to epidermolysis bullosa, where no suitable treatment exists.

The definition of a life-limiting medical condition shall not include a definitive time period due to the difficulty and challenges of prognosticating life expectancy in children.
(Source: P.A. 96-1078, eff. 7-16-10.)

(305 ILCS 60/30)
Sec. 30. Authorized providers. Providers authorized to deliver services under the pilot waiver program shall include licensed hospice agencies or home health agencies licensed to provide hospice care and will be subject to further criteria developed by the Department for provider participation. At a minimum, the participating provider must house a pediatric interdisciplinary team that includes a pediatric medical director, a nurse, and a licensed social worker. All members of the pediatric interdisciplinary team must submit to the Department proof of pediatric End-of-Life Nursing Education Curriculum (Pediatric ELNEC Training) or an equivalent.
(Source: P.A. 96-1078, eff. 7-16-10.)

(305 ILCS 60/35)
Sec. 35. Interdisciplinary team; services. Subject to federal approval for matching funds, the reimbursable services offered under the pilot program shall be provided by an interdisciplinary team, operating under the direction of a pediatric medical director, and shall include, but not be limited to, the following:
(1) Pediatric nursing for pain and symptom management.
(2) Expressive therapies (music and art therapies)

for age-appropriate counseling.

(3) Client and family counseling (provided by a

licensed social worker or non-denominational chaplain or spiritual counselor).

(4) Respite care.
(5) Bereavement services.
(6) Case management.
(Source: P.A. 96-1078, eff. 7-16-10.)

(305 ILCS 60/40)
Sec. 40. Administration.
(a) The Department shall oversee the administration of the pilot program. The Department, in consultation with interested stakeholders, shall determine the appropriate process for review of referrals and enrollment of qualifying participants.
(b) The Department shall appoint an individual or entity to serve as case manager or an alternative position to assess level-of-care and target-population criteria for the pilot program. The Department shall ensure that the individual receives pediatric End-of-Life Nursing Education Curriculum (Pediatric ELNEC Training) or an equivalent to become familiarized with the unique needs and difficulties facing this population. The process for review of referrals and enrollment of qualifying participants shall not include unnecessary delays and shall reflect the fact that treatment of pain and other distressing symptoms represents an urgent need for children with life-limiting medical conditions. The process shall also acknowledge that children with life-limiting medical conditions and their families require holistic and seamless care.
(Source: P.A. 96-1078, eff. 7-16-10.)

(305 ILCS 60/45)
Sec. 45. Period of pilot program.
(a) The program implemented under this Act shall be considered a pilot program for 3 years following the date of program implementation or, if the pilot program is created utilizing a waiver authority, until the waiver that includes the services provided under the program undergoes the federally mandated renewal process.
(b) During the period of time that the waiver program is considered a pilot program, pediatric palliative care shall be included in the issues reviewed by the Hospice and Palliative Care Advisory Board. The Board shall make recommendations regarding changes or improvements to the program, including but not limited to advisement on potential expansion of the potentially life-limiting medical conditions as defined in subsection (b) of Section 25.
(c) At the end of the 3-year pilot program, the Department shall prepare a report for the General Assembly concerning the program's outcomes effectiveness and shall also make recommendations for program improvement, including, but not limited to, the appropriateness of the potentially life-limiting medical conditions as defined in subsection (b) of Section 25.
(Source: P.A. 96-1078, eff. 7-16-10.)

(305 ILCS 60/50)
Sec. 50. Effect on medical assistance program.
(a) Nothing in this Act shall be construed so as to result in the elimination or reduction of any benefits or services covered under the medical assistance program under Article V of the Illinois Public Aid Code.
(b) This Act does not affect an individual's eligibility to receive, concurrently with the benefits provided for in this Act, any services, including home health services, for which the individual would have been eligible in the absence of this Act.
(Source: P.A. 96-1078, eff. 7-16-10.)

(305 ILCS 60/90)
Sec. 90. (Amendatory provisions; text omitted).
(Source: P.A. 96-1078, eff. 7-16-10; text omitted.)

(305 ILCS 60/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 96-1078, eff. 7-16-10.)






Chapter 310 - HOUSING

310 ILCS 5/ - State Housing Act.

(310 ILCS 5/1) (from Ch. 67 1/2, par. 151)
Sec. 1. This act shall be known as the "State Housing Act."
(Source: Laws 1933, p. 396.)

(310 ILCS 5/2) (from Ch. 67 1/2, par. 152)
Sec. 2. It is hereby declared that congested and unsanitary housing conditions which exist in certain areas of the state in low-priced dwellings are a menace to the health, safety, morals, welfare and reasonable comfort of the citizens of the state. The correction of these conditions in such areas being now otherwise impossible, it is essential that provision be made to encourage the investment of funds at low interest rates, the acquisition at fair prices of adequate parcels of land, the gradual demolition of existing unsanitary and unsafe housing and the construction of new housing facilities under public supervision, with proper standards of sanitation and safety, and at a cost which will permit monthly rentals or charges which wage-earners can afford to pay, and not in excess of the rates hereinafter provided.
Therefore, there are created and authorized the agencies and instrumentalities hereinafter prescribed, which are declared to be the agencies and instrumentalities of the state for the purpose of attaining the ends herein recited.
(Source: Laws 1933, p. 396.)

(310 ILCS 5/3) (from Ch. 67 1/2, par. 153)
Sec. 3. Housing corporations may be organized in the manner provided by this Act to acquire, construct, alter, maintain, and operate lands and buildings when authorized by and subject to the supervision of the Illinois Housing Development Authority, for the purpose of providing housing accommodations for persons and families of low income or moderate income as those terms are defined in Section 2 (g) of the Illinois Housing Development Act or for the reconstruction of slum areas subject to the approval of the Illinois Housing Development Authority, a reasonable part of any property owned by a housing corporation may be used for stores, offices and community facilities appurtenant and incidental to housing accommodations.
Every housing corporation shall remain at all times subject to the supervision and control of the Illinois Housing Development Authority; and all real estate acquired by it and all structures erected or altered by it shall be deemed to be acquired for the purpose of promoting the public health, safety and welfare, and subject to all the provisions of this act. Housing corporations may be formed under this act on a not-for-profit or a limited-dividend basis. Every stockholder of a housing corporation formed on a limited dividend basis shall be deemed, by the subscription to or receipt of stock thereof, to have agreed that he shall at no time receive or accept from the corporation in repayment of his investment in its stock any sums in excess of the face value thereof, plus cumulative dividends at a rate not to exceed six per cent per annum. Upon the dissolution of such corporation, any surplus in excess of such amounts shall revert to the State of Illinois.
(Source: P.A. 76-1176.)

(310 ILCS 5/4) (from Ch. 67 1/2, par. 154)
Sec. 4. Whenever three or more adult persons, citizens of the United States of America, at least two of whom shall be citizens of this State, shall desire to form a corporation under this act, on a limited-dividend basis, they shall sign, acknowledge and verify under oath, before some officer competent to take acknowledgment of deeds, a statement of incorporation setting forth the following:
(1) The name of the corporation.
(2) The address, including street and number, if any, of its initial registered office in this State; and the name of its initial registered agent at such address.
(3) The period of duration, which may be perpetual.
(4) The name and address, including street and number, if any, of each incorporator.
(5) The purpose or purposes for which the corporation is organized.
(6) The aggregate number of shares which the corporation shall have authority to issue; also, if said shares are to consist of one class only, the par value of each of said shares, or a statement that all of said shares are without par value; or, if said shares are to be divided into classes, the number of shares of each class, if any, that are to have a par value and the par value of each share of each such class, and the number of shares of each class, if any, that are to be without par value.
(7) If the shares are to be divided into classes, the designation of each class and a statement of the preferences, qualifications, limitations, restrictions, and the special or relative rights in respect of the shares of each class.
(8) If the corporation is to issue the shares of any preferred or special class in series, then the designation of each series and a statement of the variations in the relative rights and preferences as between different series in so far as the same are to be fixed in the articles of incorporation, and a statement of any authority to be vested in the board of directors to establish series and fix and determine the variations in the relative rights and preferences as between series.
(9) The number and class of shares which the corporation proposes to issue without further report to the Secretary of State, and the consideration to be received by the corporation therefor, which shall be not less than $1,000. If shares of more than one class are to be issued, the consideration for shares of each class shall be separately stated.
(10) The number of directors to be elected at the first meeting of shareholders.
(11) Any provision which the incorporators may choose to insert limiting or denying to shareholders the preemptive right to acquire additional shares, whether then or thereafter authorized, of the corporation.
(12) Any provisions, not inconsistent with law, which the incorporators may choose to insert, for the regulation of the internal affairs of the corporation.
(13) An estimate, expressed in dollars, of the value of all the property to be owned by the corporation for the following year, wherever located, and an estimate of the value of the property to be located within this State during such year, and an estimate, expressed in dollars, of the gross amount of business which will be transacted by it during such year and an estimate of the gross amount thereof which will be transacted by it at or from places of business in this State during such year. If all the property of the corporation is to be located in this State and all of its business is to be transacted at or from places of business in this State, or if the incorporators elect to pay the initial franchise tax on the basis of its entire stated capital and paid-in surplus, then the information required by this sub-paragraph need not be set forth in the articles of incorporation.
(14) A statement that the corporation will not commence business until at least $1,000 has been received as consideration for the issuance of shares.
(15) A provision that no real property of the corporation will be sold, transferred or assigned except under and pursuant to the provisions of this act.
Whenever three or more adult persons, citizens of the United States of America, at least two of whom shall be citizens of this State, shall desire to form a corporation under this act on a not-for-profit basis, they shall sign, acknowledge and verify under oath, before some officer competent to take acknowledgment of deeds, articles of incorporation setting forth the following:
(1) The name of the corporation.
(2) The purpose or purposes for which the corporation is organized.
(3) The period of duration, which may be perpetual.
(4) The name and address of each incorporator.
(5) The number of directors constituting the first board of directors, and the name and address of each such director.
(6) The address of its initial registered office in this State, and the name of its initial registered agent at such address.
(7) Any provision which the incorporators may choose to insert limiting, enlarging or denying the right of the members or any class or classes of members, to vote.
(8) Any provisions, not inconsistent with law, which the incorporators may choose to insert for the regulation of the internal affairs of the corporation, including any provision for distribution of assets on dissolution or final liquidation.
(9) A provision that no real property of the corporation shall be sold, transferred or assigned except under and pursuant to the provisions of this act.
(Source: P.A. 76-1176.)

(310 ILCS 5/5) (from Ch. 67 1/2, par. 155)
Sec. 5. The statement prescribed by Section 4 of this Act shall be filed in duplicate in the office of the Secretary of State, on forms prescribed and furnished by the Secretary of State. No such statement shall be filed unless it shall have endorsed thereon, or be accompanied by a certificate of, the approval of the Illinois Housing Development Authority to the filing thereof.
If the Secretary of State finds that such statement is in conformity with the provisions of this act, he shall endorse thereon the word "filed," followed by the month, day and year of such filing. Upon such filing the corporation shall be deemed fully organized and may proceed to business.
The Secretary of State shall also issue articles of incorporation to the incorporators, making a part of such articles a copy of all papers filed in his office, using for that purpose duplicate copies, if any, filed therein, authenticated under his signature and seal of the State. A copy of such articles of incorporation shall be prepared and filed by the Secretary of State in his office.
(Source: P.A. 84-550.)

(310 ILCS 5/6) (from Ch. 67 1/2, par. 156)
Sec. 6.
Every corporation organized under this Act shall, subject to the conditions and limitations prescribed by this Act, have the following rights, powers and privileges:
(1) To have succession by its corporate name for the period limited in its articles of incorporation or any amendment thereof.
(2) To sue and be sued in its corporate name.
(3) To have and use a common seal and alter the same at pleasure.
(4) In the case of corporations formed on a limited-dividend basis, to have a capital stock of such an amount and divided into shares as may be provided in the articles of incorporation or any amendment thereof, subject to the conditions prescribed by section 4 of this Act.
(5) To acquire, own, use, convey and otherwise dispose of and deal in real property, subject only to the conditions and restrictions of this Act.
(6) To own, purchase or otherwise acquire, whether in exchange for the issuance of its own stock, bonds or other obligations or otherwise, and to hold, vote, pledge, or dispose of the stocks, bonds or other evidences of indebtedness of any corporation, domestic or foreign.
(7) To borrow money at such rate of interest, as the corporation may determine, subject to the approval of the Illinois Housing Development Authority, and to mortgage or pledge its property, both real and personal, to secure the payment thereof.
(8) To elect officers, appoint agents, define their duties and fix their compensation.
(9) Subject to the provisions of this Act, to acquire real estate or any interest therein by exercise of the power of eminent domain in the manner provided by the general laws of the State relating thereto.
(10) To make by-laws not inconsistent with the laws of this State for the administration of the business and interest of such corporation.
(11) To conduct business in this State, subject to the provisions of this Act.
(12) To cease doing business and to surrender its charter.
(13) To have and exercise all the powers necessary and convenient to carry into effect the purpose for which the corporation is formed.
(Source: P.A. 76-1176.)

(310 ILCS 5/6.5)
Sec. 6.5. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(310 ILCS 5/7) (from Ch. 67 1/2, par. 157)
Sec. 7. No housing corporation shall:
(1) Acquire any real property or interest therein unless it shall first have obtained a certificate from the Illinois Housing Development Authority that such acquisition is necessary or convenient for the public purpose defined by this Act.
(2) Sell, transfer, or assign any real property except upon the written consent of the Illinois Housing Development Authority, except as provided in Section 26 of this Act. Except as otherwise provided in Section 26, no real property acquired for housing purposes under this Act shall be sold, transferred or assigned within a period of 10 years after its acquisition, except to another housing corporation, a not-for-profit corporation or a federal, State or local governmental agency.
(3) In the case of corporations formed on a limited-dividend basis, pay dividends upon its stock, at a higher rate than 6% per annum.
(4) Issue its stock, securities or obligations in an amount greater in the aggregate than the total actual final cost, as determined by the Illinois Housing Development Authority, of the lands and improvements acquired or constructed by it, plus an allowance for working capital approved by the Illinois Housing Development Authority.
(5) Mortgage any real property without first having obtained the approval of the Illinois Housing Development Authority.
(6) Issue any securities or evidences of indebtedness without first having obtained the approval of the Illinois Housing Development Authority.
(7) Use any building erected or acquired by it for any purpose other than housing accommodation, except for stores, offices or community facilities appurtenant and incidental to housing accommodations, to the extent approved by the Illinois Housing Development Authority.
(8) Charge or accept any rental for housing accommodations in any building constructed, acquired, operated or managed by it in excess of the rates prescribed by the Illinois Housing Development Authority.
(9) Enter into contracts for the construction of buildings or for the payment of salaries to officers or employees, or for the purchase of materials, equipment or supplies, except subject to the inspection and revision of the Illinois Housing Development Authority, and under such regulations as the Illinois Housing Development Authority may from time to time prescribe.
No housing corporation or contractor employed thereby shall deny employment to any person on account of race, creed, color, sex or national origin.
(10) Make any guaranty without the approval of the Illinois Housing Development Authority.
(11) Voluntarily dissolve without first having obtained the consent of the Illinois Housing Development Authority.
(Source: P.A. 91-357, eff. 7-29-99.)

(310 ILCS 5/8) (from Ch. 67 1/2, par. 158)
Sec. 8. The name of every housing corporation organized pursuant to the provisions of this Act shall include the word "housing".
(Source: P.A. 90-575, eff. 3-20-98.)

(310 ILCS 5/9) (from Ch. 67 1/2, par. 159)
Sec. 9. No statement of the issuance of additional stock of a housing corporation shall be filed by the Secretary of State unless it shall have endorsed thereon, or be accompanied by a certificate of, the approval of the Illinois Housing Development Authority.
(Source: P.A. 76-1176.)

(310 ILCS 5/10) (from Ch. 67 1/2, par. 160)
Sec. 10. No certificate of increase or decrease of capital stock of a housing corporation shall be filed by the Secretary of State unless it shall have endorsed thereon, or be accompanied by a certificate of, the approval of the Illinois Housing Development Authority.
(Source: P.A. 76-1176.)

(310 ILCS 5/11) (from Ch. 67 1/2, par. 161)
Sec. 11. No statement of amendment to the articles of incorporation of a housing corporation shall be filed by the Secretary of State unless it shall have endorsed thereon, or be accompanied by a certificate of the approval of the Illinois Housing Development Authority.
(Source: P.A. 76-1176.)

(310 ILCS 5/12) (from Ch. 67 1/2, par. 162)
Sec. 12. Merger, consolidation or reorganization of housing corporations shall be subject to the control and supervision of the Illinois Housing Development Authority. The amount of stock, securities and obligations to be issued by the merged, consolidated or reorganized corporation shall be approved by the Illinois Housing Development Authority, and shall not exceed the fair value of the assets as determined by the Illinois Housing Development Authority.
No statement of merger or consolidation of a housing corporation shall be filed by the Secretary of State unless it shall have endorsed thereon, or be accompanied by a certificate of, the approval of the Illinois Housing Development Authority.
(Source: P.A. 80-1495.)

(310 ILCS 5/13) (from Ch. 67 1/2, par. 163)
Sec. 13. No housing corporation shall proceed to dissolution except upon the approval of the Illinois Housing Development Authority, and the distribution of assets in dissolution shall be subject to the control and supervision of the Illinois Housing Development Authority. No articles of dissolution shall be filed by the Secretary of State unless it shall have endorsed thereon or be accompanied by a certificate of the approval of the Illinois Housing Development Authority.
(Source: P.A. 96-66, eff. 1-1-10.)

(310 ILCS 5/14) (from Ch. 67 1/2, par. 164)
Sec. 14. No holder of stock or other security in a housing corporation shall receive any dividend or interest in any one year in excess of six per cent per annum upon the par value of the stock or security held by him, except to the extent to which dividends or interest payments may have been omitted in a previous year or years.
(Source: P.A. 76-1176.)

(310 ILCS 5/15) (from Ch. 67 1/2, par. 165)
Sec. 15. Housing corporations organized on a not-for-profit basis shall pay to the Secretary of State the fee for filing articles of incorporation and all other fees so specified in the General Not For Profit Corporation Act of 1986, as heretofore and hereafter amended. Housing corporations organized on a limited-dividend basis shall pay to the Secretary of State the fee for filing articles of incorporation and all other fees as specified in the "Business Corporation Act of 1983", as amended.
(Source: P.A. 96-66, eff. 1-1-10.)

(310 ILCS 5/16) (from Ch. 67 1/2, par. 166)
Sec. 16. Housing corporations organized on a not-for-profit basis shall have the rights, privileges and immunities of, and shall be subject to the provisions of, the General Not For Profit Corporation Act of 1986, as heretofore and hereafter amended, in so far as such provisions are not inconsistent with the provisions of this Act. Housing corporations organized on a limited-dividend basis shall have the rights, privileges and immunities of, and shall be subject to the provisions of, the "Business Corporation Act of 1983", as heretofore and hereafter amended, in so far as such provisions are not inconsistent with the provisions of this Act.
(Source: P.A. 96-66, eff. 1-1-10.)

(310 ILCS 5/21) (from Ch. 67 1/2, par. 171)
Sec. 21. (Repealed).
(Source: Repealed by P.A. 89-262, eff. 8-10-95.)

(310 ILCS 5/22) (from Ch. 67 1/2, par. 172)
Sec. 22. The Illinois Housing Development Authority shall have general supervision of all housing corporations and shall have power to investigate into the affairs of such corporations, and into the dealings, transactions and relationships of such corporations with third persons. Any investigation provided for by this act may be conducted by the Illinois Housing Development Authority, or, on the direction of the Illinois Housing Development Authority, by any member, officer or employee thereof. The Illinois Housing Development Authority, and any member, officer or employee thereof so designated, shall have power to administer oaths, to take affidavits, to subpoena and require the attendance of witnesses and the production of books and papers of such corporations or third persons pertaining to the investigations authorized by this act, and to examine such witnesses, books and papers in relation to any matter which the Illinois Housing Development Authority has the power to investigate; to issue commissions for the examination of witnesses who are without the state, or are unable to attend before the Illinois Housing Development Authority or are excused from attendance.
All hearings conducted by the Illinois Housing Development Authority shall be open to the public, and all evidence presented at hearings held by the Illinois Housing Development Authority or under its authority shall become a part of the records of the Illinois Housing Development Authority. In cases in which the Illinois Housing Development Authority bases any actions on reports of investigations or inquiries not conducted at hearings, such reports shall be made a part of the records of the Illinois Housing Development Authority.
Each member, and each officer and employee of the Illinois Housing Development Authority authorized thereby, shall have the power to examine all books, contracts, records, documents and papers of a housing corporation and by subpoena duces tecum compel the production thereof.
The Illinois Housing Development Authority shall have power to adopt reasonable and proper rules and regulations relating to the exercise of its powers and proper rules to govern its proceedings and to regulate the mode and manner of all investigations, and hearings and to alter and amend the same.
(Source: P.A. 76-1176.)

(310 ILCS 5/23) (from Ch. 67 1/2, par. 173)
Sec. 23. No person shall be excused from testifying or from producing any papers, books, accounts or documents in any investigation or inquiry or upon any hearing ordered by the Illinois Housing Development Authority when ordered to do so by the Illinois Housing Development Authority or by any member, officer, or employee of the Illinois Housing Development Authority, upon the ground that the testimony or evidence, documentary or otherwise, may tend to incriminate him or subject him to a penalty or forfeiture. But no person shall be prosecuted or subjected to any penalty or forfeiture, for or on account of any transaction, matter or thing concerning which he may testify or produce evidence, documentary or otherwise, before the Illinois Housing Development Authority or a member, officer or employee thereof; provided that such immunity shall extend only to a natural person who in obedience to a subpoena gives testimony under oath or produces evidence, documentary or otherwise, under oath. No person so testifying shall be exempt from prosecution and punishment for perjury committed in so testifying.
(Source: P.A. 76-1176.)

(310 ILCS 5/24) (from Ch. 67 1/2, par. 174)
Sec. 24. All subpoenas issued under the terms of this Act may be served by any person of full age. The fees of witnesses for attendance and travel shall be the same as fees of witnesses before the circuit courts of this State, such fees to be paid when the witness is excused from further attendance, when the witness is subpoenaed at the instance of the Illinois Housing Development Authority or a member, officer or employee thereof, and the disbursements made in the payment of such fees shall be audited and paid in the same manner as are other expenses of the Illinois Housing Development Authority. Whenever a subpoena is issued at the instance of a party to any proceeding before the Illinois Housing Development Authority, the Illinois Housing Development Authority may require that the cost of service thereof and the fee of witnesses shall be borne by the party at whose instance the witness is summoned and the Illinois Housing Development Authority shall have power at its discretion to require a deposit to cover the cost of such service and witness fee and the payment of the legal witness fee and mileage to the witness when served with subpoena. A subpoena issued so shall be served in the same manner as a subpoena issued out of a court.
Any person who shall be served with a subpoena to appear and testify or to produce books, papers, accounts or documents issued by the Illinois Housing Development Authority or any member or officer thereof in the course of an inquiry, investigation or hearing conducted under any of the provisions of this Act and who shall refuse or neglect to appear or to testify or to produce books, papers, accounts and documents relevant to the inquiry, investigation or hearing as commanded in such subpoena, shall be guilty of a Class A misdemeanor.
Any Circuit Court of this State, upon application of the Illinois Housing Development Authority or a member, officer or employee thereof, may, in his discretion, compel the attendance of witnesses, the production of books, papers, accounts and documents and the giving of testimony before the Illinois Housing Development Authority, or a member, officer or employee thereof, by an attachment for contempt or otherwise, in the same manner as production of evidence may be compelled before such court.
(Source: P.A. 83-334.)

(310 ILCS 5/25) (from Ch. 67 1/2, par. 175)
Sec. 25. Consolidation; 2 or more projects. The Illinois Housing Development Authority may permit the consolidation of 2 or more approved projects or the extension or amendment of any approved project or the consolidation of any approved project with a proposed project. In any of these events, the consolidated project shall be treated as an original project and an application shall be submitted as in the case of an original project and rents may be averaged throughout the consolidated or extended project. The Illinois Housing Development Authority may likewise permit any housing corporation to organize and operate more than one project or to take over any project heretofore approved by the Illinois Housing Development Authority and to operate it independently of other projects of the corporation. The Illinois Housing Development Authority may decline to permit more than one project to be operated by the same housing corporation.
(Source: P.A. 91-357, eff. 7-29-99.)

(310 ILCS 5/26) (from Ch. 67 1/2, par. 176)
Sec. 26. No housing corporation shall acquire title to any real property nor undertake any building construction without the approval of the Illinois Housing Development Authority. The Illinois Housing Development Authority shall approve the proposed acquisition or construction only upon the following conditions:
(a) That the project is within an area within which, under the conditions existing at the time, housing accommodations are not being provided through the ordinary operation of private enterprise to conform with reasonable standards of health, sanitation and safety, to rent at or below the average rentals for housing accommodations in the proposed project, and in such determination by the Illinois Housing Development Authority, an area of at least one-half mile in radius shall be considered; and that such acquisition or construction is necessary or convenient for the public purposes defined in this Act.
(b) That there has been presented to the Illinois Housing Development Authority in such form and with such assurance as it may prescribe, a financial plan for the provision of the cost of the lands and improvements such as shall assure the successful completion and operation of the project.
(c) That it appears practicable to rent the proposed housing accommodations at prices such that for the entire project the average shall not exceed the maximum prices prescribed by the Illinois Housing Development Authority.
(d) That the estimated costs of the project shall be proper; and the plans and specifications of the proposed construction shall conform to reasonable standards of health, sanitation, safety and provisions for light and air.
The plans and specifications mentioned in the preceding paragraph shall be submitted to the city plan commission, if such there be, of the city, village or incorporated town in which the housing project is located. Such commission shall return the plans and specifications to the Illinois Housing Development Authority within 15 days after their receipt by the commission, together with such statements and recommendations as the commission may desire to make. It shall be within the discretion of the Illinois Housing Development Authority to adopt or to reject any or all of such recommendations.
Projects presented to the Illinois Housing Development Authority may include the acquisition of property for the purpose of modernizing or rehabilitating single or multiple dwellings or remodeling or altering other existing buildings into dwellings, or may be devoted solely to such modernization or rehabilitation.
Every project in whole or in part for the acquisition of land or other property for the modernization, rehabilitation or construction of single family dwellings shall contain a plan for the sale of such houses to the tenants or other purchasers, and such sale may at any time be authorized by the Illinois Housing Development Authority in conformity with a plan of sale which has been approved by such Illinois Housing Development Authority. Changes in such a plan may be made in the manner provided by this Act for a change of rentals.
As a condition of its approval, the Illinois Housing Development Authority may require the acceptance by a housing corporation of the designation by the Illinois Housing Development Authority of a banking corporation authorized to administer trusts to act as trustee in receiving the proceeds of obligations and securities sold by a housing corporation to meet the cost of a project, and in making payment therefrom for the acquisition of land or costs of improvements included in the project or to the housing corporation only upon a voucher or order of the housing corporation countersigned by the duly designated agent of the Illinois Housing Development Authority.
The Illinois Housing Development Authority shall hold a public hearing upon each proposed project and 10 days' notice of the time and place and purpose of such hearing shall be published in a newspaper of general circulation in the city, town or village in which the proposed project is situated. If the proposed project is not situated in a city, town or village, such publication shall be in a newspaper of general circulation in the township or county. Such notice shall specify the character of the interests, rights or estates in real property sought to be acquired in connection with such project. Upon approving any project the Illinois Housing Development Authority shall make and enter upon its records a finding based upon the facts inquired into, that the proposed project is in the public interest and is necessary for the public use, and shall enter an order thereon and shall issue to the housing corporation a certificate that the acquisition of real property required for such project is necessary and convenient for the public purposes defined by this Act. Unless the power conferred by such order is exercised within a period of 2 years after the entry thereof, or within 2 years after final action by the court or courts thereon, under the terms of this section, such order shall be null and void.
Upon subsequent application of the housing corporation which made the original application with respect to such project and upon notice and hearing as provided in the preceding paragraph, such order may be altered or modified by the Illinois Housing Development Authority.
In all cases in which a project is approved by the Illinois Housing Development Authority over the objection, filed in writing of, any of the owners of the real property which must be acquired by purchase, condemnation or otherwise, in order to carry out such project, or over the objection filed in writing of the owners of 10 per cent of the real property within one mile of such project but not included therein, or of any municipal or public corporation affected thereby, the Illinois Housing Development Authority shall, within 20 days after such approval, file in the office of the clerk of the circuit court in the county where such project is located, an application to the circuit court for the confirmation of its approval. Such application shall contain copies of the finding and order of the Illinois Housing Development Authority, a transcript of the testimony taken at the hearing, a description of the project, a statement of its location, and the reasons for its approval by the Illinois Housing Development Authority, and shall specifically indicate any streets, alleys or other public spaces proposed to be vacated. Notice in writing of such application shall be served on all objectors 10 days before the hearing thereof, specifying the date and place of hearing. The objectors or any one or more of them may, if they see fit, file with the clerk of the circuit court on or before the day designated in such notice, objections to the confirmation of such project and the same shall be considered by the circuit court in connection with the granting or refusal of confirmation.
The court shall examine such application and the objections thereto, and hear such additional evidence as may be presented thereon. If, after such examination and hearing, the court finds that such approval should be confirmed, the court shall mark the application "approved" and shall enter an order of record to that effect. Otherwise the court shall mark the application "not approved" and enter an order to that effect.
Any party to the proceeding may appeal as in other civil cases.
(Source: P.A. 83-334.)

(310 ILCS 5/27) (from Ch. 67 1/2, par. 177)
Sec. 27. In addition to the duties otherwise prescribed by this act, the Illinois Housing Development Authority shall:
(a) Either through its members or agents duly authorized by it, enter in or upon and inspect the lands, property, equipment, buildings, plants and offices of a housing corporation and make personal inspection of all places to which their duties relate. Nothing in this act shall be construed to alter the provisions of the statutes of this state prescribing the qualifications of persons authorized by law to plan and supervise the construction, enlargement or alteration of buildings.
(b) Order repairs to buildings owned or operated by a housing corporation which are necessary to protect the health and safety of the occupants thereof, or to protect the security of the investment.
(c) Order every housing corporation to do such acts as may be necessary to comply with the provisions of law, the rules and regulations adopted by the Illinois Housing Development Authority, or the terms of any application, contract or agreement approved by the Illinois Housing Development Authority; or to refrain from doing any acts in violation thereof.
(d) Examine every housing corporation and keep informed as to its general condition, capitalization, and the manner in which its property is constructed, leased, operated, or managed, in order to insure compliance with all provisions of law and with the orders and regulations of the Illinois Housing Development Authority.
(e) Prescribe uniform forms and methods of keeping accounts, records and books for such corporations, and prescribe accounts to which particular outlays and receipts shall be entered, charged or credited.
(f) Require every housing corporation to file with the Illinois Housing Development Authority annually or oftener, at such times and for such period as may be prescribed by the Illinois Housing Development Authority, reports containing such information and in such form as the Illinois Housing Development Authority may prescribe, to be verified by the oath of an executive officer, manager or receiver, if any, of the corporation. Every housing corporation shall furnish to the Illinois Housing Development Authority all information required by it to carry into effect the provisions of this act, and shall make specific answer to all questions submitted by the Illinois Housing Development Authority.
(g) Supervise the operation of each completed project of a housing corporation, in order to enforce the provisions of this act and to protect the health and safety of the occupants; to protect the security of the investment; and to prescribe rules and regulations as to the leasing of apartments therein.
(h) From time to time make, amend and repeal rules and regulations for carrying into effect the provisions of this act.
(Source: P.A. 76-1176.)

(310 ILCS 5/28) (from Ch. 67 1/2, par. 178)
Sec. 28. Whenever in the judgment of the Illinois Housing Development Authority a housing corporation fails or omits, or is about to fail or omit to do anything required of it by law or by order of the Illinois Housing Development Authority, or does or is about to do, or permits or is about to permit to be done anything contrary to or in violation of law or any order of the Illinois Housing Development Authority, or anything which is improvident or prejudicial to the interests of the public, its tenants, lienholders, mortgagees, creditors, or the holders of its securities or obligations, the Illinois Housing Development Authority shall commence an action or proceeding in the Circuit Court of the county in which the premises are situated or in which the principal offices of the corporation are located for the purpose of stopping such act or omission, or preventing such threatened act or omission, either by mandamus or injunction.
(Source: P.A. 76-1176.)

(310 ILCS 5/29) (from Ch. 67 1/2, par. 179)
Sec. 29. Appeals from final orders in an action brought pursuant to Section 28 may be taken as in other civil cases.
(Source: P.A. 79-1362.)

(310 ILCS 5/30) (from Ch. 67 1/2, par. 180)
Sec. 30. For the housing accommodations in each project operated by a housing corporation, the Illinois Housing Development Authority shall prescribe and may alter a schedule of maximum rents. A hearing for the purpose of prescribing or altering such rents may be had upon motion of the Illinois Housing Development Authority or upon application of any party in interest. An order prescribing or altering schedules of rents shall be made only after public hearing, ten days' notice of the time and place of which shall be published in a newspaper of general circulation in the city, town or village in which the premises are located. Such rents shall be calculated to provide, together with all other income of the housing corporation, an income to the housing corporation sufficient to meet the following charges:
(a) All fixed charges, and all operating and maintenance charges and expenses, including taxes, special assessments, insurance premiums, fees paid to the Illinois Housing Development Authority for the amortization of indebtedness secured by mortgage upon the project, reserves and corporate expenses essential to the operation and management of the project, and depreciation reserves, if any.
(b) A dividend at a rate not exceeding the maximum permitted by this Act upon the capital stock of the housing corporation allocated by the Illinois Housing Development Authority to the specific project. The amount of capital so allocated shall in no case exceed the final cost of the project plus the working capital authorized by the Illinois Housing Development Authority, after deducting the obligations of the corporation secured by liens upon the project and certificates of indebtedness or other securities, the proceeds of which have been applied to the cost of the project.
(c) Such amounts as may be approved by the Illinois Housing Development Authority as a reserve for the retirement of the securities and obligations of the corporation not secured by mortgage.
(d) Amounts approved by the Illinois Housing Development Authority to be carried to surplus. Such surplus shall not exceed 25 per centum of the outstanding capital stock, securities and obligations of the housing corporation not secured by mortgage, allocated by the Illinois Housing Development Authority to the project aforesaid.
In cases where tenants of the project own stock, securities or obligations of the corporation not secured by mortgage, the Illinois Housing Development Authority may establish regulations for the creation of a reserve for the purchase, at not more than their face value plus accrued interest or dividends, of such securities or obligations held by tenants ceasing to be occupants of the premises, and securities or obligations so purchased may be resold by the corporation.
(Source: P.A. 76-1176.)

(310 ILCS 5/31) (from Ch. 67 1/2, par. 181)
Sec. 31.
Whenever it shall appear that the interest of the lienholders, mortgagees, creditors, or holders of the stock or other securities or obligations of a housing corporation cannot otherwise be adequately safeguarded, the Illinois Housing Development Authority shall have power, upon written application of a housing corporation or of a lienholder, mortgagee, creditor, or of the holders of at least 10 per cent of stock or other securities or obligations of the corporation, to make an order authorizing the corporation to increase rentals beyond the maximum previously prescribed, as follows:
(a) If the application is made before the occupancy of any housing accommodations in the project, such order shall be made after public hearing, 10 days' notice of the time, place and purpose of which shall be published in a newspaper of general circulation in the city, town or village in which the premises are situated. If it shall appear at such hearing that owing to causes beyond the control of the corporation or contingencies which could not reasonably have been anticipated the maximum rentals previously prescribed, together with the other income of the corporations, are insufficient to meet the charges specified in section 30 of this Act, and it shall further appear that such insufficiency cannot be met by reasonable economies in the management and operation of the project, the Illinois Housing Development Authority may so certify by order and authorize an increase of rentals only to the extent necessary to meet such charges.
(b) If the application is made after the occupancy of any of the housing accommodations in the project, such order shall be made only after public hearing. Ten days' written notice of the time, place and purpose of such hearing shall be served upon the tenants in the manner prescribed by the Illinois Housing Development Authority and shall have annexed thereto a copy of the application for increase in rents, setting forth a schedule of the proposed increased rentals. Ten days' notice of the time, place and purpose of the hearing shall also be published in a newspaper of general circulation in the city, town or village in which the premises are situated. If, upon such hearing, it shall appear that by virtue of changes in economic conditions affecting the project or by virtue of additional special assessments or causes beyond the control of the corporation, or contingencies which could not reasonably have been anticipated, the maximum rents previously prescribed, together with the other income of the corporation, are insufficient to meet the charges specified in section 30 of this Act and it shall further appear that such insufficiency cannot be met by reasonable economies in the management and operation of the project, the Illinois Housing Development Authority shall so certify and may by order authorize an increase in rents only to the extent necessary to meet such charges.
At the conclusion of each hearing the Illinois Housing Development Authority shall make and render findings concerning the matter inquired into, and enter its order based thereon. Every order granting or refusing an increase in rents shall be at once filed with the secretary of the Illinois Housing Development Authority, and served upon every person or corporation to be affected thereby, either by personal delivery of a certified copy thereof or by mailing in the United States mail a certified copy thereof in a sealed package with postage prepaid, to the person to be affected thereby, or in the case of a corporation, to an officer or agent thereof upon whom a summons may be served in a civil action.
(Source: P.A. 77-1698.)

(310 ILCS 5/32) (from Ch. 67 1/2, par. 182)
Sec. 32. Any person affected by a final administrative decision of the Illinois Housing Development Authority granting or refusing an application for increase in rentals pursuant to section 31 of this Act or by any other final administrative decision of the Illinois Housing Development Authority may have a judicial review thereof in the Circuit Court of the county in which the premises are situated. The provisions of the Administrative Review Law, as now or hereafter amended and the rules adopted pursuant thereto, shall apply to and govern all proceedings for the judicial review of final administrative decisions of the Illinois Housing Development Authority hereunder. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
Except as otherwise provided by Section 26 of this Act, the provisions of this section with respect to judicial review shall apply to all final administrative decisions of the Illinois Housing Development Authority, which shall in all cases be based upon findings concerning the matter inquired into, and all parties affected by any of such orders or decisions shall have the rights herein granted.
When no review of a final administrative decision of the Illinois Housing Development Authority is sought as herein provided, parties affected by such order or decision shall be deemed to have waived the right to have the merits of the controversy reviewed by a court and there shall be no trial of the merits of any controversy in which such order or decision was made by any court to which application may be made to enforce the same or in any other judicial proceeding.
(Source: P.A. 83-346.)

(310 ILCS 5/33) (from Ch. 67 1/2, par. 183)
Sec. 33. Appeals from final orders of the circuit court in review of a final administrative decision of the Illinois Housing Development Authority may be taken as in other civil cases.
(Source: P.A. 79-1362.)

(310 ILCS 5/34) (from Ch. 67 1/2, par. 184)
Sec. 34. Any action, proceeding, or appeal in any court arising under the provisions of this Act, or to which the Illinois Housing Development Authority is a party, shall have priority in hearing and determination over all other proceedings pending in such court, excepting election contests.
(Source: P.A. 76-1176.)

(310 ILCS 5/35) (from Ch. 67 1/2, par. 185)
Sec. 35. If in any fiscal year the gross receipts of a housing corporation from any project shall exceed an amount sufficient to meet the charges with reference to that project specified in Section 30 of this Act, the balance shall be applied to the pro rata reduction of rentals of housing accommodations in the project, unless the directors of the corporation with the approval of the Illinois Housing Development Authority shall deem such balance too small for effective application to that purpose.
(Source: P.A. 76-1176.)

(310 ILCS 5/36) (from Ch. 67 1/2, par. 186)
Sec. 36. Letting, sub-letting or assignment of leases of apartments in any building owned by or operated by a housing corporation at a greater rental than prescribed by order of the Illinois Housing Development Authority are prohibited, and all such leases, subleases or assignments shall be void for all purposes.
(Source: P.A. 76-1176.)

(310 ILCS 5/37) (from Ch. 67 1/2, par. 187)
Sec. 37. The Illinois Housing Development Authority shall not approve the use of land or the erection or use of buildings by a housing corporation in contravention of any zoning or building ordinance or officially adopted plan of the political subdivision of the state in which such land or building lies.
(Source: P.A. 76-1176.)

(310 ILCS 5/38) (from Ch. 67 1/2, par. 188)
Sec. 38. The acquisition by eminent domain of real property or any interest therein by a housing corporation shall be in the manner provided for the exercise of the right of eminent domain under the Eminent Domain Act.
Such acquisition by eminent domain shall be limited to the interests, rights or estates, the character of which is specified in the notice of hearing under Section 26, and to the areas of projects authorized in accordance with Section 26 of this Act; and it may be exercised only by the housing corporation authorized to acquire and construct such project.
The power of eminent domain shall not be exercised by a housing corporation except with specific authorization of such action by the Illinois Housing Development Authority following the acquirement either by purchase or by duly authenticated option to purchase by such corporation of at least one-half of the net land area needed for such housing project.
Upon the filing of any petition of a housing corporation in the exercise of the power of eminent domain conferred by this Act, the court shall require a bond, with sufficient surety, in such an amount as the court shall determine, conditioned for the payment by the petitioner of all costs, expenses and reasonable attorney's fees paid or incurred by the defendant or defendants in case the petitioner shall dismiss its petition before the entry of an order by the court authorizing the petitioner to enter upon and use the property or in case the petitioner shall fail to make payment of full compensation within the time named in such order.
(Source: P.A. 94-1055, eff. 1-1-07.)

(310 ILCS 5/39) (from Ch. 67 1/2, par. 189)
Sec. 39. The Illinois Housing Development Authority may charge and collect from a housing corporation reasonable fees in accordance with rates to be established by the rules of the Illinois Housing Development Authority for the examination of plans and specifications and the inspection of buildings during construction, an amount not to exceed one-half of one per cent of the cost of the project; for the holding of a public hearing upon application of a housing corporation, an amount sufficient to meet the reasonable costs of advertising the notice thereof and of the transcript of testimony taken thereat; for any other examination or investigation made upon application of a housing corporation, an amount reasonably calculated to meet the expenses of the Illinois Housing Development Authority incurred in connection therewith. The Illinois Housing Development Authority may authorize a housing corporation to include such fees as part of the cost of a project, or as part of the charges specified in Section 30 of this Act, pursuant to rules to be established by the Illinois Housing Development Authority.
(Source: P.A. 76-1176.)

(310 ILCS 5/40) (from Ch. 67 1/2, par. 190)
Sec. 40. As used in this Act:
"Department" shall mean the Department of Commerce and Economic Opportunity.
"Illinois Housing Development Authority" shall mean the Illinois Housing Development Authority created by the Illinois Housing Development Act of 1967, as amended.
"Community facilities" shall include land, buildings and equipment for recreation, for social assembly, for education or health or welfare activities, for the use primarily of tenants of housing accommodations of a housing corporation.
"Cost" of land shall include all of the following items paid by a housing corporation in connection with the acquisition thereof when approved by the Illinois Housing Development Authority; all amounts paid to the vendor on account of the purchase price, whether in cash, securities or property; the unpaid balance of any obligation secured by mortgage remaining upon the premises or created in connection with the acquisition; all accounts paid for surveys, examination and insurance of title; attorneys' fees; brokerage; all awards paid in condemnation and court costs and fees; all documentary and stamp taxes and filing and recording fees and fees of the Illinois Housing Development Authority and other expenses of acquisition approved by the Illinois Housing Development Authority; and shall also include all special assessments for benefit upon the premises approved by the Illinois Housing Development Authority whether levied before or after the acquisition.
"Cost" of buildings and improvements, shall include all of the following items when approved by the Illinois Housing Development Authority; all amounts, whether in cash, securities or property, paid for labor and materials for site preparation and construction, for contractors' and architects' and engineers' fees, for fees or permits of any municipality, for workers' compensation, liability, fire and other casualty insurance, for charges of financing and supervision, for property taxes during construction and for interest upon borrowed and invested capital during construction, for fees of the Illinois Housing Development Authority, and other expenses of construction approved by the Illinois Housing Development Authority.
"Person" shall be deemed to include firm, association, trust or corporation.
"Project" shall mean all lands, buildings and improvements acquired, owned, managed, or operated by a housing corporation designed to provide housing accommodations and community facilities, stores and offices appurtenant or incidental thereto, which are planned as a unit, whether or not acquired or constructed at one time, and which ordinarily are contiguous or adjacent to one another. The buildings need not be contiguous or adjacent to one another, and a project may be entirely composed of either single or multiple dwellings.
(Source: P.A. 94-793, eff. 5-19-06.)

(310 ILCS 5/41) (from Ch. 67 1/2, par. 191)
Sec. 41. If any Section, subdivision, sentence or clause of this Act is for any reason held invalid or unconstitutional, such decision shall not affect the validity of the remaining portions of this Act.
(Source: Laws 1933, p. 396.)

(310 ILCS 5/42) (from Ch. 67 1/2, par. 192)
Sec. 42. In addition to the rights, powers and duties of the Department under this Act, it has the following powers and duties with respect to housing authorities created pursuant to "An Act in relation to housing authorities", approved March 19, 1934, as amended:
Whenever the Department issues a certificate for the creation of a housing authority in any county or in any city, village or incorporated town having more than twenty-five thousand inhabitants, the presiding officer of the county or of the city, village or incorporated town, as the case may be, shall as soon as possible thereafter, appoint with the approval of the Department five commissioners with initial terms of one, two, three, four and five years. Upon the approval of such appointments, the Department shall cause a certificate of such appointments and its approval thereof to be filed in the office in which deeds of property in the county are recorded. The appointment of any succeeding commissioners of a housing authority shall be subject to similar approval; and each such appointment shall be effective upon the filing by the Department of a certificate of appointment and of its approval thereof as hereinbefore provided.
No officer or employee of the Department shall be eligible to serve as a commissioner of a housing authority.
(Source: P.A. 81-1509.)

(310 ILCS 5/43) (from Ch. 67 1/2, par. 193)
Sec. 43. Whenever it shall appear to the Department that a commissioner is incompetent or guilty of neglect of duty or malfeasance, the Department shall require such commissioner to appear before it to show cause why he should not be removed from office. At least fifteen days written notice of such a hearing shall be given to the commissioner whose conduct is in question and to all other members of the authority. At the hearing the commissioner may be represented by counsel and may appear personally and present such pertinent evidence as he wishes or as the Department may request.
If after a hearing the Department determines that a commissioner has been incompetent or has been guilty of neglect of duty or malfeasance, it shall remove such commissioner from the authority within seven days, and there shall thereupon be deemed to be a vacancy of such office.
(Source: P.A. 81-1509.)

(310 ILCS 5/44) (from Ch. 67 1/2, par. 194)
Sec. 44. The Department shall collect and distribute information relating to the administration of housing authorities and to the construction, maintenance, and operation of their projects. The Department shall suggest and assist in the preparation of legislation relating to authorities and their functions. The Department may, in its discretion, prescribe methods and forms for keeping accounts, records and books to be used by an authority, and prescribe accounts to which particular outlays and receipts shall be entered, charged, or credited. The Department may require an authority to file periodical reports not more often than quarterly covering its operations and activities in a form prescribed by the Department and may, from time to time, require specific answers to questions upon which the Department may desire information.
The Department may investigate the conditions and affairs of an authority, its dealings, transactions or relationships and the manner in which projects are managed, and may through its members or employees enter upon and inspect the property, equipment, buildings, plants and offices of an authority and examine its books, contracts, records, documents and papers. Nothing in this Act shall be construed to alter the provisions of the statutes of this state prescribing the qualifications of persons authorized by law to plan and to supervise the construction, enlargement, or alteration of buildings.
(Source: P.A. 81-1509.)

(310 ILCS 5/45) (from Ch. 67 1/2, par. 195)
Sec. 45. In addition to the powers elsewhere conferred by this Act, the Department shall have the further powers of supervision over housing authorities provided in Section 27 of this Act with reference to housing corporations; except with reference to any project financed in whole or in part by the Federal government or any agency or instrumentality thereof so long as such project is supervised or controlled by the Federal government or any agency or instrumentality thereof or designee or nominee thereof.
(Source: P.A. 81-1509.)

(310 ILCS 5/46) (from Ch. 67 1/2, par. 196)
Sec. 46. (Repealed).
(Source: P.A. 90-372, eff. 7-1-98. Repealed internally, eff. 7-1-98.)

(310 ILCS 5/46.1) (from Ch. 67 1/2, par. 196.1)
Sec. 46.1. (Repealed).
(Source: P.A. 90-372, eff. 7-1-98. Repealed internally, eff. 7-1-98.)

(310 ILCS 5/47) (from Ch. 67 1/2, par. 197)
Sec. 47. (a) The Chairman of the County Board of each county, other than a home rule county, in which a county or municipal housing authority has been established, shall cause to be formed an Advisory Committee for the assignment of housing in low-income projects.
(b) The Advisory Committee required by this Section shall consist of:
(1) the Chairman of the County Board as chairman of

the committee, ex officio;

(2) in any county which has formed a county housing

authority, one member of the county board, selected by the county board;

(3) a member of the city council or of the village

board of trustees, as applicable, for each municipality which has established a municipal housing authority, each member having been selected by his council or board;

(4) a representative of the United Fund, Community

Chest, or other similar organization;

(5) representatives of the area or regional offices

of the Illinois Departments of Children and Family Services, Human Services, and Public Health;

(6) a representative of the county building

department;

(7) a representative of the Visiting Nurse

Association which represents nurses operating within the county; and

(8) a representative of each housing authority which

has jurisdiction within the county.

(c) The Advisory Committee shall meet at least once in each calendar quarter, and more often as necessary, at the call of the chairman or of 25% of the members appointed under the provisions of this Section. A quorum shall consist of a majority of the appointed members.
(d) The Committee shall prepare a list of those persons who have been found to be in need of low-income housing by the agencies and governmental authorities which are represented in the membership of the committee. The Committee shall place these persons on separate lists according to the housing authority in which the persons reside, shall rank them according to priority of need, and shall submit the lists to the several chief operating officers of the housing authorities within the county.
(e) Upon receiving the latest list of recommendations from the Advisory Committee, the chief operating officer of each housing authority shall take the recommendations into consideration in assigning units of low-income housing within his jurisdiction.
(Source: P.A. 89-507, eff. 7-1-97.)



310 ILCS 10/ - Housing Authorities Act.

(310 ILCS 10/1) (from Ch. 67 1/2, par. 1)
Sec. 1. This Act shall be known as the "Housing Authorities Act".
(Source: Laws 1933-34, Third Sp. Sess., p. 159.)

(310 ILCS 10/2) (from Ch. 67 1/2, par. 2)
Sec. 2. It is hereby declared as a matter of legislative determination that in order to promote and protect the health, safety, morals and welfare of the public, it is necessary in the public interest to provide for the creation of municipal corporations to be known as housing authorities, and to confer upon and vest in these housing authorities all powers necessary or appropriate in order that they may engage in low-rent housing and slum clearance projects, and provide rental assistance, and undertake land assembly, clearance, rehabilitation, development, and redevelopment projects as will tend to relieve the shortage of decent, safe, affordable, and sanitary dwellings; and that the powers herein conferred upon the housing authorities including the power to acquire and dispose of improved or unimproved property, to remove unsanitary or substandard conditions, to construct and operate housing accommodations, to regulate the maintenance of housing projects and to borrow, expend, loan, invest, and repay monies for the purposes herein set forth, are public objects and governmental functions essential to the public interest.
It is further declared as a matter of legislative determination that the crucial affordable housing shortage which continues to prevail throughout the State has contributed and will continue to contribute materially toward an increase in crime, juvenile delinquency, infant mortality, drug abuse, drug disability and disease; that by reason thereof it has become a social and economic imperative to broaden the powers of housing authorities with respect to the acquisition of property, the construction of housing accommodations, the provision of rental assistance and the assembly, clearance and sale or other disposition of property acquired for development or redevelopment by persons, firms and corporations; that the provisions of this Act are grounded in public necessity and predicated upon serious emergency conditions requiring immediate consideration and action, and that this amendatory Act embraces public objects and governmental functions essential to the public interest.
It is further declared that in municipalities of less than 500,000 population further stimulus must be provided for the conservation of urban areas and the prevention of slums if the public interest objectives of the Urban Community Conservation Act, are to be secured; that in these municipalities housing authorities should be authorized to initiate, plan, study and execute urban conservation projects as an alternative mechanism to that provided in the Urban Community Conservation Act; that unless this authority is so delegated there is a serious and substantial risk that many urban areas will deteriorate into actual slum and blight areas; and that to prevent the occurrence of these conditions and the social evils attendant thereon, and to protect and conserve the public interest, the provisions of this amendatory Act are necessary.
(Source: P.A. 87-200.)

(310 ILCS 10/3) (from Ch. 67 1/2, par. 3)
Sec. 3. The governing body of any city, village or incorporated town having more than 25,000 inhabitants, or of any county of this State, may, by resolution, determine that there is need for a housing authority in the city, village, incorporated town or county. Upon adoption, the resolution shall be forwarded to the Department together with a statement of reasons or findings supporting the resolution. The Department shall thereupon issue a certificate to the presiding officer of the city, village, incorporated town or county for the creation of an authority if it shall find (a) that unsanitary or unsafe inhabited dwelling accommodations exist in the city, village, incorporated town or county, and (b) that there is a shortage of safe or sanitary and affordable dwelling accommodations in the city, village, incorporated town or county available to persons who lack the amount of income which is necessary (as determined by the Department) to enable them without financial assistance to live in decent, safe and sanitary and affordable dwellings without over-crowding. In determining whether dwelling accommodations are unsafe or unsanitary the Department may take into consideration the degree of over-crowding, the percentage of land coverage, the light, air, space and access available to the inhabitants of such dwelling accommodations, the size and arrangement of the rooms, the sanitary facilities and the extent to which conditions exist in the buildings which endanger life or property by fire or other causes. In making its determination, the Department may also consider whether or not the needs of the applicant are currently being met by an existing housing authority. The Department may also take into consideration whether or not the creation of a new housing authority would be an unnecessary duplication of services.
As soon as possible after the issuance of a certificate by the Department the presiding officer of the city, village, incorporated town or county shall appoint, with the approval of the governing body of the unit of local government, 5 commissioners with initial terms of 1, 2, 3, 4, and 5 years, except as follows:
(i) for the Housing Authority in any municipality

having over 500,000 inhabitants, the presiding officer shall appoint 7 commissioners, with initial terms of 4 and 5 years for the 2 additional commissioners authorized and appointed under this amendatory Act of 1982, and the presiding officer shall designate one commissioner as Chairman of the Authority; and

(ii) if a county has at least 80,000 but fewer than

90,000 inhabitants according to the 1990 federal decennial census, then the Housing Authority in any municipality in the county may have 7 commissioners appointed by the presiding officer of the municipality, with initial terms of 4 and 5 years for the 2 additional commissioners authorized and appointed in accordance with this amendatory Act of 1993;

(iii) if a county has at least 170,000 but fewer than

500,000 inhabitants, according to the 1990 Federal decennial census, then the county board may, with respect to one or more commissioners, cede powers of appointment, confirmation, and removal of those commissioners to one or more municipalities within the county by intergovernmental agreement; and

(iv) for any Housing Authority the presiding officer

may appoint 7 commissioners, with initial terms of 4 and 5 years for the 2 additional commissioners authorized and appointed under this amendatory Act of the 91st General Assembly.

In cases where a county of more than 500,000 but less than 3 million population is the area of operation of an Authority, the presiding officer of the county board of the county shall appoint 7 commissioners to the housing authority, 2 of whom may be members of that county board. The county members appointed to the Authority under this Section shall serve such term or until termination of their county board service, whichever first occurs. Upon the approval by the governing body of the appointments, the presiding officer shall cause a certificate of such appointments and of its approval thereof to be filed in the office in which deeds of property in the area of operation are recorded, and upon filing the persons so appointed and approved shall be fully constituted an Authority.
At the expiration of the term of each commissioner, and of each succeeding commissioner, or in the event of a vacancy, the presiding officer shall appoint a commissioner, subject to the approval of the governing body as aforesaid, to hold office, in the case of a vacancy for the unexpired term, or in the case of expiration for a term of five years, or until his successor shall have been appointed and qualified. Each appointment shall be effective upon the filing by the presiding officer of a certificate of appointment in the office of the Recorder of Deeds in the County where the Authority is located.
In case a county is the area of operation of an Authority, the area shall not be deemed to include any city, village, or incorporated town within the county within which an Authority at that time exists. If thereafter an Authority is organized with respect to any city, village, or incorporated town within the county, the county Authority shall have no power to initiate any further project within the city, village, or incorporated town. However, if there are any existing projects within the city, village or incorporated town currently owned and operated by the county Authority they shall remain in the county Authority's ownership, custody and control.
Every commissioner shall be a resident of the area of operation of the Authority; provided, that in respect to an Authority created for a county, residence in any city, village or incorporated town within such county shall not be a disqualification for appointment as a Commissioner for such county Authority notwithstanding that such city, village or incorporated town may be excluded from the area of operation of such Authority. Any public officer shall be eligible to serve as a commissioner, and the acceptance of appointment as such shall not terminate nor impair his public office, the provision of any statute to the contrary notwithstanding; but no member of the Department shall be eligible to serve as a commissioner, nor shall more than two public officers be commissioners of the same Authority at one time; Provided, that membership on any Authority at the same time of more than two public officers shall not affect or impair the validity of any Act undertaken or power exercised by the Authority pursuant to Law. The term "public officer" as herein used means a person holding a state or local governmental office required to be filled by the vote of electors, and for which provision is made by law for the payment of annual compensation from public funds.
Except as otherwise provided, all provisions of this Act shall apply to a Housing Authority established for more than one county, and, unless the context shall otherwise indicate, the word county shall be construed also to mean counties. An Authority may subsequently be established separately for any one or more counties, by compliance with the terms of this Act, and, if an Authority is established, it shall take over all property and obligations, within the county or counties, of the Authority previously including it or them within its area of operation, and the Authority shall have no further jurisdiction within the territory of the county or counties, but nothing herein shall affect the power of a Housing Authority to operate outside its area of operation, as provided by Section 30. Subsection (b) of Section 17 shall apply to a Housing Authority created under the provisions of this Section. In all cases in which a Housing Authority embraces the territory of more than one county, each county shall have, within its territory, the powers conferred by Section 29, and by the Housing Cooperation Law.
In addition to the commissioners provided for in this Section, there are created 3 additional commissioner positions for each housing authority of a municipality of more than 1,000,000 inhabitants. Two of these new commissioners, with initial terms of 5 years, shall be appointed from current residents of the housing authority and shall be appointed from a list presented to the appointing authority by official tenants' associations of residents of the housing authority. A tenants' association is "official" if it satisfies the requirements of a Resident Council/Resident Organization/Resident Management Organization established by the federal Department of Housing and Urban Development. The third new commissioner shall be appointed by the appointing authority from the officers of the official tenants' associations of residents of the housing authority. The term of this new commissioner shall commence no later than 90 days after the election of the officers of the official tenants' associations of residents and after appointment by the appointing authority and shall terminate after the appointment of a new commissioner by the appointing authority. This paragraph shall not apply to housing authorities in jurisdictions where no official tenants' associations exist. However, upon the creation of an official association, the new commissioner positions shall be created 6 months thereafter.
Each tenants' association shall determine the method of choosing residents to be recommended for appointment. Tenants' associations may act in unison in recommending residents for appointment.
In units of local government of more than 1,000,000 inhabitants, each tenants' association shall submit not more than 2 residents for consideration. If associations act in unison, they may submit a number representing 2 names for each association. The appointing authority shall make the appointments within 45 days of receiving the recommendations.
A Housing Authority created under the preceding terms of this Section shall be designated as the Housing Authority of the city, village, incorporated town, county, or of the several counties within its area of operation.
Any 2 or more home rule municipalities within the same county may create a housing authority by intergovernmental agreement. The agreement shall be for an indefinite duration. If a housing authority is created by 2 or more home rule municipalities under this paragraph, appointments and confirmation of commissioners to the board and removal of commissioners from the board shall be made as set forth in the agreement. The agreement may include, in addition to other terms and conditions governing the operation of the board, provisions that increase the number of commissioners otherwise authorized by this Act to a number no greater than 9. The agreement also may provide for staggered terms for the commissioners and for the length of the commissioners' initial terms. An intergovernmental agreement between 2 or more home rule municipalities creating a housing authority may include other terms the municipalities deem desirable. The terms may include reporting and oversight requirements binding on the housing authority board agreed upon by the parties. This paragraph shall not be construed as a limitation on home rule municipalities.
(Source: P.A. 93-323, eff. 1-1-04.)

(310 ILCS 10/3.1) (from Ch. 67 1/2, par. 3.1)
Sec. 3.1. In any municipality having over 500,000 inhabitants, there shall be created a Housing Authority City Wide Residents' Advisory Board which shall be composed of each Local Advisory Council member who represents a development unit within the municipality. The Board shall advise the Housing Authority on residents' concerns over housing development operations and program services. The Board shall also recommend new programs to the Housing Authority and evaluate existing programs. The Board shall report to the Housing Authority on a quarterly basis.
(Source: P.A. 86-644.)

(310 ILCS 10/4) (from Ch. 67 1/2, par. 4)
Sec. 4. Whenever it shall appear to the presiding officer having appointment authority that a commissioner of a Housing Authority is incompetent or guilty of neglect of duty or malfeasance, the presiding officer shall require such commissioner to appear before the presiding officer or his designee to show cause why he should not be removed from office. At least fifteen days' written notice of such a hearing shall be given to the commissioner whose conduct is in question and to all other members of the Authority. At the hearing the commissioner may be represented by counsel and may appear personally and present such pertinent evidence as he wishes or as the presiding officer or his designee may request.
If after a hearing the presiding officer determines that a commissioner has been incompetent or has been guilty of neglect of duty or malfeasance, he shall remove such commissioner from the Authority within seven days, and there shall thereupon be deemed to be a vacancy of such office.
(Source: P.A. 82-780.)

(310 ILCS 10/5) (from Ch. 67 1/2, par. 5)
Sec. 5. No commissioner or employee of an Authority shall acquire any interest direct or indirect in any project or in any property included or planned to be included in any project, nor shall he have any interest direct or indirect in any contract or proposed contract for materials or services to be furnished or used in connection with any project. If any commissioner or employee of any Authority owns or controls an interest direct or indirect in any property included in any project, which was acquired prior to his appointment or employment, he shall disclose the same in writing to the Authority and such disclosure shall be entered upon the minutes of the Authority.
Nothing contained in this Act or in any other law shall be construed to preclude a tenant of an Authority from serving as an appointed commissioner of that Authority. No part of this Act or any other law shall be construed in such a way as to inhibit the tenant commissioner in the lawful exercise of the powers and duties of his or her office.
(Source: P.A. 87-657.)

(310 ILCS 10/6) (from Ch. 67 1/2, par. 6)
Sec. 6. As soon as possible after the creation of an Authority the commissioners shall organize for the transaction of business by choosing from among their number a chairman and a vice-chairman and by adopting by-laws and rules and regulations suitable to the purposes of this Act. Three commissioners shall constitute a quorum for the transaction of the business of an Authority that has 5 commissioners, 4 commissioners shall constitute a quorum for an Authority that has 7 commissioners, and 6 commissioners shall constitute a quorum for an Authority that has 10 commissioners. The commissioners shall, from time to time, select and appoint a chief executive officer and officers and employees, including engineering, architectural and legal assistants, as they may require for the performance of their duties, and may prescribe the duties and compensation of each officer and employee or expressly delegate that authority to the chief executive officer.
(Source: P.A. 87-200; 87-657; 87-895; 88-214.)

(310 ILCS 10/6.1)
Sec. 6.1. Power to deduct wages for debts.
(a) Upon receipt of notice from the comptroller of a municipality with a population of 500,000 or more, a county with a population of 3,000,000 or more, the Cook County Forest Preserve District, the Chicago Park District, the Metropolitan Water Reclamation District, the Chicago Transit Authority, or the Chicago Board of Education that a debt is due and owing the municipality, the county, the Cook County Forest Preserve District, the Chicago Park District, the Metropolitan Water Reclamation District, the Chicago Transit Authority, or the Chicago Board of Education by an employee of the housing authority of a municipality with a population of 500,000 or more, that authority may withhold, from the compensation of that employee, the amount of the debt that is due and owing and pay the amount withheld to the municipality, the county, the Cook County Forest Preserve District, the Chicago Park District, the Metropolitan Water Reclamation District, the Chicago Transit Authority, or the Chicago Board of Education; provided, however, that the amount deducted from any one salary or wage payment shall not exceed 25% of the net amount of the payment.
(b) Before the housing authority of a municipality with a population of 500,000 or more deducts any amount from any salary or wage of an employee under this Section, the municipality, the county, the Cook County Forest Preserve District, the Chicago Park District, the Metropolitan Water Reclamation District, the Chicago Transit Authority, or the Chicago Board of Education shall certify that (i) the employee has been afforded an opportunity for a hearing to dispute the debt that is due and owing the municipality, the county, the Cook County Forest Preserve District, the Chicago Park District, the Metropolitan Water Reclamation District, the Chicago Transit Authority, or the Chicago Board of Education and (ii) the employee has received notice of a wage deduction order and has been afforded an opportunity for a hearing to object to the order.
(c) For purposes of this Section:
(1) "Net amount" means that part of the salary or

wage payment remaining after the deduction of any amounts required by law to be deducted.

(2) "Debt due and owing" means (i) a specified sum of

money owed to the municipality, the county, the Cook County Forest Preserve District, the Chicago Park District, the Metropolitan Water Reclamation District, the Chicago Transit Authority, or the Chicago Board of Education for services, work, or goods, after the period granted for payment has expired, or (ii) a specified sum of money owed to the municipality, the county, the Cook County Forest Preserve District, the Chicago Park District, the Metropolitan Water Reclamation District, the Chicago Transit Authority, or the Chicago Board of Education pursuant to a court order or order of an administrative hearing officer after the exhaustion of, or the failure to exhaust, judicial review.

(Source: P.A. 92-109, eff. 7-20-01.)

(310 ILCS 10/7) (from Ch. 67 1/2, par. 7)
Sec. 7. No commissioner shall receive any compensation, whether in form of salary, per diem allowances or otherwise, for or in connection with his services as a commissioner, except that the Housing Authority in any municipality having over 500,000 inhabitants may establish by resolution a reasonable salary or per diem allowance for the services of the commissioner who serves as chairman, and except that in an Authority created by a municipality or a county having over 25,000 inhabitants the corporate authorities of the municipality or county may establish a reasonable per diem allowance for the services of commissioners, to be paid by the municipality or county from funds budgeted by the corporate or county authorities for that purpose. Each commissioner shall, however, be entitled to reimbursement out of funds available therefor, for any necessary expenditures in connection with the performance of his general duties or in connection with the construction or operation of any project. The Authority may allocate such expenses among its projects in a manner as it may consider proper. An Authority created by a municipality or county having over 25,000 inhabitants may also provide for the reimbursement, from funds of the Authority, of any travel expenses incurred by the commissioners for travel in connection with their duties.
(Source: P.A. 87-200; 87-657.)

(310 ILCS 10/8) (from Ch. 67 1/2, par. 8)
Sec. 8. An Authority shall be a municipal corporation and shall constitute a body both corporate and politic, exercising public and essential governmental functions, and having all the powers necessary or convenient to carry out and effectuate the purposes and provisions of this Act, including, in addition to others herein granted, the powers enumerated in Sections 8.1 through 8.8, inclusive.
(Source: Laws 1955, p. 1772.)

(310 ILCS 10/8.1) (from Ch. 67 1/2, par. 8.1)
Sec. 8.1. An Authority has power to investigate living and housing conditions, housing needs and markets in its area of operation and the means and methods of improving conditions and meeting needs through private and public means; to determine where unsanitary or substandard housing conditions exist; to ascertain which dwellings in its area of operation do not meet such standards as it may determine are necessary for safe and sanitary dwelling accommodations and to report its findings to the appropriate government in the territory in which the dwellings are located; to study and make recommendations concerning the plan of the area of operation in relation to the problems of acquisition, clearing, replanning, and reconstruction of areas in which unsanitary or substandard conditions exist or which are needed for increasing the supply of decent, safe and sanitary and affordable dwellings and for related community development, and the providing of housing accommodations and subsidies for persons of low income, and to cooperate with any regional or State planning agencies or the planning agency of any city, village or incorporated town wholly or partly within its area of operation.
(Source: P.A. 87-200.)

(310 ILCS 10/8.1a) (from Ch. 67 1/2, par. 8.1a)
Sec. 8.1a. Police powers.
(a) A Housing Authority in any municipality having over 500,000 inhabitants has power to police its property and to exercise police powers for the protection of the persons and property of its residents, employees and visitors, for the enforcement of any rule or regulation adopted by the Authority, and in furtherance of the purposes for which such Authority was organized. In particular, and subject to amounts appropriated for that purpose, the Housing Authority in exercising its police powers shall strive to eliminate or reduce the following activities within the property or facilities of the Authority: streetgang-related activities (as defined in the Illinois Streetgang Terrorism Omnibus Prevention Act), illegal activities involving controlled substances (as defined in the Illinois Controlled Substances Act), illegal activities involving cannabis (as defined in the Cannabis Control Act), illegal activities involving methamphetamine (as defined in the Methamphetamine Control and Community Protection Act), and illegal activities involving firearms. Such Authority has power to establish, appoint and support a police force for such purposes.
(b) A Housing Authority in a municipality having 500,000 or fewer inhabitants may establish, appoint, and support a police force to police the Authority's property, to protect the persons and property of the Authority's residents, employees, and visitors, to enforce the Authority's adopted rules and regulations, and to otherwise further the purposes for which the Authority was organized. A police force may be established under this subsection only with the approval of the mayor or president of the municipality and only if, in the opinion of the Authority and the mayor or president, the severity of streetgang-related activities (as defined in the Illinois Streetgang Terrorism Omnibus Prevention Act), illegal activities involving controlled substances (as defined in the Illinois Controlled Substances Act), illegal activities involving cannabis (as defined in the Cannabis Control Act), illegal activities involving methamphetamine (as defined in the Methamphetamine Control and Community Protection Act), or illegal activities involving firearms makes the establishment of a police force desirable.
(c) Members of a Housing Authority police force shall be conservators of the peace and shall have all powers possessed by the police of cities, and sheriffs, including the power to make arrests for violations of federal and state statutes, city and county ordinances, and rules and regulations of the Authority and governing federal agencies; provided, that they may exercise such powers only within the property or facilities of such Authority, and only (i) when such exercise is appropriate for the protection of Authority properties and interests, or its residents, employees and visitors, or (ii) otherwise, within the municipality in which the Authority operates, when specifically requested by appropriate federal, state and local law enforcement officials. Unless expressly limited by the Authority, when outside the property or facilities of the Authority, the members of the police force shall have the same powers as those conferred on the police of organized cities and villages when acting outside of the territorial limits of their city or village. "Property or facilities of the Authority" means property owned or leased by the Authority and property over which the Authority has easement rights. The Authority shall establish minimum standards for selection and training of members of such police force, provided that the members of such police force shall be certified and trained under the provisions of the Illinois Police Training Act, as now or hereafter amended. The members of such police force may serve and execute civil process. The establishment of such a police force shall not affect the power of the Authority to use or employ other security personnel as permitted by law. Neither the Authority, the members of its Board nor its officers or employees shall be held liable for failure to provide a security or police force or, if a security or police force is provided, for failure to provide adequate police protection or security, failure to prevent the commission of crimes or failure to apprehend criminals.
(Source: P.A. 94-556, eff. 9-11-05.)

(310 ILCS 10/8.1b) (from Ch. 67 1/2, par. 8.1b)
Sec. 8.1b. (a) The Authority shall establish and maintain an affirmative action program consistent with state and federal law, designed to promote equal employment opportunity within the police force and give preference to the recruitment of applicants for the police force from the specific communities in which the Authority operates housing developments and administers housing assistance programs.
(b) In establishing the selection standards, the Authority shall provide that sworn officer positions at the rank of sergeant or below shall first be filled by persons otherwise qualified for selection who are residents of facilities under the jurisdiction of the Authority.
(Source: P.A. 86-457.)

(310 ILCS 10/8.1c)
Sec. 8.1c. Citizens Review Board. A Citizens Review Board is established for the housing authority in any municipality having over 500,000 inhabitants to monitor the housing authority police force.
The Board shall consist of 9 members with 5 appointed by the executive director of the housing authority, 2 appointed by the housing authority's Central Advisory Council, and 2 appointed by the housing authority's Senior Advisory Council. The initial terms of the members shall be one, 2, 3, 4, and 5 years for the members appointed by the executive director, one and 2 years for the members appointed by the Central Advisory Council, and one and 2 years for the members appointed by the Senior Advisory Council. The appointing authority shall determine which initial term each appointee shall serve. Each successor of the initial members shall serve for a term of 4 years. The initial appointments to the Board shall be made within 30 days of the effective date of this amendatory Act of 1997. The Board shall select one of its members to serve as chairperson. The Board may, after notice and a hearing, remove by majority vote a member of the Board who has been found guilty of neglect of duty or malfeasance. If a member of the Board resigns or is removed, the official or body that would appoint the member's successor shall appoint a person to serve the remainder of the member's term. After a member's term expires, the member shall continue to serve until a successor is appointed and qualified.
Subject to collective bargaining agreements, the Board has the authority, after holding a hearing, to suspend, terminate, or take other disciplinary action against a housing authority police officer if:
(1) the officer is found by the Board to have

physically abused a tenant or his or her guest while the officer was on duty;

(2) the officer is found by the Board to have entered

the residence of a housing authority tenant and was neither (i) executing a legally issued arrest warrant or search warrant for that residence nor (ii) otherwise lawfully present in the residence; or

(3) the officer is found by the Board to have

physically abused a person on or off housing authority property while performing his or her duty as a housing authority police officer.

(Source: P.A. 90-478, eff. 8-17-97.)

(310 ILCS 10/8.2) (from Ch. 67 1/2, par. 8.2)
Sec. 8.2. Projects; competitive bidding; arrangement with for-profit developer. An Authority has power to prepare, carry out and operate projects; to provide for the construction, reconstruction, improvement, alteration or repair of any project or any part thereof; to take over by purchase, lease, or otherwise any project undertaken by any government; to act as agent for the Federal government in connection with the acquisition, construction, operation, or management of a project or any part thereof; to arrange with any government within the area of operation for the furnishing, planning, replanning, opening or closing of streets, roads, roadways, alleys, parks, or other places of public facilities or for the acquisition by any government or any agency, instrumentality or subdivision thereof, of property, options or property rights or for the furnishing of property or services in connection with a project; to function as an agency of the city, village, incorporated town or county for which it is constituted an Authority and to act as an agent (when so designated) for any government, with respect to matters relating to housing and the purposes of this Act, including action for the elimination of unsafe and unsanitary dwellings, the provision of rental assistance, the clearing and redevelopment of blighted or slum areas, the assembly of improved and unimproved land for development or redevelopment purposes, the conservation and rehabilitation of existing housing, and the provision of decent, safe and sanitary and affordable housing accommodations, and to utilize any and all of its powers to assist governments in any manner which will tend to further the objectives of this Act; to assist through the exercise of the powers herein conferred any individual, association, corporation or organization which presents a plan for developing or redeveloping any property within the area of operation of the Authority which will tend to provide decent, safe and sanitary and affordable housing, or promote other uses essential to sound community growth.
In counties having a population of less than 1,000,000, any contract in which State funds are used for repair, improvement or rehabilitation of existing improvements that involves expenditures that meet the requirements applicable to either federal or State programs shall be let by free and competitive bidding to the lowest responsible bidder upon bond and subject to regulations as may be set by the Department and with the written approval of the Department. In the case of an emergency affecting the public health or safety declared by a majority vote of the commissioners of the Housing Authority, contracts may be let, to the extent necessary to resolve an emergency, without public advertisement or competitive bidding.
In addition to the powers conferred by this Act and other laws concerning housing authorities, a Housing Authority in any municipality having a population in excess of 1,000,000 shall be authorized to participate as a partner or member of a partnership, limited liability company, joint venture, or other form of a business arrangement with a for-profit developer or non-profit developer and shall have all powers deemed necessary and appropriate to engage in the rehabilitation and development or ownership, or both development and ownership, of low-income and mixed-income rental and for-sale housing as a partner or member of a partnership, limited liability company, or joint venture.
(Source: P.A. 95-887, eff. 8-22-08.)

(310 ILCS 10/8.3) (from Ch. 67 1/2, par. 8.3)
Sec. 8.3. An Authority has power to lease or rent any of the housing or other accommodations or any of the lands, buildings, structures, or facilities embraced in any project and to establish and revise the rents or charges therefor; to purchase, lease, obtain options upon, acquire by eminent domain or otherwise, sell, exchange, transfer or assign, any property, real or personal, or any interest therein; to acquire any property, real or personal, or any interest therein from any firm, corporation or any municipal, State or Federal government or any agency, instrumentality or subdivision thereof by gift, grant, or legacy; to own, hold, clear and improve property; in its discretion to insure or provide for the insurance of the property or operations of the Authority against such risks as the Authority may deem advisable.
(Source: P.A. 83-388.)

(310 ILCS 10/8.3a) (from Ch. 67 1/2, par. 8.3a)
Sec. 8.3a. Hearing - Notice. Before any construction contract for a proposed new construction of a specific project or proposed rehabilitation project is entered into by a local Housing Authority in a county having a population of less than 1,000,000, a public hearing must be held by the local Housing Authority affording interested persons residing in the area an opportunity to be heard. There shall be a notice of the time and place of the hearing published at least once, not more than 30 nor less than 15 days before the hearing, in one or more newspapers published in the municipality of the project; where there is no newspaper which is published in the municipality, such notice shall be given in one or more newspapers published in the county in which the municipality is located and having general circulation within such municipality. The notice shall contain the particular site and location to be affected as well as a brief statement of what is proposed in the project.
(Source: P.A. 82-723.)

(310 ILCS 10/8.3b)
Sec. 8.3b. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(310 ILCS 10/8.4) (from Ch. 67 1/2, par. 8.4)
Sec. 8.4. An Authority has power to borrow money upon its bonds, notes, debentures, or other evidences of indebtedness and to secure the same by pledges of its revenues, or in any other manner, and in connection with any loan by a government, to agree to limitations upon the exercise of any powers conferred upon the Authority by this Act; to invest any funds held in reserves or sinking funds, or in any funds not required for immediate disbursement in State or Federal securities; to make grants, loans, and advances on such terms as the Authority shall determine, subject to the approval of the Department, to any non-profit corporation referred to in Section 9 in order to assist such non-profit corporation in planning, preparing, constructing, reconstructing or improving housing to provide an additional supply of decent, safe and sanitary dwellings.
(Source: P.A. 81-1509.)

(310 ILCS 10/8.4a)
Sec. 8.4a. Additional powers. In addition to powers conferred by this Act and other laws concerning housing authorities, generally, an Authority for a municipality having a population in excess of 1,000,000 may do any of the following:
(a) Issue revenue bonds for the purpose of financing the construction, equipping, or rehabilitation or refinancing of multifamily rental housing and for the provision of capital improvements in connection with and determined necessary to the multifamily rental housing located within the municipality having a population in excess of 1,000,000.
(b) Make or undertake commitments to make loans to finance the construction, equipping, or rehabilitation or refinancing of multifamily rental housing located within the municipality having a population in excess of 1,000,000.
(c) Purchase or undertake, directly or indirectly through lending institutions, commitments to purchase, construction loans, and mortgage loans originated in accordance with a financing agreement with the Authority to finance the construction, equipping, or rehabilitation or refinancing of multifamily rental housing located within the municipality having a population in excess of 1,000,000, or make loans to lending institutions under terms and conditions which, in addition to other provisions determined by the Authority, shall require the lending institutions to use the net proceeds of the loans for the making, directly or indirectly, of construction loans or mortgage loans to finance the construction, equipping, rehabilitation or refinancing of multifamily rental housing located within the municipality having a population in excess of 1,000,000.
(Source: P.A. 92-481, eff. 8-23-01.)

(310 ILCS 10/8.5) (from Ch. 67 1/2, par. 8.5)
Sec. 8.5. An Authority has power to sue and be sued; to have a seal and to alter the same at pleasure; to have perpetual succession; to make and execute contracts and other instruments necessary or convenient to the exercise of the powers of the Authority; to make and from time to time amend and repeal by-laws, rules and regulations not inconsistent with this Act, to carry into effect the powers and purposes of the Authority.
(Source: Laws 1955, p. 1772.)

(310 ILCS 10/8.6) (from Ch. 67 1/2, par. 8.6)
Sec. 8.6. An Authority has power to enter upon any building or property in order to conduct investigations and to hear testimony and take proof under oath at public or private hearings on any matter material for its information; to issue subpoenas requiring the attendance of witnesses or the production of documents and records including, but not limited to, books, papers, tape recordings, computerized data and computer print-outs, and to issue commissions for the examination of witnesses who are out of the State or unable to attend before the Authority, or excused from attendance; and to do all things necessary or convenient to carry out the powers given in this Act.
(Source: P.A. 86-675.)

(310 ILCS 10/8.7) (from Ch. 67 1/2, par. 8.7)
Sec. 8.7. In connection with any examination or investigation conducted by an Authority, the provisions of Section 23 of the State Housing Act shall apply and the Authority shall have the same powers to apply to the Circuit Court of the county within which lies the area of operation to compel the attendance of witnesses or the production of documents and records including, but not limited to, books, papers, tape recordings, computerized data and computer print-outs, as conferred on the Department by Section 24 of the State Housing Act, and in the manner therein provided.
(Source: P.A. 86-675.)

(310 ILCS 10/8.8) (from Ch. 67 1/2, par. 8.8)
Sec. 8.8. Any of the investigations or examinations provided for in this Act may be conducted by the Authority or by a committee appointed by it, consisting of one or more commissioners, or by counsel, or by an officer or employee specially authorized by the Authority to conduct it. An Authority may exercise any or all of the powers herein conferred upon it, either generally or with respect to any specific project or projects, through or by any agent or agents which it may designate.
(Source: Laws 1955, p. 1772.)

(310 ILCS 10/8.9) (from Ch. 67 1/2, par. 8.9)
Sec. 8.9. Annual report; budget report.
(a) Every Housing Authority organized under the provisions of this Act may make an annual report to the presiding officer and legislative authorities of the city, village, incorporated town or county for which said Authority was created, which report shall state the result of any investigations made by it with respect to housing conditions in its area of operations, making recommendations with respect to the remedying of unsafe and unsanitary housing conditions, or any shortage of adequate housing for persons of low income, and shall also summarize its operations and activities for the preceding year.
(b) The appointing authority for a housing authority may, by ordinance or resolution, require an annual report and budget.
(Source: P.A. 89-351, eff. 1-1-96.)

(310 ILCS 10/8.10) (from Ch. 67 1/2, par. 8.10)
Sec. 8.10. As a part of its annual report, every Housing Authority shall present statements setting forth for each project of the Housing Authority a balance sheet, a classified statement of revenues and expenditures and of receipts and disbursements and a surplus statement, and also a consolidated balance sheet and consolidated classified statements of revenues and expenditures, and of receipts and disbursements and a surplus statement reflecting the financial status and condition of the Housing Authority as a whole as of the close of the immediately preceding fiscal year. All statements shall be made separately for bond interest and retirement, capital and operating accounts. The report for the Housing Authority in any municipality containing over 500,000 inhabitants shall also include a separate statement setting out the total amount of rent received for, and the amount of money expended on, each housing project as that term is defined in Section 17 (g) of this Act under the jurisdiction of the Housing Authority and shall also include a complete schedule of salaries in effect on the date of the report and to whom such salaries are paid. The report for Housing Authorities other than those in municipalities containing over 500,000 inhabitants shall include a separate statement setting out in detail the exact amount of rent received for, and the amount of money expended on, each housing project as that term is defined in Section 17 (g) of this Act under the jurisdiction of the Housing Authority and shall also include a complete schedule of the salaries in effect on the date of the report and to whom salaries are being paid. All statements shall be made separately for bond interest and retirement, capital and operating accounts. The annual report of every Housing Authority shall also include the amount or amounts of service charge or charges paid or proffered to the County Collector or to the appropriate officer or officers, of any municipal corporation in lieu of normal real estate taxes, identified to show the year or years and project or projects for which payment was made or proffered. The requirements of this Section can be fulfilled by the filing of an annual certified audit conducted in accordance with federal Housing and Urban Development requirements with the presiding officers and legislative authorities of the city, village, incorporated town or county.
In addition to all other information required herein, the Housing Authority in any municipality or county containing over 500,000 inhabitants shall prepare and maintain a summary tabulation for each project for the period covered by the annual report showing the number of and size of individual housing accommodations; the number of units occupied by families in the various income groups; the total number of persons; the age group of the head of the household of move-ins; the number of persons comprising the household; the rent schedules for determining contract rents; and the number of workers per family moving in; the year of admission of families to public housing; the number of move-ins with the size of family; income groups of families moving in; size of unit occupied by families moving in or out; and information as to family composition; and information as to number of families receiving public assistance or social security benefits. All information shall be a matter of public record and shall be made available by the Housing Authority, on request, at any reasonable time without fee or reward.
(Source: P.A. 87-200.)

(310 ILCS 10/8.11) (from Ch. 67 1/2, par. 8.11)
Sec. 8.11. The Housing Authority in any municipality containing over 500,000 inhabitants shall submit the statements herein required to the City Council of such municipality (which shall be entered in the Journal of Proceedings of the City Council) not later than three months following the close of the preceding fiscal year of the Authority. In municipalities containing over 500,000 inhabitants the annual budget of the Housing Authority shall be presented to the City Council before becoming effective.
(Source: Laws 1955, p. 1772.)

(310 ILCS 10/8.12) (from Ch. 67 1/2, par. 8.12)
Sec. 8.12. In addition to the powers conferred by other provisions in this Act, a Housing Authority in any municipality or county containing over 500,000 inhabitants shall have the power to destroy or otherwise dispose of its obsolete records, reports, books and documents pursuant to rules or standards that the federal government or any agency or instrumentality thereof may promulgate, in connection with any project financed in whole or in part by the federal government or any agency or instrumentality thereof.
(Source: P.A. 87-200.)

(310 ILCS 10/8.13) (from Ch. 67 1/2, par. 8.13)
Sec. 8.13. In addition to the powers conferred by this Act and other laws, Housing Authorities for municipalities of less than 500,000 population and for counties, the Department of Commerce and Economic Opportunity, and the governing bodies of municipal corporations, counties and other public bodies may exercise the powers delegated to them in Sections 8.14 to 8.18, inclusive.
The provisions of Sections 8.14 to 8.18, inclusive, shall be deemed to create an additional and alternative method for the conservation of urban residential areas and the prevention of slums in municipalities of less than 500,000 to that which is provided by the "Urban Community Conservation Act," approved July 13, 1935, and shall not be deemed to alter, amend or repeal said Urban Community Conservation Act.
(Source: P.A. 94-793, eff. 5-19-06.)

(310 ILCS 10/8.14) (from Ch. 67 1/2, par. 8.14)
Sec. 8.14. A Housing Authority may, whenever it determines that an area within the municipality or county may be eligible for designation as a conservation area within the meaning of subsection (1) of Section 17 of this Act, make such investigation and hold such hearings as may be required, including at least one public hearing held within the area, which shall be noticed and give opportunity for the residents of the area affected to be heard as provided in Section 8.3a of this Act. Any hearing may be conducted by the Authority or by a Committee appointed by it, consisting of one or more members of the Authority. The Authority may after such hearing designate such areas as conservation areas for the purposes of this Act. The designation, together with an accurate description of the area included in such designation, shall be made by resolution of a majority of the Commissioners of the Authority, and be a part of the records of the Authority.
Following such designation the Authority shall draw up or have submitted for its approval a conservation plan for the area, which plan may include but is not limited to (1) land uses, residential and non-residential; (2) improvement, alteration, or vacation of major and minor streets, alleys and highways, provision for restricted service access, and off-street parking; (3) locations and easements for public utilities; (4) community facilities; (5) open space necessary or desirable for the effectuation of a conservation project; (6) landscaping and site engineering; (7) building restrictions; (8) recommended construction including new buildings, rehabilitations and conversions, demolition of designated structures, and elimination of non-conforming uses; (9) population density, ground coverage, and number of dwelling units recommended; (10) recommended standards of maintenance, and requirements of applicable health and safety ordinances; (11) zoning or rezoning required; (12) costs and financing arrangements of public portions of the plan; (13) recommended timetable of various stages of the program; (14) any and all other steps needed to carry out the plan. Such plan shall conform to the comprehensive plan, if any, of the municipality or county.
Upon completion the plan shall be submitted to the governing body of the municipality or county, together with a request for such implementing legislation as may be required and within the authority of the governing body of the municipality or county and the opinion of the plan commission of the municipality or county, if any, on the merits of the plan.
The governing body of the municipality or county shall by resolution adopt or reject the plan. Following favorable action by the governing body, the Authority shall certify the plan as adopted and transmit a certified copy of the plan and of the resolution adopting it for written approval or rejection by the Department. No plan shall be of any force or effect until it has been approved in writing by the Department. Following favorable action by the Department, the Authority may thereafter exercise in such areas the powers granted under this Amendatory Act of 1963.
(Source: P.A. 81-1509.)

(310 ILCS 10/8.15) (from Ch. 67 1/2, par. 8.15)
Sec. 8.15. A Housing Authority may, subject to written approval by the Department, acquire by purchase, condemnation or otherwise any improved or unimproved real property, the acquisition of which is necessary or appropriate for the implementation of a conservation plan for a conservation area as defined in this Act; to remove or demolish substandard or other buildings and structures from the property so acquired; to hold, improve, mortgage and manage such properties; and to sell, lease, or exchange such properties, provided that contracts for repair, improvement or rehabilitation of existing improvements as may be required by the conservation plan to be done by the Authority involving in excess of $1,000 shall be let by free and competitive bidding to the lowest responsible bidder upon such bond and subject to such regulations as may be set by the Department and to the written approval of the Department, and provided further that all new construction for occupancy and use other than by any municipal corporation or county or subdivision thereof shall be on land privately owned.
The acquisition, use or disposition of any real property must conform to a conservation plan developed and approved as provided in Section 8.14. In case of the sale or lease of any real property acquired under a conservation plan, the buyer or lessee must as a condition of sale or lease agree to improve and use the property according to the conservation plan, and such agreement may be made a covenant running with the land, and on order of the Authority and written approval from the Department the agreement shall be made a covenant running with the land. No lease or deed of conveyance either by the Authority or any subsequent owner shall contain a covenant running with the land or other provision prohibiting occupancy of the premises by any person because of race, creed, color, religion, mental or physical disability, national origin or sex.
The Authority shall by public notice by publication once a week for 2 consecutive weeks in a newspaper having general circulation in the municipality or county prior to the execution of any contract to sell, lease or otherwise transfer real property and prior to the delivery of any instrument of conveyance with respect thereto, invite proposals from and make available all pertinent information to redevelopers or any person interested in undertaking to redevelop or rehabilitate a conservation area, or any part thereof; provided that, in municipalities or counties in which no newspaper is published, publication may be made by posting a notice in 3 prominent places within the municipality or county. The notice shall contain a description of the conservation area, the details of the conservation plan relating to the property which the purchaser shall undertake in writing to carry out, and such undertakings as the Authority and the Department may deem necessary to obligate the purchaser, his or her successors and assigns (1) to use the property for the purposes designated in the conservation plan, (2) to commence and complete the improvement, repair, rehabilitation or construction of the improvements within the periods of time which the Authority with written approval from the Department fixes as reasonable and (3) to comply with such other conditions as are necessary to carry out the purpose of the conservation project.
The Authority may negotiate with any persons for proposals for the purchase, lease or other transfer of any real property acquired by it and shall consider all redevelopment and rehabilitation proposals submitted to it and the financial and legal ability of the persons making such proposals to carry them out. The Authority subject to written approval from the Department, at a public meeting, notice of which shall have been published in a newspaper of general circulation within the municipality or county at least 15 but not more than 30 days prior to such meeting, may accept such proposals as it deems to be in the public interest and in furtherance of the purposes of this Act.
All sales or leases of real property shall be made at not less than fair use value. No sale of real property acquired pursuant to this section shall be made without the approval of a majority of the Commissioners of the Authority and written approval from the Department. No property shall be held for more than 5 years, after which the property shall be sold to the highest bidder at public sale. The Authority may employ competent real estate management firms to manage such properties as may be required, or the Authority may manage such properties.
(Source: P.A. 99-143, eff. 7-27-15.)

(310 ILCS 10/8.16) (from Ch. 67 1/2, par. 8.16)
Sec. 8.16. A Housing Authority may, subject to written approval from the Department, borrow money or other property and accept contributions, capital grants, gifts, donations, services or other financial assistance from the United States of America, the Housing and Home Finance Agency, or any other agency or instrumentality, corporate or otherwise of the United States of America, the State, or any municipality, county or other public body, or from any source, public or private, for or in aid of any of the purposes of a conservation plan in a conservation area contemplated or undertaken by it, and to these ends, subject to written approval from the Department, comply with such conditions and enter into such agreements (including loan contracts and contracts for financial aid), upon such covenants, terms and conditions as it may deem necessary, convenient or desirable.
The Authority subject to written approval from the Department may issue debentures, notes, special certificates or other evidences of indebtedness, including refunding notes or other obligations issued for the purpose of paying or retiring or in exchange for notes or other obligations previously issued by it to the United States of America, or any agency or instrumentality thereof, the State, or any county, municipality or other public body or to any other sources, public or private, in order to secure loans for or in aid of the purpose of a conservation plan in a conservation area contemplated or undertaken by it: provided, that any debentures, notes, special certificates, or other evidences of indebtedness, issued to the United States of America, or any agency or instrumentality thereof, the State, or any county, municipality, or other public body, or to any other sources, public or private, shall be payable solely out of proceeds from the sale of real property acquired for a conservation plan in a conservation area undertaken by it or out of any revenue from the operation and management, or demolition, of existing housing or other buildings or improvements located on any real property acquired by the Authority pursuant to a conservation plan in a conservation area pursuant to this Act, or out of capital grants which the Authority may receive from the United States of America or any agency or instrumentality thereof, or out of any local grant-in-aid as defined in Section 110 of the Act of Congress, approved July 15, 1949, being Public Law 171, 81st Congress, known as the "Housing Act of 1949," as amended, which a municipality, county, commission, district authority or other subdivision or public body of the State or any other entity may make in connection with the implementation of a conservation plan for a conservation area as defined in this Act.
Neither the Commissioners of the Authority nor any person executing such evidences of indebtedness, nor the members of the Department, shall be liable personally thereon by reason of the issuance thereof. Such evidences of indebtedness (and the same shall so state on their face) shall not be payable out of any funds or properties of the Authority other than those enumerated in this Section: Such obligations shall not constitute an indebtedness within the meaning of any constitutional or statutory debt limitation or restriction.
(Source: P.A. 81-1509.)

(310 ILCS 10/8.17) (from Ch. 67 1/2, par. 8.17)
Sec. 8.17. If any owner, agent or mortgagee of improved private property within a designated conservation area, after notice by the Authority to comply and opportunity to be heard, fails to make such property conform to minimum standards as set forth in the governing ordinances of the municipality or county, the Authority may apply to the Circuit Court of the county in which the property is located for an order permitting the Authority to make such improved property conform to such minimum standards and to charge and collect from the owners of and persons interested in such property the reasonable cost and expense of making such repairs or improvements as are necessary to bring the property up to the minimum standards of such ordinances. This cost and expense is a lien upon the real estate affected, subordinate to all prior existing liens and encumbrances, provided that within 60 days after the cost and expense is incurred the Authority or person performing the service by authority of the Authority, in his or its own name files notice of lien in the office of the recorder in the county in which the real estate is located or in the office of the Registrar of Titles of such county if the real estate affected is registered under "An Act concerning land titles", approved May 1, 1897, as amended. The notice shall consist of a sworn statement setting out (1) a description of the real estate sufficient for identification thereof; (2) the amount of money representing the cost and expense incurred or payable for the services; (3) the date or dates when said cost and expense was incurred by the Authority. However, the lien of the Authority shall not be valid as to any purchaser, mortgagee, judgment creditor or other lienor whose rights in and to the real estate have arisen subsequent to such repair or improvements and prior to the filing of the notice of the lien in the office of the recorder, or in the office of the Registrar of Titles, as aforesaid. Upon payment of said cost and expense by the owner of or person interested in said property after notice of lien has been filed, the lien shall be released by the Authority or person in whose name the lien has been filed and the release may be filed of record as in the case of filing notice of lien. The lien may be enforced by proceedings to foreclose as in case of mortgages or mechanics liens. An action to foreclose this lien shall be commenced within 3 years after the date of filing notice of lien.
(Source: P.A. 83-358.)

(310 ILCS 10/8.18) (from Ch. 67 1/2, par. 8.18)
Sec. 8.18. Any state public body (city, village, incorporated town, county, municipal corporation, commission, district, authority, or other subdivision or public body of the State) (a) may, upon such terms, with or without consideration, as it may determine for the purpose of aiding an Authority in the planning, undertaking or carrying out of a conservation plan in a conservation area: (1) dedicate, sell, convey or lease any of its interest in any property or grant easements, licenses, or other rights or privileges therein to an Authority; (2) incur the entire expense of any public improvement made by such public body in exercising the powers granted in this section; (3) do any and all things necessary to aid or cooperate in the planning or carrying out of a conservation plan; (4) lend, grant or contribute funds to an Authority; (5) enter into agreements (which may extend over any period, notwithstanding any provision or rule of law to the contrary) with a municipality or other public body respecting action to be taken pursuant to any of the powers granted in this Act, including the furnishing of funds or other assistance in connection with a conservation plan, and (6) cause public buildings and public facilities, including parks, playgrounds, recreational, community, or educational facilities, or any other works which it is otherwise empowered to undertake to be furnished; and cause administrative and other services to be furnished to an Authority.
(b) Any sale, conveyance, lease or agreement provided for in this Section may be made by a public body without appraisal, public notice, advertisement or public bidding.
(c) For the purpose of aiding in the planning, undertaking or carrying out of a conservation plan of an Authority hereunder, a municipality or county may (in addition to its other powers and upon such terms with or without consideration, as it may determine) do and perform any or all of the actions or things which, by the provisions of this section, a public body is authorized to do or perform, including the furnishing of financial or other assistance.
(Source: Laws 1963, p. 1495.)

(310 ILCS 10/8.19) (from Ch. 67 1/2, par. 8.19)
Sec. 8.19. The housing authority of any county, or of the several counties within its area of operation is authorized and permitted to operate a housing referral service. "Housing referral Service" for the purposes of this Section means that the Housing Authority establishing the service will use all of the information it has available by virtue of its duties under this Act, to assist persons with low incomes to find available housing that is decent, safe and sanitary and affordable without overcrowding, which is suitable for their needs. This service shall include housing anywhere within an authority's area of operation or in cooperation with any regional or State planning agency of any city, village or incorporated town wholly or partly within the area of its operation, but is not confined to housing projects of the authority. This service shall be without charge of any kind to the individuals seeking housing within their income range and shall be provided under rules promulgated by the Housing Authority.
"Low income" for the purposes of this Section means income as that term is defined by federal housing statutes and U.S. Department of Housing and Urban Development regulations.
(Source: P.A. 87-200.)

(310 ILCS 10/8.20) (from Ch. 67 1/2, par. 8.20)
Sec. 8.20. Purchases made pursuant to this Act shall be made in compliance with the "Local Government Prompt Payment Act", approved by the Eighty-fourth General Assembly.
(Source: P.A. 84-731.)

(310 ILCS 10/8.21) (from Ch. 67 1/2, par. 8.21)
Sec. 8.21. In determining the income of tenants for the purpose of determining rent, the Housing Authority shall comply with all federal housing statutes and regulations of the U.S. Department of Housing and Urban Development.
Exemptions to federal, State, or local requirements may be granted to a Housing Authority in the form of Waivers, Exclusions, Public Notices, Executive Orders, or Moving to Work Agreements approved by the U.S. Department of Housing and Urban Development.
(Source: P.A. 97-246, eff. 8-4-11.)

(310 ILCS 10/8.22)
Sec. 8.22. Determination of income.
(a) Exclusions from income. In determining the income of a tenant for the purpose of determining rent, the Housing Authority shall exclude the following as provided in subsection (b):
(i) The amount of any income received by the tenant

as a result of anti-drug, anti-crime, and related security initiatives conducted by the Housing Authority. Any activities or income excluded under this subdivision (i) must first be certified by the Housing Authority.

(ii) Any income earned by a tenant during the first

12 months of employment which follow a period of unemployment of 12 or more consecutive months if:

(A) a period of unemployment of 12 or more

consecutive months or the income received within the 12 months prior to employment is less than 10 hours of work per week at the established minimum wage; or

(B) the income earned during those 12 months is

received as a result of the tenant's participation in any economic self-sufficiency or other job training program; or

(C) the income earned during those 12 months is

earned by a tenant due to new employment or increased earnings, during or within 6 months after receiving assistance under a State program for temporary assistance for needy families funded under Part A of Title IV of the Social Security Act (42 U.S.C. 601 and following), provided that the total amount of earned income received by the tenant within the previous 6 months was at least $500.

(b) Procedure for excluding income.
(i) Initial 12-month exclusion. Beginning on the

first date the tenant is employed or the first date the tenant's family experiences an increase in annual income as determined under subdivision (a)(ii) of this Section, the Housing Authority must exclude the increase in annual income for each month in which the increase is received, but not for more than 12 months.

(ii) Second 12-month exclusion and phase-out. After

the initial 12-month exclusion period under subdivision (b)(i) of this Section, the Housing Authority must exclude, for each month in which the increase in income is received, but not for more than 12 months, 50% of the increase in the annual income that is received due to the tenant's employment or the tenant's family experiencing an increase in annual income under subdivision (a)(ii).

(iii) Maximum 48-month period for exclusions. The

exclusion of increases in income of an individual family member as provided in subdivision (b)(i) or (b)(ii) of this Section is limited to a lifetime 48-month period. The exclusion applies for a maximum of 12 months for the exclusion under subdivision (b)(i) and a maximum of 12 months for the exclusion under subdivision (b)(ii), during the 48-month period starting with the beginning of the initial exclusion period under subdivision (b)(i), which immediately follows 12 or more months of unemployment.

(c) Inapplicability of income exclusions to admission process. The exclusion of increases in income as a result of employment under this Section for the purpose of determining rent does not apply for purposes of determining eligibility for admission to the program (including determinations of income eligibility and income targeting).
(d) Inapplicability of income exclusions to the HOME Investment Partnership Program, Housing Opportunities for Persons with AIDS, the Supportive Housing Program, and the Housing Choice Voucher Program. The exclusion of increases in income as a result of employment as provided under subsections (a) and (b) of this Section is not applicable to the following programs: the HOME Investment Partnership Program, Housing Opportunities for Persons with AIDS, the Supportive Housing Program, and the Housing Choice Voucher Program, except for a tenant family member who is a person with disabilities as defined in 42 U.S.C. 423.
(Source: P.A. 97-246, eff. 8-4-11.)

(310 ILCS 10/8.23)
Sec. 8.23. Notification to leaseholders of the prospective presence of felons in housing authority facilities; eviction.
(a) Immediately upon the receipt of the written notification, from the Department of Corrections under subsection (c) of Section 3-14-1 of the Unified Code of Corrections, that a felon intends to reside, upon release from custody, at an address that is a housing facility owned, managed, operated, or leased by the Authority, the Authority must provide written notification to the leaseholder residing at that address.
(b) The Authority may not evict the leaseholder described in subsection (a) of this Section unless the Authority proves by a preponderance of the evidence that the leaseholder had knowledge of and consents to the felon's intent to reside at the leaseholder's address.
(Source: P.A. 91-506, eff. 8-13-99.)

(310 ILCS 10/9) (from Ch. 67 1/2, par. 9)
Sec. 9. Whenever it shall be deemed necessary by an Authority in connection with the exercise of its powers herein conferred to take or acquire the fee of any real property in the area of operation or any interest therein or right with respect thereto, such Authority may acquire the same directly or through its agent or agents from the owner or owners thereof or may acquire the same by the exercise of eminent domain in the manner provided by the Eminent Domain Act.
If any of such property is devoted to a public use it may nevertheless be acquired, provided that no property belonging to a government may be acquired without its consent and that no property belonging to a corporation subject to the jurisdiction of the Illinois Commerce Commission may be acquired without the approval of the Illinois Commerce Commission.
The power of eminent domain shall apply not only to improved or unimproved property which may be acquired for or as an incident to the development or operation of a project or projects, but also to: (a) any improved or unimproved property the acquisition of which is necessary or appropriate for the rehabilitation or redevelopment of any blighted or slum area, or (b) any improved or unimproved property which the Authority may require to carry out the provisions of this Act. Such power may be exercised by the Housing Authority on its own initiative or as an agent of the city, village, incorporated town, county or counties, or any government, or for the purpose of sale or lease to: (a) a housing corporation operating under "An Act in relation to housing", approved July 12, 1933, as amended; (b) neighborhood redevelopment corporations operating under the "Neighborhood Redevelopment Corporation Law", approved July 9, 1941, as amended; (c) insurance companies operating under Section 125a of the "Illinois Insurance Code", approved June 29, 1937, as amended; (d) non-profit corporations organized for the purpose of constructing, managing and operating housing projects and for the improvement of housing conditions, including the rental or sale of housing units to persons in need thereof; or to any other individual, association or corporation desiring to engage in a development or redevelopment project. No sale or lease shall be made hereunder to any of the aforesaid corporations, associations or individuals unless a plan has been approved by the Authority and the Department for the development or redevelopment of such property and unless the purchaser or lessee furnishes the Authority a bond, with satisfactory sureties, in an amount not less than 10% of the cost of such development or redevelopment, conditioned on the completion of such development or redevelopment in accordance with the approved plan; provided that the requirement of the bond may be waived by the Department if it is satisfied of the financial ability of the purchaser or lessee to complete such development or redevelopment in accordance with the approved plan. To further assure that the real property so sold or leased shall be used in accordance with the plan, the Department may require the purchaser or lessee to execute in writing such undertakings as the Department deems necessary to obligate such purchaser or lessee (1) to use the property for the purposes presented in plans; (2) to commence and complete the building of the improvements designated in the plan within the periods of time that the Department fixes as reasonable; and (3) to comply with such other conditions as are necessary to carry out the purpose of this Act. Any such property may be sold pursuant to this section for any legal consideration in an amount to be approved by the Department.
If the area of operation of a housing authority includes a city, village or incorporated town having a population in excess of 500,000 as determined by the last preceding Federal census, no real property or interest in real property shall be acquired in such municipality by the housing authority until such time as the housing authority has advised the governing body of such municipality of the description of the real property, or interest therein, proposed to be acquired, and the governing body of the municipality has approved the acquisition thereof by the housing authority.
A "blighted or slum area" means any area of not less, in the aggregate, than one acre, excepting that in any municipality having a population in excess of 500,000, as determined by the last preceding Federal census, a "blighted or slum area" means any area of not less in the aggregate of2 acres which area, in either case, has been designated by municipal ordinance or by the Authority as an integrated project for rehabilitation, development or redevelopment, where (a) buildings or improvements, by reason of dilapidation, obsolescence, overcrowding, faulty arrangement or design, lack of ventilation, light or sanitary facilities, excessive land coverage, deleterious land use or layout or any combination of these factors, are a detriment to public safety, health or morals, or welfare, or (b) there exists platted land which is predominantly open and which, because of obsolete platting, diversity of ownership, deterioration of structures or of site improvements, or otherwise substantially impairs or arrests the sound growth of the community and which is to be developed for predominantly residential uses, or (c) there exists open unplatted land necessary for sound community growth which is to be developed for predominantly residential uses, or (d) parcels of land remain undeveloped because of improper platting, delinquent taxes or special assessments, scattered or uncertain ownerships, clouds on title, artificial values due to excessive utility costs, or any other impediment to the use of such area for predominantly residential uses; provided, that if in any city, village or incorporated town there exists a land clearance commission, created under the "Blighted Areas Redevelopment Act of 1947", having the same area of operation as a housing authority created in and for any such municipality, such housing authority shall have no power to acquire land of the character described in sub-paragraphs (b), (c) or (d) of the definition of "blighted or slum area", in this paragraph for the purpose of development or redevelopment by private enterprise.
The Housing Authority shall have power to hold or use any such property for uses authorized by this Act, or to sell, lease or exchange such property as is not required for such uses by the Authority. In case of sale or lease to other than a public corporation or public agency, notice shall be given and bids shall be received in the manner provided by Section 11-76-2 of the Illinois Municipal Code, as amended, and bids may be accepted by vote of three of the five Commissioners of the Authority; provided, however, that such requirement of notice and bidding shall not apply to a sale or lease to any individual, association or corporation described in the preceding paragraph; nor to a sale or lease of an individual dwelling unit in a project, to be used by the purchaser as a dwelling for his family; nor to a sale or lease of a project or part thereof to an association to be so used by its members. In case of exchange of property for property privately owned, three disinterested appraisers shall be appointed to appraise the value of the property to be exchanged, and such exchange shall not be made unless the property to be received by the Authority is equal or greater in value than the property to be exchanged therefor, or if less than such value, that the difference shall be paid in money.
(Source: P.A. 94-1055, eff. 1-1-07.)

(310 ILCS 10/10) (from Ch. 67 1/2, par. 10)
Sec. 10. All projects of an Authority shall be subject to the planning, zoning, sanitary and building laws, ordinances and regulations applicable to the locality in which the project is to be situated.
(Source: Laws 1933-34, Third Sp. Sess., p. 159.)

(310 ILCS 10/11) (from Ch. 67 1/2, par. 11)
Sec. 11. An Authority shall have power to issue bonds from time to time in its discretion to finance in whole or in part the cost of acquisition, purchase, construction, reconstruction, improvement, alteration, extension or repair of any project or undertaking hereunder. An Authority shall also have power to issue refunding bonds for the purpose of paying or retiring bonds previously issued by it. An Authority may issue such types of bonds as it may determine by resolution, including bonds on which the principal and interest are payable; (a) exclusively from the income and revenues of the housing project financed with the proceeds of such bonds (including, without limitation, income and revenues derived from a loan agreement with respect to a project located within the municipality having a population in excess of 1,000,000), or with such proceeds together with a grant from the Federal Government or any political subdivision of the State in aid of such project; (b) exclusively from the income and revenues of certain designated housing projects of such Authority whether or not they were financed in whole or in part with the proceeds of such bonds; or (c) from its revenues generally. Any of such bonds may be additionally secured by a pledge of any revenues of any housing project, projects or other property of the Authority.
In addition to powers conferred by this Act and other laws concerning housing authorities in general, an Authority for a municipality having a population in excess of 1,000,000 may grant a specific pledge or assignment of, and lien on or security interest in, the income and revenues of the Authority derived from the loan agreement with respect to the project or projects, as well as in any reserves, funds, or accounts established in the resolution authorizing the bonds or the indenture or other instrument under which the bonds are issued. As evidence of such pledge, assignment, lien, and security interest, the Authority may execute and deliver a mortgage, trust agreement, indenture, security agreement, or an assignment thereof. The provisions of this amendatory Act of the 92nd General Assembly create additional powers for housing authorities having a population in excess of 1,000,000; these provisions do not limit the powers conferred on housing authorities in general.
Neither the commissioners of an Authority nor any person executing the bonds shall be liable personally on the bonds by reason of the issuance thereof. The bonds and other obligations of an Authority (and such bonds and obligations shall so state on their face) shall not be a debt of any city, village, incorporated town, county, the State or any political subdivision thereof and neither the city, village, incorporated town or the county, nor the State or any political subdivision thereof shall be liable thereon, nor in any event shall such bonds or obligations be payable out of any funds or properties other than those of said Authority. The bonds shall not constitute an indebtedness within the meaning of any constitutional or statutory debt limitation or restriction.
(Source: P.A. 92-481, eff. 8-23-01.)

(310 ILCS 10/12) (from Ch. 67 1/2, par. 12)
Sec. 12. An Authority may, in connection with the borrowing of funds, or otherwise, enter into any agreement with the federal government or any agency or instrumentality thereof, providing for supervision and control of the Authority or any project, and containing such other covenants, terms and conditions as the Authority may deem advisable.
(Source: P.A. 87-200.)

(310 ILCS 10/13) (from Ch. 67 1/2, par. 13)
Sec. 13. The Department may, in its discretion, prescribe methods and forms for keeping accounts, records and books to be used by an Authority, and prescribe accounts to which particular outlays and receipts shall be entered, charged, or credited. The Department may require an Authority to file periodical reports, but not more frequently than quarterly, covering its operations and activities in a form prescribed by the Department. The Department may also, from time to time, require an Authority to provide specific answers to questions on subjects when the Department desires information on those subjects.
The Department may investigate the conditions and affairs of an Authority, its dealings, transactions or relationships and the manner in which projects are managed, and may through its members or employees enter upon and inspect the property, equipment, buildings, plants and offices of an Authority and examine its books, contracts, records, documents and papers.
Every Authority shall further be subject to the further powers of supervision of the Department provided in Sections 27, 28 and 29 of the State Housing Act. This Section shall not apply with reference to any project financed in whole or in part by federal funds, so long as such project is supervised or controlled by the federal government or any agency or instrumentality thereof or designee or nominee thereof.
(Source: P.A. 87-200.)

(310 ILCS 10/14) (from Ch. 67 1/2, par. 14)
Sec. 14. Approval of projects by Department. Prior to the acquisition of title to any real property an Authority shall submit to the Department data as to the location and cost of the property, and prior to the undertaking of any construction or other initiation of a project an Authority shall submit to the Department the proposed plans, specifications and estimates of the costs and a statement of the proposed methods of financing and operating the project. An Authority shall not finally acquire title to any real estate nor undertake the construction or operation of a project without the approval of the Department; provided that, if the Department shall fail within thirty days after receipt thereof to state its disapproval of the proposals or such modifications thereof as it may deem desirable, the proposals shall be deemed to have been approved as submitted. No change involving an expenditure of more than twenty-five hundred dollars ($2500) shall be made in any proposal approved by the Department without submission to the Department in the manner prescribed in this Section. The provisions of this Section shall not apply with reference to any project which is or is to be financed in whole or in part by the federal government or any agency or instrumentality thereof or undertaken pursuant to the additional powers conferred in Section 8.2 upon housing authorities in any municipality having a population in excess of 1,000,000 pursuant to this amendatory Act of the 95th General Assembly.
(Source: P.A. 95-887, eff. 8-22-08.)

(310 ILCS 10/17) (from Ch. 67 1/2, par. 17)
Sec. 17. Definitions. The following terms, wherever used or referred to in this Act shall have the following respective meanings, unless in any case a different meaning clearly appears from the context:
(a) "Authority" or "housing authority" shall mean a municipal corporation organized in accordance with the provisions of this Act for the purposes, with the powers and subject to the restrictions herein set forth.
(b) "Area" or "area of operation" shall mean: (1) in the case of an authority which is created hereunder for a city, village, or incorporated town, the area within the territorial boundaries of said city, village, or incorporated town, and so long as no county housing authority has jurisdiction therein, the area within three miles from such territorial boundaries, except any part of such area located within the territorial boundaries of any other city, village, or incorporated town; and (2) in the case of a county shall include all of the county except the area of any city, village or incorporated town located therein in which there is an Authority. When an authority is created for a county subsequent to the creation of an authority for a city, village or incorporated town within the same county, the area of operation of the authority for such city, village or incorporated town shall thereafter be limited to the territory of such city, village or incorporated town, but the authority for such city, village or incorporated town may continue to operate any project developed in whole or in part in an area previously a part of its area of operation, or may contract with the county housing authority with respect to the sale, lease, development or administration of such project. When an authority is created for a city, village or incorporated town subsequent to the creation of a county housing authority which previously included such city, village or incorporated town within its area of operation, such county housing authority shall have no power to create any additional project within the city, village or incorporated town, but any existing project in the city, village or incorporated town currently owned and operated by the county housing authority shall remain in the ownership, operation, custody and control of the county housing authority.
(c) "Presiding officer" shall mean the presiding officer of the board of a county, or the mayor or president of a city, village or incorporated town, as the case may be, for which an Authority is created hereunder.
(d) "Commissioner" shall mean one of the members of an Authority appointed in accordance with the provisions of this Act.
(e) "Government" shall include the State and Federal governments and the governments of any subdivisions, agency or instrumentality, corporate or otherwise, of either of them.
(f) "Department" shall mean the Department of Commerce and Economic Opportunity.
(g) "Project" shall include all lands, buildings, and improvements, acquired, owned, leased, managed or operated by a housing authority, and all buildings and improvements constructed, reconstructed or repaired by a housing authority, designed to provide housing accommodations and facilities appurtenant thereto (including community facilities and stores) which are planned as a unit, whether or not acquired or constructed at one time even though all or a portion of the buildings are not contiguous or adjacent to one another; and the planning of buildings and improvements, the acquisition of property, the demolition of existing structures, the clearing of land, the construction, reconstruction, and repair of buildings or improvements and all other work in connection therewith. As provided in Sections 8.14 to 8.18, inclusive, "project" also means, for Housing Authorities for municipalities of less than 500,000 population and for counties, the conservation of urban areas in accordance with an approved conservation plan. "Project" shall also include (1) acquisition of (i) a slum or blighted area or a deteriorated or deteriorating area which is predominantly residential in character, or (ii) any other deteriorated or deteriorating area which is to be developed or redeveloped for predominantly residential uses, or (iii) platted urban or suburban land which is predominantly open and which because of obsolete platting, diversity of ownership, deterioration of structures or of site improvements, or otherwise substantially impairs or arrests the sound growth of the community and which is to be developed for predominantly residential uses, or (iv) open unplatted urban or suburban land necessary for sound community growth which is to be developed for predominantly residential uses, or (v) any other area where parcels of land remain undeveloped because of improper platting, delinquent taxes or special assessments, scattered or uncertain ownerships, clouds on title, artificial values due to excessive utility costs, or any other impediments to the use of such area for predominantly residential uses; (2) installation, construction, or reconstruction of streets, utilities, and other site improvements essential to the preparation of sites for uses in accordance with the development or redevelopment plan; and (3) making the land available for development or redevelopment by private enterprise or public agencies (including sale, initial leasing, or retention by the local public agency itself). If in any city, village or incorporated town there exists a land clearance commission created under the "Blighted Areas Redevelopment Act of 1947" having the same area of operation as a housing authority created in and for any such municipality such housing authority shall have no power to acquire land of the character described in subparagraph (iii), (iv) or (v) of paragraph 1 of the definition of "project" for the purpose of development or redevelopment by private enterprise.
(h) "Community facilities" shall include lands, buildings, and equipment for recreation or social assembly, for education, health or welfare activities and other necessary utilities primarily for use and benefit of the occupants of housing accommodations to be constructed, reconstructed, repaired or operated hereunder.
(i) "Real property" shall include lands, lands under water, structures, and any and all easements, franchises and incorporeal hereditaments and estates, and rights, legal and equitable, including terms for years and liens by way of judgment, mortgage or otherwise.
(j) The term "governing body" shall include the city council of any city, the president and board of trustees of any village or incorporated town, the council of any city or village, and the county board of any county.
(k) The phrase "individual, association, corporation or organization" shall include any individual, private corporation, limited or general partnership, limited liability company, insurance company, housing corporation, neighborhood redevelopment corporation, non-profit corporation, incorporated or unincorporated group or association, educational institution, hospital, or charitable organization, and any mutual ownership or cooperative organization.
(l) "Conservation area", for the purpose of the exercise of the powers granted in Sections 8.14 to 8.18, inclusive, for housing authorities for municipalities of less than 500,000 population and for counties, means an area of not less than 2 acres in which the structures in 50% or more of the area are residential having an average age of 35 years or more. Such an area is not yet a slum or blighted area as defined in the Blighted Areas Redevelopment Act of 1947, but such an area by reason of dilapidation, obsolescence, deterioration or illegal use of individual structures, overcrowding of structures and community facilities, conversion of residential units into non-residential use, deleterious land use or layout, decline of physical maintenance, lack of community planning, or any combination of these factors may become a slum and blighted area.
(m) "Conservation plan" means the comprehensive program for the physical development and replanning of a "Conservation Area" as defined in paragraph (l) embodying the steps required to prevent such Conservation Area from becoming a slum and blighted area.
(n) "Fair use value" means the fair cash market value of real property when employed for the use contemplated by a "Conservation Plan" in municipalities of less than 500,000 population and in counties.
(o) "Community facilities" means, in relation to a "Conservation Plan", those physical plants which implement, support and facilitate the activities, services and interests of education, recreation, shopping, health, welfare, religion and general culture.
(p) "Loan agreement" means any agreement pursuant to which an Authority agrees to loan the proceeds of its revenue bonds issued with respect to a multifamily rental housing project or other funds of the Authority to any person upon terms providing for loan repayment installments at least sufficient to pay when due all principal of, premium, if any, and interest on the revenue bonds of the Authority issued with respect to the multifamily rental housing project, and providing for maintenance, insurance, and other matters as may be deemed desirable by the Authority.
(q) "Multifamily rental housing" means any rental project designed for mixed-income or low-income occupancy.
(Source: P.A. 94-793, eff. 5-19-06; 95-887, eff. 8-22-08.)

(310 ILCS 10/17.1) (from Ch. 67 1/2, par. 17.1)
Sec. 17.1. Within the definition of "project" in Section 17 and the powers granted to Housing Authorities by this Act and "An Act to facilitate the development and construction of housing, to provide governmental assistance therefor, and to repeal an Act herein named," approved July 2, 1947, as amended, Housing Authorities may enter into agreements or otherwise cooperate with any authorized agency of the federal government in aid of the development of housing for aged persons in need of and unable to secure decent, safe and sanitary housing and who qualify by federal law and regulations for low rent or other housing facilities, the construction or financing of which is to be assisted in whole or in part by federal funds.
The Department may undertake studies to determine the desirability of extending by legislation the powers of Housing Authorities to assist private construction and development of nursing and convalescent homes for aged or other persons in need of medical or nursing services or care.
(Source: P.A. 81-1509.)

(310 ILCS 10/18) (from Ch. 67 1/2, par. 18)
Sec. 18. If any section, subdivision, sentence, or clause of this Act is for any reason held invalid or unconstitutional, such decision shall not affect the validity of the remaining portions of this Act.
(Source: Laws 1933-34, Third Sp. Sess., p. 159.)

(310 ILCS 10/20) (from Ch. 67 1/2, par. 20)
Sec. 20. Bonds of an Authority shall be authorized by its resolution and may be issued in one or more series and shall bear such date or dates, mature at such time or times, bear interest at such rate or rates not exceeding the maximum rate permitted in "An Act to authorize public corporations to issue bonds, other evidences of indebtedness and tax anticipation warrants subject to interest rate limitations set forth therein", approved May 26, 1970, as now or hereafter amended, be in such denomination or denominations, be in such form, either coupon or registered, carry such conversion or registration privileges, have such rank or priority, be executed in such manner, be payable in such medium of payment at such place or places, and be subject to such terms of redemption (with or without premium) as such resolution or its trust indenture or the bonds so issued may provide.
The bonds may be sold at not less than par and accrued interest, at public or private sale.
In case any of the commissioners or officers of the Authority whose signatures appear on any bonds or coupons, shall cease to be such commissioners or officers before the delivery of such bonds, such signatures shall, nevertheless, be valid and sufficient for all purposes, the same as if such commissioners or officers had remained in office until such delivery. Any bonds issued pursuant to this Act shall be fully negotiable.
In any suit, action or proceedings involving the validity or enforceability of any bond of an Authority or the security therefor, any such bond reciting in substance that it has been issued by the Authority to aid in financing a housing project to provide dwelling accommodations for persons of low income or to aid in slum clearance or land assembly for redevelopment purposes or for any other purposes authorized by this Act shall be conclusively deemed to have been issued for a project of such character and said project shall be conclusively deemed to have been planned, located and constructed in accordance with the purposes and provisions of this Act.
(Source: P.A. 82-902.)

(310 ILCS 10/21) (from Ch. 67 1/2, par. 21)
Sec. 21. In connection with the issuance of bonds or the incurring of obligations under leases and in order to secure the payment of such bonds or obligations, an Authority, in addition to its other powers, shall have power:
(a) To pledge all or any part of its gross or net rents, fees or revenues to which its right then exists or may thereafter come into existence.
(b) To covenant against pledging all or any part of its rents, fees and revenues, or against permitting or allowing any lien on such revenues or property; to covenant with respect to limitations on its right to sell, lease or otherwise dispose of any housing project or any part thereof; and to covenant as to what other, or additional debts or obligations may be incurred by it.
(c) To covenant as to the bonds to be issued and as to the issuance of such bonds in escrow or otherwise, and as to the use and disposition of the proceeds thereof: to provide for the replacement of lost, destroyed or mutilated bonds; to covenant against extending the time for the payment of its bonds or interest thereon; and to redeem the bonds, and to covenant for their redemption and to provide the terms and conditions thereof.
(d) To covenant (subject to the limitations contained in this Act) as to the rents and fees to be charged in the operation of a housing project or projects, the amount to be raised each year or other period of time by rents, fees and other revenues, and as to the use and disposition to be made thereof; to create or to authorize the creation of special funds for moneys held for construction or operating costs, debt service, reserves, or other purposes, and to covenant as to the use and disposition of the moneys held in such funds.
(e) To prescribe the procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds the holders of which must consent thereto and the manner in which such consent may be given.
(f) To covenant as to the use of any or all of its real or personal property; and to covenant as to the maintenance of its real and personal property, the replacement thereof, the insurance to be carried thereon and the use and disposition of insurance moneys.
(g) To covenant as to the rights, liabilities, powers and duties arising upon the breach by it of any covenant, condition, or obligation; and to covenant and prescribe as to events of default and terms and conditions upon which any or all of its bonds or obligations shall become or may be declared due before maturity, and as to the terms and conditions upon which such declaration and its consequences may be waived.
(h) To vest in a trustee or trustees or the holders of bonds or any specified proportion of them the right to enforce the payment of the bonds or any covenants securing or relating to the bonds; to vest in a trustee or trustees the right, in the event of a default by the Authority, to take possession of any housing project or part thereof, and (so long as the Authority shall continue in default) to retain such possession and use, operate and manage the project, and to collect the rents and revenues arising therefrom and to dispose of such moneys in accordance with the agreement of the Authority with the trustee; to provide for the powers and duties of a trustee or trustees and to limit the liabilities thereof; and to provide the terms and conditions upon which the trustee or trustees or the holders of bonds or any proportion of them may enforce any covenant or rights securing or relating to the bonds.
(i) In the case of an Authority for a municipality having a population in excess of 1,000,000, to enter into loan agreements, regulatory agreements, and all other instruments or documentation with private borrowers of the proceeds of the Authority's multifamily housing revenue bonds and to accept guaranties from persons of its loans or the resultant evidences of obligations to the Authority. The provisions of this amendatory Act of the 92nd General Assembly create additional powers for housing authorities having a population in excess of 1,000,000; these provisions do not limit the powers conferred on housing authorities in general.
(j) To exercise all or any part or combination of the powers herein granted; to make covenants other than and in addition to the covenants herein expressly authorized, of like or different character; to make such covenants and to do any and all such acts and things as may be necessary or convenient or desirable in order to secure its bonds, or, in the absolute discretion of the Authority, as will tend to make the bonds more marketable notwithstanding that such covenants, acts or things may not be enumerated herein.
(Source: P.A. 92-481, eff. 8-23-01.)

(310 ILCS 10/22) (from Ch. 67 1/2, par. 22)
Sec. 22. A bondholder or trustee for a bondholder shall have the right in addition to all other rights which may be conferred on such bondholder or trustee, subject only to any contractual restrictions binding upon such bondholder or trustee:
(a) By mandamus, injunction or other civil action to compel said Authority and the commissioners, officers, agents or employees thereof to perform each and every term, provision and covenant contained in any contract of said authority with or for the benefit of such bondholder or trustee, and to require the carrying out of any or all such covenants and agreements of said Authority and the fulfillment of all duties imposed upon said Authority by this Act.
(b) By civil action to enjoin any acts or things which may be unlawful, or the violation of any of the rights of such bondholders.
(Source: P.A. 83-345.)

(310 ILCS 10/23) (from Ch. 67 1/2, par. 23)
Sec. 23. An Authority shall have power by its resolution, trust indenture, lease or other contract to confer upon any bondholder, or any trustee for a bondholder, holding or representing a specified amount in bonds the right (in addition to all rights that may otherwise be conferred), upon the happening of an event of default as defined in such resolution or instrument, by suit, action or proceeding in any circuit court:
(a) To cause possession of any housing project or any part thereof to be surrendered to any such bondholder or trustee, which possession may be retained by such bondholder or trustee so long as the Authority shall continue in default.
(b) To obtain the appointment of a receiver of any housing project of said Authority or any part thereof and of the rents and profits therefrom. If such receiver be appointed, he may enter and take possession of such housing project or any part thereof and (so long as the Authority shall continue in default) operate and maintain same, and collect and receive all fees, rents, revenues, or other charges thereafter arising therefrom, and shall keep such moneys in a separate account or accounts and apply the same in accordance with the obligations of said Authority as the court shall direct.
(c) To require said authority and the commissioners thereof to account as if it and they were the trustees of an express trust.
(Source: P.A. 79-1362.)

(310 ILCS 10/24) (from Ch. 67 1/2, par. 24)
Sec. 24. Management and operation of housing projects. It is hereby declared to be the policy of this State that each housing authority shall manage and operate its housing projects in an efficient manner so as to enable it to fix the rentals for dwellings at the lowest possible rates consistent with its providing decent, safe and sanitary and affordable dwellings, and that no Housing Authority shall construct or operate any project for profit, or as a source of revenue to a city, village, incorporated town or county. To this end an Authority shall fix the rentals for dwellings in its projects at no higher rates than it shall find to be necessary in order to produce revenues which (together with all other available moneys, revenues, income and receipts of the Authority from whatever sources derived) will be sufficient (a) to pay, as the same becomes due, the principal and interest on the bonds of the Authority; (b) to meet and provide for the cost of maintaining and operating the projects (including the cost of any insurance on the projects or bonds issued therefor) and the administrative expenses of the Authority; (c) to create (during not less than the ten years immediately succeeding its issuance of any bonds) a reserve sufficient to meet the large principal and interest payments which will be due on bonds in any 2 consecutive years thereafter, and to maintain a reserve; and (d) to create a reasonable reserve solely from any contributions or grants to the Authority from the federal government, the State, or any political subdivision of the State for the purpose of meeting the cost of maintaining and operating the project and of paying the principal and interest on its bonds. The management of low-rent public housing projects financed and developed under the U.S. Housing Act of 1937, as now or hereafter amended, shall be in accordance with the provisions of that Act. The provisions of this Section 24 shall not apply to any project undertaken pursuant to the additional powers conferred in Section 8.2 upon housing authorities in any municipality having a population in excess of 1,000,000 pursuant to this amendatory Act of the 95th General Assembly.
(Source: P.A. 95-887, eff. 8-22-08.)

(310 ILCS 10/25) (from Ch. 67 1/2, par. 25)
Sec. 25. Rentals and tenant selection. In the operation or management of housing projects an Authority shall at all times observe the following duties with respect to rentals and tenant selection:
(a) It shall not accept any person as a tenant in any dwelling in a housing project if the persons who would occupy the dwelling have an aggregate annual income which equals or exceeds the amount which the Authority determines (which determination shall be conclusive) to be necessary in order to enable such persons to secure safe, sanitary and uncongested dwelling accommodations within the area of operation of the Authority and to provide an adequate standard of living for themselves.
(b) It may rent or lease the dwelling accommodations therein only at rentals within the financial reach of persons who lack the amount of income which it determines (pursuant to (a) of this Section) to be necessary in order to obtain safe, sanitary and uncongested dwelling accommodations within the area of operation of the Authority and to provide an adequate standard of living.
(c) It may rent or lease to a tenant a dwelling consisting of the number of rooms (but no greater number) which it deems necessary to provide safe and sanitary accommodations to the proposed occupants thereof, without overcrowding.
(d) It shall not change the residency preference of any prospective tenant once the application has been accepted by the authority.
(e) It may refuse to certify or recertify applicants, current tenants, or other household members if, after due notice and an impartial hearing, that person or any of the proposed occupants of the dwelling has, prior to or during a term of tenancy or occupancy in any housing project operated by an Authority, been convicted of a criminal offense relating to the sale or distribution of controlled substances under the laws of this State, the United States or any other state. If an Authority desires a criminal history records check of all 50 states or a 50-state confirmation of a conviction record, the Authority shall submit the fingerprints of the relevant applicant, tenant, or other household member to the Department of State Police in a manner prescribed by the Department of State Police. These fingerprints shall be checked against the fingerprint records now and hereafter filed in the Department of State Police and Federal Bureau of Investigation criminal history records databases. The Department of State Police shall charge a fee for conducting the criminal history records check, which shall be deposited in the State Police Services Fund and shall not exceed the actual cost of the records check. The Department of State Police shall furnish pursuant to positive identification, records of conviction to the Authority.
(f) It may, if a tenant has created or maintained a threat constituting a serious and clear danger to the health or safety of other tenants or Authority employees, after 3 days' written notice of termination and without a hearing, file suit against any such tenant for recovery of possession of the premises. The tenant shall be given the opportunity to contest the termination in the court proceedings. A serious and clear danger to the health or safety of other tenants or Authority employees shall include, but not be limited to, any of the following activities of the tenant or of any other person on the premises with the consent of the tenant:
(1) Physical assault or the threat of physical

assault.

(2) Illegal use of a firearm or other weapon or the

threat to use in an illegal manner a firearm or other weapon.

(3) Possession of a controlled substance by the

tenant or any other person on the premises with the consent of the tenant if the tenant knew or should have known of the possession by the other person of a controlled substance, unless the controlled substance was obtained directly from or pursuant to a valid prescription.

(4) Streetgang membership as defined in the Illinois

Streetgang Terrorism Omnibus Prevention Act.

The management of low-rent public housing projects financed and developed under the U.S. Housing Act of 1937 shall be in accordance with that Act.
Nothing contained in this Section or any other Section of this Act shall be construed as limiting the power of an Authority to vest in a bondholder or trustee the right, in the event of a default by the Authority, to take possession and operate a housing project or cause the appointment of a receiver thereof, free from all restrictions imposed by this Section or any other Section of this Act.
(Source: P.A. 93-418, eff. 1-1-04; 93-749, eff. 7-15-04.)

(310 ILCS 10/25.03) (from Ch. 67 1/2, par. 25.03)
Sec. 25.03. Every person making application for tenancy or renewal of tenancy in a housing project of a local housing authority shall provide the local housing authority information as to the composition of the applicant's family, and income, from all sources, of all family members.
All statements in an application shall be made under oath of the applicant. An applicant who swears wilfully, corruptly and falsely with respect to any material statement in his application bearing upon his eligibility for tenancy, total family income, or family composition, shall be guilty of perjury and upon conviction shall be punished accordingly.
(Source: Laws 1959, p. 2199.)

(310 ILCS 10/25.04) (from Ch. 67 1/2, par. 25.04)
Sec. 25.04. Any person who by means of any false statement or willful misrepresentation misleads, defrauds, or induces a local housing authority to fix the rent in an amount less than required under the regulations of the local housing authority, or by other fraudulent device or means obtains or attempts to obtain, or aids and abets any person in fraudulently obtaining or attempting to obtain, the fixing of the rent in an amount less than the sum required under the regulations of the local housing authority, is deemed guilty of a Class A misdemeanor.
(Source: P.A. 90-655, eff. 7-30-98.)

(310 ILCS 10/25.05) (from Ch. 67 1/2, par. 25.05)
Sec. 25.05. Any person who by means of any fraudulent misstatement or willful misrepresentation made in connection with an application for tenancy or renewal of tenancy in a housing project of a local housing authority misleads, defrauds, or induces the authority to fix a rental payment for his or her tenancy at a sum less than required under the regulations of the local housing authority shall be answerable to that authority for payment of a sum equivalent to the difference between the rental charged to the tenant and the rent which the tenant should have been charged in accordance with the regulations of the local housing authority, and in the event such payment is not made it shall be recoverable in a civil action. In any such civil action where fraud is proven, the court may, as a penalty receivable by the authority, assess an additional sum of money up to but not in excess of the entire amount of the difference in rent charged to the tenant and that which should have been charged but for the willful misrepresentation and misstatements.
(Source: P.A. 90-655, eff. 7-30-98.)

(310 ILCS 10/26) (from Ch. 67 1/2, par. 26)
Sec. 26. An Authority (notwithstanding anything to the contrary contained in this Act or any other provision of law) may include in any contract let in connection with a project stipulations requiring that the contractor or any subcontractors comply with requirements as to minimum wages and maximum hours of labor and with any conditions which the Federal government may have attached to its financial aid of the project.
(Source: Laws 1937, p. 679.)

(310 ILCS 10/27) (from Ch. 67 1/2, par. 27)
Sec. 27. In addition to the powers conferred by other provisions of this Act, an authority shall have power to borrow money or accept grants or other financial assistance from the Federal government for or in aid of any project, to procure or agree to the procurement of insurance or guarantees from the Federal government of the payment of any bonds or parts thereof issued by such Authority, including the power to pay premiums on any such insurance, to purchase, take over, lease or manage any housing facilities, project or undertaking constructed or owned by the Federal government (notwithstanding Section 10 of this Act), and to these ends, to comply with such conditions and enter into such trust indentures, leases or agreements as may be necessary, convenient or desirable. It is the purpose and intent of this Act to authorize every Authority to do any and all things necessary or desirable to secure the financial aid or cooperation of the Federal government in the purchasing, acquiring, constructing, maintaining, operating, improving, extending and repairing of housing projects, in rehabilitating existing structures for purposes of making available additional dwelling units, and in the assembly of improved and unimproved property for development or redevelopment purposes by either public or private agencies.
(Source: Laws 1949, p. 1013.)

(310 ILCS 10/28) (from Ch. 67 1/2, par. 27a)
Sec. 28. The State and all counties, cities, villages, incorporated towns and other municipal corporations, political subdivisions and public bodies and public officers of any thereof, all banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies and other persons carrying on a banking business, all insurance companies, insurance associations and other persons carrying on an insurance business, and all executors, administrators, guardians, trustees and other fiduciaries may legally invest any sinking funds, moneys or other funds belonging to them or within their control in any bonds or other obligations of a housing authority issued in connection with a project for which the Federal government, the State, or any political subdivision of the State has extended or provided for or has agreed to extend or provide for, financial assistance either in the form of a capital grant, a loan, or an annual subsidy, or by means of tax exemption, the sale, lease, gift or bailment of real or personal property, the furnishing of services, or in any other form, it being the purpose of this section to authorize the investment in such bonds or other obligations of all sinking, insurance, retirement, compensation, pension and trust funds, whether owned or controlled by private or public persons or officers; provided, however, that nothing contained in this section may be construed as relieving any person, firm, or corporation from any duty of exercising reasonable care in selecting securities.
(Source: Laws 1949, p. 1013.)

(310 ILCS 10/29) (from Ch. 67 1/2, par. 27b)
Sec. 29. With respect to any housing project of a housing authority, the housing authority shall, after such project has become occupied, either in whole or in part, file with the proper assessing authority on or before April 1 of each year, a statement of the aggregate shelter rentals of each such project collected during the preceding calendar year; and, unless a different amount has been agreed upon between the housing authority and the city, village, incorporated town or county for which the housing authority was created, five (5) per cent of such aggregate shelter rentals shall be charged and collected as a service charge for the services and facilities to be furnished with respect to such project, in the manner provided by law for the assessment and collection of taxes, and the amount so collected shall be distributed to the several taxing bodies in such proportions that each taxing body will receive therefrom the same proportion as the tax rate of such taxing body bears to the total tax rate that would be levied against the project if it were not exempt from taxation. A city, village, incorporated town or county for which a housing authority has been created may agree with the housing authority, with respect to any housing projects, either separately or jointly or one or more of them, for the payment of a service charge in an amount greater or less than five (5) per cent of the aggregate annual shelter rentals of any project, upon the basis of shelter rentals or upon such other basis as may be agreed upon, but not exceeding the amount which would be payable in taxes thereon were the property not exempt, and, if such an agreement is made, the amount so agreed upon shall be collected and distributed in the manner above provided. If such project or projects have become occupied or if the land upon which such project or projects are to be constructed has been acquired, such agreement shall specify definitely the location of the project or projects for which the agreement is made. Shelter rental shall mean the total rentals of a housing project as such project is defined in Section 15-95 of the Property Tax Code, exclusive of any charge for utilities and special services such as heat, water, electricity and gas. The records of each housing project shall be open to inspection by the proper assessing officers.
(Source: P.A. 88-670, eff. 12-2-94.)

(310 ILCS 10/30) (from Ch. 67 1/2, par. 27c)
Sec. 30. Housing authorities may jointly exercise any or all of the powers conferred on such housing authorities, for the purpose of financing, planning, undertaking, constructing or operating a housing project or projects located within the "area of operation" of any one or more of such housing authorities; and may with respect to each other exercise any powers enumerated in "An Act in relation to aid of housing projects and cooperation with housing authorities and the Federal government by municipal corporations, political subdivisions and other public bodies of this State", filed July 13, 1937, as amended, in addition to powers conferred by this Act.
A housing authority may operate outside of its area of operation (1) by contract with another housing authority, or (2) by contract with a state public body not within the area of operation of another housing authority, if the Department shall first have found a shortage of safe or sanitary dwellings within the area of such State public body, in the manner provided by Section 3 of this Act, and shall have issued a certificate to this effect to such housing authority and to such State public body.
(Source: P.A. 81-1509.)

(310 ILCS 10/32) (from Ch. 67 1/2, par. 27e)
Sec. 32. An Authority created pursuant to this Act may be dissolved and its corporate status terminated in the following manner: whenever the commissioners of an Authority adopt a resolution to the effect that it has completed all projects undertaken by it, or that it has undertaken no project and has no project in contemplation, and that it has no other duties to perform in its area of operation, it shall submit a certified copy thereof to the governing body of the area of operation for which it was initially created. If the governing body concurs therein, it shall adopt an ordinance or resolution in support thereof and transmit a certified copy thereof, together with the certified copy of the resolution of the Authority, to the Department. The Department shall audit the financial records of the Authority and if the Authority has not been the recipient of funds from the State of Illinois, or if it has received such funds and fully expended the same in the exercise of its statutory powers, and if no judicial action is then pending in which the Authority, or the Commissioners thereof in their official capacity, is a party, and if the Authority is not a party to any unexecuted contract or agreement, oral or written, in which a monetary claim may be asserted against it by any person, firm or corporation, it shall issue a Certificate of Dissolution, attested by the Director of the Department, and file the same for record in the office of the recorder in the county in which the Authority is located.
If the Authority has in its possession or title public funds which are or have been derived from grants made by the State of Illinois, or any real or personal property acquired by such state funds, and if no judicial action is pending or contractual claims outstanding against such Authority as above provided, the Department shall require the Authority to transfer such funds to it, and to sell and liquidate its interest in such real or personal property at a fair value to be fixed by the Department and pay the proceeds thereof to the Department. Upon compliance with such direction, the Department shall issue, and file for recording, a Certificate of Dissolution in the manner above provided.
An Authority shall be deemed legally dissolved upon the filing of the Certificate of Dissolution in the Office of the recorder as herein provided. Such dissolution shall not affect or impair the validity of any deed of conveyance theretofore executed and delivered by the Authority. The dissolution of an Authority shall not be a bar to the establishment of a new Authority for the same area of operation in the manner provided by Section 3 of this Act.
(Source: P.A. 99-576, eff. 7-15-16.)



310 ILCS 15/ - Housing Cooperation Law.

(310 ILCS 15/1) (from Ch. 67 1/2, par. 28)
Sec. 1. This Act shall be known as the "Housing Cooperation Law".
(Source: Laws 1937, p. 677.)

(310 ILCS 15/2) (from Ch. 67 1/2, par. 29)
Sec. 2. It is hereby found and declared that there exist in the State unsafe and unsanitary housing conditions and a shortage of safe and sanitary dwelling accommodations for persons of low income; that these conditions necessitate excessive and disproportionate expenditures of public funds for crime prevention and punishment, public health and safety, fire and accident protection, and other public services and facilities; and that the public interest requires the remedying of these conditions. It is hereby found and declared that the assistance herein provided for the remedying of the conditions herein described and referred to in the State Housing Act and the Housing Authorities Act constitutes a public use and purpose and an essential governmental function for which public moneys may be spent, and other aid given; that it is a proper public and corporate purpose for any State Public Body to aid any housing authority operating within its boundaries or jurisdiction or any housing project located therein, as the State Public Body derives immediate benefits and advantages from such an authority or project; and that the provisions hereinafter enacted are necessary in the public interest.
(Source: Laws 1937, p. 677.)

(310 ILCS 15/3) (from Ch. 67 1/2, par. 30)
Sec. 3. The following terms, whenever used or referred to in this Act shall have the following respective meanings, unless a different meaning clearly appears from the context:
(a) "Housing authority" shall mean any housing authority heretofore or hereafter created by or pursuant to the Housing Authorities Act of this State.
(b) "Housing project" shall mean any work or undertaking of a housing authority pursuant to the Housing Authorities Act or any similar work or undertaking of the Federal Government.
(c) "State Public Body" shall mean any city, village, incorporated town, county, municipal corporation, commission, district, authority, or other subdivision or public body of the State.
(d) "Governing body" shall mean the council, president and board of trustees, board of commissioners, county board, or other body having charge of the legislative and fiscal affairs of a State Public Body.
(e) "Federal Government" shall mean the United States of America, the Federal Emergency Administration of Public Works, or any other agency or instrumentality, corporate or otherwise, of the United States of America.
(Source: Laws 1937, p. 677.)

(310 ILCS 15/4) (from Ch. 67 1/2, par. 31)
Sec. 4. Powers. For the purpose of aiding and cooperating in the planning, undertaking, construction, reconstruction, improvement, alteration, repair or operation of housing projects located in whole or in part within the area in which it is authorized to act, any State Public Body may upon such terms, with or without consideration, as it may determine:
(a) Dedicate, sell, convey or lease any of its

interest in any property or grant easements, licenses or other rights or privileges therein to a housing authority or the Federal Government;

(b) Cause parks, playgrounds, recreational,

community, educational, water, sewer or drainage facilities, or any other works which it is otherwise empowered to undertake, to be furnished adjacent to or in connection with housing projects;

(c) Furnish, dedicate, close, pave, install, grade,

regrade, plan or replan streets, roads, roadways, alleys, sidewalks, or other places which it is otherwise empowered to undertake;

(d) Assign or loan any of its employees to a housing

authority to aid in the performance of the work of such housing authority; and provide for a housing authority any necessary office space, equipment or other facilities;

(e) Make exceptions from building regulations and

ordinances; plan or replan, or zone or rezone, any part of such State Public Body pursuant to existing laws;

(f) Enter into agreements (which may extend over any

period, notwithstanding any provision or rule of law to the contrary) with a housing authority or the Federal Government respecting action to be taken by such State Public Body pursuant to any of the powers granted by this Act;

(g) By agreement with any housing authority operating

within its boundaries or jurisdiction, to designate and use such housing authority as an instrumentality to make investigations on behalf of such State Public Body and to perform such other functions as may be specified by such agreement; and to make appropriations to such authority;

(h) Lend money to a housing authority from time to

time, which, when it has funds available for such purpose, shall make reimbursements for all loans made to it together with interest thereon;

(i) Do any and all things necessary or convenient to

aid and cooperate in the planning, undertaking, construction, reconstruction, improvement, alteration, repair or operation of such housing projects;

(j) Cause services of the character which such State

Public Body is otherwise empowered to furnish to be furnished to a housing authority;

(k) Enter into agreements with respect to the

exercise by such State Public Body of its powers relating to the repair, elimination or closing of unsafe, insanitary or unfit dwellings;

(l) Employ (notwithstanding the provisions of any

other law) any funds belonging to, or within the control of, such State Public Body, including funds derived from the sale or furnishing of property or facilities to a housing authority, in the purchase of the bonds of a housing authority;

(m) Cooperate with a housing authority in the

enforcement of regulations adopted by such authority in the exercise of the jurisdiction of the authority with respect to the maintenance in a safe and sanitary condition of the dwellings and appurtenant areas located within the boundaries of any such project operated by the housing authority; and

(n) Vest any or all of the powers it may possess

relating to the repair, maintenance of standards, elimination or closing of unsafe, insanitary or unfit dwellings, in a housing authority (which shall exercise such powers as an agency of such State Public Body) located in whole or in part within the area in which such State Public Body is authorized to act.

(Source: P.A. 91-357, eff. 7-29-99.)

(310 ILCS 15/5) (from Ch. 67 1/2, par. 32)
Sec. 5. Any State Public Body may purchase or legally invest in any of the bonds of a housing authority located in whole or in part within the area of such State Public Body and exercise all of the rights of any holder of such bonds.
(Source: Laws 1937, p. 677.)

(310 ILCS 15/5a) (from Ch. 67 1/2, par. 32a)
Sec. 5a. Any State Public Body may make donations to any housing authority located in whole or in part within the area in which such State Public Body is authorized to act and may enter into agreements with any such housing authority to make such donations annually over any period of years. Whenever any State Public Body shall enter into any such agreement to make the donations hereinabove authorized over a period of years, it shall be and is hereby made the duty of the governing body of such State Public Body to include in the annual budget, annual appropriation bill, annual appropriation ordinance or in the amount certified or determined to be raised by taxation, for each current fiscal year, an appropriation or provision of a sum of money sufficient to raise the amount, which, under and by terms of any such agreement, shall become due and payable during such current fiscal year.
(Source: Laws 1938, First Sp.Sess., p. 31.)

(310 ILCS 15/5b) (from Ch. 67 1/2, par. 32b)
Sec. 5b. Agreements with local and State bodies.
(a) Any city, village, incorporated town or county for which a housing authority has been created may enter into such agreements with its respective housing authority as are authorized by section 29 of "An Act in relation to housing authorities," approved March 19, 1934, as amended.
(b) A housing authority may enter into agreements with any State Public Body (which may extend over any period, notwithstanding any provision or rule of law to the contrary), with or without consideration, to finance, plan, improve, alter, operate, manage, or convey property or perform any action necessary or convenient to cooperate with a State Public Body or to exercise any powers permitted to be exercised by the housing authority.
(Source: P.A. 89-351, eff. 1-1-96.)

(310 ILCS 15/6) (from Ch. 67 1/2, par. 33)
Sec. 6. With respect to any housing project which a housing authority has acquired or taken over from the Federal Government and which the housing authority by resolution has found and declared to have been constructed in a manner that will promote the public interest and afford necessary safety, sanitation and other protection, no State Public Body shall require any changes to be made in the housing project or the manner of its original construction or take any other action relating to such construction.
(Source: Laws 1937, p. 677.)

(310 ILCS 15/7) (from Ch. 67 1/2, par. 34)
Sec. 7. The powers conferred by this Act shall be in addition and supplemental to the powers conferred by any other law.
(Source: Laws 1937, p. 677.)

(310 ILCS 15/8) (from Ch. 67 1/2, par. 35)
Sec. 8. If any provisions of this Act, or the application thereof to any person or circumstances, is held invalid, the remainder of the Act and the application of such provision to persons or circumstances other than those as to which it is held invalid, shall not be affected thereby.
(Source: Laws 1937, p. 677.)



310 ILCS 20/ - Housing Development and Construction Act.

(310 ILCS 20/0.01) (from Ch. 67 1/2, par. 52.9)
Sec. 0.01. Short title. This Act may be cited as the Housing Development and Construction Act.
(Source: P.A. 86-1324; 87-435.)

(310 ILCS 20/1) (from Ch. 67 1/2, par. 53)
Sec. 1. It is declared as a matter of legislative determination that in order to promote and protect the health, safety, morals and welfare of the public, it is necessary in the public interest to provide financial assistance to housing authorities and Land Clearance Commissions for the purpose of facilitating the construction and development of housing and alleviating the crucial housing shortage which prevails throughout the state; that the uses and purposes for which moneys may be allocated under this act are grounded in public necessity and predicated upon emergency conditions requiring immediate governmental consideration and action; and that the provisions of this Act embrace public objects and governmental functions essential to the public interest.
(Source: Laws 1947, p. 1086.)

(310 ILCS 20/2) (from Ch. 67 1/2, par. 54)
Sec. 2. Any housing authority now or hereafter organized under the "Housing Authorities Act," approved March 19, 1934, as amended, and any Land Clearance Commission heretofore organized under the Act herein repealed or hereafter organized under the provisions of the "Blighted Areas Redevelopment Act of 1947," enacted by the 65th General Assembly, may make application to the Department of Commerce and Economic Opportunity for a grant of state funds from the appropriation designated for the making of grants under this Act. No such housing authority or Land Clearance Commission shall apply for a sum larger than the proportion of the population of its area of operation to the population of the State, and where an authority and Land Clearance Commission have been created by the governing body of the same municipality, an amount not in excess of one-half (1/2) of the maximum grant allocable for such municipality on the foregoing basis of proportion of population may be allocated to the housing authority and an amount not in excess of one-half (1/2) of the maximum grant so allocable for such municipality may be allocated to the Land Clearance Commission.
The foregoing provisions of this Section in respect to maximum allocable grants to housing authorities and land clearance commissions from funds appropriated by the 66th or any succeeding General Assembly, and applications therefor, shall be subject to the provisions of Section 3a of this Act.
(Source: P.A. 94-793, eff. 5-19-06.)

(310 ILCS 20/3) (from Ch. 67 1/2, par. 55)
Sec. 3. Every application for a grant shall be accompanied by a statement of the uses to which a grant is to be applied, a description of the housing conditions in the area of operation of the applicant, and a plan for development or redevelopment or other use to be undertaken by the applicant. Subject to the provisions of Section 3a the Department of Commerce and Economic Opportunity shall review all applications for grants and if satisfied that a need therefor exists in relation to the uses to which it is to be applied and upon approval of the plan submitted with the application, the Director of Commerce and Economic Opportunity Community Affairs shall transmit to the State Comptroller a statement of approval and of the amount of the grant. Upon receipt of such statement by the Comptroller, the approved grant shall be paid to the applicant from any appropriation designated for the making of grants under this Act.
(Source: P.A. 94-793, eff. 5-19-06.)

(310 ILCS 20/3a) (from Ch. 67 1/2, par. 55a)
Sec. 3a. Application for grants from funds appropriated by the 66th or any succeeding General Assembly shall be made not later than June 30th of the year following the year in which such appropriation was enacted. Each such application shall be reviewed by the Department of Commerce and Economic Opportunity as provided in Section 3 and if approved shall entitle the applicant to a grant upon the basis of the population formula prescribed in Section 2. No application shall be approved unless the Department of Commerce and Economic Opportunity is satisfied that the amount approved will be properly employed by the applicant in carrying out the plan accompanying the application.
If any housing authority or land clearance commission has failed to make application for a grant of funds appropriated by the 66th or any succeeding General Assembly prior to July 1st of the year following the year in which the appropriation was enacted, such portion of the appropriation as remains unallocated shall be available for distribution by the Department of Commerce and Economic Opportunity to housing authorities and land clearance commissions which make application and establish a need therefor in relation to a specific project or projects approved by the Department. The determination of the relative needs of applicants shall be made by the Department of Commerce and Economic Opportunity; provided, that in no event shall the sum of any initial and supplemental grants to any applicant exceed 50% of the total appropriation made available for distribution to all applicants in the State.
(Source: P.A. 94-793, eff. 5-19-06.)

(310 ILCS 20/3b) (from Ch. 67 1/2, par. 55b)
Sec. 3b. In any municipality or county for which a Land Clearance Commission has been established, and for which no Housing Authority has been established, the Land Clearance Commission, if a recipient of state grants under this Act, may, subject to the approval of the Department of Commerce and Economic Opportunity, exercise the powers vested in Housing Authorities under the provisions of this Act and the "Housing Authorities Act," approved March 19, 1934, as amended, and apply state grant funds allocated under this Act to any such purpose. For the purpose of any project so undertaken, the Land Clearance Commission shall be subject to all laws and regulations applicable to Housing Authorities. If a Housing Authority is established for any such municipality or county, the Land Clearance Commission shall thereafter exercise only those powers designated in the "Blighted Areas Redevelopment Act of 1947," approved July 2, 1947, as amended, and, in respect to pending, uncompleted or existing projects undertaken as a Housing Authority, the Land Clearance Commission, subject to the approval of the Department of Commerce and Economic Opportunity, may either complete or continue such project, or transfer full and complete power thereover to the Housing Authority.
(Source: P.A. 94-793, eff. 5-19-06.)

(310 ILCS 20/4) (from Ch. 67 1/2, par. 56)
Sec. 4. Grants paid to Land Clearance Commissions pursuant to this Act shall be deposited in a separate fund and, except as otherwise authorized by Section 3b, be applied only to the uses authorized by the "Blighted Areas Redevelopment Act of 1947," approved July 2, 1947, as amended. If any such Land Clearance Commission has received state or municipal grants under the "Blighted Areas Redevelopment Act of 1947," the sum paid under this Act shall be deposited in the separate fund into which such other grants were placed for use in connection with any redevelopment project or projects undertaken by such commission. No grant to a Land Clearance Commission hereunder shall be conditioned upon the matching thereof by the municipality in which the redevelopment project is located.
(Source: Laws 1963, p. 1493.)

(310 ILCS 20/5) (from Ch. 67 1/2, par. 57)
Sec. 5. Any grants paid hereunder to a housing authority shall be deposited in a separate fund and, subject to the approval of the Department of Commerce and Economic Opportunity, may be used for any or all of the following purposes as the needs of the community may require: the acquisition of land by purchase, gift or condemnation and the improvement thereof, the purchase and installation of temporary housing facilities, the construction of housing units for rent or sale to veterans, the families of deceased servicemen, and for persons and families who by reason of overcrowded housing conditions or displacement by eviction, fires or other calamities, or slum clearance or other private or public project involving relocation, are in urgent need of safe and sanitary housing, the making of grants in connection with the sale or lease of real property as provided in the following paragraph of this section, and for any and all purposes authorized by the "Housing Authorities Act," approved March 19, 1934, as amended, including administrative expenses of the housing authorities in relation to the aforesaid objectives, to the extent and for the purposes authorized and approved by the Department of Commerce and Economic Opportunity. Each housing authority is vested with power to exercise the right of eminent domain for the purposes authorized by this Act. Condemnation proceedings instituted by any such authority shall be in all respects in the manner provided for the exercise of the right of eminent domain under the Eminent Domain Act.
In addition to the foregoing, and for the purpose of facilitating the development and construction of housing, housing authorities may, with the approval of the Department of Commerce and Economic Opportunity, enter into contracts and agreements for the sale or lease of real property acquired by the Authority through the use of the grant hereunder, and may sell or lease such property to (1) housing corporations operating under "An Act in relation to housing," approved July 12, 1933, as amended; (2) neighborhood redevelopment corporations operating under the "Neighborhood Redevelopment Corporation Law," approved July 9, 1941; (3) insurance companies operating under Article VIII of the Illinois Insurance Code; (4) non-profit corporations organized for the purpose of constructing, managing and operating housing projects and the improvement of housing conditions, including the sale or rental of housing units to persons in need thereof; or (5) to any other individual, association or corporation, including bona fide housing cooperatives, desiring to engage in a development or redevelopment project. The term "corporation" as used in this section, means a corporation organized under the laws of this or any other state of the United States, or of any country, which may legally make investments in this State of the character herein prescribed, including foreign and alien insurance companies as defined in Section 2 of the "Illinois Insurance Code." No sale or lease shall be made hereunder to any of the aforesaid corporations, associations or individuals unless a plan approved by the Authority has been presented by the purchaser or lessee for the development or redevelopment of such property, together with a bond, with satisfactory sureties, of not less than 10% of the cost of such development or redevelopment, conditioned upon the completion of such development or redevelopment; provided that the requirement of the bond may be waived by the Department of Commerce and Economic Opportunity if it is satisfied of the financial ability of the purchaser or lessee to complete such development or redevelopment in accordance with the presented plan. To further assure that the real property so sold or leased shall be used in accordance with the plan, the Department of Commerce and Economic Opportunity may require the purchaser or lessee to execute in writing such undertakings as the Department deems necessary to obligate such purchaser or lessee (1) to use the property for the purposes presented in the plan; (2) to commence and complete the building of the improvements designated in the plan within the periods of time that the Department of Commerce and Economic Opportunity fixes as reasonable, and (3) to comply with such other conditions as are necessary to carry out the purposes of this Act. Any such property may be sold pursuant to this section for any legal consideration in an amount to be approved by the Department of Commerce and Economic Opportunity. Subject to the approval of the Department of Commerce and Economic Opportunity, a housing authority may pay to any non-profit corporation of the character described in this section from grants made available from state funds, such sum of money which, when added to the value of the land so sold or leased to such non-profit corporation and the value of other assets of such non-profit corporation available for use in the project, will enable such non-profit corporation to obtain Federal Housing Administration insured construction mortgages. Any such authority may also sell, transfer, convey or assign to any such non-profit corporation any personal property, including building materials and supplies, as it deems necessary to facilitate the completion of the development or redevelopment by such non-profit corporation.
If the area of operation of a housing authority includes a city, village or incorporated town having a population in excess of 500,000, as determined by the last preceding Federal Census, no real property or interest in real property shall be acquired in such municipality by the housing authority until such time as the housing authority has advised the governing body of such municipality of the description of the real property, or interest therein, proposed to be acquired, and the governing body of the municipality has approved the acquisition thereof by the housing authority.
(Source: P.A. 94-793, eff. 5-19-06; 94-1055, eff. 1-1-07.)

(310 ILCS 20/5.5)
Sec. 5.5. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(310 ILCS 20/6) (from Ch. 67 1/2, par. 58)
Sec. 6. No applications for grants shall be approved within a period of thirty days after the effective date of this Act.
In the event an allocation is made to a housing authority prior to the formation of a Land Clearance Commission for the same municipality, or to a Land Clearance Commission prior to the formation of a housing authority, the limitation on the amount of the grant as provided in Section 2 shall not be applicable, and the maximum amount allocable on the basis of the proportion of population as specified in Section 2 may lawfully be granted to such existing housing authority or Land Clearance Commission.
(Source: Laws 1947, p. 1086.)

(310 ILCS 20/7) (from Ch. 67 1/2, par. 59)
Sec. 7. (Repealed).
(Source: P.A. 90-372, eff. 7-1-98. Repealed internally, eff. 7-1-98.)

(310 ILCS 20/8) (from Ch. 67 1/2, par. 60)
Sec. 8. No housing authority or land clearance commission shall reinvest or use any funds arising from the rental or sale of any property acquired with funds granted pursuant to this Act except with the approval of the Department of Commerce and Economic Opportunity.
(Source: P.A. 94-793, eff. 5-19-06.)

(310 ILCS 20/9) (from Ch. 67 1/2, par. 61)
Sec. 9. Upon a change of the territorial boundaries of a body to which a grant has been made, such funds as remain from such grant shall be re-allocated on the basis of population.
(Source: Laws 1947, p. 1086.)

(310 ILCS 20/9a) (from Ch. 67 1/2, par. 61a)
Sec. 9a. In the event that any housing authority or land clearance commission has failed or refused to initiate any project or projects for which it has received grants of State funds under the provisions of this Act or "An Act to promote the improvement of housing," approved July 26, 1945, and the Department of Commerce and Economic Opportunity, upon the basis of an investigation, is convinced that such housing authority or land clearance commission is unable or unwilling to proceed thereon, the Department may direct the housing authority or land clearance commission to transfer to the Department the balance of the State funds then in the possession of such agency, and upon failure to do so within thirty days after such demand, the Department shall institute a civil action for the recovery thereof, which action shall be maintained by the Attorney General of the State of Illinois or the state's attorney of the county in which the housing authority or land clearance commission has its area of operation.
Any officer or member of any such housing authority or land clearance commission who refuses to comply with the demand of the Department of Commerce and Economic Opportunity for the transfer of State funds as herein provided shall be guilty of a Class A misdemeanor.
(Source: P.A. 99-576, eff. 7-15-16.)

(310 ILCS 20/10) (from Ch. 67 1/2, par. 62)
Sec. 10. "An Act to promote the improvement of housing", approved July 26, 1945, is repealed. The repeal of said Act shall not affect the validity of the organization, acts, contracts, proceedings, conveyances and transactions of housing authorities and land clearance commissions done or performed thereunder prior to the effective date of this Act, and all such acts, contracts, proceedings, conveyances and transactions, done or performed thereunder, and the organization of such authorities and land clearance commissions are ratified, affirmed and declared valid and legal in all respects. Grants paid to such housing authorities and land clearance commissions under the act herein repealed may be used by such authorities and commissions for the purposes for which such grants were made, and all or any portion thereof which remains unexpended and unobligated may, in addition, be used in the manner authorized by Section 22 of the "Blighted Areas Redevelopment Act of 1947", enacted by the 65th General Assembly, or, with the approval of the Department of Commerce and Community Affairs (now Department of Commerce and Economic Opportunity) for any purpose or purposes authorized by this Act.
(Source: P.A. 94-793, eff. 5-19-06.)



310 ILCS 30/ - Redevelopment Project Rehousing and Capital Improvements Act.

(310 ILCS 30/0.01) (from Ch. 67 1/2, par. 91.990)
Sec. 0.01. Short title. This Act may be cited as the Redevelopment Project Rehousing and Capital Improvements Act.
(Source: P.A. 91-632, eff. 8-19-99.)

(310 ILCS 30/1) (from Ch. 67 1/2, par. 92)
Sec. 1. The State shall contribute to the rehousing of persons of low income residing in the areas of redevelopment projects undertaken pursuant to the "Blighted Areas Redevelopment Act of 1947", herein called "redevelopment projects", in the manner provided by this Act.
(Source: Laws 1947, p. 1089.)

(310 ILCS 30/2) (from Ch. 67 1/2, par. 93)
Sec. 2. Any housing authority may apply to the Department of Commerce and Economic Opportunity for the grant of a sum from the amount to be appropriated for this Act to develop housing projects pursuant to the "Housing Authorities Act", approved March 19, 1934, as amended, to facilitate and aid in the rehousing of persons eligible for tenancy under said Act residing in the site of a redevelopment project who could not otherwise be rehoused in decent, safe and uncongested dwelling accommodations within their financial reach.
Upon a showing of need of a grant from the amount appropriated for this Act and that the sum so granted will be satisfactorily employed by the housing authority in the development of housing projects for the purposes authorized by this Act, the Director of Commerce and Economic Opportunity shall transmit to the State Comptroller a statement of approval and of the amount of the grant, and when the municipality has paid to the housing authority an amount at least equal to the amount of the approved grant, the Comptroller shall pay the amount of the approved grant to the housing authority from the appropriation for grants under this Act. The amount so granted together with the amount contributed by the city, village or incorporated town in which the redevelopment project is situated shall be deposited in a separate fund and shall be applied only to the planning, acquisition, development, and capital improvements of the approved housing project or projects for the purposes authorized by this Act and the Housing Authorities Act. The expenditure of any moneys from such separate fund and the location of the rehousing project or projects shall be subject to the approval of the Department of Commerce and Economic Opportunity and the governing body of the municipality in which the redevelopment project is located.
(Source: P.A. 94-793, eff. 5-19-06.)

(310 ILCS 30/3) (from Ch. 67 1/2, par. 94)
Sec. 3. A housing authority, in the development and management of any housing project developed in whole or in part with grants from the funds appropriated for this Act, shall conform with following standards;
(1) Any such project shall not be of elaborate or expensive design or materials and shall be planned and developed to promote economy both in construction and administration.
(2) The average construction cost of dwelling accommodations (exclusive of land and site clearance) in any such project shall not be greater than the average construction cost of dwelling accommodations currently produced by private enterprise in the area of operation of the housing authority undertaking such project, under the legal building requirements applicable to the proposed site, and under labor standards not lower than those applicable to such project.
(3) Rentals shall be fixed and tenants selected in accordance with the provisions of the Housing Authorities Act; provided that first preference for occupancy shall be granted to eligible persons from the area of the redevelopment project that cannot otherwise be rehoused in decent, safe and uncongested dwelling accommodations within their financial reach and that such preference shall continue until such persons are rehoused.
(Source: Laws 1947, p. 1089.)

(310 ILCS 30/4) (from Ch. 67 1/2, par. 95)
Sec. 4. Every city, village and incorporated town is authorized and empowered to incur indebtedness and issue bonds in such amount or amounts as the corporate authorities of the municipality deem necessary for the purpose of raising funds to be paid to a housing authority whose area of operation includes that municipality for the rehousing of persons of low-income residing within the area of a redevelopment project situated in that municipality. The ordinance authorizing the issuance of such bonds shall specify the total amount of bonds to be issued, the form and denomination of the bonds, the date they are to bear, the place at which they are payable, the date or dates of maturity which shall not be later than twenty (20) years after the date the bonds bear, the rate of interest which shall not exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, and the dates on which interest is payable. The bonds shall be executed by such officials as may be provided in the ordinance authorizing their issue. They may be made registerable as to principal and may be made callable on any interest payment date at par and accrued interest after notice has been given at the time and in the manner provided in the bond ordinance. The bonds shall remain valid even though one or more of the officers executing the bonds ceases to hold his or their offices before the bonds are delivered.
The bonds shall be sold to the highest and best bidder at not less than their par value and accrued interest. The municipality shall, from time to time as bonds are to be sold, advertise for proposals to purchase the bonds. Each such advertisement may be published in such newspapers and journals as the governing body of the municipality may determine but must be published at least once in a newspaper having a general circulation in the municipality at least ten days prior to the date of the opening of the bids. The municipality may reserve the right to reject any and all bids and readvertise for bids.
The ordinance authorizing the bonds shall prescribe all the details thereof and shall provide for the levy and collection of a direct annual tax upon all the taxable property within the municipality sufficient to pay the principal thereof and interest thereon as it matures. This tax shall be in addition to and exclusive of the maximum of all other taxes authorized to be levied by the municipality. Tax limitations provided by other statutes of this State shall not apply to taxes levied for payment of these bonds. A certified copy of the bond ordinance shall be filed with the County Clerk of the county in which the municipality or any portion thereof is situated and shall constitute the authority for the extension and collection of such taxes.
If there is no default in payment of the principal or interest upon the bonds, and if after setting aside a sum of money equal to the amount of interest that will accrue on the bonds and a sum of money equal to the amount of principal that will become due thereon within the next six (6) months' period, the treasurer and comptroller, if there is a comptroller, of the municipality shall use the money available from the proceeds of the taxes levied for the payment of the bonds in calling them for payment, if by their terms they are subject to redemption. A municipality may provide in the bond ordinance that whenever the municipality is not in default in payment of the principal of or interest on the bonds and has set aside the sums of money provided in this paragraph for interest accruing and principal maturing within the next six (6) months' period, the money available from the proceeds of taxes levied for the payment of these bonds shall be used first in the purchase of the bonds at the lowest price obtainable, but not to exceed their par value and accrued interest, after sealed tenders for their purchase have been advertised for as may be directed by the corporate authorities thereof.
Bonds called for payment and paid or purchased under this Section shall be marked paid and cancelled.
Whenever any bonds are purchased or redeemed and cancelled, the taxes thereafter to be extended for payment of the principal of and interest on the remainder of the issue shall be reduced in an amount equal to the principal of and the interest that would have thereafter accrued upon the bonds so cancelled. A resolution shall be adopted by the corporate authorities of the municipality finding these facts. A certified copy of this resolution shall be filed with the County Clerk of the county in which the municipality, or any portion thereof, is situated, whereupon the County Clerk shall reduce and extend such tax levies in accordance therewith.
The ordinance may provide for the creation of a sinking fund to consist of the proceeds of taxes levied for the payment of the principal of and interest upon these bonds. This fund shall be faithfully applied to the purchase or payment of the bonds, and interest thereon, issued pursuant to the provisions of this Act.
Bonds issued by a municipality for the purposes herein set forth shall not be in excess of any existing statutory limitation on municipal indebtedness, nor shall any municipality by the issuance of the bonds provided for in this Act be allowed to become indebted in any manner or for any purpose to an amount including existing indebtedness in the aggregate exceeding five per centum (5%) on the value of taxable property therein to be ascertained by the last assessment for State and county taxes previous to the incurring of such indebtedness.
No ordinance providing for the issuance of such bonds shall be effective until it has been submitted to referendum of, and approved by, the electors of that municipality in accordance with the provisions of Sections 8-4-1 and 8-4-2 of the Illinois Municipal Code, as heretofore and hereafter amended.
In addition to the power to issue bonds as herein provided, every city, village and incorporated town is authorized and empowered to appropriate and pay to a housing authority whose area of operation includes that municipality, available funds for the purpose of rehousing persons of low-income residing within the area of a redevelopment project situated in that municipality as provided in this Act, including the proceeds of bonds issued pursuant to the corporate powers specified in Section 11-11-1 of the Illinois Municipal Code, as heretofore and hereafter amended.
A city, village or incorporated town may make payments to a housing authority for the purposes specified in this Act even though such payments are not to be matched by state funds.
Every city, village and incorporated town is authorized to accept donations from individuals, associations and corporations and to pay the same into the separate fund of the housing authority whose area of operation includes such municipality.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-4.)



310 ILCS 35/ - House Relocation Act.

(310 ILCS 35/0.01) (from Ch. 67 1/2, par. 102.9)
Sec. 0.01. Short title. This Act may be cited as the House Relocation Act.
(Source: P.A. 86-1324.)

(310 ILCS 35/1) (from Ch. 67 1/2, par. 103)
Sec. 1. It is hereby declared that there exists an acute shortage of housing in the State of Illinois; that this condition requires that provision be made for the relocation of dwellings on real property acquired for highway rights-of-way; that the necessity in the public interest for the provisions hereinafter enacted is hereby declared as a matter of legislative determination.
(Source: Laws 1949, p. 1023.)

(310 ILCS 35/2) (from Ch. 67 1/2, par. 104)
Sec. 2. Where real property has been acquired for highway purposes by any political subdivision or municipal corporation of the State and is improved with a dwelling or dwellings which otherwise must be removed or demolished in order to construct such highway, any such political subdivision or municipal corporation may acquire other real property by purchase, gift, legacy or pursuant to the provisions for the exercise of the right of eminent domain under the Eminent Domain Act for the purpose of providing a site on which such dwelling or dwellings may be relocated in order that it or they may continue to be used for housing purposes and may cause any such dwelling to be moved to such a site, provide it with a suitable foundation and restore and rehabilitate the dwelling in its entirety.
(Source: P.A. 94-1055, eff. 1-1-07.)

(310 ILCS 35/2.5)
Sec. 2.5. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(310 ILCS 35/3) (from Ch. 67 1/2, par. 105)
Sec. 3. Notwithstanding any provision of this statute or of any other statute, general or special, any political subdivision or municipal corporation of the State, in order to effect the purposes of this statute, may enter into an agreement or agreements for the work and materials necessary therefor with the State, with any other political subdivision or municipal corporation thereof, with any private person, firm or corporation or with any public utility.
(Source: Laws 1949, p. 1023.)

(310 ILCS 35/4) (from Ch. 67 1/2, par. 106)
Sec. 4.
After the relocation or relocation and rehabilitation of any such dwelling, such political subdivision or municipal corporation so relocating the dwelling thereafter by action of its corporate authorities may sell such dwelling and the real property on which it is located in the manner provided by law.
(Source: Laws 1949, p. 1023.)



310 ILCS 40/ - Displaced Person Relocation Act.

(310 ILCS 40/0.01) (from Ch. 67 1/2, par. 107)
Sec. 0.01. Short title. This Act may be cited as the Displaced Person Relocation Act.
(Source: P.A. 86-1324.)

(310 ILCS 40/1) (from Ch. 67 1/2, par. 107.1)
Sec. 1. "State agency" means any department, agency or instrumentality of the State of Illinois or unit of local government or school district, or any department, agency or instrumentality of the State of Illinois and one or more other states or two or more units of local government or school districts of the State of Illinois and one or more other states, or any person who has the authority to acquire property by eminent domain under State law.
(Source: P.A. 85-1407.)

(310 ILCS 40/1a) (from Ch. 67 1/2, par. 107.1a)
Sec. 1a. "Displaced person" shall have the same meaning as provided in Section 101 of the federal Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970.
(Source: P.A. 85-1407.)

(310 ILCS 40/2) (from Ch. 67 1/2, par. 107.2)
Sec. 2.
When Federal funds are available for payment of direct financial assistance to persons displaced by acquisition of real property by a State agency, the displacing agency may match such Federal funds to the extent provided by Federal law and may provide such direct financial assistance in the instances and on the conditions set forth by Federal law and regulations.
(Source: P.A. 77-1571.)

(310 ILCS 40/2a) (from Ch. 67 1/2, par. 107.2a)
Sec. 2a.
When Federal funds are available for payment of the items specified in this Section, the displacing agency may match such Federal funds to the extent provided by Federal law and may make such payments in the instances and on the conditions set forth by Federal law and regulations.
When such Federal funds are available and as soon as practicable after the date of payment of the purchase price or the date of deposit in court of funds to satisfy the award of compensation in a condemnation proceeding to acquire real property, whichever is the earlier, the State agency shall reimburse the owner, to the extent the head of such agency deems fair and reasonable, for expenses he necessarily incurred for--
(1) recording fees, transfer taxes and similar expenses incidental to conveying such real property to the State agency;
(2) penalty costs for prepayment of any pre-existing recorded mortgage entered into in good faith encumbering such real property; and
(3) the pro rata portion of real property taxes paid which are allocable to a period subsequent to the date of vesting title in the State agency, or the effective date of possession of such real property by the State agency, whichever is the earlier.
(Source: P.A. 77-1977.)

(310 ILCS 40/3) (from Ch. 67 1/2, par. 107.3)
Sec. 3.
When Federal funds are not available or used for payment of direct financial assistance to persons displaced by the acquisition of real property by the State agency, the displacing agency may provide direct financial assistance to such persons. Financial assistance authorized by this section shall not exceed the total amount that would have been payable under Section 2 of this Act if Federal funds had been available or used.
(Source: P.A. 77-1571.)

(310 ILCS 40/4) (from Ch. 67 1/2, par. 107.4)
Sec. 4.
(a) The State agency shall adopt such rules and regulations as may be necessary to assure:
(1) that the payments and assistance authorized by this Act shall be administered in a manner which is fair and reasonable, and as uniform as practicable;
(2) that a displaced person who makes proper application for a payment authorized for such person by this Act shall be paid promptly after a move or, in hardship cases, be paid in advance; and
(3) that any person aggrieved by a determination as to eligibility for a payment authorized by this Act, or the amount of a payment, may have his application reviewed by the State agency.
(b) The State agency may prescribe such other regulations and procedures, consistent with the provisions of this Act, as is deemed necessary or appropriate to carry out the provisions of this Act.
(Source: P.A. 77-1571.)

(310 ILCS 40/5) (from Ch. 67 1/2, par. 107.5)
Sec. 5. The provisions of the Administrative Review Law and the rules adopted pursuant thereto, shall apply to and govern all proceedings for the judicial review of the final administrative decision of the State agency hereunder. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 82-783.)



310 ILCS 45/ - Illinois Mortgage Insurance Fund Act.

(310 ILCS 45/1) (from Ch. 67 1/2, par. 801)
Sec. 1. This Act may be cited as the Illinois Mortgage Insurance Fund Act.
(Source: P.A. 86-1475.)

(310 ILCS 45/2) (from Ch. 67 1/2, par. 802)
Sec. 2. The General Assembly hereby finds, determines and declares:
(a) That there exists throughout the State a seriously inadequate supply of safe, sanitary and affordable housing accommodations for persons and families of low and moderate income in multiple-unit dwellings;
(b) That this inadequate supply of safe, sanitary and affordable housing accommodations is a serious menace to the health, safety, morals and general welfare of the people of the State;
(c) That a deficiency of mortgage financing is one of the causes of the above condition;
(d) That if mortgage insurance were available to insure qualified lending institutions against losses on mortgage loans, the flow of private investment capital into multiple-unit new construction and rehabilitated housing would be stimulated and the supply of safe, sanitary and affordable housing would be increased.
It is hereby declared to be the policy of the State, in the interest of promoting the health, safety, morals and general welfare of the people of the State, to provide safe, sanitary and affordable housing accommodations for low and moderate income persons and families of the State by making available through the Illinois Mortgage Insurance Agency, hereinafter created, funds to insure qualified mortgages on residential structures of more than 5 units.
(Source: P.A. 83-1392.)

(310 ILCS 45/3) (from Ch. 67 1/2, par. 803)
Sec. 3. The following terms, whenever used or referred to in this Act, shall have the following meanings, except in such instances where the context may clearly indicate otherwise:
(a) "Agency" means the public body, corporate and politic, created by this Act.
(b) "Eligible Urban and Rural Areas" means each census tract in the State in which the median household income is less than or equal to 80% of the median household income for the entire State.
(c) "Mortgage Insurance Fund" means the mortgage insurance fund established pursuant to Section 5.
(d) "Mortgagor" means the original borrower under a qualified mortgage pursuant to Section 8, and its successors and assigns approved by the Agency.
(e) "Qualified Lending Institution" means any bank, trust company, national bank, savings bank, State or federal savings and loan association, State or federal credit union, insurance company, private or public pension fund, philanthropic institution or any other entity approved by the Agency.
(f) "Qualified Mortgages" means the mortgages made to qualified lending institutions and approved by the Agency pursuant to Section 8.
(Source: P.A. 83-1392.)

(310 ILCS 45/4) (from Ch. 67 1/2, par. 804)
Sec. 4. There is hereby created a body corporate and politic which shall be an agency of the State of Illinois by the name of the Illinois Mortgage Insurance Agency, whose powers shall be vested in a body consisting of 5 members appointed by the Governor with the advice and consent of the Senate. The members of the Agency shall elect one of their member Chairman of the Agency.
All members shall hold office for a term of 4 years commencing on December 1, 1984. However, in case of an appointment to fill a vacancy when the Senate is not in session, the Governor may make a temporary appointment until the next meeting of the Senate.
(Source: P.A. 83-1392.)

(310 ILCS 45/5) (from Ch. 67 1/2, par. 805)
Sec. 5. There is hereby created the Mortgage Insurance Fund. The Agency shall have custody of the Mortgage Insurance Fund, which shall be held outside of the State Treasury; custody may be transferred by the Agency to and held by any bank, trust company or other fiduciary with whom the Agency executes an agreement. The Agency shall be responsible for the investment and safekeeping of all monies and securities held in the Mortgage Insurance Fund. The Mortgage Insurance Fund, or any portion thereof against which a claim has been made, shall be held for the benefit of the qualified lending institutions of the qualified mortgages insured under this Act.
There shall be deposited in the Mortgage Insurance Fund such amounts, including, but not limited to:
(a) All premiums and other receipts from any applicable contract or agreement entered into by the Agency pursuant to Section 6; and
(b) Any other monies made available to the Mortgage Insurance Fund.
Amounts in the Mortgage Insurance Fund shall be used in accordance with this Act to satisfy any valid claim payable therefrom and may be used for any other purpose determined by the Agency to be appropriate, including the payment of administration costs incurred in the management of the Mortgage Insurance Fund.
Any amounts in the Mortgage Insurance Fund not currently needed to meet the obligations of the Mortgage Insurance Fund may be invested as provided by law in obligations designated by the Agency, and all income from such investments shall therefore become a part of the Mortgage Insurance Fund.
(Source: P.A. 83-1392.)

(310 ILCS 45/6) (from Ch. 67 1/2, par. 806)
Sec. 6. The Agency shall have the following powers:
(a) To establish application fees and prescribe application, notification, contract and insurance forms, rules and regulations it deems necessary or appropriate;
(b) To insure and make advance commitments to insure all or any part of the payments required on qualified mortgages upon such terms and conditions as the Agency may prescribe in accordance with this Act. Such insurance provided by the Agency shall be payable solely and only from the Mortgage Insurance Fund created by Section 5 and shall not constitute a debt or pledge of the full faith and credit of the State or any political subdivision thereof; the Agency shall not insure or make advance commitments to insure payments if the balance of the Mortgage Insurance Fund is less than $5,000,000;
(c) To enter into commitments to insure qualified mortgages and contracts of mortgage insurance and to fulfill its obligations and enforce its rights under any insurance so furnished as provided in this Act and such rules and regulations as may be adopted by the Agency;
(d) To foreclose any mortgage in default or commence any action to protect or enforce any rights conferred upon the Agency;
(e) To hold, manage, administer, lease or sell any property conveyed to or acquired by the Agency;
(f) To charge reasonable fees to defray the cost of issuing mortgage insurance in such amounts at such times as the Agency shall determine;
(g) To hire and retain such employees, financial advisors, real estate experts, accountants, appraisers and attorneys as may be required by the Agency, to determine their qualifications, to define their duties and to fix their compensation which may be paid from monies on deposit in the Mortgage Insurance Fund and earnings thereon, all notwithstanding the provisions of any other law; and
(h) To exercise such other powers as are necessary or incidental to the foregoing.
(Source: P.A. 83-1392.)

(310 ILCS 45/6.1) (from Ch. 67 1/2, par. 806.1)
Sec. 6.1. The Agency shall undertake such studies, investigations and research as are required to identify the needs of the homeless mentally ill persons of this State, and the programs and funding sources necessary to meet the needs of the homeless mentally ill persons, and the available programs and funding sources to address such needs. The Agency shall make a report containing its finding and recommendations to the General Assembly and the Governor on or before February 1, 1988.
(Source: P.A. 85-569.)

(310 ILCS 45/7) (from Ch. 67 1/2, par. 807)
Sec. 7. (a) The Agency shall adopt regulations specifying the percentage of the outstanding principal indebtedness which may be insured under this Act with respect to each category of mortgages authorized to be insured under this Act. Mortgages may be insured only for such percentage of the amount of risk as the Agency determines is necessary to induce qualified lending institutions to make such mortgages for the purposes specified in this Act.
(b) To qualify for mortgage insurance, a borrower shall be, or by reason of a mortgage insured pursuant to this Act shall become, the owner of the residential structure of more than 5 units for which an insured mortgage is authorized and shall be able to bear the usual expenses of maintaining such structure and repay the mortgage. The Agency may, by rule, establish such additional requirements as it shall deem necessary to accomplish the purposes of this Section.
(c) For the purpose of increasing the efficiency and minimizing the cost of the mortgage insurance program, the Agency may insure or issue commitments to insure mortgages upon the certification of an officer of a qualified lending institution that the borrower is qualified for mortgage insurance according to eligibility requirements specified by the rules of the Agency. However, the Agency shall authorize such certification only for mortgages with respect to which the qualified lending institution retains a substantial portion of the total risk.
(d) Maximum mortgage amounts shall be established by rule by the Agency, consistent with the findings and declarations in this Act.
(Source: P.A. 83-1392.)

(310 ILCS 45/8) (from Ch. 67 1/2, par. 808)
Sec. 8. The Agency shall allocate not less than 75% of its available mortgage insurance assistance to eligible urban and rural areas throughout the State. The Agency shall establish priorities for the allocation of mortgage insurance assistance, taking into account the following factors:
(a) The impact of mortgage insurance assistance in upgrading substandard residential multiple-unit structures to decent, safe and sanitary condition.
(b) The impact of mortgage insurance assistance in increasing the housing stock in areas of demonstrated need.
(c) The impact of mortgage insurance assistance in stabilizing urban and rural geographical areas and preventing or arresting the process of deterioration.
(d) The impact of mortgage insurance assistance in effectuating the efficient utilization of commitments of housing subsidies, when available, thereby increasing housing opportunities for very low income persons and families.
(e) The availability and feasibility of alternative means to achieve substantially the same results as mortgage insurance assistance.
(f) Opportunities for co-insurance or reinsurance of bonds and mortgages.
(g) The needs of other State and municipal housing programs.
(h) The availability of sufficient moneys in the Mortgage Insurance Fund.
(Source: P.A. 83-1392.)

(310 ILCS 45/9) (from Ch. 67 1/2, par. 809)
Sec. 9. In order to classify a mortgage as a qualified mortgage under this Act, the Agency must first find:
(a) That the property which is the security for such mortgage meets the requirements established in Section 8;
(b) That the mortgagor is responsible and credit-worthy;
(c) That the mortgage is in such principal amount and form, and contains such terms and provisions with respect to property insurance, repairs, alterations, payment of taxes and assessments, delinquency charges, default remedies, additional security and other matters as the Agency shall determine, giving due regard to the intent of this Act to assist persons and families of low and moderate income so long as assistance under this Act shall be provided; and
(d) That the public interest is adequately protected by the terms of the mortgage insurance contract or other agreements.
(Source: P.A. 83-1392.)

(310 ILCS 45/10) (from Ch. 67 1/2, par. 810)
Sec. 10. The Agency shall establish procedures to be followed by a mortgagee in the event of a default under the terms of any mortgage insured by the Agency. The Agency may require that prior to submitting a claim to it for payment of insurance, the mortgagee pursue such actions with respect to the mortgaged property as may be specified by the Agency.
(Source: P.A. 83-1392.)

(310 ILCS 45/11) (from Ch. 67 1/2, par. 811)
Sec. 11. The Agency and the Mortgage Insurance Fund created hereunder shall not be subject to the Illinois Insurance Code, as amended.
(Source: P.A. 83-1392.)



310 ILCS 50/ - Abandoned Housing Rehabilitation Act.

(310 ILCS 50/1) (from Ch. 67 1/2, par. 851)
Sec. 1. This Act shall be known and may be cited as the Abandoned Housing Rehabilitation Act.
(Source: P.A. 85-862.)

(310 ILCS 50/2) (from Ch. 67 1/2, par. 852)
Sec. 2. Definitions. As used in this Act:
(a) "Property" means any residential real estate which has been continuously unoccupied by persons legally in possession for the preceding 1 year.
(b) "Nuisance" means any property which because of its physical condition or use is a public nuisance, or any property which constitutes a blight on the surrounding area, or any property which is not fit for human habitation under the applicable fire, building and housing codes. "Nuisance" also means any property on which any illegal activity involving controlled substances (as defined in the Illinois Controlled Substances Act), methamphetamine (as defined in the Methamphetamine Control and Community Protection Act), or cannabis (as defined in the Cannabis Control Act) takes place or any property on which any streetgang-related activity (as defined in the Illinois Streetgang Terrorism Omnibus Prevention Act) takes place.
(c) "Organization" means any Illinois corporation, agency, partnership, association, firm or other entity consisting of 2 or more persons organized and conducted on a not-for-profit basis with no personal profit inuring to anyone as a result of its operation which has among its purposes the improvement of housing.
(d) "Parties in interest" means any owner or owners of record, judgment creditor, tax purchaser, the applicable unit of local government where the property is located, or other party having any legal or equitable title or interest in the property.
(e) "Last known address" includes the address where the property is located, or the address as listed in the tax records or as listed pursuant to any owner's registration ordinance duly adopted by a home rule unit of government.
(f) "Low or moderate income housing" means housing for persons and families with low or moderate incomes, provided that the income limits for such persons and families shall be the same as those established by rule by the Illinois Housing Development Authority in accordance with subsection (g) of Section 2 of the Illinois Housing Development Act, as amended.
(g) "Rehabilitation" means the process of improving the property, including, but not limited to, ensuring that the proposed improvements conform with a local government's comprehensive plan or other planning policies and bringing property into compliance with the applicable unit of local government's fire, housing, licensing, zoning, and building codes.
(Source: P.A. 100-233, eff. 1-1-18.)

(310 ILCS 50/3) (from Ch. 67 1/2, par. 853)
Sec. 3. Petition for temporary possession. An organization may petition for temporary possession of property if:
(a) the property has been continuously unoccupied by

persons legally in possession for the preceding year;

(b) the property is a nuisance;
(c) the organization intends to rehabilitate the

property and use the property as housing for low and moderate income persons and families; and

(d) the organization has sent notice to the parties

in interest of the property, by certified or registered mail, mailed to their last known address and posted on the property at least 30 days but not more than 60 days before the date the petition is filed, of the organization's intent to file a petition for possession under this Act.

(Source: P.A. 91-357, eff. 7-29-99; 91-807, eff. 1-1-01.)

(310 ILCS 50/4) (from Ch. 67 1/2, par. 854)
Sec. 4. The proceeding shall be commenced by filing a verified petition in the circuit court in the county in which the property is located. The petition shall allege the conditions specified in Section 3. All parties in interest of the property shall be named as defendants in the petition and summons shall be issued and service had as in other civil cases pursuant to Section 2-206 of the Code of Civil Procedure.
Any defendant may file as part of his answer, as an affirmative defense, a plan for the rehabilitation of the property. The court shall grant that defendant 90 days to bring the property into compliance with applicable fire, housing and building codes. The court may, for good cause shown, extend the 90-day compliance period. If the property is brought into such compliance within the 90-day period or extension of time thereof, the petition shall be dismissed. If the defendant fails to bring the property into such compliance within the 90-day period or extension of time thereof, or if the defendant's plan is otherwise insufficient, the defendant's affirmative defense shall be stricken.
At the hearing on the organization's petition, the organization shall submit to the court a plan for the rehabilitation of the property and present evidence that the organization has adequate resources to rehabilitate and thereafter manage the property. For the purpose of developing such a plan, representatives of the organization may be permitted entry onto the property by the court at such times and on such terms as the court may deem appropriate.
(Source: P.A. 85-862.)

(310 ILCS 50/5) (from Ch. 67 1/2, par. 855)
Sec. 5. If the court approves the petition, the court shall enter an order approving the rehabilitation plan and granting temporary possession of the property to the organization. The organization may, subject to court approval, enter into leases or other agreements in relation to the property.
(Source: P.A. 85-862.)

(310 ILCS 50/6) (from Ch. 67 1/2, par. 856)
Sec. 6. The organization shall file an annual report in relation to the rehabilitation and use of the property. The court shall require reports and status dates to be filed as it may deem appropriate under the circumstances but no less frequently than one a year. The report shall include statements of all expenditures made by the organization including but not limited to payments for the rehabilitation, operation and maintenance of and repairs to the property, and for real estate taxes, and payments to mortgagees and lienholders during the preceding year, and shall include statements of all income and receipts from the property for the preceding year.
(Source: P.A. 85-862.)

(310 ILCS 50/7) (from Ch. 67 1/2, par. 857)
Sec. 7. The owner shall be entitled to regain possession of the property by petitioning to the circuit court for restoration of possession and, upon due notice to the plaintiff organization, for a hearing on such petition. At the hearing, the court shall determine proper compensation to the organization for its expenditures, including management fees, based on the organization's reports to the court. The court, in determining the proper compensation to the organization, may consider income or receipts received from the property, and the increase in the market value of the property resulting from the rehabilitation by the organization. In no event shall the amount paid be less than the amount spent by the organization plus management fees plus interest. After the owner pays the compensation to the organization as determined by court, the owner shall resume possession of the property, subject to all existing rental agreements whether written or verbal, entered into by the organization.
(Source: P.A. 89-686, eff. 6-1-97.)

(310 ILCS 50/8) (from Ch. 67 1/2, par. 858)
Sec. 8. If the property under this Act is sold for unpaid taxes, an organization with temporary possession may redeem the property in the same manner as the owner as permitted by the Property Tax Code, and amounts paid to redeem the property shall be included as expenditures in the organization's report to the court.
(Source: P.A. 88-670, eff. 12-2-94.)

(310 ILCS 50/9) (from Ch. 67 1/2, par. 859)
Sec. 9. If an owner takes no action to regain possession of the property in the 2-year period following entry of an order granting temporary possession of the property to the organization, the organization may file a petition for judicial deed and upon due notice to the named defendants, an order may be entered granting a quitclaim judicial deed to the organization providing that the property shall be used for low and moderate income housing for at least a 10-year period after the deed is granted.
(Source: P.A. 89-686, eff. 6-1-97.)



310 ILCS 55/ - Home Ownership Made Easy Act.

(310 ILCS 55/1) (from Ch. 67 1/2, par. 1101)
Sec. 1. This Act may be cited as the Home Ownership Made Easy Act.
(Source: P.A. 86-773.)

(310 ILCS 55/2) (from Ch. 67 1/2, par. 1102)
Sec. 2. Declaration of purpose. It is hereby declared that for the benefit of the people of Illinois, there shall be established a program to help make the dream of home ownership a reality for more of this State's citizens. It has come to the attention of the General Assembly that there is a growing gap between housing affordability for eligible home buyers and affordability for persons who presently own the homes in which they live, and that increased demand by mortgage lenders for a greater amount of money as a down payment on a home is a significant barrier to home ownership for many persons in this State. It has also come to the attention of the General Assembly that because a 10% down payment for a typical starter home demands a qualifying income over 20% higher than the current typical median income, the benefits of home ownership will be lost to many of this State's median income households unless the General Assembly acts to help persons accumulate a down payment sufficient to purchase a home. The General Assembly recognizes that increasing owner-occupied housing has many benefits for the communities in this State, and that owning one's own home is a worthwhile goal for many of this State's citizens and a goal which the General Assembly wishes to help many of this State's citizens attain. It is the intent of this Act to provide to potential purchasers of homes in Illinois a method of accumulating, over a period of years, funds sufficient to make a down payment on a home which those persons would otherwise be unable to purchase and to encourage employer assistance in achieving home ownership for their employees.
(Source: P.A. 86-773; 87-1206.)

(310 ILCS 55/3) (from Ch. 67 1/2, par. 1103)
Sec. 3. (Repealed).
(Source: Repealed by P.A. 87-1206.)

(310 ILCS 55/3.1) (from Ch. 67 1/2, par. 1103.1)
Sec. 3.1. Program created. There is created the Home Ownership Made Easy Program ("Program") to be supervised by the Treasurer and managed by participating certified financial institutions. The Treasurer and the financial institutions may enter into such agreements as may be necessary to provide for the operation of the Program. The Treasurer shall promulgate rules and regulations necessary for the efficient operation of the Program, and to implement the intent of this Act. The General Assembly shall provide for funds to pay reasonable charges incidental to the State Treasurer's supervision of the Program.
For purposes of this Act, "financial institution" means any federally chartered commercial bank or savings and loan association organized and operated in this State pursuant to the laws of the United States, any bank subject to the Illinois Banking Act, any savings and loan association subject to the Illinois Savings and Loan Act of 1985, any credit union subject to the Illinois Credit Union Act, any broker or dealer registered under the Securities Exchange Act of 1934, and any dealer registered under the Illinois Securities Law of 1953.
(Source: P.A. 87-1206.)

(310 ILCS 55/4) (from Ch. 67 1/2, par. 1104)
Sec. 4. Eligible home buyer. For purposes of this Act, "eligible home buyer" means a person 18 years of age or older who does not, as a sole owner, tenant in common, or joint tenant with right of survivorship, hold a fee simple absolute or any other ownership interest in residential real estate upon application for the Program and who does not hold such an ownership interest while participating in the Program.
For purposes of this Act, "residential real estate" means up to a 3 unit dwelling, one unit of which is owner occupied.
(Source: P.A. 86-1462; 87-1206.)

(310 ILCS 55/5) (from Ch. 67 1/2, par. 1105)
Sec. 5. (Repealed).
(Source: Repealed by P.A. 87-1206.)

(310 ILCS 55/5.1) (from Ch. 67 1/2, par. 1105.1)
Sec. 5.1. Participation in Program.
(a) The Treasurer shall promulgate rules establishing criteria that financial institutions must meet to become Program depositories.
(b) The Treasurer shall certify Illinois financial institutions that apply to become Program depositories and meet the criteria for certification established by rule as Program depositories.
(c) Persons who were participants in the Program created by Section 3 may participate in the Program created by Section 3.1 by directing the fund's administering financial institution to transfer their funds to the Program depository of their choice.
(d) All other persons may participate in the Program created by Section 3.1 by making an initial deposit in an amount not less than $100 for a passbook savings account; however, the initial deposit for alternative investment options shall be determined by the Program depositories individually. Subsequent deposits may be in any amount subject to requirements of the Program depository.
(e) All monies received by the Program created by Section 3.1 shall be deposited in Program depositories. A depository must insure the monies in the Program in one of the following: the Federal Deposit Insurance Corporation, the National Credit Union Association, or the Securities Investors Protection Corporation. Nothing in this Act shall be construed to imply or require that the State of Illinois or the Treasurer have actual or constructive receipt or possession of the participants' moneys. Each participant shall select an investment option from the options offered by the Program depositories.
(f) Income earned on investments made pursuant to the Program created in Section 3.1 by an eligible participant shall be free from all taxation by the State or its political subdivisions, except for income, estate, transfer, and inheritance taxes. However, an amount equal to all income earned on investments made pursuant to the Program created in Section 3.1 may be subtracted in computing the participant's Illinois base income under the Illinois Income Tax Act, but not until a participant certified pursuant to Section 7.1 acquires an interest in residential real estate described in Section 7.1. In such case the amount shall be subtracted in computing base income in the taxable year in which such real estate was acquired.
(Source: P.A. 87-1206.)

(310 ILCS 55/7) (from Ch. 67 1/2, par. 1107)
Sec. 7. (Repealed).
(Source: Repealed by P.A. 87-1206.)

(310 ILCS 55/7.1) (from Ch. 67 1/2, par. 1107.1)
Sec. 7.1. (a) Participants in the Program created by Section 3.1 shall be entitled to Program benefits, upon meeting the following requirements:
(1) for a period of at least 2 years, the participant

deposited monies in the investment vehicle of his choice according to the Program depository's requirements; and

(2) at any time after 2 years in the Program, the

participant becomes the owner as a sole owner, tenant in common, or a joint tenant with right of survivorship of a fee simple absolute interest in real estate located in this State and occupies the real estate as a principal residence.

(b) Any participant who is certified by a Program depository as having met all of the requirements of subsection (a) shall:
(1) be exempted from paying an amount equal to the

tax imposed under the Real Estate Transfer Tax Act if and when it is the contractual responsibility of the participant to purchase the transfer tax stamps; the participant shall present to the recorder, at the time of receiving the exemption, a deed or trust document or the real estate sales contract with attached contract rider, if any, related to the purchase of the participant's principal residence, in addition to the Treasurer's Certification Notice;

(2) have priority over persons who are not so

certified in the Illinois Housing Development Authority's program for acquiring and servicing residential mortgages under Section 7.23 of the Illinois Housing Development Act; and

(3) have priority over persons who are not so

certified in any of the Treasurer's housing programs.

(c) At the request of the participant, any participant who is certified by a Program depository as having met all the requirements of subsection (b) may also be so certified by the Program depository to the treasurers of the county and municipality in which the participant has purchased a principal residence. Upon such certification, the recorder may waive or the county treasurer may pay to the participant an amount equal to the tax or any portion thereof imposed under Section 5-1031 of the Counties Code upon the participant's purchase of a principal residence. Upon such certification, the municipal treasurer may pay to the participant or the municipality may direct the recorder to waive an amount equal to the tax or any portion thereof imposed by that municipality upon the participant's purchase of such principal residence.
(d) After a participant in the Program created in Section 3.1, who has met the Program requirements, terminates participation in the Program, the State Treasurer shall certify to the Director of Revenue and the Director of the Illinois Housing Development Authority that the participant is an eligible home buyer and is certified to receive the benefits of the Program. The participant has 4 months after termination of participation in the Program to become the owner, as sole owner, tenant in common, or joint tenant with right of survivorship, of a fee simple absolute interest in real estate located in this State and occupied by the participant as a principal residence. The participant may, before the expiration of that 4 month period, apply to the Treasurer for an extension of not more than 6 months within which to acquire the required interest in residential real estate. The Treasurer shall approve or deny applications for extension based on standards adopted in rules promulgated by the Treasurer.
(e) "Program", as used in this Section, means the program created in Section 3.1.
(Source: P.A. 87-1206.)

(310 ILCS 55/8) (from Ch. 67 1/2, par. 1108)
Sec. 8. Rules and regulations. The State Treasurer shall adopt rules and regulations he deems necessary for the efficient administration of the Program. The rules shall provide that the expenses of administering the Program created in Section 3 shall be paid from the earnings of the investments made by the Treasurer under Section 5, from the proceeds from the sale of HOME Bonds under Section 6 and the earnings thereon, from penalties imposed under paragraph (3) of subsection (c) of Section 5, from amounts appropriated therefor by the General Assembly, or any combination thereof. The rules shall provide that the administrative cost for supervising the Program created by Section 3.1 shall be paid from amounts appropriated by the General Assembly.
(Source: P.A. 86-773; 87-1206.)

(310 ILCS 55/9) (from Ch. 67 1/2, par. 1109)
Sec. 9. The State Treasurer and agents of the State Treasurer acting within the scope of their authority shall be free from liability for damages as a consequence of their acts or failure to act in performing duties related to the implementation of this Act, unless the act or failure to act involved fraud or deceit.
(Source: P.A. 86-773.)



310 ILCS 60/ - Federally Assisted Housing Preservation Act.

(310 ILCS 60/1) (from Ch. 67 1/2, par. 1151)
Sec. 1. Short title. This Act may be cited as the Federally Assisted Housing Preservation Act.
(Source: P.A. 93-727, eff. 7-14-04.)

(310 ILCS 60/2) (from Ch. 67 1/2, par. 1152)
Sec. 2. It is the purpose of this Act to preserve and retain to the maximum extent possible, as housing affordable to low and moderate income families or persons, those privately owned dwelling units that were provided for such purposes with federal assistance, to protect the tenants of these units from displacement resulting from the loss of use restrictions attached to these units and to address the overall lack of affordable housing for low and moderate income families or persons in Illinois.
(Source: P.A. 86-810.)

(310 ILCS 60/3) (from Ch. 67 1/2, par. 1153)
Sec. 3. Definitions. As used in this Act:
(a) "IHDA" means the Illinois Housing Development Authority.
(b) (Blank).
(c) (Blank).
(d) "Owner" means the person, partnership, or corporation that holds title to an assisted housing development.
(e) "Assisted housing" or "assisted housing development" means a rental housing development, or a mixed use development that includes rental housing, that receives government assistance under any of the following programs:
(1) New construction, substantial rehabilitation,

moderate rehabilitation, property disposition and loan management set-aside programs, or any other program providing project-based rental assistance, under Section 8 of the United States Housing Act of 1937, as amended.

(2) The Below-Market-Interest-Rate Program under

Section 221(d)(3) of the National Housing Act.

(3) Section 236 of the National Housing Act.
(4) Section 202 of the National Housing Act.
(5) Programs for rent supplement assistance under

Section 101 of the Housing and Urban Development Act of 1965, as amended.

(6) Programs under Section 514 or 515 of the Housing

Act of 1949.

(7) Section 42 of the Internal Revenue Code.
(f) "Tenant" means a tenant, subtenant, lessee, sublessee or other person entitled to possession, occupancy or benefits of a rental unit within the assisted housing.
(g) "Tenant Association" means an association, corporation or other organization that represents at least a majority of the tenants in the assisted housing building.
(h) "Prepayment" means the payment in full or refinancing of the federally insured or federally held mortgage indebtedness prior to its original maturity date, or the voluntary cancellation of mortgage insurance, on an assisted housing development described in paragraph (2), (3), or (4) of subsection (e) that would have the effect of removing the affordability restrictions applicable to the assisted housing development under the programs described in paragraph (2), (3), or (4) of subsection (e).
(i) "Termination" means:
(1) the expiration or early termination of an

assisted housing development's participation in a federal subsidy program for assisted housing described in paragraph (1) of subsection (e), or

(2) the expiration or early termination of an

assisted housing development's affordability restrictions described in Section 42(g) of the Internal Revenue Code for assisted housing described in paragraph (7) of subsection (e), when that event results in an increase in tenant rents, a change in the form of subsidy from project-based to tenant-based, or a change in use of the assisted housing development to a use other than rental housing.

(j) "Affected public entities" means: the mayor of the city in which the assisted housing development is located or, if the development is located in an unincorporated area, the chairperson of the county board; the public housing authority in whose jurisdiction the assisted housing development is located, if any; and IHDA.
(k) "Affordability restrictions" means limits on rents that owners may charge for occupancy of a rental unit in assisted housing and limits on tenant income for persons or families seeking to qualify as tenants in assisted housing.
(Source: P.A. 93-727, eff. 7-14-04.)

(310 ILCS 60/4) (from Ch. 67 1/2, par. 1154)
Sec. 4. Notice of intent to sell. (a) An owner may not sell or otherwise dispose of assisted housing, complete prepayment, or complete a termination unless, not less than 12 months before the prepayment, termination, sale, or disposal, the owner submits to all tenants of the assisted housing and to all affected public entities a notice of intent to complete prepayment, complete termination, sell, or otherwise dispose of the property.
(a-5) Every notice required under subsection (a) must include the address of the assisted housing, characteristics of the property including the number of units, and the names and addresses of the owners. The notice must also include the date on which the owner intends to sell, lease, complete prepayment, complete termination, or otherwise dispose of the property, as well as a detailed list of affordability restrictions applicable to the property. IHDA shall adopt rules concerning the content, format, delivery, and publication of such notices.
(b) Within 60 days after the date of the owner's notice pursuant to subsection (a), the tenants may notify the owner that they have formed a Tenant Association meeting the requirements of this Act and shall designate the name of its representative or representatives in the notice. The Tenant Association may enter into an agreement with a not-for-profit corporation or private purchaser in which the not-for-profit corporation or private purchaser agrees to represent the residents and maintain the development in a manner that preserves the housing development's existing affordability restrictions or that would qualify the housing development as affordable housing as defined in the Illinois Affordable Housing Act. The agreement must set forth the minimum length of time that the affordability restrictions will be in effect. The Tenant Association and individual tenants in the assisted housing shall each have the right to bring an action for specific performance or other injunctive relief for enforcement of the agreement, and the agreement must contain provisions to this effect along with such other remedies for breach as the Tenant Association and the not-for-profit corporation or private purchaser may agree. Once such an agreement is entered into, the not-for-profit corporation or private purchaser shall assume all rights and responsibilities attributed to the Tenant Association under this Act.
(Source: P.A. 93-727, eff. 7-14-04.)

(310 ILCS 60/5) (from Ch. 67 1/2, par. 1155)
Sec. 5. Offer for sale to Tenant Association. Within 60 days after the Tenant Association has complied with the requirements of Section 4, the owner shall, before selling, leasing, completing prepayment, completing termination, or otherwise disposing of the property, provide to the Tenant Association a bona fide offer for sale of the property which shall contain the essential terms of the sale, including, at a minimum, the following: the sales price; the terms of seller financing, if any, including the amount, the interest rate, and amortization rate thereof; the terms of assumable financing, if any, including the amount, the interest rate, and the amortization rate thereof; and proposed improvements, if any, to the property to be made by the owner in connection with the sale.
(Source: P.A. 93-727, eff. 7-14-04.)

(310 ILCS 60/6) (from Ch. 67 1/2, par. 1156)
Sec. 6. Notice of intent to purchase.
(a) The Tenant Association shall notify the owner in writing, within 90 days after the receipt of the bona fide offer of sale, of its intent to purchase the assisted housing.
(b) The owner shall, after receiving a notice pursuant to subsection (a), comply with any reasonable request to make documents available to the Tenant Association, during normal business hours at the owner's principal place of business within 15 days of receiving such a request, including but not limited to: a floor plan of the development; itemized lists of monthly operating expenses, capital expenditures in each of the 2 preceding calendar years and deferred maintenance costs; the amount of project reserves; utility consumption rates; copies of financial and physical inspection reports filed with federal, State or local agencies; the most recent rent roll; a list of tenants; a list of vacant units; and a statement of the vacancy rate at the development for each of the 2 preceding calendar years.
(Source: P.A. 93-727, eff. 7-14-04.)

(310 ILCS 60/7) (from Ch. 67 1/2, par. 1157)
Sec. 7. Bona fide offer to purchase; contract.
(a) The Tenant Association shall, within 90 days after it notifies the owner of its intent to purchase, provide the owner with a bona fide offer to purchase evidenced by a purchase contract reflecting a sales price and terms agreed to by the parties or the sales price and terms determined pursuant to subsection (b) of this Section and an earnest money deposit equal to 5% of the bona fide offer to purchase.
(b) If the parties are unable to agree to a sales price within the first 60 days of the 90 day period specified in subsection (a), the sale price of the assisted housing shall be based upon its fair market value, based on its highest and best use, without affordability restrictions, as determined by 2 independent appraisers qualified to perform multi-family housing appraisals. One appraiser shall be selected and paid by the owner and the other shall be selected and paid by the Tenant Association. If the appraisers fail to agree upon a fair market value, the owner and the Tenant Association shall either jointly select and pay a third appraiser whose appraisal shall be binding, or agree to take an average of the 2 appraisals. All appraisers shall be MAI certified. The determination of the sales price pursuant to this subsection shall be completed within the 90 day period specified in subsection (a) of this Section.
(c) The Tenant Association shall agree to close on the sale within 90 days from the date the parties sign the contract to purchase.
(Source: P.A. 93-727, eff. 7-14-04.)

(310 ILCS 60/8) (from Ch. 67 1/2, par. 1158)
Sec. 8. The provisions of this Act shall not apply to any of the following: a government taking by eminent domain or negotiated purchase; a forced sale pursuant to a foreclosure; a transfer by gift, devise or operation of law; or an owner's sale or other disposition of assisted housing in a manner pursuant to which the property after the sale or other disposition continues to be assisted housing as defined in this Act.
(Source: P.A. 93-727, eff. 7-14-04.)

(310 ILCS 60/9) (from Ch. 67 1/2, par. 1159)
Sec. 9. If the Tenant Association fails to provide notice to the owner pursuant to Sections 4 or 6 or fails to meet the requirements of Section 7, the owner is released from any and all requirements and obligations under this Act.
(Source: P.A. 86-810.)

(310 ILCS 60/10) (from Ch. 67 1/2, par. 1160)
Sec. 10. Any notice provided for in this Act shall be deemed given when a written notice is delivered in person or mailed by certified or registered mail, return receipt requested, to the party to whom notice is given.
(Source: P.A. 86-810.)

(310 ILCS 60/10.1) (from Ch. 67 1/2, par. 1160.1)
Sec. 10.1. Civil action against owner. The Tenant Association, or one or more tenants in the assisted housing, may bring a civil action against an owner who has violated this Act. An owner found to have violated any provision of this Act shall, in addition to any other damages, pay a civil penalty to each tenant in the assisted housing in the amount of $500 per tenant, and shall also pay the attorney's fees and costs incurred in bringing the action.
(Source: P.A. 93-727, eff. 7-14-04.)



310 ILCS 65/ - Illinois Affordable Housing Act.

(310 ILCS 65/1) (from Ch. 67 1/2, par. 1251)
Sec. 1. Short title. This Act shall be known and may be cited as the "Illinois Affordable Housing Act".
(Source: P.A. 86-925.)

(310 ILCS 65/2) (from Ch. 67 1/2, par. 1252)
Sec. 2. Legislative findings and declarations. It is hereby found and declared that an acute shortage of affordable housing exists in the State of Illinois; and that this crisis has been exacerbated by a sharp reduction in federal funding for affordable housing, by the potential prepayment of subsidized federal mortgages, and by an inability on the part of local government to meet this need. New State resources must therefore be directed to alleviate the shortage of affordable housing. It is further intended that limited new State resources be allocated in a manner that maximizes collaboration among federal, State and local agencies as well as the private sector.
(Source: P.A. 86-925.)

(310 ILCS 65/3) (from Ch. 67 1/2, par. 1253)
Sec. 3. Definitions. As used in this Act:
(a) "Program" means the Illinois Affordable Housing Program.
(b) "Trust Fund" means the Illinois Affordable Housing Trust Fund.
(b-5) "Capital Fund" means the Illinois Affordable Housing Capital Fund.
(c) "Low-income household" means a single person, family or unrelated persons living together whose adjusted income is more than 50%, but less than 80%, of the median income of the area of residence, adjusted for family size, as such adjusted income and median income for the area are determined from time to time by the United States Department of Housing and Urban Development for purposes of Section 8 of the United States Housing Act of 1937.
(d) "Very low-income household" means a single person, family or unrelated persons living together whose adjusted income is not more than 50% of the median income of the area of residence, adjusted for family size, as such adjusted income and median income for the area are determined from time to time by the United States Department of Housing and Urban Development for purposes of Section 8 of the United States Housing Act of 1937.
(e) "Affordable housing" means residential housing that, so long as the same is occupied by low-income households or very low-income households, requires payment of monthly housing costs, including utilities other than telephone, of no more than 30% of the maximum allowable income as stated for such households as defined in this Section.
(f) "Multi-family housing" means a building or buildings providing housing to 5 or more households.
(g) "Single-family housing" means a building containing one to 4 dwelling units, including a mobile home as defined in subsection (b) of Section 3 of the Mobile Home Landlord and Tenant Rights Act, as amended.
(h) "Community-based organization" means a not-for-profit entity whose governing body includes a majority of members who reside in the community served by the organization.
(i) "Advocacy organization" means a not-for-profit organization which conducts, in part or in whole, activities to influence public policy on behalf of low-income or very low-income households.
(j) "Program Administrator" means the Illinois Housing Development Authority.
(k) "Funding Agent" means the Illinois Department of Revenue.
(l) "Commission" means the Affordable Housing Advisory Commission.
(m) "Congregate housing" means a building or structure in which 2 or more households, inclusive, share common living areas and may share child care, cleaning, cooking and other household responsibilities.
(n) "Eligible applicant" means a proprietorship, partnership, for-profit corporation, not-for-profit corporation or unit of local government which seeks to use fund assets as provided in this Article.
(o) "Moderate income household" means a single person, family or unrelated persons living together whose adjusted income is more than 80% but less than 120% of the median income of the area of residence, adjusted for family size, as such adjusted income and median income for the area are determined from time to time by the United States Department of Housing and Urban Development for purposes of Section 8 of the United States Housing Act of 1937.
(p) "Affordable Housing Program Trust Fund Bonds or Notes" means the bonds or notes issued by the Program Administrator under the Illinois Housing Development Act to further the purposes of this Act.
(q) "Trust Fund Moneys" means all moneys, deposits, revenues, income, interest, dividends, receipts, taxes, proceeds and other amounts or funds deposited or to be deposited in the Trust Fund pursuant to Section 5(b) of this Act and any proceeds, investments or increase thereof.
(r) "Program Escrow" means accounts, except those accounts relating to any Affordable Housing Program Trust Fund Bonds or Notes, designated by the Program Administrator, into which Trust Fund Moneys are deposited.
(Source: P.A. 95-710, eff. 6-1-08.)

(310 ILCS 65/4) (from Ch. 67 1/2, par. 1254)
Sec. 4. Illinois Affordable Housing Program. The Illinois Affordable Housing Program is hereby created for the purpose of developing and coordinating public and private resources targeted to meet the affordable housing needs of low-income and very low-income households in the State of Illinois. The Program shall be developed, coordinated and administered by the Program Administrator with advice and input from the Commission. The Program shall be funded by resources available to the Illinois Affordable Housing Trust Fund, such other resources as may be allocated by various State agencies, and such other resources as may be available. The Program Administrator shall promulgate rules and regulations implementing this Program in accordance with this Act, after consultation with the Commission.
(Source: P.A. 86-925.)

(310 ILCS 65/5) (from Ch. 67 1/2, par. 1255)
Sec. 5. Illinois Affordable Housing Trust Fund.
(a) There is hereby created the Illinois Affordable Housing Trust Fund, hereafter referred to in this Act as the "Trust Fund" to be held as a separate fund within the State Treasury and to be administered by the Program Administrator. The purpose of the Trust Fund is to finance projects of the Illinois Affordable Housing Program as authorized and approved by the Program Administrator. The Funding Agent shall establish, within the Trust Fund, a General Account, a Bond Account, a Commitment Account and a Development Credits Account. The Funding Agent shall authorize distribution of Trust Fund moneys to the Program Administrator or a payee designated by the Program Administrator for purposes authorized by this Act. After receipt of the Trust Fund moneys by the Program Administrator or designated payee, the Program Administrator shall ensure that all those moneys are expended for a public purpose and only as authorized by this Act.
(b) Except as otherwise provided in Section 8(c) of this Act, there shall be deposited in the Trust Fund such amounts as may become available under the provisions of this Act, including, but not limited to:
(1) all receipts, including dividends, principal and

interest repayments attributable to any loans or agreements funded from the Trust Fund;

(2) all proceeds of assets of whatever nature

received by the Program Administrator, and attributable to default with respect to loans or agreements funded from the Trust Fund;

(3) any appropriations, grants or gifts of funds or

property, or financial or other aid from any federal or State agency or body, local government or any other public organization or private individual made to the Trust Fund;

(4) any income received as a result of the investment

of moneys in the Trust Fund;

(5) all fees or charges collected by the Program

Administrator or Funding Agent pursuant to this Act;

(6) an amount equal to one half of all proceeds

collected by the Funding Agent pursuant to Section 3 of the Real Estate Transfer Tax Act, as amended;

(7) other funds as appropriated by the General

Assembly; and

(8) any income, less costs and fees associated with

the Program Escrow, received by the Program Administrator that is derived from Trust Fund Moneys held in the Program Escrow prior to expenditure of such Trust Fund Moneys.

(Source: P.A. 91-357, eff. 7-29-99.)

(310 ILCS 65/5.5)
Sec. 5.5. Illinois Affordable Housing Capital Fund.
(a) There is hereby created the Illinois Affordable Housing Capital Fund, hereinafter referred to as the "Capital Fund", to be held as a separate fund within the State treasury and to be administered by the Program Administrator. The purpose of the Capital Fund is to finance projects of the Illinois Affordable Housing Program as authorized by the Illinois Housing Development Authority's comprehensive plan and approved by the Program Administrator. The Funding Agent shall establish, within the Capital Fund, a general account to be used for expenditures associated with implementing the provisions of the Illinois Housing Development Authority's comprehensive plan, a Commitment Account, and a Development Credits Account. The Funding Agent shall authorize distribution of Capital Fund moneys to the Program Administrator or a payee designated by the Program Administrator for purposes authorized by this Act. After receipt of the Capital Fund moneys by the Program Administrator or designated payee, the Program Administrator shall ensure that all those moneys are expended for a public purpose and only as authorized by this Act.
(b) There shall be deposited in the Capital Fund such amounts as may become available under the provisions of this Act, including, but not limited to:
(1) any appropriations made to the Funding Agent on

behalf of the Program Administrator pursuant to an issuance of General Obligation Bonds of the State of Illinois;

(2) all receipts, including dividends, principal, and

interest repayments, attributable to any loans or agreements funded from the Capital Fund;

(3) all proceeds of assets of whatever nature

received by the Program Administrator and attributable to default with respect to loans or agreements funded from the Capital Fund;

(4) all fees or charges collected by the Program

Administrator or Funding Agent in connection with loans or agreements funded from the Capital Fund pursuant to this Act;

(5) any other funds as appropriated by the General

Assembly; and

(6) any income, less any administrative costs and

fees associated with the Program Escrow, received by the Program Administrator that is derived from moneys in the Capital Fund held in the Program Escrow prior to expenditure of such moneys.

(Source: P.A. 95-710, eff. 6-1-08.)

(310 ILCS 65/6) (from Ch. 67 1/2, par. 1256)
Sec. 6. Advisory Commission.
(a) There is hereby created the Illinois Affordable Housing Advisory Commission. The Commission shall consist of 15 members. Three of the Commissioners shall be the Directors of the Illinois Housing Development Authority, the Illinois Finance Authority and the Department of Commerce and Economic Opportunity or their representatives. One of the Commissioners shall be the Commissioner of the Chicago Department of Housing or its representative. The remaining 11 members shall be appointed by the Governor, with the advice and consent of the Senate, and not more than 4 of these Commission members shall reside in any one county in the State. At least one Commission member shall be an administrator of a public housing authority from other than a municipality having a population in excess of 2,000,000; at least 2 Commission members shall be representatives of special needs populations as described in subsection (e) of Section 8; at least 4 Commission members shall be representatives of community-based organizations engaged in the development or operation of housing for low-income and very low-income households; and at least 4 Commission members shall be representatives of advocacy organizations, one of which shall represent a tenants' advocacy organization. The Governor shall consider nominations made by advocacy organizations and community-based organizations.
(b) Members appointed to the Commission shall serve a term of 3 years; however, 3 members first appointed under this Act shall serve an initial term of one year, and 4 members first appointed under this Act shall serve a term of 2 years. Individual terms of office shall be chosen by lot at the initial meeting of the Commission. The Governor shall appoint the Chairman of the Commission, and the Commission members shall elect a Vice Chairman.
(c) Members of the Commission shall not be entitled to compensation, but shall receive reimbursement for actual and reasonable expenses incurred in the performance of their duties.
(d) Eight members of the Commission shall constitute a quorum for the transaction of business.
(e) The Commission shall meet at least quarterly and its duties and responsibilities are:
(1) the study and review of the availability of

affordable housing for low-income and very low-income households in the State of Illinois and the development of a plan which addresses the need for additional affordable housing;

(2) encouraging collaboration between federal and

State agencies, local government and the private sector in the planning, development and operation of affordable housing for low-income and very low-income households;

(3) studying, evaluating and soliciting new and

expanded sources of funding for affordable housing;

(4) developing, proposing, reviewing, and commenting

on priorities, policies and procedures for uses and expenditures of Trust Fund monies, including policies which assure equitable distribution of funds statewide;

(5) making recommendations to the Program

Administrator concerning proposed expenditures from the Trust Fund;

(6) making recommendations to the Program

Administrator concerning the developments proposed to be financed with the proceeds of Affordable Housing Program Trust Fund Bonds or Notes;

(7) reviewing and commenting on the development of

priorities, policies and procedures for the administration of the Program;

(8) monitoring and evaluating all allocations of

funds under this Program; and

(9) making recommendations to the General Assembly

for further legislation that may be necessary in the area of affordable housing.

(Source: P.A. 93-205, eff. 1-1-04; 94-793, eff. 5-19-06.)

(310 ILCS 65/7) (from Ch. 67 1/2, par. 1257)
Sec. 7. Powers of the Program Administrator. The Program Administrator, in addition to the powers set forth in the Illinois Housing Development Act and the powers identified in Sections 8 and 9 of this Act, has the power to:
(a) identify, select and make financing available to

eligible applicants from monies in the Trust Fund or the Capital Fund or from monies secured by the Trust Fund or the Capital Fund for affordable housing for low and very low-income families;

(b) purchase first and second mortgages, to make

secured, unsecured or deferred repayment loans, to make no interest or low interest loans or to issue grants, payments or subsidies for the predevelopment expenses, acquisition, construction, rehabilitation development, operation, insurance, or retention of projects in support of affordable single family and multi-family housing for low and very low-income households;

(c) expend monies for mortgage participation

certificates representing an undivided interest in specified, first-lien conventional residential Illinois mortgages which are underwritten, insured, guaranteed or purchased by the Federal Home Loan Mortgage Corporation;

(d) fix, determine, charge and collect any fees,

costs and expenses, including without limitation, any application fees, commitment or servicing fees, program fees, financing charges, or publication fees in connection with activities under this Act;

(e) establish applications, notification procedures,

and other forms, and to prepare and issue rules deemed necessary and appropriate to implement this Act with consultation from the Commission; and to issue emergency rules, as necessary, for program implementation needed prior to publication of the first annual plan required by Section 12 of this Act;

(f) make and enter into and enforce all loans, loan

commitments, contracts and agreements necessary, convenient or desirable to the performance of its duties and the execution of its powers under this Act;

(g) consent, subject to the provisions of any

contract or agreement with another person, whenever it deems it is necessary or desirable in the fulfillment of the purposes of this Act, to the modification or restructuring of any loan commitment, loan, contract or agreement to which the Program Administrator is a party;

(h) acquire by purchase, gift, or foreclosure, but

not by condemnation, any real or personal property, or any interest therein, to procure insurance against loss, to enter into any lease of property and to hold, sell, assign, lease, mortgage or otherwise dispose of any real or personal property, or any interest therein, or relinquish any right, title, claim, lien, interest, easement or demand however acquired, and to do any of the foregoing by public or private sale;

(i) subject to the provisions of any contract or

agreement with another party to collect, enforce the collection of, and foreclose on any property or collateral securing its loan or loans, mortgage or mortgages, and acquire or take possession of such property or collateral and release or relinquish any right, title, claim, lien, interest, easement, or demand in property foreclosed by it or to sell the same at public or private sale, with or without bidding, and otherwise deal with such collateral as may be necessary to protect the interest of the Program Administrator;

(j) sell any eligible loan made by the Program

Administrator or mortgage interest owned by it, at public or private sale, with or without bidding, either singly or in groups, or in shares of loans or shares of groups of loans, and to deposit and invest the funds derived from such sales in any manner authorized by this Act;

(k) provide, contract or arrange, or participate with

or enter into agreements with any department, agency or authority of the United States or of this State, or any local unit of government, or any banking institution, insurance company, trust or fiduciary or any foundation or not-for-profit agency for the review, application, servicing, processing or administration of any proposed loan, grant, application, servicing, processing or administration of any proposed loan, grant, agreement, or contract of the Department when such arrangement is in furtherance of this Act;

(l) receive and accept any gifts, grants, donations

or contributions from any source, of money, property, labor or other things of value, to be held, used and applied to carry out the purposes of this Act subject to including, but not limited to, gifts or grants from any Department or agency of the United States or the State or from any local unit of government, not-for-profit organization or private firm or individual for any purpose consistent with this Act; and

(m) exercise such other powers as are necessary or

incidental to the administration of this Act or performance of duties under this Act.

(Source: P.A. 95-710, eff. 6-1-08.)

(310 ILCS 65/8) (from Ch. 67 1/2, par. 1258)
Sec. 8. Uses of Trust Fund.
(a) Subject to annual appropriation to the Funding Agent and subject to the prior dedication, allocation, transfer and use of Trust Fund Moneys as provided in Sections 8(b), 8(c) and 9 of this Act, the Trust Fund may be used to make grants, mortgages, or other loans to acquire, construct, rehabilitate, develop, operate, insure, and retain affordable single-family and multi-family housing in this State for low-income and very low-income households. The majority of monies appropriated to the Trust Fund in any given year are to be used for affordable housing for very low-income households. For the fiscal years 2007, 2008, and 2009 only, the Department of Human Services is authorized to receive appropriations and spend moneys from the Illinois Affordable Housing Trust Fund for the purpose of developing and coordinating public and private resources targeted to meet the affordable housing needs of low-income, very low-income, and special needs households in the State of Illinois.
(b) For each fiscal year commencing with fiscal year 1994, the Program Administrator shall certify from time to time to the Funding Agent, the Comptroller and the State Treasurer amounts, up to an aggregate in any fiscal year of $10,000,000, of Trust Fund Moneys expected to be used or pledged by the Program Administrator during the fiscal year for the purposes and uses specified in Sections 8(c) and 9 of this Act. Subject to annual appropriation, upon receipt of such certification, the Funding Agent and the Comptroller shall dedicate and the State Treasurer shall transfer not less often than monthly to the Program Administrator or its designated payee, without requisition or further request therefor, all amounts accumulated in the Trust Fund within the State Treasury and not already transferred to the Loan Commitment Account prior to the Funding Agent's receipt of such certification, until the Program Administrator has received the aggregate amount certified by the Program Administrator, to be used solely for the purposes and uses authorized and provided in Sections 8(c) and 9 of this Act. Neither the Comptroller nor the Treasurer shall transfer, dedicate or allocate any of the Trust Fund Moneys transferred or certified for transfer by the Program Administrator as provided above to any other fund, nor shall the Governor authorize any such transfer, dedication or allocation, nor shall any of the Trust Fund Moneys so dedicated, allocated or transferred be used, temporarily or otherwise, for interfund borrowing, or be otherwise used or appropriated, except as expressly authorized and provided in Sections 8(c) and 9 of this Act for the purposes and subject to the priorities, limitations and conditions provided for therein until such obligations, uses and dedications as therein provided, have been satisfied.
(c) Notwithstanding Section 5(b) of this Act, any Trust Fund Moneys transferred to the Program Administrator pursuant to Section 8(b) of this Act, or otherwise obtained, paid to or held by or for the Program Administrator, or pledged pursuant to resolution of the Program Administrator, for Affordable Housing Program Trust Fund Bonds or Notes under the Illinois Housing Development Act, and all proceeds, payments and receipts from investments or use of such moneys, including any residual or additional funds or moneys generated or obtained in connection with any of the foregoing, may be held, pledged, applied or dedicated by the Program Administrator as follows:
(1) as required by the terms of any pledge of or

resolution of the Program Administrator authorized under Section 9 of this Act in connection with Affordable Housing Program Trust Fund Bonds or Notes issued pursuant to the Illinois Housing Development Act;

(2) to or for costs of issuance and administration

and the payments of any principal, interest, premium or other amounts or expenses incurred or accrued in connection with Affordable Housing Program Trust Fund Bonds or Notes, including rate protection contracts and credit support arrangements pertaining thereto, and, provided such expenses, fees and charges are obligations, whether recourse or nonrecourse, and whether financed with or paid from the proceeds of Affordable Housing Program Trust Fund Bonds or Notes, of the developers, mortgagors or other users, the Program Administrator's expenses and servicing, administration and origination fees and charges in connection with any loans, mortgages, or developments funded or financed or expected to be funded or financed, in whole or in part, from the issuance of Affordable Housing Program Trust Fund Bonds or Notes;

(3) to or for costs of issuance and administration

and the payments of principal, interest, premium, loan fees, and other amounts or other obligations of the Program Administrator, including rate protection contracts and credit support arrangements pertaining thereto, for loans, commercial paper or other notes or bonds issued by the Program Administrator pursuant to the Illinois Housing Development Act, provided that the proceeds of such loans, commercial paper or other notes or bonds are paid or expended in connection with, or refund or repay, loans, commercial paper or other notes or bonds issued or made in connection with bridge loans or loans for the construction, renovation, redevelopment, restructuring, reorganization of Affordable Housing and related expenses, including development costs, technical assistance, or other amounts to construct, preserve, improve, renovate, rehabilitate, refinance, or assist Affordable Housing, including financially troubled Affordable Housing, permanent or other financing for which has been funded or financed or is expected to be funded or financed in whole or in part by the Program Administrator through the issuance of or use of proceeds from Affordable Housing Program Trust Fund Bonds or Notes;

(4) to or for direct expenditures or reimbursement

for development costs, technical assistance, or other amounts to construct, preserve, improve, renovate, rehabilitate, refinance, or assist Affordable Housing, including financially troubled Affordable Housing, permanent or other financing for which has been funded or financed or is expected to be funded or financed in whole or in part by the Program Administrator through the issuance of or use of proceeds from Affordable Housing Program Trust Fund Bonds or Notes; and

(5) for deposit into any residual, sinking, reserve

or revolving fund or pool established by the Program Administrator, whether or not pledged to secure Affordable Housing Program Trust Fund Bonds or Notes, to support or be utilized for the issuance, redemption, or payment of the principal, interest, premium or other amounts payable on or with respect to any existing, additional or future Affordable Housing Program Trust Fund Bonds or Notes, or to or for any other expenditure authorized by this Section 8(c).

(d) All or a portion of the Trust Fund Moneys on deposit or to be deposited in the Trust Fund not already certified for transfer or transferred to the Program Administrator pursuant to Section 8(b) of this Act may be used to secure the repayment of Affordable Housing Program Trust Fund Bonds or Notes, or otherwise to supplement or support Affordable Housing funded or financed or intended to be funded or financed, in whole or in part, by Affordable Housing Program Trust Fund Bonds or Notes.
(e) Assisted housing may include housing for special needs populations such as the homeless, single-parent families, the elderly, or persons with disabilities. The Trust Fund shall be used to implement a demonstration congregate housing project for any such special needs population.
(f) Grants from the Trust Fund may include, but are not limited to, rental assistance and security deposit subsidies for low and very low-income households.
(g) The Trust Fund may be used to pay actual and reasonable costs for Commission members to attend Commission meetings, and any litigation costs and expenses, including legal fees, incurred by the Program Administrator in any litigation related to this Act or its action as Program Administrator.
(h) The Trust Fund may be used to make grants for (1) the provision of technical assistance, (2) outreach, and (3) building an organization's capacity to develop affordable housing projects.
(i) Amounts on deposit in the Trust Fund may be used to reimburse the Program Administrator and the Funding Agent for costs incurred in the performance of their duties under this Act, excluding costs and fees of the Program Administrator associated with the Program Escrow to the extent withheld pursuant to paragraph (8) of subsection (b) of Section 5.
(Source: P.A. 99-143, eff. 7-27-15.)

(310 ILCS 65/8.5)
Sec. 8.5. Uses of Illinois Affordable Housing Capital Fund; report.
(a) Subject to annual appropriation to the Funding Agent, the Illinois Affordable Housing Capital Fund may be used to make grants, mortgages, or other loans to acquire, construct, rehabilitate, develop, insure, and retain affordable single-family and multi-family housing in this State for low-income and very low-income households. The majority of moneys appropriated to the Illinois Affordable Housing Capital Fund in any given year are to be used for affordable housing for very low-income households.
(b) The Illinois Housing Development Authority shall submit an annual report to the General Assembly and the Governor regarding the Illinois Affordable Housing Capital Fund.
(Source: P.A. 95-710, eff. 6-1-08.)

(310 ILCS 65/9) (from Ch. 67 1/2, par. 1259)
Sec. 9. Notes and bonds.
(a) Subject to the restrictions on purposes and uses contained in this Act and the limit on amount contained in Section 22 of the Illinois Housing Development Act, the Program Administrator may issue Affordable Housing Program Trust Fund Bonds or Notes pursuant to the Illinois Housing Development Act. Such bonds and notes shall be secured as provided in the authorizing resolution of the Program Administrator under the Illinois Housing Development Act which may, notwithstanding any other provision of this Act, include in addition to any other security, a specific pledge or assignment of lien on or security interest in, Trust Fund Moneys received or to be received by the Program Administrator from the Trust Fund pursuant to Section 8(b) of this Act. Any such pledge, assignment, lien or security interest shall be for the benefit of the holders of such bonds or notes and shall be valid, binding from the times bonds or notes are issued without any physical delivery or further act, and shall be valid and binding as against and prior to the claims of all other parties having claims of any kind against the Program Administrator or any other person irrespective of whether such other parties have notice of such pledge, assignment, lien or security interest. The pledge by the Program Administrator of Trust Fund Moneys obtained pursuant to Section 8(b) of this Act and pledged pursuant to this Section shall be superior to and have priority over any other use of such moneys by the Program Administrator under this Act. The resolution authorizing the issuance of any such bonds or notes may provide, as part of the contract with the holders of the bonds or notes, for the creation of a separate fund or funds to provide for the payment of principal, premium, if any, interest and other amounts in respect of such bonds or notes and for the deposit in such funds of any or all Trust Fund Moneys certified to the State Treasurer, the Comptroller and the Funding Agent by the Program Administrator as provided in Section 8(b) of this Act, as well as any other amounts, all as provided in such resolution, to meet the debt service requirements on such bonds or notes, including principal, premium, if any, and interest in respect of such bonds or notes, and any sinking fund, reserve fund or other fund or account requirements as may be provided by such resolution, and all expenses incident to or in connection with such fund or account or the issuance, administration and payment of such bonds or notes.
(b) The resolution of the Program Administrator authorizing the issuance of Affordable Housing Program Trust Fund Bonds or Notes may further secure such bonds or notes by providing for the assignment and direct payment to the corporate or indenture trustee, if any, for the holders of such bonds and notes of any or all Trust Fund Moneys transferred or certified or dedicated for transfer to the Program Administrator pursuant to Section 8(b) of this Act. Subject to annual appropriation, upon receipt of notice of any such assignment, the Funding Agent, the Treasurer and the Comptroller of the State of Illinois shall thereafter, notwithstanding the provisions of any other Act, including Section 5 of the State Finance Act, provide for such assigned amounts to be paid directly to the trustee instead of the Program Administrator, all in accordance with the terms of the resolution making the assignment. The resolution shall provide that Trust Fund Moneys paid pursuant to Section 8(b) and this Section to the trustee which are not required to be deposited, held or invested in funds and accounts created by the resolution with respect to Affordable Housing Program Trust Fund Bonds or Notes, may be paid by the trustee to the Program Administrator and the Program Administrator may use such amounts or funds as provided in Section 8(c) of this Act.
(c) In issuing Affordable Housing Program Trust Fund Bonds or Notes pursuant to the Illinois Housing Development Act, the Program Administrator may include in the resolution authorizing such issue a covenant as part of the contract with the holders of the bonds or notes, that as long as such obligations are outstanding, it shall make the deposits or transfers of Trust Fund Moneys it receives or is entitled to receive pursuant to Section 8(b) of this Act. A certified copy of the resolution authorizing the issuance of any of such bonds or notes shall be filed at or prior to the issuance of such obligations with the Governor, the Treasurer and Comptroller of the State of Illinois and with the Funding Agent.
(d) The State of Illinois pledges to and agrees with the holders of Affordable Housing Program Trust Fund Bonds or Notes issued pursuant to the Illinois Housing Development Act that the State will not limit or alter the rights and powers vested in the Program Administrator by this Act or the Illinois Housing Development Act so as to impair the terms of any contract made by the Program Administrator with such holders or in any way impair the rights and remedies of such holders until the principal and premium, if any, of such bonds and notes, together with interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceedings by or on behalf of such holders are fully met and discharged. In addition, the State pledges to and agrees with the holders of such bonds and notes that the State will not limit or alter the basis on which Trust Fund Moneys are to be collected and paid to the Program Administrator as provided in this Act, or the use of such funds, and the State will not take action to repeal or reduce the Real Estate Transfer Tax, as amended, so as to impair the terms of any such contract. The Program Administrator is authorized to include these pledges and agreements of the State in any contract with the holders of Affordable Housing Program Trust Fund Bonds or Notes.
(e) Illinois Affordable Housing Program Trust Fund Bonds or Notes do not constitute general obligations of the State and shall not be secured by a pledge of the full faith and credit of the State. Each such bond or note shall describe the limited nature of the State's obligation on the face of the bond or note.
(Source: P.A. 88-93.)

(310 ILCS 65/10) (from Ch. 67 1/2, par. 1260)
Sec. 10. Trust Fund restrictions and stipulations. (a) All housing financed and all assistance provided from the Trust Fund shall be available to all eligible persons regardless of race, color, ancestry, unfavorable military discharge, familial status, marital status, national origin, religion, creed, sex, age, or disability.
(b) There shall be, on all assisted housing, a deed restriction, agreement, or other legal document which provides for the recapture of assistance upon terms and conditions to be specified in rules and regulations promulgated by the Program Administrator.
(c) Loans made by the Trust Fund may be at no interest or at below market interest rates, with or without security, and may include loans for predevelopment financing.
(d) Assistance may be provided for housing units for low and very low-income households within multi-family housing which is occupied partly by low and very low-income households and partly by households not qualifying as low or very low-income, subject to rules and regulations promulgated by the Program Administrator.
(e) Except to the extent provided in rules and regulations promulgated by the Program Administrator, no household shall be required to vacate or move from any assisted housing as a result of ceasing to qualify as a low or very low-income household under this Act.
(f) Rates not to exceed fair market rental may be charged to any person or household which occupies any single family housing or unit of multi-family housing for the period that person or household does not qualify as low or very low-income.
(g) All housing assisted by the Trust Fund shall provide a residential antidisplacement and relocation assistance plan consistent with Section 507 of the federal Housing and Community Development Act of 1987.
(h) Multi-family housing assisted by the Trust Fund shall be prohibited from refusing to accept tenants for occupancy solely because the tenant receives governmental rental assistance.
(i) Trust Fund assisted multi-family housing is prohibited from evicting tenants without good cause.
(j) Assistance may be provided to housing whether or not such housing satisfies the definition of a "qualified residential rental project" set forth in Section 142 of the Internal Revenue Code of 1986, as amended.
(k) Housing assisted by the Trust Fund shall be required to meet energy efficiency standards which shall be established by the Program Administrator. Any review for affordability of assisted housing must include a review of energy costs.
(l) Manufactured housing which is manufactured entirely within the State shall be given priority over housing manufactured in whole or in part outside of the State.
(m) It is intended that Trust Fund monies not be used to supplant existing resources and that the Trust Fund shall be a funder of last resort.
(n) Prior to application of Trust Fund assets to provide assistance to affordable housing under this Act, Trust Fund assets may be invested in mortgage participation certificates representing undivided interests in specified, first-lien conventional residential Illinois mortgages which are underwritten, insured, guaranteed or purchased by the Federal Home Loan Mortgage Corporation. Trust Fund assets may also be used in such investments as may be lawful for fiduciaries in this State or in such investments which shall reduce the risk associated with fluctuations in interest rates or market price of investments.
(Source: P.A. 89-286, eff. 8-10-95.)

(310 ILCS 65/11) (from Ch. 67 1/2, par. 1261)
Sec. 11. Trust Fund commitments and distributions.
(a) Trust Fund Moneys shall be committed and distributed from the Trust Fund first as provided in Sections 8(b), 8(c) and 9 of this Act with any undistributed or uncommitted balance remaining in the Trust Fund to be committed, used, and distributed for purposes authorized in Section 8 of this Act.
(b) For loans or grants authorized by Section 8:
(1) Upon finding that the recommended loan or grant

meets the standards set forth in the rules and regulations promulgated hereunder by the Program Administrator, the Program Administrator may issue a commitment. Any commitment issued pursuant to this Act shall be made expressly contingent upon the availability of monies in the Trust Fund and shall expire if unfunded within one year from the date of issuance.

(2) Upon issuance of a commitment under this Act, the

Program Administrator shall certify to the Funding Agent the amount of the commitment. Upon receiving a commitment certification from the Program Administrator, the Funding Agent shall determine if sufficient monies to fund the commitment are available in the General Account and shall so notify the Program Administrator. When there are sufficient monies in the General Account to fund the commitment, such monies shall be transferred to the Commitment Account and the Funding Agent shall so notify the Program Administrator. Commitments certified to the Funding Agent from the Program Administrator shall be held for allocation to the Commitment Account on a first come, first serve basis.

(3) Within 30 days of the date of an anticipated

closing, the Program Administrator shall submit a payout request to the Funding Agent identifying the related commitment and indicating the anticipated date of payout, the amount of the payout and the party to whom the payout shall be made payable and delivered. The Program Administrator may promulgate rules and regulations hereunder governing the payout procedure.

(4) After the payout has been disbursed from the

State treasury to the Program Escrow, (i) if no portion of the payout has been disbursed from the Program Escrow, or, in the case of a construction loan, the construction has not commenced, within 180 days after receipt of the payout to the Program Escrow, the Program Administrator shall return the undisbursed balance of the payout to the State Treasurer for deposit into the Trust Fund and (ii) if the loan amount has been disbursed from the Program Escrow, but not for the specific purpose designated in the commitment, the Program Administrator shall exercise those powers under Section 7 that it deems appropriate and shall return that portion of the payout that is recaptured pursuant to such powers to the State Treasurer for deposit into the Trust Fund.

(c) For uses authorized by subsections (g) and (i) of Section 8, the Program Administrator shall submit a payout request to the Funding Agent identifying the payee, the purpose for which the payout is sought, and the date on which the payout is required. The payout shall not be disbursed to the Program Escrow or any other escrow account, but shall be disbursed directly to the payee indicated on the payout request. If the payout has not been used by the payee for the purpose identified in the payout request, or if it has not been used within 180 days after the payment, the Program Administrator shall exercise those powers under Section 7 that it deems appropriate and shall return that portion of the payout that is recaptured pursuant to such powers to the State Treasurer for deposit into the Trust Fund.
(Source: P.A. 88-93; 89-286, eff. 8-10-95.)

(310 ILCS 65/12) (from Ch. 67 1/2, par. 1262)
Sec. 12. Housing development credits. Subject to appropriations by the General Assembly directly to the Development Credits Account of the Trust Fund, the Program Administrator shall make grants to eligible applicants for the purposes of encouraging investment in affordable housing for very low-income, low-income and moderate income households, and for reducing the costs of the development of such housing. The Program Administrator shall promulgate rules and regulations to implement the Housing Development Credits Program, after consultation with the Commission.
(Source: P.A. 86-925.)

(310 ILCS 65/13) (from Ch. 67 1/2, par. 1263)
Sec. 13. Senior Congregate Housing Demonstration Project. (a) The Program Administrator shall, on the recommendation of the Commission and in cooperation with the Department on Aging, implement a senior congregate housing demonstration project for low and very low-income persons 65 years of age or older. The demonstration project shall coordinate its efforts with local agencies which provide services to seniors.
(b) The Program Administrator shall submit to the Governor and the General Assembly a report by January 1, 1991 evaluating the effectiveness of the project provided in this Section. The report shall include, but not be limited to, the number of persons served under the project, information as to the cost of the services, and recommendations as to whether additional senior congregate housing projects should be established.
(Source: P.A. 86-925.)

(310 ILCS 65/14) (from Ch. 67 1/2, par. 1264)
Sec. 14. Homeless Veterans Demonstration Project. (a) The Program Administrator shall, on the recommendation of the Commission and in cooperation with the Department of Veterans' Affairs, implement a demonstration project for low and very low-income homeless veterans and their families. This demonstration project shall consist of a short-term shelter, and will also provide assistance in assessing the needs of veterans, ascertaining the programs for which veterans may be eligible and making application for such programs and services and referral to appropriate agencies. The project shall, to the extent possible, establish liaisons with labor organizations, community colleges, vocational rehabilitation programs and other providers of trade apprenticeships and other job training programs.
(b) The Program Administrator shall submit to the Governor and the General Assembly a report by January 1, 1991 evaluating the effectiveness of the project provided in this Section. The report shall include, but not be limited to, the number of persons served under the project, information as to the cost of the services, and recommendations as to whether additional homeless veterans projects should be established.
(Source: P.A. 86-925.)

(310 ILCS 65/15) (from Ch. 67 1/2, par. 1265)
Sec. 15. Rural Housing Projects. In addition to other financing that the Program Administrator may make available, the Program Administrator may issue notes and bonds for the purposes of financing rural community housing projects for low and very low-income households, in accordance with the provisions of this Act. For the purposes of this Section, a rural community is any municipality with a population of less than 20,000, or any unincorporated area located in a county with a population of less than 350,000.
(Source: P.A. 86-925.)

(310 ILCS 65/16) (from Ch. 67 1/2, par. 1266)
Sec. 16. Tax Increment Financing Plan. The Program Administrator shall, in cooperation with the Department of Commerce and Economic Opportunity, develop a plan for the use of tax increment financing to increase the availability of affordable housing. The Program Administrator shall recommend ways in which local tax increment financing can be exported from commercial and industrial developments to very low-income, low-income and moderate income housing projects outside the tax increment financing district, subject to limitation on dollar amounts. By March 1, 1990, the Program Administrator shall report to the Governor and the General Assembly the details of the plan and the Program Administrator's recommendations for legislative action.
(Source: P.A. 94-793, eff. 5-19-06.)

(310 ILCS 65/17) (from Ch. 67 1/2, par. 1267)
Sec. 17. Annual Budget and Report. (a) Within 9 months after the effective date of this Act, the Commission shall prepare a plan listing available resources, priorities for expenditures, and procedures for making application for grants and loans. The plan shall be published in the Illinois Register. Such a plan shall be prepared annually and published for each succeeding year.
(b) Within 60 days of the end of each fiscal year, the Commission shall prepare a report to the General Assembly describing the activities of the Affordable Housing Program for the preceding year.
(Source: P.A. 86-925.)



310 ILCS 67/ - Affordable Housing Planning and Appeal Act.

(310 ILCS 67/1)
Sec. 1. Short title. This Act may be cited as the Affordable Housing Planning and Appeal Act.
(Source: P.A. 93-595, eff. 1-1-04.)

(310 ILCS 67/5)
Sec. 5. Findings. The legislature finds and declares that:
(1) there exists a shortage of affordable,

accessible, safe, and sanitary housing in the State;

(2) it is imperative that action be taken to assure

the availability of workforce and retirement housing; and

(3) local governments in the State that do not have

sufficient affordable housing are encouraged to assist in providing affordable housing opportunities to assure the health, safety, and welfare of all citizens of the State.

(Source: P.A. 93-595, eff. 1-1-04.)

(310 ILCS 67/10)
Sec. 10. Purpose. The purpose of this Act is to encourage counties and municipalities to incorporate affordable housing within their housing stock sufficient to meet the needs of their county or community. Further, affordable housing developers who believe that they have been unfairly treated due to the fact that the development contains affordable housing may seek relief from local ordinances and regulations that may inhibit the construction of affordable housing needed to serve low-income and moderate-income households in this State.
(Source: P.A. 93-595, eff. 1-1-04.)

(310 ILCS 67/15)
Sec. 15. Definitions. As used in this Act:
"Affordable housing" means housing that has a value or cost or rental amount that is within the means of a household that may occupy moderate-income or low-income housing. In the case of owner-occupied dwelling units, housing that is affordable means housing in which mortgage, amortization, taxes, insurance, and condominium or association fees, if any, constitute no more than 30% of the gross annual household income for a household of the size that may occupy the unit. In the case of dwelling units for rent, housing that is affordable means housing for which the rent and utilities constitute no more than 30% of the gross annual household income for a household of the size that may occupy the unit.
"Affordable housing developer" means a nonprofit entity, limited equity cooperative or public agency, or private individual, firm, corporation, or other entity seeking to build an affordable housing development.
"Affordable housing development" means (i) any housing that is subsidized by the federal or State government or (ii) any housing in which at least 20% of the dwelling units are subject to covenants or restrictions that require that the dwelling units be sold or rented at prices that preserve them as affordable housing for a period of at least 15 years, in the case of owner-occupied housing, and at least 30 years, in the case of rental housing.
"Approving authority" means the governing body of the county or municipality.
"Area median household income" means the median household income adjusted for family size for applicable income limit areas as determined annually by the federal Department of Housing and Urban Development under Section 8 of the United States Housing Act of 1937.
"Community land trust" means a private, not-for-profit corporation organized exclusively for charitable, cultural, and other purposes and created to acquire and own land for the benefit of the local government, including the creation and preservation of affordable housing.
"Development" means any building, construction, renovation, or excavation or any material change in any structure or land, or change in the use of such structure or land, that results in a net increase in the number of dwelling units in a structure or on a parcel of land by more than one dwelling unit.
"Exempt local government" means any local government in which at least 10% of its total year-round housing units are affordable, as determined by the Illinois Housing Development Authority pursuant to Section 20 of this Act; or any municipality under 1,000 population.
"Household" means the person or persons occupying a dwelling unit.
"Housing trust fund" means a separate fund, either within a local government or between local governments pursuant to intergovernmental agreement, established solely for the purposes authorized in subsection (d) of Section 25, including, without limitation, the holding and disbursing of financial resources to address the affordable housing needs of individuals or households that may occupy low-income or moderate-income housing.
"Local government" means a county or municipality.
"Low-income housing" means housing that is affordable, according to the federal Department of Housing and Urban Development, for either home ownership or rental, and that is occupied, reserved, or marketed for occupancy by households with a gross household income that does not exceed 50% of the area median household income.
"Moderate-income housing" means housing that is affordable, according to the federal Department of Housing and Urban Development, for either home ownership or rental, and that is occupied, reserved, or marketed for occupancy by households with a gross household income that is greater than 50% but does not exceed 80% of the area median household income.
"Non-appealable local government requirements" means all essential requirements that protect the public health and safety, including any local building, electrical, fire, or plumbing code requirements or those requirements that are critical to the protection or preservation of the environment.
(Source: P.A. 98-287, eff. 8-9-13.)

(310 ILCS 67/20)
Sec. 20. Determination of exempt local governments.
(a) Beginning October 1, 2004, the Illinois Housing Development Authority shall determine which local governments are exempt and not exempt from the operation of this Act based on an identification of the total number of year-round housing units in the most recent data from the U.S. Census Bureau for each local government within the State and by an inventory of owner-occupied and rental affordable housing units, as defined in this Act, for each local government from the U.S. Census Bureau and other relevant sources.
(b) The Illinois Housing Development Authority shall make this determination by:
(i) totaling the number of owner-occupied housing

units in each local government that are affordable to households with a gross household income that is less than 80% of the median household income within the county or primary metropolitan statistical area;

(ii) totaling the number of rental units in each

local government that are affordable to households with a gross household income that is less than 60% of the median household income within the county or primary metropolitan statistical area;

(iii) adding the number of owner-occupied and rental

units for each local government from items (i) and (ii); and

(iv) dividing the sum of (iii) above by the total

number of year-round housing units in the local government as contained in the latest U.S. Census Bureau and multiplying the result by 100 to determine the percentage of affordable housing units within the jurisdiction of the local government.

(c) Beginning on the effective date of this amendatory Act of the 98th General Assembly, the Illinois Housing Development Authority shall publish a list of exempt and non-exempt local governments and the data that it used to calculate its determination at least once every 5 years. The data shall be shown for each local government in the State and for the State as a whole. Upon publishing a list of exempt and non-exempt local governments, the Illinois Housing Development Authority shall notify a local government that it is not exempt from the operation of this Act and provide to it the data used to calculate its determination.
(d) A local government or developer of affordable housing may appeal the determination of the Illinois Housing Development Authority as to whether the local government is exempt or non-exempt under this Act in connection with an appeal under Section 30 of this Act.
(Source: P.A. 98-287, eff. 8-9-13.)

(310 ILCS 67/25)
Sec. 25. Affordable housing plan.
(a) Prior to April 1, 2005, all non-exempt local governments must approve an affordable housing plan. Any local government that is determined by the Illinois Housing Development Authority under Section 20 to be non-exempt for the first time based on the recalculation of U.S. Census Bureau data after 2010 shall have 18 months from the date of notification of its non-exempt status to approve an affordable housing plan under this Act.
(b) For the purposes of this Act, the affordable housing plan shall consist of at least the following:
(i) a statement of the total number of affordable

housing units that are necessary to exempt the local government from the operation of this Act as defined in Section 15 and Section 20;

(ii) an identification of lands within the

jurisdiction that are most appropriate for the construction of affordable housing and of existing structures most appropriate for conversion to, or rehabilitation for, affordable housing, including a consideration of lands and structures of developers who have expressed a commitment to provide affordable housing and lands and structures that are publicly or semi-publicly owned;

(iii) incentives that local governments may provide

for the purpose of attracting affordable housing to their jurisdiction; and

(iv) a goal of a minimum of 15% of all new

development or redevelopment within the local government that would be defined as affordable housing in this Act; or a minimum of a 3 percentage point increase in the overall percentage of affordable housing within its jurisdiction, as described in subsection (b) of Section 20 of this Act; or a minimum of a total of 10% affordable housing within its jurisdiction as described in subsection (b) of Section 20 of this Act. These goals may be met, in whole or in part, through the creation of affordable housing units under intergovernmental agreements as described in subsection (e) of this Section.

(c) Within 60 days after the adoption of an affordable housing plan or revisions to its affordable housing plan, the local government must submit a copy of that plan to the Illinois Housing Development Authority.
(d) In order to promote the goals of this Act and to maximize the creation, establishment, or preservation of affordable housing throughout the State of Illinois, a local government, whether exempt or non-exempt under this Act, may adopt the following measures to address the need for affordable housing:
(1) Local governments may individually or jointly

create or participate in a housing trust fund or otherwise provide funding or support for the purpose of supporting affordable housing, including, without limitation, to support the following affordable housing activities:

(A) Housing production, including, without

limitation, new construction, rehabilitation, and adaptive re-use.

(B) Acquisition, including, without limitation,

land, single-family homes, multi-unit buildings, and other existing structures that may be used in whole or in part for residential use.

(C) Rental payment assistance.
(D) Home-ownership purchase assistance.
(E) Preservation of existing affordable housing.
(F) Weatherization.
(G) Emergency repairs.
(H) Housing related support services, including

homeownership education and financial counseling.

(I) Grants or loans to not-for-profit

organizations engaged in addressing the affordable housing needs of low-income and moderate-income households.

Local governments may authorize housing trust funds

to accept and utilize funds, property, and other resources from all proper and lawful public and private sources so long as those funds are used solely for addressing the affordable housing needs of individuals or households that may occupy low-income or moderate-income housing.

(2) A local government may create a community land

trust, which may: acquire developed or undeveloped interests in real property and hold them for affordable housing purposes; convey such interests under long-term leases, including ground leases; convey such interests for affordable housing purposes; and retain an option to reacquire any such real property interests at a price determined by a formula ensuring that such interests may be utilized for affordable housing purposes.

(3) A local government may use its zoning powers to

require the creation and preservation of affordable housing as authorized under Section 5-12001 of the Counties Code and Section 11-13-1 of the Illinois Municipal Code.

(4) A local government may accept donations of money

or land for the purpose of addressing the affordable housing needs of individuals or households that may occupy low-income or moderate-income housing. These donations may include, without limitation, donations of money or land from persons in lieu of building affordable housing.

(e) In order to encourage regional cooperation and the maximum creation of affordable housing in areas lacking such housing in the State of Illinois, any non-exempt local government may enter into intergovernmental agreements under subsection (e) of Section 25 with local governments within 10 miles of its corporate boundaries in order to create affordable housing units to meet the goals of this Act. A non-exempt local government may not enter into an intergovernmental agreement, however, with any local government that contains more than 25% affordable housing as determined under Section 20 of this Act. All intergovernmental agreements entered into to create affordable housing units to meet the goals of this Act must also specify the basis for determining how many of the affordable housing units created will be credited to each local government participating in the agreement for purposes of complying with this Act. All intergovernmental agreements entered into to create affordable housing units to meet the goals of this Act must also specify the anticipated number of newly created affordable housing units that are to be credited to each local government participating in the agreement for purposes of complying with this Act. In specifying how many affordable housing units will be credited to each local government, the same affordable housing unit may not be counted by more than one local government.
(Source: P.A. 98-287, eff. 8-9-13.)

(310 ILCS 67/30)
Sec. 30. Appeal to State Housing Appeals Board.
(a) (Blank).
(b) Beginning January 1, 2009, an affordable housing developer whose application is either denied or approved with conditions that in his or her judgment render the provision of affordable housing infeasible may, within 45 days after the decision, appeal to the State Housing Appeals Board challenging that decision unless the municipality or county that rendered the decision is exempt under Section 15 of this Act. The developer must submit information regarding why the developer believes he or she was unfairly denied or unreasonable conditions were placed upon the tentative approval of the development. In the case of local governments that are determined by the Illinois Housing Development Authority under Section 20 to be non-exempt for the first time based on the recalculation of U.S. Census Bureau data after the effective date of this amendatory Act of the 98th General Assembly, no developer may appeal to the State Housing Appeals Board until 60 months after a local government has been notified of its non-exempt status.
(c) Beginning on the effective date of this amendatory Act of the 98th General Assembly, the Board shall, whenever possible, render a decision on the appeal within 120 days after the appeal is filed. The Board may extend the time by which it will render a decision where circumstances outside the Board's control make it infeasible for the Board to render a decision within 120 days. In any proceeding before the Board, the affordable housing developer bears the burden of demonstrating that the proposed affordable housing development (i) has been unfairly denied or (ii) has had unreasonable conditions placed upon it by the decision of the local government.
(d) The Board shall dismiss any appeal if:
(i) the local government has adopted an affordable

housing plan as defined in Section 25 of this Act and submitted that plan to the Illinois Housing Development Authority within the time frame required by this Act; and

(ii) the local government has implemented its

affordable housing plan and has met its goal as established in its affordable housing plan as defined in Section 25 of this Act.

(e) The Board shall dismiss any appeal if the reason for denying the application or placing conditions upon the approval is a non-appealable local government requirement under Section 15 of this Act.
(f) The Board may affirm, reverse, or modify the conditions of, or add conditions to, a decision made by the approving authority. The decision of the Board constitutes an order directed to the approving authority and is binding on the local government.
(g) The appellate court has the exclusive jurisdiction to review decisions of the Board. Any appeal to the Appellate Court of a final ruling by the State Housing Appeals Board may be heard only in the Appellate Court for the District in which the local government involved in the appeal is located. The appellate court shall apply the "clearly erroneous" standard when reviewing such appeals. An appeal of a final ruling of the Board shall be filed within 35 days after the Board's decision and in all respects shall be in accordance with Section 3-113 of the Code of Civil Procedure.
(Source: P.A. 98-287, eff. 8-9-13.)

(310 ILCS 67/40)
Sec. 40. Nonresidential development as part of an affordable housing development.
(a) An affordable housing developer who applies to develop property that contains nonresidential uses in a nonresidential zoning district must designate either at least 50% of the area or at least 50% of the square footage of the development for residential use. Unless adjacent to a residential development, the nonresidential zoning district shall not include property zoned industrial. The applicant bears the burden of proof of demonstrating that the purposes of a nonresidential zoning district will not be impaired by the construction of housing in the zoning district and that the public health and safety of the residents of the affordable housing will not be adversely affected by nonresidential uses either in existence or permitted in that zoning district. The development should be completed simultaneously to the extent possible and shall be unified in design.
(b) For purposes of subsection (a), the square footage of the residential portion of the development shall be measured by the interior floor area of dwelling units, excluding that portion that is unheated. Square footage of the nonresidential portion shall be calculated according to the gross leasable area.
(Source: P.A. 93-595, eff. 1-1-04.)

(310 ILCS 67/50)
Sec. 50. Housing Appeals Board.
(a) Prior to January 1, 2008, a Housing Appeals Board shall be created consisting of 7 members appointed by the Governor as follows:
(1) a retired circuit judge or retired appellate

judge, who shall act as chairperson;

(2) a zoning board of appeals member;
(3) a planning board member;
(4) a mayor or municipal council or board member;
(5) a county board member;
(6) an affordable housing developer; and
(7) an affordable housing advocate.
In addition, the Chairman of the Illinois Housing Development Authority, ex officio, shall serve as a non-voting member. No more than 4 of the appointed members may be from the same political party. Appointments under items (2), (3), and (4) shall be from local governments that are not exempt under this Act.
(b) Initial terms of 4 members designated by the Governor shall be for 2 years. Initial terms of 3 members designated by the Governor shall be for one year. Thereafter, members shall be appointed for terms of 2 years. After a member's term expires, the member shall continue to serve until a successor is appointed. There shall be no limit to the number of terms an appointee may serve. A member shall receive no compensation for his or her services, but shall be reimbursed by the State for all reasonable expenses actually and necessarily incurred in the performance of his or her official duties. The board shall hear all petitions for review filed under this Act and shall conduct all hearings in accordance with the rules and regulations established by the chairperson. The Illinois Housing Development Authority shall provide space and clerical and other assistance that the Board may require.
(c) (Blank).
(Source: P.A. 98-287, eff. 8-9-13.)

(310 ILCS 67/60)
Sec. 60. Rulemaking authority. The Illinois Housing Development Authority shall adopt other rules and regulations as needed to carry out the Board's responsibilities under this Act and to provide direction to local governments and affordable housing developers.
(Source: P.A. 94-303, eff. 7-21-05.)



310 ILCS 70/ - Homelessness Prevention Act.

(310 ILCS 70/1) (from Ch. 67 1/2, par. 1301)
Sec. 1. This Act shall be known and may be cited as the Homelessness Prevention Act.
(Source: P.A. 86-1454.)

(310 ILCS 70/2) (from Ch. 67 1/2, par. 1302)
Sec. 2. Legislative findings. The General Assembly finds that homelessness frequently results from a temporary economic crisis such as a temporary loss of employment, medical emergency, or loss or interruption of public benefits. It is also found that the prevention of homelessness, as opposed to providing temporary shelter or offering other short-term solutions to persons who become homeless, is cost-effective, preserves family self-respect and helps to keep families intact.
The General Assembly also finds that short-term interventions for the prevention of homelessness serve to prevent the need for long-term assistance programs that are more costly to taxpayers.
(Source: P.A. 91-388, eff. 1-1-00.)

(310 ILCS 70/3) (from Ch. 67 1/2, par. 1303)
Sec. 3. Definitions. As used in this Act:
"Department" means the Department of Human Services (acting as successor to the Illinois Department of Public Aid under the Department of Human Services Act).
"Grantee" means a county, a township, a municipality, or an Illinois not-for-profit corporation receiving grants authorized by this Act.
"Household" means 2 or more persons residing together, or a person living alone.
"Service area" means the county, township, municipality, or other geographical area served by a grantee under this Act.
(Source: P.A. 91-388, eff. 1-1-00.)

(310 ILCS 70/4) (from Ch. 67 1/2, par. 1304)
Sec. 4. Homelessness Prevention and Assistance Program.
(a) The Department shall establish a family homelessness prevention and assistance program to stabilize families in their existing homes, to shorten the amount of time that families stay in emergency shelters, and to assist families with securing affordable transitional or permanent housing. The Department shall make grants, from funds appropriated to it, to develop and implement homelessness prevention and assistance projects under this Act.
(b) Grants may be made from funds appropriated for the purposes of this Act and from any federal funds or funds from other sources which are made available for the purposes of this Act. Grants shall be made under this Act only to the extent that funds are available.
(Source: P.A. 94-91, eff. 7-1-05.)

(310 ILCS 70/4.5)
Sec. 4.5. Grant eligibility. The Department shall award grants to grantees that agree to focus their emergency response systems on homeless prevention and securing permanent or transitional housing for homeless households. The Department shall consider the extent to which the proposed project activities demonstrate ways in which existing resources in a service area may be more effectively coordinated. Priority in awarding grants will be given to applicants participating in an established continuum of care.
(Source: P.A. 91-388, eff. 1-1-00.)

(310 ILCS 70/5) (from Ch. 67 1/2, par. 1305)
Sec. 5. Eligibility for assistance. Grantees may offer assistance to households in their service area when:
(a) (Blank);
(b) the household is in imminent danger of eviction, foreclosure or homelessness, or is currently homeless;
(c) the household documents a temporary economic crisis beyond the household's control, evidenced by at least one of the following conditions:
(1) loss of employment;
(2) medical disability or emergency;
(3) loss or delay of some form of public benefits;
(4) natural disaster;
(5) substantial change in household composition;
(6) victimization by criminal activity;
(7) illegal action by a landlord;
(8) displacement by government or private action; or
(9) some other condition which constitutes a hardship

comparable to the other conditions enumerated above;

(d) other federal, State or local housing subsidies are unavailable; and
(e) the applicant demonstrates an ability to meet the prospective rental obligation after the assistance has been granted based on current or anticipated income.
(Source: P.A. 91-388, eff. 1-1-00.)

(310 ILCS 70/6) (from Ch. 67 1/2, par. 1306)
Sec. 6. Forms of assistance. Assistance offered to households by grantees shall include but not be limited to the following:
(a) payment of a rent or mortgage arrearage in an amount established as necessary to defeat the eviction or foreclosure, but shall in no event be greater than 3 months of rental or mortgage arrears;
(b) payment of a rent deposit or security deposit and payment of not more than 2 months rent or mortgage payments;
(c) payment of utility bills and arrearages; or
(d) support services, where appropriate, to prevent homelessness or repeated episodes of homelessness.
(Source: P.A. 96-291, eff. 8-11-09.)

(310 ILCS 70/7) (from Ch. 67 1/2, par. 1307)
Sec. 7. (Repealed).
(Source: P.A. 86-1454. Repealed by P.A. 91-388, eff. 1-1-00.)

(310 ILCS 70/8) (from Ch. 67 1/2, par. 1308)
Sec. 8. Payment of assistance. Assistance provided under this Act may be paid to a landlord, mortgage company, utility company, or other vendor who provides housing or other services to an applicant for assistance.
(Source: P.A. 96-291, eff. 8-11-09.)

(310 ILCS 70/9) (from Ch. 67 1/2, par. 1309)
Sec. 9. Staff accepting applications; training and experience. A grantee's staff accepting applications from households for assistance under the program shall be trained or experienced in the following: the operation of the program and any regulations adopted in relation to the program by the Department; identification of federal, State and local agencies and services which are relevant to the program and the program's clients; dissemination of information relating to the program; intake, screening and referral procedures; and other areas to be determined by the Department. If the Department contracts with a private entity for the operation of the program, the Department shall ensure that the staff of the entity have experience and training as specified in this Section.
(Source: P.A. 91-388, eff. 1-1-00.)

(310 ILCS 70/9.5)
Sec. 9.5. Consultation. Grantees shall consult on a regular basis with the local established continuum of care in preparing the project proposal and in the design, implementation, and evaluation of the project.
(Source: P.A. 91-388, eff. 1-1-00.)

(310 ILCS 70/10) (from Ch. 67 1/2, par. 1310)
Sec. 10. (a) Program staff shall, whenever practicable, negotiate with the landlord of a household approved for assistance under the program to enable the household to remain in its current housing.
(b) Program staff shall, when there has been a loss of public benefits to the household, take all practicable steps to assist in the restoration of the household's public benefits.
(c) Program staff shall identify, and assist households in applying for, any form of public benefits or entitlements for which the household may be eligible.
(d) Program staff shall, after the end of each State fiscal year and as determined by the Department of Human Services, determine whether the household has remained in the residence in which they were residing at the time assistance was provided, and determine whether the living situation of the household is stable.
(Source: P.A. 96-291, eff. 8-11-09.)

(310 ILCS 70/11) (from Ch. 67 1/2, par. 1311)
Sec. 11. The program shall provide for outreach to persons who are likely to be in need of assistance. Such outreach may include, but shall not be limited to, general publicity, and cooperation with other agencies and court and sheriff's personnel involved in eviction matters.
(Source: P.A. 86-1454.)

(310 ILCS 70/12) (from Ch. 67 1/2, par. 1312)
Sec. 12. Assistance received under this Act shall not be considered to be income in determining a recipient's eligibility for other State assistance programs or for State tax purposes.
(Source: P.A. 86-1454.)

(310 ILCS 70/13) (from Ch. 67 1/2, par. 1313)
Sec. 13. Report. The Department shall report on program activities that provide assistance or services to homeless persons under this Act as part of its annual report to the General Assembly.
(Source: P.A. 91-388, eff. 1-1-00.)

(310 ILCS 70/14) (from Ch. 67 1/2, par. 1314)
Sec. 14. The Department may promulgate such rules as may be necessary to implement this program.
(Source: P.A. 86-1454.)



310 ILCS 75/ - Subsidized Housing Joint Occupancy Act.

(310 ILCS 75/1) (from Ch. 67 1/2, par. 1351)
Sec. 1. Short title. This Act may be cited as the Subsidized Housing Joint Occupancy Act.
(Source: P.A. 87-243.)

(310 ILCS 75/2) (from Ch. 67 1/2, par. 1352)
Sec. 2. Legislative findings. The General Assembly makes the following findings:
(1) Elderly persons and persons with disabilities frequently desire to share a residence (i) to maximize the effectiveness of the portion of their often limited incomes that is spent for housing; (ii) for protection; and (iii) for assistance in performing necessary daily tasks of life such as cooking and cleaning.
(2) Many elderly persons and persons with disabilities desire to live in federally subsidized housing units because of their limited incomes.
(3) Rules of the federal Department of Housing and Urban Development permit 2 or more unrelated elderly persons or persons with disabilities to occupy the same unit in federally subsidized housing, although local housing authorities frequently do not permit those persons to occupy the same unit.
(4) The State of Illinois should do all it can to assist its elderly persons and persons with disabilities in maximizing the effectiveness of their incomes and to insure that those citizens are not unnecessarily burdened in accomplishing the daily tasks of life.
(Source: P.A. 99-143, eff. 7-27-15.)

(310 ILCS 75/3) (from Ch. 67 1/2, par. 1353)
Sec. 3. Definitions. As used in this Act, unless the context clearly requires otherwise:
"Elderly person" means a person 62 years of age or older.
"Person with a disability" means a person having a physical or mental impairment that:
(1) is expected to be of long-continued and

indefinite duration,

(2) substantially impedes the person's ability to

live independently, and

(3) is of such a nature that this ability could be

improved by more suitable housing conditions.

"Subsidized housing" means any housing or unit of housing financed by a loan or mortgage held by the Illinois Housing Development Authority, a local housing authority, or the federal Department of Housing and Urban Development ("HUD") under one of the following circumstances:
(1) Insured or held by HUD under Section 221(d)(3) of

the National Housing Act and assisted under Section 101 of the Housing and Urban Development Act of 1965 or Section 8 of the United States Housing Act of 1937.

(2) Insured or held by HUD and bears interest at a

rate determined under the proviso of Section 221(d)(3) of the National Housing Act.

(3) Insured, assisted, or held by HUD under Section

202 or 236 of the National Housing Act.

(4) Insured or held by HUD under Section 514 or 515

of the Housing Act of 1949.

(5) Insured or held by HUD under the United States

Housing Act of 1937.

(6) Held by HUD and formerly insured under a program

listed in paragraph (1), (2), (3), (4), or (5).

(Source: P.A. 99-143, eff. 7-27-15.)

(310 ILCS 75/4) (from Ch. 67 1/2, par. 1354)
Sec. 4. Joint occupancy of subsidized housing. Two elderly persons or two persons with disabilities who are not related to each other by blood or marriage shall not be prohibited from jointly occupying subsidized housing or a unit of subsidized housing solely because they are not related, provided they have filed a form for such joint occupation with the clerk of the county in which the housing they seek to occupy is located and otherwise meet all other eligibility requirements. A member of the joint occupancy may withdraw from the joint occupancy at any time.
(Source: P.A. 99-143, eff. 7-27-15.)

(310 ILCS 75/5) (from Ch. 67 1/2, par. 1355)
Sec. 5. This Act takes effect upon becoming law.
(Source: P.A. 87-243.)



310 ILCS 80/ - Shelter Residents Protection Act.

(310 ILCS 80/1)
Sec. 1. This Act may be cited as the Shelter Residents Protection Act.
(Source: P.A. 87-1093.)

(310 ILCS 80/5)
Sec. 5. Homeless persons; savings.
(a) If a homeless person resides at a shelter, that person may open a passbook savings account at a bank or savings and loan association subject to the requirements imposed by the bank or savings and loan association. In the alternative, the homeless person may enter into a written agreement with the shelter in which he or she resides; the agreement may provide that the shelter will accept and hold moneys belonging to the homeless person. Under such an agreement, the shelter shall do the following:
(1) Place the moneys in a non-interest bearing

account for the homeless person, at no cost to that person.

(2) Segregate, from all other moneys or accounts held

or maintained by the shelter, moneys accepted from and held for homeless persons.

(3) Maintain, separately for each homeless person

with whom an agreement is made under this Section, an accurate accounting of the moneys accepted from, held for, and withdrawn by that person. Upon a homeless person's request, the shelter shall provide a copy of the accounting concerning that person's moneys.

(4) Pay to the homeless person, within 48 hours after

the person's request, the amount of the person's moneys held by the shelter or any lesser amount requested by the homeless person.

(b) Money held by a shelter under this Section shall not be subject to assignment, attachment, garnishment, set-off, or other process in aid of creditors.
(c) For purposes of this Section, "homeless person" means either of the following:
(1) An individual who lacks a fixed, regular, and

adequate nighttime residence; or

(2) An individual who has a primary nighttime

residence that is any of the following:

(A) A supervised publicly or privately operated

shelter designed to provide temporary living accommodations (including welfare hotels, congregate shelters, and transitional housing for the mentally ill).

(B) An institution that provides a temporary

residence for individuals intended to be institutionalized.

(C) A public or private place not designed for,

or ordinarily used as, a regular sleeping accommodation for human beings.

(Source: P.A. 87-1093.)



310 ILCS 85/ - Homeless Family Placement Act.

(310 ILCS 85/1)
Sec. 1. Short title. This Act shall be cited as the Homeless Family Placement Act.
(Source: P.A. 88-366.)

(310 ILCS 85/5)
Sec. 5. Policy. The General Assembly finds that children have the most success in school when they have a stable learning environment, and the need for a stable learning environment is especially great for children from families that are experiencing a housing crisis.
The General Assembly further finds that the goal of school stability for homeless children is best served if the entities arranging, referring, or placing homeless families in shelter facilities take into consideration the educational needs of the children.
(Source: P.A. 88-366.)

(310 ILCS 85/10)
Sec. 10. Definitions. For purposes of this Act:
"School of origin" means the school that a child attended when he or she was permanently housed or the school in which a child was last enrolled.
"Homeless family" means a family that lacks a fixed, regular, and adequate nighttime residence or a family that has a primary nighttime residence that is any of the following:
(i) a publicly or privately operated shelter designed

to provide temporary living accommodations (including welfare hotels, congregate shelters, and transitional housing for the mentally ill);

(ii) an institution that provides a temporary

residence for individuals intended to be institutionalized; or

(iii) a public or private place not designed for, or

ordinarily used as, a regular sleeping accommodation.

"Referring agency" means any public or private entity that receives federal or State funds for the purpose of arranging, referring or facilitating the placement of homeless families with school age children in shelter facilities.
"School age child" means a child between the ages of 2 and 22.
(Source: P.A. 88-366.)

(310 ILCS 85/15)
Sec. 15. Placement.
(a) Prior to referring homeless families to a shelter, the referring agency shall consult with families and in making the referral shall consider the following factors:
(1) the potential for the child's academic and social

success at the school of origin;

(2) a family history of domestic violence;
(3) the family's employment status;
(4) the family's job training opportunities;
(5) the proximity of other familial support;
(6) the availability of shelter resources appropriate

to the family's needs;

(7) other social, psychological and health

considerations.

Based on the above, a referring agency shall refer homeless families with a school age child to the shelter closest to their child's school of origin unless the parent determines that it is not in the best interest of the child or children to attend the school of origin or to be placed in a shelter near the school of origin.
(b) If the parent chooses to be located in a shelter nearest the school of origin and no space is available in that shelter, the family shall be referred to or placed in an available shelter next nearest to the school of origin unless the parent chooses otherwise.
(c) This Act shall not be construed to mean that a shelter facility must serve any family not otherwise eligible for its services.
(Source: P.A. 88-366.)

(310 ILCS 85/20)
Sec. 20. Notice. A referring agency shall notify each homeless family before referral or placement that they may select referral or placement in a shelter located nearest their child's school of origin. The agency shall consult with the family to learn of the location of the school and shall advise the family that if the closest shelter is unavailable they can be referred or placed in an available shelter next nearest to the school of origin, except when the referring agency is aware of threatened or actual physical danger to any family member. A referring agency shall not discourage a family from selecting referral or placement nearest the school of origin.
(Source: P.A. 88-366.)

(310 ILCS 85/25)
Sec. 25. Cooperation. Each referring agency shall cooperate with local and state educational agencies in implementing the provisions and purposes of this Act.
(Source: P.A. 88-366.)



310 ILCS 90/ - HOME Investment Trust Fund Act.

(310 ILCS 90/1)
Sec. 1. Short title. This Act may be cited as the HOME Investment Trust Fund Act.
(Source: P.A. 89-286, eff. 8-10-95.)

(310 ILCS 90/5)
Sec. 5. Definitions. In this Act:
"Authority" means the Illinois Housing Development Authority.
"Department" means the Illinois Department of Revenue.
"Governor" means the Governor of the State of Illinois.
"HOME Program" means the federal HOME Investment Partnerships Program under the National Affordable Housing Act (42 U.S.C. 12701 et seq.) and the regulations promulgated under that Act.
"Participating jurisdiction" has the same meaning as in the regulations implementing the HOME Program.
"Trust Fund" means the Federal HOME Investment Trust Fund created under Section 6z-25 of the State Finance Act.
(Source: P.A. 89-286, eff. 8-10-95.)

(310 ILCS 90/10)
Sec. 10. Designation of Authority. The Governor may designate the Authority to act on behalf of the State of Illinois with regard to the HOME Program.
(Source: P.A. 89-286, eff. 8-10-95.)

(310 ILCS 90/15)
Sec. 15. Disbursement of Trust Fund moneys. To the extent that any moneys relating to projects under the HOME Program, including project disbursements, repayments of loans, and any interest earned on those moneys, are deposited into the Trust Fund in the State treasury, those moneys shall be appropriated to the Department for disbursement to the Authority in accordance with procedures established jointly by the Department and the Authority pursuant to a written agreement executed by the directors of the Department and the Authority.
(Source: P.A. 89-286, eff. 8-10-95.)

(310 ILCS 90/90)
Sec. 90. (Amendatory provisions; text omitted).
(Source: P.A. 89-286, eff. 8-10-95; text omitted.)

(310 ILCS 90/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 89-286, eff. 8-10-95.)



310 ILCS 95/ - Accessible Housing Demonstration Grant Program Act.

(310 ILCS 95/1)
Sec. 1. Short title. This Act may be cited as the Accessible Housing Demonstration Grant Program Act.
(Source: P.A. 91-451, eff. 8-6-99.)

(310 ILCS 95/5)
Sec. 5. Definitions. In this Act:
"Authority" means the Illinois Housing Development Authority.
"Spec home" means a private single-family residence constructed by a builder or individual for sale on the open market and not built for an individual for immediate occupancy.
(Source: P.A. 91-451, eff. 8-6-99.)

(310 ILCS 95/10)
Sec. 10. Accessibility demonstration grant program. Subject to appropriation for this purpose, the Authority shall establish a demonstration grant program to encourage the building of spec homes that are accessible to persons with disabilities. Through the program the Authority shall provide grants to builders who build spec homes meeting the basic access standards described in Section 15. The goal of the demonstration program shall be that at least 10% of all new spec homes within a development participating in the demonstration grant program for which construction begins 6 or more months after the effective date of this Act meet the minimum standards for basic access as described in Section 15.
Builders who wish to participate in the demonstration grant program shall submit a grant application to the Authority in accordance with rules promulgated by the Authority. The Authority shall prescribe by rule standards and procedures for the provision of demonstration grant funds in relation to each grant application.
(Source: P.A. 99-143, eff. 7-27-15.)

(310 ILCS 95/15)
Sec. 15. Basic access standards. Every spec home for which a builder is eligible to receive a grant under this Act shall include the following features:
(1) The home shall have at least one no-step exterior entrance with a 36-inch-wide entrance door to allow for wheelchair access into the home.
(2) All interior passage doors in the home shall allow at least 32 inches of clearance in width.
(3) No electrical outlet in the home shall be lower than 15 inches from the finished floor and no light switch in the home shall be more than 48 inches from the finished floor. All environmental controls in the home shall be in accessible locations.
(4) In each bathroom or other room containing a toilet, bathtub, shower stall, or shower seat, the walls adjacent to those fixtures shall be reinforced in a manner that will allow the later installation of grab bars around those fixtures.
(Source: P.A. 91-451, eff. 8-6-99.)

(310 ILCS 95/20)
Sec. 20. Task Force on Housing Accessibility. There is created a Task Force on Housing Accessibility. The Task Force shall consist of 7 members who shall be appointed by the Governor as follows: the executive vice president of the Illinois Association of Realtors or his or her designee, the executive vice president of the Home Builders Association of Illinois or his or her designee, an architect with expertise and experience in designing accessible housing for persons with disabilities, a senior citizen, a person with disabilities, a representative from the Attorney General's Office, and the Director of the Authority or his or her designee. The terms of the Task Force members shall last 4 years and shall begin 60 days after the effective date of this Act, or as soon thereafter as all members of the Board have been appointed. At the expiration of the term of each Task Force member, and of each succeeding Task Force member, or in the event of a vacancy, the Governor shall appoint a Task Force member to hold office, in the case of a vacancy, for the unexpired term, or in the case of expiration, for a term of 4 years or until a successor is appointed by the Governor. The members shall receive no compensation for their services on the Task Force but shall be reimbursed by the Authority for any ordinary and necessary expenses incurred in the performance of their duties.
The Task Force shall provide recommendations to builders regarding the types of accommodations needed in new housing stock for persons with disabilities. The recommendations shall include provisions on how to build homes that will retain their resale and aesthetic value.
(Source: P.A. 99-143, eff. 7-27-15.)

(310 ILCS 95/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 91-451, eff. 8-6-99.)



310 ILCS 100/ - Prevention of Unnecessary Institutionalization Act.

(310 ILCS 100/1)
Sec. 1. Short title. This Act may be cited as the Prevention of Unnecessary Institutionalization Act.
(Source: P.A. 92-122, eff. 7-20-01.)

(310 ILCS 100/5)
Sec. 5. Findings. The General Assembly finds that it is far preferable for older persons and adults and children with disabilities to live in their own homes or in the homes of family members in their own communities rather than in more restrictive institutionalized settings removed from their friends and loved ones. The General Assembly further finds that older persons and adults and children with disabilities often are unnecessarily placed or forced to remain in institutionalized settings due to the lack of resources needed to make modifications to their dwellings or to obtain assistive technology devices to enable them to remain in or return to their homes and communities. The General Assembly further finds that it is in the best interests of the State of Illinois to support community-based living for older persons and adults and children with disabilities by implementing a program to enable them to make modifications to their dwellings or to obtain assistive technology devices to avoid unnecessary placement outside of their own homes and communities.
(Source: P.A. 92-122, eff. 7-20-01.)

(310 ILCS 100/10)
Sec. 10. Purpose. The purpose of this Act is to authorize the Department of Human Services and the Department on Aging to jointly establish a program to provide funding for necessary structural modifications and assistive technology devices to enable older persons and adults and children with disabilities to remain in or return to their homes or other dwellings of their choice within their community in order to allow them to live as independently as possible for as long as possible.
(Source: P.A. 92-122, eff. 7-20-01.)

(310 ILCS 100/15)
Sec. 15. Definitions. As used in this Act:
"Assistive technology device" means an item, piece of equipment, or product system, whether acquired commercially, modified, or customized, that is used to increase, maintain, or improve functional capabilities of individuals with disabilities and older persons.
"Structural modification" means a change to a dwelling that enhances its usability or accessibility or both for a resident who has a disability or is an older person.
(Source: P.A. 92-122, eff. 7-20-01.)

(310 ILCS 100/20)
Sec. 20. Program. Subject to appropriation for these purposes, the Department of Human Services and the Department on Aging shall jointly establish a Prevention of Unnecessary Institutionalization Grant and Loan Program. The Program shall have 2 components. One component shall be administered by the Department of Human Services and the other component shall be administered by the Department on Aging. The Department of Human Services and the Department on Aging shall cooperate in the overall administration of the Program.
(Source: P.A. 92-122, eff. 7-20-01.)

(310 ILCS 100/25)
Sec. 25. Eligibility. Persons age 60 or over and adults and children with disabilities shall be eligible for grants or loans or both under the Program established by this Act if they have one or more verifiable impairments that substantially limits one or more of life's major activities for which some modification of their dwelling or assistive technology devices, or both, are required which they are unable to afford because of limited resources. Preference shall be given to applicants who: (1) are at imminent risk of institutionalization or who are already in an institutional setting but are ready to return to the community and who would be able to live in the community if modifications are made or they have the needed assistive technology devices, (2) have inadequate resources or no current access to resources as a result of the geographic location of their dwelling, the lack of other available State or federal funds such as the Community Development Block Grant or rural housing assistance programs or income limitations such as the inability to qualify for a low-interest loan, or (3) have access to other resources, but those resources are insufficient to complete the necessary modifications or acquire the needed assistive technology devices. Adults under 60 years of age with disabilities and children with disabilities shall receive services under the component of the Program administered by the Department of Human Services. An adult 60 years of age or older may elect to receive services under the component administered by the Department of Human Services if, at the time he or she reached age 60, he or she was already receiving Home Services under subsection (f) of Section 3 of the Rehabilitation of Persons with Disabilities Act or he or she was already receiving services under the component of the Program administered by the Department of Human Services. All other adults 60 years of age or older receiving services under the Program shall receive services under the component administered by the Department on Aging.
(Source: P.A. 99-143, eff. 7-27-15.)

(310 ILCS 100/30)
Sec. 30. Rulemaking. The Department of Human Services and the Department on Aging shall jointly adopt administrative rules governing the Program consistent with this Act.
(Source: P.A. 92-122, eff. 7-20-01.)

(310 ILCS 100/35)
Sec. 35. (Repealed).
(Source: P.A. 92-122, eff. 7-20-01. Repealed by P.A. 96-915, eff. 6-9-10.)

(310 ILCS 100/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 92-122, eff. 7-20-01.)



310 ILCS 105/ - Rental Housing Support Program Act.

(310 ILCS 105/1)
Sec. 1. Short title. This Act may be cited as the Rental Housing Support Program Act.
(Source: P.A. 94-118, eff. 7-5-05.)

(310 ILCS 105/5)
Sec. 5. Legislative findings and purpose. The General Assembly finds that in many parts of this State, large numbers of citizens are faced with the inability to secure affordable rental housing. Due to either insufficient wages or a shortage of affordable rental housing stock, or both, many families have difficulty securing decent housing, are subjected to overcrowding, pay too large a portion of their total monthly income for housing and consequently suffer the lack of other basic needs, live in substandard or unhealthy housing, or experience chronic housing instability. Instability and inadequacy in housing limits the employability and productivity of many citizens, adversely affects family health and stress levels, and impedes children's ability to learn; such instability produces corresponding drains on public resources and contributes to an overall decline in real estate values. Unaffordable rental rates lead to frequent tenant turnover and difficulty filling vacancies, resulting in unstable income streams for rental property owners, the limited ability of owners to properly maintain their properties, substandard rental housing, and greater rates of foreclosure. High tenant turnover, poorly maintained properties, vacant and abandoned properties, and overcrowded housing negatively impact the safety and health of communities and the real estate values within such communities. Among others, the program created by this Act benefits (i) all individuals who record real estate related documents by helping to stabilize real estate values in the State, (ii) rental property owners by subsidizing the portion of rent that many of their tenants are unable to pay, (iii) those individuals who own real estate in the State by providing an option for affordable rental housing should they one day face foreclosure, and (iv) tenants who participate in the program by providing them with rental assistance and the ability to achieve financial stability so that they are able to become property owners themselves. It is the purpose of this Act to create a State program to help localities address the need for decent, affordable, permanent rental housing.
(Source: P.A. 97-892, eff. 8-3-12; 98-5, eff. 3-22-13.)

(310 ILCS 105/7)
Sec. 7. Definitions. In this Act:
"Annual receipts" means revenue derived from the Rental Housing Support Program State surcharge from July 1 to June 30.
"Authority" means the Illinois Housing Development Authority.
"Developer" means any entity that receives a grant under Section 20.
"Program" means the Rental Housing Support Program.
"Real estate-related document" means any recorded document that affects an interest in real property excluding documents which solely affect or relate to an easement for water, sewer, electricity, gas, telephone or other public service.
"Unit" means a rental apartment unit receiving a subsidy by means of a grant under this Act. "Unit" does not include housing units intended as transitional or temporary housing.
(Source: P.A. 99-97, eff. 7-22-15.)

(310 ILCS 105/10)
Sec. 10. Creation of Program and distribution of funds.
(a) The Rental Housing Support Program is created within the Illinois Housing Development Authority. The Authority shall administer the Program and adopt rules for its implementation.
(b) The Authority shall distribute amounts for the Program solely from annual receipts on deposit in the Rental Housing Support Program Fund that are appropriated in each year for distribution by the Authority for the Program, and not from any other source of funds for the Authority, as follows:
(1) A proportionate share of annual receipts on

deposit appropriated to the Fund each year, as determined under subsection (d) of Section 15 of this Act, shall be distributed to municipalities with a population greater than 2,000,000. Those municipalities shall use at least 10% of those funds in accordance with Section 20 of this Act, and all provisions governing the Authority's actions under Section 20 shall govern the actions of the corporate authorities of a municipality under this Section. As to the balance of the annual distribution, the municipality shall designate a non-profit organization that meets the specific criteria set forth in Section 25 of this Act to serve as the "local administering agency" under Section 15 of this Act.

(2) Of the remaining annual receipts on deposit

appropriated to the Fund each year after the distribution in paragraph (1) of this subsection, the Authority shall designate at least 10% for the purposes of Section 20 of this Act in areas of the State not covered under paragraph (1) of this subsection.

(3) The remaining annual receipts on deposit

appropriated to the Fund each year after the distributions in paragraphs (1) and (2) of this subsection shall be distributed according to Section 15 of this Act in areas of the State not covered under paragraph (1) of this subsection.

(Source: P.A. 99-97, eff. 7-22-15.)

(310 ILCS 105/15)
Sec. 15. Grants to local administering agencies.
(a) Under the program, the Authority shall make grants to local administering agencies to provide subsidies to landlords to enable the landlords to charge rent affordable for low-income tenants. Grants shall also include an amount for the operating expenses of local administering agencies. On an annual basis, operating expenses for local administering agencies shall not exceed 10% for grants under $500,000 and shall not exceed 7% for grants over $500,000. If a grant to a local administering agency covers more than one year, the Authority shall calculate operating expenses on an annual pro rata share of the grant. If the annual pro rata share is $500,000 or less, then the fee shall be 10%; if the annual pro rata share is greater than $500,000, then the fee shall be 7%.
(b) The Authority shall develop a request-for-proposals process for soliciting proposals from local administering agencies and for awarding grants. The request-for-proposals process and the funded projects must be consistent with the criteria set forth in Section 25 and with additional criteria set forth by the Authority in rules implementing this Act.
(c) Local administering agencies may be local governmental bodies, local housing authorities, or not-for-profit organizations. The Authority shall set forth in rules the financial and capacity requirements necessary for an organization to qualify as a local administering agency and the parameters for administration of the grants by local administering agencies.
(d) The Authority shall distribute grants to local administering agencies according to a formula based on U.S. Census data. The formula shall determine percentages of the funds to be distributed to the following geographic areas: (i) Chicago; (ii) suburban areas: Cook County (excluding Chicago), DuPage County, Lake County, Kane County, Will County, and McHenry County; (iii) small metropolitan areas: Springfield, Rockford, Peoria, Decatur, Champaign-Urbana, Bloomington-Normal, Rock Island, DeKalb, Madison County, Moline, Pekin, Rantoul, and St. Clair County; and (iv) rural areas, defined as all areas of the State not specifically named in items (i), (ii), and (iii) of this subsection. A geographic area's percentage share shall be determined by the total number of households that have an annual income of less than 50% of State median income for a household of 4, as determined by the U.S. Department of Housing and Urban Development, and that are paying more than 30% of their income for rent. The geographic distribution shall be re-determined by the Authority each time new U.S. Census data becomes available. The Authority shall phase in any changes to the geographic formula to prevent a large withdrawal of resources from one area that could negatively impact households receiving rental housing support. Up to 20% of the funds allocated for rural areas, as defined in this subsection, may be set aside and awarded to one administering agency to be distributed throughout the rural areas in the State to localities that desire a number of subsidized units of housing that is too small to justify the establishment of a full local program. In those localities, the administering agency may contract with local agencies to share the administrative tasks of the program, such as inspections of units.
(e) In order to ensure applications from all geographic areas of the State, the Authority shall create a plan to ensure that potential local administering agencies have ample time and support to consider making an application and to prepare an application. Such a plan must include, but is not limited to: an outreach and education plan regarding the program and the requirements for a local administering agency; ample time between the initial notice of funding ability and the deadline to submit an application, which shall not be less than 9 months; and access to assistance from the Authority or another agency in considering and preparing the application.
(f) In order to maintain consistency for households receiving rental housing support, the Authority shall, to the extent possible given funding resources available in the Rental Housing Support Program, continue to fund local administering agencies at the same level on an annual basis, unless the Authority determines that a local administering agency is not meeting the criteria set forth in Section 25 or is not adhering to other standards set forth by rule by the Authority.
(Source: P.A. 97-952, eff. 1-1-13.)

(310 ILCS 105/20)
Sec. 20. Grants for affordable housing developments.
(a) The Authority may award grants under the program directly for the development of affordable rental housing for long-term operating support to enable the rent on such units to be affordable. Developers of such new housing shall apply directly to the Authority for this type of grant under the program.
(b) The Authority shall prescribe by rule the application requirements and the qualifications necessary for a developer and a development to qualify for a grant under the program. In any event, however, to qualify for a grant, the development must satisfy the criteria set forth in Section 25, unless waived by the Authority based on special circumstances and in furtherance of the purpose of the program to increase the supply of affordable rental housing. In awarding grants under this Section and in addition to any other requirements and qualifications specified in this Act and by rule, the Authority shall also consider the improvement of the geographic diversity of the developments under this Section among the decision criteria.
(c) The Authority must use at least 10% of the funds generated for the Program in any given year for grants under this Section. In any given year, the Authority is not required to spend the 10% of its funds that accrues in that year but may add all or part of that 10% to the 10% allocation for subsequent years for the purpose of funding grants under this Section.
(Source: P.A. 94-118, eff. 7-5-05.)

(310 ILCS 105/25)
Sec. 25. Criteria for awarding grants. The Authority shall adopt rules to govern the awarding of grants and the continuing eligibility for grants under Sections 15 and 20. Requests for proposals under Section 20 must specify that proposals must satisfy these rules. The rules must contain and be consistent with, but need not be limited to, the following criteria:
(1) Eligibility for tenancy in the units supported by

grants to local administering agencies must be limited to households with gross income at or below 30% of the median family income for the area in which the grant will be made. Fifty percent of the units that are supported by any grant must be set aside for households whose income is at or below 15% of the area median family income for the area in which the grant will be made, provided that local administering agencies may negotiate flexibility in this set-aside with the Authority if they demonstrate that they have been unable to locate sufficient tenants in this lower income range. Income eligibility for units supported by grants to local administering agencies must be verified annually by landlords and submitted to local administering agencies. Tenants must have sufficient income to be able to afford the tenant's share of the rent. For grants awarded under Section 20, eligibility for tenancy in units supported by grants must be limited to households with a gross income at or below 30% of area median family income for the area in which the grant will be made. Fifty percent of the units that are supported by any grant must be set aside for households whose income is at or below 15% of the median family income for the area in which the grant will be made, provided that developers may negotiate flexibility in this set-aside with the Authority or municipality as defined in subsection (b) of Section 10 if it demonstrates that it has been unable to locate sufficient tenants in this lower income range. The Authority shall determine what sources qualify as a tenant's income.

(2) Local administering agencies must include

2-bedroom, 3-bedroom, and 4-bedroom units among those intended to be supported by grants under the Program. In grants under Section 15, the precise number of these units among all the units intended to be supported by a grant must be based on need in the community for larger units and other factors that the Authority specifies in rules. The local administering agency must specify the basis for the numbers of these units that are proposed for support under a grant. Local administering agencies must make a good faith effort to comply with this allocation of unit sizes. In grants awarded under Section 20, developers and the Authority or municipality, as defined in subsection (b) of Section 10, shall negotiate the numbers and sizes of units to be built in a project and supported by the grant.

(3) Under grants awarded under Section 15, local

administering agencies must enter into a payment contract with the landlord that defines the method of payment and must pay subsidies to landlords on a quarterly basis and in advance of the quarter paid for.

(4) Local administering agencies and developers must

specify how vacancies in units supported by a grant must be advertised and they must include provisions for outreach to local homeless shelters, organizations that work with people with disabilities, and others interested in affordable housing.

(5) The local administering agency or developer must

establish a schedule for the tenant's rental obligation for units supported by a grant. The tenant's share of the rent must be a flat amount, calculated annually, based on the size of the unit and the household's income category. In establishing the schedule for the tenant's rental obligation, the local administering agency or developer must use 30% of gross income within an income range as a guide, and it may charge an additional or lesser amount.

(6) The amount of the subsidy provided under a grant

for a unit must be the difference between the amount of the tenant's obligation and the total amount of rent for the unit. The total amount of rent for the unit must be negotiated between the local administering authority and the landlord under Section 15, or between the Authority or municipality, as defined in subsection (b) of Section 10, and the developer under Section 20, using comparable rents for units of comparable size and condition in the surrounding community as a guideline.

(7) Local administering agencies and developers,

pursuant to criteria the Authority develops in rules, must ensure that there are procedures in place to maintain the safety and habitability of units supported under grants. Local administering agencies must inspect units before supporting them under a grant awarded under Section 15.

(8) Local administering agencies must provide or

ensure that tenants are provided with a "bill of rights" with their lease setting forth local landlord-tenant laws and procedures and contact information for the local administering agency.

(9) A local administering agency must create a plan

detailing a process for helping to provide information, when necessary, on how to access education, training, and other supportive services to tenants living in units supported under the grant. The plan must be submitted as a part of the administering agency's proposal to the Authority required under Section 15.

(10) Local administering agencies and developers may

not use funding under the grant to develop or support housing that requires that a tenant has a particular diagnosis or type of disability as a condition of eligibility for occupancy unless the requirement is mandated by another funding source for the housing. Local administering agencies and developers may use grant funding to develop integrated housing opportunities for persons with disabilities, but not housing restricted to a specific disability type.

(11) In order to plan for periodic fluctuations in

annual receipts on deposit appropriated to the Fund each year, the Authority shall establish by rule a mechanism for establishing a reserve fund and the level of funding that shall be held in reserve either by the Authority or by local administering agencies.

(12) The Authority shall perform annual

reconciliations of all distributions made in connection with the Program and may offset future distributions to balance geographic distribution requirements of this Act.

(Source: P.A. 99-97, eff. 7-22-15.)

(310 ILCS 105/85)
Sec. 85. (Amendatory provisions; text omitted).
(Source: P.A. 94-118, eff. 7-5-05; text omitted.)

(310 ILCS 105/90)
Sec. 90. (Amendatory provisions; text omitted).
(Source: P.A. 94-118, eff. 7-5-05; text omitted.)

(310 ILCS 105/95)
Sec. 95. Severability. If any provision of this Act or its application to any person or circumstance is held invalid, the invalidity of that provision or application does not affect other provisions or applications of this Act that can be given effect without the invalid provision or application.
(Source: P.A. 97-892, eff. 8-3-12.)

(310 ILCS 105/99)
(This Act was approved by the Governor on July 5, 2005, so the actual effective date of this Act is July 5, 2005)
Sec. 99. Effective date. This Act takes effect July 1, 2005.
(Source: P.A. 94-118, eff. 7-5-05.)



310 ILCS 110/ - Comprehensive Housing Planning Act.

(310 ILCS 110/1)
Sec. 1. Short title. This Act may be cited as the Comprehensive Housing Planning Act.
(Source: P.A. 94-965, eff. 6-30-06.)

(310 ILCS 110/5)
Sec. 5. Definitions. In this Act:
"Authority" means the Illinois Housing Development Authority.
"Interagency Committee" means the Interagency Committee of the State Housing Task Force, which shall consist of the following members or their senior staff designees: the Executive Director of the Authority; the Secretaries of Human Services and Transportation; the Directors of the State Departments of Aging, Children and Family Services, Corrections, Commerce and Economic Opportunity, Emergency Management, Financial and Professional Regulation, Healthcare and Family Services, Human Rights, Juvenile Justice, Natural Resources, Public Health, and Veterans' Affairs; the Director of the Environmental Protection Agency; a representative of the Governor's Office; and a representative of the Governor's Office of Management and Budget.
"State Housing Task Force" or "Task Force" means a task force comprised of the following persons or their designees: the Executive Director of the Authority; a representative of the Governor's Office; a representative of the Lieutenant Governor's Office; and the Interagency Committee. The Governor may also invite and appoint the following to the Task Force: representatives of the U. S. Departments of Housing and Urban Development (HUD) and Agriculture Rural Development; and up to 18 housing experts, with proportional representation from urban, suburban, and rural areas throughout the State. The Speaker of the Illinois House of Representatives, the President of the Illinois Senate, the Minority Leader of the Illinois House of Representatives, and the Minority Leader of the Illinois Senate may each appoint one representative to the Task Force. The Executive Director of the Authority shall serve as Chair of the Task Force. The Governor shall appoint a housing expert from the non-governmental sector to serve as Vice-Chair.
(Source: P.A. 99-564, eff. 7-15-16.)

(310 ILCS 110/10)
Sec. 10. Purpose. In order to maintain the economic health of its communities, the State must have a comprehensive and unified policy for the allocation of resources for affordable housing and supportive services for historically underserved populations throughout the State. Executive Order 2003-18 shall be codified into this Act. The purposes of this Act are to accomplish the following:
(1) address the need to make available quality

housing at a variety of price points in communities throughout the State;

(2) overcome the shortage of affordable housing,

which threatens the viability of many communities and has significant social costs, such as homelessness, concentration of poverty, and unnecessary institutionalization;

(3) meet the need for safe, sanitary, and accessible

affordable and community-based housing and supportive services for elderly persons and people with disabilities and other populations with special needs;

(4) promote a full range of quality housing choices

near job opportunities, transit options, and related amenities;

(5) meet the needs of constituencies that have been

historically underserved and segregated due to barriers and trends in the existing housing market or insufficient resources;

(6) facilitate the preservation of ownership of

existing homes and rental housing in communities;

(7) create new housing opportunities and, where

appropriate, promote mixed-income communities;

(7.5) maximize federal funding opportunities for

affordable housing or the services people need to maintain their housing with required State funding, such as, without limitation, for federal Continuum of Care networks and HOME Investment Partnerships Program project sponsors; and

(8) encourage development of State incentives for

communities to create a mix of housing to meet the needs of current and future residents.

(Source: P.A. 99-564, eff. 7-15-16.)

(310 ILCS 110/15)
Sec. 15. Annual Comprehensive Housing Plan.
(a) During the period from the effective date of this Act through December 31, 2026, the State of Illinois shall prepare and be guided by an annual comprehensive housing plan ("Annual Comprehensive Housing Plan") that is consistent with the affirmative fair housing provisions of the Illinois Human Rights Act and specifically addresses the following underserved populations:
(1) households earning below 50% of the area median

income, with particular emphasis on households earning below 30% of the area median income;

(2) low-income senior citizens;
(3) low-income persons with any form of disability,

including, but not limited to, physical disability, developmental disability, intellectual disability, mental illness, co-occurring mental illness and substance abuse disorder, and HIV/AIDS;

(4) homeless persons and persons determined to be at

risk of homelessness;

(5) low-income and moderate-income persons unable to

afford housing that has access to work opportunities or transportation options;

(6) low-income persons residing in communities with

existing affordable housing that is in danger of becoming unaffordable or being lost;

(7) low-income people residing in communities with

ongoing community revitalization efforts; and

(8) other special needs populations, including people

with criminal records and veterans experiencing or at risk of homelessness.

(b) The Annual Comprehensive Housing Plan shall include, but need not be limited to, the following:
(1) The identification of all funding sources for

which the State has administrative control that are available for housing construction, rehabilitation, preservation, operating or rental subsidies, and supportive services.

(2) Goals for the number, affordability for different

income levels, and types of housing units to be constructed, preserved, or rehabilitated each year for the underserved populations identified in subsection (a) of Section 15, based on available housing resources.

(3) Funding recommendations for types of programs for

housing construction, preservation, rehabilitation, and supportive services, where necessary, related to the underserved populations identified in subsection (a) of Section 15, based on the Annual Comprehensive Housing Plan.

(4) Specific actions needed to ensure the

coordination of State government resources that can be used to build or preserve affordable housing, provide services to accompany the creation of affordable housing, and prevent homelessness.

(5) Recommended State actions that promote the

construction, preservation, and rehabilitation of affordable housing by private-sector, not-for-profit, and government entities and address those practices that impede such promotion.

(6) Specific suggestions for incentives for counties

and municipalities to develop and implement local comprehensive housing plans that would encourage a mix of housing to meet the needs of current and future residents.

(7) Identification of options that counties,

municipalities, and other local jurisdictions, including public housing authorities, can take to construct, rehabilitate, or preserve housing in their own communities for the underserved populations identified in Section 10 of this Act.

(c) The Interagency Committee, with staff support and coordination assistance from the Authority, shall develop the Annual Comprehensive Housing Plan. The State Housing Task Force shall provide advice and guidance to the Interagency Committee in developing the Plan. The Interagency Committee shall deliver the Annual Comprehensive Housing Plan to the Governor and the General Assembly by January 15 of each year or the first business day thereafter. The Authority, on behalf of the Interagency Committee, shall prepare an Annual Progress Report by April 1 of the following year to the Governor and the General Assembly on the progress made toward achieving the projected goals, as defined in paragraph (2) of subsection (b), of the Annual Comprehensive Housing Plan during the previous calendar year. These reports shall include estimates of revenues, expenditures, obligations, bond allocations, and fund balances for all programs or funds addressed in the Annual Comprehensive Housing Plan.
(d) The Authority shall provide staffing to the Interagency Committee and the Task Force. It shall also provide the staff support needed to help coordinate the implementation of the Annual Comprehensive Housing Plan during the course of the year. The Authority shall be eligible for reimbursement of up to $300,000 per year for such staff support costs from a designated funding source, if available, or from the Illinois Affordable Housing Trust Fund.
(Source: P.A. 99-564, eff. 7-15-16.)

(310 ILCS 110/20)
Sec. 20. State Housing Task Force. The State Housing Task Force shall:
(1) (Blank).
(2) Create necessary subcommittees and appoint

subcommittee members and outside experts, with the advice of the Task Force and the Interagency Committee.

(3) Ensure adequate public input into the Annual

Comprehensive Housing Plan.

(4) Involve, to the extent possible, appropriate

representatives of the federal government, local governments and municipalities, public housing authorities, local continuum-of-care, for-profit, and not-for-profit developers, supportive housing providers, business, labor, lenders, advocates for the underserved populations named in this Act, and fair housing agencies.

(5) Have input into the development of the Annual

Comprehensive Housing Plan and the Annual Progress Report prepared by the Authority.

(Source: P.A. 99-564, eff. 7-15-16.)

(310 ILCS 110/25)
Sec. 25. Interagency Committee. The Interagency Committee and its member agencies shall:
(1) Provide interagency coordination and funding

efforts to facilitate meeting the purposes of this Act, including the housing needs of priority populations;

(2) Be responsible for providing the information

needed to develop the Annual Comprehensive Housing Plan as well as the Annual Progress Report.

(3) Develop the Annual Comprehensive Housing Plan.
(4) Oversee the implementation of the Plan by

coordinating, streamlining, and prioritizing the allocation of available production, rehabilitation, preservation, financial, and service resources.

(Source: P.A. 99-564, eff. 7-15-16.)

(310 ILCS 110/30)
Sec. 30. (Repealed).
(Source: P.A. 94-965, eff. 6-30-06. Repealed by P.A. 99-564, eff. 7-15-16.)

(310 ILCS 110/90)
Sec. 90. (Amendatory provisions; text omitted).
(Source: P.A. 94-965, eff. 6-30-06; text omitted.)

(310 ILCS 110/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 94-965, eff. 6-30-06.)



310 ILCS 115/ - Teacher Homebuyer Assistance Act.

(310 ILCS 115/1)
Sec. 1. Short title. This Act may be cited as the Teacher Homebuyer Assistance Act.
(Source: P.A. 95-449, eff. 8-27-07.)

(310 ILCS 115/5)
Sec. 5. Legislative findings and declarations. The General Assembly finds and declares all of the following:
(1) Attracting and retaining fully qualified teachers

is of paramount importance in ensuring that pupils have fair access to a quality education and a fair chance to succeed academically. This is especially critical for schools that have the greatest number and percentage of pupils with the most acute educational needs, who predictably may score lowest on academic achievement examinations.

(2) A high priority should be placed on attracting

and retaining quality teaching professionals who have demonstrated exemplary teaching ability, who serve in hard-to-staff schools, and who live in high-cost areas.

(3) Teachers face housing problems that exacerbate

school districts' efforts to attract and retain qualified teachers. Many cannot afford to live in the communities in which they teach, making it difficult for them to become active members of their school's community. Providing opportunities for teachers to participate in after-school activities, from tutoring to coaching, benefits the children and community in which the teacher is employed.

(Source: P.A. 95-449, eff. 8-27-07.)

(310 ILCS 115/10)
Sec. 10. Definitions. In this Act:
"Authority" means the Illinois Housing Development Authority.
"Hard-to-staff position" means a teaching category (such as special education, mathematics, or science) in which statewide data compiled by the State Board of Education indicates a multi-year pattern of substantial teacher shortage or that has been identified as a critical need by the school board.
"Hard-to-staff school" means an elementary or secondary school that ranks in the upper third of schools in this State in the number of teachers who leave their positions. The State Board of Education shall rank schools for this purpose based on mobility and teacher attrition over a 5-year average.
"Teacher" means a person who is currently employed as a full-time teacher in a hard-to-staff school or a hard-to-staff position and who is certified in this State in the subject field or grade level for which the teacher is employed.
"Termination of employment" means that for whatever reason, the borrower is no longer a teacher at any time during the first 5 years immediately following the date of recordation of the subordinate mortgage loan deed of trust. However, it shall not be considered termination of employment if the borrower is still employed at the same school at the time of recordation of the subordinate mortgage loan, but the school is no longer considered a hard-to-staff school or the position in which the teacher is employed is no longer considered a hard-to-staff position or if the borrower accepts a teaching position at another public school and his or her departure from the hard-to-staff school was involuntary. The Authority may establish guidelines for consideration of hardship cases in which it may waive this 5-year continuous employment requirement.
(Source: P.A. 95-449, eff. 8-27-07.)

(310 ILCS 115/15)
Sec. 15. Teacher homebuyer assistance program.
(a) Subject to appropriation, the Authority shall establish and administer a teacher homebuyer assistance program and allocate funds in accordance with this Act. The purpose of this program is to provide down payment assistance to teachers for purchasing residences within the jurisdiction in which they are employed.
(b) The maximum down payment assistance to a teacher under this Act shall be determined by the median home price in the school district where the teacher is employed, as follows:
(1) Any teacher employed in a school district with a

median home price over $300,000 is eligible for maximum down payment assistance of $20,000.

(2) Any teacher employed in a school district with a

median home price from $150,000 to $300,000, inclusive, is eligible for maximum down payment assistance of $15,000.

(3) Any teacher employed in a school district with a

median home price below $150,000 is eligible for maximum down payment assistance of $10,000.

(c) Assistance under this Act shall be in the form of a deferred payment, low-interest subordinate mortgage loan with a term not longer than the term of the first mortgage loan. Interest on this subordinate mortgage loan shall accrue at a rate of up to 5% per annum.
(d) The borrower's obligation to repay the loan shall be evidenced by a lien consisting of a deed of trust, subordinate in priority to the borrower's first mortgage loan financing required to purchase the property. If the borrower has continuously been a teacher for the 5-year period immediately following the date of recordation of the subordinate mortgage loan deed of trust and there has been no termination of employment, then repayment of the subordinate mortgage loan shall be forgiven and considered a grant so long as the borrower produces employment records, to the Authority's satisfaction, that the borrower has continuously been a teacher during that 5-year period.
(e) Repayment of the principal and accrued interest is due and payable at the earlier of the following events:
(1) sale of the residence;
(2) the borrower's failure to continuously occupy the

residence in accordance with paragraph (3) of Section 20 of this Act; or

(3) satisfaction of the first mortgage loan.
In no event shall this loan be assumable.
(f) In the event of termination of employment by the borrower within the first 5 years following recordation of the subordinate mortgage loan deed of trust, the borrower shall be obligated to repay to the Authority, in addition to other amounts due on the loan, the pro rata amount of principal and accrued interest on the loan that directly relates to the period of time within that 5-year period in which the borrower was not a teacher. In order to qualify for any pro rata forgiveness of repayment of the loan, the borrower shall produce employment records to the Authority's satisfaction that the borrower was a teacher for the period in which the pro rata forgiveness of loan is sought. If the borrower produces evidence acceptable to the Authority that the borrower has satisfied all of the requirements specified in this Section to qualify for forgiveness of the loan in total, the Authority must execute any documents that may be necessary so that the borrower may clear title.
(Source: P.A. 95-449, eff. 8-27-07.)

(310 ILCS 115/20)
Sec. 20. Qualifying for loan. In order to qualify for a loan under this Act, all of the following criteria must be met:
(1) The borrower must qualify as a teacher.
(2) The borrower's gross household income must not

exceed 125% of the area median income, as defined by the U.S. Department of Housing and Urban Development.

(3) The residence financed under this Act must be

continuously occupied by the borrower as his or her principal residence for at least 5 years following the recordation of the deed of trust securing the subordinate mortgage loan. If the borrower fails to meet this condition, the principal and accrued interest of the loan is immediately due and payable.

(4) The residence being financed must be a

single-family residence, condominium, or manufactured home located within the boundaries of the school district that employs the borrower.

(Source: P.A. 95-449, eff. 8-27-07.)

(310 ILCS 115/25)
Sec. 25. Rules. The State Board of Education and the Authority may adopt any rules necessary to carry out their responsibilities under this Act.
(Source: P.A. 95-449, eff. 8-27-07.)

(310 ILCS 115/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 95-449, eff. 8-27-07.)






Chapter 315 - URBAN PROBLEMS

315 ILCS 5/ - Blighted Areas Redevelopment Act of 1947.

(315 ILCS 5/1) (from Ch. 67 1/2, par. 63)
Sec. 1. This Act shall be known and may be cited as the "Blighted Areas Redevelopment Act of 1947."
(Source: Laws 1947, p. 1072.)

(315 ILCS 5/2) (from Ch. 67 1/2, par. 64)
Sec. 2. It is hereby found and declared (a) that there exist in many urban communities within this State slum and blighted areas, as defined herein; (b) that such slum and blighted areas contribute to the development and cause an increase in and spread of disease, crime, infant mortality and juvenile delinquency, and constitute a menace to the health, safety, morals and welfare of the residents of the State; that these conditions necessitate excessive and disproportionate expenditures of public fund for crime prevention and punishment, public health and safety, fire and accident protection, and other public services and facilities and constitute a drain upon the public revenue and continue to impair the efficient, economical and indispensable governmental functions of the municipalities embracing such areas, as well as of the State; and (c) that in order to promote and protect the health, safety, morals and welfare of the public it is necessary to provide for the eradication and elimination of slum and blighted areas and the construction of redevelopment projects thereon, and that the eradication and elimination of such areas and the construction of redevelopment projects financed by private capital, with limited financial assistance from governmental bodies, in the manner provided in this Act are hereby declared to be a public use essential to the public interest.
It is also found and declared (a) that there exist in many communities within this State areas of platted or unplatted land which are predominantly open and which, by reason of obsolete platting, diversity of ownership, deterioration of structures or site improvements, or taxes and special assessment delinquencies usually exceeding the fair value of the land, are unmarketable in fact for housing or other economic purposes, and which otherwise substantially impair or arrest the sound growth of communities; (b) that the inability to market and develop such predominantly open areas constitutes a blight upon communities by preventing the construction of critically needed residential housing or other appropriate development; (c) that the retardation of housing and other essential community development and redevelopment projects is a direct and immediate result of such blighted vacant areas and that the existence of such areas constitutes a menace to the public health, safety, welfare and morals by promoting the creation and continuation of slum and blighted areas, as herein defined, with their attendant evils of disease, crime, infant mortality and juvenile delinquency; (d) that in order to promote and protect the health, safety, morals and welfare of the residents of this State, it is essential that such open areas be made available for development for residential or other use; and (e) that the acquisition of such predominantly open land and the development or redevelopment thereof by private capital, with limited financial assistance from governmental bodies, in the manner provided by this Act, is hereby declared to be a public use essential to the public interest.
It is also found and declared (a) that the development and redevelopment of urban communities is best served by making such slum and blighted areas and blighted vacant areas available for redevelopment for any use for which the land is suited, public or private, by bodies politic and corporate, public corporations, or other public bodies, or any private interests, and (b) the eradication and elimination of slum and blighted areas and the acquisition of blighted vacant areas and the development or redevelopment thereof by public bodies or private interests for any appropriate use, public or private, consistent with the general plan for the municipality, in the manner provided in this Act, is hereby declared to be a public use essential to the public interest.
(Source: Laws 1961, p. 3800.)

(315 ILCS 5/3) (from Ch. 67 1/2, par. 65)
Sec. 3. Definitions. The following terms, wherever used or referred to in this Act shall have the following respective meanings, unless in any case a different meaning clearly appears from the context:
(a) "Commission" means a Land Clearance Commission created pursuant to this Act or heretofore created pursuant to "An Act to promote the improvement of housing," approved July 26, 1945.
(b) "Commissioner" or "Commissioners" shall mean a Commissioner or Commissioners of a Land Clearance Commission.
(c) "Department" means the Department of Commerce and Economic Opportunity.
(d) "Authority" or "housing authority" shall mean a housing authority organized in accordance with the provisions of the Housing Authorities Act.
(e) "Municipality" shall mean a city, village or incorporated town.
(f) "Presiding officer" shall mean the presiding officer of the board of a county, or the mayor or president of a city, village or incorporated town, as the case may be, for which a Land Clearance Commission is created.
(g) The term "governing body" shall mean the council or the president and board of trustees of any city, village or incorporated town, as the case may be, and the county board of any county.
(h) "Area of operation" shall mean (1) in the case of a Land Clearance Commission created for a municipality, the area within the territorial boundaries of said municipality; and (2) in the case of a county shall include the areas within the territorial boundaries of all municipalities within such county, except the area of any municipality located therein in which there has been created a Land Clearance Commission or a Department of Urban Renewal pursuant to the provisions of the Urban Renewal Consolidation Act of 1961. When a Land Clearance Commission or such a Department of Urban Renewal is created for a municipality subsequent to the creation of a County land clearance commission whose area of operation of the County land clearance commission shall not thereafter include the territory of such municipality, but the County land clearance commission may continue any redevelopment project previously commenced in such municipality.
(i) "Real property" shall include lands, lands under water, structures, and any and all easements, franchises and incorporeal hereditaments and estates, and rights, legal and equitable, including terms for years and liens by way of judgment, mortgage or otherwise.
(j) "Slum and Blighted Area" means any area of not less in the aggregate than 2 acres located within the territorial limits of a municipality where buildings or improvements, by reason of dilapidation, obsolescence, overcrowding, faulty arrangement or design, lack of ventilation, light and sanitary facilities, excessive land coverage, deleterious land use or layout or any combination of these factors, are detrimental to the public safety, health, morals or welfare.
(k) "Slum and Blighted Area Redevelopment Project" means a project involving a slum and blighted area as defined in subsection (j) of this Section including undertakings and activities of the Commission in a Slum and Blighted Area Redevelopment Project for the elimination and for the prevention of the development or spread of slums and blight and may involve slum clearance and redevelopment in a Slum and Blighted Area Redevelopment Project, or any combination or part thereof in accordance with an Urban Renewal Program. Such undertakings and activities may include:
1. acquisition of a slum area or a blighted area or

portion thereof;

2. demolition and removal of buildings and

improvements;

3. installation, construction or reconstruction of

streets, utilities, parks, playgrounds, and other improvements necessary for the carrying out in the Slum and Blighted Area Redevelopment Project the objectives of this Act;

4. disposition of any property acquired in the Slum

and Blighted Area Redevelopment Project;

5. carrying out plans for a program of voluntary

repair and rehabilitation of buildings or other improvements in accordance with a redevelopment plan.

(l) "Blighted Vacant Area Redevelopment Project" means a project involving (1) predominantly open platted urban or suburban land which because of obsolete platting, diversity of ownership, deterioration of structures or of site improvements, or taxes or special assessment delinquencies exceeding the fair value of the land, substantially impairs or arrests the sound growth of the community and which is to be developed for residential or other use, provided that such a project shall not be developed for other than residential use unless the area, at the time the Commission adopts the resolution approving the plan for the development of the area, is zoned for other than residential use and unless the Commission determines that residential development thereof is not feasible, and such determination is approved by the presiding officer and the governing body of the municipality in which the area is situated and by the Department, or (2) open unplatted urban or suburban land to be developed for predominantly residential uses, or (3) a combination of projects defined in (1) and (2) of this subsection (l).
(m) "Redevelopment Project" means a "Slum and Blighted Area Redevelopment Project" or a "Blighted Vacant Area Redevelopment Project", as the case may be, as designated in the determination of the Commission pursuant to Section 13 of this Act, and may include such additional area of not more in the aggregate than 160 acres (exclusive of the site of any abutting Slum and Blighted Area Redevelopment Project or Blighted Vacant Area Redevelopment Project) located within the territorial limits of the municipality, abutting and adjoining in whole or in part a Slum and Blighted Area Redevelopment Project or Blighted Vacant Area Redevelopment Project, which the land clearance commission deems necessary for the protection and completion of such redevelopment project or projects and of the site improvements to be made therein and which has been approved by the Department and the governing body of the municipality in which the area is situated, but the land clearance commission as to such additional area shall have power only to make studies, surveys and plans concerning services to be performed by the municipality or others, including the extension of project streets and utilities, the provision of parks, playgrounds or schools, and the zoning of such peripheral areas.
(n) "Match" and any other form of said word when used with reference to the matching of moneys means match on a dollar for dollar basis.
(Source: P.A. 94-793, eff. 5-19-06.)

(315 ILCS 5/4) (from Ch. 67 1/2, par. 66)
Sec. 4. Excepting any municipality for and in which there exists a Department of Urban Renewal created pursuant to the provisions of the "Urban Renewal Consolidation Act of 1961", enacted by the Seventy-Second General Assembly, the governing body of any municipality having more than 25,000 inhabitants, as determined by the last preceding Federal census, or of any county of this State, may, by resolution, determine that there is need for a Commission in such municipality or county to exercise the powers and authority prescribed by this Act. Upon adoption, such resolution shall be forwarded to the Department, together with a statement of reasons or findings supporting such resolution. The Department shall thereupon issue a certificate to the presiding officer of such municipality or county for the creation of such Commission if it shall find that one or more slum or blighted areas exist in such municipality or county. In determining whether slum or blighted areas exist, the Department may take into consideration the degree of over-crowding, the percentage of land coverage, the light, air, space and access available to the inhabitants or dwelling accommodations, the size and arrangement of the rooms, the sanitary facilities, the age and condition of the buildings and the extent to which conditions exist in such buildings which endanger the life, health, safety, morals and welfare of the occupants thereof. No Commission shall be created for any municipality for and in which there exists a Department of Urban Renewal created pursuant to the provisions of the "Urban Renewal Consolidation Act of 1961", enacted by the Seventy-Second General Assembly.
(Source: P.A. 81-1509.)

(315 ILCS 5/5) (from Ch. 67 1/2, par. 67)
Sec. 5. As soon as possible after the issuance of a certificate by the Department the presiding officer of such municipality or county shall appoint, with the approval of the Department, five commissioners with initial terms of one, two, three, four and five years. Upon the approval by the Department of such appointments, the Department shall cause a certificate of such appointments and of its approval thereof to be filed in the office in which deeds of property in the area of operation are recorded, and upon such filing the persons so appointed and approved shall be fully constituted as a Land Clearance Commission.
At the expiration of the term of each such commissioner, and of each succeeding commissioner, or in the event of a vacancy, the presiding officer shall appoint a commissioner, subject to the approval of the Department as aforesaid, to hold office, in the case of a vacancy for the unexpired term, or in the case of expiration for a term of five years, or until his successor shall have been appointed and qualified. Each such appointment shall be effective upon the filing by the Department of a certificate of appointment and of its approval thereof, as hereinbefore provided.
Every commissioner shall be a resident of the area of operation of the Commission. Any public officer shall be eligible to serve as a commissioner, and the acceptance of appointment as such shall not terminate nor impair his other public office, the provision of any statute to the contrary notwithstanding; but no officer or employee of the Department shall be eligible to serve as a commissioner, nor shall more than two public officers be commissioners of the same Commission at one time.
Any Land Clearance Commission heretofore created pursuant to "An Act to promote the improvement of housing," approved July 26, 1945, shall be deemed lawfully and validly created under the terms of this Act, and shall have all the authority and exercise the same powers, and be subject to the same duties as herein prescribed for Land Clearance Commissions; and nothing herein contained shall affect or impair the validity of any act or proceeding done or performed by such Land Clearance Commission under the aforesaid Act of 1945.
(Source: P.A. 81-1509.)

(315 ILCS 5/6) (from Ch. 67 1/2, par. 68)
Sec. 6. A Commission shall be designated as the Land Clearance Commission of the city, village, incorporated town or county for which it has been created.
(Source: Laws 1947, p. 1072.)

(315 ILCS 5/7) (from Ch. 67 1/2, par. 69)
Sec. 7. Whenever it shall appear to the State Housing Board that a commissioner is incompetent or guilty of neglect of duty or malfeasance, the Board shall require such commissioner to appear before it to show cause why he should not be removed from office. At least fifteen days' written notice of such a hearing shall be given to the commissioner whose conduct is in question and to all other members of the Commission. At the hearing the commissioner may be represented by counsel and may appear personally and present such pertinent evidence as he wishes or as the Board may request.
If after a hearing the Board determines that a commissioner has been incompetent or has been guilty of neglect of duty or malfeasance, it shall remove such commissioner from the Commission within seven days, and there shall thereupon be deemed to be a vacancy of such office.
(Source: Laws 1947, p. 1072.)

(315 ILCS 5/8) (from Ch. 67 1/2, par. 70)
Sec. 8. No commissioner or employee of a Commission shall acquire any interest direct or indirect in any redevelopment project or in any property included or planned to be included in any redevelopment project, nor shall he have any interest direct or indirect in any contract or proposed contract in connection with any such project. If any commissioner or employee of any Commission owns or controls an interest direct or indirect in any property included in any redevelopment project, he shall disclose the same in writing to the Commission and such disclosure shall be entered upon the minutes of the Commission.
(Source: Laws 1947, p. 1072.)

(315 ILCS 5/9) (from Ch. 67 1/2, par. 71)
Sec. 9. As soon as possible after the creation of a Commission the commissioners shall organize for the transaction of business by choosing from among their number a chairman, a vice-chairman and a secretary and by adopting by-laws and rules and regulations suitable to the purposes of this Act. Three commissioners shall constitute a quorum for the transaction of the business thereof. The Commission may appoint such professional, technical and clerical assistants as are necessary for the proper performance of its duties, provided the approval of both the Department and the presiding officer of the municipality or county which initiated the creation of such Commission is obtained both as to any such appointments and as to the amount of the salaries, fees or other compensation to be paid. Such salaries, fees or other compensation, when so approved, shall be paid out of the separate fund referred to in Section 21 hereof.
The Commission may contribute to the charges or premium payments for group life, annuity and retirement insurance coverage for its employees, to be underwritten by any legal reserve life insurance company authorized to do business in the State of Illinois, which may be covered in one or more policies, and which may include provisions for past service credits, provided that premium payments for future service benefits shall be made by the Commission and the employees, but the part of each premium payment to be charged against the participating employees for such future service benefits shall not be less than the part of that premium to be charged against and paid by the Commission. Prior to contracting for any policy of insurance authorized in the preceding sentence hereof, the form and contents of the policy or policies of insurance, the charges or premiums to be paid therefor, and the part of the charges or premiums to be paid by the employees and the part to be paid by the Commission, shall be approved by the Commission, the Department and the presiding officer of such municipality or county. That part of any charge or premium paid by the Commission shall be paid out of the separate fund referred to in Section 21 hereof.
The concurring vote of three commissioners shall be required for the exercise of any of the powers granted by this Act.
(Source: P.A. 81-1509.)

(315 ILCS 5/10) (from Ch. 67 1/2, par. 72)
Sec. 10. No commissioner shall receive any compensation, whether in form of salary, per diem allowances or otherwise, for or in connection with his services as such commissioner. Each commissioner, however, shall be entitled to reimbursement out of the separate fund referred to in Section 21 hereof, for any necessary expenditures in connection with the performance of his duties.
(Source: Laws 1947, p. 1072.)

(315 ILCS 5/11) (from Ch. 67 1/2, par. 73)
Sec. 11. A Commission shall be a municipal corporation and shall constitute a body both corporate and politic, exercising public and essential governmental functions, and having all the powers necessary or convenient to carry out and effectuate the purposes and provisions of this Act. It may sue and be sued, and have a seal and alter the same at pleasure, have perpetual succession, make and execute contracts, deeds and other instruments necessary or convenient to the exercise of its powers, and make and from time to time amend and repeal by-laws, rules and regulations not inconsistent with this Act. In addition it shall have the following powers:
(a) To acquire slum and blighted areas and other areas which may constitute a redevelopment project as provided in this Act;
(b) To clear any such areas so acquired by demolition or removal of existing buildings and structures thereon; and to install, repair, construct or reconstruct streets, utilities and site improvements essential to the preparation of sites for use in accordance with a redevelopment plan;
(c) To convey real property so acquired for use in accordance with a redevelopment plan;
(d) To borrow money, to apply for and accept advances, loans, grants, contributions, gifts, services, or other financial assistance, from the United States of America or any agency or instrumentality thereof, the State, County, Municipality or other public body or from any sources, public or private, for or in aid of any of the purposes of this Act, and to secure the payment of any loans or advances by the issuance of bonds (as hereinafter defined), and by the pledge of any loan, grant, or contribution, or parts thereof, or the contracts therefor, to be received from the United States of America or any agency or instrumentality thereof, and to enter into and carry out contracts in connection therewith; to redeem its bonds at the redemption price established therein or to purchase them at less than the redemption price, all bonds so redeemed or purchased to be cancelled; provided that in no event shall any bonds issued by the Commission be payable except out of the revenues or funds specifically designated in this Act for such payment. Notwithstanding any other provision of this Act a Commission shall not borrow money from any source other than the United States of America or any agency or instrumentality thereof without obtaining approval of the Department and the governing body of the municipality. A Commission, notwithstanding the provisions of any other law, may include in any contract for financial assistance with the United States of America or any agency or instrumentality thereof for a redevelopment project, such conditions imposed pursuant to Federal law as the Commission may deem reasonable and appropriate and which are not inconsistent with the purposes of this Act or with the foregoing proviso;
(e) To accomplish a combination of the foregoing to carry out a redevelopment plan; and
(f) To make or have made all surveys and planning necessary to the carrying out of the purposes of this Act and the Blighted Areas Redevelopment Act of 1947, and to contract with any person in the making and carrying out of such planning, and to adopt or approve, modify and amend such planning. Such planning may include, without limitation:
1. A general plan for the locality;
2. Planning for carrying out a program of voluntary repair and rehabilitation of buildings and improvements;
3. Planning for the enforcement of state and local laws, codes and regulations relating to the use of land and the use and occupancy of buildings and improvements and to the repair, rehabilitation, demolition, or removal of buildings and improvements;
(g) To incur the entire expense of any public improvements to be made within a Slum and Blighted Area Redevelopment Project.
(h) To furnish, dedicate, close, vacate, pave, and install, grade, regrade, plan or replan streets, roads, sidewalks, public way or other places.
(i) To install, construct or reconstruct streets, utilities, parks, playgrounds, and other improvements necessary for carrying out the objectives of this Act in a Slum and Blighted Area Redevelopment Project.
(j) To carry out a Slum and Blighted Area Redevelopment Project for the voluntary repair and rehabilitation of buildings and other improvements including the acquisition and clearance of any property so designated within such a rehabilitation area.
(k) To provide for the rehabilitation or conservation of slum or blighted areas or portions thereof by replanning, by removing congestion, by providing parks, playgrounds and other public improvements, by encouraging voluntary rehabilitation of deteriorated or deteriorating structures.
In relation to the foregoing powers a Commission may investigate into living and housing conditions in its area of operation to determine the extent and location of slum and blighted areas and other areas which may constitute a redevelopment project as defined herein and to ascertain in which of such area or areas development or redevelopment should be undertaken, and in connection with any such investigation may conduct public hearings, take testimony and proof under oath on the subject matter of such investigation, and cooperate with the planning agency of the municipality wholly or partially within its area of operation.
The Commission shall have power to make studies, surveys and plans preliminary to or concerning any projects which are permissible under this Act.
A Land Clearance Commission shall not be limited to one development or redevelopment project, but may have as many projects in process at any one time as it may deem necessary to accomplish the purposes of this Act.
A Commission shall have no power to build or operate housing on any real property acquired pursuant to this Act, other than to manage, operate and maintain existing housing or other buildings and improvements located thereon at the time of acquisition pending the demolition and removal of such buildings or improvements or the sale of any such buildings or improvements the demolition or removal of which is not deemed necessary to the redevelopment plan, and to use the rents and income to pay any expense in connection therewith.
(Source: P.A. 81-1509.)

(315 ILCS 5/11.1) (from Ch. 67 1/2, par. 73.1)
Sec. 11.1. Purchases made pursuant to this Act shall be made in compliance with the "Local Government Prompt Payment Act", approved by the Eighty-fourth General Assembly.
(Source: P.A. 84-731.)

(315 ILCS 5/12) (from Ch. 67 1/2, par. 74)
Sec. 12. In making investigations herein authorized the Commission may hold public hearings. Any hearing may be conducted by the Commission or by a committee appointed by it, consisting of one or more members of the Commission, or by an employee or agent specially authorized by the Commission to conduct it. The Commission and any member, employee or agent thereof so designated shall have power to administer oaths, take affidavits, subpoena and require the attendance and testimony of witnesses and the production of books and papers pertaining to such investigation.
In case of contumacy or refusal to obey a subpoena issued to any person, the circuit court of the county in which such person resides or has his principal place of business, upon application by the Commission, shall have jurisdiction to issue to such person an order requiring such person to appear before the Commission or before any member, employee or agent thereof designated to conduct such hearing there to produce evidence, if so desired, or there to give testimony touching the matter under investigation and any failure to obey such order of the court may be punished by said court as a contempt thereof.
The officials of any city, village or town and the members of any zoning commission shall, when requested so to do by any member of the Commission, make available for inspection by the Commission or by any committee, employee or agent of the Commission, any and all records and data which they may have pertaining to an area which is then being investigated.
(Source: Laws 1965, p. 3552.)

(315 ILCS 5/13) (from Ch. 67 1/2, par. 75)
Sec. 13. Whenever a Commission determines that a particular slum or blighted area, or any other area which may constitute a redevelopment project, as herein defined, should be acquired, rehabilitated or conserved, pursuant to the provisions of this Act, such determination together with an accurate description of the area included in such determination and the date on which the determination was made shall be immediately set forth in the records of the Commission. Such determinations by a Commission may be made from time to time and need not all be made at one time. Each such determination shall be evidenced by a resolution adopted by the Land Clearance Commission.
The area of each such determination shall be specifically designated in the resolution as a "Slum and Blighted Area Redevelopment Project" or a "Blighted Vacant Area Redevelopment Project", according to the determination of the Commission; provided, that any determination made prior to the effective date of this amendatory Act and designated as a "redevelopment project" as required by the provisions of this Section in force prior to such effective date shall constitute a determination that the project is a "Slum and Blighted Area Redevelopment Project" and shall not require the adoption of a new or amendatory resolution so describing the area involved in such determination. A certified copy of such resolution shall be delivered to the Department and to the governing body of the municipality in which the area is situated. No such determination shall be of any force or effect until such time as it has been approved by the Department and the governing body of the Municipality in which the area is situated.
(Source: P.A. 81-1509.)

(315 ILCS 5/14) (from Ch. 67 1/2, par. 76)
Sec. 14. Upon approval of the determination as provided in the preceding Section the Land Clearance Commission may proceed to plan and undertake a redevelopment project which includes conservation and rehabilitation as previously defined in this Act and to acquire by gift, purchase or condemnation the fee simple title to all real property lying within the area included in the redevelopment project, including easements and reversionary interests in the streets, alleys and other public places lying within such area. If any such real property is subject to an easement the Commission, in its discretion, may acquire the fee simple title to such real property subject to such easement if it determines that such easement will not interfere with the consummation of a redevelopment plan. If any such real property is already devoted to a public use it may nevertheless be acquired, provided that no property belonging to the United States of America, the State of Illinois or any municipality may be acquired without the consent of such governmental unit and that no property devoted to a public use belonging to a corporation subject to the jurisdiction of the Illinois Commerce Commission may be acquired without the approval of the Illinois Commerce Commission. Each Land Clearance Commission is vested with the power to exercise the right of eminent domain. Condemnation proceedings instituted by Land Clearance Commissions shall be in all respects in the manner provided for the exercise of the right of eminent domain under the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(315 ILCS 5/14.5)
Sec. 14.5. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(315 ILCS 5/15) (from Ch. 67 1/2, par. 77)
Sec. 15.
When a Land Clearance Commission has acquired title to, and possession of, all or any part of the real property located within a redevelopment project pursuant to the provisions of this Act, it may let contracts for the demolition or removal of buildings standing thereon and for the removal of any debris resulting therefrom. The Commission shall advertise for sealed bids for the doing of such work. The advertisement shall describe by street number or other means of identification the location of the buildings which are to be demolished or removed and shall state the time when and place where sealed bids for the doing of the work may be delivered to the Commission. The advertisement shall be published once in a newspaper having a general circulation in the municipality in which the real property is situated at least twenty (20) days prior to the date named therein when time for receiving bids will expire. A contract for the doing of the work shall be let to the lowest responsible bidder, but the Commission may reject any and all bids received and readvertise for bids. Any contract entered into by the Commission pursuant to this Section shall contain provisions requiring the contractor to give bond in an amount equal to one-third of his bid price, but in no event in excess of Twenty-Five Thousand Dollars ($25,000.00), conditioned for the faithful performance of the contract and requiring the contractor to furnish insurance of a character and amount to be determined by the Commission protecting the Commission and the municipality and their officers, agents and employees against any claims for personal injuries (including death) and property damage that may be asserted because of the doing of the work. The Commission may include in any advertisement and in the contract to be let pursuant thereto one or more buildings, or such group of buildings, as the Commission in its sole discretion may determine.
(Source: Laws 1947, p. 1072.)

(315 ILCS 5/16) (from Ch. 67 1/2, par. 78)
Sec. 16. The Land Clearance Commission, if it sees fit so to do, may pave and improve streets in the area included in the redevelopment project, construct sidewalks and install or re-locate sewers, water pipes, and other similar facilities. The Commission shall advertise for sealed bids for the doing of the work referred to in this Section. The advertisement shall describe the nature of the work to be performed and shall state the time when and place where sealed bids for the doing of the work may be delivered to the Commission. The advertisement shall be published once in a newspaper having a general circulation in the municipality in which the redevelopment project is situated at least twenty (20) days prior to the date named therein when the time for receiving bids will expire. A contract for the doing of the work shall be let to the lowest responsible bidder, but the Commission may reject any and all bids received and re-advertise for bids. The contractor shall be required to enter into bond in an amount equal to one-third of the amount of his bid conditioned for the faithful performance of the contract. The sureties on any such bond and on any bond to be given pursuant to the provisions of Section 15 hereof shall be approved by the Chairman of the Land Clearance Commission.
(Source: Laws 1947, p. 1072.)

(315 ILCS 5/17) (from Ch. 67 1/2, par. 79)
Sec. 17. When the Commission has acquired title to, and possession of any or all real property in the area of a redevelopment project, the Commission (1) may convey to the municipality in which the project is located (for street or alley purposes) and without any monetary consideration therefor, such parts thereof as are to be laid out into streets or alleys; (2) with the approval of the Department, may convey to that municipality or to any public body having jurisdiction over schools, parks or playgrounds in the area in which the project is situated such parts of such real property for use for parks, playgrounds, schools and other public purposes as the Commission may determine, and at such price or prices as the Commission and the proper officials of such public bodies may agree upon; and (3) with the approval of the Department, may grant easements for public utilities, sewers and other similar facilities, with or without consideration therefor.
(Source: P.A. 81-1509.)

(315 ILCS 5/18) (from Ch. 67 1/2, par. 80)
Sec. 18. The Commission, with the approval of the Department and the governing body of the municipality in which the redevelopment project is located, may sell and convey not to exceed 25% of all the real property which is to be used for residential purposes in the area or areas of a redevelopment project or projects to a Housing Authority created under an Act entitled "An Act in relation to housing authorities", approved March 19, 1934, as amended, having jurisdiction within the area of the redevelopment project or projects, to provide housing projects pursuant to said last mentioned Act; provided the Department determines that it is not practicable or feasible to otherwise relocate eligible persons residing in the area of the redevelopment project or projects in decent, safe and uncongested dwelling accommodations within their financial reach, unless such a housing project is undertaken by the Housing Authority, and provided further that first preference for occupancy in any such housing project developed by the Housing Authority on such real property shall be granted to eligible persons from the area included in the redevelopment project or projects that can not otherwise be relocated in decent, safe and uncongested dwelling accommodations within their financial reach.
Any real property sold and conveyed to a Housing Authority pursuant to the provisions of this Section shall be sold at its use value (which may be less than its acquisition cost), which represents the value at which the Commission determines such land should be made available in order that it may be redeveloped for the purposes specified in this Section.
(Source: P.A. 81-1509.)

(315 ILCS 5/18.1) (from Ch. 67 1/2, par. 80a)
Sec. 18.1. A Commission created for a municipality having a population in excess of 500,000 as determined by the last preceding Federal or State census, with the approval of the Department and the governing body of the municipality in which the project is located, may sell and convey any part of the real property within the area of a slum and blighted area redevelopment project as defined in Subsection (k) of Section 3 hereof to a Housing Authority created under an Act entitled "An Act in relation to housing authorities," approved March 19, 1934, as amended, having jurisdiction within the area of the redevelopment project or projects. Any real property sold and conveyed to a Housing Authority pursuant to the provisions of this Section shall be for the sole purpose of resale pursuant to the terms and provisions of Section 5 of an Act entitled "An Act to facilitate the development and construction of housing, to provide governmental assistance therefor, and to repeal an Act herein named," approved July 2, 1947, to a nonprofit corporation, or nonprofit corporations, organized for the purpose of constructing, managing and operating housing projects and the improvement of housing conditions, including the sale or rental of housing units to persons in need thereof. No sale shall be consummated pursuant to this Section unless the nonprofit corporation to which the Housing Authority is to resell, obligates itself to use the land for the purposes designated in the approved plan referred to in Section 19.1 hereof and to commence and complete the building of the improvements within the periods of time which the Commission fixes as reasonable and unless the Commission is satisfied that the nonprofit corporation will have sufficient moneys to complete the redevelopment in accordance with the approved plan.
Any real property sold and conveyed to a Housing Authority pursuant to the provisions of this Section shall be sold at its use value (which may be less than its acquisition cost), which represents the value at which the Commission determines such land should be made available in order that it may be developed or redeveloped for the purposes specified in the approved plan.
(Source: P.A. 81-1509.)

(315 ILCS 5/19) (from Ch. 67 1/2, par. 81)
Sec. 19. The Commission may at such times as it deems expedient transfer and sell the fee simple title, or such lesser estate as the Commission may have heretofore acquired or may hereafter acquire, to all or any part of the real property within the area of a redevelopment project not disposed of in accordance with Sections 17, 18 and 18.1 hereof to (1) Neighborhood Redevelopment Corporations operating under the "Neighborhood Redevelopment Corporation Law", approved July 9, 1941, as amended, (2) Insurance Companies operating under Article VIII of the Illinois Insurance Code, (3) any individual, association, or corporation, organized under the laws of this State or of any other State or country, which may legally make such investments in this State, including foreign and alien insurance companies, as defined in Section 2 of the Illinois Insurance Code, or (4) bodies politic and corporate, public corporations, or any private interests empowered by law to acquire, develop and use such real property for such uses, public or private, as are in accordance with an approved plan; provided, however, that any sale of real property to a Housing Authority shall be made only in accordance with the provisions of Sections 18 and 18.1 hereof. To assure that the real property so sold is used in accordance with the approved plan referred to in Section 19.1 hereof, the Commission shall inquire into and satisfy itself concerning the financial ability of the purchaser to complete the redevelopment in accordance with the approved plan and shall require the purchaser to execute in writing such undertakings as the Commission may deem necessary to obligate the purchaser: (1) to use the land for the purposes designated in the approved plan, (2) to commence and complete the building of the improvements within the periods of time which the Commission fixes as reasonable, and (3) to comply with such other conditions as are necessary to carry out the purposes of this Act. Any such area may be sold either as an entirety or in such parcels as the Commission shall deem expedient. It shall not be necessary that title be acquired to all real property within the area of a redevelopment project before the sale of a part thereof may be made as provided herein. Any real property sold pursuant to the foregoing provisions of this Section shall be sold at its use value (which may be less than its acquisition cost), which represents the value at which the Commission determines such land should be made available in order that it may be developed or redeveloped for the purposes specified in the approved plan.
Any real property lying within the area of a redevelopment project which has not been sold by the Commission within 5 years after the Commission has acquired title to all the real property within the area of that redevelopment project, shall be forthwith sold by the Commission at public sale for cash to the highest bidder obligating himself in the manner set forth in the preceding paragraph of this Section to redevelop the property in accordance with the approved plan. Notice of such sale and of the place where the approved plan may be inspected shall be published once in a newspaper having a general circulation in the municipality in which the real property is situated at least 20 days prior to the date of such public sale, and shall contain a description of the real property to be sold.
The Commission may reject the bids received if, in the opinion of the Commission, the highest bid does not equal or exceed the use value (as herein above defined) of the land to be sold. At the expiration of six (6) months from the date of rejecting bids, the Commission shall again advertise for sale any real property then remaining unsold. Each publication shall be subject to the same requirements and conditions as the original publication.
(Source: P.A. 90-418, eff. 8-15-97.)

(315 ILCS 5/19.1) (from Ch. 67 1/2, par. 81a)
Sec. 19.1. Prior to making a sale or conveyance of any part of the real property within the area of a redevelopment project pursuant to any of the foregoing Sections of this Act, the Commission shall prepare and approve a plan for the development or redevelopment of the project area and shall submit the same to the Department and to the governing body of the municipality in which the real property is situated for their approval. The Commission shall not make a sale or conveyance of any part of the real property in the project area until such time as the plan has been approved by the Department and by the governing body of the municipality in which the real property is situated.
(Source: P.A. 81-1509.)

(315 ILCS 5/20) (from Ch. 67 1/2, par. 82)
Sec. 20. The sale of any real property by a Land Clearance Commission where required to be made for a monetary consideration, except public sales as provided in the last paragraph of Section 19, shall be subject to the approval of the Department and the governing body of the municipality in which the real property is located.
All deeds of conveyances shall be executed in the name of the Land Clearance Commission by the Chairman and Secretary of the Commission and the seal of the Commission shall be attached thereto. Any deed of conveyance by the Commission may provide such restrictions as are required by the plan for redevelopment and the building and zoning ordinances, but no deed of conveyance either by the Commission or any subsequent owner shall contain a covenant running with the land or other provision prohibiting occupancy of the premises by any person because of race, creed, color, religion, physical or mental disability, national origin or sex.
(Source: P.A. 99-143, eff. 7-27-15.)

(315 ILCS 5/21) (from Ch. 67 1/2, par. 83)
Sec. 21. Any Land Clearance Commission may apply to the Department for the grant of a sum from the amount appropriated for grants under this Act to aid and assist in carrying out redevelopment projects. Every application shall state the amount applied for and if made by a Land Clearance Commission whose area of operation includes more than one municipality shall state separately the amount to be expended in each municipality on behalf of which the application is made and each such separate amount shall be treated as a separate application. Every application shall have attached thereto a certified copy of a resolution of the governing body of the municipality within which the amount of such grant is to be expended that in the event the application is approved in whole or in part such municipality will endeavor to make available and pay to the Land Clearance Commission to be deposited by it in the fund referred to in this Section an amount at least equal to the amount so approved by the Department. No application shall be considered which does not comply with the foregoing requirements. The Department shall not approve any application for a grant within a period of 120 days after July 2, 1947. Upon the expiration of the 120 day period, the Department shall consider all applications for grants presented to it within this period of time, the same as if all such applications had been presented at the same time. The Department shall review all applications for grants and shall determine the actual needs of any applicant therefor. In determining such needs, it shall consider the prevalence of slum and blighted areas and such other areas as may constitute a redevelopment project in the area of operation of the applicant, the number of unsafe, unsanitary and congested dwelling units in the areas of operation of the respective applicants for grants, and the extent and scope of the degenerative conditions described in Section 2 prevailing in any such area as a result of the existence of slum and blighted areas or the necessity for the development or redevelopment of predominantly open land for sound community growth. The Department may deny any such application if it determines that no need therefor exists, or it may approve the application in whole or in part in accordance with its determination of need. If the appropriation made for this Act is insufficient to provide grants to all applicants on the basis of their needs as determined by the Department, the Department may determine and select the areas of operation for which grants shall be made on the basis of the relative needs of the applicants for slum and blight eradication. No application shall be approved in whole or in part unless the Department is satisfied that the amount approved will be properly employed by the Land Clearance Commission in the acquisition of a redevelopment project or projects and the development or redevelopment thereof. Whenever the Department approves any application in whole or in part, it shall immediately allocate and set aside for use by that Land Clearance Commission from the appropriation to be provided for this Act the amount so approved, and the Director of the Department shall thereupon notify the Land Clearance Commission and the presiding officer of the municipality within which such allocation is to be expended of the amount of such allocation. If the aggregate of the amounts so allocated and set aside by the Department pursuant to applications for grants presented within the 120 day period does not exhaust the appropriation, the Department shall consider applications for grants presented subsequent to the 120 day period in the manner provided in the order of their presentation. Upon the expiration of 18 months after July 2, 1947 that part of any allocation made to a Land Clearance Commission which has not been previously paid over to that Commission pursuant to this Section shall lapse and the Department may thereafter, from time to time, use these monies in making allocations to Land Clearance Commissions in the manner provided the same as if such monies had never been allocated.
No part of the amount allocated and set aside to a Land Clearance Commission shall be paid out to that Commission except to the extent necessary to match monies paid to that Commission by the municipality for whose benefit the allocation was made, and then only in an amount equal to, but not exceeding, the amount so paid to the Commission by the municipality. Whenever and as often as a municipality for whose benefit an allocation has been made by the Department shall pay to the Land Clearance Commission an amount of money to be matched out of funds so allocated, the presiding officer of such municipality shall notify the Department in writing of the amount so paid to the Land Clearance Commission and the Director of the Department shall thereupon certify to the State Comptroller for payment to the Land Clearance Commission from the appropriation to be made available for this Act an amount equal to the payment so made by the municipality and such amount shall thereupon be paid to the Land Clearance Commission from such appropriation. Any amount so paid to a Land Clearance Commission shall be charged by the Department against the allocation made to that Commission. The aggregate of the amounts so certified by the Director of the Department to the Comptroller for payment to any Land Clearance Commission shall not exceed the amount of the allocation or allocations previously made to that Land Clearance Commission. All amounts paid to a Land Clearance Commission by a municipality and by the State pursuant to this Section shall be deposited in a separate fund by the Commission and shall be used solely for the purposes specified in Sections 9, 10, 14, 15, and 16 and such other purposes as are authorized by this Act.
(Source: P.A. 81-1509.)

(315 ILCS 5/22) (from Ch. 67 1/2, par. 84)
Sec. 22. If an allocation from the monies to be appropriated for this Act is made and set aside to a Land Clearance Commission having the same area of operation as a Housing Authority and that Housing Authority has received a grant of state funds from the appropriation made in "An Act to promote the improvement of housing," approved July 26, 1945, then all or any portion of the unexpended and unobligated part of any such grant to the Housing Authority may be used by the Department, with the consent of the Housing Authority, as an additional allocation to the Land Clearance Commission to be used by the Department in matching monies paid by the municipality into the separate fund referred to in Section 21 hereof, but only to the extent that the monies paid by the municipality and deposited in said separate fund exceed the amount of the allocation made to that Land Clearance Commission under Section 21 hereof.
(Source: P.A. 81-1509.)

(315 ILCS 5/23) (from Ch. 67 1/2, par. 85)
Sec. 23. For the purpose of aiding and cooperating with Land Clearance Commissions in accomplishing the objectives of this Act any state public body (city, village, incorporated town, county, municipal corporation, commission, district, authority, or other subdivision or public body of the State) may cause parks, playgrounds, water, sewer or drainage facilities to be furnished adjacent to or in connection with a redevelopment project; and, any municipality within the area of operation of a Land Clearance Commission may assign or loan any of its employees to that Land Clearance Commission in aid of the performance of the work of such Commission, and provide necessary office space, equipment or other facilities for the Land Clearance Commission.
(Source: Laws 1947, p. 1072.)

(315 ILCS 5/23a) (from Ch. 67 1/2, par. 85a)
Sec. 23a. For the purpose of aiding in the planning, undertaking or carrying out of a redevelopment project, the governing body of any municipality, after public hearing, may direct the municipality to enter into cooperation and conveyance agreements with any hospital or educational institution of higher learning, both public and private, or any private corporation acting on behalf of such institutions, respecting the redevelopment or renewal of slum or blighted areas embracing, adjacent to, or in the immediate vicinity of such hospital, educational institution or a major branch thereof and may, in addition to its other powers and upon such terms, with or without consideration, as it may determine, perform such cooperation and conveyance agreements and do and perform any or all of the actions or things necessary or desirable to assure that the municipality obtains credit as a local grant-in-aid for the aggregate amount of expenditures made by any such hospital, educational institution, or private corporation acting on behalf of such institutions, which would be eligible as such under Title I of the Federal Housing Act of 1949, as amended.
(Source: Laws 1961, p. 3616.)

(315 ILCS 5/24) (from Ch. 67 1/2, par. 86)
Sec. 24. Every municipality is authorized and empowered to incur indebtedness and issue bonds in such amount or amounts as the governing body of the municipality deems necessary for the purpose of raising funds to be paid to a Land Clearance Commission whose area of operation includes that municipality in aid of the eradication and elimination of slum and blighted areas and the acquisition, development or redevelopment of any other areas which may constitute a redevelopment project within that municipality. The ordinance authorizing the issuance of such bonds shall specify the total amount of bonds to be issued, the form and denomination of the bonds, the date they are to bear, the place at which they are payable, the date or dates of maturity, which shall not be later than twenty (20) years after the date the bonds bear, the rate of interest which shall not exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, and the dates on which interest is payable. The bonds shall be executed by such officials as may be provided in the ordinance authorizing their issue. They may be made registerable as to principal and may be made callable on any interest payment date at par and accrued interest after notice has been given at the time and in the manner provided in the bond ordinance. The bonds shall remain valid even though one or more of the officers executing the bonds ceases to hold his or their offices before the bonds are delivered.
The bonds shall be sold to the highest and best bidder at not less than their par value and accrued interest. The municipality shall, from time to time as bonds are to be sold, advertise for proposals to purchase the bonds. Each such advertisement may be published in such newspapers and journals as the governing body of the municipality may determine but must be published at least once in a newspaper having a general circulation in the municipality at least ten days prior to the date of the opening of the bids. The municipality may reserve the right to reject any and all bids and readvertise for bids.
The ordinance authorizing the bonds shall prescribe all the details thereof and shall provide for the levy and collection of a direct annual tax upon all the taxable property within the municipality sufficient to pay the principal thereof and interest thereon as it matures. This tax shall be in addition to and exclusive of the maximum of all other taxes authorized to be levied by the municipality. Tax limitations provided by other statutes of this State shall not apply to taxes levied for payment of these bonds. A certified copy of the bond ordinance shall be filed with the County Clerk of the county in which the municipality or any portion thereof is situated and shall constitute the authority for the extension and collection of such taxes.
If there is no default in payment of the principal or interest upon the bonds, and if after setting aside a sum of money equal to the amount of interest that will accrue on the bonds and a sum of money equal to the amount of principal that will become due thereon within the next six (6) months' period, the treasurer and comptroller, if there is a comptroller, of the municipality shall use the money available from the proceeds of the taxes levied for the payment of the bonds in calling them for payment, if by their terms they are subject to redemption. A municipality may provide in the bond ordinance that whenever the municipality is not in default in payment of the principal of or interest on the bonds and has set aside the sums of money provided in this paragraph for interest accruing and principal maturing within the next six (6) months' period, the money available from the proceeds of taxes levied for the payment of these bonds shall be used first in the purchase of the bonds at the lowest price obtainable, but not to exceed their par value and accrued interest, after sealed tenders for their purchase have been advertised for as may be directed by the corporate authorities thereof.
Bonds called for payment and paid or purchased under this Section shall be marked paid and cancelled.
Whenever any bonds are purchased or redeemed and cancelled, the taxes thereafter to be extended for payment of the principal of and interest on the remainder of the issue shall be reduced in an amount equal to the principal of and the interest that would have thereafter accrued upon the bonds so cancelled. A resolution shall be adopted by the corporate authorities of the municipality finding these facts. A certified copy of this resolution shall be filed with the County Clerk of the county in which the municipality, or any portion thereof, is situated, whereupon the County Clerk shall reduce and extend such tax levies in accordance therewith.
The ordinance may provide for the creation of a sinking fund to consist of the proceeds of taxes levied for the payment of the principal of an interest upon these bonds. This fund shall be faithfully applied to the purchase or payment of the bonds, and interest thereon, issued pursuant to the provisions of this Act.
Bonds issued by a municipality for the purposes herein set forth shall not be in excess of any existing statutory limitation on municipal indebtedness, nor shall any municipality by the issuance of the bonds provided for in this Act be allowed to become indebted in any manner or for any purpose to an amount including existing indebtedness in the aggregate exceeding five per centum (5%) on the value of taxable property therein to be ascertained by the last assessment for State and County taxes previous to the incurring of such indebtedness.
No ordinance providing for the issuance of such bonds shall be effective until it has been submitted to referendum of, and approved by, the electors of that municipality in accordance with the provisions of Sections 8-4-1 and 8-4-2 of the Illinois Municipal Code, as heretofore and hereafter amended.
In addition to the power to issue bonds as herein provided, every municipality is authorized and empowered to appropriate and pay to the Land Clearance Commission, whose area of operation includes that municipality, available funds for the eradication and elimination of slum and blighted areas in that municipality in the manner provided in this Act, including the proceeds of bonds issued pursuant to the corporate powers specified in Section 11-11-1 of the Illinois Municipal Code, as heretofore and hereafter amended.
A municipality may make payments to a Land Clearance Commission for the purposes specified in this Act even though such payments are not to be matched by state funds.
Every municipality is authorized to accept donations, contributions, capital grants, or gifts, from individuals, associations, corporations and the United States of America, or any agency or instrumentality thereof (including the Housing and Home Finance Agency), and to pay the same into the separate fund of the Land Clearance Commission whose area of operation includes such municipality.
Any municipality which has issued bonds pursuant to this section may by ordinance authorize the use of the bond proceeds, or any portion thereof, by a land clearance commission for the additional objectives and powers authorized by this amendatory Act.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-4.)

(315 ILCS 5/25) (from Ch. 67 1/2, par. 87)
Sec. 25. With the approval of the Department and the governing body of the municipality, a Land Clearance Commission may use any of the funds arising from the sale of any property acquired by the use of the separate fund herein provided for in furtherance of any of the purposes of this Act in such municipality in the manner provided in this Act. Upon a certificate presented by a Land Clearance Commission to the Department to the effect that such Commission has completed any project undertaken by it under this Act and that it has no other or further duties to perform in its area of operation, the Department shall require the Land Clearance Commission to repay to the State of Illinois and to the municipality included in the area of its operation any unexpended and unobligated funds of the Commission, in the proportion in which grants were made to such Commission by the State and the municipality, including therein grants, if any, made by the State to the Commission pursuant to any appropriations for slum and blight eradication, land clearance or other authorized purpose. Grants made pursuant to Section 22 shall be considered as grants made by the State.
Provided, however, that when a Department of Urban Renewal is established pursuant to the provisions of the "Urban Renewal Consolidation Act of 1961", enacted by the Seventy-Second General Assembly, in a municipality in which a Land Clearance Commission exists, such Land Clearance Commission, in accordance with the provisions of said Urban Renewal Consolidation Act of 1961, shall transfer and pay over to the municipality which initiated the creation of such Department of Urban Renewal all unexpended and unobligated funds of the Commission.
(Source: P.A. 81-1509.)

(315 ILCS 5/25a)
Sec. 25a. (Repealed).
(Source: Laws 1963, p. 1490. Repealed by P.A. 99-576, eff. 7-15-16.)

(315 ILCS 5/26) (from Ch. 67 1/2, par. 88)
Sec. 26. The Department may, in its discretion, prescribe methods and forms for keeping accounts, records and books to be used by a Commission, and prescribe accounts to which particular outlays and receipts shall be entered, charged, or credited. The Department may require a Commission to file periodical reports not oftener than quarterly covering its operations and activities in a form prescribed by the Department and may, from time to time, require specific answers to questions upon which the Department may desire information. Copies of all such reports shall be submitted to the governing body of the municipality or county, as the case may be, of the area of operation of the Commission.
The Department or governing body of the municipality or county which initiated the creation of a Land Clearance Commission may investigate the conditions and affairs of the Commission, its dealings, transactions or relationships, and may through its members or employees examine its books, contracts, records, documents and papers.
In its annual report to the Governor the Department shall present a detailed statement regarding the fund of each Commission to which a grant has been made and the uses to which such fund has been applied.
(Source: P.A. 81-1509.)

(315 ILCS 5/26.1) (from Ch. 67 1/2, par. 88.1)
Sec. 26.1. (a) A Commission shall have power to issue bonds from time to time in its discretion to procure funds for any of its corporate purposes, including the payment of principal and interest upon any advances for surveys and plans for redevelopment projects. A Commission shall also have power to issue refunding bonds for the purpose of paying or retiring or in exchange for bonds previously issued by it. "Bonds" as used in Sections 11, 26.1, 26.2 and 26.4 of this Act shall mean any bonds (including refunding bonds) notes, interim certificates, debentures, or other obligations issued by a commission pursuant to this Section, and the words "bondholder" or "bondholders" as used in Section 26.3 of this Act shall mean the holder or holders of any such bonds. A Commission shall issue such types of bonds as it may determine, provided that the principal of and interest on such bonds shall be payable, and such bonds shall contain a provision that the principal thereof and interest thereon shall be payable exclusively from the proceeds and revenues of any redevelopment project which is financed in whole or in part with the proceeds of such bonds, together with that amount of the funds of the Commission from whatever source derived as is necessary to constitute the local cash grant-in-aid for the project within the meaning of applicable federal law; provided, however, that any such bonds may be additionally secured by a pledge of any loan, grant or contribution, or parts thereof, thereafter to be received from the United States of America or any agency or instrumentality thereof, or by the contracts therefor.
(b) Neither the members of a Land Clearance Commission nor any person executing such bonds shall be liable personally thereon by reason of the issuance thereof. Such bonds (and the same shall so state on their face) shall not be a debt of any city, village, incorporated town, county, the State or any political subdivision thereof and neither the city, village, incorporated town or the county, nor the State or any political subdivision thereof, shall be liable thereon, nor in any event shall such bonds be payable out of any funds or properties of a Land Clearance Commission other than those enumerated in this Section. Such bonds shall not constitute an indebtedness within the meaning of any constitutional or statutory debt limitation or restriction. Bonds of a Commission are declared to be issued for an essential public and governmental purpose.
(c) Bonds of a Commission shall be authorized by its resolution and may be issued in one or more series and shall bear such date or dates, shall mature at such time or times, bear interest at such rate or rates, not exceeding the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, be in such denomination or denominations, be in such form either coupon or registered, carry registration privileges, have such priority, be executed in such manner, be payable in such medium of payment, at such place or places, and be subject to such terms of redemption (with or without premium) as such resolution, any trust indenture relating thereto, and the bonds issued may provide. Notwithstanding any other laws to the contrary, bonds authorized under this section may be issued without submitting any proposition thereon to the electorate by referendum or otherwise.
(d) The bonds shall be sold at not less than par and accrued interest.
(e) In case any of the commissioners or officers of the Commission whose signatures appear on any bonds or coupons shall cease to be such commissioners or officers before the delivery of such bonds, such signatures shall, nevertheless, be valid and sufficient for all purposes, the same as if such commissioners or officers had remained in office until such delivery. Any provision of any law to the contrary notwithstanding, any bonds issued pursuant to this Act shall be fully negotiable.
(f) In any suit, action or proceedings involving the validity or enforceability of any bond of a Commission or the security therefor, any such bond reciting in substance that it has been issued by the Commission, to aid in financing any redevelopment projects pursuant to this Act and for any other purposes authorized by this Act shall be conclusively deemed to have been issued for such projects and other purposes and such projects shall be conclusively deemed to have been planned, located and carried out in accordance with the purposes and provisions of this Act.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-4.)

(315 ILCS 5/26.2) (from Ch. 67 1/2, par. 88.2)
Sec. 26.2. In connection with the issuance of bonds and in order to secure the payment of such bonds, a Commission, in addition to its other powers, shall have power in the bond resolution, subject to the limitations, terms and provisions in this Act contained:
(a) To pledge all or any part of its revenues to which its right then exists or may thereafter come into existence.
(b) To covenant against pledging all or any part of its revenues, or against permitting or allowing any lien on its revenues or property; and to covenant as to what other, or additional debts or obligations may be incurred by it.
(c) To covenant as to the bonds to be issued and as to the issuance of such bonds in escrow or otherwise, and as to the use and disposition of the proceeds thereof; to provide for the replacement of lost, destroyed or mutilated bonds; and to covenant for their redemption and to provide the terms and conditions thereof.
(d) To covenant as to the use and disposition to be made of all or any part of its revenues; and to create or to authorize the creation of special funds for moneys held for operating costs, debt service, reserves, or other purposes, and to covenant as to the use and disposition of the moneys held in such funds.
(e) To prescribe the procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds the holders of which must consent thereto and the manner in which such consent may be given.
(f) To covenant as to the rights, liabilities, powers and duties arising upon the breach by it of any covenant, condition, or obligation; and to covenant and prescribe as to events of default and terms and conditions upon which any or all of its bonds shall become or may be declared due before maturity, and as to the terms and conditions upon which such declaration and its consequences may be waived.
(g) To vest in a trustee or trustees or the holders of bonds or any specified proportion of them the right to enforce the payment of the bonds or any covenants securing or relating to the bonds; and to enforce collection of the proceeds and revenues arising from any redevelopment project which have been pledged to secure such bonds and to dispose of such moneys in accordance with the agreement of the Commission with such trustee or trustees, or obligee or obligees; to provide for the powers and duties of such trustee or trustees and obligee or obligees and to limit the liabilities thereof; and to provide the terms and conditions upon which such trustee or trustees, or obligee or obligees may enforce any covenant or rights securing or relating to the bonds; and
(h) To exercise all or any part or combination of the powers herein granted; to make covenants other than and in addition to the covenants herein expressly authorized, of like or different character; to make such covenants and to do any and all such acts and things as may be necessary or convenient or desirable in order to secure its bonds, or, in the absolute discretion of the Commission, as will tend to make the bonds more marketable notwithstanding that such covenants, acts or things may not be enumerated herein.
(Source: P.A. 84-551.)

(315 ILCS 5/26.3) (from Ch. 67 1/2, par. 88.3)
Sec. 26.3. A bondholder or trustee for a bondholder shall have the right in addition to all other rights which may be conferred on such bondholder or trustee, subject to any contractual restrictions binding upon such bondholder or trustee, and to the limitations, terms and provisions in this Act contained:
(a) By mandamus, injunction, civil action or proceeding to compel said Commission and the commissioners, officers, agents, or employees thereof to perform each and every term, provision and covenant contained in the bond resolution and in any contract of the Commission with or for the benefit of such bondholder or trustee, and to require the carrying out of any or all such covenants and agreements of said Commission and the fulfillment of all duties imposed upon said Commission by this Act.
(b) By action or proceeding to enjoin any acts or things which may be unlawful, or the violation of any of the rights of such bondholders.
(Source: P.A. 83-345.)

(315 ILCS 5/26.4) (from Ch. 67 1/2, par. 88.4)
Sec. 26.4. The State and all counties, cities, villages, incorporated towns and other municipal corporations, political subdivisions and public bodies and public officers of any thereof, all banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies and other persons carrying on a banking business, all insurance companies, insurance associations and other persons carrying on an insurance business, and all executors, administrators, guardians, trustees and other fiduciaries may legally invest any sinking funds, moneys or other funds belonging to them or within their control in any bonds of a land clearance commission issued in connection with a project for which the United States of America or any agency or instrumentality thereof, the State, or any political subdivision of the State has extended or provided for or has agreed to extend or provide for, financial assistance which prior to the maturity of such bonds, will be in an amount which (together with any other monies irrevocably committed to the payment of the principal and interest on such bonds) will suffice to pay the principal of such bonds with interest to maturity thereon and which monies are required to be used for the purpose of paying the principal of and the interest on such bonds at their maturity, it being the purpose of this section to authorize the investment in such bonds of all sinking, insurance, retirement, compensation, pension and trust funds, whether owned or controlled by private or public persons or officers; provided, however, that nothing contained in this section may be construed as relieving any person, firm or corporation from any duty of exercising reasonable care in selecting securities.
(Source: Laws 1955, p. 1776.)

(315 ILCS 5/27) (from Ch. 67 1/2, par. 89)
Sec. 27. This Act shall be deemed to create an additional and alternative method for the eradication of slum and blighted areas and for sound community development and redevelopment. This Act shall not be deemed to alter, amend or repeal any other statute having to do with such matters; and no proceedings, actions or notices shall be required for the doing, or as a condition precedent for the doing, of any of the things herein authorized, except such as are prescribed by this Act. The proceedings herein authorized shall not be subject to the Administrative Review Law, as amended.
(Source: P.A. 82-783.)

(315 ILCS 5/28) (from Ch. 67 1/2, par. 90)
Sec. 28. This Act being necessary for and intended to secure the public health, safety and welfare, the provisions of this Act shall be liberally construed to effectuate the provisions hereof.
(Source: Laws 1947, p. 1072.)

(315 ILCS 5/29) (from Ch. 67 1/2, par. 91)
Sec. 29. If any section, clause, sentence, paragraph, part or provision of this Act shall be held to be invalid by any Court, it shall be conclusively presumed that the remaining portions of this Act would have been passed by the Legislature without such invalid section, clause, sentence, paragraph, part or provision.
(Source: Laws 1947, p. 1072.)



315 ILCS 10/ - Blighted Vacant Areas Development Act of 1949.

(315 ILCS 10/1) (from Ch. 67 1/2, par. 91.1)
Sec. 1. Short title.
This act shall be known and may be cited as the Blighted Vacant Areas Development Act of 1949.
(Source: Laws 1949, p. 994.)

(315 ILCS 10/2) (from Ch. 67 1/2, par. 91.2)
Sec. 2. Legislative finding and declaration.
It is hereby found and declared:
(a) That there exists within the populous areas in the State of Illinois an inadequate quantity of housing and that this inadequacy may not be regarded as transitory or self-curing;
(b) Inadequacy of housing in such areas breeds disease, mental and physical; increases the mortality rate; contributes to marital instability, juvenile delinquency, and crime; requires increased expenditures by the State of Illinois and by local governments; necessitates higher tax levies; and intensifies demands for charity, both public and private;
(c) Alleviation of the inadequacy of housing in such areas requires the use for housing purposes of presently undeveloped land in such populous areas, in tracts sufficiently large to meet modern and economical construction needs and patterns and the requirements of modern city planning;
(d) A large proportion of presently undeveloped land in populous areas, suitable for housing purposes within the aforementioned requirements, lies within subdivisions in which there is prevalent (i) small lot size; (ii) diversity of ownership; (iii) unknown ownership and clouded titles; (iv) taxes and special assessment delinquencies usually exceeding the fair value of the land. These characteristics render such land unmarketable in fact for housing purposes or for any other economic purpose, so that such land, in its present state, cannot be developed by private enterprise.
(e) These subdivisions are a continuing burden upon the tax paying properties of the community and they are permitted through neglect to produce weeds, noxious and otherwise, which become fire hazards during the autumn season, and are often the locations where offensive, immoral, and criminal acts are perpetrated. They have, therefore, become a blight upon the community.
(f) That these conditions prevent development of desirable residential areas, resulting in added costs to the people of this State for creation of new public facilities and services. That lots within such subdivisions which have a fair cash market value in excess of the amount of the unpaid taxes and special assessments, are so burdened and encumbered by such conditions that the owners suffer from the blight which engulfs such areas and destroys the marketability of otherwise saleable land.
(g) As a result of these degenerative conditions the properties within these blighted vacant areas are in a state of nonproductiveness and fail to produce their due and proper share of the taxes necessary to support local governments within whose boundaries they are situated notwithstanding the annual outlay of a substantial amount of public revenues in a largely ineffectual effort to collect such taxes. They are economic, social, and physical waste lands which produce a meager share of the public revenue raised to defray the cost of police and fire protection, the protection of public health and the promotion of general welfare. The drain upon the public revenues caused directly and indirectly by these blighted vacant areas, has impaired and will continue to impair the efficient, economical, and indispensable governmental functions of the State of Illinois, as well as of the counties and municipalities within the State of Illinois.
(h) That these blighted vacant areas constitute physical, economic, and social nuisances, and should be eliminated in the best interest of the health, morals, safety, and general welfare of the people of the State of Illinois. Accordingly, such elimination and development as herein provided is hereby declared to be a public use.
(Source: Laws 1949, p. 994.)

(315 ILCS 10/3) (from Ch. 67 1/2, par. 91.3)
Sec. 3. Definitions. The following terms, wherever used or referred to in this Act, shall have the following respective meanings, unless, in any case, a different meaning clearly appears from the context:
(a) "Private interest" and "developer" includes any person, firm, association, trust, or business corporation.
(b) "Blighted vacant area" means any undeveloped contiguous urban area of not less than one acre where there exists diversity of ownership of lots and tax and special assessment delinquencies exceeding the fair cash market value of the land within such area.
(c) "Department" means the Department of Commerce and Economic Opportunity.
(d) "Municipality" and "corporate authorities of the municipality" shall have the respective meanings assigned to these terms in Section 1-1-2 of the Illinois Municipal Code. "Corporate authorities of the county" shall refer to the governing body of the county as specified in Section 5-1004 of the Counties Code.
(Source: P.A. 94-793, eff. 5-19-06.)

(315 ILCS 10/4) (from Ch. 67 1/2, par. 91.4)
Sec. 4. Contract for development.) When any private interest shall submit to the Department a preliminary plan for the development of homes or rental housing and buildings and improvements, public or private, appropriate to serving the needs of a residential community, upon a site in a blighted vacant area, and makes an offer to pay cash for the site in an amount acceptable to the Department, the Department shall recommend to the Governor the institution of eminent domain proceedings by the State of Illinois to acquire the fee simple title to said site for such purpose.
(Source: P.A. 81-1509.)

(315 ILCS 10/5) (from Ch. 67 1/2, par. 91.5)
Sec. 5. Institution of eminent domain proceedings and vesting of title.
When the Governor has adopted the recommendation of the Board, he shall thereupon execute a declaration taking the site on behalf of the State of Illinois and estimating the compensation for the site. He shall then request the Attorney General to institute eminent domain proceedings to take the site, furnishing him with the declaration of taking and the sum estimated as compensation for the site. It shall thereupon become the duty of the Attorney General, within 60 days thereafter, to institute eminent domain proceedings, file the declaration of taking, and deposit the estimated compensation with the Clerk of the Court. Title to the site shall thereupon vest in the State of Illinois.
(Source: Laws 1949, p. 994.)

(315 ILCS 10/5.5)
Sec. 5.5. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(315 ILCS 10/6) (from Ch. 67 1/2, par. 91.6)
Sec. 6. Sale of land. After title to the site is vested in the State of Illinois, the State of Illinois, acting through the Governor and the Secretary of State, shall sign, seal, and deliver a deed conveying the site to the developer or his heirs, legatees, successors or assigns, in consideration of the offer of the developer, provided that:
(a) The plans of development have been approved by the corporate authorities of the municipality in which the site is located, or by the corporate authorities of the county where the site is located in an unincorporated area.
(b) The developer has satisfied the Department that the completion of development will be accomplished within a reasonable time after title to the site has been acquired from the State of Illinois by depositing bond with surety to be approved by the Department, or making a cash deposit, in either case in such amount as shall be deemed adequate by the Department. Such bonds shall designate the People of the State of Illinois as obligee thereunder and the developer as obligor thereon, and shall be conditioned upon completion of development by the developer in accordance with the plans of development, or such revisions therein as may be approved by the Department, within a period to be specified by the Department or any subsequent extension of this period by the Department.
Such bond shall be in substantially the following form: "We, A.B., C.D., and E.F., of the County of .... and State of Illinois, as principals, and .... as surety, are obligated to the People of the State of Illinois in the penal sum of $...., lawful money of the United States, for the payment of which we and each of us obligate ourselves and our heirs, executors, administrators and assigns jointly.
The condition of this bond is such that if the above stated A.B., C.D., and E.F., shall complete development of a site located at .... in accordance with plans of development submitted to the Department on (insert date), or in accordance with such revisions of such plans of development as may hereafter be approved by the Department, such completion of development to be within a period of .... years, or any subsequent extension of this period by the Department, then this obligation is void; otherwise it remains in full force and effect.
Dated (insert date).
Signature of A.B. ___________
Signature of C.D. ___________
Signature of E.F. ___________"

The bond shall be signed by the principals and sureties and after approval by the Department shall be filed and recorded by the Department.
(Source: P.A. 91-357, eff. 7-29-99.)

(315 ILCS 10/7) (from Ch. 67 1/2, par. 91.7)
Sec. 7. Funds derived from sale.
The purchase price for said land shall be deposited either in the general fund or in such special fund as may be segregated for the administration of this Act.
(Source: Laws 1949, p. 994.)



315 ILCS 20/ - Neighborhood Redevelopment Corporation Law.

(315 ILCS 20/1) (from Ch. 67 1/2, par. 251)
Sec. 1. Title of Act. This Act may be cited as the Neighborhood Redevelopment Corporation Law.
(Source: P.A. 86-1475.)

(315 ILCS 20/2) (from Ch. 67 1/2, par. 252)
Sec. 2. Necessity and purpose of act and declaration of public policy and public use.
There exist in certain urban areas of the State these degenerative conditions, at once both characteristic and causative of Slum and Blight Areas, namely:
(1) Disproportionate tax delinquency and consequent inadequacy of tax payments in relation to the cost of State and municipal services rendered;
(2) Economic deterioration of properties and impaired investments;
(3) A constant exodus of the population of such areas resulting in the further deterioration of such areas and in added costs to the municipalities of this State for the creation of new public facilities and services elsewhere;
(4) Age, physical deterioration or obsolescence of improvements in such areas particularly those improvements affording family accommodations, to such a degree as to render such areas unfit and unsafe for human use and habitation; and
(5) Prevalence of the factors conducive to ill health, transmission of disease, infant mortality, juvenile delinquency, crime and poverty.
Such Slum and Blight Areas are usually situated in the older and more centrally located portions of the cities, villages and incorporated towns involved and, once existing, spread unless eradicated. As a result of these degenerative conditions, the territories and properties embraced in Slum and Blight Areas fall into a state of non-productiveness, fail to share their due and proper portion of the taxes necessary for the support of the municipalities within whose boundaries they are situated, and ultimately become waste territories, economic and social, producing but a meager, while consuming a disproportionate, share of the public revenue raised by government to defray the cost of police and fire protection, to preserve the public health and to promote the general welfare. The drain upon the public revenue necessitated by Slum and Blight Areas, if they are permitted to remain and spread, will impair these indispensable governmental functions not only as to such areas but as to the municipalities and the State as well.
The elimination of these degenerative conditions, and the rehabilitation and rebuilding of Slum and Blight Areas, is in the best interests of the health, morals, safety and general welfare of the citizens of the State. The accomplishment of these ends by private initiative, through Neighborhood Redevelopment Corporations, supervised and regulated by the public, should be fostered, encouraged and aided. Accordingly, such elimination and rehabilitation and rebuilding, through the activities of Neighborhood Redevelopment Corporations as provided by this Act, are hereby declared to be a public use, and Neighborhood Redevelopment Corporations, for these purposes, are hereby authorized to be created with the powers and subject to the public supervision and regulation as hereinafter set forth.
(Source: Laws 1941, vol. 1, p. 431.)

(315 ILCS 20/3) (from Ch. 67 1/2, par. 253)
Sec. 3. Whenever used or referred to in this Act, the terms defined in the Sections following this Section and preceding Section 4, inclusive, have the meanings and inclusions therein ascribed, unless a different intent clearly appears from the context.
(Source: P.A. 97-333, eff. 8-12-11.)

(315 ILCS 20/3-1) (from Ch. 67 1/2, par. 253-1)
Sec. 3-1. "Development" means specific work repair or improvement to put into effect a Development Plan. The term includes the Real Property, buildings and improvements owned, constructed, managed or operated by a Neighborhood Redevelopment Corporation.
(Source: Laws 1947, p. 685.)

(315 ILCS 20/3-2) (from Ch. 67 1/2, par. 253-2)
Sec. 3-2. "Development Area" means that portion of a Slum and Blight or Conservation Area to which a Development Plan is applicable and for the Redevelopment of which portion a certificate of convenience and necessity is issued by the Redevelopment Commission.
(Source: Laws 1953, p. 1138.)

(315 ILCS 20/3-3) (from Ch. 67 1/2, par. 253-3)
Sec. 3-3. "Development Cost" means the amount determined, either prospectively or otherwise, by the Redevelopment Commission to be the actual cost of the Development and includes, among other costs, the costs of planning the Development, including preliminary studies and surveys, neighborhood planning, and architectural, engineering and legal services, the costs of financing the Development, including carrying charges during construction, the cost of the Real Property included in the Development, the cost of demolition of existing structures, the costs of landscaping and roadways, the cost of installation of water, sewer and other utility services, the costs of construction, equipment and furnishing of buildings and improvements, including architectural, engineering, builders' and legal fees, the costs of reconstruction, rehabilitation, remodeling or repair of existing buildings, improvements and of utility services, the cost of management and operation until the Development is ready for use, and the cost of improving that portion of the Development Area which is to be devoted for use as a park, playground or recreation center, together with such additions to Development Cost as result from additions to the Development in accordance with the original Development Plan or amendments thereto.
(Source: Laws 1947, p. 685.)

(315 ILCS 20/3-4) (from Ch. 67 1/2, par. 253-4)
Sec. 3-4. "Development Plan" means a plan for the Redevelopment of all or any part of a Slum and Blight or Conservation Area, which plan may include but is not limited to (1) land uses, residential and non-residential; (2) improvement, alteration, or vacation of major and minor streets and alleys, provision for restricted service access, and off-street parking; (3) locations and easements for public utilities; (4) community facilities; (5) landscaping and site engineering; (6) building restrictions; (7) recommended construction and repair, including new buildings, rehabilitation and conversions, demolition of designated structures, and elimination of non-conforming uses; (8) population density, ground coverage, and number of dwelling units recommended; (9) recommended standards of maintenance, and requirements of applicable health and safety ordinances; (10) zoning and/or rezoning required; (11) the sale and resale of property; (12) costs and financing arrangements of public portions of the plan; (13) recommended time table of various stages of the program; (14) any and all other steps needed to carry out the plan and includes any amendments to such a plan approved by the Redevelopment Commission, in accordance with the requirements of Section 23 of this Act. Such plan shall conform to the comprehensive plan of the municipality if any and shall provide that there shall be no discrimination on account of race, color, creed, national origin or sex.
(Source: P.A. 81-266.)

(315 ILCS 20/3-5) (from Ch. 67 1/2, par. 253-5)
Sec. 3-5. "Mortgage" means a mortgage, trust indenture, deed of trust or other instrument creating a lien on Real Property, and the indebtedness secured thereby.
(Source: Laws 1947, p. 685.)

(315 ILCS 20/3-6) (from Ch. 67 1/2, par. 253-6)
Sec. 3-6. "Neighborhood Redevelopment Corporation" means a corporation organized pursuant to the provisions of this Act.
(Source: Laws 1947, p. 685.)

(315 ILCS 20/3-7) (from Ch. 67 1/2, par. 253-7)
Sec. 3-7. "Plan Commission" means the plan commission of any city, village or incorporated town as authorized by Division 12 of Article 11 of the Illinois Municipal Code, as heretofore and hereafter amended.
(Source: Laws 1961, p. 1381.)

(315 ILCS 20/3-8) (from Ch. 67 1/2, par. 253-8)
Sec. 3-8. "Real Property" means lands, lands under water, structures, and any and all easements, franchises and incorporeal hereditaments and estates, and rights therein, legal and equitable, including terms for years and liens by way of judgment, mortgage or otherwise.
(Source: Laws 1947, p. 685.)

(315 ILCS 20/3-9) (from Ch. 67 1/2, par. 253-9)
Sec. 3-9. "Redevelopment" means the eradication, rehabilitation, repair and rebuilding of all or any part of the structures within a Slum and Blight or Conservation Area, and the provision for such industrial, commercial, residential or public structures or spaces as may be appropriate or necessary, including recreational and other facilities incidental or appurtenant thereto.
(Source: Laws 1953, p. 1138.)

(315 ILCS 20/3-10) (from Ch. 67 1/2, par. 253-10)
Sec. 3-10. "Redevelopment Commission" means the commission created and established pursuant to the provisions of Section 4 of this Act.
(Source: Laws 1947, p. 685.)

(315 ILCS 20/3-11) (from Ch. 67 1/2, par. 253-11)
Sec. 3-11. "Slum and Blight Areas" means those urban districts in which the major portion of the housing is detrimental to the health, safety, morality or welfare of the occupants by reason of age, dilapidation, overcrowding, faulty arrangement, lack of ventilation, light or sanitation facilities, or any combination of these factors. In St. Clair County, "slum and blighted area" also means any area of not less in the aggregate than 2 acres located within the territorial limits of a municipality where buildings or improvements, by reason of dilapidation, obsolescence, overcrowding, faulty arrangement or design, lack of ventilation, light and sanitary facilities, excessive land coverage, deleterious land use or layout or any combination of these factors, are detrimental to the public safety, health, morals, or welfare.
(Source: P.A. 93-1037, eff. 6-1-05.)

(315 ILCS 20/3-12) (from Ch. 67 1/2, par. 253-12)
Sec. 3-12. "Conservation Area" shall mean an area in which the structures in fifty per cent or more of the area are residential having an average age of thirty-five years or more. Such an area is not yet a Slum or Blighted Area as defined in the Blighted Areas Redevelopment Act of 1947, but such area by reason of dilapidation, obsolescence, or deterioration, or illegal use of individual structures, overcrowding of structures and community facilities, conversion of residential units into non-residential use, deleterious land use or layout or any combination of these factors may become such a Slum and Blighted Area.
(Source: Laws 1953, p. 1138.)

(315 ILCS 20/4) (from Ch. 67 1/2, par. 254)
Sec. 4. Creation and establishment of redevelopment commissions.
(a) Any city, village or incorporated town shall have the power to provide for the creation of a Redevelopment Commission to supervise and regulate Neighborhood Redevelopment Corporations organized pursuant to the provisions of this Act to operate within the boundaries of such city, village or incorporated town.
(1) Except as provided in subdivision (a)(2), such

Redevelopment Commission shall consist of not less than three nor more than five members, one of which members shall be designated as its chairman, to be appointed by the mayor of the city, by and with the advice and consent of the city council of the city, or by the president of the village or incorporated town, as the case may be, by and with the advice and consent of the board of trustees of the village or incorporated town. Each member of the Redevelopment Commission shall hold office for a term of two years and until his successor shall be appointed and qualified. Any vacancy in the membership of the Redevelopment Commission occurring by reason of the death, resignation, disqualification, inability or refusal to act of any of the members thereof shall be filled by appointment by the mayor or president, as the case may be, by and with the advice and consent of the city council of the city or board of trustees of the village or incorporated town, as the case may be.

(2) In St. Clair County, the Redevelopment Commission

shall consist of either 5 or 7 appointed members as determined by the mayor. The mayor and each member of the city council may nominate a person to fill each position on the Redevelopment Commission. The president of the village or incorporated town, as the case may be, and each member of the board of trustees of the village or incorporated town may nominate a person to fill each position on the Redevelopment Commission. Each nominee must be a person of recognized ability and experience in one or more of the following areas: economic development; finance; banking; industrial development; small business management; real estate development; community development; venture finance; organized labor; or civic, community, or neighborhood organization. A nominated person shall be appointed to the Redevelopment Commission only upon a majority vote of the city council or the board of trustees of the village or incorporated town, as the case may be. Only one person may fill each open position on the Redevelopment Commission. One of the appointed members shall be designated as the chairman of the Redevelopment Commission by a majority vote of the city council or the board of trustees of the village or incorporated town, as the case may be. Only one member may serve as chairman at any given time.

The initial terms of members of the Redevelopment

Commission appointed under this subdivision (a)(2) shall be as follows: for a Commission consisting of 5 members: 2 terms for 3 years, 2 terms for 2 years, and one term for one year; for a Commission consisting of 7 members: 3 terms for 3 years, 3 terms for 2 years, and one term for 1 year. The length of the term of the first Commissioners shall be determined by lots at their first meeting. The initial terms of office of members who are to hold office shall continue until the July 1 that next follows the expiration of the respective periods from the date of the appointment of the member, and until his or her successor is appointed and qualified.

Each subsequent Commissioner appointed under this

subdivision (a)(2) shall hold office for a term of 4 years and until his or her successor is appointed and qualified.

The unexpired term of any vacancy in the membership

of the Redevelopment Commission occurring by reason of the death, resignation, disqualification, inability, or refusal to act of any of the members thereof shall be filled in the same manner as the vacated position was filled.

In addition to the 5 or 7 appointed members, the

Director of Commerce and Economic Opportunity, or his or her designee, and the Secretary of Transportation, or his or her designee, shall serve as ex officio non-voting members.

(b) No person holding stocks or Mortgages in any Neighborhood Redevelopment Corporation, or who is in any other manner directly or indirectly pecuniarily interested in such Neighborhood Redevelopment Corporation, or in the Development undertaken by it, shall be appointed as a member of, or be employed by, that Redevelopment Commission to whose supervision and regulation such Neighborhood Redevelopment Corporation is subject. If any such member or employee shall voluntarily become so interested his office or employment shall ipso facto become vacant. If any such member or employee becomes so interested otherwise than voluntarily he shall within ninety days divest himself of such interest and if he fails to do so his office or employment shall become vacant.
(c) The Redevelopment Commission shall have power, subject to the approval of the city council of the city, or of the president and the board of trustees of the village or incorporated town, as the case may be, to appoint a secretary and from time to time to employ such accountants, engineers, architects, experts, inspectors, clerks and other employees and fix their compensation.
(d) Each member of the Redevelopment Commission shall receive such salary as shall be fixed by the city council of the city, or by the president and the board of trustees of the village or incorporated town, as the case may be, and said city council or president and board of trustees shall have power to provide for the payment of the salaries of all members and the expenses of the Redevelopment Commission.
(Source: P.A. 93-1037, eff. 6-1-05.)

(315 ILCS 20/4.1) (from Ch. 67 1/2, par. 254.1)
Sec. 4.1. Purchases made pursuant to this Act shall be made in compliance with the "Local Government Prompt Payment Act", approved by the Eighty-fourth General Assembly.
(Source: P.A. 84-731.)

(315 ILCS 20/5) (from Ch. 67 1/2, par. 255)
Sec. 5. Rules and regulations, seal and authentication of records, etc.
Consistent with the provisions of this Act, the Redevelopment Commission may adopt such rules and regulations and may alter, amend and repeal the same as it shall deem advisable relative to the calling, holding and conduct of its meetings, the transaction of its business, the regulation and control of its employees, the conduct of hearings, inquiries and investigations, and the performance in general of its duties and powers hereunder.
A majority of the members of the Redevelopment Commission shall constitute a quorum to transact business and no vacancy shall impair the right of the remaining members to exercise all its powers; and every order, rule or regulation of the Redevelopment Commission approved by a majority of the members thereof shall be deemed to be the order, rule or regulation of the Redevelopment Commission.
The Redevelopment Commission may adopt, keep, and use a common seal, of which judicial notice shall be taken in all courts of this State. Any notice, instrument or document which the Redevelopment Commission may be authorized by law to issue shall be deemed sufficient if signed by its secretary and authenticated by such seal. All orders, rules, regulations and records of the Redevelopment Commission, and all instruments or documents filed with it may be proved in any court of this State by a copy thereof certified by the secretary under the seal of the Redevelopment Commission.
(Source: Laws 1941, vol. 1, p. 431.)

(315 ILCS 20/6) (from Ch. 67 1/2, par. 256)
Sec. 6. Neighborhood redevelopment corporations authorized-Supervision by redevelopment commission.
Neighborhood Redevelopment Corporations may be organized in the manner provided by this Act to acquire Real Property, to alter, renovate, demolish or rebuild existing improvements thereon, and to construct, maintain and operate a Development therein, when authorized by and subject to the supervision of the Redevelopment Commission of the city, village or incorporated town wherein the Development Area is located, for the purpose of effecting the Redevelopment of Slum and Blight or Conservation Areas in the manner provided by this Act; Provided, that the business and conduct of each Neighborhood Redevelopment Corporation, until the Redevelopment of its Development Area has been achieved, shall be subject, as hereinafter provided, to the supervision and regulation of the Redevelopment Commission of the city, village or incorporated town wherein its Development Area is located.
(Source: Laws 1953, p. 1138.)

(315 ILCS 20/7) (from Ch. 67 1/2, par. 257)
Sec. 7. Statement of incorporation.
Whenever three or more adult persons, citizens of the United States of America, at least two of whom shall be citizens of this State, shall desire to form a corporation under this Act, they shall sign, acknowledge and verify under oath before some officer competent to take acknowledgment of deeds, a statement of incorporation in duplicate setting forth the following:
(1) The name of the corporation.
(2) The name and address, including street and number, if any, of each incorporator.
(3) A statement of the objects for which it is formed, among which shall be included the elimination of degenerative conditions and the rehabilitation and rebuilding of that Development Area whose Redevelopment it is authorized to undertake pursuant to a certificate of convenience and necessity issued by the Redevelopment Commission.
(4) The period of duration, which shall not be more than sixty years, and which shall be without reviver.
(5) The address, including street and number, if any, of its initial registered office in this State, and the name of its initial registered agent at such address.
(6) The total amount of authorized capital stock.
(7) The number of shares into which the capital stock is to be divided, and the par value thereof; if the shares are to be divided into classes of common and preferred shares, the number of shares of each class and a statement of the preferences, qualifications, limitations, restrictions, and the special or relative rights in respect of the shares of each class; Provided, that no shares shall be without par value.
(8) The names and addresses (including street and number, if any) of the pre-incorporation subscribers to the common shares, and the amount subscribed and paid by each; Provided, that no pre-incorporation subscription shall be made for preferred shares.
(9) The number of common shares which it is proposed to issue at once, and the amount of currency or legal tender to be received by the corporation therefor; Provided, that no consideration other than currency or legal tender of the United States of America shall be received by the corporation for those common shares which it is proposed to issue at once, and that such consideration shall be fully paid at the time of the filing of the articles of incorporation by the Secretary of State.
(10) The number, names, and addresses, including street and number, if any, of the directors, at least two of whom shall be residents of this State, and the terms for which elected.
(11) Any provision which the incorporators may choose to insert limiting or denying to shareholders the preemptive right to acquire additional shares of the corporation.
(12) Any other provision, not inconsistent with this Act or other law which the incorporators may choose to insert, for the regulation of the business and conduct of the affairs of the corporation.
(Source: Laws 1941, vol. 1, p. 431.)

(315 ILCS 20/8) (from Ch. 67 1/2, par. 258)
Sec. 8. Filing-Issuance of articles of incorporation. Duplicate originals of the statement prescribed by Section 7 of this Act shall be filed in the office of the Secretary of State, on forms prescribed and furnished by the Secretary of State.
If the Secretary of State finds that such statement is in conformity with the provisions of Section 7 of this Act, he shall, when all franchise taxes, fees, and charges have been paid:
(1) Endorse on each of such duplicate originals the

word "Filed," and the month, day, and year of the filing thereof.

(2) File one of such duplicate originals in his

office.

(3) Issue to the incorporators the duplicate original

of the articles of incorporation to which he shall affix the other duplicate original.

(Source: P.A. 96-66, eff. 1-1-10.)

(315 ILCS 20/9) (from Ch. 67 1/2, par. 259)
Sec. 9. Powers of neighborhood redevelopment corporations. Every corporation organized under this Act shall, subject to the conditions and limitations prescribed by this Act, have the following rights, powers and privileges:
(1) To have succession by its corporate name for the

period limited in its articles of incorporation; Provided, that in no instance shall corporate succession exceed sixty years.

(2) To sue and be sued in its corporate name.
(3) To have and use a common seal and alter it at

pleasure.

(4) To have a capital stock of such an amount and

divided into shares as may be provided in the articles of incorporation, or any amendment thereof, subject to the conditions prescribed by Section 7 of this Act; Provided, that the issuance of the shares of stock of every corporation organized under this Act shall be subject to supervision and regulation of the Redevelopment Commission, as in this Act provided.

(5) To acquire, own, use, convey and otherwise

dispose of and deal in Real Property, however acquired, subject to the conditions and restrictions of this Act; Provided, that no single sale, mortgage, lease or conveyance of two-thirds or more of the corporate assets shall be made, except within a period of one year immediately preceding the expiration by lapse of time of the corporate charter, without the consent of the holders of two-thirds of all the outstanding capital stock of the corporation at any annual meeting or at any special meeting called for that purpose; Provided further, that no Real Property shall ever be acquired, owned or used by such corporation outside its Development Area.

(6) To borrow money for its corporate purposes at

such rate of interest as the corporation may determine, subject to the approval of the Redevelopment Commission as in this Act provided; and to mortgage or pledge its property, both real and personal, to secure the payment thereof.

(7) To elect officers, appoint agents, define their

duties and fix their compensation.

(8) Subject to the provisions of this Act, to acquire

Real Property by exercise of the power of eminent domain in the manner provided by the general laws of the State relating thereto.

(9) To make and alter by-laws, not inconsistent with

its articles of incorporation or with the laws of this State, for the administration and regulation of the affairs of the corporation.

(10) To conduct business in this State, subject to

the provisions of this Act.

(11) To cease doing business and to surrender its

charter.

(12) To have and exercise all the powers necessary

and convenient to carry into effect the purposes for which the corporation is formed.

(Source: P.A. 96-66, eff. 1-1-10.)

(315 ILCS 20/9.5)
Sec. 9.5. Eminent domain. Notwithstanding any other provision of this Law, any power granted under this Law to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(315 ILCS 20/10) (from Ch. 67 1/2, par. 260)
Sec. 10. Acts prohibited). No Neighborhood Redevelopment Corporation shall:
(1) Acquire title to any Real Property, or any interest therein except by way of unexercised option, unless it shall first have obtained a certificate from the Redevelopment Commission, given after the hearing prescribed by Section 18 of this Act, that the acquisition of Real Property and its Development in the Development Area is necessary and convenient for the public purposes defined by this Act and is part of the public use declared by this Act.
(2) Sell, convey, lease or assign any Real Property without the imposition of those building and use restrictions which have been assumed by the Neighborhood Redevelopment Corporation, and which shall be included in all instruments of sale, conveyance, transfer, lease or assignment: Provided, that there are excepted from this prohibition those building and use restrictions which shall have been abandoned or altered due to change in the predominant character of the locality as determined by judicial decision.
(3) Issue shares whether common, preferred, or both, in an amount greater than the Development Cost, as determined by the Redevelopment Commission, less the amount of any Mortgage thereon; Provided, that nothing herein contained shall be construed to prohibit the issuance of common shares subscribed by pre-incorporation subscription preceding the determination of the Development Cost.
(4) Sell, convey, or mortgage any Real Property without the approval of the Redevelopment Commission.
(5) Lease an entire building or entire tract of land in the Development Area to any person or corporation without the approval of the Redevelopment Commission.
(6) Acquire any Real Property outside the Development Area allotted it by the Redevelopment Commission.
(7) Change, alter, amend, add to or depart from an approved Development Plan, except as otherwise provided by this Act.
(8) Make any guarantee without obtaining the approval of the Redevelopment Commission.
(9) Reorganize without obtaining the approval of the Redevelopment Commission.
(10) Merge or consolidate with any corporation.
(11) Voluntarily dissolve without first having obtained the certificate of the Redevelopment Commission as provided in Section 13 of this Act.
(12) Acquire title to any Real Property, or any interest therein, because of the race, color, creed, sex or national origin of any person owning or claiming an interest in that Real Property.
(13) Refuse to sell shares, either common or preferred, or other securities to any person on account of the person's race, color, creed, national origin or sex.
(Source: P.A. 81-266.)

(315 ILCS 20/11) (from Ch. 67 1/2, par. 261)
Sec. 11. Name.
The name of every Neighborhood Redevelopment Corporation organized pursuant to the provisions of this Act shall include the words "Neighborhood" and "Redevelopment," and no corporation, hereafter organized under the laws of this State, nor any foreign corporation, hereafter authorized to transact business in this State, shall after the date of enactment of this Act include both the words "Neighborhood" and "Redevelopment" as part of its corporate name.
(Source: Laws 1941, vol. 1, p. 431.)

(315 ILCS 20/12) (from Ch. 67 1/2, par. 262)
Sec. 12. Certificates of compliance. Unless it shall be accompanied by the certificate of the Redevelopment Commission, none of the following documents shall be filed by the Secretary of State:
(1) Report of issuance of shares and increases in stated capital and paid-in surplus.
(2) Amendment of articles of incorporation.
(3) Statement of reduction or elimination of paid-in surplus pursuant to Section 9.15 of the "Business Corporation Act of 1983".
The certificate of the Redevelopment Commission shall be in substantially the following form:
"The Commission certifies that it has investigated the action of the (here insert the name of the Neighborhood Redevelopment Corporation in question) proposed in the attached document and finds that the requirements of The Neighborhood Redevelopment Corporation Law have been complied with by that corporation. ....(Naming city, town or village) Redevelopment Commission

(315 ILCS 20/13) (from Ch. 67 1/2, par. 263)
Sec. 13. Dissolution. No statement of intent to dissolve a Neighborhood Redevelopment Corporation, whether by voluntary consent of the shareholders or by voluntary action of the corporation, shall be filed by the Secretary of State unless it shall be accompanied by the certificate of the Redevelopment Commission that:
(1) The proposed Development Plan of the Neighborhood Redevelopment Corporation was rejected pursuant to paragraph 3 of Section 18 of this Act and such rejection has not been reversed upon judicial review pursuant to Section 30.01 of this Act; or
(2) The Development Plan of the Neighborhood Redevelopment Corporation was "Not Approved", after judicial review pursuant to Section 30.01 of this Act; or
(3) The Neighborhood Redevelopment Corporation has failed to initiate or has failed to complete the Development within the respective time limits, or authorized extensions thereof, prescribed by the Redevelopment Commission; and that the bond prescribed by subparagraph (a) of paragraph 2 of Section 17 of this Act has been forfeited to the city, village or incorporated town, as the case may be, wherein the Development Area is located; or
(4) The Redevelopment Commission has found that the Redevelopment of the Development Area has been achieved.
The certificate of the Redevelopment Commission shall be in substantially the following form:
"Relative to the annexed statement of intent to dissolve (here insert the name of the Neighborhood Redevelopment Corporation in question), it is hereby certified that (here insert the appropriate one of the four above-named factors). ....(Naming city, town or village) Redevelopment Commission

(315 ILCS 20/14) (from Ch. 67 1/2, par. 264)
Sec. 14. Fees, franchise taxes and charges to be collected by Secretary of State.
Neighborhood Redevelopment Corporations shall incur the same fees for filing documents and issuing certificates, and the same license fees, franchise taxes and miscellaneous charges as are imposed upon private corporations by Sections 127, 128, 129, 130, 131, 132, 133, 134 and 141 of "An Act to revise the law relating to corporations for pecuniary profit," filed July 13, 1933, as subsequently amended. The Secretary of State shall charge and collect such fees, taxes and charges.
(Source: Laws 1941, vol. 1, p. 431.)

(315 ILCS 20/15) (from Ch. 67 1/2, par. 265)
Sec. 15. Taxation of Neighborhood Redevelopment Corporations. Except as provided in Section 15-5, Neighborhood Redevelopment Corporations organized under this Act, notwithstanding their function in the Redevelopment of Slum and Blight or Conservation Areas, shall be subject to the same taxation, general and special, as to their assets, tangible and intangible, and as to their capital stock, as is imposed by law upon the assets and capital stock of private corporations for profit organized pursuant to the laws of this State.
(Source: P.A. 93-1037, eff. 6-1-05.)

(315 ILCS 20/15-5)
Sec. 15-5. Property tax abatement; limitation.
(a) Once the requirements of this Section have been complied with, except as otherwise provided in this Section, the general real estate taxes imposed on the real property located in St. Clair County of a neighborhood redevelopment corporation or its immediate successor and acquired pursuant to this Law shall be abated for a period not in excess of 10 years after the date upon which the corporation becomes owner of that real property.
(b) General real estate taxes may be imposed and collected, however, to the extent and in the amount as may be imposed upon that real property during that period measured solely by the amount of the assessed valuation of the land, exclusive of improvements, acquired pursuant to this Law and owned by the neighborhood redevelopment corporation or its immediate successor, as was determined by the county, township, or multi-township assessor, for real estate taxes due and payable thereon during the calendar year preceding the calendar year during which the corporation acquired title to the real property. The assessed valuation shall not be increased during that period so long as the real property is owned by a neighborhood redevelopment corporation or its immediate successor and used in accordance with a development plan authorized by the Redevelopment Commission under this Law.
(c) If, however, the real property was exempt from general real estate taxes immediately prior to ownership by any neighborhood redevelopment corporation, the county, township, or multi-township assessor shall, upon acquisition of title by the neighborhood redevelopment corporation, promptly assess the land, exclusive of improvements, at a valuation that conforms to but does not exceed the assessed valuation made during the preceding calendar year of other land, exclusive of improvements, that is adjacent or in the same general neighborhood, and the amount of that assessed valuation shall not be increased during the period set pursuant to subsection (a) so long as the real property is owned by a neighborhood redevelopment corporation or its immediate successor and used in accordance with a development plan authorized by the Redevelopment Commission.
(d) For the next ensuing period not in excess of 15 years, general real estate taxes upon that real property shall be abated in an amount not to exceed 50% of the taxes imposed by each taxing district so long as the real property is owned by a neighborhood redevelopment corporation or its immediate successor and used in accordance with an authorized development plan.
(e) After a period totaling not more than 25 years, the real property shall be subject to assessment and payment of all real estate taxes, based on the full fair cash value of the real property.
(f) The tax abatement authorized by this Section shall not become effective unless the governing body of the city, village, or incorporated town in which the property is located does all of the following:
(1) Furnishes each taxing district whose boundaries

for real estate taxation purposes include any portion of the real property to be affected by the tax abatement with a written statement of the impact on real estate taxes the tax abatement will have on those taxing districts and written notice of the hearing to be held in accordance with subdivision (f)(2). The written statement and notice required by this subdivision (f)(1) shall be furnished as provided by local ordinance before the hearing and shall include, but need not be limited to, an estimate of the amount of real estate tax revenues of each taxing district that will be affected by the proposed tax abatement, based on the estimated assessed valuation of the real property involved as the property would exist before and after it is redeveloped.

(2) Conducts a public hearing regarding the tax

abatement. At the hearing all taxing districts described in subdivision (f)(1) have the right to be heard on the grant of any tax abatement.

(3) Enacts an ordinance that provides for expiration

of the tax abatement. The ordinance shall provide for a duration of time within which the real property must be acquired and may allow for acquisition of property under the plan in phases.

(g) Notwithstanding any other provision of law to the contrary, payments in lieu of taxes may be imposed by contract between a city, village, or incorporated town and a neighborhood redevelopment corporation or its immediate successor that receives a tax abatement on property pursuant to this Section. The payments shall be made to the county collector of the county by December 31 of each year payments are due. The governing body of the city, village, or incorporated town shall furnish the collector with a copy of any such contract requiring payment in lieu of taxes. The collector shall allocate all revenues received from the payment in lieu of taxes among all taxing districts whose real estate tax revenues are affected by the abatement on the same pro rata basis and in the same manner as the real estate tax revenues received by each taxing district from that property in the year the payments are due.
(Source: P.A. 93-1037, eff. 6-1-05.)

(315 ILCS 20/16) (from Ch. 67 1/2, par. 266)
Sec. 16. Application of the "Business Corporation Act of 1983". Neighborhood Redevelopment Corporations organized under this Act shall be subject to the provisions of the "Business Corporation Act of 1983" and all existing and future amendments and modifications thereof, so far as the same are not inconsistent with the provisions of this Act.
(Source: P.A. 83-1362.)

(315 ILCS 20/17) (from Ch. 67 1/2, par. 267)
Sec. 17. Acquisition of property and construction subject to approval - Application for and issuance of certificates of convenience and necessity). No Neighborhood Redevelopment Corporation shall acquire title to any Real Property, or any interest therein except by way of unexercised option, or institute any Development without making written application to the Redevelopment Commission for approval of the proposed Development Plan in the manner hereinafter prescribed, and without securing the certificate of convenience and necessity to be issued by the Redevelopment Commission upon the conditions hereinafter mentioned.
(1) The application of a Neighborhood Redevelopment Corporation for approval of its proposed Development Plan shall contain:
(a) The legal description of the proposed Development

Area and the description thereof by city blocks, street and number, if any.

(b) A statement of the character of the estates in

Real Property to be acquired by the Neighborhood Redevelopment Corporation.

(c) A statement showing the present use of the Real

Property in the proposed Development Area, the zoning restrictions, if any, thereon, and the private restrictions, if any, of record, and that no interest in Real Property in the proposed Development Area is to be acquired because of the race, color, creed, national origin or sex of any person owning or claiming an interest in that Real Property.

(d) A statement of the existing buildings or

improvements in the Development Area, if any, which are to be demolished.

(e) A statement of the existing buildings or

improvements, if any, in the Development Area which are not to be immediately demolished and the approximate period of time within which the demolition, if any, of each such building or improvement is to take place.

(f) A statement of the proposed improvements, if any,

of each building, if any, not to be demolished immediately, and any proposed repairs or alterations of such buildings.

(g) A statement of the type, number and character of

each new industrial, commercial, residential, public or other building or improvement to be erected or made.

(h) A metes and bounds description of that portion of

the proposed Development Area to be devoted for a park, playground or recreation center for the use of the Development, the specific use to which such portion is to be put and the manner in which it shall be improved.

(i) A statement of those portions, if any, of the

proposed Development Area (other than the portions to be devoted for a park, playground or recreation center for the use of the Development) to be left as open land area and the manner in which such portions, if any, shall be maintained.

(j) A statement of recommended changes, if any, in

the zoning ordinances, necessary or desirable for the Development and its protection against blighting influences.

(k) A statement of recommended changes, if any, in

streets or street levels and of recommended vacations, if any, of streets, alleys, or other public spaces.

(l) A statement in detail of the estimated

Development Cost and of the proposed method of financing the Development, sufficient to give assurance that the Neighborhood Redevelopment Corporation will be able to complete and operate the Development.

(m) An estimate of the periods of time within which,

after the approval of the Development Plan, the Neighborhood Redevelopment Corporation will be able to initiate and to complete its Development, excepting unexpected delays not caused by it.

(n) A statement of the character, approximate number

of units, approximate rentals and approximate date of availability of the proposed dwelling accommodations, if any, to be furnished during construction and upon completion of the Development.

(o) Such other statements or material as the

applicant Neighborhood Redevelopment Corporation deems relevant, including recommendations for the Redevelopment of one or more areas contiguous to the proposed Development Area.

(2) No certificate of convenience and necessity shall be issued by the Redevelopment Commission upon application by a Neighborhood Redevelopment Corporation except upon the fulfillment of the following conditions:
(a) That the Neighborhood Redevelopment Corporation

has filed with the Redevelopment Commission a bond, in form and with surety or sureties satisfactory to the Redevelopment Commission, in the penal sum of ten per centum of the estimated Development Cost as set out in the application of the Neighborhood Redevelopment Corporation but in no event to exceed $10,000.00, payable to the city, village or incorporated town creating the Redevelopment Commission, the payment to be deposited in the general corporate fund of such city, village or incorporated town, the bond to be conditioned upon the initiation and completion of the Development within the respective time limits, or authorized extensions thereof, prescribed by the Redevelopment Commission.

(b) That the Neighborhood Redevelopment Corporation

has agreed in writing to incorporate in its instruments of sale, conveyance, transfer, lease or assignment such restrictions as the Redevelopment Commission may by rule, pursuant to paragraph 1 of Section 25 of this Act, impose as to the type of construction, use, landscape and architectural design of the Development.

(c) That the Neighborhood Redevelopment Corporation,

other than for or in a Conservation Area, has agreed in writing to devote as a minimum ten per centum of the Development Area for a park, playground or recreation center for the use of the Development (the site or sites for which shall be determined by the Redevelopment Commission), to provide adequate financial arrangements for defraying the upkeep thereof during its corporate existence, and to place thereon, in the manner prescribed by subparagraph (b) of paragraph 2 of this Section, such use restrictions as the Development Commission may by rule impose; Provided, that in determining the proportion of open land area required by any zoning ordinance compared to the land area used for building purposes, the portion so devoted for park, playground or recreation center shall be counted as open land area.

(d) That the Neighborhood Redevelopment Corporation

has agreed in writing that in selling, leasing and managing all Real Property subject to the plan there will be no discrimination against any person on account of race, color, creed, national origin or sex.

(e) That the Redevelopment Commission shall, after

the public hearing provided by paragraph 1 of Section 18 of this Act, have made the determinations provided in paragraph 3 of this Section 17, either originally or after the application has been remanded upon judicial review.

(3) The Redevelopment Commission, before the issuance of the certificate of convenience and necessity to a Neighborhood Redevelopment Corporation, shall determine that:
(a) The Development Area is within an area which,

under the conditions existing at the time, is a Slum and Blight or Conservation Area as defined by this Act and that no interest in Real Property in the proposed Development Area is to be acquired because of the race, color, creed, national origin or sex of any person owning or claiming any interest in that Real Property.

(b) The Redevelopment of the Development Area in

accordance with the Development Plan is designed to effectuate the public purposes declared in Section 2 of this Act.

(c) The Development Plan conforms to the zoning

ordinances, if any, applicable to the Development Area, and further conforms to the official plan of the city, village or incorporated town wherein the Development Area is located, or, in the absence of such an official plan, to the plan, if any, adopted by the Plan Commission, if any, of such city, village or incorporated town as evidenced by a report on such adopted plan prepared by such Plan Commission and on file with the Redevelopment Commission.

(d) Public facilities, including, but not limited to,

fire and police protection, and recreation, are presently adequate, or will be adequate at the time that the Development is ready for use, to service the Development Area.

(e) The execution of the Development Plan will not

cause undue hardship to the families, if any, occupying dwelling accommodations in the Development Area, to such a degree as to outweigh the public use defined in Section 2 of this Act to be achieved through the Redevelopment of such Development Area.

(f) The estimated Development Cost of the Development

is sufficient for the proposed Redevelopment.

(g) Other than in or for a Conservation Area, no

portion, greater by ten per centum in area, of the Development Area is designed by the Development Plan for use other than residential except in those instances wherein the Plan Commission, if any, of the city, village or incorporated town concerned, has filed with the Redevelopment Commission, pursuant to paragraph 1 of Section 18 of this Act, an advisory report recommending a greater portion by area than ten per centum, in which instances, no portion, greater than that so recommended, of the Development Area is designed by the Development Plan for use other than residential.

(h) The conditions prescribed by paragraph 2 of this

Section have been fulfilled.

(4) No certificate of convenience and necessity shall be issued by a Redevelopment Commission in St. Clair County without the approval, by a majority vote, of the city council or the board of trustees of the village or incorporated town, as the case may be, in which the Development Area is located.
(Source: P.A. 93-1037, eff. 6-1-05.)

(315 ILCS 20/18) (from Ch. 67 1/2, par. 268)
Sec. 18. Public hearing upon development plan-Issuance or denial of certificate of convenience and necessity.
(1) The Redevelopment Commission, after receipt of an application by a Neighborhood Redevelopment Corporation for approval of a proposed Development Plan, and after the conditions in subparagraphs (a), (b) and (c) of paragraph 2 of Section 17 of this Act have been fulfilled, before determining the several conditions prescribed by paragraph 3 of Section 17 of this Act, shall do the following: Firstly, it shall transmit a copy of the application to the Plan Commission, if any, of the city, village or incorporated town wherein the Redevelopment Commission is acting, with the request that the Plan Commission file with it within thirty days' time such advisory report on the application as the Plan Commission may desire to make upon the appropriateness and desirability, from a municipal planning point of view, of the Development Plan proposed in the application, and upon the characterization of the proposed Development Area. Secondly, it shall after the expiration of said thirty days' time hold a public hearing upon the proposed Development Plan. Notice of the time, place and purpose of the hearing shall be published at least once each week for three consecutive weeks in a secular newspaper in general circulation in the city, village or incorporated town in which the proposed Development Area is located, which newspaper shall have been printed and published for at least six months prior to the first publication of notice, the time of the hearing to be within ten days from the last publication of notice. The notice shall specify by legal description and by city blocks, street and number, if any, the proposed Development Area and shall further specify the place where copies of the application for the approval of the proposed Development Plan are available. The Redevelopment Commission shall require the Neighborhood Redevelopment Corporation to file with the application such number of copies thereof, to be available without charge to the public, as the Redevelopment Commission may by rule determine. At the time and place of such hearing, informal criticisms, suggestions and objections to the application for approval of the proposed Development Plan may be made by any party in attendance; Provided, that in each instance wherein the Plan Commission has filed with the Redevelopment Commission within the thirty days' time its advisory report, the chairman of the Plan Commission shall designate a representative to appear before the Redevelopment Commission and be heard touching the matters and things contained in said advisory report. Within ten days after the conclusion of the hearing the Redevelopment Commission shall determine whether the proposed Development Plan fulfills the conditions prescribed by paragraph 3 of Section 17 of this Act.
(2) In the event that the Redevelopment Commission shall determine, after the hearing prescribed by paragraph 1 of this Section, that the proposed Development Plan fulfills the conditions prescribed by paragraph 3 of Section 17 of this Act, the Redevelopment Commission shall make and enter upon its records an appropriate order approving the Development Plan, prescribing the respective time limits within which the Neighborhood Redevelopment Corporation shall firstly initiate and shall secondly complete the Development and reserving jurisdiction to extend the time limits upon application filed in the manner prescribed by Section 20 of this Act, and reciting as findings the determinative conditions and such additional findings as the Redevelopment Commission deems appropriate. Whenever a Development Plan, as approved, would be more adapted to effectuate the public use defined in Section 2 of this Act through the vacation of streets, alleys or other public spaces, or through the amendment to the zoning ordinance or ordinances applicable to the district wherein the Development Area is located, or through both such vacation and amendment, the Redevelopment Commission shall specify in its order the extent of the vacation or the desired amendment to the zoning ordinance or ordinances, or both as the case may be, and that the vacation or amendment is, or both the vacation and amendment are, appropriate to the Redevelopment sought to be achieved. A copy of the order approving the Development Plan shall immediately upon its entry be posted in the place where the hearing was held and, in order to initiate judicial review of the order, written objections thereto may be filed with the Redevelopment Commission within twenty days after its entry, but not thereafter, by any one or more of the owners or lienors of the Real Property which must be acquired, by purchase, condemnation or otherwise, in order to effectuate the Development Plan, or by any municipal corporation or agency thereof, or by any public corporation affected thereby. Concurrently with the entry of the order by the Redevelopment Commission, it shall issue to the Neighborhood Redevelopment Corporation a certificate that the acquisition of Real Property and its Development in the Development Area is necessary and convenient for the public purposes to be served thereby and is part of the public use declared by this Act.
(3) In the event that the Redevelopment Commission shall determine, after the hearing prescribed by paragraph 1 of this Section, that the proposed Development Plan does not meet the conditions prescribed by paragraph 3 of Section 17 of this Act, the Redevelopment Commission shall make and enter upon its records an appropriate order rejecting the Development Plan, specifying in detail therein the determinative condition or conditions not fulfilled and for reason of which the rejection was ordered. Not earlier than forty days and not later than fifty days from the date of the entry of the order, the Redevelopment Commission, unless a judicial review of its order of rejection shall have been initiated pursuant to Section 30.01 of this Act, shall return the bond and agreements specified in subparagraphs (a), (b) and (c) of paragraph 2 of Section 17 of this Act.
(Source: Laws 1949, p. 637.)

(315 ILCS 20/20) (from Ch. 67 1/2, par. 270)
Sec. 20. Extension of time for initiation and completion of development.
Upon application in writing filed by a Neighborhood Redevelopment Corporation with the Redevelopment Commission for an extension of the time limit within which to initiate or to complete the Development, or both as the case may be, pursuant to the certificate of convenience and necessity possessed by the Neighborhood Redevelopment Corporation, the Redevelopment Commission shall hold a hearing and shall examine into the said application and the reasons for the failure to initiate or complete the Development, or both as the case may be, within the time limit originally allotted therefor, which reasons shall be stated in detail in the application, and the Redevelopment Commission, if satisfied that the failure was not occasioned by purposeful non-exercise, without excuse, of the authority contained in the certificate of convenience and necessity, shall grant such extension or extensions of the said time limits as the circumstances of the case may require. Nothing herein contained shall be construed to debar a Neighborhood Redevelopment Corporation from making applications for successive extensions of the time limits.
If the Redevelopment Commission shall grant an extension or extensions of the time limits, as in this Section provided, the secretary of said Redevelopment Commission shall notify in writing the surety or sureties upon the bond of the Neighborhood Redevelopment Corporation, filed pursuant to subparagraph (a) of paragraph 2 of Section 17 of this Act, of the fact and duration of the extension or extensions. Every such bond made by such surety or sureties shall be subject to the power and authority of the Redevelopment Commission to authorize the extension or extensions, and no surety shall be discharged by reason of failure of notice or knowledge of the extension or extensions.
(Source: Laws 1941, vol. 1, p. 431.)

(315 ILCS 20/21) (from Ch. 67 1/2, par. 271)
Sec. 21. Statement of development area-Filing with Secretary of State.
(1) Not earlier than forty days and not later than sixty days from the date of the entry of the order approving a Development Plan, entered by the Redevelopment Commission pursuant to paragraph 2 of Section 18 of this Act, unless a judicial review of the order shall have been initiated pursuant to Section 19 of this Act, the Redevelopment Commission shall prepare and authenticate under its seal a statement that a certificate of convenience and necessity has been issued, pursuant to Section 18 of this Act, to the Neighborhood Redevelopment Corporation, identifying it by name. The statement shall contain an identification of the Development Area of the corporation by legal description and by description by city blocks, street and number, if any, thereof. The Redevelopment Commission shall forthwith thereafter file the statement in the office of the Secretary of State.
(2) The provisions of paragraph 1 of this Section shall be applicable to the approval of an amendment to a Development Plan, made pursuant to Section 23 of this Act, when the amendment operates to extend the Development Area beyond its former limits.
(Source: Laws 1941, vol. 1, p. 431.)

(315 ILCS 20/22) (from Ch. 67 1/2, par. 272)
Sec. 22. Preference in issuance of certificates of convenience and necessity.
The Redevelopment Commission, in its issuance of certificates of convenience and necessity pursuant to Section 18 of this Act, shall give preference, other things being equal, to such Neighborhood Redevelopment Corporation (as opposed to any other Neighborhood Redevelopment Corporation), the pre-incorporation subscribers to the common shares of which have been for two or more years preceding incorporation the owners of not less than ten per centum in area of the Real Property located within the proposed Development Area.
(Source: Laws 1941, vol. 1, p. 431.)

(315 ILCS 20/23) (from Ch. 67 1/2, par. 273)
Sec. 23. Amendments to development plans.
At any time prior to the Redevelopment of the Development Area, the Redevelopment Commission may approve an amendment to a Development Plan, but no such amendment shall be approved unless and until (1) an application therefor shall have been filed with the Redevelopment Commission by the Neighborhood Redevelopment Corporation to which a certificate of convenience and necessity has been issued in connection with the Development Plan sought to be amended, which application shall contain the portions of the matters required by paragraph 1 of Section 17 of this Act relevant to the proposed amendment; (2) the bond and written agreements required by paragraph 2 of Section 17 of this Act, if applicable to the proposed amendment, shall have been furnished the Redevelopment Commission; and (3) the Redevelopment Commission shall have determined that the proposed amendment fulfills such of the conditions prescribed by paragraph 3 of Section 17 of this Act as are relevant to the proposed amendment. The procedure relating to the determination of the Redevelopment Commission made pursuant to this Section shall be the same as is provided by Section 18 of this Act for the determination of the Redevelopment Commission upon an initial application for approval of a Development Plan.
(Source: Laws 1949, p. 637.)

(315 ILCS 20/24) (from Ch. 67 1/2, par. 274)
Sec. 24. Limitation of development area. Neighborhood Redevelopment Corporations subject to the supervision of the Redevelopment Commission of cities, villages or incorporated towns having a population of five hundred thousand or more shall not possess at any time a Development Area less than two city blocks nor more than 160 acres, and Neighborhood Redevelopment Corporations subject to the supervision of the Redevelopment Commission of cities, villages or incorporated towns having a population of less than 500,000 shall not possess a Development Area less than one city block nor more than 40 acres, unless the Redevelopment Commission, in the interests of the orderly Redevelopment of a Slum and Blight or Conservation Area, shall, after a hearing upon its own motion or upon application of the Neighborhood Redevelopment Corporation, authorize a reduction or increase of the Development Area. It shall be in the interest of the orderly Redevelopment of a Slum and Blight or Conservation Area to increase or diminish the Development Area herein limited whenever the Development Areas of two or more Neighborhood Redevelopment Corporations operating or to operate in the same locality shall not encompass an intervening area of less than two city blocks, and the Redevelopment Commission in such instances shall by rule, pursuant to paragraph 2 of Section 25 of this Act, prescribe the conditions under which contiguity, and the extent thereof, shall be mandatory of the two or more Development Areas. The words "city block" as used in this Act shall mean a parcel or parcels of land bounded by and without intermediation of, streets, public waterways, railroad rights of way or other similar public spaces (not including alleys), or any combination of them.
(Source: P.A. 81-1509.)

(315 ILCS 20/25) (from Ch. 67 1/2, par. 275)
Sec. 25. Duties of Redevelopment Commission.
In addition to the duties elsewhere in this Act provided for it, the Redevelopment Commission shall be charged with the performance of the following duties:
(1) By rules, to provide for those restrictions enumerated in subparagraphs (b) and (c) of paragraph 2 of Section 17 of this Act. Such restrictions shall take into consideration: (a) the location of the Development Area with reference to transportation, educational and recreational facilities and business opportunities; (b) the use of neighboring properties; (c) the manner of Redevelopment, including the proposed use, of the Development Area; (d) zoning ordinances applicable to the district; and (e) the official plan of the city, village or incorporated town or, in the absence of such an official plan, the plan, if any, adopted by the Plan Commission, if any, of such city, village or incorporated town as evidenced by a report on such adopted plan prepared by such Plan Commission and on file with the Redevelopment Commission. In the formulation of these restrictions the suggestions of the Neighborhood Redevelopment Corporation may be heard prior to the application for approval of its Development Plan.
(2) By rules, to prescribe the conditions, in instances where the Development Areas of two or more Neighborhood Redevelopment Corporations operating or to operate in the same locality shall not encompass an intervening area of less than two city blocks, under which contiguity, and the extent thereof, shall be mandatory of the two or more Development Areas. Those rules shall take into consideration: (a) the zoning ordinances applicable to the Development Areas; (b) the extent of similarity of use of the Development Areas and of the intervening area; and (c) the official plan of the city, village or incorporated town or, in the absence of such official plan, the plan, if any, adopted by the Plan Commission, if any, of such city, village or incorporated town as evidenced by a report on such adopted plan prepared by such Plan Commission and on file with the Redevelopment Commission.
(3) By rules, to prescribe the form of the bond required by subparagraph (a) of paragraph 2 of Section 17 of this Act. In prescribing that form, the Redevelopment Commission shall take into consideration the requirements and purposes of this Act.
(4) To determine the sufficiency in amount, in form and in the sureties thereof, of the bond or bonds specified in subparagraph (d) of paragraph 1 of Section 42 of this Act; and determine the sufficiency of the sureties of the bond required by subparagraph (a) of paragraph 2 of Section 17 of this Act. In determining sufficiency of the amount of the first type of bond or bonds, the Redevelopment Commission shall take into consideration (a) the Development Cost of the Development, as established by it; (b) the cost of the work, as fixed in the contract or contracts entered into by the contractor or contractors giving bond; (c) the period of time which the performance of the work will consume; all so as to satisfy the Redevelopment Commission that, in its opinion, the amount of such bond or bonds shall be sufficient to insure the expeditious performance of the contract or contracts. In determining the sufficiency of the form of the first type of bond or bonds, the Redevelopment Commission shall be guided by any form commonly used by contractors in operations of similar character in the city, village or incorporated town. In determining the sufficiency of the security of all bonds, the Redevelopment Commission shall investigate the financial responsibility of the sureties.
(5) At any time prior to the Redevelopment of the Development Area, and through its members or agents duly authorized by it, to enter the lands, property, equipment, buildings, plants and offices of a Neighborhood Redevelopment Corporation and make personal inspection thereof. Nothing in this Act shall be construed to alter the provisions of the laws of this State or of any governmental subdivision thereof prescribing the qualifications of persons authorized to plan and to supervise the construction, enlargement or alterations of buildings.
(6) From time to time, to determine the Redevelopment pursuant to the Development Plan of parcels of Real Property within the Development Area. Prior to that determination, no sale or conveyance, and no lease of an entire building or entire tract of land, shall be approved by the Redevelopment Commission. Upon that determination being made, sales or conveyances, and leases of entire buildings or entire tracts of land, if of Real Property so determined to be redeveloped, shall be approved (such approval being required by paragraphs 4 and 5 of Section 10 of this Act) by the Redevelopment Commission, upon application by the Neighborhood Redevelopment Corporation, without more.
(7) To determine the Redevelopment of the entire Development Area.
(8) At any time prior to the Redevelopment of the Development Area, to order every Neighborhood Redevelopment Corporation: (a) to do such acts as may be required by the provisions of law or such administrative rules and regulations as may be adopted by the Redevelopment Commission in the carrying out of the provisions of this Act or of the terms of any application, contract or agreement herein provided to be approved by the Redevelopment Commission in the manner prescribed by this Act; and (b) to refrain from doing any acts in violation thereof.
(9) From time to time, to make, amend and repeal rules and regulations for carrying into effect the provisions of this Act.
(Source: Laws 1941, vol. 1, p. 431.)

(315 ILCS 20/26) (from Ch. 67 1/2, par. 276)
Sec. 26. Termination of control.
(1) Anything in this Act to the contrary notwithstanding, the supervision and regulation of any parcel of the Development Area by the Redevelopment Commission shall without more cease and determine as to that parcel whenever the Redevelopment Commission shall have made the determination of the Redevelopment of that parcel, as required by paragraph 6 of Section 25 of this Act, and shall have approved a sale, conveyance or lease thereof, as required by paragraphs 4 and 5 of Section 10 of this Act.
(2) Anything in this Act to the contrary notwithstanding, the supervision and regulation of the Neighborhood Redevelopment Corporation by the Redevelopment Commission shall without more cease and determine whenever the Redevelopment Commission shall find that the Redevelopment of the Development Area of the Neighborhood Redevelopment Corporation has been achieved. In such instance, the certificate of compliance required by Section 12 of this Act shall be issued by the Redevelopment Commission, upon request of the Neighborhood Redevelopment Corporation, without other requirement than the payment of the fee authorized by Section 43 of this Act.
(Source: Laws 1941, vol. 1, p. 431.)

(315 ILCS 20/27) (from Ch. 67 1/2, par. 277)
Sec. 27. Investigations, inquiries and hearings.
In the discharge of its functions and duties set forth in this Act, the Redevelopment Commission shall have general supervision of all Neighborhood Redevelopment Corporations, the Development Areas of which are located within the city, village or incorporated town which has created the Redevelopment Commission, and the Redevelopment Commission shall have power to hold investigations, inquiries and hearings concerning the affairs of those Neighborhood Redevelopment Corporations, concerning their dealings, transactions and relationships with third persons, and concerning any other matters covered by the provisions of this Act. In the conduct of any investigation, inquiry or hearing the Redevelopment Commission shall not be bound by the technical rules of evidence and no informality in any proceeding or in the manner of taking testimony before the Redevelopment Commission shall invalidate any order, decision, rule or regulation there made. All hearings shall be open to the public.
The Redevelopment Commission shall have the power to administer oaths and affirmations, certify to all official acts, issue subpoenas, compel attendance and testimony of witnesses and the production of papers, books, accounts and documents.
Hearings shall be held by the Redevelopment Commission. All evidence presented at hearings shall become a part of the records of the Redevelopment Commission. In all cases in which the Redevelopment Commission bases any action on reports of investigations or inquiries not conducted as hearings, those reports shall be made a part of the records of the Redevelopment Commission.
All records of the Redevelopment Commission shall be open to the inspection of all persons without reward. The Redevelopment Commission shall have the power to examine all books, contracts, records, documents and papers of a Neighborhood Redevelopment Corporation and by subpoena duces tecum compel the production thereof.
The Redevelopment Commission shall have power to adopt reasonable and proper administrative rules and regulations relating to the exercise of its powers, and proper administrative rules to govern its proceedings and to regulate the mode and manner of all investigations, inquiries and hearings and to alter and amend the same.
(Source: Laws 1941, vol. 1, p. 431.)

(315 ILCS 20/28) (from Ch. 67 1/2, par. 278)
Sec. 28. Testimony-Immunity.
No person shall be excused from testifying or from producing any papers, books, accounts or documents in any investigation or inquiry or upon any hearing ordered or held by the Redevelopment Commission, when ordered to do so, upon the ground that the testimony or evidence, documentary or otherwise, may tend to incriminate him or subject him to a penalty or forfeiture. But no person shall be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter or thing concerning which he may testify or produce evidence, documentary or otherwise, before the Redevelopment Commission; Provided, that such immunity shall extend only to a natural person who in obedience to a subpoena gives testimony under oath or produces evidence, documentary or otherwise, under oath. No person so testifying shall be exempt from prosecution and punishment for perjury committed in so testifying.
(Source: Laws 1941, vol. 1, p. 431.)

(315 ILCS 20/29) (from Ch. 67 1/2, par. 279)
Sec. 29. Subpoenas - Service - Fees - Deposit - Production of books and papers - Compelling attendance or production - Deposition.) All subpoenas issued under the terms of this Act may be served by any person of full age. The fees of witnesses for attendance and travel shall be the same as fees of witnesses before the circuit courts of this State. Whenever a subpoena is issued at the instance of a party to any proceeding before the Redevelopment Commission, that party may be required to bear the cost of service thereof and to pay the fee of the witness, and in such case the Redevelopment Commission shall have power, in its discretion, to require a deposit to cover the cost of the service and the payment of the legal witness fee and mileage to the witness when served with subpoena. A subpoena issued as provided in this Act shall be served in the same manner as a subpoena issued out of a court.
Any circuit court of this State, upon application of the Redevelopment Commission, may, in its discretion, compel the attendance of witnesses, the production of books, papers, accounts and documents, and the giving of testimony before the Redevelopment Commission, by an attachment for contempt or otherwise, in the same manner as production of evidence may be compelled before the court.
The Redevelopment Commission or any party may in any such investigation or hearing cause the deposition of witnesses residing within or without the State to be taken in the manner prescribed by law for like depositions in civil actions in the circuit courts of this State and to that end may compel the attendance of witnesses and the production of papers, books, accounts and documents.
The Redevelopment Commission may require the production within this State at such time and place as it may designate of any books, accounts, papers or documents kept by any Neighborhood Redevelopment Corporation in any office or place without this State, or at its option, verified copies in lieu thereof, so that an examination thereof may be made by the Redevelopment Commission or under its direction.
(Source: P.A. 83-334.)

(315 ILCS 20/30.01) (from Ch. 67 1/2, par. 280-1)
Sec. 30.01. All final administrative decisions of the Redevelopment Commission hereunder shall be subject to judicial review pursuant to the provisions of the Administrative Review Law, and all amendments and modifications thereof, and the rules adopted pursuant thereto. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 82-783.)

(315 ILCS 20/32) (from Ch. 67 1/2, par. 282)
Sec. 32. City attorney to represent Redevelopment Commission on appeals.
It shall be the duty of the attorney for the city, village or incorporated town, and in the instance of the City of Chicago its corporation counsel, to represent the Redevelopment Commission created by such city, village or incorporated town in all actions and proceedings instituted by it under the provisions of this Act and to defend the orders of the Redevelopment Commission in all appeals taken therefrom or on judicial review thereof.
(Source: Laws 1941, vol. 1, p. 431.)

(315 ILCS 20/33) (from Ch. 67 1/2, par. 283)
Sec. 33. Suspension of order of Redevelopment Commission pending judicial review or appeal.) (1) The pendency of a judicial review or appeal, taken from an order of the Redevelopment Commission pursuant to the provisions of Section 30.01 of this Act, shall not of itself stay or suspend the operation of the order of the Redevelopment Commission, but during the pendency of such judicial review or appeal the Circuit, Appellate or the Supreme Court, as the case may be, in its discretion may stay or suspend, in whole or in part, the operation of the order of the Redevelopment Commission.
(2) The order of the Redevelopment Commission made pursuant to paragraph 2 of Section 18 of this Act shall, however, be automatically suspended by the filing of a written objection thereto by the persons or corporations and in the time and manner prescribed by paragraph 2 of Section 18 of this Act until the final decision of the Circuit Court or the reviewing court, as the case may be, approving such order.
(Source: P.A. 83-333.)

(315 ILCS 20/34) (from Ch. 67 1/2, par. 284)
Sec. 34. Mandamus or injunction by a Redevelopment Commission against neighborhood redevelopment corporations.
Whenever in the judgment of the Redevelopment Commission a Neighborhood Redevelopment Corporation fails or omits, or is about to fail or omit, to do anything required of it by law or by order of the Redevelopment Commission as in this Act provided, or does or is about to do, or permits or is about to permit to be done, anything contrary to or in violation of law or any such order, the Redevelopment Commission shall commence an action or proceeding in the Circuit Court of the county, wherein the Development Area of the Redevelopment Corporation concerned is located, for the purpose of enforcing or preventing such action or omission, either by a mandamus or injunction.
(Source: Laws 1941, vol. 1, p. 431.)

(315 ILCS 20/35) (from Ch. 67 1/2, par. 285)
Sec. 35. Review of orders in mandamus or injunction.) Appeals from final orders of the circuit court in an action brought pursuant to Section 34 of this Act may be taken as in other civil cases.
(Source: P.A. 79-1362.)

(315 ILCS 20/36) (from Ch. 67 1/2, par. 286)
Sec. 36. Use of land to conform to zoning ordinances, etc.
Nothing in this Act shall be construed to alter the provisions of the statutes of this State with reference to zoning and planning. The Redevelopment Commission shall not approve a Development Plan or the operation of a Development by a Neighborhood Redevelopment Corporation in contravention of any zoning ordinance or in contravention of the official plan of the city, village or incorporated town or, in the absence of an official plan, of the plan, if any, adopted by the Plan Commission, if any, of the city, village or incorporated town as evidenced by a report on such adopted plan prepared by such Plan Commission and on file with the Redevelopment Commission.
(Source: Laws 1941, vol. 1, p. 431.)

(315 ILCS 20/37) (from Ch. 67 1/2, par. 287)
Sec. 37. Determination of development cost.
(1) The Redevelopment Commission shall upon the issuance of a certificate of convenience and necessity pursuant to Section 18 of this Act (unless the order by virtue of which the certificate was issued has been suspended pursuant to subsection (2) of Section 33 of this Act) proceed to a prospective determination of the Development Cost of the Development. In connection with such determination the Redevelopment Commission shall hold a hearing and may make such inquiry or investigation, and examine such witnesses, books, papers, accounts, documents and contracts and require the filing of such data, as it may deem of assistance. The Redevelopment Commission shall require the Neighborhood Redevelopment Corporation to disclose every interest of its directors in any transaction under investigation. The Redevelopment Commission shall have power to investigate all such transactions and inquire into the good faith thereof, to examine books, papers, accounts, documents and contracts of Neighborhood Redevelopment Corporations, construction companies or other companies or of firms and individuals with whom the Neighborhood Redevelopment Corporation shall have or shall have had financial transactions, for the purpose of enabling it to verify any statements furnished, and to examine into the cost of Real Property acquired or proposed to be acquired by such Neighborhood Redevelopment Corporation. Upon the conclusion of the hearing, the Redevelopment Commission shall determine of its own judgment the prospective Development Cost and shall issue to the Neighborhood Redevelopment Corporation a certificate stating the amount thereof as so determined. The amount as so determined shall thereafter be conclusive upon the Redevelopment Commission.
(2) A Neighborhood Redevelopment Corporation may, at any time, whether prior or subsequent to the completion of its Development, whenever it appears that the actual Development Cost will be greater in amount than the prospective determination thereof made pursuant to subsection (1) of this Section, apply to the Redevelopment Commission for a determination of additional Development Cost. The Redevelopment Commission shall, upon such application, proceed to the determination thereof, in the same manner and with the same authority as provided by subsection (1) of this Section. Upon the conclusion of its hearing and the determination of the application, the Redevelopment Commission shall issue to the Neighborhood Redevelopment Corporation a certificate stating the amount of the additional Development Cost, if any. The additional amount as so determined shall thereafter be conclusive upon the Redevelopment Commission.
(Source: P.A. 91-357, eff. 7-29-99.)

(315 ILCS 20/38) (from Ch. 67 1/2, par. 288)
Sec. 38. Supervision of issuance of stock and mortgages.
The power of Neighborhood Redevelopment Corporations to issue shares of stock and Mortgages is a special privilege and shall be exercised only under the supervision and regulation of the Redevelopment Commission, acting for the State, according to the provisions of this Act and under such administrative rules and regulations as may be adopted by the Redevelopment Commission in discharging the functions given it by this Act.
(Source: Laws 1941, vol. 1, p. 431.)

(315 ILCS 20/39) (from Ch. 67 1/2, par. 289)
Sec. 39. Limitation upon issuance of stock and mortgages.
(1) A Neighborhood Redevelopment Corporation may issue shares and certificates of shares, both common and preferred, and Mortgages, both senior and junior, in an amount, all securities in all, not to exceed the Development Cost of the Neighborhood Redevelopment Corporation, determined as provided by Section 37 of this Act. For the purpose of the enforcement of this provision, prior to the issuance of securities the Neighborhood Redevelopment Corporation shall make application to the Redevelopment Commission for an order approving the issuance and stating the amount thereof and the purpose or purposes to which the securities or the proceeds thereof are to be applied; Provided, that the securities shall be issued for the following purposes and for no others, namely: For the defrayment of Development Cost, or for the discharge or refunding of securities originally issued to defray such Development Cost. Upon the approval of the application, the Neighborhood Redevelopment Corporation may proceed to issue the securities described in the application in the amount and for the purpose or purposes so approved; provided, that the prior approval of the Redevelopment Commission shall not be requisite to the issuance of the common shares of Neighborhood Redevelopment Corporation issued upon pre-incorporation subscription as provided in paragraph 9 of Section 7 of this Act; provided, further, that nothing herein contained shall be taken as exempting such securities from the provisions of the Illinois Securities Law, unless by the terms of that law the securities shall be so exempt.
(2) The provisions of paragraph 1 of this Section shall apply, as far as pertinent, to any change in the capital structure of a Neighborhood Redevelopment Corporation, whether effected by increase or decrease of capital stock, by amendment to the articles of incorporation, or otherwise.
(3) No Neighborhood Redevelopment Corporation shall apply the securities, or any part thereof, or any of the proceeds thereof, to any purpose not specified in the order of the Redevelopment Commission or to any purpose specified in the order of the Redevelopment Commission in excess of the amount authorized for that purpose. No Neighborhood Redevelopment Corporation shall issue or dispose of the securities on any terms less favorable than those specified in the order of the Redevelopment Commission. The Redevelopment Commission shall have the power to require Neighborhood Redevelopment Corporations to account for the disposition of the proceeds of the securities in such form and detail as it may find to be advisable, and to establish such administrative rules and regulations as it may find to be reasonable and necessary to insure the disposition of those proceeds for the purpose or purposes specified in the Act.
(4) The fact that the Redevelopment Commission has approved the issuance of the securities shall not be held to mean that the Redevelopment Commission has in any way endorsed their merits, and it shall be unlawful for any person or corporation so to represent.
(Source: Laws 1941, vol. 1, p. 431.)

(315 ILCS 20/40) (from Ch. 67 1/2, par. 290)
Sec. 40. Stocks and mortgages unlawfully issued.
All shares and certificates of shares and all Mortgages of a Neighborhood Redevelopment Corporation issued without an order of the Redevelopment Commission approving such issuance, except the issuance of common shares upon pre-incorporation subscription, shall be void; and likewise every share and certificate of share and every Mortgage issued with the approval of the Redevelopment Commission, but not conforming in its provisions to the provisions, if any, which it is required by the order of approval of the Redevelopment Commission to contain, shall be void, but no failure in any other respect to comply with the terms or conditions of the order of approval of the Redevelopment Commission shall render void any such security except as to a corporation or person taking the same with notice of the failure to comply with the order of the Redevelopment Commission.
(Source: Laws 1941, vol. 1, p. 431.)

(315 ILCS 20/41) (from Ch. 67 1/2, par. 291)
Sec. 41. Who may invest in mortgages of neighborhood redevelopment corporations.
The State and all counties, cities, villages, incorporated towns and other municipal corporations, political subdivisions and public bodies, and public officers of any thereof, all banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies and other persons carrying on a banking business, all insurance companies, insurance associations and other persons carrying on an insurance business, and all executors, administrators, guardians, trustees and other fiduciaries, may legally invest any sinking funds, money or other funds belonging to them, or within their control in any Mortgage of a Neighborhood Redevelopment Corporation approved in its issuance as in Section 39 of this Act provided, it being the purpose of this section to authorize the investment in such Mortgages of all sinking, insurance, retirement, compensation, pension and trust funds, whether owned or controlled by private or public persons or officers; Provided, that nothing contained in this section shall be construed as relieving any person, firm or corporation from any duty of exercising reasonable care in the selection of securities.
(Source: Laws 1953, p. 1138.)

(315 ILCS 20/42) (from Ch. 67 1/2, par. 292)
Sec. 42. Proceedings to condemn real property.
(1) Before a condemnation proceeding may be instituted by a Neighborhood Redevelopment Corporation, such Neighborhood Redevelopment Corporation shall present to the Redevelopment Commission an application requesting approval of the proposed condemnation proceeding, which shall contain, among other things:
(a) The legal description, and the description

thereof by city blocks, street and number, if any, of the real property proposed to be condemned, and the character of the estates, in fee-simple or otherwise, thus to be acquired.

(b) Proof that such real property is within the

Development Area of the applicant Neighborhood Redevelopment Corporation.

(c) Proof that the Neighborhood Redevelopment

Corporation has acquired by purchase or has secured options to purchase sixty per centum or more in area of the land within the Development Area, or, in alternative, that the owners of sixty percentum or more in the area of the land within the Development Area have, by an instrument in writing duly signed and acknowledged and delivered to the Neighborhood Redevelopment Corporation, assented to and consented to be bound by the terms and provisions of the Development Plan of the Neighborhood Redevelopment Corporation as to themselves and their property.

(d) A copy of any proposed contract or contracts with

contractors for the work proposed to be done in the development of the Development Area, and a copy of any bond or bonds to be required by the Neighborhood Redevelopment Corporation from the contractors to insure the performance of the contract or contracts.

(2) The Redevelopment Commission shall determine within a reasonable time thereafter the sufficiency of the statements in the application and the verity of the copies of the contracts and bonds appended to the application. If the Redevelopment Commission finds:
(a) That the determination should be in the

affirmative;

(b) That the bond or bonds are sufficient in form,

amount and security; and

(c) That the Development Plan of the applicant

Neighborhood Redevelopment Corporation has been approved by the Redevelopment Commission and the procedure for judicial review thereof has not been initiated within the time prescribed by this Act, or, if a judicial review has been so initiated, that a final order shall have been had, as specified in Section 18 of this Act, whereby the Development Plan was "Approved", then the Redevelopment Commission shall issue to the applicant Neighborhood Redevelopment Corporation a certificate of approval of the institution of the proposed condemnation proceedings, which certificate shall contain a legal description of the real property proposed to be condemned and the character of the estates, in fee-simple or otherwise, thus to be acquired, the facts so determined with respect thereto, and a statement that the real property proposed to be condemned is required for a public use and that its acquisition for such use is necessary and convenient.

(3) The acquisition by condemnation of real property by a Neighborhood Redevelopment Corporation shall be in the manner provided for the exercise of the right of eminent domain under the Eminent Domain Act, as amended.
(4) The provisions of this section shall be applicable to any proceeding to condemn real property pursuant to a Development Plan amended in accordance with Section 23 of this Act; Provided, however, that in the instance of the increase of a Development Area pursuant to Section 24 of this Act, the provisions of subparagraph (c) of Paragraph 1 of this section shall not apply to the additional area forming the increase.
(Source: P.A. 96-328, eff. 8-11-09.)

(315 ILCS 20/43) (from Ch. 67 1/2, par. 293)
Sec. 43. Fees of Redevelopment Commission for examinations, hearings, supervisions and inspections.
(1) The Redevelopment Commission shall charge and collect the following fees:
(a) For copies of papers and records not required to be certified or otherwise authenticated by it, ten cents for each folio; for certified copies of evidence and proceedings before it or of official documents and orders filed in its office, fifteen cents for each folio and one dollar for every certificate under seal affixed thereto; for certificates required by Sections 12, 13 and 21, twenty dollars for each certificate. Such fees are to be charged to and collected from the person or corporation requesting these services.
(b) For the examination of any proposed Development Plan, or amendments thereto, and the inspection of buildings during construction, one-eighth of one per centum of the Development Cost, to be charged to and collected from the Neighborhood Redevelopment Corporation concerned.
(c) For the determination of Development Cost, one-eighth of one per centum thereof, to be charged to and collected from the Neighborhood Redevelopment Corporation concerned.
(d) For the supervision of the issuance of stock and Mortgages, permission to issue which is granted to Neighborhood Redevelopment Corporations, an amount equal to ten cents for every hundred dollars of such securities, to be charged to and collected from the Neighborhood Redevelopment Corporation concerned.
(e) For the holding of any hearing, examination or investigation upon application of a Neighborhood Redevelopment Corporation, an amount sufficient to meet the reasonable costs and expenses thereof, to be charged to and collected from the Neighborhood Redevelopment Corporation concerned.
(f) For the defense of any appeal or judicial review taken or initiated by the Neighborhood Redevelopment Corporation from or upon an order issued by the Redevelopment Commission, its reasonable expenses incurred thereby, to be charged to and collected from the Neighborhood Redevelopment Corporation concerned.
(2) All fees charged and collected by the Redevelopment Commission shall be paid not less than ten days after the receipt thereof to the city, village or incorporated town, as the case may be, by which the Redevelopment Commission was created, and shall be credited to its general corporate fund.
(3) The Redevelopment Commission may authorize the Neighborhood Redevelopment Corporation to include the fees paid by it under paragraph 1 of this Section as part of its Development Cost.
(Source: Laws 1941, vol. 1, p. 431.)

(315 ILCS 20/44) (from Ch. 67 1/2, par. 294)
Sec. 44. Partial invalidity. If any clause, sentence, paragraph, section or part of this Act shall be adjudged by any court of competent jurisdiction to be invalid, such judgment shall not affect, impair or invalidate the remainder thereof, but shall be confined in its operation to the clause, sentence, paragraph, section or part thereof directly involved in the controversy in which the judgment shall have been rendered.
(Source: Laws 1941, vol. 1, p. 431.)



315 ILCS 25/ - Urban Community Conservation Act.

(315 ILCS 25/1) (from Ch. 67 1/2, par. 91.8)
Sec. 1. Name of act. This Act shall be known as the Urban Community Conservation Act.
(Source: Laws 1953, p. 1240.)

(315 ILCS 25/2) (from Ch. 67 1/2, par. 91.9)
Sec. 2. Legislative finding and declaration.
It is hereby found and declared that there exist in many urban communities within this State conservation areas, as defined herein; that these conservation areas are rapidly deteriorating and declining in desirability as residential communities and may soon become slum and blighted areas if their decline is not checked; that the stable economic and physical development of these areas is endangered by the presence of blighting factors as manifested by progressive and advanced deterioration of structures, by the over-use of housing and other facilities, by a lack of physical maintenance of existing structures, by obsolete and inadequate community facilities and a lack of sound community planning; that as a result and concomitant of the decline of conservation areas, there is a growth of delinquency, crime, and of housing and zoning law violations in such areas, together with an abnormal exodus of families; that the decline of these areas threatens to impair the tax base of such communities and produce the conditions characteristic of slum and blighted areas which threaten the health, safety, morals, and welfare of the public; that in order to promote and protect the health, safety, morals and welfare of the public it is necessary to provide for the protection of such conservation areas and prevent their deterioration into slum and blighted areas. The granting to the municipalities of this State of the powers herein provided is directed to that end, and the use of such rights and powers for the prevention of slums is hereby declared to be a public use essential to the public interest.
(Source: Laws 1953, p. 1240.)

(315 ILCS 25/3) (from Ch. 67 1/2, par. 91.10)
Sec. 3. Definitions.
The following terms, wherever used or referred to in this Act shall have the following respective meanings, unless in any case a different meaning clearly appears from the context.
(a) "Municipality" shall mean a city, village or incorporated town.
(b) "Governing body" shall mean the council or the President and board of Trustees of any city, village or incorporated town, as the case may be.
(c) "Presiding officer" shall mean the Mayor or President of a city, village or incorporated town.
(d) "Conservation Area" in municipalities with a population of over 500,000 shall mean an area of not less than 40 acres, and in other municipalities shall mean an area of not less than 2 acres in which the structures in 50% or more of the area are residential having an average age of 35 years or more. Such an area is not yet a slum or blighted area as defined in the Blighted Areas Redevelopment Act of 1947, but such an area by reason of dilapidation, obsolescence, deterioration or illegal use of individual structures, overcrowding of structures and community facilities, conversion of residential units into non-residential use, deleterious land use or layout, decline of physical maintenance, lack of community planning, or any combination of these factors may become such a slum and blighted area.
(e) "Conservation Plan" shall mean the comprehensive program for the physical development and replanning of a "Conservation Area" embodying the steps required to prevent such "Conservation Area" from becoming a slum and blighted area.
(f) "Real Property" shall include lands, lands underwater, structures and any and all easements, franchises and incorporeal hereditaments and estates, and rights, legal and equitable, including terms for years and liens by way of judgment, mortgage or otherwise.
(g) "Fair Use Value" shall mean the fair cash market value of real property when employed for the use contemplated by the community conservation plan.
(h) "Community facilities" shall mean those physical plants which implement, support and facilitate the activities, services and interests of education, recreation, shopping, health, welfare, religion and general culture.
(Source: Laws 1959, p. 2200.)

(315 ILCS 25/4) (from Ch. 67 1/2, par. 91.11)
Sec. 4. Excepting any municipality for and in which there exists a Department of Urban Renewal created pursuant to the provisions of the "Urban Renewal Consolidation Act of 1961", enacted by the Seventy-Second General Assembly, any municipality, after 30 days' notice, published in a newspaper of general circulation within the municipality, and public hearing, shall have the power to provide for the creation of a Conservation Board, to operate within the boundaries of such municipality, pursuant to the provisions of this Act. The presiding officer of any municipality in which a Conservation Board is established shall appoint, with the approval of the governing body and of the Department of Commerce and Economic Opportunity, five residents of the municipality to act as a Conservation Board, hereinafter referred to as "the Board." Members of the Board shall be citizens of broad civic interest, administrative experience and ability in the fields of finance, real estate, building, or related endeavors, not more than three of whom shall belong to the same political party. One such member shall be designated by the presiding officer as Commissioner and shall serve at the pleasure of the presiding officer. He shall administer the functions assigned by the Board, preside over its meetings, and carry out whatever other functions may be assigned to him by the governing body. The Commissioner shall devote his full-time attention to the duties of his office and shall receive no public funds by way of salary, compensation, or remuneration for services rendered, from any other governmental agency or public body during his tenure in office, other than the salary provided by the governing body, except as herein otherwise specifically provided.
Four other members of the Board shall be appointed, to serve one, two, three and four year terms. After the expiration of the initial term of office each subsequent term shall be of four years' duration. A member shall hold office until his successor shall have been appointed and qualified. Members of the Board shall be eligible to succeed themselves. Members of the Board other than the Commissioner shall serve without pay, except as herein otherwise specifically provided and no member of the Board shall acquire any interest, direct or indirect, in any conservation project, or in any property included or planned to be included in any conservation project, nor shall any member have any interest in any contract or proposed contract in connection with any such project. Members may be dismissed by the Presiding Office of the Municipality for good cause shown. Such dismissal may be set aside by a two-thirds vote of the governing body. Notwithstanding anything to the contrary herein contained, the Commissioner, may, during all or any part of his term also serve as Chairman or member of a Redevelopment Commission created pursuant to "The Neighborhood Redevelopment Corporation Law" approved July 9, 1941, as amended, and shall be entitled to receive and retain any salary payable to him as Chairman or member of any such Redevelopment Commission. Three members of the Conservation Board shall constitute a quorum to transact business and no vacancy shall impair the right of the remaining members to exercise all the powers of the Board; and every act, order, rule, regulation or resolution of the Conservation Board approved by a majority of the members thereof at a regular or special meeting shall be deemed to be the act, order, rule, regulation or resolution of the Conservation Board.
The Conservation Board shall designate Conservation Areas and
(a) Approve all conservation plans developed for Conservation Areas in the manner prescribed herein;
(b) Approve each use of eminent domain for the acquisition of real property for the purposes of this Act, provided that every property owner affected by condemnation proceedings shall have the opportunity to be heard by the Board before such proceedings may be approved;
(c) Act as the agent of the Municipality in the acquisition, management, and disposition of property acquired pursuant to this Act as hereinafter provided;
(d) Act as agent of the governing body, at the discretion of the governing body, in the enforcement and the administration of any ordinances relating to the conservation of urban residential areas and the prevention of slums enacted by the governing body pursuant to the laws of this State;
(e) Report annually to the presiding officer of the municipality;
(f) Shall, as agent for the Municipality upon approval by the governing body, have power to apply for and accept capital grants and loans from, and contract with, the United States of America, the Housing and Home Finance Agency, or any other Agency or instrumentality of the United States of America, for or in aid of any of the purposes of this Act, and to secure such loans by the issuance of debentures, notes, special certificates, or other evidences of indebtedness, to the United States of America; and
(g) Exercise any and all other powers as shall be necessary to effectuate the purposes of this Act.
(Source: P.A. 94-793, eff. 5-19-06.)

(315 ILCS 25/5) (from Ch. 67 1/2, par. 91.12)
Sec. 5. Designation of conservation areas-Preparation of plan-Opinion by plan commission-Approval by governing body.
Whenever the Board determines that an area within the municipality may be eligible for designation as a Conservation Area within the meaning of this Act, it shall make such investigation and hold such hearings as may be required, including at least one public hearing held within the area. Any hearing may be conducted by the Board or by a committee appointed by it, consisting of one or more members of the Board. The Board may after such hearing designate such areas as Conservation Areas for the purposes of this Act. Such designation together with an accurate description of the area included in such designation shall be made by resolution of the majority of the Board and be part of the records of the Board.
Following such designation the Board shall draw up or have submitted for its approval a conservation plan for the Area, which plan may include but is not limited to (1) land uses, residential and non-residential; (2) improvement, alteration, or vacation of major and minor streets and alleys, provision for restricted service access, and off-street parking; (3) locations and easements for public utilities; (4) community facilities; (5) landscaping and site engineering; (6) building restrictions; (7) recommended construction including new buildings, rehabilitation and conversions, demolition of designated structures, and elimination of non-conforming uses; (8) population density, ground coverage, and number of dwelling units recommended; (9) recommended standards of maintenance, and requirements of applicable health and safety ordinances; (10) zoning and/or rezoning required; (11) costs and financing arrangements of public portions of the plan; (12) recommended time table of various stages of the program; (13) any and all other steps needed to carry out the plan. Such plan shall conform to the comprehensive plan, if any, of the municipality. In any municipality which has provided for the creation of a Conservation Board, to operate within the boundaries of such municipality, pursuant to the provisions of this Act, the Board shall nominate and the presiding officer shall appoint no less than nine nor more than fifteen residents of each Conservation Area designated by the Board to serve as a "Conservation Community Council" for their respective areas. One member of each such council shall be designated as Chairman by the presiding officer. Members of such councils shall be appointed to serve three year terms except that one-third of the initial membership of each council shall serve terms of one year and one-third of the initial membership shall serve terms of two years. Members shall serve without pay and shall be eligible to succeed themselves. A member shall hold office until his successor shall have been appointed and qualified. No member of a council may hold public or political party office during his period of membership. A majority of each council created must be the legal or equitable owners of real property located within their respective Conservation Areas. A majority of the members of each council shall constitute a quorum to transact business and no vacancy shall impair the right of the remaining members to exercise all the powers of each council, and every action of a conservation community council approved by a majority of the members present shall be deemed to be the action of the conservation community council; provided that not less than five members shall constitute a quorum.
The councils shall:
(a) Consult with, assist and advise the Board in the preparation of the Conservation Plan for their respective areas;
(b) Assist the Board in the administration of the Conservation Plan within their respective areas;
(c) Approve by majority vote as hereinbefore provided the Conservation Plan for their respective areas before it is submitted to the governing body, as hereinafter provided;
(d) Take vigorous appropriate steps to reconstitute community pride and encourage self-help through planned individual and block rehabilitation efforts within their respective areas.
The municipality may hire personnel necessary for the functions of the Board. The Board shall cooperate and consult with public and private agencies and individuals interested in the area, in preparing the plan. Upon its completion the plan shall be submitted to the governing body, together with a request for such implementing legislation as may be required and within the authority of the governing body and the opinion of the Plan Commission of the municipality, if any, on the merits of the plan.
The governing body of the municipality shall by resolution adopt or reject such plan. Following favorable action by the governing body, the Board shall certify such plan as adopted and may thereafter exercise in such areas the powers granted under this Act; provided that nothing in this section shall restrict the Board from the exercise within the municipality of any other powers which have been delegated to it by the governing body, notwithstanding the failure to certify any conservation plan as adopted.
(Source: Laws 1955, p. 1990.)

(315 ILCS 25/6) (from Ch. 67 1/2, par. 91.13)
Sec. 6. Real property necessary or appropriate for the conservation of urban residential areas-Acquisition, use and disposition.) The Conservation Board of a municipality shall have the power to acquire by purchase, condemnation or otherwise any improved or unimproved real property the acquisition of which is necessary or appropriate for the implementation of a conservation plan for a Conservation Area as defined herein; to remove or demolish substandard or other buildings and structures from the property so acquired; to hold, improve, mortgage and manage such properties; and to sell, lease, or exchange such properties, provided that contracts for repair, improvement or rehabilitation of existing improvements as may be required by the Conservation Plan to be done by the Board involving in excess of $1,000.00 shall be let by free and competitive bidding to the lowest responsible bidder upon such bond and subject to such regulations as may be set by the Board, and provided further that all new construction for occupancy and use other than by any municipal corporation or subdivision thereof shall be on land privately owned. The acquisition, use, or disposition of any real property in pursuance of this section must conform to a conservation plan developed in the manner hereinafter set forth. In case of the sale or lease of any real property acquired under the provisions of this Act such buyer or lessee must as a condition of sale or lease, agree to improve and use such property according to the conservation plan, and such agreement may be made a covenant running with the land and on order of the governing body such agreement shall be made a covenant running with the land. No lease or deed of conveyance either by the Board or any subsequent owner shall contain a covenant running with the land or other provision prohibiting occupancy of the premises by any person because of race, creed, color, religion, physical or mental disability, sex or national origin. The Conservation Board shall by public notice by publication once each week for 2 consecutive weeks in a newspaper having general circulation in the municipality prior to the execution of any contract to sell, lease or otherwise transfer real property and prior to the delivery of any instrument of conveyance with respect thereto, invite proposals from and make available all pertinent information to redevelopers or any person interested in undertaking to redevelop or rehabilitate a Conservation Area, or any part thereof, provided that, in municipalities in which no newspaper is published, publication may be made by posting a notice in 3 prominent places within the municipality. Such notice shall contain a description of the Conservation Area, the details of the conservation plan relating to the property which the purchaser shall undertake in writing to carry out and such undertakings as the Board may deem necessary to obligate the purchaser, his or her successors and assigns (1) to use the property for the purposes designated in the Conservation Plan, (2) to commence and complete the improvement, repair, rehabilitation or construction of the improvements within the periods of time which the Board fixes as reasonable and (3) to comply with such other conditions as are necessary to carry out the purposes of the Act. The Conservation Board may negotiate with any persons for proposals for the purchase, lease or other transfer of any real property acquired pursuant to this Act and shall consider all redevelopment and rehabilitation proposals submitted to it and the financial and legal ability of the persons making such proposals to carry them out. The Conservation Board, as agent for the Municipality, at a public meeting, notice of which shall have been published in a newspaper of general circulation within the municipality at least 15 but not more than 30 days prior to such meeting, may accept such proposals as it deems to be in the public interest and in furtherance of the purposes of this Act; provided that, all sales or leases of real property shall be made at not less than fair use value. No sale of real property acquired pursuant to this section shall be made without the approval of a majority of the governing body. The disposition of real property acquired pursuant to this section shall be exempt from the requirements of Sections 11-76-1 and 11-76-2 of the Illinois Municipal Code, as heretofore and hereafter amended. All deeds of conveyance of real property acquired pursuant to this section shall be executed as provided in Section 11-76-3 of the Illinois Municipal Code, as heretofore and hereafter amended. No property shall be held for more than 5 years, after which period such property shall be sold to the highest bidder at public sale. The Board may employ competent private real estate management firms to manage such properties as may be acquired, or the Board may manage such properties.
(Source: P.A. 99-143, eff. 7-27-15.)

(315 ILCS 25/6.5)
Sec. 6.5. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(315 ILCS 25/6a) (from Ch. 67 1/2, par. 91.13a)
Sec. 6a. Federal loans and grants.
The Municipality may borrow money or other property and accept contributions, capital grants, gifts, donations, services or other financial assistance from the United States of America, the Housing and Home Finance Agency, or any other agency or instrumentality, corporate or otherwise, of the United States of America, the State, County, Municipality or other public body, or from any sources, public or private, for or in aid of any of the purposes of this Act, and to these ends, may comply with such conditions and enter into such agreements (including loan contracts and contracts for financial aid) upon such covenants, terms and conditions as the Municipality may deem necessary, convenient or desirable. The Municipality is hereby authorized to issue debentures, notes, special certificates or other evidences of indebtedness to the United States of America, or any agency or instrumentality thereof, the State, County, Municipality or other public body, or from any sources, public or private, in order to secure loans for or in aid of any of the purposes of this Act: Provided however, that any such debentures, notes, special certificates, or other evidences of indebtedness, issued to the United States of America, or any agency or instrumentality thereof, the State, County, Municipality or other public body, or from any sources, public or private, shall be payable solely out of proceeds from the sale of real property pursuant to Section 6 hereof, out of any revenue from the operation and management, or demolition, of existing housing or other buildings or improvements located on any real property acquired by the Municipality pursuant to this Act, out of such capital grants as the Municipality may receive from the United States of America, or any agency or instrumentality thereof, or out of any local grants-in-aid as defined in Section 110 of the Act of Congress approved July 15, 1949, being Public Law 171--81st Congress, known as the "Housing Act of 1949" as amended which the Municipality or any other municipal corporation, commission, district, authority or other subdivision or public body of the State or any other entity may make in connection with the implementation of a conservation plan for a conservation area as defined herein.
Neither the members of the governing body or the Conservation Board nor any person executing such evidences of indebtedness shall be liable personally thereon by reason of the issuance thereof. Such evidences of indebtedness (and the same shall so state on their face) shall not be payable out of any funds or properties of a Municipality or a Conservation Board other than those enumerated in the first paragraph of this Section. Such obligations shall not constitute an indebtedness within the meaning of any constitutional or statutory debt limitation or restriction.
(Source: Laws 1959, p. 2200.)

(315 ILCS 25/6b) (from Ch. 67 1/2, par. 91.13b)
Sec. 6b. For the purpose of aiding in the planning, undertaking or carrying out of a conservation plan for a conservation area, the governing body of the municipality, after public hearing, may direct the Conservation Board to enter into co-operation and conveyance agreements with any hospital or educational institution of higher learning, both public and private, or any private corporation acting on behalf of such institutions, respecting the redevelopment or renewal or conservation of conservation areas embracing, adjacent to, or in the immediate vicinity of such hospital, educational institution or a major branch thereof and may, in addition to its other powers and upon such terms, with or without consideration, as it may determine, perform such co-operation and conveyance agreements and do and perform any or all of the actions or things necessary or desirable to assure that the municipality obtains credit as a local grant-in-aid for the aggregate amount of expenditures made by any such hospital, educational institution, or private corporation acting on behalf of such institutions, which would be eligible as such under Title I of the Federal Housing Act of 1949, as amended.
(Source: Laws 1961, p. 3617.)

(315 ILCS 25/6c) (from Ch. 67 1/2, par. 91.13c)
Sec. 6c. Purchases made pursuant to this Act shall be made in compliance with the "Local Government Prompt Payment Act", approved by the Eighty-fourth General Assembly.
(Source: P.A. 84-731.)

(315 ILCS 25/7) (from Ch. 67 1/2, par. 91.14)
Sec. 7. Making of repairs to bring properties up to minimum standards - Placing of lien on improved property. If any owner or agent of improved private property within a Conservation Area as designated under this Act, shall after notice to owner or agent and to mortgagee to comply and opportunity to be heard, fail to make such property conform to minimum standards as set forth in the governing ordinances of the municipality, the corporate authorities of a municipality upon the request of the Conservation Board, shall apply to the Circuit Court of the county in which the property is located for an order of court permitting the corporate authorities to make such improved property conform to such minimum standards and to charge and collect from the owners of and persons interested in such property the reasonable cost and expense of making such repairs or improvements as are necessary to bring the property up to the minimum standards of such ordinances. This cost and expense is a lien upon the real estate affected, subordinate to all prior existing liens and encumbrances, provided that within 60 days after the cost and expense is incurred the municipality or person performing the service by authority of the municipality, in his or its own name, shall file notice of lien in the office of the recorder in the county in which said real estate is located or in the office of the Registrar of Titles of such county if the real estate affected is registered under "An Act concerning land titles", approved May 1, 1897, as amended. The notice shall consist of a sworn statement setting out (1) a description of the real estate sufficient for identification thereof; (2) the amount of money representing the cost and expense incurred or payable for the services; (3) the date or dates when said cost and expense was incurred by the municipality. However, the lien of such municipality shall not be valid as to any purchaser, mortgagee, judgment creditor, or other lienor whose rights in and to said real estate have arisen subsequent to such repair or improvements and prior to the filing of the notice of such lien, in the office of the recorder, or in the offices of the Registrar of Titles, as aforesaid. Upon payment of said cost and expense by the owner of or a person interested in said property, after notice of lien has been filed, the lien shall be released by the municipality or person in whose name the lien has been filed and said release may be filed of record as in the case of filing notice of lien. The lien may be enforced by proceedings to foreclose as in case of mortgages or mechanics liens. Suit to foreclose this lien shall be commenced within three years after the date of filing notice of lien.
(Source: P.A. 83-358.)

(315 ILCS 25/7a) (from Ch. 67 1/2, par. 91.14a)
Sec. 7a. Cooperation with conservation boards.
(a) For the purpose of aiding a Conservation Board in the planning, undertaking or carrying out of a Conservation Plan in a Conservation Area any state public body (city, village, incorporated town, county, municipal corporation, commission, district, authority, or other subdivision or public body of the State) may, upon such terms, with or without consideration, as it may determine: (1) dedicate, sell, convey or lease any of its interest in any property or grant easements, licenses or other rights or privileges therein to a Conservation Board as agent for a municipality; (2) incur the entire expense of any public improvements made by such public body in exercising the powers granted in this section; (3) do any and all things necessary to aid or cooperate in the planning or carrying out of a Conservation Plan; (4) lend, grant or contribute funds to a Conservation Board as agent for a municipality; (5) enter into agreements (which may extend over any period, notwithstanding any provision or rule of law to the contrary) with a municipality or other public body respecting action to be taken pursuant to any of the powers granted by this Act, including the furnishing of funds or other assistance in connection with a Conservation Plan, and (6) cause public buildings and public facilities, including parks, playgrounds, recreational, community, or educational facilities, or any other works which it is otherwise empowered to undertake to be furnished; and cause administrative and other services to be furnished to a Conservation Board as agent for the municipality.
(b) Any sale, conveyance, lease or agreement provided for in this section may be made by a public body without appraisal, public notice, advertisement or public bidding.
(c) For the purpose of aiding in the planning, undertaking or carrying out of a Conservation Plan of a Conservation Board hereunder, a municipality may (in addition to its other powers and upon such terms with or without consideration, as it may determine) do and perform any or all of the actions or things which, by the provisions of subsection (a) of this section, a public body is authorized to do or perform, including the furnishing of financial and other assistance.
(Source: Laws 1955, p. 1990.)

(315 ILCS 25/8) (from Ch. 67 1/2, par. 91.15)
Sec. 8. Inconsistent provisions. Insofar as the provisions of this Act are inconsistent with the provisions of any other law, the provisions of this Act shall be controlling.
(Source: P.A. 91-357, eff. 7-29-99.)

(315 ILCS 25/9) (from Ch. 67 1/2, par. 91.16)
Sec. 9. Partial unconstitutionality.
If any section, subdivision, sentence or clause of this Act is for any reason held invalid or unconstitutional, such decision shall not affect the validity of the remaining portions of this Act.
(Source: Laws 1953, p. 1240.)



315 ILCS 30/ - Urban Renewal Consolidation Act of 1961.

Part I - Slum And Blighted Areas

(315 ILCS 30/Pt. I heading)

(315 ILCS 30/9) (from Ch. 67 1/2, par. 91.109)
Sec. 9. The Department of Urban Renewal, as agent of the municipality, shall have and exercise the following powers with respect to redevelopment projects:
(a) To acquire slum and blighted areas and other areas which may constitute a redevelopment project as provided in this Act;
(b) To clear any such areas so acquired by demolition or removal of existing buildings and structures thereon; and to install, repair, construct or reconstruct streets, utilities and site improvements essential to the preparation of sites for use in accordance with a redevelopment plan;
(c) To convey real property so acquired for use in accordance with a redevelopment plan;
(d) To accomplish a combination of the foregoing to carry out a redevelopment plan.
In relation to the foregoing powers the Department may investigate into living and housing conditions in its area of operation to determine the extent and location of slum and blighted areas and other areas which may constitute a redevelopment project as defined herein and to ascertain in which of such area or areas development or redevelopment should be undertaken, and in connection with any such investigation may conduct public hearings, take testimony and proof under oath on the subject matter of such investigation, and cooperate with the planning agency of the municipality wholly or partially within its area of operation.
The Department shall have power to make studies, surveys and plans preliminary to or concerning any projects which are permissible under this Act.
The Department shall not be limited to one development or redevelopment project, but may have as many projects in process at one time as it may deem necessary to accomplish the purposes of this Act.
A Department shall have no power to build or operate housing on any real property acquired under the provisions of Part I of this Act, other than to manage, operate and maintain existing housing or other buildings and improvements located thereon at the time of acquisition pending the demolition and removal of such buildings or improvements or the sale of any such buildings or improvements the demolition or removal of which is not deemed necessary to the redevelopment plan, and to use the rents and income to pay any expense in connection therewith.
(Source: Laws 1961, p. 3308.)

(315 ILCS 30/9a) (from Ch. 67 1/2, par. 91.109a)
Sec. 9a. Purchases made pursuant to this Act shall be made in compliance with the "Local Government Prompt Payment Act", approved by the Eighty-fourth General Assembly.
(Source: P.A. 84-731.)

(315 ILCS 30/10) (from Ch. 67 1/2, par. 91.110)
Sec. 10. In making investigations herein authorized the Department may hold public hearings. Any hearing may be conducted by the Department or by a committee appointed by it, consisting of one or more members of the Department, or by an employee or agent specially authorized by the Department to conduct it. The Department and any member, employee or agent thereof so designated shall have power to administer oaths, take affidavits, subpoena and require the attendance and testimony of witnesses and the production of books and papers pertaining to such investigation.
(Source: Laws 1961, p. 3308.)

(315 ILCS 30/11) (from Ch. 67 1/2, par. 91.111)
Sec. 11. Whenever the Department determines that a particular slum or blighted area, or any other area which may constitute a redevelopment project, as herein defined, should be acquired pursuant to the provisions of this Act, such determination together with an accurate description of the area included in such determination and the date on which the determination was made shall be immediately set forth in the records of the Department. Such determinations by the Department may be made from time to time and need not all be made at one time. Each such determination shall be evidenced by a resolution adopted by the Department.
The area of each such determination shall be specifically designated in the resolution as a "Slum and Blighted Area Redevelopment Project" or a "Blighted Vacant Area Redevelopment Project," according to the determination of the Department. A certified copy of such resolution shall be delivered to the governing body of the municipality in which the area is situated. No such determination shall be of any force or effect until such time as it has been approved by the governing body of the municipality in which the area is situated.
(Source: Laws 1961, p. 3308.)

(315 ILCS 30/12) (from Ch. 67 1/2, par. 91.112)
Sec. 12. Upon approval of the determination as provided in the preceding Section, the Department, as agent for the municipality, may proceed to acquire by gift, purchase or condemnation the fee simple title to all real property lying within the area included in the redevelopment project, including easements and reversionary interests in the streets, alleys and other public places lying within such area. If any such real property is subject to an easement the Department, in its discretion, may acquire the fee simple title to such real property subject to such easement if it determines that such easement will not interfere with the consummation of a redevelopment plan. If any such real property is already devoted to a public use it may nevertheless be acquired, provided that no property belonging to the United States of America, the State of Illinois or any municipality may be acquired without the consent of such governmental unit and that no property devoted to a public use belonging to a corporation subject to the jurisdiction of the Illinois Commerce Commission may be acquired without the approval of the Illinois Commerce Commission. Each Department, as agent for the municipality, is hereby vested with the power to exercise the right of eminent domain. Condemnation proceedings instituted hereunder shall be brought by and in the name of the municipality and shall be in all respects in the manner provided for the exercise of the right of eminent domain under the Eminent Domain Act.
Any determination to acquire a particular slum or blighted area, or any other area which may constitute a redevelopment project, as herein defined, heretofore made by a land clearance commission pursuant to the "Blighted Areas Redevelopment Act of 1947," approved July 2, 1947, as amended, and heretofore approved by the State Housing Board and the governing body of the municipality, shall be sufficient to authorize acquisition by the Department, as agent for the municipality, of all or any of the real property included in such area.
(Source: P.A. 94-1055, eff. 1-1-07.)

(315 ILCS 30/12.5)
Sec. 12.5. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(315 ILCS 30/13) (from Ch. 67 1/2, par. 91.113)
Sec. 13. When a Department, as agent for the municipality, has acquired title to, and possession of, all or any part of the real property located within a redevelopment project pursuant to the provisions of this Act, it may let contracts for the demolition or removal of buildings standing thereon and for the removal of any debris resulting therefrom. The Department shall advertise for sealed bids for the doing of such work. The advertisement shall describe by street number or other means of identification the location of the buildings which are to be demolished or removed and shall state the time when and place where sealed bids for the doing of the work may be delivered to the Department. The advertisement shall be published once in a newspaper having a general circulation in the municipality in which the real property is located at least twenty (20) days prior to the date named therein when time for receiving bids will expire. A contract for the doing of the work shall be let to the lowest responsible bidder, but the Department may reject any and all bids received and re-advertise for bids. Any contract entered into by the Department pursuant to this Section shall contain provisions requiring the contractor to give bond in an amount equal to one-third of his bid price, but in no event in excess of Twenty-five Thousand Dollars ($25,000.00), conditioned for the faithful performance of the contract and requiring the contractor to furnish insurance of a character and amount to be determined by the Department protecting the Department and the municipality and their members, officers, agents and employees against any claims for personal injuries (including death) and property damage that may be asserted because of the doing of the work. The Department may include in any advertisement and in the contract to be let pursuant thereto one or more buildings, or such group of buildings, as the Department in its sole discretion may determine.
(Source: Laws 1961, p. 3308.)

(315 ILCS 30/14) (from Ch. 67 1/2, par. 91.114)
Sec. 14. The Department, if its sees fit so to do, may pave and improve streets in the area included in the redevelopment project, construct sidewalks and install or re-locate sewers, water pipes, and other similar facilities. The Department shall advertise for sealed bids for the doing of the work referred to in this Section. The advertisement shall describe the nature of the work to be performed and shall state the time when and place where sealed bids for the doing of the work may be delivered to the Department. The advertisement shall be published once in a newspaper having a general circulation in the municipality in which the redevelopment project is situated at least twenty (20) days prior to the date named therein when the time for receiving bids will expire. A contract for the doing of the work shall be let to the lowest responsible bidder, but the Department may reject any and all bids received and readvertise for bids. The contractor shall be required to enter into bond in an amount equal to one-third of the amount of his bid conditioned for the faithful performance of the contract. The sureties on any such bond and on any bond to be given pursuant to the provisions of Section 13 hereof shall be approved by the Chairman of the Department.
(Source: Laws 1961, p. 3308.)

(315 ILCS 30/15) (from Ch. 67 1/2, par. 91.115)
Sec. 15. When the Department, as agent for the municipality, has acquired title to, and possession of any or all real property in the area of a redevelopment project, the Department (1) may convey to any public body having jurisdiction over schools, parks or playgrounds in the area in which the project is situated such parts of such real property for use for parks, playgrounds, schools and other public purposes as the Department may determine, and at such price or prices as the Department and the proper officials of such public bodies may agree upon; and (2) may grant easements for public utilities, sewers and other similar facilities, with or without consideration therefor.
(Source: Laws 1961, p. 3308.)

(315 ILCS 30/16) (from Ch. 67 1/2, par. 91.116)
Sec. 16. The Department, with the approval of the Department of Commerce and Economic Opportunity and the governing body of the municipality in which the redevelopment project is located, may sell and convey not to exceed 15% of all the real property which is to be used for residential purposes in the area or areas of a redevelopment project or projects to a Housing Authority created under an Act entitled "An Act in relation to housing authorities," approved March 19, 1934, as amended, having jurisdiction within the area of the redevelopment project or projects, to provide housing projects pursuant to said last mentioned Act; provided the Department of Commerce and Economic Opportunity determines that it is not practicable or feasible to otherwise relocate eligible persons residing in the area of the redevelopment project or projects in decent, safe and uncongested dwelling accommodations within their financial reach, unless such a housing project is undertaken by the Housing Authority, and provided further that first preference for occupancy in any such housing project developed by the Housing Authority on such real property shall be granted to eligible persons from the area included in the redevelopment project or projects that cannot otherwise be relocated in decent, safe and uncongested dwelling accommodations within their financial reach.
Any real property sold and conveyed to a Housing Authority pursuant to the provisions of this Section shall be sold at its use value (which may be less than its acquisition cost), which represents the value at which the Department determines such land should be made available in order that it may be redeveloped for the purposes specified in this Section.
(Source: P.A. 94-793, eff. 5-19-06.)

(315 ILCS 30/17) (from Ch. 67 1/2, par. 91.117)
Sec. 17. A Department, with the approval of the Department of Commerce and Economic Opportunity and the governing body of the municipality in which the project is located, may sell and convey any part of the real property within the area of a slum and blighted area redevelopment project as defined in Subsection (j) of Section 3 hereof to a Housing Authority created under an Act entitled "An Act in relation to housing authorities," approved March 19, 1934, as amended, having jurisdiction within the area of the redevelopment project or projects. Any real property sold and conveyed to a Housing Authority pursuant to the provisions of this Section shall be for the sole purpose of resale pursuant to the terms and provisions of Section 5 of an Act entitled "An Act to facilitate the development and construction of housing, to provide governmental assistance therefor, and to repeal an Act herein named," approved July 2, 1947, to a nonprofit corporation, or nonprofit corporations, organized for the purpose of constructing, managing and operating housing projects and the improvement of housing conditions, including the sale or rental of housing units to persons in need thereof. No sale shall be consummated pursuant to this Section unless the nonprofit corporation to which the Housing Authority is to resell, obligates itself to use the land for the purposes designated in the approved plan referred to in Section 19 hereof and to commence and complete the building of the improvements within the periods of time which the Department fixes as reasonable and unless the Department is satisfied that the nonprofit corporation will have sufficient moneys to complete the redevelopment in accordance with the approved plan.
Any real property sold and conveyed to a Housing Authority pursuant to the provisions of this Section shall be sold at its use value (which may be less than its acquisition cost), which represents the value at which the Department determines such land should be made available in order that it may be developed or redeveloped for the purposes specified in the approved plan.
(Source: P.A. 94-793, eff. 5-19-06.)

(315 ILCS 30/18) (from Ch. 67 1/2, par. 91.118)
Sec. 18. The Department may at such times as it deems expedient transfer and sell the fee simple title, or such lesser estate as the Department may have acquired, or as may theretofore have been acquired by a land clearance commission, to all or any part of the real property within the area of a redevelopment project not disposed of in accordance with Sections 15, 16, and 17 hereof to (1) Neighborhood Redevelopment Corporations operating under the "Neighborhood Redevelopment Corporation Law," approved July 9, 1941, as amended, (2) Insurance Companies operating under Section 125a of the "Illinois Insurance Code," approved June 29, 1937, as amended, (3) any individual, association, or corporation, organized under the laws of this State or of any other State or country, which may legally make such investments in this State, including foreign and alien insurance companies, as defined in Section 2 of said "Illinois Insurance Code", or (4) bodies politic and corporate, public corporations, or any private interest empowered by law to acquire, develop and use such real property for such uses, public or private, as are in accordance with an approved plan; provided, however, that any sale of real property to a housing authority shall be made only in accordance with the provisions of Sections 16 and 17 hereof. To assure that the real property so sold is used in accordance with the approved plan referred to in Section 19 hereof, the Department shall inquire into and satisfy itself concerning the financial ability of the purchaser to complete the redevelopment in accordance with the approved plan and shall require the purchaser to execute in writing such undertakings as the Department may deem necessary to obligate the purchaser: (1) to use the land for the purposes designated in the approved plan, (2) to commence and complete the building of the improvements within the periods of time which the Department fixes as reasonable, and (3) to comply with such other conditions as are necessary to carry out the purposes of this Act. Any such area may be sold either as an entirety or in such parcels as the Department shall deem expedient. It shall not be necessary that title be acquired to all real property within the area of a redevelopment project before the sale of a part thereof may be made as provided herein. Any real property sold pursuant to the foregoing provisions of this Section shall be sold at its use value (which may be less than its acquisition cost), which represents the value at which the Department determines such land should be made available in order that it may be developed or redeveloped for the purposes specified in the approved plan.
Any real property lying within the area of the redevelopment project which has not been sold by the Department within five years after the Department has acquired title to all the real property within the area of that redevelopment project, shall be forthwith sold by the Department at public sale for cash to the highest bidder obligating himself in the manner set forth in the preceding paragraph of this Section to redevelop the property in accordance with the approved plan. Notice of such sale and of the place where the approved plan may be inspected shall be published once in a newspaper having a general circulation in the municipality in which the real property is situated at least twenty (20) days prior to the date of such public sale, and shall contain a description of the real property to be sold.
The Department may reject the bids received if, in the opinion of the Department, the highest bid does not equal or exceed the use value (as hereinabove defined) of the land to be sold. At the expiration of six (6) months from the date of rejecting bids, the Department shall again advertise for sale any real property then remaining unsold. Each publication shall be subject to the same requirements and conditions as the original publication.
(Source: P.A. 83-333.)

(315 ILCS 30/19) (from Ch. 67 1/2, par. 91.119)
Sec. 19. Prior to making a sale or conveyance of any part of the real property within the area of a redevelopment project pursuant to any of the foregoing sections of this Act, the Department shall prepare and approve a plan for the development or redevelopment of the project area and shall submit the same to the governing body of the municipality in which the real property is situated for their approval. The Department shall not make a sale or conveyance of any part of the real property in the project area until such time as the plan has been approved by the governing body of the municipality in which the real property is situated; provided, however, that any plan for the development or redevelopment of a project area heretofore prepared and approved by a land clearance commission pursuant to the "Blighted Areas Redevelopment Act of 1947," approved July 2, 1947, as amended, and heretofore approved by the State Housing Board and the governing body of the municipality shall be sufficient to authorize a sale pursuant to this Section. At the time of making any such sale or conveyance the purchaser shall agree to reimburse any public utility as defined in "An Act concerning public utilities", approved June 29, 1921, as amended, for the costs of relocation of the facilities of such public utility made necessary by the plan for the development or redevelopment of the project area, except and excluding, however, any such costs to the extent incurred for the relocation of such facilities located, prior to the development or redevelopment, in a public way or public property which retains its character as such thereafter.
(Source: Laws 1961, p. 3308.)



Part II - Conservation Areas

(315 ILCS 30/Pt. II heading)

(315 ILCS 30/20) (from Ch. 67 1/2, par. 91.120)
Sec. 20. The Department of Urban Renewal as agent of the municipality, shall have and exercise the following powers with respect to the development, redevelopment and replanning of conservation areas:
(a) Designate Conservation Areas and approve all conservation plans developed for conservation areas in the manner prescribed herein.
(b) Approve each use of eminent domain for the acquisition of real property for the purposes of this Act, provided that every property owner affected by condemnation proceedings shall have the opportunity to be heard by the Department before such proceedings may be approved.
(c) Act as the agent of the municipality in the acquisition, management, and disposition of property acquired pursuant to this Act as hereinafter provided.
(d) Act as agent of the governing body, at the discretion of the governing body, in the enforcement and the administration of any ordinances relating to the conservation of urban residential areas and the prevention of slums enacted by the governing body pursuant to the laws of this State.
(Source: Laws 1961, p. 3308.)

(315 ILCS 30/21) (from Ch. 67 1/2, par. 91.121)
Sec. 21. Whenever the Department determines that an area within the municipality may be eligible for designation as a conservation area within the meaning of this Act, it shall make such investigation and hold such hearings as may be required, including at least one public hearing held within the area. Any hearing may be conducted by the Department or by a committee appointed by it, consisting of one or more members of the Department. The Department and any member, employee or agent thereof so designated shall have power to administer oaths, take affidavits, subpoena and require the attendance and testimony of witnesses and the production of books and papers pertaining to such investigation. The Department may after such hearing designate such areas as conservation areas for the purposes of this Act. Such designation together with an accurate description of the area included in such designation shall be made by resolution of the majority of the Department and be part of the records of the Department.
Following such designation the Department shall draw up or have submitted for its approval a conservation plan for the area, which plan may include but is not limited to (1) land uses, residential and non-residential; (2) improvement, alteration, or vacation of major and minor streets and alleys, provision for restricted service access, and off-street parking; (3) locations and easements for public utilities; (4) community facilities; (5) landscaping and site engineering; (6) building restrictions; (7) recommended construction including new buildings, rehabilitation and conversions, demolition of designated structures, and elimination of non-conforming uses; (8) population density, ground coverage, and number of dwelling units recommended; (9) recommended standards of maintenance, and requirements of applicable health and safety ordinances; (10) zoning and/or rezoning required; (11) costs and financing arrangements of public portions of the plan; (12) recommended time table of various stages of the program; (13) any and all other steps needed to carry out the plan. Such plan shall conform to the comprehensive plan, if any, of the municipality. In any municipality which has provided for the creation of a Department, to operate within the boundaries of such municipality, pursuant to the provisions of this Act, the Department shall nominate and the presiding officer shall appoint no less than nine nor more than fifteen residents of each conservation area designated by the Department to serve as a "Conservation Community Council" for their respective areas. One member of each such council shall be designated as Chairman by the presiding officer. Members of such councils shall be appointed to serve three year terms except that one-third of the initial membership of each council shall serve terms of one year and one-third of the initial membership of each council shall serve terms of two years. Members shall serve without pay and shall be eligible to succeed themselves. A member shall hold office until his successor shall have been appointed and qualified. No member of a council may hold public or political party office during his period of membership. A majority of the members of each council shall constitute a quorum to transact business and no vacancy shall impair the right of the remaining members to exercise all the powers of each council, and every action of a conservation community council approved by a majority of the members present shall be deemed to be the action of the conservation community council; provided that not less than five members shall constitute a quorum.
The councils shall:
(a) Consult with, assist and advise the Department in the preparation of the conservation plan for their respective areas;
(b) Assist the Department in the administration of the conservation plan within their respective areas;
(c) Approve by majority vote as hereinbefore provided the conservation plan for their respective areas before it is submitted to the governing body, as hereinafter provided;
(d) Take vigorous appropriate steps to reconstitute community pride and encourage self-help through planned individual and block rehabilitation efforts within their respective areas.
Any Conservation Community Council heretofore created pursuant to the "Urban Community Conservation Act," approved July 13, 1953, as amended, shall be deemed lawfully and validly created under the terms of this Act, and shall have all the authority and exercise the same powers, and be subject to the same duties as herein prescribed for Conservation Community Councils; and nothing herein contained shall affect or impair the validity of any act or proceeding done or performed by such Conservation Community Councils under the aforesaid Urban Community Conservation Act.
The Department shall cooperate and consult with public and private agencies and individuals interested in the area, in preparing the plan. Upon its completion the plan shall be submitted to the governing body, together with a request for such implementing legislation as may be required and within the authority of the governing body and the opinion of the plan commission of the municipality, if any, on the merits of the plan.
The governing body of the municipality shall by resolution adopt or reject such plan. Following favorable action by the governing body, the Department shall certify such plan as adopted and may thereafter exercise in such areas the powers granted under this Act; provided that nothing in this Section shall restrict the Department from the exercise within the municipality of any other powers which have been delegated to it by the governing body, notwithstanding the failure to certify any conservation plan as adopted.
(Source: P.A. 77-124.)

(315 ILCS 30/22) (from Ch. 67 1/2, par. 91.122)
Sec. 22. The Department of a municipality shall have the power to acquire by purchase, condemnation or otherwise any improved or unimproved real property the acquisition of which is necessary or appropriate for the implementation of a conservation plan for a conservation area as defined herein; to remove or demolish substandard or other buildings and structures from the property so acquired; to hold, improve, mortgage and manage such properties; and to sell, lease, or exchange such properties, provided that contracts for repair, improvement or rehabilitation of existing improvements as may be required by the conservation plan to be done by the Department involving in excess of $1,000.00 shall be let by free and competitive bidding to the lowest responsible bidder upon such bond and subject to such regulations as may be set by the Department, and provided further that all new construction for occupancy and use other than by any municipal corporation or subdivision thereof shall be on land privately owned. The acquisition, use or disposition of any real property in pursuance of this section must conform to a conservation plan developed in the manner hereinafter set forth. In case of the sale or lease of any real property acquired under the provisions of this Act such buyer or lessee must as a condition of sale or lease, agree to improve and use such property according to the conservation plan, and such agreement may be made a covenant running with the land and on order of the governing body such agreement shall be made a covenant running with the land. The Department shall by public notice by publication once each week for 2 consecutive weeks in a newspaper having general circulation in the municipality prior to the execution of any contract to sell, lease or otherwise transfer real property and prior to the delivery of any instrument of conveyance with respect thereto, invite proposals from and make available all pertinent information to redevelopers or any person interested in undertaking to redevelop or rehabilitate a conservation area, or any part thereof, provided that, in municipalities in which no newspaper is published, publication may be made by posting a notice in 3 prominent places within the municipality. Such notice shall contain a description of the conservation area, the details of the conservation plan relating to the property which the purchaser shall undertake in writing to carry out and such undertakings as the Department may deem necessary to obligate the purchaser, his successors and assigns (1) to use the property for the purposes designated in the conservation plan, (2) to commence and complete the improvement, repair, rehabilitation, or construction of the improvements within the periods of time which the Department fixes as reasonable and (3) to comply with such other conditions as are necessary to carry out the purposes of the Act. The Department may negotiate with any persons for proposals for the purchase, lease or other transfer of any real property acquired pursuant to this Act and shall consider all redevelopment and rehabilitation proposals submitted to it and the financial and legal ability of the persons making such proposals to carry them out. The Department, as agent for the municipality, at a public meeting, notice of which shall have been published in a newspaper of general circulation within the municipality at least 15 but not more than 30 days prior to such meeting, may accept such proposals as it deems to be in the public interest and in furtherance of the purposes of this Act; provided that, all sales or leases of real property shall be made at not less than fair use value.
Condemnation proceedings instituted hereunder shall be brought by and in the name of the municipality and shall be in all respects in the manner provided for the exercise of the right of eminent domain under the Eminent Domain Act.
No property shall be held for more than 5 years, after which period such property shall be sold to the highest bidder at public sale. The Department may employ competent private real estate management firms to manage such properties as may be acquired, or the Department may manage such properties.
(Source: P.A. 94-1055, eff. 1-1-07.)

(315 ILCS 30/23) (from Ch. 67 1/2, par. 91.123)
Sec. 23. If any owner or agent of improved private property within a conservation area as designated under this Act, shall after notice to owner or agent and to mortgagee to comply and opportunity to be heard, fail to make such property conform to minimum standards as set forth in the governing ordinances of the municipality, the corporate authorities of a municipality upon the request of the Department, shall apply to the Circuit Court of the county in which the property is located for an order of court permitting the corporate authorities to make such improved property conform to such minimum standards and to charge and collect from the owners of and persons interested in such property the reasonable cost and expense of making such repairs or improvements as are necessary to bring the property up to the minimum standards of such ordinances. This cost and expense is a lien upon the real estate affected, subordinate to all prior existing liens and encumbrances, provided that within 60 days after the cost and expense is incurred the municipality or person performing the service by authority of the municipality, in his or its own name, shall file notice of lien in the office of the recorder in the county in which said real estate is located or in the office of the Registrar of Titles of such county if the real estate affected is registered under "An Act concerning land titles", approved May 1, 1897, as amended. The notice shall consist of a sworn statement setting out (1) a description of the real estate sufficient for identification thereof; (2) the amount of money representing the cost and expense incurred or payable for the services; (3) the date or dates when said cost and expense was incurred by the municipality. However, the lien of such municipality shall not be valid as to any purchaser, mortgagee, judgment creditor, or other lienor whose rights in and to said real estate have arisen subsequent to such repair or improvements and prior to the filing of the notice of such lien, in the office of the recorder, or in the office of the Registrar of Titles, as aforesaid. Upon payment of said cost and expense by the owner of or a person interested in said property, after notice of lien has been filed, the lien shall be released by the municipality or person in whose name the lien has been filed and said release may be filed of record as in the case of filing notice of lien. The lien may be enforced by proceedings to foreclose as in case of mortgages or mechanics liens. Suit to foreclose this lien shall be commenced within 3 years after the date of filing notice of lien.
(Source: P.A. 83-358.)



Part III - General Provisions

(315 ILCS 30/Pt. III heading)

(315 ILCS 30/24) (from Ch. 67 1/2, par. 91.124)
Sec. 24. In addition to the powers and authorities granted in this Act to municipalities, acting through a Department of Urban Renewal, municipalities creating a Department of Urban Renewal pursuant to the provisions of this Act shall have the following powers and authority:
(a) To acquire by gift, purchase or exercise of the right of eminent domain the fee simple title to real property, or such lesser estate as may serve the purposes of this Act, and to hold, improve, mortgage, manage, sell, lease or exchange the same, in accordance with the provisions of this Act and for any of the purposes of this Act.
(b) To issue bonds from time to time in its discretion to procure funds for any of the purposes of this Act; to issue refunding bonds for the purpose of paying or retiring or in exchange for bonds previously issued by it or by a land clearance commission which is to be dissolved by reason of the creation of a Department. "Bonds" shall mean any bonds (including refunding bonds), notes, interim certificates, debentures, or other obligations issued by a municipality pursuant to this Act, and the words "Bondholder" or "Bondholders" shall mean the holder or holders of any such bonds.
(c) To borrow money, to apply for and accept advances, loans, grants, contributions, gifts, services, or other financial assistance, from the United States of America or any agency or instrumentality thereof, the State, County, Municipality or other public body or from any sources, public or private, for or in aid of any of the purposes of this Act, including advances for surveys and plans for redevelopment projects or conservation areas, and to secure the payment of any loans or advances by the issuance of bonds or notes, and by the pledge of any loan, grant or contribution, or parts thereof, or the contracts therefor, to be received from the United States of America or any agency or instrumentality thereof, and to enter into and carry out contracts in connection therewith; to redeem its bonds or notes at the redemption price established therein or to purchase them at less than the redemption price, all bonds or notes so redeemed or purchased to be cancelled. Any ordinance providing for the issuance of such bonds shall be effective without submitting the proposition to the electors of the municipality in accordance with the requirements of Sections 8-4-1 and 8-4-2 of the "Illinois Municipal Code", approved May 29, 1961, as heretofore and hereafter amended. A municipality, notwithstanding the provisions of any other law, may include in any contract for financial assistance with the United States of America or any agency or instrumentality thereof for a redevelopment project or a conservation area, such conditions imposed pursuant to Federal law as the municipality may deem reasonable and appropriate and which are not inconsistent with the purposes of this Act or with the foregoing proviso.
(d) To incur indebtedness and issue general obligation bonds, as provided in Section 28 hereof, in such amount or amounts as the governing body of the municipality deems necessary for the purpose of raising funds to be used by a Department of Urban Renewal whose area of operation includes that municipality, in aid of the eradication and elimination of slum and blighted areas and the acquisition, development or redevelopment of any other areas which may constitute a redevelopment project within that municipality or in aid of a conservation area.
(e) To appropriate and pay for the use of the Department whose area of operation includes that municipality, available funds for and in aid of redevelopment projects and conservation areas in that municipality in the manner provided in this Act.
(f) To appropriate and pay for the use of the Department of Urban Renewal under Part I of this Act, the proceeds of bonds issued in exercise of the powers specified in Section 11-11-1 of the "Illinois Municipal Code", approved May 29, 1961, as heretofore and hereafter amended.
(g) To use for any of the purposes of this Act any of the funds arising from the use or sale of any property acquired under the provisions of this Act and not pledged for the payment of revenue bonds.
(h) The Department, subject to the approval of the Budget Director of the municipality, shall prescribe methods and forms for keeping its accounts, records and books; prescribe accounts to which particular outlays and receipts shall be entered, charged, or credited; file periodical reports covering its operations and activities in a form prescribed by such Budget Director. Copies of all such reports shall be submitted to the presiding officer of the municipality.
(i) To succeed, by assignment, novation, conveyance, substitution or other appropriate mode of transfer, to the assets, liabilities, rights, privileges, powers and duties of a land clearance commission which exists in the area of operation of its Department of Urban Renewal, including but not limited to rights of such land clearance commission in real property, rights and obligations under contracts, options or agreements of any kind or nature, including rights and obligations under contracts with the government for loans and grants, and rights and obligations as party to any pending action.
(j) To assign or loan any of its employees to a Department in aid of the performance of the work of the Department, and provide necessary office space, equipment or other facilities for the Department.
(k) In case of contumacy or refusal to obey a subpoena issued to any person, the Circuit Court of the county in which such person resides or has his principal place of business upon application by the Department, shall have jurisdiction to issue to such person an order requiring such person to appear before the Department or before any member, employee or agent thereof designated to conduct such hearing there to produce evidence, if so desired, or there to give testimony touching the matter under investigation and any failure to obey such order of the Court may be punished by the Court as a contempt thereof.
The officials of any city, village or town and the members of any zoning commission shall, when requested so to do by any member of the Department, make available for inspection by the Department or by any committee, employee or agent of the Department, any and all records and data which they may have pertaining to an area which is then being investigated.
(l) For the purpose of aiding in the planning, undertaking or carrying out of a redevelopment project or a conservation plan for a conservation area, the governing body of the municipality, after public hearing, may direct the Department to enter into cooperation and conveyance agreements with any hospital or educational institution of higher learning, both public and private, or any private corporation acting on behalf of such institutions, respecting the redevelopment or renewal or conservation of slum or blighted or conservation areas embracing, adjacent to, or in the immediate vicinity of such hospital, educational institution or a major branch thereof and may, in addition to its other powers and upon such terms, with or without consideration, as it may determine, perform such cooperation and conveyance agreements and do and perform any or all of the actions or things necessary or desirable to assure that the municipality obtains credit as a local grant-in-aid for the aggregate amount of expenditures made by any such hospital, educational institution, or private corporation acting on behalf of such institutions, which would be eligible as such under Title I of the Federal Housing Act of 1949, as amended.
(m) Have and exercise all of the powers and functions vested in the municipality by virtue of any statute as shall be necessary to effectuate the purposes of this Act.
(Source: P.A. 81-282.)

(315 ILCS 30/25) (from Ch. 67 1/2, par. 91.125)
Sec. 25. (a) For the purpose of aiding and cooperating with Departments in accomplishing the objectives of this Act, any state public body (city, village, incorporated town, county, municipal corporation, commission, district, authority, or other subdivision or public body of the State) may, upon such terms, with or without consideration, as it may determine: (1) dedicate, sell, convey or lease any of its interest in any property or grant easements, licenses or other rights or privileges therein to a Department as agent for a municipality; (2) incur the entire expense of any public improvements made by such public body in exercising the powers granted in this section; (3) do any and all things necessary to aid or cooperate in the planning or carrying out of a redevelopment project or conservation plan; (4) lend, grant or contribute funds to a Department as agent for a municipality; (5) enter into agreements (which may extend over any period, notwithstanding any provision or rule of law to the contrary) with a municipality or other public body respecting action to be taken pursuant to any of the powers granted by this Act, including the furnishing of funds or other assistance in connection with a redevelopment project or a conservation area; (6) cause parks, playgrounds, water, sewer or drainage facilities to be furnished adjacent to or in connection with a redevelopment project or conservation area, and (7) cause public buildings and public facilities, including recreational, community, or educational facilities, or any other works which it is otherwise empowered to undertake to be furnished; and cause administrative and other services to be furnished to a Department as agent for the municipality.
(b) Any sale, conveyance, lease or agreement provided for in this section may be made by a public body without appraisal, public notice, advertisement or public bidding.
(c) For the purpose of aiding in the planning, undertaking or carrying out of a redevelopment project or a conservation area, a municipality may (in addition to its other powers and upon such terms with or without consideration, as it may determine) do and perform any or all of the actions or things which, by the provisions of subsection (a) of this section, a public body is authorized to do or perform, including the furnishing of financial and other assistance.
(Source: Laws 1961, p. 3308.)

(315 ILCS 30/26) (from Ch. 67 1/2, par. 91.126)
Sec. 26. The sale of any real property by a Department where required to be made for a monetary consideration except public sales of real property not sold within the 5-year period as provided in Section 18, shall be subject to the approval of the governing body of the municipality in which the real property is located; provided, however, that no new or additional approval of a sale by the governing body shall be required in any case where a sale by a land clearance commission has heretofore been approved by the State Housing Board and the governing body pursuant to the "Blighted Areas Redevelopment Act of 1947," approved July 2, 1947, as amended.
The disposition of real property acquired pursuant to the provisions of this Act shall be exempt from the requirements of Sections 11-76-1 and 11-76-2 of the "Illinois Municipal Code", approved May 29, 1961, as heretofore and hereafter amended. All deeds of conveyances of real property shall be executed as provided in Section 11-76-3 of said Illinois Municipal Code. Any deed of conveyance may provide such restrictions as are required by the plan for development or conservation plan and the building and zoning ordinances, but no deed of conveyance or lease either by the municipality or any subsequent owner shall contain a covenant running with the land or other provisions prohibiting occupancy of the premises by any person because of race, creed, color, religion, physical or mental disability, national origin or sex.
(Source: P.A. 99-143, eff. 7-27-15.)

(315 ILCS 30/27) (from Ch. 67 1/2, par. 91.127)
Sec. 27. Revenue bonds may be issued by a municipality and such bonds shall contain a provision that the principal thereof and interest thereon shall be payable exclusively from the proceeds and revenues of any redevelopment project or conservation area which is financed in whole or in part with the proceeds of such bonds, together with that amount of the funds of the municipality from whatever source derived as is necessary to constitute the local cash grant-in-aid for the redevelopment project or conservation area within the meaning of applicable federal law; provided, however that any such bonds may be additionally secured by a pledge of any loan, grant or contribution, or parts thereof, thereafter to be received from the United States of America or any agency or instrumentality thereof, or by the contracts therefor.
(a) Neither the members of a Department of Urban Renewal, nor any officers, agents or employees of the municipality, nor any other persons executing such bonds shall be liable personally thereof by reason of the issuance thereof. Such bonds (and the same shall so state on their face) shall not be a debt of any city, village, incorporated town, county, the State or any political subdivision thereof and neither the city, village, incorporated town or the county, nor the State or any political subdivision thereof, shall be liable thereon, nor in any event shall such bonds be payable out of any funds or properties of a municipality other than those enumerated in this Section. Such bonds shall not constitute an indebtedness within the meaning of any constitutional or statutory debt limitation or restriction and such bonds are declared to be issued for an essential public and governmental purpose.
(b) Bonds issued hereunder may be issued in one or more series and shall bear such date or dates, shall mature at such time or times, bear interest at such rate or rates, not exceeding the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, for bonds issued before January 1, 1972 and not exceeding the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, for bonds issued after January 1, 1972, be in such denomination or denominations, be in such form either coupon or registered, carry registration privileges, have such priority, be executed in such manner, be payable in such medium of payment, at such place or places and be subject to such terms of redemption (with or without premium) as the ordinance, any trust indenture relating thereto, and the bonds issued may provide. Any ordinance providing for the issuance of such bonds shall be effective without submitting the proposition to the electors of the municipality in accordance with the requirements of Sections 8-4-1 and 8-4-2 of the "Illinois Municipal Code", approved May 29, 1961, as heretofore and hereafter amended.
(c) The bonds shall be sold at not less than par and accrued interest.
(d) In case any of the members of the Department of Urban Renewal or officers of the municipality whose signatures appear on any bonds or coupons shall cease to be such members or officers before the delivery of such bonds, such signatures shall, nevertheless, be valid and sufficient for all purposes, the same as if such members or officers had remained in office until such delivery. Any provision of any law to the contrary notwithstanding, any bonds issued pursuant to this Act shall be fully negotiable.
(e) In any action or proceedings involving the validity or enforceability of any such bond or the security therefor, any such bond reciting in substance that it has been issued by the municipality, to aid in financing any redevelopment project or conservation area pursuant to this Act and for any purposes authorized by this Act shall be conclusively deemed to have been issued for such redevelopment project or conservation area and other purposes and such redevelopment project or conservation area shall be conclusively deemed to have been planned, located and carried out in accordance with the purposes and provisions of this Act.
(f) In connection with the issuance of bonds and in order to secure the payment of such bonds, a municipality, in addition to its other powers, shall have power in the bond ordinance, subject to the limitations, terms and provisions in this Act contained:
(1) To pledge all or any part of its revenues (as hereinafter defined) to which its right then exists or may thereafter come into existence.
(2) To covenant against pledging all or any part of its revenues (as hereinafter defined) or against permitting or allowing any lien on its revenues (as hereinafter defined) or property; and to covenant as to what other, or additional debts or obligations may be incurred by it.
(3) To covenant as to the bonds to be issued and as to the issuance of such bonds in escrow or otherwise, and as to the use and disposition of the proceeds thereof; to provide for the replacement of lost, destroyed or mutilated bonds; and to covenant for their redemption and to provide the terms and conditions thereof.
(4) To covenant as to the use and disposition to be made of all or any part of its revenues (as hereinafter defined); and to create or to authorize the creation of special funds for moneys held for operating costs, debt service, reserves, or other purposes, and to covenant as to the use and disposition of the moneys held in such funds.
(5) To prescribe the procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds the holders of which must consent thereto and the manner in which such consent may be given.
(6) To covenant as to the rights, liabilities, powers and duties arising upon the breach by it of any covenant, condition, or obligations; and to covenant and prescribe as to the events of default and terms and conditions upon which any or all of its bonds shall become or may be declared due before maturity, and as to the terms and conditions upon which such declaration and its consequences may be waived.
(7) To vest in a trustee or trustees or the holders of bonds or any specified proportion of them the right to enforce the payment of the bonds or any covenants securing or relating to the bonds; and to enforce collection of the proceeds and revenues (as hereinafter defined) arising from any redevelopment project or conservation area which have been pledged to secure such bonds and to dispose of such moneys in accordance with the agreement of the municipality with such trustee or trustees, or obligee or obligees; to provide for the powers and duties of such trustee or trustees and obligee or obligees and to limit the liabilities thereof; and to provide the terms and conditions upon which such trustee or trustees, or obligee or obligees may enforce any covenant or rights securing or relating to the bonds.
(8) To exercise all or any part or combination of the powers herein granted; to make covenants other than in addition to the covenants herein expressly authorized, of like or different character; to make such covenants and to do any and all such acts and things as may be necessary or convenient or desirable in order to secure its bonds, or, in the absolute discretion of said municipality, as will tend to make the bonds more marketable notwithstanding that such covenants, acts or things may not be enumerated herein.
(9) "Revenue" or "Revenues" shall mean the proceeds and revenues (including, but not in limitation thereof, the proceeds from the sale of real property, moneys received from the operation and management, or demolition, of existing housing or other buildings or improvements located on any real property in a redevelopment project or conservation area) from any redevelopment project or conservation area which is financed in whole or in part with the proceeds of bonds issued hereunder, together with that amount of the funds, from whatever source derived, as is necessary to constitute the local cash grant-in-aid for the project within the meaning of applicable Federal law and any loan, grant or contribution, or parts thereof, thereafter to be received from the United States of America or any agency or instrumentality thereof, or by the contracts therefor.
(g) A bondholder or trustee for a bondholder shall have the right in addition to all other rights which may be conferred on such bondholder or trustee, subject to any contractual restrictions binding upon such bondholder or trustee, and to the limitations, terms and provisions in this Act contained:
(1) By mandamus, injunction, civil action or proceeding to compel the municipality and the officers, agents, or employees thereof to perform each and every term, provision and covenant contained in the bond resolution and in any contract of said municipality with or for the benefit of such bondholder or trustee, and to require the carrying out of any or all such covenants and agreements of said municipality and the fulfillment of all duties imposed upon said municipality by this Act.
(2) By action or proceeding to enjoin any acts or things which may be unlawful, or the violation of any of the rights of such bondholders.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-4.)

(315 ILCS 30/28) (from Ch. 67 1/2, par. 91.128)
Sec. 28. Every municipality is authorized and empowered to incur indebtedness and issue bonds in such amount or amounts as the governing body of the municipality deems necessary for the purpose of raising funds for the use of a Department of Urban Renewal whose area of operation includes that municipality in aid of a redevelopment project or conservation area within that municipality. The ordinance authorizing the issuance of such bonds shall specify the total amount of bonds to be issued, the form and denomination of the bonds, the date they are to bear, the place at which they are payable, the date or dates of maturity, which shall not be later than twenty (20) years after the date the bonds bear, the rate of interest which shall not exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, and the dates on which interest is payable. The bonds shall be executed by such officials as may be provided in the ordinance authorizing their issue. They may be made registerable as to principal and may be made callable on any interest payment date at par and accrued interest after notice has been given at the time and in the manner provided in the bond ordinance. The bonds shall remain valid even though one or more of the officers executing the bonds ceases to hold his or their offices before the bonds are delivered.
The bonds shall be sold to the highest and best bidder at not less than their par value and accrued interest. The municipality shall, from time to time as bonds are to be sold, advertise for proposals to purchase the bonds. Each such advertisement may be published in such newspapers and journals as the governing body of the municipality may determine but must be published at least once in a newspaper having a general circulation in the municipality at least ten days prior to the date of the opening of the bids. The municipality may reserve the right to reject any and all bids and re-advertise for bids.
The ordinance authorizing the bonds shall prescribe all the details thereof and shall provide for the levy and collection of a direct annual tax upon all the taxable property within the municipality sufficient to pay the principal thereof and interest thereon as it matures. This tax shall be in addition to and exclusive of the maximum of all other taxes authorized to be levied by the municipality. Tax limitations provided by other statutes of this State shall not apply to taxes levied for payment of these bonds. A certified copy of the bond ordinance shall be filed with the County Clerk of the county in which the municipality or any portion thereof is situated and shall constitute the authority for the extension and collection of such taxes.
If there is no default in payment of the principal or interest upon the bonds, and if after setting aside a sum of money equal to the amount of interest that will accrue on the bonds and a sum of money equal to the amount of principal that will become due thereon within the next six (6) months' period, the treasurer and comptroller, if there is a comptroller, or the municipality shall use the money available from the proceeds of the taxes levied for the payment of the bonds in calling them for payment, if by their terms they are subject to redemption. A municipality may provide in the bond ordinance that whenever the municipality is not in default in payment of the principal of or interest on the bonds and has set aside the sums of money provided in this paragraph for interest accruing and principal maturing within the next six (6) months' period, the money available from the proceeds of taxes levied for the payment of these bonds shall be used first in the purchase of the bonds at the lowest price obtainable, but not to exceed their par value and accrued interest, after sealed tenders for their purchase have been advertised for as may be directed by the corporate authorities thereof.
Bonds called for payment and paid or purchased under this Section shall be marked paid and cancelled.
Whenever any bonds are purchased or redeemed and cancelled, the taxes thereafter to be extended for payment of the principal of and interest on the remainder of the issue shall be reduced in an amount equal to the principal of and the interest that would have thereafter accrued upon the bonds so cancelled. A resolution shall be adopted by the corporate authorities of the municipality finding these facts. A certified copy of this resolution shall be filed with the County Clerk of the county in which the municipality, or any portion thereof, is situated, whereupon the County Clerk shall reduce and extend such tax levies in accordance therewith.
The ordinance may provide for the creation of a sinking fund to consist of the proceeds of taxes levied for the payment of the principal of and interest upon these bonds. This fund shall be faithfully applied to the purchase or payment of the bonds, and interest thereon, issued pursuant to the provisions of this Act.
Bonds issued by a municipality for the purposes herein set forth shall not be in excess of any existing statutory limitation on municipal indebtedness, nor shall any municipality by the issuance of the bonds provided for in this Act be allowed to become indebted in any manner or for any purpose to an amount including existing indebtedness in the aggregate exceeding five per centum (5%) on the value of taxable property therein to be ascertained by the last assessment for State and County taxes previous to the incurring of such indebtedness.
No ordinance providing for the issuance of such bonds shall be effective until it has been submitted to referendum of, and approved by, the electors of that municipality in accordance with the provisions of Section 8-4-1 and 8-4-2 of the "Illinois Municipal Code", approved May 29, 1961, as heretofore and hereafter amended.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-4.)

(315 ILCS 30/28.1) (from Ch. 67 1/2, par. 91.128.1)
Sec. 28.1. Any municipality which as of January 1, 1970, has authorized the issuance and sale of bonds by referendum pursuant to Section 28, but has not sold bonds so authorized, may, until January 1, 1972, issue such bonds at a rate of interest not to exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, without a further referendum, upon the adoption of an ordinance authorizing a rate not to exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, provided by this Section. Such bonds shall be otherwise subject to the provisions of Section 28. Bonds may be so issued only up to the amount authorized by the referendum and not previously sold. This Section does not affect any bonds previously issued and sold under Section 28. If the provisions of this Section are held invalid, such invalidity does not affect the provisions of Section 28 which shall remain in full force and effect as if this Section had not become law, and to this end the provisions of this Section are severable from the provisions of Section 28.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-4.)

(315 ILCS 30/29) (from Ch. 67 1/2, par. 91.129)
Sec. 29. The State and all counties, cities, villages, incorporated towns and other municipal corporations, political subdivisions and public bodies and public officers of any thereof, all banks, bankers, trust companies, savings banks and institutions, building and loan associations, investment companies and other persons carrying on a banking business, all insurance companies, insurance associations and other persons carrying on an insurance business, and all executors, administrators, guardians, trustees and other fiduciaries may legally invest any sinking funds, moneys or other funds belonging to them or within their control in any bonds of a municipality issued in connection with a redevelopment project or conservation area for which the United States of America or any agency or instrumentality thereof, the State, or any political subdivision of the State has extended or provided for or has agreed to extend or provide for financial assistance which prior to the maturity of such bonds will be in an amount which (together with any other monies irrevocably committed to the payment of the principal and interest on such bonds) will suffice to pay the principal of such bonds with interest to maturity thereon and which monies are required to be used for the purpose of paying the principal of and the interest on such bonds at their maturity, it being the purpose of this Section to authorize the investment in such bonds of all sinking, insurance, retirement, compensation, pension and trust funds, whether owned or controlled by private or public persons or officers; provided, however, that nothing contained in this Section may be construed as relieving any person, firm or corporation from any duty of exercising reasonable care in selecting securities.
(Source: Laws 1961, p. 3308.)

(315 ILCS 30/30) (from Ch. 67 1/2, par. 91.130)
Sec. 30. The provisions of any other statute to the contrary notwithstanding, funds of a land clearance commission dissolved or in the process of dissolution pursuant to this Act which have been derived from grants made by the State of Illinois shall be transferred and paid over to the municipality for use by a Department of Urban Renewal for any of the purposes of Part I of this Act.
Any municipality which has issued and sold bonds pursuant to Section 24 of the "Blighted Areas Redevelopment Act of 1947," approved July 2, 1947, as amended, for the purpose of raising funds to be paid to a land clearance commission may apply, use and pay the proceeds of such bonds for and in aid of its Department of Urban Renewal and may use such funds for any of the purposes of Part I of this Act.
(Source: Laws 1961, p. 3308.)

(315 ILCS 30/31) (from Ch. 67 1/2, par. 91.131)
Sec. 31. When a Department of Urban Renewal has been established hereunder the presiding officer of the municipality shall so notify the Department of Commerce and Economic Opportunity and the land clearance commission in its area of operation by transmitting to the Department of Commerce and Economic Opportunity and such land clearance commission a certified copy of the ordinance of the governing body providing for the creation of such Department.
From and after the receipt of such notice such land clearance commission shall undertake no new development or redevelopment projects; however, such land clearance commission shall, pending its dissolution as hereinafter provided, have and continue to exercise all powers vested in land clearance commissions by the "Blighted Areas Redevelopment Act of 1947," approved July 2, 1947, as amended, with respect to: (1) projects then in progress pending determination, as hereinafter provided, by the governing body of the municipality as to which, if any, of the redevelopment projects then in progress are to be completed by such land clearance commission, and (2) projects which the governing body of the municipality determines shall be completed by such land clearance commission.
Such land clearance commission shall promptly prepare a detailed report covering its operations and activities and the status of all of its pending development or redevelopment projects, together with all other pertinent data and information as may be requested by the Department. The Department shall cause an audit to be made of the financial affairs and obligations of such land clearance commission. Copies of such report and audit shall be furnished the presiding officer of the municipality, the department, the governing body of the municipality, the Department of Commerce and Economic Opportunity and such land clearance commission.
Upon receipt of such audit and report the Department of Urban Renewal, with the approval of the governing body of the municipality, shall determine with respect to any redevelopment project then in progress whether such project shall be completed by such land clearance commission or by the Department of Urban Renewal, and shall so notify such land clearance commission and the Department of Commerce and Economic Opportunity.
Such land clearance commission shall, upon receipt of the determinations of the Department of Urban Renewal with respect to redevelopment projects then in progress, proceed with the orderly dissolution of such land clearance commission. When provision has been made for the refunding or payment of outstanding bonds of such land clearance commission the Commissioners of such land clearance commission shall promptly take appropriate action to convey, transfer, assign, deliver and pay over to the municipality for the purposes under Part I of this Act, all cash, real property, securities, contracts, records, and assets of any kind or nature which will not be needed for the completion by the land clearance commission of any redevelopment project which the department may have determined should be completed by such land clearance commission and which will not be required for the orderly dissolution of such land clearance commission. All assets so conveyed, assigned, transferred and paid over to the municipality shall be subject to the same rights, liabilities and obligations as existed prior to the transfer to the municipality.
When all of the cash, real property, securities, contracts, assets, records and functions of a land clearance commission have been so conveyed, transferred, assigned, delivered and paid over to the municipality and provisions have been made for the refunding or payment of outstanding bonds of such land clearance commission, and when such land clearance commission has completed all projects which the Department, as aforesaid, may have determined should be completed by such land clearance commission, it shall so notify the Department of Commerce and Economic Opportunity. When the Department of Commerce and Economic Opportunity is satisfied that a proper accounting has been made and that no contingent liabilities exist, the Department of Commerce and Economic Opportunity shall issue a certificate of dissolution which it shall file in the office in which deeds of property in the area of operation are recorded, and upon such filing, such land clearance commission shall be dissolved and cease to exist.
(Source: P.A. 94-793, eff. 5-19-06.)

(315 ILCS 30/32) (from Ch. 67 1/2, par. 91.132)
Sec. 32. When a Department of Urban Renewal has been established hereunder, the presiding officer of the municipality shall so notify the Chairman of the conservation board in its area of operation by transmitting to such Chairman a certified copy of the ordinance of the governing board providing for the creation of such Department. Upon receipt of such notice, the conservation board shall promptly prepare a detailed report covering its operations and activities and the status of all of its pending programs, together with all of the pertinent data and information as may be requested by the Department, and copies of such report shall be submitted to the presiding officer and the Department.
Upon approval of such report by the presiding officer, all functions and records of the conservation board shall be transferred to the Department and the governing body shall, by ordinance, dissolve such conservation board.
(Source: Laws 1961, p. 3308.)

(315 ILCS 30/33) (from Ch. 67 1/2, par. 91.133)
Sec. 33. Nothing contained in this Act shall affect or impair the validity of any act or proceeding done or performed by a land clearance commission under the Blighted Areas Redevelopment Act of 1947, as amended, or by a Community Conservation Board under the Urban Community Conservation Act, as amended.
(Source: Laws 1961, p. 3308.)

(315 ILCS 30/34) (from Ch. 67 1/2, par. 91.134)
Sec. 34. This Act shall be deemed to create an additional and alternative method for the eradication and redevelopment of slum and blighted areas and the development and redevelopment of blighted vacant areas, the conservation of urban residential areas and the prevention of slums. This Act shall not be deemed to alter, amend or repeal any other statute having to do with such matters; and no proceedings, actions or notices shall be required for the doing, or as a condition precedent for the doing, of any of the things herein authorized, except such as are prescribed by this Act. The proceedings herein authorized shall not be subject to the Administrative Review Law, as amended.
(Source: P.A. 82-783.)

(315 ILCS 30/35) (from Ch. 67 1/2, par. 91.135)
Sec. 35. This Act being necessary for and intended to secure the public health, safety and welfare, the provisions of this Act shall be liberally construed to effectuate the provisions hereof.
(Source: Laws 1961, p. 3308.)

(315 ILCS 30/36) (from Ch. 67 1/2, par. 91.136)
Sec. 36. If any section, clause, sentence, paragraph, part or provision of this Act shall be held to be invalid by any Court, it shall be conclusively presumed that the remaining portions of this Act would have been passed by the Legislature without such invalid section, clause, sentence, paragraph, part or provision.
(Source: Laws 1961, p. 3308.)






315 ILCS 35/ - Urban Flooding Awareness Act.

(315 ILCS 35/1)
Sec. 1. Short title. This Act may be cited as the Urban Flooding Awareness Act.
(Source: P.A. 98-858, eff. 8-4-14.)

(315 ILCS 35/5)
Sec. 5. Definitions. As used in this Act, "urban flooding" means the inundation of property in a built environment, particularly in more densely populated areas, caused by rainfall overwhelming the capacity of drainage systems, such as storm sewers. "Urban flooding" does not include flooding in undeveloped or agricultural areas. "Urban flooding" includes (i) situations in which stormwater enters buildings through windows, doors, or other openings, (ii) water backup through sewer pipes, showers, toilets, sinks, and floor drains, (iii) seepage through walls and floors, and (iv) the accumulation of water on property or public rights-of-way.
(Source: P.A. 98-858, eff. 8-4-14.)

(315 ILCS 35/10)
Sec. 10. Urban Flooding Study. By June 30, 2015, the Department of Natural Resources, in consultation with the Illinois Emergency Management Agency, the Illinois Environmental Protection Agency, the Illinois Housing Development Authority, the Department of Commerce and Economic Development, the Department of Insurance, the Federal Emergency Management Agency, the Metropolitan Water Reclamation District of Greater Chicago, the Illinois State Water Survey of the University of Illinois, and other State, regional, and local storm water management agencies, thought leaders, and interested parties as the Director of Natural Resources deems appropriate, shall submit to the General Assembly and the Governor a report that reviews and evaluates the latest available information, research, laws, regulations, policies, procedures, and institutional knowledge, with recommendations based on the findings in relation to:
(1) the prevalence and costs associated with urban

flooding events across the State, and the trends in frequency and severity over the past two decades;

(2) the apparent impact of global climate change on

urban flooding;

(3) the impacts of county stormwater programs on

urban flooding over the past 2 decades, including a listing of projects and programs and the flood damages avoided;

(4) an evaluation of policies, such as using the

100-year storm as the standard for designing urban stormwater detention infrastructure and the 10-year storm for the design of stormwater conveyance systems;

(5) a review of technology to evaluate the risk of

property damage from urban flooding and whether a property is in or adjacent to a 1% (100-year) floodplain or not, including LiDAR and geographic information systems;

(6) strategies for minimizing damage to property from

urban flooding, with a focus on rapid, low-cost approaches, such as non-structural and natural infrastructure, and methods for financing them;

(7) the consistency of the criteria for State funding

of flood control projects between the Department of Natural Resources, Illinois Emergency Management Agency, and the Illinois Department of Commerce and Economic Development;

(8) strategies for increasing participation in the

National Flood Insurance Program and Community Rating System; and

(9) strategies and practices to increase the

availability, affordability and effectiveness of flood insurance and basement back-up insurance.

(Source: P.A. 98-858, eff. 8-4-14.)

(315 ILCS 35/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 98-858, eff. 8-4-14.)






Chapter 320 - AGING

320 ILCS 5/ - Senior Citizens on State Boards and Commissions Act.

(320 ILCS 5/0.01) (from Ch. 23, par. 6150)
Sec. 0.01. Short title. This Act may be cited as the Senior Citizens on State Boards and Commissions Act.
(Source: P.A. 86-1324.)

(320 ILCS 5/1) (from Ch. 23, par. 6151)
Sec. 1. It is hereby found and determined by the General Assembly that state boards and commissions exist for the singular purpose of protecting the public health and welfare; that citizens over 60 years of age represent a significant percentage of the population and have the time and experience to devote to the important issues which have a profound effect on the daily lives of older Illinoisans.
It is also hereby found that senior citizens shall hold their positions on boards and commissions by matter of right, not discretion. These positions shall be held by consumer representatives over the age of 60 who shall serve as spokespersons for the interests of the State's older population.
(Source: P.A. 83-1538.)



320 ILCS 10/ - Respite Program Act.

(320 ILCS 10/1) (from Ch. 23, par. 6201)
Sec. 1. Short title. This Act may be cited as the Respite Program Act.
(Source: P.A. 87-974.)

(320 ILCS 10/1.5) (from Ch. 23, par. 6201.5)
Sec. 1.5. Purpose. It is hereby found and determined by the General Assembly that respite care provides relief and support to the primary care-giver of a frail adult or an adult with a disability and provides a break for the caregiver from the continuous responsibilities of care-giving. Without this support, the primary care-giver's ability to continue in his or her role would be jeopardized; thereby increasing the risk of institutionalization of the frail adult or adult with a disability.
By providing respite care through intermittent planned or emergency relief to the care-giver during the regular week-day, evening, and weekend hours, both the special physical and psychological needs of the primary care-giver and the frail adult or adult with a disability, who is the recipient of continuous care, shall be met reducing or preventing the need for institutionalization.
Furthermore, the primary care-giver providing continuous care is frequently under substantial financial stress. Respite care and other supportive services sustain and preserve the primary care-giver and family caregiving unit. It is the intent of the General Assembly that this Act ensure that Illinois primary care-givers of frail adults or adults with disabilities have access to affordable, appropriate in-home respite care services.
(Source: P.A. 99-143, eff. 7-27-15.)

(320 ILCS 10/2) (from Ch. 23, par. 6202)
Sec. 2. Definitions. As used in this Act:
(1) "Respite care" means the provision of intermittent and temporary substitute care or supervision of frail adults or adults with disabilities on behalf of and in the absence of the primary care-giver, for the purpose of providing relief from the stress or responsibilities concomitant with providing constant care, so as to enable the care-giver to continue the provision of care in the home. Respite care should be available to sustain the care-giver throughout the period of care-giving, which can vary from several months to a number of years. Respite care can be provided in the home, in a day care setting during the day, overnight, in a substitute residential setting such as a long-term care facility required to be licensed under the Nursing Home Care Act or the Assisted Living and Shared Housing Act, or for more extended periods of time on a temporary basis.
(1.5) "In-home respite care" means care provided by an appropriately trained paid worker providing short-term intermittent care, supervision, or companionship to the frail adult or adult with a disability in the home while relieving the care-giver, by permitting a short-term break from the care-giver's care-giving role. This support may contribute to the delay, reduction, and prevention of institutionalization by enabling the care-giver to continue in his or her care-giving role. In-home respite care should be flexible and available in a manner that is responsive to the needs of the care-giver. This may consist of evening respite care services that are available from 6:00 p.m. to 8:00 a.m. Monday through Friday and weekend respite care services from 6:00 p.m. Friday to 8:00 a.m. Monday.
(2) "Care-giver" shall mean the family member or other natural person who normally provides the daily care or supervision of a frail adult or an adult with a disability. Such care-giver may, but need not, reside in the same household as the frail adult or adult with a disability.
(3) (Blank).
(4) (Blank).
(5) (Blank).
(6) "Department" shall mean the Department on Aging.
(7) (Blank).
(8) "Frail adult or adult with a disability" shall mean any person who is 60 years of age or older and who either (i) suffers from Alzheimer's disease or a related disorder or (ii) is unable to attend to his or her daily needs without the assistance or regular supervision of a care-giver due to mental or physical impairment and who is otherwise eligible for services on the basis of his or her level of impairment.
(9) "Emergency respite care" means the immediate placement of a trained, in-home respite care worker in the home during an emergency or unplanned event, or during a temporary placement outside the home, to substitute for the care-giver. Emergency respite care may be provided on one or more occasions unless an extension is deemed necessary by the case coordination unit or by another agency designated by the Department and area agencies on aging to conduct needs assessments for respite care services. When there is an urgent need for emergency respite care, procedures to accommodate this need must be determined. An emergency is:
(a) An unplanned event that results in the immediate

and unavoidable absence of the care-giver from the home in an excess of 4 hours at a time when no other qualified care-giver is available.

(b) An unplanned situation that prevents the

care-giver from providing the care required by a frail adult or an adult with a disability living at home.

(c) An unplanned event that threatens the health and

safety of the frail adult or adult with a disability.

(d) An unplanned event that threatens the health and

safety of the care-giver thereby placing the frail adult or adult with a disability in danger.

(10) (Blank).
(Source: P.A. 99-143, eff. 7-27-15.)

(320 ILCS 10/3) (from Ch. 23, par. 6203)
Sec. 3. Respite Program. The Director is hereby authorized to administer a program of assistance to persons in need and to deter the institutionalization of frail adults or adults with disabilities.
(Source: P.A. 99-143, eff. 7-27-15.)

(320 ILCS 10/4) (from Ch. 23, par. 6204)
Sec. 4. No Limit to Care. Nothing contained in this Act shall be construed so as to limit, modify or otherwise affect the provisions for in-home services being provided under Section 4.02 of the Illinois Act on the Aging.
(Source: P.A. 93-864, eff. 8-5-04.)

(320 ILCS 10/5) (from Ch. 23, par. 6205)
Sec. 5. Eligibility. The Department may establish eligibility standards for respite services taking into consideration the unique economic and social needs of the population for whom they are to be provided. The population identified for the purposes of this Act includes persons suffering from Alzheimer's disease or a related disorder and persons who are 60 years of age or older with an identified service need. Priority shall be given in all cases to frail adults or adults with disabilities.
(Source: P.A. 99-143, eff. 7-27-15.)

(320 ILCS 10/6) (from Ch. 23, par. 6206)
Sec. 6. Responsibilities.
(a) The Department shall administer this Act and shall adopt rules and standards the Department deems necessary for that purpose.
(b) The Department shall make grants to or contract with Area Agencies on Aging and other appropriate community-based organizations to provide respite care under this Act.
(c) (Blank).
(d) (Blank).
(e) (Blank).
(f) Nothing in this Act shall be construed to limit, modify, or otherwise affect the provision of long-term in-home services under Section 4.02 of the Illinois Act on the Aging.
(Source: P.A. 93-864, eff. 8-5-04.)

(320 ILCS 10/7) (from Ch. 23, par. 6207)
Sec. 7. (Repealed).
(Source: P.A. 87-974. Repealed by P.A. 93-864, eff. 8-5-04.)

(320 ILCS 10/8) (from Ch. 23, par. 6208)
Sec. 8. Funding. Services authorized under this Act shall be funded only to the extent of available appropriations for such purposes. The Director may seek and obtain State and federal funds that may be available to finance respite care under this Act, and may also seek and obtain other non-state resources for which the State may be eligible. The Department may seek appropriate waivers of federal requirements from the U.S. Department of Health and Human Services.
(Source: P.A. 93-864, eff. 8-5-04.)

(320 ILCS 10/9) (from Ch. 23, par. 6209)
Sec. 9. (Repealed).
(Source: P.A. 87-974. Repealed by P.A. 93-864, eff. 8-5-04.)

(320 ILCS 10/10) (from Ch. 23, par. 6210)
Sec. 10. (Repealed).
(Source: P.A. 87-974. Repealed by P.A. 93-864, eff. 8-5-04.)

(320 ILCS 10/11) (from Ch. 23, par. 6211)
Sec. 11. Respite Care Worker Training.
(a) A respite care worker shall be an appropriately trained individual whose duty it is to provide in-home supervision and assistance to a frail adult or an adult with a disability in order to allow the care-giver a break from his or her continuous care-giving responsibilities.
(b) The Director may prescribe minimum training guidelines for respite care workers to ensure that the special needs of persons receiving services under this Act and their caregivers will be met. The Director may designate Alzheimer's disease associations and community agencies to conduct such training. Nothing in this Act should be construed to exempt any individual providing a service subject to licensure or certification under State law from these requirements.
(Source: P.A. 99-143, eff. 7-27-15.)

(320 ILCS 10/12) (from Ch. 23, par. 6212)
Sec. 12. Annual Report. The Director shall submit a report each year to the Governor and the General Assembly detailing the progress of the respite care services provided under this Act.
(Source: P.A. 93-864, eff. 8-5-04.)



320 ILCS 20/ - Adult Protective Services Act.

(320 ILCS 20/1) (from Ch. 23, par. 6601)
Sec. 1. Short title. This Act shall be known and may be cited as the Adult Protective Services Act.
(Source: P.A. 98-49, eff. 7-1-13.)

(320 ILCS 20/2) (from Ch. 23, par. 6602)
Sec. 2. Definitions. As used in this Act, unless the context requires otherwise:
(a) "Abuse" means causing any physical, mental or sexual injury to an eligible adult, including exploitation of such adult's financial resources.
Nothing in this Act shall be construed to mean that an eligible adult is a victim of abuse, neglect, or self-neglect for the sole reason that he or she is being furnished with or relies upon treatment by spiritual means through prayer alone, in accordance with the tenets and practices of a recognized church or religious denomination.
Nothing in this Act shall be construed to mean that an eligible adult is a victim of abuse because of health care services provided or not provided by licensed health care professionals.
(a-5) "Abuser" means a person who abuses, neglects, or financially exploits an eligible adult.
(a-6) "Adult with disabilities" means a person aged 18 through 59 who resides in a domestic living situation and whose disability as defined in subsection (c-5) impairs his or her ability to seek or obtain protection from abuse, neglect, or exploitation.
(a-7) "Caregiver" means a person who either as a result of a family relationship, voluntarily, or in exchange for compensation has assumed responsibility for all or a portion of the care of an eligible adult who needs assistance with activities of daily living or instrumental activities of daily living.
(b) "Department" means the Department on Aging of the State of Illinois.
(c) "Director" means the Director of the Department.
(c-5) "Disability" means a physical or mental disability, including, but not limited to, a developmental disability, an intellectual disability, a mental illness as defined under the Mental Health and Developmental Disabilities Code, or dementia as defined under the Alzheimer's Disease Assistance Act.
(d) "Domestic living situation" means a residence where the eligible adult at the time of the report lives alone or with his or her family or a caregiver, or others, or other community-based unlicensed facility, but is not:
(1) A licensed facility as defined in Section 1-113

of the Nursing Home Care Act;

(1.5) A facility licensed under the ID/DD Community

Care Act;

(1.6) A facility licensed under the MC/DD Act;
(1.7) A facility licensed under the Specialized

Mental Health Rehabilitation Act of 2013;

(2) A "life care facility" as defined in the Life

Care Facilities Act;

(3) A home, institution, or other place operated by

the federal government or agency thereof or by the State of Illinois;

(4) A hospital, sanitarium, or other institution, the

principal activity or business of which is the diagnosis, care, and treatment of human illness through the maintenance and operation of organized facilities therefor, which is required to be licensed under the Hospital Licensing Act;

(5) A "community living facility" as defined in the

Community Living Facilities Licensing Act;

(6) (Blank);
(7) A "community-integrated living arrangement" as

defined in the Community-Integrated Living Arrangements Licensure and Certification Act or a "community residential alternative" as licensed under that Act;

(8) An assisted living or shared housing

establishment as defined in the Assisted Living and Shared Housing Act; or

(9) A supportive living facility as described in

Section 5-5.01a of the Illinois Public Aid Code.

(e) "Eligible adult" means either an adult with disabilities aged 18 through 59 or a person aged 60 or older who resides in a domestic living situation and is, or is alleged to be, abused, neglected, or financially exploited by another individual or who neglects himself or herself.
(f) "Emergency" means a situation in which an eligible adult is living in conditions presenting a risk of death or physical, mental or sexual injury and the provider agency has reason to believe the eligible adult is unable to consent to services which would alleviate that risk.
(f-1) "Financial exploitation" means the use of an eligible adult's resources by another to the disadvantage of that adult or the profit or advantage of a person other than that adult.
(f-5) "Mandated reporter" means any of the following persons while engaged in carrying out their professional duties:
(1) a professional or professional's delegate while

engaged in: (i) social services, (ii) law enforcement, (iii) education, (iv) the care of an eligible adult or eligible adults, or (v) any of the occupations required to be licensed under the Clinical Psychologist Licensing Act, the Clinical Social Work and Social Work Practice Act, the Illinois Dental Practice Act, the Dietitian Nutritionist Practice Act, the Marriage and Family Therapy Licensing Act, the Medical Practice Act of 1987, the Naprapathic Practice Act, the Nurse Practice Act, the Nursing Home Administrators Licensing and Disciplinary Act, the Illinois Occupational Therapy Practice Act, the Illinois Optometric Practice Act of 1987, the Pharmacy Practice Act, the Illinois Physical Therapy Act, the Physician Assistant Practice Act of 1987, the Podiatric Medical Practice Act of 1987, the Respiratory Care Practice Act, the Professional Counselor and Clinical Professional Counselor Licensing and Practice Act, the Illinois Speech-Language Pathology and Audiology Practice Act, the Veterinary Medicine and Surgery Practice Act of 2004, and the Illinois Public Accounting Act;

(1.5) an employee of an entity providing

developmental disabilities services or service coordination funded by the Department of Human Services;

(2) an employee of a vocational rehabilitation

facility prescribed or supervised by the Department of Human Services;

(3) an administrator, employee, or person providing

services in or through an unlicensed community based facility;

(4) any religious practitioner who provides treatment

by prayer or spiritual means alone in accordance with the tenets and practices of a recognized church or religious denomination, except as to information received in any confession or sacred communication enjoined by the discipline of the religious denomination to be held confidential;

(5) field personnel of the Department of Healthcare

and Family Services, Department of Public Health, and Department of Human Services, and any county or municipal health department;

(6) personnel of the Department of Human Services,

the Guardianship and Advocacy Commission, the State Fire Marshal, local fire departments, the Department on Aging and its subsidiary Area Agencies on Aging and provider agencies, and the Office of State Long Term Care Ombudsman;

(7) any employee of the State of Illinois not

otherwise specified herein who is involved in providing services to eligible adults, including professionals providing medical or rehabilitation services and all other persons having direct contact with eligible adults;

(8) a person who performs the duties of a coroner or

medical examiner; or

(9) a person who performs the duties of a paramedic

or an emergency medical technician.

(g) "Neglect" means another individual's failure to provide an eligible adult with or willful withholding from an eligible adult the necessities of life including, but not limited to, food, clothing, shelter or health care. This subsection does not create any new affirmative duty to provide support to eligible adults. Nothing in this Act shall be construed to mean that an eligible adult is a victim of neglect because of health care services provided or not provided by licensed health care professionals.
(h) "Provider agency" means any public or nonprofit agency in a planning and service area that is selected by the Department or appointed by the regional administrative agency with prior approval by the Department on Aging to receive and assess reports of alleged or suspected abuse, neglect, or financial exploitation. A provider agency is also referenced as a "designated agency" in this Act.
(i) "Regional administrative agency" means any public or nonprofit agency in a planning and service area that provides regional oversight and performs functions as set forth in subsection (b) of Section 3 of this Act. The Department shall designate an Area Agency on Aging as the regional administrative agency or, in the event the Area Agency on Aging in that planning and service area is deemed by the Department to be unwilling or unable to provide those functions, the Department may serve as the regional administrative agency or designate another qualified entity to serve as the regional administrative agency; any such designation shall be subject to terms set forth by the Department.
(i-5) "Self-neglect" means a condition that is the result of an eligible adult's inability, due to physical or mental impairments, or both, or a diminished capacity, to perform essential self-care tasks that substantially threaten his or her own health, including: providing essential food, clothing, shelter, and health care; and obtaining goods and services necessary to maintain physical health, mental health, emotional well-being, and general safety. The term includes compulsive hoarding, which is characterized by the acquisition and retention of large quantities of items and materials that produce an extensively cluttered living space, which significantly impairs the performance of essential self-care tasks or otherwise substantially threatens life or safety.
(j) "Substantiated case" means a reported case of alleged or suspected abuse, neglect, financial exploitation, or self-neglect in which a provider agency, after assessment, determines that there is reason to believe abuse, neglect, or financial exploitation has occurred.
(k) "Verified" means a determination that there is "clear and convincing evidence" that the specific injury or harm alleged was the result of abuse, neglect, or financial exploitation.
(Source: P.A. 98-49, eff. 7-1-13; 98-104, eff. 7-22-13; 98-756, eff. 7-16-14; 98-1039, eff. 8-25-14; 99-180, eff. 7-29-15.)

(320 ILCS 20/3) (from Ch. 23, par. 6603)
Sec. 3. Responsibilities.
(a) The Department shall establish, design, and manage a protective services program for eligible adults who have been, or are alleged to be, victims of abuse, neglect, financial exploitation, or self-neglect. The Department shall contract with or fund, or contract with and fund, regional administrative agencies, provider agencies, or both, for the provision of those functions, and, contingent on adequate funding, with attorneys or legal services provider agencies for the provision of legal assistance pursuant to this Act. For self-neglect, the program shall include the following services for eligible adults who have been removed from their residences for the purpose of cleanup or repairs: temporary housing; counseling; and caseworker services to try to ensure that the conditions necessitating the removal do not reoccur.
(a-1) The Department shall by rule develop standards for minimum staffing levels and staff qualifications. The Department shall by rule establish mandatory standards for the investigation of abuse, neglect, financial exploitation, or self-neglect of eligible adults and mandatory procedures for linking eligible adults to appropriate services and supports.
(a-5) A provider agency shall, in accordance with rules promulgated by the Department, establish a multi-disciplinary team to act in an advisory role for the purpose of providing professional knowledge and expertise in the handling of complex abuse cases involving eligible adults. Each multi-disciplinary team shall consist of one volunteer representative from the following professions: banking or finance; disability care; health care; law; law enforcement; mental health care; and clergy. A provider agency may also choose to add representatives from the fields of substance abuse, domestic violence, sexual assault, or other related fields. To support multi-disciplinary teams in this role, law enforcement agencies and coroners or medical examiners shall supply records as may be requested in particular cases.
(b) Each regional administrative agency shall designate provider agencies within its planning and service area with prior approval by the Department on Aging, monitor the use of services, provide technical assistance to the provider agencies and be involved in program development activities.
(c) Provider agencies shall assist, to the extent possible, eligible adults who need agency services to allow them to continue to function independently. Such assistance shall include, but not be limited to, receiving reports of alleged or suspected abuse, neglect, financial exploitation, or self-neglect, conducting face-to-face assessments of such reported cases, determination of substantiated cases, referral of substantiated cases for necessary support services, referral of criminal conduct to law enforcement in accordance with Department guidelines, and provision of case work and follow-up services on substantiated cases. In the case of a report of alleged or suspected abuse or neglect that places an eligible adult at risk of injury or death, a provider agency shall respond to the report on an emergency basis in accordance with guidelines established by the Department by administrative rule and shall ensure that it is capable of responding to such a report 24 hours per day, 7 days per week. A provider agency may use an on-call system to respond to reports of alleged or suspected abuse or neglect after hours and on weekends.
(c-5) Where a provider agency has reason to believe that the death of an eligible adult may be the result of abuse or neglect, including any reports made after death, the agency shall immediately report the matter to both the appropriate law enforcement agency and the coroner or medical examiner. Between 30 and 45 days after making such a report, the provider agency again shall contact the law enforcement agency and coroner or medical examiner to determine whether any further action was taken. Upon request by a provider agency, a law enforcement agency and coroner or medical examiner shall supply a summary of its action in response to a reported death of an eligible adult. A copy of the report shall be maintained and all subsequent follow-up with the law enforcement agency and coroner or medical examiner shall be documented in the case record of the eligible adult. If the law enforcement agency, coroner, or medical examiner determines the reported death was caused by abuse or neglect by a caregiver, the law enforcement agency, coroner, or medical examiner shall inform the Department, and the Department shall report the caregiver's identity on the Registry as described in Section 7.5 of this Act.
(d) Upon sufficient appropriations to implement a statewide program, the Department shall implement a program, based on the recommendations of the Self-Neglect Steering Committee, for (i) responding to reports of possible self-neglect, (ii) protecting the autonomy, rights, privacy, and privileges of adults during investigations of possible self-neglect and consequential judicial proceedings regarding competency, (iii) collecting and sharing relevant information and data among the Department, provider agencies, regional administrative agencies, and relevant seniors, (iv) developing working agreements between provider agencies and law enforcement, where practicable, and (v) developing procedures for collecting data regarding incidents of self-neglect.
(Source: P.A. 98-49, eff. 7-1-13; 98-1039, eff. 8-25-14.)

(320 ILCS 20/3.5)
Sec. 3.5. Other responsibilities. The Department shall also be responsible for the following activities, contingent upon adequate funding; implementation shall be expanded to adults with disabilities upon the effective date of this amendatory Act of the 98th General Assembly, except those responsibilities under subsection (a), which shall be undertaken as soon as practicable:
(a) promotion of a wide range of endeavors for the

purpose of preventing abuse, neglect, financial exploitation, and self-neglect, including, but not limited to, promotion of public and professional education to increase awareness of abuse, neglect, financial exploitation, and self-neglect; to increase reports; to establish access to and use of the Registry established under Section 7.5; and to improve response by various legal, financial, social, and health systems;

(b) coordination of efforts with other agencies,

councils, and like entities, to include but not be limited to, the Administrative Office of the Illinois Courts, the Office of the Attorney General, the State Police, the Illinois Law Enforcement Training Standards Board, the State Triad, the Illinois Criminal Justice Information Authority, the Departments of Public Health, Healthcare and Family Services, and Human Services, the Illinois Guardianship and Advocacy Commission, the Family Violence Coordinating Council, the Illinois Violence Prevention Authority, and other entities which may impact awareness of, and response to, abuse, neglect, financial exploitation, and self-neglect;

(c) collection and analysis of data;
(d) monitoring of the performance of regional

administrative agencies and adult protective services agencies;

(e) promotion of prevention activities;
(f) establishing and coordinating an aggressive

training program on the unique nature of adult abuse cases with other agencies, councils, and like entities, to include but not be limited to the Office of the Attorney General, the State Police, the Illinois Law Enforcement Training Standards Board, the State Triad, the Illinois Criminal Justice Information Authority, the State Departments of Public Health, Healthcare and Family Services, and Human Services, the Family Violence Coordinating Council, the Illinois Violence Prevention Authority, the agency designated by the Governor under Section 1 of the Protection and Advocacy for Persons with Developmental Disabilities Act, and other entities that may impact awareness of and response to abuse, neglect, financial exploitation, and self-neglect;

(g) solicitation of financial institutions for the

purpose of making information available to the general public warning of financial exploitation of adults and related financial fraud or abuse, including such information and warnings available through signage or other written materials provided by the Department on the premises of such financial institutions, provided that the manner of displaying or distributing such information is subject to the sole discretion of each financial institution;

(g-1) developing by joint rulemaking with the

Department of Financial and Professional Regulation minimum training standards which shall be used by financial institutions for their current and new employees with direct customer contact; the Department of Financial and Professional Regulation shall retain sole visitation and enforcement authority under this subsection (g-1); the Department of Financial and Professional Regulation shall provide bi-annual reports to the Department setting forth aggregate statistics on the training programs required under this subsection (g-1); and

(h) coordinating efforts with utility and electric

companies to send notices in utility bills to explain to persons 60 years of age or older their rights regarding telemarketing and home repair fraud.

(Source: P.A. 98-49, eff. 7-1-13; 98-1039, eff. 8-25-14; 99-143, eff. 7-27-15.)

(320 ILCS 20/4) (from Ch. 23, par. 6604)
Sec. 4. Reports of abuse or neglect.
(a) Any person who suspects the abuse, neglect, financial exploitation, or self-neglect of an eligible adult may report this suspicion to an agency designated to receive such reports under this Act or to the Department.
(a-5) If any mandated reporter has reason to believe that an eligible adult, who because of a disability or other condition or impairment is unable to seek assistance for himself or herself, has, within the previous 12 months, been subjected to abuse, neglect, or financial exploitation, the mandated reporter shall, within 24 hours after developing such belief, report this suspicion to an agency designated to receive such reports under this Act or to the Department. The agency designated to receive such reports under this Act or the Department may establish a manner in which a mandated reporter can make the required report through an Internet reporting tool. Information sent and received through the Internet reporting tool is subject to the same rules in this Act as other types of confidential reporting established by the designated agency or the Department. Whenever a mandated reporter is required to report under this Act in his or her capacity as a member of the staff of a medical or other public or private institution, facility, or agency, he or she shall make a report to an agency designated to receive such reports under this Act or to the Department in accordance with the provisions of this Act and may also notify the person in charge of the institution, facility, or agency or his or her designated agent that the report has been made. Under no circumstances shall any person in charge of such institution, facility, or agency, or his or her designated agent to whom the notification has been made, exercise any control, restraint, modification, or other change in the report or the forwarding of the report to an agency designated to receive such reports under this Act or to the Department. The privileged quality of communication between any professional person required to report and his or her patient or client shall not apply to situations involving abused, neglected, or financially exploited eligible adults and shall not constitute grounds for failure to report as required by this Act.
(a-7) A person making a report under this Act in the belief that it is in the alleged victim's best interest shall be immune from criminal or civil liability or professional disciplinary action on account of making the report, notwithstanding any requirements concerning the confidentiality of information with respect to such eligible adult which might otherwise be applicable.
(a-9) Law enforcement officers shall continue to report incidents of alleged abuse pursuant to the Illinois Domestic Violence Act of 1986, notwithstanding any requirements under this Act.
(b) Any person, institution or agency participating in the making of a report, providing information or records related to a report, assessment, or services, or participating in the investigation of a report under this Act in good faith, or taking photographs or x-rays as a result of an authorized assessment, shall have immunity from any civil, criminal or other liability in any civil, criminal or other proceeding brought in consequence of making such report or assessment or on account of submitting or otherwise disclosing such photographs or x-rays to any agency designated to receive reports of alleged or suspected abuse or neglect. Any person, institution or agency authorized by the Department to provide assessment, intervention, or administrative services under this Act shall, in the good faith performance of those services, have immunity from any civil, criminal or other liability in any civil, criminal, or other proceeding brought as a consequence of the performance of those services. For the purposes of any civil, criminal, or other proceeding, the good faith of any person required to report, permitted to report, or participating in an investigation of a report of alleged or suspected abuse, neglect, financial exploitation, or self-neglect shall be presumed.
(c) The identity of a person making a report of alleged or suspected abuse, neglect, financial exploitation, or self-neglect under this Act may be disclosed by the Department or other agency provided for in this Act only with such person's written consent or by court order, but is otherwise confidential.
(d) The Department shall by rule establish a system for filing and compiling reports made under this Act.
(e) Any physician who willfully fails to report as required by this Act shall be referred to the Illinois State Medical Disciplinary Board for action in accordance with subdivision (A)(22) of Section 22 of the Medical Practice Act of 1987. Any dentist or dental hygienist who willfully fails to report as required by this Act shall be referred to the Department of Professional Regulation for action in accordance with paragraph 19 of Section 23 of the Illinois Dental Practice Act. Any optometrist who willfully fails to report as required by this Act shall be referred to the Department of Financial and Professional Regulation for action in accordance with paragraph (15) of subsection (a) of Section 24 of the Illinois Optometric Practice Act of 1987. Any other mandated reporter required by this Act to report suspected abuse, neglect, or financial exploitation who willfully fails to report the same is guilty of a Class A misdemeanor.
(Source: P.A. 97-860, eff. 7-30-12; 98-49, eff. 7-1-13; 98-1039, eff. 8-25-14.)

(320 ILCS 20/4.1)
Sec. 4.1. Employer discrimination. No employer shall discharge, demote or suspend, or threaten to discharge, demote or suspend, or in any manner discriminate against any employee who makes any good faith oral or written report of suspected abuse, neglect, or financial exploitation or who is or will be a witness or testify in any investigation or proceeding concerning a report of suspected abuse, neglect, or financial exploitation.
(Source: P.A. 98-49, eff. 7-1-13.)

(320 ILCS 20/4.2)
Sec. 4.2. Testimony by mandated reporter and investigator. Any mandated reporter who makes a report or any person who investigates a report under this Act shall testify fully in any judicial proceeding resulting from such report, as to any evidence of abuse, neglect, or financial exploitation or the cause thereof. Any mandated reporter who is required to report a suspected case of abuse, neglect, or financial exploitation under Section 4 of this Act shall testify fully in any administrative hearing resulting from such report, as to any evidence of abuse, neglect, or financial exploitation or the cause thereof. No evidence shall be excluded by reason of any common law or statutory privilege relating to communications between the alleged abuser or the eligible adult subject of the report under this Act and the person making or investigating the report.
(Source: P.A. 90-628, eff. 1-1-99.)

(320 ILCS 20/5) (from Ch. 23, par. 6605)
Sec. 5. Procedure.
(a) A provider agency designated to receive reports of alleged or suspected abuse, neglect, financial exploitation, or self-neglect under this Act shall, upon receiving such a report, conduct a face-to-face assessment with respect to such report, in accord with established law and Department protocols, procedures, and policies. Face-to-face assessments, casework, and follow-up of reports of self-neglect by the provider agencies designated to receive reports of self-neglect shall be subject to sufficient appropriation for statewide implementation of assessments, casework, and follow-up of reports of self-neglect. In the absence of sufficient appropriation for statewide implementation of assessments, casework, and follow-up of reports of self-neglect, the designated adult protective services provider agency shall refer all reports of self-neglect to the appropriate agency or agencies as designated by the Department for any follow-up. The assessment shall include, but not be limited to, a visit to the residence of the eligible adult who is the subject of the report and may include interviews or consultations with service agencies or individuals who may have knowledge of the eligible adult's circumstances. If, after the assessment, the provider agency determines that the case is substantiated it shall develop a service care plan for the eligible adult and may report its findings at any time during the case to the appropriate law enforcement agency in accord with established law and Department protocols, procedures, and policies. In developing a case plan, the provider agency may consult with any other appropriate provider of services, and such providers shall be immune from civil or criminal liability on account of such acts. The plan shall include alternative suggested or recommended services which are appropriate to the needs of the eligible adult and which involve the least restriction of the eligible adult's activities commensurate with his or her needs. Only those services to which consent is provided in accordance with Section 9 of this Act shall be provided, contingent upon the availability of such services.
(b) A provider agency shall refer evidence of crimes against an eligible adult to the appropriate law enforcement agency according to Department policies. A referral to law enforcement may be made at intake or any time during the case. Where a provider agency has reason to believe the death of an eligible adult may be the result of abuse or neglect, the agency shall immediately report the matter to the coroner or medical examiner and shall cooperate fully with any subsequent investigation.
(c) If any person other than the alleged victim refuses to allow the provider agency to begin an investigation, interferes with the provider agency's ability to conduct an investigation, or refuses to give access to an eligible adult, the appropriate law enforcement agency must be consulted regarding the investigation.
(Source: P.A. 98-49, eff. 7-1-13; 98-1039, eff. 8-25-14.)

(320 ILCS 20/6) (from Ch. 23, par. 6606)
Sec. 6. Time. The Department shall by rule establish the period of time within which an assessment shall begin and within which a service care plan shall be implemented. Such rules shall provide for an expedited response to emergency situations.
(Source: P.A. 85-1184.)

(320 ILCS 20/7) (from Ch. 23, par. 6607)
Sec. 7. Review. All services provided to an eligible adult shall be reviewed by the provider agency on at least a quarterly basis for up to one year to determine whether the service care plan should be continued or modified, except that, upon review, the Department on Aging may grant a waiver to extend the service care plan for up to one additional year.
(Source: P.A. 95-331, eff. 8-21-07.)

(320 ILCS 20/7.1)
Sec. 7.1. Final investigative report. A provider agency shall prepare a final investigative report, upon the completion or closure of an investigation, in all cases of reported abuse, neglect, financial exploitation, or self-neglect of an eligible adult, whether or not there is a substantiated finding.
(Source: P.A. 98-49, eff. 7-1-13.)

(320 ILCS 20/7.5)
Sec. 7.5. Registry.
(a) To protect individuals receiving in-home and community-based services, the Department on Aging shall establish an Adult Protective Service Registry that will be hosted by the Department of Public Health on its website effective January 1, 2015, and, if practicable, shall propose rules for the Registry by January 1, 2015.
(a-5) The Registry shall identify caregivers against whom a verified and substantiated finding was made under this Act of abuse, neglect, or financial exploitation.
The information in the Registry shall be confidential except as specifically authorized in this Act and shall not be deemed a public record.
(a-10) Reporting to the Registry. The Department on Aging shall report to the Registry the identity of the caregiver when a verified and substantiated finding of abuse, neglect, or financial exploitation of an eligible adult under this Act is made against a caregiver, and all appeals, challenges, and reviews, if any, have been completed and a finding for placement on the Registry has been sustained or upheld.
A finding against a caregiver that is placed in the Registry shall preclude that caregiver from providing direct care, as defined in this Section, in a position with or that is regulated by or paid with public funds from the Department on Aging, the Department of Healthcare and Family Services, the Department of Human Services, or the Department of Public Health or with an entity or provider licensed, certified, or regulated by or paid with public funds from any of these State agencies.
(b) Definitions. As used in this Section:
"Direct care" includes, but is not limited to, direct access to a person aged 60 or older or to an adult with disabilities aged 18 through 59, his or her living quarters, or his or her personal, financial, or medical records for the purpose of providing nursing care or assistance with feeding, dressing, movement, bathing, toileting, other personal needs and activities of daily living or instrumental activities of daily living, or assistance with financial transactions.
"Participant" means an individual who uses the services of an in-home care program funded through the Department on Aging, the Department of Healthcare and Family Services, the Department of Human Services, or the Department of Public Health.
(c) Access to and use of the Registry. Access to the Registry shall be limited to the Department on Aging, the Department of Healthcare and Family Services, the Department of Human Services, and the Department of Public Health and providers of direct care as described in subsection (a-10) of this Section. These State agencies and providers shall not hire, compensate either directly or on behalf of a participant, or utilize the services of any person seeking to provide direct care without first conducting an online check of whether the person has been placed on the Registry. These State agencies and providers shall maintain a copy of the results of the online check to demonstrate compliance with this requirement. These State agencies and providers are prohibited from retaining, hiring, compensating either directly or on behalf of a participant, or utilizing the services of a person to provide direct care if the online check of the person reveals a verified and substantiated finding of abuse, neglect, or financial exploitation that has been placed on the Registry or when the State agencies or providers otherwise gain knowledge of such placement on the Registry. Failure to comply with this requirement may subject such a provider to corrective action by the appropriate regulatory agency or other lawful remedies provided under the applicable licensure, certification, or regulatory laws and rules.
(d) Notice to caregiver. The Department on Aging shall establish rules concerning notice to the caregiver in cases of a verified and substantiated finding of abuse, neglect, or financial exploitation against him or her that may make him or her eligible for placement on the Registry.
(e) Notification to eligible adults, guardians, or agents. As part of its investigation, the Department on Aging shall notify an eligible adult, or an eligible adult's guardian or agent, that his or her caregiver's name may be placed on the Registry based on a finding as described in subsection (a-10) of this Section.
(f) Notification to employer. The Department on Aging shall notify the appropriate State agency or provider of direct care, as described in subsection (a-10), when there is a verified and substantiated finding of abuse, neglect, or financial exploitation in a case under this Act that is reported on the Registry and that involves one of its caregivers. That State agency or provider is prohibited from retaining or compensating that individual in a position that involves direct care, and if there is an imminent risk of danger to the victim or an imminent risk of misuse of personal, medical, or financial information, that caregiver shall immediately be barred from providing direct care to the victim pending the outcome of any challenge, appeal, criminal prosecution, or other type of collateral action.
(g) Challenges and appeals. The Department on Aging shall establish, by rule, procedures concerning challenges and appeals to placement on the Registry pursuant to legislative intent. The Department shall not make any report to the Registry pending challenges or appeals.
(h) Caregiver's rights to collateral action. The Department on Aging shall not make any report to the Registry if a caregiver notifies the Department in writing that he or she is formally challenging an adverse employment action resulting from a verified and substantiated finding of abuse, neglect, or financial exploitation by complaint filed with the Illinois Civil Service Commission, or by another means which seeks to enforce the caregiver's rights pursuant to any applicable collective bargaining agreement. If an action taken by an employer against a caregiver as a result of such a finding is overturned through an action filed with the Illinois Civil Service Commission or under any applicable collective bargaining agreement after that caregiver's name has already been sent to the Registry, the caregiver's name shall be removed from the Registry.
(i) Removal from Registry. At any time after a report to the Registry, but no more than once in each successive 3-year period thereafter, for a maximum of 3 such requests, a caregiver may request removal of his or her name from the Registry in relationship to a single incident. The caregiver shall bear the burden of establishing, by a preponderance of the evidence, that removal of his or her name from the Registry is in the public interest. Upon receiving such a request, the Department on Aging shall conduct an investigation and consider any evidentiary material provided. The Department shall issue a decision either granting or denying removal to the caregiver and report it to the Registry. The Department shall, by rule, establish standards and a process for requesting the removal of a name from the Registry.
(j) Referral of Registry reports to health care facilities. In the event an eligible adult receiving services from a provider agency changes his or her residence from a domestic living situation to that of a health care or long term care facility, the provider agency shall use reasonable efforts to promptly inform the facility and the appropriate Regional Long Term Care Ombudsman about any Registry reports relating to the eligible adult. For purposes of this Section, a health care or long term care facility includes, but is not limited to, any residential facility licensed, certified, or regulated by the Department of Public Health, Healthcare and Family Services, or Human Services.
(k) The Department on Aging and its employees and agents shall have immunity, except for intentional willful and wanton misconduct, from any liability, civil, criminal, or otherwise, for reporting information to and maintaining the Registry.
(Source: P.A. 98-49, eff. 1-1-14; 98-756, eff. 7-16-14; 98-1039, eff. 8-25-14; 99-78, eff. 7-20-15.)

(320 ILCS 20/8) (from Ch. 23, par. 6608)
Sec. 8. Access to records. All records concerning reports of abuse, neglect, financial exploitation, or self-neglect and all records generated as a result of such reports shall be confidential and shall not be disclosed except as specifically authorized by this Act or other applicable law. In accord with established law and Department protocols, procedures, and policies, access to such records, but not access to the identity of the person or persons making a report of alleged abuse, neglect, financial exploitation, or self-neglect as contained in such records, shall be provided, upon request, to the following persons and for the following persons:
(1) Department staff, provider agency staff, other

aging network staff, and regional administrative agency staff, including staff of the Chicago Department on Aging while that agency is designated as a regional administrative agency, in the furtherance of their responsibilities under this Act;

(1.5) A representative of the public guardian acting

in the course of investigating the appropriateness of guardianship for the eligible adult or while pursuing a petition for guardianship of the eligible adult pursuant to the Probate Act of 1975;

(2) A law enforcement agency or State's Attorney's

office investigating known or suspected abuse, neglect, financial exploitation, or self-neglect. Where a provider agency has reason to believe that the death of an eligible adult may be the result of abuse or neglect, including any reports made after death, the agency shall immediately provide the appropriate law enforcement agency with all records pertaining to the eligible adult;

(2.5) A law enforcement agency, fire department

agency, or fire protection district having proper jurisdiction pursuant to a written agreement between a provider agency and the law enforcement agency, fire department agency, or fire protection district under which the provider agency may furnish to the law enforcement agency, fire department agency, or fire protection district a list of all eligible adults who may be at imminent risk of abuse, neglect, financial exploitation, or self-neglect;

(3) A physician who has before him or her or who is

involved in the treatment of an eligible adult whom he or she reasonably suspects may be abused, neglected, financially exploited, or self-neglected or who has been referred to the Adult Protective Services Program;

(4) An eligible adult reported to be abused,

neglected, financially exploited, or self-neglected, or such adult's authorized guardian or agent, unless such guardian or agent is the abuser or the alleged abuser;

(4.5) An executor or administrator of the estate of

an eligible adult who is deceased;

(5) In cases regarding abuse, neglect, or financial

exploitation, a court or a guardian ad litem, upon its or his or her finding that access to such records may be necessary for the determination of an issue before the court. However, such access shall be limited to an in camera inspection of the records, unless the court determines that disclosure of the information contained therein is necessary for the resolution of an issue then pending before it;

(5.5) In cases regarding self-neglect, a guardian ad

litem;

(6) A grand jury, upon its determination that access

to such records is necessary in the conduct of its official business;

(7) Any person authorized by the Director, in

writing, for audit or bona fide research purposes;

(8) A coroner or medical examiner who has reason to

believe that an eligible adult has died as the result of abuse, neglect, financial exploitation, or self-neglect. The provider agency shall immediately provide the coroner or medical examiner with all records pertaining to the eligible adult;

(8.5) A coroner or medical examiner having proper

jurisdiction, pursuant to a written agreement between a provider agency and the coroner or medical examiner, under which the provider agency may furnish to the office of the coroner or medical examiner a list of all eligible adults who may be at imminent risk of death as a result of abuse, neglect, financial exploitation, or self-neglect;

(9) Department of Financial and Professional

Regulation staff and members of the Illinois Medical Disciplinary Board or the Social Work Examining and Disciplinary Board in the course of investigating alleged violations of the Clinical Social Work and Social Work Practice Act by provider agency staff or other licensing bodies at the discretion of the Director of the Department on Aging;

(9-a) Department of Healthcare and Family Services

staff and provider agency staff when that Department is funding services to the eligible adult, including access to the identity of the eligible adult;

(9-b) Department of Human Services staff and provider

agency staff when that Department is funding services to the eligible adult or is providing reimbursement for services provided by the abuser or alleged abuser, including access to the identity of the eligible adult;

(10) Hearing officers in the course of conducting an

administrative hearing under this Act; parties to such hearing shall be entitled to discovery as established by rule;

(11) A caregiver who challenges placement on the

Registry shall be given the statement of allegations in the abuse report and the substantiation decision in the final investigative report; and

(12) The Illinois Guardianship and Advocacy

Commission and the agency designated by the Governor under Section 1 of the Protection and Advocacy for Persons with Developmental Disabilities Act shall have access, through the Department, to records, including the findings, pertaining to a completed or closed investigation of a report of suspected abuse, neglect, financial exploitation, or self-neglect of an eligible adult.

(Source: P.A. 98-49, eff. 7-1-13; 98-1039, eff. 8-25-14; 99-143, eff. 7-27-15; 99-287, eff. 1-1-16; 99-547, eff. 7-15-16; 99-642, eff. 7-28-16.)

(320 ILCS 20/9) (from Ch. 23, par. 6609)
Sec. 9. Authority to consent to services.
(a) If an eligible adult consents to an assessment of a reported incident of suspected abuse, neglect, financial exploitation, or self-neglect and, following the assessment of such report, consents to services being provided according to the case plan, such services shall be arranged to meet the adult's needs, based upon the availability of resources to provide such services. If an adult withdraws his or her consent for an assessment of the reported incident or withdraws his or her consent for services and refuses to accept such services, the services shall not be provided.
(b) If it reasonably appears to the Department or other agency designated under this Act that a person is an eligible adult and lacks the capacity to consent to an assessment of a reported incident of suspected abuse, neglect, financial exploitation, or self-neglect or to necessary services, the Department or other agency shall take appropriate action necessary to ameliorate risk to the eligible adult if there is a threat of ongoing harm or another emergency exists. The Department or other agency shall be authorized to seek the appointment of a temporary guardian as provided in Article XIa of the Probate Act of 1975 for the purpose of consenting to an assessment of the reported incident and such services, together with an order for an evaluation of the eligible adult's physical, psychological, and medical condition and decisional capacity.
(c) A guardian of the person of an eligible adult may consent to an assessment of the reported incident and to services being provided according to the case plan. If an eligible adult lacks capacity to consent, an agent having authority under a power of attorney may consent to an assessment of the reported incident and to services. If the guardian or agent is the suspected abuser and he or she withdraws consent for the assessment of the reported incident, or refuses to allow services to be provided to the eligible adult, the Department, an agency designated under this Act, or the office of the Attorney General may request a court order seeking appropriate remedies, and may in addition request removal of the guardian and appointment of a successor guardian or request removal of the agent and appointment of a guardian.
(d) If an emergency exists and the Department or other agency designated under this Act reasonably believes that a person is an eligible adult and lacks the capacity to consent to necessary services, the Department or other agency may request an ex parte order from the circuit court of the county in which the petitioner or respondent resides or in which the alleged abuse, neglect, financial exploitation, or self-neglect occurred, authorizing an assessment of a report of alleged or suspected abuse, neglect, financial exploitation, or self-neglect or the provision of necessary services, or both, including relief available under the Illinois Domestic Violence Act of 1986 in accord with established law and Department protocols, procedures, and policies. Petitions filed under this subsection shall be treated as expedited proceedings. When an eligible adult is at risk of serious injury or death and it reasonably appears that the eligible adult lacks capacity to consent to necessary services, the Department or other agency designated under this Act may take action necessary to ameliorate the risk in accordance with administrative rules promulgated by the Department.
(d-5) For purposes of this Section, an eligible adult "lacks the capacity to consent" if qualified staff of an agency designated under this Act reasonably determine, in accordance with administrative rules promulgated by the Department, that he or she appears either (i) unable to receive and evaluate information related to the assessment or services or (ii) unable to communicate in any manner decisions related to the assessment of the reported incident or services.
(e) Within 15 days after the entry of the ex parte emergency order, the order shall expire, or, if the need for assessment of the reported incident or services continues, the provider agency shall petition for the appointment of a guardian as provided in Article XIa of the Probate Act of 1975 for the purpose of consenting to such assessment or services or to protect the eligible adult from further harm.
(f) If the court enters an ex parte order under subsection (d) for an assessment of a reported incident of alleged or suspected abuse, neglect, financial exploitation, or self-neglect, or for the provision of necessary services in connection with alleged or suspected self-neglect, or for both, the court, as soon as is practicable thereafter, shall appoint a guardian ad litem for the eligible adult who is the subject of the order, for the purpose of reviewing the reasonableness of the order. The guardian ad litem shall review the order and, if the guardian ad litem reasonably believes that the order is unreasonable, the guardian ad litem shall file a petition with the court stating the guardian ad litem's belief and requesting that the order be vacated.
(g) In all cases in which there is a substantiated finding of abuse, neglect, or financial exploitation by a guardian, the Department shall, within 30 days after the finding, notify the Probate Court with jurisdiction over the guardianship.
(Source: P.A. 98-49, eff. 7-1-13; 98-1039, eff. 8-25-14.)

(320 ILCS 20/9.5)
Sec. 9.5. Commencement of action for ex parte authorization orders; filing fees; process.
(a) Actions for ex parte authorization orders are commenced:
(1) independently, by filing a petition for an ex

parte authorization order in the circuit court;

(2) in conjunction with other civil proceedings, by

filing a petition for an ex parte authorization order under the same case number as a guardianship proceeding under the Probate Act of 1975 where the eligible adult is the alleged adult with a disability.

(b) No fee shall be charged by the clerk for filing petitions or certifying orders. No fee shall be charged by a sheriff for service by the sheriff of a petition, rule, motion, or order in an action commenced under this Section.
(c) Any action for an ex parte authorization order commenced independently is a distinct cause of action and requires that a separate summons be issued and served. Service of summons is not required prior to entry of emergency ex parte authorization orders.
(d) Summons may be served by a private person over 18 years of age and not a party to the action. The return by that private person shall be by affidavit. The summons may be served by a sheriff or other law enforcement officer, and if summons is placed for service by the sheriff, it shall be made at the earliest time practicable and shall take precedence over other summonses except those of a similar emergency nature.
(Source: P.A. 99-143, eff. 7-27-15.)

(320 ILCS 20/10) (from Ch. 23, par. 6610)
Sec. 10. Rules. The Department shall adopt such rules and regulations as it deems necessary to implement this Act.
(Source: P.A. 85-1184.)

(320 ILCS 20/11) (from Ch. 23, par. 6611)
Sec. 11. Annual Reports. The Department shall file with the Governor and the General Assembly, within 270 days after the end of each fiscal year, a report concerning its implementation of this Act during such fiscal year, together with any recommendations for future implementation.
(Source: P.A. 90-628, eff. 1-1-99.)

(320 ILCS 20/12) (from Ch. 23, par. 6612)
Sec. 12. (Repealed).
(Source: P.A. 85-1184. Repealed by P.A. 90-628, eff. 1-1-99.)

(320 ILCS 20/13)
Sec. 13. Access.
(a) In accord with established law and Department protocols, procedures, and policies, the designated provider agencies shall have access to eligible adults who have been reported or found to be victims of abuse, neglect, financial exploitation, or self-neglect in order to assess the validity of the report, assess other needs of the eligible adult, and provide services in accordance with this Act.
(a-5) A representative of the Department or a designated provider agency that is actively involved in an abuse, neglect, financial exploitation, or self-neglect investigation under this Act shall be allowed access to the financial records, mental and physical health records, and other relevant evaluative records of the eligible adult which are in the possession of any individual, financial institution, health care provider, mental health provider, educational facility, or other facility if necessary to complete the investigation mandated by this Act. The provider or facility shall provide such records to the representative upon receipt of a written request and certification from the Department or designated provider agency that an investigation is being conducted under this Act and the records are pertinent to the investigation.
Any records received by such representative, the confidentiality of which is protected by another law or rule, shall be maintained as confidential, except for such use as may be necessary for any administrative or other legal proceeding.
(b) Where access to an eligible adult is denied, including the refusal to provide requested records, the Office of the Attorney General, the Department, or the provider agency may petition the court for an order to require appropriate access where:
(1) a caregiver or third party has interfered with

the assessment or service plan, or

(2) the agency has reason to believe that the

eligible adult is denying access because of coercion, extortion, or justifiable fear of future abuse, neglect, or financial exploitation.

(c) The petition for an order requiring appropriate access shall be afforded an expedited hearing in the circuit court.
(d) If the provider agency has substantiated financial exploitation against an eligible adult, and has documented a reasonable belief that the eligible adult will be irreparably harmed as a result of the financial exploitation, the Office of the Attorney General, the Department, or the provider agency may petition for an order freezing the assets of the eligible adult. The petition shall be filed in the county or counties in which the assets are located. The court's order shall prohibit the sale, gifting, transfer, or wasting of the assets of the eligible adult, both real and personal, owned by, or vested in, the eligible adult, without the express permission of the court. The petition to freeze the assets of the eligible adult shall be afforded an expedited hearing in the circuit court.
(Source: P.A. 98-1039, eff. 8-25-14.)

(320 ILCS 20/13.5)
Sec. 13.5. Commencement of action for access; filing fees; process; notice; duration of orders.
(a) Actions for orders seeking access to an eligible adult or freezing assets of an eligible adult are commenced:
(1) independently, by filing a petition for access to

an eligible adult or freezing the assets of an eligible adult in the circuit court;

(2) in conjunction with other civil proceedings, by

filing a petition for access to an eligible adult or freezing the assets of an eligible adult under the same case number as another civil proceeding involving the parties, including, but not limited to:

(i) a guardianship proceeding under the Probate

Act of 1975;

(ii) a proceeding for involuntary commitment

under the Mental Health and Developmental Disabilities Code;

(iii) any other proceeding, provided that the

eligible adult or the respondent is a party to or the subject of that proceeding.

(b) No fee shall be charged by the clerk for filing petitions or certifying orders. No fee shall be charged by a sheriff for service by the sheriff of such a petition, rule, motion, or order in an action commenced under this Section.
(c) Any action for an order for access to an eligible adult or freezing assets of an eligible adult, whether commenced independently or in conjunction with another proceeding, is a distinct cause of action and requires that a separate summons be issued and served, except that in pending cases the following methods may be used:
(1) Delivery of the summons to respondent personally

in open court in pending civil or criminal cases.

(2) Mailing to the defendant, or, if represented, to

the defendant's attorney of record in the civil cases in which the defendant has filed a general appearance. The summons shall be in the form prescribed by subsection (d) of Supreme Court Rule 101, except that it shall require the respondent to answer or appear within 7 days. Attachments to the summons or notice shall include the petition for access to an eligible adult or freezing assets of an eligible adult and supporting affidavits, if any, and any emergency order for access to an eligible adult or freezing assets of an eligible adult that has been issued.

(d) Summons may be served by a private person over 18 years of age and not a party to the action. The return by that private person shall be by affidavit. The summons may be served by a sheriff or other law enforcement officer, and if summons is placed for service by the sheriff, it shall be made at the earliest time practicable and shall take precedence over other summonses except those of a similar emergency nature.
(e) Except as otherwise provided in this Section, notice of hearings on petitions or motions shall be served in accordance with Supreme Court Rules 11 and 12 unless notice is excused by the Code of Civil Procedure, Supreme Court Rules, or local rules, as now or hereafter amended.
(f) Original notice of a hearing on a petition for access to an eligible adult or freezing assets of an eligible adult may be given, and the documents served, in accordance with Supreme Court Rules 11 and 12. When, however, an emergency order is sought in such a case on an ex parte application, the notice rules set forth in Section 11-101 of the Code of Civil Procedure shall apply.
(g) An order entered in accordance with Sections 13 and 13.5 shall be valid for a fixed period of time, not to exceed 2 years.
(Source: P.A. 91-731, eff. 6-2-00.)

(320 ILCS 20/14)
Sec. 14. Volunteer corps. Qualified volunteers may be used for the purposes of increasing public awareness and providing companion-type services, as prescribed by rule, to eligible adults. A qualified volunteer must undergo training as prescribed by the Department by rule and must adhere to all confidentiality requirements as required by law.
(Source: P.A. 94-431, eff. 8-2-05.)

(320 ILCS 20/15)
Sec. 15. Fatality review teams.
(a) State policy.
(1) Both the State and the community maintain a

commitment to preventing the abuse, neglect, and financial exploitation of at-risk adults. This includes a charge to bring perpetrators of crimes against at-risk adults to justice and prevent untimely deaths in the community.

(2) When an at-risk adult dies, the response to the

death by the community, law enforcement, and the State must include an accurate and complete determination of the cause of death, and the development and implementation of measures to prevent future deaths from similar causes.

(3) Multidisciplinary and multi-agency reviews of

deaths can assist the State and counties in developing a greater understanding of the incidence and causes of premature deaths and the methods for preventing those deaths, improving methods for investigating deaths, and identifying gaps in services to at-risk adults.

(4) Access to information regarding the deceased

person and his or her family by multidisciplinary and multi-agency fatality review teams is necessary in order to fulfill their purposes and duties.

(a-5) Definitions. As used in this Section:
"Advisory Council" means the Illinois Fatality Review

Team Advisory Council.

"Review Team" means a regional interagency fatality

review team.

(b) The Director, in consultation with the Advisory Council, law enforcement, and other professionals who work in the fields of investigating, treating, or preventing abuse or neglect of at-risk adults, shall appoint members to a minimum of one review team in each of the Department's planning and service areas. Each member of a review team shall be appointed for a 2-year term and shall be eligible for reappointment upon the expiration of the term. A review team's purpose in conducting review of at-risk adult deaths is: (i) to assist local agencies in identifying and reviewing suspicious deaths of adult victims of alleged, suspected, or substantiated abuse or neglect in domestic living situations; (ii) to facilitate communications between officials responsible for autopsies and inquests and persons involved in reporting or investigating alleged or suspected cases of abuse, neglect, or financial exploitation of at-risk adults and persons involved in providing services to at-risk adults; (iii) to evaluate means by which the death might have been prevented; and (iv) to report its findings to the appropriate agencies and the Advisory Council and make recommendations that may help to reduce the number of at-risk adult deaths caused by abuse and neglect and that may help to improve the investigations of deaths of at-risk adults and increase prosecutions, if appropriate.
(b-5) Each such team shall be composed of representatives of entities and individuals including, but not limited to:
(1) the Department on Aging;
(2) coroners or medical examiners (or both);
(3) State's Attorneys;
(4) local police departments;
(5) forensic units;
(6) local health departments;
(7) a social service or health care agency that

provides services to persons with mental illness, in a program whose accreditation to provide such services is recognized by the Division of Mental Health within the Department of Human Services;

(8) a social service or health care agency that

provides services to persons with developmental disabilities, in a program whose accreditation to provide such services is recognized by the Division of Developmental Disabilities within the Department of Human Services;

(9) a local hospital, trauma center, or provider of

emergency medicine;

(10) providers of services for eligible adults in

domestic living situations; and

(11) a physician, psychiatrist, or other health care

provider knowledgeable about abuse and neglect of at-risk adults.

(c) A review team shall review cases of deaths of at-risk adults occurring in its planning and service area (i) involving blunt force trauma or an undetermined manner or suspicious cause of death; (ii) if requested by the deceased's attending physician or an emergency room physician; (iii) upon referral by a health care provider; (iv) upon referral by a coroner or medical examiner; (v) constituting an open or closed case from an adult protective services agency, law enforcement agency, State's Attorney's office, or the Department of Human Services' Office of the Inspector General that involves alleged or suspected abuse, neglect, or financial exploitation; or (vi) upon referral by a law enforcement agency or State's Attorney's office. If such a death occurs in a planning and service area where a review team has not yet been established, the Director shall request that the Advisory Council or another review team review that death. A team may also review deaths of at-risk adults if the alleged abuse or neglect occurred while the person was residing in a domestic living situation.
A review team shall meet not less than 4 times a year to discuss cases for its possible review. Each review team, with the advice and consent of the Department, shall establish criteria to be used in discussing cases of alleged, suspected, or substantiated abuse or neglect for review and shall conduct its activities in accordance with any applicable policies and procedures established by the Department.
(c-5) The Illinois Fatality Review Team Advisory Council, consisting of one member from each review team in Illinois, shall be the coordinating and oversight body for review teams and activities in Illinois. The Director may appoint to the Advisory Council any ex-officio members deemed necessary. Persons with expertise needed by the Advisory Council may be invited to meetings. The Advisory Council must select from its members a chairperson and a vice-chairperson, each to serve a 2-year term. The chairperson or vice-chairperson may be selected to serve additional, subsequent terms. The Advisory Council must meet at least 4 times during each calendar year.
The Department may provide or arrange for the staff support necessary for the Advisory Council to carry out its duties. The Director, in cooperation and consultation with the Advisory Council, shall appoint, reappoint, and remove review team members.
The Advisory Council has, but is not limited to, the following duties:
(1) To serve as the voice of review teams in

Illinois.

(2) To oversee the review teams in order to ensure

that the review teams' work is coordinated and in compliance with State statutes and the operating protocol.

(3) To ensure that the data, results, findings, and

recommendations of the review teams are adequately used in a timely manner to make any necessary changes to the policies, procedures, and State statutes in order to protect at-risk adults.

(4) To collaborate with the Department in order to

develop any legislation needed to prevent unnecessary deaths of at-risk adults.

(5) To ensure that the review teams' review processes

are standardized in order to convey data, findings, and recommendations in a usable format.

(6) To serve as a link with review teams throughout

the country and to participate in national review team activities.

(7) To provide the review teams with the most current

information and practices concerning at-risk adult death review and related topics.

(8) To perform any other functions necessary to

enhance the capability of the review teams to reduce and prevent at-risk adult fatalities.

The Advisory Council may prepare an annual report, in consultation with the Department, using aggregate data gathered by review teams and using the review teams' recommendations to develop education, prevention, prosecution, or other strategies designed to improve the coordination of services for at-risk adults and their families.
In any instance where a review team does not operate in accordance with established protocol, the Director, in consultation and cooperation with the Advisory Council, must take any necessary actions to bring the review team into compliance with the protocol.
(d) Any document or oral or written communication shared within or produced by the review team relating to a case discussed or reviewed by the review team is confidential and is not admissible as evidence in any civil or criminal proceeding, except for use by a State's Attorney's office in prosecuting a criminal case against a caregiver. Those records and information are, however, subject to discovery or subpoena, and are admissible as evidence, to the extent they are otherwise available to the public.
Any document or oral or written communication provided to a review team by an individual or entity, and created by that individual or entity solely for the use of the review team, is confidential, is not subject to disclosure to or discoverable by another party, and is not admissible as evidence in any civil or criminal proceeding, except for use by a State's Attorney's office in prosecuting a criminal case against a caregiver. Those records and information are, however, subject to discovery or subpoena, and are admissible as evidence, to the extent they are otherwise available to the public.
Each entity or individual represented on the fatality review team may share with other members of the team information in the entity's or individual's possession concerning the decedent who is the subject of the review or concerning any person who was in contact with the decedent, as well as any other information deemed by the entity or individual to be pertinent to the review. Any such information shared by an entity or individual with other members of the review team is confidential. The intent of this paragraph is to permit the disclosure to members of the review team of any information deemed confidential or privileged or prohibited from disclosure by any other provision of law. Release of confidential communication between domestic violence advocates and a domestic violence victim shall follow subsection (d) of Section 227 of the Illinois Domestic Violence Act of 1986 which allows for the waiver of privilege afforded to guardians, executors, or administrators of the estate of the domestic violence victim. This provision relating to the release of confidential communication between domestic violence advocates and a domestic violence victim shall exclude adult protective service providers.
A coroner's or medical examiner's office may share with the review team medical records that have been made available to the coroner's or medical examiner's office in connection with that office's investigation of a death.
Members of a review team and the Advisory Council are not subject to examination, in any civil or criminal proceeding, concerning information presented to members of the review team or the Advisory Council or opinions formed by members of the review team or the Advisory Council based on that information. A person may, however, be examined concerning information provided to a review team or the Advisory Council.
(d-5) Meetings of the review teams and the Advisory Council may be closed to the public under the Open Meetings Act. Records and information provided to a review team and the Advisory Council, and records maintained by a team or the Advisory Council, are exempt from release under the Freedom of Information Act.
(e) A review team's recommendation in relation to a case discussed or reviewed by the review team, including, but not limited to, a recommendation concerning an investigation or prosecution, may be disclosed by the review team upon the completion of its review and at the discretion of a majority of its members who reviewed the case.
(e-5) The State shall indemnify and hold harmless members of a review team and the Advisory Council for all their acts, omissions, decisions, or other conduct arising out of the scope of their service on the review team or Advisory Council, except those involving willful or wanton misconduct. The method of providing indemnification shall be as provided in the State Employee Indemnification Act.
(f) The Department, in consultation with coroners, medical examiners, and law enforcement agencies, shall use aggregate data gathered by and recommendations from the Advisory Council and the review teams to create an annual report and may use those data and recommendations to develop education, prevention, prosecution, or other strategies designed to improve the coordination of services for at-risk adults and their families. The Department or other State or county agency, in consultation with coroners, medical examiners, and law enforcement agencies, also may use aggregate data gathered by the review teams to create a database of at-risk individuals.
(g) The Department shall adopt such rules and regulations as it deems necessary to implement this Section.
(Source: P.A. 98-49, eff. 7-1-13; 98-1039, eff. 8-25-14; 99-78, eff. 7-20-15; 99-530, eff. 1-1-17.)

(320 ILCS 20/15.5)
Sec. 15.5. Independent monitor. Subject to appropriation, to ensure the effectiveness and accountability of the adult protective services system, the agency designated by the Governor under Section 1 of the Protection and Advocacy for Persons with Developmental Disabilities Act shall monitor the system and provide to the Department review and evaluation of the system in accordance with administrative rules promulgated by the Department.
(Source: P.A. 98-49, eff. 7-1-13; 99-143, eff. 7-27-15.)



320 ILCS 25/ - Senior Citizens and Persons with Disabilities Property Tax Relief Act.

(320 ILCS 25/1) (from Ch. 67 1/2, par. 401)
Sec. 1. Short title; common name. This Article shall be known and may be cited as the Senior Citizens and Persons with Disabilities Property Tax Relief Act. Common references to the "Circuit Breaker Act" mean this Article. As used in this Article, "this Act" means this Article.
(Source: P.A. 99-143, eff. 7-27-15.)

(320 ILCS 25/1.5)
Sec. 1.5. Implementation of Executive Order No. 3 of 2004; termination of the Illinois Senior Citizens and Disabled Persons Pharmaceutical Assistance Program. Executive Order No. 3 of 2004, in part, provided for the transfer of the programs under this Act from the Department of Revenue to the Department on Aging and the Department of Healthcare and Family Services. It is the purpose of this amendatory Act of the 96th General Assembly to conform this Act and certain related provisions of other statutes to that Executive Order. This amendatory Act of the 96th General Assembly also makes other substantive changes to this Act.
It is the purpose of this amendatory Act of the 97th General Assembly to terminate the Illinois Senior Citizens and Disabled Persons Pharmaceutical Assistance Program on July 1, 2012.
(Source: P.A. 96-804, eff. 1-1-10; 97-689, eff. 6-14-12.)

(320 ILCS 25/2) (from Ch. 67 1/2, par. 402)
Sec. 2. Purpose. The purpose of this Act is to provide incentives to senior citizens and persons with disabilities in this State to acquire and retain private housing of their choice and at the same time to relieve those citizens from the burdens of extraordinary property taxes against their increasingly restricted earning power, and thereby to reduce the requirements for public housing in this State.
(Source: P.A. 99-143, eff. 7-27-15.)

(320 ILCS 25/3) (from Ch. 67 1/2, par. 403)
Sec. 3. Definitions. As used in this Act, unless the context otherwise requires, words and phrases have the meanings set forth in the following Sections preceding Section 4.
(Source: P.A. 87-895.)

(320 ILCS 25/3.01) (from Ch. 67 1/2, par. 403.01)
Sec. 3.01. Claimant. "Claimant" means an individual who has filed a claim for a property tax relief grant under this Act. In appropriate contexts, "claimant" may also include a person who has applied for pharmaceutical assistance under this Act or for other benefits that are based on eligibility for benefits under this Act.
(Source: P.A. 96-804, eff. 1-1-10.)

(320 ILCS 25/3.01a)
Sec. 3.01a. Claim year. "Claim year" means the calendar year prior to the period of time during which a claimant may file an application for benefits under this Act.
(Source: P.A. 96-804, eff. 1-1-10.)

(320 ILCS 25/3.02)
Sec. 3.02. (Repealed).
(Source: P.A. 77-2059. Repealed by P.A. 96-804, eff. 1-1-10.)

(320 ILCS 25/3.03)
Sec. 3.03. (Repealed).
(Source: P.A. 77-2059. Repealed by P.A. 96-804, eff. 1-1-10.)

(320 ILCS 25/3.03a)
Sec. 3.03a. Federal Poverty Level. "Federal Poverty Level" means the federal poverty income guidelines as determined annually by the United States Department of Health and Human Services and updated periodically in the Federal Register by that Department under the authority of 42 U.S.C. 9902(2).
(Source: P.A. 96-804, eff. 1-1-10.)

(320 ILCS 25/3.04) (from Ch. 67 1/2, par. 403.04)
Sec. 3.04. Gross rent. "Gross rent" means the total amount paid solely for the right to occupy a residence.
If the residence is a nursing or sheltered care home, "gross rent" means the amount paid in a taxable year that is attributable to the cost of housing, but not of meals or care, for the claimant in that home, determined in accordance with regulations of the Department on Aging.
(Source: P.A. 96-804, eff. 1-1-10.)

(320 ILCS 25/3.05) (from Ch. 67 1/2, par. 403.05)
Sec. 3.05. Household. "Household" means a claimant or a claimant and his or her spouse, if any, living together in the same residence. An additional resident may be counted in determining household size.
(Source: P.A. 96-804, eff. 1-1-10.)

(320 ILCS 25/3.05a)
Sec. 3.05a. Additional resident. "Additional resident" means a person who (i) is living in the same residence with a claimant for the claim year and at the time of filing the claim, (ii) is not the spouse of the claimant, (iii) does not file a separate claim under this Act for the same period, and (iv) receives more than half of his or her total financial support for that claim year from the household. Prior to July 1, 2012, an additional resident who meets qualifications may receive pharmaceutical assistance based on a claimant's application.
(Source: P.A. 96-804, eff. 1-1-10; 97-689, eff. 6-14-12.)

(320 ILCS 25/3.06) (from Ch. 67 1/2, par. 403.06)
Sec. 3.06. Household income. "Household income" means the combined income of the members of a household. The term does not include the income of any qualified additional resident who lives with the claimant.
(Source: P.A. 96-804, eff. 1-1-10.)

(320 ILCS 25/3.07) (from Ch. 67 1/2, par. 403.07)
Sec. 3.07. Income. "Income" means adjusted gross income, properly reportable for federal income tax purposes under the provisions of the Internal Revenue Code, modified by adding thereto the sum of the following amounts to the extent deducted or excluded from gross income in the computation of adjusted gross income:
(A) An amount equal to all amounts paid or accrued as

interest or dividends during the taxable year;

(B) An amount equal to the amount of tax imposed by

the Illinois Income Tax Act paid for the taxable year;

(C) An amount equal to all amounts received during

the taxable year as an annuity under an annuity, endowment or life insurance contract or under any other contract or agreement;

(D) An amount equal to the amount of benefits paid

under the Federal Social Security Act during the taxable year;

(E) An amount equal to the amount of benefits paid

under the Railroad Retirement Act during the taxable year;

(F) An amount equal to the total amount of cash

public assistance payments received from any governmental agency during the taxable year other than benefits received pursuant to this Act;

(G) An amount equal to any net operating loss

carryover deduction or capital loss carryover deduction during the taxable year; and

(H) An amount equal to any benefits received under

the Workers' Compensation Act or the Workers' Occupational Diseases Act during the taxable year.

"Income" does not include any distributions or items of income described under subparagraph (X) of paragraph (2) of subsection (a) of Section 203 of the Illinois Income Tax Act or any payments under Section 2201 or Section 2202 of the American Recovery and Reinvestment Act of 2009.
(Source: P.A. 96-804, eff. 1-1-10.)

(320 ILCS 25/3.08) (from Ch. 67 1/2, par. 403.08)
Sec. 3.08. Internal Revenue Code. "Internal Revenue Code" means the United States Internal Revenue Code of 1986 or any successor law or laws relating to federal income taxes in effect for the year.
(Source: P.A. 96-804, eff. 1-1-10.)

(320 ILCS 25/3.09) (from Ch. 67 1/2, par. 403.09)
Sec. 3.09. Property taxes accrued. "Property taxes accrued" means the ad valorem property taxes extended against a residence, but does not include special assessments, interest or charges for service. In the case of real estate improved with a multidwelling or multipurpose building, "property taxes accrued" extended against a residence within such a building is an amount equal to the same percentage of the total property taxes extended against that real estate as improved as the value of the residence is to the total value of the building. If the multidwelling building is owned and operated as a cooperative, the value of an individual residence is the value of the interest in the cooperative held by the owner of record of the legal or equitable interest, other than a leasehold interest, in the cooperative which confers the right to occupy that residence. In determining the amount of grant under Section 4, the applicable "property taxes accrued", as determined under this Section, are those payable or paid in the last preceding taxable year.
In addition, if the residence is a mobile home as defined in and subject to the tax imposed by the Mobile Home Local Services Tax Act, "property taxes accrued" includes the amount of privilege tax paid during the calendar year for which benefits are claimed under that Act on that mobile home. If (i) the residence is a mobile home, (ii) the resident is the record owner of the property upon which the mobile home is located, and (iii) the resident is liable for the taxes imposed under the Property Tax Code for both the mobile home and the property, then "property taxes accrued" includes the amount of property taxes paid on both the mobile home and the property upon which the mobile home is located.
(Source: P.A. 96-804, eff. 1-1-10.)

(320 ILCS 25/3.10) (from Ch. 67 1/2, par. 403.10)
Sec. 3.10. Regulations. "Regulations" includes both rules promulgated and forms prescribed by the applicable Department. In this Act, references to the rules of the Department on Aging or the Department of Healthcare and Family Services, in effect prior to July 1, 2012, shall be deemed to include, in appropriate cases, the corresponding rules adopted by the Department of Revenue, to the extent that those rules continue in force under Executive Order No. 3 of 2004.
(Source: P.A. 96-804, eff. 1-1-10; 97-689, eff. 6-14-12.)

(320 ILCS 25/3.11) (from Ch. 67 1/2, par. 403.11)
Sec. 3.11. "Rent constituting property taxes accrued" means 25% of the amount of gross rent paid in a taxable year for a residence which was subject to ad valorem property taxes in that year under the Property Tax Code.
(Source: P.A. 87-860; 88-670, eff. 12-2-94.)

(320 ILCS 25/3.12) (from Ch. 67 1/2, par. 403.12)
Sec. 3.12. Residence. "Residence" means the principal dwelling place occupied in this State by a household and so much of the surrounding land as is reasonably necessary for use of the dwelling as a home, and includes rental property, mobile homes, single family dwellings, and units in multifamily, multidwelling or multipurpose buildings. If the assessor has established a specific legal description for a portion of property constituting the residence, then that portion of property shall be deemed "residence" for the purposes of this Act. "Residence" also includes that portion of a nursing or sheltered care home occupied as a dwelling by a claimant, determined as prescribed in regulations of the Department on Aging.
(Source: P.A. 96-804, eff. 1-1-10.)

(320 ILCS 25/3.13) (from Ch. 67 1/2, par. 403.13)
Sec. 3.13.
"Taxable year" means the calendar year during which ad valorem property taxes payable in the next succeeding calendar year were levied.
(Source: P.A. 77-2059.)

(320 ILCS 25/3.14) (from Ch. 67 1/2, par. 403.14)
Sec. 3.14. "Person with a disability" means a person unable to engage in any substantial gainful activity by reason of a medically determinable physical or mental impairment which can be expected to result in death or has lasted or can be expected to last for a continuous period of not less than 12 months. Persons with disabilities filing claims under this Act shall submit proof of the disability in such form and manner as the Department shall by rule and regulation prescribe. Proof that a claimant is eligible to receive disability benefits under the Federal Social Security Act shall constitute proof of the disability for purposes of this Act. Issuance of an Illinois Person with a Disability Identification Card stating that the claimant is under a Class 2 disability, as defined in Section 4A of the Illinois Identification Card Act, shall constitute proof that the person named thereon is a person with a disability for purposes of this Act. A person with a disability not covered under the Federal Social Security Act and not presenting a Disabled Person Identification Card stating that the claimant is under a Class 2 disability shall be examined by a physician designated by the Department, and his status as a person with a disability determined using the same standards as used by the Social Security Administration. The costs of any required examination shall be borne by the claimant.
(Source: P.A. 99-143, eff. 7-27-15.)

(320 ILCS 25/3.15)
Sec. 3.15. (Repealed).
(Source: P.A. 93-528, eff. 1-1-04. Repealed by P.A. 96-804, eff. 1-1-10.)

(320 ILCS 25/3.16)
Sec. 3.16. (Repealed).
(Source: P.A. 92-597, eff. 6-28-02. Repealed by P.A. 96-804, eff. 1-1-10.)

(320 ILCS 25/3.17)
Sec. 3.17. (Repealed).
(Source: P.A. 95-689, eff. 10-29-07. Repealed by P.A. 96-804, eff. 1-1-10.)

(320 ILCS 25/4) (from Ch. 67 1/2, par. 404)
Sec. 4. Amount of Grant.
(a) In general. Any individual 65 years or older or any individual who will become 65 years old during the calendar year in which a claim is filed, and any surviving spouse of such a claimant, who at the time of death received or was entitled to receive a grant pursuant to this Section, which surviving spouse will become 65 years of age within the 24 months immediately following the death of such claimant and which surviving spouse but for his or her age is otherwise qualified to receive a grant pursuant to this Section, and any person with a disability whose annual household income is less than the income eligibility limitation, as defined in subsection (a-5) and whose household is liable for payment of property taxes accrued or has paid rent constituting property taxes accrued and is domiciled in this State at the time he or she files his or her claim is entitled to claim a grant under this Act. With respect to claims filed by individuals who will become 65 years old during the calendar year in which a claim is filed, the amount of any grant to which that household is entitled shall be an amount equal to 1/12 of the amount to which the claimant would otherwise be entitled as provided in this Section, multiplied by the number of months in which the claimant was 65 in the calendar year in which the claim is filed.
(a-5) Income eligibility limitation. For purposes of this Section, "income eligibility limitation" means an amount for grant years 2008 and thereafter:
(1) less than $22,218 for a household containing one

person;

(2) less than $29,480 for a household containing 2

persons; or

(3) less than $36,740 for a household containing 3 or

more persons.

For 2009 claim year applications submitted during calendar year 2010, a household must have annual household income of less than $27,610 for a household containing one person; less than $36,635 for a household containing 2 persons; or less than $45,657 for a household containing 3 or more persons.
The Department on Aging may adopt rules such that on January 1, 2011, and thereafter, the foregoing household income eligibility limits may be changed to reflect the annual cost of living adjustment in Social Security and Supplemental Security Income benefits that are applicable to the year for which those benefits are being reported as income on an application.
If a person files as a surviving spouse, then only his or her income shall be counted in determining his or her household income.
(b) Limitation. Except as otherwise provided in subsections (a) and (f) of this Section, the maximum amount of grant which a claimant is entitled to claim is the amount by which the property taxes accrued which were paid or payable during the last preceding tax year or rent constituting property taxes accrued upon the claimant's residence for the last preceding taxable year exceeds 3 1/2% of the claimant's household income for that year but in no event is the grant to exceed (i) $700 less 4.5% of household income for that year for those with a household income of $14,000 or less or (ii) $70 if household income for that year is more than $14,000.
(c) Public aid recipients. If household income in one or more months during a year includes cash assistance in excess of $55 per month from the Department of Healthcare and Family Services or the Department of Human Services (acting as successor to the Department of Public Aid under the Department of Human Services Act) which was determined under regulations of that Department on a measure of need that included an allowance for actual rent or property taxes paid by the recipient of that assistance, the amount of grant to which that household is entitled, except as otherwise provided in subsection (a), shall be the product of (1) the maximum amount computed as specified in subsection (b) of this Section and (2) the ratio of the number of months in which household income did not include such cash assistance over $55 to the number twelve. If household income did not include such cash assistance over $55 for any months during the year, the amount of the grant to which the household is entitled shall be the maximum amount computed as specified in subsection (b) of this Section. For purposes of this paragraph (c), "cash assistance" does not include any amount received under the federal Supplemental Security Income (SSI) program.
(d) Joint ownership. If title to the residence is held jointly by the claimant with a person who is not a member of his or her household, the amount of property taxes accrued used in computing the amount of grant to which he or she is entitled shall be the same percentage of property taxes accrued as is the percentage of ownership held by the claimant in the residence.
(e) More than one residence. If a claimant has occupied more than one residence in the taxable year, he or she may claim only one residence for any part of a month. In the case of property taxes accrued, he or she shall prorate 1/12 of the total property taxes accrued on his or her residence to each month that he or she owned and occupied that residence; and, in the case of rent constituting property taxes accrued, shall prorate each month's rent payments to the residence actually occupied during that month.
(f) (Blank).
(g) Effective January 1, 2006, there is hereby established a program of pharmaceutical assistance to the aged and to persons with disabilities, entitled the Illinois Seniors and Disabled Drug Coverage Program, which shall be administered by the Department of Healthcare and Family Services and the Department on Aging in accordance with this subsection, to consist of coverage of specified prescription drugs on behalf of beneficiaries of the program as set forth in this subsection. Notwithstanding any provisions of this Act to the contrary, on and after July 1, 2012, pharmaceutical assistance under this Act shall no longer be provided, and on July 1, 2012 the Illinois Senior Citizens and Disabled Persons Pharmaceutical Assistance Program shall terminate. The following provisions that concern the Illinois Senior Citizens and Disabled Persons Pharmaceutical Assistance Program shall continue to apply on and after July 1, 2012 to the extent necessary to pursue any actions authorized by subsection (d) of Section 9 of this Act with respect to acts which took place prior to July 1, 2012.
To become a beneficiary under the program established under this subsection, a person must:
(1) be (i) 65 years of age or older or (ii) a person

with a disability; and

(2) be domiciled in this State; and
(3) enroll with a qualified Medicare Part D

Prescription Drug Plan if eligible and apply for all available subsidies under Medicare Part D; and

(4) for the 2006 and 2007 claim years, have a maximum

household income of (i) less than $21,218 for a household containing one person, (ii) less than $28,480 for a household containing 2 persons, or (iii) less than $35,740 for a household containing 3 or more persons; and

(5) for the 2008 claim year, have a maximum household

income of (i) less than $22,218 for a household containing one person, (ii) $29,480 for a household containing 2 persons, or (iii) $36,740 for a household containing 3 or more persons; and

(6) for 2009 claim year applications submitted during

calendar year 2010, have annual household income of less than (i) $27,610 for a household containing one person; (ii) less than $36,635 for a household containing 2 persons; or (iii) less than $45,657 for a household containing 3 or more persons; and

(7) as of September 1, 2011, have a maximum household

income at or below 200% of the federal poverty level.

All individuals enrolled as of December 31, 2005, in the pharmaceutical assistance program operated pursuant to subsection (f) of this Section and all individuals enrolled as of December 31, 2005, in the SeniorCare Medicaid waiver program operated pursuant to Section 5-5.12a of the Illinois Public Aid Code shall be automatically enrolled in the program established by this subsection for the first year of operation without the need for further application, except that they must apply for Medicare Part D and the Low Income Subsidy under Medicare Part D. A person enrolled in the pharmaceutical assistance program operated pursuant to subsection (f) of this Section as of December 31, 2005, shall not lose eligibility in future years due only to the fact that they have not reached the age of 65.
To the extent permitted by federal law, the Department may act as an authorized representative of a beneficiary in order to enroll the beneficiary in a Medicare Part D Prescription Drug Plan if the beneficiary has failed to choose a plan and, where possible, to enroll beneficiaries in the low-income subsidy program under Medicare Part D or assist them in enrolling in that program.
Beneficiaries under the program established under this subsection shall be divided into the following 4 eligibility groups:
(A) Eligibility Group 1 shall consist of

beneficiaries who are not eligible for Medicare Part D coverage and who are:

(i) a person with a disability and under age 65;

or

(ii) age 65 or older, with incomes over 200% of

the Federal Poverty Level; or

(iii) age 65 or older, with incomes at or below

200% of the Federal Poverty Level and not eligible for federally funded means-tested benefits due to immigration status.

(B) Eligibility Group 2 shall consist of

beneficiaries who are eligible for Medicare Part D coverage.

(C) Eligibility Group 3 shall consist of

beneficiaries age 65 or older, with incomes at or below 200% of the Federal Poverty Level, who are not barred from receiving federally funded means-tested benefits due to immigration status and are not eligible for Medicare Part D coverage.

If the State applies and receives federal approval

for a waiver under Title XIX of the Social Security Act, persons in Eligibility Group 3 shall continue to receive benefits through the approved waiver, and Eligibility Group 3 may be expanded to include persons with disabilities who are under age 65 with incomes under 200% of the Federal Poverty Level who are not eligible for Medicare and who are not barred from receiving federally funded means-tested benefits due to immigration status.

(D) Eligibility Group 4 shall consist of

beneficiaries who are otherwise described in Eligibility Group 2 who have a diagnosis of HIV or AIDS.

The program established under this subsection shall cover the cost of covered prescription drugs in excess of the beneficiary cost-sharing amounts set forth in this paragraph that are not covered by Medicare. The Department of Healthcare and Family Services may establish by emergency rule changes in cost-sharing necessary to conform the cost of the program to the amounts appropriated for State fiscal year 2012 and future fiscal years except that the 24-month limitation on the adoption of emergency rules and the provisions of Sections 5-115 and 5-125 of the Illinois Administrative Procedure Act shall not apply to rules adopted under this subsection (g). The adoption of emergency rules authorized by this subsection (g) shall be deemed to be necessary for the public interest, safety, and welfare.
For purposes of the program established under this subsection, the term "covered prescription drug" has the following meanings:
For Eligibility Group 1, "covered prescription drug"

means: (1) any cardiovascular agent or drug; (2) any insulin or other prescription drug used in the treatment of diabetes, including syringe and needles used to administer the insulin; (3) any prescription drug used in the treatment of arthritis; (4) any prescription drug used in the treatment of cancer; (5) any prescription drug used in the treatment of Alzheimer's disease; (6) any prescription drug used in the treatment of Parkinson's disease; (7) any prescription drug used in the treatment of glaucoma; (8) any prescription drug used in the treatment of lung disease and smoking-related illnesses; (9) any prescription drug used in the treatment of osteoporosis; and (10) any prescription drug used in the treatment of multiple sclerosis. The Department may add additional therapeutic classes by rule. The Department may adopt a preferred drug list within any of the classes of drugs described in items (1) through (10) of this paragraph. The specific drugs or therapeutic classes of covered prescription drugs shall be indicated by rule.

For Eligibility Group 2, "covered prescription drug"

means those drugs covered by the Medicare Part D Prescription Drug Plan in which the beneficiary is enrolled.

For Eligibility Group 3, "covered prescription drug"

means those drugs covered by the Medical Assistance Program under Article V of the Illinois Public Aid Code.

For Eligibility Group 4, "covered prescription drug"

means those drugs covered by the Medicare Part D Prescription Drug Plan in which the beneficiary is enrolled.

Any person otherwise eligible for pharmaceutical assistance under this subsection whose covered drugs are covered by any public program is ineligible for assistance under this subsection to the extent that the cost of those drugs is covered by the other program.
The Department of Healthcare and Family Services shall establish by rule the methods by which it will provide for the coverage called for in this subsection. Those methods may include direct reimbursement to pharmacies or the payment of a capitated amount to Medicare Part D Prescription Drug Plans.
For a pharmacy to be reimbursed under the program established under this subsection, it must comply with rules adopted by the Department of Healthcare and Family Services regarding coordination of benefits with Medicare Part D Prescription Drug Plans. A pharmacy may not charge a Medicare-enrolled beneficiary of the program established under this subsection more for a covered prescription drug than the appropriate Medicare cost-sharing less any payment from or on behalf of the Department of Healthcare and Family Services.
The Department of Healthcare and Family Services or the Department on Aging, as appropriate, may adopt rules regarding applications, counting of income, proof of Medicare status, mandatory generic policies, and pharmacy reimbursement rates and any other rules necessary for the cost-efficient operation of the program established under this subsection.
(h) A qualified individual is not entitled to duplicate benefits in a coverage period as a result of the changes made by this amendatory Act of the 96th General Assembly.
(Source: P.A. 99-143, eff. 7-27-15.)

(320 ILCS 25/4.05)
Sec. 4.05. Application.
(a) The Department on Aging shall establish the content, required eligibility and identification information, use of social security numbers, and manner of applying for benefits in a simplified format under this Act.
(b) An application may be filed on paper or over the Internet.
(c) Applications must be filed during the time period prescribed by the Department.
(Source: P.A. 96-804, eff. 1-1-10; 97-689, eff. 6-14-12.)

(320 ILCS 25/4.1)
Sec. 4.1. (Repealed).
(Source: P.A. 92-519, eff. 1-1-02. Repealed by P.A. 97-689, eff. 6-14-12.)

(320 ILCS 25/5) (from Ch. 67 1/2, par. 405)
Sec. 5. Procedure.
(a) In general. Claims must be filed after January 1, on forms prescribed by the Department. No claim may be filed more than one year after December 31 of the year for which the claim is filed.
(b) Claim is Personal. The right to file a claim under this Act shall be personal to the claimant and shall not survive his death, but such right may be exercised on behalf of a claimant by his legal guardian or attorney-in-fact. If a claimant dies after having filed a timely claim, the amount thereof shall be disbursed to his surviving spouse or, if no spouse survives, to his surviving dependent minor children in equal parts, provided the spouse or child, as the case may be, resided with the claimant at the time he filed his claim. If at the time of disbursement neither the claimant nor his spouse is surviving, and no dependent minor children of the claimant are surviving the amount of the claim shall escheat to the State.
(c) One claim per household. Only one member of a household may file a claim under this Act in any calendar year; where both members of a household are otherwise entitled to claim a grant under this Act, they must agree as to which of them will file a claim for that year.
(d) (Blank).
(e) Pharmaceutical Assistance Procedures. Prior to July 1, 2012, the Department of Healthcare and Family Services shall determine eligibility for pharmaceutical assistance using the applicant's current income. The Department shall determine a person's current income in the manner provided by the Department by rule.
(f) A person may not under any circumstances charge a fee to a claimant under this Act for assistance in completing an application form for a property tax relief grant under this Act.
(Source: P.A. 96-491, eff. 8-14-09; 96-804, eff. 1-1-10; 96-1000, eff. 7-2-10; 97-689, eff. 6-14-12.)

(320 ILCS 25/5.1) (from Ch. 67 1/2, par. 405.1)
Sec. 5.1. Eligibility to receive a grant pursuant to this Act shall not be affected by participation in the "Senior Citizens Real Estate Tax Act", veto overridden November 2, 1983.
(Source: P.A. 84-1308.)

(320 ILCS 25/6) (from Ch. 67 1/2, par. 406)
Sec. 6. Administration.
(a) In general. Upon receipt of a timely filed claim, the Department shall determine whether the claimant is a person entitled to a grant under this Act and the amount of grant to which he is entitled under this Act. The Department may require the claimant to furnish reasonable proof of the statements of domicile, household income, rent paid, property taxes accrued and other matters on which entitlement is based, and may withhold payment of a grant until such additional proof is furnished.
(b) Rental determination. If the Department finds that the gross rent used in the computation by a claimant of rent constituting property taxes accrued exceeds the fair rental value for the right to occupy that residence, the Department may determine the fair rental value for that residence and recompute rent constituting property taxes accrued accordingly.
(c) Fraudulent claims. The Department shall deny claims which have been fraudulently prepared or when it finds that the claimant has acquired title to his residence or has paid rent for his residence primarily for the purpose of receiving a grant under this Act.
(d) (Blank).
(Source: P.A. 96-328, eff. 8-11-09; 97-333, eff. 8-12-11; 97-689, eff. 6-14-12.)

(320 ILCS 25/7) (from Ch. 67 1/2, par. 407)
Sec. 7. Payment and denial of claims.
(a) In general. The Director shall order the payment from appropriations made for that purpose of grants to claimants under this Act in the amounts to which the Department has determined they are entitled, respectively. If a claim is denied, the Director shall cause written notice of that denial and the reasons for that denial to be sent to the claimant.
(b) Payment of claims one dollar and under. Where the amount of the grant computed under Section 4 is less than one dollar, the Department shall pay to the claimant one dollar.
(c) Right to appeal. Any person aggrieved by an action or determination of the Department on Aging arising under any of its powers or duties under this Act may request in writing that the Department on Aging reconsider its action or determination, setting out the facts upon which the request is based. The Department on Aging shall consider the request and either modify or affirm its prior action or determination. The Department on Aging may adopt, by rule, procedures for conducting its review under this Section.
(d) (Blank).
(Source: P.A. 96-804, eff. 1-1-10; 97-689, eff. 6-14-12.)

(320 ILCS 25/7.1) (from Ch. 67 1/2, par. 407.1)
Sec. 7.1. (Repealed).
(Source: P.A. 90-372, eff. 7-1-98. Repealed internally, eff. 7-1-98.)

(320 ILCS 25/8) (from Ch. 67 1/2, par. 408)
Sec. 8. Records. Every claimant of a grant under this Act and, prior to July 1, 2012, every applicant for pharmaceutical assistance under this Act shall keep such records, render such statements, file such forms and comply with such rules and regulations as the Department on Aging may from time to time prescribe. The Department on Aging may by regulations require landlords to furnish to tenants statements as to gross rent or rent constituting property taxes accrued.
(Source: P.A. 96-804, eff. 1-1-10; 97-689, eff. 6-14-12.)

(320 ILCS 25/8a) (from Ch. 67 1/2, par. 408.1)
Sec. 8a. Confidentiality.
(a) Except as otherwise provided in this Act, all information received by the Department of Revenue or its successors, the Department on Aging and the Department of Healthcare and Family Services, from claims filed under this Act, or from any investigation conducted under the provisions of this Act, shall be confidential, except for official purposes within those Departments or pursuant to official procedures for collection of any State tax or enforcement of any civil or criminal penalty or sanction imposed by this Act or by any statute imposing a State tax, and any person who divulges any such information in any manner, except for such purposes and pursuant to order of the Director of one of those Departments or in accordance with a proper judicial order, shall be guilty of a Class A misdemeanor.
(b) Nothing contained in this Act shall prevent the Director of Aging from publishing or making available reasonable statistics concerning the operation of the grant programs contained in this Act wherein the contents of claims are grouped into aggregates in such a way that information contained in any individual claim shall not be disclosed.
(c) The Department on Aging shall furnish to the Secretary of State such information as is reasonably necessary for the administration of reduced vehicle registration fees pursuant to Section 3-806.3 of the Illinois Vehicle Code.
(d) The Director of the Department on Aging shall make information available to the State Board of Elections as may be required by an agreement the State Board of Elections has entered into with a multi-state voter registration list maintenance system.
(Source: P.A. 100-201, eff. 8-18-17.)

(320 ILCS 25/9) (from Ch. 67 1/2, par. 409)
Sec. 9. Fraud; error.
(a) Any person who files a fraudulent claim for a grant under this Act, or who for compensation prepares a claim for a grant and knowingly enters false information on an application for any claimant under this Act, or who fraudulently files multiple applications, or who fraudulently states that a person without a disability is a person with a disability, or who, prior to July 1, 2012, fraudulently procures pharmaceutical assistance benefits, or who fraudulently uses such assistance to procure covered prescription drugs, or who, on behalf of an authorized pharmacy, files a fraudulent request for payment, is guilty of a Class 4 felony for the first offense and is guilty of a Class 3 felony for each subsequent offense.
(b) (Blank).
(c) The Department on Aging may recover from a claimant any amount paid to that claimant under this Act on account of an erroneous or fraudulent claim, together with 6% interest per year. Amounts recoverable from a claimant by the Department on Aging under this Act may, but need not, be recovered by offsetting the amount owed against any future grant payable to the person under this Act.
The Department of Healthcare and Family Services may recover for acts prior to July 1, 2012 from an authorized pharmacy any amount paid to that pharmacy under the pharmaceutical assistance program on account of an erroneous or fraudulent request for payment under that program, together with 6% interest per year. The Department of Healthcare and Family Services may recover from a person who erroneously or fraudulently obtains benefits under the pharmaceutical assistance program the value of the benefits so obtained, together with 6% interest per year.
(d) A prosecution for a violation of this Section may be commenced at any time within 3 years of the commission of that violation.
(Source: P.A. 99-143, eff. 7-27-15.)

(320 ILCS 25/9.1) (from Ch. 67 1/2, par. 409.1)
Sec. 9.1. (Repealed).
(Source: P.A. 92-84, eff. 7-1-02. Repealed internally, eff. 7-1-02.)

(320 ILCS 25/10) (from Ch. 67 1/2, par. 410)
Sec. 10. Arrangements and Captions. No inference, implication, or presumption of legislative construction shall be drawn or made by reason of the location or grouping of any particular section or provision of this Act, nor shall any caption be given any legal effect.
(Source: P.A. 77-2059.)

(320 ILCS 25/11) (from Ch. 67 1/2, par. 411)
Sec. 11. Severability. If any clause, sentence, section, provision or part of this Act or the application thereof to any person or circumstance shall be adjudged to be unconstitutional, the remainder of this Act or its application to persons or circumstances other than those to which it is held invalid, shall not be affected thereby.
(Source: P.A. 77-2059.)

(320 ILCS 25/12) (from Ch. 67 1/2, par. 412)
Sec. 12. Regulations - Department on Aging.
(a) Regulations. Notwithstanding any other provision to the contrary, the Department on Aging may adopt rules regarding applications, proof of eligibility, required identification information, use of social security numbers, counting of income, and a method of computing "gross rent" in the case of a claimant living in a nursing or sheltered care home, and any other rules necessary for the cost-efficient operation of the program established under Section 4.
(b) The Department on Aging shall, to the extent of appropriations made for that purpose:
(1) attempt to secure the cooperation of appropriate

federal, State and local agencies in securing the names and addresses of persons to whom this Act pertains;

(2) prepare a mailing list of persons eligible for

grants under this Act;

(3) secure the cooperation of the Department of

Revenue, other State agencies, and local business establishments to facilitate distribution of applications under this Act to those eligible to file claims; and

(4) through use of direct mail, newspaper

advertisements and radio and television advertisements, and all other appropriate means of communication, conduct an on-going public relations program to increase awareness of eligible citizens of the benefits under this Act and the procedures for applying for them.

(Source: P.A. 96-804, eff. 1-1-10; 97-689, eff. 6-14-12.)

(320 ILCS 25/13) (from Ch. 67 1/2, par. 413)
Sec. 13. List of persons who have qualified. The Department on Aging shall maintain a list of all persons who have qualified under this Act and shall make the list available to the Department of Public Health, the Secretary of State, municipalities, and public transit authorities upon request.
All information received by a State agency, municipality, or public transit authority under this Section shall be confidential, except for official purposes, and any person who divulges or uses that information in any manner, except in accordance with a proper judicial order, shall be guilty of a Class B misdemeanor.
(Source: P.A. 96-804, eff. 1-1-10; 97-689, eff. 6-14-12.)



320 ILCS 30/ - Senior Citizens Real Estate Tax Deferral Act.

(320 ILCS 30/1) (from Ch. 67 1/2, par. 451)
Sec. 1. This Act shall be known and may be cited as the "Senior Citizens Real Estate Tax Deferral Act".
(Source: P.A. 83-895.)

(320 ILCS 30/2) (from Ch. 67 1/2, par. 452)
Sec. 2. Definitions. As used in this Act:
(a) "Taxpayer" means an individual whose household income for the year is no greater than: (i) $40,000 through tax year 2005; (ii) $50,000 for tax years 2006 through 2011; and (iii) $55,000 for tax year 2012 and thereafter.
(b) "Tax deferred property" means the property upon which real estate taxes are deferred under this Act.
(c) "Homestead" means the land and buildings thereon, including a condominium or a dwelling unit in a multidwelling building that is owned and operated as a cooperative, occupied by the taxpayer as his residence or which are temporarily unoccupied by the taxpayer because such taxpayer is temporarily residing, for not more than 1 year, in a licensed facility as defined in Section 1-113 of the Nursing Home Care Act.
(d) "Real estate taxes" or "taxes" means the taxes on real property for which the taxpayer would be liable under the Property Tax Code, including special service area taxes, and special assessments on benefited real property for which the taxpayer would be liable to a unit of local government.
(e) "Department" means the Department of Revenue.
(f) "Qualifying property" means a homestead which (a) the taxpayer or the taxpayer and his spouse own in fee simple or are purchasing in fee simple under a recorded instrument of sale, (b) is not income-producing property, (c) is not subject to a lien for unpaid real estate taxes when a claim under this Act is filed, and (d) is not held in trust, other than an Illinois land trust with the taxpayer identified as the sole beneficiary, if the taxpayer is filing for the program for the first time effective as of the January 1, 2011 assessment year or tax year 2012 and thereafter.
(g) "Equity interest" means the current assessed valuation of the qualified property times the fraction necessary to convert that figure to full market value minus any outstanding debts or liens on that property. In the case of qualifying property not having a separate assessed valuation, the appraised value as determined by a qualified real estate appraiser shall be used instead of the current assessed valuation.
(h) "Household income" has the meaning ascribed to that term in the Senior Citizens and Persons with Disabilities Property Tax Relief Act.
(i) "Collector" means the county collector or, if the taxes to be deferred are special assessments, an official designated by a unit of local government to collect special assessments.
(Source: P.A. 99-143, eff. 7-27-15.)

(320 ILCS 30/3) (from Ch. 67 1/2, par. 453)
Sec. 3. A taxpayer may, on or before March 1 of each year, apply to the county collector of the county where his qualifying property is located, or to the official designated by a unit of local government to collect special assessments on the qualifying property, as the case may be, for a deferral of all or a part of real estate taxes payable during that year for the preceding year in the case of real estate taxes other than special assessments, or for a deferral of any installments payable during that year in the case of special assessments, on all or part of his qualifying property. The application shall be on a form prescribed by the Department and furnished by the collector, (a) showing that the applicant will be 65 years of age or older by June 1 of the year for which a tax deferral is claimed, (b) describing the property and verifying that the property is qualifying property as defined in Section 2, (c) certifying that the taxpayer has owned and occupied as his residence such property or other qualifying property in the State for at least the last 3 years except for any periods during which the taxpayer may have temporarily resided in a nursing or sheltered care home, and (d) specifying whether the deferral is for all or a part of the taxes, and, if for a part, the amount of deferral applied for. As to qualifying property not having a separate assessed valuation, the taxpayer shall also file with the county collector a written appraisal of the property prepared by a qualified real estate appraiser together with a certificate signed by the appraiser stating that he has personally examined the property and setting forth the value of the land and the value of the buildings thereon occupied by the taxpayer as his residence.
The collector shall grant the tax deferral provided such deferral does not exceed funds available in the Senior Citizens Real Estate Deferred Tax Revolving Fund and provided that the owner or owners of such real property have entered into a tax deferral and recovery agreement with the collector on behalf of the county or other unit of local government, which agreement expressly states:
(1) That the total amount of taxes deferred under this Act, plus interest, for the year for which a tax deferral is claimed as well as for those previous years for which taxes are not delinquent and for which such deferral has been claimed may not exceed 80% of the taxpayer's equity interest in the property for which taxes are to be deferred and that, if the total deferred taxes plus interest equals 80% of the taxpayer's equity interest in the property, the taxpayer shall thereafter pay the annual interest due on such deferred taxes plus interest so that total deferred taxes plus interest will not exceed such 80% of the taxpayer's equity interest in the property. Effective as of the January 1, 2011 assessment year or tax year 2012 and thereafter, the total amount of any such deferral shall not exceed $5,000 per taxpayer in each tax year.
(2) That any real estate taxes deferred under this Act and any interest accrued thereon at the rate of 6% per year are a lien on the real estate and improvements thereon until paid. No sale or transfer of such real property may be legally closed and recorded until the taxes which would otherwise have been due on the property, plus accrued interest, have been paid unless the collector certifies in writing that an arrangement for prompt payment of the amount due has been made with his office. The same shall apply if the property is to be made the subject of a contract of sale.
(3) That upon the death of the taxpayer claiming the deferral the heirs-at-law, assignees or legatees shall have first priority to the real property upon which taxes have been deferred by paying in full the total taxes which would otherwise have been due, plus interest. However, if such heir-at-law, assignee, or legatee is a surviving spouse, the tax deferred status of the property shall be continued during the life of that surviving spouse if the spouse is 55 years of age or older within 6 months of the date of death of the taxpayer and enters into a tax deferral and recovery agreement before the time when deferred taxes become due under this Section. Any additional taxes deferred, plus interest, on the real property under a tax deferral and recovery agreement signed by a surviving spouse shall be added to the taxes and interest which would otherwise have been due, and the payment of which has been postponed during the life of such surviving spouse, in determining the 80% equity requirement provided by this Section.
(4) That if the taxes due, plus interest, are not paid by the heir-at-law, assignee or legatee or if payment is not postponed during the life of a surviving spouse, the deferred taxes and interest shall be recovered from the estate of the taxpayer within one year of the date of his death. In addition, deferred real estate taxes and any interest accrued thereon are due within 90 days after any tax deferred property ceases to be qualifying property as defined in Section 2.
If payment is not made when required by this Section, foreclosure proceedings may be instituted under the Property Tax Code.
(5) That any joint owner has given written prior approval for such agreement, which written approval shall be made a part of such agreement.
(6) That a guardian for a person under legal disability appointed for a taxpayer who otherwise qualifies under this Act may act for the taxpayer in complying with this Act.
(7) That a taxpayer or his agent has provided to the satisfaction of the collector, sufficient evidence that the qualifying property on which the taxes are to be deferred is insured against fire or casualty loss for at least the total amount of taxes which have been deferred.
If the taxes to be deferred are special assessments, the unit of local government making the assessments shall forward a copy of the agreement entered into pursuant to this Section and the bills for such assessments to the county collector of the county in which the qualifying property is located.
(Source: P.A. 97-481, eff. 8-22-11.)

(320 ILCS 30/4) (from Ch. 67 1/2, par. 454)
Sec. 4. In the case of each tax deferral and recovery agreement entered into between the collector and the owner or owners of qualifying property, the collector shall forthwith cause to be recorded with the recorder of the county in which the qualifying property is located a statement of their action which shall constitute a lien upon the real estate and improvements thereon covered by such agreement for such taxes as have been deferred under the provisions of this Act, plus accrued interest as provided for by Section 3. In the case of a dwelling unit in a multidwelling building that is owned and operated as a cooperative, the lien shall be upon only that portion of the real estate that constitutes a homestead exemption occupied by the taxpayer. The statement shall name the owner or owners and shall include a description of the real estate adequate for identification. The filing fee for such statement shall be paid by the county or other unit of local government and shall be added to and become a part of the deferred taxes due.
(Source: P.A. 88-268.)

(320 ILCS 30/5) (from Ch. 67 1/2, par. 455)
Sec. 5. The county collector shall note on his books each claim for deferral of real estate taxes which meets the requirements of Section 3 and, when taxes are extended, shall send to the Department the tax bills, including special assessment bills forwarded to the county collector under Section 3, on all tax deferred property in that collector's county. Unless there is a shortfall in the appropriation or the Senior Citizens Real Estate Tax Revolving Fund balance, at which time the payments shall be made within 14 days of there being sufficient appropriation authority or sufficient fund balance, the Department shall then pay by June 1 or within 30 days of the receipt of these tax bills, whichever is later, to the county collector, for distribution to the taxing bodies in his county, the total amount of taxes so deferred. The Department shall make these payments from the Senior Citizens Real Estate Deferred Tax Revolving Fund.
(Source: P.A. 98-298, eff. 8-9-13.)

(320 ILCS 30/6) (from Ch. 67 1/2, par. 456)
Sec. 6. All or any part of taxes deferred under this Act and the accrued interest thereon, which are not due under a valid deferral and recovery agreement, may be paid to the collector at any time by the taxpayer or his spouse, or, if no objection is made by the taxpayer within 10 days after the collector mails him a written notice of the tender of such a payment, by a child, heir or next of kin of the taxpayer or other person claiming a legal or equitable interest in the property. In the absence of a valid agreement to the contrary and except as otherwise provided by law, such a payment by a person other than the taxpayer or his spouse confers no interest in the property nor claim against the estate. Payments made under this Section shall be applied first against accrued interest and any remainder against the deferred taxes and do not affect the deferred tax status of the property.
(Source: P.A. 84-807.)

(320 ILCS 30/7) (from Ch. 67 1/2, par. 457)
Sec. 7. When any deferred taxes, including interest, are collected, the moneys shall be credited to a special account in the treasury of the unit of local government and the collector shall notify the treasurer of the unit of local government of the properties for which the taxes were collected by setting forth a description of the property and the amount of taxes and interest collected for each property. The treasurer shall remit by the 10th day of each month the amount of deferred taxes and accrued interest paid during the preceding month, minus $50 or the total amount of deferred taxes and accrued interest collected, whichever is less, to the Department. The remittance shall be accompanied by a statement giving a description for each property for which the taxes were collected and setting out the amount of the taxes and interest collected for each property.
If the tax deferred property is sold by foreclosure under the Property Tax Code, the proceeds of the sale which may be applied under that Act to the payment of real estate taxes and interest shall be remitted by the county treasurer to the Department along with a description of the property and the amount of taxes and interest collected thereon.
When any deferred taxes and accrued interest are received by the Department, it shall enter the amounts received against the accounts which have been set up for the tax deferred properties and shall within 5 days remit such moneys to the State Treasurer for deposit in the Senior Citizens Real Estate Deferred Tax Revolving Fund.
(Source: P.A. 88-670, eff. 12-2-94.)

(320 ILCS 30/8) (from Ch. 67 1/2, par. 458)
Sec. 8. Nothing in this Act (a) affects any provision of any mortgage or other instrument relating to land requiring a person to pay real estate taxes or (b) affects the eligibility of any person to receive any grant pursuant to the "Senior Citizens and Persons with Disabilities Property Tax Relief Act".
(Source: P.A. 99-143, eff. 7-27-15.)



320 ILCS 40/ - All-Inclusive Care for the Elderly Act.

(320 ILCS 40/1) (from Ch. 23, par. 6901)
Sec. 1. Short title. This Act may be cited as the All-Inclusive Care for the Elderly Act.
(Source: P.A. 87-411.)

(320 ILCS 40/5) (from Ch. 23, par. 6905)
Sec. 5. Legislative declaration. The General Assembly finds and declares that it is the intent of this Act to replicate the On Lok program in San Francisco, California, that has proven to be cost-effective at both the state and federal levels. The PACE program is part of a national replication project authorized in Section 9412(b)(2) of the federal Omnibus Reconciliation Act of 1986, which instructs the Secretary of the federal Department of Health and Human Services to grant Medicare and Medicaid waivers to permit not more than 10 public or nonprofit private community-based organizations in the country to provide comprehensive health care services on a capitated basis to frail elderly who are at risk of institutionalization. The General Assembly finds that by coordinating an extensive array of medical and nonmedical services, the needs of the participants will be met primarily in an outpatient environment in an adult day health center, in their homes, or in an institutional setting. The General Assembly finds that such a service delivery system will enhance the quality of life for the participant and offers the potential to reduce and cap costs to Illinois of the medical needs of the participants, including hospital and nursing home admissions.
The General Assembly declares that the purpose of this Act is to provide services that would foster the following goals:
To maintain eligible persons at home as an alternative to long-term institutionalization;
To provide optimum accessibility to various important social and health resources that are available to assist eligible persons in maintaining independent living;
To provide that eligible persons who are frail elderly but who have the capacity to remain in an independent living situation have access to the appropriate social and health services without which independent living would not be possible;
To coordinate, integrate, and link these social and health services by removing obstacles that impede or limit improvements in delivery of these services;
To provide the most efficient and effective use of capitated funds for the delivery of these social and health services;
To assure that capitation payments amount to no more than 95% of the amount paid under the Medicaid fee-for-service structure of an actuarially similar population.
(Source: P.A. 95-331, eff. 8-21-07.)

(320 ILCS 40/10) (from Ch. 23, par. 6910)
Sec. 10. Services for eligible persons. Within the context of the PACE program established under this Act, the Department of Healthcare and Family Services may include any or all of the services in Article V of the Illinois Public Aid Code.
An eligible person may elect to receive services from the PACE program. If such an election is made, the eligible person shall not remain eligible for payment through the regular Medicare or Medicaid program. All services and programs provided through the PACE program shall be provided in accordance with this Act. An eligible person may elect to disenroll from the PACE program at any time.
For purposes of this Act, "eligible person" means a frail elderly individual who voluntarily enrolls in the PACE program, whose income and resources do not exceed limits established by the Department of Healthcare and Family Services and for whom a licensed physician certifies that such a program provides an appropriate alternative to institutionalized care. The term "frail elderly" means an individual who meets the age and functional eligibility requirements established by the Department of Healthcare and Family Services.
(Source: P.A. 94-48, eff. 7-1-05; 95-331, eff. 8-21-07.)

(320 ILCS 40/15) (from Ch. 23, par. 6915)
Sec. 15. Program implementation.
(a) Upon receipt of federal approval, the Illinois Department of Public Aid (now Department of Healthcare and Family Services) shall implement the PACE program pursuant to the provisions of the approved Title XIX State plan.
(b) Using a risk-based financing model, the nonprofit organization providing the PACE program shall assume responsibility for all costs generated by the PACE program participants, and it shall create and maintain a risk reserve fund that will cover any cost overages for any participant. The PACE program is responsible for the entire range of services in the consolidated service model, including hospital and nursing home care, according to participant need as determined by a multidisciplinary team. The nonprofit organization providing the PACE program is responsible for the full financial risk. Specific arrangements of the risk-based financing model shall be adopted and negotiated by the federal Centers for Medicare and Medicaid Services, the nonprofit organization providing the PACE program, and the Department of Healthcare and Family Services.
(Source: P.A. 94-48, eff. 7-1-05; 95-331, eff. 8-21-07.)

(320 ILCS 40/20) (from Ch. 23, par. 6920)
Sec. 20. Duties of the Department of Healthcare and Family Services.
(a) The Department of Healthcare and Family Services shall provide a system for reimbursement for services to the PACE program.
(b) The Department of Healthcare and Family Services shall develop and implement a contract with the nonprofit organization providing the PACE program that sets forth contractual obligations for the PACE program, including but not limited to reporting and monitoring of utilization of costs of the program as required by the Illinois Department.
(c) The Department of Healthcare and Family Services shall acknowledge that it is participating in the national PACE project as initiated by Congress.
(d) The Department of Healthcare and Family Services or its designee shall be responsible for certifying the eligibility for services of all PACE program participants.
(Source: P.A. 95-331, eff. 8-21-07.)

(320 ILCS 40/25) (from Ch. 23, par. 6925)
Sec. 25. Rules and regulations. The Department of Healthcare and Family Services shall promulgate rules and regulations necessary to implement this Act.
(Source: P.A. 95-331, eff. 8-21-07.)

(320 ILCS 40/30) (from Ch. 23, par. 6930)
Sec. 30. Rate of payment. The General Assembly shall make appropriations to the Department of Healthcare and Family Services to fund services under this Act provided at a monthly capitated rate. The Department shall annually renegotiate a monthly capitated rate for the contracted services based on the 95% of the Medicaid fee-for-service costs of an actuarially similar population.
(Source: P.A. 95-331, eff. 8-21-07.)



320 ILCS 42/ - Older Adult Services Act.

(320 ILCS 42/1)
Sec. 1. Short title. This Act may be cited as the Older Adult Services Act.
(Source: P.A. 93-1031, eff. 8-27-04.)

(320 ILCS 42/5)
Sec. 5. Purpose. The purpose of this Act is to promote a transformation of Illinois' comprehensive system of older adult services from funding a primarily facility-based service delivery system to primarily a home-based and community-based system, taking into account the continuing need for 24-hour skilled nursing care and congregate housing with services. Such restructuring shall encompass the provision of housing, health, financial, and supportive older adult services. It is envisioned that this restructuring will promote the development, availability, and accessibility of a comprehensive, affordable, and sustainable service delivery system that places a high priority on home-based and community-based services. Such restructuring will encompass all aspects of the delivery system regardless of the setting in which the service is provided.
(Source: P.A. 93-1031, eff. 8-27-04.)

(320 ILCS 42/10)
Sec. 10. Definitions. In this Act:
"Advisory Committee" means the Older Adult Services Advisory Committee.
"Certified nursing home" means any nursing home licensed under the Nursing Home Care Act, the ID/DD Community Care Act, or the MC/DD Act and certified under Title XIX of the Social Security Act to participate as a vendor in the medical assistance program under Article V of the Illinois Public Aid Code.
"Comprehensive case management" means the assessment of needs and preferences of an older adult at the direction of the older adult or the older adult's designated representative and the arrangement, coordination, and monitoring of an optimum package of services to meet the needs of the older adult.
"Consumer-directed" means decisions made by an informed older adult from available services and care options, which may range from independently making all decisions and managing services directly to limited participation in decision-making, based upon the functional and cognitive level of the older adult.
"Coordinated point of entry" means an integrated access point where consumers receive information and assistance, assessment of needs, care planning, referral, assistance in completing applications, authorization of services where permitted, and follow-up to ensure that referrals and services are accessed.
"Department" means the Department on Aging, in collaboration with the departments of Public Health and Healthcare and Family Services and other relevant agencies and in consultation with the Advisory Committee, except as otherwise provided.
"Departments" means the Department on Aging, the departments of Public Health and Healthcare and Family Services, and other relevant agencies in collaboration with each other and in consultation with the Advisory Committee, except as otherwise provided.
"Family caregiver" means an adult family member or another individual who is an uncompensated provider of home-based or community-based care to an older adult.
"Health services" means activities that promote, maintain, improve, or restore mental or physical health or that are palliative in nature.
"Older adult" means a person age 60 or older and, if appropriate, the person's family caregiver.
"Person-centered" means a process that builds upon an older adult's strengths and capacities to engage in activities that promote community life and that reflect the older adult's preferences, choices, and abilities, to the extent practicable.
"Priority service area" means an area identified by the Departments as being less-served with respect to the availability of and access to older adult services in Illinois. The Departments shall determine by rule the criteria and standards used to designate such areas.
"Priority service plan" means the plan developed pursuant to Section 25 of this Act.
"Provider" means any supplier of services under this Act.
"Residential setting" means the place where an older adult lives.
"Restructuring" means the transformation of Illinois' comprehensive system of older adult services from funding primarily a facility-based service delivery system to primarily a home-based and community-based system, taking into account the continuing need for 24-hour skilled nursing care and congregate housing with services.
"Services" means the range of housing, health, financial, and supportive services, other than acute health care services, that are delivered to an older adult with functional or cognitive limitations, or socialization needs, who requires assistance to perform activities of daily living, regardless of the residential setting in which the services are delivered.
"Supportive services" means non-medical assistance given over a period of time to an older adult that is needed to compensate for the older adult's functional or cognitive limitations, or socialization needs, or those services designed to restore, improve, or maintain the older adult's functional or cognitive abilities.
(Source: P.A. 99-180, eff. 7-29-15.)

(320 ILCS 42/15)
Sec. 15. Designation of lead agency; annual report.
(a) The Department on Aging shall be the lead agency for: the provision of services to older adults and their family caregivers; restructuring Illinois' service delivery system for older adults; and implementation of this Act, except where otherwise provided. The Department on Aging shall collaborate with the departments of Public Health and Healthcare and Family Services and any other relevant agencies, and shall consult with the Advisory Committee, in all aspects of these duties, except as otherwise provided in this Act.
(b) The Departments shall promulgate rules to implement this Act pursuant to the Illinois Administrative Procedure Act.
(c) On January 1, 2006, and each January 1 thereafter, the Department shall issue a report to the General Assembly on progress made in complying with this Act, impediments thereto, recommendations of the Advisory Committee, and any recommendations for legislative changes necessary to implement this Act. To the extent practicable, all reports required by this Act shall be consolidated into a single report.
(Source: P.A. 95-331, eff. 8-21-07.)

(320 ILCS 42/20)
Sec. 20. Priority service areas; service expansion.
(a) The requirements of this Section are subject to the availability of funding.
(b) The Department, subject to appropriation, shall expand older adult services that promote independence and permit older adults to remain in their own homes and communities. Priority shall be given to both the expansion of services and the development of new services in priority service areas.
(c) Inventory of services. The Department shall develop and maintain an inventory and assessment of (i) the types and quantities of public older adult services and, to the extent possible, privately provided older adult services, including the unduplicated count, location, and characteristics of individuals served by each facility, program, or service and (ii) the resources supporting those services, no later than July 1, 2012. The Department shall investigate the cost of compliance with this provision and report these findings to the appropriation committees of both chambers assigned to hear the agency's budget no later than January 1, 2012. If the Department determines that compliance is cost prohibitive, it shall recommend action in the alternative to achieve the intent of this Section and identify priority service areas for the purpose of directing the allocation of new resources and the reallocation of existing resources to areas of greatest need.
(d) Priority service areas. The Departments shall assess the current and projected need for older adult services throughout the State, analyze the results of the inventory, and identify priority service areas, which shall serve as the basis for a priority service plan to be filed with the Governor and the General Assembly no later than July 1, 2006, and every 5 years thereafter. The January 1, 2012 report required under subsection (c) of this Section shall serve as compliance with the July 1, 2011 reporting requirement.
(e) Moneys appropriated by the General Assembly for the purpose of this Section, receipts from transfers, donations, grants, fees, or taxes that may accrue from any public or private sources to the Department for the purpose of providing services and care to older adults, and savings attributable to the nursing home conversion program as calculated in subsection (h) shall be deposited into the Department on Aging State Projects Fund. Interest earned by those moneys in the Fund shall be credited to the Fund.
(f) Moneys described in subsection (e) from the Department on Aging State Projects Fund shall be used for older adult services, regardless of where the older adult receives the service, with priority given to both the expansion of services and the development of new services in priority service areas. Fundable services shall include:
(1) Housing, health services, and supportive services:
(A) adult day care;
(B) adult day care for persons with Alzheimer's

disease and related disorders;

(C) activities of daily living;
(D) care-related supplies and equipment;
(E) case management;
(F) community reintegration;
(G) companion;
(H) congregate meals;
(I) counseling and education;
(J) elder abuse prevention and intervention;
(K) emergency response and monitoring;
(L) environmental modifications;
(M) family caregiver support;
(N) financial;
(O) home delivered meals;
(P) homemaker;
(Q) home health;
(R) hospice;
(S) laundry;
(T) long-term care ombudsman;
(U) medication reminders;
(V) money management;
(W) nutrition services;
(X) personal care;
(Y) respite care;
(Z) residential care;
(AA) senior benefits outreach;
(BB) senior centers;
(CC) services provided under the Assisted Living

and Shared Housing Act, or sheltered care services that meet the requirements of the Assisted Living and Shared Housing Act, or services provided under Section 5-5.01a of the Illinois Public Aid Code (the Supportive Living Facilities Program);

(DD) telemedicine devices to monitor recipients

in their own homes as an alternative to hospital care, nursing home care, or home visits;

(EE) training for direct family caregivers;
(FF) transition;
(GG) transportation;
(HH) wellness and fitness programs; and
(II) other programs designed to assist older

adults in Illinois to remain independent and receive services in the most integrated residential setting possible for that person.

(2) Older Adult Services Demonstration Grants,

pursuant to subsection (g) of this Section.

(g) Older Adult Services Demonstration Grants. The Department may establish a program of demonstration grants to assist in the restructuring of the delivery system for older adult services and provide funding for innovative service delivery models and system change and integration initiatives. The Department shall prescribe, by rule, the grant application process. At a minimum, every application must include:
(1) The type of grant sought;
(2) A description of the project;
(3) The objective of the project;
(4) The likelihood of the project meeting identified

needs;

(5) The plan for financing, administration, and

evaluation of the project;

(6) The timetable for implementation;
(7) The roles and capabilities of responsible

individuals and organizations;

(8) Documentation of collaboration with other service

providers, local community government leaders, and other stakeholders, other providers, and any other stakeholders in the community;

(9) Documentation of community support for the

project, including support by other service providers, local community government leaders, and other stakeholders;

(10) The total budget for the project;
(11) The financial condition of the applicant; and
(12) Any other application requirements that may be

established by the Department by rule.

Each project may include provisions for a designated staff person who is responsible for the development of the project and recruitment of providers.
Projects may include, but are not limited to: adult family foster care; family adult day care; assisted living in a supervised apartment; personal services in a subsidized housing project; training for caregivers; specialized assisted living units; evening and weekend home care coverage; small incentive grants to attract new providers; money following the person; cash and counseling; managed long-term care; and respite care projects that establish a local coordinated network of volunteer and paid respite workers, coordinate assignment of respite workers to caregivers and older adults, ensure the health and safety of the older adult, provide training for caregivers, and ensure that support groups are available in the community.
A demonstration project funded in whole or in part by an Older Adult Services Demonstration Grant is exempt from the requirements of the Illinois Health Facilities Planning Act. To the extent applicable, however, for the purpose of maintaining the statewide inventory authorized by the Illinois Health Facilities Planning Act, the Department shall send to the Health Facilities and Services Review Board a copy of each grant award made under this subsection (g).
The Department, in collaboration with the Departments of Public Health and Healthcare and Family Services, shall evaluate the effectiveness of the projects receiving grants under this Section.
(h) No later than July 1 of each year, the Department of Public Health shall provide information to the Department of Healthcare and Family Services to enable the Department of Healthcare and Family Services to annually document and verify the savings attributable to the nursing home conversion program for the previous fiscal year to estimate an annual amount of such savings that may be appropriated to the Department on Aging State Projects Fund and notify the General Assembly, the Department on Aging, the Department of Human Services, and the Advisory Committee of the savings no later than October 1 of the same fiscal year.
(Source: P.A. 96-31, eff. 6-30-09; 97-448, eff. 8-19-11.)

(320 ILCS 42/25)
Sec. 25. Older adult services restructuring. No later than January 1, 2005, the Department shall commence the process of restructuring the older adult services delivery system. Priority shall be given to both the expansion of services and the development of new services in priority service areas. Subject to the availability of funding, the restructuring shall include, but not be limited to, the following:
(1) Planning. The Department on Aging and the Departments of Public Health and Healthcare and Family Services shall develop a plan to restructure the State's service delivery system for older adults pursuant to this Act no later than September 30, 2010. The plan shall include a schedule for the implementation of the initiatives outlined in this Act and all other initiatives identified by the participating agencies to fulfill the purposes of this Act and shall protect the rights of all older Illinoisans to services based on their health circumstances and functioning level, regardless of whether they receive their care in their homes, in a community setting, or in a residential facility. Financing for older adult services shall be based on the principle that "money follows the individual" taking into account individual preference, but shall not jeopardize the health, safety, or level of care of nursing home residents. The plan shall also identify potential impediments to delivery system restructuring and include any known regulatory or statutory barriers.
(2) Comprehensive case management. The Department shall implement a statewide system of holistic comprehensive case management. The system shall include the identification and implementation of a universal, comprehensive assessment tool to be used statewide to determine the level of functional, cognitive, socialization, and financial needs of older adults. This tool shall be supported by an electronic intake, assessment, and care planning system linked to a central location. "Comprehensive case management" includes services and coordination such as (i) comprehensive assessment of the older adult (including the physical, functional, cognitive, psycho-social, and social needs of the individual); (ii) development and implementation of a service plan with the older adult to mobilize the formal and family resources and services identified in the assessment to meet the needs of the older adult, including coordination of the resources and services with any other plans that exist for various formal services, such as hospital discharge plans, and with the information and assistance services; (iii) coordination and monitoring of formal and family service delivery, including coordination and monitoring to ensure that services specified in the plan are being provided; (iv) periodic reassessment and revision of the status of the older adult with the older adult or, if necessary, the older adult's designated representative; and (v) in accordance with the wishes of the older adult, advocacy on behalf of the older adult for needed services or resources.
(3) Coordinated point of entry. The Department shall implement and publicize a statewide coordinated point of entry using a uniform name, identity, logo, and toll-free number.
(4) Public web site. The Department shall develop a public web site that provides links to available services, resources, and reference materials concerning caregiving, diseases, and best practices for use by professionals, older adults, and family caregivers.
(5) Expansion of older adult services. The Department shall expand older adult services that promote independence and permit older adults to remain in their own homes and communities.
(6) Consumer-directed home and community-based services. The Department shall expand the range of service options available to permit older adults to exercise maximum choice and control over their care.
(7) Comprehensive delivery system. The Department shall expand opportunities for older adults to receive services in systems that integrate acute and chronic care.
(8) Enhanced transition and follow-up services. The Department shall implement a program of transition from one residential setting to another and follow-up services, regardless of residential setting, pursuant to rules with respect to (i) resident eligibility, (ii) assessment of the resident's health, cognitive, social, and financial needs, (iii) development of transition plans, and (iv) the level of services that must be available before transitioning a resident from one setting to another.
(9) Family caregiver support. The Department shall develop strategies for public and private financing of services that supplement and support family caregivers.
(10) Quality standards and quality improvement. The Department shall establish a core set of uniform quality standards for all providers that focus on outcomes and take into consideration consumer choice and satisfaction, and the Department shall require each provider to implement a continuous quality improvement process to address consumer issues. The continuous quality improvement process must benchmark performance, be person-centered and data-driven, and focus on consumer satisfaction.
(11) Workforce. The Department shall develop strategies to attract and retain a qualified and stable worker pool, provide living wages and benefits, and create a work environment that is conducive to long-term employment and career development. Resources such as grants, education, and promotion of career opportunities may be used.
(12) Coordination of services. The Department shall identify methods to better coordinate service networks to maximize resources and minimize duplication of services and ease of application.
(13) Barriers to services. The Department shall identify barriers to the provision, availability, and accessibility of services and shall implement a plan to address those barriers. The plan shall: (i) identify barriers, including but not limited to, statutory and regulatory complexity, reimbursement issues, payment issues, and labor force issues; (ii) recommend changes to State or federal laws or administrative rules or regulations; (iii) recommend application for federal waivers to improve efficiency and reduce cost and paperwork; (iv) develop innovative service delivery models; and (v) recommend application for federal or private service grants.
(14) Reimbursement and funding. The Department shall investigate and evaluate costs and payments by defining costs to implement a uniform, audited provider cost reporting system to be considered by all Departments in establishing payments. To the extent possible, multiple cost reporting mandates shall not be imposed.
(15) Medicaid nursing home cost containment and Medicare utilization. The Department of Healthcare and Family Services (formerly Department of Public Aid), in collaboration with the Department on Aging and the Department of Public Health and in consultation with the Advisory Committee, shall propose a plan to contain Medicaid nursing home costs and maximize Medicare utilization. The plan must not impair the ability of an older adult to choose among available services. The plan shall include, but not be limited to, (i) techniques to maximize the use of the most cost-effective services without sacrificing quality and (ii) methods to identify and serve older adults in need of minimal services to remain independent, but who are likely to develop a need for more extensive services in the absence of those minimal services.
(16) Bed reduction. The Department of Public Health shall implement a nursing home conversion program to reduce the number of Medicaid-certified nursing home beds in areas with excess beds. The Department of Healthcare and Family Services shall investigate changes to the Medicaid nursing facility reimbursement system in order to reduce beds. Such changes may include, but are not limited to, incentive payments that will enable facilities to adjust to the restructuring and expansion of services required by the Older Adult Services Act, including adjustments for the voluntary closure or layaway of nursing home beds certified under Title XIX of the federal Social Security Act. Any savings shall be reallocated to fund home-based or community-based older adult services pursuant to Section 20.
(17) Financing. The Department shall investigate and evaluate financing options for older adult services and shall make recommendations in the report required by Section 15 concerning the feasibility of these financing arrangements. These arrangements shall include, but are not limited to:
(A) private long-term care insurance coverage for

older adult services;

(B) enhancement of federal long-term care financing

initiatives;

(C) employer benefit programs such as medical

savings accounts for long-term care;

(D) individual and family cost-sharing options;
(E) strategies to reduce reliance on government

programs;

(F) fraudulent asset divestiture and financial

planning prevention; and

(G) methods to supplement and support family and

community caregiving.

(18) Older Adult Services Demonstration Grants. The Department shall implement a program of demonstration grants that will assist in the restructuring of the older adult services delivery system, and shall provide funding for innovative service delivery models and system change and integration initiatives pursuant to subsection (g) of Section 20.
(19) Bed need methodology update. For the purposes of determining areas with excess beds, the Departments shall provide information and assistance to the Health Facilities and Services Review Board to update the Bed Need Methodology for Long-Term Care to update the assumptions used to establish the methodology to make them consistent with modern older adult services.
(20) Affordable housing. The Departments shall utilize the recommendations of Illinois' Annual Comprehensive Housing Plan, as developed by the Affordable Housing Task Force through the Governor's Executive Order 2003-18, in their efforts to address the affordable housing needs of older adults.
The Older Adult Services Advisory Committee shall investigate innovative and promising practices operating as demonstration or pilot projects in Illinois and in other states. The Department on Aging shall provide the Older Adult Services Advisory Committee with a list of all demonstration or pilot projects funded by the Department on Aging, including those specified by rule, law, policy memorandum, or funding arrangement. The Committee shall work with the Department on Aging to evaluate the viability of expanding these programs into other areas of the State.
(Source: P.A. 96-31, eff. 6-30-09; 96-248, eff. 8-11-09; 96-1000, eff. 7-2-10.)

(320 ILCS 42/30)
Sec. 30. Nursing home conversion program.
(a) The Department of Public Health, in collaboration with the Department on Aging and the Department of Healthcare and Family Services, shall establish a nursing home conversion program. Start-up grants, pursuant to subsections (l) and (m) of this Section, shall be made available to nursing homes as appropriations permit as an incentive to reduce certified beds, retrofit, and retool operations to meet new service delivery expectations and demands.
(b) Grant moneys shall be made available for capital and other costs related to: (1) the conversion of all or a part of a nursing home to an assisted living establishment or a special program or unit for persons with Alzheimer's disease or related disorders licensed under the Assisted Living and Shared Housing Act or a supportive living facility established under Section 5-5.01a of the Illinois Public Aid Code; (2) the conversion of multi-resident bedrooms in the facility into single-occupancy rooms; and (3) the development of any of the services identified in a priority service plan that can be provided by a nursing home within the confines of a nursing home or transportation services. Grantees shall be required to provide a minimum of a 20% match toward the total cost of the project.
(c) Nothing in this Act shall prohibit the co-location of services or the development of multifunctional centers under subsection (f) of Section 20, including a nursing home offering community-based services or a community provider establishing a residential facility.
(d) A certified nursing home with at least 50% of its resident population having their care paid for by the Medicaid program is eligible to apply for a grant under this Section.
(e) Any nursing home receiving a grant under this Section shall reduce the number of certified nursing home beds by a number equal to or greater than the number of beds being converted for one or more of the permitted uses under item (1) or (2) of subsection (b). The nursing home shall retain the Certificate of Need for its nursing and sheltered care beds that were converted for 15 years. If the beds are reinstated by the provider or its successor in interest, the provider shall pay to the fund from which the grant was awarded, on an amortized basis, the amount of the grant. The Department shall establish, by rule, the bed reduction methodology for nursing homes that receive a grant pursuant to item (3) of subsection (b).
(f) Any nursing home receiving a grant under this Section shall agree that, for a minimum of 10 years after the date that the grant is awarded, a minimum of 50% of the nursing home's resident population shall have their care paid for by the Medicaid program. If the nursing home provider or its successor in interest ceases to comply with the requirement set forth in this subsection, the provider shall pay to the fund from which the grant was awarded, on an amortized basis, the amount of the grant.
(g) Before awarding grants, the Department of Public Health shall seek recommendations from the Department on Aging and the Department of Healthcare and Family Services. The Department of Public Health shall attempt to balance the distribution of grants among geographic regions, and among small and large nursing homes. The Department of Public Health shall develop, by rule, the criteria for the award of grants based upon the following factors:
(1) the unique needs of older adults (including

those with moderate and low incomes), caregivers, and providers in the geographic area of the State the grantee seeks to serve;

(2) whether the grantee proposes to provide services

in a priority service area;

(3) the extent to which the conversion or transition

will result in the reduction of certified nursing home beds in an area with excess beds;

(4) the compliance history of the nursing home; and
(5) any other relevant factors identified by the

Department, including standards of need.

(h) A conversion funded in whole or in part by a grant under this Section must not:
(1) diminish or reduce the quality of services

available to nursing home residents;

(2) force any nursing home resident to involuntarily

accept home-based or community-based services instead of nursing home services;

(3) diminish or reduce the supply and distribution of

nursing home services in any community below the level of need, as defined by the Department by rule; or

(4) cause undue hardship on any person who requires

nursing home care.

(i) The Department shall prescribe, by rule, the grant application process. At a minimum, every application must include:
(1) the type of grant sought;
(2) a description of the project;
(3) the objective of the project;
(4) the likelihood of the project meeting identified

needs;

(5) the plan for financing, administration, and

evaluation of the project;

(6) the timetable for implementation;
(7) the roles and capabilities of responsible

individuals and organizations;

(8) documentation of collaboration with other service

providers, local community government leaders, and other stakeholders, other providers, and any other stakeholders in the community;

(9) documentation of community support for the

project, including support by other service providers, local community government leaders, and other stakeholders;

(10) the total budget for the project;
(11) the financial condition of the applicant; and
(12) any other application requirements that may be

established by the Department by rule.

(j) A conversion project funded in whole or in part by a grant under this Section is exempt from the requirements of the Illinois Health Facilities Planning Act. The Department of Public Health, however, shall send to the Health Facilities and Services Review Board a copy of each grant award made under this Section.
(k) Applications for grants are public information, except that nursing home financial condition and any proprietary data shall be classified as nonpublic data.
(l) The Department of Public Health may award grants from the Long Term Care Civil Money Penalties Fund established under Section 1919(h)(2)(A)(ii) of the Social Security Act and 42 CFR 488.422(g) if the award meets federal requirements.
(m) (Blank).
(Source: P.A. 99-576, eff. 7-15-16.)

(320 ILCS 42/35)
Sec. 35. Older Adult Services Advisory Committee.
(a) The Older Adult Services Advisory Committee is created to advise the directors of Aging, Healthcare and Family Services, and Public Health on all matters related to this Act and the delivery of services to older adults in general.
(b) The Advisory Committee shall be comprised of the following:
(1) The Director of Aging or his or her designee, who

shall serve as chair and shall be an ex officio and nonvoting member.

(2) The Director of Healthcare and Family Services

and the Director of Public Health or their designees, who shall serve as vice-chairs and shall be ex officio and nonvoting members.

(3) One representative each of the Governor's Office,

the Department of Healthcare and Family Services, the Department of Public Health, the Department of Veterans' Affairs, the Department of Human Services, the Department of Insurance, the Department of Commerce and Economic Opportunity, the Department on Aging, the Department on Aging's State Long Term Care Ombudsman, the Illinois Housing Finance Authority, and the Illinois Housing Development Authority, each of whom shall be selected by his or her respective director and shall be an ex officio and nonvoting member.

(4) Thirty members appointed by the Director of Aging

in collaboration with the directors of Public Health and Healthcare and Family Services, and selected from the recommendations of statewide associations and organizations, as follows:

(A) One member representing the Area Agencies on

Aging;

(B) Four members representing nursing homes or

licensed assisted living establishments;

(C) One member representing home health

agencies;

(D) One member representing case management

services;

(E) One member representing statewide senior

center associations;

(F) One member representing Community Care

Program homemaker services;

(G) One member representing Community Care

Program adult day services;

(H) One member representing nutrition project

directors;

(I) One member representing hospice programs;
(J) One member representing individuals with

Alzheimer's disease and related dementias;

(K) Two members representing statewide trade or

labor unions;

(L) One advanced practice registered nurse with

experience in gerontological nursing;

(M) One physician specializing in gerontology;
(N) One member representing regional long-term

care ombudsmen;

(O) One member representing municipal, township,

or county officials;

(P) (Blank);
(Q) (Blank);
(R) One member representing the parish nurse

movement;

(S) One member representing pharmacists;
(T) Two members representing statewide

organizations engaging in advocacy or legal representation on behalf of the senior population;

(U) Two family caregivers;
(V) Two citizen members over the age of 60;
(W) One citizen with knowledge in the area of

gerontology research or health care law;

(X) One representative of health care facilities

licensed under the Hospital Licensing Act; and

(Y) One representative of primary care service

providers.

The Director of Aging, in collaboration with the Directors of Public Health and Healthcare and Family Services, may appoint additional citizen members to the Older Adult Services Advisory Committee. Each such additional member must be either an individual age 60 or older or an uncompensated caregiver for a family member or friend who is age 60 or older.
(c) Voting members of the Advisory Committee shall serve for a term of 3 years or until a replacement is named. All members shall be appointed no later than January 1, 2005. Of the initial appointees, as determined by lot, 10 members shall serve a term of one year; 10 shall serve for a term of 2 years; and 12 shall serve for a term of 3 years. Any member appointed to fill a vacancy occurring prior to the expiration of the term for which his or her predecessor was appointed shall be appointed for the remainder of that term. The Advisory Committee shall meet at least quarterly and may meet more frequently at the call of the Chair. A simple majority of those appointed shall constitute a quorum. The affirmative vote of a majority of those present and voting shall be necessary for Advisory Committee action. Members of the Advisory Committee shall receive no compensation for their services.
(d) The Advisory Committee shall have an Executive Committee comprised of the Chair, the Vice Chairs, and up to 15 members of the Advisory Committee appointed by the Chair who have demonstrated expertise in developing, implementing, or coordinating the system restructuring initiatives defined in Section 25. The Executive Committee shall have responsibility to oversee and structure the operations of the Advisory Committee and to create and appoint necessary subcommittees and subcommittee members.
(e) The Advisory Committee shall study and make recommendations related to the implementation of this Act, including but not limited to system restructuring initiatives as defined in Section 25 or otherwise related to this Act.
(Source: P.A. 100-513, eff. 1-1-18.)

(320 ILCS 42/40)
Sec. 40. Home Care Consumer Bill of Rights.
(a) Definitions. As used in this Section:
"Home care consumer" or "consumer" means a person aged 60 or older or a person with disabilities aged 18 through 59 who receives services in his or her home or community to promote independence and reduce the necessity for residence in a long-term care facility. These services may include the following:
(1) Home care services provided under this Act, the

Medicare program under Title XVIII of the Social Security Act, the Medicaid program under Title XIX of the Social Security Act, or any other program funded by public or private moneys.

(2) Home care services determined to be appropriate

by the Department.

"Home Care Consumer Bill of Rights" means, at a minimum, the rights set forth in subsections (b) through (g) and, in addition, any other rights established under subsection (h).
"Home care services" or "services" means home and community-based services to promote independence and reduce the necessity for residence in a long-term care facility, including personal care services designed to assist an individual in the activities of daily living such as bathing, exercising, personal grooming, and getting in and out of bed.
(b) Home care consumer's right to basic safety.
(1) A home care consumer has the right to be

protected from physical, sexual, mental, and verbal abuse, neglect, and exploitation, including financial exploitation.

(2) A home care consumer has the right to be served

by providers who are properly trained and are providing home care services within their scope of practice and the scope of their certification or licensure by the State.

(3) A provider of home care services shall maintain

the confidentiality of all personal, financial, and medical information of the home care consumers to whom it provides services.

(4) A provider of home care services shall respect

the personal property of the home care consumers to whom it provides services. If a consumer reports a theft or loss of personal property, the provider shall investigate and shall report back to the consumer the results of the investigation.

(c) Home care consumer's right to information.
(1) A home care consumer has the right to be

informed of the following by a provider of home care services within 2 weeks after starting to receive home care services:

(A) His or her rights under this Section.
(B) The entities the home care consumer may

contact if his or her rights are violated, including the name and contact information for the Department on Aging and the Department of Human Services and other State and local agencies responsible for enforcing the Home Care Consumer Bill of Rights.

(2) A home care consumer has the right to:
(A) be informed of (i) the cost of home care

services prior to receiving those services, (ii) whether the cost of those services is covered under health insurance, long-term care insurance, or other private or public programs, and (iii) any charges the consumer will be expected to pay; and

(B) be given advance notice of any changes to

those costs or services.

(3) A home care consumer has the right to access

information about the availability of the home care services provided in his or her community and has the right to choose among home care services and providers of home care services available in that community.

(d) Home care consumer's right to choice, participation, and self-determination.
(1) A home care consumer has the right to participate

in the planning of his or her home care services, including making choices about aspects of his or her care and services that are important to him or her, choosing providers and schedules to the extent practicable, receiving reasonable accommodation of his or her needs and preferences, and involving anyone he or she chooses to participate with him or her in that planning.

(2) A home care consumer has the right to be provided

with sufficient information to make informed decisions, to be fully informed in advance about any proposed changes in care and services, and to be involved in the decision-making process regarding those changes.

(3) A home care consumer may refuse services and has

the right to receive an explanation of the consequences of doing so.

(e) Home care consumer's right to dignity and individuality. A home care consumer has the right to receive care and services provided in a way that promotes his or her dignity and individuality.
(f) Home care consumer's right to redress grievances.
(1) A home care consumer has the right to express

grievances about the quality of his or her home care services, the number of hours of service, and any violations of his or her rights under this Section. A home care consumer has the right to receive prompt responses to those concerns and to be informed about the entities the consumer may contact to state those grievances in order to have the grievances addressed in an appropriate and timely manner and without retaliation.

(2) A home care consumer has the right to assert his

or her rights under this Section without retaliation.

(g) Home care consumer's right to fiduciary assistance. A home care consumer has the right to a fiduciary's assistance in securing the consumer's rights under this Section.
(h) Other rights. The Home Care Consumer Bill of Rights may include any other rights determined to be appropriate by the Department.
(i) The Department on Aging and the Department of Human Services shall develop a plan for enforcing the Home Care Consumer Bill of Rights. In developing the plan, the Departments shall establish and take into account best practices for enforcement of those rights. The Departments shall make those best practices available to the public through their official web sites. The plan shall include a description of how entities with a role in protecting older adults aged 60 or older and persons with disabilities aged 18 through 59, such as home care services licensing agencies, adult protective services agencies, the Office of State Long Term Care Ombudsman, local law enforcement agencies, and other entities determined to be appropriate by the Departments, will coordinate activities to enforce the Home Care Consumer Bill of Rights.
(Source: P.A. 98-935, eff. 8-15-14.)

(320 ILCS 42/90)
Sec. 90. (Amendatory provisions; text omitted).
(Source: P.A. 93-1031, eff. 8-27-04; text omitted.)

(320 ILCS 42/91)
Sec. 91. (Amendatory provisions; text omitted).
(Source: P.A. 93-1031, eff. 8-27-04; text omitted.)

(320 ILCS 42/92)
Sec. 92. (Amendatory provisions; text omitted).
(Source: P.A. 93-1031, eff. 8-27-04; text omitted.)

(320 ILCS 42/96)
Sec. 96. (Amendatory provisions; text omitted).
(Source: P.A. 93-1031, eff. 8-27-04; text omitted.)

(320 ILCS 42/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 93-1031, eff. 8-27-04.)



320 ILCS 50/ - Senior Pharmaceutical Assistance Act.

(320 ILCS 50/1)
Sec. 1. Short title. This Act may be cited as the Senior Pharmaceutical Assistance Act.
(Source: P.A. 92-594, eff. 6-27-02.)

(320 ILCS 50/5)
Sec. 5. Findings. The General Assembly finds:
(1) Senior citizens identify pharmaceutical assistance as the single most critical factor to their health, well-being, and continued independence.
(2) The State of Illinois currently operates 2 pharmaceutical assistance programs that benefit seniors: (i) the program of pharmaceutical assistance under the Senior Citizens and Persons with Disabilities Property Tax Relief Act and (ii) the Aid to the Aged, Blind, or Disabled program under the Illinois Public Aid Code. The State has been given authority to establish a third program, SeniorRx Care, through a federal Medicaid waiver.
(3) Each year, numerous pieces of legislation are filed seeking to establish additional pharmaceutical assistance benefits for seniors or to make changes to the existing programs.
(4) Establishment of a pharmaceutical assistance review committee will ensure proper coordination of benefits, diminish the likelihood of duplicative benefits, and ensure that the best interests of seniors are served.
(5) In addition to the State pharmaceutical assistance programs, several private entities, such as drug manufacturers and pharmacies, also offer prescription drug discount or coverage programs.
(6) Many seniors are unaware of the myriad of public and private programs available to them.
(7) Establishing a pharmaceutical clearinghouse with a toll-free hot-line and local outreach workers will educate seniors about the vast array of options available to them and enable seniors to make an educated and informed choice that is best for them.
(8) Estimates indicate that almost one-third of senior citizens lack prescription drug coverage. The federal government, states, and the pharmaceutical industry each have a role in helping these uninsured seniors gain access to life-saving medications.
(9) The State of Illinois has recognized its obligation to assist Illinois' neediest seniors in purchasing prescription medications, and it is now time for pharmaceutical manufacturers to recognize their obligation to make their medications affordable to seniors.
(Source: P.A. 99-143, eff. 7-27-15.)

(320 ILCS 50/10)
Sec. 10. Definitions. In this Act:
"Manufacturer" includes:
(1) An entity that is engaged in (a) the production,

preparation, propagation, compounding, conversion, or processing of prescription drug products (i) directly or indirectly by extraction from substances of natural origin, (ii) independently by means of chemical synthesis, or (iii) by combination of extraction and chemical synthesis; or (b) the packaging, repackaging, labeling or re-labeling, or distribution of prescription drug products.

(2) The entity holding legal title to or possession

of the national drug code number for the covered prescription drug.

The term does not include a wholesale distributor of drugs, drugstore chain organization, or retail pharmacy licensed by the State.
"Prescription drug" means a drug that may be dispensed only upon prescription by an authorized prescriber and that is approved for safety and effectiveness as a prescription drug under Section 505 or 507 of the Federal Food, Drug and Cosmetic Act.
"Senior citizen" or "senior" means a person 65 years of age or older.
(Source: P.A. 92-594, eff. 6-27-02.)

(320 ILCS 50/15)
Sec. 15. (Repealed).
(Source: P.A. 97-128, eff. 7-14-11. Repealed by P.A. 98-8, eff. 5-3-13.)

(320 ILCS 50/20)
Sec. 20. Senior Health Assistance Program.
(a) The Senior Health Assistance Program is created within the Department on Aging, to become operational within 90 days after the effective date of this Act. The Senior Health Assistance Program shall provide outreach and education to senior citizens on available prescription drug coverage and discount programs.
(b) The Senior Health Assistance Program shall operate a Clearinghouse for all information regarding prescription drug coverage programs available to senior citizens in Illinois. The Clearinghouse shall operate in conjunction with the Department's toll-free senior information program.
(c) The purposes of the Clearinghouse include, but are not limited to:
(1) Maintaining information on public and private

prescription assistance programs for Illinois seniors.

(2) Educating citizens on available public and

private prescription assistance programs.

(3) Educating seniors on how to make an informed

decision about participation in prescription drug assistance programs.

(d) The Clearinghouse has the following duties:
(1) Provide a one-stop resource for all information

for seniors regarding public and private prescription drug discount and coverage programs.

(2) Perform outreach and education activities on

public and private prescription drug discount and coverage programs.

(3) Maintain a toll-free telephone number staffed by

trained customer service representatives.

(4) Maintain measurable data to identify the progress

and success of the program, including, but not limited to, the number of individuals served, the type of assistance received, and overall program evaluation.

(e) The Department shall work cooperatively with other Departments that fund senior health assistance, including assistance with prescription drugs, to ensure maximum coordination.
(Source: P.A. 92-594, eff. 6-27-02.)

(320 ILCS 50/25)
Sec. 25. Study of catastrophic pharmaceutical assistance coverage.
(a) The Illinois Comprehensive Health Insurance Board shall study a catastrophic pharmaceutical assistance coverage option. The Board may contract with a private entity for the completion of all or part of the study. Specifically, the study shall:
(1) Assess the need for a catastrophic pharmaceutical

assistance coverage option, including information on the number of individuals in need of such a benefit.

(2) Estimate the cost of providing a catastrophic

pharmaceutical assistance coverage option through the Illinois Comprehensive Health Insurance Plan or another public or private entity.

(3) Recommend ways to create a catastrophic

pharmaceutical assistance coverage option.

(b) The Board may accept donations, in trust, from any legal source, public or private, for deposit into a specially created trust account and for expenditure, without the necessity of being appropriated, solely for the purpose of conducting all or part of the study.
(c) The Board may enter into intergovernmental agreements with other State agencies for the purpose of conducting all or part of the study.
(d) The Board shall issue a report with recommendations to the Governor and the General Assembly by January 1, 2003.
(Source: P.A. 92-594, eff. 6-27-02.)

(320 ILCS 50/99)
Sec. 99. Effective Date. This Act takes effect upon becoming law.
(Source: P.A. 92-594, eff. 6-27-02.)



320 ILCS 65/ - Family Caregiver Act.

(320 ILCS 65/1)
Sec. 1. Short title. This Act may be cited as the Family Caregiver Act.
(Source: P.A. 93-864, eff. 8-5-04.)

(320 ILCS 65/5)
Sec. 5. Legislative findings. The General Assembly recognizes the following:
(1) Family caregivers, serving without compensation,

have been the mainstay of the long-term care system in this country. Care provided by these informal caregivers is the most crucial factor in avoiding or postponing institutionalization of the State's residents.

(2) Among non-institutionalized persons needing

assistance with personal care needs, two-thirds depend solely on family and friends for assistance. Another 25% supplement family care with services from paid providers. Only a little more than 5% rely exclusively on paid services.

(3) Family caregivers are frequently under

substantial physical, psychological, and financial stress. Unrelieved by support services available to the caregiver, this stress may lead to premature or unnecessary institutionalization of the care recipient or deterioration in the health condition and family circumstances of the caregiver.

(4) Two out of 3 family caregivers, due to being

employed outside the home, experience additional stress. Two-thirds of working caregivers report conflicts between work and caregiving, requiring them to rearrange their work schedules, work fewer than normal hours, or take an unpaid leave of absence. For this population, caregiver support services have the added benefit of allowing family caregivers to remain active members of our State's workforce.

(Source: P.A. 93-864, eff. 8-5-04.)

(320 ILCS 65/10)
Sec. 10. Legislative intent. It is the intent of the General Assembly to establish a multi-faceted family caregiver support program to assist unpaid family caregivers and grandparents or other older individuals who are relative caregivers, who are informal providers of in-home and community care to older individuals or children.
Services provided under this program shall do the following:
(1) Provide information, relief, and support to

family and other unpaid caregivers of older individuals and children.

(2) Encourage family members to provide care for

their family members who are older individuals and children.

(3) Provide temporary substitute support services or

living arrangements to allow a period of relief or rest for caregivers.

(4) Be provided in the least restrictive setting

available consistent with the individually assessed needs of older individuals and children.

(5) Include services appropriate to the needs of

family members caring for older individuals and children, including older individuals with dementia.

(6) Provide family caregivers with services that

enable them to make informed decisions about current and future care plans, solve day-to-day caregiving problems, learn essential care giving skills, and locate services that may strengthen their capacity to provide care.

(Source: P.A. 93-864, eff. 8-5-04.)

(320 ILCS 65/15)
Sec. 15. Definitions. In this Act:
"Caregiver" or "family caregiver" means an adult family member, or another individual, who is an informal provider of in-home and community care to an older individual, or a grandparent or older individual who is a relative caregiver.
"Child" or "children" means an individual or individuals 18 years of age or under.
"Department" means the Department on Aging.
"Eligible participant" means a family caregiver or a grandparent or older individual who is a relative caregiver.
"Family caregiver support services" includes, but is not limited to, the following:
(1) Information to caregivers about available

services.

(2) Assistance to caregivers in gaining access to the

services.

(3) Individual counseling, organization of support

groups, and caregiver training for caregivers to assist the caregivers in making decisions and solving problems relating to their caregiving roles.

(4) Respite care to enable caregivers to be

temporarily relieved from their caregiving responsibilities.

(5) Supplemental services, on a limited basis, to

complement the care provided by the caregivers.

(6) Other services as identified by the Department

and defined by rule.

"Frail individual" means an older individual who is determined to be functionally impaired because the individual (i) is unable to perform from at least 2 activities of daily living without substantial human assistance, including verbal reminding, physical cueing, or supervision or (ii) due to a cognitive or other mental impairment, requires substantial supervision because the individual behaves in a manner that poses a serious health or safety hazard to the individual or to another individual.
"Grandparent or older individual who is a relative caregiver" means a grandparent or step-grandparent of a child, or a relative of a child by blood or marriage, who:
(1) lives with the child;
(2) is the primary caregiver for the child because

the child's biological or adoptive parents are unable or unwilling to serve as the primary caregiver for the child; and

(3) has a legal relationship to the child, such as

legal custody or guardianship, or is raising the child informally.

"Informal provider" means an individual who is not compensated for the care he or she provides.
"Older individual" means an individual who is 60 years of age or older, except for a grandparent or older individual who is a relative caregiver.
"Respite care" means substitute supports or living arrangements provided on an intermittent, occasional basis. The term includes, but is not limited to, in-home respite care, adult day care, child care, and institutional care. The term also includes respite care as defined in Section 2 of the Respite Program Act to the extent that such services are allowable and participants are eligible under the National Family Caregiver Support Program.
(Source: P.A. 93-864, eff. 8-5-04.)

(320 ILCS 65/16)
Sec. 16. (Repealed).
(Source: P.A. 95-331, eff. 8-21-07. Repealed by P.A. 96-915, eff. 6-9-10.)

(320 ILCS 65/20)
Sec. 20. (Repealed).
(Source: P.A. 93-864, eff. 8-5-04. Repealed by P.A. 98-692, eff. 7-1-14.)

(320 ILCS 65/25)
Sec. 25. Provision of services. The Department shall contract with area agencies on aging and other appropriate agencies to conduct family caregiver support services to the extent of available State and federal funding. Services provided under this Act must be provided according to the requirements of federal law and rules, except for the provision of services to grandparents or older individuals who are relative caregivers when State funding is utilized to provide those services.
(Source: P.A. 93-864, eff. 8-5-04.)

(320 ILCS 65/27)
Sec. 27. Elder caregivers of adult children with developmental disabilities. Subject to appropriation or to inclusion of this population in the federal Older Americans Act, the Department may provide support to caregivers who are age 60 or older and who are caring for their adult children with developmental disabilities, in collaboration with the Department of Human Services.
(Source: P.A. 94-336, eff. 7-26-05.)

(320 ILCS 65/30)
Sec. 30. Eligibility for respite and supplemental services. When a family caregiver is providing in-home and community care to an older individual, the older individual must be a frail individual as defined in this Act in order for the family caregiver to be eligible to receive respite and supplemental services.
(Source: P.A. 93-864, eff. 8-5-04.)

(320 ILCS 65/35)
Sec. 35. Health care practitioners and facilities not impaired. Nothing in this Act shall impair the practice of any licensed health care practitioner or licensed health care facility.
(Source: P.A. 93-864, eff. 8-5-04.)

(320 ILCS 65/40)
Sec. 40. Entitlement not created; funding; waivers.
(a) Nothing in this Act creates or provides any individual with an entitlement to services or benefits. It is the General Assembly's intent that services under this Act shall be made available only to the extent of the availability and level of appropriations made by the General Assembly.
(b) The Director may seek and obtain State and federal funds that may be available to finance services under this Act, and may also seek and obtain other non-State resources for which the State may be eligible.
(c) The Department may seek appropriate waivers of federal requirements from the U.S. Department of Health and Human Services.
(Source: P.A. 93-864, eff. 8-5-04.)

(320 ILCS 65/90)
Sec. 90. (Amendatory provisions; text omitted).
(Source: P.A. 93-864, eff. 8-5-04; text omitted.)

(320 ILCS 65/91)
Sec. 91. The Respite Program Act is amended by repealing Sections 7, 9, and 10.
(Source: P.A. 93-864, eff. 8-5-04.)

(320 ILCS 65/92)
Sec. 92. Kinship Navigator Act. The Kinship Navigator established under the Kinship Navigator Act shall coordinate the services administered by the Department under this Act with the programs and services established and administered by the Department of Human Services under the Kinship Navigator Act.
(Source: P.A. 96-276, eff. 8-11-09.)

(320 ILCS 65/99)
(This Act was approved by the Governor on August 5, 2004, so the actual effective date of this Act is August 5, 2004)
Sec. 99. Effective date. This Act takes effect on July 1, 2004.
(Source: P.A. 93-864, eff. 8-5-04.)






Chapter 325 - CHILDREN

325 ILCS 2/ - Abandoned Newborn Infant Protection Act.

(325 ILCS 2/1)
Sec. 1. Short title. This Act may be cited as the Abandoned Newborn Infant Protection Act.
(Source: P.A. 92-408, eff. 8-17-01; 92-432, eff. 8-17-01.)

(325 ILCS 2/5)
Sec. 5. Public policy. Illinois recognizes that newborn infants have been abandoned to the environment or to other circumstances that may be unsafe to the newborn infant. These circumstances have caused injury and death to newborn infants and give rise to potential civil or criminal liability to parents who may be under severe emotional distress. This Act is intended to provide a mechanism for a newborn infant to be relinquished to a safe environment and for the parents of the infant to remain anonymous if they choose and to avoid civil or criminal liability for the act of relinquishing the infant. It is recognized that establishing an adoption plan is preferable to relinquishing a child using the procedures outlined in this Act, but to reduce the chance of injury to a newborn infant, this Act provides a safer alternative.
A public information campaign on this delicate issue shall be implemented to encourage parents considering abandonment of their newborn child to relinquish the child under the procedures outlined in this Act, to choose a traditional adoption plan, or to parent a child themselves rather than place the newborn infant in harm's way.
(Source: P.A. 92-408, eff. 8-17-01; 92-432, eff. 8-17-01.)

(325 ILCS 2/10)
Sec. 10. Definitions. In this Act:
"Abandon" has the same meaning as in the Abused and Neglected Child Reporting Act.
"Abused child" has the same meaning as in the Abused and Neglected Child Reporting Act.
"Child-placing agency" means a licensed public or private agency that receives a child for the purpose of placing or arranging for the placement of the child in a foster family home or other facility for child care, apart from the custody of the child's parents.
"Department" or "DCFS" means the Illinois Department of Children and Family Services.
"Emergency medical facility" means a freestanding emergency center or trauma center, as defined in the Emergency Medical Services (EMS) Systems Act.
"Emergency medical professional" includes licensed physicians, and any emergency medical technician, emergency medical technician-intermediate, advanced emergency medical technician, paramedic, trauma nurse specialist, and pre-hospital registered nurse, as defined in the Emergency Medical Services (EMS) Systems Act.
"Fire station" means a fire station within the State with at least one staff person.
"Hospital" has the same meaning as in the Hospital Licensing Act.
"Legal custody" means the relationship created by a court order in the best interest of a newborn infant that imposes on the infant's custodian the responsibility of physical possession of the infant, the duty to protect, train, and discipline the infant, and the duty to provide the infant with food, shelter, education, and medical care, except as these are limited by parental rights and responsibilities.
"Neglected child" has the same meaning as in the Abused and Neglected Child Reporting Act.
"Newborn infant" means a child who a licensed physician reasonably believes is 30 days old or less at the time the child is initially relinquished to a hospital, police station, fire station, or emergency medical facility, and who is not an abused or a neglected child.
"Police station" means a municipal police station, a county sheriff's office, a campus police department located on any college or university owned or controlled by the State or any private college or private university that is not owned or controlled by the State when employees of the campus police department are present, or any of the district headquarters of the Illinois State Police.
"Relinquish" means to bring a newborn infant, who a licensed physician reasonably believes is 30 days old or less, to a hospital, police station, fire station, or emergency medical facility and to leave the infant with personnel of the facility, if the person leaving the infant does not express an intent to return for the infant or states that he or she will not return for the infant. In the case of a mother who gives birth to an infant in a hospital, the mother's act of leaving that newborn infant at the hospital (i) without expressing an intent to return for the infant or (ii) stating that she will not return for the infant is not a "relinquishment" under this Act.
"Temporary protective custody" means the temporary placement of a newborn infant within a hospital or other medical facility out of the custody of the infant's parent.
(Source: P.A. 97-293, eff. 8-11-11; 98-973, eff. 8-15-14.)

(325 ILCS 2/15)
Sec. 15. Presumptions.
(a) There is a presumption that by relinquishing a newborn infant in accordance with this Act, the infant's parent consents to the termination of his or her parental rights with respect to the infant.
(b) There is a presumption that a person relinquishing a newborn infant in accordance with this Act:
(1) is the newborn infant's biological parent; and
(2) either without expressing an intent to return for

the infant or expressing an intent not to return for the infant, did intend to relinquish the infant to the hospital, police station, fire station, or emergency medical facility to treat, care for, and provide for the infant in accordance with this Act.

(c) A parent of a relinquished newborn infant may rebut the presumption set forth in either subsection (a) or subsection (b) pursuant to Section 55, at any time before the termination of the parent's parental rights.
(Source: P.A. 92-408, eff. 8-17-01; 92-432, eff. 8-17-01; 93-820, eff. 7-27-04.)

(325 ILCS 2/20)
Sec. 20. Procedures with respect to relinquished newborn infants.
(a) Hospitals. Every hospital must accept and provide all necessary emergency services and care to a relinquished newborn infant, in accordance with this Act. The hospital shall examine a relinquished newborn infant and perform tests that, based on reasonable medical judgment, are appropriate in evaluating whether the relinquished newborn infant was abused or neglected.
The act of relinquishing a newborn infant serves as implied consent for the hospital and its medical personnel and physicians on staff to treat and provide care for the infant.
The hospital shall be deemed to have temporary protective custody of a relinquished newborn infant until the infant is discharged to the custody of a child-placing agency or the Department.
(b) Fire stations and emergency medical facilities. Every fire station and emergency medical facility must accept and provide all necessary emergency services and care to a relinquished newborn infant, in accordance with this Act.
The act of relinquishing a newborn infant serves as implied consent for the fire station or emergency medical facility and its emergency medical professionals to treat and provide care for the infant, to the extent that those emergency medical professionals are trained to provide those services.
After the relinquishment of a newborn infant to a fire station or emergency medical facility, the fire station or emergency medical facility's personnel must arrange for the transportation of the infant to the nearest hospital as soon as transportation can be arranged.
If the parent of a newborn infant returns to reclaim the child within 72 hours after relinquishing the child to a fire station or emergency medical facility, the fire station or emergency medical facility must inform the parent of the name and location of the hospital to which the infant was transported.
(c) Police stations. Every police station must accept a relinquished newborn infant, in accordance with this Act. After the relinquishment of a newborn infant to a police station, the police station must arrange for the transportation of the infant to the nearest hospital as soon as transportation can be arranged. The act of relinquishing a newborn infant serves as implied consent for the hospital to which the infant is transported and that hospital's medical personnel and physicians on staff to treat and provide care for the infant.
If the parent of a newborn infant returns to reclaim the infant within 72 hours after relinquishing the infant to a police station, the police station must inform the parent of the name and location of the hospital to which the infant was transported.
(Source: P.A. 92-408, eff. 8-17-01; 92-432, eff. 8-17-01; 93-820, eff. 7-27-04.)

(325 ILCS 2/22)
Sec. 22. Signs. Every hospital, fire station, emergency medical facility, and police station that is required to accept a relinquished newborn infant in accordance with this Act must post a sign in a conspicuous place on the exterior of the building housing the facility informing persons that a newborn infant may be relinquished at the facility in accordance with this Act. The Department shall prescribe specifications for the signs and for their placement that will ensure statewide uniformity.
This Section does not apply to a hospital, fire station, emergency medical facility, or police station that has a sign that is consistent with the requirements of this Section that is posted on the effective date of this amendatory Act of the 95th General Assembly.
(Source: P.A. 95-275, eff. 8-17-07.)

(325 ILCS 2/25)
Sec. 25. Immunity for relinquishing person.
(a) The act of relinquishing a newborn infant to a hospital, police station, fire station, or emergency medical facility in accordance with this Act does not, by itself, constitute a basis for a finding of abuse, neglect, or abandonment of the infant pursuant to the laws of this State nor does it, by itself, constitute a violation of Section 12C-5 or 12C-10 of the Criminal Code of 2012.
(b) If there is suspected child abuse or neglect that is not based solely on the newborn infant's relinquishment to a hospital, police station, fire station, or emergency medical facility, the personnel of the hospital, police station, fire station, or emergency medical facility who are mandated reporters under the Abused and Neglected Child Reporting Act must report the abuse or neglect pursuant to that Act.
(c) Neither a child protective investigation nor a criminal investigation may be initiated solely because a newborn infant is relinquished pursuant to this Act.
(Source: P.A. 97-1109, eff. 1-1-13; 97-1150, eff. 1-25-13.)

(325 ILCS 2/27)
Sec. 27. Immunity of facility and personnel. A hospital, police station, fire station, or emergency medical facility, and any personnel of a hospital, police station, fire station, or emergency medical facility, are immune from criminal or civil liability for acting in good faith in accordance with this Act. Nothing in this Act limits liability for negligence for care and medical treatment.
(Source: P.A. 92-408, eff. 8-17-01; 92-432, eff. 8-17-01; 93-820, eff. 7-27-04.)

(325 ILCS 2/30)
Sec. 30. Anonymity of relinquishing person. If there is no evidence of abuse or neglect of a relinquished newborn infant, the relinquishing person has the right to remain anonymous and to leave the hospital, police station, fire station, or emergency medical facility at any time and not be pursued or followed. Before the relinquishing person leaves the hospital, police station, fire station, or emergency medical facility, the hospital, police station, fire station, or emergency medical facility personnel shall (i) verbally inform the relinquishing person that by relinquishing the child anonymously, he or she will have to petition the court if he or she desires to prevent the termination of parental rights and regain custody of the child and (ii) shall offer the relinquishing person the information packet described in Section 35 of this Act. However, nothing in this Act shall be construed as precluding the relinquishing person from providing his or her identity or completing the application forms for the Illinois Adoption Registry and Medical Information Exchange and requesting that the hospital, police station, fire station, or emergency medical facility forward those forms to the Illinois Adoption Registry and Medical Information Exchange.
(Source: P.A. 92-408, eff. 8-17-01; 92-432, eff. 8-17-01; 93-820, eff. 7-27-04.)

(325 ILCS 2/35)
Sec. 35. Information for relinquishing person.
(a) A hospital, police station, fire station, or emergency medical facility that receives a newborn infant relinquished in accordance with this Act must offer an information packet to the relinquishing person and, if possible, must clearly inform the relinquishing person that his or her acceptance of the information is completely voluntary. The information packet must include all of the following:
(1) (Blank).
(2) Written notice of the following:
(A) No sooner than 60 days following the date of

the initial relinquishment of the infant to a hospital, police station, fire station, or emergency medical facility, the child-placing agency or the Department will commence proceedings for the termination of parental rights and placement of the infant for adoption.

(B) Failure of a parent of the infant to contact

the Department and petition for the return of custody of the infant before termination of parental rights bars any future action asserting legal rights with respect to the infant.

(3) A resource list of providers of counseling

services including grief counseling, pregnancy counseling, and counseling regarding adoption and other available options for placement of the infant.

Upon request of a parent, the Department of Public Health shall provide the application forms for the Illinois Adoption Registry and Medical Information Exchange.
(b) The information packet given to a relinquishing parent in accordance with this Act shall include, in addition to other information required under this Act, the following:
(1) A brochure (with a self-mailer attached) that

describes this Act and the rights of birth parents, including an optional section for the parent to complete and mail to the Department of Children and Family Services, that shall ask for basic anonymous background information about the relinquished child. This brochure shall be maintained by the Department on its website.

(2) A brochure that describes the Illinois Adoption

Registry, including a toll-free number and website information. This brochure shall be maintained on the Office of Vital Records website.

(3) A brochure describing postpartum health

information for the mother.

The information packet shall be designed in coordination between the Office of Vital Records and the Department of Children and Family Services, with the exception of the resource list of providers of counseling services and adoption agencies, which shall be provided by the hospital, fire station, police station, sheriff's office, or emergency medical facility.
(Source: P.A. 96-1114, eff. 7-20-10; 97-333, eff. 8-12-11.)

(325 ILCS 2/37)
Sec. 37. Public disclosure of information prohibited. Emergency medical professionals, employees, or other persons engaged in the administration or operation of a fire station, police station, hospital, emergency medical facility, child placing agency, or the Department where a baby has been relinquished or transferred under this Act, are prohibited from publicly disclosing any information concerning the relinquishment of the infant and the individuals involved, except as otherwise provided by law.
(Source: P.A. 95-549, eff. 6-1-08.)

(325 ILCS 2/40)
Sec. 40. Reporting requirements.
(a) Within 12 hours after accepting a newborn infant from a relinquishing person or from a police station, fire station, or emergency medical facility in accordance with this Act, a hospital must report to the Department's State Central Registry for the purpose of transferring physical custody of the infant from the hospital to either a child-placing agency or the Department.
(b) Within 24 hours after receiving a report under subsection (a), the Department must request assistance from law enforcement officials to investigate the matter using the National Crime Information Center to ensure that the relinquished newborn infant is not a missing child.
(c) Once a hospital has made a report to the Department under subsection (a), the Department must arrange for a licensed child-placing agency to accept physical custody of the relinquished newborn infant.
(d) If a relinquished child is not a newborn infant as defined in this Act, the hospital and the Department must proceed as if the child is an abused or neglected child.
(Source: P.A. 92-408, eff. 8-17-01; 92-432, eff. 8-17-01; 93-820, eff. 7-27-04.)

(325 ILCS 2/45)
Sec. 45. Medical assistance. Notwithstanding any other provision of law, a newborn infant relinquished in accordance with this Act shall be deemed eligible for medical assistance under the Illinois Public Aid Code, and a hospital providing medical services to such an infant shall be reimbursed for those services in accordance with the payment methodologies authorized under that Code. In addition, for any day that a hospital has custody of a newborn infant relinquished in accordance with this Act and the infant does not require medically necessary care, the hospital shall be reimbursed by the Department of Healthcare and Family Services at the general acute care per diem rate, in accordance with 89 Ill. Adm. Code 148.270(c).
(Source: P.A. 95-331, eff. 8-21-07.)

(325 ILCS 2/50)
Sec. 50. Child-placing agency procedures.
(a) The Department's State Central Registry must maintain a list of licensed child-placing agencies willing to take legal custody of newborn infants relinquished in accordance with this Act. The child-placing agencies on the list must be contacted by the Department on a rotating basis upon notice from a hospital that a newborn infant has been relinquished in accordance with this Act.
(b) Upon notice from the Department that a newborn infant has been relinquished in accordance with this Act, a child-placing agency must accept the newborn infant if the agency has the accommodations to do so. The child-placing agency must seek an order for legal custody of the infant upon its acceptance of the infant.
(c) Within 3 business days after assuming physical custody of the infant, the child-placing agency shall file a petition in the division of the circuit court in which petitions for adoption would normally be heard. The petition shall allege that the newborn infant has been relinquished in accordance with this Act and shall state that the child-placing agency intends to place the infant in an adoptive home.
(d) If no licensed child-placing agency is able to accept the relinquished newborn infant, then the Department must assume responsibility for the infant as soon as practicable.
(e) A custody order issued under subsection (b) shall remain in effect until a final adoption order based on the relinquished newborn infant's best interests is issued in accordance with this Act and the Adoption Act.
(f) When possible, the child-placing agency must place a relinquished newborn infant in a prospective adoptive home.
(g) The Department or child-placing agency must initiate proceedings to (i) terminate the parental rights of the relinquished newborn infant's known or unknown parents, (ii) appoint a guardian for the infant, and (iii) obtain consent to the infant's adoption in accordance with this Act no sooner than 60 days following the date of the initial relinquishment of the infant to the hospital, police station, fire station, or emergency medical facility.
(h) Before filing a petition for termination of parental rights, the Department or child-placing agency must do the following:
(1) Search its Putative Father Registry for the

purpose of determining the identity and location of the putative father of the relinquished newborn infant who is, or is expected to be, the subject of an adoption proceeding, in order to provide notice of the proceeding to the putative father. At least one search of the Registry must be conducted, at least 30 days after the relinquished newborn infant's estimated date of birth; earlier searches may be conducted, however. Notice to any potential putative father discovered in a search of the Registry according to the estimated age of the relinquished newborn infant must be in accordance with Section 12a of the Adoption Act.

(2) Verify with law enforcement officials, using the

National Crime Information Center, that the relinquished newborn infant is not a missing child.

(Source: P.A. 92-408, eff. 8-17-01; 92-432, eff. 8-17-01; 93-820, eff. 7-27-04.)

(325 ILCS 2/55)
Sec. 55. Petition for return of custody.
(a) A parent of a newborn infant relinquished in accordance with this Act may petition for the return of custody of the infant before the termination of parental rights with respect to the infant.
(b) A parent of a newborn infant relinquished in accordance with this Act may petition for the return of custody of the infant by contacting the Department for the purpose of obtaining the name of the child-placing agency and then filing a petition for return of custody in the circuit court in which the proceeding for the termination of parental rights is pending.
(c) If a petition for the termination of parental rights has not been filed by the Department or the child-placing agency, the parent of the relinquished newborn infant must contact the Department, which must notify the parent of the appropriate court in which the petition for return of custody must be filed.
(d) The circuit court may hold the proceeding for the termination of parental rights in abeyance for a period not to exceed 60 days from the date that the petition for return of custody was filed without a showing of good cause. During that period:
(1) The court shall order genetic testing to

establish maternity or paternity, or both.

(2) The Department shall conduct a child protective

investigation and home study to develop recommendations to the court.

(3) When indicated as a result of the Department's

investigation and home study, further proceedings under the Juvenile Court Act of 1987 as the court determines appropriate, may be conducted. However, relinquishment of a newborn infant in accordance with this Act does not render the infant abused, neglected, or abandoned solely because the newborn infant was relinquished to a hospital, police station, fire station, or emergency medical facility in accordance with this Act.

(e) Failure to file a petition for the return of custody of a relinquished newborn infant before the termination of parental rights bars any future action asserting legal rights with respect to the infant unless the parent's act of relinquishment that led to the termination of parental rights involved fraud perpetrated against and not stemming from or involving the parent. No action to void or revoke the termination of parental rights of a parent of a newborn infant relinquished in accordance with this Act, including an action based on fraud, may be commenced after 12 months after the date that the newborn infant was initially relinquished to a hospital, police station, fire station, or emergency medical facility.
(Source: P.A. 92-408, eff. 8-17-01; 92-432, eff. 8-17-01; 93-820, eff. 7-27-04.)

(325 ILCS 2/60)
Sec. 60. Department's duties. The Department must implement a public information program to promote safe placement alternatives for newborn infants. The public information program must inform the public of the following:
(1) The relinquishment alternative provided for in

this Act, which results in the adoption of a newborn infant under 7 days of age and which provides for the parent's anonymity, if the parent so chooses.

(2) The alternative of adoption through a public or

private agency, in which the parent's identity may or may not be known to the agency, but is kept anonymous from the adoptive parents, if the birth parent so desires, and which allows the parent to be actively involved in the child's adoption plan.

The public information program may include, but need not be limited to, the following elements:
(i) Educational and informational materials in print,

audio, video, electronic or other media.

(ii) Establishment of a web site.
(iii) Public service announcements and advertisements.
(iv) Establishment of toll-free telephone hotlines to

provide information.

(Source: P.A. 94-941, eff. 6-26-06.)

(325 ILCS 2/65)
Sec. 65. Evaluation.
(a) The Department shall collect and analyze information regarding the relinquishment of newborn infants and placement of children under this Act. Police stations, fire stations, emergency medical facilities, and medical professionals accepting and providing services to a newborn infant under this Act shall report to the Department data necessary for the Department to evaluate and determine the effect of this Act in the prevention of injury or death of newborn infants. Child-placing agencies shall report to the Department data necessary to evaluate and determine the effectiveness of these agencies in providing child protective and child welfare services to newborn infants relinquished under this Act.
(b) The information collected shall include, but need not be limited to: the number of newborn infants relinquished; the services provided to relinquished newborn infants; the outcome of care for the relinquished newborn infants; the number and disposition of cases of relinquished newborn infants subject to placement; the number of children accepted and served by child-placing agencies; and the services provided by child-placing agencies and the disposition of the cases of the children placed under this Act.
(c) The Department shall submit a report by January 1, 2002, and on January 1 of each year thereafter, to the Governor and General Assembly regarding the prevention of injury or death of newborn infants and the effect of placements of children under this Act. The report shall include, but need not be limited to, a summary of collected data, an analysis of the data and conclusions regarding the Act's effectiveness, a determination whether the purposes of the Act are being achieved, and recommendations for changes that may be considered necessary to improve the administration and enforcement of this Act.
(Source: P.A. 92-408, eff. 8-17-01; 92-432, eff. 8-17-01; 93-820, eff. 7-27-04.)

(325 ILCS 2/70)
Sec. 70. Construction of Act. Nothing in this Act shall be construed to preclude the courts of this State from exercising their discretion to protect the health and safety of children in individual cases. The best interests and welfare of a child shall be a paramount consideration in the construction and interpretation of this Act. It is in the child's best interests that this Act be construed and interpreted so as not to result in extending time limits beyond those set forth in this Act.
(Source: P.A. 92-408, eff. 8-17-01; 92-432, eff. 8-17-01.)

(325 ILCS 2/75)
Sec. 75. (Repealed).
(Source: P.A. 92-432, eff. 8-17-01. Repealed by P.A. 94-207, eff. 1-1-06.)

(325 ILCS 2/90)
Sec. 90. (Amendatory provisions; text omitted).
(Source: P.A. 92-408, eff. 8-17-01; 92-432, eff. 8-17-01; text omitted.)

(325 ILCS 2/92)
Sec. 92. (Amendatory provisions; text omitted).
(Source: P.A. 92-408, eff. 8-17-01; 92-432, eff. 8-17-01; text omitted.)

(325 ILCS 2/95)
Sec. 95. (Amendatory provisions; text omitted).
(Source: P.A. 92-408, eff. 8-17-01; 92-432, eff. 8-17-01; text omitted.)

(325 ILCS 2/96)
Sec. 96. (Amendatory provisions; text omitted).
(Source: P.A. 92-408, eff. 8-17-01; 92-432, eff. 8-17-01; text omitted.)

(325 ILCS 2/96.5)
Sec. 96.5. (Amendatory provisions; text omitted).
(Source: P.A. 92-408, eff. 8-17-01; 92-432, eff. 8-17-01; text omitted.)

(325 ILCS 2/97)
Sec. 97. (Amendatory provisions; text omitted).
(Source: P.A. 92-408, eff. 8-17-01; 92-432, eff. 8-17-01; text omitted.)

(325 ILCS 2/999)
Sec. 999. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 92-408, eff. 8-17-01; 92-432, eff. 8-17-01.)



325 ILCS 5/ - Abused and Neglected Child Reporting Act.

(325 ILCS 5/1) (from Ch. 23, par. 2051)
Sec. 1. This Act shall be known and may be cited as the Abused and Neglected Child Reporting Act.
(Source: P.A. 79-65.)

(325 ILCS 5/2) (from Ch. 23, par. 2052)
Sec. 2. (a) The Illinois Department of Children and Family Services shall, upon receiving reports made under this Act, protect the health, safety, and best interests of the child in all situations in which the child is vulnerable to child abuse or neglect, offer protective services in order to prevent any further harm to the child and to other children in the same environment or family, stabilize the home environment, and preserve family life whenever possible. Recognizing that children also can be abused and neglected while living in public or private residential agencies or institutions meant to serve them, while attending day care centers, schools, or religious activities, or when in contact with adults who are responsible for the welfare of the child at that time, this Act also provides for the reporting and investigation of child abuse and neglect in such instances. In performing any of these duties, the Department may utilize such protective services of voluntary agencies as are available.
(b) The Department shall be responsible for receiving and investigating reports of adult resident abuse or neglect under the provisions of this Act.
(Source: P.A. 96-1446, eff. 8-20-10.)

(325 ILCS 5/2.1) (from Ch. 23, par. 2052.1)
Sec. 2.1. Any person or family seeking assistance in meeting child care responsibilities may use the services and facilities established by this Act which may assist in meeting such responsibilities. Whether or not the problem presented constitutes child abuse or neglect, such persons or families shall be referred to appropriate resources or agencies. No person seeking assistance under this Section shall be required to give his name or any other identifying information.
(Source: P.A. 81-1077.)

(325 ILCS 5/3) (from Ch. 23, par. 2053)
Sec. 3. As used in this Act unless the context otherwise requires:
"Adult resident" means any person between 18 and 22 years of age who resides in any facility licensed by the Department under the Child Care Act of 1969. For purposes of this Act, the criteria set forth in the definitions of "abused child" and "neglected child" shall be used in determining whether an adult resident is abused or neglected.
"Agency" means a child care facility licensed under Section 2.05 or Section 2.06 of the Child Care Act of 1969 and includes a transitional living program that accepts children and adult residents for placement who are in the guardianship of the Department.
"Blatant disregard" means an incident where the real, significant, and imminent risk of harm would be so obvious to a reasonable parent or caretaker that it is unlikely that a reasonable parent or caretaker would have exposed the child to the danger without exercising precautionary measures to protect the child from harm. With respect to a person working at an agency in his or her professional capacity with a child or adult resident, "blatant disregard" includes a failure by the person to perform job responsibilities intended to protect the child's or adult resident's health, physical well-being, or welfare, and, when viewed in light of the surrounding circumstances, evidence exists that would cause a reasonable person to believe that the child was neglected. With respect to an agency, "blatant disregard" includes a failure to implement practices that ensure the health, physical well-being, or welfare of the children and adult residents residing in the facility.
"Child" means any person under the age of 18 years, unless legally emancipated by reason of marriage or entry into a branch of the United States armed services.
"Department" means Department of Children and Family Services.
"Local law enforcement agency" means the police of a city, town, village or other incorporated area or the sheriff of an unincorporated area or any sworn officer of the Illinois Department of State Police.
"Abused child" means a child whose parent or immediate family member, or any person responsible for the child's welfare, or any individual residing in the same home as the child, or a paramour of the child's parent:
(a) inflicts, causes to be inflicted, or allows to be

inflicted upon such child physical injury, by other than accidental means, which causes death, disfigurement, impairment of physical or emotional health, or loss or impairment of any bodily function;

(b) creates a substantial risk of physical injury to

such child by other than accidental means which would be likely to cause death, disfigurement, impairment of physical or emotional health, or loss or impairment of any bodily function;

(c) commits or allows to be committed any sex offense

against such child, as such sex offenses are defined in the Criminal Code of 2012 or in the Wrongs to Children Act, and extending those definitions of sex offenses to include children under 18 years of age;

(d) commits or allows to be committed an act or acts

of torture upon such child;

(e) inflicts excessive corporal punishment or, in the

case of a person working for an agency who is prohibited from using corporal punishment, inflicts corporal punishment upon a child or adult resident with whom the person is working in his or her professional capacity;

(f) commits or allows to be committed the offense of

female genital mutilation, as defined in Section 12-34 of the Criminal Code of 2012, against the child;

(g) causes to be sold, transferred, distributed, or

given to such child under 18 years of age, a controlled substance as defined in Section 102 of the Illinois Controlled Substances Act in violation of Article IV of the Illinois Controlled Substances Act or in violation of the Methamphetamine Control and Community Protection Act, except for controlled substances that are prescribed in accordance with Article III of the Illinois Controlled Substances Act and are dispensed to such child in a manner that substantially complies with the prescription; or

(h) commits or allows to be committed the offense of

involuntary servitude, involuntary sexual servitude of a minor, or trafficking in persons as defined in Section 10-9 of the Criminal Code of 2012 against the child.

A child shall not be considered abused for the sole reason that the child has been relinquished in accordance with the Abandoned Newborn Infant Protection Act.
"Neglected child" means any child who is not receiving the proper or necessary nourishment or medically indicated treatment including food or care not provided solely on the basis of the present or anticipated mental or physical impairment as determined by a physician acting alone or in consultation with other physicians or otherwise is not receiving the proper or necessary support or medical or other remedial care recognized under State law as necessary for a child's well-being, or other care necessary for his or her well-being, including adequate food, clothing and shelter; or who is subjected to an environment which is injurious insofar as (i) the child's environment creates a likelihood of harm to the child's health, physical well-being, or welfare and (ii) the likely harm to the child is the result of a blatant disregard of parent, caretaker, or agency responsibilities; or who is abandoned by his or her parents or other person responsible for the child's welfare without a proper plan of care; or who has been provided with interim crisis intervention services under Section 3-5 of the Juvenile Court Act of 1987 and whose parent, guardian, or custodian refuses to permit the child to return home and no other living arrangement agreeable to the parent, guardian, or custodian can be made, and the parent, guardian, or custodian has not made any other appropriate living arrangement for the child; or who is a newborn infant whose blood, urine, or meconium contains any amount of a controlled substance as defined in subsection (f) of Section 102 of the Illinois Controlled Substances Act or a metabolite thereof, with the exception of a controlled substance or metabolite thereof whose presence in the newborn infant is the result of medical treatment administered to the mother or the newborn infant. A child shall not be considered neglected for the sole reason that the child's parent or other person responsible for his or her welfare has left the child in the care of an adult relative for any period of time. A child shall not be considered neglected for the sole reason that the child has been relinquished in accordance with the Abandoned Newborn Infant Protection Act. A child shall not be considered neglected or abused for the sole reason that such child's parent or other person responsible for his or her welfare depends upon spiritual means through prayer alone for the treatment or cure of disease or remedial care as provided under Section 4 of this Act. A child shall not be considered neglected or abused solely because the child is not attending school in accordance with the requirements of Article 26 of The School Code, as amended.
"Child Protective Service Unit" means certain specialized State employees of the Department assigned by the Director to perform the duties and responsibilities as provided under Section 7.2 of this Act.
"Person responsible for the child's welfare" means the child's parent; guardian; foster parent; relative caregiver; any person responsible for the child's welfare in a public or private residential agency or institution; any person responsible for the child's welfare within a public or private profit or not for profit child care facility; or any other person responsible for the child's welfare at the time of the alleged abuse or neglect, including any person that is the custodian of a child under 18 years of age who commits or allows to be committed, against the child, the offense of involuntary servitude, involuntary sexual servitude of a minor, or trafficking in persons for forced labor or services, as provided in Section 10-9 of the Criminal Code of 2012, or any person who came to know the child through an official capacity or position of trust, including but not limited to health care professionals, educational personnel, recreational supervisors, members of the clergy, and volunteers or support personnel in any setting where children may be subject to abuse or neglect.
"Temporary protective custody" means custody within a hospital or other medical facility or a place previously designated for such custody by the Department, subject to review by the Court, including a licensed foster home, group home, or other institution; but such place shall not be a jail or other place for the detention of criminal or juvenile offenders.
"An unfounded report" means any report made under this Act for which it is determined after an investigation that no credible evidence of abuse or neglect exists.
"An indicated report" means a report made under this Act if an investigation determines that credible evidence of the alleged abuse or neglect exists.
"An undetermined report" means any report made under this Act in which it was not possible to initiate or complete an investigation on the basis of information provided to the Department.
"Subject of report" means any child reported to the central register of child abuse and neglect established under Section 7.7 of this Act as an alleged victim of child abuse or neglect and the parent or guardian of the alleged victim or other person responsible for the alleged victim's welfare who is named in the report or added to the report as an alleged perpetrator of child abuse or neglect.
"Perpetrator" means a person who, as a result of investigation, has been determined by the Department to have caused child abuse or neglect.
"Member of the clergy" means a clergyman or practitioner of any religious denomination accredited by the religious body to which he or she belongs.
(Source: P.A. 99-350, eff. 6-1-16.)

(325 ILCS 5/4)
Sec. 4. Persons required to report; privileged communications; transmitting false report. Any physician, resident, intern, hospital, hospital administrator and personnel engaged in examination, care and treatment of persons, surgeon, dentist, dentist hygienist, osteopath, chiropractor, podiatric physician, physician assistant, substance abuse treatment personnel, funeral home director or employee, coroner, medical examiner, emergency medical technician, acupuncturist, crisis line or hotline personnel, school personnel (including administrators and both certified and non-certified school employees), personnel of institutions of higher education, educational advocate assigned to a child pursuant to the School Code, member of a school board or the Chicago Board of Education or the governing body of a private school (but only to the extent required in accordance with other provisions of this Section expressly concerning the duty of school board members to report suspected child abuse), truant officers, social worker, social services administrator, domestic violence program personnel, registered nurse, licensed practical nurse, genetic counselor, respiratory care practitioner, advanced practice registered nurse, home health aide, director or staff assistant of a nursery school or a child day care center, recreational or athletic program or facility personnel, early intervention provider as defined in the Early Intervention Services System Act, law enforcement officer, licensed professional counselor, licensed clinical professional counselor, registered psychologist and assistants working under the direct supervision of a psychologist, psychiatrist, or field personnel of the Department of Healthcare and Family Services, Juvenile Justice, Public Health, Human Services (acting as successor to the Department of Mental Health and Developmental Disabilities, Rehabilitation Services, or Public Aid), Corrections, Human Rights, or Children and Family Services, supervisor and administrator of general assistance under the Illinois Public Aid Code, probation officer, animal control officer or Illinois Department of Agriculture Bureau of Animal Health and Welfare field investigator, or any other foster parent, homemaker or child care worker having reasonable cause to believe a child known to them in their professional or official capacity may be an abused child or a neglected child shall immediately report or cause a report to be made to the Department.
Any member of the clergy having reasonable cause to believe that a child known to that member of the clergy in his or her professional capacity may be an abused child as defined in item (c) of the definition of "abused child" in Section 3 of this Act shall immediately report or cause a report to be made to the Department.
Any physician, physician's assistant, registered nurse, licensed practical nurse, medical technician, certified nursing assistant, social worker, or licensed professional counselor of any office, clinic, or any other physical location that provides abortions, abortion referrals, or contraceptives having reasonable cause to believe a child known to him or her in his or her professional or official capacity may be an abused child or a neglected child shall immediately report or cause a report to be made to the Department.
If an allegation is raised to a school board member during the course of an open or closed school board meeting that a child who is enrolled in the school district of which he or she is a board member is an abused child as defined in Section 3 of this Act, the member shall direct or cause the school board to direct the superintendent of the school district or other equivalent school administrator to comply with the requirements of this Act concerning the reporting of child abuse. For purposes of this paragraph, a school board member is granted the authority in his or her individual capacity to direct the superintendent of the school district or other equivalent school administrator to comply with the requirements of this Act concerning the reporting of child abuse.
Notwithstanding any other provision of this Act, if an employee of a school district has made a report or caused a report to be made to the Department under this Act involving the conduct of a current or former employee of the school district and a request is made by another school district for the provision of information concerning the job performance or qualifications of the current or former employee because he or she is an applicant for employment with the requesting school district, the general superintendent of the school district to which the request is being made must disclose to the requesting school district the fact that an employee of the school district has made a report involving the conduct of the applicant or caused a report to be made to the Department, as required under this Act. Only the fact that an employee of the school district has made a report involving the conduct of the applicant or caused a report to be made to the Department may be disclosed by the general superintendent of the school district to which the request for information concerning the applicant is made, and this fact may be disclosed only in cases where the employee and the general superintendent have not been informed by the Department that the allegations were unfounded. An employee of a school district who is or has been the subject of a report made pursuant to this Act during his or her employment with the school district must be informed by that school district that if he or she applies for employment with another school district, the general superintendent of the former school district, upon the request of the school district to which the employee applies, shall notify that requesting school district that the employee is or was the subject of such a report.
Whenever such person is required to report under this Act in his capacity as a member of the staff of a medical or other public or private institution, school, facility or agency, or as a member of the clergy, he shall make report immediately to the Department in accordance with the provisions of this Act and may also notify the person in charge of such institution, school, facility or agency, or church, synagogue, temple, mosque, or other religious institution, or his designated agent that such report has been made. Under no circumstances shall any person in charge of such institution, school, facility or agency, or church, synagogue, temple, mosque, or other religious institution, or his designated agent to whom such notification has been made, exercise any control, restraint, modification or other change in the report or the forwarding of such report to the Department.
The privileged quality of communication between any professional person required to report and his patient or client shall not apply to situations involving abused or neglected children and shall not constitute grounds for failure to report as required by this Act or constitute grounds for failure to share information or documents with the Department during the course of a child abuse or neglect investigation. If requested by the professional, the Department shall confirm in writing that the information or documents disclosed by the professional were gathered in the course of a child abuse or neglect investigation.
The reporting requirements of this Act shall not apply to the contents of a privileged communication between an attorney and his or her client or to confidential information within the meaning of Rule 1.6 of the Illinois Rules of Professional Conduct relating to the legal representation of an individual client.
A member of the clergy may claim the privilege under Section 8-803 of the Code of Civil Procedure.
Any office, clinic, or any other physical location that provides abortions, abortion referrals, or contraceptives shall provide to all office personnel copies of written information and training materials about abuse and neglect and the requirements of this Act that are provided to employees of the office, clinic, or physical location who are required to make reports to the Department under this Act, and instruct such office personnel to bring to the attention of an employee of the office, clinic, or physical location who is required to make reports to the Department under this Act any reasonable suspicion that a child known to him or her in his or her professional or official capacity may be an abused child or a neglected child. In addition to the above persons required to report suspected cases of abused or neglected children, any other person may make a report if such person has reasonable cause to believe a child may be an abused child or a neglected child.
Any person who enters into employment on and after July 1, 1986 and is mandated by virtue of that employment to report under this Act, shall sign a statement on a form prescribed by the Department, to the effect that the employee has knowledge and understanding of the reporting requirements of this Act. The statement shall be signed prior to commencement of the employment. The signed statement shall be retained by the employer. The cost of printing, distribution, and filing of the statement shall be borne by the employer.
Within one year of initial employment and at least every 5 years thereafter, school personnel required to report child abuse as provided under this Section must complete mandated reporter training by a provider or agency with expertise in recognizing and reporting child abuse.
The Department shall provide copies of this Act, upon request, to all employers employing persons who shall be required under the provisions of this Section to report under this Act.
Any person who knowingly transmits a false report to the Department commits the offense of disorderly conduct under subsection (a)(7) of Section 26-1 of the Criminal Code of 2012. A violation of this provision is a Class 4 felony.
Any person who knowingly and willfully violates any provision of this Section other than a second or subsequent violation of transmitting a false report as described in the preceding paragraph, is guilty of a Class A misdemeanor for a first violation and a Class 4 felony for a second or subsequent violation; except that if the person acted as part of a plan or scheme having as its object the prevention of discovery of an abused or neglected child by lawful authorities for the purpose of protecting or insulating any person or entity from arrest or prosecution, the person is guilty of a Class 4 felony for a first offense and a Class 3 felony for a second or subsequent offense (regardless of whether the second or subsequent offense involves any of the same facts or persons as the first or other prior offense).
A child whose parent, guardian or custodian in good faith selects and depends upon spiritual means through prayer alone for the treatment or cure of disease or remedial care may be considered neglected or abused, but not for the sole reason that his parent, guardian or custodian accepts and practices such beliefs.
A child shall not be considered neglected or abused solely because the child is not attending school in accordance with the requirements of Article 26 of the School Code, as amended.
Nothing in this Act prohibits a mandated reporter who reasonably believes that an animal is being abused or neglected in violation of the Humane Care for Animals Act from reporting animal abuse or neglect to the Department of Agriculture's Bureau of Animal Health and Welfare.
A home rule unit may not regulate the reporting of child abuse or neglect in a manner inconsistent with the provisions of this Section. This Section is a limitation under subsection (i) of Section 6 of Article VII of the Illinois Constitution on the concurrent exercise by home rule units of powers and functions exercised by the State.
For purposes of this Section "child abuse or neglect" includes abuse or neglect of an adult resident as defined in this Act.
(Source: P.A. 100-513, eff. 1-1-18.)

(325 ILCS 5/4.02) (from Ch. 23, par. 2054.02)
Sec. 4.02. Any physician who willfully fails to report suspected child abuse or neglect as required by this Act shall be referred to the Illinois State Medical Disciplinary Board for action in accordance with paragraph 22 of Section 22 of the Medical Practice Act of 1987. Any dentist or dental hygienist who willfully fails to report suspected child abuse or neglect as required by this Act shall be referred to the Department of Professional Regulation for action in accordance with paragraph 19 of Section 23 of the Illinois Dental Practice Act. Any other person required by this Act to report suspected child abuse and neglect who willfully fails to report such is guilty of a Class A misdemeanor for a first violation and a Class 4 felony for a second or subsequent violation.
(Source: P.A. 91-197, eff. 1-1-00; 92-801, eff. 8-16-02.)

(325 ILCS 5/4.1) (from Ch. 23, par. 2054.1)
Sec. 4.1. Any person required to report under this Act who has reasonable cause to suspect that a child has died as a result of abuse or neglect shall also immediately report his suspicion to the appropriate medical examiner or coroner. Any other person who has reasonable cause to believe that a child has died as a result of abuse or neglect may report his suspicion to the appropriate medical examiner or coroner. The medical examiner or coroner shall investigate the report and communicate his apparent gross findings, orally, immediately upon completion of the gross autopsy, but in all cases within 72 hours and within 21 days in writing, to the local law enforcement agency, the appropriate State's attorney, the Department and, if the institution making the report is a hospital, the hospital. The child protective investigator assigned to the death investigation shall have the right to require a copy of the completed autopsy report from the coroner or medical examiner.
(Source: P.A. 85-193.)

(325 ILCS 5/4.2)
Sec. 4.2. Departmental report on death or serious life-threatening injury of child.
(a) In the case of the death or serious life-threatening injury of a child whose care and custody or custody and guardianship has been transferred to the Department, or in the case of a child abuse or neglect report made to the central register involving the death of a child, the Department shall (i) investigate or provide for an investigation of the cause of and circumstances surrounding the death or serious life-threatening injury, (ii) review the investigation, and (iii) prepare and issue a report on the death or serious life-threatening injury.
(b) The report shall include (i) the cause of death or serious life-threatening injury, whether from natural or other causes, (ii) any extraordinary or pertinent information concerning the circumstances of the child's death or serious life-threatening injury, (iii) identification of child protective or other social services provided or actions taken regarding the child or his or her family at the time of the death or serious life-threatening injury or within the preceding 5 years, (iv) any action or further investigation undertaken by the Department since the death or serious life-threatening injury of the child, (v) as appropriate, recommendations for State administrative or policy changes, (vi) whether the alleged perpetrator of the abuse or neglect has been charged with committing a crime related to the report and allegation of abuse or neglect, and (vii) a copy of any documents, files, records, books, and papers created or used in connection with the Department's investigation of the death or serious life-threatening injury of the child. In any case involving the death or near death of a child, when a person responsible for the child has been charged with committing a crime that results in the child's death or near death, there shall be a presumption that the best interest of the public will be served by public disclosure of certain information concerning the circumstances of the investigations of the death or near death of the child and any other investigations concerning that child or other children living in the same household.
If the Department receives from the public a request for information relating to a case of child abuse or neglect involving the death or serious life-threatening injury of a child, the Director shall consult with the State's Attorney in the county of venue and release the report related to the case, except for the following, which may be redacted from the information disclosed to the public: any mental health or psychological information that is confidential as otherwise provided in State law; privileged communications of an attorney; the identity of the individual or individuals, if known, who made the report; information that may cause mental or physical harm to a sibling or another child living in the household; information that may undermine an ongoing criminal investigation; and any information prohibited from disclosure by federal law or regulation. Any information provided by an adult subject of a report that is released about the case in a public forum shall be subject to disclosure upon a public information request. Information about the case shall also be subject to disclosure upon consent of an adult subject. Information about the case shall also be subject to disclosure if it has been publicly disclosed in a report by a law enforcement agency or official, a State's Attorney, a judge, or any other State or local investigative agency or official. Except as it may apply directly to the cause of the death or serious life-threatening injury of the child, nothing in this Section shall be deemed to authorize the release or disclosure to the public of the substance or content of any psychological, psychiatric, therapeutic, clinical, or medical reports, evaluation, or like materials or information pertaining to the child or the child's family.
(c) No later than 6 months after the date of the death or serious life-threatening injury of the child, the Department shall notify the President of the Senate, the Minority Leader of the Senate, the Speaker of the House of Representatives, the Minority Leader of the House of Representatives, and the members of the Senate and the House of Representatives in whose district the child's death or serious life-threatening injury occurred upon the completion of each report and shall submit an annual cumulative report to the Governor and the General Assembly incorporating cumulative data about the above reports and including appropriate findings and recommendations. The reports required by this subsection (c) shall be made available to the public after completion or submittal.
(d) To enable the Department to prepare the report, the Department may request and shall timely receive from departments, boards, bureaus, or other agencies of the State, or any of its political subdivisions, or any duly authorized agency, or any other agency which provided assistance, care, or services to the deceased or injured child any information they are authorized to provide.
(Source: P.A. 97-1068, eff. 1-1-13.)

(325 ILCS 5/4.3)
Sec. 4.3. DCFS duty to report. The Department shall report the disappearance of any child under its custody or guardianship to the local law enforcement agency working in cooperation with the State Missing Persons Clearinghouse.
(Source: P.A. 97-938, eff. 1-1-13.)

(325 ILCS 5/4.4)
Sec. 4.4. DCFS duty to report to State's Attorney. Whenever the Department receives, by means of its statewide toll-free telephone number established under Section 7.6 for the purpose of reporting suspected child abuse or neglect or by any other means or from any mandated reporter under Section 4, a report of a newborn infant whose blood, urine, or meconium contains any amount of a controlled substance as defined in subsection (f) of Section 102 of the Illinois Controlled Substances Act or a metabolite thereof, with the exception of a controlled substance or metabolite thereof whose presence in the newborn infant is the result of medical treatment administered to the mother or the newborn infant, the Department must immediately report that information to the State's Attorney of the county in which the infant was born.
(Source: P.A. 95-361, eff. 8-23-07.)

(325 ILCS 5/4.4a)
Sec. 4.4a. Department of Children and Family Services duty to report to Department of Human Services' Office of Inspector General. Whenever the Department receives, by means of its statewide toll-free telephone number established under Section 7.6 for the purpose of reporting suspected child abuse or neglect or by any other means or from any mandated reporter under Section 4 of this Act, a report of suspected abuse, neglect, or financial exploitation of an adult with a disability between the ages of 18 and 59 and who is not residing in a DCFS licensed facility, the Department shall instruct the reporter to contact the Department of Human Services' Office of the Inspector General and shall provide the reporter with the statewide, 24-hour toll-free telephone number established and maintained by the Department of Human Services' Office of the Inspector General.
(Source: P.A. 99-143, eff. 7-27-15.)

(325 ILCS 5/4.4b)
Sec. 4.4b. Department of Children and Family Services' duty to report to a Department of Defense Family Advocacy Program. Whenever the Department receives, by means of its statewide toll-free telephone number established under Section 7.6 for the purpose of reporting suspected child abuse or neglect or by any other means or from any mandated reporter under Section 4 of this Act, a report of suspected abuse or neglect of a child and the child's parent or guardian is named in the report as the alleged perpetrator of the child abuse or neglect, the Department shall make efforts as soon as practicable to determine the military status of the parent or guardian. If the Department determines that the parent or guardian is a service member, the Department shall notify the geographically closest Department of Defense Family Advocacy Program within the State that there is an allegation of abuse or neglect against the parent or guardian that is open for investigation. If the Department determines that a person or guardian is a member of the Illinois National Guard, the Department shall also notify the Office of the Adjutant General that there is an allegation of abuse or neglect against the parent or guardian that is open for investigation.
As used in this Section, "service member" means an Illinois resident who is a member of any component of the United States Armed Forces, including the Illinois National Guard or any reserve component of the United States Armed Forces.
(Source: P.A. 99-638, eff. 1-1-17.)

(325 ILCS 5/4.5)
Sec. 4.5. Electronic and information technology workers; reporting child pornography.
(a) In this Section:
"Child pornography" means child pornography as described in Section 11-20.1 of the Criminal Code of 2012.
"Electronic and information technology equipment" means equipment used in the creation, manipulation, storage, display, or transmission of data, including internet and intranet systems, software applications, operating systems, video and multimedia, telecommunications products, kiosks, information transaction machines, copiers, printers, and desktop and portable computers.
"Electronic and information technology equipment worker" means a person who in the scope and course of his or her employment or business installs, repairs, or otherwise services electronic and information technology equipment for a fee but does not include (i) an employee, independent contractor, or other agent of a telecommunications carrier or telephone or telecommunications cooperative, as those terms are defined in the Public Utilities Act, or (ii) an employee, independent contractor, or other agent of a provider of commercial mobile radio service, as defined in 47 C.F.R. 20.3.
(b) If an electronic and information technology equipment worker discovers any depiction of child pornography while installing, repairing, or otherwise servicing an item of electronic and information technology equipment, that worker or the worker's employer shall immediately report the discovery to the local law enforcement agency or to the Cyber Tipline at the National Center for Missing & Exploited Children.
(c) If a report is filed in accordance with the requirements of 42 U.S.C. 13032, the requirements of this Section 4.5 will be deemed to have been met.
(d) An electronic and information technology equipment worker or electronic and information technology equipment worker's employer who reports a discovery of child pornography as required under this Section is immune from any criminal, civil, or administrative liability in connection with making the report, except for willful or wanton misconduct.
(e) Failure to report a discovery of child pornography as required under this Section is a business offense subject to a fine of $1,001.
(Source: P.A. 96-1551, eff. 7-1-11; 97-1150, eff. 1-25-13.)

(325 ILCS 5/5) (from Ch. 23, par. 2055)
Sec. 5. An officer of a local law enforcement agency, designated employee of the Department, or a physician treating a child may take or retain temporary protective custody of the child without the consent of the person responsible for the child's welfare, if (1) he has reason to believe that the child cannot be cared for at home or in the custody of the person responsible for the child's welfare without endangering the child's health or safety; and (2) there is not time to apply for a court order under the Juvenile Court Act of 1987 for temporary custody of the child. The person taking or retaining a child in temporary protective custody shall immediately make every reasonable effort to notify the person responsible for the child's welfare and shall immediately notify the Department. The Department shall provide to the temporary caretaker of a child any information in the Department's possession concerning the positive results of a test performed on the child to determine the presence of the antibody or antigen to Human Immunodeficiency Virus (HIV), or of HIV infection, as well as any communicable diseases or communicable infections that the child has. The temporary caretaker of a child shall not disclose to another person any information received by the temporary caretaker from the Department concerning the results of a test performed on the child to determine the presence of the antibody or antigen to HIV, or of HIV infection, except pursuant to Section 9 of the AIDS Confidentiality Act, as now or hereafter amended. The Department shall promptly initiate proceedings under the Juvenile Court Act of 1987 for the continued temporary custody of the child.
Where the physician keeping a child in his custody does so in his capacity as a member of the staff of a hospital or similar institution, he shall notify the person in charge of the institution or his designated agent, who shall then become responsible for the further care of such child in the hospital or similar institution under the direction of the Department.
Said care includes, but is not limited to the granting of permission to perform emergency medical treatment to a minor where the treatment itself does not involve a substantial risk of harm to the minor and the failure to render such treatment will likely result in death or permanent harm to the minor, and there is not time to apply for a court order under the Juvenile Court Act of 1987.
Any person authorized and acting in good faith in the removal of a child under this Section shall have immunity from any liability, civil or criminal that might otherwise be incurred or imposed as a result of such removal. Any physician authorized and acting in good faith and in accordance with acceptable medical practice in the treatment of a child under this Section shall have immunity from any liability, civil or criminal, that might otherwise be incurred or imposed as a result of granting permission for emergency treatment.
With respect to any child taken into temporary protective custody pursuant to this Section, the Department of Children and Family Services Guardianship Administrator or his designee shall be deemed the child's legally authorized representative for purposes of consenting to an HIV test if deemed necessary and appropriate by the Department's Guardianship Administrator or designee and obtaining and disclosing information concerning such test pursuant to the AIDS Confidentiality Act if deemed necessary and appropriate by the Department's Guardianship Administrator or designee and for purposes of consenting to the release of information pursuant to the Illinois Sexually Transmissible Disease Control Act if deemed necessary and appropriate by the Department's Guardianship Administrator or designee.
Any person who administers an HIV test upon the consent of the Department of Children and Family Services Guardianship Administrator or his designee, or who discloses the results of such tests to the Department's Guardianship Administrator or his designee, shall have immunity from any liability, civil, criminal or otherwise, that might result by reason of such actions. For the purpose of any proceedings, civil or criminal, the good faith of any persons required to administer or disclose the results of tests, or permitted to take such actions, shall be presumed.
(Source: P.A. 90-28, eff. 1-1-98.)

(325 ILCS 5/6) (from Ch. 23, par. 2056)
Sec. 6. Any person required to investigate cases of suspected child abuse or neglect may take or cause to be taken, at Department expense, color photographs and x-rays of the child who is the subject of a report, and color photographs of the physical environment in which the alleged abuse or neglect has taken place. The person seeking to take such photographs or x-rays shall make every reasonable effort to notify the person responsible for the child's welfare.
(Source: P.A. 84-611.)

(325 ILCS 5/7) (from Ch. 23, par. 2057)
Sec. 7. Time and manner of making reports. All reports of suspected child abuse or neglect made under this Act shall be made immediately by telephone to the central register established under Section 7.7 on the single, State-wide, toll-free telephone number established in Section 7.6, or in person or by telephone through the nearest Department office. The Department shall, in cooperation with school officials, distribute appropriate materials in school buildings listing the toll-free telephone number established in Section 7.6, including methods of making a report under this Act. The Department may, in cooperation with appropriate members of the clergy, distribute appropriate materials in churches, synagogues, temples, mosques, or other religious buildings listing the toll-free telephone number established in Section 7.6, including methods of making a report under this Act.
Wherever the Statewide number is posted, there shall also be posted the following notice:
"Any person who knowingly transmits a false report to the Department commits the offense of disorderly conduct under subsection (a)(7) of Section 26-1 of the Criminal Code of 2012. A violation of this subsection is a Class 4 felony."
The report required by this Act shall include, if known, the name and address of the child and his parents or other persons having his custody; the child's age; the nature of the child's condition including any evidence of previous injuries or disabilities; and any other information that the person filing the report believes might be helpful in establishing the cause of such abuse or neglect and the identity of the person believed to have caused such abuse or neglect. Reports made to the central register through the State-wide, toll-free telephone number shall be immediately transmitted by the Department to the appropriate Child Protective Service Unit. All such reports alleging the death of a child, serious injury to a child including, but not limited to, brain damage, skull fractures, subdural hematomas, and internal injuries, torture of a child, malnutrition of a child, and sexual abuse to a child, including, but not limited to, sexual intercourse, sexual exploitation, sexual molestation, and sexually transmitted disease in a child age 12 and under, shall also be immediately transmitted by the Department to the appropriate local law enforcement agency. The Department shall within 24 hours orally notify local law enforcement personnel and the office of the State's Attorney of the involved county of the receipt of any report alleging the death of a child, serious injury to a child including, but not limited to, brain damage, skull fractures, subdural hematomas, and, internal injuries, torture of a child, malnutrition of a child, and sexual abuse to a child, including, but not limited to, sexual intercourse, sexual exploitation, sexual molestation, and sexually transmitted disease in a child age twelve and under. All oral reports made by the Department to local law enforcement personnel and the office of the State's Attorney of the involved county shall be confirmed in writing within 24 hours of the oral report. All reports by persons mandated to report under this Act shall be confirmed in writing to the appropriate Child Protective Service Unit, which may be on forms supplied by the Department, within 48 hours of any initial report.
Written confirmation reports from persons not required to report by this Act may be made to the appropriate Child Protective Service Unit. Written reports from persons required by this Act to report shall be admissible in evidence in any judicial proceeding or administrative hearing relating to child abuse or neglect. Reports involving known or suspected child abuse or neglect in public or private residential agencies or institutions shall be made and received in the same manner as all other reports made under this Act.
For purposes of this Section "child" includes an adult resident as defined in this Act.
(Source: P.A. 96-1446, eff. 8-20-10; 97-189, eff. 7-22-11; 97-387, eff. 8-15-11; 97-813, eff. 7-13-12; 97-1150, eff. 1-25-13.)

(325 ILCS 5/7.1) (from Ch. 23, par. 2057.1)
Sec. 7.1. (a) To the fullest extent feasible, the Department shall cooperate with and shall seek the cooperation and involvement of all appropriate public and private agencies, including health, education, social service and law enforcement agencies, religious institutions, courts of competent jurisdiction, and agencies, organizations, or programs providing or concerned with human services related to the prevention, identification or treatment of child abuse or neglect.
Such cooperation and involvement shall include joint consultation and services, joint planning, joint case management, joint public education and information services, joint utilization of facilities, joint staff development and other training, and the creation of multidisciplinary case diagnostic, case handling, case management, and policy planning teams. Such cooperation and involvement shall also include consultation and planning with the Illinois Department of Human Services regarding referrals to designated perinatal centers of newborn children requiring protective custody under this Act, whose life or development may be threatened by a developmental disability or disabling condition.
For implementing such intergovernmental cooperation and involvement, units of local government and public and private agencies may apply for and receive federal or State funds from the Department under this Act or seek and receive gifts from local philanthropic or other private local sources in order to augment any State funds appropriated for the purposes of this Act.
(b) The Department may establish up to 5 demonstrations of multidisciplinary teams to advise, review and monitor cases of child abuse and neglect brought by the Department or any member of the team. The Director shall determine the criteria by which certain cases of child abuse or neglect are brought to the multidisciplinary teams. The criteria shall include but not be limited to geographic area and classification of certain cases where allegations are of a severe nature. Each multidisciplinary team shall consist of 7 to 10 members appointed by the Director, including, but not limited to representatives from the medical, mental health, educational, juvenile justice, law enforcement and social service fields.
(Source: P.A. 99-143, eff. 7-27-15.)

(325 ILCS 5/7.2) (from Ch. 23, par. 2057.2)
Sec. 7.2. The Department shall establish a Child Protective Service Unit within each geographic region as designated by the Director of the Department. The Child Protective Service Unit shall perform those functions assigned by this Act to it and only such others that would further the purposes of this Act. It shall have a sufficient staff of qualified personnel to fulfill the purpose of this Act and be organized in such a way as to maximize the continuity of responsibility, care and service of the individual workers toward the individual children and families.
The Child Protective Service Unit shall designate members of each unit to receive specialty training to serve as special consultants to unit staff and the public in the areas of child sexual abuse, child deaths and injuries, and out-of-home investigations.
(Source: P.A. 85-1440.)

(325 ILCS 5/7.3) (from Ch. 23, par. 2057.3)
Sec. 7.3. (a) The Department shall be the sole agency responsible for receiving and investigating reports of child abuse or neglect made under this Act, including reports of adult resident abuse or neglect as defined in this Act, except where investigations by other agencies may be required with respect to reports alleging the death of a child, serious injury to a child or sexual abuse to a child made pursuant to Sections 4.1 or 7 of this Act, and except that the Department may delegate the performance of the investigation to the Department of State Police, a law enforcement agency and to those private social service agencies which have been designated for this purpose by the Department prior to July 1, 1980.
(b) Notwithstanding any other provision of this Act, the Department shall adopt rules expressly allowing law enforcement personnel to investigate reports of suspected child abuse or neglect concurrently with the Department, without regard to whether the Department determines a report to be "indicated" or "unfounded" or deems a report to be "undetermined".
(c) By June 1, 2016, the Department shall adopt rules that address and set forth criteria and standards relevant to investigations of reports of abuse or neglect committed by any agency, as defined in Section 3 of this Act, or person working for an agency responsible for the welfare of a child or adult resident.
(Source: P.A. 99-350, eff. 6-1-16.)

(325 ILCS 5/7.3a) (from Ch. 23, par. 2057.3a)
Sec. 7.3a. The Director of the Department shall appoint a Perinatal Coordinator who shall be a physician licensed to practice medicine in all its branches with a specialty certification in pediatric care. Such coordinator, or other designated medical specialists, shall review all reports of suspected medical neglect involving newborns or infants, coordinate the evaluation of the subject of such report, and assist in necessary referrals to appropriate perinatal medical care and treatment. When the Perinatal Coordinator or other designated medical specialists, alone or in consultation with an infant care review committee established by a medical facility, determine that a newborn or infant child is being neglected as defined in Section 3 of this Act, a designated employee of the Department shall take the steps necessary to protect such newborn or infant child's life or health, including but not limited to taking temporary protective custody.
(Source: P.A. 83-1248.)

(325 ILCS 5/7.3b) (from Ch. 23, par. 2057.3b)
Sec. 7.3b. All persons required to report under Section 4 may refer to the Department of Human Services any pregnant person in this State who is addicted as defined in the Alcoholism and Other Drug Abuse and Dependency Act. The Department of Human Services shall notify the local Infant Mortality Reduction Network service provider or Department funded prenatal care provider in the area in which the person resides. The service provider shall prepare a case management plan and assist the pregnant woman in obtaining counseling and treatment from a local substance abuse service provider licensed by the Department of Human Services or a licensed hospital which provides substance abuse treatment services. The local Infant Mortality Reduction Network service provider and Department funded prenatal care provider shall monitor the pregnant woman through the service program. The Department of Human Services shall have the authority to promulgate rules and regulations to implement this Section.
(Source: P.A. 88-670, eff. 12-2-94; 89-507 (Sections 9C-25 and 9M-5), eff. 7-1-97.)

(325 ILCS 5/7.3c)
Sec. 7.3c. Substance abuse services for women with children.
The Department of Human Services and the Department of Children and Family Services shall develop a community based system of integrated child welfare and substance abuse services for the purpose of providing safety and protection for children, improving adult health and parenting outcomes, and improving family outcomes.
The Department of Children and Family Services, in cooperation with the Department of Human Services, shall develop case management protocols for DCFS clients with substance abuse problems. The Departments may establish pilot programs designed to test the most effective approaches to case-management. The Departments shall evaluate the effectiveness of these pilot programs and report to the Governor and the General Assembly on an annual basis.
(Source: P.A. 89-268, eff. 1-1-96; 89-507, eff. 7-1-97.)

(325 ILCS 5/7.4) (from Ch. 23, par. 2057.4)
(Text of Section from P.A. 98-1141)
Sec. 7.4. (a) The Department shall be capable of receiving reports of suspected child abuse or neglect 24 hours a day, 7 days a week. Whenever the Department receives a report alleging that a child is a truant as defined in Section 26-2a of The School Code, as now or hereafter amended, the Department shall notify the superintendent of the school district in which the child resides and the appropriate superintendent of the educational service region. The notification to the appropriate officials by the Department shall not be considered an allegation of abuse or neglect under this Act.
(a-5) Beginning January 1, 2010, the Department of Children and Family Services may implement a 5-year demonstration of a "differential response program" in accordance with criteria, standards, and procedures prescribed by rule. The program may provide that, upon receiving a report, the Department shall determine whether to conduct a family assessment or an investigation as appropriate to prevent or provide a remedy for child abuse or neglect.
For purposes of this subsection (a-5), "family assessment" means a comprehensive assessment of child safety, risk of subsequent child maltreatment, and family strengths and needs that is applied to a child maltreatment report that does not allege substantial child endangerment. "Family assessment" does not include a determination as to whether child maltreatment occurred but does determine the need for services to address the safety of family members and the risk of subsequent maltreatment.
For purposes of this subsection (a-5), "investigation" means fact-gathering related to the current safety of a child and the risk of subsequent abuse or neglect that determines whether a report of suspected child abuse or neglect should be indicated or unfounded and whether child protective services are needed.
Under the "differential response program" implemented under this subsection (a-5), the Department:
(1) Shall conduct an investigation on reports

involving substantial child abuse or neglect.

(2) Shall begin an immediate investigation if, at any

time when it is using a family assessment response, it determines that there is reason to believe that substantial child abuse or neglect or a serious threat to the child's safety exists.

(3) May conduct a family assessment for reports that

do not allege substantial child endangerment. In determining that a family assessment is appropriate, the Department may consider issues including, but not limited to, child safety, parental cooperation, and the need for an immediate response.

(4) Shall promulgate criteria, standards, and

procedures that shall be applied in making this determination, taking into consideration the Child Endangerment Risk Assessment Protocol of the Department.

(5) May conduct a family assessment on a report that

was initially screened and assigned for an investigation.

In determining that a complete investigation is not required, the Department must document the reason for terminating the investigation and notify the local law enforcement agency or the Department of State Police if the local law enforcement agency or Department of State Police is conducting a joint investigation.
Once it is determined that a "family assessment" will be implemented, the case shall not be reported to the central register of abuse and neglect reports.
During a family assessment, the Department shall collect any available and relevant information to determine child safety, risk of subsequent abuse or neglect, and family strengths.
Information collected includes, but is not limited to, when relevant: information with regard to the person reporting the alleged abuse or neglect, including the nature of the reporter's relationship to the child and to the alleged offender, and the basis of the reporter's knowledge for the report; the child allegedly being abused or neglected; the alleged offender; the child's caretaker; and other collateral sources having relevant information related to the alleged abuse or neglect. Information relevant to the assessment must be asked for, and may include:
(A) The child's sex and age, prior reports of abuse

or neglect, information relating to developmental functioning, credibility of the child's statement, and whether the information provided under this paragraph (A) is consistent with other information collected during the course of the assessment or investigation.

(B) The alleged offender's age, a record check for

prior reports of abuse or neglect, and criminal charges and convictions. The alleged offender may submit supporting documentation relevant to the assessment.

(C) Collateral source information regarding the

alleged abuse or neglect and care of the child. Collateral information includes, when relevant: (i) a medical examination of the child; (ii) prior medical records relating to the alleged maltreatment or care of the child maintained by any facility, clinic, or health care professional, and an interview with the treating professionals; and (iii) interviews with the child's caretakers, including the child's parent, guardian, foster parent, child care provider, teachers, counselors, family members, relatives, and other persons who may have knowledge regarding the alleged maltreatment and the care of the child.

(D) Information on the existence of domestic abuse

and violence in the home of the child, and substance abuse.

Nothing in this subsection (a-5) precludes the Department from collecting other relevant information necessary to conduct the assessment or investigation. Nothing in this subsection (a-5) shall be construed to allow the name or identity of a reporter to be disclosed in violation of the protections afforded under Section 7.19 of this Act.
After conducting the family assessment, the Department shall determine whether services are needed to address the safety of the child and other family members and the risk of subsequent abuse or neglect.
Upon completion of the family assessment, if the Department concludes that no services shall be offered, then the case shall be closed. If the Department concludes that services shall be offered, the Department shall develop a family preservation plan and offer or refer services to the family.
At any time during a family assessment, if the Department believes there is any reason to stop the assessment and conduct an investigation based on the information discovered, the Department shall do so.
The procedures available to the Department in conducting investigations under this Act shall be followed as appropriate during a family assessment.
The Department shall arrange for an independent evaluation of the "differential response program" authorized and implemented under this subsection (a-5) to determine whether it is meeting the goals in accordance with Section 2 of this Act. The Department may adopt administrative rules necessary for the execution of this Section, in accordance with Section 4 of the Children and Family Services Act.
The demonstration conducted under this subsection (a-5) shall become a permanent program on July 1, 2016, upon completion of the demonstration project period.
(b)(1) The following procedures shall be followed in the investigation of all reports of suspected abuse or neglect of a child, except as provided in subsection (c) of this Section.
(2) If, during a family assessment authorized by subsection (a-5) or an investigation, it appears that the immediate safety or well-being of a child is endangered, that the family may flee or the child disappear, or that the facts otherwise so warrant, the Child Protective Service Unit shall commence an investigation immediately, regardless of the time of day or night. All other investigations shall be commenced within 24 hours of receipt of the report. Upon receipt of a report, the Child Protective Service Unit shall conduct a family assessment authorized by subsection (a-5) or begin an initial investigation and make an initial determination whether the report is a good faith indication of alleged child abuse or neglect.
(3) Based on an initial investigation, if the Unit determines the report is a good faith indication of alleged child abuse or neglect, then a formal investigation shall commence and, pursuant to Section 7.12 of this Act, may or may not result in an indicated report. The formal investigation shall include: direct contact with the subject or subjects of the report as soon as possible after the report is received; an evaluation of the environment of the child named in the report and any other children in the same environment; a determination of the risk to such children if they continue to remain in the existing environments, as well as a determination of the nature, extent and cause of any condition enumerated in such report; the name, age and condition of other children in the environment; and an evaluation as to whether there would be an immediate and urgent necessity to remove the child from the environment if appropriate family preservation services were provided. After seeing to the safety of the child or children, the Department shall forthwith notify the subjects of the report in writing, of the existence of the report and their rights existing under this Act in regard to amendment or expungement. To fulfill the requirements of this Section, the Child Protective Service Unit shall have the capability of providing or arranging for comprehensive emergency services to children and families at all times of the day or night.
(4) If (i) at the conclusion of the Unit's initial investigation of a report, the Unit determines the report to be a good faith indication of alleged child abuse or neglect that warrants a formal investigation by the Unit, the Department, any law enforcement agency or any other responsible agency and (ii) the person who is alleged to have caused the abuse or neglect is employed or otherwise engaged in an activity resulting in frequent contact with children and the alleged abuse or neglect are in the course of such employment or activity, then the Department shall, except in investigations where the Director determines that such notification would be detrimental to the Department's investigation, inform the appropriate supervisor or administrator of that employment or activity that the Unit has commenced a formal investigation pursuant to this Act, which may or may not result in an indicated report. The Department shall also notify the person being investigated, unless the Director determines that such notification would be detrimental to the Department's investigation.
(c) In an investigation of a report of suspected abuse or neglect of a child by a school employee at a school or on school grounds, the Department shall make reasonable efforts to follow the following procedures:
(1) Investigations involving teachers shall not, to

the extent possible, be conducted when the teacher is scheduled to conduct classes. Investigations involving other school employees shall be conducted so as to minimize disruption of the school day. The school employee accused of child abuse or neglect may have his superior, his association or union representative and his attorney present at any interview or meeting at which the teacher or administrator is present. The accused school employee shall be informed by a representative of the Department, at any interview or meeting, of the accused school employee's due process rights and of the steps in the investigation process. The information shall include, but need not necessarily be limited to the right, subject to the approval of the Department, of the school employee to confront the accuser, if the accuser is 14 years of age or older, or the right to review the specific allegations which gave rise to the investigation, and the right to review all materials and evidence that have been submitted to the Department in support of the allegation. These due process rights shall also include the right of the school employee to present countervailing evidence regarding the accusations.

(2) If a report of neglect or abuse of a child by a

teacher or administrator does not involve allegations of sexual abuse or extreme physical abuse, the Child Protective Service Unit shall make reasonable efforts to conduct the initial investigation in coordination with the employee's supervisor.

If the Unit determines that the report is a good

faith indication of potential child abuse or neglect, it shall then commence a formal investigation under paragraph (3) of subsection (b) of this Section.

(3) If a report of neglect or abuse of a child by a

teacher or administrator involves an allegation of sexual abuse or extreme physical abuse, the Child Protective Unit shall commence an investigation under paragraph (2) of subsection (b) of this Section.

(c-5) In any instance in which a report is made or caused to made by a school district employee involving the conduct of a person employed by the school district, at the time the report was made, as required under Section 4 of this Act, the Child Protective Service Unit shall send a copy of its final finding report to the general superintendent of that school district.
(d) If the Department has contact with an employer, or with a religious institution or religious official having supervisory or hierarchical authority over a member of the clergy accused of the abuse of a child, in the course of its investigation, the Department shall notify the employer or the religious institution or religious official, in writing, when a report is unfounded so that any record of the investigation can be expunged from the employee's or member of the clergy's personnel or other records. The Department shall also notify the employee or the member of the clergy, in writing, that notification has been sent to the employer or to the appropriate religious institution or religious official informing the employer or religious institution or religious official that the Department's investigation has resulted in an unfounded report.
(e) Upon request by the Department, the Department of State Police and law enforcement agencies are authorized to provide criminal history record information as defined in the Illinois Uniform Conviction Information Act and information maintained in the adjudicatory and dispositional record system as defined in Section 2605-355 of the Department of State Police Law (20 ILCS 2605/2605-355) to properly designated employees of the Department of Children and Family Services if the Department determines the information is necessary to perform its duties under the Abused and Neglected Child Reporting Act, the Child Care Act of 1969, and the Children and Family Services Act. The request shall be in the form and manner required by the Department of State Police. Any information obtained by the Department of Children and Family Services under this Section is confidential and may not be transmitted outside the Department of Children and Family Services other than to a court of competent jurisdiction or unless otherwise authorized by law. Any employee of the Department of Children and Family Services who transmits confidential information in violation of this Section or causes the information to be transmitted in violation of this Section is guilty of a Class A misdemeanor unless the transmittal of the information is authorized by this Section or otherwise authorized by law.
(f) For purposes of this Section "child abuse or neglect" includes abuse or neglect of an adult resident as defined in this Act.
(Source: P.A. 98-1141, eff. 12-30-14.)

(Text of Section from P.A. 100-68)
Sec. 7.4. (a) The Department shall be capable of receiving reports of suspected child abuse or neglect 24 hours a day, 7 days a week. Whenever the Department receives a report alleging that a child is a truant as defined in Section 26-2a of The School Code, as now or hereafter amended, the Department shall notify the superintendent of the school district in which the child resides and the appropriate superintendent of the educational service region. The notification to the appropriate officials by the Department shall not be considered an allegation of abuse or neglect under this Act.
(a-5) The Department of Children and Family Services may implement a "differential response program" in accordance with criteria, standards, and procedures prescribed by rule. The program may provide that, upon receiving a report, the Department shall determine whether to conduct a family assessment or an investigation as appropriate to prevent or provide a remedy for child abuse or neglect.
For purposes of this subsection (a-5), "family assessment" means a comprehensive assessment of child safety, risk of subsequent child maltreatment, and family strengths and needs that is applied to a child maltreatment report that does not allege substantial child endangerment. "Family assessment" does not include a determination as to whether child maltreatment occurred but does determine the need for services to address the safety of family members and the risk of subsequent maltreatment.
For purposes of this subsection (a-5), "investigation" means fact-gathering related to the current safety of a child and the risk of subsequent abuse or neglect that determines whether a report of suspected child abuse or neglect should be indicated or unfounded and whether child protective services are needed.
Under the "differential response program" implemented under this subsection (a-5), the Department:
(1) Shall conduct an investigation on reports

involving substantial child abuse or neglect.

(2) Shall begin an immediate investigation if, at any

time when it is using a family assessment response, it determines that there is reason to believe that substantial child abuse or neglect or a serious threat to the child's safety exists.

(3) May conduct a family assessment for reports that

do not allege substantial child endangerment. In determining that a family assessment is appropriate, the Department may consider issues including, but not limited to, child safety, parental cooperation, and the need for an immediate response.

(4) Shall promulgate criteria, standards, and

procedures that shall be applied in making this determination, taking into consideration the Child Endangerment Risk Assessment Protocol of the Department.

(5) May conduct a family assessment on a report that

was initially screened and assigned for an investigation.

In determining that a complete investigation is not required, the Department must document the reason for terminating the investigation and notify the local law enforcement agency or the Department of State Police if the local law enforcement agency or Department of State Police is conducting a joint investigation.
Once it is determined that a "family assessment" will be implemented, the case shall not be reported to the central register of abuse and neglect reports.
During a family assessment, the Department shall collect any available and relevant information to determine child safety, risk of subsequent abuse or neglect, and family strengths.
Information collected includes, but is not limited to, when relevant: information with regard to the person reporting the alleged abuse or neglect, including the nature of the reporter's relationship to the child and to the alleged offender, and the basis of the reporter's knowledge for the report; the child allegedly being abused or neglected; the alleged offender; the child's caretaker; and other collateral sources having relevant information related to the alleged abuse or neglect. Information relevant to the assessment must be asked for, and may include:
(A) The child's sex and age, prior reports of abuse

or neglect, information relating to developmental functioning, credibility of the child's statement, and whether the information provided under this paragraph (A) is consistent with other information collected during the course of the assessment or investigation.

(B) The alleged offender's age, a record check for

prior reports of abuse or neglect, and criminal charges and convictions. The alleged offender may submit supporting documentation relevant to the assessment.

(C) Collateral source information regarding the

alleged abuse or neglect and care of the child. Collateral information includes, when relevant: (i) a medical examination of the child; (ii) prior medical records relating to the alleged maltreatment or care of the child maintained by any facility, clinic, or health care professional, and an interview with the treating professionals; and (iii) interviews with the child's caretakers, including the child's parent, guardian, foster parent, child care provider, teachers, counselors, family members, relatives, and other persons who may have knowledge regarding the alleged maltreatment and the care of the child.

(D) Information on the existence of domestic abuse

and violence in the home of the child, and substance abuse.

Nothing in this subsection (a-5) precludes the Department from collecting other relevant information necessary to conduct the assessment or investigation. Nothing in this subsection (a-5) shall be construed to allow the name or identity of a reporter to be disclosed in violation of the protections afforded under Section 7.19 of this Act.
After conducting the family assessment, the Department shall determine whether services are needed to address the safety of the child and other family members and the risk of subsequent abuse or neglect.
Upon completion of the family assessment, if the Department concludes that no services shall be offered, then the case shall be closed. If the Department concludes that services shall be offered, the Department shall develop a family preservation plan and offer or refer services to the family.
At any time during a family assessment, if the Department believes there is any reason to stop the assessment and conduct an investigation based on the information discovered, the Department shall do so.
The procedures available to the Department in conducting investigations under this Act shall be followed as appropriate during a family assessment.
If the Department implements a differential response program authorized under this subsection (a-5), the Department shall arrange for an independent evaluation of the program for at least the first 3 years of implementation to determine whether it is meeting the goals in accordance with Section 2 of this Act.
The Department may adopt administrative rules necessary for the execution of this Section, in accordance with Section 4 of the Children and Family Services Act.
The Department shall submit a report to the General Assembly by January 15, 2018 on the implementation progress and recommendations for additional needed legislative changes.
(b)(1) The following procedures shall be followed in the investigation of all reports of suspected abuse or neglect of a child, except as provided in subsection (c) of this Section.
(2) If, during a family assessment authorized by subsection (a-5) or an investigation, it appears that the immediate safety or well-being of a child is endangered, that the family may flee or the child disappear, or that the facts otherwise so warrant, the Child Protective Service Unit shall commence an investigation immediately, regardless of the time of day or night. All other investigations shall be commenced within 24 hours of receipt of the report. Upon receipt of a report, the Child Protective Service Unit shall conduct a family assessment authorized by subsection (a-5) or begin an initial investigation and make an initial determination whether the report is a good faith indication of alleged child abuse or neglect.
(3) Based on an initial investigation, if the Unit determines the report is a good faith indication of alleged child abuse or neglect, then a formal investigation shall commence and, pursuant to Section 7.12 of this Act, may or may not result in an indicated report. The formal investigation shall include: direct contact with the subject or subjects of the report as soon as possible after the report is received; an evaluation of the environment of the child named in the report and any other children in the same environment; a determination of the risk to such children if they continue to remain in the existing environments, as well as a determination of the nature, extent and cause of any condition enumerated in such report; the name, age and condition of other children in the environment; and an evaluation as to whether there would be an immediate and urgent necessity to remove the child from the environment if appropriate family preservation services were provided. After seeing to the safety of the child or children, the Department shall forthwith notify the subjects of the report in writing, of the existence of the report and their rights existing under this Act in regard to amendment or expungement. To fulfill the requirements of this Section, the Child Protective Service Unit shall have the capability of providing or arranging for comprehensive emergency services to children and families at all times of the day or night.
(4) If (i) at the conclusion of the Unit's initial investigation of a report, the Unit determines the report to be a good faith indication of alleged child abuse or neglect that warrants a formal investigation by the Unit, the Department, any law enforcement agency or any other responsible agency and (ii) the person who is alleged to have caused the abuse or neglect is employed or otherwise engaged in an activity resulting in frequent contact with children and the alleged abuse or neglect are in the course of such employment or activity, then the Department shall, except in investigations where the Director determines that such notification would be detrimental to the Department's investigation, inform the appropriate supervisor or administrator of that employment or activity that the Unit has commenced a formal investigation pursuant to this Act, which may or may not result in an indicated report. The Department shall also notify the person being investigated, unless the Director determines that such notification would be detrimental to the Department's investigation.
(c) In an investigation of a report of suspected abuse or neglect of a child by a school employee at a school or on school grounds, the Department shall make reasonable efforts to follow the following procedures:
(1) Investigations involving teachers shall not, to

the extent possible, be conducted when the teacher is scheduled to conduct classes. Investigations involving other school employees shall be conducted so as to minimize disruption of the school day. The school employee accused of child abuse or neglect may have his superior, his association or union representative and his attorney present at any interview or meeting at which the teacher or administrator is present. The accused school employee shall be informed by a representative of the Department, at any interview or meeting, of the accused school employee's due process rights and of the steps in the investigation process. The information shall include, but need not necessarily be limited to the right, subject to the approval of the Department, of the school employee to confront the accuser, if the accuser is 14 years of age or older, or the right to review the specific allegations which gave rise to the investigation, and the right to review all materials and evidence that have been submitted to the Department in support of the allegation. These due process rights shall also include the right of the school employee to present countervailing evidence regarding the accusations.

(2) If a report of neglect or abuse of a child by a

teacher or administrator does not involve allegations of sexual abuse or extreme physical abuse, the Child Protective Service Unit shall make reasonable efforts to conduct the initial investigation in coordination with the employee's supervisor.

If the Unit determines that the report is a good

faith indication of potential child abuse or neglect, it shall then commence a formal investigation under paragraph (3) of subsection (b) of this Section.

(3) If a report of neglect or abuse of a child by a

teacher or administrator involves an allegation of sexual abuse or extreme physical abuse, the Child Protective Unit shall commence an investigation under paragraph (2) of subsection (b) of this Section.

(c-5) In any instance in which a report is made or caused to made by a school district employee involving the conduct of a person employed by the school district, at the time the report was made, as required under Section 4 of this Act, the Child Protective Service Unit shall send a copy of its final finding report to the general superintendent of that school district.
(d) If the Department has contact with an employer, or with a religious institution or religious official having supervisory or hierarchical authority over a member of the clergy accused of the abuse of a child, in the course of its investigation, the Department shall notify the employer or the religious institution or religious official, in writing, when a report is unfounded so that any record of the investigation can be expunged from the employee's or member of the clergy's personnel or other records. The Department shall also notify the employee or the member of the clergy, in writing, that notification has been sent to the employer or to the appropriate religious institution or religious official informing the employer or religious institution or religious official that the Department's investigation has resulted in an unfounded report.
(e) Upon request by the Department, the Department of State Police and law enforcement agencies are authorized to provide criminal history record information as defined in the Illinois Uniform Conviction Information Act and information maintained in the adjudicatory and dispositional record system as defined in Section 2605-355 of the Department of State Police Law (20 ILCS 2605/2605-355) to properly designated employees of the Department of Children and Family Services if the Department determines the information is necessary to perform its duties under the Abused and Neglected Child Reporting Act, the Child Care Act of 1969, and the Children and Family Services Act. The request shall be in the form and manner required by the Department of State Police. Any information obtained by the Department of Children and Family Services under this Section is confidential and may not be transmitted outside the Department of Children and Family Services other than to a court of competent jurisdiction or unless otherwise authorized by law. Any employee of the Department of Children and Family Services who transmits confidential information in violation of this Section or causes the information to be transmitted in violation of this Section is guilty of a Class A misdemeanor unless the transmittal of the information is authorized by this Section or otherwise authorized by law.
(f) For purposes of this Section "child abuse or neglect" includes abuse or neglect of an adult resident as defined in this Act.
(Source: P.A. 100-68, eff. 1-1-18.)

(Text of Section from P.A. 100-176)
Sec. 7.4. (a) The Department shall be capable of receiving reports of suspected child abuse or neglect 24 hours a day, 7 days a week. Whenever the Department receives a report alleging that a child is a truant as defined in Section 26-2a of The School Code, as now or hereafter amended, the Department shall notify the superintendent of the school district in which the child resides and the appropriate superintendent of the educational service region. The notification to the appropriate officials by the Department shall not be considered an allegation of abuse or neglect under this Act.
(a-5) Beginning January 1, 2010, the Department of Children and Family Services may implement a 5-year demonstration of a "differential response program" in accordance with criteria, standards, and procedures prescribed by rule. The program may provide that, upon receiving a report, the Department shall determine whether to conduct a family assessment or an investigation as appropriate to prevent or provide a remedy for child abuse or neglect.
For purposes of this subsection (a-5), "family assessment" means a comprehensive assessment of child safety, risk of subsequent child maltreatment, and family strengths and needs that is applied to a child maltreatment report that does not allege substantial child endangerment. "Family assessment" does not include a determination as to whether child maltreatment occurred but does determine the need for services to address the safety of family members and the risk of subsequent maltreatment.
For purposes of this subsection (a-5), "investigation" means fact-gathering related to the current safety of a child and the risk of subsequent abuse or neglect that determines whether a report of suspected child abuse or neglect should be indicated or unfounded and whether child protective services are needed.
Under the "differential response program" implemented under this subsection (a-5), the Department:
(1) Shall conduct an investigation on reports

involving substantial child abuse or neglect.

(2) Shall begin an immediate investigation if, at any

time when it is using a family assessment response, it determines that there is reason to believe that substantial child abuse or neglect or a serious threat to the child's safety exists.

(3) May conduct a family assessment for reports that

do not allege substantial child endangerment. In determining that a family assessment is appropriate, the Department may consider issues including, but not limited to, child safety, parental cooperation, and the need for an immediate response.

(4) Shall promulgate criteria, standards, and

procedures that shall be applied in making this determination, taking into consideration the Child Endangerment Risk Assessment Protocol of the Department.

(5) May conduct a family assessment on a report that

was initially screened and assigned for an investigation.

In determining that a complete investigation is not required, the Department must document the reason for terminating the investigation and notify the local law enforcement agency or the Department of State Police if the local law enforcement agency or Department of State Police is conducting a joint investigation.
Once it is determined that a "family assessment" will be implemented, the case shall not be reported to the central register of abuse and neglect reports.
During a family assessment, the Department shall collect any available and relevant information to determine child safety, risk of subsequent abuse or neglect, and family strengths.
Information collected includes, but is not limited to, when relevant: information with regard to the person reporting the alleged abuse or neglect, including the nature of the reporter's relationship to the child and to the alleged offender, and the basis of the reporter's knowledge for the report; the child allegedly being abused or neglected; the alleged offender; the child's caretaker; and other collateral sources having relevant information related to the alleged abuse or neglect. Information relevant to the assessment must be asked for, and may include:
(A) The child's sex and age, prior reports of abuse

or neglect, information relating to developmental functioning, credibility of the child's statement, and whether the information provided under this paragraph (A) is consistent with other information collected during the course of the assessment or investigation.

(B) The alleged offender's age, a record check for

prior reports of abuse or neglect, and criminal charges and convictions. The alleged offender may submit supporting documentation relevant to the assessment.

(C) Collateral source information regarding the

alleged abuse or neglect and care of the child. Collateral information includes, when relevant: (i) a medical examination of the child; (ii) prior medical records relating to the alleged maltreatment or care of the child maintained by any facility, clinic, or health care professional, and an interview with the treating professionals; and (iii) interviews with the child's caretakers, including the child's parent, guardian, foster parent, child care provider, teachers, counselors, family members, relatives, and other persons who may have knowledge regarding the alleged maltreatment and the care of the child.

(D) Information on the existence of domestic abuse

and violence in the home of the child, and substance abuse.

Nothing in this subsection (a-5) precludes the Department from collecting other relevant information necessary to conduct the assessment or investigation. Nothing in this subsection (a-5) shall be construed to allow the name or identity of a reporter to be disclosed in violation of the protections afforded under Section 7.19 of this Act.
After conducting the family assessment, the Department shall determine whether services are needed to address the safety of the child and other family members and the risk of subsequent abuse or neglect.
Upon completion of the family assessment, if the Department concludes that no services shall be offered, then the case shall be closed. If the Department concludes that services shall be offered, the Department shall develop a family preservation plan and offer or refer services to the family.
At any time during a family assessment, if the Department believes there is any reason to stop the assessment and conduct an investigation based on the information discovered, the Department shall do so.
The procedures available to the Department in conducting investigations under this Act shall be followed as appropriate during a family assessment.
The Department shall arrange for an independent evaluation of the "differential response program" authorized and implemented under this subsection (a-5) to determine whether it is meeting the goals in accordance with Section 2 of this Act. The Department may adopt administrative rules necessary for the execution of this Section, in accordance with Section 4 of the Children and Family Services Act.
The demonstration conducted under this subsection (a-5) shall become a permanent program on July 1, 2016, upon completion of the demonstration project period.
(b)(1) The following procedures shall be followed in the investigation of all reports of suspected abuse or neglect of a child, except as provided in subsection (c) of this Section.
(2) If, during a family assessment authorized by subsection (a-5) or an investigation, it appears that the immediate safety or well-being of a child is endangered, that the family may flee or the child disappear, or that the facts otherwise so warrant, the Child Protective Service Unit shall commence an investigation immediately, regardless of the time of day or night. All other investigations shall be commenced within 24 hours of receipt of the report. Upon receipt of a report, the Child Protective Service Unit shall conduct a family assessment authorized by subsection (a-5) or begin an initial investigation and make an initial determination whether the report is a good faith indication of alleged child abuse or neglect.
(3) Based on an initial investigation, if the Unit determines the report is a good faith indication of alleged child abuse or neglect, then a formal investigation shall commence and, pursuant to Section 7.12 of this Act, may or may not result in an indicated report. The formal investigation shall include: direct contact with the subject or subjects of the report as soon as possible after the report is received; an evaluation of the environment of the child named in the report and any other children in the same environment; a determination of the risk to such children if they continue to remain in the existing environments, as well as a determination of the nature, extent and cause of any condition enumerated in such report; the name, age and condition of other children in the environment; and an evaluation as to whether there would be an immediate and urgent necessity to remove the child from the environment if appropriate family preservation services were provided. After seeing to the safety of the child or children, the Department shall forthwith notify the subjects of the report in writing, of the existence of the report and their rights existing under this Act in regard to amendment or expungement. To fulfill the requirements of this Section, the Child Protective Service Unit shall have the capability of providing or arranging for comprehensive emergency services to children and families at all times of the day or night.
(4) If (i) at the conclusion of the Unit's initial investigation of a report, the Unit determines the report to be a good faith indication of alleged child abuse or neglect that warrants a formal investigation by the Unit, the Department, any law enforcement agency or any other responsible agency and (ii) the person who is alleged to have caused the abuse or neglect is employed or otherwise engaged in an activity resulting in frequent contact with children and the alleged abuse or neglect are in the course of such employment or activity, then the Department shall, except in investigations where the Director determines that such notification would be detrimental to the Department's investigation, inform the appropriate supervisor or administrator of that employment or activity that the Unit has commenced a formal investigation pursuant to this Act, which may or may not result in an indicated report. The Department shall also notify the person being investigated, unless the Director determines that such notification would be detrimental to the Department's investigation.
(c) In an investigation of a report of suspected abuse or neglect of a child by a school employee at a school or on school grounds, the Department shall make reasonable efforts to follow the following procedures:
(1) Investigations involving teachers shall not, to

the extent possible, be conducted when the teacher is scheduled to conduct classes. Investigations involving other school employees shall be conducted so as to minimize disruption of the school day. The school employee accused of child abuse or neglect may have his superior, his association or union representative and his attorney present at any interview or meeting at which the teacher or administrator is present. The accused school employee shall be informed by a representative of the Department, at any interview or meeting, of the accused school employee's due process rights and of the steps in the investigation process. The information shall include, but need not necessarily be limited to the right, subject to the approval of the Department, of the school employee to confront the accuser, if the accuser is 14 years of age or older, or the right to review the specific allegations which gave rise to the investigation, and the right to review all materials and evidence that have been submitted to the Department in support of the allegation. These due process rights shall also include the right of the school employee to present countervailing evidence regarding the accusations.

(2) If a report of neglect or abuse of a child by a

teacher or administrator does not involve allegations of sexual abuse or extreme physical abuse, the Child Protective Service Unit shall make reasonable efforts to conduct the initial investigation in coordination with the employee's supervisor.

If the Unit determines that the report is a good

faith indication of potential child abuse or neglect, it shall then commence a formal investigation under paragraph (3) of subsection (b) of this Section.

(3) If a report of neglect or abuse of a child by a

teacher or administrator involves an allegation of sexual abuse or extreme physical abuse, the Child Protective Unit shall commence an investigation under paragraph (2) of subsection (b) of this Section.

(c-5) In any instance in which a report is made or caused to made by a school district employee involving the conduct of a person employed by the school district, at the time the report was made, as required under Section 4 of this Act, the Child Protective Service Unit shall send a copy of its final finding report to the general superintendent of that school district.
(c-10) The Department may recommend that a school district remove a school employee who is the subject of an investigation from his or her employment position pending the outcome of the investigation; however, all employment decisions regarding school personnel shall be the sole responsibility of the school district or employer. The Department may not require a school district to remove a school employee from his or her employment position or limit the school employee's duties pending the outcome of an investigation.
(d) If the Department has contact with an employer, or with a religious institution or religious official having supervisory or hierarchical authority over a member of the clergy accused of the abuse of a child, in the course of its investigation, the Department shall notify the employer or the religious institution or religious official, in writing, when a report is unfounded so that any record of the investigation can be expunged from the employee's or member of the clergy's personnel or other records. The Department shall also notify the employee or the member of the clergy, in writing, that notification has been sent to the employer or to the appropriate religious institution or religious official informing the employer or religious institution or religious official that the Department's investigation has resulted in an unfounded report.
(e) Upon request by the Department, the Department of State Police and law enforcement agencies are authorized to provide criminal history record information as defined in the Illinois Uniform Conviction Information Act and information maintained in the adjudicatory and dispositional record system as defined in Section 2605-355 of the Department of State Police Law (20 ILCS 2605/2605-355) to properly designated employees of the Department of Children and Family Services if the Department determines the information is necessary to perform its duties under the Abused and Neglected Child Reporting Act, the Child Care Act of 1969, and the Children and Family Services Act. The request shall be in the form and manner required by the Department of State Police. Any information obtained by the Department of Children and Family Services under this Section is confidential and may not be transmitted outside the Department of Children and Family Services other than to a court of competent jurisdiction or unless otherwise authorized by law. Any employee of the Department of Children and Family Services who transmits confidential information in violation of this Section or causes the information to be transmitted in violation of this Section is guilty of a Class A misdemeanor unless the transmittal of the information is authorized by this Section or otherwise authorized by law.
(f) For purposes of this Section "child abuse or neglect" includes abuse or neglect of an adult resident as defined in this Act.
(Source: P.A. 100-176, eff. 1-1-18.)

(Text of Section from P.A. 100-191)
Sec. 7.4. (a) The Department shall be capable of receiving reports of suspected child abuse or neglect 24 hours a day, 7 days a week. Whenever the Department receives a report alleging that a child is a truant as defined in Section 26-2a of The School Code, as now or hereafter amended, the Department shall notify the superintendent of the school district in which the child resides and the appropriate superintendent of the educational service region. The notification to the appropriate officials by the Department shall not be considered an allegation of abuse or neglect under this Act.
(a-5) Beginning January 1, 2010, the Department of Children and Family Services may implement a 5-year demonstration of a "differential response program" in accordance with criteria, standards, and procedures prescribed by rule. The program may provide that, upon receiving a report, the Department shall determine whether to conduct a family assessment or an investigation as appropriate to prevent or provide a remedy for child abuse or neglect.
For purposes of this subsection (a-5), "family assessment" means a comprehensive assessment of child safety, risk of subsequent child maltreatment, and family strengths and needs that is applied to a child maltreatment report that does not allege substantial child endangerment. "Family assessment" does not include a determination as to whether child maltreatment occurred but does determine the need for services to address the safety of family members and the risk of subsequent maltreatment.
For purposes of this subsection (a-5), "investigation" means fact-gathering related to the current safety of a child and the risk of subsequent abuse or neglect that determines whether a report of suspected child abuse or neglect should be indicated or unfounded and whether child protective services are needed.
Under the "differential response program" implemented under this subsection (a-5), the Department:
(1) Shall conduct an investigation on reports

involving substantial child abuse or neglect.

(2) Shall begin an immediate investigation if, at any

time when it is using a family assessment response, it determines that there is reason to believe that substantial child abuse or neglect or a serious threat to the child's safety exists.

(3) May conduct a family assessment for reports that

do not allege substantial child endangerment. In determining that a family assessment is appropriate, the Department may consider issues including, but not limited to, child safety, parental cooperation, and the need for an immediate response.

(4) Shall promulgate criteria, standards, and

procedures that shall be applied in making this determination, taking into consideration the Child Endangerment Risk Assessment Protocol of the Department.

(5) May conduct a family assessment on a report that

was initially screened and assigned for an investigation.

In determining that a complete investigation is not required, the Department must document the reason for terminating the investigation and notify the local law enforcement agency or the Department of State Police if the local law enforcement agency or Department of State Police is conducting a joint investigation.
Once it is determined that a "family assessment" will be implemented, the case shall not be reported to the central register of abuse and neglect reports.
During a family assessment, the Department shall collect any available and relevant information to determine child safety, risk of subsequent abuse or neglect, and family strengths.
Information collected includes, but is not limited to, when relevant: information with regard to the person reporting the alleged abuse or neglect, including the nature of the reporter's relationship to the child and to the alleged offender, and the basis of the reporter's knowledge for the report; the child allegedly being abused or neglected; the alleged offender; the child's caretaker; and other collateral sources having relevant information related to the alleged abuse or neglect. Information relevant to the assessment must be asked for, and may include:
(A) The child's sex and age, prior reports of abuse

or neglect, information relating to developmental functioning, credibility of the child's statement, and whether the information provided under this paragraph (A) is consistent with other information collected during the course of the assessment or investigation.

(B) The alleged offender's age, a record check for

prior reports of abuse or neglect, and criminal charges and convictions. The alleged offender may submit supporting documentation relevant to the assessment.

(C) Collateral source information regarding the

alleged abuse or neglect and care of the child. Collateral information includes, when relevant: (i) a medical examination of the child; (ii) prior medical records relating to the alleged maltreatment or care of the child maintained by any facility, clinic, or health care professional, and an interview with the treating professionals; and (iii) interviews with the child's caretakers, including the child's parent, guardian, foster parent, child care provider, teachers, counselors, family members, relatives, and other persons who may have knowledge regarding the alleged maltreatment and the care of the child.

(D) Information on the existence of domestic abuse

and violence in the home of the child, and substance abuse.

Nothing in this subsection (a-5) precludes the Department from collecting other relevant information necessary to conduct the assessment or investigation. Nothing in this subsection (a-5) shall be construed to allow the name or identity of a reporter to be disclosed in violation of the protections afforded under Section 7.19 of this Act.
After conducting the family assessment, the Department shall determine whether services are needed to address the safety of the child and other family members and the risk of subsequent abuse or neglect.
Upon completion of the family assessment, if the Department concludes that no services shall be offered, then the case shall be closed. If the Department concludes that services shall be offered, the Department shall develop a family preservation plan and offer or refer services to the family.
At any time during a family assessment, if the Department believes there is any reason to stop the assessment and conduct an investigation based on the information discovered, the Department shall do so.
The procedures available to the Department in conducting investigations under this Act shall be followed as appropriate during a family assessment.
The Department shall arrange for an independent evaluation of the "differential response program" authorized and implemented under this subsection (a-5) to determine whether it is meeting the goals in accordance with Section 2 of this Act. The Department may adopt administrative rules necessary for the execution of this Section, in accordance with Section 4 of the Children and Family Services Act.
The demonstration conducted under this subsection (a-5) shall become a permanent program on July 1, 2016, upon completion of the demonstration project period.
(b)(1) The following procedures shall be followed in the investigation of all reports of suspected abuse or neglect of a child, except as provided in subsection (c) of this Section.
(2) If, during a family assessment authorized by subsection (a-5) or an investigation, it appears that the immediate safety or well-being of a child is endangered, that the family may flee or the child disappear, or that the facts otherwise so warrant, the Child Protective Service Unit shall commence an investigation immediately, regardless of the time of day or night. All other investigations shall be commenced within 24 hours of receipt of the report. Upon receipt of a report, the Child Protective Service Unit shall conduct a family assessment authorized by subsection (a-5) or begin an initial investigation and make an initial determination whether the report is a good faith indication of alleged child abuse or neglect.
(3) Based on an initial investigation, if the Unit determines the report is a good faith indication of alleged child abuse or neglect, then a formal investigation shall commence and, pursuant to Section 7.12 of this Act, may or may not result in an indicated report. The formal investigation shall include: direct contact with the subject or subjects of the report as soon as possible after the report is received; an evaluation of the environment of the child named in the report and any other children in the same environment; a determination of the risk to such children if they continue to remain in the existing environments, as well as a determination of the nature, extent and cause of any condition enumerated in such report; the name, age and condition of other children in the environment; and an evaluation as to whether there would be an immediate and urgent necessity to remove the child from the environment if appropriate family preservation services were provided. After seeing to the safety of the child or children, the Department shall forthwith notify the subjects of the report in writing, of the existence of the report and their rights existing under this Act in regard to amendment or expungement. To fulfill the requirements of this Section, the Child Protective Service Unit shall have the capability of providing or arranging for comprehensive emergency services to children and families at all times of the day or night.
(4) If (i) at the conclusion of the Unit's initial investigation of a report, the Unit determines the report to be a good faith indication of alleged child abuse or neglect that warrants a formal investigation by the Unit, the Department, any law enforcement agency or any other responsible agency and (ii) the person who is alleged to have caused the abuse or neglect is employed or otherwise engaged in an activity resulting in frequent contact with children and the alleged abuse or neglect are in the course of such employment or activity, then the Department shall, except in investigations where the Director determines that such notification would be detrimental to the Department's investigation, inform the appropriate supervisor or administrator of that employment or activity that the Unit has commenced a formal investigation pursuant to this Act, which may or may not result in an indicated report. The Department shall also notify the person being investigated, unless the Director determines that such notification would be detrimental to the Department's investigation.
(c) In an investigation of a report of suspected abuse or neglect of a child by a school employee at a school or on school grounds, the Department shall make reasonable efforts to follow the following procedures:
(1) Investigations involving teachers shall not, to

the extent possible, be conducted when the teacher is scheduled to conduct classes. Investigations involving other school employees shall be conducted so as to minimize disruption of the school day. The school employee accused of child abuse or neglect may have his superior, his association or union representative and his attorney present at any interview or meeting at which the teacher or administrator is present. The accused school employee shall be informed by a representative of the Department, at any interview or meeting, of the accused school employee's due process rights and of the steps in the investigation process. These due process rights shall also include the right of the school employee to present countervailing evidence regarding the accusations. In an investigation in which the alleged perpetrator of abuse or neglect is a school employee, including, but not limited to, a school teacher or administrator, and the recommendation is to determine the report to be indicated, in addition to other procedures as set forth and defined in Department rules and procedures, the employee's due process rights shall also include: (i) the right to a copy of the investigation summary; (ii) the right to review the specific allegations which gave rise to the investigation; and (iii) the right to an administrator's teleconference which shall be convened to provide the school employee with the opportunity to present documentary evidence or other information that supports his or her position and to provide information before a final finding is entered.

(2) If a report of neglect or abuse of a child by a

teacher or administrator does not involve allegations of sexual abuse or extreme physical abuse, the Child Protective Service Unit shall make reasonable efforts to conduct the initial investigation in coordination with the employee's supervisor.

If the Unit determines that the report is a good

faith indication of potential child abuse or neglect, it shall then commence a formal investigation under paragraph (3) of subsection (b) of this Section.

(3) If a report of neglect or abuse of a child by a

teacher or administrator involves an allegation of sexual abuse or extreme physical abuse, the Child Protective Unit shall commence an investigation under paragraph (2) of subsection (b) of this Section.

(c-5) In any instance in which a report is made or caused to made by a school district employee involving the conduct of a person employed by the school district, at the time the report was made, as required under Section 4 of this Act, the Child Protective Service Unit shall send a copy of its final finding report to the general superintendent of that school district.
(d) If the Department has contact with an employer, or with a religious institution or religious official having supervisory or hierarchical authority over a member of the clergy accused of the abuse of a child, in the course of its investigation, the Department shall notify the employer or the religious institution or religious official, in writing, when a report is unfounded so that any record of the investigation can be expunged from the employee's or member of the clergy's personnel or other records. The Department shall also notify the employee or the member of the clergy, in writing, that notification has been sent to the employer or to the appropriate religious institution or religious official informing the employer or religious institution or religious official that the Department's investigation has resulted in an unfounded report.
(e) Upon request by the Department, the Department of State Police and law enforcement agencies are authorized to provide criminal history record information as defined in the Illinois Uniform Conviction Information Act and information maintained in the adjudicatory and dispositional record system as defined in Section 2605-355 of the Department of State Police Law (20 ILCS 2605/2605-355) to properly designated employees of the Department of Children and Family Services if the Department determines the information is necessary to perform its duties under the Abused and Neglected Child Reporting Act, the Child Care Act of 1969, and the Children and Family Services Act. The request shall be in the form and manner required by the Department of State Police. Any information obtained by the Department of Children and Family Services under this Section is confidential and may not be transmitted outside the Department of Children and Family Services other than to a court of competent jurisdiction or unless otherwise authorized by law. Any employee of the Department of Children and Family Services who transmits confidential information in violation of this Section or causes the information to be transmitted in violation of this Section is guilty of a Class A misdemeanor unless the transmittal of the information is authorized by this Section or otherwise authorized by law.
(f) For purposes of this Section "child abuse or neglect" includes abuse or neglect of an adult resident as defined in this Act.
(Source: P.A. 100-191, eff. 1-1-18.)

(325 ILCS 5/7.4a)
Sec. 7.4a. Domestic violence co-location program.
(a) As used in this Section:
"Domestic violence co-location program" means a program, administered in partnership with a co-location program management entity, where domestic violence advocates who are trained in domestic violence services and employed through a domestic violence provider are assigned to work in a field office of the Department of Children and Family Services alongside and in collaboration with child welfare investigators and caseworkers working with families where there are indicators of domestic violence.
"Domestic violence" has the meaning ascribed to it in the Illinois Domestic Violence Act of 1986.
"Co-location program management entity" means the organization that partners with the Department to administer the domestic violence co-location program.
(b) Subject to appropriations or the availability of other funds for this purpose, the Department may implement a 5-year pilot program of a domestic violence co-location program. The domestic violence co-location program shall be designed to improve child welfare interventions provided to families experiencing domestic violence in part by enhancing the safety and stability of children, reducing the number of children removed from their parents, and improving outcomes for children within their families through a strength-based and trauma-informed collaborative support program. The pilot program shall occur in no fewer than 3 Department offices. Additional sites may be added during the pilot program, and the pilot program may be expanded and converted into a permanent statewide program.
(c) The Department shall adopt rules and procedures and shall develop and facilitate training for the effective implementation of the domestic violence co-location program. The Department shall adopt rules on the qualification requirements for domestic violence advocates participating in the pilot program.
(d) The Department shall track, collect, report on, and share data about domestic violence-affected families, including, but not limited to, data related to hotline calls, investigations, protective custody, cases referred to the juvenile court, and outcomes of the domestic violence co-location program.
(e) The Department may arrange for an independent, evidence-based evaluation of the domestic violence co-location program authorized and implemented under this Section to determine whether it is meeting its goals. The independent evidence-based evaluation may include, but is not limited to, data regarding: (i) the number of children removed from their parents; (ii) the number of children who remain with the non-offending parent; (iii) the number of indicated and unfounded investigative findings and corresponding allegations of maltreatment for the non-offending parent and domestic violence perpetrator; (iv) the number of referrals to the co-located domestic violence advocates; (v) the number of referrals for services; and (vi) the number of months that children remained in foster care whose cases involved the co-located domestic violence advocate.
(f) Following the expiration of the 5-year pilot program or prior to the expiration of the pilot program, if there is evidence that the pilot program is effective, the domestic violence co-location program may expand into each county, investigative office of the Department of Children and Family Services, or purchase of service or other contracted private agency delivering intact family or foster care services in Illinois.
(g) Nothing in this Section shall be construed to breach the confidentiality protections provided under State law to domestic violence professionals, including co-located domestic violence advocates, in the provision of services to domestic violence victims as employees of domestic violence agencies or to any individual who receives services from domestic violence agencies.
(Source: P.A. 100-406, eff. 1-1-18.)

(325 ILCS 5/7.5) (from Ch. 23, par. 2057.5)
Sec. 7.5. If the Child Protective Service Unit is denied reasonable access to a child by the parents or other persons and it deems that the health, safety, and best interests of the child so require, it shall request the intervention of a local law enforcement agency or seek an appropriate court order to examine and interview the child.
(Source: P.A. 90-28, eff. 1-1-98.)

(325 ILCS 5/7.6) (from Ch. 23, par. 2057.6)
Sec. 7.6. There shall be a single State-wide, toll-free telephone number established and maintained by the Department which all persons, whether or not mandated by law, may use to report suspected child abuse or neglect at any hour of the day or night, on any day of the week. Immediately upon receipt of such reports, the Department shall transmit the contents of the report, either orally or electronically, to the appropriate Child Protective Service Unit. Any other person may use the State-wide number to obtain assistance or information concerning the handling of child abuse and neglect cases.
Wherever the Statewide number is posted, there shall also be posted the following notice:
"Any person who knowingly transmits a false report to the Department commits the offense of disorderly conduct under subsection (a)(7) of Section 26-1 of the Criminal Code of 2012. A violation of this subsection is a Class 4 felony."
(Source: P.A. 97-189, eff. 7-22-11; 97-1150, eff. 1-25-13.)

(325 ILCS 5/7.7) (from Ch. 23, par. 2057.7)
Sec. 7.7. There shall be a central register of all cases of suspected child abuse or neglect reported and maintained by the Department under this Act. Through the recording of initial, preliminary, and final reports, the central register shall be operated in such a manner as to enable the Department to: (1) immediately identify and locate prior reports of child abuse or neglect; (2) continuously monitor the current status of all reports of child abuse or neglect being provided services under this Act; and (3) regularly evaluate the effectiveness of existing laws and programs through the development and analysis of statistical and other information.
The Department shall maintain in the central register a listing of unfounded reports where the subject of the unfounded report requests that the record not be expunged because the subject alleges an intentional false report was made. Such a request must be made by the subject in writing to the Department, within 10 days of the investigation. By January 1, 2014, the Department shall promulgate rules establishing criteria and standards for labeling an unfounded report as an intentional false report in the central register. The rules shall permit the reporter to submit a statement regarding the report unless the reporter has been convicted of knowingly transmitting a false report to the Department under paragraph (7) of subsection (a) of Section 26-1 of the Criminal Code of 2012.
The Department shall also maintain in the central register a listing of unfounded reports where the report was classified as a priority one or priority two report in accordance with the Department's rules or the report was made by a person mandated to report suspected abuse or neglect under this Act.
The Department shall maintain in the central register for 3 years a listing of unfounded reports involving the death of a child, the sexual abuse of a child, or serious physical injury to a child as defined by the Department in rules.
If an individual is the subject of a subsequent investigation that is pending, the Department shall maintain all prior unfounded reports pertaining to that individual until the pending investigation has been completed or for 12 months, whichever time period ends later.
The Department shall maintain all other unfounded reports for 12 months following the date of the final finding.
For purposes of this Section "child abuse or neglect" includes abuse or neglect of an adult resident as defined in this Act.
(Source: P.A. 97-333, eff. 8-12-11; 97-1089, eff. 8-24-12; 98-453, eff. 8-16-13.)

(325 ILCS 5/7.8)
Sec. 7.8. Upon receiving an oral or written report of suspected child abuse or neglect, the Department shall immediately notify, either orally or electronically, the Child Protective Service Unit of a previous report concerning a subject of the present report or other pertinent information. In addition, upon satisfactory identification procedures, to be established by Department regulation, any person authorized to have access to records under Section 11.1 relating to child abuse and neglect may request and shall be immediately provided the information requested in accordance with this Act. However, no information shall be released unless it prominently states the report is "indicated", and only information from "indicated" reports shall be released, except that information concerning pending reports may be released pursuant to Sections 7.14 and 7.22 of this Act to the attorney or guardian ad litem appointed under Section 2-17 of the Juvenile Court Act of 1987 and to any person authorized under paragraphs (1), (2), (3) and (11) of Section 11.1. In addition, State's Attorneys are authorized to receive unfounded reports (i) for prosecution purposes related to the transmission of false reports of child abuse or neglect in violation of subsection (a), paragraph (7) of Section 26-1 of the Criminal Code of 2012 or (ii) for the purposes of screening and prosecuting a petition filed under Article II of the Juvenile Court Act of 1987 alleging a subsequent allegation of abuse or neglect relating to the same child, a sibling of the child, or the same perpetrator; the parties to the proceedings filed under Article II of the Juvenile Court Act of 1987 are entitled to receive copies of previously unfounded reports regarding the same child, a sibling of the child, or the same perpetrator for purposes of hearings under Sections 2-10 and 2-21 of the Juvenile Court Act of 1987, and attorneys and guardians ad litem appointed under Article II of the Juvenile Court Act of 1987 shall receive the reports set forth in Section 7.14 of this Act in conformance with paragraph (19) of Section 11.1 and Section 7.14 of this Act. The Department is authorized and required to release information from unfounded reports, upon request by a person who has access to the unfounded report as provided in this Act, as necessary in its determination to protect children and adult residents who are in child care facilities licensed by the Department under the Child Care Act of 1969. The names and other identifying data and the dates and the circumstances of any persons requesting or receiving information from the central register shall be entered in the register record.
(Source: P.A. 98-807, eff. 8-1-14; 99-78, eff. 7-20-15; 99-349, eff. 1-1-16; 99-350, eff. 6-1-16; 99-642, eff. 7-28-16.)

(325 ILCS 5/7.9) (from Ch. 23, par. 2057.9)
Sec. 7.9. The Department shall prepare, print, and distribute initial, preliminary, and final reporting forms to each Child Protective Service Unit. Initial written reports from the reporting source shall contain the following information to the extent known at the time the report is made: (1) the names and addresses of the child and his parents or other persons responsible for his welfare; (1.5) the name and address of the school that the child attends (or the school that the child last attended, if the report is written during the summer when school is not in session), and the name of the school district in which the school is located, if applicable; (2) the child's age, sex, and race; (3) the nature and extent of the child's abuse or neglect, including any evidence of prior injuries, abuse, or neglect of the child or his siblings; (4) the names of the persons apparently responsible for the abuse or neglect; (5) family composition, including names, ages, sexes, and races of other children in the home; (6) the name of the person making the report, his occupation, and where he can be reached; (7) the actions taken by the reporting source, including the taking of photographs and x-rays, placing the child in temporary protective custody, or notifying the medical examiner or coroner; and (8) any other information the person making the report believes might be helpful in the furtherance of the purposes of this Act.
(Source: P.A. 92-295, eff. 1-1-02; 92-651, eff. 7-11-02.)

(325 ILCS 5/7.10) (from Ch. 23, par. 2057.10)
Sec. 7.10. Upon the receipt of each oral report made under this Act, the Child Protective Service Unit shall immediately transmit a copy thereof to the state central register of child abuse and neglect. A preliminary report from a Child Protective Service Unit shall be made at the time of the first of any 30-day extensions made pursuant to Section 7.12 and shall describe the status of the related investigation up to that time, including an evaluation of the present family situation and danger to the child or children, corrections or up-dating of the initial report, and actions taken or contemplated.
For purposes of this Section "child" includes an adult resident as defined in this Act.
(Source: P.A. 96-1446, eff. 8-20-10.)

(325 ILCS 5/7.12) (from Ch. 23, par. 2057.12)
Sec. 7.12. The Child Protective Service Unit shall determine, within 60 days, whether the report is "indicated" or "unfounded" and report it forthwith to the central register; where it is not possible to initiate or complete an investigation within 60 days the report may be deemed "undetermined" provided every effort has been made to undertake a complete investigation. The Department may extend the period in which such determinations must be made in individual cases for additional periods of up to 30 days each for good cause shown. The Department shall by rule establish what shall constitute good cause.
In those cases in which the Child Protective Service Unit has made a final determination that a report is "indicated" or "unfounded", the Department shall provide written notification of the final determination to the subjects of the report and to the alleged perpetrator, parents, personal guardian or legal guardian of the alleged child victim, and other persons required to receive notice by regular U.S. mail. Subject to appropriation, written notification of the final determination shall be sent to a perpetrator indicated for child abuse or child neglect, or both, by both regular and certified mail.
(Source: P.A. 96-385, eff. 1-1-10.)

(325 ILCS 5/7.13) (from Ch. 23, par. 2057.13)
Sec. 7.13. The reports made under this Act may contain such additional information in the furtherance of the purposes of this Act as the Department, by rule, may require.
(Source: P.A. 81-1077.)

(325 ILCS 5/7.14) (from Ch. 23, par. 2057.14)
Sec. 7.14. All reports in the central register shall be classified in one of three categories: "indicated", "unfounded" or "undetermined", as the case may be. Prior to classifying the report, the person making the classification shall determine whether the child named in the report is the subject of an action under Article V of the Juvenile Court Act of 1987 who is in the custody or guardianship of the Department or who has an open intact family services case with the Department or is the subject of an action under Article II of the Juvenile Court Act of 1987. If the child is either the subject of an action under Article V of the Juvenile Court Act of 1987 and is in the custody or guardianship of the Department or has an open intact family services case with the Department or is the subject of an action under Article II of the Juvenile Court Act of 1987 and the Department intends to classify the report as indicated, the Department shall, within 45 days of classification of the report, transmit a copy of the report to the attorney or guardian ad litem appointed for the child under Section 2-17 of the Juvenile Court Act of 1987 or to a guardian ad litem appointed under Section 5-610 of the Juvenile Court Act of 1987. If the child is either the subject of an action under Article V of the Juvenile Court Act of 1987 and is in the custody or guardianship of the Department or has an open intact family services case with the Department or is the subject of an action under Article II of the Juvenile Court Act of 1987 and the Department intends to classify the report as unfounded, the Department shall, within 45 days of deciding its intent to classify the report as unfounded, transmit a copy of the report and written notice of the Department's intent to the attorney or guardian ad litem appointed for the child under Section 2-17 of the Juvenile Court Act of 1987, or to a guardian ad litem appointed under Section 5-610 of the Juvenile Court Act of 1987. The Department's obligation under this Section to provide reports to a guardian ad litem appointed under Section 5-610 of the Juvenile Court Act of 1987 for a minor with an open intact family services case applies only if the guardian ad litem notified the Department in writing of the representation. All information identifying the subjects of an unfounded report shall be expunged from the register forthwith, except as provided in Section 7.7. Unfounded reports may only be made available to the Child Protective Service Unit when investigating a subsequent report of suspected abuse or maltreatment involving a child named in the unfounded report; and to the subject of the report, provided the Department has not expunged the file in accordance with Section 7.7. The Child Protective Service Unit shall not indicate the subsequent report solely based upon the existence of the prior unfounded report or reports. Notwithstanding any other provision of law to the contrary, an unfounded report shall not be admissible in any judicial or administrative proceeding or action except for proceedings under Sections 2-10 and 2-21 of the Juvenile Court Act of 1987 involving a petition filed under Section 2-13 of the Juvenile Court Act of 1987 alleging abuse or neglect to the same child, a sibling of the child, or the same perpetrator. Identifying information on all other records shall be removed from the register no later than 5 years after the report is indicated. However, if another report is received involving the same child, his sibling or offspring, or a child in the care of the persons responsible for the child's welfare, or involving the same alleged offender, the identifying information may be maintained in the register until 5 years after the subsequent case or report is closed.
Notwithstanding any other provision of this Section, identifying information in indicated reports involving serious physical injury to a child as defined by the Department in rules, may be retained longer than 5 years after the report is indicated or after the subsequent case or report is closed, and may not be removed from the register except as provided by the Department in rules. Identifying information in indicated reports involving sexual penetration of a child, sexual molestation of a child, sexual exploitation of a child, torture of a child, or the death of a child, as defined by the Department in rules, shall be retained for a period of not less than 50 years after the report is indicated or after the subsequent case or report is closed.
For purposes of this Section "child" includes an adult resident as defined in this Act.
(Source: P.A. 99-78, eff. 7-20-15; 99-349, eff. 1-1-16; 100-158, eff. 1-1-18.)

(325 ILCS 5/7.15) (from Ch. 23, par. 2057.15)
Sec. 7.15. The central register may contain such other information which the Department determines to be in furtherance of the purposes of this Act. Pursuant to the provisions of Sections 7.14 and 7.16, the Department may amend or remove from the central register appropriate records upon good cause shown and upon notice to the subjects of the report and the Child Protective Service Unit.
(Source: P.A. 90-15, eff. 6-13-97.)

(325 ILCS 5/7.16) (from Ch. 23, par. 2057.16)
Sec. 7.16. For any investigation or appeal initiated on or after, or pending on July 1, 1998, the following time frames shall apply. Within 60 days after the notification of the completion of the Child Protective Service Unit investigation, determined by the date of the notification sent by the Department, the perpetrator named in the notification may request the Department to amend the record or remove the record of the report from the register, except that the 60-day deadline for filing a request to amend the record or remove the record of the report from the State Central Register shall be tolled until after the conclusion of any criminal court action in the circuit court or after adjudication in any juvenile court action concerning the circumstances that give rise to an indicated report. Such request shall be in writing and directed to such person as the Department designates in the notification letter notifying the perpetrator of the indicated finding. The perpetrator shall have the right to a timely hearing within the Department to determine whether the record of the report should be amended or removed on the grounds that it is inaccurate or it is being maintained in a manner inconsistent with this Act, except that there shall be no such right to a hearing on the ground of the report's inaccuracy if there has been a court finding of child abuse or neglect or a criminal finding of guilt as to the perpetrator. Such hearing shall be held within a reasonable time after the perpetrator's request and at a reasonable place and hour. The appropriate Child Protective Service Unit shall be given notice of the hearing. If the minor, who is the victim named in the report sought to be amended or removed from the State Central Register, is the subject of a pending action under Article V of the Juvenile Court Act of 1987 and is in the custody or guardianship of the Department or has an open intact family services case with the Department or is the subject of a pending action under Article II of the Juvenile Court Act of 1987, and the report was made while a guardian ad litem was appointed for the minor under Section 5-610 or 2-17 of the Juvenile Court Act of 1987, then the minor shall, through the minor's attorney or guardian ad litem appointed under Section 5-610 or 2-17 of the Juvenile Court Act of 1987, have the right to participate and be heard in such hearing as defined under the Department's rules. The Department's obligation under this Section to provide a minor with a guardian ad litem appointed under Section 5-610 of the Juvenile Court Act of 1987 and an open intact family services case with the right to participate and be heard applies only if the guardian ad litem notified the Department in writing of the representation. In such hearings, the burden of proving the accuracy and consistency of the record shall be on the Department and the appropriate Child Protective Service Unit. The hearing shall be conducted by the Director or his designee, who is hereby authorized and empowered to order the amendment or removal of the record to make it accurate and consistent with this Act. The decision shall be made, in writing, at the close of the hearing, or within 60 days thereof, and shall state the reasons upon which it is based. Decisions of the Department under this Section are administrative decisions subject to judicial review under the Administrative Review Law.
Should the Department grant the request of the perpetrator pursuant to this Section either on administrative review or after an administrative hearing to amend an indicated report to an unfounded report, the report shall be released and expunged in accordance with the standards set forth in Section 7.14 of this Act.
(Source: P.A. 100-158, eff. 1-1-18.)

(325 ILCS 5/7.17) (from Ch. 23, par. 2057.17)
Sec. 7.17. To the fullest extent possible, written notice of any amendment, expunction, or removal of any record made under this Act shall be served upon each subject of such report and the appropriate Child Protective Service Unit. Upon receipt of such notice, the Child Protective Service Unit shall take similar action in regard to the local child abuse and neglect index and shall inform, for the same purpose, any other individuals or agencies which received such record under this Act or in any other manner. Nothing in this Section is intended to require the destruction of case records.
(Source: P.A. 81-1077.)

(325 ILCS 5/7.18) (from Ch. 23, par. 2057.18)
Sec. 7.18. Pursuant to Sections 7.15 and 7.16 and for good cause shown, the Child Protective Service Unit may amend any report previously sent to the State-wide center. Unless otherwise prescribed by this Act, the content, form, manner and timing of making the reports shall be established by rules of the Department.
(Source: P.A. 81-1077.)

(325 ILCS 5/7.19) (from Ch. 23, par. 2057.19)
Sec. 7.19. Upon request, a subject of a report shall be entitled to receive a copy of all information contained in the central register pertaining to his case. However, the Department may prohibit the release of data that would identify or locate a person who, in good faith, made a report or cooperated in a subsequent investigation. In addition, the Department may seek a court order from the circuit court prohibiting the release of any information which the court finds is likely to be harmful to the subject of the report.
(Source: P.A. 81-1077.)

(325 ILCS 5/7.20)
Sec. 7.20. Inter-agency agreements for information. The Department shall enter into an inter-agency agreement with the Secretary of State to establish a procedure by which employees of the Department may have immediate access to driver's license records maintained by the Secretary of State if the Department determines the information is necessary to perform its duties under the Abused and Neglected Child Reporting Act, the Child Care Act of 1969, and the Children and Family Services Act. The Department shall enter into an inter-agency agreement with the Department of Healthcare and Family Services and the Department of Human Services (acting as successor to the Department of Public Aid under the Department of Human Services Act) to establish a procedure by which employees of the Department may have immediate access to records, files, papers, and communications (except medical, alcohol or drug assessment or treatment, mental health, or any other medical records) of the Department of Healthcare and Family Services, county departments of public aid, the Department of Human Services, and local governmental units receiving State or federal funds or aid to provide public aid, if the Department determines the information is necessary to perform its duties under the Abused and Neglected Child Reporting Act, the Child Care Act of 1969, and the Children and Family Services Act.
(Source: P.A. 95-331, eff. 8-21-07.)

(325 ILCS 5/7.21)
Sec. 7.21. Multidisciplinary Review Committee.
(a) The Department may establish multidisciplinary review committees in each region of the State to assure that mandated reporters have the ability to have a review conducted on any situation where a child abuse or neglect report made by them was "unfounded", and they have concerns about the adequacy of the investigation. These committees shall draw upon the expertise of the Child Death Review Teams as necessary and practicable. Each committee will be composed of the following: a health care professional, a Department employee, a law enforcement official, a licensed social worker, and a representative of the State's attorney's office. In appointing members of a committee, primary consideration shall be given to a prospective member's prior experience in dealing with cases of suspected child abuse or neglect.
(b) Whenever the Department determines that a reported incident of child abuse or neglect from a mandated reporter is "unfounded", the mandated reporter may request a review of the investigation within 10 days of the notification of the final finding.
A review under this subsection will be conducted by the committee. The Department shall make available to the committee all information in the Department's possession concerning the case. The committee shall make recommendations to the Department as to the adequacy of the investigation and of the accuracy of the final finding determination. These findings shall be forwarded to the Regional Child Protection Manager.
(c) The Department shall provide complete records of these investigations to the committee. Records provided to the committee and recommendation reports generated by the committee shall not be public record.
(c-5) On or before October 1 of each year, the Department shall prepare a report setting forth (i) the number of investigations reviewed by each committee during the previous fiscal year and (ii) the number of those investigations that the committee found to be inadequate. The report shall also include a summary of the committee's comments and a summary of the corrective action, if any, that was taken in response to the committee's recommendations. The report shall be a public record. The Department shall submit the report to the General Assembly and shall make the report available to the public upon request.
(d) The Department shall adopt rules to implement this Section.
(Source: P.A. 98-453, eff. 8-16-13.)

(325 ILCS 5/7.22)
Sec. 7.22. Reviews of unfounded reports.
(a) Whenever the Department determines that a reported incident of child abuse or neglect will be "unfounded", the Department shall forward a copy of the report and written notice of the Department's intent to classify the report as unfounded to a guardian ad litem appointed under Section 5-610 of the Juvenile Court Act of 1987 for a minor who is in the custody or guardianship of the Department or who has an open intact family services case with the Department or the minor's attorney or guardian ad litem appointed under Section 2-17 of the Juvenile Court Act of 1987. The Department's obligation under this subsection to provide reports to a guardian ad litem appointed under Section 5-610 of the Juvenile Court Act of 1987 for a minor with an open intact family services case applies only if the guardian ad litem notified the Department in writing of the representation. The minor's attorney or guardian ad litem who receives a report pursuant to this subsection may request a review of the investigation within 10 days of receipt of the report and written notice of the Department's intent to classify the report as unfounded, as provided in Section 7.14 of this Act, if the subject of the report is also the minor for whom the attorney or guardian ad litem has been appointed.
(b) Reviews requested under subsection (a) may be requested by sending a request via U.S. Mail, postmarked within 10 days after notice of the Department's intent to classify the report as unfounded, or by faxing a request within 10 days after notice of the Department's intent to classify the report as unfounded. The date of notification of the Department's intent to classify the report as unfounded is the date the attorney or guardian ad litem received a copy of the report and written notice from the Department. Following the review, the Department shall inform the minor's attorney or guardian ad litem as to whether the report will be classified as indicated or unfounded. The minor's attorney or guardian ad litem shall also receive a final finding notice from the State Central Register.
(c) By January 1, 2014, the Department shall promulgate rules addressing reviews requested under subsection (a). The rules shall provide that a review requested under subsection (a) must occur before the report is classified and a final finding is entered in the central register and that the review must be conducted by a Department employee outside the supervisory chain of the assigned investigator.
(Source: P.A. 100-158, eff. 1-1-18.)

(325 ILCS 5/8.1) (from Ch. 23, par. 2058.1)
Sec. 8.1. If the Child Protective Service Unit determines after investigating a report that there is no credible evidence that a child is abused or neglected, it shall deem the report to be an unfounded report. However, if it appears that the child or family could benefit from other social services, the local service may suggest such services, including services under Section 8.2, for the family's voluntary acceptance or refusal. If the family declines such services, the Department shall take appropriate action in keeping with the best interest of the child, including referring a member of the child's family to a facility licensed by the Department of Human Services or the Department of Public Health. For purposes of this Section "child" includes an adult resident as defined in this Act.
(Source: P.A. 96-1446, eff. 8-20-10.)

(325 ILCS 5/8.2) (from Ch. 23, par. 2058.2)
Sec. 8.2. If the Child Protective Service Unit determines, following an investigation made pursuant to Section 7.4 of this Act, that there is credible evidence that the child is abused or neglected, the Department shall assess the family's need for services, and, as necessary, develop, with the family, an appropriate service plan for the family's voluntary acceptance or refusal. In any case where there is evidence that the perpetrator of the abuse or neglect is an addict or alcoholic as defined in the Alcoholism and Other Drug Abuse and Dependency Act, the Department, when making referrals for drug or alcohol abuse services, shall make such referrals to facilities licensed by the Department of Human Services or the Department of Public Health. The Department shall comply with Section 8.1 by explaining its lack of legal authority to compel the acceptance of services and may explain its concomitant authority to petition the Circuit court under the Juvenile Court Act of 1987 or refer the case to the local law enforcement authority or State's attorney for criminal prosecution.
For purposes of this Act, the term "family preservation services" refers to all services to help families, including adoptive and extended families. Family preservation services shall be offered, where safe and appropriate, to prevent the placement of children in substitute care when the children can be cared for at home or in the custody of the person responsible for the children's welfare without endangering the children's health or safety, to reunite them with their families if so placed when reunification is an appropriate goal, or to maintain an adoptive placement. The term "homemaker" includes emergency caretakers, homemakers, caretakers, housekeepers and chore services. The term "counseling" includes individual therapy, infant stimulation therapy, family therapy, group therapy, self-help groups, drug and alcohol abuse counseling, vocational counseling and post-adoptive services. The term "day care" includes protective day care and day care to meet educational, prevocational or vocational needs. The term "emergency assistance and advocacy" includes coordinated services to secure emergency cash, food, housing and medical assistance or advocacy for other subsistence and family protective needs.
Before July 1, 2000, appropriate family preservation services shall, subject to appropriation, be included in the service plan if the Department has determined that those services will ensure the child's health and safety, are in the child's best interests, and will not place the child in imminent risk of harm. Beginning July 1, 2000, appropriate family preservation services shall be uniformly available throughout the State. The Department shall promptly notify children and families of the Department's responsibility to offer and provide family preservation services as identified in the service plan. Such plans may include but are not limited to: case management services; homemakers; counseling; parent education; day care; emergency assistance and advocacy assessments; respite care; in-home health care; transportation to obtain any of the above services; and medical assistance. Nothing in this paragraph shall be construed to create a private right of action or claim on the part of any individual or child welfare agency, except that when a child is the subject of an action under Article II of the Juvenile Court Act of 1987 and the child's service plan calls for services to facilitate achievement of the permanency goal, the court hearing the action under Article II of the Juvenile Court Act of 1987 may order the Department to provide the services set out in the plan, if those services are not provided with reasonable promptness and if those services are available.
Each Department field office shall maintain on a local basis directories of services available to children and families in the local area where the Department office is located.
The Department shall refer children and families served pursuant to this Section to private agencies and governmental agencies, where available.
Where there are 2 equal proposals from both a not-for-profit and a for-profit agency to provide services, the Department shall give preference to the proposal from the not-for-profit agency.
No service plan shall compel any child or parent to engage in any activity or refrain from any activity which is not reasonably related to remedying a condition or conditions that gave rise or which could give rise to any finding of child abuse or neglect.
(Source: P.A. 96-600, eff. 8-21-09; 97-859, eff. 7-27-12.)

(325 ILCS 5/8.2a)
Sec. 8.2a. Developmental and social-emotional screening; indicated finding of abuse or neglect. The Department shall conduct a developmental and social-emotional screening within 45 days after the Department is granted temporary custody of a child. When a child under the age of 3 is engaged in intact family services, the Department shall offer to conduct a developmental screening within 60 days after the Department opens the case. For children in intact cases who are ages 3 through 5, the intact caseworker shall refer the child for a developmental screening. The Department shall promulgate rules necessary for the implementation of this Section.
(Source: P.A. 97-930, eff. 8-10-12.)

(325 ILCS 5/8.3) (from Ch. 23, par. 2058.3)
Sec. 8.3. The Department shall assist a Circuit Court during all stages of the court proceeding in accordance with the purposes of this Act and the Juvenile Court Act of 1987 by providing full, complete, and accurate information to the court and by appearing in court if requested by the court. Failure to provide assistance requested by a court shall be enforceable through proceedings for contempt of court.
(Source: P.A. 88-310.)

(325 ILCS 5/8.4) (from Ch. 23, par. 2058.4)
Sec. 8.4. The Department shall provide or arrange for and monitor, as authorized by this Act, rehabilitative services for children and their families on a voluntary basis or under a final or intermediate order of the Court.
(Source: P.A. 84-611.)

(325 ILCS 5/8.5) (from Ch. 23, par. 2058.5)
Sec. 8.5. The Child Protective Service Unit shall maintain a local child abuse and neglect index of all cases reported under this Act which will enable it to determine the location of case records and to monitor the timely and proper investigation and disposition of cases. The index shall include the information contained in the initial, progress, and final reports required under this Act, and any other appropriate information. For purposes of this Section "child abuse and neglect" includes abuse or neglect of an adult resident as defined in this Act.
(Source: P.A. 96-1446, eff. 8-20-10.)

(325 ILCS 5/8.6)
Sec. 8.6. Reports to a child's school. Within 10 days after completing an investigation of alleged physical or sexual abuse under this Act, if the report is indicated, the Child Protective Service Unit shall send a copy of its final finding report to the school that the child who is the indicated victim of the report attends. If the final finding report is sent during the summer when the school is not in session, the report shall be sent to the last school that the child attended. The final finding report shall be sent as "confidential", and the school shall be responsible for ensuring that the report remains confidential in accordance with the Illinois School Student Records Act. If an indicated finding is overturned in an appeal or hearing, or if the Department has made a determination that the child is no longer at risk of physical or sexual harm, the Department shall request that the final finding report be purged from the student's record, and the school shall purge the final finding report from the student's record and return the report to the Department. If an indicated report is expunged from the central register, and that report has been sent to a child's school, the Department shall request that the final finding report be purged from the student's record, and the school shall purge the final finding report from the student's record and return the report to the Department.
(Source: P.A. 92-295, eff. 1-1-02.)

(325 ILCS 5/9) (from Ch. 23, par. 2059)
Sec. 9. Any person, institution or agency, under this Act, participating in good faith in the making of a report or referral, or in the investigation of such a report or referral or in the taking of photographs and x-rays or in the retaining a child in temporary protective custody or in making a disclosure of information concerning reports of child abuse and neglect in compliance with Sections 4.2 and 11.1 of this Act or Section 4 of this Act, as it relates to disclosure by school personnel and except in cases of wilful or wanton misconduct, shall have immunity from any liability, civil, criminal or that otherwise might result by reason of such actions. For the purpose of any proceedings, civil or criminal, the good faith of any persons required to report or refer, or permitted to report, cases of suspected child abuse or neglect or permitted to refer individuals under this Act or required to disclose information concerning reports of child abuse and neglect in compliance with Sections 4.2 and 11.1 of this Act, shall be presumed. For purposes of this Section "child abuse and neglect" includes abuse or neglect of an adult resident as defined in this Act.
(Source: P.A. 95-908, eff. 8-26-08; 96-1446, eff. 8-20-10.)

(325 ILCS 5/9.1) (from Ch. 23, par. 2059.1)
Sec. 9.1. Employer discrimination. No employer shall discharge, demote or suspend, or threaten to discharge, demote or suspend, or in any manner discriminate against any employee who makes any good faith oral or written report of suspected child abuse or neglect, or who is or will be a witness or testify in any investigation or proceeding concerning a report of suspected child abuse or neglect. For purposes of this Section "child abuse or neglect" includes abuse or neglect of an adult resident as defined in this Act.
(Source: P.A. 96-1446, eff. 8-20-10.)

(325 ILCS 5/10) (from Ch. 23, par. 2060)
Sec. 10. Any person who makes a report or who investigates a report under this Act shall testify fully in any judicial proceeding or administrative hearing resulting from such report, as to any evidence of abuse or neglect, or the cause thereof. Any person who is required to report a suspected case of abuse or neglect under Section 4 of this Act shall testify fully in any administrative hearing resulting from such report, as to any evidence of abuse or neglect or the cause thereof. No evidence shall be excluded by reason of any common law or statutory privilege relating to communications between the alleged perpetrator of abuse or neglect, or the child subject of the report under this Act and any person who is required to report a suspected case of abuse or neglect under Section 4 of this Act or the person making or investigating the report.
(Source: P.A. 97-387, eff. 8-15-11.)

(325 ILCS 5/11) (from Ch. 23, par. 2061)
Sec. 11. All records concerning reports of child abuse and neglect or records concerning referrals under this Act and all records generated as a result of such reports or referrals, shall be confidential and shall not be disclosed except as specifically authorized by this Act or other applicable law. It is a Class A misdemeanor to permit, assist, or encourage the unauthorized release of any information contained in such reports, referrals or records.
Nothing contained in this Section prevents the sharing or disclosure of records relating or pertaining to the death of a minor under the care of or receiving services from the Department of Children and Family Services and under the jurisdiction of the juvenile court with the juvenile court, the State's Attorney, and the minor's attorney. For purposes of this Section "child abuse and neglect" includes abuse or neglect of an adult resident as defined in this Act.
(Source: P.A. 96-1446, eff. 8-20-10.)

(325 ILCS 5/11.1) (from Ch. 23, par. 2061.1)
Sec. 11.1. Access to records.
(a) A person shall have access to the records described in Section 11 only in furtherance of purposes directly connected with the administration of this Act or the Intergovernmental Missing Child Recovery Act of 1984. Those persons and purposes for access include:
(1) Department staff in the furtherance of their

responsibilities under this Act, or for the purpose of completing background investigations on persons or agencies licensed by the Department or with whom the Department contracts for the provision of child welfare services.

(2) A law enforcement agency investigating known or

suspected child abuse or neglect, known or suspected involvement with child pornography, known or suspected criminal sexual assault, known or suspected criminal sexual abuse, or any other sexual offense when a child is alleged to be involved.

(3) The Department of State Police when administering

the provisions of the Intergovernmental Missing Child Recovery Act of 1984.

(4) A physician who has before him a child whom he

reasonably suspects may be abused or neglected.

(5) A person authorized under Section 5 of this Act

to place a child in temporary protective custody when such person requires the information in the report or record to determine whether to place the child in temporary protective custody.

(6) A person having the legal responsibility or

authorization to care for, treat, or supervise a child, or a parent, prospective adoptive parent, foster parent, guardian, or other person responsible for the child's welfare, who is the subject of a report.

(7) Except in regard to harmful or detrimental

information as provided in Section 7.19, any subject of the report, and if the subject of the report is a minor, his guardian or guardian ad litem.

(8) A court, upon its finding that access to such

records may be necessary for the determination of an issue before such court; however, such access shall be limited to in camera inspection, unless the court determines that public disclosure of the information contained therein is necessary for the resolution of an issue then pending before it.

(8.1) A probation officer or other authorized

representative of a probation or court services department conducting an investigation ordered by a court under the Juvenile Court Act of 1987.

(9) A grand jury, upon its determination that access

to such records is necessary in the conduct of its official business.

(10) Any person authorized by the Director, in

writing, for audit or bona fide research purposes.

(11) Law enforcement agencies, coroners or medical

examiners, physicians, courts, school superintendents and child welfare agencies in other states who are responsible for child abuse or neglect investigations or background investigations.

(12) The Department of Professional Regulation, the

State Board of Education and school superintendents in Illinois, who may use or disclose information from the records as they deem necessary to conduct investigations or take disciplinary action, as provided by law.

(13) A coroner or medical examiner who has reason to

believe that a child has died as the result of abuse or neglect.

(14) The Director of a State-operated facility when

an employee of that facility is the perpetrator in an indicated report.

(15) The operator of a licensed child care facility

or a facility licensed by the Department of Human Services (as successor to the Department of Alcoholism and Substance Abuse) in which children reside when a current or prospective employee of that facility is the perpetrator in an indicated child abuse or neglect report, pursuant to Section 4.3 of the Child Care Act of 1969.

(16) Members of a multidisciplinary team in the

furtherance of its responsibilities under subsection (b) of Section 7.1. All reports concerning child abuse and neglect made available to members of such multidisciplinary teams and all records generated as a result of such reports shall be confidential and shall not be disclosed, except as specifically authorized by this Act or other applicable law. It is a Class A misdemeanor to permit, assist or encourage the unauthorized release of any information contained in such reports or records. Nothing contained in this Section prevents the sharing of reports or records relating or pertaining to the death of a minor under the care of or receiving services from the Department of Children and Family Services and under the jurisdiction of the juvenile court with the juvenile court, the State's Attorney, and the minor's attorney.

(17) The Department of Human Services, as provided in

Section 17 of the Rehabilitation of Persons with Disabilities Act.

(18) Any other agency or investigative body,

including the Department of Public Health and a local board of health, authorized by State law to conduct an investigation into the quality of care provided to children in hospitals and other State regulated care facilities. The access to and release of information from such records shall be subject to the approval of the Director of the Department or his designee.

(19) The person appointed, under Section 2-17 of the

Juvenile Court Act of 1987, as the guardian ad litem of a minor who is the subject of a report or records under this Act; or the person appointed, under Section 5-610 of the Juvenile Court Act of 1987, as the guardian ad litem of a minor who is in the custody or guardianship of the Department or who has an open intact family services case with the Department and who is the subject of a report or records made pursuant to this Act.

(20) The Department of Human Services, as provided in

Section 10 of the Early Intervention Services System Act, and the operator of a facility providing early intervention services pursuant to that Act, for the purpose of determining whether a current or prospective employee who provides or may provide direct services under that Act is the perpetrator in an indicated report of child abuse or neglect filed under this Act.

(b) Nothing contained in this Act prevents the sharing or disclosure of information or records relating or pertaining to juveniles subject to the provisions of the Serious Habitual Offender Comprehensive Action Program when that information is used to assist in the early identification and treatment of habitual juvenile offenders.
(c) To the extent that persons or agencies are given access to information pursuant to this Section, those persons or agencies may give this information to and receive this information from each other in order to facilitate an investigation conducted by those persons or agencies.
(Source: P.A. 99-143, eff. 7-27-15; 100-158, eff. 1-1-18.)

(325 ILCS 5/11.1a)
Sec. 11.1a. Disclosure of information.
(a) The Director or a person designated in writing by the Director for this purpose may disclose information regarding the abuse or neglect of a child as set forth in this Section, the investigation thereof, and any services related thereto, if he or she determines that such disclosure is not contrary to the best interests of the child, the child's siblings, or other children in the household, and one of the following factors are present:
(1) The subject of the report has been criminally

charged with committing a crime related to the child abuse or neglect report; or

(2) A law enforcement agency or official, a State's

Attorney, or a judge of the State court system has publicly disclosed in a report as part of his or her official duty, information regarding the investigation of a report or the provision of services by the Department; or

(3) An adult subject of the report has knowingly and

voluntarily made a public disclosure concerning a Child Abuse and Neglect Tracking System report; or

(4) The child named in the report has been critically

injured or died.

(b) Information may be disclosed pursuant to this Section as follows:
(1) The name of the alleged abused or neglected child.
(2) The current status of the investigation,

including whether a determination of credible evidence has been made.

(3) Identification of child protective or other

services provided or actions taken regarding the child named in the report and his or her family as a result of this report.

(4) Whether there have been past reports of child

abuse or neglect involving this child or family, or both. Any such reports shall be clearly identified as being "Indicated", "Unfounded", or "Pending".

(5) Whether the Department has a current or past open

service case with the family, and a history of what types of services have been, or are being, provided.

(6) Any extraordinary or pertinent information

concerning the circumstances of the report, if the Director determines such disclosure is consistent with the public interest.

(c) Any disclosure of information pursuant to this Section shall not identify the name of or provide identifying information regarding the source of the report.
(d) In determining pursuant to subsection (a) of this Section, whether disclosure will be contrary to the best interests of the child, the child's siblings, or other children in the household, the Director shall consider the interest in privacy of the child and the child's family and the effects which disclosure may have on efforts to reunite and provide services to the family.
(e) Except as it applies directly to the cause of the abuse or neglect of the child, nothing in this Section shall be deemed to authorize the release or disclosure of the substance or content of any psychological, psychiatric, therapeutic, clinical, or medical reports, evaluations, or like materials pertaining to the child or the child's family. Prior to the release or disclosure of any psychological, psychiatric, or therapeutic reports pursuant to this subsection, the Deputy Director of Clinical Services shall review such materials and make recommendations regarding its release. Any disclosure of information pursuant to this Section shall not identify the health care provider, health care facility or other maker of the report or source of any psychological, psychiatric, therapeutic, clinical, or medical reports, evaluations, or like materials.
(f) Regarding child abuse or neglect reports which occur at a facility licensed by the Department of Children and Family Services, only the following information may be disclosed or released:
(1) The name of the facility.
(2) The nature of the allegations of abuse or neglect.
(3) The number and ages of child victims involved,

and their relationship to the perpetrator.

(4) Actions the Department has taken to ensure the

safety of the children during and subsequent to the investigation.

(5) The final finding status of the investigation.
(Source: P.A. 90-75, eff. 1-1-98.)

(325 ILCS 5/11.2) (from Ch. 23, par. 2061.2)
Sec. 11.2. Disclosure to mandated reporting source. A mandated reporting source as provided in Section 4 of this Act may receive appropriate information about the findings and actions taken by the Child Protective Service Unit in response to its report. The information shall include the actions taken by the Child Protective Service Unit to ensure a child's safety.
(Source: P.A. 92-319, eff. 1-1-02.)

(325 ILCS 5/11.2a)
Sec. 11.2a. Disclosure to extended family member. Upon request, an extended family member interviewed for relevant information in the course of an investigation by the Child Protective Service Unit may receive appropriate information about the findings and actions taken by the Child Protective Service Unit to ensure the safety of the child or children who were the subjects of the investigation.
(Source: P.A. 92-319, eff. 1-1-02.)

(325 ILCS 5/11.3) (from Ch. 23, par. 2061.3)
Sec. 11.3. A person given access to the names or other information identifying the subjects of the report, except the subject of the report, shall not make public such identifying information unless he is a State's attorney or other law enforcement official and the purpose is to initiate court action. Violation of this Section is a Class A misdemeanor.
(Source: P.A. 81-1077.)

(325 ILCS 5/11.4) (from Ch. 23, par. 2061.4)
Sec. 11.4. Nothing in this Act affects existing policies or procedures concerning the status of court and criminal justice system records.
(Source: P.A. 81-1077.)

(325 ILCS 5/11.5) (from Ch. 23, par. 2061.5)
Sec. 11.5. Within the appropriation available, the Department shall conduct a continuing education and training program for State and local staff, persons and officials required to report, the general public, and other persons engaged in or intending to engage in the prevention, identification, and treatment of child abuse and neglect. The program shall be designed to encourage the fullest degree of reporting of known and suspected child abuse and neglect, and to improve communication, cooperation, and coordination among all agencies in the identification, prevention, and treatment of child abuse and neglect. The program shall inform the general public and professionals of the nature and extent of child abuse and neglect and their responsibilities, obligations, powers and immunity from liability under this Act. It may include information on the diagnosis of child abuse and neglect and the roles and procedures of the Child Protective Service Unit, the Department and central register, the courts and of the protective, treatment, and ameliorative services available to children and their families. Such information may also include special needs of mothers at risk of delivering a child whose life or development may be threatened by a disabling condition, to ensure informed consent to treatment of the condition and understanding of the unique child care responsibilities required for such a child. The program may also encourage parents and other persons having responsibility for the welfare of children to seek assistance on their own in meeting their child care responsibilities and encourage the voluntary acceptance of available services when they are needed. It may also include publicity and dissemination of information on the existence and number of the 24 hour, State-wide, toll-free telephone service to assist persons seeking assistance and to receive reports of known and suspected abuse and neglect.
Within the appropriation available, the Department also shall conduct a continuing education and training program for State and local staff involved in investigating reports of child abuse or neglect made under this Act. The program shall be designed to train such staff in the necessary and appropriate procedures to be followed in investigating cases which it appears may result in civil or criminal charges being filed against a person. Program subjects shall include but not be limited to the gathering of evidence with a view toward presenting such evidence in court and the involvement of State or local law enforcement agencies in the investigation. The program shall be conducted in cooperation with State or local law enforcement agencies, State's Attorneys and other components of the criminal justice system as the Department deems appropriate.
(Source: P.A. 99-143, eff. 7-27-15.)

(325 ILCS 5/11.6) (from Ch. 23, par. 2061.6)
Sec. 11.6. All final administrative decisions of the Department under this Act are subject to judicial review under the Administrative Review Law, as now or hereafter amended, and the rules adopted pursuant thereto. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
Review of a final administrative decision under the Administrative Review Law is not applicable to a decision to conduct a family assessment under subsection (a-5) of Section 7.4 because no determination concerning child abuse or neglect is made and nothing is reported to the central register.
(Source: P.A. 96-760, eff. 1-1-10.)

(325 ILCS 5/11.7) (from Ch. 23, par. 2061.7)
Sec. 11.7. (a) The Director shall appoint the chairperson and members of a "State-wide Citizen's Committee on Child Abuse and Neglect" to consult with and advise the Director. The Committee shall be composed of individuals of distinction in human services, neonatal medical care, needs and rights of persons with disabilities, law and community life, broadly representative of social and economic communities across the State, who shall be appointed to 3 year staggered terms. The chairperson and members of the Committee shall serve without compensation, although their travel and per diem expenses shall be reimbursed in accordance with standard State procedures. Under procedures adopted by the Committee, it may meet at any time, confer with any individuals, groups, and agencies; and may issue reports or recommendations on any aspect of child abuse or neglect it deems appropriate.
(b) The Committee shall advise the Director on setting priorities for the administration of child abuse prevention, shelters and service programs, as specified in Section 4a of "An Act creating the Department of Children and Family Services, codifying its powers and duties, and repealing certain Acts and Sections herein named", approved June 4, 1963, as amended.
(c) The Committee shall advise the Director on policies and procedures with respect to the medical neglect of newborns and infants.
(Source: P.A. 99-143, eff. 7-27-15.)

(325 ILCS 5/11.8)
Sec. 11.8. Cross-reporting.
(a) Investigation Specialists, Intact Family Specialists, and Placement Specialists employed by the Department of Children and Family Services who reasonably believe that an animal observed by them when in their professional or official capacity is being abused or neglected in violation of the Humane Care for Animals Act must immediately make a written or oral report to the Department of Agriculture's Bureau of Animal Health and Welfare. However, the Department of Children and Family Services may not discipline an Investigation Specialist, an Intact Family Specialist, or a Placement Specialist for failing to make such a report if the Specialist determines that making the report would interfere with the performance of his or her child welfare protection duties.
(b) A home rule unit may not regulate the reporting of child abuse or neglect in a manner inconsistent with the provisions of this Section. This Section is a limitation under subsection (i) of Section 6 of Article VII of the Illinois Constitution on the concurrent exercise by home rule units of powers and functions exercised by the State.
(Source: P.A. 96-494, eff. 8-14-09.)



325 ILCS 10/ - Birth Control Services to Minors Act.

(325 ILCS 10/0.01) (from Ch. 111 1/2, par. 4650)
Sec. 0.01. Short title. This Act may be cited as the Birth Control Services to Minors Act.
(Source: P.A. 86-1324.)

(325 ILCS 10/1) (from Ch. 111 1/2, par. 4651)
Sec. 1. Birth control services and information may be rendered by doctors licensed in Illinois to practice medicine in all of its branches to any minor:
1. who is married; or
2. who is a parent; or
3. who is pregnant; or
4. who has the consent of his parent or legal guardian; or
5. as to whom the failure to provide such services would create a serious health hazard; or
6. who is referred for such services by a physician, clergyman or a planned parenthood agency.
(Source: P.A. 76-1550.)



325 ILCS 15/ - Child Sexual Abuse Prevention Act.

(325 ILCS 15/0.01) (from Ch. 23, par. 2080)
Sec. 0.01. Short title. This Act may be cited as the Child Sexual Abuse Prevention Act.
(Source: P.A. 86-1324.)

(325 ILCS 15/1) (from Ch. 23, par. 2081)
Sec. 1. The General Assembly finds that there is a need to develop programs to provide the kinds of innovative strategies and services which will prevent, ameliorate, reduce, and eliminate the trauma of child sexual abuse and exploitation.
The General Assembly also finds that for the purposes of developing and providing such programs and services, and for training and providing information to city, county and state personnel throughout the state, and otherwise educating the general public, about child sexual abuse and exploitation, prevention and treatment services and centers should be established.
(Source: P.A. 84-564.)

(325 ILCS 15/2) (from Ch. 23, par. 2082)
Sec. 2. The Department of Children and Family Services shall develop programs and services for the prevention of child sexual abuse and exploitation and shall provide for the treatment and counseling of sexually abused children and their families, where such sexual abuse or exploitation was inflicted by the child's immediate care giver, or any person responsible for the child's welfare, whenever possible, through community based child abuse grants or other appropriate means.
(Source: P.A. 84-564.)

(325 ILCS 15/3) (from Ch. 23, par. 2083)
Sec. 3. The functions and goals of the programs to be developed and provided by the Department of Children and Family Services shall include:
(a) Provision of counseling, treatment, rehabilitation and assistance to sexually abused and exploited children and their families, particularly to victims of predatory criminal sexual assault of a child, aggravated criminal sexual assault, criminal sexual assault, aggravated criminal sexual abuse and criminal sexual abuse and child pornography, and provision of training and education and professional counseling to other persons responsible for the child's welfare, personnel of the Department responsible for the licensure of facilities under the Child Care Act of 1969, and persons required to file reports and conduct investigations of such reports under the Abused and Neglected Child Reporting Act;
(b) Hastening the process of reconstituting the family and the marriage, where such would be in the interest of the child;
(c) Marshaling and coordinating the services of all agencies responsible for the detection of a sexually abused and exploited child and for serving such a child, the child's family, or others responsible for the child's welfare, as well as for the development of other resources necessary to ensure a comprehensive program for the prevention of such abuse and exploitation, supportive case management;
(d) Responding to individual physical, emotional, and social needs of clients so that supportive services are individually tailored and applied as long as necessary;
(e) Informing the public at large and professional agencies about the problem of child sexual abuse and exploitation, methods of detecting and responding to such incidents, including those established under the Abused and Neglected Child Reporting Act, the availability of State service and other resources for responding to victims of such abuse and exploitation, and about the existence and supportive approach of treatment center programs; and
(f) Development of informational and training materials and seminars to assure the availability of such programs and services throughout the State, emphasizing the need for cooperation and coordination with all appropriate elements of the criminal justice system and law enforcement system.
(Source: P.A. 89-428, eff. 12-13-95; 89-462, eff. 5-29-96.)

(325 ILCS 15/4) (from Ch. 23, par. 2084)
Sec. 4. The Department of Children and Family Services shall support through a grant program a child sexual abuse crisis intervention demonstration center in Cook County and in other parts of the State as funding permits. The functions and goals of such crisis intervention centers shall be:
(a) To respond within 24 hours or as soon thereafter as possible to a report of child sexual abuse or exploitation by professional contact with the child and his family, and with those persons in the courts and police department involved in the case.
(b) The agents of such crisis intervention centers shall:
(1) refer the child, and his family if appropriate, to counseling services, including those provided by the treatment centers;
(2) accompany the victim through all stages of police investigation, case development and trial where necessary;
(3) provide advice to involved police, assistant district attorneys, and judges in the proper handling of a child subjected to sexual abuse and exploitation whenever possible. This advice will be made with consideration to the following priorities:
(i) the welfare of the child; and
(ii) improved chances for a successful prosecution;
(4) make every effort to develop an approach which meets the needs of developing a sound case by assisting the child to understand and cope with his role in the prosecution process.
(c) The crisis intervention demonstration centers shall develop and implement written procedures for case planning and case monitoring in relation to the processes of treatment and of investigation and prosecution.
(d) Crisis intervention agents should demonstrate evidence of professional knowledge of child development and a record of positive interaction with the police and courts.
(e) The centers shall develop training materials for city and county and State personnel through the State to enable emulation and adaptation of the program by other communities and to develop awareness of the problems faced by a child sexual abuse victim as he confronts the criminal justice system.
(f) The centers shall report to the director improvements in the criminal justice system and the interrelation of the criminal justice system and child support systems that would serve to meet the goals of this Act.
(g) Reports of child sexual abuse referred for investigation to a local law enforcement agency in Cook County by the State Central Registry of the Department of Children and Family Services must also be referred to the crisis intervention center. Reports of child sexual abuse made directly to a local law enforcement agency in Cook County may be referred by that agency to the crisis intervention center. All centers shall make local law enforcement agencies aware of their purposes and encourage their utilization.
(Source: P.A. 84-564.)

(325 ILCS 15/5) (from Ch. 23, par. 2085)
Sec. 5. All records concerning reports of child sexual abuse or exploitation made to child sexual abuse and exploitation treatment center or to child sexual abuse crisis intervention demonstration centers and all records generated as a result of such reports, shall be confidential and shall not be disclosed except as specifically authorized by this Act or other applicable law. It is a Class A misdemeanor to permit, assist, or encourage the unauthorized release of any information contained in such reports or records.
Nothing contained in this Act prevents the sharing or disclosure of information or records relating or pertaining to juveniles subject to the provisions of the Serious Habitual Offender Comprehensive Action Program when that information is used to assist in the early identification and treatment of habitual juvenile offenders.
(Source: P.A. 87-928.)

(325 ILCS 15/6) (from Ch. 23, par. 2086)
Sec. 6. The centers may seek, receive, and make use of any funds which may be made available from federal, voluntary, philanthropic, or other sources in order to augment any state funds appropriated for the purposes of this Act.
(Source: P.A. 82-712.)

(325 ILCS 15/7) (from Ch. 23, par. 2087)
Sec. 7. The Director of the Department of Children and Family Services shall submit annual reports to the General Assembly concerning his findings regarding the degree of achievement of the goals of this Act.
(Source: P.A. 84-564.)



325 ILCS 17/ - Children's Privacy Protection and Parental Empowerment Act.

(325 ILCS 17/1)
Sec. 1. Short title. This Act may be cited as the Children's Privacy Protection and Parental Empowerment Act.
(Source: P.A. 93-462, eff. 1-1-04.)

(325 ILCS 17/5)
Sec. 5. Definitions. As used in this Act:
"Child" means a person under the age of 16. "Child" does not include a minor emancipated by operation of law.
"Parent" means a parent, step-parent, or legal guardian.
"Personal information" means any of the following:
(1) A person's name.
(2) A person's address.
(3) A person's telephone number.
(4) A person's driver's license number or State of

Illinois identification card as assigned by the Illinois Secretary of State or by a similar agency of another state.

(5) A person's social security number.
(6) Any other information that can be used to locate

or contact a specific individual.

"Personal information" does not include any of the following:
(1) Public records as defined by Section 2 of the

Freedom of Information Act.

(2) Court records.
(3) Information found in publicly available sources,

including newspapers, magazines, and telephone directories.

(4) Any other information that is not known to

concern a child.

(Source: P.A. 93-462, eff. 1-1-04.)

(325 ILCS 17/10)
Sec. 10. Prohibited act.
(a) The sale or purchase of personal information concerning an individual known to be a child without parental consent is prohibited.
(b) This Section does not apply when the sale or purchase described in subsection (a) is made under a criminal or civil investigation that is otherwise lawful.
(Source: P.A. 98-707, eff. 1-1-15.)

(325 ILCS 17/15)
Sec. 15. (Repealed).
(Source: P.A. 97-650, eff. 2-1-12. Repealed by P.A. 98-707, eff. 1-1-15.)

(325 ILCS 17/20)
Sec. 20. Application of the Consumer Fraud and Deceptive Business Practices Act. A violation of any provision of this Act is a violation of the Consumer Fraud and Deceptive Business Practices Act. This Act, however, shall not be considered or construed to provide any private right of action.
(Source: P.A. 93-462, eff. 1-1-04.)

(325 ILCS 17/80)
Sec. 80. (Amendatory provisions; text omitted).
(Source: P.A. 93-462, eff. 1-1-04; text omitted.)



325 ILCS 20/ - Early Intervention Services System Act.

(325 ILCS 20/1) (from Ch. 23, par. 4151)
Sec. 1. Short Title. This Act may be cited as the Early Intervention Services System Act.
(Source: P.A. 87-680.)

(325 ILCS 20/2) (from Ch. 23, par. 4152)
Sec. 2. Legislative Findings and Policy.
(a) The General Assembly finds that there is an urgent and substantial need to:
(1) enhance the development of all eligible infants

and toddlers in the State of Illinois in order to minimize developmental delay and maximize individual potential for adult independence;

(2) enhance the capacity of families to meet the

special needs of eligible infants and toddlers including the purchase of services when necessary;

(3) reduce educational costs by minimizing the need

for special education and related services when eligible infants and toddlers reach school age;

(4) enhance the independence, productivity and

integration with age-appropriate peers of eligible children and their families;

(5) reduce social services costs and minimize the

need for institutionalization; and

(6) prevent secondary impairments and disabilities by

improving the health of infants and toddlers, thereby reducing health costs for the families and the State.

(b) The General Assembly therefore intends that the policy of this State shall be to:
(1) affirm the importance of the family in all areas

of the child's development and reinforce the role of the family as a participant in the decision making processes regarding their child;

(2) provide assistance and support to eligible

infants and toddlers and their families to address the individual concerns and decisions of each family;

(3) develop and implement, on a statewide basis,

locally based comprehensive, coordinated, interdisciplinary, interagency early intervention services for all eligible infants and toddlers;

(4) enhance the local communities' capacity to

provide an array of quality early intervention services;

(5) identify and coordinate all available resources

for early intervention within the State including those from federal, State, local and private sources;

(6) provide financial and technical assistance to

local communities for the purposes of coordinating early intervention services in local communities and enhancing the communities' capacity to provide individualized early intervention services to all eligible infants and toddlers in their homes or in community environments; and

(7) affirm that eligible infants and toddlers have a

right to receive early intervention services to the maximum extent appropriate, in natural environments in which infants and toddlers without disabilities would participate.

(c) The General Assembly further finds that early intervention services are cost-effective and effectively serve the developmental needs of eligible infants and toddlers and their families. Therefore, the purpose of this Act is to provide a comprehensive, coordinated, interagency, interdisciplinary early intervention services system for eligible infants and toddlers and their families by enhancing the capacity to provide quality early intervention services, expanding and improving existing services, and facilitating coordination of payments for early intervention services from various public and private sources.
(Source: P.A. 91-538, eff. 8-13-99.)

(325 ILCS 20/3) (from Ch. 23, par. 4153)
Sec. 3. Definitions. As used in this Act:
(a) "Eligible infants and toddlers" means infants and toddlers under 36 months of age with any of the following conditions:
(1) Developmental delays.
(2) A physical or mental condition which typically

results in developmental delay.

(3) Being at risk of having substantial developmental

delays based on informed clinical opinion.

(4) Either (A) having entered the program under any

of the circumstances listed in paragraphs (1) through (3) of this subsection but no longer meeting the current eligibility criteria under those paragraphs, and continuing to have any measurable delay, or (B) not having attained a level of development in each area, including (i) cognitive, (ii) physical (including vision and hearing), (iii) language, speech, and communication, (iv) social or emotional, or (v) adaptive, that is at least at the mean of the child's age equivalent peers; and, in addition to either item (A) or item (B), (C) having been determined by the multidisciplinary individualized family service plan team to require the continuation of early intervention services in order to support continuing developmental progress, pursuant to the child's needs and provided in an appropriate developmental manner. The type, frequency, and intensity of services shall differ from the initial individualized family services plan because of the child's developmental progress, and may consist of only service coordination, evaluation, and assessments.

(b) "Developmental delay" means a delay in one or more of the following areas of childhood development as measured by appropriate diagnostic instruments and standard procedures: cognitive; physical, including vision and hearing; language, speech and communication; social or emotional; or adaptive. The term means a delay of 30% or more below the mean in function in one or more of those areas.
(c) "Physical or mental condition which typically results in developmental delay" means:
(1) a diagnosed medical disorder bearing a relatively

well known expectancy for developmental outcomes within varying ranges of developmental disabilities; or

(2) a history of prenatal, perinatal, neonatal or

early developmental events suggestive of biological insults to the developing central nervous system and which either singly or collectively increase the probability of developing a disability or delay based on a medical history.

(d) "Informed clinical opinion" means both clinical observations and parental participation to determine eligibility by a consensus of a multidisciplinary team of 2 or more members based on their professional experience and expertise.
(e) "Early intervention services" means services which:
(1) are designed to meet the developmental needs of

each child eligible under this Act and the needs of his or her family;

(2) are selected in collaboration with the child's

family;

(3) are provided under public supervision;
(4) are provided at no cost except where a schedule

of sliding scale fees or other system of payments by families has been adopted in accordance with State and federal law;

(5) are designed to meet an infant's or toddler's

developmental needs in any of the following areas:

(A) physical development, including vision and

hearing,

(B) cognitive development,
(C) communication development,
(D) social or emotional development, or
(E) adaptive development;
(6) meet the standards of the State, including the

requirements of this Act;

(7) include one or more of the following:
(A) family training,
(B) social work services, including counseling,

and home visits,

(C) special instruction,
(D) speech, language pathology and audiology,
(E) occupational therapy,
(F) physical therapy,
(G) psychological services,
(H) service coordination services,
(I) medical services only for diagnostic or

evaluation purposes,

(J) early identification, screening, and

assessment services,

(K) health services specified by the lead agency

as necessary to enable the infant or toddler to benefit from the other early intervention services,

(L) vision services,
(M) transportation,
(N) assistive technology devices and services,
(O) nursing services,
(P) nutrition services, and
(Q) sign language and cued language services;
(8) are provided by qualified personnel, including

but not limited to:

(A) child development specialists or special

educators, including teachers of children with hearing impairments (including deafness) and teachers of children with vision impairments (including blindness),

(B) speech and language pathologists and

audiologists,

(C) occupational therapists,
(D) physical therapists,
(E) social workers,
(F) nurses,
(G) dietitian nutritionists,
(H) vision specialists, including

ophthalmologists and optometrists,

(I) psychologists, and
(J) physicians;
(9) are provided in conformity with an Individualized

Family Service Plan;

(10) are provided throughout the year; and
(11) are provided in natural environments, to the

maximum extent appropriate, which may include the home and community settings, unless justification is provided consistent with federal regulations adopted under Sections 1431 through 1444 of Title 20 of the United States Code.

(f) "Individualized Family Service Plan" or "Plan" means a written plan for providing early intervention services to a child eligible under this Act and the child's family, as set forth in Section 11.
(g) "Local interagency agreement" means an agreement entered into by local community and State and regional agencies receiving early intervention funds directly from the State and made in accordance with State interagency agreements providing for the delivery of early intervention services within a local community area.
(h) "Council" means the Illinois Interagency Council on Early Intervention established under Section 4.
(i) "Lead agency" means the State agency responsible for administering this Act and receiving and disbursing public funds received in accordance with State and federal law and rules.
(i-5) "Central billing office" means the central billing office created by the lead agency under Section 13.
(j) "Child find" means a service which identifies eligible infants and toddlers.
(k) "Regional intake entity" means the lead agency's designated entity responsible for implementation of the Early Intervention Services System within its designated geographic area.
(l) "Early intervention provider" means an individual who is qualified, as defined by the lead agency, to provide one or more types of early intervention services, and who has enrolled as a provider in the early intervention program.
(m) "Fully credentialed early intervention provider" means an individual who has met the standards in the State applicable to the relevant profession, and has met such other qualifications as the lead agency has determined are suitable for personnel providing early intervention services, including pediatric experience, education, and continuing education. The lead agency shall establish these qualifications by rule filed no later than 180 days after the effective date of this amendatory Act of the 92nd General Assembly.
(Source: P.A. 97-902, eff. 8-6-12; 98-41, eff. 6-28-13.)

(325 ILCS 20/4) (from Ch. 23, par. 4154)
Sec. 4. Illinois Interagency Council on Early Intervention.
(a) There is established the Illinois Interagency Council on Early Intervention. The Council shall be composed of at least 20 but not more than 30 members. The members of the Council and the designated chairperson of the Council shall be appointed by the Governor. The Council member representing the lead agency may not serve as chairperson of the Council. The Council shall be composed of the following members:
(1) The Secretary of Human Services (or his or her

designee) and 2 additional representatives of the Department of Human Services designated by the Secretary, plus the Directors (or their designees) of the following State agencies involved in the provision of or payment for early intervention services to eligible infants and toddlers and their families:

(A) Department of Insurance; and
(B) Department of Healthcare and Family Services.
(2) Other members as follows:
(A) At least 20% of the members of the Council

shall be parents, including minority parents, of infants or toddlers with disabilities or children with disabilities aged 12 or younger, with knowledge of, or experience with, programs for infants and toddlers with disabilities. At least one such member shall be a parent of an infant or toddler with a disability or a child with a disability aged 6 or younger;

(B) At least 20% of the members of the Council

shall be public or private providers of early intervention services;

(C) One member shall be a representative of the

General Assembly;

(D) One member shall be involved in the

preparation of professional personnel to serve infants and toddlers similar to those eligible for services under this Act;

(E) Two members shall be from advocacy

organizations with expertise in improving health, development, and educational outcomes for infants and toddlers with disabilities;

(F) One member shall be a Child and Family

Connections manager from a rural district;

(G) One member shall be a Child and Family

Connections manager from an urban district;

(H) One member shall be the co-chair of the

Illinois Early Learning Council (or his or her designee); and

(I) Members representing the following agencies

or entities: the State Board of Education; the Department of Public Health; the Department of Children and Family Services; the University of Illinois Division of Specialized Care for Children; the Illinois Council on Developmental Disabilities; Head Start or Early Head Start; and the Department of Human Services' Division of Mental Health. A member may represent one or more of the listed agencies or entities.

The Council shall meet at least quarterly and in such places as it deems necessary. Terms of the initial members appointed under paragraph (2) shall be determined by lot at the first Council meeting as follows: of the persons appointed under subparagraphs (A) and (B), one-third shall serve one year terms, one-third shall serve 2 year terms, and one-third shall serve 3 year terms; and of the persons appointed under subparagraphs (C) and (D), one shall serve a 2 year term and one shall serve a 3 year term. Thereafter, successors appointed under paragraph (2) shall serve 3 year terms. Once appointed, members shall continue to serve until their successors are appointed. No member shall be appointed to serve more than 2 consecutive terms.
Council members shall serve without compensation but shall be reimbursed for reasonable costs incurred in the performance of their duties, including costs related to child care, and parents may be paid a stipend in accordance with applicable requirements.
The Council shall prepare and approve a budget using funds appropriated for the purpose to hire staff, and obtain the services of such professional, technical, and clerical personnel as may be necessary to carry out its functions under this Act. This funding support and staff shall be directed by the lead agency.
(b) The Council shall:
(1) advise and assist the lead agency in the

performance of its responsibilities including but not limited to the identification of sources of fiscal and other support services for early intervention programs, and the promotion of interagency agreements which assign financial responsibility to the appropriate agencies;

(2) advise and assist the lead agency in the

preparation of applications and amendments to applications;

(3) review and advise on relevant regulations and

standards proposed by the related State agencies;

(4) advise and assist the lead agency in the

development, implementation and evaluation of the comprehensive early intervention services system;

(4.5) coordinate and collaborate with State

interagency early learning initiatives, as appropriate; and

(5) prepare and submit an annual report to the

Governor and to the General Assembly on the status of early intervention programs for eligible infants and toddlers and their families in Illinois. The annual report shall include (i) the estimated number of eligible infants and toddlers in this State, (ii) the number of eligible infants and toddlers who have received services under this Act and the cost of providing those services, and (iii) the estimated cost of providing services under this Act to all eligible infants and toddlers in this State. The report shall be posted by the lead agency on the early intervention website as required under paragraph (f) of Section 5 of this Act.

No member of the Council shall cast a vote on or participate substantially in any matter which would provide a direct financial benefit to that member or otherwise give the appearance of a conflict of interest under State law. All provisions and reporting requirements of the Illinois Governmental Ethics Act shall apply to Council members.
(Source: P.A. 97-902, eff. 8-6-12; 98-41, eff. 6-28-13.)

(325 ILCS 20/5) (from Ch. 23, par. 4155)
Sec. 5. Lead Agency. The Department of Human Services is designated the lead agency and shall provide leadership in establishing and implementing the coordinated, comprehensive, interagency and interdisciplinary system of early intervention services. The lead agency shall not have the sole responsibility for providing these services. Each participating State agency shall continue to coordinate those early intervention services relating to health, social service and education provided under this authority.
The lead agency is responsible for carrying out the following:
(a) The general administration, supervision, and

monitoring of programs and activities receiving assistance under Section 673 of the Individuals with Disabilities Education Act (20 United States Code 1473).

(b) The identification and coordination of all

available resources within the State from federal, State, local and private sources.

(c) The development of procedures to ensure that

services are provided to eligible infants and toddlers and their families in a timely manner pending the resolution of any disputes among public agencies or service providers.

(d) The resolution of intra-agency and interagency

regulatory and procedural disputes.

(e) The development and implementation of formal

interagency agreements, and the entry into such agreements, between the lead agency and (i) the Department of Healthcare and Family Services, (ii) the University of Illinois Division of Specialized Care for Children, and (iii) other relevant State agencies that:

(1) define the financial responsibility of each

agency for paying for early intervention services (consistent with existing State and federal law and rules, including the requirement that early intervention funds be used as the payor of last resort), a hierarchical order of payment as among the agencies for early intervention services that are covered under or may be paid by programs in other agencies, and procedures for direct billing, collecting reimbursements for payments made, and resolving service and payment disputes; and

(2) include all additional components necessary

to ensure meaningful cooperation and coordination.

Interagency agreements under this paragraph (e) must

be reviewed and revised to implement the purposes of this amendatory Act of the 92nd General Assembly no later than 60 days after the effective date of this amendatory Act of the 92nd General Assembly.

(f) The maintenance of an early intervention website.

Within 30 days after the effective date of this amendatory Act of the 92nd General Assembly, the lead agency shall post and keep posted on this website the following: (i) the current annual report required under subdivision (b)(5) of Section 4 of this Act, and the annual reports of the prior 3 years, (ii) the most recent Illinois application for funds prepared under Section 637 of the Individuals with Disabilities Education Act filed with the United States Department of Education, (iii) proposed modifications of the application prepared for public comment, (iv) notice of Council meetings, Council agendas, and minutes of its proceedings for at least the previous year, (v) proposed and final early intervention rules, (vi) requests for proposals, and (vii) all reports created for dissemination to the public that are related to the early intervention program, including reports prepared at the request of the Council and the General Assembly. Each such document shall be posted on the website within 3 working days after the document's completion.

(g) Before adopting any new policy or procedure

(including any revisions to an existing policy or procedure) needed to comply with Part C of the Individuals with Disabilities Education Act, the lead agency must hold public hearings on the new policy or procedure, provide notice of the hearings at least 30 days before the hearings are conducted to enable public participation, and provide an opportunity for the general public, including individuals with disabilities and parents of infants and toddlers with disabilities, early intervention providers, and members of the Council to comment for at least 30 days on the new policy or procedure needed to comply with Part C of the Individuals with Disabilities Education Act and with 34 CFR Part 300 and Part 303.

(Source: P.A. 98-41, eff. 6-28-13; 98-756, eff. 7-16-14.)

(325 ILCS 20/6) (from Ch. 23, par. 4156)
Sec. 6. Local Structure and Interagency Councils. The lead agency, in conjunction with the Council and as defined by administrative rule, shall define local service areas and define the geographic boundaries of each so that all areas of the State are included in a local service area but no area of the State is included in more than one service area. In each local service area, the lead agency shall designate a regional entity responsible for the assessment of eligibility and services and a local interagency council responsible for coordination and design of child find and public awareness. The regional entity shall be responsible for staffing the local council, carrying out child find and public awareness activities, and providing advocacy for eligible families within the given geographic area. The regional entity is the prime contractor responsible to the lead agency for implementation of this Act.
The lead agency, in conjunction with the Council, shall create local interagency councils. Members of each local interagency council shall include, but not be limited to, the following: parents; representatives from coordination and advocacy service providers; local education agencies; other local public and private service providers; representatives from State agencies at the local level; and others deemed necessary by the local council.
Local interagency councils shall:
(a) assist in the development of collaborative

agreements between local service providers, diagnostic and other agencies providing additional services to the child and family;

(b) assist in conducting local needs assessments and

planning efforts;

(c) identify and resolve local access issues;
(d) conduct collaborative child find activities;
(e) coordinate public awareness initiatives;
(f) coordinate local planning and evaluation;
(g) assist in the recruitment of specialty personnel;
(h) develop plans for facilitating transition and

integration of eligible children and families into the community;

(i) facilitate conflict resolution at the local

level; and

(j) report annually to the Council.
(Source: P.A. 91-538, eff. 8-13-99.)

(325 ILCS 20/7) (from Ch. 23, par. 4157)
Sec. 7. Essential Components of the Statewide Service System. As required by federal laws and regulations, a statewide system of coordinated, comprehensive, interagency and interdisciplinary programs shall be established and maintained. The framework of the statewide system shall be based on the components set forth in this Section. This framework shall be used for planning, implementation, coordination and evaluation of the statewide system of locally based early intervention services.
The statewide system shall include, at a minimum:
(a) a definition of the term "developmentally

delayed", in accordance with the definition in Section 3, that will be used in Illinois in carrying out programs under this Act;

(b) timetables for ensuring that appropriate early

intervention services, based on scientifically based research, to the extent practicable, will be available to all eligible infants and toddlers in this State after the effective date of this Act;

(c) a timely, comprehensive, multidisciplinary

evaluation of each potentially eligible infant and toddler in this State, unless the child meets the definition of eligibility based upon his or her medical and other records; for a child determined eligible, a multidisciplinary assessment of the unique strengths and needs of that infant or toddler and the identification of services appropriate to meet those needs and a family-directed assessment of the resources, priorities, and concerns of the family and the identification of supports and services necessary to enhance the family's capacity to meet the developmental needs of that infant or toddler;

(d) for each eligible infant and toddler, an

Individualized Family Service Plan, including service coordination (case management) services;

(e) a comprehensive child find system, consistent

with Part B of the Individuals with Disabilities Education Act (20 United States Code 1411 through 1420 and as set forth in 34 CFR 300.115), which includes timelines and provides for participation by primary referral sources;

(f) a public awareness program focusing on early

identification of eligible infants and toddlers;

(g) a central directory which includes public and

private early intervention services, resources, and experts available in this State, professional and other groups (including parent support groups and training and information centers) that provide assistance to infants and toddlers with disabilities who are eligible for early intervention programs assisted under Part C of the Individuals with Disabilities Education Act and their families, and research and demonstration projects being conducted in this State relating to infants and toddlers with disabilities;

(h) a comprehensive system of personnel development;
(i) a policy pertaining to the contracting or making

of other arrangements with public and private service providers to provide early intervention services in this State, consistent with the provisions of this Act, including the contents of the application used and the conditions of the contract or other arrangements;

(j) a procedure for securing timely reimbursement of

funds;

(k) procedural safeguards with respect to programs

under this Act;

(l) policies and procedures relating to the

establishment and maintenance of standards to ensure that personnel necessary to carry out this Act are appropriately and adequately prepared and trained;

(m) a system of evaluation of, and compliance with,

program standards;

(n) a system for compiling data on the numbers of

eligible infants and toddlers and their families in this State in need of appropriate early intervention services; the numbers served; the types of services provided; and other information required by the State or federal government; and

(o) a single line of responsibility in a lead agency

designated by the Governor to carry out its responsibilities as required by this Act.

In addition to these required components, linkages may be established within a local community area among the prenatal initiatives affording services to high risk pregnant women. Additional linkages among at risk programs and local literacy programs may also be established.
Within 60 days of the effective date of this Act, a five-fiscal-year implementation plan shall be submitted to the Governor by the lead agency with the concurrence of the Interagency Council on Early Intervention. The plan shall list specific activities to be accomplished each year, with cost estimates for each activity. No later than the second Monday in July of each year thereafter, the lead agency shall, with the concurrence of the Interagency Council, submit to the Governor's Office a report on accomplishments of the previous year and a revised list of activities for the remainder of the five-fiscal-year plan, with cost estimates for each. The Governor shall certify that specific activities in the plan for the previous year have been substantially completed before authorizing relevant State or local agencies to implement activities listed in the revised plan that depend substantially upon completion of one or more of the earlier activities.
(Source: P.A. 98-41, eff. 6-28-13.)

(325 ILCS 20/8) (from Ch. 23, par. 4158)
Sec. 8. Authority to Promulgate Rules and Regulations. The lead agency shall develop rules and regulations under this Act within one year of the effective date of this Act. These rules shall reflect the intent of federal regulations adopted under Part C of the Individuals with Disabilities Education Improvement Act of 2004 (Sections 1431 through 1444 of Title 20 of the United States Code).
(Source: P.A. 97-902, eff. 8-6-12.)

(325 ILCS 20/9) (from Ch. 23, par. 4159)
Sec. 9. Role of Other State Entities. The Departments of Public Health, Human Services, Children and Family Services, and Healthcare and Family Services; the University of Illinois Division of Specialized Care for Children; the State Board of Education; and any other State agency which directly or indirectly provides or administers early intervention services shall adopt compatible rules for the provision of services to eligible infants and toddlers and their families within one year of the effective date of this Act.
These agencies shall enter into and maintain formal interagency agreements to enable the State and local agencies serving eligible children and their families to establish working relationships that will increase the efficiency and effectiveness of their early intervention services. The agreement shall outline the administrative, program and financial responsibilities of the relevant State agencies and shall implement a coordinated service delivery system through local interagency agreements.
There shall be created in the Office of the Governor an Early Childhood Intervention Ombudsman to assist families and local parties in ensuring that all State agencies serving eligible families do so in a comprehensive and collaborative manner.
(Source: P.A. 98-41, eff. 6-28-13.)

(325 ILCS 20/10) (from Ch. 23, par. 4160)
Sec. 10. Standards. The Council and the lead agency, with assistance from parents and providers, shall develop and promulgate policies and procedures relating to the establishment and implementation of program and personnel standards to ensure that services provided are consistent with any State-approved or recognized certification, licensing, registration, or other comparable requirements which apply to the area of early intervention program service standards. Only State-approved public or private early intervention service providers shall be eligible to receive State and federal funding for early intervention services. All early childhood intervention staff shall hold the highest entry requirement necessary for that position.
To be a State-approved early intervention service provider, an individual (i) shall not have served or completed, within the preceding 5 years, a sentence for conviction of any felony that the Department establishes by rule and (ii) shall not have been indicated as a perpetrator of child abuse or neglect, within the preceding 5 years, in an investigation by Illinois (pursuant to the Abused and Neglected Child Reporting Act) or another state. The Department is authorized to receive criminal background checks for such providers and persons applying to be such a provider and to receive child abuse and neglect reports regarding indicated perpetrators who are applying to provide or currently authorized to provide early intervention services in Illinois. Beginning January 1, 2004, every provider of State-approved early intervention services and every applicant to provide such services must authorize, in writing and in the form required by the Department, a State and FBI criminal background check, as requested by the Department, and check of child abuse and neglect reports regarding the provider or applicant as a condition of authorization to provide early intervention services. The Department shall use the results of the checks only to determine State approval of the early intervention service provider and shall not re-release the information except as necessary to accomplish that purpose.
(Source: P.A. 98-41, eff. 6-28-13.)

(325 ILCS 20/11) (from Ch. 23, par. 4161)
Sec. 11. Individualized Family Service Plans.
(a) Each eligible infant or toddler and that infant's or toddler's family shall receive:
(1) timely, comprehensive, multidisciplinary

assessment of the unique strengths and needs of each eligible infant and toddler, and assessment of the concerns and priorities of the families to appropriately assist them in meeting their needs and identify supports and services to meet those needs; and

(2) a written Individualized Family Service Plan

developed by a multidisciplinary team which includes the parent or guardian. The individualized family service plan shall be based on the multidisciplinary team's assessment of the resources, priorities, and concerns of the family and its identification of the supports and services necessary to enhance the family's capacity to meet the developmental needs of the infant or toddler, and shall include the identification of services appropriate to meet those needs, including the frequency, intensity, and method of delivering services. During and as part of the initial development of the individualized family services plan, and any periodic reviews of the plan, the multidisciplinary team may seek consultation from the lead agency's designated experts, if any, to help determine appropriate services and the frequency and intensity of those services. All services in the individualized family services plan must be justified by the multidisciplinary assessment of the unique strengths and needs of the infant or toddler and must be appropriate to meet those needs. At the periodic reviews, the team shall determine whether modification or revision of the outcomes or services is necessary.

(b) The Individualized Family Service Plan shall be evaluated once a year and the family shall be provided a review of the Plan at 6 month intervals or more often where appropriate based on infant or toddler and family needs. The lead agency shall create a quality review process regarding Individualized Family Service Plan development and changes thereto, to monitor and help assure that resources are being used to provide appropriate early intervention services.
(c) The initial evaluation and initial assessment and initial Plan meeting must be held within 45 days after the initial contact with the early intervention services system. The 45-day timeline does not apply for any period when the child or parent is unavailable to complete the initial evaluation, the initial assessments of the child and family, or the initial Plan meeting, due to exceptional family circumstances that are documented in the child's early intervention records, or when the parent has not provided consent for the initial evaluation or the initial assessment of the child despite documented, repeated attempts to obtain parental consent. As soon as exceptional family circumstances no longer exist or parental consent has been obtained, the initial evaluation, the initial assessment, and the initial Plan meeting must be completed as soon as possible. With parental consent, early intervention services may commence before the completion of the comprehensive assessment and development of the Plan.
(d) Parents must be informed that early intervention services shall be provided to each eligible infant and toddler, to the maximum extent appropriate, in the natural environment, which may include the home or other community settings. Parents shall make the final decision to accept or decline early intervention services. A decision to decline such services shall not be a basis for administrative determination of parental fitness, or other findings or sanctions against the parents. Parameters of the Plan shall be set forth in rules.
(e) The regional intake offices shall explain to each family, orally and in writing, all of the following:
(1) That the early intervention program will pay for

all early intervention services set forth in the individualized family service plan that are not covered or paid under the family's public or private insurance plan or policy and not eligible for payment through any other third party payor.

(2) That services will not be delayed due to any

rules or restrictions under the family's insurance plan or policy.

(3) That the family may request, with appropriate

documentation supporting the request, a determination of an exemption from private insurance use under Section 13.25.

(4) That responsibility for co-payments or

co-insurance under a family's private insurance plan or policy will be transferred to the lead agency's central billing office.

(5) That families will be responsible for payments of

family fees, which will be based on a sliding scale according to the State's definition of ability to pay which is comparing household size and income to the sliding scale and considering out-of-pocket medical or disaster expenses, and that these fees are payable to the central billing office. Families who fail to provide income information shall be charged the maximum amount on the sliding scale.

(f) The individualized family service plan must state whether the family has private insurance coverage and, if the family has such coverage, must have attached to it a copy of the family's insurance identification card or otherwise include all of the following information:
(1) The name, address, and telephone number of the

insurance carrier.

(2) The contract number and policy number of the

insurance plan.

(3) The name, address, and social security number of

the primary insured.

(4) The beginning date of the insurance benefit year.
(g) A copy of the individualized family service plan must be provided to each enrolled provider who is providing early intervention services to the child who is the subject of that plan.
(h) Children receiving services under this Act shall receive a smooth and effective transition by their third birthday consistent with federal regulations adopted pursuant to Sections 1431 through 1444 of Title 20 of the United States Code.
(Source: P.A. 97-902, eff. 8-6-12; 98-41, eff. 6-28-13.)

(325 ILCS 20/12) (from Ch. 23, par. 4162)
Sec. 12. Procedural safeguards. The lead agency shall adopt procedural safeguards that meet federal requirements and ensure effective implementation of the safeguards for families by each public agency involved in the provision of early intervention services under this Act.
The procedural safeguards shall provide, at a minimum, the following:
(a) The timely administrative resolution of State

complaints, due process hearings, and mediations as defined by administrative rule.

(b) The right to confidentiality of personally

identifiable information.

(c) The opportunity for parents and a guardian to

examine and receive copies of records relating to evaluations and assessments, screening, eligibility determinations, and the development and implementation of the Individualized Family Service Plan provision of early intervention services, individual complaints involving the child, or any part of the child's early intervention record.

(d) Procedures to protect the rights of the eligible

infant or toddler whenever the parents or guardians of the child are not known or unavailable or the child is a youth in care as defined in Section 4d of the Children and Family Services Act, including the assignment of an individual (who shall not be an employee of the State agency or local agency providing services) to act as a surrogate for the parents or guardian. The regional intake entity must make reasonable efforts to ensure the assignment of a surrogate parent not more than 30 days after a public agency determines that the child needs a surrogate parent.

(e) Timely written prior notice to the parents or

guardian of the eligible infant or toddler whenever the State agency or public or private service provider proposes to initiate or change or refuses to initiate or change the identification, evaluation, placement, or the provision of appropriate early intervention services to the eligible infant or toddler.

(f) Written prior notice to fully inform the parents

or guardians, in their native language or mode of communication used by the parent, unless clearly not feasible to do so, in a comprehensible manner, of these procedural safeguards.

(g) During the pendency of any State complaint

procedure, due process hearing, or mediation involving a complaint, unless the State agency and the parents or guardian otherwise agree, the child shall continue to receive the appropriate early intervention services currently being provided, or in the case of an application for initial services, the child shall receive the services not in dispute.

(Source: P.A. 100-159, eff. 8-18-17.)

(325 ILCS 20/13) (from Ch. 23, par. 4163)
Sec. 13. Funding and Fiscal Responsibility.
(a) The lead agency and every other participating State agency may receive and expend funds appropriated by the General Assembly to implement the early intervention services system as required by this Act.
(b) The lead agency and each participating State agency shall identify and report on an annual basis to the Council the State agency funds utilized for the provision of early intervention services to eligible infants and toddlers.
(c) Funds provided under Section 633 of the Individuals with Disabilities Education Act (20 United States Code 1433) and State funds designated or appropriated for early intervention services or programs may not be used to satisfy a financial commitment for services which would have been paid for from another public or private source but for the enactment of this Act, except whenever considered necessary to prevent delay in receiving appropriate early intervention services by the eligible infant or toddler or family in a timely manner. "Public or private source" includes public and private insurance coverage.
Funds provided under Section 633 of the Individuals with Disabilities Education Act and State funds designated or appropriated for early intervention services or programs may be used by the lead agency to pay the provider of services (A) pending reimbursement from the appropriate State agency or (B) if (i) the claim for payment is denied in whole or in part by a public or private source, or would be denied under the written terms of the public program or plan or private plan, or (ii) use of private insurance for the service has been exempted under Section 13.25. Payment under item (B)(i) may be made based on a pre-determination telephone inquiry supported by written documentation of the denial supplied thereafter by the insurance carrier.
(d) Nothing in this Act shall be construed to permit the State to reduce medical or other assistance available or to alter eligibility under Title V and Title XIX of the Social Security Act relating to the Maternal Child Health Program and Medicaid for eligible infants and toddlers in this State.
(e) The lead agency shall create a central billing office to receive and dispense all relevant State and federal resources, as well as local government or independent resources available, for early intervention services. This office shall assure that maximum federal resources are utilized and that providers receive funds with minimal duplications or interagency reporting and with consolidated audit procedures.
(f) The lead agency shall, by rule, create a system of payments by families, including a schedule of fees. No fees, however, may be charged for: implementing child find, evaluation and assessment, service coordination, administrative and coordination activities related to the development, review, and evaluation of Individualized Family Service Plans, or the implementation of procedural safeguards and other administrative components of the statewide early intervention system.
The system of payments, called family fees, shall be structured on a sliding scale based on the family's ability to pay. The family's coverage or lack of coverage under a public or private insurance plan or policy shall not be a factor in determining the amount of the family fees.
Each family's fee obligation shall be established annually, and shall be paid by families to the central billing office in installments. At the written request of the family, the fee obligation shall be adjusted prospectively at any point during the year upon proof of a change in family income or family size. The inability of the parents of an eligible child to pay family fees due to catastrophic circumstances or extraordinary expenses shall not result in the denial of services to the child or the child's family. A family must document its extraordinary expenses or other catastrophic circumstances by showing one of the following: (i) out-of-pocket medical expenses in excess of 15% of gross income; (ii) a fire, flood, or other disaster causing a direct out-of-pocket loss in excess of 15% of gross income; or (iii) other catastrophic circumstances causing out-of-pocket losses in excess of 15% of gross income. The family must present proof of loss to its service coordinator, who shall document it, and the lead agency shall determine whether the fees shall be reduced, forgiven, or suspended within 10 business days after the family's request.
(g) To ensure that early intervention funds are used as the payor of last resort for early intervention services, the lead agency shall determine at the point of early intervention intake, and again at any periodic review of eligibility thereafter or upon a change in family circumstances, whether the family is eligible for or enrolled in any program for which payment is made directly or through public or private insurance for any or all of the early intervention services made available under this Act. The lead agency shall establish procedures to ensure that payments are made either directly from these public and private sources instead of from State or federal early intervention funds, or as reimbursement for payments previously made from State or federal early intervention funds.
(Source: P.A. 98-41, eff. 6-28-13.)

(325 ILCS 20/13.5)
Sec. 13.5. Other programs.
(a) When an application or a review of eligibility for early intervention services is made, and at any eligibility redetermination thereafter, the family shall be asked if it is currently enrolled in any federally funded, Department of Healthcare and Family Services administered, medical programs, or the Title V program administered by the University of Illinois Division of Specialized Care for Children. If the family is enrolled in any of these programs, that information shall be put on the individualized family service plan and entered into the computerized case management system, and shall require that the individualized family services plan of a child who has been found eligible for services through the Division of Specialized Care for Children state that the child is enrolled in that program. For those programs in which the family is not enrolled, a preliminary eligibility screen shall be conducted simultaneously for (i) medical assistance (Medicaid) under Article V of the Illinois Public Aid Code, (ii) children's health insurance program (any federally funded, Department of Healthcare and Family Services administered, medical programs) benefits under the Children's Health Insurance Program Act, and (iii) Title V maternal and child health services provided through the Division of Specialized Care for Children of the University of Illinois.
(b) For purposes of determining family fees under subsection (f) of Section 13 and determining eligibility for the other programs and services specified in items (i) through (iii) of subsection (a), the lead agency shall develop and use, within 60 days after the effective date of this amendatory Act of the 92nd General Assembly, with the cooperation of the Department of Public Aid (now Healthcare and Family Services) and the Division of Specialized Care for Children of the University of Illinois, a screening device that provides sufficient information for the early intervention regional intake entities or other agencies to establish eligibility for those other programs and shall, in cooperation with the Illinois Department of Public Aid (now Healthcare and Family Services) and the Division of Specialized Care for Children, train the regional intake entities on using the screening device.
(c) When a child is determined eligible for and enrolled in the early intervention program and has been found to at least meet the threshold income eligibility requirements for any federally funded, Department of Healthcare and Family Services administered, medical programs, the regional intake entity shall complete an application for any federally funded, Department of Healthcare and Family Services administered, medical programs with the family and forward it to the Department of Healthcare and Family Services for a determination of eligibility. A parent shall not be required to enroll in any federally funded, Department of Healthcare and Family Services administered, medical programs as a condition of receiving services provided pursuant to Part C of the Individuals with Disabilities Education Act.
(d) With the cooperation of the Department of Healthcare and Family Services, the lead agency shall establish procedures that ensure the timely and maximum allowable recovery of payments for all early intervention services and allowable administrative costs under Article V of the Illinois Public Aid Code and the Children's Health Insurance Program Act and shall include those procedures in the interagency agreement required under subsection (e) of Section 5 of this Act.
(e) For purposes of making referrals for final determinations of eligibility for any federally funded, Department of Healthcare and Family Services administered, medical programs benefits under the Children's Health Insurance Program Act and for medical assistance under Article V of the Illinois Public Aid Code, the lead agency shall require each early intervention regional intake entity to enroll as an application agent in order for the entity to complete any federally funded, Department of Healthcare and Family Services administered, medical programs application as authorized under Section 22 of the Children's Health Insurance Program Act.
(f) For purposes of early intervention services that may be provided by the Division of Specialized Care for Children of the University of Illinois (DSCC), the lead agency shall establish procedures whereby the early intervention regional intake entities may determine whether children enrolled in the early intervention program may also be eligible for those services, and shall develop, within 60 days after the effective date of this amendatory Act of the 92nd General Assembly, (i) the inter-agency agreement required under subsection (e) of Section 5 of this Act, establishing that early intervention funds are to be used as the payor of last resort when services required under an individualized family services plan may be provided to an eligible child through the DSCC, and (ii) training guidelines for the regional intake entities and providers that explain eligibility and billing procedures for services through DSCC.
(g) The lead agency shall require that an individual applying for or renewing enrollment as a provider of services in the early intervention program state whether or not he or she is also enrolled as a DSCC provider. This information shall be noted next to the name of the provider on the computerized roster of Illinois early intervention providers, and regional intake entities shall make every effort to refer families eligible for DSCC services to these providers.
(Source: P.A. 98-41, eff. 6-28-13.)

(325 ILCS 20/13.10)
Sec. 13.10. Private health insurance; assignment. The lead agency shall determine, at the point of new applications for early intervention services, and for all children enrolled in the early intervention program, at the regional intake offices, whether the child is insured under a private health insurance plan or policy.
(Source: P.A. 98-41, eff. 6-28-13.)

(325 ILCS 20/13.15)
Sec. 13.15. Billing of insurance carrier.
(a) Subject to the restrictions against private insurance use on the basis of material risk of loss of coverage, as determined under Section 13.25, each enrolled provider who is providing a family with early intervention services shall bill the child's insurance carrier for each unit of early intervention service for which coverage may be available. The lead agency may exempt from the requirement of this paragraph any early intervention service that it has deemed not to be covered by insurance plans. When the service is not exempted, providers who receive a denial of payment on the basis that the service is not covered under any circumstance under the plan are not required to bill that carrier for that service again until the following insurance benefit year. That explanation of benefits denying the claim, once submitted to the central billing office, shall be sufficient to meet the requirements of this paragraph as to subsequent services billed under the same billing code provided to that child during that insurance benefit year. Any time limit on a provider's filing of a claim for payment with the central billing office that is imposed through a policy, procedure, or rule of the lead agency shall be suspended until the provider receives an explanation of benefits or other final determination of the claim it files with the child's insurance carrier.
(b) In all instances when an insurance carrier has been billed for early intervention services, whether paid in full, paid in part, or denied by the carrier, the provider must provide the central billing office, within 90 days after receipt, with a copy of the explanation of benefits form and other information in the manner prescribed by the lead agency.
(c) When the insurance carrier has denied the claim or paid an amount for the early intervention service billed that is less than the current State rate for early intervention services, the provider shall submit the explanation of benefits with a claim for payment, and the lead agency shall pay the provider the difference between the sum actually paid by the insurance carrier for each unit of service provided under the individualized family service plan and the current State rate for early intervention services. The State shall also pay the family's co-payment or co-insurance under its plan, but only to the extent that those payments plus the balance of the claim do not exceed the current State rate for early intervention services. The provider may under no circumstances bill the family for the difference between its charge for services and that which has been paid by the insurance carrier or by the State.
(Source: P.A. 97-813, eff. 7-13-12.)

(325 ILCS 20/13.20)
Sec. 13.20. Families with insurance coverage.
(a) Families of children with insurance coverage, whether public or private, shall incur no greater or less direct out-of-pocket expenses for early intervention services than families who are not insured.
(b) Managed care plans.
(1) Use of managed care network providers. When a

family's insurance coverage is through a managed care arrangement with a network of providers that includes one or more types of early intervention specialists who provide the services set forth in the family's individualized family service plan, the regional intake entity shall require the family to use those network providers, but only to the extent that:

(A) the network provider is immediately available

to receive the referral and to begin providing services to the child;

(B) the network provider is enrolled as a

provider in the Illinois early intervention system and fully credentialed under the current policy or rule of the lead agency;

(C) the network provider can provide the services

to the child in the manner required in the individualized service plan;

(D) the family would not have to travel more than

an additional 15 miles or an additional 30 minutes to the network provider than it would have to travel to a non-network provider who is available to provide the same service; and

(E) the family's managed care plan does not allow

for billing (even at a reduced rate or reduced percentage of the claim) for early intervention services provided by non-network providers.

(2) Transfers from non-network to network providers.

If a child has been receiving services from a non-network provider and the regional intake entity determines, at the time of enrollment in the early intervention program or at any point thereafter, that the family is enrolled in a managed care plan, the regional intake entity shall require the family to transfer to a network provider within 45 days after that determination, but within no more than 60 days after the effective date of this amendatory Act of the 92nd General Assembly, if:

(A) all the requirements of subdivision (b)(1) of

this Section have been met; and

(B) the child is less than 26 months of age.
(3) Waivers. The lead agency may fully or partially

waive the network enrollment requirements of subdivision (b)(1) of this Section and the transfer requirements of subdivision (b)(2) of this Section as to a particular region, or narrower geographic area, if it finds that the managed care plans in that area are not allowing further enrollment of early intervention providers and it finds that referrals or transfers to network providers could cause an overall shortage of early intervention providers in that region of the State or could cause delays in families securing the early intervention services set forth in individualized family services plans.

(4) The lead agency, in conjunction with any entities

with which it may have contracted for the training and credentialing of providers, the local interagency council for early intervention, the regional intake entity, and the enrolled providers in each region who wish to participate, shall cooperate in developing a matrix and action plan that (A) identifies both (i) which early intervention providers and which fully credentialed early intervention providers are members of the managed care plans that are used in the region by families with children in the early intervention program, and (ii) which early intervention services, with what restrictions, if any, are covered under those plans, (B) identifies which credentialed specialists are members of which managed care plans in the region, and (C) identifies the various managed care plans to early intervention providers, encourages their enrollment in the area plans, and provides them with information on how to enroll. These matrices shall be complete no later than 7 months after the effective date of this amendatory Act of the 92nd General Assembly, and shall be provided to the Early Intervention Legislative Advisory Committee at that time. The lead agency shall work with networks that may have closed enrollment to additional providers to encourage their admission of early intervention providers, and shall report to the Early Intervention Legislative Advisory Committee on the initial results of these efforts no later than February 1, 2002.

(Source: P.A. 92-307, eff. 8-9-01.)

(325 ILCS 20/13.25)
Sec. 13.25. Private insurance; exemption.
(a) The lead agency shall establish procedures for a family, whose child is eligible to receive early intervention services, to apply for an exemption restricting the use of its private insurance plan or policy based on material risk of loss of coverage as authorized under subsection (c) of this Section.
(b) The lead agency shall make a final determination on a request for an exemption within 10 business days after its receipt of a written request for an exemption at the regional intake entity. During that 10 days, no claims may be filed against the insurance plan or policy. If the exemption is granted, it shall be noted on the individualized family service plan, and the family and the providers serving the family shall be notified in writing of the exemption.
(c) An exemption may be granted on the basis of material risk of loss of coverage only if the family submits documentation with its request for an exemption that establishes (i) that the insurance plan or policy covering the child is an individually purchased plan or policy and has been purchased by a head of a household that is not eligible for a group medical insurance plan, (ii) that the policy or plan has a lifetime cap that applies to one or more specific types of early intervention services specified in the family's individualized family service plan, and that coverage could be exhausted during the period covered by the individualized family service plan, or (iii) proof of another risk that the lead agency, in its discretion, may have additionally established and defined as a ground for exemption by rule.
(d) An exemption under this Section based on material risk of loss of coverage may apply to all early intervention services and all plans or policies insuring the child, may be limited to one or more plans or policies, or may be limited to one or more types of early intervention services in the child's individualized family services plan.
(Source: P.A. 92-307, eff. 8-9-01.)

(325 ILCS 20/13.30)
Sec. 13.30. System of personnel development. The lead agency shall provide training to early intervention providers and may enter into contracts to meet this requirement. If such contracts are let, they shall be bid under a public request for proposals that shall be posted on the lead agency's early intervention website for no less than 30 days. This training shall include, at minimum, the following types of instruction:
(a) Courses in birth-to-3 evaluation and treatment of children with developmental disabilities and delays (1) that are taught by fully credentialed early intervention providers or educators with substantial experience in evaluation and treatment of children from birth to age 3 with developmental disabilities and delays, (2) that cover these topics within each of the disciplines of audiology, occupational therapy, physical therapy, speech and language pathology, and developmental therapy, including the social-emotional domain of development, (3) that are held no less than twice per year, (4) that offer no fewer than 20 contact hours per year of course work, (5) that are held in no fewer than 5 separate locales throughout the State, and (6) that give enrollment priority to early intervention providers who do not meet the experience, education, or continuing education requirements necessary to be fully credentialed early intervention providers; and
(b) Courses held no less than twice per year for no fewer than 4 hours each in no fewer than 5 separate locales throughout the State each on the following topics:
(1) Practice and procedures of private insurance

billing.

(2) The role of the regional intake entities; service

coordination; program eligibility determinations; family fees; any federally funded, Department of Healthcare and Family Services administered, medical programs, and Division of Specialized Care applications, referrals, and coordination with Early Intervention; and procedural safeguards.

(3) Introduction to the early intervention program,

including provider enrollment and credentialing, overview of Early Intervention program policies and regulations, and billing requirements.

(4) Evaluation and assessment of birth-to-3 children;

individualized family service plan development, monitoring, and review; best practices; service guidelines; and quality assurance.

(Source: P.A. 98-41, eff. 6-28-13.)

(325 ILCS 20/13.32)
Sec. 13.32. Contracting. The lead agency may enter into contracts for some or all of its responsibilities under this Act, including but not limited to, credentialing and enrolling providers; training under Section 13.30; maintaining a central billing office; data collection and analysis; establishing and maintaining a computerized case management system accessible to local referral offices and providers; creating and maintaining a system for provider credentialing and enrollment; creating and maintaining the central directory required under subsection (g) of Section 7 of this Act; and program operations. If contracted, the contract shall be subject to a public request for proposals as described in the Illinois Procurement Code, notwithstanding any exemptions or alternative processes that may be allowed for such a contract under that Code, and, in addition to the posting requirements under that Code, shall be posted on the early intervention website maintained by the lead agency during the entire bid period. With the exception of contracts with or grants to regional intake entities, any of these listed responsibilities currently under contract or grant that have not met these requirements shall be subject to public bid under this request for proposal process no later than July 1, 2002 or the date of termination of any contract in place. Contracts with or grants to regional intake entities must be made subject to public bid under a request for proposals process no later than July 1, 2005.
(Source: P.A. 92-307, eff. 8-9-01; 93-147, eff. 1-1-04.)

(325 ILCS 20/13.50)
Sec. 13.50. (Repealed).
(Source: P.A. 96-1000, eff. 7-2-10. Repealed by P.A. 98-41, eff. 6-28-13.)

(325 ILCS 20/14) (from Ch. 23, par. 4164)
Sec. 14. (Repealed).
(Source: P.A. 87-680. Repealed by P.A. 91-538, eff. 8-13-99.)

(325 ILCS 20/15) (from Ch. 23, par. 4165)
Sec. 15. The Auditor General of the State shall conduct a follow-up evaluation of the system established under this Act, in order to evaluate the effectiveness of the system in providing services that enhance the capacities of families throughout Illinois to meet the special needs of their eligible infants and toddlers, and provide a report of the evaluation to the Governor and the General Assembly no later than April 30, 2002. Upon receipt by the lead agency, this report shall be posted on the early intervention website.
(Source: P.A. 92-307, eff. 8-9-01.)

(325 ILCS 20/16) (from Ch. 23, par. 4166)
Sec. 16. This Act takes effect upon becoming law.
(Source: P.A. 87-680.)

(325 ILCS 20/20)
Sec. 20. Early Intervention Services Revolving Fund. There is created a revolving fund to be known as the Early Intervention Services Revolving Fund, to be held by the lead agency.
The Early Intervention Services Revolving Fund shall be used to the extent determined necessary by the lead agency to pay for early intervention services.
Local Accounts for such purposes may be established by the lead agency.
Expenditures from the Early Intervention Services Revolving Fund shall be made in accordance with applicable program provisions and shall be limited to those purposes and amounts specified under applicable program guidelines. Funding of the Fund shall be from family fees, insurance company payments, federal financial participation received as reimbursement for expenditures from the Fund, and appropriations made to the State agencies involved in the payment for early intervention services under this Act.
Disbursements from the Early Intervention Services Revolving Fund shall be made as determined by the lead agency or its designee. Funds in the Early Intervention Services Revolving Fund or the local accounts created under this Section that are not immediately required for expenditure may be invested in certificates of deposit or other interest bearing accounts. Any interest earned shall be deposited in the Early Intervention Services Revolving Fund.
(Source: P.A. 89-106, eff. 7-7-95; 89-499, eff. 6-28-96.)



325 ILCS 25/ - High Risk Youth Career Development Act.

(325 ILCS 25/0.01) (from Ch. 23, par. 6550)
Sec. 0.01. Short title. This Act may be cited as the High Risk Youth Career Development Act.
(Source: P.A. 86-1324.)

(325 ILCS 25/1) (from Ch. 23, par. 6551)
Sec. 1. The Department of Human Services (acting as successor to the Illinois Department of Public Aid under the Department of Human Services Act), in cooperation with the Department of Commerce and Economic Opportunity, the Illinois State Board of Education, the Department of Children and Family Services, the Department of Employment Services and other appropriate State and local agencies, may establish and administer, on an experimental basis and subject to appropriation, community-based programs providing comprehensive, long-term intervention strategies to increase future employability and career development among high risk youth. The Department of Human Services, and the other cooperating agencies, shall establish provisions for community involvement in the design, development, implementation and administration of these programs. The programs may provide the following services: teaching of basic literacy and remedial reading and writing; vocational training programs which are realistic in terms of producing lifelong skills necessary for career development; and supportive services including transportation and child care during the training period and for up to one year after placement in a job. The programs shall be targeted to high risk youth residing in the geographic areas served by the respective programs. "High risk" means that a person is at least 16 years of age but not yet 21 years of age and possesses one or more of the following characteristics:
(1) has a low income;
(2) is a member of a minority;
(3) is illiterate;
(4) is a school dropout;
(5) is homeless;
(6) is a person with a disability;
(7) is a parent; or
(8) is a youth in care as defined in Section 4d of

the Children and Family Services Act.

The Department of Human Services and other cooperating State agencies shall promulgate rules and regulations, pursuant to the Illinois Administrative Procedure Act, for the implementation of this Act, including procedures and standards for determining whether a person possesses any of the characteristics specified in this Section.
(Source: P.A. 99-143, eff. 7-27-15; 100-159, eff. 8-18-17.)



325 ILCS 27/ - Afterschool Youth Development Project Act.

(325 ILCS 27/1)
Sec. 1. Short title. This Act may be cited as the Afterschool Youth Development Project Act.
(Source: P.A. 96-1302, eff. 7-27-10.)

(325 ILCS 27/5)
Sec. 5. Purpose and findings. The General Assembly declares that it is the policy of this State to provide all young people between the ages of 6 and 19 with access to quality afterschool programs through a State commitment to sufficient and sustainable funding for programs that promote positive youth development. The need for this policy is based on a series of facts:
The General Assembly finds that youth who are engaged in quality afterschool activities are more likely to succeed in academics, employment, and civic affairs than youth who do not participate in afterschool activities. Youth with high levels of participation in quality afterschool programs miss fewer days of school, have lower drop-out rates, and higher rates of graduation.
The General Assembly also finds that youth in Illinois face greater barriers to success than ever before:
(1) Statewide demand for quality afterschool

activities far outpaces the current supply, with shortfall estimates between 60 and 70 percent.

(2) Illinois youth spend fewer hours in school than

in most other states and approximately 45% of all children in grades K-12 are either responsible for themselves or are in the care of a sibling during afterschool hours.

(3) On school days, the hours between 3:00 p.m. and

6:00 p.m. are the peak hours for juvenile crime and experimentation with drugs, alcohol, cigarettes, and sex.

The General Assembly also finds that the State of Illinois, having demonstrated national leadership in advancing toward universal early childhood education, must also expand youth development programming in order to realize the full, continued benefits of public investment in Illinois' young people.
The policy established by this Act will be developed through an afterschool demonstration program the results of which will be used to establish standards and policies to design and fund a statewide system of quality afterschool programs accessible to all youth between the ages of 6 and 19 that promote positive outcomes in such areas as education, employment, and civic success.
(Source: P.A. 96-1302, eff. 7-27-10.)

(325 ILCS 27/10)
Sec. 10. Definitions. As used in this Act:
"Afterschool program" means positive youth development activities provided to youth between the ages of 6 and 19 during the hours before or after school, during summer recess from school, or during the weekends. These activities may include, but are not limited to, the following activity areas: academic support; arts, music, sports, cultural enrichment, and other recreation; health promotion and diseases prevention; life skills and work and career development; and youth leadership development. For the purposes of this Act, "afterschool program" also means a program funded under the Afterschool Demonstration Program.
"Demonstration" or "Demonstration Program" means the Afterschool Demonstration Program as established under this Act.
"Council" means the Illinois Youth Development Council.
"Community advisory group" means a group of key local stakeholders convened to help ensure effective program delivery through increased collaboration. This group is required as a condition of participating in the demonstration period.
(Source: P.A. 96-1302, eff. 7-27-10.)

(325 ILCS 27/15)
Sec. 15. Illinois Youth Development Council.
(a) Creation. In order to effectively achieve the policy established in this Act, the Illinois Youth Development Council shall be created. The purpose of the Council is to provide oversight and coordination to the State's public funds currently invested to support positive youth development programs and activities and to set systemwide policies and priorities to accomplish the following 5 major objectives: (i) set afterschool program expansion priorities, such as addressing gaps in programming for specific ages and populations; (ii) create outcome measures and require all afterschool programs to be evaluated to ensure that outcomes are being met; (iii) oversee the establishment of a statewide program improvement system that provides technical assistance and capacity building to increase program participation and quality systemwide; (iv) monitor and assess afterschool program quality through outcome measures; and (v) establish State policy to support the attainment of outcomes. The Council shall be created within the Department of Human Services.
(b) Governance. The Illinois Youth Development Council shall reflect the regional, racial, socioeconomic, and cultural diversity of the State to ensure representation of the needs of all Illinois youth. The Council shall be composed of no less than 28 and no more than 32 members. The Council may establish a defined length of term for membership on the Council.
(1) Membership. The Council shall include

representation from both public and private organizations comprised of the following:

(A) Four members of the General Assembly: one

appointed by the President of the Senate, one appointed by the Minority Leader of the Senate, one appointed by the Speaker of the House of Representatives, and one appointed by the Minority Leader of the House of Representatives.

(B) The chief administrators of the following

State agencies: the Department of Human Services; the Illinois State Board of Education; the Department of Children and Family Services; the Department of Public Health; the Department of Juvenile Justice; the Department of Healthcare and Family Services; the Department of Commerce and Economic Opportunity; the Illinois Board of Higher Education; and the Illinois Community College Board.

(C) The Chair of the Illinois Workforce

Innovation Board and the Executive Director of the Illinois Violence Prevention Authority.

The following Council members shall be appointed by

the Governor:

(D) Two officials from a unit of local government.
(E) At least 3 representatives of direct youth

service providers and faith-based providers.

(F) Three young people who are between the ages

of 16 and 21 and who are members of the Youth Advisory Group as established in paragraph (2) of this subsection.

(G) Two parents of children between the ages of 6

and 19.

(H) One academic researcher in the field of youth

development.

(I) Additional public members that include local

government stakeholders and nongovernmental stakeholders with an interest in youth development and afterschool programs, including representation from the following private sector fields and constituencies: child and youth advocacy; children and youth with special needs; child and adolescent health; business; and law enforcement.

Persons may be nominated by organizations

representing the fields outlined in this Section. The Governor shall designate one of the Council members who is a nongovernment stakeholder to serve as co-chairperson. The Council shall create a subcommittee of additional direct youth service providers as well as other subcommittees as deemed necessary.

(2) Youth Advisory Group. To ensure that the Council

is responsive to the needs and priorities of Illinois' young people, the Council shall establish an independent Youth Advisory Group, which shall be composed of a diverse body of 15 youths between the ages of 14 and 19 from across the State. Members that surpass the age of 19 while serving on the Youth Advisory Group may complete the term of the appointment. The Youth Advisory Group shall be charged with: (i) presenting recommendations to the Council 4 times per year on issues related to afterschool and youth development programming and policy; and (ii) reviewing key programmatic, funding, and policy decisions made by the Council. To develop priorities and recommendations, the Youth Advisory Group may engage students from across the State via focus groups, on-line surveys, and other means. The Youth Advisory Group shall be administered by the Department of Human Services and facilitated by an independent, established youth organization with expertise in youth civic engagement. This youth civic engagement organization shall administer the application requirements and process and shall nominate 30 youth. The Department of Human Services shall select 15 of the nominees for the Youth Advisory Group, 3 of whom shall serve on the Council.

(c) Activities. The major objectives of the Council shall be accomplished through the following activities:
(1) Publishing an annual plan that sets system goals

for Illinois' afterschool funding that include key indicators, performance standards, and outcome measures and that outlines funding evaluation and reporting requirements.

(2) Developing and maintaining a system and processes

to collect and report consistent program and outcome data on all afterschool programs funded by State and local government.

(3) Developing linkages between afterschool data

systems and other statewide youth program outcome data systems (e.g. schools, post-secondary education, juvenile justice, etc.).

(4) Developing procedures for implementing an

evaluation of the statewide system of program providers, including programs established by this Act.

(5) Reviewing evaluation results and data reports to

inform future investments and allocations and to shape State policy.

(6) Developing technical assistance and

capacity-building infrastructure and ensuring appropriate workforce development strategies across agencies for those who will be working in afterschool programs.

(7) Reviewing and making public recommendations to

the Governor and the General Assembly with respect to the budgets for State youth services to ensure the adequacy of those budgets and alignment to system goals outlined in the plan described in paragraph (1) of this subsection.

(8) Developing and overseeing execution of a research

agenda to inform future program planning.

(9) Providing strategic advice to other State

agencies, the Illinois General Assembly, and Illinois' Constitutional Officers on afterschool-related activities statewide.

(10) Approving awards of grants to demonstration

projects as outlined in Section 20 of this Act.

(d) Accountability. The Council shall annually report to the Governor and the General Assembly on the Council's progress towards its goals and objectives. The Department of Human Services shall provide resources to the Council, including administrative services and data collection and shall be responsible for conducting procurement processes required by the Act. The Department may contract with vendors to provide all or a portion of any necessary resources.
(Source: P.A. 100-477, eff. 9-8-17.)

(325 ILCS 27/20)
Sec. 20. Afterschool Demonstration Program.
(a) Program. The Department of Human Services, in coordination with the Council, shall establish and administer a 3-year statewide, quality Afterschool Demonstration Program with an evaluation and outcome-based expansion model. The ultimate goal of the Demonstration shall be to develop and evaluate the costs, impact, and quality outcomes of afterschool programs in order to establish an effective expansion toward universal access.
(b) Eligible activity areas. Afterschool programs created under the Demonstration Program shall serve youths in Illinois by promoting one or more of the following:
(1) Academic support activities, including but not

limited to remediation, tutoring, homework assistance, advocacy with teachers, college preparatory guidance, college tours, application assistance, and college counseling.

(2) Arts, music, sports, recreation, and cultural

enrichment, including structured, ongoing activities such as theatre groups, development of exhibits, graphic design, cultural activities, and sports and athletic teams.

(3) Health promotion and disease prevention,

including activities and tools for increasing knowledge and practice of healthy behavior, drug, alcohol, tobacco and pregnancy prevention, conflict resolution, and violence prevention.

(4) Life skills and work and career development

activities that prepare youth for a successful transition to the workplace, including career awareness, job fairs, career exploration, job shadowing, work readiness skills, interview skills, resume building and work experience, and paid internships and summer jobs.

(5) Youth leadership development activities aimed at

increasing youths' communication skills and ability to help a group make decisions, to facilitate or lead a group discussion, and to initiate and direct projects involving other people including civic engagement, service learning, and other activities that promote youth leadership.

(c) Eligible entities. Currently funded or new entities, including but not limited to the following, shall be eligible to apply for funding:
(1) Schools or school districts.
(2) Community-based organizations.
(3) Faith-based organizations.
(4) Park districts.
(5) Libraries.
(6) Cultural institutions.
Priority for participation in the Demonstration Program shall be given to entities with experience in providing afterschool programs in Illinois.
(d) Program criteria. New or existing applicants shall demonstrate the capacity to achieve the goals of this Act and meet the deadlines set forth by the Council through:
(1) The promotion of the development of those items

outlined in subsection (b) of this Section.

(2) Evidence of community need and collaboration to

avoid duplicating or supplanting existing services, which shall be shown through the creation of or reliance on an appropriate, existing community advisory group composed of a diverse makeup of members that may include, but is not limited to, educators, afterschool providers, local government officials, local business owners, parents, and youth.

(3) Cost-effective methods that will maximize the

impact of the total dollar amount of the award.

(e) Expansion. Three years from the award of the first dollars, initial findings of an outcome evaluation of the Demonstration, conducted by an independent evaluator as described in subsection (d) of Section 25 of this Act, shall be reported to the Governor, the General Assembly, the Council, and the Youth Advisory Group with a hearing scheduled before the appropriate committees of the House and Senate for the purpose of establishing an effective expansion toward universal access. A positive outcome evaluation, whereby performance outcomes determined by the Council are met, shall trigger a phased-in expansion toward full implementation.
(Source: P.A. 96-1302, eff. 7-27-10.)

(325 ILCS 27/25)
Sec. 25. Effectiveness of afterschool programs.
(a) Program standards. Research has shown that high-performing youth programs demonstrate shared features of program quality. The Council shall establish a universal framework of youth development program standards that commonly define measurable indicators of program quality across the diverse array of eligible demonstration program activities.
(b) Evaluation and monitoring. Afterschool programs shall be held accountable to universal program quality standards as adopted by the Council. Data informing performance against these standards shall be monitored and collected by the Department of Human Services. Each afterschool program, in coordination with the corresponding community advisory group, shall also assess needs and gaps relative to addressing outcome goals.
(c) Capacity-building supports. A statewide program quality improvement system shall be established by the Council utilizing a qualified third party to provide assessment, coaching, technical assistance, and system and professional development. Provided supports shall first target those afterschool programs created under the Demonstration with the ultimate goal of expansion to support the larger statewide system of youth development program providers.
(d) Demonstration outcome evaluation. An evaluation of the Demonstration shall be conducted by a third-party evaluator or evaluators selected through a competitive request for proposals (RFP) process. The purpose of the evaluation is to determine how well the Demonstration Program meets the cost, impact, and quality outcome goals established by the Council. Initial findings shall be reported to the Council, the Governor, and the General Assembly within 3 years from the award of the first dollars and shall be the primary determining evidence to trigger expansion as described in subsection (e) of Section 20 of this Act.
(Source: P.A. 96-1302, eff. 7-27-10.)

(325 ILCS 27/30)
Sec. 30. Funding. The creation and establishment of the Council, the Youth Advisory Group, and the Afterschool Demonstration Program shall be subject to appropriations, however the Department of Human Services shall be permitted to accept private funding or private resources at any time to implement this Act.
(Source: P.A. 96-1302, eff. 7-27-10.)

(325 ILCS 27/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 96-1302, eff. 7-27-10.)



325 ILCS 30/ - Family Support Demonstration Project.

(325 ILCS 30/1) (from Ch. 23, par. 4101)
Sec. 1. Short title. This Act may be cited as the Family Support Demonstration Project.
(Source: P.A. 87-678.)

(325 ILCS 30/2) (from Ch. 23, par. 4102)
Sec. 2. Purpose. The legislature finds that families and family structures have changed dramatically, and many families are suffering because of the stresses and strains of economic demands.
Many families are at high risk of becoming fragmented and dysfunctional, and a substantial number will be trapped in a cycle of poverty unless existing support systems designed to intervene and assist them in times of need are vastly improved.
Under the present system of services to families, families are required to be in trouble or dysfunctional before they can become eligible to receive services and assistance.
In order to reach out to families and successfully assist them, support services should be coordinated and provided in a community-based setting. These community-based centers should be responsive to and involved with the communities in which they are located to the extent that the communities feel a strong sense of ownership of and identification with the centers. In addition, the overall atmosphere of the facility, as well as the attitude of the staff, should project compassion, understanding, friendliness, and patience.
The purpose of this Act is to establish a family support center demonstration project to demonstrate the effectiveness of a community-based family support center concept, and to test different models of service delivery.
(Source: P.A. 87-678.)

(325 ILCS 30/3) (from Ch. 23, par. 4103)
Sec. 3. Definitions. In this Act:
"Department" means the Department of Children and Family Services.
"Director" means director of the Department of Children and Family Services.
"Family" means the family as an enduring personal support system with the functions of nurturing, caring for, and educating children, youths, adults, and the elderly.
"Project" means the family support center demonstration project.
(Source: P.A. 87-678.)

(325 ILCS 30/4) (from Ch. 23, par. 4104)
Sec. 4. Project. There is established, subject to available appropriations, a 2 year demonstration project, known as the family support center demonstration project. The Department of Children and Family Services shall be responsible for the planning, implementation and establishment of a family support center. The project shall coordinate the provision of core services to families at a community-based center in order to develop the community's capacity to identify and resolve its problems. The center shall be responsive to the community and involve the participants as equal partners in program development and execution.
The center shall offer an array of services tailored to the specific needs of its constituents. Services shall be developed pursuant to family support principles. Services must:
(1) Be offered at convenient times in accessible

locations.

(2) Build on strengths, rather than search for

deficits.

(3) Involve participants and the community in

planning and implementation.

(4) Show respect for participants.
(5) Serve the best interests of children.
(6) Strengthen families.
(7) Be presented in coordination with other agencies

and services in the community.

No single service shall overshadow the others, and services shall be provided in a coordinated manner. Because some services will be provided directly by the center and other services will be provided by other agencies, the center, with input from parent constituents, shall develop a service plan, using a systems management approach, for the provision of services. The staff of the center shall be responsible for ensuring that all components of the service plan are carried out. This may require interventions on the part of the staff, including but not limited to, accompanying parents to appointments with other agencies, advocating on behalf of parents, reminding parents of appointments with other agencies, and providing short-term counseling to parents concerning referrals for services.
The center shall consider the following services, activities, and components when developing its core services:
(a) Enhancement of parenting skills.
(b) Infant and child stimulation activities to

maximize child growth and development.

(c) Outreach services targeted at community

organizations, families, youth, and others to ensure community awareness, acceptance, and participation.

(d) Health care, family planning, counseling, and

other services to avoid unwanted pregnancies.

(e) Assessment and treatment planning for

developmental problems of the parent or the child.

(f) Temporary developmental child care for the

offspring of parents receiving services on-site.

(g) Peer support activities, including recreational

and social activities.

(h) Educational services, such as post-high school

classes and instruction to those attempting to earn general equivalency diplomas.

(i) Job preparation and skill development services to

assist young parents in preparing, securing, and maintaining employment.

(Source: P.A. 87-678.)

(325 ILCS 30/5) (from Ch. 23, par. 4105)
Sec. 5. Funding. The Department prior to establishing the family support center demonstration project shall seek funding from public and private sources. Funding received from private foundations or from other sources may be used by the Department to establish the demonstration project.
(Source: P.A. 87-678.)

(325 ILCS 30/6) (from Ch. 23, par. 4106)
Sec. 6. Council. There is established the family support center council for the purpose of planning and implementing the establishment and development of a family support center. The council shall be appointed by the governor and consist of representatives from the public and private sectors of the community.
The council shall confer with the director who may:
(a) Enter into agreements with the federal government, other state departments and agencies, and the counties.
(b) Enter into assistance agreements with private persons, groups, institutions, or corporations.
(c) Purchase services required or appropriate under this Act from any private persons, groups, institutions, or corporations.
(d) Allocate and expend any resources available for the purposes of this Act.
(e) Encourage all agencies to cooperate with the Department in extending individual agency resources in order to develop the project.
(f) Enter into inter-agency agreements. All agreements entered into for the accomplishment of the purposes of this Act shall place a duty upon each affected agency to cooperate fully with the Department in making every effort to enter into the agreement.
(g) Do all things necessary to accomplish the purposes and provisions of this Act.
The center shall be required to complete an evaluation which includes, but is not limited to descriptive data on client status, program utilization data, profiles of participants, intervention plans, and participant and community satisfaction ratings.
The department may utilize a portion of its funds to conduct evaluations of the center.
(Source: P.A. 87-678.)

(325 ILCS 30/7)
Sec. 7. (Repealed).
(Source: P.A. 90-655, eff. 7-30-98. Repealed by P.A. 97-1024, eff. 8-17-12.)

(325 ILCS 30/8) (from Ch. 23, par. 4108)
Sec. 8. Literacy program. As part of the project, family literacy programs shall be provided for the purpose of addressing the family's need for educational, vocational, and parenting training. The family literacy program shall focus on learning sessions for preschool-aged children and their parents. The children shall receive preschool education while their parents receive education focusing on parenting skills; traditional subjects as reading, language, mathematics, and vocational training.
(Source: P.A. 87-678.)

(325 ILCS 30/9) (from Ch. 23, par. 4109)
Sec. 9. This Act takes effect July 1, 1992.
(Source: P.A. 87-678.)



325 ILCS 35/ - Interagency Board for Children who are Deaf or Hard-of-Hearing and have an Emotional or Behavioral Disorder Act.

(325 ILCS 35/1) (from Ch. 23, par. 6701)
Sec. 1. Short title. This Act may be cited as the Interagency Board for Children who are Deaf or Hard-of-Hearing and have an Emotional or Behavioral Disorder Act.
(Source: P.A. 89-680, eff. 1-1-97.)

(325 ILCS 35/2) (from Ch. 23, par. 6702)
Sec. 2. Purpose. The State of Illinois recognizes the need to create an interagency board for services for children who are deaf or hard-of-hearing and have an emotional or behavioral disorder. The Board shall provide advice to the State Superintendent of Education, the Governor, and the General Assembly on all matters pertaining to policy on children who are deaf or hard-of-hearing and have an emotional or behavioral disorder, including, but not limited to:
(a) The need for diagnostic, referral, and placement

assistance centers.

(b) A report on the implementation of legislation

enacted for children who are deaf or hard-of-hearing and have an emotional or behavioral disorder.

(c) A status report on day and residential

educational and mental health service providers for children who are deaf or hard-of-hearing and have an emotional or behavioral disorder.

(Source: P.A. 89-680, eff. 1-1-97.)

(325 ILCS 35/3) (from Ch. 23, par. 6703)
Sec. 3. Definitions. As used in this Act:
"Board" means the Interagency Board.
"Children who are deaf or hard-of-hearing and have an emotional or behavioral disorder" means a child who has auditory impairment which is serious enough to warrant an array of special services and special education programs in order to assist the child both educationally and socially, and the behavior is seriously disruptive and unacceptable to peers, educational staff, and persons in the community or presents a danger to self or others.
(Source: P.A. 89-680, eff. 1-1-97.)

(325 ILCS 35/4) (from Ch. 23, par. 6704)
Sec. 4. Appointment. The Board shall consist of 12 members, one of whom shall be appointed by the Governor. The State Superintendent of Education shall appoint 2 members, one of whom shall be a parent of a child who is deaf or hard-of-hearing and has an emotional or behavioral disorder, and one of whom shall be an employee of the agency. The Director of Children and Family Services shall appoint 2 members, one of whom shall be a parent, foster parent, or legal guardian of a child who is deaf or hard-of-hearing and has an emotional or behavioral disorder, and one of whom shall be an employee of the agency. The Secretary of Human Services shall appoint 4 members, 2 of whom shall be parents of children who are deaf or hard of hearing and have an emotional or behavioral disorder, and 2 of whom shall be employees of the agency.
The Director of Healthcare and Family Services shall appoint one member who shall be an employee of the agency. The Community and Residential Services Authority for Behavior Disturbed and Severe Emotionally Disturbed Students shall appoint one member who shall be an employee of the Authority, and the Director of the Division of Specialized Care for Children shall appoint one member who shall be an employee of that agency.
Each appointing authority shall give preference to any qualified deaf employee when making appointments to the Board.
(Source: P.A. 95-331, eff. 8-21-07.)

(325 ILCS 35/5) (from Ch. 23, par. 6705)
Sec. 5. Term of office. Vacancies in terms shall be filled by the original appointing authority. All members shall be appointed for a term of 3 years.
(Source: P.A. 89-680, eff. 1-1-97.)

(325 ILCS 35/6) (from Ch. 23, par. 6706)
Sec. 6. Organization. The Board shall organize for the transaction of business by selecting a chairperson and a secretary from the members and adopt bylaws to govern its proceedings. The chairperson and secretary shall be elected by the Board from time to time from among members.
(Source: P.A. 89-680, eff. 1-1-97.)

(325 ILCS 35/7) (from Ch. 23, par. 6707)
Sec. 7. Meetings. Regular meetings of the Board shall be held no less than 6 times the first year, the time and place of such meetings to be fixed by the Board. The Board shall meet at least quarterly thereafter but not more than 12 meetings per year thereafter. Special meetings may be called by the chairman or by any 8 members of the Board by giving notice thereof in writing, stating the time, place and purpose of the meeting. Such notice shall be served by special delivery letter deposited in the mail at least 48 hours before any special meeting. Eight members of the Board shall constitute a quorum. The affirmative vote of a majority of all members of the Board shall be necessary for any action taken by the Board.
(Source: P.A. 86-1200.)

(325 ILCS 35/8) (from Ch. 23, par. 6708)
Sec. 8. Staff. The State Board of Education shall designate employees to act as staff to the Board and shall furnish all professional and clerical assistance necessary for the performance of its powers and duties.
(Source: P.A. 86-1200.)

(325 ILCS 35/9) (from Ch. 23, par. 6709)
Sec. 9. Compensation. Members of the Board shall not receive any compensation for service on the Board, but shall be reimbursed for necessary travel and other expenses incurred in the performance of their duties.
(Source: P.A. 86-1200.)

(325 ILCS 35/10) (from Ch. 23, par. 6710)
Sec. 10. Powers and duties. The Board shall advise the State Superintendent of Education, the Governor and the General Assembly and make recommendations pertaining to but not limited to the following matters:
(a) Existing and proposed programs of services for children who are deaf or hard-of-hearing and have an emotional or behavioral disorder known to all State agencies.
(b) The State program and financial plan for services for children who are deaf or hard-of-hearing and have an emotional or behavioral disorder and the system of priorities to be developed by the State Board of Education.
(c) Standards for services in facilities serving children who are deaf or hard-of-hearing and have an emotional or behavioral disorder.
(d) Services and research activities in the field, including evaluation of services.
(e) Planning for professional training in a State university or college.
(f) The receipt and dispersal of State and federal funds designated for services to children who are deaf or hard-of-hearing and have an emotional or behavioral disorder.
(g) Statewide identification and tracking for this population.
(Source: P.A. 89-680, eff. 1-1-97.)

(325 ILCS 35/11) (from Ch. 23, par. 6711)
Sec. 11. Reports. The Board shall make a report of its work annually to the State Superintendent of Education and to the Governor and to each regular session of the General Assembly.
The requirement for reporting to the General Assembly shall be satisfied by filing copies of the report with the Speaker, the Minority Leader and the Clerk of the House of Representatives and the President, the Minority Leader and the Secretary of the Senate and the Legislative Research Unit, as required by Section 3.1 of the General Assembly Organization Act and filing such additional copies with the State Government Report Distribution Center for the General Assembly as is required under paragraph (t) of Section 7 of the State Library Act.
(Source: P.A. 86-1200; 87-1127.)

(325 ILCS 35/12) (from Ch. 23, par. 6712)
Sec. 12. This Act shall take effect upon becoming law.
(Source: P.A. 86-1200.)



325 ILCS 40/ - Intergovernmental Missing Child Recovery Act of 1984.

(325 ILCS 40/1) (from Ch. 23, par. 2251)
Sec. 1. This Act shall be known and may be cited as the "Intergovernmental Missing Child Recovery Act of 1984".
(Source: P.A. 83-1354.)

(325 ILCS 40/2) (from Ch. 23, par. 2252)
Sec. 2. As used in this Act:
(a) "Department" means the Department of State Police.
(b) "Director" means the Director of the Department of State Police.
(c) "Unit of local government" is defined as in Article VII, Section 1 of the Illinois Constitution and includes both home rule units and units which are not home rule units. The term is also defined to include all public school districts subject to the provisions of the School Code.
(d) "Child" means a person under 21 years of age.
(e) A "LEADS terminal" is an interactive computerized communication and processing unit which permits a direct on-line communication with the Department of State Police's central data repository, the Law Enforcement Agencies Data System (LEADS).
(f) A "primary contact agency" means a law enforcement agency which maintains a LEADS terminal, or has immediate access to one on a 24-hour-per-day, 7-day-per-week basis by written agreement with another law enforcement agency.
(g) (Blank).
(h) "Missing child" means any person under 21 years of age whose whereabouts are unknown to his or her parents or legal guardian.
(i) "Exploitation" means activities and actions which include, but are not limited to, child pornography, aggravated child pornography, child prostitution, child sexual abuse, drug and substance abuse by children, and child suicide.
(j) (Blank).
(Source: P.A. 96-1551, eff. 7-1-11; 97-938, eff. 1-1-13.)

(325 ILCS 40/3) (from Ch. 23, par. 2253)
Sec. 3. The Department shall establish a State Missing Persons Clearinghouse as a resource to promote an immediate and effective community response to missing children and may engage in, but shall not be limited to, the following activities:
(a) To establish and conduct programs to educate parents, children and communities in ways to prevent the abduction of children.
(b) To conduct training programs and distribute materials providing guidelines for children when dealing with strangers, casual acquaintances, or non-custodial parents, in order to avoid abduction or kidnapping situations.
(c) To compile, maintain and make available data upon the request of law enforcement agencies and other entities deemed appropriate by the Department to assist enforcement agencies in recovering missing children, including but not limited to data regarding the places of shelter commonly used by runaway children in a requested geographical area.
(d) To draft and implement plans for the most efficient use of available resources to publicize information regarding missing children.
(e) To establish and maintain contacts with other state missing persons clearinghouses, law enforcement agencies, and missing persons non-profit organizations in order to increase the probability of locating and returning missing children, and to otherwise assist in the recovery and tracking of missing children.
(f) To coordinate the tracking and recovery of children under the custody or guardianship of the Department of Children and Family Services whose disappearance has been reported and to produce an annual report indicating the number of children under the custody or guardianship of that Department who have been reported missing and the number who have been recovered.
(g) To conduct other activities as may be necessary to achieve the goals established by this Act.
(Source: P.A. 97-938, eff. 1-1-13.)

(325 ILCS 40/3.5)
Sec. 3.5. Contact with Department of Children and Family Services. For each child reported missing and entered into the LEADS network, the Department shall, in the form and manner it determines, contact the Department of Children and Family Services to provide it with the name, age, and sex of the child, and the geographic area from which the child was reported missing so that the Department of Children and Family Services can determine if that child had been abandoned within the previous 2 months.
(Source: P.A. 97-938, eff. 1-1-13.)

(325 ILCS 40/3.6)
Sec. 3.6. Department of Children and Family Services; missing persons. The Department shall develop and conduct a training advisory for LEADS reporting of missing persons when the missing individual, regardless of age, is under the care and legal custody of the Department of Children and Family Services.
(Source: P.A. 99-351, eff. 1-1-16.)

(325 ILCS 40/4)
Sec. 4. (Repealed).
(Source: P.A. 85-1209. Repealed by P.A. 97-938, eff. 1-1-13.)

(325 ILCS 40/5)
Sec. 5. (Repealed).
(Source: P.A. 84-1366. Repealed by P.A. 97-938, eff. 1-1-13.)

(325 ILCS 40/6) (from Ch. 23, par. 2256)
Sec. 6. The Department shall:
(a) Establish and maintain a statewide Law Enforcement Agencies Data System (LEADS) for the purpose of effecting an immediate law enforcement response to reports of missing children. The Department shall implement an automated data exchange system to compile, to maintain and to make available for dissemination to Illinois and out-of-State law enforcement agencies, data which can assist appropriate agencies in recovering missing children.
(b) Establish contacts and exchange information regarding lost, missing or runaway children with nationally recognized "missing person and runaway" service organizations and monitor national research and publicize important developments.
(c) Provide a uniform reporting format for the entry of pertinent information regarding reports of missing children into LEADS.
(d) Develop and implement a policy whereby a statewide or regional alert would be used in situations relating to the disappearances of children, based on criteria and in a format established by the Department. Such a format shall include, but not be limited to, the age and physical description of the missing child and the suspected circumstances of the disappearance.
(e) Notify all law enforcement agencies that reports of missing persons shall be entered as soon as the minimum level of data specified by the Department is available to the reporting agency and that no waiting period for entry of such data exists.
(f) Provide a procedure for prompt confirmation of the receipt and entry of the missing child report into LEADS to the parent or guardian of the missing child.
(g) Compile and retain information regarding missing children in a separate data file, in a manner that allows such information to be used by law enforcement and other agencies deemed appropriate by the Director, for investigative purposes. Such files shall be updated to reflect and include information relating to the disposition of the case.
(h) Compile and maintain an historic data repository relating to missing children in order (1) to develop and improve techniques utilized by law enforcement agencies when responding to reports of missing children and (2) to provide a factual and statistical base for research that would address the problem of missing children.
(i) Create a quality control program to monitor timeliness of entries of missing children reports into LEADS and conduct performance audits of all entering agencies.
(j) Prepare a periodic information bulletin concerning missing children who it determines may be present in this State, compiling such bulletin from information contained in both the National Crime Information Center computer and from reports, alerts and other information entered into LEADS or otherwise compiled and retained by the Department pursuant to this Act. The bulletin shall indicate the name, age, physical description, suspected circumstances of disappearance if that information is available, a photograph if one is available, the name of the law enforcement agency investigating the case, and such other information as the Director considers appropriate concerning each missing child who the Department determines may be present in this State. The Department shall send a copy of each periodic information bulletin to the State Board of Education for its use in accordance with Section 2-3.48 of the School Code. The Department shall provide a copy of the bulletin, upon request, to law enforcement agencies of this or any other state or of the federal government, and may provide a copy of the bulletin, upon request, to other persons or entities, if deemed appropriate by the Director, and may establish limitations on its use and a reasonable fee for so providing the same, except that no fee shall be charged for providing the periodic information bulletin to the State Board of Education, appropriate units of local government, State agencies, or law enforcement agencies of this or any other state or of the federal government.
(k) Provide for the entry into LEADS of the names and addresses of sex offenders as defined in the Sex Offender Registration Act who are required to register under that Act. The information shall be immediately accessible to law enforcement agencies and peace officers of this State or any other state or of the federal government. Similar information may be requested from any other state or of the federal government for purposes of this Act.
(l) Provide for the entry into LEADS of the names and addresses of violent offenders against youth as defined in the Murderer and Violent Offender Against Youth Registration Act who are required to register under that Act. The information shall be immediately accessible to law enforcement agencies and peace officers of this State or any other state or of the federal government. Similar information may be requested from any other state or of the federal government for purposes of this Act.
(Source: P.A. 97-154, eff. 1-1-12.)

(325 ILCS 40/7) (from Ch. 23, par. 2257)
Sec. 7. (a) All law enforcement agencies and policing bodies of this State shall, upon receipt of a report of a missing person, enter that report into LEADS as soon as the minimum level of data specified pursuant to subsection (e) of Section 6 is available and shall furnish the Department, in the form and detail the Department requires, (1) reports of cases of lost, missing or runaway children as they arise and the disposition of such cases, (2) information relating to sex crimes which occurred in their respective jurisdictions and which they investigated, and (3) the names and addresses of sex offenders required to register in their respective jurisdictions under the Sex Offender Registration Act. Such information shall be submitted on a regular basis, as deemed necessary by the Department, and shall be kept in a central automated data repository for the purpose of establishing profiles of sex offenders and victims and to assist all law enforcement agencies in the identification and apprehension of sex offenders.
(b) In addition to entering the report of a missing child into LEADS as prescribed by subsection (a), all law enforcement agencies shall, upon receipt of a report of a missing child:
(1) Immediately make a radio dispatch to officers on

duty at the time of receipt of the report. The dispatch shall contain the name and approximate age of the missing child and any other pertinent information available at that time. In the event that the law enforcement agency receiving the report of the missing child does not operate a radio dispatch system, a geographically appropriate radio dispatch system shall be used, such as the Illinois State Police Emergency Radio Network or a similar multi-agency law enforcement radio communication system serving the area of the reporting agency.

In addition, in the event that a missing child is not

recovered during the work shift in which the radio dispatch was made, the law enforcement agency receiving the report of the missing child shall disseminate the information relating to the missing child to all sworn personnel employed by the agency who work or are assigned to other shifts or time periods.

(2) Immediately contact State Missing Persons

Clearinghouse personnel designated by the Department, by a means and in a manner and form prescribed by the Department, informing the personnel of the report of the missing child.

(Source: P.A. 97-938, eff. 1-1-13.)

(325 ILCS 40/7.1) (from Ch. 23, par. 2257.1)
Sec. 7.1. In addition to any requirement of Section 601.2 of the Illinois Marriage and Dissolution of Marriage Act or applicable provisions of the Uniform Child-Custody Jurisdiction and Enforcement Act regarding a parental responsibility allocation proceeding of an out-of-state party, every court in this State, prior to granting or modifying a parental responsibility allocation judgment, shall inquire with LEADS and the National Crime Information Center to ascertain whether the child or children in question have been reported missing or have been involved in or are the victims of a parental or noncustodial abduction. Such inquiry may be conducted with any law enforcement agency in this State that maintains a LEADS terminal or has immediate access to one on a 24-hour-per-day, 7-day-per-week basis through a written agreement with another law enforcement agency.
(Source: P.A. 99-90, eff. 1-1-16.)

(325 ILCS 40/7.2)
Sec. 7.2. Report of missing child under 18 years of age; information.
(a) At the time of first contact with an individual making a report of a missing child who is under 18 years of age, the local law enforcement agency shall provide the individual with information, the contents of which shall be prepared by the Office of the Attorney General and posted on its website, that includes, but is not limited to, the following:
(1) The 24-hour toll-free telephone numbers for:
(A) the National Center for Missing and Exploited

Children; and

(B) the National Runaway Safeline.
(2) A description of the services provided to

families of missing children by the National Center for Missing and Exploited Children and the National Runaway Safeline.

(b) The information required under subsection (a) may be provided by the local law enforcement agency in a format that includes, but is not limited to, written materials for distribution or a posting on the official website of the local law enforcement agency.
(Source: P.A. 100-438, eff. 1-1-18.)

(325 ILCS 40/8) (from Ch. 23, par. 2258)
Sec. 8. The Director shall report by June 30 of each year to the Governor and the General Assembly on the operations of the State Missing Persons Clearinghouse for the previous calendar year.
(Source: P.A. 97-938, eff. 1-1-13.)



325 ILCS 42/ - Kinship Navigator Act.

(325 ILCS 42/1)
Sec. 1. Short title. This Act may be cited as the Kinship Navigator Act.
(Source: P.A. 96-276, eff. 8-11-09.)

(325 ILCS 42/5)
Sec. 5. Definitions. In this Act:
(1) "Department" means the Department of Human

Services.

(2) "NPO" means a not-for-profit organization.

(3) "Municipality" has the meaning ascribed to it in

Section 1-1-2 of the Illinois Municipal Code.

(4) "Kinship care" means, as defined by Child Welfare

League of America, the full time care, nurturing, and protection of children by relatives, members of their tribes or clans, grandparents, godparents, stepparents, or any adult who has physical custody and a kinship bond with a child. This definition is designed to be inclusive without age restrictions on the kinship caregiver and respectful of cultural values and ties of affection. It allows a child to grow to adulthood in a family environment.

(5) "Kinship Navigator" means a statewide program

designed to ensure kinship caregivers the necessary resources for the preservation of the family.

(Source: P.A. 96-276, eff. 8-11-09.)

(325 ILCS 42/10)
Sec. 10. Legislative findings and intent.
(1) Caregivers often provide kinship care without

compensation or support systems.

(2) Kinship caregivers are crucial to avoiding

institutionalization of children and saving taxpayer dollars.

(3) Kinship caregivers are frequently under

substantial physical, psychological, and financial stress. Unrelieved by support services available to the caregiver, this stress may lead to premature or unnecessary institutionalization for the care recipient or deterioration of the health condition and family circumstances of the kinship caregiver.

(4) Sudden responsibility for children often

precludes kinship caregivers the opportunity to plan basic day to day responsibility.

(5) The Kinship Navigator shall be seamless,

statewide, and coordinated among the Department of Human Services, Department on Aging, Illinois Housing Authority, Department of Children and Family Services, Department of Corrections, and federal and local governments as well as other public and private sources.

(6) Additional services provided under the Kinship

Navigator shall be: organizing diverse, enriched, and culturally conscious kinship support groups and counseling; assisting with applying for benefits within the Illinois Department of Human Services' Family Community Resource Centers for those who qualify; publishing monthly newsletters; coordinating respite and crisis care services; assisting kinship caregivers with job readiness, job search, and job retention; and providing technical assistance to start up kinship support groups.

(Source: P.A. 96-276, eff. 8-11-09.)

(325 ILCS 42/15)
Sec. 15. Kinship Navigator conferences: promotion. The Department shall arrange for the conduct of 2 conferences, one in Cook County and one in Sangamon County, and provide for exhibits and activities for kinship caregivers and social service providers.
(Source: P.A. 96-276, eff. 8-11-09.)

(325 ILCS 42/20)
Sec. 20. Kinship Navigator administration. The Department, subject to appropriation, shall administer the Kinship Navigator through a contract with an NPO that has worked statewide with kinship families. The contract shall require that the program created by this Act will be coordinated with (i) the grandparent child care program administered by the Department of Children and Family Services under Section 34.11 of the Children and Family Services Act, (ii) the Department of Children and Family Services under Section 39.1 of the Children and Family Services Act, and (iii) the Department on Aging under Section 92 of the Family Caregiver Act.
(Source: P.A. 96-276, eff. 8-11-09.)

(325 ILCS 42/25)
Sec. 25. Rules. The Department shall adopt the rules necessary for the implementation and administration of this Act.
(Source: P.A. 96-276, eff. 8-11-09.)

(325 ILCS 42/90)
Sec. 90. (Amendatory provisions; text omitted).
(Source: P.A. 96-276, eff. 8-11-09; text omitted.)

(325 ILCS 42/95)
Sec. 95. (Amendatory provisions; text omitted).
(Source: P.A. 96-276, eff. 8-11-09; text omitted.)

(325 ILCS 42/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 96-276, eff. 8-11-09.)



325 ILCS 45/ - Minor Identification and Protection Act.

(325 ILCS 45/1) (from Ch. 23, par. 2451)
Sec. 1. This Act shall be known and may be cited as the Minor Identification and Protection Act.
(Source: P.A. 83-508.)

(325 ILCS 45/2) (from Ch. 23, par. 2452)
Sec. 2. For the purposes of this Act, unless the context otherwise requires, the terms used herein shall have the following meanings ascribed to them:
(a) "Fingerprints" mean the impressions of the lines upon the fingertips taken with ink and placed upon a paper or plastic card for the purpose of identification.
(b) "Local law enforcement agency" means the office of the county sheriff or a department of a municipality authorized by law or ordinance with the duties to maintain public order, make arrests, and enforce the criminal laws of this State or municipal ordinances;
(c) "Minor" means a person under 18 years of age; and
(d) "Parent" means the natural or adoptive parent who has legal custody of the minor.
(Source: P.A. 83-508.)

(325 ILCS 45/3) (from Ch. 23, par. 2453)
Sec. 3. (a) Upon request of a parent or legal guardian of a minor and the presentation of the minor at a local law enforcement agency, the local law enforcement agency shall take a complete set of fingerprints of the minor and issue a fingerprint identification card to the parent or guardian which shall contain the fingerprints of such minor.
(b) The local law enforcement agency taking the fingerprints and issuing a fingerprint identification card may charge the requesting parent or guardian a reasonable fee sufficient to cover the costs incurred by that agency in complying with the provisions of this Act.
(Source: P.A. 83-508.)



325 ILCS 47/ - Illinois Child Online Exploitation Reporting Act.

(325 ILCS 47/1)
Sec. 1. Short title. This Act may be cited as the Illinois Child Online Exploitation Reporting Act.
(Source: P.A. 95-983, eff. 10-3-08.)

(325 ILCS 47/5)
Sec. 5. Definitions. As used in this Act unless the context otherwise requires:
"Electronic communications service" means any service which provides to users thereof the ability to send or receive wire or electronic communications.
"Remote computing service" means the provision to the public of computer storage or processing services by means of an electronic communications system.
(Source: P.A. 95-983, eff. 10-3-08.)

(325 ILCS 47/10)
Sec. 10. Registration. Any entity, subject to the reporting requirements of 42 U.S.C. 13032, while engaged in providing an electronic communications service or a remote computing service to the public, must provide the following information to the Cyber Tipline at the National Center for Missing and Exploited Children in order to facilitate the required reporting of child pornography crimes, pursuant to 42 U.S.C. 13032:
(a) the agent's name, phone number, and email address; and
(b) the name of the agent's employer.
(Source: P.A. 95-983, eff. 10-3-08.)

(325 ILCS 47/15)
Sec. 15. Scope. This Act is applicable to electronic communications services and remote computing services incorporated or organized under the laws of this State or maintaining property or assets in this State.
(Source: P.A. 95-983, eff. 10-3-08.)

(325 ILCS 47/20)
Sec. 20. Penalties. A provider of electronic communications services or remote computing services who violates this Act by failing to register under Section 10 is subject to a civil penalty in an amount not to exceed $500 for each day that the violation continues. The Attorney General may bring an action in the name of the People of the State of Illinois to enforce the provisions of this Act.
(Source: P.A. 95-983, eff. 10-3-08.)

(325 ILCS 47/105)
Sec. 105. (Amendatory provisions; text omitted).
(Source: P.A. 95-983, eff. 6-1-09; text omitted.)

(325 ILCS 47/110)
Sec. 110. (Amendatory provisions; text omitted).
(Source: P.A. 95-983, eff. 6-1-09; text omitted.)

(325 ILCS 47/999)
Sec. 999. Effective date. Sections 1, 5, 10, 15, 20, and this Section take effect upon becoming law.
(Source: P.A. 95-983, eff. 10-3-08.)



325 ILCS 50/ - Missing Children Records Act.

(325 ILCS 50/0.01) (from Ch. 23, par. 2280)
Sec. 0.01. Short title. This Act may be cited as the Missing Children Records Act.
(Source: P.A. 86-1324.)

(325 ILCS 50/1) (from Ch. 23, par. 2281)
Sec. 1. Definitions. As used in this Act, unless the context requires otherwise:
(a) "Custodian" means the State Registrar of Vital Records, local registrars of vital records appointed by the State Registrar and county clerks.
(b) "Department" means the Illinois Department of State Police.
(c) "Missing person" means a person 17 years old or younger reported to any law enforcement authority as abducted, lost or a runaway.
(d) "Registrar" means the State Registrar of Vital Records.
(Source: P.A. 84-1430.)

(325 ILCS 50/2) (from Ch. 23, par. 2282)
Sec. 2. Department duties. Upon entry of a report of a missing person born in Illinois into the Law Enforcement Agencies Data System (LEADS) established pursuant to the Intergovernmental Missing Child Recovery Act of 1984, the Department shall notify the Registrar within 5 business days of the disappearance and shall provide the Registrar with information concerning the identity of the missing person. Upon entry of a report of a missing person born in a state other than Illinois into the Law Enforcement Agencies Data System (LEADS), the Department shall notify the registrar, or other state agency responsible for vital records, in that state within 5 business days of the disappearance and shall provide such registrar or other agency with information concerning the identity of the missing person.
If the Department has reason to believe that a missing person has been enrolled in a specific Illinois elementary or secondary school, it shall notify the last such known school as to the disappearance at which time the school shall flag the missing child's record pursuant to Section 5.
Upon learning of the recovery of a missing person, the Department shall so notify the Registrar and any school previously informed of the person's disappearance.
The Department shall by rule determine the manner and form of notices and information required by this Act.
(Source: P.A. 84-1430.)

(325 ILCS 50/3) (from Ch. 23, par. 2283)
Sec. 3. Registrar duties. Upon notification by the Department that a person born in this State is missing, the Registrar shall flag the birth certificate record of that person in such a manner that whenever a copy of the birth certificate or information regarding the birth record is requested, the Registrar shall be alerted to the fact that the certificate is that of a missing person. The Registrar shall also notify the appropriate municipality or county custodians to likewise flag their records. Upon notification by the Department that the missing person has been recovered, the Registrar shall remove the flag from the person's birth certificate record and shall notify any other previously notified municipality or county custodian to remove the flag from his record.
(Source: P.A. 84-1430.)

(325 ILCS 50/4) (from Ch. 23, par. 2284)
Sec. 4. Custodian duties. (a) In response to any inquiry, a custodian shall not provide a copy of a birth certificate or information concerning the birth record of any person whose record is flagged pursuant to Section 3 except as approved by the Department.
(b) When a copy of the birth certificate of a person whose record has been flagged is requested in person, the custodian's personnel accepting the request shall immediately notify his supervisor. The custodian's personnel shall then follow procedures prescribed by the Department to clearly ascertain the identity of the person making the request, his address and his physical description. Such procedures shall include requiring the person making the request to complete a standardized information form and to present at least one form of photo identification. The custodian's personnel shall inform the person making the request that a copy of the certificate shall be mailed to him, and, upon the latter's departure from the custodian's office, his supervisor shall immediately notify the Department or the local law enforcement authority as to the request and the information obtained pursuant to this subsection. The custodian shall retain the form completed by the person making the request.
(c) When a copy of the birth certificate of a person whose record has been flagged is requested in writing, the custodian's personnel receiving the request shall immediately notify his supervisor. The supervisor shall immediately notify the Department or local law enforcement authority as to the request and shall provide a copy of the written request. The custodian shall retain the original written request.
(Source: P.A. 84-1430.)

(325 ILCS 50/5) (from Ch. 23, par. 2285)
Sec. 5. Duties of school or other entity.
(a) Upon notification by the Department of a person's disappearance, a school, preschool educational program, child care facility, or day care home or group day care home in which the person is currently or was previously enrolled shall flag the record of that person in such a manner that whenever a copy of or information regarding the record is requested, the school or other entity shall be alerted to the fact that the record is that of a missing person. The school or other entity shall immediately report to the Department any request concerning flagged records or knowledge as to the whereabouts of any missing person. Upon notification by the Department that the missing person has been recovered, the school or other entity shall remove the flag from the person's record.
(b) (1) For every child enrolled in a particular elementary or secondary school, public or private preschool educational program, public or private child care facility licensed under the Child Care Act of 1969, or day care home or group day care home licensed under the Child Care Act of 1969, that school or other entity shall notify in writing the person enrolling the child that within 30 days he must provide either (i) a certified copy of the child's birth certificate or (ii) other reliable proof, as determined by the Department, of the child's identity and age and an affidavit explaining the inability to produce a copy of the birth certificate. Other reliable proof of the child's identity and age shall include a passport, visa or other governmental documentation of the child's identity. When the person enrolling the child provides the school or other entity with a certified copy of the child's birth certificate, the school or other entity shall promptly make a copy of the certified copy for its records and return the original certified copy to the person enrolling the child. Once a school or other entity has been provided with a certified copy of a child's birth certificate as required under item (i) of this subdivision (b)(1), the school or other entity need not request another such certified copy with respect to that child for any other year in which the child is enrolled in that school or other entity.
(2) Upon the failure of a person enrolling a child to comply with subsection (b) (1), the school or other entity shall immediately notify the Department or local law enforcement agency of such failure, and shall notify the person enrolling the child in writing that he has 10 additional days to comply.
(3) The school or other entity shall immediately report to the Department any affidavit received pursuant to this subsection which appears inaccurate or suspicious in form or content.
(c) Within 14 days after enrolling a transfer student, the elementary or secondary school shall request directly from the student's previous school a certified copy of his record. The requesting school shall exercise due diligence in obtaining the copy of the record requested. Any elementary or secondary school requested to forward a copy of a transferring student's record to the new school shall comply within 10 days of receipt of the request unless the record has been flagged pursuant to subsection (a), in which case the copy shall not be forwarded and the requested school shall notify the Department or local law enforcement authority of the request.
(Source: P.A. 95-439, eff. 1-1-08; 95-793, eff. 8-8-08.)



325 ILCS 55/ - Missing Children Registration Law.

(325 ILCS 55/0.01) (from Ch. 23, par. 2270)
Sec. 0.01. Short title. This Article may be cited as the Missing Children Registration Law.
(Source: P.A. 86-1475.)

(325 ILCS 55/1) (from Ch. 23, par. 2271)
Sec. 1. Definitions. As used in this Article, unless the context requires otherwise:
(a) "Custodian" means the State Registrar of Vital Records, local registrars of vital records appointed by the State Registrar and county clerks.
(b) "Department" means the Illinois Department of State Police.
(c) "Missing child" means a person under the age of 18 years, reported to any law enforcement authority as abducted, lost or a runaway, whose identity is entered into the Law Enforcement Agencies Data System.
(d) "Registrar" means the State Registrar of Vital Records.
(Source: P.A. 84-1279.)

(325 ILCS 55/2) (from Ch. 23, par. 2272)
Sec. 2. Department duties. Upon entry of a report of a missing child born in Illinois into the Law Enforcement Agencies Data System, the Department shall notify the Registrar of the disappearance and shall provide the Registrar with information concerning the identity of the missing child.
If the Department has reason to believe that a missing child may be enrolled in an Illinois elementary or secondary school, it shall notify the last such known school as to the disappearance, at which time the school shall flag the missing child's record pursuant to Section 5.
Upon learning of the recovery of a missing child, the Department shall so notify the Registrar.
The Department shall by rule determine the manner and form of notices and information required by this Article.
(Source: P.A. 84-1279.)

(325 ILCS 55/3) (from Ch. 23, par. 2273)
Sec. 3. Registrar duties. Upon notification by the Department that a person under the age of 18 years who was born in this State is missing, the Registrar shall flag the birth certificate record of that person in such a manner that whenever a copy of the birth certificate or information regarding the birth record is requested, the Registrar shall be alerted to the fact that the certificate is that of a missing child. The Registrar shall also notify the appropriate city or county custodian to likewise flag his records. Upon notification by the Department that the missing child has been recovered, the Registrar shall remove the flag from the person's birth certificate record and shall notify any other previously notified city or county custodian to remove the flag from his record.
(Source: P.A. 84-1279.)

(325 ILCS 55/4) (from Ch. 23, par. 2274)
Sec. 4. Custodian duties. (a) In response to any inquiry, a custodian shall not provide a copy of a birth certificate or information concerning the birth record of any person whose record is flagged pursuant to Section 3 except as approved by the Department.
(b) When a copy of the birth certificate of a person whose record has been flagged is requested in person, the custodian's personnel accepting the request shall immediately notify his supervisor. The person making the request shall complete a form as prescribed by the Department, which may include the name, address, telephone number and social security number of the person making the request, his or her relationship to the missing child and the name, address and birth date of the missing child. The driver's license of the person making the request, if available, shall be photocopied and returned to him. He shall be informed that a copy of the certificate shall be mailed to him. The custodian's personnel shall note the physical description of the person making the request, and, upon the latter's departure from the custodian's office, his supervisor shall immediately notify the local law enforcement authority as to the request and the information obtained pursuant to this subsection. The custodian shall retain the form completed by the person making the request.
(c) When a copy of the birth certificate of a person whose record has been flagged is requested in writing, the custodian's personnel receiving the request shall immediately notify his supervisor. The supervisor shall immediately notify the local law enforcement authority as to the request and shall provide a copy of the written request. The custodian shall retain the original written request.
(Source: P.A. 84-1279.)

(325 ILCS 55/5) (from Ch. 23, par. 2275)
Sec. 5. School duties. (a) Upon notification by the Department of a child's disappearance, a school in which the child is currently or was previously enrolled shall flag the record of that child in such a manner that whenever a copy of or information regarding the record is requested, the school shall be alerted to the fact that the record is that of a missing child. The school shall immediately report to the local law enforcement authority any request concerning flagged records or knowledge as to the whereabouts of any missing child. Upon notification by the Department that the missing child has been recovered, the school shall remove the flag from the person's record.
(b) Upon enrollment of a student for the first time in a particular elementary or secondary school, that school shall notify in writing the person enrolling the student that within 30 days he must provide either (1) a certified copy of the student's birth certificate or (2) other reliable proof, as determined by the Department, of the student's identity and age, and an affidavit explaining the inability to produce a copy of the birth certificate.
Upon the failure of a person enrolling a student to comply with this subsection, the school shall immediately notify the local law enforcement agency and shall also notify the person enrolling the student in writing that, unless he complies within 10 days, the case shall be referred to the local law enforcement authority for investigation. If compliance is not obtained within that 10 day period, the school shall so refer the case.
The school shall immediately report to the local law enforcement authority any affidavit received pursuant to this subsection which appears inaccurate or suspicious in form or content.
(c) Within 14 days after enrolling a transfer student, the elementary or secondary school shall request directly from the student's previous school a certified copy of his record. The requesting school shall exercise due diligence in obtaining the copy of the record requested. Any elementary or secondary school requested to forward a copy of a transferring student's record to the new school shall comply within 10 days of receipt of such request unless the record has been flagged pursuant to subsection (a), in which case the copy shall not be forwarded and the requested school shall notify the local law enforcement authority of the request.
(Source: P.A. 84-1279.)

(325 ILCS 55/6) (from Ch. 23, par. 2276)
Sec. 6. Local law enforcement duties. Any local law enforcement authority notified pursuant to this Article of the request for the birth certificate or school record of or other information concerning a missing child shall immediately notify the Department of such request and shall investigate the request.
(Source: P.A. 84-1279.)

(325 ILCS 55/7) (from Ch. 23, par. 2277)
Sec. 7. Home rule. This Article shall constitute the exercise of the State's exclusive jurisdiction pursuant to subsection (h) of Section 6 of Article VII of the Illinois Constitution and shall preempt the jurisdiction of any home rule unit.
(Source: P.A. 84-1279.)



325 ILCS 57/ - Find Our Children Act.

(325 ILCS 57/1)
Sec. 1. Short title. This Act may be cited as the Find Our Children Act.
(Source: P.A. 94-484, eff. 8-8-05.)

(325 ILCS 57/5)
Sec. 5. State agency webpage requirements.
(a) Each State agency that maintains an Internet website must include a hypertext link to the homepage website maintained and operated by the National Center For Missing And Exploited Children.
(b) Each State agency that maintains an Internet website must include a hypertext link to any State agency website that posts information concerning AMBER alerts or similar broadcasts concerning missing children.
(c) For the purpose of this Act, "State agency" has the meaning set forth in Section 5-105 of the Electronic Commerce Security Act.
(Source: P.A. 94-484, eff. 8-8-05.)

(325 ILCS 57/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 94-484, eff. 8-8-05.)



325 ILCS 58/ - Safeguard Our Children Act.

(325 ILCS 58/1)
Sec. 1. Short title. This Act may be cited as the Safeguard Our Children Act.
(Source: P.A. 99-351, eff. 1-1-16.)

(325 ILCS 58/5)
Sec. 5. Definitions. In this Act:
"Caseworker" means an employee of the Department of Children and Family Services who is assigned case management duties concerning a child or person under the care and legal custody of the Department.
"Child or person" means any child or person, regardless of age, who is under the care and legal custody of the Department of Children and Family Services.
"Department" means the Department of Children and Family Services.
"Plan of Care" means a written or electronic document that details the information required under Section 15 of this Act.
(Source: P.A. 99-351, eff. 1-1-16.)

(325 ILCS 58/10)
Sec. 10. Duty to report. Any child or person in the care of the Department who is placed in a residential facility under contract with the Department pursuant to the Children and Family Services Act shall be reported as missing to the local law enforcement agency within whose jurisdiction the facility is located, if:
(1) there is no contact between an employee of the

residential facility and the child or person within a period of 12 hours; and

(2) the child or person is absent from the

residential facility without prior approval.

The operator of the residential facility shall inform the child's or person's caseworker that the child or person has been reported as missing to the appropriate local law enforcement agency. The operator of the residential facility shall also report the child or person as missing to the National Center for Missing and Exploited Children and shall make a subsequent telephone notification to the sheriff of the county in which the residential facility is located.
The operator of the residential facility making the missing person report to the local law enforcement agency within whose jurisdiction the facility is located shall report that the missing person is a youth in care as defined in Section 4d of the Children and Family Services Act and shall inform the law enforcement agency taking the report to include the following statement within the missing persons report, in the field of the Law Enforcement Agencies Data System (LEADS) known as "Miscellaneous":
"This individual is a youth in the care of the

Illinois Department of Children and Family Services (DCFS) and, regardless of age, shall be released only to the custody of DCFS. Contact the 24-hour hotline: 866.503.0184."

(Source: P.A. 99-351, eff. 1-1-16; 100-159, eff. 8-18-17.)

(325 ILCS 58/15)
Sec. 15. Plan of Care. The operator of a residential facility under contract with the Department shall record a Plan of Care for any child or person who resides at the facility and who plans to leave the facility temporarily for more than 24 hours. A child's or person's Plan of Care must contain the following information:
(1) The location of the place that the child or

person intends to visit after leaving the residential facility.

(2) The contact information of the individual the

child or person intends to stay with after leaving the residential facility.

(3) The duration of the visit.
(4) The expected time or date the child or person

intends to return to the residential facility.

(Source: P.A. 99-351, eff. 1-1-16.)

(325 ILCS 58/20)
Sec. 20. (Amendatory provisions; text omitted).
(Source: P.A. 99-351, eff. 1-1-16; text omitted.)



325 ILCS 60/ - Surgical Institute for Children Act.

(325 ILCS 60/0.01) (from Ch. 23, par. 2200)
Sec. 0.01. Short title. This Act may be cited as the Surgical Institute for Children Act.
(Source: P.A. 86-1324.)

(325 ILCS 60/1) (from Ch. 23, par. 2201)
Sec. 1. There is hereby authorized to be established a surgical institute in and for the State of Illinois for the surgical treatment of children under the age of sixteen years, suffering from physical deformities or injuries of a nature which will likely yield to surgical skill and treatment and which unless so treated will probably make such children, in whole or in part, in after life, public charges.
(Source: Laws 1919, p. 246.)

(325 ILCS 60/2) (from Ch. 23, par. 2202)
Sec. 2. Said institute shall be known as the Illinois Surgical Institute for Children; and by such name shall be and constitute a corporation, under the laws of the State of Illinois.
(Source: Laws 1911, p. 129.)

(325 ILCS 60/3) (from Ch. 23, par. 2203)
Sec. 3. The purpose and object of said institute shall be to receive, treat and nurse such children whose parents or guardians may be financially unable to provide surgical treatment, as may be physically deformed, or suffering from injuries requiring surgical treatment, to the end that their physical disabilities may be removed, and that they may be thereby made able to become self-sustaining, instead of being or becoming, at some future time, public charges.
(Source: Laws 1911, p. 129.)

(325 ILCS 60/4) (from Ch. 23, par. 2204)
Sec. 4. The management and control of said institution shall be vested in the Board of Trustees of the University of Illinois.
(Source: Laws 1951, p. 999.)

(325 ILCS 60/5) (from Ch. 23, par. 2205)
Sec. 5.
Any child under the age of 16 years whose parents, or natural guardian, may be unable to furnish proper surgical treatment and who may be in need of the same, may be admitted to such institute, upon an order to that effect made by the circuit judge residing in the county in which the child may have had a legal residence for one year last past. The county treasurer of the county in which the child may have so resided shall, upon the order of the judge, furnish such child with transportation from the place where he may so reside to the place of such institution and return. The order admitting such child shall, when made, be filed with the superintendent of the institute, and the child shall be admitted thereto in the regular order of filing as soon thereafter as the institute can provide room, care and attendance therefor. The child, if deemed feasible, shall be treated, nursed in the institute, until a recovery is effected, or it becomes apparent that further treatment will be of no avail, whereupon he shall be discharged and returned to his former place of residence.
(Source: P.A. 77-1275.)

(325 ILCS 60/6) (from Ch. 23, par. 2206)
Sec. 6. Said institution shall be located in that portion of Illinois which may be deemed most advantageous.
(Source: Laws 1911, p. 129.)

(325 ILCS 60/8) (from Ch. 23, par. 2207)
Sec. 8. The Board of Trustees of the University of Illinois shall appoint a skilled and capable surgeon, general superintendent, and may remove him for cause stated, first having given him a copy of the charges against him, and reasonable notice of the time and place when such charges will be heard, and an opportunity to defend himself.
(Source: Laws 1951, p. 999.)

(325 ILCS 60/11) (from Ch. 23, par. 2208)
Sec. 11. The Board of Trustees of the University of Illinois may, from time to time, accept, hold and use for the benefit of the institution, or the inmates thereof, any gift, donation or legacy of money, or real or personal property, and may agree to and perform any condition of such gift, donation or legacy not contrary to law.
(Source: P.A. 83-388.)

(325 ILCS 60/12) (from Ch. 23, par. 2209)
Sec. 12.
The Board of Trustees of the University of Illinois shall establish all needful rules and regulations for the management of said institution and the inmates thereof.
(Source: Laws 1951, p. 999.)



325 ILCS 65/ - Online Child Safety Act.

(325 ILCS 65/1)
Sec. 1. Short title. This Act may be cited as the Online Child Safety Act.
(Source: P.A. 97-341, eff. 8-12-11.)

(325 ILCS 65/5)
Sec. 5. Legislative intent. It is the intent of the General Assembly that this Act promote the dissemination of qualifying parental controls for the protection of children in this State subject to appropriate and beneficial oversight by their parents and families.
(Source: P.A. 97-341, eff. 8-12-11.)

(325 ILCS 65/10)
Sec. 10. Applicability. This Act applies to every Internet access provider that knows or has reason to know that a subscriber currently resides in this State.
(Source: P.A. 97-341, eff. 8-12-11.)

(325 ILCS 65/15)
Sec. 15. Definitions. In this Act:
"Child" means an individual under the age of 18 years.
"Computer network" means the computer network commonly known as the Internet and any other local, regional, or global computer network that is similar to or is a predecessor of or successor to the Internet.
"Interactive computer service" means an information service, system, or access software provider that provides or enables computer access by multiple users to a computer service. "Interactive computer service" includes a service or system that provides access to the Internet and systems operated or services offered by a library or educational institution.
"Internet" means the international computer network of both federal and nonfederal interoperable packet-switched data networks.
"Internet access provider" means a provider that offers directly to residential customers an interactive computer service to obtain access to the Internet in exchange for consideration, such as through a paid subscription or through an agreement to view specific advertising or other content. "Internet access provider" does not include a library or educational institution that operates or offers an interactive computer service to obtain access to the Internet.
"Parental control" means a product or service to control a child's access to the Internet.
(Source: P.A. 97-341, eff. 8-12-11.)

(325 ILCS 65/20)
Sec. 20. Parental controls required.
(a) An Internet access provider must make a parental control that satisfies the requirements of this Section available to each subscriber in this State. An Internet access provider is not, however, required to provide a parental control that is not reasonably and commercially available for the technology that a subscriber uses to obtain access to the Internet.
(b) A parental control must allow a subscriber, in a commercially reasonable manner, to do one of the following:
(1) Block a child's access to websites by specifying

prohibited websites or by selecting a category of sites to block.

(2) Restrict a child's access exclusively to websites

that the subscriber approves or a category of websites that the subscriber approves.

(Source: P.A. 97-341, eff. 8-12-11.)

(325 ILCS 65/25)
Sec. 25. Parental controls; availability; charge.
(a) An Internet access provider must make the parental control required under Section 20 available to a subscriber at or near the time of subscription.
(b) An Internet access provider may make the parental control required under Section 20 available to a subscriber either directly or through a third party.
(c) An Internet access provider or third party may charge for any parental control provided to a subscriber.
(Source: P.A. 97-341, eff. 8-12-11.)

(325 ILCS 65/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 97-341, eff. 8-12-11.)






Chapter 330 - VETERANS AND SERVICE MEMBERS

330 ILCS 25/ - Veterans' Employment Act.

(330 ILCS 25/1) (from Ch. 126 1/2, par. 201)
Sec. 1. Short title. This Act may be cited as the Veterans' Employment Act.
(Source: P.A. 88-12.)

(330 ILCS 25/2) (from Ch. 126 1/2, par. 202)
Sec. 2. The General Assembly hereby declares that it is the purpose of this Act to increase the receptivity of employers in each community to hiring veterans, through contacts with veterans occupying key positions in business and industry; to persuade local institutions to make more resources available to the solution of veterans' problems; to encourage and help Vietnam veterans to make full use of and to support all volunteer activities available to them, especially veterans service organizations; and to encourage and help Vietnam veterans to make full use of all federal, State and community activities and benefits available to them.
(Source: P.A. 83-283.)

(330 ILCS 25/3) (from Ch. 126 1/2, par. 203)
Sec. 3. Definition. For the purposes of this Act, "Director" means the Director of the Department of Commerce and Economic Opportunity or its successor agency.
(Source: P.A. 94-99, eff. 1-1-06.)

(330 ILCS 25/4) (from Ch. 126 1/2, par. 204)
Sec. 4. The services to be offered under this Act shall be provided to, but not necessarily be limited to, veterans of the United States armed forces who served during the American involvement in Vietnam.
(Source: P.A. 83-283.)

(330 ILCS 25/5) (from Ch. 126 1/2, par. 205)
Sec. 5. Service centers.
(a) The Director shall designate multipurpose service centers for veterans operated by community nonprofit agencies or organizations. To the greatest extent possible, the Director shall rely on such agencies or organizations whose major emphasis has been to provide social services.
(b) The Director shall search for such nonprofit agencies or organizations to carry out the programs created under this Act.
(c) The Director shall designate the agencies or organizations to carry out such programs.
(d) Subject to appropriation, the Director shall begin to provide the necessary funds to the nonprofit agencies or organizations to set up and begin the operation of the multipurpose service centers. Thereafter the Director shall provide the funds appropriated for grants to the centers as the costs of the centers are incurred.
(e) The Director shall, with the advice of the staff of the centers, promulgate rules and regulations to implement this Act. Such rules and regulations shall include eligibility of persons for job training programs, the level of stipends for the job training programs, and a sliding fee scale for the service programs.
(f) In performing his duties pursuant to this Act, the Director shall consult and cooperate with such State agencies as may be appropriate, including but not limited to the Department of Employment Security and the Department of Veterans' Affairs to ensure that there is no duplication of services.
(Source: P.A. 94-99, eff. 1-1-06.)

(330 ILCS 25/6) (from Ch. 126 1/2, par. 206)
Sec. 6. (a) The multipurpose service centers shall, after consulting and in cooperation with the Illinois Department of Commerce and Economic Opportunity, develop job counseling and placement services by cooperating with federal, State and local governmental agencies and private employers. The services shall include:
(1) counseling veterans with respect to appropriate

job opportunities;

(2) identifying community needs and seeking funding

for new public and private sector jobs in relation to this Act;

(3) providing veterans with training, skills and

referral services to help them to become gainfully employed and independent;

(4) developing plans to include more veterans in

existing training and placement programs; and

(5) referring veterans to agencies which provide

information and assistance with respect to health care, financial matters, education, nutrition and legal problems.

(b) To the extent possible, the centers shall serve surrounding rural areas through a rural outreach effort.
(c) To the extent possible, supervisory, technical and administrative positions relating to the multipurpose service programs shall be filled by veterans.
(d) The director of each center shall submit an annual report to the Director. The report shall include evaluations of the effectiveness of the job training, placement and service programs to veterans including the number of persons trained, the number of persons placed in employment, follow-up data on such persons, the number of persons served by the various service programs, and estimates of the cost effectiveness of the various components of the center. The Director shall also require quarterly reports and shall by rule specify the information to be included in the quarterly reports.
(e) The director of each center may accept, use and dispose of contributions of money, services and property for the purposes of this Act.
(Source: P.A. 94-99, eff. 1-1-06.)

(330 ILCS 25/7) (from Ch. 126 1/2, par. 207)
Sec. 7. (a) The sponsoring nonprofit agency or organization shall consult and cooperate with the Illinois Department of Commerce and Economic Opportunity to ensure that there is no duplication of services, and shall cooperate with federal, State and local agencies to coordinate the multiservice programs established under this Act.
(b) The agency or organization and the communities served by programs established under this Act shall provide a total of not less than 5% of the cost of the operation of the centers to supplement monies appropriated to implement and continue this Act.
(Source: P.A. 94-99, eff. 1-1-06.)



330 ILCS 30/ - Viet Nam Veterans Compensation Act.

(330 ILCS 30/1) (from Ch. 126 1/2, par. 57.51)
Sec. 1. This Act shall be known and may be cited as the Viet Nam Veterans Compensation Act.
(Source: Laws 1965, p. 3131.)

(330 ILCS 30/2) (from Ch. 126 1/2, par. 57.52)
Sec. 2. Every person who has served on active duty with the armed forces of the United States on or after January 1, 1961 and prior to such time as Congress declares such persons ineligible for the Viet Nam Service Medal is entitled to receive compensation of $100 for such service if (a) he had been a resident of the State of Illinois for at least 12 months immediately preceding the time he entered such service, (b) he is still in active service, is honorably separated or discharged from such service, has been furloughed to a reserve or has been retired, and (c) he has received the Viet Nam Service Medal. Service in the merchant marine is not service in the armed forces for purposes of this Act.
No payment may be made under this Section to any person who, though in such service, did civilian work at civilian pay or who has received from another State a bonus or compensation of like nature so provided by this Act.
(Source: Laws 1965, p. 3131.)

(330 ILCS 30/3) (from Ch. 126 1/2, par. 57.53)
Sec. 3. The widow or widower, child or children, mother, father, person standing in loco parentis, brothers and sisters, in the order named, of any deceased person shall be paid the compensation to which the deceased person would be entitled under Section 2 of this Act. Where such deceased person would have qualified for compensation under Section 2 except for his death and his death was connected with such service and resulted from such service during the time period specified in Section 2, his survivors, in the order named in this Section, shall be paid $1000.
Where a preceding beneficiary fails to file a claim for compensation after the official notice of death the Department of Veterans' Affairs may proceed to process applications from succeeding beneficiaries, and such beneficiaries may then proceed to qualify upon submission of satisfactory proof of eligibility.
(Source: P.A. 100-143, eff. 1-1-18.)

(330 ILCS 30/4) (from Ch. 126 1/2, par. 57.54)
Sec. 4. No right or claim to compensation under this Act may be assigned.
(Source: Laws 1965, p. 3131.)

(330 ILCS 30/5) (from Ch. 126 1/2, par. 57.55)
Sec. 5. The Department of Veterans' Affairs has complete charge and control of the general scheme of payments authorized by this Act and shall adopt general rules for the making of such payments, the ascertainment and selection of proper beneficiaries and the amount to which such beneficiaries are entitled, and for procedure.
If the person to whom compensation is payable under this Act is under legal disability, it shall be paid to the person legally vested with the care of such legally disabled person under the laws of his State of residence. If no such person has been so designated for the legally disabled person, payment shall be made to the chief officer of any hospital or institution under the supervision or control of any State or of the Veterans Administration of the United States in which such legally disabled person is placed, if such officer is authorized to accept moneys for the benefit of the incompetent. Any payments so made shall be held or used solely for the benefit of the legally disabled person.
As used in this Section, a person under legal disability means any person found to be so disabled by a court of competent jurisdiction of any State or the District of Columbia or by any adjudication officer of the Veterans Administration of the United States.
(Source: P.A. 100-143, eff. 1-1-18.)

(330 ILCS 30/6) (from Ch. 126 1/2, par. 57.56)
Sec. 6. Any application for compensation under this Act must be made to the Illinois Department of Veterans' Affairs.
(Source: P.A. 80-244.)



330 ILCS 32/ - War on Terrorism Compensation Act.

(330 ILCS 32/1)
Sec. 1. Short title. This Act may be cited as the War on Terrorism Compensation Act.
(Source: P.A. 96-76, eff. 7-24-09.)

(330 ILCS 32/5)
Sec. 5. Definitions. In this Act:
"Armed forces of the United States" means the United States Army, Navy, Air Force, Marine Corps, or Coast Guard, the United States Reserve Forces, or the Illinois National Guard. Service in the merchant marine is not service in the armed forces for purposes of this Act.
"Department" means the Illinois Department of Veterans' Affairs.
(Source: P.A. 96-76, eff. 7-24-09.)

(330 ILCS 32/10)
Sec. 10. Compensation.
(a) Subject to appropriation, every person who has served on active duty with the armed forces of the United States on or after September 11, 2001 and prior to such time as Congress declares such persons ineligible for the Global War on Terrorism Expeditionary Medal or the Global War on Terrorism Service Medal is entitled to receive compensation of $100 for such service if (i) he or she had been a resident of the State of Illinois for at least 12 months immediately preceding the time he or she entered such service, (ii) he or she is still in active service, is honorably separated or discharged from such service, has been furloughed to a reserve, or has been retired, and (iii) he or she has received the Global War on Terrorism Expeditionary Medal, the Global War on Terrorism Service Medal, the Afghanistan Campaign Medal, or the Iraq Campaign Medal.
The changes made by this amendatory Act of the 96th General Assembly extending compensation of $100 to recipients of the Afghanistan Campaign Medal or the Iraq Campaign Medal shall be retroactive to July 24, 2009.
(b) No payment may be made under this Section to any person who, though in such service: did civilian work at civilian pay; did not serve at least 30 consecutive or 60 nonconsecutive days outside the United States or its territories; or has received from another state a bonus or compensation of like nature as provided by this Act.
(Source: P.A. 96-76, eff. 7-24-09; 96-902, eff. 6-1-10.)

(330 ILCS 32/15)
Sec. 15. Assignment prohibited. No right or claim to compensation under this Act may be assigned.
(Source: P.A. 96-76, eff. 7-24-09.)

(330 ILCS 32/20)
Sec. 20. Legal disability. If a person to whom compensation is payable under this Act is under a legal disability, the compensation shall be paid to the person legally vested with the care of the person under a legal disability under the laws of his or her state of residence. If no such person has been so designated for the person under a legal disability, payment shall be made to the chief officer of any hospital or institution under the supervision or control of any state or of the United States Department of Veterans Affairs in which the person under a legal disability is placed, if that officer is authorized to accept moneys for the benefit of the person under a legal disability. Any payments so made shall be held or used solely for the benefit of the person under a legal disability.
As used in this Section, a person under a legal disability means a person found to be so by a court of competent jurisdiction of any state or the District of Columbia or by any adjudication officer of the United States Department of Veterans Affairs.
(Source: P.A. 99-143, eff. 7-27-15.)

(330 ILCS 32/25)
Sec. 25. Application to Department of Veterans' Affairs. An application for compensation under this Act must be made to the Department.
(Source: P.A. 96-76, eff. 7-24-09.)

(330 ILCS 32/30)
Sec. 30. Rules. The Department shall adopt rules for making payments under this Act, for ascertaining and selecting proper beneficiaries and determining the amount to which those beneficiaries are entitled, and for procedures necessary for implementing this Act.
(Source: P.A. 96-76, eff. 7-24-09.)

(330 ILCS 32/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 96-76, eff. 7-24-09.)



330 ILCS 35/ - Prisoner of War Bonus Act.

(330 ILCS 35/0.01) (from Ch. 126 1/2, par. 57.60)
Sec. 0.01. Short title. This Act may be cited as the Prisoner of War Bonus Act.
(Source: P.A. 86-1324.)

(330 ILCS 35/1) (from Ch. 126 1/2, par. 57.61)
Sec. 1. Every person on active duty with the armed forces of the United States or employed by the United States Government on or after January 1, 1961, who was taken and held prisoner by hostile forces in Southeast Asia is entitled to receive compensation of $50 for each month or portion thereof he was held if (a) he had been a resident of the State of Illinois for at least 12 months immediately preceding his entry into the armed forces of the United States, or preceding his employment by the United States Government and (b) he is still on active service, is honorably separated or discharged from the armed forces, has been furloughed to a reserve unit or has been retired, or is still employed by the United States Government or has resigned or retired from such employment as the case may be.
This bonus is to be paid in addition to any other compensation that the recipient is entitled.
(Source: P.A. 78-293.)

(330 ILCS 35/2) (from Ch. 126 1/2, par. 57.62)
Sec. 2. The widow or widower, child or children, mother, father, person standing in loco parentis, brothers and sisters, in the order named, of any deceased person shall be paid the compensation to which the deceased person would be entitled under Section 1 of this Act.
Where a preceding beneficiary fails to file a claim for compensation after the official notice of death the Department of Veterans' Affairs may proceed to process applications from succeeding beneficiaries and such beneficiaries may then proceed to qualify upon submission of satisfactory proof of eligibility.
(Source: P.A. 100-143, eff. 1-1-18.)

(330 ILCS 35/3) (from Ch. 126 1/2, par. 57.63)
Sec. 3.
No right or claim to compensation under this Act may be assigned.
(Source: P.A. 78-293.)

(330 ILCS 35/4) (from Ch. 126 1/2, par. 57.64)
Sec. 4. The Department of Veterans' Affairs has complete charge and control of the general scheme of payments authorized by this Act and shall adopt general rules for the making of such payments, the ascertainment and selection of proper beneficiaries and the amount to which such beneficiaries are entitled, and for procedure.
If the person to whom compensation is payable under this Act is a person under a legal disability, it shall be paid to the person legally vested with the care of such person under a legal disability under the laws of this State of residence. If no such person has been so designated for the person under a legal disability, payment shall be made to the chief officer of any hospital or institution under the supervision or control of any State or of the Veterans Administration of the United States in which such person under a legal disability is placed, if such officer is authorized to accept moneys for the benefit of the person under a legal disability. Any payments so made shall be held or used solely for the benefit of the person under a legal disability.
As used in this Section, a person under a legal disability means any person found to be so disabled by a court of competent jurisdiction of any State or the District of Columbia or by any adjudication officer of the Veterans Administration of the United States.
(Source: P.A. 99-143, eff. 7-27-15.)

(330 ILCS 35/5) (from Ch. 126 1/2, par. 57.65)
Sec. 5. Any application for compensation under this Act must be made to the Department of Veterans' Affairs.
(Source: P.A. 79-293.)

(330 ILCS 35/6) (from Ch. 126 1/2, par. 57.66)
Sec. 6. This Act takes effect upon its becoming a law.
(Source: P.A. 78-293.)



330 ILCS 40/ - War Bonus Extension Act.

(330 ILCS 40/0.01) (from Ch. 126 1/2, par. 57.70)
Sec. 0.01. Short title. This Act may be cited as the War Bonus Extension Act.
(Source: P.A. 86-1324.)

(330 ILCS 40/1) (from Ch. 126 1/2, par. 57.71)
Sec. 1. As used in this Act:
"World War II Bonus Act" means "An Act to provide payment of compensation to certain persons who served with the military or naval forces of the United States prior to or in the recent war with Germany, Italy, Japan and other nations, or to their survivors, and to authorize the issuance and sale of bonds of the State of Illinois to make said payments and to provide for the payment of the principal of and interest upon said bonds by a direct annual tax and by taxes levied and imposed by amending Sections 6, 10 and 10a of the 'Illinois Horse Racing Act', filed June 13, 1927, as amended, and by taxes levied and imposed by amending Sections 2, 3 and 29 of the 'Cigarette Tax Act', approved June 2, 1941, as amended", approved June 14, 1946, as that Act existed immediately prior to the repeal of Sections 1-1 through 1-6 thereof.
"Korean Veterans Compensation Act" means "AN ACT to provide payment of compensation to certain persons who served with the armed forces of the United States during the recent armed struggle which is commonly called the Korean Conflict, or to survivors; and to provide funds for the payment of such compensation by a tax levied and imposed by amending Sections 2 and 29 of the 'Cigarette Tax Act', approved June 2, 1941, as amended, and by a tax levied and imposed by amending Sections 2 and 35 of the 'Cigarette Use Tax Act', approved July 11, 1951, as amended, and to make appropriations in connection therewith", approved July 17, 1959, as that Act existed immediately prior to the repeal of Sections 1-1 through 1-7 thereof.
"Department" means the Illinois Department of Veterans' Affairs.
(Source: P.A. 80-243.)

(330 ILCS 40/2) (from Ch. 126 1/2, par. 57.72)
Sec. 2. Any person who was entitled to compensation under Section 1-1 or 1-2 of the World War II Bonus Act or Section 1-2 or 1-3 of the Korean Veterans Compensation Act or under both of those Acts but who inadvertently failed to make application for compensation with the Service Recognition Board or the Department within the time prescribed in Section 1-6 of the applicable Act or who made application but whose application was not finalized for a reason that the Department finds valid, did not receive his bonus, and who submits sufficient evidence to fulfill the requirements of the World War II Bonus Act or the Korean Veterans Compensation Act, and who has not since received such compensation through a special appropriation, is entitled to receive such compensation from appropriations made to the Illinois Department of Veterans' Affairs for such purpose.
(Source: P.A. 80-243.)

(330 ILCS 40/3) (from Ch. 126 1/2, par. 57.73)
Sec. 3. Applications for compensation under this Act must be made to the Department.
(Source: P.A. 80-243.)

(330 ILCS 40/4) (from Ch. 126 1/2, par. 57.74)
Sec. 4.
The conditions of eligibility, except with respect to the time of making application, and the amount of compensation shall be determined in accordance with the World War II Bonus Act or the Korean Veterans Compensation Act, or both, whichever is appropriate.
(Source: P.A. 78-299.)

(330 ILCS 40/5) (from Ch. 126 1/2, par. 57.75)
Sec. 5. The Department may make reasonable rules, not inconsistent with this Act, for expediting the making and processing of applications and the payment of compensation under this Act.
(Source: P.A. 80-243.)

(330 ILCS 40/6) (from Ch. 126 1/2, par. 57.76)
Sec. 6. This Act takes effect upon its becoming a law.
(Source: P.A. 78-299.)



330 ILCS 45/ - Military Veterans Assistance Act.

(330 ILCS 45/0.01) (from Ch. 23, par. 3080)
Sec. 0.01. Short title. This Act may be cited as the Military Veterans Assistance Act.
(Source: P.A. 86-1324; 87-796.)

(330 ILCS 45/1) (from Ch. 23, par. 3081)
Sec. 1. The term "Overseer of military veterans assistance", as used in this Act, shall be construed to mean all persons whose duty it is, under the existing statutes, to care for, relieve or maintain, wholly or in part, any person who may be entitled to such assistance under the statutes of the State of Illinois. This Act shall not infringe upon the mandated powers and authorities vested in the Illinois Department of Veterans' Affairs.
(Source: P.A. 87-796.)

(330 ILCS 45/2) (from Ch. 23, par. 3082)
Sec. 2. For the assistance of military veterans, who served in the Armed Forces of the United States, whose last discharge from the service was honorable to be eligible for assistance, their families, and the families of deceased veterans with service as described in this Section who need assistance. The supervisor of general assistance or the county board shall provide such sums of money as may be just and necessary to be drawn by the commander, quartermaster or commandant of any post, ship, camp, chapter or detachment of any congressionally chartered or state chartered veterans organization, in the city or town, or the superintendent of any Veterans' Assistance Commission of the county, upon the recommendation of the assistance committee of the post, ship, camp, chapter or Veterans' Assistance Commission. If any supervisor of general assistance or county board fails or refuses after such recommendation to provide any just and necessary sums of money for such assistance, then the commander, post, chapter, or detachment or the superintendent of any Veterans' Assistance Commission located in the district of such supervisor of general assistance or such county board shall apply to the circuit court of the district or county for relief by mandamus upon the supervisor of general assistance or county board requiring him, her or it to pay, or to appropriate and pay such sums of money, and upon proof made of the justice and necessity of the claim, the circuit court shall grant such assistance. Such sums of money shall be drawn in the manner now provided by law for the assistance of the poor. Orders of commanders, quartermasters, commandants or superintendents of Veterans' Assistance Commissions shall be proper vouchers for the expenditure of such sums of money.
(Source: P.A. 87-796.)

(330 ILCS 45/3) (from Ch. 23, par. 3083)
Sec. 3. In case there is no post or camp of a military veterans organization, in any town in which it is necessary that such assistance as provided in Section 2 should be granted, the overseer of military veterans assistance shall accept and pay the orders drawn, as hereinbefore provided by the commander, quartermaster or commandant of any post or camp of a military veterans organization, upon the recommendation of an assistance committee, who shall be residents of the said town in which the assistance may be furnished.
(Source: P.A. 87-796.)

(330 ILCS 45/4) (from Ch. 23, par. 3084)
Sec. 4. Upon the taking effect of this Act, the commander of any post or camp of a military veterans organization, which shall undertake the assistance of military veterans and their families, as hereinbefore provided, before the acts of the commander, quartermaster or commandant shall be operative in any city or town, shall file with the city clerk of such city or town clerk of such town, or overseer of military veterans assistance of such town or county, a notice that said post, camp, chapter or detachment intends to undertake such assistance as is provided by this Act, and such notice shall contain the names of the assistance committee of the post, camp, chapter or detachment in such city or town, and the commander and other officers of said post, camp, chapter or detachment. And the commander of the post, camp, chapter or detachment shall annually thereafter, during the month of October, file a similar notice with the city or town clerk, or the overseer of military veterans assistance, also a detailed statement of the amount of assistance furnished during the preceding year, with the names of all persons to whom such assistance shall have been furnished, together with a brief statement in such case from the assistance committee upon whose recommendation the orders were drawn. Any person who fails or neglects so to do at the time required by this Act shall be guilty of a petty offense and fined $250 to be recovered in the name of the county in the circuit court.
(Source: P.A. 87-796.)

(330 ILCS 45/5) (from Ch. 23, par. 3085)
Sec. 5. The auditing board of any city or town, or the overseer of military veterans assistance of any city, town or county, may require of the commander, quartermaster or detachment of any post or camp of a military veterans organization, undertaking such assistance in any city or town, a bond with sufficient and satisfactory sureties for the faithful and honest discharge of their duties under this Act.
(Source: P.A. 87-796.)

(330 ILCS 45/6) (from Ch. 23, par. 3086)
Sec. 6. Overseers of military veterans assistance are hereby prohibited from sending military veterans (or their families or the families of those deceased) to any almshouse (or orphan asylum) without the full concurrence and consent of the commander and assistance committee of the post or camp of a military veterans organization having jurisdiction as provided in Sections 2 and 3 of this Act. Military veterans with families and the families of deceased veterans, shall, whenever practicable, be provided for and assisted at their homes in such city or town in which they shall have a residence, in the manner provided in Sections 2 and 3 of this Act. Needy veterans or veterans with disabilities of the classes specified in Section 2 of this Act, who are not mentally ill, and who have no families or friends with which they may be domiciled, may be sent to any veterans home. Any less fortunate veteran of either of the classes specified in Section 2 of this Act or any member of the family of any living or deceased veteran of said classes, who may be mentally ill, shall, upon the recommendation of the commander and assistance committee of such post or camp of a military veterans organization, within the jurisdiction of which the case may occur, be sent to any mental health facility and cared for as provided for indigent persons who are mentally ill.
(Source: P.A. 99-143, eff. 7-27-15.)

(330 ILCS 45/7) (from Ch. 23, par. 3087)
Sec. 7. In case there shall be within the limits of any city or town more than one post or camp of military veterans organizations, it shall be the duty of the commander of each post, camp, chapter or detachment within such limits, to send to the commander of every other post, camp, chapter or detachment, as the case may be, within said limits, on the first day of each month, a written list of the names of all persons to whom assistance has been granted during the preceding month, under the provisions of this Act.
(Source: P.A. 87-796.)

(330 ILCS 45/8) (from Ch. 23, par. 3088)
Sec. 8. The commander of any post or camp of a military veterans organization, congressionally chartered or state chartered commander, or the superintendent of any county Veterans' Assistance Commission of Illinois shall annually report to the Governor, on or before the first day of January of each year, such portions of the transactions of the aforementioned veterans' organizations relating thereto as he may deem to be of interest to that organization and the people of the State.
(Source: P.A. 87-796.)

(330 ILCS 45/9) (from Ch. 23, par. 3089)
Sec. 9. Veterans Assistance Commission.
(a) In counties having 2 or more posts, camps, chapters or detachments of military veterans organizations as may be recognized by law, a central assistance committee may be organized to be known as the Veterans Assistance Commission of such county, composed of delegates and alternates from a majority of such posts, camps, units, and chapters or ship selected annually as determined by each post, ship, camp, or chapter. When so organized a commission shall be clothed with all the powers and charged with all the duties theretofore devolving upon the different posts and chapters as provided in Section 2.
(1) Beginning on January 1, 2017, and every January 1

thereafter, all Veterans Assistance Commissions shall publish a notice to each post, camp, unit, chapter, ship, or detachment of a military veterans organization within their respective county calling on them to select delegates and alternates for that county's Veterans Assistance Commission by the methods provided in this subsection. The Veterans Assistance Commissions shall allow each post, camp, unit, chapter, ship, or detachment of a military veterans organization 60 days to respond.

(2) Except as provided in paragraph (3), posts,

camps, units, chapters, ships, or detachments of a military veterans organization shall be permitted to select one delegate and one alternate.

(3) In counties with 5 or more posts, camps, units,

chapters, ships, or detachments of the same military veterans organization, all the constituent posts, camps, units, chapters, ships, or detachments of such military organizations shall be permitted to select a single delegate and single alternate to represent that military veterans organization instead of each constituent post, camp, unit, chapter, ship, or detachment selecting one delegate and one alternate. For the purposes of meeting the majority requirement of this subsection, when the constituent groups of a military veterans organization choose to select a single delegate and single alternate, the single delegate and single alternate shall represent the aggregate percentage of the constituent groups.

(b) The Commission superintendent and the president or chairman of the county board, or some other county officer appointed by him, shall have general oversight of the distribution of all moneys and supplies appropriated by the county for the benefit of military veterans and their families, subject to such rules, regulations, administrative procedures or audit reviews as are necessary as approved by the county board to carry out the spirit and intent of this Act. No warrant authorized under this Act may be issued for the payment of money without the presentation of an itemized statement or claim, approved by the superintendent of the Commission.
If general assistance funds are allocated to a county for assistance to military veterans and their families as provided in the Illinois Public Aid Code, the administration of such funds and of county tax funds levied for such purpose as provided in Section 5-2006 of the Counties Code shall be subject to the supervision of the Department of Human Services in accordance with the provisions of the Illinois Public Aid Code. The superintendent of the Veterans Assistance Commission must comply with the procedures and regulations adopted by the Veterans Assistance Commission and the regulations of the Department of Human Services. To further the intent of this Act of assisting military veterans, this Act is to be construed so that the Veterans Assistance Commission shall provide needed services to eligible veterans.
(Source: P.A. 99-853, eff. 8-19-16.)

(330 ILCS 45/10) (from Ch. 23, par. 3090)
Sec. 10. The executive powers of the commission shall be vested in a superintendent elected by the commission from among those who served in the armed forces of the United States. The superintendent, designated Superintendent of Veterans Assistance of the county, shall, under the direction of the commission, have charge of and maintain an office in the county building or other central location, to be used solely by the commission for carrying on its assistance work. The county shall provide the office and furnish all necessary supplies, including telephone, printing, stationery and postage therefor.
The county board shall, in any county where a Veterans Assistance Commission is organized, in addition to sums appropriated for assistance and emergency assistance purposes under this Act, appropriate such additional sums, upon recommendation of the Veterans Assistance Commission and as approved by the county board, to properly compensate the officers and employees required to administer such assistance. Such county board approval shall be based upon recognized and established salary guidelines developed by the county and used by the county to compensate county employees. If the county does not have established employee salary guidelines, the county board shall provide funds to the commission to compensate the superintendent and his employees in a just manner. The county board shall also provide funds to the commission to reimburse the superintendent, officers, delegates and employees for certain expenses which are approved by the commission. The superintendent and other employees shall be employees of the Veterans Assistance Commission, and no provision in this Section or elsewhere in this Act shall be construed to mean that they are employees of the county.
Superintendents, subject to rules formulated by the commission, shall select, as far as possible, secretaries and other employees from among honorably discharged military veterans as defined in Section 2, or their surviving spouses.
Superintendents of all counties subject to this Act, when required by the commission, shall give bond in the sum of $2,000 for the faithful performance of their duties.
All persons elected or selected to fill positions provided for in this Section shall be exempt from the operation and provisions of any civil service act or laws of this State, and the secretary of the commission shall be appointed by the superintendent. However, if "The Illinois Public Aid Code", as amended, becomes applicable in any county, the Department of Human Services may exercise the powers therein designated in relation to employees engaged in the administration of assistance under this Act.
(Source: P.A. 89-507, eff. 7-1-97.)

(330 ILCS 45/11) (from Ch. 23, par. 3091)
Sec. 11. The term "military veterans organizations" as used in this Act, shall mean those organizations formed by and for military veterans which are chartered by Congress or which are chartered by the State of Illinois with a paid membership of at least 15 and which provide responsible aid, assistance, or services to the veterans community.
(Source: P.A. 87-796.)



330 ILCS 50/ - Veterans' Employment Representative Act.

(330 ILCS 50/1) (from Ch. 48, par. 186a)
Sec. 1. Veteran services; representative. The Department of Employment Security shall assign at least one full time Veterans' Employment Representative, defined by title and classification under the Personnel Code of Illinois, to each full service office of the employment service, to work exclusively in job counseling, training, and placement of veterans. Preference for these positions shall be given to qualified persons who have been members of the armed forces of the United States in times of hostilities with a foreign country. Any candidate for these positions shall be deemed to have met and satisfied examination admission requirements if the candidate served in the armed forces during times of hostilities with a foreign country and was honorably discharged therefrom due to a combat-related disability. The holder of such a position shall be administratively responsible to the local office manager, and his or her first line responsibility is functional supervision of all local office services to veterans. He or she may also be delegated line supervision of veteran units, assistant local veterans' employment representative, or veteran aid. Individualized veterans' services such as application taking, counseling, job referral, or training will continue to be provided to veterans on a priority basis by all local office staff.
(Source: P.A. 98-107, eff. 7-23-13.)

(330 ILCS 50/2) (from Ch. 48, par. 186b)
Sec. 2. Veteran services; funding. Since funding for these veteran services by the employment service has already been provided for by the U.S. Department of Labor, no additional funds will be required to carry out the provisions of this Act.
(Source: P.A. 98-107, eff. 7-23-13.)

(330 ILCS 50/3) (from Ch. 48, par. 186c)
Sec. 3. Short title. This Act may be cited as the Veterans' Employment Representative Act.
(Source: P.A. 86-1324.)



330 ILCS 55/ - Veterans Preference Act.

(330 ILCS 55/0.01) (from Ch. 126 1/2, par. 22.9)
Sec. 0.01. Short title. This Act may be cited as the Veterans Preference Act.
(Source: P.A. 86-1324.)

(330 ILCS 55/1) (from Ch. 126 1/2, par. 23)
Sec. 1. In the employment and appointment to fill positions in the construction, addition to, or alteration of all public works undertaken or contracted for by the State, or by any political subdivision thereof, preference shall be given to persons who have been members of the armed forces of the United States or who, while citizens of the United States, were members of the armed forces of allies of the United States in time of hostilities with a foreign country, and have served under one or more of the following conditions:
(1) The veteran served a total of at least 6 months,

or

(2) The veteran served for the duration of

hostilities regardless of the length of engagement, or

(3) The veteran served in the theater of operations

but was discharged on the basis of a hardship, or

(4) The veteran was released from active duty because

of a service connected disability and was honorably discharged. But such preference shall be given only to those persons who are found to possess the business capacity necessary for the proper discharge of the duties of such employment. No political subdivision or person contracting for such public works is required to give preference to veterans, not residents of such district, over residents thereof, who are not veterans.

As used in this Section:
"Time of hostilities with a foreign country" means any period of time in the past, present, or future during which a declaration of war by the United States Congress has been or is in effect or during which an emergency condition has been or is in effect that is recognized by the issuance of a Presidential proclamation or a Presidential executive order and in which the armed forces expeditionary medal or other campaign service medals are awarded according to Presidential executive order.
"Armed forces of the United States" means the United States Army, Navy, Air Force, Marine Corps, or Coast Guard, United States Reserve Forces, or Illinois National Guard. Service in the Merchant Marine that constitutes active duty under Section 401 of federal Public Law 95-202 shall also be considered service in the Armed Forces of the United States for purposes of this Section.
(Source: P.A. 95-566, eff. 8-31-07.)

(330 ILCS 55/2) (from Ch. 126 1/2, par. 24)
Sec. 2. Every contract for such work shall contain a term providing for the preference given in Section 1.
(Source: Laws 1935, p. 1411.)

(330 ILCS 55/3) (from Ch. 126 1/2, par. 25)
Sec. 3. Any person who knowingly and wilfully violates the provisions of this Act, is guilty of a petty offense and shall be fined not less than $75, nor more than $300 for each offense.
(Source: P.A. 95-566, eff. 8-31-07.)



330 ILCS 56/ - Veterans Preference in Private Employment Act.

(330 ILCS 56/1)
Sec. 1. Short title. This Act may be cited as the Veterans Preference in Private Employment Act.
(Source: P.A. 99-152, eff. 1-1-16.)

(330 ILCS 56/5)
Sec. 5. Purpose. The General Assembly intends to establish a permissive preference in private employment for certain veterans.
(Source: P.A. 99-152, eff. 1-1-16.)

(330 ILCS 56/10)
Sec. 10. Definitions. As used in this Act:
"Armed forces of the United States" means the United States Army, Marine Corps, Navy, Air Force, and Coast Guard, or the reserve component of any of those, and includes the Illinois National Guard.
"Private employer" means any non-public sole proprietor, corporation, partnership, limited liability company, or other private, non-public entity employing one or more employees within Illinois.
"Veteran" means an individual who meets one or more of the following:
(1) has served on active duty with the armed forces

of the United States for a period of more than 180 days and was discharged or released from active duty under conditions other than dishonorable;

(2) was discharged or released from active duty with

the armed forces of the United States because of a service-connected disability; or

(3) is a member of the Illinois National Guard who

has never been deployed but separated under conditions other than dishonorable as noted on the individual's NGB-22 discharge form.

"Veterans' preference employment policy" means a private employer's voluntary preference for hiring, promoting, or retaining a veteran over another equally qualified applicant or employee.
(Source: P.A. 99-152, eff. 1-1-16.)

(330 ILCS 56/15)
Sec. 15. Veterans' preference employment policy. A private employer may adopt and apply a voluntary veterans' preference employment policy if:
(1) the veterans' preference employment policy is in

writing;

(2) the veterans' preference employment policy is

publicly posted by the private employer at the place of employment or on any website maintained by the private employer;

(3) the private employer's job application informs

all applicants of the veterans' preference employment policy and where the policy may be obtained; and

(4) the private employer applies the veterans'

preference employment policy uniformly for all employment decisions regarding the hiring or promotion of veterans or the retention of veterans during a reduction in force.

(Source: P.A. 99-152, eff. 1-1-16.)

(330 ILCS 56/20)
Sec. 20. Verification of eligibility. A private employer who maintains a veterans' preference employment policy pursuant to Section 15 of this Act may require and rely on an applicant's or employee's Department of Defense DD214/DD215 forms or their predecessor or successor forms, an applicant's or employee's NGB-22 discharge form or its predecessor or successor forms (if a member of the National Guard), and a U.S. Department of Veterans Affairs award letter (if the applicant or employee is claiming a service-connected disability) to establish eligibility for such policy.
(Source: P.A. 99-152, eff. 1-1-16.)

(330 ILCS 56/25)
Sec. 25. (Amendatory provisions; text omitted).
(Source: P.A. 99-152, eff. 1-1-16; text omitted.)



330 ILCS 60/ - Service Member's Employment Tenure Act.

(330 ILCS 60/1) (from Ch. 126 1/2, par. 29)
Sec. 1. Short title. This Act may be cited as the Service Member's Employment Tenure Act.
(Source: P.A. 93-828, eff. 7-28-04.)

(330 ILCS 60/2) (from Ch. 126 1/2, par. 30)
Sec. 2. As a guide to the interpretation and application of this Act, the public policy of the State is declared as follows:
As a constituent commonwealth of the United States of America, the State of Illinois is dedicated to the urgent task of strengthening and expediting the national defense under the emergent conditions which are threatening the peace and security of this nation. It is the considered judgment of the General Assembly that the wage earners of Illinois who respond to their country's call to service in this time of crisis, are deserving of every protection of their employment status which the law may afford, and that repetition of the regrettable experience existing after the great war of 1917-1918, wherein returning service men were subjected to serious discrimination with regard to tenure and other rights of employment, must be avoided, since any form of economic discrimination against returning service men is a serious menace to the entire social fabric of the United States of America and the State of Illinois.
By safeguarding the employment and the rights and privileges inhering in the employment contract, of service men, the State of Illinois encourages its workers to participate to the fullest extent in the national defense program and thereby heightens the contribution of our State to the protection of our heritage of liberty and democracy.
(Source: Laws 1941, vol. 1, p. 1202.)

(330 ILCS 60/3) (from Ch. 126 1/2, par. 31)
Sec. 3. Definitions. The term "persons in the military service", as used in this Act, shall include the following persons and no others: All members of the Army of the United States, the United States Navy, the Marine Corps, the Air Force, the Coast Guard and all members of the State Militia called into the service or training of the United States of America or of this State. The term "military service", as used in this Act, shall signify Federal service or active duty with any branch of service heretofore referred to as well as training or education under the supervision of the United States preliminary to induction into the military service. The term "military service" also includes any period of active duty with the State of Illinois pursuant to the orders of the President of the United States or the Governor. The term "military service" also includes any period of active duty by members of the National Guard who are called to active duty pursuant to an order of the Governor of this State or an order of a governor of any other state as provided by law. The term "military service" also includes the full-time duties of the Adjutant General and Assistant Adjutants General under Section 17 of the Military Code of Illinois.
The foregoing definitions shall apply both to voluntary enlistment and to induction into service by draft or conscription.
The term "political subdivision", as used in this Act, means any unit of local government or school district.
(Source: P.A. 99-88, eff. 7-21-15; 99-557, eff. 1-1-17.)

(330 ILCS 60/4) (from Ch. 126 1/2, par. 32)
Sec. 4. Each person in the employ of a private employer or of the State of Illinois or a political subdivision, except as in this Section provided, who, for the purpose of entering the military service, has left or leaves such employ and actually entered the military service as herein defined and who thereafter, (1) receives a certificate or other evidence of honorable discharge or satisfactory completion of his military service under the laws of the United States, and (2) is, at the time of such discharge or completion of such military service, still qualified to perform the duties of the position of employment which he has left, and (3) makes application for re-employment within 90 days after he is relieved from such military service, or from hospitalization continuing after discharge for a period of not more than one year, shall be restored by such employer to the position of employment which he left with the same increases in status, seniority and wages that were earned during his term of military service by employees in like positions who were on the job at the time such returning serviceman entered the service, or to a position of like seniority, status and pay, unless such employer's circumstances have so changed as to make it impossible or unreasonable to do so; however, if such employee otherwise qualified for such reemployment is not qualified to perform the duties of the position of employment which he has left to enter such military service, by reason of disability sustained during such service but qualified to perform the duties of any other position in the employ of the employer, he shall be restored to such other position the duties of which he is qualified to perform as will provide him like seniority, status, and pay, or the nearest approximation thereof consistent with the circumstances in his case, unless, in the case of a private employer, such employer's circumstances have so changed as to make it impossible or unreasonable to do so.
If an employee enters such military service and the position of employment which he left is filled by one or more employees who later enter such military service, the employees shall, upon release from military service, be given preference in the matter of employment in the order in which they entered military service, and the employer shall not be required to retain more than one of them in his employ.
Each person in the employ of a private employer or of the State of Illinois or a political subdivision, except as in this Section provided, who, for the purpose of entering the military service, has left or leaves such employ but who has been rejected for lack of proper qualifications, shall likewise be restored by such employer to the position of employment which he left with the same seniority status and wage increases that an employee who was on the job at the time he left to enter the military service earned during the time such service rejected person was away from his employment because of his attempt to enter the military service, or to a position of like seniority, status and pay, provided, that at the time of such rejection he is qualified to perform the duties of the position of employment which he has left and has made application for re-employment within 90 days after receipt of official notice of such rejection.
The employment restoration provisions of this Section do not apply to an employee of the State who was employed before entering or attempting to enter the military service in a position in a department or other agency in the Executive branch involving principal administrative responsibility for the determination of policy or for the way such policies are carried out.
(Source: P.A. 88-518.)

(330 ILCS 60/4.5)
Sec. 4.5. Copy of employment offer.
(a) If an employer has given an individual a date upon which that individual is to commence performing services for the employer but the individual is called to active military duty pursuant to a declaration of war by the Congress or by the President under the War Powers Act or by the Governor in time of declared emergency or for quelling civil insurrection before the date on which the individual's services were to have commenced, then the employer, upon request made by the individual, shall provide the individual with a written copy of the employment offer. The written copy of the employment offer must include at least the following:
(1) A statement repeating the offer of work and the

date on which the services were to be first performed.

(2) A statement describing the job title or duties to

be performed.

(3) A statement showing the remuneration offered.
(4) The signature of the employer.
(b) If an individual, upon honorable discharge from the military or satisfactory completion of his or her military service under the laws of the United States, is at the time of such discharge or completion of duty still qualified to perform the duties of the position for which he or she was first offered employment, and if the individual makes application with the employer within 90 days after he or she is relieved from such military service, then the individual shall be given preference for employment with that employer. If circumstances have so changed as to make it impossible or unreasonable for the employer to employ the individual immediately, however, the individual shall remain eligible to begin such employment for a period of up to one year after the date the individual first notified the employer of his or her desire to perform such services.
(c) This Section does not apply if the original offer of work was limited to part-time employment, temporary employment, or casual labor.
(d) Nothing in this Section shall require an employer to hold a job position open, violate any employment law, collectively bargained employment recall, or other employment obligation, or create additional employment to satisfy the requirements of this Section.
(Source: P.A. 94-162, eff. 7-11-05.)

(330 ILCS 60/5) (from Ch. 126 1/2, par. 33)
Sec. 5. Any person who is restored or seeks to be restored to a position in accordance with the provisions of this Act, shall be considered as having been on furlough or leave of absence during his military service and shall be so restored without loss of seniority and shall be entitled to participate in insurance or other benefits offered by the employer pursuant to established rules and practices relating to employees on furlough or leave of absence in effect with the employer at the time such person entered military service. Such person shall not be discharged from such position without cause within one year after such restoration.
If an employer provides health insurance, an exclusion or waiting period may not be imposed in connection with coverage of a health or physical condition of a person entitled to participate in that insurance under this Section, or a health or physical condition of any other person who is covered by the insurance by reason of the coverage of that person, if (1) the condition arose before or during that person's period of military service; (2) an exclusion or waiting period would not have been imposed for the condition during a period of coverage resulting from participation by that person in the insurance; and (3) the condition of that person has not been determined to be service connected.
(Source: P.A. 88-518.)

(330 ILCS 60/5.1)
Sec. 5.1. Stay of prosecution. During and for a period of 14 days after a period of military service with the State of Illinois or in federal active duty service pursuant to the orders of the President of the United States or the Governor, a court having jurisdiction over the enforcement of any civil obligation or liability, the prosecution of any civil suit or proceeding, or the entry or enforcement of any civil order, writ, judgment, or decree may stay, postpone, or suspend the matter if the court determines that a person's failure to meet the obligation is the direct result of the aforementioned period of military service. The stay, postponement, or suspension of proceedings does not in any way modify any condition, obligation, term, or liability agreed upon or incurred by a person in military service including but not limited to accrued interest, late fees, or penalties. No stay, postponement, or suspension shall be provided regarding any written agreement entered into, or debt that is incurred, by the person during or after his or her period of military service.
(Source: P.A. 93-822, eff. 7-28-04.)

(330 ILCS 60/5.2)
Sec. 5.2. School attendance and tuition.
(a) Any person in military service with the State of Illinois or in federal active duty service pursuant to the orders of the President of the United States or the Governor has the right to receive a full monetary credit or refund for funds paid to any Illinois public university, college or community college if the person is placed into a period of military service pursuant to the orders of the President of the United States or the Governor and is unable to attend the university or college for a period of 7 or more days. Withdrawal from the course shall not impact upon the final grade point average of the person. If any person who has been enrolled in any Illinois public university, college, or community college is unable to process his or her enrollment for the upcoming term, he or she shall have any and all late penalties and or charges set aside, including any and all late processing fees for books, lab fees, and all items that were not in place because the person was engaged in military service and was unable to enroll in the courses at the appropriate time.
A service member enrolled in an institution of higher learning who is unable, because of his or her military service, to attend classes on a particular day or days has the right to be excused and to reschedule a course examination administered on such day or days. The faculty and administrative officials shall make available to the service member an equivalent opportunity to make up any examination he or she has missed because of his or her military service.
The rights set forth in this Section are in addition to any rights afforded to persons in military service with the State of Illinois or in federal active duty service pursuant to the orders of the President of the United States or the Governor under the policies of an Illinois public university, college, or community college.
(b) For the purposes of this Section:
"Institution of higher learning" has the same meaning as in Section 10 of the Higher Education Student Assistance Act.
"Military service" means any full-time training or duty, no matter how described under federal or State law, for which a service member is ordered to report by the President, Governor of a state, commonwealth, or territory of the United States, or other appropriate military authority.
"Service member" means a resident of Illinois who is a member of any component of the U.S. Armed Forces or the National Guard of any state, the District of Columbia, a commonwealth, or a territory of the United States.
(Source: P.A. 97-913, eff. 1-1-13.)

(330 ILCS 60/6) (from Ch. 126 1/2, par. 34)
Sec. 6. Employer's violation of Act; penalty; employee's remedies.
(a) An employer's knowing violation of this Act is a Class A misdemeanor with a mandatory minimum fine of not less than $5,000 and a maximum fine of $10,000.
(b) In case any employer fails or refuses to comply with this Act, the circuit court of the county in which such private employer maintains a place of business, or of the county where such State employee performs most of his duties, has power, upon the filing of a complaint by the person entitled to the benefits of this Act, to specifically require such employer to comply with this Act and to compensate such person for any loss of wages or benefits suffered by reason of such employer's unlawful action, together with reasonable attorney's fees and costs. No fees or court costs shall be taxed against any person applying for the benefits of this Act.
The court shall, in its sound discretion, give preference to the hearing and disposition of such cases over other matters then pending before it.
(Source: P.A. 97-580, eff. 8-26-11.)

(330 ILCS 60/7) (from Ch. 126 1/2, par. 35)
Sec. 7. The provisions of this Act shall not apply to workers employed on a temporary or casual basis.
(Source: Laws 1941, vol. 1, p. 1202.)

(330 ILCS 60/8)
Sec. 8. Attorney General; employer list. The Attorney General shall establish and maintain a statewide list of employers who have been convicted of violating this Act. The Attorney General shall make the information in the list available to the public on its official web site and by any other means the Attorney General deems appropriate.
(Source: P.A. 97-580, eff. 8-26-11.)



330 ILCS 62/ - Service Member Residential Property Act.

Article 1 - (The Common Interest Community Association Act is compiled at 765 ILCS 160/)

(330 ILCS 62/Art. 1 heading)



Article 5 - Service Member Residential Property Act

(330 ILCS 62/Art. 5 heading)

(330 ILCS 62/5-1)
Sec. 5-1. Short title. This Article may be cited as the Service Member Residential Property Act, and references in this Article to "this Act" mean this Article.
(Source: P.A. 96-1400, eff. 7-29-10.)

(330 ILCS 62/5-5)
Sec. 5-5. Definitions. For purposes of this Act:
"Military service" means Federal service or active duty with any branch of service hereinafter referred to as well as training or education under the supervision of the United States preliminary to induction into the military service for a period of not less than 180 days. "Military service" also includes any period of active duty with the State of Illinois pursuant to the orders of the President of the United States or the Governor.
"Service member" means and includes the following persons and no others: all members of the Army of the United States, the United States Navy, the Marine Corps, the Air Force, the Coast Guard and all members of the State Militia called into the service or training of the United States of America or of this State.
The foregoing definitions shall apply both to voluntary enlistment and to induction into service by draft or conscription.
(Source: P.A. 96-1400, eff. 7-29-10.)

(330 ILCS 62/5-10)
Sec. 5-10. Service member residential lease. The provisions of this Act apply to a lease of residential premises occupied, or intended to be occupied, by a service member or a service member's dependents if:
(1) the lease is executed by or on behalf of a person

who thereafter and during the term of the lease enters military service; or

(2) the service member, while in military service,

executes the lease and thereafter receives military orders for a permanent change of station or to deploy with a military unit, or as an individual in support of a military operation, for a period of not less than 90 days.

(Source: P.A. 96-1400, eff. 7-29-10.)

(330 ILCS 62/5-15)
Sec. 5-15. Termination by lessee. The lessee on a lease described in Section 5-10 may, at the lessee's option, terminate the lease at any time after (i) the lessee's entry into military service or (ii) the date of the lessee's military orders described in subdivision (2) of Section 5-10, as the case may be.
(Source: P.A. 96-1400, eff. 7-29-10.)

(330 ILCS 62/5-20)
Sec. 5-20. Manner of termination; effective date of termination.
(a) A lessee's termination of a lease pursuant to this subsection shall terminate any obligation a dependent of the lessee may have under the lease.
(b) Termination of a lease under Section 5-15 is made by delivery by the lessee of written notice of such termination, and a copy of the service member's military orders, to the lessor, the lessor's grantee, the lessor's agent, or the agent's grantee. Delivery of notice may be accomplished (i) by hand delivery, (ii) by private business carrier, or (iii) by placing the written notice in the United States mail in an envelope with sufficient postage and with return receipt requested, and addressed as designated by the lessor, the lessor's grantee, the lessor's agent, or the agent's grantee.
(c) In the case of a lease that provides for monthly payment of rent, termination of the lease under Section 5-15 is effective 30 days after the first date on which the next rental payment is due and payable after the date on which the notice under subsection (b) of this Section is delivered. In the case of any other lease, termination of the lease under Section 5-15 is effective on the last day of the month following the month in which the notice is delivered.
(Source: P.A. 96-1400, eff. 7-29-10.)

(330 ILCS 62/5-25)
Sec. 5-25. Arrearages, obligations, and liabilities.
(a) Rents or lease amounts unpaid for the period preceding the effective date of the lease termination shall be paid on a prorated basis. Rents or lease amounts paid in advance for a period after the effective date of the termination of the lease shall be refunded to the lessee by the lessor, the lessor's grantee, the lessor's agent, or the agent's grantee within 30 days after the effective date of the termination of the lease. Any relief granted by this Act to a service member may be modified as justice and equity require.
(b) Upon termination of a rental agreement under this Act, the tenant is liable for the rent due under the rental agreement prorated to the effective date of the termination payable at such time as would have otherwise been required by the terms of the rental agreement. The tenant is not liable for any other rent or any liquidated damages due to the early termination; provided, however, that a tenant may be liable for the cost of repairing damage to the premises caused by an act or omission of the tenant.
(Source: P.A. 96-1400, eff. 7-29-10.)

(330 ILCS 62/5-30)
Sec. 5-30. Right of action. A person who is aggrieved by a violation of this Act shall have a right of action in circuit court to enforce the provisions of this Act and in doing so may recover attorney's fees and costs. The remedy and rights provided under this Act are in addition to and do not preclude any remedy for wrongful conversion otherwise available under law to the person claiming relief under this Act, including any award for consequential or punitive damages.
(Source: P.A. 96-1400, eff. 7-29-10.)



Article 99 - Effective Date

(330 ILCS 62/Art. 99 heading)

(330 ILCS 62/99-5)
Sec. 99-5. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 96-1400, eff. 7-29-10.)






330 ILCS 63/ - Illinois Service Member Civil Relief Act.

(330 ILCS 63/1)
Sec. 1. Short title. This Act may be cited as the Illinois Service Member Civil Relief Act.
(Source: P.A. 97-913, eff. 1-1-13.)

(330 ILCS 63/5)
Sec. 5. Legislative intent. Nothing in this Act is intended to impair any existing right or benefit available to any service member.
(Source: P.A. 97-913, eff. 1-1-13.)

(330 ILCS 63/10)
Sec. 10. Definitions. In this Act:
"Military service" means any full-time training or duty, no matter how described under federal or State law, for which a service member is ordered to report by the President, Governor of a state, commonwealth, or territory of the United States, or other appropriate military authority.
"Primary occupant" means the current residential customer of record in whose name the utility company or electric cooperative account is registered.
"Service member" means a resident of Illinois who is a member of any component of the U.S. Armed Forces or the National Guard of any state, the District of Columbia, a commonwealth, or a territory of the United States.
"State Active Duty" has the same meaning ascribed to that term in Section 30.10 of the Military Code of Illinois.
"Training or duty under Title 32 of the United States Code" has the same meaning ascribed to that term in Section 30.10 of the Military Code of Illinois.
(Source: P.A. 97-913, eff. 1-1-13.)

(330 ILCS 63/13)
Sec. 13. Contract termination.
(a) Any person or service member who enters military service may, at any time after receiving military orders to relocate for a period of service of at least 90 days, terminate or suspend any of the following contracts for services:
(1) Internet services;
(2) television and cable services;
(3) athletic club or gym memberships; and
(4) satellite radio services.
(b) Termination or suspension of a contract under this Section must be made by delivery of a written or electronic notice, along with a copy of the service member's official military orders calling him or her to military service, to the specified service provider. A termination or suspension under this Section is effective on the day notice is given under this subsection (b). A service member who terminates or suspends a contract for services under this Section, and who is no longer in active military service, may reinstate the provision of service upon providing written or electronic notice to the service provider that he or she is no longer on active military service.
(c) Nothing in this Section shall be construed to conflict with the provisions of the federal Servicemembers Civil Relief Act, or any other applicable provision of this Act.
(d) The provisions of this Section shall only apply to contracts entered into on and after the effective date of this amendatory Act of the 100th General Assembly.
(Source: P.A. 100-264, eff. 1-1-18.)

(330 ILCS 63/15)
Sec. 15. Cellular phone contract. Termination of a cellular phone contract involving a service member who enters military service shall be subject to the provisions of the Military Personnel Cellular Phone Contract Termination Act.
(Source: P.A. 97-913, eff. 1-1-13.)

(330 ILCS 63/20)
Sec. 20. Bulk long distance telephone services. Bulk long distance telephone services purchased by the Department of Central Management Services and made available to persons in the immediate family of service members who have entered military service so that those persons in the service members' families can communicate with the service members shall be subject to Section 405-272 of the Department of Central Management Services Law of the Civil Administrative Code of Illinois.
(Source: P.A. 97-913, eff. 1-1-13.)

(330 ILCS 63/25)
Sec. 25. Stoppage of gas or electricity; arrearage; municipality; electric company or cooperative.
(a) The stoppage of gas or electricity from entering the residential premises of which a service member was a primary occupant immediately before the service member entered military service for nonpayment of service shall be subject to Section 11-117-12.2 of the Illinois Municipal Code when the entity providing the gas or electrical service is a municipality owning a public utility, or shall be subject to Section 8-201.5 of the Public Utilities Act when the entity providing the gas or electrical service is a company or electric cooperative.
(b) Payment periods offered to a residential consumer who is a service member upon his or her return from military service to pay off any arrearages incurred during the period of the residential consumer's service period shall be subject to Section 11-117-12.2 of the Illinois Municipal Code when the entity offering the payment period is a municipality owning a public utility, or shall be subject to Section 8-201.5 of the Public Utilities Act when the entity offering the payment period is a company or electric cooperative.
(c) In order to be eligible for the benefits granted to service members under this Section, a service member must provide the company or electric cooperative with a copy of the orders calling the service member to military service, or copies of orders further extending the service member's period of service, and provide documentation of hardship. Further, in the event the service member no longer claims to be the primary occupant of the residential premises or the customer account of record changes, then the company or electric cooperative may enforce all applicable rules, regulations, and tariffs.
(Source: P.A. 97-913, eff. 1-1-13.)

(330 ILCS 63/30)
Sec. 30. Life insurance policy. The lapse or forfeiture of an individual life insurance policy insuring the life of a service member who enters military service shall be subject to Section 224.05 of the Illinois Insurance Code.
(Source: P.A. 97-913, eff. 1-1-13.)

(330 ILCS 63/35)
Sec. 35. Eviction action; residential premises of a tenant. A residential eviction action, including eviction of a tenant who is a resident of a mobile home park, who is a service member that has entered military service, or of any member of the tenant's family who resides with the tenant, shall be subject to Section 9-107.10 of the Code of Civil Procedure.
(Source: P.A. 100-173, eff. 1-1-18.)

(330 ILCS 63/40)
Sec. 40. Limitation on interest rate. Interest or finance charges collected or charged to a service member who has entered military service, or the spouse of that service member, in connection with an obligation entered into on or after the date of August 22, 2005, but prior to the date that the service member entered military service, shall be subject to Section 4.05 of the Interest Act.
(Source: P.A. 97-913, eff. 1-1-13.)

(330 ILCS 63/45)
Sec. 45. Termination of lease; motor vehicle. The termination of a motor vehicle lease involving a service member who has entered military service or the spouse of that service member shall be subject to Section 37 of the Motor Vehicle Leasing Act.
(Source: P.A. 97-913, eff. 1-1-13.)

(330 ILCS 63/50)
Sec. 50. Termination of property lease. The termination of a lease for a mobile home lot, residential premises, or non-residential premises by a service member who has entered military service, or by the spouse of that service member, in conjunction with a lease entered into on or after the effective date of this Act is subject to Section 16 of the Landlord and Tenant Act. The termination of a lease for farm or agricultural real property by a service member who has entered military service or by the spouse of that service member is subject to Section 9-206 of the Code of Civil Procedure and Section 16 of the Landlord and Tenant Act.
(Source: P.A. 97-913, eff. 1-1-13.)

(330 ILCS 63/55)
Sec. 55. Stay of administrative contested case hearings. The stay of an administrative contested case hearing involving a named party who is a service member that has entered military service shall be subject to Section 10-63 of the Illinois Administrative Procedure Act.
(Source: P.A. 97-913, eff. 1-1-13.)

(330 ILCS 63/60)
Sec. 60. Default judgment protection. Relief from a final order or judgment entered by default against a service member who has entered military service is subject to Section 2-1401.1 of the Code of Civil Procedure.
(Source: P.A. 97-913, eff. 1-1-13.)

(330 ILCS 63/65)
Sec. 65. Property repossession under retail installment sales. The repossession of personal property pursuant to a retail installment sales contract entered into before the buyer has entered military service and on or after the effective date of this Act that relates to the personal property of the service member is subject to Section 26.5 of the Retail Installment Sales Act and Section 9-610 of the Uniform Commercial Code.
(Source: P.A. 97-913, eff. 1-1-13.)

(330 ILCS 63/70)
Sec. 70. Protection against foreclosure or a judicial sale in a foreclosure. Foreclosure and a judicial sale pursuant to a foreclosure against a service member who has entered military service in conjunction with a mortgage agreement entered into before the mortgagor entered military service and on or after the effective date of this Act is subject to Section 15-1501.6 of the Code of Civil Procedure.
(Source: P.A. 97-913, eff. 1-1-13.)

(330 ILCS 63/75)
Sec. 75. Stay of prosecution; civil matters. The stay, postponement, or suspension of the enforcement of any civil obligation or liability, the prosecution of any civil suit or proceeding, or the entry or enforcement of any civil order, writ, judgment, or decree involving a service member who has entered military service shall be subject to Section 30.25 of the Military Code of Illinois.
(Source: P.A. 97-913, eff. 1-1-13.)

(330 ILCS 63/80)
Sec. 80. School attendance and tuition. A full monetary credit or refund for funds paid to any Illinois public university, college, or community college on behalf of any service member who enters military service shall be subject to Section 30.30 of the Military Code of Illinois.
(Source: P.A. 97-913, eff. 1-1-13.)

(330 ILCS 63/900)
Sec. 900. (Amendatory provisions; text omitted).
(Source: P.A. 97-913, eff. 1-1-13; text omitted.)

(330 ILCS 63/905)
Sec. 905. (Amendatory provisions; text omitted).
(Source: P.A. 97-913, eff. 1-1-13; text omitted.)

(330 ILCS 63/910)
Sec. 910. (Amendatory provisions; text omitted).
(Source: P.A. 97-913, eff. 1-1-13; text omitted.)

(330 ILCS 63/915)
Sec. 915. (Amendatory provisions; text omitted).
(Source: P.A. 97-913, eff. 1-1-13; text omitted.)

(330 ILCS 63/920)
Sec. 920. (Amendatory provisions; text omitted).
(Source: P.A. 97-913, eff. 1-1-13; text omitted.)

(330 ILCS 63/925)
Sec. 925. (Amendatory provisions; text omitted).
(Source: P.A. 97-913, eff. 1-1-13; text omitted.)

(330 ILCS 63/930)
Sec. 930. (Amendatory provisions; text omitted).
(Source: P.A. 97-913, eff. 1-1-13; text omitted.)

(330 ILCS 63/935)
Sec. 935. (Amendatory provisions; text omitted).
(Source: P.A. 97-913, eff. 1-1-13; text omitted.)

(330 ILCS 63/940)
Sec. 940. (Amendatory provisions; text omitted).
(Source: P.A. 97-913, eff. 1-1-13; text omitted.)

(330 ILCS 63/945)
Sec. 945. (Amendatory provisions; text omitted).
(Source: P.A. 97-913, eff. 1-1-13; text omitted.)

(330 ILCS 63/950)
Sec. 950. (Amendatory provisions; text omitted).
(Source: P.A. 97-913, eff. 1-1-13; text omitted.)

(330 ILCS 63/955)
Sec. 955. (Amendatory provisions; text omitted).
(Source: P.A. 97-913, eff. 1-1-13; text omitted.)

(330 ILCS 63/960)
Sec. 960. (Amendatory provisions; text omitted).
(Source: P.A. 97-913, eff. 1-1-13; text omitted.)

(330 ILCS 63/965)
Sec. 965. (Amendatory provisions; text omitted).
(Source: P.A. 97-913, eff. 1-1-13; text omitted.)

(330 ILCS 63/970)
Sec. 970. (Amendatory provisions; text omitted).
(Source: P.A. 97-913, eff. 1-1-13; text omitted.)

(330 ILCS 63/975)
Sec. 975. (Amendatory provisions; text omitted).
(Source: P.A. 97-913, eff. 1-1-13; text omitted.)



330 ILCS 65/ - Housing for Veterans with Disabilities Act.

(330 ILCS 65/0.01) (from Ch. 126 1/2, par. 57.90)
Sec. 0.01. Short title. This Act may be cited as the Housing for Veterans with Disabilities Act.
(Source: P.A. 99-143, eff. 7-27-15.)

(330 ILCS 65/1) (from Ch. 126 1/2, par. 58)
Sec. 1. Any veteran of the military or naval service of the United States who was a resident of this State at the time he entered such service and who has been approved by the Administrator of Veterans Affairs for assistance under Chapter 21 of Title 38, United States Code, as now or hereafter amended, shall be entitled to receive assistance under this Act for the purpose of acquiring within this State or without this State, where due to service-connected disabilities and upon the advice or recommendation of a duly recognized physician of the Veterans Administration in order to protect the health of the veteran, such veteran cannot reside in this State, a suitable dwelling unit with special fixtures or movable facilities made necessary by the veteran's permanent and total service-connected disability.
(Source: P.A. 100-201, eff. 8-18-17.)

(330 ILCS 65/2) (from Ch. 126 1/2, par. 59)
Sec. 2. The assistance granted shall be in the form of a single lump-sum payment to the veteran in the following amount, but shall in no event exceed the sum of $15,000:
(a) Where the veteran elects to construct a housing unit on land to be acquired by him or acquired after his application for federal assistance, the amount of State assistance shall be 25% of the total cost of the housing unit and the necessary land upon which it is to be located.
(b) Where the veteran elects to construct a housing unit on land acquired by him prior to his application for federal assistance, the amount of State assistance shall be 25% of the total cost of the housing unit and the land necessary for such housing unit; but if the federal government pays 50% of the total cost of the housing unit plus the full amount of the unpaid balance, if any, of the cost to the veteran of the land necessary for such housing unit, or if there is no such unpaid balance remaining, then the amount of State assistance shall be 25% of the total cost of the housing unit only.
(c) Where the veteran elects to remodel a dwelling, which is not adapted to the requirements of his disability, acquired by him prior to his application for federal assistance, the amount of State assistance shall be 25% of the cost of such remodeling, plus 25% of the cost of the dwelling and the necessary land upon which it is situated; but if the federal government pays 50% of the cost of remodeling plus the full amount of the unpaid balance, if any, of the cost of such dwelling and the necessary land upon which it is situated, or if there is no such unpaid balance remaining, then the amount of State assistance shall be 25% of the cost of remodeling only.
(d) Where the veteran has acquired a suitable housing unit, the amount of State assistance shall be 25% of the cost of such housing unit and the necessary land upon which it is located; but if the federal government pays the full amount of the unpaid balance, if any, of the cost of such housing unit and the necessary land upon which it is situated, or if there is no such unpaid balance remaining, no State assistance shall be granted.
(Source: P.A. 91-216, eff. 1-1-00.)

(330 ILCS 65/2.1) (from Ch. 126 1/2, par. 59.1)
Sec. 2.1. (a) The Illinois Department of Veterans' Affairs shall provide assistance to a veteran who is eligible for and has been approved by the Administrator of Veterans Affairs for the grant authorized under Section 801(b) of Title 38 of the United States Code for remodeling a dwelling, which is not adapted to the requirements of the veteran's disability, and which was acquired by him prior to his application for federal assistance.
(b) The amount of State assistance provided to a veteran under subsection (a) of this Section shall be equal to the lesser of (1) the difference between the total cost of remodeling and the amount of assistance provided by the federal government under Title 38, Section 801(b) of the United States Code or (2) $3,000. However, if the amount of the federal assistance is at least equal to the total cost of remodeling the dwelling, then no State assistance shall be granted under this Section.
(c) A veteran eligible for assistance under subsection (a) of this Section shall not by reason of such eligibility be denied benefits for which such veteran becomes eligible under Section 2 of this Act.
(Source: P.A. 100-201, eff. 8-18-17.)

(330 ILCS 65/3) (from Ch. 126 1/2, par. 60)
Sec. 3. Application for assistance under this Act shall be made by the veteran to the Illinois Department of Veterans' Affairs and shall be accompanied by satisfactory evidence that the veteran has been approved by the Administrator of Veterans Affairs for assistance in acquiring a suitable dwelling unit or in remodeling a dwelling not adapted to the requirements of his disability. The application shall contain such information as will enable the Illinois Department of Veterans' Affairs to determine the amount of assistance to which the veteran is entitled. The Illinois Department of Veterans' Affairs shall adopt general rules for determining the question of whether an applicant was a resident of this State at the time he entered the service, and shall prescribe by rule the nature of the proof to be submitted to establish the fact of residence. The Illinois Department of Veterans' Affairs shall adopt guidelines for determining types of remodeling and adaptations which are reasonably necessary because of a veteran's disability, for a veteran eligible for assistance under Section 2.1 of this Act.
(Source: P.A. 100-201, eff. 8-18-17.)

(330 ILCS 65/4) (from Ch. 126 1/2, par. 61)
Sec. 4. The State of Illinois shall have no liability in connection with any housing unit, or necessary land therefor, for which assistance is granted under this Act.
(Source: Laws 1949, p. 1481.)

(330 ILCS 65/6) (from Ch. 126 1/2, par. 61a)
Sec. 6. If a veteran dies leaving a widow or widower or a minor child or both after an assistance grant has been approved by the Illinois Department of Veterans' Affairs under this Act but before payment thereof, then in case there is an unpaid balance remaining for the construction or remodeling of or for necessary land for such housing unit the payment of such assistance grant shall be made to the executor or administrator of the estate of the deceased veteran; in case there is no such unpaid balance then such payment shall be made to the widow or widower, or if there is no widow or widower, then to the minor child or children, if any, of the deceased veteran.
A grant paid under this Section is not subject to any claim of a creditor of the decedent except the mortgagee of the property for which the grant is made.
(Source: P.A. 80-1156.)



330 ILCS 70/ - Records for Veterans Administration Act.

(330 ILCS 70/0.01) (from Ch. 116, par. 28.9)
Sec. 0.01. Short title. This Act may be cited as the Records for Veterans Administration Act.
(Source: P.A. 86-1324.)

(330 ILCS 70/1) (from Ch. 116, par. 29)
Sec. 1. Whenever a copy of any public record is required by the United States Veterans Administration to be used in determining the eligibility of any person to participate in benefits made available by such administration, the official charged with the custody of such public records shall, without charge, provide the applicant for such benefits, or his or her agent, or a duly identified service officer of any organization of veterans, or the representative of the United States Veterans Administration, with a certified copy of such record. Such copies shall also be furnished, without charge, to the guardian of the estate of any person under legal disability entitled to the payment of benefits from the United States Veterans Administration.
(Source: P.A. 83-706.)

(330 ILCS 70/2) (from Ch. 116, par. 30)
Sec. 2. Whenever a copy of any public record is required by any accredited Veterans Organization, the Department of Veterans' Affairs, the Veterans Administration, the Veteran or his dependent in connection with a claim for benefits, the official charged with the custody of such public record shall without charge provide accredited Veterans Organization, the Department of Veterans' Affairs, the Veterans Administration, the Veteran or his dependent, with a certified copy of the requested record.
The request for the copy of the record must be in writing with a statement, signed by an authorized official of the accredited veterans organization, the Department of Veterans' Affairs, the Veterans Administration, the Veteran or his dependent, to the effect that the requested document is to be used in obtaining benefits and, if the copy of the record is to be mailed, must be accompanied by sufficient postage to pay the cost of mailing. When the request is made as provided in this section and, if mailing is necessary, is accompanied by sufficient postage, the furnishing of the certified copy of the record is mandatory upon the official charged with its custody, and shall not be subject to the approval or sanction of any other person, agency, or body politic or corporate whether federal, state or municipal.
(Source: P.A. 85-169.)



330 ILCS 75/ - Military Compensation Records Act.

(330 ILCS 75/0.01) (from Ch. 126 1/2, par. 61m)
Sec. 0.01. Short title. This Act may be cited as the Military Compensation Records Act.
(Source: P.A. 86-1324.)

(330 ILCS 75/1) (from Ch. 126 1/2, par. 62)
Sec. 1. The Adjutant General and the Service Recognition Board, respectively, are authorized to destroy any records in their custody relating to the payment of compensation to veterans of World War I and to persons who served in the armed forces between September 16, 1940 and September 3, 1945, if such records have first been microphotographed, photographed, microfilmed or otherwise reproduced on film and provision has been made for the filing and preservation of the reproductions.
(Source: Laws 1949, p. 1498.)



330 ILCS 80/ - Service Compensation Records Transfer Act.

(330 ILCS 80/1) (from Ch. 126 1/2, par. 62a)
Sec. 1. As soon as practicable after the effective date of this Act but in no event later than July 31, 1955, the Adjutant General shall transfer all books, records and documents in his custody relating to the payment of compensation to veterans of World War I and their beneficiaries to the Archives Division of the State Library for permanent filing. Such books, records and documents shall be confidential and shall be shown only upon the authorization of the Adjutant General or the Governor of the State of Illinois. Prior to such transfer, the Adjutant General shall make a final inventory of the books, records and documents. The Adjutant General may cause any book, record, or document to be microphotographed, photographed, microfilmed, or otherwise reproduced on film and may destroy the original of any such records that have been so reproduced.
(Source: Laws 1955, p. 1069.)

(330 ILCS 80/1.1) (from Ch. 126 1/2, par. 62a.1)
Sec. 1.1. Short title. This Act may be cited as the Service Compensation Records Transfer Act.
(Source: P.A. 86-1324.)



330 ILCS 85/ - Service Recognition Board Termination Act.

(330 ILCS 85/0.01) (from Ch. 126 1/2, par. 62m)
Sec. 0.01. Short title. This Act may be cited as the Service Recognition Board Termination Act.
(Source: P.A. 86-1324.)

(330 ILCS 85/1) (from Ch. 126 1/2, par. 63)
Sec. 1. The books, records and documents of the Service Recognition Board, which have been transferred to the Archives Division of the State Library for permanent filing, shall be confidential and shall be shown only upon the authorization of the Governor.
(Source: Laws 1967, p. 4071.)

(330 ILCS 85/3) (from Ch. 126 1/2, par. 65)
Sec. 3. Any person who had a claim which would have been compensable by the Service Recognition Board except that during the period for filing claims such person was ineligible by reason of a dishonorable discharge from service, who prior to July 1, 1953, has or shall have such discharge reviewed and has obtained or shall obtain an honorable discharge, and any person who had an amended or supplemental claim pending before the Service Recognition Board on May 20, 1953 but had not by that date submitted sufficient evidence upon which the Service Recognition Board could pay the amended or supplemental claim shall be entitled to have such claim considered by the Court of Claims and to have an award on the same basis as if his claim had been fully considered by the Service Recognition Board.
(Source: Laws 1955, p. 226.)



330 ILCS 90/ - Military Service Button Act.

(330 ILCS 90/0.01) (from Ch. 126 1/2, par. 44.9)
Sec. 0.01. Short title. This Act may be cited as the Military Service Button Act.
(Source: P.A. 86-1324.)

(330 ILCS 90/1) (from Ch. 126 1/2, par. 45)
Sec. 1. The State, every political subdivision thereof and the municipal corporation therein shall permit its police officers, while they are on duty, and each municipal corporation shall permit its firemen, while they are on duty, to wear buttons evidencing the fact that they have served in the military forces of the United States.
(Source: P.A. 79-372.)



330 ILCS 95/ - Under Age Veterans Benefits Act.

(330 ILCS 95/0.01) (from Ch. 126 1/2, par. 45.9)
Sec. 0.01. Short title. This Act may be cited as the Under Age Veterans Benefits Act.
(Source: P.A. 86-1324.)

(330 ILCS 95/1) (from Ch. 126 1/2, par. 46)
Sec. 1. No veteran entitled to benefits under the provisions of the Title 38 of the United States Code, "Veterans Benefits", or under the provisions of Acts supplementary thereto or amendatory thereof, nor the spouse of any such veteran, shall be deemed solely by reason of the minority of such veteran or spouse to be under disability to make any contract authorized by such law, nor shall any such contract made by such veteran or spouse be invalid or voidable by reason of the minority of such veteran or spouse.
(Source: P.A. 83-333.)



330 ILCS 100/ - Survivors Compensation Act.

(330 ILCS 100/0.01) (from Ch. 126 1/2, par. 57.80)
Sec. 0.01. Short title. This Act may be cited as the Survivors Compensation Act.
(Source: P.A. 86-1324.)

(330 ILCS 100/1) (from Ch. 126 1/2, par. 57.81)
Sec. 1. Definitions. As used in this Act:
(1) "Hostile action" means armed aggression, bombings, terrorist attacks and other acts of violence or terrorism resulting in death.
(2) "Unfriendly forces" means those military or political organizations, groups or factions engaging in hostile actions or activities aimed against the United States and its allies.
(3) "Wartime period" means the Spanish American War, World War I, World War II, the Korean Conflict, the Viet Nam Campaign and the period beginning on the date of any future declaration of war by Congress and ending on the date prescribed by Presidential proclamation or concurrent resolution of the Congress.
(Source: P.A. 85-170.)

(330 ILCS 100/2) (from Ch. 126 1/2, par. 57.82)
Sec. 2. Persons entitled to compensation. The widow or widower, child or children, mother, father, persons standing in loco parentis, brothers and sisters, in the order named, of any deceased person if (a) that person was a resident of Illinois for at least 12 months immediately preceding entry into military service and (b) that person's death was service connected as a result of hostile action with unfriendly forces during a period which has not been recognized by award of a U.S. campaign or service medal, shall be paid $1,000. Where a preceding beneficiary fails to file a claim of compensation after the official notice of death, the Department of Veterans' Affairs may accept applications from succeeding beneficiaries and such beneficiaries may then proceed to qualify upon submission of satisfactory proof of eligibility.
(Source: P.A. 91-357, eff. 7-29-99.)

(330 ILCS 100/3) (from Ch. 126 1/2, par. 57.83)
Sec. 3. Applications. Any application for compensation under this Act shall be made to the Illinois Department of Veterans' Affairs on the form provided.
(Source: P.A. 85-170.)

(330 ILCS 100/4)
Sec. 4. Compensation in connection with deceased veterans of the Global War on Terrorism.
(a) The widow or widower, child or children, mother, father, persons standing in loco parentis, brothers and sisters, in the order named, of any deceased person if (i) that person was a resident of Illinois for at least 12 months immediately preceding entry into military service and (ii) that person's death was service-connected as a result of hostile action on or after September 11, 2001 and prior to such time as Congress declares such persons ineligible for the Global War on Terrorism Expeditionary Medal or the Global War on Terrorism Service Medal shall be paid $3,000.
(b) If a preceding beneficiary fails to file a claim of compensation after the official notice of death, the Department of Veterans' Affairs may accept applications from succeeding beneficiaries, and such beneficiaries may then proceed to qualify upon submission of satisfactory proof of eligibility.
(c) No right or claim to compensation under this Section may be assigned.
(d) The Illinois Department of Veterans' Affairs has complete charge and control of the general scheme of payments authorized by this Section and shall adopt general rules for the making of those payments, for the ascertainment and selection of proper beneficiaries and the amount to which those beneficiaries are entitled, and for procedure.
(e) If the person to whom compensation is payable under this Section is under legal disability, the compensation shall be paid to the person legally vested with the care of the legally disabled person under the laws of his or her state of residence. If no such person has been so designated for the legally disabled person, payment shall be made to the chief officer of any hospital or institution under the supervision or control of any state or of the Veterans Administration of the United States in which the legally disabled person is placed, if the officer is authorized to accept moneys for the benefit of the incompetent. Any payments so made shall be held or used solely for the benefit of the legally disabled person.
As used in this Section, a person "under legal disability" means any person found to be so disabled by a court of competent jurisdiction of any state or the District of Columbia or by any adjudication officer of the Veterans Administration of the United States.
(Source: P.A. 93-976, eff. 8-20-04.)



330 ILCS 105/ - Children of Deceased Veterans Act.

(330 ILCS 105/0.01) (from Ch. 126 1/2, par. 25.9)
Sec. 0.01. Short title. This Act may be cited as the Children of Deceased Veterans Act.
(Source: P.A. 86-1324.)

(330 ILCS 105/1) (from Ch. 126 1/2, par. 26)
Sec. 1. The Illinois Department of Veterans' Affairs shall provide, insofar as moneys are appropriated for those purposes, for matriculation and tuition fees, board, room rent, books and supplies for the use and benefit of children, not under 10 and not over 18 years of age, except extension of time may be granted for a child to complete high school but in no event beyond the 19th birthday who have for 12 months immediately preceding their application for these benefits had their domicile in the State of Illinois, of World War I veterans who were killed in action or who died between April 6, 1917, and July 2, 1921, and of World War II veterans who were killed in action or died after December 6, 1941, and on or before December 31, 1946, and of Korean conflict veterans who were killed in action or died between June 27, 1950 and January 31, 1955, and of Vietnam conflict veterans who were killed in action or died between January 1, 1961 and May 7, 1975, as a result of service in the Armed Forces of the United States or from other causes of World War I, World War II, the Korean conflict or the Vietnam conflict, who died, whether before or after the cessation of hostilities, from service-connected disability, and of any veterans who died during the induction periods specified below or died of a service-connected disability incurred during such induction periods, such periods to be those beginning September 16, 1940, and ending December 6, 1941, and beginning January 1, 1947 and ending June 26, 1950 and the period beginning February 1, 1955, and ending on the day before the first day thereafter on which individuals (other than individuals liable for induction by reason of prior deferment) are no longer liable for induction for training and service into the Armed Forces under the Universal Military Training and Service Act, and beginning January 1, 1961 and ending May 7, 1975 and of any veterans who are persons with a total and permanent disability as a result of a service-connected disability (or who died while a disability so evaluated was in existence); which children are attending or may attend a state or private educational institution of elementary or high school grade or a business college, vocational training school, or other educational institution in this State where courses of instruction are provided in subjects which would tend to enable such children to engage in any useful trade, occupation or profession. As used in this Act "service-connected" means, with respect to disability or death, that such disability was incurred or aggravated, or that the death resulted from a disability incurred or aggravated, in the performance of active duty or active duty for training in the military services. Such children shall be admitted to state educational institutions free of tuition. No more than $250.00 may be paid under this Act for any one child for any one school year.
(Source: P.A. 99-143, eff. 7-27-15.)

(330 ILCS 105/2) (from Ch. 126 1/2, par. 27)
Sec. 2. The amounts that become due to any educational or training institution, or any child under this Act, not in excess of the amount specified in Section 1 of this Act, shall be payable to such institution or school or child or, if such child is a minor, to his parent or guardian on vouchers approved by the Illinois Department of Veterans' Affairs. Such Department shall determine the eligibility of the children who make application for the benefits provided for in this Act; satisfy itself of the attendance of such children at any such institution or school and of the accuracy and reasonableness of the charge or charges submitted, on account of the attendance thereat of any such children.
(Source: P.A. 85-1440.)



330 ILCS 110/ - Veterans Burial Places Act.

(330 ILCS 110/0.01) (from Ch. 21, par. 59.9)
Sec. 0.01. Short title. This Act may be cited as the Veterans Burial Places Act.
(Source: P.A. 86-1324.)

(330 ILCS 110/1) (from Ch. 21, par. 59a)
Sec. 1. For the purpose of locating the burial places of United States War Veterans and reporting to the United States Government under the provisions of the Federal Law respecting the erection of headstones at the graves of United States War Veterans and the erection of memorial markers where the remains of such veterans were not recovered or were buried at sea, the Department of Veterans' Affairs shall maintain a card file Roll of Honor, alphabetically arranged, of all veterans buried in the State or, if no remains were recovered or if such remains were buried at sea, of all the memorial markers for such veterans placed in the State and an additional record by counties showing the burials or memorial markers in each cemetery in each county. The records, so far as obtainable, shall contain the name of the veteran, war served in, his rank, organizations, dates of enlistment and discharge, date of death, description of grave or memorial marker, and name and location of cemetery. It shall also be his duty to prepare requisitions on the Federal Government for headstones or memorial markers when same are desired and to supervise their transportation from the railroad station to and erection at the grave of the veteran or at the site for the erection of a memorial marker if no remains were recovered or if such remains were buried at sea, certifying bills for same for payment.
The Department of Veterans' Affairs shall appoint such additional employees as may be required to maintain the records of War Veterans Graves and Memorial Markers Registration. The appointment of such employees shall not be subject to the provisions of any law relating to civil service or job classification on a merit basis.
"United States War Veterans", for purposes of this Act, means:
(1) Soldiers of the Union and Confederate Armies of the Civil War.
(2) Members of the Armed Forces of the United States dying in the service and former members whose last service terminated honorably.
(3) Persons buried in post and national cemeteries.
(4) Members of a reserve component of the Armed Forces of the United States, and members of the Army National Guard or the Air National Guard, whose death occurred under honorable conditions while they were:
(a) on active duty for training, or performing

full-time service under Section 316, 503, 504, or 505 of Title 32, United States Code;

(b) performing authorized travel to or from that duty

or service;

(c) on authorized inactive duty training, including

training performed as members of the Army National Guard or the Air National Guard; or

(d) hospitalized or undergoing treatment, at the

expense of the United States, for injury or disease contracted or incurred under honorable conditions while they were:

(i) on that duty or service;
(ii) performing that travel or inactive duty

training; or

(iii) undergoing that hospitalization or

treatment at the expenses of the United States.

(5) Members of the Reserve Officers Training Corps of the Army, Navy, or Air Force whose death occurred under honorable conditions while they were:
(a) attending an authorized training camp or on an

authorized practice cruise;

(b) performing authorized travel to or from that camp

or cruise; or

(c) hospitalized or undergoing treatment, at the

expense of the United States, for injury or disease contracted or incurred under honorable conditions while they were:

(i) attending that camp or on that cruise;
(ii) performing that travel; or
(iii) undergoing that hospitalization or

treatment at the expense of the United States.

(Source: P.A. 91-357, eff. 7-29-99.)

(330 ILCS 110/1.1) (from Ch. 21, par. 59a1)
Sec. 1.1. When a headstone or memorial marker is provided for a United States War Veteran by the United States Government pursuant to Section 2306 of Title 38 of the United States Code, the Department of Veterans' Affairs shall pay an amount not to exceed $100 to the next of kin or cemetery official responsible for the cost of transporting and erecting the headstone or memorial. However, no such payment shall be made unless a signed application is presented to the Department by the next of kin or cemetery official, along with such other proof of transportation or erection charges as the Department may require. All such applications for payment shall be on forms provided by the Department.
(Source: P.A. 90-752, eff. 8-14-98.)

(330 ILCS 110/2) (from Ch. 21, par. 59b)
Sec. 2. Every person, firm or corporation owning or controlling any cemetery or burial place in this State shall by itself, his or its superintendent or agent, keep a permanent record of the burial of each United States War Veteran or the erection of a memorial marker for any veteran whose remains were not recovered or where buried at sea, such record to contain the name of the veteran, date of death, and the location of grave or memorial marker in cemetery, and when requested so to do, shall report such information to the Department of Veterans' Affairs on forms furnished by the Department. Any person, firm or corporation owning or controlling a cemetery or burial place, who fails to make and file such report within 30 days after receipt of such request is guilty of a petty offense and upon conviction thereof shall be fined not less than $10 nor more than $100. It is the duty of the State's attorney in the county where the cemetery or burial place is located to enforce the provisions of this Act.
(Source: P.A. 81-167.)

(330 ILCS 110/3) (from Ch. 21, par. 59c)
Sec. 3. For the purpose of locating the burial places of United States War Veterans, the different Veteran organizations, their auxiliaries and affiliated organizations in the State of Illinois are authorized, without expense to the State, to collect the required data and prepare and file with the Department of Veterans' Affairs the information provided for in Section 1 hereof. For filing and recording this report, the Department of Veterans' Affairs may charge a fee of 25 cents for a single report and not to exceed 50 cents per folio for reports containing more than one name and more than one folio. A representative of the Department of Veterans' Affairs may visit cemeteries of the State or resort to any other reliable means to locate the burial places of United States War Veterans.
(Source: P.A. 100-143, eff. 1-1-18.)

(330 ILCS 110/3.1) (from Ch. 21, par. 59c1)
Sec. 3.1. The Department of Veterans' Affairs shall promulgate rules and procedures reasonably necessary for the administration of this Act.
(Source: P.A. 86-506.)



330 ILCS 111/ - Veterans' Monument Protection Act.

(330 ILCS 111/1)
Sec. 1. Short title. This Act may be cited as the Veterans' Monument Protection Act.
(Source: P.A. 97-384, eff. 8-15-11.)

(330 ILCS 111/5)
Sec. 5. Prohibited acts. It is a violation of this Act for any business or recyclable metal dealer, as defined in the Recyclable Metal Purchase Registration Law, to purchase, accept, or give anything of value in exchange for any metal taken from the grave marker of a veteran.
(Source: P.A. 97-384, eff. 8-15-11.)

(330 ILCS 111/10)
Sec. 10. Cemetery notification. Upon discovering that metal from the grave marker of a veteran is missing, a cemetery official shall notify the local law enforcement agency and, if possible, the family of the deceased veteran.
(Source: P.A. 97-384, eff. 8-15-11.)

(330 ILCS 111/15)
Sec. 15. Penalties. A business or recyclable metal dealer who commits a violation of this Act is guilty of a business offense and shall be fined a maximum of $1,000 per grave marker.
(Source: P.A. 97-384, eff. 8-15-11.)

(330 ILCS 111/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 97-384, eff. 8-15-11.)



330 ILCS 112/ - Disposition of Veterans' Cremated Remains Act.

(330 ILCS 112/1)
Sec. 1. Short title. This Act may be cited as the Disposition of Veterans' Cremated Remains Act.
(Source: P.A. 96-81, eff. 7-27-09.)

(330 ILCS 112/5)
Sec. 5. Definitions. The following terms have the meanings indicated, unless the context requires otherwise:
"Authorizing agent" means a person who is legally entitled to authorize the cremation and final disposition of the cremated remains of the deceased person in accordance with the Disposition of Remains Act and the Crematory Regulation Act.
"Crematory authority" means a legal entity that is licensed by the Comptroller of the State of Illinois to operate a crematory and to perform cremations.
"Funeral director" means a person, known by the title of "funeral director" or other similar words or titles, licensed under the Funeral Directors and Embalmers Licensing Code and who practices funeral directing.
"Veteran" means an Illinois resident who has served as a member of the United States Armed Services on active duty, a member of the Illinois National Guard, or a member of the United States Reserve Forces, and who has received an honorable discharge.
"Veterans organization" means an association or other entity organized for the benefits of veterans that has been recognized or chartered by the United States Congress and includes, but is not limited to, the American Legion, the Legion of Honor, the Patriot Guard, the Missing in America Project, and the Vietnam Veterans of America.
(Source: P.A. 96-81, eff. 7-27-09.)

(330 ILCS 112/10)
Sec. 10. Funeral director or crematory authority responsibilities.
(a) A funeral director or crematory authority must make a reasonable effort to determine whether a deceased person, whose human remains have been submitted to a funeral establishment for final disposition by cremation, is one of the following:
(1) a veteran;
(2) the spouse of a veteran; or
(3) the dependent child of a veteran.
(b) This determination must be made at, or shortly after, the time an at-need cremation authorization is signed by the authorizing agent. The funeral director or crematory authority must start his or her inquiry with the authorizing agent and notify the authorizing agent of the funeral director's or crematory authority's responsibilities under this Act. However, nothing in this Act shall apply to a pre-need cremation authorization until it becomes an at-need cremation authorization. Nothing in this Act shall delay the cremation of a deceased person's remains as authorized by an at-need cremation authorization.
(c) If the funeral director or crematory authority cannot determine with certainty the deceased person's status and no authorizing agent exists, then the funeral director or crematory authority may allow the National Cemetery Administration's National Cemetery Scheduling Office, any veterans organization whose primary purpose is to locate, identify, and inter the unclaimed cremated remains of American veterans, or any federally-chartered veterans service organization to have access to the cremated remains and all information regarding the deceased person in the possession of the funeral director or crematory authority so that it may attempt to determine whether the deceased person qualifies under subsection (a) of this Section.
(d) If the funeral director or crematory authority determines that the deceased person is either a veteran, the spouse of a veteran, or the dependent child of a veteran, then the funeral director or crematory authority must immediately notify the authorizing agent of this finding and advise the authorizing agent that the deceased person may be eligible to be interred at an appropriate veterans' cemetery.
(e) If the cremated remains of a veteran, the spouse of a veteran, or the dependent child of a veteran are not claimed by an authorizing agent, then the funeral director or crematory authority must hold any cremated remains for at least 60 days, as required by subsection (d) of Section 40 of the Crematory Regulation Act. After 60 days have expired, the funeral director or crematory authority must then send written notice to an authorizing agent requesting disposition instructions. If the funeral director or crematory authority does not receive a written response from an authorizing agent within 30 days after this written notice is sent, then the funeral director or crematory authority must contact any veterans organization whose primary purpose is to locate, identify, and inter or inurn the unclaimed cremated remains of American veterans or any federally-chartered veterans service organization so that arrangements for the disposition of the cremated remains of the veteran, spouse of a veteran, or dependent child of a veteran may be made in a state or national veterans' cemetery.
(f) The funeral director or crematory authority may release any relevant information to the U.S. Department of Veterans Affairs or any federally-chartered veterans service organization to affect the timely and accurate identification and interment or inurnment of the cremated remains of a decedent as either a veteran, the spouse of a veteran, or the dependent child of a veteran.
(Source: P.A. 96-81, eff. 7-27-09.)

(330 ILCS 112/15)
Sec. 15. Immunity. A funeral director or crematory authority complying with this Act is immune from any criminal or civil liability regarding the release of information relating to (i) the determination of the deceased person's status as a veteran, the spouse of a veteran, or the dependent child of a veteran, (ii) the availability of interment or inurnment as a veteran, or (iii) the release of the cremated remains to a veterans' cemetery. A funeral director or crematory authority shall be immune from civil liability for any act or omission under this Act, except for willful or wanton misconduct. A veterans organization or federally-chartered veterans service organization shall be immune from civil liability for any act or omission related to the disposition of cremated remains under this Act, except for willful or wanton misconduct.
(Source: P.A. 96-81, eff. 7-27-09; 97-333, eff. 8-12-11.)

(330 ILCS 112/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 96-81, eff. 7-27-09.)



330 ILCS 115/ - Soldiers Memorial Hall Act.

(330 ILCS 115/0.01) (from Ch. 23, par. 3050)
Sec. 0.01. Short title. This Act may be cited as the Soldiers Memorial Hall Act.
(Source: P.A. 86-1324.)

(330 ILCS 115/1) (from Ch. 23, par. 3051)
Sec. 1. The Soldiers' Home in Chicago, a corporation incorporated under and by virtue of a special act of the Legislature of the State of Illinois, approved and in force February 28, 1867, be and the said corporation hereby is authorized and empowered to erect and maintain on the north one-quarter of a piece of ground now known as "Dearborn Park" in that part of the City of Chicago known as Fort Dearborn Addition to Chicago, and bounded on the north by the south line of Randolph Street, on the east by the west line of Michigan Avenue, on the south by the north line of Washington Street, and on the west by the east line of an alley known as Dearborn Place, a Soldiers' Memorial Hall building to commemorate the virtues, sufferings and sacrifices of the soldiers and sailors of the State of Illinois in the late Civil War, and for the uses hereinafter set forth.
(Source: Laws 1941, vol. 1, p. 314.)

(330 ILCS 115/2) (from Ch. 23, par. 3052)
Sec. 2. Said Memorial Hall building when erected shall be used under the direction and control of the managers of the said Soldiers' Home in Chicago by all non-political organizations of United States soldiers and sailors of the late civil war, and such other organizations of United States soldiers, sailors and marines of succeeding wars and expeditions of the United States for all purposes not inconsistent with such organizations without charge, but no part thereof shall be rented by said Soldiers' Home in Chicago for pecuniary profit, except for such charitable objects as are provided for in its charter, and the care, maintenance and protection of said building.
(Source: Laws 1941, vol. 1, p. 314.)

(330 ILCS 115/3) (from Ch. 23, par. 3053)
Sec. 3. The main or principal hall of such memorial building shall be a public hall, in which non-political public meetings may be held under the direction and control of the directors of the said Soldiers' Home, and the sanction and approval of the mayor and common council of the city of Chicago: Provided, however, such public meeting shall not interfere with the use of said hall by any of the before mentioned organizations in the manner contemplated by this act.
(Source: Laws 1889, p. 348.)

(330 ILCS 115/4) (from Ch. 23, par. 3054)
Sec. 4. The directors of the Chicago Public Library shall have the privilege of storing and keeping in such unoccupied portions of said Memorial Hall building as may not be required for other purposes, all such maps, charts, books, periodicals, papers and other literature relating to the late civil war and military history of this country, as they may desire. At the expiration of fifty years from the completion of said Memorial Hall building and at any time after the expiration of that period, the directors of the Soldiers' Home in Chicago, at their option, by a two-thirds vote of all their members, may turn over, transfer and convey to the directors of the Chicago Public Library all the right, title and interest of the Soldiers' Home in Chicago, in and to the said Memorial Hall building and grounds, and the said directors of the Chicago Public Library in such case are hereby authorized and empowered to receive, accept, hold and maintain the same in perpetuity; Provided, however, said building shall never be deprived of its distinctive character as a Soldiers' Memorial Hall, or be used by the directors of the Chicago Public Library or any other persons to the exclusion of the non-political organizations of the soldiers and sailors of the late civil war and such other organizations of United States soldiers, sailors and marines of succeeding wars and expeditions of the United States.
(Source: Laws 1941, vol. 1, p. 314.)



330 ILCS 120/ - Veterans Advisory Council Act.

(330 ILCS 120/1)
Sec. 1. Short title. This Act may be cited as the Veterans Advisory Council Act.
(Source: P.A. 88-121.)

(330 ILCS 120/5)
Sec. 5. Veterans advisory councils. A veterans advisory council may be established in each municipality in this State with a population of more than 50,000 inhabitants. Each council shall consist of at least 3 but not more than 10 members appointed by the mayor of the municipality. Membership shall be voluntary, and members of a council shall not receive any compensation for their services.
Each veterans advisory council shall advise the mayor of the municipality on issues pertaining to veterans.
(Source: P.A. 88-121.)



330 ILCS 126/ - Veterans' Health Insurance Program Act of 2008.

(330 ILCS 126/1)
Sec. 1. Short title. This Act may be cited as the Veterans' Health Insurance Program Act of 2008.
(Source: P.A. 95-755, eff. 7-25-08.)

(330 ILCS 126/3)
Sec. 3. Legislative intent. The General Assembly finds that those who have served their country honorably in military service and who are residing in this State deserve access to affordable, comprehensive health insurance. Many veterans are uninsured and unable to afford healthcare. This lack of healthcare, including preventative care, often exacerbates health conditions. The effects of lack of insurance negatively impact those residents of the State who are insured because the cost of paying for care to the uninsured is often shifted to those who have insurance in the form of higher health insurance premiums. It is, therefore, the intent of this legislation to provide access to affordable health insurance for veterans and their spouses residing in Illinois who are unable to afford such coverage. However, the State has only a limited amount of resources, and the General Assembly therefore declares that while it intends to cover as many such veterans and spouses as possible, the State may not be able to cover every eligible person who qualifies for this Program as a matter of entitlement due to limited funding.
(Source: P.A. 95-755, eff. 7-25-08; 96-45, eff. 7-15-09.)

(330 ILCS 126/5)
Sec. 5. Definitions. The following words have the following meanings:
"Department" means the Department of Healthcare and Family Services, or any successor agency.
"Director" means the Director of Healthcare and Family Services, or any successor agency.
"Medical assistance" means health care benefits provided under Article V of the Illinois Public Aid Code.
"Program" means the Veterans' Health Insurance Program.
"Resident" means an individual who has an Illinois residence, as provided in Section 5-3 of the Illinois Public Aid Code.
"Spouse" means the person who is the person who, under the laws of the State of Illinois, is married to an eligible veteran at the time of application and subsequent re-determinations for the Program and includes enrolled spouses surviving the death of veteran spouses.
"Veteran" means any person who has served in a branch of the United States military for greater than 180 days after initial training.
"Veterans Affairs" or "VA" means the United States Department of Veterans Affairs.
(Source: P.A. 95-755, eff. 7-25-08; 96-45, eff. 7-15-09; 96-1000, eff. 7-2-10.)

(330 ILCS 126/10)
Sec. 10. Operation of the Program.
(a) The Veterans' Health Insurance Program is created. This Program is not an entitlement. Enrollment is based on the availability of funds, and enrollment may be capped based on funds appropriated for the Program. As soon as practical after the effective date of this Act, coverage for this Program shall begin. The Program shall be administered by the Department of Healthcare and Family Services in collaboration with the Department of Veterans' Affairs. The Department shall have the same powers and authority to administer the Program as are provided to the Department in connection with the Department's administration of the Illinois Public Aid Code. The Department shall coordinate the Program with other health programs operated by the Department and other State and federal agencies.
(b) The Department shall operate the Program in a manner so that the estimated cost of the Program during the fiscal year will not exceed the total appropriation for the Program. The Department may take any appropriate action to limit spending or enrollment into the Program, including, but not limited to, ceasing to accept or process applications, reviewing eligibility more frequently than annually, adjusting cost-sharing, or reducing the income threshold for eligibility as necessary to control expenditures for the Program.
(c) Notwithstanding subsections (a) and (b) and with the mutual agreement of the Department of Veterans' Affairs and the Department of Healthcare and Family Services, the operation of the Program may be changed to simplify its administration and to take advantage of health insurance coverage that may be available to veterans under the Patient Protection and Affordable Care Act.
(Source: P.A. 98-104, eff. 7-22-13.)

(330 ILCS 126/15)
Sec. 15. Eligibility.
(a) To be eligible for the Program, a person must:
(1) be a veteran who is not on active duty and who

has not been dishonorably discharged from service or the spouse of such a veteran;

(2) be a resident of the State of Illinois;
(3) be at least 19 years of age and no older than 64

years of age;

(4) be uninsured, as defined by the Department by

rule, for a period of time established by the Department by rule, which shall be no less than 3 months;

(5) not be eligible for medical assistance under the

Illinois Public Aid Code or healthcare benefits under the Children's Health Insurance Program Act or the Covering ALL KIDS Health Insurance Act;

(6) not be eligible for medical benefits through the

Veterans Health Administration; and

(7) have a household income no greater than the sum

of (i) an amount equal to 25% of the federal poverty level plus (ii) an amount equal to the Veterans Administration means test income threshold at the initiation of the Program; depending on the availability of funds, this level may be increased to an amount equal to the sum of (iii) an amount equal to 50% of the federal poverty level plus (iv) an amount equal to the Veterans Administration means test income threshold. This means test income threshold is subject to alteration by the Department as set forth in subsection (b) of Section 10.

(b) A veteran or spouse who is determined eligible for the Program shall remain eligible for 12 months, provided the veteran or spouse remains a resident of the State and is not excluded under subsection (c) of this Section and provided the Department has not limited the enrollment period as set forth in subsection (b) of Section 10.
(c) A veteran or spouse is not eligible for coverage under the Program if:
(1) the premium required under Section 35 of this Act

has not been timely paid; if the required premiums are not paid, the liability of the Program shall be limited to benefits incurred under the Program for the time period for which premiums have been paid and for grace periods as established under subsection (d); if the required monthly premium is not paid, the veteran or spouse is ineligible for re-enrollment for a minimum period of 3 months; or

(2) the veteran or spouse is a resident of a nursing

facility or an inmate of a public institution, as defined by 42 CFR 435.1009.

(d) The Department shall adopt rules for the Program, including, but not limited to, rules relating to eligibility, re-enrollment, grace periods, notice requirements, hearing procedures, cost-sharing, covered services, and provider requirements.
(Source: P.A. 95-755, eff. 7-25-08; 96-45, eff. 7-15-09.)

(330 ILCS 126/20)
Sec. 20. Notice of decisions to terminate eligibility. Whenever the Department decides to either deny or terminate eligibility under this Act, the veteran or spouse shall have a right to notice and a hearing, as provided by the Department by rule.
(Source: P.A. 95-755, eff. 7-25-08; 96-45, eff. 7-15-09.)

(330 ILCS 126/25)
Sec. 25. Illinois Department of Veterans' Affairs. The Department shall coordinate with the Illinois Department of Veterans' Affairs and the Veterans Assistance Commissions to allow State Veterans' Affairs service officers and the Veterans Assistance Commissions to assist veterans to apply for the Program. All applicants must be reviewed for Veterans Health Administration eligibility or other existing health benefits prior to consideration for the Program.
(Source: P.A. 95-755, eff. 7-25-08.)

(330 ILCS 126/30)
Sec. 30. Health care benefits.
(a) For veterans or spouses eligible and enrolled, the Department shall purchase or provide health care benefits for eligible veterans or spouses that are identical to the benefits provided to adults under the State's approved plan under Title XIX of the Social Security Act, except for nursing facility services and non-emergency transportation.
(b) Providers shall be subject to approval by the Department to provide health care under the Illinois Public Aid Code and shall be reimbursed at the same rates as providers reimbursed under the State's approved plan under Title XIX of the Social Security Act.
(c) As an alternative to the benefits set forth in subsection (a) of this Section, and when cost-effective, the Department may offer veterans or spouses subsidies toward the cost of privately sponsored health insurance, including employer-sponsored health insurance.
(Source: P.A. 95-755, eff. 7-25-08; 96-45, eff. 7-15-09.)

(330 ILCS 126/35)
Sec. 35. Cost-sharing. The Department, by rule, shall set forth requirements concerning co-payments and monthly premiums for health care services. This cost-sharing shall be based on household income, as defined by the Department by rule, and is subject to alteration by the Department as set forth in subsection (b) of Section 10.
(Source: P.A. 95-755, eff. 7-25-08.)

(330 ILCS 126/40)
Sec. 40. Charge upon claims and causes of action; right of subrogation; recoveries. Sections 11-22, 11-22a, 11-22b, and 11-22c of the Illinois Public Aid Code apply to health benefits provided to veterans or spouses under this Act, as provided in those Sections.
(Source: P.A. 95-755, eff. 7-25-08; 96-45, eff. 7-15-09.)

(330 ILCS 126/45)
Sec. 45. Reporting.
(a) The Department shall prepare an annual report for submission to the General Assembly. The report shall be due to the General Assembly by January 1 of each year beginning in 2009. This report shall include information regarding implementation of the Program, including the number of veterans or spouses enrolled and any available information regarding other benefits derived from the Program, including screening for and acquisition of other veterans' benefits through the Veterans' Service Officers and the Veterans' Assistance Commissions. This report may also include recommendations regarding improvements that may be made to the Program and regarding the extension of the repeal date set forth in Section 85 of this Act.
(b) The Department shall also arrange for the conducting of an evaluation regarding the availability of and access to health care for veterans who are residents of Illinois, taking into consideration the program established by this Act, programs and services provided by the U.S. Department of Veterans Affairs, and programs and services otherwise provided by and available through other public and private entities. The evaluation shall determine whether there are limitations or barriers to care, gaps in service, or other deficits that should be overcome to ensure that veterans are provided appropriate and high-quality care. The Department shall report on the results of this evaluation to the Governor and the General Assembly by March 1, 2010.
(Source: P.A. 95-755, eff. 7-25-08; 96-45, eff. 7-15-09; 96-82, eff. 7-27-09; 96-1000, eff. 7-2-10.)

(330 ILCS 126/50)
Sec. 50. Emergency rulemaking. The Department may adopt rules necessary to establish and implement this Act through the use of emergency rulemaking in accordance with Section 5-45 of the Illinois Administrative Procedure Act. For the purposes of that Act, the General Assembly finds that the adoption of rules to implement this Act is deemed an emergency and necessary for the public interest, safety, and welfare.
(Source: P.A. 95-755, eff. 7-25-08.)

(330 ILCS 126/85)
Sec. 85. (Repealed).
(Source: P.A. 95-755, eff. 7-25-08. Repealed by P.A. 97-639, eff. 12-19-11.)

(330 ILCS 126/90)
Sec. 90. (Amendatory provisions; text omitted).
(Source: P.A. 95-755, eff. 7-25-08; text omitted.)

(330 ILCS 126/97)
Sec. 97. Severability. The provisions of this Act are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 95-755, eff. 7-25-08.)

(330 ILCS 126/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 95-755, eff. 7-25-08.)



330 ILCS 130/ - National Guard Veterans Exposure to Hazardous Materials Act.

(330 ILCS 130/1)
Sec. 1. Short title. This Act may be cited as the National Guard Veterans Exposure to Hazardous Materials Act.
(Source: P.A. 95-597, eff. 9-11-07.)

(330 ILCS 130/5)
Sec. 5. Definitions. In this Act:
"Depleted uranium" means uranium containing less uranium-235 than the naturally occurring distribution of uranium isotopes.
"Eligible member" means a member of the Illinois National Guard who served in the Persian Gulf War, as defined in 38 U.S.C. 101, or in an area designated as a combat zone by the President of the United States during Operation Enduring Freedom or Operation Iraqi Freedom.
"Military physician" includes a physician who is under contract with the United States Department of Defense to provide physician services to members of the armed forces.
"Veteran" means any person honorably discharged from, or released under honorable conditions from active service in, the armed forces who served as an eligible member.
(Source: P.A. 95-597, eff. 9-11-07.)

(330 ILCS 130/10)
Sec. 10. Assistance in obtaining information on treatment. On and after October 1, 2007, the Department of Veterans' Affairs shall assist any eligible member or veteran who (i) has been assigned a risk level I, II, or III for depleted uranium exposure by his or her branch of service, (ii) is referred by a military physician, or (iii) has reason to believe that he or she was exposed to depleted uranium during such service, in obtaining information on available federal treatment services, including a best practice health screening test for exposure to depleted uranium using a bioassay procedure involving sensitive methods capable of detecting depleted uranium at low levels and the use of equipment with the capacity to discriminate between different radioisotopes in naturally occurring levels of uranium and the characteristic ratio and marker for depleted uranium. No State funds shall be used to pay for such tests or other federal treatment services.
(Source: P.A. 95-597, eff. 9-11-07.)

(330 ILCS 130/15)
Sec. 15. Certification concerning National Guard information. On or before October 1, 2007, the Adjutant General shall certify to the General Assembly that members of the Illinois National Guard are informed of possible health risks associated with exposure to depleted uranium. The certification shall apply to both predeployment and post-mobilization information activities and post-deployment health screening.
(Source: P.A. 95-597, eff. 9-11-07.)

(330 ILCS 130/20)
Sec. 20. (Repealed).
(Source: P.A. 95-597, eff. 9-11-07. Repealed by P.A. 97-258, eff. 1-1-12.)

(330 ILCS 130/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 95-597, eff. 9-11-07.)



330 ILCS 135/ - Military and Veterans Courts Act.

(330 ILCS 135/1)
Sec. 1. Short title. This Act may be cited as the Military and Veterans Courts Act.
(Source: P.A. 96-93, eff. 7-27-09.)

(330 ILCS 135/5)
Sec. 5. Purposes. The General Assembly recognizes that military members and military veterans may have certain service-related conditions that may apply in a court of law. There is a critical need for a military and veterans justice system that will take into account service-related mental health problems as well as circumstances surrounding deployment. It is the intent of the General Assembly to create a Military and Veterans Court Task Force to investigate and develop a statutory basis for a specialized military and veterans court system with the necessary flexibility to meet unique service-related problems in the State of Illinois. The General Assembly recognizes that the use and abuse of alcohol or drugs, mental health conditions, and problematic social interactions that affect and confront some veterans and members of the armed services on active duty have a dramatic effect on the justice system in the State of Illinois. There is a critical need for a military and veterans justice system program that will recognize and address the unique problems and circumstances faced by veterans and members of the armed forces on active duty and the legal issues that are impacted by those problems and circumstances so as to reduce the incidence of violence, drug use, drug addiction, alcohol use, alcohol addiction, mental health conditions, and crimes committed by some veterans and members of the armed services on active duty. It is the intent of the General Assembly to create the Military and Veterans Court Task Force to address these challenges facing the State of Illinois.
(Source: P.A. 96-93, eff. 7-27-09.)

(330 ILCS 135/10)
Sec. 10. Task Force established.
(a) There is established the Military and Veterans Court Task Force.
(b) The Governor's Office shall provide administrative support to the Task Force as needed.
(Source: P.A. 96-93, eff. 7-27-09.)

(330 ILCS 135/15)
Sec. 15. Membership; chair; meetings; quorum.
(a) The Military and Veterans Court Task Force shall be appointed as follows:
One member appointed by the Governor;
One member appointed by the Attorney General;
One member appointed by the President of the Senate;

One member appointed by the Minority Leader of the

Senate;

One member appointed by the Speaker of the House of

Representatives;

One member appointed by the Minority Leader of the

House of Representatives;

One member, with experience with the Veterans Court

in Cook County, appointed by the Chief Judge of the Circuit Court in Cook County;

One member, with experience with the Veterans Court

in Madison County, appointed by the Chief Judge of the Third Judicial Circuit;

One member, with experience with the John Marshall

Law School's Veterans Legal Support Center and Clinic, appointed by the Dean of the John Marshall Law School;

One member, with experience with the Southern

Illinois University School of Law's Veterans' Legal Assistance Program, appointed by the Dean of the School of Law of Southern Illinois University; and

One member appointed by the Dean of the College of

Law at the University of Illinois.

(b) The member appointed by the Governor shall serve as the chair of the Task Force.
(c) The Task Force members shall receive no salary for serving, but shall be reimbursed for reasonable expenses incurred as a result of their duties as members of the Task Force from funds appropriated by the General Assembly for that purpose, or from funds obtained from sources other than the General Assembly.
(d) A majority of the members of the Task Force shall constitute a quorum.
(e) The Task Force shall study and recommend to the General Assembly a system of military and veterans courts, which shall supplement and not replace the existing court system. The Task Force shall make recommendations consistent with the goal that the military and veterans courts can be established on or after June 1, 2010. The Task Force shall make its report to the General Assembly on or before November 1, 2009.
(f) The Task Force shall meet at least once every 2 weeks, and more frequently as necessary, at the call of the chair, and shall report its findings to the General Assembly as expeditiously as possible. Task Force meetings shall be held in a manner to accommodate participation by members in person or by use of telecommunication technology.
(g) Task Force recommendations shall take effect upon the effective date of a Public Act that enacts them.
(h) The Task Force is abolished June 1, 2010.
(Source: P.A. 96-93, eff. 7-27-09.)

(330 ILCS 135/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 96-93, eff. 7-27-09.)



330 ILCS 140/ - Veterans' and Military Discount Program Act.

(330 ILCS 140/1)
Sec. 1. Short title. This Act may be cited as the Veterans' and Military Discount Program Act.
(Source: P.A. 99-374, eff. 8-17-15.)

(330 ILCS 140/5)
Sec. 5. Legislative findings. The General Assembly finds that though there is no way to adequately repay our nation's military personnel for their service and sacrifice, we can demonstrate our gratitude by forging a collaborative effort between businesses and government that will connect veterans and active duty service members with merchants who choose to honor their military service through special discounts and promotions.
The Veterans' and Military Discount Program, created under this Act, will enable veterans (those honorably discharged and other veterans generally discharged for reasons other than discipline, misconduct, resignation in lieu of misconduct charges, unfitness for duty, voluntary resignation, or court martial) and military personnel currently serving our country to receive a discount on goods and services from participating merchants, or another appropriate money-saving promotion of a merchant's choice.
The Veterans' and Military Discount Program will be mutually beneficial, helping active duty service members and veterans in the State save money with discounts on goods and services, and helping business owners to enjoy increased traffic and sales in their stores.
(Source: P.A. 99-374, eff. 8-17-15.)

(330 ILCS 140/10)
Sec. 10. Veterans' and Military Discount Program. The Department of Veterans' Affairs shall establish and administer a Veterans' and Military Discount Program that enables veterans and active duty military personnel to use the following photo identification at participating merchants to receive a discount on goods and services or to receive another appropriate money-saving promotion of a merchant's choice:
(1) veterans who have a valid driver's license or

Illinois Identification Card issued pursuant to subsection (e) of Section 6-106 of the Illinois Vehicle Code or subsection (c-5) of Section 4 of the Illinois Identification Card Act; and

(2) active duty military personnel who have a valid

Common Access Card issued by the U.S. Department of Defense indicating the cardholder's active duty status.

(Source: P.A. 99-374, eff. 8-17-15.)

(330 ILCS 140/15)
Sec. 15. Outreach program. The Department shall develop and implement an outreach program, subject to resources, to ensure that active duty service members, veterans, and potential merchant-participants in the State are made aware of the Veterans' and Military Discount Program. However, the Department shall not be required to conduct such outreach in a county offering a similar discount program. The Secretary of State may also assist in promoting and disseminating information on the Veterans' and Military Discount Program.
(Source: P.A. 99-374, eff. 8-17-15.)

(330 ILCS 140/20)
Sec. 20. Rules. The Department of Veterans' Affairs shall adopt any rules necessary to implement this Act.
(Source: P.A. 99-374, eff. 8-17-15.)

(330 ILCS 140/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 99-374, eff. 8-17-15.)






Chapter 405 - MENTAL HEALTH AND DEVELOPMENTAL DISABILITIES

405 ILCS 5/ - Mental Health and Developmental Disabilities Code.

Chapter I - Short Title And Definitions

(405 ILCS 5/Ch. I heading)

(405 ILCS 5/1-100) (from Ch. 91 1/2, par. 1-100)
Sec. 1-100. This Act shall be known and may be cited as the "Mental Health and Developmental Disabilities Code".
(Source: P.A. 80-1414.)

(405 ILCS 5/1-101) (from Ch. 91 1/2, par. 1-101)
Sec. 1-101. As used in this Act, unless the context otherwise requires, the terms defined in this Chapter have the meanings ascribed to them herein.
(Source: P.A. 80-1414.)

(405 ILCS 5/1-101.1) (from Ch. 91 1/2, par. 1-101.1)
Sec. 1-101.1. "Abuse" means any physical injury, sexual abuse, or mental injury inflicted on a recipient of services other than by accidental means.
(Source: P.A. 86-1013.)

(405 ILCS 5/1-101.2)
Sec. 1-101.2. "Adequate and humane care and services" means services reasonably calculated to result in a significant improvement of the condition of a recipient of services confined in an inpatient mental health facility so that he or she may be released or services reasonably calculated to prevent further decline in the clinical condition of a recipient of services so that he or she does not present an imminent danger to self or others.
(Source: P.A. 91-536, eff. 1-1-00.)

(405 ILCS 5/1-102) (from Ch. 91 1/2, par. 1-102)
Sec. 1-102. "Care and custody" means authorization to an appropriate person, with his consent, to provide or arrange for proper and adequate treatment of another person who is subject to involuntary admission but does not include the authority to require hospitalization of the recipient unless such authority is expressly granted by court order pursuant to Article VII of Chapter III.
(Source: P.A. 88-380.)

(405 ILCS 5/1-102.1)
Sec. 1-102.1. "Clinical professional counselor" means a person licensed as a clinical professional counselor in accordance with the Professional Counselor and Clinical Professional Counselor Licensing and Practice Act.
(Source: P.A. 98-724, eff. 7-16-14.)

(405 ILCS 5/1-103) (from Ch. 91 1/2, par. 1-103)
Sec. 1-103. "Clinical psychologist" means a person licensed by the Department of Financial and Professional Regulation under the Clinical Psychologist Licensing Act.
(Source: P.A. 98-75, eff. 7-15-13.)

(405 ILCS 5/1-104) (from Ch. 91 1/2, par. 1-104)
Sec. 1-104. "Facility director" means the chief officer of a mental health or developmental disabilities facility or his designee or the supervisor of a program of treatment or habilitation, or his designee. Designee may include a physician, clinical psychologist, social worker, clinical professional counselor, or nurse.
(Source: P.A. 97-753, eff. 7-6-12.)

(405 ILCS 5/1-104.5)
Sec. 1-104.5. (Repealed).
(Source: P.A. 95-602, eff. 6-1-08. Repealed by P.A. 96-1399, eff. 7-29-10; 96-1453, eff. 8-20-10.)

(405 ILCS 5/1-105) (from Ch. 91 1/2, par. 1-105)
Sec. 1-105. "Department" means the Department of Human Services in its capacity as successor to the Department of Mental Health and Developmental Disabilities. Unless the context otherwise requires, direct or indirect references in this Code to the programs, employees, facilities, service providers, or service recipients of the Department shall be construed to refer only to those programs, employees, facilities, service providers, or service recipients of the Department that pertain to its mental health and developmental disabilities functions.
(Source: P.A. 89-507, eff. 7-1-97.)

(405 ILCS 5/1-106) (from Ch. 91 1/2, par. 1-106)
Sec. 1-106. "Developmental disability" means a disability which is attributable to: (a) an intellectual disability, cerebral palsy, epilepsy or autism; or (b) any other condition which results in impairment similar to that caused by an intellectual disability and which requires services similar to those required by persons with an intellectual disability. Such disability must originate before the age of 18 years, be expected to continue indefinitely, and constitute a substantial disability.
(Source: P.A. 99-143, eff. 7-27-15.)

(405 ILCS 5/1-107) (from Ch. 91 1/2, par. 1-107)
Sec. 1-107. "Developmental disability facility" means a facility or section thereof which is licensed or operated by or under contract with the State or a political subdivision thereof and which admits persons with a developmental disability for residential and habilitation services.
(Source: P.A. 88-380.)

(405 ILCS 5/1-108) (from Ch. 91 1/2, par. 1-108)
Sec. 1-108. "Secretary" means the Secretary of Human Services.
(Source: P.A. 89-507, eff. 7-1-97.)

(405 ILCS 5/1-109) (from Ch. 91 1/2, par. 1-109)
Sec. 1-109. "Discharge" means the full release of any person admitted or otherwise detained under this Act from treatment, habilitation, or care and custody.
(Source: P.A. 80-1414.)

(405 ILCS 5/1-110) (from Ch. 91 1/2, par. 1-110)
Sec. 1-110. "Guardian" means the court appointed guardian or conservator of the person.
(Source: P.A. 80-1414.)

(405 ILCS 5/1-110.5)
Sec. 1-110.5. "Substitute decision maker" means a person who possesses the authority to make decisions under the Powers of Attorney for Health Care Law or under the Mental Health Treatment Preference Declaration Act.
(Source: P.A. 91-726, eff. 6-2-00.)

(405 ILCS 5/1-111) (from Ch. 91 1/2, par. 1-111)
Sec. 1-111. "Habilitation" means an effort directed toward the alleviation of a developmental disability or toward increasing a person with a developmental disability's level of physical, mental, social or economic functioning. Habilitation may include, but is not limited to, diagnosis, evaluation, medical services, residential care, day care, special living arrangements, training, education, sheltered employment, protective services, counseling and other services provided to persons with a developmental disability by developmental disabilities facilities.
(Source: P.A. 88-380.)

(405 ILCS 5/1-112) (from Ch. 91 1/2, par. 1-112)
Sec. 1-112. "Hospitalization" means the treatment of a person by a mental health facility as an inpatient.
(Source: P.A. 80-1414.)

(405 ILCS 5/1-113) (from Ch. 91 1/2, par. 1-113)
Sec. 1-113. "Licensed private hospital" means any privately owned home, hospital, or institution, or any section thereof which is licensed by the Department of Public Health and which provides treatment for persons with mental illness.
(Source: P.A. 88-380.)

(405 ILCS 5/1-113.5)
Sec. 1-113.5. "Long-acting psychotropic medications" means psychotropic medications, including but not limited to Haldol Decanoate and Prolixin Decanoate, that are designed so that a single dose will have an intended clinical effect for a period of at least 48 hours.
(Source: P.A. 91-726, eff. 6-2-00.)

(405 ILCS 5/1-114) (from Ch. 91 1/2, par. 1-114)
Sec. 1-114. "Mental health facility" means any licensed private hospital, institution, or facility or section thereof, and any facility, or section thereof, operated by the State or a political subdivision thereof for the treatment of persons with mental illness and includes all hospitals, institutions, clinics, evaluation facilities, and mental health centers which provide treatment for such persons.
(Source: P.A. 88-380.)

(405 ILCS 5/1-114.1)
Sec. 1-114.1. "State-operated mental health facility" means a mental health facility operated by the Department.
(Source: P.A. 88-484.)

(405 ILCS 5/1-114.2)
Sec. 1-114.2. (Repealed).
(Source: P.A. 88-484. Repealed by P.A. 91-726, eff. 6-2-00.)

(405 ILCS 5/1-114.3)
Sec. 1-114.3. (Repealed).
(Source: P.A. 88-484. Repealed by P.A. 91-726, eff. 6-2-00.)

(405 ILCS 5/1-114.4)
Sec. 1-114.4. (Repealed).
(Source: P.A. 88-484. Repealed by P.A. 91-726, eff. 6-2-00.)

(405 ILCS 5/1-114.5)
Sec. 1-114.5. (Repealed).
(Source: P.A. 88-484. Repealed by P.A. 91-726, eff. 6-2-00.)

(405 ILCS 5/1-115) (from Ch. 91 1/2, par. 1-115)
Sec. 1-115. "Mental health or developmental disability services" or "services" means treatment or habilitation.
(Source: P.A. 80-1414.)

(405 ILCS 5/1-116) (from Ch. 91 1/2, par. 1-116)
Sec. 1-116. "Intellectual disability" means significantly subaverage general intellectual functioning which exists concurrently with impairment in adaptive behavior and which originates before the age of 18 years.
(Source: P.A. 97-227, eff. 1-1-12.)

(405 ILCS 5/1-117) (from Ch. 91 1/2, par. 1-117)
Sec. 1-117. "Minor" means a person under 18 years of age.
(Source: P.A. 80-1414.)

(405 ILCS 5/1-117.1) (from Ch. 91 1/2, par. 1-117.1)
Sec. 1-117.1. "Neglect" means the failure to provide adequate medical or personal care or maintenance to a recipient of services, which failure results in physical or mental injury to a recipient or in the deterioration of a recipient's physical or mental condition.
(Source: P.A. 86-1013.)

(405 ILCS 5/1-118) (from Ch. 91 1/2, par. 1-118)
Sec. 1-118. "Peace officer" means any sheriff, police officer, or other person deputized by proper authority to serve as a peace officer.
(Source: P.A. 80-1414.)

(405 ILCS 5/1-119) (from Ch. 91 1/2, par. 1-119)
Sec. 1-119. "Person subject to involuntary admission on an inpatient basis" means:
(1) A person with mental illness who because of his

or her illness is reasonably expected, unless treated on an inpatient basis, to engage in conduct placing such person or another in physical harm or in reasonable expectation of being physically harmed;

(2) A person with mental illness who because of his

or her illness is unable to provide for his or her basic physical needs so as to guard himself or herself from serious harm without the assistance of family or others, unless treated on an inpatient basis; or

(3) A person with mental illness who:
(i) refuses treatment or is not adhering

adequately to prescribed treatment;

(ii) because of the nature of his or her illness,

is unable to understand his or her need for treatment; and

(iii) if not treated on an inpatient basis, is

reasonably expected, based on his or her behavioral history, to suffer mental or emotional deterioration and is reasonably expected, after such deterioration, to meet the criteria of either paragraph (1) or paragraph (2) of this Section.

In determining whether a person meets the criteria specified in paragraph (1), (2), or (3), the court may consider evidence of the person's repeated past pattern of specific behavior and actions related to the person's illness.
(Source: P.A. 95-602, eff. 6-1-08; 96-1399, eff. 7-29-10; 96-1453, eff. 8-20-10.)

(405 ILCS 5/1-119.1)
Sec. 1-119.1. "Person subject to involuntary admission on an outpatient basis" means:
(1) A person who would meet the criteria for

admission on an inpatient basis as specified in Section 1-119 in the absence of treatment on an outpatient basis and for whom treatment on an outpatient basis can only be reasonably ensured by a court order mandating such treatment; or

(2) A person with a mental illness which, if left

untreated, is reasonably expected to result in an increase in the symptoms caused by the illness to the point that the person would meet the criteria for commitment under Section 1-119, and whose mental illness has, on more than one occasion in the past, caused that person to refuse needed and appropriate mental health services in the community.

(Source: P.A. 96-1399, eff. 7-29-10; 96-1453, eff. 8-20-10.)

(405 ILCS 5/1-120) (from Ch. 91 1/2, par. 1-120)
Sec. 1-120. "Physician" means any person licensed by the State of Illinois to practice medicine in all its branches and includes any person holding a temporary license, as provided in the Medical Practice Act of 1987. Physician includes a psychiatrist as defined in Section 1-121.
(Source: P.A. 85-1209.)

(405 ILCS 5/1-121) (from Ch. 91 1/2, par. 1-121)
Sec. 1-121. "Psychiatrist" means a physician as defined in the first sentence of Section 1-120 who has successfully completed a residency program in psychiatry accredited by either the Accreditation Council for Graduate Medical Education or the American Osteopathic Association.
(Source: P.A. 91-726, eff. 6-2-00; 91-787, eff. 1-1-01.)

(405 ILCS 5/1-121.1) (from Ch. 91 1/2, par. 1-121.1)
Sec. 1-121.1. "Psychotropic medication" means medication whose use for antipsychotic, antidepressant, antimanic, antianxiety, behavioral modification or behavioral management purposes is listed in AMA Drug Evaluations, latest edition, or Physician's Desk Reference, latest edition, or which are administered for any of these purposes. For the purposes of Sections 2-107, 2-107.1, and 2-107.2 of this Act, "psychotropic medication" also includes those tests and related procedures that are essential for the safe and effective administration of a psychotropic medication.
(Source: P.A. 89-439, eff. 6-1-96.)

(405 ILCS 5/1-121.5)
Sec. 1-121.5. (Repealed).
(Source: P.A. 90-538, eff. 12-1-97. Repealed by P.A. 95-172, eff. 8-14-07.)

(405 ILCS 5/1-122) (from Ch. 91 1/2, par. 1-122)
Sec. 1-122. Qualified examiner. "Qualified examiner" means a person who is:
(a) a Clinical social worker as defined in this Act,
(b) a registered nurse with a master's degree in

psychiatric nursing who has 3 years of clinical training and experience in the evaluation and treatment of mental illness which has been acquired subsequent to any training and experience which constituted a part of the degree program,

(c) a licensed clinical professional counselor with a

master's or doctoral degree in counseling or psychology or a similar master's or doctorate program from a regionally accredited institution who has at least 3 years of supervised post-master's clinical professional counseling experience that includes the provision of mental health services for the evaluation, treatment, and prevention of mental and emotional disorders, or

(d) a licensed marriage and family therapist with a

master's or doctoral degree in marriage and family therapy from a regionally accredited educational institution or a similar master's program or from a program accredited by either the Commission on Accreditation for Marriage and Family Therapy or the Commission on Accreditation for Counseling Related Educational Programs, who has at least 3 years of supervised post-master's experience as a marriage and family therapist that includes the provision of mental health services for the evaluation, treatment, and prevention of mental and emotional disorders.

A social worker who is a qualified examiner shall be a licensed clinical social worker under the Clinical Social Work and Social Work Practice Act.
(Source: P.A. 96-1357, eff. 1-1-11; 97-333, eff. 8-12-11.)

(405 ILCS 5/1-122.1) (from Ch. 91 1/2, par. 1-122.1)
Sec. 1-122.1. "Clinical social worker" means a person who (1) has a master's or doctoral degree in social work from an accredited graduate school of social work and (2) has at least 3 years of supervised post-master's clinical social work practice which shall include the provision of mental health services for the evaluation, treatment and prevention of mental and emotional disorders.
(Source: P.A. 97-333, eff. 8-12-11.)

(405 ILCS 5/1-122.4) (from Ch. 91 1/2, par. 1-122.4)
Sec. 1-122.4. "Qualified intellectual disabilities professional" as used in this Act means those persons who meet this definition under Section 483.430 of Chapter 42 of the Code of Federal Regulations, subpart G.
(Source: P.A. 97-227, eff. 1-1-12.)

(405 ILCS 5/1-123) (from Ch. 91 1/2, par. 1-123)
Sec. 1-123. "Recipient of services" or "recipient" means a person who has received or is receiving treatment or habilitation.
(Source: P.A. 80-1414.)

(405 ILCS 5/1-124) (from Ch. 91 1/2, par. 1-124)
Sec. 1-124. "Responsible relative" means the spouse or, if the recipient is under 18 years of age, parent of a recipient or client receiving services in facilities or programs of the Department. However, if the definition of "responsible relative" in this Act is in conflict with the definition of "responsible relative" in any Federal statute and rules or regulations thereunder, under which the recipient or client is otherwise eligible to receive benefits, the definition of the Federal Act, rules, or regulations shall prevail.
(Source: P.A. 88-380.)

(405 ILCS 5/1-125) (from Ch. 91 1/2, par. 1-125)
Sec. 1-125. "Restraint" means direct restriction through mechanical means or personal physical force of the limbs, head or body of a recipient. The partial or total immobilization of a recipient for the purpose of performing a medical, surgical or dental procedure or as part of a medically prescribed procedure for the treatment of an existing physical disorder or the amelioration of a physical disability shall not constitute restraint, provided that the duration, nature and purposes of the procedures or immobilization are properly documented in the recipient's record and, that if the procedures or immobilization are applied continuously or regularly for a period in excess of 24 hours, and for every 24 hour period thereafter during which the immobilization may continue, they are authorized in writing by a physician or dentist; and provided further, that any such immobilization which extends for more than 30 days be reviewed by a physician or dentist other than the one who originally authorized the immobilization.
Momentary periods of physical restriction by direct person-to-person contact, without the aid of material or mechanical devices, accomplished with limited force, and that are designed to prevent a recipient from completing an act that would result in potential physical harm to himself or another shall not constitute restraint, but shall be documented in the recipient's clinical record.
(Source: P.A. 99-143, eff. 7-27-15.)

(405 ILCS 5/1-126) (from Ch. 91 1/2, par. 1-126)
Sec. 1-126. "Seclusion" means the sequestration by placement of a recipient alone in a room which he has no means of leaving. The restriction of a recipient to a given area or room as part of a behavior modification program which has been authorized pursuant to his individual services plan shall not constitute seclusion, provided that such restriction does not exceed any continuous period in excess of two hours nor any periods which total more than four hours in any twenty-four hour period and that the duration, nature and purposes of each such restriction are promptly documented in the recipient's record.
(Source: P.A. 86-1402.)

(405 ILCS 5/1-127) (from Ch. 91 1/2, par. 1-127)
Sec. 1-127. "Service provider" means any mental health or developmental disabilities facility, or any other person which is devoted in whole or part to providing mental health or developmental disabilities services.
(Source: P.A. 80-1414.)

(405 ILCS 5/1-128) (from Ch. 91 1/2, par. 1-128)
Sec. 1-128. "Treatment" means an effort to accomplish an improvement in the mental condition or related behavior of a recipient. Treatment includes, but is not limited to, hospitalization, partial hospitalization, outpatient services, examination, diagnosis, evaluation, care, training, psychotherapy, pharmaceuticals, and other services provided for recipients by mental health facilities.
(Source: P.A. 88-380.)

(405 ILCS 5/1-129)
Sec. 1-129. Mental illness. "Mental illness" means a mental, or emotional disorder that substantially impairs a person's thought, perception of reality, emotional process, judgment, behavior, or ability to cope with the ordinary demands of life, but does not include a developmental disability, dementia or Alzheimer's disease absent psychosis, a substance abuse disorder, or an abnormality manifested only by repeated criminal or otherwise antisocial conduct.
(Source: P.A. 93-573, eff. 8-21-03.)



Chapter II - Rights Of Recipients Of Mental Health And Developmental Disabilities Services

(405 ILCS 5/Ch. II heading)

(405 ILCS 5/Ch. II Art. I heading)

(405 ILCS 5/2-100) (from Ch. 91 1/2, par. 2-100)
Sec. 2-100. (a) No recipient of services shall be deprived of any rights, benefits, or privileges guaranteed by law, the Constitution of the State of Illinois, or the Constitution of the United States solely on account of the receipt of such services.
(b) A person with a known or suspected mental illness or developmental disability shall not be denied mental health or developmental services because of age, sex, race, religious belief, ethnic origin, marital status, physical or mental disability or criminal record unrelated to present dangerousness.
(Source: P.A. 86-1416.)

(405 ILCS 5/2-101) (from Ch. 91 1/2, par. 2-101)
Sec. 2-101. No recipient of services shall be presumed to be a person under a legal disability, nor shall such person be held to be a person under a legal disability except as determined by a court. Such determination shall be separate from a judicial proceeding held to determine whether a person is subject to involuntary admission or meets the standard for judicial admission.
(Source: P.A. 99-143, eff. 7-27-15.)

(405 ILCS 5/2-101.1)
Sec. 2-101.1. Counseling services; consent; costs.
(a) Any adult under guardianship may request and receive counseling services or psychotherapy. The consent of the guardian shall not be necessary to authorize counseling or psychotherapy. The adult's guardian shall not be informed, without the consent of the adult, of such counseling or psychotherapy unless the counselor or therapist believes such disclosure is necessary. If the counselor or therapist intends to disclose the fact of counseling or psychotherapy, the adult shall be so informed. However, until the consent of the adult's guardian has been obtained, counseling or psychotherapy provided to an adult under guardianship shall be limited to not more than 5 sessions, a session lasting not more than 45 minutes.
(b) The adult's guardian shall not be liable for the costs of counseling or psychotherapy which is received by the adult without the consent of the adult's guardian.
(Source: P.A. 97-165, eff. 1-1-12.)

(405 ILCS 5/2-102) (from Ch. 91 1/2, par. 2-102)
Sec. 2-102. (a) A recipient of services shall be provided with adequate and humane care and services in the least restrictive environment, pursuant to an individual services plan. The Plan shall be formulated and periodically reviewed with the participation of the recipient to the extent feasible and the recipient's guardian, the recipient's substitute decision maker, if any, or any other individual designated in writing by the recipient. The facility shall advise the recipient of his or her right to designate a family member or other individual to participate in the formulation and review of the treatment plan. In determining whether care and services are being provided in the least restrictive environment, the facility shall consider the views of the recipient, if any, concerning the treatment being provided. The recipient's preferences regarding emergency interventions under subsection (d) of Section 2-200 shall be noted in the recipient's treatment plan.
(a-5) If the services include the administration of electroconvulsive therapy or psychotropic medication, the physician or the physician's designee shall advise the recipient, in writing, of the side effects, risks, and benefits of the treatment, as well as alternatives to the proposed treatment, to the extent such advice is consistent with the recipient's ability to understand the information communicated. The physician shall determine and state in writing whether the recipient has the capacity to make a reasoned decision about the treatment. The physician or the physician's designee shall provide to the recipient's substitute decision maker, if any, the same written information that is required to be presented to the recipient in writing. If the recipient lacks the capacity to make a reasoned decision about the treatment, the treatment may be administered only (i) pursuant to the provisions of Section 2-107 or 2-107.1 or (ii) pursuant to a power of attorney for health care under the Powers of Attorney for Health Care Law or a declaration for mental health treatment under the Mental Health Treatment Preference Declaration Act. A surrogate decision maker, other than a court appointed guardian, under the Health Care Surrogate Act may not consent to the administration of electroconvulsive therapy or psychotropic medication. A surrogate may, however, petition for administration of such treatment pursuant to this Act. If the recipient is under guardianship and the guardian is authorized to consent to the administration of electroconvulsive therapy or psychotropic medication pursuant to subsection (c) of Section 2-107.1 of this Code, the physician shall advise the guardian in writing of the side effects and risks of the treatment, alternatives to the proposed treatment, and the risks and benefits of the treatment. A qualified professional shall be responsible for overseeing the implementation of such plan. Such care and treatment shall make reasonable accommodation of any physical disability of the recipient, including but not limited to the regular use of sign language for any hearing impaired individual for whom sign language is a primary mode of communication. If the recipient is unable to communicate effectively in English, the facility shall make reasonable efforts to provide services to the recipient in a language that the recipient understands.
(b) A recipient of services who is an adherent or a member of any well-recognized religious denomination, the principles and tenets of which teach reliance upon services by spiritual means through prayer alone for healing by a duly accredited practitioner thereof, shall have the right to choose such services. The parent or guardian of a recipient of services who is a minor, or a guardian of a recipient of services who is not a minor, shall have the right to choose services by spiritual means through prayer for the recipient of services.
(Source: P.A. 95-172, eff. 8-14-07.)

(405 ILCS 5/2-103) (from Ch. 91 1/2, par. 2-103)
Sec. 2-103. Except as provided in this Section, a recipient who resides in a mental health or developmental disabilities facility shall be permitted unimpeded, private, and uncensored communication with persons of his choice by mail, telephone and visitation.
(a) The facility director shall ensure that correspondence can be conveniently received and mailed, that telephones are reasonably accessible, and that space for visits is available. Writing materials, postage and telephone usage funds shall be provided in reasonable amounts to recipients who reside in Department facilities and who are unable to procure such items.
(b) Reasonable times and places for the use of telephones and for visits may be established in writing by the facility director.
(c) Unimpeded, private and uncensored communication by mail, telephone, and visitation may be reasonably restricted by the facility director only in order to protect the recipient or others from harm, harassment or intimidation, provided that notice of such restriction shall be given to all recipients upon admission. When communications are restricted, the facility shall advise the recipient that he has the right to require the facility to notify the affected parties of the restriction, and to notify such affected party when the restrictions are no longer in effect. However, all letters addressed by a recipient to the Governor, members of the General Assembly, Attorney General, judges, state's attorneys, Guardianship and Advocacy Commission, or the Agency designated pursuant to "An Act in relation to the protection and advocacy of the rights of persons with developmental disabilities, and amending Acts therein named", approved September 20, 1985, officers of the Department, or licensed attorneys at law must be forwarded at once to the persons to whom they are addressed without examination by the facility authorities. Letters in reply from the officials and attorneys mentioned above must be delivered to the recipient without examination by the facility authorities.
(d) No facility shall prevent any attorney who represents a recipient or who has been requested to do so by any relative or family member of the recipient, from visiting a recipient during normal business hours, unless that recipient refuses to meet with the attorney.
(e) Whenever, as the result of the closing or the reduction in the number of units or available beds of any mental health facility operated by the Department of Human Services, the State determines to enter into a contract with any mental health facility to provide hospitalization to persons who would otherwise be served by the State-operated mental health facility, the resident shall be entitled to the same rights under this Section.
(Source: P.A. 97-1007, eff. 8-17-12.)

(405 ILCS 5/2-104) (from Ch. 91 1/2, par. 2-104)
Sec. 2-104. Every recipient who resides in a mental health or developmental disabilities facility shall be permitted to receive, possess and use personal property and shall be provided with a reasonable amount of storage space therefor, except in the circumstances and under the conditions provided in this Section.
(a) Possession and use of certain classes of property may be restricted by the facility director when necessary to protect the recipient or others from harm, provided that notice of such restriction shall be given to all recipients upon admission.
(b) The professional responsible for overseeing the implementation of a recipient's services plan may, with the approval of the facility director, restrict the right to property when necessary to protect such recipient or others from harm.
(c) When a recipient is discharged from the mental health or developmental disabilities facility, all of his lawful personal property which is in the custody of the facility shall be returned to him.
(Source: P.A. 80-1414.)

(405 ILCS 5/2-105) (from Ch. 91 1/2, par. 2-105)
Sec. 2-105. A recipient of services may use his money as he chooses, unless he is a minor or prohibited from doing so under a court guardianship order. A recipient may deposit or cause to be deposited money in his name with a service provider or financial institution with the approval of the provider or financial institution. Money deposited with a service provider shall not be retained by the service provider. Any earnings attributable to a recipient's money shall accrue to him.
Except where a recipient has given informed consent, no service provider nor any of its employees shall be made representative payee for his social security, pension, annuity, trust fund, or any other form of direct payment or assistance.
When a recipient is discharged from a service provider, all of his money, including earnings, shall be returned to him.
(Source: P.A. 80-1414.)

(405 ILCS 5/2-106) (from Ch. 91 1/2, par. 2-106)
Sec. 2-106. A recipient of services may perform labor to which he consents for a service provider, if the professional responsible for overseeing the implementation of the services plan for such recipient determines that such labor would be consistent with such plan. A recipient who performs labor which is of any consequential economic benefit to a service provider shall receive wages which are commensurate with the value of the work performed, in accordance with applicable federal and state laws and regulations. A recipient may be required to perform tasks of a personal housekeeping nature without compensation.
Wages earned by a recipient of services shall be considered money which he is entitled to receive pursuant to Section 2-105, and such wages shall be paid by the service provider not less than once a month.
(Source: P.A. 80-1414.)

(405 ILCS 5/2-107) (from Ch. 91 1/2, par. 2-107)
Sec. 2-107. Refusal of services; informing of risks.
(a) An adult recipient of services or the recipient's guardian, if the recipient is under guardianship, and the recipient's substitute decision maker, if any, must be informed of the recipient's right to refuse medication or electroconvulsive therapy. The recipient and the recipient's guardian or substitute decision maker shall be given the opportunity to refuse generally accepted mental health or developmental disability services, including but not limited to medication or electroconvulsive therapy. If such services are refused, they shall not be given unless such services are necessary to prevent the recipient from causing serious and imminent physical harm to the recipient or others and no less restrictive alternative is available. The facility director shall inform a recipient, guardian, or substitute decision maker, if any, who refuses such services of alternate services available and the risks of such alternate services, as well as the possible consequences to the recipient of refusal of such services.
(b) Psychotropic medication or electroconvulsive therapy may be administered under this Section for up to 24 hours only if the circumstances leading up to the need for emergency treatment are set forth in writing in the recipient's record.
(c) Administration of medication or electroconvulsive therapy may not be continued unless the need for such treatment is redetermined at least every 24 hours based upon a personal examination of the recipient by a physician or a nurse under the supervision of a physician and the circumstances demonstrating that need are set forth in writing in the recipient's record.
(d) Neither psychotropic medication nor electroconvulsive therapy may be administered under this Section for a period in excess of 72 hours, excluding Saturdays, Sundays, and holidays, unless a petition is filed under Section 2-107.1 and the treatment continues to be necessary under subsection (a) of this Section. Once the petition has been filed, treatment may continue in compliance with subsections (a), (b), and (c) of this Section until the final outcome of the hearing on the petition.
(e) The Department shall issue rules designed to insure that in State-operated mental health facilities psychotropic medication and electroconvulsive therapy are administered in accordance with this Section and only when appropriately authorized and monitored by a physician or a nurse under the supervision of a physician in accordance with accepted medical practice. The facility director of each mental health facility not operated by the State shall issue rules designed to insure that in that facility psychotropic medication and electroconvulsive therapy are administered in accordance with this Section and only when appropriately authorized and monitored by a physician or a nurse under the supervision of a physician in accordance with accepted medical practice. Such rules shall be available for public inspection and copying during normal business hours.
(f) The provisions of this Section with respect to the emergency administration of psychotropic medication and electroconvulsive therapy do not apply to facilities licensed under the Nursing Home Care Act, the Specialized Mental Health Rehabilitation Act of 2013, the ID/DD Community Care Act, or the MC/DD Act.
(g) Under no circumstances may long-acting psychotropic medications be administered under this Section.
(h) Whenever psychotropic medication or electroconvulsive therapy is refused pursuant to subsection (a) of this Section at least once that day, the physician shall determine and state in writing the reasons why the recipient did not meet the criteria for administration of medication or electroconvulsive therapy under subsection (a) and whether the recipient meets the standard for administration of psychotropic medication or electroconvulsive therapy under Section 2-107.1 of this Code. If the physician determines that the recipient meets the standard for administration of psychotropic medication or electroconvulsive therapy under Section 2-107.1, the facility director or his or her designee shall petition the court for administration of psychotropic medication or electroconvulsive therapy pursuant to that Section unless the facility director or his or her designee states in writing in the recipient's record why the filing of such a petition is not warranted. This subsection (h) applies only to State-operated mental health facilities.
(i) The Department shall conduct annual trainings for all physicians and registered nurses working in State-operated mental health facilities on the appropriate use of emergency administration of psychotropic medication and electroconvulsive therapy, standards for their use, and the methods of authorization under this Section.
(Source: P.A. 98-104, eff. 7-22-13; 99-180, eff. 7-29-15.)

(405 ILCS 5/2-107.1) (from Ch. 91 1/2, par. 2-107.1)
Sec. 2-107.1. Administration of psychotropic medication and electroconvulsive therapy upon application to a court.
(a) (Blank).
(a-5) Notwithstanding the provisions of Section 2-107 of this Code, psychotropic medication and electroconvulsive therapy may be administered to an adult recipient of services on an inpatient or outpatient basis without the informed consent of the recipient under the following standards:
(1) Any person 18 years of age or older, including

any guardian, may petition the circuit court for an order authorizing the administration of psychotropic medication and electroconvulsive therapy to a recipient of services. The petition shall state that the petitioner has made a good faith attempt to determine whether the recipient has executed a power of attorney for health care under the Powers of Attorney for Health Care Law or a declaration for mental health treatment under the Mental Health Treatment Preference Declaration Act and to obtain copies of these instruments if they exist. If either of the above-named instruments is available to the petitioner, the instrument or a copy of the instrument shall be attached to the petition as an exhibit. The petitioner shall deliver a copy of the petition, and notice of the time and place of the hearing, to the respondent, his or her attorney, any known agent or attorney-in-fact, if any, and the guardian, if any, no later than 3 days prior to the date of the hearing. Service of the petition and notice of the time and place of the hearing may be made by transmitting them via facsimile machine to the respondent or other party. Upon receipt of the petition and notice, the party served, or the person delivering the petition and notice to the party served, shall acknowledge service. If the party sending the petition and notice does not receive acknowledgement of service within 24 hours, service must be made by personal service.

The petition may include a request that the court

authorize such testing and procedures as may be essential for the safe and effective administration of the psychotropic medication or electroconvulsive therapy sought to be administered, but only where the petition sets forth the specific testing and procedures sought to be administered.

If a hearing is requested to be held immediately

following the hearing on a petition for involuntary admission, then the notice requirement shall be the same as that for the hearing on the petition for involuntary admission, and the petition filed pursuant to this Section shall be filed with the petition for involuntary admission.

(2) The court shall hold a hearing within 7 days of

the filing of the petition. The People, the petitioner, or the respondent shall be entitled to a continuance of up to 7 days as of right. An additional continuance of not more than 7 days may be granted to any party (i) upon a showing that the continuance is needed in order to adequately prepare for or present evidence in a hearing under this Section or (ii) under exceptional circumstances. The court may grant an additional continuance not to exceed 21 days when, in its discretion, the court determines that such a continuance is necessary in order to provide the recipient with an examination pursuant to Section 3-803 or 3-804 of this Act, to provide the recipient with a trial by jury as provided in Section 3-802 of this Act, or to arrange for the substitution of counsel as provided for by the Illinois Supreme Court Rules. The hearing shall be separate from a judicial proceeding held to determine whether a person is subject to involuntary admission but may be heard immediately preceding or following such a judicial proceeding and may be heard by the same trier of fact or law as in that judicial proceeding.

(3) Unless otherwise provided herein, the procedures

set forth in Article VIII of Chapter III of this Act, including the provisions regarding appointment of counsel, shall govern hearings held under this subsection (a-5).

(4) Psychotropic medication and electroconvulsive

therapy may be administered to the recipient if and only if it has been determined by clear and convincing evidence that all of the following factors are present. In determining whether a person meets the criteria specified in the following paragraphs (A) through (G), the court may consider evidence of the person's history of serious violence, repeated past pattern of specific behavior, actions related to the person's illness, or past outcomes of various treatment options.

(A) That the recipient has a serious mental

illness or developmental disability.

(B) That because of said mental illness or

developmental disability, the recipient currently exhibits any one of the following: (i) deterioration of his or her ability to function, as compared to the recipient's ability to function prior to the current onset of symptoms of the mental illness or disability for which treatment is presently sought, (ii) suffering, or (iii) threatening behavior.

(C) That the illness or disability has existed

for a period marked by the continuing presence of the symptoms set forth in item (B) of this subdivision (4) or the repeated episodic occurrence of these symptoms.

(D) That the benefits of the treatment outweigh

the harm.

(E) That the recipient lacks the capacity to make

a reasoned decision about the treatment.

(F) That other less restrictive services have

been explored and found inappropriate.

(G) If the petition seeks authorization for

testing and other procedures, that such testing and procedures are essential for the safe and effective administration of the treatment.

(5) In no event shall an order issued under this

Section be effective for more than 90 days. A second 90-day period of involuntary treatment may be authorized pursuant to a hearing that complies with the standards and procedures of this subsection (a-5). Thereafter, additional 180-day periods of involuntary treatment may be authorized pursuant to the standards and procedures of this Section without limit. If a new petition to authorize the administration of psychotropic medication or electroconvulsive therapy is filed at least 15 days prior to the expiration of the prior order, and if any continuance of the hearing is agreed to by the recipient, the administration of the treatment may continue in accordance with the prior order pending the completion of a hearing under this Section.

(6) An order issued under this subsection (a-5) shall

designate the persons authorized to administer the treatment under the standards and procedures of this subsection (a-5). Those persons shall have complete discretion not to administer any treatment authorized under this Section. The order shall also specify the medications and the anticipated range of dosages that have been authorized and may include a list of any alternative medications and range of dosages deemed necessary.

(a-10) The court may, in its discretion, appoint a guardian ad litem for a recipient before the court or authorize an existing guardian of the person to monitor treatment and compliance with court orders under this Section.
(b) A guardian may be authorized to consent to the administration of psychotropic medication or electroconvulsive therapy to an objecting recipient only under the standards and procedures of subsection (a-5).
(c) Notwithstanding any other provision of this Section, a guardian may consent to the administration of psychotropic medication or electroconvulsive therapy to a non-objecting recipient under Article XIa of the Probate Act of 1975.
(d) Nothing in this Section shall prevent the administration of psychotropic medication or electroconvulsive therapy to recipients in an emergency under Section 2-107 of this Act.
(e) Notwithstanding any of the provisions of this Section, psychotropic medication or electroconvulsive therapy may be administered pursuant to a power of attorney for health care under the Powers of Attorney for Health Care Law or a declaration for mental health treatment under the Mental Health Treatment Preference Declaration Act.
(f) The Department shall conduct annual trainings for physicians and registered nurses working in State-operated mental health facilities on the appropriate use of psychotropic medication and electroconvulsive therapy, standards for their use, and the preparation of court petitions under this Section.
(Source: P.A. 97-375, eff. 8-15-11; 98-756, eff. 7-16-14.)

(405 ILCS 5/2-107.2) (from Ch. 91 1/2, par. 2-107.2)
Sec. 2-107.2. Review; notice.
(a) Whenever any recipient, who is receiving treatment in a residential mental health facility, has been receiving psychotropic medication or electroconvulsive therapy in that facility continuously or on a regular basis for a period of 3 months, and, if the treatment is continued while the recipient is a resident in that facility, every 6 months thereafter, for so long as the treatment shall continue, the facility director shall convene a treatment review panel to review the treatment.
(b) At least 7 days prior to the date of the meeting, the recipient, his or her guardian, if any, and the person designated under subsection (b) of Section 2-200 shall be given written notification of the time and place of the treatment review meeting. The notice shall also advise the recipient of his or her right to designate some person to attend the meeting and assist the recipient.
(c) If, during the course of the review, the recipient or guardian, if any, advises the committee that he no longer agrees to continue receiving the treatment, the treatment must be discontinued except that the treatment may be administered under either Section 2-107 or 2-107.1. If the recipient and guardian, if any, continues to agree to the treatment, the treatment shall be continued if the committee determines that the recipient is receiving appropriate treatment and that the benefit to the recipient outweighs any risk of harm to the recipient.
(d) The Department shall issue rules to implement the requirements of this Section.
(Source: P.A. 95-172, eff. 8-14-07.)

(405 ILCS 5/2-107.3)
Sec. 2-107.3. Reports. Each facility director of a State-operated mental health facility shall prepare a quarterly report stating the number of persons who were determined to meet the standard for administration of psychotropic medication or electroconvulsive therapy but for whom it was determined that the filing of such a petition was not warranted as provided for in subsection (h) of Section 2-107 of this Code and the reasons for each such determination. The Department shall prepare and publish an annual report summarizing the information received under this Section. The Department's report shall include the data from each facility filing such a report and shall separately report the data from each such facility, identified by facility.
(Source: P.A. 94-1066, eff. 8-1-06; 95-172, eff. 8-14-07.)

(405 ILCS 5/2-107.4)
Sec. 2-107.4. Video conferencing.
(a) The Illinois Supreme Court or any circuit court of this State may adopt rules permitting the use of video conferencing equipment in any hearing under Section 2-107.1 subject to the following conditions:
(1) if the parties, including the respondent, and

their attorneys, including the State's Attorney, are at a mental health facility, or some other location to which the respondent may be safely and conveniently transported, and the judge and any court personnel are in another location; or

(2) if the respondent and his or her attorney are at

a mental health facility or some other location to which the respondent may be safely and conveniently transported, and all of the other participants including the judge are in another location, if, and only if, agreed to by the respondent and the respondent's attorney.

(b) In any hearing under Section 2-107.1, any court may permit any witness, including a psychiatrist, to testify by video conferencing equipment from any location in the absence of a court rule specifically prohibiting that testimony.
(Source: P.A. 99-535, eff. 1-1-17.)

(405 ILCS 5/2-108) (from Ch. 91 1/2, par. 2-108)
Sec. 2-108. Use of restraint. Restraint may be used only as a therapeutic measure to prevent a recipient from causing physical harm to himself or physical abuse to others. Restraint may only be applied by a person who has been trained in the application of the particular type of restraint to be utilized. In no event shall restraint be utilized to punish or discipline a recipient, nor is restraint to be used as a convenience for the staff.
(a) Except as provided in this Section, restraint shall be employed only upon the written order of a physician, clinical psychologist, clinical social worker, clinical professional counselor, or registered nurse with supervisory responsibilities. No restraint shall be ordered unless the physician, clinical psychologist, clinical social worker, clinical professional counselor, or registered nurse with supervisory responsibilities, after personally observing and examining the recipient, is clinically satisfied that the use of restraint is justified to prevent the recipient from causing physical harm to himself or others. In no event may restraint continue for longer than 2 hours unless within that time period a nurse with supervisory responsibilities or a physician confirms, in writing, following a personal examination of the recipient, that the restraint does not pose an undue risk to the recipient's health in light of the recipient's physical or medical condition. The order shall state the events leading up to the need for restraint and the purposes for which restraint is employed. The order shall also state the length of time restraint is to be employed and the clinical justification for that length of time. No order for restraint shall be valid for more than 16 hours. If further restraint is required, a new order must be issued pursuant to the requirements provided in this Section.
(b) In the event there is an emergency requiring the immediate use of restraint, it may be ordered temporarily by a qualified person only where a physician, clinical psychologist, clinical social worker, clinical professional counselor, or registered nurse with supervisory responsibilities is not immediately available. In that event, an order by a nurse, clinical psychologist, clinical social worker, clinical professional counselor, or physician shall be obtained pursuant to the requirements of this Section as quickly as possible, and the recipient shall be examined by a physician or supervisory nurse within 2 hours after the initial employment of the emergency restraint. Whoever orders restraint in emergency situations shall document its necessity and place that documentation in the recipient's record.
(c) The person who orders restraint shall inform the facility director or his designee in writing of the use of restraint within 24 hours.
(d) The facility director shall review all restraint orders daily and shall inquire into the reasons for the orders for restraint by any person who routinely orders them.
(e) Restraint may be employed during all or part of one 24 hour period, the period commencing with the initial application of the restraint. However, once restraint has been employed during one 24 hour period, it shall not be used again on the same recipient during the next 48 hours without the prior written authorization of the facility director.
(f) Restraint shall be employed in a humane and therapeutic manner and the person being restrained shall be observed by a qualified person as often as is clinically appropriate but in no event less than once every 15 minutes. The qualified person shall maintain a record of the observations. Specifically, unless there is an immediate danger that the recipient will physically harm himself or others, restraint shall be loosely applied to permit freedom of movement. Further, the recipient shall be permitted to have regular meals and toilet privileges free from the restraint, except when freedom of action may result in physical harm to the recipient or others.
(g) Every facility that employs restraint shall provide training in the safe and humane application of each type of restraint employed. The facility shall not authorize the use of any type of restraint by an employee who has not received training in the safe and humane application of that type of restraint. Each facility in which restraint is used shall maintain records detailing which employees have been trained and are authorized to apply restraint, the date of the training and the type of restraint that the employee was trained to use.
(h) Whenever restraint is imposed upon any recipient whose primary mode of communication is sign language, the recipient shall be permitted to have his hands free from restraint for brief periods each hour, except when freedom may result in physical harm to the recipient or others.
(i) A recipient who is restrained may only be secluded at the same time pursuant to an explicit written authorization as provided in Section 2-109 of this Code. Whenever a recipient is restrained, a member of the facility staff shall remain with the recipient at all times unless the recipient has been secluded. A recipient who is restrained and secluded shall be observed by a qualified person as often as is clinically appropriate but in no event less than every 15 minutes.
(j) Whenever restraint is used, the recipient shall be advised of his right, pursuant to Sections 2-200 and 2-201 of this Code, to have any person of his choosing, including the Guardianship and Advocacy Commission or the agency designated pursuant to the Protection and Advocacy for Persons with Developmental Disabilities Act notified of the restraint. A recipient who is under guardianship may request that any person of his choosing be notified of the restraint whether or not the guardian approves of the notice. Whenever the Guardianship and Advocacy Commission is notified that a recipient has been restrained, it shall contact that recipient to determine the circumstances of the restraint and whether further action is warranted.
(Source: P.A. 98-137, eff. 8-2-13; 99-143, eff. 7-27-15.)

(405 ILCS 5/2-109) (from Ch. 91 1/2, par. 2-109)
Sec. 2-109. Seclusion. Seclusion may be used only as a therapeutic measure to prevent a recipient from causing physical harm to himself or physical abuse to others. In no event shall seclusion be utilized to punish or discipline a recipient, nor is seclusion to be used as a convenience for the staff.
(a) Seclusion shall be employed only upon the written order of a physician, clinical psychologist, clinical social worker, clinical professional counselor, or registered nurse with supervisory responsibilities. No seclusion shall be ordered unless the physician, clinical psychologist, clinical social worker, clinical professional counselor, or registered nurse with supervisory responsibilities, after personally observing and examining the recipient, is clinically satisfied that the use of seclusion is justified to prevent the recipient from causing physical harm to himself or others. In no event may seclusion continue for longer than 2 hours unless within that time period a nurse with supervisory responsibilities or a physician confirms in writing, following a personal examination of the recipient, that the seclusion does not pose an undue risk to the recipient's health in light of the recipient's physical or medical condition. The order shall state the events leading up to the need for seclusion and the purposes for which seclusion is employed. The order shall also state the length of time seclusion is to be employed and the clinical justification for the length of time. No order for seclusion shall be valid for more than 16 hours. If further seclusion is required, a new order must be issued pursuant to the requirements provided in this Section.
(b) The person who orders seclusion shall inform the facility director or his designee in writing of the use of seclusion within 24 hours.
(c) The facility director shall review all seclusion orders daily and shall inquire into the reasons for the orders for seclusion by any person who routinely orders them.
(d) Seclusion may be employed during all or part of one 16 hour period, that period commencing with the initial application of the seclusion. However, once seclusion has been employed during one 16 hour period, it shall not be used again on the same recipient during the next 48 hours without the prior written authorization of the facility director.
(e) The person who ordered the seclusion shall assign a qualified person to observe the recipient at all times. A recipient who is restrained and secluded shall be observed by a qualified person as often as is clinically appropriate but in no event less than once every 15 minutes.
(f) Safety precautions shall be followed to prevent injuries to the recipient in the seclusion room. Seclusion rooms shall be adequately lighted, heated, and furnished. If a door is locked, someone with a key shall be in constant attendance nearby.
(g) Whenever seclusion is used, the recipient shall be advised of his right, pursuant to Sections 2-200 and 2-201 of this Code, to have any person of his choosing, including the Guardianship and Advocacy Commission notified of the seclusion. A person who is under guardianship may request that any person of his choosing be notified of the seclusion whether or not the guardian approves of the notice. Whenever the Guardianship and Advocacy Commission is notified that a recipient has been secluded, it shall contact that recipient to determine the circumstances of the seclusion and whether further action is warranted.
(Source: P.A. 98-137, eff. 8-2-13.)

(405 ILCS 5/2-110) (from Ch. 91 1/2, par. 2-110)
Sec. 2-110. No recipient of services shall be subjected to any unusual, hazardous, or experimental services or psychosurgery, without his written and informed consent.
If the recipient is a minor or is under guardianship, such recipient's parent or guardian is authorized, only with the approval of the court, to provide informed consent for participation of the ward in any such services which the guardian deems to be in the best interests of the ward.
(Source: P.A. 90-538, eff. 12-1-97.)

(405 ILCS 5/2-110.1)
Sec. 2-110.1. Reports.
(a) A mental hospital or facility at which electro-convulsive therapy is administered shall submit to the Department quarterly reports relating to the administration of the therapy for the purposes of reducing morbidity or mortality and improving patient care.
(b) A report shall state the following for each quarter:
(1) The number of persons who received the therapy,

including:

(A) the number of persons who gave informed

consent to the therapy;

(B) the number of persons confined as subject to

involuntary admission who gave informed consent to the therapy;

(C) the number of persons who received the

therapy without informed consent pursuant to Section 2-107.1; and

(D) the number of persons who received the

therapy on an emergency basis pursuant to subsection (d) of Section 2-107.1.

(2) The age, sex, and race of the recipients of the

therapy.

(3) The source of the treatment payment.
(4) The average number of electro-convulsive

treatments administered for each complete series of treatments, but not including maintenance treatments.

(5) The average number of maintenance

electro-convulsive treatments administered per month.

(6) Any significant adverse reactions to the

treatment as defined by rule.

(7) Autopsy findings if death followed within 14 days

after the date of the administration of the therapy.

(8) Any other information required by the Department

by rule.

(c) The Department shall prepare and publish an annual written report summarizing the information received under this Section. The report shall not contain any information that identifies or tends to identify any facility, physician, health care provider, or patient.
(Source: P.A. 90-538, eff. 12-1-97.)

(405 ILCS 5/2-110.5)
Sec. 2-110.5. Electro-convulsive therapy for minors. If a recipient is a minor, that recipient's parent or guardian is authorized, only with the approval of the court under the procedures set out in Section 2-107.1, to provide consent for participation of the minor in electro-convulsive therapy if the parent or guardian deems it to be in the best interest of the minor. In addition to the requirements in Section 2-107.1, prior to the court entering an order approving treatment by electro-convulsive therapy, 2 licensed psychiatrists, one of which may be the minor's treating psychiatrist, who have examined the patient must concur in the determination that the minor should participate in treatment by electro-convulsive therapy.
(Source: P.A. 91-74, eff. 7-9-99.)

(405 ILCS 5/2-111) (from Ch. 91 1/2, par. 2-111)
Sec. 2-111. A medical or dental emergency exists when delay for the purpose of obtaining consent would endanger the life or adversely and substantially affect the health of a recipient of services. When a medical or dental emergency exists, if a physician or licensed dentist who examines a recipient determines that the recipient is not capable of giving informed consent, essential medical or dental procedures may be performed without consent. No physician nor licensed dentist shall be liable for a non-negligent good faith determination that a medical or dental emergency exists or a non-negligent good faith determination that the recipient is not capable of giving informed consent.
(Source: P.A. 85-971.)

(405 ILCS 5/2-112) (from Ch. 91 1/2, par. 2-112)
Sec. 2-112. Freedom from abuse and neglect. Every recipient of services in a mental health or developmental disability facility shall be free from abuse and neglect.
(Source: P.A. 86-1013.)

(405 ILCS 5/2-113) (from Ch. 91 1/2, par. 2-113)
Sec. 2-113. (a) Upon admission, the facility shall inquire of the recipient if a spouse, family member, friend or an agency is to be notified of his admission to the facility. If the recipient consents to release of information concerning his admission, the facility shall immediately attempt to make phone contact with at least two designated persons or agencies or by mail within 24 hours.
(b) Any person may request information from a developmental disability or mental health facility relating to whether an adult recipient or minor recipient admitted pursuant to Section 3-502 has been admitted to the facility. Any parties requesting information must submit proof of identification and list their name, address, phone number, relationship to the recipient and reason for the request.
(c) The facility shall respond to the inquirer within 2 working days. If the recipient is located at the facility, the facility director shall inform the recipient of the request and shall advise the recipient that disclosure of his presence at the facility will not obligate the recipient to have contact with the inquirer. No information shall be disclosed unless the recipient consents in writing to the disclosure.
(d) If the recipient has consented to the release of information the facility shall inform the requesting party that the recipient is located at the facility. The facility shall, with the recipient's consent, tell the requesting party how to contact the recipient.
(e) When the recipient is not located at the facility or when the recipient does not consent in writing to release such information, the facility shall inform the consenting party that no information is available regarding that person.
(f) Transactions pursuant to this Section shall be noted in the recipient's record.
(Source: P.A. 86-1417.)

(405 ILCS 5/2-114) (from Ch. 91 1/2, par. 2-114)
Sec. 2-114. (a) Whenever an attorney or other advocate from the Guardianship and Advocacy Commission or the agency designated by the Governor under Section 1 of the Protection and Advocacy for Persons with Developmental Disabilities Act or any other attorney advises a facility in which a recipient is receiving inpatient mental health services that he is presently representing the recipient, or has been appointed by any court or administrative agency to do so or has been requested to represent the recipient by a member of the recipient's family, the facility shall, subject to the provisions of Section 2-113 of this Code, disclose to the attorney or advocate whether the recipient is presently residing in the facility and, if so, how the attorney or advocate may communicate with the recipient.
(b) The facility may take reasonable precautions to identify the attorney or advocate. No further information shall be disclosed to the attorney or advocate except in conformity with the authorization procedures contained in the Mental Health and Developmental Disabilities Confidentiality Act.
(c) Whenever the location of the recipient has been disclosed to an attorney or advocate, the facility director shall inform the recipient of that fact and shall note this disclosure in the recipient's records.
(d) An attorney or advocate who receives any information under this Section may not disclose this information to anyone else without the written consent of the recipient obtained pursuant to Section 5 of the Mental Health and Developmental Disabilities Confidentiality Act.
(Source: P.A. 99-143, eff. 7-27-15.)

(405 ILCS 5/2-115)
Sec. 2-115. Participants in mental health courts. Subject to appropriations, the Department shall establish pilot programs to provide the clinical services necessary to serve participants in mental health courts that have been established in any judicial circuit in this State.
(Source: P.A. 92-120, eff. 1-1-02.)

(405 ILCS 5/Ch. II Art. II heading)

(405 ILCS 5/2-200) (from Ch. 91 1/2, par. 2-200)
Sec. 2-200. (a) Upon commencement of services, or as soon thereafter as the condition of the recipient permits, every adult recipient, as well as the recipient's guardian or substitute decision maker, and every recipient who is 12 years of age or older and the parent or guardian of a minor or person under guardianship shall be informed orally and in writing of the rights guaranteed by this Chapter which are relevant to the nature of the recipient's services program. Every facility shall also post conspicuously in public areas a summary of the rights which are relevant to the services delivered by that facility.
(b) A recipient who is 12 years of age or older and the parent or guardian of a minor or person under guardianship at any time may designate, and upon commencement of services shall be informed of the right to designate, a person or agency to receive notice under Section 2-201 or to direct that no information about the recipient be disclosed to any person or agency.
(c) Upon commencement of services, or as soon thereafter as the condition of the recipient permits, the facility shall ask the adult recipient or minor recipient admitted pursuant to Section 3-502 whether the recipient wants the facility to contact the recipient's spouse, parents, guardian, close relatives, friends, attorney, advocate from the Guardianship and Advocacy Commission or the agency designated by the Governor under Section 1 of "An Act in relation to the protection and advocacy of the rights of persons with developmental disabilities, and amending Acts therein named", approved September 20, 1985, or others and inform them of the recipient's presence at the facility. The facility shall by phone or by mail contact at least two of those people designated by the recipient and shall inform them of the recipient's location. If the recipient so requests, the facility shall also inform them of how to contact the recipient.
(d) Upon commencement of services, or as soon thereafter as the condition of the recipient permits, the facility shall advise the recipient as to the circumstances under which the law permits the use of emergency forced medication or electroconvulsive therapy under subsection (a) of Section 2-107, restraint under Section 2-108, or seclusion under Section 2-109. At the same time, the facility shall inquire of the recipient which form of intervention the recipient would prefer if any of these circumstances should arise. The recipient's preference shall be noted in the recipient's record and communicated by the facility to the recipient's guardian or substitute decision maker, if any, and any other individual designated by the recipient. If any such circumstances subsequently do arise, the facility shall give due consideration to the preferences of the recipient regarding which form of intervention to use as communicated to the facility by the recipient or as stated in the recipient's advance directive.
(Source: P.A. 95-172, eff. 8-14-07.)

(405 ILCS 5/2-201) (from Ch. 91 1/2, par. 2-201)
Sec. 2-201. (a) Whenever any rights of a recipient of services that are specified in this Chapter are restricted, the professional responsible for overseeing the implementation of the recipient's services plan shall be responsible for promptly giving notice of the restriction or use of restraint or seclusion and the reason therefor to:
(1) the recipient and, if such recipient is a minor

or under guardianship, his parent or guardian;

(2) a person designated under subsection (b) of

Section 2-200 upon commencement of services or at any later time to receive such notice;

(3) the facility director;
(4) the Guardianship and Advocacy Commission, or the

agency designated under "An Act in relation to the protection and advocacy of the rights of persons with developmental disabilities, and amending Acts therein named", approved September 20, 1985, if either is so designated; and

(5) the recipient's substitute decision maker, if any.
The professional shall also be responsible for promptly recording such restriction or use of restraint or seclusion and the reason therefor in the recipient's record.
(b) The facility director shall maintain a file of all notices of restrictions of rights, or the use of restraint or seclusion for the past 3 years. The facility director shall allow the Guardianship and Advocacy Commission, the agency designated by the Governor under Section 1 of "An Act in relation to the protection and advocacy of the rights of persons with developmental disabilities, and amending Acts therein named," approved September 20, 1985, and the Department to examine and copy such records upon request. Records obtained under this Section shall not be further disclosed except pursuant to written authorization of the recipient under Section 5 of the Mental Health and Developmental Disabilities Confidentiality Act.
(Source: P.A. 91-726, eff. 6-2-00.)

(405 ILCS 5/2-202) (from Ch. 91 1/2, par. 2-202)
Sec. 2-202. The Secretary of Human Services and the facility director of each service provider shall adopt in writing such policies and procedures as are necessary to implement this Chapter. Such policies and procedures may amplify or expand, but shall not restrict or limit, the rights guaranteed to recipients by this Chapter.
(Source: P.A. 89-507, eff. 7-1-97.)



Chapter III - Admission, Transfer And Discharge Procedures For The Mentally Ill

(405 ILCS 5/Ch. III heading)

(405 ILCS 5/Ch. III Art. I heading)

(405 ILCS 5/3-100) (from Ch. 91 1/2, par. 3-100)
Sec. 3-100. The circuit court has jurisdiction under this Chapter over persons not charged with a felony who are subject to involuntary admission. Inmates of penal institutions shall not be considered as charged with a felony within the meaning of this Chapter. Court proceedings under Article VIII of this Chapter may be instituted as to any such inmate at any time within 90 days prior to discharge of such inmate by expiration of sentence or otherwise, and if such inmate is found to be subject to involuntary admission, the order of the court ordering hospitalization or other disposition shall become effective at the time of discharge of the inmate from penal custody. The circuit court has jurisdiction over all persons alleged to be in need of treatment under Section 2-107.1 of this Code, whether or not they are charged with a felony.
(Source: P.A. 99-179, eff. 7-29-15.)

(405 ILCS 5/3-101) (from Ch. 91 1/2, par. 3-101)
Sec. 3-101. (a) The State's Attorneys of the several counties shall represent the people of the State of Illinois in court proceedings under this Chapter and in proceedings under Section 2-107.1 in their respective counties, shall attend such proceedings either in person or by assistant, and shall ensure that petitions, reports and orders are properly prepared. Nothing herein contained shall prevent any party, including any petitioner, from being represented by his own counsel.
(b) Any community mental health provider or inpatient mental health facility, including hospitals operated by the Department, may be represented by counsel in court proceedings under this Chapter if they are providing services or funding for services to the respondent, or if an order by the court directing said entity to provide services or funding for services to the respondent is being sought by any party.
(Source: P.A. 97-375, eff. 8-15-11.)

(405 ILCS 5/Ch. III Art. II heading)

(405 ILCS 5/3-200) (from Ch. 91 1/2, par. 3-200)
Sec. 3-200. (a) A person may be admitted as an inpatient to a mental health facility for treatment of mental illness only as provided in this Chapter, except that a person may be transferred by the Department of Corrections pursuant to the Unified Code of Corrections. A person transferred by the Department of Corrections in this manner may be released only as provided in the Unified Code of Corrections.
(b) No person who is diagnosed as a person with an intellectual disability or a person with a developmental disability may be admitted or transferred to a Department mental health facility or, any portion thereof, except as provided in this Chapter. However, the evaluation and placement of such persons shall be governed by Article II of Chapter 4 of this Code.
(Source: P.A. 99-143, eff. 7-27-15.)

(405 ILCS 5/3-201) (from Ch. 91 1/2, par. 3-201)
Sec. 3-201. The Department shall prescribe all forms necessary for proceedings under this Chapter, and all forms used in such proceedings shall comply substantially with the forms so prescribed. The Department shall publish all forms in electronic format and post the forms to its website.
(Source: P.A. 97-752, eff. 7-6-12.)

(405 ILCS 5/3-202) (from Ch. 91 1/2, par. 3-202)
Sec. 3-202. (a) Every mental health facility shall maintain adequate records which shall include the Section of this Chapter under which the recipient was admitted, any subsequent change in the recipient's status, and requisite documentation for such admission and status.
(b) Nothing contained in this Chapter shall be construed to limit or otherwise affect the power of any mental health facility to determine the qualifications of persons who may be permitted to admit recipients to such facility. This subsection shall not affect or limit the powers of any court to order hospitalization or admission to a program of alternative treatment as set forth in this Chapter.
(Source: P.A. 91-357, eff. 7-29-99.)

(405 ILCS 5/3-203) (from Ch. 91 1/2, par. 3-203)
Sec. 3-203. Every petition, certificate and proof of service required by this Chapter shall be executed under penalty of perjury as though under oath or affirmation, but no acknowledgement is required.
(Source: P.A. 80-1414.)

(405 ILCS 5/3-204) (from Ch. 91 1/2, par. 3-204)
Sec. 3-204. Whenever a statement or explanation is required to be given to a recipient under this Chapter and the recipient does not read or understand English, such statement or explanation shall be provided to him in a language which he understands. Such statement or explanation shall be communicated in sign language for any hearing impaired person for whom sign language is a primary mode of communication. When a statement or explanation is provided in a language other than English, or through the use of sign language, that fact and the name of the persons by whom it was provided shall be noted in the recipient's record. This Section does not apply to copies of petitions and court orders.
(Source: P.A. 88-380.)

(405 ILCS 5/3-205) (from Ch. 91 1/2, par. 3-205)
Sec. 3-205. Within 12 hours after the admission of a person to a mental health facility under Article VI or Article VII of this Chapter the facility director shall give the person a copy of the petition and a clear and concise written statement explaining the person's legal status and his right to counsel and to a court hearing. Following admission, any changes in the person's legal status shall be fully explained to him. When an explanation required by this Chapter must be given in a language other than English or through the use of sign language, it shall be given within a reasonable time before any hearing is held.
(Source: P.A. 82-205.)

(405 ILCS 5/3-205.5)
Sec. 3-205.5. Examination and social investigation. When any person is first presented for admission to a mental health facility under Chapter III of this Code, within 72 hours thereafter, excluding Saturdays, Sundays, and holidays, the facility shall provide or arrange for a comprehensive physical examination, mental examination, and social investigation of that person. The examinations and social investigation shall be used to determine whether some program other than hospitalization will meet the needs of the person, with preference being given to care or treatment that will enable the person to return to his or her own home or community.
(Source: P.A. 91-726, eff. 6-2-00.)

(405 ILCS 5/3-206) (from Ch. 91 1/2, par. 3-206)
Sec. 3-206. Whenever a person is admitted or objects to admission, and whenever a recipient is notified that his legal status is to be changed, the facility director of the mental health facility shall provide the person, if he is 12 or older, with the address and phone number of the Guardianship and Advocacy Commission. If the person requests, the facility director shall assist him in contacting the Commission.
(Source: P.A. 88-380.)

(405 ILCS 5/3-207) (from Ch. 91 1/2, par. 3-207)
Sec. 3-207. (a) Hearings under Sections 3-405, 3-904 and 3-911 of this Chapter shall be conducted by a utilization review committee. The Secretary shall appoint a utilization review committee at each Department facility. Each such committee shall consist of a multi-disciplinary group of professional staff members who are trained and equipped to deal with the clinical and treatment needs of recipients. The recipient and the objector may be represented by persons of their choice.
(b) The committee shall not be bound by rules of evidence or procedure but shall conduct the proceedings in a manner intended to ensure a fair hearing. The committee may make such investigation as it deems necessary. A record of the proceedings shall be made and shall be kept in the recipient's record. Within 3 days of conclusion of the hearing, the committee shall submit to the facility director its written recommendations which include its factual findings and conclusions. A copy of the recommendations shall be given to the recipient and the objector.
(c) Within 7 days of receipt of the recommendations, the facility director shall give written notice to the recipient and objector of his acceptance or rejection of the recommendations and his reason therefor. If the director of the facility rejects the recommendations or if the recipient or objector requests review of the director's decision, the director shall promptly forward a copy of his decision, the recommendations, and the record of the hearing to the Secretary of the Department for final review. The decision of the director or the decision of the Secretary of the Department, if his review was requested, shall be considered a final administrative decision.
(Source: P.A. 91-726, eff. 6-2-00.)

(405 ILCS 5/3-208) (from Ch. 91 1/2, par. 3-208)
Sec. 3-208. Whenever a petition has been executed pursuant to Section 3-507, 3-601 or 3-701, and prior to this examination for the purpose of certification of a person 12 or over, the person conducting this examination shall inform the person being examined in a simple comprehensible manner of the purpose of the examination; that he does not have to talk to the examiner; and that any statements he makes may be disclosed at a court hearing on the issue of whether he is subject to involuntary admission. If the person being examined has not been so informed, the examiner shall not be permitted to testify at any subsequent court hearing concerning the respondent's admission.
(Source: P.A. 91-726, eff. 6-2-00.)

(405 ILCS 5/3-209) (from Ch. 91 1/2, par. 3-209)
Sec. 3-209. Within three days of admission under this Chapter, a treatment plan shall be prepared for each recipient of service and entered into his or her record. The plan shall include an assessment of the recipient's treatment needs, a description of the services recommended for treatment, the goals of each type of element of service, an anticipated timetable for the accomplishment of the goals, and a designation of the qualified professional responsible for the implementation of the plan. The plan shall include a written assessment of whether or not the recipient is in need of psychotropic medications. The plan shall be reviewed and updated as the clinical condition warrants, but not less than every 30 days.
(Source: P.A. 94-1066, eff. 8-1-06.)

(405 ILCS 5/3-210) (from Ch. 91 1/2, par. 3-210)
Sec. 3-210. Employee as perpetrator of abuse. When an investigation of a report of suspected abuse of a recipient of services indicates, based upon credible evidence, that an employee of a mental health or developmental disability facility is the perpetrator of the abuse, that employee shall immediately be barred from any further contact with recipients of services of the facility, pending the outcome of any further investigation, prosecution or disciplinary action against the employee.
(Source: P.A. 86-1013.)

(405 ILCS 5/3-211) (from Ch. 91 1/2, par. 3-211)
Sec. 3-211. Resident as perpetrator of abuse. When an investigation of a report of suspected abuse of a recipient of services indicates, based upon credible evidence, that another recipient of services in a mental health or developmental disability facility is the perpetrator of the abuse, the condition of the recipient suspected of being the perpetrator shall be immediately evaluated to determine the most suitable therapy and placement, considering the safety of that recipient as well as the safety of other recipients of services and employees of the facility.
(Source: P.A. 86-1013.)

(405 ILCS 5/Ch. III Art. III heading)

(405 ILCS 5/3-300) (from Ch. 91 1/2, par. 3-300)
Sec. 3-300. Admission.
(a) Any person desiring admission to a mental health facility for treatment of a mental illness may be admitted upon his request without making formal application therefor if, after examination, the facility director considers that person clinically suitable for admission upon an informal basis.
(b) Each recipient admitted under this Section shall be informed in writing and orally at the time of admission of his right to be discharged from the facility at any time during the normal daily day-shift hours of operation, which shall include but need not be limited to 9 a.m. to 5 p.m. Such right to be discharged shall commence with the first day-shift hours of operation after his admission.
(c) If the facility director decides to admit a person as a voluntary recipient, he shall state in the recipient's record the reason why informal admission is not suitable.
(Source: P.A. 91-726, eff. 6-2-00.)

(405 ILCS 5/Ch. III Art. IV heading)

(405 ILCS 5/3-400) (from Ch. 91 1/2, par. 3-400)
Sec. 3-400. Voluntary admission to mental health facility.
(a) Any person 16 or older, including a person adjudicated a person with a disability, may be admitted to a mental health facility as a voluntary recipient for treatment of a mental illness upon the filing of an application with the facility director of the facility if the facility director determines and documents in the recipient's medical record that the person (1) is clinically suitable for admission as a voluntary recipient and (2) has the capacity to consent to voluntary admission.
(b) For purposes of consenting to voluntary admission, a person has the capacity to consent to voluntary admission if, in the professional judgment of the facility director or his or her designee, the person is able to understand that:
(1) He or she is being admitted to a mental health

facility.

(2) He or she may request discharge at any time. The

request must be in writing, and discharge is not automatic.

(3) Within 5 business days after receipt of the

written request for discharge, the facility must either discharge the person or initiate commitment proceedings.

(c) No mental health facility shall require the completion of a petition or certificate as a condition of accepting the admission of a recipient who is being transported to that facility from any other inpatient or outpatient healthcare facility if the recipient has completed an application for voluntary admission to the receiving facility pursuant to this Section.
(Source: P.A. 99-143, eff. 7-27-15.)

(405 ILCS 5/3-401) (from Ch. 91 1/2, par. 3-401)
Sec. 3-401. (a) The application for admission as a voluntary recipient may be executed by:
1. The person seeking admission, if 18 or older; or
2. Any interested person, 18 or older, at the request

of the person seeking admission; or

3. A minor, 16 or older, as provided in Section 3-502.
(b) The written application form shall contain in large, bold-face type a statement in simple nontechnical terms that the voluntary recipient may be discharged from the facility at the earliest appropriate time, not to exceed 5 days, excluding Saturdays, Sundays and holidays, after giving a written notice of his desire to be discharged, unless within that time, a petition and 2 certificates are filed with the court asserting that the recipient is subject to involuntary admission. Upon admission the right to be discharged shall be communicated orally to the recipient and a copy of the application form shall be given to the recipient and to any parent, guardian, relative, attorney, or friend who accompanied the recipient to the facility.
(Source: P.A. 88-380.)

(405 ILCS 5/3-401.1)
Sec. 3-401.1. Transportation to mental health facility. Upon receipt of an application for admission prepared pursuant to this Article, any licensed ambulance service may transport a recipient to a mental health facility or from one mental health facility to another. An ambulance service, acting in good faith and without negligence in connection with the transportation of recipients shall incur no liability, civil or criminal, by reason of such transportation.
(Source: P.A. 97-375, eff. 8-15-11.)

(405 ILCS 5/3-402) (from Ch. 91 1/2, par. 3-402)
Sec. 3-402. No physician, qualified examiner, or clinical psychologist shall state to any person that involuntary admission may result if such person does not voluntarily admit himself to a mental health facility unless a physician, qualified examiner, or clinical psychologist who has examined the person is prepared to execute a certificate under Section 3-602 and the person is advised that if he is admitted upon certification, he will be entitled to a court hearing with counsel appointed to represent him at which the State will have to prove that he is subject to involuntary admission.
(Source: P.A. 80-1414.)

(405 ILCS 5/3-403) (from Ch. 91 1/2, par. 3-403)
Sec. 3-403. A voluntary recipient shall be allowed to be discharged from the facility at the earliest appropriate time, not to exceed 5 days, excluding Saturdays, Sundays and holidays, after he gives any treatment staff person written notice of his desire to be discharged unless he either withdraws the notice in writing or unless within the 5 day period a petition and 2 certificates conforming to the requirements of paragraph (b) of Section 3-601 and Section 3-602 are filed with the court. Upon receipt of the petition, the court shall order a hearing to be held within 5 days, excluding Saturdays, Sundays and holidays, and to be conducted pursuant to Article IX of this Chapter. Hospitalization of the recipient may continue pending further order of the court.
(Source: P.A. 88-830.)

(405 ILCS 5/3-404) (from Ch. 91 1/2, par. 3-404)
Sec. 3-404. Thirty days after the voluntary admission of a recipient, the facility director shall review the recipient's record and assess the need for continuing hospitalization. The facility director shall consult with the recipient if continuing hospitalization is indicated and request from the recipient an affirmation of his desire for continued treatment. The request and affirmation shall be noted in the recipient's record. Every 60 days thereafter a review shall be conducted and a reaffirmation shall be secured from the recipient for as long as the hospitalization continues. A recipient's failure to reaffirm a desire to continue treatment shall constitute notice of his desire to be discharged.
(Source: P.A. 88-380.)

(405 ILCS 5/3-405) (from Ch. 91 1/2, par. 3-405)
Sec. 3-405. (a) If the facility director of a Department mental health facility declines to admit a person seeking admission under Articles III or IV of this Chapter, a review of the denial may be requested by the person seeking admission or, with his consent, by an interested person on his behalf. Such a request may be made on behalf of a minor presented for admission under Section 3-502, 3-503 or 3-504 by the minor's attorney, by the parent, guardian or person in loco parentis who executed the application for his admission, or by the minor himself if he is 16 years of age or older. Whenever admission to a Department facility is denied, the person seeking admission shall immediately be given written notice of the right to request review of the denial under this Section and shall be provided, if he is 12 or older, with the address and phone number of the Guardianship and Advocacy Commission. If the person requests, the facility director shall assist him in contacting the Commission. A written request for review shall be submitted to the director of the facility that denied admission within 14 days of the denial. Upon receipt of the request, the facility director shall promptly schedule a hearing to be held at the denying facility within 7 days pursuant to Section 3-207.
(b) At the hearing the Department shall have the burden of proving that the person denied admission does not meet the standard set forth in the Section under which admission is sought or that an appropriate alternative community treatment program was available to meet the person's needs and was offered. If the utilization review committee finds that the decision denying admission is based upon substantial evidence, it shall recommend that the denial of admission be upheld. However, if it finds that the facility to which admission is sought can provide adequate and appropriate treatment for the person and no appropriate community alternative treatment is available, it shall recommend that the person denied admission be admitted. If it determines that another facility can provide treatment appropriate to the clinical condition and needs of the person denied admission, it may recommend that the Department or other agency assist the person in obtaining such treatment.
(Source: P.A. 91-726, eff. 6-2-00.)

(405 ILCS 5/Ch. III Art. V heading)

(405 ILCS 5/3-500) (from Ch. 91 1/2, par. 3-500)
Sec. 3-500. A minor may be admitted to a mental health facility for treatment of a mental illness or emotional disturbance only as provided in this Article or as provided in Sections 3-10-5 or 5-2-4 of the Unified Code of Corrections, as now or hereafter amended.
(Source: P.A. 81-1497.)

(405 ILCS 5/3-501) (from Ch. 91 1/2, par. 3-501)
Sec. 3-501. Minors 12 years of age or older request to receive counseling services or psychotherapy on an outpatient basis.
(a) Any minor 12 years of age or older may request and receive counseling services or psychotherapy on an outpatient basis. The consent of the minor's parent, guardian, or person in loco parentis shall not be necessary to authorize outpatient counseling services or psychotherapy. However, until the consent of the minor's parent, guardian, or person in loco parentis has been obtained, outpatient counseling services or psychotherapy provided to a minor under the age of 17 shall be initially limited to not more than 8 90-minute sessions. The service provider shall consider the factors contained in subsection (a-1) of this Section throughout the therapeutic process to determine, through consultation with the minor, whether attempting to obtain the consent of a parent, guardian, or person in loco parentis would be detrimental to the minor's well-being. No later than the eighth session, the service provider shall determine and share with the minor the service provider's decision as described below:
(1) If the service provider finds that attempting to

obtain consent would not be detrimental to the minor's well-being, the provider shall notify the minor that the consent of a parent, guardian, or person in loco parentis is required to continue counseling services or psychotherapy.

(2) If the minor does not permit the service

provider to notify the parent, guardian, or person in loco parentis for the purpose of consent after the eighth session the service provider shall discontinue counseling services or psychotherapy and shall not notify the parent, guardian, or person in loco parentis about the counseling services or psychotherapy.

(3) If the minor permits the service provider to

notify the parent, guardian, or person in loco parentis for the purpose of consent, without discontinuing counseling services or psychotherapy, the service provider shall make reasonable attempts to obtain consent. The service provider shall document each attempt to obtain consent in the minor's clinical record. The service provider may continue to provide counseling services or psychotherapy without the consent of the minor's parent, guardian, or person in loco parentis if:

(A) the service provider has made at least 2

unsuccessful attempts to contact the minor's parent, guardian, or person in loco parentis to obtain consent; and

(B) the service provider has obtained the minor's

written consent.

(4) If, after the eighth session, the service

provider of counseling services or psychotherapy determines that obtaining consent would be detrimental to the minor's well-being, the service provider shall consult with his or her supervisor when possible to review and authorize the determination under subsection (a) of this Section. The service provider shall document the basis for the determination in the minor's clinical record and may then accept the minor's written consent to continue to provide counseling services or psychotherapy without also obtaining the consent of a parent, guardian, or person in loco parentis.

(5) If the minor continues to receive counseling

services or psychotherapy without the consent of a parent, guardian, or person in loco parentis beyond 8 sessions, the service provider shall evaluate, in consultation with his or her supervisor when possible, his or her determination under this subsection (a), and review the determination every 60 days until counseling services or psychotherapy ends or the minor reaches age 17. If it is determined appropriate to notify the parent, guardian, or person in loco parentis and the minor consents, the service provider shall proceed under paragraph (3) of subsection (a) of this Section.

(6) When counseling services or psychotherapy are

related to allegations of neglect, sexual abuse, or mental or physical abuse by the minor's parent, guardian, or person in loco parentis, obtaining consent of that parent, guardian, or person in loco parentis shall be presumed to be detrimental to the minor's well-being.

(a-1) Each of the following factors must be present in order for the service provider to find that obtaining the consent of a parent, guardian, or person in loco parentis would be detrimental to the minor's well-being:
(1) requiring the consent or notification of a

parent, guardian, or person in loco parentis would cause the minor to reject the counseling services or psychotherapy;

(2) the failure to provide the counseling services or

psychotherapy would be detrimental to the minor's well-being;

(3) the minor has knowingly and voluntarily sought

the counseling services or psychotherapy; and

(4) in the opinion of the service provider, the minor

is mature enough to participate in counseling services or psychotherapy productively.

(a-2) The minor's parent, guardian, or person in loco parentis shall not be informed of the counseling services or psychotherapy without the written consent of the minor unless the service provider believes the disclosure is necessary under subsection (a) of this Section. If the facility director or service provider intends to disclose the fact of counseling services or psychotherapy, the minor shall be so informed and if the minor chooses to discontinue counseling services or psychotherapy after being informed of the decision of the facility director or service provider to disclose the fact of counseling services or psychotherapy to the parent, guardian, or person in loco parentis, then the parent, guardian, or person in loco parentis shall not be notified. Under the Mental Health and Developmental Disabilities Confidentiality Act, the facility director, his or her designee, or the service provider shall not allow the minor's parent, guardian, or person in loco parentis, upon request, to inspect or copy the minor's record or any part of the record if the service provider finds that there are compelling reasons for denying the access. Nothing in this Section shall be interpreted to limit a minor's privacy and confidentiality protections under State law.
(b) The minor's parent, guardian, or person in loco parentis shall not be liable for the costs of outpatient counseling services or psychotherapy which is received by the minor without the consent of the minor's parent, guardian, or person in loco parentis.
(c) Counseling services or psychotherapy provided under this Section shall be provided in compliance with the Professional Counselor and Clinical Professional Counselor Licensing and Practice Act or the Clinical Psychologist Licensing Act.
(Source: P.A. 100-196, eff. 1-1-18.)

(405 ILCS 5/3-502) (from Ch. 91 1/2, par. 3-502)
Sec. 3-502. Any minor 16 years of age or older may be admitted to a mental health facility as a voluntary recipient under Article IV of this Chapter if the minor himself executes the application. A minor so admitted shall be treated as an adult under Article IV and shall be subject to all of the provisions of that Article. The minor's parent, guardian or person in loco parentis shall be immediately informed of the admission.
(Source: P.A. 91-726, eff. 6-2-00.)

(405 ILCS 5/3-503) (from Ch. 91 1/2, par. 3-503)
Sec. 3-503. Admission on application of parent or guardian.
(a) Any minor may be admitted to a mental health facility for inpatient treatment upon application to the facility director, if the facility director finds that the minor has a mental illness or emotional disturbance of such severity that hospitalization is necessary and that the minor is likely to benefit from inpatient treatment. Except in cases of admission under Section 3-504, prior to admission, a psychiatrist, clinical social worker, clinical professional counselor, or clinical psychologist who has personally examined the minor shall state in writing that the minor meets the standard for admission. The statement shall set forth in detail the reasons for that conclusion and shall indicate what alternatives to hospitalization have been explored.
(b) The application may be executed by a parent or guardian or, in the absence of a parent or guardian, by a person in loco parentis. Application may be made for a minor who is a youth in care as defined in Section 4d of the Children and Family Services Act by the Department of Children and Family Services or by the Department of Corrections.
(Source: P.A. 100-159, eff. 8-18-17.)

(405 ILCS 5/3-504) (from Ch. 91 1/2, par. 3-504)
Sec. 3-504. Minors; emergency admissions.
(a) A minor who is eligible for admission under Section 3-503 and who is in a condition that immediate hospitalization is necessary may be admitted upon the application of a parent or guardian, or person in loco parentis, or of an interested person 18 years of age or older when, after diligent effort, the minor's parent, guardian or person in loco parentis cannot be located or refuses to consent to admission. Following admission of the minor, the facility director of the mental health facility shall continue efforts to locate the minor's parent, guardian or person in loco parentis. If that person is located and consents in writing to the admission, the minor may continue to be hospitalized. However, upon notification of the admission, the parent, guardian or person in loco parentis may request the minor's discharge subject to the provisions of Section 3-508.
(b) A peace officer may take a minor into custody and transport the minor to a mental health facility when the peace officer has reasonable grounds to believe that the minor is eligible for admission under Section 3-503 and is in a condition that immediate hospitalization is necessary in order to protect the minor or others from physical harm. Upon arrival at the facility, the peace officer shall complete an application under Section 3-503 and shall further include a detailed statement of the reason for the assertion that immediate hospitalization is necessary, including a description of any acts or significant threats supporting the assertion, the time and place of the occurrence of those acts or threats, and the names, addresses and telephone numbers of other witnesses of those acts or threats.
(c) If no parent, guardian or person in loco parentis can be found within 3 days, excluding Saturdays, Sundays or holidays, after the admission of a minor, or if that person refuses either to consent to admission of the minor or to request his discharge, a petition shall be filed under the Juvenile Court Act of 1987 to ensure that appropriate guardianship is provided.
(d) If, however, a court finds, based on the evaluation by a psychiatrist, licensed clinical social worker, licensed clinical professional counselor, or licensed clinical psychologist or the testimony or other information offered by a parent, guardian, person acting in loco parentis or other interested adults, that it is necessary in order to complete an examination of a minor, the court may order that the minor be admitted to a mental health facility pending examination and may order a peace officer or other person to transport the minor to the facility.
(e) If a parent, guardian, or person acting in loco parentis is unable to transport a minor to a mental health facility for examination, the parent, guardian, or person acting in loco parentis may petition the court to compel a peace officer to take the minor into custody and transport the minor to a mental health facility for examination. The court may grant the order if the court finds, based on the evaluation by a psychiatrist, licensed clinical social worker, licensed clinical professional counselor, or licensed clinical psychologist or the testimony of a parent, guardian, or person acting in loco parentis that the examination is necessary and that the assistance of a peace officer is required to effectuate admission of the minor to a mental health facility.
(f) Within 24 hours after admission under this Section, a psychiatrist or clinical psychologist who has personally examined the minor shall certify in writing that the minor meets the standard for admission. If no certificate is furnished, the minor shall be discharged immediately.
(Source: P.A. 98-975, eff. 8-15-14.)

(405 ILCS 5/3-505) (from Ch. 91 1/2, par. 3-505)
Sec. 3-505. The application for admission under Section 3-503 or 3-504 shall contain in large, bold-face type a statement in simple nontechnical terms of the minor's objection and hearing rights under this Article. A minor 12 years of age or older shall be given a copy of the application and his right to object shall be explained to him in an understandable manner. A copy of the application shall also be given to the person who executed it, to the minor's parent, guardian or person in loco parentis, and attorney, if any, and to 2 other persons whom the minor may designate.
(Source: P.A. 80-1414.)

(405 ILCS 5/3-506) (from Ch. 91 1/2, par. 3-506)
Sec. 3-506. Thirty days after the admission of a minor under Section 3-503 or 3-504, the facility director shall review the minor's record and assess the need for continuing hospitalization. The facility director shall consult with the person who executed the application for admission if continuing hospitalization is indicated and request authorization for continued treatment of the minor. The request and authorization shall be noted in the minor's record. Every 60 days thereafter a review shall be conducted and a new authorization shall be secured from the person who executed the application for as long as the hospitalization continues. Failure or refusal to authorize continued treatment shall constitute a request for the minor's discharge.
(Source: P.A. 81-799.)

(405 ILCS 5/3-507) (from Ch. 91 1/2, par. 3-507)
Sec. 3-507. (a) Objection may be made to the admission of a minor under Section 3-503 or 3-504. When an objection is made, the minor shall be discharged at the earliest appropriate time, not to exceed 15 days, excluding Saturdays, Sundays and holidays, unless the objection is withdrawn in writing or unless, within that time, a petition for review of the admission and 2 certificates are filed with the court.
(b) The written objection shall be submitted to the facility director of the facility by an interested person 18 years of age or older on the minor's behalf or by the minor himself if he is 12 years of age or older. Each objection shall be noted in the minor's record.
(c) The 2 certificates which accompany the petition shall be executed pursuant to Section 3-703. Each certificate shall be based upon a personal examination and shall specify that the minor has a mental illness or an emotional disturbance of such severity that hospitalization is necessary, that he can benefit from inpatient treatment, and that a less restrictive alternative is not appropriate. If the minor is 12 years of age or older the certificate shall state whether the minor was advised of his rights under Section 3-208.
(Source: P.A. 85-643.)

(405 ILCS 5/3-508) (from Ch. 91 1/2, par. 3-508)
Sec. 3-508. Whenever a parent, guardian, or person in loco parentis requests the discharge of a minor admitted under Section 3-503 or 3-504, the minor shall be discharged at the earliest appropriate time, not to exceed 5 days to the custody of such person unless within that time the minor, if he is 12 years of age or older, or the facility director objects to the discharge in which event he shall file with the court a petition for review of the admission accompanied by 2 certificates prepared pursuant to paragraph (c) of Section 3-507.
(Source: P.A. 80-1414.)

(405 ILCS 5/3-509) (from Ch. 91 1/2, par. 3-509)
Sec. 3-509. Upon receipt of a petition filed pursuant to Section 3-507 or 3-508, the court shall appoint counsel for the minor and shall set a hearing to be held within 5 days, excluding Saturdays, Sundays and holidays. The court shall direct that notice of the time and place of the hearing be served upon the minor, his attorney, the person who executed the application, the objector, and the facility director. The hearing shall be conducted pursuant to Article VIII of this Chapter. Hospitalization of the minor may continue pending further order from the court.
(Source: P.A. 80-1414.)

(405 ILCS 5/3-510) (from Ch. 91 1/2, par. 3-510)
Sec. 3-510. (a) The court shall disapprove the admission and order the minor discharged if it determines that the minor does not have a mental illness or an emotional disturbance of such a severity that hospitalization is necessary, or if it determines that he cannot benefit from inpatient treatment, or if it determines that a less restrictive alternative is appropriate. If any of these 3 conditions is met, the court shall order the minor discharged from hospitalization.
(b) If, however, the court finds that the minor does have a mental illness or an emotional disturbance for which the minor is likely to benefit from hospitalization, but that a less restrictive alternative is appropriate, the court may order alternative treatment pursuant to Section 3-812.
(c) Unless the court orders the discharge of the minor, the court shall authorize the continued hospitalization of the minor for the remainder of the admission period or may make such orders as it deems appropriate pursuant to Section 3-815. When the court has authorized continued hospitalization, no new objection to the hospitalization of the minor may be heard for 20 days without leave of the court.
(Source: P.A. 86-922.)

(405 ILCS 5/3-511) (from Ch. 91 1/2, par. 3-511)
Sec. 3-511. Unwillingness or inability of the minor's parent, guardian, or person in loco parentis to provide for his care or residence shall not be grounds for the court's refusing to order the discharge of the minor. In that case, a petition may be filed under the Juvenile Court Act of 1987 to ensure that appropriate care or residence is provided.
(Source: P.A. 85-1209.)

(405 ILCS 5/Ch. III Art. VI heading)

(405 ILCS 5/3-600) (from Ch. 91 1/2, par. 3-600)
Sec. 3-600. A person 18 years of age or older who is subject to involuntary admission on an inpatient basis and in need of immediate hospitalization may be admitted to a mental health facility pursuant to this Article.
(Source: P.A. 96-1399, eff. 7-29-10; 96-1453, eff. 8-20-10.)

(405 ILCS 5/3-601) (from Ch. 91 1/2, par. 3-601)
Sec. 3-601. Involuntary admission; petition.
(a) When a person is asserted to be subject to involuntary admission on an inpatient basis and in such a condition that immediate hospitalization is necessary for the protection of such person or others from physical harm, any person 18 years of age or older may present a petition to the facility director of a mental health facility in the county where the respondent resides or is present. The petition may be prepared by the facility director of the facility.
(b) The petition shall include all of the following:
1. A detailed statement of the reason for the

assertion that the respondent is subject to involuntary admission on an inpatient basis, including the signs and symptoms of a mental illness and a description of any acts, threats, or other behavior or pattern of behavior supporting the assertion and the time and place of their occurrence.

2. The name and address of the spouse, parent,

guardian, substitute decision maker, if any, and close relative, or if none, the name and address of any known friend of the respondent whom the petitioner has reason to believe may know or have any of the other names and addresses. If the petitioner is unable to supply any such names and addresses, the petitioner shall state that diligent inquiry was made to learn this information and specify the steps taken.

3. The petitioner's relationship to the respondent

and a statement as to whether the petitioner has legal or financial interest in the matter or is involved in litigation with the respondent. If the petitioner has a legal or financial interest in the matter or is involved in litigation with the respondent, a statement of why the petitioner believes it would not be practicable or possible for someone else to be the petitioner.

4. The names, addresses and phone numbers of the

witnesses by which the facts asserted may be proved.

(c) Knowingly making a material false statement in the petition is a Class A misdemeanor.
(Source: P.A. 96-1399, eff. 7-29-10; 96-1453, eff. 8-20-10.)

(405 ILCS 5/3-601.1)
Sec. 3-601.1. (Repealed).
(Source: P.A. 88-484. Repealed by P.A. 91-726, eff. 6-2-00.)

(405 ILCS 5/3-601.2)
Sec. 3-601.2. Consent to admission by healthcare surrogate. A surrogate decision maker under the Health Care Surrogate Act may not consent to the admission to a mental health facility of a person who lacks decision making capacity. A surrogate may, however, petition for involuntary admission pursuant to this Code. This Section does not affect the authority of a court appointed guardian.
(Source: P.A. 90-538, eff. 12-1-97.)

(405 ILCS 5/3-602) (from Ch. 91 1/2, par. 3-602)
Sec. 3-602. The petition shall be accompanied by a certificate executed by a physician, qualified examiner, psychiatrist, or clinical psychologist which states that the respondent is subject to involuntary admission on an inpatient basis and requires immediate hospitalization. The certificate shall indicate that the physician, qualified examiner, psychiatrist, or clinical psychologist personally examined the respondent not more than 72 hours prior to admission. It shall also contain the physician's, qualified examiner's, psychiatrist's, or clinical psychologist's clinical observations, other factual information relied upon in reaching a diagnosis, and a statement as to whether the respondent was advised of his rights under Section 3-208.
(Source: P.A. 96-1399, eff. 7-29-10; 96-1453, eff. 8-20-10.)

(405 ILCS 5/3-603) (from Ch. 91 1/2, par. 3-603)
Sec. 3-603. (a) If no physician, qualified examiner, psychiatrist, or clinical psychologist is immediately available or it is not possible after a diligent effort to obtain the certificate provided for in Section 3-602, the respondent may be detained for examination in a mental health facility upon presentation of the petition alone pending the obtaining of such a certificate.
(b) In such instance the petition shall conform to the requirements of Section 3-601 and further specify that:
1. the petitioner believes, as a result of his

personal observation, that the respondent is subject to involuntary admission on an inpatient basis;

2. a diligent effort was made to obtain a certificate;
3. no physician, qualified examiner, psychiatrist, or

clinical psychologist could be found who has examined or could examine the respondent; and

4. a diligent effort has been made to convince the

respondent to appear voluntarily for examination by a physician, qualified examiner, psychiatrist, or clinical psychologist, unless the petitioner reasonably believes that effort would impose a risk of harm to the respondent or others.

(Source: P.A. 96-1399, eff. 7-29-10; 96-1453, eff. 8-20-10.)

(405 ILCS 5/3-604) (from Ch. 91 1/2, par. 3-604)
Sec. 3-604. No person detained for examination under this Article on the basis of a petition alone may be held for more than 24 hours unless within that period a certificate is furnished to or by the mental health facility. If no certificate is furnished, the respondent shall be released forthwith.
(Source: P.A. 80-1414.)

(405 ILCS 5/3-605) (from Ch. 91 1/2, par. 3-605)
Sec. 3-605. (a) In counties with a population of 3,000,000 or more, upon receipt of a petition and certificate prepared pursuant to this Article, the county sheriff of the county in which a respondent is found shall take a respondent into custody and transport him to a mental health facility, or may make arrangements with another public or private entity including a licensed ambulance service to transport the respondent to the mental health facility. In the event it is determined by such facility that the respondent is in need of commitment or treatment at another mental health facility, the county sheriff shall transport the respondent to the appropriate mental health facility, or the county sheriff may make arrangements with another public or private entity including a licensed ambulance service to transport the respondent to the mental health facility.
(b) The county sheriff may delegate his duties under subsection (a) to another law enforcement body within that county if that law enforcement body agrees.
(b-5) In counties with a population under 3,000,000, upon receipt of a petition and certificate prepared pursuant to this Article, the Department shall make arrangements to appropriately transport the respondent to a mental health facility. In the event it is determined by the facility that the respondent is in need of commitment or treatment at another mental health facility, the Department shall make arrangements to appropriately transport the respondent to another mental health facility. The making of such arrangements and agreements with public or private entities is independent of the Department's role as a provider of mental health services and does not indicate that the respondent is admitted to any Department facility. In making such arrangements and agreements with other public or private entities, the Department shall include provisions to ensure (i) the provision of trained personnel and the use of an appropriate vehicle for the safe transport of the respondent and (ii) that the respondent's insurance carrier as well as other programs, both public and private, that provide payment for such transportation services are fully utilized to the maximum extent possible.
The Department may not make arrangements with an existing hospital or grant-in-aid or fee-for-service community provider for transportation services under this Section unless the hospital or provider has voluntarily submitted a proposal for its transportation services. This requirement does not eliminate or reduce any responsibility on the part of a hospital or community provider to ensure transportation that may arise independently through other State or federal law or regulation.
(c) The transporting authority acting in good faith and without negligence in connection with the transportation of respondents shall incur no liability, civil or criminal, by reason of such transportation.
(d) The respondent and the estate of that respondent are liable for the payment of transportation costs for transporting the respondent to a mental health facility. If the respondent is a beneficiary of a trust described in Section 15.1 of the Trusts and Trustees Act, the trust shall not be considered a part of the respondent's estate and shall not be subject to payment for transportation costs for transporting the respondent to a mental health facility under this Section except to the extent permitted under Section 15.1 of the Trusts and Trustees Act. If the respondent is unable to pay or if the estate of the respondent is insufficient, the responsible relatives are severally liable for the payment of those sums or for the balance due in case less than the amount owing has been paid. If the respondent is covered by insurance, the insurance carrier shall be liable for payment to the extent authorized by the respondent's insurance policy.
(Source: P.A. 93-770, eff. 1-1-05.)

(405 ILCS 5/3-606) (from Ch. 91 1/2, par. 3-606)
Sec. 3-606. A peace officer may take a person into custody and transport him to a mental health facility when the peace officer has reasonable grounds to believe that the person is subject to involuntary admission on an inpatient basis and in need of immediate hospitalization to protect such person or others from physical harm. Upon arrival at the facility, the peace officer may complete the petition under Section 3-601. If the petition is not completed by the peace officer transporting the person, the transporting officer's name, badge number, and employer shall be included in the petition as a potential witness as provided in Section 3-601 of this Chapter.
(Source: P.A. 96-1399, eff. 7-29-10; 96-1453, eff. 8-20-10.)

(405 ILCS 5/3-607) (from Ch. 91 1/2, par. 3-607)
Sec. 3-607. Court ordered temporary detention and examination. When, as a result of personal observation and testimony in open court, any court has reasonable grounds to believe that a person appearing before it is subject to involuntary admission on an inpatient basis and in need of immediate hospitalization to protect such person or others from physical harm, the court may enter an order for the temporary detention and examination of such person. The order shall set forth in detail the facts which are the basis for its conclusion. The court may order a peace officer to take the person into custody and transport him to a mental health facility. The person may be detained for examination for no more than 24 hours to determine whether or not she or he is subject to involuntary admission and in need of immediate hospitalization. If a petition and certificate are executed within the 24 hours, the person may be admitted provided that the certificate states that the person is both subject to involuntary admission and in need of immediate hospitalization. If the certificate states that the person is subject to involuntary admission but not in need of immediate hospitalization, the person may remain in his or her place of residence pending a hearing on the petition unless he or she voluntarily agrees to inpatient treatment. The provisions of this Article shall apply to all petitions and certificates executed pursuant to this Section. If no petition or certificate is executed, the person shall be released.
(Source: P.A. 96-1399, eff. 7-29-10; 96-1453, eff. 8-20-10.)

(405 ILCS 5/3-608) (from Ch. 91 1/2, par. 3-608)
Sec. 3-608. Upon completion of one certificate, the facility may begin treatment of the respondent. However, the respondent shall be informed of his right to refuse medication and if he refuses, medication shall not be given unless it is necessary to prevent the respondent from causing serious harm to himself or others. The facility shall record what treatment is given to the respondent together with the reasons therefor.
(Source: P.A. 80-1414.)

(405 ILCS 5/3-609) (from Ch. 91 1/2, par. 3-609)
Sec. 3-609. Within 12 hours after his admission, the respondent shall be given a copy of the petition and a statement as provided in Section 3-206. Not later than 24 hours, excluding Saturdays, Sundays and holidays, after admission, a copy of the petition and statement shall be given or sent to the respondent's attorney and guardian, if any. The respondent shall be asked if he desires such documents sent to any other persons, and at least 2 such persons designated by the respondent shall receive such documents. The respondent shall be allowed to complete no less than 2 telephone calls at the time of his admission to such persons as he chooses.
(Source: P.A. 80-1414.)

(405 ILCS 5/3-610) (from Ch. 91 1/2, par. 3-610)
Sec. 3-610. As soon as possible but not later than 24 hours, excluding Saturdays, Sundays and holidays, after admission of a respondent pursuant to this Article, the respondent shall be examined by a psychiatrist. The psychiatrist may be a member of the staff of the facility but shall not be the person who executed the first certificate. If a certificate has already been completed by a psychiatrist following the respondent's admission, the respondent shall be examined by another psychiatrist or by a physician, clinical psychologist, or qualified examiner. If, as a result of this second examination, a certificate is executed, the certificate shall be promptly filed with the court. If the certificate states that the respondent is subject to involuntary admission but not in need of immediate hospitalization, the respondent may remain in his or her place of residence pending a hearing on the petition unless he or she voluntarily agrees to inpatient treatment. If the respondent is not examined or if the psychiatrist, physician, clinical psychologist, or qualified examiner does not execute a certificate pursuant to Section 3-602, the respondent shall be released forthwith.
(Source: P.A. 96-1399, eff. 7-29-10; 96-1453, eff. 8-20-10.)

(405 ILCS 5/3-611) (from Ch. 91 1/2, par. 3-611)
Sec. 3-611. Within 24 hours, excluding Saturdays, Sundays and holidays, after the respondent's admission under this Article, the facility director of the facility shall file 2 copies of the petition, the first certificate, and proof of service of the petition and statement of rights upon the respondent with the court in the county in which the facility is located. Upon completion of the second certificate, the facility director shall promptly file it with the court and provide a copy to the respondent. The facility director shall make copies of the certificates available to the attorneys for the parties upon request. Upon the filing of the petition and first certificate, the court shall set a hearing to be held within 5 days, excluding Saturdays, Sundays and holidays, after receipt of the petition. The court shall direct that notice of the time and place of the hearing be served upon the respondent, his responsible relatives, and the persons entitled to receive a copy of the petition pursuant to Section 3-609.
(Source: P.A. 98-865, eff. 8-8-14.)

(405 ILCS 5/Ch. III Art. VII heading)

(405 ILCS 5/3-700) (from Ch. 91 1/2, par. 3-700)
Sec. 3-700. A person 18 years of age or older who is subject to involuntary admission on an inpatient basis may be admitted to an inpatient mental health facility upon court order pursuant to this Article.
(Source: P.A. 96-1399, eff. 7-29-10; 96-1453, eff. 8-20-10.)

(405 ILCS 5/3-701) (from Ch. 91 1/2, par. 3-701)
Sec. 3-701. (a) Any person 18 years of age or older may execute a petition asserting that another person is subject to involuntary admission on an inpatient basis. The petition shall be prepared pursuant to paragraph (b) of Section 3-601 and shall be filed with the court in the county where the respondent resides or is present.
(b) The court may inquire of the petitioner whether there are reasonable grounds to believe that the facts stated in the petition are true and whether the respondent is subject to involuntary admission. The inquiry may proceed without notice to the respondent only if the petitioner alleges facts showing that an emergency exists such that immediate hospitalization is necessary and the petitioner testifies before the court as to the factual basis for the allegations.
(c) A petition for involuntary admission on an inpatient basis may be combined with or accompanied by a petition for involuntary admission on an outpatient basis under Article VII-A.
(Source: P.A. 96-1399, eff. 7-29-10; 96-1453, eff. 8-20-10.)

(405 ILCS 5/3-702) (from Ch. 91 1/2, par. 3-702)
Sec. 3-702. (a) The petition may be accompanied by the certificate of a physician, qualified examiner, psychiatrist, or clinical psychologist which certifies that the respondent is subject to involuntary admission on an inpatient basis and which contains the other information specified in Section 3-602.
(b) Upon receipt of the petition either with or without a certificate, if the court finds the documents are in order, it may make such orders pursuant to Section 3-703 as are necessary to provide for examination of the respondent. If the petition is not accompanied by 2 certificates executed pursuant to Section 3-703, the court may order the respondent to present himself for examination at a time and place designated by the court. If the petition is accompanied by 2 certificates executed pursuant to Section 3-703 and the court finds the documents are in order, it shall set the matter for hearing.
(Source: P.A. 96-1399, eff. 7-29-10; 96-1453, eff. 8-20-10.)

(405 ILCS 5/3-703) (from Ch. 91 1/2, par. 3-703)
Sec. 3-703. If no certificate was filed, the respondent shall be examined separately by a physician, or clinical psychologist, or qualified examiner and by a psychiatrist. If a certificate executed by a psychiatrist was filed, the respondent shall be examined by a physician, clinical psychologist, qualified examiner, or psychiatrist. If a certificate executed by a qualified examiner, clinical psychologist, or a physician who is not a psychiatrist was filed, the respondent shall be examined by a psychiatrist. The examining physician, clinical psychologist, qualified examiner or psychiatrist may interview by telephone or in person any witnesses or other persons listed in the petition for involuntary admission. If, as a result of an examination, a certificate is executed, the certificate shall be promptly filed with the court. If a certificate is executed, the examining physician, clinical psychologist, qualified examiner or psychiatrist may also submit for filing with the court a report in which his findings are described in detail, and may rely upon such findings for his opinion that the respondent is subject to involuntary admission on an inpatient basis. Copies of the certificates shall be made available to the attorneys for the parties upon request prior to the hearing. A certificate prepared in compliance with this Article shall state whether or not the respondent is in need of immediate hospitalization. However, if both the certificates state that the respondent is not in need of immediate hospitalization, the respondent may remain in his or her place of residence pending a hearing on the petition unless he or she voluntarily agrees to inpatient treatment.
(Source: P.A. 96-1399, eff. 7-29-10; 96-1453, eff. 8-20-10.)

(405 ILCS 5/3-704) (from Ch. 91 1/2, par. 3-704)
Sec. 3-704. Examination; detention.
(a) The respondent shall be permitted to remain in his or her place of residence pending any examination. The respondent may be accompanied by one or more of his or her relatives or friends or by his or her attorney to the place of examination. If, however, the court finds that it is necessary in order to complete the examination the court may order that the person be admitted to a mental health facility pending examination and may order a peace officer or other person to transport the person there. The examination shall be conducted at a local mental health facility or hospital or, if possible, in the respondent's own place of residence. No person may be detained for examination under this Section for more than 24 hours. The person shall be released upon completion of the examination unless the physician, qualified examiner or clinical psychologist executes a certificate stating that the person is subject to involuntary admission on an inpatient basis and in need of immediate hospitalization to protect such person or others from physical harm. Upon admission under this Section treatment may be given pursuant to Section 3-608.
(a-5) Whenever a respondent has been transported to a mental health facility for an examination, the admitting facility shall inquire, upon the respondent's arrival, whether the respondent wishes any person or persons to be notified of his or her detention at that facility. If the respondent does wish to have any person or persons notified of his or her detention at the facility, the facility must promptly make all reasonable attempts to locate the individual identified by the respondent, or at least 2 individuals identified by the respondent if more than one has been identified, and notify them of the respondent's detention at the facility for a mandatory examination pursuant to court order.
(b) Not later than 24 hours, excluding Saturdays, Sundays, and holidays, after admission under this Section, the respondent shall be asked if he desires the petition and the notice required under Section 3-206 sent to any other persons and at least 2 such persons designated by the respondent shall be sent the documents. At the time of his admission the respondent shall be allowed to complete not fewer than 2 telephone calls to such persons as he chooses.
(Source: P.A. 96-1399, eff. 7-29-10; 96-1453, eff. 8-20-10.)

(405 ILCS 5/3-704.1)
Sec. 3-704.1. (Repealed).
(Source: P.A. 91-837, eff. 6-16-00. Repealed by P.A. 96-1399, eff. 7-29-10; 96-1453, eff. 8-20-10.)

(405 ILCS 5/3-705) (from Ch. 91 1/2, par. 3-705)
Sec. 3-705. At least 36 hours before the time of the examination fixed by the court, a copy of the petition, the order for examination, and a statement of rights as provided in Section 3-205 shall be personally delivered to the person and shall be given personally or sent by mail to his attorney and guardian, if any. If the respondent is admitted to a mental health facility for examination under Section 3-704, such notices may be delivered at the time of service of the order for admission.
(Source: P.A. 80-1414.)

(405 ILCS 5/3-706) (from Ch. 91 1/2, par. 3-706)
Sec. 3-706. The court shall set a hearing to be held within 5 days, excluding Saturdays, Sundays and holidays, after its receipt of the second certificate or after the respondent is admitted to a mental health facility, whichever is earlier. The court shall direct that notice of the time and place of hearing be served upon the respondent, his attorney, and guardian, if any, his responsible relatives, and the facility director. Unless the respondent is admitted pursuant to Section 3-704, he may remain at his residence pending the hearing. If, however, the court finds it necessary, it may order a peace officer or another person to have the respondent before the court at the time and place set for hearing.
(Source: P.A. 91-726, eff. 6-2-00.)

(405 ILCS 5/Ch. III Art. VII-A heading)

(405 ILCS 5/3-750)
Sec. 3-750. Involuntary admission on an outpatient basis. A person 18 years of age or older who is subject to involuntary admission on an outpatient basis may receive alternative treatment in the community or may be placed in the care and custody of a relative or other person upon court order pursuant to this Article.
(Source: P.A. 96-1399, eff. 7-29-10; 96-1453, eff. 8-20-10.)

(405 ILCS 5/3-751)
Sec. 3-751. Involuntary admission; petition.
(a) Any person 18 years of age or older may execute a petition asserting that another person is subject to involuntary admission on an outpatient basis. The petition shall be prepared pursuant to paragraph (b) of Section 3-601 and shall be filed with the court in the county where the respondent resides or is present.
(b) The court may inquire of the petitioner whether there are reasonable grounds to believe that the facts stated in the petition are true and whether the respondent is subject to involuntary admission on an outpatient basis.
(c) A petition for involuntary admission on an outpatient basis may be combined with or accompanied by a petition for involuntary admission on an inpatient basis under Article VII.
(d) Notwithstanding any other provision in this Chapter, a petition may be filed under this Article prior to the expiration of an agreed order for outpatient admission issued pursuant to Section 3-801.5 of this Chapter, provided that the recipient has refused to agree to an extension of the agreed order as provided in subsection (g) of Section 3-801.5. The filing of such a petition at least 5 days prior to the expiration of such an agreed order shall continue the order in effect pending the disposition of the petition.
(e) A petition for involuntary outpatient commitment may be filed pursuant to this Section concerning a person who has been admitted to a mental health facility on an informal basis under Section 3-300 of this Code or as a voluntary recipient under Section 3-400 of this Code provided that such a person has a documented history of illness and treatment demonstrating that he or she is unlikely to continue to receive needed treatment following release from informal or voluntary admission and that an order for alternative treatment or for care and custody is necessary in order to ensure continuity of treatment outside a mental health facility. The filing of such a petition shall not prevent the recipient from requesting and obtaining a discharge pursuant to subsection (b) of Section 3-300 or Section 3-404, nor shall it prevent the facility director from discharging the recipient pursuant to Section 3-902 of this Code.
(Source: P.A. 96-1399, eff. 7-29-10; 96-1453, eff. 8-20-10; 97-375, eff. 8-15-11.)

(405 ILCS 5/3-752)
Sec. 3-752. Certificate.
(a) The petition may be accompanied by the certificate of a physician, qualified examiner, psychiatrist, or clinical psychologist which certifies that the respondent is subject to involuntary admission on an outpatient basis. The certificate shall indicate that the physician, qualified examiner, or clinical psychologist personally examined the respondent not more than 72 hours prior to the completion of the certificate. It shall also contain the physician's, qualified examiner's, or clinical psychologist's clinical observations, other factual information relied upon in reaching a diagnosis, and a statement as to whether the respondent was advised of his or her rights under Section 3-208.
(b) Upon receipt of the petition either with or without a certificate, if the court finds the documents are in order, it may make such orders pursuant to Section 3-753 as are necessary to provide for examination of the respondent. If the petition is not accompanied by 2 certificates executed pursuant to Section 3-753, the court may order the respondent to present himself or herself for examination at a time and place designated by the court. If the petition is accompanied by 2 certificates executed pursuant to Section 3-753 and the court finds the documents are in order, the court shall set the matter for hearing.
(Source: P.A. 96-1399, eff. 7-29-10; 96-1453, eff. 8-20-10.)

(405 ILCS 5/3-753)
Sec. 3-753. Examination. If no certificate was filed, the respondent shall be examined separately by a physician, or clinical psychologist or qualified examiner and by a psychiatrist. If a certificate executed by a psychiatrist was filed, the respondent shall be examined by a physician, clinical psychologist, qualified examiner, or psychiatrist. If a certificate executed by a qualified examiner, clinical psychologist, or a physician who is not a psychiatrist was filed, the respondent shall be examined by a psychiatrist. The examining physician, clinical psychologist, qualified examiner or psychiatrist may interview by telephone or in person any witnesses or other persons listed in the petition for involuntary admission. If, as a result of an examination, a certificate is executed, the certificate shall be promptly filed with the court. If a certificate is executed, the examining physician, clinical psychologist, qualified examiner or psychiatrist may also submit for filing with the court a report in which his or her findings are described in detail, and may rely upon such findings for his opinion that the respondent is subject to involuntary admission. Copies of the certificates shall be made available to the attorneys for the parties upon request prior to the hearing.
(Source: P.A. 96-1399, eff. 7-29-10; 96-1453, eff. 8-20-10.)

(405 ILCS 5/3-754)
Sec. 3-754. Detention.
(a) The respondent shall be permitted to remain in his or her place of residence pending any examination. The respondent may be accompanied by one or more of his or her relatives or friends or by his or her attorney to the place of examination. If, however, the respondent refuses to cooperate with an examination on an outpatient basis, the court may order that the person be admitted to a mental health facility solely for the purpose of such examination and may order a peace officer or other person to transport the person there. The examination shall be conducted at a local mental health facility or hospital or, if possible, in the respondent's own place of residence. No person may be detained for examination under this Section for more than 24 hours. The person shall be released upon completion of the examination unless the physician, qualified examiner or clinical psychologist executes a certificate stating that the person is subject to involuntary admission on an inpatient basis and in need of immediate hospitalization to protect such person or others from physical harm and a petition is filed pursuant to Section 3-701. Upon admission under this Section, treatment may be given pursuant to Section 3-608. If the respondent is admitted on an inpatient basis, the facility shall proceed pursuant to Article VII.
(b) Whenever a respondent has been transported to a mental health facility for an examination, the admitting facility shall inquire, upon the respondent's arrival, whether the respondent wishes any person or persons to be notified of his or her detention at that facility. If the respondent does wish to have any person or persons notified of his or her detention at the facility, the facility must promptly make all reasonable attempts to locate the individual identified by the respondent, or at least 2 individuals identified by the respondent if more than one has been identified, and notify them of the respondent's detention at the facility for a mandatory examination pursuant to court order.
(Source: P.A. 96-1399, eff. 7-29-10; 96-1453, eff. 8-20-10.)

(405 ILCS 5/3-755)
Sec. 3-755. Notice. At least 36 hours before the time of the examination fixed by the court, a copy of the petition, the order for examination, and a statement of rights as provided in Section 3-205 shall be personally delivered to the person and shall be given personally or sent by mail to his or her attorney and guardian, if any. If the respondent is admitted to a mental health facility for examination under Section 3-754, such notices may be delivered at the time of service of the order for admission.
(Source: P.A. 96-1399, eff. 7-29-10; 96-1453, eff. 8-20-10.)

(405 ILCS 5/3-756)
Sec. 3-756. Court hearing. The court shall set a hearing to be held within 15 days, excluding Saturdays, Sundays, and holidays, after its receipt of the second certificate. The court shall direct that notice of the time and place of hearing be served upon the respondent, his or her attorney, and guardian, if any, and his or her responsible relatives. The respondent may remain at his residence pending the hearing. If, however, the court finds it necessary, it may order a peace officer or another person to have the respondent before the court at the time and place set for hearing.
(Source: P.A. 96-1399, eff. 7-29-10; 96-1453, eff. 8-20-10.)

(405 ILCS 5/Ch. III Art. VIII heading)

(405 ILCS 5/3-800) (from Ch. 91 1/2, par. 3-800)
Sec. 3-800. (a) Unless otherwise indicated, court hearings under this Chapter shall be held pursuant to this Article. Hearings shall be held in such quarters as the court directs. To the extent practical, hearings shall be held in the mental health facility where the respondent is hospitalized. The respondent may request to have the proceedings transferred to the county of his or her residence. The court shall grant the request if and only if the court determines that the transfer is necessary to ensure the attendance of any material witness.
(b) If the court grants a continuance on its own motion or upon the motion of one of the parties, the respondent may continue to be detained pending further order of the court. Such continuance shall not extend beyond 15 days except to the extent that continuances are requested by the respondent.
(c) Court hearings under this Chapter, including hearings under Section 2-107.1, shall be open to the press and public unless the respondent or some other party requests that they be closed. The court may also indicate its intention to close a hearing, including when it determines that the respondent may be unable to make a reasoned decision to request that the hearing be closed. A request that a hearing be closed shall be granted unless there is an objection to closing the hearing by a party or any other person. If an objection is made, the court shall not close the hearing unless, following a hearing, it determines that the patient's interest in having the hearing closed is compelling. The court shall support its determination with written findings of fact and conclusions of law. The court shall not close the hearing if the respondent objects to its closure. Whenever a court determines that a hearing shall be closed, access to the records of the hearing, including but not limited to transcripts and pleadings, shall be limited to the parties involved in the hearing, court personnel, and any person or agency providing mental health services that are the subject of the hearing. Access may also be granted, however, pursuant to the provisions of the Mental Health and Developmental Disabilities Confidentiality Act.
(d) The provisions of subsection (a-5) of Section 6 of the Rights of Crime Victims and Witnesses Act shall apply to the initial commitment hearing, as provided under Section 5-2-4 of the Unified Code of Corrections, for a respondent found not guilty by reason of insanity of a violent crime in a criminal proceeding and the hearing has been ordered by the court under this Code to determine if the defendant is:
(1) in need of mental health services on an inpatient

basis;

(2) in need of mental health services on an

outpatient basis; or

(3) not in need of mental health services.
While the impact statement to the court allowed under this subsection (d) may include the impact that the respondent's criminal conduct has had upon the victim, victim's representative, or victim's family or household member, the court may only consider the impact statement along with all other appropriate factors in determining the:
(i) threat of serious physical harm posed by the

respondent to himself or herself, or to another person;

(ii) location of inpatient or outpatient mental

health services ordered by the court, but only after complying with all other applicable administrative requirements, rules, and statutory requirements;

(iii) maximum period of commitment for inpatient

mental health services; and

(iv) conditions of release for outpatient mental

health services ordered by the court.

(e) Notwithstanding the provisions of Section 2-1009 of the Code of Civil Procedure, a respondent may object to a motion for voluntary dismissal and the court may refuse to grant such a dismissal for good cause shown.
(Source: P.A. 99-220, eff. 7-31-15.)

(405 ILCS 5/3-801) (from Ch. 91 1/2, par. 3-801)
Sec. 3-801. A respondent may request admission as an informal or voluntary recipient at any time prior to an adjudication that he is subject to involuntary admission on an inpatient or outpatient basis. The facility director shall approve such a request unless the facility director determines that the respondent lacks the capacity to consent to informal or voluntary admission or that informal or voluntary admission is clinically inappropriate. The director shall not find that voluntary admission is clinically inappropriate in the absence of a documented history of the respondent's illness and treatment demonstrating that the respondent is unlikely to continue to receive needed treatment following release from informal or voluntary admission and that an order for involuntary admission on an outpatient basis is necessary in order to ensure continuity of treatment outside a mental health facility.
If the facility director approves such a request, the petitioner shall be notified of the request and of his or her right to object thereto, if the petitioner has requested such notification on that individual recipient. The court may dismiss the pending proceedings, but shall consider any objection made by the petitioner, the respondent, or the State's Attorney and may require proof that such dismissal is in the best interest of the respondent and of the public. If voluntary admission is accepted and the petition is dismissed by the court, notice shall be provided to the petitioner, orally and in writing, of his or her right to receive notice of the recipient's discharge pursuant to Section 3-902(d).
(Source: P.A. 96-570, eff. 1-1-10; 96-1399, eff. 7-29-10; 96-1453, eff. 8-20-10; 97-375, eff. 8-15-11.)

(405 ILCS 5/3-801.5)
Sec. 3-801.5. Agreed order for admission on an outpatient basis.
(a) At any time before the conclusion of the hearing and the entry of the court's findings, a respondent may enter into an agreement to be subject to an order for admission on an outpatient basis as provided for in Sections 3-811, 3-812, and 3-813 of this Code, provided that:
(1) The court and the parties have been presented

with a written report pursuant to Section 3-810 of this Code containing a recommendation for court-ordered admission on an outpatient basis and setting forth in detail the conditions for such an order, and the court is satisfied that the proposal for admission on an outpatient basis is in the best interest of the respondent and of the public.

(2) The court advises the respondent of the

conditions of the proposed order in open court and is satisfied that the respondent understands and agrees to the conditions of the proposed order for admission on an outpatient basis.

(3) The proposed custodian is advised of the

recommendation for care and custody and agrees to abide by the terms of the proposed order.

(4) No such order may require the respondent to be

hospitalized except as provided in subsection (b) of this Section.

(5) No order may include as one of its conditions the

administration of psychotropic medication, unless the court determines, based on the documented history of the respondent's treatment and illness, that the respondent is unlikely to continue to receive needed psychotropic medication in the absence of such an order.

(b) An agreed order of care and custody entered pursuant to this Section may grant the custodian the authority to admit a respondent to a hospital if the respondent fails to comply with the conditions of the agreed order. If necessary in order to obtain the hospitalization of the respondent, the custodian may apply to the court for an order authorizing an officer of the peace to take the respondent into custody and transport the respondent to the hospital specified in the agreed order. The provisions of Section 3-605 of this Code shall govern the transportation of the respondent to a mental health facility, except to the extent that those provisions are inconsistent with this Section. However, a person admitted to a hospital pursuant to powers granted under an agreed order for care and custody shall be treated as a voluntary recipient pursuant to Article IV of this Chapter and shall be advised immediately of his or her right to request a discharge pursuant to Section 3-403 of this Code.
(c) If the court has appointed counsel for the respondent pursuant to Section 3-805 of this Code, that appointment shall continue for the duration of any order entered under this Section, and the respondent shall be represented by counsel in any proceeding held pursuant to this Section.
(d) An order entered under this Section shall not constitute a finding that the respondent is subject to involuntary admission on an inpatient or outpatient basis.
(e) Nothing in this Section shall be deemed to create an agency relationship between the respondent and any custodian appointed pursuant to this Section.
(f) Notwithstanding any other provision of Illinois law, no respondent may be cited for contempt for violating the terms and conditions of his or her agreed order of care and custody.
(g) An order entered under this Section may be extended with the agreement of the parties for additional 180-day periods.
(Source: P.A. 96-1399, eff. 7-29-10; 96-1453, eff. 8-20-10; 97-375, eff. 8-15-11.)

(405 ILCS 5/3-802) (from Ch. 91 1/2, par. 3-802)
Sec. 3-802. The respondent is entitled to a jury on the question of whether he is subject to involuntary admission on an inpatient or outpatient basis. The jury shall consist of 6 persons to be chosen in the same manner as are jurors in other civil proceedings. A respondent is not entitled to a jury on the question of whether psychotropic medication or electroconvulsive therapy may be administered under Section 2-107.1.
(Source: P.A. 95-172, eff. 8-14-07; 96-1399, eff. 7-29-10; 96-1453, eff. 8-20-10.)

(405 ILCS 5/3-803) (from Ch. 91 1/2, par. 3-803)
Sec. 3-803. The court may appoint one or more physicians, qualified examiners, clinical psychologists or other experts to examine the respondent and make a detailed written report of his findings regarding the respondent's condition. Any such physician or other examiner so appointed may interview by telephone or in person any witnesses or other persons listed in the petition for involuntary admission. The report shall be filed with the court and copies shall be made available to the attorneys for the parties.
(Source: P.A. 85-558.)

(405 ILCS 5/3-804) (from Ch. 91 1/2, par. 3-804)
Sec. 3-804. The respondent is entitled to secure an independent examination by a physician, qualified examiner, clinical psychologist or other expert of his or her choice. If the respondent is unable to obtain an examination in an involuntary admission proceeding, a discharge proceeding under Section 3-901 of this Code, or in a proceeding under Section 2-107.1 of this Code, the respondent may request that the court order an examination to be made by a physician, qualified examiner, clinical psychologist, or other expert. Any such physician or other examiner, whether secured by the respondent or appointed by the court, may interview by telephone or in person any witnesses or other persons listed in the petition for involuntary admission, the petition for discharge under Section 3-901 of this Code, or in the petition for medication or therapy under Section 2-107.1 of this Code. The physician or other examiner may submit to the court a report in which his or her findings are described in detail. The court must determine the compensation of the examiner or other expert. The compensation must be paid by the respondent's county of residence unless the respondent is not a resident of this State, in which case the fee must be paid by the county in which the proceeding is pending.
(Source: P.A. 98-853, eff. 1-1-15.)

(405 ILCS 5/3-805) (from Ch. 91 1/2, par. 3-805)
Sec. 3-805. Every respondent alleged to be subject to involuntary admission on an inpatient or outpatient basis shall be represented by counsel. If the respondent is indigent or an appearance has not been entered on his behalf at the time the matter is set for hearing, the court shall appoint counsel for him. A hearing shall not proceed when a respondent is not represented by counsel unless, after conferring with counsel, the respondent requests to represent himself and the court is satisfied that the respondent has the capacity to make an informed waiver of his right to counsel. Counsel shall be allowed time for adequate preparation and shall not be prevented from conferring with the respondent at reasonable times nor from making an investigation of the matters in issue and presenting such relevant evidence as he believes is necessary.
1. If the court determines that the respondent is unable to obtain counsel, the court shall appoint as counsel an attorney employed by or under contract with the Guardianship and Mental Health Advocacy Commission, if available.
2. If an attorney from the Guardianship and Mental Health Advocacy Commission is not available, the court shall appoint as counsel the public defender or, only if no public defender is available, an attorney licensed to practice law in this State.
3. Upon filing with the court of a verified statement of legal services rendered by the private attorney appointed pursuant to paragraph (2) of this Section, the court shall determine a reasonable fee for such services. If the respondent is unable to pay the fee, the court shall enter an order upon the county to pay the entire fee or such amount as the respondent is unable to pay.
(Source: P.A. 96-1399, eff. 7-29-10; 96-1453, eff. 8-20-10.)

(405 ILCS 5/3-806) (from Ch. 91 1/2, par. 3-806)
Sec. 3-806. Presence at hearing; location.
(a) The respondent shall be present at any hearing held under this Act unless his attorney waives his right to be present and the court is satisfied by a clear showing that the respondent's attendance would subject him to substantial risk of serious physical or emotional harm.
(b) The court shall make reasonable accommodation of any request by the recipient's attorney concerning the location of the hearing. If the recipient's attorney advises the court that the recipient refuses to attend, the hearing may proceed in his or her absence.
(c) No inference may be drawn from the recipient's non-attendance pursuant to either subsection (a) or (b) of this Section.
(Source: P.A. 89-439, eff. 6-1-96.)

(405 ILCS 5/3-806.1)
Sec. 3-806.1. Video conferencing.
(a) Notwithstanding the provisions in Section 3-806, the Illinois Supreme Court or any circuit court of this State may adopt rules permitting the use of video conferencing equipment in all hearings under this Chapter subject to the following provisions:
(1) Such hearings are permitted if the parties,

including the respondent, and their lawyers, including the State's Attorney, are at a mental health facility, or some other location to which the respondent may be safely and conveniently transported, and the judge and any court personnel are in another location.

(2) Such hearings are permitted if the respondent and

his or her counsel are at a mental health facility or some other location to which the respondent may be safely and conveniently transported, and all of the other participants including the judge are in another location, if, and only if, agreed to by the respondent and the respondent's counsel.

(3) Video conferencing under this subsection (a)

shall not be permitted in a jury trial under Section 3-802 of this Article.

(b) Notwithstanding the above provisions, any court may permit any witness, including a psychiatrist, to testify by video conferencing equipment from any location in the absence of a court rule specifically prohibiting such testimony.
(Source: P.A. 96-1321, eff. 1-1-11.)

(405 ILCS 5/3-807) (from Ch. 91 1/2, par. 3-807)
Sec. 3-807. No respondent may be found subject to involuntary admission on an inpatient or outpatient basis unless at least one psychiatrist, clinical social worker, clinical psychologist, or qualified examiner who has examined the respondent testifies in person at the hearing. The respondent may waive the requirement of the testimony subject to the approval of the court.
(Source: P.A. 96-1399, eff. 7-29-10; 96-1453, eff. 8-20-10; 97-121, eff. 7-14-11.)

(405 ILCS 5/3-808) (from Ch. 91 1/2, par. 3-808)
Sec. 3-808. No respondent may be found subject to involuntary admission on an inpatient or outpatient basis unless that finding has been established by clear and convincing evidence.
(Source: P.A. 96-1399, eff. 7-29-10; 96-1453, eff. 8-20-10.)

(405 ILCS 5/3-809) (from Ch. 91 1/2, par. 3-809)
Sec. 3-809. If the respondent is not found subject to involuntary admission on an inpatient or outpatient basis, the court shall dismiss the petition and order the respondent discharged. If the respondent is found subject to involuntary admission on an inpatient or outpatient basis, the court shall enter an order so specifying. If the court is not satisfied with the verdict of the jury finding the respondent subject to involuntary admission on an inpatient or outpatient basis, it may set aside such verdict and order the respondent discharged or it may order another hearing.
(Source: P.A. 96-1399, eff. 7-29-10; 96-1453, eff. 8-20-10.)

(405 ILCS 5/3-810) (from Ch. 91 1/2, par. 3-810)
Sec. 3-810. Before disposition is determined, the facility director or such other person as the court may direct shall prepare a written report including information on the appropriateness and availability of alternative treatment settings, a social investigation of the respondent, a preliminary treatment plan, and any other information which the court may order. The treatment plan shall describe the respondent's problems and needs, the treatment goals, the proposed treatment methods, and a projected timetable for their attainment. If the respondent is found subject to involuntary admission on an inpatient or outpatient basis, the court shall consider the report in determining an appropriate disposition.
(Source: P.A. 96-1399, eff. 7-29-10; 96-1453, eff. 8-20-10.)

(405 ILCS 5/3-811) (from Ch. 91 1/2, par. 3-811)
Sec. 3-811. Involuntary admission; alternative mental health facilities.
(a) If any person is found subject to involuntary admission on an inpatient basis, the court shall consider alternative mental health facilities which are appropriate for and available to the respondent, including but not limited to hospitalization. The court may order the respondent to undergo a program of hospitalization in a mental health facility designated by the Department, in a licensed private hospital or private mental health facility if it agrees, or in a facility of the United States Veterans Administration if it agrees. If any person is found subject to involuntary admission on an outpatient basis, the court may order the respondent to undergo a program of alternative treatment; or the court may place the respondent in the care and custody of a relative or other person willing and able to properly care for him or her. The court shall order the least restrictive alternative for treatment which is appropriate.
(b) Whenever a person is found subject to involuntary admission on an inpatient or outpatient basis, notice shall be provided to the petitioner, orally and in writing, of his or her right to receive notice of the recipient's discharge pursuant to Section 3-902(d).
(c) An order that a person is found subject to involuntary admission on an inpatient basis does not eliminate any obligations under the federal Emergency Medical Transport and Active Labor Act (EMTALA) of the transferring facility toward the receiving facility. Before implementing an order, the transferring facility shall notify the receiving facility of the recipient and obtain medical clearance for the recipient.
(Source: P.A. 96-570, eff. 1-1-10; 96-1399, eff. 7-29-10; 96-1453, eff. 8-20-10; 97-130, eff. 7-14-11.)

(405 ILCS 5/3-812) (from Ch. 91 1/2, par. 3-812)
Sec. 3-812. Court ordered admission on an outpatient basis; modification; revocation.
(a) If a respondent is found subject to involuntary admission on an outpatient basis, the court may issue an order: (i) placing the respondent in the care and custody of a relative or other person willing and able to properly care for him or her; or (ii) committing the respondent to alternative treatment at a community mental health provider.
(b) An order placing the respondent in the care and custody of a relative or other person shall specify the powers and duties of the custodian. An order of care and custody entered pursuant to this Section may grant the custodian the authority to admit a respondent to a hospital if the respondent fails to comply with the conditions of the order. If necessary in order to obtain the hospitalization of the respondent, the custodian may apply to the court for an order authorizing an officer of the peace to take the respondent into custody and transport the respondent to a mental health facility. The provisions of Section 3-605 shall govern the transportation of the respondent to a mental health facility, except to the extent that those provisions are inconsistent with this Section. No person admitted to a hospital pursuant to this subsection shall be detained for longer than 24 hours, excluding Saturdays, Sundays, and holidays, unless, within that period, a petition for involuntary admission on an inpatient basis and a certificate supporting such petition have been filed as provided in Section 3-611.
(c) Alternative treatment shall not be ordered unless the program being considered is capable of providing adequate and humane treatment in the least restrictive setting which is appropriate to the respondent's condition. The court shall have continuing authority to modify an order for alternative treatment if the recipient fails to comply with the order or is otherwise found unsuitable for alternative treatment. Prior to modifying such an order, the court shall receive a report from the facility director of the program specifying why the alternative treatment is unsuitable. The recipient shall be notified and given an opportunity to respond when modification of the order for alternative treatment is considered. If the court determines that the respondent has violated the order for alternative treatment in the community or that alternative treatment in the community will no longer provide adequate assurances for the safety of the respondent or others, the court may revoke the order for alternative treatment in the community and may order a peace officer to take the recipient into custody and transport him to an inpatient mental health facility. The provisions of Section 3-605 shall govern the transportation of the respondent to a mental health facility, except to the extent that those provisions are inconsistent with this Section. No person admitted to a hospital pursuant to this subsection shall be detained for longer than 24 hours, excluding Saturdays, Sundays, and holidays, unless, within that period, a petition for involuntary admission on an inpatient basis and a certificate supporting such petition have been filed as provided in Section 3-611.
(Source: P.A. 98-221, eff. 1-1-14.)

(405 ILCS 5/3-813) (from Ch. 91 1/2, par. 3-813)
Sec. 3-813. (a) An initial order for commitment on an inpatient basis shall be for a period not to exceed 90 days. Prior to the expiration of the initial order if the facility director believes that the recipient continues to be subject to involuntary admission on an inpatient or outpatient basis, a new petition and 2 new certificates may be filed with the court. If a petition is filed, the facility director shall file with the court a current treatment plan which includes an evaluation of the recipient's progress and the extent to which he is benefiting from treatment. If no petition is filed prior to the expiration of the initial order, the recipient shall be discharged. Following a hearing, the court may order a second period of commitment on an inpatient basis not to exceed 90 days only if it finds that the recipient continues to be subject to involuntary admission on an inpatient basis. If, following a hearing, the court determines that the respondent is subject to involuntary admission on an outpatient basis as provided in Section 3-812, the court may order the respondent committed on an outpatient basis for a period not to exceed 180 days.
(a-1) An initial order of commitment on an outpatient basis shall be for a period not to exceed 180 days. Prior to the expiration of the initial order, if the facility director or the custodian believes that the recipient continues to be subject to involuntary admission on an outpatient basis, a new petition and 2 new certificates may be filed with the court. If a petition is filed, the facility director or the custodian shall file with the court a current treatment plan which includes an evaluation of the recipient's progress and the extent to which he or she is benefiting from treatment. If no petition is filed prior to the expiration of the initial order, the recipient shall be discharged. Following a hearing, the court may order a second period of commitment on an outpatient basis not to exceed 180 days only if it finds that the recipient continues to be subject to involuntary admission on an outpatient basis.
(b) Additional 180 day periods of inpatient or outpatient commitment may be sought pursuant to the procedures set out in this Section for so long as the recipient continues to meet the standard for such commitment. The provisions of this chapter which apply whenever an initial order is sought shall apply whenever an additional period of inpatient or outpatient commitment is sought.
(Source: P.A. 96-1399, eff. 7-29-10; 96-1453, eff. 8-20-10.)

(405 ILCS 5/3-814) (from Ch. 91 1/2, par. 3-814)
Sec. 3-814. Treatment plan.
(a) Not more than 30 days after admission under this Article, the facility director shall file with the court a current treatment plan which shall include: all the requirements listed in Section 3-209, an evaluation of the recipient's progress and the extent to which he is benefiting from treatment, the criteria which form the basis for the determination that the patient is subject to involuntary admission as defined in Section 1-119, and the specific behaviors or conditions that demonstrate that the recipient meets these criteria for continued confinement. If the facility director is unable to determine any of the required information, the treatment plan shall include an explanation of why the facility director is unable to make this determination, what the facility director is doing to enable himself or herself to determine the information, and the date by which the facility director expects to be able to make this determination. The facility director shall forward a copy of the plan to the State's Attorney, the recipient's attorney, if the recipient is represented by counsel, the recipient, and any guardian of the recipient.
(b) The purpose of the filing, forwarding, and review of treatment plans and treatment is to ensure that the recipient is receiving adequate and humane care and services as defined in Section 1-101.2 and to ensure that the recipient continues to meet the standards for involuntary confinement.
(c) On request of the recipient or an interested person on his behalf, or on the court's own initiative, the court shall review the current treatment plan to determine whether its contents comply with the requirements of this Section and Section 3-209. A request to review the current treatment plan may be made by the recipient, or by an interested person on his behalf, 30 days after initial commitment under Section 3-813, 90 days after the initial commitment, and 90 days after each additional period of commitment under subsection (b) of Section 3-813. If the court determines that any of the information required by this Section or Section 3-209 to be included in the treatment plan is not in the treatment plan or that the treatment plan does not contain information from which the court can determine whether the recipient continues to meet the criteria for continued confinement, the court shall indicate what is lacking and order the facility director to revise the current treatment plan to comply with this Section and Section 3-209. If the recipient has been ordered committed to the facility after he has been found not guilty by reason of insanity, the treatment plan and its review shall be subject to the provisions of Section 5-2-4 of the Unified Code of Corrections.
(d) The recipient or an interested person on his or her behalf may request a hearing or the court on its own motion may order a hearing to review the treatment being received by the recipient. The court, the recipient, or the State's Attorney may call witnesses at the hearing. The court may order any public agency, officer, or employee to render such information, cooperation, and assistance as is within its legal authority and as may be appropriate to achieve the objectives of this Section. The court may order an independent examination on its own initiative and shall order such an evaluation if either the recipient or the State's Attorney so requests and has demonstrated to the court that the plan cannot be effectively reviewed by the court without such an examination. Under no circumstances shall the court be required to order an independent examination pursuant to this Section more than once each year. The examination shall be conducted by persons authorized to conduct independent examinations under Section 3-804. If the court is satisfied that the recipient is benefiting from treatment, it may continue the original order for the remainder of the admission period. If the court is not so satisfied, it may modify its original order or it may order the recipient discharged.
(e) In lieu of a treatment plan, the facility director may file a typed summary of the treatment plan which contains the information required under Section 3-209 and subsection (a) of this Section.
(Source: P.A. 91-536, eff. 1-1-00.)

(405 ILCS 5/3-815)
Sec. 3-815. (Repealed).
(Source: P.A. 86-1402. Repealed by P.A. 96-1399, eff. 7-29-10; 96-1453, eff. 8-20-10.)

(405 ILCS 5/3-816) (from Ch. 91 1/2, par. 3-816)
Sec. 3-816. Final orders; copies; appeal.
(a) Every final order entered by the court under this Act shall be in writing and shall be accompanied by a statement on the record of the court's findings of fact and conclusions of law. A copy of such order shall be promptly given to the recipient or his or her attorney and to the facility director of the facility or alternative treatment to which the recipient is admitted or to the person in whose care and custody the recipient is placed.
(b) An appeal from a final order may be taken in the same manner as in other civil cases. Upon entry of a final order, the court shall notify the recipient orally and in writing of his or her right to appeal and, if he or she is indigent, of his or her right to a free transcript and counsel. The cost of the transcript shall be paid pursuant to subsection (c) of Section 3-818 and subsection (c) of Section 4-615 of this Code. If the recipient wishes to appeal and is unable to obtain counsel, counsel shall be appointed pursuant to Section 3-805.
(Source: P.A. 90-765, eff. 8-14-98.)

(405 ILCS 5/3-817) (from Ch. 91 1/2, par. 3-817)
Sec. 3-817. A verbatim record shall be made of all judicial hearings held pursuant to this Chapter.
(Source: P.A. 80-1414.)

(405 ILCS 5/3-818) (from Ch. 91 1/2, par. 3-818)
Sec. 3-818. Fees; costs.
(a) Fees for jury service, witnesses, and service and execution of process are the same as for similar services in civil proceedings.
(b) Except as provided under subsection (c) of this Section, the court may assess costs of the proceedings against the parties. If the respondent is not a resident of the county in which the hearing is held and the party against whom the court would otherwise assess costs has insufficient funds to pay the costs, the court may enter an order upon the State to pay the cost of the proceedings, from funds appropriated by the General Assembly for that purpose.
(c) If the respondent is a party against whom the court would otherwise assess costs and that respondent is determined by the court to have insufficient funds to pay the cost of transcripts for the purpose of appeal, the court shall enter an order upon the State to pay the cost of one original and one copy of a transcript of proceedings established under this Code. Payment of transcript costs authorized under this subsection (c) shall be paid from funds appropriated by the General Assembly to the Comptroller.
(Source: P.A. 95-146, eff. 1-1-08.)

(405 ILCS 5/3-819) (from Ch. 91 1/2, par. 3-819)
Sec. 3-819. (a) In counties with a population of 3,000,000 or more, when a recipient is hospitalized upon court order, the order may authorize a relative or friend of the recipient to transport the recipient to the facility if such person is able to do so safely and humanely. When the Department indicates that it has transportation to the facility available, the order may authorize the Department to transport the recipient there. The court may order the sheriff of the county in which such proceedings are held to transport the recipient to the facility. When a recipient is hospitalized upon court order, and the recipient has been transported to a mental health facility, other than a state-operated mental health facility, and it is determined by the facility that the recipient is in need of commitment or treatment at another mental health facility, the court shall determine whether a relative or friend of the recipient or the Department is authorized to transport the recipient between facilities, or whether the county sheriff is responsible for transporting the recipient between facilities. The sheriff may make arrangements with another public or private entity including a licensed ambulance service to transport the recipient to the facility. The transporting entity acting in good faith and without negligence in connection with the transportation of recipients shall incur no liability, civil or criminal, by reason of such transportation.
(a-5) In counties with a population under 3,000,000, when a recipient is hospitalized upon court order, the order may authorize a relative or friend of the recipient to transport the recipient to the facility if the person is able to do so safely and humanely. The court may order the Department to transport the recipient to the facility. When a recipient is hospitalized upon court order, and the recipient has been transported to a mental health facility other than a State-operated mental health facility, and it is determined by the facility that the recipient is in need of commitment or treatment at another mental health facility, the court shall determine whether a relative or friend of the recipient is authorized to transport the recipient between facilities, or whether the Department is responsible for transporting the recipient between facilities. If the court determines that the Department is responsible for the transportation, the Department shall make arrangements either directly or through agreements with another public or private entity, including a licensed ambulance service, to appropriately transport the recipient to the facility. The making of such arrangements and agreements with public or private entities is independent of the Department's role as a provider of mental health services and does not indicate that the recipient is admitted to any Department facility. In making such arrangements and agreements with other public or private entities, the Department shall include provisions to ensure (i) the provision of trained personnel and the use of an appropriate vehicle for the safe transport of the recipient and (ii) that the recipient's insurance carrier as well as other programs, both public and private, that provide payment for such transportation services are fully utilized to the maximum extent possible.
The Department may not make arrangements with an existing hospital or grant-in-aid or fee-for-service community provider for transportation services under this Section unless the hospital or provider has voluntarily submitted a proposal for its transportation services. This requirement does not eliminate or reduce any responsibility on the part of a hospital or community provider to ensure transportation that may arise independently through other State or federal law or regulation.
A transporting entity acting in good faith and without negligence in connection with the transportation of a recipient incurs no liability, civil or criminal, by reason of that transportation.
(b) The transporting entity may bill the recipient, the estate of the recipient, legally responsible relatives, or insurance carrier for the cost of providing transportation of the recipient to a mental health facility. The recipient and the estate of the recipient are liable for the payment of transportation costs for transporting the recipient to a mental health facility. If the recipient is a beneficiary of a trust described in Section 15.1 of the Trusts and Trustees Act, the trust shall not be considered a part of the recipient's estate and shall not be subject to payment for transportation costs for transporting the recipient to a mental health facility under this section, except to the extent permitted under Section 15.1 of the Trusts and Trustees Act. If the recipient is unable to pay or if the estate of the recipient is insufficient, the responsible relatives are severally liable for the payment of those sums or for the balance due in case less than the amount owing has been paid. If the recipient is covered by insurance, the insurance carrier shall be liable for payment to the extent authorized by the recipient's insurance policy.
(c) Upon the delivery of a recipient to a facility, in accordance with the procedure set forth in this Article, the facility director of the facility shall sign a receipt acknowledging custody of the recipient and for any personal property belonging to him, which receipt shall be filed with the clerk of the court entering the hospitalization order.
(Source: P.A. 93-770, eff. 1-1-05.)

(405 ILCS 5/3-820) (from Ch. 91 1/2, par. 3-820)
Sec. 3-820. Domestic violence; order of protection. An order of protection, as defined in the Illinois Domestic Violence Act of 1986, may be issued in conjunction with a proceeding for involuntary commitment if the petition for an order of protection alleges that a person who is party to or the subject of the proceeding has been abused by or has abused a family or household member. The Illinois Domestic Violence Act of 1986 shall govern the issuance, enforcement, and recording of orders of protection issued under this Section.
(Source: P.A. 92-16, eff. 6-28-01.)

(405 ILCS 5/Ch. III Art. IX heading)

(405 ILCS 5/3-900) (from Ch. 91 1/2, par. 3-900)
Sec. 3-900. (a) Any person committed on an inpatient or outpatient basis on court order under this Chapter or under any prior statute or any person on his behalf may file a petition for discharge at any time in the court of the county where the recipient resides or is found.
(b) The petition shall set forth: (1) the name of the recipient; (2) the underlying circumstances and date of the order; (3) a request for discharge from the order; and (4) the reasons for such request.
(Source: P.A. 96-1399, eff. 7-29-10; 96-1453, eff. 8-20-10.)

(405 ILCS 5/3-901) (from Ch. 91 1/2, par. 3-901)
Sec. 3-901. (a) Upon the filing of a petition under Section 3-900 or Section 3-906, the court shall set the matter for hearing to be held within 5 days, excluding Saturdays, Sundays, and holidays. The court shall direct that notice of the time and place of the hearing be given to the recipient, his attorney, his guardian, the facility director, the person having care and custody of the recipient, and to at least 2 persons whom the recipient may designate.
(b) Article VIII of this Chapter applies to hearings held under this Section. The court shall determine whether the recipient is: (i) subject to involuntary admission on an inpatient basis; (ii) subject to involuntary admission on an outpatient basis; or (iii) not subject to involuntary admission on either an inpatient or outpatient basis. If the court finds that the recipient is not subject to involuntary admission on an inpatient or outpatient basis, the court shall enter an order so finding and discharging the recipient. If the court orders the discharge of a recipient who was adjudicated as having mental illness pursuant to any prior statute of this State or who was otherwise adjudicated to be under legal disability, the court shall also enter an order restoring the recipient to legal status without disability unless the court finds that the recipient continues to be under legal disability. A copy of any order discharging the recipient shall be given to the recipient and to the facility director.
(b-1) If the court determines that the recipient is subject to involuntary admission on an outpatient basis, the court shall enter an appropriate order pursuant to Section 3-812.
(c) If the court determines that the recipient continues to be subject to involuntary admission on an inpatient basis, the court may continue or modify its original order in accordance with this Act. Thereafter, no new petition for discharge may be filed without leave of court.
(Source: P.A. 96-1399, eff. 7-29-10; 96-1453, eff. 8-20-10.)

(405 ILCS 5/3-902) (from Ch. 91 1/2, par. 3-902)
Sec. 3-902. Director initiated discharge.
(a) The facility director may at any time discharge an informal, voluntary, or minor recipient who is clinically suitable for discharge.
(b) The facility director shall discharge a recipient admitted upon court order under this Chapter or any prior statute where he is no longer subject to involuntary admission on an inpatient basis. If the facility director believes that continuing treatment is advisable for such recipient, he shall inform the recipient of his right to remain as an informal or voluntary recipient. If the facility director determines that the recipient is subject to involuntary admission on an outpatient basis, he or she shall petition the court for such a commitment pursuant to this Chapter.
(c) When a facility director discharges or changes the status of a recipient pursuant to this Section he shall promptly notify the clerk of the court which entered the original order of the discharge or change in status. Upon receipt of such notice, the clerk of the court shall note the action taken in the court record. If the person being discharged is a person under legal disability, the facility director shall also submit a certificate regarding his legal status without disability pursuant to Section 3-907.
(d) When the facility director determines that discharge is appropriate for a recipient pursuant to this Section or Section 3-403 he or she shall notify the state's attorney of the county in which the recipient resided immediately prior to his admission to a mental health facility and the state's attorney of the county where the last petition for commitment was filed at least 48 hours prior to the discharge when either state's attorney has requested in writing such notification on that individual recipient or when the facility director regards a recipient as a continuing threat to the peace and safety of the community. Upon receipt of such notice, the state's attorney may take any court action or notify such peace officers that he deems appropriate. When the facility director determines that discharge is appropriate for a recipient pursuant to this Section or Section 3-403, he or she shall notify the person whose petition pursuant to Section 3-701 resulted in the current hospitalization of the recipient's discharge at least 48 hours prior to the discharge, if the petitioner has requested in writing such notification on that individual recipient.
(e) The facility director may grant a temporary release to a recipient whose condition is not considered appropriate for discharge where such release is considered to be clinically appropriate, provided that the release does not endanger the public safety.
(Source: P.A. 96-570, eff. 1-1-10; 96-1399, eff. 7-29-10; 96-1453, eff. 8-20-10.)

(405 ILCS 5/3-903) (from Ch. 91 1/2, par. 3-903)
Sec. 3-903. (a) The facility director shall give written notice of discharge from a Department mental health facility to the recipient, his attorney, and guardian, if any, or in the case of a minor, to his attorney, to the parent, guardian, or person in loco parentis who executed the application for admission, to the resident school district when appropriate, and to the minor if he is l2 years of age or older. The notice, except that to the school district, shall include the reason for discharge and a statement of the right to object. Whenever possible, this notice shall be given at least 7 days prior to the date of intended discharge.
(b) A recipient may object to his discharge or his attorney or guardian may object on his behalf. In the case of a minor, his attorney, the person who executed the application or the minor himself if he is 12 years of age or older may object to the discharge. Prior to discharge a written objection shall be submitted to the facility director of the mental health facility where the recipient is located. Upon receipt of an objection, the facility director shall promptly schedule a hearing to be held within 7 days at the facility pursuant to Section 3-207. No discharge shall proceed pending hearing on an objection, unless the person objecting to the discharge consents to discharge pending the outcome of the hearing.
(c) At the hearing the Department shall have the burden of proving that the recipient meets the standard for discharge under this Chapter and under Section 15 of the Mental Health and Developmental Disabilities Administrative Act. If the utilization review committee finds that the Department sustained its burden and that the proposed discharge is based upon substantial evidence, it shall recommend that the discharge proceed. If the utilization review committee does not so find, it shall recommend that the recipient not be discharged but it may recommend that the recipient be transferred to another mental health facility which can provide treatment appropriate to the clinical condition and needs of the recipient. It may recommend that the Department or other agency assist the person in obtaining such appropriate treatment.
(Source: P.A. 88-380; 89-507, eff. 7-1-97.)

(405 ILCS 5/3-904) (from Ch. 91 1/2, par. 3-904)
Sec. 3-904. Any person with mental illness admitted to a facility or placed in the care and custody of another person under any prior statute of this State is subject to this Chapter and may be discharged in accordance with its provisions.
(Source: P.A. 88-380.)

(405 ILCS 5/3-905) (from Ch. 91 1/2, par. 3-905)
Sec. 3-905. Nothing in this Chapter shall deprive any person of the benefits of relief by habeas corpus. If the court issuing the order of habeas corpus grants relief, a copy of the order shall be sent to the court which entered the order of admission and the clerk of the court shall file the order in the court record.
(Source: P.A. 83-346.)

(405 ILCS 5/3-906) (from Ch. 91 1/2, par. 3-906)
Sec. 3-906. (a) Any person who has been adjudicated to be a person under legal disability in any proceedings under any prior mental health statute of this State or any person on his behalf may file at any time a petition for modification of the guardianship order of the court or for restoration to legal status without disability. The petition may be filed in the court which adjudicated the person to be under legal disability or in the court of the county where he resides or is present. The petition may be accompanied by a certificate of a physician, qualified examiner, or clinical psychologist or by a notice of discharge issued pursuant to this Chapter. The certificate shall indicate the extent to which the recipient is capable of managing his person and estate. If no certificate accompanies the petition, the court may appoint a physician, qualified examiner, or clinical psychologist to examine the recipient and prepare a certificate regarding his status without disability.
(b) The procedures for conduct of hearings set forth in Article VIII of this Chapter apply to hearings held under this Section.
(Source: P.A. 88-380.)

(405 ILCS 5/3-907) (from Ch. 91 1/2, par. 3-907)
Sec. 3-907. Any person who is under legal disability solely by reason of a court order adjudicating him mentally ill entered prior to January 1, 1964, shall be deemed to be a person under no legal disability 180 days from the effective date of this Act unless, prior to that date, a hearing is held pursuant to the provisions of the Probate Act of 1975, approved August 7, 1975, as now or hereafter amended, and a guardian is appointed.
(Source: P.A. 83-706.)

(405 ILCS 5/3-908) (from Ch. 91 1/2, par. 3-908)
Sec. 3-908. The facility director of any Department facility may transfer a recipient to another Department facility if he determines the transfer to be clinically advisable and consistent with the treatment needs of the recipient.
(Source: P.A. 88-380.)

(405 ILCS 5/3-909) (from Ch. 91 1/2, par. 3-909)
Sec. 3-909. Alternative treatment. Any recipient hospitalized or admitted to alternative treatment or care and custody under Article VIII of this Chapter may at any time petition the court for transfer to a different facility or program of alternative treatment, to care and custody, or to the care and custody of a different person. His attorney, guardian, custodian, or responsible relative may file such a petition on his behalf. If the recipient is in a private facility, the facility may also petition for transfer. Recipients in private facilities or United States Veterans Administration facilities may petition for transfer to a mental health facility designated by the Department. Recipients may petition for transfer to a program of alternative treatment, or to care and custody. Recipients in private facilities may also petition for transfer to United States Veterans Administration facilities. Recipients in United States Veterans Administration facilities may also petition for transfer to private facilities. Recipients in Department facilities may petition for transfer to a private mental health facility, a United States Veterans Administration facility, a program of alternative treatment, or to care and custody. Admission to a United States Veterans Administration facility shall be governed by Article X of this Chapter 3. No transfers between Department facilities or between units of the same facility may be ordered under this Section. An order for hospitalization shall not be entered under this Section if the original order did not authorize hospitalization unless a hearing is held pursuant to Article VIII of this Chapter. An order of transfer entered under this Section does not eliminate any obligations under the federal Emergency Medical Transport and Active Labor Act (EMTALA) of the transferring facility toward the receiving facility. Before implementing an order of transfer, the transferring facility shall notify the receiving facility of the recipient and obtain medical clearance for the recipient.
(Source: P.A. 97-130, eff. 7-14-11.)

(405 ILCS 5/3-910) (from Ch. 91 1/2, par. 3-910)
Sec. 3-910. (a) Whenever a recipient who has been in a Department facility for more than 7 days is to be transferred to another facility under Section 3-908, the facility director of the facility shall give written notice at least 14 days before the transfer to the recipient, his attorney, guardian, if any, and responsible relative. In the case of a minor, notice shall be given to his attorney, to the parent, guardian, or person in loco parentis who executed the application for his admission, and to the minor himself if he is 12 years of age or older. The notice shall include the reasons for transfer, a statement of the right to object and the address and phone number of the Guardianship and Advocacy Commission. If the recipient requests, the facility director shall assist him in contacting the Commission.
(b) In an emergency, when the health of the recipient or the physical safety of the recipient or others is imminently imperiled and appropriate care is not available where the recipient is located, a recipient may be immediately transferred to another facility provided that notice of the transfer is given as soon as possible but not more than 48 hours after transfer. The reason for the emergency shall be noted in the recipient's record and specified in the notice.
(c) A recipient may object to his transfer or his attorney, guardian, or responsible relative may object on his behalf. In the case of a minor, his attorney, the person who executed the application for admission, or the minor himself if he is 12 years of age or older, may object to the transfer. Prior to transfer or within 14 days after an emergency transfer, a written objection shall be submitted to the facility director of the facility where the recipient is located. Upon receipt of an objection, the facility director shall promptly schedule a hearing to be held within 7 days pursuant to Section 3-207. The hearing shall be held at the transferring facility except that when an emergency transfer has taken place the hearing may be held at the receiving facility. Except in an emergency, no transfer shall proceed pending hearing on an objection.
(d) At the hearing the Department shall have the burden of proving that the standard for transfer under Section 3-908 is met. If the transfer is to a facility which is substantially more physically restrictive than the transferring facility, the Department shall also prove that the transfer is reasonably required for the safety of the recipient or others. If the utilization review committee finds that the Department has sustained its burden and the decision to transfer is based upon substantial evidence, it shall recommend that the transfer proceed. If it does not so find, it shall recommend that the recipient not be transferred.
(Source: P.A. 88-380.)

(405 ILCS 5/Ch. III Art. X heading)

(405 ILCS 5/3-1000) (from Ch. 91 1/2, par. 3-1000)
Sec. 3-1000. (a) A person may be admitted pursuant to any of the provisions of this Chapter to a mental health facility of the United States government when the facility determines that services for the person are available and that the person is eligible to receive them. A person so admitted is subject to the rules and regulations of the Veterans Administration or other agency of the United States government which operates the facility in which such treatment is provided.
(b) The chief officer of such facility has with respect to a person admitted under this Chapter, the same powers and duties as the facility director.
(c) A person employed by the Veterans Administration as a physician may perform the functions of a physician under this Act insofar as relates to a person who is or is proposed to be admitted to a Veterans Administration facility.
(Source: P.A. 80-1414.)

(405 ILCS 5/3-1001) (from Ch. 91 1/2, par. 3-1001)
Sec. 3-1001. The courts of this State retain jurisdiction over persons admitted under this Article for purposes of enforcing the provisions of this Act.
(Source: P.A. 80-1414.)

(405 ILCS 5/3-1002) (from Ch. 91 1/2, par. 3-1002)
Sec. 3-1002. Whenever any person who is a veteran and who has been previously adjudicated as having a mental illness or under legal disability is subsequently rated as being under no legal disability by the Veterans Administration, the Director of the Veterans Administration Regional Office which has so rated the veteran may notify the court which found that the person has a mental illness or under legal disability of such rating. The court may restore the person to legal status without disability on the basis of the documents filed or may order a hearing.
(Source: P.A. 88-380.)

(405 ILCS 5/3-1003) (from Ch. 91 1/2, par. 3-1003)
Sec. 3-1003. The Veterans Administration or other agency of the United States Government may transfer any recipient admitted to it under this Article, to any other facility of the Veterans Administration or any other agency of the United States government, to any licensed private hospital which has agreed to accept the recipient or, subject to the approval of the Department, to a Department facility. The Department may transfer any recipient admitted to a Department facility, to a facility of the Veterans Administration or other appropriate agency of the United States Government, subject to eligibility and the prior approval of the agency. If a recipient transferred under this Section was admitted upon a court order, the transferring facility or agency shall give notice of the transfer to the court which entered the order of admission, and such order of admission shall continue in effect.
(Source: P.A. 88-380.)



Chapter IV - Admission, Transfer, And Discharge Procedures For The Persons With Developmental Disabilities

(405 ILCS 5/Ch. IV heading)

(405 ILCS 5/Ch. IV Art. I heading)

(405 ILCS 5/4-100) (from Ch. 91 1/2, par. 4-100)
Sec. 4-100. The circuit court has jurisdiction under this Chapter over persons not charged with a felony who meet the standard for judicial admission. Inmates of penal institutions shall not be considered as charged with a felony within the meaning of this Chapter. Court proceedings under Article VI of this Chapter may be instituted as to any such inmate at any time within 90 days prior to discharge of such inmate by expiration of sentence or otherwise, and if such inmate is found to meet the standard for judicial admission, the order of the court ordering hospitalization or other disposition shall become effective at the time of discharge of the inmate from penal custody.
(Source: P.A. 80-1414.)

(405 ILCS 5/4-101) (from Ch. 91 1/2, par. 4-101)
Sec. 4-101. The State's Attorneys of the several counties shall represent the people of the State of Illinois in court proceedings under this Chapter in their respective counties, shall attend such proceedings either in person or by assistant, and shall ensure that petitions, reports and orders are properly prepared. Nothing herein contained shall prevent any party from being represented by his own counsel.
(Source: P.A. 80-1414.)

(405 ILCS 5/Ch. IV Art. II heading)

(405 ILCS 5/4-200) (from Ch. 91 1/2, par. 4-200)
Sec. 4-200. (a) A person with a developmental disability may be admitted to a facility for residential and habilitation services only as provided in this Chapter, except that a person may be transferred by the Department of Corrections pursuant to the Unified Code of Corrections, as now or hereafter amended. A person transferred by the Department of Corrections in this manner may be released only as provided in the Unified Code of Corrections.
(b) Persons shall be admitted to Department facilities based on an assessment of their current individual needs and not solely on the basis of inclusion in a particular diagnostic category, identification by subaverage intelligence test score, or consideration of a past history of hospitalization or residential placement.
(c) In all cases, the Department shall provide services to persons identified as having a developmental disability in the least restrictive environment as required by subsection (a) of Section 2-102 of this Code.
(d) Except as provided in Article VI of this Chapter, nothing in this Chapter shall govern or prohibit the admission of a person with a developmental disability to nonresidential services.
(Source: P.A. 88-380; 89-439, eff. 6-1-96.)

(405 ILCS 5/4-201) (from Ch. 91 1/2, par. 4-201)
Sec. 4-201. (a) A person with an intellectual disability shall not reside in a Department mental health facility unless the person is evaluated and is determined to be a person with mental illness and the facility director determines that appropriate treatment and habilitation are available and will be provided to such person on the unit. In all such cases the Department mental health facility director shall certify in writing within 30 days of the completion of the evaluation and every 30 days thereafter, that the person has been appropriately evaluated, that services specified in the treatment and habilitation plan are being provided, that the setting in which services are being provided is appropriate to the person's needs, and that provision of such services fully complies with all applicable federal statutes and regulations concerning the provision of services to persons with a developmental disability. Those regulations shall include, but not be limited to the regulations which govern the provision of services to persons with a developmental disability in facilities certified under the Social Security Act for federal financial participation, whether or not the facility or portion thereof in which the recipient has been placed is presently certified under the Social Security Act or would be eligible for such certification under applicable federal regulations. The certifications shall be filed in the recipient's record and with the office of the Secretary of the Department. A copy of the certification shall be given to the person, an attorney or advocate who is representing the person and the person's guardian.
(b) Any person admitted to a Department mental health facility who is reasonably suspected of having a mild or moderate intellectual disability, including those who also have a mental illness, shall be evaluated by a multidisciplinary team which includes a qualified intellectual disabilities professional designated by the Department facility director. The evaluation shall be consistent with Section 4-300 of Article III in this Chapter, and shall include: (1) a written assessment of whether the person needs a habilitation plan and, if so, (2) a written habilitation plan consistent with Section 4-309, and (3) a written determination whether the admitting facility is capable of providing the specified habilitation services. This evaluation shall occur within a reasonable period of time, but in no case shall that period exceed 14 days after admission. In all events, a treatment plan shall be prepared for the person within 3 days of admission, and reviewed and updated every 30 days, consistent with Section 3-209 of this Code.
(c) Any person admitted to a Department mental health facility with an admitting diagnosis of a severe or profound intellectual disability shall be transferred to an appropriate facility or unit for persons with a developmental disability within 72 hours of admission unless transfer is contraindicated by the person's medical condition documented by appropriate medical personnel. Any person diagnosed with a severe or profound intellectual disability while in a Department mental health facility shall be transferred to an appropriate facility or unit for persons with a developmental disability within 72 hours of such diagnosis unless transfer is contraindicated by the person's medical condition documented by appropriate medical personnel.
(d) The Secretary of the Department shall designate a qualified intellectual disabilities professional in each of its mental health facilities who has responsibility for insuring compliance with the provisions of Sections 4-201 and 4-201.1.
(Source: P.A. 99-143, eff. 7-27-15.)

(405 ILCS 5/4-201.1) (from Ch. 91 1/2, par. 4-201.1)
Sec. 4-201.1. (a) A person residing in a Department mental health facility who is evaluated as having a mild or moderate intellectual disability, an attorney or advocate representing the person, or a guardian of such person may object to the Department facility director's certification required in Section 4-201, the treatment and habilitation plan, or appropriateness of setting, and obtain an administrative decision requiring revision of a treatment or habilitation plan or change of setting, by utilization review as provided in Sections 3-207 and 4-209 of this Code. As part of this utilization review, the Committee shall include as one of its members a qualified intellectual disabilities professional.
(b) The mental health facility director shall give written notice to each person evaluated as having a mild or moderate intellectual disability, the person's attorney and guardian, if any, or in the case of a minor, to his or her attorney, to the parent, guardian or person in loco parentis and to the minor if 12 years of age or older, of the person's right to request a review of the facility director's initial or subsequent determination that such person is appropriately placed or is receiving appropriate services. The notice shall also provide the address and phone number of the Legal Advocacy Service of the Guardianship and Advocacy Commission, which the person or guardian can contact for legal assistance. If requested, the facility director shall assist the person or guardian in contacting the Legal Advocacy Service. This notice shall be given within 24 hours of Department's evaluation that the person has a mild or moderate intellectual disability.
(c) Any recipient of services who successfully challenges a final decision of the Secretary of the Department (or his or her designee) reviewing an objection to the certification required under Section 4-201, the treatment and habilitation plan, or the appropriateness of the setting shall be entitled to recover reasonable attorney's fees incurred in that challenge, unless the Department's position was substantially justified.
(Source: P.A. 99-143, eff. 7-27-15.)

(405 ILCS 5/4-202) (from Ch. 91 1/2, par. 4-202)
Sec. 4-202. The Department shall prescribe all forms necessary for proceedings under this Chapter, and all forms used in such proceedings shall comply substantially with the forms so prescribed. The Department shall publish all forms in electronic format and post the forms to its website.
(Source: P.A. 97-752, eff. 7-6-12.)

(405 ILCS 5/4-203) (from Ch. 91 1/2, par. 4-203)
Sec. 4-203. (a) Every developmental disabilities facility shall maintain adequate records which shall include the Section of this Act under which the client was admitted, any subsequent change in the client's status, and requisite documentation for such admission and status.
(b) The Department shall ensure that a monthly report is maintained for each Department mental health facility, and each unit of a Department developmental disability facility for dually diagnosed persons, which lists (1) initials of persons admitted to, residing at, or discharged from a Department mental health facility or unit for dually diagnosed persons of Department developmental disability facility during that month with a primary or secondary diagnosis of intellectual disability, (2) the date and facility and unit of admission or continuing, care, (3) the legal admission status, (4) the recipient's diagnosis, (5) the date and facility and unit of transfer or discharge, (6) whether or not there is a public or private guardian, (7) whether the facility director has certified that appropriate treatment and habilitation are available for and being provided to such person pursuant to Section 4-203 of this Chapter, and (8) whether the person or a guardian has requested review as provided in Section 4-209 of this Chapter and, if so, the outcome of the review. The Secretary of the Department shall furnish a copy of each monthly report upon request to the Guardianship and Advocacy Commission and the agency designated by the Governor under Section 1 of "An Act in relation to the protection and advocacy of the rights of persons with developmental disabilities, and amending certain Acts therein named", approved September 20, 1985, and under Section 1 of "An Act for the protection and advocacy of mentally ill persons", approved September 20, 1987.
(c) Nothing contained in this Chapter shall be construed to limit or otherwise affect the power of any developmental disabilities facility to determine the qualifications of persons permitted to admit clients to such facility. This subsection shall not affect or limit the powers of any court to order admission to a developmental disabilities facility as set forth in this Chapter.
(Source: P.A. 97-227, eff. 1-1-12.)

(405 ILCS 5/4-204) (from Ch. 91 1/2, par. 4-204)
Sec. 4-204. Every petition, certificate, and proof of service required by this Chapter shall be executed under penalty of perjury as though under oath or affirmation, but no acknowledgement is required.
(Source: P.A. 80-1414.)

(405 ILCS 5/4-205) (from Ch. 91 1/2, par. 4-205)
Sec. 4-205. Whenever a statement or explanation is required to be given to the persons specified in Section 4-206, every effort shall be made to furnish such statement or explanation in a comprehensible language and in a manner calculated to ensure understanding. Such statement or explanation shall be communicated in sign language for any hearing impaired person for whom sign language is a primary mode of communication. When a statement or explanation is provided in a language other than English, or through the use of sign language, that fact and the name of the person providing it shall be noted in the client's record. This Section does not apply to copies of petitions and court orders.
(Source: P.A. 82-205.)

(405 ILCS 5/4-206) (from Ch. 91 1/2, par. 4-206)
Sec. 4-206. Unless otherwise indicated, whenever notice is required under this Chapter, it shall be given pursuant to this Section. If a client is under 18 years of age, notice shall be given to his parent, guardian or person in loco parentis. If the client is 18 years of age or older, notice shall be given to the client, his guardian, if any, and any 2 other persons whom the client may designate. If the client is 18 or older but lacks sufficient capacity to understand and consent to the designation of persons to receive notice, notice shall also be sent to his nearest adult relative.
(Source: P.A. 80-1414.)

(405 ILCS 5/4-207) (from Ch. 91 1/2, par. 4-207)
Sec. 4-207. (a) Six months prior to the eighteenth birthday of a client who is resident in a facility, the client shall be evaluated by the facility to determine whether he has the capacity to consent to administrative admission. If the client does not have such capacity or otherwise requires a guardian, his parent or another interested person shall be so notified and requested to file a petition for the appointment of a guardian. If no petition is filed, the facility director of the facility shall file such a petition.
(b) Six months prior to the eighteenth birthday of a client who is receiving nonresidential services provided by or under contract with the Department, the client's parent or another interested person shall be notified by the facility providing the services or by the Department of the possible need and procedures for the appointment of a guardian. If such person so requests, the client shall be evaluated by the facility or the Department for the purpose of determining whether he requires a guardian and a report of the evaluation shall be provided to such person. If the report indicates that the client requires a guardian but no petition is filed by the time the client reaches 18, the facility or the Department shall file such a petition.
(Source: P.A. 80-1414.)

(405 ILCS 5/4-208) (from Ch. 91 1/2, par. 4-208)
Sec. 4-208. Whenever a person is admitted, is denied admission, or objects to admission to a facility and whenever a client is notified that he is to be transferred or discharged or that his legal status is to be changed, the facility director of the facility shall provide the persons specified in Section 4-206 with the address and phone number of the Guardianship and Advocacy Commission. If any person so notified requests, the facility director shall assist him in contacting the Commission.
(Source: P.A. 85-1247.)

(405 ILCS 5/4-209) (from Ch. 91 1/2, par. 4-209)
Sec. 4-209. (a) Hearings under Sections 4-201.1, 4-312, 4-704 and 4-709 of this Chapter shall be conducted by a utilization review committee. The Secretary shall appoint a utilization review committee at each Department facility. Each such committee shall consist of multi-disciplinary professional staff members who are trained and equipped to deal with the habilitation needs of clients. At least one member of the committee shall be a qualified intellectual disabilities professional. The client and the objector may be represented by persons of their choice.
(b) The utilization review committee shall not be bound by rules of evidence or procedure but shall conduct the proceedings in a manner intended to ensure a fair hearing. The committee may make such investigation as it deems necessary. It may administer oaths and compel by subpoena testimony and the production of records. A stenographic or audio recording of the proceedings shall be made and shall be kept in the client's record. Within 3 days of conclusion of the hearing, the committee shall submit to the facility director its written recommendations which include its factual findings and conclusions. A copy of the recommendations shall be given to the client and the objector.
(c) Within 7 days of receipt of the recommendations, the facility director shall give written notice to the client and objector of his acceptance or rejection of the recommendations and his reason therefor. If the facility director rejects the recommendations or if the client or objector requests review of the facility director's decision, the facility director shall promptly forward a copy of his decision, the recommendations, and the record of the hearing to the Secretary of the Department for final review. The review of the facility director's decision shall be decided by the Secretary or his or her designee within 30 days of the receipt of a request for final review. The decision of the facility director, or the decision of the Secretary (or his or her designee) if review was requested, shall be considered a final administrative decision, and shall be subject to review under and in accordance with Article III of the Code of Civil Procedure. The decision of the facility director, or the decision of the Secretary (or his or her designee) if review was requested, shall be considered a final administrative decision.
(Source: P.A. 97-227, eff. 1-1-12.)

(405 ILCS 5/4-210) (from Ch. 91 1/2, par. 4-210)
Sec. 4-210. Whenever a petition has been executed pursuant to Sections 4-401 or 4-501, and prior to the examination for the purpose of certification, the person conducting this examination shall inform the person being examined in a simple comprehensible manner: that he is entitled to consult with a relative, friend, or attorney before the examination and that an attorney will be appointed for him if he desires; that he will be evaluated to determine if he meets the standard for judicial or emergency admission; that he does not have to talk to the examiner; and that any statement made by him may be disclosed at a court hearing on the issue of whether he meets the standard for judicial admission. If the respondent is not so informed, the examiner shall not be permitted to testify at any subsequent court hearing concerning the respondent's admission.
(Source: P.A. 91-357, eff. 7-29-99.)

(405 ILCS 5/Ch. IV Art. III heading)

(405 ILCS 5/4-300) (from Ch. 91 1/2, par. 4-300)
Sec. 4-300. (a) No person may be administratively admitted to any facility including Chester Mental Health Center, unless an adequate diagnostic evaluation of his current condition has been conducted to determine his suitability for admission. Prior to an administrative admission, the person may be admitted to a facility for not more than 14 days for such evaluation.
(b) The evaluation shall include current psychological, physical, neurological, social, educational or vocational, and developmental evaluations. It shall be conducted under the supervision of qualified professionals including at least one physician and either one clinical psychologist or one clinical social worker. Any tests which require language familiarity shall be conducted in the person's primary language.
(Source: P.A. 89-439, eff. 6-1-96.)

(405 ILCS 5/4-301) (from Ch. 91 1/2, par. 4-301)
Sec. 4-301. Report and recommendation.
(a) A report of the evaluation results shall include a description of the person's disability and need for services, if any; a description of the methods of evaluation used; an evaluation of the ability of the family to meet the needs of the person and a recommendation as to the supportive services the family may need; a recommendation as to the least restrictive living arrangement appropriate for the person; and the names and positions of the persons who conducted the evaluations.
(b) The report shall be signed by at least one clinical psychologist or clinical social worker and one physician who have personally examined the person to be admitted. If the report does not recommend admission to a residential facility or to the facility to which admission is sought, a written explanation of the reasons therefor shall be included. A summary of the report shall be given to the person who executed the application.
(Source: P.A. 87-530.)

(405 ILCS 5/4-302) (from Ch. 91 1/2, par. 4-302)
Sec. 4-302. A person with a developmental disability may be administratively admitted to a facility upon application if the facility director of the facility determines that he is suitable for admission. A person 18 years of age or older, if he has the capacity, or his guardian, if he is authorized by the guardianship order of the Circuit Court, may execute an application for administrative admission. Application may be executed for a person under 18 years of age by his parent, guardian, or person in loco parentis.
(Source: P.A. 88-380.)

(405 ILCS 5/4-303) (from Ch. 91 1/2, par. 4-303)
Sec. 4-303. (a) The application shall include the name and address of the person to be admitted; the name and address of his spouse, nearest adult relative, and guardian, or if none, friend; the name and address of the person executing the application and his relationship to the person to be admitted; and a short statement explaining the reason for the application.
(b) The application form shall contain in large type and simple language the substance of Sections 4-302, 4-305, 4-306 and 4-700. The rights set forth in the application shall be explained to the person to be admitted if he is 12 or older and to the person who executed the application.
(Source: P.A. 80-1414.)

(405 ILCS 5/4-304) (from Ch. 91 1/2, par. 4-304)
Sec. 4-304. A person may be admitted pursuant to the recommendation of the diagnostic report. At the time of admission, a clear written statement and oral explanation of the procedures for discharge, transfer and objection to admission shall be given to the person if he is 12 years of age or older and to the person who executed the application. Within 3 days of the admission, notice of the admission and an explanation of the objection procedure shall be sent or given to the persons specified in Section 4-206.
(Source: P.A. 80-1414.)

(405 ILCS 5/4-305) (from Ch. 91 1/2, par. 4-305)
Sec. 4-305. (a) Any interested person on behalf of a client or a client himself if he is 12 years of age or older may object to an administrative, diagnostic or temporary admission under this Article. An objection may be made at any time following the admission, but once an objection has been heard, no subsequent objection may be made for 6 months without leave of the court.
(b) An objection shall be submitted in writing to the facility director of the facility.
(Source: P.A. 80-1414.)

(405 ILCS 5/4-306) (from Ch. 91 1/2, par. 4-306)
Sec. 4-306. (a) A client 18 years of age or over, who is not under guardianship, shall be allowed to be discharged from the facility at the earliest appropriate time, not to exceed 5 days, excluding Saturdays, Sundays and holidays, after he submits a written objection to the facility director, unless he either withdraws the objection in writing or unless within the 5 day period a petition and certificate conforming to the requirements of Section 4-501 are filed with the court. Upon receipt of the petition, the court shall order a hearing to be held within 5 days, excluding Saturdays, Sundays and holidays, and to be conducted pursuant to Article VI of this Chapter. Admission of the client may continue pending further order of the court. In all other objections to admission under this Article, paragraph (b) of this Section and Sections 4-307 and 4-308 shall apply.
(b) Unless the objection is withdrawn in writing or the client is discharged, the facility director shall file a petition for review of the admission with the court within 5 days of submission of the objection, excluding Saturdays, Sundays and holidays as provided in Sections 4-307 and 4-308. The facility director shall also file the report of the client's diagnostic evaluation and current habilitation plan with the court.
(Source: P.A. 80-1414.)

(405 ILCS 5/4-307) (from Ch. 91 1/2, par. 4-307)
Sec. 4-307. Upon the filing of the petition, the court shall set a hearing to be held within 5 days, excluding Saturdays, Sundays and holidays. The court shall direct that notice of the time and place of the hearing be served upon the client, his attorney, the objector, the person who executed the application, and the facility director of the facility. The hearing shall be conducted pursuant to Article VI of this Chapter.
(Source: P.A. 86-820.)

(405 ILCS 5/4-308) (from Ch. 91 1/2, par. 4-308)
Sec. 4-308. (a) If the court finds that the client is not a person with a developmental disability, that he is not in need of the services which are available at the facility, or that a less restrictive alternative is appropriate, it shall disapprove the admission and order the client discharged. If the client is in a Department facility and the court finds that he or she is a person with a developmental disability but that he is not in need of the services which are available at the facility or that a less restrictive alternative is appropriate, the court may order him transferred to a more appropriate Department facility. If the person who executed the application for admission objects to the transfer, the court shall order the client discharged.
(b) Unless the court orders the discharge or transfer of the client, the facility may continue to provide the client with residential and habilitation services.
(c) Unwillingness or inability of the client's parent, guardian or person in loco parentis to provide for his care or residence shall not be grounds for the court's refusing to order discharge. In that event, a petition may be filed under the Juvenile Court Act of 1987 or the Probate Act of 1975, approved August 7, 1975, as now or hereafter amended, to ensure that appropriate care and residence are provided.
(Source: P.A. 88-380.)

(405 ILCS 5/4-309) (from Ch. 91 1/2, par. 4-309)
Sec. 4-309. Habilitation plan.
(a) Within 14 days of admission, the facility shall prepare a written habilitation plan consistent with the client's diagnosis and needs. The Department shall fully implement habilitation plans. Every reasonable effort shall be made to involve the client and his family in the preparation and implementation of the plans.
(b) The habilitation plan shall describe the habilitation goals; a projected timetable for their attainment; the services to be provided; the role of the family in the implementation of the plan; and the name of the person responsible for supervising the habilitation plan.
(c) The habilitation plan shall be reviewed regularly, but at least once every calendar month, by the person responsible for its supervision. They shall be modified when necessary. The client and the persons specified in Section 4-206 shall be informed regularly of the client's progress.
(Source: P.A. 89-439, eff. 6-1-96.)

(405 ILCS 5/4-309.1) (from Ch. 91 1/2, par. 4-309.1)
Sec. 4-309.1. Habilitation and incentives. In accordance with Departmental powers and duties, facilities may offer incentives, including cash, to residents in connection with their habilitation plan.
(Source: P.A. 89-439, eff. 6-1-96.)

(405 ILCS 5/4-309.2) (from Ch. 91 1/2, par. 4-309.2)
Sec. 4-309.2. Habilitation; incentives; disbursements. The Department may advance monies from its appropriations to facility directors for disbursement to residents in accordance with Section 4-309.1. The facility directors may maintain these monies in a locally held account prior to disbursements.
(Source: P.A. 89-439, eff. 6-1-96.)

(405 ILCS 5/4-310) (from Ch. 91 1/2, par. 4-310)
Sec. 4-310. At least once annually the client shall be evaluated to determine his need for continued residential services. If need for continued residence is indicated, the facility director of the facility shall consult with the person who made application for the admission and shall request authorization for continued residence of the client. The request and authorization shall be noted in the client's record.
(Source: P.A. 80-1414.)

(405 ILCS 5/4-311) (from Ch. 91 1/2, par. 4-311)
Sec. 4-311. (a) A person with a developmental disability may be temporarily admitted to a facility for respite care intended for the benefit of the parent or guardian, or in the event of a crisis, care where immediate temporary residential services are necessary, upon application by a person empowered to make application for administrative admission, if the facility director determines that the individual is suitable for temporary admission. The application shall describe the person's developmental disability and shall conform with the provisions of paragraph (a) of Section 4-301.
(b) A temporary admission may continue for not more than 30 days. A client admitted on a temporary basis shall be provided with such services as are determined by mutual agreement between the facility director, the client, and the person executing the application.
(c) Upon temporary admission, a clear written statement and oral explanation of the objection procedure shall be given to the client if he is 12 years of age or older. Within 3 days of a temporary admission, notice of the admission and an explanation of the objection procedure shall be sent to the persons specified in Section 4-206. An objection to temporary admission may be made and heard in the same manner as an objection to administrative admission.
(Source: P.A. 88-380.)

(405 ILCS 5/4-312) (from Ch. 91 1/2, par. 4-312)
Sec. 4-312. (a) If the facility director of a Department facility declines to admit a person seeking administrative or temporary admission under this Article, a review of the denial may be requested by the person who executed the application for admission or by the attorney or guardian of the person with a developmental disability. Whenever admission to a Department facility is denied, the person seeking admission shall immediately be given written notice of the right to request review of the denial under this Section. A written request for review shall be submitted to the facility director of the facility to which admission is sought within 14 days of the denial. Upon receipt of the request, the facility director shall promptly schedule a hearing to be held at the facility within 7 days pursuant to Section 4-209.
(b) At the hearing the Department shall have the burden of proving that the person denied admission does not meet the standard for administrative admission. If the utilization review committee finds that the decision denying admission is based upon substantial evidence, it shall recommend that the denial of admission be upheld. However, if it finds that the facility to which admission is sought can provide adequate and appropriate habilitation for the person, it shall recommend that the person denied admission be admitted. If it determines that another facility can provide habilitation appropriate to the condition and needs of the person denied admission, it may recommend that the Department or other agency assist the person in obtaining such appropriate habilitation.
(Source: P.A. 88-380.)

(405 ILCS 5/Ch. IV Art. IV heading)

(405 ILCS 5/4-400) (from Ch. 91 1/2, par. 4-400)
Sec. 4-400. (a) A person 18 years of age or older may be admitted on an emergency basis to a facility under this Article if the facility director of the facility determines: (1) that he is a person with an intellectual disability; (2) that he is reasonably expected to inflict serious physical harm upon himself or another in the near future; and (3) that immediate admission is necessary to prevent such harm.
(b) Persons with a developmental disability under 18 years of age and persons with a developmental disability 18 years of age or over who are under guardianship or who are seeking admission on their own behalf may be admitted for emergency care under Section 4-311.
(Source: P.A. 99-143, eff. 7-27-15.)

(405 ILCS 5/4-401) (from Ch. 91 1/2, par. 4-401)
Sec. 4-401. A petition for emergency admission may be submitted to the facility director of a facility by any interested person 18 years of age or older. The petition shall include a detailed statement of the basis for the assertion that the respondent meets the criteria of Section 4-400 including a description of any act or significant threat supporting the assertion; the name and address of the spouse, parent, guardian, and close relative or, if none, any known friend of the respondent; a statement of the petitioner's relationship to the respondent and interest in the matter; the name, address and phone number of any witness by which the facts asserted may be proved. The petition may be prepared by the facility director of a facility.
(Source: P.A. 81-1509.)

(405 ILCS 5/4-402) (from Ch. 91 1/2, par. 4-402)
Sec. 4-402. Examination; certificate.
(a) No person may be detained at a facility for more than 24 hours pending admission under this Article unless within that time a clinical psychologist, clinical social worker, or physician examines the respondent and certifies that he meets the standard for emergency admission.
(b) The certificate shall contain the examiner's observations, other factual information relied upon, and a statement as to whether the respondent was advised of his rights under Section 4-503. If no certificate is executed, the respondent shall be released immediately.
(Source: P.A. 87-530.)

(405 ILCS 5/4-403) (from Ch. 91 1/2, par. 4-403)
Sec. 4-403. Upon receipt of a petition and certificate prepared pursuant to this Article, a peace officer shall take a respondent into custody and transport him to a developmental disabilities facility.
(Source: P.A. 80-1414.)

(405 ILCS 5/4-404) (from Ch. 91 1/2, par. 4-404)
Sec. 4-404. A peace officer may take a person into custody and transport him to a facility when, as a result of his personal observation, the peace officer has reasonable grounds to believe that the person meets the standard for emergency admission. Upon arrival at the facility, the peace officer shall complete a petition for emergency admission.
(Source: P.A. 80-1414.)

(405 ILCS 5/4-405) (from Ch. 91 1/2, par. 4-405)
Sec. 4-405. When, as a result of personal observation and testimony in open court, any court has reasonable grounds to believe that a person appearing before it meets the standard for emergency admission, the court may enter an order for the temporary detention and examination of such person. The order shall set forth in detail the facts which are the basis for the court's conclusion. The court may order a peace officer to take the person into custody and transport him to a facility. The person may be detained for examination for no more than 24 hours. If a petition and certificate, as provided in this Article, are executed within the 24 hours, the person may be admitted and the provisions of this Article shall apply. If no petition or certificate is executed, the person shall be released.
(Source: P.A. 80-1414.)

(405 ILCS 5/4-406) (from Ch. 91 1/2, par. 4-406)
Sec. 4-406. Within 12 hours after admission, the respondent shall be given a copy of the petition and an explanation of his hearing rights under Article VI of this Chapter. Within 24 hours after admission, excluding Saturdays, Sundays and holidays, a copy of the petition shall be given personally or mailed to the persons specified in Section 4-206. The respondent shall be allowed to complete no fewer than 2 telephone calls at the time of his admission to such persons as he chooses.
(Source: P.A. 80-1414.)

(405 ILCS 5/4-407) (from Ch. 91 1/2, par. 4-407)
Sec. 4-407. (a) Within 24 hours, excluding Saturdays, Sundays and holidays, after the respondent's admission under this Article, the facility director of the facility shall file with the court 2 copies of the petition and certificate and proof of service of the petition and the explanation of rights.
(b) Upon admission under this Article, the respondent shall be evaluated pursuant to the provisions of paragraph (b) of Section 4-300. A report of the evaluation prepared pursuant to Section 4-301 shall be filed with the court not more than 7 days after the admission. Upon receipt of the report, the court shall set a hearing pursuant to Section 4-505 to determine whether the respondent meets the standard for judicial admission.
(Source: P.A. 80-1414.)

(405 ILCS 5/4-408) (from Ch. 91 1/2, par. 4-408)
Sec. 4-408. A respondent admitted on an emergency basis shall receive habilitation appropriate to his condition. However, the respondent shall be informed of his right to refuse medication and if he refuses, medication shall not be given unless it is necessary to prevent the respondent from causing serious harm to himself or others. The facility shall record what habilitation is given to the respondent together with the reasons therefor.
(Source: P.A. 80-1414.)

(405 ILCS 5/Ch. IV Art. V heading)

(405 ILCS 5/4-500) (from Ch. 91 1/2, par. 4-500)
Sec. 4-500. A person 18 years of age or older may be admitted to a facility upon court order under this Article if the court determines: (1) that he is a person with an intellectual disability; and (2) that he is reasonably expected to inflict serious physical harm upon himself or another in the near future.
(Source: P.A. 99-143, eff. 7-27-15.)

(405 ILCS 5/4-501) (from Ch. 91 1/2, par. 4-501)
Sec. 4-501. Petition; certificate.
(a) Any person 18 years of age or older may file a petition with the court asserting that the respondent meets the standard for judicial admission as set out in Section 4-500. The petition shall be prepared according to the form specified in Section 4-401. The court may inquire of the petitioner whether there are reasonable grounds to believe that the facts presented in the petition are true and whether the respondent meets the standard for judicial admission.
(b) The petition may be accompanied by the certificate of a clinical psychologist, clinical social worker, or physician indicating that the respondent was examined not more than 72 hours prior to the filing of the petition and certifying that he meets the standard for judicial admission. The certificate shall also set out the examiner's observations, other factual information relied upon, and a statement as to whether the respondent was advised of his rights under Section 4-210.
(Source: P.A. 87-530.)

(405 ILCS 5/4-502) (from Ch. 91 1/2, par. 4-502)
Sec. 4-502. Orders; examination; setting for hearing.
(a) When no certificate is filed with the petition, if the court finds that the petition is in order and that there is a valid reason why no certificate has been filed, it may make any orders as are necessary to provide for an examination of the respondent by a clinical psychologist, clinical social worker, or physician. If, as a result of the examination, a certificate is executed, the certificate shall be promptly filed with the court.
(b) When a certificate is filed with the petition or is filed pursuant to this Section, if the court finds that the documents are in order, it may make any orders as are necessary to provide for a diagnostic evaluation of the respondent pursuant to paragraph (b) of Section 4-300 of this Chapter.
(c) Upon receipt of the diagnostic report prepared pursuant to Section 4-301, the court shall set the matter for hearing pursuant to Section 4-505.
(Source: P.A. 87-530.)

(405 ILCS 5/4-503) (from Ch. 91 1/2, par. 4-503)
Sec. 4-503. A copy of the petition, any order for examination or evaluation, and a statement of the respondent's hearing rights under Article VI of this Chapter shall be personally served upon the respondent and shall be given or mailed to the persons specified in Section 4-206 at least 24 hours before the court ordered examination or evaluation.
(Source: P.A. 80-1414.)

(405 ILCS 5/4-504) (from Ch. 91 1/2, par. 4-504)
Sec. 4-504. The respondent shall be permitted to remain in his place of residence pending any examination for certification or diagnostic evaluation. He may be accompanied by one or more of his relatives or friends or by his attorney to the place of examination. If, however, the court finds that it is necessary in order to complete the examination the court may order that the person be admitted to a developmental disabilities facility pending examination and may order a peace officer or other person to transport him there. Whenever possible the examination shall be conducted at a local developmental disabilities facility. No person may be detained for examination for certification for more than 24 hours and for a diagnostic evaluation for more than 7 days.
(Source: P.A. 80-1414.)

(405 ILCS 5/4-505) (from Ch. 91 1/2, par. 4-505)
Sec. 4-505. The court shall set a hearing to be held within 5 days, excluding Saturdays, Sundays, and holidays, after it receives the diagnostic report. The court shall direct that notice of the time and place of the hearing be given or sent to the respondent, his attorney, the facility director of the facility, and the persons specified in Section 4-206. The facility director shall make copies of the certificate and the diagnostic report available to the attorneys for the parties upon request.
(Source: P.A. 80-1414.)

(405 ILCS 5/4-506) (from Ch. 91 1/2, par. 4-506)
Sec. 4-506. The respondent may remain at his place of residence pending the hearing. If the court finds it necessary, it may order a peace officer or other person to have the respondent before the court at the time of the hearing.
(Source: P.A. 80-1414.)

(405 ILCS 5/Ch. IV Art. VI heading)

(405 ILCS 5/4-600) (from Ch. 91 1/2, par. 4-600)
Sec. 4-600. (a) Unless otherwise indicated, hearings under this Chapter shall be held pursuant to this Article. Hearings shall be held in such quarters as the court directs. To the extent practical, hearings shall be held at the developmental disabilities facility where the respondent is located. Any party may request a change of venue transfer to any other county because of the convenience of parties or witnesses or the condition of the respondent. The respondent may have the proceedings transferred to the county of his residence.
(b) If the court grants a continuance on its own motion or upon the motion of one of the parties, the respondent may continue to be detained pending further order of the court. Such continuance shall not extend beyond 15 days except to the extent that continuances are requested by the respondent.
(Source: P.A. 80-1414.)

(405 ILCS 5/4-601) (from Ch. 91 1/2, par. 4-601)
Sec. 4-601. A respondent may request administrative admission at any time prior to a court order for judicial admission. If the facility director approves such a request, the court may dismiss the pending proceedings but may require proof that such dismissal is in the best interest of the respondent and of the public.
(Source: P.A. 80-1414.)

(405 ILCS 5/4-602) (from Ch. 91 1/2, par. 4-602)
Sec. 4-602. The respondent is entitled to a jury on the question of whether he meets the standard for judicial admission. The jury shall consist of 6 persons to be chosen in the same manner as are jurors in other civil proceedings.
(Source: P.A. 80-1414.)

(405 ILCS 5/4-603) (from Ch. 91 1/2, par. 4-603)
Sec. 4-603. Appointment of examiners; report. The court may appoint one or more clinical psychologists, clinical social workers, physicians, or other experts to examine the respondent and make a detailed written report of his or their findings regarding the respondent's condition. The report shall be filed with the court and copies shall be made available to the attorneys for the parties.
(Source: P.A. 87-530.)

(405 ILCS 5/4-604) (from Ch. 91 1/2, par. 4-604)
Sec. 4-604. Independent examination. The respondent is entitled to secure an independent examination by a physician, clinical psychologist, clinical social worker, or other expert of his choice. If the respondent is unable to obtain an examination, he may request that the court order an examination to be made by an impartial medical expert pursuant to Supreme Court Rules or by a clinical psychologist, clinical social worker, or other expert. Determination of the compensation of the physician, clinical psychologist, clinical social worker, or other expert and its payment shall be governed by Supreme Court Rule.
(Source: P.A. 80-1414; 87-530.)

(405 ILCS 5/4-605) (from Ch. 91 1/2, par. 4-605)
Sec. 4-605. Every respondent alleged to meet the standard for judicial admission shall be represented by counsel. If the respondent is indigent or an appearance has not been entered on his behalf at the time the matter is set for hearing, the court shall appoint counsel for him. A hearing shall not proceed when a respondent is not represented by counsel unless, after conferring with counsel, the respondent requests to represent himself and the court is satisfied that the respondent has the capacity to make an informed waiver of his right to counsel. Counsel shall be allowed time for adequate preparation and shall not be prevented from conferring with the respondent at reasonable times nor from making an investigation of the matters in issue and presenting such relevant evidence as he believes is necessary.
1. If the court determines that the respondent is unable to obtain counsel, the court shall appoint as counsel an attorney employed by or under contract with the Guardianship and Advocacy Commission, if available.
2. If an attorney from the Guardianship and Advocacy Commission is not available, the court shall appoint as counsel the public defender or, only if no public defender is available, an attorney licensed to practice law in this State.
3. Upon filing with the court of a verified statement of legal services rendered by the private attorney appointed pursuant to paragraph (2) of this Section, the court shall determine a reasonable fee for such services. If the respondent is unable to pay the fee, the court shall enter an order upon the county to pay the entire fee or such amount as the respondent is unable to pay.
(Source: P.A. 85-1247.)

(405 ILCS 5/4-606) (from Ch. 91 1/2, par. 4-606)
Sec. 4-606. The respondent shall be present at any hearing held under this Act unless his attorney waives his right to be present and the court is satisfied by a clear showing that the respondent's attendance would subject him to substantial risk of serious physical or emotional harm.
(Source: P.A. 80-1414.)

(405 ILCS 5/4-607) (from Ch. 91 1/2, par. 4-607)
Sec. 4-607. Expert testimony; waiver. No respondent may be found to meet the standard for judicial admission unless at least one clinical psychologist, clinical social worker, or physician who has examined him testifies in person at the hearing. The respondent may waive the requirement of this testimony subject to the approval of the court.
(Source: P.A. 87-530.)

(405 ILCS 5/4-608) (from Ch. 91 1/2, par. 4-608)
Sec. 4-608. No respondent may be found to meet the standard for judicial admission unless that finding has been established by clear and convincing evidence.
(Source: P.A. 80-1414.)

(405 ILCS 5/4-609) (from Ch. 91 1/2, par. 4-609)
Sec. 4-609. (a) In a hearing for judicial admission, if the respondent is not found to meet the standard for judicial admission, the court shall dismiss the petition and order the respondent discharged.
(b) If it is found that the respondent meets the standard for judicial admission, the court may order him admitted to a developmental disabilities facility designated by the Department; to a private facility, if it agrees; or to a program of nonresidential habilitation. If the court is not satisfied with the verdict of the jury finding that the respondent meets the standard for judicial admission, it may set aside such verdict and order the respondent discharged or it may order another hearing. Before disposition is determined, the court shall consider the diagnostic report and its recommendations and shall select the least restrictive alternative which is consistent with the respondent's needs.
(Source: P.A. 80-1414.)

(405 ILCS 5/4-610) (from Ch. 91 1/2, par. 4-610)
Sec. 4-610. Nonresidential habilitation; orders; modification and revocation.
(a) Prior to ordering admission to a program of nonresidential habilitation, the court shall ascertain that the program is capable of providing adequate and humane habilitation appropriate to the respondent's condition.
(b) The court shall have continuing authority to modify an order for nonresidential habilitation if the respondent fails to comply with it or is otherwise found unsuitable for such habilitation. Prior to modifying such an order, the court must receive a report from the facility director specifying why the habilitation is unsuitable. The respondent shall be notified and given an opportunity to respond when modification is considered.
(c) If the court revokes an order for nonresidential habilitation and orders admission of the respondent to a developmental disabilities facility, it may order a peace officer or other person to transport the respondent to the facility.
(Source: P.A. 89-439, eff. 6-1-96.)

(405 ILCS 5/4-611) (from Ch. 91 1/2, par. 4-611)
Sec. 4-611. (a) An order for admission to a developmental disabilities facility or to a program of nonresidential habilitation shall be for a period not to exceed 180 days. Prior to the expiration of the order, if the facility director of the facility or program believes that the client continues to meet the standard for judicial admission, a new petition and certificate may be filed with the court. In the event that a new petition is filed, the facility director of the facility shall file with the court a current habilitation plan which includes an evaluation of the respondent's progress and the extent to which he is benefiting from habilitation. If no petition is filed prior to expiration of the order, the client shall be discharged. Following a hearing on the petition, the court may order an additional 180 day period of admission to a facility or to a program of nonresidential habilitation only if the client continues to meet the standard for judicial admission.
(b) Additional 180 day periods of judicial admission may be sought pursuant to the procedures set out in this Section for so long as the client continues to meet the standard for judicial admission. The provisions of this Article which apply whenever an initial order is sought shall apply whenever an additional period of admission is sought.
(Source: P.A. 80-1414.)

(405 ILCS 5/4-612) (from Ch. 91 1/2, par. 4-612)
Sec. 4-612. Not more than 60 days after any admission under this Article, the facility director of the facility shall file a current habilitation plan with the court which includes an evaluation of the client's progress and the extent to which he is benefiting from habilitation. The court shall review the habilitation plan. The court may order any public agency, officer, or employee to render such information, cooperation, and assistance as is within its legal authority and as may be necessary to achieve the objectives of this Section. The client or any person on his behalf may request a hearing to review the habilitation plan or the court on its own motion may order such a hearing. If the court is satisfied that the client is benefiting from habilitation, it may continue the original order for the remainder of the admission period. If the court is not so satisfied, it may modify its original order or it may order the client discharged.
(Source: P.A. 80-1414.)

(405 ILCS 5/4-613) (from Ch. 91 1/2, par. 4-613)
Sec. 4-613. Final orders; notice; appeals.
(a) Every final order of the court shall be in writing and shall be accompanied by a statement on the record of the court's findings of fact and conclusions of law. A copy of such order shall be promptly given to the client, his or her attorney, and the facility director of the developmental disabilities facility or program to which the respondent is admitted.
(b) An appeal from a final order may be taken in the same manner as in other civil cases. Upon entry of a final order, the court shall notify the client of his or her right to appeal and, if he or she is indigent, of his or her right to a free transcript and counsel. The cost of the transcript shall be paid pursuant to subsection (c) of Section 3-818 and subsection (c) of Section 4-615 of this Code. If the client wishes to appeal and is unable to obtain counsel, counsel shall be appointed pursuant to the provisions of Section 4-605.
(Source: P.A. 90-765, eff. 8-14-98.)

(405 ILCS 5/4-614) (from Ch. 91 1/2, par. 4-614)
Sec. 4-614. A verbatim record shall be made of all judicial hearings held pursuant to this Chapter.
(Source: P.A. 80-1414.)

(405 ILCS 5/4-615) (from Ch. 91 1/2, par. 4-615)
Sec. 4-615. Fees; costs; State funds.
(a) Fees for jury service, witnesses, and service and execution of process are the same as for similar services in civil proceedings.
(b) Except as provided under subsection (c) of this Section, the court may assess costs of the proceedings against the parties. If the respondent is not a resident of the county in which the hearing is held and the party against whom the court would otherwise assess costs has insufficient funds to pay the costs, the court may enter an order upon the State to pay the cost of the proceedings, from funds appropriated by the General Assembly for that purpose.
(c) If the respondent is a party against whom the court would otherwise assess costs and that respondent is determined by the court to have insufficient funds to pay the cost of transcripts for the purpose of appeal, the court shall enter an order upon the State to pay the cost of one original and one copy of a transcript of proceedings established under this Code. Payment of transcript costs authorized under this subsection (c) shall be paid from funds appropriated by the General Assembly to the Administrative Office of the Illinois Courts.
(Source: P.A. 90-765, eff. 8-14-98.)

(405 ILCS 5/4-616) (from Ch. 91 1/2, par. 4-616)
Sec. 4-616. (a) When a client is admitted upon court order, the order may authorize a relative or friend of the client to transport the client to the developmental disabilities facility if such person is able to do so safely and humanely. When the Department indicates that it has transportation to the facility available, the order may authorize the Department to transport the client there. The court may order the sheriff of the county in which such proceedings are held to transport the client to the facility.
(b) Upon the delivery of a client to a facility, in accordance with the procedure set forth in this Article, the facility director of the facility shall sign a receipt acknowledging custody of the client and for any personal property belonging to him or her, which receipt shall be filed with the clerk of the court which entered the admission order.
(Source: P.A. 83-346.)

(405 ILCS 5/4-617) (from Ch. 91 1/2, par. 4-617)
Sec. 4-617. Nothing in this Chapter shall deprive any person of the benefits of relief by habeas corpus. If the court issuing the order of habeas corpus grants relief, a copy of the order shall be sent to the court which entered the order of admission and the clerk of the court shall file the order in the court record.
(Source: P.A. 83-346.)

(405 ILCS 5/Ch. IV Art. VII heading)

(405 ILCS 5/4-700) (from Ch. 91 1/2, par. 4-700)
Sec. 4-700. The person who executed the application for administrative or temporary admission may request discharge of the client so admitted at any time. The client shall be discharged within 3 days of receipt of a written request by the facility director of the developmental disabilities facility.
(Source: P.A. 80-1414.)

(405 ILCS 5/4-701) (from Ch. 91 1/2, par. 4-701)
Sec. 4-701. (a) Any client admitted to a developmental disabilities facility under this Chapter may be discharged whenever the facility director determines that he is suitable for discharge.
(b) Any client admitted to a facility or program of nonresidential services upon court order under Article V of this Chapter or admitted upon court order as a person with an intellectual disability or as mentally deficient under any prior statute shall be discharged whenever the facility director determines that he no longer meets the standard for judicial admission. When the facility director believes that continued residence is advisable for such a client, he shall inform the client and his guardian, if any, that the client may remain at the facility on administrative admission status. When a facility director discharges or changes the status of such client, he shall promptly notify the clerk of the court who shall note the action in the court record.
(c) When the facility director discharges a client pursuant to subsection (b) of this Section, he shall promptly notify the State's Attorney of the county in which the client resided immediately prior to his admission to a developmental disabilities facility. Upon receipt of such notice, the State's Attorney may notify such peace officers that he deems appropriate.
(d) The facility director may grant a temporary release to any client when such release is appropriate and consistent with the habilitation needs of the client.
(Source: P.A. 98-463, eff. 8-16-13; 99-143, eff. 7-27-15.)

(405 ILCS 5/4-702) (from Ch. 91 1/2, par. 4-702)
Sec. 4-702. (a) Conditional discharge means the placement of a client out of a facility for continuing habilitation provided under supervision of the discharging developmental disabilities facility or of the Department if he was in a Department facility. The facility director may grant a conditional discharge to a client when he determines that conditional discharge is appropriate and consistent with the habilitation needs of the client.
(b) A conditional discharge shall terminate within one year unless it is extended for one additional year. Written notice of the extension shall be given to the persons specified in Section 4-206 and to the facility, if any, where the client is residing.
(c) A conditionally discharged client may be readmitted to the facility if the facility director determines that such readmission is consistent with the client's habilitation needs and if the court, in the event that the client was judicially admitted, or the person who executed the application for administrative admission, consents thereto.
(Source: P.A. 80-1414.)

(405 ILCS 5/4-703) (from Ch. 91 1/2, par. 4-703)
Sec. 4-703. (a) Prior to discharge under Sections 4-701 or 4-702, the facility director shall prepare a post-discharge plan which is consistent with the client's habilitation goals. To the extent possible, the client and his family shall be consulted in the preparation and implementation of the plan.
(b) Prior to discharge if the client is 18 years of age or older and does not have a guardian, he shall be evaluated to determine whether he requires one. If it is determined that the client requires a guardian, his parent or another interested person shall be notified and requested to file a petition for the appointment of a guardian. If no petition is filed, the facility director of the facility may file such a petition.
(Source: P.A. 80-1414.)

(405 ILCS 5/4-704) (from Ch. 91 1/2, par. 4-704)
Sec. 4-704. (a) At least 14 days prior to the discharge of a client from a Department developmental disabilities facility under Section 4-701 or 4-702, the facility director shall give written notice of the discharge to the client, if he is 12 years of age or older, to his attorney and guardian, if any, to the person who executed the application for admission and to the resident school district when appropriate. The notice, except that to the school district, shall include the reason for the discharge and a statement of the right to object.
(b) The client, if he is 12 years of age or older, may object to his discharge or the attorney or guardian of a client or the person who executed the application may object on behalf of a client. Prior to discharge a written objection shall be submitted to the facility director of the facility where the client is located. Upon receipt of an objection, the facility director shall promptly schedule a hearing to be held at the facility within 7 days pursuant to Section 4-209. No discharge shall proceed pending hearing on an objection, unless the person objecting to the discharge consents to discharge pending the hearing.
(c) At the hearing the Department shall have the burden of proving that the client meets the standard for discharge under this Chapter and under Section 15 of the Mental Health and Developmental Disabilities Administrative Act. If the utilization review committee finds that the Department has sustained its burden and that the proposed discharge is based upon substantial evidence, it shall recommend that the discharge proceed. If the utilization review committee does not so find, it shall recommend that the client not be discharged but it may recommend that the client be transferred to another facility which can provide habilitation appropriate to the condition and needs of the client. It may recommend that the Department or other agency assist the person in obtaining such appropriate habilitation.
(Source: P.A. 89-507, eff. 7-1-97.)

(405 ILCS 5/4-705) (from Ch. 91 1/2, par. 4-705)
Sec. 4-705. Petition for discharge; examination.
(a) At any time a person admitted by court order under Article V of this Chapter or under any prior statute or any person 18 years of age or older on his behalf may file a petition for discharge with the court.
(b) The petition shall set forth: (1) the name of the client; (2) the events that precipitated the admission and the date of the admission order; and (3) a request for discharge and the reasons for the request. The petition shall be accompanied by the certificate of a clinical psychologist, clinical social worker, or physician stating that the client no longer meets the standard for judicial admission and specifying the reasons for that conclusion.
(c) If the petition is not accompanied by a certificate, the court shall appoint a clinical psychologist, clinical social worker, or physician to examine the client. If the clinical psychologist, clinical social worker, or physician determines that the client does not meet the standard for judicial admission, he shall execute a certificate so stating. The client is also entitled to an independent examination pursuant to Section 4-605.
(Source: P.A. 87-530.)

(405 ILCS 5/4-706) (from Ch. 91 1/2, par. 4-706)
Sec. 4-706. (a) Upon receipt of a petition for discharge, the court shall set a hearing to be held within 7 days. The court shall direct that notice of the time and place of the hearing be given to the client, the person specified in Section 4-206, and to the facility director. Article VI of this Chapter shall apply to hearings held under this Section.
(b) If the court finds that the client does not meet the standard for judicial admission, the court shall enter an order so finding and shall order the client discharged. If the court determines that the client continues to meet the standard for judicial admission, the court may continue or modify its original order. Thereafter, no new petition for discharge may be filed for 60 days without leave of the court.
(Source: P.A. 80-1414.)

(405 ILCS 5/4-707) (from Ch. 91 1/2, par. 4-707)
Sec. 4-707. The facility director of any Department facility may transfer a client to another Department facility if he determines that the transfer is appropriate and consistent with the habilitation needs of the client. An appropriate facility which is close to the client's place of residence shall be preferred unless the client requests otherwise or unless compelling reasons exist for preferring another facility.
(Source: P.A. 80-1414.)

(405 ILCS 5/4-708) (from Ch. 91 1/2, par. 4-708)
Sec. 4-708. Any client admitted to a facility or to a program of nonresidential habilitation under Article V of this Chapter or his guardian, attorney, or nearest adult relative on his behalf may at any time petition the court for transfer to a different facility or program of nonresidential services. If the client is in a private facility, the facility may also petition for transfer. An order for admission to a facility shall not be entered under this Section if the original order did not authorize such admission unless a hearing is held pursuant to Article VI of this Chapter.
(Source: P.A. 80-1414.)

(405 ILCS 5/4-709) (from Ch. 91 1/2, par. 4-709)
Sec. 4-709. (a) Whenever a client who has been in a Department facility for more than 7 days is to be transferred to another facility under Section 4-707, the facility director of the facility shall give written notice at least 14 days before transfer to the client's attorney and to the persons specified in Section 4-206 of the reasons for the transfer and of the right to object. In an emergency, when the health of the client or the physical safety of the client or others is imminently imperiled and appropriate care and services are not available where the client is located, a client may be immediately transferred to another facility provided that notice is given as soon as possible but not more than 48 hours after the transfer. The reason for the emergency shall be noted in the client's record and specified in the notice.
(b) A client may object to his transfer or his attorney or any person receiving notice under Section 4-206 may object on his behalf. Prior to transfer or within 14 days after an emergency transfer, a written objection shall be submitted to the facility director of the facility where the client is located. Upon receipt of an objection, the facility director shall promptly schedule a hearing to be held within 7 days pursuant to the procedures in Section 4-209. The hearing shall be held at the transferring facility except that when an emergency transfer has taken place, the hearing may be held at the receiving facility. Except in an emergency, no transfer shall proceed pending hearing on an objection.
(c) At the hearing the Department shall have the burden of proving that the standard for transfer under Section 4-707 is met. If the transfer is to a facility which is substantially more physically restrictive than the transferring facility, the Department shall also prove that the transfer is reasonably required for the safety of the client or others. If the utilization review committee finds that the Department has sustained its burden and the decision to transfer is based upon substantial evidence, it shall recommend that the transfer proceed. If it does not so find, it shall recommend that the client not be transferred.
(Source: P.A. 80-1414.)



Chapter V - General Provisions

(405 ILCS 5/Ch. V heading)

(405 ILCS 5/5-100) (from Ch. 91 1/2, par. 5-100)
Sec. 5-100. Written notice of the death of a recipient of services which occurs at a mental health or developmental disabilities facility, or the death of a recipient of services who has not been discharged from a mental health or developmental disabilities facility but whose death occurs elsewhere, shall within 10 days of the death of a recipient be mailed to the Department of Public Health which, for the primary purpose of monitoring patterns of abuse and neglect of recipients of services, shall make such notices available to the Guardianship and Advocacy Commission and to the agency designated by the Governor under Section 1 of "An Act in relation to the protection and advocacy of the rights of persons with developmental disabilities, and amending Acts therein named", approved September 20, 1985. Such notice shall include the name of the recipient, the name and address of the facility at which the death occurred, the recipient's age, the nature of the recipient's condition, including any evidence of the previous injuries or disabilities, or relevant medical conditions or any other information which might be helpful in establishing the cause of death.
Written notice of the death of a recipient of services who was admitted by court order, and the cause thereof shall, in all cases, be mailed by the facility director to the court entering the original admission order, and if possible, to the same judge, and the time, place and alleged cause of such death shall be entered upon the docket. Such notice must be mailed within 10 days following the death of the recipient.
In the event of a sudden or mysterious death of any recipient of services at any public or private facility, a coroner's inquest shall be held as provided by law in other cases.
In cases where the deceased person was a recipient or client of any state facility, and the fees for holding an inquest cannot be collected out of his estate, such fees shall be paid by the Department.
(Source: P.A. 88-380.)

(405 ILCS 5/5-100A)
Sec. 5-100A. (Repealed).
(Source: P.A. 89-507, eff. 7-1-97. Repealed by P.A. 96-1235, eff. 1-1-11.)

(405 ILCS 5/5-101) (from Ch. 91 1/2, par. 5-101)
Sec. 5-101. If any recipient of services leaves a facility without being duly discharged or being free to do so, as provided in this Act, or if any resident is placed on conditional discharge or temporarily released from the facility and if such recipient is considered by the facility director to be in such condition as to require immediate detention for the protection of such recipient or other persons, then upon the request of the facility director of the facility, any peace officer shall apprehend such recipient and return him to the nearest Department facility which provides residential services. The Department shall then arrange for the return of the recipient to the appropriate facility. The cost of returning a recipient whose absence from a private facility or a Veterans Administration facility is unauthorized shall be paid by such facility. If the unauthorized absence is from a facility of the Department, such cost shall be paid by the Department in accordance with the fee schedule set forth in Section 19 of "An Act concerning fees and salaries, and to classify the several counties of the state with reference thereto", approved March 29, 1872, as now or hereafter amended.
(Source: P.A. 80-1414.)

(405 ILCS 5/5-102) (from Ch. 91 1/2, par. 5-102)
Sec. 5-102. Persons who are not residents of this State may not be detained in any facility unless admitted thereto in accordance with the laws of this State, or of the state having jurisdiction of such persons.
A person who is not a resident of this State and who is admitted to a Department facility for services may be returned by the Department to the state of which he is a resident, but no such person may be returned unless arrangements to receive him have been made in the state to which he is to be returned.
The Department, subject to the approval of the Attorney General, may enter into reciprocal agreements with corresponding agencies of other states regarding the interstate transportation or transfer of recipients and may arrange with the proper officials for the acceptance, transfer and support of persons who are residents of this State but who are temporarily detained or who are receiving services in public facilities of other states in accordance with the terms of such agreements. In the case of persons brought to this State under any agreements authorized under this Section, local peace officers may upon request of the Department receive and arrange for admission of such persons pursuant to this Act.
(Source: P.A. 84-871.)

(405 ILCS 5/5-103) (from Ch. 91 1/2, par. 5-103)
Sec. 5-103. The Department, or any health officer of this State or any municipality where any person subject to involuntary admission or who meets the standard for judicial admission may be, may inquire into the manner in which any such person who is not a recipient of services in a state facility is cared for and maintained. Whenever the Department has reason to believe that any person asserted or adjudged to be subject to involuntary admission or to meet the standard for judicial admission is confined and may be wrongfully deprived of his liberty, or is cruelly, negligently or improperly treated, or that inadequate provision is made for his care, supervision and safekeeping, it may ascertain the facts or may order an investigation of the facts. The Department, or any duly authorized representative of the Department, may at any time visit and examine the persons in any place to ascertain if persons subject to involuntary admission or who meet the standard for judicial admission are kept therein. The Secretary, or any duly authorized representative of the Department conducting the investigation, may administer oaths and issue subpoenas requiring the attendance of and the giving of testimony by witnesses and subpoenas duces tecum requiring the production of books, papers, records, or memoranda. All subpoenas issued under this Act may be served by any person 18 years of age or older. The fees of witnesses for attendance and travel are the same as the fees of witnesses before the circuit courts of this State. Such fees are to be paid when the witness is excused from further attendance. When the witness is subpoenaed at the instance of the Department or any officer or employee thereof, such fees shall be paid in the same manner as other expenses of the Department, and when the witness is subpoenaed at the instance of any other party to any such proceeding the Department may require that the cost of service of the subpoena and the fee of the witness be borne by such party. In such case the Department, in its discretion, may require a deposit to cover the cost of such service and witness fees. A subpoena issued under this Section must be served in the same manner as a subpoena issued out of a court.
Any court of this State, upon the application of the Department or any officer or employee thereof may compel the attendance of witnesses, the production of books, papers, records, or memoranda and the giving of testimony before the Department or any officer or employee thereof conducting an investigation or holding a hearing authorized by this Act, by an attachment for contempt, or otherwise, in the same manner as production of evidence may be compelled before that court. The Department or any officer or employee thereof, or any party interested in an investigation or hearing before the Department, may cause the depositions of witnesses residing within or without the State to be taken in the manner prescribed by law for like depositions in civil actions in courts of this State and, to that end, compel the attendance of witnesses and the production of books, papers, records or memoranda.
Whenever the Department undertakes an investigation into the general management and administration of any facility, it may give notice to the Attorney General who shall appear personally or by an assistant and examine witnesses who may be in attendance and otherwise represent the Department in such investigation.
Any recipient's records or confidential communications disclosed under this Section or under proceedings pursuant thereto shall not lose their confidential and privileged character as established by the "Mental Health and Developmental Disabilities Confidentiality Act", enacted by the 80th General Assembly; such records or confidential communications shall not be utilized for any other purpose nor be redisclosed or otherwise discoverable except in connection with such investigation and proceedings pursuant thereto.
(Source: P.A. 89-507, eff. 7-1-97.)

(405 ILCS 5/5-104) (from Ch. 91 1/2, par. 5-104)
Sec. 5-104. The Department may prescribe and publish rules and regulations to carry out the purposes of this Act and to enforce the provisions this Act and may alter, amend and supplement such rules and regulations relating to this Act; but any person affected adversely by any order or ruling of the Department is entitled to review as provided in Section 6-100 of this Act. Pending final decision on such review, the acts, orders and rulings of the Department shall remain in full force and effect unless modified or suspended by order of court pending final judicial decision thereof.
The provisions of the Illinois Administrative Procedure Act are hereby expressly adopted and shall apply to all administrative rules and procedures of the Department under this Act, except that in case of conflict between the Illinois Administrative Procedure Act and this Act the provisions of this Act shall control, and except that Section 5-35 of the Illinois Administrative Procedure Act relating to procedures for rule-making does not apply to the adoption of any rule required by federal law in connection with which the Department is precluded by law from exercising any discretion.
As part of such rules and regulations, the Department shall require that any State operated facility and any community agency, whether public or private, which provides mental health or developmental disabilities services to any person shall, with respect to such person, use a uniform case opening form approved by the Department. The form shall require that such person's Social Security number be obtained and stated among other information requested. The facility or agency may assign a case number to each recipient of its services, and that number shall be provided to the Department on any reports requested by the Department.
(Source: P.A. 91-726, eff. 6-2-00.)

(405 ILCS 5/5-105) (from Ch. 91 1/2, par. 5-105)
Sec. 5-105. Each recipient of services provided directly or funded by the Department and the estate of that recipient is liable for the payment of sums representing charges for services to the recipient at a rate to be determined by the Department in accordance with this Act. If a recipient is a beneficiary of a trust described in Section 15.1 of the Trusts and Trustees Act, the trust shall not be considered a part of the recipient's estate and shall not be subject to payment for services to the recipient under this Section except to the extent permitted under Section 15.1 of the Trusts and Trustees Act. If the recipient is unable to pay or if the estate of the recipient is insufficient, the responsible relatives are severally liable for the payment of those sums or for the balance due in case less than the amount prescribed under this Act has been paid. If the recipient is under the age of 18, the recipient and responsible relative shall be liable for medical costs on a case-by-case basis for services for the diagnosis and treatment of conditions other than that child's disabling condition. The liability shall be the lesser of the cost of medical care or the amount of responsible relative liability established by the Department under Section 5-116. Any person 18 through 21 years of age who is receiving services under the Education for All Handicapped Children Act of 1975 (Public Law 94-142) or that person's responsible relative shall only be liable for medical costs on a case-by-case basis for services for the diagnosis and treatment of conditions other than the person's disabling condition. The liability shall be the lesser of the cost of medical care or the amount of responsible relative liability established by the Department under Section 5-116. In the case of any person who has received residential services from the Department, whether directly from the Department or through a public or private agency or entity funded by the Department, the liability shall be the same regardless of the source of services. The maximum services charges for each recipient assessed against responsible relatives collectively may not exceed financial liability determined from income in accordance with Section 5-116. Where the recipient is placed in a nursing home or other facility outside the Department, the Department may pay the actual cost of services in that facility and may collect reimbursement for the entire amount paid from the recipient or an amount not to exceed those amounts determined under Section 5-116 from responsible relatives according to their proportionate ability to contribute to those charges. The liability of each responsible relative for payment of services charges ceases when payments on the basis of financial ability have been made for a total of 12 years for any recipient, and any portion of that 12 year period during which a responsible relative has been determined by the Department to be financially unable to pay any services charges must be included in fixing the total period of liability. No child is liable under this Act for services to a parent. No spouse is liable under this Act for the services to the other spouse who wilfully failed to contribute to the spouse's support for a period of 5 years immediately preceding his or her admission. Any spouse claiming exemption because of wilful failure to support during any such 5 year period must furnish the Department with clear and convincing evidence substantiating the claim. No parent is liable under this Act for the services charges incurred by a child after the child reaches the age of majority. Nothing in this Section shall preclude the Department from applying federal benefits that are specifically provided for the care and treatment of a person with a disability toward the cost of care provided by a State facility or private agency.
(Source: P.A. 99-143, eff. 7-27-15.)

(405 ILCS 5/5-106) (from Ch. 91 1/2, par. 5-106)
Sec. 5-106. The rate at which sums for the services to recipients in a mental health or developmental disabilities program of the Department is calculated by the Department is the average per capita cost of the services to all such recipients, such cost to be computed by the Department on the general average per capita cost of operation of all State facilities for the fiscal year immediately preceding the period of State care for which the rate is being calculated, except the Department may, in its discretion, set the rate at a lesser amount than such average per capita cost. The Department in its rules and regulations may establish a maximum rate not to exceed the rate set by the Office of Health Finance for the cost of services furnished to persons in mental health or developmental disabilities programs involving residential care. If a recipient is placed in a residential program or facility outside the Department, the ability of responsible relatives to pay these costs shall be determined under Section 5-116 of this Act. The Department may supplement the contribution of these persons to private facilities after all other sources of income have been utilized, provided responsible relatives do not contribute to actual cost of services in excess of amounts charged to responsible relatives as established under Section 5-116 of this Act. The Department shall make an annual report to the Commission on Mental Health and Developmental Disabilities setting forth proposed changes in rules and regulations relating to Sections 5-105 through 5-115 and summarizing all amounts expended by the Department on behalf of recipients in private facilities. The Department may pay the actual costs of services or maintenance in such facility and may collect reimbursement for the entire amount paid from the recipient, or an amount not to exceed the amount listed in Section 5-106 of this Act from responsible relatives according to their proportionate ability to contribute to such charges. Lesser or greater amounts may be accepted by the Department when conditions warrant such action or when offered by persons not liable under this Act. The amounts so received shall be deposited with the State Treasurer and placed in the Mental Health Fund.
(Source: P.A. 83-578.)

(405 ILCS 5/5-107) (from Ch. 91 1/2, par. 5-107)
Sec. 5-107. Remittances from intermediary agencies under Title XVIII of the Federal Social Security Act for services to persons in State facilities shall be deposited with the State Treasurer and placed in the Mental Health Fund. Payments received from the Department of Healthcare and Family Services under Title XIX of the Federal Social Security Act for services to persons in State facilities shall be deposited with the State Treasurer and shall be placed in the General Revenue Fund.
The Auditor General shall audit or cause to be audited all amounts collected by the Department.
(Source: P.A. 95-331, eff. 8-21-07.)

(405 ILCS 5/5-107.1) (from Ch. 91 1/2, par. 5-107.1)
Sec. 5-107.1. Remittances from or on behalf of licensed long-term care facilities through Department of Healthcare and Family Services reimbursement and monies from other funds for Day Training Programs for clients with a developmental disability shall be deposited with the State Treasurer and placed in the Mental Health Fund.
The Auditor General shall audit or cause to be audited all amounts collected by the Department.
(Source: P.A. 95-331, eff. 8-21-07.)

(405 ILCS 5/5-107.2) (from Ch. 91 1/2, par. 5-107.2)
Sec. 5-107.2. The Department shall charge, collect and receive fees or money equivalent to the cost of providing Department personnel, equipment, commodities and services to other agencies and branches of State government, units of local government or the federal government, on such terms and conditions as in the judgment of the Secretary are in the best interest of the State.
All services provided by the Department shall be conducted pursuant to contracts in accordance with the Intergovernmental Cooperation Act.
(Source: P.A. 89-507, eff. 7-1-97.)

(405 ILCS 5/5-108) (from Ch. 91 1/2, par. 5-108)
Sec. 5-108. The Department may investigate the financial condition of each person liable under this Act, may make determinations of the ability of each such person to pay sums representing services charges, and for such purposes may set a standard as a basis of judgment of ability to pay under Section 5-116 of this Act. The Department shall by rule make provisions for unusual and exceptional circumstances in the application of such standard. The Department may issue to any person liable under this Act a statement of amount due as treatment charges requiring him to pay monthly, quarterly or otherwise as may be arranged, an amount not exceeding that required under this Act, plus fees to which the Department may be entitled under the Act.
Whenever an individual is covered, in part or in whole, under any type of insurance arrangement, private or public for services provided by the Department, the proceeds from such insurance shall be considered as part of the individual's ability to pay, notwithstanding that the insurance contract was entered into by a person other than the individual or notwithstanding that the premiums for such insurance were paid for by a person other than the individual.
(Source: P.A. 83-578.)

(405 ILCS 5/5-108.1)
Sec. 5-108.1. Exemption from charges. Any recipient of services who is participating in a research program conducted by the Psychiatric Institute located at 1601 West Taylor Street, Chicago, Illinois, under an intergovernmental agreement between the Board of Trustees of the University of Illinois and the Department shall not be liable for any charges as set forth in Sections 5-105, 5-106, and 5-107 of this Act. This exemption shall apply only to those charges incurred for services rendered at the Psychiatric Institute located at 1601 West Taylor Street, Chicago, Illinois.
(Source: P.A. 89-552, eff. 7-26-96.)

(405 ILCS 5/5-108.2)
Sec. 5-108.2. Exemption from charges; veterans. Any veteran who receives services provided by a State mental health facility that are not covered by the veteran's existing insurance plan shall not be liable for any charges as set forth in Sections 5-105, 5-106, and 5-107 of this Code. For purposes of this Section, "veteran" means an Illinois resident who is a veteran as defined under subsection (h) of Section 1491 of Title 10 of the United States Code.
(Source: P.A. 96-1013, eff. 7-8-10.)

(405 ILCS 5/5-109) (from Ch. 91 1/2, par. 5-109)
Sec. 5-109. No admission of a recipient in a State facility may be limited or conditioned in any manner by the financial status or ability to pay of the recipient, the estate of the recipient, or any responsible relative of the recipient.
(Source: P.A. 80-1414.)

(405 ILCS 5/5-110) (from Ch. 91 1/2, par. 5-110)
Sec. 5-110. Services charges against responsible relatives take effect on the date of admission or acceptance of the recipient for services or as soon thereafter as each responsible relative's financial ability during the period which the recipient receives services subjects him to liability for charges as required under this Act. Payment in full by a responsible relative of established services charges as provided in this Act constitutes full discharge of the liability of such responsible relative, unless there has been material misrepresentation in revealing the extent of financial resources.
(Source: P.A. 80-1414.)

(405 ILCS 5/5-111) (from Ch. 91 1/2, par. 5-111)
Sec. 5-111. Any person who has been issued a Notice of Determination of sums due as services charges may petition the Department for a review of that determination. The petition must be in writing and filed with the Department within 90 days from the date of the Notice of Determination. The Department shall provide for a hearing to be held on the charges for the period covered by the petition. The Department may after such hearing, cancel, modify or increase such former determination to an amount not to exceed the maximum provided for such person by this Act. The Department at its expense shall take testimony and preserve a record of all proceedings at the hearing upon any petition for a release from or modification of such determination. The petition and other documents in the nature of pleadings and motions filed in the case, a transcript of testimony, findings of the Department, and orders of the Secretary constitute the record. The Secretary shall furnish a transcript of such record to any person upon payment therefor of 75¢ per page for each original transcript and 25¢ per page for each copy thereof. Any person aggrieved by the decision of the Department upon such hearing may, within 30 days thereafter, file a petition with the Department for review of such decision by the Board of Reimbursement Appeals. The Board of Reimbursement Appeals may approve action taken by the Department or may remand the case to the Secretary with recommendations for redetermination of charges.
(Source: P.A. 89-507, eff. 7-1-97.)

(405 ILCS 5/5-112) (from Ch. 91 1/2, par. 5-112)
Sec. 5-112. A Board of Reimbursement Appeals, consisting of 3 persons appointed by the Governor, is created to review decisions of the Department under Sections 5-105 through 5-115 of this Act. Board members shall serve for terms of 3 years commencing January 1 of the year their appointment becomes effective and continuing until their successors are appointed and qualified. All Board members appointed under law prior to the effective date of this Act shall serve until the expiration of the terms for which they were appointed and until their successors are appointed and qualified. All Board members shall take and subscribe to the constitutional oath of office and file it with the Secretary of State. They shall receive no compensation but the Department shall reimburse them for expenses necessarily incurred in the performance of their duties. Persons appointed as Board members may have no other connection or duties with the Department.
(Source: P.A. 80-1414.)

(405 ILCS 5/5-113) (from Ch. 91 1/2, par. 5-113)
Sec. 5-113. Upon receiving a petition for review under Section 5-111, the Department shall thereupon notify the Board of Reimbursement Appeals which shall render its decision thereon within 30 days after the petition is filed and certify such decision to the Department. Concurrence of a majority of the Board is necessary in any such decision. Upon request of the Department, the State's Attorney of the county in which a responsible relative or a recipient who is liable under this Act for payment of sums representing services charges resides, shall institute appropriate legal action against any such responsible relative, or the recipient, or within the time provided by law shall file a claim against the estate of such recipient who fails or refuses to pay those charges. The court shall order the payment of sums due for services charges for such period or periods of time as the circumstances require, except that no responsible relative may be held liable for charges for services furnished to a recipient if such charges were assessed more than 5 years prior to the time the action is filed; but such 5 year limitation does not apply to the liability of a recipient or recipient's estate. Such order may be entered against any or all such defendants and may be based upon the proportionate ability of each defendant to contribute to the payment of sums representing services charges including the actual charges for services in facilities outside the Department where the Department has paid such charges. Orders for the payment of money may be enforced by attachment as for contempt against the persons of the defendants and, in addition, as other judgments for the payment of money, and costs may be adjudged against the defendants and apportioned among them.
(Source: P.A. 80-1414.)

(405 ILCS 5/5-114) (from Ch. 91 1/2, par. 5-114)
Sec. 5-114. A decedent's representative who has actual knowledge that the decedent has been a recipient in a State facility shall notify the Department of the death of the decedent and, if the representative has been appointed by a court, shall furnish the Department with a copy of his letters of office. Within the time allowed by law for the filing of claims, the Department may file a claim against the decedent's estate for any balance due for services charges by the decedent while a recipient. Such claim shall be allowed and paid as other lawful claims against the estate. Nothing contained in this Section imposes upon the legal representative any personal liability for the payment of any amount so due or claimed to be due.
As used in this Section, " representative" means executor or administrator of the decedent's estate or anyone holding assets of the decedent.
(Source: P.A. 83-388.)

(405 ILCS 5/5-115) (from Ch. 91 1/2, par. 5-115)
Sec. 5-115. In case any recipient, the estate of any recipient, or the responsible relatives of such recipient are unable to pay the services charges for the recipient provided for by this Act, then the cost of services of such recipient shall be borne by the State, but the cost of clothing, transportation and other incidental expenses not constituting any part of the services shall be defrayed at the expense of the recipient, or the estate of the recipient, or the responsible relatives of the recipient, or of the county of his residence, except that the county is not required to defray expense of clothing. No child is liable under this Act for clothing, transportation, or other incidental expenses of a parent and no spouse is liable under this Act for clothing, transportation or other incidental expenses of a spouse who wilfully failed to contribute to the spouse's support for a period of 5 years immediately preceding the maintenance, such spouse being in need of support or maintenance for hospitalization, however. No parent is liable under this Act for the services charges incurred by a child after such child reaches the age of majority.
(Source: P.A. 80-1414.)

(405 ILCS 5/5-116) (from Ch. 91 1/2, par. 5-116)
Sec. 5-116. Standard and Regulations for Determining Ability to Support. The Department shall establish a standard by which shall be measured the ability of responsible relatives to provide support, and shall implement the standard by rules governing its application. The standard and the rules shall take into account the buying and consumption patterns of self-supporting persons of modest income, present or future contingencies having direct bearing on maintenance of the relative's self-support status and fulfillment of his obligations to his immediate family, and any unusual or exceptional circumstances including estrangement or other personal or social factors, that have a bearing on family relationships and the relative's ability to meet his support obligations. The standard shall be recomputed periodically to reflect changes in the cost of living and other pertinent factors.
(Source: P.A. 83-578.)

(405 ILCS 5/5-117) (from Ch. 91 1/2, par. 5-117)
Sec. 5-117. The Attorney General shall defend all civil actions and proceedings against any employee or agent of the Department arising out of official duties in connection with the apprehension, transportation, examination, services, detention or discharge of any individual under this Act, in any of the courts of this State or in federal court.
(Source: P.A. 91-726, eff. 6-2-00.)



Chapter VI - Miscellaneous Provisions

(405 ILCS 5/Ch. VI heading)

(405 ILCS 5/6-100) (from Ch. 91 1/2, par. 6-100)
Sec. 6-100. Judicial proceedings conducted pursuant to this Act shall be conducted in accordance with the Civil Practice Law, except to the extent the provisions of this Act indicate to the contrary or are inconsistent, in which case this Act governs.
(Source: P.A. 82-783.)

(405 ILCS 5/6-101) (from Ch. 91 1/2, par. 6-101)
Sec. 6-101. Any person affected by a final administrative decision of the Department or the Board of Reimbursement Appeals, pursuant to this Act, may have such decisions reviewed only under and in accordance with the Administrative Review Law, as now or hereafter amended. The Administrative Review Law, as amended, and the rules adopted pursuant thereto, apply to and govern all proceedings for the judicial review of final administrative decisions of the Department hereunder. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 82-783.)

(405 ILCS 5/6-102) (from Ch. 91 1/2, par. 6-102)
Sec. 6-102. Any person who conspires unlawfully to cause, or unlawfully causes, any person to be adjudicated as subject to involuntary or judicial admission or as a person under legal disability or to be detained at, or admitted to any mental health facility or developmental disabilities facility, or any person who receives or detains a person with mental illness or person with a developmental disability, contrary to this Act, or any person who maltreats a person with mental illness or person with a developmental disability, or any person who knowingly aids, abets or assists or encourages a person with mental illness or person with a developmental disability to be absent without permission from any facility or custodian in which or by whom such person is lawfully detained, or any person who violates any provision contained in this Act or rule or regulation of the Department issued under this Act commits a Class A misdemeanor.
(Source: P.A. 88-380.)

(405 ILCS 5/6-103) (from Ch. 91 1/2, par. 6-103)
Sec. 6-103. (a) All persons acting in good faith and without negligence in connection with the preparation of applications, petitions, certificates or other documents, for the apprehension, transportation, examination, treatment, habilitation, detention or discharge of an individual under the provisions of this Act incur no liability, civil or criminal, by reason of such acts.
(b) There shall be no liability on the part of, and no cause of action shall arise against, any person who is a physician, clinical psychologist, or qualified examiner based upon that person's failure to warn of and protect from a recipient's threatened or actual violent behavior except where the recipient has communicated to the person a serious threat of physical violence against a reasonably identifiable victim or victims. Nothing in this Section shall relieve any employee or director of any residential mental health or developmental disabilities facility from any duty he may have to protect the residents of such a facility from any other resident.
(c) Any duty which any person may owe to anyone other than a resident of a mental health and developmental disabilities facility shall be discharged by that person making a reasonable effort to communicate the threat to the victim and to a law enforcement agency, or by a reasonable effort to obtain the hospitalization of the recipient.
(d) An act of omission or commission by a peace officer acting in good faith in rendering emergency assistance or otherwise enforcing this Code does not impose civil liability on the peace officer or his or her supervisor or employer unless the act is a result of willful or wanton misconduct.
(Source: P.A. 91-726, eff. 6-2-00.)

(405 ILCS 5/6-103.1)
Sec. 6-103.1. Adjudication as a person with a mental disability. When a person has been adjudicated as a person with a mental disability as defined in Section 1.1 of the Firearm Owners Identification Card Act, including, but not limited to, an adjudication as a person with a disability as defined in Section 11a-2 of the Probate Act of 1975, the court shall direct the circuit court clerk to notify the Department of State Police, Firearm Owner's Identification (FOID) Office, in a form and manner prescribed by the Department of State Police, and shall forward a copy of the court order to the Department no later than 7 days after the entry of the order. Upon receipt of the order, the Department of State Police shall provide notification to the National Instant Criminal Background Check System.
(Source: P.A. 98-63, eff. 7-9-13; 99-143, eff. 7-27-15.)

(405 ILCS 5/6-103.2)
Sec. 6-103.2. Developmental disability; notice. If a person 14 years old or older is determined to be a person with a developmental disability by a physician, clinical psychologist, or qualified examiner, the physician, clinical psychologist, or qualified examiner shall notify the Department of Human Services within 7 days of making the determination that the person has a developmental disability. The Department of Human Services shall immediately update its records and information relating to mental health and developmental disabilities, and if appropriate, shall notify the Department of State Police in a form and manner prescribed by the Department of State Police. Information disclosed under this Section shall remain privileged and confidential, and shall not be redisclosed, except as required under subsection (e) of Section 3.1 of the Firearm Owners Identification Card Act, nor used for any other purpose. The method of providing this information shall guarantee that the information is not released beyond that which is necessary for the purpose of this Section and shall be provided by rule by the Department of Human Services. The identity of the person reporting under this Section shall not be disclosed to the subject of the report.
The physician, clinical psychologist, or qualified examiner making the determination and his or her employer may not be held criminally, civilly, or professionally liable for making or not making the notification required under this Section, except for willful or wanton misconduct.
For purposes of this Section, "developmental disability" means a disability which is attributable to any other condition which results in impairment similar to that caused by an intellectual disability and which requires services similar to those required by intellectually disabled persons. The disability must originate before the age of 18 years, be expected to continue indefinitely, and constitute a substantial disability. This disability results, in the professional opinion of a physician, clinical psychologist, or qualified examiner, in significant functional limitations in 3 or more of the following areas of major life activity:
(i) self-care;
(ii) receptive and expressive language;
(iii) learning;
(iv) mobility; or
(v) self-direction.
"Determined to be a person with a developmental disability by a physician, clinical psychologist, or qualified examiner" means in the professional opinion of the physician, clinical psychologist, or qualified examiner, a person is diagnosed, assessed, or evaluated as having a developmental disability.
(Source: P.A. 98-63, eff. 7-9-13; 99-29, eff. 7-10-15; 99-143, eff. 7-27-15; 99-642, eff. 7-28-16.)

(405 ILCS 5/6-103.3)
Sec. 6-103.3. Clear and present danger; notice. If a person is determined to pose a clear and present danger to himself, herself, or to others by a physician, clinical psychologist, or qualified examiner, whether employed by the State, by any public or private mental health facility or part thereof, or by a law enforcement official or a school administrator, then the physician, clinical psychologist, qualified examiner shall notify the Department of Human Services and a law enforcement official or school administrator shall notify the Department of State Police, within 24 hours of making the determination that the person poses a clear and present danger. The Department of Human Services shall immediately update its records and information relating to mental health and developmental disabilities, and if appropriate, shall notify the Department of State Police in a form and manner prescribed by the Department of State Police. Information disclosed under this Section shall remain privileged and confidential, and shall not be redisclosed, except as required under subsection (e) of Section 3.1 of the Firearm Owners Identification Card Act, nor used for any other purpose. The method of providing this information shall guarantee that the information is not released beyond that which is necessary for the purpose of this Section and shall be provided by rule by the Department of Human Services. The identity of the person reporting under this Section shall not be disclosed to the subject of the report. The physician, clinical psychologist, qualified examiner, law enforcement official, or school administrator making the determination and his or her employer shall not be held criminally, civilly, or professionally liable for making or not making the notification required under this Section, except for willful or wanton misconduct. This Section does not apply to a law enforcement official, if making the notification under this Section will interfere with an ongoing or pending criminal investigation.
For the purposes of this Section:
"Clear and present danger" has the meaning ascribed

to it in Section 1.1 of the Firearm Owners Identification Card Act.

"Determined to pose a clear and present danger to

himself, herself, or to others by a physician, clinical psychologist, or qualified examiner" means in the professional opinion of the physician, clinical psychologist, or qualified examiner, a person poses a clear and present danger.

"School administrator" means the person required to

report under the School Administrator Reporting of Mental Health Clear and Present Danger Determinations Law.

(Source: P.A. 98-63, eff. 7-9-13; 99-29, eff. 7-10-15.)

(405 ILCS 5/6-104) (from Ch. 91 1/2, par. 6-104)
Sec. 6-104. Unless otherwise specifically provided elsewhere by law, nothing contained in this Act or in any Act amendatory thereof affects or impairs the validity of any act done or right accruing, accrued, acquired, or any order, judgment or status established prior to the enactment of this Act or prior to the enactment of any Act amendatory thereof, and, as to any persons admitted or committed pursuant to any Act in effect prior to the effective date of this Act, the provisions of any such prior Act shall continue to govern, except where there are express provisions in this Act relating to such persons.
(Source: P.A. 80-1414.)

(405 ILCS 5/6-104.3)
Sec. 6-104.3. Comparable programs for the services contained in the Specialized Mental Health Rehabilitation Act of 2013. The Division of Mental Health of the Department of Human Services shall oversee the creation of comparable programs for the services contained in the Specialized Mental Health Rehabilitation Act of 2013 for community-based providers to provide the following services:
(1) triage center;
(2) crisis stabilization; and
(3) transitional living.
These comparable programs shall operate under the regulations that may currently exist for such programs, or, if no such regulations are in existence, regulations shall be created. The comparable programs shall be provided through a managed care entity, a coordinated care entity, or an accountable care entity. The Department shall work in concert with any managed care entity, care coordination entity, or accountable care entity to gather the data necessary to report and monitor the progress of the services offered under this Section. The services to be provided under this Section shall be subject to a specific appropriation of the General Assembly for the specific purposes of this Section.
The Department shall adopt any emergency rules necessary to implement this Section.
(Source: P.A. 98-104, eff. 7-22-13.)

(405 ILCS 5/6-105) (from Ch. 91 1/2, par. 6-105)
Sec. 6-105. The provisions for repeal contained in this Act do not in any way affect an offense committed, an act done, a penalty, punishment or forfeiture incurred, or a claim, right, power or remedy accrued under any law in force prior to the effective date of this Act.
(Source: P.A. 80-1414.)

(405 ILCS 5/6-106) (from Ch. 91 1/2, par. 6-106)
Sec. 6-106. The "Mental Health Code of 1967", approved August 14, 1967, as amended, is repealed.
(Source: P.A. 80-1414.)

(405 ILCS 5/6-107) (from Ch. 91 1/2, par. 6-107)
Sec. 6-107. This Act takes effect January 1, 1979.
(Source: P.A. 80-1414.)






405 ILCS 10/ - Uniform Act for the Extradition of Persons of Unsound Mind.

(405 ILCS 10/1) (from Ch. 91 1/2, par. 121)
Sec. 1. That this Act may be cited as the Uniform Act for the Extradition of Persons of Unsound Mind.
(Source: Laws 1917, p. 345.)

(405 ILCS 10/2) (from Ch. 91 1/2, par. 122)
Sec. 2. The terms "flight" and "fled" as used in this act, shall be construed to mean any voluntary or involuntary departure from the jurisdiction of the court where the proceedings hereinafter mentioned may have been instituted and are still pending, with the effect of avoiding, impeding or delaying the action of the court in which such proceedings may have been instituted or be pending, or any such departure from the state where the person demanded then was, if he then was under detention by law as a person of unsound mind and subject to detention. The word "state" wherever used in this act shall include states, territories, districts and insular and other possessions of the United States. As applied to a request to return any person within the purview of this act to or from the District of Columbia, the words "executive authority," "Governor" and "Chief Magistrate" respectively shall include a justice of the Supreme Court of the District of Columbia and other authority.
(Source: Laws 1917, p. 345.)

(405 ILCS 10/3) (from Ch. 91 1/2, par. 123)
Sec. 3. A person alleged to be of unsound mind found in this State, who has fled from another state in which, at the time of his flight:
(a) he was under detention by law in a hospital,

asylum or other institution for the insane as a person of unsound mind, or

(b) he had been theretofore determined by legal

proceedings to be of unsound mind, the finding being unreversed and in full force and effect, and the control of his person having been acquired by a court of competent jurisdiction of the state from which he fled, or

(c) he was subject to detention in such state, being

then his legal domicile (personal service of process having been made) based on legal proceedings there pending to have him declared of unsound mind,

shall, on demand of the executive authority of the state from which he fled, be delivered up to be removed thereto.
(Source: P.A. 91-357, eff. 7-29-99.)

(405 ILCS 10/4) (from Ch. 91 1/2, par. 124)
Sec. 4. Whenever the executive authority of any state demands of the executive authority of this state, any fugitive within the purview of section 3 and produces a copy of the commitment, judgment or other judicial process and proceedings, certified as authentic by the Governor or chief magistrate of the state whence the person so charged has fled, with an affidavit made before a proper officer showing the person to be such a fugitive, it shall be the duty of the executive authority of this state to cause him to be apprehended and secured, if found in this state, and to cause immediate notice of the apprehension to be given to the executive authority making such demand, or to the agent of such authority appointed to receive the fugitive, and to cause the fugitive to be delivered to such agent when he shall appear. If no such agent appears within 30 days from the time of the apprehension, the fugitive may be discharged. All costs and expenses incurred in the apprehending, securing, maintaining and transmitting such fugitive to the state making such demand, shall be paid by such state. Any agent so appointed who receives the fugitive into his custody shall be empowered to transmit him to the state from which he has fled. The executive authority of this state is hereby vested with the power, on the application of any person interested, to demand the return to this state of any fugitive within the purview of this Act.
(Source: P.A. 84-545.)

(405 ILCS 10/5) (from Ch. 91 1/2, par. 125)
Sec. 5. Any proceedings under this act shall be begun within one year after the flight referred to in this act.
(Source: Laws 1917, p. 345.)

(405 ILCS 10/6) (from Ch. 91 1/2, par. 126)
Sec. 6. This act shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it.
(Source: Laws 1917, p. 345.)



405 ILCS 15/ - Mental Treatment for Incarcerated Persons Act.

(405 ILCS 15/0.01) (from Ch. 91 1/2, par. 140)
Sec. 0.01. Short title. This Act may be cited as the Mental Treatment for Incarcerated Persons Act.
(Source: P.A. 86-1324.)

(405 ILCS 15/1) (from Ch. 91 1/2, par. 141)
Sec. 1. In the event that any person is sentenced and committed under the laws of this State or the ordinances or resolutions of any municipal corporation or political subdivision to any penal or correctional institution other than the penitentiary or reformatory, any person 18 years of age or over may file with the Circuit Court a petition asserting that the person named in the petition has become subject to involuntary admission under the Mental Health and Developmental Disabilities Code since his commitment. The petition shall be accompanied by the certificate of a qualified examiner, psychiatrist, clinical psychologist or physician stating in reasonable detail the basis for the conclusion of said certificate that the person whose hospitalization is desired is subject to involuntary admission as that term is defined in Section 1-119 of the Mental Health and Developmental Disabilities Code.
The petitioner shall provide the State's Attorney and the person named in the petition with a copy of the petition.
(Source: P.A. 81-337.)

(405 ILCS 15/2) (from Ch. 91 1/2, par. 142)
Sec. 2. The court shall set a date for a hearing on the petition within 5 days, excluding Saturdays, Sundays and holidays, after the filing of the petition. The hearing shall be conducted in the manner prescribed in Article VIII of Chapter III of the "Mental Health and Developmental Disabilities Code", as now and hereafter amended. If the jury by its verdict, or the court if no jury is requested, finds that the named person is not subject to involuntary admission, he shall be returned to the institution to which he was sentenced and committed. If the jury by its verdict, or the court if no jury is requested, finds that the named person is subject to involuntary admission, the court shall commit him to the Department of Human Services. If the named person is deemed no longer subject to involuntary admission and the time for which he was sentenced has not expired, he shall be returned by the Department of Human Services to the penal or correctional institution from which he was committed to finish his original sentence. If the time has expired, he shall be discharged in accordance with Article IX of Chapter III of the "Mental Health and Developmental Disabilities Code", as now and hereafter amended.
(Source: P.A. 89-507, eff. 7-1-97.)



405 ILCS 20/ - Community Mental Health Act.

(405 ILCS 20/0.1) (from Ch. 91 1/2, par. 300.1)
Sec. 0.1. This Act shall be known and may be cited as the "Community Mental Health Act".
(Source: Laws 1967, p. 3457.)

(405 ILCS 20/1) (from Ch. 91 1/2, par. 301)
Sec. 1. As used in this Act:
"Direct recipient services" means only those services required to carry out a completed individualized treatment plan that is signed by a service recipient or legal guardian. Crisis assessment and stabilization services are excluded, although these services may be anticipated in a treatment plan.
"Governmental unit" means any county, city, village, incorporated town, or township.
"Person with a developmental disability" means any person or persons so diagnosed and as defined in the Mental Health and Developmental Disabilities Code. Community mental health boards operating under this Act may in their jurisdiction, by a majority vote, add to the definition of "person with a developmental disability".
"Mental illness" has the meaning ascribed to that term in the Mental Health and Developmental Disabilities Code. Community mental health boards operating under this Act may in their jurisdiction, by a majority vote, add to the definition of "mental illness".
"Substance use disorder" encompasses substance abuse, dependence, and addiction, not inconsistent with federal or State definitions.
(Source: P.A. 97-813, eff. 7-13-12.)

(405 ILCS 20/2) (from Ch. 91 1/2, par. 302)
Sec. 2. Any county, city, village, incorporated town, township, public health district, county health department, multiple-county health department, school district or any combination thereof, in consultation with and being advised by the Department of Human Services, shall have the power to construct, repair, operate, maintain and regulate community mental health facilities to provide mental health services as defined by the local community mental health board, including services for, persons with a developmental disability or substance use disorder, for residents thereof and/or to contract therefor with any private or public entity which provides such facilities and services, either in or without such county, city, village, incorporated town, township, public health district, county health department, multiple-county health department, school district or any combination thereof.
(Source: P.A. 95-336, eff. 8-21-07.)

(405 ILCS 20/3) (from Ch. 91 1/2, par. 303)
Sec. 3. Any such county, city, village, incorporated town, township, public health district, county health department, multiple-county health department, school district, community mental health board or any combination thereof, may accept donations of property and funds for the purposes specified in this Act.
(Source: P.A. 81-898.)

(405 ILCS 20/3a) (from Ch. 91 1/2, par. 303a)
Sec. 3a. Every governmental unit authorized to levy an annual tax under any of the provisions of this Act shall, before it may levy such tax, establish a 7 member community mental health board who shall administer this Act. Such board shall be appointed by the chairman of the governing body of a county, the mayor of a city, the president of a village, the president of an incorporated town, or the supervisor of a township, as the case may be, with the advice and consent of the governing body of such county, city, village, incorporated town or the town board of trustees of any township. Members of the community mental health board shall be residents of the government unit and, as nearly as possible, be representative of interested groups of the community such as local health departments, medical societies, local comprehensive health planning agencies, hospital boards, lay associations concerned with mental health, developmental disabilities and substance abuse, as well as the general public. Only one member shall be a member of the governing body. The chairman of the governing body may, upon the request of the community mental health board, appoint 2 additional members to the community mental health board. No member of the community mental health board may be a full-time or part-time employee of the Department of Human Services or a board member, employee or any other individual receiving compensation from any facility or service operating under contract to the board. If a successful referendum is held under Section 5 of this Act, all members of such board shall be appointed within 60 days of the referendum.
Home rule units are exempt from this Act. However, they may, by ordinance, adopt the provisions of this Act, or any portion thereof, that they may deem advisable.
The tax rate set forth in Section 4 may be levied by any non-home rule unit only pursuant to the approval by the voters at a referendum. Such referendum may have been held at any time subsequent to the effective date of the Community Mental Health Act.
(Source: P.A. 95-336, eff. 8-21-07.)

(405 ILCS 20/3b) (from Ch. 91 1/2, par. 303b)
Sec. 3b. The term of office of each member of the community mental health board shall be for 4 years, provided, however, that of the members first appointed, 2 shall be appointed for a term of 2 years, 2 for a term of 3 years and 3 for a term of 4 years. All terms shall be measured from the first day of the year of appointment. Vacancies shall be filled for the unexpired term in the same manner as original appointments.
(Source: Laws 1965, p. 1037.)

(405 ILCS 20/3c) (from Ch. 91 1/2, par. 303c)
Sec. 3c.
Any member of the community mental health board may be removed by the appointing officer for absenteeism, neglect of duty, misconduct or malfeasance in office, after being given a written statement of the charges and an opportunity to be heard thereon.
(Source: P.A. 77-1500.)

(405 ILCS 20/3d) (from Ch. 91 1/2, par. 303d)
Sec. 3d.
The expenses incurred by any community mental health board in the performance of duties imposed upon it or its members shall be a charge on the board and shall be paid out of the "Community Mental Health Fund" hereinafter established. No member shall receive payment, except expenses, for service on the board.
(Source: P.A. 78-574.)

(405 ILCS 20/3e) (from Ch. 91 1/2, par. 303e)
Sec. 3e. Board's powers and duties.
(1) Every community mental health board shall, immediately after appointment, meet and organize, by the election of one of its number as president and one as secretary and such other officers as it may deem necessary. It shall make rules and regulations concerning the rendition or operation of services and facilities which it directs, supervises or funds, not inconsistent with the provisions of this Act. It shall:
(a) Hold a meeting prior to July 1 of each year at

which officers shall be elected for the ensuing year beginning July 1;

(b) Hold meetings at least quarterly;
(c) Hold special meetings upon a written request

signed by at least 2 members and filed with the secretary;

(d) Review and evaluate community mental health

services and facilities, including services and facilities for the treatment of alcoholism, drug addiction, developmental disabilities, and intellectual disabilities;

(e) Authorize the disbursement of money from the

community mental health fund for payment for the ordinary and contingent expenses of the board;

(f) Submit to the appointing officer and the members

of the governing body a written plan for a program of community mental health services and facilities for persons with a mental illness, a developmental disability, or a substance use disorder. Such plan shall be for the ensuing 12 month period. In addition, a plan shall be developed for the ensuing 3 year period and such plan shall be reviewed at the end of every 12 month period and shall be modified as deemed advisable.

(g) Within amounts appropriated therefor, execute

such programs and maintain such services and facilities as may be authorized under such appropriations, including amounts appropriated under bond issues, if any;

(h) Publish the annual budget and report within 120

days after the end of the fiscal year in a newspaper distributed within the jurisdiction of the board, or, if no newspaper is published within the jurisdiction of the board, then one published in the county, or, if no newspaper is published in the county, then in a newspaper having general circulation within the jurisdiction of the board. The report shall show the condition of its trust of that year, the sums of money received from all sources, giving the name of any donor, how all monies have been expended and for what purpose, and such other statistics and program information in regard to the work of the board as it may deem of general interest. A copy of the budget and the annual report shall be made available to the Department of Human Services and to members of the General Assembly whose districts include any part of the jurisdiction of such board. The names of all employees, consultants, and other personnel shall be set forth along with the amounts of money received;

(i) Consult with other appropriate private and public

agencies in the development of local plans for the most efficient delivery of mental health, developmental disabilities, and substance use disorder services. The Board is authorized to join and to participate in the activities of associations organized for the purpose of promoting more efficient and effective services and programs;

(j) Have the authority to review and comment on all

applications for grants by any person, corporation, or governmental unit providing services within the geographical area of the board which provides mental health facilities and services, including services for the person with a mental illness, a developmental disability, or a substance use disorder. The board may require funding applicants to send a copy of their funding application to the board at the time such application is submitted to the Department of Human Services or to any other local, State or federal funding source or governmental agency. Within 60 days of the receipt of any application, the board shall submit its review and comments to the Department of Human Services or to any other appropriate local, State or federal funding source or governmental agency. A copy of the review and comments shall be submitted to the funding applicant. Within 60 days thereafter, the Department of Human Services or any other appropriate local or State governmental agency shall issue a written response to the board and the funding applicant. The Department of Human Services shall supply any community mental health board such information about purchase-of-care funds, State facility utilization, and costs in its geographical area as the board may request provided that the information requested is for the purpose of the Community Mental Health Board complying with the requirements of Section 3f, subsection (f) of this Act;

(k) Perform such other acts as may be necessary or

proper to carry out the purposes of this Act.

(2) The community mental health board has the following powers:
(a) The board may enter into multiple-year contracts

for rendition or operation of services, facilities and educational programs.

(b) The board may arrange through intergovernmental

agreements or intragovernmental agreements or both for the rendition of services and operation of facilities by other agencies or departments of the governmental unit or county in which the governmental unit is located with the approval of the governing body.

(c) To employ, establish compensation for, and set

policies for its personnel, including legal counsel, as may be necessary to carry out the purposes of this Act and prescribe the duties thereof. The board may enter into multiple-year employment contracts as may be necessary for the recruitment and retention of personnel and the proper functioning of the board.

(d) The board may enter into multiple-year joint

agreements, which shall be written, with other mental health boards and boards of health to provide jointly agreed upon community mental health facilities and services and to pool such funds as may be deemed necessary and available for this purpose.

(e) The board may organize a not-for-profit

corporation for the purpose of providing direct recipient services. Such corporations shall have, in addition to all other lawful powers, the power to contract with persons to furnish services for recipients of the corporation's facilities, including psychiatrists and other physicians licensed in this State to practice medicine in all of its branches. Such physicians shall be considered independent contractors, and liability for any malpractice shall not extend to such corporation, nor to the community mental health board, except for gross negligence in entering into such a contract.

(f) The board shall not operate any direct recipient

services for more than a 2-year period when such services are being provided in the governmental unit, but shall encourage, by financial support, the development of private agencies to deliver such needed services, pursuant to regulations of the board.

(g) Where there are multiple boards within the same

planning area, as established by the Department of Human Services, services may be purchased through a single delivery system. In such areas, a coordinating body with representation from each board shall be established to carry out the service functions of this Act. In the event any such coordinating body purchases or improves real property, such body shall first obtain the approval of the governing bodies of the governmental units in which the coordinating body is located.

(h) The board may enter into multiple-year joint

agreements with other governmental units located within the geographical area of the board. Such agreements shall be written and shall provide for the rendition of services by the board to the residents of such governmental units.

(i) The board may enter into multiple-year joint

agreements with federal, State, and local governments, including the Department of Human Services, whereby the board will provide certain services. All such joint agreements must provide for the exchange of relevant data. However, nothing in this Act shall be construed to permit the abridgement of the confidentiality of patient records.

(j) The board may receive gifts from private sources

for purposes not inconsistent with the provisions of this Act.

(k) The board may receive Federal, State and local

funds for purposes not inconsistent with the provisions of this Act.

(l) The board may establish scholarship programs.

Such programs shall require equivalent service or reimbursement pursuant to regulations of the board.

(m) The board may sell, rent, or lease real property

for purposes consistent with this Act.

(n) The board may: (i) own real property, lease real

property as lessee, or acquire real property by purchase, construction, lease-purchase agreement, or otherwise; (ii) take title to the property in the board's name; (iii) borrow money and issue debt instruments, mortgages, purchase-money mortgages, and other security instruments with respect to the property; and (iv) maintain, repair, remodel, or improve the property. All of these activities must be for purposes consistent with this Act as may be reasonably necessary for the housing and proper functioning of the board. The board may use moneys in the Community Mental Health Fund for these purposes.

(o) The board may organize a not-for-profit

corporation (i) for the purpose of raising money to be distributed by the board for providing community mental health services and facilities for the treatment of alcoholism, drug addiction, developmental disabilities, and intellectual disabilities or (ii) for other purposes not inconsistent with this Act.

(Source: P.A. 97-227, eff. 1-1-12.)

(405 ILCS 20/3f) (from Ch. 91 1/2, par. 303f)
Sec. 3f. Annually, each community mental health board shall prepare and submit, for informational purposes in the appropriations process, to the appointing officer and governing body referred to in Section 3a: (a) an annual budget showing the estimated receipts and intended disbursements pursuant to this Act for the fiscal year immediately following the date the budget is submitted, which date must be at least 30 days prior to the start of the fiscal year, and (b) an annual report detailing the income received and disbursements made pursuant to this Act during the fiscal year just preceding the date the annual report is submitted, which date must be within 90 days of the close of that fiscal year. Such report shall also include those matters set forth in Section 8 of this Act.
(Source: P.A. 95-336, eff. 8-21-07.)

(405 ILCS 20/3g) (from Ch. 91 1/2, par. 303g)
Sec. 3g. Purchases made pursuant to this Act shall be made in compliance with the "Local Government Prompt Payment Act", approved by the Eighty-fourth General Assembly.
(Source: P.A. 84-731.)

(405 ILCS 20/4) (from Ch. 91 1/2, par. 304)
Sec. 4. In order to provide the necessary funds or to supplement existing funds for such community mental health facilities and services, including facilities and services for the person with a developmental disability or a substance use disorder, the governing body of any governmental unit, subject to the provisions of Section 5, may levy an annual tax of not to exceed .15% upon all of the taxable property in such governmental unit at the value thereof, as equalized or assessed by the Department of Revenue. Such tax shall be levied and collected in the same manner as other governmental unit taxes, but shall not be included in any limitation otherwise prescribed as to the rate or amount of governmental unit taxes, but shall be in addition thereto and in excess thereof.
When collected, such tax shall be paid into a special fund to be designated as the "Community Mental Health Fund" which shall, upon authorization by the appropriate governmental unit, be administered by the community mental health board and used only for the purposes specified in this Act. Nothing contained herein shall in any way preclude the use of other funds available for such purposes under any existing Federal, State or local statute. Interest earned from moneys deposited in this Fund shall only be used for purposes which are authorized by this Act.
In any city, village, incorporated town, or township which levies a tax for the purpose of providing community mental health facilities and services and part or all of such city, village, incorporated town, or township is in a county or township, as the case may be, which levies a tax to provide community mental health facilities and services under the provisions of this Act, such county or township, as the case may be, shall pay to such city, village, incorporated town, or township, as the case may be, the entire amount collected from taxes under this Section on property subject to a tax which any city, village, incorporated town, or township thereof levies to provide community mental health facilities and services.
Whenever any city, village, incorporated town, or township receives any payments from a county or township as provided above, such city, village, incorporated town, or township shall reduce and abate from the tax levied by the authority of this Section a rate which would produce an amount equal to the amount received from such county or township.
(Source: P.A. 95-336, eff. 8-21-07.)

(405 ILCS 20/5) (from Ch. 91 1/2, par. 305)
Sec. 5. (a) When the governing body of a governmental unit passes a resolution as provided in Section 4 asking that an annual tax may be levied for the purpose of providing such mental health facilities and services, including facilities and services for the person with a developmental disability or a substance use disorder, in the community and so instructs the clerk of the governmental unit such clerk shall certify the proposition to the proper election officials for submission at a regular election in accordance with the general election law. The proposition shall be in the following form:
--------------------------------------------------------------
Shall............ (governmental
unit) levy an annual tax of not to YES
exceed .15% for the purpose of providing
community mental health facilities and ----------------
services including facilities and services
for the person with a developmental NO
disability or a substance use disorder?
--------------------------------------------------------------
(b) If a majority of all the votes cast upon the proposition are for the levy of such tax, the governing body of such governmental unit shall thereafter annually levy a tax not to exceed the rate set forth in Section 4. Thereafter, the governing body shall in the annual appropriation bill appropriate from such funds such sum or sums of money as may be deemed necessary, based upon the community mental health board's budget, the board's annual mental health report, and the local mental health plan to defray necessary expenses and liabilities in providing for such community mental health facilities and services.
(c) If the governing body of a governmental unit levies a tax under Section 4 of this Act and the rate specified in the proposition under subsection (a) of this Section is less than 0.15%, then the governing body of the governmental unit may, upon referendum approval, increase that rate to not more than 0.15%. The governing body shall instruct the clerk of the governmental unit to certify the proposition to the proper election officials for submission at a regular election in accordance with the general election law. The proposition shall be in the following form:
"Shall the tax imposed by (governmental unit) for the

purpose of providing community mental health facilities and services, including facilities and services for persons with a developmental disability or substance use disorder be increased to (not more than 0.15%)?"

If a majority of all the votes cast upon the proposition are for the increase of the tax, then the governing body of the governmental unit may thereafter annually levy a tax not to exceed the rate set forth in the referendum question.
(Source: P.A. 95-336, eff. 8-21-07; 96-764, eff. 8-25-09.)

(405 ILCS 20/6) (from Ch. 91 1/2, par. 306)
Sec. 6. Whenever the governing body of any governmental unit has not provided the community mental health facilities and services provided in Section 2 and levied the tax provided in Section 4 and a petition signed by electors of the governmental unit equal in number to at least 10% of the total votes cast for the office which received the greatest total number of votes at the last preceding general governmental unit election is presented to the clerk of the governmental unit requesting the establishment and maintenance of such community mental health facilities and services, including facilities and services for the person with a developmental disability or a substance use disorder, for residents thereof and the levy of such an annual tax therefor, the governing body of the governmental unit, subject to the provisions of Section 7, shall establish and maintain such community mental health facilities and services and shall levy such an annual tax of not to exceed .15% upon all of the taxable property in such governmental unit at the value thereof, as equalized or assessed by the Department of Revenue. Such tax shall be levied and collected in the same manner as other governmental unit taxes, but shall not be included in any limitation otherwise prescribed as to the rate or amount of governmental unit taxes, but shall be in addition thereto and in excess thereof.
When collected, such tax shall be paid into a special fund to be designated as the "Community Mental Health Fund" which shall, upon authorization by the appropriate governmental unit, be administered by the community mental health board and used only for the purposes specified in this Act. Nothing contained herein shall in any way preclude the use of other funds available for such purposes under any existing Federal, State or local statute. Interest earned from moneys deposited in this Fund shall only be used for purposes which are authorized by this Act.
In any city, village, incorporated town, or township which levies a tax for the purpose of providing community mental health facilities and services and part or all of such city, village, incorporated town, or township is in a county or township, as the case may be, which levies a tax to provide community mental health facilities and services under the provisions of this Act, such county or township, as the case may be, shall pay to such city, village, incorporated town, or township, as the case may be, the entire amount collected from taxes under this Section on property subject to a tax which any city, village, incorporated town, or township thereof levies to provide community mental health facilities and services.
Whenever any city, village, incorporated town, or township receives any payments from a county or township as provided above, such city, village, incorporated town, or township shall reduce and abate from the tax levied by the authority of this Section a rate which would produce an amount equal to the amount received from such county or township.
(Source: P.A. 95-336, eff. 8-21-07.)

(405 ILCS 20/7) (from Ch. 91 1/2, par. 307)
Sec. 7. When the petition provided for in Section 6 is presented to the clerk of the governmental unit requesting the establishment and maintenance of such mental health facilities and services for residents of the community and the levy of such an annual tax therefor, the clerk of the governmental unit shall certify to the proper election officials the proposition for the levy of such tax which shall be submitted at a regular election in accordance with the general election law. The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall....................
(governmental unit) establish and
maintain community mental health YES
facilities and services including
facilities and services for the -----------------------
person with a developmental
disability or a substance NO
use disorder and levy therefor an
annual tax of not to exceed .15%?
--------------------------------------------------------------
If a majority of all the votes cast upon the proposition are in favor thereof, the governing body of such governmental unit shall establish and maintain such community mental health facilities and services and shall annually levy such tax. Thereafter, the governing body shall in the annual appropriation bill appropriate from such funds such sum or sums of money as may be deemed necessary, based upon the community mental health board's budget, the board's annual mental health report, and the board's plan to defray necessary expenses and liabilities in providing for such community mental health facilities and services.
(Source: P.A. 95-336, eff. 8-21-07.)

(405 ILCS 20/8) (from Ch. 91 1/2, par. 308)
Sec. 8. The Secretary of Human Services may make grants-in-aid to such county, city, village, incorporated town, township, public health district, county health department, multiple-county health department, school district or any combination thereof in accordance with the provisions of Section 34 of the Mental Health and Developmental Disabilities Administrative Act. However, no such grants shall be made without first considering the review and comments made by the board as set forth in Section 3e and responding thereto. The Department shall make all rules necessary for carrying out the provisions of this Section, including the setting of standards of eligibility for state assistance.
(Source: P.A. 91-357, eff. 7-29-99.)

(405 ILCS 20/8.1) (from Ch. 91 1/2, par. 308.1)
Sec. 8.1. The provisions of the Illinois Administrative Procedure Act are hereby expressly adopted and shall apply to all administrative rules and procedures of the Department under this Act, except that in case of conflict between the Illinois Administrative Procedure Act and this Act the provisions of this Act shall control, and except that Section 5-35 of the Illinois Administrative Procedure Act relating to procedures for rule-making does not apply to the adoption of any rule required by federal law in connection with which the Department is precluded by law from exercising any discretion.
(Source: P.A. 88-45.)

(405 ILCS 20/8.5)
Sec. 8.5. (Repealed).
(Source: P.A. 92-159, eff. 1-1-02. Repealed by P.A. 95-336, eff. 8-21-07.)

(405 ILCS 20/9) (from Ch. 91 1/2, par. 309)
Sec. 9. Whenever electors, equal in number to at least 10% of the total votes cast for the office on which the greatest total number of votes were cast at the last preceding general governmental unit election, of a governmental unit which has adopted the taxing provisions of this Act, present a petition to the clerk of the governmental unit, requesting that the levying of a tax annually in such governmental unit for the purpose of providing community mental health facilities and services be discontinued, the clerk shall certify the proposition to the proper election officials for submission at a regular election in accordance with the general election law. The proposition shall be substantially in the following form:
--------------------------------------------------------------
Shall.... (governmental unit)
discontinue the levying of an annual tax for YES
the purpose of providing community mental
health facilities and services including -----------------
facilities and services for the
person with a developmental disability NO
or a substance use disorder?
--------------------------------------------------------------
If a majority of all the votes cast upon the proposition are for the discontinuance of the levying of such tax, the governing body of the governmental unit shall not thereafter levy such a tax unless a proposition authorizing such levy again receives a majority of all the votes cast upon the proposition as provided in Sections 5 and 7 of this Act.
(Source: P.A. 95-336, eff. 8-21-07.)

(405 ILCS 20/10) (from Ch. 91 1/2, par. 310)
Sec. 10. Whenever the board and the governing body of a governmental unit by resolution determines that it is necessary to issue bonds of the governmental unit to enable it to provide buildings for or to make permanent improvements in the community mental health facilities, including facilities for the person with a developmental disability or a substance use disorder, the governing body shall so instruct the clerk of the governmental unit. Thereupon, such clerk shall certify the proposition to the proper election officials who shall submit the proposition at a regular election in accordance with the general election law. However, before such resolution is adopted, a report must be filed with the board and the governing body by the Department of Human Services as to the advisability of any proposed building or of any proposed permanent improvements in existing facilities.
(Source: P.A. 95-336, eff. 8-21-07.)

(405 ILCS 20/11) (from Ch. 91 1/2, par. 311)
Sec. 11. The proposition pursuant to Section 10 shall be in the following form:
--------------------------------------------------------------
Shall the.... (governmental unit) issue
bonds to the amount of.... dollars for the
purpose of enabling the governmental unit YES
to.... (purpose to be stated, which shall
be either to provide buildings for or to -----------------
make permanent improvements in the community
mental health facilities including facilities NO
for the person with a developmental
disability or a substance use disorder)?
--------------------------------------------------------------
In case a majority of the votes cast upon the propositions shall be in favor of the issuance of such bonds, the governing body of the governmental unit shall issue the bonds of the governmental unit not exceeding the amount authorized at the referendum. Such bonds shall become due not more than 40 years after their date, shall be in denominations of $100 or any multiple thereof, and shall bear interest, evidenced by coupons, payable semi-annually, as shall be determined by the governing body.
(Source: P.A. 95-336, eff. 8-21-07.)

(405 ILCS 20/12) (from Ch. 91 1/2, par. 312)
Sec. 12.
The bonds authorized by this Act shall be sold and the proceeds thereof used solely for the specified purpose. At or before the time of delivery of any bond, the governing body of the governmental unit shall file with the clerk of the governmental unit its certificates, stating the amount of bonds to be issued, or denominations, rate of interest, where payable, and shall include a form of bond to be issued. The governing body of the governmental unit shall levy a direct tax upon all of the taxable property within the governmental unit sufficient to pay the principal and interest on the bonds as and when the same respectively mature. Such tax shall be in addition to all other taxes and shall not be within any rate limitation otherwise prescribed by law.
The proceeds received from the sale of the bonds shall be placed in a special fund in the governmental unit treasury to be designated as the "Bond Community Mental Health Fund" and thereafter the governing body shall in the annual appropriation bill appropriate from such funds such sum or sums as may be necessary to carry out the provisions of this section. Interest earned from moneys deposited in this Fund shall only be used for purposes which are authorized by this Act.
(Source: P.A. 78-574.)

(405 ILCS 20/13) (from Ch. 91 1/2, par. 313)
Sec. 13. Both the proposition for the levy of an annual tax pursuant to Section 5 of this Act and the proposition for issuance of bonds pursuant to Section 10 of this Act may be submitted to the electors at the same election.
(Source: Laws 1967, p. 1171.)

(405 ILCS 20/14)
(Section scheduled to be repealed on December 31, 2018)
Sec. 14. Advisory committee.
(a) No later than December 31, 2011, the county board chairman in every county with a population of less than 3,000,000, or the township supervisor of a township located in a county with a population of 3,000,000 or more, shall appoint a volunteer 7 member mental health advisory committee composed of members of the general public, if no community mental health board has been established in the county or township as provided under Section 3a of this Act. This subsection shall not apply to townships that currently monitor and address mental health needs of township residents by providing or funding mental health services available to individuals and families, and that include the following: psychiatric evaluation, therapy, crisis assessment and intervention, and case management.
(b) The mental health advisory committee shall identify and assess current mental health services in its respective jurisdiction, monitor any expansion or contraction of such services, and, if deemed necessary, provide a report to the county or township board with recommendations for additional services.
(c) The mental health advisory committee shall have no taxing authority.
(d) This Section is repealed on December 31, 2018.
(Source: P.A. 97-439, eff. 8-18-11; 97-1170, eff. 3-12-13.)



405 ILCS 22/ - Community Mental Health Services Act.

(405 ILCS 22/1)
Sec. 1. Short title. This Act may be cited as the Community Expanded Mental Health Services Act.
(Source: P.A. 96-1548, eff. 1-1-12.)

(405 ILCS 22/5)
Sec. 5. Purpose. The purpose of an Expanded Mental Health Services Program and Governing Commission created under the provisions of this Act by the voters of a territory within a municipality with a population of more than 1,000,000 shall be to expand the availability of mental health services to an additional population of mentally ill residents, in keeping with the model of community-based mental health care instituted by the 1963 federal Community Mental Health Centers Act. The Program is intended to expand and extend mental health services to mentally ill residents who need the assistance of their communities in overcoming or coping with mental or emotional disorders, with a special focus on early intervention and prevention of such disorders. The Expanded Mental Health Services Program may also assist the severely mentally ill, but shall not replace existing services currently mandated by law for the severely mentally ill.
(Source: P.A. 96-1548, eff. 1-1-12.)

(405 ILCS 22/10)
Sec. 10. Definitions. As used in this Act:
"Clinical psychologist" means a psychologist who is licensed by the Illinois Department of Financial and Professional Regulation and who: (i) has a doctoral degree from a regionally accredited university, college, or professional school, and has 2 years of supervised experience in health services of which at least one year is postdoctoral and one year is in an organized health service program; or (ii) has a graduate degree in psychology from a regionally accredited university or college, and has not less than 6 years of experience as a psychologist with at least 2 years of supervised experience in health services.
"Clinical social worker" means a person who is licensed as a clinical social worker by the Illinois Department of Financial and Professional Regulation and who: (i) has a master's or doctoral degree in social work from an accredited graduate school of social work; and (ii) has at least 2 years of supervised post-master's clinical social work practice which shall include the provision of mental health services for the evaluation, treatment and prevention of mental and emotional disorders.
"Community organization" means a not for profit organization which has been registered with this State for at least 5 years as a not for profit organization, which qualifies for tax exempt status under Section 501(c)(3) of the United States Internal Revenue Code of 1986, as now or hereafter amended, which continuously maintains an office or business location within the territory of an Expanded Mental Health Services Program together with a current listed telephone number, or a majority of whose members reside within the territory of an Expanded Mental Health Services Program.
"Eligible person" means any person living within a described territory who suffers from, or is at risk of suffering from, a mental illness and such a person's immediate family (including a spouse, child, and parent). Each eligible person may receive described services within a territory, and those services shall be free of charge after the person has exhausted all available payment subsidies, including but not limited to Medicare, Medicaid, and private insurance.
"Governing Commission" means the governing body of an Expanded Mental Health Services Program created under this Act.
"Mental illness" means a mental or emotional disorder that substantially impairs a person's thought, perception of reality, emotional process, judgment, behavior, or ability to cope with the ordinary demands of life, but does not include a developmental disability, dementia, or Alzheimer's disease absent psychosis, or an abnormality manifested only by repeated criminal or otherwise antisocial conduct.
"Mental health professionals" include clinical social workers, clinical psychologists, and psychiatrists as defined by this Act.
"Program" means the Expanded Mental Health Services Program governed by a specific Governing Commission.
"Program guidelines" means those policies, rules, regulations, and bylaws established from time to time by the Governing Commission to explain, clarify, or modify the Program in order to fulfill its goals and objectives.
"Psychiatrist" means a physician who has successfully completed a residency program in psychiatry accredited by either the Accreditation Council for Graduate Medical Education or the American Osteopathic Association.
"Severe mental illness" means the manifestation of all of the following characteristics: (i) a primary diagnosis of one of the major mental disorders in the current edition of the Diagnostic and Statistical Manual of Mental Disorders listed as follows: schizophrenia disorder; delusional disorder; schizo-affective disorder; bipolar affective disorder; atypical psychosis; major depression, recurrent; (ii) substantial impairment of functioning in at least 2 of the following areas: self-maintenance, social functioning, activities of community living, and work skills; and (iii) presence or expected presence of the disability for at least one year.
A determination of severe mental illness shall be based upon a comprehensive, documented assessment with an evaluation by a licensed clinical psychologist or psychiatrist, and shall not be based solely on behaviors relating to environmental, cultural or economic differences.
"Territory" means a geographically contiguous area with a population of 75,000 to 250,000 based on the most recent decennial census.
"Treatment" means an effort to accomplish an improvement in the mental condition or related behavior of a recipient. "Treatment" includes, but is not limited to, examination, diagnosis, evaluation, care, training, psychotherapy, pharmaceuticals, outpatient services, and other services provided for recipients by mental health facilities.
(Source: P.A. 96-1548, eff. 1-1-12.)

(405 ILCS 22/15)
Sec. 15. Creation of Expanded Mental Health Services Program and Governing Commission.
(a) Whenever in a municipality with more than 1,000,000 inhabitants, the question of creating an Expanded Mental Health Services Program within a contiguous territory included entirely within the municipality is initiated by resolution or ordinance of the corporate authorities of the municipality or by a petition signed by not less than 8% of the total votes cast for candidates for Governor in the preceding gubernatorial election by registered voters of the territory, the registered voters of which are eligible to sign the petition, it shall be the duty of the election authority having jurisdiction over such municipality to submit the question of creating an Expanded Mental Health Services Program to the electors of the territory at the regular election specified in the resolution, ordinance, or petition initiating the question. A petition initiating a question described in this Section shall be filed with the election authority having jurisdiction over the municipality. The petition shall be filed and objections thereto shall be made in the manner provided in the general election law. A resolution, ordinance, or petition initiating a question described in this Section shall specify the election at which the question is to be submitted. The referendum on such question shall be held in accordance with general election law. Such question, and the resolution, ordinance, or petition initiating the question, shall include a description of the territory, the name of the proposed Expanded Mental Health Services Program, and the maximum rate at which the Expanded Mental Health Services Program shall be able to levy a property tax. The question shall be in substantially the following form:
Shall there be established, to serve the territory commonly described on this ballot or notice of this question, a ........ (fill in community name) Expanded Mental Health Services Program, to provide direct free mental health services for any resident of the territory who needs assistance in overcoming or coping with mental or emotional disorders, where such program will be funded through an increase of not more than ..... (fill in tax rate from .025% to .044%) of the equalized assessed valuation of all properties within the boundaries of the territory?
All of that area within the geographic boundaries of the territory described in such question shall be included in the Program, and no area outside the geographic boundaries of the territory described in such question shall be included in the Program. If the election authority determines that the description cannot be included within the space limitations of the ballot, the election authority shall prepare large printed copies of a notice of the question, which shall be prominently displayed in the polling place of each precinct in which the question is to be submitted.
(b) Whenever a majority of the voters on such public question approve the creation of an Expanded Mental Health Services Program as certified by the proper election authorities, within 90 days of the passage of the referendum the Governor shall appoint 5 members and the Mayor of the municipality shall appoint 4 members, to be known as commissioners, to serve as the governing body of the Expanded Mental Health Services Program.
(c) Of the 5 commissioners appointed by the Governor, the Governor shall choose 4 commissioners from a list of nominees supplied by a community organization or community organizations as defined in this Act; these 4 commissioners shall reside in the territory of the Program. Of the commissioners appointed by the Governor, one shall be a mental health professional and one shall be a mental health consumer residing in the territory of the Program.
(d) Of the 4 commissioners appointed by the Mayor of the municipality, the Mayor shall choose 3 commissioners from a list of nominees supplied by a community organization or community organizations as defined in this Act; these 3 commissioners shall reside in the territory of the Program. Of the commissioners appointed by the Mayor, one shall be a mental health professional and one shall be a mental health consumer residing in the territory of the Program.
(e) A community organization may recommend up to 10 individuals to the Governor and up to 10 individuals to the Mayor to serve on the Governing Commission.
(f) No fewer than 7 commissioners serving at one time shall reside within the territory of the Program.
(g) Upon creation of a Governing Commission, the terms of the initial commissioners shall be as follows: (i) of the Governor's initial appointments, 2 shall be for 3 years, one for 2 years, and 2 for one year; and (ii) of the Mayor's initial appointments, one shall be for 3 years, 2 for 2 years, and one for one year. All succeeding terms shall be for 3 years, or until a successor is appointed and qualified. Commissioners shall serve without compensation except for reimbursement for reasonable expenses incurred in the performance of duties as a commissioner. A vacancy in the office of a member of a Governing Commission shall be filled in like manner as an original appointment.
(h) Any member of the Governing Commission may be removed by a majority vote of all other commissioners for absenteeism, neglect of duty, misconduct or malfeasance in the office, after being given a written statement of the charges and an opportunity to be heard thereon.
(i) All proceedings and meetings of the Governing Commission shall be conducted in accordance with the provisions of the Open Meetings Act.
(Source: P.A. 98-630, eff. 5-29-14.)

(405 ILCS 22/20)
Sec. 20. Duties and functions of Governing Commission. The duties and functions of the Governing Commission of an Expanded Mental Health Services Program shall include the following:
(1) To, immediately after appointment, meet and

organize, by the election of one of its number as president and one as secretary and such other officers as it may deem necessary. It shall establish policies, rules, regulations, bylaws, and procedures for both the Governing Commission and the Program concerning the rendition or operation of services and facilities which it directs, supervises, or funds, not inconsistent with the provisions of this Act. No policies, rules, regulations, or bylaws shall be adopted by the Governing Commission without prior notice to the residents of the territory of a Program and an opportunity for such residents to be heard.

(2) To hold meetings at least quarterly, and to hold

special meetings upon a written request signed by at least 2 commissioners and filed with the secretary of the Governing Commission.

(3) To provide annual status reports on the Program

to the Governor, the Mayor of the municipality, and the voters of the territory within 120 days after the end of the fiscal year, such report to show the condition of the expanded mental health services fund for that year, the sums of money received from all sources, how all monies have been expended and for what purposes, how the Program has conformed with the mental health needs assessment conducted in the territory, and such other statistics and Program information in regard to the work of the Governing Commission as it may deem of general interest.

(4) To manage, administer, and invest the financial

resources contained in the expanded mental health services fund.

(5) To employ necessary personnel, acquire necessary

office space, enter into contractual relationships, and disburse funds in accordance with the provisions of this Act. In this regard, to the extent the Governing Commission chooses to retain the services of another public or private agency with respect to the provision of expanded mental health services under this Act, such selection shall be based upon receipt of a comprehensive plan addressing the following factors: the conducting of a thorough mental health needs assessment for the territory; the development of specific mental health programs and services tailored to this assessment; and the percentage of the proposed budget devoted to responding to these demonstrated needs. Within 14 days of the selection of any individual or organization, the Governing Commission shall provide a written report of its decision, with specific reference to the factors used in reaching its decision, to the Mayor of the municipality, the Governor, and the voters of the territory. Subsequent decisions by the Governing Commission to retain or terminate the services of a provider shall be based upon the provider's success in achieving its stated goals, especially with regards to servicing the maximum number of residents of the territory identified as needing mental health services in the initial needs assessment and subsequent updates to it.

(6) To disburse the funds collected annually from tax

revenue in such a way that no less than 85% of those funds are expended on direct mental and emotional health services provided by licensed mental health professionals or by mental health interns or persons with a bachelor's degree in social work supervised by those professionals.

(7) To establish criteria and standards necessary for

hiring the licensed mental health professionals to be employed to provide the direct services of the Program.

(8) To identify the mental and emotional health needs

within the Program territory and determine the programs for meeting those needs annually as well as the eligible persons whom the Program may serve.

(9) To obtain errors and omissions insurance for all

commissioners in an amount of no less than $1,000,000.

(10) To perform such other functions in connection

with the Program and the expanded mental health services fund as required under this Act.

(Source: P.A. 96-1548, eff. 1-1-12; 97-813, eff. 7-13-12.)

(405 ILCS 22/25)
Sec. 25. Expanded mental health services fund.
(a) The Governing Commission shall maintain the expanded mental health services fund for the purposes of paying the costs of administering the Program and carrying out its duties under this Act, subject to the limitations and procedures set forth in this Act.
(b) The expanded mental health services fund shall be raised by means of an annual tax levied on each property within the territory of the Program. The rate of this tax may be changed from year to year by majority vote of the Governing Commission but in no case shall it exceed the ceiling rate established by the voters in the territory of the Program in the binding referendum to approve the creation of the Expanded Mental Health Services Program. The ceiling rate must be set within the range of .025% to .044% of the equalized assessed valuation of all properties in the territory of the Program. A higher ceiling rate for a territory may be established within that range only by the voters in a binding referendum from time to time to be held in a manner as set forth in this legislation. The commissioners shall cause the amount to be raised by taxation in each year to be certified to the county clerk in the manner provided by law, and any tax so levied and certified shall be collected and enforced in the same manner and by the same officers as those taxes for the purposes of the county and city within which the territory of the Governing Commission is located. Any such tax, when collected, shall be paid over to the proper officer of the Governing Commission who is authorized to receive and receipt for such tax. The Governing Commission may issue tax anticipation warrants against the taxes to be assessed for a calendar year.
(c) The moneys deposited in the expanded mental health services fund shall, as nearly as practicable, be fully and continuously invested or reinvested by the Governing Commission in investment obligations which shall be in such amounts, and shall mature at such times, that the maturity or date of redemption at the option of the holder of such investment obligations shall coincide, as nearly as practicable, with the times at which monies will be required for the purposes of the Program. For the purposes of this Section, "investment obligation" means direct general municipal, state, or federal obligations which at the time are legal investments under the laws of this State and the payment of principal of and interest on which are unconditionally guaranteed by the governing body issuing them.
(d) The fund shall be used solely and exclusively for the purpose of providing expanded mental health services and no more than 15% of the annual levy may be used for reasonable salaries, expenses, bills, and fees incurred in administering the Program.
(e) The fund shall be maintained, invested, and expended exclusively by the Governing Commission of the Program for whose purposes it was created. Under no circumstances shall the fund be used by any person or persons, governmental body, or public or private agency or concern other than the Governing Commission of the Program for whose purposes it was created. Under no circumstances shall the fund be commingled with other funds or investments.
(f) No commissioner or family member of a commissioner, or employee or family member of an employee, may receive any financial benefit, either directly or indirectly, from the fund. Nothing in this subsection shall be construed to prohibit payment of expenses to a commissioner in accordance with subsection (g) of Section 15.
(g) Annually, the Governing Commission shall prepare for informational purposes in the appropriations process: (1) an annual budget showing the estimated receipts and intended disbursements pursuant to this Act for the fiscal year immediately following the date the budget is submitted, which date must be at least 30 days prior to the start of the fiscal year; and (2) an independent financial audit of the fund and the management of the Program detailing the income received and disbursements made pursuant to this Act during the fiscal year just preceding the date the annual report is submitted, which date must be within 90 days of the close of that fiscal year. These reports shall be made available to the public through any office of the Governing Commission or a public facility such as a local public library located within the territory of the Program. In addition, and in an effort to increase transparency of public programming, the Governing Commission shall effectively create and operate a publicly accessible website, which shall publish results of all audits for a period of no less than six months after the initial disclosure of the results and findings of each audit.
(h) Any expanded Mental Health Services Program existing on the effective date of this amendatory Act of the 98th General Assembly and created before December 31, 2012 by majority voter support on a binding referendum shall be authorized to levy for the 2013 levy year at the minimum tax rate of .025% of the equalized assessed valuation of all properties within its territory.
(Source: P.A. 97-813, eff. 7-13-12; 98-630, eff. 5-29-14.)

(405 ILCS 22/30)
Sec. 30. Termination of a Program. An Expanded Mental Health Services Program may be terminated only by the submission of and approval of the issue in the form of a public question before the voters of the territory of the Program at a regularly scheduled election in the same manner as the question of the creation of the Program, as set forth in Section 15 of this Act. If a majority of the voters voting upon the question approve the termination of the Expanded Mental Health Services Program, as certified by the proper election authorities, the Program shall conclude its business and cease operations within one year of the date on which the election containing the public question was held.
(Source: P.A. 96-1548, eff. 1-1-12.)

(405 ILCS 22/35)
Sec. 35. Immunity and indemnification. No commissioner, officer, or employee, whether on salary, wage, or voluntary basis, shall be personally liable and no cause of action may be brought for damages resulting from the exercise of judgment or discretion in connection with the performance of Program duties or responsibilities, unless the act or omission involved willful or wanton conduct.
A Program shall indemnify each commissioner, officer, and employee, except for the mental health professionals who will be expected to maintain malpractice insurance appropriate to their professional positions, whether on salary, wage, or voluntary basis against any and all losses, damages, judgments, interest, settlements, fines, court costs and other reasonable costs and expenses of legal proceedings including attorney fees, and any other liabilities incurred by, imposed upon, or suffered by such individual in connection with or resulting from any claim, action, suit, or proceeding, actual or threatened, arising out of or in connection with the performance of Program duties. Any settlement of any claim must be made with prior approval of the Governing Commission in order for indemnification, as provided in this Section, to be available.
The immunity and indemnification provided by a Program under this Section shall not cover any acts or omissions which involve willful or wanton conduct, breach of good faith, intentional misconduct, knowing violation of the law, or for any transaction from which such individual derives an improper personal benefit.
(Source: P.A. 96-1548, eff. 1-1-12.)

(405 ILCS 22/40)
Sec. 40. Legal actions. No lawsuit or any other type of legal action brought under the terms of this Act shall be sustainable in a court of law or equity unless all conditions, stipulations, and provisions of the Program have been complied with, and unless the suit is brought within 12 months after the event which is the subject of the legal action.
(Source: P.A. 96-1548, eff. 1-1-12.)

(405 ILCS 22/45)
Sec. 45. Penalty. Any person violating the provisions of this Act or any procedure, regulation, or bylaw of a Governing Commission and Program created under the provisions of this Act shall, in addition to all other remedies provided by law, be guilty of a petty offense and shall be fined not more than $1,000 for each offense.
(Source: P.A. 96-1548, eff. 1-1-12.)

(405 ILCS 22/50)
Sec. 50. Home rule. The authority or duty to establish or prohibit the establishment of Expanded Mental Health Services Programs in any municipality with more than 1,000,000 inhabitants, including home rule units, and the determination of the terms of such Programs are declared to be exclusive powers and functions of the State which may not be exercised concurrently by any such municipality. No municipality with more than 1,000,000 inhabitants, including home rule units, shall establish or maintain an Expanded Mental Health Services Program other than as provided in this Act, and any such municipality shall affirmatively establish and maintain an Expanded Mental Health Services Program when required to do so pursuant to this Act. This Section is a denial and limitation of home rule powers and functions under subsection (h) of Section 6 of Article VII of the Illinois Constitution.
(Source: P.A. 96-1548, eff. 1-1-12.)



405 ILCS 25/ - Specialized Living Centers Act.

(405 ILCS 25/1) (from Ch. 91 1/2, par. 601)
Sec. 1. Short title.) This Act shall be known and may be cited as the "Specialized Living Centers Act".
(Source: P.A. 79-970.)

(405 ILCS 25/2) (from Ch. 91 1/2, par. 602)
Sec. 2. Definitions. As used in this Act, unless the context otherwise requires, the terms specified in the following Sections preceding Section 3 have the meanings ascribed to them in those Sections.
(Source: P.A. 87-866.)

(405 ILCS 25/2.01) (from Ch. 91 1/2, par. 602.01)
Sec. 2.01. "Board" means the Capital Development Board of the State of Illinois created by the "Capital Development Board Act", approved July 10, 1972, as such Act may be now or hereafter amended.
(Source: P.A. 79-970.)

(405 ILCS 25/2.02) (from Ch. 91 1/2, par. 602.02)
Sec. 2.02. "Department" means the Department of Human Services, as successor to the Department of Mental Health and Developmental Disabilities.
(Source: P.A. 89-507, eff. 7-1-97.)

(405 ILCS 25/2.03) (from Ch. 91 1/2, par. 602.03)
Sec. 2.03. "Person with a developmental disability" means individuals whose disability is attributable to an intellectual disability, cerebral palsy, epilepsy or other neurological condition which generally originates before such individuals attain age 18 which had continued or can be expected to continue indefinitely and which constitutes a substantial disability to such individuals.
(Source: P.A. 99-143, eff. 7-27-15.)

(405 ILCS 25/2.04) (from Ch. 91 1/2, par. 602.04)
Sec. 2.04. "Specialized living centers" means, for the purpose of this Act, an Intermediate Care Facility specializing in living arrangements for the person with a developmental disability providing a means by which they can reach their highest level of independent living.
(Source: P.A. 88-380.)

(405 ILCS 25/2.05) (from Ch. 91 1/2, par. 602.05)
Sec. 2.05. "Sponsoring authority" means any public entity except the State of Illinois or any Community Mental Health Board, and such term includes any not for profit private mental health agency, organization or association.
(Source: P.A. 79-970.)

(405 ILCS 25/2.06) (from Ch. 91 1/2, par. 602.06)
Sec. 2.06. "Durable, moveable equipment" means for the purposes of this Act all items of initial equipment, other than built-in equipment, which are necessary and appropriate for the functioning of a particular facility. Such equipment shall have an extended, useful life; not be consumed in use; and have an identity and function which will not be lost through incorporation into a more complex unit.
(Source: P.A. 79-1477.)

(405 ILCS 25/2.07) (from Ch. 91 1/2, par. 602.07)
Sec. 2.07. "Takeover entity" means any agency, organization or association, public or private, for profit or not-for-profit, qualified under the Department's rules and regulations to operate a facility for providing care or service to persons with developmental disabilities or mental illness and that agrees to provide that care or service.
(Source: P.A. 87-866.)

(405 ILCS 25/3) (from Ch. 91 1/2, par. 603)
Sec. 3. Department's powers and duties. The Secretary of the Department has the powers and shall perform the functions and duties specified in Sections 3.01 through 3.07 of this Act.
(Source: P.A. 89-507, eff. 7-1-97.)

(405 ILCS 25/3.01) (from Ch. 91 1/2, par. 603.01)
Sec. 3.01. The Department shall develop specifications for the establishment of specialized living centers to be located throughout the State. Such specifications shall provide that each such intermediate care facility shall serve not less than 50 nor more than 100 persons with a developmental disability.
(Source: P.A. 88-380.)

(405 ILCS 25/3.02) (from Ch. 91 1/2, par. 603.02)
Sec. 3.02. The Department shall forward such specifications as are required to be developed under Section 3.01 to any sponsoring authority requesting such specifications.
(Source: P.A. 79-970.)

(405 ILCS 25/3.03) (from Ch. 91 1/2, par. 603.03)
Sec. 3.03. The Department shall review the requests of any sponsoring authority for the establishment of a specialized living center to be located in the geographic region of such sponsoring authority. Review of requests shall be completed by the Department within 90 days of the receipt of any such request.
(Source: P.A. 79-970.)

(405 ILCS 25/3.04) (from Ch. 91 1/2, par. 603.04)
Sec. 3.04. The Department shall review all requests of all sponsoring authorities. In making its selection of sites for the establishment of specialized living centers, the Department shall give consideration to population density and distribution throughout the State, and select proposals representing, as nearly as practicable, all geographic regions of the State. If from the same geographic region of the State proposals are submitted by more than one sponsoring authority, in making its selection the Department shall consider: (i) the sponsoring authority which is located in the community with the largest number of persons with a developmental disability who would be eligible for the services rendered in these facilities, (ii) the access to and availability of social services to each sponsoring authority, (iii) the access to and availability of public transportation to each sponsoring authority. Upon selection of site proposals the Department shall forward its selections to the Capital Development Board for the consideration and review of such Board.
(Source: P.A. 88-380.)

(405 ILCS 25/3.05) (from Ch. 91 1/2, par. 603.05)
Sec. 3.05. The Department shall cooperate with the Capital Development Board in attaining the final selection of site proposals for the establishment of specialized living centers.
(Source: P.A. 79-970.)

(405 ILCS 25/3.06) (from Ch. 91 1/2, par. 603.06)
Sec. 3.06. The Department shall adopt and promulgate rules and regulations for the conduct, maintenance and operation of specialized living centers. The provisions of the Illinois Administrative Procedure Act are hereby expressly adopted and shall apply to all administrative rules and procedures of the Department under this Act, except that in case of conflict between the Illinois Administrative Procedure Act and this Act the provisions of this Act shall control, and except that Section 5-35 of the Illinois Administrative Procedure Act relating to procedures for rule-making does not apply to the adoption of any rule required by federal law in connection with which the Department is precluded by law from exercising any discretion.
(Source: P.A. 88-45.)

(405 ILCS 25/3.07) (from Ch. 91 1/2, par. 603.07)
Sec. 3.07. The Department may demand assurances by affidavit or other means of the financial stability of any sponsoring authority. The Department may demand assurances by affidavit or other means of the competence and good character of the individuals holding office in forming, representing or being affiliated with a sponsoring authority.
(Source: P.A. 79-970.)

(405 ILCS 25/4) (from Ch. 91 1/2, par. 604)
Sec. 4. Capital Development Board, powers and duties.) The Capital Development Board shall have the rights and exercise the powers and duties specified in Sections 4.01 through 4.04 of this Act.
(Source: P.A. 83-884.)

(405 ILCS 25/4.01) (from Ch. 91 1/2, par. 604.01)
Sec. 4.01. The Capital Development Board shall cooperate with and lend all such assistance as may be requested by the Department in the development of specifications and the selection of sites for the establishment of specialized living centers.
(Source: P.A. 79-970.)

(405 ILCS 25/4.02) (from Ch. 91 1/2, par. 604.02)
Sec. 4.02. The Capital Development Board shall, within 90 days after submission of such site proposals to the Board by the Department, make a final selection and determination of sites for the establishment of specialized living centers. The Capital Development Board shall be the final authority in the selection of such sites.
(Source: P.A. 79-970.)

(405 ILCS 25/4.03) (from Ch. 91 1/2, par. 604.03)
Sec. 4.03. The Capital Development Board, in the development of specialized living centers under this Act, shall comply with the requirements of the "Illinois Health Facilities Planning Act", approved August 27, 1974, as such Act may be now or hereafter amended.
(Source: P.A. 79-970.)

(405 ILCS 25/4.04) (from Ch. 91 1/2, par. 604.04)
Sec. 4.04. The Capital Development Board may acquire and accept gifts of land and may convey such land to sponsoring authorities of specialized living centers.
(Source: P.A. 87-866; 88-330.)

(405 ILCS 25/5) (from Ch. 91 1/2, par. 605)
Sec. 5. Sponsoring authorities, rights and duties.) A sponsoring authority has the rights and shall exercise the powers and functions specified in Sections 5.01 through 5.03 of this Act.
(Source: P.A. 79-970.)

(405 ILCS 25/5.01) (from Ch. 91 1/2, par. 605.01)
Sec. 5.01. Any sponsoring authority may request specifications from the Department for the establishment of specialized living centers. Upon receipt of such specifications from the Department a sponsoring authority may develop a detailed proposal for the establishment of a specialized living center for the person with a developmental disability. Such detailed proposal shall include the selection of a specific site for the location of a specialized living center and shall take into account and shall be based upon the specifications developed by the Department. A sponsoring authority shall have 90 days after receipt of specifications from the Department to develop a detailed proposal. After the expiration of such 90 day period the Department may, at its option, refuse to accept the submission of such proposal.
(Source: P.A. 88-380.)

(405 ILCS 25/5.02) (from Ch. 91 1/2, par. 605.02)
Sec. 5.02. A sponsoring authority may upon acceptance of its proposal for the establishment of a specialized living center and the construction of such facilities as may be required, receive such legal title to such land and buildings and such interest in moveable, durable equipment as are prescribed in Sections 6 and 7 of this Act. Upon the transfer of legal title and durable, moveable equipment to the sponsoring authority, such authority shall be subject to the rules and regulations adopted by the Department for the conduct, maintenance and operation of the specialized living center.
(Source: P.A. 79-1477.)

(405 ILCS 25/5.03) (from Ch. 91 1/2, par. 605.03)
Sec. 5.03. (Repealed).
(Source: Repealed by P.A. 88-330.)

(405 ILCS 25/6) (from Ch. 91 1/2, par. 606)
Sec. 6. Conveyance of title to or leasing of lands and buildings. Upon the completion of construction of all buildings and facilities of a specialized living center for persons with a developmental disability the Capital Development Board may convey to the sponsoring authority for nominal consideration a fee simple interest.
(Source: P.A. 87-866; 88-330; 88-380; 88-670, eff. 12-2-94.)

(405 ILCS 25/7) (from Ch. 91 1/2, par. 607)
Sec. 7. Lease of durable, moveable equipment. Upon conveyance of legal title to the sponsoring authority, the Capital Development Board may lease to the sponsoring authority for nominal consideration the initial durable, moveable equipment required for the operation of the Specialized Living Center in accordance with rules and regulations of the Department. The lease shall contain at minimum the covenants binding the sponsoring authority to maintain and repair the equipment and to maintain a perpetual inventory of the equipment. The interest in such equipment transferred under this Act to a sponsoring authority shall terminate upon the happening of any condition causing legal title to the land and building to revert to the Capital Development Board.
(Source: P.A. 79-1477.)



405 ILCS 30/ - Community Services Act.

(405 ILCS 30/1) (from Ch. 91 1/2, par. 901)
Sec. 1. Purpose. It is declared to be the policy and intent of the Illinois General Assembly that the Department of Human Services assume leadership in facilitating the establishment of comprehensive and coordinated arrays of private and public services for persons with mental illness, persons with a developmental disability, and alcohol and drug dependent citizens residing in communities throughout the state. The Department shall work in partnership with local government entities, direct service providers, voluntary associations and communities to create a system that is sensitive to the needs of local communities and which complements existing family and other natural supports, social institutions and programs.
The goals of the service system shall include but not be limited to the following: to strengthen the independence, self-esteem, and ability of the individual with a disability to participate in and contribute to community life; to insure continuity of care for clients; to enable persons with disabilities to access needed services, commensurate with their individual wishes and needs, regardless of where they reside in the state; to prevent unnecessary institutionalization and the dislocation of individuals from their home communities; to provide a range of services so that persons can receive these services in settings which do not unnecessarily restrict their liberty; and to encourage clients to move among settings as their needs change.
The system shall include provision of services in the areas of prevention, client assessment and diagnosis, case coordination, crisis and emergency care, treatment and habilitation and support services, and community residential alternatives to institutional settings. The General Assembly recognizes that community programs are an integral part of the larger service system, which includes state-operated facilities for persons who cannot receive appropriate services in the community.
Towards achievement of these ends, the Department of Human Services, working in coordination with other State agencies, shall assume responsibilities pursuant to this Act, which includes activities in the areas of planning, quality assurance, program evaluation, community education, and the provision of financial and technical assistance to local provider agencies.
(Source: P.A. 99-143, eff. 7-27-15.)

(405 ILCS 30/2) (from Ch. 91 1/2, par. 902)
Sec. 2. Community Services System. Services should be planned, developed, delivered and evaluated as part of a comprehensive and coordinated system. The Department of Human Services shall encourage the establishment of services in each area of the State which cover the services categories described below. What specific services are provided under each service category shall be based on local needs; special attention shall be given to unserved and underserved populations, including children and youth, racial and ethnic minorities, and the elderly. The service categories shall include:
(a) Prevention: services designed primarily to reduce

the incidence and ameliorate the severity of developmental disabilities, mental illness and alcohol and drug dependence;

(b) Client Assessment and Diagnosis: services

designed to identify persons with developmental disabilities, mental illness and alcohol and drug dependency; to determine the extent of the disability and the level of functioning; to ensure that the individual's need for treatment of mental disorders or substance use disorders or co-occurring substance use and mental health disorders is determined using a uniform screening, assessment, and evaluation process inclusive of criteria; for purposes of this subsection (b), a uniform screening, assessment, and evaluation process refers to a process that includes an appropriate evaluation and, as warranted, a referral; "uniform" does not mean the use of a singular instrument, tool, or process that all must utilize; information obtained through client evaluation can be used in individual treatment and habilitation plans; to assure appropriate placement and to assist in program evaluation;

(c) Case Coordination: services to provide

information and assistance to persons with disabilities to ensure that they obtain needed services provided by the private and public sectors; case coordination services should be available to individuals whose functioning level or history of institutional recidivism or long-term care indicate that such assistance is required for successful community living;

(d) Crisis and Emergency: services to assist

individuals and their families through crisis periods, to stabilize individuals under stress and to prevent unnecessary institutionalization;

(e) Treatment, Habilitation and Support: services

designed to help individuals develop skills which promote independence and improved levels of social and vocational functioning and personal growth; and to provide non-treatment support services which are necessary for successful community living;

(f) Community Residential Alternatives to

Institutional Settings: services to provide living arrangements for persons unable to live independently; the level of supervision, services provided and length of stay at community residential alternatives will vary by the type of program and the needs and functioning level of the residents; other services may be provided in a community residential alternative which promote the acquisition of independent living skills and integration with the community.

(Source: P.A. 99-143, eff. 7-27-15.)

(405 ILCS 30/3) (from Ch. 91 1/2, par. 903)
Sec. 3. Responsibilities for Community Services. Pursuant to this Act, the Department of Human Services shall facilitate the establishment of a comprehensive and coordinated array of community services based upon a federal, State and local partnership. In order to assist in implementation of this Act, the Department shall prescribe and publish rules and regulations. The Department may request the assistance of other State agencies, local government entities, direct services providers, trade associations, and others in the development of these regulations or other policies related to community services.
The Department shall assume the following roles and responsibilities for community services:
(a) Service Priorities. Within the service categories described in Section 2 of this Act, establish and publish priorities for community services to be rendered, and priority populations to receive these services.
(b) Planning. By January 1, 1994 and by January 1 of each third year thereafter, prepare and publish a Plan which describes goals and objectives for community services state-wide and for regions and subregions needs assessment, steps and time-tables for implementation of the goals also shall be included; programmatic goals and objectives for community services shall cover the service categories defined in Section 2 of this Act; the Department shall insure local participation in the planning process.
(c) Public Information and Education. Develop programs aimed at improving the relationship between communities and their residents with disabilities; prepare and disseminate public information and educational materials on the prevention of developmental disabilities, mental illness, and alcohol or drug dependence, and on available treatment and habilitation services for persons with these disabilities.
(d) Quality Assurance. Promulgate minimum program standards, rules and regulations to insure that Department funded services maintain acceptable quality and assure enforcement of these standards through regular monitoring of services and through program evaluation; this applies except where this responsibility is explicitly given by law to another State agency.
(d-5) Accreditation requirements for providers of mental health and substance abuse treatment services. Except when the federal or State statutes authorizing a program, or the federal regulations implementing a program, are to the contrary, accreditation shall be accepted by the Department in lieu of the Department's facility or program certification or licensure onsite review requirements and shall be accepted as a substitute for the Department's administrative and program monitoring requirements, except as required by subsection (d-10), in the case of:
(1) Any organization from which the Department

purchases mental health or substance abuse services and that is accredited under any of the following: the Comprehensive Accreditation Manual for Behavioral Health Care (Joint Commission on Accreditation of Healthcare Organizations (JCAHO)); the Comprehensive Accreditation Manual for Hospitals (JCAHO); the Standards Manual for the Council on Accreditation for Children and Family Services (Council on Accreditation for Children and Family Services (COA)); or the Standards Manual for Organizations Serving People with Disabilities (the Rehabilitation Accreditation Commission (CARF)).

(2) Any mental health facility or program licensed or

certified by the Department, or any substance abuse service licensed by the Department, that is accredited under any of the following: the Comprehensive Accreditation Manual for Behavioral Health Care (JCAHO); the Comprehensive Accreditation Manual for Hospitals (JCAHO); the Standards Manual for the Council on Accreditation for Children and Family Services (COA); or the Standards Manual for Organizations Serving People with Disabilities (CARF).

(3) Any network of providers from which the

Department purchases mental health or substance abuse services and that is accredited under any of the following: the Comprehensive Accreditation Manual for Behavioral Health Care (JCAHO); the Comprehensive Accreditation Manual for Hospitals (JCAHO); the Standards Manual for the Council on Accreditation for Children and Family Services (COA); the Standards Manual for Organizations Serving People with Disabilities (CARF); or the National Committee for Quality Assurance. A provider organization that is part of an accredited network shall be afforded the same rights under this subsection.

(d-10) For mental health and substance abuse services, the Department may develop standards or promulgate rules that establish additional standards for monitoring and licensing accredited programs, services, and facilities that the Department has determined are not covered by the accreditation standards and processes. These additional standards for monitoring and licensing accredited programs, services, and facilities and the associated monitoring must not duplicate the standards and processes already covered by the accrediting bodies.
(d-15) The Department shall be given proof of compliance with fire and health safety standards, which must be submitted as required by rule.
(d-20) The Department, by accepting the survey or inspection of an accrediting organization, does not forfeit its rights to perform inspections at any time, including contract monitoring to ensure that services are provided in accordance with the contract. The Department reserves the right to monitor a provider of mental health and substance abuse treatment services when the survey or inspection of an accrediting organization has established any deficiency in the accreditation standards and processes.
(d-25) On and after the effective date of this amendatory Act of the 92nd General Assembly, the accreditation requirements of this Section apply to contracted organizations that are already accredited.
(e) Program Evaluation. Develop a system for conducting evaluation of the effectiveness of community services, according to preestablished performance standards; evaluate the extent to which performance according to established standards aids in achieving the goals of this Act; evaluation data also shall be used for quality assurance purposes as well as for planning activities.
(f) Research. Conduct research in order to increase understanding of mental illness, developmental disabilities and alcohol and drug dependence.
(g) Technical Assistance. Provide technical assistance to provider agencies receiving funds or serving clients in order to assist these agencies in providing appropriate, quality services; also provide assistance and guidance to other State agencies and local governmental bodies serving persons with disabilities in order to strengthen their efforts to provide appropriate community services; and assist provider agencies in accessing other available funding, including federal, State, local, third-party and private resources.
(h) Placement Process. Promote the appropriate placement of clients in community services through the development and implementation of client assessment and diagnostic instruments to assist in identifying the individual's service needs; client assessment instruments also can be utilized for purposes of program evaluation; whenever possible, assure that placements in State-operated facilities are referrals from community agencies.
(i) Interagency Coordination. Assume leadership in promoting cooperation among State health and human service agencies to insure that a comprehensive, coordinated community services system is in place; to insure persons with a disability access to needed services; and to insure continuity of care and allow clients to move among service settings as their needs change; also work with other agencies to establish effective prevention programs.
(j) Financial Assistance. Provide financial assistance to local provider agencies through purchase-of-care contracts and grants, pursuant to Section 4 of this Act.
(Source: P.A. 99-143, eff. 7-27-15.)

(405 ILCS 30/3.5)
Sec. 3.5. Fire inspections; authority.
(a) Per the requirements of Public Act 96-1141, on January 1, 2011 a report titled "Streamlined Auditing and Monitoring for Community Based Services: First Steps Toward a More Efficient System for Providers, State Government, and the Community" was provided for members of the General Assembly. The report, which was developed by a steering committee of community providers, trade associations, and designated representatives from the Departments of Children and Family Services, Healthcare and Family Services, Human Services, and Public Health, issued a series of recommendations, including recommended changes to Administrative Rules and Illinois statutes, on the categories of deemed status for accreditation, fiscal audits, centralized repository of information, Medicaid, technology, contracting, and streamlined monitoring procedures. It is the intent of the 97th General Assembly to pursue implementation of those recommendations that have been determined to require Acts of the General Assembly.
(b) For provider organizations established under this Act, the Office of the State Fire Marshal shall provide the necessary fire inspection to comply with this Act. The Office of the State Fire Marshal may enter into an agreement with another State agency to conduct this inspection if qualified personnel are employed by that agency. Code enforcement inspection of the facility by the local authority shall only occur if the local authority having jurisdiction enforces code requirements that are more stringent than those enforced by the State Fire Marshal. Nothing in this Section shall prohibit a local fire authority from conducting fire incident planning activities.
(Source: P.A. 97-321, eff. 8-12-11.)

(405 ILCS 30/4) (from Ch. 91 1/2, par. 904)
Sec. 4. Financing for Community Services.
(a) The Department of Human Services is authorized to provide financial reimbursement to eligible private service providers, corporations, local government entities or voluntary associations for the provision of services to persons with mental illness, persons with a developmental disability and alcohol and drug dependent persons living in the community for the purpose of achieving the goals of this Act.
The Department shall utilize the following funding mechanisms for community services:
(1) Purchase of Care Contracts: services purchased on

a predetermined fee per unit of service basis from private providers or governmental entities. Fee per service rates are set by an established formula which covers some portion of personnel, supplies, and other allowable costs, and which makes some allowance for geographic variations in costs as well as for additional program components.

(2) Grants: sums of money which the Department grants

to private providers or governmental entities pursuant to the grant recipient's agreement to provide certain services, as defined by departmental grant guidelines, to an approximate number of service recipients. Grant levels are set through consideration of personnel, supply and other allowable costs, as well as other funds available to the program.

(3) Other Funding Arrangements: funding mechanisms

may be established on a pilot basis in order to examine the feasibility of alternative financing arrangements for the provision of community services.

The Department shall establish and maintain an equitable system of payment which allows providers to improve persons with disabilities' capabilities for independence and reduces their reliance on State-operated services.
For services classified as entitlement services under federal law or guidelines, caps may not be placed on the total amount of payment a provider may receive in a fiscal year and the Department shall not require that a portion of the payments due be made in a subsequent fiscal year based on a yearly payment cap.
(b) The Governor shall create a commission by September 1, 2009, or as soon thereafter as possible, to review funding methodologies, identify gaps in funding, identify revenue, and prioritize use of that revenue for community developmental disability services, mental health services, alcohol and substance abuse services, rehabilitation services, and early intervention services. The Office of the Governor shall provide staff support for the commission.
(c) The first meeting of the commission shall be held within the first month after the creation and appointment of the commission, and a final report summarizing the commission's recommendations must be issued within 12 months after the first meeting, and no later than September 1, 2010, to the Governor and the General Assembly.
(d) The commission shall have the following 13 voting members:
(A) one member of the House of Representatives,

appointed by the Speaker of the House of Representatives;

(B) one member of the House of Representatives,

appointed by the House Minority Leader;

(C) one member of the Senate, appointed by the

President of the Senate;

(D) one member of the Senate, appointed by the

Senate Minority Leader;

(E) one person with a developmental disability, or

a family member or guardian of such a person, appointed by the Governor;

(F) one person with a mental illness, or a family

member or guardian of such a person, appointed by the Governor;

(G) two persons from unions that represent employees

of community providers that serve people with developmental disabilities, mental illness, and alcohol and substance abuse disorders, appointed by the Governor; and

(H) five persons from statewide associations that

represent community providers that provide residential, day training, and other developmental disability services, mental health services, alcohol and substance abuse services, rehabilitation services, or early intervention services, or any combination of those, appointed by the Governor.

The commission shall also have the following ex-officio, nonvoting members:
(I) the Director of the Governor's Office of

Management and Budget or his or her designee;

(J) the Chief Financial Officer of the Department of

Human Services or his or her designee;

(K) the Administrator of the Department of

Healthcare and Family Services Division of Finance or his or her designee;

(L) the Director of the Department of Human Services

Division of Developmental Disabilities or his or her designee;

(M) the Director of the Department of Human Services

Division of Mental Health or his or her designee; and

(N) the Director of the Department of Human Services

Division of Alcoholism and Substance Abuse or his or her designee.

(e) The funding methodologies must reflect economic factors inherent in providing services and supports, recognize individual disability needs, and consider geographic differences, transportation costs, required staffing ratios, and mandates not currently funded.
(f) In accepting Department funds, providers shall recognize their responsibility to be accountable to the Department and the State for the delivery of services which are consistent with the philosophies and goals of this Act and the rules and regulations promulgated under it.
(Source: P.A. 96-652, eff. 8-24-09; 96-1472, eff. 8-23-10; 97-813, eff. 7-13-12.)

(405 ILCS 30/4.1) (from Ch. 91 1/2, par. 904.1)
Sec. 4.1. Respite Services.
(a) The Department of Human Services shall coordinate and financially assist the provision of community respite services for persons with a developmental disability. A respite service is the supplying of a substitute caregiver on a short-term basis to provide temporary relief to the usual caregiver maintaining a person with a developmental disability in his home. Respite services shall be classified as substitute care provided on any of the following bases:
(1) hourly or daily, which may include overnight, in

the home of a person with a developmental disability;

(2) daily, which shall include overnight, in a

community residential setting which is licensed, certified, approved or otherwise sanctioned by the Department or another State agency; or

(3) hourly, which shall not include overnight, in a

community provider location.

(b) A person is eligible for respite services if he or she is a person with a developmental disability and lives in a natural or foster family home with natural or foster family members whose care and supervision are essential to his or her well-being.
(c) In allocating funds to community providers for respite services, the Department shall give preference to programs which serve special population groups and targeted geographic areas, as determined by the Department. In determining special population groups, the Department shall consider the adequacy of current service programs in meeting the unique needs of minority groups and persons with certain types of disabilities. In determining targeted geographic areas, the Department shall consider an area's current funding and service levels and demographic indicators of need, such as the total population, the population in poverty and the infant mortality rate.
The Department's provision of funds to community providers shall be subject to available appropriations.
(d) Community providers may fund respite services through monies provided by the Department, local units of government, fees and other revenue sources. Any fees charged by a community provider shall be in accordance with a sliding fee scale established by the community provider pursuant to guidelines developed by the Department. The Department's guidelines shall include, but are not limited to, the following criteria:
(1) fees may be charged only to responsible

relatives, as defined in Section 1-124 of the Mental Health and Developmental Disabilities Code;

(2) no parent or guardian may be charged a fee for

respite services provided to his or her child less than 18 years of age or 18 through 21 years of age who is receiving services under the Education for All Handicapped Children Act of 1975 (Public Law 94-142);

(3) no fee may exceed the provider's cost for the

service;

(4) no fee shall be charged which constitutes a

hardship for the respite service recipient's family or which impedes receiving needed respite services;

(5) fee scales shall incorporate consideration of the

income and size of the respite service recipient's family and any unusual expenses of the family, including those relating to the medical or disabling condition of the recipient.

(e) If a community provider has insufficient funds to provide respite services to all eligible persons, it shall give preference to those eligible persons in greatest need as defined by the Department. In defining need, the Department may consider the capacity of the person's family to provide care and the person's need for special services or programs based on such factors as functional level, medical and physical impairments and maladaptive behavior.
(Source: P.A. 88-380; 89-507, eff. 7-1-97.)

(405 ILCS 30/4.2) (from Ch. 91 1/2, par. 904.2)
Sec. 4.2. (Repealed).
(Source: P.A. 89-507, eff. 7-1-97. Repealed by P.A. 92-111, eff. 1-1-02.)

(405 ILCS 30/4.3)
Sec. 4.3. Family Support Services Voucher Pilot Program.
(a) In this Section:
"Family member" means a family member as defined by rules adopted by the Department of Human Services.
"Family support services" means the services and activities described in subsection (d).
(b) The Department of Human Services shall establish a Family Support Services Voucher Pilot Program which shall be a conversion of the program defined in Section 4.1. The Department may establish no more than 5 pilot programs.
(c) The purpose of the pilot program is to do the following:
(1) Increase the number of families who are able to

access family support services.

(2) Provide families with greater control over family

support services.

(3) Ensure that the diverse family support services

needs of families can be accommodated.

(4) Encourage a family's contribution toward payment

for the family support services they receive.

(5) Serve as a pilot program to evaluate the merits

of a family support services voucher program in comparison to the traditional respite program.

(d) The Department shall contract with community agencies to issue vouchers to participating families, or to employ a voucher-like method that similarly makes services available based on the choice of families. A family may use the vouchers to purchase the following services and activities or to otherwise provide for those services and activities:
(1) Services of an in-home caregiver to supervise the

family member with a developmental disability in the home or in the community or both when other family members are not present.

(2) Services of a person to accompany the family

member with a developmental disability on outings, community activities, and similar activities.

(3) Registration of the family member with a

developmental disability in park district programs, extracurricular school activities, community college classes, and other similar types of community-based programs.

(4) Services of home health care personnel if medical

training or expertise is required to meet the needs of the family member with a developmental disability.

(e) Families may employ the following types of individuals to provide family support services:
(1) Related family members who do not reside in the

same home as the family member with a developmental disability.

(2) Friends or neighbors whom the family designates

as capable of meeting the needs of the family member with a developmental disability.

(3) Individuals recruited from the community (for

example, church members or college students).

(4) Individuals who work with the family member with

a developmental disability in a different capacity (for example, classroom aide or day program staff).

(5) Persons whose services are contracted for through

a home health agency licensed under the Home Health, Home Services, and Home Nursing Agency Licensing Act.

(f) Family support services moneys under the pilot program may not be used to purchase or provide for any of the following services or activities:
(1) Out-of-home medical services.
(2) Medical, therapeutic, or developmental

evaluations.

(3) Any product or item (for example, sports

equipment, therapeutic devices, or clothing).

(4) Family support services provided by a family

member whose primary residence is the same as that of the family member with a developmental disability.

(5) Services of a person to accompany the family on

an overnight trip.

(6) Any service or activity that should be provided

by the school in which the family member with a developmental disability is enrolled or that occurs as part of that school's typical school routine.

(7) Child care services while the primary caretaker

works.

(g) The Department of Human Services shall submit a report to the General Assembly by March 1, 2000 evaluating the merits of the pilot program.
(Source: P.A. 94-379, eff. 1-1-06.)

(405 ILCS 30/4.4)
Sec. 4.4. Funding reinvestment.
(a) The purposes of this Section are as follows:
(1) The General Assembly recognizes that the United

States Supreme Court in Olmstead v. L.C. ex Rel. Zimring, 119 S. Ct. 2176 (1999), affirmed that the unjustifiable institutionalization of a person with a disability who could live in the community with proper support, and wishes to do so, is unlawful discrimination in violation of the Americans with Disabilities Act (ADA). The State of Illinois, along with all other states, is required to provide appropriate residential and community-based support services to persons with disabilities who wish to live in a less restrictive setting.

(2) It is the purpose of this Section to help fulfill

the State's obligations under the Olmstead decision by maximizing the level of funds for both developmental disability and mental health services and supports in order to maintain and create an array of residential and supportive services for people with mental health needs and developmental disabilities whenever they are transferred into another facility or a community-based setting.

(b) In this Section:
"Office of Developmental Disabilities" means the Office of Developmental Disabilities within the Department of Human Services.
"Office of Mental Health" means the Office of Mental Health within the Department of Human Services.
(c) On and after the effective date of this amendatory Act of the 94th General Assembly, every appropriation of State moneys relating to funding for the Office of Developmental Disabilities or the Office of Mental Health must comply with this Section.
(d) Whenever any appropriation, or any portion of an appropriation, for any fiscal year relating to the funding of any State-operated facility operated by the Office of Developmental Disabilities or any mental health facility operated by the Office of Mental Health is reduced because of any of the reasons set forth in the following items (1) through (3), to the extent that savings are realized from these items, those moneys must be directed toward providing other services and supports for persons with developmental disabilities or mental health needs:
(1) The closing of any such State-operated facility

for persons with developmental disabilities or mental health facility.

(2) Reduction in the number of units or available

beds in any such State-operated facility for persons with developmental disabilities or mental health facility.

(3) Reduction in the number of staff employed in any

such State-operated facility for persons with developmental disabilities or mental health facility.

In determining whether any savings are realized from items (1) through (3), sufficient moneys shall be made available to ensure that there is an appropriate level of staffing and that life, safety, and care concerns are addressed so as to provide for the remaining persons with developmental disabilities or mental illness at any facility in the case of item (2) or (3) or, in the case of item (1), such remaining persons at the remaining State-operated facilities that will be expected to handle the individuals previously served at the closed facility.
(e) The purposes of redirecting this funding shall include, but not be limited to, providing the following services and supports for individuals with developmental disabilities and mental health needs:
(1) Residence in the most integrated setting

possible, whether independent living in a private residence, a Community Integrated Living Arrangement (CILA), a supported residential program, an Intermediate Care Facility for persons with Developmental Disabilities (ICFDD), a supervised residential program, or supportive housing, as appropriate.

(2) Residence in another State-operated facility.
(3) Rehabilitation and support services, including

assertive community treatment, case management, supportive and supervised day treatment, and psychosocial rehabilitation.

(4) Vocational or developmental training, as

appropriate, that contributes to the person's independence and employment potential.

(5) Employment or supported employment, as

appropriate, free from discrimination pursuant to the Constitution and laws of this State.

(6) In-home family supports, such as respite services

and client and family supports.

(7) Periodic reevaluation, as needed.
(f) An appropriation may not circumvent the purposes of this Section by transferring moneys within the funding system for services and supports for persons with developmental disabilities and the mentally ill and then compensating for this transfer by redirecting other moneys away from these services to provide funding for some other governmental purpose or to relieve other State funding expenditures.
(Source: P.A. 99-143, eff. 7-27-15.)

(405 ILCS 30/4.5)
Sec. 4.5. Consultation with advisory and advocacy groups. Whenever any appropriation, or any part of an appropriation, for any fiscal year relating to the funding of (i) a State-operated facility operated by the Office of Developmental Disabilities within the Department of Human Services or (ii) a mental health facility operated by the Office of Mental Health within the Department of Human Services is reduced because of any of the reasons set forth in items (1) through (3) of subsection (d) of Section 4.4, the plan for using any savings realized from those items (1) through (3) shall be shared and discussed with advocates, advocacy organizations, and advisory groups whose mission includes advocacy for persons with developmental disabilities or persons with mental illness.
(Source: P.A. 94-498, eff. 8-8-05.)

(405 ILCS 30/4.6)
Sec. 4.6. Closure and sale of State mental health or developmental disabilities facility.
(a) Whenever a State mental health facility operated by the Department of Human Services is closed and the real estate on which the facility is located is sold by the State, then, to the extent that net proceeds are realized from the sale of that real estate, those net proceeds must be used for mental health services or to support mental health services. To that end, those net proceeds shall be deposited into the Community Mental Health Medicaid Trust Fund. The net proceeds from the sale of a State mental health facility may be spent over a number of fiscal years and are not required to be spent in the same fiscal year in which they are deposited.
(b) Whenever a State developmental disabilities facility operated by the Department of Human Services is closed and the real estate on which the facility is located is sold by the State, then, to the extent that net proceeds are realized from the sale of that real estate, those net proceeds must be directed toward providing other services and supports for persons with developmental disabilities needs. To that end, those net proceeds shall be deposited into the Community Developmental Disability Services Medicaid Trust Fund. The net proceeds from the sale of a State developmental disabilities facility may be spent over a number of fiscal years and are not required to be spent in the same fiscal year in which they are deposited.
(c) The sale of a State mental health or developmental disabilities facility shall be done in accordance with applicable State laws and, if a State mental health or developmental disabilities facility to be sold has been financed or refinanced with tax-exempt bonds, applicable federal laws. In determining whether any net proceeds are realized from a sale of real estate described in subsection (a) or (b), the Division of Developmental Disabilities and the Division of Mental Health of the Department of Human Services shall each first determine the money, if any, that shall be made available for infrastructure not to exceed 25% of the proceeds of the sale of the real estate to ensure that life, safety, and care concerns are addressed so as to provide for persons with developmental disabilities or mental illness at the remaining respective State-operated facilities. That amount shall be excluded from the calculation of net proceeds by the Division of Developmental Disabilities or the Division of Mental Health, or both, of the Department of Human Services. Amounts determined by the Department for infrastructure to be necessary to ensure that life, safety, and care concerns are addressed shall be deposited, respectively, into the Community Mental Health Medicaid Trust Fund or the Community Developmental Disability Services Medicaid Trust Fund.
(c-1) To the extent that a State mental health facility which has been closed served a geographical area, at minimum, 40% of the resulting net proceeds of its sale shall be made exclusively in the facility's geographical area. If any other State-operated mental health facility which served a specific geographic area was closed within one year before or after the closure of the facility whose sale has resulted in net proceeds under this Section, 20% of the proceeds shall be used to provide services in the geographic area of this facility. The remainder of the net proceeds may be spent anywhere in the State. All net proceeds may be used for the following mental health services and supports, to include, but not limited to:
(1) Permanent Supportive housing.
(2) Technology that enables behavioral health

providers to participate in health information exchanges.

(3) Assertive Community Treatment and Community

Support Team.

(4) Transitional living apartments.
(5) Crisis residential services targeted at diverting

persons with mental illnesses from emergency departments (including peer run crisis services).

(6) Psychiatric services.
(7) Community mental health services targeted at

diverting persons with mental illness from the criminal justice system.

(8) Individual Placement and Support and other

services to support employment.

(9) Alcohol and substance abuse treatment.
(d) The purposes for which the net proceeds from a sale of real estate as provided in subsection (b) of this Section may be used include, but are not limited to, the following:
(1) Providing individuals with developmental

disabilities community-based Medicaid services and supports such as residential habilitation, day programs, supported employment, home-based supports, therapies, adaptive equipment, and home modifications.

(2) Assisting individuals with developmental

disabilities through case management, service coordination, and assessments.

(3) Strengthening the service delivery system through

crisis intervention services.

(4) Enhancing the service delivery system through

infrastructure improvements, including technology improvements.

(e) Whenever any net proceeds are realized from a sale of real estate as provided in this Section, the Department of Human Services shall share and discuss its plan or plans for using those net proceeds with advocates, advocacy organizations, and advisory groups whose mission includes advocacy for persons with developmental disabilities or persons with mental illness.
(f) Consistent with the provisions of Sections 4.4 and 4.5 of this Act, whenever a State mental health facility operated by the Department of Human Services is closed, the Department of Human Services, at the direction of the Governor, shall transfer funds from the closed facility to the appropriate line item providing appropriation authority for the new venue of care to facilitate the transition of services to the new venue of care, provided that the new venue of care is a Department of Human Services funded provider or facility.
(g) As used in this Section, the term "mental health facility" has the meaning ascribed to that term in the Mental Health and Developmental Disabilities Code.
(Source: P.A. 98-403, eff. 1-1-14; 98-815, eff. 8-1-14.)

(405 ILCS 30/4.6a)
Sec. 4.6a. Reduction in patient population in developmental disabilities facility. Whenever a State developmental disabilities facility operated by the Department of Human Services is scheduled to have or has a reduction in the number of individuals receiving care in an amount equal to or greater than 10% of the facility's prior highest population during the preceding 12-month period, the Department of Human Services shall file a report with the General Assembly specifying the:
(1) Total change in resident population for the

facility.

(2) Anticipated new venues for care by venue

category, in the aggregate, for the individuals no longer receiving care in the facility.

(3) Estimated corresponding changes in appropriation

level necessary for the facility reducing population as well as additional appropriation authority required for other facilities or community care alternatives which are expected to experience an increase in the number of individuals served.

The report required under this Section shall be given to the General Assembly within 30 days of when a decision by the Secretary of the Department of Human Services is made to decrease the population of a facility by 10% or more, or in cases where population changes are due to unplanned caseload changes, within 30 days of the actual change in population by 10% or more.
Notwithstanding any provision of the law to the contrary, including, but not limited to, Section 13.2 of the State Finance Act, based on information contained in the reports required under this Section, the Department, at the direction of the Governor, shall transfer funds from the facility realizing a reduction in the number of individuals served to the appropriate line item providing appropriation authority for the new venues of care, as necessary to carry out the objectives of the Governor's long-term care rebalancing efforts or to otherwise facilitate the transition of services to the new venues of care, provided that the new venue of care is a Department of Human Services funded provider or facility.
(Source: P.A. 97-626, eff. 11-9-11; 97-793, eff. 7-13-12.)

(405 ILCS 30/4.7)
Sec. 4.7. Children's Healthcare Partnership Pilot Program. The Department of Human Services shall participate in the Children's Healthcare Partnership Pilot Program established under Section 12-4.37 of the Illinois Public Aid Code and may fund the provision of community services under this Act in Sangamon County through participation in that pilot program.
(Source: P.A. 96-691, eff. 8-25-09; 96-1000, eff. 7-2-10.)

(405 ILCS 30/4.8)
Sec. 4.8. Payments for community Medicaid mental health services.
(a) No later than July 1, 2011, community Medicaid mental health services provided by a community-based provider must be billed directly to the Department of Healthcare and Family Services.
(b) For purposes of this Section:
"Community Medicaid mental health services" means all mental health services outlined in Section 132 of Title 59 of the Illinois Administrative Code that are funded through the Department of Human Services, eligible for federal financial participation, and provided by a community-based provider.
"Community-based provider" means an entity enrolled as a provider pursuant to Sections 140.11 and 140.12 of Title 89 of the Illinois Administrative Code and certified to provide community Medicaid mental health services in accordance with Section 132 of Title 59 of the Illinois Administrative Code.
(Source: P.A. 96-1405, eff. 7-29-10.)

(405 ILCS 30/5) (from Ch. 91 1/2, par. 905)
Sec. 5. This Act shall be known as the "Community Services Act".
(Source: P.A. 82-183.)

(405 ILCS 30/6)
Sec. 6. Geographic analysis of supports and services in community settings.
(a) For purposes of this Section:
"Direct support professionals" means direct support workers, direct care workers, personal assistants, personal attendants, and paraprofessionals that provide assistance to individuals with developmental disabilities or mental illness in the form of daily living, and provide the habilitation, rehabilitation, and training needs of these individuals.
"Licensed professionals" means, but is not limited to, dentists, dental hygienists, dental assistants, advanced practice nurses, licensed practical nurses, registered nurses, psychiatrists, psychologists, and qualified mental health professionals.
"Supports and services" means direct support professionals, licensed professionals, and residential services, including, but not limited to, private residences, community-integrated living arrangements, supported residential programs, supervised residential programs, or supportive housing programs.
(b) Long-term care rebalancing. Pursuant to Public Act 96-1501, the State of Illinois has established a long-term care rebalancing initiative. This amendatory Act of the 97th General Assembly seeks to further the goals of that initiative by ensuring that individuals with developmental disabilities or mental illness who utilize long-term care services under the medical assistance program and other long-term care related benefit programs administered by the State have meaningful access to a reasonable array of community-based and institutional program options. Furthermore, the General Assembly declares that it is the policy of the State to ensure that the clinical, habilitative, and social needs of individuals with developmental disabilities or mental illness who choose to reside in integrated community-based settings can have those needs met in integrated community-based settings. In order to meaningfully comply with this policy, the General Assembly must have an understanding of the existing capacity in integrated-community based settings, including direct support professionals and licensed professionals, such as dentists, nurses, and psychiatrists, as well as residential capacity to provide for these needs.
(c) By no later than July 1, 2012, subject to appropriation, the Department shall conduct a geographic analysis of supports and services for individuals with developmental disabilities or mental illness. The Department may work with other State agencies to perform the geographic analysis or to gather data for purposes of performing the geographic analysis. This analysis shall also identify gaps between required supports and services by region of the State. The Department shall prepare a final report by no later than January 1, 2013 that shall be made available to the Governor and shall be presented by the Department to the appropriate standing committees in the Senate, as determined by and on a date determined by the President of the Senate, and the House of Representatives, as determined by and on a date determined by the Speaker of the House. The final report shall be made available to the public and shall be published on the Department's website in an appropriate location a minimum of one week prior to presentation of the report to the General Assembly.
(Source: P.A. 97-528, eff. 8-23-11.)



405 ILCS 35/ - Community Support Systems Act.

(405 ILCS 35/1) (from Ch. 91 1/2, par. 1101)
Sec. 1. Purpose. The statewide development and implementation of local community support systems to serve the chronically mentally ill with emphasis on care and treatment of extended and/or repeated users of inpatient and/or other intensive mental health services such as day treatment, emergency and non-medical residential care shall be a priority for the Department of Human Services, hereinafter referred to as the Department, in community program funding. In order to achieve this goal, the Department shall develop and facilitate, in cooperation with community agencies serving the mentally ill, the implementation of appropriate plans providing guidance for the Department and community agencies in planning, securing, funding, client assessment, service system evaluation, technical assistance, and local level development of community support systems. In addition, the Department shall continue funding community support system pilot projects established pursuant to Section 16.2 of the Mental Health and Developmental Disabilities Administrative Act for the duration of the established pilot project period, and shall give priority for continuing funding of such community support system program components of proven effectiveness at cessation of the pilot project period through the Department's regular grant-in-aid and purchase care resources.
(Source: P.A. 89-507, eff. 7-1-97.)

(405 ILCS 35/2) (from Ch. 91 1/2, par. 1102)
Sec. 2. Department responsibilities.
(a) The Secretary of Human Services shall designate staff of the Department to coordinate the development of the Department's community support system strategic plan. In developing the appropriate plans the responsibilities of the coordinator and any additional required staff shall include:
(1) the development of a statewide inventory of

community support system service components currently available, including those components funded or provided by other public and private agencies;

(2) delineation of a comprehensive set of community

support services with adequate flexibility to accommodate the needs of disparate chronically mentally ill populations including the young chronically mentally ill client, and local conditions in the state, which shall serve as the basis of the development and enhancement of community support systems statewide;

(3) the development of a statewide client assessment

system providing descriptive data appropriate for use in individual service planning, aggregate statistics descriptive of client population groups which can be utilized in the development of local community support systems, statistics for discrimination of varying client populations according to client characteristics and needs, and information for statewide planning;

(4) a study of mechanisms currently employed in

funding community support system components, followed by the establishment of a Department policy specifying funding mechanisms appropriate for specific community support system program components;

(5) the development of program standards to enhance

accountability and evaluation of community support systems on both a system-wide and component-by-component basis;

(b) The coordinator and his staff shall provide technical assistance and training to local community agencies involved in the development and provision of community support systems;
(c) The coordinator and his staff shall serve as the Department liaison with other public and private agencies involved through funding or service provision in the development and maintenance of community support systems;
(d) The coordinator and his staff shall coordinate internal Department efforts to develop community support systems. Activities shall include consultation, technical assistance, leadership in implementation of the strategic plan, and administration of pilot projects as established in Section 3 of this Act.
(Source: P.A. 89-507, eff. 7-1-97.)

(405 ILCS 35/3) (from Ch. 91 1/2, par. 1103)
Sec. 3. Funding of special initiatives.
(a) The Department may establish special funding initiatives to accomplish a variety of objectives related to the development of community support systems. Any funds appropriated by the General Assembly for any of these special initiatives shall be expended only for the stated purpose.
(1) The Department may fund innovative community

support system components on a pilot project basis. Such funding shall be on a start-up basis, and shall include requirements for evaluation of program effectiveness. Continuation funding for program components developed in this way shall be based on demonstrated effectiveness.

(2) The Department may fund selected pilot projects

to investigate key issues or problems encountered in development, planning and implementation of community support systems. Such funding shall include monies for research and evaluation of pilot project components.

(3) The Department may provide continuing research

and evaluation funding grants for community support systems established or enhanced through pilot projects funded pursuant to Section 16.2 of the Mental Health and Developmental Disabilities Administrative Act, or as provided herein, after the period of program component funding has elapsed. The purpose of such funding shall be the assessment of long-term effects of community support systems on the needs of the chronically mentally ill, on service system development and responsiveness, and for continuing study of certain defined key issues.

(b) (Blank).
(Source: P.A. 89-507, eff. 7-1-97; 90-372, eff. 7-1-98.)

(405 ILCS 35/3.5)
Sec. 3.5. Children's Healthcare Partnership Pilot Program. The Department of Human Services shall participate in the Children's Healthcare Partnership Pilot Program established under Section 12-4.37 of the Illinois Public Aid Code and may fund the provision of community support system services under this Act in Sangamon County through participation in that pilot program.
(Source: P.A. 96-691, eff. 8-25-09.)

(405 ILCS 35/4) (from Ch. 91 1/2, par. 1104)
Sec. 4. (Repealed).
(Source: P.A. 90-372, eff. 7-1-98. Repealed internally, eff. 7-1-98.)

(405 ILCS 35/5) (from Ch. 91 1/2, par. 1105)
Sec. 5. This Act shall be known and may be cited as the Community Support Systems Act.
(Source: P.A. 83-698.)



405 ILCS 40/ - Protection and Advocacy for Persons with Developmental Disabilities Act.

(405 ILCS 40/0.01) (from Ch. 91 1/2, par. 1150)
Sec. 0.01. Short title. This Act may be cited as the Protection and Advocacy for Persons with Developmental Disabilities Act.
(Source: P.A. 99-143, eff. 7-27-15.)

(405 ILCS 40/1) (from Ch. 91 1/2, par. 1151)
Sec. 1. The Governor may designate a private not-for-profit corporation as the agency to administer a State plan to protect and advocate the rights of persons with developmental disabilities pursuant to the requirements of the federal Developmental Disabilities Assistance and Bill of Rights Act, 42 U.S.C. 6001 to 6081, as now or hereafter amended. The designated agency may pursue legal, administrative, and other appropriate remedies to ensure the protection of the rights of such persons who are receiving treatment, services or habilitation within this State. The agency designated by the Governor shall be independent of any agency which provides treatment, services, guardianship, or habilitation to persons with developmental disabilities, and such agency shall not be administered by the Governor's Planning Council on Developmental Disabilities or any successor State Planning Council organized pursuant to federal law.
The designated agency may receive and expend funds to protect and advocate the rights of persons with developmental disabilities. In order to properly exercise its powers and duties, such agency shall have access to developmental disability facilities and mental health facilities, as defined under Sections 1-107 and 1-114 of the Mental Health and Developmental Disabilities Code, and facilities as defined in Section 1-113 of the Nursing Home Care Act, Section 1-113 of the ID/DD Community Care Act, or Section 1-113 of the MC/DD Act. Such access shall be granted for the purposes of meeting with residents and staff, informing them of services available from the agency, distributing written information about the agency and the rights of persons with developmental disabilities, conducting scheduled and unscheduled visits, and performing other activities designed to protect the rights of persons with developmental disabilities. The agency also shall have access, for the purpose of inspection and copying, to the records of a person with developmental disabilities who resides in any such facility subject to the limitations of this Act, the Mental Health and Developmental Disabilities Confidentiality Act, the Nursing Home Care Act, the ID/DD Community Care Act, and the MC/DD Act. The agency also shall have access, for the purpose of inspection and copying, to the records of a person with developmental disabilities who resides in any such facility if (1) a complaint is received by the agency from or on behalf of the person with a developmental disability, and (2) such person does not have a legal guardian or the State or the designee of the State is the legal guardian of such person. The designated agency shall provide written notice to the person with developmental disabilities and the State guardian of the nature of the complaint based upon which the designated agency has gained access to the records. No record or the contents of any record shall be redisclosed by the designated agency unless the person with developmental disabilities and the State guardian are provided 7 days advance written notice, except in emergency situations, of the designated agency's intent to redisclose such record, during which time the person with developmental disabilities or the State guardian may seek to judicially enjoin the designated agency's redisclosure of such record on the grounds that such redisclosure is contrary to the interests of the person with developmental disabilities. Any person who in good faith complains to the designated agency on behalf of a person with developmental disabilities, or provides information or participates in the investigation of any such complaint shall have immunity from any liability, civil, criminal or otherwise, and shall not be subject to any penalties, sanctions, restrictions or retaliation as a consequence of making such complaint, providing such information or participating in such investigation.
Upon request, the designated agency shall be entitled to inspect and copy any records or other materials which may further the agency's investigation of problems affecting numbers of persons with developmental disabilities. When required by law any personally identifiable information of persons with developmental disabilities shall be removed from the records. However, the designated agency may not inspect or copy any records or other materials when the removal of personally identifiable information imposes an unreasonable burden on mental health and developmental disabilities facilities pursuant to the Mental Health and Developmental Disabilities Code or facilities as defined in the Nursing Home Care Act, the ID/DD Community Care Act, or the MC/DD Act.
The Governor shall not redesignate the agency to administer the State plan to protect and advocate the rights of persons with developmental disabilities unless there is good cause for the redesignation and unless notice of the intent to make such redesignation is given to persons with developmental disabilities or their representatives, the federal Secretary of Health and Human Services, and the General Assembly at least 60 days prior thereto.
As used in this Act, the term "developmental disability" means a severe, chronic disability of a person which:
(A) is attributable to a mental or physical

impairment or combination of mental and physical impairments;

(B) is manifested before the person attains age 22;
(C) is likely to continue indefinitely;
(D) results in substantial functional limitations in

3 or more of the following areas of major life activity: (i) self-care, (ii) receptive and expressive language, (iii) learning, (iv) mobility, (v) self-direction, (vi) capacity for independent living, and (vii) economic self-sufficiency; and

(E) reflects the person's need for combination and

sequence of special, interdisciplinary or generic care, treatment or other services which are of lifelong or extended duration and are individually planned and coordinated.

(Source: P.A. 99-180, eff. 7-29-15.)



405 ILCS 45/ - Protection and Advocacy for Mentally Ill Persons Act.

(405 ILCS 45/0.01) (from Ch. 91 1/2, par. 1350)
Sec. 0.01. Short title. This Act may be cited as the Protection and Advocacy for Mentally Ill Persons Act.
(Source: P.A. 86-1324.)

(405 ILCS 45/1) (from Ch. 91 1/2, par. 1351)
Sec. 1. Purpose. The Governor shall designate an agency to administer the protection and advocacy system for mentally ill persons, pursuant to the federal Protection and Advocacy of Mentally Ill Individuals Act of 1986. The agency shall be independent of any agency which provides disability-related services (other than advocacy services), including treatment, rehabilitation, guardianship or habilitation. The agency may receive and expend funds to protect and advocate the rights of mentally ill persons.
(Source: P.A. 85-623.)

(405 ILCS 45/2) (from Ch. 91 1/2, par. 1352)
Sec. 2. Definitions. For the purposes of this Act, the following terms shall have the following meanings unless the context clearly requires otherwise:
(1) "Mentally ill person" means an individual who has a significant mental illness or emotional impairment as determined by a mental health professional qualified under the laws and regulations of this State and who is receiving care or treatment.
(2) "Abuse" means any act or failure to act by an employee of a facility rendering care or treatment, which act or failure was performed knowingly, recklessly or with intentional disregard for the rights of a mentally ill person, and which caused, or may have caused, injury to a mentally ill person, and includes but is not limited to acts such as: (1) the rape or sexual assault of a mentally ill person; (2) the striking of a mentally ill person; (3) the use of excessive force when placing a mentally ill person in bodily restraints; and (4) the use of bodily or chemical restraints on a mentally ill person which is not in compliance with federal and State laws and regulations.
(3) "Neglect" means a negligent act or omission by any individual responsible for providing services in a facility rendering care or treatment, which caused or may have caused injury to a mentally ill person or which placed a mentally ill person at risk of injury and includes an act or omission such as failure to establish or carry out an appropriate individual program plan or treatment plan for a mentally ill person; the failure to provide adequate nutrition, clothing or health care to a mentally ill person; or the failure to provide a safe environment for a mentally ill person.
(4) "Authorized agency" or "agency" means the agency designated by the Governor pursuant to Section 1 of this Act.
(Source: P.A. 85-623.)

(405 ILCS 45/3) (from Ch. 91 1/2, par. 1353)
Sec. 3. Powers and duties.
(A) In order to properly exercise its powers and duties, the agency shall have the authority to:
(1) Investigate incidents of abuse and neglect of

mentally ill persons if the incidents are reported to the agency or if there is probable cause to believe that the incidents occurred. In case of conflict with provisions of the Abused and Neglected Child Reporting Act or the Nursing Home Care Act, the provisions of those Acts shall apply.

(2) Pursue administrative, legal and other

appropriate remedies to ensure the protection of the rights of mentally ill persons who are receiving care and treatment in this State.

(3) Pursue administrative, legal and other remedies

on behalf of an individual who:

(a) was a mentally ill individual; and
(b) is a resident of this State, but only with

respect to matters which occur within 90 days after the date of the discharge of such individual from a facility providing care and treatment.

(4) Establish a board which shall:
(a) advise the protection and advocacy system on

policies and priorities to be carried out in protecting and advocating the rights of mentally ill individuals; and

(b) include attorneys, mental health

professionals, individuals from the public who are knowledgeable about mental illness, a provider of mental health services, individuals who have received or are receiving mental health services and family members of such individuals. At least one-half the members of the board shall be individuals who have received or are receiving mental health services or who are family members of such individuals.

(5) On January 1, 1988, and on January 1 of each

succeeding year, prepare and transmit to the Secretary of the United States Department of Health and Human Services and to the Illinois Secretary of Human Services a report describing the activities, accomplishments and expenditures of the protection and advocacy system during the most recently completed fiscal year.

(B) The agency shall have access to all mental health facilities as defined in Sections 1-107 and 1-114 of the Mental Health and Developmental Disabilities Code, all facilities as defined in Section 1-113 of the Nursing Home Care Act, all facilities as defined in Section 1-102 of the Specialized Mental Health Rehabilitation Act of 2013, all facilities as defined in Section 1-113 of the ID/DD Community Care Act, all facilities as defined in Section 1-113 of the MC/DD Act, all facilities as defined in Section 2.06 of the Child Care Act of 1969, as now or hereafter amended, and all other facilities providing care or treatment to mentally ill persons. Such access shall be granted for the purposes of meeting with residents and staff, informing them of services available from the agency, distributing written information about the agency and the rights of persons who are mentally ill, conducting scheduled and unscheduled visits, and performing other activities designed to protect the rights of mentally ill persons.
(C) The agency shall have access to all records of mentally ill persons who are receiving care or treatment from a facility, subject to the limitations of this Act, the Mental Health and Developmental Disabilities Confidentiality Act, the Nursing Home Care Act and the Child Care Act of 1969, as now or hereafter amended. If the mentally ill person has a legal guardian other than the State or a designee of the State, the facility director shall disclose the guardian's name, address and telephone number to the agency upon its request. In cases of conflict with provisions of the Abused and Neglected Child Reporting Act and the Nursing Home Care Act, the provisions of the Abused and Neglected Child Reporting Act and the Nursing Home Care Act shall apply. The agency shall also have access, for the purpose of inspection and copying, to the records of a mentally ill person (i) who by reason of his or her mental or physical condition is unable to authorize the agency to have such access; (ii) who does not have a legal guardian or for whom the State or a designee of the State is the legal guardian; and (iii) with respect to whom a complaint has been received by the agency or with respect to whom there is probable cause to believe that such person has been subjected to abuse or neglect.
The agency shall provide written notice to the mentally ill person and the State guardian of the nature of the complaint based upon which the agency has gained access to the records. No record or the contents of the record shall be redisclosed by the agency unless the person who is mentally ill and the State guardian are provided 7 days advance written notice, except in emergency situations, of the agency's intent to redisclose such record. Within such 7-day period, the mentally ill person or the State guardian may seek an injunction prohibiting the agency's redisclosure of such record on the grounds that such redisclosure is contrary to the interests of the mentally ill person.
Upon request, the authorized agency shall be entitled to inspect and copy any clinical or trust fund records of mentally ill persons which may further the agency's investigation of alleged problems affecting numbers of mentally ill persons. When required by law, any personally identifiable information of mentally ill persons shall be removed from the records. However, the agency may not inspect or copy any records or other materials when the removal of personally identifiable information imposes an unreasonable burden on any facility as defined by the Mental Health and Developmental Disabilities Code, the Nursing Home Care Act, the Specialized Mental Health Rehabilitation Act of 2013, or the Child Care Act of 1969, or any other facility providing care or treatment to mentally ill persons.
(D) Prior to instituting any legal action in a federal or State court on behalf of a mentally ill individual, an eligible protection and advocacy system, or a State agency or nonprofit organization which entered into a contract with such an eligible system under Section 104(a) of the federal Protection and Advocacy for Mentally Ill Individuals Act of 1986, shall exhaust in a timely manner all administrative remedies where appropriate. If, in pursuing administrative remedies, the system, State agency or organization determines that any matter with respect to such individual will not be resolved within a reasonable time, the system, State agency or organization may pursue alternative remedies, including the initiation of appropriate legal action.
(Source: P.A. 98-104, eff. 7-22-13; 99-180, eff. 7-29-15.)

(405 ILCS 45/4) (from Ch. 91 1/2, par. 1354)
Sec. 4. Immunity. Any person who in good faith complains to the agency on behalf of a mentally ill person or a person with any other disability, or who provides information or participates in the investigation of any such complaint, shall have immunity from any liability, civil, criminal or otherwise, and shall not be subject to any penalties, sanctions, restrictions or retaliation as a consequence of making such complaint, providing such information or participating in such investigation.
(Source: P.A. 85-623.)



405 ILCS 48/ - Youth Mental Health Protection Act.

(405 ILCS 48/1)
Sec. 1. Short title. This Act may be cited as the Youth Mental Health Protection Act.
(Source: P.A. 99-411, eff. 1-1-16.)

(405 ILCS 48/5)
Sec. 5. Legislative findings. The General Assembly finds and declares the following:
(1) Being lesbian, gay, or bisexual is not a disease,

disorder, illness, deficiency, or shortcoming. The major professional associations of mental health practitioners and researchers in the United States have recognized this fact for nearly 40 years.

(2) The American Psychological Association convened a

Task Force on Appropriate Therapeutic Responses to Sexual Orientation. The Task Force conducted a systematic review of peer-reviewed journal literature on sexual orientation change efforts and issued a report in 2009. The Task Force concluded that sexual orientation change efforts can pose critical health risks to lesbian, gay, and bisexual people, including confusion, depression, guilt, helplessness, hopelessness, shame, social withdrawal, suicidality, substance abuse, stress, disappointment, self-blame, decreased self-esteem and authenticity to others, increased self-hatred, hostility and blame towards parents, feelings of anger and betrayal, loss of friends and potential romantic partners, problems in sexual and emotional intimacy, sexual dysfunction, high-risk sexual behaviors, a feeling of being dehumanized and untrue to self, a loss of faith, and a sense of having wasted time and resources.

(3) The American Psychological Association issued a

resolution on Appropriate Affirmative Responses to Sexual Orientation Distress and Change Efforts in 2009 that states: "The American Psychological Association advises parents, guardians, young people, and their families to avoid sexual orientation change efforts that portray homosexuality as a mental illness or developmental disorder and to seek psychotherapy, social support, and educational services that provide accurate information on sexual orientation and sexuality, increase family and school support, and reduce rejection of sexual minority youth.".

(4) The American Psychiatric Association published a

position statement in March of 2000 that states: "Psychotherapeutic modalities to convert or 'repair' homosexuality are based on developmental theories whose scientific validity is questionable. Furthermore, anecdotal reports of 'cures' are counterbalanced by anecdotal claims of psychological harm. In the last four decades, 'reparative' therapists have not produced any rigorous scientific research to substantiate their claims of cure. Until there is such research available, the American Psychiatric Association recommends that ethical practitioners refrain from attempts to change individuals' sexual orientation, keeping in mind the medical dictum to first, do no harm. The potential risks of reparative therapy are great, including depression, anxiety and self-destructive behavior, since therapist alignment with societal prejudices against homosexuality may reinforce self-hatred already experienced by the patient. Many patients who have undergone reparative therapy relate that they were inaccurately told that homosexuals are lonely, unhappy individuals who never achieve acceptance or satisfaction. The possibility that the person might achieve happiness and satisfying interpersonal relationships as a gay man or lesbian is not presented, nor are alternative approaches to dealing with the effects of societal stigmatization discussed. Therefore, the American Psychiatric Association opposes any psychiatric treatment such as reparative or conversion therapy which is based upon the assumption that homosexuality per se is a mental disorder or based upon the a priori assumption that a patient should change his or her sexual homosexual orientation.".

(5) The American Academy of Pediatrics published an

article in 1993 in its journal, Pediatrics, that states: "Therapy directed at specifically changing sexual orientation is contraindicated, since it can provoke guilt and anxiety while having little or no potential for achieving changes in orientation.".

(6) The American Medical Association Council on

Scientific Affairs prepared a report in 1994 that states: "Aversion therapy (a behavioral or medical intervention which pairs unwanted behavior, in this case, homosexual behavior, with unpleasant sensations or aversive consequences) is no longer recommended for gay men and lesbians. Through psychotherapy, gay men and lesbians can become comfortable with their sexual orientation and understand the societal response to it.".

(7) The National Association of Social Workers

prepared a policy statement in 1997 that states: "Social stigmatization of lesbian, gay, and bisexual people is widespread and is a primary motivating factor in leading some people to seek sexual orientation changes. Sexual orientation conversion therapies assume that homosexual orientation is both pathological and freely chosen. No data demonstrates that reparative or conversion therapies are effective, and, in fact, they may be harmful.".

(8) The American Counseling Association Governing

Council issued a position statement in April, 1999 that states: "We oppose the promotion of 'reparative therapy' as a 'cure' for individuals who are homosexual.".

(9) The American Psychoanalytic Association issued a

position statement in June, 2012 on attempts to change sexual orientation, gender, identity, or gender expression that states: "As with any societal prejudice, bias against individuals based on actual or perceived sexual orientation, gender identity or gender expression negatively affects mental health, contributing to an enduring sense of stigma and pervasive self-criticism through the internalization of such prejudice. Psychoanalytic technique does not encompass purposeful attempts to 'convert', 'repair', change or shift an individual's sexual orientation, gender identity or gender expression. Such directed efforts are against fundamental principles of psychoanalytic treatment and often result in substantial psychological pain by reinforcing damaging internalized attitudes.".

(10) The American Academy of Child and Adolescent

Psychiatry published an article in 2012 in its journal, Journal of the American Academy of Child and Adolescent Psychiatry, that states: "Clinicians should be aware that there is no evidence that sexual orientation can be altered through therapy, and that attempts to do so may be harmful. There is no empirical evidence adult homosexuality can be prevented if gender nonconforming children are influenced to be more gender conforming. Indeed, there is no medically valid basis for attempting to prevent homosexuality, which is not an illness. On the contrary, such efforts may encourage family rejection and undermine self-esteem, connectedness and caring, important protective factors against suicidal ideation and attempts. Given that there is no evidence that efforts to alter sexual orientation are effective, beneficial or necessary, and the possibility that they carry the risk of significant harm, such interventions are contraindicated.".

(11) The Pan American Health Organization, a regional

office of the World Health Organization, issued a statement in May, 2012 that states: "These supposed conversion therapies constitute a violation of the ethical principles of health care and violate human rights that are protected by international and regional agreements.". The organization also noted that reparative therapies "lack medical justification and represent a serious threat to the health and well-being of affected people.".

(12) Minors who experience family rejection based on

their sexual orientation face especially serious health risks. In one study, lesbian, gay, and bisexual young adults who reported higher levels of family rejection during adolescence were 8.4 times more likely to report having attempted suicide, 5.9 times more likely to report high levels of depression, 3.4 times more likely to use illegal drugs, and 3.4 times more likely to report having engaged in unprotected sexual intercourse compared with peers from families that reported no or low levels of family rejection. This is documented by Caitlin Ryan et al. in their article entitled Family Rejection as a Predictor of Negative Health Outcomes in White and Latino Lesbian, Gay, and Bisexual Young Adults (2009), 123 Pediatrics 346.

(13) Illinois has a compelling interest in protecting

the physical and psychological well-being of minors, including lesbian, gay, bisexual, and transgender youth and in protecting its minors against exposure to serious harms caused by sexual orientation change efforts.

(Source: P.A. 99-411, eff. 1-1-16.)

(405 ILCS 48/10)
Sec. 10. Purpose. The purpose of this Act is to protect lesbian, gay, bisexual, and transgender youth from sexual orientation change efforts, also known as conversion therapy.
(Source: P.A. 99-411, eff. 1-1-16.)

(405 ILCS 48/15)
Sec. 15. Definitions. For the purposes of this Act:
"Mental health provider" means a clinical psychologist licensed under the Clinical Psychology Licensing Act; a school psychologist as defined in the School Code; a psychiatrist as defined in Section 1-121 of the Mental Health and Developmental Disabilities Code; a clinical social worker or social worker licensed under the Clinical Social Work and Social Work Practice Act; a marriage and family therapist or associate licensed marriage and family therapist licensed under the Marriage and Family Therapy Licensing Act; a professional counselor or clinical professional counselor licensed under the Professional Counselor and Clinical Professional Counselor Licensing and Practice Act; or any students, interns, volunteers, or other persons assisting or acting under the direction or guidance of any of these licensed professionals.
"Sexual orientation change efforts" or "conversion therapy" means any practices or treatments that seek to change an individual's sexual orientation, as defined by subsection (O-1) of Section 1-103 of the Illinois Human Rights Act, including efforts to change behaviors or gender expressions or to eliminate or reduce sexual or romantic attractions or feelings towards individuals of the same sex. "Sexual orientation change efforts" or "conversion therapy" does not include counseling or mental health services that provide acceptance, support, and understanding of a person without seeking to change sexual orientation or mental health services that facilitate a person's coping, social support, and gender identity exploration and development, including sexual orientation neutral interventions to prevent or address unlawful conduct or unsafe sexual practices, without seeking to change sexual orientation.
(Source: P.A. 99-411, eff. 1-1-16; 100-372, eff. 8-25-17.)

(405 ILCS 48/20)
Sec. 20. Prohibition on conversion therapy. Under no circumstances shall a mental health provider engage in sexual orientation change efforts with a person under the age of 18.
(Source: P.A. 99-411, eff. 1-1-16.)

(405 ILCS 48/25)
Sec. 25. Advertisement and sales; misrepresentation. No person or entity may, in the conduct of any trade or commerce, use or employ any deception, fraud, false pretense, false promise, misrepresentation, or the concealment, suppression, or omission of any material fact in advertising or otherwise offering conversion therapy services in a manner that represents homosexuality as a mental disease, disorder, or illness, with intent that others rely upon the concealment, suppression, or omission of such material fact. A violation of this Section constitutes an unlawful practice under the Consumer Fraud and Deceptive Business Practices Act.
(Source: P.A. 99-411, eff. 1-1-16.)

(405 ILCS 48/30)
Sec. 30. Discipline. Any sexual orientation change efforts attempted on a person under the age of 18 by a mental health provider may be considered unprofessional conduct. Mental health providers found to have engaged in a sexual orientation change effort on a patient under the age of 18 may be subject to discipline by the licensing entity or disciplinary review board with competent jurisdiction.
(Source: P.A. 99-411, eff. 1-1-16.)

(405 ILCS 48/90)
Sec. 90. (Amendatory provisions; text omitted).
(Source: P.A. 99-411, eff. 1-1-16; text omitted.)



405 ILCS 49/ - Children's Mental Health Act of 2003.

(405 ILCS 49/1)
Sec. 1. Short title. This Act may be cited as the Children's Mental Health Act of 2003.
(Source: P.A. 93-495, eff. 8-8-03.)

(405 ILCS 49/5)
Sec. 5. Children's Mental Health Plan.
(a) The State of Illinois shall develop a Children's Mental Health Plan containing short-term and long-term recommendations to provide comprehensive, coordinated mental health prevention, early intervention, and treatment services for children from birth through age 18. This Plan shall include but not be limited to:
(1) Coordinated provider services and interagency

referral networks for children from birth through age 18 to maximize resources and minimize duplication of services.

(2) Guidelines for incorporating social and emotional

development into school learning standards and educational programs, pursuant to Section 15 of this Act.

(3) Protocols for implementing screening and

assessment of children prior to any admission to an inpatient hospital for psychiatric services, pursuant to subsection (a) of Section 5-5.23 of the Illinois Public Aid Code.

(4) Recommendations regarding a State budget for

children's mental health prevention, early intervention, and treatment across all State agencies.

(5) Recommendations for State and local mechanisms

for integrating federal, State, and local funding sources for children's mental health.

(6) Recommendations for building a qualified and

adequately trained workforce prepared to provide mental health services for children from birth through age 18 and their families.

(7) Recommendations for facilitating research on best

practices and model programs, and dissemination of this information to Illinois policymakers, practitioners, and the general public through training, technical assistance, and educational materials.

(8) Recommendations for a comprehensive,

multi-faceted public awareness campaign to reduce the stigma of mental illness and educate families, the general public, and other key audiences about the benefits of children's social and emotional development, and how to access services.

(9) Recommendations for creating a quality-driven

children's mental health system with shared accountability among key State agencies and programs that conducts ongoing needs assessments, uses outcome indicators and benchmarks to measure progress, and implements quality data tracking and reporting systems.

(b) The Children's Mental Health Partnership (hereafter referred to as "the Partnership") is created. The Partnership shall have the responsibility of developing and monitoring the implementation of the Children's Mental Health Plan as approved by the Governor. The Children's Mental Health Partnership shall be comprised of: the Secretary of Human Services or his or her designee; the State Superintendent of Education or his or her designee; the directors of the departments of Children and Family Services, Healthcare and Family Services, Public Health, and Juvenile Justice, or their designees; the head of the Illinois Violence Prevention Authority, or his or her designee; the Attorney General or his or her designee; up to 25 representatives of community mental health authorities and statewide mental health, children and family advocacy, early childhood, education, health, substance abuse, violence prevention, and juvenile justice organizations or associations, to be appointed by the Governor; and 2 members of each caucus of the House of Representatives and Senate appointed by the Speaker of the House of Representatives and the President of the Senate, respectively. The Governor shall appoint the Partnership Chair and shall designate a Governor's staff liaison to work with the Partnership.
(c) The Partnership shall submit a Preliminary Plan to the Governor on September 30, 2004 and shall submit the Final Plan on June 30, 2005. Thereafter, on September 30 of each year, the Partnership shall submit an annual report to the Governor on the progress of Plan implementation and recommendations for revisions in the Plan. The Final Plan and annual reports submitted in subsequent years shall include estimates of savings achieved in prior fiscal years under subsection (a) of Section 5-5.23 of the Illinois Public Aid Code and federal financial participation received under subsection (b) of Section 5-5.23 of that Code. The Department of Healthcare and Family Services shall provide technical assistance in developing these estimates and reports.
(Source: P.A. 94-696, eff. 6-1-06; 95-331, eff. 8-21-07.)

(405 ILCS 49/10)
Sec. 10. Office of Mental Health services. The Office of Mental Health within the Department of Human Services shall allow grant and purchase-of-service moneys to be used for services for children from birth through age 18.
(Source: P.A. 93-495, eff. 8-8-03.)

(405 ILCS 49/15)
Sec. 15. Mental health and schools.
(a) The Illinois State Board of Education shall develop and implement a plan to incorporate social and emotional development standards as part of the Illinois Learning Standards for the purpose of enhancing and measuring children's school readiness and ability to achieve academic success. The plan shall be submitted to the Governor, the General Assembly, and the Partnership by December 31, 2004.
(b) Every Illinois school district shall develop a policy for incorporating social and emotional development into the district's educational program. The policy shall address teaching and assessing social and emotional skills and protocols for responding to children with social, emotional, or mental health problems, or a combination of such problems, that impact learning ability. School social workers may implement a continuum of social and emotional education programs and services in accordance with students' needs. Each district must submit this policy to the Illinois State Board of Education by August 31, 2004.
(Source: P.A. 98-338, eff. 8-13-13.)

(405 ILCS 49/95)
Sec. 95. (Amendatory provisions; text omitted).
(Source: P.A. 93-495, eff. 8-8-03; text omitted.)

(405 ILCS 49/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 93-495, eff. 8-8-03.)



405 ILCS 55/ - Mental Health Patient Travel Act.

(405 ILCS 55/0.01) (from Ch. 91 1/2, par. 1450)
Sec. 0.01. Short title. This Act may be cited as the Mental Health Patient Travel Act.
(Source: P.A. 86-1324.)

(405 ILCS 55/1) (from Ch. 91 1/2, par. 1451)
Sec. 1. The Department of Human Services may establish and maintain a trust fund to be known as the "Patient Travel Trust Fund". This trust fund shall be used for advancing money for travel expenses in connection with the travel or transfer of patients in State mental health and developmental disabilities facilities, whether such travel or transfer is within this State or to or from other states, including the travel expenses of employees designated to accompany the patients. The trust fund shall be established and reimbursed from any applicable appropriation for travel expenses of the Department of Human Services (as successor to the Department of Mental Health and Developmental Disabilities).
(Source: P.A. 89-507, eff. 7-1-97.)



405 ILCS 75/ - Mental Health Hispanic Interpreter Act.

(405 ILCS 75/0.01) (from Ch. 91 1/2, par. 1750)
Sec. 0.01. Short title. This Act may be cited as the Mental Health Hispanic Interpreter Act.
(Source: P.A. 86-1324.)

(405 ILCS 75/1) (from Ch. 91 1/2, par. 1751)
Sec. 1. Every State-operated mental health and developmental disability facility where at least 1% of total annual admissions for inpatient or outpatient care consists of recipients of Hispanic descent shall provide a qualified interpreter when such recipient lacks proficiency in the English language to such an extent that communication with facility staff for purposes of receiving care or treatment is prevented. An interpreter shall be provided at any time such a recipient is admitted to a State-operated facility or seeks or receives care or treatment at such a facility. The administrator of each State-operated facility may utilize existing facility staff in complying with the requirements of this Act. For purposes of this Act, "State-operated facility" means a facility operated by a Department of State government created under Section 5-15 of the Departments of State Government Law (20 ILCS 5/5-15) or by a public university of this State.
(Source: P.A. 91-239, eff. 1-1-00.)



405 ILCS 80/ - Developmental Disability and Mental Disability Services Act.

Article I - (Repealed)

(405 ILCS 80/Art. I heading)



Article II

(405 ILCS 80/Art. II heading)

(405 ILCS 80/2-1) (from Ch. 91 1/2, par. 1802-1)
Sec. 2-1. This Article may be cited as the Home-Based Support Services Law for Adults with Mental Disabilities.
(Source: P.A. 99-143, eff. 7-27-15.)

(405 ILCS 80/2-2) (from Ch. 91 1/2, par. 1802-2)
Sec. 2-2. The purpose of this Article is to authorize the Department of Human Services to encourage, develop, sponsor and fund home-based and community-based services for adults with mental disabilities in order to provide alternatives to institutionalization and to permit adults with mental disabilities to remain in their own homes.
(Source: P.A. 99-143, eff. 7-27-15.)

(405 ILCS 80/2-3) (from Ch. 91 1/2, par. 1802-3)
Sec. 2-3. As used in this Article, unless the context requires otherwise:
(a) "Agency" means an agency or entity licensed by the Department pursuant to this Article or pursuant to the Community Residential Alternatives Licensing Act.
(b) "Department" means the Department of Human Services, as successor to the Department of Mental Health and Developmental Disabilities.
(c) "Home-based services" means services provided to an adult with a mental disability who lives in his or her own home. These services include but are not limited to:
(1) home health services;
(2) case management;
(3) crisis management;
(4) training and assistance in self-care;
(5) personal care services;
(6) habilitation and rehabilitation services;
(7) employment-related services;
(8) respite care; and
(9) other skill training that enables a person to

become self-supporting.

(d) "Legal guardian" means a person appointed by a court of competent jurisdiction to exercise certain powers on behalf of an adult with a mental disability.
(e) "Adult with a mental disability" means a person over the age of 18 years who lives in his or her own home; who needs home-based services, but does not require 24-hour-a-day supervision; and who has one of the following conditions: severe autism, severe mental illness, a severe or profound intellectual disability, or severe and multiple impairments.
(f) In one's "own home" means that an adult with a mental disability lives alone; or that an adult with a mental disability is in full-time residence with his or her parents, legal guardian, or other relatives; or that an adult with a mental disability is in full-time residence in a setting not subject to licensure under the Nursing Home Care Act, the Specialized Mental Health Rehabilitation Act of 2013, the ID/DD Community Care Act, the MC/DD Act, or the Child Care Act of 1969, as now or hereafter amended, with 3 or fewer other adults unrelated to the adult with a mental disability who do not provide home-based services to the adult with a mental disability.
(g) "Parent" means the biological or adoptive parent of an adult with a mental disability, or a person licensed as a foster parent under the laws of this State who acts as a foster parent to an adult with a mental disability.
(h) "Relative" means any of the following relationships by blood, marriage or adoption: parent, son, daughter, brother, sister, grandparent, uncle, aunt, nephew, niece, great grandparent, great uncle, great aunt, stepbrother, stepsister, stepson, stepdaughter, stepparent or first cousin.
(i) "Severe autism" means a lifelong developmental disability which is typically manifested before 30 months of age and is characterized by severe disturbances in reciprocal social interactions; verbal and nonverbal communication and imaginative activity; and repertoire of activities and interests. A person shall be determined severely autistic, for purposes of this Article, if both of the following are present:
(1) Diagnosis consistent with the criteria for

autistic disorder in the current edition of the Diagnostic and Statistical Manual of Mental Disorders.

(2) Severe disturbances in reciprocal social

interactions; verbal and nonverbal communication and imaginative activity; repertoire of activities and interests. A determination of severe autism shall be based upon a comprehensive, documented assessment with an evaluation by a licensed clinical psychologist or psychiatrist. A determination of severe autism shall not be based solely on behaviors relating to environmental, cultural or economic differences.

(j) "Severe mental illness" means the manifestation of all of the following characteristics:
(1) A primary diagnosis of one of the major mental

disorders in the current edition of the Diagnostic and Statistical Manual of Mental Disorders listed below:

(A) Schizophrenia disorder.
(B) Delusional disorder.
(C) Schizo-affective disorder.
(D) Bipolar affective disorder.
(E) Atypical psychosis.
(F) Major depression, recurrent.
(2) The individual's mental illness must

substantially impair his or her functioning in at least 2 of the following areas:

(A) Self-maintenance.
(B) Social functioning.
(C) Activities of community living.
(D) Work skills.
(3) Disability must be present or expected to be

present for at least one year.

A determination of severe mental illness shall be based upon a comprehensive, documented assessment with an evaluation by a licensed clinical psychologist or psychiatrist, and shall not be based solely on behaviors relating to environmental, cultural or economic differences.
(k) "Severe or profound intellectual disability" means a manifestation of all of the following characteristics:
(1) A diagnosis which meets Classification in Mental

Retardation or criteria in the current edition of the Diagnostic and Statistical Manual of Mental Disorders for severe or profound mental retardation (an IQ of 40 or below). This must be measured by a standardized instrument for general intellectual functioning.

(2) A severe or profound level of disturbed adaptive

behavior. This must be measured by a standardized adaptive behavior scale or informal appraisal by the professional in keeping with illustrations in Classification in Mental Retardation, 1983.

(3) Disability diagnosed before age of 18.
A determination of a severe or profound intellectual disability shall be based upon a comprehensive, documented assessment with an evaluation by a licensed clinical psychologist or certified school psychologist or a psychiatrist, and shall not be based solely on behaviors relating to environmental, cultural or economic differences.
(l) "Severe and multiple impairments" means the manifestation of all of the following characteristics:
(1) The evaluation determines the presence of a

developmental disability which is expected to continue indefinitely, constitutes a substantial disability and is attributable to any of the following:

(A) Intellectual disability, which is defined as

general intellectual functioning that is 2 or more standard deviations below the mean concurrent with impairment of adaptive behavior which is 2 or more standard deviations below the mean. Assessment of the individual's intellectual functioning must be measured by a standardized instrument for general intellectual functioning.

(B) Cerebral palsy.
(C) Epilepsy.
(D) Autism.
(E) Any other condition which results in

impairment similar to that caused by an intellectual disability and which requires services similar to those required by persons with intellectual disabilities.

(2) The evaluation determines multiple disabilities

in physical, sensory, behavioral or cognitive functioning which constitute a severe or profound impairment attributable to one or more of the following:

(A) Physical functioning, which severely impairs

the individual's motor performance that may be due to:

(i) Neurological, psychological or physical

involvement resulting in a variety of disabling conditions such as hemiplegia, quadriplegia or ataxia,

(ii) Severe organ systems involvement such as

congenital heart defect,

(iii) Physical abnormalities resulting in the

individual being non-mobile and non-ambulatory or confined to bed and receiving assistance in transferring, or

(iv) The need for regular medical or nursing

supervision such as gastrostomy care and feeding.

Assessment of physical functioning must be based

on clinical medical assessment by a physician licensed to practice medicine in all its branches, using the appropriate instruments, techniques and standards of measurement required by the professional.

(B) Sensory, which involves severe restriction

due to hearing or visual impairment limiting the individual's movement and creating dependence in completing most daily activities. Hearing impairment is defined as a loss of 70 decibels aided or speech discrimination of less than 50% aided. Visual impairment is defined as 20/200 corrected in the better eye or a visual field of 20 degrees or less. Sensory functioning must be based on clinical medical assessment by a physician licensed to practice medicine in all its branches using the appropriate instruments, techniques and standards of measurement required by the professional.

(C) Behavioral, which involves behavior that is

maladaptive and presents a danger to self or others, is destructive to property by deliberately breaking, destroying or defacing objects, is disruptive by fighting, or has other socially offensive behaviors in sufficient frequency or severity to seriously limit social integration. Assessment of behavioral functioning may be measured by a standardized scale or informal appraisal by a clinical psychologist or psychiatrist.

(D) Cognitive, which involves intellectual

functioning at a measured IQ of 70 or below. Assessment of cognitive functioning must be measured by a standardized instrument for general intelligence.

(3) The evaluation determines that development is

substantially less than expected for the age in cognitive, affective or psychomotor behavior as follows:

(A) Cognitive, which involves intellectual

functioning at a measured IQ of 70 or below. Assessment of cognitive functioning must be measured by a standardized instrument for general intelligence.

(B) Affective behavior, which involves over and

under responding to stimuli in the environment and may be observed in mood, attention to awareness, or in behaviors such as euphoria, anger or sadness that seriously limit integration into society. Affective behavior must be based on clinical assessment using the appropriate instruments, techniques and standards of measurement required by the professional.

(C) Psychomotor, which includes a severe

developmental delay in fine or gross motor skills so that development in self-care, social interaction, communication or physical activity will be greatly delayed or restricted.

(4) A determination that the disability originated

before the age of 18 years.

A determination of severe and multiple impairments shall be based upon a comprehensive, documented assessment with an evaluation by a licensed clinical psychologist or psychiatrist.
If the examiner is a licensed clinical psychologist, ancillary evaluation of physical impairment, cerebral palsy or epilepsy must be made by a physician licensed to practice medicine in all its branches.
Regardless of the discipline of the examiner, ancillary evaluation of visual impairment must be made by an ophthalmologist or a licensed optometrist.
Regardless of the discipline of the examiner, ancillary evaluation of hearing impairment must be made by an otolaryngologist or an audiologist with a certificate of clinical competency.
The only exception to the above is in the case of a person with cerebral palsy or epilepsy who, according to the eligibility criteria listed below, has multiple impairments which are only physical and sensory. In such a case, a physician licensed to practice medicine in all its branches may serve as the examiner.
(m) "Twenty-four-hour-a-day supervision" means 24-hour-a-day care by a trained mental health or developmental disability professional on an ongoing basis.
(Source: P.A. 98-104, eff. 7-22-13; 99-143, eff. 7-27-15; 99-180, eff. 7-29-15; 99-642, eff. 7-28-16.)

(405 ILCS 80/2-4) (from Ch. 91 1/2, par. 1802-4)
Sec. 2-4. The Department shall establish a Home-Based Support Services Program for Adults with Mental Disabilities ("the Program") under this Article. The purpose of the Program is to provide alternatives to institutionalization of adults with mental disabilities and to permit these individuals to live in their own homes. The Department shall implement the purpose of the Program by providing home-based services to adults with mental disabilities who need home-based services and who live in their own homes.
(Source: P.A. 99-143, eff. 7-27-15.)

(405 ILCS 80/2-5) (from Ch. 91 1/2, par. 1802-5)
Sec. 2-5. The Department shall establish eligibility standards for the Program, taking into consideration the disability levels and service needs of the target population. The Department shall create application forms which shall be used to determine the eligibility of adults with mental disabilities to participate in the Program. The forms shall be made available by the Department and shall require at least the following items of information which constitute eligibility criteria for participation in the Program:
(a) A statement that the adult with a mental

disability resides in the State of Illinois and is over the age of 18 years.

(b) Verification that the adult with a mental

disability has one of the following conditions: severe autism, severe mental illness, a severe or profound intellectual disability, or severe and multiple impairments.

(c) Verification that the adult with a mental

disability has applied and is eligible for federal Supplemental Security Income or federal Social Security Disability Income benefits.

(d) Verification that the adult with a mental

disability resides full-time in his or her own home or that, within 2 months of receipt of services under this Article, he or she will reside full-time in his or her own home.

The Department may by rule adopt provisions establishing liability of responsible relatives of a recipient of services under this Article for the payment of sums representing charges for services to such recipient. Such rules shall be substantially similar to the provisions for such liability contained in Chapter V of the Mental Health and Developmental Disabilities Code, as now or hereafter amended, and rules adopted pursuant thereto.
(Source: P.A. 98-756, eff. 7-16-14; 99-143, eff. 7-27-15.)

(405 ILCS 80/2-6) (from Ch. 91 1/2, par. 1802-6)
Sec. 2-6. An application for the Program shall be submitted to the Department by the adult with a mental disability or, if the adult with a mental disability requires a guardian, by his or her legal guardian. If the application for participation in the Program is approved by the Department and the adult with a mental disability is eligible to receive services under this Article, the adult with a mental disability shall be made aware of the availability of a community support team and shall be offered case management services. The amount of the home-based services provided by the Department in any month shall be determined by the service plan of the adult with a mental disability, but in no case shall it be more than either:
(a) three hundred percent of the monthly federal

Supplemental Security Income payment for an individual residing alone if the adult with a mental disability is not enrolled in a special education program by a local education agency, or

(b) two hundred percent of the monthly Supplemental

Security Income payment for an individual residing alone if the adult with a mental disability is enrolled in a special education program by a local education agency.

Upon approval of the Department, all or part of the monthly amount approved for home-based services to participating adults may be used as a one-time or continuing payment to the eligible adult or the adult's parent or guardian to pay for specified tangible items that are directly related to meeting basic needs related to the person's mental disabilities.
Tangible items include, but are not limited to: adaptive equipment, medication not covered by third-party payments, nutritional supplements, and residential modifications.
(Source: P.A. 99-143, eff. 7-27-15.)

(405 ILCS 80/2-7) (from Ch. 91 1/2, par. 1802-7)
Sec. 2-7. Services supported by this Article shall be offered by community health and developmental service providers which have been approved and designated by the Department.
(Source: P.A. 86-921.)

(405 ILCS 80/2-8) (from Ch. 91 1/2, par. 1802-8)
Sec. 2-8. Services provided by the Department under the Program shall be denied:
(a) if the adult with a mental disability no longer

meets the eligibility criteria,

(b) if the adult with a mental disability submits

false information in an application or reapplication for participation in the Program, or

(c) if the adult with a mental disability fails to

request or access any services after 120 days. Prior to making the decision, if the adult with mental disabilities has failed to request or access any services within 90 days, the Department shall give written notice to the person who signed the application that participation in the Program will be denied if services are not requested or accessed within 30 days.

Whenever services provided by the Department under the Program are denied for the reasons in paragraphs (a), (b), or (c) of this Section, the Department shall give written notice of the decision and the reasons for denial of services to the person who signed the application. Such notice shall contain information on requesting an appeal under Section 2-13.
(Source: P.A. 99-143, eff. 7-27-15.)

(405 ILCS 80/2-9) (from Ch. 91 1/2, par. 1802-9)
Sec. 2-9. Reapplication for participation in the Program shall be made annually.
(Source: P.A. 86-921.)

(405 ILCS 80/2-10) (from Ch. 91 1/2, par. 1802-10)
Sec. 2-10. Before eligible adults with mental disabilities receive services under this Article, they shall maximize use of other services provided by other governmental agencies, including but not limited to educational and vocational services.
(Source: P.A. 99-143, eff. 7-27-15.)

(405 ILCS 80/2-11) (from Ch. 91 1/2, par. 1802-11)
Sec. 2-11. The Department, as successor to any agreements between the Department of Mental Health and Developmental Disabilities and the Department of Rehabilitation Services for the provision of training, employment placement, and employment referral services for the adults with mental disabilities served under this Article, shall carry out the responsibilities, if any, incurred by its predecessor agencies under those agreements.
(Source: P.A. 99-143, eff. 7-27-15.)

(405 ILCS 80/2-12) (from Ch. 91 1/2, par. 1802-12)
Sec. 2-12. (Repealed).
(Source: P.A. 86-921. Repealed by P.A. 92-111, eff. 1-1-02.)

(405 ILCS 80/2-13) (from Ch. 91 1/2, par. 1802-13)
Sec. 2-13. If the Department denies an application for participation in the Program or denies services as provided in Section 2-8, the Department shall give written notice of the denial to the person who signed the application. The person who signed the application may appeal the Department's denial within 20 days after receipt of the Department's written notice by mailing a written appeal request to the Department. The Department's denial of an appeal shall constitute a final administrative decision. Final administrative decisions shall be subject to judicial review exclusively as provided in the Administrative Review Law, as now or hereafter amended, except that any petition for judicial review of a final administrative decision by the Department under this Article shall be filed within 30 days after receipt of notice of the Department's final administrative decision. The term "administrative decision" has the meaning ascribed to it in Section 3-101 of the Code of Civil Procedure, as now or hereafter amended.
(Source: P.A. 86-921; 87-1158.)

(405 ILCS 80/2-14) (from Ch. 91 1/2, par. 1802-14)
Sec. 2-14. The Department shall make available financial assistance to adults with a developmental disability to effectuate implementation of the Developmental Disabilities Services Plan developed under Article I of this Act. The Department shall develop a plan and rules for making home-based services uniformly available to eligible adults throughout the State to the extent that appropriations allow.
(Source: P.A. 88-380.)

(405 ILCS 80/2-15) (from Ch. 91 1/2, par. 1802-15)
Sec. 2-15. The Department shall have all powers and duties necessary to implement this Article.
(Source: P.A. 86-921.)

(405 ILCS 80/2-16) (from Ch. 91 1/2, par. 1802-16)
Sec. 2-16. The Department shall adopt rules pursuant to the Illinois Administrative Procedure Act to implement the Home-Based Support Services Program for Adults with Mental Disabilities. The rules shall include the intake procedures, application process and eligibility requirements for adults with mental disabilities who apply for services under the Program.
(Source: P.A. 99-143, eff. 7-27-15.)

(405 ILCS 80/2-17)
Sec. 2-17. Transition from special education.
(a) If a person receiving special educational services under Article 14 of the School Code at a school in this State has severe autism, severe mental illness, a severe or profound intellectual disability, or severe and multiple impairments and is not over 18 years of age but is otherwise eligible to participate in the Program, the person shall be determined eligible to participate in the Program, subject to the availability of funds appropriated for this purpose, when he or she becomes an adult and no longer receives special educational services.
(b) The Department shall implement this Section for fiscal years beginning July 1, 1996 and thereafter.
(Source: P.A. 97-227, eff. 1-1-12.)



Article III

(405 ILCS 80/Art. III heading)

(405 ILCS 80/3-1) (from Ch. 91 1/2, par. 1803-1)
Sec. 3-1. This Article shall be known and may be cited as the Family Assistance Law for Children with Mental Disabilities.
(Source: P.A. 99-143, eff. 7-27-15.)

(405 ILCS 80/3-2) (from Ch. 91 1/2, par. 1803-2)
Sec. 3-2. The purpose of this Article is to create a mandate for the Department of Human Services to strengthen and promote families who provide care within the family home for children whose level of mental illness or developmental disability constitutes a risk of out-of-home placement. It is the intent of this Article to strengthen, promote and empower families to determine the most appropriate use of resources to address the unique and changing needs of those families' children with mental disabilities.
(Source: P.A. 99-143, eff. 7-27-15.)

(405 ILCS 80/3-3) (from Ch. 91 1/2, par. 1803-3)
Sec. 3-3. As used in this Article, unless the context requires otherwise:
(a) "Agency" means an agency or entity licensed by the Department pursuant to this Article or pursuant to the Community Residential Alternatives Licensing Act.
(b) "Department" means the Department of Human Services, as successor to the Department of Mental Health and Developmental Disabilities.
(c) "Department-funded out-of-home placement services" means those services for which the Department pays the partial or full cost of care of the residential placement.
(d) "Family" or "families" means a family member or members and his, her or their parents or legal guardians.
(e) "Family member" means a child 17 years old or younger who has one of the following conditions: severe autism, severe emotional disturbance, a severe or profound intellectual disability, or severe and multiple impairments.
(f) "Legal guardian" means a person appointed by a court of competent jurisdiction to exercise certain powers on behalf of a family member and with whom the family member resides.
(g) "Parent" means a biological or adoptive parent with whom the family member resides, or a person licensed as a foster parent under the laws of this State, acting as a family member's foster parent, and with whom the family member resides.
(h) "Severe autism" means a lifelong developmental disability which is typically manifested before 30 months of age and is characterized by severe disturbances in reciprocal social interactions; verbal and nonverbal communication and imaginative activity; and repertoire of activities and interests. A person shall be determined severely autistic, for purposes of this Article, if both of the following are present:
(1) Diagnosis consistent with the criteria for

autistic disorder in the current edition of the Diagnostic and Statistical Manual of Mental Disorders;

(2) Severe disturbances in reciprocal social

interactions; verbal and nonverbal communication and imaginative activity; and repertoire of activities and interests. A determination of severe autism shall be based upon a comprehensive, documented assessment with an evaluation by a licensed clinical psychologist or psychiatrist. A determination of severe autism shall not be based solely on behaviors relating to environmental, cultural or economic differences.

(i) "Severe mental illness" means the manifestation of all of the following characteristics:
(1) a severe mental illness characterized by the

presence of a mental disorder in children or adolescents, classified in the Diagnostic and Statistical Manual of Mental Disorders (Third Edition - Revised), as now or hereafter revised, excluding V-codes (as that term is used in the current edition of the Diagnostic and Statistical Manual of Mental Disorders), adjustment disorders, the presence of an intellectual disability when no other mental disorder is present, alcohol or substance abuse, or other forms of dementia based upon organic or physical disorders; and

(2) a functional disability of an extended duration

which results in substantial limitations in major life activities.

A determination of severe mental illness shall be based upon a comprehensive, documented assessment with an evaluation by a licensed clinical psychologist or a psychiatrist.
(j) "Severe or profound intellectual disability" means a manifestation of all of the following characteristics:
(1) A diagnosis which meets Classification in Mental

Retardation or criteria in the current edition of the Diagnostic and Statistical Manual of Mental Disorders for severe or profound mental retardation (an IQ of 40 or below). This must be measured by a standardized instrument for general intellectual functioning.

(2) A severe or profound level of adaptive behavior.

This must be measured by a standardized adaptive behavior scale or informal appraisal by the professional in keeping with illustrations in Classification in Mental Retardation, 1983.

(3) Disability diagnosed before age of 18.
A determination of a severe or profound intellectual disability shall be based upon a comprehensive, documented assessment with an evaluation by a licensed clinical psychologist, certified school psychologist, a psychiatrist or other physician licensed to practice medicine in all its branches, and shall not be based solely on behaviors relating to environmental, cultural or economic differences.
(k) "Severe and multiple impairments" means the manifestation of all the following characteristics:
(1) The evaluation determines the presence of a

developmental disability which is expected to continue indefinitely, constitutes a substantial disability and is attributable to any of the following:

(A) Intellectual disability, which is defined as

general intellectual functioning that is 2 or more standard deviations below the mean concurrent with impairment of adaptive behavior which is 2 or more standard deviations below the mean. Assessment of the individual's intellectual functioning must be measured by a standardized instrument for general intellectual functioning.

(B) Cerebral palsy.
(C) Epilepsy.
(D) Autism.
(E) Any other condition which results in

impairment similar to that caused by an intellectual disability and which requires services similar to those required by persons with intellectual disabilities.

(2) The evaluation determines multiple disabilities

in physical, sensory, behavioral or cognitive functioning which constitute a severe or profound impairment attributable to one or more of the following:

(A) Physical functioning, which severely impairs

the individual's motor performance that may be due to:

(i) Neurological, psychological or physical

involvement resulting in a variety of disabling conditions such as hemiplegia, quadriplegia or ataxia,

(ii) Severe organ systems involvement such as

congenital heart defect,

(iii) Physical abnormalities resulting in the

individual being non-mobile and non-ambulatory or confined to bed and receiving assistance in transferring, or

(iv) The need for regular medical or nursing

supervision such as gastrostomy care and feeding.

Assessment of physical functioning must be based

on clinical medical assessment, using the appropriate instruments, techniques and standards of measurement required by the professional.

(B) Sensory, which involves severe restriction

due to hearing or visual impairment limiting the individual's movement and creating dependence in completing most daily activities. Hearing impairment is defined as a loss of 70 decibels aided or speech discrimination of less than 50% aided. Visual impairment is defined as 20/200 corrected in the better eye or a visual field of 20 degrees or less. Sensory functioning must be based on clinical medical assessment using the appropriate instruments, techniques and standards of measurement required by the professional.

(C) Behavioral, which involves behavior that is

maladaptive and presents a danger to self or others, is destructive to property by deliberately breaking, destroying or defacing objects, is disruptive by fighting, or has other socially offensive behaviors in sufficient frequency or severity to seriously limit social integration. Assessment of behavioral functioning may be measured by a standardized scale or informal appraisal by the medical professional.

(D) Cognitive, which involves intellectual

functioning at a measured IQ of 70 or below. Assessment of cognitive functioning must be measured by a standardized instrument for general intelligence.

(3) The evaluation determines that development is

substantially less than expected for the age in cognitive, affective or psychomotor behavior as follows:

(A) Cognitive, which involves intellectual

functioning at a measured IQ of 70 or below. Assessment of cognitive functioning must be measured by a standardized instrument for general intelligence.

(B) Affective behavior, which involves over and

under responding to stimuli in the environment and may be observed in mood, attention to awareness, or in behaviors such as euphoria, anger or sadness that seriously limit integration into society. Affective behavior must be based on clinical medical and psychiatric assessment using the appropriate instruments, techniques and standards of measurement required by the professional.

(C) Psychomotor, which includes a severe

developmental delay in fine or gross motor skills so that development in self-care, social interaction, communication or physical activity will be greatly delayed or restricted.

(4) A determination that the disability originated

before the age of 18 years.

A determination of severe and multiple impairments shall be based upon a comprehensive, documented assessment with an evaluation by a licensed clinical psychologist or psychiatrist. If the examiner is a licensed clinical psychologist, ancillary evaluation of physical impairment, cerebral palsy or epilepsy must be made by a physician licensed to practice medicine in all its branches.
Regardless of the discipline of the examiner, ancillary evaluation of visual impairment must be made by an ophthalmologist or a licensed optometrist.
Regardless of the discipline of the examiner, ancillary evaluation of hearing impairment must be made by an otolaryngologist or an audiologist with a certificate of clinical competency.
The only exception to the above is in the case of a person with cerebral palsy or epilepsy who, according to the eligibility criteria listed below, has multiple impairments which are only physical and sensory. In such a case, a physician licensed to practice medicine in all its branches may serve as the examiner.
(Source: P.A. 99-143, eff. 7-27-15.)

(405 ILCS 80/3-4) (from Ch. 91 1/2, par. 1803-4)
Sec. 3-4. The Department shall establish a Family Assistance Program for Children with Mental Disabilities ("the Program") under this Article. The purpose of the Program is to strengthen and promote the family and to prevent the out-of-home placement of children with mental disabilities. The Department shall implement the purpose of the Program by providing funds directly to families to defray some of the costs of caring for family members who have mental disabilities, thereby preventing or delaying the out-of-home placement of family members.
(Source: P.A. 99-143, eff. 7-27-15.)

(405 ILCS 80/3-5) (from Ch. 91 1/2, par. 1803-5)
Sec. 3-5. The Department shall create application forms which shall be used to determine the eligibility of families for the Program. The forms shall require at least the following items of information which constitute the eligibility criteria for participation in the Program:
(a) A statement that the family resides in the State of Illinois.
(b) A statement that the family member is 17 years of age or younger.
(c) A statement that the family member resides, or is expected to reside, with his or her parent or legal guardian, or that the family member resides in an out-of-home placement with the expectation of residing with the parent or legal guardian within 2 months of the date of the application.
(d) Verification that the family member has one of the following conditions: severe autism, severe mental illness, a severe or profound intellectual disability, or severe and multiple impairments. Verification of the family member's condition shall be:
(1) by the family member's local school district for

family members enrolled with a local school district; or

(2) by an entity designated by the Department.
(e) Verification that the taxable income for the family for the year immediately preceding the date of the application did not exceed an amount to be established by rule of the Department, unless it can be verified that the taxable income for the family for the year in which the application is made will be less than such amount. The maximum taxable family income set by rule of the Department may not be less than $65,000 beginning January 1, 2008.
(Source: P.A. 97-227, eff. 1-1-12.)

(405 ILCS 80/3-6) (from Ch. 91 1/2, par. 1803-6)
Sec. 3-6. A family shall submit to the Department a completed application form signed by the family member's parent or legal guardian. If the application for participation in the Program is approved by the Department and the family member is eligible to receive services under this Article, the Department shall provide a stipend directly to the family member's parent or legal guardian. Additionally, the Department shall make the family aware of available local family support resources including in-home services, crisis intervention, respite care and other specialized mental health or developmental disabilities services. The stipend shall be used by the parent or legal guardian to assist the family in meeting the expenses associated with the presence of the family member within the family home. The family member's parent or legal guardian shall be responsible for determining the appropriate use of the stipend. The stipend shall be considered a benefit to the family member and shall be paid on a monthly basis to the family member's parent or legal guardian. The amount of the monthly stipend shall be equal to the amount of the monthly federal Supplemental Security Income Payment for an individual residing alone.
Upon approval by the Department, participating families may receive a lump sum payment equivalent to and instead of up to 6 monthly stipend payments that they are authorized to receive under the program. The lump sum payment is for services or tangible items directly related to meeting basic needs related to the person's mental disabilities. Tangible items include, but are not limited to: adaptive equipment, medication not covered by third-party payments, and residential modifications.
(Source: P.A. 88-388.)

(405 ILCS 80/3-7) (from Ch. 91 1/2, par. 1803-7)
Sec. 3-7. Except as otherwise provided in this Article, the stipend paid to the family member's parent or legal guardian is intended to complement but not supplant public assistance or social service benefits based upon economic need and available through other governmental programs.
(Source: P.A. 86-921.)

(405 ILCS 80/3-8) (from Ch. 91 1/2, par. 1803-8)
Sec. 3-8. In addition to the monthly stipend payment to eligible families under the Program, the parent or legal guardian of a family member who is in an out-of-home placement at the time of application may apply for and receive a single, one-time advance payment in the amount of twice the monthly stipend, for the purpose of meeting the special needs of the family to prepare for the in-home care of the family member.
(Source: P.A. 86-921.)

(405 ILCS 80/3-9) (from Ch. 91 1/2, par. 1803-9)
Sec. 3-9. Payment of the stipend under the Program shall cease if any of the following occurs:
(a) the family member dies;
(b) the family no longer meets the eligibility criteria;
(c) the family member attains the age of 18 years;
(d) the family fails to make a report of any of the occurrences specified in clauses (a) through (c);
(e) the parent or legal guardian submits false information in an application or reapplication to the Department;
(f) the parent or legal guardian fails to make a report or statement as required under Section 3-10 or 3-11; or
(g) the parent or legal guardian submits false information in a statement to the Department under Section 2-11.
(Source: P.A. 86-921.)

(405 ILCS 80/3-9.1) (from Ch. 91 1/2, par. 1803-9.1)
Sec. 3-9.1. If an individual is terminated from the Program solely because the individual has attained the age of 18 years, the individual shall be allowed, through a transition process, to enter the Home-Based Support Program for Adults with Mental Disabilities if he or she meets the eligibility requirements set forth in Article II for that program.
(Source: P.A. 99-143, eff. 7-27-15.)

(405 ILCS 80/3-10) (from Ch. 91 1/2, par. 1803-10)
Sec. 3-10. A parent or legal guardian receiving a stipend under this Article shall report to the Department in writing within 7 working days either of the following:
(a) the occurrence of any event set forth in clauses (a) through (c) of Section 3-9; and
(b) a request by the family member's parent or legal guardian for termination of the family support stipend.
(Source: P.A. 86-921.)

(405 ILCS 80/3-11) (from Ch. 91 1/2, par. 1803-11)
Sec. 3-11. Families will be required to provide assurances that the stipend will be used for the benefit of the person with a disability such that it will insure their continued successive development. Annually, the family shall submit to the Department a written statement signed by the family member's parent or legal guardian which states that the stipend was used to meet the special needs of the family.
(Source: P.A. 99-143, eff. 7-27-15.)

(405 ILCS 80/3-12) (from Ch. 91 1/2, par. 1803-12)
Sec. 3-12. The parent or legal guardian shall reapply on an annual basis to participate in the Program.
(Source: P.A. 86-921.)

(405 ILCS 80/3-13) (from Ch. 91 1/2, par. 1803-13)
Sec. 3-13. The Department shall conduct a program of outreach and public information on a statewide basis to inform families of the availability of the Program. The Department shall contact the parents or legal guardians of all children who are presently in out-of-home placements funded by the Department, to inform the families of the availability of the Program. In conducting the public information program, the Department may utilize public media, the existing perinatal network, early intervention centers, local education agencies and local health departments.
(Source: P.A. 86-921.)

(405 ILCS 80/3-14) (from Ch. 91 1/2, par. 1803-14)
Sec. 3-14. (Repealed).
(Source: P.A. 86-921. Repealed by P.A. 92-111, eff. 1-1-02.)

(405 ILCS 80/3-15) (from Ch. 91 1/2, par. 1803-15)
Sec. 3-15. If the Department denies an application for a stipend under the Program, the Department shall give written notice of the denial to the parent or legal guardian. The parent or legal guardian may appeal the Department's denial within 20 days after receipt of the Department's written notice by mailing a written appeal request to the Department. The Department's denial of an appeal shall constitute a final administrative decision. Final administrative decisions shall be subject to judicial review exclusively as provided in the Administrative Review Law, as now or hereafter amended, except that any petition for judicial review of a final administrative decision by the Department under this Article shall be filed within 30 days after receipt of notice of the Department's final administrative decision. The term "administrative decision" has the meaning ascribed to it in Section 3-101 of the Code of Civil Procedure, as now or hereafter amended.
(Source: P.A. 86-921.)

(405 ILCS 80/3-17) (from Ch. 91 1/2, par. 1803-17)
Sec. 3-17. The Department shall make available financial assistance to families with children with a developmental disability in order to effectuate implementation of Article I of this Act. The Department shall develop a plan and rules for making the family assistance program uniformly available to eligible families throughout the State to the extent that appropriations allow.
(Source: P.A. 88-380.)



Article IV

(405 ILCS 80/Art. IV heading)

(405 ILCS 80/4-1) (from Ch. 91 1/2, par. 1804-1)
Sec. 4-1. The Department of Human Services may provide access to home-based and community-based services for children and adults with mental disabilities through the designation of local screening and assessment units and community support teams. The screening and assessment units shall provide comprehensive assessment; develop individual service plans; link the persons with mental disabilities and their families to community providers for implementation of the plan; and monitor the plan's implementation for the time necessary to insure that the plan is appropriate and acceptable to the persons with mental disabilities and their families. The Department also will make available community support services in each local geographic area for persons with severe mental disabilities. Community support teams will provide case management, ongoing guidance and assistance for persons with mental disabilities; will offer skills training, crisis/behavioral intervention, client/family support, and access to medication management; and provide individual client assistance to access housing, financial benefits, and employment-related services.
(Source: P.A. 99-143, eff. 7-27-15.)

(405 ILCS 80/4-2) (from Ch. 91 1/2, par. 1804-2)
Sec. 4-2. Expenditures for services under Article IV of the Act shall be subject to available appropriations.
(Source: P.A. 86-921.)



Article V

(405 ILCS 80/Art. V heading)

(405 ILCS 80/5-1) (from Ch. 91 1/2, par. 1805-1)
Sec. 5-1. As the mental health and developmental disabilities or intellectual disabilities authority for the State of Illinois, the Department of Human Services shall have the authority to license, certify and prescribe standards governing the programs and services provided under this Act, as well as all other agencies or programs which provide home-based or community-based services to persons with mental disabilities, except those services, programs or agencies established under or otherwise subject to the Child Care Act of 1969, the Specialized Mental Health Rehabilitation Act of 2013, the ID/DD Community Care Act, or the MC/DD Act, as now or hereafter amended, and this Act shall not be construed to limit the application of those Acts.
(Source: P.A. 98-104, eff. 7-22-13; 99-143, eff. 7-27-15; 99-180, eff. 7-29-15; 99-642, eff. 7-28-16.)

(405 ILCS 80/5-2) (from Ch. 91 1/2, par. 1805-2)
Sec. 5-2. The Department shall have all powers and duties necessary to implement this Act.
(Source: P.A. 86-921.)

(405 ILCS 80/5-3) (from Ch. 91 1/2, par. 1805-3)
Sec. 5-3. The Department shall adopt rules pursuant to the Illinois Administrative Procedure Act to implement this Act. The rules shall include the intake procedures, application process and eligibility requirements for those who apply for services under the Act. The Department will convene a family advisory council and seek advice from the council on ways to appropriately implement Articles II and III of the Act.
(Source: P.A. 86-921.)

(405 ILCS 80/5-4)
Sec. 5-4. Home and Community-Based Services Waivers; autism spectrum disorder. A person diagnosed with an autism spectrum disorder may be assessed for eligibility for services under Home and Community-Based Services Waivers for persons with developmental disabilities, without regard to whether that person is also diagnosed with an intellectual disability, so long as the person otherwise meets applicable level-of-care criteria under those waivers. This amendatory Act of the 95th General Assembly does not create any new entitlement to a service, program, or benefit, but shall not affect any entitlement to a service, program, or benefit created by any other law.
(Source: P.A. 97-227, eff. 1-1-12.)



Article VI - Community Residential Choices Program

(405 ILCS 80/Art. VI heading)

(405 ILCS 80/6-1)
Sec. 6-1. Community Residential Choices Program.
(a) The purpose of this Article is to promote greater compatibility among individuals with developmental disabilities who live together by allowing individuals with developmental disabilities who meet either the emergency or critical need criteria of the Department of Human Services as defined under the Department's developmental disabilities cross-disability database (as required by Section 10-26 of the Department of Human Services Act), and who also meet the Department's developmental disabilities priority population criteria for residential services as defined in the Department's developmental disabilities Community Services Agreement and whose parents are over the age of 60, to choose to live together in a community-based residential program.
(b) For purposes of this Article:
"Community-based residential program" means one of a variety of living arrangements for persons with developmental disabilities, including existing settings such as community-integrated living arrangements, and may also include newly developed settings that are consistent with this definition.
"Developmental disability" may include an autism spectrum disorder.
(c) A person diagnosed with an autism spectrum disorder may be assessed for eligibility for services under Home and Community-Based Services Waivers for persons with developmental disabilities without regard to whether that person is also diagnosed with an intellectual disability, so long as the person otherwise meets applicable level-of-care criteria under those waivers. This provision does not create any new entitlement to a service, program, or benefit, but shall not affect any entitlement to a service, program, or benefit created by any other law.
(Source: P.A. 97-227, eff. 1-1-12.)

(405 ILCS 80/6-5)
Sec. 6-5. Placements. Commencing with the State fiscal year beginning on July 1, 2007, subject to appropriation, the Department of Human Services shall fund residential capacities in geographic locations in the State with the goal of placing no fewer than 80 individuals who meet the emergency or critical need criteria of the Department's developmental disabilities cross-disabilities database, and who also meet the Department's developmental disabilities priority population criteria for residential services as defined in the Department's developmental disabilities Community Services Agreement and whose parents are over the age of 60, in community-based residential programs with chosen housemates. Priority in the allocation of funds for this program shall be given to individuals who choose to reside with 3 or fewer individuals.
(Source: P.A. 95-636, eff. 10-5-07.)



Article X - Workforce Task Force for Persons with Disabilities

(405 ILCS 80/Art. X heading)



Article XI - Developmental Disabilities Regulatory Advisory Board

(405 ILCS 80/Art. XI heading)

(405 ILCS 80/11-1)
Sec. 11-1. Developmental Disabilities Regulatory Advisory Board.
(a) The Director of the Division of Developmental Disabilities within the Department shall appoint a Developmental Disabilities Regulatory Advisory Board, no later than October 1, 2013, whose members are capable of actively participating on the Advisory Board, to consult with the Department regarding Parts 115, 116, 117, 119, and 120 of Title 59 of the Illinois Administrative Code, as provided in this Section.
(b) The Advisory Board shall be composed of the following persons:
(1) The Director of the Division of Developmental

Disabilities, or his or her designee, shall serve as an ex-officio member and shall serve as chairperson of the Advisory Board.

(2) One representative of the Department of

Healthcare and Family Services and one representative of the Office of the State Fire Marshal, each of whom shall serve as ex-officio members.

(3) Five persons selected from recommendations of

organizations whose membership consists of providers within the developmental disabilities service delivery system.

(4) Two persons who are guardians or family members

of persons with developmental disabilities and who do not have responsibility for management or formation of policy regarding the programs subject to review of the Advisory Board.

(5) Two persons who receive developmental

disabilities services funded by the Division.

(6) Two persons selected from the recommendations of

consumer organizations that engage solely in advocacy or legal representation on behalf of persons with developmental disabilities and their immediate families.

(7) One person who is a representative of a labor

organization which represents direct support persons, working within one of the programs subject to review of the Advisory Board.

(c) The Advisory Board shall meet as frequently as the chairperson deems necessary, but not less than once each calendar year. Upon request of 6 or more members, the chairperson shall call a meeting of the Advisory Board. A member of the Advisory Board may designate a replacement to serve at the Advisory Board meeting in place of the member by submitting a letter of designation to the chairperson prior to or at the Advisory Board meeting, but a replacement for an Advisory Board member may not serve as a replacement for more than 2 consecutive meetings.
(d) The Advisory Board shall advise the Department of Human Services Division of Developmental Disabilities on the format and content of any amendments to rules referenced in subsection (a) proposed by the Division of Developmental Disabilities. Any of these rules, except emergency rules adopted under Section 5-45 of the Illinois Administrative Procedure Act, adopted without obtaining the advice of the Advisory Board are null and void. If the Department fails to follow the advice of the Advisory Board on proposed rules, the Department shall, prior to the adoption of the rules, transmit a written explanation of the reason therefor to the Advisory Board.
(e) During its review of proposed rules as requested by the Department, the Advisory Board shall discuss the economic impact of those rules.
(f) If the Advisory Board, having been asked for its advice, fails to advise the Department within 45 days, the rules shall be considered acted upon.
(g) The Department shall provide staff and technical support to the Advisory Board to perform its functions under this Section.
(Source: P.A. 98-607, eff. 12-27-13.)






405 ILCS 82/ - Developmental Disability and Mental Health Safety Act (aka Brian's Law).

(405 ILCS 82/1)
Sec. 1. Short title. This Act may be cited as the Developmental Disability and Mental Health Safety Act or Brian's Law.
(Source: P.A. 96-1235, eff. 1-1-11.)

(405 ILCS 82/5)
Sec. 5. Legislative Findings. The General Assembly finds all of the following:
(a) As a result of decades of significant under-funding of Illinois' developmental disabilities and mental health service delivery system, the quality of life of individuals with disabilities has been negatively impacted and, in an unacceptable number of instances, has resulted in serious health consequences and even death.
(b) In response to growing concern over the safety of the State-operated developmental disability facilities, following a series of resident deaths, the agency designated by the Governor pursuant to the Protection and Advocacy for Persons with Developmental Disabilities Act opened a systemic investigation to examine all such deaths for a period of time, including the death of a young man in his twenties, Brian Kent, on October 30, 2002, and released a public report, "Life and Death in State-Operated Developmental Disability Institutions," which included findings and recommendations aimed at preventing such tragedies in the future.
(c) The documentation of substandard medical care and treatment of individual residents living in the State-operated facilities cited in that report necessitate that the State of Illinois take immediate action to prevent further injuries and deaths.
(d) The agency designated by the Governor pursuant to the Protection and Advocacy for Persons with Developmental Disabilities Act has also reviewed conditions and deaths of individuals with disabilities living in or transferred to community-based facilities and found similar problems in some of those settings.
(e) The circumstances associated with deaths in both State-operated facilities and community-based facilities, and review of the State's investigations and findings regarding these incidents, demonstrate that the current federal and State oversight and investigatory systems are seriously under-funded.
(f) An effective mortality review process enables state service systems to focus on individual deaths and consider the broader issues, policies, and practices that may contribute to these tragedies. This critical information, when shared with public and private facilities, can help to reduce circumstances that place individuals at high risk of serious harm and even death.
(g) The purpose of this Act is to establish within the Department of Human Services a low-cost, volunteer-based mortality review process conducted by an independent team of experts that will enhance the health and safety of the individuals served by Illinois' developmental disability and mental health service delivery systems.
(h) This independent team of experts will be comparable to 2 existing types of oversight teams: the Abuse Prevention Review Team created under the jurisdiction of the Department of Public Health, which examines deaths of individuals living in long-term care facilities, and Child Death Review Teams created under the jurisdiction of the Department of Children and Family Services, which reviews the deaths of children.
(Source: P.A. 99-143, eff. 7-27-15.)

(405 ILCS 82/10)
Sec. 10. Definitions. As used in this Act:
"Community agency" means (i) a community agency licensed, funded, or certified by the Department of Human Services, but not licensed or certified by any other human services agency of the State, to provide developmental disabilities service or mental health service or (ii) a program licensed, funded, or certified by the Department of Human Services, but not licensed or certified by any other human services agency of the State, to provide developmental disabilities service or mental health service.
"Facility" means a developmental disabilities facility or mental health facility operated by the Department of Human Services.
(Source: P.A. 96-1235, eff. 1-1-11.)

(405 ILCS 82/15)
Sec. 15. Mortality Review Process.
(a) The Department of Human Services shall develop an independent team of experts from the academic, private, and public sectors to examine all deaths at facilities and community agencies.
(b) The Secretary of Human Services, in consultation with the Director of Public Health, shall appoint members to the independent team of experts, which shall consist of at least one member from each of the following categories:
1. Physicians experienced in providing medical care

to individuals with developmental disabilities.

2. Physicians experienced in providing medical care

to individuals with mental illness.

3. Registered nurses experienced in providing medical

care to individuals with developmental disabilities.

4. Registered nurses experienced in providing medical

care to individuals with mental illness.

5. Psychiatrists.
6. Psychologists.
7. Representatives of the Department of Human

Services who are not employed at the facility at which the death occurred.

8. Representatives of the Department of Public Health.
9. Representatives of the agency designated by the

Governor pursuant to the Protection and Advocacy for Persons with Developmental Disabilities Act.

10. State's Attorneys or State's Attorneys'

representatives.

11. Coroners or forensic pathologists.
12. Representatives of local hospitals, trauma

centers, or providers of emergency medical services.

13. Other categories of persons, as the Secretary of

Human Services may see fit.

The independent team of experts may make recommendations to the Secretary of Human Services concerning additional appointments. Each team member must have demonstrated experience and an interest in investigating, treating, or preventing the deaths of individuals with disabilities. The Secretary of Human Services shall appoint additional teams if the Secretary or the existing team determines that more teams are necessary to accomplish the purposes of this Act. The members of a team shall be appointed for 2-year staggered terms and shall be eligible for reappointment upon the expiration of their terms. Each independent team shall select a Chairperson from among its members.
(c) The independent team of experts shall examine the deaths of all individuals who have died while under the care of a facility or community agency.
(d) The purpose of the independent team of experts' examination of such deaths is to do the following:
1. Review the cause and manner of the individual's

death.

2. Review all actions taken by the facility, State

agencies, or other entities to address the cause or causes of death and the adequacy of medical care and treatment.

3. Evaluate the means, if any, by which the death

might have been prevented.

4. Report its observations and conclusions to the

Secretary of Human Services and make recommendations that may help to reduce the number of unnecessary deaths.

5. Promote continuing education for professionals

involved in investigating and preventing the unnecessary deaths of individuals under the care of a facility or community agency.

6. Make specific recommendations to the Secretary of

Human Services concerning the prevention of unnecessary deaths of individuals under the care of facilities and community agencies, including changes in policies and practices that will prevent harm to individuals with disabilities, and the establishment of protocols for investigating the deaths of these individuals.

(e) The independent team of experts must examine the cases submitted to it on a quarterly basis. The team shall meet at least once in each calendar quarter if there are cases to be examined. The Department of Human Services shall forward cases within 90 days after completion of a review or an investigation into the death of an individual residing at a facility or community agency.
(f) Within 90 days after receiving recommendations made by the independent team of experts under subsection (d) of this Section, the Secretary of Human Services must review those recommendations, as feasible and appropriate, and shall respond to the team in writing to explain the implementation of those recommendations.
(g) The Secretary of Human Services shall establish protocols governing the operation of the independent team. Those protocols shall include the creation of sub-teams to review the case records or portions of the case records and report to the full team. The members of a sub-team shall be composed of team members specially qualified to examine those records. In any instance in which the independent team does not operate in accordance with established protocol, the Secretary of Human Services shall take any necessary actions to bring the team into compliance with the protocol.
(Source: P.A. 99-143, eff. 7-27-15.)

(405 ILCS 82/20)
Sec. 20. Independent team of experts' access to information.
(a) The Secretary of Human Services shall provide to the independent team of experts, on the request of the team Chairperson, all records and information in the Department's possession that are relevant to the team's examination of a death of the sort described in subsection (c) of Section 10, including records and information concerning previous reports or investigations of any matter, as determined by the team.
(b) The independent team shall have access to all records and information that are relevant to its review of a death and in the possession of a State or local governmental agency or other entity. These records and information shall include, without limitation, death certificates, all relevant medical and mental health records, records of law enforcement agency investigations, records of coroner or medical examiner investigations, records of the Department of Corrections and Department of Juvenile Justice concerning a person's parole, aftercare release, records of a probation and court services department, and records of a social services agency that provided services to the person who died.
(Source: P.A. 98-558, eff. 1-1-14.)

(405 ILCS 82/25)
Sec. 25. Public access to and confidentiality of information.
(a) Meetings of the independent team of experts shall be closed to the public.
(b) Records and information provided to the independent team of experts are confidential. Nothing contained in this subsection (b) prevents the sharing or disclosure of records, other than those produced by the independent team, relating or pertaining to the death of an individual.
(c) Members of the independent team of experts are not subject to examination, in any civil or criminal proceeding, concerning information presented to members of the team or opinions formed by members of the team based on that information. A person may, however, be examined concerning information provided to the team that is otherwise available to the public.
(d) Records and information produced by the team are not subject to discovery or subpoena and are not admissible as evidence in any civil or criminal proceeding. Those records and information are, however, subject to discovery or a subpoena, and are admissible as evidence to the extent they are otherwise available to the public.
(Source: P.A. 96-1235, eff. 1-1-11.)

(405 ILCS 82/30)
Sec. 30. Indemnification. The State shall indemnify and hold harmless members of the independent team for all their acts, omissions, decisions, or other conduct arising out of the scope of their service on the team, except those involving willful or wanton misconduct. The method of providing indemnification shall be as provided in the State Employee Indemnification Act.
(Source: P.A. 96-1235, eff. 1-1-11.)

(405 ILCS 82/35)
Sec. 35. Department's annual report. The Department of Human Services shall include in its annual report to the General Assembly a report of the activities of the independent team of experts, the results of the team's observations and conclusions, categories of members of the team as prescribed in Section 10 of this Act which are currently vacant, recommendations made by the team to the Governor, State agencies, or other entities, and, as applicable, either (i) the implementation of the recommendations or (ii) the reasons the recommendations were not implemented.
(Source: P.A. 96-1235, eff. 1-1-11.)

(405 ILCS 82/40)
Sec. 40. Rights information. The Department of Human Services shall ensure that individuals with disabilities and their guardians and families receive sufficient information regarding their rights, including the right to be safe, the right to be free from abuse and neglect, the right to receive quality services, and the right to an adequate discharge plan and timely transition to the least restrictive setting to meet their individual needs and desires. The Department shall provide this information, which shall be developed in collaboration with the agency designated by the Governor pursuant to the Protection and Advocacy for Persons with Developmental Disabilities Act, in order to allow individuals with disabilities and their guardians and families to make informed decisions regarding the provision of services that can meet the individual's needs and desires. The Department shall provide this information to all facilities and community agencies to be made available upon admission and at least annually thereafter for as long as the individual remains in the facility.
(Source: P.A. 99-143, eff. 7-27-15.)

(405 ILCS 82/90)
Sec. 90. (Amendatory provisions; text omitted).
(Source: P.A. 96-1235, eff. 1-1-11; text omitted.)

(405 ILCS 82/95)
Sec. 95. (Amendatory provisions; text omitted).
(Source: P.A. 96-1235, eff. 1-1-11; text omitted.)

(405 ILCS 82/100)
Sec. 100. (Amendatory provisions; text omitted).
(Source: P.A. 96-1235, eff. 1-1-11; text omitted.)

(405 ILCS 82/105)
Sec. 105. The Mental Health and Developmental Disabilities Code is amended by repealing Section 5-100A.
(Source: P.A. 96-1235, eff. 1-1-11.)

(405 ILCS 82/110)
Sec. 110. (Amendatory provisions; text omitted).
(Source: P.A. 96-1235, eff. 1-1-11; text omitted.)



405 ILCS 85/ - Home Environment Living Program Act.

(405 ILCS 85/1) (from Ch. 91 1/2, par. 2001)
Sec. 1. Short title. This Act may be cited as the Home Environment Living Program Act.
(Source: P.A. 89-507, eff. 7-1-97.)

(405 ILCS 85/2) (from Ch. 91 1/2, par. 2002)
Sec. 2. Purpose. The purpose of this Act is to create a program which provides services and care in substitute family homes for persons with a developmental disability and which allows individuals who have skills in parenting, and who are recipients of public assistance, to apply those skills in caring for persons with a disability.
(Source: P.A. 86-1385.)

(405 ILCS 85/3) (from Ch. 91 1/2, par. 2003)
Sec. 3. Definitions. In this Act:
(a) "Department" means the Department of Human Services.
(b) "Project HELP" means the Home Environment Living Program.
(c) "Home caregiver" means a substitute family home which provides services and care to a child or adult who is a person with a severe disability.
(Source: P.A. 99-143, eff. 7-27-15.)

(405 ILCS 85/4) (from Ch. 91 1/2, par. 2004)
Sec. 4. Powers and duties. The Department shall have the power to promulgate rules to effectuate the policies of this Act and shall:
(a) administer Project HELP.
(b) assure that any individual who serves as a home caregiver receives adequate training prior to and during the employment period.
(c) provide support services and monitoring to assure quality services are provided which promote long term, stable placements.
(Source: P.A. 89-507, eff. 7-1-97.)

(405 ILCS 85/5) (from Ch. 91 1/2, par. 2005)
Sec. 5. Agencies. The Department shall endeavor to identify recipients of public assistance who have demonstrated expertise in caregiving. The Department shall ensure that home caregivers are provided with necessary public assistance benefits during the training and transition period.
(Source: P.A. 89-507, eff. 7-1-97.)

(405 ILCS 85/6) (from Ch. 91 1/2, par. 2006)
Sec. 6. Home caregivers. Prospective home caregivers shall be selected from among recipients of public assistance according to their capacity to provide a safe, healthy, nurturing home environment and to assure reliable quality care. No individual shall be required to participate nor may any individual's public assistance benefits be denied due to declining to participate in this program. Each home caregiver who serves a child shall be licensed as a foster home by the Department of Children and Family Services or a designated Child Welfare Agency prior to placement of any individual in the home. Each Project HELP home shall serve one individual; the Department may waive this provision in exceptional circumstances, but in no case may more than two individuals be served in the same Project HELP home.
(Source: P.A. 86-1385.)

(405 ILCS 85/7) (from Ch. 91 1/2, par. 2007)
Sec. 7. Individuals to be served. Individuals to be served in Project HELP homes shall be children or adults with a severe disability who would benefit from a family home environment. The primary target population is persons residing in State operated developmental centers prior to placement in a Project HELP home. Clients shall exercise choice in determining whether they wish to participate in Project HELP and in selecting the individual who will serve as the Home caregiver.
(Source: P.A. 86-1385.)

(405 ILCS 85/8) (from Ch. 91 1/2, par. 2008)
Sec. 8. Implementation. Implementation of this program is subject to the availability of funds appropriated for this purpose. Actual placement of individuals shall not occur earlier than 180 days after the effective date of this Act.
(Source: P.A. 86-1385.)

(405 ILCS 85/9) (from Ch. 91 1/2, par. 2009)
Sec. 9. This Act takes effect upon becoming law.
(Source: P.A. 86-1385.)



405 ILCS 90/ - Health Care Workplace Violence Prevention Act.

(405 ILCS 90/1)
Sec. 1. Short title. This Act may be cited as the Health Care Workplace Violence Prevention Act.
(Source: P.A. 94-347, eff. 7-28-05.)

(405 ILCS 90/5)
Sec. 5. Findings. The General Assembly finds as follows:
(1) Violence is an escalating problem in many health

care workplaces in this State and across the nation.

(2) The actual incidence of workplace violence in

health care workplaces, in particular, is likely to be greater than documented because of failure to report such incidents or failure to maintain records of incidents that are reported.

(3) Patients, visitors, and health care employees

should be assured a reasonably safe and secure environment in a health care workplace.

(4) Many health care workplaces have undertaken

efforts to ensure that patients, visitors, and employees are safe from violence, but additional personnel training and appropriate safeguards may be needed to prevent workplace violence and minimize the risk and dangers affecting people in connection with the delivery of health care.

(Source: P.A. 94-347, eff. 7-28-05.)

(405 ILCS 90/10)
Sec. 10. Definitions. In this Act:
"Department" means (i) the Department of Human Services, in the case of a health care workplace that is operated or regulated by the Department of Human Services, or (ii) the Department of Public Health, in the case of a health care workplace that is operated or regulated by the Department of Public Health.
"Director" means the Secretary of Human Services or the Director of Public Health, as appropriate.
"Employee" means any individual who is employed on a full-time, part-time, or contractual basis by a health care workplace.
"Health care workplace" means a mental health facility or developmental disability facility as defined in the Mental Health and Developmental Disabilities Code, other than a hospital or unit thereof licensed under the Hospital Licensing Act or operated under the University of Illinois Hospital Act. "Health care workplace" does not include, and shall not be construed to include, any office of a physician licensed to practice medicine in all its branches, an advanced practice registered nurse, or a physician assistant, regardless of the form of such office.
"Imminent danger" means a preliminary determination of immediate, threatened, or impending risk of physical injury as determined by the employee.
"Responsible agency" means the State agency that (i) licenses, certifies, registers, or otherwise regulates or exercises jurisdiction over a health care workplace or a health care workplace's activities or (ii) contracts with a health care workplace for the delivery of health care services.
"Violence" or "violent act" means any act by a patient or resident that causes or threatens to cause an injury to another person.
(Source: P.A. 100-513, eff. 1-1-18.)

(405 ILCS 90/15)
Sec. 15. Workplace violence plan.
(a) By July 1, 2007 (in the case of a health care workplace participating in the pilot project under Section 35) or July 1, 2008 (in the case of health care workplaces not participating in the pilot project), every health care workplace must adopt and implement a plan to reasonably prevent and protect employees from violence at that setting. The plan must address security considerations related to the following items, as appropriate to the particular workplace, based on the hazards identified in the assessment required under subsection (b):
(1) The physical attributes of the health care

workplace.

(2) Staffing, including security staffing.
(3) Personnel policies.
(4) First aid and emergency procedures.
(5) The reporting of violent acts.
(6) Employee education and training.
(b) Before adopting the plan required under subsection (a), a health care workplace must conduct a security and safety assessment to identify existing or potential hazards for violence and determine the appropriate preventive action to be taken. The assessment must include, but need not be limited to, a measure of the frequency of, and an identification of the causes for and consequences of, violent acts at the workplace during at least the preceding 5 years or for the years for which records are available.
(c) In adopting the plan required by subsection (a), a health care workplace may consider any guidelines on violence in the workplace or in health care workplaces issued by the Department of Public Health, the Department of Human Services, the federal Occupational Safety and Health Administration, Medicare, and health care workplace accrediting organizations.
(d) It is the intent of the General Assembly that any violence protection and prevention plan developed under this Act be appropriate to the setting in which it is to be implemented. To that end, the General Assembly recognizes that not all health care services are provided in a facility or other formal setting. Many health care services are provided in other, less formal settings. The General Assembly finds that it may be inappropriate and impractical for all health care workplaces to address workplace violence in the same manner. When enforcing this Act, the Department shall allow a health care workplace sufficient flexibility in recognition of the unique circumstances in which the health care workplace may deliver services.
(e) Promptly after adopting a plan under subsection (a), a health care workplace must file a copy of its plan with the Department. The Department shall then forward a copy of the plan to the appropriate responsible agency.
(f) A health care workplace must review its plan at least once every 3 years and must report each such review to the Department, together with any changes to the plan adopted by the health care workplace. If a health care workplace does not adopt any changes to its plan in response to such a review, it must report that fact to the Department. A health care workplace must promptly report to the Department all changes to the health care workplace's plan, regardless of whether those changes were adopted in response to a periodic review required under this subsection. The Department shall then forward a copy of the review report and changes, if any, to the appropriate responsible agency.
(g) A health care workplace that is required to submit written documentation of active safety and violence prevention plans to comply with national accreditation standards shall be deemed to be in compliance with subsections (a), (b), (c), and (f) of this Section when the health care workplace forwards a copy of that documentation to the Department.
(Source: P.A. 94-347, eff. 7-28-05.)

(405 ILCS 90/20)
Sec. 20. Violence prevention training. By July 1, 2006 (in the case of a health care workplace participating in the pilot project under Section 35) or July 1, 2009 (in the case of health care workplaces not participating in the pilot project), and on a regular basis thereafter, as set forth in the plan adopted under Section 15, a health care workplace must provide violence prevention training to all its affected employees as determined by the plan. For temporary employees, training must take into account unique circumstances. A health care workplace also shall provide periodic follow-up training for its employees as appropriate. The training may vary by the plan and may include, but need not be limited to, classes, videotapes, brochures, verbal training, or other verbal or written training that is determined to be appropriate under the plan. The training must address the following topics, as appropriate to the particular health care workplace and to the duties and responsibilities of the particular employee being trained, based on the hazards identified in the assessment required under Section 15:
(1) General safety procedures.
(2) Personal safety procedures.
(3) The violence escalation cycle.
(4) Violence-predicting factors.
(5) Obtaining patient history from a patient with a

history of violent behavior.

(6) Verbal and physical techniques to de-escalate and

minimize violent behavior.

(7) Strategies to avoid physical harm.
(8) Restraining techniques, as permitted and governed

by law.

(9) Appropriate use of medications to reduce violent

behavior.

(10) Documenting and reporting incidents of violence.
(11) The process whereby employees affected by a

violent act may debrief or be calmed down and the tension of the situation may be reduced.

(12) Any resources available to employees for coping

with violence.

(13) The workplace violence prevention plan adopted

under Section 15.

(14) The protection of confidentiality in accordance

with the Health Insurance Portability and Accountability Act of 1996 and other related provisions of law.

(Source: P.A. 94-347, eff. 7-28-05.)

(405 ILCS 90/25)
Sec. 25. Record of violent acts. Beginning no later than July 1, 2007 (in the case of a health care workplace participating in the pilot project under Section 35) or July 1, 2008 (in the case of health care workplaces not participating in the pilot project), every health care workplace must keep a record of any violent act against an employee, a patient, or a visitor occurring at the workplace. At a minimum, the record must include the following:
(1) The health care workplace's name and address.
(2) The date, time, and specific location at the

health care workplace where the violent act occurred.

(3) The name, job title, department or ward

assignment, and staff identification or other identifier of the victim, if the victim was an employee.

(4) A description of the person against whom the

violent act was committed as one of the following:

(A) A patient.
(B) A visitor.
(C) An employee.
(D) Other.
(5) A description of the person committing the

violent act as one of the following:

(A) A patient.
(B) A visitor.
(C) An employee.
(D) Other.
(6) A description of the type of violent act as one

of the following:

(A) A verbal or physical threat that presents

imminent danger.

(B) A physical assault with major soreness, cuts,

or large bruises.

(C) A physical assault with severe lacerations, a

bone fracture, or a head injury.

(D) A physical assault with loss of limb or death.
(E) A violent act requiring employee response, in

the course of which an employee is injured.

(7) An identification of any body part injured.
(8) A description of any weapon used.
(9) The number of employees in the vicinity of the

violent act when it occurred.

(10) A description of actions taken by employees and

the health care workplace in response to the violent act.

(Source: P.A. 94-347, eff. 7-28-05.)

(405 ILCS 90/30)
Sec. 30. Assistance in complying with Act. A health care workplace that needs assistance in complying with this Act may contact the federal Department of Labor for assistance. The Illinois departments of Human Services and Public Health shall collaborate with representatives of health care workplaces to develop technical assistance and training seminars on developing and implementing a workplace violence plan as required under Section 15. Those departments shall coordinate their assistance to health care workplaces.
(Source: P.A. 94-347, eff. 7-28-05.)

(405 ILCS 90/35)
Sec. 35. Pilot project; task force.
(a) The Department of Human Services and the Department of Public Health shall initially implement this Act as a 2-year pilot project in which only the following health care workplaces shall participate:
(1) The Chester Mental Health Center.
(2) The Alton Mental Health Center.
(3) The Douglas Singer Mental Health Center.
(4) The Andrew McFarland Mental Health Center.
(5) The Jacksonville Developmental Center.
Each health care workplace participating in the pilot project shall comply with this Act as provided in this Act.
(b) The Governor shall convene a 11-member task force consisting of the following: one member appointed by the President of the Senate; one member appointed by the Minority Leader of the Senate; one member appointed by the Speaker of House of Representatives; one member appointed by the Minority Leader of the House of Representatives; one representative from a statewide association representing licensed registered professional nurses; one licensed registered professional nurse involved in direct patient care, appointed by the Governor; one representative of an organization representing State, county, and municipal employees, appointed by the Governor; one representative of an organization representing public employees, appointed by the Governor; and 3 representatives of the Department of Human Services, with one representative from the Division of Mental Health, one representative from the Division of Developmental Disabilities, and one representative from the Division of Rehabilitation Services of the Department of Human Services. The task force shall submit a report to the Illinois General Assembly by January 1, 2008 that shall (i) evaluate the effectiveness of the health care workplace violence prevention pilot project in the facilities participating in the pilot project and (ii) make recommendations concerning the implementation of workplace violence prevention programs in all health care workplaces.
(c) The Department of Human Services shall provide all necessary administrative support to the task force.
(Source: P.A. 94-347, eff. 7-28-05; 94-1012, eff. 7-7-06.)

(405 ILCS 90/40)
Sec. 40. Rules. The Department shall adopt rules to implement this Act.
(Source: P.A. 94-347, eff. 7-28-05.)

(405 ILCS 90/900)
Sec. 900. (Amendatory provisions; text omitted).
(Source: P.A. 94-347, eff. 7-28-05; text omitted.)

(405 ILCS 90/905)
Sec. 905. (Amendatory provisions; text omitted).
(Source: P.A. 94-347, eff. 7-28-05; text omitted.)

(405 ILCS 90/910)
Sec. 910. (Amendatory provisions; text omitted).
(Source: P.A. 94-347, eff. 7-28-05; text omitted.)

(405 ILCS 90/915)
Sec. 915. (Amendatory provisions; text omitted).
(Source: P.A. 94-347, eff. 7-28-05; text omitted.)

(405 ILCS 90/999)
Sec. 999. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 94-347, eff. 7-28-05.)



405 ILCS 95/ - Perinatal Mental Health Disorders Prevention and Treatment Act.

(405 ILCS 95/1)
Sec. 1. Short title. This Act may be cited as the Perinatal Mental Health Disorders Prevention and Treatment Act.
(Source: P.A. 95-469, eff. 1-1-08.)

(405 ILCS 95/5)
Sec. 5. Findings and purposes.
(a) The General Assembly finds all of the following:
(1) Perinatal mental health disorders, commonly

referred to as "postpartum depression", include a wide range of emotional, psychological, and physiological reactions to childbirth, including feelings of hopelessness, excessive guilt, sustained sadness, inability to feel pleasure, low energy, sleep and appetite disturbances, difficulty concentrating, and thoughts of death or suicide, which challenge the stamina of a woman during pregnancy or after childbirth, and impair her ability to function and care for her child.

(2) Every year, more than 500,000 women experience

the anxiety, hopelessness, desolation, and fatigue of perinatal mental health disorders during pregnancy, in the early postpartum months, and into their child's first year of life.

(3) Women at highest risk for perinatal mental health

disorders can be those with previous mental health disorders, such as depression, anxiety or panic disorder, and those with a family member with a history of such mental health disorders. However, perinatal mental health disorders frequently strike without warning in women without any past mental health disorders and with or without any complications in pregnancy.

(4) Many women suffering from perinatal mental health

disorders require counseling and treatment, yet many do not realize that they need help or are unable to find and secure appropriate resources.

(5) In addition to the mother, the effects of

perinatal mental health disorders can also significantly impact the infant, as well as the father, other children, and extended family members. Perinatal mental health disorders can affect the mother's ability to respond sensitively to her infant's needs and can strain the family relationships.

(b) The purpose of this Act is:
(1) to provide information to women and their

families about perinatal mental health disorders in order to lower the likelihood that new mothers will continue to suffer from this illness in silence;

(2) to develop procedures for assessing women for

perinatal mental health disorders during prenatal and postnatal visits to licensed health care professionals; and

(3) to promote early detection of perinatal mental

health disorders to promote early care and treatment and, when medically appropriate, to avoid medication.

(Source: P.A. 95-469, eff. 1-1-08.)

(405 ILCS 95/10)
Sec. 10. Definitions. In this Act:
"Hospital" has the meaning given to that term in the Hospital Licensing Act.
"Licensed health care professional" means a physician licensed to practice medicine in all its branches, a licensed advanced practice registered nurse, or a licensed physician assistant.
"Postnatal care" means an office visit to a licensed health care professional occurring after birth, with reference to the infant or mother.
"Prenatal care" means an office visit to a licensed health care professional for pregnancy-related care occurring before birth.
"Questionnaire" means an assessment tool administered by a licensed health care professional to detect perinatal mental health disorders, such as the Edinburgh Postnatal Depression Scale, the Postpartum Depression Screening Scale, the Beck Depression Inventory, the Patient Health Questionnaire, or other validated assessment methods.
(Source: P.A. 99-173, eff. 7-29-15; 100-513, eff. 1-1-18.)

(405 ILCS 95/15)
Sec. 15. Perinatal mental health disorders prevention and treatment. The Department of Human Services, in conjunction with the Department of Healthcare and Family Services, the Department of Public Health, and the Department of Financial and Professional Regulation and the Medical Licensing Board, shall work with hospitals and licensed health care professionals in this State to develop policies, procedures, information, and educational materials to meet each of the following requirements concerning perinatal mental health disorders:
(1) Licensed health care professionals providing

prenatal care to women shall provide education to women and, if possible and with permission, to their families about perinatal mental health disorders in accordance with the formal opinions and recommendations of the American College of Obstetricians and Gynecologists.

(2) All hospitals that provide labor and delivery

services in the State shall provide new mothers, prior to discharge following childbirth, and, if possible, shall provide fathers and other family members with complete information about perinatal mental health disorders, including its symptoms, methods of coping with the illness, and treatment resources. The Department of Human Services shall provide written information that hospitals may use to satisfy this subsection (2).

(3) Licensed health care professionals providing

prenatal care at a prenatal visit shall invite each pregnant patient to complete a questionnaire and shall review the completed questionnaire in accordance with the formal opinions and recommendations of the American College of Obstetricians and Gynecologists. Assessment for perinatal mental health disorders must be repeated when, in the professional judgment of the licensed health care professional, a reasonable possibility exists that the woman suffers from perinatal mental health disorders.

(4) Licensed health care professionals providing

postnatal care to women shall invite each patient to complete a questionnaire and shall review the completed questionnaire in accordance with the formal opinions and recommendations of the American College of Obstetricians and Gynecologists.

(5) Licensed health care professionals providing

pediatric care to an infant shall invite the infant's mother to complete a questionnaire at any well-baby check-up at which the mother is present prior to the infant's first birthday, and shall review the completed questionnaire in accordance with the formal opinions and recommendations of the American College of Obstetricians and Gynecologists, in order to ensure that the health and well-being of the infant are not compromised by an undiagnosed perinatal mental health disorder in the mother. In order to share results from an assessment with the mother's primary licensed health care professional, consent should be obtained from the mother in accordance with the Illinois Health Insurance Portability and Accountability Act. If the mother is determined to present an acute danger to herself or someone else, consent is not required.

(Source: P.A. 95-469, eff. 1-1-08.)



405 ILCS 100/ - Psychiatry Practice Incentive Act.

(405 ILCS 100/1)
Sec. 1. Short title. This Act may be cited as the Psychiatry Practice Incentive Act.
(Source: P.A. 96-1411, eff. 1-1-11.)

(405 ILCS 100/5)
Sec. 5. Purpose. The purpose of this Act is to establish a program in the Department of Public Health to ensure access to psychiatric health care services for all citizens of the State, by establishing programs of grants, loans, and loan forgiveness to recruit and retain psychiatric service providers in designated areas of the State for physicians who will agree to establish and maintain psychiatric practice in areas of the State demonstrating the greatest need for more psychiatric care. The program shall encourage licensed psychiatrists to locate in areas where shortages exist and to increase the total number of such physicians in the State.
(Source: P.A. 96-1411, eff. 1-1-11.)

(405 ILCS 100/10)
Sec. 10. Definitions. In this Act, unless the context otherwise requires:
"Department" means the Department of Public Health.
"Director" means the Director of Public Health.
"Designated shortage area" means an area designated by the Director as a psychiatric or mental health physician shortage area, as defined by the United States Department of Health and Human Services or as further defined by the Department to enable it to effectively fulfill the purpose stated in Section 5 of this Act. Such areas may include the following:
(1) an urban or rural area that is a rational area

for the delivery of health services;

(2) a population group; or
(3) a public or nonprofit private medical facility.
"Eligible medical student" means a person who meets all of the following qualifications:
(1) He or she is an Illinois resident at the time of

application for assistance under the program established by this Act.

(2) He or she is studying medicine in a medical

school located in Illinois.

(3) He or she exhibits financial need, as determined

by the Department.

(4) He or she agrees to practice full time in a

designated shortage area as a psychiatrist for one year for each year that he or she receives assistance under this Act.

(5) He or she agrees to accept medical payments, as

defined in this Act, and to serve targeted populations.

"Medical facility" means a facility for the delivery of health services. "Medical facility" includes a hospital, State mental health institution, public health center, outpatient medical facility, rehabilitation facility, long-term care facility, federally-qualified health center, migrant health center, community health center, community mental health center, or State correctional institution.
"Medical payments" means compensation provided to physicians for services rendered under Article V of the Illinois Public Aid Code.
"Medically underserved area" means an urban or rural area designated by the Secretary of the United States Department of Health and Human Services as an area with a shortage of personal health services or as otherwise designated by the Department of Public Health.
"Medically underserved population" means (i) the population of an urban or rural area designated by the Secretary of the United States Department of Health and Human Services as an area with a shortage of personal health services, (ii) a population group designated by the Secretary of the United States Department of Health and Human Services as having a shortage of personal health services, or (iii) as otherwise designated by the Department of Public Health.
"Psychiatric physician" means a person licensed to practice medicine in all of its branches under the Medical Practice Act of 1987 with board eligibility or certification in the specialty of psychiatry, as defined by recognized standards of professional medical practice.
"Psychiatric practice residency program" means a program accredited by the Residency Review Committee for Psychiatry of the Accreditation Council for Graduate Medical Education or the American Osteopathic Association.
"Targeted populations" means one or more of the following: (i) a medically underserved population, (ii) persons in a medically underserved area, (iii) an uninsured population of this State, and (iv) persons enrolled in a medical program administered by the Illinois Department of Healthcare and Family Services.
"Uninsured population" means persons who (i) do not own private health care insurance, (ii) are not part of a group insurance plan, and (iii) are not eligible for any State or federal government-sponsored health care program.
(Source: P.A. 96-1411, eff. 1-1-11.)

(405 ILCS 100/15)
Sec. 15. Powers and duties of the Department. The Department shall have all of the following powers and duties:
(1) To allocate funds to psychiatric practice

residency and child and adolescent fellowship programs according to the following priorities:

(A) to increase the number of psychiatric

physicians in designated shortage areas;

(B) to increase the percentage of psychiatric

physicians establishing practice within the State upon completion of residency;

(C) to increase the number of accredited

psychiatric practice residencies within the State; and

(D) to increase the percentage of psychiatric

practice physicians establishing practice within the State upon completion of residency.

(2) To determine the procedures for the distribution

of the funds to psychiatric residency programs, including the establishment of eligibility criteria in accordance with the following guidelines:

(A) preference for programs that are to be

established at locations that exhibit potential for extending psychiatric practice physician availability to designated shortage areas;

(B) preference for programs that are located away

from communities in which medical schools are located; and

(C) preference for programs located in hospitals

that have affiliation agreements with medical schools located within the State.

In distributing such funds, the Department may also

consider as secondary criteria whether or not a psychiatric practice residency program has (i) adequate courses of instruction in the child and adolescent behavioral disorder sciences; (ii) availability and systematic utilization of opportunities for residents to gain experience through local health departments, community mental health centers, or other preventive or occupational medical facilities; (iii) a continuing program of community oriented research in such areas as risk factors in community populations; (iv) sufficient mechanisms for maintenance of quality training, such as peer review, systematic progress reviews, referral system, and maintenance of adequate records; and (v) an appropriate course of instruction in societal, institutional, and economic conditions affecting psychiatric practice.

(3) To receive and disburse federal funds in

accordance with the purpose stated in Section 5 of this Act.

(4) To enter into contracts or agreements with any

agency or department of this State or the United States to carry out the provisions of this Act.

(5) To coordinate the psychiatric residency grants

program established under this Act with other student assistance and residency programs administered by the Department and the Board of Higher Education under the Health Services Education Grants Act.

(6) To design and coordinate a study for the purpose

of assessing the characteristics of practice resulting from the psychiatric practice residency programs including, but not limited to, information regarding the nature and scope of practices, location of practices, years of active practice following completion of residency and other information deemed necessary for the administration of this Act.

(7) To establish a program, and the criteria for such

program, for the repayment of the educational loans of physicians who agree to (i) serve in designated shortage areas for a specified period of time, no less than 3 years, (ii) accept medical payments, as defined in this Act, and (iii) serve targeted populations to the extent required by the program. Payments under this program may be made for the principal, interest, and related expenses of government and commercial loans received by the individual for tuition expenses and all other reasonable educational expenses incurred by the individual. Payments made under this provision are exempt from State income tax, as provided by law.

(8) To require psychiatric practice residency

programs seeking grants under this Act to make application according to procedures consistent with the priorities and guidelines established in items (1) and (2) of this Section.

(9) To adopt rules and regulations that are necessary

for the establishment and maintenance of the programs required by this Act.

(Source: P.A. 96-1411, eff. 1-1-11.)

(405 ILCS 100/20)
Sec. 20. Application requirement; ratio of State support to local support. Residency programs seeking funds under this Act must make application to the Department. The application shall include evidence of local support for the program, either in the form of funds, services, or other resources. The ratio of State support to local support shall be determined by the Department in a manner that is consistent with the purposes of this Act, as set forth in Section 5 of this Act. In establishing such ratio of State support to local support, the Department may vary the amount of the required local support depending upon the criticality of the need for more professional health care services, the geographic location, and the economic base of the designated shortage area.
(Source: P.A. 96-1411, eff. 1-1-11.)

(405 ILCS 100/25)
Sec. 25. Study participation. Residency programs qualifying for grants under this Act shall participate in the study required in item (6) of Section 15 of this Act.
(Source: P.A. 96-1411, eff. 1-1-11.)

(405 ILCS 100/30)
Sec. 30. Illinois Administrative Procedure Act. The Illinois Administrative Procedure Act is hereby expressly adopted and incorporated herein as if all of the provisions of such Act were included in this Act.
(Source: P.A. 96-1411, eff. 1-1-11.)

(405 ILCS 100/35)
Sec. 35. Annual report. The Department may annually report to the General Assembly and the Governor the results and progress of all programs established under this Act.
The annual report to the General Assembly and the Governor must include the impact of programs established under this Act on the ability of designated shortage areas to attract and retain physicians and other health care personnel. The report shall include recommendations to improve that ability.
The requirement for reporting to the General Assembly shall be satisfied by filing copies of the report with the Speaker, the Minority Leader, and the Clerk of the House of Representatives and the President, the Minority Leader and the Secretary of the Senate and the Legislative Research Unit, as required by Section 3.1 of the General Assembly Organization Act, and by filing such additional copies with the State Government Report Distribution Center for the General Assembly as is required under paragraph (t) of Section 7 of the State Library Act.
(Source: P.A. 99-933, eff. 1-27-17.)

(405 ILCS 100/40)
Sec. 40. Penalty for failure to fulfill obligation. Any recipient of assistance under this Act who fails to fulfill his or her obligation to practice full-time in a designated shortage area as a psychiatrist for one year for each year that he or she is a recipient of assistance shall pay to the Department a sum equal to 3 times the amount of the assistance provided for each year that the recipient fails to fulfill such obligation. A recipient of assistance who fails to fulfill his or her practice obligation shall have 30 days after the date on which that failure begins to enter into a contract with the Department that sets forth the manner in which that sum is required to be paid. The amounts paid to the Department under this Section shall be deposited into the Community Health Center Care Fund and shall be used by the Department to improve access to primary health care services as authorized by subsection (a) of Section 2310-200 of the Department of Public Health Powers and Duties Law of the Civil Administrative Code of Illinois (20 ILCS 2310/2310-200).
The Department may transfer to the Illinois Finance Authority, into an account outside of the State treasury, moneys in the Community Health Center Care Fund as needed, but not to exceed an amount established by rule by the Department to establish a reserve or credit enhancement escrow account to support a financing program or a loan or equipment leasing program to provide moneys to support the purposes of subsection (a) of Section 2310-200 of the Department of Public Health Powers and Duties Law of the Civil Administrative Code of Illinois (20 ILCS 2310/2310-200). The disposition of moneys at the conclusion of any financing program under this Section shall be determined by an interagency agreement.
(Source: P.A. 96-1411, eff. 1-1-11.)



405 ILCS 105/ - Illinois Mental Health First Aid Training Act.

(405 ILCS 105/1)
Sec. 1. Short title. This Act may be cited as the Illinois Mental Health First Aid Training Act.
(Source: P.A. 98-195, eff. 8-7-13.)

(405 ILCS 105/5)
Sec. 5. Purpose. Through the use of innovative strategies, Mental Health First Aid training shall be implemented throughout the State. Mental Health First Aid training is designed to train individuals to assist someone who is developing a mental health disorder or an alcohol or substance abuse disorder, or who is experiencing a mental health or substance abuse crisis and it can be reasonably assumed that a mental health disorder or an alcohol or substance abuse disorder is a contributing or precipitating factor.
(Source: P.A. 98-195, eff. 8-7-13.)

(405 ILCS 105/10)
Sec. 10. Definitions.
"Illinois Mental Health First Aid training program" means the Mental Health First Aid training program administered by the Department of Human Services.
"Certified trainers" means individuals who obtain certification in Mental Health First Aid training by successfully completing (i) the Instructor Training Program offered by the Illinois Mental Health First Aid training program or (ii) the Instructor Training Program offered by the National Authorities of Mental Health First Aid.
(Source: P.A. 98-195, eff. 8-7-13.)

(405 ILCS 105/15)
Sec. 15. Illinois Mental Health First Aid training program. The Department of Human Services shall administer the Illinois Mental Health First Aid training program so that certified trainers can provide Illinois residents, professionals, and members of the public with training on how to identify and assist someone who is believed to be developing or has developed a mental health disorder or an alcohol or substance abuse disorder or who is believed to be experiencing a mental health or substance abuse crisis.
(Source: P.A. 98-195, eff. 8-7-13.)

(405 ILCS 105/20)
Sec. 20. Mental Health First Aid training grants. Subject to appropriations made to the Department of Human Services and other State agencies, the Department of Human Services and other State agencies shall support training grants for Illinois Mental Health First Aid training. These training grants may support hardship subsidies for Illinois Mental Health First Aid training fees.
(Source: P.A. 98-195, eff. 8-7-13.)

(405 ILCS 105/25)
Sec. 25. Objectives of the training program. The Illinois Mental Health First Aid training program shall be designed to train individuals to accomplish the following objectives as deemed appropriate for the individuals to be trained, taking into consideration the individual's age:
(1) Build mental health, alcohol abuse, and substance

abuse literacy designed to help the public identify, understand, and respond to the signs of mental illness, alcohol abuse, and substance abuse.

(2) Assist someone who is believed to be developing

or has developed a mental health disorder or an alcohol or substance abuse disorder or who is believed to be experiencing a mental health disorder or an alcohol or substance abuse crisis. Such assistance shall include the following:

(A) Knowing how to recognize the symptoms of a

mental health disorder or an alcohol or substance abuse disorder.

(B) Knowing how to provide initial help.
(C) Knowing how to guide individuals requiring

assistance toward appropriate professional help, including help for individuals who may be in crisis.

(D) Knowing how to provide comfort to the person

experiencing a mental health disorder or an alcohol or substance abuse disorder.

(E) Knowing how to prevent a mental health

disorder or an alcohol or substance abuse disorder from deteriorating into a more serious condition which may lead to more costly interventions and treatments.

(F) Knowing how to promote healing, recovery, and

good mental health.

(Source: P.A. 98-195, eff. 8-7-13.)

(405 ILCS 105/30)
Sec. 30. Distribution of training grants. When awarding training grants under this Act, the Department or other appropriate State agency shall distribute training grants equitably among the geographical regions of the State, paying particular attention to the training needs of rural areas and areas with underserved populations or professional shortages.
(Source: P.A. 98-195, eff. 8-7-13; 98-756, eff. 7-16-14.)

(405 ILCS 105/35)
Sec. 35. Evaluation. The Department of Human Services, as the Illinois Mental Health First Aid training authority, shall ensure that evaluative criteria are established which measure the distribution of the training grants and the fidelity of the training processes to the objective of building mental health, alcohol abuse, and substance abuse literacy designed to help the public identify, understand, and respond to the signs of mental illness, alcohol abuse, and substance abuse.
(Source: P.A. 98-195, eff. 8-7-13.)

(405 ILCS 105/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 98-195, eff. 8-7-13.)



405 ILCS 110/ - Out-of-State Person Subject to Involuntary Admission on an Inpatient Basis Mental Health Treatment Act.

(405 ILCS 110/1)
(Section scheduled to be repealed on January 1, 2020)
Sec. 1. Short title. This Act may be cited as the Out-of-State Person Subject to Involuntary Admission on an Inpatient Basis Mental Health Treatment Act.
(Source: P.A. 100-12, eff. 7-1-17.)

(405 ILCS 110/5)
(Section scheduled to be repealed on January 1, 2020)
Sec. 5. Definitions. As used in this Act:
"Department" means the Department of Human Services.
"Eastern Iowa Mental Health Region" means the Iowa counties of Cedar, Clinton, Jackson, Muscatine, and Scott.
"Person subject to involuntary admission on an inpatient basis", "mental health facility", and "recipient" have the meanings ascribed to them in the Mental Health and Developmental Disabilities Code.
"Pilot project area" means the Eastern Iowa Mental Health Region and Rock Island County, Illinois.
"Receiving agency" means a mental health facility located in Rock Island, Illinois which accepts and provides treatment to a person from the sending state.
"Receiving state" means Illinois.
"Sending state" means Iowa.
(Source: P.A. 100-12, eff. 7-1-17.)

(405 ILCS 110/10)
(Section scheduled to be repealed on January 1, 2020)
Sec. 10. Pilot project reciprocal agreement. On or before January 1, 2018, there is created a 2-year mental health pilot project for which the receiving agency may accept the admission of an Iowa resident from the Eastern Iowa Mental Health Region who is a person subject to involuntary admission on an inpatient basis under an order issued by an Iowa court for treatment at a receiving agency in this State for which the Iowa court shall have jurisdiction over the recipient while committed to a receiving agency in this State as provided under Section 331.910 of the Iowa Code. The pilot project shall also provide that a resident of Rock Island County, Illinois who is a person subject to involuntary admission on an inpatient basis under an order issued by a court of this State for treatment at a receiving agency in this State may receive inpatient treatment in the sending state. The sending state or receiving agency shall provide mental health services to the recipient for the duration of the court order and shall return the recipient to his or her state of legal residence upon discharge. If a recipient has to enter a State-operated facility, the recipient must be returned to his or her state of legal residence.
(Source: P.A. 100-12, eff. 7-1-17.)

(405 ILCS 110/15)
(Section scheduled to be repealed on January 1, 2020)
Sec. 15. Reciprocal agreement. For the purpose of the pilot project, the reciprocal agreement is limited to court orders issued by the courts in the Eastern Iowa Mental Health Region and in Rock Island County, Illinois. Court orders valid under the law of the sending state are granted recognition and reciprocity in the receiving state's respective pilot project area to the extent that the court orders relate to commitment for inpatient treatment of a mental illness. The court orders are not subject to legal challenge in the courts of the receiving state. Persons who are detained, committed or placed under the law of a sending state and who are transferred to a receiving state under this Section continue to be in the legal custody of the authority responsible for them under the law of the sending state. Except in emergencies, those persons may not be transferred, removed, or furloughed from a facility of the receiving agency without the specific approval of the authority responsible for them under the law of the sending state. The receiving facility, whether public or private, must agree to the transfer from the sending state before a transfer takes place. Specifically excluded from this pilot project are those persons who are involved in criminal proceedings.
(Source: P.A. 100-12, eff. 7-1-17.)

(405 ILCS 110/20)
(Section scheduled to be repealed on January 1, 2020)
Sec. 20. Applicable law. While in the receiving state, a person shall be subject to all of the provisions of law, rules, and regulations applicable to persons detained, committed, or placed under the corresponding laws of the receiving state, except those laws, rules, and regulations of the receiving state relating to length of commitment, reexaminations, and extensions of commitment or recommitment and except as otherwise provided by this Act. Specifically, the laws of the receiving state on emergency use of psychotropic medication and the procedures for involuntary forced psychotropic medications shall apply to the person while in the receiving state. The laws, rules, and regulations of the sending state relating to length of commitment, reexaminations, and extensions of commitment or recommitment shall apply.
(Source: P.A. 100-12, eff. 7-1-17.)

(405 ILCS 110/25)
(Section scheduled to be repealed on January 1, 2020)
Sec. 25. Records. Treatment records shall be managed in accordance with the laws of the receiving state.
(Source: P.A. 100-12, eff. 7-1-17.)

(405 ILCS 110/30)
(Section scheduled to be repealed on January 1, 2020)
Sec. 30. Receiving agency responsibility.
(a) The receiving agency shall secure a re-examination for a person and arrange any extension or recommitment of a person's period of commitment. The receiving agency shall arrange transportation of persons from the receiving facility.
(b) If a person receiving services under a contract under this Act escapes from the receiving agency and the person at the time of the escape is subject to involuntary admission under the law of the sending state, the receiving agency shall use all reasonable means to recapture the escapee. The receiving agency shall immediately report the escape to the sending state. The receiving state has the primary responsibility for, and may direct, the pursuit, retaking, and prosecution of escaped persons within its jurisdiction.
(c) The receiving agency shall seek reimbursement from public or private insurance or from the county of residence or the sending state.
(Source: P.A. 100-12, eff. 7-1-17.)

(405 ILCS 110/35)
(Section scheduled to be repealed on January 1, 2020)
Sec. 35. Residence not established. No person establishes legal residence in the state where the receiving agency is located while the person is receiving services under this Act.
(Source: P.A. 100-12, eff. 7-1-17.)

(405 ILCS 110/40)
(Section scheduled to be repealed on January 1, 2020)
Sec. 40. Report to the Department. The receiving agency shall submit to the Department demographic information on the number of persons served in this pilot project, lengths of stay, cost data, and any specific problems or concerns that were raised during their stay. The agency shall also provide information about the number of Illinois residents who were served during the same period and whether any Illinois residents were denied services due to this pilot project. The receiving agency shall also notify other providers, hospitals, courts, law enforcement organizations, and advocacy organizations in the pilot project area on or before July 1, 2019 of the report to the Department on the pilot project and ask them to supply any comments to the Department. The receiving agency shall provide the information on or before August 1, 2019.
(Source: P.A. 100-12, eff. 7-1-17.)

(405 ILCS 110/45)
(Section scheduled to be repealed on January 1, 2020)
Sec. 45. Repeal. This Act is repealed on January 1, 2020.
(Source: P.A. 100-12, eff. 7-1-17.)

(405 ILCS 110/99)
(Section scheduled to be repealed on January 1, 2020)
Sec. 99. Effective date. This Act takes effect July 1, 2017.
(Source: P.A. 100-12, eff. 7-1-17.)



405 ILCS 115/ - Advisory Council on Early Identification and Treatment of Mental Health Conditions Act.

(405 ILCS 115/1)
Sec. 1. Short title. This Act may be cited as the Advisory Council on Early Identification and Treatment of Mental Health Conditions Act.
(Source: P.A. 100-184, eff. 1-1-18.)

(405 ILCS 115/5)
Sec. 5. Findings. The General Assembly finds that:
(1) the medical science is clear that mental health

treatment works to improve mental health conditions and manage symptoms but it can take, on average, 10 years for a child or young adult with a significant condition to receive the right diagnosis and treatment from the time the first symptoms began, and nearly two-thirds of children and adults never get treatment;

(2) long treatment lags can lead to debilitating

conditions and permanent disability;

(3) suicide, often due to untreated depression, is

the second leading cause of death in this State for children and young adults ranging in age from 10 to 34;

(4) between 40% to 50% of heroin and other drug

addiction begins to self-medicate an underlying, untreated mental health condition;

(5) important State reforms on improving access to

mental health and substance use treatment are underway and others are pending, but more needs to be done to address this State's serious systemic challenges to early identification and treatment of mental health conditions;

(6) the medical and mental health treatment

communities across this State are implementing many evidence-based best practices on early screening, identification and treatment of mental health conditions, including co-located and integrated care, despite limited resources and major access to care challenges across the State; and

(7) establishing an Advisory Council on Early

Identification and Treatment of Mental Health Conditions to:

(A) report and share information on

evidence-based best practices related to early identification and treatment being implemented across this State and other states;

(B) assist in advancing all providers to move

toward implementation of evidence-based best practices, irrespective of payer such as Medicaid or private insurance,

(C) identify the barriers to statewide

implementation of early identification and treatment across all providers; and

(D) reduce the stigma of mental health conditions

by treating them like any other medical condition

will outline the path to enabling thousands of children,

youth, and young adults in this State living with mental health conditions, including those related to trauma, to get the early diagnosis and treatment they need to effectively manage their condition and avoid potentially life-long debilitating symptoms.

(Source: P.A. 100-184, eff. 1-1-18.)

(405 ILCS 115/10)
Sec. 10. Advisory Council on Early Identification and Treatment of Mental Health Conditions.
(a) There is created the Advisory Council on Early Identification and Treatment of Mental Health Conditions within the Department of Human Services. The Department of Human Services shall provide administrative support for the Advisory Council. The report, recommendations, and action plan required by this Section shall reflect the consensus of a majority of the Council.
(b) The Advisory Council shall:
(1) review and identify evidence-based best practice

models and promising practices supported by peer-reviewed literature being implemented in this State and other states on regular screening and early identification of mental health and substance use conditions in children and young adults, including depression, bi-polar disorder, schizophrenia, and other similar conditions, beginning at the age endorsed by the American Academy of Pediatrics, through young adulthood, irrespective of coverage by public or private health insurance, resulting in early treatment;

(2) identify evidence-based mental health prevention

and promotion initiatives;

(3) identify strategies to enable additional medical

providers and community-based providers to implement evidence-based best practices on regular screening, and early identification and treatment of mental health conditions;

(4) identify barriers to the success of early

screening, identification and treatment of mental health conditions across this State, including but not limited to, treatment access challenges, specific mental health workforce issues, regional challenges, training and knowledge-base needs of providers, provider infrastructure needs, reimbursement and payment issues, and public and private insurance coverage issues;

(5) based on the findings in paragraphs (1) through

(4) of this subsection (b), develop a set of recommendations and an action plan to address the barriers to early and regular screening and identification of mental health conditions in children, adolescents and young adults in this State;

(6) complete and deliver the recommendations and

action plan required by paragraph (5) of this subsection (b) to the Governor and the General Assembly within one year of the first meeting of the Advisory Council; and

(7) upon completion and delivery of the

recommendations and action plan to the Governor and General Assembly, the Advisory Council shall be dissolved.

(c) The Advisory Council shall be composed of no more than 27 members and 3 ex officio members, including:
(1) Two members of the House of Representatives, one

appointed by the Speaker of the House of Representatives and one appointed by the Minority Leader of the House of Representatives.

(2) Two members of the Senate, one appointed by the

President of the Senate and one appointed by the Minority Leader of the Senate.

(3) One representative of the Office of the Governor

appointed by the Governor.

(4) Twenty-two members of the public as follows;

however, provider representatives selected shall include a balance of those delivering care to persons with private health insurance and those serving underserved populations:

(A) Four pediatricians recommended by a statewide

organization that represents pediatricians, one from the Chicago area, one from suburban Chicago, one from central Illinois, and one from downstate Illinois, appointed by the Speaker of the House of Representatives.

(B) Four family primary care physicians

recommended by a statewide organization that represents family physicians, one from the Chicago area, one from suburban Chicago, one from central Illinois, and one from downstate Illinois, appointed by the President of the Senate.

(C) Two advanced practice nurses recommended by a

statewide organization that represents advanced practice nurses, one from Chicago and one from central or downstate Illinois, appointed by the Speaker of the House of Representatives.

(D) Two psychiatrists, including one child

psychiatrist, recommended by a statewide organization that represents psychiatrists, one from the Chicago metropolitan region and one from central or downstate Illinois, appointed by the President of the Senate.

(E) Two psychologists, including one child

psychologist, recommended by a statewide organization that represents psychologists, one from the Chicago metropolitan region and one from central or downstate Illinois, appointed by the Speaker of the House of Representatives.

(F) One representative from an organization that

advocates for families and youth with mental health conditions who is a parent with a child living with a mental health condition, appointed by the President of the Senate.

(G) Two community mental health service providers

recommended by a statewide organization that represents community mental health providers, one from the Chicago metropolitan region and one from central Illinois or downstate Illinois, appointed by the Speaker of the House of Representatives.

(H) Two substance use treatment providers

recommended by a statewide organization that represents substance use treatment providers, one from the Chicago metropolitan region, one from central or downstate Illinois, appointed by the President of the Senate.

(I) One representative from an organization that

advocates for families and youth with mental health conditions who is an individual with lived experience of a mental health condition, appointed by the President of the Senate.

(J) Two representatives from private insurance

companies, one appointed by the Speaker of the House of Representatives and one appointed by the President of the Senate.

(K) The following 3 officials shall serve as ex

officio members:

(i) the Director of Public Health, or his or

her designee;

(ii) the Director of Healthcare and Family

Services, or his or her designee; and

(iii) the Director of the Division of Mental

Health within the Department of Human Services, or his or her designee.

(d) Members shall serve without compensation and are responsible for the cost of all reasonable and necessary travel expenses connected to Advisory Council business. Advisory Council members shall not be reimbursed by the State for these costs. Advisory Council members shall be appointed within 60 days after the effective date of this Act. The Advisory Council shall hold its initial meeting within 60 days after at least 50% of the members have been appointed. One representative from the pediatricians or primary care physicians and one representative from the mental health treatment community shall be the co-chairs of the Advisory Council. At the first meeting of the Advisory Council, the members shall select a 7 person Steering Committee that include the co-chairs. The Advisory Council may establish committees that address specific issues or populations and may appoint persons with relevant expertise who are not appointed members of the Advisory Council to serve on the committees as needed.
(Source: P.A. 100-184, eff. 1-1-18.)






Chapter 410 - PUBLIC HEALTH

410 ILCS 1/ - Antifreeze Bittering Act.

(410 ILCS 1/1)
Sec. 1. Short title. This Act may be cited as the Antifreeze Bittering Act.
(Source: P.A. 96-1218, eff. 7-1-11.)

(410 ILCS 1/5)
Sec. 5. Addition of bittering agent required. Any engine coolant or antifreeze that is manufactured after January 1, 2011, and subsequently sold within the State, and that contains more than 10% ethylene glycol, shall include denatonium benzoate at a minimum of 30 parts per million and a maximum of 50 parts per million as a bittering agent within the product so as to render it unpalatable.
(Source: P.A. 96-1218, eff. 7-1-11.)

(410 ILCS 1/10)
Sec. 10. Record keeping. A manufacturer of a product subject to this Act shall maintain a record of the trade name, scientific name, and active ingredients of any bittering agent used pursuant to this Act. Such information shall be available to the public upon request.
(Source: P.A. 96-1218, eff. 7-1-11.)

(410 ILCS 1/15)
Sec. 15. Liability.
(a) Subject to subsections (b) and (c) of this Section, a manufacturer, processor, distributor, recycler, or seller of an engine coolant or antifreeze containing denatonium benzoate at a minimum of 30 parts per million and a maximum of 50 parts per million shall not be liable, except for willful and wanton misconduct, to any person for personal injury, death, property damage, damage to the environment, damage to natural resources, or economic loss where the inclusion of denatonium benzoate in any engine coolant or antifreeze was the sole cause of the personal injury, death, property damage, damage to the environment, damage to natural resources, or economic loss.
(b) Subsection (a) of this Section shall be strictly construed and shall not apply to manufacturers, distributors, recyclers, or sellers of denatonium benzoate prior to its dilution with an engine coolant or antifreeze, or in dilutions with antifreeze or engine coolant of less than 30 parts per million or more than 50 parts per million.
(c) Subsection (a) of this Section shall apply only to causes of action accruing on or after the effective date of this Act.
(Source: P.A. 96-1218, eff. 7-1-11.)

(410 ILCS 1/20)
Sec. 20. Home rule preemption. With respect to retail containers containing less than 55 gallons of engine coolant or antifreeze, no local government, municipality, or other political subdivision of this State shall have any authority either to establish or continue in effect any prohibition, limitation, standard, or other requirement relating to the inclusion of a bittering agent in engine coolant or antifreeze that is in any way different from, or in addition to, the provisions of this Act. This Section is a denial and limitation of home rule powers and functions under subsection (h) of Section 6 of Article VII of the Illinois Constitution.
(Source: P.A. 96-1218, eff. 7-1-11.)

(410 ILCS 1/25)
Sec. 25. Exemptions. The requirements of this Act shall not be construed to apply to:
(1) the sale of a motor vehicle that contains engine

coolant or antifreeze; or

(2) wholesale containers of engine coolant or

antifreeze containing 55 gallons or more of engine coolant or antifreeze.

(Source: P.A. 96-1218, eff. 7-1-11.)

(410 ILCS 1/30)
Sec. 30. Penalty. A violation of this Act is a Class C misdemeanor.
(Source: P.A. 96-1218, eff. 7-1-11.)

(410 ILCS 1/99)
Sec. 99. Effective date. This Act takes effect July 1, 2011.
(Source: P.A. 96-1218, eff. 7-1-11.)



410 ILCS 2/ - Arthritis Prevention, Control, and Cure Act.

(410 ILCS 2/1)
Sec. 1. Short title. This Act may be cited as the Arthritis Prevention, Control, and Cure Act.
(Source: P.A. 94-634, eff. 1-1-06.)

(410 ILCS 2/5)
Sec. 5. Findings and purposes.
(a) Findings. The legislature hereby finds the following:
(1) Arthritis encompasses more than 100 diseases and

conditions that affect joints, the surrounding tissues, and other connective tissues.

(2) One of the most common family of diseases in the

United States, arthritis or chronic joint symptoms affect nearly one of every 3 Americans.

(3) Arthritis is the leading cause of disability in

the United States, limiting daily activities for more than 7,000,000 citizens.

(4) Although prevailing myths inaccurately portray

arthritis as an old person's disease, arthritis is a multi-generational disease that has become one of the country's most pressing public health problems.

(5) This disease has a significant impact on quality

of life not only for the individual who experiences its painful symptoms and resulting disability, but also for family members and caregivers.

(6) Compounding this picture are the enormous

economic and social costs associated with treating arthritis and its complications, which are estimated at almost $86,000,000,000 annually.

(7) Currently, the challenge exists to ensure

delivery of effective, but often underutilized, interventions that are necessary in the prevention or reduction of arthritis-related pain and disability.

(8) Although there exists a large quantity of public

information and programs about arthritis, it remains inadequately disseminated and insufficient in addressing the needs of specific diverse populations and other underserved groups.

(9) The Arthritis Foundation, the Centers for Disease

Control and Prevention (CDC), and the Association of State and Territorial Health Officials have led the development of a public health strategy, the National Arthritis Action Plan, to respond to this challenge.

(10) Educating the public and health care community

throughout the State about this devastating disease is of paramount importance and is in every respect in the public interest and to the benefit of all residents of this State.

(b) Purposes. The purposes of this Act are:
(1) To create and foster a statewide program that

promotes public awareness and increases knowledge about the causes of arthritis, the importance of early diagnosis and appropriate management, effective prevention strategies, and pain prevention and management.

(2) To develop knowledge and enhance understanding of

arthritis by disseminating educational materials and information on research results, services provided, and strategies for prevention and control to patients, health professionals, and the public.

(3) To establish a solid scientific base of knowledge

on the prevention of arthritis and related disability through surveillance, epidemiology, and prevention research.

(4) To utilize educational and training resources and

services developed by organizations with appropriate expertise and knowledge of arthritis and to use available technical assistance.

(5) To evaluate the need for improving the quality

and accessibility of existing community-based arthritis services.

(6) To heighten awareness about the prevention,

detection, and treatment of arthritis among State and local health and human services officials, health professionals and providers, and policy makers.

(7) To implement and coordinate State and local

programs and services to reduce the public health burden of arthritis.

(8) To adequately fund these programs on a State

level.

(9) To provide lasting improvements in the delivery

of health care for individuals with arthritis and their families, thus improving their quality of life while also containing health care costs.

(Source: P.A. 94-634, eff. 1-1-06.)

(410 ILCS 2/10)
Sec. 10. Arthritis Prevention, Control, and Cure Program.
(a) The Department of Public Health shall establish, promote, and maintain an Arthritis Prevention, Control, and Cure Program to raise public awareness, educate consumers, and educate and train health professionals, teachers, and human services providers, and for other purposes. The program shall include the following components:
(1) Needs assessment. The Department of Public Health

shall conduct a needs assessment to identify the following:

(A) Epidemiological and other public health

research being conducted within the State.

(B) Available technical assistance and

educational materials and programs nationwide and within the State.

(C) The level of public and professional

arthritis awareness.

(D) The needs of people with arthritis and their

families and caregivers.

(E) Educational and support service needs of

health care providers, including physicians, nurses, managed care organizations, and other health care providers.

(F) The services available to a person with

arthritis.

(G) The existence of arthritis treatment,

self-management, physical activity, and other education programs.

(H) The existence of rehabilitation services.
(2) Advisory Council on Arthritis. The Department of

Public Health shall establish and coordinate an Advisory Council on Arthritis to provide non-governmental input regarding the Arthritis Prevention, Control, and Cure Program. Membership of the Council must include, but need not be limited to, persons with arthritis, public health educators, medical experts on arthritis, providers of arthritis health care, persons knowledgeable in health promotion and education, and representatives of national arthritis organizations and their local chapters.

(3) Public awareness. The Department of Public Health

shall use, but is not limited to, strategies consistent with the National Arthritis Action Plan and existing State planning efforts to raise public awareness and knowledge on the causes and nature of arthritis, personal risk factors, the value of prevention and early detection, ways to minimize preventable pain, and options for diagnosing and treating the disease.

(4) Technical assistance. The Department of Public

Health may replicate and use successful arthritis programs and enter into contracts with or purchase materials or services from entities with appropriate expertise for services and materials that are necessary to carry out the goals of the Arthritis Prevention, Control, and Cure Program. The Department may enter into agreements with one or more national organizations with expertise in arthritis to implement parts of the Arthritis Prevention, Control, and Cure Program.

(b) In addition to the components described in subsection (a), the Arthritis Prevention, Control, and Cure Program shall include a pilot program for the study of arthritis public health innovation projects. Under the pilot program, the Department of Public Health may give grants to academic organizations or to public or community health organizations to conduct the study or studies. The Department shall review all grant applications, in collaboration with the Arthritis Foundation and the Illinois Arthritis Partnership. Under the pilot program, the Department of Public Health also may fund community health projects for the following activities: surveillance, awareness campaigns, public education, professional education, screenings, and physical activity programs. The Department of Public Health, in coordination with selected grantees, shall evaluate the success of the community health projects and their outcomes.
(c) The Department of Public Health shall do all of the following:
(1) Provide sufficient staff to implement the

Arthritis Prevention, Control, and Cure Program.

(2) Provide appropriate training for staff of the

Arthritis Prevention, Control, and Cure Program.

(3) Identify the appropriate organizations to carry

out the program.

(4) Base the program on the most current scientific

information and findings.

(5) Work to increase and improve community-based

services available to people with arthritis and their family members.

(6) Work with governmental offices, national

voluntary health organizations and their local chapters, community and business leaders, community organizations, and health care and human services providers to coordinate efforts and maximize State resources in the areas of prevention, education, detection, pain management, and treatment of arthritis.

(7) Identify and, when appropriate, use

evidence-based arthritis programs and obtain related materials and services from organizations with appropriate expertise and knowledge of arthritis.

(Source: P.A. 94-634, eff. 1-1-06.)

(410 ILCS 2/15)
Sec. 15. Funding. The Department of Public Health may accept grants, services, and property from the federal government, foundations, organizations, medical schools, and other entities that may be available for the purposes of fulfilling the obligations of the Arthritis Prevention, Control, and Cure Program.
(Source: P.A. 94-634, eff. 1-1-06.)

(410 ILCS 2/20)
Sec. 20. Waivers. The Department of Public Health shall seek all waivers of federal law and regulations that may be necessary to maximize funds from the federal government to implement the Arthritis Prevention, Control, and Cure Program.
(Source: P.A. 94-634, eff. 1-1-06.)

(410 ILCS 2/25)
Sec. 25. Implementation subject to appropriation. Implementation of this Act is subject to appropriation.
(Source: P.A. 94-634, eff. 1-1-06.)



410 ILCS 3/ - Atherosclerosis Prevention Act.

(410 ILCS 3/1)
Sec. 1. Short title. This Act may be cited as the Atherosclerosis Prevention Act.
(Source: P.A. 91-343, eff. 1-1-00.)

(410 ILCS 3/5)
Sec. 5. Program. The Department of Public Health shall establish a program for the prevention of atherosclerosis and the reduction of disability and death from the disease. The program shall encourage and assist in the development of research, education, and preventive services and activities under public and voluntary auspices directed toward the prevention and elimination of atherosclerosis.
(Source: P.A. 91-343, eff. 1-1-00.)

(410 ILCS 3/10)
Sec. 10. (Repealed).
(Source: P.A. 91-343, eff. 1-1-00. Repealed by P.A. 98-692, eff. 7-1-14.)

(410 ILCS 3/15)
Sec. 15. Duties. The Department of Public Health, with the advice of the Atherosclerosis Advisory Committee, shall do all of the following:
(1) Develop standards for determining eligibility for

support of research, education, and prevention activities.

(2) Assist in the development and expansion of

programs for research in the causes and cures of atherosclerosis, including medical procedures and techniques that have a lifesaving effect in the care and treatment of persons suffering from the disease.

(3) Assist in expanding resources for research and

medical care in the cardiovascular disease field.

(4) Establish or cause to be established, through its

own resources or by contract or otherwise, with other agencies or institutions, facilities and systems for early detection of persons with heart disease or conditions that might lead to heart disease and for referral to those persons' physicians or other appropriate resources for care.

(5) Institute and carry on educational programs among

physicians, hospitals, public health departments, and the public concerning atherosclerosis, including the dissemination of information and the conducting of educational programs concerning the prevention of atherosclerosis and the methods for the care and treatment of persons suffering from the disease.

(Source: P.A. 91-343, eff. 1-1-00.)



410 ILCS 4/ - Automated External Defibrillator Act.

(410 ILCS 4/1)
Sec. 1. Short title. This Act may be cited as the Automated External Defibrillator Act.
(Source: P.A. 91-524, eff. 1-1-00.)

(410 ILCS 4/5)
Sec. 5. Findings; intent. The General Assembly finds that timely attention in medical emergencies saves lives, and that trained use of automated external defibrillators in medical emergency response can increase the number of lives saved. It is the intent of the General Assembly to encourage training in lifesaving first aid, to set standards for the use of automated external defibrillators and to encourage their use.
(Source: P.A. 91-524, eff. 1-1-00.)

(410 ILCS 4/10)
Sec. 10. Definitions. As used in this Act:
"Automated external defibrillator" means a medical device heart monitor and defibrillator that:
(1) has received approval of its premarket

notification, filed pursuant to 21 U.S.C. Section 360(k), from the United States Food and Drug Administration;

(2) is capable of recognizing the presence or absence

of ventricular fibrillation and rapid ventricular tachycardia, and is capable of determining, without intervention by an operator, whether defibrillation should be performed;

(3) upon determining that defibrillation should be

performed, either automatically charges and delivers an electrical impulse to an individual, or charges and delivers an electrical impulse at the command of the operator; and

(4) in the case of a defibrillator that may be

operated in either an automatic or a manual mode, is set to operate in the automatic mode.

"Defibrillation" means administering an electrical impulse to an individual in order to stop ventricular fibrillation or rapid ventricular tachycardia.
"Person" means an individual, partnership, association, corporation, limited liability company, or organized group of persons (whether incorporated or not).
"Trained AED user" means a person who has successfully completed a course of instruction in accordance with the standards of a nationally recognized organization such as the American Red Cross or the American Heart Association or a course of instruction in accordance with the rules adopted under this Act to use an automated external defibrillator, or who is licensed to practice medicine in all its branches in this State.
"Department" means the Department of Public Health.
(Source: P.A. 91-524, eff. 1-1-00.)

(410 ILCS 4/15)
Sec. 15. Training.
(a) The Department shall adopt rules regarding the establishment of programs to train individuals as trained AED users. Rules regarding the establishment of programs to train individuals as trained AED users shall specify the following:
(1) The curriculum of any program to train

individuals shall include complete training in cardiopulmonary resuscitation (commonly referred to as "CPR") prepared according to nationally recognized guidelines.

(2) The qualifications necessary for any individuals

to teach a program to train an individual as a trained AED user.

(3) The time period for which training recognition

shall be valid, and the recommendation for subsequent renewal.

(b) In carrying out subsection (a), the Department shall identify an appropriate training curriculum designed for trained AED users who are members of the general public, and a training curriculum designed for trained AED users who are health professionals.
(Source: P.A. 91-524, eff. 1-1-00.)

(410 ILCS 4/20)
Sec. 20. Maintenance; oversight.
(a) A person acquiring an automated external defibrillator shall take reasonable measures to ensure that:
(1) (blank);
(2) the automated external defibrillator is

maintained and tested according to the manufacturer's guidelines;

(3) any person considered to be an anticipated

rescuer or user will have successfully completed a course of instruction in accordance with the standards of a nationally recognized organization, such as the American Red Cross or the American Heart Association, or a course of instruction in accordance with existing rules under this Act to use an automated external defibrillator and to perform cardiovascular resuscitation (CPR); and

(4) any person who renders out-of-hospital emergency

care or treatment to a person in cardiac arrest by using an automated external defibrillator activates the EMS system as soon as possible and reports any clinical use of the automated external defibrillator.

(b) A person in possession of an automated external defibrillator shall notify an agent of the local emergency communications or vehicle dispatch center of the existence, location, and type of the automated external defibrillator.
(Source: P.A. 95-447, eff. 8-27-07.)

(410 ILCS 4/25)
Sec. 25. Illinois Department of Public Health; responsibilities. The Illinois Department of Public Health shall maintain incident reports on automated external defibrillator use and conduct annual analyses of all related data. The Department shall adopt rules to carry out its responsibilities under this Act.
(Source: P.A. 91-524, eff. 1-1-00.)

(410 ILCS 4/30)
Sec. 30. Exemption from civil liability.
(a) A physician licensed in Illinois to practice medicine in all its branches who authorizes the purchase of an automated external defibrillator is not liable for civil damages as a result of any act or omission arising out of authorizing the purchase of an automated external defibrillator, except for willful or wanton misconduct, if the requirements of this Act are met.
(b) An individual or entity providing training in the use of automated external defibrillators is not liable for civil damages as a result of any act or omission involving the use of an automated external defibrillator, except for willful or wanton misconduct, if the requirements of this Act are met.
(c) A person, unit of State or local government, sheriff's office, municipal police department, or school district owning, occupying, or managing the premises where an automated external defibrillator is located is not liable for civil damages as a result of any act or omission involving the use of an automated external defibrillator, except for willful or wanton misconduct, if the requirements of this Act are met.
(d) An AED user is not liable for civil damages as a result of any act or omission involving the use of an automated external defibrillator in an emergency situation, except for willful or wanton misconduct, if the requirements of this Act are met.
(e) This Section does not apply to a public hospital.
(Source: P.A. 99-246, eff. 1-1-16.)



410 ILCS 5/ - Burial of Dead Bodies Act.

(410 ILCS 5/1) (from Ch. 21, par. 251)
Sec. 1. This Act shall be known and may be cited as the Burial of Dead Bodies Act.
(Source: P.A. 84-405.)

(410 ILCS 5/2) (from Ch. 21, par. 252)
Sec. 2. (a) All dead human bodies or the remains of persons interred in the earth within this State which are not encased in a concrete, fiberglass, or other similar hardback outer enclosure shall have a cover of not less than 18 inches of earth at the shallowest point over the receptacle in which such body or remains are placed.
(b) Any person who knowingly buries a dead human body or the remains of a person in violation of this Act is guilty of a petty offense.
(c) No home rule unit, as defined in Section 6 of Article VII of the Illinois Constitution, may change, alter or amend in any way the provisions contained in this Act, and it is declared to be the law of this State, pursuant to subsections (h) and (i) of Section 6 of Article VII of the Illinois Constitution, that powers and functions authorized by this Act are the subjects of exclusive State jurisdiction, and no such powers or functions may be exercised concurrently, either directly or indirectly, by any home rule unit.
(Source: P.A. 86-293.)



410 ILCS 10/ - Choke-Saving Methods Act.

(410 ILCS 10/1) (from Ch. 56 1/2, par. 601)
Sec. 1. This Act shall be known and may be cited as the "Choke-Saving Methods Act".
(Source: P.A. 80-448.)

(410 ILCS 10/2) (from Ch. 56 1/2, par. 602)
Sec. 2. As used in this Act, "food-service establishment" means any fixed or mobile establishment serving food to the public for consumption on the premises. The term does not include establishments operated on a temporary basis by charitable or non-profit organizations.
(Source: P.A. 80-448.)

(410 ILCS 10/3) (from Ch. 56 1/2, par. 603)
Sec. 3. The Department of Public Health shall determine methods which may be used safely and effectively in an emergency by laymen to remove food lodged in a person's throat and shall by regulation publish approved methods. Such methods shall be limited to first-aid procedures and shall include techniques to be employed without the use of instruments or devices.
(Source: P.A. 80-448.)

(410 ILCS 10/3.1) (from Ch. 56 1/2, par. 603.1)
Sec. 3.1. The Department of Public Health shall design and distribute to food service establishments without charge placards containing instructions for applying the methods approved pursuant to Section 3. The placards shall be of a size and design suitable for posting in food service establishments and the instructions shall to the extent practicable be expressed in words and illustrations which are not offensive to restaurant patrons.
(Source: P.A. 80-448.)

(410 ILCS 10/3.2) (from Ch. 56 1/2, par. 603.2)
Sec. 3.2. The Department of Public Health shall develop and publish guidelines for training programs that may be used on a voluntary basis by food service establishments to train employees in the first-aid procedures approved pursuant to Section 3.
(Source: P.A. 80-448.)

(410 ILCS 10/4) (from Ch. 56 1/2, par. 604)
Sec. 4. Each food-service establishment in this State shall have posted in a conspicuous location that is visible to patrons and employees on the premises, but which location need not be in the actual dining areas, instructions concerning at least one method of first aid assistance to choking persons. The instructions shall cover a method which has been determined safe and effective by the Department of Public Health for employment by laymen without the use of instruments or devices.
(Source: P.A. 80-448.)

(410 ILCS 10/5) (from Ch. 56 1/2, par. 605)
Sec. 5. Liability for acts of omissions. Exemption from civil liability for emergency assistance is as provided in the Good Samaritan Act.
(Source: P.A. 89-607, eff. 1-1-97.)

(410 ILCS 10/5.1) (from Ch. 56 1/2, par. 605.1)
Sec. 5.1. The Illinois Administrative Procedure Act is hereby expressly adopted and incorporated herein as if all of the provisions of such Act were included in this Act.
(Source: P.A. 80-448.)

(410 ILCS 10/6) (from Ch. 56 1/2, par. 606)
Sec. 6. Any person who violates Section 4 of this Act is guilty of a business offense and shall be fined $500.
This Section shall not take effect until 6 months after the effective date of this Act.
(Source: P.A. 80-448.)



410 ILCS 15/ - Coal Mine Medical Emergencies Act.

(410 ILCS 15/1) (from Ch. 96 1/2, par. 3951)
Sec. 1. This Act shall be known and may be cited as the "Coal Mine Medical Emergencies Act".
(Source: P.A. 80-294.)

(410 ILCS 15/2) (from Ch. 96 1/2, par. 3952)
Sec. 2. As used in this Act, unless the context clearly otherwise requires:
(a) "Emergency medical technician" means a person who has successfully completed the course on emergency first-aid care and transportation of the sick and injured recommended by the American Academy of Orthopedic Surgeons, or the equivalent thereof, and has been licensed by the Department of Public Health to provide emergency care.
(b) "Mine" means any surface coal mine or underground coal mine, as defined in Section 1.03 of the Coal Mining Act.
(Source: P.A. 100-201, eff. 8-18-17.)

(410 ILCS 15/3) (from Ch. 96 1/2, par. 3953)
Sec. 3. (a) Within 2 years from the effective date of this Act, a person or persons trained and certified as emergency medical technicians shall be made available at all mines by the operator thereof as follows:
(1) At least one person trained and certified as an

emergency medical technician shall be on duty at a mine at any time 30 or more persons are working at the mine. Such person or persons may be assigned to their regular mining duties and shall have available to them at the mine at all times the necessary equipment to be in compliance with applicable federal regulations.

(2) Telephone service or equivalent facilities shall

be available which will provide 2-way voice communication from the emergency medical technician in the mine to medical personnel outside the mine who provide emergency medical services on a regular basis.

(b) Notwithstanding any other provision of this Act, a person or persons trained and certified as an emergency medical technician shall be employed in all surface coal mines as follows:
(1) If a mine has employees working at different

locations within a radius of not more than 15 miles or a lesser number of miles as may be determined by the Department of Natural Resources and said locations are connected by telephone service or equivalent facilities, a person trained and certified as an emergency medical technician or the equivalent at any location on the shift shall be deemed to be compliance with the provisions of this Act.

(2) If fewer than 20 persons are employed on a shift,

an ambulance service with 1 member certified as an emergency medical technician or the equivalent, not necessarily coal mine employees, located within a radius of 15 miles, or such other distance as may be approved by the Department of Natural Resources upon request for and approval of a variance thereto, shall be deemed to be in compliance with the provisions of this Act.

A shift shall include all persons working at the different locations of a mine.
(Source: P.A. 89-445, eff. 2-7-96.)

(410 ILCS 15/4) (from Ch. 96 1/2, par. 3954)
Sec. 4. The Department of Public Health shall make rules and regulations as may be necessary to train and certify emergency medical technicians.
(Source: P.A. 80-294.)

(410 ILCS 15/5) (from Ch. 96 1/2, par. 3955)
Sec. 5. Each coal mine operator shall provide every new employee with the opportunity for 8 hours of first-aid training as prescribed by the Department of Natural Resources within 6 months of the date of his employment. Each coal mine employee shall be provided with an opportunity for refresher first-aid training of not less than 4 hours within each 24 months of employment. The employee shall be paid regular wages, or overtime pay if applicable, for all periods of first-aid training.
(Source: P.A. 89-445, eff. 2-7-96.)

(410 ILCS 15/6) (from Ch. 96 1/2, par. 3956)
Sec. 6. The Department of Natural Resources, after consultation with the Department of Public Health regarding the content of instruction courses, shall provide for necessary training on a continuing basis of emergency medical technicians in sufficient numbers to satisfy the requirements of this Act and shall propose rules and regulations to implement the operational provisions of this Act to the Mining Board.
(Source: P.A. 89-445, eff. 2-7-96.)

(410 ILCS 15/7) (from Ch. 96 1/2, par. 3957)
Sec. 7. The Department of Public Health shall prescribe procedures for the certification of emergency medical technicians and shall consult with the Department of Natural Resources as may be required hereunder.
(Source: P.A. 89-445, eff. 2-7-96.)

(410 ILCS 15/8) (from Ch. 96 1/2, par. 3958)
Sec. 8. (a) No physician, who in good faith gives instructions to a certified emergency medical technician or certified mobile intensive care personnel, a registered nurse, or a physician's assistant shall be liable for any civil damages as a result of issuing the instructions, unless guilty of gross or willful negligence.
(b) No certified emergency medical technician or certified mobile intensive care personnel, registered nurse, or physician's assistant who in good faith attempts to render emergency care to any sick or injured person in or about a coal mine, or his employer, shall be liable for civil damages as a result of any acts or omissions, unless guilty of gross or willful negligence. This section shall not affect any employer's liability under the Workers' Compensation Act.
(Source: P.A. 81-992.)

(410 ILCS 15/9) (from Ch. 96 1/2, par. 3959)
Sec. 9. The Department of Natural Resources may determine that a coal mine operator is presently providing emergency medical care for its employees which is equivalent to or superior to the emergency medical care provided for under this Act; and, in that event, it shall make a finding that such operator is in compliance with this Act.
(Source: P.A. 89-445, eff. 2-7-96.)

(410 ILCS 15/10) (from Ch. 96 1/2, par. 3960)
Sec. 10. The Mining Board shall make rules and regulations, after consideration of those proposed by the Department of Natural Resources, to implement the operational provisions of this Act.
(Source: P.A. 89-445, eff. 2-7-96.)



410 ILCS 18/ - Crematory Regulation Act.

(410 ILCS 18/1)
(Section scheduled to be repealed on January 1, 2021)
Sec. 1. Short title. This Act may be cited as the Crematory Regulation Act.
(Source: P.A. 87-1187.)

(410 ILCS 18/5)
(Text of Section from P.A. 97-679)
(Section scheduled to be repealed on January 1, 2021)
Sec. 5. Definitions. As used in this Act:
"Address of record" means the designated address recorded by the Comptroller in the applicant's or licensee's application file or license file. It is the duty of the applicant or licensee to inform the Comptroller of any change of address within 14 days, and such changes must be made either through the Comptroller's website or by contacting the Comptroller. The address of record shall be the permanent street address of the crematory.
"Alternative container" means a receptacle, other than a casket, in which human remains are transported to the crematory and placed in the cremation chamber for cremation. An alternative container shall be (i) composed of readily combustible or consumable materials suitable for cremation, (ii) able to be closed in order to provide a complete covering for the human remains, (iii) resistant to leakage or spillage, (iv) rigid enough for handling with ease, and (v) able to provide protection for the health, safety, and personal integrity of crematory personnel.
"Authorizing agent" means a person legally entitled to order the cremation and final disposition of specific human remains.
"Body parts" means limbs or other portions of the anatomy that are removed from a person or human remains for medical purposes during treatment, surgery, biopsy, autopsy, or medical research; or human bodies or any portion of bodies that have been donated to science for medical research purposes.
"Burial transit permit" means a permit for disposition of a dead human body as required by Illinois law.
"Casket" means a rigid container that is designed for the encasement of human remains, is usually constructed of wood, metal, or like material and ornamented and lined with fabric, and may or may not be combustible.
"Comptroller" means the Comptroller of the State of Illinois.
"Cremated remains" means all human remains recovered after the completion of the cremation, which may possibly include the residue of any foreign matter including casket material, bridgework, or eyeglasses, that was cremated with the human remains.
"Cremation" means the technical process, using heat and flame, or alkaline hydrolysis that reduces human remains to bone fragments. The reduction takes place through heat and evaporation or through hydrolysis. Cremation shall include the processing, and may include the pulverization, of the bone fragments.
"Cremation chamber" means the enclosed space within which the cremation takes place.
"Cremation interment container" means a rigid outer container that, subject to a cemetery's rules and regulations, is composed of concrete, steel, fiberglass, or some similar material in which an urn is placed prior to being interred in the ground, and which is designed to withstand prolonged exposure to the elements and to support the earth above the urn.
"Cremation room" means the room in which the cremation chamber is located.
"Crematory" means the building or portion of a building that houses the cremation room and the holding facility.
"Crematory authority" means the legal entity which is licensed by the Comptroller to operate a crematory and to perform cremations.
"Final disposition" means the burial, cremation, or other disposition of a dead human body or parts of a dead human body.
"Funeral director" means a person known by the title of "funeral director", "funeral director and embalmer", or other similar words or titles, licensed by the State to practice funeral directing or funeral directing and embalming.
"Funeral establishment" means a building or separate portion of a building having a specific street address and location and devoted to activities relating to the shelter, care, custody, and preparation of a deceased human body and may contain facilities for funeral or wake services.
"Holding facility" means an area that (i) is designated for the retention of human remains prior to cremation, (ii) complies with all applicable public health law, (iii) preserves the health and safety of the crematory authority personnel, and (iv) is secure from access by anyone other than authorized persons. A holding facility may be located in a cremation room.
"Human remains" means the body of a deceased person, including any form of body prosthesis that has been permanently attached or implanted in the body.
"Licensee" means an entity licensed under this Act. An entity that holds itself as a licensee or that is accused of unlicensed practice is considered a licensee for purposes of enforcement, investigation, hearings, and the Illinois Administrative Procedure Act.
"Niche" means a compartment or cubicle for the memorialization and permanent placement of an urn containing cremated remains.
"Person" means any person, partnership, association, corporation, limited liability company, or other entity, and in the case of any such business organization, its officers, partners, members, or shareholders possessing 25% or more of ownership of the entity.
"Processing" means the reduction of identifiable bone fragments after the completion of the cremation process to unidentifiable bone fragments by manual or mechanical means.
"Pulverization" means the reduction of identifiable bone fragments after the completion of the cremation process to granulated particles by manual or mechanical means.
"Scattering area" means an area which may be designated by a cemetery and located on dedicated cemetery property where cremated remains, which have been removed from their container, can be mixed with, or placed on top of, the soil or ground cover.
"Temporary container" means a receptacle for cremated remains, usually composed of cardboard, plastic or similar material, that can be closed in a manner that prevents the leakage or spillage of the cremated remains or the entrance of foreign material, and is a single container of sufficient size to hold the cremated remains until an urn is acquired or the cremated remains are scattered.
"Urn" means a receptacle designed to encase the cremated remains.
(Source: P.A. 96-863, eff. 3-1-12; 97-679, eff. 2-6-12.)

(Text of Section from P.A. 100-97)
(Section scheduled to be repealed on January 1, 2021)
Sec. 5. Definitions. As used in this Act:
"Address of record" means the designated address recorded by the Comptroller in the applicant's or licensee's application file or license file. It is the duty of the applicant or licensee to inform the Comptroller of any change of address within 14 days, and such changes must be made either through the Comptroller's website or by contacting the Comptroller. The address of record shall be the permanent street address of the crematory.
"Alternative container" means a receptacle, other than a casket, in which human remains are transported to the crematory and placed in the cremation chamber for cremation. An alternative container shall be (i) composed of readily combustible or consumable materials suitable for cremation, (ii) able to be closed in order to provide a complete covering for the human remains, (iii) resistant to leakage or spillage, (iv) rigid enough for handling with ease, and (v) able to provide protection for the health, safety, and personal integrity of crematory personnel.
"Authorizing agent" means a person legally entitled to order the cremation and final disposition of specific human remains.
"Body parts" means limbs or other portions of the anatomy that are removed from a person or human remains for medical purposes during treatment, surgery, biopsy, autopsy, or medical research; or human bodies or any portion of bodies that have been donated to science for medical research purposes.
"Burial transit permit" means a permit for disposition of a dead human body as required by Illinois law.
"Casket" means a rigid container that is designed for the encasement of human remains, is usually constructed of wood, metal, or like material and ornamented and lined with fabric, and may or may not be combustible.
"Comptroller" means the Comptroller of the State of Illinois.
"Cremated remains" means all human remains recovered after the completion of the cremation, which may possibly include the residue of any foreign matter including casket material, bridgework, or eyeglasses, that was cremated with the human remains.
"Cremation" means the technical process, using heat and flame, or alkaline hydrolysis that reduces human remains to bone fragments. The reduction takes place through heat and evaporation or through hydrolysis. Cremation shall include the processing, and may include the pulverization, of the bone fragments.
"Cremation chamber" means the enclosed space within which the cremation takes place.
"Cremation interment container" means a rigid outer container that, subject to a cemetery's rules and regulations, is composed of concrete, steel, fiberglass, or some similar material in which an urn is placed prior to being interred in the ground, and which is designed to withstand prolonged exposure to the elements and to support the earth above the urn.
"Cremation room" means the room in which the cremation chamber is located.
"Crematory" means the building or portion of a building that houses the cremation room and the holding facility.
"Crematory authority" means the legal entity which is licensed by the Comptroller to operate a crematory and to perform cremations.
"Final disposition" means the burial, cremation, or other disposition of a dead human body or parts of a dead human body.
"Funeral director" means a person known by the title of "funeral director", "funeral director and embalmer", or other similar words or titles, licensed by the State to practice funeral directing or funeral directing and embalming.
"Funeral establishment" means a building or separate portion of a building having a specific street address and location and devoted to activities relating to the shelter, care, custody, and preparation of a deceased human body and may contain facilities for funeral or wake services.
"Holding facility" means an area that (i) is designated for the retention of human remains prior to cremation, (ii) complies with all applicable public health law, (iii) preserves the health and safety of the crematory authority personnel, and (iv) is secure from access by anyone other than authorized persons. A holding facility may be located in a cremation room.
"Human remains" means the body of a deceased person, including any form of body prosthesis that has been permanently attached or implanted in the body.
"Licensee" means an entity licensed under this Act. An entity that holds itself as a licensee or that is accused of unlicensed practice is considered a licensee for purposes of enforcement, investigation, hearings, and the Illinois Administrative Procedure Act.
"Niche" means a compartment or cubicle for the memorialization and permanent placement of an urn containing cremated remains.
"Person" means any person, partnership, association, corporation, limited liability company, or other entity, and in the case of any such business organization, its officers, partners, members, or shareholders possessing 25% or more of ownership of the entity.
"Processing" means the reduction of identifiable bone fragments after the completion of the cremation process to unidentifiable bone fragments by manual or mechanical means.
"Pulverization" means the reduction of identifiable bone fragments after the completion of the cremation process to granulated particles by manual or mechanical means.
"Scattering area" means an area which may be designated by a cemetery and located on dedicated cemetery property or property used for outdoor recreation or natural resource conservation owned by the Department of Natural Resources and designated as a scattering area, where cremated remains, which have been removed from their container, can be mixed with, or placed on top of, the soil or ground cover.
"Temporary container" means a receptacle for cremated remains, usually composed of cardboard, plastic or similar material, that can be closed in a manner that prevents the leakage or spillage of the cremated remains or the entrance of foreign material, and is a single container of sufficient size to hold the cremated remains until an urn is acquired or the cremated remains are scattered.
"Urn" means a receptacle designed to encase the cremated remains.
(Source: P.A. 100-97, eff. 1-1-18.)

(Text of Section from P.A. 100-526)
(Section scheduled to be repealed on January 1, 2021)
Sec. 5. Definitions. As used in this Act:
"Address of record" means the designated address recorded by the Comptroller in the applicant's or licensee's application file or license file. It is the duty of the applicant or licensee to inform the Comptroller of any change of address within 14 days, and such changes must be made either through the Comptroller's website or by contacting the Comptroller. The address of record shall be the permanent street address of the crematory.
"Alternative container" means a receptacle, other than a casket, in which human remains are transported to the crematory and placed in the cremation chamber for cremation. An alternative container shall be (i) composed of readily combustible or consumable materials suitable for cremation, (ii) able to be closed in order to provide a complete covering for the human remains, (iii) resistant to leakage or spillage, (iv) rigid enough for handling with ease, and (v) able to provide protection for the health, safety, and personal integrity of crematory personnel.
"Authorizing agent" means a person legally entitled to order the cremation and final disposition of specific human remains. "Authorizing agent" includes an institution of medical, mortuary, or other sciences as provided in Section 20 of the Disposition of Remains of the Indigent Act.
"Body parts" means limbs or other portions of the anatomy that are removed from a person or human remains for medical purposes during treatment, surgery, biopsy, autopsy, or medical research; or human bodies or any portion of bodies that have been donated to science for medical research purposes.
"Burial transit permit" means a permit for disposition of a dead human body as required by Illinois law.
"Casket" means a rigid container that is designed for the encasement of human remains, is usually constructed of wood, metal, or like material and ornamented and lined with fabric, and may or may not be combustible.
"Comptroller" means the Comptroller of the State of Illinois.
"Cremated remains" means all human remains recovered after the completion of the cremation, which may possibly include the residue of any foreign matter including casket material, bridgework, or eyeglasses, that was cremated with the human remains.
"Cremation" means the technical process, using heat and flame, or alkaline hydrolysis that reduces human remains to bone fragments. The reduction takes place through heat and evaporation or through hydrolysis. Cremation shall include the processing, and may include the pulverization, of the bone fragments.
"Cremation chamber" means the enclosed space within which the cremation takes place.
"Cremation interment container" means a rigid outer container that, subject to a cemetery's rules and regulations, is composed of concrete, steel, fiberglass, or some similar material in which an urn is placed prior to being interred in the ground, and which is designed to withstand prolonged exposure to the elements and to support the earth above the urn.
"Cremation room" means the room in which the cremation chamber is located.
"Crematory" means the building or portion of a building that houses the cremation room and the holding facility.
"Crematory authority" means the legal entity which is licensed by the Comptroller to operate a crematory and to perform cremations.
"Final disposition" means the burial, cremation, or other disposition of a dead human body or parts of a dead human body.
"Funeral director" means a person known by the title of "funeral director", "funeral director and embalmer", or other similar words or titles, licensed by the State to practice funeral directing or funeral directing and embalming.
"Funeral establishment" means a building or separate portion of a building having a specific street address and location and devoted to activities relating to the shelter, care, custody, and preparation of a deceased human body and may contain facilities for funeral or wake services.
"Holding facility" means an area that (i) is designated for the retention of human remains prior to cremation, (ii) complies with all applicable public health law, (iii) preserves the health and safety of the crematory authority personnel, and (iv) is secure from access by anyone other than authorized persons. A holding facility may be located in a cremation room.
"Human remains" means the body of a deceased person, including any form of body prosthesis that has been permanently attached or implanted in the body.
"Licensee" means an entity licensed under this Act. An entity that holds itself as a licensee or that is accused of unlicensed practice is considered a licensee for purposes of enforcement, investigation, hearings, and the Illinois Administrative Procedure Act.
"Niche" means a compartment or cubicle for the memorialization and permanent placement of an urn containing cremated remains.
"Person" means any person, partnership, association, corporation, limited liability company, or other entity, and in the case of any such business organization, its officers, partners, members, or shareholders possessing 25% or more of ownership of the entity.
"Processing" means the reduction of identifiable bone fragments after the completion of the cremation process to unidentifiable bone fragments by manual or mechanical means.
"Pulverization" means the reduction of identifiable bone fragments after the completion of the cremation process to granulated particles by manual or mechanical means.
"Scattering area" means an area which may be designated by a cemetery and located on dedicated cemetery property where cremated remains, which have been removed from their container, can be mixed with, or placed on top of, the soil or ground cover.
"Temporary container" means a receptacle for cremated remains, usually composed of cardboard, plastic or similar material, that can be closed in a manner that prevents the leakage or spillage of the cremated remains or the entrance of foreign material, and is a single container of sufficient size to hold the cremated remains until an urn is acquired or the cremated remains are scattered.
"Urn" means a receptacle designed to encase the cremated remains.
(Source: P.A. 100-526, eff. 6-1-18.)

(410 ILCS 18/7)
(Section scheduled to be repealed on January 1, 2021)
Sec. 7. Powers and duties of the Comptroller. Subject to the provisions of this Act, the Comptroller may exercise any of the following powers and duties:
(1) Authorize standards to ascertain the

qualifications and fitness of applicants for licensing as licensed crematory authorities and pass upon the qualifications of applicants for licensure.

(2) Examine and audit a licensed crematory

authority's records, crematory, or any other aspects of crematory operation as the Comptroller deems appropriate.

(3) Investigate any and all unlicensed activity.
(4) Conduct hearings on proceedings to refuse to

issue licenses or to revoke, suspend, place on probation, reprimand, or otherwise discipline licensees and to refuse to issue licenses or to revoke, suspend, place on probation, reprimand, or otherwise discipline licensees.

(5) Formulate rules required for the administration

of this Act.

(6) Maintain rosters of the names and addresses of

all licensees, and all entities whose licenses have been suspended, revoked, or otherwise disciplined. These rosters shall be available upon written request and payment of the required fee.

(Source: P.A. 96-863, eff. 3-1-12; 97-679, eff. 2-6-12.)

(410 ILCS 18/10)
(Section scheduled to be repealed on January 1, 2021)
Sec. 10. Establishment of crematory and licensing of crematory authority.
(a) Any person doing business in this State, or any cemetery, funeral establishment, corporation, partnership, joint venture, voluntary organization or any other entity, may erect, maintain, and operate a crematory in this State and provide the necessary appliances and facilities for the cremation of human remains in accordance with this Act.
(b) A crematory shall be subject to all local, State, and federal health and environmental protection requirements and shall obtain all necessary licenses and permits from the Department of Financial and Professional Regulation, the Department of Public Health, the federal Department of Health and Human Services, and the Illinois and federal Environmental Protection Agencies, or such other appropriate local, State, or federal agencies.
(c) A crematory may be constructed on or adjacent to any cemetery, on or adjacent to any funeral establishment, or at any other location consistent with local zoning regulations.
(d) An application for licensure as a crematory authority shall be in writing on forms furnished by the Comptroller. Applications shall be accompanied by a fee of $50 and shall contain all of the following:
(1) The full name and address, both residence and

business, of the applicant if the applicant is an individual; the full name and address of every member if the applicant is a partnership; the full name and address of every member of the board of directors if the applicant is an association; and the name and address of every officer, director, and shareholder holding more than 25% of the corporate stock if the applicant is a corporation.

(2) The address and location of the crematory.
(3) A description of the type of structure and

equipment to be used in the operation of the crematory, including the operating permit number issued to the cremation device by the Illinois Environmental Protection Agency.

(4) Any further information that the Comptroller

reasonably may require.

(e) Each crematory authority shall file an annual report with the Comptroller, accompanied with a $25 fee, providing (i) an affidavit signed by the owner of the crematory authority that at the time of the report the cremation device was in proper operating condition, (ii) the total number of all cremations performed at the crematory during the past year, (iii) attestation by the licensee that all applicable permits and certifications are valid, (iv) either (A) any changes required in the information provided under subsection (d) or (B) an indication that no changes have occurred, and (v) any other information that the Comptroller may require. The annual report shall be filed by a crematory authority on or before March 15 of each calendar year. If the fiscal year of a crematory authority is other than on a calendar year basis, then the crematory authority shall file the report required by this Section within 75 days after the end of its fiscal year. If a crematory authority fails to submit an annual report to the Comptroller within the time specified in this Section, the Comptroller shall impose upon the crematory authority a penalty of $5 for each and every day the crematory authority remains delinquent in submitting the annual report. The Comptroller may abate all or part of the $5 daily penalty for good cause shown.
(f) All records required to be maintained under this Act, including but not limited to those relating to the license and annual report of the crematory authority required to be filed under this Section, shall be subject to inspection by the Comptroller upon reasonable notice.
(g) The Comptroller may inspect crematory records at the crematory authority's place of business to review the licensee's compliance with this Act. The inspection must include verification that:
(1) the crematory authority has complied with

record-keeping requirements of this Act;

(2) a crematory device operator's certification of

training is conspicuously displayed at the crematory;

(3) the cremation device has a current operating

permit issued by the Illinois Environmental Protection Agency and the permit is conspicuously displayed in the crematory;

(4) the crematory authority is in compliance with

local zoning requirements;

(5) the crematory authority license issued by the

Comptroller is conspicuously displayed at the crematory; and

(6) other details as determined by rule.
(h) The Comptroller shall issue licenses under this Act to the crematories that are registered with the Comptroller as of on March 1, 2012 without requiring the previously registered crematories to complete license applications.
(Source: P.A. 97-679, eff. 2-6-12; 97-813, eff. 7-13-12; 98-463, eff. 8-16-13.)

(410 ILCS 18/11)
(Section scheduled to be repealed on January 1, 2021)
Sec. 11. Grounds for denial or discipline.
(a) In this Section, "applicant" means a person who has applied for a license under this Act including those persons whose names are listed on a license application in Section 10 of this Act.
(b) The Comptroller may refuse to issue a license, place on probation, reprimand, or take other disciplinary action that the Comptroller may deem appropriate, including imposing fines not to exceed $5,000 for each violation, with regard to any license under this Act, or may suspend or revoke a license issued under this Act, on any of the following grounds:
(1) The applicant or licensee has made any

misrepresentation or false statement or concealed any material fact in furnishing information to the Comptroller.

(2) The applicant or licensee has been engaged in

business practices that work a fraud.

(3) The applicant or licensee has refused to give

information required under this Act to be disclosed to the Comptroller or failing, within 30 days, to provide information in response to a written request made by the Comptroller.

(4) Engaging in dishonorable, unethical, or

unprofessional conduct of a character likely to deceive, defraud, or harm the public.

(5) As to any individual listed in the license

application as required under Section 10, that individual has conducted or is about to conduct any cremation business on behalf of the applicant in a fraudulent manner or has been convicted of any felony or misdemeanor an essential element of which is fraud.

(6) The applicant or licensee has failed to make the

annual report required by this Act or to comply with a final order, decision, or finding of the Comptroller made under this Act.

(7) The applicant or licensee, including any member,

officer, or director of the applicant or licensee if the applicant or licensee is a firm, partnership, association, or corporation and including any shareholder holding more than 25% of the corporate stock of the applicant or licensee, has violated any provision of this Act or any regulation or order made by the Comptroller under this Act.

(8) The Comptroller finds any fact or condition

existing that, if it had existed at the time of the original application for a license under this Act, would have warranted the Comptroller in refusing the issuance of the license.

(9) Any violation of this Act or of the rules adopted

under this Act.

(10) Incompetence.
(11) Gross malpractice.
(12) Discipline by another state, District of

Columbia, territory, or foreign nation, if at least one of the grounds for the discipline is the same or substantially equivalent to those set forth in this Section.

(13) Directly or indirectly giving to or receiving

from any person, firm, corporation, partnership, or association any fee, commission, rebate, or other form of compensation for professional services not actually or personally rendered.

(14) A finding by the Comptroller that the licensee,

after having its license placed on probationary status, has violated the terms of probation.

(15) Willfully making or filing false records or

reports, including, but not limited to, false records filed with State agencies or departments.

(16) Gross, willful, or continued overcharging for

professional services, including filing false statements for collection of fees for which services are not rendered.

(17) Practicing under a false or, except as provided

by law, an assumed name.

(18) Cheating on or attempting to subvert this Act's

licensing application process.

(Source: P.A. 96-863, eff. 3-1-12; 97-679, eff. 2-6-12.)

(410 ILCS 18/11.5)
(Section scheduled to be repealed on January 1, 2021)
Sec. 11.5. License revocation or suspension; surrender of license.
(a) (Blank).
(b) Upon the revocation or suspension of a license issued under this Act, the licensee must immediately surrender the license to the Comptroller. If the licensee fails to do so, the Comptroller may seize the license.
(Source: P.A. 96-863, eff. 3-1-12; 97-679, eff. 2-6-12.)

(410 ILCS 18/12)
(Section scheduled to be repealed on January 1, 2021)
Sec. 12. Surrender of license; effect on licensee's liability. A licensee may surrender a license issued under this Act by delivering to the Comptroller a written notice stating that the licensee thereby surrenders the license, but such a surrender does not affect the licensee's civil or criminal liability for acts committed before the surrender.
(Source: P.A. 92-675, eff. 7-1-03.)

(410 ILCS 18/13)
(Section scheduled to be repealed on January 1, 2021)
Sec. 13. License; display; transfer; duration.
(a) Every license issued under this Act must state the number of the license, the business name and address of the licensee's principal place of business, and the licensee's parent company, if any. The license must be conspicuously posted in the place of business operating under the license.
(b) After initial licensure, if any person comes to obtain at least 51% of the ownership over the licensed crematory authority, then the crematory authority shall apply for a new license in the required time as set out by rule.
(c) Every license issued under this Act shall remain in force until it has been surrendered, suspended, or revoked in accordance with this Act. Upon the request of an interested person or on the Comptroller's own motion, the Comptroller may issue a new license to a licensee whose license has been revoked under this Act if no factor or condition then exists which would have warranted the Comptroller in originally refusing the issuance of the license.
(Source: P.A. 96-863, eff. 3-1-12; 97-679, eff. 2-6-12.)

(410 ILCS 18/14)
(Section scheduled to be repealed on January 1, 2021)
Sec. 14. Display of cremation device permit. A crematory authority must conspicuously display in its place of business the operating permit issued to its cremation device by the Illinois Environmental Protection Agency and the license issued by the Comptroller under this Act. All rulemaking authority in connection with operating permits issued by the Illinois Environmental Protection Agency shall be vested with the Illinois Environmental Protection Agency and all rulemaking authority in connection with licenses issued by the Comptroller under this Act shall be vested with the Comptroller.
(Source: P.A. 97-679, eff. 2-6-12.)

(410 ILCS 18/15)
(Section scheduled to be repealed on January 1, 2021)
Sec. 15. Authorizing agent. The priority of the person or persons who have the right to serve as the authorizing agent for cremation is in the same priority as provided for in Section 5 of the Disposition of Remains Act.
(Source: P.A. 94-561, eff. 1-1-06.)

(410 ILCS 18/19)
(Section scheduled to be repealed on January 1, 2021)
Sec. 19. Cremation only in crematory. An individual or a person, cemetery, funeral establishment, corporation, partnership, joint venture, voluntary organization, or other entity may cremate human remains only in a crematory operated by a crematory authority licensed for this purpose and only under the limitations provided in this Act.
(Source: P.A. 92-675, eff. 7-1-03.)

(410 ILCS 18/20)
(Section scheduled to be repealed on January 1, 2021)
Sec. 20. Authorization to cremate.
(a) A crematory authority shall not cremate human remains until it has received all of the following:
(1) A cremation authorization form signed by an

authorizing agent. The cremation authorization form shall be provided by the crematory authority and shall contain, at a minimum, the following information:

(A) The identity of the human remains and the

time and date of death.

(B) The name of the funeral director and funeral

establishment, if applicable, that obtained the cremation authorization.

(C) Notification as to whether the death

occurred from a disease declared by the Department of Health to be infectious, contagious, communicable, or dangerous to the public health.

(D) The name of the authorizing agent and the

relationship between the authorizing agent and the decedent.

(E) A representation that the authorizing agent

does in fact have the right to authorize the cremation of the decedent, and that the authorizing agent is not aware of any living person who has a superior priority right to that of the authorizing agent, as set forth in Section 15. In the event there is another living person who has a superior priority right to that of the authorizing agent, the form shall contain a representation that the authorizing agent has made all reasonable efforts to contact that person, has been unable to do so, and has no reason to believe that the person would object to the cremation of the decedent.

(F) Authorization for the crematory authority to

cremate the human remains.

(G) A representation that the human remains do

not contain a pacemaker or any other material or implant that may be potentially hazardous or cause damage to the cremation chamber or the person performing the cremation.

(H) The name of the person authorized to receive

the cremated remains from the crematory authority.

(I) The manner in which final disposition of the

cremated remains is to take place, if known. If the cremation authorization form does not specify final disposition in a grave, crypt, niche, or scattering area, then the form may indicate that the cremated remains will be held by the crematory authority for 30 days before they are released, unless they are picked up from the crematory authority prior to that time, in person, by the authorizing agent. At the end of the 30 days the crematory authority may return the cremated remains to the authorizing agent if no final disposition arrangements are made; or at the end of 60 days the crematory authority may dispose of the cremated remains in accordance with subsection (d) of Section 40.

(J) A listing of any items of value to be

delivered to the crematory authority along with the human remains, and instructions as to how the items should be handled.

(K) A specific statement as to whether the

authorizing agent has made arrangements for any type of viewing of the decedent before cremation, or for a service with the decedent present before cremation in connection with the cremation, and if so, the date and time of the viewing or service and whether the crematory authority is authorized to proceed with the cremation upon receipt of the human remains.

(L) The signature of the authorizing agent,

attesting to the accuracy of all representations contained on the cremation authorization form, except as set forth in paragraph (M) of this subsection.

(M) If a cremation authorization form is being

executed on a pre-need basis, the cremation authorization form shall contain the disclosure required by subsection (b) of Section 140.

(N) The cremation authorization form, other than

pre-need cremation forms, shall also be signed by a funeral director or other representative of the funeral establishment that obtained the cremation authorization. That individual shall merely execute the cremation authorization form as a witness and shall not be responsible for any of the representations made by the authorizing agent, unless the individual has actual knowledge to the contrary. The information requested by items (A), (B), (C) and (G) of this subsection, however, shall be considered to be representations of the authorizing agent. In addition, the funeral director or funeral establishment shall warrant to the crematory that the human remains delivered to the crematory authority are the human remains identified on the cremation authorization form.

(2) A completed and executed burial transit permit

indicating that the human remains are to be cremated.

(3) Any other documentation required by this State.
(b) If an authorizing agent is not available to execute a cremation authorization form in person, that person may delegate that authority to another person in writing, or by sending the crematory authority a facsimile transmission that contains the name, address, and relationship of the sender to the decedent and the name and address of the individual to whom authority is delegated. Upon receipt of the written document, or facsimile transmission, telegram, or other electronic telecommunications transmission which specifies the individual to whom authority has been delegated, the crematory authority shall allow this individual to serve as the authorizing agent and to execute the cremation authorization form. The crematory authority shall be entitled to rely upon the cremation authorization form without liability.
(c) An authorizing agent who signs a cremation authorization form shall be deemed to warrant the truthfulness of any facts set forth on the cremation authorization form, including that person's authority to order the cremation; except for the information required by items (C) and (G) of paragraph (1) of subsection (a) of this Section, unless the authorizing agent has actual knowledge to the contrary. An authorizing agent signing a cremation authorization form shall be personally and individually liable for all damages occasioned by and resulting from authorizing the cremation.
(d) A crematory authority shall have authority to cremate human remains upon the receipt of a cremation authorization form signed by an authorizing agent. There shall be no liability for a crematory authority that cremates human remains according to an authorization, or that releases or disposes of the cremated remains according to an authorization, except for a crematory authority's gross negligence, provided that the crematory authority performs its functions in compliance with this Act.
(e) After an authorizing agent has executed a cremation authorization form, the authorizing agent may revoke the authorization and instruct the crematory authority to cancel the cremation and to release or deliver the human remains to another crematory authority or funeral establishment. The instructions shall be provided to the crematory authority in writing. A crematory authority shall honor any instructions given to it by an authorizing agent under this Section if it receives the instructions prior to beginning the cremation of the human remains.
(Source: P.A. 96-863, eff. 3-1-12; 97-679, eff. 2-6-12.)

(410 ILCS 18/22)
(Section scheduled to be repealed on January 1, 2021)
Sec. 22. Performance of cremation service; training. A person may not perform a cremation service in this State unless he or she has completed training in performing cremation services and received certification by a program recognized by the Comptroller. The crematory authority must conspicuously display the certification at the crematory authority's place of business. Any new employee shall have a reasonable time period, not to exceed one year, to attend a recognized training program. In the interim, the new employee may perform a cremation service if he or she has received training from another person who has received certification by a program recognized by the Comptroller and is under the supervision of the trained person. For purposes of this Act, the Comptroller may recognize any training program that provides training in the operation of a cremation device, in the maintenance of a clean facility, and in the proper handling of human remains. The Comptroller may recognize any course that is conducted by a death care trade association in Illinois or the United States or by a manufacturer of a cremation unit that is consistent with the standards provided in this Act or as otherwise determined by rule.
(Source: P.A. 96-863, eff. 3-1-12; 97-679, eff. 2-6-12.)

(410 ILCS 18/25)
(Section scheduled to be repealed on January 1, 2021)
Sec. 25. Recordkeeping.
(a) The crematory authority shall furnish to the person who delivers human remains to the crematory authority a receipt signed at the time of delivery by both the crematory authority and the person who delivers the human remains, showing the date and time of the delivery, the type of casket or alternative container that was delivered, the name of the person from whom the human remains were received and the name of the funeral establishment or other entity with whom the person is affiliated, the name of the person who received the human remains on behalf of the crematory authority, and the name of the decedent. The crematory shall retain a copy of this receipt in its permanent records.
(b) Upon its release of cremated remains, the crematory authority shall furnish to the person who receives the cremated remains from the crematory authority a receipt signed by both the crematory authority and the person who receives the cremated remains, showing the date and time of the release, the name of the person to whom the cremated remains were released and the name of the funeral establishment, cemetery, or other entity with whom the person is affiliated, the name of the person who released the cremated remains on behalf of the crematory authority, and the name of the decedent. The crematory shall retain a copy of this receipt in its permanent records.
(c) A crematory authority shall maintain at its place of business a permanent record of each cremation that took place at its facility which shall contain the name of the decedent, the date of the cremation, and the final disposition of the cremated remains.
(d) The crematory authority shall maintain a record of all cremated remains disposed of by the crematory authority in accordance with subsection (d) of Section 40.
(e) Upon completion of the cremation, the crematory authority shall file the burial transit permit as required by the Illinois Vital Records Act and rules adopted under that Act and the Illinois Counties Code, and transmit a photocopy of the burial transit permit along with the cremated remains to whoever receives the cremated remains from the authorizing agent unless the cremated remains are to be interred, entombed, inurned, or placed in a scattering area, in which case the crematory authority shall retain a copy of the burial transit permit and shall send the permit, along with the cremated remains, to the cemetery, which shall file the permit with the designated agency after the interment, entombment, inurnment, or scattering has taken place.
(f) All cemeteries shall maintain a record of all cremated remains that are disposed of on their property, provided that the cremated remains were properly transferred to the cemetery and the cemetery issued a receipt acknowledging the transfer of the cremated remains.
(Source: P.A. 96-863, eff. 3-1-12; 97-679, eff. 2-6-12.)

(410 ILCS 18/30)
(Section scheduled to be repealed on January 1, 2021)
Sec. 30. Cremation containers.
(a) No crematory authority shall make or enforce any rules requiring that any human remains be placed in a casket before cremation or that human remains be cremated in a casket. No crematory authority shall refuse to accept human remains for cremation because the remains are not in a casket.
(b) No crematory authority shall accept human remains unless they are delivered to the crematory authority in a casket or an alternative container. If the human remains are delivered to the crematory authority in an alternative container, the alternative container shall comply with all aspects of the definition of "alternative container" set forth in Section 5.
(Source: P.A. 87-1187.)

(410 ILCS 18/35)
(Section scheduled to be repealed on January 1, 2021)
Sec. 35. Cremation procedures.
(a) Human remains shall not be cremated within 24 hours after the time of death, as indicated on the Medical Examiner's/Coroner's Certificate of Death. In any death, the human remains shall not be cremated by the crematory authority until a cremation permit has been received from the coroner or medical examiner of the county in which the death occurred and the crematory authority has received a cremation authorization form, executed by an authorizing agent, in accordance with the provisions of Section 15 of this Act. In no instance, however, shall the lapse of time between the death and the cremation be less than 24 hours, unless (i) it is known the deceased has an infectious or dangerous disease and that the time requirement is waived in writing by the medical examiner or coroner where the death occurred or (ii) because of a religious requirement.
(b) Except as set forth in subsection (a) of this Section, a crematory authority shall have the right to schedule the actual cremation to be performed at its own convenience, at any time after the human remains have been delivered to the crematory authority, unless the crematory authority has received specific instructions to the contrary on the cremation authorization form.
(c) No crematory authority shall cremate human remains when it has actual knowledge that human remains contain a pacemaker or any other material or implant that may be potentially hazardous to the person performing the cremation.
(d) No crematory authority shall refuse to accept human remains for cremation because such human remains are not embalmed.
(e) Whenever a crematory authority is unable or unauthorized to cremate human remains immediately upon taking custody of the remains, the crematory authority shall place the human remains in a holding facility in accordance with the crematory authority's rules and regulations. The crematory authority must notify the authorizing agent of the reasons for delay in cremation if a properly authorized cremation is not performed within any time period expressly contemplated in the authorization.
(f) A crematory authority shall not accept a casket or alternative container from which there is any evidence of the leakage of body fluids.
(g) The casket or the alternative container shall be cremated with the human remains or destroyed, unless the crematory authority has notified the authorizing agent to the contrary on the cremation authorization form and obtained the written consent of the authorizing agent.
(h) The simultaneous cremation of the human remains of more than one person within the same cremation chamber, without the prior written consent of the authorizing agent, is prohibited except for common cremation pursuant to Section 11.4 of the Hospital Licensing Act. Nothing in this subsection, however, shall prevent the simultaneous cremation within the same cremation chamber of body parts delivered to the crematory authority from multiple sources, or the use of cremation equipment that contains more than one cremation chamber.
(i) No unauthorized person shall be permitted in the holding facility or cremation room while any human remains are being held there awaiting cremation, being cremated, or being removed from the cremation chamber.
(j) A crematory authority shall not remove any dental gold, body parts, organs, or any item of value prior to or subsequent to a cremation without previously having received specific written authorization from the authorizing agent and written instructions for the delivery of these items to the authorizing agent. Under no circumstances shall a crematory authority profit from making or assisting in any removal of valuables.
(k) Upon the completion of each cremation, and insofar as is practicable, all of the recoverable residue of the cremation process shall be removed from the cremation chamber.
(l) If all of the recovered cremated remains will not fit within the receptacle that has been selected, the remainder of the cremated remains shall be returned to the authorizing agent or the agent's designee in a separate container. The crematory authority shall not return to an authorizing agent or the agent's designee more or less cremated remains than were removed from the cremation chamber.
(m) A crematory authority shall not knowingly represent to an authorizing agent or the agent's designee that a temporary container or urn contains the cremated remains of a specific decedent when it does not.
(n) Cremated remains shall be shipped only by a method that has an internal tracing system available and that provides a receipt signed by the person accepting delivery.
(o) A crematory authority shall maintain an identification system that shall ensure that it shall be able to identify the human remains in its possession throughout all phases of the cremation process.
(Source: P.A. 96-338, eff. 1-1-10.)

(410 ILCS 18/40)
(Section scheduled to be repealed on January 1, 2021)
Sec. 40. Disposition of cremated remains.
(a) The authorizing agent shall be responsible for the final disposition of the cremated remains.
(b) Cremated remains may be disposed of by placing them in a grave, crypt, or niche, by scattering them in a scattering area as defined in this Act, or in any manner whatever on the private property of a consenting owner.
(c) Upon the completion of the cremation process, and except as provided for in item (I) of paragraph (1) of subsection (a) of Section 20, if the crematory authority has not been instructed to arrange for the interment, entombment, inurnment, or scattering of the cremated remains, the crematory authority shall deliver the cremated remains to the individual specified on the cremation authorization form, or if no individual is specified then to the authorizing agent. The delivery may be made in person or by registered mail. Upon receipt of the cremated remains, the individual receiving them may transport them in any manner in this State without a permit, and may dispose of them in accordance with this Section. After delivery, the crematory authority shall be discharged from any legal obligation or liability concerning the cremated remains.
(d) If, after a period of 60 days from the date of the cremation, the authorizing agent or the agent's designee has not instructed the crematory authority to arrange for the final disposition of the cremated remains or claimed the cremated remains, the crematory authority may dispose of the cremated remains in any manner permitted by this Section. The crematory authority, however, shall keep a permanent record identifying the site of final disposition. The authorizing agent shall be responsible for reimbursing the crematory authority for all reasonable expenses incurred in disposing of the cremated remains. Upon disposing of the cremated remains, the crematory authority shall be discharged from any legal obligation or liability concerning the cremated remains. Any person who was in possession of cremated remains prior to the effective date of this Act may dispose of them in accordance with this Section.
(e) Except with the express written permission of the authorizing agent, no person shall:
(1) Dispose of cremated remains in a manner or in a

location so that the cremated remains are commingled with those of another person. This prohibition shall not apply to the scattering of cremated remains at sea, by air, or in an area located in a dedicated cemetery and used exclusively for those purposes.

(2) Place cremated remains of more than one person in

the same temporary container or urn.

(Source: P.A. 96-863, eff. 3-1-12; 97-679, eff. 2-6-12.)

(410 ILCS 18/45)
(Section scheduled to be repealed on January 1, 2021)
Sec. 45. Limitation of liability.
(a) A crematory authority that has received an executed cremation authorization form that complies with paragraph (1) of subsection (a) of Section 20 and has received any additional documentation required by Section 20 shall not be liable for cremating the human remains designated by the cremation authorization form if the cremation is performed in accordance with this Act.
(b) A crematory authority shall not be liable for refusing to accept human remains or to perform a cremation until it receives a court order or other suitable confirmation that a dispute has been settled, if:
(1) it is aware of any dispute concerning the

cremation of the human remains;

(2) it has a reasonable basis for questioning any of

the representations made by the authorizing agent; or

(3) it refuses to accept the human remains for any

other lawful reason.

This provision shall not be construed as placing any affirmative obligation, not otherwise required by law, on any crematory authority to accept any human remains for cremation.
(c) No cemetery shall be liable for any cremated remains that are dumped, scattered, or otherwise deposited on the cemetery in violation of this Act, if that action is taken without the cemetery's consent.
(d) If a crematory authority is aware of any dispute concerning the release or disposition of the cremated remains, the crematory authority may refuse to release the cremated remains until the dispute has been resolved or the crematory authority has been provided with a court order directing the release or disposition of the cremated remains. A crematory authority shall not be liable for refusing to release or dispose of cremated remains in accordance with this Section.
(e) A crematory authority shall not be responsible or liable for any valuables delivered to the crematory authority with human remains, unless the crematory authority has received written instructions in accordance with item (K) of paragraph (1) of subsection (a) of Section 20.
(Source: P.A. 87-1187.)

(410 ILCS 18/50)
(Section scheduled to be repealed on January 1, 2021)
Sec. 50. Pacemakers and hazardous implants.
If an authorizing agent informs the funeral director and the cremation authority on the cremation authorization form of the presence of a pacemaker in the human remains, then the funeral director shall be responsible for ensuring that all necessary steps have been taken to remove the pacemaker before delivering the human remains to the crematory. Should the funeral director who delivers the human remains to the crematory fail to ensure that the pacemaker has been removed from the human remains prior to delivery, and should the human remains be cremated with the pacemaker, then the funeral director who delivered the human remains to the crematory and anyone else covered by this Section shall be liable for all resulting damages.
(Source: P.A. 87-1187.)

(410 ILCS 18/55)
(Section scheduled to be repealed on January 1, 2021)
Sec. 55. Penalties. Violations of this Act shall be punishable as follows:
(1) Performing a cremation without receipt of a

cremation authorization form signed by an authorizing agent shall be a Class 4 felony.

(2) Signing a cremation authorization form with the

actual knowledge that the form contains false or incorrect information shall be a Class 4 felony.

(3) A Violation of any cremation procedure set forth

in Section 35 shall be a Class 4 felony.

(4) Holding oneself out to the public as a crematory

authority, or the operation of a building or structure within this State as a crematory, without being licensed under this Act, shall be a Class A misdemeanor.

(4.5) Performance of a cremation service by a person

who has not completed a training program as defined in Section 22 of this Act shall be a Class A misdemeanor.

(4.10) Any person who intentionally violates a

provision of this Act or a final order of the Comptroller is liable for a civil penalty not to exceed $5,000 per violation.

(4.15) Any person who knowingly acts without proper

legal authority and who willfully and knowingly destroys or damages the remains of a deceased human being or who desecrates human remains is guilty of a Class 3 felony.

(5) A violation of any other provision of this Act

shall be a Class B misdemeanor.

(Source: P.A. 96-863, eff. 3-1-12; 97-679, eff. 2-6-12.)

(410 ILCS 18/60)
(Section scheduled to be repealed on January 1, 2021)
Sec. 60. Failure to file annual report. Whenever a crematory authority refuses or neglects to file its annual report in violation of Section 10 of this Act, or fails to otherwise comply with the requirements of this Act, the Comptroller shall impose a penalty as provided for by rule for each and every day the licensee remains delinquent in submitting the annual report. Such report shall be made under oath and shall be in a form determined by the Comptroller.
(Source: P.A. 96-863, eff. 3-1-12; 97-679, eff. 2-6-12.)

(410 ILCS 18/62)
(Section scheduled to be repealed on January 1, 2021)
Sec. 62. Injunctive action; cease and desist order.
(a) If any person violates the provisions of this Act, the Comptroller, in the name of the People of the State of Illinois, through the Attorney General or the State's Attorney of the county in which the violation is alleged to have occurred, may petition for an order enjoining the violation or for an order enforcing compliance with this Act. Upon the filing of a verified petition, the court with appropriate jurisdiction may issue a temporary restraining order, without notice or bond, and may preliminarily and permanently enjoin the violation. If it is established that the person has violated or is violating the injunction, the court may punish the offender for contempt of court. Proceedings under this Section are in addition to, and not in lieu of, all other remedies and penalties provided by this Act.
(b) Whenever, in the opinion of the Comptroller, a person violates any provision of this Act, the Comptroller may issue a rule to show cause why an order to cease and desist should not be entered against that person. The rule shall clearly set forth the grounds relied upon by the Comptroller and shall allow at least 7 days from the date of the rule to file an answer satisfactory to the Comptroller. Failure to answer to the satisfaction of the Comptroller shall cause an order to cease and desist to be issued.
(Source: P.A. 96-863, eff. 3-1-12; 97-679, eff. 2-6-12.)

(410 ILCS 18/62.5)
(Section scheduled to be repealed on January 1, 2021)
Sec. 62.5. Service of notice. Service by the Comptroller of any notice requiring a person to file a statement or report under this Act shall be made: (1) personally by delivery of a duly executed copy of the notice to the person to be served or, if that person is not a natural person, in the manner provided in the Civil Practice Law when a complaint is filed; or (2) by mailing by certified mail a duly executed copy of the notice to the person at his or her address of record.
(Source: P.A. 96-863, eff. 3-1-12; 97-679, eff. 2-6-12.)

(410 ILCS 18/62.10)
(Section scheduled to be repealed on January 1, 2021)
Sec. 62.10. Investigations; notice and hearing. The Comptroller may at any time investigate the actions of any applicant or of any person, persons, or entity rendering or offering to render cremation services or any person or entity holding or claiming to hold a license as a licensed crematory. The Comptroller shall, before revoking, suspending, placing on probation, reprimanding, or taking any other disciplinary action under Section 11 of this Act, at least 30 days before the date set for the hearing, (i) notify the accused in writing of the charges made and the time and place for the hearing on the charges, (ii) direct the accused applicant or licensee to file a written answer to the charges with the Comptroller under oath within 20 days after the service on him or her of the notice, and (iii) inform the accused that, if he or she fails to answer, default will be taken against him or her or that his or her license may be suspended, revoked, placed on probationary status, or other disciplinary action taken with regard to the license, including limiting the scope, nature, or extent of his or her practice, as the Comptroller may consider proper.
At the time and place fixed in the notice, the Comptroller shall proceed to hear the charges and the parties or their counsel shall be accorded ample opportunity to present any pertinent statements, testimony, evidence, and arguments. The Comptroller shall have the authority to appoint an attorney duly licensed to practice law in the State of Illinois to serve as the hearing officer in any disciplinary action with regard to a license. The hearing officer shall have full authority to conduct the hearing. The Comptroller may continue the hearing from time to time. In case the person, after receiving the notice, fails to file an answer, his or her license may, in the discretion of the Comptroller, be suspended, revoked, placed on probationary status, or the Comptroller may take whatever disciplinary action considered proper, including limiting the scope, nature, or extent of the person's practice or the imposition of a fine, without a hearing, if the act or acts charged constitute sufficient grounds for that action under this Act. The written notice may be served by personal delivery or by certified mail to the address specified by the accused in his or her last notification with the Comptroller.
(Source: P.A. 96-863, eff. 3-1-12; 97-679, eff. 2-6-12.)

(410 ILCS 18/62.15)
(Section scheduled to be repealed on January 1, 2021)
Sec. 62.15. Compelling testimony. Any circuit court, upon application of the Comptroller or designated hearing officer may enter an order requiring the attendance of witnesses and their testimony, and the production of documents, papers, files, books, and records in connection with any hearing or investigation. The court may compel obedience to its order by proceedings for contempt.
(Source: P.A. 96-863, eff. 3-1-12; 97-679, eff. 2-6-12.)

(410 ILCS 18/62.20)
(Section scheduled to be repealed on January 1, 2021)
Sec. 62.20. Administrative review; venue; certification of record; costs.
(a) All final administrative decisions of the Comptroller are subject to judicial review under the Administrative Review Law and its rules. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
(b) Proceedings for judicial review shall be commenced in the circuit court of the county in which the party applying for review resides, but if the party is not a resident of Illinois, the venue shall be in Sangamon County.
(c) The Comptroller shall not be required to certify any record of the court, file an answer in court, or to otherwise appear in any court in a judicial review proceeding unless and until the Comptroller has received from the plaintiff payment of the costs of furnishing and certifying the record, which costs shall be determined by the Comptroller. Failure on the part of the plaintiff to make such payment to the Comptroller is grounds for dismissal of the action.
(Source: P.A. 96-863, eff. 3-1-12; 97-679, eff. 2-6-12.)

(410 ILCS 18/65)
(Section scheduled to be repealed on January 1, 2021)
Sec. 65. Pre-need cremation arrangements.
(a) Any person, or anyone who has legal authority to act on behalf of a person, on a pre-need basis, may authorize his or her own cremation and the final disposition of his or her cremated remains by executing, as the authorizing agent, a cremation authorization form on a pre-need basis. A copy of this form shall be provided to the person. Any person shall have the right to transfer or cancel this authorization at any time prior to death by destroying the executed cremation authorization form and providing written notice to the crematory authority.
(b) Any cremation authorization form that is being executed by an individual as his or her own authorizing agent on a pre-need basis shall contain the following disclosure, which shall be completed by the authorizing agent:
"( ) I do not wish to allow any of my survivors the

option of cancelling my cremation and selecting alternative arrangements, regardless of whether my survivors deem a change to be appropriate.

( ) I wish to allow only the survivors whom I have

designated below the option of cancelling my cremation and selecting alternative arrangements, if they deem a change to be appropriate:............"

(c) Except as provided in subsection (b) of this Section, at the time of the death of a person who has executed, as the authorizing agent, a cremation authorization form on a pre-need basis, any person in possession of an executed form and any person charged with making arrangements for the final disposition of the decedent who has knowledge of the existence of an executed form, shall use their best efforts to ensure that the decedent is cremated and that the final disposition of the cremated remains is in accordance with the instructions contained on the cremation authorization form. If a crematory authority (i) is in possession of a completed cremation authorization form that was executed on a pre-need basis, (ii) is in possession of the designated human remains, and (iii) has received payment for the cremation of the human remains and the final disposition of the cremated remains or is otherwise assured of payment, then the crematory authority shall be required to cremate the human remains and dispose of the cremated remains according to the instructions contained on the cremation authorization form, and may do so without any liability.
(d) Any pre-need contract sold by, or pre-need arrangements made with, a cemetery, funeral establishment, crematory authority, or any other party that includes a cremation shall specify the final disposition of the cremated remains, in accordance with Section 40. In the event that no different or inconsistent instructions are provided to the crematory authority by the authorizing agent at the time of death, the crematory authority shall be authorized to release or dispose of the cremated remains as indicated in the pre-need agreement. Upon compliance with the terms of the pre-need agreement, the crematory authority shall be discharged from any legal obligation concerning the cremated remains. The pre-need agreement shall be kept as a permanent record by the crematory authority.
(e) This Section shall not apply to any cremation authorization form or pre-need contract executed prior to the effective date of this Act. Any cemetery, funeral establishment, crematory authority, or other party, however, with the written approval of the authorizing agent or person who executed the pre-need contract, may designate that the cremation authorization form or pre-need contract shall be subject to this Act.
(Source: P.A. 96-863, eff. 3-1-12; 97-679, eff. 2-6-12.)

(410 ILCS 18/70)
(Section scheduled to be repealed on January 1, 2021)
Sec. 70. Employment of funeral director by crematory authority.
(a) A crematory authority shall be permitted to enter into a contract with a funeral director or funeral business for the purpose of arranging cremations on an at-need basis with the general public, transporting human remains to the crematory, and processing all necessary paperwork.
(b) No aspect of this Act shall be construed to require a licensed funeral director to perform any functions not otherwise required by law to be performed by a licensed funeral director.
(Source: P.A. 87-1187.)

(410 ILCS 18/75)
(Section scheduled to be repealed on January 1, 2021)
Sec. 75. Scope of Act. This Act shall be construed and interpreted as a comprehensive cremation statute, and the provisions of this Act shall take precedence over any existing laws containing provisions applicable to cremation, but that do not specifically or comprehensively address cremation.
(Source: P.A. 87-1187.)

(410 ILCS 18/80)
(Section scheduled to be repealed on January 1, 2021)
Sec. 80. Record of proceedings; transcript. The Comptroller, at its expense, shall preserve a record of all proceedings at the formal hearing of any case. Any notice of hearing, complaint, all other documents in the nature of pleadings, written motions filed in the proceedings, the transcripts of testimony, the report of the hearing officer, and orders of the Comptroller shall be in the record of the proceeding. The Comptroller shall furnish a transcript of such record to any person interested in such hearing upon payment of a reasonable fee.
(Source: P.A. 96-863, eff. 3-1-12; 97-679, eff. 2-6-12.)

(410 ILCS 18/85)
(Section scheduled to be repealed on January 1, 2021)
Sec. 85. Subpoenas; depositions; oaths. The Comptroller has the power to subpoena documents, books, records or other materials and to bring before it any person and to take testimony either orally or by deposition, or both, with the same fees and mileage and in the same manner as prescribed in civil cases in the courts of this State. The Comptroller, the designated hearing officer, or any qualified person the Comptroller may designate has the power to administer oaths to witnesses at any hearing that the Comptroller is authorized to conduct, and any other oaths authorized in any Act administered by the Comptroller.
Every person having taken an oath or affirmation in any proceeding or matter wherein an oath is required by this Act, who shall swear willfully, corruptly and falsely in a matter material to the issue or point in question, or shall suborn any other person to swear as aforesaid, shall be guilty of perjury or subornation of perjury, as the case may be and shall be punished as provided by State law relative to perjury and subornation of perjury.
(Source: P.A. 96-863, eff. 3-1-12; 97-679, eff. 2-6-12.)

(410 ILCS 18/87)
(Section scheduled to be repealed on January 1, 2021)
Sec. 87. Findings and recommendations. At the conclusion of the hearing, the hearing officer shall present to the Comptroller a written report of its findings of fact, conclusions of law, and recommendations. The report shall contain a finding whether or not the accused person violated this Act or its rules or failed to comply with the conditions required in this Act or its rules. The hearing officer shall specify the nature of any violations or failure to comply and shall make recommendations to the Comptroller. In making recommendations for any disciplinary actions, the hearing officer may take into consideration all facts and circumstances bearing upon the reasonableness of the conduct of the accused and the potential for future harm to the public, including but not limited to, previous discipline of the accused by the Comptroller, intent, degree of harm to the public and likelihood of harm in the future, any restitution made by the accused, and whether the incident or incidents contained in the complaint appear to be isolated or represent a continuing pattern of conduct. In making its recommendations for discipline, the hearing officer shall endeavor to ensure that the severity of the discipline recommended is reasonably related to the severity of the violation. The report of findings of fact, conclusions of law, and recommendation of the hearing officer shall be the basis for the Comptroller's order refusing to issue, restore, place on probation, fine, suspend, revoke a license, or otherwise disciplining a licensee. If the Comptroller disagrees with the recommendations of the hearing officer, the Comptroller may issue an order in contravention of the hearing officer's recommendations. The finding is not admissible in evidence against the person in a criminal prosecution brought for a violation of this Act, but the hearing and finding are not a bar to a criminal prosecution brought for a violation of this Act.
(Source: P.A. 96-863, eff. 3-1-12; 97-679, eff. 2-6-12.)

(410 ILCS 18/88)
(Section scheduled to be repealed on January 1, 2021)
Sec. 88. Rehearing. At the conclusion of the hearing, a copy of the hearing officer's report shall be served upon the applicant or licensee by the Comptroller, either personally or as provided in this Act. Within 20 days after service, the applicant or licensee may present to the Comptroller a motion in writing for a rehearing, which shall specify the particular grounds for rehearing. The Comptroller may respond to the motion for rehearing within 20 days after its service on the Comptroller. If no motion for rehearing is filed, then upon the expiration of the time specified for filing such a motion, or if a motion for rehearing is denied, then upon denial, the Comptroller may enter an order in accordance with recommendations of the hearing officer except as provided in Section 89 of this Act.
If the applicant or licensee orders from the reporting service and pays for a transcript of the record within the time for filing a motion for rehearing, the 20-day period within which a motion may be filed shall commence upon the delivery of the transcript to the applicant or licensee.
(Source: P.A. 97-679, eff. 2-6-12; 98-463, eff. 8-16-13.)

(410 ILCS 18/89)
(Section scheduled to be repealed on January 1, 2021)
Sec. 89. Comptroller; rehearing. Whenever the Comptroller believes that substantial justice has not been done in the revocation, suspension, or refusal to issue or restore a license or other discipline of an applicant or licensee, he or she may order a rehearing by the same or other hearing officers.
(Source: P.A. 96-863, eff. 3-1-12; 97-679, eff. 2-6-12.)

(410 ILCS 18/90)
(Section scheduled to be repealed on January 1, 2021)
Sec. 90. Order or certified copy; prima facie proof. An order or certified copy thereof, over the seal of the Comptroller and purporting to be signed by the Comptroller, is prima facie proof that:
(a) the signature is the genuine signature of the Comptroller;
(b) the Comptroller is duly appointed and qualified; and
(c) the hearing officer is qualified to act.
(Source: P.A. 96-863, eff. 3-1-12; 97-679, eff. 2-6-12.)

(410 ILCS 18/91)
(Section scheduled to be repealed on January 1, 2021)
Sec. 91. Civil action and civil penalties. In addition to the other penalties and remedies provided in this Act, the Comptroller may bring a civil action in the county of residence of the licensee or any other person to enjoin any violation or threatened violation of this Act. In addition to any other penalty provided by law, any person who violates this Act shall forfeit and pay a civil penalty to the Comptroller in an amount not to exceed $5,000 for each violation as determined by the Comptroller. The civil penalty shall be assessed by the Comptroller in accordance with the provisions of this Act.
Any civil penalty shall be paid within 60 days after the effective date of the order imposing the civil penalty. The order shall constitute a judgment and may be filed and execution had thereon in the same manner as any judgment from any court of record. All moneys collected under this Section shall be deposited with the Comptroller.
(Source: P.A. 96-863, eff. 3-1-12; 97-679, eff. 2-6-12.)

(410 ILCS 18/92)
(Section scheduled to be repealed on January 1, 2021)
Sec. 92. Consent order. At any point in any investigation or disciplinary proceedings as provided in this Act, both parties may agree to a negotiated consent order. The consent order shall be final upon signature of the Comptroller.
(Source: P.A. 96-863, eff. 3-1-12; 97-679, eff. 2-6-12.)

(410 ILCS 18/93)
(Section scheduled to be repealed on January 1, 2021)
Sec. 93. Illinois Administrative Procedure Act; application. The Illinois Administrative Procedure Act is expressly adopted and incorporated in this Act as if all of the provisions of that Act were included in this Act, except that the provision of paragraph (d) of Section 10-65 of the Illinois Administrative Procedure Act, which provides that at hearings the licensee has the right to show compliance with all lawful requirements for retention or continuation of the license, is specifically excluded. For the purpose of this Act, the notice required under Section 10-25 of the Illinois Administrative Procedure Act is considered sufficient when mailed to the address of record.
(Source: P.A. 96-863, eff. 3-1-12.)

(410 ILCS 18/94)
(Section scheduled to be repealed on January 1, 2021)
Sec. 94. Summary suspension of a license. The Comptroller may summarily suspend a license of a licensed crematory without a hearing, simultaneously with the institution of proceedings for a hearing provided for in this Act, if the Comptroller finds that evidence in the Comptroller's possession indicates that the licensee's continued practice would constitute an imminent danger to the public. In the event that the Comptroller summarily suspends the license of a licensed crematory without a hearing, a hearing must be commenced within 30 days after the suspension has occurred and concluded as expeditiously as practical. In the event of a summary suspension, the county coroner or medical examiner responsible for the area where the crematory is located shall make arrangements to dispose of any bodies in the suspended licensee's possession after consulting with the authorizing agents for those bodies.
(Source: P.A. 96-863, eff. 3-1-12; 97-679, eff. 2-6-12.)

(410 ILCS 18/95)
(Section scheduled to be repealed on January 1, 2021)
Sec. 95. Home Rule. The regulation of crematories and crematory authorities as set forth in this Act is an exclusive power and function of the State. A home rule unit may not regulate crematories or crematory authorities. This Section is a denial and limitation of home rule powers and functions under subsection (h) of Section 6 of Article VII of the Illinois Constitution.
(Source: P.A. 96-863, eff. 3-1-12.)

(410 ILCS 18/100)
(Section scheduled to be repealed on January 1, 2021)
Sec. 100. Effective date. This Act takes effect January 1, 1993.
(Source: P.A. 87-1187.)



410 ILCS 20/ - DES Act.

(410 ILCS 20/1) (from Ch. 111 1/2, par. 4501)
Sec. 1. This Act may be cited as the DES Act.
(Source: P.A. 86-1475.)

(410 ILCS 20/2) (from Ch. 111 1/2, par. 4502)
Sec. 2. As used in this Act, unless the context requires otherwise,
"Department" means the Department of Public Health.
(Source: P.A. 82-783.)

(410 ILCS 20/3) (from Ch. 111 1/2, par. 4503)
Sec. 3. The Department shall serve as a clearinghouse for the dissemination of information concerning the use and possible side effects of diethylstilbestrol. The Department may make referrals for screening of those persons or offspring of persons exposed to diethylstilbestrol in conjunction with providing information.
(Source: P.A. 82-277.)

(410 ILCS 20/4) (from Ch. 111 1/2, par. 4504)
Sec. 4. (a) The Department may enter into contracts with providers of health care for the purpose of establishing voluntary regional screening programs for diethylstilbestrol exposed persons. In determining the provider with which to contract, the Department may consider such provider's compliance with State and federally mandated standards, the location in relation to the concentration of population within the area, and the capacity of such provider to properly conduct such screening program.
(b) Each contract for a regional screening program shall be upon such terms and conditions as the Department determines; provided, that each such provider shall charge each person receiving services a fee as determined by the Department pursuant to rule and regulation. The amount of such fee as therein provided shall be based on such person's ability to pay. When provided, payments from all third party payors shall be accepted and utilized in securing payment for such services.
(Source: P.A. 82-277.)



410 ILCS 25/ - Environmental Barriers Act.

(410 ILCS 25/1) (from Ch. 111 1/2, par. 3711)
Sec. 1. Short Title. This Act shall be known and may be cited as the Environmental Barriers Act.
(Source: P.A. 84-948.)

(410 ILCS 25/2) (from Ch. 111 1/2, par. 3712)
Sec. 2. Statement of findings and purpose. The General Assembly finds that:
(a) Public facilities and multi-story housing which

contain environmental barriers create a serious threat to the safety and welfare of all members of society.

(b) Individuals with disabilities are often denied

access to and use of public facilities and multi-story housing due to environmental barriers which prevent them from exercising many of their rights and privileges as citizens.

(c) The integration of individuals with disabilities

into the mainstream of society furthers the goals and policies of this State to assure the right of all persons to live and work as independently as possible and to participate in the life of the community as fully as possible.

Therefore, eliminating environmental barriers is an object of serious public concern. This Act shall be liberally construed toward that end.
(Source: P.A. 99-582, eff. 1-1-17.)

(410 ILCS 25/3) (from Ch. 111 1/2, par. 3713)
Sec. 3. Definitions. As used in this Act and the Illinois Accessibility Code (71 Ill. Adm. Code 400):
"2010 Standards for Accessible Design" means the regulations promulgated by the Department of Justice, 28 CFR Parts 35 and 36, pursuant to the Americans with Disabilities Act of 1990 (ADA).
"Accessibility Code" or "Code" means those standards, known as the Illinois Accessibility Code, 71 Ill. Adm. Code 400, adopted by the Capital Development Board pursuant to Section 4 of this Act.
"Accessible" means that a site, building, facility, or portion thereof is compliant with the Code.
"Accessible means of egress" means a continuous and unobstructed way of egress travel from any point in a building or facility that provides an accessible route to an area of refuge, a horizontal exit, or a public way.
"Accessible route" means a continuous unobstructed path connecting all accessible elements and spaces of a building or facility. Interior accessible routes may include corridors, floors, ramps, elevators, lifts, skywalks, tunnels, and clear floor space at fixtures. Exterior accessible routes may include parking access aisles, curb ramps, crosswalks at vehicular ways, walks, ramps, and lifts.
"Adaptability" or "adaptable" means the ability of certain building spaces and elements, such as kitchen counters, sinks and grab bars, to be added or altered so as to accommodate the needs of individuals with different types or degrees of disability.
"Adaptable dwelling unit" means a dwelling unit constructed and equipped so it can be converted with minimal structural change for use by persons with different types and degrees of disability.
"Alteration" means any modification or renovation that affects or could affect the usability of the building or facility or part of the building or facility. "Alteration" includes, but is not limited to, remodeling, renovation, rehabilitation, reconstruction, historic preservation, historic reconstruction, historic rehabilitation, historic restoration, changes to or rearrangement of the structural parts or elements, changes to or replacement of plumbing fixtures or controls, changes to or rearrangement in the plan configuration of walls and full-height partitions, resurfacing of circulation paths or vehicular ways, and changes or improvements to parking lots. The following work is not considered to be an alteration unless it affects the usability of the building or facility: normal maintenance, reroofing, painting or wallpapering, or changes to mechanical and electrical systems.
"Built environment" means those parts of the physical environment which are designed, constructed or altered by people, including all public facilities and multi-story housing units.
"Circulation path" means an exterior or interior way of passage provided for pedestrian travel, including, but not limited to, walks, hallways, courtyards, elevators, platform lifts, ramps, stairways, and landings.
"Common use areas" or "common areas" means areas, including interior and exterior rooms, spaces, or elements, which are held out for use by all tenants and owners in public facilities and multi-story housing, including, but not limited to, residents of an apartment building or condominium complex, occupants of an office building, or the guests of such residents or occupants. "Common use areas" or "common areas" includes, but is not limited to, lobbies, elevators, hallways, laundry rooms, swimming pools, storage rooms, recreation areas, parking garages, building offices, conference rooms, patios, restrooms, telephones, drinking fountains, restaurants, cafeterias, delicatessens and stores.
"Disability" means a physical or mental impairment that substantially limits one or more major life activities; a record or history of such an impairment; or regarded as having such an impairment.
"Dwelling unit" means a single unit of residence which provides a kitchen or food preparation area, in addition to rooms and spaces for living, bathing, sleeping, and the like. Dwelling units are found in housing types such as townhouses and apartment buildings.
"Element" means an architectural, mechanical (including plumbing), or electrical component of a building, facility, space, site, or public right-of-way.
"Entrance" means any access point to a building or portion of a building or facility or multi-story housing used for the purpose of entering. An entrance includes the approach walk, the vertical access leading to the entrance platform, the entrance platform itself, vestibules if provided, and the entry door or doors or gate or gates.
"Environmental barrier" means an element or space of the built environment which limits accessibility to or use of the built environment by individuals with disabilities.
"Facility" means all or any portion of buildings, structures, site improvements, elements, and pedestrian routes or vehicular ways located on a site.
"Governmental unit" means State agencies as defined in the State Auditing Act, circuit courts, units of local government and their officers, boards of election commissioners, public colleges and universities, and school districts.
"Multi-story housing" means any building of 4 or more stories containing 10 or more dwelling units constructed to be held out for sale or lease by any person to the public. "Multi-story housing" includes, but is not limited to, the following building types: apartment buildings, condominium buildings, convents, housing for the elderly, and monasteries.
"Owner" means the owner of the real property or existing facility or the tenant of the real property or existing facility.
"Primary function area" means an area of a building or facility containing a major activity for which the building or facility is intended. There can be multiple areas containing a primary function in a single building. Primary function areas are not limited to public use areas. Mixed use facilities may include numerous primary function areas for each use. Areas containing a primary function do not include: mechanical rooms, boiler rooms, supply storage rooms, employee lounges or employee locker rooms, janitorial closets, entrances, corridors, or restrooms. Restrooms are not areas containing a primary function unless the provision of restrooms is a primary purpose of the area, such as in highway rest stops.
"Public" means any group of people who are users of the building or employees of the building. The term "public" is not intended to include those people who are employed by the owner of a building for the sole purpose of construction or alteration of a building during the time in which the building is being constructed or altered.
"Public facility" means:
(1) any building, structure, or site improvement

which is:

(i) owned by or on behalf of a governmental unit,
(ii) leased, rented or used, in whole or in part,

by a governmental unit, or

(iii) financed, in whole or in part, by a grant

or a loan made or guaranteed by a governmental unit;

(2) any building, structure, or site improvement used

or held out for use or intended for use by the public or by employees for one or more of, but not limited to, the following:

(i) the purpose of gathering, recreation,

transient lodging, education, employment, institutional care, or the purchase, rental, sale or acquisition of any goods, personal property or services;

(ii) places of public display or collection;
(iii) social service establishments; and
(iv) stations used for specified public

transportation; or

(3) a public right-of-way.
"Public right-of-way" means public land or property, usually in interconnected corridors, that is acquired for or dedicated to transportation purposes.
"Public way" means any street, alley, or other parcel of land open to the outside air leading to a public street, which has been deeded, dedicated, or otherwise permanently appropriated to the public for public use, and which has a clear width and height of not less than 10 feet (3048 mm).
"State" means the State of Illinois and any instrumentality or agency thereof.
"Technically infeasible" means, with respect to an alteration of a building or a facility, that a requirement of this Act or the Code has little likelihood of being accomplished because existing structural conditions would require removing or altering a load-bearing member that is an essential part of the structural frame; or because other existing physical or site constraints prohibit modification or addition of elements, spaces, or features that are in full and strict compliance with the minimum requirements.
(Source: P.A. 99-582, eff. 1-1-17.)

(410 ILCS 25/4) (from Ch. 111 1/2, par. 3714)
Sec. 4. Illinois Accessibility Code. The Capital Development Board shall adopt and publish accessibility standards known as the Illinois Accessibility Code. With respect to public facilities, the Code shall dictate minimum design, construction, and alteration requirements to facilitate access to and use of the public facility by individuals with disabilities . With respect to multi-story housing, the Code shall dictate minimum design and construction requirements to facilitate access to and use of the common areas by individuals with disabilities and create a number of adaptable dwelling units in accordance with Section 5.
The Code shall be adopted and revised in accordance with the Illinois Administrative Procedure Act. Beginning on the effective date of this amendatory Act of the 98th General Assembly, the Capital Development Board shall begin the process of updating the 1997 Illinois Accessibility Code and shall model the updates on the 2010 ADA Standards for Accessible Design. By no later than January 1, 2017, the Capital Development Board shall adopt and publish the updated Illinois Accessibility Code. The updated Illinois Accessibility Code may be more stringent than the 2010 ADA Standards for Accessible Design and may identify specific standards. Beginning on January 1, 2017, if the ADA Standards for Accessible Design are updated, then the Capital Development Board shall update its accessibility standards, in keeping with the ADA Standards for Accessible Design, within 3 years after the ADA Standards for Accessible Design updates and shall adopt and publish an updated Illinois Accessibility Code.
The Capital Development Board may issue written interpretation of the Code within 30 calendar days of receipt of a written request unless a longer period is agreed to by the parties. Interpretations issued under this Section are project specific and do not constitute precedent for future or different circumstances.
(Source: P.A. 98-224, eff. 1-1-14; 99-61, eff. 7-16-15; 99-582, eff. 1-1-17.)

(410 ILCS 25/5) (from Ch. 111 1/2, par. 3715)
Sec. 5. Scope.
(a) New construction. Any new public facility or multi-story housing, or portion thereof, the construction of which began after May 1, 1988, is subject to the current provisions of this Act. The Code adopted by the Capital Development Board shall apply as follows:
(1) Public facilities; new construction. Any new

public facility or portion thereof, the construction of which is begun after May l, 1988 is subject to the provisions of the Code applicable to new construction as the Code existed at the time the construction commenced.

(2) Multi-story housing; new construction. Any new

multi-story housing, or portion thereof, the construction of which is begun after May 1, 1988, is subject to the provisions of the Code applicable to new construction as the Code existed at the time the construction commenced. Twenty percent of the dwelling units in the multi-story housing shall be adaptable and the adaptable units shall be distributed throughout the multi-story housing to provide a variety of sizes and locations. In addition, all common and public use spaces shall be in compliance with the Code.

(3) Any new public facility or multi-story housing

(i) for which a specific contract for the planning has been awarded prior to the effective date of a new version of the Code and (ii) construction of which is begun within 12 months of the effective date of the new version of the Code shall be exempt from compliance with the new version of the Code and may instead comply with the version of the Code as it existed at the time the contract was awarded.

(4) Accessibility of structures; new construction.

New housing subject to this Act shall comply with all applicable laws and regulations. In the case where the new housing is not defined as multi-story for the purposes of this Act, but instead is a building in which 4 or more dwelling units or sleeping units intended to be occupied as a residence are contained within a single structure, the housing shall comply with the technical guidance of the Department of Housing and Urban Development's Fair Housing Accessibility Guidelines published March 6, 1991 and all subsequent versions, amendments, or supplements.

This subsection (4) does not apply within any unit of

local government that by ordinance, rule, or regulation prescribes requirements to increase and facilitate access to the built environment by individuals with disabilities that are more stringent than those contained in this Act prior to the effective date of this amendatory Act of the 94th General Assembly.

(5) This Act, together with the Illinois

Accessibility Code, 71 Ill. Adm. Code 400, has the force of a building code and as such is law in the State of Illinois. Any violation of the Code is deemed a violation of this Act and subject to enforcement pursuant to this Act.

(b) Alterations. Any alteration to a public facility shall provide accessibility as follows:
(1) Alterations Generally. No alteration shall be

undertaken that decreases or has the effect of decreasing accessibility or usability of a building or facility below the requirements for new construction at the time of alteration.

(2) Applicability. Any alteration of a public

facility or multi-story housing shall comply with the Code provisions regarding alterations as such provisions exist at the time such alteration commences.

(3) Path of travel to primary function area. An

alteration that affects or could affect the usability of or access to an area containing a primary function shall be made so as to ensure that, to the maximum extent feasible, the path of travel to the altered area, including the entrance route to the altered area and the rest rooms, telephones, and drinking fountains serving the altered area, are readily accessible to and usable by individuals with disabilities, unless the cost of the alterations to provide an accessible path of travel to the primary function area exceeds 20% of the cost of the overall alteration, or such alterations are otherwise disproportionate to the overall alterations in terms of cost and scope as set forth in the Code.

(c) No governmental unit may enter into a new or renewal agreement to lease, rent or use, in whole or in part, any building, structure or improved area which does not comply with the Code. Any governmental unit which is leasing, renting or using, in whole or in part, any building, structure or improved area which does not comply with the Code shall make all reasonable efforts to terminate such lease, rental or use.
(d) No public facility may be constructed or altered and no multi-story housing may be constructed without the statement of an architect registered in the State of Illinois that the plans for the work to be performed comply with the provisions of this Act and the Code promulgated hereunder unless the cost of such construction or alteration is less than $50,000. In the case of construction or alteration of an engineering nature, where the plans are prepared by an engineer, the statement may be made by a professional engineer registered in the State of Illinois or a structural engineer registered in the State of Illinois that the engineering plans comply with the provisions of this Act and the Code promulgated hereunder. The architect's and/or engineer's statement shall be filed by the architect or engineer and maintained in the office of the governmental unit responsible for the issuance of the building permit. In those governmental units which do not issue building permits, the statement shall be filed and maintained in the office of the county clerk.
(e) The requirements found in the Code cannot be waived by any party.
(Source: P.A. 99-582, eff. 1-1-17.)

(410 ILCS 25/6) (from Ch. 111 1/2, par. 3716)
Sec. 6. Enforcement.
(a) The Attorney General shall have authority to enforce the Code. The Attorney General may investigate any complaint or reported violation of this Act and, where necessary to ensure compliance, may do any or all of the following:
(1) Conduct an investigation to determine if a

violation of this Act and the Code exists. This includes the power to:

(A) require an individual or entity to file a

statement or report in writing under oath or otherwise, as to all information the Attorney General may consider;

(B) examine under oath any person alleged to have

participated in or with knowledge of the violations; and

(C) issue subpoenas or conduct hearings in aid

of any investigation.

(2) Bring an action for injunction to halt

construction or alteration of any public facility or multi-story housing or to require compliance with the Code by any public facility or multi-story housing which has been or is being constructed or altered in violation of this Act and the Code.

(3) Bring an action for mandamus.
(4) Bring an action for penalties as follows:
(A) any owner of a public facility or multi-story

housing in violation of this Act shall be subject to civil penalties in a sum not to exceed $250 per day, and each day the owner is in violation of this Act constitutes a separate offense;

(B) any architect or engineer negligently or

intentionally stating pursuant to Section 5 of this Act that a plan is in compliance with this Act when such plan is not in compliance shall be subject to a suspension, revocation, or refusal of restoration of his or her certificate of registration or license pursuant to the Illinois Architecture Practice Act of 1989, the Professional Engineering Practice Act of 1989, and the Structural Engineering Practice Act of 1989; and

(C) any person who knowingly issues a building

permit or other official authorization for the construction or alteration of a public facility or the construction of multi-story housing in violation of this Act shall be subject to civil penalties in a sum not to exceed $1,000.

(5) Bring an action for any other appropriate relief,

including, but not limited to, in lieu of a civil action, the entry of an Assurance of Voluntary Compliance with the individual or entity deemed to have violated this Act.

(b) A public facility or multi-story housing continues to be in violation of this Act and the Code following construction or alteration so long as the public facility or multi-story housing is not compliant with this Act and the Code.
(Source: P.A. 99-582, eff. 1-1-17.)

(410 ILCS 25/7) (from Ch. 111 1/2, par. 3717)
Sec. 7. (Repealed).
(Source: P.A. 91-91, eff. 1-1-00. Repealed by P.A. 99-582, eff. 1-1-17.)

(410 ILCS 25/8) (from Ch. 111 1/2, par. 3718)
Sec. 8. Local standards. The provisions of this Act and the Code adopted under this Act constitute minimum requirements for all governmental units, including home rule units. Any governmental unit may enact more stringent requirements to increase and facilitate access to the built environment by individuals with disabilities.
(Source: P.A. 99-582, eff. 1-1-17.)



410 ILCS 27/ - Epinephrine Auto-Injector Act.

(410 ILCS 27/1)
Sec. 1. Short title. This Act may be cited as the Epinephrine Auto-Injector Act.
(Source: P.A. 99-711, eff. 1-1-17.)

(410 ILCS 27/5)
Sec. 5. Definitions. As used in this Act:
"Administer" means to directly apply an epinephrine auto-injector to the body of an individual.
"Authorized entity" means any entity or organization, other than a school covered under Section 22-30 of the School Code, in connection with or at which allergens capable of causing anaphylaxis may be present, including, but not limited to, independent contractors who provide student transportation to schools, recreation camps, colleges and universities, day care facilities, youth sports leagues, amusement parks, restaurants, sports arenas, and places of employment. The Department shall, by rule, determine what constitutes a day care facility under this definition.
"Department" means the Department of Public Health.
"Epinephrine auto-injector" means a single-use device used for the automatic injection of a pre-measured dose of epinephrine into the human body.
"Health care practitioner" means a physician licensed to practice medicine in all its branches under the Medical Practice Act of 1987, a physician assistant under the Physician Assistant Practice Act of 1987 with prescriptive authority, or an advanced practice registered nurse with prescribing authority under Article 65 of the Nurse Practice Act.
"Pharmacist" has the meaning given to that term under subsection (k-5) of Section 3 of the Pharmacy Practice Act.
"Undesignated epinephrine auto-injector" means an epinephrine auto-injector prescribed in the name of an authorized entity.
(Source: P.A. 99-711, eff. 1-1-17; 100-513, eff. 1-1-18.)

(410 ILCS 27/10)
Sec. 10. Prescription to authorized entity; use; training.
(a) A health care practitioner may prescribe epinephrine auto-injectors in the name of an authorized entity for use in accordance with this Act, and pharmacists and health care practitioners may dispense epinephrine auto-injectors pursuant to a prescription issued in the name of an authorized entity. Such prescriptions shall be valid for a period of 2 years.
(b) An authorized entity may acquire and stock a supply of undesignated epinephrine auto-injectors pursuant to a prescription issued under subsection (a) of this Section. Such undesignated epinephrine auto-injectors shall be stored in a location readily accessible in an emergency and in accordance with the instructions for use of the epinephrine auto-injectors. The Department may establish any additional requirements an authorized entity must follow under this Act.
(c) An employee or agent of an authorized entity or other individual who has completed training under subsection (d) of this Section may:
(1) provide an epinephrine auto-injector to any

individual on the property of the authorized entity whom the employee, agent, or other individual believes in good faith is experiencing anaphylaxis, or to the parent, guardian, or caregiver of such individual, for immediate administration, regardless of whether the individual has a prescription for an epinephrine auto-injector or has previously been diagnosed with an allergy; or

(2) administer an epinephrine auto-injector to any

individual on the property of the authorized entity whom the employee, agent, or other individual believes in good faith is experiencing anaphylaxis, regardless of whether the individual has a prescription for an epinephrine auto-injector or has previously been diagnosed with an allergy.

(d) An employee, agent, or other individual authorized must complete an anaphylaxis training program before he or she is able to provide or administer an epinephrine auto-injector under this Section. Such training shall be valid for a period of 2 years and shall be conducted by a nationally recognized organization experienced in training laypersons in emergency health treatment. The Department shall include links to training providers' websites on its website.
Training shall include, but is not limited to:
(1) how to recognize signs and symptoms of an

allergic reaction, including anaphylaxis;

(2) how to administer an epinephrine auto-injector;

and

(3) a test demonstrating competency of the knowledge

required to recognize anaphylaxis and administer an epinephrine auto-injector.

Training may also include, but is not limited to:
(A) a review of high-risk areas on the authorized

entity's property and its related facilities;

(B) steps to take to prevent exposure to allergens;
(C) emergency follow-up procedures; and
(D) other criteria as determined in rules adopted

pursuant to this Act.

Training may be conducted either online or in person. The Department shall approve training programs and list permitted training programs on the Department's Internet website.
(Source: P.A. 99-711, eff. 1-1-17.)

(410 ILCS 27/15)
Sec. 15. Costs. Whichever entity initiates the process of obtaining undesignated epinephrine auto-injectors and providing training to personnel for carrying and administering undesignated epinephrine auto-injectors shall pay for the costs of the undesignated epinephrine auto-injectors.
(Source: P.A. 99-711, eff. 1-1-17.)

(410 ILCS 27/20)
Sec. 20. Limitations. The use of an undesignated epinephrine auto-injector in accordance with the requirements of this Act does not constitute the practice of medicine or any other profession that requires medical licensure.
Nothing in this Act shall limit the amount of epinephrine auto-injectors that an authorized entity or individual may carry or maintain a supply of.
(Source: P.A. 99-711, eff. 1-1-17.)

(410 ILCS 27/85)
Sec. 85. Rulemaking. The Department shall adopt any rules necessary to implement and administer this Act.
(Source: P.A. 99-711, eff. 1-1-17.)

(410 ILCS 27/87)
Sec. 87. (Amendatory provisions; text omitted).
(Source: P.A. 99-711, eff. 1-1-17; text omitted.)

(410 ILCS 27/88)
Sec. 88. (Amendatory provisions; text omitted).
(Source: P.A. 99-711, eff. 1-1-17; text omitted.)

(410 ILCS 27/90)
Sec. 90. (Amendatory provisions; text omitted).
(Source: P.A. 99-711, eff. 1-1-17; text omitted.)

(410 ILCS 27/95)
Sec. 95. (Amendatory provisions; text omitted).
(Source: P.A. 99-711, eff. 1-1-17; text omitted.)

(410 ILCS 27/100)
Sec. 100. (Amendatory provisions; text omitted).
(Source: P.A. 99-711, eff. 1-1-17; text omitted.)



410 ILCS 30/ - Elevator Tactile Identification Act.

(410 ILCS 30/0.01) (from Ch. 111 1/2, par. 3900)
Sec. 0.01. Short title. This Act may be cited as the Elevator Tactile Identification Act.
(Source: P.A. 86-1324.)

(410 ILCS 30/1) (from Ch. 111 1/2, par. 3901)
Sec. 1. In each building, including commercial, residential and institutional structures, served during regular business hours by an unsupervised automatic passenger elevator for use by the general public, the elevator, or at least the left elevator where there is more than one elevator in any bank of elevators, shall be equipped with elevator controls, within the elevator and at each floor level served by the elevator, which have tactile identification or braille markings, pursuant to the following schedule:
(a) New elevators for which building permits are

issued after the effective date of this Act or October 1, 1977, whichever date is later - immediately;

(b) Existing elevators undergoing renovation of the

control panel for which building permits are issued after the effective date of this Act or October 1, 1977, whichever date is later - immediately;

(c) Existing elevators not undergoing renovation, the

earlier of:

(1) 90 days after the effective date of Federal

standards governing elevator control markings applicable to privately owned buildings, or

(2) June 30, 1980.
All tactile identification except braille shall be in contrasting colors and consist of raised letters, numbers, labels or plaques for persons with a visual disability.
(Source: P.A. 99-143, eff. 7-27-15.)

(410 ILCS 30/2) (from Ch. 111 1/2, par. 3902)
Sec. 2. (a) Any person, corporation, partnership, association or other entity who, being the owner of, or is otherwise in control of, any unsupervised automatic passenger elevator for use by the general public, and who fails to apply and maintain tactile identification as required by this Act, is guilty of a petty offense, and shall be fined $100. Each day on which the owner or other person fails to provide the requisite tactile identification constitutes a separate and distinct offense.
(b) Any person who removes the tactile identification required by this Act is guilty of a petty offense and shall be fined $100.
(Source: P.A. 80-384.)

(410 ILCS 30/3) (from Ch. 111 1/2, par. 3903)
Sec. 3. The provisions of this Act shall be enforced by the State Fire Marshal.
(Source: P.A. 80-384.)



410 ILCS 35/ - Equitable Restrooms Act.

(410 ILCS 35/1) (from Ch. 111 1/2, par. 3751-1)
Sec. 1. Short title. This Act may be cited as the Equitable Restrooms Act.
(Source: P.A. 87-472.)

(410 ILCS 35/5) (from Ch. 111 1/2, par. 3751-5)
Sec. 5. Legislative finding. The General Assembly finds that an inequitable situation occurs due to delays which women face in the use of restroom facilities when men are rarely required to wait for the same purpose. Rectifying this inequitable situation is a matter of serious public concern. This Act shall be liberally construed toward that end.
(Source: P.A. 87-472.)

(410 ILCS 35/10) (from Ch. 111 1/2, par. 3751-10)
Sec. 10. Definition. As used in this Act, "place of public accommodation" means a publicly or privately owned sports or entertainment arena, stadium, community or convention hall, special event center, amusement facility or a special event center in a public park. This definition does not include hotels, restaurants or schools.
(Source: P.A. 87-472.)

(410 ILCS 35/15) (from Ch. 111 1/2, par. 3751-15)
Sec. 15. Specifications. A place of public accommodation shall be equipped with the following facilities:
(1) At least one women's toilet stall for every 200

persons in the maximum legal capacity of the place of public accommodation.

(2) At least one men's toilet stall for every 700

persons in the maximum legal capacity of the place of public accommodation.

(3) At least one men's urinal for every 250 persons

in the maximum legal capacity of the place of public accommodation.

(Source: P.A. 87-472.)

(410 ILCS 35/20) (from Ch. 111 1/2, par. 3751-20)
Sec. 20. Application. This Act applies only to places of public accommodation that commence construction, or that commence alterations exceeding 50% of the entire place of public accommodation, after the effective date of this Act.
(Source: P.A. 87-472.)



410 ILCS 37/ - Construction Site Temporary Restroom Facility Act.

(410 ILCS 37/1)
Sec. 1. Short title. This Act may be cited as the Construction Site Temporary Restroom Facility Act.
(Source: P.A. 94-42, eff. 6-17-05.)

(410 ILCS 37/5)
Sec. 5. Legislative finding. It has been established by scientific evidence that improper plumbing can result in the introduction of pathogenic organisms into the potable water supply, result in the escape of toxic gases into the environment, and result in potentially lethal disease and epidemic. It is further found that minimum numbers of plumbing facilities and fixtures are necessary for the comfort and convenience of workers and persons in public places.
(Source: P.A. 94-42, eff. 6-17-05.)

(410 ILCS 37/10)
Sec. 10. Temporary restroom facility. The owner or the owner's representative of a temporary building or building under construction, that is not yet occupied for its intended purpose, shall ensure that employees working on the construction site have access to restroom facilities which meet the following requirements:
(1) Toileting facilities shall be enclosed and

discharged into a sanitary sewer. In lieu of connecting to a sewer, the sanitary facility may be a portable, enclosed, chemically-treated tank-tight unit.

(2) If individual portable units are used, separate

toileting facilities are not required for males and females. Toileting facilities shall be provided based on the Occupational Safety and Health Administration construction sanitation standards, which are as follows:

(A) For 20 employees or less, one toilet facility

shall be provided.

(B) For 20 employees or more, one toilet facility

and one urinal per 40 workers shall be provided.

(C) For 200 or more employees, one toilet

facility and one urinal per 50 workers shall be provided.

(3) Hand cleansing units shall be provided.
(4) All non-sewered units shall be pumped and

cleansed regularly to ensure adequate working facilities.

(5) For non-residential temporary buildings or

non-residential buildings, the restroom facilities shall be located within 300 feet of the entrance of the building under construction.

(6) For residential temporary buildings or

residential buildings, the restroom facilities shall be made readily available in nearby areas.

(Source: P.A. 94-42, eff. 6-17-05.)

(410 ILCS 37/15)
Sec. 15. Enforcement. Inspectors employed by municipalities and counties may inspect construction sites to ensure compliance with this Act.
(Source: P.A. 94-42, eff. 6-17-05.)

(410 ILCS 37/20)
Sec. 20. Penalty.
(a) Any owner who fails or refuses to comply with the provisions of this Act shall be deemed guilty of a petty offense.
(b) Any owner convicted of violating the provisions of this Act shall be subject to a conviction for succeeding offenses for each day he or she fails or refuses to comply with the provisions of this Act.
(Source: P.A. 94-42, eff. 6-17-05.)

(410 ILCS 37/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 94-42, eff. 6-17-05.)



410 ILCS 39/ - Restroom Access Act.

(410 ILCS 39/1)
Sec. 1. Short title. This Act may be cited as the Restroom Access Act.
(Source: P.A. 94-450, eff. 8-4-05.)

(410 ILCS 39/5)
Sec. 5. Definitions. In this Act:
"Customer" means an individual who is lawfully on the premises of a retail establishment.
"Eligible medical condition" means Crohn's disease, ulcerative colitis, any other inflammatory bowel disease, irritable bowel syndrome, or any other medical condition that requires immediate access to a toilet facility.
"Retail establishment" means a place of business open to the general public for the sale of goods or services. "Retail establishment" does not include a filling station or service station, with a structure of 800 square feet or less, that has an employee toilet facility located within that structure.
(Source: P.A. 94-450, eff. 8-4-05.)

(410 ILCS 39/10)
Sec. 10. Retail establishment; customer access to restroom facilities. A retail establishment that has a toilet facility for its employees shall allow a customer to use that facility during normal business hours if the toilet facility is reasonably safe and all of the following conditions are met:
(1) The customer requesting the use of the employee

toilet facility suffers from an eligible medical condition or utilizes an ostomy device.

(2) Three or more employees of the retail

establishment are working at the time the customer requests use of the employee toilet facility.

(3) The retail establishment does not normally make a

restroom available to the public.

(4) The employee toilet facility is not located in an

area where providing access would create an obvious health or safety risk to the customer or an obvious security risk to the retail establishment.

(5) A public restroom is not immediately accessible

to the customer.

(Source: P.A. 94-450, eff. 8-4-05.)

(410 ILCS 39/15)
Sec. 15. Liability.
(a) A retail establishment or an employee of a retail establishment is not civilly liable for any act or omission in allowing a customer that has an eligible medical condition to use an employee toilet facility that is not a public restroom if the act or omission meets all of the following:
(1) It is not willful or grossly negligent.
(2) It occurs in an area of the retail establishment

that is not accessible to the public.

(3) It results in an injury to or death of the

customer or any individual other than an employee accompanying the customer.

(b) A retail establishment is not required to make any physical changes to an employee toilet facility under this Act.
(Source: P.A. 94-450, eff. 8-4-05.)

(410 ILCS 39/20)
Sec. 20. Violation. A retail establishment or an employee of a retail establishment that violates Section 10 is guilty of a petty offense. The penalty is a fine of not more than $100.
(Source: P.A. 94-450, eff. 8-4-05.)

(410 ILCS 39/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 94-450, eff. 8-4-05.)



410 ILCS 43/ - Comprehensive Lead Education, Reduction, and Window Replacement Program Act.

(410 ILCS 43/1)
Sec. 1. Short title. This Act may be cited as the Comprehensive Lead Education, Reduction, and Window Replacement Program Act.
(Source: P.A. 95-492, eff. 1-1-08.)

(410 ILCS 43/5)
Sec. 5. Findings; intent; establishment of program.
(a) The General Assembly finds all of the following:
(1) Lead-based paint poisoning is a potentially

devastating, but preventable disease. It is one of the top environmental threats to children's health in the United States.

(2) The number of lead-poisoned children in Illinois

is among the highest in the nation, especially in older, more affordable properties.

(3) Lead poisoning causes irreversible damage to the

development of a child's nervous system. Even at low and moderate levels, lead poisoning causes learning disabilities, problems with speech, shortened attention span, hyperactivity, and behavioral problems. Recent research links low levels of lead exposure to lower IQ scores and to juvenile delinquency.

(4) Older housing is the number one risk factor for

childhood lead poisoning. Properties built before 1950 are statistically much more likely to contain lead-based paint hazards than buildings constructed more recently.

(5) While the use of lead-based paint in residential

properties was banned in 1978, the State of Illinois ranks seventh nationally in the number of housing units built before 1978 and has the highest risk for lead hazards.

(6) There are nearly 1.4 million households with

lead-based paint hazards in Illinois.

(7) Most children are lead poisoned in their own

homes through exposure to lead dust from deteriorated lead paint surfaces, like windows, and when lead paint deteriorates or is disturbed through home renovation and repainting.

(8) Children at the highest risk for lead poisoning

live in low-income communities and in older housing throughout the State of Illinois.

(9) The control of lead hazards significantly reduces

lead-poisoning rates.

(10) Windows are considered a higher lead exposure

risk more often than other components in a housing unit. Windows are a major contributor of lead dust in the home, due to both weathering conditions and friction effects on paint.

(11) The Comprehensive Lead Elimination, Reduction,

and Window Replacement (CLEAR-WIN) Program was established under Public Act 95-492 as a pilot program to reduce potential lead hazards by replacing windows in low-income, pre-1978 homes. It also provided for on-the-job training for community members in 2 pilot communities in Chicago and Peoria County.

(12) The CLEAR-WIN Program provided for installation

of 8,000 windows in 466 housing units between 2010 and 2014. Evaluations of the pilot program determined window replacement was effective in lowering lead hazards and produced energy, environmental, health, and market benefits. Return on investment was almost $2 for every dollar spent.

(13) There is an insufficient pool of licensed lead

abatement workers and contractors to address the problem in some areas of the State.

(14) Through grants from the U.S. Department of

Housing and Urban Development and State dollars, some communities in Illinois have begun to reduce lead poisoning of children. While this is an ongoing effort, it only addresses a small number of the low-income children statewide in communities with high levels of lead paint in the housing stock.

(b) It is the intent of the General Assembly to:
(1) address the problem of lead poisoning of children

by eliminating lead hazards in homes;

(2) provide training within communities to encourage

the use of lead paint safe work practices;

(3) create job opportunities for community members in

the lead abatement industry;

(4) support the efforts of small business and

property owners committed to maintaining lead-safe housing; and

(5) assist in the maintenance of affordable lead-safe

housing stock.

(c) The General Assembly hereby establishes the Comprehensive Lead Education, Reduction, and Window Replacement Program to assist residential property owners through a Lead Direct Assistance Program to reduce lead hazards in residential properties.
(d) The Department of Public Health is authorized to:
(1) adopt rules necessary to implement this Act;
(2) adopt by reference the Illinois Administrative

Procedure Act for administration of this Act;

(3) assess administrative fines and penalties, as

established by the Department by rule, for persons violating rules adopted by the Department under this Act;

(4) make referrals for prosecution to the Attorney

General or the State's Attorney for the county in which a violation occurs, for a violation of this Act or the rules adopted under this Act; and

(5) establish agreements under the Intergovernmental

Cooperation Act with the Department of Commerce and Economic Opportunity, the Illinois Housing Development Authority, or any other public agency as required, to implement this Act.

(Source: P.A. 100-461, eff. 8-25-17.)

(410 ILCS 43/10)
Sec. 10. Definitions. In this Act:
"Advisory Council" refers to the Lead Safe Housing Advisory Council established under Public Act 93-0789.
"Child care facility" means any structure used by a child care provider licensed by the Department of Children and Family Services or a public or private school structure frequented by children 6 years of age or younger.
"Child-occupied property" means a property where a child under 6 years of age is on the property an average of at least 6 hours per week.
"CLEAR-WIN Program" refers to the Comprehensive Lead Education, Reduction, and Window Replacement Program created pursuant to this Act to assist property owners of single-family homes and multi-unit residential properties in the State through the Direct Assistance Program, which reduces lead paint and leaded plumbing hazards and, where necessary, through other lead hazard control techniques.
"Department" means the Department of Public Health.
"Director" means the Director of Public Health.
"Lead hazard" means a lead-bearing substance that poses an immediate health hazard to humans.
"Lead Safe Housing Maintenance Standards" refers to the standards developed by the Lead Safe Housing Department in conjunction with the Advisory Council.
"Leaded plumbing" means that portion of a building's potable water plumbing that is suspected or known to contain lead or lead-containing material as indicated by lead in potable water samples.
"Low-income" means a household at or below 80% of the median income level for a given county as determined annually by the U.S. Department of Housing and Urban Development.
"Person" means an individual, corporation, partnership, firm, organization, or association, acting individually or as a group.
"Plumbing" has the meaning ascribed to that term in the Illinois Plumbing Licensing Law.
"Recipient" means a person receiving direct assistance under this Act.
"Residential property" means a single-family residence or renter-occupied property with up to 8 units.
(Source: P.A. 100-461, eff. 8-25-17.)

(410 ILCS 43/15)
Sec. 15. (Repealed).
(Source: P.A. 96-959, eff. 7-1-10. Repealed by P.A. 100-461, eff. 8-25-17.)

(410 ILCS 43/16)
Sec. 16. Lead Direct Assistance Program.
(a) Subject to appropriation, the Department, in consultation with the Advisory Council, shall establish and operate the Lead Direct Assistance Program throughout the State. The purpose of the Lead Direct Assistance Program is to employ primary prevention strategies to prevent childhood lead poisoning.
(b) The Department shall administer the Lead Direct Assistance Program to remediate lead-based paint hazards and leaded plumbing hazards in residential properties. Conditions for receiving direct assistance shall be developed by the Department of Public Health, in consultation with the Department of Commerce and Economic Opportunity and the Illinois Housing Development Authority. Criteria for receiving direct assistance shall include:
(1) for owner-occupied properties: (i) the property

contains lead hazards; (ii) the property is a child-occupied property or the residence of a pregnant woman; and (iii) the owner is low-income; and

(2) for rental properties: (i) the property contains

lead hazards and (ii) 50% or more of the renters in the residential property are low-income.

Recipients of direct assistance under this program shall be provided a copy of the Department's Lead Safe Housing Maintenance Standards. Before receiving the direct assistance, the recipient must certify that he or she has received the standards and intends to comply with them. If the property is a rental property, the recipient must also certify that he or she will continue to rent to the same tenant or other low-income tenant for a period of not less than 5 years following completion of the work. Failure to comply with the conditions of the Lead Direct Assistance Program is a violation of this Act.
(c) To identify properties with lead hazards, the Department may prioritize properties where at least one child has been found to have an elevated blood lead level under the Lead Poisoning Prevention Act and the paint or potable water has been tested and found to contain lead exceeding levels established by rule.
(d) All lead-based paint hazard control work performed under the Lead Direct Assistance Program shall comply with the Lead Poisoning Prevention Act and the Illinois Lead Poisoning Prevention Code. All plumbing work performed under the Lead Direct Assistance Program shall comply with the Illinois Plumbing Licensing Act and the Illinois Plumbing Code. Before persons are paid for work conducted under this Act, each subject property must be inspected by a lead risk assessor or lead inspector licensed in Illinois. Prior to payment, an appropriate number of dust samples must be collected from in and around the work areas for lead analysis, with results in compliance with levels set by the Lead Poisoning Prevention Act and the Illinois Lead Poisoning Prevention Code or in the case of leaded plumbing work, be inspected by an Illinois-certified plumbing inspector. All costs associated with these inspections, including laboratory fees, shall be compensable to the person contracted to provide direct assistance, as prescribed by rule. Additional repairs and clean-up costs associated with a failed clearance test, including follow-up tests, shall be the responsibility of the person performing the work under the Lead Direct Assistance Program.
(e) The Department shall issue Lead Safe Housing Maintenance Standards in accordance with this Act. Except for properties where all lead-based paint, leaded plumbing, or other identified lead hazards have been removed, the standards shall describe the responsibilities of property owners and tenants in maintaining lead-safe housing, including, but not limited to, prescribing special cleaning, repair, flushing, filtering, and maintenance necessary to minimize the risk that subject properties will cause lead poisoning in children. Recipients of direct assistance shall be required to continue to maintain their properties in compliance with these Lead Safe Housing Maintenance Standards. Failure to maintain properties in accordance with these standards is a violation and may subject the recipient to fines and penalties prescribed by rule.
(f) From funds appropriated, the Department may pay its own reasonable administrative costs and, by agreement, the reasonable administrative costs of other public agencies.
(g) Failure by a person performing work under the Lead Direct Assistance Program to comply with rules or any contractual agreement made thereunder may subject the person to administrative action by the Department or other public agencies, in accordance with rules adopted under this Act, including, but not limited to, civil penalties, retainage of payment, and loss of eligibility to participate. Civil actions, including for reimbursement, damages, and money penalties, and criminal actions may be brought by the Attorney General or the State's Attorney for the county in which the violation occurs.
(Source: P.A. 100-461, eff. 8-25-17.)

(410 ILCS 43/20)
Sec. 20. Lead abatement training. The Advisory Council shall advise the Department whether a sufficient number of lead abatement training programs exist to serve the State. If the Department determines additional programs are needed, then the Department may use funds appropriated under this Act to address the deficiencies.
(Source: P.A. 100-461, eff. 8-25-17.)

(410 ILCS 43/25)
Sec. 25. Insurance assistance. The Department, through agreements with other public agencies, may allow for reimbursement of certain insurance costs associated with persons performing work under the Lead Direct Assistance Program.
(Source: P.A. 100-461, eff. 8-25-17.)

(410 ILCS 43/30)
Sec. 30. Advisory Council. The Advisory Council shall assist the Department in developing an annual written report to the Governor and General Assembly on the operation and effectiveness of the CLEAR-WIN Program. The report must evaluate the program's effectiveness on reducing the prevalence of lead poisoning in children. The report also must: (i) contain information about training and employment associated with persons providing direct assistance work, (ii) describe the numbers of units in which lead hazards were remediated or leaded plumbing replaced, (iii) specify the type of work completed and the types of dwellings and demographics of persons assisted, (iv) summarize the cost of lead hazard control and CLEAR-WIN Program administration, (v) report on rent increases or decreases in the residential property affected by direct assistance work and rental property ownership changes, (vi) describe any other CLEAR-WIN actions taken by the Department, other public agencies, or the Advisory Council, and (vii) recommend any necessary legislation or rule-making to improve the effectiveness of this Program.
(Source: P.A. 100-461, eff. 8-25-17.)



410 ILCS 45/ - Lead Poisoning Prevention Act.

(410 ILCS 45/1) (from Ch. 111 1/2, par. 1301)
Sec. 1. Short title. This Act may be cited as the Lead Poisoning Prevention Act.
(Source: P.A. 87-175.)

(410 ILCS 45/2) (from Ch. 111 1/2, par. 1302)
Sec. 2. Definitions. As used in this Act:
"Child care facility" means any structure used by a child care provider licensed by the Department of Children and Family Services or public or private school structure frequented by children 6 years of age or younger.
"Childhood Lead Risk Questionnaire" means the questionnaire developed by the Department for use by physicians and other health care providers to determine risk factors for children 6 years of age or younger residing in areas designated as low risk for lead exposure.
"Delegate agency" means a unit of local government or health department approved by the Department to carry out the provisions of this Act.
"Department" means the Department of Public Health.
"Director" means the Director of Public Health.
"Dwelling unit" means an individual unit within a residential building used as living quarters for one household.
"Elevated blood lead level" means a blood lead level in excess of those considered within the permissible limits as established under State and federal rules.
"Exposed surface" means any interior or exterior surface of a regulated facility.
"High risk area" means an area in the State determined by the Department to be high risk for lead exposure for children 6 years of age or younger. The Department may consider, but is not limited to, the following factors to determine a high risk area: age and condition (using Department of Housing and Urban Development definitions of "slum" and "blighted") of housing, proximity to highway traffic or heavy local traffic or both, percentage of housing determined as rental or vacant, proximity to industry using lead, established incidence of elevated blood lead levels in children, percentage of population living below 200% of federal poverty guidelines, and number of children residing in the area who are 6 years of age or younger.
"Lead abatement" means any approved work practices that will permanently eliminate lead exposure or remove the lead-bearing substances in a regulated facility. The Department shall establish by rule which work practices are approved or prohibited for lead abatement.
"Lead abatement contractor" means any person or entity licensed by the Department to perform lead abatement and mitigation.
"Lead abatement supervisor" means any person employed by a lead abatement contractor and licensed by the Department to perform lead abatement and lead mitigation and to supervise lead workers who perform lead abatement and lead mitigation.
"Lead abatement worker" means any person employed by a lead abatement contractor and licensed by the Department to perform lead abatement and mitigation.
"Lead activities" means the conduct of any lead services, including, lead inspection, lead risk assessment, lead mitigation, or lead abatement work or supervision in a regulated facility.
"Lead-bearing substance" means any item containing or coated with lead such that the lead content is more than six-hundredths of one percent (0.06%) lead by total weight; or any dust on surfaces or in furniture or other nonpermanent elements of the regulated facility; or any paint or other surface coating material containing more than five-tenths of one percent (0.5%) lead by total weight (calculated as lead metal) in the total non-volatile content of liquid paint; or lead-bearing substances containing greater than one milligram per square centimeter or any lower standard for lead content in residential paint as may be established by federal law or rule; or more than 1 milligram per square centimeter in the dried film of paint or previously applied substance; or item or dust on item containing lead in excess of the amount specified in the rules authorized by this Act or a lower standard for lead content as may be established by federal law or rule. "Lead-bearing substance" does not include firearm ammunition or components as defined by the Firearm Owners Identification Card Act.
"Lead hazard" means a lead-bearing substance that poses an immediate health hazard to humans.
"Lead hazard screen" means a lead risk assessment that involves limited dust and paint sampling for lead-bearing substances and lead hazards. This service is used as a screening tool designed to determine if further lead investigative services are required for the regulated facility.
"Lead inspection" means a surface-by-surface investigation to determine the presence of lead-based paint.
"Lead inspector" means an individual who has been trained by a Department-approved training program and is licensed by the Department to conduct lead inspections; to sample for the presence of lead in paint, dust, soil, and water; and to conduct compliance investigations.
"Lead mitigation" means the remediation, in a manner described in Section 9, of a lead hazard so that the lead-bearing substance does not pose an immediate health hazard to humans.
"Lead poisoning" means the condition of having blood lead levels in excess of those considered safe under State and federal rules.
"Lead risk assessment" means an on-site investigation to determine the existence, nature, severity, and location of lead hazards. "Lead risk assessment" includes any lead sampling and visual assessment associated with conducting a lead risk assessment and lead hazard screen and all lead sampling associated with compliance investigations.
"Lead risk assessor" means an individual who has been trained by a Department-approved training program and is licensed by the Department to conduct lead risk assessments, lead inspections, and lead hazard screens; to sample for the presence of lead in paint, dust, soil, water, and sources for lead-bearing substances; and to conduct compliance investigations.
"Lead training program provider" means any person providing Department-approved lead training in Illinois to individuals seeking licensure in accordance with the Act.
"Low risk area" means an area in the State determined by the Department to be low risk for lead exposure for children 6 years of age or younger. The Department may consider the factors named in "high risk area" to determine low risk areas.
"Owner" means any person, who alone, jointly, or severally with others:
(a) Has legal title to any regulated facility, with

or without actual possession of the regulated facility, or

(b) Has charge, care, or control of the regulated

facility as owner or agent of the owner, or as executor, administrator, trustee, or guardian of the estate of the owner.

"Person" means any individual, partnership, firm, company, limited liability company, corporation, association, joint stock company, trust, estate, political subdivision, State agency, or any other legal entity, or their legal representative, agent, or assign.
"Regulated facility" means a residential building or child care facility.
"Residential building" means any room, group of rooms, or other interior areas of a structure designed or used for human habitation; common areas accessible by inhabitants; and the surrounding property or structures.
(Source: P.A. 98-690, eff. 1-1-15.)

(410 ILCS 45/3) (from Ch. 111 1/2, par. 1303)
Sec. 3. Lead-bearing substance use. No person shall use or apply lead-bearing substances:
(a) in or upon any exposed surface of a regulated facility;
(b) (blank);
(c) in or upon any fixtures or other objects used, installed, or located in or upon any exposed surface of a regulated facility, or intended to be so used, installed, or located and that, in the ordinary course of use, are accessible to or chewable by children;
(d) in or upon any items, including, but not limited to, clothing, accessories, jewelry, decorative objects, edible items, candy, food, dietary supplements, toys, furniture, or other articles used by or intended to be chewable by children;
(e) within or upon a regulated facility, playground, park, or recreational area, or other areas regularly frequented by children.
(Source: P.A. 98-690, eff. 1-1-15.)

(410 ILCS 45/4) (from Ch. 111 1/2, par. 1304)
Sec. 4. Sale of items containing lead-bearing substance. No person shall sell, have, offer for sale, or transfer toys, furniture, clothing, accessories, jewelry, decorative objects, edible items, candy, food, dietary supplements, or other articles used by or intended to be chewable by children that contain a lead-bearing substance.
(Source: P.A. 98-690, eff. 1-1-15; 99-78, eff. 7-20-15.)

(410 ILCS 45/5) (from Ch. 111 1/2, par. 1305)
Sec. 5. Sale of objects containing lead-bearing substance. No person shall sell or transfer or offer for sale or transfer any fixtures or other objects intended to be used, installed, or located in or upon any surface of a regulated facility that contain a lead-bearing substance and that, in the ordinary course of use, are accessible to or chewable by children.
(Source: P.A. 98-690, eff. 1-1-15; 99-78, eff. 7-20-15.)

(410 ILCS 45/6) (from Ch. 111 1/2, par. 1306)
Sec. 6. Warning statement.
(a) Definitions. As used in this Section:
"Body piercing jewelry" means any part of jewelry that is manufactured or sold for placement in a new piercing or a mucous membrane, but does not include any part of that jewelry that is not placed within a new piercing or a mucous membrane.
"Children's jewelry" means jewelry that is made for, marketed for use by, or marketed to children under the age of 12 and includes jewelry that meets any of the following conditions:
(1) represented in its packaging, display, or

advertising as appropriate for use by children under the age of 12;

(2) sold in conjunction with, attached to, or

packaged together with other products that are packaged, displayed, or advertised as appropriate for use by children under the age of 12;

(3) sized for children and not intended for use by

adults; or

(4) sold in any of the following places: a vending

machine; a retail store, catalogue, or online Web site in which a person exclusively offers for sale products that are packaged, displayed, or advertised as appropriate for use by children; or a discrete portion of a retail store, catalogue, or online Web site in which a person offers for sale products that are packaged, displayed or advertised as appropriate for use by children.

"Child care article" means an item that is designed or intended by the manufacturer to facilitate the sleep, relaxation, or feeding of children 6 years of age or younger or to help with children 6 years of age or younger who are sucking or teething. An item meets this definition if it is (i) designed or intended to be used directly in the mouth by the child or (ii) is used to facilitate sleep, relaxation, or feeding of children 6 years of age or younger or help with children 6 years of age or younger who are sucking or teething and, because of its proximity to the child, is likely to be mouthed, chewed, sucked, or licked.
"Jewelry" means any of the following ornaments worn by a person:
(A) Ankle bracelet.
(B) Arm cuff.
(C) Bracelet.
(D) Brooch.
(E) Chain.
(F) Crown.
(G) Cuff link.
(H) Hair accessory.
(I) Earring.
(J) Necklace.
(K) Decorative pin.
(L) Ring.
(M) Body piercing jewelry.
(N) Jewelry placed in the mouth for display or

ornament.

(O) Any charm, bead, chain, link, pendant, or other

component of the items listed in this definition.

(P) A charm, bead, chain, link, pendant, or other

attachment to shoes or clothing that can be removed and may be used as a component of an item listed in this definition.

(Q) A watch in which a timepiece is a component of an

item listed in this definition, excluding the timepiece itself if the timepiece can be removed from the ornament.

"Toy containing paint" means a toy with an accessible component containing any external coating, including, but not limited to, paint, ink, lacquer, or screen printing, designed for or intended for use by children under the age of 12 at play. For the purposes of this Section, "toy" is any object designed, manufactured, or marketed as a plaything for children under the age of 12 and is excluded from the definitions of "child care article" and "jewelry". In determining whether a toy containing paint is designed for or intended for use by children under the age of 12, the following factors shall be considered:
(i) a statement by a manufacturer about the intended

use of the product, including a label on the product, if such statement is reasonable;

(ii) whether the product is represented in its

packaging, display, promotion, or advertising as appropriate for children under the age of 12; and

(iii) whether the product is commonly recognized by

consumers as being intended for use by a child under the age of 12.

(b) Children's products. Effective January 1, 2010, no person, firm, or corporation shall sell, have, offer for sale, or transfer the items listed in this Section that contain a total lead content in any component part of the item that is more than 0.004% (40 parts per million) but less than 0.06% (600 parts per million) by total weight or a lower standard for lead content as may be established by federal or State law or rule unless that item bears a warning statement that indicates that at least one component part of the item contains lead.
The warning statement for items covered under this subsection (b) shall contain at least the following: "WARNING: CONTAINS LEAD. MAY BE HARMFUL IF EATEN OR CHEWED. COMPLIES WITH FEDERAL STANDARDS.".
An entity is in compliance with this subsection (b) if the warning statement is provided on the children's product or on the label on the immediate container of the children's product. This subsection (b) does not apply to any product for which federal law governs warning in a manner that preempts State authority.
The warning statement required under this subsection (b) is not required if the component parts of the item containing lead are inaccessible to a child through normal and reasonably foreseeable use and abuse as defined by the United States Consumer Product Safety Commission.
The warning statement required under this subsection (b) is not required if the component parts in question are exempt from third-party testing as determined by the United States Consumer Product Safety Commission.
(c) Other lead-bearing substance. No person, firm, or corporation shall have, offer for sale, sell, or give away any lead-bearing substance that may be used by the general public, except as otherwise provided in subsection (b) of this Section, unless it bears the warning statement as prescribed by federal rule. (i) If no rule is prescribed, the warning statement shall be as follows when the lead-bearing substance is a lead-based paint or surface coating: "WARNING--CONTAINS LEAD. MAY BE HARMFUL IF EATEN OR CHEWED. See Other Cautions on (Side or Back) Panel. Do not apply on toys, or other children's articles, furniture, or interior, or exterior exposed surfaces of any residential building or facility that may be occupied or used by children. KEEP OUT OF THE REACH OF CHILDREN.". (ii) If no rule is prescribed, the warning statement shall be as follows when the lead-bearing substance contains lead-based paint or a form of lead other than lead-based paint: "WARNING CONTAINS LEAD. MAY BE HARMFUL IF EATEN OR CHEWED. MAY GENERATE DUST CONTAINING LEAD. KEEP OUT OF THE REACH OF CHILDREN.".
For the purposes of this subsection (c), the generic term of a product, such as "paint" may be substituted for the word "substance" in the above labeling.
(d) The warning statements on items covered in subsections (a), (b), and (c) of this Section shall be in accordance with, or substantially similar to, the following:
(1) the statement shall be located in a prominent

place on the item or package such that consumers are likely to see the statement when it is examined under retail conditions;

(2) the statement shall be conspicuous and not

obscured by other written matter;

(3) the statement shall be legible; and
(4) the statement shall contrast with the typography,

layout and color of the other printed matter.

Compliance with 16 C.F.R. 1500.121 adopted under the Federal Hazardous Substances Act constitutes compliance with this subsection (d).
(e) The manufacturer or importer of record shall be responsible for compliance with this Section.
(f) Subsection (c) of this Section does not apply to any component part of a consumer electronic product, including, but not limited to, personal computers, audio and video equipment, calculators, wireless phones, game consoles, and handheld devices incorporating a video screen used to access interactive software and their associated peripherals, that is not accessible to a child through normal and reasonably foreseeable use of the product. A component part is not accessible under this subsection (f) if the component part is not physically exposed by reason of a sealed covering or casing and does not become physically exposed through reasonably foreseeable use and abuse of the product. Paint, coatings, and electroplating, singularly or in any combination, are not sufficient to constitute a sealed covering or casing for purposes of this Section. Coatings and electroplating are sufficient to constitute a sealed covering for connectors, power cords, USB cables, or other similar devices or components used in consumer electronics products.
(Source: P.A. 97-612, eff. 1-1-12; 98-690, eff. 1-1-15.)

(410 ILCS 45/6.01)
Sec. 6.01. Warning statement where supplies sold.
(a) Any retailer, store, or commercial establishment that offers paint or other supplies intended for the removal of paint shall display, in a prominent and easily visible location, a poster containing, at a minimum, the following:
(1) a statement that dry sanding and dry scraping of

paint in regulated facilities built before 1978 is dangerous;

(2) a statement that the improper removal of old

paint is a significant source of lead dust and the primary cause of lead poisoning; and

(3) contact information where consumers can obtain

more information.

(b) The Department shall provide sample posters and brochures that commercial establishments may use. The Department shall make these posters and brochures available in hard copy and via download from the Department's Internet website.
(c) A commercial establishment shall be deemed to be in compliance with this Section if the commercial establishment displays lead poisoning prevention posters or provides brochures to its customers that meet the minimum requirements of this Section but come from a source other than the Department.
(Source: P.A. 98-690, eff. 1-1-15.)

(410 ILCS 45/6.1) (from Ch. 111 1/2, par. 1306.1)
Sec. 6.1. Removal of leaded soil. The Department shall, in consultation with the Illinois Environmental Protection Agency, specify safety guidelines for workers undertaking removal or covering of leaded soil. Soil inspection requirements shall apply to inspection of regulated facilities subject to the requirements of this Section.
(Source: P.A. 98-690, eff. 1-1-15.)

(410 ILCS 45/6.2) (from Ch. 111 1/2, par. 1306.2)
Sec. 6.2. Testing children and pregnant persons.
(a) Any physician licensed to practice medicine in all its branches or health care provider who sees or treats children 6 years of age or younger shall test those children for lead poisoning when those children reside in an area defined as high risk by the Department. Children residing in areas defined as low risk by the Department shall be evaluated for risk by the Childhood Lead Risk Questionnaire developed by the Department and tested if indicated. Children shall be evaluated in accordance with rules adopted by the Department.
(b) Each licensed, registered, or approved health care facility serving children 6 years of age or younger, including, but not limited to, health departments, hospitals, clinics, and health maintenance organizations approved, registered, or licensed by the Department, shall take the appropriate steps to ensure that children 6 years of age or younger be evaluated for risk or tested for lead poisoning or both.
(c) Children 7 years and older and pregnant persons may also be tested by physicians or health care providers, in accordance with rules adopted by the Department. Physicians and health care providers shall also evaluate children for lead poisoning in conjunction with the school health examination, as required under the School Code, when, in the medical judgment of the physician, advanced practice registered nurse, or physician assistant, the child is potentially at high risk of lead poisoning.
(d) (Blank).
(Source: P.A. 99-78, eff. 7-20-15; 99-173, eff. 7-29-15; 100-513, eff. 1-1-18.)

(410 ILCS 45/6.3)
Sec. 6.3. Information provided by the Department of Healthcare and Family Services.
(a) The Director of Healthcare and Family Services shall provide, upon request of the Director of Public Health, an electronic record of all children 6 years of age or younger who receive Medicaid, Kidcare, or other health care benefits from the Department of Healthcare and Family Services. The records shall include a history of claims filed for each child and the health care provider who rendered the services. On at least an annual basis, the Director of Public Health shall match the records provided by the Department of Healthcare and Family Services with the records of children receiving lead tests, as reported to the Department under Section 7 of this Act.
(b) The Director of Healthcare and Family Services shall prepare a report documenting the frequency of lead testing and elevated blood and lead levels among children receiving benefits from the Department of Healthcare and Family Services. On at least an annual basis, the Director of Healthcare and Family Services shall prepare and deliver a report to each health care provider who has rendered services to children receiving benefits from the Department of Healthcare and Family Services. The report shall contain the aggregate number of children receiving benefits from the Department of Healthcare and Family Services to whom the provider has provided services, the number and percentage of children tested for lead poisoning, and the number and percentage of children having an elevated blood lead level. The Department of Public Health may exclude health care providers who provide specialized or emergency medical care and who are unlikely to be the primary medical care provider for a child. Upon the request of a provider, the Department of Public Health may generate a list of individual patients treated by that provider according to the claims records and the patients' lead test results.
(Source: P.A. 98-690, eff. 1-1-15.)

(410 ILCS 45/7) (from Ch. 111 1/2, par. 1307)
Sec. 7. Reports of lead poisoning required; lead information to remain confidential; disclosure prohibited. Every physician who diagnoses, or a health care provider, nurse, hospital administrator, or public health officer who has verified information of the existence of a blood lead test result for any child or pregnant person shall report the result to the Department. Results in excess of the permissible limits set forth in rules adopted by the Department shall be reported to the Department within 48 hours of receipt of verification. Reports shall include the name, address, laboratory results, date of birth, and any other information about the child or pregnant person deemed essential by the Department. Directors of clinical laboratories must report to the Department, within 48 hours of receipt of verification, all blood lead analyses above permissible limits set forth in rule performed in their facility. The information included in the clinical laboratories report shall include, but not be limited to, the child's name, address, date of birth, name of physician ordering analysis, and specimen type. All blood lead levels less than the permissible limits set forth in rule must be reported to the Department in accordance with rules adopted by the Department. These rules shall not require reporting in less than 30 days after the end of the month in which the results are obtained. All information obtained by the Department from any source and all information, data, reports, e-mails, letters, and other documents generated by the Department or any of its delegate agencies concerning any person subject to this Act receiving a blood lead test shall be treated in the same manner as information subject to the provisions of Part 21 of Article VIII of the Code of Civil Procedure and shall not be disclosed. This prohibition on disclosure extends to all information and reports obtained or created by the Department or any of its delegate agencies concerning any regulated facility that has been identified as a potential lead hazard or a source of lead poisoning. This prohibition on disclosure does not prevent the Department or its delegates from using any information it obtains civilly, criminally, or administratively to prosecute any person who violates this Act, nor does it prevent the Department or its delegates from disclosing any certificate of compliance, notice, or mitigation order issued pursuant to this Act. Any physician, nurse, hospital administrator, director of a clinical laboratory, public health officer, or allied health professional making a report in good faith shall be immune from any civil or criminal liability that otherwise might be incurred from the making of a report.
(Source: P.A. 98-690, eff. 1-1-15.)

(410 ILCS 45/7.1) (from Ch. 111 1/2, par. 1307.1)
Sec. 7.1. Requirements for child care facilities. Each day care center, day care home, preschool, nursery school, kindergarten, or other child care facility, licensed or approved by the State, including such programs operated by a public school district, shall include a requirement that each parent or legal guardian of a child between one and 7 years of age provide a statement from a physician or health care provider that the child has been assessed for risk of lead poisoning or tested or both, as provided in Section 6.2. This statement shall be provided prior to admission and subsequently in conjunction with required physical examinations.
Child care facilities that participate in the Illinois Child Care Assistance Program (CCAP) shall annually send or deliver to the parents or guardians of children enrolled in the facility's care an informational pamphlet regarding awareness of lead poisoning. Pamphlets shall be produced and made available by the Department and shall be downloadable from the Department's Internet website. The Department of Human Services and the Department of Public Health shall assist in the distribution of the pamphlet.
(Source: P.A. 98-690, eff. 1-1-15.)

(410 ILCS 45/7.2) (from Ch. 111 1/2, par. 1307.2)
Sec. 7.2. Fees; reimbursement; Lead Poisoning Screening, Prevention, and Abatement Fund.
(a) The Department may establish fees according to a reasonable fee structure to cover the cost of providing a testing service for laboratory analysis of blood lead tests and any necessary follow-up. Fees collected from the Department's testing service shall be placed in a special fund in the State treasury known as the Lead Poisoning Screening, Prevention, and Abatement Fund. Other State and federal funds for expenses related to lead poisoning screening, follow-up, treatment, and abatement programs may also be placed in the Fund. Moneys shall be appropriated from the Fund to the Department for the implementation and enforcement of this Act.
(b) The Department shall certify, as required by the Department of Healthcare and Family Services, any non-reimbursed public expenditures for all approved lead testing and evaluation activities for Medicaid-eligible children expended by the Department from the non-federal portion of funds, including, but not limited to, assessment of home, physical, and family environments; comprehensive environmental lead investigation; and laboratory services for Medicaid-eligible children. The Department of Healthcare and Family Services shall provide appropriate Current Procedural Terminology (CPT) Codes for all billable services and claim federal financial participation for the properly certified public expenditures submitted to it by the Department. Any federal financial participation revenue received pursuant to this Act shall be deposited in the Lead Poisoning Screening, Prevention, and Abatement Fund.
(c) Any delegate agency may establish fees, according to a reasonable fee structure, to cover the costs of drawing blood for blood lead testing and evaluation and any necessary follow-up.
(Source: P.A. 98-690, eff. 1-1-15; 99-78, eff. 7-20-15.)

(410 ILCS 45/8) (from Ch. 111 1/2, par. 1308)
Sec. 8. Inspection of dwelling units occupied or previously occupied by a person with an elevated blood lead level. A representative of the Department, or delegate agency, shall, after notification that an occupant of a regulated facility is found to have an elevated blood lead level as set forth in Section 7, upon presentation of the appropriate credentials to the owner, occupant, or his representative, inspect the affected dwelling units, at reasonable times, for the purposes of ascertaining that all surfaces accessible to children are intact and in good repair, and for purposes of ascertaining the existence of lead-bearing substances. Such representative of the Department, or delegate agency, may remove samples or objects necessary for laboratory analysis, in the determination of the presence of lead-bearing substances in the regulated facilities.
If a regulated facility is occupied by a child of less than 3 years of age with an elevated blood lead level, the Department, in addition to all other requirements of this Section, must inspect the dwelling unit and common place area of the child with an elevated blood lead level.
Following the inspection, the Department or its delegate agency shall:
(1) Prepare an inspection report which shall:
(A) State the address of the dwelling unit.
(B) Describe the scope of the inspection, the

inspection procedures used, and the method of ascertaining the existence of a lead-bearing substance in the dwelling unit.

(C) State whether any lead-bearing substances

were found in the dwelling unit.

(D) Describe the nature, extent, and location of

any lead-bearing substance that is found.

(E) State either that a lead hazard does exist or

that a lead hazard does not exist. If a lead hazard does exist, the report shall describe the source, nature and location of the lead hazard. The existence of intact lead paint does not alone constitute a lead hazard for the purposes of this Section.

(F) Give the name of the person who conducted the

inspection and the person to contact for further information regarding the inspection and the requirements of this Act.

(2) Mail or otherwise provide a copy of the

inspection report to the property owner and to the occupants of the dwelling unit. If a lead-bearing substance is found, at the time of providing a copy of the inspection report, the Department or its delegate agency shall attach an informational brochure.

(Source: P.A. 98-690, eff. 1-1-15.)

(410 ILCS 45/8.1) (from Ch. 111 1/2, par. 1308.1)
Sec. 8.1. Licensing of lead inspectors and lead risk assessors.
(a) The Department shall establish standards and licensing procedures for lead inspectors and lead risk assessors. An integral element of these procedures shall be an education and training program prescribed by the Department which shall include but not be limited to scientific sampling, chemistry, and construction techniques. No person shall make inspections or risk assessments without first being licensed by the Department. The penalty for inspection or risk assessment without a license shall be a Class A misdemeanor and an administrative fine.
(b) The Department shall charge licensed lead inspectors and lead risk assessors reasonable license fees and the fees shall be placed in the Lead Poisoning Screening, Prevention, and Abatement Fund and used to fund the Department's licensing of lead inspectors and lead risk assessors and any other activities prescribed by this Act. A licensed lead inspector or lead risk assessor employed by the Department or its delegate agency shall not be charged a license fee.
(Source: P.A. 98-690, eff. 1-1-15.)

(410 ILCS 45/8.2) (from Ch. 111 1/2, par. 1308.2)
Sec. 8.2. Warrant procedures. If the occupant of a regulated facility designated for inspection under Section 8 refuses to allow inspection, an agent of the Department or of the Department's delegate agency may apply for a search warrant to permit entry. A court may issue a warrant upon receiving verification that a victim of lead poisoning resides or has recently resided in the regulated facility during the previous 6 months. The findings of the inspection shall be reported to the Department and to the appropriate enforcement authorities established in this Act.
(Source: P.A. 98-690, eff. 1-1-15.)

(410 ILCS 45/8.3)
Sec. 8.3. Stop work orders. Whenever the Department or its delegate agency finds that a situation exists that requires immediate action to protect the public health, it may, without notice or hearing, issue an order requiring that such action be taken as it may deem necessary to protect the public health, including, but not limited to, the issuance of a stop work order, ordering the immediate suspension of any improper activities that may disturb a lead-bearing surface, and requiring that any person found to be improperly conducting such activities immediately cease work. Notwithstanding any other provision in this Act, such order shall be effective immediately. The Attorney General, State's Attorney, or Sheriff of the county in which the property is located has authority to enforce the order after receiving notice thereof. Any person subject to such an order is entitled, upon written request to the Department, to a hearing to determine the continued validity of the order.
(Source: P.A. 98-690, eff. 1-1-15.)

(410 ILCS 45/9) (from Ch. 111 1/2, par. 1309)
Sec. 9. Procedures upon determination of lead hazard.
(1) If the inspection report identifies a lead hazard, the Department or delegate agency shall serve a mitigation notice on the property owner that the owner is required to mitigate the lead hazard, and shall indicate the time period specified in this Section in which the owner must complete the mitigation. The notice shall include information describing mitigation activities which meet the requirements of this Act.
(2) If the inspection report identifies a lead hazard, the owner shall mitigate the lead hazard in a manner prescribed by the Department and within the time limit prescribed by this Section. The Department shall adopt rules regarding acceptable methods of mitigating a lead hazard. If the source of the lead hazard identified in the inspection report is lead paint or any other lead-bearing surface coating, the lead hazard shall be deemed to have been mitigated if:
(A) the surface identified as the source of the lead

hazard is no longer in a condition that produces a hazardous level of lead chips, flakes, dust or any other form of lead-bearing substance, that can be ingested or inhaled by humans;

(B) the surface identified as the source of the lead

hazard is no longer accessible to children and could not reasonably be chewed on by children; or

(C) the surface coating identified as the source of

the lead hazard is either removed or covered, or child access to the lead-bearing surface is otherwise prevented as prescribed by the Department.

(3) Mitigation activities which involve the destruction or disturbance of any lead-bearing surface shall be conducted by a licensed lead abatement contractor using licensed lead abatement supervisors or lead abatement workers. The Department may prescribe by rule mitigation activities that may be performed without a licensed lead abatement contractor, lead abatement supervisor, or lead abatement worker. The Department may, on a case by case basis, grant a waiver of the requirement to use licensed lead abatement contractors, lead abatement supervisors, and lead abatement workers, provided the waiver does not endanger the health or safety of humans.
(4) The Department shall establish procedures whereby an owner, after receiving a mitigation notice under this Section, may submit a mitigation plan to the Department or delegate agency for review and approval.
(5) When a mitigation notice is issued for a dwelling unit inspected as a result of an elevated blood lead level in a pregnant person or a child, or if the dwelling unit is occupied by a child 6 years of age or younger or a pregnant person, the owner shall mitigate the hazard within 30 days of receiving the notice; when no such child or pregnant person occupies the dwelling unit, the owner shall complete the mitigation within 90 days.
(6) An owner may apply to the Department or its delegate agency for an extension of the deadline for mitigation. If the Department or its delegate agency determines that the owner is making substantial progress toward mitigation, or that the failure to meet the deadline is the result of a shortage of licensed lead abatement contractors, lead abatement supervisors, or lead abatement workers, or that the failure to meet the deadline is because the owner is awaiting the review and approval of a mitigation plan, the Department or delegate agency may grant an extension of the deadline.
(7) The Department or its delegate agency may, after the deadline set for completion of mitigation, conduct a follow-up inspection of any dwelling unit for which a mitigation notice was issued for the purpose of determining whether the mitigation actions required have been completed and whether the activities have sufficiently mitigated the lead hazard as provided under this Section. The Department or its delegate agency may conduct a follow-up inspection upon the request of an owner or resident. If, upon completing the follow-up inspection, the Department or its delegate agency finds that the lead hazard for which the mitigation notice was issued is not mitigated, the Department or its delegate agency shall serve the owner with notice of the deficiency and a mitigation order. The order shall indicate the specific actions the owner must take to comply with the mitigation requirements of this Act, which may include lead abatement if lead abatement is the sole means by which the lead hazard can be mitigated. The order shall also include the date by which the mitigation shall be completed. If, upon completing the follow-up inspection, the Department or delegate agency finds that the mitigation requirements of this Act have been satisfied, the Department or delegate agency shall provide the owner with a certificate of compliance stating that the required mitigation has been accomplished.
(Source: P.A. 98-690, eff. 1-1-15.)

(410 ILCS 45/9.1) (from Ch. 111 1/2, par. 1309.1)
Sec. 9.1. Owner's obligation to give notice. An owner of a regulated facility who has received a mitigation notice under Section 9 of this Act shall, before the renewal of an existing lease agreement or before entering into a new sales contract for the dwelling unit for which the mitigation notice was issued:
(1) provide the current lessee or lessees, if the

lease is to be renewed, and prospective purchasers of that unit with written notice that a lead hazard has previously been identified in the dwelling unit, unless the owner has obtained a certificate of compliance for the unit under Section 9. An owner shall satisfy this notice requirement by providing the prospective lessee or purchaser with a copy of the mitigation notice and inspection report prepared pursuant to Section 9; and

(2) provide the Department with written notice of the

sale of the dwelling unit for which the mitigation notice was issued, including the date of the sale, and the name, address, telephone number, and email address of the prospective purchaser of the unit.

An owner of a regulated facility who has received a mitigation notice under Section 9 of this Act or an owner of a regulated facility who has purchased the facility from an owner who has received a mitigation notice under Section 9 of this Act and who also receives notice as provided in paragraph (1) of this Section shall, before entering into a new lease agreement for the dwelling unit for which the mitigation notice was issued, mitigate the lead hazard previously identified in the regulated facility and obtain a certificate of compliance under Section 9. For purposes of determining compliance with this Act, the date of the mitigation notice for an owner of a regulated facility who has purchased the facility from an owner subject to this Section and who also receives notice as provided for in paragraph (1) of this Section shall be deemed to be the date of the sale as provided for in paragraph (2) of this Section.
Before entering into a residential lease agreement or sales contract, all owners of regulated facilities containing dwelling units built before 1978 shall give prospective lessees or purchasers information on the potential health hazards posed by lead in regulated facilities by providing prospective lessees or purchasers with a copy of an informational brochure prepared by the Department and shall be consistent with the requirements set forth in 40 CFR Part 745, Subpart F.
(Source: P.A. 98-690, eff. 1-1-15; 99-790, eff. 1-1-17.)

(410 ILCS 45/9.2)
Sec. 9.2. (Repealed).
(Source: P.A. 94-879, eff. 6-20-06. Repealed by P.A. 98-690, eff. 1-1-15.)

(410 ILCS 45/9.3)
Sec. 9.3. (Repealed).
(Source: P.A. 94-879, eff. 6-20-06. Repealed by P.A. 98-690, eff. 1-1-15.)

(410 ILCS 45/9.4)
Sec. 9.4. Owner's obligation to post notice. The owner of a regulated facility who has received a mitigation notice under Section 9 of this Act shall post notices at all entrances to the regulated facility specifying the identified lead hazards. The posted notices, drafted by the Department and sent to the property owner with the notification of lead hazards, shall indicate the following:
(1) that a unit or units in the building have been

found to have lead hazards;

(2) that other units in the building may have lead

hazards;

(3) that the Department recommends that children 6

years of age or younger receive blood lead testing;

(4) where to seek further information; and
(5) whether 2 or more mitigation notices have been

issued for the regulated facility within a 5-year period of time.

Once the owner has complied with a mitigation notice or mitigation order issued by the Department, the owner may remove the notices posted pursuant to this Section.
(Source: P.A. 98-690, eff. 1-1-15; 99-78, eff. 7-20-15.)

(410 ILCS 45/10) (from Ch. 111 1/2, par. 1310)
Sec. 10. The Department, or representative of a unit of local government or health department approved by the Department for this purpose, shall report any violation of this Act to the State's Attorney of the county in which the regulated facility is located. The State's Attorney has the authority to charge the owner with a Class A misdemeanor, and shall take additional measures to ensure that rent is withheld from the owner by the occupants of the dwelling units affected, until the mitigation requirements under Section 9 of this Act are complied with.
No tenant shall be evicted because rent is withheld under the provisions of this Act, or because of any action required of the owner of the regulated facility as a result of enforcement of this Act.
(Source: P.A. 98-690, eff. 1-1-15; 99-78, eff. 7-20-15.)

(410 ILCS 45/11) (from Ch. 111 1/2, par. 1311)
Sec. 11. Lead abatement; mitigation of lead hazards. All lead abatement and lead mitigation shall be accomplished in a manner prescribed by the Department, which will not endanger the health or well-being of occupants of regulated facilities, and will result in the safe removal from the premises, and the safe disposition, of flakes, chips, debris, dust, and other potentially harmful materials. The Department shall establish, by rule, work practice requirements for lead abatement and lead mitigation.
(Source: P.A. 98-690, eff. 1-1-15.)

(410 ILCS 45/11.05)
Sec. 11.05. Advisory Council.
(a) The General Assembly finds the following:
(1) Lead-based paint poisoning is a potentially

devastating but preventable disease and is the number one environmental threat to children's health in the United States.

(2) The number of lead-poisoned children in Illinois

is among the highest in the nation, especially in older, affordable properties.

(3) Lead poisoning causes irreversible damage to the

development of a child's nervous system. Even at low and moderate levels, lead poisoning causes learning disabilities, speech problems, shortened attention span, hyperactivity, and behavioral problems. Recent research links high levels of lead exposure to lower IQ scores and to juvenile delinquency.

(4) Older housing is the number one risk factor for

childhood lead poisoning. Properties built before 1950 are statistically much more likely to contain lead-based paint hazards than buildings constructed more recently.

(5) Illinois ranks 10th out of the 50 states in the

age of its housing stock. More than 50% of the housing units in Chicago and in Rock Island, Peoria, Macon, Madison, and Kankakee counties were built before 1960 and more than 43% of the housing units in St. Clair, Winnebago, Sangamon, Kane, and Cook counties were built before 1950.

(6) There are nearly 1.4 million households with

lead-based paint hazards in Illinois.

(7) Most children are lead-poisoned in their own

homes through exposure to lead dust from deteriorated lead-paint surfaces, like windows, and when lead paint deteriorates or is disturbed through home renovation and repainting.

(8) The control of lead hazards significantly reduces

lead poisoning rates. Other communities, including New York City and Milwaukee, have successfully reduced lead poisoning rates by removing lead-based paint hazards on windows.

(9) Windows are considered a higher lead exposure

risk more often than other components in a housing unit. Windows are a major contributor of lead dust in the home, due to both weathering conditions and friction effects on paint.

(10) There is an insufficient pool of licensed lead

abatement workers and contractors to address the problem in some areas of the State.

(11) Training, insurance, and licensing costs for

lead removal workers are prohibitively high.

(12) Through grants from the United States Department

of Housing and Urban Development, some communities in Illinois have begun to reduce lead poisoning of children. While this is an ongoing effort, it addresses only a small number of the low-income children statewide in communities with high levels of lead paint in the housing stock.

(b) For purposes of this Section:
"Advisory Council" means the Lead-Safe Housing Advisory Council created under subsection (c).
"Lead-Safe Housing Maintenance Standards" or "Standards" means standards developed by the Advisory Council pursuant to this Section.
"Low-income" means a household at or below 80% of the median income level for a given county as determined annually by the United States Department of Housing and Urban Development.
"Primary prevention" means removing lead hazards before a child is poisoned rather than relying on identification of a lead poisoned child as the triggering event.
(c) The Lead-Safe Housing Advisory Council is created to advise the Department on lead poisoning prevention activities. The Advisory Council shall be chaired by the Director or his or her designee and the chair of the Illinois Lead Safe Housing Task Force and provided with administrative support by the Department. The Advisory Council shall be comprised of (i) the directors, or their designees, of the Illinois Housing Development Authority and the Environmental Protection Agency; and (ii) the directors, or their designees, of public health departments of counties identified by the Department that contain communities with a concentration of high-risk, lead-contaminated properties.
The Advisory Council shall also include the following members appointed by the Governor:
(1) One representative from the Illinois Association

of Realtors.

(2) One representative from the insurance industry.
(3) Two pediatricians or other physicians with

knowledge of lead-paint poisoning.

(4) Two representatives from the private-sector, lead

abatement industry who are licensed in Illinois as a lead abatement contractor, lead abatement supervisor, lead abatement worker, lead inspector, or lead risk assessor.

(5) Two representatives from community based

organizations in communities with a concentration of high risk lead contaminated properties. High-risk communities shall be identified based upon the prevalence of low-income families whose children are lead poisoned and the age of the housing stock.

(6) At least 3 lead-safe housing advocates, including

(i) the parent of a lead-poisoned child, (ii) a representative from a child advocacy organization, and (iii) a representative from a tenant housing organization.

(7) One representative from the Illinois paint and

coatings industry.

Within 9 months after its formation, the Advisory Council shall submit a written report to the Governor and the General Assembly on:
(1) developing a primary prevention program for

addressing lead poisoning;

(2) developing a sufficient pool of lead abatement

workers and contractors;

(3) targeting blood lead testing for children

residing in high-risk buildings and neighborhoods;

(4) ensuring lead-safe work practices in all

remodeling, rehabilitation, and weatherization work;

(5) funding mechanisms to assist residential property

owners in costs of lead abatement and mitigation;

(6) providing insurance subsidies to licensed lead

abatement contractors who target their work to high-risk communities; and

(7) developing any necessary legislation or

rulemaking to improve the effectiveness of State and local programs in lead abatement and other prevention and control activities.

The Advisory Council shall develop handbooks and training for property owners and tenants explaining the Standards and State and federal requirements for lead-safe housing.
The Advisory Council shall meet at least quarterly. Its members shall receive no compensation for their services, but their reasonable travel expenses actually incurred shall be reimbursed by the Department.
(Source: P.A. 98-690, eff. 1-1-15.)

(410 ILCS 45/11.1) (from Ch. 111 1/2, par. 1311.1)
Sec. 11.1. Licensing of lead abatement contractors, lead abatement supervisors, and lead abatement workers. Except as otherwise provided in this Act, performing lead abatement or mitigation without a license is a Class A misdemeanor and is also subject to civil and administrative penalties. The Department shall provide by rule for the licensing of lead abatement contractors, lead abatement supervisors, and lead abatement workers and shall establish rules for the licensure. The Department may collect a reasonable fee for the licenses. The fees shall be deposited into the Lead Poisoning Screening, Prevention, and Abatement Fund and used by the Department for the activities prescribed by this Act.
The Department shall promote and encourage minorities and females and minority and female owned entities to apply for licensure under this Act.
The Department may adopt any rules necessary to ensure proper implementation and administration of this Act and of the federal Toxic Substances Control Act, 15 USC 2682 and 2684, and the rules adopted thereunder: Lead; Requirements for Lead-Based Paint Activities (40 CFR 745). The application of this Section shall not be limited to the activities taken in regard to lead poisoned children and shall include all activities related to lead abatement, mitigation and training.
No person may act as a lead abatement contractor unless the person is licensed as a lead abatement contractor by the Department in accordance with this Act and the rules adopted under it.
No person may act as a lead abatement supervisor unless the person is licensed as a lead abatement supervisor by the Department in accordance with this Act and the rules adopted under it.
No person may act as a lead abatement worker unless the person is licensed as a lead abatement worker by the Department in accordance with this Act and the rules adopted under it.
Except as otherwise provided by Department rule, on and after the effective date of this amendatory Act of the 98th General Assembly, any licensing requirement adopted pursuant to this Section that may be satisfied by an industrial hygienist licensed pursuant to the Industrial Hygienists Licensure Act repealed in this amendatory Act may be satisfied by a Certified Industrial Hygienist certified by the American Board of Industrial Hygiene.
(Source: P.A. 98-78, eff. 7-15-13; 98-690, eff. 1-1-15.)

(410 ILCS 45/11.2) (from Ch. 111 1/2, par. 1311.2)
Sec. 11.2. (Repealed).
(Source: P.A. 92-447, eff. 8-21-01. Repealed by P.A. 98-690, eff. 1-1-15.)

(410 ILCS 45/12) (from Ch. 111 1/2, par. 1312)
Sec. 12. (Repealed).
(Source: P.A. 96-1137, eff. 7-21-10. Repealed by P.A. 98-690, eff. 1-1-15.)

(410 ILCS 45/12.1)
Sec. 12.1. Attorney General and State's Attorney report to General Assembly. The Attorney General and State's Attorney offices shall report to the General Assembly annually the number of lead poisoning cases that have been referred by the Department for enforcement due to violations of this Act or for failure to comply with a notice of deficiency and mitigation order issued pursuant to subsection (7) of Section 9 of this Act.
(Source: P.A. 94-879, eff. 6-20-06.)

(410 ILCS 45/12.2)
Sec. 12.2. Violations and enforcement.
(a) The following provisions shall apply concerning criminal sanctions:
(1) Violation of any Section of this Act other than

Section 6.01 or Section 7 shall be punishable as a Class A misdemeanor. A violation of Section 6.01 shall cause the Department to issue a written warning for a first offense and shall be a petty offense for a second or subsequent offense if the violation occurs at the same location within 12 months after the first offense.

(2) Any person who knowingly violates this Act or

the rules adopted by the Department or who knowingly violates any determination or order of the Department under this Act shall be guilty of a Class 4 felony. A person who, after being convicted under this paragraph, knowingly violates this paragraph a second or subsequent time commits a Class 3 felony.

(3) Any person who knowingly makes a false

statement, orally or in writing, to the Department related to or required by this Act, a rule adopted under this Act, any federal law or rule for which the Department has responsibility, or any determination or order of the Department under this Act, or any permit, term, or condition thereof, commits a Class 4 felony, and each such statement or writing shall be considered a separate Class 4 felony. A person who, after being convicted under this paragraph, knowingly violates this paragraph a second or subsequent time commits a Class 3 felony.

(4) Any criminal action brought under this Section

shall be brought by the State's Attorney of the county in which the violation occurred or by the Attorney General and shall be conducted in accordance with the applicable provisions of the Code of Criminal Procedure of 1963.

(5) For an offense described in this subsection (a),

the period for commencing prosecution prescribed by the statute of limitations shall not begin to run until the offense is discovered by or reported to a State or local agency having the authority to investigate violations of this Act.

(6) In addition to any other penalty provided under

this Act, the court in a criminal action brought under this subsection (a) may impose upon any person who violates this Act or the rules adopted under this Act or who does not comply with a notice of deficiency and a mitigation order issued under subsection (7) of Section 9 of this Act or who fails to comply with subsection (3) or subsection (5) of Section 9 of this Act a penalty not to exceed $5,000 for each violation. Each day a violation exists constitutes a separate violation. In assessing a criminal penalty under this Section, the court shall consider any civil fines the person has paid which were imposed pursuant to subsection (b) of this Section. Any penalties collected in a court proceeding shall be deposited into a delegated county lead poisoning screening, prevention, and abatement fund or, if no delegated county or lead poisoning screening, prevention, and abatement fund exists, into the Lead Poisoning Screening, Prevention, and Abatement Fund established under Section 7.2 of this Act.

(b) The Department is authorized to assess administrative civil fines against any licensee or any other person who violates this Act or the rules adopted under this Act. These fines may be assessed in addition to or in lieu of license suspensions or revocations and in addition to or in lieu of criminal sanctions. The amount of the administrative civil fine shall be determined by rules adopted by the Department. Each day a violation exists shall constitute a separate violation. The minimum civil fine shall be $50 per violation per day and the maximum civil fine shall be $5,000 per violation per day. Any civil fines so collected shall be deposited into the Lead Poisoning Screening, Prevention, and Abatement Fund established under Section 7.2 of this Act.
(c) The Director, after notice and opportunity for hearing, may deny, suspend, or revoke a license of a licensee or fine a licensee or any other person who has violated this Act or the rules adopted under this Act. Notice shall be provided by certified mail, return receipt requested, or by personal service, fixing a date, not less than 15 days from the date of such mailing or service, at which time the person shall be given an opportunity to request a hearing. Failure to request a hearing within that time period constitutes a waiver of the right to a hearing. The hearing shall be conducted by the Director or by an individual designated in writing by the Director as a hearing officer to conduct the hearing. On the basis of any such hearing or upon default of the respondent, the Director shall make a determination specifying his or her findings and conclusions. A copy of the determination shall be sent by certified mail, return receipt requested, or served personally upon the respondent.
(d) The procedure governing hearings authorized by this Section shall be in accordance with rules adopted by the Department. A full and complete record shall be kept of all proceedings, including the notice of hearing, complaint, and all other documents in the nature of pleadings, written motions filed in the proceedings, and the report and orders of the Director and hearing officer. All testimony shall be reported, but need not be transcribed unless the decision is sought to be reviewed under the Administrative Review Law. A copy or copies of the transcript may be obtained by any interested party on payment of the cost of preparing the copy or copies. The Director or hearing officer shall, upon his or her own motion or on the written request of any party to the proceeding, issue subpoenas requiring the attendance and the giving of testimony by witnesses and subpoenas duces tecum requiring the production of books, papers, records, or memoranda. All subpoenas and subpoenas duces tecum issued under this Act may be served by any person of legal age. The fees of witnesses for attendance and travel shall be the same as the fees of witnesses before the courts of this State, such fees to be paid when the witness is excused from further attendance. When the witness is subpoenaed at the instance of the Director or hearing officer, the fees shall be paid in the same manner as other expenses of the Department, and when the witness is subpoenaed at the instance of any other party to any such proceeding the Department may require that the cost of service of the subpoena or subpoena duces tecum and the fee of the witness be borne by the party at whose instance the witness is summoned. In such case, the Department in its discretion may require a deposit to cover the cost of such service and witness fees. A subpoena or subpoena duces tecum so issued pursuant to this subsection (d) shall be served in the same manner as a subpoena issued by a circuit court.
(e) Any circuit court of this State, upon the application of the Director or upon the application of any other party to the proceeding, may, in its discretion, compel the attendance of witnesses, the production of books, papers, records, or memoranda, and the giving of testimony before the Director or hearing officer conducting an investigation or holding a hearing authorized by this Act, by an attachment for contempt or otherwise, in the same manner as production of evidence may be compelled before the court.
(f) All final administrative decisions of the Department under this Act shall be subject to judicial review pursuant to the provisions of the Administrative Review Law and the rules adopted under it. "Administrative decision" has the meaning ascribed to it in Section 3-101 of the Code of Civil Procedure. The Department is not required to certify any record or file any answer or otherwise appear in any proceeding for judicial review unless the party filing the complaint deposits with the clerk of the court the sum of $2 per page representing the costs of the certification. Failure on the part of the plaintiff to make such deposit shall be grounds for dismissal of the action.
(g) The State's Attorney of the county in which the violation occurred or the Attorney General shall bring such actions in the name of the people of the State of Illinois and may, in addition to other remedies provided in this Act, bring action for an injunction to restrain such violation, impose civil penalties, and enjoin the operation of any such person or establishment.
(Source: P.A. 98-690, eff. 1-1-15.)

(410 ILCS 45/13) (from Ch. 111 1/2, par. 1313)
Sec. 13. The Department is authorized to adopt reasonable rules for carrying out the provisions of this Act.
(Source: P.A. 98-690, eff. 1-1-15.)

(410 ILCS 45/13.1) (from Ch. 111 1/2, par. 1313.1)
Sec. 13.1. Illinois Administrative Procedure Act; application. The provisions of the Illinois Administrative Procedure Act are adopted and shall apply to all administrative rules and procedures of the Department of Public Health under this Act, except that in cases of conflict between the Illinois Administrative Procedure Act and this Act, the provisions of this Act shall control. Section 5-35 of the Illinois Administrative Procedure Act relating to procedures for rule-making does not apply to the adoption of any rule required by federal law in connection with which the Department is precluded by law from exercising any discretion.
(Source: P.A. 97-333, eff. 8-12-11.)

(410 ILCS 45/14) (from Ch. 111 1/2, par. 1314)
Sec. 14. Departmental rules and activities. The Department shall establish and publish rules governing permissible limits of lead in and about regulated facilities.
The Department shall also initiate activities that:
(a) Either provide for or support the monitoring and

validation of all medical laboratories and private and public hospitals that perform lead determination tests on human blood or other tissues.

(b) Subject to Section 7.2 of this Act, provide

laboratory testing of blood specimens for lead content to any physician, hospital, clinic, free clinic, municipality, or private organization that cannot secure or provide the services through other sources. The Department shall not assume responsibility for blood lead analysis required in programs currently in operation.

(c) Develop or encourage the development of

appropriate programs and studies to identify sources of lead intoxication and assist other entities in the identification of lead in children's blood and the sources of that intoxication.

(d) Provide technical assistance and consultation to

local, county, or regional governmental or private agencies for the promotion and development of lead poisoning prevention programs.

(e) Provide recommendations by the Department on the

subject of identification, case management, and treatment of lead poisoning.

(f) Maintain a clearinghouse of information, and will

develop additional educational materials, on (i) lead hazards to children, (ii) lead poisoning prevention, (iii) blood lead testing, (iv) lead mitigation, lead abatement, and disposal, and (v) health hazards during lead abatement. The Department shall make this information available to the general public.

(Source: P.A. 98-690, eff. 1-1-15.)

(410 ILCS 45/15) (from Ch. 111 1/2, par. 1315)
Sec. 15. Other relief. Nothing in this Act shall be interpreted or applied in any manner to defeat or impair the right of any person, entity, municipality or other political subdivision to maintain an action or suit for damages sustained or for equitable relief, or for violation of an ordinance by reason of or in connection with any violation of this Act. The failure to remove lead based substances within the time prescribed by this Act shall be prima facie evidence of negligence in any action brought to recover damages for injuries incurred after the expiration of that period. This Act shall not prohibit any city, village, incorporated township or other political subdivision from enacting and enforcing ordinances establishing a system of lead poisoning control which provide the same or higher standards than those set forth in this Act.
(Source: P.A. 87-175.)

(410 ILCS 45/15.1)
Sec. 15.1. Funding. Beginning July 1, 2014 and ending June 30, 2015, a hospital satisfying the definition, as of July 1, 2014, of Section 5-5e.1 of the Illinois Public Aid Code and located in DuPage County shall pay the sum of $2,000,000 annually in 4 equal quarterly installments to the human poison control center in existence as of July 1, 2014 and established under the authority of this Act.
(Source: P.A. 98-651, eff. 6-16-14; 99-516, eff. 6-30-16.)

(410 ILCS 45/16) (from Ch. 111 1/2, par. 1316)
Sec. 16. Effect of invalid provisions or applications of Act. If any provision of this Act or the application of this Act to any person or circumstances shall be held invalid, the invalidity shall not affect the provisions or application of this Act that can be given effect without the invalid provision or application, and to this end the provisions of this Act are declared to be severable.
(Source: P.A. 87-175.)

(410 ILCS 45/17) (from Ch. 111 1/2, par. 1317)
Sec. 17. This Act takes effect upon its becoming a law.
(Source: P.A. 78-560.)



410 ILCS 46/ - Mercury-added Product Prohibition Act.

(410 ILCS 46/1)
Sec. 1. Short title. This Act may be cited as the Mercury-added Product Prohibition Act.
(Source: P.A. 95-87, eff. 8-13-07.)

(410 ILCS 46/5)
Sec. 5. Findings.
(a) The General Assembly finds:
(1) that human exposure to mercury can result in

adverse health effects, and mercury pollutants have been linked to nervous system, kidney, and liver damage and impaired childhood development;

(2) that mercury fever thermometers are easily

broken, creating a potential risk of dangerous exposure to mercury vapor in indoor air and risking mercury contamination of the environment;

(3) that accidental mercury spills and thermometer

breakages have proven costly to clean up;

(4) that according to the Mercury Study Report,

prepared by the U.S. Environmental Protection Agency and submitted to the U.S. Congress in 1997, mercury fever thermometers contribute approximately 17 tons of mercury to solid waste each year;

(5) that according to the U.S. Environmental

Protection Agency, the quantity of mercury in one mercury fever thermometer, approximately one gram, is enough to contaminate all fish in a lake with a surface area of 20 acres;

(6) that accurate and safe alternatives to mercury

thermometers are readily available and comparable in cost; and

(7) that many national pharmacy and retail chains

have discontinued the sale of mercury thermometers to consumers.

(b) It is the purpose of this Act to prohibit the sale, distribution, or promotional gifts of mercury fever thermometers in this State.
(Source: P.A. 93-165, eff. 1-1-04.)

(410 ILCS 46/10)
Sec. 10. Definitions. For the purposes of this Act, the words and terms defined in this Section shall have the meaning given, unless the context otherwise clearly requires.
"Agency" means the Illinois Environmental Protection Agency.
"Mercury fever thermometer" means any device containing liquid mercury wherein the liquid mercury is used to measure the internal body temperature of a person.
"Mercury-added novelty" means a mercury-added product intended for personal or household enjoyment, including but not limited to: toys, figurines, adornments, games, cards, ornaments, yard statues and figurines, candles, jewelry, holiday decorations, and footwear and other items of apparel.
"Mercury-added product" means a product to which mercury is added intentionally during formulation of manufacture, or a product containing one or more components to which mercury is intentionally added during formulation or manufacture.
"Health care facility" means any hospital, nursing home, extended care facility, long-term facility, clinic or medical laboratory, State or private health or mental institution, clinic, physician's office, or health maintenance organization.
"Hospital" means any institution, place, building, or agency, public or private, whether organized for profit or not, devoted primarily to the maintenance and operation of facilities for the diagnosis and treatment or care of 2 or more unrelated persons admitted for overnight stay or longer in order to obtain medical, including obstetric, psychiatric, and nursing, care of illness, disease, injury, infirmity, or deformity.
"Person" means any individual, partnership, co-partnership, firm, company, limited liability company, corporation, association, joint stock company, trust, estate, political subdivision, State agency, or non-profit organization, or any other legal entity.
"Zinc air button cell battery" means a battery that resembles a button in size and shape with a zinc anode, an alkaline electrolyte, and a cathode that is capable of catalyzing oxygen when present.
(Source: P.A. 97-1107, eff. 7-1-13.)

(410 ILCS 46/15)
Sec. 15. Sale, distribution, or promotional gifts of mercury fever thermometers prohibited.
(a) On or after July 1, 2004, no person shall sell, distribute, or give for promotional purposes (including online retail) mercury fever thermometers in this State.
(b) On or after July 1, 2004, no hospital shall distribute mercury fever thermometers in maternity or new baby gift packs to patients.
(c) This Section does not apply to mercury fever thermometers sold or provided to be used in a health care facility.
(Source: P.A. 93-165, eff. 1-1-04.)

(410 ILCS 46/20)
Sec. 20. Manufacturing of mercury fever thermometers prohibited. On or after July 1, 2004, no person shall manufacture a mercury fever thermometer in this State.
(Source: P.A. 93-165, eff. 1-1-04.)

(410 ILCS 46/22)
Sec. 22. Sale and distribution of cosmetics, toiletries, or fragrances containing mercury. No person shall distribute or sell any cosmetics, toiletries, or fragrances containing mercury. Any person who knowingly sells or distributes mercury-containing cosmetics, toiletries, or fragrances in this State is guilty of a petty offense and shall be fined an amount not to exceed $500.
(Source: P.A. 95-1019, eff. 6-1-09.)

(410 ILCS 46/23)
Sec. 23. Disclosure. Any person in this State manufacturing cosmetics, toiletries, or fragrances containing mercury must disclose the level of mercury in the product. A manufacturer who fails to disclose the level of mercury in its cosmetics, toiletries, or fragrances is guilty of a business offense and shall be fined $10,000.
(Source: P.A. 95-1019, eff. 6-1-09.)

(410 ILCS 46/25)
Sec. 25. Sale, distribution, or promotional gifts of mercury-added novelty products prohibited. On and after July 1, 2004, no mercury-added novelty products may be offered for sale or distributed for promotional purposes in Illinois if the offeror or distributor knows or has reason to know that the product contains mercury, unless the mercury is solely within a button-cell battery or a fluorescent light bulb.
(Source: P.A. 98-756, eff. 7-16-14.)

(410 ILCS 46/27)
Sec. 27. Sale and distribution of certain mercury-added products prohibited.
(a) No person shall sell, offer to sell, or distribute the following mercury-added products in this State:
(1) barometers;
(2) esophageal dilators, bougie tubes, or

gastrointestinal tubes;

(3) flow meters;
(4) hydrometers;
(5) hygrometers;
(6) manometers;
(7) pyrometers;
(8) sphygmomanometers;
(9) thermometers;
(10) psychrometers;
(11) pressure transducers;
(12) rings;
(13) seals;
(14) sensors; or
(15) zinc air button cell batteries.
(b) This Section does not apply to the sale of a mercury-added product listed in paragraphs (1) through (15) of subsection (a) if use of the product is a federal requirement or if the only mercury-added component in the product is a button cell battery, other than a zinc air button cell battery.
(c) This Section does not apply to the sale of a mercury-added product listed in paragraphs (1) through (15) of subsection (a) for which an exemption is obtained under this subsection (c). The manufacturer of the product may apply for an exemption for one or more uses of the product by filing a written petition with the Agency. The Agency may grant an exemption, with or without conditions, if the manufacturer demonstrates the following:
(1) a system exists for the proper collection,

transportation, and processing of the product at the end of its useful life; and

(2) one of the following applies:
(i) use of the product provides a net benefit to

the environment, public health, or public safety when compared to available nonmercury alternatives; or

(ii) technically feasible nonmercury alternatives

are not available at comparable cost.

Before approving an exemption, the Agency may consult with other states to promote consistency in the regulation of the product for which the exemption is requested. The Agency may also publish notice of its receipt of petitions for exemptions on its website and consider public comments submitted in response to the petitions. Exemptions shall be granted for a term of 5 years and may be renewed for additional 5-year terms upon written application by the manufacturer if the manufacturer demonstrates that the criteria of this subsection (c) and the conditions of the product's original exemption approval continue to be met. All petitions for exemptions and exemption renewals shall be submitted on forms prescribed by the Agency.
(Source: P.A. 97-459, eff. 7-1-12; 97-1107, eff. 7-1-13.)

(410 ILCS 46/30)
Sec. 30. Penalty for violation. Except as provided in Sections 22 and 23 of this Act, a person who violates this Act shall be guilty of a petty offense and upon conviction shall be subject to a fine of not less than $50 and not more than $200 for each violation.
(Source: P.A. 95-1019, eff. 6-1-09.)

(410 ILCS 46/35)
Sec. 35. The Agency may participate in the establishment and implementation of a regional, multistate clearinghouse to assist in carrying out the requirements of this Act.
(Source: P.A. 95-87, eff. 8-13-07.)

(410 ILCS 46/40)
Sec. 40. Mercury-containing compact fluorescent lighting; Internet Web site and outreach; procurement.
(a) By October 1, 2009, the Agency shall create a Web site that provides information on the mercury content of compact fluorescent lamps used in residential applications, what to do when a fluorescent lamp breaks, and options for consumers to safely manage and recycle spent mercury-containing compact fluorescent lamps generated in the State. The Agency shall also collaborate with lamp manufacturers, retailers, utilities, local governments, environmental organizations, and solid waste haulers on outreach efforts to inform consumers about the safe and proper management of spent mercury-containing fluorescent lamps. In developing an outreach strategy, the Agency shall consider a variety of media and methods for disseminating information, including, but not limited to, point of sale information, newspaper and magazine advertisements, Web sites, package markings, bill inserts, public service announcements, and stickers for dumpsters and trash bins.
(b) By March 1, 2010, the Department of Central Management Services, in collaboration with the Department of Commerce and Economic Opportunity and the Agency, shall review and revise procurement specifications for lamps and ballasts purchased by State agencies. The specifications shall be revised to optimize energy efficiency, toxics reduction, lighting quality, and lamp life, taking into account performance, availability and cost considerations. After July 1, 2010, the Department of Central Management Services shall ensure that the environmental and performance specifications developed under this subsection are incorporated into bid solicitations issued, and contracts entered into, for lamps and ballasts purchased by State agencies.
(c) For the purposes of this subsection,
(1) "Lamp" means the bulb or tube portion of an

electrical lighting device, including, but not limited to, a compact fluorescent lamp; a linear, circular or u-bent tube; a high intensity discharge lamp; or an exit sign lamp or fixture.

(2) "Ballast" means a device used to provide and

control the voltage in a linear fluorescent lamp.

(Source: P.A. 96-393, eff. 8-13-09.)



410 ILCS 47/ - Poison Control System Act.

(410 ILCS 47/1)
Sec. 1. Short title. This Act may be cited as the Poison Control System Act.
(Source: P.A. 87-1145.)

(410 ILCS 47/5)
Sec. 5. Declaration of purpose. The General Assembly finds and declares that it is in the public interest to reduce the incidence, severity, and expenditures associated with the accidental, intentional, and environmental poisoning of children, adults, and animals; to educate the public and health professionals concerning the prevention and treatment of hazardous exposures; and to ensure that adequate poison control services are available on a statewide basis. The General Assembly believes that the people of the State of Illinois will benefit from the provision of poison control activities because these activities will reduce the number of accidental poisonings, provide immediate medical information, and lower health care costs. In addition, poison control activities will reduce the number of deaths, reduce emotional stress, promote faster recovery, and provide more cost effective treatment for poisoning exposures. The General Assembly also finds that a statewide poison control system covering human and animal exposures can utilize animal exposures as monitors of environmental quality and human risk, provide for a complete epidemiological surveillance of poisoning, reduce the economic impact from livestock loss due to poisoning and help maintain a safe food supply, and avoid duplication of services and waste. A statewide system will also increase preparedness for toxicological disasters and provide antidote depots. It is the purpose of this Act to establish a comprehensive, statewide regional poison control system so that any person may obtain expert hazard, toxicology, and treatment information on a 24 hours basis.
(Source: P.A. 87-1145.)

(410 ILCS 47/10)
Sec. 10. Definitions. As used in this Act:
"Human poison control center" means an emergency public health service providing toxicity, hazard, and treatment information, case documentation, and follow-up calls. A human poison control center is staffed, in part, by professionals dedicated solely to the operation of the center while staffing the center, provides a 24 hour a day toll-free telephone access, and provides the public and health professionals with educational programs on poison prevention and treatment.
"Animal poison control center" means an emergency animal oriented service providing toxicity, hazard, and treatment information, case documentation, and follow-up calls. An animal poison control center is staffed with veterinarians dedicated solely to the operation of the center on a 24 hour a day basis with toll-free telephone access, and provides the public and health professionals with educational programs on poison prevention and treatment.
"Regional poison control center" means a human poison control center designated by the Illinois Department of Public Health, or an animal poison control center designated by the Illinois Department of Agriculture under Section 15.
(Source: P.A. 87-1145.)

(410 ILCS 47/13)
Sec. 13. Funding; study. To ensure the stability of funding for the Illinois Poison Control System, the Department of Public Health and the Illinois Poison Advisory Board shall conduct a study to determine the feasibility of establishing a formula that sets State goals for funding the System. As part of the study, the Department of Public Health and the Illinois Poison Advisory Board shall consider the adoption of a formula of funding for the Illinois Poison Control System that establishes a minimum threshold of funding set on a per capita basis. Also, as part of the study, the Department of Public Health and the Illinois Poison Advisory Board shall consider the feasibility of implementing a separate source of funding for the Illinois Poison Control System separate from the General Revenue Fund. The Department of Public Health and the Illinois Poison Advisory Board shall complete the study by December 31, 2005 and shall present their findings to the Illinois General Assembly for its consideration.
(Source: P.A. 93-729, eff. 7-14-04.)

(410 ILCS 47/15)
Sec. 15. Regional center designation. By January 1, 1993, the Director of the Illinois Department of Public Health shall designate at least one and no more than 3 human poison control centers. The director of the Illinois Department of Agriculture shall designate one animal poison control center as regional poison control center to provide comprehensive poison control center services for animal exposures by January 1, 1993. The services provided by the centers shall adhere to the appropriate national standards promulgated by the American Association of Poison Control Centers and the Illinois State Veterinary Medical Association; adherence to these standards shall occur within 2 years after designation by the respective departments, unless the center has been granted an extension by the Illinois Department of Public Health or the Illinois Department of Agriculture. The 2-year period shall automatically be extended for an additional 2 years if funding was not secured after a poison control center's initial designation. The designated departments shall set standards of operation after consulting with current poison control service providers. Poison control centers shall cooperate to reduce the cost of operations, collect information on poisoning exposures, and provide education to the public and health professionals. A regional poison control center shall continue to operate unless it voluntarily closes or the designating departments revoke the designation for failure to comply with the standards. Centers designated under this Act shall be considered State agencies for purposes of the State Employee Indemnification Act.
(Source: P.A. 97-135, eff. 7-14-11.)



410 ILCS 48/ - Brominated Fire Retardant Prevention Act.

(410 ILCS 48/1)
Sec. 1. Short title. This Act may be cited as the Brominated Fire Retardant Prevention Act.
(Source: P.A. 94-100, eff. 7-1-05.)

(410 ILCS 48/5)
Sec. 5. Legislative findings.
(a) Chemicals known as brominated flame retardants (BFR's) are widely used in the United States. To meet stringent fire standards, manufacturers add BFR's to a multitude of products, including plastic housing of electronics and computers, circuit boards, and the foam and textiles used in furniture.
(b) Polybrominated diphenyl ether (PBDE), which is a subcategory of BFR's, has increased forty-fold in human breast milk since the 1970s.
(c) PBDE has the potential to disrupt thyroid hormone balance and contribute to a variety of developmental deficits, including low intelligence and learning disabilities. PBDE may also have the potential to cause cancer.
(d) Substantial efforts to eliminate BFR's from products have been made throughout the world, including private and public sectors. These efforts have made available numerous alternatives safe to human health while meeting stringent fire standards. To meet market demand, it is in the interest of State manufacturers to eliminate the use of BFR's.
(e) In order to protect the public health and the environment, the General Assembly believes it is necessary for the State to develop a precautionary approach regarding the production, use, storage, and disposal of products containing brominated fire retardants.
(Source: P.A. 94-100, eff. 7-1-05.)

(410 ILCS 48/10)
Sec. 10. Definitions. In this Act:
"DecaBDE" means decabromodiphenyl ether.
"OctaBDE" means octabromodiphenyl ether.
"PBDE" means polybrominated diphenyl ether.
"PentaBDE" means pentabromodiphenyl ether.
(Source: P.A. 94-100, eff. 7-1-05.)

(410 ILCS 48/15)
Sec. 15. Regulation of brominated flame retardant.
(a) Effective January 1, 2006, a person may not manufacture, process, or distribute in commerce a product or a flame-retarded part of a product containing more than one-tenth of 1% of pentaBDE or octaBDE.
(b) Subsection (a) of this Section does not apply to the following:
(1) The sale by a business, charity, or private party

of any used product containing PBDE.

(2) The distribution in commerce of original

equipment manufacturer replacement service parts manufactured prior to the effective date of this Act.

(3) The processing of recycled material containing

pentaBDE or octaBDE in compliance with applicable State and federal laws.

(Source: P.A. 94-100, eff. 7-1-05.)

(410 ILCS 48/20)
Sec. 20. Penalty. A person who violates Section 15 of this Act is guilty of a business offense and upon conviction shall be subject to a fine of not less than $10,000 and not more than $25,000 for each violation.
(Source: P.A. 94-100, eff. 7-1-05.)

(410 ILCS 48/25)
Sec. 25. DecaBDE Study. By January 2, 2006, the Illinois Environmental Protection Agency, shall submit to the General Assembly and the Governor a report that reviews the latest available scientific research to address the following issues:
(1) whether decaBDE is bio-accumulating in humans and

the environment, and if so, whether the levels of decaBDE are increasing, decreasing, or staying the same;

(2) how are humans exposed to decaBDE;
(3) what health effects could result from exposure to

decaBDE, and are current levels of exposure at levels that could produce these effects;

(4) whether decaBDE breaks down into more harmful

chemicals that could damage public health; and

(5) whether effective flame retardants are available

for decaBDE uses, and whether the use of available alternatives reduce health risks while still maintaining an adequate level of flame retardant performance.

(Source: P.A. 94-100, eff. 7-1-05.)

(410 ILCS 48/30)
Sec. 30. Review of decaBDE study. By February 28, 2006, the Illinois Department of Public Health, shall submit to the General Assembly and the Governor a report that reviews the Illinois Environmental Protection Agency's decaBDE study. In addition to a review of any public health implications the Department of Public Health believes would result from exposure to decaBDE, it shall also comment on the following:
(1) the known exposure pathways for humans to

decaBDE;

(2) what scientific evidence exists to demonstrate

that decaBDE breaks down into other chemicals that could pose public health concerns; and

(3) what research and analysis exists on the

potential human health effects of flame retardants that could be used as alternatives to decaBDE.

(Source: P.A. 94-100, eff. 7-1-05.)

(410 ILCS 48/35)
Sec. 35. Transportation of products containing PBDEs. Nothing in this Act restricts a manufacturer, importer, or distributor from transporting products containing PBDEs through this State or storing PBDEs in this State for further distribution.
(Source: P.A. 94-100, eff. 7-1-05.)

(410 ILCS 48/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 94-100, eff. 7-1-05.)



410 ILCS 50/ - Medical Patient Rights Act.

(410 ILCS 50/0.01) (from Ch. 111 1/2, par. 5400)
Sec. 0.01. Short Title. This Act may be cited as the Medical Patient Rights Act.
(Source: P.A. 86-1324.)

(410 ILCS 50/1) (from Ch. 111 1/2, par. 5401)
Sec. 1. The purpose of this Act is to establish certain rights for medical patients and to provide a penalty for the violation thereof.
(Source: P.A. 81-1167.)

(410 ILCS 50/2) (from Ch. 111 1/2, par. 5402)
Sec. 2. As used in this Act, unless the context otherwise requires, the terms specified in Sections 2.01 through 2.05 have the meanings ascribed to them in those Sections.
(Source: P.A. 86-820; 86-1355; 86-1475.)

(410 ILCS 50/2.01) (from Ch. 111 1/2, par. 5402.01)
Sec. 2.01. "Patient" means any person who has received or is receiving medical care, treatment or services from an individual or institution licensed to provide medical care or treatment in this State.
(Source: P.A. 81-1167.)

(410 ILCS 50/2.02) (from Ch. 111 1/2, par. 5402.02)
Sec. 2.02. "Health services corporation" means any corporation issuing a plan for medical or hospital services or for the payment or reimbursement of expenses arising from such services.
(Source: P.A. 81-1167.)

(410 ILCS 50/2.03) (from Ch. 111 1/2, par. 5402.03)
Sec. 2.03. "Health care provider" means any public or private facility that provides, on an inpatient or outpatient basis, preventive, diagnostic, therapeutic, convalescent, rehabilitation, mental health, or intellectual disability services, including general or special hospitals, skilled nursing homes, extended care facilities, intermediate care facilities and mental health centers.
(Source: P.A. 97-227, eff. 1-1-12.)

(410 ILCS 50/2.04) (from Ch. 111 1/2, par. 5402.04)
Sec. 2.04. "Insurance company" means (1) an insurance company, fraternal benefit society, and any other insurer subject to regulation under the Illinois Insurance Code; or (2) a health maintenance organization.
(Source: P.A. 85-677; 85-679.)

(410 ILCS 50/2.05) (from Ch. 111 1/2, par. 5402.05)
Sec. 2.05. "Experimental procedures" means a research program or an experimental procedure, as defined under the rules and regulations of the Hospital Licensing Act.
(Source: P.A. 86-1355.)

(410 ILCS 50/3) (from Ch. 111 1/2, par. 5403)
Sec. 3. The following rights are hereby established:
(a) The right of each patient to care consistent with sound nursing and medical practices, to be informed of the name of the physician responsible for coordinating his or her care, to receive information concerning his or her condition and proposed treatment, to refuse any treatment to the extent permitted by law, and to privacy and confidentiality of records except as otherwise provided by law.
(b) The right of each patient, regardless of source of payment, to examine and receive a reasonable explanation of his total bill for services rendered by his physician or health care provider, including the itemized charges for specific services received. Each physician or health care provider shall be responsible only for a reasonable explanation of those specific services provided by such physician or health care provider.
(c) In the event an insurance company or health services corporation cancels or refuses to renew an individual policy or plan, the insured patient shall be entitled to timely, prior notice of the termination of such policy or plan.
An insurance company or health services corporation that requires any insured patient or applicant for new or continued insurance or coverage to be tested for infection with human immunodeficiency virus (HIV) or any other identified causative agent of acquired immunodeficiency syndrome (AIDS) shall (1) give the patient or applicant prior written notice of such requirement, (2) proceed with such testing only upon the written authorization of the applicant or patient, and (3) keep the results of such testing confidential. Notice of an adverse underwriting or coverage decision may be given to any appropriately interested party, but the insurer may only disclose the test result itself to a physician designated by the applicant or patient, and any such disclosure shall be in a manner that assures confidentiality.
The Department of Insurance shall enforce the provisions of this subsection.
(d) The right of each patient to privacy and confidentiality in health care. Each physician, health care provider, health services corporation and insurance company shall refrain from disclosing the nature or details of services provided to patients, except that such information may be disclosed: (1) to the patient, (2) to the party making treatment decisions if the patient is incapable of making decisions regarding the health services provided, (3) for treatment in accordance with 45 CFR 164.501 and 164.506, (4) for payment in accordance with 45 CFR 164.501 and 164.506, (5) to those parties responsible for peer review, utilization review, and quality assurance, (6) for health care operations in accordance with 45 CFR 164.501 and 164.506, (7) to those parties required to be notified under the Abused and Neglected Child Reporting Act or the Illinois Sexually Transmissible Disease Control Act, or (8) as otherwise permitted, authorized, or required by State or federal law. This right may be waived in writing by the patient or the patient's guardian or legal representative, but a physician or other health care provider may not condition the provision of services on the patient's, guardian's, or legal representative's agreement to sign such a waiver. In the interest of public health, safety, and welfare, patient information, including, but not limited to, health information, demographic information, and information about the services provided to patients, may be transmitted to or through a health information exchange, as that term is defined in Section 2 of the Mental Health and Developmental Disabilities Confidentiality Act, in accordance with the disclosures permitted pursuant to this Section. Patients shall be provided the opportunity to opt out of their health information being transmitted to or through a health information exchange in accordance with the regulations, standards, or contractual obligations adopted by the Illinois Health Information Exchange Authority in accordance with Section 9.6 of the Mental Health and Developmental Disabilities Confidentiality Act, Section 9.6 of the AIDS Confidentiality Act, or Section 31.8 of the Genetic Information Privacy Act, as applicable. In the case of a patient choosing to opt out of having his or her information available on an HIE, nothing in this Act shall cause the physician or health care provider to be liable for the release of a patient's health information by other entities that may possess such information, including, but not limited to, other health professionals, providers, laboratories, pharmacies, hospitals, ambulatory surgical centers, and nursing homes.
(Source: P.A. 98-1046, eff. 1-1-15.)

(410 ILCS 50/3.1) (from Ch. 111 1/2, par. 5403.1)
Sec. 3.1. (a) Any patient who is the subject of a research program or an experimental procedure, as defined under the rules and regulations of the Hospital Licensing Act, shall have, at a minimum, the right to receive an explanation of the nature and possible consequences of such research or experiment before the research or experiment is conducted, and to consent to or reject it.
(b) No physician may conduct any research program or experimental procedure on a patient without the prior informed consent of the patient or, if the patient is unable to consent, the patient's guardian, spouse, parent, or authorized agent.
(c) This Section shall not apply to any research program or medical experimental procedure for patients subject to a life-threatening emergency that is conducted in accordance with Part 50 of Title 21 of, and Part 46 of Title 45 of, the Code of Federal Regulations.
(Source: P.A. 90-36, eff. 6-27-97.)

(410 ILCS 50/3.2) (from Ch. 111 1/2, par. 5403.2)
Sec. 3.2. (a) Every health care facility in this State shall permit visitation by any person or persons designated by a patient who is 18 years of age or older and who is allowed rights of visitation unless (1) the facility does not allow any visitation for a patient or patients, or (2) the facility or the patient's physician determines that visitation would endanger the physical health or safety of a patient or visitor, or would interfere with the operations of the facility. Nothing in this Act shall restrict the ability of a health care facility to regulate the hours of visitation, the number of visitors per patient or the movement of visitors within the facility.
(b) Nothing in this Section shall be construed to further limit or restrict the right of visitation provided by other provisions of law.
(c) For the purposes of this Section a "health care facility" does not include a developmental disability facility, a mental health facility or a mental health center.
(Source: P.A. 87-651.)

(410 ILCS 50/3.3)
Sec. 3.3. Prohibition on the markup of anatomic pathology services.
(a) A physician who orders, but who does not supervise or perform, an anatomic pathology service shall disclose in a bill for such service presented to the patient:
(1) the name and address of the physician or

laboratory that provided the anatomic pathology service; and

(2) the actual amount paid or to be paid for each

anatomic pathology service provided to the patient by the physician or laboratory that performed the service.

(b) A physician subject to the requirement of subsection (a) of this Section when billing a patient, insurer, or third-party payer shall not markup, or directly or indirectly increase, the amount subject to disclosure under paragraph (2) of subsection (a) of this Section in any bill presented to a patient, insurer, or third-party payer.
(c) This Section does not prohibit a referring physician from charging a specimen acquisition or processing charge if:
(1) the charge is limited to actual costs incurred

for specimen collection and transportation; and

(2) the charge is separately coded or denoted as a

service distinct from the performance of the anatomic pathology service, in conformance with the coding policies of the American Medical Association.

(d) The requirements of this Section do not apply to an anatomic pathology service ordered or provided by:
(1) facilities licensed under the Hospital Licensing

Act or the University of Illinois Hospital Act or clinical laboratories owned, operated by, or operated within facilities licensed under the Hospital Licensing Act or the University of Illinois Hospital Act;

(2) any public health clinic or nonprofit health

clinic; or

(3) any government agency, or their specified public

or private agents.

(e) No patient, insurer, or other third-party payer, shall be required to reimburse any licensed health care professional for charges or claims submitted in violation of this Section.
(f) A person who receives a bill for an anatomic pathology service made in knowing and willful violation of this Section may maintain an action to recover the actual amount paid for the bill.
(g) The Department of Insurance shall enforce the provisions of this Section for any bill submitted to a payer in violation of this Section.
(h) For the purposes of this Section, "anatomic pathology services" means:
(1) histopathology or surgical pathology, meaning

the gross and microscopic examination performed by a physician or under the supervision of a physician, including histologic processing;

(2) cytopathology, meaning the microscopic

examination of cells from (A) fluids, (B) aspirates, (C) washings, (D) brushings, or (E) smears, including the Pap smear test examination performed by a physician or under the supervision of a physician;

(3) hematology, meaning the microscopic evaluation

of bone marrow aspirates and biopsies performed by a physician, or under the supervision of a physician, and peripheral blood smears when the attending or treating physician or technologist requests that a blood smear be reviewed by a pathologist;

(4) sub-cellular pathology or molecular pathology,

meaning the assessment of a patient specimen for the detection, localization, measurement, or analysis of one or more protein or nucleic acid targets; and

(5) blood-banking services performed by

pathologists.

(Source: P.A. 98-1127, eff. 1-1-15.)

(410 ILCS 50/4) (from Ch. 111 1/2, par. 5404)
Sec. 4. Violations. Any physician or health care provider that violates a patient's rights as set forth in subparagraph (b) of Section 3 is guilty of a petty offense and shall be fined $500. Any insurance company or health service corporation that violates a patient's rights as set forth in subparagraph (c) of Section 3 is guilty of a petty offense and shall be fined $1,000. Any physician, health care provider, health services corporation or insurance company that violates a patient's rights as set forth in subsection (d) of Section 3 is guilty of a petty offense and shall be fined $1,000.
(Source: P.A. 92-651, eff. 7-11-02.)

(410 ILCS 50/5)
Sec. 5. Statement of hospital patient's rights.
(a) Each patient admitted to a hospital, and the guardian or authorized representative or parent of a minor patient, shall be given a written statement of all the rights enumerated in this Act, or a similar statement of patients' rights required of the hospital by the Joint Commission on Accreditation of Healthcare Organizations or a similar accrediting organization. The statement shall be given at the time of admission or as soon thereafter as the condition of the patient permits.
(b) If a patient is unable to read the written statement, a hospital shall make a reasonable effort to provide it to the guardian or authorized representative of the patient.
(c) The statement shall also include the right not to be discriminated against by the hospital due to the patient's race, color, or national origin where such characteristics are not relevant to the patient's medical diagnosis and treatment. The statement shall further provide each admitted patient or the patient's representative or guardian with notice of how to initiate a grievance regarding improper discrimination with the hospital and how the patient may lodge a grievance with the Illinois Department of Public Health and the Illinois Department of Human Rights regardless of whether the patient has first used the hospital's grievance process.
(Source: P.A. 97-485, eff. 8-22-11.)

(410 ILCS 50/5.1)
Sec. 5.1. Discrimination grievance procedures. Upon receipt of a grievance alleging unlawful discrimination on the basis of race, color, or national origin, the hospital must investigate the claim and work with the patient to address valid or proven concerns in accordance with the hospital's grievance process. At the conclusion of the hospital's grievance process, the hospital shall inform the patient that such grievances may be reported to the Illinois Department of Public Health if not resolved to the patient's satisfaction at the hospital level.
(Source: P.A. 97-485, eff. 8-22-11.)

(410 ILCS 50/5.2)
Sec. 5.2. Emergency room anti-discrimination notice. Every hospital shall post a sign next to or in close proximity of its sign required by Section 489.20 (q)(1) of Title 42 of the Code of Federal Regulations stating the following:
"You have the right not to be discriminated against by the hospital due to your race, color, or national origin if these characteristics are unrelated to your diagnosis or treatment. If you believe this right has been violated, please call (insert number for hospital grievance officer).".
(Source: P.A. 97-485, eff. 8-22-11.)

(410 ILCS 50/6)
Sec. 6. Identification badges. A health care facility that provides treatment or care to a patient in this State shall require each employee of or volunteer for the facility, including a student, who examines or treats a patient or resident of the facility to wear an identification badge that readily discloses the first name, licensure status, if any, and staff position of the person examining or treating the patient or resident. This Section does not apply to a facility licensed or certified under the ID/DD Community Care Act, the MC/DD Act, or the Community-Integrated Living Arrangements Licensure and Certification Act.
(Source: P.A. 98-243, eff. 1-1-14; 98-890, eff. 1-1-15; 99-180, eff. 7-29-15.)

(410 ILCS 50/7)
Sec. 7. Patient examination. Any physician, medical student, resident, advanced practice registered nurse, registered nurse, or physician assistant who provides treatment or care to a patient shall inform the patient of his or her profession upon providing the treatment or care, which includes but is not limited to any physical examination, such as a pelvic examination. In the case of an unconscious patient, any care or treatment must be related to the patient's illness, condition, or disease.
(Source: P.A. 100-513, eff. 1-1-18.)

(410 ILCS 50/99)
Sec. 99. This Act takes effect on becoming a law.
(Source: P.A. 88-670, eff. 12-2-94.)



410 ILCS 51/ - Mercury-Free Vaccine Act.

(410 ILCS 51/1)
Sec. 1. Short title. This Act may be cited as the Mercury-Free Vaccine Act.
(Source: P.A. 94-614, eff. 1-1-06.)

(410 ILCS 51/5)
Sec. 5. Banned mercury-containing vaccines.
(a) Commencing January 1, 2006, a person shall not be vaccinated with a mercury-containing vaccine that contains more than 1.25 micrograms of mercury per dose.
(b) Commencing January 1, 2008, no person shall be vaccinated with a vaccine or injected with any product that contains, or prior to dilution, had contained as an additive, any mercury based product, whether at preservative or trace amount levels.
(c) The Department of Public Health shall implement a policy to distribute, preferentially, influenza vaccines that are thimerosal-free or contain only trace amounts of thimerosal for the immunization of children under the age of 3 who are participating in the Vaccines for Children program, provided that the supply of influenza vaccines to health care providers is not impeded by the exercise of this preference. The Department shall annually communicate this policy to the General Assembly and health care providers.
(Source: P.A. 94-614, eff. 1-1-06; 95-409, eff. 1-1-08.)

(410 ILCS 51/10)
Sec. 10. Exemption. The Department of Public Health may exempt the use of a vaccine from this Act if the Department finds that an actual or potential bio-terrorist incident or other actual or potential public health emergency, including an epidemic or shortage of supply of a vaccine at a reasonable cost that would prevent a person from receiving the needed vaccine, makes necessary the administration of a vaccine containing more mercury than the maximum level set forth in subsection (a) or subsection (b) of Section 5 in the case of influenza vaccine. The exemption shall meet all of the following conditions:
(1) The exemption shall not be issued for more than

12 months.

(2) At the end of the effective period of any

exemption, the Department may issue another exemption for up to 12 months for the same incident or public health emergency, if the Department makes a determination that any exemption is necessary as set forth in this Section and the Department notifies the legislature and interested parties pursuant to paragraphs (3), (4), and (5).

(3) Upon issuing an exemption, the Department shall,

within 48 hours, notify the legislature about any exemption and about the Department's findings justifying the exemption's approval.

(4) Upon request for an exemption, the Department

shall notify an interested party, who has expressed his or her interest to the Department in writing, that an exemption request has been made.

(5) Upon issuing an exemption, the Department shall,

within 7 days, notify an interested party, who has expressed his or her interest to the Department in writing, about any exemption and about the Department's findings justifying the exemption's approval.

(6) Upon issuing an exemption, the Department shall

remind health care providers to distribute, preferentially, influenza vaccines that are thimerosal-free or contain only trace amounts of thimerosal for the immunization of children under the age of 3, provided that the supply of influenza vaccines to health care providers is not impeded by the exercise of this preference.

(Source: P.A. 94-614, eff. 1-1-06; 95-409, eff. 1-1-08.)

(410 ILCS 51/15)
Sec. 15. Notification. The Department of Public Health shall annually notify health care providers about the requirements of this Act and encourage health care providers to increase immunization rates among persons who are recommended to receive influenza immunization, using all licensed vaccines, with preference given to influenza vaccines that are thimerosal-free or contain only trace amounts of thimerosal. The Department shall include this annual notification on its Internet web site. The Department shall annually report to the General Assembly, on or before December 31, on its efforts to inform health care providers about thimerosal-free vaccines. The Department shall notify health care providers about the availability of influenza vaccines and the most effective time for persons to be vaccinated.
(Source: P.A. 95-409, eff. 1-1-08.)



410 ILCS 53/ - Suicide Prevention, Education, and Treatment Act.

(410 ILCS 53/1)
Sec. 1. Short title. This Act may be cited as the Suicide Prevention, Education, and Treatment Act.
(Source: P.A. 93-907, eff. 8-11-04.)

(410 ILCS 53/5)
Sec. 5. Legislative findings. The General Assembly makes the following findings:
(1) The Surgeon General of the United States has

described suicide prevention as a serious public health priority and has called upon each state to develop a statewide comprehensive suicide prevention strategy using a public health approach. Suicide now ranks 10th among causes of death, nationally.

(2) In 1998, 1,064 Illinoisans lost their lives to

suicide, an average of 3 Illinois residents per day. It is estimated that there are between 21,000 and 35,000 suicide attempts in Illinois every year. Three and one-half percent of all suicides in the nation take place in Illinois.

(3) Among older adults, suicide rates are increasing,

making suicide the leading fatal injury among the elderly population in Illinois. As the proportion of Illinois' population age 75 and older increases, the number of suicides among persons in this age group will also increase, unless an effective suicide prevention strategy is implemented.

(4) Adolescents are far more likely to attempt

suicide than other age groups in Illinois. The data indicates that there are 100 attempts for every adolescent suicide completed. In 1998, 156 Illinois youths died by suicide, between the ages of 15 through 24. Using this estimate, there were likely more than 15,500 suicide attempts made by Illinois adolescents or approximately 50% of all estimated suicide attempts that occurred in Illinois were made by adolescents.

(5) Homicide and suicide rank as the second and third

leading causes of death in Illinois for youth, respectively. Both are preventable. While the death rates for unintentional injuries decreased by more than 35% between 1979 and 1996, the death rates for homicide and suicide increased for youth. Evidence is growing in terms of the links between suicide and other forms of violence. This provides compelling reasons for broadening the State's scope in identifying risk factors for self-harmful behavior. The number of estimated youth suicide attempts and the growing concerns of youth violence can best be addressed through the implementation of successful gatekeeper-training programs to identify and refer youth at risk for self-harmful behavior.

(6) The American Association of Suicidology

conservatively estimates that the lives of at least 6 persons related to or connected to individuals who attempt or complete suicide are impacted. Using these estimates, in 1998, more than 6,000 Illinoisans struggled to cope with the impact of suicide.

(7) Decreases in alcohol and other drug abuse, as

well as decreases in access to lethal means, significantly reduce the number of suicides.

(8) Suicide attempts are expected to be higher than

reported because attempts not requiring medical attention are not required to be reported. The underreporting of suicide completion is also likely because suicide classification involves conclusions regarding the intent of the deceased. The stigma associated with suicide is also likely to contribute to underreporting. Without interagency collaboration and support for proven, community-based, culturally-competent suicide prevention and intervention programs, suicides are likely to rise.

(9) Emerging data on rates of suicide based on

gender, ethnicity, age, and geographic areas demand a new strategy that responds to the needs of a diverse population.

(10) According to Children's Safety Network Economics

Insurance, the cost of youth suicide acts by persons in Illinois who are under 21 years of age totals $539,000,000, including medical costs, future earnings lost, and a measure of quality of life.

(11) Suicide is the second leading cause of death in

Illinois for persons between the ages of 15 and 24.

(12) In 1998, there were 1,116 homicides in Illinois,

which outnumbered suicides by only 52. Yet, so far, only homicide has received funding, programs, and media attention.

(13) According to the 1999 national report on

statistics for suicide of the American Association of Suicidology, categories of unintentional injury, motor vehicle deaths, and all other deaths include many reported and unsubstantiated suicides that are not identified correctly because of poor investigatory techniques, unsophisticated inquest jurors, and stigmas that cause families to cover up evidence.

(14) Programs for HIV infectious diseases are very

well funded even though, in Illinois, HIV deaths number 30% less than suicide deaths.

(Source: P.A. 93-907, eff. 8-11-04.)

(410 ILCS 53/10)
Sec. 10. Definitions. For the purpose of this Act, unless the context otherwise requires:
"Alliance" means the Illinois Suicide Prevention Alliance.
"Department" means the Department of Public Health.
"Plan" means the Illinois Suicide Prevention Strategic Plan set forth in Section 15.
(Source: P.A. 95-109, eff. 1-1-08.)

(410 ILCS 53/13)
Sec. 13. Duration; report. All projects set forth in this Act must be at least 3 years in duration, and the Department and related contracts as well as the Illinois Suicide Prevention Alliance must report annually to the Governor and General Assembly on the effectiveness of these activities and programs.
(Source: P.A. 95-109, eff. 1-1-08.)

(410 ILCS 53/15)
Sec. 15. Suicide Prevention Alliance.
(a) The Alliance is created as the official grassroots creator, planner, monitor, and advocate for the Illinois Suicide Prevention Strategic Plan. No later than one year after the effective date of this Act, the Alliance shall review, finalize, and submit to the Governor and the General Assembly the Illinois Suicide Prevention Strategic Plan and appropriate processes and outcome objectives for 10 overriding recommendations and a timeline for reaching these objectives.
(b) The Alliance shall use the United States Surgeon General's National Suicide Prevention Strategy as a model for the Plan. The Alliance shall review the statutorily prescribed missions of major State mental health, health, aging, and school mental health programs and recommend, as necessary and appropriate, statutory changes to include suicide prevention in the missions and procedures of those programs. The Alliance shall prepare a report of that review, including its recommendations, and shall submit the report to the Governor and the General Assembly by December 31, 2004.
(c) The Director of Public Health shall appoint the members of the Alliance. The membership of the Alliance shall include, without limitation, representatives of statewide organizations and other agencies that focus on the prevention of suicide and the improvement of mental health treatment or that provide suicide prevention or survivor support services. Other disciplines that shall be considered for membership on the Alliance include law enforcement, first responders, faith-based community leaders, universities, and survivors of suicide (families and friends who have lost persons to suicide) as well as consumers of services of these agencies and organizations.
(d) The Alliance shall meet at least 4 times a year, and more as deemed necessary, in various sites statewide in order to foster as much participation as possible. The Alliance, a steering committee, and core members of the full committee shall monitor and guide the definition and direction of the goals of the full Alliance, shall review and approve productions of the plan, and shall meet before the full Alliance meetings.
(Source: P.A. 95-109, eff. 1-1-08.)

(410 ILCS 53/20)
Sec. 20. General awareness and screening program.
(a) The Department shall provide technical assistance for the work of the Alliance and the production of the Plan and shall distribute general information and screening tools for suicide prevention to the general public through local public health departments throughout the State. These materials shall be distributed to agencies, schools, hospitals, churches, places of employment, and all related professional caregivers to educate all citizens about warning signs and interventions that all persons can do to stop the suicidal cycle.
(b) This program shall include, without limitation, all of the following:
(1) Educational programs about warning signs and how

to help suicidal individuals.

(2) Educational presentations about suicide risk and

how to help at-risk people in special populations and with bilingual support to special cultures.

(3) The designation of an annual suicide awareness

week or month to include a public awareness campaign on suicide.

(4) A statewide suicide prevention conference before

November of 2004.

(5) An Illinois Suicide Prevention Speaker's Bureau.
(6) A program to educate the media regarding the

guidelines developed by the American Association for Suicidology for coverage of suicides and to encourage media cooperation in adopting these guidelines in reporting suicides.

(7) Increased training opportunities for volunteers,

professionals, and other caregivers to develop specific skills for assessing suicide risk and intervening to prevent suicide.

(Source: P.A. 95-109, eff. 1-1-08.)

(410 ILCS 53/25)
Sec. 25. Additional duties of the Alliance. The Alliance shall:
(1) Act as an advisor and lead consultant on the

design, implementation, and evaluation of all programs outlined in this Act.

(2) Establish interagency policy and procedures among

appropriate agencies for the collaboration and coordination needed to implement the programs outlined in this Act.

(3) Design, review, select, and monitor proposals for

the implementation of these activities in agencies throughout the State.

(Source: P.A. 95-109, eff. 1-1-08.)

(410 ILCS 53/30)
Sec. 30. Suicide prevention pilot programs.
(a) The Department shall establish, when funds are appropriated, up to 5 pilot programs that provide training and direct service programs relating to youth, elderly, special populations, high-risk populations, and professional caregivers. The purpose of these pilot programs is to demonstrate and evaluate the effectiveness of the projects set forth in this Act in the communities in which they are offered. The pilot programs shall be operational for at least 2 years of the 3-year requirement set forth in Section 13.
(b) The Director of Public Health is encouraged to ensure that the pilot programs include the following prevention strategies:
(1) school gatekeeper and faculty training;
(2) community gatekeeper training;
(3) general community suicide prevention education;
(4) health providers and physician training and

consultation about high-risk cases;

(5) depression, anxiety, and suicide screening

programs;

(6) peer support youth and older adult programs;
(7) the enhancement of 24-hour crisis centers,

hotlines, and person-to-person calling trees;

(8) means restriction advocacy and collaboration; and
(9) intervening and supporting after a suicide.
(c) The funds appropriated for purposes of this Section shall be allocated by the Department on a competitive, grant-submission basis, which shall include consideration of different rates of risk of suicide based on age, ethnicity, gender, prevalence of mental health disorders, different rates of suicide based on geographic areas in Illinois, and the services and curriculum offered to fit these needs by the applying agency.
(d) The Department and Alliance shall prepare a report as to the effectiveness of the demonstration projects established pursuant to this Section and submit that report no later than 6 months after the projects are completed to the Governor and General Assembly.
(Source: P.A. 95-109, eff. 1-1-08.)

(410 ILCS 53/99)
(This Act was approved by the Governor on August 11, 2004, so the actual effective date of this Act is August 11, 2004)
Sec. 99. Effective date. This Act takes effect July 1, 2004.
(Source: P.A. 93-907, eff. 8-11-04.)



410 ILCS 54/ - Tattoo and Body Piercing Establishment Registration Act.

(410 ILCS 54/1)
Sec. 1. Short title. This Act may be cited as the Tattoo and Body Piercing Establishment Registration Act.
(Source: P.A. 94-1040, eff. 7-1-07.)

(410 ILCS 54/5)
Sec. 5. Purpose. It has been established that non-sterile needles can lead to the spread of certain blood-borne illnesses such as Hepatitis and HIV. Tattoo and body piercing practices affect the health, safety, and welfare of the public, therefore, the General Assembly finds that the regulation of tattoo and body piercing establishments by the State is necessary to ensure public health, safety, and welfare. It is further declared that the purpose of this Act is to provide for a safe and adequate blood supply. This Act shall be liberally construed to carry out these objectives and purposes.
(Source: P.A. 94-1040, eff. 7-1-07.)

(410 ILCS 54/10)
Sec. 10. Definitions. In this Act:
"Aseptic technique" means a practice that prevents and hinders the transmission of disease-producing microorganisms from one person or place to another.
"Body piercing" means penetrating the skin to make a hole, mark, or scar that is generally permanent in nature. "Body piercing" does not include practices that are considered medical procedures or the puncturing of the outer perimeter or lobe of the ear using a pre-sterilized, single-use stud and clasp ear piercing system.
"Client" means the person, customer, or patron whose skin will be tattooed or pierced.
"Communicable disease" means a disease that can be transmitted from person to person directly or indirectly, including diseases transmitted via blood or body fluids.
"Department" means the Department of Public Health or other health authority designated as its agent.
"Director" means the Director of Public Health or his or her designee.
"Establishment" means a body-piercing operation, a tattooing operation, or a combination of both operations in a multiple-type establishment.
"Ink cup" means a small container for an individual portion of pigment that may be installed in a holder or palette and in which a small amount of pigment of a given color is placed.
"Multi-type establishment" means an operation encompassing both body piercing and tattooing on the same premises and under the same management.
"Person" means any individual, group of individuals, association, trust, partnership, corporation, or limited liability company.
"Procedure area" means the immediate area where instruments and supplies are placed during a procedure.
"Operator" means an individual, partnership, corporation, association, or other entity engaged in the business of owning, managing, or offering services of body piercing or tattooing.
"Sanitation" means the effective bactericidal and veridical treatment of clean equipment surfaces by a process that effectively destroys pathogens.
"Single use" means items that are intended for one time and one person use only and are to then be discarded.
"Sterilize" means to destroy all living organisms including spores.
"Tattooing" means making permanent marks on the skin of a live human being by puncturing the skin and inserting indelible colors. "Tattooing" includes imparting permanent makeup on the skin, such as permanent lip coloring and permanent eyeliner. "Tattooing" does not include any of the following:
(1) The practice of electrology as defined in the

Electrology Licensing Act.

(2) The practice of acupuncture as defined in the

Acupuncture Licensing Act.

(3) The use, by a physician licensed to practice

medicine in all its branches, of colors, dyes, or pigments for the purpose of obscuring scar tissue or imparting color to the skin for cosmetic, medical, or figurative purposes.

(Source: P.A. 99-117, eff. 1-1-16.)

(410 ILCS 54/15)
Sec. 15. Registration required.
(a) A certificate of registration issued by the Department shall be required prior to the operation of any establishment or multi-type establishment. The operator of the facility shall file an application for a certificate of registration with the Department that shall be accompanied by the requisite fee, as determined by the Department, and include all of the following information:
(1) The applicant's (operator) name, address,

telephone number, and age. In order to qualify for a certificate of registration under this Act, an applicant must be at least 18 years of age.

(2) The name, address, and phone number of the

establishment.

(3) The type and year of manufacture of the

equipment proposed to be used for tattooing or body piercing.

(4) The sterilization and operation procedures to

be used by the establishment.

(5) Any other information required by the

Department.

(b) If the operator owns or operates more than one establishment, the operator shall file a separate application for each facility owned or operated.
(Source: P.A. 99-117, eff. 1-1-16.)

(410 ILCS 54/20)
Sec. 20. Temporary registration. A temporary certificate of registration may be issued by the Department for educational, trade show, or product demonstration purposes only. The temporary certificate of registration shall be valid for a maximum of 14 calendar days.
(Source: P.A. 94-1040, eff. 7-1-07.)

(410 ILCS 54/25)
Sec. 25. Operating requirements. All establishments registered under this Act must comply with the following requirements:
(1) The operator of an establishment must ensure that

all body piercing and tattooing procedures are performed in a clean and sanitary environment that is consistent with sanitation techniques established by the Department.

(2) The operator of an establishment must ensure that

all body piercing and tattooing procedures are performed in a manner that is consistent with an aseptic technique established by the Department.

(3) The operator of an establishment must ensure that

all equipment and instruments used in body piercing and tattooing procedures are either single use and pre-packaged instruments or in compliance with sterilization techniques established by the Department.

(4) The operator of an establishment must ensure that

single use ink is used in all tattooing procedures.

(Source: P.A. 99-117, eff. 1-1-16.)

(410 ILCS 54/27)
Sec. 27. Prohibitions. Body piercing procedures must not be performed, without medical clearance, on skin surfaces where sunburn, rash, acne, infection, open lesions, or other questionable skin lesions exist and must not be performed on any person who is impaired by drugs or alcohol.
(Source: P.A. 94-1040, eff. 7-1-07.)

(410 ILCS 54/30)
Sec. 30. Duties of the Department; rulemaking.
(a) Before issuing a certificate of registration to an applicant, the Department, or its designee, shall inspect the premises of the establishment to insure compliance under the requirements of this Act.
(b) Once a certificate of registration is issued, the Department may periodically inspect each establishment registered under this Act to ensure compliance.
(c) The Department shall adopt any rules deemed necessary for the implementation and administration of this Act.
(Source: P.A. 94-1040, eff. 7-1-07.)

(410 ILCS 54/35)
Sec. 35. Expiration and renewal of registration; display.
(a) A certificate of registration issued under this Act shall expire and may be renewed annually. The Department may assess a late fee if the renewal application and renewal fee are not submitted on or before the registration expiration date. The Department shall by rule determine the amount of the fee assessed under this subsection (a).
(b) Registration is valid for a single location and only for the operator named on the certificate. Registration is not transferable.
(c) The certificate of registration issued by the Department shall be conspicuously displayed within the sight of clients upon entering the establishment.
(Source: P.A. 99-117, eff. 1-1-16.)

(410 ILCS 54/40)
Sec. 40. Change of operator. In the event of a change of operator, the new operator must apply for a certificate of registration prior to taking possession of the property. A provisional certificate of registration may be issued by the Department until an initial inspection for a certificate of registration can be performed by the Department or its designee.
(Source: P.A. 99-117, eff. 1-1-16.)

(410 ILCS 54/45)
Sec. 45. Denial; suspension; revocation; nonrenewal of registration. A certificate of registration may be denied, suspended, revoked, or the renewal of a certificate of registration may be denied for any of the following reasons:
Violation of any of the provisions of this Act or the rules and regulations adopted by the Department under this Act.
Conviction of an applicant or registrant of an offense arising from false, fraudulent, deceptive, or misleading advertising. The record of conviction or a certified copy shall be conclusive evidence of the conviction.
Revocation of a certificate of registration during the previous 5 years or surrender or expiration of the certificate of registration during the pendency of action by the Department to revoke or suspend the certificate of registration during the previous 5 years, if before the certificate of registration was issued to the individual applicant, a controlling owner or controlling combination of owners of the applicant, or any affiliate of the individual applicant or controlling owner of the applicant or affiliate of the applicant, was a controlling owner of the prior certificate of registration.
(Source: P.A. 94-1040, eff. 7-1-07.)

(410 ILCS 54/50)
Sec. 50. Administration; enforcement.
(a) The Department may establish a training program for the Department agents for administration and enforcement of this Act.
(b) In the administration and enforcement of this Act, the Department may designate and use State-certified, local public health departments as its agents in the administration and enforcement of this Act and rules.
(c) The Department shall issue grants to State-certified, local public health departments acting as agents of the Department based on 75% of the total fees and fines collected in the jurisdiction of the State-certified, local public health department for the enforcement and administration of this Act.
(d) The Department or a State-certified, local public health department acting as an agent of the Department in the administration and enforcement of this Act may use the local administrative review process of the State-certified, local public health department to resolve disputes.
(Source: P.A. 94-1040, eff. 7-1-07.)

(410 ILCS 54/55)
Sec. 55. Investigation; hearing; notice. The Department may, upon its own motion, and shall upon the verified complaint in writing of any person setting forth facts which if proven would constitute grounds for the denial of an application for a certificate of registration, or refusal to renew a certificate of registration, or revocation of a certificate of registration, or suspension of a certificate of registration, investigate the applicant or registrant. The Department, after notice and opportunity for hearing, may deny any application for or suspend or revoke a certificate of registration or may refuse to renew a certificate of registration. Before denying an application or refusing to renew, suspending, or revoking a certificate of registration, the Department shall notify the applicant in writing. The notice shall specify the charges or reasons for the Department's contemplated action. The applicant or registrant must request a hearing within 10 days after receipt of the notice. Failure to request a hearing within 10 days shall constitute a waiver of the right to a hearing.
(Source: P.A. 94-1040, eff. 7-1-07.)

(410 ILCS 54/60)
Sec. 60. Conduct of hearing.
(a) The hearing shall be conducted by the Director, or an individual designated in writing by the Director as a hearing officer. The Director or hearing officer may compel by subpoena or subpoena duces tecum the attendance and testimony of witnesses and the production of books and papers, and administer oaths to witnesses. The hearing shall be conducted at a place designated by the Department. The procedures governing hearings and the issuance of final orders under this Act shall be in accordance with rules adopted by the Department.
(b) All subpoenas issued by the Director or hearing officer may be served as provided for in civil actions. The fees of witnesses for attendance and travel shall be the same as the fees for witnesses before the circuit court and shall be paid by the party to the proceedings at whose request the subpoena is issued. If a subpoena is issued at the request of the Department, the witness fee shall be paid as an administrative expense.
(c) In cases of refusal of a witness to attend or testify, or to produce books or papers, concerning any matter upon which he or she might be lawfully examined, the circuit court of the county wherein the hearing is held, upon application of any party to the proceeding, may compel obedience by proceeding as for contempt as in cases of a like refusal to obey a similar order of the court.
(Source: P.A. 94-1040, eff. 7-1-07.)

(410 ILCS 54/65)
Sec. 65. Findings of fact; conclusions of law; decision. The Director or hearing officer shall make findings of fact and conclusions of law in a hearing, and the Director shall render his or her decision, or the hearing officer his or her proposal for decision within 45 days after the termination of the hearing unless additional time is required by the Director or hearing officer for a proper disposition of the matter. A copy of the final decision of the Director shall be served upon the applicant or registrant in person or by certified mail.
(Source: P.A. 94-1040, eff. 7-1-07.)

(410 ILCS 54/70)
Sec. 70. Review under Administrative Review Law; venue; costs. All final administrative decisions of the Department under this Act shall be subject to judicial review under the provisions of Article III of the Code of Civil Procedure. The term "administrative decision" is defined under Section 3-101 of the Code of Civil Procedure.
Proceedings for judicial review shall be commenced in the circuit court of the county in which the party applying for review resides; provided, that if the party is not a resident of this State, the venue shall be in Sangamon County.
The Department shall not be required to certify any record or file any answer or otherwise appear in any proceeding for judicial review unless the party filing the complaint deposits with the clerk of the court the sum of 95¢ per page representing costs of certification of the record or file. Failure on the part of the plaintiff to make the deposit shall be grounds for dismissal of the action.
(Source: P.A. 94-1040, eff. 7-1-07.)

(410 ILCS 54/75)
Sec. 75. Administrative Procedure Act; application. The provisions of the Illinois Administrative Procedure Act are hereby expressly adopted and shall apply to all administrative rules and procedure of the Department under this Act, except that in case of conflict between the Illinois Administrative Procedure Act and this Act the provisions of this Act shall control, and except that Section 5 of the Illinois Administrative Procedure Act relating to procedures for rulemaking does not apply to the adoption of any rules required by federal law in connection with which the Department is precluded by law from exercising any discretion.
(Source: P.A. 94-1040, eff. 7-1-07.)

(410 ILCS 54/80)
Sec. 80. Penalties; fines. The Department is authorized to establish and assess penalties or fines against any person who violates this Act or rules adopted under this Act. In no circumstance will any penalties or fines exceed $1,000 per day for each day the violation continues.
(Source: P.A. 99-117, eff. 1-1-16.)

(410 ILCS 54/85)
Sec. 85. Public nuisance.
(a) The operation or maintenance of an establishment in violation of this Act or any rule adopted by the Department under this Act constitutes a public nuisance inimical to the public welfare.
(b) A person convicted of knowingly maintaining a public nuisance commits a Class A misdemeanor. Each subsequent offense under this Section is a Class 4 felony.
(c) The Director, in the name of the people of the State and through the Attorney General or State's Attorney of the county in which the establishment is located, may, in addition to the other remedies set forth in this Act, bring an action for an injunction to restrain the violation of this Act or to enjoin the future operation or maintenance of any establishment in violation of this Act.
(Source: P.A. 94-1040, eff. 7-1-07.)

(410 ILCS 54/90)
Sec. 90. Tattoo and Body Piercing Establishment Registration Fund. There is hereby created in the State treasury a special fund to be known as the Tattoo and Body Piercing Establishment Registration Fund. All fees and fines collected by the Department under this Act and any agreement for the implementation of this Act and rules under this Act and any federal funds collected pursuant to the administration of this Act shall be deposited into the Fund. The amount deposited shall be appropriated by the General Assembly to the Department for the purpose of conducting activities relating to tattooing and body piercing establishments.
(Source: P.A. 94-1040, eff. 7-1-07.)

(410 ILCS 54/905)
Sec. 905. (Amendatory provisions; text omitted).
(Source: P.A. 94-1040, eff. 7-1-07; text omitted.)

(410 ILCS 54/999)
Sec. 999. Effective date. This Act takes effect July 1, 2007.
(Source: P.A. 94-1040, eff. 7-1-07.)



410 ILCS 55/ - Telecommunication Devices for the Deaf Act.

(410 ILCS 55/0.01) (from Ch. 111 1/2, par. 4200)
Sec. 0.01. Short title. This Act may be cited as the Telecommunication Devices for the Deaf Act.
(Source: P.A. 86-1324.)

(410 ILCS 55/1) (from Ch. 111 1/2, par. 4201)
Sec. 1. The General Assembly finds that many citizens of this State who are unable to utilize telephone services in a regular manner due to hearing impairments are able to communicate through the use of telecommunication devices.
Hence, it is the purpose of this Act to require that telecommunication devices for the deaf be installed.
(Source: P.A. 81-531.)

(410 ILCS 55/2) (from Ch. 111 1/2, par. 4202)
Sec. 2. As used in this Act, unless the context otherwise requires:
(a) "Telecommunication device for the deaf" means a teletypewriter or other instrument for telecommunication in which speaking or hearing is not required for communication.
(b) "Public Safety Agency" means any unit of local government or special purpose district within the State which has authority to provide firefighting, police, or other emergency services.
(c) "Department" means the Department of Human Services.
(d) "Major public transportation site" means any airport or railroad station in the State providing commercial rail or airline service to the general public, that serves and is located within 20 miles of a municipality with a population of 25,000 or more, except for any facility under the jurisdiction of the Commuter Rail Division created by the Regional Transportation Authority Act or the Chicago Transit Authority created by the Metropolitan Transit Authority Act.
(e) "General traveling public" are individuals making use of the commercial rail and airline services which are provided at major public transportation sites.
(Source: P.A. 89-507, eff. 7-1-97.)

(410 ILCS 55/3) (from Ch. 111 1/2, par. 4203)
Sec. 3. A telecommunication device for the deaf shall be installed before January 1, 1990, in the sheriff's office in the county seat of each county in the State, and in one or more public safety agencies in each municipality with a population in excess of 10,000 inhabitants. Each public safety agency, not within a municipality with more than 10,000 inhabitants, shall share the cost of the telecommunication device with the county and each public safety agency within a municipality with more than 10,000 inhabitants shall share the cost of the telecommunication device with such municipality.
(Source: P.A. 86-629.)

(410 ILCS 55/3.1) (from Ch. 111 1/2, par. 4203.1)
Sec. 3.1. By July 1, 1986, a telecommunication device for the deaf shall be purchased, leased or otherwise obtained by the operating authority, and shall be clearly and appropriately marked, available, and maintained, at the expense of the operating authority, in each building or terminal used by the general public at every major public transportation site. Such device shall be kept available for use by the general traveling public.
(Source: P.A. 85-201.)

(410 ILCS 55/5) (from Ch. 111 1/2, par. 4205)
Sec. 5. The Department is authorized to adopt rules and regulations relating to the installation, maintenance and use of the telecommunication devices at major public transportation sites.
The Attorney General shall investigate any complaint or reported violation of this Act and, where necessary, take actions necessary to ensure compliance.
(Source: P.A. 86-629.)



410 ILCS 60/ - Toxicological Laboratory Service Act.

(410 ILCS 60/0.01) (from Ch. 111 1/2, par. 200.9)
Sec. 0.01. Short title. This Act may be cited as the Toxicological Laboratory Service Act.
(Source: P.A. 86-1324.)

(410 ILCS 60/1) (from Ch. 111 1/2, par. 201)
Sec. 1. The Department of Public Health is authorized to establish and operate a toxicological laboratory service for the purpose of testing specimens submitted by coroners, physicians and law enforcement officers in their efforts to determine whether poisonous, biologically infectious or radioactive substances have been involved in deaths, accidents, or illness; providing technical assistance and advice on the safe handling of such specimens; and for the further purpose of testing samples of water, air, and other substances to determine the radioactive or chemical ingredients of pollutants or industrial wastes which are or may be emptied into, or found in the streams, waters and atmosphere of this State, and for similar purposes.
(Source: P.A. 86-853.)



410 ILCS 65/ - Illinois Rural/Downstate Health Act.

(410 ILCS 65/1) (from Ch. 111 1/2, par. 8051)
Sec. 1. This Act may be cited as the Illinois Rural/Downstate Health Act.
(Source: P.A. 86-965; 86-1187.)

(410 ILCS 65/2) (from Ch. 111 1/2, par. 8052)
Sec. 2. The General Assembly finds that citizens in the rural, downstate and designated shortage areas of this State are increasingly faced with problems in accessing necessary health care. The closure of small rural hospitals, the inability of these areas to attract new physicians, the elimination of existing physician services because of increasing practice costs, including the cost of providing malpractice insurance, and the lack of systems of emergency medical care contribute to the access problems experienced by these residents. While Illinois is not unique in experiencing these problems, the need to maintain or enhance the economies of these areas of the State requires that new and innovative strategies be identified and implemented to respond to the health care needs of residents of these areas. It is therefore the intent of this General Assembly to create a program to respond to this problem.
For purposes of this Act, "designated shortage areas" means medically underserved areas or health manpower shortage area as defined by the United States Department of Health and Human Services or as otherwise designated by the Illinois Department of Public Health.
(Source: P.A. 91-357, eff. 7-29-99.)

(410 ILCS 65/3) (from Ch. 111 1/2, par. 8053)
Sec. 3. The Illinois Department of Public Health shall establish a downstate health care program as a component of primary care development. The Department shall create a Center for Rural Health to coordinate programs and activities within the agency relating to access to health care in rural areas and designated shortage areas. The Center may work with universities, private foundations, health care providers or other interested organizations, private foundations, health care providers or other interested organizations on innovative strategies to respond to the health care needs of residents of these areas.
The Center shall cooperate with Southern Illinois University programs and services that respond to the health care needs of residents of downstate areas, including but not limited to the development of primary care centers, the development of obstetrical care centers through affiliation with hospitals and clinics, and the conduct of health research and evaluation.
The Center shall cooperate with University of Illinois programs and services that respond to the health care needs of residents of downstate areas, including but not limited to: developing innovative educational strategies designed to graduate primary care physicians, especially family physicians, for all Illinois, particularly the rural underserved areas; developing primary care centers with comprehensive care, including emergency and obstetric care through affiliation with hospitals and clinics; and conducting health research and evaluation.
(Source: P.A. 86-965; 86-1187; 87-1162.)

(410 ILCS 65/3.1) (from Ch. 111 1/2, par. 8053.1)
Sec. 3.1. Southern Illinois University shall expand its focus on rural health care as a component of health professions education programs on its several campuses, including, but not limited to, its programs in medicine, nursing, dentistry, and technical careers, and through research and technical assistance programs. The University shall further encourage the regional outreach mission of its School of Medicine through the establishment of a dedicated administrative entity within the School with responsibility for rural health care planning and programming. The University may work with communities, state agencies, other colleges and universities, private foundations, health care providers, and other interested organizations on innovative strategies to respond to the health care needs of residents of rural areas.
The University shall have the authority:
(a) To establish such clinical centers as may be necessary to carry out the intent of this Act according to the following priorities:
(1) Preference for programs which are designed to

facilitate the education of health professions students.

(2) Preference for programs established in locations

which exhibit potential for locating physicians in health manpower shortage areas.

(3) Preference for programs which are located away

from communities in which medical school and residency programs are located.

(4) Preference for programs which are geographically

distributed throughout downstate Illinois.

(b) To receive and disburse funds in accordance with the purpose stated in Section 2 of this Act.
(c) To enter into contracts or agreements with any agency or department of the State of Illinois or the United States to carry out the provisions of this Act.
(Source: P.A. 86-1187.)

(410 ILCS 65/3.2) (from Ch. 111 1/2, par. 8053.2)
Sec. 3.2. The University of Illinois shall expand its focus on enrolling, training, and graduating primary care physicians, particularly family physicians. Both the undergraduate programs and the postgraduate Family Practice Residency Program may increase their service and training commitments in order to provide health care to additional sites in rural underserved areas. The College of Medicine shall by means of recruitment and by means of special undergraduate tracks and satellite residency programs, graduate family physicians to serve in rural underserved areas. The University shall further attempt to meet the needs of the residents of rural Illinois by establishing administrative entities to coordinate service, education and research in primary care and may work with communities, State agencies, other colleges and universities, private foundations, health care providers and other interested organizations on innovative strategies to respond to the challenges of producing more primary care physicians, particularly family physicians, for the rural underserved areas.
The University shall have the authority:
(1) to establish such clinical and educational centers as may be necessary to carry out the intent of this Act according to the following priorities:
(A) preference for programs which are designed to

enroll, educate and facilitate the graduation of primary care physicians particularly family physicians for rural underserved Illinois.

(B) preference for the establishment of education and

service programs both for graduate and undergraduate students in health manpower shortage areas in Illinois according to the needs of the residents.

(C) preference for programs established in locations

which exhibit potential for locating physicians in health manpower shortage areas.

(D) preference for programs which require

comprehensive primary care services, including emergency and obstetric care, which can most appropriately be serviced by family physicians.

(E) preference for programs which require the health

care team in the meeting of residents' medical needs.

(F) preference for programs which involved networking

with other agencies, organizations and institutions which have similar objectives.

(G) preference for programs which are geographically

situated in manpower underserved areas.

(2) to receive and disburse funds in accordance with the purpose stated in Section 2 of this Act.
(3) to enter into contracts or agreements with any agency or department of the State of Illinois or the United States to carry out the provisions of this Act.
(Source: P.A. 87-1162.)

(410 ILCS 65/4) (from Ch. 111 1/2, par. 8054)
Sec. 4. The Center shall have the authority:
(a) To assist rural communities and communities in designated shortage areas by providing technical assistance to community leaders in defining their specific health care needs and identifying strategies to address those needs.
(b) To link rural communities and communities in designated shortage areas with other units in the Department or other State agencies which can assist in the solution of a health care access problem.
(c) To maintain and disseminate information on innovative health care strategies, either directly or indirectly.
(d) To administer State or federal grant programs relating to rural health or medically underserved areas established by State or federal law for which funding has been made available.
(e) To promote the development of primary care services in rural areas and designated shortage areas. Subject to available appropriations, the Department may annually award grants of up to $300,000 each to enable the health services in those areas to offer multi-service comprehensive ambulatory care, thereby improving access to primary care services. Grants may cover operational and facility construction and renovation expenses, including but not limited to the cost of personnel, medical supplies and equipment, patient transportation, and health provider recruitment. The Department shall prescribe by rule standards and procedures for the provision of local matching funds in relation to each grant application. Grants provided under this paragraph (e) shall be in addition to support and assistance provided under subsection (a) of Section 2310-200 of the Department of Public Health Powers and Duties Law (20 ILCS 2310/2310-200). Eligible applicants shall include, but not be limited to, community-based organizations, hospitals, local health departments, and Community Health Centers as defined in Section 4.1 of this Act.
(f) To annually provide grants from available appropriations to hospitals located in medically underserved areas or health manpower shortage areas as defined by the United States Department of Health and Human Services, whose governing boards include significant representation of consumers of hospital services residing in the area served by the hospital, and which agree not to discriminate in any way against any consumer of hospital services based upon the consumer's source of payment for those services. Grants that may be awarded under this paragraph (f) shall be limited to $500,000 and shall not exceed 50% of the total project need indicated in each application. Expenses covered by the grants may include but are not limited to facility renovation, equipment acquisition and maintenance, recruitment of health personnel, diversification of services, and joint venture arrangements.
(g) To establish a recruitment center which shall actively recruit physicians and other health care practitioners to participate in the program, maintain contacts with participating practitioners, actively promote health care professional practice in designated shortage areas, assist in matching the skills of participating medical students with the needs of community health centers in designated shortage areas, and assist participating medical students in locating in designated shortage areas.
(h) To assist communities in designated shortage areas find alternative services or temporary health care providers when existing health care providers are called into active duty with the armed forces of the United States.
(i) To develop, in cooperation with the Illinois Finance Authority, financing programs whose goals and purposes shall be to provide moneys to carry out the purpose of this Act, including, but not limited to, revenue bond programs, revolving loan programs, equipment leasing programs, and working cash programs. The Department may transfer to the Illinois Finance Authority, into an account outside of the State treasury, moneys in special funds of the Department for the purposes of establishing those programs. The disposition of any moneys so transferred shall be determined by an interagency agreement.
(Source: P.A. 92-16, eff. 6-28-01; 93-205, eff. 1-1-04.)

(410 ILCS 65/4.1) (from Ch. 111 1/2, par. 8054.1)
Sec. 4.1. The Center may make grants under a Community Health Center Program ("Program") to assist existing community health centers and to encourage the development of new community health centers in designated shortage areas. Grants may be made for purposes including, but not limited to, assistance in the recruitment and retention of medical professionals, purchase of new equipment, operational expenses, facility construction and renovation, and outreach programs for medically underserved populations. The Program shall avoid duplicating resources in areas where primary health care services are already available. For purposes of this Section, "community health center" includes: (1) migrant health centers or community health centers or health care for the homeless programs supported under Section 329, 330, or 340 of the federal Public Health Service Act, respectively; and (2) Federally Qualified Health Centers as designated by the federal Health Care Financing Administration or Illinois Department of Public Health. For purpose of this Section, "designated shortage area" means a medically underserved area or health manpower shortage area as defined by the United States Department of Health and Human Services or as otherwise designated by the Illinois Department of Public Health.
(Source: P.A. 86-1187.)

(410 ILCS 65/5) (from Ch. 111 1/2, par. 8055)
Sec. 5. The Department shall establish a downstate health demonstration grant program, funded from appropriations available for such purpose, to initiate innovative proposals to respond to access problems in medically underserved rural areas and in designated shortage areas. The Department shall designate those rural areas that qualify as medically underserved for this purpose.
(Source: P.A. 86-965; 86-1187.)

(410 ILCS 65/5.5)
Sec. 5.5. Rural/Downstate Health Access Fund.
(a) The Rural/Downstate Health Access Fund is created as a special fund in the State treasury. Moneys from fees and gifts, grants, or donations made to the Center for Rural Health shall be deposited into the Fund. Subject to appropriation and except as provided in subsection (b) of this Section, moneys in the Fund shall be used in the following manner for rural health programs or for programs for the medically underserved authorized under this Act: 60.2% shall be distributed to the Department of Public Health, 26.3% shall be distributed to the Board of Trustees of Southern Illinois University, and 13.5% shall be distributed to the Board of Trustees of the University of Illinois.
(b) The Center for Rural Health at the Department of Public Health may require that a J-1 Visa Waiver Program application fee be collected from international medical graduates for the purpose of administering the Program. J-1 Visa Waiver Program application fees shall be deposited into the Rural/Downstate Health Access Fund, shall be dedicated to the administration of the J-1 Visa Waiver Program in Illinois, and may not be subject to the distribution formula referenced in subsection (a) of this Section.
(c) The Center for Rural Health shall administer the Fund.
(d) The Department shall adopt rules necessary to implement the provisions of this Section.
(Source: P.A. 98-1006, eff. 1-1-15.)



410 ILCS 66/ - Community Health Center Expansion Act.

(410 ILCS 66/1)
Sec. 1. Short title. This Act may be cited as the Community Health Center Expansion Act.
(Source: P.A. 92-88, eff. 7-18-01.)

(410 ILCS 66/5)
Sec. 5. Definitions. In this Act:
"Community health center site" means a new physical site where a community health center will provide primary health care services either to a medically underserved population or area or to the uninsured population of this State.
"Community provider" means a Federally Qualified Health Center (FQHC) or FQHC Look-Alike (Community Health Center or health center), designated as such by the Secretary of the United States Department of Health and Human Services, that operates at least one federally designated primary health care delivery site in the State of Illinois.
"Department" means the Illinois Department of Public Health.
"Medically underserved area" means an urban or rural area designated by the Secretary of the United States Department of Health and Human Services as an area with a shortage of personal health services.
"Medically underserved population" means (i) the population of an urban or rural area designated by the Secretary of the United States Department of Health and Human Services as an area with a shortage of personal health services or (ii) a population group designated by the Secretary as having a shortage of those services.
"Primary health care services" means the following:
(1) Basic health services consisting of the following:
(A) Health services related to family medicine,

internal medicine, pediatrics, obstetrics, or gynecology that are furnished by physicians and, if appropriate, physician assistants, nurse practitioners, and nurse midwives.

(B) Diagnostic laboratory and radiologic services.
(C) Preventive health services, including the

following:

(i) Prenatal and perinatal services.
(ii) Screenings for breast, ovarian, and

cervical cancer.

(iii) Well-child services.
(iv) Immunizations against

vaccine-preventable diseases.

(v) Screenings for elevated blood lead

levels, communicable diseases, and cholesterol.

(vi) Pediatric eye, ear, and dental

screenings to determine the need for vision and hearing correction and dental care.

(vii) Voluntary family planning services.
(viii) Preventive dental services.
(D) Emergency medical services.
(E) Pharmaceutical services as appropriate for

particular health centers.

(2) Referrals to providers of medical services and

other health-related services (including substance abuse and mental health services).

(3) Patient case management services (including

counseling, referral, and follow-up services) and other services designed to assist health center patients in establishing eligibility for and gaining access to federal, State, and local programs that provide or financially support the provision of medical, social, educational, or other related services.

(4) Services that enable individuals to use the

services of the health center (including outreach and transportation services and, if a substantial number of the individuals in the population are of limited English-speaking ability, the services of appropriate personnel fluent in the language spoken by a predominant number of those individuals).

(5) Education of patients and the general population

served by the health center regarding the availability and proper use of health services.

(6) Additional health services consisting of services

that are appropriate to meet the health needs of the population served by the health center involved and that may include the following:

(A) Environmental health services, including the

following:

(i) Detection and alleviation of unhealthful

conditions associated with water supply.

(ii) Sewage treatment.
(iii) Solid waste disposal.
(iv) Detection and alleviation of rodent and

parasite infestation.

(v) Field sanitation.
(vi) Housing.
(vii) Other environmental factors related to

health.

(B) Special occupation-related health services

for migratory and seasonal agricultural workers, including the following:

(i) Screening for and control of infectious

diseases, including parasitic diseases.

(ii) Injury prevention programs, which may

include prevention of exposure to unsafe levels of agricultural chemicals, including pesticides.

"Uninsured population" means persons who do not own private health care insurance, are not part of a group insurance plan, and are not eligible for any State or federal government-sponsored health care program.
(Source: P.A. 95-96, eff. 1-1-08.)

(410 ILCS 66/10)
Sec. 10. Grants.
(a) The Department shall establish a community health center expansion grant program and may make grants to eligible community providers subject to appropriations for that purpose. The grants shall be for the purpose of (i) establishing new community health center sites to provide primary health care services to medically underserved populations or areas as defined in Section 5 or (ii) providing primary health care services to the uninsured population of Illinois.
(b) Grants under this Section shall be for periods of 3 years. The Department may make new grants whenever the total amount appropriated for grants is sufficient to fund both the new grants and the grants already in effect.
(c) A recipient of a grant to establish a new community health center site must add each such site to the recipient's established service area for the purpose of extending federal FQHC or FQHC Look-Alike status to the new site in accordance with federal regulations. The grant recipient must complete this process by the end of the second year of the grant.
(Source: P.A. 92-88, eff. 7-18-01.)

(410 ILCS 66/10.5)
Sec. 10.5. Sustainability funding. Sustaining funds shall be available to grantees under Section 10 that have met the initial proposed project objectives and can demonstrate continued financial need. These funds shall be provided by the Department for a 3-year period, subject to appropriation. Funds granted each year under this Section shall be in an amount up to 50% of a grantee's third-year-grant funding under subsection (b) of Section 10. The Department shall adopt rules and criteria to allow grantees to apply for continued sustainability funding under this Section.
(Source: P.A. 93-700, eff. 7-9-04.)

(410 ILCS 66/15)
Sec. 15. Eligibility for grant. To be eligible for a grant under this Act, a recipient must be a community provider as defined in Section 5 of this Act.
(Source: P.A. 92-88, eff. 7-18-01.)

(410 ILCS 66/20)
Sec. 20. Use of grant moneys. A recipient of a grant under this Act may use the grant moneys to do any one or more of the following:
(1) Purchase equipment.
(2) Acquire a new physical location for the purpose

of delivering primary health care services.

(3) Hire and train staff.
(4) Develop new practice networks.
(5) Purchase services or products that will

facilitate the provision of health care services at a new community health center site.

(Source: P.A. 92-88, eff. 7-18-01.)

(410 ILCS 66/25)
Sec. 25. Reporting. Within 60 days after the first and second years of a grant under this Act, the grant recipient must submit a progress report to the Department. The Department may assist each grant recipient in meeting the goals and objectives stated in the original grant proposal submitted by the recipient, that grant moneys are being used for appropriate purposes, and that residents of the community are being served by the new community health center sites established with grant moneys.
(Source: P.A. 92-88, eff. 7-18-01.)

(410 ILCS 66/30)
Sec. 30. Rules; public comment.
(a) The Department shall adopt rules and regulations it deems necessary for the efficient administration of this Act.
(b) The rules shall provide for a 30-day general public comment period. Notification of a 30-day general public comment period shall be given to the community into which a grant applicant proposes to expand by publication in at least one newspaper of general circulation in that community. At the conclusion of the 30-day comment period, the Department shall no longer accept written comments. The Department shall review written comments, submitted within the comment period, before awarding a grant.
(c) The Department shall consider the contents of written comments only as part of the overall grant review process.
(Source: P.A. 92-88, eff. 7-18-01.)

(410 ILCS 66/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 92-88, eff. 7-18-01.)



410 ILCS 68/ - Safe and Hygienic Bed Act.

(410 ILCS 68/1)
Sec. 1. Short title. This Act may be cited as the Safe and Hygienic Bed Act.
(Source: P.A. 91-164, eff. 7-16-99.)

(410 ILCS 68/5)
Sec. 5. Definitions. As used in this Act:
"Attorney General" means the Attorney General of the State of Illinois.
"Bedding" means any mattress, box spring, foundation, or studio couch made in whole or part from new or secondhand fabric, filling material, or other textile product or material and which can be used for sleeping or reclining purposes.
"Consumer" means a person who purchases or otherwise acquires bedding for sleeping or reclining purposes in that person's home or business such as a medical facility or lodging establishment, and does not include wholesalers, retailers, or other persons who acquire bedding for purposes of resale or other distribution.
"Department" means the Illinois Department of Public Health.
"Manufacturer" means a person who makes any article of bedding in whole or in part using new or secondhand fabric, filling material, or other textile product or material.
"New material" means any fabric, filling material, other textile product or material, or article of bedding that has not been previously used for any purpose, and includes by-products of any textile or manufacturing process that are free from dirt, insects, and other contamination.
"Person" means an individual, sole proprietorship, partnership, limited liability company, corporation, joint venture, association, trust, and any other entity, and the officers, employees, and agents of any of them.
"Renovator", "Rebuilder", and "Repairer" mean a person who repairs, makes over, recovers, restores, sanitizes, germicidally treats, cleans, or renews bedding.
"Sanitizer" means any person who sanitizes or germicidally treats or cleans (but does not otherwise alter) any fabric, filling material, other textile product or material, or article of bedding for use in manufacturing or renovating bedding.
"Secondhand material" means any fabric, filling material, other textile product or material, or article of bedding that has been previously used for any purpose or that is derived from post-consumer or industrial waste, and that may be used in place of or in addition to new material in manufacturing or renovating bedding.
(Source: P.A. 91-164, eff. 7-16-99.)

(410 ILCS 68/10)
Sec. 10. Label required. All bedding which is manufactured, renovated, sanitized, sold, or distributed within the State must bear a clear and conspicuous label that states whether the bedding is made from all new materials or is made in whole or in part from secondhand material. The label shall conform to standards issued by the Department in administrative rules and shall not be altered or removed except by the consumer.
(Source: P.A. 91-164, eff. 7-16-99.)

(410 ILCS 68/15)
Sec. 15. Registration required. All manufacturers, renovators, rebuilders, repairers, and sanitizers whose work products may be sold to retailers, wholesalers, or consumers within the State of Illinois shall register with the Department on or before January 1 of each year and shall pay a registration fee established by administrative rule.
(Source: P.A. 91-164, eff. 7-16-99.)

(410 ILCS 68/20)
Sec. 20. Use of secondhand material. Every manufacturer, renovator, rebuilder, repairer, or sanitizer of used bedding shall remove the outer fabric, the inner foam, the pad, any other fabric, and any other textile product, material, or component and shall inspect each such item for soiling, malodor, and pest infestation prior to the sale or distribution of the article. If any material or component of used bedding appears to be soiled, malodorous, or infested, that material or component cannot be reused, sold, or distributed for use in any bedding product.
(Source: P.A. 91-164, eff. 7-16-99.)

(410 ILCS 68/25)
Sec. 25. Use of new material. Every manufacturer, renovator, rebuilder, repairer, and sanitizer shall inspect all new material for soiling, malodor, and pest infestation prior to use, sale, or distribution of the article. If any new material appears to be soiled, malodorous, or infested, that material cannot be used, sold, or distributed for use in any bedding product.
(Source: P.A. 91-164, eff. 7-16-99.)

(410 ILCS 68/30)
Sec. 30. Rules. The Department shall promulgate administrative rules necessary to implement, interpret, and make specific the provisions of this Act, including but not limited to rules concerning labels, registration, sanitation, and fees. Rules concerning labels may incorporate by reference uniform standards, norms, or testing procedures that are issued, promulgated, or accepted by recognized government, public, or industry organizations. Fees established by rule shall be in amounts reasonable and necessary to defray the costs to the Department of administering this Act.
(Source: P.A. 91-164, eff. 7-16-99.)

(410 ILCS 68/35)
Sec. 35. Violation. Any person who violates any provision of this Act or the rules promulgated under this Act shall be guilty of a business offense punishable by a fine of $10,000 and shall be guilty of committing an unlawful act or practice pursuant to Section 2 of the Consumer Fraud and Deceptive Business Practices Act. Each day of violation of this Act or rules promulgated under this Act shall constitute a separate offense.
(Source: P.A. 91-164, eff. 7-16-99.)

(410 ILCS 68/40)
Sec. 40. Nuisance; injunction. Violation of Section 20 or Section 25 of this Act is declared a public nuisance inimical to the public health and welfare. The Attorney General or the State's Attorney of the county in which the violation occurs may, in addition to other remedies provided in this Act, bring action for injunction to restrain the violation.
(Source: P.A. 91-164, eff. 7-16-99.)

(410 ILCS 68/45)
Sec. 45. Severability. If any provision of this Act or the application of this Act to any person or circumstance is held invalid, the invalidity shall not affect the other provisions or applications of the Act which can be given effect without the invalid provision or application, and to this end the provisions of this Act are severable.
(Source: P.A. 91-164, eff. 7-16-99.)

(410 ILCS 68/905)
Sec. 905. (Amendatory provisions; text omitted).
(Source: P.A. 91-164, eff. 7-16-99; text omitted.)

(410 ILCS 68/999)
Sec. 999. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 91-164, eff. 7-16-99.)



410 ILCS 70/ - Sexual Assault Survivors Emergency Treatment Act.

(410 ILCS 70/1) (from Ch. 111 1/2, par. 87-1)
Sec. 1. Short Title. This Act shall be known and may be cited as the "Sexual Assault Survivors Emergency Treatment Act".
(Source: P.A. 85-577.)

(410 ILCS 70/1a) (from Ch. 111 1/2, par. 87-1a)
Sec. 1a. Definitions. In this Act:
"Ambulance provider" means an individual or entity that owns and operates a business or service using ambulances or emergency medical services vehicles to transport emergency patients.
"Areawide sexual assault treatment plan" means a plan, developed by the hospitals in the community or area to be served, which provides for hospital emergency services to sexual assault survivors that shall be made available by each of the participating hospitals.
"Department" means the Department of Public Health.
"Emergency contraception" means medication as approved by the federal Food and Drug Administration (FDA) that can significantly reduce the risk of pregnancy if taken within 72 hours after sexual assault.
"Follow-up healthcare" means healthcare services related to a sexual assault, including laboratory services and pharmacy services, rendered within 90 days of the initial visit for hospital emergency services.
"Forensic services" means the collection of evidence pursuant to a statewide sexual assault evidence collection program administered by the Department of State Police, using the Illinois State Police Sexual Assault Evidence Collection Kit.
"Health care professional" means a physician, a physician assistant, or an advanced practice registered nurse.
"Hospital" has the meaning given to that term in the Hospital Licensing Act.
"Hospital emergency services" means healthcare delivered to outpatients within or under the care and supervision of personnel working in a designated emergency department of a hospital, including, but not limited to, care ordered by such personnel for a sexual assault survivor in the emergency department.
"Illinois State Police Sexual Assault Evidence Collection Kit" means a prepackaged set of materials and forms to be used for the collection of evidence relating to sexual assault. The standardized evidence collection kit for the State of Illinois shall be the Illinois State Police Sexual Assault Evidence Collection Kit.
"Law enforcement agency having jurisdiction" means the law enforcement agency in the jurisdiction where an alleged sexual assault or sexual abuse occurred.
"Nurse" means a nurse licensed under the Nurse Practice Act.
"Physician" means a person licensed to practice medicine in all its branches.
"Sexual assault" means an act of nonconsensual sexual conduct or sexual penetration, as defined in Section 11-0.1 of the Criminal Code of 2012, including, without limitation, acts prohibited under Sections 11-1.20 through 11-1.60 of the Criminal Code of 2012.
"Sexual assault survivor" means a person who presents for hospital emergency services in relation to injuries or trauma resulting from a sexual assault.
"Sexual assault transfer plan" means a written plan developed by a hospital and approved by the Department, which describes the hospital's procedures for transferring sexual assault survivors to another hospital in order to receive emergency treatment.
"Sexual assault treatment plan" means a written plan developed by a hospital that describes the hospital's procedures and protocols for providing hospital emergency services and forensic services to sexual assault survivors who present themselves for such services, either directly or through transfer from another hospital.
"Transfer services" means the appropriate medical screening examination and necessary stabilizing treatment prior to the transfer of a sexual assault survivor to a hospital that provides hospital emergency services and forensic services to sexual assault survivors pursuant to a sexual assault treatment plan or areawide sexual assault treatment plan.
"Voucher" means a document generated by a hospital at the time the sexual assault survivor receives hospital emergency and forensic services that a sexual assault survivor may present to providers for follow-up healthcare.
(Source: P.A. 99-454, eff. 1-1-16; 99-801, eff. 1-1-17; 100-513, eff. 1-1-18.)

(410 ILCS 70/2) (from Ch. 111 1/2, par. 87-2)
Sec. 2. Hospital requirements. Every hospital required to be licensed by the Department pursuant to the Hospital Licensing Act, approved July 1, 1953, as now or hereafter amended, which provides general medical and surgical hospital services shall provide either (i) transfer services or (ii) hospital emergency services and forensic services, in accordance with rules and regulations adopted by the Department, to all sexual assault survivors who apply for either (i) transfer services or (ii) hospital emergency services and forensic services in relation to injuries or trauma resulting from the sexual assault.
In addition, every such hospital, regardless of whether or not a request is made for reimbursement, shall submit to the Department a plan to provide either (i) transfer services or (ii) hospital emergency services and forensic services to sexual assault survivors. Such plan shall be submitted within 60 days after receipt of the Department's request for this plan, to the Department for approval prior to such plan becoming effective. The Department shall approve such plan for either (i) transfer services or (ii) hospital emergency services and forensic services to sexual assault survivors if it finds that the implementation of the proposed plan would provide adequate (i) transfer services or (ii) hospital emergency services and forensic services for sexual assault survivors and provide sufficient protections from the risk of pregnancy to sexual assault survivors.
The Department shall periodically conduct on site reviews of such approved plans with hospital personnel to insure that the established procedures are being followed.
On January 1, 2007, and each January 1 thereafter, the Department shall submit a report to the General Assembly containing information on the hospitals in this State that have submitted a plan to provide either (i) transfer services or (ii) hospital emergency services and forensic services to sexual assault survivors. The Department shall post on its Internet website the report required in this Section. The report shall include all of the following:
(1) A list of all hospitals that have submitted a

plan.

(2) A list of hospitals whose plans have been found

by the Department to be in compliance with this Act.

(3) A list of hospitals that have failed to submit an

acceptable Plan of Correction within the time required by Section 2.1 of this Act.

(4) A list of hospitals at which the periodic site

review required by this Act has been conducted.

When a hospital listed as noncompliant under item (3) of this Section submits and implements the required Plan of Correction, the Department shall immediately update the report on its Internet website to reflect that hospital's compliance.
(Source: P.A. 94-762, eff. 5-12-06; 95-432, eff. 1-1-08.)

(410 ILCS 70/2.1) (from Ch. 111 1/2, par. 87-2.1)
Sec. 2.1. Plan of correction; penalties. If the Department surveyor determines that the hospital is not in compliance with its approved plan, the surveyor shall provide the hospital with a written list of the specific items of noncompliance within 10 working days after the conclusion of the on site review. The hospital shall have 10 working days to submit to the Department a plan of correction which contains the hospital's specific proposals for correcting the items of noncompliance. The Department shall review the plan of correction and notify the hospital in writing within 10 working days as to whether the plan is acceptable or unacceptable.
If the Department finds the Plan of Correction unacceptable, the hospital shall have 10 working days to resubmit an acceptable Plan of Correction. Upon notification that its Plan of Correction is acceptable, a hospital shall implement the Plan of Correction within 60 days.
The failure to submit an acceptable Plan of Correction or to implement the Plan of Correction, within the time frames required in this Section, will subject a hospital to the imposition of a fine by the Department. The Department may impose a fine of up to $500 per day until a hospital complies with the requirements of this Section.
Before imposing a fine pursuant to this Section, the Department shall provide the hospital via certified mail with written notice and an opportunity for an administrative hearing. Such hearing must be requested within 10 working days after receipt of the Department's Notice. All hearings shall be conducted in accordance with the Department's rules in administrative hearings.
(Source: P.A. 94-762, eff. 5-12-06; 95-432, eff. 1-1-08.)

(410 ILCS 70/2.2)
Sec. 2.2. Emergency contraception.
(a) The General Assembly finds:
(1) Crimes of sexual assault and sexual abuse cause

significant physical, emotional, and psychological trauma to the victims. This trauma is compounded by a victim's fear of becoming pregnant and bearing a child as a result of the sexual assault.

(2) Each year over 32,000 women become pregnant in

the United States as the result of rape and approximately 50% of these pregnancies end in abortion.

(3) As approved for use by the Federal Food and Drug

Administration (FDA), emergency contraception can significantly reduce the risk of pregnancy if taken within 72 hours after the sexual assault.

(4) By providing emergency contraception to rape

victims in a timely manner, the trauma of rape can be significantly reduced.

(b) Within 120 days after the effective date of this amendatory Act of the 92nd General Assembly, every hospital providing services to sexual assault survivors in accordance with a plan approved under Section 2 must develop a protocol that ensures that each survivor of sexual assault will receive medically and factually accurate and written and oral information about emergency contraception; the indications and counter-indications and risks associated with the use of emergency contraception; and a description of how and when victims may be provided emergency contraception upon the written order of a physician licensed to practice medicine in all its branches, a licensed advanced practice registered nurse, or a licensed physician assistant. The Department shall approve the protocol if it finds that the implementation of the protocol would provide sufficient protection for survivors of sexual assault.
The hospital shall implement the protocol upon approval by the Department. The Department shall adopt rules and regulations establishing one or more safe harbor protocols and setting minimum acceptable protocol standards that hospitals may develop and implement. The Department shall approve any protocol that meets those standards. The Department may provide a sample acceptable protocol upon request.
(Source: P.A. 99-173, eff. 7-29-15; 100-513, eff. 1-1-18.)

(410 ILCS 70/3) (from Ch. 111 1/2, par. 87-3)
Sec. 3. Areawide sexual assault treatment plans; submission. Hospitals in the area to be served may develop and participate in areawide plans that shall describe the hospital emergency services and forensic services to sexual assault survivors that each participating hospital has agreed to make available. Each hospital participating in such a plan shall provide such services as it is designated to provide in the plan agreed upon by the participants. Areawide plans may include hospital transfer plans. All areawide plans shall be submitted to the Department for approval, prior to becoming effective. The Department shall approve a proposed plan if it finds that the implementation of the plan would provide for appropriate hospital emergency services and forensic services for the people of the area to be served.
(Source: P.A. 95-432, eff. 1-1-08.)

(410 ILCS 70/4)
Sec. 4. (Repealed).
(Source: P.A. 90-587, eff. 7-1-98. Repealed by P.A. 95-432, eff. 1-1-08.)

(410 ILCS 70/5) (from Ch. 111 1/2, par. 87-5)
Sec. 5. Minimum requirements for hospitals providing hospital emergency services and forensic services to sexual assault survivors.
(a) Every hospital providing hospital emergency services and forensic services to sexual assault survivors under this Act shall, as minimum requirements for such services, provide, with the consent of the sexual assault survivor, and as ordered by the attending physician, an advanced practice registered nurse, or a physician assistant, the following:
(1) appropriate medical examinations and laboratory

tests required to ensure the health, safety, and welfare of a sexual assault survivor or which may be used as evidence in a criminal proceeding against a person accused of the sexual assault, or both; and records of the results of such examinations and tests shall be maintained by the hospital and made available to law enforcement officials upon the request of the sexual assault survivor;

(2) appropriate oral and written information

concerning the possibility of infection, sexually transmitted disease and pregnancy resulting from sexual assault;

(3) appropriate oral and written information

concerning accepted medical procedures, medication, and possible contraindications of such medication available for the prevention or treatment of infection or disease resulting from sexual assault;

(4) an amount of medication for treatment at the

hospital and after discharge as is deemed appropriate by the attending physician, an advanced practice registered nurse, or a physician assistant and consistent with the hospital's current approved protocol for sexual assault survivors;

(5) an evaluation of the sexual assault survivor's

risk of contracting human immunodeficiency virus (HIV) from the sexual assault;

(6) written and oral instructions indicating the need

for follow-up examinations and laboratory tests after the sexual assault to determine the presence or absence of sexually transmitted disease;

(7) referral by hospital personnel for appropriate

counseling; and

(8) when HIV prophylaxis is deemed appropriate, an

initial dose or doses of HIV prophylaxis, along with written and oral instructions indicating the importance of timely follow-up healthcare.

(b) Any person who is a sexual assault survivor who seeks emergency hospital services and forensic services or follow-up healthcare under this Act shall be provided such services without the consent of any parent, guardian, custodian, surrogate, or agent.
(b-5) Every treating hospital providing hospital emergency and forensic services to sexual assault survivors shall issue a voucher to any sexual assault survivor who is eligible to receive one. The hospital shall make a copy of the voucher and place it in the medical record of the sexual assault survivor. The hospital shall provide a copy of the voucher to the sexual assault survivor after discharge upon request.
(c) Nothing in this Section creates a physician-patient relationship that extends beyond discharge from the hospital emergency department.
(Source: P.A. 99-173, eff. 7-29-15; 99-454, eff. 1-1-16; 99-642, eff. 7-28-16; 100-513, eff. 1-1-18.)

(410 ILCS 70/5.5)
Sec. 5.5. Minimum reimbursement requirements for follow-up healthcare.
(a) Every hospital, health care professional, laboratory, or pharmacy that provides follow-up healthcare to a sexual assault survivor, with the consent of the sexual assault survivor and as ordered by the attending physician, an advanced practice registered nurse, or physician assistant shall be reimbursed for the follow-up healthcare services provided. Follow-up healthcare services include, but are not limited to, the following:
(1) a physical examination;
(2) laboratory tests to determine the presence or

absence of sexually transmitted disease; and

(3) appropriate medications, including HIV

prophylaxis.

(b) Reimbursable follow-up healthcare is limited to office visits with a physician, advanced practice registered nurse, or physician assistant within 90 days after an initial visit for hospital emergency services.
(c) Nothing in this Section requires a hospital, health care professional, laboratory, or pharmacy to provide follow-up healthcare to a sexual assault survivor.
(Source: P.A. 99-173, eff. 7-29-15; 100-513, eff. 1-1-18.)

(410 ILCS 70/6)
Sec. 6. (Repealed).
(Source: P.A. 95-331, eff. 8-21-07. Repealed by P.A. 95-432, eff. 1-1-08.)

(410 ILCS 70/6.1) (from Ch. 111 1/2, par. 87-6.1)
Sec. 6.1. Minimum standards. The Department shall prescribe minimum standards, rules, and regulations necessary to implement this Act, which shall apply to every hospital required to be licensed by the Department that provides general medical and surgical hospital services. Such standards shall include, but not be limited to, a uniform system for recording results of medical examinations and all diagnostic tests performed in connection therewith to determine the condition and necessary treatment of sexual assault survivors, which results shall be preserved in a confidential manner as part of the hospital record of the sexual assault survivor.
(Source: P.A. 95-432, eff. 1-1-08.)

(410 ILCS 70/6.2) (from Ch. 111 1/2, par. 87-6.2)
Sec. 6.2. Assistance and grants. The Department shall assist in the development and operation of programs which provide hospital emergency services and forensic services to sexual assault survivors, and, where necessary, to provide grants to hospitals for this purpose.
(Source: P.A. 95-432, eff. 1-1-08.)

(410 ILCS 70/6.3)
Sec. 6.3. (Repealed).
(Source: P.A. 85-577. Repealed by P.A. 95-432, eff. 1-1-08.)

(410 ILCS 70/6.4) (from Ch. 111 1/2, par. 87-6.4)
Sec. 6.4. Sexual assault evidence collection program.
(a) There is created a statewide sexual assault evidence collection program to facilitate the prosecution of persons accused of sexual assault. This program shall be administered by the Illinois State Police. The program shall consist of the following: (1) distribution of sexual assault evidence collection kits which have been approved by the Illinois State Police to hospitals that request them, or arranging for such distribution by the manufacturer of the kits, (2) collection of the kits from hospitals after the kits have been used to collect evidence, (3) analysis of the collected evidence and conducting of laboratory tests, (4) maintaining the chain of custody and safekeeping of the evidence for use in a legal proceeding, and (5) the comparison of the collected evidence with the genetic marker grouping analysis information maintained by the Department of State Police under Section 5-4-3 of the Unified Code of Corrections and with the information contained in the Federal Bureau of Investigation's National DNA database; provided the amount and quality of genetic marker grouping results obtained from the evidence in the sexual assault case meets the requirements of both the Department of State Police and the Federal Bureau of Investigation's Combined DNA Index System (CODIS) policies. The standardized evidence collection kit for the State of Illinois shall be the Illinois State Police Sexual Assault Evidence Kit and shall include a written consent form authorizing law enforcement to test the sexual assault evidence and to provide law enforcement with details of the sexual assault.
(a-5) (Blank).
(b) The Illinois State Police shall administer a program to train hospitals and hospital personnel participating in the sexual assault evidence collection program, in the correct use and application of the sexual assault evidence collection kits. A sexual assault nurse examiner may conduct examinations using the sexual assault evidence collection kits, without the presence or participation of a physician. The Department shall cooperate with the Illinois State Police in this program as it pertains to medical aspects of the evidence collection.
(c) In this Section, "sexual assault nurse examiner" means a registered nurse who has completed a sexual assault nurse examiner (SANE) training program that meets the Forensic Sexual Assault Nurse Examiner Education Guidelines established by the International Association of Forensic Nurses.
(Source: P.A. 99-801, eff. 1-1-17.)

(410 ILCS 70/6.5)
Sec. 6.5. Written consent to the release of sexual assault evidence for testing.
(a) Upon the completion of hospital emergency services and forensic services, the health care professional providing the forensic services shall provide the patient the opportunity to sign a written consent to allow law enforcement to submit the sexual assault evidence for testing. The written consent shall be on a form included in the sexual assault evidence collection kit and shall include whether the survivor consents to the release of information about the sexual assault to law enforcement.
(1) A survivor 13 years of age or older may sign the

written consent to release the evidence for testing.

(2) If the survivor is a minor who is under 13 years

of age, the written consent to release the sexual assault evidence for testing may be signed by the parent, guardian, investigating law enforcement officer, or Department of Children and Family Services.

(3) If the survivor is an adult who has a guardian of

the person, a health care surrogate, or an agent acting under a health care power of attorney, the consent of the guardian, surrogate, or agent is not required to release evidence and information concerning the sexual assault or sexual abuse. If the adult is unable to provide consent for the release of evidence and information and a guardian, surrogate, or agent under a health care power of attorney is unavailable or unwilling to release the information, then an investigating law enforcement officer may authorize the release.

(4) Any health care professional, including any

physician, advanced practice registered nurse, physician assistant, or nurse, sexual assault nurse examiner, and any health care institution, including any hospital, who provides evidence or information to a law enforcement officer under a written consent as specified in this Section is immune from any civil or professional liability that might arise from those actions, with the exception of willful or wanton misconduct. The immunity provision applies only if all of the requirements of this Section are met.

(b) The hospital shall keep a copy of a signed or unsigned written consent form in the patient's medical record.
(c) If a written consent to allow law enforcement to test the sexual assault evidence is not signed at the completion of hospital emergency services and forensic services, the hospital shall include the following information in its discharge instructions:
(1) the sexual assault evidence will be stored for 5

years from the completion of an Illinois State Police Sexual Assault Evidence Collection Kit, or 5 years from the age of 18 years, whichever is longer;

(2) a person authorized to consent to the testing of

the sexual assault evidence may sign a written consent to allow law enforcement to test the sexual assault evidence at any time during that 5-year period for an adult victim, or until a minor victim turns 23 years of age by (A) contacting the law enforcement agency having jurisdiction, or if unknown, the law enforcement agency contacted by the hospital under Section 3.2 of the Criminal Identification Act; or (B) by working with an advocate at a rape crisis center;

(3) the name, address, and phone number of the law

enforcement agency having jurisdiction, or if unknown the name, address, and phone number of the law enforcement agency contacted by the hospital under Section 3.2 of the Criminal Identification Act; and

(4) the name and phone number of a local rape crisis

center.

(Source: P.A. 99-801, eff. 1-1-17; 100-513, eff. 1-1-18.)

(410 ILCS 70/6.6)
Sec. 6.6. Submission of sexual assault evidence.
(a) As soon as practicable, but in no event more than 4 hours after the completion of hospital emergency services and forensic services, the hospital shall make reasonable efforts to determine the law enforcement agency having jurisdiction where the sexual assault occurred. The hospital may obtain the name of the law enforcement agency with jurisdiction from the local law enforcement agency.
(b) Within 4 hours after the completion of hospital emergency services and forensic services, the hospital shall notify the law enforcement agency having jurisdiction that the hospital is in possession of sexual assault evidence and the date and time the collection of evidence was completed. The hospital shall document the notification in the patient's medical records and shall include the agency notified, the date and time of the notification and the name of the person who received the notification. This notification to the law enforcement agency having jurisdiction satisfies the hospital's requirement to contact its local law enforcement agency under Section 3.2 of the Criminal Identification Act.
(c) If the law enforcement agency having jurisdiction has not taken physical custody of sexual assault evidence within 5 days of the first contact by the hospital, the hospital shall renotify the law enforcement agency having jurisdiction that the hospital is in possession of sexual assault evidence and the date the sexual assault evidence was collected. The hospital shall document the renotification in the patient's medical records and shall include the agency notified, the date and time of the notification and the name of the person who received the notification.
(d) If the law enforcement agency having jurisdiction has not taken physical custody of the sexual assault evidence within 10 days of the first contact by the hospital and the hospital has provided renotification under subsection (c) of this Section, the hospital shall contact the State's Attorney of the county where the law enforcement agency having jurisdiction is located. The hospital shall inform the State's Attorney that the hospital is in possession of sexual assault evidence, the date the sexual assault evidence was collected, the law enforcement agency having jurisdiction, the dates, times and names of persons notified under subsections (b) and (c) of this Section. The notification shall be made within 14 days of the collection of the sexual assault evidence.
(Source: P.A. 99-801, eff. 1-1-17; 100-201, eff. 8-18-17.)

(410 ILCS 70/7) (from Ch. 111 1/2, par. 87-7)
Sec. 7. Reimbursement.
(a) A hospital or health care professional furnishing hospital emergency services or forensic services, an ambulance provider furnishing transportation to a sexual assault survivor, a hospital, health care professional, or laboratory providing follow-up healthcare, or a pharmacy dispensing prescribed medications to any sexual assault survivor shall furnish such services or medications to that person without charge and shall seek payment as follows:
(1) If a sexual assault survivor is eligible to

receive benefits under the medical assistance program under Article V of the Illinois Public Aid Code, the ambulance provider, hospital, health care professional, laboratory, or pharmacy must submit the bill to the Department of Healthcare and Family Services or the appropriate Medicaid managed care organization and accept the amount paid as full payment.

(2) If a sexual assault survivor is covered by one

or more policies of health insurance or is a beneficiary under a public or private health coverage program, the ambulance provider, hospital, health care professional, laboratory, or pharmacy shall bill the insurance company or program. With respect to such insured patients, applicable deductible, co-pay, co-insurance, denial of claim, or any other out-of-pocket insurance-related expense may be submitted to the Illinois Sexual Assault Emergency Treatment Program of the Department of Healthcare and Family Services in accordance with 89 Ill. Adm. Code 148.510 for payment at the Department of Healthcare and Family Services' allowable rates under the Illinois Public Aid Code. The ambulance provider, hospital, health care professional, laboratory, or pharmacy shall accept the amounts paid by the insurance company or health coverage program and the Illinois Sexual Assault Treatment Program as full payment.

(3) If a sexual assault survivor is neither eligible

to receive benefits under the medical assistance program under Article V of the Public Aid Code nor covered by a policy of insurance or a public or private health coverage program, the ambulance provider, hospital, health care professional, laboratory, or pharmacy shall submit the request for reimbursement to the Illinois Sexual Assault Emergency Treatment Program under the Department of Healthcare and Family Services in accordance with 89 Ill. Adm. Code 148.510 at the Department of Healthcare and Family Services' allowable rates under the Illinois Public Aid Code.

(4) If a sexual assault survivor presents a voucher

for follow-up healthcare, the healthcare professional or laboratory that provides follow-up healthcare or the pharmacy that dispenses prescribed medications to a sexual assault survivor shall submit the request for reimbursement for follow-up healthcare, laboratory, or pharmacy services to the Illinois Sexual Assault Emergency Treatment Program under the Department of Healthcare and Family Services in accordance with 89 Ill. Adm. Code 148.510 at the Department of Healthcare and Family Services' allowable rates under the Illinois Public Aid Code. Nothing in this subsection (a) precludes hospitals from providing follow-up healthcare and receiving reimbursement under this Section.

(b) Nothing in this Section precludes a hospital, health care provider, ambulance provider, laboratory, or pharmacy from billing the sexual assault survivor or any applicable health insurance or coverage for inpatient services.
(c) (Blank).
(d) On and after July 1, 2012, the Department shall reduce any rate of reimbursement for services or other payments or alter any methodologies authorized by this Act or the Illinois Public Aid Code to reduce any rate of reimbursement for services or other payments in accordance with Section 5-5e of the Illinois Public Aid Code.
(e) The Department of Healthcare and Family Services shall establish standards, rules, and regulations to implement this Section.
(Source: P.A. 98-463, eff. 8-16-13; 99-454, eff. 1-1-16.)

(410 ILCS 70/7.5)
Sec. 7.5. Prohibition on billing sexual assault survivors directly for certain services; written notice; billing protocols.
(a) A hospital, health care professional, ambulance provider, laboratory, or pharmacy furnishing hospital emergency services, forensic services, transportation, follow-up healthcare, or medication to a sexual assault survivor shall not:
(1) charge or submit a bill for any portion of the

costs of the services, transportation, or medications to the sexual assault survivor, including any insurance deductible, co-pay, co-insurance, denial of claim by an insurer, spenddown, or any other out-of-pocket expense;

(2) communicate with, harass, or intimidate the

sexual assault survivor for payment of services, including, but not limited to, repeatedly calling or writing to the sexual assault survivor and threatening to refer the matter to a debt collection agency or to an attorney for collection, enforcement, or filing of other process;

(3) refer a bill to a collection agency or attorney

for collection action against the sexual assault survivor;

(4) contact or distribute information to affect the

sexual assault survivor's credit rating; or

(5) take any other action adverse to the sexual

assault survivor or his or her family on account of providing services to the sexual assault survivor.

(b) Nothing in this Section precludes a hospital, health care provider, ambulance provider, laboratory, or pharmacy from billing the sexual assault survivor or any applicable health insurance or coverage for inpatient services.
(c) Within 60 days after the effective date of this amendatory Act of the 99th General Assembly, every hospital providing treatment services to sexual assault survivors in accordance with a plan approved under Section 2 of this Act shall provide a written notice to a sexual assault survivor. The written notice must include, but is not limited to, the following:
(1) a statement that the sexual assault survivor

should not be directly billed by any ambulance provider providing transportation services, or by any hospital, health care professional, laboratory, or pharmacy for the services the sexual assault survivor received as an outpatient at the hospital;

(2) a statement that a sexual assault survivor who is

admitted to a hospital may be billed for inpatient services provided by a hospital, health care professional, laboratory, or pharmacy;

(3) a statement that prior to leaving the emergency

department of the treating facility, the hospital will give the sexual assault survivor a voucher for follow-up healthcare if the sexual assault survivor is eligible to receive a voucher;

(4) the definition of "follow-up healthcare" as set

forth in Section 1a of this Act;

(5) a phone number the sexual assault survivor may

call should the sexual assault survivor receive a bill from the hospital for hospital emergency services and forensic services;

(6) the toll-free phone number of the Office of the

Illinois Attorney General, Crime Victim Services Division, which the sexual assault survivor may call should the sexual assault survivor receive a bill from an ambulance provider, a health care professional, a laboratory, or a pharmacy.

This subsection (c) shall not apply to hospitals that provide transfer services as defined under Section 1a of this Act.
(d) Within 60 days after the effective date of this amendatory Act of the 99th General Assembly, every health care professional, except for those employed by a hospital or hospital affiliate, as defined in the Hospital Licensing Act, or those employed by a hospital operated under the University of Illinois Hospital Act, who bills separately for hospital emergency services or forensic services must develop a billing protocol that ensures that no survivor of sexual assault will be sent a bill for any hospital emergency services or forensic services and submit the billing protocol to the Crime Victim Services Division of the Office of the Attorney General for approval. Health care professionals who bill as a legal entity may submit a single billing protocol for the billing entity. The billing protocol must include at a minimum:
(1) a description of training for persons who prepare

bills for hospital emergency services and forensic services;

(2) a written acknowledgement signed by a person who

has completed the training that the person will not bill survivors of sexual assault;

(3) prohibitions on submitting any bill for any

portion of hospital emergency services or forensic services provided to a survivor of sexual assault to a collection agency;

(4) prohibitions on taking any action that would

adversely affect the credit of the survivor of sexual assault;

(5) the termination of all collection activities if

the protocol is violated; and

(6) the actions to be taken if a bill is sent to a

collection agency or the failure to pay is reported to any credit reporting agency.

The Crime Victim Services Division of the Office of the Attorney General may provide a sample acceptable billing protocol upon request.
The Office of the Attorney General shall approve a proposed protocol if it finds that the implementation of the protocol would result in no survivor of sexual assault being billed or sent a bill for hospital emergency services or forensic services.
If the Office of the Attorney General determines that implementation of the protocol could result in the billing of a survivor of sexual assault for hospital emergency services or forensic services, the Office of the Attorney General shall provide the health care professional with a written statement of the deficiencies in the protocol. The health care professional shall have 30 days to submit a revised billing protocol addressing the deficiencies to the Office of the Attorney General. The health care professional shall implement the protocol upon approval by the Crime Victim Services Division of the Office of the Attorney General.
The health care professional shall submit any proposed revision to or modification of an approved billing protocol to the Crime Victim Services Division of the Office of the Attorney General for approval. The health care professional shall implement the revised or modified billing protocol upon approval by the Crime Victim Services Division of the Office of the Illinois Attorney General.
(Source: P.A. 99-454, eff. 1-1-16.)

(410 ILCS 70/8) (from Ch. 111 1/2, par. 87-8)
Sec. 8. Penalties.
(a) Any hospital violating any provisions of this Act other than Section 7.5 shall be guilty of a petty offense for each violation, and any fine imposed shall be paid into the general corporate funds of the city, incorporated town or village in which the hospital is located, or of the county, in case such hospital is outside the limits of any incorporated municipality.
(b) The Attorney General may seek the assessment of one or more of the following civil monetary penalties in any action filed under this Act where the hospital, health care professional, ambulance provider, laboratory, or pharmacy knowingly violates Section 7.5 of the Act:
(1) For willful violations of paragraphs (1), (2),

(4), or (5) of subsection (a) of Section 7.5 or subsection (c) of Section 7.5, the civil monetary penalty shall not exceed $500 per violation.

(2) For violations of paragraphs (1), (2), (4), or

(5) of subsection (a) of Section 7.5 or subsection (c) of Section 7.5 involving a pattern or practice, the civil monetary penalty shall not exceed $500 per violation.

(3) For violations of paragraph (3) of subsection (a)

of Section 7.5, the civil monetary penalty shall not exceed $500 for each day the bill is with a collection agency.

(4) For violations involving the failure to submit

billing protocols within the time period required under subsection (d) of Section 7.5, the civil monetary penalty shall not exceed $100 per day until the health care professional complies with subsection (d) of Section 7.5.

All civil monetary penalties shall be deposited into the Violent Crime Victims Assistance Fund.
(Source: P.A. 99-454, eff. 1-1-16.)

(410 ILCS 70/8.5)
Sec. 8.5. Complaints. The Department shall implement a complaint system through which the Department may receive complaints of violations of this Act. The Department may use an existing complaint system to fulfill the requirements of this Section.
(Source: P.A. 94-762, eff. 5-12-06.)

(410 ILCS 70/9) (from Ch. 111 1/2, par. 87-9)
Sec. 9. Nothing in this Act shall be construed to require a hospital to provide any services which relate to an abortion.
(Source: P.A. 79-564.)



410 ILCS 75/ - Smokeless Tobacco Outdoor Advertising Act.

(410 ILCS 75/0.01) (from Ch. 23, par. 2358-30)
Sec. 0.01. Short title. This Act may be cited as the Smokeless Tobacco Outdoor Advertising Act.
(Source: P.A. 86-1324.)

(410 ILCS 75/1) (from Ch. 23, par. 2358-31)
Sec. 1. As used in this Act, "smokeless tobacco" means any loose, cut, shredded, ground, powdered, compressed or leaf tobacco that is intended to be placed in the mouth without being smoked.
(Source: P.A. 85-518.)

(410 ILCS 75/2) (from Ch. 23, par. 2358-32)
Sec. 2. All outdoor billboard advertisement for smokeless tobacco shall bear one of the following statements:
WARNING: THIS PRODUCT MAY CAUSE MOUTH CANCER.
WARNING: THIS PRODUCT MAY CAUSE GUM DISEASE AND TOOTH LOSS.
WARNING: THIS PRODUCT IS NOT A SAFE ALTERNATIVE TO CIGARETTES.
The warnings shall be rotated every 4 months by the manufacturer, packager or importer of snuff and chewing tobacco products in an alternating sequence in the advertisement for each brand of such tobacco product. Such warning shall appear in the format and type style prescribed under 15 U.S.C. 1333 (b) (3), as amended.
No other warning, format, or type style in any outdoor billboard advertisement shall be required by any State or local statute or regulation.
Any outdoor billboard advertisement that does not conform to the provisions of this Section shall be deemed a nuisance affecting the public health.
(Source: P.A. 85-518.)



410 ILCS 82/ - Smoke Free Illinois Act.

(410 ILCS 82/1)
Sec. 1. Short title. This Act may be cited as the Smoke Free Illinois Act.
(Source: P.A. 95-17, eff. 1-1-08.)

(410 ILCS 82/5)
Sec. 5. Findings. The General Assembly finds that tobacco smoke is a harmful and dangerous carcinogen to human beings and a hazard to public health. Secondhand tobacco smoke causes at least 65,000 deaths each year from heart disease and lung cancer according to the National Cancer Institute. Secondhand tobacco smoke causes heart disease, stroke, cancer, sudden infant death syndrome, low-birth-weight in infants, asthma and exacerbation of asthma, bronchitis and pneumonia in children and adults. Secondhand tobacco smoke is the third leading cause of preventable death in the United States. Illinois workers exposed to secondhand tobacco smoke are at increased risk of premature death. An estimated 2,900 Illinois citizens die each year from exposure to secondhand tobacco smoke.
The General Assembly also finds that the United States Surgeon General's 2006 report has determined that there is no risk-free level of exposure to secondhand smoke; the scientific evidence that secondhand smoke causes serious diseases, including lung cancer, heart disease, and respiratory illnesses such as bronchitis and asthma, is massive and conclusive; separating smokers from nonsmokers, cleaning the air, and ventilating buildings cannot eliminate secondhand smoke exposure; smoke-free workplace policies are effective in reducing secondhand smoke exposure; and smoke-free workplace policies do not have an adverse economic impact on the hospitality industry.
The General Assembly also finds that the Environmental Protection Agency has determined that secondhand smoke cannot be reduced to safe levels in businesses by high rates of ventilation. Air cleaners, which are capable only of filtering the particulate matter and odors in smoke, do not eliminate the known toxins in secondhand smoke. The American Society of Heating, Refrigerating and Air-Conditioning Engineers (ASHRAE) bases its ventilation standards on totally smoke-free environments because it cannot determine a safe level of exposure to secondhand smoke, which contains cancer-causing chemicals, and ASHRAE acknowledges that technology does not exist that can remove chemicals that cause cancer from the air. A June 30, 2005 ASHRAE position document on secondhand smoke concludes that, at present, the only means of eliminating health risks associated with indoor exposure is to eliminate all smoking activity indoors.
(Source: P.A. 95-17, eff. 1-1-08.)

(410 ILCS 82/10)
Sec. 10. Definitions. In this Act:
"Bar" means an establishment that is devoted to the serving of alcoholic beverages for consumption by guests on the premises and that derives no more than 10% of its gross revenue from the sale of food consumed on the premises. "Bar" includes, but is not limited to, taverns, nightclubs, cocktail lounges, adult entertainment facilities, and cabarets.
"Department" means the Department of Public Health.
"Employee" means a person who is employed by an employer in consideration for direct or indirect monetary wages or profits or a person who volunteers his or her services for a non-profit entity.
"Employer" means a person, business, partnership, association, or corporation, including a municipal corporation, trust, or non-profit entity, that employs the services of one or more individual persons.
"Enclosed area" means all space between a floor and a ceiling that is enclosed or partially enclosed with (i) solid walls or windows, exclusive of doorways, or (ii) solid walls with partitions and no windows, exclusive of doorways, that extend from the floor to the ceiling, including, without limitation, lobbies and corridors.
"Enclosed or partially enclosed sports arena" means any sports pavilion, stadium, gymnasium, health spa, boxing arena, swimming pool, roller rink, ice rink, bowling alley, or other similar place where members of the general public assemble to engage in physical exercise or participate in athletic competitions or recreational activities or to witness sports, cultural, recreational, or other events.
"Gaming equipment or supplies" means gaming equipment/supplies as defined in the Illinois Gaming Board Rules of the Illinois Administrative Code.
"Gaming facility" means an establishment utilized primarily for the purposes of gaming and where gaming equipment or supplies are operated for the purposes of accruing business revenue.
"Healthcare facility" means an office or institution providing care or treatment of diseases, whether physical, mental, or emotional, or other medical, physiological, or psychological conditions, including, but not limited to, hospitals, rehabilitation hospitals, weight control clinics, nursing homes, homes for the aging or chronically ill, laboratories, and offices of surgeons, chiropractors, physical therapists, physicians, dentists, and all specialists within these professions. "Healthcare facility" includes all waiting rooms, hallways, private rooms, semiprivate rooms, and wards within healthcare facilities.
"Place of employment" means any area under the control of a public or private employer that employees are required to enter, leave, or pass through during the course of employment, including, but not limited to entrances and exits to places of employment, including a minimum distance, as set forth in Section 70 of this Act, of 15 feet from entrances, exits, windows that open, and ventilation intakes that serve an enclosed area where smoking is prohibited; offices and work areas; restrooms; conference and classrooms; break rooms and cafeterias; and other common areas. A private residence or home-based business, unless used to provide licensed child care, foster care, adult care, or other similar social service care on the premises, is not a "place of employment", nor are enclosed laboratories, not open to the public, in an accredited university or government facility where the activity of smoking is exclusively conducted for the purpose of medical or scientific health-related research. Rulemaking authority to implement this amendatory Act of the 95th General Assembly, if any, is conditioned on the rules being adopted in accordance with all provisions of the Illinois Administrative Procedure Act and all rules and procedures of the Joint Committee on Administrative Rules; any purported rule not so adopted, for whatever reason, is unauthorized.
"Private club" means a not-for-profit association that (1) has been in active and continuous existence for at least 3 years prior to the effective date of this amendatory Act of the 95th General Assembly, whether incorporated or not, (2) is the owner, lessee, or occupant of a building or portion thereof used exclusively for club purposes at all times, (3) is operated solely for a recreational, fraternal, social, patriotic, political, benevolent, or athletic purpose, but not for pecuniary gain, and (4) only sells alcoholic beverages incidental to its operation. For purposes of this definition, "private club" means an organization that is managed by a board of directors, executive committee, or similar body chosen by the members at an annual meeting, has established bylaws, a constitution, or both to govern its activities, and has been granted an exemption from the payment of federal income tax as a club under 26 U.S.C. 501.
"Private residence" means the part of a structure used as a dwelling, including, without limitation: a private home, townhouse, condominium, apartment, mobile home, vacation home, cabin, or cottage. For the purposes of this definition, a hotel, motel, inn, resort, lodge, bed and breakfast or other similar public accommodation, hospital, nursing home, or assisted living facility shall not be considered a private residence.
"Public place" means that portion of any building or vehicle used by and open to the public, regardless of whether the building or vehicle is owned in whole or in part by private persons or entities, the State of Illinois, or any other public entity and regardless of whether a fee is charged for admission, including a minimum distance, as set forth in Section 70 of this Act, of 15 feet from entrances, exits, windows that open, and ventilation intakes that serve an enclosed area where smoking is prohibited. A "public place" does not include a private residence unless the private residence is used to provide licensed child care, foster care, or other similar social service care on the premises. A "public place" includes, but is not limited to, hospitals, restaurants, retail stores, offices, commercial establishments, elevators, indoor theaters, libraries, museums, concert halls, public conveyances, educational facilities, nursing homes, auditoriums, enclosed or partially enclosed sports arenas, meeting rooms, schools, exhibition halls, convention facilities, polling places, private clubs, gaming facilities, all government owned vehicles and facilities, including buildings and vehicles owned, leased, or operated by the State or State subcontract, healthcare facilities or clinics, enclosed shopping centers, retail service establishments, financial institutions, educational facilities, ticket areas, public hearing facilities, public restrooms, waiting areas, lobbies, bars, taverns, bowling alleys, skating rinks, reception areas, and no less than 75% of the sleeping quarters within a hotel, motel, resort, inn, lodge, bed and breakfast, or other similar public accommodation that are rented to guests, but excludes private residences.
"Restaurant" means (i) an eating establishment, including, but not limited to, coffee shops, cafeterias, sandwich stands, and private and public school cafeterias, that gives or offers for sale food to the public, guests, or employees, and (ii) a kitchen or catering facility in which food is prepared on the premises for serving elsewhere. "Restaurant" includes a bar area within the restaurant.
"Retail tobacco store" means a retail establishment that derives more than 80% of its gross revenue from the sale of loose tobacco, plants, or herbs and cigars, cigarettes, pipes, and other smoking devices for burning tobacco and related smoking accessories and in which the sale of other products is merely incidental. "Retail tobacco store" includes an enclosed workplace that manufactures, imports, or distributes tobacco or tobacco products, when, as a necessary and integral part of the process of making, manufacturing, importing, or distributing a tobacco product for the eventual retail sale of that tobacco or tobacco product, tobacco is heated, burned, or smoked, or a lighted tobacco product is tested, provided that the involved business entity: (1) maintains a specially designated area or areas within the workplace for the purpose of the heating, burning, smoking, or lighting activities, and does not create a facility that permits smoking throughout; (2) satisfies the 80% requirement related to gross sales; and (3) delivers tobacco products to consumers, retail establishments, or other wholesale establishments as part of its business. "Retail tobacco store" does not include a tobacco department or section of a larger commercial establishment or any establishment with any type of liquor, food, or restaurant license. Rulemaking authority to implement this amendatory Act of the 95th General Assembly, if any, is conditioned on the rules being adopted in accordance with all provisions of the Illinois Administrative Procedure Act and all rules and procedures of the Joint Committee on Administrative Rules; any purported rule not so adopted, for whatever reason, is unauthorized.
"Smoke" or "smoking" means the carrying, smoking, burning, inhaling, or exhaling of any kind of lighted pipe, cigar, cigarette, hookah, weed, herbs, or any other lighted smoking equipment. "Smoke" or "smoking" does not include smoking that is associated with a native recognized religious ceremony, ritual, or activity by American Indians that is in accordance with the federal American Indian Religious Freedom Act, 42 U.S.C. 1996 and 1996a.
"State agency" has the meaning formerly ascribed to it in subsection (a) of Section 3 of the Illinois Purchasing Act (now repealed).
"Unit of local government" has the meaning ascribed to it in Section 1 of Article VII of the Illinois Constitution of 1970.
(Source: P.A. 95-17, eff. 1-1-08; 95-1029, eff. 2-4-09; 96-797, eff. 1-1-10.)

(410 ILCS 82/15)
Sec. 15. Smoking in public places, places of employment, and governmental vehicles prohibited. No person shall smoke in a public place or in any place of employment or within 15 feet of any entrance to a public place or place of employment. No person may smoke in any vehicle owned, leased, or operated by the State or a political subdivision of the State. An owner shall reasonably assure that smoking is prohibited in indoor public places and workplaces unless specifically exempted by Section 35 of this Act.
(Source: P.A. 95-17, eff. 1-1-08; 95-1029, eff. 2-4-09.)

(410 ILCS 82/20)
Sec. 20. Posting of signs; removal of ashtrays.
(a) "No Smoking" signs or the international "No Smoking" symbol, consisting of a pictorial representation of a burning cigarette enclosed in a red circle with a red bar across it, shall be clearly and conspicuously posted in each public place and place of employment where smoking is prohibited by this Act by the owner, operator, manager, or other person in control of that place.
(b) Each public place and place of employment where smoking is prohibited by this Act shall have posted at every entrance a conspicuous sign clearly stating that smoking is prohibited.
(c) All ashtrays shall be removed from any area where smoking is prohibited by this Act by the owner, operator, manager, or other person having control of the area.
(Source: P.A. 95-17, eff. 1-1-08.)

(410 ILCS 82/25)
Sec. 25. Smoking prohibited in student dormitories. Notwithstanding any other provision of this Act, smoking is prohibited in any portion of the living quarters, including, but not limited to, sleeping rooms, dining areas, restrooms, laundry areas, lobbies, and hallways, of a building used in whole or in part as a student dormitory that is owned and operated or otherwise utilized by a public or private institution of higher education.
(Source: P.A. 95-17, eff. 1-1-08.)

(410 ILCS 82/30)
Sec. 30. Designation of other nonsmoking areas. Notwithstanding any other provision of this Act, any employer, owner, occupant, lessee, operator, manager, or other person in control of any public place or place of employment may designate a non-enclosed area of a public place or place of employment, including outdoor areas, as an area where smoking is also prohibited provided that such employer, owner, lessee or occupant shall conspicuously post signs prohibiting smoking in the manner described in subsections (a) and (b) of Section 20 of this Act.
(Source: P.A. 95-17, eff. 1-1-08.)

(410 ILCS 82/35)
Sec. 35. Exemptions. Notwithstanding any other provision of this Act, smoking is allowed in the following areas:
(1) Private residences or dwelling places, except

when used as a child care, adult day care, or healthcare facility or any other home-based business open to the public.

(2) Retail tobacco stores as defined in Section 10

of this Act in operation prior to the effective date of this amendatory Act of the 95th General Assembly. The retail tobacco store shall annually file with the Department by January 31st an affidavit stating the percentage of its gross income during the prior calendar year that was derived from the sale of loose tobacco, plants, or herbs and cigars, cigarettes, pipes, or other smoking devices for smoking tobacco and related smoking accessories. Any retail tobacco store that begins operation after the effective date of this amendatory Act may only qualify for an exemption if located in a freestanding structure occupied solely by the business and smoke from the business does not migrate into an enclosed area where smoking is prohibited.

(3) (Blank).
(4) Hotel and motel sleeping rooms that are rented to

guests and are designated as smoking rooms, provided that all smoking rooms on the same floor must be contiguous and smoke from these rooms must not infiltrate into nonsmoking rooms or other areas where smoking is prohibited. Not more than 25% of the rooms rented to guests in a hotel or motel may be designated as rooms where smoking is allowed. The status of rooms as smoking or nonsmoking may not be changed, except to permanently add additional nonsmoking rooms.

(5) Enclosed laboratories that are excluded from the

definition of "place of employment" in Section 10 of this Act. Rulemaking authority to implement this amendatory Act of the 95th General Assembly, if any, is conditioned on the rules being adopted in accordance with all provisions of the Illinois Administrative Procedure Act and all rules and procedures of the Joint Committee on Administrative Rules; any purported rule not so adopted, for whatever reason, is unauthorized.

(6) Common smoking rooms in long-term care facilities

operated under the authority of the Illinois Department of Veterans' Affairs or licensed under the Nursing Home Care Act that are accessible only to residents who are smokers and have requested in writing to have access to the common smoking room where smoking is permitted and the smoke shall not infiltrate other areas of the long-term care facility. Rulemaking authority to implement this amendatory Act of the 95th General Assembly, if any, is conditioned on the rules being adopted in accordance with all provisions of the Illinois Administrative Procedure Act and all rules and procedures of the Joint Committee on Administrative Rules; any purported rule not so adopted, for whatever reason, is unauthorized.

(7) A convention hall of the Donald E. Stephens

Convention Center where a meeting or trade show for manufacturers and suppliers of tobacco and tobacco products and accessories is being held, during the time the meeting or trade show is occurring, if the meeting or trade show:

(i) is a trade-only event and not open to the

public;

(ii) is limited to attendees and exhibitors that

are 21 years of age or older;

(iii) is being produced or organized by a

business relating to tobacco or a professional association for convenience stores; and

(iv) involves the display of tobacco products.
Smoking is not allowed in any public area outside of

the hall designated for the meeting or trade show.

This paragraph (7) is inoperative on and after

October 1, 2015.

(Source: P.A. 98-1023, eff. 8-22-14.)

(410 ILCS 82/40)
Sec. 40. Enforcement; complaints.
(a) The Department, State-certified local public health departments, and local law enforcement agencies shall enforce the provisions of this Act through the issuance of citations and may assess fines pursuant to Section 45 of this Act.
(a-2) The citations issued pursuant to this Act shall conspicuously include the following:
(1) the name of the offense and its statutory

reference;

(2) the nature and elements of the violation;
(3) the date and location of the violation;
(4) the name of the enforcing agency;
(5) the name of the violator;
(6) the amount of the imposed fine and the location

where the violator can pay the fine without objection;

(7) the address and phone number of the enforcing

agency where the violator can request a hearing before the Department to contest the imposition of the fine imposed by the citation under the rules and procedures of the Administrative Procedure Act;

(8) the time period in which to pay the fine or to

request a hearing to contest the imposition of the fine imposed by the citation; and

(9) the verified signature of the person issuing the

citation.

(a-3) One copy of the citation shall be provided to the violator, one copy shall be retained by the enforcing agency, and one copy shall be provided to the entity otherwise authorized by the enforcing agency to receive fines on their behalf.
(b) Any person may register a complaint with the Department, a State-certified local public health department, or a local law enforcement agency for a violation of this Act. The Department shall establish a telephone number that a person may call to register a complaint under this subsection (b).
(c) The Department shall afford a violator the opportunity to pay the fine without objection or to contest the citation in accordance with the Illinois Administrative Procedure Act, except that in case of a conflict between the Illinois Administrative Procedure Act and this Act, the provisions of this Act shall control.
(d) Upon receipt of a request for hearing to contest the imposition of a fine imposed by a citation, the enforcing agency shall immediately forward a copy of the citation and notice of the request for hearing to the Department for initiation of a hearing conducted in accordance with the Illinois Administrative Procedure Act and the rules established thereto by the Department applicable to contested cases, except that in case of a conflict between the Illinois Administrative Procedure Act and this Act, the provisions of this Act shall control. Parties to the hearing shall be the enforcing agency and the violator.
The Department shall notify the violator in writing of the time, place, and location of the hearing. The hearing shall be conducted at the nearest regional office of the Department, or in a location contracted by the Department in the county where the citation was issued.
(e) Fines imposed under this Act may be collected in accordance with all methods otherwise available to the enforcing agency or the Department, except that there shall be no collection efforts during the pendency of the hearing before the Department.
(f) Rulemaking authority to implement this amendatory Act of the 95th General Assembly, if any, is conditioned on the rules being adopted in accordance with all provisions of the Illinois Administrative Procedure Act and all rules and procedures of the Joint Committee on Administrative Rules; any purported rule not so adopted, for whatever reason, is unauthorized.
(Source: P.A. 95-17, eff. 1-1-08; 95-1029, eff. 2-4-09.)

(410 ILCS 82/45)
Sec. 45. Violations.
(a) A person, corporation, partnership, association or other entity who violates Section 15 or 20 of this Act shall be fined pursuant to this Section. Each day that a violation occurs is a separate violation.
(b) A person who smokes in an area where smoking is prohibited under Section 15 of this Act shall be fined in an amount that is $100 for a first offense and $250 for each subsequent offense. A person who owns, operates, or otherwise controls a public place or place of employment that violates Section 15 or 20 of this Act shall be fined (i) $250 for the first violation, (ii) $500 for the second violation within one year after the first violation, and (iii) $2,500 for each additional violation within one year after the first violation.
(c) A fine imposed under this Section shall be allocated as follows:
(1) one-half of the fine shall be distributed to the

Department; and

(2) one-half of the fine shall be distributed to the

enforcing agency.

(d) Rulemaking authority to implement this amendatory Act of the 95th General Assembly, if any, is conditioned on the rules being adopted in accordance with all provisions of the Illinois Administrative Procedure Act and all rules and procedures of the Joint Committee on Administrative Rules; any purported rule not so adopted, for whatever reason, is unauthorized.
(Source: P.A. 98-1023, eff. 8-22-14.)

(410 ILCS 82/50)
Sec. 50. Injunctions. In addition to any other sanction or remedy, the Department, a State-certified local public health department, local law enforcement agency, or any individual personally affected by repeated violations may institute, in a circuit court, an action to enjoin violations of this Act.
(Source: P.A. 95-17, eff. 1-1-08; 95-1029, eff. 2-4-09.)

(410 ILCS 82/55)
Sec. 55. Discrimination prohibited. No individual may be discriminated against in any manner because of the exercise of any rights afforded by this Act.
(Source: P.A. 95-17, eff. 1-1-08.)

(410 ILCS 82/60)
Sec. 60. Severability. If any provision, clause or paragraph of this Act shall be held invalid by a court of competent jurisdiction, such invalidity shall not affect the other provisions of this Act.
(Source: P.A. 95-17, eff. 1-1-08; 95-1029, eff. 2-4-09.)

(410 ILCS 82/65)
Sec. 65. Home rule and other local regulation.
(a) Any home rule unit of local government, any non-home rule municipality, or any non-home rule county within the unincorporated territory of the county may regulate smoking in public places, but that regulation must be no less restrictive than this Act. This subsection (a) is a limitation on the concurrent exercise of home rule power under subsection (i) of Section 6 of Article VII of the Illinois Constitution.
(b) In addition to any regulation authorized under subsection (a) or authorized under home rule powers, any home rule unit of local government, any non-home rule municipality, or any non-home rule county within the unincorporated territory of the county may regulate smoking in any enclosed indoor area used by the public or serving as a place of work if the area does not fall within the definition of a "public place" under this Act.
(Source: P.A. 95-17, eff. 1-1-08.)

(410 ILCS 82/70)
Sec. 70. Entrances, exits, windows, and ventilation intakes. Smoking is prohibited within a minimum distance of 15 feet from entrances, exits, windows that open, and ventilation intakes that serve an enclosed area where smoking is prohibited under this Act so as to ensure that tobacco smoke does not enter the area through entrances, exits, open windows, or other means.
(Source: P.A. 95-17, eff. 1-1-08.)

(410 ILCS 82/75)
Sec. 75. Rules. The Department shall adopt rules necessary for the administration of this Act.
(Source: P.A. 95-17, eff. 1-1-08.)

(410 ILCS 82/80)
Sec. 80. (Amendatory provisions; text omitted).
(Source: P.A. 95-17, eff. 1-1-08; text omitted.)

(410 ILCS 82/90)
Sec. 90. The Illinois Clean Indoor Air Act is repealed.
(Source: P.A. 95-17, eff. 1-1-08.)



410 ILCS 83/ - Illinois Clean Public Elevator Air Act.

(410 ILCS 83/1) (was 720 ILCS 560/1)
Sec. 1. This Act shall be known and may be cited as the "Illinois Clean Public Elevator Air Act".
(Source: P.A. 86-367.)

(410 ILCS 83/2) (was 720 ILCS 560/2)
Sec. 2. The General Assembly finds that smoking on elevators is a fire hazard and a danger to public safety and that tobacco smoke is annoying, harmful and dangerous to human beings and a hazard to public health.
(Source: P.A. 86-367.)

(410 ILCS 83/3) (was 720 ILCS 560/3)
Sec. 3. No person shall smoke or possess a lighted cigarette, cigar, pipe or any other form of tobacco or similar substance used for smoking on any elevator in this State.
(Source: P.A. 86-367.)

(410 ILCS 83/4) (was 720 ILCS 560/4)
Sec. 4. Any person who violates the provisions of this Act is guilty of a petty offense punishable by a fine of not less than $25 nor more than $250.
(Source: P.A. 86-367.)



410 ILCS 85/ - Cigarette Health Warning Act.

(410 ILCS 85/1) (from Ch. 111 1/2, par. 8231)
Sec. 1. Short title. This Act may be cited as the Cigarette Health Warning Act.
(Source: P.A. 87-572.)

(410 ILCS 85/2) (from Ch. 111 1/2, par. 8232)
Sec. 2. Legislative Findings. The General Assembly finds that there is a need for public information about the risk of harm to unborn children when women smoke cigarettes during pregnancy. The United States Surgeon General has recommended abstinence from cigarette smoking during pregnancy. Since the adverse effects of cigarette smoking during pregnancy are preventable, the General Assembly finds that it is in the public interest to provide warnings at places where cigarettes are sold about the risks of cigarette smoking during pregnancy.
(Source: P.A. 87-572.)

(410 ILCS 85/3) (from Ch. 111 1/2, par. 8233)
Sec. 3. Definitions. As used in this Act:
"Cigarette vending machine" means any mechanical device used or intended to be used for retail sales of cigarettes, the operation of which is governed or controlled by the deposit of currency, a coin, or a token.
"Department" means the Department of Public Health.
(Source: P.A. 87-572.)

(410 ILCS 85/4) (from Ch. 111 1/2, par. 8234)
Sec. 4. Display of Warning Signs.
(a) No person may sell cigarettes at retail using a cigarette vending machine unless a sign with the message "SURGEON GENERAL'S WARNING: SMOKING BY PREGNANT WOMEN MAY RESULT IN FETAL INJURY, PREMATURE BIRTH, AND LOW BIRTH WEIGHT" is displayed in plain view on the machine.
(b) No person may sell or offer to sell cigarettes at retail unless a sign with the message "SURGEON GENERAL'S WARNING: SMOKING BY PREGNANT WOMEN MAY RESULT IN FETAL INJURY, PREMATURE BIRTH, AND LOW BIRTH WEIGHT" is posted in a conspicuous place upon the premises. This subsection (b) does not apply to sales of cigarettes through cigarette vending machines to which subsection (a) applies.
(Source: P.A. 87-572.)

(410 ILCS 85/5) (from Ch. 111 1/2, par. 8235)
Sec. 5. Specifications Regarding Signs. All signs required under this Act shall be printed on white cards in red letters at least one-half inch in height.
All signs required to be displayed under this Act shall be in place not later than 120 days after the effective date of this Act and shall be continuously displayed thereafter.
(Source: P.A. 87-572.)

(410 ILCS 85/6) (from Ch. 111 1/2, par. 8236)
Sec. 6. Penalties. Failure to display a warning sign as required by this Act is a business offense for which a fine not to exceed $1,000 may be imposed. Each day of failure to display a warning sign as required by this Act constitutes a separate offense.
(Source: P.A. 87-572.)



410 ILCS 87/ - Indoor Air Quality Act.

(410 ILCS 87/1)
Sec. 1. Short title. This Act may be cited as the Indoor Air Quality Act.
(Source: P.A. 88-318.)

(410 ILCS 87/5)
Sec. 5. Findings. The General Assembly finds that:
(1) Indoor air pollution is a serious threat to public health. The United States Environmental Protection Agency considers indoor air pollution to be the number one environmental health threat in the United States.
(2) The State of Illinois lacks guidelines that define and protect indoor air quality. The development of these guidelines is required to ensure the health and safety of the people of Illinois.
(Source: P.A. 88-318.)

(410 ILCS 87/10)
Sec. 10. Definitions. For the purposes of this Act:
"Acceptable indoor air quality" means that the air is free of excessive levels of chemical and physical contaminants and microbiological hazards.
"Air cleaning" means an indoor air quality control strategy to remove airborne particulates or gases from the air stream.
"Bake-out" means a process of overheating a building or space to artificially age the materials that are sources of indoor air contamination.
"Board" means the Illinois Board of Health.
"Source control" means limiting the production of an air contaminant before it enters the ventilation system.
"Ventilation" means the process of supplying air to and removing air from any space by natural or mechanical means, regardless of whether the air is conditioned.
(Source: P.A. 88-318.)

(410 ILCS 87/15)
Sec. 15. Indoor Air Pollution Advisory Council.
(a) The Board shall ensure the development of the following: (i) criteria for acceptable indoor air quality, (ii) recommendations on achieving acceptable indoor air quality, (iii) educational activity on indoor air quality among public and private agencies, and (iv) a program for the certification of indoor air quality inspectors.
(b) The Board shall develop statewide indoor air quality guidelines including, without limitation, the following:
(1) ventilation standards, including criteria for

acceptable indoor air quality;

(2) source control guidelines for indoor air

contaminants, including building material selection, construction and remodeling procedures, and suggested bake-out procedures;

(3) occupancy control guidelines; and
(4) suggestions for air cleaning procedures.
(Source: P.A. 88-318.)



410 ILCS 90/ - Pest and Predatory Animal Control Act.

(410 ILCS 90/0.01) (from Ch. 8, par. 230)
Sec. 0.01. Short title. This Act may be cited as the Pest and Predatory Animal Control Act.
(Source: P.A. 86-1324.)

(410 ILCS 90/1) (from Ch. 8, par. 231)
Sec. 1. The Department of Agriculture of the State of Illinois is authorized to enter into an agreement with the Bureau of Sport Fisheries and Wildlife, United States Department of the Interior, covering cooperation with funds, facilities and personnel in conducting a program which will prevent or minimize the economic depredations of wild and feral animals and commensal rodents, starlings and bird pests, abate their nuisances and reduce the transmission of disease to persons, domestic animals and wild life.
(Source: Laws 1963, p. 3394.)

(410 ILCS 90/2) (from Ch. 8, par. 232)
Sec. 2. Such agreement and program may provide for testing new starling control methods and procedures and the employment of presently available methods where applicable in cooperation with livestock producing interests in the state. It may also include a study of the role of starlings, bird pests, rodents and predatory animals in carrying transmissible gastroenteritis (T.G.E.) and other diseases to swine and other animals.
The program may include the reduction of the population of wild animal species which are known carriers of rabies. The cooperation of the Department of Natural Resources, the Department of Public Health, and of county, state and local health services and veterinarians shall be solicited and this work shall be done in those areas where wild life rabies constitutes an acute threat and population reduction is deemed advisable by the cooperating organizations. The program may also include work in cooperation with local authorities and agencies to control rat and other rodent populations in those areas where such an effort is deemed advisable.
Assistance and cooperation of the Department of Public Health, the Department of Natural Resources, the Natural History Survey, the College of Veterinary Medicine of the University of Illinois, the College of Agriculture and the Agricultural Extension Service and of county, city and other local health departments and agencies may be solicited and encouraged to the extent such departments and agencies may be able to give assistance.
(Source: P.A. 89-445, eff. 2-7-96.)

(410 ILCS 90/3) (from Ch. 8, par. 233)
Sec. 3. The Department of Agriculture may enter into local field agreements with local governmental agencies, corporations, associations or individuals when deemed necessary for the control of starlings, bird pests or injurious or predatory animals or rodents in carrying out the provisions of this Act.
The Department may accept contributions or cost-sharing payments from agencies, corporations, associations or individuals who are parties to such field agreements and provide for the expenditure thereof in carrying out the provisions of this Act.
In case work is done on privately owned premises, the cost of any bait or materials used for starling, rat or rodent control shall be borne by the owner or tenant of the premises on which the work is done.
(Source: Laws 1963, p. 3394.)

(410 ILCS 90/4) (from Ch. 8, par. 234)
Sec. 4. The agreement provided for in Section 1 hereof and the continuation of such agreement shall be contingent upon the availability of funds appropriated by the Congress of the United States and the General Assembly of the State of Illinois.
(Source: Laws 1963, p. 3394.)



410 ILCS 95/ - Vector Control Act.

(410 ILCS 95/1) (from Ch. 111 1/2, par. 7801)
Sec. 1. This Act shall be known and may be cited as the Vector Control Act.
(Source: P.A. 86-452.)

(410 ILCS 95/2) (from Ch. 111 1/2, par. 7802)
Sec. 2. For the purposes of this Act:
"Arthropod" means a mosquito or other invertebrate animal with jointed legs and a segmented body.
"Commercial pesticide applicator" means a person certified or licensed under the Structural Pest Control Act or the Illinois Pesticide Act who contracts to apply a pesticide within the scope of his or her certification or license.
"Department" means the Illinois Department of Public Health.
"Director" means the Director of the Illinois Department of Public Health.
"Integrated pest management" means modification of the life system of a vector or pest to reduce its numbers to an acceptable level by applying current biological and technological knowledge to achieve the desired modification in a manner that ensures protection of the environment and public health.
"Local health authority" means the full-time health department, as recognized by the Department, having jurisdiction over a particular area.
"Pest" means undesirable arthropods (including certain insects, spiders, mites, ticks and related organisms), wood infesting organisms, rats, mice, birds and any other obnoxious or undesirable animals.
"Vector" means arthropods, rats, mice, birds or other animals capable of carrying disease-producing organisms to a human or animal host. "Vector" does not include animals that transmit disease to humans only when used as human food.
(Source: P.A. 86-452.)

(410 ILCS 95/3) (from Ch. 111 1/2, par. 7803)
Sec. 3. The Department of Public Health shall have the responsibility and authority to:
(1) Investigate threats or potential threats to the public health relating to mosquitoes and other potential vectors of disease associated with the improper storage, handling and disposal of tires, improper waste disposal, or natural conditions.
(2) Conduct ongoing surveillance and monitoring activities for mosquitoes and other arthropod vectors of disease, and conduct surveillance of animals that provide a reservoir for disease-producing organisms.
(3) Conduct training activities to promote integrated pest management programs.
(4) Respond to inquiries, investigate complaints, conduct evaluations, and provide technical consultation to help reduce or eliminate public health hazards and nuisance conditions associated with mosquitoes and other vectors.
(Source: P.A. 86-452.)

(410 ILCS 95/4) (from Ch. 111 1/2, par. 7804)
Sec. 4. Upon request of a State agency, a local health authority or a unit of local government, the Department of Public Health shall conduct an evaluation of the disease transmission potential of a site containing vectors of disease. Based on the findings of that evaluation, the Department shall recommend to the requesting agency ways to reduce or eliminate the vectors.
(Source: P.A. 86-452.)

(410 ILCS 95/5) (from Ch. 111 1/2, par. 7805)
Sec. 5. (a) If, as the result of an investigation, the Department of Public Health determines that a public health hazard exists at a site due to mosquitoes or other vectors, it may order such remedial measures as it deems necessary.
(b) The Department of Public Health may arrange for the cleanup of a site determined to be a public health hazard, or for the application of pesticides at such a site, if the person responsible for the site refuses to take timely appropriate action. The Department shall fine the person responsible for the site twice the amount of the cost of the Department's remedial measures.
(c) If, as the result of an investigation, the Department of Public Health determines that the public interest, safety, or welfare imperatively requires emergency action to respond to an immediate public health hazard at a site due to mosquitoes or other vectors, the Director may issue an emergency order incorporating a finding to that effect; such order may require closure or isolation of the site, pending a hearing or other action which shall be promptly instituted and determined.
(Source: P.A. 86-452.)

(410 ILCS 95/6) (from Ch. 111 1/2, par. 7806)
Sec. 6. The Department may designate local health authorities as its agents in carrying out the provisions of this Act.
(Source: P.A. 86-452.)

(410 ILCS 95/7) (from Ch. 111 1/2, par. 7807)
Sec. 7. The Department may administer a grant program from monies appropriated for that purpose from the Used Tire Management Fund, in order to carry out the Department's responsibilities under this Act, to assist local health authorities acting as its agents under Section 6, and to promote the utilization of integrated pest management programs by local health authorities and other units of local government. Priority shall be given to pest management in areas associated with or evidently affected by the transportation, storage, treatment or disposal of used tires.
(Source: P.A. 86-452.)

(410 ILCS 95/8) (from Ch. 111 1/2, par. 7808)
Sec. 8. The Department of Public Health shall have the authority to inspect any site to determine the potential risk to the public health due to mosquitoes or other vectors. If the Department of Public Health is denied access to a site which it reasonably believes may pose a public health hazard due to mosquitoes or other vectors, it shall request intervention of local, county or State law enforcement agencies to seek a court order or warrant to examine the site. Any person or entity preventing the Department of Public Health or its designated agent from carrying out its duties under this Section shall be guilty of a violation of this Act and shall be subject to the penalties provided in Section 11 of this Act.
(Source: P.A. 86-452.)

(410 ILCS 95/9) (from Ch. 111 1/2, par. 7809)
Sec. 9. The provisions of the Illinois Administrative Procedure Act, as now or hereafter amended, are hereby expressly adopted and shall apply to all administrative rules and procedures of the Department of Public Health under this Act, except that in case of a conflict between the Illinois Administrative Procedure Act and this Act, the provisions of this Act shall control. The Department of Public Health may adopt such rules as it deems necessary to carry out the provisions of this Act.
(Source: P.A. 86-452.)

(410 ILCS 95/10) (from Ch. 111 1/2, par. 7810)
Sec. 10. All final administrative decisions of the Department of Public Health under this Act shall be subject to judicial review pursuant to the provisions of the Administrative Review Law, as now or hereafter amended, and the rules adopted pursuant thereto. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 86-452.)

(410 ILCS 95/11) (from Ch. 111 1/2, par. 7811)
Sec. 11. Any person who fails to comply with an order for corrective action or denies the Department of Public Health access to a site shall be guilty of a Class A misdemeanor. The State's Attorney of the county in which the alleged violation occurred, or the Attorney General, shall bring such actions in the name of the People of the State of Illinois, and may, in addition to any other remedies provided in this Act, bring action for an injunction to restrain such violation.
(Source: P.A. 86-452.)



410 ILCS 100/ - Reduction of Racial and Ethnic Health Disparities Act.

(410 ILCS 100/1)
Sec. 1. Short title. This Act may be cited as the Reduction of Racial and Ethnic Health Disparities Act.
(Source: P.A. 94-447, eff. 1-1-06.)

(410 ILCS 100/5)
Sec. 5. Legislative findings and intent.
(a) The General Assembly finds that despite State investments in health care programs, certain racial and ethnic populations in Illinois continue to have significantly poorer health outcomes when compared to non-Hispanic whites. The General Assembly finds that local solutions to health care problems can have a dramatic and positive effect on the health status of these populations. Local governments and communities are best equipped to: identify the health education, health promotion, and disease prevention needs of the racial and ethnic populations in their communities; mobilize the community to address health outcome disparities; enlist and organize local public and private resources and faith-based organizations to address these disparities; and evaluate the effectiveness of interventions.
(b) The Illinois Department of Human Services has several initiatives to reduce racial and ethnic disparities in infant mortality and diabetes, and the Illinois Department of Public Health has several initiatives to address asthma; breast, cervical, prostate, and colorectal cancer; kidney disease; HIV/AIDS; hepatitis C; sexually transmitted diseases; adult and child immunizations; cardiovascular disease; and accidental injuries and violence.
(c) It is therefore the intent of the General Assembly to provide funds within Illinois counties, in the form of "Reducing Racial and Ethnic Health Disparities: Closing the Gap" grants, to stimulate the development of community-based and neighborhood-based projects that will improve the health outcomes of racial and ethnic populations. Further, it is the intent of the General Assembly that these programs foster the development of coordinated, collaborative, and broad-based participation by public and private entities and by faith-based organizations. Finally, it is the intent of the General Assembly that the grant program function as a partnership between State and local governments, faith-based organizations, and private-sector health care providers, including managed care, voluntary health care resources, social service providers, and nontraditional partners.
(Source: P.A. 94-447, eff. 1-1-06.)

(410 ILCS 100/10)
Sec. 10. Definitions. In this Act:
"Department" means the Department of Public Health.
"Director" means the Director of Public Health.
(Source: P.A. 94-447, eff. 1-1-06.)

(410 ILCS 100/15)
Sec. 15. Grant program.
(a) Subject to appropriations for that purpose, the Department shall establish and administer a grant program to implement this Act.
(b) The Department shall do the following:
(1) Publicize the availability of funds and

establish an application process for submitting a grant proposal.

(2) Provide technical assistance and training,

including a statewide meeting promoting best practice programs, as requested, to grant recipients.

(3) Develop uniform data reporting requirements for

the purpose of evaluating the performance of the grant recipients and demonstrating improved health outcomes.

(4) Develop a monitoring process to evaluate

progress toward meeting grant objectives.

(5) Coordinate with the Illinois Department of Human

Services and existing community-based programs, such as chronic disease community intervention programs, cancer prevention and control programs, diabetes control programs, the Children's Health Insurance (KidCare) Program, the HIV/AIDS program, immunization programs, and other related programs at the State and local levels, to avoid duplication of effort and promote consistency.

(c) The Office of Minority Health within the Department shall establish measurable outcomes to achieve the goal of reducing health disparities in the following priority areas: asthma; breast, cervical, prostate, and colorectal cancer screening; kidney disease; HIV/AIDS; hepatitis C; sexually transmitted diseases; adult and child immunizations; cardiovascular disease; and accidental injuries and violence.
The Office of Minority Health shall enhance current data tools to ensure a statewide assessment of the risk behaviors associated with the health disparity priority areas identified in this subsection. To the extent feasible, the Office shall conduct the assessment so that the results may be compared to national data.
(d) The Director may appoint an ad hoc advisory committee to: examine areas where public awareness, public education, research, and coordination regarding racial and ethnic health outcome disparities are lacking; consider access and transportation issues that contribute to health status disparities; and make recommendations for closing gaps in health outcomes and increasing the public's awareness and understanding of health disparities that exist between racial and ethnic populations.
(Source: P.A. 94-447, eff. 1-1-06.)

(410 ILCS 100/20)
Sec. 20. Eligibility for grant.
(a) Any person, entity, or organization within a county may apply for a grant under this Act and may serve as the lead agency to administer and coordinate project activities within the county and develop community partnerships necessary to implement the grant.
(b) Persons, entities, or organizations within adjoining counties with populations of less than 100,000 may jointly submit a multicounty grant proposal. The proposal must clearly identify a single lead agency with respect to program accountability and administration, however.
(c) In addition to the grants awarded under subsections (a) and (b), up to 20% of the funding for the grant program shall be dedicated to projects that address improving racial and ethnic health status within specific urban areas identified by the Department in rules.
(d) Nothing in this Act prevents a person, entity, or organization within a county or group of counties from separately contracting for the provision of racial and ethnic health promotion, health awareness, and disease prevention services.
(Source: P.A. 94-447, eff. 1-1-06.)

(410 ILCS 100/25)
Sec. 25. Grant proposal requirements.
(a) A proposal for a grant under this Act must be submitted to the Department for review.
(b) A proposal for a grant must include each of the following elements:
(1) The purpose and objectives of the proposed

project, including identification of the particular racial or ethnic disparity the project will address. The proposal must address one or more of the following priority areas:

(A) Decreasing racial and ethnic disparities in

maternal and infant mortality rates.

(B) Decreasing racial and ethnic disparities in

morbidity and mortality rates relating to cancer.

(C) Decreasing racial and ethnic disparities in

morbidity and mortality rates relating to HIV/AIDS.

(D) Decreasing racial and ethnic disparities in

morbidity and mortality rates relating to cardiovascular disease.

(E) Decreasing racial and ethnic disparities in

morbidity and mortality rates relating to diabetes.

(F) Increasing adult and child immunization

rates in certain racial and ethnic populations.

(G) Decreasing racial and ethnic disparities in

oral health care.

(2) Identification and relevance of the target

population.

(3) Methods for obtaining baseline health status

data and assessment of community health needs.

(4) Mechanisms for mobilizing community resources

and gaining local commitment.

(5) Development and implementation of health

promotion and disease prevention interventions.

(6) Mechanisms and strategies for evaluating the

project's objectives, procedures, and outcomes.

(7) A proposed work plan, including a timeline for

implementing the project.

(8) The likelihood that project activities will

occur and continue in the absence of funding.

(c) The Department shall give priority to proposals that:
(1) Represent areas with the greatest documented

racial and ethnic health status disparities.

(2) Exceed the minimum local contribution

requirements specified in Section 30.

(3) Demonstrate broad-based local support and

commitment from entities representing racial and ethnic populations, including non-Hispanic whites. Indicators of support and commitment may include agreements to participate in the program, letters of endorsement, letters of commitment, interagency agreements, or other forms of support.

(4) Demonstrate a high degree of participation by

the health care community in clinical preventive service activities and community-based health promotion and disease prevention interventions.

(5) Have been submitted from counties with a high

proportion of residents living in poverty and with poor health status indicators.

(6) Demonstrate a coordinated community approach to

addressing racial and ethnic health issues within existing publicly financed health care programs.

(7) Incorporate intervention mechanisms that have a

high probability of improving the targeted population's health status.

(8) Demonstrate a commitment to quality management

in all aspects of project administration and implementation.

(Source: P.A. 94-447, eff. 1-1-06.)

(410 ILCS 100/30)
Sec. 30. Grant awards.
(a) The Department may award one or more grants in a county or in a group of adjoining counties from which a multicounty grant proposal is submitted. The Department may award an urban area grant under subsection (c) of Section 20 in a county or group of adjoining counties that are also receiving a grant award under subsection (a) or (b) of Section 20.
(b) Units of local government may provide matching grants to supplement those made by the Department.
(c) The amount of the grant award shall be based on the county or urban area's population, or on the combined population in a group of adjoining counties from which a multicounty application is submitted, and on other factors, as determined by the Department in rules.
(d) The Department shall begin disseminating grant awards no later than January 1, 2007.
(e) The Department shall fund a grant under this Act for one year and may renew the grant annually upon application to and approval by the Department, subject to the achievement of quality standards, objectives, and outcomes and to the availability of funds.
(Source: P.A. 94-447, eff. 1-1-06.)

(410 ILCS 100/35)
Sec. 35. Continued operation of programs to reduce racial and ethnic disparities in infant mortality and diabetes. Subject to the amounts appropriated for that purpose, the Illinois Department of Human Services shall continue to operate programs to reduce racial and ethnic disparities in infant mortality and diabetes.
(Source: P.A. 94-447, eff. 1-1-06.)



410 ILCS 105/ - Mold Remediation Registration Act.

(410 ILCS 105/1)
Sec. 1. Short title. This Act may be cited as the Mold Remediation Registration Act.
(Source: P.A. 95-456, eff. 1-1-08.)

(410 ILCS 105/5)
Sec. 5. Findings. The General Assembly finds that:
(1) Excessive indoor dampness in buildings is a

widespread problem that warrants action at the local, State, and national levels.

(2) Because of the public's concern about the

possible public health effects of exposure to mold in buildings, as well as the effects on workers performing remediation work, and the costs of remediation for the property owner, there is a need to identify parties performing mold remediation in the State.

(3) Because there is a need to reduce moisture that

fosters mold formation in buildings, the State should review current State building codes to ensure that they do not foster mold.

(4) Parties providing mold remediation services in

residential, public, and commercial buildings in Illinois should be required to register with the State and provide proof of financial responsibility.

(5) Laboratories performing tests to confirm mold

contamination in buildings should be certified by the American Industrial Hygiene Association using nationally recognized accreditation standards set under the Environmental Microbiology Laboratory Accreditation Program.

(Source: P.A. 95-456, eff. 1-1-08.)

(410 ILCS 105/10)
Sec. 10. Definitions. As used in this Act:
"Department" means the Department of Public Health.
"Mold remediation" means the removal, cleaning, sanitizing, demolition, or other treatment, including preventive activities, of mold or mold-containment matter in buildings.
"Preventative activities" include those intended to prevent future mold contamination of a remediated area, including applying biocides or anti-microbial compounds.
(Source: P.A. 95-456, eff. 1-1-08.)

(410 ILCS 105/15)
Sec. 15. Reporting requirement. The Department must report to the Environment and Energy Committees of the House of Representatives and the Senate, on an annual basis, concerning the implementation of any federal regulations that establish:
(1) scientific evidence concerning any health effects

associated with fungi, bacteria, and their byproducts in indoor environments including any indoor air quality standard; and

(2) standards for the training, certification, and

licensing of parties providing mold remediation services in residential, public, and commercial buildings.

(Source: P.A. 95-456, eff. 1-1-08.)

(410 ILCS 105/20)
Sec. 20. Rules. The Department may adopt rules, under the Illinois Administrative Procedure Act, to implement a program establishing procedures for parties that provide mold remediation services to register with the State and provide evidence of financial responsibility.
(Source: P.A. 95-456, eff. 1-1-08.)

(410 ILCS 105/25)
Sec. 25. Exemptions. The provisions of this Act shall not apply to (i) home builders and remodelers performing work on any residential structure, consisting of 4 or fewer residential units, under the period and terms of the written warranty of that residential structure or (ii) persons licensed in accordance with the Structural Pest Control Act.
(Source: P.A. 95-456, eff. 1-1-08.)

(410 ILCS 105/99)
Sec. 99. Effective date. This Act takes effect January 1, 2008.
(Source: P.A. 95-456, eff. 1-1-08.)



410 ILCS 110/ - Stem Cell Research and Human Cloning Prohibition Act.

(410 ILCS 110/1)
Sec. 1. Short title. This Act may be cited as the Stem Cell Research and Human Cloning Prohibition Act.
(Source: P.A. 95-519, eff. 1-1-08.)

(410 ILCS 110/5)
Sec. 5. Policy permitting research. The policy of the State of Illinois shall be as follows:
(1) Research involving the derivation and use of human embryonic stem cells, human embryonic germ cells, and human adult stem cells from any source, including somatic cell nuclear transplantation, shall be permitted and the ethical and medical implications of this research shall be given full consideration.
(2) Research involving the derivation and use of human embryonic stem cells, human embryonic germ cells, and human adult stem cells, including somatic cell nuclear transplantation, shall be allowed to receive public funds through a program established specifically for the purpose of supporting stem cell research in Illinois under the Department of Public Health.
(3) Stem cell research is considered valuable to the health and well-being of all and the unhindered distribution of research materials to all qualified investigators engaged in non-commercial research shall be encouraged within the confines of the law.
(Source: P.A. 95-519, eff. 1-1-08.)

(410 ILCS 110/10)
Sec. 10. Definitions. As used in this Act:
"Department" means the Department of Public Health.
"Institute" means the Illinois Regenerative Medicine Institute.
"Committee" means the Illinois Regenerative Medicine Institute Oversight Committee.
(Source: P.A. 95-519, eff. 1-1-08.)

(410 ILCS 110/15)
Sec. 15. Department grant program.
(a) The Department of Public Health shall develop and administer the Illinois Regenerative Medicine Institute Program within the Department to provide for the awarding of grants to Illinois medical research institutions.
(b) The purposes of the Institute grant program are:
(1) to improve the health of the citizens of Illinois

through stem cell research;

(2) to support scientific research in Illinois for

which funding from the U.S. government is currently restricted, namely human embryonic stem cell research;

(3) to improve the national competitive position of

Illinois in the field of regenerative medicine; and

(4) to promote the translation of stem cell research

into clinical practice and the transfer of technology to biomedical and technological industry.

(c) The Department shall adopt rules for the implementation of the Institute grant program, including but not limited to:
(1) rules for the solicitation of proposals for

grants;

(2) rules concerning the eligibility of nonprofit

Illinois medical research institutions to receive awards under the Institute grant program;

(3) rules for the conduct of competitive and

scientific peer review of all proposals submitted under the Institute grant program;

(4) rules for the procurement of materials for the

conduct of stem cell research, including rules ensuring that persons are empowered to make voluntary and informed decisions to participate or to refuse to participate in such research, and ensuring confidentiality of such decisions; and

(5) rules concerning the monitoring of funded

research to ensure the researcher is following current best practices with respect to medical ethics, including informed consent of patients and the protection of human subjects.

(Source: P.A. 95-519, eff. 1-1-08.)

(410 ILCS 110/20)
Sec. 20. Illinois Regenerative Medicine Institute Oversight Committee.
(a) The Illinois Regenerative Medicine Institute Oversight Committee shall be established to determine the awards under the Institute grant program. The Committee shall be composed of 7 members appointed by the Governor, with the advice and consent of the Senate.
(b) The Committee shall consist of individuals from:
(1) professional medical organizations;
(2) voluntary health organizations; and
(3) for-profit biomedical or biotechnology industry.
(c) The Committee shall at all times include at least one member from each of the 3 categories listed in subsection (b) of this Section.
(d) No member of the Committee shall be employed by an Illinois medical research institution eligible to receive awards under the Institute grant program.
(e) Upon appointment, the Governor shall designate 3 members to serve a 2-year term and 4 members to serve a 4-year term. The Committee shall designate a Chairperson, Vice-Chairperson, and Secretary. Any vacancy occurring in the membership of the Committee shall be filled in the same manner as the original appointment.
(f) No member of the Committee may receive compensation for his or her services, but each member may be reimbursed for expenses incurred in the performance of his or her duties.
(g) The duties and responsibilities of the Committee shall include, but not be limited to:
(1) determination of awards under the Institute grant

program, based on recommendations developed under the competitive and scientific peer review process provided for in subdivision (c) (3) of Section 15 of this Act;

(2) review of the Department's solicitation and

scientific peer review processes to ensure that the statutory purposes of the Institute grant program are met;

(3) development, in cooperation with Department

staff, general guidelines for the conduct of funded research according to current best practices with respect to medical ethics, in consultation with national and international experts such as the International Society for Stem Cell Research, the California Institute for Regenerative Medicine, the Institute of Medicine, and similar organizations; and

(4) advice on the future conduct of the Institute

grant program.

(h) All Institute information concerning medical research shall be confidential and privileged and not subject to disclosure to any person other than Institute personnel.
(Source: P.A. 95-519, eff. 1-1-08.)

(410 ILCS 110/25)
Sec. 25. Conflict of interest.
(a) A person has a conflict of interest if any Committee action with respect to a matter may directly or indirectly financially benefit any of the following:
(1) That person.
(2) That person's spouse, immediate family living

with that person, or that person's extended family.

(3) Any individual or entity required to be disclosed

by that person.

(4) Any other individual or entity with which that

person has a business or professional relationship.

(b) A Committee member who has a conflict of interest with respect to a matter may not discuss that matter with other Committee members and shall not vote upon or otherwise participate in any Committee action with respect to that matter. Each recusal occurring during a Committee meeting shall be made a part of the minutes or recording of the meeting in accordance with the Open Meetings Act.
(c) A member of a scientific peer review panel or any other advisory committee that may be established by the Department who has a conflict of interest with respect to a matter may not discuss that matter with other peer review panel or advisory committee members or with Committee members and shall not vote or otherwise participate in any peer review panel or advisory committee action with respect to that matter. Each recusal of a peer review panel or advisory committee member occurring during a peer review panel or advisory committee meeting shall be made a part of the minutes or recording of the meeting in accordance with the Open Meetings Act.
(d) The Institute shall not allow any Institute employee to participate in the processing of, or to provide any advice concerning, any matter with which the Institute employee has a conflict of interest.
(Source: P.A. 95-519, eff. 1-1-08.)

(410 ILCS 110/30)
Sec. 30. Disclosure of Committee, scientific peer review panel, or advisory committee member income and interests.
(a) Each Committee, scientific peer review panel, and any advisory committee member shall file with the Secretary of State a written disclosure of the following with respect to the member, the member's spouse, and any immediate family living with the member:
(1) Each source of income.
(2) Each entity in which the member, spouse, or

immediate family living with the member has an ownership or distributive income share that is not an income source required to be disclosed under item (1) of this subsection (a).

(3) Each entity in or for which the member, spouse,

or immediate family living with the member serves as an executive, officer, director, trustee, or fiduciary.

(4) Each entity with which the member, member's

spouse, or immediate family living with the member has a contract for future income.

(b) Each appointed Committee member and each member of a scientific peer review panel and any advisory committee member shall file the disclosure required by subsection (a) of this Section at the time the member is appointed and at the time of any reappointment of that member.
(c) Each Committee member and each member of a scientific peer review panel and any advisory committee member shall file an updated disclosure with the Secretary of State promptly after any change in the items required to be disclosed under this subsection with respect to the member, the member's spouse, or any immediate family living with the member.
(d) The requirements of Section 3A-30 of the Illinois Governmental Ethics Act and any other disclosures required by law apply to this Act.
(e) Filed disclosures shall be public records.
(Source: P.A. 95-519, eff. 1-1-08.)

(410 ILCS 110/35)
Sec. 35. Disclosure of proposed Institute funding recipients.
(a) Each Institute request to the Committee for approval of proposed stem cell research funding must be accompanied by a written disclosure that identifies the proposed funding recipient and any executives, officers, directors, trustees, fiduciaries, owners, parent company, subsidiaries, affiliates, and institutional or organizational host of the proposed funding recipient.
(b) A proposed Institute stem cell research funding request shall not be approved by the Committee unless and until the Committee receives the disclosure.
(c) Disclosures provided to the Committee are public records.
(Source: P.A. 95-519, eff. 1-1-08.)

(410 ILCS 110/40)
Sec. 40. Cloning prohibited.
(a) No person may clone or attempt to clone a human being. For purposes of this Section, "clone or attempt to clone a human being" means to transfer to a uterus or attempt to transfer to a uterus anything other than the product of fertilization of an egg of a human female by a sperm of a human male for the purpose of initiating a pregnancy that could result in the creation of a human fetus or the birth of a human being.
(b) A person who violates this Section is guilty of a Class 1 felony.
(Source: P.A. 95-519, eff. 1-1-08.)

(410 ILCS 110/45)
Sec. 45. Purchase or sale prohibited.
(a) A person may not knowingly, for valuable consideration, purchase or sell embryonic or cadaveric fetal tissue for research purposes.
(b) For the purpose of this Section, the giving or receiving of reasonable payment for the removal, processing, disposal, preservation, quality control, storage, transplantation, or implantation of the tissue does not constitute purchase or sale. This Section does not prohibit reimbursement for removal, storage, or transportation of embryonic or cadaveric fetal tissue for research purposes pursuant to this Act.
(c) A person who knowingly purchases or sells embryonic or cadaveric fetal tissue for research purposes in violation of subsection (a) of this Section is guilty of a Class A misdemeanor for the first conviction and a Class 4 felony for subsequent convictions.
(Source: P.A. 95-519, eff. 1-1-08.)

(410 ILCS 110/50)
Sec. 50. Severability. If any provision of this Act or its application to any person or circumstance is held invalid, the invalidity of that provision or application does not affect other provisions or applications of this Act that can be given effect without the invalid provision or application.
(Source: P.A. 95-519, eff. 1-1-08.)



410 ILCS 115/ - Obesity Prevention Initiative Act.

(410 ILCS 115/1)
Sec. 1. Short title. This Act may be cited as the Obesity Prevention Initiative Act.
(Source: P.A. 96-155, eff. 8-7-09.)

(410 ILCS 115/5)
Sec. 5. Legislative findings. The General Assembly makes all of the following findings:
(1) Nearly 25% of Illinois adults are obese and 37%

are overweight, 62% of Illinois adults in total.

(2) The percentage of normal-weight Illinois adults

has steadily decreased as the percentage who are overweight or obese has steadily increased.

(3) More than 31% of Illinois children ages 10

through 17 years are considered overweight or obese.

(4) A majority (56%) of publicly insured children

are overweight or obese (the highest state prevalence in the nation) and nearly 2 in 5 (39%) black, non-Hispanic children are overweight or obese (the third highest state prevalence).

(5) Today's overweight and obese children are likely

to become tomorrow's overweight and health-impaired adults, at risk for premature death.

(6) Being overweight and obese puts people at

increased risk for coronary heart disease, type 2 diabetes, certain cancers, hypertension, dyslipidemia (high cholesterol or triglycerides or both), stroke, liver and gallbladder disease, sleep apnea and respiratory problems, osteoarthritis, and gynecological problems.

(7) Overweight and obesity-related diseases cause

premature death.

(8) The economic costs associated with treating

these diseases is substantial and increasing, accounting for more than 9% of total health care costs, approximately half of which are born by public resources via Medicare and Medicaid and the majority of the remainder born by employers.

(9) Obese people suffer more injuries and

disabilities and have more non-productive work days in total, creating loss of earnings for Illinois employees and loss of productivity for Illinois employers.

(10) Research has shown that 27% of health care

charges for adults over age 40 are associated with people being physically inactive, overweight, or obese.

(11) From 1987 to 2001, obesity-related spending

accounted for an estimated 27% of the increase in inflation-adjusted per capita health spending.

(12) Research has shown that each additional day of

physical activity per week can reduce medical charges by 4.7%.

(13) The non-economic costs of being overweight or

obese that is experienced by Illinois citizens are immeasurable in terms of pain, mobility, self-esteem, bias and stigma, the grief associated with the premature death of loved ones, and other quality of life issues.

(14) Food and exercise habits are strongly linked to

the food and exercise habits of the communities in which the individuals live, work, attend school, and socialize.

(15) Individual and community food and exercise

habits are strongly linked to environmental factors, such as access to healthy food and safe opportunities for physical activity.

(16) Public health interventions focusing on healthy

eating, physical activity, and environmental change to facilitate these behaviors have been shown to be successful in reducing obesity and promoting healthy weight and physical activity among children and adults. Communities in Illinois are developing and implementing promising models that should be evaluated and supported.

(17) Obesity is a significant contributing factor to

many chronic diseases faced by Illinois residents and that obesity and its effects on human health are best addressed in an evidence-based, holistic manner, including policy change, environmental change, and community public health and wellness efforts.

(18) The General Assembly has recognized the

importance of studying obesity and passed the Obesity Study and Prevention Fund Act in 2004. The Illinois State Health Improvement Plan (SHIP) identified obesity and physical activity as strategic priority health conditions that demand action, including without limitation the following:

(A) Increased efforts to educate the public on

the health risks associated with obesity and poor nutrition, effective methods for improving nutrition and physical activity, and resources to help individuals to adopt healthy lifestyles.

(B) Promoting changes in State and local

policies designed to support healthy eating and physical activity, including improving community access to healthy food and safe opportunities for physical activity.

(Source: P.A. 96-155, eff. 8-7-09.)

(410 ILCS 115/10)
Sec. 10. Obesity Prevention Initiative. Within 60 days after the effective date of this Act, and subject to the availability of public, private, and contributed in-kind resources, the Department of Public Health shall work with the Department of Human Services and other public, private, and voluntary stakeholders to plan, organize, and publicize at least 3 hearings on the health and social costs of obesity and the need to address the obesity epidemic with community, policy, and individual health behavior change. The purpose of these hearings shall be to (1) highlight existing State and community level initiatives, (2) identify existing plans and opportunities for action and the expansion of initiatives, (3) inform policy makers and the public about effective solutions to the problem, and (4) identify and engage stakeholders to promote action to reduce obesity, improve nutrition, and increase physical activity. The hearing officers shall include: the Chair of the State Board of Health or her designee and up to 3 additional members of the State Board of Health; the Chair of the Chronic Disease Task Force, if appointed, and up to 3 additional members of the Chronic Disease Task Force, if appointed; 2 members of the House of Representatives, one of whom shall be named by the Speaker of the House and one of whom shall be named by the Minority Leader of the House; and 2 members of the Senate, one of whom shall be named by the President of the Senate and one of whom shall be named by the Minority Leader of the Senate. The Department shall provide or work with stakeholders to provide logistical and support staff for hearings.
No later than February 1, 2010, and subject to the availability of public, private, and contributed in-kind resources, a report on these hearings shall be provided to the members of the General Assembly and the State Board of Health to inform and support action on implementing the 2009 State Health Improvement Plan. Pursuant to Public Act 95-0900, the Chronic Disease Task Force shall also use the report to inform the Plan that is due July 1, 2010 to the General Assembly.
Within 60 days after the completion of the report on the hearings, but no later than April 1, 2010, and subject to appropriation for that purpose, the Department of Public Health shall grant funds to one or more non-profit organizations or local public health departments to conduct a statewide education and engagement campaign focusing on the health effects of obesity, the social costs of obesity, and the need to address the obesity epidemic with community, policy, and individual health behavior change.
(Source: P.A. 96-155, eff. 8-7-09.)

(410 ILCS 115/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 96-155, eff. 8-7-09.)



410 ILCS 120/ - MRSA Prevention, Control, and Reporting Act.

(410 ILCS 120/1)
Sec. 1. Short title. This Act may be cited as the MRSA Prevention, Control, and Reporting Act.
(Source: P.A. 96-438, eff. 8-14-09.)

(410 ILCS 120/5)
Sec. 5. Definition. In this Act, "State residential facility" or "facility" means: any Department of Human Services operated residential facility, including any State mental health hospital, State developmental center, or State residential school for the deaf and visually impaired; any Department of Corrections operated correctional center, work camp or boot camp; and any Department of Juvenile Justice operated juvenile center or boot camp.
(Source: P.A. 96-438, eff. 8-14-09.)

(410 ILCS 120/10)
Sec. 10. MRSA prevention, control, and reporting. In order to improve the prevention of infections due to methicillin-resistant Staphylococcus aureus ("MRSA"), the following MRSA prevention, control, and reporting activities are applicable to State residential facilities:
(1) Guidelines. State residential facilities shall

develop and utilize policies and procedures for MRSA prevention, control, and reporting that are in compliance with federal guidelines and consistent with the operational needs of affected agencies.

(2) Minimum standards. Procedural MRSA Prevention

and Control Guidelines shall include, but not be limited to, recommendations and requirements for screening and surveillance, education and training, hygiene, sanitation, and infection control.

(3) Reporting. State residential facilities shall

comply with Department of Public Health rules and regulations for reporting of communicable diseases, including MRSA.

(Source: P.A. 96-438, eff. 8-14-09.)

(410 ILCS 120/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 96-438, eff. 8-14-09.)



410 ILCS 125/ - Public Health Standing Orders Act,

(410 ILCS 125/1)
Sec. 1. Short title. This Act may be cited as the Public Health Standing Orders Act.
(Source: P.A. 97-589, eff. 1-1-12.)

(410 ILCS 125/5)
Sec. 5. Definitions. In this Act:
"Health care personnel" means persons working within the scope of their licensure or training and experience with a public health clinic who provide medical services, including volunteers and staff not employed by the public health clinic.
"Public health clinic" has the same meaning as provided in subsection (c) of Section 6-101 of the Local Governmental and Governmental Employees Tort Immunities Act.
"Public health standing orders physician" has the same meaning as provided in subsection (d) of Section 6-101 of the Local Governmental and Governmental Employees Tort Immunities Act.
(Source: P.A. 97-589, eff. 1-1-12.)

(410 ILCS 125/10)
Sec. 10. Public health orders; standing physician protocols. Public health standing orders, also referred to as standing physician protocols, issued pursuant to this Act shall contain, at the minimum, the following elements:
(1) the name of the public health clinic authorized

to provide the medical services;

(2) the specific medical services authorized to be

provided;

(3) any instructions on the training or experience of

health care personnel who are authorized to provide the specified health care services;

(4) the effective date for the standing order; and
(5) the name and signature of the public health

standing orders physician.

(Source: P.A. 97-589, eff. 1-1-12.)

(410 ILCS 125/15)
Sec. 15. Health care personnel; standing orders. Notwithstanding any other provision of law to the contrary, health care personnel may provide medical services within a public health clinic in conformance with standing orders issued by a public health standing orders physician without prior establishment of a physician-patient relationship between the public health standing orders physician and the person receiving medical services.
(Source: P.A. 97-589, eff. 1-1-12.)

(410 ILCS 125/20)
Sec. 20. Health care personnel; qualifications. Health care personnel who provide medical services pursuant to a public health standing order shall:
(1) be trained in the medical services to be

provided;

(2) verify and document the applicability of the

public health standing orders to any individual;

(3) complete accurate and legible entries in all

records required by federal and State law;

(4) when applicable, document informed consent with

the patient or client; and

(5) understand where and how to access and use

emergency devices, techniques, and services for adverse reactions.

(Source: P.A. 97-589, eff. 1-1-12.)

(410 ILCS 125/25)
Sec. 25. Physician delegation; hospitals.
(a) Nothing in this Act shall be construed to affect or in any way limit physician delegation, including the use of standing orders or protocols for any person or group of persons without prior establishment of a physician-patient relationship between the physician and the person receiving medical services.
(b) Nothing in this Act shall be construed to affect or in any way limit standing orders or protocols as implemented by hospitals licensed under the Illinois Hospital Licensing Act, hospital affiliates as defined by the Illinois Hospital Licensing Act, or hospitals licensed under the University of Illinois Hospital Act.
(Source: P.A. 97-589, eff. 1-1-12.)

(410 ILCS 125/90)
Sec. 90. (Amendatory provisions; text omitted).
(Source: P.A. 97-589, eff. 1-1-12; text omitted.)



410 ILCS 130/ - Compassionate Use of Medical Cannabis Pilot Program Act.

(410 ILCS 130/1)
(Section scheduled to be repealed on July 1, 2020)
Sec. 1. Short title. This Act may be cited as the Compassionate Use of Medical Cannabis Pilot Program Act.
(Source: P.A. 98-122, eff. 1-1-14.)

(410 ILCS 130/5)
(Section scheduled to be repealed on July 1, 2020)
Sec. 5. Findings.
(a) The recorded use of cannabis as a medicine goes back nearly 5,000 years. Modern medical research has confirmed the beneficial uses of cannabis in treating or alleviating the pain, nausea, and other symptoms associated with a variety of debilitating medical conditions, including cancer, multiple sclerosis, and HIV/AIDS, as found by the National Academy of Sciences' Institute of Medicine in March 1999.
(b) Studies published since the 1999 Institute of Medicine report continue to show the therapeutic value of cannabis in treating a wide array of debilitating medical conditions. These include relief of the neuropathic pain caused by multiple sclerosis, HIV/AIDS, and other illnesses that often fail to respond to conventional treatments and relief of nausea, vomiting, and other side effects of drugs used to treat HIV/AIDS and hepatitis C, increasing the chances of patients continuing on life-saving treatment regimens.
(c) Cannabis has many currently accepted medical uses in the United States, having been recommended by thousands of licensed physicians to at least 600,000 patients in states with medical cannabis laws. The medical utility of cannabis is recognized by a wide range of medical and public health organizations, including the American Academy of HIV Medicine, the American College of Physicians, the American Nurses Association, the American Public Health Association, the Leukemia & Lymphoma Society, and many others.
(d) Data from the Federal Bureau of Investigation's Uniform Crime Reports and the Compendium of Federal Justice Statistics show that approximately 99 out of every 100 cannabis arrests in the U.S. are made under state law, rather than under federal law. Consequently, changing State law will have the practical effect of protecting from arrest the vast majority of seriously ill patients who have a medical need to use cannabis.
(d-5) In 2014, the Task Force on Veterans' Suicide was created by the Illinois General Assembly to gather data on veterans' suicide prevention. Data from a U.S. Department of Veterans Affairs study indicates that 22 veterans commit suicide each day.
(e) Alaska, Arizona, California, Colorado, Connecticut, Delaware, Hawaii, Maine, Massachusetts, Michigan, Montana, Nevada, New Jersey, New Mexico, Oregon, Rhode Island, Vermont, Washington, and Washington, D.C. have removed state-level criminal penalties from the medical use and cultivation of cannabis. Illinois joins in this effort for the health and welfare of its citizens.
(f) States are not required to enforce federal law or prosecute people for engaging in activities prohibited by federal law. Therefore, compliance with this Act does not put the State of Illinois in violation of federal law.
(g) State law should make a distinction between the medical and non-medical uses of cannabis. Hence, the purpose of this Act is to protect patients with debilitating medical conditions, as well as their physicians and providers, from arrest and prosecution, criminal and other penalties, and property forfeiture if the patients engage in the medical use of cannabis.
(Source: P.A. 98-122, eff. 1-1-14; 99-519, eff. 6-30-16.)

(410 ILCS 130/7)
(Section scheduled to be repealed on July 1, 2020)
Sec. 7. Lawful user and lawful products. For the purposes of this Act and to clarify the legislative findings on the lawful use of cannabis:
(1) A cardholder under this Act shall not be

considered an unlawful user or addicted to narcotics solely as a result of his or her qualifying patient or designated caregiver status.

(2) All medical cannabis products purchased by a

qualifying patient at a licensed dispensing organization shall be lawful products and a distinction shall be made between medical and non-medical uses of cannabis as a result of the qualifying patient's cardholder status under the authorized use granted under State law.

(Source: P.A. 99-519, eff. 6-30-16.)

(410 ILCS 130/10)
(Section scheduled to be repealed on July 1, 2020)
Sec. 10. Definitions. The following terms, as used in this Act, shall have the meanings set forth in this Section:
(a) "Adequate supply" means:
(1) 2.5 ounces of usable cannabis during a period of

14 days and that is derived solely from an intrastate source.

(2) Subject to the rules of the Department of Public

Health, a patient may apply for a waiver where a physician provides a substantial medical basis in a signed, written statement asserting that, based on the patient's medical history, in the physician's professional judgment, 2.5 ounces is an insufficient adequate supply for a 14-day period to properly alleviate the patient's debilitating medical condition or symptoms associated with the debilitating medical condition.

(3) This subsection may not be construed to authorize

the possession of more than 2.5 ounces at any time without authority from the Department of Public Health.

(4) The pre-mixed weight of medical cannabis used in

making a cannabis infused product shall apply toward the limit on the total amount of medical cannabis a registered qualifying patient may possess at any one time.

(b) "Cannabis" has the meaning given that term in Section 3 of the Cannabis Control Act.
(c) "Cannabis plant monitoring system" means a system that includes, but is not limited to, testing and data collection established and maintained by the registered cultivation center and available to the Department for the purposes of documenting each cannabis plant and for monitoring plant development throughout the life cycle of a cannabis plant cultivated for the intended use by a qualifying patient from seed planting to final packaging.
(d) "Cardholder" means a qualifying patient or a designated caregiver who has been issued and possesses a valid registry identification card by the Department of Public Health.
(e) "Cultivation center" means a facility operated by an organization or business that is registered by the Department of Agriculture to perform necessary activities to provide only registered medical cannabis dispensing organizations with usable medical cannabis.
(f) "Cultivation center agent" means a principal officer, board member, employee, or agent of a registered cultivation center who is 21 years of age or older and has not been convicted of an excluded offense.
(g) "Cultivation center agent identification card" means a document issued by the Department of Agriculture that identifies a person as a cultivation center agent.
(h) "Debilitating medical condition" means one or more of the following:
(1) cancer, glaucoma, positive status for human

immunodeficiency virus, acquired immune deficiency syndrome, hepatitis C, amyotrophic lateral sclerosis, Crohn's disease, agitation of Alzheimer's disease, cachexia/wasting syndrome, muscular dystrophy, severe fibromyalgia, spinal cord disease, including but not limited to arachnoiditis, Tarlov cysts, hydromyelia, syringomyelia, Rheumatoid arthritis, fibrous dysplasia, spinal cord injury, traumatic brain injury and post-concussion syndrome, Multiple Sclerosis, Arnold-Chiari malformation and Syringomyelia, Spinocerebellar Ataxia (SCA), Parkinson's, Tourette's, Myoclonus, Dystonia, Reflex Sympathetic Dystrophy, RSD (Complex Regional Pain Syndromes Type I), Causalgia, CRPS (Complex Regional Pain Syndromes Type II), Neurofibromatosis, Chronic Inflammatory Demyelinating Polyneuropathy, Sjogren's syndrome, Lupus, Interstitial Cystitis, Myasthenia Gravis, Hydrocephalus, nail-patella syndrome, residual limb pain, seizures (including those characteristic of epilepsy), post-traumatic stress disorder (PTSD), or the treatment of these conditions;

(1.5) terminal illness with a diagnosis of 6 months

or less; if the terminal illness is not one of the qualifying debilitating medical conditions, then the physician shall on the certification form identify the cause of the terminal illness; or

(2) any other debilitating medical condition or its

treatment that is added by the Department of Public Health by rule as provided in Section 45.

(i) "Designated caregiver" means a person who: (1) is at least 21 years of age; (2) has agreed to assist with a patient's medical use of cannabis; (3) has not been convicted of an excluded offense; and (4) assists no more than one registered qualifying patient with his or her medical use of cannabis.
(j) "Dispensing organization agent identification card" means a document issued by the Department of Financial and Professional Regulation that identifies a person as a medical cannabis dispensing organization agent.
(k) "Enclosed, locked facility" means a room, greenhouse, building, or other enclosed area equipped with locks or other security devices that permit access only by a cultivation center's agents or a dispensing organization's agent working for the registered cultivation center or the registered dispensing organization to cultivate, store, and distribute cannabis for registered qualifying patients.
(l) "Excluded offense" for cultivation center agents and dispensing organizations means:
(1) a violent crime defined in Section 3 of the

Rights of Crime Victims and Witnesses Act or a substantially similar offense that was classified as a felony in the jurisdiction where the person was convicted; or

(2) a violation of a state or federal controlled

substance law, the Cannabis Control Act, or the Methamphetamine Control and Community Protection Act that was classified as a felony in the jurisdiction where the person was convicted, except that the registering Department may waive this restriction if the person demonstrates to the registering Department's satisfaction that his or her conviction was for the possession, cultivation, transfer, or delivery of a reasonable amount of cannabis intended for medical use. This exception does not apply if the conviction was under state law and involved a violation of an existing medical cannabis law.

For purposes of this subsection, the Department of Public Health shall determine by emergency rule within 30 days after the effective date of this amendatory Act of the 99th General Assembly what constitutes a "reasonable amount".
(l-5) "Excluded offense" for a qualifying patient or designated caregiver means a violation of state or federal controlled substance law, the Cannabis Control Act, or the Methamphetamine and Community Protection Act that was classified as a felony in the jurisdiction where the person was convicted, except that the registering Department may waive this restriction if the person demonstrates to the registering Department's satisfaction that his or her conviction was for the possession, cultivation, transfer, or delivery of a reasonable amount of cannabis intended for medical use. This exception does not apply if the conviction was under state law and involved a violation of an existing medical cannabis law. For purposes of this subsection, the Department of Public Health shall determine by emergency rule within 30 days after the effective date of this amendatory Act of the 99th General Assembly what constitutes a "reasonable amount".
(m) "Medical cannabis cultivation center registration" means a registration issued by the Department of Agriculture.
(n) "Medical cannabis container" means a sealed, traceable, food compliant, tamper resistant, tamper evident container, or package used for the purpose of containment of medical cannabis from a cultivation center to a dispensing organization.
(o) "Medical cannabis dispensing organization", or "dispensing organization", or "dispensary organization" means a facility operated by an organization or business that is registered by the Department of Financial and Professional Regulation to acquire medical cannabis from a registered cultivation center for the purpose of dispensing cannabis, paraphernalia, or related supplies and educational materials to registered qualifying patients.
(p) "Medical cannabis dispensing organization agent" or "dispensing organization agent" means a principal officer, board member, employee, or agent of a registered medical cannabis dispensing organization who is 21 years of age or older and has not been convicted of an excluded offense.
(q) "Medical cannabis infused product" means food, oils, ointments, or other products containing usable cannabis that are not smoked.
(r) "Medical use" means the acquisition; administration; delivery; possession; transfer; transportation; or use of cannabis to treat or alleviate a registered qualifying patient's debilitating medical condition or symptoms associated with the patient's debilitating medical condition.
(s) "Physician" means a doctor of medicine or doctor of osteopathy licensed under the Medical Practice Act of 1987 to practice medicine and who has a controlled substances license under Article III of the Illinois Controlled Substances Act. It does not include a licensed practitioner under any other Act including but not limited to the Illinois Dental Practice Act.
(t) "Qualifying patient" means a person who has been diagnosed by a physician as having a debilitating medical condition.
(u) "Registered" means licensed, permitted, or otherwise certified by the Department of Agriculture, Department of Public Health, or Department of Financial and Professional Regulation.
(v) "Registry identification card" means a document issued by the Department of Public Health that identifies a person as a registered qualifying patient or registered designated caregiver.
(w) "Usable cannabis" means the seeds, leaves, buds, and flowers of the cannabis plant and any mixture or preparation thereof, but does not include the stalks, and roots of the plant. It does not include the weight of any non-cannabis ingredients combined with cannabis, such as ingredients added to prepare a topical administration, food, or drink.
(x) "Verification system" means a Web-based system established and maintained by the Department of Public Health that is available to the Department of Agriculture, the Department of Financial and Professional Regulation, law enforcement personnel, and registered medical cannabis dispensing organization agents on a 24-hour basis for the verification of registry identification cards, the tracking of delivery of medical cannabis to medical cannabis dispensing organizations, and the tracking of the date of sale, amount, and price of medical cannabis purchased by a registered qualifying patient.
(y) "Written certification" means a document dated and signed by a physician, stating (1) that the qualifying patient has a debilitating medical condition and specifying the debilitating medical condition the qualifying patient has; and (2) that the physician is treating or managing treatment of the patient's debilitating medical condition. A written certification shall be made only in the course of a bona fide physician-patient relationship, after the physician has completed an assessment of the qualifying patient's medical history, reviewed relevant records related to the patient's debilitating condition, and conducted a physical examination.
A veteran who has received treatment at a VA hospital shall be deemed to have a bona fide physician-patient relationship with a VA physician if the patient has been seen for his or her debilitating medical condition at the VA Hospital in accordance with VA Hospital protocols.
A bona fide physician-patient relationship under this subsection is a privileged communication within the meaning of Section 8-802 of the Code of Civil Procedure.
(Source: P.A. 98-122, eff. 1-1-14; 98-775, eff. 1-1-15; 99-519, eff. 6-30-16.)

(410 ILCS 130/15)
(Section scheduled to be repealed on July 1, 2020)
Sec. 15. Authority.
(a) It is the duty of the Department of Public Health to enforce the following provisions of this Act unless otherwise provided for by this Act:
(1) establish and maintain a confidential registry of

qualifying patients authorized to engage in the medical use of cannabis and their caregivers;

(2) distribute educational materials about the health

benefits and risks associated with the use of cannabis and prescription medications;

(3) adopt rules to administer the patient and

caregiver registration program; and

(4) adopt rules establishing food handling

requirements for cannabis-infused products that are prepared for human consumption.

(b) It is the duty of the Department of Agriculture to enforce the provisions of this Act relating to the registration and oversight of cultivation centers unless otherwise provided for in this Act.
(c) It is the duty of the Department of Financial and Professional Regulation to enforce the provisions of this Act relating to the registration and oversight of dispensing organizations unless otherwise provided for in this Act.
(d) The Department of Public Health, the Department of Agriculture, or the Department of Financial and Professional Regulation shall enter into intergovernmental agreements, as necessary, to carry out the provisions of this Act including, but not limited to, the provisions relating to the registration and oversight of cultivation centers, dispensing organizations, and qualifying patients and caregivers.
(e) The Department of Public Health, Department of Agriculture, or the Department of Financial and Professional Regulation may suspend, revoke, or impose other penalties upon a registration for violations of this Act and any rules adopted in accordance thereto. The suspension or revocation of, or imposition of any other penalty upon, a registration is a final Agency action, subject to judicial review. Jurisdiction and venue for judicial review are vested in the Circuit Court.
(Source: P.A. 98-122, eff. 1-1-14; 98-1172, eff. 1-12-15; 99-519, eff. 6-30-16.)

(410 ILCS 130/20)
(Section scheduled to be repealed on July 1, 2020)
Sec. 20. Compassionate Use of Medical Cannabis Fund.
(a) There is created the Compassionate Use of Medical Cannabis Fund in the State treasury to be used exclusively for the direct and indirect costs associated with the implementation, administration, and enforcement of this Act. Funds in excess of the direct and indirect costs associated with the implementation, administration, and enforcement of this Act shall be used to fund crime prevention programs.
(b) All monies collected under this Act shall be deposited in the Compassionate Use of Medical Cannabis Fund in the State treasury. All earnings received from investment of monies in the Compassionate Use of Medical Cannabis Fund shall be deposited in the Compassionate Use of Medical Cannabis Fund.
(c) Notwithstanding any other law to the contrary, the Compassionate Use of Medical Cannabis Fund is not subject to sweeps, administrative charge-backs, or any other fiscal or budgetary maneuver that would in any way transfer any amounts from the Compassionate Use of Medical Cannabis Fund into any other fund of the State.
(Source: P.A. 98-122, eff. 1-1-14.)

(410 ILCS 130/25)
(Section scheduled to be repealed on July 1, 2020)
Sec. 25. Immunities and presumptions related to the medical use of cannabis.
(a) A registered qualifying patient is not subject to arrest, prosecution, or denial of any right or privilege, including but not limited to civil penalty or disciplinary action by an occupational or professional licensing board, for the medical use of cannabis in accordance with this Act, if the registered qualifying patient possesses an amount of cannabis that does not exceed an adequate supply as defined in subsection (a) of Section 10 of this Act of usable cannabis and, where the registered qualifying patient is a licensed professional, the use of cannabis does not impair that licensed professional when he or she is engaged in the practice of the profession for which he or she is licensed.
(b) A registered designated caregiver is not subject to arrest, prosecution, or denial of any right or privilege, including but not limited to civil penalty or disciplinary action by an occupational or professional licensing board, for acting in accordance with this Act to assist a registered qualifying patient to whom he or she is connected through the Department's registration process with the medical use of cannabis if the designated caregiver possesses an amount of cannabis that does not exceed an adequate supply as defined in subsection (a) of Section 10 of this Act of usable cannabis. The total amount possessed between the qualifying patient and caregiver shall not exceed the patient's adequate supply as defined in subsection (a) of Section 10 of this Act.
(c) A registered qualifying patient or registered designated caregiver is not subject to arrest, prosecution, or denial of any right or privilege, including but not limited to civil penalty or disciplinary action by an occupational or professional licensing board for possession of cannabis that is incidental to medical use, but is not usable cannabis as defined in this Act.
(d)(1) There is a rebuttable presumption that a registered qualifying patient is engaged in, or a designated caregiver is assisting with, the medical use of cannabis in accordance with this Act if the qualifying patient or designated caregiver:
(A) is in possession of a valid registry

identification card; and

(B) is in possession of an amount of cannabis that

does not exceed the amount allowed under subsection (a) of Section 10.

(2) The presumption may be rebutted by evidence that conduct related to cannabis was not for the purpose of treating or alleviating the qualifying patient's debilitating medical condition or symptoms associated with the debilitating medical condition in compliance with this Act.
(e) A physician is not subject to arrest, prosecution, or penalty in any manner, or denied any right or privilege, including but not limited to civil penalty or disciplinary action by the Medical Disciplinary Board or by any other occupational or professional licensing board, solely for providing written certifications or for otherwise stating that, in the physician's professional opinion, a patient is likely to receive therapeutic or palliative benefit from the medical use of cannabis to treat or alleviate the patient's debilitating medical condition or symptoms associated with the debilitating medical condition, provided that nothing shall prevent a professional licensing or disciplinary board from sanctioning a physician for: (1) issuing a written certification to a patient who is not under the physician's care for a debilitating medical condition; or (2) failing to properly evaluate a patient's medical condition or otherwise violating the standard of care for evaluating medical conditions.
(f) No person may be subject to arrest, prosecution, or denial of any right or privilege, including but not limited to civil penalty or disciplinary action by an occupational or professional licensing board, solely for: (1) selling cannabis paraphernalia to a cardholder upon presentation of an unexpired registry identification card in the recipient's name, if employed and registered as a dispensing agent by a registered dispensing organization; (2) being in the presence or vicinity of the medical use of cannabis as allowed under this Act; or (3) assisting a registered qualifying patient with the act of administering cannabis.
(g) A registered cultivation center is not subject to prosecution; search or inspection, except by the Department of Agriculture, Department of Public Health, or State or local law enforcement under Section 130; seizure; or penalty in any manner, or be denied any right or privilege, including but not limited to civil penalty or disciplinary action by a business licensing board or entity, for acting under this Act and Department of Agriculture rules to: acquire, possess, cultivate, manufacture, deliver, transfer, transport, supply, or sell cannabis to registered dispensing organizations.
(h) A registered cultivation center agent is not subject to prosecution, search, or penalty in any manner, or be denied any right or privilege, including but not limited to civil penalty or disciplinary action by a business licensing board or entity, for working or volunteering for a registered cannabis cultivation center under this Act and Department of Agriculture rules, including to perform the actions listed under subsection (g).
(i) A registered dispensing organization is not subject to prosecution; search or inspection, except by the Department of Financial and Professional Regulation or State or local law enforcement pursuant to Section 130; seizure; or penalty in any manner, or be denied any right or privilege, including but not limited to civil penalty or disciplinary action by a business licensing board or entity, for acting under this Act and Department of Financial and Professional Regulation rules to: acquire, possess, or dispense cannabis, or related supplies, and educational materials to registered qualifying patients or registered designated caregivers on behalf of registered qualifying patients.
(j) A registered dispensing organization agent is not subject to prosecution, search, or penalty in any manner, or be denied any right or privilege, including but not limited to civil penalty or disciplinary action by a business licensing board or entity, for working or volunteering for a dispensing organization under this Act and Department of Financial and Professional Regulation rules, including to perform the actions listed under subsection (i).
(k) Any cannabis, cannabis paraphernalia, illegal property, or interest in legal property that is possessed, owned, or used in connection with the medical use of cannabis as allowed under this Act, or acts incidental to that use, may not be seized or forfeited. This Act does not prevent the seizure or forfeiture of cannabis exceeding the amounts allowed under this Act, nor shall it prevent seizure or forfeiture if the basis for the action is unrelated to the cannabis that is possessed, manufactured, transferred, or used under this Act.
(l) Mere possession of, or application for, a registry identification card or registration certificate does not constitute probable cause or reasonable suspicion, nor shall it be used as the sole basis to support the search of the person, property, or home of the person possessing or applying for the registry identification card. The possession of, or application for, a registry identification card does not preclude the existence of probable cause if probable cause exists on other grounds.
(m) Nothing in this Act shall preclude local or State law enforcement agencies from searching a registered cultivation center where there is probable cause to believe that the criminal laws of this State have been violated and the search is conducted in conformity with the Illinois Constitution, the Constitution of the United States, and all State statutes.
(n) Nothing in this Act shall preclude local or state law enforcement agencies from searching a registered dispensing organization where there is probable cause to believe that the criminal laws of this State have been violated and the search is conducted in conformity with the Illinois Constitution, the Constitution of the United States, and all State statutes.
(o) No individual employed by the State of Illinois shall be subject to criminal or civil penalties for taking any action in accordance with the provisions of this Act, when the actions are within the scope of his or her employment. Representation and indemnification of State employees shall be provided to State employees as set forth in Section 2 of the State Employee Indemnification Act.
(p) No law enforcement or correctional agency, nor any individual employed by a law enforcement or correctional agency, shall be subject to criminal or civil liability, except for willful and wanton misconduct, as a result of taking any action within the scope of the official duties of the agency or individual to prohibit or prevent the possession or use of cannabis by a cardholder incarcerated at a correctional facility, jail, or municipal lockup facility, on parole or mandatory supervised release, or otherwise under the lawful jurisdiction of the agency or individual.
(Source: P.A. 98-122, eff. 1-1-14; 99-96, eff. 7-22-15.)

(410 ILCS 130/30)
(Section scheduled to be repealed on July 1, 2020)
Sec. 30. Limitations and penalties.
(a) This Act does not permit any person to engage in, and does not prevent the imposition of any civil, criminal, or other penalties for engaging in, the following conduct:
(1) Undertaking any task under the influence of

cannabis, when doing so would constitute negligence, professional malpractice, or professional misconduct;

(2) Possessing cannabis:
(A) in a school bus;
(B) on the grounds of any preschool or primary or

secondary school;

(C) in any correctional facility;
(D) in a vehicle under Section 11-502.1 of the

Illinois Vehicle Code;

(E) in a vehicle not open to the public unless

the medical cannabis is in a reasonably secured, sealed, tamper-evident container and reasonably inaccessible while the vehicle is moving; or

(F) in a private residence that is used at any

time to provide licensed child care or other similar social service care on the premises;

(3) Using cannabis:
(A) in a school bus;
(B) on the grounds of any preschool or primary or

secondary school;

(C) in any correctional facility;
(D) in any motor vehicle;
(E) in a private residence that is used at any

time to provide licensed child care or other similar social service care on the premises;

(F) in any public place. "Public place" as used

in this subsection means any place where an individual could reasonably be expected to be observed by others. A "public place" includes all parts of buildings owned in whole or in part, or leased, by the State or a local unit of government. A "public place" does not include a private residence unless the private residence is used to provide licensed child care, foster care, or other similar social service care on the premises. For purposes of this subsection, a "public place" does not include a health care facility. For purposes of this Section, a "health care facility" includes, but is not limited to, hospitals, nursing homes, hospice care centers, and long-term care facilities;

(G) knowingly in close physical proximity to

anyone under the age of 18 years of age;

(4) Smoking medical cannabis in any public place

where an individual could reasonably be expected to be observed by others, in a health care facility, or any other place where smoking is prohibited under the Smoke Free Illinois Act;

(5) Operating, navigating, or being in actual

physical control of any motor vehicle, aircraft, or motorboat while using or under the influence of cannabis in violation of Sections 11-501 and 11-502.1 of the Illinois Vehicle Code;

(6) Using or possessing cannabis if that person does

not have a debilitating medical condition and is not a registered qualifying patient or caregiver;

(7) Allowing any person who is not allowed to use

cannabis under this Act to use cannabis that a cardholder is allowed to possess under this Act;

(8) Transferring cannabis to any person contrary to

the provisions of this Act;

(9) The use of medical cannabis by an active duty law

enforcement officer, correctional officer, correctional probation officer, or firefighter; or

(10) The use of medical cannabis by a person who has

a school bus permit or a Commercial Driver's License.

(b) Nothing in this Act shall be construed to prevent the arrest or prosecution of a registered qualifying patient for reckless driving or driving under the influence of cannabis where probable cause exists.
(c) Notwithstanding any other criminal penalties related to the unlawful possession of cannabis, knowingly making a misrepresentation to a law enforcement official of any fact or circumstance relating to the medical use of cannabis to avoid arrest or prosecution is a petty offense punishable by a fine of up to $1,000, which shall be in addition to any other penalties that may apply for making a false statement or for the use of cannabis other than use undertaken under this Act.
(d) Notwithstanding any other criminal penalties related to the unlawful possession of cannabis, any person who makes a misrepresentation of a medical condition to a physician or fraudulently provides material misinformation to a physician in order to obtain a written certification is guilty of a petty offense punishable by a fine of up to $1,000.
(e) Any cardholder or registered caregiver who sells cannabis shall have his or her registry identification card revoked and is subject to other penalties for the unauthorized sale of cannabis.
(f) Any registered qualifying patient who commits a violation of Section 11-502.1 of the Illinois Vehicle Code or refuses a properly requested test related to operating a motor vehicle while under the influence of cannabis shall have his or her registry identification card revoked.
(g) No registered qualifying patient or designated caregiver shall knowingly obtain, seek to obtain, or possess, individually or collectively, an amount of usable cannabis from a registered medical cannabis dispensing organization that would cause him or her to exceed the authorized adequate supply under subsection (a) of Section 10.
(h) Nothing in this Act shall prevent a private business from restricting or prohibiting the medical use of cannabis on its property.
(i) Nothing in this Act shall prevent a university, college, or other institution of post-secondary education from restricting or prohibiting the use of medical cannabis on its property.
(Source: P.A. 98-122, eff. 1-1-14.)

(410 ILCS 130/35)
(Section scheduled to be repealed on July 1, 2020)
Sec. 35. Physician requirements.
(a) A physician who certifies a debilitating medical condition for a qualifying patient shall comply with all of the following requirements:
(1) The Physician shall be currently licensed under

the Medical Practice Act of 1987 to practice medicine in all its branches and in good standing, and must hold a controlled substances license under Article III of the Illinois Controlled Substances Act.

(2) A physician certifying a patient's condition

shall comply with generally accepted standards of medical practice, the provisions of the Medical Practice Act of 1987 and all applicable rules.

(3) The physical examination required by this Act may

not be performed by remote means, including telemedicine.

(4) The physician shall maintain a record-keeping

system for all patients for whom the physician has certified the patient's medical condition. These records shall be accessible to and subject to review by the Department of Public Health and the Department of Financial and Professional Regulation upon request.

(b) A physician may not:
(1) accept, solicit, or offer any form of

remuneration from or to a qualifying patient, primary caregiver, cultivation center, or dispensing organization, including each principal officer, board member, agent, and employee, to certify a patient, other than accepting payment from a patient for the fee associated with the required examination;

(2) offer a discount of any other item of value to a

qualifying patient who uses or agrees to use a particular primary caregiver or dispensing organization to obtain medical cannabis;

(3) conduct a personal physical examination of a

patient for purposes of diagnosing a debilitating medical condition at a location where medical cannabis is sold or distributed or at the address of a principal officer, agent, or employee or a medical cannabis organization;

(4) hold a direct or indirect economic interest in a

cultivation center or dispensing organization if he or she recommends the use of medical cannabis to qualified patients or is in a partnership or other fee or profit-sharing relationship with a physician who recommends medical cannabis, except for the limited purpose of performing a medical cannabis related research study;

(5) serve on the board of directors or as an employee

of a cultivation center or dispensing organization;

(6) refer patients to a cultivation center, a

dispensing organization, or a registered designated caregiver; or

(7) advertise in a cultivation center or a dispensing

organization.

(c) The Department of Public Health may with reasonable cause refer a physician, who has certified a debilitating medical condition of a patient, to the Illinois Department of Financial and Professional Regulation for potential violations of this Section.
(d) Any violation of this Section or any other provision of this Act or rules adopted under this Act is a violation of the Medical Practice Act of 1987.
(Source: P.A. 98-122, eff. 1-1-14; 98-1172, eff. 1-12-15; 99-519, eff. 6-30-16.)

(410 ILCS 130/40)
(Section scheduled to be repealed on July 1, 2020)
Sec. 40. Discrimination prohibited.
(a)(1) No school, employer, or landlord may refuse to enroll or lease to, or otherwise penalize, a person solely for his or her status as a registered qualifying patient or a registered designated caregiver, unless failing to do so would put the school, employer, or landlord in violation of federal law or unless failing to do so would cause it to lose a monetary or licensing-related benefit under federal law or rules. This does not prevent a landlord from prohibiting the smoking of cannabis on the premises.
(2) For the purposes of medical care, including organ transplants, a registered qualifying patient's authorized use of cannabis in accordance with this Act is considered the equivalent of the authorized use of any other medication used at the direction of a physician, and may not constitute the use of an illicit substance or otherwise disqualify a qualifying patient from needed medical care.
(b) A person otherwise entitled to custody of or visitation or parenting time with a minor may not be denied that right, and there is no presumption of neglect or child endangerment, for conduct allowed under this Act, unless the person's actions in relation to cannabis were such that they created an unreasonable danger to the safety of the minor as established by clear and convincing evidence.
(c) No school, landlord, or employer may be penalized or denied any benefit under State law for enrolling, leasing to, or employing a cardholder.
(d) Nothing in this Act may be construed to require a government medical assistance program, employer, property and casualty insurer, or private health insurer to reimburse a person for costs associated with the medical use of cannabis.
(e) Nothing in this Act may be construed to require any person or establishment in lawful possession of property to allow a guest, client, customer, or visitor who is a registered qualifying patient to use cannabis on or in that property.
(Source: P.A. 98-122, eff. 1-1-14; 99-31, eff. 1-1-16.)

(410 ILCS 130/45)
(Section scheduled to be repealed on July 1, 2020)
Sec. 45. Addition of debilitating medical conditions.
(a) Any resident may petition the Department of Public Health to add debilitating conditions or treatments to the list of debilitating medical conditions listed in subsection (h) of Section 10. The Department shall approve or deny a petition within 180 days of its submission, and, upon approval, shall proceed to add that condition by rule in accordance with the Illinois Administrative Procedure Act. The approval or denial of any petition is a final decision of the Department, subject to judicial review. Jurisdiction and venue are vested in the Circuit Court.
(b) The Department shall accept petitions once annually for a one-month period determined by the Department. During the open period, the Department shall accept petitions from any resident requesting the addition of a new debilitating medical condition or disease to the list of approved debilitating medical conditions for which the use of cannabis has been shown to have a therapeutic or palliative effect. The Department shall provide public notice 30 days before the open period for accepting petitions, which shall describe the time period for submission, the required format of the submission, and the submission address.
(c) Each petition shall be limited to one proposed debilitating medical condition or disease.
(d) A petitioner shall file one original petition in the format provided by the Department and in the manner specified by the Department. For a petition to be processed and reviewed, the following information shall be included:
(1) The petition, prepared on forms provided

by the Department, in the manner specified by the Department.

(2) A specific description of the medical

condition or disease that is the subject of the petition. Each petition shall be limited to a single condition or disease. Information about the proposed condition or disease shall include:

(A) the extent to which the condition or

disease itself or the treatments cause severe suffering, such as severe or chronic pain, severe nausea or vomiting, or otherwise severely impair a person's ability to conduct activities of daily living;

(B) information about why conventional

medical therapies are not sufficient to alleviate the suffering caused by the disease or condition and its treatment;

(C) the proposed benefits from the medical

use of cannabis specific to the medical condition or disease;

(D) evidence from the medical community

and other experts supporting the use of medical cannabis to alleviate suffering caused by the condition, disease, or treatment;

(E) letters of support from physicians or

other licensed health care providers knowledgeable about the condition or disease, including, if feasible, a letter from a physician with whom the petitioner has a bona fide physician-patient relationship;

(F) any additional medical, testimonial,

or scientific documentation; and

(G) an electronic copy of all materials

submitted.

(3) Upon receipt of a petition, the

Department shall:

(A) determine whether the petition meets

the standards for submission and, if so, shall accept the petition for further review; or

(B) determine whether the petition does

not meet the standards for submission and, if so, shall deny the petition without further review.

(4) If the petition does not fulfill the

standards for submission, the petition shall be considered deficient. The Department shall notify the petitioner, who may correct any deficiencies and resubmit the petition during the next open period.

(e) The petitioner may withdraw his or her petition by submitting a written statement to the Department indicating withdrawal.
(f) Upon review of accepted petitions, the Director shall render a final decision regarding the acceptance or denial of the proposed debilitating medical conditions or diseases.
(g) The Department shall convene a Medical Cannabis Advisory Board (Advisory Board) composed of 16 members, which shall include:
(1) one medical cannabis patient advocate or

designated caregiver;

(2) one parent or designated caregiver of a

person under the age of 18 who is a qualified medical cannabis patient;

(3) two registered nurses or nurse

practitioners;

(4) three registered qualifying patients,

including one veteran; and

(5) nine health care practitioners with

current professional licensure in their field. The Advisory Board shall be composed of health care practitioners representing the following areas:

(A) neurology;
(B) pain management;
(C) medical oncology;
(D) psychiatry or mental health;
(E) infectious disease;
(F) family medicine;
(G) general primary care;
(H) medical ethics;
(I) pharmacy;
(J) pediatrics; or
(K) psychiatry or mental health for

children or adolescents.

At least one appointed health care practitioner shall have direct experience related to the health care needs of veterans and at least one individual shall have pediatric experience.
(h) Members of the Advisory Board shall be appointed by the Governor.
(1) Members shall serve a term of 4 years or

until a successor is appointed and qualified. If a vacancy occurs, the Governor shall appoint a replacement to complete the original term created by the vacancy.

(2) The Governor shall select a chairperson.
(3) Members may serve multiple terms.
(4) Members shall not have an affiliation

with, serve on the board of, or have a business relationship with a registered cultivation center or a registered medical cannabis dispensary.

(5) Members shall disclose any real or

apparent conflicts of interest that may have a direct bearing of the subject matter, such as relationships with pharmaceutical companies, biomedical device manufacturers, or corporations whose products or services are related to the medical condition or disease to be reviewed.

(6) Members shall not be paid but shall be

reimbursed for travel expenses incurred while fulfilling the responsibilities of the Advisory Board.

(i) On June 30, 2016 (the effective date of Public Act 99-519), the terms of office of the members of the Advisory Board serving on that date shall terminate and the Board shall be reconstituted.
(j) The Advisory Board shall convene at the call of the Chair:
(1) to examine debilitating conditions or diseases

that would benefit from the medical use of cannabis; and

(2) to review new medical and scientific evidence

pertaining to currently approved conditions.

(k) The Advisory Board shall issue an annual report of its activities each year.
(l) The Advisory Board shall receive administrative support from the Department.
(Source: P.A. 99-519, eff. 6-30-16; 99-642, eff. 7-28-16; 100-201, eff. 8-18-17.)

(410 ILCS 130/50)
(Section scheduled to be repealed on July 1, 2020)
Sec. 50. Employment; employer liability.
(a) Nothing in this Act shall prohibit an employer from adopting reasonable regulations concerning the consumption, storage, or timekeeping requirements for qualifying patients related to the use of medical cannabis.
(b) Nothing in this Act shall prohibit an employer from enforcing a policy concerning drug testing, zero-tolerance, or a drug free workplace provided the policy is applied in a nondiscriminatory manner.
(c) Nothing in this Act shall limit an employer from disciplining a registered qualifying patient for violating a workplace drug policy.
(d) Nothing in this Act shall limit an employer's ability to discipline an employee for failing a drug test if failing to do so would put the employer in violation of federal law or cause it to lose a federal contract or funding.
(e) Nothing in this Act shall be construed to create a defense for a third party who fails a drug test.
(f) An employer may consider a registered qualifying patient to be impaired when he or she manifests specific, articulable symptoms while working that decrease or lessen his or her performance of the duties or tasks of the employee's job position, including symptoms of the employee's speech, physical dexterity, agility, coordination, demeanor, irrational or unusual behavior, negligence or carelessness in operating equipment or machinery, disregard for the safety of the employee or others, or involvement in an accident that results in serious damage to equipment or property, disruption of a production or manufacturing process, or carelessness that results in any injury to the employee or others. If an employer elects to discipline a qualifying patient under this subsection, it must afford the employee a reasonable opportunity to contest the basis of the determination.
(g) Nothing in this Act shall be construed to create or imply a cause of action for any person against an employer for: (1) actions based on the employer's good faith belief that a registered qualifying patient used or possessed cannabis while on the employer's premises or during the hours of employment; (2) actions based on the employer's good faith belief that a registered qualifying patient was impaired while working on the employer's premises during the hours of employment; (3) injury or loss to a third party if the employer neither knew nor had reason to know that the employee was impaired.
(h) Nothing in this Act shall be construed to interfere with any federal restrictions on employment including but not limited to the United States Department of Transportation regulation 49 CFR 40.151(e).
(Source: P.A. 98-122, eff. 1-1-14.)

(410 ILCS 130/55)
(Section scheduled to be repealed on July 1, 2020)
Sec. 55. Registration of qualifying patients and designated caregivers.
(a) The Department of Public Health shall issue registry identification cards to qualifying patients and designated caregivers who submit a completed application, and at minimum, the following, in accordance with Department of Public Health rules:
(1) A written certification, on a form developed by

the Department of Public Health and issued by a physician, within 90 days immediately preceding the date of an application;

(2) upon the execution of applicable privacy waivers,

the patient's medical documentation related to his or her debilitating condition and any other information that may be reasonably required by the Department of Public Health to confirm that the physician and patient have a bona fide physician-patient relationship, that the qualifying patient is in the physician's care for his or her debilitating medical condition, and to substantiate the patient's diagnosis;

(3) the application or renewal fee as set by rule;
(4) the name, address, date of birth, and social

security number of the qualifying patient, except that if the applicant is homeless no address is required;

(5) the name, address, and telephone number of the

qualifying patient's physician;

(6) the name, address, and date of birth of the

designated caregiver, if any, chosen by the qualifying patient;

(7) the name of the registered medical cannabis

dispensing organization the qualifying patient designates;

(8) signed statements from the patient and designated

caregiver asserting that they will not divert medical cannabis; and

(9) completed background checks for the patient and

designated caregiver.

(Source: P.A. 98-122, eff. 1-1-14.)

(410 ILCS 130/57)
(Section scheduled to be repealed on July 1, 2020)
Sec. 57. Qualifying patients under 18. Qualifying patients that are under the age of 18 years shall not be prohibited from having 2 designated caregivers as follows: if both biological parents or 2 legal guardians of a qualifying patient under 18 both have significant decision-making responsibilities over the qualifying patient, then both may serve as a designated caregiver if they otherwise meet the definition of "designated caregiver" under Section 10; however, if only one biological parent or legal guardian has significant decision-making responsibilities for the qualifying patient under 18, then he or she may appoint a second designated caregiver who meets the definition of "designated caregiver" under Section 10.
(Source: P.A. 99-519, eff. 6-30-16.)

(410 ILCS 130/60)
(Section scheduled to be repealed on July 1, 2020)
Sec. 60. Issuance of registry identification cards.
(a) Except as provided in subsection (b), the Department of Public Health shall:
(1) verify the information contained in an

application or renewal for a registry identification card submitted under this Act, and approve or deny an application or renewal, within 30 days of receiving a completed application or renewal application and all supporting documentation specified in Section 55;

(2) issue registry identification cards to a

qualifying patient and his or her designated caregiver, if any, within 15 business days of approving the application or renewal;

(3) enter the registry identification number of the

registered dispensing organization the patient designates into the verification system; and

(4) allow for an electronic application process, and

provide a confirmation by electronic or other methods that an application has been submitted.

(b) The Department of Public Health may not issue a registry identification card to a qualifying patient who is under 18 years of age, unless that patient suffers from seizures, including those characteristic of epilepsy, or as provided by administrative rule. The Department of Public Health shall adopt rules for the issuance of a registry identification card for qualifying patients who are under 18 years of age and suffering from seizures, including those characteristic of epilepsy. The Department of Public Health may adopt rules to allow other individuals under 18 years of age to become registered qualifying patients under this Act with the consent of a parent or legal guardian. Registered qualifying patients under 18 years of age shall be prohibited from consuming forms of cannabis other than medical cannabis infused products and purchasing any usable cannabis.
(c) A veteran who has received treatment at a VA hospital is deemed to have a bona fide physician-patient relationship with a VA physician if the patient has been seen for his or her debilitating medical condition at the VA hospital in accordance with VA hospital protocols. All reasonable inferences regarding the existence of a bona fide physician-patient relationship shall be drawn in favor of an applicant who is a veteran and has undergone treatment at a VA hospital.
(c-10) An individual who submits an application as someone who is terminally ill shall have all fees and fingerprinting requirements waived. The Department of Public Health shall within 30 days after this amendatory Act of the 99th General Assembly adopt emergency rules to expedite approval for terminally ill individuals. These rules shall include, but not be limited to, rules that provide that applications by individuals with terminal illnesses shall be approved or denied within 14 days of their submission.
(d) Upon the approval of the registration and issuance of a registry card under this Section, the Department of Public Health shall forward the designated caregiver or registered qualified patient's driver's registration number to the Secretary of State and certify that the individual is permitted to engage in the medical use of cannabis. For the purposes of law enforcement, the Secretary of State shall make a notation on the person's driving record stating the person is a registered qualifying patient who is entitled to the lawful medical use of cannabis. If the person no longer holds a valid registry card, the Department shall notify the Secretary of State and the Secretary of State shall remove the notation from the person's driving record. The Department and the Secretary of State may establish a system by which the information may be shared electronically.
(e) Upon the approval of the registration and issuance of a registry card under this Section, the Department of Public Health shall electronically forward the registered qualifying patient's identification card information to the Prescription Monitoring Program established under the Illinois Controlled Substances Act and certify that the individual is permitted to engage in the medical use of cannabis. For the purposes of patient care, the Prescription Monitoring Program shall make a notation on the person's prescription record stating that the person is a registered qualifying patient who is entitled to the lawful medical use of cannabis. If the person no longer holds a valid registry card, the Department of Public Health shall notify the Prescription Monitoring Program and Department of Human Services to remove the notation from the person's record. The Department of Human Services and the Prescription Monitoring Program shall establish a system by which the information may be shared electronically. This confidential list may not be combined or linked in any manner with any other list or database except as provided in this Section.
(f) All applicants for a registry card shall be fingerprinted as part of the application process if they are a first-time applicant, if their registry card has already expired, or if they previously have had their registry card revoked or otherwise denied. At renewal, cardholders whose registry cards have not yet expired, been revoked, or otherwise denied shall not be subject to fingerprinting. Registry cards shall be revoked by the Department of Public Health if the Department of Public Health is notified by the Secretary of State that a cardholder has been convicted of an excluded offense. For purposes of enforcing this subsection, the Department of Public Health and Secretary of State shall establish a system by which violations reported to the Secretary of State under paragraph 18 of subsection (a) of Section 6-205 of the Illinois Vehicle Code shall be shared with the Department of Public Health.
(Source: P.A. 98-122, eff. 1-1-14; 98-775, eff. 1-1-15; 99-519, eff. 6-30-16.)

(410 ILCS 130/65)
(Section scheduled to be repealed on July 1, 2020)
Sec. 65. Denial of registry identification cards.
(a) The Department of Public Health may deny an application or renewal of a qualifying patient's registry identification card only if the applicant:
(1) did not provide the required information and

materials;

(2) previously had a registry identification card

revoked;

(3) did not meet the requirements of this Act; or
(4) provided false or falsified information.
(b) Except as provided in subsection (b-5) of this Section, no person who has been convicted of a felony under the Illinois Controlled Substances Act, Cannabis Control Act, or Methamphetamine Control and Community Protection Act, or similar provision in a local ordinance or other jurisdiction is eligible to receive a registry identification card.
(b-5) If a person was convicted of a felony under the Cannabis Control Act or a similar provision of a local ordinance or of a law of another jurisdiction, and the action warranting that felony is no longer considered a felony after the effective date of this amendatory Act of the 99th General Assembly, that person shall be eligible to receive a registry identification card.
(c) The Department of Public Health may deny an application or renewal for a designated caregiver chosen by a qualifying patient whose registry identification card was granted only if:
(1) the designated caregiver does not meet the

requirements of subsection (i) of Section 10;

(2) the applicant did not provide the information

required;

(3) the prospective patient's application was

denied;

(4) the designated caregiver previously had a

registry identification card revoked; or

(5) the applicant or the designated caregiver

provided false or falsified information.

(d) The Department of Public Health through the Department of State Police shall conduct a background check of the prospective qualifying patient and designated caregiver in order to carry out this Section. The Department of State Police shall charge a fee for conducting the criminal history record check, which shall be deposited in the State Police Services Fund and shall not exceed the actual cost of the record check. Each person applying as a qualifying patient or a designated caregiver shall submit a full set of fingerprints to the Department of State Police for the purpose of obtaining a State and federal criminal records check. These fingerprints shall be checked against the fingerprint records now and hereafter, to the extent allowed by law, filed in the Department of State Police and Federal Bureau of Investigation criminal history records databases. The Department of State Police shall furnish, following positive identification, all Illinois conviction information to the Department of Public Health. The Department of Public Health may waive the submission of a qualifying patient's complete fingerprints based on (1) the severity of the patient's illness and (2) the inability of the qualifying patient to supply those fingerprints, provided that a complete criminal background check is conducted by the Department of State Police prior to the issuance of a registry identification card.
(e) The Department of Public Health shall notify the qualifying patient who has designated someone to serve as his or her designated caregiver if a registry identification card will not be issued to the designated caregiver.
(f) Denial of an application or renewal is considered a final Department action, subject to judicial review. Jurisdiction and venue for judicial review are vested in the Circuit Court.
(Source: P.A. 98-122, eff. 1-1-14; 98-1172, eff. 1-12-15; 99-697, eff. 7-29-16.)

(410 ILCS 130/70)
(Section scheduled to be repealed on July 1, 2020)
Sec. 70. Registry identification cards.
(a) A registered qualifying patient or designated caregiver must keep their registry identification card in his or her possession at all times when engaging in the medical use of cannabis.
(b) Registry identification cards shall contain the following:
(1) the name of the cardholder;
(2) a designation of whether the cardholder is a

designated caregiver or qualifying patient;

(3) the date of issuance and expiration date of the

registry identification card;

(4) a random alphanumeric identification number that

is unique to the cardholder;

(5) if the cardholder is a designated caregiver, the

random alphanumeric identification number of the registered qualifying patient the designated caregiver is receiving the registry identification card to assist; and

(6) a photograph of the cardholder, if required by

Department of Public Health rules.

(c) To maintain a valid registration identification card, a registered qualifying patient and caregiver must annually resubmit, at least 45 days prior to the expiration date stated on the registry identification card, a completed renewal application, renewal fee, and accompanying documentation as described in Department of Public Health rules. The Department of Public Health shall send a notification to a registered qualifying patient or registered designated caregiver 90 days prior to the expiration of the registered qualifying patient's or registered designated caregiver's identification card. If the Department of Public Health fails to grant or deny a renewal application received in accordance with this Section, then the renewal is deemed granted and the registered qualifying patient or registered designated caregiver may continue to use the expired identification card until the Department of Public Health denies the renewal or issues a new identification card.
(d) Except as otherwise provided in this Section, the expiration date is 3 years after the date of issuance.
(e) The Department of Public Health may electronically store in the card any or all of the information listed in subsection (b), along with the address and date of birth of the cardholder and the qualifying patient's designated dispensary organization, to allow it to be read by law enforcement agents.
(Source: P.A. 98-122, eff. 1-1-14; 99-519, eff. 6-30-16.)

(410 ILCS 130/75)
(Section scheduled to be repealed on July 1, 2020)
Sec. 75. Notifications to Department of Public Health and responses; civil penalty.
(a) The following notifications and Department of Public Health responses are required:
(1) A registered qualifying patient shall notify the

Department of Public Health of any change in his or her name or address, or if the registered qualifying patient ceases to have his or her debilitating medical condition, within 10 days of the change.

(2) A registered designated caregiver shall notify

the Department of Public Health of any change in his or her name or address, or if the designated caregiver becomes aware the registered qualifying patient passed away, within 10 days of the change.

(3) Before a registered qualifying patient changes

his or her designated caregiver, the qualifying patient must notify the Department of Public Health.

(4) If a cardholder loses his or her registry

identification card, he or she shall notify the Department within 10 days of becoming aware the card has been lost.

(b) When a cardholder notifies the Department of Public Health of items listed in subsection (a), but remains eligible under this Act, the Department of Public Health shall issue the cardholder a new registry identification card with a new random alphanumeric identification number within 15 business days of receiving the updated information and a fee as specified in Department of Public Health rules. If the person notifying the Department of Public Health is a registered qualifying patient, the Department shall also issue his or her registered designated caregiver, if any, a new registry identification card within 15 business days of receiving the updated information.
(c) If a registered qualifying patient ceases to be a registered qualifying patient or changes his or her registered designated caregiver, the Department of Public Health shall promptly notify the designated caregiver. The registered designated caregiver's protections under this Act as to that qualifying patient shall expire 15 days after notification by the Department.
(d) A cardholder who fails to make a notification to the Department of Public Health that is required by this Section is subject to a civil infraction, punishable by a penalty of no more than $150.
(e) A registered qualifying patient shall notify the Department of Public Health of any change to his or her designated registered dispensing organization. Registered dispensing organizations must comply with all requirements of this Act.
(f) If the registered qualifying patient's certifying physician notifies the Department in writing that either the registered qualifying patient has ceased to suffer from a debilitating medical condition, the card shall become null and void. However, the registered qualifying patient shall have 15 days to destroy his or her remaining medical cannabis and related paraphernalia.
(Source: P.A. 98-122, eff. 1-1-14; 99-519, eff. 6-30-16.)

(410 ILCS 130/80)
(Section scheduled to be repealed on July 1, 2020)
Sec. 80. Preparation of cannabis infused products.
(a) Notwithstanding any other provision of law, neither the Department of Public Health nor the Department of Agriculture nor the health department of a unit of local government may regulate the service of food by a registered cultivation center or registered dispensing organization provided that all of the following conditions are met:
(1) No cannabis infused products requiring

refrigeration or hot-holding shall be manufactured at a cultivation center for sale or distribution at a dispensing organization due to the potential for food-borne illness.

(2) Baked products infused with medical cannabis

(such as brownies, bars, cookies, cakes), tinctures, and other non-refrigerated items are acceptable for sale at dispensing organizations. The products are allowable for sale only at registered dispensing organizations.

(3) All items shall be individually wrapped at the

original point of preparation. The packaging of the medical cannabis infused product shall conform to the labeling requirements of the Illinois Food, Drug and Cosmetic Act and shall include the following information on each product offered for sale or distribution:

(A) the name and address of the registered

cultivation center where the item was manufactured;

(B) the common or usual name of the item;
(C) all ingredients of the item, including any

colors, artificial flavors, and preservatives, listed in descending order by predominance of weight shown with common or usual names;

(D) the following phrase: "This product was

produced in a medical cannabis cultivation center not subject to public health inspection that may also process common food allergens.";

(E) allergen labeling as specified in the Federal

Food, Drug and Cosmetics Act, Federal Fair Packaging and Labeling Act, and the Illinois Food, Drug and Cosmetic Act;

(F) the pre-mixed total weight (in ounces or

grams) of usable cannabis in the package;

(G) a warning that the item is a medical cannabis

infused product and not a food must be distinctly and clearly legible on the front of the package;

(H) a clearly legible warning emphasizing that

the product contains medical cannabis and is intended for consumption by registered qualifying patients only; and

(I) date of manufacture and "use by date".
(4) Any dispensing organization that sells edible

cannabis infused products must display a placard that states the following: "Edible cannabis infused products were produced in a kitchen not subject to public health inspections that may also process common food allergens." The placard shall be no smaller than 24" tall by 36" wide, with typed letters no smaller than 2". The placard shall be clearly visible and readable by customers and shall be written in English.

(5) Cannabis infused products for sale or

distribution at a dispensing organization must be prepared by an approved staff member of a registered cultivation center.

(6) A cultivation center that prepares cannabis

infused products for sale or distribution at a dispensing organization shall be under the operational supervision of a Department of Public Health certified food service sanitation manager.

(b) The Department of Public Health shall adopt rules for the manufacture of medical cannabis-infused products and shall enforce these provisions, and for that purpose it may at all times enter every building, room, basement, enclosure, or premises occupied or used or suspected of being occupied or used for the production, preparation, manufacture for sale, storage, sale, distribution or transportation of medical cannabis edible products, to inspect the premises and all utensils, fixtures, furniture, and machinery used for the preparation of these products.
(c) If a local health organization has a reasonable belief that a cultivation center's cannabis-infused product poses a public health hazard, it may refer the cultivation center to the Department of Public Health. If the Department of Public Health finds that a cannabis-infused product poses a health hazard, it may without administrative procedure to bond, bring an action for immediate injunctive relief to require that action be taken as the court may deem necessary to meet the hazard of the cultivation center.
(Source: P.A. 98-122, eff. 1-1-14.)

(410 ILCS 130/85)
(Section scheduled to be repealed on July 1, 2020)
Sec. 85. Issuance and denial of medical cannabis cultivation permit.
(a) The Department of Agriculture may register up to 22 cultivation center registrations for operation. The Department of Agriculture may not issue more than one registration per each Illinois State Police District boundary as specified on the date of January 1, 2013. The Department of Agriculture may not issue less than the 22 registrations if there are qualified applicants who have applied with the Department.
(b) The registrations shall be issued and renewed annually as determined by administrative rule.
(c) The Department of Agriculture shall determine a registration fee by rule.
(d) A cultivation center may only operate if it has been issued a valid registration from the Department of Agriculture. When applying for a cultivation center registration, the applicant shall submit the following in accordance with Department of Agriculture rules:
(1) the proposed legal name of the cultivation

center;

(2) the proposed physical address of the cultivation

center and description of the enclosed, locked facility as it applies to cultivation centers where medical cannabis will be grown, harvested, manufactured, packaged, or otherwise prepared for distribution to a dispensing organization;

(3) the name, address, and date of birth of each

principal officer and board member of the cultivation center, provided that all those individuals shall be at least 21 years of age;

(4) any instance in which a business that any of the

prospective board members of the cultivation center had managed or served on the board of the business and was convicted, fined, censured, or had a registration or license suspended or revoked in any administrative or judicial proceeding;

(5) cultivation, inventory, and packaging plans;
(6) proposed operating by-laws that include

procedures for the oversight of the cultivation center, development and implementation of a plant monitoring system, medical cannabis container tracking system, accurate record keeping, staffing plan, and security plan reviewed by the State Police that are in accordance with the rules issued by the Department of Agriculture under this Act. A physical inventory shall be performed of all plants and medical cannabis containers on a weekly basis;

(7) experience with agricultural cultivation

techniques and industry standards;

(8) any academic degrees, certifications, or relevant

experience with related businesses;

(9) the identity of every person, association, trust,

or corporation having any direct or indirect pecuniary interest in the cultivation center operation with respect to which the registration is sought. If the disclosed entity is a trust, the application shall disclose the names and addresses of the beneficiaries; if a corporation, the names and addresses of all stockholders and directors; if a partnership, the names and addresses of all partners, both general and limited;

(10) verification from the State Police that all

background checks of the principal officer, board members, and registered agents have been conducted and those individuals have not been convicted of an excluded offense;

(11) provide a copy of the current local zoning

ordinance to the Department of Agriculture and verify that proposed cultivation center is in compliance with the local zoning rules issued in accordance with Section 140;

(12) an application fee set by the Department of

Agriculture by rule; and

(13) any other information required by Department of

Agriculture rules, including, but not limited to a cultivation center applicant's experience with the cultivation of agricultural or horticultural products, operating an agriculturally related business, or operating a horticultural business.

(e) An application for a cultivation center permit must be denied if any of the following conditions are met:
(1) the applicant failed to submit the materials

required by this Section, including if the applicant's plans do not satisfy the security, oversight, inventory, or recordkeeping rules issued by the Department of Agriculture;

(2) the applicant would not be in compliance with

local zoning rules issued in accordance with Section 140;

(3) one or more of the prospective principal officers

or board members has been convicted of an excluded offense;

(4) one or more of the prospective principal officers

or board members has served as a principal officer or board member for a registered dispensing organization or cultivation center that has had its registration revoked;

(5) one or more of the principal officers or board

members is under 21 years of age;

(6) a principal officer or board member of the

cultivation center has been convicted of a felony under the laws of this State, any other state, or the United States;

(7) a principal officer or board member of the

cultivation center has been convicted of any violation of Article 28 of the Criminal Code of 2012, or substantially similar laws of any other jurisdiction; or

(8) the person has submitted an application for a

certificate under this Act which contains false information.

(Source: P.A. 98-122, eff. 1-1-14.)

(410 ILCS 130/90)
(Section scheduled to be repealed on July 1, 2020)
Sec. 90. Renewal of cultivation center registrations.
(a) Registrations shall be renewed annually. The registered cultivation center shall receive written notice 90 days prior to the expiration of its current registration that the registration will expire. The Department of Agriculture shall grant a renewal application within 45 days of its submission if the following conditions are satisfied:
(1) the registered cultivation center submits a

renewal application and the required renewal fee established by the Department of Agriculture by rule; and

(2) the Department of Agriculture has not suspended

the registration of the cultivation center or suspended or revoked the registration for violation of this Act or rules adopted under this Act.

(Source: P.A. 98-122, eff. 1-1-14.)

(410 ILCS 130/95)
(Section scheduled to be repealed on July 1, 2020)
Sec. 95. Background checks.
(a) The Department of Agriculture through the Department of State Police shall conduct a background check of the prospective cultivation center agents. The Department of State Police shall charge a fee for conducting the criminal history record check, which shall be deposited in the State Police Services Fund and shall not exceed the actual cost of the record check. In order to carry out this provision, each person applying as a cultivation center agent shall submit a full set of fingerprints to the Department of State Police for the purpose of obtaining a State and federal criminal records check. These fingerprints shall be checked against the fingerprint records now and hereafter, to the extent allowed by law, filed in the Department of State Police and Federal Bureau of Investigation criminal history records databases. The Department of State Police shall furnish, following positive identification, all Illinois conviction information to the Department of Agriculture.
(b) When applying for the initial permit, the background checks for the principal officer, board members, and registered agents shall be completed prior to submitting the application to the Department of Agriculture.
(Source: P.A. 98-122, eff. 1-1-14; 98-1172, eff. 1-12-15.)

(410 ILCS 130/100)
(Section scheduled to be repealed on July 1, 2020)
Sec. 100. Cultivation center agent identification card.
(a) The Department of Agriculture shall:
(1) verify the information contained in an

application or renewal for a cultivation center identification card submitted under this Act, and approve or deny an application or renewal, within 30 days of receiving a completed application or renewal application and all supporting documentation required by rule;

(2) issue a cultivation center agent identification

card to a qualifying agent within 15 business days of approving the application or renewal;

(3) enter the registry identification number of the

cultivation center where the agent works; and

(4) allow for an electronic application process, and

provide a confirmation by electronic or other methods that an application has been submitted.

(b) A cultivation center agent must keep his or her identification card visible at all times when on the property of a cultivation center and during the transportation of medical cannabis to a registered dispensary organization.
(c) The cultivation center agent identification cards shall contain the following:
(1) the name of the cardholder;
(2) the date of issuance and expiration date of

cultivation center agent identification cards;

(3) a random 10 digit alphanumeric identification

number containing at least 4 numbers and at least 4 letters; that is unique to the holder; and

(4) a photograph of the cardholder.
(d) The cultivation center agent identification cards shall be immediately returned to the cultivation center upon termination of employment.
(e) Any card lost by a cultivation center agent shall be reported to the State Police and the Department of Agriculture immediately upon discovery of the loss.
(f) An applicant shall be denied a cultivation center agent identification card if he or she has been convicted of an excluded offense.
(Source: P.A. 98-122, eff. 1-1-14.)

(410 ILCS 130/105)
(Section scheduled to be repealed on July 1, 2020)
Sec. 105. Requirements; prohibitions; penalties for cultivation centers.
(a) The operating documents of a registered cultivation center shall include procedures for the oversight of the cultivation center, a cannabis plant monitoring system including a physical inventory recorded weekly, a cannabis container system including a physical inventory recorded weekly, accurate record keeping, and a staffing plan.
(b) A registered cultivation center shall implement a security plan reviewed by the State Police and including but not limited to: facility access controls, perimeter intrusion detection systems, personnel identification systems, 24-hour surveillance system to monitor the interior and exterior of the registered cultivation center facility and accessible to authorized law enforcement and the Department of Agriculture in real-time.
(c) A registered cultivation center may not be located within 2,500 feet of the property line of a pre-existing public or private preschool or elementary or secondary school or day care center, day care home, group day care home, part day child care facility, or an area zoned for residential use.
(d) All cultivation of cannabis for distribution to a registered dispensing organization must take place in an enclosed, locked facility as it applies to cultivation centers at the physical address provided to the Department of Agriculture during the registration process. The cultivation center location shall only be accessed by the cultivation center agents working for the registered cultivation center, Department of Agriculture staff performing inspections, Department of Public Health staff performing inspections, law enforcement or other emergency personnel, and contractors working on jobs unrelated to medical cannabis, such as installing or maintaining security devices or performing electrical wiring.
(e) A cultivation center may not sell or distribute any cannabis to any individual or entity other than a dispensary organization registered under this Act.
(f) All harvested cannabis intended for distribution to a dispensing organization must be packaged in a labeled medical cannabis container and entered into a data collection system.
(g) No person who has been convicted of an excluded offense may be a cultivation center agent.
(h) Registered cultivation centers are subject to random inspection by the State Police.
(i) Registered cultivation centers are subject to random inspections by the Department of Agriculture and the Department of Public Health.
(j) A cultivation center agent shall notify local law enforcement, the State Police, and the Department of Agriculture within 24 hours of the discovery of any loss or theft. Notification shall be made by phone or in-person, or by written or electronic communication.
(k) A cultivation center shall comply with all State and federal rules and regulations regarding the use of pesticides.
(Source: P.A. 98-122, eff. 1-1-14; 98-1172, eff. 1-12-15.)

(410 ILCS 130/110)
(Section scheduled to be repealed on July 1, 2020)
Sec. 110. Suspension; revocation; other penalties for cultivation centers and agents. Notwithstanding any other criminal penalties related to the unlawful possession of cannabis, the Department of Agriculture may revoke, suspend, place on probation, reprimand, issue cease and desist orders, refuse to issue or renew a registration, or take any other disciplinary or non-disciplinary action as the Department of Agriculture may deem proper with regard to a registered cultivation center or cultivation center agent, including imposing fines not to exceed $50,000 for each violation, for any violations of this Act and rules adopted under this Act. The procedures for disciplining a registered cultivation center or cultivation center agent and for administrative hearings shall be determined by rule. All final administrative decisions of the Department of Agriculture are subject to judicial review under the Administrative Review Law and its rules. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 98-122, eff. 1-1-14; 98-1172, eff. 1-12-15.)

(410 ILCS 130/115)
(Section scheduled to be repealed on July 1, 2020)
Sec. 115. Registration of dispensing organizations.
(a) The Department of Financial and Professional Regulation may issue up to 60 dispensing organization registrations for operation. The Department of Financial and Professional Regulation may not issue less than the 60 registrations if there are qualified applicants who have applied with the Department of Financial and Professional Regulation. The organizations shall be geographically dispersed throughout the State to allow all registered qualifying patients reasonable proximity and access to a dispensing organization.
(b) A dispensing organization may only operate if it has been issued a registration from the Department of Financial and Professional Regulation. The Department of Financial and Professional Regulation shall adopt rules establishing the procedures for applicants for dispensing organizations.
(c) When applying for a dispensing organization registration, the applicant shall submit, at a minimum, the following in accordance with Department of Financial and Professional Regulation rules:
(1) a non-refundable application fee established by

rule;

(2) the proposed legal name of the dispensing

organization;

(3) the proposed physical address of the dispensing

organization;

(4) the name, address, and date of birth of each

principal officer and board member of the dispensing organization, provided that all those individuals shall be at least 21 years of age;

(5) information, in writing, regarding any instances

in which a business or not-for-profit that any of the prospective board members managed or served on the board was convicted, fined, censured, or had a registration suspended or revoked in any administrative or judicial proceeding;

(6) proposed operating by-laws that include

procedures for the oversight of the medical cannabis dispensing organization and procedures to ensure accurate record keeping and security measures that are in accordance with the rules applied by the Department of Financial and Professional Regulation under this Act. The by-laws shall include a description of the enclosed, locked facility where medical cannabis will be stored by the dispensing organization; and

(7) signed statements from each dispensing

organization agent stating that they will not divert medical cannabis.

(d) The Department of Financial and Professional Regulation shall conduct a background check of the prospective dispensing organization agents in order to carry out this Section. The Department of State Police shall charge a fee for conducting the criminal history record check, which shall be deposited in the State Police Services Fund and shall not exceed the actual cost of the record check. Each person applying as a dispensing organization agent shall submit a full set of fingerprints to the Department of State Police for the purpose of obtaining a State and federal criminal records check. These fingerprints shall be checked against the fingerprint records now and hereafter, to the extent allowed by law, filed in the Department of State Police and Federal Bureau of Investigation criminal history records databases. The Department of State Police shall furnish, following positive identification, all Illinois conviction information to the Department of Financial and Professional Regulation.
(e) A dispensing organization must pay a registration fee set by the Department of Financial and Professional Regulation.
(f) An application for a medical cannabis dispensing organization registration must be denied if any of the following conditions are met:
(1) the applicant failed to submit the materials

required by this Section, including if the applicant's plans do not satisfy the security, oversight, or recordkeeping rules issued by the Department of Financial and Professional Regulation;

(2) the applicant would not be in compliance with

local zoning rules issued in accordance with Section 140;

(3) the applicant does not meet the requirements of

Section 130;

(4) one or more of the prospective principal officers

or board members has been convicted of an excluded offense;

(5) one or more of the prospective principal officers

or board members has served as a principal officer or board member for a registered medical cannabis dispensing organization that has had its registration revoked;

(6) one or more of the principal officers or board

members is under 21 years of age; and

(7) one or more of the principal officers or board

members is a registered qualified patient or a registered caregiver.

(Source: P.A. 98-122, eff. 1-1-14; 98-1172, eff. 1-12-15.)

(410 ILCS 130/120)
(Section scheduled to be repealed on July 1, 2020)
Sec. 120. Dispensing organization agent identification card.
(a) The Department of Financial and Professional Regulation shall:
(1) verify the information contained in an

application or renewal for a dispensing organization agent identification card submitted under this Act, and approve or deny an application or renewal, within 30 days of receiving a completed application or renewal application and all supporting documentation required by rule;

(2) issue a dispensing organization agent

identification card to a qualifying agent within 15 business days of approving the application or renewal;

(3) enter the registry identification number of the

dispensing organization where the agent works; and

(4) allow for an electronic application process, and

provide a confirmation by electronic or other methods that an application has been submitted.

(b) A dispensing agent must keep his or her identification card visible at all times when on the property of a dispensing organization.
(c) The dispensing organization agent identification cards shall contain the following:
(1) the name of the cardholder;
(2) the date of issuance and expiration date of the

dispensing organization agent identification cards;

(3) a random 10 digit alphanumeric identification

number containing at least 4 numbers and at least 4 letters; that is unique to the holder; and

(4) a photograph of the cardholder.
(d) The dispensing organization agent identification cards shall be immediately returned to the dispensing organization upon termination of employment.
(e) Any card lost by a dispensing organization agent shall be reported to the Illinois State Police and the Department of Financial and Professional Regulation immediately upon discovery of the loss.
(f) An applicant shall be denied a dispensing organization agent identification card if he or she has been convicted of an excluded offense.
(Source: P.A. 98-122, eff. 1-1-14; 98-1172, eff. 1-12-15.)

(410 ILCS 130/125)
(Section scheduled to be repealed on July 1, 2020)
Sec. 125. Medical cannabis dispensing organization certification renewal.
(a) The registered dispensing organization shall receive written notice 90 days prior to the expiration of its current registration that the registration will expire. The Department of Financial and Professional Regulation shall grant a renewal application within 45 days of its submission if the following conditions are satisfied:
(1) the registered dispensing organization submits a

renewal application and the required renewal fee established by the Department of Financial and Professional Regulation rules; and

(2) the Department of Financial and Professional

Regulation has not suspended the registered dispensing organization or suspended or revoked the registration for violation of this Act or rules adopted under this Act.

(b) If a dispensing organization fails to renew its registration prior to expiration, the dispensing organization shall cease operations until registration is renewed.
(c) If a dispensing organization agent fails to renew his or her registration prior to its expiration, he or she shall cease to work or volunteer at a dispensing organization until his or her registration is renewed.
(d) Any dispensing organization that continues to operate or dispensing agent that continues to work or volunteer at a dispensing organization that fails to renew its registration shall be subject to penalty as provided in Section 130.
(Source: P.A. 98-122, eff. 1-1-14.)

(410 ILCS 130/130)
(Section scheduled to be repealed on July 1, 2020)
Sec. 130. Requirements; prohibitions; penalties; dispensing organizations.
(a) The Department of Financial and Professional Regulation shall implement the provisions of this Section by rule.
(b) A dispensing organization shall maintain operating documents which shall include procedures for the oversight of the registered dispensing organization and procedures to ensure accurate recordkeeping.
(c) A dispensing organization shall implement appropriate security measures, as provided by rule, to deter and prevent the theft of cannabis and unauthorized entrance into areas containing cannabis.
(d) A dispensing organization may not be located within 1,000 feet of the property line of a pre-existing public or private preschool or elementary or secondary school or day care center, day care home, group day care home, or part day child care facility. A registered dispensing organization may not be located in a house, apartment, condominium, or an area zoned for residential use.
(e) A dispensing organization is prohibited from acquiring cannabis from anyone other than a registered cultivation center. A dispensing organization is prohibited from obtaining cannabis from outside the State of Illinois.
(f) A registered dispensing organization is prohibited from dispensing cannabis for any purpose except to assist registered qualifying patients with the medical use of cannabis directly or through the qualifying patients' designated caregivers.
(g) The area in a dispensing organization where medical cannabis is stored can only be accessed by dispensing organization agents working for the dispensing organization, Department of Financial and Professional Regulation staff performing inspections, law enforcement or other emergency personnel, and contractors working on jobs unrelated to medical cannabis, such as installing or maintaining security devices or performing electrical wiring.
(h) A dispensing organization may not dispense more than 2.5 ounces of cannabis to a registered qualifying patient, directly or via a designated caregiver, in any 14-day period unless the qualifying patient has a Department of Public Health-approved quantity waiver.
(i) Before medical cannabis may be dispensed to a designated caregiver or a registered qualifying patient, a dispensing organization agent must determine that the individual is a current cardholder in the verification system and must verify each of the following:
(1) that the registry identification card presented

to the registered dispensing organization is valid;

(2) that the person presenting the card is the person

identified on the registry identification card presented to the dispensing organization agent;

(3) that the dispensing organization is the

designated dispensing organization for the registered qualifying patient who is obtaining the cannabis directly or via his or her designated caregiver; and

(4) that the registered qualifying patient has not

exceeded his or her adequate supply.

(j) Dispensing organizations shall ensure compliance with this limitation by maintaining internal, confidential records that include records specifying how much medical cannabis is dispensed to the registered qualifying patient and whether it was dispensed directly to the registered qualifying patient or to the designated caregiver. Each entry must include the date and time the cannabis was dispensed. Additional recordkeeping requirements may be set by rule.
(k) The physician-patient privilege as set forth by Section 8-802 of the Code of Civil Procedure shall apply between a qualifying patient and a registered dispensing organization and its agents with respect to communications and records concerning qualifying patients' debilitating conditions.
(l) A dispensing organization may not permit any person to consume cannabis on the property of a medical cannabis organization.
(m) A dispensing organization may not share office space with or refer patients to a physician.
(n) Notwithstanding any other criminal penalties related to the unlawful possession of cannabis, the Department of Financial and Professional Regulation may revoke, suspend, place on probation, reprimand, refuse to issue or renew, or take any other disciplinary or non-disciplinary action as the Department of Financial and Professional Regulation may deem proper with regard to the registration of any person issued under this Act to operate a dispensing organization or act as a dispensing organization agent, including imposing fines not to exceed $10,000 for each violation, for any violations of this Act and rules adopted in accordance with this Act. The procedures for disciplining a registered dispensing organization shall be determined by rule. All final administrative decisions of the Department of Financial and Professional Regulation are subject to judicial review under the Administrative Review Law and its rules. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
(o) Dispensing organizations are subject to random inspection and cannabis testing by the Department of Financial and Professional Regulation and State Police as provided by rule.
(Source: P.A. 98-122, eff. 1-1-14.)

(410 ILCS 130/135)
(Section scheduled to be repealed on July 1, 2020)
Sec. 135. Change in designated dispensing organization. Nothing contained in this Act shall be construed to prohibit a dispensing organization registered in this State from filling or refilling a valid written certification for medical cannabis that is on file with the Department of Public Health and the designation has been transferred from one dispensing organization to another under this Act upon the following conditions and exceptions:
(1) Prior to dispensing medical cannabis under any

written certification and the requirements of this Act, the dispensing organization agent shall:

(A) advise the patient that the designated

dispensing organization on file with the Department of Public Health must be changed before he or she will be able to dispense any quantity of medical cannabis;

(B) determine that the patient is registered and

in compliance with the Department of Public Health under the requirements of this Act;

(C) notify the dispensing organization designated

by the registered qualifying patient that the registered qualifying patient is changing his or her designation and the patient may no longer purchase medical cannabis at the original dispensing organization; and

(D) notify the Department of Public Health of a

patient's change in designation and receive confirmation from the Department of Public Health that it has updated the registered qualifying patient database.

(2) The Department of Public Health's electronically

accessible database created under this Act shall maintain a registered qualified patient's designated dispensary information. The Department of Public Health may formulate rules, not inconsistent with law, as may be necessary to carry out the purposes of and to enforce the provisions of this Section.

(3) Medical cannabis shall in no event be dispensed

more frequently or in larger amounts than permitted under this Act.

(Source: P.A. 98-122, eff. 1-1-14.)

(410 ILCS 130/140)
(Section scheduled to be repealed on July 1, 2020)
Sec. 140. Local ordinances. A unit of local government may enact reasonable zoning ordinances or resolutions, not in conflict with this Act or with Department of Agriculture or Department of Financial and Professional Regulation rules, regulating registered medical cannabis cultivation center or medical cannabis dispensing organizations. No unit of local government, including a home rule unit, or school district may regulate registered medical cannabis organizations other than as provided in this Act and may not unreasonably prohibit the cultivation, dispensing, and use of medical cannabis authorized by this Act. This Section is a denial and limitation under subsection (i) of Section 6 of Article VII of the Illinois Constitution on the concurrent exercise by home rule units of powers and functions exercised by the State.
(Source: P.A. 98-122, eff. 1-1-14; 98-1172, eff. 1-12-15.)

(410 ILCS 130/145)
(Section scheduled to be repealed on July 1, 2020)
Sec. 145. Confidentiality.
(a) The following information received and records kept by the Department of Public Health, Department of Financial and Professional Regulation, Department of Agriculture, or Department of State Police for purposes of administering this Act are subject to all applicable federal privacy laws, confidential, and exempt from the Freedom of Information Act, and not subject to disclosure to any individual or public or private entity, except as necessary for authorized employees of those authorized agencies to perform official duties under this Act and the following information received and records kept by Department of Public Health, Department of Agriculture, Department of Financial and Professional Regulation, and Department of State Police, excluding any existing or non-existing Illinois or national criminal history record information as defined in subsection (d), may be disclosed to each other upon request:
(1) Applications and renewals, their contents, and

supporting information submitted by qualifying patients and designated caregivers, including information regarding their designated caregivers and physicians.

(2) Applications and renewals, their contents, and

supporting information submitted by or on behalf of cultivation centers and dispensing organizations in compliance with this Act, including their physical addresses.

(3) The individual names and other information

identifying persons to whom the Department of Public Health has issued registry identification cards.

(4) Any dispensing information required to be kept

under Section 135, Section 150, or Department of Public Health, Department of Agriculture, or Department of Financial and Professional Regulation rules shall identify cardholders and registered cultivation centers by their registry identification numbers and medical cannabis dispensing organizations by their registration number and not contain names or other personally identifying information.

(5) All medical records provided to the Department of

Public Health in connection with an application for a registry card.

(b) Nothing in this Section precludes the following:
(1) Department of Agriculture, Department of

Financial and Professional Regulation, or Public Health employees may notify law enforcement about falsified or fraudulent information submitted to the Departments if the employee who suspects that falsified or fraudulent information has been submitted conferred with his or her supervisor and both agree that circumstances exist that warrant reporting.

(2) If the employee conferred with his or her

supervisor and both agree that circumstances exist that warrant reporting, Department of Public Health employees may notify the Department of Financial and Professional Regulation if there is reasonable cause to believe a physician:

(A) issued a written certification without a bona

fide physician-patient relationship under this Act;

(B) issued a written certification to a person

who was not under the physician's care for the debilitating medical condition; or

(C) failed to abide by the acceptable and

prevailing standard of care when evaluating a patient's medical condition.

(3) The Department of Public Health, Department of

Agriculture, and Department of Financial and Professional Regulation may notify State or local law enforcement about apparent criminal violations of this Act if the employee who suspects the offense has conferred with his or her supervisor and both agree that circumstances exist that warrant reporting.

(4) Medical cannabis cultivation center agents and

medical cannabis dispensing organizations may notify the Department of Public Health, Department of Financial and Professional Regulation, or Department of Agriculture of a suspected violation or attempted violation of this Act or the rules issued under it.

(5) Each Department may verify registry

identification cards under Section 150.

(6) The submission of the report to the General

Assembly under Section 160.

(c) It is a Class B misdemeanor with a $1,000 fine for any person, including an employee or official of the Department of Public Health, Department of Financial and Professional Regulation, or Department of Agriculture or another State agency or local government, to breach the confidentiality of information obtained under this Act.
(d) The Department of Public Health, the Department of Agriculture, the Department of State Police, and the Department of Financial and Professional Regulation shall not share or disclose any existing or non-existing Illinois or national criminal history record information. For the purposes of this Section, "any existing or non-existing Illinois or national criminal history record information" means any Illinois or national criminal history record information, including but not limited to the lack of or non-existence of these records.
(Source: P.A. 98-122, eff. 1-1-14; 98-1172, eff. 1-12-15.)

(410 ILCS 130/150)
(Section scheduled to be repealed on July 1, 2020)
Sec. 150. Registry identification and registration certificate verification.
(a) The Department of Public Health shall maintain a confidential list of the persons to whom the Department of Public Health has issued registry identification cards and their addresses, phone numbers, and registry identification numbers. This confidential list may not be combined or linked in any manner with any other list or database except as provided in this Section.
(b) Within 180 days of the effective date of this Act, the Department of Public Health, Department of Financial and Professional Regulation, and Department of Agriculture shall together establish a computerized database or verification system. The database or verification system must allow law enforcement personnel and medical cannabis dispensary organization agents to determine whether or not the identification number corresponds with a current, valid registry identification card. The system shall only disclose whether the identification card is valid, whether the cardholder is a registered qualifying patient or a registered designated caregiver, the registry identification number of the registered medical cannabis dispensing organization designated to serve the registered qualifying patient who holds the card, and the registry identification number of the patient who is assisted by a registered designated caregiver who holds the card. The Department of Public Health, the Department of Agriculture, the Department of State Police, and the Department of Financial and Professional Regulation shall not share or disclose any existing or non-existing Illinois or national criminal history record information. Notwithstanding any other requirements established by this subsection, the Department of Public Health shall issue registry cards to qualifying patients, the Department of Financial and Professional Regulation may issue registration to medical cannabis dispensing organizations for the period during which the database is being established, and the Department of Agriculture may issue registration to medical cannabis cultivation organizations for the period during which the database is being established.
(c) For the purposes of this Section, "any existing or non-existing Illinois or national criminal history record information" means any Illinois or national criminal history record information, including but not limited to the lack of or non-existence of these records.
(Source: P.A. 98-122, eff. 1-1-14; 98-1172, eff. 1-12-15.)

(410 ILCS 130/155)
(Section scheduled to be repealed on July 1, 2020)
Sec. 155. Review of administrative decisions. All final administrative decisions of the Departments of Public Health, Department of Agriculture, and Department of Financial and Professional Regulation are subject to direct judicial review under the provisions of the Administrative Review Law and the rules adopted under that Law. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 98-122, eff. 1-1-14.)

(410 ILCS 130/160)
(Section scheduled to be repealed on July 1, 2020)
Sec. 160. Annual reports.
(a) The Department of Public Health shall submit to the General Assembly a report, by September 30 of each year, that does not disclose any identifying information about registered qualifying patients, registered caregivers, or physicians, but does contain, at a minimum, all of the following information based on the fiscal year for reporting purposes:
(1) the number of applications and renewals filed for

registry identification cards or registrations;

(2) the number of qualifying patients and designated

caregivers served by each dispensary during the report year;

(3) the nature of the debilitating medical conditions

of the qualifying patients;

(4) the number of registry identification cards or

registrations revoked for misconduct;

(5) the number of physicians providing written

certifications for qualifying patients; and

(6) the number of registered medical cannabis

cultivation centers or registered dispensing organizations.

(Source: P.A. 98-122, eff. 1-1-14.)

(410 ILCS 130/165)
(Section scheduled to be repealed on July 1, 2020)
Sec. 165. Administrative rulemaking.
(a) Not later than 120 days after the effective date of this Act, the Department of Public Health, Department of Agriculture, and the Department of Financial and Professional Regulation shall develop rules in accordance to their responsibilities under this Act and file those rules with the Joint Committee on Administrative Rules.
(b) The Department of Public Health rules shall address, but not be limited to, the following:
(1) fees for applications for registration as a

qualified patient or caregiver;

(2) establishing the form and content of registration

and renewal applications submitted under this Act, including a standard form for written certifications;

(3) governing the manner in which it shall consider

applications for and renewals of registry identification cards;

(4) the manufacture of medical cannabis-infused

products;

(5) fees for the application and renewal of registry

identification cards. Fee revenue may be offset or supplemented by private donations;

(6) any other matters as are necessary for the fair,

impartial, stringent, and comprehensive administration of this Act; and

(7) reasonable rules concerning the medical use of

cannabis at a nursing care institution, hospice, assisted living center, assisted living facility, assisted living home, residential care institution, or adult day health care facility.

(c) The Department of Agriculture rules shall address, but not be limited to the following related to registered cultivation centers, with the goal of protecting against diversion and theft, without imposing an undue burden on the registered cultivation centers:
(1) oversight requirements for registered cultivation

centers;

(2) recordkeeping requirements for registered

cultivation centers;

(3) security requirements for registered cultivation

centers, which shall include that each registered cultivation center location must be protected by a fully operational security alarm system;

(4) rules and standards for what constitutes an

enclosed, locked facility under this Act;

(5) procedures for suspending or revoking the

registration certificates or registry identification cards of registered cultivation centers and their agents that commit violations of the provisions of this Act or the rules adopted under this Section;

(6) rules concerning the intrastate transportation of

medical cannabis from a cultivation center to a dispensing organization;

(7) standards concerning the testing, quality, and

cultivation of medical cannabis;

(8) any other matters as are necessary for the fair,

impartial, stringent, and comprehensive administration of this Act;

(9) application and renewal fees for cultivation

center agents; and

(10) application, renewal, and registration fees for

cultivation centers.

(d) The Department of Financial and Professional Regulation rules shall address, but not be limited to the following matters related to registered dispensing organizations, with the goal of protecting against diversion and theft, without imposing an undue burden on the registered dispensing organizations or compromising the confidentiality of cardholders:
(1) application and renewal and registration fees for

dispensing organizations and dispensing organizations agents;

(2) medical cannabis dispensing agent-in-charge

oversight requirements for dispensing organizations;

(3) recordkeeping requirements for dispensing

organizations;

(4) security requirements for medical cannabis

dispensing organizations, which shall include that each registered dispensing organization location must be protected by a fully operational security alarm system;

(5) procedures for suspending or revoking the

registrations of dispensing organizations and dispensing organization agents that commit violations of the provisions of this Act or the rules adopted under this Act;

(6) application and renewal fees for dispensing

organizations; and

(7) application and renewal fees for dispensing

organization agents.

(e) The Department of Public Health may establish a sliding scale of patient application and renewal fees based upon a qualifying patient's household income. The Department of Public health may accept donations from private sources to reduce application and renewal fees, and registry identification card fees shall include an additional fee set by rule which shall be used to develop and disseminate educational information about the health risks associated with the abuse of cannabis and prescription medications.
(f) During the rule-making process, each Department shall make a good faith effort to consult with stakeholders identified in the rule-making analysis as being impacted by the rules, including patients or a representative of an organization advocating on behalf of patients.
(g) The Department of Public Health shall develop and disseminate educational information about the health risks associated with the abuse of cannabis and prescription medications.
(Source: P.A. 98-122, eff. 1-1-14; 98-1172, eff. 1-12-15.)

(410 ILCS 130/170)
(Section scheduled to be repealed on July 1, 2020)
Sec. 170. Enforcement of this Act.
(a) If a Department fails to adopt rules to implement this Act within the times provided for in this Act, any citizen may commence a mandamus action in the Circuit Court to compel the Departments to perform the actions mandated under the provisions of this Act.
(b) If the Department of Public Health, Department of Agriculture, or Department of Financial and Professional Regulation fails to issue a valid identification card in response to a valid application or renewal submitted under this Act or fails to issue a verbal or written notice of denial of the application within 30 days of its submission, the identification card is deemed granted, and a copy of the registry identification application, including a valid written certification in the case of patients, or renewal shall be deemed a valid registry identification card.
(c) Authorized employees of State or local law enforcement agencies shall immediately notify the Department of Public Health when any person in possession of a registry identification card has been determined by a court of law to have willfully violated the provisions of this Act or has pled guilty to the offense.
(Source: P.A. 98-122, eff. 1-1-14.)

(410 ILCS 130/175)
(Section scheduled to be repealed on July 1, 2020)
Sec. 175. Administrative hearings.
(a) Administrative hearings involving the Department of Public Health, a qualifying patient, or a designated caregiver shall be conducted under the Department of Public Health's rules governing administrative hearings.
(b) Administrative hearings involving the Department of Financial and Professional Regulation, dispensing organizations, or dispensing organization agents shall be conducted under the Department of Financial and Professional Regulation's rules governing administrative hearings.
(c) Administrative hearings involving the Department of Agriculture, registered cultivation centers, or cultivation center agents shall be conducted under the Department of Agriculture's rules governing administrative hearings.
(Source: P.A. 98-122, eff. 1-1-14; 98-1172, eff. 1-12-15.)

(410 ILCS 130/180)
(Section scheduled to be repealed on July 1, 2020)
Sec. 180. Destruction of medical cannabis.
(a) All cannabis byproduct, scrap, and harvested cannabis not intended for distribution to a medical cannabis organization must be destroyed and disposed of pursuant to State law. Documentation of destruction and disposal shall be retained at the cultivation center for a period of not less than 5 years.
(b) A cultivation center shall prior to the destruction, notify the Department of Agriculture and the State Police.
(c) The cultivation center shall keep record of the date of destruction and how much was destroyed.
(d) A dispensary organization shall destroy all cannabis, including cannabis-infused products, that are not sold to registered qualifying patients. Documentation of destruction and disposal shall be retained at the dispensary organization for a period of not less than 5 years.
(e) A dispensary organization shall prior to the destruction, notify the Department of Financial and Professional Regulation and the State Police.
(Source: P.A. 98-122, eff. 1-1-14.)

(410 ILCS 130/185)
(Section scheduled to be repealed on July 1, 2020)
Sec. 185. Suspension revocation of a registration.
(a) The Department of Agriculture, the Department of Financial and Professional Regulation, and the Department of Public Health may suspend or revoke a registration for violations of this Act and rules issued in accordance with this Section.
(b) The suspension or revocation of a registration is a final Department action, subject to judicial review. Jurisdiction and venue for judicial review are vested in the Circuit Court.
(Source: P.A. 98-122, eff. 1-1-14; 98-1172, eff. 1-12-15.)

(410 ILCS 130/190)
(Section scheduled to be repealed on July 1, 2020)
Sec. 190. Medical Cannabis Cultivation Privilege Tax Law. Sections 190 through 215 may be cited as the Medical Cannabis Cultivation Privilege Tax Law.
(Source: P.A. 98-122, eff. 1-1-14.)

(410 ILCS 130/195)
(Section scheduled to be repealed on July 1, 2020)
Sec. 195. Definitions. For the purposes of this Law:
"Cultivation center" has the meaning ascribed to that term in the Compassionate Use of Medical Cannabis Pilot Program Act.
"Department" means the Department of Revenue.
"Dispensing organization" has the meaning ascribed to that term in the Compassionate Use of Medical Cannabis Pilot Program Act.
"Person" means an individual, partnership, corporation, or public or private organization.
"Qualifying patient" means a qualifying patient registered under the Compassionate Use of Medical Cannabis Pilot Program Act.
(Source: P.A. 98-122, eff. 1-1-14.)

(410 ILCS 130/200)
(Section scheduled to be repealed on July 1, 2020)
Sec. 200. Tax imposed.
(a) Beginning on the effective date of this Act, a tax is imposed upon the privilege of cultivating medical cannabis at a rate of 7% of the sales price per ounce. The proceeds from this tax shall be deposited into the Compassionate Use of Medical Cannabis Fund created under the Compassionate Use of Medical Cannabis Pilot Program Act. This tax shall be paid by a cultivation center and is not the responsibility of a dispensing organization or a qualifying patient.
(b) The tax imposed under this Act shall be in addition to all other occupation or privilege taxes imposed by the State of Illinois or by any municipal corporation or political subdivision thereof.
(Source: P.A. 98-122, eff. 1-1-14.)

(410 ILCS 130/205)
(Section scheduled to be repealed on July 1, 2020)
Sec. 205. Department enforcement.
(a) Every person subject to the tax under this Law shall apply to the Department (upon a form prescribed and furnished by the Department) for a certificate of registration under this Law. Application for a certificate of registration shall be made to the Department upon forms furnished by the Department. The certificate of registration which is issued by the Department to a retailer under the Retailers' Occupation Tax Act shall permit the taxpayer to engage in a business which is taxable under this Law without registering separately with the Department.
(b) The Department shall have full power to administer and enforce this Law, to collect all taxes and penalties due hereunder, to dispose of taxes and penalties so collected in the manner hereinafter provided, and to determine all rights to credit memoranda, arising on account of the erroneous payment of tax or penalty hereunder. In the administration of, and compliance with, this Law, the Department and persons who are subject to this Law shall have the same rights, remedies, privileges, immunities, powers and duties, and be subject to the same conditions, restrictions, limitations, penalties and definitions of terms, and employ the same modes of procedure, as are prescribed in Sections 1, 1a, 2 through 2-65 (in respect to all provisions therein other than the State rate of tax), 2a, 2b, 2c, 3 (except provisions relating to transaction returns and quarter monthly payments, and except for provisions that are inconsistent with this Law), 4, 5, 5a, 5b, 5c, 5d, 5e, 5f, 5g, 5i, 5j, 6, 6a, 6b, 6c, 7, 8, 9, 10, 11, 11a, 12 and 13 of the Retailers' Occupation Tax Act and Section 3-7 of the Uniform Penalty and Interest Act as fully as if those provisions were set forth herein.
(Source: P.A. 98-122, eff. 1-1-14.)

(410 ILCS 130/210)
(Section scheduled to be repealed on July 1, 2020)
Sec. 210. Returns. On or before the twentieth day of each calendar month, every person subject to the tax imposed under this Law during the preceding calendar month shall file a return with the Department, stating:
(1) The name of the taxpayer;
(2) The number of ounces of medical cannabis sold to

a dispensary organization or a registered qualifying patient during the preceding calendar month;

(3) The amount of tax due;
(4) The signature of the taxpayer; and
(5) Such other reasonable information as the

Department may require.

If a taxpayer fails to sign a return within 30 days after the proper notice and demand for signature by the Department, the return shall be considered valid and any amount shown to be due on the return shall be deemed assessed.
The taxpayer shall remit the amount of the tax due to the Department at the time the taxpayer files his or her return.
(Source: P.A. 98-122, eff. 1-1-14.)

(410 ILCS 130/215)
(Section scheduled to be repealed on July 1, 2020)
Sec. 215. Rules. The Department may adopt rules related to the enforcement of this Law.
(Source: P.A. 98-122, eff. 1-1-14.)

(410 ILCS 130/220)
(Section scheduled to be repealed on July 1, 2020)
Sec. 220. Repeal of Act. This Act is repealed on July 1, 2020.
(Source: P.A. 98-122, eff. 1-1-14; 99-519, eff. 6-30-16.)

(410 ILCS 130/900)
Sec. 900. (Amendatory provisions; text omitted).
(Source: P.A. 98-122, eff. 1-1-14; text omitted.)

(410 ILCS 130/905)
Sec. 905. (Amendatory provisions; text omitted).
(Source: P.A. 98-122, eff. 1-1-14; text omitted.)

(410 ILCS 130/910)
Sec. 910. (Amendatory provisions; text omitted).
(Source: P.A. 98-122, eff. 1-1-14; text omitted.)

(410 ILCS 130/915)
Sec. 915. (Amendatory provisions; text omitted).
(Source: P.A. 98-122, eff. 1-1-14; text omitted.)

(410 ILCS 130/920)
Sec. 920. (Amendatory provisions; text omitted).
(Source: P.A. 98-122, eff. 1-1-14; text omitted.)

(410 ILCS 130/925)
Sec. 925. (Amendatory provisions; text omitted).
(Source: P.A. 98-122, eff. 1-1-14; text omitted.)

(410 ILCS 130/930)
Sec. 930. (Amendatory provisions; text omitted).
(Source: P.A. 98-122, eff. 1-1-14; text omitted.)

(410 ILCS 130/935)
Sec. 935. (Amendatory provisions; text omitted).
(Source: P.A. 98-122, eff. 1-1-14; text omitted.)

(410 ILCS 130/997)
(Section scheduled to be repealed on July 1, 2020)
Sec. 997. Severability. The provisions of this Act are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 98-122, eff. 1-1-14.)

(410 ILCS 130/999)
(Section scheduled to be repealed on July 1, 2020)
Sec. 999. Effective date. This Act takes effect on January 1, 2014.
(Source: P.A. 98-122, eff. 1-1-14.)



410 ILCS 135/ - Public Self-Care of Diabetes Act.

(410 ILCS 135/1)
Sec. 1. Short title. This Act may be cited as the Public Self-Care of Diabetes Act.
(Source: P.A. 98-844, eff. 8-1-14.)

(410 ILCS 135/5)
Sec. 5. Purpose. The General Assembly finds that insulin injection is necessary for diabetics and their continued health and longevity. The General Assembly finds that forcing diabetics to administer their personal insulin injections out of public view is unnecessarily restrictive.
(Source: P.A. 98-844, eff. 8-1-14.)

(410 ILCS 135/10)
Sec. 10. Public self-care of diabetes location. A person with diabetes, or parent or legal guardian of a person with diabetes, may self-administer insulin or administer insulin for his or her child in any location, public or private, where the person, or the person's parent or legal guardian, is authorized to be, irrespective of whether the injection site is uncovered during or incidental to the administration of insulin.
(Source: P.A. 98-844, eff. 8-1-14.)

(410 ILCS 135/15)
Sec. 15. Illegal drugs. Nothing in this Act shall be construed to authorize the use of any illegal drug.
(Source: P.A. 98-844, eff. 8-1-14.)

(410 ILCS 135/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 98-844, eff. 8-1-14.)



410 ILCS 140/ - Lactation Accommodation in Airports Act.

(410 ILCS 140/1)
Sec. 1. Short title. This Act may be cited as the Lactation Accommodation in Airports Act.
(Source: P.A. 99-228, eff. 1-1-16.)

(410 ILCS 140/5)
Sec. 5. Private place for nursing mothers.
(a) On or before January 1, 2017, the airport manager of an airport operated by a city, county, city and county, or airport district that conducts commercial operations and that has more than 1,000,000 enplanements a year shall provide a room or other location at each airport terminal behind the airport security screening area for members of the public to express breast milk in private that:
(1) includes, at a minimum, a chair and an electrical

outlet; and

(2) is located outside of the confines of a public

restroom.

(b) An airport that conducts commercial operations with fewer than 1,000,000 enplanements a year shall comply with subsections (a) and (c) of this Section upon new terminal construction or the replacement, expansion, or renovation of an existing terminal.
(c) Upon construction of a new terminal or the replacement, expansion, or renovation of an existing terminal, an airport shall provide a sink in any room or other location designated to comply with this Section.
(d) As used in this Section, "renovation of an existing terminal" means the repurposing of more than 25% of the space in the terminal.
(Source: P.A. 99-228, eff. 1-1-16.)

(410 ILCS 140/90)
Sec. 90. (Amendatory provisions; text omitted).
(Source: P.A. 99-228, eff. 1-1-16; text omitted.)



410 ILCS 145/ - Youth Sports Concussion Safety Act.

(410 ILCS 145/1)
Sec. 1. Short title. This Act may be cited as the Youth Sports Concussion Safety Act.
(Source: P.A. 99-245, eff. 8-3-15.)

(410 ILCS 145/5)
Sec. 5. Definitions. In this Section:
"Coach" means any volunteer or employee of a youth sports league who is responsible for organizing and supervising players and teaching them or training them in the fundamental skills of extracurricular athletic activities provided by the youth sports league. "Coach" refers to both head coaches and assistant coaches.
"Concussion" means a complex pathophysiological process affecting the brain caused by a traumatic physical force or impact to the head or body, which may include temporary or prolonged altered brain function resulting in physical, cognitive, or emotional symptoms or altered sleep patterns and which may or may not involve a loss of consciousness.
"Game official" means a person who officiates at a sponsored youth sports activity, such as a referee or umpire, including, but not limited to, persons enrolled as game officials by the Illinois High School Association, the Illinois Elementary School Association, or a youth sports league.
"Player" means an adolescent or child participating in any sponsored youth sports activity of a youth sports league.
"Sponsored youth sports activity" means any athletic activity, including practice or competition, for players under the direction of a coach, athletic director, or band leader of a youth sports league, including, but not limited to, baseball, basketball, cheerleading, cross country track, fencing, field hockey, football, golf, gymnastics, ice hockey, lacrosse, marching band, rugby, soccer, skating, softball, swimming and diving, tennis, track (indoor and outdoor), ultimate Frisbee, volleyball, water polo, wrestling, and any other sport offered by a youth sports league. A sponsored youth sports activity does not include an interscholastic athletic activity as that term is defined in Section 22-80 of the School Code.
"Youth sports league" means any incorporated or unincorporated, for-profit or not-for-profit entity that organizes and provides sponsored youth sports activities, including, but not limited to, any athletic association, organization, or federation in this State that is owned, operated, sanctioned, or sponsored by a unit of local government or that is owned, operated, sanctioned, or sponsored by a private person or entity, as well as any amateur athletic organization or qualified amateur sports organization in this State under the U.S. Internal Revenue Code (26 U.S.C. Sec. 501(c)(3) or Sec. 501(j)).
(Source: P.A. 99-245, eff. 8-3-15.)

(410 ILCS 145/10)
Sec. 10. Scope of Act. This Act applies to any sponsored youth sports activity sponsored or sanctioned by a youth sports league. This Act does not apply to an interscholastic athletic activity as that term is defined in Section 22-80 of the School Code. This Act applies to sponsored youth sports activities beginning or continuing after January 1, 2016.
(Source: P.A. 99-245, eff. 8-3-15.)

(410 ILCS 145/15)
Sec. 15. Concussion and head injury educational materials. Each youth sports league with players who participate in any youth-sponsored sports activity sponsored or sanctioned by the youth sports league is encouraged to make available, electronically or in writing, to coaches, game officials, and players, as well as the parents, guardians, and other persons with legal authority to make medical decisions, educational materials that describe the nature and risk of concussions and head injuries, including the advisability of removal of players that exhibit signs, symptoms, or behaviors consistent with a concussion, such as a loss of consciousness, a headache, dizziness, confusion, or balance problems, from participating in a youth-sponsored sports activity sponsored or sanctioned by the youth sports league.
These educational materials may include materials produced or distributed by the Illinois High School Association, those produced by the U.S. Centers for Disease Control and Prevention, or other comparable materials. The intent of these materials is to assist in educating coaches, game officials, and players and parents, guardians, and other persons with legal authority to make medical decisions for players about the nature and risks of head injuries.
(Source: P.A. 99-245, eff. 8-3-15.)

(410 ILCS 145/75)
Sec. 75. (Amendatory provisions; text omitted).
(Source: P.A. 99-245, eff. 8-3-15; text omitted.)

(410 ILCS 145/80)
Sec. 80. (Amendatory provisions; text omitted).
(Source: P.A. 99-245, eff. 8-3-15; text omitted.)

(410 ILCS 145/85)
Sec. 85. The School Code is amended by repealing Sections 10-20.54 and 34-18.46.
(Source: P.A. 99-245, eff. 8-3-15.)

(410 ILCS 145/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 99-245, eff. 8-3-15.)



410 ILCS 150/ - Autism and Co-Occurring Medical Conditions Awareness Act.

(410 ILCS 150/1)
(Section scheduled to be repealed on August 12, 2021)
Sec. 1. Short title. This Act may be cited as the Autism and Co-Occurring Medical Conditions Awareness Act.
(Source: P.A. 99-788, eff. 8-12-16.)

(410 ILCS 150/5)
(Section scheduled to be repealed on August 12, 2021)
Sec. 5. Findings. The General Assembly finds the following:
(1) The medical consensus is that autism is an

idiopathic disorder that has complex and multiple etiologies. The development of autism appears to be a complex interaction of multiple genetic and environmental factors. Both the prevalence and incidence of autism has risen in recent decades.

(2) The Centers for Disease Control estimates that

one in 68 children born in 2002 and one in 42 boys have been identified as living with autism.

(3) A 2012 survey conducted by the Centers for

Disease Control of U.S. households estimated one in 50 children ages 6 to 17 has an autism spectrum disorder.

(4) Autism spectrum disorders occur among all

racial, ethnic, and socioeconomic groups.

(5) Autism spectrum disorders are almost 5 times more

common among boys than among girls.

(6) According to the Centers for Disease Control,

autism rates increased 78% between 2002 and 2008. The most recent estimate is roughly 30% higher than the estimate for 2008 (one in 88), 60% higher than the estimate for 2006 (one in 110), and 120% higher than the estimates for 2000 and 2002 (one in 150).

(7) While autism spectrum disorders have primarily

been diagnosed in measuring deficits in the areas of communication, socialization, and behavior, recent clinical and scientific investigations have determined that co-occurring pathophysiological conditions may occur more commonly in persons also diagnosed with autism. These pathologies include, but are not limited to, allergies, autoimmune conditions, gastrointestinal diseases, immune dysregulation, metabolic disturbances, mitochondrial abnormalities, oxidative stress, neuroinflammation, and seizure disorders.

(8) Scientific inquiry is providing evidence of

biological markers, including, but not limited to, single nucleotide polymorphisms, indications of cellular inflammation, increased cellular oxidation and damage, and abnormal DNA methylation, that may be clinically significant in the provision of appropriate medical care for persons also diagnosed with an autism spectrum disorder.

Therefore, it is the intention of the General Assembly to promote a greater awareness and the detection, diagnosis, and treatment of underlying and co-occurring medical conditions that occur more commonly in persons with autism to further awareness, scientific understanding, and health outcomes for persons living with autism.
(Source: P.A. 99-788, eff. 8-12-16.)

(410 ILCS 150/10)
(Section scheduled to be repealed on August 12, 2021)
Sec. 10. Definitions. In this Act:
"Autism spectrum disorder" means a neurobiological disorder, including autism, regressive autism, Asperger Syndrome, and pervasive developmental disorders not otherwise specified.
"Clinical symptomatology" means any indication of disorder or disease when experienced by an individual as a change from normal function, sensation, or appearance.
"Co-occurring or otherwise diagnosed medical condition" means a simultaneous illness, condition, injury, disease, pathology, or disability that is not primarily diagnosed as an autism spectrum disorder.
"Department" means the Department of Financial and Professional Regulation.
"Pathophysiological" means the functional alterations in the body related to a disease or syndrome.
"Provider" means any provider of healthcare services in this State.
(Source: P.A. 99-788, eff. 8-12-16.)

(410 ILCS 150/15)
(Section scheduled to be repealed on August 12, 2021)
Sec. 15. Study and education. Public partnerships and private partnerships supporting the discovery of biomarkers and their implications in pathophysiological conditions shall be encouraged and information derived from such discoveries shall be disseminated to providers and made available to the general public through research initiatives that may be promoted by universities, medical clinics, health care providers, consortiums, State agencies, private organizations, public organizations, and any party that may contribute to the scientific understanding of medical conditions associated or occurring more often in persons also diagnosed with an autism spectrum disorder than in the general population.
Universities, private organizations, public organizations, and associations are encouraged to develop for providers who treat persons with autism spectrum disorders continuing education courses which address training in evaluation, diagnosis, and treatments for co-occurring and otherwise diagnosed pathophysiological conditions in autism spectrum disorders to promote and align standard of care practices to reflect emerging clinical findings and promising practices derived from improved patient outcomes.
(Source: P.A. 99-788, eff. 8-12-16.)

(410 ILCS 150/20)
(Section scheduled to be repealed on August 12, 2021)
Sec. 20. Treatment or service of persons with an autism spectrum disorder. Providers are strongly encouraged to evaluate persons diagnosed with an autism spectrum disorder for co-occurring or otherwise diagnosed medical conditions when clinical symptomatology is present or suspected and prescribe appropriate treatments or services in alignment with care practices for the condition, illness, injury, disease, or disability. Providers may consider, without limitation, whether or not a medication or any ingredient, allergen, potential toxicant, or artificial agent may exacerbate clinical symptomatology of autism spectrum disorder or a related or co-occurring or otherwise diagnosed medical condition and, if so, may consider adopting measures that would result in the reduction or elimination of risk to the patient.
(Source: P.A. 99-788, eff. 8-12-16.)

(410 ILCS 150/25)
(Section scheduled to be repealed on August 12, 2021)
Sec. 25. Complaints. Any person with an autism spectrum disorder, or the person's parent or legal guardian on his or her behalf, who believes they have not received an appropriate medical assessment, evaluation, diagnosis, service or treatment from a provider because he or she is also diagnosed with an autism spectrum disorder may report the incident to the Department.
(Source: P.A. 99-788, eff. 8-12-16.)

(410 ILCS 150/30)
(Section scheduled to be repealed on August 12, 2021)
Sec. 30. Right to seek new care. A person with an autism spectrum disorder, or the person's parent or legal guardian on his or her behalf, retains the right to seek further medical opinions or care from other providers.
A parent or legal guardian shall not be threatened with loss of parental or legal guardianship rights for a person with autism spectrum disorder for pursuing additional medical expertise, especially in the case of trying to ascertain appropriate identification and diagnosis of underlying or co-occurring medical conditions that may or may not be exacerbating symptoms primarily associated with an autism spectrum disorder. This Section does not abrogate or restrict any responsibilities set forth under the Abused and Neglected Child Reporting Act.
Any person diagnosed as having an autism spectrum disorder or his or her parent or legal guardian shall not be denied the right to pursue appropriate and available medical interventions or treatments that may help to ameliorate or improve the symptoms primarily associated with an autism spectrum disorder or co-occurring or otherwise diagnosed medical condition.
Any person diagnosed as having an autism spectrum disorder or his or her parent or legal guardian shall not be denied the right to decline a medical treatment or intervention.
(Source: P.A. 99-788, eff. 8-12-16.)

(410 ILCS 150/35)
(Section scheduled to be repealed on August 12, 2021)
Sec. 35. Repeal. In order to consider the most innovative medical study and research involving autism and co-occurring medical conditions, this Act is repealed 5 years after the effective date of this Act.
(Source: P.A. 99-788, eff. 8-12-16.)

(410 ILCS 150/90)
Sec. 90. (Amendatory provisions; text omitted).
(Source: P.A. 99-788, eff. 8-12-16; text omitted.)

(410 ILCS 150/99)
(Section scheduled to be repealed on August 12, 2021)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 99-788, eff. 8-12-16.)



410 ILCS 201/ - Autism Spectrum Disorders Reporting Act.

(410 ILCS 201/1)
Sec. 1. Short title. This Act shall be cited as the Autism Spectrum Disorders Reporting Act.
(Source: P.A. 94-632, eff. 8-19-05.)

(410 ILCS 201/5)
Sec. 5. Legislative findings and purpose.
(a) The General Assembly finds that:
(1) the incidence of autism spectrum disorders has

increased significantly in Illinois, as in other states;

(2) the Centers for Disease Control and Prevention

estimates that autism spectrum disorders affects 1 in 166 children;

(3) autism spectrum disorders affect children of

every racial, ethnic, and socioeconomic background, and occurs in every part of Illinois;

(4) little is known about causes of autism, although

research has indicated that autism is due to an abnormality of brain development that may be related to environmental factors, pharmacological agents, and other prenatal or early childhood exposures, genetics or a combination thereof;

(5) because there is no biologic marker for autism,

surveillance for this disability presents several technical and logistic challenges that must be overcome;

(6) families of children with autism experience

tremendous psychological and financial stress related to their child's disability;

(7) children with autism require long-term care and

services; special education costs for a child with autism average more than $19,000 per year nationwide, more than 3 times the cost of the average student and more than any other special education category; some specially structured programs cost over $40,000 per year, and care in a residential school costs between $80,000 and $100,000 per year; these costs continue as children become adults, which can be more than $50,000 per person;

(8) genetic and environmental factors have been

suggested;

(9) there is no known cure for autism, although some

available therapies, treatments, and medicines may relieve the severity and symptoms associated with the disorders;

(10) there exists no unified effort to collect and

analyze information on autism spectrum disorders and their potential effects on public health, families, schools, and the economy in Illinois;

(11) the lack of comprehensive information has

caused concern on the part of Illinois citizens and a lack of effective control by the State;

(12) it is the obligation of the State to inform and

protect the citizens of Illinois by developing a comprehensive and integrated data system on autism spectrum disorders and public health; and

(13) the establishment of an Autism Spectrum Disorder

Registry will help better define who is affected by autism and the impact of autism; define the range of impairments and disability associated with autism; identify better mechanisms to refer persons with autism to available services; and provide a research tool for universities, physicians, and policymakers to conduct studies in Illinois.

(b) It is the purpose of this Act to establish a unified statewide project to collect, compile, and correlate information on public health and autism spectrum disorders, to be known as the Autism Spectrum Disorders Registry. The information is to be used to assist in the determination of public policy and to provide a source of information for researchers and the public, except when public disclosure of the information would violate the provisions of this Act and other applicable laws concerning confidentiality.
(c) In particular, the purpose of the collection of autism spectrum disorder incidence information is to:
(1) monitor incidence trends of autism spectrum

disorders to detect potential public health problems, predict risks, and assist in investigating clusters;

(2) more accurately target intervention resources for

communities and patients and their families;

(3) inform health professionals and citizens about

risks, early detection, and treatment of autism spectrum disorders;

(4) promote high quality research to provide better

information for the study of autism spectrum disorders, treatment, interventions, and services, and the impact of autism spectrum disorders on families, schools, public health, and the economy; and

(5) promote Illinois as a national leader in research

into the causes, effects, and treatment of autism spectrum disorders.

(Source: P.A. 94-632, eff. 8-19-05.)

(410 ILCS 201/10)
Sec. 10. Definitions. In this Act:
"Autism spectrum disorder" means a pervasive developmental disorder described by the American Psychiatric Association or the World Health Organization diagnostic manuals as an autistic disorder, atypical autism, Asperger Syndrome, Rett Syndrome, childhood disintegrative disorder, or pervasive developmental disorder not otherwise specified; or a special education classification for autism or other disabilities related to autism.
"Department" means the Department of Public Health.
"Director" means the Director of the Department of Public Health.
"Facility" means a governmental or private agency, department, institution, clinic, laboratory, hospital, or a health maintenance organization, association, or other similar unit designated by the Director.
"Health care professional" means a physician licensed to practice medicine in all of its branches under the Illinois Medical Practice Act of 1987 or a clinical psychologist licensed under the Clinical Psychologist Licensing Act.
(Source: P.A. 94-632, eff. 8-19-05.)

(410 ILCS 201/15)
Sec. 15. Reporting autism spectrum disorders. A health care professional who diagnoses any individual that resides in the State with an autism spectrum disorder shall report within 30 days the existence of an autism spectrum disorder diagnosis along with all such additional information as determined in rules promulgated pursuant to this Act. On or before September 1, 2005, the Department of Human Services, Department of Public Aid, and the State Board of Education shall report the existence and content of data compiled by them in the course of their duties pertaining to individuals with autism spectrum disorders. The annual reports shall be filed on January 1 of each year. The Director shall also promulgate rules and procedures allowing for individuals with autism spectrum disorder and their parents or guardians to voluntarily report their own diagnosis and information.
(Source: P.A. 94-632, eff. 8-19-05.)

(410 ILCS 201/20)
Sec. 20. Reports; contents, filing, availability for research and public inspection.
(a) The reports prescribed in Section 15 of this Act shall be designated an autism spectrum disorder report and shall contain information that the Director considers necessary to identify, locate, and investigate the occurrence, frequency, incidence, cause, effect, and prognosis of autism spectrum disorder and other relevant data and findings.
(b) The Director shall promulgate rules regarding the form, content, and manner of filing the report prescribed in Section 15 of this Act, which shall be submitted to the Department unless otherwise prescribed by the Director. Any rules promulgated by the Director shall contain a specific provision guaranteeing the maintenance of the physician-patient privilege and compliance with all provisions of the Genetic Information Privacy Act.
(c) Autism spectrum disorder reports and data shall be maintained by the Department in a manner suitable for use for research purposes and shall be made available to persons as prescribed in Section 25 of this Act.
(d) A report or other data relating to autism spectrum disorder that discloses the identity of an individual that was reported as having autism spectrum disorder shall be made available only to persons that demonstrate a need for the report or other data that is essential to health related research and complies with the Illinois Health Statistics Act. No report or data or portion of the data that discloses the identity of the individual or health care professional shall be made available to the public. This data shall be subject to the provisions of the Communicable Disease Report Act.
(e) Nothing in this Section shall mandate the Department to investigate or otherwise follow-up any reported incidence of autism spectrum disorder.
(f) Any person making a report under this Act shall have immunity from any liability, civil or criminal, that may result by reason of making the report, except for willful or wanton misconduct.
(Source: P.A. 94-632, eff. 8-19-05.)

(410 ILCS 201/25)
Sec. 25. Contracts; Autism Spectrum Disorder Registry. The Department may enter into contracts with individuals, corporations, hospitals, universities, not-for-profit corporations, governmental entities, or other organizations whereby such individuals, organizations, or agencies agree to provide assistance in the compilation of the Autism Spectrum Disorder Registry or to conduct research on behalf of the Department consistent with the purposes of this Act. The Director shall adopt rules governing such contracts, which shall include: (i) requirements for a written protocol outlining the purpose and public benefit of the research; (ii) the description, methods, and projected results of the research; (iii) peer review by other scientists; (iv) the methods and facilities to protect the confidentiality of the data; and (v) the qualifications of the researcher proposing to undertake the research.
(Source: P.A. 94-632, eff. 8-19-05.)

(410 ILCS 201/30)
Sec. 30. Annual progress reports. The Department shall annually report to the General Assembly beginning September 1, 2005. Beginning January 1, 2006, the Department shall provide annual progress reports to the Governor and the General Assembly by January 1 of each year. The annual report shall include information on the progress of the Autism Spectrum Disorder Registry, as well as descriptions of any studies which are underway or have been completed, including those performed to determine the potential public health significance of an increase in autism incidence, together with any findings and recommendations. The annual report shall also include a list of those persons, organizations, and agencies which have refused to cooperate with the Department in the collection or transmission of information under this Act.
(Source: P.A. 94-632, eff. 8-19-05.)

(410 ILCS 201/35)
Sec. 35. Implementation. The Director shall promulgate rules to implement this Act which fosters the study, research, diminution, and control of autism spectrum disorders in this State. This Act shall be subject to appropriation.
(Source: P.A. 94-632, eff. 8-19-05.)

(410 ILCS 201/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 94-632, eff. 8-19-05.)



410 ILCS 205/ - Child Vision and Hearing Test Act.

(410 ILCS 205/1) (from Ch. 23, par. 2331)
Sec. 1. This Act shall be known as and may be cited as the "Child Vision and Hearing Test Act".
(Source: P.A. 81-174.)

(410 ILCS 205/2) (from Ch. 23, par. 2332)
Sec. 2. As used in this Act, unless the context otherwise requires, the following words and phrases mean:
"Department" is the Department of Public Health;
"Director" is the Director of the Department of Public Health;
"Vision and Hearing Screening Services" are the identification, testing, evaluation and initiation of follow-up services as defined in the rules and regulations of the Department and the State Board of Education, as required by Section 4.
(Source: P.A. 81-174.)

(410 ILCS 205/3) (from Ch. 23, par. 2333)
Sec. 3. Vision and hearing screening services shall be administered to all children as early as possible, but no later than their first year in any public or private education program, licensed day care center or residential facility for children with disabilities; and periodically thereafter, to identify those children with vision or hearing impairments or both so that such conditions can be managed or treated.
(Source: P.A. 99-143, eff. 7-27-15.)

(410 ILCS 205/4) (from Ch. 23, par. 2334)
Sec. 4. In addition to the program of hearing screening services established by the Department under this Act, the Department shall establish a program of vision screening services by January 1, 1980. The Department and the State Board of Education shall jointly develop rules and regulations governing standards, procedures, techniques and criteria for conducting and administering vision and hearing screening services and shall set standards for the training and qualifications of personnel to provide such services.
(Source: P.A. 81-174.)

(410 ILCS 205/5) (from Ch. 23, par. 2335)
Sec. 5. In administering the program of vision and hearing screening services, the Department shall not replace any qualified existing service, and shall:
(a) Provide consulting services, to local health departments, school districts, or other community agencies who establish or supplement programs for vision and hearing screening services.
(b) Delegate responsibility to other State agencies, local health departments, school districts, or other community agencies, to develop and maintain periodic vision and hearing screening services.
(c) Provide direct services through contractual arrangement for the development and maintenance of periodic vision and hearing screening services.
(d) Accept reports of vision and hearing evaluations from qualified medical or other professional specialists employed by parents or guardians for vision and hearing evaluations when such reports are submitted to the Department.
(Source: P.A. 81-174.)

(410 ILCS 205/6) (from Ch. 23, par. 2336)
Sec. 6. No child shall be required to submit to any test required by this Act if a parent or a guardian of the child objects on constitutional grounds, and submits a written statement of such objection to the agency administering such vision and hearing screening services.
(Source: P.A. 81-174.)

(410 ILCS 205/7) (from Ch. 23, par. 2337)
Sec. 7. The Director shall appoint a Children's Hearing Services Advisory Committee and a Children's Vision Services Advisory Committee. The membership of each committee shall not exceed 10 individuals. In making appointments to the Children's Hearing Services Advisory Committee, the Director shall appoint individuals with knowledge of or experience in the problems of children with a hearing disability and shall appoint at least 2 licensed physicians who specialize in the field of otolaryngology and are recommended by that organization representing the largest number of physicians licensed to practice medicine in all of its branches in the State of Illinois, and at least 2 audiologists. In making appointments to the Children's Vision Services Advisory Committee, the Director shall appoint 2 members (and one alternate) recommended by the Illinois Society for the Prevention of Blindness, 2 licensed physicians (and one alternate) who specialize in ophthalmology and are recommended by that organization representing the largest number of physicians licensed to practice medicine in all of its branches in the State of Illinois, and 2 licensed optometrists (and one alternate) recommended by that organization representing the largest number of licensed optometrists in the State of Illinois, as members of the Children's Vision Services Advisory Committee.
The Children's Hearing Services Advisory Committee shall advise the Department in the implementation and administration of the hearing services program and in the development of rules and regulations pertaining to that program. The Children's Vision Services Advisory Committee shall advise the Department in the development of rules and regulations pertaining to that program. Each committee shall select a chairman from its membership and shall meet at least once in each calendar year.
The members of the Advisory Committees shall receive no compensation for their services; however, the nongovernmental members shall be reimbursed for actual expenses incurred in the performance of their duties in accordance with the State of Illinois travel regulations.
(Source: P.A. 99-143, eff. 7-27-15.)



410 ILCS 210/ - Consent by Minors to Medical Procedures Act.

(410 ILCS 210/0.01) (from Ch. 111, par. 4500)
Sec. 0.01. Short title. This Act may be cited as the Consent by Minors to Health Care Services Act.
(Source: P.A. 100-378, eff. 1-1-18.)

(410 ILCS 210/1) (from Ch. 111, par. 4501)
(Text of Section from P.A. 100-378)
Sec. 1. Consent by minor. The consent to the performance of a health care service by a physician licensed to practice medicine in all its branches, a chiropractic physician, a licensed optometrist, a licensed advanced practice nurse, or a licensed physician assistant executed by a married person who is a minor, by a parent who is a minor, by a pregnant woman who is a minor, or by any person 18 years of age or older, is not voidable because of such minority, and, for such purpose, a married person who is a minor, a parent who is a minor, a pregnant woman who is a minor, or any person 18 years of age or older, is deemed to have the same legal capacity to act and has the same powers and obligations as has a person of legal age.
(Source: P.A. 99-173, eff. 7-29-15; 100-378, eff. 1-1-18.)

(Text of Section from P.A. 100-513)
Sec. 1. Consent by minor. The consent to the performance of a medical or surgical procedure by a physician licensed to practice medicine and surgery, a licensed advanced practice registered nurse, or a licensed physician assistant executed by a married person who is a minor, by a parent who is a minor, by a pregnant woman who is a minor, or by any person 18 years of age or older, is not voidable because of such minority, and, for such purpose, a married person who is a minor, a parent who is a minor, a pregnant woman who is a minor, or any person 18 years of age or older, is deemed to have the same legal capacity to act and has the same powers and obligations as has a person of legal age.
(Source: P.A. 99-173, eff. 7-29-15; 100-513, eff. 1-1-18.)

(410 ILCS 210/1.5)
(Text of Section from P.A. 100-378)
Sec. 1.5. Consent by minor seeking care for limited primary care services.
(a) The consent to the performance of primary care services by a physician licensed to practice medicine in all its branches, a licensed advanced practice nurse, a licensed physician assistant, a chiropractic physician, or a licensed optometrist executed by a minor seeking care is not voidable because of such minority, and for such purpose, a minor seeking care is deemed to have the same legal capacity to act and has the same powers and obligations as has a person of legal age under the following circumstances:
(1) the health care professional reasonably believes

that the minor seeking care understands the benefits and risks of any proposed primary care or services; and

(2) the minor seeking care is identified in writing

as a minor seeking care by:

(A) an adult relative;
(B) a representative of a homeless service

agency that receives federal, State, county, or municipal funding to provide those services or that is otherwise sanctioned by a local continuum of care;

(C) an attorney licensed to practice law in this

State;

(D) a public school homeless liaison or school

social worker;

(E) a social service agency providing services

to at risk, homeless, or runaway youth; or

(F) a representative of a religious organization.
(b) A health care professional rendering primary care services under this Section shall not incur civil or criminal liability for failure to obtain valid consent or professional discipline for failure to obtain valid consent if he or she relied in good faith on the representations made by the minor or the information provided under paragraph (2) of subsection (a) of this Section. Under such circumstances, good faith shall be presumed.
(c) The confidential nature of any communication between a health care professional described in Section 1 of this Act and a minor seeking care is not waived (1) by the presence, at the time of communication, of any additional persons present at the request of the minor seeking care, (2) by the health care professional's disclosure of confidential information to the additional person with the consent of the minor seeking care, when reasonably necessary to accomplish the purpose for which the additional person is consulted, or (3) by the health care professional billing a health benefit insurance or plan under which the minor seeking care is insured, is enrolled, or has coverage for the services provided.
(d) Nothing in this Section shall be construed to limit or expand a minor's existing powers and obligations under any federal, State, or local law. Nothing in this Section shall be construed to affect the Parental Notice of Abortion Act of 1995. Nothing in this Section affects the right or authority of a parent or legal guardian to verbally, in writing, or otherwise authorize health care services to be provided for a minor in their absence.
(e) For the purposes of this Section:
"Minor seeking care" means a person at least 14 years

of age but less than 18 years of age who is living separate and apart from his or her parents or legal guardian, whether with or without the consent of a parent or legal guardian who is unable or unwilling to return to the residence of a parent, and managing his or her own personal affairs. "Minor seeking care" does not include minors who are under the protective custody, temporary custody, or guardianship of the Department of Children and Family Services.

"Primary care services" means health care services

that include screening, counseling, immunizations, medication, and treatment of illness and conditions customarily provided by licensed health care professionals in an out-patient setting, eye care services, excluding advanced optometric procedures, provided by optometrists, and services provided by chiropractic physicians according to the scope of practice of chiropractic physicians under the Medical Practice Act of 1987. "Primary care services" does not include invasive care, beyond standard injections, laceration care, or non-surgical fracture care.

(Source: P.A. 99-173, eff. 7-29-15; 100-378, eff. 1-1-18.)

(Text of Section from P.A. 100-513)
Sec. 1.5. Consent by minor seeking care for primary care services.
(a) The consent to the performance of primary care services by a physician licensed to practice medicine in all its branches, a licensed advanced practice registered nurse, or a licensed physician assistant executed by a minor seeking care is not voidable because of such minority, and for such purpose, a minor seeking care is deemed to have the same legal capacity to act and has the same powers and obligations as has a person of legal age under the following circumstances:
(1) the health care professional reasonably believes

that the minor seeking care understands the benefits and risks of any proposed primary care or services; and

(2) the minor seeking care is identified in writing

as a minor seeking care by:

(A) an adult relative;
(B) a representative of a homeless service

agency that receives federal, State, county, or municipal funding to provide those services or that is otherwise sanctioned by a local continuum of care;

(C) an attorney licensed to practice law in this

State;

(D) a public school homeless liaison or school

social worker;

(E) a social service agency providing services

to at risk, homeless, or runaway youth; or

(F) a representative of a religious organization.
(b) A health care professional rendering primary care services under this Section shall not incur civil or criminal liability for failure to obtain valid consent or professional discipline for failure to obtain valid consent if he or she relied in good faith on the representations made by the minor or the information provided under paragraph (2) of subsection (a) of this Section. Under such circumstances, good faith shall be presumed.
(c) The confidential nature of any communication between a health care professional described in Section 1 of this Act and a minor seeking care is not waived (1) by the presence, at the time of communication, of any additional persons present at the request of the minor seeking care, (2) by the health care professional's disclosure of confidential information to the additional person with the consent of the minor seeking care, when reasonably necessary to accomplish the purpose for which the additional person is consulted, or (3) by the health care professional billing a health benefit insurance or plan under which the minor seeking care is insured, is enrolled, or has coverage for the services provided.
(d) Nothing in this Section shall be construed to limit or expand a minor's existing powers and obligations under any federal, State, or local law. Nothing in this Section shall be construed to affect the Parental Notice of Abortion Act of 1995. Nothing in this Section affects the right or authority of a parent or legal guardian to verbally, in writing, or otherwise authorize health care services to be provided for a minor in their absence.
(e) For the purposes of this Section:
"Minor seeking care" means a person at least 14 years

of age but less than 18 years of age who is living separate and apart from his or her parents or legal guardian, whether with or without the consent of a parent or legal guardian who is unable or unwilling to return to the residence of a parent, and managing his or her own personal affairs. "Minor seeking care" does not include minors who are under the protective custody, temporary custody, or guardianship of the Department of Children and Family Services.

"Primary care services" means health care services

that include screening, counseling, immunizations, medication, and treatment of illness and conditions customarily provided by licensed health care professionals in an out-patient setting. "Primary care services" does not include invasive care, beyond standard injections, laceration care, or non-surgical fracture care.

(Source: P.A. 99-173, eff. 7-29-15; 100-513, eff. 1-1-18.)

(410 ILCS 210/2) (from Ch. 111, par. 4502)
(Text of Section from P.A. 100-378)
Sec. 2. Any parent, including a parent who is a minor, may consent to the performance upon his or her child of a health care service by a physician licensed to practice medicine in all its branches, a chiropractic physician, a licensed optometrist, a licensed advanced practice nurse, or a licensed physician assistant or a dental procedure by a licensed dentist. The consent of a parent who is a minor shall not be voidable because of such minority, but, for such purpose, a parent who is a minor shall be deemed to have the same legal capacity to act and shall have the same powers and obligations as has a person of legal age.
(Source: P.A. 99-173, eff. 7-29-15; 100-378, eff. 1-1-18.)

(Text of Section from P.A. 100-513)
Sec. 2. Any parent, including a parent who is a minor, may consent to the performance upon his or her child of a medical or surgical procedure by a physician licensed to practice medicine and surgery, a licensed advanced practice registered nurse, or a licensed physician assistant or a dental procedure by a licensed dentist. The consent of a parent who is a minor shall not be voidable because of such minority, but, for such purpose, a parent who is a minor shall be deemed to have the same legal capacity to act and shall have the same powers and obligations as has a person of legal age.
(Source: P.A. 99-173, eff. 7-29-15; 100-513, eff. 1-1-18.)

(410 ILCS 210/3) (from Ch. 111, par. 4503)
(Text of Section from P.A. 100-378)
Sec. 3. (a) Where a hospital, a physician licensed to practice medicine in all its branches, a chiropractic physician, a licensed optometrist, a licensed advanced practice nurse, or a licensed physician assistant renders emergency treatment or first aid or a licensed dentist renders emergency dental treatment to a minor, consent of the minor's parent or legal guardian need not be obtained if, in the sole opinion of the physician, chiropractic physician, optometrist, advanced practice nurse, physician assistant, dentist, or hospital, the obtaining of consent is not reasonably feasible under the circumstances without adversely affecting the condition of such minor's health.
(b) Where a minor is the victim of a predatory criminal sexual assault of a child, aggravated criminal sexual assault, criminal sexual assault, aggravated criminal sexual abuse or criminal sexual abuse, as provided in Sections 11-1.20 through 11-1.60 of the Criminal Code of 2012, the consent of the minor's parent or legal guardian need not be obtained to authorize a hospital, physician, chiropractic physician, optometrist, advanced practice nurse, physician assistant, or other medical personnel to furnish health care services or counseling related to the diagnosis or treatment of any disease or injury arising from such offense. The minor may consent to such counseling, diagnosis or treatment as if the minor had reached his or her age of majority. Such consent shall not be voidable, nor subject to later disaffirmance, because of minority.
(Source: P.A. 99-173, eff. 7-29-15; 100-378, eff. 1-1-18.)

(Text of Section from P.A. 100-513)
Sec. 3. (a) Where a hospital, a physician licensed to practice medicine or surgery, a licensed advanced practice registered nurse, or a licensed physician assistant renders emergency treatment or first aid or a licensed dentist renders emergency dental treatment to a minor, consent of the minor's parent or legal guardian need not be obtained if, in the sole opinion of the physician, advanced practice registered nurse, physician assistant, dentist, or hospital, the obtaining of consent is not reasonably feasible under the circumstances without adversely affecting the condition of such minor's health.
(b) Where a minor is the victim of a predatory criminal sexual assault of a child, aggravated criminal sexual assault, criminal sexual assault, aggravated criminal sexual abuse or criminal sexual abuse, as provided in Sections 11-1.20 through 11-1.60 of the Criminal Code of 2012, the consent of the minor's parent or legal guardian need not be obtained to authorize a hospital, physician, advanced practice registered nurse, physician assistant, or other medical personnel to furnish medical care or counseling related to the diagnosis or treatment of any disease or injury arising from such offense. The minor may consent to such counseling, diagnosis or treatment as if the minor had reached his or her age of majority. Such consent shall not be voidable, nor subject to later disaffirmance, because of minority.
(Source: P.A. 99-173, eff. 7-29-15; 100-513, eff. 1-1-18.)

(410 ILCS 210/4) (from Ch. 111, par. 4504)
Sec. 4. Sexually transmitted disease; drug or alcohol abuse. Notwithstanding any other provision of law, a minor 12 years of age or older who may have come into contact with any sexually transmitted disease, or may be determined to be an addict, an alcoholic or an intoxicated person, as defined in the Alcoholism and Other Drug Abuse and Dependency Act, or who may have a family member who abuses drugs or alcohol, may give consent to the furnishing of health care services or counseling related to the diagnosis or treatment of the disease. Each incident of sexually transmitted disease shall be reported to the State Department of Public Health or the local board of health in accordance with regulations adopted under statute or ordinance. The consent of the parent, parents, or legal guardian of a minor shall not be necessary to authorize health care services or counseling related to the diagnosis or treatment of sexually transmitted disease or drug use or alcohol consumption by the minor or the effects on the minor of drug or alcohol abuse by a member of the minor's family. The consent of the minor shall be valid and binding as if the minor had achieved his or her majority. The consent shall not be voidable nor subject to later disaffirmance because of minority.
Anyone involved in the furnishing of health services care to the minor or counseling related to the diagnosis or treatment of the minor's disease or drug or alcohol use by the minor or a member of the minor's family shall, upon the minor's consent, make reasonable efforts, to involve the family of the minor in his or her treatment, if the person furnishing treatment believes that the involvement of the family will not be detrimental to the progress and care of the minor. Reasonable effort shall be extended to assist the minor in accepting the involvement of his or her family in the care and treatment being given.
(Source: P.A. 100-378, eff. 1-1-18.)

(410 ILCS 210/5) (from Ch. 111, par. 4505)
(Text of Section from P.A. 100-378)
Sec. 5. Counseling; informing parent or guardian. Any physician licensed to practice medicine in all its branches, advanced practice nurse, or physician assistant, who provides diagnosis or treatment or any licensed clinical psychologist or professionally trained social worker with a master's degree or any qualified person employed (i) by an organization licensed or funded by the Department of Human Services, (ii) by units of local government, or (iii) by agencies or organizations operating drug abuse programs funded or licensed by the Federal Government or the State of Illinois or any qualified person employed by or associated with any public or private alcoholism or drug abuse program licensed by the State of Illinois who provides counseling to a minor patient who has come into contact with any sexually transmitted disease referred to in Section 4 of this Act may, but shall not be obligated to, inform the parent, parents, or guardian of the minor as to the treatment given or needed. Any person described in this Section who provides counseling to a minor who abuses drugs or alcohol or has a family member who abuses drugs or alcohol shall not inform the parent, parents, guardian, or other responsible adult of the minor's condition or treatment without the minor's consent unless that action is, in the person's judgment, necessary to protect the safety of the minor, a family member, or another individual.
Any such person shall, upon the minor's consent, make reasonable efforts to involve the family of the minor in his or her treatment, if the person furnishing the treatment believes that the involvement of the family will not be detrimental to the progress and care of the minor. Reasonable effort shall be extended to assist the minor in accepting the involvement of his or her family in the care and treatment being given.
(Source: P.A. 100-378, eff. 1-1-18.)

(Text of Section from P.A. 100-513)
Sec. 5. Counseling; informing parent or guardian. Any physician, advanced practice registered nurse, or physician assistant, who provides diagnosis or treatment or any licensed clinical psychologist or professionally trained social worker with a master's degree or any qualified person employed (i) by an organization licensed or funded by the Department of Human Services, (ii) by units of local government, or (iii) by agencies or organizations operating drug abuse programs funded or licensed by the Federal Government or the State of Illinois or any qualified person employed by or associated with any public or private alcoholism or drug abuse program licensed by the State of Illinois who provides counseling to a minor patient who has come into contact with any sexually transmitted disease referred to in Section 4 of this Act may, but shall not be obligated to, inform the parent, parents, or guardian of the minor as to the treatment given or needed. Any person described in this Section who provides counseling to a minor who abuses drugs or alcohol or has a family member who abuses drugs or alcohol shall not inform the parent, parents, guardian, or other responsible adult of the minor's condition or treatment without the minor's consent unless that action is, in the person's judgment, necessary to protect the safety of the minor, a family member, or another individual.
Any such person shall, upon the minor's consent, make reasonable efforts to involve the family of the minor in his or her treatment, if the person furnishing the treatment believes that the involvement of the family will not be detrimental to the progress and care of the minor. Reasonable effort shall be extended to assist the minor in accepting the involvement of his or her family in the care and treatment being given.
(Source: P.A. 100-513, eff. 1-1-18.)



410 ILCS 212/ - Illinois Family Case Management Act.

(410 ILCS 212/1)
Sec. 1. Short title. This Act may be cited as the Illinois Family Case Management Act.
(Source: P.A. 94-407, eff. 8-2-05.)

(410 ILCS 212/5)
Sec. 5. Legislative findings and purpose. The General Assembly finds as follows:
(1) The statewide rate of infant mortality continues

to remain at an unacceptable level in regard to the national average.

(2) Within the State of Illinois, certain areas and

populations continue to experience rates of infant mortality far greater than either the statewide or national averages. Prevention activities need to be statewide for maximum benefit.

(3) Family case management services are proven to be

effective in improving the health of women and infants and lowering the incidence of infant morbidity and mortality, particularly those individuals linked to the Special Supplemental Nutrition Program for Women, Infants and Children (WIC).

(4) Family case management improves the health and

development of children and families by providing the earliest identification of their needs and promoting linkages to address those needs.

(5) Data demonstrates significantly lower Medicaid

expenditures for pregnant and postpartum women and children who have been enrolled in family case management and WIC services than for Medicaid-eligible persons not receiving case management services.

Therefore, as a critical component in delivering comprehensive maternal and child health services in Illinois, it is the purpose of this Act to provide for the establishment and recognition of a program of family case management to ensure and provide statewide wrap-around services targeted toward reducing the incidence of infant mortality, very low birthweight infants, and low birthweight infants within the State.
(Source: P.A. 94-407, eff. 8-2-05.)

(410 ILCS 212/10)
Sec. 10. Definitions. In this Act:
"Department" means the Illinois Department of Human Services.
"Eligible participant" means: (i) subject to available appropriations, any pregnant woman or child through the age of one year enrolled in the Medicaid program on the effective date of this Act or whose income is up to 200% of the federal poverty level; and (ii) subject to additional appropriations, any child through the age of 4 years enrolled in Medicaid or whose income is up to 200% of the federal poverty level.
"Family Case Management program" or "program" means the program established under Section 15 of this Act.
"Infant mortality rate" means the number of infant deaths per 1,000 live births as reported on a calendar year basis by the federal Department of Health and Human Services.
"Secretary" means the Secretary of Human Services.
"Targeted Intensive Case Management" means services provided to any program-eligible pregnant woman or infant through the age of one, where an assessment has been performed that deems the participant at greater risk for infant mortality or morbidity.
(Source: P.A. 94-407, eff. 8-2-05.)

(410 ILCS 212/15)
Sec. 15. Family Case Management Program. The Department shall establish and administer a family case management program. The purposes of the program shall be to reduce the incidence of infant mortality, very low birthweight infants, and low birthweight infants and to assist low-income families to obtain available health and human services needed for healthy growth and development, including but not limited to prenatal care, early periodic screening, diagnosis, and treatment (EPSDT) services, immunizations, lead screenings, nutritional support, and other specialized services for families with additional challenges and needs. Under the program, case management shall involve individualized assessment of needs, planning of services, referral, monitoring, and advocacy to assist a client in gaining access to appropriate services. Under the program, case management shall be an active and collaborative process involving a qualified case manager, the client, the client's family, and service providers in the community. Priority shall be given to ensure that Targeted Intensive Case Management, as defined in this Act, is available to each qualified participant as defined within the Department's rules and program standards.
(Source: P.A. 94-407, eff. 8-2-05.)

(410 ILCS 212/20)
Sec. 20. (Repealed).
(Source: P.A. 94-407, eff. 8-2-05. Repealed by P.A. 99-901, eff. 8-26-16.)

(410 ILCS 212/25)
Sec. 25. (Repealed).
(Source: P.A. 94-407, eff. 8-2-05. Repealed by P.A. 99-901, eff. 8-26-16.)

(410 ILCS 212/90)
Sec. 90. The Infant Mortality Reduction Act is repealed.
(Source: P.A. 94-407, eff. 8-2-05.)

(410 ILCS 212/95)
Sec. 95. (Amendatory provisions; text omitted).
(Source: P.A. 94-407, eff. 8-2-05; text omitted.)

(410 ILCS 212/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 94-407, eff. 8-2-05.)



410 ILCS 213/ - Early Hearing Detection and Intervention Act.

(410 ILCS 213/1)
Sec. 1. Short title. This Act may be cited as the Early Hearing Detection and Intervention Act.
(Source: P.A. 99-834, eff. 8-19-16.)

(410 ILCS 213/2)
Sec. 2. Definitions. As used in this Act:
"Department" means the Department of Public Health.
"Medical care facility" means a hospital, birthing center, and any other licensed facility that provides obstetrical and newborn nursery services.
(Source: P.A. 99-834, eff. 8-19-16.)

(410 ILCS 213/5)
Sec. 5. Mandatory hearing screening.
(a) Each medical care facility shall conduct bilateral hearing screening of each newborn infant prior to discharge unless medically contraindicated or the infant is transferred to another hospital before the hearing screening can be completed. If the infant is transferred to another hospital prior to completion of the hearing screening, the hospital to which the infant is transferred shall complete the hearing screening prior to discharge. All medical care facilities shall make provisions for an outpatient screening for infants born outside a medical care facility.
(b) The facility performing the hearing screening shall report the results of the hearing screening to the Department within 7 days of screening.
If there is no hearing screening result or an infant does not pass the hearing screening in both ears at the same time, the medical care facility shall refer the infant's parents or guardians to a health care practitioner for follow-up, and document and report the referral, including the name of the health care practitioner, to the Department in a format determined by the Department.
For infants born outside a medical care facility, the newborn's primary care provider shall refer the patient to a medical care facility for the hearing screening to be done in compliance with this Section within 30 days after birth, unless a different time period is medically indicated.
(c) Follow-up to hearing screening includes:
(1) for newborns, infants, and children with

confirmed hearing loss, making the audiological, medical, language and communication, aural habilitation, parent-to-parent support, and intervention referrals and documenting the referrals and outcomes to the Department or in the State's designated data system; and

(2) for newborns, infants, and children with a

confirmed hearing loss, audiologists, early intervention programs and providers, parent-to-parent support programs, the Department of Human Services, and the University of Illinois at Chicago Division of Specialized Care for Children reporting screening, diagnosis, amplification, and intervention outcomes to the Department.

(Source: P.A. 99-834, eff. 8-19-16.)

(410 ILCS 213/10)
Sec. 10. Reports to Department of Public Health. Physicians, advanced practice registered nurses, physician assistants, otolaryngologists, audiologists, ancillary health care providers, early intervention programs and providers, parent-to-parent support programs, the Department of Human Services, and the University of Illinois at Chicago Division of Specialized Care for Children shall report all hearing testing, medical treatment, and intervention outcomes related to newborn hearing screening or newly identified hearing loss for children birth through 6 years of age to the Department. Reporting shall be done within 7 days after the date of service or after an inquiry from the Department. Reports shall be in a format determined by the Department.
(Source: P.A. 99-834, eff. 8-19-16; 100-513, eff. 1-1-18.)

(410 ILCS 213/15)
Sec. 15. Department of Public Health to maintain registry of cases. The Illinois Department of Public Health shall maintain a registry documenting screening, diagnosis, and intervention of cases of positive hearing screening results, including information needed for the purpose of follow-up services.
(Source: P.A. 99-834, eff. 8-19-16.)

(410 ILCS 213/20)
Sec. 20. (Repealed).
(Source: P.A. 91-67, eff. 7-9-99. Repealed by P.A. 99-834, eff. 8-19-16.)

(410 ILCS 213/23)
Sec. 23. Information sharing.
(a) For the purposes of documentation and coordination of medical care or intervention services, the Department may share newborn hearing screening information with medical care facilities, health care providers, early intervention programs and providers, local health departments, the Department of Human Services, and the University of Illinois at Chicago Division of Specialized Care for Children.
(b) For the purposes of documentation and coordination of medical care or intervention services, medical care facilities, health care providers, early intervention programs and providers, local health departments, the Department of Human Services, and the University of Illinois at Chicago Division of Specialized Care for Children shall submit information or reports about newborn, infant, and child hearing screening and diagnostic testing, follow-up services, intervention, and parent support services to the Department. Documentation is only required to be provided for those services provided. Reporting shall be done within 7 days of the date of service or an inquiry from the Department. Reports shall be in a format determined by the Department. Reports by medical care facilities shall be in accordance with only subsections (a) and (b) of Section 5.
(c) Except in cases of willful or wanton misconduct, no health care provider, hospital, or medical facility acting in compliance with this Section shall be civilly or criminally liable for any act performed in compliance with this Section, including furnishing information required according to this Section.
(Source: P.A. 99-834, eff. 8-19-16.)

(410 ILCS 213/25)
Sec. 25. Objections to test. The provisions of this Act shall not apply when the parent or guardian of the newborn infant objects to hearing screening on the grounds that the screening conflicts with his or her religious beliefs and practices. A written statement of the objection shall be presented to the physician or other person whose duty it is to administer and report the screening under the provisions of this Act.
(Source: P.A. 91-67, eff. 7-9-99.)

(410 ILCS 213/30)
Sec. 30. Rules. The Department shall adopt rules necessary to implement this Act.
(Source: P.A. 99-834, eff. 8-19-16.)

(410 ILCS 213/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 91-67, eff. 7-9-99.)



410 ILCS 215/ - Infant Eye Disease Act.

(410 ILCS 215/0.01) (from Ch. 111 1/2, par. 4700)
Sec. 0.01. Short title. This Act may be cited as the Infant Eye Disease Act.
(Source: P.A. 86-1324.)

(410 ILCS 215/1) (from Ch. 111 1/2, par. 4701)
Sec. 1. That any diseased condition of the eye, or eyes of any infant in which there is any inflammation, swelling or redness in either one or both eyes of any such infant, either apart from or together with any unnatural discharge from the eye, or eyes of such infant, at any time within two weeks after the birth of such infant, shall, independent of the nature of the infection, be known as ophthalmia neonatorum.
(Source: Laws 1915, p. 366.)

(410 ILCS 215/2) (from Ch. 111 1/2, par. 4702)
Sec. 2. It shall be the duty of any physician, surgeon, obstetrician, midwife, nurse, maternity home or hospital, of any nature or parent assisting in any way whatsoever, any woman at childbirth, or assisting in any way whatsoever any infant, or the mother of any infant, at any time within two weeks after childbirth, observing or having a reasonable opportunity to observe the condition herein defined, and within six hours thereafter, to report in writing or by telephone followed by a written report such fact to the local health authorities of the city, town, village or other political division as the case may be, in which the mother of any such infant may reside: Provided, that such reports and the records thereof shall be deemed privileged information and shall not be open to the public.
(Source: Laws 1915, p. 366.)

(410 ILCS 215/3) (from Ch. 111 1/2, par. 4703)
Sec. 3. It is the duty of all maternity homes and any and all hospitals or places where women resort for purposes of childbirth, to post and keep posted in conspicuous places in their institution, copies of this act, and to instruct persons professionally employed in such homes, hospitals and places regarding their duties under this act, and to maintain such records of cases of ophthalmia neonatorum in the manner and form prescribed by the Department of Public Health.
It shall be the duty of any physician, midwife or nurse who attends or assists at the birth of a child, to instill or have instilled in each eye of the new born baby, as soon as possible and not later than one hour after birth, a one per cent (1%) solution of silver nitrate or some other equally effective prophylactic for the prevention of ophthalmia neonatorum approved by the State Department of Public Health.
(Source: Laws 1933, p. 714.)

(410 ILCS 215/4) (from Ch. 111 1/2, par. 4704)
Sec. 4. The local health officer shall:
(1) Investigate, in so far as that can be done without entering into the home or interfering with the child in any way without first securing the consent of the parents or guardian of such child, each case of ophthalmia neonatorum reported to him, and any other such case as may come to his attention.
(2) Report all cases of ophthalmia neonatorum and the results of all such investigations as he may make, to the Department of Public Health in the manner and form prescribed by said Department.
(Source: Laws 1943, vol. 1, p. 909.)

(410 ILCS 215/5) (from Ch. 111 1/2, par. 4705)
Sec. 5. The Department of Public Health shall:
(1) enforce the provisions of this Act;
(2) provide for the gratuitous distribution of a

scientific prophylactic for ophthalmia neonatorum, together with proper directions for the use and administration thereof, to all physicians and midwives authorized by law to attend at the birth of any child;

(3) have printed and published for distribution

throughout the State advice and information concerning the dangers of ophthalmia neonatorum and the necessity for the prompt and effective treatment thereof;

(4) furnish similar advice and information, together

with copies of this law, to all physicians, midwives, and others authorized by law to attend at the birth of any child;

(5) prepare appropriate report blanks and furnish

them to all local health officers for distribution to physicians and midwives free of charge;

(6) report any and all violations of this Act to the

prosecuting attorney of the district wherein the violation is committed.

(Source: P.A. 90-655, eff. 7-30-98.)

(410 ILCS 215/6) (from Ch. 111 1/2, par. 4706)
Sec. 6. Any collusion between any official and any person, or between any others herein named, to misstate or conceal any facts which under this Act are essential to report correctly any case of ophthalmia neonatorum, shall likewise constitute a Class A misdemeanor, and any person upon conviction thereof, shall suffer a penalty such as is hereinafter provided.
(Source: P.A. 77-2830.)

(410 ILCS 215/7) (from Ch. 111 1/2, par. 4707)
Sec. 7. It shall be the duty of the State's Attorney for the proper district to prosecute for all misdemeanors as herein prescribed.
(Source: Laws 1915, p. 366.)

(410 ILCS 215/8) (from Ch. 111 1/2, par. 4708)
Sec. 8. Any person violating any of the provisions of this act shall be guilty of a misdemeanor and shall be guilty of a Class B misdemeanor.
(Source: P.A. 77-2716.)



410 ILCS 221/ - Advisory Board for the Maternal and Child Health Block Grant Programs Act.

(410 ILCS 221/1)
Sec. 1. Short title. This Act may be cited as the Advisory Board for the Maternal and Child Health Block Grant Programs Act.
(Source: P.A. 99-901, eff. 8-26-16.)

(410 ILCS 221/5)
Sec. 5. Legislative findings and purpose. The General Assembly finds the following:
(1) The people of Illinois continue to experience

and bear the consequences of unacceptable rates of low birth weight, infant mortality, maternal mortality, child and adolescent health problems, including obesity and teen pregnancy, and disparities among racial and ethnic groups with regard to maternal and child health.

(2) The resolution of these challenges requires an

approach that considers the health of the entire population and directs resources to high-risk groups based on epidemiological analysis in order to prevent disability, disease, death, or other adverse circumstance, or what may be termed a public health approach.

(3) The General Assembly began the transfer of

maternal and child health programs from the Department of Human Services to the Department of Public Health through the budget for State fiscal year 2014.

Therefore, it is the purpose of the new and amendatory provisions of this Act to complete the transfer of programs and responsibility for direction of Illinois' Maternal and Child Health Block Grant to the Department of Public Health and to complete the transfer of certain statutory authority and regulations from the Department of Human Services to the Department of Public Health, which has already begun through the budget for State fiscal year 2016.
(Source: P.A. 99-901, eff. 8-26-16.)

(410 ILCS 221/10)
Sec. 10. Definitions. As used in this Act:
"Board" means the Advisory Board for the Maternal and Child Health Block Grant Programs.
"Department" means the Department of Public Health.
"Director" means the Director of Public Health.
(Source: P.A. 99-901, eff. 8-26-16.)

(410 ILCS 221/15)
Sec. 15. Advisory Board for the Maternal and Child Health Block Grant Programs.
(a) The Advisory Board for the Maternal and Child Health Block Grant Programs is created within the Department to advise the Department on programs and activities related to maternal and child health in the State of Illinois.
The Board shall consist of the Director's designee responsible for maternal and child health programs, who shall serve as the Chair of the Board; the Department's Title V administrator, if the Director's designee is not serving in the capacity of Title V Director at the Department; one representative each from the Department of Children and Family Services, the Department of Human Services, and the Department of Healthcare and Family Services, appointed by the Director or Secretary of each Department; the Director of the University of Illinois at Chicago's Division of Specialized Care for Children; 4 members of the General Assembly, one each appointed by the President and Minority Leader of the Senate and the Speaker and Minority Leader of the House of Representatives; and 20 additional members appointed by the Director.
Of the members appointed by the Director:
(1) Two shall be physicians licensed to practice

medicine in all of its branches who currently serve patients enrolled in maternal and child health programs funded by the State of Illinois, one of whom shall be an individual with a specialty in obstetrics and gynecology and one of whom shall be an individual with a specialty in pediatric medicine;

(2) Sixteen shall be persons with expertise in one

or more of the following areas, with no more than 3 persons from each listed area of expertise and with preference given to the areas of need identified by the most recent State needs assessment: the health of women, infants, young children, school-aged children, adolescents, and children with special health care needs; public health; epidemiology; behavioral health; nursing; social work; substance abuse prevention; juvenile justice; oral health; child development; chronic disease prevention; health promotion; and education; 5 of the 16 members shall represent organizations that provide maternal and child health services with funds from the Department; and

(3) either 2 consumers who have received services

through a Department-funded maternal and child health program, 2 representatives from advocacy groups that advocate on behalf of such consumers, or one such consumer and one such representative of an advocacy group.

Members appointed by the Director shall be selected to represent the racial, ethnic, and geographic diversity of the State's population and shall include representatives of local health departments, other direct service providers, and faculty of the University of Illinois at Chicago School of Public Health Center of Excellence in Maternal and Child Health.
Legislative members shall serve during their term of office in the General Assembly. Members appointed by the Director shall serve a term of 4 years or until their successors are appointed.
Any member appointed to fill a vacancy occurring prior to the expiration of the term for which his or her predecessor was appointed shall be appointed for the remainder of such term. Members of the Board shall serve without compensation but shall be reimbursed for necessary expenses incurred in the performance of their duties.
(b) The Board shall advise the Director on improving the well-being of mothers, fathers, infants, children, families, and adults, considering both physical and social determinants of health, and using a life-span approach to health promotion and disease prevention in the State of Illinois. In addition, the Board shall review and make recommendations to the Department and the Governor in regard to the system for maternal and child health programs, collaboration, and interrelation between and delivery of programs, both within the Department and with related programs in other departments. In performing its duties, the Board may hold hearings throughout the State and advise and receive advice from any local advisory bodies created to address maternal and child health.
(c) The Board may offer recommendations and feedback regarding the development of the State's annual Maternal and Child Health Services Block Grant application and report as well as the periodic needs assessment.
(Source: P.A. 99-901, eff. 8-26-16.)

(410 ILCS 221/90)
Sec. 90. (Amendatory provisions; text omitted).
(Source: P.A. 99-901, eff. 8-26-16; text omitted.)

(410 ILCS 221/95)
Sec. 95. The Illinois Family Case Management Act is amended by repealing Sections 20 and 25.
(Source: P.A. 99-901, eff. 8-26-16.)

(410 ILCS 221/100)
Sec. 100. (Amendatory provisions; text omitted).
(Source: P.A. 99-901, eff. 8-26-16; text omitted.)

(410 ILCS 221/110)
Sec. 110. (Amendatory provisions; text omitted).
(Source: P.A. 99-901, eff. 8-26-16; text omitted.)

(410 ILCS 221/999)
Sec. 999. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 99-901, eff. 8-26-16.)



410 ILCS 223/ - Newborn Eye Pathology Act.

(410 ILCS 223/1)
Sec. 1. Short title. This Act may be cited as the Newborn Eye Pathology Act.
(Source: P.A. 94-631, eff. 8-19-05.)

(410 ILCS 223/5)
Sec. 5. Policy. It is the policy of the State of Illinois to make efforts to detect pediatric congenital ocular abnormalities that lead to premature death, blindness, or vision impairment unless treated soon after birth.
(Source: P.A. 94-631, eff. 8-19-05.)

(410 ILCS 223/10)
Sec. 10. Newborn Eye Pathology Advisory Committee.
(a) By January 1, 2006, the Department of Public Health shall organize a Newborn Eye Pathology Advisory Committee and appoint members of the Advisory Committee, including, but not limited to, the following:
(1) Three ophthalmologists with backgrounds in or

knowledge of providing services to infants with retinoblastoma, one from the Chicago metropolitan area, one representing DuPage, Kane, Lake, McHenry, and Will counties, and one from the southern counties of Illinois.

(2) A pediatric ophthalmologist who sees general

pediatric patients and is a designee of the American Association for Pediatric Ophthalmology and Strabismus.

(3) An academic pediatrician with a background in or

knowledge of infant eye pathology.

(4) Three parents representing families with child

blindness or other ocular abnormalities affecting vision, one from the Chicago metropolitan area, one representing DuPage, Kane, Lake, McHenry, and Will counties, and one from the southern counties of Illinois.

(5) Two community pediatricians.
(6) A nurse with a background in or knowledge of the

current Department's program for instillation of eye drops to prevent conjunctivitis.

(7) A retinal specialist with research experience in

detecting the signs of treatable congenital eye disease.

(8) An optometrist with a background in or experience

with pupil dilation in infants and red reflex screening for intraocular pathology.

(b) The Advisory Committee members shall serve without compensation, but shall be reimbursed for necessary travel expenses incurred in the performance of their duties.
(c) The duties of the Advisory Committee shall be to do all of the following:
(1) Develop and conduct training for hospitals

implementing newborn eye pathology.

(2) Develop a referral system for early intervention

services for those infants diagnosed with a congenital abnormality of the eye.

(3) Develop educational and informational materials

for hospital personnel, health care professionals, and parents on appropriate follow-up procedures for infants diagnosed with a congenital abnormality of the eye.

(4) Monitor any reports made available to the State

with respect to the eye pathology status of all newborns.

(Source: P.A. 94-631, eff. 8-19-05.)

(410 ILCS 223/15)
Sec. 15. Department of Public Health.
(a) All hospitals shall report information on all congenital abnormalities or diseases of the eye detected in newborns to the Department of Public Health. Reports shall be made to the Department's Adverse Pregnancy Outcomes Reporting System.
(b) The Department of Public Health shall maintain a registry of cases of reported congenital abnormalities or diseases of the eye in newborns, including information needed for the purpose of follow-up service. This information shall be treated in the same manner as information under the Communicable Disease Report Act.
(c) Any person or hospital making a report under this Act shall have immunity from any liability, civil or criminal, that may result by reason of making the report, except for willful or wanton misconduct.
(Source: P.A. 94-631, eff. 8-19-05.)

(410 ILCS 223/20)
Sec. 20. Rules. The Department of Public Health shall adopt rules necessary to implement this Act.
(Source: P.A. 94-631, eff. 8-19-05.)

(410 ILCS 223/99)
(This Act was approved by the Governor on August 19, 2005, so the actual effective date of this Act is August 19, 2005)
Sec. 99. Effective date. This Act takes effect July 1, 2005.
(Source: P.A. 94-631, eff. 8-19-05.)



410 ILCS 225/ - Prenatal and Newborn Care Act.

(410 ILCS 225/1) (from Ch. 111 1/2, par. 7021)
Sec. 1. Short title. This Act shall be known and may be cited as the Prenatal and Newborn Care Act.
(Source: P.A. 86-860.)

(410 ILCS 225/2) (from Ch. 111 1/2, par. 7022)
Sec. 2. Definitions. As used in this Act, unless the context otherwise requires:
"Advanced practice registered nurse" or "APRN" means an advanced practice registered nurse licensed under the Nurse Practice Act.
"Department" means the Illinois Department of Human Services.
"Early and Periodic Screening, Diagnosis and Treatment (EPSDT)" means the provision of preventative health care under 42 C.F.R. 441.50 et seq., including medical and dental services, needed to assess growth and development and detect and treat health problems.
"Hospital" means a hospital as defined under the Hospital Licensing Act.
"Local health authority" means the full-time official health department or board of health, as recognized by the Illinois Department of Public Health, having jurisdiction over a particular area.
"Nurse" means a nurse licensed under the Nurse Practice Act.
"Physician" means a physician licensed to practice medicine in all of its branches.
"Physician assistant" means a physician assistant licensed under the Physician Assistant Practice Act of 1987.
"Postnatal visit" means a visit occurring after birth, with reference to the newborn.
"Prenatal visit" means a visit occurring before birth.
"Program" means the Prenatal and Newborn Care Program established pursuant to this Act.
(Source: P.A. 99-173, eff. 7-29-15; 100-513, eff. 1-1-18.)

(410 ILCS 225/3) (from Ch. 111 1/2, par. 7023)
Sec. 3. Prenatal and Newborn Care Program. The Department shall, subject to appropriations made available for this purpose, establish and operate the Prenatal and Newborn Care Program pursuant to this Act and promulgate any rules which it deems necessary for the implementation of this Act.
(Source: P.A. 89-507, eff. 7-1-97.)

(410 ILCS 225/4) (from Ch. 111 1/2, par. 7024)
Sec. 4. Program administration. The Department may administer this program through grants or contracts to local health authorities or private nonprofit agencies.
(Source: P.A. 86-860.)

(410 ILCS 225/5) (from Ch. 111 1/2, par. 7025)
Sec. 5. Application and eligibility requirements.
(a) Any person requesting program benefits shall be afforded the opportunity to apply for such benefits. The application shall be filed at a place designated by the Department.
(b) Program benefits may be provided to or on behalf of any person: (1) who has been medically diagnosed as pregnant, and who is living in this State voluntarily with the intention of making it her home and not for a temporary purpose; and, (2) who meets the financial eligibility requirements of the Department as set forth in rules promulgated pursuant to this Act. Such rules shall provide that any person will be eligible with a gross income that equals or is less than the nonfarm income official poverty line, as determined by the federal Office of Management and Budget and revised annually in accordance with Section 673(2) of the Omnibus Reconciliation Act of 1981. The Department may establish financial eligibility requirements for income levels above the official federal poverty line. Temporary absence from this State, with an intent to return, shall not render a person ineligible for benefits.
(c) No person receiving aid under Article V of The Illinois Public Aid Code shall be eligible for program benefits.
(d) No person detained in a Federal, State or local correctional facility as a result of being charged with or convicted of a criminal offense shall be eligible for program benefits.
(Source: P.A. 86-860.)

(410 ILCS 225/6) (from Ch. 111 1/2, par. 7026)
Sec. 6. Covered services.
(a) Covered services under the program may include, but are not necessarily limited to, the following:
(1) Laboratory services related to a recipient's

pregnancy, performed or ordered by a physician, advanced practice registered nurse, or physician assistant.

(2) Screening and treatment for sexually transmitted

disease.

(3) Prenatal visits to a physician in the physician's

office, an advanced practice registered nurse in the advanced practice registered nurse's office, a physician assistant in the physician assistant's office, or to a hospital outpatient prenatal clinic, local health department maternity clinic, or community health center.

(4) Radiology services which are directly related to

the pregnancy, are determined to be medically necessary and are ordered by a physician, an advanced practice registered nurse, or a physician assistant.

(5) Pharmacy services related to the pregnancy.
(6) Other medical consultations related to the

pregnancy.

(7) Physician, advanced practice registered nurse,

physician assistant, or nurse services associated with delivery.

(8) One postnatal office visit within 60 days after

delivery.

(9) Two EPSDT-equivalent screenings for the infant

within 90 days after birth.

(10) Social and support services.
(11) Nutrition services.
(12) Case management services.
(b) The following services shall not be covered under the program:
(1) Services determined by the Department not to be

medically necessary.

(2) Services not directly related to the pregnancy,

except for the 2 covered EPSDT-equivalent screenings.

(3) Hospital inpatient services.
(4) Anesthesiologist and radiologist services during

a period of hospital inpatient care.

(5) Physician, advanced practice registered nurse,

and physician assistant hospital visits.

(6) Services considered investigational or

experimental.

(Source: P.A. 100-513, eff. 1-1-18.)

(410 ILCS 225/7) (from Ch. 111 1/2, par. 7027)
Sec. 7. Advisory board consultation. The Department shall consult with the Maternal and Child Health Advisory Board under the Advisory Board for the Maternal and Child Health Block Grant Programs Act regarding the implementation of this program. In addition, the Board shall advise the Department on the coordination of services provided under this program with services provided under the Illinois Family Case Management Act and the Problem Pregnancy Health Services and Care Act.
(Source: P.A. 99-901, eff. 8-26-16.)

(410 ILCS 225/8)
Sec. 8. Educational information on risks and healthcare needs of premature infants.
(a) It is the purpose of this Section to:
(1) improve healthcare quality and outcomes for

infants born preterm through enhanced hospital discharge, follow-up care, and management processes and reduced rehospitalization from infectious disease and other complications; and

(2) reduce infant morbidity and mortality associated

with prematurity.

(b) The General Assembly finds the following:
(1) Infants born premature at less than 37 weeks

gestational age have greater morbidity and mortality than full-term infants.

(2) In 2006, 12.8% of all births in the United States

were premature, accounting for more than 542,000 infants.

(3) In Illinois, 1 in 8 babies were born premature in

2006, or 13.3% of live births, accounting for 23,955 premature births.

(4) Between 1996 and 2006, the rate of infants born

premature in Illinois increased nearly 15%.

(5) The rate of premature birth in Illinois is

highest in African American infants, 19.3%, followed by Native Americans, 15.6%, Hispanics, 12.1%, and Caucasians, 11.9%.

(6) Approximately 70% of premature births occur in

the late preterm period between 34 and 36 weeks of gestation, and late-preterm babies have significant differences in clinical outcomes than full-term infants, including greater risk for temperature instability, hypoglycemia, respiratory distress, and jaundice.

(7) In 2005, preterm birth cost the United States at

least $26.2 billion, or $51,600 for every infant born prematurely.

(8) Medical costs for premature babies are greater

than they are for healthy newborns. In 2007, the average medical costs for a preterm baby were more than 10 times as high as they were for a healthy full-term baby. The costs for a healthy baby from birth to his first birthday were $4,551. For a pre-term baby, the costs were $49,033.

(9) The costs of premature birth in Illinois may be

significant because the State Medicaid Program paid for 40% of all births in 2003.

(10) Premature infant standard of care practices of

clinicians and hospitals may vary across the State, particularly for late preterm births.

(c) The Department of Public Health shall publish on its website information about the possible health complications associated with newborn infants who are born premature at less than 37 weeks gestational age and the proper care and support for these newborn infants. The written information shall, at a minimum, include the following:
(1) The unique health issues affecting infants born

premature, such as increased risk of developmental problems; nutritional challenges; infection; chronic lung disease (bronchopulmonary dysplasia); vision and hearing impairment; breathing problems; feeding; maintaining body temperature; jaundice; hyperactivity; infant mortality as well as long-term complications associated with growth and nutrition; respiratory problems; fine motor skills; reading; and speaking.

(2) The proper care needs of premature infants,

developmental screenings, and monitoring and healthcare services available to premature infants through the Medicaid program or other public or private health programs.

(3) Methods, vaccines, and other preventative

measures to protect premature infants from infectious diseases, including viral respiratory infections.

(4) The emotional and financial burdens and other

challenges that parents and family members of premature infants experience and information about community resources available to support them.

(d) The information shall be easily accessible and written in clear language to educate parents of premature infants across a variety of socioeconomic statuses.
(e) In determining what information is most beneficial to the public, the Department may consult with pediatric healthcare providers, community organizations, or other experts as the Department deems necessary.
(f) The Department shall ensure that the information is accessible to children's health providers, maternal care providers, hospitals, public health departments, and medical organizations. The Department shall encourage those organizations to provide the publications to parents or guardians of premature infants.
(Source: P.A. 96-1117, eff. 7-20-10.)

(410 ILCS 225/9)
Sec. 9. The Illinois Department of Healthcare and Family Services; consultation; data reporting.
(a) The Illinois Department of Healthcare and Family Services, which administers the Illinois Medicaid Program and the Covering ALL KIDS Health Insurance Program, shall consult with statewide organizations focused on premature infant healthcare in order to:
(1) examine and improve hospital discharge and

follow-up care procedures for premature infants born earlier than 37 weeks gestational age to ensure standardized and coordinated processes are followed as premature infants leave the hospital from either a Level 1 (well baby nursery), Level 2 (step down or transitional nursery), or Level 3 (neonatal intensive care unit) unit and transition to follow-up care by a health care provider in the community; and

(2) use guidance from the Centers for Medicare and

Medicaid Services' Neonatal Outcome Improvement Project to implement programs to improve newborn outcome, reduce newborn health costs, and establish ongoing quality improvement for newborns.

(b) In consultation with statewide organizations representing hospitals, the Department of Public Health shall consider mechanisms to collect discharge data for purposes of analyzing readmission rates of certain premature infants.
(Source: P.A. 96-1117, eff. 7-20-10.)



410 ILCS 230/ - Problem Pregnancy Health Services and Care Act.

Article I - Short Title

(410 ILCS 230/Art. I heading)

(410 ILCS 230/1-100) (from Ch. 111 1/2, par. 4601-100)
Sec. 1-100. This Act may be cited as the Problem Pregnancy Health Services and Care Act.
(Source: P.A. 86-1475.)



Article II - Legislative Declaration

(410 ILCS 230/Art. II heading)

(410 ILCS 230/2-100) (from Ch. 111 1/2, par. 4602-100)
Sec. 2-100. (A) The General Assembly finds:
(1) The problems of problem pregnancy and parenthood are multiple and complex and are best approached through a variety of integrated and essential services;
(2) Such services, including a wide array of educational and supportive services often are not available to persons who need them, or are available but fragmented and thus of limited effectiveness in preventing pregnancies and future welfare dependency.
(3) State policy therefore should encourage the development of appropriate health, educational, and social services where they are now lacking or inadequate, and the better coordination of existing services where they are available, in order to assist problem pregnancies and to help those people in need to become productive independent contributors to family and community life.
(B) It is, therefore, the purpose of this Act:
(1) To establish better linkages among existing programs in order to expand and improve the availability of, and access to, needed comprehensive community services which assist problem pregnancies and to obtain proper care and assistance to those persons in need to become productive independent contributors to family and community life;
(2) To expand the availability of community services that are essential to that objective; and
(3) To promote innovative, comprehensive and integrated approaches to the delivery of such services.
(Source: P.A. 81-1106.)



Article III - Definitions

(410 ILCS 230/Art. III heading)

(410 ILCS 230/3-100) (from Ch. 111 1/2, par. 4603-100)
Sec. 3-100. For purposes of this Act the words and phrases defined in this Article shall have the meanings ascribed to them in this Article unless the context requires otherwise.
(Source: P.A. 81-1509.)

(410 ILCS 230/3-101) (from Ch. 111 1/2, par. 4603-101)
Sec. 3-101. "Department" means the Department of Human Services.
(Source: P.A. 89-507, eff. 7-1-97.)

(410 ILCS 230/3-102) (from Ch. 111 1/2, par. 4603-102)
Sec. 3-102. "Secretary" means the Secretary of Human Services.
(Source: P.A. 89-507, eff. 7-1-97.)



Article IV - Authority To Make Grants

(410 ILCS 230/Art. IV heading)

(410 ILCS 230/4-100) (from Ch. 111 1/2, par. 4604-100)
Sec. 4-100. The Department may make grants to nonprofit agencies and organizations which coordinate and establish linkages among services that will further the purposes of this Act and, where appropriate, will provide, supplement, or improve the quality of such services.
(Source: P.A. 100-538, eff. 1-1-18.)

(410 ILCS 230/4-101) (from Ch. 111 1/2, par. 4604-101)
Sec. 4-101. (A) Funds provided under this Act may be used by grantees to:
(1) Link services to-
(a) assist problem pregnancies, and
(b) assist those who are pregnant or who have

already had their babies to obtain proper care and become productive and independent contributors to family and community life;

(2) Identify and provide access to other services to

help assist problem pregnancy and assist those persons in becoming productive and independent contributors to family and community life;

(3) Supplement services and care not adequate in the

community which are essential to assist problem pregnancy and to assist those in need in becoming productive and independent contributors to family and community life;

(4) Provide technical assistance to enable other

communities to develop successful problem pregnancy prevention and pregnancy-related programs for those in need, however, no person shall, under the authority of this Act, dispense oral contraceptives or other birth control devices or medication;

(5) Provide training (but not including institutional

training or training and assistance provided by consultants) to providers of services, including skills in multi-disciplinary approaches to problem pregnancy-related services and in the provision of such services.

(B) For purposes of this Act, projects which link services means projects which enable the provision of a comprehensive set of services in a single setting or establish a well-coordinated network of services in a community, including outreach, the making available of services in a convenient manner and in easily accessible locations, and follow-up to assure that those persons in need are receiving appropriate assistance. The services which may be included in such projects include education at the community level concerning sexuality and the responsibilities of parenthood, health, mental health, nutrition, education, vocational, and employment counseling, prenatal and postpartum health care, residential care and pregnant adolescents, and services to enable pregnant adolescents to remain in school or to continue their education.
(C) Grantees may not establish income eligibility requirements for services paid for with funds under this Act, but grantees shall ensure that priority is given to the objective of making such services available to those persons in need at risk of initial or repeat pregnancies who are not able to obtain needed assistance through other means.
(D) Grantees may charge fees for services paid for with funds under this Act, but only pursuant to a fee schedule, approved by the Secretary as a part of the application described in Section 4-103, which bases fees charged by the grantee on the income of the service recipients and takes account of the difficulty some persons face in obtaining resources to pay for services.
(E) Except as provided in this subsection, in no case may a grantee under this Act use in excess of 50 per centum of its grant under this Act in any year to cover any part of the cost of services. The Secretary may grant a waiver of the limitation specified in the preceding sentence in accordance with criteria to be specified in regulations.
(Source: P.A. 89-507, eff. 7-1-97.)

(410 ILCS 230/4-102) (from Ch. 111 1/2, par. 4604-102)
Sec. 4-102. (A) In approving applications for grants under this Act, the Secretary shall give priority to applicants who:
(1) serve an area where there is a high incidence of

adolescent and problem pregnancy;

(2) show evidence of having the ability to bring

together a wide range of needed services in comprehensive single-site projects, or to establish a well integrated network of outreach to, and services for, problem pregnancies;

(3) will utilize, as a base, existing programs and

facilities, such as neighborhood and primary health care centers, children and youth centers, maternal and infant health centers, school educational programs, mental health programs, nutrition programs, recreation programs, and other ongoing problem pregnancy-related services;

(4) make use, to the maximum extent feasible, of

other federal, state and local funds, programs, contributions, and other third party reimbursements;

(5) can demonstrate a community commitment to the

program by making available to the project nonfederal funds, personnel, and facilities;

(6) have involved the community to be served,

including public and private agencies, in the planning and implementation of the project.

(B) The amount of a grant under this Act shall be determined by the Secretary, based on factors such as the incidence of problem pregnancy in the geographic area to be served, and the adequacy of problem pregnancy-related services in the area to be served.
(1) The grant may cover not to exceed 70 per centum

of the costs of a project assisted under this Act for the first and second years of the project. Subject to paragraph (2), in each year succeeding the second year of the project the amount of the State grant under this Act shall decrease by no less than ten percent of the amount of the State grant under this Act in the preceding year.

(2) The Secretary may waive the limitation specified

in the preceding paragraph in any year in accordance with criteria to be specified in regulations.

(Source: P.A. 89-507, eff. 7-1-97.)

(410 ILCS 230/4-103) (from Ch. 111 1/2, par. 4604-103)
Sec. 4-103. An application for a grant under this Act shall be in such form and contain such information as the Secretary may require, but must include:
(1) an identification of the incidence of a problem and/or adolescent pregnancy and related problems;
(2) a description of the economic conditions and income levels in the geographic area to be served;
(3) a description of existing problem pregnancy-related services, including where, how, by whom and to whom they are provided, and the extent to which they are coordinated in the geographic area to be served;
(4) a description of the major unmet needs for services for these persons at risk of initial or repeat problem pregnancies, the number of persons currently served in the area, and the number of persons not being served in the area;
(5) a description of certain core services to be included in the project or provided by the grantee, to whom they will be provided, how they will be linked, and their source of funding, to include some, but not necessarily all, of the following:
(a) health and mental counseling;
(b) vocational counseling;
(c) educational services, which supplement regular

school programs, to help prevent adolescent pregnancy and to assist pregnant adolescents and adolescent parents to remain in school or to continue their education;

(d) primary and preventive health services including

pre- and post-natal care; and

(e) nutritional services, and nutritional information

and counseling;

(6) a description of how those persons needing services other than those provided directly by the grantee will be identified and how access and appropriate referral to those services (such as Medicaid; public assistance; employment services; infant, day and drop-in care services for adolescent parents; and other city, county and State programs related to problem pregnancy) will be provided;
(7) a description of any fee schedule to be used for any services provided directly by the grantee and the method by which it was derived;
(8) a description of all the services and activities to be linked, the results expected from the provision of such services and activities, and a description of the procedures to be used for evaluating those results.
(Source: P.A. 89-507, eff. 7-1-97.)



Article V - Improving Coordination Of State Programs

(410 ILCS 230/Art. V heading)

(410 ILCS 230/5-100) (from Ch. 111 1/2, par. 4605-100)
Sec. 5-100. (A) The Secretary shall coordinate State policies and programs providing services related to prevention of problem pregnancies. Among other things, the Secretary shall:
(1) require that grantees under Title V report

periodically on State programs or policies that interfere with the delivery and coordination of problem pregnancy prevention and problem pregnancy-related services;

(2) provide periodic on-site technical assistance to

nonprofit agencies and organizations to assure that coordination by grantees of State programs at the local level will be facilitated; and

(3) give funding priority, where appropriate, to

grantees using single or coordinated grant applications for multiple programs.

(B) The Secretary may set aside, in each fiscal year, not to exceed one per centum of the funds appropriated under this Act for evaluation of activities under Titles IV and V.
(Source: P.A. 89-507, eff. 7-1-97.)



Article VI - Effective Date And Inseverability

(410 ILCS 230/Art. VI heading)

(410 ILCS 230/6-100) (from Ch. 111 1/2, par. 4606-100)
Sec. 6-100. No word, phrase, clause or provision of this Act is severable; and if any word, phrase, clause or provision of this Act is declared unconstitutional, no part of this Act shall be effectuated.
(Source: P.A. 81-1106.)

(410 ILCS 230/6-101) (from Ch. 111 1/2, par. 4606-101)
Sec. 6-101. This Act takes effect July 1, 1979.
(Source: P.A. 81-1106.)






410 ILCS 235/ - Pertussis Vaccine Act.

(410 ILCS 235/1) (from Ch. 111 1/2, par. 7501)
Sec. 1. Short title. This Act shall be known and may be cited as the Pertussis Vaccine Act.
(Source: P.A. 85-898.)

(410 ILCS 235/2) (from Ch. 111 1/2, par. 7502)
Sec. 2. Definitions. As used in this Act, unless the context clearly requires otherwise:
(a) "Director" means the Director of Public Health.
(b) "Department" means the Department of Public Health.
(c) "Health care provider" means any licensed health care professional or public or private health care facility in this State that administers pertussis vaccine.
(d) "Major adverse reaction" means collapse or shock, high pitched screaming, persistent crying for three or more hours, excessive somnolence (sleepiness), temperature of 103 degrees, convulsions with or without accompanying fever or severe alterations of consciousness or any serious illness, disability or impairment of mental, emotional, behavioral or physical functioning or development, the first manifestation of which appears within 30 days of the date of administration of pertussis vaccine, and for which there is reasonable scientific or medical evidence that pertussis vaccine causes or significantly contributes to the illness, disability or impairment.
(e) "Pertussis vaccine" means any vaccine containing a substance intended to prevent the occurrence of pertussis, which is administered separately or in conjunction with other substances intended to prevent the occurrence of other diseases.
(Source: P.A. 85-1209.)

(410 ILCS 235/3) (from Ch. 111 1/2, par. 7503)
Sec. 3. Public pamphlet. The Director shall prepare and make available upon request to all health care providers, parents and guardians in the State, a pamphlet which explains the benefits and possible adverse reactions to immunizations for pertussis. This pamphlet may contain any information which the Director deems necessary and may be revised by the Department whenever new information concerning these immunizations becomes available. The pamphlet shall include the following information:
(a) a list of the immunizations required for

admission to a public or private school in the State;

(b) specific information regarding the pertussis

vaccine which includes:

(1) the circumstances under which pertussis

vaccine should not be administered or should be delayed, including the categories of persons who are significantly more vulnerable to major adverse reactions than are members of the general population;

(2) the frequency, severity and potential

long-term effects of pertussis;

(3) possible adverse reactions to pertussis

vaccine and the early warning signs or symptoms that may be precursors to a major adverse reaction which, upon occurrence, should be brought to the immediate attention of the health care provider who administered the vaccine;

(4) a form that the parent or guardian may use to

monitor symptoms of a possible adverse reaction and which includes places where the parent or guardian can record information about the symptoms that will assist the health care provider; and

(5) measures that a parent or guardian should

take to reduce the risk of, or to respond to, a major adverse reaction including identification of who should be notified of the reaction and when the notification should be made.

The Director shall prepare the pamphlet in consultation with the Illinois State Medical Society, the Illinois Hospital Association, and interested consumer groups and shall adopt by regulation the information contained in the pamphlet, pursuant to the Illinois Administrative Procedure Act.
(Source: P.A. 91-357, eff. 7-29-99.)

(410 ILCS 235/4) (from Ch. 111 1/2, par. 7504)
Sec. 4. Every hospital in this State licensed under the Hospital Licensing Act or an Act in relation to the founding and operation of the University of Illinois Hospital, shall provide the parents or guardians of each newborn child the pamphlet pursuant to Section 3 of this Act. Parents or guardians of a newborn child in a neonatal intensive care unit shall be informed about the importance of parents, guardians, and immediate family members being immunized against pertussis to minimize the chances that the disease will be communicated to the newborn child and shall also be informed about where they may obtain the appropriate vaccine.
(Source: P.A. 98-184, eff. 8-5-13.)

(410 ILCS 235/5) (from Ch. 111 1/2, par. 7505)
Sec. 5. No physician, hospital, nurse or other health care provider shall be liable, no cause of action shall be filed, and no new cause of action shall be created, for any action or failure to act required by or in connection with Section 4 of this Act.
(Source: P.A. 85-898.)

(410 ILCS 235/6) (from Ch. 111 1/2, par. 7506)
Sec. 6. A child shall not be required to receive a pertussis vaccine as a condition for admission to a public or private school if the child's health care provider states in writing that the vaccine is medically contraindicated pursuant to subsection (b)(1) of Section 3 of this Act and the reasons for the medical contradictions, or if his parent or guardian has submitted a signed statement to school officials stating an objection to the vaccination on religious grounds.
(Source: P.A. 85-898.)

(410 ILCS 235/7) (from Ch. 111 1/2, par. 7507)
Sec. 7. Upon administering a pertussis vaccine to a child in this State, a health care provider shall record and retain as a part of the child's permanent health record the date the vaccine was administered, the manufacturer, a lot number and any other available identifying information of the vaccine that was administered, and the name and title of the health care provider who administered the vaccine.
(Source: P.A. 85-898.)

(410 ILCS 235/8) (from Ch. 111 1/2, par. 7508)
Sec. 8. (a) If, within 30 days of administering a pertussis vaccine, the health care provider has reason to believe that the recipient of the vaccine has had a major adverse reaction, the health care provider shall record all relevant information in the child's permanent medical record and report the information, including the manufacturer and the lot number, to the Department.
(b) Upon receipt of the information, the Department shall immediately notify the manufacturer of the vaccine and the Center for Disease Control of the adverse reaction.
(Source: P.A. 85-898.)

(410 ILCS 235/9) (from Ch. 111 1/2, par. 7509)
Sec. 9. The Director shall periodically report to the United States Centers for Disease Control information received regarding major adverse reactions to the administration of pertussis vaccine.
(Source: P.A. 85-1209.)



410 ILCS 240/ - Newborn Metabolic Screening Act.

(410 ILCS 240/0.01) (from Ch. 111 1/2, par. 4902.9)
Sec. 0.01. Short title. This Act may be cited as the Newborn Metabolic Screening Act.
(Source: P.A. 95-695, eff. 11-5-07.)

(410 ILCS 240/1) (from Ch. 111 1/2, par. 4903)
Sec. 1. The Illinois Department of Public Health shall promulgate and enforce rules and regulations requiring that every newborn be subjected to tests for genetic, metabolic, and congenital anomalies as the Department may deem necessary. The Department is empowered to promulgate such additional rules and regulations as are found necessary for the administration of this Act, including mandatory reporting of the results of all tests for these conditions to the Illinois Department of Public Health.
(Source: P.A. 98-440, eff. 8-16-13.)

(410 ILCS 240/1.5)
Sec. 1.5. Definitions. In this Act:
"Accredited laboratory" means any laboratory that holds a valid certificate issued under the Clinical Laboratory Improvement Amendments of 1988, 102 Stat. 2903, 42 U.S.C. 263a, as amended, and that reports its screening results by using normal pediatric reference ranges.
"Department" means the Department of Public Health.
(Source: P.A. 98-440, eff. 8-16-13.)

(410 ILCS 240/1.10)
Sec. 1.10. Critical congenital heart disease.
(a) The General Assembly finds as follows:
(1) According to the United States Secretary of

Health and Human Services Advisory Committee on Heritable Disorders in Newborns and Children, congenital heart disease affects approximately 7 to 9 of every 1,000 live births in the United States and Europe. The federal Centers for Disease Control and Prevention state that critical congenital heart disease is the leading cause of infant death due to birth defects.

(2) Many newborn lives could potentially be saved by

earlier detection and treatment of critical congenital heart disease if health care facilities in the State were required to perform a simple, non-invasive newborn screening in conjunction with current screening methods.

(b) The Department shall require that screening tests for critical congenital heart defects be performed at birthing hospitals and birth centers in accordance with a testing protocol adopted by the Department, by rule, in line with current standards of care, such as pulse oximetry screening, and may authorize screening tests for additional congenital anomalies to be performed at birthing hospitals and birth centers in accordance with a testing protocol adopted by the Department, by rule.
(c) The Department may authorize health care facilities to report screening test results and follow-up information.
(Source: P.A. 98-440, eff. 8-16-13.)

(410 ILCS 240/2) (from Ch. 111 1/2, par. 4904)
Sec. 2. General provisions. The Department of Public Health shall administer the provisions of this Act and shall:
(a) Institute and carry on an intensive educational program among physicians, hospitals, public health nurses and the public concerning disorders included in newborn screening. This educational program shall include information about the nature of the diseases and examinations for the detection of the diseases in early infancy in order that measures may be taken to prevent the disabilities resulting from the diseases.
(a-5) Require that all newborns be screened for the presence of certain genetic, metabolic, and congenital anomalies as determined by the Department, by rule.
(a-5.1) Require that all blood and biological specimens collected pursuant to this Act or the rules adopted under this Act be submitted for testing to the nearest Department laboratory designated to perform such tests. The following provisions shall apply concerning testing:
(1) Beginning July 1, 2015, the base fee for newborn

screening services shall be $118. The Department may develop a reasonable fee structure and may levy additional fees according to such structure to cover the cost of providing this testing service and for the follow-up of infants with an abnormal screening test; however, additional fees may be levied no sooner than 6 months prior to the beginning of testing for a new genetic, metabolic, or congenital disorder. Fees collected from the provision of this testing service shall be placed in the Metabolic Screening and Treatment Fund. Other State and federal funds for expenses related to metabolic screening, follow-up, and treatment programs may also be placed in the Fund.

(2) Moneys shall be appropriated from the Fund to the

Department solely for the purposes of providing newborn screening, follow-up, and treatment programs. Nothing in this Act shall be construed to prohibit any licensed medical facility from collecting additional specimens for testing for metabolic or neonatal diseases or any other diseases or conditions, as it deems fit. Any person violating the provisions of this subsection (a-5.1) is guilty of a petty offense.

(3) If the Department is unable to provide the

screening using the State Laboratory, it shall temporarily provide such screening through an accredited laboratory selected by the Department until the Department has the capacity to provide screening through the State Laboratory. If screening is provided on a temporary basis through an accredited laboratory, the Department shall substitute the fee charged by the accredited laboratory, plus a 5% surcharge for documentation and handling, for the fee authorized in this subsection (a-5.1).

(a-5.2) Maintain a registry of cases, including information of importance for the purpose of follow-up services to assess long-term outcomes.
(a-5.3) Supply the necessary metabolic treatment formulas where practicable for diagnosed cases of amino acid metabolism disorders, including phenylketonuria, organic acid disorders, and fatty acid oxidation disorders for as long as medically indicated, when the product is not available through other State agencies.
(a-5.4) Arrange for or provide public health nursing, nutrition, and social services and clinical consultation as indicated.
(a-5.5) Utilize the Genetic and Metabolic Diseases Advisory Committee established under the Genetic and Metabolic Diseases Advisory Committee Act to provide guidance and recommendations to the Department's newborn screening program. The Genetic and Metabolic Diseases Advisory Committee shall review the feasibility and advisability of including additional metabolic, genetic, and congenital disorders in the newborn screening panel, according to a review protocol applied to each suggested addition to the screening panel. The Department shall consider the recommendations of the Genetic and Metabolic Diseases Advisory Committee in determining whether to include an additional disorder in the screening panel prior to proposing an administrative rule concerning inclusion of an additional disorder in the newborn screening panel. Notwithstanding any other provision of law, no new screening may begin prior to the occurrence of all the following:
(1) the establishment and verification of relevant

and appropriate performance specifications as defined under the federal Clinical Laboratory Improvement Amendments and regulations thereunder for U.S. Food and Drug Administration-cleared or in-house developed methods, performed under an institutional review board-approved protocol, if required;

(2) the availability of quality assurance testing

methodology for the processes set forth in item (1) of this subsection (a-5.5);

(3) the acquisition and installment by the Department

of the equipment necessary to implement the screening tests;

(4) the establishment of precise threshold values

ensuring defined disorder identification for each screening test;

(5) the authentication of pilot testing achieving

each milestone described in items (1) through (4) of this subsection (a-5.5) for each disorder screening test; and

(6) the authentication of achieving the potential of

high throughput standards for statewide volume of each disorder screening test concomitant with each milestone described in items (1) through (4) of this subsection (a-5.5).

(a-6) (Blank).
(a-7) (Blank).
(a-8) (Blank).
(b) (Blank).
(c) (Blank).
(d) (Blank).
(e) (Blank).
(Source: P.A. 98-440, eff. 8-16-13; 98-756, eff. 7-16-14; 99-403, eff. 8-19-15.)

(410 ILCS 240/3) (from Ch. 111 1/2, par. 4905)
Sec. 3. The provisions of this Act shall not apply when parent or guardian of the child objects thereto on the grounds that such test conflicts with his religious tenets and practices. A written statement of such objection shall be presented to the physician or other person whose duty it is to administer and report such tests under the provisions of this Act.
(Source: Laws 1965, p. 284.)

(410 ILCS 240/3.1)
Sec. 3.1. Lysosomal storage disorders. In accordance with the timetable specified in this Section, the Department shall provide all newborns with screening tests for the presence of certain lysosomal storage disorders known as Krabbe, Pompe, Gaucher, Fabry, and Niemann-Pick. The testing shall begin within 6 months following the occurrence of all of the following:
(1) the establishment and verification of relevant

and appropriate performance specifications as defined under the federal Clinical Laboratory Improvement Amendments and regulations thereunder for Federal Drug Administration-cleared or in-house developed methods, performed under an institutional review board approved protocol, if required;

(2) the availability of quality assurance testing

methodology for these processes;

(3) the acquisition and installment by the Department

of the equipment necessary to implement the screening tests;

(4) the establishment of precise threshold values

ensuring defined disorder identification for each screening test;

(5) the authentication of pilot testing achieving

each milestone described in items (1) through (4) of this Section for each disorder screening test; and

(6) the authentication of achieving the potential of

high throughput standards for statewide volume of each disorder screening test concomitant with each milestone described in items (1) through (4) of this Section.

It was the goal of Public Act 97-532 that the screening for the specified lysosomal storage disorders begins within 2 years after August 23, 2011 (the effective date of Public Act 97-532). The Department is authorized to implement an additional fee for the screening prior to beginning the testing in order to accumulate the resources for start-up and other costs associated with implementation of the screening and thereafter to support the costs associated with screening and follow-up programs for the specified lysosomal storage disorders.
(Source: P.A. 98-440, eff. 8-16-13.)

(410 ILCS 240/3.2)
Sec. 3.2. Severe combined immunodeficiency disease. In accordance with the timetable specified in this Section, the Department shall provide all newborns with screening tests for the presence of severe combined immunodeficiency disease (SCID). The testing shall begin within 12 months following the occurrence of all of the following:
(1) the establishment and verification of relevant

and appropriate performance specifications as defined under the federal Clinical Laboratory Improvement Amendments and regulations thereunder for Federal Drug Administration-cleared or in-house developed methods, performed under an institutional review board approved protocol, if required;

(2) the availability of quality assurance testing and

comparative threshold values for SCID;

(3) the acquisition and installment by the Department

of the equipment necessary to implement the initial pilot and statewide volume of screening tests for SCID;

(4) the establishment of precise threshold values

ensuring defined disorder identification for SCID;

(5) the authentication of pilot testing achieving

each milestone described in items (1) through (4) of this Section for SCID; and

(6) the authentication of achieving the potential of

high throughput standards for statewide volume of the SCID screening test concomitant with each milestone described in items (1) through (4) of this Section.

It was the goal of Public Act 97-532 that the screening for severe combined immunodeficiency disease begins within 2 years after August 23, 2011 (the effective date of Public Act 97-532). The Department is authorized to implement an additional fee for the screening prior to beginning the testing in order to accumulate the resources for start-up and other costs associated with implementation of the screening and thereafter to support the costs associated with screening and follow-up programs for severe combined immunodeficiency disease.
(Source: P.A. 98-440, eff. 8-16-13.)

(410 ILCS 240/3.3)
Sec. 3.3. Mucopolysacchardosis disorders. In accordance with the timetable specified in this Section, the Department shall provide all newborns with screening tests for the presence of certain lysosomal storage disorders known as mucopolysaccharidosis I (Hurlers) and mucopolysaccharidosis II (Hunters). The testing shall begin within 12 months following the occurrence of all of the following:
(1) the establishment and verification of relevant

and appropriate performance specifications as defined under the federal Clinical Laboratory Improvement Amendments and regulations thereunder for Federal Drug Administration-cleared or in-house developed methods, performed under an institutional review board approved protocol, if required;

(2) the availability of quality assurance testing and

comparative threshold values for each screening test and accompanying disorder;

(3) the acquisition and installment by the Department

of the equipment necessary to implement the initial pilot and statewide volume of screening tests for each disorder;

(4) the establishment of precise threshold values

ensuring defined disorder identification for each screening test;

(5) the authentication of pilot testing achieving

each milestone described in items (1) through (4) of this Section for each disorder screening test; and

(6) the authentication of achieving the potential of

high throughput standards for statewide volume of each disorder screening test concomitant with each milestone described in items (1) through (4) of this Section.

It was the goal of Public Act 97-532 that the screening for the specified lysosomal storage disorders begins within 3 years after August 23, 2011 (the effective date of Public Act 97-532). The Department is authorized to implement an additional fee for the screening prior to beginning the testing in order to accumulate the resources for start-up and other costs associated with implementation of the screening and thereafter to support the costs associated with screening and follow-up programs for the specified lysosomal storage disorders.
(Source: P.A. 98-440, eff. 8-16-13.)

(410 ILCS 240/3.4)
Sec. 3.4. Adrenoleukodystrophy. In accordance with the timetable specified in this Section, the Department shall provide all newborns with screening tests for the presence of adrenoleukodystrophy (ALD). The testing shall begin within 18 months following the occurrence of all of the following:
(1) the development and validation of a reliable

methodology for screening newborns for ALD using dried blood spots and quality assurance testing methodology for such test or the approval of a test for ALD using dried blood spots by the federal Food and Drug Administration;

(2) the availability of any necessary reagents for

such test;

(3) the establishment and verification of relevant

and appropriate performance specifications as defined under the federal Clinical Laboratory Improvement Amendments and regulations thereunder for Federal Drug Administration-cleared or in-house developed methods, performed under an institutional review board approved protocol, if required;

(4) the availability of quality assurance testing and

comparative threshold values for ALD;

(5) the acquisition and installment by the Department

of the equipment necessary to implement the initial pilot and statewide volume of screening tests for ALD;

(6) the establishment of precise threshold values

ensuring defined disorder identification for ALD;

(7) the authentication of pilot testing achieving

each milestone described in items (1) through (6) of this Section for ALD; and

(8) the authentication of achieving the potential of

high throughput standards for statewide volume of ALD concomitant with each milestone described in items (1) through (6) of this Section.

The Department is authorized to implement an additional fee for the screening no sooner than 6 months prior to beginning the testing in order to accumulate the resources for start-up and other costs associated with implementation of the screening and thereafter to support the costs associated with screening and follow-up programs for adrenoleukodystrophy.
(Source: P.A. 99-403, eff. 8-19-15.)



410 ILCS 245/ - Reye's Syndrome Reporting Act.

(410 ILCS 245/1) (from Ch. 111 1/2, par. 5701)
Sec. 1. Title. This Act shall be known and may be cited as the "Reye's Syndrome Reporting Act".
(Source: P.A. 82-501.)

(410 ILCS 245/2) (from Ch. 111 1/2, par. 5702)
Sec. 2. Definitions. As used in this Act:
(a) "Department" means the Illinois Department of Public Health.
(b) "Director" means the Director of the Illinois Department of Public Health.
(c) "Facility" means a governmental or private agency, department, institution, clinic, laboratory, hospital, or a health maintenance organization, association, or other similar unit designated by the Director.
(Source: P.A. 82-501.)

(410 ILCS 245/3) (from Ch. 111 1/2, par. 5703)
Sec. 3. Reporting Reye's Syndrome. An attending physician or other person representing or employed by a facility as determined by the Director shall report the existence of Reye's Syndrome when the physician or person determined by the Director diagnoses or confirms the presence of that illness.
(Source: P.A. 82-501.)

(410 ILCS 245/4) (from Ch. 111 1/2, par. 5704)
Sec. 4. Report; contents, filing, availability for research and public inspection.
(1) The report prescribed in Section 3 shall be designated a Reye's Syndrome report and shall contain information which the Director considers necessary to identify, locate, and investigate the occurrence, frequency, incidence, cause, effect, and prognosis of Reye's Syndrome, and other relevant data and findings with respect thereto.
(2) The Director shall promulgate rules regarding the form, content, and manner of filing the report prescribed in Section 3, which shall be submitted to the department unless otherwise prescribed by the Director. Any such rules promulgated by the Director shall contain a specific provision guaranteeing the maintenance of the physician-patient privilege.
(3) A report or other data relating to Reye's Syndrome which discloses the identity of an individual who was reported as having Reye's Syndrome shall be made available only to persons who demonstrate a need for the report or other data which is essential to health related research. No report or data or portion of such data which discloses the identity of the individual shall be made available to the public.
(4) Nothing in this Section shall mandate the Department to investigate or otherwise follow-up any reported incidence of Reye's Syndrome.
(Source: P.A. 82-501.)

(410 ILCS 245/5) (from Ch. 111 1/2, par. 5705)
Sec. 5. Maintenance of Reports. Reye's Syndrome reports and data shall be maintained by the department in a manner suitable for use for research purposes, and shall be made available to persons as prescribed in Section 4.
(Source: P.A. 82-501.)

(410 ILCS 245/6) (from Ch. 111 1/2, par. 5706)
Sec. 6. Implementation of Act; rules. The Director shall promulgate rules to implement this Act which foster the study, research, diminution, and control of Reye's Syndrome in this State.
(Source: P.A. 82-501.)



410 ILCS 250/ - Developmental Disability Prevention Act.

(410 ILCS 250/0.01) (from Ch. 111 1/2, par. 2100)
Sec. 0.01. Short title. This Act may be cited as the Developmental Disability Prevention Act.
(Source: P.A. 86-1324.)

(410 ILCS 250/1) (from Ch. 111 1/2, par. 2101)
Sec. 1. It is hereby declared to be the policy of the State of Illinois that the prevention of perinatal mortality and conditions leading to developmental disabilities and other disabilities is a high priority for attention. Efforts to reduce the incidence of perinatal risk factors by early identification and management of the high risk woman of childbearing age, fetus and newborn will not only decrease the predisposition to disability but will also prove to be a cost-effective endeavor, reducing State and private expenditures for the care and maintenance of those persons whose disability was a result of perinatal risk factors.
(Source: P.A. 99-143, eff. 7-27-15.)

(410 ILCS 250/2) (from Ch. 111 1/2, par. 2102)
Sec. 2. As used in this Act:
a "perinatal" means the period of time between the conception of an infant and the end of the first month of life;
b "congenital" means those intrauterine factors which influence the growth, development and function of the fetus;
c "environmental" means those extrauterine factors which influence the adaptation, well being or life of the newborn and may lead to disability;
d "high risk" means an increased level of risk of harm or mortality to the woman of childbearing age, fetus or newborn from congenital and/or environmental factors;
e "perinatal center" means a referral facility intended to care for the high risk patient before, during, or after labor and delivery and characterized by sophistication and availability of personnel, equipment, laboratory, transportation techniques, consultation and other support services;
f "developmental disability" means an intellectual disability, cerebral palsy, epilepsy, or other neurological disabling conditions of an individual found to be closely related to an intellectual disability or to require treatment similar to that required by individuals with an intellectual disability, and the disability originates before such individual attains age 18, and has continued, or can be expected to continue indefinitely, and constitutes a substantial disability of such individuals;
g "disability" means a condition characterized by temporary or permanent, partial or complete impairment of physical, mental or physiological function;
h "Department" means the Department of Public Health.
(Source: P.A. 99-143, eff. 7-27-15.)

(410 ILCS 250/3) (from Ch. 111 1/2, par. 2103)
Sec. 3. By January 1, 1974, the Department, in conjunction with its appropriate advisory planning committee, shall develop standards for all levels of hospital perinatal care to include regional perinatal centers. Such standards shall recognize and correlate with the Hospital Licensing Act approved July 1, 1953, as amended. The standards shall assure that:
(a) facilities are equipped and prepared to stabilize

infants prior to transport;

(b) coordination exists between general maternity

care and perinatal centers;

(c) unexpected complications during delivery can be

properly managed;

(d) all high risk pregnancies and childbirths are

reviewed at each hospital or maternity center to determine if such children are born with a disabling condition or developmental disability that threatens life or development;

(e) procedures are implemented to identify and report

to the Department all births of children with disabling conditions or developmental disabilities that threaten life or development;

(f) children identified as having a disabling

condition or developmental disability that threatens life or development are promptly evaluated in consultation with designated regional perinatal centers and referred, when appropriate, to such centers, or to other medical specialty services, as approved by the Department and in accordance with the level of perinatal care authorized for each hospital or maternity care center for the proper management and treatment of such condition or disability;

(g) hospital or maternity centers conduct postnatal

reviews of all perinatal deaths as well as reviews of the births of children born with disabling conditions or developmental disabilities that threaten life or development, utilizing criteria of case selection developed by such hospitals or maternity centers, or the appropriate medical staff committees thereof, in order to determine the appropriateness of diagnosis and treatment and the adequacy of procedures to prevent such disabilities or the loss of life;

(h) high risk mothers and their spouses are provided

information, referral and counseling services to ensure informed consent to the treatment of children born with disabling conditions or developmental disabilities;

(i) parents and families are provided information,

referral and counseling services to assist in obtaining habilitation, rehabilitation and special education services for children born with disabling conditions or developmental disabilities, so that such children have an opportunity to realize full potential. Such standards shall include, but not be limited to, the establishment of procedures for notification of the appropriate State and local educational service agencies regarding children who may require evaluation and assessment under such agencies;

(j) consultation when indicated is provided for and

available. Perinatal centers shall provide care for the high risk expectant mother who may deliver a distressed infant or infant with a disability. Such centers shall also provide intensive care to the high risk newborn whose life or physical well-being is in jeopardy. Standards shall include the availability of: 1 trained personnel; 2 trained neonatal nursing staff; 3 x-ray and laboratory equipment available on a 24-hour basis; 4 infant monitoring equipment; 5 transportation of mothers and/or infants; 6 genetic services; 7 surgical and cardiology consultation; and 8 other support services as may be required.

The standards under this Section shall be established by rules and regulations of the Department. Such standards shall be deemed sufficient for the purposes of this Act if they require the perinatal care facilities to submit plans or enter into agreements with the Department which adequately address the requirements of paragraphs (a) through (j) above.
(Source: P.A. 99-143, eff. 7-27-15.)

(410 ILCS 250/4) (from Ch. 111 1/2, par. 2104)
Sec. 4.
Standards developed by the Department shall be circulated to all hospitals in the state. Hospitals interested in being designated as perinatal centers should notify the appropriate local health planning agency and the Department of their ability and intention to meet the new standards, any additional funding which would be necessary to bring facilities up to standard, special planning problems in the hospital's referral area (transportation, shortage of facilities, personnel, etc.), and a description of perinatal care currently provided and a description of services that can be provided by the center in patient care, education, consultation to region hospitals.
(Source: P.A. 78-557.)

(410 ILCS 250/5) (from Ch. 111 1/2, par. 2105)
Sec. 5.
The Department shall consult with local health planning agencies to determine local priorities in the development and location of perinatal centers. Based on all the above information, the Department shall present a plan to the General Assembly showing the designated perinatal center or centers in every region of the state; the availability of funds which would aid designated hospitals in meeting standards; and funding considerations and the need for any supplemental state funds to aid hospitals in meeting the standards and for continuing requirements, i. e., patient care, professional education, training programs, physical facilities.
(Source: P.A. 78-557.)

(410 ILCS 250/6) (from Ch. 111 1/2, par. 2106)
Sec. 6.
In order to assure that emergency transportation is available to designated regional perinatal centers, the Department of Public Health, in preparing its proposal for perinatal centers, shall include an analysis of the adequacy of transport systems to determine:
a distance and time involved between referring hospitals and perinatal centers;
b types of vehicles used and the need for additional vehicles; and
c need for upgraded vehicles and transport equipment.
(Source: P.A. 78-557.)

(410 ILCS 250/7) (from Ch. 111 1/2, par. 2107)
Sec. 7.
Based on such information, the Department shall develop guidelines for the infant transport component of perinatal centers.
(Source: P.A. 78-557.)

(410 ILCS 250/8) (from Ch. 111 1/2, par. 2108)
Sec. 8. The Department of Public Health, in cooperation with the Department of Human Services, shall establish guidelines for the development of areawide or local programs designed to prevent high risk pregnancies through early identification, screening, management, and followup of the childbearing age high risk female. Such programs shall be based on the local assessment typically by schools, health departments, hospitals, perinatal centers, and local medical societies of need and with emphasis on the coordination of existing resources private and public and in conjunction with local health planning agencies. Funding needs for demonstration and continuing programs shall be determined by the Department of Human Services and Department of Public Health under their respective programs and reported to the General Assembly along with the guidelines for such programs.
(Source: P.A. 99-901, eff. 8-26-16.)

(410 ILCS 250/9) (from Ch. 111 1/2, par. 2109)
Sec. 9.
By January 1, 1974, the Department of Public Health shall report to the General Assembly on upgraded standards and guidelines for all maternity care to include an inventory and recommendations for the following:
a total annual deliveries;
b appropriate personnel;
c transportation systems available;
d training capacity;
e laboratory facilities; and
f such other services as may be required to guarantee a coordinated maternity care system.
(Source: P.A. 78-557.)

(410 ILCS 250/10) (from Ch. 111 1/2, par. 2110)
Sec. 10.
The effective date for the state-wide perinatal care program shall coincide with the development of care level standards and guidelines, the identification and approval of perinatal centers and the establishment of an effective infant transport system. The effective date for the state-wide perinatal program shall not be later than July 1, 1974. Appropriate mechanisms should also be developed by the Department of Public Health for (a) establishment of additional perinatal centers or extended care facilities in succeeding years, (b) continuing review of data and information related to the results of the total perinatal program and (c) a review of funding requests and their nature from perinatal centers.
(Source: P.A. 78-557.)

(410 ILCS 250/11) (from Ch. 111 1/2, par. 2111)
Sec. 11. The Department shall develop by July 1, 1974, and revise as necessary each year thereafter, criteria for the identification of mothers at risk of delivering a child whose life or development may be threatened by a disabling condition. Such criteria shall include but need not be limited to: (1) history of premature births; (2) complications in pregnancy including toxemia; (3) onset of rubella during pregnancy; (4) extreme age; and (5) incompatible blood group.
(Source: P.A. 99-143, eff. 7-27-15.)

(410 ILCS 250/11.1) (from Ch. 111 1/2, par. 2111.1)
Sec. 11.1. (a) The Auditor General shall conduct a review of the Department's and the Department of Public Aid's payment system for perinatal medical care provided to or on behalf of pregnant women and newborn children in Illinois who are eligible for such medical assistance, and report to the General Assembly by March 15, 1985.
(b) The Department and the Department of Public Aid shall respond to the recommendations made by the Auditor General with respect to the perinatal payment system. This response shall be filed with the General Assembly by June 1, 1985.
(Source: P.A. 83-1248.)

(410 ILCS 250/12) (from Ch. 111 1/2, par. 2112)
Sec. 12.
The Department shall circulate the list of criteria developed under Section 11 for identifying a mother-at-risk annually to all licensed physicians, hospital administrators, and health officers in Illinois. In addition, each physician shall be notified of all those facilities in the State which are designated as regional perinatal care centers and shall be encouraged to refer cases to such centers when appropriate.
(Source: P.A. 78-557.)

(410 ILCS 250/13) (from Ch. 111 1/2, par. 2113)
Sec. 13. The provisions of the Illinois Administrative Procedure Act are hereby expressly adopted and shall apply to all administrative rules and procedures of the Department of Public Health under this Act, except that Section 5-35 of the Illinois Administrative Procedure Act relating to procedures for rule-making does not apply to the adoption of any rule required by federal law in connection with which the Department is precluded by law from exercising any discretion.
(Source: P.A. 88-45.)



410 ILCS 255/ - WIC Vendor Management Act.

(410 ILCS 255/1) (from Ch. 111 1/2, par. 7551)
Sec. 1. This Act may be cited as the WIC Vendor Management Act.
(Source: P.A. 86-138; 86-1475.)

(410 ILCS 255/2) (from Ch. 111 1/2, par. 7552)
Sec. 2. The purpose of this Act is to establish the statutory authority for the authorization, limitation, education and compliance review of WIC retail vendors by the Department of Human Services, and to enable the Department to carry out its responsibilities for fiscal management and accountability for the food delivery system under its jurisdiction.
(Source: P.A. 89-507, eff. 7-1-97.)

(410 ILCS 255/3) (from Ch. 111 1/2, par. 7553)
Sec. 3. As used in this Act, unless the context otherwise requires:
(a) "Department" means the Illinois Department of Human Services.
(b) "Women, Infants and Children nutrition program" and "WIC" mean the federal Special Supplemental Food Program for Women, Infants and Children created by federal Public Law 92-433, as amended.
(Source: P.A. 89-507, eff. 7-1-97.)

(410 ILCS 255/4) (from Ch. 111 1/2, par. 7554)
Sec. 4. The Department shall establish criteria and procedures, consistent with federal requirements, whereby retail food establishments may apply to become retail food vendors under the WIC program.
(Source: P.A. 86-138.)

(410 ILCS 255/5) (from Ch. 111 1/2, par. 7555)
Sec. 5. (a) The Department shall establish criteria for the authorization, education, geographic distribution and number of WIC retail vendors.
(b) The Department shall establish criteria for the minimum number of educational activities a vendor must attend. Such education shall include, but shall not be limited to, standards for the acceptance of food vouchers from clients and the standards for the submission of said vouchers for payment.
(Source: P.A. 86-138.)

(410 ILCS 255/6) (from Ch. 111 1/2, par. 7556)
Sec. 6. Vendor compliance with law.
(a) The Department shall develop a system for monitoring the operations of all WIC retail food vendors to ensure compliance with federal and State laws and rules governing the WIC program.
(b) The Department shall review the alleged violations of the federal and State laws and the rules promulgated thereunder.
(c) The Department shall develop, by rule, a system of monetary penalties and other sanctions for any vendor, former vendor, individual, firm, corporation, partnership, sole proprietorship, association, commercial enterprise, business entity, or legal entity determined to be in violation of this Act or program regulations. The level and severity of the sanctions shall be consistent with the type and frequency of violations, and may include, but shall not be limited to, suspension or termination from the program as well as monetary penalties.
(Source: P.A. 91-691, eff. 4-13-00.)

(410 ILCS 255/7) (from Ch. 111 1/2, par. 7557)
Sec. 7. USDA Women, Infants and Children Fund.
(a) The moneys received by the Department as training fees or monetary penalties under this Act shall be deposited into the USDA Women, Infants and Children Fund.
(b) (Blank)
(c) Upon the completion of any audit of the Department as prescribed by the Illinois State Auditing Act, which audit includes an audit of the USDA Women, Infants and Children Fund, the Department shall make a copy of the audit open to inspection by any interested person, which copy shall be submitted to the Department by the Auditor General, in addition to the copies of audit reports required to be submitted to other State officers and agencies by Section 3-14 of the Illinois State Auditing Act.
(Source: P.A. 91-691, eff. 4-13-00.)

(410 ILCS 255/8) (from Ch. 111 1/2, par. 7558)
Sec. 8. Rules.
(a) The Department shall promulgate such rules as it deems necessary to carry out its responsibilities under this Act and under relevant federal laws and regulations. Such rules shall include provisions governing the administrative appeal process for any vendor, former vendor, individual, firm, corporation, partnership, sole proprietorship, association, commercial enterprise, business entity, or legal entity that accepts Food Instruments or receives credit or payment for Food Instruments and that is subject to sanctions for violations of this Act or the rules promulgated thereunder. If there is a conflict between the provisions relating to penalties and the conduct of administrative hearings under this Act and federal law, the provisions of federal law shall prevail.
(b) The provisions of the Illinois Administrative Procedure Act are hereby expressly adopted and shall apply to all administrative rules and procedures of the Department under this Act, except that in case of conflict between the Illinois Administrative Procedure Act and this Act the provisions of this Act shall control, and except that Section 5-35 of the Illinois Administrative Procedure Act relating to procedures for rule-making does not apply to the adoption of any rule required by federal law in connection with which the Department is precluded by law from exercising any discretion.
(Source: P.A. 91-691, eff. 4-13-00.)

(410 ILCS 255/8.1)
Sec. 8.1. Validation. All otherwise lawful actions taken and expenditures made before the effective date of this amendatory Act of the 91st General Assembly in reliance on the provisions of this Act included in Public Act 88-680 are hereby validated.
(Source: P.A. 91-691, eff. 4-13-00.)

(410 ILCS 255/9) (from Ch. 111 1/2, par. 7559)
Sec. 9. Final administrative decisions after hearing shall be subject to judicial review exclusively as provided in the Administrative Review Law, as now or hereafter amended, except that any petition for judicial review of Department action under this Act shall be filed within 15 days after receipt of notice of the final agency determination. The term "administrative decision" has the meaning ascribed to it in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 86-138.)



410 ILCS 260/ - Shaken Baby Prevention Act.

(410 ILCS 260/1)
Sec. 1. Short title. This Act may be cited as the Shaken Baby Prevention Act.
(Source: P.A. 94-228, eff. 1-1-06.)

(410 ILCS 260/5)
Sec. 5. Definitions. In this Act:
"Department" means the Department of Public Health.
"Director" means the Director of Public Health.
"Parent" means a biological mother or father, foster-mother or father, adoptive mother or father, or step-mother or step-father.
"Primary caregiver" means any person who is not a parent, but who provides temporary care to an infant or child, including but not limited to, a babysitter, child care provider, extended family member, nanny, or custodian.
"Shaken baby" means the vigorous shaking of an infant or a young child that may result in bleeding inside the head and cause one or more of the following conditions: irreversible brain damage; blindness, retinal hemorrhage, or eye damage; cerebral palsy; hearing loss; spinal cord injury, including paralysis; seizures; learning disability; central nervous system injury; closed head injury; rib fracture; subdural hematoma; or death.
(Source: P.A. 94-228, eff. 1-1-06.)

(410 ILCS 260/10)
Sec. 10. Shaken Baby Prevention Program. Subject to appropriation, the Director shall establish a statewide Shaken Baby Prevention Program to educate parents and primary caregivers about the dangers of shaken baby and to provide alternative techniques to venting anger and frustration. The program shall allow for voluntary participation and use multimedia educational vehicles, such as a video recording, to target the parents and primary caregivers of babies from birth through 3 years of age. Parents of newborns may choose to sign a participation form and fill out an evaluation form to record their participation in the program after viewing the multimedia educational materials. The Director, or the Director's designee, shall develop companion written materials, a program participation form, and an evaluation form. The Director shall designate and enter into contracts with experts, health care providers, and other State agencies to design and implement the program in all hospitals and child care facilities.
(Source: P.A. 94-228, eff. 1-1-06.)

(410 ILCS 260/15)
Sec. 15. Local health departments. Local health departments shall assist the Director in implementing and administering the Shaken Baby Prevention Program in local hospitals and child care facilities. Local health departments' specific duties may include, but are not limited to, distributing the multimedia program materials and assisting in the collection of the data on program participation and the program evaluation forms for the Department's annual report required under Section 30.
(Source: P.A. 94-228, eff. 1-1-06.)

(410 ILCS 260/20)
Sec. 20. Responsibilities of hospitals, health care providers, and child care providers.
(a) Every hospital, maternal or pediatric health care provider, and child care provider shall encourage parents and primary caregivers to participate in the voluntary Shaken Baby Prevention Program by:
(1) informing parents of all newborn children about

the program;

(2) making available to parents the shaken baby

awareness and prevention multimedia materials provided by the Department;

(3) making program participation forms developed by

the Department available for signing by parents after viewing the multimedia materials; and

(4) keeping all program participation forms and

evaluation forms on file.

(b) Hospitals shall report to the Department by no later than the first of November of each year: (i) the total number of births that occurred at the hospital that year; (ii) the total number of viewings of the shaken baby multimedia educational materials; and (iii) the total number of Shaken Baby Prevention Program participation forms signed at the hospital. All evaluation forms filled out during the year shall be forwarded to the Department with that data.
(Source: P.A. 94-228, eff. 1-1-06.)

(410 ILCS 260/25)
Sec. 25. Parent support service. The Department may establish and operate a voluntary support service for parents who struggle with infant crying. The support service may include, but need not be limited to, telephone consultation and referrals to appropriate professional assistance.
(Source: P.A. 94-228, eff. 1-1-06.)

(410 ILCS 260/30)
Sec. 30. Annual report. The Department shall make an annual report to the General Assembly of its findings and recommendations concerning the effectiveness, impact, and benefits derived from the Shaken Baby Prevention Program. The report shall contain evaluations of the program and recommendations for legislation deemed necessary and proper. The Department shall submit the report on or before the first day of January, beginning in 2007.
(Source: P.A. 94-228, eff. 1-1-06.)

(410 ILCS 260/99)
Sec. 99. Effective date. This Act takes effect January 1, 2006.
(Source: P.A. 94-228, eff. 1-1-06.)



410 ILCS 265/ - Genetic and Metabolic Diseases Advisory Committee Act.

(410 ILCS 265/1)
Sec. 1. Short title. This Act may be cited as the Genetic and Metabolic Diseases Advisory Committee Act.
(Source: P.A. 95-695, eff. 11-5-07.)

(410 ILCS 265/5)
Sec. 5. Genetic and Metabolic Diseases Advisory Committee.
(a) The Director of Public Health shall create the Genetic and Metabolic Diseases Advisory Committee to advise the Department of Public Health regarding issues relevant to newborn screenings of metabolic diseases.
(b) The purposes of Metabolic Diseases Advisory Committee are all of the following:
(1) Advise the Department regarding issues relevant

to its Genetics Program.

(2) Advise the Department regarding optimal

laboratory methodologies for screening of the targeted conditions.

(3) Recommend to the Department consultants who are

qualified to diagnose a condition detected by screening, provide management of care, and genetic counseling for the family.

(4) Monitor the incidence of each condition for which

newborn screening is done, evaluate the effects of treatment and genetic counseling, and provide advice on disorders to be included in newborn screening panel.

(5) Advise the Department on educational programs for

professionals and the general public.

(6) Advise the Department on new developments and

areas of interest in relation to the Genetics Program.

(7) Any other matter deemed appropriate by the

Committee and the Director.

(c) The Committee shall consist of 20 members appointed by the Director of Public Health. Membership shall include physicians, geneticists, nurses, nutritionists, and other allied health professionals, as well as patients and parents. Ex-officio members may be appointed, but shall not have voting privileges.
(d) Members of the Committee may receive compensation for necessary expenses incurred in the performance of their duties.
(Source: P.A. 98-440, eff. 8-16-13.)

(410 ILCS 265/10)
Sec. 10. (Amendatory provisions; text omitted).
(Source: P.A. 95-695, eff. 11-5-07; text omitted.)

(410 ILCS 265/15)
Sec. 15. (Amendatory provisions; text omitted).
(Source: P.A. 95-695, eff. 11-5-07; text omitted.)

(410 ILCS 265/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 95-695, eff. 11-5-07.)



410 ILCS 303/ - African-American HIV/AIDS Response Act.

(410 ILCS 303/1)
Sec. 1. Short title. This Act may be cited as the African-American HIV/AIDS Response Act.
(Source: P.A. 94-629, eff. 1-1-06.)

(410 ILCS 303/5)
Sec. 5. Legislative finding. The General Assembly finds that HIV/AIDS in the African-American community is a crisis separate and apart from the overall issue of HIV/AIDS in other communities.
(Source: P.A. 94-629, eff. 1-1-06.)

(410 ILCS 303/10)
Sec. 10. African-American HIV/AIDS Response Officer. An African-American HIV/AIDS Response Officer, responsible for coordinating efforts to address the African-American AIDS crisis within his or her respective Office or Department and serving as a liaison to governmental and non-governmental entities beyond his or her respective Office or Department regarding the same, shall be designated in each of the following:
(1) The Office of the Governor.
(2) The Department of Human Services.
(3) The Department of Public Health.
(4) The Department of Corrections.
(Source: P.A. 94-629, eff. 1-1-06.)

(410 ILCS 303/15)
Sec. 15. State agencies; HIV testing.
(a) In this Section:
"High-risk community" means a community designated as high-risk by the Department of Public Health in rules.
"High-traffic facility" means a high-traffic facility as defined by the State agency operating the facility.
"State agency" means (i) any department of State government created under Section 5-15 of the Departments of State Government Law of the Civil Administrative Code of Illinois or (ii) the Office of the Secretary of State.
(b) The Department of Public Health shall coordinate the response to HIV/AIDS in the African-American community.
(c) A State agency that operates a facility that (i) is accessible to the public, (ii) is a high-traffic facility, and (iii) serves a high-risk community must provide the following in each such facility where space and security reasonably permit: space for free HIV counseling and antibody testing to a community-based organization licensed to do testing, in accordance with the AIDS Confidentiality Act and rules adopted by the Department of Public Health. The State agency or its employees shall not conduct any counseling or testing required to be provided under this subsection, but the agency shall make appropriate arrangements with one or more certified community-based organizations to conduct the counseling or testing. The testing required to be provided under this subsection is the rapid testing authorized under Section 5.5 of the AIDS Confidentiality Act.
(d) Neither the State of Illinois nor any State agency supplying space for services authorized by this Section shall be liable for damages based on the provision of such space or claimed to result from any services performed in such space, except that this immunity does not apply in the case of willful and wanton misconduct.
(Source: P.A. 94-629, eff. 1-1-06.)

(410 ILCS 303/20)
Sec. 20. Study. The Illinois HIV/AIDS Policy and Research Institute at Chicago State University shall conduct a study to determine whether there is a correlation between incarceration and HIV infection.
(Source: P.A. 94-629, eff. 1-1-06.)

(410 ILCS 303/25)
Sec. 25. HIV/AIDS Response Review Panel.
(a) The HIV/AIDS Response Review Panel is established within the Office of the Governor. The Panel shall consist of the following members:
(1) One member appointed by the Governor. This member

shall serve as the Chair of the Panel.

(2) One representative of each of the following,

appointed by the head of the department: the Department of Corrections; the Department of Human Services; and the Department of Public Health.

(3) Two ex-offenders who are familiar with the issue

of HIV/AIDS as it relates to incarceration, appointed by Governor. One of these members must be from Cook County, and the other must be from a county other than Cook. Both of these members must have received a final discharge from the Department of Corrections.

(4) Three representatives of HIV/AIDS organizations

that have been in business for at least 2 years, appointed by Governor. In the case of such an organization that represents a constituency the majority of whom are African-American, the organization's representative who is a member of the Panel must be African-American.

(b) The Panel shall review the implementation of this Act within the Department of Corrections and shall file a report with the General Assembly and with the Governor every January 1 stating the results of its review.
(Source: P.A. 94-629, eff. 1-1-06.)

(410 ILCS 303/27)
(Section scheduled to be repealed on July 1, 2026)
Sec. 27. African-American HIV/AIDS Response Fund.
(a) The African-American HIV/AIDS Response Fund is created as a special fund in the State treasury. Moneys deposited into the Fund shall, subject to appropriation, be used for grants for programs to prevent the transmission of HIV and other programs and activities consistent with the purposes of this Act, including, but not limited to, preventing and treating HIV/AIDS, the creation of an HIV/AIDS service delivery system, and the administration of the Act. Moneys for the Fund shall come from appropriations by the General Assembly, federal funds, and other public resources.
(b) The Fund shall provide resources for communities in Illinois to create an HIV/AIDS service delivery system that reduces the disparity of HIV infection and AIDS cases between African-Americans and other population groups in Illinois that may be impacted by the disease by, including but, not limited to:
(1) developing, implementing, and maintaining a

comprehensive, culturally sensitive HIV Prevention Plan targeting communities that are identified as high-risk in terms of the impact of the disease on African-Americans;

(2) developing, implementing, and maintaining a

stable HIV/AIDS service delivery infrastructure in Illinois communities that will meet the needs of African-Americans;

(3) developing, implementing, and maintaining a

statewide HIV/AIDS testing program;

(4) providing funding for HIV/AIDS social and

scientific research to improve prevention and treatment;

(5) providing comprehensive technical and other

assistance to African-American community service organizations that are involved in HIV/AIDS prevention and treatment;

(6) developing, implementing, and maintaining an

infrastructure for African-American community service organizations to make them less dependent on government resources; and

(7) creating and maintaining at least 17 one-stop

shopping HIV/AIDS facilities across the State.

(c) When providing grants pursuant to this Fund, the Department of Public Health shall give priority to the development of comprehensive medical and social services to African-Americans at risk of infection from or infected with HIV/AIDS in areas of the State determined to have the greatest geographic prevalence of HIV/AIDS in the African-American population.
(d) The Section is repealed on July 1, 2026.
(Source: P.A. 99-54, eff. 1-1-16.)

(410 ILCS 303/30)
Sec. 30. Rules.
(a) No later than March 15, 2006, the Department of Public Health shall issue proposed rules for designating high-risk communities and for implementing subsection (c) of Section 15. The rules must include, but may not be limited to, a standard testing protocol, training for staff, community-based organization experience, and the removal and proper disposal of hazardous waste.
(b) The Department of Human Services, the Department of Public Health, and the Department of Corrections shall adopt rules as necessary to ensure that this Act is implemented within 6 months after the effective date of this Act.
(c) The Department of Public Health shall adopt rules necessary to implement and administer the African-American HIV/AIDS Response Fund.
(Source: P.A. 94-629, eff. 1-1-06; 94-797, eff. 1-1-07.)

(410 ILCS 303/35)
Sec. 35. Implementation subject to appropriation. Implementation of this Act is subject to appropriation.
(Source: P.A. 94-629, eff. 1-1-06.)

(410 ILCS 303/90)
Sec. 90. (Amendatory provisions; text omitted).
(Source: P.A. 94-629, eff. 1-1-06; text omitted.)

(410 ILCS 303/92)
Sec. 92. (Amendatory provisions; text omitted).
(Source: P.A. 94-629, eff. 1-1-06; text omitted.)

(410 ILCS 303/94)
Sec. 94. (Amendatory provisions; text omitted).
(Source: P.A. 94-629, eff. 1-1-06; text omitted.)

(410 ILCS 303/95)
Sec. 95. (Amendatory provisions; text omitted).
(Source: P.A. 94-629, eff. 1-1-06; text omitted.)

(410 ILCS 303/99)
Sec. 99. Effective date. This Act takes effect January 1, 2006.
(Source: P.A. 94-629, eff. 1-1-06.)



410 ILCS 305/ - AIDS Confidentiality Act.

(410 ILCS 305/1) (from Ch. 111 1/2, par. 7301)
Sec. 1. This Act shall be known and may be cited as the "AIDS Confidentiality Act".
(Source: P.A. 85-677; 85-679.)

(410 ILCS 305/2) (from Ch. 111 1/2, par. 7302)
Sec. 2. The General Assembly finds that:
(1) The use of tests designed to reveal a condition indicative of Human Immunodeficiency Virus (HIV) infection can be a valuable tool in protecting the public health.
(2) Despite existing laws, regulations and professional standards which require or promote the informed, voluntary and confidential use of tests designed to reveal HIV infection, many members of the public are deterred from seeking such testing because they misunderstand the nature of the test or fear that test results or other health information that reveals their HIV status will be disclosed without their consent.
(3) The public health will be served by facilitating informed, voluntary and confidential use of tests designed to reveal HIV infection and appropriately protecting the health information privacy of patients who are HIV-positive.
(4) The public health will also be served by expanding the availability of informed, voluntary, and confidential HIV testing and treatment and making HIV testing a routine part of general medical care, as recommended by the United States Centers for Disease Control and Prevention.
(5) The use of electronic health record systems and the exchange of electronic patient records, both paper and electronic, through secure means, including through secure health information exchanges, should be encouraged to improve patient health care and care coordination, facilitate public health reporting, and control health care costs, among other purposes.
(6) Limiting the use or disclosure of, and requests for, protected health information to the minimum necessary to accomplish an intended purpose, when being transmitted by or on behalf of a covered entity under HIPAA, is a key component of health information privacy. The disclosure of HIV-related information, when allowed by this Act, shall be performed in accordance with the minimum necessary standard when required under HIPAA.
(Source: P.A. 98-1046, eff. 1-1-15.)

(410 ILCS 305/3) (from Ch. 111 1/2, par. 7303)
Sec. 3. Definitions. When used in this Act:
(a) "AIDS" means acquired immunodeficiency syndrome.
(b) "Authority" means the Illinois Health Information Exchange Authority established pursuant to the Illinois Health Information Exchange and Technology Act.
(c) "Business associate" has the meaning ascribed to it under HIPAA, as specified in 45 CFR 160.103.
(d) "Covered entity" has the meaning ascribed to it under HIPAA, as specified in 45 CFR 160.103.
(e) "De-identified information" means health information that is not individually identifiable as described under HIPAA, as specified in 45 CFR 164.514(b).
(f) "Department" means the Illinois Department of Public Health or its designated agents.
(g) "Disclosure" has the meaning ascribed to it under HIPAA, as specified in 45 CFR 160.103.
(h) "Health care operations" has the meaning ascribed to it under HIPAA, as specified in 45 CFR 164.501.
(i) "Health care professional" means (i) a licensed physician, (ii) a licensed physician assistant, (iii) a licensed advanced practice registered nurse, (iv) an advanced practice registered nurse or physician assistant who practices in a hospital or ambulatory surgical treatment center and possesses appropriate clinical privileges, (v) a licensed dentist, (vi) a licensed podiatric physician, or (vii) an individual certified to provide HIV testing and counseling by a state or local public health department.
(j) "Health care provider" has the meaning ascribed to it under HIPAA, as specified in 45 CFR 160.103.
(k) "Health facility" means a hospital, nursing home, blood bank, blood center, sperm bank, or other health care institution, including any "health facility" as that term is defined in the Illinois Finance Authority Act.
(l) "Health information exchange" or "HIE" means a health information exchange or health information organization that oversees and governs the electronic exchange of health information that (i) is established pursuant to the Illinois Health Information Exchange and Technology Act, or any subsequent amendments thereto, and any administrative rules adopted thereunder; (ii) has established a data sharing arrangement with the Authority; or (iii) as of August 16, 2013, was designated by the Authority Board as a member of, or was represented on, the Authority Board's Regional Health Information Exchange Workgroup; provided that such designation shall not require the establishment of a data sharing arrangement or other participation with the Illinois Health Information Exchange or the payment of any fee. In certain circumstances, in accordance with HIPAA, an HIE will be a business associate.
(m) "Health oversight agency" has the meaning ascribed to it under HIPAA, as specified in 45 CFR 164.501.
(n) "HIPAA" means the Health Insurance Portability and Accountability Act of 1996, Public Law 104-191, as amended by the Health Information Technology for Economic and Clinical Health Act of 2009, Public Law 111-05, and any subsequent amendments thereto and any regulations promulgated thereunder.
(o) "HIV" means the human immunodeficiency virus.
(p) "HIV-related information" means the identity of a person upon whom an HIV test is performed, the results of an HIV test, as well as diagnosis, treatment, and prescription information that reveals a patient is HIV-positive, including such information contained in a limited data set. "HIV-related information" does not include information that has been de-identified in accordance with HIPAA.
(q) "Informed consent" means:
(1) where a health care provider, health care

professional, or health facility has implemented opt-in testing, a process by which an individual or their legal representative receives pre-test information, has an opportunity to ask questions, and consents verbally or in writing to the test without undue inducement or any element of force, fraud, deceit, duress, or other form of constraint or coercion; or

(2) where a health care provider, health care

professional, or health facility has implemented opt-out testing, the individual or their legal representative has been notified verbally or in writing that the test is planned, has received pre-test information, has been given the opportunity to ask questions and the opportunity to decline testing, and has not declined testing; where such notice is provided, consent for opt-out HIV testing may be incorporated into the patient's general consent for medical care on the same basis as are other screening or diagnostic tests; a separate consent for opt-out HIV testing is not required.

In addition, where the person providing informed consent is a participant in an HIE, informed consent requires a fair explanation that the results of the patient's HIV test will be accessible through an HIE and meaningful disclosure of the patient's opt-out right under Section 9.6 of this Act.
A health care provider, health care professional, or health facility undertaking an informed consent process for HIV testing under this subsection may combine a form used to obtain informed consent for HIV testing with forms used to obtain written consent for general medical care or any other medical test or procedure, provided that the forms make it clear that the subject may consent to general medical care, tests, or procedures without being required to consent to HIV testing, and clearly explain how the subject may decline HIV testing. Health facility clerical staff or other staff responsible for the consent form for general medical care may obtain consent for HIV testing through a general consent form.
(r) "Limited data set" has the meaning ascribed to it under HIPAA, as described in 45 CFR 164.514(e)(2).
(s) "Minimum necessary" means the HIPAA standard for using, disclosing, and requesting protected health information found in 45 CFR 164.502(b) and 164.514(d).
(s-1) "Opt-in testing" means an approach where an HIV test is presented by offering the test and the patient accepts or declines testing.
(s-3) "Opt-out testing" means an approach where an HIV test is presented such that a patient is notified that HIV testing may occur unless the patient declines.
(t) "Organized health care arrangement" has the meaning ascribed to it under HIPAA, as specified in 45 CFR 160.103.
(u) "Patient safety activities" has the meaning ascribed to it under 42 CFR 3.20.
(v) "Payment" has the meaning ascribed to it under HIPAA, as specified in 45 CFR 164.501.
(w) "Person" includes any natural person, partnership, association, joint venture, trust, governmental entity, public or private corporation, health facility, or other legal entity.
(w-5) "Pre-test information" means:
(1) a reasonable explanation of the test, including

its purpose, potential uses, limitations, and the meaning of its results; and

(2) a reasonable explanation of the procedures to be

followed, including the voluntary nature of the test, the availability of a qualified person to answer questions, the right to withdraw consent to the testing process at any time, the right to anonymity to the extent provided by law with respect to participation in the test and disclosure of test results, and the right to confidential treatment of information identifying the subject of the test and the results of the test, to the extent provided by law.

Pre-test information may be provided in writing, verbally, or by video, electronic, or other means and may be provided as designated by the supervising health care professional or the health facility.
For the purposes of this definition, a qualified person to answer questions is a health care professional or, when acting under the supervision of a health care professional, a registered nurse, medical assistant, or other person determined to be sufficiently knowledgeable about HIV testing, its purpose, potential uses, limitations, the meaning of the test results, and the testing procedures in the professional judgment of a supervising health care professional or as designated by a health care facility.
(x) "Protected health information" has the meaning ascribed to it under HIPAA, as specified in 45 CFR 160.103.
(y) "Research" has the meaning ascribed to it under HIPAA, as specified in 45 CFR 164.501.
(z) "State agency" means an instrumentality of the State of Illinois and any instrumentality of another state that, pursuant to applicable law or a written undertaking with an instrumentality of the State of Illinois, is bound to protect the privacy of HIV-related information of Illinois persons.
(aa) "Test" or "HIV test" means a test to determine the presence of the antibody or antigen to HIV, or of HIV infection.
(bb) "Treatment" has the meaning ascribed to it under HIPAA, as specified in 45 CFR 164.501.
(cc) "Use" has the meaning ascribed to it under HIPAA, as specified in 45 CFR 160.103, where context dictates.
(Source: P.A. 99-54, eff. 1-1-16; 99-173, eff. 7-29-15; 99-642, eff. 7-28-16; 100-513, eff. 1-1-18.)

(410 ILCS 305/4) (from Ch. 111 1/2, par. 7304)
Sec. 4. Informed consent. No person may order an HIV test without first providing pre-test information, as defined under subsection (w-5) of Section 3 of this Act, and receiving the informed consent of the subject of the test or the subject's legally authorized representative in accordance with paragraph (1) or (2) of subsection (q) of Section 3 of this Act.
A health care provider, health care professional, or health care facility conducting opt-in testing and obtaining informed consent pursuant to paragraph (1) of subsection (q) of Section 3 shall document verbal or written consent in the general consent for medical care, a separate consent form, or elsewhere in the medical record.
A health care provider, health care professional, or health care facility conducting opt-out testing pursuant to paragraph (2) of subsection (q) of Section 3 shall document the subject's or the subject's legally authorized representative's declination of the test in the medical record. Individual documentation of the provision of pre-test information to each test subject is not required. A health care provider, health care professional, or health facility conducting opt-out testing and shall establish and implement a written procedure for conducting opt-out testing pursuant to paragraph (2) of subsection (q) of Section 3 and for providing pre-test information, as that term is defined under subsection (w-5) of Section 3 of this Act.
(Source: P.A. 99-54, eff. 1-1-16.)

(410 ILCS 305/5) (from Ch. 111 1/2, par. 7305)
Sec. 5. (Repealed).
(Source: P.A. 95-7, eff. 6-1-08. Repealed by P.A. 99-54, eff. 1-1-16.)

(410 ILCS 305/5.5)
Sec. 5.5. Rapid testing. The Department shall adopt rules to allow for the implementation of HIV/AIDS rapid testing. The rules must include, but need not be limited to, standards for ordering and administration of testing and counseling and dissemination of test results.
(Source: P.A. 93-482, eff. 8-8-03.)

(410 ILCS 305/6) (from Ch. 111 1/2, par. 7306)
Sec. 6. Any individual seeking an HIV test shall have the right to anonymous testing, unless identification of the test subject is otherwise required. Anonymous testing shall be performed after pre-test information is provided and informed consent is obtained, using a coded system that does not link individual identity with the request or result. A health care facility or health care provider that does not provide anonymous testing shall refer an individual requesting an anonymous test to a site where it is available. The Department may, if it deems necessary, promulgate regulations exempting blood banks, as defined in the Illinois Blood Bank Act, from the requirements of this Section.
(Source: P.A. 95-7, eff. 6-1-08.)

(410 ILCS 305/7) (from Ch. 111 1/2, par. 7307)
Sec. 7. (a) Notwithstanding the provisions of Sections 4, 5 and 6 of this Act, informed consent is not required for a health care provider or health facility to perform a test when the health care provider or health facility procures, processes, distributes or uses a human body part donated for a purpose specified under the Illinois Anatomical Gift Act, or semen provided prior to the effective date of this Act for the purpose of artificial insemination, and such a test is necessary to assure medical acceptability of such gift or semen for the purposes intended.
(b) Informed consent is not required for a health care provider or health facility to perform a test when a health care provider or employee of a health facility, or a firefighter or an EMR, EMT, EMT-I, A-EMT, paramedic, or PHRN, is involved in an accidental direct skin or mucous membrane contact with the blood or bodily fluids of an individual which is of a nature that may transmit HIV, as determined by a physician in his medical judgment. Should such test prove to be positive, the patient and the health care provider, health facility employee, firefighter, EMR, EMT, EMT-I, A-EMT, paramedic, or PHRN shall be provided appropriate counseling consistent with this Act.
(c) Informed consent is not required for a health care provider or health facility to perform a test when a law enforcement officer is involved in the line of duty in a direct skin or mucous membrane contact with the blood or bodily fluids of an individual which is of a nature that may transmit HIV, as determined by a physician in his medical judgment. Should such test prove to be positive, the patient shall be provided appropriate counseling consistent with this Act. For purposes of this subsection (c), "law enforcement officer" means any person employed by the State, a county or a municipality as a policeman, peace officer, auxiliary policeman, correctional officer or in some like position involving the enforcement of the law and protection of the public interest at the risk of that person's life.
(Source: P.A. 98-973, eff. 8-15-14.)

(410 ILCS 305/8) (from Ch. 111 1/2, par. 7308)
Sec. 8. Notwithstanding the provisions of Sections 4 and 5 of this Act, informed consent and pre-test information are not required for the performance of an HIV test: (a) for the purpose of research, if the testing is performed in such a way that the identity of the test subject is not known and may not be retrieved by the researcher, and in such a way that the test subject is not informed of the results of the testing, or (b) when in the judgment of the physician, such testing is medically indicated to provide appropriate diagnosis and treatment to the subject of the test, provided that the subject of the test has otherwise provided his or her consent to such physician for medical treatment.
(Source: P.A. 95-7, eff. 6-1-08.)

(410 ILCS 305/9) (from Ch. 111 1/2, par. 7309)
Sec. 9. (1) No person may disclose or be compelled to disclose HIV-related information, except to the following persons:
(a) The subject of an HIV test or the subject's

legally authorized representative. A physician may notify the spouse or civil union partner of the test subject, if the test result is positive and has been confirmed pursuant to rules adopted by the Department, provided that the physician has first sought unsuccessfully to persuade the patient to notify the spouse or civil union partner or that, a reasonable time after the patient has agreed to make the notification, the physician has reason to believe that the patient has not provided the notification. This paragraph shall not create a duty or obligation under which a physician must notify the spouse or civil union partner of the test results, nor shall such duty or obligation be implied. No civil liability or criminal sanction under this Act shall be imposed for any disclosure or non-disclosure of a test result to a spouse or civil union partner by a physician acting in good faith under this paragraph. For the purpose of any proceedings, civil or criminal, the good faith of any physician acting under this paragraph shall be presumed.

(b) Any person designated in a legally effective

authorization for release of the HIV-related information executed by the subject of the HIV-related information or the subject's legally authorized representative.

(c) An authorized agent or employee of a health

facility or health care provider if the health facility or health care provider itself is authorized to obtain the test results, the agent or employee provides patient care or handles or processes specimens of body fluids or tissues, and the agent or employee has a need to know such information.

(d) The Department and local health authorities

serving a population of over 1,000,000 residents or other local health authorities as designated by the Department, in accordance with rules for reporting, preventing, and controlling the spread of disease and the conduct of public health surveillance, public health investigations, and public health interventions, as otherwise provided by State law. The Department, local health authorities, and authorized representatives shall not disclose HIV test results and HIV-related information, publicly or in any action of any kind in any court or before any tribunal, board, or agency. HIV test results and HIV-related information shall be protected from disclosure in accordance with the provisions of Sections 8-2101 through 8-2105 of the Code of Civil Procedure.

(e) A health facility, health care provider, or

health care professional which procures, processes, distributes or uses: (i) a human body part from a deceased person with respect to medical information regarding that person; or (ii) semen provided prior to the effective date of this Act for the purpose of artificial insemination.

(f) Health facility staff committees for the purposes

of conducting program monitoring, program evaluation or service reviews.

(f-5) A court in accordance with the provisions of

Section 12-5.01 of the Criminal Code of 2012.

(g) (Blank).
(h) Any health care provider, health care

professional, or employee of a health facility, and any firefighter or EMR, EMT, A-EMT, paramedic, PHRN, or EMT-I, involved in an accidental direct skin or mucous membrane contact with the blood or bodily fluids of an individual which is of a nature that may transmit HIV, as determined by a physician in his medical judgment.

(i) Any law enforcement officer, as defined in

subsection (c) of Section 7, involved in the line of duty in a direct skin or mucous membrane contact with the blood or bodily fluids of an individual which is of a nature that may transmit HIV, as determined by a physician in his medical judgment.

(j) A temporary caretaker of a child taken into

temporary protective custody by the Department of Children and Family Services pursuant to Section 5 of the Abused and Neglected Child Reporting Act, as now or hereafter amended.

(k) In the case of a minor under 18 years of age

whose test result is positive and has been confirmed pursuant to rules adopted by the Department, the health care professional who ordered the test shall make a reasonable effort to notify the minor's parent or legal guardian if, in the professional judgment of the health care professional, notification would be in the best interest of the child and the health care professional has first sought unsuccessfully to persuade the minor to notify the parent or legal guardian or a reasonable time after the minor has agreed to notify the parent or legal guardian, the health care professional has reason to believe that the minor has not made the notification. This subsection shall not create a duty or obligation under which a health care professional must notify the minor's parent or legal guardian of the test results, nor shall a duty or obligation be implied. No civil liability or criminal sanction under this Act shall be imposed for any notification or non-notification of a minor's test result by a health care professional acting in good faith under this subsection. For the purpose of any proceeding, civil or criminal, the good faith of any health care professional acting under this subsection shall be presumed.

(2) All information and records held by a State agency, local health authority, or health oversight agency pertaining to HIV-related information shall be strictly confidential and exempt from copying and inspection under the Freedom of Information Act. The information and records shall not be released or made public by the State agency, local health authority, or health oversight agency, shall not be admissible as evidence nor discoverable in any action of any kind in any court or before any tribunal, board, agency, or person, and shall be treated in the same manner as the information and those records subject to the provisions of Part 21 of Article VIII of the Code of Civil Procedure, except under the following circumstances:
(A) when made with the written consent of all persons

to whom the information pertains; or

(B) when authorized by Section 5-4-3 of the Unified

Code of Corrections.

Disclosure shall be limited to those who have a need to know the information, and no additional disclosures may be made.
(Source: P.A. 98-973, eff. 8-15-14; 98-1046, eff. 1-1-15; 99-54, eff. 1-1-16; 99-78, eff. 7-20-15.)

(410 ILCS 305/9.1)
Sec. 9.1. Uses and disclosures for treatment, payment, and health care operations. Notwithstanding Sections 9 and 10 of this Act, a covered entity may, without a patient's consent:
(1) use or disclose HIV-related information for its

own treatment, payment, or health care operations;

(2) disclose HIV-related information for treatment

activities of a health care provider or health care professional;

(3) disclose HIV-related information to another

covered entity or health care provider or health care professional for the payment activities of the entity that receives the information;

(4) disclose HIV-related information to another

covered entity for health care operations activities of the entity that receives the information, if each entity has or had a relationship with the individual who is the subject of the HIV-related information being requested, the HIV-related information pertains to such relationship, and the disclosure is for the purpose of (A) conducting quality assessment and improvement activities, including outcomes evaluation and development of clinical guidelines, provided that the obtaining of generalizable knowledge is not the primary purpose of any studies resulting from such activities; patient safety activities; population-based activities relating to improving health or reducing health care costs, protocol development, case management, and care coordination, contacting of health care providers and patients with information about treatment alternatives; and related functions that do not include treatment; (B) reviewing the competence or qualifications of health care professionals or health care providers, evaluating practitioner and provider performance, health plan performance, conducting training programs in which students, trainees, or practitioners in areas of health care learn under supervision to practice or improve their skills as health care providers, training of non-health care professionals, accreditation, certification, licensing, or credentialing activities; or (C) health care fraud and abuse detection or compliance; and

(5) disclose HIV-related information to other

participants in an organized health care arrangement in which the covered entity is also a participant for any health care operations activities of the organized health care arrangement.

(Source: P.A. 98-1046, eff. 1-1-15.)

(410 ILCS 305/9.2)
Sec. 9.2. Uses and disclosures for health oversight activities.
(a) Notwithstanding Sections 9 and 10 of this Act, a covered entity may disclose HIV-related information, without a patient's consent, to a health oversight agency for health oversight activities authorized by law, including audits, civil, administrative, or criminal investigations; inspections; licensure or disciplinary actions; civil administrative or criminal proceedings or actions; or other activities necessary for appropriate oversight of (i) the health care system; (ii) government benefit programs for which health information is relevant to beneficiary eligibility; (iii) entities subject to government regulatory programs for which health information is necessary for determining compliance with program standards; or (iv) entities subject to civil rights laws for which health information is necessary for determining compliance.
(b) For purposes of the disclosures permitted by this Section, a health oversight activity does not include an investigation or other activity in which the individual is the subject of the investigation or activity and such investigation or other activity does not arise out of and is not directly related to (i) the receipt of health care; (ii) a claim for public benefits related to health; or (iii) qualification for, or receipt of, public benefits or services when a patient's health is integral to the claim for public benefits or services, except that, if a health oversight activity or investigation is conducted in conjunction with an oversight activity or investigation relating to a claim for public benefits not related to health, the joint activity or investigation is considered a health oversight activity for purposes of this Section.
(c) If a covered entity is also a health oversight agency, the covered entity may use HIV-related information for health oversight activities permitted by this Section.
(Source: P.A. 98-1046, eff. 1-1-15.)

(410 ILCS 305/9.3)
Sec. 9.3. Business associates.
(a) Notwithstanding Sections 9 and 10 of this Act, a covered entity may, without a patient's consent, disclose a patient's HIV-related information to a business associate and may allow a business associate to create, receive, maintain, or transmit protected health information on its behalf, if the covered entity obtains, through a written contract or other written agreement or arrangement that meets the applicable requirements of 45 CFR 164.504(e), satisfactory assurance that the business associate will appropriately safeguard the information. A covered entity is not required to obtain such satisfactory assurances from a business associate that is a subcontractor.
(b) A business associate may disclose protected health information to a business associate that is a subcontractor and may allow the subcontractor to create, receive, maintain, or transmit protected health information on its behalf, if the business associate obtains satisfactory assurances, in accordance with 45 CFR 164.504(e)(1)(i), that the subcontractor will appropriately safeguard the information.
(Source: P.A. 98-1046, eff. 1-1-15.)

(410 ILCS 305/9.4)
Sec. 9.4. Use and disclosure of information to an HIE. Notwithstanding the provisions of Sections 9 and 10 of this Act, a covered entity may, without a patient's consent, disclose the identity of any patient upon whom a test is performed and such patient's HIV-related information from a patient's record to an HIE if the disclosure is a required or permitted disclosure to a business associate or is a disclosure otherwise required or permitted under this Act. An HIE may, without a patient's consent, use or disclose such information to the extent it is allowed to use or disclose such information as a business associate in compliance with 45 CFR 164.502(e) or for such other purposes as are specifically allowed under this Act.
(Source: P.A. 98-1046, eff. 1-1-15.)

(410 ILCS 305/9.4a)
Sec. 9.4a. Other disclosures. Nothing in this Act shall be construed (1) to limit the use of an HIE to facilitate disclosures permitted by this Act or (2) to allow for the disclosure of information from a patient's record to law enforcement or for law enforcement purposes.
(Source: P.A. 98-1046, eff. 1-1-15.)

(410 ILCS 305/9.5)
Sec. 9.5. Delivery of test results.
(a) The Department shall develop rules regarding the delivery of HIV test results to patients.
(b) The subject of the test or the subject's legally authorized representative shall be notified by personal contact whenever possible of the confirmed positive result of an HIV test. When the subject or the subject's legally authorized representative is notified of a confirmed positive test result, the health care provider or professional shall provide the subject or the subject's legally authorized representative with a referral to counseling in connection with the confirmed positive test result and a referral to an appropriate medical facility for the treatment and management of HIV.
(c) A health care provider shall not be in violation of this Section when an attempt to contact the test subject or the subject's legally authorized representative at the address or telephone number provided by the test subject or the test subject's legally authorized representative does not result in contact and notification or where an attempt to deliver results by personal contact has not been successful.
(Source: P.A. 95-7, eff. 6-1-08.)

(410 ILCS 305/9.6)
Sec. 9.6. HIE opt out. Section 9.6 of the Mental Health and Developmental Disabilities Confidentiality Act is incorporated herein by reference. In addition to the requirements set out in Section 9.6 of the Mental Health and Developmental Disabilities Confidentiality Act, at the time of a patient's first encounter for HIV-related care with a health care provider, health care professional, or health facility that participates in an HIE, or, in the event of a medical emergency that makes it impossible, as soon thereafter as is practicable, the patient shall receive meaningful disclosure regarding the HIE in which the health care provider, health care professional, or health facility participates and shall be afforded an opportunity to opt out of disclosure of the patient's health information through the HIE.
(Source: P.A. 98-1046, eff. 1-1-15.)

(410 ILCS 305/9.7)
Sec. 9.7. Record locator service to support HIE. Section 9.9 of the Mental Health and Developmental Disabilities Confidentiality Act is herein incorporated by reference.
(Source: P.A. 98-1046, eff. 1-1-15; 99-78, eff. 7-20-15.)

(410 ILCS 305/9.8)
Sec. 9.8. Disclosure of limited data sets and de-identified information. Notwithstanding the provisions of Sections 9 and 10 of this Act:
(1) a covered entity may, without a patient's

consent, create, use, and disclose a limited data set using HIV-related information from a patient's record or disclose HIV-related information from a patient's record to a business associate for the purpose of establishing a limited data set; the creation, use, and disclosure of such a limited data set must comply with the requirements set forth under HIPAA;

(2) a covered entity may, without a patient's

consent, create, use, and disclose de-identified information using information from a patient's record that is subject to this Act or disclose HIV-related information from a patient's record to a business associate for the purpose of de-identifying the information; the creation, use, and disclosure of such de-identified data must comply with the requirements set forth under HIPAA. A covered entity or a business associate may disclose information that is de-identified; and

(3) the recipient of de-identified information shall

not re-identify de-identified information using any public or private data source.

(Source: P.A. 98-1046, eff. 1-1-15.)

(410 ILCS 305/9.9)
Sec. 9.9. Research. HIV-related information may be disclosed for research in accordance with the requirements set forth under HIPAA.
(Source: P.A. 98-1046, eff. 1-1-15.)

(410 ILCS 305/9.10)
Sec. 9.10. Minimum necessary. When using and disclosing HIV-related information under this Act, a covered entity shall do so in accordance with the minimum necessary standard under HIPAA.
(Source: P.A. 98-1046, eff. 1-1-15.)

(410 ILCS 305/10) (from Ch. 111 1/2, par. 7310)
Sec. 10. No person to whom the results of a test have been disclosed may disclose the test results to another person except as authorized under this Act.
(Source: P.A. 98-1046, eff. 1-1-15.)

(410 ILCS 305/11) (from Ch. 111 1/2, par. 7311)
Sec. 11. Notwithstanding the provisions of Section 4 of this Act, informed consent is not required for the performance of an HIV test upon a person who is specifically required by law to be so tested.
(Source: P.A. 95-7, eff. 6-1-08.)

(410 ILCS 305/12) (from Ch. 111 1/2, par. 7312)
Sec. 12. Intentional or reckless violation of this Act or any regulation issued hereunder shall constitute a Class A misdemeanor.
(Source: P.A. 87-763.)

(410 ILCS 305/13) (from Ch. 111 1/2, par. 7313)
Sec. 13. Any person aggrieved by a violation of this Act or of a regulation promulgated hereunder shall have a right of action in the circuit court and may recover for each violation:
(1) Against any person who negligently violates a provision of this Act or the regulations promulgated hereunder, liquidated damages of $2,000 or actual damages, whichever is greater.
(2) Against any person who intentionally or recklessly violates a provision of this Act or the regulations promulgated hereunder, liquidated damages of $10,000 or actual damages, whichever is greater.
(3) Reasonable attorney fees.
(4) Such other relief, including an injunction, as the court may deem appropriate.
(Source: P.A. 95-7, eff. 6-1-08.)

(410 ILCS 305/14) (from Ch. 111 1/2, par. 7314)
Sec. 14. Nothing in this Act limits the right of the subject of a test to recover damages or other relief under any other applicable law.
(Source: P.A. 85-677; 85-679.)

(410 ILCS 305/15) (from Ch. 111 1/2, par. 7315)
Sec. 15. Nothing in this Act shall be construed to impose civil liability or criminal sanction for disclosure of a test result in accordance with any reporting requirement of the Department for a diagnosed case of HIV infection, AIDS or a related condition.
Nothing in this Act shall be construed to impose civil liability or criminal sanction for performing a test without informed consent pursuant to the provisions of subsection (b) or (c) of Section 7 of this Act.
(Source: P.A. 95-7, eff. 6-1-08.)

(410 ILCS 305/15.1) (from Ch. 111 1/2, par. 7315.1)
Sec. 15.1. Sections 1 through 15 of this Act shall not apply to a health maintenance organization nor to any insurance company, fraternal benefit society, or other insurer regulated under the "Illinois Insurance Code", approved June 29, 1937, as amended.
(Source: P.A. 85-677; 85-679.)

(410 ILCS 305/16) (from Ch. 111 1/2, par. 7316)
Sec. 16. The Department shall promulgate rules and regulations concerning implementation and enforcement of this Act, except to the extent that this Act delegates to the Authority the promulgation or adoption of any rules, regulations, standards, or contractual obligations. The rules and regulations promulgated by the Department pursuant to this Act may include procedures for taking appropriate action with regard to health care facilities or health care providers which violate this Act or the regulations promulgated hereunder. The provisions of The Illinois Administrative Procedure Act shall apply to all administrative rules and procedures of the Department pursuant to this Act, except that in case of conflict between The Illinois Administrative Procedure Act and this Act, the provisions of this Act shall control. The Department shall conduct training, technical assistance, and outreach activities, as needed, to implement routine HIV testing in healthcare medical settings.
(Source: P.A. 98-1046, eff. 1-1-15.)



410 ILCS 310/ - HIV/AIDS Registry Act.

(410 ILCS 310/1) (from Ch. 111 1/2, par. 7351)
Sec. 1. This Act shall be known and may be cited as the "HIV/AIDS Registry Act".
(Source: P.A. 94-102, eff. 1-1-06.)

(410 ILCS 310/2) (from Ch. 111 1/2, par. 7352)
Sec. 2. The General Assembly finds that:
(1) More complete and precise statistical data than are presently available are necessary to evaluate HIV and AIDS treatment and prevention measures that are currently available; and
(2) The creation of an HIV/AIDS registry will provide a vital foundation for a concerted State effort to reduce the incidence of HIV and AIDS in this State.
(Source: P.A. 94-102, eff. 1-1-06.)

(410 ILCS 310/3) (from Ch. 111 1/2, par. 7353)
Sec. 3. For the purposes of this Act, unless the context requires otherwise:
(a) "AIDS" means acquired immunodeficiency syndrome, as defined by the Centers for Disease Control or the National Institutes of Health.
(b) (Blank).
(c) "Department" means the Illinois Department of Public Health.
(d) "Director" means the Director of Public Health.
(e) "HIV" means human immunodeficiency virus, as defined by the Centers for Disease Control and Prevention or the National Institutes of Health.
(f) "Registry" means an official record of reported HIV and AIDS cases.
(Source: P.A. 94-102, eff. 1-1-06.)

(410 ILCS 310/4) (from Ch. 111 1/2, par. 7354)
Sec. 4. (a) The Department shall establish and maintain an HIV/AIDS Registry consisting of a record of all cases of HIV and AIDS which occur in Illinois, and such information concerning those cases as it deems necessary or appropriate in order to conduct thorough and complete epidemiological surveys of HIV and AIDS in Illinois, and to evaluate existing control and prevention measures. Notwithstanding any other provision of this subsection (a), the information concerning those cases included in the Registry shall include all CD4 test results, including counts and percentages of any value, and HIV viral load test results, both detectable and undetectable; provided, however, that hospitals and laboratories may only be required to report such test results for tests performed on or after 90 days after the date that the Department furnishes an electronic method for the reporting of such results to the Department and only if a hospital or laboratory has an electronic health record that enables the hospital or laboratory to identify HIV patients. Until electronic laboratory reporting is established, hospitals and laboratories shall continue to report cases of HIV and AIDS in Illinois in accordance with the administrative rules adopted by the Department that are in effect on May 1, 2011. To the extent feasible, the Registry shall be compatible with other national models so as to facilitate the coordination of information with other data bases.
(b) To facilitate the collection of information relating to cases of HIV and AIDS, the Department shall have the authority to require hospitals, laboratories and other facilities which diagnose such conditions to report cases of HIV and AIDS to the Department or a local health authority if the local health authority serves a population of over 1,000,000 citizens or if the local health authority has been designated by the Department to collect such information, and to require the submission of such other information pertaining to or in connection with such reported cases as the Department deems necessary or appropriate for the purposes of this Act, including all CD4 and HIV viral load test results for those cases included in the Registry. The Department may promulgate rules or regulations specifying the types of information required, requirements for follow up of patients, frequency of reporting, methods of submitting such information and any other details deemed by the Department to be necessary or appropriate for the administration of this Act. Nothing in this Act shall be construed to compel any individual to submit to a medical examination or supervision.
(c) The Director shall by rule establish standards for ensuring the protection of information made confidential or privileged under law.
(Source: P.A. 97-550, eff. 1-1-12.)

(410 ILCS 310/5) (from Ch. 111 1/2, par. 7355)
Sec. 5. The Department shall have the authority to accept, receive and administer on behalf of the Registry grants, gifts, loans or other funds made available to the Registry from any source for the purposes of this Act.
(Source: P.A. 85-929.)

(410 ILCS 310/6) (from Ch. 111 1/2, par. 7356)
Sec. 6. The Department shall file an annual report to the General Assembly beginning August 31, 1989. The report shall include information on the progress of the Registry, as well as descriptions of any related studies which are underway or have been completed.
(Source: P.A. 85-929.)

(410 ILCS 310/7) (from Ch. 111 1/2, par. 7357)
Sec. 7. (a) The Department may not release information gathered pursuant to this Act unless (1) it is in a statistical form that does not identify the reporting entity, physician, and patient in any way, including by address; or (2) the release or transfer is to an Illinois local public health department or to a registry or health department of another state, and is of information concerning a person who is residing in that jurisdiction.
(b) All data obtained directly from medical records of individual patients shall be for the confidential use of the Department and those entities authorized by the Department to view such records in order to carry out the purposes of this Act.
(c) The identity of any person whose condition or treatment has been studied, or any facts which are likely to reveal the identity of such person, shall be confidential and shall not be revealed in any report or any other matter prepared, released or published. Researchers may, however, use the names of persons when requesting additional information for research studies approved by the Department; provided, however, that when a request for additional information is to be made, the Department shall first obtain authorization from the patient or the patient's legally authorized representative.
(d) No liability shall attach to any hospital, physician or other facility submitting information pursuant to this Act based upon a claim that such hospital, physician or facility reported information which may be confidential.
(Source: P.A. 89-381, eff. 8-18-95.)

(410 ILCS 310/8) (from Ch. 111 1/2, par. 7358)
Sec. 8. The Department may promulgate rules and regulations for the implementation of this Act.
(Source: P.A. 85-929.)



410 ILCS 312/ - Infectious Disease Testing Act.

(410 ILCS 312/1)
Sec. 1. Short title. This Act may be cited as the Infectious Disease Testing Act.
(Source: P.A. 100-270, eff. 8-22-17.)

(410 ILCS 312/5)
Sec. 5. Definitions. Definitions. As used in this Act:
"Health care provider" has the meaning ascribed to it under HIPAA, as specified in 45 CFR 160.103.
"Health facility" means a hospital, nursing home, blood bank, blood center, sperm bank, or other health care institution, including any "health facility" as that term is defined in the Illinois Finance Authority Act.
"HIPAA" means the Health Insurance Portability and Accountability Act of 1996, Public Law 104-191, as amended by the Health Information Technology for Economic and Clinical Health Act of 2009, Public Law 111-05, and any subsequent amendments thereto and any regulations promulgated thereunder.
"Law enforcement officer" means any person employed by the State, a county, or a municipality as a policeman, peace officer, auxiliary policeman, or correctional officer or in some like position involving the enforcement of the law and protection of the public interest at the risk of that person's life.
(Source: P.A. 100-270, eff. 8-22-17.)

(410 ILCS 312/10)
Sec. 10. Infectious disease testing. An individual shall be required to submit to a test to detect an infectious disease upon the request of a health care provider, employee of a health facility, PHRN, EMR, EMT, EMT-I, A-EMT, paramedic, firefighter, or law enforcement officer who, accidentally or in the line of duty, comes into direct skin or mucous membrane contact with the blood or bodily fluids of the individual that is of a nature that may transmit an infectious disease, as determined by a physician in his or her medical judgment.
Informed consent is not required for a health care provider or health facility to perform a test on an individual to detect an infectious disease when a health care provider, employee of a health facility, PHRN, EMR, EMT, EMT-I, A-EMT, paramedic, firefighter, or law enforcement officer who, accidentally or in the line of duty, comes into direct skin or mucous membrane contact with the blood or bodily fluids of the individual that is of a nature that may transmit an infectious disease, as determined by a physician in his or her medical judgment.
(Source: P.A. 100-270, eff. 8-22-17.)

(410 ILCS 312/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 100-270, eff. 8-22-17.)



410 ILCS 315/ - Communicable Disease Prevention Act.

(410 ILCS 315/0.01) (from Ch. 111 1/2, par. 22.10)
Sec. 0.01. Short title. This Act may be cited as the Communicable Disease Prevention Act.
(Source: P.A. 86-1324.)

(410 ILCS 315/1) (from Ch. 111 1/2, par. 22.11)
Sec. 1. Certain communicable diseases such as measles, poliomyelitis, invasive pneumococcal disease, and tetanus, may and do result in serious physical and mental disability including an intellectual disability, permanent paralysis, encephalitis, convulsions, pneumonia, and not infrequently, death.
Most of these diseases attack young children, and if they have not been immunized, may spread to other susceptible children and possibly, adults, thus, posing serious threats to the health of the community. Effective, safe and widely used vaccines and immunization procedures have been developed and are available to prevent these diseases and to limit their spread. Even though such immunization procedures are available, many children fail to receive this protection either through parental oversight, lack of concern, knowledge or interest, or lack of available facilities or funds. The existence of susceptible children in the community constitutes a health hazard to the individual and to the public at large by serving as a focus for the spread of these communicable diseases.
It is declared to be the public policy of this State that all children shall be protected, as soon after birth as medically indicated, by the appropriate vaccines and immunizing procedures to prevent communicable diseases which are or which may in the future become preventable by immunization.
(Source: P.A. 97-227, eff. 1-1-12.)

(410 ILCS 315/1.5)
Sec. 1.5. Pneumococcal conjugate vaccine. Notwithstanding Section 2 of this Act, within 30 days of the effective date of this amendatory Act of the 95th General Assembly, the Department shall promulgate rules and regulations, and shall submit those rules and regulations in accordance with the rulemaking first notice requirements under Section 5-40 of the Illinois Administrative Procedure Act, requiring the age-appropriate series of pneumococcal conjugate vaccine, as recommended by the Advisory Committee on Immunization Practices of the Centers for Disease Control and Prevention, to a child younger than 2 years of age who is enrolled or enrolling in a licensed child care facility, as that term is defined in the Child Care Act of 1969. The Department shall also establish protocols for children younger than 2 years of age to catch up on missed doses. A child care facility must be able to furnish proof of compliance with this Section for all children at the facility, beginning January 1, 2008.
The provisions of this Section shall not apply if:
(1) the parent or guardian of the child objects

thereto on the grounds that the administration of immunizing agents conflicts with his or her religious tenets or practices; or

(2) a physician employed by the parent or guardian to

provide care and treatment to the child states that the physical condition of the child is such that the administration of the required immunizing agent would be detrimental to the health of the child.

(Source: P.A. 95-159, eff. 8-14-07.)

(410 ILCS 315/1.10)
Sec. 1.10. Meningococcal conjugate vaccine. The Department of Public Health shall adopt a rule requiring students, upon entering the 6th and 12th grade of any public, private, or parochial school, to receive an immunization containing meningococcal conjugate vaccine that meets the standards approved by the U.S. Public Health Service for such biological products and is in accordance with the recommendations of the Centers for Disease Control and Prevention's Advisory Committee on Immunization Practices. The immunization shall consist of one dose of the MCV4 vaccine for 6th grade entrance and 2 doses for 12th grade entrance, unless the first dose was administered to a child who was 16 years of age or older, in which case only one dose is required at 12th grade entrance. However, if the Centers for Disease Control and Prevention Advisory Committee on Immunization Practices' recommendations for adolescents are updated, then the requirement under this Section should reflect those changes to be current. The immunization requirement shall not apply before 6 months after final rules are approved. Existing Illinois standards for parental or legal guardian objections or medical objections shall be applicable.
(Source: P.A. 98-480, eff. 1-1-14.)

(410 ILCS 315/1.11)
Sec. 1.11. Meningococcal disease brochure. The Department of Public Health shall develop an informational brochure relating to meningococcal disease that states that immunizations against meningococcal disease are available. The Department of Public Health shall make the brochure available on its website and shall notify every public institution of higher education in the State of the availability of the brochure. Each public institution of higher education shall provide a copy of the brochure to all students and if the student is under 18 years of age, to the student's parent or guardian. Such information in the brochure shall include:
(1) the risk factors for and symptoms of

meningococcal disease, how it may be diagnosed, and its possible consequences if untreated;

(2) how meningococcal disease is transmitted;
(3) the latest scientific information on

meningococcal disease immunization and its effectiveness, including information on all meningococcal vaccines receiving a Category A or B recommendation from the Centers for Disease Control and Prevention's Advisory Committee on Immunization Practices;

(4) a statement that any questions or concerns

regarding immunization against meningococcal disease may be answered by contacting the individual's health care provider; and

(5) a recommendation that the current student or

entering student receive meningococcal vaccines in accordance with current guideline from the Centers for Disease Control and Prevention's Advisory Committee on Immunization Practices.

(Source: P.A. 100-342, eff. 1-1-18.)

(410 ILCS 315/2) (from Ch. 111 1/2, par. 22.12)
Sec. 2. The Department of Public Health shall promulgate rules and regulations requiring immunization of children against preventable communicable diseases designated by the Director. Before any regulation or amendment thereto is prescribed, the Department shall conduct a public hearing regarding such regulation. In addition, before any regulation or any amendment to a regulation is adopted, and after the Immunization Advisory Committee has made its recommendations, the State Board of Health shall conduct 3 public hearings, geographically distributed throughout the State, regarding the regulation or amendment to the regulation. At the conclusion of the hearings, the State Board of Health shall issue a report, including its recommendations, to the Director. The Director shall take into consideration any comments or recommendations made by the Board based on these hearings. The Department may prescribe additional rules and regulations for immunization of other diseases as vaccines are developed.
The provisions of this Act shall not apply if:
1. The parent or guardian of the child objects thereto on the grounds that the administration of immunizing agents conflicts with his religious tenets or practices or,
2. A physician employed by the parent or guardian to provide care and treatment to the child states that the physical condition of the child is such that the administration of one or more of the required immunizing agents would be detrimental to the health of the child.
(Source: P.A. 90-607, eff. 6-30-98.)

(410 ILCS 315/2a)
Sec. 2a. (Repealed).
(Source: P.A. 97-244, eff. 8-4-11. Repealed by P.A. 98-353, eff. 1-1-14.)

(410 ILCS 315/2b) (from Ch. 111 1/2, par. 22.12b)
Sec. 2b. From funds appropriated from the Ryan White AIDS Victims Assistance Fund, a special fund in the State treasury which is hereby created, the Illinois Department of Public Health shall make grants to public and private agencies for direct patient care, counselling or assistance for persons who are victims of acquired immunodeficiency syndrome (AIDS) or acquired immunodeficiency syndrome related complex (ARC).
(Source: P.A. 87-342.)

(410 ILCS 315/2c)
Sec. 2c. (Repealed).
(Source: P.A. 88-669, eff. 11-29-94. Repealed by P.A. 92-790, eff. 8-6-02.)

(410 ILCS 315/2d)
Sec. 2d. The Illinois Department of Public Health may pay for health insurance coverage with funds appropriated for this purpose on behalf of persons who are infected with the human immunodeficiency virus (HIV) and are eligible for "continuation coverage" as provided by the federal Consolidated Omnibus Budget Reconciliation Act of 1985 or group health insurance policies. The Illinois Department of Public Health shall adopt rules to establish income eligibility requirements for participation in this health insurance coverage program. The Illinois Department of Public Health shall also adopt rules and regulations to administer this program that are in compliance with the requirements of the federal Ryan White Comprehensive AIDS Resources Emergency Act of 1990.
(Source: P.A. 92-275, eff. 8-7-01.)

(410 ILCS 315/2e)
Sec. 2e. Cervical cancer prevention.
(a) Notwithstanding the provisions of Section 2 of this Act, beginning August 1, 2007, the Department of Public Health must provide all female students who are entering sixth grade and their parents or legal guardians written information about the link between human papillomavirus (HPV) and cervical cancer and the availability of a HPV vaccine.
(b) The Director of Public Health shall prescribe the content of the information required in subsection (a) of this Section.
(c) In order to provide for the expeditious and timely implementation of the provisions of this amendatory Act of the 95th General Assembly, the Department of Public Health shall adopt emergency rules in accordance with Section 5-45 of the Illinois Administrative Procedure Act to the extent necessary to administer the Department's responsibilities under this amendatory Act of the 95th General Assembly. The adoption of emergency rules authorized by this subsection (c) is deemed to be necessary for the public interest, safety, and welfare.
(Source: P.A. 95-422, eff. 8-24-07.)

(410 ILCS 315/3) (from Ch. 111 1/2, par. 22.13)
Sec. 3. The provisions of the Illinois Administrative Procedure Act are hereby expressly adopted and shall apply to all administrative rules and procedures of the Department of Public Health under this Act, except that Section 5-35 of the Illinois Administrative Procedure Act relating to procedures for rule-making does not apply to the adoption of any rule required by federal law in connection with which the Department is precluded by law from exercising any discretion.
(Source: P.A. 88-45.)



410 ILCS 316/ - Ryan White Fund Validation Act.

(410 ILCS 316/1)
Sec. 1. Short title. This Act may be cited as the Ryan White Fund Validation Act.
(Source: P.A. 94-959, eff. 6-27-06.)

(410 ILCS 316/5)
Sec. 5. Findings; purpose; validation.
(a) The General Assembly finds and declares that:
(1) Public Act 88-669 amended Section 2c of the

Communicable Disease Prevention Act, relating to the Ryan White Pediatric and Adult AIDS Fund. The amendment affected the allocation of moneys in the Fund and required grants from the Fund to be made by a competitive selection process. Public Act 88-669 also contained many other provisions.

(2) Section 2c of the Communicable Disease

Prevention Act was repealed by Public Act 92-790, effective August 6, 2002.

(3) The Illinois Supreme Court declared Public Act

88-669 to be unconstitutional as a violation of the single subject clause of the Illinois Constitution in People v. Olender, Docket No. 98932, opinion filed December 15, 2005.

(b) The purpose of this Act is to validate actions taken under Section 2c of the Communicable Disease Prevention Act and to minimize or prevent any problems concerning those actions that may arise from the unconstitutionality of Public Act 88-669.
(c) All otherwise lawful actions taken before the effective date of this Act in reliance on or pursuant to the provisions of Section 2c of the Communicable Disease Prevention Act, as those provisions were set forth in Public Act 88-669 or as subsequently amended, by any officer, employee, or agency of State government or by any other person or entity, and all otherwise lawful grants made under that Section, are hereby validated, except to the extent prohibited under the Illinois or United States Constitution.
(d) This Act applies, without limitation, to actions pending on or after the effective date of this Act, except to the extent prohibited under the Illinois or United States Constitution.
(Source: P.A. 94-959, eff. 6-27-06.)

(410 ILCS 316/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 94-959, eff. 6-27-06.)



410 ILCS 320/ - Prenatal Syphilis Act.

(410 ILCS 320/0.01) (from Ch. 111 1/2, par. 4800)
Sec. 0.01. Short title. This Act may be cited as the Prenatal Syphilis Act.
(Source: P.A. 86-1324.)

(410 ILCS 320/1) (from Ch. 111 1/2, par. 4801)
Sec. 1. Every physician, or other person, attending in a professional capacity a pregnant woman in Illinois, shall take or cause to be taken a sample of blood of such woman at the time of the first examination, and a second sample of blood shall be taken or caused to be taken during the third trimester of pregnancy. These blood specimens shall be submitted to a laboratory approved by the Department of Public Health for a serological test for syphilis approved by the State Department of Public Health. In the event that any such blood test shall show a positive or doubtful result an additional test or tests shall be made. Such serological test or tests shall, upon request of any physician, be made free of charge by the State Department of Public Health or the Health Departments of cities, villages and incorporated towns maintaining laboratories for the testing of blood specimens of any woman who resides in that city, village or incorporated town.
The provisions of this Section shall not apply to any woman who objects to such serological tests on the grounds that such tests are contrary to her religious beliefs and practices.
(Source: P.A. 91-357, eff. 7-29-99.)

(410 ILCS 320/2) (from Ch. 111 1/2, par. 4802)
Sec. 2. In reporting every birth or still birth, physicians and others required to make such reports shall state on the birth certificate or still birth certificate, as the case may be, whether a blood test for syphilis has been made upon a specimen of blood taken from the woman who bore the child for which a birth or still birth certificate is filed, together with the date when the blood specimen was taken and the name of the laboratory making the test. In no event shall the birth or still birth certificate state the result of the test.
(Source: Laws 1939, p. 708.)

(410 ILCS 320/3) (from Ch. 111 1/2, par. 4803)
Sec. 3. This act shall be administered by the State Department of Public Health.
(Source: Laws 1939, p. 708.)



410 ILCS 325/ - Illinois Sexually Transmissible Disease Control Act.

(410 ILCS 325/1) (from Ch. 111 1/2, par. 7401)
Sec. 1. Short title. This Act shall be known and may be cited as the Illinois Sexually Transmissible Disease Control Act.
(Source: P.A. 85-681.)

(410 ILCS 325/2) (from Ch. 111 1/2, par. 7402)
Sec. 2. Findings; intent. The General Assembly finds and declares that sexually transmissible diseases constitute a serious and sometimes fatal threat to the public and individual health and welfare of the people of the State and visitors to the State. The General Assembly finds that the incidence of sexually transmissible diseases is rising at an alarming rate and that these diseases result in significant social, health and economic costs, including infant and maternal mortality, temporary and lifelong disability and premature death. The General Assembly finds that sexually transmissible diseases, by their nature, involve sensitive issues of privacy, and it is the intent of the General Assembly that all programs designed to deal with these diseases afford patients privacy, confidentiality and dignity. The General Assembly finds that medical knowledge and information about sexually transmissible diseases are rapidly changing. The General Assembly intends to provide a program that is sufficiently flexible to meet emerging needs, deals efficiently and effectively with reducing the incidence of sexually transmissible diseases, and provides patients with a secure knowledge that information they provide will remain private and confidential.
(Source: P.A. 85-681.)

(410 ILCS 325/3) (from Ch. 111 1/2, par. 7403)
Sec. 3. Definitions. As used in this Act, unless the context clearly requires otherwise:
(1) "Department" means the Department of Public Health.
(2) "Local health authority" means the full-time official health department of board of health, as recognized by the Department, having jurisdiction over a particular area.
(3) "Sexually transmissible disease" means a bacterial, viral, fungal or parasitic disease, determined by rule of the Department to be sexually transmissible, to be a threat to the public health and welfare, and to be a disease for which a legitimate public interest will be served by providing for regulation and treatment. In considering which diseases are to be designated sexually transmissible diseases, the Department shall consider such diseases as chancroid, gonorrhea, granuloma inguinale, lymphogranuloma venereum, genital herpes simplex, chlamydia, nongonococcal urethritis (NGU), pelvic inflammatory disease (PID)/Acute Salpingitis, syphilis, Acquired Immunodeficiency Syndrome (AIDS), and Human Immunodeficiency Virus (HIV) for designation, and shall consider the recommendations and classifications of the Centers for Disease Control and other nationally recognized medical authorities. Not all diseases that are sexually transmissible need be designated for purposes of this Act.
(4) "Health care professional" means a physician licensed to practice medicine in all its branches, a licensed physician assistant, or a licensed advanced practice registered nurse.
(5) "Expedited partner therapy" means to prescribe, dispense, furnish, or otherwise provide prescription antibiotic drugs to the partner or partners of persons clinically diagnosed as infected with a sexually transmissible disease, without physical examination of the partner or partners.
(Source: P.A. 99-173, eff. 7-29-15; 100-513, eff. 1-1-18.)

(410 ILCS 325/4) (from Ch. 111 1/2, par. 7404)
Sec. 4. Reporting required.
(a) A physician licensed under the provisions of the Medical Practice Act of 1987, an advanced practice registered nurse licensed under the provisions of the Nurse Practice Act, or a physician assistant licensed under the provisions of the Physician Assistant Practice Act of 1987 who makes a diagnosis of or treats a person with a sexually transmissible disease and each laboratory that performs a test for a sexually transmissible disease which concludes with a positive result shall report such facts as may be required by the Department by rule, within such time period as the Department may require by rule, but in no case to exceed 2 weeks.
(b) The Department shall adopt rules specifying the information required in reporting a sexually transmissible disease, the method of reporting and specifying a minimum time period for reporting. In adopting such rules, the Department shall consider the need for information, protections for the privacy and confidentiality of the patient, and the practical abilities of persons and laboratories to report in a reasonable fashion.
(c) Any person who knowingly or maliciously disseminates any false information or report concerning the existence of any sexually transmissible disease under this Section is guilty of a Class A misdemeanor.
(d) Any person who violates the provisions of this Section or the rules adopted hereunder may be fined by the Department up to $500 for each violation. The Department shall report each violation of this Section to the regulatory agency responsible for licensing a health care professional or a laboratory to which these provisions apply.
(Source: P.A. 99-173, eff. 7-29-15; 100-513, eff. 1-1-18.)

(410 ILCS 325/5) (from Ch. 111 1/2, par. 7405)
Sec. 5. Contact investigation. (a) The Department shall adopt rules authorizing interviews and its authorized representatives may interview, or cause to be interviewed, all persons infected with a sexually transmissible disease and all persons whom the Department reasonably believes may be infected with such disease for the purpose of investigating the source and spread of the disease and for the purpose of ordering a person to submit to examination and treatment as necessary for the protection of the public health and safety.
(b) All information gathered in the course of contact investigation pursuant to this Section shall be considered confidential and subject to the provisions of Section 8 of this Act. Such information shall be exempt from inspection and copying under The Freedom of Information Act, as amended.
(c) No person contacted under this Section or reasonably believed to be infected with a sexually transmissible disease who reveals the name or names of sexual contacts during the course of an investigation shall be held liable in a civil action for such revelation, unless the revelation is made falsely or with reckless disregard for the truth.
(d) Any person who knowingly or maliciously disseminates any false information or report concerning the existence of any sexually transmissible disease under this Section is guilty of a Class A misdemeanor.
(Source: P.A. 85-681.)

(410 ILCS 325/5.5) (from Ch. 111 1/2, par. 7405.5)
Sec. 5.5. Risk assessment.
(a) Whenever the Department receives a report of HIV infection or AIDS pursuant to this Act and the Department determines that the subject of the report may present or may have presented a possible risk of HIV transmission, the Department shall, when medically appropriate, investigate the subject of the report and that person's contacts as defined in subsection (c), to assess the potential risks of transmission. Any investigation and action shall be conducted in a timely fashion. All contacts other than those defined in subsection (c) shall be investigated in accordance with Section 5 of this Act.
(b) If the Department determines that there is or may have been potential risks of HIV transmission from the subject of the report to other persons, the Department shall afford the subject the opportunity to submit any information and comment on proposed actions the Department intends to take with respect to the subject's contacts who are at potential risk of transmission of HIV prior to notification of the subject's contacts. The Department shall also afford the subject of the report the opportunity to notify the subject's contacts in a timely fashion who are at potential risk of transmission of HIV prior to the Department taking any steps to notify such contacts. If the subject declines to notify such contacts or if the Department determines the notices to be inadequate or incomplete, the Department shall endeavor to notify such other persons of the potential risk, and offer testing and counseling services to these individuals. When the contacts are notified, they shall be informed of the disclosure provisions of the AIDS Confidentiality Act and the penalties therein and this Section.
(c) Contacts investigated under this Section shall in the case of HIV infection include (i) individuals who have undergone invasive procedures performed by an HIV infected health care provider and (ii) health care providers who have performed invasive procedures for persons infected with HIV, provided the Department has determined that there is or may have been potential risk of HIV transmission from the health care provider to those individuals or from infected persons to health care providers. The Department shall have access to the subject's records to review for the identity of contacts. The subject's records shall not be copied or seized by the Department.
For purposes of this subsection, the term "invasive procedures" means those procedures termed invasive by the Centers for Disease Control in current guidelines or recommendations for the prevention of HIV transmission in health care settings, and the term "health care provider" means any physician, dentist, podiatric physician, advanced practice registered nurse, physician assistant, nurse, or other person providing health care services of any kind.
(d) All information and records held by the Department and local health authorities pertaining to activities conducted pursuant to this Section shall be strictly confidential and exempt from copying and inspection under the Freedom of Information Act. Such information and records shall not be released or made public by the Department or local health authorities, and shall not be admissible as evidence, nor discoverable in any action of any kind in any court or before any tribunal, board, agency or person and shall be treated in the same manner as the information and those records subject to the provisions of Part 21 of Article VIII of the Code of Civil Procedure except under the following circumstances:
(1) When made with the written consent of all persons

to whom this information pertains;

(2) When authorized under Section 8 to be released

under court order or subpoena pursuant to Section 12-5.01 or 12-16.2 of the Criminal Code of 1961 or the Criminal Code of 2012; or

(3) When made by the Department for the purpose of

seeking a warrant authorized by Sections 6 and 7 of this Act. Such disclosure shall conform to the requirements of subsection (a) of Section 8 of this Act.

(e) Any person who knowingly or maliciously disseminates any information or report concerning the existence of any disease under this Section is guilty of a Class A misdemeanor.
(Source: P.A. 99-642, eff. 7-28-16; 100-513, eff. 1-1-18.)

(410 ILCS 325/6) (from Ch. 111 1/2, par. 7406)
Sec. 6. Physical examination and treatment.
(a) Subject to the provisions of subsection (c) of this Section, the Department and its authorized representatives may examine or cause to be examined persons reasonably believed to be infected with or to have been exposed to a sexually transmissible disease.
(b) Subject to the provisions of subsection (c) of this Section, persons with a sexually transmissible disease shall report for complete treatment to a physician licensed under the provisions of the Medical Practice Act of 1987, or shall submit to treatment at a facility provided by a local health authority or other public facility, as the Department shall require by rule or regulation until the disease is noncommunicable or the Department determines that the person does not present a real and present danger to the public health. This subsection (b) shall not be construed to require the Department or local health authorities to pay for or provide such treatment.
(c) No person shall be apprehended, examined or treated for a sexually transmissible disease against his will, under the provisions of this Act, except upon the presentation of a warrant duly authorized by a court of competent jurisdiction. In requesting the issuance of such a warrant the Department shall show by a preponderance of evidence that the person is infectious and that a real and present danger to the public health and welfare exists unless such warrant is issued and shall show that all other reasonable means of obtaining compliance have been exhausted and that no other less restrictive alternative is available. The court shall require any proceedings authorized by this subsection (c) to be conducted in camera. A record shall be made of such proceedings but shall be sealed, impounded and preserved in the records of the court, to be made available to the reviewing court in the event of an appeal.
(d) Any person who knowingly or maliciously disseminates any false information or report concerning the existence of any sexually transmissible disease under this Section is guilty of a Class A misdemeanor.
(e) Taking into account the recommendations of the U.S. Centers for Disease Control and Prevention and other nationally recognized medical authorities, the Department shall provide information and technical assistance as appropriate to health care professionals who provide expedited partner therapy services for persons with sexually transmissible diseases.
(1) Notwithstanding any other provision of law, a

health care professional who makes a clinical diagnosis of chlamydia or gonorrhea may prescribe, dispense, furnish, or otherwise provide prescription antibiotic drugs to the infected person's sexual partner or partners for the treatment of the sexually transmissible disease without physical examination of the partner or partners, if in the judgment of the health care professional the partner is unlikely or unable to present for comprehensive healthcare, including evaluation, testing, and treatment for sexually transmissible diseases. Expedited partner therapy shall be limited to partners who may have been exposed to a sexually transmissible disease within the previous 60 days, if the patient is able to contact the partner.

(2) Health care professionals who provide expedited

partner therapy shall comply with Sections 4 and 5 of the Illinois Sexually Transmissible Disease Control Act.

(3) Health care professionals who provide expedited

partner therapy shall provide counseling for the patient and written materials provided by the Department to be given by the patient to the partner or partners that include at a minimum the following:

(A) a warning that a woman who is pregnant or

might be pregnant must not take certain antibiotics and must immediately contact a health care professional for an examination, and a recommendation for such an examination;

(B) information about the antibiotic and dosage

provided or prescribed; clear and explicit allergy and side effect warnings, including a warning that a partner who has a history of allergy to the antibiotic or the pharmaceutical class of antibiotic must not take the antibiotic and must be immediately examined by a health care professional, and a recommendation for such an examination;

(C) information about the treatment and

prevention of sexually transmissible diseases;

(D) the requirement of abstinence until a period

of time after treatment to prevent infecting others;

(E) notification of the importance of the partner

or partners of the patient to receive examination and testing for HIV and other sexually transmissible diseases, and available resources;

(F) notification of the risk to self, others, and

the public health if the sexually transmissible disease is not completely and successfully treated;

(G) the responsibility of the partner or partners

to inform his or her sex partner or partners of the risk of sexually transmissible disease and the importance of prompt examination and treatment; and

(H) other information as deemed necessary by the

Department.

(4) The Department shall develop and disseminate in

electronic and other formats the following written materials:

(A) informational materials for partners, as

required in item (3) of this subsection (e);

(B) informational materials for persons who are

repeatedly diagnosed with sexually transmissible diseases; and

(C) guidance for health care professionals on the

safe and effective provision of expedited partner therapy.

The Department may offer educational programs about

expedited partner therapy for health care professionals and pharmacists licensed under the Pharmacy Practice Act.

(5) A health care professional prescribing,

dispensing, furnishing, or otherwise providing in good faith without fee or compensation prescription antibiotics to partners under this subsection (e) and providing counseling and written materials as required by item (3) of this subsection (e) shall not be subject to civil or professional liability, except for willful and wanton misconduct. A health care professional shall not be subject to civil or professional liability for choosing not to provide expedited partner therapy.

(6) A pharmacist or pharmacy shall not be subject to

civil or professional liability for choosing not to fill a prescription that would cause the pharmacist or pharmacy to violate any provision of the Pharmacy Practice Act, including the definition of "prescription" set forth in subsection (e) of Section 3 of the Pharmacy Practice Act or the definition of "drug regimen review" set forth in subsection (y) of Section 3 of the Pharmacy Practice Act.

(Source: P.A. 96-613, eff. 1-1-10.)

(410 ILCS 325/7) (from Ch. 111 1/2, par. 7407)
Sec. 7. Quarantine and isolation. (a) Subject to the provisions of subsection (b) of this Section, the Department may order a person to be isolated or a place to be quarantined and made off limits to the public to prevent the probable spread of a sexually transmissible disease, until such time as the condition can be corrected or the danger to the public health eliminated or reduced in such a manner that no substantial danger to the public's health any longer exists.
(b) No person may be ordered to be isolated, and no place may be ordered to be quarantined, except with the consent of such person or owner of such place or upon the order of a court of competent jurisdiction and upon proof by the Department, by clear and convincing evidence, that the public's health and welfare are significantly endangered by a person with a sexually transmissible disease or by a place where there is a significant amount of sexual activity likely to spread a sexually transmissible disease, and upon proof that all other reasonable means of correcting the problem have been exhausted and no less restrictive alternative exists.
(c) This Section shall be considered supplemental to the existing authorities and powers of the Department, and shall not be construed to restrain or restrict the Department in protecting the public health under any other provisions of the law.
(d) Any person who knowingly or maliciously disseminates any false information or report concerning the existence of any sexually transmissible disease in connection with the Department's power of quarantine and isolation is guilty of a Class A misdemeanor.
(Source: P.A. 85-681.)

(410 ILCS 325/8) (from Ch. 111 1/2, par. 7408)
Sec. 8. Confidentiality.
(a) All information and records held by the Department and its authorized representatives relating to known or suspected cases of sexually transmissible diseases shall be strictly confidential and exempt from inspection and copying under The Freedom of Information Act, as amended. The Department and its authorized representatives shall not disclose information and records held by them relating to known or suspected cases of sexually transmissible diseases publicly or in any action of any kind in any court or before any tribunal, board, or agency, and such information shall not be released or made public by a court conducting proceedings authorized by subsection (c) of Section 6 of this Act, except that release of such information may be made under the following circumstances:
(1) When made with the consent of all persons to

which the information applies;

(2) When made for statistical purposes and medical or

epidemiologic information is summarized so that no person can be identified and no names are revealed;

(3) When made to medical personnel, appropriate State

agencies or courts of appropriate jurisdiction to enforce the provisions of this Act and related rules; or

(4) When made to persons determined by the Department

to be or have been at potential risk of HIV transmission pursuant to Section 5.5 of this Act.

(b) (Blank).
(c) A court hearing a request for the issuance of a warrant as authorized in subsection (c) of Section 6 of this Act shall conduct such proceedings in camera. A record shall be made of authorized proceedings but shall be sealed, impounded and preserved in the records of the court, to be made available to the reviewing court in the event of an appeal.
(d) No employee of the Department or its authorized representatives shall be examined in a civil, criminal, special or other proceeding concerning the existence or contents of pertinent records of a person examined or treated for a sexually transmissible disease by the Department or its authorized representatives pursuant to the provisions of this Act, or concerning the existence or contents of such reports received from a private physician or private health facility, pursuant to the provisions of this Act, without the consent of the person examined and treated for such diseases, except in proceedings under Sections 6 and 7 of this Act.
(e) Any person who knowingly violates the confidentiality provisions of this Section is guilty of a Class A misdemeanor.
(f) Any person who knowingly or maliciously disseminates any false information or report concerning the existence of any sexually transmissible disease under this Section is guilty of a Class A misdemeanor.
(Source: P.A. 89-381, eff. 8-18-95.)

(410 ILCS 325/9) (from Ch. 111 1/2, par. 7409)
Sec. 9. Prisoners.
(a) The Department and its authorized representatives may, at its discretion, enter any State, county or municipal detention facility to interview, examine and treat any prisoner for a sexually transmissible disease. Any such State, county or municipal detention facility shall cooperate with the Department and its authorized representative to provide such space as is necessary for the examination and treatment of all prisoners suffering from or suspected of having a sexually transmissible disease.
(b) Nothing in this Section shall be construed as relieving the Department of Corrections or any county or municipality of their primary responsibility for providing medical treatment for prisoners under their jurisdiction, including treatment for sexually transmissible diseases.
(c) Any person who knowingly or maliciously disseminates any false information or report concerning the existence of any sexually transmissible disease under this Section is guilty of a Class A misdemeanor.
(d) The Department, in consultation with the Department of Corrections, shall develop and implement written procedures that establish a process for confidentially notifying and recommending sexually transmissible disease testing of the contacts of a committed person who has been diagnosed with a sexually transmissible disease and for notifying and recommending sexually transmissible disease testing of a committed person who has had contact with one diagnosed with a sexually transmissible disease. The process shall be in accordance with Sections 3, 5, and 8 of this Act.
(Source: P.A. 97-928, eff. 8-10-12.)

(410 ILCS 325/10) (from Ch. 111 1/2, par. 7410)
Sec. 10. Rules. (a) The Department shall adopt such rules as may be necessary for the performance of its duties under this Act.
(b) Rules of the Department for the performance of its duties under this Act shall include criteria, standards and procedures for the identification and contact of any person to be interviewed and subject to examination and treatment under Sections 5 and 6 of this Act.
(Source: P.A. 85-681.)



410 ILCS 330/ - Polio Vaccine Act.

(410 ILCS 330/0.01) (from Ch. 111 1/2, par. 22.99)
Sec. 0.01. Short title. This Act may be cited as the Polio Vaccine Act.
(Source: P.A. 86-1324.)

(410 ILCS 330/1) (from Ch. 111 1/2, par. 22a)
Sec. 1. The Department of Public Health is authorized to acquire and distribute vaccine for the prevention of poliomyelitis for the use of persons in the State of Illinois. Such vaccine shall be distributed to hospitals, clinics, local health departments and other similar organizations and to licensed physicians so that inoculations may be made without a charge for the vaccine on the part of such persons inoculated with the vaccine.
(Source: Laws 1957, p. 37.)

(410 ILCS 330/2) (from Ch. 111 1/2, par. 22b)
Sec. 2. The Department of Public Health may adopt such rules and regulations as may enable it to carry out the provisions of this Act. The provisions of the Illinois Administrative Procedure Act are hereby expressly adopted and shall apply to all administrative rules and procedures of such Department under this Act, except that Section 5-35 of the Illinois Administrative Procedure Act relating to procedures for rule-making does not apply to the adoption of any rule required by federal law in connection with which the Department is precluded by law from exercising any discretion.
(Source: P.A. 88-45.)



410 ILCS 335/ - Perinatal HIV Prevention Act.

(410 ILCS 335/1)
Sec. 1. Short title. This Act may be cited as the Perinatal HIV Prevention Act.
(Source: P.A. 93-566, eff. 8-20-03.)

(410 ILCS 335/5)
(Text of Section from P.A. 100-265)
Sec. 5. Definitions. In this Act:
"Birth center" means a facility licensed by the Department under paragraph (6) of Section 35 of the Alternative Health Care Delivery Act.
"Department" means the Department of Public Health.
"Health care professional" means a physician licensed to practice medicine in all its branches, a licensed physician assistant, or a licensed advanced practice nurse.
"Health care facility" or "facility" means any hospital, birth center, or other institution that is licensed or otherwise authorized to deliver health care services.
"Health care services" means any prenatal medical care or labor or delivery services to a pregnant woman and her newborn infant, including hospitalization.
"Opt-out testing" means an approach in which an HIV test is offered to the patient, such that the patient is notified that HIV testing may occur unless the patient opts out by declining the test.
"Third trimester" means the 27th week of pregnancy through delivery.
(Source: P.A. 99-173, eff. 7-29-15; 100-265, eff. 8-22-17.)

(Text of Section from P.A. 100-513)
Sec. 5. Definitions. In this Act:
"Department" means the Department of Public Health.
"Health care professional" means a physician licensed to practice medicine in all its branches, a licensed physician assistant, or a licensed advanced practice registered nurse.
"Health care facility" or "facility" means any hospital or other institution that is licensed or otherwise authorized to deliver health care services.
"Health care services" means any prenatal medical care or labor or delivery services to a pregnant woman and her newborn infant, including hospitalization.
(Source: P.A. 99-173, eff. 7-29-15; 100-513, eff. 1-1-18.)

(410 ILCS 335/10)
Sec. 10. HIV counseling and offer of HIV testing required.
(a) Every health care professional who provides health care services to a pregnant woman shall, unless she already has a negative HIV status during the third trimester of the current pregnancy, or is already HIV-positive, provide the woman with HIV counseling, as described in subpart (d) of this Section, and shall test her for HIV on an opt-out basis unless she refuses. The counseling and testing or refusal of testing shall comply with the requirements for informed consent in the AIDS Confidentiality Act and be documented in the pregnant woman's medical record as required by the AIDS Confidentiality Act.
A health care professional shall provide the first opt-out HIV testing as early in the woman's pregnancy as possible. The health care professional providing health care services to a pregnant woman in the third trimester shall perform a second round of opt-out HIV testing, ideally by the 36th week of pregnancy, unless the pregnant woman already has a negative HIV status from the third trimester of the current pregnancy, or is already HIV-positive.
(b) Every health care professional or facility that cares for a pregnant woman during labor or delivery shall, unless she already has a negative HIV status from the third trimester of the current pregnancy, or is already HIV-positive, provide the woman with HIV counseling, as described in subpart (d) of this Section, and rapid opt-out HIV testing. The woman in labor or delivery may refuse the HIV test verbally or in writing. The counseling and testing or refusal of testing shall be documented in the laboring or delivering woman's medical record. The health care facility shall adopt a policy that provides that as soon as possible within medical standards after the infant's birth, the delivering mother's HIV test result, if available, shall be noted in the newborn infant's medical record. It shall also be noted in the newborn infant's medical record if the mother's third trimester HIV test result is not available because she was not tested in the third trimester or has declined testing. Any testing or test results shall be documented in accordance with the AIDS Confidentiality Act.
(c) Every health care professional or facility caring for a newborn infant shall, upon delivery or as soon as possible within medical standards after the infant's birth, provide counseling as described in subsection (d) of this Section to the parent or guardian of the infant and perform rapid HIV testing on the infant, when the HIV status of the infant's mother is unknown, or if the delivering woman did not undergo HIV testing in the third trimester of the current pregnancy.
(d) The counseling required under this Section must be provided in accordance with the AIDS Confidentiality Act and must include the following:
(1) For the health of the pregnant woman, the

voluntary nature of the testing, the benefits of HIV testing, including the prevention of transmission, and the requirement that HIV testing be performed unless she refuses and the methods by which she can refuse.

(2) The benefit of HIV testing for herself and the

newborn infant, including interventions to prevent HIV transmission.

(3) The side effects of interventions to prevent HIV

transmission.

(4) The statutory confidentiality provisions that

relate to HIV and acquired immune deficiency syndrome ("AIDS") testing.

(5) The requirement for mandatory testing of the

newborn if the mother's HIV status during the third trimester of pregnancy is unknown and if the mother was not rapidly tested for HIV at delivery.

(6) An explanation of the test, including its

purpose, limitations, and the meaning of its results.

(7) An explanation of the procedures to be followed.
(8) The availability of additional or confirmatory

testing, if appropriate. Counseling may be provided in writing, verbally, or by video, electronic, or other means. The pregnant or delivering woman must be offered an opportunity to ask questions about testing and to decline testing.

(e) All counseling and testing must be performed in accordance with the standards set forth in the AIDS Confidentiality Act, including the informed consent provisions of Sections 4, 7, and 8 of that Act, with the exception of the requirement of consent for testing of newborn infants.
Consent for testing of a newborn infant shall be presumed when a health care professional or health care facility seeks to perform a test on a newborn infant whose mother's HIV status is not known either in the third trimester of pregnancy or at delivery, provided that the counseling required under subsection (d) of this Section and the AIDS Confidentiality Act has taken place.
(f) The Illinois Department of Public Health shall adopt necessary rules to implement this Act by July 1, 2008.
(Source: P.A. 100-265, eff. 8-22-17.)

(410 ILCS 335/15)
Sec. 15. Reporting.
(a) Health care facilities shall adopt a policy that provides that a report of a preliminarily HIV-positive woman identified by a rapid HIV test or a report of a preliminarily HIV-exposed newborn infant identified by a rapid HIV test shall be made to the Department's Perinatal HIV Hotline within 12 hours but not later than 24 hours of the test result. Section 15 of the AIDS Confidentiality Act applies to reporting under this Act, except that the immunities set forth in that Section do not apply in cases of willful or wanton misconduct.
(b) The Department shall adopt rules specifying the information required in reporting the preliminarily HIV-positive pregnant or post-partum woman and preliminarily HIV-exposed newborn infant and the method of reporting. In adopting the rules, the Department shall consider the need for information, protections for the privacy and confidentiality of the infant and parents, the need to provide access to care and follow-up services to the infant, and procedures for destruction of records maintained by the Department if, through subsequent HIV testing, the pregnant or post-partum woman or newborn infant is found to be HIV-negative.
(c) The confidentiality provisions of the AIDS Confidentiality Act shall apply to the reports of cases of perinatal HIV made pursuant to this Section.
(d) Health care facilities shall monthly report aggregate statistics to the Department that include the number of pregnant or delivering women who presented with known HIV status; the number of pregnant women rapidly tested for HIV in labor and delivery as either a first HIV test or a repeat third trimester HIV test; the number of newborn infants rapidly tested for HIV-exposure because the HIV status of the delivering woman was unknown in the third trimester, or the delivering woman refused testing; the number of preliminarily HIV-positive pregnant or delivering women and preliminarily HIV-exposed newborn infants identified; the number of families referred to case management; and other information the Department determines is necessary to measure progress under the provisions of this Act. Health care facilities must report the confirmatory test result when it becomes available for each preliminarily positive rapid HIV test performed on the pregnant or delivering woman and on a newborn.
(e) The Department or its authorized representative shall provide case management services to the preliminarily positive pregnant or post-partum woman or the parent or guardian of the preliminarily positive newborn infant to ensure access to treatment and care and other services where the pregnant or post-partum woman or the parent or guardian of the newborn infant has consented to the services.
(f) Every health care facility caring for a newborn infant whose mother had been diagnosed HIV positive prior to labor and delivery shall report a case of perinatal HIV exposure in accordance with the HIV/AIDS Registry Act, the Illinois Sexually Transmissible Disease Control Act, and rules to be developed by the Department. If after 18 months from the date that the report was submitted, a newborn infant is determined to not have HIV or AIDS, the Department shall remove the newborn infant's name from all reports, records, and files collected or created under this subsection (f).
(Source: P.A. 100-265, eff. 8-22-17.)

(410 ILCS 335/20)
Sec. 20. 24-hour Perinatal HIV Hotline.
(a) The Department of Public Health or its authorized representative shall establish and maintain a 24-hour Perinatal HIV Hotline. The purpose of the hotline is to provide linkage to case management and ensure consultation to help prevent the following:
(1) transmission of HIV during labor and delivery; and
(2) HIV infection of the newborn infant.
(b) The hotline must provide to health care professionals perinatal HIV treatment information in accordance with guidelines established by the U.S. Public Health Service or other nationally-recognized experts, as determined by the Department. An electronic reporting system may replace the telephone hotline if the Department determines the same services can be provided more effectively.
(Source: P.A. 94-910, eff. 6-23-06.)

(410 ILCS 335/25)
Sec. 25. Treatment information. A health care facility shall adopt a policy that provides that when an HIV test performed under this Act shows that a newborn infant is preliminarily HIV-exposed, the infant's parent or guardian shall be informed of the importance of obtaining timely treatment for the infant in order to prevent the newborn from becoming HIV infected, and the mother of the newborn infant shall be informed of the importance of obtaining treatment for her HIV infection. The Department shall provide to health care professionals and health care facilities written information that may be used to satisfy their obligation under this Section.
(Source: P.A. 94-910, eff. 6-23-06.)

(410 ILCS 335/30)
Sec. 30. Objections of parent or guardian to test. The provisions of this Act requiring testing for HIV shall not apply when a parent or guardian of a child objects to HIV testing on the grounds that the test conflicts with the parent's religious tenets and practices. A written statement of the objection shall be presented to the physician or other person whose duty it is to administer and report the tests under the provisions of this Act.
(Source: P.A. 100-265, eff. 8-22-17.)

(410 ILCS 335/35)
Sec. 35. Department report. The Department of Public Health shall prepare an annual report for the Governor and the General Assembly on the implementation of this Act that includes information on the number of HIV-positive pregnant women who presented with known HIV status, the number of pregnant women rapidly tested for HIV in labor and delivery, the number of newborn infants rapidly tested for HIV exposure, the number of preliminarily HIV-positive pregnant women and preliminarily HIV-exposed newborn infants identified, the confirmatory test result for each preliminarily positive rapid HIV test performed on the woman and newborn, the number of families referred to case management, and other information the Department determines is necessary to measure progress under the provisions of this Act. The Department shall assess the needs of health care professionals and facilities for ongoing training in implementation of the provisions of this Act and make recommendations to improve the program.
(Source: P.A. 100-265, eff. 8-22-17.)

(410 ILCS 335/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 93-566, eff. 8-20-03.)



410 ILCS 405/ - Alzheimer's Disease Assistance Act.

(410 ILCS 405/1) (from Ch. 111 1/2, par. 6951)
Sec. 1. Short Title. This Act shall be known and may be cited as the Alzheimer's Disease Assistance Act.
(Source: P.A. 84-378; 84-513.)

(410 ILCS 405/2) (from Ch. 111 1/2, par. 6952)
Sec. 2. Policy declaration. The General Assembly finds that dementia is a general term for cognitive decline caused by various diseases and conditions that result in damaged brain cells or connections between brain cells. Alzheimer's disease is the most common type of dementia, caused by physical changes in the brain and accounting for 60% to 80% of cases. There are many other causes of dementia, known here as related disorders. Today Alzheimer's disease affects an estimated 5,400,000 Americans; approximately 210,000 Illinois citizens have Alzheimer's disease. The General Assembly also recognizes that the incidence of Alzheimer's disease is rising and expected to reach 240,000 in Illinois by 2025. The General Assembly finds that Medicaid costs for individuals with Alzheimer's disease are 9 times higher than the costs for a person without Alzheimer's disease in the same age group and that 71% of all Illinois nursing home residents have some degree of cognitive impairment, with more than half of that group having moderate to severe cognitive decline.
The General Assembly also finds that Alzheimer's is not a normal part of aging, although the greatest known risk factor is increasing age, and the majority of people with Alzheimer's are 65 and older. But Alzheimer's is not just a disease of old age. Up to 5% of people with the disease have early-onset Alzheimer's (also known as younger-onset), which often appears when someone is in their forties or fifties. It is the opinion of the General Assembly that Alzheimer's disease and related disorders cause serious financial, social, and emotional hardships on persons with Alzheimer's disease or related disorders and their families of such a major consequence that it is essential for the State to develop and implement policies, plans, programs and services to alleviate such hardships.
The General Assembly recognizes that there is no known cause or cure of Alzheimer's disease at this time, and that it can progress over an extended period of time and to such a degree that a person with Alzheimer's disease dies from Alzheimer's disease. The General Assembly recognizes that Alzheimer's disease is the sixth leading cause of death across all ages in the United States and the fifth leading cause of death for those aged 65 or older. It is the intent of the General Assembly, through implementation of this Act, to establish a program for the conduct of research regarding the cause, cure and treatment of Alzheimer's disease and related disorders; and, through the establishment of Regional Alzheimer's Disease Assistance Centers and a comprehensive, Statewide system of regional and community-based services, to provide for the identification, evaluation, diagnosis, referral and treatment of individuals with Alzheimer's disease or related disorders. It is also the intent of the General Assembly to provide adequate and appropriate State policy and regulations to ensure that Illinois persons with Alzheimer's disease and related disorders are able to maintain their quality of life and their dignity as they progress through the course of the disease.
(Source: P.A. 97-768, eff. 1-1-13.)

(410 ILCS 405/3) (from Ch. 111 1/2, par. 6953)
Sec. 3. Definitions. As used in this Act:
(a) "Alzheimer's disease" or "Alzheimer's" or "AD" means the most common form of dementia that causes problems with memory, thinking, and behavior. Symptoms usually develop slowly and get worse over time, becoming severe enough to interfere with daily tasks. Symptoms include a decline in memory and the loss of function in at least one other cognitive ability, such as the ability to generate coherent speech or understand written or spoken language; the ability to recognize or identify objects; the ability to execute motor activities; or the ability to think abstractly.
(a-5) "Dementia" means cognitive decline, including a loss of memory and other mental abilities severe enough to interfere with daily life.
(a-10) "Related disorders" or "related dementias" means any other form of dementia that is not caused by Alzheimer's disease.
(a-15) "Dementia-capable State" means that the State of Illinois and its long-term care services, community-based services, and dementia support systems have:
(1) the ability to identify people with dementia and

their caregivers;

(2) information, referral, and service coordination

systems that provide person-centered services to people with dementia and their caregivers;

(3) eligibility criteria for public programs that are

equitable for people with dementia;

(4) coverage of services that people with dementia

and their caregivers are likely to use;

(5) a professional caregiving workforce that knows

about Alzheimer's disease and other dementias and how to serve that population and their caregivers; and

(6) quality assurance systems that take into account

the unique needs of people with dementia and their caregivers.

(b) "Regional Alzheimer's Disease Assistance Center" or "Regional ADA Center" means any postsecondary higher educational institution having a medical school in affiliation with a medical center and having a National Institutes of Health and National Institutes on Aging sponsored Alzheimer's Disease Core Center. Any Regional ADA Center which was designated as having a National Alzheimer's Disease Core Center but no longer carries such designation shall continue to serve as a Regional ADA Center.
(c) "Primary Alzheimer's provider" means a licensed hospital, a medical center under the supervision of a physician licensed to practice medicine in all of its branches, or a medical center that provides medical consultation, evaluation, referral and treatment to persons who may be or who have been diagnosed as individuals with Alzheimer's disease or related disorders pursuant to policies, standards, criteria and procedures adopted under an affiliation agreement with a Regional ADA Center under this Act.
(d) "Alzheimer's disease assistance network" or "ADA network" means the various health, mental health and social services agencies that provide referral, treatment and support services under standards and plans adopted and implemented in conjunction with a Regional ADA Center.
(e) "ADA Advisory Committee" or "Advisory Committee" or "Committee" means the Alzheimer's Disease Advisory Committee created under Section 6 of this Act.
(f) "Department" means the Illinois Department of Public Health.
(Source: P.A. 97-768, eff. 1-1-13.)

(410 ILCS 405/4) (from Ch. 111 1/2, par. 6954)
Sec. 4. Development of standards for a service network and designation of regional centers and primary providers. By January 1, 1987, the Department, in consultation with the Advisory Committee, shall develop standards for the conduct of research and for the identification, evaluation, diagnosis, referral and treatment of individuals with Alzheimer's disease and related disorders and their families through the ADA network of designated regional centers and other providers of service under this Act. Such standards shall include all of the following:
(a) A description of the specific populations and

geographic areas to be served through ADA networks that may be established under this Act.

(b) Standards, criteria and procedures for

designation of Regional ADA Centers, which ensure the provision of quality care to a broad segment of the population through on-site facilities and services and through a network of primary Alzheimer's providers and other providers of service that may be available within the service area defined by the Department. At least 2 Regional ADA Centers shall be conveniently located to serve the Chicago metropolitan area and at least one Regional ADA Center shall be conveniently located to serve the balance of the State. The Regional ADA Centers shall provide at least the following:

(1) comprehensive diagnosis and treatment

facilities and services which have (i) professional medical staff specially-trained in geriatric medicine, neurology, psychiatry and pharmacology, and the detection, diagnosis and treatment of Alzheimer's disease and related disorders, (ii) sufficient support staff who are trained as caregivers to individuals with Alzheimer's disease and related disorders, (iii) appropriate and adequate equipment necessary for diagnosis and treatment, and (iv) such other support services, staff and equipment as may be required;

(2) consultation and referral services for

individuals with AD and their families or demonstrated instances of referral to consultation and referral services provided by organizations and agencies specializing in Alzheimer's disease and related disorders for those affected to ensure informed consent to treatment and to assist them in obtaining necessary assistance and support services through primary Alzheimer's providers and various private and public agencies that may otherwise be available to provide services under this Act;

(3) research programs and facilities to assist

faculty and students in discovering the cause of and the diagnosis, cure and treatment for Alzheimer's disease and related disorders;

(4) training, consultation and continuing

education for caregivers or demonstrated instances of referral to training, consultation, and continuing education provided by organizations and agencies specializing in Alzheimer's disease and related disorders for those affected, including families of those who are affected by Alzheimer's disease and related disorders;

(5) centralized data collection, processing and

storage that will serve as a clearinghouse of information to assist individuals with AD, families and ADA Resources, and to facilitate research; and

(6) programs of scientific and medical research

in relation to Alzheimer's disease and related disorders that are designed and conducted in a manner that may enable such center to qualify for Federal financial participation in the cost of such programs.

(c) Procedures for recording and reporting research

and treatment results by primary Alzheimer's providers and other affiliated providers of service that are within the ADA network to the Regional ADA Center and to the Department.

(d) Policies, procedures and minimum standards and

criteria to be included in affiliation agreements between primary Alzheimer's providers and the Regional ADA Center in the conduct of any research and in the diagnosis, referral and treatment of individuals with Alzheimer's disease and related disorders and their families.

(e) Policies, procedures, standards and criteria,

including medical and financial eligibility factors, governing admission to and utilization of the programs, facilities and services available through the ADA network by persons who may be or who have been diagnosed as having Alzheimer's disease or a related disorder, including forms and procedures for obtaining necessary patient consents to participation in research, and in the reporting and processing of appropriate information in a patient's medical records in relation to consultations, referrals and treatments by the various providers of service within the ADA network.

(Source: P.A. 97-768, eff. 1-1-13.)

(410 ILCS 405/5) (from Ch. 111 1/2, par. 6955)
Sec. 5. State ADA Plan. By January 1, 2014, and every 3 years thereafter, the Department shall prepare a State Alzheimer's Disease Assistance Plan in consultation with the Advisory Committee to guide research, diagnosis, referral and treatment services within each service area described by the Department. To ensure meaningful input by stakeholders into the plan, the Department or members of the General Assembly or other interested parties may hold public hearings at locations throughout the State for input by consumers and providers of care. The Department or members of the General Assembly or other interested parties may also utilize technological means or work with advocacy organizations that have technological capability, such as Webcasts or online surveys, to gather feedback on recommendations from persons and families affected by Alzheimer's disease and the general public. State agencies with programs serving the population impacted by Alzheimer's may also present testimony at one of the State hearings to specify how they are meeting the needs of people with Alzheimer's. Various stakeholders, including related consumer organizations or advocacy organizations as well as individuals with Alzheimer's disease or a related disorder and caregivers of such individuals, may also be invited to provide public comment. The results of any public hearings held pursuant to this Section shall be presented to the Department in a format as determined by the Department to be included in the State Alzheimer's Disease Assistance Plan.
The plan shall incorporate any testimony that may be offered on the following topics:
(1) An assessment of the current and future impact

of Alzheimer's disease on Illinois residents.

(2) An examination of the existing industries,

services, and resources addressing the needs of persons with Alzheimer's, their families, and caregivers.

(3) The development of a strategy to mobilize a State

response to this public health crisis.

(4) Trends in State Alzheimer's population and needs,

including the changing population with dementia, including, but not limited to, the use of State surveillance data of persons with Alzheimer's disease for purposes of having proper estimates of the number of persons in the State with Alzheimer's disease.

(5) The current economic impact of Alzheimer's

disease and related disorders for the State, including the cost of direct and indirect care paid by Medicaid, other federal-State funded programs, the estimated direct and indirect costs of family caregiving, and the cost of Alzheimer's disease to businesses in Illinois.

(6) Existing services, resources, and capacity,

including, but not limited to, the:

(a) type, cost, and availability of dementia

services in this State;

(b) dementia-specific training requirements for

paid professionals at any level and in any provider setting (institutional or home or community based) engaged in the care of persons with dementia;

(c) quality care measures instituted in this

State for long-term care facilities; assisted living facilities; supportive living facilities; or any other residential program available for the care of persons with dementia;

(d) capacity of public safety and law enforcement

to respond to persons with Alzheimer's;

(e) availability of and amount spent by the State

on home and community-based resources for persons with Alzheimer's and related disorders and the availability of State-supported respite care to assist families;

(f) inventory of all residential options for

individuals with dementia in this State, including, but not limited to, long-term special care units for people with dementia, assisted living units for dementia, and supportive living units for dementia;

(g) inventory of geriatric-psychiatric units for

persons with behavior disorders associated with Alzheimer's and related disorders;

(h) specific efforts of State agencies directed

towards persons with Alzheimer's disease and related disorders and the agencies' estimation of resources that will be needed to meet an increased demand; and

(i) level of State support of Alzheimer's

research through Illinois universities or other institutions and the results of such investments reflected both in research outcomes and subsequent federal investment in research in Illinois.

(7) Recommended changes or additions to State

policies, including, but not limited to, directions for the provision of clear and coordinated services and supports to persons and families living with Alzheimer's and related disorders and strategies to address any identified gaps in services.

The plan shall also indicate the number of persons served, the extent of services provided, and the resources required for the delivery of services through the ADA networks established under this Act. Such plan shall identify and describe the duties and accomplishments of each Regional ADA Center, the primary Alzheimer's providers and other various providers of service within the ADA network of the described service area. The Department shall consult with and take into consideration the plans of local and State comprehensive health planning agencies recognized under the Comprehensive Health Planning Act, as well as recommendations regarding Alzheimer's disease and related disorders that may be included in the State Health Improvement Plan.
(Source: P.A. 97-768, eff. 1-1-13.)

(410 ILCS 405/6) (from Ch. 111 1/2, par. 6956)
Sec. 6. ADA Advisory Committee. There is created the Alzheimer's Disease Advisory Committee consisting of 23 voting members appointed by the Director of the Department, as well as 5 nonvoting members as hereinafter provided in this Section. The Director or his designee shall serve as one of the 23 voting members and as the Chairman of the Committee. Those appointed as voting members shall include persons who are experienced in research and the delivery of services to individuals with Alzheimer's disease or a related disorder and their families. Such members shall include 3 physicians licensed to practice medicine in all of its branches, one representative of a licensed hospital, one registered nurse with a specialty in geriatric or dementia care, one representative of a long term care facility under the Nursing Home Care Act, one representative of a long term care facility under the Assisted Living and Shared Housing Act, one representative from a supportive living facility specially serving individuals with dementia, one representative of a home care agency serving individuals with dementia, one representative of a hospice with a specialty in palliative care for dementia, one representative of an area agency on aging as defined by Section 3.07 of the Illinois Act on the Aging, one representative from a leading advocacy organization serving individuals with Alzheimer's disease, one licensed social worker, one representative of law enforcement, 2 individuals with early-stage Alzheimer's disease, 3 family members or representatives of individuals with Alzheimer's disease and related disorders, and 3 members of the general public. Among the physician appointments shall be persons with specialties in the fields of neurology, family medicine, psychiatry and pharmacology. Among the general public members, at least 2 appointments shall include persons 65 years of age or older.
In addition to the 23 voting members, the Directors of the following State agencies or their designees who are qualified to represent each Department's programs and services for those with Alzheimer's disease or related disorders shall serve as nonvoting members: Department on Aging, Department of Healthcare and Family Services, Department of Public Health, Department of Human Services, and Guardianship and Advocacy Commission.
Each voting member appointed by the Director of Public Health shall serve for a term of 2 years, and until his successor is appointed and qualified. Members of the Committee shall not be compensated but shall be reimbursed for expenses actually incurred in the performance of their duties. No more than 12 voting members may be of the same political party. Vacancies shall be filled in the same manner as original appointments.
The Committee shall review all State programs and services provided by State agencies that are directed toward persons with Alzheimer's disease and related dementias, and by consensus recommend changes to improve the State's response to this serious health problem. Such recommendations shall be included in the State plan described in this Act.
(Source: P.A. 97-768, eff. 1-1-13.)

(410 ILCS 405/7) (from Ch. 111 1/2, par. 6957)
Sec. 7. Regional ADA center funding. Pursuant to appropriations enacted by the General Assembly, the Department shall provide funds to hospitals affiliated with each Regional ADA Center for necessary research and for the development and maintenance of services for individuals with Alzheimer's disease and related disorders and their families. For the fiscal year beginning July 1, 2003, and each year thereafter, the Department shall effect payments under this Section to hospitals affiliated with each Regional ADA Center through the Department of Healthcare and Family Services (formerly Illinois Department of Public Aid) under the Excellence in Alzheimer's Disease Center Treatment Act. The Department of Healthcare and Family Services shall annually report to the Advisory Committee established under this Act regarding the funding of centers under this Act. The Department shall include the annual expenditures for this purpose in the plan required by Section 5 of this Act.
(Source: P.A. 97-768, eff. 1-1-13.)



410 ILCS 406/ - Alzheimer's Disease and Related Dementias Services Act.

(410 ILCS 406/1)
(For Act repeal see Section 90)
Sec. 1. Short title. This Act may be cited as the Alzheimer's Disease and Related Dementias Services Act.
(Source: P.A. 99-822, eff. 8-15-16.)

(410 ILCS 406/5)
(For Act repeal see Section 90)
Sec. 5. Purpose. The General Assembly finds that oversight of Alzheimer's disease and related dementias services is in the best interests of individuals diagnosed with Alzheimer's disease or a dementia-related disease and their families and friends struggling to find appropriate services and care. As such, it is the intent of the General Assembly that all Alzheimer's disease and related dementias services shall comply with rules adopted by the Department in compliance with this Act.
(Source: P.A. 99-822, eff. 8-15-16.)

(410 ILCS 406/10)
(For Act repeal see Section 90)
Sec. 10. Definitions. In this Act:
"Department" means the Department of Public Health.
"Director" means the Director of Public Health.
"Alzheimer's disease and related dementias services" means services offered to individuals diagnosed with Alzheimer's disease or a dementia-related disease for the purpose of managing the individual's disease.
(Source: P.A. 99-822, eff. 8-15-16.)

(410 ILCS 406/15)
(For Act repeal see Section 90)
Sec. 15. Applicability. Programs covered by this Act include, but are not limited to, health care facilities licensed or certified by the Assisted Living and Shared Housing Act; Life Care Facilities Act; Nursing Home Care Act; Specialized Mental Health Rehabilitation Act of 2013; Home Health, Home Services, and Home Nursing Agency Licensing Act; Hospice Program Licensing Act; and End Stage Renal Disease Facility Act. This Act does not apply to physicians licensed to practice medicine in all its branches.
(Source: P.A. 99-822, eff. 8-15-16.)

(410 ILCS 406/20)
(For Act repeal see Section 90)
Sec. 20. Alzheimer's disease and related dementias services guidelines.
(a) The Department shall no later than September 1, 2017 publish proposed rules to implement this Act.
(b) The Department shall be granted authority to initiate discussions with all affected provider groups, advocate organizations, and other individuals and groups identified by the Director to be critical to the development of applicable rules upon this Act becoming law.
(Source: P.A. 99-822, eff. 8-15-16.)

(410 ILCS 406/25)
(For Act repeal see Section 90)
Sec. 25. Covered services, disclosures, prohibition, preemption. Upon the adoption of rules implementing this Act:
(1) Any and all Alzheimer's disease or related

dementias services shall comply with the Alzheimer's disease and related dementias services guidelines, except as provided in subsection (d).

(2) Materials defining the philosophy of the

services, specific services offered, and behavior management tactics and drug therapies employed shall be provided upon admission or enrollment, or earlier upon request, including a disclaimer that the services are not certified under the Alzheimer's Disease and Related Dementias Special Care Disclosure Act.

(3) Advertising or verbally offering to provide

Alzheimer's disease and related dementias services that are not in compliance with the requirements set forth in this Act is prohibited.

(4) If a conflict occurs between this Act and the

Assisted Living and Shared Housing Act, the Nursing Home Care Act, or the Alzheimer's Disease and Related Dementias Special Care Disclosure Act, then the Assisted Living and Shared Housing Act, the Nursing Home Care Act, or the Alzheimer's Disease and Related Dementias Special Care Disclosure Act shall prevail.

(Source: P.A. 99-822, eff. 8-15-16.)

(410 ILCS 406/30)
(For Act repeal see Section 90)
Sec. 30. Staff training.
(a) Staff with direct access to clients with Alzheimer's disease or a related dementia hired prior to the adoption of rules implementing this Act shall receive a minimum of 6 hours of initial training within 90 days after the effective date of this Act using Alzheimer's disease and related dementias services certified by the Department, except as provided in subsection (c).
(b) Staff with direct access to clients with Alzheimer's disease or a related dementia hired after the adoption of rules implementing this Act shall complete a minimum of 6 hours of initial training in the first 60 days of employment using an Alzheimer's disease and related dementias services curriculum certified by the Department, except as provided in subsection (c).
(c) Subsections (a) and (b) shall not apply to the following:
(1) staff who received at least 6 hours of comparable

training in compliance with licensure or certified training requirements; and

(2) staff temporarily hired or temporarily detailed

by a facility licensed under the Nursing Home Care Act to permit the facility to meet statutory staffing requirements.

(d) An Alzheimer's disease and related dementias services curriculum certified by the Department must include at a minimum the following topics: understanding dementia, effectively communicating with individuals with dementia, assisting individuals with dementia in performing activities of daily living, problem solving with individuals with dementia who exhibit challenging behavior, fundamentals of dementia care, safe environments, and managing the activities of individuals with dementia.
(e) An individual who received training consistent with the requirements of this Section while employed by another program or through an educational institution or an individual with 3 or more years of experience working with Alzheimer's disease and related dementias services may petition the Department for a waiver of the initial training requirements set forth in this Section. The Department shall evaluate each request on a case by case basis.
(f) Upon the adoption of rules implementing this Act, staff with direct access to clients with dementia shall receive 3 hours of advanced training on caring for individuals with Alzheimer's disease and related dementias each year.
(g) Upon the adoption of rules implementing this Act, Alzheimer's disease and related dementias services program employers shall maintain training records and make them available to the Department on request.
(Source: P.A. 99-822, eff. 8-15-16.)

(410 ILCS 406/35)
(For Act repeal see Section 90)
Sec. 35. Program director. Upon the adoption of rules implementing this Act, in addition to the training required under Section 30 of this Act, the director of an Alzheimer's disease and related dementias services program shall complete an Alzheimer's disease and related dementias services curriculum from a list compiled by the Department or have 5 years of experience as a director of an Alzheimer's disease and related dementias services program.
(Source: P.A. 99-822, eff. 8-15-16.)

(410 ILCS 406/40)
(For Act repeal see Section 90)
Sec. 40. Penalties.
(a) Any entity licensed, certified, or regulated by the State that knowingly holds itself out as a provider of Alzheimer's disease and related dementias services and fails to comply with this Act is deemed to have violated the statute or statutes governing the licensure, certification, or regulation of the entity and any contract or agreement the entity has with the State.
(b) Any entity not operated by the federal government or any agency thereof or individual not covered by subsection (a) that knowingly holds himself, herself, or itself out as a provider of Alzheimer's disease and related dementias services and fails to comply with this Act is guilty of a business offense punishable by a fine of at least $1,001.
(Source: P.A. 99-822, eff. 8-15-16.)

(410 ILCS 406/45)
(For Act repeal see Section 90)
Sec. 45. Assessment. Twenty-four months after the adoption of rules implementing this Act, the Department shall convene a work group made up of experts in Alzheimer's disease and related dementias services programming, providers, families and caregivers, and other interested parties to assess the understanding of and compliance with the Act and rules. The work group shall provide the Director and General Assembly with recommendations related to this Act and rules. Once the recommendations are submitted, the work group shall be disbanded.
(Source: P.A. 99-822, eff. 8-15-16.)

(410 ILCS 406/90)
(For Act repeal see Section 90)
Sec. 90. Repealer.
(a) This Act is repealed as provided in subsection (b) of this Section unless the General Assembly authorizes an extension of the Act for an additional period of 36 months.
(b) Upon the adoption of rules implementing this Act, the Department shall file with the Index Department of the Office of the Secretary of State a declaration to that effect, and shall notify the Clerk of the House of Representatives, the Secretary of the Senate, and the Legislative Reference Bureau of the filing of the declaration. This Act is repealed 36 months after the date specified in the declaration.
(Source: P.A. 99-822, eff. 8-15-16.)

(410 ILCS 406/99)
(For Act repeal see Section 90)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 99-822, eff. 8-15-16.)



410 ILCS 407/ - Excellence in Alzheimer's Disease Center Treatment Act.

(410 ILCS 407/1)
Sec. 1. Short title. This Act may be cited as the Excellence in Alzheimer's Disease Center Treatment Act.
(Source: P.A. 93-929, eff. 8-12-04.)

(410 ILCS 407/5)
Sec. 5. Purpose. This Act is intended to maintain and enhance excellence in Alzheimer's disease treatment in Illinois in order to develop strategies to treat and prevent Alzheimer's disease in Illinois and across the United States, ensure that all Illinois citizens obtain the highest quality clinical care for Alzheimer's disease and other dementias, reduce the enormous societal cost of this disease, ensure that Illinois is a national center for Alzheimer's disease research, and maintain and enhance Illinois' ability to attract additional federal and private funding for these purposes.
(Source: P.A. 93-929, eff. 8-12-04.)

(410 ILCS 407/15)
Sec. 15. Definitions. As used in this Act:
"Academic medical center hospital" means a hospital located in Illinois that is either (i) under common ownership with the college of medicine of a college or university or (ii) a free-standing hospital in which the majority of the clinical chiefs of service are department chairmen in an affiliated medical school.
"Qualified Academic Medical Center Hospital - Pre 1996 Designation" means any academic medical center hospital that was designated by the National Institutes of Health and National Institutes on Aging as an Alzheimer's Disease Core (or Research) Center prior to calendar year 1996.
"Qualified Academic Medical Center Hospital - Post 1996 Designation" means any academic medical center hospital that was designated by the National Institutes of Health and National Institutes on Aging as an Alzheimer's Disease Core (or Research) Center in or after calendar year 1996 through calendar year 2003.
"Medicaid inpatient day of care" means each day contained in the Illinois Department of Public Aid's paid claims database, including obstetrical days multiplied by two and excluding Medicare crossover days, for dates of service occurring during State fiscal year 1998 and adjudicated through June 30, 1999.
(Source: P.A. 93-929, eff. 8-12-04.)

(410 ILCS 407/20)
Sec. 20. Funds created.
(a) The Alzheimer's Disease Center Clinical Fund is created as a special fund in the State treasury, to which the General Assembly shall from time to time appropriate funds and from which the Comptroller shall pay amounts as authorized by law. This Fund is exempt from the provisions of Section 8h of the State Finance Act.
(b) The Alzheimer's Disease Center Expanded Clinical Fund is created as a special fund in the State treasury, to which the General Assembly shall from time to time appropriate funds and from which the Comptroller shall pay amounts as authorized by law. This Fund is exempt from the provisions of Section 8h of the State Finance Act.
(c) The Alzheimer's Disease Center Independent Clinical Fund is created as a special fund in the State treasury, to which the General Assembly shall from time to time appropriate funds and from which the Comptroller shall pay amounts as authorized by law. This Fund is exempt from the provisions of Section 8h of the State Finance Act.
(Source: P.A. 93-929, eff. 8-12-04.)

(410 ILCS 407/25)
Sec. 25. The Alzheimer's Disease Center Clinical Fund.
(a) Each institution defined as a Qualified Academic Medical Center Hospital - Pre 1996 Designation shall be eligible for payments from the Alzheimer's Disease Center Clinical Fund.
(b) Appropriations allocated to this Fund shall be divided among the qualifying hospitals. The Department of Healthcare and Family Services shall calculate payment rates for each hospital qualifying under this Section as follows:
(1) Hospitals that qualify under the Qualified

Academic Medical Center Hospital - Pre 1996 Designation shall be paid a rate of $55.50 for each Medicaid inpatient day of care.

(2) No qualifying hospital shall receive payments

under this Section that exceed $1,200,000.

(c) Payments under this Section shall be made at least quarterly.
(Source: P.A. 95-331, eff. 8-21-07.)

(410 ILCS 407/30)
Sec. 30. The Alzheimer's Disease Center Expanded Clinical Fund.
(a) Each institution defined as a Qualified Academic Medical Center Hospital - Pre 1996 Designation or as a Qualified Academic Medical Center Hospital - Post 1996 Designation shall be eligible for payments from the Alzheimer's Disease Center Expanded Clinical Fund.
(b) Appropriations allocated to this Fund shall be divided among the qualifying hospitals. The Department of Healthcare and Family Services shall calculate payment rates for each hospital qualifying under this Section as follows:
(1) Hospitals that are defined as a Qualifying

Academic Medical Center Hospital - Pre 1996 Designation shall be paid $13.90 for each Medicaid inpatient day of care.

(2) Hospitals that are defined as a Qualifying

Academic Medical Center Hospital - Post 1996 Designation and do not meet the Pre 1996 Designation criterion, shall be paid $10.75 for each Medicaid inpatient day of care.

(3) Hospitals that qualify under the Pre and Post

1996 Designation shall qualify for payments under this Section according to the payment guidelines for Pre 1996 Designated hospitals.

(4) No qualifying hospital shall receive payments

under this Section that exceed $300,000.

(c) Payments under this Section shall be made at least quarterly.
(Source: P.A. 95-331, eff. 8-21-07.)

(410 ILCS 407/35)
Sec. 35. The Alzheimer's Disease Center Independent Clinical Fund.
(a) Each institution defined as a Qualified Academic Medical Center Hospital - Pre 1996 Designation or as a Qualified Academic Medical Center Hospital - Post 1996 Designation may be eligible for payments from the Alzheimer's Disease Center Independent Clinical Fund.
(b) Appropriations allocated to this Fund shall be allocated to specific Qualified Academic Medical Center Hospitals (either Pre 1996 or Post 1996 Designation) for specific and unique clinical/research projects as determined by the General Assembly.
(c) Payments under this Section shall be made at least quarterly.
(Source: P.A. 93-929, eff. 8-12-04.)

(410 ILCS 407/40)
Sec. 40. Use of funds. Reimbursement for medical services under this Act eligible for federal financial participation under Title XIX of the Social Security Act shall be used for the following 6 general purposes:
(1) Clinical Care. Funds disbursed to each Qualified

Academic Medical Center Hospital (either Pre 1996 or Post 1996 Designation) must be used to support clinical care for affected persons and their families. In addition to providing clinical care, the Qualified Academic Medical Center Hospitals (either Pre 1996 or Post 1996 Designation) shall serve as models of multi-disciplinary diagnostic and treatment facilities for Alzheimer's disease and other dementias.

(2) Underserved Community Outreach. Funds disbursed

to each Qualified Academic Medical Center Hospital (either Pre 1996 or Post 1996 Designation) must be used to support some type of outreach program in underserved communities.

(3) Research. Funds disbursed to each Qualified

Academic Medical Center Hospital (either Pre 1996 or Post 1996 Designation) must be used to support research on aging and dementia.

(4) Education. Funds disbursed to each Qualified

Academic Medical Center Hospital (either Pre 1996 or Post 1996 Designation) must be used to support education regarding aging and dementia.

(5) Brain Bank. Funds should be used by each

Qualified Academic Medical Center Hospital (either Pre 1996 or Post 1996 Designation) to support a brain banking program.

(6) Administration. Funds, as needed, may be used to

cover administrative costs, facility costs, and other costs commonly incurred by clinical, research, and educational programs according to the rules governing each Qualified Academic Medical Center Hospital (either Pre 1996 or Post 1996 Designation).

(Source: P.A. 93-929, eff. 8-12-04.)

(410 ILCS 407/45)
Sec. 45. Payment of funds. The Comptroller shall disburse all funds appropriated to the Alzheimer's Disease Center Clinical Fund, the Alzheimer's Disease Center Expanded Clinical Fund, and the Alzheimer's Disease Center Independent Clinical Fund to the appropriate Qualified Academic Medical Center Hospitals (either Pre 1996 or Post 1996 Designation) as the funds are appropriated by the General Assembly and come due under this Act. The payment of these funds shall be made through the Department of Healthcare and Family Services.
(Source: P.A. 95-331, eff. 8-21-07.)

(410 ILCS 407/50)
Sec. 50. Reporting requirements. Qualified Academic Medical Center Hospitals (either Pre 1996 or Post 1996 Designation) receiving payments from the Alzheimer's Disease Center Clinical Fund, the Alzheimer's Disease Center Expanded Clinical Fund, or the Alzheimer's Disease Center Independent Clinical Fund shall submit annual reports to the Department of Public Health and the ADA Advisory Committee.
(Source: P.A. 93-929, eff. 8-12-04.)

(410 ILCS 407/55)
Sec. 55. Payment methodology. The Department of Healthcare and Family Services shall promulgate rules necessary to make payments to the Qualifying Academic Medical Center Hospitals (either Pre 1996 or Post 1996 Designation) utilizing a reimbursement methodology consistent with this Act for distribution of all moneys from the funds in a manner that would help ensure these funds could be matchable to the maximum extent possible under Title XIX of the Social Security Act.
(Source: P.A. 95-331, eff. 8-21-07.)

(410 ILCS 407/60)
Sec. 60. Reimbursements of payments by the State. Nothing in this Act may be used to reduce reimbursements or payments by the State to a Qualifying Academic Medical Center Hospital (either Pre 1996 or Post 1996 Designation) under any other Act.
(Source: P.A. 93-929, eff. 8-12-04.)

(410 ILCS 407/65)
Sec. 65. Contravention of law. Funds received under this Act shall not be used in contravention of any law of this State.
(Source: P.A. 93-929, eff. 8-12-04.)

(410 ILCS 407/900)
Sec. 900. (Amendatory provisions; text omitted).
(Source: P.A. 93-929, eff. 8-12-04; text omitted.)

(410 ILCS 407/905)
Sec. 905. (Amendatory provisions; text omitted).
(Source: P.A. 93-929, eff. 8-12-04; text omitted.)

(410 ILCS 407/910)
Sec. 910. (Amendatory provisions; text omitted).
(Source: P.A. 93-929, eff. 8-12-04; text omitted.)

(410 ILCS 407/999)
Sec. 999. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 93-929, eff. 8-12-04.)



410 ILCS 410/ - Alzheimer's Disease Research Act.

(410 ILCS 410/1) (from Ch. 111 1/2, par. 6901)
Sec. 1. This Act shall be known and may be cited as the Alzheimer's Disease Research Act.
(Source: P.A. 84-324.)

(410 ILCS 410/2) (from Ch. 111 1/2, par. 6902)
Sec. 2.
Each individual taxpayer required to file a return pursuant to the Illinois Income Tax Act desiring to contribute to the Alzheimer's Disease Research Fund may do so by stating the amount of such contribution (not less than $1) on such return. This Section shall not apply to an amended return.
(Source: P.A. 86-678.)

(410 ILCS 410/3) (from Ch. 111 1/2, par. 6903)
Sec. 3. (a) There is created the Alzheimer's Disease Research Fund, a special fund in the State Treasury.
(b) The Department of Public Health shall deposit any donations received for the grant program created pursuant to this Act in the Alzheimer's Disease Research Fund.
(c) The General Assembly may appropriate monies in the Alzheimer's Disease Research Fund to the Department of Public Health for the purpose of awarding grants pursuant to this Act.
(Source: P.A. 84-1265.)

(410 ILCS 410/4) (from Ch. 111 1/2, par. 6904)
Sec. 4. The Department of Public Health shall establish a program to encourage research for the purpose of finding a cure for Alzheimer's Disease. The program shall provide for the awarding of grants to eligible physicians, hospitals, laboratories, educational institutions and other persons for the purpose of enabling such persons to conduct such research. The Department shall establish standards of eligibility for grants under this Act, and may impose reasonable conditions upon which such grants are to be awarded.
(Source: P.A. 84-324.)



410 ILCS 413/ - Epilepsy Disease Assistance Act.

(410 ILCS 413/1)
Sec. 1. Short title. This Act may be cited as the Epilepsy Disease Assistance Act.
(Source: P.A. 94-73, eff. 6-23-05.)

(410 ILCS 413/5)
Sec. 5. Policy declaration. The General Assembly finds that epilepsy is a devastating health condition that afflicts 2,300,000 United States citizens, over 125,000 of whom reside in Illinois. The General Assembly also finds that epilepsy afflicts its victims at all ages, but is particularly devastating to children and the elderly. It is the opinion of the General Assembly that epilepsy can cause serious financial, social, and emotional hardships on the victims and their families of such a major consequence that it is essential for the State to develop and implement policies, plans, and programs to alleviate these hardships.
It is the intent of the General Assembly through implementation of this Act to establish a program for the conduct of epilepsy education, awareness, and treatment initiatives designed to address the service gaps and treatment needs of the people impacted by epilepsy. Additionally, it is the intent of the General Assembly, through a comprehensive, statewide system of community-based services (Epilepsy Treatment and Education Program), to provide for the identification, evaluation, diagnosis, referral, and treatment of victims of this disease.
(Source: P.A. 94-73, eff. 6-23-05.)

(410 ILCS 413/10)
Sec. 10. Duties of the Department.
Subject to the availability of funds for these purposes, the Department of Public Health shall:
(1) Assist in the development of programs for the

care and treatment of persons suffering from epilepsy.

(2) Institute and carry on a statewide educational

initiative among health care professionals, teachers, school administers, public health departments, and families, including the dissemination of information and the conducting of educational programs to assist in the early recognition and referral of persons for appropriate followup and treatment.

(3) Develop standards for determining eligibility for

care and treatment under this program. Among other standards so developed under this paragraph, candidates, to be eligible, must be referred and evaluated by a program properly staffed and affiliated with a national epilepsy program.

(4) Extend assistance to the programs listed in item

(2) in order to facilitate linkages for persons with epilepsy through the following:

(i) referral and evaluation for appropriate care

management and treatment; and

(ii) diagnosis and treatment by epileptologists

and the Epilepsy Foundation.

(Source: P.A. 94-73, eff. 6-23-05.)

(410 ILCS 413/15)
Sec. 15. Epilepsy Advisory Committee. The Epilepsy Advisory Committee is created as a committee within the Department of Public Health. The Epilepsy Advisory Committee shall consist of the Director of Public Health, or his or her designee, who shall serve as a non-voting member and who shall be the co-chair of the Committee, and 13 voting members appointed by the Governor.
The voting members shall include persons who are experienced in the delivery of diagnoses, treatment, and support services to victims of epilepsy and their families. The voting members shall include 3 board-certified neurologists licensed to practice medicine in all of its branches, at least one of whom shall be a Director of a comprehensive epilepsy center; one representative of an educational institution that is affiliated with a medical center in the State; one representative of a licensed hospital; one nurse; one social worker; one representative of an organization established under the Illinois Insurance Code for the purpose of providing health insurance; one representative of each Illinois Epilepsy Foundation affiliate; and 2 people with epilepsy or members of their families.
Each voting member shall serve for a term of 2 years and until his or her successor is appointed and qualified. Members of the Committee shall not be compensated, but shall be reimbursed for expenses actually incurred in the performance of their duties from funds appropriated for that purpose. No more than 9 voting members may be of the same political party. Vacancies shall be filled in the same manner as original appointments.
The Epilepsy Advisory Committee shall advise the Department of Public Health on their duties under this Act.
(Source: P.A. 94-73, eff. 6-23-05.)

(410 ILCS 413/20)
Sec. 20. Regional programs. The Epilepsy Committee shall recommend the establishment of regional epilepsy treatment and education programs designed to provide community services to people with epilepsy and their families.
(Source: P.A. 94-73, eff. 6-23-05.)

(410 ILCS 413/25)
Sec. 25. Epilepsy Treatment and Education Grants-in-Aid Fund. The Epilepsy Treatment and Education Grants-in-Aid Fund is created as a special fund in the State treasury. Using appropriations from the Fund, the Department of Public Health shall provide grants-in-aid (i) to fund necessary educational activities and (ii) for the development and maintenance of services for victims of epilepsy and their families, as managed through an epilepsy program properly staffed and affiliated with a national epilepsy program. The Department shall adopt rules governing the distribution and specific purpose of these grants.
(Source: P.A. 94-73, eff. 6-23-05.)

(410 ILCS 413/30)
Sec. 30. (Amendatory provisions; text omitted).
(Source: P.A. 94-73, eff. 6-23-05; text omitted.)

(410 ILCS 413/35)
Sec. 35. (Amendatory provisions; text omitted).
(Source: P.A. 94-73, eff. 6-23-05; text omitted.)

(410 ILCS 413/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 94-73, eff. 6-23-05.)



410 ILCS 415/ - Experimental Cancer Treatment Act.

(410 ILCS 415/1) (from Ch. 111 1/2, par. 6001)
Sec. 1. This Act shall be known and may be cited as the Experimental Cancer Treatment Act.
(Source: P.A. 83-286.)

(410 ILCS 415/2) (from Ch. 111 1/2, par. 6002)
Sec. 2. For the purposes of this Act, unless the context otherwise requires, the terms used in this Act shall have the following meanings ascribed to them:
(a) "Cancer" means all malignant neoplasms, regardless of the tissue of origin, including malignant lymphoma and leukemia in human beings;
(b) "Department" means the Illinois Department of Public Health;
(d) "Person" means any individual, partnership, corporation or association.
(Source: P.A. 83-286.)

(410 ILCS 415/3) (from Ch. 111 1/2, par. 6003)
Sec. 3. The Department shall establish by rule a procedure for the dissemination of information concerning cancer treatment and may act as a clearinghouse for cancer treatment related materials. The Department may make referrals to appropriate agencies or entities for services relating to cancer treatment.
(Source: P.A. 83-286.)

(410 ILCS 415/4) (from Ch. 111 1/2, par. 6004)
Sec. 4. (a) No person shall undertake to treat cancer unless such person is licensed under the Medical Practice Act of 1987 to practice medicine in all of its branches or is licensed under The Dental Practice Act to practice dentistry or is licensed under the Podiatric Medical Practice Act of 1987 to practice podiatric medicine.
However, the treating of a condition or disease before it is diagnosed as cancer does not constitute a violation of subsection (a) of this Section unless the practitioner knew or had strong reason to suspect that the condition or disease was cancer.
(b) Any person who violates subsection (a) of this Section shall be guilty of a Class 4 felony.
(c) The Attorney General or State's Attorney of the county where a violation of this Act has occurred shall have power to prosecute any violation of this Act and shall have power to maintain an action in the name of the people of the State of Illinois in the circuit court of such county for an injunction to enjoin any person from engaging in any practice which violates this Act.
(d) Nothing in this Act shall apply to any person who, as an exercise of religious freedom, treats the sick or suffering by spiritual means through prayer alone, nor to any person, who, because of his or her religious beliefs, in good faith selects and depends upon spiritual means through prayer for treatment or cure of disease.
(Source: P.A. 85-1440.)

(410 ILCS 415/5) (from Ch. 111 1/2, par. 6005)
Sec. 5. Nothing in this Act shall be construed to relieve any person from any requirement prescribed by or under authority of law with respect to cancer treatments now included or which may hereafter be included within the classifications of cancer treatments as defined in the applicable federal and State laws relating to cancer treatments.
(Source: P.A. 83-286.)



410 ILCS 420/ - Hemophilia Care Act.

(410 ILCS 420/0.01) (from Ch. 111 1/2, par. 2900)
Sec. 0.01. Short title. This Act may be cited as the Hemophilia Care Act.
(Source: P.A. 86-1324.)

(410 ILCS 420/1) (from Ch. 111 1/2, par. 2901)
Sec. 1. Definitions. As used in this Act, unless the context clearly requires otherwise:
(1) "Department" means the Department of Healthcare and Family Services.
(1.5) "Director" means the Director of Healthcare and Family Services and the Director of Insurance.
(2) (Blank).
(3) "Hemophilia" means a bleeding tendency resulting from a genetically determined deficiency in the blood.
(4) (Blank).
(5) "Eligible person" means any resident of the State suffering from hemophilia.
(6) "Family" means:
(a) In the case of a patient who is a dependent of

another person or couple as defined by the Illinois Income Tax Act, all those persons for whom exemption is claimed in the State income tax return of the person or couple whose dependent the eligible person is, and

(b) In all other cases, all those persons for whom

exemption is claimed in the State income tax return of the eligible person, or of the eligible person and his spouse.

(7) "Eligible cost of hemophilia services" means the cost of blood transfusions, blood derivatives, and for outpatient services, of physician charges, medical supplies, and appliances, used in the treatment of eligible persons for hemophilia, plus one half of the cost of hospital inpatient care, minus any amount of such cost which is eligible for payment or reimbursement by any hospital or medical insurance program, by any other government medical or financial assistance program, or by any charitable assistance program.
(8) "Gross income" means the base income for State income tax purposes of all members of the family.
(9) "Available family income" means the lesser of:
(a) Gross income minus the sum of (1) $5,500, and (2)

$3,500 times the number of persons in the family, or

(b) One half of gross income.
(10) (Blank).
(Source: P.A. 98-104, eff. 7-22-13.)

(410 ILCS 420/1.5)
Sec. 1.5. Findings. The General Assembly finds all of the following:
(1) Inherited hemophilia and other bleeding disorders

are devastating health conditions that can cause serious financial, social, and emotional hardships for patients and their families. Hemophilia, which occurs predominantly in males, is a rare but well-known type of inherited bleeding disorder in which one of several proteins normally found in blood are either deficient or inactive, and causing pain, swelling, and permanent damage to joints and muscles. The disorder affects Americans of all racial and ethnic backgrounds. In about one-third of all cases, there is no known family history of the disorder. In these cases, the disease developed after a new or spontaneous gene mutation.

(2) Hemophilia is one of a spectrum of devastating

chronic bleeding disorders impacting Americans. Von Willebrand Disease, another type of bleeding disorder, is caused by a deficiency on the von Willebrand protein. Persons with the disorder often bruise easily, have frequent nosebleeds, or bleed after tooth extraction, tonsillectomy, or other surgery. In some instances, women will have prolonged menstrual bleeding. The disorder occurs in about 1% to 2% of the U.S. population.

(3) Appropriate care and treatment are necessities

for maintaining optimum health for persons afflicted with hemophilia and other bleeding disorders.

(4) While hemophilia and other bleeding disorders are

incurable, advancements in drug therapies are allowing individuals greater latitude in managing their conditions, fostering independence, and minimizing chronic complications such as damage to the joints and muscles, blood-transmitted infectious diseases, and chronic liver diseases. At the same time, treatment for clotting disorders is saving more and more lives. The rarity of these disorders coupled with the delicate processes for producing factors, however, makes treating these disorders extremely costly. As a result, insurance coverage is a major concern for patients and their families.

(5) It is thus the intent of the General Assembly to

coordinate State support for individuals with hemophilia and other bleeding disorders with the health insurance protections made available to all Americans under the Patient Protection and Affordable Care Act.

(Source: P.A. 98-104, eff. 7-22-13.)

(410 ILCS 420/2) (from Ch. 111 1/2, par. 2902)
Sec. 2. The Department shall establish a program for the care and treatment of eligible persons by promoting the development of appropriate resources for their care and treatment and by providing financial assistance in accordance with the further provisions of this Act to eligible persons otherwise unable to pay for appropriate care and treatment.
(Source: P.A. 80-859.)

(410 ILCS 420/2.5)
Sec. 2.5. (Repealed).
(Source: P.A. 96-790, eff. 9-25-09. Repealed by P.A. 98-104, eff. 7-22-13.)

(410 ILCS 420/3) (from Ch. 111 1/2, par. 2903)
Sec. 3. The powers and duties of the Department shall include the following:
(1) Develop standards for determining eligibility for

care and treatment under this program. Among other standards developed under this Section, persons suffering from hemophilia must be evaluated in a center properly staffed and equipped for such evaluation, but not operated by the Department.

(2) (Blank).
(3) Extend financial assistance to eligible persons

in order that they may obtain blood and blood derivatives for use in hospitals, in medical and dental facilities, or at home. The Department shall extend financial assistance in each fiscal year to each family containing one or more eligible persons in the amount of (a) the family's eligible cost of hemophilia services for that fiscal year, minus (b) one fifth of its available family income for its next preceding taxable year. The Director may extend financial assistance in the case of unusual hardships, according to specific procedures and conditions adopted for this purpose in the rules and regulations promulgated by the Department to implement and administer this Act.

(4) (Blank).
(5) Promulgate rules and regulations for the

implementation and administration of this Act.

Effective January 1, 2014, coverage under this Act shall be coordinated with the requirements of the Patient Protection and Affordable Care Act and eligibility under this Act shall be available only to individuals who have met their obligations under the Patient Protection and Affordable Care Act to obtain health insurance. For purposes of this Act, payment of a tax penalty for failing to obtain insurance is not considered fulfilling the obligation to obtain health insurance under the Patient Protection and Affordable Care Act. Coverage of blood and blood derivatives for use in hospitals, in medical and dental facilities, or at home shall be coordinated with the individual's health insurance plan.
The Department of Healthcare and Family Services, the Department of Human Services, and the Illinois health insurance marketplace shall work cooperatively to assist persons enrolled for services under this Act to obtain health insurance coverage prior to January 1, 2014.
On and after July 1, 2012, the Department shall reduce any rate of reimbursement for services or other payments or alter any methodologies authorized by this Act or the Illinois Public Aid Code to reduce any rate of reimbursement for services or other payments in accordance with Section 5-5e of the Illinois Public Aid Code.
(Source: P.A. 97-689, eff. 6-14-12; 98-104, eff. 7-22-13.)

(410 ILCS 420/3.5)
Sec. 3.5. (Repealed).
(Source: P.A. 90-587, eff. 7-1-98. Repealed by P.A. 92-790, eff. 8-6-02.)

(410 ILCS 420/4)
Sec. 4. (Repealed).
(Source: P.A. 90-587, eff. 7-1-98. Repealed by P.A. 95-12, eff. 7-2-07.)

(410 ILCS 420/5) (from Ch. 111 1/2, par. 2905)
Sec. 5. The Illinois Administrative Procedure Act is hereby expressly adopted and incorporated herein as if all of the provisions of such Act were included in this Act, except that in case of conflict between the Illinois Administrative Procedure Act and this Act, the provisions of this Act shall control.
(Source: P.A. 80-859.)



410 ILCS 430/ - Renal Disease Treatment Act.

(410 ILCS 430/0.01) (from Ch. 111 1/2, par. 22.30)
Sec. 0.01. Short title. This Act may be cited as the Renal Disease Treatment Act.
(Source: P.A. 86-1324.)

(410 ILCS 430/1) (from Ch. 111 1/2, par. 22.31)
Sec. 1. The Department of Healthcare and Family Services shall establish a program for the care and treatment of persons suffering from chronic renal diseases. This program shall assist persons suffering from chronic renal diseases who require lifesaving care and treatment for such renal disease, but who are unable to pay for such services on a continuing basis.
(Source: P.A. 95-331, eff. 8-21-07.)

(410 ILCS 430/2)
Sec. 2. (Repealed).
(Source: P.A. 95-331, eff. 8-21-07. Repealed by P.A. 98-104, eff. 7-22-13.)

(410 ILCS 430/3) (from Ch. 111 1/2, par. 22.33)
Sec. 3. Duties of Departments of Healthcare and Family Services and Public Health.
(A) The Department of Healthcare and Family Services shall:
(a) Develop standards for determining eligibility

for care and treatment under this program. Among other standards so developed under this paragraph, candidates, to be eligible for care and treatment, must be evaluated in a center properly staffed and equipped for such evaluation.

(b) (Blank).
(c) (Blank).
(d) Extend financial assistance to persons suffering

from chronic renal diseases in obtaining:

(1) Treatment in a dialysis facility;
(2) Hospital treatment for dialysis and

transplant surgery;

(3) Treatment in a limited care facility;
(4) Home dialysis training; and
(5) Home dialysis.
(e) (Blank).
(f) On and after July 1, 2012, the Department shall

reduce any rate of reimbursement for services or other payments or alter any methodologies authorized by this Act or the Illinois Public Aid Code to reduce any rate of reimbursement for services or other payments in accordance with Section 5-5e of the Illinois Public Aid Code.

Effective January 1, 2014, coverage under this Act shall be coordinated with the requirements of the Patient Protection and Affordable Care Act and eligibility under this Act shall be available only to individuals who have met their obligations under the Patient Protection and Affordable Care Act to obtain health insurance. For purposes of this Act, payment of a tax penalty for failing to obtain insurance is not considered fulfilling the obligation to obtain health insurance under the Patient Protection and Affordable Care Act. Coverage of the services listed in paragraph (d) of this subsection shall be coordinated with the individual's health insurance plan.
The Department of Healthcare and Family Services, the Department of Human Services, and the Illinois health insurance marketplace shall work cooperatively to assist persons enrolled for services under this Act to obtain health insurance coverage prior to January 1, 2014.
(B) The Department of Public Health shall:
(a) Assist in the development and expansion of

programs for the care and treatment of persons suffering from chronic renal diseases, including dialysis and other medical or surgical procedures and techniques that will have a lifesaving effect in the care and treatment of persons suffering from these diseases.

(b) Assist in the development of programs for the

prevention of chronic renal diseases.

(c) Institute and carry on an educational program

among physicians, hospitals, public health departments, and the public concerning chronic renal diseases, including the dissemination of information and the conducting of educational programs concerning the prevention of chronic renal diseases and the methods for the care and treatment of persons suffering from these diseases.

(Source: P.A. 97-689, eff. 6-14-12; 98-104, eff. 7-22-13.)

(410 ILCS 430/3.01) (from Ch. 111 1/2, par. 22.33.01)
Sec. 3.01. The provisions of the Illinois Administrative Procedure Act are hereby expressly adopted and shall apply to all administrative rules and procedures of the Department of Healthcare and Family Services under this Act, except that Section 5-35 of the Illinois Administrative Procedure Act relating to procedures for rule-making does not apply to the adoption of any rule required by federal law in connection with which the Department is precluded by law from exercising any discretion.
(Source: P.A. 95-331, eff. 8-21-07.)



410 ILCS 440/ - Rheumatic Fever and Heart Disease Medicine Act.

(410 ILCS 440/0.09) (from Ch. 111 1/2, par. 22.09)
Sec. 0.09. Short title. This Act may be cited as the Rheumatic Fever and Heart Disease Medicine Act.
(Source: P.A. 86-1324.)

(410 ILCS 440/1) (from Ch. 111 1/2, par. 22.1)
Sec. 1. The Department of Public Health is authorized to acquire and distribute prophylactic medicines for the prevention of rheumatic fever and rheumatic heart disease for the use of registered medically indigent rheumatic fever and rheumatic heart disease patients, certified by their physicians as being in need of this medication.
(Source: Laws 1957, p. 2273.)

(410 ILCS 440/2) (from Ch. 111 1/2, par. 22.2)
Sec. 2. The Department of Public Health may adopt such rules and regulations as may enable it to carry out the provisions of this Act. The provisions of the Illinois Administrative Procedure Act are hereby expressly adopted and shall apply to all administrative rules and procedures of the Department under this Act, except that Section 5-35 of the Illinois Administrative Procedure Act relating to procedures for rule-making does not apply to the adoption of any rule required by federal law in connection with which the Department is precluded by law from exercising any discretion.
(Source: P.A. 88-45.)



410 ILCS 445/ - Rare Disease Commission Act.

(410 ILCS 445/1)
(Section scheduled to be repealed on January 1, 2020)
Sec. 1. Short title. This Act may be cited as the Rare Disease Commission Act.
(Source: P.A. 99-773, eff. 1-1-17.)

(410 ILCS 445/5)
(Section scheduled to be repealed on January 1, 2020)
Sec. 5. Definitions. As used in this Act, unless the context requires otherwise:
"Chairperson" means the Chairperson of the Rare Disease Commission.
"Commission" means the Rare Disease Commission.
"Rare disease" means a disease that affects less than 200,000 people in the United States.
"Relative" means a spouse, parent, parent-in-law, sibling, sibling-in-law, child, child-in-law, grandparent, aunt, or uncle.
"Vice-Chairperson" means the Vice-Chairperson of the Rare Disease Commission.
(Source: P.A. 99-773, eff. 1-1-17.)

(410 ILCS 445/10)
(Section scheduled to be repealed on January 1, 2020)
Sec. 10. Commission created; membership.
(a) There is created the Rare Disease Commission to advise the State on issues pertaining to the care and treatment of individuals with rare diseases.
(b) The Commission shall be composed of 15 members:
(1) Eleven members shall be appointed by the Governor

from residents of the State whose position, knowledge, or experience enables them to reasonably represent the concerns, needs, and recommendations of those with rare diseases, including physicians or health care providers who treat patients with rare diseases. At a minimum, 5 members of the Commission shall be persons who either have a rare disease or are a family member of a person living with a rare disease. In making the appointments under this paragraph (1), the Governor shall consider nominations made by advocacy groups for rare diseases and community-based organizations.

(2) One member of the Senate appointed by the

President of the Senate.

(3) One member of the Senate appointed by the

Minority Leader of the Senate.

(4) One member of the House of Representatives

appointed by the Speaker of the House of Representatives.

(5) One member of the House of Representatives

appointed by the Minority Leader of the House of Representatives.

(c) The Chairperson of the Commission shall be elected from the Commission's membership by a simple majority vote of the total membership of the Commission. The Vice-Chairperson of the Commission shall be elected from the Commission's membership by a simple majority vote of the total membership of the Commission.
(d) The Governor, President of the Senate, Minority Leader of the Senate, Speaker of the House of Representatives, and Minority Leader of the House of Representatives shall make their initial appointments to the Commission by February 1, 2017.
(e) All members shall be appointed for terms of 3 years. No member shall serve more than 2 consecutive terms. A member shall serve until his or her successor is appointed and qualified.
(f) Vacancies in Commission membership shall be filled in the same manner as initial appointments. Appointments to fill vacancies occurring before the expiration of a term shall be for the remainder of the unexpired term.
(g) Total membership of the Commission consists of the number of members serving on the Commission not including any vacant positions. A quorum shall consist of a simple majority of total membership and shall be sufficient to conduct the transaction of business of the Commission, unless stipulated otherwise in the by-laws of the Commission.
(h) The Commission shall meet at least quarterly.
(Source: P.A. 99-773, eff. 1-1-17.)

(410 ILCS 445/15)
(Section scheduled to be repealed on January 1, 2020)
Sec. 15. Study; recommendations. The Commission shall make recommendations to the General Assembly, in the form of an annual report through 2020, regarding:
(1) the use of prescription drugs and innovative

therapies for children and adults with rare diseases, and specific subpopulations of children or adults with rare diseases, as appropriate, together with recommendations on the ways in which this information should be used in specific State programs that (A) provide assistance or health care coverage to individuals with rare diseases or broader populations that include individuals with rare diseases, or (B) have responsibilities associated with promoting the quality of care for individuals with rare diseases or broader populations that include individuals with rare diseases;

(2) legislation that could improve the care and

treatment of adults or children with rare diseases;

(3) in coordination with the Genetic and Metabolic

Diseases Advisory Committee, the screening of newborn children for the presence of genetic disorders; and

(4) any other issues the Commission considers

appropriate.

The Commission shall submit its annual report to the General Assembly no later than December 31 of each year.
(Source: P.A. 99-773, eff. 1-1-17.)

(410 ILCS 445/20)
(Section scheduled to be repealed on January 1, 2020)
Sec. 20. Administrative support. The Department of Public Health shall provide administrative and other support to the Commission.
(Source: P.A. 99-773, eff. 1-1-17.)

(410 ILCS 445/90)
(Section scheduled to be repealed on January 1, 2020)
Sec. 90. Repeal. This Act is repealed on January 1, 2020.
(Source: P.A. 99-773, eff. 1-1-17.)

(410 ILCS 445/99)
(Section scheduled to be repealed on January 1, 2020)
Sec. 99. Effective date. This Act takes effect January 1, 2017.
(Source: P.A. 99-773, eff. 1-1-17.)



410 ILCS 503/ - Arthritis Quality of Life Initiative Act.

(410 ILCS 503/1)
Sec. 1. Short title. This Act may be cited as the Arthritis Quality of Life Initiative Act.
(Source: P.A. 91-750, eff. 1-1-01.)

(410 ILCS 503/5)
Sec. 5. Legislative findings. The General Assembly finds and declares that:
(1) Arthritis is the most common, physically

disabling, and costly chronic disease in the United States; it affects 14.5% of the population or more than 40,000,000 Americans of all ages. One in every 7 people and one in every 3 families are affected by the disease.

(2) Arthritis is the nation's number one disabling

disease and disables 7,000,000 Americans. It is one of the most common and disabling chronic conditions reported by women and far exceeds the reporting of hypertension, heart disease, diabetes, and breast, cervical, and ovarian cancers.

(3) With an aggregate cost of about 1.1% of the gross

national product or an estimated $64,800,000,000 annually in medical expenses, lost wages, and associated economic losses, arthritis and other rheumatic diseases have a significant economic impact on the nation.

(4) As the leading cause of industrial absenteeism

after the common cold, arthritis accounts nationally for 500,000,000 days of restricted activity and 27,000,000 days lost from work each year.

(5) The federal Centers for Disease Control and

Prevention project that by the year 2020, the incidence of arthritis will increase by 59% in the State and throughout the country, affecting 20% of the population.

(6) Programs and services presently are available

that can dramatically impact on early diagnosis and treatment as well as the quality of life of people with arthritis.

(7) A mechanism for broader dissemination of these

programs and services aimed at prevention, information, and education is needed to help reduce the physical and emotional impact of arthritis and its associated health care and related costs.

(Source: P.A. 97-227, eff. 1-1-12.)

(410 ILCS 503/10)
Sec. 10. Definitions. In this Act:
"Arthritis" means any of the more than 130 types of arthritis and rheumatic diseases.
"Department" means the Department of Public Health.
"Director" means the Director of Public Health.
"Initiative" means the arthritis quality of life initiative established pursuant to this Act.
(Source: P.A. 91-750, eff. 1-1-01.)

(410 ILCS 503/15)
Sec. 15. Initiative.
(a) Subject to appropriation for this purpose, the Director shall establish an arthritis quality of life initiative in the Department. The purpose of the initiative is to promote (i) public awareness about arthritis, (ii) options for prevention, (iii) the value of early diagnosis and treatment, and (iv) the delivery of programs and services aimed at prevention of complications and improvement of quality of life. The Department may accept, for the purpose of establishing the initiative, any special grant of money, services, or property from the federal government or any of its agencies or from the private sector, in addition to moneys provided by the State.
(b) The initiative shall include the following:
(1) Development of a list of providers of specialized

services for arthritis, including a cautionary statement about the current status of arthritis research, prevention, and treatment.

(2) A public information and outreach campaign

including appropriate educational material to promote early diagnosis and treatment of arthritis and other rheumatic diseases.

(Source: P.A. 91-750, eff. 1-1-01.)

(410 ILCS 503/30)
Sec. 30. Rules. The Department shall adopt rules necessary to implement this Act.
(Source: P.A. 91-750, eff. 1-1-01.)



410 ILCS 505/ - Autopsy Act.

(410 ILCS 505/0.01) (from Ch. 31, par. 40)
Sec. 0.01. Short title. This Act may be cited as the Autopsy Act.
(Source: P.A. 86-1324.)

(410 ILCS 505/1) (from Ch. 31, par. 41)
Sec. 1. a. "Physician" means any person authorized to practice medicine in all its branches in accordance with the Medical Practice Act of 1987, as amended, and wherever possible, such "Physician" shall be one having special training in pathology.
b. "Hospital" means any place authorized to operate under the "Hospital Licensing Act", approved July 1, 1953, as amended, and any hospital or similar care facility maintained by the State of Illinois or any department or agency thereof.
c. "Surviving relative" means the spouse, an adult child, the parent, or an adult brother or sister of the decedent.
d. "Written authorization" means any printed, typed or handwritten communication signed by the person granting the authorization.
(Source: P.A. 85-1209.)

(410 ILCS 505/2) (from Ch. 31, par. 42)
Sec. 2. Any physician may perform an autopsy upon the body of a decedent; provided,
a. he has a written authorization from the decedent (or from an agent of the decedent as authorized by the decedent under the Powers of Attorney for Health Care Law, as now or hereafter amended) to do so; or
b. a written authorization from a surviving relative who has the right to determine the method for disposing of the body or a next of kin or other person who has such right; or
c. a telegraphic or telephonic authorization from (i) a surviving relative who has the right to determine the method for disposing of the body or a next of kin or other person who has such right or (ii) an agent of the decedent as authorized by the decedent under the Powers of Attorney for Health Care Law, as now or hereafter amended; provided, the telegraphic or telephonic authorization is verified, in writing, by at least 2 persons who were present at the time and place the authorization was received;
d. where 2 or more persons have equal right to determine the method for disposing of the body, the authorization of only one such person shall be necessary, unless, before the autopsy is performed, any others having such equal right shall object in writing or, if not physically present in the community where the autopsy is to be performed, by telephonic or telegraphic communication to the physician by whom the autopsy is to be performed, in which event, the authorization shall be deemed insufficient.
In the case of a suspicious child death, the physician shall be a pathologist certified by the Department of Public Health's Advisory Board on Necropsy Services.
Authorization may be given to a physician or hospital administrator or his duly authorized representative, but only a physician shall perform the autopsy.
(Source: P.A. 86-736.)

(410 ILCS 505/3) (from Ch. 31, par. 43)
Sec. 3. The authorized personnel of a hospital or other qualified personnel selected by a physician may assist a physician performing an autopsy.
(Source: Laws 1965, p. 2996.)

(410 ILCS 505/4) (from Ch. 31, par. 44)
Sec. 4. The provisions of this Act shall not apply to a case of death without attendance by a physician, where the decedent was under treatment by a duly authorized practitioner of a recognized church or religious denomination which relies upon prayer or spiritual means alone for healing.
(Source: Laws 1965, p. 2996.)

(410 ILCS 505/5) (from Ch. 31, par. 45)
Sec. 5. Nothing in this Act shall be construed to contravene or supersede the provisions of "An Act to revise the law in relation to coroners", approved February 6, 1874, as amended.
(Source: Laws 1965, p. 2996.)



410 ILCS 510/ - Cadaver Act.

(410 ILCS 510/0.01) (from Ch. 144, par. 1550)
Sec. 0.01. Short title. This Act may be cited as the Cadaver Act.
(Source: P.A. 86-1324.)

(410 ILCS 510/1) (from Ch. 144, par. 1551)
Sec. 1. Superintendents of penitentiaries, houses of correction and bridewells, hospitals, state charitable institutions and county homes, coroners, sheriffs, jailors, funeral directors and all other state, county, town and city officers, in whose custody is the body of any deceased person, required to be buried at public expense, shall, in the absence of disposition of such body, or any part thereof by will or other written instrument, give permission to any physician or surgeon licensed in Illinois, or to any medical college or school, or other institution of higher science education or school of mortuary science, public or private, of any city, town or county, upon his or their receipt in writing and request therefor, to receive and remove free of public charge or expense, after having given proper notice to relatives or guardians of the deceased, the bodies of such deceased persons about to be buried at public expense, to be by him or them used within the state, for advancement of medical, anatomical, biological or mortuary science. Preference shall be given to medical colleges or schools, public or private and such bodies to be distributed to and among the same, equitably, the number assigned to each, being in proportion to the students of each college or school: except, if any person claiming to be, and satisfying the proper authorities that he is of kindred of the deceased asks to have the body for burial, it shall, in the absence of other disposition of such body, or any part thereof by will, court order or other written instrument, be surrendered for interment. Any medical college or school, or other institution of higher science education or school of mortuary science, public and private, or any officers of the same, that receive the bodies of deceased persons for the purposes of scientific study, under the provisions of this Act, shall furnish the same to students of medicine, surgery and biological or mortuary sciences, who are under their instruction, at a price not exceeding the sum of $5 for each and every such deceased body so furnished.
(Source: Laws 1965, p. 1980.)

(410 ILCS 510/2) (from Ch. 144, par. 1552)
Sec. 2. Any physician or surgeon licensed in Illinois, or any medical college or school, or other institution of higher science education or school of mortuary science, public or private, before receiving any dead body under this Act, shall give to the proper authority a sufficient receipt and bond that the body shall be used only for the promotion of medical, anatomical, biological or mortuary science within this State. No dead human body may be received by a physician or surgeon, medical college or school, or other institution or school unless the body is accompanied by a Permit for Disposition of Dead Human Body as provided by Section 21 of the Vital Records Act and the Rules and Regulations for the Transportation and Disposal of the Dead as promulgated by the Illinois Department of Public Health. Whoever (1) uses a dead human body for any other purpose, or (2) removes a dead human body beyond the limits of this State, or (3) sells or buys any dead human body or traffics in dead human bodies; or (4) receives any dead human body that is not accompanied by a Permit for Disposition of Dead Human Body, is guilty of a Class A misdemeanor. Every fine accruing from a conviction under this Section shall be paid into the common school fund of the county where the offense was committed.
(Source: P.A. 87-895.)

(410 ILCS 510/3) (from Ch. 144, par. 1553)
Sec. 3. Any officer refusing to deliver the remains or body of any deceased person when demanded in accordance with the provisions of this act, shall be guilty of a petty offense; and for a third offense, or any offense thereafter, the person shall be guilty of a Class A misdemeanor.
(Source: P.A. 77-2709.)

(410 ILCS 510/4) (from Ch. 144, par. 1554)
Sec. 4. It shall be the duty of preceptors, professors and teachers, and all officers of medical colleges or schools, public or private, who shall receive any dead body or bodies, in pursuance of the provisions of this act, decently to bury, in some public cemetery, or to cremate the same in a furnace properly constructed for that purpose, the remains of all bodies, after they shall have answered the purposes of study aforesaid, and for any neglect or violation of the provisions of this act, the party or parties so violating or neglecting, shall, be guilty of a Class A misdemeanor.
(Source: P.A. 77-2709.)



410 ILCS 511/ - Down Syndrome Information and Awareness Act.

(410 ILCS 511/1)
Sec. 1. Short title. This Act may be known as the Down Syndrome Information and Awareness Act.
(Source: P.A. 99-142, eff. 1-1-16.)

(410 ILCS 511/5)
Sec. 5. Definitions. As used in this Act:
"Clearinghouse" means a central institution or agency for the collection, maintenance, and distribution of materials related to Down syndrome.
"Department" means the Department of Public Health.
"Down syndrome" means a chromosomal condition caused by an error in cell division that results in the presence of an extra whole or partial copy of chromosome 21.
"First call program" means a volunteer group of individuals who make themselves available to parents of children newly diagnosed with Down syndrome.
"Health care provider" means any physician, hospital facility, or other person that is licensed or otherwise authorized to deliver health care services.
(Source: P.A. 99-142, eff. 1-1-16.)

(410 ILCS 511/10)
Sec. 10. Down syndrome information. The Department shall make available up-to-date, evidence-based written information about Down syndrome that has been reviewed by medical experts and State and national Down syndrome organizations, including physical, developmental, educational and psychosocial outcomes, life expectancy, clinical course, intellectual and functional development, and treatment options. The written information shall include contact information regarding first call programs and clearinghouses, national, State and local Down syndrome organizations, and other educational and support programs. The Department shall make this information available to persons who render prenatal care, postnatal care, or genetic counseling to parents who receive a prenatal or postnatal diagnosis of Down syndrome. The Department shall also make this information available to any person who has received a positive test result from a test for Down syndrome. The information provided under this Section shall be culturally and linguistically appropriate for a woman receiving a positive prenatal diagnosis of Down syndrome and for the family of a child receiving a postnatal diagnosis of Down syndrome.
(Source: P.A. 99-142, eff. 1-1-16.)

(410 ILCS 511/15)
Sec. 15. Distribution of information to parents. A health care provider who renders prenatal or postnatal care or genetic counselor who renders genetic counseling may, upon receipt of a positive test result from a test for Down syndrome, provide the expectant or new parent with the information provided by the Department under Section 10 of this Act.
(Source: P.A. 99-142, eff. 1-1-16.)



410 ILCS 513/ - Genetic Information Privacy Act.

(410 ILCS 513/1)
Sec. 1. Short title. This Act may be cited as the Genetic Information Privacy Act.
(Source: P.A. 90-25, eff. 1-1-98.)

(410 ILCS 513/5)
Sec. 5. Legislative findings; intent. The General Assembly finds that:
(1) The use of genetic testing can be valuable to an

individual.

(2) Despite existing laws, regulations, and

professional standards which require or promote voluntary and confidential use of genetic testing information, many members of the public are deterred from seeking genetic testing because of fear that test results will be disclosed without consent in a manner not permitted by law or will be used in a discriminatory manner.

(3) The public health will be served by facilitating

voluntary and confidential nondiscriminatory use of genetic testing information.

(4) The use of electronic health record systems and

the exchange of patient records, both paper and electronic, through secure means, including through secure health information exchanges, should be encouraged to improve patient health care and care coordination, facilitate public health reporting, and control health care costs, among other purposes.

(5) Limiting the use or disclosure of, and requests

for, protected health information to the minimum necessary to accomplish an intended purpose, when being transmitted by or on behalf of a covered entity under HIPAA, is a key component of health information privacy. The disclosure of genetic information, when allowed by this Act, shall be performed in accordance with the minimum necessary standard when required under HIPAA.

(Source: P.A. 98-1046, eff. 1-1-15.)

(410 ILCS 513/10)
Sec. 10. Definitions. As used in this Act:
"Authority" means the Illinois Health Information Exchange Authority established pursuant to the Illinois Health Information Exchange and Technology Act.
"Business associate" has the meaning ascribed to it under HIPAA, as specified in 45 CFR 160.103.
"Covered entity" has the meaning ascribed to it under HIPAA, as specified in 45 CFR 160.103.
"De-identified information" means health information that is not individually identifiable as described under HIPAA, as specified in 45 CFR 164.514(b).
"Disclosure" has the meaning ascribed to it under HIPAA, as specified in 45 CFR 160.103.
"Employer" means the State of Illinois, any unit of local government, and any board, commission, department, institution, or school district, any party to a public contract, any joint apprenticeship or training committee within the State, and every other person employing employees within the State.
"Employment agency" means both public and private employment agencies and any person, labor organization, or labor union having a hiring hall or hiring office regularly undertaking, with or without compensation, to procure opportunities to work, or to procure, recruit, refer, or place employees.
"Family member" means, with respect to an individual, (i) the spouse of the individual; (ii) a dependent child of the individual, including a child who is born to or placed for adoption with the individual; (iii) any other person qualifying as a covered dependent under a managed care plan; and (iv) all other individuals related by blood or law to the individual or the spouse or child described in subsections (i) through (iii) of this definition.
"Genetic information" has the meaning ascribed to it under HIPAA, as specified in 45 CFR 160.103.
"Genetic monitoring" means the periodic examination of employees to evaluate acquired modifications to their genetic material, such as chromosomal damage or evidence of increased occurrence of mutations that may have developed in the course of employment due to exposure to toxic substances in the workplace in order to identify, evaluate, and respond to effects of or control adverse environmental exposures in the workplace.
"Genetic services" has the meaning ascribed to it under HIPAA, as specified in 45 CFR 160.103.
"Genetic testing" and "genetic test" have the meaning ascribed to "genetic test" under HIPAA, as specified in 45 CFR 160.103.
"Health care operations" has the meaning ascribed to it under HIPAA, as specified in 45 CFR 164.501.
"Health care professional" means (i) a licensed physician, (ii) a licensed physician assistant, (iii) a licensed advanced practice registered nurse, (iv) a licensed dentist, (v) a licensed podiatrist, (vi) a licensed genetic counselor, or (vii) an individual certified to provide genetic testing by a state or local public health department.
"Health care provider" has the meaning ascribed to it under HIPAA, as specified in 45 CFR 160.103.
"Health facility" means a hospital, blood bank, blood center, sperm bank, or other health care institution, including any "health facility" as that term is defined in the Illinois Finance Authority Act.
"Health information exchange" or "HIE" means a health information exchange or health information organization that exchanges health information electronically that (i) is established pursuant to the Illinois Health Information Exchange and Technology Act, or any subsequent amendments thereto, and any administrative rules promulgated thereunder; (ii) has established a data sharing arrangement with the Authority; or (iii) as of August 16, 2013, was designated by the Authority Board as a member of, or was represented on, the Authority Board's Regional Health Information Exchange Workgroup; provided that such designation shall not require the establishment of a data sharing arrangement or other participation with the Illinois Health Information Exchange or the payment of any fee. In certain circumstances, in accordance with HIPAA, an HIE will be a business associate.
"Health oversight agency" has the meaning ascribed to it under HIPAA, as specified in 45 CFR 164.501.
"HIPAA" means the Health Insurance Portability and Accountability Act of 1996, Public Law 104-191, as amended by the Health Information Technology for Economic and Clinical Health Act of 2009, Public Law 111-05, and any subsequent amendments thereto and any regulations promulgated thereunder.
"Insurer" means (i) an entity that is subject to the jurisdiction of the Director of Insurance and (ii) a managed care plan.
"Labor organization" includes any organization, labor union, craft union, or any voluntary unincorporated association designed to further the cause of the rights of union labor that is constituted for the purpose, in whole or in part, of collective bargaining or of dealing with employers concerning grievances, terms or conditions of employment, or apprenticeships or applications for apprenticeships, or of other mutual aid or protection in connection with employment, including apprenticeships or applications for apprenticeships.
"Licensing agency" means a board, commission, committee, council, department, or officers, except a judicial officer, in this State or any political subdivision authorized to grant, deny, renew, revoke, suspend, annul, withdraw, or amend a license or certificate of registration.
"Limited data set" has the meaning ascribed to it under HIPAA, as described in 45 CFR 164.514(e)(2).
"Managed care plan" means a plan that establishes, operates, or maintains a network of health care providers that have entered into agreements with the plan to provide health care services to enrollees where the plan has the ultimate and direct contractual obligation to the enrollee to arrange for the provision of or pay for services through:
(1) organizational arrangements for ongoing quality

assurance, utilization review programs, or dispute resolution; or

(2) financial incentives for persons enrolled in the

plan to use the participating providers and procedures covered by the plan.

A managed care plan may be established or operated by any entity including a licensed insurance company, hospital or medical service plan, health maintenance organization, limited health service organization, preferred provider organization, third party administrator, or an employer or employee organization.
"Minimum necessary" means HIPAA's standard for using, disclosing, and requesting protected health information found in 45 CFR 164.502(b) and 164.514(d).
"Nontherapeutic purpose" means a purpose that is not intended to improve or preserve the life or health of the individual whom the information concerns.
"Organized health care arrangement" has the meaning ascribed to it under HIPAA, as specified in 45 CFR 160.103.
"Patient safety activities" has the meaning ascribed to it under 42 CFR 3.20.
"Payment" has the meaning ascribed to it under HIPAA, as specified in 45 CFR 164.501.
"Person" includes any natural person, partnership, association, joint venture, trust, governmental entity, public or private corporation, health facility, or other legal entity.
"Protected health information" has the meaning ascribed to it under HIPAA, as specified in 45 CFR 164.103.
"Research" has the meaning ascribed to it under HIPAA, as specified in 45 CFR 164.501.
"State agency" means an instrumentality of the State of Illinois and any instrumentality of another state which pursuant to applicable law or a written undertaking with an instrumentality of the State of Illinois is bound to protect the privacy of genetic information of Illinois persons.
"Treatment" has the meaning ascribed to it under HIPAA, as specified in 45 CFR 164.501.
"Use" has the meaning ascribed to it under HIPAA, as specified in 45 CFR 160.103, where context dictates.
(Source: P.A. 99-173, eff. 7-29-15; 100-513, eff. 1-1-18.)

(410 ILCS 513/15)
Sec. 15. Confidentiality of genetic information.
(a) Except as otherwise provided in this Act, genetic testing and information derived from genetic testing is confidential and privileged and may be released only to the individual tested and to persons specifically authorized, in writing in accordance with Section 30, by that individual to receive the information. Except as otherwise provided in subsection (b) and in Section 30, this information shall not be admissible as evidence, nor discoverable in any action of any kind in any court, or before any tribunal, board, agency, or person pursuant to Part 21 of Article VIII of the Code of Civil Procedure. No liability shall attach to any hospital, physician, or other health care provider for compliance with the provisions of this Act including a specific written release by the individual in accordance with this Act.
(b) When a biological sample is legally obtained by a peace officer for use in a criminal investigation or prosecution, information derived from genetic testing of that sample may be disclosed for identification purposes to appropriate law enforcement authorities conducting the investigation or prosecution and may be used in accordance with Section 5-4-3 of the Unified Code of Corrections. The information may be used for identification purposes during the course of the investigation or prosecution with respect to the individual tested without the consent of the individual and shall be admissible as evidence in court.
The information shall be confidential and may be disclosed only for purposes of criminal investigation or prosecution.
Genetic testing and genetic information derived thereof shall be admissible as evidence and discoverable, subject to a protective order, in any actions alleging a violation of this Act, seeking to enforce Section 30 of this Act through the Illinois Insurance Code, alleging discriminatory genetic testing or use of genetic information under the Illinois Human Rights Act or the Illinois Civil Rights Act of 2003, or requesting a workers' compensation claim under the Workers' Compensation Act.
(c) If the subject of the information requested by law enforcement is found innocent of the offense or otherwise not criminally penalized, then the court records shall be expunged by the court within 30 days after the final legal proceeding. The court shall notify the subject of the information of the expungement of the records in writing.
(d) Results of genetic testing that indicate that the individual tested is at the time of the test afflicted with a disease, whether or not currently symptomatic, are not subject to the confidentiality requirements of this Act.
(Source: P.A. 95-927, eff. 1-1-09.)

(410 ILCS 513/20)
Sec. 20. Use of genetic testing information for insurance purposes.
(a) An insurer may not seek information derived from genetic testing for use in connection with a policy of accident and health insurance. Except as provided in subsection (c), an insurer that receives information derived from genetic testing, regardless of the source of that information, may not use the information for a nontherapeutic purpose as it relates to a policy of accident and health insurance.
(b) An insurer shall not use or disclose protected health information that is genetic information for underwriting purposes. For purposes of this Section, "underwriting purposes" means, with respect to an insurer:
(1) rules for, or determination of, eligibility

(including enrollment and continued eligibility) for, or determination of, benefits under the plan, coverage, or policy (including changes in deductibles or other cost-sharing mechanisms in return for activities such as completing a health risk assessment or participating in a wellness program);

(2) the computation of premium or contribution

amounts under the plan, coverage, or policy (including discounts, rebates, payments in kind, or other premium differential mechanisms in return for activities, such as completing a health risk assessment or participating in a wellness program);

(3) the application of any pre-existing condition

exclusion under the plan, coverage, or policy; and

(4) other activities related to the creation,

renewal, or replacement of a contract of health insurance or health benefits.

"Underwriting purposes" does not include determinations of medical appropriateness where an individual seeks a benefit under the plan, coverage, or policy.
This subsection (b) does not apply to insurers that are issuing a long-term care policy, excluding a nursing home fixed indemnity plan.
(c) An insurer may consider the results of genetic testing in connection with a policy of accident and health insurance if the individual voluntarily submits the results and the results are favorable to the individual.
(d) An insurer that possesses information derived from genetic testing may not release the information to a third party, except as specified in this Act.
(Source: P.A. 98-1046, eff. 1-1-15.)

(410 ILCS 513/22)
Sec. 22. Tests to determine inherited characteristics in paternity proceedings. Nothing in this Act shall be construed to affect or restrict in any way the ordering of or use of results from deoxyribonucleic acid (DNA) testing or other tests to determine inherited characteristics by the court in a judicial proceeding under the Illinois Parentage Act of 1984 or under the Illinois Parentage Act of 2015 on and after the effective date of that Act or by the Department of Healthcare and Family Services in an administrative paternity proceeding under Article X of the Illinois Public Aid Code and rules promulgated under that Article.
(Source: P.A. 99-85, eff. 1-1-16.)

(410 ILCS 513/25)
Sec. 25. Use of genetic testing information by employers.
(a) An employer, employment agency, labor organization, and licensing agency shall treat genetic testing and genetic information in such a manner that is consistent with the requirements of federal law, including but not limited to the Genetic Information Nondiscrimination Act of 2008, the Americans with Disabilities Act, Title VII of the Civil Rights Act of 1964, the Family and Medical Leave Act of 1993, the Occupational Safety and Health Act of 1970, the Federal Mine Safety and Health Act of 1977, or the Atomic Energy Act of 1954.
(b) An employer may release genetic testing information only in accordance with this Act.
(c) An employer, employment agency, labor organization, and licensing agency shall not directly or indirectly do any of the following:
(1) solicit, request, require or purchase genetic

testing or genetic information of a person or a family member of the person, or administer a genetic test to a person or a family member of the person as a condition of employment, preemployment application, labor organization membership, or licensure;

(2) affect the terms, conditions, or privileges of

employment, preemployment application, labor organization membership, or licensure, or terminate the employment, labor organization membership, or licensure of any person because of genetic testing or genetic information with respect to the employee or family member, or information about a request for or the receipt of genetic testing by such employee or family member of such employee;

(3) limit, segregate, or classify employees in any

way that would deprive or tend to deprive any employee of employment opportunities or otherwise adversely affect the status of the employee as an employee because of genetic testing or genetic information with respect to the employee or a family member, or information about a request for or the receipt of genetic testing or genetic information by such employee or family member of such employee; and

(4) retaliate through discharge or in any other

manner against any person alleging a violation of this Act or participating in any manner in a proceeding under this Act.

(d) An agreement between a person and an employer, prospective employer, employment agency, labor organization, or licensing agency, or its employees, agents, or members offering the person employment, labor organization membership, licensure, or any pay or benefit in return for taking a genetic test is prohibited.
(e) An employer shall not use genetic information or genetic testing in furtherance of a workplace wellness program benefiting employees unless (1) health or genetic services are offered by the employer, (2) the employee provides written authorization in accordance with Section 30 of this Act, (3) only the employee or family member if the family member is receiving genetic services and the licensed health care professional or licensed genetic counselor involved in providing such services receive individually identifiable information concerning the results of such services, and (4) any individually identifiable information is only available for purposes of such services and shall not be disclosed to the employer except in aggregate terms that do not disclose the identity of specific employees. An employer shall not penalize an employee who does not disclose his or her genetic information or does not choose to participate in a program requiring disclosure of the employee's genetic information.
(f) Nothing in this Act shall be construed to prohibit genetic testing of an employee who requests a genetic test and who provides written authorization, in accordance with Section 30 of this Act, from taking a genetic test for the purpose of initiating a workers' compensation claim under the Workers' Compensation Act.
(g) A purchase of commercially and publicly available documents, including newspapers, magazines, periodicals, and books but not including medical databases or court records or inadvertently requesting family medical history by an employer, employment agency, labor organization, and licensing agency does not violate this Act.
(h) Nothing in this Act shall be construed to prohibit an employer that conducts DNA analysis for law enforcement purposes as a forensic laboratory and that includes such analysis in the Combined DNA Index System pursuant to the federal Violent Crime Control and Law Enforcement Act of 1994 from requesting or requiring genetic testing or genetic information of such employer's employees, but only to the extent that such genetic testing or genetic information is used for analysis of DNA identification markers for quality control to detect sample contamination.
(i) Nothing in this Act shall be construed to prohibit an employer from requesting or requiring genetic information to be used for genetic monitoring of the biological effects of toxic substances in the workplace, but only if (1) the employer provides written notice of the genetic monitoring to the employee; (2) the employee provides written authorization under Section 30 of this Act or the genetic monitoring is required by federal or State law; (3) the employee is informed of individual monitoring results; (4) the monitoring is in compliance with any federal genetic monitoring regulations or State genetic monitoring regulations under the authority of the federal Occupational Safety and Health Act of 1970; and (5) the employer, excluding any health care provider, health care professional, or health facility that is involved in the genetic monitoring program, receives the results of the monitoring only in aggregate terms that do not disclose the identity of specific employees.
(j) Despite lawful acquisition of genetic testing or genetic information under subsections (e) through (i) of this Section, an employer, employment agency, labor organization, and licensing agency still may not use or disclose the genetic test or genetic information in violation of this Act.
(k) Except as provided in subsections (e), (f), (h), and (i) of this Section, a person shall not knowingly sell to or interpret for an employer, employment agency, labor organization, or licensing agency, or its employees, agents, or members, a genetic test of an employee, labor organization member, or license holder, or of a prospective employee, member, or license holder.
(Source: P.A. 100-396, eff. 1-1-18.)

(410 ILCS 513/30)
Sec. 30. Disclosure of person tested and test results.
(a) No person may disclose or be compelled to disclose the identity of any person upon whom a genetic test is performed or the results of a genetic test in a manner that permits identification of the subject of the test, except to the following persons:
(1) The subject of the test or the subject's legally

authorized representative. This paragraph does not create a duty or obligation under which a health care provider must notify the subject's spouse or legal guardian of the test results, and no such duty or obligation shall be implied. No civil liability or criminal sanction under this Act shall be imposed for any disclosure or nondisclosure of a test result to a spouse by a physician acting in good faith under this paragraph. For the purpose of any proceedings, civil or criminal, the good faith of any physician acting under this paragraph shall be presumed.

(2) Any person designated in a specific written

legally effective authorization for release of the test results executed by the subject of the test or the subject's legally authorized representative.

(3) An authorized agent or employee of a health

facility or health care provider if the health facility or health care provider itself is authorized to obtain the test results, the agent or employee provides patient care, and the agent or employee has a need to know the information in order to conduct the tests or provide care or treatment.

(4) A health facility, health care provider, or

health care professional that procures, processes, distributes, or uses:

(A) a human body part from a deceased person with

respect to medical information regarding that person; or

(B) semen provided prior to the effective date of

this Act for the purpose of artificial insemination.

(5) Health facility staff committees for the purposes

of conducting program monitoring, program evaluation, or service reviews.

(6) In the case of a minor under 18 years of age, the

health care provider, health care professional, or health facility who ordered the test shall make a reasonable effort to notify the minor's parent or legal guardian if, in the professional judgment of the health care provider, health care professional, or health facility, notification would be in the best interest of the minor and the health care provider, health care professional, or health facility has first sought unsuccessfully to persuade the minor to notify the parent or legal guardian or after a reasonable time after the minor has agreed to notify the parent or legal guardian, the health care provider, health care professional, or health facility has reason to believe that the minor has not made the notification. This paragraph shall not create a duty or obligation under which a health care provider, health care professional, or health facility must notify the minor's parent or legal guardian of the test results, nor shall a duty or obligation be implied. No civil liability or criminal sanction under this Act shall be imposed for any notification or non-notification of a minor's test result by a health care provider, health care professional, or health facility acting in good faith under this paragraph. For the purpose of any proceeding, civil or criminal, the good faith of any health care provider, health care professional, or health facility acting under this paragraph shall be presumed.

(b) All information and records held by a State agency, local health authority, or health oversight agency pertaining to genetic information shall be strictly confidential and exempt from copying and inspection under the Freedom of Information Act. The information and records shall not be released or made public by the State agency, local health authority, or health oversight agency and shall not be admissible as evidence nor discoverable in any action of any kind in any court or before any tribunal, board, agency, or person and shall be treated in the same manner as the information and those records subject to the provisions of Part 21 of Article VIII of the Code of Civil Procedure except under the following circumstances:
(A) when made with the written consent of all

persons to whom the information pertains;

(B) when authorized by Section 5-4-3 of the

Unified Code of Corrections;

(C) when made for the sole purpose of

implementing the Newborn Metabolic Screening Act and rules; or

(D) when made under the authorization of the

Illinois Parentage Act of 2015.

Disclosure shall be limited to those who have a need to know the information, and no additional disclosures may be made.
(c) Disclosure by an insurer in accordance with the requirements of the Article XL of the Illinois Insurance Code shall be deemed compliance with this Section.
(Source: P.A. 98-1046, eff. 1-1-15; 99-85, eff. 1-1-16.)

(410 ILCS 513/31)
Sec. 31. Uses and disclosures for treatment, payment, and health care operations. Notwithstanding Sections 30 and 35 of this Act, a covered entity may, without a patient's consent:
(1) use or disclose genetic information for its own

treatment, payment, or health care operations;

(2) disclose genetic information for treatment

activities of a health care provider;

(3) disclose genetic information to another covered

entity or health care provider for the payment activities of the entity that receives the information;

(4) disclose genetic information to another covered

entity for health care operations activities of the entity that receives the information, if each entity has or had a relationship with the individual who is the subject of the genetic information being requested, the genetic information pertains to such relationship, and the disclosure is for the purpose of (A) conducting quality assessment and improvement activities, including outcomes evaluation and development of clinical guidelines, provided that the obtaining of generalizable knowledge is not the primary purpose of any studies resulting from such activities; patient safety activities; population-based activities relating to improving health or reducing health care costs, protocol development, case management, and care coordination, contacting of health care providers and patients with information about treatment alternatives; and related functions that do not include treatment; (B) reviewing the competence or qualifications of health care professionals or health care providers, evaluating practitioner and provider performance, health plan performance, conducting training programs in which students, trainees, or practitioners in areas of health care learn under supervision to practice or improve their skills as health care providers, training of non-health care professionals, accreditation, certification, licensing, or credentialing activities; or (C) health care fraud and abuse detection or compliance; and

(5) disclose genetic information to other

participants in an organized health care arrangement in which the covered entity is also a participant for any health care operations activities of the organized health care arrangement.

(Source: P.A. 98-1046, eff. 1-1-15.)

(410 ILCS 513/31.1)
Sec. 31.1. Uses and disclosures for health oversight activities.
(a) Notwithstanding Sections 30 and 35 of this Act, a covered entity may disclose genetic information, without a patient's consent, to a health oversight agency for health oversight activities authorized by law, including audits, civil, administrative, or criminal investigations; inspections; licensure or disciplinary actions; civil administrative or criminal proceedings or actions; or other activities necessary for appropriate oversight of (i) the health care system; (ii) government benefit programs for which health information is relevant to beneficiary eligibility; (iii) entities subject to government regulatory programs for which health information is necessary for determining compliance with program standards; or (iv) entities subject to civil rights laws for which health information is necessary for determining compliance.
(b) For purposes of the disclosures permitted by this Section, a health oversight activity does not include an investigation or other activity in which the individual is the subject of the investigation or activity and such investigation or other activity does not arise out of and is not directly related to (i) the receipt of health care; (ii) a claim for public benefits related to health; or (iii) qualification for, or receipt of, public benefits or services when a patient's health is integral to the claim for public benefits or services, except that, if a health oversight activity or investigation is conducted in conjunction with an oversight activity or investigation relating to a claim for public benefits not related to health, the joint activity or investigation is considered a health oversight activity for purposes of this Section.
(c) If a covered entity is also a health oversight agency, the covered entity may use genetic information for health oversight activities permitted by this Section.
(Source: P.A. 98-1046, eff. 1-1-15.)

(410 ILCS 513/31.2)
Sec. 31.2. Uses and disclosures for public health activities. Notwithstanding Sections 30 and 35 of this Act, genetic information may be disclosed without a patient's consent for public health activities and purposes to the Department, when the Department is authorized by law to collect or receive such information for the purpose of preventing or controlling disease, injury, or disability, including, but not limited to, the reporting of disease, injury, vital events such as birth or death, and the conduct of public health surveillance, public health investigations, and public health interventions.
(Source: P.A. 98-1046, eff. 1-1-15.)

(410 ILCS 513/31.3)
Sec. 31.3. Business associates.
(a) Notwithstanding Sections 30 and 35 of this Act, a covered entity may, without a patient's consent, disclose a patient's genetic information to a business associate and may allow a business associate to create, receive, maintain, or transmit protected health information on its behalf, if the covered entity obtains, through a written contract or other written agreement or arrangement that meets the applicable requirements of 45 CFR 164.504(e), satisfactory assurance that the business associate will appropriately safeguard the information. A covered entity is not required to obtain such satisfactory assurances from a business associate that is a subcontractor.
(b) A business associate may disclose protected health information to a business associate that is a subcontractor and may allow the subcontractor to create, receive, maintain, or transmit protected health information on its behalf, if the business associate obtains satisfactory assurances, in accordance with 45 CFR 164.504(e)(1)(i), that the subcontractor will appropriately safeguard the information.
(Source: P.A. 98-1046, eff. 1-1-15.)

(410 ILCS 513/31.4)
Sec. 31.4. Record locator service to support HIE. Section 9.9 of the Mental Health and Developmental Disabilities Confidentiality Act is herein incorporated by reference.
(Source: P.A. 98-1046, eff. 1-1-15.)

(410 ILCS 513/31.5)
Sec. 31.5. Use and disclosure of information to an HIE. Notwithstanding the provisions of Section 30 and 35 of this Act, a covered entity may, without a patient's consent, disclose the identity of any patient upon whom a test is performed and such patient's genetic information from a patient's record to a HIE if the disclosure is a required or permitted disclosure to a business associate or is a disclosure otherwise required or permitted under this Act. An HIE may, without a patient's consent, use or disclose such information to the extent it is allowed to use or disclose such information as a business associate in compliance with 45 CFR 164.502(e) or for such other purposes as are specifically allowed under this Act.
(Source: P.A. 98-1046, eff. 1-1-15.)

(410 ILCS 513/31.6)
Sec. 31.6. Other disclosures. Nothing in this Act shall be construed (1) to limit the use of an HIE to facilitate disclosures permitted by this Act or (2) to allow for the disclosure of information from a patient's record to law enforcement or for law enforcement purposes.
(Source: P.A. 98-1046, eff. 1-1-15.)

(410 ILCS 513/31.7)
Sec. 31.7. Establishment and disclosure of limited data sets and de-identified information.
(a) A covered entity may, without a genetic information test subject's consent, create, use, and disclose a limited data set using information subject to this Act or disclose information subject to this Act to a business associate for the purpose of establishing a limited data set. The creation, use, and disclosure of such a limited data set must comply with the requirements set forth under HIPAA.
(b) A covered entity may, without a genetic information test subject's consent, create, use, and disclose de-identified information using information subject to this Act or disclose information subject to this Act to a business associate for the purpose of de-identifying the information. The creation, use, and disclosure of such de-identified information must comply with the requirements set forth under HIPAA. A covered entity or a business associate may disclose information that is de-identified in accordance with HIPAA.
(c) The recipient of de-identified information shall not re-identify de-identified information using any public or private data source.
(Source: P.A. 98-1046, eff. 1-1-15.)

(410 ILCS 513/31.8)
Sec. 31.8. HIE opt out. Section 9.6 of the Mental Health and Developmental Disabilities Confidentiality Act is incorporated herein by reference. In addition to the requirements set out in Section 9.6 of the Mental Health and Developmental Disabilities Confidentiality Act, at the time of a patient's first encounter for genetic testing with a health care provider, health care professional, or health facility that participates in an HIE, or, in the event of a medical emergency that makes it impossible, as soon thereafter as is practicable, the patient shall receive meaningful disclosure regarding the HIE in which the health care provider, health care professional, or health facility participates and shall be afforded an opportunity to opt out of disclosure of the patient's health information through the HIE.
(Source: P.A. 98-1046, eff. 1-1-15.)

(410 ILCS 513/31.9)
Sec. 31.9. Research. Genetic information may be disclosed for research, in accordance with the requirements set forth under HIPAA.
(Source: P.A. 98-1046, eff. 1-1-15.)

(410 ILCS 513/31.10)
Sec. 31.10. Minimum necessary. When using or disclosing genetic-related information under this Act, a covered entity shall do so in accordance with the minimum necessary standard under HIPAA.
(Source: P.A. 98-1046, eff. 1-1-15.)

(410 ILCS 513/35)
Sec. 35. Disclosure by person to whom results have been disclosed. No person to whom the results of a test have been disclosed may disclose the test results to another person except as authorized under this Act.
(Source: P.A. 98-1046, eff. 1-1-15.)

(410 ILCS 513/40)
Sec. 40. Right of action.
(a) Any person aggrieved by a violation of this Act shall have a right of action in a State circuit court or as a supplemental claim in a federal district court against an offending party. A prevailing party may recover for each violation:
(1) Against any party who negligently violates a

provision of this Act, liquidated damages of $2,500 or actual damages, whichever is greater.

(2) Against any party who intentionally or recklessly

violates a provision of this Act, liquidated damages of $15,000 or actual damages, whichever is greater.

(3) Reasonable attorney's fees and costs, including

expert witness fees and other litigation expenses.

(4) Such other relief, including an injunction, as

the State or federal court may deem appropriate.

(b) Article XL of the Illinois Insurance Code shall provide the exclusive remedy for violations of Section 30 by insurers.
(c) Notwithstanding any provisions of the law to the contrary, any person alleging a violation of subsection (a) of Section 15, subsection (b) of Section 25, Section 30, Section 31, or Section 35 of this Act shall have a right of action in a State circuit court or as a supplemental claim in a federal district court to seek a preliminary injunction preventing the release or disclosure of genetic testing or genetic information pending the final resolution of any action under this Act.
(Source: P.A. 98-1046, eff. 1-1-15.)

(410 ILCS 513/45)
Sec. 45. Damages or other relief. Nothing in this Act limits the right of the subject of a test to recover damages or other relief under any other applicable law.
(Source: P.A. 90-25, eff. 1-1-98.)

(410 ILCS 513/50)
Sec. 50. Home rule. Any home rule unit of local government, any non-home rule municipality, or any non-home rule county within the unincorporated territory of the county may enact ordinances, standards, rules, or regulations that protect genetic information and genetic testing in a manner or to an extent equal to or greater than the protection provided in this Act. This Section is a limitation on the concurrent exercise of home rule power under subsection (i) of Section 6 of Article VII of the Illinois Constitution.
(Source: P.A. 95-927, eff. 1-1-09.)

(410 ILCS 513/91)
Sec. 91. (Amendatory provisions; text omitted).
(Source: P.A. 90-25, eff. 1-1-98; text omitted.)

(410 ILCS 513/93)
Sec. 93. (Amendatory provisions; text omitted).
(Source: P.A. 90-25, eff. 1-1-98.)

(410 ILCS 513/95)
Sec. 95. (Amendatory provisions; text omitted).
(Source: P.A. 90-25, eff. 1-1-98; text omitted.)

(410 ILCS 513/97)
Sec. 97. (Amendatory provisions; text omitted).
(Source: P.A. 90-25, eff. 1-1-98; text omitted.)



410 ILCS 515/ - Head and Spinal Cord Injury Act.

(410 ILCS 515/0.01) (from Ch. 111 1/2, par. 7850)
Sec. 0.01. Short title. This Act may be cited as the Head and Spinal Cord Injury Act.
(Source: P.A. 86-1324.)

(410 ILCS 515/1) (from Ch. 111 1/2, par. 7851)
Sec. 1. As used in this Act, unless the context clearly indicates otherwise:
(a) "Department" means the Department of Public Health.
(b) "Head Injury" means a sudden insult or damage to the brain or its coverings, not of a degenerative nature, which produces an altered state of consciousness or temporarily or permanently impairs mental, cognitive, behavioral or physical functioning. Cerebral vascular accidents, aneurisms and congenital deficits are excluded from this definition.
(c) "Spinal cord injury" means an injury that occurs as a result of trauma, which involves spinal vertebral fracture, or where the injured person suffers any of the following effects:
(1) effects on the sensory system including numbness, tingling or loss of sensation in the body or in one or more extremities;
(2) effects on the motor system including weakness or paralysis in one or more extremities;
(3) effects on the visceral system including bowel or bladder dysfunction or hypotension.
(d) "Council" means the Advisory Council on Spinal Cord and Head Injuries.
(Source: P.A. 86-510.)

(410 ILCS 515/2) (from Ch. 111 1/2, par. 7852)
Sec. 2. (a) The Department shall establish and maintain an information registry and reporting system for the purpose of data collection and needs assessment of head and spinal cord injured persons in this State.
(b) Reports of head and spinal cord injuries shall be filed with the Department by a hospital administrator or his designee on a quarterly basis.
(c) Reporting forms and the manner in which the information is to be reported shall be provided by the Department. Such reports shall include, but shall not be limited to, the following information: name, age, and residence of the injured person, the date and cause of the injury, the initial diagnosis and such other information as may be required by the Department.
(Source: P.A. 86-510; 87-691.)

(410 ILCS 515/3) (from Ch. 111 1/2, par. 7853)
Sec. 3. (a) All reports and records made pursuant to this Act and maintained by the Department and other appropriate persons, officials and institutions pursuant to this Act shall be confidential. Information shall not be made available to any individual or institution except to:
(1) appropriate staff of the Department;
(2) any person engaged in a bona fide research project, with the permission of the Director of Public Health, except that no information identifying the subjects of the reports or the reporters shall be made available to researchers unless the Department requests and receives consent for such release pursuant to the provisions of this Section; and
(3) the Council, except that no information identifying the subjects of the reports or the reporters shall be made available to the Council unless consent for release is requested and received pursuant to the provisions of this Section. Only information pertaining to head and spinal cord injuries as defined in Section 1 of this Act shall be released to the Council.
(b) The Department shall not reveal the identity of a patient, physician or hospital, except that the identity of the patient may be released upon written consent of the patient, parent or guardian, the identity of the physician may be released upon written consent of the physician, and the identity of the hospital may be released upon written consent of the hospital.
(c) The Department shall request consent for release from a patient, a physician or hospital only upon a showing by the applicant for such release that obtaining the identities of certain patients, physicians or hospitals is necessary for his bonafide research directly related to the objectives of this Act.
(d) The Department shall at least annually compile a report of the data accumulated through the reporting system established under Section 2 of this Act and shall submit such data relating to spinal cord and head injuries in accordance with confidentiality restrictions established pursuant to this Act to the Council.
(Source: P.A. 86-510.)

(410 ILCS 515/4) (from Ch. 111 1/2, par. 7854)
Sec. 4. No individual or organization providing information to the Department in accordance with this Act shall be held liable in a civil or criminal action for divulging confidential information unless such individual or organization acted in bad faith or with malicious purpose.
(Source: P.A. 86-510.)

(410 ILCS 515/5) (from Ch. 111 1/2, par. 7855)
Sec. 5. (a) Nothing in this Act shall be construed to compel any individual to submit to any medical or Department examination, treatment or supervision of any kind.
(b) Violation of any provision of Sections 2 through 4 of this Act shall be a petty offense.
(Source: P.A. 86-510.)

(410 ILCS 515/6) (from Ch. 111 1/2, par. 7856)
Sec. 6. (a) There is hereby created the Advisory Council on Spinal Cord and Head Injuries within the Department of Human Services. The Council shall consist of 29 members, appointed by the Governor with the advice and consent of the Senate. Members shall serve 3-year terms and until their successors are appointed by the Governor with the advice and consent of the Senate. The members appointed by the Governor shall include 2 neurosurgeons, 2 orthopedic surgeons, 2 rehabilitation specialists, one of whom shall be a registered nurse, 4 persons with head injuries or family members of persons with head injuries, 4 persons with spinal cord injuries or family members of persons with spinal cord injuries, a representative of an Illinois college or university, and a representative from health institutions or private industry. These members shall not serve more than 2 consecutive 3-year terms. The Governor shall appoint one individual from each of the following entities to the Council as ex-officio members: the unit of the Department of Human Services that is responsible for the administration of the vocational rehabilitation program, another unit within the Department of Human Services that provides services for individuals with disabilities, the State Board of Education, the Department of Public Health, the Department of Insurance, the Department of Healthcare and Family Services, the Division of Specialized Care for Children of the University of Illinois, the Statewide Independent Living Council, and the State Rehabilitation Advisory Council. Ex-officio members are not subject to limit of 2 consecutive 3-year terms. The appointment of individuals representing State agencies shall be conditioned on their continued employment with their respective agencies.
(b) From funds appropriated for such purpose, the Department of Human Services shall provide to the Council the necessary staff and expenses to carry out the duties and responsibilities assigned by the Council. Such staff shall consist of a director and other support staff.
(c) Meetings shall be held at least every 90 days or at the call of the Council chairman, who shall be elected by the Council.
(d) Each member shall be reimbursed for reasonable and necessary expenses actually incurred in the performance of his official duties.
(e) The Council shall adopt written procedures to govern its activities. Consultants shall be provided for the Council from appropriations made for such purpose.
(f) The Council shall make recommendations to the Governor for developing and administering a State plan to provide services for spinal cord and head injured persons.
(g) No member of the Council may participate in or seek to influence a decision or vote of the Council if the member would be directly involved with the matter or if he would derive income from it. A violation of this prohibition shall be grounds for a person to be removed as a member of the Council by the Governor.
(h) The Council shall:
(1) promote meetings and programs for the discussion

of reducing the debilitating effects of spinal cord and head injuries and disseminate information in cooperation with any other department, agency or entity on the prevention, evaluation, care, treatment and rehabilitation of persons affected by spinal cord and head injuries;

(2) study and review current prevention, evaluation,

care, treatment and rehabilitation technologies and recommend appropriate preparation, training, retraining and distribution of manpower and resources in the provision of services to spinal cord and head injured persons through private and public residential facilities, day programs and other specialized services;

(3) recommend specific methods, means and procedures

which should be adopted to improve and upgrade the State's service delivery system for spinal cord and head injured citizens of this State;

(4) participate in developing and disseminating

criteria and standards which may be required for future funding or licensing of facilities, day programs and other specialized services for spinal cord and head injured persons in this State;

(5) report annually to the Governor and the General

Assembly on its activities, and on the results of its studies and the recommendations of the Council; and

(6) be the advisory board for purposes of federal

programs regarding traumatic brain injury.

(i) The Department of Human Services may accept on behalf of the Council federal funds, gifts and donations from individuals, private organizations and foundations, and any other funds that may become available.
(Source: P.A. 95-331, eff. 8-21-07.)



410 ILCS 517/ - Health Care Professional Credentials Data Collection Act.

(410 ILCS 517/1)
Sec. 1. Short title. This Act may be cited as the Health Care Professional Credentials Data Collection Act.
(Source: P.A. 91-602, eff. 8-16-99.)

(410 ILCS 517/5)
Sec. 5. Definitions. As used in this Act:
"Council" means the Health Care Credentials Council.
"Credentials data" means those data, information, or answers to questions required by a health care entity, health care plan, or hospital to complete the credentialing or recredentialing of a health care professional.
"Credentialing" means the process of assessing and validating the qualifications of a health care professional.
"Department" means the Department of Public Health.
"Director" means the Director of the Department of Public Health.
"Health care entity" means any of the following which require the submission of credentials data: (i) a health care facility or other health care organization licensed or certified to provide medical or health services in Illinois, other than a hospital; (ii) a health care professional partnership, corporation, limited liability company, professional services corporation or group practice; or (iii) an independent practice association or physician hospital organization. Nothing in this definition shall be construed to mean that a hospital is a health care entity.
"Health care plan" means any entity licensed by the Department of Insurance as a prepaid health care plan or health maintenance organization or as an insurer which requires the submission of credentials data.
"Health care professional" means any person licensed under the Medical Practice Act of 1987 or any person licensed under any other Act subsequently made subject to this Act by the Department.
"Hospital" means a hospital licensed under the Hospital Licensing Act or any hospital organized under the University of Illinois Hospital Act.
"Recredentialing" means the process by which a health care entity, health care plan or hospital ensures that a health care professional who is currently credentialed by the health care entity, health care plan or hospital continues to meet the credentialing criteria used by the health care entity, health care plan, or hospital no more than once every 2 years.
"Single credentialing cycle" means a process whereby for purposes of recredentialing each health care professional's credentials data are collected by all health care entities and health care plans that credential the health care professional during the same time period and only once every 2 years.
"Site survey" means a process by which a health care entity or health care plan assesses the office locations and medical record keeping practices of a health care professional.
"Single site survey" means a process by which, for purposes of recredentialing, each health care professional receives a site visit only once every two years.
"Uniform health care credentials form" means the form developed by the Department under Section 15 to collect the credentials data commonly requested by health care entities and health care plans for purposes of credentialing.
"Uniform health care recredentials form" means the form developed by the Department under Section 15 to collect the credentials data commonly requested by health care entities and health care plans for purposes of recredentialing.
"Uniform hospital credentials form" means the form developed by the Department under Section 15 to collect the credentials data commonly requested by hospitals for purposes of credentialing.
"Uniform hospital recredentials form" means the form developed by the Department under Section 15 to collect the credentials data commonly requested by hospitals for purposes of recredentialing.
"Uniform site survey instrument" means the instrument developed by the Department under Section 25 to complete a single site survey as part of a credentialing or recredentialing process.
"Uniform updating form" means a standardized form for reporting of corrections, updates, and modifications to credentials data to health care entities, health care plans, and hospitals when those data change following credentialing or recredentialing of a health care professional.
(Source: P.A. 91-602, eff. 8-16-99.)

(410 ILCS 517/10)
Sec. 10. Health Care Credentials Council.
(a) There is established a Health Care Credentials Council, consisting of 13 members, to assist the Department in accordance with Sections 15, 20, 25, and 30 of this Act. The Director, or his or her designee, shall serve as one member and chair of the council and the Governor shall appoint the remaining 12 members. Three members shall represent hospitals, 3 members shall represent health maintenance organizations, one member shall represent health insurance entities, 3 members shall represent physicians licensed to practice medicine in all its branches, one member shall represent chiropractic physicians, and one member shall represent ambulatory surgical treatment centers. In making these appointments, the Governor shall take into consideration the recommendations of various organizations representing hospitals, health maintenance organizations, insurers, ambulatory surgical treatment centers, and physicians. The initial appointments of 6 of the members shall be for 2 years. All other appointments shall be for 4 years, with no more than one 4-year reappointment. The hospital representatives shall not vote on the development of guidelines to implement Sections 20 and 25 of this Act.
(b) On July 1, 2003, the council is abolished.
(Source: P.A. 91-602, eff. 8-16-99.)

(410 ILCS 517/15)
Sec. 15. Development and use of uniform health care and hospital credentials forms.
(a) The Department, in consultation with the council, shall by rule establish:
(1) a uniform health care credentials form that shall

include the credentials data commonly requested by health care entities and health care plans for purposes of credentialing and shall minimize the need for the collection of additional credentials data;

(2) a uniform health care recredentials form that

shall include the credentials data commonly requested by health care entities and health care plans for purposes of recredentialing and shall minimize the need for the collection of additional credentials data;

(3) a uniform hospital credentials form that shall

include the credentials data commonly requested by hospitals for purposes of credentialing and shall minimize the need for the collection of additional credentials data;

(4) a uniform hospital recredentials form that shall

include the credentials data commonly requested by hospitals for purposes of recredentialing and shall minimize the need for collection of additional credentials data; and

(5) uniform updating forms.
(b) The uniform forms established in subsection (a) shall be coordinated to reduce the need to provide redundant information. Further, the forms shall be made available in both paper and electronic formats.
(c) The Department, in consultation with the council, shall establish by rule a date after which an electronic format may be required by a health care entity, a health care plan, or a hospital, and a health care professional may require acceptance of an electronic format by a health care entity, a health care plan, or a hospital.
(d) Beginning January 1, 2002, each health care entity or health care plan that employs, contracts with, or allows health care professionals to provide medical or health care services and requires health care professionals to be credentialed or recredentialed shall for purposes of collecting credentials data only require:
(1) the uniform health care credentials form;
(2) the uniform health care recredentials form;
(3) the uniform updating forms; and
(4) any additional credentials data requested.
(e) Beginning January 1, 2002, each hospital that employs, contracts with, or allows health care professionals to provide medical or health care services and requires health care professionals to be credentialed or recredentialed shall for purposes of collecting credentials data only require:
(1) the uniform hospital credentials form;
(2) the uniform hospital recredentials form;
(3) the uniform updating forms; and
(4) any additional credentials data requested.
(f) Each health care entity and health care plan shall complete the process of verifying a health care professional's credentials data in a timely fashion and shall complete the process of credentialing or recredentialing of the health care professional within 60 days after submission of all credentials data and completion of verification of the credentials data.
(g) Each health care professional shall provide any corrections, updates, and modifications to his or her credentials data to ensure that all credentials data on the health care professional remains current. Such corrections, updates, and modifications shall be provided within 5 business days for State health care professional license revocation, federal Drug Enforcement Agency license revocation, Medicare or Medicaid sanctions, revocation of hospital privileges, any lapse in professional liability coverage required by a health care entity, health care plan, or hospital, or conviction of a felony, and within 45 days for any other change in the information from the date the health care professional knew of the change. All updates shall be made on the uniform updating forms developed by the Department.
(h) Any credentials data collected or obtained by the health care entity, health care plan, or hospital shall be confidential, as provided by law, and otherwise may not be redisclosed without written consent of the health care professional, except that in any proceeding to challenge credentialing or recredentialing, or in any judicial review, the claim of confidentiality shall not be invoked to deny a health care professional, health care entity, health care plan, or hospital access to or use of credentials data. Nothing in this Section prevents a health care entity, health care plan, or hospital from disclosing any credentials data to its officers, directors, employees, agents, subcontractors, medical staff members, any committee of the health care entity, health care plan, or hospital involved in the credentialing process, or accreditation bodies or licensing agencies. However, any redisclosure of credentials data contrary to this Section is prohibited.
(i) Nothing in this Act shall be construed to restrict the right of any health care entity, health care plan or hospital to request additional information necessary for credentialing or recredentialing.
(j) Nothing in this Act shall be construed to restrict in any way the authority of any health care entity, health care plan or hospital to approve, suspend or deny an application for hospital staff membership, clinical privileges, or managed care network participation.
(k) Nothing in this Act shall be construed to prohibit delegation of credentialing and recredentialing activities as long as the delegated entity follows the requirements set forth in this Act.
(l) Nothing in this Act shall be construed to require any health care entity or health care plan to credential or survey any health care professional.
(m) Nothing in this Act prohibits a hospital from granting disaster privileges pursuant to the provisions of Section 10.4 of the Hospital Licensing Act. When a hospital grants disaster privileges pursuant to Section 10.4 of the Hospital Licensing Act, that hospital is not required to collect credentials data pursuant to this Act.
(Source: P.A. 92-193, eff. 1-1-02; 93-829, eff. 7-28-04.)

(410 ILCS 517/20)
Sec. 20. Single credentialing cycle.
(a) The Department, in consultation with the council, shall by rule establish a single credentialing cycle. The single credentialing cycle shall be based on a specific variable or variables. To the extent possible the single credentialing cycle shall be established to ensure that the credentials data of all health care professionals in a group or at a single site are collected during the same time period. However, nothing in this Act shall be construed to require the single credentialing cycle to be established to ensure that the credentials data of all health care professionals in a group or at a single site are collected during the same time period.
(b) Beginning July 1, 2002, all health care entities and health care plans shall obtain credentials data on all health care professionals according to the established single credentialing cycle.
(c) The Department, in consultation with the council, shall by rule establish a process to exempt a small or unique health care entity or small or unique health care plan from the single credentialing cycle if the health care entity or health care plan demonstrates to the Department that adherence to the single credentialing cycle would be an undue hardship for the health care entity or health care plan.
(d) The requirements of this Section shall not apply when a health care professional submits initial credentials data to a health care entity or health care plan outside of the established single credentialing cycle, when a health care professional's credentials data change substantively, or when a health care entity or health care plan requires recredentialing as a result of patient or quality assurance issues.
(Source: P.A. 91-602, eff. 8-16-99; 92-193, eff. 1-1-02.)

(410 ILCS 517/25)
Sec. 25. Single site survey.
(a) The Department, in consultation with the council, shall by rule establish a uniform site survey instrument taking into account national accreditation standards and State requirements. The uniform site survey instrument shall include all the site survey data requested by health care entities and health care plans.
(b) No later than July 1, 2002, the Department, in consultation with the council, shall publish, in rule, the variable or variables for completing the single site survey. To the extent possible, the single site survey shall be established to ensure that all health care professionals in a group or at a site are reviewed during the same time period.
(c) Beginning January 1, 2003, health care entities and health care plans shall implement the single site survey, if a site survey is required by any of the health care professional's health care entities or health care plans. The site survey shall be completed using the uniform site survey instrument.
(d) The uniform site survey instrument shall be used when a health care professional seeks initial credentialing by a health care entity or health care plan, when a health care professional's credentials data change substantively, or when a health care plan or health care entity requires a site survey as a result of patient or quality assurance issues, if a site survey is required by the health care entity or health care plan.
(e) Nothing in this Section prohibits health care entities and health care plans from choosing the independent party to conduct the single site survey.
(Source: P.A. 91-602, eff. 8-16-99; 92-193, eff. 1-1-02.)

(410 ILCS 517/30)
Sec. 30. Study of coordinated credentials verification.
(a) The Department, in consultation with the council, shall study the need for coordinated credentials data verification.
(b) The study shall address the need for, the advantages and disadvantages of, and the costs and cost savings, if any, of coordinated credentials verification.
(c) The study also may address other changes to improve the credentialing and recredentialing processes, to improve the timeliness of the credentials data, and reduce the costs, time, and administrative burden associated with the processes.
(d) The Department shall make a recommendation to the General Assembly and the Governor regarding the need for further legislation no later than January 1, 2003.
(Source: P.A. 91-602, eff. 8-16-99.)

(410 ILCS 517/35)
Sec. 35. Rules. The Department, in consultation with the council, shall adopt rules necessary to develop and implement and enforce the requirements established by this Act.
(Source: P.A. 91-602, eff. 8-16-99.)

(410 ILCS 517/40)
Sec. 40. Enforcement. The Department has authority to enforce the provisions of the Act. In addition to any other penalty provided by law, any health care entity, health care plan, hospital, or health care professional that violates any Section of this Act shall forfeit and pay to the Department a fine in an amount determined by the Department of not more than $1,000 for the first offense and not more than $5,000 for each subsequent offense.
(Source: P.A. 91-602, eff. 8-16-99.)

(410 ILCS 517/45)
Sec. 45. Administrative Procedure Act. The Illinois Administrative Procedure Act is hereby expressly adopted and incorporated herein as if all the provisions of the Act were included in the Act. For the purpose of this Act, the notice required under Section 10-25 of the Administrative Procedure Act is deemed sufficient when mailed to the last known address of a party.
(Source: P.A. 91-602, eff. 8-16-99.)

(410 ILCS 517/50)
Sec. 50. Administrative Review Law. All final administrative decisions of the Department are subject to judicial review pursuant to the provisions of the Administrative Review Law and all rules adopted pursuant thereto. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 91-602, eff. 8-16-99.)

(410 ILCS 517/51)
Sec. 51. Licensure records. Licensure records designated confidential and considered expunged for reporting purposes by the licensee under Section 2105-207 of the Civil Administrative Code of Illinois are not reportable under this Act.
(Source: P.A. 98-816, eff. 8-1-14; 99-78, eff. 7-20-15.)

(410 ILCS 517/99)
Sec. 99. Effective Date. This Act takes effect upon becoming law.
(Source: P.A. 91-602, eff. 8-16-99.)



410 ILCS 520/ - Illinois Health Statistics Act.

(410 ILCS 520/1) (from Ch. 111 1/2, par. 5601)
Sec. 1. This Act may be cited as the Illinois Health Statistics Act.
(Source: P.A. 86-1475.)

(410 ILCS 520/2) (from Ch. 111 1/2, par. 5602)
Sec. 2. As used in this Act, unless the context otherwise requires, the terms specified in this Section have the meanings ascribed to them herein.
(a) "Department" means the Illinois Department of Public Health.
(b) "Disclosure" means the communication of health data to any individual or organization outside the Department.
(c) "Health data" means any information, except vital records as defined in the Vital Records Act, relating to the health status of people, the availability of health resources and services, and the use and cost of such resources and services.
(d) "Identifiable health data" means any item, collection, or grouping of health data which makes the individual supplying it or described in it identifiable.
(e) "Individual" means a natural person.
(f) "Organization" means any corporation, association, partnership, agency, department, unit or other legally constituted institution or entity or part thereof.
(g) "Research and statistical purposes" means the performance of certain activities relating to health data including but not limited to: (1) describing the group characteristics of individuals or organizations; (2) analyzing the interrelationships among the various characteristics of individuals or organizations; (3) the conduct of statistical procedures or studies to improve the quality of health data; (4) the design of sample surveys and the selection of samples of individuals or organizations; (5) the preparation and publication of reports describing these matters; and (6) other related functions. Specifically excluded as research and statistical purposes is the use of the data for an individual or organization to make any determination directly affecting the rights, benefits, or entitlements of that individual or organization.
(Source: P.A. 87-895.)

(410 ILCS 520/3) (from Ch. 111 1/2, par. 5603)
Sec. 3. The Department of Public Health is hereby designated as the Department to carry out the purposes of this Act.
(Source: P.A. 82-215.)

(410 ILCS 520/4) (from Ch. 111 1/2, par. 5604)
Sec. 4. (a) In carrying out the purposes of this Act, the Department may:
(1) Collect and maintain health data on:
(i) The extent, nature, and impact of illness,

including factors relating to asthma, obesity, and disability on the population of the State;

(ii) The determinants of health and health

hazards including asthma and obesity;

(iii) Health resources, including the extent of

available manpower and resources;

(iv) Utilization of health care;
(v) Health care costs and financing;
(vi) Other health or health-related matters; and
(vii) The connection between the long-term

effects of childhood cancer and the original cancer diagnosis and treatment.

(2) Undertake and support research, demonstrations,

and evaluations respecting new or improved methods for obtaining current data on the matters referred to in subparagraph (1).

(b) The Department may collect health data under authority granted by any unit of local government and on behalf of other governmental or not-for-profit organizations, including data collected by local schools and the State Board of Education relating to asthma and obesity on the health examination form required pursuant to Section 27-8.1 of the School Code. The data shall be de-identified and aggregated pursuant to rules promulgated by the Department to prevent disclosure of personal identifying information.
(c) The Department shall collect data only on a voluntary basis from individuals and organizations, except when there is specific legal authority to compel the mandatory reporting of the health data so requested. In making any collection of health data from an individual or organization the Department must give to such individual or organization a written statement which states:
(1) Whether the individual or organization is

required to respond, and any sanctions for noncompliance;

(2) The purposes for which the health data are being

collected; and

(3) In the case of any disclosure of identifiable

health data for other than research and statistical purposes, the items to be disclosed, to whom the data are to be disclosed and the purposes for which the data are to be disclosed.

(d) Except as provided in Section 5, no health data obtained in the course of activities undertaken or supported under this Act may be used for any purpose other than the purpose for which they were supplied or for which the individual or organization described in the data has otherwise consented.
(e) The Department shall take such actions as may be necessary to assure that statistics developed under this Act are of high quality, timely, comprehensive, as well as specific, standardized and adequately analyzed and indexed.
(f) The Department shall take such action as is appropriate to effect the coordination of health data activities, including health data specifically relating to obesity collected pursuant to Section 27-8.1 of the School Code, within the State to eliminate unnecessary duplication of data collection and maximize the usefulness of data collected.
(g) The Department shall (1) participate with state, local and federal agencies in the design and implementation of a cooperative system for producing comparable and uniform health information and statistics at the federal, state, and local levels; and (2) undertake and support research, development, demonstrations, and evaluations respecting such cooperative system.
(Source: P.A. 100-238, eff. 1-1-18.)

(410 ILCS 520/5) (from Ch. 111 1/2, par. 5605)
Sec. 5. (a) The Department may make no disclosure of any item, collection or grouping of health data which makes the individual supplying or described in such data identifiable unless:
(1) The individual described in the data has

consented to the disclosure.

(2) The disclosure is to a governmental entity in

this State, in another state or to the federal government, provided that:

(i) the data will be used for a purpose for which

the data was collected by the Department; and

(ii) the recipient of the data has entered into a

written agreement satisfactory to the Department, that it will protect such data in accordance with the requirements of this Act and will not permit further disclosure without prior approval of the Department.

(3) The disclosure is to an individual or

organization, for a specified time period determined by the Department, solely for bona fide research and statistical purposes, as determined in accordance with guidelines adopted by the Department, and the Department determines that: (i) the disclosures of the data to the requesting individual or organization is required for the research and statistical purposes proposed; and (ii) the requesting individual or organization has entered into a written agreement satisfactory to the Department that it will protect such data in accordance with the requirements of this Act and will not permit further disclosure without prior approval of the Department. In no event, however, may the name, address or other unique personal identifier of an individual supplying the data or described in it be disclosed under this subparagraph to the requesting individual or organization, unless a Department-approved Institutional Review Board or its equivalent on the protection of human subjects in research has reviewed and approved the data request.

(4) The disclosure is to a governmental entity for

the purpose of conducting an audit, evaluation or investigation of the Department and such governmental entity agrees not to use such data for making any determination to whom the health data relates.

(b) Any disclosure provided for in paragraph (a) of this Section shall be made at the discretion of the Department except that the disclosure provided for in subparagraph (4) of paragraph (a) of this Section must be made when the requirements of that subparagraph have been met.
(c) No identifiable health data obtained in the course of activities undertaken or supported under this Act shall be subject to subpoena or similar compulsory process in any civil or criminal, judicial, administrative or legislative proceeding, nor shall any individual or organization with lawful access to identifiable health data under the provisions of this Act be compelled to testify with regard to such health data, except that data pertaining to a party in litigation may be subject to subpoena or similar compulsory process in an action brought by or on behalf of such individual to enforce any liability arising under this Act.
(Source: P.A. 96-966, eff. 7-2-10.)

(410 ILCS 520/6) (from Ch. 111 1/2, par. 5606)
Sec. 6. The Department shall take appropriate measures to protect the security of health data including:
(a) Limiting the access to health data to authorized individuals who have received training in the handling of such data.
(b) Designating a person to be responsible for physical security.
(c) Developing and implementing a system for monitoring security.
(d) Reviewing periodically all health data to evaluate whether it is appropriate to remove identifying characteristics from the data.
(e) Any data or other information which is to be processed by a computer or other type of artificial intelligence and which is related to human immunodeficiency virus (HIV) testing or the results of such testing or to the testing and test results of any other identified causative agent of acquired immunodeficiency syndrome (AIDS) or to any list of persons known to have been exposed to HIV or to have a diagnosed case of AIDS or AIDS-related complex shall be stored and processed in the most secure manner available.
(Source: P.A. 85-935.)

(410 ILCS 520/7) (from Ch. 111 1/2, par. 5607)
Sec. 7. The Department may promulgate such reasonable rules and regulations as may be necessary to carry out the provisions of this Act.
(Source: P.A. 82-215.)

(410 ILCS 520/8) (from Ch. 111 1/2, par. 5608)
Sec. 8. The provisions of the Administrative Review Law and the rules adopted pursuant thereto shall apply to and govern all proceedings for judicial review of final administrative decisions of the Department hereunder. For the purposes of this Act the term "administrative decision" has the meaning ascribed to it in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 82-783.)

(410 ILCS 520/9) (from Ch. 111 1/2, par. 5609)
Sec. 9. The provisions of "The Illinois Administrative Procedure Act", and the rules and regulations adopted pursuant thereto shall govern all actions and procedures of the Department under this Act.
(Source: P.A. 82-215.)

(410 ILCS 520/10) (from Ch. 111 1/2, par. 5610)
Sec. 10. Any person who intentionally, willfully or wantonly discloses identifiable health data collected pursuant to this Act, except as provided for in Section 5, shall be guilty of a Class C misdemeanor.
(Source: P.A. 82-215.)

(410 ILCS 520/11) (from Ch. 111 1/2, par. 5611)
Sec. 11. This Act takes effect July 1, 1982.
(Source: P.A. 82-215.)



410 ILCS 522/ - Illinois Adverse Health Care Events Reporting Law of 2005.

Article 5

(410 ILCS 522/Art. 5 heading)



Article 10

(410 ILCS 522/Art. 10 heading)

(410 ILCS 522/10-1)
Sec. 10-1. Short title. This Article may be cited as the Illinois Adverse Health Care Events Reporting Law of 2005. References in this Article to "this Law" mean this Article.
(Source: P.A. 94-242, eff. 7-18-05.)

(410 ILCS 522/10-5)
Sec. 10-5. Purpose. The sole purpose of this Law is to establish an adverse health care event reporting system designed to facilitate quality improvement in the health care system through communication and collaboration between the Department and health care facilities. The reporting system established under this Law shall not be designed or, except as provided in this Law, used to punish errors or to investigate or take disciplinary action against health care facilities, health care practitioners, or health care facility employees.
(Source: P.A. 94-242, eff. 7-18-05.)

(410 ILCS 522/10-10)
Sec. 10-10. Definitions. As used in this Law, the following terms have the following meanings:
"Adverse health care event" means any event identified as a serious reportable event by the National Quality Forum and the Centers for Medicare and Medicaid Services on the effective date of this amendatory Act of the 98th General Assembly. The Department shall adopt, by rule, the list of adverse health care events. The rules in effect on May 1, 2013, that define "adverse health care event" shall remain in effect until new rules are adopted in accordance with this amendatory Act of the 98th General Assembly. If the National Quality Forum or the Centers for Medicare and Medicaid Services thereafter revises its list of serious reportable events through addition, deletion, or modification, then the term "adverse health care event" for purposes of this Law shall be similarly revised, effective no sooner than 6 months after the revision by the originating organization.
"Department" means the Illinois Department of Public Health.
"Health care facility" means a hospital maintained by the State or any department or agency thereof where such department or agency has authority under law to establish and enforce standards for the hospital under its management and control, a hospital maintained by any university or college established under the laws of this State and supported principally by public funds raised by taxation, a hospital licensed under the Hospital Licensing Act, a hospital organized under the University of Illinois Hospital Act, and an ambulatory surgical treatment center licensed under the Ambulatory Surgical Treatment Center Act.
(Source: P.A. 98-683, eff. 6-30-14.)

(410 ILCS 522/10-15)
Sec. 10-15. Health care facility requirements to report, analyze, and correct.
(a) Reports of adverse health care events required. Each health care facility shall report to the Department the occurrence of any adverse health care events no later than 30 days after discovery of the event. The report shall be filed in a format specified by the Department and shall identify the health care facility, but shall not include any information identifying or that tends to identify any of the health care professionals, employees, or patients involved.
(b) (Blank).
(c) (Blank).
(d) (Blank).
(e) (Blank).
(f) (Blank).
(g) (Blank).
(g-5) If the adverse health care events subject to this Law are revised as described in Section 10-10, then the Department shall provide notice to all affected health care facilities promptly upon the revision and shall inform affected health care facilities of the effective date of the revision for purposes of reporting under this Law.
(h) Definitions. As pertains to an adverse health care event in this Section 10-15:
"Death" means patient death related to an adverse event and not related solely to the natural course of the patient's illness or underlying condition. Events otherwise reportable under this Section 10-15 shall be reported even if the death might have otherwise occurred as the natural course of the patient's illness or underlying condition.
"Serious disability" means a physical or mental impairment, including loss of a body part, related to an adverse event and not related solely to the natural course of the patient's illness or underlying condition, that substantially limits one or more of the major life activities of an individual or a loss of bodily function, if the impairment or loss lasts more than 7 days prior to discharge or is still present at the time of discharge from an inpatient health care facility.
(Source: P.A. 98-683, eff. 6-30-14.)

(410 ILCS 522/10-20)
Sec. 10-20. Root cause analysis; corrective action plan. Following the occurrence of an adverse health care event, the health care facility must conduct a root cause analysis of the event. Following the analysis, the health care facility must (i) implement a corrective action plan to address the findings of the analysis or (ii) report to the Department any reasons for not taking corrective action. A copy of the findings of the root cause analysis and a copy of the corrective action plan must be filed with the Department within 90 days after the submission of the report to the Department under Section 10-15.
(Source: P.A. 94-242, eff. 7-18-05.)

(410 ILCS 522/10-25)
Sec. 10-25. Confidentiality. Other than the annual report required under paragraph (4) of Section 10-35 of this Law, adverse health care event reports, findings of root cause analyses, and corrective action plans filed by a health care facility under this Law and records created or obtained by the Department in reviewing or investigating these reports, findings, and plans shall not be available to the public and shall not be discoverable or admissible in any civil, criminal, or administrative proceeding against a health care facility or health care professional. No report or Department disclosure under this Law may contain information identifying a patient, employee, or licensed professional. Notwithstanding any other provision of law, under no circumstances shall the Department disclose information obtained from a health care facility that is confidential under Part 21 of Article VIII of the Code of Civil Procedure. Nothing in this Law shall preclude or alter the reporting responsibilities of hospitals or ambulatory surgical treatment centers under existing federal or State law.
(Source: P.A. 94-242, eff. 7-18-05.)

(410 ILCS 522/10-30)
Sec. 10-30. Establishment of reporting system.
(a) The Department shall establish an adverse health event reporting system that will be fully operational by January 1, 2008 and designed to facilitate quality improvement in the health care system through communication and collaboration among the Department and health care facilities. The reporting system shall not be designed or used to punish errors or, except to enforce this Law, investigate or take disciplinary action against health care facilities, health care practitioners, or health care facility employees. The Department may not use the adverse health care event reports, findings of the root cause analyses, and corrective action plans filed under this Law for any purpose not stated in this Law, including, but not limited to, using such information for investigating possible violations of the reporting health care facility's licensing act or its regulations. The Department is not authorized to select from or between competing alternate health care treatments, services, or practices.
(b) The reporting system shall consist of:
(1) Mandatory reporting by health care facilities of

adverse health care events.

(2) Mandatory completion of a root cause analysis and

a corrective action plan by the health care facility and reporting of the findings of the analysis and the plan to the Department or reporting of reasons for not taking corrective action.

(3) Analysis of reported information by the

Department to determine patterns of systemic failure in the health care system and successful methods to correct these failures.

(4) Sanctions against health care facilities for

failure to comply with reporting system requirements.

(5) Communication from the Department to health care

facilities, to maximize the use of the reporting system to improve health care quality.

(c) In establishing the adverse health event reporting system, including the design of the reporting format and annual report, the Department must consult with and seek input from experts and organizations specializing in patient safety.
(d) The Department must design the reporting system so that a health care facility may file by electronic means the reports required under this Law. The Department shall encourage a health care facility to use the electronic filing option when that option is feasible for the health care facility.
(e) Nothing in this Section prohibits a health care facility from taking any remedial action in response to the occurrence of an adverse health care event.
(Source: P.A. 94-242, eff. 7-18-05.)

(410 ILCS 522/10-35)
Sec. 10-35. Analysis of reports; communication of findings. The Department shall do the following:
(1) Analyze adverse event reports, corrective action

plans, and findings of the root cause analyses to determine patterns of systemic failure in the health care system and successful methods to correct these failures.

(2) Communicate to individual health care facilities

the Department's conclusions, if any, regarding an adverse event reported by the health care facility.

(3) Communicate to relevant health care facilities

any recommendations for corrective action resulting from the Department's analysis of submissions from facilities.

(4) Publish an annual report that does the following:
(i) Describes, by institution, adverse health

care events reported.

(ii) Summarizes, in aggregate form, the

corrective action plans and findings of root cause analyses submitted by health care facilities.

(iii) Describes adopted recommendations for

quality improvement practices.

(Source: P.A. 94-242, eff. 7-18-05.)

(410 ILCS 522/10-40)
Sec. 10-40. Health Care Event Reporting Advisory Committee. The Department shall appoint a 9-person Health Care Event Reporting Advisory Committee with at least one member from each of the following statewide organizations: one representing hospitals; one representing ambulatory surgical treatment centers; and one representing physicians licensed to practice medicine in all its branches. The committee shall also include other individuals who have expertise and experience in system-based quality improvement and safety and shall include one public member. At least 3 of the 9 members shall be individuals who do not have a financial interest in, or a business relationship with, hospitals or ambulatory surgical treatment centers. The Health Care Event Reporting Advisory Committee shall review the Department's recommendations for potential quality improvement practices and modifications to the list of reportable adverse health care events consistent with national standards. In connection with its review of the Department's recommendations, the committee shall conduct a public hearing seeking input from health care facilities, health care professionals, and the public.
(Source: P.A. 94-242, eff. 7-18-05.)

(410 ILCS 522/10-45)
Sec. 10-45. Testing period.
(a) Prior to the testing period in subsection (b), the Department shall adopt rules for implementing this Law in consultation with the Health Care Event Reporting Advisory Committee and individuals who have experience and expertise in devising and implementing adverse health care event or other health care quality reporting systems. The rules shall establish the methodology and format for health care facilities reporting information under this Law to the Department and shall be finalized before the beginning of the testing period under subsection (b).
(b) The Department shall conduct a testing period of at least 6 months to test the reporting process to identify any problems or deficiencies with the planned reporting process.
(c) None of the information reported and analyzed during the testing period shall be used in any public report under this Law.
(d) The Department must substantially address the problems or deficiencies identified during the testing period before fully implementing the reporting system.
(e) After the testing period, and after any corrections, adjustments, or modifications are finalized, the Department must give at least 30 days written notice to health care facilities prior to full implementation of the reporting system and collection of adverse event data that will be used in public reports.
(f) Following the testing period, 4 calendar quarters of data must be collected prior to the Department's publishing the annual report of adverse events to the public under paragraph (4) of Section 10-35.
(g) The process described in subsections (a) through (e) must be completed by the Department no later than July 1, 2007.
(h) Notwithstanding any other provision of law, the Department may contract with an entity for receiving all adverse health care event reports, root cause analysis findings, and corrective action plans that must be reported to the Department under this Law and for the compilation of the information and the provision of quarterly and annual reports to the Department describing such information according to the rules adopted by the Department under this Law.
(Source: P.A. 94-242, eff. 7-18-05; 95-331, eff. 8-21-07.)

(410 ILCS 522/10-50)
Sec. 10-50. Validity of public reports. None of the information the Department discloses to the public may be made available in any form or fashion unless such information is shared with the health care facilities under review prior to public dissemination of such information. Those health care facilities shall have 30 days to make corrections and to add helpful explanatory comments about the information before the publication.
(Source: P.A. 94-242, eff. 7-18-05.)



Article 90

(410 ILCS 522/Art. 90 heading)

(410 ILCS 522/90-5)
Sec. 90-5. (Amendatory provisions; text omitted).
(Source: P.A. 94-242, eff. 7-18-05; text omitted.)

(410 ILCS 522/90-10)
Sec. 90-10. (Amendatory provisions; text omitted).
(Source: P.A. 94-242, eff. 7-18-05; text omitted.)

(410 ILCS 522/90-15)
Sec. 90-15. (Amendatory provisions; text omitted).
(Source: P.A. 94-242, eff. 7-18-05; text omitted.)

(410 ILCS 522/90-97)
Sec. 90-97. Severability. The provisions of this Act are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 94-242, eff. 7-18-05.)

(410 ILCS 522/90-99)
Sec. 90-99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 94-242, eff. 7-18-05.)






410 ILCS 525/ - Illinois Health and Hazardous Substances Registry Act.

(410 ILCS 525/1) (from Ch. 111 1/2, par. 6701)
Sec. 1. This Article shall be known and may be cited as the "Illinois Health and Hazardous Substances Registry Act".
(Source: P.A. 83-1361.)

(410 ILCS 525/2) (from Ch. 111 1/2, par. 6702)
Sec. 2. (a) The General Assembly finds that:
(i) the dangers of hazardous substances pose a

serious threat to the public health and welfare of the citizens of Illinois;

(ii) there exists no unified effort to collect and

analyze information on hazardous substances and their potential health effects;

(iii) the lack of comprehensive information has

caused concern on the part of Illinois citizens and a lack of effective control by the State government;

(iv) it is the obligation of the State government to

inform and protect the citizens of Illinois by developing a comprehensive and integrated data system on hazardous substances and public health.

(b) It is the purpose of this Act to establish a unified Statewide project to collect, compile and correlate information on public health and hazardous substances. Such information is to be used to assist in the determination of public policy and to provide a source of information for the public, except when public disclosure of the information would violate the provisions of subsection (d) of Section 4 concerning confidentiality.
(c) In particular, the purpose of the collection of cancer incidence information is to:
(1) monitor incidence trends of cancer to detect

potential public health problems, predict risks and assist in investigating cancer clusters;

(2) more accurately target intervention resources

for communities and patients and their families;

(3) inform health professionals and citizens

about risks, early detection and treatment of cancers known to be elevated in their communities; and

(4) promote high quality research to provide

better information for cancer control and to address public concerns and questions about cancer.

(Source: P.A. 90-607, eff. 6-30-98.)

(410 ILCS 525/3) (from Ch. 111 1/2, par. 6703)
Sec. 3. For the purposes of this Act, unless the context requires otherwise:
(a) "Department" means the Illinois Department of Public Health.
(b) "Director" means the Director of the Illinois Department of Public Health.
(c) "Council" means the Health and Hazardous Substances Coordinating Council created by this Act.
(d) "Registry" means the Illinois Health and Hazardous Substances Registry established by the Department of Public Health under Section 6 of this Act.
(e) "Cancer" means all malignant neoplasms, regardless of the tissue of origin, including malignant lymphoma and leukemia.
(f) "Cancer incidence" means a medical diagnosis of cancer, consisting of a record of cases of cancer and specified cases of tumorous or precancerous diseases which occur in Illinois, and such other information concerning these cases as the Department deems necessary or appropriate in order to conduct thorough and complete epidemiological surveys of cancer and cancer-related diseases in Illinois.
(g) "Occupational disease" includes but is not limited to all occupational diseases covered by the Workers' Occupational Diseases Act.
(h) "Hazardous substances" means a hazardous substance as defined in the Environmental Protection Act.
(i) "Hazardous substances incident" includes but is not limited to a spill, fire, or accident involving hazardous substances, illegal disposal, transportation, or use of hazardous substances, and complaints or permit violations involving hazardous substances.
(j) "Company profile" includes but is not limited to the name of any company operating in the State of Illinois which generates, uses, disposes of or transports hazardous substances, identification of the types of permits issued in such company's name relating to transactions involving hazardous substances, inventory of hazardous substances handled by such company, and the manner in which such hazardous substances are used, disposed of, or transported by the company.
(k) "Hazardous nuclear material" means (1) any source or special nuclear material intended for use or used as an energy source in a production or utilization facility as defined in Sec. 11.v. or 11.cc. of the federal Atomic Energy Act of 1954 as amended; (2) any fuel which has been discharged from such a facility following irradiation, the constituent elements of which have not been separated by reprocessing; or (3) any by-product material resulting from operation of such a facility.
(l) "Adverse pregnancy outcome" includes but is not limited to birth defects, fetal loss, infant mortality, low birth weight, selected life-threatening conditions, and other developmental disabilities as defined by the Department.
(m) "News medium" means any newspaper or other periodical issued at regular intervals, whether in print or electronic format, and having a general circulation; a news service, whether in print or electronic format; a radio station, a television station; a television network; a community antenna television service; and any person or corporation engaged in the making of news reels or other motion picture news for public showing.
(n) "Researcher" means an individual who is affiliated with or supported by universities, academic centers, research institutions, hospitals, and governmental entities who conduct scientific research or investigation on human diseases.
(Source: P.A. 95-941, eff. 8-29-08.)

(410 ILCS 525/4) (from Ch. 111 1/2, par. 6704)
Sec. 4. (a) There is created the Health and Hazardous Substances Coordinating Council, to be comprised of the following persons ex officio or their designees: Dean of the School of Public Health of the University of Illinois, Director of Natural Resources, Director of Public Health, Director of Labor, Director of Agriculture, Director of the Environmental Protection Agency and the Director of Nuclear Safety.
The University of Illinois School of Public Health shall advise the Department in the design, function and utilization of the Registry.
(b) To facilitate the collection of cancer incidence information, the Department, in consultation with the Advisory Board of Cancer Control, shall have the authority to require hospitals, laboratories or other facilities to report incidences of cancer and other specified tumorous and precancerous diseases to the Department, and to require the submission of such other information pertaining to or in connection with such reported cases as the Department deems necessary or appropriate for the purposes of this Act. The Department may promulgate rules or regulations specifying the hospitals, laboratories or other facilities which are required to submit information pursuant to this Section, the types of information required to be submitted, methods of submitting such information and any other detail deemed by the Department to be necessary or appropriate for administration of this Act. Nothing in this Act shall be construed to compel any individual to submit to a medical examination or supervision.
(c) The Director shall by rule or regulation establish standards or guidelines for ensuring the protection of information made confidential or privileged under law.
(d) The identity, or any group of facts that tends to lead to the identity, of any person whose condition or treatment is submitted to the Illinois Health and Hazardous Substances Registry is confidential and shall not be open to public inspection or dissemination and is exempt from disclosure under Section 7 of the Freedom of Information Act. The following data elements, alone or in combination, are confidential, shall not be open to public inspection or dissemination, and are exempt from disclosure under Section 7 of the Freedom of Information Act: name, social security number, street address, email address, telephone number, fax number, medical record number, certificate/license number, reporting source (unless permitted by the reporting facility), age (unless aggregated for 5 or more years, ZIP code (unless aggregated for 5 or more years), and diagnosis date (unless aggregated for one or more years for the entire State or for 3 or more years for a single county). The identity of any person or persons claimed to be derived from cancer registry data is not admissible in evidence, and no court shall require information to be produced in discovery if it determines that the information tends to lead to the identity of any person. Information for specific research purposes may be released in accordance with procedures established by the Department. Except as provided by rule, and as part of an epidemiologic investigation, an officer or employee of the Department may interview a patient named in a report made under this Act, or relatives of any such patient, only with the express written consent of the patient.
(e) Hospitals, laboratories, other facilities or physicians shall not be held liable for the release of information or confidential data to the Department in accordance with this Act. The Department shall protect any information made confidential or privileged under law.
(Source: P.A. 95-941, eff. 8-29-08.)

(410 ILCS 525/5) (from Ch. 111 1/2, par. 6705)
Sec. 5. The Council shall have the following duties:
(i) to oversee and ensure the effective administration of this Act by the Department;
(ii) to coordinate and facilitate the collection of information by the Department under this Act;
(iii) to initiate and coordinate efforts to obtain private or public grants to fund the Registry;
(iv) to approve the annual report issued by the Department pursuant to subsection (d) of Section 6 of this Act; and
(v) to establish guidelines, as it deems necessary or desirable, for the effective administration of this Act.
(Source: P.A. 83-1361.)

(410 ILCS 525/6) (from Ch. 111 1/2, par. 6706)
Sec. 6. (a) No later than January 1, 1985, the Department shall commence the work necessary to compile the information which will constitute the Health and Hazardous Substances Registry. The Registry shall consist of the compilation of information in the following categories:
(i) adverse pregnancy outcomes;
(ii) cancer incidences;
(iii) occupational diseases;
(iv) location, transportation, and exposure to hazardous nuclear materials;
(v) company profiles; and
(vi) hazardous substances incidents.
The Department, pursuant to any guidelines established by the Council, shall promulgate rules or regulations specifying the types of information in each category which will be compiled for the Registry. Such information shall be compiled in the Registry in such a manner as to allow for geographical correlation of the data on public health and the data on hazardous substances and hazardous nuclear materials. To the extent feasible, the Registry shall be compatible with other national models of such type so as to facilitate the coordination of information with other data bases.
(Source: P.A. 83-1361.)

(410 ILCS 525/7) (from Ch. 111 1/2, par. 6707)
Sec. 7. Subject to appropriation, monies in the Hazardous Waste Research Fund in the State Treasury shall be available to the Department for the administration of the Registry. In addition, the Department shall have the authority to accept, receive and administer on behalf of the Registry any grants, gifts, loans or other funds made available to the Registry from any source for purposes of this Act.
(Source: P.A. 83-1361.)

(410 ILCS 525/8) (from Ch. 111 1/2, par. 6708)
Sec. 8. The Department shall annually report to the General Assembly beginning August 31, 1986 and every year thereafter. The annual report shall include information on the progress of the Registry, as well as descriptions of any studies which are underway or have been completed, including those performed to determine the potential public health significance of an increase in cancer incidence, together with any findings and recommendations. The annual report shall also include a list of those persons, organizations and agencies which have refused to cooperate with the Department in the collection or transmittal of information under this Act.
(Source: P.A. 85-1218.)

(410 ILCS 525/9) (from Ch. 111 1/2, par. 6709)
Sec. 9. The Department shall utilize the Registry to conduct research on the relationships between hazardous substances, hazardous nuclear materials, and public health issues. In consultation with the Council, the Director shall establish guidelines for determining the specific questions and areas to be researched. The guidelines shall specifically include the question of the potential public health significance of an increase in cancer incidence. Upon the approval of the Council, the information contained in the Registry shall be available to other State agencies wishing to conduct research on these issues. Upon review and approval of an appropriate Institutional Review Board (IRB) or its equivalent on protection of human subjects in research, the Department shall release data to researchers for purposes of medical and scientific research consistent with the fundamental purposes of the Registry.
(Source: P.A. 95-941, eff. 8-29-08.)

(410 ILCS 525/9.1)
Sec. 9.1. Release of data to news media. Upon review and approval of an appropriate Institutional Review Board (IRB) or its equivalent on protection of human subjects in research, the Department shall release data not otherwise available for release under the Freedom of Information Act to news media for purposes of public interest research consistent with the fundamental purposes of the Registry.
(Source: P.A. 95-941, eff. 8-29-08.)

(410 ILCS 525/10) (from Ch. 111 1/2, par. 6710)
Sec. 10. The Department may enter into contracts with individuals, corporations, hospitals, universities, not-for-profit corporations, governmental entities or other organizations whereby such individuals, organizations or agencies agree to provide assistance in the compilation of the Registry or to conduct research on behalf of the Department consistent with the purposes of this Act. The Director shall adopt rules governing such contracts, which shall include (1) requirements for a written protocol outlining the purpose and public benefit of the research, (2) the description, methods and projected results of the research, (3) peer review by other scientists, (4) the methods and facilities to protect the confidentiality of the data, and (5) the qualifications of the researcher proposing to undertake the research.
(Source: P.A. 85-1218.)

(410 ILCS 525/11) (from Ch. 111 1/2, par. 6711)
Sec. 11. The University of Illinois School of Public Health shall conduct educational programs for the Department to further the dissemination of knowledge about the relationship between toxic substances and human health which will be useful in the formulation of public policy and will be a source of information for the public.
(Source: P.A. 83-1361.)

(410 ILCS 525/12) (from Ch. 111 1/2, par. 6712)
Sec. 12. All information contained in the Registry, as well as all reports issued by the Department, including the annual report, shall be made available to the public upon request; provided, however, nothing in this Act permits public disclosure of any information made confidential or privileged pursuant to this Act or any other statute. Identification or contact of individuals from public reports or data released under the Freedom of Information Act is prohibited. The Director may, by rule, establish fees to be charged to persons or organizations other than State agencies for requested summaries or analyses of data which are not otherwise included in an annual report. The fees shall not be more than the cost to the Department of supplying the requested information. The Department shall make available on its web site non-confidential public use databases for easy and direct access and download by the public.
(Source: P.A. 95-941, eff. 8-29-08.)

(410 ILCS 525/13) (from Ch. 111 1/2, par. 6713)
Sec. 13. (a) Violation of this Act is a Class A misdemeanor.
(b) Any person who violates this Act shall be liable for a civil penalty not to exceed $1,000 for each violation.
(c) The Council may request the Attorney General or the State's Attorney of the county in which the violation occurred to proceed in a court of competent jurisdiction to secure such relief as provided in this Section, as well as injunctive relief to restrain violations of this Act.
(Source: P.A. 83-1361.)

(410 ILCS 525/14) (from Ch. 111 1/2, par. 6714)
Sec. 14. The Department may promulgate rules and regulations for the implementation of this Act.
(Source: P.A. 83-1361.)



410 ILCS 527/ - Immunization Data Registry Act.

(410 ILCS 527/1)
Sec. 1. Short title. This Act may be cited as the Immunization Data Registry Act.
(Source: P.A. 97-117, eff. 7-14-11.)

(410 ILCS 527/5)
Sec. 5. Definition. For the purpose of this Act, "Department" means the Department of Public Health.
(Source: P.A. 97-117, eff. 7-14-11.)

(410 ILCS 527/10)
Sec. 10. Development of registry; purposes.
(a) The Department may develop and maintain an immunization data registry to collect, store, analyze, release, and report immunization data.
(b) Data in the immunization registry may be used only for the following purposes:
(1) To ensure that necessary immunizations are

provided and over-immunization is avoided.

(2) To assess immunization coverage rates.
(3) To determine areas of under-immunization and

other epidemiological research for disease control purposes.

(4) To document that required immunizations have been

provided as required for school or child care admission.

(5) To determine coverage levels for various

subpopulations (geographic, racial and ethnic, and age groups) in this State.

(6) To accomplish other public health purposes as

determined by the Department.

(Source: P.A. 97-117, eff. 7-14-11.)

(410 ILCS 527/15)
Sec. 15. Provision of immunization data to registry; exemption forms; written information on immunization registry.
(a) A health care provider, physician's designee, or pharmacist's designee may provide immunization data to be entered into the immunization data registry in a manner prescribed by the Department and for the purposes allowed under this Act unless the patient or the patient's parent or guardian, if the patient is less than 18 years of age, has completed and filed with the provider, physician's designee, or pharmacist's designee a written immunization data exemption form.
(b) The Department shall create and provide copies of immunization data exemption forms to health care providers who are authorized to administer immunizations and individuals who request the form. The forms shall also be accessible from the immunization data registry system itself.
(c) The Department shall distribute to health care providers, upon request, written information to be disseminated to patients that describes the immunization data registry. The written information and the immunization data exemption forms must include all of the following information:
(1) A description of the immunization data registry

and its purpose.

(2) That the health care provider may report

immunization data to the Department to be entered into the immunization data registry.

(3) That the patient or the patient's parent or

guardian, if the patient is less than 18 years of age, has a right to exempt disclosure of immunization data to the registry and may prevent disclosure by signing an immunization data exemption form.

(4) That the patient or the patient's parent or

guardian, if the patient is less than 18 years of age, may have the individual's information removed from the immunization data registry.

(5) Instructions on how to have the information

removed.

(Source: P.A. 97-117, eff. 7-14-11.)

(410 ILCS 527/17)
Sec. 17. Immunization data exemption form; immunization providers. Before entering immunization data into the immunization data registry, authorized immunization providers who provide immunization data into the immunization data registry shall provide the patient or the patient's parent or guardian, if the patient is less than 18 years of age, with a printed immunization data exemption form at least once. The printed immunization data exemption form may be distributed in conjunction with the Vaccine Information Statements that are required to be disseminated by the National Childhood Vaccine Injury Act before giving any vaccine containing diphtheria, tetanus, pertussis, measles, mumps, rubella, polio, hepatitis A, hepatitis B, Haemophilus influenzae type b (Hib), influenza, pneumococcal conjugate, meningococcal, rotavirus, human papillomavirus (HPV), or varicella (chickenpox) vaccine.
(Source: P.A. 97-117, eff. 7-14-11.)

(410 ILCS 527/20)
Sec. 20. Confidentiality of information; release of information; statistics; panel on expanding access.
(a) Records maintained as part of the immunization data registry are confidential.
(b) The Department may release an individual's confidential information to the individual or to the individual's parent or guardian if the individual is less than 18 years of age.
(c) Subject to subsection (d) of this Section, the Department may release information in the immunization data registry concerning an individual to the following entities:
(1) The immunization data registry of another state.
(2) A health care provider or a health care

provider's designee.

(3) A local health department.
(4) An elementary or secondary school that is

attended by the individual.

(5) A licensed child care center in which the

individual is enrolled.

(6) A licensed child-placing agency.
(7) A college or university that is attended by the

individual.

(8) The Department of Healthcare and Family Services

or a managed care entity contracted with the Department of Healthcare and Family Services to coordinate the provision of medical care to enrollees of the medical assistance program.

(d) Before immunization data may be released to an entity, the entity must enter into an agreement with the Department that provides that information that identifies a patient will not be released to any other person without the written consent of the patient.
(e) The Department may release summary statistics regarding information in the immunization data registry if the summary statistics do not reveal the identity of an individual.
(Source: P.A. 97-117, eff. 7-14-11; 98-651, eff. 6-16-14.)

(410 ILCS 527/25)
Sec. 25. Immunity for providing data; penalty.
(a) An entity described in subsection (c) of Section 20 of this Act, the Department, or an agent of the Department who in good faith provides or receives immunization information is immune from civil and criminal liability for the following actions:
(1) Providing information to the immunization data

registry.

(2) Using the immunization data registry information

to verify that a patient or child has received proper immunizations.

(3) Using the immunization data registry information

to inform a patient or the child's parent or guardian of the patient's or child's immunization status or that an immunization is due according to recommended immunization schedules.

(b) A person who knowingly, intentionally, or recklessly discloses confidential information contained in the immunization data registry in violation of this Act commits a Class A misdemeanor.
(Source: P.A. 97-117, eff. 7-14-11.)

(410 ILCS 527/99)
Sec. 99. Effective date. This Act takes effect July 1, 2011.
(Source: P.A. 97-117, eff. 7-14-11.)



410 ILCS 528/ - Lupus Education and Awareness Act.

(410 ILCS 528/1)
Sec. 1. Short title. This Act may be cited as the Lupus Education and Awareness Act.
(Source: P.A. 96-1108, eff. 1-1-11.)

(410 ILCS 528/5)
Sec. 5. Legislative findings and purpose.
(a) The General Assembly finds the following:
(1) Lupus is an urgent national health issue. Lupus

is the result of an immune system that is unbalanced and can become destructive to any organ or tissue in the body. Lupus is unpredictable and potentially fatal, yet no satisfactory treatment exists. Its health consequences include heart attacks, strokes, seizures, and organ failure.

(2) National data indicates that more than 1.5

million Americans live with some form of lupus; lupus affects women 9 times more often than men, and 80% of newly diagnosed cases of lupus develop among women of childbearing age. An estimated 65,000 people with lupus reside in Illinois.

(3) Lupus disproportionately affects women of color;

it is 2 to 3 times more common among African Americans, Hispanics and Latinos, Asians, and Native Americans and is generally more prevalent in minority populations, a health disparity that remains unexplained.

(4) No new drugs have been approved by the U.S. Food

and Drug Administration specifically for lupus in 50 years and, while current treatments for the disease can be effective, they can lead to damaging side effects.

(5) The pain and fatigue associated with lupus can

threaten one's ability to live independently, make it difficult to maintain employment, and lead normal lives. One in 5 people with lupus is disabled by the disease and consequently receives support from government programs, including Medicare, Medicaid, Social Security Disability, and Social Security Supplemental Income.

(6) The estimated average annual total of direct and

indirect costs for an individual with lupus is $21,000; for people who have the most serious form of lupus, medical costs can greatly exceed this amount, causing a significant economic, emotional, and social burden to the entire family and society.

(b) The purpose of this Act is to create a multi-pronged, statewide program to promote public and health professional awareness among State and local health and human services officials, physicians, nurses, and other health care providers and increase knowledge concerning the causes and consequences of lupus, the importance of early diagnosis and appropriate management, and effective treatment and management strategies by taking the following actions:
(1) Conducting educational and training programs for

health professionals on lupus diagnosis and management.

(2) Disseminating medically sound educational

materials and information on lupus research findings to patients and health care professionals.

(3) Fostering greater public understanding and

awareness of lupus statewide.

(Source: P.A. 96-1108, eff. 1-1-11.)

(410 ILCS 528/10)
Sec. 10. Definitions. For the purpose of this Act:
"Department" means the Department of Public Health.
"Director" means the Director of Public Health.
"Panel" means the Interagency and Partnership Advisory Panel on Lupus.
"Program" means the Lupus Education and Awareness Program (LEAP).
(Source: P.A. 96-1108, eff. 1-1-11.)

(410 ILCS 528/15)
Sec. 15. Establishment of the Lupus Education and Awareness Program.
(a) Subject to appropriation, there is created within the Department of Public Health the Lupus Education and Awareness Program (LEAP). The Program shall be composed of various components, including, but not limited to, public awareness activities and professional education programs. Subject to appropriation, the Interagency and Partnership Advisory Panel on Lupus is created to oversee LEAP and advise the Department in implementing LEAP.
(b) The Department shall establish, promote, and maintain the Lupus Education and Awareness Program with an emphasis on minority populations and at-risk communities in order to raise public awareness, educate consumers, and educate and train health professionals, human service providers, and other audiences.
The Department shall work with a national organization that deals with lupus to implement programs to raise public awareness about the symptoms and nature of lupus, personal risk factors, and options for diagnosing and treating the disease, with a particular focus on populations at elevated risk for lupus, including women and communities of color.
The Program shall include initiatives to educate and train physicians, health care professionals, and other service providers on the most up-to-date and accurate scientific and medical information regarding lupus diagnosis, treatment, risks and benefits of medications, research advances, and therapeutic decision making, including medical best practices for detecting and treating the disease in special populations. These activities shall include, but not be limited to, all of the following:
(1) Distribution of medically-sound health

information produced by a national organization that deals with lupus and government agencies, including, but not limited to, the National Institutes of Health, the Centers for Disease Control and Prevention, and the Social Security Administration, through local health departments, schools, agencies on aging, employer wellness programs, physicians and other health professionals, hospitals, health plans and health maintenance organizations, women's health programs, and nonprofit and community-based organizations.

(2) Development of educational materials for health

professionals that identify the latest scientific and medical information and clinical applications.

(3) Working to increase knowledge among physicians,

nurses, and health and human services professionals about the importance of lupus diagnosis, treatment, and rehabilitation.

(4) Support of continuing medical education programs

presented by the leading State academic institutions by providing them with the most up-to-date information.

(5) Providing statewide workshops and seminars for

in-depth professional development regarding the care and management of patients with lupus in order to bring the latest information on clinical advances to care providers.

(6) Development and maintenance of a directory of

lupus-related services and lupus health care providers with specialization in services to diagnose and treat lupus. The Department shall disseminate this directory to all stakeholders, including, but not limited to, individuals with lupus, families, and representatives from voluntary organizations, health care professionals, health plans, and State and local health agencies.

(c) The Director shall do all of the following:
(1) Designate a person in the Department to oversee

the Program.

(2) Identify the appropriate entities to carry out

the Program, including, but not limited to, the following: local health departments, schools, agencies on aging, employer wellness programs, physicians and other health professionals, hospitals, health plans and health maintenance organizations, women's health organizations, and nonprofit and community-based organizations.

(3) Base the Program on the most current scientific

information and findings.

(4) Work with governmental entities, community and

business leaders, community organizations, health care and human service providers, and national, State, and local organizations to coordinate efforts to maximize State resources in the areas of lupus education and awareness.

(5) Use public health institutions for dissemination

of medically sound health materials.

(d) The Department shall establish and coordinate the Interagency and Partnership Advisory Panel on Lupus consisting of 15 members, one of whom shall be appointed by the Director as the chair. The Panel shall be composed of:
(1) at least 3 individuals with lupus;
(2) three representatives from relevant State

agencies including the Department;

(3) three scientists with experience in lupus who

participate in various fields of scientific endeavor, including, but not limited to, biomedical research, social, translational, behavioral, and epidemiological research, and public health;

(4) two medical clinicians with experience in

treating people with lupus; and

(5) four representatives from relevant nonprofit

women's and health organizations, including one representative from a national organization that deals with the treatment of lupus.

Individuals and organizations may submit nominations to the Director to be named to the Panel. Such nominations may include the following:
(i) representatives from appropriate State

departments and agencies, such as entities with responsibility for health disparities, public health programs, education, public welfare, and women's health programs;

(ii) health and medical professionals with expertise

in lupus; and

(iii) individuals with lupus, and recognized experts

in the provision of health services to women, lupus research, or health disparities.

All members of the panel shall serve terms of 2 years. A member may be appointed to serve not more than 2 terms, whether or not consecutive. A majority of the members of the panel shall constitute a quorum. A majority vote of a quorum shall be required for any official action of the Panel. The Panel shall meet at the call of the chair, but not less than 2 times per year. All members shall serve without compensation, but shall be entitled to actual, necessary expenses incurred in the performance of their business as members of the Panel in accordance with the reimbursement polices for the State.
(Source: P.A. 96-1108, eff. 1-1-11.)

(410 ILCS 528/20)
Sec. 20. Funding. Subject to the availability of funds, the Department may make expenditures of up to $2,500 for fiscal year 2010 for use toward providing educational materials to clinics serving a high percentage of minorities in this State. The Director may accept grants, services, and property from the federal government, foundations, organizations, medical schools, and other entities as may be available for the purposes of fulfilling the obligations of this Program. Any such funds shall only supplement any appropriations made for the implementation of this Act. The Director shall seek any federal waiver or waivers that may be necessary to maximize funds from the federal government to implement the Program.
(Source: P.A. 96-1108, eff. 1-1-11.)

(410 ILCS 528/25)
Sec. 25. Staffing. The Department of Public Health shall provide staffing and administrative support for the implementation of the provisions of this Act.
(Source: P.A. 96-1108, eff. 1-1-11.)



410 ILCS 530/ - Marriage, Dissolution, and Invalidity Records Act.

(410 ILCS 530/0.01) (from Ch. 40, par. 900)
Sec. 0.01. Short title. This Act may be cited as the Marriage, Dissolution, and Invalidity Records Act.
(Source: P.A. 86-1324.)

(410 ILCS 530/1) (from Ch. 40, par. 901)
Sec. 1. The Department of Public Health has charge of the registration of marriages, dissolutions of marriages and declarations of invalidity of marriages in the State. The Department has the authority and duty to
1. Install and maintain a state-wide system of registering, indexing, and preserving records of marriage, dissolution of marriage and declaration of invalidity of marriage;
2. Prescribe and furnish forms for collecting, transcribing, compiling, and preserving the records and statistics of marriage, dissolution of marriage and declaration of invalidity of marriage;
3. Make and publish a statistical report of the marriages, dissolutions of marriages and declarations of invalidity of marriages in the State at least annually.
Forms relating to dissolution of marriage shall, among other things, show the age of the individuals at the time of the marriage and at the time of the dissolution of marriage.
Information required to be filed under this Act relates only to marriages, dissolutions of marriages or declarations of invalidity of marriages which occur on or after January 1, 1962.
(Source: P.A. 81-230.)

(410 ILCS 530/2) (from Ch. 40, par. 902)
Sec. 2. The Department may cause the records of marriage, dissolution of marriage and declaration of invalidity of marriage established under this Act to be reproduced on microfilm for permanent retention. Such microfilm shall comply with the minimum standards of quality approved for permanent photographic records by the National Bureau of Standards and the device used to reproduce such records on such film shall be one which accurately reproduces the original thereof in all its details.
Such microfilm or a computer print-out copy thereof, as provided herein shall be deemed to be an original record for all purposes, including introduction in evidence in all courts or administrative agencies. A transcript, exemplification, or certified copy thereof, shall, for all purposes recited herein, be deemed to be a transcript, exemplification, or certified copy of the original.
If the Department has records of marriage, divorce and annulment of marriage on computer tape, certified computer print-outs of such records shall have the same legal effect as certified copies of such documents would have for all purposes.
Whenever such microfilm has been properly and permanently filed for use and safekeeping, the Department may cause the original records from which the microfilm reproduction was made to be destroyed.
The Department is authorized to furnish a copy of the microfilm or computer print-out of the records relating to marriages, dissolutions of marriages and declarations of invalidity of marriages in a particular county to the Clerk of any court of that county, provided that this is done without cost to the State.
The Department shall cause its records of marriage, dissolution of marriage and declaration of invalidity of marriage to be permanently preserved and safeguarded in its offices at Springfield. The Secretary of State shall provide suitable quarters for the administration and the permanent and safe preservation of all records returned to the Department under this Act.
(Source: P.A. 81-230; 81-652; 81-1509.)

(410 ILCS 530/3) (from Ch. 40, par. 903)
Sec. 3. The Department shall search its files of records of marriage, dissolution of marriage or declaration of invalidity of marriage upon receipt of a written request and a fee of $5, and, if the record is found, shall verify the fact of marriage, dissolution of marriage or declaration of invalidity of marriage in writing to the applicant, and shall notify the applicant of the place where the original record is found, and that a certified copy thereof may be obtained only from such office. The Department shall not furnish a certified copy of the records filed with it under this Act except upon order of a court or upon the request of the clerk of any court in this State, in which event the Department shall furnish such certified copy without charge.
Whenever a certified copy is obtainable under this Section a certified computer print-out of such record shall have the same effect as a certified copy of such document.
The Department may authorize the use of the records filed under this Act and the information therein contained for any bona fide research purpose in the public interest. The Department is authorized to furnish information from, or transcripts of, its records to the United States Government for national statistics of marriage, dissolution of marriage and declaration of invalidity of marriage, provided that such is done without cost to the State.
(Source: P.A. 83-100.)

(410 ILCS 530/3.1) (from Ch. 40, par. 904)
Sec. 3.1. The provisions of the Illinois Administrative Procedure Act are hereby expressly adopted and shall apply to all administrative rules and procedures of the Department of Public Health under this Act, except that Section 5-35 of the Illinois Administrative Procedure Act relating to procedures for rule-making does not apply to the adoption of any rule required by federal law in connection with which the Department is precluded by law from exercising any discretion.
(Source: P.A. 88-45.)



410 ILCS 535/ - Vital Records Act.

(410 ILCS 535/1) (from Ch. 111 1/2, par. 73-1)
(Text of Section from P.A. 100-360)
Sec. 1. As used in this Act, unless the context otherwise requires:
(1) "Vital records" means records of births, deaths, fetal deaths, marriages, dissolution of marriages, and data related thereto.
(2) "System of vital records" includes the registration, collection, preservation, amendment, and certification of vital records, and activities related thereto.
(3) "Filing" means the presentation of a certificate, report, or other record provided for in this Act, of a birth, death, fetal death, adoption, marriage, or dissolution of marriage, for registration by the Office of Vital Records.
(4) "Registration" means the acceptance by the Office of Vital Records and the incorporation in its official records of certificates, reports, or other records provided for in this Act, of births, deaths, fetal deaths, adoptions, marriages, or dissolution of marriages.
(5) "Live birth" means the complete expulsion or extraction from its mother of a product of human conception, irrespective of the duration of pregnancy, which after such separation breathes or shows any other evidence of life such as beating of the heart, pulsation of the umbilical cord, or definite movement of voluntary muscles, whether or not the umbilical cord has been cut or the placenta is attached.
(6) "Fetal death" means death prior to the complete expulsion or extraction from its mother of a product of human conception, irrespective of the duration of pregnancy; the death is indicated by the fact that after such separation the fetus does not breathe or show any other evidence of life such as beating of the heart, pulsation of the umbilical cord, or definite movement of voluntary muscles.
(7) "Dead body" means a lifeless human body or parts of such body or bones thereof from the state of which it may reasonably be concluded that death has occurred.
(8) "Final disposition" means the burial, cremation, or other disposition of a dead human body or fetus or parts thereof.
(9) "Physician" means a person licensed to practice medicine in Illinois or any other State.
(10) "Institution" means any establishment, public or private, which provides in-patient medical, surgical, or diagnostic care or treatment, or nursing, custodial, or domiciliary care to 2 or more unrelated individuals, or to which persons are committed by law.
(11) "Department" means the Department of Public Health of the State of Illinois.
(12) "Director" means the Director of the Illinois Department of Public Health.
(13) "Licensed health care professional" means a person licensed to practice as a physician, advanced practice nurse, or physician assistant in Illinois or any other state.
(14) "Licensed mental health professional" means a person who is licensed or registered to provide mental health services by the Department of Financial and Professional Regulation or a board of registration duly authorized to register or grant licenses to persons engaged in the practice of providing mental health services in Illinois or any other state.
(15) "Intersex condition" means a condition in which a person is born with a reproductive or sexual anatomy or chromosome pattern that does not fit typical definitions of male or female.
(Source: P.A. 100-360, eff. 1-1-18.)

(Text of Section from P.A. 100-506)
Sec. 1. As used in this Act, unless the context otherwise requires:
(1) "Vital records" means records of births, deaths, fetal deaths, marriages, dissolution of marriages, and data related thereto.
(2) "System of vital records" includes the registration, collection, preservation, amendment, and certification of vital records, and activities related thereto.
(3) "Filing" means the presentation of a certificate, report, or other record provided for in this Act, of a birth, death, fetal death, adoption, marriage, or dissolution of marriage, for registration by the Office of Vital Records.
(4) "Registration" means the acceptance by the Office of Vital Records and the incorporation in its official records of certificates, reports, or other records provided for in this Act, of births, deaths, fetal deaths, adoptions, marriages, or dissolution of marriages.
(5) "Live birth" means the complete expulsion or extraction from its mother of a product of human conception, irrespective of the duration of pregnancy, which after such separation breathes or shows any other evidence of life such as beating of the heart, pulsation of the umbilical cord, or definite movement of voluntary muscles, whether or not the umbilical cord has been cut or the placenta is attached.
(6) "Fetal death" means death prior to the complete expulsion or extraction from its mother of a product of human conception, irrespective of the duration of pregnancy; the death is indicated by the fact that after such separation the fetus does not breathe or show any other evidence of life such as beating of the heart, pulsation of the umbilical cord, or definite movement of voluntary muscles.
(7) "Dead body" means a lifeless human body or parts of such body or bones thereof from the state of which it may reasonably be concluded that death has occurred.
(8) "Final disposition" means the burial, cremation, or other disposition of a dead human body or fetus or parts thereof.
(9) "Physician" means a person licensed to practice medicine in Illinois or any other State.
(10) "Institution" means any establishment, public or private, which provides in-patient medical, surgical, or diagnostic care or treatment, or nursing, custodial, or domiciliary care to 2 or more unrelated individuals, or to which persons are committed by law.
(11) "Department" means the Department of Public Health of the State of Illinois.
(12) "Director" means the Director of the Illinois Department of Public Health.
(13) "Homeless person" means an individual who meets the definition of "homeless" under Section 103 of the federal McKinney-Vento Homeless Assistance Act (42 U.S.C. 11302) or an individual residing in any of the living situations described in 42 U.S.C. 11434a(2).
(Source: P.A. 100-506, eff. 1-1-18.)

(410 ILCS 535/2) (from Ch. 111 1/2, par. 73-2)
Sec. 2. There is hereby established in the Department of Public Health an Office of Vital Records which shall install, maintain, and operate the system of vital records throughout this State.
Suitable quarters for this office shall be provided by the Secretary of State, which quarters shall be so equipped as to permit the permanent and safe preservation of all official records required for the operation of the system.
(Source: P.A. 76-678.)

(410 ILCS 535/3) (from Ch. 111 1/2, par. 73-3)
Sec. 3. The Department is authorized to adopt, modify, amend, repeal, promulgate, and enforce rules and regulations for the purpose of carrying out the provisions of this Act.
(Source: Laws 1961, p. 2935.)

(410 ILCS 535/3.1) (from Ch. 111 1/2, par. 73-3.1)
Sec. 3.1. The provisions of the Illinois Administrative Procedure Act are hereby expressly adopted and shall apply to all administrative rules and procedures of the Department under this Act, except that Section 5-35 of the Illinois Administrative Procedure Act relating to procedures for rule-making does not apply to the adoption of any rule required by federal law in connection with which the Department is precluded by law from exercising any discretion.
(Source: P.A. 88-45.)

(410 ILCS 535/4) (from Ch. 111 1/2, par. 73-4)
Sec. 4. The Director shall be the State Registrar of Vital Records, and shall, in accordance with the State Personnel Code, appoint a Deputy State Registrar and all other personnel necessary to carry out the provisions of this Act.
(Source: P.A. 76-678.)

(410 ILCS 535/5) (from Ch. 111 1/2, par. 73-5)
Sec. 5. (1) The State Registrar of Vital Records shall:
(a) Administer and enforce this Act and the rules and regulations issued hereunder;
(b) Direct, supervise, and issue instructions necessary to the efficient administration of a statewide system of vital records, the Office of Vital Records, and be custodian of its records;
(c) Direct, supervise, and control all activities of local and subregistrars;
(d) Prescribe and distribute such forms as are required by this Act and the rules and regulations issued hereunder;
(e) Arrange the certificates in a systematic manner; prepare and maintain a comprehensive index; permanently preserve and keep all such records either in the original or in photographic or micro-photographic form;
(f) Prepare and publish reports of vital statistics of this State, and such other reports as may be required by the Department.
(2) The State Registrar of Vital Records may delegate such functions and duties as are necessary to properly carry out the provisions of this Act.
(Source: P.A. 76-678.)

(410 ILCS 535/6) (from Ch. 111 1/2, par. 73-6)
Sec. 6. The State Registrar of Vital Records shall establish registration districts throughout the State. He may consolidate or subdivide such districts to facilitate registration.
(Source: P.A. 76-678.)

(410 ILCS 535/7) (from Ch. 111 1/2, par. 73-7)
Sec. 7. The State Registrar of Vital Records shall appoint and may remove for just cause local registrars. Persons eligible to serve as local registrars are:
(1) In cities, villages, and incorporated towns, the clerk of the city, village, or incorporated town.
(2) The township clerk in each township in counties under township organization, excepting those portions of the township constituting a separate registration district.
(3) The road district clerk in each road district in counties not under township organization, excepting those portions of the road district constituting a separate registration district.
(4) The health officer of any public health department defined as a full time public health department under the rules and regulations of the Department.
(5) If none of the preceding officers is available to act as a local registrar, any full time public officer of county or local government in the district or a hospital administrator of any licensed hospital in the district which is not located within a home rule county.
(Source: P.A. 79-888.)

(410 ILCS 535/8) (from Ch. 111 1/2, par. 73-8)
Sec. 8. Each local registrar shall:
(1) Appoint one or more deputies to act for him in his absence or to assist him. Such deputies shall be subject to all rules and regulations governing local registrars.
(2) Appoint one or more subregistrars when necessary for the convenience of the people. To become effective, such appointments must be approved by the State Registrar of Vital Records. A subregistrar shall exercise such authority as is given him by the local registrar and is subject to the supervision and control of the State Registrar of Vital Records, and shall be liable to the same penalties as local registrars, as provided in Section 27 of this Act.
(3) Administer and enforce the provisions of this Act and the instructions, rules, and regulations issued hereunder.
(4) Require that certificates be completed and filed in accordance with the provisions of this Act and the rules and regulations issued hereunder.
(5) Prepare and transmit monthly an accurate copy of each record of live birth, death, and fetal death to the county clerk of his county. He shall also, in the case of a death of a person who was a resident of another county, prepare an additional copy of the death record and transmit it to the county clerk of the county in which such person was a resident. In no case shall the county clerk's copy of a live birth record include the section of the certificate which contains information for health and statistical program use only.
(6) (Blank).
(7) Prepare, file, and retain for a period of at least 10 years in his own office an accurate copy of each record of live birth, death, and fetal death accepted for registration. Only in those instances in which the local registrar is also a full time city, village, incorporated town, public health district, county, or multi-county health officer recognized by the Department may the health and statistical data section of the live birth record be made a part of this copy.
(8) Transmit monthly the certificates, reports, or other returns filed with him to the State Registrar of Vital Records, or more frequently when directed to do so by the State Registrar of Vital Records.
(8.5) Transmit monthly to the State central register of the Illinois Department of Children and Family Services a copy of all death certificates of persons under 18 years of age who have died within the month.
(9) Maintain such records, make such reports, and perform such other duties as may be required by the State Registrar of Vital Records.
(Source: P.A. 89-641, eff. 8-9-96; 90-608, eff. 6-30-98.)

(410 ILCS 535/9) (from Ch. 111 1/2, par. 73-9)
Sec. 9. (1) Each local registrar shall be paid the sum of $1 for each certificate of birth, death, or fetal death properly registered in his district and transmitted by him to the State Registrar of Vital Records up to an aggregate annual total of 10,000 certificates; and for each such certificate so made out and filed with and registered by him in excess of an annual total of 10,000 certificates, the registrar shall be paid the sum of 20 cents, providing such certificate meets the standards of acceptability prescribed by the State Registrar of Vital Records.
(2) If no birth, death, or fetal death is registered with him during any calendar month, the local registrar shall report that fact to the State Registrar of Vital Records and be paid the sum of 50 cents.
(3) Any registration fee due a subregistrar for births, deaths, or fetal deaths registered by him and presented to the local registrar in accordance with the provisions of this Act shall be certified to and paid by the local registrar, such fee not to exceed $1 for each certificate registered.
(Source: P.A. 76-678.)

(410 ILCS 535/10) (from Ch. 111 1/2, par. 73-10)
Sec. 10. (1) The State Registrar of Vital Records shall, at the close of each calendar year, certify to the county clerk of each of the several counties the number of births, deaths, and fetal deaths properly registered in his county, with the names of the local registrars entitled to the prescribed fees, and the amount due each at the rate fixed in this Act.
(2) The local registrar shall, at the close of each calendar year, certify to and pay each of his subregistrars the amount due each at the rate established by the local registrar under the provisions of Section 9 of this Act.
(3) The amounts payable to local registrars under the provisions of this Act are hereby made and declared to be a charge upon the county in which such fees are paid, and the county clerk, or other county officer by whom warrants on the county treasurer are issued, of each of the several counties, shall issue to such local registrars his warrant upon the county treasurer of the county for the amount of fee due each person entitled to such fee as certified to by the State Registrar of Vital Records, and the county treasurer of the county shall pay the same upon presentation. All county boards shall appropriate such amounts as may be necessary for efficiently carrying out the provisions of this Act in their respective counties.
(4) If the corporate authorities of any city, village, township or incorporated town so direct by ordinance, the fees payable to any officer or employee, acting as registrar or subregistrar, of such city, village, township or incorporated town as provided in Section 9 of this Act shall be transmitted directly, in the manner provided in this Act, to the treasurer of the political subdivision adopting such ordinance for deposit in the corporate account.
(Source: P.A. 76-2244.)

(410 ILCS 535/11) (from Ch. 111 1/2, par. 73-11)
Sec. 11. Information required on forms.
(a) The form of certificates, reports, and other returns required by this Act or by regulations adopted under this Act shall include as a minimum the items recommended by the federal agency responsible for national vital statistics, subject to approval of and modification by the Department. All forms shall be prescribed and furnished by the State Registrar of Vital Records.
(b) On and after the effective date of this amendatory Act of 1983, all forms used to collect information under this Act which request information concerning the race or ethnicity of an individual by providing spaces for the designation of that individual as "white" or "black", or the semantic equivalent thereof, shall provide an additional space for a designation as "Hispanic".
(c) Effective November 1, 1990, the social security numbers of the mother and father shall be collected at the time of the birth of the child. These numbers shall not be recorded on the certificate of live birth. The numbers may be used only for those purposes allowed by Federal law.
(d) The social security number of a person who has died shall be entered on the death certificate; however, failure to enter the social security number of the person who has died on the death certificate does not invalidate the death certificate.
(e) If the place of disposition of a dead human body or cremated remains is in a cemetery, the burial permit shall include the place of disposition. The place of disposition shall include the lot, block, section, and plot or niche, and depth, if applicable, where the dead human body or cremated remains are located. This subsection does not apply to cremated remains scattered in a cemetery.
(f) The death certificate for an individual with a history of military service may include or may be amended to include the deceased individual's veteran status, the branch of the military that he or she served in, and the period of time that he or she served in the military.
(Source: P.A. 100-310, eff. 1-1-18.)

(410 ILCS 535/12)
Sec. 12. Live births; place of registration.
(1) Each live birth which occurs in this State shall be registered with the local or subregistrar of the district in which the birth occurred as provided in this Section, within 7 days after the birth. When a birth occurs on a moving conveyance, the city, village, township, or road district in which the child is first removed from the conveyance shall be considered the place of birth and a birth certificate shall be filed in the registration district in which the place is located.
(2) When a birth occurs in an institution, the person in charge of the institution or his designated representative shall obtain and record all the personal and statistical particulars relative to the parents of the child that are required to properly complete the live birth certificate; shall secure the required personal signatures on the hospital worksheet; shall prepare the certificate from this worksheet; and shall file the certificate with the local registrar. The institution shall retain the hospital worksheet permanently or as otherwise specified by rule. The physician in attendance shall verify or provide the date of birth and medical information required by the certificate, within 24 hours after the birth occurs.
(3) When a birth occurs outside an institution, the certificate shall be prepared and filed by one of the following in the indicated order of priority:
(a) The physician in attendance at or immediately

after the birth, or in the absence of such a person,

(b) Any other person in attendance at or immediately

after the birth, or in the absence of such a person,

(c) The father, the mother, or in the absence of the

father and the inability of the mother, the person in charge of the premises where the birth occurred.

(4) Unless otherwise provided in this Act, if the mother was not married to the father of the child at either the time of conception or the time of birth, the name of the father shall be entered on the child's birth certificate only if the mother and the person to be named as the father have signed a voluntary acknowledgment of paternity form in accordance with subsection (5).
Unless otherwise provided in this Act, if the mother was married at the time of conception or birth and the presumed father (that is, the mother's husband) is not the biological father of the child, the name of the biological father shall be entered on the child's birth certificate only if, in accordance with subsection (5), (i) the mother and the person to be named as the father have signed a voluntary acknowledgment of paternity form and (ii) the mother and presumed father have signed a denial of parentage form.
(5) Upon the birth of a child to an unmarried woman, or upon the birth of a child to a woman who was married at the time of conception or birth and whose husband is not the biological father of the child, the institution at the time of birth and the local registrar or county clerk after the birth shall do the following:
(a) Provide (i) an opportunity for the child's mother

and father to sign a voluntary acknowledgment of paternity form and (ii) if the presumed father is not the biological father, an opportunity for the mother and presumed father to sign a denial of parentage form. The signing and witnessing of the voluntary acknowledgment of paternity form or, if the presumed father of the child is not the biological father, the voluntary acknowledgment of paternity and denial of parentage forms conclusively establish a parent and child relationship in accordance with Sections 5 and 6 of the Illinois Parentage Act of 1984 and with the Illinois Parentage Act of 2015 on and after the effective date of that Act.

The Department of Healthcare and Family Services

shall furnish the voluntary acknowledgment of paternity and denial of parentage forms to institutions, county clerks, and State and local registrars' offices. The forms shall include instructions to send the original signed and witnessed voluntary acknowledgment of paternity and denial of parentage to the Department of Healthcare and Family Services. The voluntary acknowledgement of paternity and denial of parentage forms shall also include a statement informing the mother, the alleged father, and the presumed father, if any, that they have the right to request deoxyribonucleic acid (DNA) tests regarding the issue of the child's paternity and that by signing the form, they expressly waive such tests. The voluntary acknowledgment of paternity and denial of parentage forms shall contain the data elements required by federal law.

(b) Provide the following documents, furnished by the

Department of Healthcare and Family Services, to the child's mother, biological father, and (if the person presumed to be the child's father is not the biological father) presumed father for their review at the time the opportunity is provided to establish a parent and child relationship:

(i) An explanation of the implications of,

alternatives to, legal consequences of, and the rights and responsibilities that arise from signing a voluntary acknowledgment of paternity form and, if necessary, a denial of parentage form, including an explanation of the parental rights and responsibilities of child support, visitation, custody, retroactive support, health insurance coverage, and payment of birth expenses.

(ii) An explanation of the benefits of having a

child's parentage established and the availability of parentage establishment and child support enforcement services.

(iii) A request for an application for child

support enforcement services from the Department of Healthcare and Family Services.

(iv) Instructions concerning the opportunity to

speak, either by telephone or in person, with staff of the Department of Healthcare and Family Services who are trained to clarify information and answer questions about paternity establishment.

(v) Instructions for completing and signing the

voluntary acknowledgment of paternity and denial of parentage forms.

(c) Provide an oral explanation of the documents and

instructions set forth in subdivision (5)(b), including an explanation of the implications of, alternatives to, legal consequences of, and the rights and responsibilities that arise from signing a voluntary acknowledgment of paternity form and, if necessary, a denial of parentage form. The oral explanation may be given in person or through the use of video or audio equipment.

(6) The institution, State or local registrar, or county clerk shall provide an opportunity for the child's father or mother to sign a rescission of voluntary acknowledgment of paternity or denial of parentage form. The signing and witnessing of the rescission of voluntary acknowledgment of paternity or denial of parentage form voids the voluntary acknowledgment of paternity form and nullifies the presumption of paternity if executed and filed with the Department of Healthcare and Family Services (formerly Illinois Department of Public Aid) within the time frame contained in Section 5 of the Illinois Parentage Act of 1984 or Section 307 of the Illinois Parentage Act of 2015 on and after the effective date of that Act. The Department of Healthcare and Family Services shall furnish the rescission of voluntary acknowledgment of paternity or denial of parentage form to institutions, county clerks, and State and local registrars' offices. The form shall include instructions to send the original signed and witnessed rescission of voluntary acknowledgment of paternity or denial of parentage form to the Department of Healthcare and Family Services. The rescission of voluntary acknowledgment of paternity or denial of parentage form shall contain the data elements required by federal law.
(7) A voluntary acknowledgment of paternity form signed pursuant to Section 6 of the Illinois Parentage Act of 1984 or Section 302 of the Illinois Parentage Act of 2015 on and after the effective date of that Act may be challenged in court only on the basis of fraud, duress, or material mistake of fact, with the burden of proof upon the challenging party. Pending outcome of a challenge to the voluntary acknowledgment of paternity form, the legal responsibilities of the signatories shall remain in full force and effect, except upon order of the court upon a showing of good cause.
(8) When the process for acknowledgment of parentage as provided for under subsection (5) establishes the paternity of a child whose certificate of birth is on file in another state, the Department of Healthcare and Family Services shall forward a copy of the voluntary acknowledgment of paternity, denial of parentage, and, if applicable, rescission of voluntary acknowledgment of paternity or denial of parentage forms to the birth record agency of the state where the child's certificate of birth is on file.
(9) In the event the parent-child relationship has been established in accordance with subdivision (a)(1) of Section 6 of the Parentage Act of 1984, the names of the biological mother and biological father so established shall be entered on the child's birth certificate, and the names of the surrogate mother and surrogate mother's husband, if any, shall not be on the birth certificate.
(10) In the event new data elements are included in the voluntary acknowledgment of paternity form, denial of parentage form, or rescission of voluntary acknowledgment of paternity or denial of parentage form, the Department of Healthcare and Family Services, in conjunction with the Department of Public Health, shall provide instructions that have been prescribed by the Department of Healthcare and Family Services about the new data elements to the hospital personnel responsible for assisting the child's mother, biological father, or presumed father with completing the forms.
(Source: P.A. 99-85, eff. 1-1-16; 99-675, eff. 1-1-17.)

(410 ILCS 535/13) (from Ch. 111 1/2, par. 73-13)
Sec. 13. (1) Whoever assumes the custody of a living infant of unknown parentage shall report on a form and in the manner prescribed by the State Registrar of Vital Records, within 3 days, to the local registrar of the district in which the child was found, the following information:
(a) The date and place of finding;
(b) Sex, color or race, and approximate age of child;
(c) Name and address of the persons or institution with whom the child has been placed for care;
(d) Name given to the child by the custodian; and
(e) Other data required by the State Registrar of Vital Records.
(2) The place where the child was found shall be entered as the place of birth, and the date of birth shall be determined by approximation.
(3) A report filed under this Section shall constitute the certificate of birth for the infant.
(4) If the child is identified and a certificate of birth is found or obtained, any report filed under this Section shall be sealed and filed and may be opened only by order of a court of competent jurisdiction or as provided by regulation.
(Source: P.A. 76-678.)

(410 ILCS 535/14) (from Ch. 111 1/2, par. 73-14)
Sec. 14. (1) Subject to the requirements that the Department may prescribe, the birth of a person born in this State, whose birth is not registered, may be recorded by delayed registration in the manner prescribed below:
(a) When the birth occurred more than 3 days but less than one year prior to the application for registration, the birth may be registered on a certificate of live birth and be submitted for filing to the local registrar of the district in which the birth occurred. The local registrar may accept the certificate for filing when such evidence is submitted to substantiate the facts of birth as is required by regulation.
(b) When the birth occurred more than one year but less than 7 years prior to the application for registration, the birth shall be registered on a form prescribed by the State Registrar of Vital Records and shall be submitted to him for filing. The State Registrar of Vital Records may accept the certificate for filing when such evidence is submitted to substantiate the facts of birth as is required by regulation. Each certificate filed under this subsection shall be marked "delayed".
(c) When the birth occurred more than 7 years prior to the application for registration, the certificate of birth shall be prepared on a form entitled "Delayed Record of Birth". The information provided on such registration form shall be subscribed and sworn to by the person whose birth is to be registered before an official authorized to administer oaths. When such person is not of legal age or is otherwise not competent to swear to this information, it shall be subscribed and sworn to by a parent, legal guardian, or other legally designated representative of this person.
If the person whose birth is to be registered is deceased, the information provided on such registration form shall be subscribed and sworn to by a spouse or descendant of such person. Such Delayed Record of Birth shall have the word "Deceased" stamped on it.
(c-1) The form shall provide for the name and sex of the person whose birth is to be registered, and place and date of birth, and such other information as may be required by the State Registrar of Vital Records. Each request for completing the delayed registration shall be accompanied by a fee of $15 and entitles the applicant to one certification or certified copy of the delayed record of birth when completed. A fee of $2 shall be required for each additional certification or certified copy requested at the time of filing. The original delayed record of birth shall be filed with the State Registrar of Vital Records. The State Registrar of Vital Records shall accept the registration if the applicant was born in this State and if the date and place of birth and parentage are established to the satisfaction of the State Registrar of Vital Records, as follows: The age or date of birth and place of birth shall be supported by at least 2 documents, only one of which may be an affidavit of personal knowledge. The names of the parents shall be supported by at least one document, which may be one of the above documents. Any document accepted as evidence, other than an affidavit of personal knowledge, shall be at least 5 years old. A copy or abstract of such document may be accepted if certified as true and correct by the custodian of the document.
If the birth occurred prior to January 1, 1916, the application for a delayed record of birth may be initially filed with the county clerk of the county of birth, provided that all requirements of the Department are met. Final approval, however, rests with the State Registrar of Vital Records.
(2) When the delayed record of birth is accepted, the State Registrar of Vital Records shall enter on its face a description of each document submitted in support of the registration. He shall also record the filing date and affix his signature as evidence of its acceptance as a legal record. He may return any documents, other than affidavits, submitted as evidence to the person or persons submitting them. A complete and exact copy of each delayed record of birth accepted by the State Registrar of Vital Records shall be furnished by him to the official custodian of any permanent local file containing other records of births occurring during the same year as that established in the delayed record of birth.
(3) When the application does not contain documentation in support of the birth facts, as required by this Section or by regulation, or when the registration official finds reason to question the validity or adequacy of the record or the documentary evidence, the registration official shall not accept the delayed registration of birth and shall advise the applicant of the reasons for this action. In the event the deficiencies are not corrected, the State Registrar of Vital Records shall advise the applicant of his rights to appeal to a court of competent jurisdiction under the provisions of Section 15 of this Act.
(Source: P.A. 84-1480.)

(410 ILCS 535/15) (from Ch. 111 1/2, par. 73-15)
Sec. 15. Procedure upon refusal to accept delayed record of birth.
(1) If a delayed record of birth is not accepted under the provisions of Section 14, a petition may be filed with the circuit court of the petitioner's county of birth, or, if a resident of Illinois, with the circuit court of the county of his residence, or, if he resides in another state, with any court of competent jurisdiction of that state, for an order establishing a record of the date and place of the petitioner's birth and his parentage.
(2) If the petition is filed in Illinois, it shall be made on a form prescribed and furnished by the State Registrar of Vital Records and shall allege:
(a) that the person for whom a delayed record of

birth is sought was born in this State;

(b) that no record of birth of such person can be

found in the office of the State Registrar of Vital Records, local registrar, or county clerk of county of birth;

(c) that diligent efforts by the petitioner have

failed to obtain the evidence required by Section 14;

(d) that the State Registrar of Vital Records has

refused to accept a delayed record of birth; and

(e) such other allegations as may be required.
(3) If the petition is filed in another state, it shall contain essentially the same allegations as set forth in subsection (2).
(4) The petition shall be accompanied by a statement of the State Registrar of Vital Records who refused to accept a delayed record of birth, and all documentary evidence which was submitted to that registration official in support of such registration. The petition shall be sworn to by the petitioner.
(5) The court shall fix a time and place for hearing the petition, and the State Registrar of Vital Records who refused to accept the petitioner's delayed record of birth shall be given 10 days' notice of the hearing. Such official, or his authorized representative, may appear and testify in the proceeding.
(6) If the court, from the evidence required herein and such other evidence as is presented, finds that the person for whom a delayed record of birth is sought was born in the State of Illinois, it shall make findings as to the place and date of birth, parentage, and such other findings as the petition may require and shall issue an order on a form prescribed and furnished by the State Registrar of Vital Records to establish a record of birth. This order shall include the birth data to be registered, a description of the evidence presented in the manner prescribed by Section 14 of this Act, the date of the court's action, and shall be marked as a court order.
(7) If the order is issued by a circuit court in this State, the clerk of the court shall forward each such order to the State Registrar of Vital Records. Such order shall be registered by the State Registrar of Vital Records and shall constitute the record of birth, from which copies may be issued in accordance with Section 25 of this Act.
(8) If the order is issued by a court of competent jurisdiction in another state, the petitioner may forward a certified copy of the order to the State Registrar of Vital Records. Such order shall be registered by the State Registrar of Vital Records and shall constitute the record of birth, from which copies may be issued in accordance with Section 25 of this Act.
(Source: P.A. 91-357, eff. 7-29-99.)

(410 ILCS 535/15.1) (from Ch. 111 1/2, par. 73-15.1)
Sec. 15.1. (1) The Director of the Department of State Police or his designee may obtain a registration of a fictitious vital record for the purpose and in the manner prescribed in this Section.
(2) A registration of a fictitious vital record may be obtained pursuant to this Section only for law enforcement purposes in providing: (a) witnesses with new identification to protect them during and following criminal investigations or proceedings; and (b) law enforcement officers with new identification to enable them to escape detection while performing criminal investigations.
(3) The Director of State Police or his designee may apply to the circuit court on behalf of a person for an order directing the State Registrar of Vital Records to establish a fictitious vital record if it is determined by the Director that normal procedures of investigation or protection are inadequate or reasonably appear to be unlikely to succeed if tried or are too dangerous to employ. The court shall fix a time and place for hearing the application and, if it finds that the application should be granted, shall order the State Registrar of Vital Records to establish the vital record requested. The order shall include the data to be registered, and shall be delivered in person by the designee of the Director of the Department of State Police to the State Registrar of Vital Records. Upon receipt of such order, the State Registrar of Vital Records shall establish a vital record as if such data had been registered pursuant to Section 12 or 18 of this Act or pursuant to Section 210 or 413 of the Illinois Marriage and Dissolution of Marriage Act.
(4) The general public shall be excluded from any hearing on an application for an order under this Section and only persons, including representatives of agencies, who in the opinion of the court have a direct interest in the matter of the application shall be admitted to the hearing.
(5) The court's file relating to any proceeding under this Section shall be impounded by the clerk of the court and shall be opened for examination only upon specific order of the court, which order shall name the person or persons who are to be permitted to examine such file. Certified copies of any paper or document contained in any file so impounded shall be made only on like order.
(6) Any documentation concerning a vital record registered pursuant to this Section, including any court order entered under subsection (3), maintained by the Department of State Police or by the State Registrar of Vital Records shall be sealed. Such documentation maintained by the Registrar of Vital Records shall be opened for examination only upon specific order of the court, which order shall name the person or persons who are to be permitted to examine such file. Such documentation maintained by the Department of State Police shall be opened for examination only upon the written permission of the Director of that Department or his designee.
(7) The Registrar of Vital Records shall immediately notify the Director of the Department of State Police or his designee upon receiving any request for a copy of or information concerning any vital record registered pursuant to this Section.
(8) If the court order directing the State Registrar of Vital Records to establish a fictitious vital record does not specify a time for the destruction or elimination of such vital record, the fictitious vital record shall be destroyed or eliminated at the conclusion of the investigation or when the Director of the Department of State Police determines that such record is no longer necessary. After the destruction of such record, the Director of the Department of State Police shall so notify the court which entered the order directing the establishment of the fictitious vital record.
(Source: P.A. 85-829.)

(410 ILCS 535/16) (from Ch. 111 1/2, par. 73-16)
Sec. 16. (1) For each adoption ordered by any court in this State, the clerk of the court shall promptly furnish the State Registrar of Vital Records a certificate of adoption on a form prescribed and furnished by the State Registrar of Vital Records. The record shall include all facts necessary to locate and identify the original certificate of live birth of the person adopted and provide information necessary to establish a new certificate of birth, shall include the social security numbers of the adoptive parents, and shall identify the judgment of adoption and be certified by the clerk of the court.
(2) Each petitioner for adoption or for annulment of adoption or his or her attorney shall supply the clerk with such information in their possession as is necessary to prepare and complete the adoption record. The completion of such record shall be prerequisite to the entry of a final judgment in the matter by such court.
(3) Whenever a judgment of adoption is amended or annulled, the clerk of the court shall promptly furnish the State Registrar of Vital Records a record on a form prescribed and furnished by the State Registrar of Vital Records. The record shall include such facts as are necessary to identify the original adoption report and the facts amended in the judgment of adoption or the facts about the annulment as shall be necessary to amend properly the birth record.
(4) When the State Registrar of Vital Records receives a record of adoption, or annulment of adoption or amendment thereof from a court for a person born outside this State, such record shall be forwarded to the appropriate registration authority in the State of birth.
(Source: P.A. 86-1292; 86-1339.)

(410 ILCS 535/16.1) (from Ch. 111 1/2, par. 73-16.1)
Sec. 16.1. When it appears from a certificate of adoption transmitted to the State Registrar of Vital Records, pursuant to the provisions of Section 16 of this Act, that the child was born outside of the United States or its Territories, then, upon submission to the State Registrar of Vital Records of evidence as to the child's birth date and birthplace provided by the original birth certificate, or by a certified copy, extract, or translation thereof or by other document essentially equivalent thereto (the records of the U.S. Citizenship and Immigration Services or of the U.S. Department of State to be considered essentially equivalent thereto), the State Registrar of Vital Records shall make and file a Record of Foreign Birth. The State Registrar of Vital Records may make and file a Record of Foreign Birth for a person born in a foreign country who has been granted an IR-3 or IH-3 visa by the U.S. Citizenship and Immigration Services under the Immigration and Nationality Act and who was adopted under the laws of a jurisdiction or country other than the United States by an adopting parent who is a resident of this State upon the submission to the State Registrar of Vital Records of: (1) evidence as to the child's birth date and birthplace (including the country of birth and if available, the city and province of birth) provided by the original birth certificate, or by a certified copy, extract, or translation thereof or by other document essentially equivalent thereto (the records of the U.S. Citizenship and Immigration Services or of the U.S. Department of State to be considered essentially equivalent thereto); (2) a certified copy, extract, or translation of the adoption decree or by other document essentially equivalent thereto (the records of the U.S. Citizenship and Immigration Services or of the U.S. Department of State to be considered essentially equivalent thereto); (3) a copy of the IR-3 or IH-3 visa; and (4) the name and address of the adoption agency that handled the adoption. The Record of Foreign Birth shall include the actual place and date of birth, the child's name and parentage as ordered in the judgment of adoption and any other necessary facts.
Upon the specific written request by the person to whom the Record of Foreign Birth relates or by his or her legal representative, or by an agency of local, state or federal government, or upon the order of a court of competent jurisdiction and upon payment of a fee of $5 by the applicant, the State Registrar of Vital Records shall issue to such applicant one certification or a certified copy of the specified Record of Foreign Birth.
Upon receipt of a certified copy of a court order of annulment of adoption or a court order vacating a judgment of adoption of an adopted person for whom a Record of Foreign Birth has been made and filed under the provisions of this Section the State Registrar of Vital Records shall nullify and void such Record of Foreign Birth by entering on its face the statement "This Record is declared null and void upon the basis of a court judgment annulling or vacating this adoption upon which this Record is based" and a notation identifying the court judgment.
The provisions of this Section shall also be applicable to, and shall inure to the benefit of all persons for whom a judgment of adoption has been entered in a court in this State prior to August 26, 1963. In such cases the applicant shall furnish the State Registrar of Vital Records with a certified copy of the adoption judgment together with affidavits as to the personal particulars of the foster parents in lieu of the certificate of adoption specified in Section 16 of this Act. In every case wherein the State Registrar of Vital Records has previously been furnished with a certificate of adoption involving a foreign born child adopted in Illinois, a certified copy of the adoption judgment and affidavits of personal particulars are not necessary, but the State Registrar of Vital Records shall make and file a Record of Foreign Birth in the same manner and fashion as if the certificate of adoption has been furnished him after August 26, 1963.
(Source: P.A. 97-445, eff. 8-19-11.)

(410 ILCS 535/17) (from Ch. 111 1/2, par. 73-17)
Sec. 17. (1) For a person born in this State, the State Registrar of Vital Records shall establish a new certificate of birth when he receives any of the following:
(a) A certificate of adoption as provided in Section

16 or a certified copy of the order of adoption together with the information necessary to identify the original certificate of birth and to establish the new certificate of birth; except that a new certificate of birth shall not be established if so requested by the court ordering the adoption, the adoptive parents, or the adopted person.

(b) A certificate of adoption or a certified copy of

the order of adoption entered in a court of competent jurisdiction of any other state or country declaring adopted a child born in the State of Illinois, together with the information necessary to identify the original certificate of birth and to establish the new certificate of birth; except that a new certificate of birth shall not be established if so requested by the court ordering the adoption, the adoptive parents, or the adopted person.

(c) A request that a new certificate be established

and such evidence as required by regulation proving that such person has been legitimatized, or that the circuit court, the Department of Healthcare and Family Services (formerly Illinois Department of Public Aid), or a court or administrative agency of any other state has established the paternity of such a person by judicial or administrative processes or by voluntary acknowledgment, which is accompanied by the social security numbers of all persons determined and presumed to be the parents.

(d) A declaration by a licensed health care

professional or licensed mental health professional who has treated or evaluated a person stating that the person has undergone treatment that is clinically appropriate for that individual for the purpose of gender transition, based on contemporary medical standards, or that the individual has an intersex condition, and that the sex designation on such person's birth record should therefore be changed. The information in the declaration shall be proved by the licensed health care professional or licensed mental health professional signing and dating it in substantially the following form: "I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct. Executed on (date).". The new certificate of birth shall reflect any legal name change, so long as the appropriate documentation of the name change is submitted.

Each request for a new certificate of birth shall be accompanied by a fee of $15 and entitles the applicant to one certification or certified copy of the new certificate. If the request is for additional copies, it shall be accompanied by a fee of $2 for each additional certification or certified copy.
(2) When a new certificate of birth is established, the actual place and date of birth shall be shown; provided, in the case of adoption of a person born in this State by parents who were residents of this State at the time of the birth of the adopted person, the place of birth may be shown as the place of residence of the adoptive parents at the time of such person's birth, if specifically requested by them, and any new certificate of birth established prior to the effective date of this amendatory Act may be corrected accordingly if so requested by the adoptive parents or the adopted person when of legal age. The social security numbers of the parents shall not be recorded on the certificate of birth. The social security numbers may only be used for purposes allowed under federal law. The new certificate shall be substituted for the original certificate of birth:
(a) Thereafter, the original certificate and the

evidence of paternity, legitimation, or change of sex designation shall not be subject to inspection or certification except upon order of the circuit court, request of the person named on the certificate of birth, or as provided by regulation. If the new certificate was issued subsequent to an adoption, then the evidence of adoption is not subject to inspection or certification except upon order of the circuit court or as provided by rule, and the original certificate shall not be subject to inspection until the adopted person has reached the age of 21; thereafter, the original certificate shall be made available as provided by Section 18.1b of the Adoption Act, and nothing in this subsection shall impede or prohibit access to the original birth certificate under Section 18.1b of the Adoption Act.

(b) Upon receipt of notice of annulment of adoption,

the original certificate of birth shall be restored to its place in the files, and the new certificate and evidence shall not be subject to inspection or certification except upon order of the circuit court.

(3) If no certificate of birth is on file for the person for whom a new certificate is to be established under this Section, a delayed record of birth shall be filed with the State Registrar of Vital Records as provided in Section 14 or Section 15 of this Act before a new certificate of birth is established, except that when the date and place of birth and parentage have been established in the adoption proceedings, a delayed record shall not be required.
(4) When a new certificate of birth is established by the State Registrar of Vital Records, all copies of the original certificate of birth in the custody of any custodian of permanent local records in this State shall be transmitted to the State Registrar of Vital Records as directed, and shall be sealed from inspection except as provided by Section 18.1b of the Adoption Act.
(5) Nothing in this Section shall be construed to prohibit the amendment of a birth certificate in accordance with subsection (6) of Section 22.
(Source: P.A. 100-360, eff. 1-1-18; 100-406, eff. 1-1-18.)

(410 ILCS 535/18) (from Ch. 111 1/2, par. 73-18)
Sec. 18. (1) Each death which occurs in this State shall be registered by filing a death certificate with the local registrar of the district in which the death occurred or the body was found, within 7 days after such death (within 5 days if the death occurs prior to January 1, 1989) and prior to cremation or removal of the body from the State, except when death is subject to investigation by the coroner or medical examiner.
(a) For the purposes of this Section, if the place of

death is unknown, a death certificate shall be filed in the registration district in which a dead body is found, which shall be considered the place of death.

(b) When a death occurs on a moving conveyance, the

place where the body is first removed from the conveyance shall be considered the place of death and a death certificate shall be filed in the registration district in which such place is located.

(c) The funeral director who first assumes custody of

a dead body shall be responsible for filing a completed death certificate. He shall obtain the personal data from the next of kin or the best qualified person or source available; he shall enter on the certificate the name, relationship, and address of his informant; he shall enter the date, place, and method of final disposition; he shall affix his own signature and enter his address; and shall present the certificate to the person responsible for completing the medical certification of cause of death. The person responsible for completing the medical certification of cause of death must note the presence of methicillin-resistant staphylococcus aureus, clostridium difficile, or vancomycin-resistant enterococci if it is a contributing factor to or the cause of death. Additional multi-drug resistant organisms (MDROs) may be added to this list by the Department by rule.

(2) The medical certification shall be completed and signed within 48 hours after death by the physician in charge of the patient's care for the illness or condition which resulted in death, except when death is subject to the coroner's or medical examiner's investigation. In the absence of the physician or with his approval, the medical certificate may be completed and signed by his associate physician, the chief medical officer of the institution in which death occurred or by the physician who performed an autopsy upon the decedent.
(3) When a death occurs without medical attendance, or when it is otherwise subject to the coroner's or medical examiner's investigation, the coroner or medical examiner shall be responsible for the completion of a coroner's or medical examiner's certificate of death and shall sign the medical certification within 48 hours after death, except as provided by regulation in special problem cases. If the decedent was under the age of 18 years at the time of his or her death, and the death was due to injuries suffered as a result of a motor vehicle backing over a child, or if the death occurred due to the power window of a motor vehicle, the coroner or medical examiner must send a copy of the medical certification, with information documenting that the death was due to a vehicle backing over the child or that the death was caused by a power window of a vehicle, to the Department of Children and Family Services. The Department of Children and Family Services shall (i) collect this information for use by Child Death Review Teams and (ii) compile and maintain this information as part of its Annual Child Death Review Team Report to the General Assembly.
(3.5) The medical certification of cause of death shall expressly provide an opportunity for the person completing the certification to indicate that the death was caused in whole or in part by a dementia-related disease, Parkinson's Disease, or Parkinson-Dementia Complex.
(4) When the deceased was a veteran of any war of the United States, the funeral director shall prepare a "Certificate of Burial of U. S. War Veteran", as prescribed and furnished by the Illinois Department of Veterans' Affairs, and submit such certificate to the Illinois Department of Veterans' Affairs monthly.
(5) When a death is presumed to have occurred in this State but the body cannot be located, a death certificate may be prepared by the State Registrar upon receipt of an order of a court of competent jurisdiction which includes the finding of facts required to complete the death certificate. Such death certificate shall be marked "Presumptive" and shall show on its face the date of the registration and shall identify the court and the date of the judgment.
(Source: P.A. 96-1000, eff. 7-2-10; 97-376, eff. 8-15-11.)

(410 ILCS 535/18.5)
Sec. 18.5. Electronic reporting system for death registrations. The State Registrar shall facilitate death registration by implementing an electronic reporting system. The system may be used to transfer information to individuals and institutions responsible for completing and filing certificates and related reports for deaths that occur in the State. The system shall be used to transfer information to the Department of Healthcare and Family Services not less often than once every 3-month period for the purpose of updating the roster of Medicaid recipients. The system shall be capable of storing and retrieving accurate and timely data and statistics for those persons and agencies responsible for vital records registration and administration. Upon establishment of such an electronic reporting system, but not later than January 1, 2011, the county clerk in the county in which a death occurred or the county clerk of the county where a decedent last resided, as indicated on the decedent's death certificate, shall be authorized to issue certifications of death records from such system, and the State Registrar shall cause the electronic reporting system to provide for such capability. The Department of Financial and Professional Regulation shall have access to the system to enhance its enforcement of the Cemetery Oversight Act.
(Source: P.A. 96-327, eff. 8-11-09; 96-863, eff. 3-1-10; 97-111, eff. 1-1-12.)

(410 ILCS 535/19) (from Ch. 111 1/2, par. 73-19)
Sec. 19. (1) When a death occurring in this State has not been registered, a certificate may be filed in accordance with the regulations of the Department.
(2) A certificate of death registered more than one year after the date of death shall be marked "delayed" and shall show on its face the date of registration.
(3) No certificate of death registered pursuant to Section 15.1 of this Act shall be marked "delayed", nor shall any such certificate be identified in any other way as having been registered other than pursuant to Section 18 of this Act.
(Source: P.A. 85-829.)

(410 ILCS 535/20) (from Ch. 111 1/2, par. 73-20)
Sec. 20. Fetal death; place of registration.
(1) Each fetal death which occurs in this State after a gestation period of 20 completed weeks (and when the mother elects in writing to arrange for the burial or cremation of the fetus under Section 11.4 of the Hospital Licensing Act) or more shall be registered with the local or subregistrar of the district in which the delivery occurred within 7 days after the delivery and before removal of the fetus from the State, except as provided by regulation in special problem cases.
(a) For the purposes of this Section, if the place of

fetal death is unknown, a fetal death certificate shall be filed in the registration district in which a dead fetus is found, which shall be considered the place of fetal death.

(b) When a fetal death occurs on a moving conveyance,

the city, village, township, or road district in which the fetus is first removed from the conveyance shall be considered the place of delivery and a fetal death certificate shall be filed in the registration district in which the place is located.

(c) The funeral director or person acting as such who

first assumes custody of a fetus shall file the certificate. The personal data shall be obtained from the best qualified person or source available. The name, relationship, and address of the informant shall be entered on the certificate. The date, place, and method of final disposition of the fetus shall be recorded over the personal signature and address of the funeral director responsible for the disposition. The certificate shall be presented to the person responsible for completing the medical certification of the cause of death.

(2) The medical certification shall be completed and signed within 24 hours after delivery by the physician in attendance at or after delivery, except when investigation is required under Division 3-3 of Article 3 of the Counties Code and except as provided by regulation in special problem cases.
(3) When a fetal death occurs without medical attendance upon the mother at or after the delivery, or when investigation is required under Division 3-3 of Article 3 of the Counties Code, the coroner shall be responsible for the completion of the fetal death certificate and shall sign the medical certification within 24 hours after the delivery or the finding of the fetus, except as provided by regulation in special problem cases.
(Source: P.A. 92-348, eff. 1-1-02.)

(410 ILCS 535/20.5)
Sec. 20.5. Certificate of stillbirth.
(a) The State Registrar shall prescribe and distribute a form for a certificate of stillbirth. The certificate shall be in the same format as a certificate of live birth prepared under Section 12 and shall be filed in the same manner as a certificate of live birth.
(b) After each fetal death that occurs in this State after a gestation period of at least 26 completed weeks, the person who files a fetal death certificate in connection with that death as required under Section 20 shall, only upon request by the woman who delivered the stillborn fetus, also prepare a certificate of stillbirth. The person shall prepare the certificate on the form prescribed and furnished by the State Registrar and in accordance with the rules adopted by the State Registrar.
(c) If the stillborn's parent or parents do not wish to provide a name for the stillborn, the person who prepares the certificate of stillbirth shall leave blank any references to the stillborn's name.
(d) When a stillbirth occurs in this State and the stillbirth has not been registered within one year after the delivery, a certificate marked "delayed" may be filed and registered in accordance with regulations adopted by the State Registrar. The certificate must show on its face the date of registration.
(e) In the case of a fetal death that occurred in this State after a gestation period of at least 26 completed weeks and before the effective date of this amendatory Act of the 93rd General Assembly, a parent of the stillborn child may request that the person who filed a fetal death certificate in connection with that death as required under Section 20 shall also prepare a certificate of stillbirth with respect to the fetus. If a parent of a stillborn makes such a request under this subsection (e), the person who filed a fetal death certificate shall prepare the certificate of stillbirth and file it with the designated registrar within 30 days after the request by the parent.
(Source: P.A. 93-578, eff. 8-21-03.)

(410 ILCS 535/21) (from Ch. 111 1/2, par. 73-21)
Sec. 21. (1) The funeral director or person acting as such who first assumes custody of a dead body or fetus shall make a written report to the registrar of the district in which death occurred or in which the body or fetus was found within 24 hours after taking custody of the body or fetus on a form prescribed and furnished by the State Registrar and in accordance with the rules promulgated by the State Registrar. Except as specified in paragraph (2) of this Section, the written report shall serve as a permit to transport, bury or entomb the body or fetus within this State, provided that the funeral director or person acting as such shall certify that the physician in charge of the patient's care for the illness or condition which resulted in death has been contacted and has affirmatively stated that he will sign the medical certificate of death or the fetal death certificate. If a funeral director fails to file written reports under this Section in a timely manner, the local registrar may suspend the funeral director's privilege of filing written reports by mail. In a county with a population greater than 3,000,000, if a funeral director or person acting as such inters or entombs a dead body without having previously certified that the physician in charge of the patient's care for the illness or condition that resulted in death has been contacted and has affirmatively stated that he or she will sign the medical certificate of death, then that funeral director or person acting as such is responsible for payment of the specific costs incurred by the county medical examiner in disinterring and reinterring or reentombing the dead body.
(2) The written report as specified in paragraph (1) of this Section shall not serve as a permit to:
(a) Remove body or fetus from this State;
(b) Cremate the body or fetus; or
(c) Make disposal of any body or fetus in any manner

when death is subject to the coroner's or medical examiner's investigation.

(3) In accordance with the provisions of paragraph (2) of this Section the funeral director or person acting as such who first assumes custody of a dead body or fetus shall obtain a permit for disposition of such dead human body prior to final disposition or removal from the State of the body or fetus. Such permit shall be issued by the registrar of the district where death occurred or the body or fetus was found. No such permit shall be issued until a properly completed certificate of death has been filed with the registrar. The registrar shall insure the issuance of a permit for disposition within an expedited period of time to accommodate Sunday or holiday burials of decedents whose time of death and religious tenets or beliefs necessitate Sunday or holiday burials.
(4) A permit which accompanies a dead body or fetus brought into this State shall be authority for final disposition of the body or fetus in this State, except in municipalities where local ordinance requires the issuance of a local permit prior to disposition.
(5) A permit for disposition of a dead human body shall be required prior to disinterment of a dead body or fetus, and when the disinterred body is to be shipped by a common carrier. Such permit shall be issued to a licensed funeral director or person acting as such, upon proper application, by the local registrar of the district in which disinterment is to be made. In the case of disinterment, proper application shall include a statement providing the name and address of any surviving spouse of the deceased, or, if none, any surviving children of the deceased, or if no surviving spouse or children, a parent, brother, or sister of the deceased. The application shall indicate whether the applicant is one of these parties and, if so, whether the applicant is a surviving spouse or a surviving child. Prior to the issuance of a permit for disinterment, the local registrar shall, by certified mail, notify the surviving spouse, unless he or she is the applicant, or if there is no surviving spouse, all surviving children except for the applicant, of the application for the permit. The person or persons notified shall have 30 days from the mailing of the notice to object by obtaining an injunction enjoining the issuance of the permit. After the 30-day period has expired, the local registrar shall issue the permit unless he or she has been enjoined from doing so or there are other statutory grounds for refusal. The notice to the spouse or surviving children shall inform the person or persons being notified of the right to seek an injunction within 30 days. Notwithstanding any other provision of this subsection (5), a court may order issuance of a permit for disinterment without notice or prior to the expiration of the 30-day period where the petition is made by an agency of any governmental unit and good cause is shown for disinterment without notice or for the early order. Nothing in this subsection (5) limits the authority of the City of Chicago to acquire property or otherwise exercise its powers under the O'Hare Modernization Act or requires that City, or any person acting on behalf of that City, to obtain a permit under this subsection (5) when exercising powers under the O'Hare Modernization Act. The Illinois Department of Transportation, and any person acting on its behalf under a public-private agreement entered into in accordance with the Public-Private Agreements for the South Suburban Airport Act, is exempt from this subsection (5), provided that the Illinois Department of Transportation, or any such person, takes reasonable steps to comply with the provisions of this subsection (5) so long as compliance does not interfere with the design, development, operation, or maintenance of the South Suburban Airport or the exercise of their powers under the Public-Private Agreements for the South Suburban Airport Act.
(Source: P.A. 98-109, eff. 7-25-13.)

(410 ILCS 535/21.5)
Sec. 21.5. Group burial; group cremation. Notwithstanding Sections 20 and 21 of this Act, a permit for a group burial or group cremation under Section 11.4 of the Hospital Licensing Act may be issued without a fetal death certificate. The Department shall adopt rules to implement this Section.
(Source: P.A. 96-338, eff. 1-1-10.)

(410 ILCS 535/21.7)
Sec. 21.7. Temporary removal of a dead body. No permit for transportation signed by the local registrar is required prior to transporting a dead human body out of the State of Illinois, at the direction of a federally designated organ procurement organization, for the purpose of organ or tissue donation. The dead human body being transported for the purpose of organ or tissue donation shall be accompanied by a self-issued permit in accordance with rules adopted by the Department of Public Health. This self-issued permit shall be completed by an Illinois-licensed funeral director and embalmer or Illinois-licensed funeral director and shall serve as notification to the county medical examiner or coroner of the jurisdiction or county in which the death occurred that the dead human body is being transported out of Illinois for a period not to exceed 36 hours. This Section applies only to instances in which the dead human body is to be returned to Illinois prior to disposition. This Section does not affect any rights or responsibilities held by county medical examiners or coroners under the Local Governmental and Governmental Employees Tort Immunity Act. The Department of Public Health shall adopt rules to implement this Section.
(Source: P.A. 99-262, eff. 1-1-16.)

(410 ILCS 535/22) (from Ch. 111 1/2, par. 73-22)
Sec. 22. (1) A certificate or record filed under this Act may be amended only in accordance with this Act and such regulations as the Department may adopt to protect the integrity of vital records. An application for an amendment shall be accompanied by a fee of $15 which includes the provision of one certification or certified copy of the amended birth record. If the request is for additional copies, it shall be accompanied by a fee of $2 for each additional certification or certified copy. Such amendments may only be made in connection with the original certificates and may not be made on copies of such certificates without the approval of the State Registrar of Vital Records. The provisions of this Section shall also be applicable to a certificate or record filed under any former Act relating to the registration of births, stillbirths, and deaths. Any original certificate or record filed with the county clerk prior to January 1, 1916, may be amended by the county clerk under the same provisions of this Section, or regulations adopted pursuant thereto, as apply to the State Registrar of Vital Records governing amendments to certificates or records filed with the Department subsequent to December 31, 1915.
(2) A certificate that is amended under this Section after its filing shall have the correction entered on its face; shall clearly indicate that an amendment has been made; and shall show the date of the amendment. A summary description of the evidence submitted in support of an amendment shall be permanently retained by the Department either as an original record or in microphotographic form. Documents from which such summary descriptions are made may be returned by the Department to the person or persons submitting them. The Department shall prescribe by regulation the conditions under which, within one year after the date of occurrence, additions or minor corrections may be made without the certificate being considered amended.
(3) An amendment to a delayed birth registration established under the provisions of Section 15 of this Act may be made by the State Registrar of Vital Records only upon the basis of an order from the court which originally established the facts of birth.
(4) Upon receipt of a certified copy of a court order changing the name or names of a person born in this State, the official custodian shall amend the original certificate of birth to reflect the changes.
(5) (Blank).
(6) When the paternity of a child with a certificate of birth on file in this State is established through voluntary acknowledgment or by a court or administrative agency under the laws of this or any other state, the State Registrar of Vital Records shall amend the original record accordingly, upon notification from a circuit court of this State or the Department of Healthcare and Family Services (formerly Illinois Department of Public Aid), or upon receipt of a certified copy of another state's acknowledgment or judicial or administrative determination of paternity.
(7) Notwithstanding any other provision of this Act, if an adopted person applies in accordance with this Section for the amendment of the name on his or her birth certificate, the State Registrar shall amend the birth certificate if the person provides documentation or other evidence supporting the application that would be deemed sufficient if the documentation or evidence had been submitted in support of an application by a person who has not been adopted.
(8) When paternity has been established after the birth in accordance with Section 12, the State Registrar of Vital Records shall amend the original record accordingly.
(9) Upon application by the parents not later than one year after an acknowledgment of parentage under this Act or the Illinois Public Aid Code or a judicial or administrative determination or establishment of paternity or parentage, the State Registrar of Vital Records shall amend the child's name on the child's certificate of birth in accordance with the application. No more than one application to change a child's name may be made under this subsection (9).
(10) When a certificate is amended by the State Registrar of Vital Records under this Section, the State Registrar of Vital Records shall furnish a copy of the summary description to the custodian of any permanent local records and such records shall be amended accordingly.
(Source: P.A. 95-331, eff. 8-21-07.)

(410 ILCS 535/23) (from Ch. 111 1/2, par. 73-23)
Sec. 23. The State Registrar of Vital Records, local registrars, and county clerks, are hereby declared official custodians of vital records in this State, and shall maintain such records in a safe place.
(Source: P.A. 76-678.)

(410 ILCS 535/24) (from Ch. 111 1/2, par. 73-24)
Sec. 24. (1) To protect the integrity of vital records, to insure their proper use, and to insure the efficient and proper administration of the vital records system, access to vital records, and indexes thereof, including vital records in the custody of local registrars and county clerks originating prior to January 1, 1916, is limited to the custodian and his employees, and then only for administrative purposes, except that the indexes of those records in the custody of local registrars and county clerks, originating prior to January 1, 1916, shall be made available to persons for the purpose of genealogical research. Original, photographic or microphotographic reproductions of original records of births 100 years old and older and deaths 50 years old and older, and marriage records 75 years old and older on file in the State Office of Vital Records and in the custody of the county clerks may be made available for inspection in the Illinois State Archives reference area, Illinois Regional Archives Depositories, and other libraries approved by the Illinois State Registrar and the Director of the Illinois State Archives, provided that the photographic or microphotographic copies are made at no cost to the county or to the State of Illinois. It is unlawful for any custodian to permit inspection of, or to disclose information contained in, vital records, or to copy or permit to be copied, all or part of any such record except as authorized by this Act or regulations adopted pursuant thereto.
(2) The State Registrar of Vital Records, or his agent, and any municipal, county, multi-county, public health district, or regional health officer recognized by the Department may examine vital records for the purpose only of carrying out the public health programs and responsibilities under his jurisdiction.
(3) The State Registrar of Vital Records, may disclose, or authorize the disclosure of, data contained in the vital records when deemed essential for bona fide research purposes which are not for private gain.
This amendatory Act of 1973 does not apply to any home rule unit.
(4) The State Registrar shall exchange with the Department of Healthcare and Family Services information that may be necessary for the establishment of paternity and the establishment, modification, and enforcement of child support orders entered pursuant to the Illinois Public Aid Code, the Illinois Marriage and Dissolution of Marriage Act, the Non-Support of Spouse and Children Act, the Non-Support Punishment Act, the Revised Uniform Reciprocal Enforcement of Support Act, the Uniform Interstate Family Support Act, the Illinois Parentage Act of 1984, or the Illinois Parentage Act of 2015. Notwithstanding any provisions in this Act to the contrary, the State Registrar shall not be liable to any person for any disclosure of information to the Department of Healthcare and Family Services (formerly Illinois Department of Public Aid) under this subsection or for any other action taken in good faith to comply with the requirements of this subsection.
(Source: P.A. 99-85, eff. 1-1-16.)

(410 ILCS 535/24.1) (from Ch. 111 1/2, par. 73-24.1)
Sec. 24.1. Any information contained in the vital records shall be made available to the Department of Public Health pursuant to the Illinois Health and Hazardous Substances Registry Act.
(Source: P.A. 83-1361.)

(410 ILCS 535/24.5)
Sec. 24.5. Access to records; pension funds and retirement systems. Any information contained in the vital records shall be made available at no cost to any pension fund or retirement system under the Illinois Pension Code for administrative purposes.
(Source: P.A. 99-683, eff. 7-29-16.)

(410 ILCS 535/24.6)
Sec. 24.6. Access to records; State Treasurer. Any information contained in the vital records shall be made available at no cost to the State Treasurer for administrative purposes related to the Uniform Disposition of Unclaimed Property Act.
(Source: P.A. 100-543, eff. 1-1-18.)

(410 ILCS 535/25) (from Ch. 111 1/2, par. 73-25)
Sec. 25. In accordance with Section 24 of this Act, and the regulations adopted pursuant thereto:
(1) The State Registrar of Vital Records shall search

the files of birth, death, and fetal death records, upon receipt of a written request and a fee of $10 from any applicant entitled to such search. A search fee shall not be required for commemorative birth certificates issued by the State Registrar. A search fee shall not be required for a birth record search from a person upon release on parole, mandatory supervised release, final discharge, or pardon from the Department of Corrections if the person presents a prescribed verification form completed by the Department of Corrections verifying the person's date of birth and social security number; however, the person is entitled to only one search fee waiver. If, upon search, the record requested is found, the State Registrar shall furnish the applicant one certification of such record, under the seal of such office. If the request is for a certified copy of the record an additional fee of $5 shall be required. An additional fee for a certified copy of the record shall not be required from a person upon release on parole, mandatory supervised release, final discharge, or pardon from the Department of Corrections if the person presents a prescribed verification form completed by the Department of Corrections verifying the released person's date of birth and social security number; however, the person is entitled to only one certified copy fee waiver. If the request is for a certified copy of a death certificate or a fetal death certificate, an additional fee of $2 is required. The additional fee shall be deposited into the Death Certificate Surcharge Fund. A further fee of $2 shall be required for each additional certification or certified copy requested. If the requested record is not found, the State Registrar shall furnish the applicant a certification attesting to that fact, if so requested by the applicant. A further fee of $2 shall be required for each additional certification that no record has been found.

Any local registrar or county clerk shall search the

files of birth, death and fetal death records, upon receipt of a written request from any applicant entitled to such search. If upon search the record requested is found, such local registrar or county clerk shall furnish the applicant one certification or certified copy of such record, under the seal of such office, upon payment of the applicable fees. If the requested record is not found, the local registrar or county clerk shall furnish the applicant a certification attesting to that fact, if so requested by the applicant and upon payment of applicable fee. The local registrar or county clerk must charge a $2 fee for each certified copy of a death certificate. The fee is in addition to any other fees that are charged by the local registrar or county clerk. The additional fees must be transmitted to the State Registrar monthly and deposited into the Death Certificate Surcharge Fund. The local registrar or county clerk may charge fees for providing other services for which the State Registrar may charge fees under this Section.

A request to any custodian of vital records for a

search of the death record indexes for genealogical research shall require a fee of $10 per name for a 5 year search. An additional fee of $1 for each additional year searched shall be required. If the requested record is found, one uncertified copy shall be issued without additional charge.

Any fee received by the State Registrar pursuant to

this Section which is of an insufficient amount may be returned by the State Registrar upon his recording the receipt of such fee and the reason for its return. The State Registrar is authorized to maintain a 2 signature, revolving checking account with a suitable commercial bank for the purpose of depositing and withdrawing-for-return cash received and determined insufficient for the service requested.

No fee imposed under this Section may be assessed

against an organization chartered by Congress that requests a certificate for the purpose of death verification.

Any custodian of vital records, whether it may be the

Department of Public Health, a local registrar, or a county clerk shall charge an additional $2 for each certified copy of a death certificate and that additional fee shall be collected on behalf of the Department of Financial and Professional Regulation for deposit into the Cemetery Oversight Licensing and Disciplinary Fund.

(2) The certification of birth may contain only the

name, sex, date of birth, and place of birth, of the person to whom it relates, the name, age and birthplace of the parents, and the file number; and none of the other data on the certificate of birth except as authorized under subsection (5) of this Section.

(3) The certification of death shall contain only the

name, Social Security Number, sex, date of death, and place of death of the person to whom it relates, and file number; and none of the other data on the certificate of death except as authorized under subsection (5) of this Section.

(4) Certification or a certified copy of a

certificate shall be issued:

(a) Upon the order of a court of competent

jurisdiction; or

(b) In case of a birth certificate, upon the

specific written request for a certification or certified copy by the person, if of legal age, by a parent or other legal representative of the person to whom the record of birth relates, or by a person having a genealogical interest; or

(c) Upon the specific written request for a

certification or certified copy by a department of the state or a municipal corporation or the federal government; or

(c-1) Upon the specific written request for a

certification or certified copy by a State's Attorney for the purpose of a criminal prosecution; or

(d) In case of a death or fetal death

certificate, upon specific written request for a certified copy by a person, or his duly authorized agent, having a genealogical, personal or property right interest in the record.

A genealogical interest shall be a proper purpose

with respect to births which occurred not less than 75 years and deaths which occurred not less than 20 years prior to the date of written request. Where the purpose of the request is a genealogical interest, the custodian shall stamp the certification or copy with the words, FOR GENEALOGICAL PURPOSES ONLY.

(5) Any certification or certified copy issued

pursuant to this Section shall show the date of registration; and copies issued from records marked "delayed," "amended," or "court order" shall be similarly marked and show the effective date.

(6) Any certification or certified copy of a

certificate issued in accordance with this Section shall be considered as prima facie evidence of the facts therein stated, provided that the evidentiary value of a certificate or record filed more than one year after the event, or a record which has been amended, shall be determined by the judicial or administrative body or official before whom the certificate is offered as evidence.

(7) Any certification or certified copy issued

pursuant to this Section shall be issued without charge when the record is required by the United States Veterans Administration or by any accredited veterans organization to be used in determining the eligibility of any person to participate in benefits available from such organization. Requests for such copies must be in accordance with Sections 1 and 2 of "An Act to provide for the furnishing of copies of public documents to interested parties," approved May 17, 1935, as now or hereafter amended.

(8) The National Vital Statistics Division, or any

agency which may be substituted therefor, may be furnished such copies or data as it may require for national statistics; provided that the State shall be reimbursed for the cost of furnishing such data; and provided further that such data shall not be used for other than statistical purposes by the National Vital Statistics Division, or any agency which may be substituted therefor, unless so authorized by the State Registrar of Vital Records.

(9) Federal, State, local, and other public or

private agencies may, upon request, be furnished copies or data for statistical purposes upon such terms or conditions as may be prescribed by the Department.

(10) The State Registrar of Vital Records, at his

discretion and in the interest of promoting registration of births, may issue, without fee, to the parents or guardian of any or every child whose birth has been registered in accordance with the provisions of this Act, a special notice of registration of birth.

(11) No person shall prepare or issue any certificate

which purports to be an original, certified copy, or certification of a certificate of birth, death, or fetal death, except as authorized in this Act or regulations adopted hereunder.

(12) A computer print-out of any record of birth,

death or fetal record that may be certified under this Section may be used in place of such certification and such computer print-out shall have the same legal force and effect as a certified copy of the document.

(13) The State Registrar may verify from the

information contained in the index maintained by the State Registrar the authenticity of information on births, deaths, marriages and dissolution of marriages provided to a federal agency or a public agency of another state by a person seeking benefits or employment from the agency, provided the agency pays a fee of $10.

(14) The State Registrar may issue commemorative

birth certificates to persons eligible to receive birth certificates under this Section upon the payment of a fee to be determined by the State Registrar.

(Source: P.A. 99-95, eff. 7-21-15; 100-42, eff. 1-1-18.)

(410 ILCS 535/25.1) (from Ch. 111 1/2, par. 73-25.1)
Sec. 25.1. (a) When the State Registrar of Vital Records receives or prepares a death certificate the Registrar shall make an appropriate notation in the birth certificate record of that person that the person is deceased. The Registrar shall also notify the appropriate municipal or county custodian of such birth record that the person is deceased, and such custodian shall likewise make an appropriate notation in its records.
(b) In response to any inquiry, the Registrar or a custodian shall not provide a copy of a birth certificate or information concerning the birth record of any deceased person except as provided in this subsection (b) or as otherwise provided in this Act or as approved by the Department. When a copy of the birth certificate of a deceased person is requested, the Registrar or custodian shall require the person making the request to complete an information form, which shall be developed and furnished by the Department and shall include, at a minimum, the name, address, telephone number, social security number and driver's license number of the person making the request. Before furnishing the copy, the custodian shall prominently stamp on the copy the word "DECEASED" and write or stamp on the copy the date of death of the deceased person. The custodian shall retain the information form completed by the person making the request, and note on the birth certificate record that such a request was made. The custodian shall make the information form available to the Department of State Police or any local law enforcement agency upon request. A city or county custodian shall promptly submit copies of all completed forms to the Registrar. The word "DECEASED" and the date of death shall not appear on a copy of a birth certificate furnished to a parent of a child who died within 3 months of birth, provided no other copy of a birth certificate was furnished to the parent prior to the child's death.
(c) The Registrar shall furnish, no later than 60 days after receipt of a form used to request a birth certificate record of a deceased person, a copy of the form and a copy of the corresponding birth certificate record to the Department of Healthcare and Family Services and the Department of Human Services. The Department of Healthcare and Family Services and the Department of Human Services shall, upon receipt of such information, check their records to ensure that no claim for public assistance under the Illinois Public Aid Code is being made either by a person purporting to be the deceased person or by any person on behalf of the deceased person.
(d) Notwithstanding the requirements of subsection (b), when the death of a child occurs within 90 days of that child's live birth, the mother listed on the birth certificate of that child may request the issuance of a copy of a certificate of live birth from the State Registrar. Such request shall be made in accordance with subsection (b), shall indicate the requestor's relationship to the child, and shall be made not later than 9 months from the date of the death of the child. Except as provided herein, the Registrar shall conform to all requirements of this Act in issuing copies of certificates under this subsection (d).
(Source: P.A. 94-7, eff. 6-6-05; 95-331, eff. 8-21-07.)

(410 ILCS 535/25.3)
Sec. 25.3. Homeless person birth record request.
(a) For the purposes of this Section, an individual's status as a homeless person may be verified by a human services agency, legal services agency, or other similar agency that has knowledge of the individual's housing status, including, but not limited to:
(1) a homeless service agency receiving federal,

State, county, or municipal funding to provide those services or otherwise sanctioned by a local continuum of care;

(2) an attorney licensed to practice in the State;
(3) a public school homeless liaison or school social

worker; or

(4) a human services provider funded by the State to

serve homeless or runaway youth, individuals with mental illness, or individuals with addictions.

Individuals who are homeless must not be charged for this verification.
Anyone who knowingly or purposefully falsifies this verification is subject to a penalty of $100.
(b) Applicable fees under Section 25 of this Act for a search for a birth record or a certified copy of a birth record shall be waived for all requests made by a homeless person whose status is verified under subsection (a) of this Section.
The State Registrar of Vital Records shall establish standards and procedures consistent with this Section for waiver of such applicable fees.
(c) A homeless person shall be provided no more than 4 birth records annually under this Section.
(Source: P.A. 100-506, eff. 1-1-18.)

(410 ILCS 535/25.5)
Sec. 25.5. Death Certificate Surcharge Fund. The additional $2 fee for certified copies of death certificates and fetal death certificates must be deposited into the Death Certificate Surcharge Fund, a special fund created in the State treasury. Beginning 30 days after the effective date of this amendatory Act of the 92nd General Assembly and until January 1, 2003 and then beginning again on July 1, 2003 and until July 1, 2005, moneys in the Fund, subject to appropriation, may be used by the Department for the purpose of implementing an electronic reporting system for death registrations as provided in Section 18.5 of this Act. Before the effective date of this amendatory Act of the 92nd General Assembly, on and after January 1, 2003 and until July 1, 2003, and on and after July 1, 2005, moneys in the Fund, subject to appropriations, may be used as follows: (i) 25% by the Coroner Training Board for the purpose of training coroners, deputy coroners, forensic pathologists, and police officers for death investigations and lodging and travel expenses relating to training, (ii) 25% for grants by the Department of Public Health for distribution to all local county coroners and medical examiners or officials charged with the duties set forth under Division 3-3 of the Counties Code, who have a different title, for equipment and lab facilities, (iii) 25% by the Department of Public Health for the purpose of setting up a statewide database of death certificates and implementing an electronic reporting system for death registrations pursuant to Section 18.5, and (iv) 25% for a grant by the Department of Public Health to local registrars.
(Source: P.A. 99-408, eff. 1-1-16.)

(410 ILCS 535/26) (from Ch. 111 1/2, par. 73-26)
Sec. 26. (1) Every person in charge of an institution shall keep a record of personal particulars and data concerning each person admitted or confined to such institution. This record shall include such information as required by the standard certificate of birth, death, and fetal death forms issued under the provisions of this Act. The record shall be made at the time of admission from information provided by such person, but when it cannot be so obtained, the same shall be obtained from relatives or other persons acquainted with the facts. The name and address of the person providing the information shall be a part of the record.
(2) When a dead human body is released or disposed of by an institution, the person in charge of the institution shall keep a record showing the name of the deceased, date of death, name and address of the person to whom the body is released, date of removal from the institution, or if finally disposed of by the institution, the date, place, and manner of disposition shall be recorded.
(3) A funeral director or other person who removes from the place of death or transports or finally disposes of a dead body or fetus, in addition to filing any certificate or other form required by this Act, shall keep a record which shall identify the body, and such information pertaining to his receipt, removal, and delivery of such body as may be prescribed in regulations adopted by the Department.
(Source: Laws 1961, p. 2935.)

(410 ILCS 535/27) (from Ch. 111 1/2, par. 73-27)
Sec. 27. (1) (a) Any person who willfully and knowingly makes any false statement in a report, record, or certificate required to be filed under this Act, or in an application for an amendment thereof, or who willfully and knowingly supplies false information intending that such information be used in the preparation of any such report, record, or certificate, or amendment thereof; or
(b) Any person who without lawful authority and with the intent to deceive, makes, alters, amends, or mutilates any report, record, or certificate required to be filed under this Act or a certified copy of such report, record, or certificate; or
(c) Any person who willfully and knowingly uses or attempts to use, or furnish to another for use, for any purpose of deception, any certificate, record, report, or certified copy thereof so made, altered, amended, or mutilated; or
(d) Any person who with the intention to deceive willfully uses or attempts to use any certificate of birth or certified copy of a record of birth knowing that such certificate or certified copy was issued upon a record which is false in whole or in part or which relates to the birth of another person; or
(e) Any custodian of a vital record who willfully and knowingly violates the provisions of Section 24 or Section 25 of this Act; or
(f) Any person who willfully and knowingly furnishes a certificate of birth, or certified copy of a record of birth with the intention that it be used by a person or persons other than those recited in Section 25(4) of this Act is guilty of a Class 4 felony.
(2) (a) Any person who knowingly transports or accepts for transportation, interment, or other disposition of a dead body without an accompanying permit as provided in this Act; or
(b) Any person who refuses to provide information required by this Act; or
(c) Any person who willfully neglects or violates any of the provisions of this Act or refuses to perform any of the duties imposed upon him or her by this Act is guilty of a Class A misdemeanor.
(3) This Section shall not apply to any registration of a vital record obtained pursuant to Section 15.1 of this Act.
(Source: P.A. 88-57.)

(410 ILCS 535/28) (from Ch. 111 1/2, par. 73-28)
Sec. 28. This Act shall be so construed as to effectuate its general purpose to make uniform the laws of those States which enact it.
(Source: Laws 1961, p. 2935.)

(410 ILCS 535/29) (from Ch. 111 1/2, par. 73-29)
Sec. 29. This Act may be cited as the "Vital Records Act."
(Source: P.A. 76-678.)



410 ILCS 540/ - Reflex Sympathetic Dystrophy Syndrome Education Act.

(410 ILCS 540/1)
Sec. 1. Short title. This Act may be cited as the Reflex Sympathetic Dystrophy Syndrome Education Act.
(Source: P.A. 96-605, eff. 1-1-10.)

(410 ILCS 540/5)
Sec. 5. Reflex Sympathetic Dystrophy Syndrome Education Program.
(a) In this Act, "syndrome" means Reflex Sympathetic Dystrophy Syndrome, a chronic neurologic syndrome of unknown etiology characterized by severe burning pain, pathological changes in bone and skin, tissue swelling, and extreme sensitivity to touch that, if untreated, results in permanent deformity and chronic pain.
(b) The Department of Public Health, subject to appropriation, shall establish the Reflex Sympathetic Dystrophy Syndrome Education Program to promote public awareness of the syndrome and the importance of early detection, diagnosis, and treatment.
(c) The program shall promote public awareness of the syndrome through written materials and other forms of communication designed to provide education about the syndrome. The program shall distribute information that includes:
(1) the nature and possible causes of the syndrome;
(2) risk factors that may contribute to the

manifestation of the syndrome;

(3) available treatment options, including the risks

and benefits of treatment; and

(4) the availability of diagnostic, treatment, and

support services in this State.

(d) The Department shall work with health care providers, local public health agencies, and other appropriate agencies to coordinate and promote professional education programs that will educate lawyers, judges, arbitrators, and health care professionals about:
(1) current research about the syndrome;
(2) the nature of the syndrome;
(3) diagnostic procedures;
(4) medical and surgical treatment options; and
(5) the availability of diagnostic, treatment, and

support services in Illinois communities.

(e) The Department may accept gifts, grants, and donations from any source for the purposes of carrying out its duties under this Act.
(Source: P.A. 96-605, eff. 1-1-10.)



410 ILCS 605/ - Animals Intended for Food Act.

(410 ILCS 605/0.01) (from Ch. 8, par. 105.90)
Sec. 0.01. Short title. This Act may be cited as the Animals Intended for Food Act.
(Source: P.A. 86-1324.)

(410 ILCS 605/1) (from Ch. 8, par. 106)
Sec. 1.
For the purpose of preventing the use of meat or meat food products, or poultry or poultry food products, which are unsound, unhealthful, unwholesome or otherwise unfit for human food, the Department of Agriculture may make or cause to be made an examination of any animal intended for human food which is believed to be afflicted with any contagious or infectious disease, or any disease or ailment which would render the carcass of the animal unfit for human food.
(Source: P.A. 77-2117.)

(410 ILCS 605/2) (from Ch. 8, par. 107)
Sec. 2. In the event any animal shall be inspected by any person herein authorized to make an inspection, and in his judgment the animal is found to be afflicted with any disease or ailment which would render it unfit for human food, the examiner shall forthwith take possession or control of the animal, and notify the owner or person or corporation in control or possession thereof that it is unfit for human food; whereupon the animal shall immediately be killed and the carcass examined by some person or persons authorized to make inspection thereof. If upon examination the examiner believes that it is suitable for human food, he shall allow the person or corporation from whom said animal was taken to make disposition of the carcass, or the examiner shall cause it to be sold; but if in the opinion of the inspector the carcass is unwholesome or unfit for human food, then it shall be stamped, marked, tagged or labeled by the examiner "Inspected and condemned," and every such condemned carcass shall be destroyed for the purposes of human food and the examiner shall cause the offal thereof to be sold: Provided, that if such carcass shall be disposed of for food purposes by such inspector and the offal sold, the proceeds thereof shall be accounted for as the Department of Agriculture may provide.
(Source: Laws 1943, vol. 1, p. 39.)

(410 ILCS 605/2.1) (from Ch. 8, par. 107.1)
Sec. 2.1. When in the interest of the general public and in the opinion of the Department of Agriculture it is deemed advisable, the Department has authority to quarantine or restrict any and all animals intended for human consumption that contain poisonous or deleterious substances which may render meat or meat products or poultry or poultry products from such animals or poultry injurious to health; except in case the quantity of such substances in such animals does not ordinarily render meat or meat products or poultry or poultry products from such animals injurious to health.
The Department or its duly authorized agent shall investigate or cause to be investigated all cases where it has reason to believe that animals intended for human consumption are contaminated with any poisonous or deleterious substance which may render them unfit for human consumption.
The Department or its duly designated agent in performing the duties vested in it under this Act is empowered to enter any premises, barns, stables, sheds, or other places for the purposes of administering this Act.
The Department may allow the sale or transfer of animals under quarantine or restriction subject to reasonable rules and regulations as may be prescribed.
For the purposes of this Act, the term "Animal" means cattle, calves, sheep, swine, goats, poultry and any other animal which can be or may be used in and for meat or poultry or their products for human consumption.
(Source: P.A. 95-2, eff. 5-24-07.)

(410 ILCS 605/2.2) (from Ch. 8, par. 107.2)
Sec. 2.2.
The Department of Agriculture shall promulgate reasonable rules and regulations concerning quarantine and restriction measures and for the enforcement of this Act.
(Source: P.A. 77-2117.)

(410 ILCS 605/3) (from Ch. 8, par. 108)
Sec. 3.
Any person, firm or corporation who shall, in any manner, fail, neglect or refuse to comply with any provision in this Act, or any rule or regulation promulgated hereunder, shall be guilty of a Class A misdemeanor. Each day's violation constitutes a separate offense.
(Source: P.A. 78-255.)



410 ILCS 607/ - Asthma Inhalers at Recreational Camps Act.

(410 ILCS 607/1)
Sec. 1. Short title. This Act may be cited as the Asthma Inhalers at Recreational Camps Act.
(Source: P.A. 94-670, eff. 8-23-05.)

(410 ILCS 607/5)
Sec. 5. Definitions. In this Act:
"Recreational camp" means any place set apart for recreational purposes for boys and girls. "Recreational camp" shall not apply to private camps owned or leased for individual or family use, or to any camp operated for a period of less than 10 days in a year.
(Source: P.A. 94-670, eff. 8-23-05.)

(410 ILCS 607/10)
Sec. 10. Possession, self-administration, and use of epinephrine auto-injectors or inhalers at recreation camps.
(a) A recreation camp shall permit a child with severe, potentially life-threatening allergies to possess, self-administer, and use an epinephrine auto-injector or inhaler, if the following conditions are satisfied:
(1) The child has the written approval of his or her

parent or guardian.

(2) The recreational camp administrator or, if a

nurse is assigned to the camp, the nurse shall receive copies of the written approvals required under paragraph (1) of subsection (a) of this Section.

(3) The child's parent or guardian shall submit

written verification confirming that the child has the knowledge and skills to safely possess, self-administer, and use an epinephrine auto-injector or inhaler in a camp setting.

(b) The child's parent or guardian shall provide the camp with the following information:
(1) the child's name;
(2) the name, route, and dosage of medication;
(3) the frequency and time of medication

administration or assistance;

(4) the date of the order;
(5) a diagnosis and any other medical conditions

requiring medications, if not a violation of confidentiality or if not contrary to the request of the parent or guardian to keep confidential;

(6) specific recommendations for administration;
(7) any special side effects, contraindications, and

adverse reactions to be observed;

(8) the name of each required medication; and
(9) any severe adverse reactions that may occur to

another child, for whom the epinephrine auto-injector or inhaler is not prescribed, should the other child receive a dose of the medication.

(c) If the conditions of this Act are satisfied, the child may possess, self-administer, and use an epinephrine auto-injector or inhaler at the camp or at any camp-sponsored activity, event, or program.
(d) The recreational camp must inform the parents or guardians of the child, in writing, that the recreational camp and its employees and agents are to incur no liability, except for willful and wanton conduct, as a result of any injury arising from the self-administration of medication to the child. The parents or guardians of the child must sign a statement acknowledging that the recreational camp is to incur no liability, except for willful and wanton conduct, as a result of any injury arising from the self-administration of medication by the child and that the parents or guardians must indemnify and hold harmless the recreational camp and its employees and agents against any claims, except a claim based on willful and wanton conduct, arising out of the self-administration of medication by the child.
(Source: P.A. 94-670, eff. 8-23-05.)

(410 ILCS 607/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 94-670, eff. 8-23-05.)



410 ILCS 610/ - Butter and Cheese Factories Act.

(410 ILCS 610/0.01) (from Ch. 5, par. 42.9)
Sec. 0.01. Short title. This Act may be cited as the Butter and Cheese Factories Act.
(Source: P.A. 86-1324.)

(410 ILCS 610/1) (from Ch. 5, par. 43)
Sec. 1. It shall be unlawful for any person or persons, company or corporation, within this State, to operate, carry on, or conduct the business of manufacturing butter or cheese, on the co-operative or dividend plan, until such person or persons, company or corporation, shall have filed with the circuit clerk, or recorder of the county in which it is proposed to carry on such business, a good and sufficient bond, to be approved by such circuit clerk, or recorder, in the penal sum of$6,000, with one or more good sureties, conditioned that such person or persons, company or corporation, proposing to carry on such business, will, on or before the first day of each month, make, acknowledge, subscribe and swear to a report in writing, showing the amount of products manufactured, the amount sold, the prices received therefor, and the dividends earned and declared for the third month preceding the month in which such report is made; and will file a copy of such report with the clerk of the town or precinct in which such factory is located; and will also keep publicly posted in a conspicuous place in such factory a copy of such report for the inspection of the patrons thereof, and that such dividends shall be promptly paid to the persons entitled thereto.
(Source: P.A. 83-358.)

(410 ILCS 610/2) (from Ch. 5, par. 44)
Sec. 2. Such bond shall be in favor of the People of the State of Illinois, and shall be for the benefit and protection of all patrons of such factory; and a civil action may be had thereon by any person or persons injured by a breach of the conditions thereof, for the use of the person or persons interested, for all damages sustained by them.
(Source: P.A. 84-551.)

(410 ILCS 610/3) (from Ch. 5, par. 45)
Sec. 3. Such bond shall be recorded by the circuit clerk, or recorder, with whom the same is filed; and all such reports so filed with any town or precinct clerk, shall be preserved by him and held subject to the inspection of any person or persons interested.
(Source: Laws 1883, p. 54.)

(410 ILCS 610/4) (from Ch. 5, par. 46)
Sec. 4.
Any person who shall wilfully violate any provisions of this Act, shall be guilty of a Class B misdemeanor.
(Source: P.A. 77-2484.)



410 ILCS 615/ - Illinois Egg and Egg Products Act.

(410 ILCS 615/1) (from Ch. 56 1/2, par. 55-1)
Sec. 1. This Act may be cited as the Illinois Egg and Egg Products Act.
(Source: P.A. 86-1475.)

(410 ILCS 615/2) (from Ch. 56 1/2, par. 55-2)
Sec. 2. It is hereby declared to be the policy of the General Assembly to provide for the inspection of eggs and egg products, place restrictions upon the disposition of certain qualities of eggs, and provide uniformity of standards for eggs, and otherwise regulate the processing, handling, labeling, and distribution of eggs and egg products as hereinafter prescribed to prevent the movement or sale for human food of eggs and egg products which are adulterated or misbranded or otherwise in violation of this Act, and to cooperate with the Federal Government, the several states, and other people to effectively carry out the mandate of this Act.
(Source: P.A. 79-678.)

(410 ILCS 615/3) (from Ch. 56 1/2, par. 55-3)
Sec. 3. Definitions. For the purpose of this Act, unless the context otherwise requires, the terms specified in Sections 3.1 through 3.36 have the meanings assigned to them in those Sections.
(Source: P.A. 79-678.)

(410 ILCS 615/3.1) (from Ch. 56 1/2, par. 55-3.1)
Sec. 3.1. "Adulterated" means any egg or egg product under one or more of the following circumstances:
(a) If it bears or contains any poisonous or deleterious substance that may render it injurious to health; but in case the substance is not an added substance, the article shall not be considered adulterated under this clause if the quantity of the substance in or on the article does not ordinarily render it injurious to health.
(b) If it bears or contains any added poisonous or added deleterious substance (other than one which is (i) a pesticide chemical in or on a raw agricultural commodity; (ii) a food additive; or (iii) a color additive) that may, in the judgment of the Director, make the article unfit for human food.
(c) If it is, in whole or in part, a raw agricultural commodity and it bears or contains a pesticide chemical that is unsafe within the meaning of Section 408 of the Federal Food, Drug and Cosmetic Act.
(d) If it bears or contains any food additive that is unsafe within the meaning of Section 409 of the Federal Food, Drug and Cosmetic Act.
(e) If it bears or contains any color additive that is unsafe within the meaning of Section 706 of the Federal Food, Drug, and Cosmetic Act. However, an article that is not otherwise deemed adulterated under subparagraph (c), (d), or (e) shall nevertheless be deemed adulterated if use of the pesticide chemical, food additive, or color additive, in or on the article, is prohibited by regulations of the Director in official plants.
(f) If it consists in whole or in part of any filthy, putrid, or decomposed substance, or if it is otherwise unfit for human food.
(g) If it has been prepared, packaged, or held under unsanitary conditions whereby it may have become contaminated with filth, or whereby it may have been rendered injurious to health.
(h) If it is an egg that has been subjected to incubation or the product of any egg that has been subjected to incubation.
(i) If its container is composed, in whole or in part, of any poisonous or deleterious substance that may render the contents injurious to health.
(j) If it has been intentionally subjected to radiation, unless the use of the radiation was in conformity with a regulation or exemption in effect under Section 409 of the Federal Food, Drug and Cosmetic Act.
(k) If any valuable constituent has been, in whole or in part, omitted or abstracted from the egg or egg product; or if any substance has been substituted, wholly or in part for the egg or egg product; or if damage or inferiority has been concealed in any manner; or if any substance has been added to the egg or egg product or mixed or packed with the egg or egg product so as to increase its bulk or weight, or reduce its quality or strength, or make it appear better or of greater value than it is.
(l) If the egg is processed in a manner that does not allow the examination of the content of the individual egg and allows the egg content to commingle with the egg shell or shell membrane during processing.
(Source: P.A. 89-154, eff. 7-19-95.)

(410 ILCS 615/3.2) (from Ch. 56 1/2, par. 55-3.2)
Sec. 3.2. "Broker" means any person who arranges the transfer or ownership of eggs or egg products from one person to another and who may or may not take possession of such eggs or egg products in the process.
(Source: P.A. 79-678.)

(410 ILCS 615/3.3) (from Ch. 56 1/2, par. 55-3.3)
Sec. 3.3. "Candling" means the careful examination, in an adequately dark room or place, of the whole egg by means of a strong light, the apparatus and method employed to be such as shall be approved by the said Department.
(Source: P.A. 79-678.)

(410 ILCS 615/3.4) (from Ch. 56 1/2, par. 55-3.4)
Sec. 3.4. "Check" means an egg that has a broken shell or crack in the shell but has its membranes intact and contents not leaking.
(Source: P.A. 79-678.)

(410 ILCS 615/3.5) (from Ch. 56 1/2, par. 55-3.5)
Sec. 3.5. "Clean and sound shell egg" means any egg whose shell is free of adhering dirt or foreign material and is not cracked or broken.
(Source: P.A. 79-678.)

(410 ILCS 615/3.6) (from Ch. 56 1/2, par. 55-3.6)
Sec. 3.6. "Consumer" means any person who acquires eggs for consumption by members of his own household, nonpaying guests and employees, and not for resale.
(Source: P.A. 79-678.)

(410 ILCS 615/3.7) (from Ch. 56 1/2, par. 55-3.7)
Sec. 3.7. "Consumer-size container" means any case, carton, sleeve, or other container approved by the Department which is used to market eggs to consumers.
(Source: P.A. 79-678.)

(410 ILCS 615/3.8) (from Ch. 56 1/2, par. 55-3.8)
Sec. 3.8. "Department" means the Department of Agriculture of the State of Illinois.
(Source: P.A. 79-678.)

(410 ILCS 615/3.9) (from Ch. 56 1/2, par. 55-3.9)
Sec. 3.9. "Director" means the Director of the Department of Agriculture of the State of Illinois.
(Source: P.A. 79-678.)

(410 ILCS 615/3.10) (from Ch. 56 1/2, par. 55-3.10)
Sec. 3.10. "Dirty egg" means an egg that has a shell that is unbroken and has adhering dirt or foreign material, or prominent stains on the shell surface, or moderate stains covering more than 1/4 of the shell surface.
(Source: P.A. 79-678.)

(410 ILCS 615/3.11) (from Ch. 56 1/2, par. 55-3.11)
Sec. 3.11. "Distributor" means any person who sells eggs to retailers or institutional consumers and shall include any person distributing eggs to his or to its own retail outlets or stores, but not including any person only engaged in the hauling or transporting of eggs.
(Source: P.A. 79-678.)

(410 ILCS 615/3.12) (from Ch. 56 1/2, par. 55-3.12)
Sec. 3.12. "Egg products" means any liquid, frozen, or dried eggs, with or without added ingredients, excepting products which contain eggs only in a relatively small proportion or historically have not been, in the judgment of the Director, considered by consumers as products of the egg industry, and which may be exempted by the Director under conditions he may prescribe to assure that the egg ingredients are not adulterated and the products are not adulterated and the products are not represented as egg products.
(Source: P.A. 89-154, eff. 7-19-95.)

(410 ILCS 615/3.13) (from Ch. 56 1/2, par. 55-3.13)
Sec. 3.13. "Eggs" means the shell eggs of the domesticated chicken, turkey, duck, goose, or guinea.
(Source: P.A. 79-678.)

(410 ILCS 615/3.14) (from Ch. 56 1/2, par. 55-3.14)
Sec. 3.14. "Facilities" means any room or place, compartment, refrigerator, or vehicle used in handling eggs in any manner.
(Source: P.A. 79-678.)

(410 ILCS 615/3.15) (from Ch. 56 1/2, par. 55-3.15)
Sec. 3.15. "Graded egg" means an egg which is classified in accordance with the standards established by the Department, taking into consideration the size or weight, quality factors (interior and exterior) including condition of white and yolk, the size and condition of the air cell and cleanliness and soundness of shell.
(Source: P.A. 79-678.)

(410 ILCS 615/3.16) (from Ch. 56 1/2, par. 55-3.16)
Sec. 3.16. "Handler" means any person including a producer-dealer engaged in the business of distributing or processing eggs or egg products and may include the receiving, assembling, cleaning, grading, sorting, candling, packing, or otherwise preparing for market and selling of the eggs and egg products, or otherwise using any eggs in the preparation of human food.
(Source: P.A. 89-154, eff. 7-19-95.)

(410 ILCS 615/3.16a)
Sec. 3.16a. "Hazardous-disease-infected flock" means a flock of chickens that has been found to be infected with salmonella or another poultry disease that may be injurious to the health of humans.
(Source: P.A. 89-154, eff. 7-19-95.)

(410 ILCS 615/3.17) (from Ch. 56 1/2, par. 55-3.17)
Sec. 3.17. "Inedible egg" means any egg of the following description: black rot, yellow rot, white rot, mixed rot (addled egg), sour egg, egg with a green white, egg with a stuck yolk, moldy egg, musty egg, egg showing a blood ring, and an egg containing any embryo chick (at or beyond the blood ring stage), and any egg that is adulterated as that term is defined pursuant to the Federal Food, Drug and Cosmetic Act.
(Source: P.A. 89-154, eff. 7-19-95.)

(410 ILCS 615/3.18) (from Ch. 56 1/2, par. 55-3.18)
Sec. 3.18. "Inspector" means any employee or official authorized to inspect eggs or egg products and to enforce other regulatory measures necessary to effectively carry out the mandate of this Act.
(Source: P.A. 79-678.)

(410 ILCS 615/3.19) (from Ch. 56 1/2, par. 55-3.19)
Sec. 3.19. "Institutional consumer" means any restaurant, hotel, boarding house, hospital, nursing home, government institution, or any other business facility or place in which eggs are prepared or offered as food for use by its patrons, residents, inmates, or patients.
(Source: P.A. 79-678.)

(410 ILCS 615/3.20) (from Ch. 56 1/2, par. 55-3.20)
Sec. 3.20. "Leaker" means an egg that has a crack or break in the shell and shell membranes to the extent that the egg contents are exposed or are exuding or free to exude through the shell.
(Source: P.A. 79-678.)

(410 ILCS 615/3.21) (from Ch. 56 1/2, par. 55-3.21)
Sec. 3.21. "Loss" means an egg that is unfit for human food because it is smashed or broken so that its contents are leaking; or overheated, frozen, or contaminated; or an incubator reject; or because it contains a bloody white, large meat spots, a large quantity of blood, or other foreign material.
(Source: P.A. 79-678.)

(410 ILCS 615/3.21a)
Sec. 3.21a. "Lot consolidation" means the removal of damaged eggs from consumer labeled cartons and replacement of the damaged eggs with eggs of the same grade, size, sell-by date, brand, lot, and source.
(Source: P.A. 99-732, eff. 1-1-17.)

(410 ILCS 615/3.22) (from Ch. 56 1/2, par. 55-3.22)
Sec. 3.22. "Master container" means any type of box or case made of plastic, wire, cardboard, or other suitable material, used to distribute consumer-size containers to retailers or institutional consumers or bulk (loose) eggs to institutional consumers.
(Source: P.A. 79-678.)

(410 ILCS 615/3.23) (from Ch. 56 1/2, par. 55-3.23)
Sec. 3.23. "Nest run eggs" means eggs which are packed as they come from the production facilities without having been washed, sized, or candled for quality, with the exception that some checks, dirties or other obvious undergrades may have been removed.
(Source: P.A. 79-1415.)

(410 ILCS 615/3.24) (from Ch. 56 1/2, par. 55-3.24)
Sec. 3.24. "Official plant" means any establishment at which inspection of the processing of egg products is maintained by the Department under the authority of this Act or by the United States Department of Agriculture under authority of the Federal Egg Products Inspection Act.
(Source: P.A. 79-678.)

(410 ILCS 615/3.25) (from Ch. 56 1/2, par. 55-3.25)
Sec. 3.25. "Packer" means any person who grades, sizes, candles, and packs eggs for purpose of resale.
(Source: P.A. 79-678.)

(410 ILCS 615/3.26) (from Ch. 56 1/2, par. 55-3.26)
Sec. 3.26. "Person" means and includes any individual, partnership, firm, corporation, producer, exchange, association, trustee, receiver, or any other entity and any member officer, employee, or agent thereof.
(Source: P.A. 79-678.)

(410 ILCS 615/3.27) (from Ch. 56 1/2, par. 55-3.27)
Sec. 3.27. "Processing" means manufacturing egg products, including breaking eggs or filtering, mixing, blending, pasteurizing, stabilizing, cooling, freezing, drying, or packaging egg products.
(Source: P.A. 79-678.)

(410 ILCS 615/3.28) (from Ch. 56 1/2, par. 55-3.28)
Sec. 3.28. "Producer" means a person who feeds and houses any number of chickens, turkeys, ducks, geese, or guineas and obtains eggs therefrom, but shall not include any person who obtains eggs during the hauling, transporting, holding for slaughter, or eviscerating of such chickens, turkeys, ducks, geese, or guineas.
(Source: P.A. 79-678.)

(410 ILCS 615/3.29) (from Ch. 56 1/2, par. 55-3.29)
Sec. 3.29. "Producer-dealer" means a producer who candles and grades eggs of his own production or additional eggs other than his own production to sell on or off the premises to household consumers, institutional consumers, distributors, manufacturers, or retailers.
(Source: P.A. 79-678.)

(410 ILCS 615/3.30) (from Ch. 56 1/2, par. 55-3.30)
Sec. 3.30. "Restricted egg" means any check, dirty egg, incubator reject, inedible, leaker, or loss.
(Source: P.A. 79-678.)

(410 ILCS 615/3.31) (from Ch. 56 1/2, par. 55-3.31)
Sec. 3.31. "Retailer" means a person who buys candled and graded eggs or egg products from a licensed manufacturer, licensed handler, or licensed distributor for resale to a consumer only, or who buys candled or graded eggs or egg products to use in the preparation of other consumer foods for resale.
(Source: P.A. 79-678.)

(410 ILCS 615/3.32) (from Ch. 56 1/2, par. 55-3.32)
Sec. 3.32. "Sell" means offer for sale, expose for sale, have in possession for sale, barter, trade, distribute, market, or traffic in eggs in any manner.
(Source: P.A. 79-678.)

(410 ILCS 615/3.33) (from Ch. 56 1/2, par. 55-3.33)
Sec. 3.33. "Shell treated egg" means that the shell has been treated with oil or other approved preservative preparation.
(Source: P.A. 79-678.)

(410 ILCS 615/3.34) (from Ch. 56 1/2, par. 55-3.34)
Sec. 3.34. "State" means the State of Illinois.
(Source: P.A. 79-678.)

(410 ILCS 615/3.35) (from Ch. 56 1/2, par. 55-3.35)
Sec. 3.35. "Federal Food, Drug, and Cosmetic Act" means the Act approved June 25, 1938 (52 Stat.1040), as amended.
(Source: P.A. 79-678.)

(410 ILCS 615/3.36) (from Ch. 56 1/2, par. 55-3.36)
Sec. 3.36. "Egg Products Inspection Act" means the federal Act approved December 29, 1970 (84 Stat. 1621), as amended.
(Source: P.A. 79-678.)

(410 ILCS 615/4) (from Ch. 56 1/2, par. 55-4)
Sec. 4. Sale of unfit eggs or egg products. No person shall sell or offer for sale eggs or egg products for human consumption that are unfit for human food. For the purpose of this Act, an egg or egg product is unfit for human food if it is classified as an inedible egg or loss egg or, in the case of an egg product, it is adulterated, unwholesome, non-inspected, or otherwise unfit for human consumption. Eggs from a hazardous-disease-infected flock shall be diverted to egg breaking plants for pasteurization only.
(Source: P.A. 89-154, eff. 7-19-95.)

(410 ILCS 615/5) (from Ch. 56 1/2, par. 55-5)
Sec. 5. The Department, after investigation and public hearing, shall establish standards for grading and classification of shell eggs according to the size or weight, quality factors (interior and exterior) including condition of white and yolk, the size and condition of the air cell and cleanliness and soundness of shell. In establishing these standards, the Department may follow the standards promulgated by the United States Department of Agriculture and may, after investigation and public hearing, amend the Illinois standards from time to time so that the federal specifications can be followed consistently if so desired. Copies of any standards so established, or any amendment thereof, shall be kept on file in the office of the Director.
The Department shall promulgate a regulation providing that when eggs are purchased on a basis of grade yield, a uniform type of report shall be issued to the producer by the purchaser showing grade yield of eggs that have been purchased from the producer.
(Source: P.A. 89-154, eff. 7-19-95.)

(410 ILCS 615/6) (from Ch. 56 1/2, par. 55-6)
Sec. 6. Candling; labeling; sales by producers; retail sales; temperature requirements. All eggs sold at retail or purchased by institutional consumers must be candled for quality and graded for size.
A producer may sell on his own premises where eggs are produced, direct to household consumers, for the consumer's personal use and that consumer's non-paying guests, nest run eggs without candling or grading those eggs.
All eggs designated for sale off the premises where the entire flock is located, such as at farmers' markets, and at retail or for institutional use must be candled and graded and held in a place or room in which the temperature may not exceed 45 degrees Fahrenheit after processing. Nest run eggs shall be held at 60 degrees Fahrenheit or less at all times. During transportation, the egg temperature may not exceed 45 degrees Fahrenheit.
Hatcheries buying eggs for hatching purposes from producers under contract may sell their surplus eggs to a licensed packer or handler provided that the hatchery shall keep records which indicate the number of cases sold, the date of sale and the name and address of the packer or handler making the purchase.
All eggs candled or candled and graded outside the State must meet Federal standards before they can be sold or offered for sale in the State. No eggs may be offered for sale for consumer use 45 days or more after the date of candling.
Each container of eggs offered for sale or sold at wholesale or retail must be labeled in accordance with the standards established by the Department showing grade, size, packer identification, and candling date, and must be labeled with an expiration date, or other similar language as specified by USDA standards, that is not later than 45 days from the candling date for grade A eggs and not later than 30 days after the candling date for grade AA eggs.
The grade and size of eggs must be conspicuously marked in bold face type on all consumer-size containers.
The size and height of lettering or numbering requirement shall be set by regulation and shall conform as near as possible to those required by Federal law.
All advertising of shell eggs for sale at retail for a stated price shall contain the grade and size of the eggs. The information contained in such advertising shall not be misleading or deceptive. In cases of food-borne disease outbreaks in which eggs are identified as the source of the disease, all eggs from the flocks from which those disease-causing eggs came shall be identified with a producer identification or flock code number to control the movement of those eggs.
(Source: P.A. 99-732, eff. 1-1-17.)

(410 ILCS 615/7) (from Ch. 56 1/2, par. 55-7)
Sec. 7. No person, other than those who sell only eggs produced by their own flocks, shall sell, offer for sale or advertise for sale as "fresh eggs", or under any words of similar import such as "new laid eggs", "hennery eggs", or "strictly fresh eggs", any shell eggs which do not meet the minimum requirements of Grade A prescribed by Department standards for shell eggs.
Any person buying eggs from a producer on grade or representing to buy eggs from a producer on grade shall grade those eggs on the standards established by the Department. Any misgrading for the purpose of fraud in grading eggs purchased from a producer shall be punished as provided in Section 18 of this Act.
(Source: P.A. 89-154, eff. 7-19-95.)

(410 ILCS 615/8) (from Ch. 56 1/2, par. 55-8)
Sec. 8. Any person or business who buys, sells, trades, or traffics in eggs in this State and is a broker, distributor, handler, packer, producer, or producer-dealer, as defined in this Act, must be licensed in this State. A limited or full license must be purchased annually. No person or business shall buy, sell, trade, or traffic in eggs in this State without having obtained a license as provided in Section 9, except the following:
(a) a producer who obtains eggs from his own flock,

regardless of the size of the flock, and sells them as nest run eggs, either to household consumers on the premises where the flock is located, or to a holder of an Illinois Egg License;

(b) hatcheries which purchase eggs to be used

exclusively for hatching purposes;

(c) institutional consumers where all eggs purchased

are served in the establishment;

(d) manufacturers of food products who use all eggs

purchased in their products such as bakeries, confectioneries, and ice cream manufacturers, etc.;

(e) agents employed and carried on the payroll on a

salary basis by licensed dealers or distributors;

(f) a consumer buying eggs for his own consumption;
(g) a retailer who buys eggs from licensed

distributors or from licensed handlers only and sells eggs only at retail.

(Source: P.A. 92-677, eff. 7-16-02.)

(410 ILCS 615/9) (from Ch. 56 1/2, par. 55-9)
Sec. 9. Licenses; fees. The Department shall issue a license to any person upon receipt and approval of a proper application and the required nonrefundable fee. The license fee and classification of the license shall be established by rule.
A license must be obtained for each separate business location and this license shall be posted in a conspicuous place at the location for which it was purchased. Licenses are non-transferable.
The application for an initial license may be filed at any time prior to beginning business as an egg handler. The licensing year for an egg license shall be July 1 through June 30. The egg license shall expire at the end of the licensing year.
A penalty of $50 shall be assessed for any renewal license not renewed by July 1 of the year in which the license renewal is due. This penalty shall be assessed in addition to the license fee.
(Source: P.A. 98-345, eff. 8-13-13.)

(410 ILCS 615/10) (from Ch. 56 1/2, par. 55-10)
Sec. 10. Inspection fee. The Director shall set, by regulation, a per case inspection fee which shall cover the administrative and inspection costs of the program required by the Act. In no case shall the rate exceed 11¢ per each 30 dozen eggs or fraction thereof.
The inspection fee as set shall be imposed upon eggs bearing a designated size and grade sold or offered for sale in Illinois. The first handler in Illinois who packed and sold the eggs must pay the prescribed inspection fee on those eggs. If eggs are shipped into Illinois, the handler who invoiced the eggs to Illinois must pay the fee. When the handler sells the eggs, the inspection fee shall be charged in addition to the sale price of the eggs and shall be remitted to the seller by the purchaser. Each sales invoice shall indicate the amount of inspection fee for the transaction. Eggs sold and shipped out of the State of Illinois by Illinois packers are exempt from the inspection fee.
The inspection fee shall be paid only once on the same quantity of eggs so long as those eggs maintain their identity by remaining in their original case, carton or package. All inspection fees shall be paid into the "Agricultural Master Fund" to the credit of a special account designated as the "Auxiliary Egg Inspection Fund". All amounts credited to the "Auxiliary Egg Inspection Fund" shall be used for the enforcement of the provisions of this Act. The method and manner of collecting the inspection fee levied, whether it be by the use of stamps, monthly reporting and collecting from dealers or any other method shall be prescribed by the Director of Agriculture, pursuant to rules and regulations adopted for this purpose as authorized under the provisions of this Act.
(Source: P.A. 96-1310, eff. 7-27-10.)

(410 ILCS 615/11.1) (from Ch. 56 1/2, par. 55-11.1)
Sec. 11.1. (Repealed).
(Source: P.A. 80-522. Repealed by P.A. 89-154, eff. 7-19-95.)

(410 ILCS 615/11.2) (from Ch. 56 1/2, par. 55-11.2)
Sec. 11.2. (Repealed).
(Source: P.A. 80-522. Repealed by P.A. 89-154, eff. 7-19-95.)

(410 ILCS 615/11.3) (from Ch. 56 1/2, par. 55-11.3)
Sec. 11.3. (Repealed).
(Source: P.A. 79-1415. Repealed by P.A. 89-154, eff. 7-19-95.)

(410 ILCS 615/11.4) (from Ch. 56 1/2, par. 55-11.4)
Sec. 11.4. (Repealed).
(Source: P.A. 79-678. Repealed by P.A. 89-154, eff. 7-19-95.)

(410 ILCS 615/11.5) (from Ch. 56 1/2, par. 55-11.5)
Sec. 11.5. Investigation; notice; hearing. The Department may, upon its own motion or upon the complaint in writing of any person setting forth facts which if proved would constitute grounds for refusal to issue or renew a license or suspension or revocation of a license under this Act, investigate the actions of any applicant or any person or persons applying for, holding, or claiming to hold a license.
The Department, before refusing to issue or renew or before suspending or revoking a license shall set a date for a hearing thereon. At least 10 days prior to the date set for the hearing, the Department shall notify in writing the applicant for or holder of a license of the date, time, and place of the hearing. Written notice may be served by personal service or by mailing the same by registered or certified mail. The Director may, after a hearing, issue an order to either issue, renew, suspend, or revoke the license.
(Source: P.A. 89-154, eff. 7-19-95.)

(410 ILCS 615/12) (from Ch. 56 1/2, par. 55-12)
Sec. 12. Each producer-dealer, packer, handler or distributor who sells candled and graded eggs to any retailer, institutional consumer, bakery, or concern which purchases eggs for serving to guests or patrons thereof or for its use in preparation of any food products for human consumption, shall furnish the purchaser with an invoice or other accounting document covering each sale, showing the exact grade and size of the eggs purchased.
The handler selling and the purchaser shall each be able to produce a copy of said invoice or other accounting document at his place of business for a period of 30 days, during which time the copy shall be available for inspection during reasonable business hours by a representative of the Department.
(Source: P.A. 89-154, eff. 7-19-95.)

(410 ILCS 615/13) (from Ch. 56 1/2, par. 55-13)
Sec. 13. The Director shall make rules and regulations necessary for the effective administration of this Act. These rules and regulations shall conform as near as possible but need not be limited by rules and regulations established by federal law in the Egg Products Inspection Act, governing the inspection of eggs.
The Director is hereby authorized to cooperate with all other agencies, Federal, State and municipal, in order to carry out the effective administration of this Act and to establish a trust fund in the appropriate State agencies for receipt and disbursement of cooperative funds from the Federal Government.
(Source: P.A. 89-154, eff. 7-19-95.)

(410 ILCS 615/14.1) (from Ch. 56 1/2, par. 55-14.1)
Sec. 14.1. (Repealed).
(Source: P.A. 79-678. Repealed by P.A. 89-154, eff. 7-19-95.)

(410 ILCS 615/14.2) (from Ch. 56 1/2, par. 55-14.2)
Sec. 14.2. For the purpose of carrying out the provisions of this Act and the rules and regulations promulgated thereunder, the Department through its authorized inspectors or agents is empowered:
(a) To enter on any business day during the usual

hours of business, any place or conveyance within the State where eggs are produced, candled, incubated, stored, packed, delivered for shipment, loaded, shipped, transported or sold.

(b) To enter on any business day during the usual

hours of business, with or without the presence of the owner, manager, or other responsible person, any restaurant kitchen or the kitchen and food storage area of any other public eating place including but not limited to hotels, boarding houses, hospitals, nursing homes, government institutions, or any other business facility or place in which eggs or egg products are stored, prepared, or offered as food for use by its patrons, residents, inmates, or patients.

(c) To enter on any business day during the usual

hours of business the cooking or food preparation area of any bakery where eggs and egg products are used in the manufacture of bakery products, with or without the presence of the owner or persons employed as bakers, or to enter at any time while those bakery products are being prepared.

(d) To sample any eggs or egg products for analysis

or testing. Sample eggs or egg products shall be furnished at no cost to the Department.

(e) To inspect all invoices, eggs and egg products,

and the cases and containers for eggs or egg products and the equipment found in the places or conveyances described in paragraph (a) and to seize and hold as evidence an advertisement, sign, placard, invoice, case or container of eggs or egg products, or all or any part of any pack, load, lot, consignment, or shipment of eggs or egg products packed, stored, delivered for shipment, loaded, shipped, transported, or sold in violation of any provision of this Act.

(f) To seize and hold any case or container of eggs

or egg products from any person or business who is not licensed under Section 8 of this Act and is required to be licensed.

Possession of a commodity described in this Section by any person engaged in the sale of that commodity is prima facie evidence that the commodity is for sale.
(Source: P.A. 96-1310, eff. 7-27-10.)

(410 ILCS 615/14.3) (from Ch. 56 1/2, par. 55-14.3)
Sec. 14.3. (Repealed).
(Source: P.A. 79-678. Repealed by P.A. 89-154, eff. 7-19-95.)

(410 ILCS 615/15) (from Ch. 56 1/2, par. 55-15)
Sec. 15. Samples; packing methods.
(a) The Department shall prescribe methods in conformity with the United States Department of Agriculture specifications for selecting samples of lots, cases or containers of eggs or egg products which shall be reasonably calculated to produce fair representations of the entire lots or cases and containers sampled. Any sample taken shall be prima facie evidence in any court in this State of the true condition of the entire lot, case or container of eggs or egg products in the examination of which the sample was taken.
It shall be unlawful for any handler or retailer to pack eggs into consumer-size containers other than during the original candling and grading operations unless the retailer performs a lot consolidation.
(b) A retailer that wishes to consolidate eggs shall implement and administer a training program for employees that will perform the consolidation as part of their duties. The program shall include, but not be limited to, the following:
(1) laws governing egg lot consolidation:
(A) same lot code;
(B) same source;
(C) same sell-by date;
(D) same grade;
(E) same size;
(F) same brand;
(2) temperature requirements;
(3) egg is a hazardous food (FDA Guidelines);
(4) sanitation;
(5) egg quality (USDA guidelines);
(6) original packaging requirements (replacement

cartons shall not be utilized); and

(7) record keeping requirements.
(c) Training shall be conducted annually and may be conducted by any means available, including, but not limited to, online, computer, classroom, live trainers, and remote trainers.
(d) A copy of the training material must be made available upon request from the Department. A copy of the training material may be kept electronically.
(e) Eggs shall be consolidated in a manner consistent with training materials required by subsection (b).
(f) Each store shall maintain a record of each egg carton consolidated. The records shall be maintained by the store at the physical location the eggs were consolidated at for a period not less than one year past the last sell-by date on the cartons consolidated. The records must be available for inspection upon request from the Department. The records may be kept electronically.
Each lot consolidation shall be documented. The information documented shall include, but not be limited to, the following:
(1) date of consolidation;
(2) brand;
(3) egg size;
(4) distributor;
(5) USDA plant number;
(6) grade; and
(7) best-by (sell-by/use-by) date.
(g) An Illinois-based egg producer or Illinois-based egg producer-dealer may prohibit its brands from being included in an egg lot consolidation program. Any Illinois-based egg producer or Illinois-based egg producer-dealer that chooses to prohibit its brands from being included in an egg lot consolidation program shall notify a retailer in writing before entering into an agreement to distribute its eggs to the retailer. Producers or producer-dealers with agreements entered into prior to January 1, 2017 (the effective date of Public Act 99-732) shall have 90 days after January 1, 2017 (the effective date of Public Act 99-732) to notify retailers in writing of their choice to prohibit consolidation of their egg brands.
Upon notification from an Illinois-based producer or Illinois-based producer dealer, a retailer shall not consolidate those brands.
(Source: P.A. 99-732, eff. 1-1-17; 100-201, eff. 8-18-17.)

(410 ILCS 615/16) (from Ch. 56 1/2, par. 55-16)
Sec. 16. Effective November 1, 1975, no person shall engage in the business of removing eggs from their shells, in the manufacture of or preparation of frozen, liquid, desiccated or any other forms of whole eggs, yolks, whites or any mixture of yolks and whites for food purposes, with or without the addition of any other wholesome ingredients, without first obtaining an Egg Breaker's License from the Department. The Department shall inspect the establishment and the equipment to be used in the egg breaking establishment and shall also ascertain if the establishment complies in method, equipment and the rules and regulations in regard to sanitation, which shall from time to time be established by the Department to govern these establishments. If, after such inspection, it appears that such establishment complies with the provisions of the rules and regulations in regard to sanitation governing egg breaking establishments, the Department shall issue an Egg Breaker's License to the establishment, upon payment of the required fee. Beginning on November 1, 2010, the license year shall begin on November 1 and expire on June 30, 2011. Thereafter, the license year shall begin on July 1 of each year, and all licenses shall expire on June 30 of the following year. The license fee shall be $200 for a year or fraction thereof.
All liquid, frozen or dried egg products sold or offered for sale shall be processed under continuous supervision of an inspector of the Department or the United States Department of Agriculture in an Official Plant as specified in the Egg Products Inspection Act.
(Source: P.A. 96-1310, eff. 7-27-10.)

(410 ILCS 615/16.5)
Sec. 16.5. Violations; administrative monetary penalties. The Director is authorized to hold administrative hearings to determine violations of this Act or the Department's rules and regulations adopted under this Act. After finding that a violation has occurred, the Director may impose administrative monetary penalties as follows:
(1) Against a licensee who sells or offers for sale

non-inspected frozen, liquid, or dried egg products:

(A) $500 for a first violation.
(B) $1,000 for a second violation within 2 years

after the first violation.

(C) $2,000 for a third or subsequent violation

within 2 years after the immediately preceding violation.

(2) Against a licensee who makes a false, deceptive,

or misleading statement, representation, or assertion concerning the quality, size, weight, or condition of, or any other matter relating to advertising and selling, eggs and egg products:

(A) $200 for a first violation.
(B) $500 for a second violation within 2 years

after the first violation.

(C) $1,000 for a third or subsequent violation

within 2 years after the immediately preceding violation.

(3) Against a licensee who furnishes an invoice,

statement, or bill showing a standard of size, standard of quality, representation of freshness, or any other description of eggs or egg products that is false, deceptive, or misleading in any particular:

(A) $200 for a first violation.
(B) $500 for a second violation within 2 years

after the first violation.

(C) $1,000 for a third or subsequent violation

within 2 years after the immediately preceding violation.

(4) Against any person who resists, hinders,

obstructs, or in any way interferes with any officer, inspector, or employee of the Department in the discharge of his or her duties under the provisions of this Act, $300.

(5) Against any person who buys, sells, trades, or

barters eggs in this State without having obtained a license, $300.

(6) For all other violations:
(A) $200 for a first violation.
(B) $400 for a second violation within 2 years

after the first violation.

(C) $600 for a third or subsequent violation

within 2 years after the immediately preceding violation.

(7) Against any person who sells or wholesales eggs,

who has been notified pursuant to the notification provision in this Section, to any person or business not licensed by the Department who buys, sells, trades, or traffics in eggs in this State:

(A) $200 for a first violation.
(B) $500 for a second violation within 2 years

after the first.

(C) $1,000 for a third or subsequent violation

within 2 years after the immediately preceding violation.

The Department shall notify any person who sells or wholesales eggs to any person or business not licensed by the Department who buys, sells, trades, or traffics eggs in this State that he or she may not sell, trade, or traffic eggs with the non-licensed person or business. A copy of the notice shall be either served personally or served by registered or certified mail on the person who sells or wholesales eggs. Proof of service of the notice shall be made by affidavit of the person making personal service or by the registered or certified mail receipt.
A penalty not paid within 60 days after it is due may be submitted to the Attorney General's office or an approved private collection agency for collection.
(Source: P.A. 98-345, eff. 8-13-13.)

(410 ILCS 615/16.6)
Sec. 16.6. Violations; penalties. Any person knowingly violating this Act or any rule or order of the Department issued pursuant to this Act shall be guilty of a Class C misdemeanor. Each day of violation constitutes a separate offense. In the event the person violating this Act or any rule or order issued pursuant to the Act is a corporation or partnership, any officer, director, manager, or managerial agent of the corporation or partnership who violates this Act or causes the corporation or partnership to violate this Act is guilty of a Class C misdemeanor.
(Source: P.A. 98-345, eff. 8-13-13.)

(410 ILCS 615/16.7)
Sec. 16.7. Suspension and revocation of license.
(a) The Director may suspend a license if the Department has reason to believe that any one or more of the following has occurred:
(1) A licensee has made a material misstatement in

an application for an original or renewal license under this Act.

(2) A licensee has violated this Act or any rules

adopted under this Act, and the violation or pattern of violations indicates a danger to public health.

(3) A licensee has aided or abetted another in the

violation of this Act or any rule adopted under this Act, and the violation or pattern of violations indicates a danger to public health.

(4) A licensee has allowed his or her license to be

used by an unlicensed person.

(5) A licensee has been convicted of a felony

violation of this Act or any crime an essential element of which is misstatement, fraud, or dishonesty.

(6) A licensee has made a false, deceptive, or

misleading statement, representation, or assertion concerning the quality, size, weight, or condition of, or any other matter relating to advertising and selling of, eggs and egg products.

(7) A licensee has failed to possess the necessary

qualifications or to meet the requirements of this Act for the issuance or holding of a license.

(8) Failure to pay any fine or fee assessed by the

Department within 60 days after the date the fine or fee was levied or otherwise due.

(b) Within 10 days after suspending a person's license, the Department must commence an administrative hearing to determine whether to reinstate or revoke the license. After the Department schedules the administrative hearing, but no later than 5 days before the scheduled hearing date, the Department shall serve on the licensee written notice of the date, place, and time of the hearing. The Department may serve this notice by personal service on the licensee or by registered or certified mail, return receipt requested, to the licensee's place of business. After the hearing, the Director shall issue an order either reinstating or revoking the license.
(Source: P.A. 98-345, eff. 8-13-13.)

(410 ILCS 615/16.9)
Sec. 16.9. Termination of application; forfeiture of license fee. Failure of any applicant to meet all of the requirements for compliance within 60 days after receipt of a license application shall result in termination of the application and forfeiture of the license fee.
(Source: P.A. 98-345, eff. 8-13-13.)

(410 ILCS 615/17) (from Ch. 56 1/2, par. 55-17)
Sec. 17. (Repealed).
(Source: P.A. 79-678. Repealed by P.A. 89-154, eff. 7-19-95.)

(410 ILCS 615/17.5)
Sec. 17.5. Subpoenas. The Director may issue subpoenas, may bring before the Department any person, and may take testimony either at an administrative hearing or by deposition, with witness fees and mileage fees and in the same manner as prescribed in the Code of Civil Procedure. The Director may administer oaths to witnesses at any proceeding that the Department is authorized by law to conduct. The Director may issue subpoenas duces tecum to command the production of any records relating to any person. Subpoenas are subject to the rules of the Department.
If a person fails to obey a subpoena, the Director or any person who caused the subpoena to be issued may cause a petition for enforcement of the subpoena to be filed in the circuit court of the county of residence or principal place of business of the person who failed or refused to obey the subpoena or in Sangamon County. The circuit court has jurisdiction to enforce the subpoena.
(Source: P.A. 89-154, eff. 7-19-95.)

(410 ILCS 615/18) (from Ch. 56 1/2, par. 55-18)
Sec. 18. (Repealed).
(Source: P.A. 83-1362. Repealed by P.A. 89-154, eff. 7-19-95.)

(410 ILCS 615/18.5)
Sec. 18.5. Administrative procedure. The Illinois Administrative Procedure Act and the Department's rules concerning administrative hearings apply to this Act.
(Source: P.A. 89-154, eff. 7-19-95.)

(410 ILCS 615/19) (from Ch. 56 1/2, par. 55-19)
Sec. 19. All final administrative decisions of the Department are subject to judicial review under Article III of the Code of Civil Procedure and rules adopted under that Article. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure. Proceedings for judicial review shall be commenced in the circuit court of any county permitted by Section 3-104 of the Code of Civil Procedure.
(Source: P.A. 89-154, eff. 7-19-95.)

(410 ILCS 615/20) (from Ch. 56 1/2, par. 55-20)
Sec. 20. Deposit of fees and civil penalties. All license fees and penalties collected under this Act shall be paid into the Agricultural Master Fund.
(Source: P.A. 89-154, eff. 7-19-95.)

(410 ILCS 615/21) (from Ch. 56 1/2, par. 55-21)
Sec. 21. The invalidity of any Section or parts of any Section of this Act or any rule or regulation pursuant thereto shall not affect the validity of the remainder of this Act, or any rule or regulation.
(Source: P.A. 79-678.)



410 ILCS 620/ - Illinois Food, Drug and Cosmetic Act.

(410 ILCS 620/1) (from Ch. 56 1/2, par. 501)
Sec. 1. This Act shall be known and may be cited as the Illinois Food, Drug and Cosmetic Act.
(Source: Laws 1967, p. 959.)

(410 ILCS 620/2) (from Ch. 56 1/2, par. 502)
Sec. 2. In this Act unless the context otherwise requires, the words and phrases defined in Sections 2.1 through 2.37, have the meanings set forth therein.
(Source: P.A. 84-891.)

(410 ILCS 620/2.1) (from Ch. 56 1/2, par. 502.1)
Sec. 2.1. "Director" means the Director of Public Health; except that in regard to new animal drugs, animal feed, meat and poultry and meat and poultry food products other than those sold at retail, "Director" means the Director of Agriculture.
(Source: P.A. 84-891.)

(410 ILCS 620/2.2) (from Ch. 56 1/2, par. 502.2)
Sec. 2.2. "Person" includes individual, partnership, corporation and association.
(Source: Laws 1967, p. 959.)

(410 ILCS 620/2.3) (from Ch. 56 1/2, par. 502.3)
Sec. 2.3. "Food" means (1) articles used for food or drink for man or other animals, (2) chewing gum, and (3) articles used for components of any such article.
(Source: Laws 1967, p. 959.)

(410 ILCS 620/2.4) (from Ch. 56 1/2, par. 502.4)
Sec. 2.4. (a) "Drug" means (1) articles recognized in the official United States Pharmacopoeia - National Formulary, official Homeopathic Pharmacopoeia of the United States, United States Dispensatory, or Remington's Practice of Pharmacy, or any supplement to any of them; and (2) articles intended for use in the diagnosis, cure, mitigation, treatment or prevention of disease in man or other animals; and (3) articles (other than food) intended to affect the structure or any function of the body of man or other animals; and (4) articles intended for use as a component of any article specified in clause (1), (2) or (3); but does not include devices or their components, parts or accessories.
(b) "Synthetic drug product" means any product that contains a substance defined as a controlled substance under subsections (d) and (e) of Section 204 of the Illinois Controlled Substances Act. Products approved by the U.S. Food and Drug Administration for human consumption are not synthetic drug products.
(Source: P.A. 97-872, eff. 7-31-12.)

(410 ILCS 620/2.5) (from Ch. 56 1/2, par. 502.5)
Sec. 2.5. "Device" (except when used in Sections 2.11 and 3.10 and subsection (f) of Section 11, subsections (c) and (p) of Section 15, and subsection (c) of Section 19) means instruments, implements, machines, implants, in vitro reagents, apparatus and contrivances, including their components, parts and accessories, or other similar or related articles which are (1) recognized in the official United States Pharmacopoeia - National Formulary or any supplement thereto; (2) intended for use in the diagnosis, cure, mitigation, treatment or prevention of disease or other conditions in man or other animals; or (3) intended to affect the structure or any function of the body of man or other animals; and which do not achieve any of their principal intended purposes through chemical action within or on the body of man or other animals and which are not dependent upon being metabolized for the achievement of any of their principal intended purposes.
(Source: P.A. 84-891.)

(410 ILCS 620/2.6) (from Ch. 56 1/2, par. 502.6)
Sec. 2.6. "Cosmetic" means (1) articles intended to be rubbed, poured, sprinkled, or sprayed on, introduced into, or otherwise applied to the human body or any part thereof for cleansing, beautifying, promoting attractiveness, or altering the appearance, and (2) articles intended for use as a component of any such articles, except that such term shall not include soap.
(Source: Laws 1967, p. 959.)

(410 ILCS 620/2.7) (from Ch. 56 1/2, par. 502.7)
Sec. 2.7. "Official compendium" means the official United States Pharmacopoeia - National Formulary, official Homeopathic Pharmacopoeia of the United States, United States Dispensatory, Remington's Practice of Pharmacy, or any supplement to any of them.
(Source: P.A. 84-891.)

(410 ILCS 620/2.8) (from Ch. 56 1/2, par. 502.8)
Sec. 2.8. "Label" means a display of written, printed or graphic matter upon the immediate container of any article; and a requirement made by or under authority of this Act that any word, statement, or other information appear on the label shall not be considered to be complied with unless such word, statement, or other information also appears on the outside container or wrapper, if any there be, of the retail package of such article, or is easily legible through the outside container or wrapper.
(Source: Laws 1967, p. 959.)

(410 ILCS 620/2.9) (from Ch. 56 1/2, par. 502.9)
Sec. 2.9. "Immediate container" does not include package liners.
(Source: Laws 1967, p. 959.)

(410 ILCS 620/2.10) (from Ch. 56 1/2, par. 502.10)
Sec. 2.10. "Labeling" means all labels and other written, printed or graphic matter upon an article or any of its containers or wrappers or accompanying such article.
(Source: Laws 1967, p. 959.)

(410 ILCS 620/2.11) (from Ch. 56 1/2, par. 502.11)
Sec. 2.11. If an article is alleged to be misbranded because the labeling is misleading or if an advertisement is alleged to be false because it is misleading, then in determining whether the labeling or advertisement is misleading, there shall be taken into account (among other things) not only representations made or suggested by statement, word, design, device, sound or any combination thereof, but also the extent to which the labeling or advertisement fails to reveal material facts in the light of such representations or material facts with respect to consequences which may result from the use of the article to which the labeling or advertisement relates under the conditions of use prescribed in the labeling or advertisement thereof or under such conditions of use as are customary or usual.
(Source: Laws 1967, p. 959.)

(410 ILCS 620/2.12) (from Ch. 56 1/2, par. 502.12)
Sec. 2.12. "Advertisement" means all representations disseminated in any manner or by any means other than by labeling, to induce or which are likely to induce, directly or indirectly, the purchase of food, drugs, devices or cosmetics.
(Source: Laws 1967, p. 959.)

(410 ILCS 620/2.13) (from Ch. 56 1/2, par. 502.13)
Sec. 2.13. The representation of a drug in its labeling or advertisement as an antiseptic shall be considered to be a representation that it is a germicide, except for a drug purporting to be or represented as an antiseptic for inhibitory use as a wet dressing, ointment, dusting power or such other use involving prolonged contact with the body.
(Source: Laws 1967, p. 959.)

(410 ILCS 620/2.14) (from Ch. 56 1/2, par. 502.14)
Sec. 2.14. "New drug" means (1) any drug (except a new animal drug or an animal feed bearing or containing a new animal drug) the composition of which is such that the drug is not generally recognized among experts qualified by scientific training and experience to evaluate the safety and effectiveness of drugs as safe and effective for use under the conditions prescribed, recommended, or suggested in the labeling thereof; or (2) any drug (except a new animal drug or an animal feed bearing or containing a new animal drug) the composition of which is such that the drug, as a result of investigations to determine its safety and effectiveness for use under such conditions, has become so recognized, but which has not, otherwise than in such investigations, been used to a material extent or for a material time under such conditions.
(Source: P.A. 84-891.)

(410 ILCS 620/2.15) (from Ch. 56 1/2, par. 502.15)
Sec. 2.15. "Contaminated with filth" applies to any food, drug, device or cosmetic not securely protected from dust, dirt and, as far as may be necessary by all reasonable means, from all foreign or injurious contaminations.
(Source: Laws 1967, p. 959.)

(410 ILCS 620/2.16) (from Ch. 56 1/2, par. 502.16)
Sec. 2.16. The provisions of this Act regarding the selling of food, drugs, devices or cosmetics, include the manufacture, production, processing, packing, packaging, exposure, offer, possession and holding of any such article for sale; and the sale, dispensing and giving of any such article, and the supplying or applying of any such articles in the conduct of any food, drug or cosmetic establishment.
(Source: Laws 1967, p. 959.)

(410 ILCS 620/2.17) (from Ch. 56 1/2, par. 502.17)
Sec. 2.17. "Pesticide chemical" means any substance which alone, in chemical combination or in formulation with one or more other substances is "a pesticide" within the meaning of the Federal Insecticide, Fungicide and Rodenticide Act (7 U.S.C. 136) as now enacted or as hereafter amended and which is used in the production, storage or transportation of raw agricultural commodities.
(Source: P.A. 84-891.)

(410 ILCS 620/2.18) (from Ch. 56 1/2, par. 502.18)
Sec. 2.18. "Raw agricultural commodity" means any food in its raw or natural state, including all fruits that are washed, colored or otherwise treated in their unpeeled natural form before marketing and honey that is in the comb or that is removed from the comb and in an unadulterated condition.
(Source: P.A. 96-1028, eff. 1-1-11.)

(410 ILCS 620/2.19) (from Ch. 56 1/2, par. 502.19)
Sec. 2.19. "Food additive" means any substance, the intended use of which results or may be reasonably expected to result, directly or indirectly, in its becoming a component or otherwise affecting the characteristics of any food, (including any substance intended for use in producing, manufacturing, packing, processing, preparing, treating, packaging, transporting or holding food; and including any source of radiation intended for any such use), if such substance is not generally recognized, among experts qualified by scientific training and experience to evaluate its safety, as having been adequately shown through scientific procedures (or, in the case of a substance used in a food prior to January 1, 1958, through either scientific procedures or experience based on common use in food) to be safe under the conditions of its intended use; except that such term does not include: (1) a pesticide chemical in or on a raw agricultural commodity; or (2) a pesticide chemical to the extent that it is intended for use or is used in the production, storage or transportation of any raw agricultural commodity; or (3) a color additive; or (4) any substance used in accordance with a sanction or approval granted prior to the enactment of the Food Additives Amendment of 1958, pursuant to the Federal Act; the Poultry Products Inspection Act (21 U.S.C. 451 et seq.) or the Meat Inspection Act of March 4, 1907, as amended and extended (34 Stat. 1260); or (5) a new animal drug.
(Source: P.A. 84-891.)

(410 ILCS 620/2.20) (from Ch. 56 1/2, par. 502.20)
Sec. 2.20. (1) "Color additive" means a material which-(A) is a dye, pigment or other substance made by a process of synthesis or similar artifice, or extracted, isolated, or otherwise derived, with or without intermediate or final change of identity from a vegetable, animal, mineral or other source; or (B) when added or applied to a food, drug or cosmetic, or to the human body or any part thereof is capable (alone or through reaction with another substance) of imparting color thereto; except that such term does not include any material which has been or hereafter is exempted under the Federal Act. (2) "Color" includes black, white and intermediate grays. (3) Nothing in clause (1) of this Section shall be construed to apply to any pesticide chemical, soil or plant nutrient, or other agricultural chemical solely because of its effect in aiding, retarding or otherwise affecting, directly or indirectly the growth or other natural physiological process of produce of the soil and thereby affecting its color, whether before or after harvest.
(Source: Laws 1967, p. 959.)

(410 ILCS 620/2.21) (from Ch. 56 1/2, par. 502.21)
Sec. 2.21. "Federal Act" means the Federal Food, Drug and Cosmetic Act, as amended.
(Source: Laws 1967, p. 959.)

(410 ILCS 620/2.22) (from Ch. 56 1/2, par. 502.22)
Sec. 2.22. "Drug product selection", as used in Section 3.14 of this Act, means the act of selecting the source of supply of a drug product in a specified dosage form in accordance with Section 3.14 of this Act and Section 25 of the Pharmacy Practice Act.
(Source: P.A. 95-689, eff. 10-29-07.)

(410 ILCS 620/2.23) (from Ch. 56 1/2, par. 502.23)
Sec. 2.23. "Bulk food" means unpackaged or unwrapped, processed or unprocessed food in aggregate containers from which quantities desired by the consumer may be withdrawn. For the purpose of this Act, bulk food does not include fresh fruits, fresh vegetables, nuts in the shell, salad bars and potentially hazardous foods.
(Source: P.A. 84-891.)

(410 ILCS 620/2.24) (from Ch. 56 1/2, par. 502.24)
Sec. 2.24. "Counterfeit drug" means a drug which, or the container or labeling of which, without authorization, bears the trademark, trade name or other identifying mark, imprint or device, or any likeness thereof, of a drug manufacturer, processor, packer or distributor other than the person or persons who in fact manufactured, processed, packed or distributed such drug and which thereby falsely purports or is represented to be the product of, or to have been packed or distributed by, such other drug manufacturer, processor, packer or distributor.
(Source: P.A. 84-891.)

(410 ILCS 620/2.25) (from Ch. 56 1/2, par. 502.25)
Sec. 2.25. "New animal drug" means any drug intended for use for animals other than man, including any drug intended for use in animal feed but not including such animal feed (1) the composition of which is such that such drug is not generally recognized, among experts qualified by scientific training and experience to evaluate the safety and effectiveness of animal drugs, as safe and effective for use under the condition prescribed, recommended or suggested in the labeling thereof; except that such a drug not so recognized shall not be deemed to be a "new animal drug" if at any time prior to June 25, 1938, it was subject to the Food and Drug Act of June 30, 1906, as amended, and if at such time its labeling contained the same representations concerning the conditions of its use; or (2) the composition of which is such that such drug, as a result of investigations to determine its safety and effectiveness for use under such conditions, has become so recognized but which has not, other than in such investigations, been used to a material extent or for a material time under such conditions; or (3) which drug is composed wholly or partly of any kind of penicillin, streptomycin, chlortetracycline, chloramphenicol or bacitracin, or any derivative thereof, except when there is in effect a published order of the Secretary of Health and Human Services declaring such drug not to be a new animal drug on the grounds that the requirement of certification of batches of such drug, as provided for in Section 512(n) of the Federal Act, is not necessary to insure that the objectives specified in paragraph (3) thereof are achieved and that neither paragraph (1) nor (2) above applies to such drug.
(Source: P.A. 84-891.)

(410 ILCS 620/2.26) (from Ch. 56 1/2, par. 502.26)
Sec. 2.26. "Animal feed", as used in Section 2.25 of this Act and in the provisions of this Act referring to Section 512 of the Federal Act, means an article which is intended for use in food for animals other than man and which is intended for use as a substantial source of nutrients in the diet of the animal, and is not limited to a mixture intended to be the sole ration of the animal.
(Source: P.A. 84-891.)

(410 ILCS 620/2.27) (from Ch. 56 1/2, par. 502.27)
Sec. 2.27. "Saccharin" includes calcium saccharin, sodium saccharin and ammonium saccharin.
(Source: P.A. 84-891.)

(410 ILCS 620/2.28) (from Ch. 56 1/2, par. 502.28)
Sec. 2.28. "Infant formula" means a food which purports to be or is represented for special dietary use solely as a food for infants by reason of its simulation of human milk or its suitability as a complete or partial substitute for human milk.
(Source: P.A. 84-891.)

(410 ILCS 620/2.29) (from Ch. 56 1/2, par. 502.29)
Sec. 2.29. "Vended water device" means any self-service device which, upon insertion of coins or token, or by some other means, dispenses unit services of water into a container without the necessity of refilling the machine between each operation.
(Source: P.A. 84-891.)

(410 ILCS 620/2.30) (from Ch. 56 1/2, par. 502.30)
Sec. 2.30. "Bulk milk hauler-sampler" means a person who is qualified and trained for the grading and sampling of raw milk in accordance with Federal and State quality standards and procedures.
(Source: P.A. 84-891.)

(410 ILCS 620/2.31) (from Ch. 56 1/2, par. 502.31)
Sec. 2.31. "Manufactured milk producer" means one or more persons who exercise control over the production of raw milk delivered to a manufactured milk processing plant and those who receive payment for such product.
(Source: P.A. 84-891.)

(410 ILCS 620/2.32) (from Ch. 56 1/2, par. 502.32)
Sec. 2.32. "Manufactured dairy farm" means a place or premises where one or more milking cows or goats are kept, a part or all of the milk produced thereon being delivered, sold or offered for sale to a plant for manufacturing purposes.
(Source: P.A. 84-891.)

(410 ILCS 620/2.33) (from Ch. 56 1/2, par. 502.33)
Sec. 2.33. "Manufactured dairy plant" means any place, premises or establishment where milk or dairy products are received or handled for processing or manufacturing or prepared for distribution. "Plant", when that term is used in connection with the production, transportation, grading or use of milk, means any plant that handles or purchases milk for manufacturing purposes. "Plant", when that term is used in connection with requirements for plants or issuing permits to plants, means only those plants which process manufactured dairy products.
(Source: P.A. 84-891.)

(410 ILCS 620/2.34) (from Ch. 56 1/2, par. 502.34)
Sec. 2.34. "Milk for manufacturing purposes" means milk produced for processing and manufacturing into products for human consumption but not subject to Grade A or comparable requirements.
(Source: P.A. 84-891.)

(410 ILCS 620/2.35) (from Ch. 56 1/2, par. 502.35)
Sec. 2.35. "Manufactured dairy products" means, but is not limited to, evaporated milk, condensed skim milk, condensed milk, concentrate milk, nonfat dry milk, dry milk, dry cream, dry whey, dry buttermilk, butter, buttermilk, cheese, cheese products, ice cream, ice milk, sherbet, frozen desserts, dairy confections, or novelties, related dairy products (products with butter fat or milk solids substitutions or milk and dairy product imitations) and such other dairy products for human consumption not regulated under the Grade A Pasteurized Milk and Milk Products Act, and designated by the Department. All manufactured dairy products shall meet the applicable definitions and standards of identity as promulgated under the Federal Act.
(Source: P.A. 84-891.)

(410 ILCS 620/2.36) (from Ch. 56 1/2, par. 502.36)
Sec. 2.36. "Prescription" means and includes any order for drugs or medical devices, written, facsimile, or verbal by a physician licensed to practice medicine in all its branches, dentist, veterinarian, or podiatric physician containing the following: (1) name of the patient; (2) date when prescription was given; (3) name and strength of drug or description of the medical device prescribed; (4) quantity, (5) directions for use, (6) prescriber's name, address and signature, and (7) DEA number where required, for controlled substances.
(Source: P.A. 98-214, eff. 8-9-13.)

(410 ILCS 620/2.37) (from Ch. 56 1/2, par. 502.37)
Sec. 2.37. "Prescription drug" means any drug which is required to bear on its label the statement "Caution: Federal Law Prohibits Dispensing Without Prescription".
(Source: P.A. 84-891.)

(410 ILCS 620/2.38)
Sec. 2.38. Bulk milk pickup tank. "Bulk milk pickup tank" means the tank, and those appurtenances necessary for its use, used by a milk hauler-sampler to transport bulk raw milk for pasteurization from a dairy farm to a milk plant, receiving station, or transfer station.
(Source: P.A. 89-526, eff. 7-19-96.)

(410 ILCS 620/2.39)
Sec. 2.39. Certified pasteurizer sealer. "Certified pasteurizer sealer" means a person who has satisfactorily completed a course of instruction and has demonstrated the ability to satisfactorily conduct all pasteurization control tests, as required by rules adopted by the Department.
(Source: P.A. 89-526, eff. 7-19-96.)

(410 ILCS 620/3) (from Ch. 56 1/2, par. 503)
Sec. 3. The enumerated acts in Sections 3.1 through 3.21 and the causing thereof are prohibited in this State.
(Source: P.A. 84-891.)

(410 ILCS 620/3.1) (from Ch. 56 1/2, par. 503.1)
Sec. 3.1. The manufacture, sale or delivery, holding or offering for sale of any food, drug, device or cosmetic that is adulterated or misbranded.
(Source: Laws 1967, p. 959.)

(410 ILCS 620/3.2) (from Ch. 56 1/2, par. 503.2)
Sec. 3.2. The adulteration or misbranding of any food, drug, device or cosmetic.
(Source: Laws 1967, p. 959.)

(410 ILCS 620/3.3) (from Ch. 56 1/2, par. 503.3)
Sec. 3.3. The receipt in commerce of any food, drug, device or cosmetic that is adulterated or misbranded and the delivery or proffered delivery thereof for pay or otherwise.
(Source: Laws 1967, p. 959.)

(410 ILCS 620/3.4) (from Ch. 56 1/2, par. 503.4)
Sec. 3.4. The sale, delivery for sale, holding for sale or offering for sale of any article in violation of Section 12, 17 or 17.1.
(Source: P.A. 84-891.)

(410 ILCS 620/3.5) (from Ch. 56 1/2, par. 503.5)
Sec. 3.5. The dissemination of any false advertisement.
(Source: Laws 1967, p. 959.)

(410 ILCS 620/3.6) (from Ch. 56 1/2, par. 503.6)
Sec. 3.6. The refusal to permit entry or inspection or to permit the taking of a sample or to permit access to or copying of any record as authorized by Section 22; or the failure to establish or maintain any record or make any report required under Section 512(j), (l) or (m) of the Federal Act, or the refusal to permit access to or verification or copying of any such required record.
(Source: P.A. 84-891.)

(410 ILCS 620/3.7) (from Ch. 56 1/2, par. 503.7)
Sec. 3.7. The giving of a guaranty or undertaking which is false, except by a person who relied on a guaranty or undertaking to the same effect signed by and containing the name and address of the person residing in the State of Illinois from whom he received in good faith the food, drug, device or cosmetic.
(Source: Laws 1967, p. 959.)

(410 ILCS 620/3.8) (from Ch. 56 1/2, par. 503.8)
Sec. 3.8. The removal or disposal of a detained or embargoed article in violation of Section 6.
(Source: Laws 1967, p. 959.)

(410 ILCS 620/3.9) (from Ch. 56 1/2, par. 503.9)
Sec. 3.9. The alteration, mutilation, destruction, obliteration or removal of the whole or any part of the labeling of or the doing of any other act with respect to a food, drug, device or cosmetic, if such act is done while such article is held for sale (whether or not the first sale) and results in such article being adulterated or misbranded.
(Source: P.A. 84-891.)

(410 ILCS 620/3.10) (from Ch. 56 1/2, par. 503.10)
Sec. 3.10. (1) Forging, counterfeiting, simulating or falsely representing or without proper authority using any mark, stamp, tag, label or other identification device authorized or required by regulations promulgated under the provisions of this Act or the Federal Act.
(2) Making, selling, disposing of, or keeping in possession, control, or custody, or concealing any punch, die, plate, stone, or other thing designed to print, imprint, or reproduce the trademark, trade name, or other identifying mark, imprint, or device of another or any likeness of any of the foregoing upon any drug or container or labeling thereof so as to render such drug a counterfeit drug.
(3) The doing of any act which causes a drug to be a counterfeit drug, or the sale or dispensing, or the holding for sale or dispensing, of a counterfeit drug.
(Source: P.A. 84-891.)

(410 ILCS 620/3.11) (from Ch. 56 1/2, par. 503.11)
Sec. 3.11. The using by any person to his own advantage, or revealing, other than to the Director or authorized representative or to the courts when relevant in any judicial proceeding under this Act of any information acquired under authority of this Act concerning any method or process which as a trade secret is entitled to protection.
(Source: Laws 1967, p. 959.)

(410 ILCS 620/3.12) (from Ch. 56 1/2, par. 503.12)
Sec. 3.12. The using on the labeling of any drug or device or in any advertisement relating to such drug or device of any representation or suggestion that an application with respect to such drug is effective under Section 17 or that such drug or device complies with the provisions of such Section.
(Source: P.A. 84-891.)

(410 ILCS 620/3.13) (from Ch. 56 1/2, par. 503.13)
Sec. 3.13. In the case of a prescription drug distributed or offered for sale in this State, the failure of the manufacturer, packer or distributor thereof to maintain for transmittal or to transmit to any practitioner licensed by applicable law to administer such drug who makes written request for information as to such drug, true and correct copies of all printed matter which is required to be included in any package in which that drug is distributed or sold or such other printed matter as is approved under the Federal Act. Nothing in this Section shall be construed to exempt any person from any labeling requirement imposed by or under other provisions of this Act.
(Source: Laws 1967, p. 959.)

(410 ILCS 620/3.14) (from Ch. 56 1/2, par. 503.14)
Sec. 3.14. Dispensing or causing to be dispensed a different drug in place of the drug or brand of drug ordered or prescribed without the express permission of the person ordering or prescribing. Except as set forth in Section 26 of the Pharmacy Practice Act, this Section does not prohibit the interchange of different brands of the same generically equivalent drug product, when the drug products are not required to bear the legend "Caution: Federal law prohibits dispensing without prescription", provided that the same dosage form is dispensed and there is no greater than 1% variance in the stated amount of each active ingredient of the drug products. A generic drug determined to be therapeutically equivalent by the United States Food and Drug Administration (FDA) shall be available for substitution in Illinois in accordance with this Act and the Pharmacy Practice Act.
(Source: P.A. 100-65, eff. 8-11-17.)

(410 ILCS 620/3.15) (from Ch. 56 1/2, par. 503.15)
Sec. 3.15. To offer for sale any bulk food in a manner other than to prevent direct handling of such items by the consumer. This Section shall not prohibit self-service by consumers provided that the dispensers utilized prevent the direct handling of such foods.
(Source: P.A. 84-891.)

(410 ILCS 620/3.16) (from Ch. 56 1/2, par. 503.16)
Sec. 3.16. (1) Placing or causing to be placed upon any drug or device or container thereof, with intent to defraud, the trade name or other identifying mark, or imprint of another or any likeness of any of the foregoing; or (2) selling, dispensing, disposing of or causing to be sold, dispensed or disposed of or concealing or keeping in possession, control, or custody, with intent to sell, dispense or dispose of, any drug, device or any container thereof, with knowledge that the trade name or other identifying mark or imprint of another or any likeness of any of the foregoing has been placed thereon in a manner prohibited by clause (1) above; or (3) making, selling, disposing of; causing to be made, sold or disposed of; keeping in possession, control or custody; or concealing with intent to defraud any punch, die, plate, stone or other thing designed to print, imprint, or reproduce the trademark, trade name, or other identifying mark, imprint, or device of another or any likeness of any of the foregoing upon any drug or container labeling thereof so as to render such drug a counterfeit drug.
(Source: P.A. 84-891.)

(410 ILCS 620/3.17) (from Ch. 56 1/2, par. 503.17)
Sec. 3.17. The failure to register in accordance with Section 510 of the Federal Act, the failure to provide any information required by Section 510(j) or (k) of the Federal Act, or the failure to provide a notice required by Section 510(j)(2) of the Federal Act.
(Source: P.A. 84-891.)

(410 ILCS 620/3.18) (from Ch. 56 1/2, par. 503.18)
Sec. 3.18. (1) The failure or refusal to (A) comply with any requirement prescribed under Section 518 or 520(g) of the Federal Act, or (B) furnish any notification or other material or information required by or under Section 519 or 520(g) of the Federal Act. (2) With respect to any device, the submission of any report that is required by or under this Act that is false or misleading in any material respect.
(Source: P.A. 84-891.)

(410 ILCS 620/3.19) (from Ch. 56 1/2, par. 503.19)
Sec. 3.19. The movement of a device in violation of any order under Section 304(g) of the Federal Act or the removal or alteration of any mark or label required by the order to identify the device as detained.
(Source: P.A. 84-891.)

(410 ILCS 620/3.20) (from Ch. 56 1/2, par. 503.20)
Sec. 3.20. The failure to provide the notice required by Section 412(b) or 412(c), the failure to make the reports required by Section 412(d)(1)(B), or the failure to meet the requirements prescribed under Section 412(d)(2) of the Federal Act.
(Source: P.A. 84-891.)

(410 ILCS 620/3.21) (from Ch. 56 1/2, par. 503.21)
Sec. 3.21. Except as authorized by this Act, the Illinois Controlled Substances Act, the Pharmacy Practice Act, the Dental Practice Act, the Medical Practice Act of 1987, the Veterinary Medicine and Surgery Practice Act of 2004, the Podiatric Medical Practice Act of 1987, Section 22-30 of the School Code, Section 40 of the State Police Act, Section 10.19 of the Illinois Police Training Act, or the Epinephrine Auto-Injector Act, to sell or dispense a prescription drug without a prescription.
(Source: P.A. 99-78, eff. 7-20-15; 99-711, eff. 1-1-17.)

(410 ILCS 620/3.22) (from Ch. 56 1/2, par. 503.22)
Sec. 3.22. (a) Whoever knowingly distributes, or possesses with intent to distribute, human growth hormone for any use in humans other than the treatment of a disease or other recognized medical condition, where the use has been authorized by the Secretary of Health and Human Services and under the order of a physician, is guilty of a Class 3 felony, and may be fined an amount not to exceed $50,000. As used in this Section, the term "human growth hormone" means somatrem, somatropin, or an analogue of either of them.
(b) Whoever distributes, or possesses with intent to distribute, a synthetic drug product or a drug that is misbranded under this Act is guilty of a Class 2 felony and may be fined an amount not to exceed $100,000. A person convicted of a second or subsequent violation of this Section is guilty of a Class 1 felony, the fine for which shall not exceed $250,000.
(c) Whoever falsely advertises a synthetic drug product is guilty of a Class 3 felony and may be fined an amount not to exceed $100,000.
(d) Whoever commits any offense set forth in this Section and the offense involves an individual under 18 years of age is punishable by not more than 10 years imprisonment, and twice the fine authorized above. Any conviction for a violation of this Section shall be considered a violation of the Illinois Controlled Substances Act for the purposes of forfeiture under Section 505 of such Act.
(e) Any person convicted under this Section is subject to the forfeiture provisions set forth in subsections (c), (d), (e), (f), (g), (h), and (i) of Section 3.23 of this Act.
(Source: P.A. 97-872, eff. 7-31-12.)

(410 ILCS 620/3.23)
(Text of Section before amendment by P.A. 100-512)
Sec. 3.23. Legend drug prohibition.
(a) In this Section:
"Legend drug" means a drug limited by the Federal Food, Drug and Cosmetic Act to being dispensed by or upon a medical practitioner's prescription because the drug is:
(1) habit forming;
(2) toxic or having potential for harm; or
(3) limited in use by the new drug application for

the drug to use only under a medical practitioner's supervision.

"Medical practitioner" means any person licensed to practice medicine in all its branches in the State.
"Deliver" or "delivery" means the actual, constructive, or attempted transfer of possession of a legend drug, with or without consideration, whether or not there is an agency relationship.
"Manufacture" means the production, preparation, propagation, compounding, conversion, or processing of a legend drug, either directly or indirectly, by extraction from substances of natural origin, or independently by means of chemical synthesis, or by a combination of extraction and chemical synthesis, and includes any packaging or repackaging of the substance or labeling of its container. "Manufacture" does not include:
(1) by an ultimate user, the preparation or

compounding of a legend drug for his own use; or

(2) by a medical practitioner, or his authorized

agent under his supervision, the preparation, compounding, packaging, or labeling of a legend drug:

(A) as an incident to his administering or

dispensing of a legend drug in the course of his professional practice; or

(B) as an incident to lawful research, teaching,

or chemical analysis and not for sale.

"Prescription" has the same meaning ascribed to it in Section 3 of the Pharmacy Practice Act.
(b) It is unlawful for any person to knowingly manufacture or deliver or possess with the intent to manufacture or deliver a legend drug of 6 or more pills, tablets, capsules, or caplets or 30 ml or more of a legend drug in liquid form who is not licensed by applicable law to prescribe or dispense legend drugs or is not an employee of the licensee operating in the normal course of business under the supervision of the licensee. Any person who violates this Section is guilty of a Class 3 felony, the fine for which shall not exceed $100,000. A person convicted of a second or subsequent violation of this Section is guilty of a Class 1 felony, the fine for which shall not exceed $250,000.
(c) The following are subject to forfeiture:
(1) all substances that have been manufactured,

distributed, dispensed, or possessed in violation of this Act;

(2) all raw materials, products, and equipment of any

kind which are used, or intended for use in manufacturing, distributing, dispensing, administering, or possessing any substance in violation of this Act;

(3) all conveyances, including aircraft, vehicles, or

vessels, which are used, or intended for use, to transport, or in any manner to facilitate the transportation, sale, receipt, possession, or concealment of property described in items (1) and (2) of this subsection (c), but:

(A) no conveyance used by any person as a common

carrier in the transaction of business as a common carrier is subject to forfeiture under this Section unless it appears that the owner or other person in charge of the conveyance is a consenting party or privy to a violation of this Act;

(B) no conveyance is subject to forfeiture

under this Section by reason of any act or omission which the owner proves to have been committed or omitted without his knowledge or consent; and

(C) a forfeiture of a conveyance encumbered by

a bona fide security interest is subject to the interest of the secured party if he neither had knowledge of nor consented to the act or omission;

(4) all money, things of value, books, records, and

research products and materials including formulas, microfilm, tapes, and data that are used, or intended to be used in violation of this Act;

(5) everything of value furnished, or intended to be

furnished, in exchange for a substance in violation of this Act, all proceeds traceable to such an exchange, and all moneys, negotiable instruments, and securities used, or intended to be used, to commit or in any manner to facilitate any violation of this Act; and

(6) all real property, including any right, title,

and interest, including, but not limited to, any leasehold interest or the beneficial interest in a land trust, in the whole of any lot or tract of land and any appurtenances or improvements, which is used or intended to be used, in any manner or part, to commit, or in any manner to facilitate the commission of, any violation or act that constitutes a violation of Section 33.1 of this Act or that is the proceeds of any violation or act that constitutes a violation of Section 33.1 of this Act.

(d) Property subject to forfeiture under this Act may be seized by the Director of the Department of State Police or any peace officer upon process or seizure warrant issued by any court having jurisdiction over the property. Seizure by the Director of the Department of State Police or any peace officer without process may be made:
(1) if the seizure is incident to inspection under

an administrative inspection warrant;

(2) if the property subject to seizure has been the

subject of a prior judgment in favor of the State in a criminal proceeding, or in an injunction or forfeiture proceeding based upon this Act or the Drug Asset Forfeiture Procedure Act;

(3) if there is probable cause to believe that the

property is directly or indirectly dangerous to health or safety;

(4) if there is probable cause to believe that the

property is subject to forfeiture under this Act and the property is seized under circumstances in which a warrantless seizure or arrest would be reasonable; or

(5) in accordance with the Code of Criminal

Procedure of 1963.

(e) In the event of seizure pursuant to subsection (c) of this Section, forfeiture proceedings shall be instituted in accordance with the Drug Asset Forfeiture Procedure Act.
(f) Property taken or detained under this Section shall not be subject to replevin, but is deemed to be in the custody of the Director of the Department of State Police subject only to the order and judgments of the circuit court having jurisdiction over the forfeiture proceedings and the decisions of the State's Attorney under the Drug Asset Forfeiture Procedure Act. If property is seized under this Act, then the seizing agency shall promptly conduct an inventory of the seized property and estimate the property's value, and shall forward a copy of the inventory of seized property and the estimate of the property's value to the Director of the Department of State Police. Upon receiving notice of seizure, the Secretary may:
(1) place the property under seal;
(2) remove the property to a place designated by the

Secretary;

(3) keep the property in the possession of the

seizing agency;

(4) remove the property to a storage area for

safekeeping or, if the property is a negotiable instrument or money and is not needed for evidentiary purposes, deposit it in an interest bearing account;

(5) place the property under constructive seizure by

posting notice of pending forfeiture on it, by giving notice of pending forfeiture to its owners and interest holders, or by filing notice of pending forfeiture in any appropriate public record relating to the property; or

(6) provide for another agency or custodian,

including an owner, secured party, or lienholder, to take custody of the property upon the terms and conditions set by the Director of the Department of State Police.

(g) If the Department suspends or revokes a registration, all legend drugs owned or possessed by the registrant at the time of suspension or the effective date of the revocation order may be placed under seal. No disposition may be made of substances under seal until the time for taking an appeal has elapsed or until all appeals have been concluded unless a court, upon application therefor, orders the sale of perishable substances and the deposit of the proceeds of the sale with the court. Upon a revocation rule becoming final, all substances may be forfeited to the Department.
(h) If property is forfeited under this Act, then the Director of the Department of State Police must sell all such property unless such property is required by law to be destroyed or is harmful to the public, and shall distribute the proceeds of the sale, together with any moneys forfeited or seized, in accordance with subsection (i) of this Section. Upon the application of the seizing agency or prosecutor who was responsible for the investigation, arrest or arrests, and prosecution that led to the forfeiture, the Director of the Department of State Police may return any item of forfeited property to the seizing agency or prosecutor for official use in the enforcement of laws if the agency or prosecutor can demonstrate that the item requested would be useful to the agency or prosecutor in their enforcement efforts. If any forfeited conveyance, including an aircraft, vehicle, or vessel, is returned to the seizing agency or prosecutor, then the conveyance may be used immediately in the enforcement of the criminal laws of the State. Upon disposal, all proceeds from the sale of the conveyance must be used for drug enforcement purposes. If any real property returned to the seizing agency is sold by the agency or its unit of government, then the proceeds of the sale shall be delivered to the Director of the Department of State Police and distributed in accordance with subsection (i) of this Section.
(i) All moneys and the sale proceeds of all other property forfeited and seized under this Act shall be distributed as follows:
(1) 65% shall be distributed to the metropolitan

enforcement group, local, municipal, county, or State law enforcement agency or agencies which conducted or participated in the investigation resulting in the forfeiture. The distribution shall bear a reasonable relationship to the degree of direct participation of the law enforcement agency in the effort resulting in the forfeiture, taking into account the total value of the property forfeited and the total law enforcement effort with respect to the violation of the law upon which the forfeiture is based. Amounts distributed to the agency or agencies shall be used for the enforcement of laws.

(2) 12.5% shall be distributed to the Office of

the State's Attorney of the county in which the prosecution resulting in the forfeiture was instituted, deposited in a special fund in the county treasury and appropriated to the State's Attorney for use in the enforcement of laws. In counties over 3,000,000 population, 25% will be distributed to the Office of the State's Attorney for use in the enforcement of laws governing cannabis and controlled substances. If the prosecution is undertaken solely by the Attorney General, the portion provided hereunder shall be distributed to the Attorney General for use in the enforcement of laws.

(3) 12.5% shall be distributed to the Office of the

State's Attorneys Appellate Prosecutor and deposited in a separate fund of that office to be used for additional expenses incurred in the investigation, prosecution and appeal of cases. The Office of the State's Attorneys Appellate Prosecutor shall not receive distribution from cases brought in counties with over 3,000,000 population.

(4) 10% shall be retained by the Department of State

Police for expenses related to the administration and sale of seized and forfeited property.

(Source: P.A. 96-573, eff. 8-18-09.)

(Text of Section after amendment by P.A. 100-512)
Sec. 3.23. Legend drug prohibition.
(a) In this Section:
"Legend drug" means a drug limited by the Federal Food, Drug and Cosmetic Act to being dispensed by or upon a medical practitioner's prescription because the drug is:
(1) habit forming;
(2) toxic or having potential for harm; or
(3) limited in use by the new drug application for

the drug to use only under a medical practitioner's supervision.

"Medical practitioner" means any person licensed to practice medicine in all its branches in the State.
"Deliver" or "delivery" means the actual, constructive, or attempted transfer of possession of a legend drug, with or without consideration, whether or not there is an agency relationship.
"Manufacture" means the production, preparation, propagation, compounding, conversion, or processing of a legend drug, either directly or indirectly, by extraction from substances of natural origin, or independently by means of chemical synthesis, or by a combination of extraction and chemical synthesis, and includes any packaging or repackaging of the substance or labeling of its container. "Manufacture" does not include:
(1) by an ultimate user, the preparation or

compounding of a legend drug for his own use; or

(2) by a medical practitioner, or his authorized

agent under his supervision, the preparation, compounding, packaging, or labeling of a legend drug:

(A) as an incident to his administering or

dispensing of a legend drug in the course of his professional practice; or

(B) as an incident to lawful research, teaching,

or chemical analysis and not for sale.

"Prescription" has the same meaning ascribed to it in Section 3 of the Pharmacy Practice Act.
(b) It is unlawful for any person to knowingly manufacture or deliver or possess with the intent to manufacture or deliver a legend drug of 6 or more pills, tablets, capsules, or caplets or 30 ml or more of a legend drug in liquid form who is not licensed by applicable law to prescribe or dispense legend drugs or is not an employee of the licensee operating in the normal course of business under the supervision of the licensee. Any person who violates this Section is guilty of a Class 3 felony, the fine for which shall not exceed $100,000. A person convicted of a second or subsequent violation of this Section is guilty of a Class 1 felony, the fine for which shall not exceed $250,000.
(c) The following are subject to forfeiture:
(1) (blank);
(2) all raw materials, products, and equipment of any

kind which are used, or intended for use in manufacturing, distributing, dispensing, administering, or possessing any substance in violation of this Section;

(3) all conveyances, including aircraft, vehicles, or

vessels, which are used, or intended for use, to transport, or in any manner to facilitate the transportation, sale, receipt, possession, or concealment of any substance manufactured, distributed, dispensed, or possessed in violation of this Section or property described in paragraph (2) of this subsection (c), but:

(A) no conveyance used by any person as a common

carrier in the transaction of business as a common carrier is subject to forfeiture under this Section unless it appears that the owner or other person in charge of the conveyance is a consenting party or privy to the violation;

(B) no conveyance is subject to forfeiture

under this Section by reason of any act or omission which the owner proves to have been committed or omitted without his knowledge or consent; and

(C) a forfeiture of a conveyance encumbered by

a bona fide security interest is subject to the interest of the secured party if he neither had knowledge of nor consented to the act or omission;

(4) all money, things of value, books, records, and

research products and materials including formulas, microfilm, tapes, and data that are used, or intended to be used in violation of this Section;

(5) everything of value furnished, or intended to be

furnished, in exchange for a substance in violation of this Section, all proceeds traceable to such an exchange, and all moneys, negotiable instruments, and securities used, or intended to be used, to commit or in any manner to facilitate any violation of this Section; and

(6) all real property, including any right, title,

and interest, including, but not limited to, any leasehold interest or the beneficial interest in a land trust, in the whole of any lot or tract of land and any appurtenances or improvements, which is used or intended to be used, in any manner or part, to commit, or in any manner to facilitate the commission of, any violation or act that constitutes a violation of this Section or that is the proceeds of any violation or act that constitutes a violation of this Section.

(d) Property subject to forfeiture under this Act may be seized under the Drug Asset Forfeiture Procedure Act. In the event of seizure, forfeiture proceedings shall be instituted under the Drug Asset Forfeiture Procedure Act.
(e) Forfeiture under this Act is subject to an 8th amendment to the United States Constitution disproportionate penalties analysis as provided under Section 9.5 of the Drug Asset Forfeiture Procedure Act.
(f) With regard to possession of legend drug offenses only, a sum of currency with a value of less than $500 shall not be subject to forfeiture under this Act. For all other offenses under this Act, currency with a value of under $100 shall not be subject to forfeiture under this Act.
(f-5) For felony offenses involving possession of legend drug only, no property shall be subject to forfeiture under this Act because of the possession of less than 2 single unit doses of a controlled substance. This exemption shall not apply in instances when the possessor, or another person at the direction of the possessor, is engaged in the destruction of any amount of a legend drug. The amount of a single unit dose shall be the State's burden to prove in their case in chief.
(g) If the Department suspends or revokes a registration, all legend drugs owned or possessed by the registrant at the time of suspension or the effective date of the revocation order may be placed under seal. No disposition may be made of substances under seal until the time for taking an appeal has elapsed or until all appeals have been concluded unless a court, upon application therefor, orders the sale of perishable substances and the deposit of the proceeds of the sale with the court. Upon a revocation rule becoming final, all substances are subject to seizure and forfeiture under the Drug Asset Forfeiture Procedure Act.
(h) (Blank).
(i) (Blank).
(j) Contraband, including legend drugs possessed without a prescription or other authorization under State or federal law, is not subject to forfeiture. No property right exists in contraband. Contraband is subject to seizure and shall be disposed of according to State law.
(Source: P.A. 100-512, eff. 7-1-18.)

(410 ILCS 620/4) (from Ch. 56 1/2, par. 504)
Sec. 4. In addition to the remedies hereinafter provided the Director is authorized to file a complaint and apply to the circuit court for, and such court may upon hearing and for cause shown grant, a temporary restraining order or preliminary or permanent injunction restraining any person from violating any provision of Sections 3.1 through 3.21.
(Source: P.A. 84-891.)

(410 ILCS 620/5) (from Ch. 56 1/2, par. 505)
Sec. 5. (a) A person who violates any of the provisions of this Act, other than Sections 3.22 and 6, is guilty of a Class C misdemeanor; but if the violation is committed after a conviction of such person under this Section has become final, the person shall be guilty of a Class A misdemeanor. A person who violates the provisions of Section 6 of this Act is guilty of a Class A misdemeanor; but if the violation is committed after a conviction of such person under this Section has become final, the person shall be guilty of a Class 4 felony.
(b) No person is subject to the penalties of subsection (a) of this Section for (1) violating Section 3.1 or 3.3 if he establishes a guaranty or undertaking signed by and containing the name and address of the person residing in the State of Illinois from whom he received the article in good faith, to the effect that the article is not adulterated within the meaning of this Act, designating this Act; or (2) for having violated clause (2) of Section 3.16 if such person acted in good faith and had no reason to believe that the use of the punch, die, plate, stone or other thing involved would result in a drug being a counterfeit drug, or for having violated clause (3) of Section 3.16 if the person doing the act or causing it to be done acted in good faith and had no reason to believe that the drug was a counterfeit drug.
(c) No publisher, radio-broadcast licensee, agency or medium for the dissemination of an advertisement, except the manufacturer, packer, distributor or seller of the article to which a false advertisement relates is liable under this Section for the dissemination of such false advertisement unless he has refused on the request of the Director to furnish the Director the name and post office address of the manufacturer, packer, distributor, seller or advertising agency residing in the State of Illinois who causes him to disseminate such advertisement.
(d) No person shall be subject to the penalties of subsection (a) of this Section for a violation of Section 3 involving misbranded food if the violation exists solely because the food is misbranded under subsection (c) of Section 11 because of its advertising, and no person shall be subject to the penalties of subsection (a) of this Section for such a violation unless the violation is committed with the intent to defraud or mislead.
(Source: P.A. 97-872, eff. 7-31-12.)

(410 ILCS 620/6) (from Ch. 56 1/2, par. 506)
Sec. 6. (a) When an authorized agent of the Director finds or has probable cause to believe that any food, drug, device or cosmetic is adulterated or so misbranded as to be dangerous or fraudulent within the meaning of this Act, is in violation of Section 12, 17 or 17.1 of this Act, or is suspected to be a synthetic drug product, he or she shall affix to such article a tag or other appropriate marking giving notice that the article is or is suspected of being adulterated or misbranded and has been detained or embargoed and warning all persons not to remove or dispose of such article by sale or otherwise until permission for removal or disposal is given by such agent or the court. It is unlawful for any person to remove or dispose of such detained or embargoed article by sale or otherwise without such permission.
(b) When an article detained or embargoed under subsection (a) of this Section is found by such agent to be adulterated or misbranded or to be in violation of Section 12, 17 or 17.1 of this Act or is suspected to be a synthetic drug product, he or she shall petition the circuit court in whose jurisdiction the article is detained or embargoed for a libel for condemnation of such article. When such agent finds that an article so detained or embargoed is not adulterated or misbranded or is not a synthetic drug product, he or she shall remove the tag or other marking.
(c) If the court finds that a detained or embargoed article is adulterated or misbranded, such article shall, after entry of the judgment, be destroyed at the expense of the claimant thereof, under the supervision of such agent, and all court costs and fees, and storage and other proper expenses, shall be taxed against the claimant of such article or his or her agent. However, when the adulteration or misbranding can be corrected by proper labeling or processing of the article, the court, after entry of the judgment and after such costs, fees and expenses have been paid and a good and sufficient bond, conditioned that such article shall be so labeled or processed, has been executed, may by order direct that such article be delivered to the claimant thereof for such labeling or processing under the supervision of an agent of the Director. The expense of such supervision shall be paid by the claimant. The article shall be returned to the claimant and the bond shall be discharged on the representation to the court by the Director that the article is no longer in violation of this Act, and that the expenses of such supervision have been paid.
(d) Whenever the Director or any of his or her authorized agents finds in any room, building, vehicle of transportation or other structure, any meat, sea food, poultry, vegetable, fruit or other perishable articles which contain any filthy, decomposed or putrid substance, or that may be poisonous or deleterious to health or otherwise unsafe, the same being hereby declared to be a nuisance, the Director or his or her authorized agent shall condemn or destroy the same, or in any other manner render the same unusable as human food.
(Source: P.A. 97-872, eff. 7-31-12.)

(410 ILCS 620/7) (from Ch. 56 1/2, par. 507)
Sec. 7. It shall be the duty of each state's attorney to whom the Director reports any violation of this Act, to cause appropriate proceedings to be instituted in the proper courts without delay and to be prosecuted in the manner required by law. Before any violation of this Act is reported to any such state's attorney for the institution of a criminal proceeding, the person against whom such proceeding is contemplated shall be given appropriate notice and an opportunity to present his views before the Director or his designated agent, either orally or in writing, in person or by attorney, with regard to such contemplated proceeding.
(Source: Laws 1967, p. 959.)

(410 ILCS 620/8) (from Ch. 56 1/2, par. 508)
Sec. 8. Nothing in this Act shall be construed as requiring the Director to report for the institution of proceedings under this Act, minor violations of this Act, when the Director believes that the public interest will be adequately served in the circumstances by a suitable written notice or warning.
(Source: Laws 1967, p. 959.)

(410 ILCS 620/9) (from Ch. 56 1/2, par. 509)
Sec. 9. Definitions and standards of identity, quality and fill of container and supplements thereto or revisions thereof, adopted under authority of the Federal Food, Drug and Cosmetic Act are the definitions and standards of identity, quality and fill of container in this State except insofar as modified or rejected by regulations promulgated by the Director. In addition, the Director of Agriculture may promulgate regulations which set standards of identity, quantity and fill of container for foods.
Temporary permits now or hereafter granted for interstate shipment of experimental packs of food varying from the requirements of federal definitions and standards of identity are automatically effective in this State under the conditions provided in such permits. In addition, the Director may issue additional permits where they are necessary to the completion or conclusiveness of an otherwise adequate investigation and where the interests of consumers are safeguarded. Such permits are subject to the terms and conditions the Director may prescribe by regulation.
Any regulations prescribing definitions and standards of identity for milk and milk products shall conform to the Grade A Pasteurized Milk and Milk Products Act.
When in the judgment of the Director of the Department of Agriculture such action will promote honesty and fair dealing in the interest of consumers, the Director of the Department of Agriculture shall promulgate regulations establishing a reasonable standard of quantity and fill of container for food. In prescribing a definition and standard of identity for any food in which optional ingredients are permitted, the Director shall, to promote honesty and fair dealing in the interest of consumers, designate the optional ingredients which shall be named on the label. The definitions and standards so promulgated shall conform so far as practicable to the definitions and standards promulgated under authority of the Federal Act, the Federal Meat Inspection Act or the Federal Poultry Inspection Act.
(Source: P.A. 84-891.)

(410 ILCS 620/10) (from Ch. 56 1/2, par. 510)
Sec. 10. A food is adulterated - (a) (1) If it bears or contains any poisonous or deleterious substance which may render it injurious to health; but in case the substance is not an added substance such food shall not be considered adulterated under this clause if the quantity of such substance in such food does not ordinarily render it injurious to health; or (2) (A) if it bears or contains any added poisonous or added deleterious substance other than one which is (i) a pesticide chemical in or on a raw agricultural commodity; (ii) a food additive; or (iii) a color additive which is unsafe within the meaning of subsection (a) of Section 13; or (iv) a new animal drug which is unsafe within the meaning of Section 14; or (B) if it is a raw agricultural commodity and it bears or contains a pesticide chemical which is unsafe within the meaning of Section 408 (a) of the Federal Act as amended; or (C) if it is or it bears or contains, any food additive which is unsafe within the meaning of Section 409 of the Federal Act as amended; provided that where a pesticide chemical has been used in or on a raw agricultural commodity in conformity with an exemption granted or tolerance prescribed under Section 408 of the Federal Act and such raw agricultural commodity has been subjected to processing such as canning, cooking, freezing, dehydrating or milling, the residue of such pesticide chemical remaining in or on such processed food shall, notwithstanding the provisions of Section 13 and Clause (C) of this Section not be deemed unsafe if such residue in or on the raw agricultural commodity has been removed to the extent possible in good manufacturing practice, and the concentration of such residue in the processed food when ready-to-eat, is not greater than the tolerance prescribed for the raw agricultural commodity; or (D) if it is, or it bears or contains, a new animal drug (or conversion product thereof) which is unsafe within the meaning of Section 512 of the Federal Act; or (3) if it consists in whole or in part of a diseased, contaminated, filthy, putrid or decomposed substance, or if it is otherwise unfit for food; or (4) if it has been produced, prepared, packed or held under unsanitary conditions whereby it may have become contaminated with filth or whereby it may have been rendered diseased, unwholesome or injurious to health; or (5) if it is, in whole or in part, the product of a diseased animal or an animal which has died otherwise than by slaughter, or that has been fed upon the uncooked offal from a slaughterhouse; or (6) if its container is composed, in whole or in part, of any poisonous or deleterious substance which may render the contents injurious to health; or (7) if it has been intentionally subjected to radiation unless the use of the radiation was in conformity with a regulation or exemption in effect pursuant to Section 13 of this Act or Section 409 of the Federal Act.
(b) (1) If any valuable constituent has been in whole or in part omitted or abstracted therefrom; or (2) if any substance has been substituted wholly or in part therefor; or (3) if damage or inferiority has been concealed in any manner; or (4) if any substance has been added thereto or mixed or packed therewith so as to increase its bulk or weight or reduce its quality or strength or make it appear better or of greater value than it is.
(c) If it is confectionery and it bears or contains any alcohol; however, this subsection shall not apply to any confectionery by reason of its containing less than 5% by volume of alcohol.
(d) If it is or bears or contains any color additive which is unsafe within the meaning of Section 706(a) of the Federal Act.
(e) If its packaging or labeling is in violation of an applicable regulation issued pursuant to Section 3, 4 or 5 of the Illinois Poison Prevention Packaging Act.
(f) If it is an adulterated egg or egg product pursuant to Section 3.1 of the "Illinois Egg and Egg Products Act".
(Source: P.A. 85-179.)

(410 ILCS 620/11) (from Ch. 56 1/2, par. 511)
Sec. 11. A food is misbranded - (a) If its labeling is false or misleading in any particular.
(b) If it is offered for sale under the name of another food.
(c) If it is an imitation of another food other than honey, unless its label bears, in type of uniform size and prominence, the word "imitation" and, immediately thereafter, the name of the food imitated.
(d) If its container is so made, formed or filled as to be misleading.
(e) If in package form, unless it bears a label containing (1) the name and place of business of the manufacturer, packer or distributor; and (2) an accurate statement of the quantity of the contents in terms of weight, measure or numerical count. However, under paragraph (2) of this subsection reasonable variations shall be permitted and exemptions as to small packages which shall be established by regulations prescribed by the Director.
(f) If any word, statement or other information required by or under authority of this Act to appear on the label or labeling is not prominently placed thereon with such conspicuousness (as compared with other words, statements, designs or devices, in the labeling) and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use.
(g) If it purports to be or is represented as a food for which a definition and standard of identity has been prescribed by regulations as provided by Section 9, unless (1) it conforms to such definition and standard, and (2) its label bears the name of the food specified in the definition and standard and, in so far as may be required by such regulations, the common names of optional ingredients (other than spices, flavoring and coloring) present in such food.
(h) If it purports to be or is represented as:
(1) a food for which a standard of quantity has been prescribed by regulations as provided by Section 9 and its quantity falls below such standard unless its label bears, in such manner and form as such regulations specify, a statement that it falls below such standard; or
(2) a food for which a standard or standards of fill of container have been prescribed by regulation as provided by Section 9 and it falls below the standard of fill of container applicable thereto, unless its label bears, in such manner and form as such regulations specify, a statement that it falls below such standard.
(i) If it is not subject to subsection (g) of this Section, unless it bears labeling clearly giving (1) the common or usual name of the food, if any there be, and (2) in case it is fabricated from 2 or more ingredients, the common or usual name of each such ingredient; except that spices, flavorings and colorings, other than those sold as such, may be designated as spices, flavorings and colorings, without naming each. However, to the extent that compliance with the requirements of paragraph (2) of this subsection is impractical or results in deception or unfair competition, exemptions shall be established by regulations promulgated by the Director.
(j) If it purports to be or is represented for special dietary uses, unless its label bears such information concerning its vitamin, mineral and other dietary properties as the Director determines to be, and by regulations prescribes as necessary in order to fully inform purchasers as to its value for such uses.
(k) If it bears or contains any artificial flavoring, artificial coloring or chemical preservative, unless it bears labeling stating that fact. However, to the extent that compliance with the requirements of this paragraph is impracticable, exemptions shall be established by regulations promulgated by the Director. This subsection and subsections (g) and (i) with respect to artificial coloring do not apply to butter, cheese or ice cream. This subsection with respect to chemical preservatives does not apply to a pesticide chemical when used in or on a raw agricultural commodity which is the produce of the soil.
(l) If it is a raw agricultural commodity for direct human consumption which is the produce of the soil, bearing or containing a pesticide chemical applied after harvest, unless the shipping container of such commodity bears labeling which declares the presence of such chemical in or on such commodity and the common usual name and the function of such chemical; provided, however, that no such declaration shall be required while such commodity, having been removed from the shipping container, is being held or displayed for sale at retail out of such container in accordance with the custom of the trade.
(m) If it is a product intended as an ingredient of another food and when used according to the directions of the purveyor will result in the final food product being adulterated or misbranded.
(n) If it is a color additive unless its packaging and labeling are in conformity with such packaging and labeling requirements applicable to such color additive prescribed under Section 706 of the Federal Act.
(o) If a meat or meat food product or poultry or poultry food product has been frozen prior to sale unless when offered for sale, the package, container or wrapping bears, in type of uniform size and prominence, the words "previously frozen" so as to be readable and understood by the general public except that this subsection does not apply to products mentioned herein which are precooked and packaged in hermetically sealed containers.
(p) If its labeling includes the word "honey" or the term "imitation honey" and the product is not pure honey manufactured by honeybees.
(q) If it contains saccharin, unless its label and labeling and retail display comply with the requirements of Sections 403(o) and 403(p) of the Federal Act.
(r) If it contains saccharin and is offered for sale, but not for immediate consumption, at a retail establishment, unless such retail establishment displays prominently, where such food is held for sale, notice (provided by the manufacturer of such food pursuant to the Federal Act) for consumers respecting the information required by subsection (q) to be on food labels and labeling.
(Source: P.A. 84-891.)

(410 ILCS 620/12) (from Ch. 56 1/2, par. 512)
Sec. 12. (a) When the Director finds after investigation that the distribution in Illinois of any class of food may, by reason of contamination with microorganisms during manufacture, processing or packing thereof in any locality, be injurious to health and that such injurious nature cannot be adequately determined after such articles have entered commerce, and in such case only, he shall promulgate regulations providing for the issuance to manufacturers, processors of packers of such class of food in such locality of permits to which shall be attached such conditions governing the manufacture, processing or packing of such class of food for such temporary period of time as may be necessary to protect the public health; and after the effective date of such regulations and during such temporary period no person shall introduce or deliver for introduction into commerce any such food manufactured, processed or packed by any such manufacturer, processor or packer unless such manufacturer, processor or packer holds a permit issued by the Director as provided by such regulations.
(b) The Director is authorized to suspend immediately upon notice any permit issued under authority of this Section if it is found that any of the conditions of the permit have been violated. The holder of a permit so suspended shall be privileged at any time to apply for the reinstatement of such permit and the Director shall, immediately after prompt hearing and an inspection of the establishment, reinstate such permit if it is found that adequate measures have been taken to comply with and maintain the conditions of the permit as originally issued or as amended.
(c) Any officer or employee designated by the Director shall have access to any factory or establishment, the operator of which holds a permit from the Director, for the purpose of ascertaining whether or not the conditions of the permit are being complied with. Denial of access for such inspection shall be ground for suspension of the permit until such access is freely given by the operator.
(Source: Laws 1967, p. 959.)

(410 ILCS 620/12.1) (from Ch. 56 1/2, par. 512.1)
Sec. 12.1. The Director may promulgate regulations exempting from any labeling requirement of this Act:
(1) small open containers of fresh fruits and fresh vegetables and
(2) food which is, in accordance with the practice of the trade, to be processed, labeled or repacked in substantial quantities at establishments other than those where originally processed or packed, on condition that such food is not adulterated or misbranded under the provisions of this Act upon removal from such processing, labeling or repacking establishment.
Food labeling exemptions adopted under authority of the Federal Food, Drug and Cosmetic Act and supplements thereto or revisions thereof shall apply to food in this State except insofar as modified or rejected by regulations promulgated by the Director.
(Source: P.A. 84-891.)

(410 ILCS 620/13) (from Ch. 56 1/2, par. 513)
Sec. 13. (a) Any added poisonous or deleterious substance, any food additive, any pesticide chemical in or on a raw agricultural commodity or any color additive shall with respect to any particular use or intended use be deemed unsafe for the purpose of application of clause (2) (a) of Section 10(a) with respect to any food, Section 14(a) with respect to any drug or device or Section 18(a) with respect to any cosmetic, unless there is in effect a regulation pursuant to Section 21 of this Act or subsection (b) of this Section limiting the quantity of such substance and the use or intended use of such substance conforms to the terms prescribed by such regulation. While such regulation or a regulation under the Federal Act relating to such substance is in effect, a food, drug or cosmetic shall not, by reason of bearing or containing such substance in accordance with the regulation, be considered adulterated within the meaning of clause 1, Section 10(a), Section 14(a) or Section 18(a).
(b) The Director, when public health or other considerations in this State so require, is authorized to adopt, amend or repeal regulations, whether or not in accordance with regulations promulgated under the Federal Act, prescribing therein tolerances for any added poisonous or deleterious substances, for food additives, for pesticide chemicals in or on raw agricultural commodities for direct human consumption or manufactured food products or for color additives, including, but not limited to, zero tolerances and exemptions from tolerances in the case of pesticide chemicals in or on raw agricultural commodities for direct human consumption or manufactured food products and prescribing the conditions under which a food additive or a color additive may be safely used and exemptions where such food additive or color additive is to be used solely for investigational or experimental purposes.
(Source: P.A. 84-891.)

(410 ILCS 620/14) (from Ch. 56 1/2, par. 514)
Sec. 14. A drug or device is adulterated: (a) (1) If it consists in whole or in part of any filthy, putrid or decomposed substance; or (2) (A) if it has been produced, prepared, packed or held under unsanitary conditions whereby it may have been contaminated with filth or whereby it may have been rendered injurious to health; or (B) if it is a drug and the methods used in, or the facilities or controls used for, its manufacture, processing, packing or holding do not conform to or are not operated or administered in conformity with current good manufacturing practice to assure that such drug meets the requirements of the Act as to safety and has the identity and strength and meets the quality and purity characteristics which it purports or is represented to possess; or (3) if it is a drug and its container is composed, in whole or in part, of any poisonous or deleterious substance which may render the contents injurious to health; or (4) if (A) it is a drug and it bears or contains, for purposes of coloring only, a color additive which is unsafe within the meaning of Section 706 of the Federal Act or (B) it is a color additive, the intended use of which in or on drugs or devices is for purposes of coloring only and is unsafe within the meaning of Section 706 of the Federal Act; or (5) if it is a new animal drug which is unsafe within the meaning of Section 512 of the Federal Act; or (6) if it is an animal feed bearing or containing a new animal drug, and such animal feed is unsafe within the meaning of Section 512 of the Federal Act.
(b) If it purports to be or is represented as a drug the name of which is recognized in an official compendium, and its strength differs from or its quality or purity falls below the standard set forth in such compendium. Such determination as to strength, quality or purity shall be made in accordance with the tests or methods of assay set forth in such compendium or in the absence of or inadequacy of such tests or methods of assay, those prescribed under authority of the Federal Act. No drug defined in an official compendium is adulterated under this subsection because it differs from the standard of strength, quality or purity therefor set forth in such compendium, if its difference in strength, quality or purity from such standard is plainly stated on its label. When a drug is recognized in both the United States Pharmacopoeia - National Formulary and the Homeopathic Pharmacopoeia of the United States it shall be subject to the requirements of the United States Pharmacopoeia - National Formulary unless it is labeled and offered for sale as a homeopathic drug, in which case it shall be subject to the provisions of the Homeopathic Pharmacopoeia of the United States and not to those of the United States Pharmacopoeia - National Formulary.
(c) If it is not subject to the provisions of subsection (b) of this Section and its strength differs from or its purity or quality falls below that which it purports or is represented to possess.
(d) If it is a drug and any substance has been (1) mixed or packed therewith so as to reduce its quality or strength; or (2) substituted wholly or in part therefor.
(e) If it is, or purports to be or is represented as, a device which is subject to a performance standard established under Section 514 of the Federal Act, unless such device is in all respects in conformity with such standard.
(f) If it is a device and the methods used in, or the facilities or controls used for, its manufacture, packing, storage, or installations are not in conformity with applicable requirements under Section 520(b)(1) of the Federal Act or an applicable condition as prescribed by an order under Section 520(b)(2) of the Federal Act.
(g) If it is a device for which an exemption has been granted under Section 520(g) of the Federal Act for investigational use and the person who was granted such exemption fails to comply with a requirement prescribed by or under such Section.
(Source: P.A. 84-891.)

(410 ILCS 620/15) (from Ch. 56 1/2, par. 515)
Sec. 15. A drug or device is misbranded - (a) If its labeling is false or misleading in any particular.
(b) If in package form unless it bears a label containing (1) the name and place of business of the manufacturer, packer or distributor; and (2) an accurate statement of the quantity of the contents in terms of weight, measure or numerical count. However, under paragraph (2) of this subsection reasonable variations shall be permitted and exemptions as to small packages shall be allowed, in accordance with regulations prescribed by the Director or issued under the Federal Act.
(c) If any word, statement or other information required by or under authority of this Act to appear on the label or labeling is not prominently placed thereon with such conspicuousness (as compared with other words, statements, designs or devices, in the labeling) and in such terms as to render it likely to be read and understood by the ordinary person under customary conditions of purchase and use.
(d) If it is for use by man and contains any quantity of the narcotic or hypnotic substance alpha-eucaine, barbituric acid, beta-eucaine, bromal, cannabis, carbromal, chloral, coca, cocaine, codeine, heroin, marihuana, morphine, opium, paraldehyde, peyote or sulphonmethane, (or any chemical derivative of such substance, which derivative, after investigation, has been found to be and is designated as habit forming, by regulations issued by the Director under this Act, or by regulations issued pursuant to Section 502(d) of the Federal Act) unless its label bears the name and quantity or proportion of such substance or derivative and in juxtaposition therewith the statement "Warning--May be habit forming".
(e) (1) If it is a drug, unless (A) its label bears to the exclusion of any other nonproprietary name (except the applicable systematic chemical name or the chemical formula), (i) the established name (as defined in paragraph (2) of this subsection) of the drug, if such there be; and (ii), in case it is fabricated from 2 or more ingredients, the established name and quantity of each active ingredient, including the kind and quantity or proportion of any alcohol, and also including whether active or not, the established name and quantity or proportion of any bromides, ether, chloroform, acetanilid, acetphenetidin, amidopyrine, antipyrine, atropine, hyoscine, hyoscyamine, arsenic, digitalis, digitalis glucosides, mercury, ouabain, strophanthin, strychnine, thyroid or any derivative or preparation of any such substances contained therein, except the requirement for stating the quantity of the active ingredients, other than the quantity of those specifically named in this paragraph, shall apply only to prescription drugs; and, (B) for any prescription drug the established name of such drug or ingredient, as the case may be, on such label (and on any labeling on which a name for such drug or ingredient is used) is printed prominently and in type at least half as large as that used thereon for any proprietary name or designation for such drug or ingredient to the extent that compliance with the requirements of subclause (ii) of clause (A) or clause (B) of this paragraph is impracticable, exemptions may be allowed under regulations promulgated by the Director or under the Federal Act.
(2) As used in paragraph (1) of this subsection (e), "established name", with respect to a drug or ingredient thereof, means (A) the applicable official name designated pursuant to Section 508 of the Federal Act, or (B) if there is no such name and such drug or such ingredient is an article recognized in an official compendium, then the official title thereof in such compendium or (C) if neither clause (A) nor clause (B) of this paragraph applies, then the common or usual name, if any, of such drug or of such ingredient. However, where clause (B) of this paragraph applies to an article recognized in the United States Pharmacopoeia - National Formulary and in the Homeopathic Pharmacopoeia under different official titles, the official title used in the United States Pharmacopoeia - National Formulary shall apply unless it is labeled and offered for sale as a homeopathic drug, in which case the official title used in the Homeopathic Pharmacopoeia shall apply.
(3) If it is a device and it has an established name, unless its label bears, to the exclusion of any other nonproprietary name, its established name (as defined in paragraph (4) of this subsection (e)) prominently printed in type at least half as large as that used thereon for any proprietary name or designation for such device, except that to the extent compliance with this paragraph (3) is impracticable, exemptions shall be allowed under regulations promulgated under the Federal Act.
(4) As used in paragraph (3), "established name", with respect to a device, means (A) the applicable official name of the device designated pursuant to Section 508 of the Federal Act, (B) if there is no such name and such device is an article recognized in an official compendium, then the official title thereof in such compendium, or (C) if neither clause (A) nor clause (B) of this paragraph applies, then any common or usual name.
(f) Unless its labeling bears (1) adequate directions for use; and (2) such adequate warnings against use in those pathological conditions or by children where its use may be dangerous to health or against unsafe dosage or methods or duration of administration or application in such manner and form as are necessary for the protection of users. However, where any requirement of clause (1) of this subsection (f) as applied to any drug or device, is not necessary for the protection of the public health, the Director shall promulgate regulations exempting such drug or device from such requirements; and the articles exempted under regulations issued under Section 502(f) of the Federal Act may also be exempt.
(g) If it purports to be a drug the name of which is recognized in an official compendium, unless it is packaged and labeled as prescribed therein. However, the method of packing may be modified with the consent of the Director, or if consent is obtained under the Federal Act. When a drug is recognized in both the United States Pharmacopoeia - National Formulary and the Homeopathic Pharmacopoeia of the United States, it shall be subject to the requirements of the United States Pharmacopoeia - National Formulary with respect to packaging and labeling unless it is labeled and offered for sale as a homeopathic drug, in which case it shall be subject to the provisions of the Homeopathic Pharmacopoeia of the United States and not to those of the United States Pharmacopoeia - National Formulary; and, in the event of inconsistency between the requirements of this subsection and those of subsection (e) as to the name by which the drug or its ingredients shall be designated, the requirements of subsection (e) shall prevail.
(h) If it has been found by the Director or under the Federal Act to be a drug liable to deterioration, unless it is packaged in such form and manner, and its label bears a statement of such precautions, as the regulations issued by the Director or under the Federal Act require as necessary for the protection of public health. No such regulation shall be established for any drug recognized in an official compendium until the Director shall have informed the appropriate body charged with the revision of such compendium of the need for such packaging or labeling requirements and such body shall have failed within a reasonable time to prescribe such requirements.
(i) (1) If it is a drug and its container is so made, formed or filled as to be misleading; or (2) if it is an imitation of another drug; or (3) if it is offered for sale under the name of another drug.
(j) If it is dangerous to health when used in the dosage (or manner) or with the frequency or duration prescribed, recommended or suggested in the labeling thereof.
(k) If it is or purports to be or is represented as a drug composed wholly or partly of insulin, unless (1) it is a batch with respect to which a certificate or release has been issued pursuant to Section 506 of the Federal Act and (2) such certificate or release is in effect with respect to such drug.
(l) If it is or purports to be or is represented as a drug (except a drug for use in animals other than man) composed wholly or partly of any kind of penicillin, streptomycin, chlortetracycline, chloramphenicol or bacitracin or any other antibiotic drug or any derivative thereof unless (1) it is from a batch with respect to which a certificate or release has been issued pursuant to Section 507 of the Federal Act and (2) such certificate or release is in effect with respect to such drug. However, this subsection (l) shall not apply to any drug or class of drugs exempted by regulations promulgated under Section 507(c) or (d) of the Federal Act. For the purpose of this subsection, "antibiotic drug" means any drug intended for use by man containing any quantity of any chemical substance which is produced by a microorganism and which has the capacity to inhibit or destroy microorganisms in dilute solution (including the chemically synthesized equivalent of any such substance).
(m) If it is a color additive, the intended use of which in or on drugs is for the purpose of coloring only, unless its packaging and labeling are in conformity with such packaging and labeling requirements applicable to such color additive prescribed under the provision of Section 13(b) or of the Federal Act.
(n) In the case of any prescription drug distributed or offered for sale in this State, unless the manufacturer, packer or distributor thereof includes in all advertisements and other descriptive printed matter issued or caused to be issued by the manufacturer, packer or distributor with respect to that drug a true statement of (1) the established name as defined in paragraph (2) of subsection (e) of Section 15 of this Act, (2) the formula showing quantitatively each ingredient of such drug to the extent required for labels under Section 502(e) of the Federal Act, and (3) such other information in brief summary relating to side effects, contraindications, and effectiveness as shall be required in regulations issued under the Federal Act.
(o) If it was manufactured, prepared, propagated, compounded or processed in an establishment in this State not duly registered under Section 510 of the Federal Act, if it was not included in a list required by Section 510(j) of the Federal Act, if a notice or other information respecting it was not provided as required by such Section or Section 510(k) of the Federal Act, or if it does not bear such symbols from the uniform system for identification of devices prescribed under Section 510(e) of the Federal Act as required by regulation.
(p) If a trademark, trade name or other identifying mark, imprint or device of another or any likeness of the foregoing has been placed thereon or upon its container with intent to defraud.
(q) If it is a drug and its packaging or labeling is in violation of an applicable regulation issued pursuant to Section 3, 4 or 5 of the Illinois Poison Prevention Packaging Act.
(r) In the case of any restricted device distributed or offered for sale in this State, if (1) its advertising is false or misleading in any particular, or (2) it is sold, distributed or used in violation or regulations prescribed under Section 520(e) of the Federal Act.
(s) In the case of any restricted device distributed or offered for sale in this State, unless the manufacturer, packer or distributor thereof includes in all advertisements and other descriptive printed matter issued by the manufacturer, packer or distributor with respect to that device (1) a true statement of the device's established name as defined in Section 502(e) of the Federal Act or subsection (e) of Section 15 of this Act, printed prominently and in type at least half as large as that used for any trade or brand name thereof, and (2) a brief statement of the intended uses of the device and relevant warnings, precautions, side effects and contraindications and in the case of specific devices made subject to regulations issued under the Federal Act, a full description of the components of such device or the formula showing quantitatively each ingredient of such device to the extent required in regulations under the Federal Act.
(t) If it is a device subject to a performance standard established under Section 514 of the Federal Act, unless it bears such labeling as may be prescribed in such performance standard.
(u) If it is a device and there was a failure or refusal (1) to comply with any requirement prescribed under Section 518 of the Federal Act respecting the device, or (2) to furnish material required by or under Section 519 of the Federal Act respecting the device.
(Source: P.A. 84-891.)

(410 ILCS 620/16) (from Ch. 56 1/2, par. 516)
Sec. 16. (a) The Director is hereby authorized to promulgate regulations exempting from any labeling or packaging requirement of this Act drugs and devices which are, in accordance with the practice of the trade, to be processed, labeled or repacked in substantial quantities at establishments other than those where originally processed or packaged on condition that such drugs and devices are not adulterated or misbranded under the provisions of this Act upon removal from such processing, labeling or repacking establishment.
(b) Drugs and device labeling or packaging exemptions adopted under the Federal Act and supplements thereto or revisions thereof shall apply to drugs and devices in Illinois except insofar as modified or rejected by regulations promulgated by the Director.
(c) A drug intended for use by man which (A) is a habit-forming drug to which Section 15 (d) applies; or (B) because of its toxicity or other potentiality for harmful effect or the method of its use or the collateral measures necessary to its use is not safe for use except under the supervision of a practitioner licensed by law to administer such drug; or (C) is limited by an approved application under Section 505 of the Federal Act or Section 17 of this Act to use under the professional supervision of a practitioner licensed by law to administer such drug, shall be dispensed only in accordance with the provisions of the "Illinois Controlled Substances Act". The act of dispensing a drug contrary to the provisions of this paragraph shall be deemed to be an act which results in a drug being misbranded while held for sale.
(d) Any drug dispensed by filling or refilling a written or oral prescription of a practitioner licensed by law to administer such drug shall be exempt from the requirements of Section 15, except subsections (a), (k) and (l) and clauses (2) and (3) of subsection (i), and the packaging requirements of subsections (g), (h) and (q), if the drug bears a label containing the proprietary name or names, or if there is none, the established name or names of the drugs, the dosage and quantity, unless the prescribing practitioner, in the interest of the health of the patient, directs otherwise in writing, the name and address of the dispenser, the serial number and date of the prescription or of its filling, the name of the prescriber and, if stated in the prescription, the name of the patient, and the directions for use and the cautionary statements, if any, contained in such prescription. This exemption shall not apply to any drug dispensed in the course of the conduct of business of dispensing drugs pursuant to diagnosis by mail, or to a drug dispensed in violation of subsection (a) of this Section.
(e) The Director may by regulation remove drugs subject to Section 15 (d) and Section 17 from the requirements of subsection (c) of this Section when such requirements are not necessary for the protection of the public health.
(f) A drug which is subject to subsection (c) of this Section shall be deemed to be misbranded if at any time before dispensing its label fails to bear the statement "Caution: Federal Law Prohibits Dispensing Without Prescription" or "Caution: State Law Prohibits Dispensing Without Prescription". A drug to which subsection (c) of this Section does not apply shall be deemed to be misbranded if at any time prior to dispensing its label bears the caution statement quoted in the preceding sentence.
(g) Nothing in this Section shall be construed to relieve any person from any requirement prescribed by or under authority of law with respect to controlled substances now included or which may hereafter be included within the classifications of controlled substances cannabis as defined in applicable Federal laws relating to controlled substances or cannabis or the Cannabis Control Act.
(Source: P.A. 84-1308.)

(410 ILCS 620/16.5)
Sec. 16.5. Single-use surgical devices.
(a) The General Assembly finds that certain surgical devices are designed to be used for only one surgical procedure. Further, the reuse, recycling, and refurbishing of surgical devices intended for single use have been linked to cases of patient infection, chemical injury, and mechanical failure. It is therefore the purpose of this Section to protect the public health and safety by prohibiting the unregulated reuse, recycling, and refurbishing of single-use surgical devices.
(b) For purposes of this Section, "single-use surgical device" means a cardiac catheter, angioplasty balloon catheter, arthroscopic knee surgery blade, and any other device marketed or sold as a disposable or single-use device as determined by rule of the Department of Public Health to be designed for use in a single surgical procedure to avoid risk of infection from improper sterilization or risk of mechanical failure posed by subsequent use.
(c) No person shall knowingly reuse, recycle or refurbish for reuse, or provide for reuse of a single-use surgical device. However, this Section does not apply to persons who utilize, recycle or reprocess for utilization, or provide for utilization a single-use surgical device that has been reprocessed by an entity or person registered with and regulated by the United States Food and Drug Administration or reprocessed by a hospital licensed under the Hospital Licensing Act or the University of Illinois Hospital Act. A person convicted of violating this subsection is guilty of a business offense and shall be fined not less than $1,000 for the first violation and not less than $2,000 for a second or subsequent violation.
(Source: P.A. 90-398, eff. 1-1-98.)

(410 ILCS 620/17) (from Ch. 56 1/2, par. 517)
Sec. 17. (a) No person shall sell, deliver, offer for sale, hold for sale or give away any new drug unless (1) an application with respect thereto has been approved and the approval has not been withdrawn under Section 505 of the Federal Act, and (2) a copy of the letter of approval or approvability issued by the Federal Food and Drug Administration is on file with the Director, if the product is manufactured in the State of Illinois.
(b) No person shall use in human beings or animals a new drug or new animal drug limited to investigational use unless the person has filed with the Federal Food and Drug Administration a completed and signed "Notice of claimed investigational exemption for a new drug" form in accordance with Section 312.1 of Title 21 of the Code of Federal Regulations (1980) and the exemption has not been terminated. The drug shall be plainly labeled in compliance with Section 505(i) or 507(d) of the Federal Act.
(c) This Section shall not apply:
(1) to any drug which is not a new drug as defined in the Federal Act; or
(2) to any drug which is licensed under the Public Health Service Act of July 1, 1944 or under the animal virus-serum-toxin law of March 4, 1913; or
(3) to any drug which is subject to Section 15(l) of this Act.
(Source: P.A. 84-891.)

(410 ILCS 620/17.1) (from Ch. 56 1/2, par. 517.1)
Sec. 17.1. (a) (1) A new animal drug shall, with respect to any particular use or intended use of such drug, be deemed unsafe for the purposes of this Act unless, (A) there is in effect an approval of an application filed pursuant to Section 512(b) of the Federal Act with respect to such use or intended use of such drug, and (B) such drug, its labeling and such use conforms to such approved application.
A new animal drug shall also be deemed unsafe for such purposes in the event of removal from the establishment of a manufacturer, packer or distributor of such drug for use in the manufacture of animal feed in this State unless at the time of such removal the manufacturer, packer or distributor has an unrevoked written statement from the consignee of such drug, or notice pursuant to Section 512(a) of the Federal Act to the effect that, with respect to the use of such drug in animal feed, such consignee (i) is the holder of an approved application under Section 512(m) of the Federal Act, or (ii) will, if the consignee is not a user of the drug, ship such drug only to a holder of an approved application under Section 512(m) of the Federal Act.
(2) An animal feed bearing or containing a new animal drug shall, with respect to any particular use or intended use of such animal feed, be deemed unsafe for the purposes of this Act unless (A) there is in effect an approval of an application filed pursuant to Section 512(b) of the Federal Act with respect to such drug, as used in such animal feed, (B) there is in effect an approval of an application pursuant to Section 512(m)(1) of the Federal Act with respect to such animal feed, and (C) such animal feed, its labeling, and such use conform to the conditions and indications of use published pursuant to Section 512(i) of the Federal Act and to the application with respect thereto approved under Section 512(m) of the Federal Act.
(3) A new animal drug or an animal feed bearing or containing a new animal drug shall not be deemed unsafe for the purposes of this Act if such article is for investigational use and conforms to the terms of an exemption in effect with respect thereto under Section 512(j) of the Federal Act.
(Source: P.A. 84-891.)

(410 ILCS 620/18) (from Ch. 56 1/2, par. 518)
Sec. 18. A cosmetic is adulterated:
(a) If it bears or contains any poisonous or deleterious substance which may render it injurious to users under the conditions of use prescribed in the labeling or advertisement thereof or under such conditions of use as are customary or usual. However, this provision shall not apply to coal-tar hair dye, the label of which bears the following legend conspicuously displayed thereon: "Caution--This product contains ingredients which may cause skin irritation on certain individuals and a preliminary test according to accompanying directions should first be made. This product must not be used for dyeing the eyelashes or eyebrows; to do so may cause blindness", and the labeling of which bears adequate directions for such preliminary testing. For the purpose of this paragraph and paragraph (e) the term "hair dye" shall not include eyelash dyes or eyebrow dyes.
(b) If it consists in whole or in part of any filthy, putrid or decomposed substance.
(c) If it has been produced, prepared, packed or held under unsanitary conditions whereby it may have become contaminated with filth or whereby it may have been rendered injurious to health.
(d) If its container is composed in whole or in part of any poisonous or deleterious substance which may render the contents injurious to health.
(e) If it is not a hair dye and it is or it bears or contains a color additive which is unsafe within the meaning of the Federal Act.
(Source: Laws 1967, p. 959.)

(410 ILCS 620/19) (from Ch. 56 1/2, par. 519)
Sec. 19. A cosmetic is misbranded:
(a) If its labeling is false or misleading in any particular.
(b) If in package form unless it bears a label containing (1) the name and place of business of the manufacturer, packer or distributor; and (2) an accurate statement of the quantity of the contents in terms of weight, measure or numerical count. However, under paragraph (2) of this subsection reasonable variations shall be permitted and exemptions as to small packages shall be established by regulations prescribed by the Director.
(c) If any word, statement or other information required by or under authority of this Act to appear on the label or labeling is not prominently placed thereon with such conspicuousness (as compared with other words, statements, designs or devices, in the labeling) and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use.
(d) If its container is so made, formed or filled as to be misleading.
(e) If it is a color additive, unless its packaging and labeling are in conformity with such packaging and labeling requirements applicable to such color additive prescribed under the provisions of the Federal Act. This subsection shall not apply to packages of color additives which with respect to their use for cosmetics are marketed and intended for use only in or on hair dyes (as defined in the last sentence of Section 18(a).
(f) The Director may promulgate regulations exempting from any labeling requirement of this Act cosmetics which are in accordance with the practice of the trade, to be processed, labeled or repacked in substantial quantities at an establishment other than the establishment where it was originally processed or packed, on condition that such cosmetics are not adulterated or misbranded under the provisions of this Act upon removal from such processing, labeling or repacking establishment. Cosmetic labeling exemptions adopted under the Federal Act and supplements thereto or revisions thereof shall apply to cosmetics in Illinois except insofar as modified or rejected by regulations promulgated by the Director.
(g) If its packaging or labeling is in violation of an applicable regulation issued pursuant to Section 3, 4 or 5 of the Illinois Poison Prevention Packaging Act.
(Source: P.A. 84-891.)

(410 ILCS 620/20) (from Ch. 56 1/2, par. 520)
Sec. 20. False or misleading advertisement.
(a) An advertisement of a food, drug, device or cosmetic shall be deemed to be false if it is false or misleading in any particular.
(b) For the purpose of this Act the advertisement of a drug or device representing it to have any effect in albuminuria, appendicitis, arteriosclerosis, blood poison, bone disease, Bright's disease, cancer, carbuncles, cholecystitis, diabetes, diphtheria, dropsy, erysipelas, gallstones, heart and vascular diseases, high blood pressure, mastoiditis, measles, meningitis, mumps, nephritis, otitis media, paralysis, pneumonia, poliomyelitis (infantile paralysis), prostate gland disorders, pyelitis, scarlet fever, sexual impotence, sinus infection, smallpox, tuberculosis, tumors, typhoid, uremia and sexually transmitted disease shall also be deemed to be false, except that no advertisement not in violation of subsection (a) shall be deemed to be false under this subsection if it is disseminated only to members of the medical, dental or veterinary professions or appears only in the scientific periodicals of these professions or is disseminated only for the purpose of public-health education by persons not commercially interested directly or indirectly in the sale of such drugs or devices. However, whenever the Director determines that an advance in medical science has made any type of self-medication safe as to any of the diseases named above, the Director shall by regulation authorize the advertisement of drugs having curative or therapeutic effect for such disease, subject to such conditions and restrictions as the Director may deem necessary in the interests of public health. However, this subsection shall not be construed as indicating that self-medication for diseases other than those named herein is safe or efficacious.
(Source: P.A. 89-187, eff. 7-19-95; 90-655, eff. 7-30-98.)

(410 ILCS 620/21) (from Ch. 56 1/2, par. 521)
Sec. 21. (a) The authority to promulgate regulations for the efficient enforcement of this Act is vested in the Director. The Director is authorized to make the regulations promulgated under this Act conform, in so far as practicable, with those promulgated under the Federal Act.
(b) Hearings authorized or required by this Act shall be conducted by the Director or an officer, agent or employee designated by him.
(c) All pesticide chemical regulations and supplements thereto or revisions thereof adopted under authority of the Federal Food, Drug and Cosmetic Act are the pesticide chemical regulations in this State, except insofar as modified or rejected by regulations for finished foods promulgated by the Director.
(d) All food additive regulations and supplements thereto or revisions thereof adopted under authority of the Federal Food, Drug and Cosmetic Act are the food additive regulations in this State, except insofar as modified or rejected by regulations promulgated by the Director.
(e) All color additive regulations and supplements thereto or revisions thereof adopted under authority of the Federal Food, Drug and Cosmetic Act are the color additive regulations in this State, except insofar as modified or rejected by regulations promulgated by the Director.
(f) All special dietary use regulations and supplements thereto or revisions thereof adopted under authority of the Federal Food, Drug and Cosmetic Act are the special dietary use regulations in this State, except insofar as modified or rejected by regulations promulgated by the Director.
(g) All bottled water and vended water device regulations and supplements thereto or revisions thereof adopted under the authority of the Federal Food, Drug and Cosmetic Act are the bottled water and vended water device regulations in this State except insofar as modified or rejected by regulations promulgated by the Director.
(h) All infant formula regulations and supplements thereto or revisions thereof adopted under the authority of the Federal Food, Drug and Cosmetic Act are the infant formula regulations in this State except insofar as modified or rejected by regulations promulgated by the Director.
(i) All food, drug, device and cosmetic Good Manufacturing Practices Regulations and supplements thereto or revisions thereof adopted under the authority of Federal Food, Drug and Cosmetic Act are the food, drug, device and cosmetic Good Manufacturing Practices Regulations in this State, except insofar as modified or rejected by regulations promulgated by the Director.
(j) A federal regulation automatically adopted pursuant to this Act takes effect in this State on the date it becomes effective as a Federal regulation. No publication or hearing is required. The Director shall promulgate all other proposed regulations in compliance with the requirements of The Illinois Administrative Procedure Act.
(Source: P.A. 84-891.)

(410 ILCS 620/21.1) (from Ch. 56 1/2, par. 521.1)
Sec. 21.1. The Director shall, in accordance with this Act, promulgate rules and standards for manufactured dairy farms, manufactured dairy plants, bulk milk hauler-samplers, bulk milk pickup tanks, certified pasteurizer sealers, and manufactured dairy products.
(Source: P.A. 89-526, eff. 7-19-96.)

(410 ILCS 620/21.2) (from Ch. 56 1/2, par. 521.2)
Sec. 21.2. After July 1, 1986, it shall be unlawful for any person to establish, maintain, conduct or operate a manufactured dairy farm or manufactured dairy plant, or to process milk for manufacturing purposes or manufactured dairy products, or to haul or sample milk for manufacturing purposes within this State, without first obtaining a permit therefor from the Department.
It shall be unlawful for any person to bring into Illinois or distribute in Illinois any ice cream, ice cream mix or frozen desserts produced at a plant located outside Illinois, unless the plant has first obtained a permit from the Department.
The Department may prescribe and conduct examinations, a portion of which may be written, to test the knowledge of bulk milk hauler-samplers and certified pasteurizer sealers as a condition for awarding permits.
Permits issued by the Department for manufactured dairy plants and certified pasteurizer sealers shall expire on December 31 of each year. Permits issued to bulk milk hauler-samplers shall expire on March 31 of each year.
It is unlawful for any person to own or operate a bulk milk pickup tank without first obtaining a permit from the Department. Permits issued by the Department for bulk milk pickup tanks shall have no expiration date and shall remain valid unless revoked by the Department for noncompliance with the rules promulgated under this Act or the bulk milk pickup tank is transferred or removed from service.
Permits issued for manufactured dairy farms shall have no expiration date and shall remain valid indefinitely unless revoked by the Department for noncompliance with the rules promulgated under this Act or discontinuation of the dairy farm operation for which a permit was issued.
Applications for original permits or renewals shall be made on forms furnished by the Department. Each application shall contain: (1) the name and address of the applicant or names and addresses of the partners if the applicant is a partnership, or the names and addresses of the officers if the applicant is a corporation, or the names and addresses of all persons having a financial interest therein if the applicant is a group of individuals, association or trust; and (2) the location of the manufactured dairy farm, manufactured dairy plant, certified pasteurizer sealer, bulk milk pickup tank, or bulk milk hauler-sampler. A permit shall be valid only in the hands of the person to whom it is issued and shall not be the subject of sale, assignment or other transfer, voluntary or involuntary, nor shall the permit be valid for any premises, bulk milk pickup tank, certified pasteurizer sealer, or bulk milk hauler-sampler other than the one for which it was originally issued.
The Department shall charge a fee of $100 for each permit issued to a manufactured dairy plant, $100 for each permit issued to an out-of-state ice cream, ice cream mix and frozen dessert plant, $25 for each permit issued to a bulk milk hauler-sampler, $25 for each permit issued for a bulk milk pickup tank, and $100 for each certified pasteurizer sealer.
In addition to such fees, the Department shall assess a late fee if an application for renewal of a permit is received after the expiration date of the existing permit. The late fee shall be $50 for a permit issued to a milk plant; $25 for a permit issued to a receiving station, transfer station, or cleaning and sanitizing facility; and $15 for a permit issued to a bulk milk hauler-sampler. All permit fees collected shall be deposited into the Food and Drug Safety Fund.
In addition to such fees, the Department may assess a penalty whenever milk is adulterated with a violative drug residue. The penalty shall be equivalent to the suspension of milk shipment for 48 hours for the first offense and 96 hours for the second and third offense. The Department shall adopt these penalties by rule. Penalties collected by the Department shall be deposited into the Food and Drug Safety Fund.
(Source: P.A. 88-600, eff. 9-1-94; 89-526, eff. 7-19-96.)

(410 ILCS 620/21.3)
Sec. 21.3. Certificates of free sale; health certificates; shellfish certificates.
(a) The Department is authorized, upon request, to issue certificates of free sale, health certificates, or an equivalent, to Illinois food, dairy, drug, cosmetic, or medical device manufacturers, processors, packers, or warehousers. The Department shall charge a fee of $10 for issuing a certificate of free sale, health certificate, or equivalent.
(b) The Department shall issue an Illinois shellfish certificate, upon request, to shellfish firms in compliance with the National Shellfish Sanitation Program Model Ordinance.
(c) This Section applies on and after January 1, 2003.
(Source: P.A. 97-135, eff. 7-14-11.)

(410 ILCS 620/21.4)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 21.4. Catfish labeling.
(a) As used in this Section:
"Catfish" means any species within the family Ictaluridae.
"Menu" means any form from which a customer is offered food and beverage, including, but not limited to, traditional printed listings, white boards, chalkboards, and buffet labels.
"Primarily engaged" means having sales of ready-to-eat food for immediate consumption comprising at least 51% of the total sales, excluding the sale of liquor.
"Restaurant" means any business that is primarily engaged in the sale of ready-to-eat food for immediate consumption.
"Similar fish" means species of fish similar to catfish, but within the families of Siluridae, Clariidae, and Pangasiidae.
(b) A restaurant shall not label a menu item as containing catfish unless the item contains catfish.
(c) An individual may file a complaint alleging a violation of subsection (b) of this Section with the Department of Public Health or a local health department. The complaint must include a copy, electronic copy, or photograph of the menu. After receiving a complaint that meets the requirements of this subsection, the Department of Public Health or local health department shall notify the restaurant in writing that there has been a complaint alleging a violation of subsection (b). The notice must include information concerning the penalties for violating this Section.
If the Department of Public Health or a local health department receives 2 separate complaints for a restaurant that meet the requirements of this subsection, then the Department of Public Health or local health department shall inspect the menu, books, records, and inventory of the restaurant to determine whether, in the Department of Public Health's or local health department's discretion, the item advertised on the restaurant's menu is consistent with the books, records, and inventory of the restaurant.
(d) If a restaurant is found to be in violation of this Section following an inspection under subsection (c) of this Section for the first time, then the Department of Public Health or local health department shall: (1) notify the restaurant in writing that the restaurant must correct the mislabeling within 14 days after receiving the notice and (2) impose a $250 fine upon the restaurant.
The Department of Public Health or local health department shall impose a $1,000 fine upon a restaurant found to be in violation of this Section a second time.
For a restaurant found to be in violation of this Section a third or subsequent time, the Department of Public Health or local health department shall (1) impose a $5,000 fine, (2) suspend the restaurant's license, or (3) both.
(e) A restaurant found to be incorrectly labeling a menu item as containing catfish shall not be held liable for a violation of this Section by reason of the conduct of another if the restaurant relied on the designation provided by the restaurant's supplier, unless the restaurant willfully disregarded information establishing that the designation was false.
If a restaurant's records indicate that it has purchased both catfish and similar fish from its suppliers and the restaurant labels an item on its menu as containing a similar fish, then the restaurant shall not be held liable for a violation of this Section.
(f) The Department of Public Health may adopt any rules necessary to implement this Section.
(Source: P.A. 100-394, eff. 7-1-18.)

(410 ILCS 620/22) (from Ch. 56 1/2, par. 522)
Sec. 22. (a) For purposes of enforcement of this Act, officers or employees designated by the Director, or the Director of Agriculture, where applicable, upon presenting appropriate credentials and a written notice to the owner, operator, agent or most responsible person in charge, are authorized (1) to enter at reasonable times any factory, warehouse or establishment in which food, drugs, devices or cosmetics are manufactured, processed, packed or held for introduction into commerce or after such introduction or to enter any vehicle being used to transport or hold such food, drugs, devices or cosmetics in commerce; and (2) to inspect at reasonable times and within reasonable limits and in a reasonable manner such factory, warehouse, establishment or vehicle and all pertinent equipment, finished and unfinished materials, containers and labeling therein and to obtain samples necessary to the enforcement of this Act. In the case of any factory, warehouse, establishment or consulting laboratory in which prescription drugs are manufactured, processed, packed or held, the inspection shall extend to all things therein (including records, files, papers, processes, controls and facilities) bearing on whether prescription drugs which are adulterated or misbranded within the meaning of this Act or which may not be manufactured, introduced into commerce or sold or offered for sale by reason of any provision of this Act, have been or are being manufactured, processed, packed, transported or held in any such place or otherwise bearing on violation of this Act. No inspection authorized for prescription drugs by the preceding sentence shall extend to (A) financial data, (B) sales data other than shipment data, (C) pricing data, (D) personnel data (other than data as to qualifications of technical and professional personnel performing functions subject to this Act), and (E) research data (other than data, relating to new drugs, antibiotic drugs and new animal drugs subject to reporting and inspection under regulations lawfully issued pursuant to Section 505 (i) or (j) or Section 507 (d) or (g) of the Federal Act, and data, relating to other drugs or devices, which in the case of a new drug or device would be subject to reporting or inspection under lawful regulations issued pursuant to Section 505 (j) or 519 of the Federal Act. A separate notice shall be given for each such inspection, but a notice shall not be required for each entry made during the period covered by the inspection. Each such inspection shall be commenced and completed with reasonable promptness. The provisions of the second sentence of this subsection shall not apply to:
(1) pharmacies which maintain establishments in conformance with Illinois laws regulating the practice of pharmacy and medicine and which are regularly engaged in dispensing prescription drugs or devices, upon prescriptions of practitioners licensed to administer such drugs or devices to patients under the care of such practitioners in the course of their professional practice and which do not, either through a subsidiary or otherwise, manufacture, prepare, propagate, repackage, compound, process or distribute drugs or devices for sale other than in the regular course of their business of dispensing or selling drugs or devices at retail;
(2) practitioners licensed by law to prescribe or administer drugs or prescribe or use devices and who manufacture, prepare, propagate, repackage, compound, process or distribute drugs or devices solely for use in the course of their professional practice;
(3) persons who manufacture, prepare, propagate, repackage, compound, process or distribute drugs or devices solely for use in research, teaching or chemical analysis and not for sale;
(4) such other classes of persons as the Director may by regulation exempt from the application of this Section upon a finding that inspection as applied to such classes of persons in accordance with this Section is not necessary for the protection of the public health.
(b) An authorized agent making an inspection under subsection (a) for purposes of enforcing the requirements applicable to infant formulas shall be permitted, at all reasonable times, to have access to and to copy and verify any records (1) bearing on whether the infant formula manufactured or held in the facility inspected meets the requirements of this Act, or (2) required to be maintained under provisions of this Act.
(c) Upon completion of any such inspection of a factory, warehouse, consulting laboratory or other establishment and prior to leaving the premises, the officer or employee making the inspection shall give to the owner, operator, agent or most responsible person in charge a report in writing setting forth any conditions or practices observed by him which in his judgment indicate that any food, drug, device or cosmetic in such establishment (1) consists in whole or in part of any filthy, putrid or decomposed substance or (2) has been prepared, packed or held under unsanitary conditions whereby it may have become contaminated with filth or whereby it may have been rendered injurious to health. A copy of such report shall be sent promptly to the Director.
(d) If the officer or employee making any such inspection of a factory, warehouse or other establishment has obtained any sample in the course of the inspection, upon completion of the inspection and prior to leaving the premises he shall give to the owner, operator, agent or most responsible person in charge a receipt describing the samples obtained.
(e) When in the course of any such inspection of a factory or other establishment where food is manufactured, processed or packed, the officer or employee making the inspection obtains a sample of any such food and an analysis is made of such sample for the purpose of ascertaining whether such food consists in whole or in part of any filthy, putrid or decomposed substance or is otherwise unfit for food, a copy of the results of such analysis shall be furnished promptly to the owner, operator, agent or most responsible person in charge.
(f) Every person required under this Act or Section 519 or 520(q) of the Federal Act to maintain records and every person who is in charge or custody of such records shall, upon request of an authorized agent designated by the Director, permit such authorized agent at all reasonable times to have access and to copy and verify such records.
(g) For the purpose of enforcing the provisions of this Act, carriers engaged in commerce, and persons receiving food, drugs, devices or cosmetics in commerce or holding such articles so received, shall, upon the request of an authorized agent duly designated by the Director, permit such authorized agent, at reasonable times, to have access to and to copy all records showing the movement in commerce of any food, drug, device or cosmetic, or the holding thereof during or after such movement, and the quantity, shipper and consignee thereof; and it shall be unlawful for any such carrier or person to fail to permit such access to and copying of any such record so requested when such request is accompanied by a statement in writing specifying the nature or kind of food, drug, device or cosmetic to which such request relates. Carriers shall not be subject to the other provisions of this Act by reason of their receipt, carriage, holding or delivery of food, drugs, devices or cosmetics in the usual course of business as carriers.
(Source: P.A. 84-891.)

(410 ILCS 620/22.1) (from Ch. 56 1/2, par. 522.1)
Sec. 22.1. The provisions of the Illinois Administrative Procedure Act are hereby expressly adopted and shall apply to all administrative rules and procedures of the Director of the Department of Public Health under this Act, except that Section 5-35 of the Illinois Administrative Procedure Act relating to procedures for rule-making does not apply to the adoption of any rule required by federal law in connection with which the Department is precluded by law from exercising any discretion.
(Source: P.A. 88-45.)

(410 ILCS 620/22.2) (from Ch. 56 1/2, par. 522.2)
Sec. 22.2. All final administrative decisions of the Department hereunder shall be subject to judicial review pursuant to the provisions of the "Administrative Review Law", and the rules adopted pursuant thereto. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 84-891.)

(410 ILCS 620/22.3) (from Ch. 56 1/2, par. 522.3)
Sec. 22.3. The Director after notice and opportunity for hearing to the applicant or permit holder may deny, suspend, or revoke a permit in any case in which he or she finds that there has been a substantial failure to comply with the provisions of this Act or the standards, rules and regulations established by virtue thereof.
Such notice shall be effected by certified mail or by personal service setting forth the particular reasons for the proposed action and fixing a date, not less than 15 days from the date of such mailing or service, at which time the applicant or permit holder shall be given an opportunity to request a hearing.
The hearing shall be conducted by the Director or by an individual designated in writing by the Director as Hearing Officer to conduct the hearing. On the basis of any such hearing, or upon default of the applicant or permit holder, the Director shall make a determination specifying his or her findings and conclusions. A copy of such determination shall be sent by certified mail or served personally upon the applicant or permit holder.
The procedure governing hearings authorized by this Section shall be in accordance with rules promulgated by the Department. A full and complete record shall be kept of all proceedings, including the notice of hearing, complaint, and all other documents in the nature of pleadings, written motions filed in the proceedings, and the report and orders of the Director and Hearing Officer. All testimony shall be reported but need not be transcribed unless the decision is sought to be reviewed pursuant to the "Administrative Review Law". A copy or copies of the transcript may be obtained by any interested party on payment of the cost of preparing such copy or copies. The Director or Hearing Officer shall, upon his or her own motion or upon the written request of any party to the proceeding, issue subpoenas requiring the attendance and the giving of testimony by witnesses, and subpoenas duces tecum requiring the production of books, papers, records or memoranda. All subpoenas and subpoenas duces tecum issued under this Act may be served by any person of legal age. The fees of witnesses for attendance and travel shall be the same as the fees of witnesses before a circuit court of this State, such fees to be paid when the witness is excused from further attendance. When the witness is subpoenaed at the request of the Director or Hearing Officer, such fees shall be paid in the same manner as other expenses of the Department, and when the witness is subpoenaed at the request of any other party to any such proceeding the Department may require that the cost of service of the subpoena or subpoena duces tecum and the fee of the witness be borne by the party upon whose request the witness is summoned. In such case, the Department in its discretion, may require a deposit to cover the cost of such service and witness fees. A subpoena or subpoena duces tecum issued under this Act shall be served in the same manner as a subpoena issued by a circuit court.
Any circuit court of this State, upon the application of the Director, or upon the application of any other party to the proceeding, may, in its discretion, compel the attendance of witnesses, the production of books, papers, records or memoranda and the giving of testimony before the Director or Hearing Officer conducting an investigation or hearing authorized by this Act in the same manner as production of evidence may be compelled before the court.
The Director or Hearing Officer, or any party in an investigation or hearing before the Department, may cause the depositions of witnesses within the State to be taken in the manner prescribed by the Supreme Court Rules for like depositions in civil actions in courts of this State, and to that end may compel the attendance of witnesses and the production of books, papers, records or memoranda.
(Source: P.A. 84-891.)

(410 ILCS 620/22.4) (from Ch. 56 1/2, par. 522.4)
Sec. 22.4. Food and Drug Safety Fund. There is created in the State Treasury a special fund to be known as the Food and Drug Safety Fund. All subscription, fine, and permit fees, certificate fees, and other moneys collected by the Department of Public Health under this Act shall be deposited into the Fund. Subject to appropriation by the General Assembly, moneys deposited into this Fund shall be made available to the Department of Public Health to administer Department activities related to food safety, drug safety, milk safety, or drug product selection. All interest that accrues on the moneys in the Fund shall be deposited into the Fund.
(Source: P.A. 92-769, eff. 1-1-03.)

(410 ILCS 620/23) (from Ch. 56 1/2, par. 523)
Sec. 23. (a) The Director may cause to be published from time to time reports summarizing all judgments and court orders which have been rendered under this Act, including the nature of the charge and the disposition thereof.
(b) The Director may also cause to be disseminated such information regarding food, drugs, devices and cosmetics as the Director deems necessary in the interest of public health and the protection of the consumer against fraud. Nothing in this Section shall be construed to prohibit the Director from collecting, reporting and illustrating the results of the investigations of the Director.
(Source: P.A. 84-452.)

(410 ILCS 620/24) (from Ch. 56 1/2, par. 524)
Sec. 24. Nothing in this Act shall be construed to limit or repeal any provisions of the Illinois Controlled Substances Act or the Methamphetamine Control and Community Protection Act.
(Source: P.A. 94-556, eff. 9-11-05.)

(410 ILCS 620/25) (from Ch. 56 1/2, par. 525)
Sec. 25. Notwithstanding any provisions to the contrary in this Act, the Director of Agriculture has exclusive jurisdiction to enforce Section 9 as to standards of identity, quantity and fill of container for foods, Sections 3.6, 3.9, 3.10, 3.12, 3.14, 3.16, 3.17, 3.21, 6, 10, 14, 17.1 and 22 as they relate to new animal drugs or animal feeds, subsections (d), (e), (h) (1) and (h) (2) of Section 11 and subsection (1) of Section 12.1 of this Act.
(Source: P.A. 84-891.)

(410 ILCS 620/26) (from Ch. 56 1/2, par. 526)
Sec. 26. If any provision of this Act is declared unconstitutional or the applicability thereof to any person or circumstances is held invalid, the constitutionality of the remainder of the Act and applicability thereof to other persons and circumstances shall not be affected thereby.
(Source: Laws 1967, p. 959.)

(410 ILCS 620/27)
Sec. 27. Honey. Notwithstanding any other provision of this Act, the Department may not regulate honey that is in the comb or that is removed from the comb and in an unadulterated condition; both forms of honey are exempt from the provisions of this Act.
(Source: P.A. 96-1028, eff. 1-1-11.)



410 ILCS 625/ - Food Handling Regulation Enforcement Act.

(410 ILCS 625/0.01) (from Ch. 56 1/2, par. 330)
Sec. 0.01. Short title. This Act may be cited as the Food Handling Regulation Enforcement Act.
(Source: P.A. 86-1324.)

(410 ILCS 625/1) (from Ch. 56 1/2, par. 331)
Sec. 1. Any business establishment dealing in the sale of food items which does not comply with existing state laws relating to food handling or does not comply with the health and food handling regulations of any local governmental unit having jurisdiction of such establishment may be enjoined from doing business in the following manner: the Department of Public Health of the State of Illinois or local departments of health may seek an injunction in the circuit court for the county in which such establishment is located. Such injunction, if granted, shall prohibit such business establishment from selling food items until it complies with any applicable state laws or regulations of a local governmental agency. However, no injunction may be sought or granted before July 1, 1980, to enforce any rule or regulation requiring a food service establishment to have one or more persons who are certified in food service sanitation.
The local department of health shall file a written report with the Illinois Department of Public Health within 10 days after seeking an injunction against a business establishment dealing in the sale of food items.
(Source: P.A. 80-1295.)

(410 ILCS 625/2) (from Ch. 56 1/2, par. 332)
Sec. 2. Nothing in this Act shall be construed as limiting or changing any other penalties which any such business establishment may incur under any other law or local ordinance or resolution.
(Source: Laws 1963, p. 3471.)

(410 ILCS 625/3) (from Ch. 56 1/2, par. 333)
Sec. 3. Each food service establishment shall be under the operational supervision of a certified food service sanitation manager in accordance with rules promulgated under this Act.
By July 1, 1990, the Director of the Department of Public Health in accordance with this Act, shall promulgate rules for the education, examination, and certification of food service establishment managers and instructors of the food service sanitation manager certification education programs. Beginning January 1, 2018, any individual who has completed a minimum of 8 hours of Department-approved training for food service sanitation manager certification, inclusive of the examination, and received a passing score on the examination set by the certification exam provider accredited under standards developed and adopted by the Conference for Food Protection or its successor organization, shall be considered to be a certified food service sanitation manager. Beginning January 1, 2018, any individual who has completed a minimum of 8 hours of Department-approved training for food service sanitation manager instructor certification, inclusive of the examination, and received a passing score on the examination set by the certification exam provider accredited under standards developed and adopted by the Conference for Food Protection or its successor organization, shall be considered to be a certified food service sanitation manager instructor. A food service sanitation manager certificate and a food service sanitation manager instructor certificate issued by the exam provider shall be valid for 5 years and shall not be transferable from the individual to whom it was issued.
For purposes of food service sanitation manager certification, the Department shall accept only training approved by the Department and certification exams accredited under standards developed and adopted by the Conference for Food Protection or its successor.
(Source: P.A. 99-62, eff. 7-16-15; 100-194, eff. 1-1-18.)

(410 ILCS 625/3.05)
Sec. 3.05. Non-restaurant food handler training.
(a) All food handlers not employed by a restaurant as defined in Section 3.06 of this Act, other than someone holding a food service sanitation manager certificate, must receive or obtain training in basic safe food handling principles as outlined in subsection (b) of this Section within 30 days after employment. There is no limit to how many times an employee may take the training. Training is not transferable between individuals or employers. Proof that a food handler has been trained must be available upon reasonable request by a State or local health department inspector and may be in an electronic format.
(b) Food handler training must cover and assess knowledge of the following topics:
(1) The relationship between time and temperature

with respect to foodborne illness, including the relationship between time and temperature and micro-organisms during the various food handling preparation and serving states, and the type, calibration, and use of thermometers in monitoring food temperatures.

(2) The relationship between personal hygiene and

food safety, including the association of hand contact, personal habits and behaviors, and the food handler's health to foodborne illness, and the recognition of how policies, procedures, and management contribute to improved food safety practices.

(3) Methods of preventing food contamination in all

stages of food handling, including terms associated with contamination and potential hazards prior to, during, and after delivery.

(4) Procedures for cleaning and sanitizing equipment

and utensils.

(5) Problems and potential solutions associated with

temperature control, preventing cross-contamination, housekeeping, and maintenance.

(c) Training modules must be approved by the Department. Any and all documents, materials, or information related to a restaurant or business food handler training module submitted to the Department is confidential and shall not be open to public inspection or dissemination and is exempt from disclosure under Section 7 of the Freedom of Information Act. Any modules complying with subsection (b) of this Section and not approved within 180 days after the Department's receipt of the business application shall automatically be considered approved. If a training module has been approved in another state, then it shall automatically be considered approved in Illinois so long as the business provides proof that the training has been approved in another state. Training may be conducted by any means available, including, but not limited to, on-line, computer, classroom, live trainers, remote trainers, and certified food service sanitation managers. Nothing in this subsection (c) shall be construed to require a proctor. There must be at least one commercially available, approved food handler training module at a cost of no more than $15 per employee; if an approved food handler training module is not available at that cost, then the provisions of this Section 3.05 shall not apply.
(d) The regulation of food handler training is considered to be an exclusive function of the State, and local regulation is prohibited. This subsection (d) is a denial and limitation of home rule powers and functions under subsection (h) of Section 6 of Article VII of the Illinois Constitution.
(e) The provisions of this Section apply beginning July 1, 2016. From July 1, 2016 through December 31, 2016, enforcement of the provisions of this Section shall be limited to education and notification of requirements to encourage compliance.
(Source: P.A. 98-566, eff. 8-27-13.)

(410 ILCS 625/3.06)
Sec. 3.06. Food handler training; restaurants.
(a) For the purpose of this Section, "restaurant" means any business that is primarily engaged in the sale of ready-to-eat food for immediate consumption. "Primarily engaged" means having sales of ready-to-eat food for immediate consumption comprising at least 51% of the total sales, excluding the sale of liquor.
(b) Unless otherwise provided, all food handlers employed by a restaurant, other than someone holding a food service sanitation manager certificate, must receive or obtain American National Standards Institute-accredited training in basic safe food handling principles within 30 days after employment and every 3 years thereafter. Notwithstanding the provisions of Section 3.05 of this Act, food handlers employed in nursing homes, licensed day care homes and facilities, hospitals, schools, and long-term care facilities must renew their training every 3 years. There is no limit to how many times an employee may take the training. The training indicated in subsections (e) and (f) of this Section is transferable between employers, but not individuals. The training indicated in subsections (c) and (d) of this Section is not transferable between individuals or employers. Proof that a food handler has been trained must be available upon reasonable request by a State or local health department inspector and may be provided electronically.
(c) If a business with an internal training program is approved in another state prior to the effective date of this amendatory Act of the 98th General Assembly, then the business's training program and assessment shall be automatically approved by the Department upon the business providing proof that the program is approved in said state.
(d) The Department shall approve the training program of any multi-state business or a franchisee, as defined in the Franchise Disclosure Act of 1987, of any multi-state business with a plan that follows the guidelines in subsection (b) of Section 3.05 of this Act and is on file with the Department by August 1, 2017.
(e) If an entity uses an American National Standards Institute food handler training accredited program, that training program shall be automatically approved by the Department.
(f) Certified local health departments in counties serving jurisdictions with a population of 100,000 or less, as reported by the U.S. Census Bureau in the 2010 Census of Population, may have a training program. The training program must meet the requirements of Section 3.05(b) and be approved by the Department. This Section notwithstanding, certified local health departments in the following counties may have a training program:
(1) a county with a population of 677,560 as reported

by the U.S. Census Bureau in the 2010 Census of Population;

(2) a county with a population of 308,760 as reported

by the U.S. Census Bureau in the 2010 Census of Population;

(3) a county with a population of 515,269 as reported

by the U.S. Census Bureau in the 2010 Census of Population;

(4) a county with a population of 114,736 as reported

by the U.S. Census Bureau in the 2010 Census of Population;

(5) a county with a population of 110,768 as reported

by the U.S. Census Bureau in the 2010 Census of Population;

(6) a county with a population of 135,394 as reported

by the U.S. Census Bureau in the 2010 Census of Population.

The certified local health departments in paragraphs (1) through (6) of this subsection (f) must have their training programs on file with the Department no later than 90 days after the effective date of this Act. Any modules that meet the requirements of subsection (b) of Section 3.05 of this Act and are not approved within 180 days after the Department's receipt of the application of the entity seeking to conduct the training shall automatically be considered approved by the Department.
(g) Any and all documents, materials, or information related to a restaurant or business food handler training module submitted to the Department is confidential and shall not be open to public inspection or dissemination and is exempt from disclosure under Section 7 of the Freedom of Information Act. Training may be conducted by any means available, including, but not limited to, on-line, computer, classroom, live trainers, remote trainers, and certified food service sanitation managers. There must be at least one commercially available, approved food handler training module at a cost of no more than $15 per employee; if an approved food handler training module is not available at that cost, then the provisions of this Section 3.06 shall not apply.
(h) The regulation of food handler training is considered to be an exclusive function of the State, and local regulation is prohibited. This subsection (h) is a denial and limitation of home rule powers and functions under subsection (h) of Section 6 of Article VII of the Illinois Constitution.
(i) The provisions of this Section apply beginning July 1, 2014. From July 1, 2014 through December 31, 2014, enforcement of the provisions of this Section shall be limited to education and notification of requirements to encourage compliance.
(Source: P.A. 99-62, eff. 7-16-15; 99-78, eff. 7-20-15; 100-367, eff. 8-25-17.)

(410 ILCS 625/3.1)
Sec. 3.1. Potluck events.
(a) As used in this Section, "potluck event" means an event that meets all of the following conditions:
(1) People are gathered to share food at the event.
(2) There is no compensation provided to people for

bringing food to the event.

(3) There is no charge for any food or beverage

provided at the event.

(4) The event is not conducted for commercial

purposes.

(5) It is generally understood by the participants at

the event that neither the food nor the facilities have been inspected by the State or a local certified public health department.

(6) The event is not held on public property.
(b) Notwithstanding any other provision of law, neither the Department of Public Health nor the health department of a unit of local government may regulate the serving of food that is brought to a potluck event sponsored by a group of individuals or a religious, charitable, or nonprofit organization by individuals attending the potluck event for consumption at the potluck event. Individuals who are not members of a group or organization sponsoring a potluck event may attend the potluck event and consume the food at the event. No fee may be charged for admission to a potluck event that is exempt from regulation under this Section, nor may food be sold at a potluck event that is exempt from regulation under this Section. A business establishment dealing in the sale of food items may not sponsor a potluck event. Potluck event food may not be brought into the kitchen of a business establishment dealing in the sale of food items.
(Source: P.A. 93-1039, eff. 6-1-05.)

(410 ILCS 625/3.2)
Sec. 3.2. Food banks.
(a) For purposes of this Section, "food bank" means a public or charitable institution that maintains an established operation involving the provision of food or edible commodities to food pantries, soup kitchens, hunger relief centers, or other feeding programs that, as an integral part of their normal activities, provide meals or food to needy persons.
(b) All food banks that provide food to feeding programs in Illinois shall provide a list of its member food pantries, soup kitchens, hunger relief centers, and other feeding programs to the State-certified local public health department or departments having jurisdiction in its service area. Food banks must provide this list to local public health departments annually and the listing shall include the following information about each food pantry, soup kitchen, hunger relief center, and other feeding program:
(1) agency name;
(2) type of feeding program;
(3) address;
(4) phone number; and
(5) fax number.
The intent of having food banks provide this information annually to the local public health department is solely for the purpose of ensuring that food recall alerts and other pertinent information will be communicated to food pantries, soup kitchens, hunger relief centers, and other feeding programs in a timely fashion.
(Source: P.A. 95-828, eff. 1-1-09.)

(410 ILCS 625/3.3)
(Text of Section before amendment by P.A. 100-488)
Sec. 3.3. Farmers' markets.
(a) The General Assembly finds as follows:
(1) Farmers' markets, as defined in subsection (b)

of this Section, provide not only a valuable marketplace for farmers and food artisans to sell their products directly to consumers, but also a place for consumers to access fresh fruits, vegetables, and other agricultural products.

(2) Farmers' markets serve as a stimulator for local

economies and for thousands of new businesses every year, allowing farmers to sell directly to consumers and capture the full retail value of their products. They have become important community institutions and have figured in the revitalization of downtown districts and rural communities.

(3) Since 1999, the number of farmers' markets has

tripled and new ones are being established every year. There is a lack of consistent regulation from one county to the next, resulting in confusion and discrepancies between counties regarding how products may be sold.

(4) In 1999, the Department of Public Health

published Technical Information Bulletin/Food #30 in order to outline the food handling and sanitation guidelines required for farmers' markets, producer markets, and other outdoor food sales events.

(5) While this bulletin was revised in 2010, there

continues to be inconsistencies, confusion, and lack of awareness by consumers, farmers, markets, and local health authorities of required guidelines affecting farmers' markets from county to county.

(b) For the purposes of this Section:
"Department" means the Department of Public Health.
"Director" means the Director of Public Health.
"Farmers' market" means a common facility or area where the primary purpose is for farmers to gather to sell a variety of fresh fruits and vegetables and other locally produced farm and food products directly to consumers.
(c) In order to facilitate the orderly and uniform statewide implementation of the standards established in the Department of Public Health's administrative rules for this Section, the Farmers' Market Task Force shall be formed by the Director to assist the Department in implementing statewide administrative regulations for farmers' markets.
(d) This Section does not intend and shall not be construed to limit the power of counties, municipalities, and other local government units to regulate farmers' markets for the protection of the public health, safety, morals, and welfare, including, but not limited to, licensing requirements and time, place, and manner restrictions. This Section provides for a statewide scheme for the orderly and consistent interpretation of the Department of Public Health administrative rules pertaining to the safety of food and food products sold at farmers' markets.
(e) The Farmers' Market Task Force shall consist of at least 24 members appointed within 60 days after August 16, 2011 (the effective date of this Section). Task Force members shall consist of:
(1) one person appointed by the President of the

Senate;

(2) one person appointed by the Minority Leader of

the Senate;

(3) one person appointed by the Speaker of the House

of Representatives;

(4) one person appointed by the Minority Leader of

the House of Representatives;

(5) the Director of Public Health or his or her

designee;

(6) the Director of Agriculture or his or her

designee;

(7) a representative of a general agricultural

production association appointed by the Department of Agriculture;

(8) three representatives of local county public

health departments appointed by the Director and selected from 3 different counties representing each of the northern, central, and southern portions of this State;

(9) four members of the general public who are

engaged in local farmers' markets appointed by the Director of Agriculture;

(10) a representative of an association representing

public health administrators appointed by the Director;

(11) a representative of an organization of public

health departments that serve the City of Chicago and the counties of Cook, DuPage, Kane, Kendall, Lake, McHenry, Will, and Winnebago appointed by the Director;

(12) a representative of a general public health

association appointed by the Director;

(13) the Director of Commerce and Economic

Opportunity or his or her designee;

(14) the Lieutenant Governor or his or her designee;

and

(15) five farmers who sell their farm products at

farmers' markets appointed by the Lieutenant Governor or his or her designee.

Task Force members' terms shall be for a period of 2 years, with ongoing appointments made according to the provisions of this Section.
(f) The Task Force shall be convened by the Director or his or her designee. Members shall elect a Task Force Chair and Co-Chair.
(g) Meetings may be held via conference call, in person, or both. Three members of the Task Force may call a meeting as long as a 5-working-day notification is sent via mail, e-mail, or telephone call to each member of the Task Force.
(h) Members of the Task Force shall serve without compensation.
(i) The Task Force shall undertake a comprehensive and thorough review of the current Statutes and administrative rules that define which products and practices are permitted and which products and practices are not permitted at farmers' markets and to assist the Department in developing statewide administrative regulations for farmers' markets.
(j) The Task Force shall advise the Department regarding the content of any administrative rules adopted under this Section and Sections 3.4, 3.5, and 4 of this Act prior to adoption of the rules. Any administrative rules, except emergency rules adopted pursuant to Section 5-45 of the Illinois Administrative Procedure Act, adopted under this Section without obtaining the advice of the Task Force are null and void. If the Department fails to follow the advice of the Task Force, the Department shall, prior to adopting the rules, transmit a written explanation to the Task Force. If the Task Force, having been asked for its advice, fails to advise the Department within 90 days after receiving the rules for review, the rules shall be considered to have been approved by the Task Force.
(k) The Department of Public Health shall provide staffing support to the Task Force and shall help to prepare, print, and distribute all reports deemed necessary by the Task Force.
(l) The Task Force may request assistance from any entity necessary or useful for the performance of its duties. The Task Force shall issue a report annually to the Secretary of the Senate and the Clerk of the House.
(m) The following provisions shall apply concerning statewide farmers' market food safety guidelines:
(1) The Director, in accordance with this Section,

shall adopt administrative rules (as provided by the Illinois Administrative Procedure Act) for foods found at farmers' markets.

(2) The rules and regulations described in this

Section shall be consistently enforced by local health authorities throughout the State.

(2.5) Notwithstanding any other provision of law

except as provided in this Section, local public health departments and all other units of local government are prohibited from creating sanitation guidelines, rules, or regulations for farmers' markets that are more stringent than those farmers' market sanitation regulations contained in the administrative rules adopted by the Department for the purposes of implementing this Section and Sections 3.4, 3.5, and 4 of this Act. Except as provided for in Sections 3.4 and 4 of this Act, this Section does not intend and shall not be construed to limit the power of local health departments and other government units from requiring licensing and permits for the sale of commercial food products, processed food products, prepared foods, and potentially hazardous foods at farmers' markets or conducting related inspections and enforcement activities, so long as those permits and licenses do not include unreasonable fees or sanitation provisions and rules that are more stringent than those laid out in the administrative rules adopted by the Department for the purposes of implementing this Section and Sections 3.4, 3.5, and 4 of this Act.

(3) In the case of alleged non-compliance with the

provisions described in this Section, local health departments shall issue written notices to vendors and market managers of any noncompliance issues.

(4) Produce and food products coming within the scope

of the provisions of this Section shall include, but not be limited to, raw agricultural products, including fresh fruits and vegetables; popcorn, grains, seeds, beans, and nuts that are whole, unprocessed, unpackaged, and unsprouted; fresh herb springs and dried herbs in bunches; baked goods sold at farmers' markets; cut fruits and vegetables; milk and cheese products; ice cream; syrups; wild and cultivated mushrooms; apple cider and other fruit and vegetable juices; herb vinegar; garlic-in-oil; flavored oils; pickles, relishes, salsas, and other canned or jarred items; shell eggs; meat and poultry; fish; ready-to-eat foods; commercially produced prepackaged food products; and any additional items specified in the administrative rules adopted by the Department to implement Section 3.3 of this Act.

(n) Local health department regulatory guidelines may be applied to foods not often found at farmers' markets, all other food products not regulated by the Department of Agriculture and the Department of Public Health, as well as live animals to be sold at farmers' markets.
(o) The Task Force shall issue annual reports to the Secretary of the Senate and the Clerk of the House with recommendations for the development of administrative rules as specified. The first report shall be issued no later than December 31, 2012.
(p) The Department of Public Health and the Department of Agriculture, in conjunction with the Task Force, shall adopt administrative rules necessary to implement, interpret, and make specific the provisions of this Section, including, but not limited to, rules concerning labels, sanitation, and food product safety according to the realms of their jurisdiction in accordance with subsection (j) of this Section.
(q) The Department and the Task Force shall work together to create a food sampling training and license program as specified in Section 3.4 of this Act.
(Source: P.A. 98-660, eff. 6-23-14; 99-9, eff. 7-10-15; 99-191, eff. 1-1-16; 99-642, eff. 7-28-16.)

(Text of Section after amendment by P.A. 100-488)
Sec. 3.3. Farmers' markets.
(a) The General Assembly finds as follows:
(1) Farmers' markets, as defined in subsection (b)

of this Section, provide not only a valuable marketplace for farmers and food artisans to sell their products directly to consumers, but also a place for consumers to access fresh fruits, vegetables, and other agricultural products.

(2) Farmers' markets serve as a stimulator for local

economies and for thousands of new businesses every year, allowing farmers to sell directly to consumers and capture the full retail value of their products. They have become important community institutions and have figured in the revitalization of downtown districts and rural communities.

(3) Since 1999, the number of farmers' markets has

tripled and new ones are being established every year. There is a lack of consistent regulation from one county to the next, resulting in confusion and discrepancies between counties regarding how products may be sold.

(4) In 1999, the Department of Public Health

published Technical Information Bulletin/Food #30 in order to outline the food handling and sanitation guidelines required for farmers' markets, producer markets, and other outdoor food sales events.

(5) While this bulletin was revised in 2010, there

continues to be inconsistencies, confusion, and lack of awareness by consumers, farmers, markets, and local health authorities of required guidelines affecting farmers' markets from county to county.

(6) Recognizing that farmers' markets serve as small

business incubators and that farmers' profit margins frequently are narrow, even in direct-to-consumer retail, protecting farmers from costs of regulation that are disproportionate to their profits will help ensure the continued viability of these local farms and small businesses.

(b) For the purposes of this Section:
"Department" means the Department of Public Health.
"Director" means the Director of Public Health.
"Farmers' market" means a common facility or area where the primary purpose is for farmers to gather to sell a variety of fresh fruits and vegetables and other locally produced farm and food products directly to consumers.
"Task Force" means the Farmers' Market Task Force.
(c) In order to facilitate the orderly and uniform statewide implementation and affordability of the standards established in the Department administrative rules for this Section, the Farmers' Market Task Force shall be formed by the Director to assist the Department in implementing statewide administrative regulations for farmers' markets.
(d) This Section does not intend and shall not be construed to limit the power of counties, municipalities, and other local government units to regulate farmers' markets for the protection of the public health, safety, morals, and welfare, including, but not limited to, licensing requirements and time, place, and manner restrictions, except as specified in this Act. This Section provides for a statewide scheme for the orderly and consistent interpretation of the Department's administrative rules pertaining to the safety of food and food products sold at farmers' markets.
(e) The Task Force shall consist of at least 24 members appointed within 60 days after August 16, 2011 (the effective date of this Section). Task Force members shall consist of:
(1) one person appointed by the President of the

Senate;

(2) one person appointed by the Minority Leader of

the Senate;

(3) one person appointed by the Speaker of the House

of Representatives;

(4) one person appointed by the Minority Leader of

the House of Representatives;

(5) the Director of Public Health or his or her

designee;

(6) the Director of Agriculture or his or her

designee;

(7) a representative of a general agricultural

production association appointed by the Department of Agriculture;

(8) three representatives of local county public

health departments appointed by the Director and selected from 3 different counties representing each of the northern, central, and southern portions of this State;

(9) four members of the general public who are

engaged in local farmers' markets appointed by the Director of Agriculture;

(10) a representative of an association representing

public health administrators appointed by the Director;

(11) a representative of an organization of public

health departments that serve the City of Chicago and the counties of Cook, DuPage, Kane, Kendall, Lake, McHenry, Will, and Winnebago appointed by the Director;

(12) a representative of a general public health

association appointed by the Director;

(13) the Director of Commerce and Economic

Opportunity or his or her designee;

(14) the Lieutenant Governor or his or her designee;
(15) five farmers who sell their farm products at

farmers' markets appointed by the Lieutenant Governor or his or her designee; and

(16) one person appointed by the Mayor of Chicago.
Task Force members' terms shall be for a period of 2 years, with ongoing appointments made according to the provisions of this Section.
(f) The Task Force shall be convened by the Director or his or her designee. Members shall elect a Task Force Chair and Co-Chair.
(g) Meetings may be held via conference call, in person, or both. Three members of the Task Force may call a meeting as long as a 5-working-day notification is sent via mail, e-mail, or telephone call to each member of the Task Force.
(h) Members of the Task Force shall serve without compensation.
(i) The Task Force shall undertake a comprehensive and thorough review of the current Statutes and administrative rules that define which products and practices are permitted and which products and practices are not permitted at farmers' markets and to assist the Department in developing statewide administrative regulations for farmers' markets.
(j) The Task Force shall advise the Department regarding the content of any administrative rules adopted under this Section and Sections 3.4, 3.5, and 4 of this Act prior to adoption of the rules. Any administrative rules, except emergency rules adopted pursuant to Section 5-45 of the Illinois Administrative Procedure Act, adopted under this Section without obtaining the advice of the Task Force are null and void. If the Department fails to follow the advice of the Task Force, the Department shall, prior to adopting the rules, transmit a written explanation to the Task Force. If the Task Force, having been asked for its advice, fails to advise the Department within 90 days after receiving the rules for review, the rules shall be considered to have been approved by the Task Force.
(k) The Department shall provide staffing support to the Task Force and shall help to prepare, print, and distribute all reports deemed necessary by the Task Force.
(l) The Task Force may request assistance from any entity necessary or useful for the performance of its duties. The Task Force shall issue a report annually to the Secretary of the Senate and the Clerk of the House.
(m) The following provisions shall apply concerning statewide farmers' market food safety guidelines:
(1) The Director, in accordance with this Section,

shall adopt administrative rules (as provided by the Illinois Administrative Procedure Act) for foods found at farmers' markets.

(2) The rules and regulations described in this

Section shall be consistently enforced by local health authorities throughout the State.

(2.5) Notwithstanding any other provision of law

except as provided in this Section, local public health departments and all other units of local government are prohibited from creating sanitation guidelines, rules, or regulations for farmers' markets that are more stringent than those farmers' market sanitation regulations contained in the administrative rules adopted by the Department for the purposes of implementing this Section and Sections 3.4, 3.5, and 4 of this Act. Except as provided for in Sections 3.4 and 4 of this Act, this Section does not intend and shall not be construed to limit the power of local health departments and other government units from requiring licensing and permits for the sale of commercial food products, processed food products, prepared foods, and potentially hazardous foods at farmers' markets or conducting related inspections and enforcement activities, so long as those permits and licenses do not include unreasonable fees or sanitation provisions and rules that are more stringent than those laid out in the administrative rules adopted by the Department for the purposes of implementing this Section and Sections 3.4, 3.5, and 4 of this Act.

(3) In the case of alleged non-compliance with the

provisions described in this Section, local health departments shall issue written notices to vendors and market managers of any noncompliance issues.

(4) Produce and food products coming within the scope

of the provisions of this Section shall include, but not be limited to, raw agricultural products, including fresh fruits and vegetables; popcorn, grains, seeds, beans, and nuts that are whole, unprocessed, unpackaged, and unsprouted; fresh herb springs and dried herbs in bunches; baked goods sold at farmers' markets; cut fruits and vegetables; milk and cheese products; ice cream; syrups; wild and cultivated mushrooms; apple cider and other fruit and vegetable juices; herb vinegar; garlic-in-oil; flavored oils; pickles, relishes, salsas, and other canned or jarred items; shell eggs; meat and poultry; fish; ready-to-eat foods; commercially produced prepackaged food products; and any additional items specified in the administrative rules adopted by the Department to implement Section 3.3 of this Act.

(n) Local health department regulatory guidelines may be applied to foods not often found at farmers' markets, all other food products not regulated by the Department of Agriculture and the Department of Public Health, as well as live animals to be sold at farmers' markets.
(o) The Task Force shall issue annual reports to the Secretary of the Senate and the Clerk of the House with recommendations for the development of administrative rules as specified. The first report shall be issued no later than December 31, 2012.
(p) The Department of Public Health and the Department of Agriculture, in conjunction with the Task Force, shall adopt administrative rules necessary to implement, interpret, and make specific the provisions of this Section, including, but not limited to, rules concerning labels, sanitation, and food product safety according to the realms of their jurisdiction in accordance with subsection (j) of this Section.
(q) The Department and the Task Force shall work together to create a food sampling training and license program as specified in Section 3.4 of this Act.
(r) In addition to any rules adopted pursuant to subsection (p) of this Section, the following provisions shall be applied uniformly throughout the State, including to home rule units, except as otherwise provided in this Act:
(1) Farmers market vendors shall provide effective

means to maintain potentially hazardous food, as defined in Section 4 of this Act, at 41 degrees Fahrenheit or below. As an alternative to mechanical refrigeration, an effectively insulated, hard-sided, cleanable container with sufficient ice or other cooling means that is intended for the storage of potentially hazardous food shall be used. Local health departments shall not limit vendors' choice of refrigeration or cooling equipment and shall not charge a fee for use of such equipment. Local health departments shall not be precluded from requiring an effective alternative form of cooling if a vendor is unable to maintain food at the appropriate temperature.

(2) Handwashing stations may be shared by farmers'

market vendors if handwashing stations are accessible to vendors.

(Source: P.A. 99-9, eff. 7-10-15; 99-191, eff. 1-1-16; 99-642, eff. 7-28-16; 100-488, eff. 6-1-18.)

(410 ILCS 625/3.4)
Sec. 3.4. Product samples.
(a) For the purpose of this Section, "food product sampling" means food product samples distributed free of charge for promotional or educational purposes only.
(b) Notwithstanding any other provision of law, except as provided in subsection (c) of this Section, a vendor who engages in food product sampling at a farmers' market may do so without obtaining a State or local permit to provide those food product samples, provided the vendor complies with the State and local permit requirements to sell the food product to be sampled and with the food preparation, food handling, food storage, and food sampling requirements specified in the administrative rules adopted by the Department to implement Section 3.3 and Section 3.4 of this Act.
The Department of Public Health is instructed to work with the Farmers' Market Task Force as created in Section 3.3 of this Act to establish a food sampling at farmers' market training and certification program to fulfill this requirement. The Department shall adopt rules for the food sampling training and certification program and product sampling requirements at farmers' markets in accordance with subsection (j) of Section 3.3. The Department may charge a reasonable fee for the training and certification program. The Department may delegate or contract authority to administer the food sampling training to other qualified public and private entities.
(c) Notwithstanding the provisions of subsection (b) of this Section, the Department of Public Health, the Department of Agriculture, a local municipal health department, or a certified local health department may inspect a vendor at a farmers' market to ensure compliance with the provisions in this Section. If an imminent health hazard exists or a vendor's product has been found to be misbranded, adulterated, or not in compliance with the permit exemption for vendors pursuant to this Section, then the regulatory authority may invoke cessation of sales until it deems that the situation has been addressed.
(Source: P.A. 98-660, eff. 6-23-14; 99-78, eff. 7-20-15.)

(410 ILCS 625/3.5)
Sec. 3.5. Product origin.
(a) All vendors or booths selling specialty crops and raw agricultural commodities at a farmers' market in Illinois must post at the point of sale a placard or include on a label or packing slip the physical address of the farm or farms on which those products were grown or produced.
Specialty crops and raw agricultural commodities purchased through wholesale or retail markets may be offered for resale at a farmers' market. If the physical address of the farm or farms where the products were grown or produced is unknown, then the vendor must post at the point of sale a placard or include on a label or packing slip the physical address and business name, when applicable, where the products were purchased.
(b) Specialty crops and raw agricultural commodities direct marketed at farmers' markets that do not include a placard at the point of sale or on a label or packing slip stating the physical location of the farm on which those products were grown or produced shall be considered misbranded.
(c) Any related federal rules or regulations adopted through the implementation of the federal Food Safety Modernization Act regarding transparency, traceability, and product origin labeling pertaining to specialty crops and raw agricultural commodities shall supersede the provisions of this Section.
(Source: P.A. 98-660, eff. 6-23-14.)

(410 ILCS 625/3.6)
Sec. 3.6. Home kitchen operation.
(a) For the purpose of this Section, "home kitchen operation" means a person who produces or packages non-potentially hazardous baked goods, as allowed by subsection (a-5), in a kitchen of that person's primary domestic residence for direct sale by the owner or a family member. A home kitchen operation does not include a person who produces or packages non-potentially hazardous baked goods for sale by a religious, charitable, or nonprofit organization for fundraising purposes; the production or packaging of non-potentially hazardous baked goods for these purposes is exempt from the requirements of this Act. The following conditions must be met in order to qualify as a home kitchen operation:
(1) Monthly gross sales do not exceed

$1,000.

(2) The food is a non-potentially

hazardous baked good, as described in Section 4 of this Act.

(3) A notice is provided to the purchaser

that the product was produced in a home kitchen.

(4) The food package is affixed with a label or other

written notice is provided to the purchaser that includes:

(i) the common or usual name of the food product;

and

(ii) allergen labeling as specified in federal

labeling requirements by the United States Food and Drug Administration.

(5) The food is sold directly to the consumer.
(6) The food is stored in the residence where it is

produced or packaged.

(a-5) Baked goods, such as, but not limited to, breads, cookies, cakes, pies, and pastries are allowed. Only high-acid fruit pies that use the following fruits are allowed: apple, apricot, grape, peach, plum, quince, orange, nectarine, tangerine, blackberry, raspberry, blueberry, boysenberry, cherry, cranberry, strawberry, red currants, or a combination of these fruits.
(b) The Department of Public Health or the health department of a unit of local government may inspect a home kitchen operation in the event of a complaint or disease outbreak.
(c) The requirements of this Section apply only to a home kitchen operation located in a municipality, township, or county where the local governing body having the jurisdiction to enforce this Act or the rules adopted under this Act has adopted an ordinance authorizing home kitchen operations.
(Source: P.A. 99-78, eff. 7-20-15; 99-191, eff. 1-1-16; 100-35, eff. 1-1-18.)

(410 ILCS 625/3.7)
Sec. 3.7. Communal kitchen in private residential leasehold.
(a) As used in this Section, "private residential leasehold" means a private residential structure not open to the public which is leased to more than one person and contains a communal kitchen used by the lessees and guests of the lessees.
(b) Notwithstanding any other provision of law, neither the Department of Public Health nor the health department of a unit of local government may regulate the preparing and serving of food in a private residential leasehold that is prepared by or for the lessees and consumed by the lessees and their guests.
(c) This Section does not apply to regulation of private residential leaseholds in municipalities with a population greater than 1,000,000.
(Source: P.A. 100-330, eff. 1-1-18.)

(410 ILCS 625/3.07)
Sec. 3.07. Allergen awareness training.
(a) As used in this Section:
"Certified food service sanitation manager" means a food service sanitation manager certified under Section 3 of this Act.
"Major food allergen" includes milk, eggs, fish, crustaceans, tree nuts, wheat, peanuts, soybeans, and food ingredients that contain protein derived from these foods.
"Primarily engaged" means having sales of ready-to-eat food for immediate consumption comprising at least 51% of the total sales, excluding the sale of liquor.
"Restaurant" means any business that is primarily engaged in the sale of ready-to-eat food for immediate consumption.
(b) Unless otherwise provided, all certified food service sanitation managers employed by a restaurant must receive or obtain training in basic allergen awareness principles within 30 days after employment and every 3 years thereafter. Training programs must be accredited by the American National Standards Institute or another reputable accreditation agency under the ASTM International E2659-09 (Standard Practice for Certificate Programs). There is no limit to how many times an employee may take the training.
(c) Allergen awareness training must cover and assess knowledge of the following topics:
(1) the definition of a food allergy;
(2) the symptoms of an allergic reaction;
(3) the major food allergens;
(4) the dangers of allergens and how to prevent

cross-contact;

(5) the proper cleaning methods to prevent allergen

contamination;

(6) how and when to communicate to guests and staff

about allergens;

(7) the special considerations related to allergens

from workstations and self-serve areas;

(8) how to handle special dietary requests;
(9) dealing with emergencies, including allergic

reactions;

(10) the importance of food labels;
(11) how to handle food deliveries in relation to

allergens;

(12) proper food preparation for guests with food

allergies; and

(13) cleaning and personal hygiene considerations to

prevent contaminating food with allergens.

(d) If an entity uses an allergen awareness training program accredited by the American National Standards Institute or another reputable accreditation agency under the ASTM International E2659-09 (Standard Practice for Certificate Programs), then that training program meets the requirements of this Section. The training indicated in this subsection (d) is transferable between employers, but not individuals.
(e) If a business with an internal training program follows the guidelines in subsection (c), and is approved in another state prior to the effective date of this amendatory Act of the 100th General Assembly, then the business's training program and assessment meets the requirements of the Section. The training indicated in this subsection (e) is not transferable between individuals or employers.
(f) The training program of any multi-state business with a plan that follows the guidelines of subsection (c) meets the requirements of this Section. The training indicated in this subsection (f) is not transferable between individuals or employers.
(g) This Section does not apply to a multi-state business or a franchisee, as defined in the Franchise Disclosure Act of 1987, that has a food handler training program that follows the guidelines in subsection (d) of Section 3.06 of this Act; an individual that receives food handler training in accordance with the rules adopted under this Act; or a Category II facility or Category III facility as defined under 77 Ill. Adm. Code 750.10.
(h) Any and all documents, materials, or information related to a restaurant or business allergen awareness training module is confidential and shall not be open to public inspection or dissemination and is exempt from disclosure under Section 7 of the Freedom of Information Act. Training may be conducted by any means available, including, but not limited to, online, computer, classroom, live trainers, remote trainers, and food service sanitation managers who have successfully completed an approved allergen training. Nothing in this subsection (h) shall be construed to require a proctor. Proof that a food service sanitation manager has been trained must be available upon reasonable request by a State or local health department inspector and may be provided electronically.
(i) The regulation of allergen awareness training is considered to be an exclusive function of the State, and local regulation is prohibited. This subsection (i) is a denial and limitation of home rule powers and functions under subsection (h) of Section 6 of Article VII of the Illinois Constitution.
(j) The provisions of this Section apply beginning January 1, 2018. From January 1, 2018 through July 1, 2018, enforcement of the provisions of this Section shall be limited to education and notification of requirements to encourage compliance.
(Source: P.A. 100-367, eff. 8-25-17.)

(410 ILCS 625/4)
Sec. 4. Cottage food operation.
(a) For the purpose of this Section:
"Cottage food operation" means an operation conducted by a person who produces or packages food or drink, other than foods and drinks listed as prohibited in paragraph (1.5) of subsection (b) of this Section, in a kitchen located in that person's primary domestic residence or another appropriately designed and equipped residential or commercial-style kitchen on that property for direct sale by the owner, a family member, or employee.
"Department" means the Department of Public Health.
"Farmers' market" means a common facility or area where farmers gather to sell a variety of fresh fruits and vegetables and other locally produced farm and food products directly to consumers.
"Main ingredient" means an agricultural product that is the defining or distinctive ingredient in a cottage food product, though not necessarily by predominance of weight.
"Potentially hazardous food" means a food that is potentially hazardous according to the Department's administrative rules. Potentially hazardous food (PHF) in general means a food that requires time and temperature control for safety (TCS) to limit pathogenic microorganism growth or toxin formation.
(b) Notwithstanding any other provision of law and except as provided in subsections (c), (d), and (e) of this Section, neither the Department nor the Department of Agriculture nor the health department of a unit of local government may regulate the transaction of food or drink by a cottage food operation providing that all of the following conditions are met:
(1) (Blank).
(1.5) A cottage food operation may produce homemade

food and drink. However, a cottage food operation, unless properly licensed, certified, and compliant with all requirements to sell a listed food item under the laws and regulations pertinent to that food item, shall not sell or offer to sell the following food items or processed foods containing the following food items, except as indicated:

(A) meat, poultry, fish, seafood, or shellfish;
(B) dairy, except as an ingredient in a

non-potentially hazardous baked good or candy, such as caramel;

(C) eggs, except as an ingredient in a

non-potentially hazardous baked good or in dry noodles;

(D) pumpkin pies, sweet potato pies, cheesecakes,

custard pies, creme pies, and pastries with potentially hazardous fillings or toppings;

(E) garlic in oil;
(F) canned foods, except for fruit jams, fruit

jellies, fruit preserves, fruit butters, and acidified vegetables;

(G) sprouts;
(H) cut leafy greens, except for leafy greens

that are dehydrated or blanched and frozen;

(I) cut fresh tomato or melon;
(J) dehydrated tomato or melon;
(K) frozen cut melon;
(L) wild-harvested, non-cultivated mushrooms; or
(M) alcoholic beverages.
(2) The food is to be sold at a farmers' market, with

the exception that cottage foods that have a locally grown agricultural product as the main ingredient may be sold on the farm where the agricultural product is grown or delivered directly to the consumer.

(3) (Blank).
(4) The food packaging conforms to the labeling

requirements of the Illinois Food, Drug and Cosmetic Act and includes the following information on the label of each of its products:

(A) the name and address of the cottage food

operation;

(B) the common or usual name of the food product;
(C) all ingredients of the food product,

including any colors, artificial flavors, and preservatives, listed in descending order by predominance of weight shown with common or usual names;

(D) the following phrase: "This product was

produced in a home kitchen not subject to public health inspection that may also process common food allergens.";

(E) the date the product was processed; and
(F) allergen labeling as specified in federal

labeling requirements.

(5) The name and residence of the person preparing

and selling products as a cottage food operation is registered with the health department of a unit of local government where the cottage food operation resides. No fees shall be charged for registration. Registration shall be for a minimum period of one year.

(6) The person preparing or packaging products as a

cottage food operation has a Department approved Food Service Sanitation Management Certificate.

(7) At the point of sale a placard is displayed in a

prominent location that states the following: "This product was produced in a home kitchen not subject to public health inspection that may also process common food allergens.".

(c) Notwithstanding the provisions of subsection (b) of this Section, if the Department or the health department of a unit of local government has received a consumer complaint or has reason to believe that an imminent health hazard exists or that a cottage food operation's product has been found to be misbranded, adulterated, or not in compliance with the exception for cottage food operations pursuant to this Section, then it may invoke cessation of sales of cottage food products until it deems that the situation has been addressed to the satisfaction of the Department.
(d) Notwithstanding the provisions of subsection (b) of this Section, a State-certified local public health department may, upon providing a written statement to the Department, regulate the service of food by a cottage food operation. The regulation by a State-certified local public health department may include all of the following requirements:
(1) That the cottage food operation (A) register with

the State-certified local public health department, which shall be for a minimum of one year and include a reasonable fee set by the State-certified local public health department that is no greater than $25 notwithstanding paragraph (5) of subsection (b) of this Section and (B) agree in writing at the time of registration to grant access to the State-certified local public health department to conduct an inspection of the cottage food operation's primary domestic residence in the event of a consumer complaint or foodborne illness outbreak.

(2) That in the event of a consumer complaint or

foodborne illness outbreak the State-certified local public health department is allowed to (A) inspect the premises of the cottage food operation in question and (B) set a reasonable fee for that inspection.

(e) The Department may adopt rules as may be necessary to implement the provisions of this Section.
(Source: P.A. 99-191, eff. 1-1-16; 100-35, eff. 1-1-18.)



410 ILCS 630/ - Food Safety Transportation Act.

(410 ILCS 630/1) (from Ch. 56 1/2, par. 2401)
Sec. 1. This Act may be cited as the Food Safety Transportation Act.
(Source: P.A. 86-1335.)

(410 ILCS 630/2) (from Ch. 56 1/2, par. 2402)
Sec. 2. The purpose of this Act is to protect, promote and preserve the public health and general welfare by providing for the establishment and enforcement of minimum standards for the safe and sanitary transportation of food intended for human consumption.
(Source: P.A. 86-1335.)

(410 ILCS 630/3) (from Ch. 56 1/2, par. 2403)
Sec. 3. (a) It shall be unlawful for any carrier which provides transportation in intrastate commerce by motor vehicle to transport food, drugs, devices or cosmetics as defined in Sections 2.3, 2.4, 2.5 and 2.6 of the Illinois Food, Drug and Cosmetic Act, or food packaging, in any motor vehicle that has, within 2 years before transporting food, drugs, devices, or cosmetics, transported a substance which would render a food adulterated within the meaning of Section 10 of the Illinois Food, Drug and Cosmetic Act.
(b) For purposes of this Act, food packaging is defined as those articles which are constructed wholly, in part, or in combination from paper, paperboard, molded pulp, plastic, metals, coating or similar materials having a food product contact surface and used in the packaging, handling, storage or serving of food and food products and which are intended for one use only.
(c) This Act shall not apply to delivery vehicles which transport mixed loads of prepackaged food and non-food items of a type covered by the United States Department of Transportation package performance standards.
(d) This Act shall not apply to vehicles that transport only food not for human consumption.
(e) This Act shall not apply to the transportation of raw agricultural commodities by the producer from the producer's own agricultural, horticultural, or livestock raising operation to the first point of delivery.
(Source: P.A. 86-1335.)

(410 ILCS 630/4) (from Ch. 56 1/2, par. 2404)
Sec. 4. Any person who violates this Act shall be guilty of a business offense and fined a sum of not less than $1,000 nor more than $2,500.
(Source: P.A. 86-1335.)

(410 ILCS 630/5) (from Ch. 56 1/2, par. 2405)
Sec. 5. This Act takes effect upon becoming law.
(Source: P.A. 86-1335.)



410 ILCS 635/ - Grade A Pasteurized Milk and Milk Products Act.

(410 ILCS 635/1) (from Ch. 56 1/2, par. 2201)
Sec. 1. This Act shall be known and may be cited as the "Grade A Pasteurized Milk and Milk Products Act".
(Source: P.A. 83-102.)

(410 ILCS 635/2) (from Ch. 56 1/2, par. 2202)
Sec. 2. The purpose of this Act is to protect, promote, and preserve the public health and general welfare by providing for the establishment and enforcement of minimum standards for cleanliness and safe sanitation practices for all Grade A milk and milk products and to provide for inspection and issuance of permits to operators of dairy farms, milk plants, receiving stations, transfer stations, milk hauler-samplers, milk tank trucks, and certified pasteurizer sealers.
(Source: P.A. 92-216, eff. 1-1-02.)

(410 ILCS 635/3) (from Ch. 56 1/2, par. 2203)
Sec. 3. Definitions.
(a) As used in this Act "Grade A" means that milk and milk products are produced and processed in accordance with the current Grade "A" Pasteurized Milk Ordinance as adopted by the National Conference on Interstate Milk Shipments and the United States Public Health Service - Food and Drug Administration and all other applicable federal regulations. The term Grade A is applicable to "dairy farm", "milk hauler-sampler", "milk plant", "milk product", "receiving station", "transfer station", "milk tank truck", and "certified pasteurizer sealer" whenever used in this Act.
(b) Unless the context clearly indicates otherwise, terms have the meaning ascribed as follows:
(1) (Blank).
(2) "Milk" means the milk of cows, goats, sheep,

water buffalo, or other hooved mammals, provided that it must be labeled in accordance with the current Grade "A" Pasteurized Milk Ordinance as adopted by the United States Public Health Service - Food and Drug Administration, and includes skim milk and cream. The Grade "A" Pasteurized Milk Ordinance labeling requirement does not apply to unpasteurized milk produced and distributed in accordance with Section 8 of this Act and Department rules.

(3) (Blank).
(4) (Blank).
(5) "Receiving station" means any place, premise, or

establishment where raw milk is received, collected, handled, stored or cooled and prepared for further transporting.

(6) "Transfer station" means any place, premise, or

establishment where milk or milk products are transferred directly from one milk tank truck to another.

(7) "Department" means the Illinois Department of

Public Health.

(8) "Director" means the Director of the Illinois

Department of Public Health.

(9) "Embargo or hold for investigation" means a

detention or seizure designed to deny the use of milk or milk products which may be unwholesome or to prohibit the use of equipment which may result in contaminated or unwholesome milk or dairy products.

(10) "Imminent hazard to the public health" means any

hazard to the public health when the evidence is sufficient to show that a product or practice, posing or contributing to a significant threat of danger to health, creates or may create a public health situation (1) that should be corrected immediately to prevent injury and (2) that should not be permitted to continue while a hearing or other formal proceeding is being held.

(11) "Person" means any individual, group of

individuals, association, trust, partnership, corporation, person doing business under an assumed name, the State of Illinois, or any political subdivision or department thereof, or any other entity.

(12) "Enforcing agency" means the Illinois Department

of Public Health or a unit of local government electing to administer and enforce this Act as provided for in this Act.

(13) "Permit" means a document awarded to a person

for compliance with the provisions of and under conditions set forth in this Act.

(14) (Blank).
(15) (Blank).
(16) (Blank).
(17) "Certified pasteurizer sealer" means a person

who has satisfactorily completed a course of instruction and has demonstrated the ability to satisfactorily conduct all pasteurization control tests, as required by rules adopted by the Department.

(18) "Unpasteurized milk" means milk that has not

been pasteurized or homogenized in accordance with the Grade "A" Pasteurized Milk Ordinance as adopted by the United States Public Health Service - Food and Drug Administration and is not subject to the labeling requirements of the Ordinance.

(Source: P.A. 98-958, eff. 1-1-15; 99-304, eff. 1-1-16.)

(410 ILCS 635/4) (from Ch. 56 1/2, par. 2204)
Sec. 4. The Illinois Department of Public Health shall administer and enforce this Act. However, any local unit of government with a population of 1,000,000 or more and having or contracting with a health department with a qualified administrative and inspectional staff meeting the personnel standards promulgated by the Illinois Department of Public Health, may administer and enforce this Act by adopting an ordinance containing provisions for enforcement and penalties, and adopting by reference the rules and regulations promulgated and amended from time to time by the Department under the authority of this Act. A local unit of government that is so qualified and elects to administer and enforce this Act shall furnish the Department a copy of its ordinance and the names and qualifications of the employees required by this Act. When it is determined by the Department that the local unit of government is not administering or enforcing the approved local ordinance in an approved manner, such local unit of government shall be notified in writing and given a reasonable time to improve its administration and enforcement of the approved ordinance. During this time period, the Department may make inspections or take enforcement action as necessary to insure compliance with the provisions of this Act. If after such notice and time allowed the local unit of government is unable to administer and enforce the approved ordinance in an approved manner, the approval to administer and enforce this Act shall be revoked and the administration and enforcement of this Act shall revert to the Department.
Dairy farms, milk plants, receiving stations, cleaning and sanitizing facilities, transfer stations, and milk hauler-samplers in jurisdictions under a local ordinance at the time of the effective date of this Act will be subject to the local ordinance in lieu of this Act until July 1, 1986, or until the date prior to July 1, 1986, when the local ordinance is brought into compliance with this Act.
(Source: P.A. 89-526, eff. 7-19-96.)

(410 ILCS 635/5) (from Ch. 56 1/2, par. 2205)
Sec. 5. After the effective date of this Act, it shall be unlawful for any person to establish, maintain, conduct, or operate a dairy farm, milk plant, receiving station, or transfer station processing milk or milk products, to establish and operate a cleaning and sanitizing facility or milk tank truck, to haul or sample milk, or to act as a certified pasteurizer sealer within this State, or to bring into and distribute from out-of-state milk and milk products without first obtaining a permit therefor from the Department.
The Department may prescribe and conduct examinations, a portion of which may be written, to test the knowledge of milk hauler-samplers and certified pasteurizer sealers as a condition for awarding permits.
Permits issued by the Department for certified pasteurizer sealers, cleaning and sanitizing facilities, milk plants, and receiving or transfer stations shall expire on December 31 of each year. Permits issued to milk hauler-samplers shall expire on March 31 of each year. Permits issued for milk tank trucks shall remain valid indefinitely unless revoked by the Department for noncompliance with the rules promulgated under this Act or the milk tank truck is transferred or removed from service. Permits issued for dairy farms shall have no expiration date and shall remain valid indefinitely unless revoked by the Department for noncompliance with the rules promulgated under this Act or discontinuation of the dairy farm operation for which a permit was issued.
Applications for original permits or renewals shall be made on forms furnished by the Department. Each application shall contain: (1) the name and address of the applicant or names and addresses of the partners if the applicant is a partnership, or the names and addresses of the officers if the applicant is a corporation, or the names and addresses of all persons having a financial interest therein if the applicant is a group of individuals, association or trust; and (2) the location of the plant, station, cleaning and sanitizing facility, certified pasteurizer sealer, milk tank truck, or milk hauler-sampler. A permit shall be valid only in the hands of the person to whom it is issued and shall not be the subject of sale, assignment or other transfer, voluntary or involuntary, nor shall the permit be valid for any premises, milk tank truck, certified pasteurizer sealer, or milk hauler-sampler other than the one for which originally issued.
(Source: P.A. 92-216, eff. 1-1-02.)

(410 ILCS 635/5.1) (from Ch. 56 1/2, par. 2205.1)
Sec. 5.1. (a) The Department shall charge a fee of $100 for each permit issued to a milk plant; $50 for each permit issued to a receiving station, transfer station, or cleaning and sanitizing facility; $25 for each permit issued to a milk hauler-sampler; $25 for each permit issued for a milk tank truck; and $100 for each certified pasteurizer sealer. In addition to such fees, the Department shall assess a late fee if an application for renewal of a permit is received after the expiration date of the existing permit. The late fee shall be $50 for a permit issued to a milk plant; $25 for a permit issued to a receiving station, transfer station, or cleaning and sanitizing facility; and $15 for a permit issued to a milk hauler-sampler.
(b) All permit fees charged under this Section shall be deposited into the Food and Drug Safety Fund.
(Source: P.A. 92-216, eff. 1-1-02.)

(410 ILCS 635/6) (from Ch. 56 1/2, par. 2206)
Sec. 6. If the Department finds that a dairy farm, milk hauler-sampler, milk plant, cleaning and sanitizing facility, receiving station, transfer station, milk tank truck, or pasteurizer sealer for which a permit is sought is not in compliance with the provisions of this Act or the rules and regulations relating thereto, but that such dairy farm, milk plant, cleaning and sanitizing facility, transfer or receiving station, milk tank truck, milk hauler-sampler, or pasteurizer sealer may operate without undue prejudice to the public health, the Department may issue a conditional permit setting forth the conditions on which the permit is issued, the manner in which the dairy farm, milk plant, cleaning and sanitizing facility, transfer or receiving station, milk tank truck, milk hauler-sampler, or pasteurizer sealer fails to comply with the Act and such rules and regulations and shall set forth the time, not to exceed 90 days, within which the applicant must make any changes or corrections necessary in order for such dairy farm, milk plant, cleaning and sanitizing facility, transfer or receiving station, milk tank truck, milk hauler-sampler, or pasteurizer sealer to fully comply with this Act and the rules and regulations relating thereto.
(Source: P.A. 92-216, eff. 1-1-02.)

(410 ILCS 635/7) (from Ch. 56 1/2, par. 2207)
Sec. 7. After the effective date of this Act, properly prepared plans for all dairy farm milking facilities, transfer stations, receiving stations, cleaning and sanitizing facilities and milk plants regulated under this Act which are hereafter constructed, reconstructed, or extensively altered shall be submitted to the enforcing agency for written approval before work is begun.
(Source: P.A. 84-910.)

(410 ILCS 635/8) (from Ch. 56 1/2, par. 2208)
Sec. 8. After the effective date of this Act, no person shall sell or distribute, offer to sell or distribute any milk or milk product for human use or consumption unless such milk or milk product has been pasteurized and has been produced and processed in accordance with rules and regulations promulgated by the Department.
The term "sell or distribute for use or consumption" means to sell or distribute to a person for human use or consumption and not for processing or resale in any form.
The pasteurization requirement of this Section shall not be applicable to milk produced in accordance with Department rules and regulations if sold or distributed on the premises of the dairy farm.
(Source: P.A. 83-102.)

(410 ILCS 635/9) (from Ch. 56 1/2, par. 2209)
Sec. 9. All permits for farms, plants or stations as provided for in this Act shall be displayed in a conspicuous place for public view within or on the premises. A sticker or decal identifying the permit number must be displayed on the milk tank truck immediately adjacent to the manufacturer's identification plate. A milk hauler-sampler shall maintain upon his person his permit or renewal at all such times as he is operating a milk tank truck or collecting a sample. A certified pasteurizer sealer shall maintain upon his or her person his or her permit or renewal at all times during which he or she is testing a pasteurizer.
(Source: P.A. 92-216, eff. 1-1-02.)

(410 ILCS 635/10) (from Ch. 56 1/2, par. 2210)
Sec. 10. After proper identification, authorized representatives of the enforcing agency are authorized and shall have the power to enter, at reasonable times, all dairy farms, milk plants, cleaning and sanitizing facilities, receiving stations, transfer stations, or vehicles used to transport milk and milk products under its jurisdiction, for the purpose of inspecting, sampling, and investigating conditions relating to the enforcement of this Act and the rules and regulations promulgated hereunder.
The enforcing agency has the responsibility to prevent the distribution of adulterated milk and milk products and to inform the public of adulterated milk and milk products already in commerce. In response to a confirmed foodborne outbreak or when a high risk of infection exists, the enforcing agency shall require pathogen testing to be performed on the implicated milk and milk products. At least 4 times during every 6-month period, representatives of the enforcing agency shall collect samples of milk from each milk plant for testing in accordance with the rules adopted under this Act and the Grade A Pasteurized Milk Ordinance. Examination standards and enforcement thereof shall be in accordance with the rules adopted under this Act and the Grade A Pasteurized Milk Ordinance.
Written notice of all violations shall be given to the dairy farm, milk plant, cleaning and sanitizing facility, receiving or transfer station, milk hauler-sampler, milk tank truck, or certified pasteurizer sealer.
(Source: P.A. 98-958, eff. 1-1-15.)

(410 ILCS 635/11) (from Ch. 56 1/2, par. 2211)
Sec. 11. When the enforcing agent has reasonable cause to suspect that a disease has been transmitted from any dairy farm, milk plant, cleaning and sanitizing facility, receiving station or transfer station, owner, operator, employee or milk hauler-sampler, the enforcing agency shall secure a morbidity history of the suspected individual, or make such other investigations as may be indicated and take appropriate action. The enforcing agency may require any or all of the following measures: (a) the immediate exclusion of the individual from the plant, station, cleaning and sanitizing facility, or milk tank truck; (b) the immediate closure of the plant, station, cleaning and sanitizing facility, or milk tank truck under the emergency provision as provided in this Act; (c) the restriction of the individual's services to some production or processing area where there would be no danger of transmitting disease; and (d) the adequate medical and laboratory examinations of the individual, and of his body discharges.
(Source: P.A. 89-526, eff. 7-19-96.)

(410 ILCS 635/12) (from Ch. 56 1/2, par. 2212)
Sec. 12. Whenever the enforcing agency finds that an imminent hazard to the public health exists which requires immediate action to protect the public health, it may, without any administrative procedure to bond, bring an action for immediate injunctive relief to require that such action be taken as the court may deem necessary to meet the emergency, including the closing of the dairy farm, milk plant, receiving or transfer station, cleaning and sanitizing facility, milk hauler-sampler, milk tank truck, or certified pasteurizer sealer or the suspension or revocation of the permit. Notwithstanding any other provision of this Act, such order shall be effective immediately. The court may issue an ex parte order and shall schedule a hearing on the matter no later than 3 working days from the date of the injunction. Where this Act is being enforced by the State of Illinois, the State's Attorney of the county in which the violation occurred or the Attorney General shall bring such actions in the name of the People of the State of Illinois. When, in the opinion of the enforcing agency, such conditions are abated, it may authorize reopening the plant, cleaning and sanitizing facility or station, and the injunctive order shall be dissolved.
(Source: P.A. 92-216, eff. 1-1-02.)

(410 ILCS 635/13) (from Ch. 56 1/2, par. 2213)
Sec. 13. The enforcing agency is authorized to embargo or hold for investigation any milk, milk product or equipment which it may have reason to believe constitutes or may be contributing to a health hazard or violates this Act or the rules and regulations promulgated hereunder. Such milk, milk product or equipment shall not be disposed of until a release is secured from the enforcing agency. The enforcing agency shall complete its action on any such embargoed item within a reasonable time and the plant or station shall be promptly notified of the enforcing agency's decision.
(Source: P.A. 84-910.)

(410 ILCS 635/14) (from Ch. 56 1/2, par. 2214)
Sec. 14. Whenever the enforcing agency finds in any dairy farm, milk plant, receiving station, transfer station or vehicle any milk, milk product or other dairy product which contains any unwholesome substance, or that may be poisonous or deleterious to health or otherwise unsafe, such milk, milk product or other dairy product shall be declared to be a nuisance, the Director or his authorized agent shall condemn or destroy it or in any other manner render the same unsalable as human food.
(Source: P.A. 84-910.)

(410 ILCS 635/14.1) (from Ch. 56 1/2, par. 2214.1)
Sec. 14.1. (a) A milk tank truck used to haul grade A milk or milk products may be used only for that purpose, and may not be used to haul any other substance, except those substances listed pursuant to subsection (c) of this Section.
(b) Milk introduced into any tank truck that has been previously used to haul any chemical or foreign substance, other than grade A milk or milk products, shall be presumed to be contaminated, unwholesome and unfit for human consumption, unless such tank truck was cleaned and sanitized prior to the introduction of the milk according to the standards promulgated by the Department.
(c) The Department shall adopt by rule a listing of those substances other than milk that may be hauled by milk tank trucks into which, after proper cleaning and sanitizing procedures have been completed, milk can be reintroduced without risk of contamination from any residue from the substance. Such list shall not contain any toxic substance.
(d) This Section does not prohibit the use in milk tank trucks of any substance permitted by the Department to be used in the cleaning, sterilization or routine maintenance of milk tank trucks.
(e) The Department shall require the maintenance of a log for each tank truck used to haul milk and other substances. Such logs shall include: (1) the date or dates of each trip taken by the tank truck; (2) the name of the substance hauled by the tank truck; (3) the date the tank truck was cleaned and sanitized; (4) the location where the truck was cleaned and sanitized; and (5) such other information deemed necessary by the Department to enforce this Act. The log for a tank truck shall be available upon request.
(Source: P.A. 84-1069.)

(410 ILCS 635/15) (from Ch. 56 1/2, par. 2215)
Sec. 15. The Department shall, in accordance with the Illinois Administrative Procedure Act, promulgate, publish and adopt rules, regulations and standards as may be necessary for the proper enforcement of this Act. The rules, regulations and standards shall include but not be limited to requirements for dairy farms, milk hauler-samplers, milk tank trucks, milk plants, certified pasteurizer sealers, cleaning and sanitizing facilities, receiving stations and transfer stations.
(Source: P.A. 92-216, eff. 1-1-02.)

(410 ILCS 635/16) (from Ch. 56 1/2, par. 2216)
Sec. 16. Violation; penalty.
(a) Any person who violates this Act or any rule or regulation adopted by the Department under this Act shall be guilty of a Class A misdemeanor and fined a sum of not less than $100, except that a milk hauler-sampler or certified pasteurizer sealer shall be guilty of a Class C misdemeanor. Each day's violation shall constitute a separate offense. The State's Attorney of the county in which the violation occurred or the Attorney General shall bring such actions in the name of the People of the State of Illinois, or may in addition to other remedies provided in this Act, bring action for an injunction to restrain such violations, or to enjoin the operation which caused the violation.
(b) Whenever a person ships milk found to be adulterated with a violative drug residue, a penalty may be assessed equivalent to the suspension of milk shipment for 48 hours for the first offense. A second and third offense may require a penalty equivalent to the suspension of milk shipment for 96 hours. The Department shall adopt these penalties by rule. Penalties collected by the Department shall be deposited into the Food and Drug Safety Fund.
(Source: P.A. 88-600, eff. 9-1-94; 89-526, eff. 7-19-96.)

(410 ILCS 635/17) (from Ch. 56 1/2, par. 2217)
Sec. 17. The Administrative Review Law governs all proceedings for judicial review of final administrative decisions of the Department under this Act. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 83-102.)

(410 ILCS 635/18) (from Ch. 56 1/2, par. 2218)
Sec. 18. The provisions of The Illinois Administrative Procedure Act are adopted and apply to and govern all administrative procedures under this Act.
(Source: P.A. 83-102.)

(410 ILCS 635/19) (from Ch. 56 1/2, par. 2219)
Sec. 19. It is declared to be the law of this State, pursuant to paragraphs (h) and (i) of Section 6 of Article VII of the Illinois Constitution that the regulation of dairy farms, milk plants, cleaning and sanitizing facilities, receiving stations, transfer stations, milk tank trucks, milk hauler-samplers, and certified pasteurizer sealers is an exercise of exclusive State power which may not be exercised concurrently by a home rule unit unless provided otherwise in Section 4 of this Act.
(Source: P.A. 92-216, eff. 1-1-02.)



410 ILCS 637/ - Halal Food Act.

(410 ILCS 637/1)
Sec. 1. Short title. This Act may be cited as the Halal Food Act.
(Source: P.A. 92-394, eff. 1-1-02.)

(410 ILCS 637/5)
Sec. 5. Definitions. As used in this Act:
"Advertise" means to engage in promotional activities including, but not limited to, newspaper, radio, Internet and electronic media, and television advertising; the distribution of fliers and circulars; and the display of window and interior signs.
"Food", "food product", or "food commodity" means any food or food product inspected as required by law, or any food preparation from a source approved by the Department of Agriculture, whether raw or prepared for human consumption, and whether in a solid or liquid state, including, but not limited to, any meat, meat product or meat preparation; any milk, milk product or milk preparation; and any beverage.
"Food commodity in package form" means a food commodity put up or packaged in any manner in advance of sale in units suitable for retail sale and which is not intended for consumption at the point of manufacture.
"Halal" means prepared under and maintained in strict compliance with the laws and customs of the Islamic religion including but not limited to those laws and customs of zabiha/zabeeha (slaughtered according to appropriate Islamic code), and as expressed by reliable recognized Islamic entities and scholars.
(Source: P.A. 92-394, eff. 1-1-02.)

(410 ILCS 637/10)
Sec. 10. Deception prohibited.
(a) It is a Class B misdemeanor for any person to make any oral or written statement that directly or indirectly tends to deceive or otherwise lead a reasonable individual to believe that a non-halal food or food product is halal.
(b) The presence of any non-halal food or food product in any place of business that advertises or represents itself in any manner as selling, offering for sale, preparing, or serving halal food or food products only, is presumptive evidence that the person in possession offers the food or food product for sale in violation of subsection (a).
(c) It shall be a complete defense to a prosecution under subsection (a) that the defendant relied in good faith upon the representations of an animals' farm, slaughterhouse, manufacturer, processor, packer, or distributor, or any person or organization which certifies or represents any food or food product at issue to be halal or as having been prepared under or sanctioned by Islamic religious requirements.
(Source: P.A. 92-394, eff. 1-1-02.)

(410 ILCS 637/15)
Sec. 15. Other offenses concerning halal food. It is a Class B misdemeanor for any person to:
(1) falsely represent any animal sold, grown, or

offered for sale to be grown in a halal way to become food for human consumption;

(2) falsely represent any food sold, prepared,

served, or offered for sale to be halal;

(3) remove or destroy, or cause to be removed or

destroyed, the original means of identification affixed to food commodities to indicate that the food commodities are halal, except that this paragraph (3) may not be construed to prevent the removal of the identification if the commodity is offered for sale as non-halal;

(4) sell, dispose of, or have in his or her

possession for the purpose of resale as halal any food commodity to which an animals' farm or slaughterhouse mark, stamp, tag, brand, label, or other means of identification has been fraudulently attached;

(5) label or identify a food commodity in package

form to be halal or possess such labels or means of identification, unless he or she is the manufacturer or packer of the food commodity in package form;

(6) label or identify an article of food not in

package form to be halal or possess such labels or other means of identification, unless he or she is the manufacturer of the article of food;

(7) falsely label any food commodity in package form

as halal by having or permitting to be inscribed on it, in any language, the words "halal" or "helal", or any other words or symbols, not limited to characters in Arabic writing, which would tend to deceive or otherwise lead a reasonable individual to believe that the commodity is halal;

(8) sell, offer for sale, prepare, or serve in or

from the same place of business both unpackaged non-halal food and unpackaged food he or she represents to be halal unless he or she posts a window sign at the entrance of his or her establishment which states in block letters at least 4 inches in height: "Halal and Non-Halal Foods Sold Here", or "Halal and Non-Halal Foods Served Here", or a statement of similar import;

(9) sell or have in his or her possession for the

purpose of resale as halal any food commodity not having affixed thereto the original animals' farm or slaughterhouse mark, stamp, tag, brand, label, or other means of identification employed to indicate that the food commodity is halal; or

(10) display for sale, in the same show window or

other location on or in his or her place of business, both unpackaged food represented to be halal and unpackaged non-halal food unless he or she:

(A) displays over the halal and non-halal food

signs that read, in clearly visible block letters, "halal food" and "non-halal food", respectively, or, as to the display of meat alone, "halal meat" and "non-halal meat", respectively;

(B) separates the halal food products from the

non-halal food products by keeping the products in separate display cabinets, or by segregating halal items from non-halal items by use of clearly visible dividers; and

(C) slices or otherwise prepares the halal food

products for sale with utensils used solely for halal food items.

(Source: P.A. 92-394, eff. 1-1-02.)

(410 ILCS 637/20)
Sec. 20. Federal law. Nothing in this Act shall be construed to exempt halal food from any provisions of the federal Humane Methods of Slaughter Act of 1978 that may be applicable.
(Source: P.A. 92-394, eff. 1-1-02.)

(410 ILCS 637/90)
Sec. 90. (Amendatory provisions; text omitted).
(Source: P.A. 92-394, eff. 1-1-02; text omitted.)



410 ILCS 640/ - Hearth Baked Bread Act.

(410 ILCS 640/0.01) (from Ch. 56 1/2, par. 288.9)
Sec. 0.01. Short title. This Act may be cited as the Hearth Baked Bread Act.
(Source: P.A. 86-1324.)

(410 ILCS 640/1) (from Ch. 56 1/2, par. 289)
Sec. 1. Foreign-type, hearth-baked bread may be sold at retail in open-end bags.
(Source: Laws 1959, p. 732.)

(410 ILCS 640/2) (from Ch. 56 1/2, par. 290)
Sec. 2. The Department of Public Health shall enforce this Act.
(Source: Laws 1965, p. 2893.)



410 ILCS 642/ - Home Health and Hospice Drug Dispensation and Administration Act.

(410 ILCS 642/1)
Sec. 1. Short title. This Act may be cited as the Home Health and Hospice Drug Dispensation and Administration Act.
(Source: P.A. 94-638, eff. 8-22-05.)

(410 ILCS 642/5)
Sec. 5. Legislative intent. The General Assembly intends to protect the home health care and hospice services patient by allowing authorized nursing employees in the home health and hospice professions to have specified drugs readily available when a patient may require their use.
(Source: P.A. 94-638, eff. 8-22-05.)

(410 ILCS 642/10)
Sec. 10. Definitions. In this Act:
"Authorized nursing employee" means a registered nurse or advanced practice registered nurse, as defined in the Nurse Practice Act, who is employed by a home health agency or hospice licensed in this State.
"Health care professional" means a physician licensed to practice medicine in all its branches, a licensed advanced practice registered nurse, or a licensed physician assistant.
"Home health agency" has the meaning ascribed to it in Section 2.04 of the Home Health, Home Services, and Home Nursing Agency Licensing Act.
"Hospice" means a full hospice, as defined in Section 3 of the Hospice Program Licensing Act.
"Physician" means a physician licensed under the Medical Practice Act of 1987 to practice medicine in all its branches.
(Source: P.A. 99-173, eff. 7-29-15; 100-513, eff. 1-1-18.)

(410 ILCS 642/15)
Sec. 15. Purchase of specified drugs. A home health agency or hospice may purchase sealed portable containers of drugs specified in Section 20 of this Act pursuant to a prescription from its medical director who is a physician or from a health care professional for the purpose of administration to the agency's or hospice's patients under the patient's treating health care professional's orders.
(Source: P.A. 94-638, eff. 8-22-05.)

(410 ILCS 642/20)
Sec. 20. Possession of specified drugs.
(a) A home health agency, hospice, or authorized nursing employee of an agency or hospice, in compliance with this Section, may possess or transport the following specified drugs in a sealed portable container for the purpose of administration to the agency's or hospice's patients pursuant to the patient's treating health care professional's orders:
(1) Sterile saline in a sealed portable container

of a size determined by the dispensing pharmacist.

(2) Sterile water.
(3) Not more than 5 dosage units of any of the

following items in an individually sealed, unused portable container:

(A) Heparin sodium lock flush in a concentration

of 10 units per milliliter or 100 units per milliliter.

(B) Epinephrine HCI solution in a concentration

of one to 1,000.

(4) Not more than 2 dosage units of Diphenhydramine

(Benadryl) 50 milligrams intravenously in an individually sealed, unused portable container, clearly labeled, and placed in a protective carrier.

(Source: P.A. 94-638, eff. 8-22-05.)

(410 ILCS 642/25)
Sec. 25. Proper procedures.
(a) A home health agency, hospice, or authorized nursing employee of an agency or hospice may purchase, possess, or transport drugs listed in Section 20 of this Act in a sealed portable container only if the agency or hospice has established policies and procedures to ensure that:
(1) the container is handled properly with respect

to storage, transportation, and temperature stability;

(2) a drug is removed from the container only on a

health care professional's written or oral order;

(3) the administration of any drug in the container

is performed in accordance with a specific treatment protocol; and

(4) the agency or hospice maintains a written

signature record of the dates and times the container is in the possession of an authorized nursing employee.

(b) An authorized nursing employee of an agency or hospice who administers a drug listed in Section 20 of this Act may administer the drug only in the patient's residence under a treating health care professional's orders in connection with the provision of emergency treatment or the adjustment of parenteral drug therapy.
(c) When an authorized nursing employee of an agency or hospice administers a drug listed in Section 20 of this Act pursuant to a treating health care professional's oral order, the authorized nursing employee or the agency or hospice shall reduce the order to written form and send this written confirmation to the patient's treating health care professional by mail or facsimile transmission, not later than 24 hours after receipt of the order.
(d) A pharmacist who dispenses a sealed portable container under Section 20 of this Act shall ensure that the container:
(1) Is designed to allow access to the contents of

the container only if a tamper-proof seal is broken.

(2) Bears a label that lists the drugs in the

container and provides notice of the container's expiration date, which is the earlier of:

(A) the date that is 6 months after the date on

which the container is dispensed; or

(B) the earliest expiration date of any drug in

the container.

(e) A pharmacy that dispenses a sealed portable container under this Act shall provide written instructions and counsel the authorized nursing employee of a home health agency or hospice on the safe storage, transportation, and temperature stability of the contents of the sealed container.
(Source: P.A. 94-638, eff. 8-22-05.)

(410 ILCS 642/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 94-638, eff. 8-22-05.)



410 ILCS 645/ - Kosher Food Act.

(410 ILCS 645/0.01) (from Ch. 56 1/2, par. 288.01)
Sec. 0.01. Short title. This Act may be cited as the Kosher Food Act.
(Source: P.A. 86-1324.)

(410 ILCS 645/1) (from Ch. 56 1/2, par. 288.1)
Sec. 1. (a) Every person, who, with intent to defraud, sells, or exposes for sale any meat or meat preparations and falsely represents the same to be kosher, whether such meat or meat preparations be raw or prepared for human consumption, or as having been prepared under and of a product or products sanctioned by the certifying organization or the supervising rabbi; or falsely represents any food product or the contents of any food package or container to be so constituted and prepared, by having or permitting to be inscribed thereon the word "kosher" in any language; or in any sign, display or advertisement characterizes his place of business as a "kosher" establishment if non-kosher food products are sold or offered for sale in such place of business; or who, while dealing or purporting to deal in kosher meat or meat preparations, prepares or handles or sells, or causes to be prepared or handled or sold, any food products which, when so prepared or handled or sold together with kosher meat or meat preparations, constitute a violation of the requirements of the certifying organization or the supervising rabbi, and thereby render such kosher meat or meat preparations, so handled or sold in conjunction therewith, non-kosher, or who otherwise in the preparation, handling, and sale of such kosher meat or meat preparations fails to comply with such religious requirements and dietary laws necessary to constitute such meat or meat preparations kosher, or who, without complying with such religious or dietary laws, issues or maintains any sign or advertisement in any language purporting to represent that he sells or deals in kosher meat or meat preparations, shall be deemed guilty of a misdemeanor and subject to the penalty provided for in Section 2 of this Act.
(b) It shall be unlawful to label or designate food or food products with the words parve or pareve knowing that such food or food products contain milk, meat or poultry products rendering such food products impermissible to be used or eaten according to the certifying organization or the supervising rabbi.
(c) Any food commodity in package form which is marked as being certified by an organization, identified on the package by any symbol or is marked as being Kosher shall not be offered for sale by the producer or distributor of such food commodity until 30 days after such producer or distributor shall have registered the name, current address and telephone numbers of the certifying organization or the supervising rabbi with the Illinois Department of Agriculture.
(Source: P.A. 93-134, eff. 1-1-04.)

(410 ILCS 645/2) (from Ch. 56 1/2, par. 288.2)
Sec. 2.
Any person convicted of violating section 1 of this Act, shall for the first offense, be guilty of a Class C misdemeanor and for the second and each subsequent offense shall be guilty of a Class A misdemeanor.
(Source: P.A. 77-2510.)



410 ILCS 647/ - Powdered Caffeine Control and Education Act.

(410 ILCS 647/1)
Sec. 1. Short title. This Act may be cited as the Powdered Caffeine Control and Education Act.
(Source: P.A. 99-50, eff. 1-1-16.)

(410 ILCS 647/5)
Sec. 5. Findings. The General Assembly finds that the United States Food and Drug Administration issued a warning concerning powdered pure caffeine that companies market to consumers. The powder, often sold in bulk, is nearly 100% pure caffeine. Caffeine powder is easily purchased online, including on websites that sell vitamins and supplements. Because the product is unregulated by the United States Food and Drug Administration, health experts indicate that it is nearly impossible to know what dose of caffeine an individual is consuming, even if the powder is measured carefully. While caffeine in small quantities is generally not dangerous for human consumption, large quantities of caffeine can be extremely dangerous, even fatal. The American Academy of Pediatrics discourages the consumption of caffeine and related stimulants by children and adolescents.
(Source: P.A. 99-50, eff. 1-1-16.)

(410 ILCS 647/10)
Sec. 10. Purpose. The purpose of this Act is to ban the sale of powdered pure caffeine to minors within the State in order to protect their health and safety.
(Source: P.A. 99-50, eff. 1-1-16.)

(410 ILCS 647/15)
Sec. 15. Definitions. As used in this Act:
"Person" means any natural person, corporation, partnership, firm, organization, association, or other legal entity.
"Powdered pure caffeine" means any product composed purely of caffeine in a loose powdered form.
(Source: P.A. 99-50, eff. 1-1-16.)

(410 ILCS 647/20)
Sec. 20. Control of the sale of powdered pure caffeine.
(a) No person may sell, offer for sale, give away, or provide free samples of powdered pure caffeine to any person under age 18 located within the State or to any person under age 18 making the purchase from within the State.
(b) The prohibition of subsection (a) of this Section does not apply to the sale of any powdered pure caffeine product that receives explicit approval as safe and effective for its intended use under the federal Food, Drug, and Cosmetic Act or is lawfully marketed under an over-the-counter monograph issued by the United States Food and Drug Administration.
(Source: P.A. 99-50, eff. 1-1-16.)

(410 ILCS 647/25)
Sec. 25. Penalties.
(a) Any person who violates this Act is guilty of a Class A misdemeanor.
(b) For a second or subsequent violation of this Act, a person is guilty of a Class 4 felony.
(Source: P.A. 99-50, eff. 1-1-16.)

(410 ILCS 647/99)
Sec. 99. Effective date. This Act takes effect January 1, 2016.
(Source: P.A. 99-50, eff. 1-1-16.)



410 ILCS 649/ - Right to Try Act.

(410 ILCS 649/1)
Sec. 1. Short title. This Act may be cited as the Right to Try Act.
(Source: P.A. 99-270, eff. 1-1-16.)

(410 ILCS 649/5)
Sec. 5. Findings. The General Assembly finds that the process of approval for investigational drugs, biological products, and devices in the United States often takes many years, and a patient with a terminal illness does not have the luxury of waiting until such drug, product, or device receives final approval from the United States Food and Drug Administration. As a result, the standards of the United States Food and Drug Administration for the use of investigational drugs, biological products, and devices may deny the benefits of potentially life-saving treatments to terminally ill patients. A patient with a terminal illness has a fundamental right to attempt to preserve his or her own life by accessing investigational drugs, biological products, and devices. Whether to use available investigational drugs, biological products, and devices is a decision that rightfully should be made by the patient with a terminal illness in consultation with his or her physician and is not a decision to be made by the government.
(Source: P.A. 99-270, eff. 1-1-16.)

(410 ILCS 649/10)
Sec. 10. Definitions. For the purposes of this Act:
"Accident and health insurer" has the meaning given to that term in Section 126.2 of the Illinois Insurance Code.
"Eligible patient" means a person who:
(1) has a terminal illness;
(2) has considered all other treatment options

approved by the United States Food and Drug Administration;

(3) has received a prescription or recommendation

from his or her physician for an investigational drug, biological product, or device;

(4) has given his or her informed consent in writing

for the use of the investigational drug, biological product, or device or, if he or she is a minor or lacks the mental capacity to provide informed consent, a parent or legal guardian has given informed consent on his or her behalf; and

(5) has documentation from his or her physician

indicating that he or she has met the requirements of this Act.

"Investigational drug, biological product, or device" means a drug, biological product, or device that has successfully completed Phase I of a clinical trial, but has not been approved for general use by the United States Food and Drug Administration.
"Phase I of a clinical trial" means the stage of a clinical trial where an investigational drug, biological product, or device has been tested in a small group for the first time to evaluate its safety, determine a safe dosage range, and identify side effects.
"Terminal illness" means a disease that, without life-sustaining measures, can reasonably be expected to result in death in 24 months or less.
(Source: P.A. 99-270, eff. 1-1-16.)

(410 ILCS 649/15)
Sec. 15. Availability of drugs, biological products, and devices.
(a) A manufacturer of an investigational drug, biological product, or device may make available such drug, product, or device to eligible patients. Nothing in this Act shall be construed to require a manufacturer to make available any drug, product, or device.
(b) A manufacturer may:
(1) provide an investigational drug, biological

product, or device to an eligible patient without receiving compensation; or

(2) require an eligible patient to pay the costs of

or associated with the manufacture of the investigational drug, biological product, or device.

(Source: P.A. 99-270, eff. 1-1-16.)

(410 ILCS 649/20)
Sec. 20. Insurance coverage. An accident and health insurer may choose to provide coverage for the cost of an investigational drug, biological product, or device. Nothing in this Act shall be construed to require an accident and health insurer to provide coverage for the cost of any investigational drug, biological product, or device.
(Source: P.A. 99-270, eff. 1-1-16.)

(410 ILCS 649/25)
Sec. 25. Penalty. Any official, employee, or agent of the State who blocks or attempts to block access by an eligible patient to an investigational drug, biological product, or device shall be guilty of a misdemeanor, punishable by a fine not to exceed $1,500.
(Source: P.A. 99-270, eff. 1-1-16.)

(410 ILCS 649/80)
Sec. 80. (Amendatory provisions; text omitted).
(Source: P.A. 99-270, eff. 1-1-16; text omitted.)

(410 ILCS 649/90)
Sec. 90. (Amendatory provisions; text omitted).
(Source: P.A. 99-270, eff. 1-1-16; text omitted.)



410 ILCS 650/ - Sanitary Food Preparation Act.

(410 ILCS 650/0.01) (from Ch. 56 1/2, par. 66.90)
Sec. 0.01. Short title. This Act may be cited as the Sanitary Food Preparation Act.
(Source: P.A. 86-1324.)

(410 ILCS 650/1) (from Ch. 56 1/2, par. 67)
Sec. 1. That every building, room, basement, inclosure or premises, occupied, used or maintained as a bakery, confectionery, cannery, packing house, slaughter house, creamery, cheese factory, restaurant, hotel, grocery, meat market, or as a factory, shop, warehouse, any public or place or manufacturing establishment used for the preparation, manufacture, packing, storage, sale or distribution of any food as defined by statute, which is intended for sale, shall be properly and adequately lighted, drained, plumbed and ventilated, and shall be conducted with strict regard to the influence of such conditions upon the health of the operatives, employees, clerks, or other persons therein employed, and the purity and wholesomeness of the food therein produced, prepared, manufactured, packed, stored, sold or distributed.
(Source: Laws 1911, p. 528.)

(410 ILCS 650/1.1) (from Ch. 56 1/2, par. 67.1)
Sec. 1.1. (Repealed).
(Source: Repealed by P.A. 88-45.)

(410 ILCS 650/2) (from Ch. 56 1/2, par. 68)
Sec. 2. The floors, sidewalks, ceilings, furniture, receptacles, implements and machinery of every such establishment or place where such food intended for sale is produced, prepared, manufactured, packed, stored, sold or distributed, and all cars, trucks and vehicles used in the transportation of such food products, shall at no time be kept or permitted to remain in an unclean, unhealthful or insanitary condition; and for the purpose of this act, unclean, unhealthful or insanitary conditions shall be deemed to exist if food in the process of production, preparation, manufacture, packing, storing, sale, distribution or transportation is not securely protected from flies, dust, dirt, and, as far as may be necessary by all reasonable means, from all other foreign or injurious contamination; or if the refuse, dirt or waste products subject to decomposition and fermentation incident to the manufacture, preparation, packing, storing, selling, distributing or transportation of such food are not removed daily, or if all trucks, trays, boxes, buckets or other receptacles, or the shutes, platforms, racks, tables, shelves, and knives, saws, cleavers or other utensils, or the machinery used in moving, handling, cutting, chopping, mixing, canning or other processes are not thoroughly cleaned daily; or if the clothing of operatives, employes, clerks or other persons therein employed, is unclean.
(Source: P.A. 80-1495.)

(410 ILCS 650/3) (from Ch. 56 1/2, par. 69)
Sec. 3. The sidewalls and ceilings of every bakery, confectionery, creamery, cheese factory, and hotel or restaurant kitchen shall be so constructed that they can easily be kept clean; and every building, room, basement or inclosure occupied or used for the preparation, manufacture, packing, storage, sale or distribution of food shall have an impermeable floor made of cement or tile laid in cement, brick, wood or other suitable material which can be flushed and washed clean with water.
(Source: Laws 1911, p. 528.)

(410 ILCS 650/4) (from Ch. 56 1/2, par. 70)
Sec. 4. All such factories, buildings, and other places containing food, shall be so provided with proper doors and screens adequate to prevent contamination of the product from flies.
(Source: Laws 1911, p. 528.)

(410 ILCS 650/5) (from Ch. 56 1/2, par. 71)
Sec. 5. Every such building, room, basement, inclosure, or premises occupied, used or maintained for the production, preparation, manufacture, canning, packing, storage, sale or distribution of such food, shall have adequate and convenient toilet rooms, lavatory or lavatories. The toilet rooms shall be separate and apart from the room or rooms where the process of production, preparation, manufacture, packing, storing, canning, selling and distributing is conducted. The floors of such toilet rooms shall be of cement, tile, wood, brick or other non-absorbent material, and shall be washed and scoured daily. Such toilet or toilets shall be furnished with separate ventilating flues and pipes discharging into soil pipes or shall be on the outside of and well removed from the building. Lavatories and wash rooms shall be adjacent to toilet rooms, or when the toilet is outside of the building, the wash room shall be near the exit to the toilet and shall be supplied with soap, running water and towels and shall be maintained in a sanitary condition.
(Source: Laws 1911, p. 528.)

(410 ILCS 650/6) (from Ch. 56 1/2, par. 72)
Sec. 6.
If any such building, room, basement, inclosure or premises occupied, used or maintained for the purposes aforesaid, or if the floors, sidewalls, ceilings, furniture, receptacles, implements, appliances or machinery of any such establishment shall be constructed, kept, maintained, or permitted to remain in a condition contrary to any of the requirements or provisions of the preceding 5 Sections of this Act, the same is hereby declared a nuisance, and any toilet, toilet room, lavatory or wash room as aforesaid, which shall be constructed, kept, maintained or permitted to remain in a condition contrary to the requirements or provisions of Section 5 of this Act, is hereby declared a nuisance; and any car, truck, or vehicle used in the moving or transportation of any food product as aforesaid, which shall be kept or permitted to remain in an unclean, unhealthful or insanitary condition is hereby declared a nuisance. Whoever unlawfully maintains, or allows or permits to exist a nuisance as herein defined shall be guilty of a Class A misdemeanor, and, on conviction thereof, shall be punished as herein provided.
(Source: P.A. 77-2830.)

(410 ILCS 650/7)
Sec. 7. Honey.
(a) For the purpose of this Section, "honey house" means any stationary or portable building or any room or place within a building that is used for the purpose of extracting, processing, or other handling of honey.
(b) Notwithstanding any other provision of this Act, the Department may not regulate honey that is in the comb or that is removed from the comb and in an unadulterated condition; both forms of honey are exempt from the provisions of this Act.
(c) If a producer is engaged in the sale of honey that is left in the comb or removed from the comb in an unadulterated condition at a local market and packs or sells less than 500 gallons of honey produced in this State per year, then the Department may not regulate or inspect the producer's honey house.
(Source: P.A. 96-1028, eff. 1-1-11.)

(410 ILCS 650/8) (from Ch. 56 1/2, par. 74)
Sec. 8. No operative, employe, or other persons shall expectorate on the food or on the utensils or on the floors or sidewalls of any building, room, basement or cellar where the production, preparation, manufacture, packing, storing or sale of any such food is conducted. Operatives, employes, clerks, and all other persons who handle the material from which such food is prepared or the finished product, before beginning work, or after visiting toilet or toilets, shall wash their hands thoroughly in clean water. Whoever fails to observe or violates the provisions of this Section shall be guilty of a petty offense and fined not more than $25.
(Source: P.A. 77-2695.)

(410 ILCS 650/9) (from Ch. 56 1/2, par. 75)
Sec. 9. It shall be unlawful for any person to sleep, or to allow or permit any person to sleep in any work room of a bake shop, kitchen, dining room, confectionery, creamery, cheese factory, or any place where food is prepared for sale, served or sold, unless all foods therein handled are at all times in hermetically sealed packages.
(Source: Laws 1911, p. 528.)

(410 ILCS 650/10) (from Ch. 56 1/2, par. 76)
Sec. 10. Communicable or sexually transmitted disease. It shall be unlawful for any employer to require, allow or permit any person who is affected with any communicable or sexually transmitted disease to work, or for any person so affected to work, in a building, room, basement, inclosure, premises or vehicle occupied or used for the production, preparation, manufacture, packing, storage, sale, distribution, or transportation of food.
(Source: P.A. 89-187, eff. 7-19-95.)

(410 ILCS 650/10.1) (from Ch. 56 1/2, par. 76.1)
Sec. 10.1. It is unlawful for any restaurant to list a particular food product for sale on its menu when such product is not actually sold to consumers, but an imitation or substitute food product is served in its place. If such imitation or substitute food product is served, the menu shall clearly state that the product is imitation or the name of the substitute product. For purposes of this Section "menu" means a list of food products offered for sale at a restaurant.
(Source: P.A. 86-608.)

(410 ILCS 650/11) (from Ch. 56 1/2, par. 77)
Sec. 11. Except as hereinafter provided and as provided in Sections 3.3, 3.4, and 4 of the Food Handling Regulation Enforcement Act, the Department of Public Health shall enforce this Act, and for that purpose it may at all times enter every such building, room, basement, inclosure or premises occupied or used or suspected of being occupied or used for the production, preparation or manufacture for sale, or the storage, sale, distribution or transportation of such food, to inspect the premises and all utensils, fixtures, furniture and machinery used as aforesaid; and if upon inspection any such food producing or distribution establishment, conveyance, or employer, employee, clerk, driver or other person is found to be violating any of the provisions of this Act, or if the production, preparation, manufacture, packing, storage, sale, distribution or transportation of such food is being conducted in a manner detrimental to the health of the employees and operatives, or to the character or quality of the food therein being produced, manufactured, packed, stored, sold, distributed or conveyed, the officer or inspector making the inspection or examination shall report such conditions and violations to the Department. The Department of Agriculture shall have exclusive jurisdiction for the enforcement of this Act insofar as it relates to establishments defined by Section 2.5 of "The Meat and Poultry Inspection Act", approved July 22, 1959, as heretofore or hereafter amended. The Department of Agriculture or Department of Public Health, as the case may be, shall thereupon issue a written order to the person, firm or corporation responsible for the violation or condition aforesaid to abate such condition or violation or to make such changes or improvements as may be necessary to abate them, within such reasonable time as may be required. Notice of the order may be served by delivering a copy thereof to the person, firm or corporation, or by sending a copy thereof by registered mail, and the receipt thereof through the post office shall be prima facie evidence that notice of the order has been received. Such person, firm or corporation may appear in person or by attorney before the Department of Agriculture or the Department of Public Health, as the case may be, within the time limited in the order, and shall be given an opportunity to be heard and to show why such order or instructions should not be obeyed. The hearing shall be under such rules and regulations as may be prescribed by the Department of Agriculture or the Department of Public Health, as the case may be. If after such hearing it appears that this Act has not been violated, the order shall be rescinded. If it appears that this Act is being violated, and that the person, firm or corporation notified is responsible therefor, the previous order shall be confirmed or amended, as the facts shall warrant, and shall thereupon be final, but such additional time as is necessary may be granted within which to comply with the final order. If such person, firm or corporation is not present or represented when such final order is made, notice thereof shall be given as above provided. On failure of the party or parties to comply with the first order of the Department of Agriculture or the Department of Public Health, as the case may be, within the time prescribed, when no hearing is demanded, or upon failure to comply with the final order within the time specified, the Department shall certify the facts to the State's Attorney of the county in which such violation occurred, and such State's Attorney shall proceed against the party or parties for the fines and penalties provided by this Act, and also for the abatement of the nuisance: Provided, that the proceedings herein prescribed for the abatement of nuisances as defined in this Act shall not in any manner relieve the violator from prosecution in the first instance for every such violation, nor from the penalties for such violation prescribed by Section 13.
(Source: P.A. 97-393, eff. 1-1-12; 97-394, eff. 8-16-11; 97-813, eff. 7-13-12; 98-660, eff. 6-23-14.)

(410 ILCS 650/11.01) (from Ch. 56 1/2, par. 77.01)
Sec. 11.01. (a) Any county under 1,000,000 inhabitants may, by resolution of its county board, create the position of sanitary inspector and may appoint any necessary assistants. Each sanitary inspector shall be a registered sanitarian under the "Sanitarian Registration Act".
(b) The sanitary inspector shall have the power to enforce and observe the rules, regulations and orders of the Department of Public Health and the provisions of this Act.
(c) The sanitary inspector appointed pursuant to this Section has jurisdiction throughout the entire county, except within:
(1) Municipalities;
(2) Any public health district organized under "An Act to authorize the organization of public health districts and for the establishment and maintenance of a health department for the same", filed June 26, 1917, as amended; and
(3) Any public health district organized under "An Act in relation to the establishment and maintenance of county and multiple-county public health departments", approved July 9, 1943, as amended.
(Source: P.A. 81-802.)

(410 ILCS 650/11.1) (from Ch. 56 1/2, par. 77.1)
Sec. 11.1. The provisions of the Illinois Administrative Procedure Act are hereby expressly adopted and shall apply to all administrative rules and procedures of the Department of Public Health under this Act, except that in case of conflict between the Illinois Administrative Procedure Act and this Act the provisions of this Act shall control, and except that Section 5-35 of the Illinois Administrative Procedure Act relating to procedures for rule-making does not apply to the adoption of any rule required by federal law in connection with which the Department is precluded by law from exercising any discretion.
(Source: P.A. 88-45.)

(410 ILCS 650/12) (from Ch. 56 1/2, par. 78)
Sec. 12. All fines collected under the provisions of this act shall be paid into the county treasury of the county in which the prosecution is brought, and it shall be the duty of the State's Attorneys in the respective counties to prosecute all persons violating or refusing to obey the provisions of this act.
(Source: Laws 1911, p. 528.)

(410 ILCS 650/13) (from Ch. 56 1/2, par. 79)
Sec. 13. Whoever violates any of the provisions of this Act, or refuses to comply with any lawful order or requirement of the Department of Agriculture or the Department of Public Health, as the case may be, duly made in writing as provided in Section 11 shall be guilty of a Class B misdemeanor; and each day after the expiration of the time limit for abating insanitary conditions and completing improvements to abate such conditions as ordered by the Department, shall constitute a distinct and separate offense.
(Source: P.A. 77-2695.)



410 ILCS 655/ - Safe Bottled Water Act.

(410 ILCS 655/1)
Sec. 1. Short title. This Act may be cited as the Safe Bottled Water Act.
(Source: P.A. 93-866, eff. 1-1-05.)

(410 ILCS 655/5)
Sec. 5. Definitions. In this Act:
"Bottled water" means any water that is placed in a sealed container at a water-bottling plant to be used for drinking, culinary, or other purposes involving a likelihood of the water being ingested by humans. "Bottled water" does not include water packaged with the approval of the Department for use in a public emergency.
"Department" means the Department of Public Health.
"Private water source" means a privately owned source of water in Illinois, other than a public water system or private water system as defined in the Illinois Groundwater Protection Act, that is used for bottled or vended water and meets the requirements of an approved source for bottled water as defined in Section 129.3 of Title 21 of the Code of Federal Regulations.
"Retail water facility" means any commercial establishment where vended water is sold, and placed in customers' containers, or placed in containers sold or given to customers who come to the establishment to obtain water.
"Vended water" means any water that is dispensed by a water-vending machine or retail water facility, or water from a private water source, and that is dispensed by a water-vending machine, retail water facility, water hauler, or any other person or facility for drinking, culinary, or other purposes involving a likelihood of the water being ingested by humans. "Vended water" does not include water from a public water system that has not undergone additional treatment. Water sold without further treatment is not "vended water".
"Water-bottling plant" means any facility in which bottled water is produced.
"Water-vending machine" means any self-service device that, upon insertion of a coin, coins, or token, or upon receipt of payment by any other means, dispenses a unit volume of water to be used for drinking, culinary, or other purposes involving a likelihood of the water being ingested by humans.
(Source: P.A. 93-866, eff. 1-1-05.)

(410 ILCS 655/10)
Sec. 10. Licenses required.
(a) No person may operate a water-bottling plant or a private water source in this State, except pursuant to a license issued by the Department. Bottled water must be processed in conformance with 21 CFR Part 129 and must conform to 21 CFR Part 165. If a person has a valid water-bottling plant license issued by the Department, additional license fees for a private water source operator based and operating at the same address shall not be required.
(b) Any bottled water produced by a private water source or water-bottling plant that is not licensed in compliance with this Act is misbranded and may be embargoed.
(c) It is unlawful for a water bottler, water distributor, water-vending machine owner, retail water facility, or private water source operator to sell or otherwise distribute water that is unsafe for use or that is adulterated or misbranded as provided in the Illinois Food, Drug and Cosmetic Act.
(d) The licensing of activities relating to bottled water as provided in this Section is an exclusive power and function of the State. A home rule unit may not license any activities relating to bottled water that are licensed under this Section. This subsection is a denial and limitation of home rule powers and functions under subsection (h) of Section 6 of Article VII of the Illinois Constitution.
(Source: P.A. 93-866, eff. 1-1-05.)

(410 ILCS 655/15)
Sec. 15. Inspections and related activities.
(a) In order to carry out the purposes of this Act, any duly authorized representative of the Department may, at any reasonable hour of the day, do any of the following:
(1) Enter and inspect a licensed facility or any

place where bottled water or vended water records are stored, kept, or maintained.

(2) Inspect and copy any records, reports, test

results, or other information required to implement this Act.

(3) Obtain samples of the water supply and finished

product.

(b) The Department shall inspect every water-bottling plant and private water source at least once each year. The Department shall provide an opportunity for a representative of the water-bottling plant or private water source operator to accompany the Department's representative during the inspection.
(c) Any person who prevents, interferes with, or attempts to impede in any way any duly authorized representative of the Department from undertaking any activity authorized by this Section is guilty of a Class A misdemeanor.
(Source: P.A. 93-866, eff. 1-1-05.)

(410 ILCS 655/20)
Sec. 20. Water intended for bottling; storage, transportation, and processing.
(a) Water intended for bottling shall not be stored, transported, processed, or bottled through equipment or lines used for any non-food product.
(b) Water intended for bottling shall not be stored, transported, processed, or bottled through equipment or lines used for any non-beverage food, except that filling equipment may be used for non-beverage foods in accordance with the following requirements:
(1) When filling equipment designed for cleaning in

place is utilized for non-beverage foods, that equipment must be thoroughly cleaned and sanitized in place in accordance with procedures specified by the manufacturer and in 21 CFR Part 129 prior to being used for bottled water.

(2) Fillers not designed for cleaning in place must

be completely disassembled for cleaning and sanitizing prior to being used for bottled water.

(Source: P.A. 93-866, eff. 1-1-05.)

(410 ILCS 655/25)
Sec. 25. License fee. The fee for any license issued under this Act is $150. The fee must be paid to the Department before a license may be issued. Licenses issued under this Act shall be issued annually. Licenses must be renewed annually on or before January 1 of the year for which they are issued. The Department may impose an additional fee of $50 on a person who submits an application for a license after the deadline. The Department shall use all fees received under this Act for the purpose of recouping the costs of providing the services required to be provided by the Department under this Act.
(Source: P.A. 93-866, eff. 1-1-05.)

(410 ILCS 655/30)
Sec. 30. Water-bottling plants located outside Illinois. Every water-bottling plant located outside Illinois that sells or distributes bottled water in Illinois must annually register with the Department. The fee for registration under this Act is $150. The Department may impose an additional fee of $50 on an out-of-state water-bottling plant that registers after the deadline set by the Department.
(Source: P.A. 93-866, eff. 1-1-05.)

(410 ILCS 655/35)
Sec. 35. Safe Bottled Water Fund. The Safe Bottled Water Fund is established as a special fund in the State treasury. All moneys received by the Department under this Act shall be deposited into the fund. Moneys in the fund shall be used by the Department, upon appropriation, for the purpose of administering this Act.
(Source: P.A. 93-866, eff. 1-1-05.)

(410 ILCS 655/40)
Sec. 40. Denial, revocation, or suspension of license.
(a) The Department may deny any license application or revoke or suspend any license issued under this Act for cause. The Department shall inform the applicant or license holder of the denial, revocation, or suspension in writing, stating with particularity the reasons for the denial, revocation, or suspension. The Department shall afford the applicant or license holder an opportunity for a hearing in accordance with the Illinois Administrative Procedure Act.
(b) For purposes of this Section, "cause" means a violation of any provision of this Act or any regulation adopted pursuant to this Act.
(Source: P.A. 93-866, eff. 1-1-05.)

(410 ILCS 655/45)
Sec. 45. Potential contamination.
(a) Upon a determination by the Department that a particular water source is subject to potential contamination, the Department shall notify the appropriate bottler, distributor, or vendor of bottled water, owner or operator of a water-vending machine, water hauler, retail water facility operator, or private water source operator of the specific contaminants or class of contaminants that pose a potential health risk.
(b) Within 7 days after notification by the Department, the bottler, distributor, or vendor of bottled water, owner or operator of a water-vending machine, water hauler, retail water facility operator, or private water source operator must conduct an analysis of the water source and submit the results of the analysis to the Department.
(c) If evidence of contamination is found, the Department may, by order, require the bottler of bottled water, owner or operator of a water-vending machine, or private water source operator to conduct an analysis of the finished water product for the contaminants of concern in accordance with conditions specified by the Department. The water analysis must be conducted and reported on an annual basis, unless the Department finds that reasonable action requires either more frequent or less frequent analysis.
(Source: P.A. 93-866, eff. 1-1-05.)

(410 ILCS 655/50)
Sec. 50. Testing laboratories. All testing of bottled water, bottled water sources, water distributed by water haulers, water from retail water facilities, and water from vending machines must be done by competent laboratories approved by the Department or another state's regulatory agency.
(Source: P.A. 93-866, eff. 1-1-05.)

(410 ILCS 655/55)
Sec. 55. Water packaged for use in public emergencies.
(a) The Department, by its written permission, may allow a person to package water for use in public emergencies without obtaining a water bottling license if the emergency has resulted in the interruption of, or has compromised the quality of, the public drinking water supply. The Department's permission may authorize the suspension of any provision of this Act and related regulations.
(b) The Department may at any time change or impose on the permittee any requirements, such as requirements concerning testing, equipment, and documentation, that the Department deems necessary to protect public health, but in doing so, the Department must consider the effect of those requirements in light of the urgency of the situation. The Department may grant or withdraw this permission at any time.
(c) Packing, distribution, and use of water under a permit shall be allowed only during the emergency period and shall end upon the restoration of adequate public drinking supplies as determined by the Department. Distribution of the packaged water shall be limited to the area affected. Water so packaged shall be prominently labeled "drinking water", "for emergency use only", and "not for sale", or similar wording approved by the Department.
(d) This Section shall not be construed to restrict licensed water-bottling plants from providing water processed in accordance with this Act in emergency situations.
(Source: P.A. 93-866, eff. 1-1-05.)

(410 ILCS 655/60)
Sec. 60. Violation; penalty. A person who commits a violation of this Act other than a violation of subsection (c) of Section 15 is guilty of a petty offense and subject to a fine of not more than $1,000.
(Source: P.A. 93-866, eff. 1-1-05.)

(410 ILCS 655/90)
Sec. 90. (Amendatory provisions; text omitted).
(Source: P.A. 93-866, eff. 1-1-05; text omitted.)

(410 ILCS 655/99)
Sec. 99. Effective date. This Act takes effect January 1, 2005.
(Source: P.A. 93-866, eff. 1-1-05.)






Chapter 415 - ENVIRONMENTAL SAFETY

415 ILCS 5/ - Environmental Protection Act.

Title I - General Provisions

(415 ILCS 5/Tit. I heading)

(415 ILCS 5/1) (from Ch. 111 1/2, par. 1001)
Sec. 1. This Act shall be known and may be cited as the "Environmental Protection Act".
(Source: P.A. 76-2429.)

(415 ILCS 5/2) (from Ch. 111 1/2, par. 1002)
Sec. 2. (a) The General Assembly finds:
(i) that environmental damage seriously endangers the

public health and welfare, as more specifically described in later sections of this Act;

(ii) that because environmental damage does not

respect political boundaries, it is necessary to establish a unified state-wide program for environmental protection and to cooperate fully with other States and with the United States in protecting the environment;

(iii) that air, water, and other resource pollution,

public water supply, solid waste disposal, noise, and other environmental problems are closely interrelated and must be dealt with as a unified whole in order to safeguard the environment;

(iv) that it is the obligation of the State

Government to manage its own activities so as to minimize environmental damage; to encourage and assist local governments to adopt and implement environmental-protection programs consistent with this Act; to promote the development of technology for environmental protection and conservation of natural resources; and in appropriate cases to afford financial assistance in preventing environmental damage;

(v) that in order to alleviate the burden on

enforcement agencies, to assure that all interests are given a full hearing, and to increase public participation in the task of protecting the environment, private as well as governmental remedies must be provided;

(vi) that despite the existing laws and regulations

concerning environmental damage there exist continuing destruction and damage to the environment and harm to the public health, safety and welfare of the people of this State, and that among the most significant sources of this destruction, damage, and harm are the improper and unsafe transportation, treatment, storage, disposal, and dumping of hazardous wastes;

(vii) that it is necessary to supplement and

strengthen existing criminal sanctions regarding environmental damage, by enacting specific penalties for injury to public health and welfare and the environment.

(b) It is the purpose of this Act, as more specifically described in later sections, to establish a unified, state-wide program supplemented by private remedies, to restore, protect and enhance the quality of the environment, and to assure that adverse effects upon the environment are fully considered and borne by those who cause them.
(c) The terms and provisions of this Act shall be liberally construed so as to effectuate the purposes of this Act as set forth in subsection (b) of this Section, but to the extent that this Act prescribes criminal penalties, it shall be construed in accordance with the Criminal Code of 2012.
(Source: P.A. 97-1150, eff. 1-25-13.)

(415 ILCS 5/3) (from Ch. 111 1/2, par. 1003)
Sec. 3. Definitions.
(a) For the purposes of this Act, the words and terms defined in the Sections which follow this Section and precede Section 4 shall have the meaning therein given, unless the context otherwise clearly requires.
(b) This amendatory Act of the 92nd General Assembly renumbers the definition Sections formerly included in this Act as Sections 3.01 through 3.94. The new numbering scheme is intended to alphabetize the defined terms and to leave room for additional terms to be added in alphabetical order in the future. It does not reuse any of the original numbers.
In the bill for this amendatory Act, the renumbered Sections are shown in the manner commonly used to show renumbering in revisory bills. The Sections being renumbered are shown as existing (rather than new) text; only the changes being made to the existing text are shown with striking and underscoring. The original source lines have been retained.
(c) In a statute, rule, permit, or other document in existence on the effective date of this amendatory Act of the 92nd General Assembly, a reference to one of the definition Sections renumbered by this amendatory Act shall be deemed to refer to the corresponding Section as renumbered by this amendatory Act.
(Source: P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/prec. Sec. 3.01 heading)
OBSOLETE DEFINITIONS

(415 ILCS 5/3.102)
Sec. 3.102. 100-year flood. "100-year flood" means a flood that has a 1% or greater chance of recurring in any given year or a flood of a magnitude equaled or exceeded once in 100 years on the average over a significantly longer period.
(Source: P.A. 96-1395, eff. 7-29-10.)

(415 ILCS 5/3.103)
Sec. 3.103. 100-year floodplain. "100-year floodplain" means the lowland and relatively flat areas adjoining inland and coastal waters, including flood-prone areas of offshore islands, that are inundated by a 100-year flood. For the purposes of this Act, including for the purposes of granting permit and license applications filed or pending prior to the effective date of this amendatory Act of the 96th General Assembly, an area shall be deemed by operation of law not to be within the 100-year floodplain if the area lies within an area protected by a federal levee and is located in a flood prevention district established in accordance with the Flood Prevention District Act; provided, however, that an area that lies within a flood prevention district established in accordance with the Flood Prevention District Act shall be deemed by operation of law to be within the 100-year floodplain if, according to the currently adopted federal flood insurance rate map, the area is subject to inundation by a 100-year flood from bodies of water other than the Mississippi River.
(Source: P.A. 96-1395, eff. 7-29-10.)

(415 ILCS 5/3.105) (was 415 ILCS 5/3.01)
Sec. 3.105. Agency. "Agency" is the Environmental Protection Agency established by this Act.
(Source: P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/3.110) (was 415 ILCS 5/3.77)
Sec. 3.110. Agrichemical facility. "Agrichemical facility" means a site used for commercial purposes, where bulk pesticides are stored in a single container in excess of 300 gallons of liquid pesticide or 300 pounds of dry pesticide for more than 30 days per year or where more than 300 gallons of liquid pesticide or 300 pounds of dry pesticide are being mixed, repackaged or transferred from one container to another within a 30 day period or a site where bulk fertilizers are stored, mixed, repackaged or transferred from one container to another.
(Source: P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/3.115) (was 415 ILCS 5/3.02)
Sec. 3.115. Air pollution. "Air pollution" is the presence in the atmosphere of one or more contaminants in sufficient quantities and of such characteristics and duration as to be injurious to human, plant, or animal life, to health, or to property, or to unreasonably interfere with the enjoyment of life or property.
(Source: P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/3.120) (was 415 ILCS 5/3.03)
Sec. 3.120. Air pollution control equipment. "Air pollution control equipment" means any equipment or facility of a type intended to eliminate, prevent, reduce or control the emission of specified air contaminants to the atmosphere. Air pollution control equipment includes, but is not limited to, landfill gas recovery facilities.
(Source: P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/3.125) (was 415 ILCS 5/3.68)
Sec. 3.125. Biodeterioration; biodegradation.
(a) "Biodeterioration", when used in connection with recycling or composting, means the biologically mediated loss of utilitarian or physical characteristics of a plastic or hybrid material containing plastic as a major component.
(b) "Biodegradation", when used in connection with recycling, means the conversion of all constituents of a plastic or hybrid material containing plastic as a major component to carbon dioxide, inorganic salts, microbial cellular components and miscellaneous by-products characteristically formed from the breakdown of natural materials such as corn starch.
(Source: P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/3.130) (was 415 ILCS 5/3.04)
Sec. 3.130. Board. "Board" is the Pollution Control Board established by this Act.
(Source: P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/3.135) (was 415 ILCS 5/3.94)
Sec. 3.135. Coal combustion by-product; CCB.
(a) "Coal combustion by-product" (CCB) means coal combustion waste when used beneficially in any of the following ways:
(1) The extraction or recovery of material compounds

contained within CCB.

(2) The use of CCB as a raw ingredient or mineral

filler in the manufacture of the following commercial products: cement; concrete and concrete mortars; cementious products including block, pipe and precast/prestressed components; asphalt or cementious roofing products; plastic products including pipes and fittings; paints and metal alloys; kiln fired products including bricks, blocks, and tiles; abrasive media; gypsum wallboard; asphaltic concrete, or asphalt based paving material.

(3) CCB used (A) in accordance with the Illinois

Department of Transportation ("IDOT") standard specifications and subsection (a-5) of this Section or (B) under the approval of the Department of Transportation for IDOT projects.

(4) Bottom ash used as antiskid material, athletic

tracks, or foot paths.

(5) Use in the stabilization or modification of soils

providing the CCB meets the IDOT specifications for soil modifiers.

(6) CCB used as a functionally equivalent substitute

for agricultural lime as a soil conditioner.

(6.5) CCB that is a synthetic gypsum that:
(A) has a calcium sulfate dihydrate content

greater than 90%, by dry weight, and is generated by the lime or limestone forced oxidation process;

(B) is registered with the Illinois Department

of Agriculture as a fertilizer or soil amendment and is used as a fertilizer or soil amendment;

(C) is a functionally equivalent substitute for

mined gypsum (calcium sulfate dihydrate) used as a fertilizer or soil amendment;

(D) is used in accordance with, and applied at

a rate consistent with, documented recommendations of a qualified agricultural professional or institution, including, but not limited to any of the following: certified crop adviser, agronomist, university researcher, federal Natural Resources Conservation Service Conservation Practice Standard regarding the amendment of soil properties with gypsum, or State-approved nutrient management plan; but in no case is applied at a rate greater than 5 dry tons per acre per year; and

(E) has not been mixed with any waste.
(7) Bottom ash used in non-IDOT pavement sub-base or

base, pipe bedding, or foundation backfill.

(8) Structural fill, designed and constructed

according to ASTM standard E2277-03 or Illinois Department of Transportation specifications, when used in an engineered application or combined with cement, sand, or water to produce a controlled strength fill material and covered with 12 inches of soil unless infiltration is prevented by the material itself or other cover material.

(9) Mine subsidence, mine fire control, mine sealing,

and mine reclamation.

(a-5) Except to the extent that the uses are otherwise authorized by law without such restrictions, the uses specified in items (a)(3)(A) and (a)(7) through (9) shall be subject to the following conditions:
(A) CCB shall not have been mixed with hazardous

waste prior to use.

(B) CCB shall not exceed Class I Groundwater

Standards for metals when tested utilizing test method ASTM D3987-85. The sample or samples tested shall be representative of the CCB being considered for use.

(C) Unless otherwise exempted, users of CCB for the

purposes described in items (a)(3)(A) and (a)(7) through (9) of this Section shall provide notification to the Agency for each project utilizing CCB documenting the quantity of CCB utilized and certification of compliance with conditions (A) and (B) of this subsection. Notification shall not be required for users of CCB for purposes described in items (a)(1), (a)(2), (a)(3)(B), (a)(4), (a)(5) and (a)(6) of this Section, or as required specifically under a beneficial use determination as provided under this Section, or pavement base, parking lot base, or building base projects utilizing less than 10,000 tons, flowable fill/grout projects utilizing less than 1,000 cubic yards or other applications utilizing less than 100 tons.

(D) Fly ash shall be managed in a manner that

minimizes the generation of airborne particles and dust using techniques such as moisture conditioning, granulating, inground application, or other demonstrated method.

(E) CCB is not to be accumulated speculatively. CCB

is not accumulated speculatively if during the calendar year, the CCB used is equal to 75% of the CCB by weight or volume accumulated at the beginning of the period.

(F) CCB shall include any prescribed mixture of fly

ash, bottom ash, boiler slag, flue gas desulfurization scrubber sludge, fluidized bed combustion ash, and stoker boiler ash and shall be tested as intended for use.

(b) To encourage and promote the utilization of CCB in productive and beneficial applications, upon request by the applicant, the Agency shall make a written beneficial use determination that coal-combustion waste is CCB when used in a manner other than those uses specified in subsection (a) of this Section if the applicant demonstrates that use of the coal-combustion waste satisfies all of the following criteria: the use will not cause, threaten, or allow the discharge of any contaminant into the environment; the use will otherwise protect human health and safety and the environment; and the use constitutes a legitimate use of the coal-combustion waste as an ingredient or raw material that is an effective substitute for an analogous ingredient or raw material.
The Agency's beneficial use determinations may allow the uses set forth in items (a)(3)(A) and (a)(7) through (9) of this Section without the CCB being subject to the restrictions set forth in subdivisions (a-5)(B) and (a-5)(E) of this Section.
Within 90 days after the receipt of an application for a beneficial use determination under this subsection (b), the Agency shall, in writing, approve, disapprove, or approve with conditions the beneficial use. Any disapproval or approval with conditions shall include the Agency's reasons for the disapproval or conditions. Failure of the Agency to issue a decision within 90 days shall constitute disapproval of the beneficial use request. These beneficial use determinations are subject to review under Section 40 of this Act.
Any approval of a beneficial use under this subsection (b) shall become effective upon the date of the Agency's written decision and remain in effect for a period of 5 years. If an applicant desires to continue a beneficial use after the expiration of the 5-year period, the applicant must submit an application for renewal no later than 90 days prior to the expiration. The beneficial use approval shall be automatically extended unless denied by the Agency in writing with the Agency's reasons for disapproval, or unless the Agency has requested an extension for review, in which case the use will continue to be allowed until an Agency determination is made.
Coal-combustion waste for which a beneficial use is approved pursuant to this subsection (b) shall be considered CCB during the effective period of the approval, as long as it is used in accordance with the approval and any conditions.
Notwithstanding the other provisions of this subsection (b), written beneficial use determination applications for the use of CCB at sites governed by the federal Surface Mining Control and Reclamation Act of 1977 (P.L. 95-87) or the rules and regulations thereunder, or by any law or rule or regulation adopted by the State of Illinois pursuant thereto, shall be reviewed and approved by the Office of Mines and Minerals within the Department of Natural Resources pursuant to 62 Ill. Adm. Code §§ 1700-1850. Further, appeals of those determinations shall be made pursuant to the Illinois Administrative Review Law.
The Board shall adopt rules establishing standards and procedures for the Agency's issuance of beneficial use determinations under this subsection (b). The Board rules may also, but are not required to, include standards and procedures for the revocation of the beneficial use determinations. Prior to the effective date of Board rules adopted under this subsection (b), the Agency is authorized to make beneficial use determinations in accordance with this subsection (b).
The Agency is authorized to prepare and distribute guidance documents relating to its administration of this Section. Guidance documents prepared under this subsection are not rules for the purposes of the Illinois Administrative Procedure Act.
(Source: P.A. 99-20, eff. 7-10-15.)

(415 ILCS 5/3.140) (was 415 ILCS 5/3.76)
Sec. 3.140. Coal combustion waste. "Coal combustion waste" means any fly ash, bottom ash, slag, or flue gas or fluid bed boiler desulfurization by-products generated as a result of the combustion of:
(1) coal, or
(2) coal in combination with: (i) fuel grade petroleum coke, (ii) other fossil fuel, or (iii) both fuel grade petroleum coke and other fossil fuel, or
(3) coal (with or without: (i) fuel grade petroleum coke, (ii) other fossil fuel, or (iii) both fuel grade petroleum coke and other fossil fuel) in combination with no more than 20% of tire derived fuel or wood or other materials by weight of the materials combusted; provided that the coal is burned with other materials, the Agency has made a written determination that the storage or disposal of the resultant wastes in accordance with the provisions of item (r) of Section 21 would result in no environmental impact greater than that of wastes generated as a result of the combustion of coal alone, and the storage disposal of the resultant wastes would not violate applicable federal law.
(Source: P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/3.145) (was 415 ILCS 5/3.05)
Sec. 3.145. Community water supply. "Community water supply" means a public water supply which serves or is intended to serve at least 15 service connections used by residents or regularly serves at least 25 residents.
"Non-community water supply" means a public water supply that is not a community water supply. The requirements of this Act shall not apply to non-community water supplies.
(Source: P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/3.150) (was 415 ILCS 5/3.69)
Sec. 3.150. Compost. "Compost" is defined as the humus-like product of the process of composting waste, which may be used as a soil conditioner.
(Source: P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/3.155) (was 415 ILCS 5/3.70)
Sec. 3.155. Composting. "Composting" means the biological treatment process by which microorganisms decompose the organic fraction of waste, producing compost.
(Source: P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/3.160) (was 415 ILCS 5/3.78 and 3.78a)
Sec. 3.160. Construction or demolition debris.
(a) "General construction or demolition debris" means non-hazardous, uncontaminated materials resulting from the construction, remodeling, repair, and demolition of utilities, structures, and roads, limited to the following: bricks, concrete, and other masonry materials; soil; rock; wood, including non-hazardous painted, treated, and coated wood and wood products; wall coverings; plaster; drywall; plumbing fixtures; non-asbestos insulation; roofing shingles and other roof coverings; reclaimed or other asphalt pavement; glass; plastics that are not sealed in a manner that conceals waste; electrical wiring and components containing no hazardous substances; and corrugated cardboard, piping or metals incidental to any of those materials.
General construction or demolition debris does not include uncontaminated soil generated during construction, remodeling, repair, and demolition of utilities, structures, and roads provided the uncontaminated soil is not commingled with any general construction or demolition debris or other waste.
To the extent allowed by federal law, uncontaminated concrete with protruding rebar shall be considered clean construction or demolition debris and shall not be considered "waste" if it is separated or processed and returned to the economic mainstream in the form of raw materials or products within 4 years of its generation, if it is not speculatively accumulated and, if used as a fill material, it is used in accordance with item (i) in subsection (b) of this Section.
(b) "Clean construction or demolition debris" means uncontaminated broken concrete without protruding metal bars, bricks, rock, stone, reclaimed or other asphalt pavement, or soil generated from construction or demolition activities.
Clean construction or demolition debris does not include uncontaminated soil generated during construction, remodeling, repair, and demolition of utilities, structures, and roads provided the uncontaminated soil is not commingled with any clean construction or demolition debris or other waste.
To the extent allowed by federal law, clean construction or demolition debris shall not be considered "waste" if it is (i) used as fill material outside of a setback zone if the fill is placed no higher than the highest point of elevation existing prior to the filling immediately adjacent to the fill area, and if covered by sufficient uncontaminated soil to support vegetation within 30 days of the completion of filling or if covered by a road or structure, and, if used as fill material in a current or former quarry, mine, or other excavation, is used in accordance with the requirements of Section 22.51 of this Act and the rules adopted thereunder or (ii) separated or processed and returned to the economic mainstream in the form of raw materials or products, if it is not speculatively accumulated and, if used as a fill material, it is used in accordance with item (i), or (iii) solely broken concrete without protruding metal bars used for erosion control, or (iv) generated from the construction or demolition of a building, road, or other structure and used to construct, on the site where the construction or demolition has taken place, a manmade functional structure not to exceed 20 feet above the highest point of elevation of the property immediately adjacent to the new manmade functional structure as that elevation existed prior to the creation of that new structure, provided that the structure shall be covered with sufficient soil materials to sustain vegetation or by a road or structure, and further provided that no such structure shall be constructed within a home rule municipality with a population over 500,000 without the consent of the municipality.
For purposes of this subsection (b), reclaimed or other asphalt pavement shall not be considered speculatively accumulated if: (i) it is not commingled with any other clean construction or demolition debris or any waste; (ii) it is returned to the economic mainstream in the form of raw materials or products within 4 years after its generation; (iii) at least 25% of the total amount present at a site during a calendar year is transported off of the site during the next calendar year; and (iv) if used as a fill material, it is used in accordance with item (i) of the second paragraph of this subsection (b).
(c) For purposes of this Section, the term "uncontaminated soil" means soil that does not contain contaminants in concentrations that pose a threat to human health and safety and the environment.
(1) No later than one year after the effective date

of this amendatory Act of the 96th General Assembly, the Agency shall propose, and, no later than one year after receipt of the Agency's proposal, the Board shall adopt, rules specifying the maximum concentrations of contaminants that may be present in uncontaminated soil for purposes of this Section. For carcinogens, the maximum concentrations shall not allow exposure to exceed an excess upper-bound lifetime risk of 1 in 1,000,000; provided that if the most stringent remediation objective or applicable background concentration for a contaminant set forth in 35 Ill. Adm. Code 742 is greater than the concentration that would allow exposure at an excess upper-bound lifetime risk of 1 in 1,000,000, the Board may consider allowing that contaminant in concentrations up to its most stringent remediation objective or applicable background concentration set forth in 35 Ill. Adm. Code 742 in soil used as fill material in a current or former quarry, mine, or other excavation in accordance with Section 22.51 or 22.51a of this Act and rules adopted under those Sections. Any background concentration set forth in 35 Ill. Adm. Code 742 that is adopted as a maximum concentration must be based upon the location of the quarry, mine, or other excavation where the soil is used as fill material.

(2) To the extent allowed under federal law and

regulations, uncontaminated soil shall not be considered a waste.

(Source: P.A. 96-235, eff. 8-11-09; 96-1416, eff. 7-30-10; 97-137, eff. 7-14-11.)

(415 ILCS 5/3.165) (was 415 ILCS 5/3.06)
Sec. 3.165. Contaminant. "Contaminant" is any solid, liquid, or gaseous matter, any odor, or any form of energy, from whatever source.
(Source: P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/3.170) (was 415 ILCS 5/3.63)
Sec. 3.170. Contamination; contaminate. "Contamination" or "contaminate", when used in connection with groundwater, means water pollution of such groundwater.
(Source: P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/3.175) (was 415 ILCS 5/3.80)
Sec. 3.175. Criterion. "Criterion" means the numerical concentration of one or more toxic substances calculated by the Agency as a basis for establishing a permit limitation or violation of a water quality standard pursuant to standards and procedures provided for in board regulations.
(Source: P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/3.180) (was 415 ILCS 5/3.07)
Sec. 3.180. Department. "Department", when a particular entity is not specified, means (i) in the case of a function to be performed on or after July 1, 1995 (the effective date of the Department of Natural Resources Act), either the Department of Natural Resources or the Department of Commerce and Economic Opportunity (formerly Department of Commerce and Community Affairs), whichever, in the specific context, is the successor to the Department of Energy and Natural Resources under the Department of Natural Resources Act; or (ii) in the case of a function performed before July 1, 1995, the former Illinois Department of Energy and Natural Resources.
(Source: P.A. 94-793, eff. 5-19-06.)

(415 ILCS 5/3.185) (was 415 ILCS 5/3.08)
Sec. 3.185. Disposal. "Disposal" means the discharge, deposit, injection, dumping, spilling, leaking or placing of any waste or hazardous waste into or on any land or water or into any well so that such waste or hazardous waste or any constituent thereof may enter the environment or be emitted into the air or discharged into any waters, including ground waters.
(Source: P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/3.190) (was 415 ILCS 5/3.09)
Sec. 3.190. Existing fuel combustion stationary emission source. "Existing fuel combustion stationary emission source" means any stationary furnace, boiler, oven, or similar equipment used for the primary purpose of producing heat or power, of a type capable of emitting specified air contaminants to the atmosphere, the construction or modification of which commenced prior to April 13, 1972.
(Source: P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/3.195) (was 415 ILCS 5/3.10)
Sec. 3.195. Fluid. "Fluid" means material or substance which flows or moves whether in a semi-solid, liquid, sludge, gas or any other form or state.
(Source: P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/3.197)
Sec. 3.197. Food scrap. "Food scrap" means garbage that is (i) capable of being decomposed into compost by composting, (ii) separated by the generator from other waste, including, but not limited to, garbage that is not capable of being decomposed into compost by composting, and (iii) managed separately from other waste, including, but not limited to, garbage that is not capable of being decomposed into compost by composting. "Food scrap" includes, but is not limited to, packaging, utensils, and food containers composed of readily biodegradable material. For the purposes of this Section, packaging, utensils, and food containers are readily biodegradable if they meet the ASTM D6400 standard.
(Source: P.A. 96-418, eff. 1-1-10.)

(415 ILCS 5/3.200) (was 415 ILCS 5/3.11)
Sec. 3.200. Garbage. "Garbage" is waste resulting from the handling, processing, preparation, cooking, and consumption of food, and wastes from the handling, processing, storage, and sale of produce.
(Source: P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/3.205) (was 415 ILCS 5/3.12)
Sec. 3.205. Generator. "Generator" means any person whose act or process produces waste.
(Source: P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/3.207)
Sec. 3.207. Greenhouse gases. "Greenhouse gases" or "GHG" means the air pollutant defined in 40 CFR 86.1818-12(a) as the aggregate group of 6 greenhouse gases: carbon dioxide, nitrous oxide, methane, hydrofluorocarbons, perfluorocarbons, and sulfur hexafluoride.
(Source: P.A. 97-95, eff. 7-12-11.)

(415 ILCS 5/3.210) (was 415 ILCS 5/3.64)
Sec. 3.210. Groundwater. "Groundwater" means underground water which occurs within the saturated zone and geologic materials where the fluid pressure in the pore space is equal to or greater than atmospheric pressure.
(Source: P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/3.215) (was 415 ILCS 5/3.14)
Sec. 3.215. Hazardous substance. "Hazardous substance" means: (A) any substance designated pursuant to Section 311(b)(2)(A) of the Federal Water Pollution Control Act (P.L. 92-500), as amended, (B) any element, compound, mixture, solution, or substance designated pursuant to Section 102 of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (P.L. 96-510), as amended, (C) any hazardous waste, (D) any toxic pollutant listed under Section 307(a) of the Federal Water Pollution Control Act (P.L. 92-500), as amended, (E) any hazardous air pollutant listed under Section 112 of the Clean Air Act (P.L. 95-95), as amended, (F) any imminently hazardous chemical substance or mixture with respect to which the Administrator of the U.S. Environmental Protection Agency has taken action pursuant to Section 7 of the Toxic Substances Control Act (P.L. 94-469), as amended. The term does not include petroleum, including crude oil or any fraction thereof which is not otherwise specifically listed or designated as a hazardous substance under subparagraphs (A) through (F) of this paragraph, and the term does not include natural gas, natural gas liquids, liquefied natural gas, or synthetic gas usable for fuel or mixtures of natural gas and such synthetic gas.
(Source: P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/3.220) (was 415 ILCS 5/3.15)
Sec. 3.220. Hazardous waste. "Hazardous waste" means a waste, or combination of wastes, which because of its quantity, concentration, or physical, chemical, or infectious characteristics may cause or significantly contribute to an increase in mortality or an increase in serious, irreversible, or incapacitating reversible, illness; or pose a substantial present or potential hazard to human health or the environment when improperly treated, stored, transported, or disposed of, or otherwise managed, and which has been identified, by characteristics or listing, as hazardous pursuant to Section 3001 of the Resource Conservation and Recovery Act of 1976, P.L. 94-580, or pursuant to Board regulations. Potentially infectious medical waste is not a hazardous waste, except for those potentially infectious medical wastes identified by characteristics or listing as hazardous under Section 3001 of the Resource Conservation and Recovery Act of 1976, P.L. 94-580, or pursuant to Board regulations.
(Source: P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/3.225) (was 415 ILCS 5/3.16)
Sec. 3.225. Hazardous waste disposal site. "Hazardous waste disposal site" is a site at which hazardous waste is disposed.
(Source: P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/3.230) (was 415 ILCS 5/3.89)
Sec. 3.230. Household waste. "Household waste" means any solid waste (including garbage, trash, and sanitary waste in septic tanks) derived from households (including single and multiple residences, hotels and motels, bunkhouses, ranger stations, crew quarters, campgrounds, picnic grounds, and day-use recreation areas).
(Source: P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/3.235) (was 415 ILCS 5/3.17)
Sec. 3.235. Industrial process waste. "Industrial process waste" means any liquid, solid, semi-solid, or gaseous waste generated as a direct or indirect result of the manufacture of a product or the performance of a service. Any such waste which would pose a present or potential threat to human health or to the environment or with inherent properties which make the disposal of such waste in a landfill difficult to manage by normal means is an industrial process waste. "Industrial Process Waste" includes but is not limited to spent pickling liquors, cutting oils, chemical catalysts, distillation bottoms, etching acids, equipment cleanings, paint sludges, incinerator ashes (including but not limited to ash resulting from the incineration of potentially infectious medical waste), core sands, metallic dust sweepings, asbestos dust, and off-specification, contaminated or recalled wholesale or retail products. Specifically excluded are uncontaminated packaging materials, uncontaminated machinery components, general household waste, landscape waste and construction or demolition debris.
(Source: P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/3.240) (was 415 ILCS 5/3.18)
Sec. 3.240. Intermittent control system. "Intermittent control system" is a system which provides for the planned reduction of source emissions of sulfur dioxide during periods when meteorological conditions are such, or are anticipated to be such, that sulfur dioxide ambient air quality standards may be violated unless such reductions are made.
(Source: P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/3.245) (was 415 ILCS 5/3.72)
Sec. 3.245. Label. "Label" means the written, printed or graphic matter on or attached to the pesticide or device or any of its containers or wrappings.
(Source: P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/3.250) (was 415 ILCS 5/3.73)
Sec. 3.250. Labeling. "Labeling" means the label and all other written, printed or graphic matters: (a) on the pesticide or device or any of its containers or wrappings, (b) accompanying the pesticide or device or referring to it in any other media used to disseminate information to the public, (c) to which reference is made to the pesticide or device except when references are made to current official publications of the U. S. Environmental Protection Agency, Departments of Agriculture, Health and Human Services or other Federal Government institutions, the state experiment station or colleges of agriculture or other similar state institution authorized to conduct research in the field of pesticides.
(Source: P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/3.255) (was 415 ILCS 5/3.79)
Sec. 3.255. Land form. "Land form" means a manmade above-grade mound, less than 50 feet in height, covered with sufficient soil materials to sustain vegetation.
(Source: P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/3.260) (was 415 ILCS 5/3.19)
Sec. 3.260. Landfill gas recovery facility. "Landfill gas recovery facility" means any facility which recovers and processes landfill gas from a sanitary landfill or waste disposal site.
(Source: P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/3.265) (was 415 ILCS 5/3.75)
Sec. 3.265. Landfill waste. "Landfill waste" is waste from a closed pollution control facility, closed dumping site, closed sanitary landfill, or a closed waste disposal site; provided however, "landfill waste" shall not include waste removed by or pursuant to the authority of the State or a unit of local government from the public way or household waste removed by or pursuant to the authority of the State or a unit of local government from any unauthorized open dumping site.
(Source: P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/3.270) (was 415 ILCS 5/3.20)
Sec. 3.270. Landscape waste. "Landscape waste" means all accumulations of grass or shrubbery cuttings, leaves, tree limbs and other materials accumulated as the result of the care of lawns, shrubbery, vines and trees.
(Source: P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/3.275) (was 415 ILCS 5/3.88)
Sec. 3.275. Lateral expansion. "Lateral expansion" means a horizontal expansion of the actual waste boundaries of an existing MSWLF unit occurring on or after October 9, 1993. For purposes of this Section, a horizontal expansion is any area where solid waste is placed for the first time directly upon the bottom liner of the unit, excluding side slopes, on or after October 9, 1993.
(Source: P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/3.280) (was 415 ILCS 5/3.92)
Sec. 3.280. Lawncare wash water containment area. "Lawncare wash water containment area" means an area utilized for the capture of spills or washing or rinsing of pesticide residues from vehicles, application equipment, mixing equipment, floors, loading areas, or other items used for the storage, handling, preparation for use, transport, or application of pesticides to land areas covered with turf kept closely mown or land area covered with turf and trees or shrubs.
(Source: P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/3.282)
Sec. 3.282. Livestock waste. "Livestock waste" means "livestock waste" as defined in the Livestock Management Facilities Act.
(Source: P.A. 96-418, eff. 1-1-10.)

(415 ILCS 5/3.283)
Sec. 3.283. Mercury relay. "Mercury relay" means a product or device, containing mercury added during its manufacture, that opens or closes electrical contacts to effect the operation of other devices in the same or another electrical circuit. "Mercury relay" includes, but is not limited to, mercury displacement relays, mercury wetted reed relays, and mercury contact relays.
(Source: P.A. 93-964, eff. 8-20-04.)

(415 ILCS 5/3.284)
Sec. 3.284. Mercury switch. "Mercury switch" means a product or device, containing mercury added during its manufacture, that opens or closes an electrical circuit or gas valve, or makes, breaks, or changes the connection in an electrical circuit, including, but not limited to, mercury float switches actuated by rising or falling liquid levels, mercury tilt switches actuated by a change in the switch position, mercury pressure switches actuated by a change in pressure, mercury temperature switches actuated by a change in temperature, and mercury flame sensors.
(Source: P.A. 97-459, eff. 7-1-12.)

(415 ILCS 5/3.285) (was 415 ILCS 5/3.85, 3.86, and 3.87)
Sec. 3.285. Municipal Solid Waste Landfill Unit; MSWLF unit. "Municipal Solid Waste Landfill Unit" or "MSWLF unit" means a contiguous area of land or an excavation that receives household waste, and that is not a land application unit, surface impoundment, injection well, or any pile of noncontainerized accumulations of solid, nonflowing waste that is used for treatment or storage. A MSWLF unit may also receive other types of RCRA Subtitle D wastes, such as commercial solid waste, nonhazardous sludge, small quantity generator waste and industrial solid waste. Such a landfill may be publicly or privately owned. A MSWLF unit may be a new MSWLF unit, an existing MSWLF unit, or a lateral expansion. A sanitary landfill is subject to regulation as a MSWLF unit if it receives household waste.
"New MSWLF unit" means any municipal solid waste landfill unit that receives household waste on or after October 9, 1993, for the first time.
"Existing MSWLF unit" means any municipal solid waste landfill unit that has received solid waste before October 9, 1993.
(Source: P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/3.290) (was 415 ILCS 5/3.21)
Sec. 3.290. Municipal waste. "Municipal waste" means garbage, general household and commercial waste, industrial lunchroom or office waste, landscape waste, and construction or demolition debris.
(Source: P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/3.295) (was 415 ILCS 5/3.22)
Sec. 3.295. Municipality. "Municipality" means any city, village or incorporated town.
(Source: P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/3.298)
Sec. 3.298. Nonattainment new source review (NA NSR) permit. "Nonattainment New Source Review permit" or "NA NSR permit" means a permit or a portion of a permit for a new major source or major modification that is issued by the Illinois Environmental Protection Agency under the construction permit program pursuant to subsection (c) of Section 9.1 that has been approved by the United States Environmental Protection Agency and incorporated into the Illinois State Implementation Plan to implement the requirements of Section 173 of the Clean Air Act and 40 CFR 51.165.
(Source: P.A. 99-463, eff. 1-1-16.)

(415 ILCS 5/3.300) (was 415 ILCS 5/3.23)
Sec. 3.300. Open burning. "Open burning" is the combustion of any matter in the open or in an open dump.
(Source: P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/3.305) (was 415 ILCS 5/3.24)
Sec. 3.305. Open dumping. "Open dumping" means the consolidation of refuse from one or more sources at a disposal site that does not fulfill the requirements of a sanitary landfill.
(Source: P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/3.310) (was 415 ILCS 5/3.25)
Sec. 3.310. Organized amateur or professional sporting activity. "Organized amateur or professional sporting activity" means an activity or event carried out at a facility by persons who engaged in that activity as a business or for education, charity or entertainment for the general public, including all necessary actions and activities associated with such an activity. This definition includes, but is not limited to, (i) rifle and pistol ranges, licensed shooting preserves, and skeet, trap or shooting sports clubs in existence prior to January 1, 1994, (ii) public hunting areas operated by a governmental entity, (iii) organized motor sports, and (iv) sporting events organized or controlled by school districts, units of local government, state agencies, colleges, universities, or professional sports clubs offering exhibitions to the public.
(Source: P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/3.315) (was 415 ILCS 5/3.26)
Sec. 3.315. Person. "Person" is any individual, partnership, co-partnership, firm, company, limited liability company, corporation, association, joint stock company, trust, estate, political subdivision, state agency, or any other legal entity, or their legal representative, agent or assigns.
(Source: P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/3.320) (was 415 ILCS 5/3.71)
Sec. 3.320. Pesticide. "Pesticide" means any substance or mixture of substances intended for preventing, destroying, repelling, or mitigating any pest or any substance or mixture of substances intended for use as a plant regulator, defoliant or desiccant.
(Source: P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/3.325) (was 415 ILCS 5/3.74)
Sec. 3.325. Pesticide release. "Pesticide release" or "release of a pesticide" means any release resulting in a concentration of pesticides in waters of the State which exceeds levels for which: (1) a Maximum Contaminant Level (MCL) has been promulgated by the U. S. Environmental Protection Agency or a Maximum Allowable Concentration (MAC) has been promulgated by the Board pursuant to the Safe Drinking Water Act (P.L. 93-523), as amended; or (2) a Health Advisory used on an interim basis has been issued by the U. S. Environmental Protection Agency; or (3) a standard has been adopted by the Board pursuant to the Illinois Groundwater Protection Act; or (4) in the absence of such advisories or standards, an action level has been developed by the Agency using guidance or procedures issued by the federal government for developing health based levels.
(Source: P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/3.330) (was 415 ILCS 5/3.32)
Sec. 3.330. Pollution control facility.
(a) "Pollution control facility" is any waste storage site, sanitary landfill, waste disposal site, waste transfer station, waste treatment facility, or waste incinerator. This includes sewers, sewage treatment plants, and any other facilities owned or operated by sanitary districts organized under the Metropolitan Water Reclamation District Act.
The following are not pollution control facilities:
(1) (blank);
(2) waste storage sites regulated under 40 CFR, Part

761.42;

(3) sites or facilities used by any person conducting

a waste storage, waste treatment, waste disposal, waste transfer or waste incineration operation, or a combination thereof, for wastes generated by such person's own activities, when such wastes are stored, treated, disposed of, transferred or incinerated within the site or facility owned, controlled or operated by such person, or when such wastes are transported within or between sites or facilities owned, controlled or operated by such person;

(4) sites or facilities at which the State is

performing removal or remedial action pursuant to Section 22.2 or 55.3;

(5) abandoned quarries used solely for the disposal

of concrete, earth materials, gravel, or aggregate debris resulting from road construction activities conducted by a unit of government or construction activities due to the construction and installation of underground pipes, lines, conduit or wires off of the premises of a public utility company which are conducted by a public utility;

(6) sites or facilities used by any person to

specifically conduct a landscape composting operation;

(7) regional facilities as defined in the Central

Midwest Interstate Low-Level Radioactive Waste Compact;

(8) the portion of a site or facility where coal

combustion wastes are stored or disposed of in accordance with subdivision (r)(2) or (r)(3) of Section 21;

(9) the portion of a site or facility used for the

collection, storage or processing of waste tires as defined in Title XIV;

(10) the portion of a site or facility used for

treatment of petroleum contaminated materials by application onto or incorporation into the soil surface and any portion of that site or facility used for storage of petroleum contaminated materials before treatment. Only those categories of petroleum listed in Section 57.9(a)(3) are exempt under this subdivision (10);

(11) the portion of a site or facility where used oil

is collected or stored prior to shipment to a recycling or energy recovery facility, provided that the used oil is generated by households or commercial establishments, and the site or facility is a recycling center or a business where oil or gasoline is sold at retail;

(11.5) processing sites or facilities that receive

only on-specification used oil, as defined in 35 Ill. Admin. Code 739, originating from used oil collectors for processing that is managed under 35 Ill. Admin. Code 739 to produce products for sale to off-site petroleum facilities, if these processing sites or facilities are: (i) located within a home rule unit of local government with a population of at least 30,000 according to the 2000 federal census, that home rule unit of local government has been designated as an Urban Round II Empowerment Zone by the United States Department of Housing and Urban Development, and that home rule unit of local government has enacted an ordinance approving the location of the site or facility and provided funding for the site or facility; and (ii) in compliance with all applicable zoning requirements;

(12) the portion of a site or facility utilizing coal

combustion waste for stabilization and treatment of only waste generated on that site or facility when used in connection with response actions pursuant to the federal Comprehensive Environmental Response, Compensation, and Liability Act of 1980, the federal Resource Conservation and Recovery Act of 1976, or the Illinois Environmental Protection Act or as authorized by the Agency;

(13) the portion of a site or facility that accepts

exclusively general construction or demolition debris and is operated and located in accordance with Section 22.38 of this Act;

(14) the portion of a site or facility, located

within a unit of local government that has enacted local zoning requirements, used to accept, separate, and process uncontaminated broken concrete, with or without protruding metal bars, provided that the uncontaminated broken concrete and metal bars are not speculatively accumulated, are at the site or facility no longer than one year after their acceptance, and are returned to the economic mainstream in the form of raw materials or products;

(15) the portion of a site or facility located in a

county with a population over 3,000,000 that has obtained local siting approval under Section 39.2 of this Act for a municipal waste incinerator on or before July 1, 2005 and that is used for a non-hazardous waste transfer station;

(16) a site or facility that temporarily holds in

transit for 10 days or less, non-putrescible solid waste in original containers, no larger in capacity than 500 gallons, provided that such waste is further transferred to a recycling, disposal, treatment, or storage facility on a non-contiguous site and provided such site or facility complies with the applicable 10-day transfer requirements of the federal Resource Conservation and Recovery Act of 1976 and United States Department of Transportation hazardous material requirements. For purposes of this Section only, "non-putrescible solid waste" means waste other than municipal garbage that does not rot or become putrid, including, but not limited to, paints, solvent, filters, and absorbents;

(17) the portion of a site or facility located in a

county with a population greater than 3,000,000 that has obtained local siting approval, under Section 39.2 of this Act, for a municipal waste incinerator on or before July 1, 2005 and that is used for wood combustion facilities for energy recovery that accept and burn only wood material, as included in a fuel specification approved by the Agency;

(18) a transfer station used exclusively for

landscape waste, including a transfer station where landscape waste is ground to reduce its volume, where the landscape waste is held no longer than 24 hours from the time it was received;

(19) the portion of a site or facility that (i) is

used for the composting of food scrap, livestock waste, crop residue, uncontaminated wood waste, or paper waste, including, but not limited to, corrugated paper or cardboard, and (ii) meets all of the following requirements:

(A) There must not be more than a total of 30,000

cubic yards of livestock waste in raw form or in the process of being composted at the site or facility at any one time.

(B) All food scrap, livestock waste, crop

residue, uncontaminated wood waste, and paper waste must, by the end of each operating day, be processed and placed into an enclosed vessel in which air flow and temperature are controlled, or all of the following additional requirements must be met:

(i) The portion of the site or facility used

for the composting operation must include a setback of at least 200 feet from the nearest potable water supply well.

(ii) The portion of the site or facility used

for the composting operation must be located outside the boundary of the 10-year floodplain or floodproofed.

(iii) Except in municipalities with more than

1,000,000 inhabitants, the portion of the site or facility used for the composting operation must be located at least one-eighth of a mile from the nearest residence, other than a residence located on the same property as the site or facility.

(iv) The portion of the site or facility used

for the composting operation must be located at least one-eighth of a mile from the property line of all of the following areas:

(I) Facilities that primarily serve to

house or treat people that are immunocompromised or immunosuppressed, such as cancer or AIDS patients; people with asthma, cystic fibrosis, or bioaerosol allergies; or children under the age of one year.

(II) Primary and secondary schools and

adjacent areas that the schools use for recreation.

(III) Any facility for child care

licensed under Section 3 of the Child Care Act of 1969; preschools; and adjacent areas that the facilities or preschools use for recreation.

(v) By the end of each operating day, all

food scrap, livestock waste, crop residue, uncontaminated wood waste, and paper waste must be (i) processed into windrows or other piles and (ii) covered in a manner that prevents scavenging by birds and animals and that prevents other nuisances.

(C) Food scrap, livestock waste, crop residue,

uncontaminated wood waste, paper waste, and compost must not be placed within 5 feet of the water table.

(D) The site or facility must meet all of the

requirements of the Wild and Scenic Rivers Act (16 U.S.C. 1271 et seq.).

(E) The site or facility must not (i) restrict

the flow of a 100-year flood, (ii) result in washout of food scrap, livestock waste, crop residue, uncontaminated wood waste, or paper waste from a 100-year flood, or (iii) reduce the temporary water storage capacity of the 100-year floodplain, unless measures are undertaken to provide alternative storage capacity, such as by providing lagoons, holding tanks, or drainage around structures at the facility.

(F) The site or facility must not be located in

any area where it may pose a threat of harm or destruction to the features for which:

(i) an irreplaceable historic or

archaeological site has been listed under the National Historic Preservation Act (16 U.S.C. 470 et seq.) or the Illinois Historic Preservation Act;

(ii) a natural landmark has been designated

by the National Park Service or the Illinois State Historic Preservation Office; or

(iii) a natural area has been designated as a

Dedicated Illinois Nature Preserve under the Illinois Natural Areas Preservation Act.

(G) The site or facility must not be located in

an area where it may jeopardize the continued existence of any designated endangered species, result in the destruction or adverse modification of the critical habitat for such species, or cause or contribute to the taking of any endangered or threatened species of plant, fish, or wildlife listed under the Endangered Species Act (16 U.S.C. 1531 et seq.) or the Illinois Endangered Species Protection Act;

(20) the portion of a site or facility that is

located entirely within a home rule unit having a population of no less than 120,000 and no more than 135,000, according to the 2000 federal census, and that meets all of the following requirements:

(i) the portion of the site or facility is used

exclusively to perform testing of a thermochemical conversion technology using only woody biomass, collected as landscape waste within the boundaries of the home rule unit, as the hydrocarbon feedstock for the production of synthetic gas in accordance with Section 39.9 of this Act;

(ii) the portion of the site or facility is in

compliance with all applicable zoning requirements; and

(iii) a complete application for a demonstration

permit at the portion of the site or facility has been submitted to the Agency in accordance with Section 39.9 of this Act within one year after July 27, 2010 (the effective date of Public Act 96-1314);

(21) the portion of a site or facility used to

perform limited testing of a gasification conversion technology in accordance with Section 39.8 of this Act and for which a complete permit application has been submitted to the Agency prior to one year from April 9, 2010 (the effective date of Public Act 96-887);

(22) the portion of a site or facility that is used

to incinerate only pharmaceuticals from residential sources that are collected and transported by law enforcement agencies under Section 17.9A of this Act;

(23) the portion of a site or facility:
(A) that is used exclusively for the transfer of

commingled landscape waste and food scrap held at the site or facility for no longer than 24 hours after their receipt;

(B) that is located entirely within a home rule

unit having a population of (i) not less than 100,000 and not more than 115,000 according to the 2010 federal census, (ii) not less than 5,000 and not more than 10,000 according to the 2010 federal census, or (iii) not less than 25,000 and not more than 30,000 according to the 2010 federal census or that is located in the unincorporated area of a county having a population of not less than 700,000 and not more than 705,000 according to the 2010 federal census;

(C) that is permitted, by the Agency, prior to

January 1, 2002, for the transfer of landscape waste if located in a home rule unit or that is permitted prior to January 1, 2008 if located in an unincorporated area of a county; and

(D) for which a permit application is submitted

to the Agency to modify an existing permit for the transfer of landscape waste to also include, on a demonstration basis not to exceed 24 months each time a permit is issued, the transfer of commingled landscape waste and food scrap or for which a permit application is submitted to the Agency within 6 months of the effective date of this amendatory Act of the 100th General Assembly; and

(24) the portion of a municipal solid waste

landfill unit:

(A) that is located in a county having a

population of not less than 55,000 and not more than 60,000 according to the 2010 federal census;

(B) that is owned by that county;
(C) that is permitted, by the Agency, prior to

July 10, 2015 (the effective date of Public Act 99-12); and

(D) for which a permit application is submitted

to the Agency within 6 months after July 10, 2015 (the effective date of Public Act 99-12) for the disposal of non-hazardous special waste.

(b) A new pollution control facility is:
(1) a pollution control facility initially permitted

for development or construction after July 1, 1981; or

(2) the area of expansion beyond the boundary of a

currently permitted pollution control facility; or

(3) a permitted pollution control facility

requesting approval to store, dispose of, transfer or incinerate, for the first time, any special or hazardous waste.

(Source: P.A. 99-12, eff. 7-10-15; 99-440, eff. 8-21-15; 99-642, eff. 7-28-16; 100-94, eff. 8-11-17.)

(415 ILCS 5/3.335) (was 415 ILCS 5/3.27)
Sec. 3.335. Pollution control waste. "Pollution control waste" means any liquid, solid, semi-solid or gaseous waste generated as a direct or indirect result of the removal of contaminants from the air, water or land, and which pose a present or potential threat to human health or to the environment or with inherent properties which make the disposal of such waste in a landfill difficult to manage by normal means. "Pollution control waste" includes but is not limited to water and wastewater treatment plant sludges, baghouse dusts, landfill waste, scrubber sludges and chemical spill cleanings.
(Source: P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/3.340) (was 415 ILCS 5/3.65)
Sec. 3.340. Potable. "Potable" means generally fit for human consumption in accordance with accepted water supply principles and practices.
(Source: P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/3.345) (was 415 ILCS 5/3.59)
Sec. 3.345. Potential primary source. "Potential primary source" means any unit at a facility or site not currently subject to a removal or remedial action which:
(1) is utilized for the treatment, storage, or

disposal of any hazardous or special waste not generated at the site; or

(2) is utilized for the disposal of municipal waste

not generated at the site, other than landscape waste and construction and demolition debris; or

(3) is utilized for the landfilling, land treating,

surface impounding or piling of any hazardous or special waste that is generated on the site or at other sites owned, controlled or operated by the same person; or

(4) stores or accumulates at any time more than

75,000 pounds above ground, or more than 7,500 pounds below ground, of any hazardous substances.

A new potential primary source is:
(i) a potential primary source which is not in

existence or for which construction has not commenced at its location as of January 1, 1988; or

(ii) a potential primary source which expands

laterally beyond the currently permitted boundary or, if the primary source is not permitted, the boundary in existence as of January 1, 1988; or

(iii) a potential primary source which is part of a

facility that undergoes major reconstruction. Such reconstruction shall be deemed to have taken place where the fixed capital cost of the new components constructed within a 2-year period exceed 50% of the fixed capital cost of a comparable entirely new facility.

Construction shall be deemed commenced when all necessary federal, State and local approvals have been obtained, and work at the site has been initiated and proceeds in a reasonably continuous manner to completion.
(Source: P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/3.350) (was 415 ILCS 5/3.58)
Sec. 3.350. Potential route. "Potential route" means abandoned and improperly plugged wells of all kinds, drainage wells, all injection wells, including closed loop heat pump wells, and any excavation for the discovery, development or production of stone, sand or gravel. This term does not include closed loop heat pump wells using USP food grade propylene glycol.
A new potential route is:
(1) a potential route which is not in existence or

for which construction has not commenced at its location as of January 1, 1988, or

(2) a potential route which expands laterally beyond

the currently permitted boundary or, if the potential route is not permitted, the boundary in existence as of January 1, 1988.

Construction shall be deemed commenced when all necessary federal, State and local approvals have been obtained, and work at the site has been initiated and proceeds in a reasonably continuous manner to completion.
(Source: P.A. 94-1048, eff. 1-1-07.)

(415 ILCS 5/3.355) (was 415 ILCS 5/3.60)
Sec. 3.355. Potential secondary source. "Potential secondary source" means any unit at a facility or a site not currently subject to a removal or remedial action, other than a potential primary source, which:
(1) is utilized for the landfilling, land treating,

or surface impounding of waste that is generated on the site or at other sites owned, controlled or operated by the same person, other than livestock and landscape waste, and construction and demolition debris; or

(2) stores or accumulates at any time more than

25,000 but not more than 75,000 pounds above ground, or more than 2,500 but not more than 7,500 pounds below ground, of any hazardous substances; or

(3) stores or accumulates at any time more than

25,000 gallons above ground, or more than 500 gallons below ground, of petroleum, including crude oil or any fraction thereof which is not otherwise specifically listed or designated as a hazardous substance; or

(4) stores or accumulates pesticides, fertilizers, or

road oils for purposes of commercial application or for distribution to retail sales outlets; or

(5) stores or accumulates at any time more than

50,000 pounds of any de-icing agent; or

(6) is utilized for handling livestock waste or for

treating domestic wastewaters other than private sewage disposal systems as defined in the "Private Sewage Disposal Licensing Act".

A new potential secondary source is:
(i) a potential secondary source which is not in

existence or for which construction has not commenced at its location as of July 1, 1988; or

(ii) a potential secondary source which expands

laterally beyond the currently permitted boundary or, if the secondary source is not permitted, the boundary in existence as of July 1, 1988, other than an expansion for handling of livestock waste or for treating domestic wastewaters; or

(iii) a potential secondary source which is part of a

facility that undergoes major reconstruction. Such reconstruction shall be deemed to have taken place where the fixed capital cost of the new components constructed within a 2-year period exceed 50% of the fixed capital cost of a comparable entirely new facility.

Construction shall be deemed commenced when all necessary federal, State and local approvals have been obtained, and work at the site has been initiated and proceeds in a reasonably continuous manner to completion.
(Source: P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/3.360) (was 415 ILCS 5/3.84)
Sec. 3.360. Potentially infectious medical waste.
(a) "Potentially infectious medical waste" means the following types of waste generated in connection with the diagnosis, treatment (i.e., provision of medical services), or immunization of human beings or animals; research pertaining to the provision of medical services; or the production or testing of biologicals:
(1) Cultures and stocks. This waste shall include but

not be limited to cultures and stocks of agents infectious to humans, and associated biologicals; cultures from medical or pathological laboratories; cultures and stocks of infectious agents from research and industrial laboratories; wastes from the production of biologicals; discarded live or attenuated vaccines; or culture dishes and devices used to transfer, inoculate, or mix cultures.

(2) Human pathological wastes. This waste shall

include tissue, organs, and body parts (except teeth and the contiguous structures of bone and gum); body fluids that are removed during surgery, autopsy, or other medical procedures; or specimens of body fluids and their containers.

(3) Human blood and blood products. This waste shall

include discarded human blood, blood components (e.g., serum and plasma), or saturated material containing free flowing blood or blood components.

(4) Used sharps. This waste shall include but not be

limited to discarded sharps used in animal or human patient care, medical research, or clinical or pharmaceutical laboratories; hypodermic, intravenous, or other medical needles; hypodermic or intravenous syringes; Pasteur pipettes; scalpel blades; or blood vials. This waste shall also include but not be limited to other types of broken or unbroken glass (including slides and cover slips) in contact with infectious agents.

(5) Animal waste. Animal waste means discarded

materials, including carcasses, body parts, body fluids, blood, or bedding originating from animals inoculated during research, production of biologicals, or pharmaceutical testing with agents infectious to humans.

(6) Isolation waste. This waste shall include

discarded materials contaminated with blood, excretions, exudates, and secretions from humans that are isolated to protect others from highly communicable diseases. "Highly communicable diseases" means those diseases identified by the Board in rules adopted under subsection (e) of Section 56.2 of this Act.

(7) Unused sharps. This waste shall include but not

be limited to the following unused, discarded sharps: hypodermic, intravenous, or other needles; hypodermic or intravenous syringes; or scalpel blades.

(b) Potentially infectious medical waste does not include:
(1) waste generated as general household waste;
(2) waste (except for sharps) for which the

infectious potential has been eliminated by treatment;

(3) sharps that meet both of the following conditions:
(A) the infectious potential has been eliminated

from the sharps by treatment; and

(B) the sharps are rendered unrecognizable by

treatment; or

(4) sharps that are managed in accordance with the

following requirements:

(A) the infectious potential is eliminated from

the sharps by treatment at a facility that is permitted by the Agency for the treatment of potentially infectious medical waste;

(B) the sharps are certified by the treatment

facility as non-special waste in accordance with Section 22.48 of this Act;

(C) the sharps are packaged at the treatment

facility the same as required under Board rules for potentially infectious medical waste;

(D) the sharps are transported under the custody

of the treatment facility to a landfill permitted by the Agency under Section 21 of this Act to accept municipal waste for disposal; and

(E) the activities in subparagraphs (A) through

(D) of this paragraph (4) are authorized in, and conducted in accordance with, a permit issued by the Agency to the treatment facility.

(Source: P.A. 98-366, eff. 1-1-14.)

(415 ILCS 5/3.363)
Sec. 3.363. Prevention of significant deterioration (PSD) permit. "Prevention of Significant Deterioration permit" or "PSD permit" means a permit or the portion of a permit for a new major source or major modification that is issued by the Illinois Environmental Protection Agency under the construction permit program pursuant to subsection (c) of Section 9.1 that has been approved by the United States Environmental Protection Agency and incorporated into the Illinois State Implementation Plan to implement the requirements of Section 165 of the Clean Air Act and 40 CFR 51.166.
(Source: P.A. 99-463, eff. 1-1-16.)

(415 ILCS 5/3.365) (was 415 ILCS 5/3.28)
Sec. 3.365. Public water supply. "Public water supply" means all mains, pipes and structures through which water is obtained and distributed to the public, including wells and well structures, intakes and cribs, pumping stations, treatment plants, reservoirs, storage tanks and appurtenances, collectively or severally, actually used or intended for use for the purpose of furnishing water for drinking or general domestic use and which serve at least 15 service connections or which regularly serve at least 25 persons at least 60 days per year. A public water supply is either a "community water supply" or a "non-community water supply".
(Source: P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/3.370) (was 415 ILCS 5/3.29)
Sec. 3.370. RCRA permit. "RCRA permit" means a permit issued by the Agency pursuant to authorization received by the Agency from the United States Environmental Protection Agency under Subtitle C of the Resource Conservation and Recovery Act of 1976, (P.L. 94-580) (RCRA) and which meets the requirements of Section 3005 of RCRA and of this Act.
(Source: P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/3.375) (was 415 ILCS 5/3.81)
Sec. 3.375. Recycling center. "Recycling center" means a site or facility that accepts only segregated, nonhazardous, nonspecial, homogeneous, nonputrescible materials, such as dry paper, glass, cans or plastics, for subsequent use in the secondary materials market.
(Source: P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/3.380) (was 415 ILCS 5/3.30)
Sec. 3.380. Recycling, reclamation or reuse. "Recycling, reclamation or reuse" means a method, technique, or process designed to remove any contaminant from waste so as to render such waste reusable, or any process by which materials that would otherwise be disposed of or discarded are collected, separated or processed and returned to the economic mainstream in the form of raw materials or products.
(Source: P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/3.385) (was 415 ILCS 5/3.31)
Sec. 3.385. Refuse. "Refuse" means waste.
(Source: P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/3.390) (was 415 ILCS 5/3.67)
Sec. 3.390. Regulated recharge area. "Regulated recharge area" means a compact geographic area, as determined by the Board, the geology of which renders a potable resource groundwater particularly susceptible to contamination.
(Source: P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/3.395) (was 415 ILCS 5/3.33)
Sec. 3.395. Release. "Release" means any spilling, leaking, pumping, pouring, emitting, emptying, discharging, injecting, escaping, leaching, dumping, or disposing into the environment, but excludes (a) any release which results in exposure to persons solely within a workplace, with respect to a claim which such persons may assert against the employer of such persons; (b) emissions from the engine exhaust of a motor vehicle, rolling stock, aircraft, vessel, or pipeline pumping station engine; (c) release of source, byproduct, or special nuclear material from a nuclear incident, as those terms are defined in the Atomic Energy Act of 1954, if such release is subject to requirements with respect to financial protection established by the Nuclear Regulatory Commission under Section 170 of such Act; and (d) the normal application of fertilizer.
(Source: P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/3.400) (was 415 ILCS 5/3.34)
Sec. 3.400. Remedial action. "Remedial action" means those actions consistent with permanent remedy taken instead of or in addition to removal actions in the event of a release or threatened release of a hazardous substance into the environment, to prevent or minimize the release of hazardous substances so that they do not migrate to cause substantial danger to present or future public health or welfare or the environment. The term includes, but is not limited to, such actions at the location of the release as storage, confinement, perimeter protection using dikes, trenches, or ditches, clay cover, neutralization, cleanup of released hazardous substances or contaminated materials, recycling or reuse, diversion destruction, segregation of reactive wastes, dredging or excavations, repair or replacement of leaking containers, collection of leachate and runoff, onsite treatment or incineration, provision of alternative water supplies, and any monitoring reasonably required to assure that such actions protect the public health and welfare and the environment. The term includes the costs of permanent relocation of residents and businesses and community facilities where the Governor and the Director determine that, alone or in combination with other measures, such relocation is more cost-effective than and environmentally preferable to the transportation, storage, treatment, destruction, or secure disposition offsite of hazardous substances, or may otherwise be necessary to protect the public health or welfare. The term includes offsite transport of hazardous substances, or the storage, treatment, destruction, or secure disposition offsite of such hazardous substances or contaminated materials.
(Source: P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/3.405) (was 415 ILCS 5/3.35)
Sec. 3.405. Remove; removal. "Remove" or "removal" means the cleanup or removal of released hazardous substances from the environment, actions as may be necessary taken in the event of the threat of release of hazardous substances into the environment, actions as may be necessary to monitor, assess, and evaluate the release or threat of release of hazardous substances, the disposal of removed material, or the taking of other actions as may be necessary to prevent, minimize, or mitigate damage to the public health or welfare or the environment, that may otherwise result from a release or threat of release. The term includes, in addition, without being limited to, security fencing or other measures to limit access, provision of alternative water supplies, temporary evacuation and housing of threatened individuals, and any emergency assistance that may be provided under the Illinois Emergency Management Agency Act or any other law.
(Source: P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/3.410) (was 415 ILCS 5/3.36)
Sec. 3.410. Re-refined oil. "Re-refined oil" means any oil which has been refined from used oil meeting substantially the same standards as new oil.
(Source: P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/3.415) (was 415 ILCS 5/3.37)
Sec. 3.415. Resident. "Resident" means a person who dwells or has a place of abode which is occupied by that person for 60 days or more each calendar year.
(Source: P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/3.420) (was 415 ILCS 5/3.38)
Sec. 3.420. Resource conservation. "Resource conservation" means reduction of the amounts of waste that are generated, reduction of overall resource consumption and the utilization of recovered resources.
(Source: P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/3.425) (was 415 ILCS 5/3.90)
Sec. 3.425. Resource Conservation and Recovery Act; RCRA. "Resource Conservation and Recovery Act" or "RCRA" means the Resource Conservation and Recovery Act of 1976 (P.L. 94-580), as amended.
(Source: P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/3.430) (was 415 ILCS 5/3.66)
Sec. 3.430. Resource groundwater. "Resource groundwater" means groundwater that is presently being or in the future capable of being put to beneficial use by reason of being of suitable quality.
(Source: P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/3.435) (was 415 ILCS 5/3.39)
Sec. 3.435. Resource recovery. "Resource recovery" means the recovery of material or energy from waste.
(Source: P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/3.440) (was 415 ILCS 5/3.40)
Sec. 3.440. Respond; response. "Respond" or "response" means remove, removal, remedy, and remedial action.
(Source: P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/3.445) (was 415 ILCS 5/3.41)
Sec. 3.445. Sanitary landfill. "Sanitary landfill" means a facility permitted by the Agency for the disposal of waste on land meeting the requirements of the Resource Conservation and Recovery Act, P.L. 94-580, and regulations thereunder, and without creating nuisances or hazards to public health or safety, by confining the refuse to the smallest practical volume and covering it with a layer of earth at the conclusion of each day's operation, or by such other methods and intervals as the Board may provide by regulation.
(Source: P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/3.450) (was 415 ILCS 5/3.61)
Sec. 3.450. Setback zone. "Setback zone" means a geographic area, designated pursuant to this Act, containing a potable water supply well or a potential source or potential route, having a continuous boundary, and within which certain prohibitions or regulations are applicable in order to protect groundwaters.
(Source: P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/3.455) (was 415 ILCS 5/3.42)
Sec. 3.455. Sewage works. "Sewage works" means individually or collectively those constructions or devices used for collecting, pumping, treating, and disposing of sewage, industrial waste or other wastes or for the recovery of by-products from such wastes.
(Source: P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/3.458)
Sec. 3.458. Sharps collection station.
(a) "Sharps collection station" means a designated area at an applicable facility where (i) hypodermic, intravenous, or other medical needles or syringes or other sharps, or (ii) medical household waste containing medical sharps, including, but not limited to, hypodermic, intravenous, or other medical needles or syringes or other sharps, are collected for transport, storage, treatment, transfer, or disposal.
(b) For purposes of this Section, "applicable facility" means any of the following:
(1) A hospital.
(2) An ambulatory surgical treatment center,

physician's office, clinic, or other setting where a physician provides care.

(3) A pharmacy employing a registered pharmacist.
(4) The principal place of business of any government

official who is authorized under Section 1 of the Hypodermic Syringes and Needles Act (720 ILCS 635/) to possess hypodermic, intravenous, or other medical needles, or hypodermic or intravenous syringes, by reason of his or her official duties.

(Source: P.A. 94-641, eff. 8-22-05.)

(415 ILCS 5/3.460) (was 415 ILCS 5/3.43)
Sec. 3.460. Site. "Site" means any location, place, tract of land, and facilities, including but not limited to buildings, and improvements used for purposes subject to regulation or control by this Act or regulations thereunder.
(Source: P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/3.465) (was 415 ILCS 5/3.44)
Sec. 3.465. Sludge. "Sludge" means any solid, semi-solid, or liquid waste generated from a municipal, commercial, or industrial wastewater treatment plant, water supply treatment plant, or air pollution control facility or any other such waste having similar characteristics and effects.
(Source: P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/3.470) (was 415 ILCS 5/3.82)
Sec. 3.470. Solid waste. "Solid waste" means waste.
(Source: P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/3.475) (was 415 ILCS 5/3.45)
Sec. 3.475. Special waste. "Special waste" means any of the following:
(a) potentially infectious medical waste;
(b) hazardous waste, as determined in conformance with RCRA hazardous waste determination requirements set forth in Section 722.111 of Title 35 of the Illinois Administrative Code, including a residue from burning or processing hazardous waste in a boiler or industrial furnace unless the residue has been tested in accordance with Section 726.212 of Title 35 of the Illinois Administrative Code and proven to be nonhazardous;
(c) industrial process waste or pollution control waste, except:
(1) any such waste certified by its generator,

pursuant to Section 22.48 of this Act, not to be any of the following:

(A) a liquid, as determined using the paint

filter test set forth in subdivision (3)(A) of subsection (m) of Section 811.107 of Title 35 of the Illinois Administrative Code;

(B) regulated asbestos-containing waste

materials, as defined under the National Emission Standards for Hazardous Air Pollutants in 40 CFR Section 61.141;

(C) polychlorinated biphenyls (PCB's) regulated

pursuant to 40 CFR Part 761;

(D) an industrial process waste or pollution

control waste subject to the waste analysis and recordkeeping requirements of Section 728.107 of Title 35 of the Illinois Administrative Code under the land disposal restrictions of Part 728 of Title 35 of the Illinois Administrative Code; and

(E) a waste material generated by processing

recyclable metals by shredding and required to be managed as a special waste under Section 22.29 of this Act;

(2) any empty portable device or container, including

but not limited to a drum, in which a special waste has been stored, transported, treated, disposed of, or otherwise handled, provided that the generator has certified that the device or container is empty and does not contain a liquid, as determined pursuant to item (A) of subdivision (1) of this subsection. For purposes of this subdivision, "empty portable device or container" means a device or container in which removal of special waste, except for a residue that shall not exceed one inch in thickness, has been accomplished by a practice commonly employed to remove materials of that type. An inner liner used to prevent contact between the special waste and the container shall be removed and managed as a special waste; or

(3) as may otherwise be determined under Section 22.9

of this Act.

"Special waste" does not mean fluorescent and high intensity discharge lamps as defined in subsection (a) of Section 22.23a of this Act, waste that is managed in accordance with the universal waste requirements set forth in Title 35 of the Illinois Administrative Code, Subtitle G, Chapter I, Subchapter c, Part 733, or waste that is subject to rules adopted pursuant to subsection (c)(2) of Section 22.23a of this Act.
(Source: P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/3.480) (was 415 ILCS 5/3.46)
Sec. 3.480. Storage. "Storage" means the containment of waste, either on a temporary basis or for a period of years, in such a manner as not to constitute disposal.
(Source: P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/3.485) (was 415 ILCS 5/3.47)
Sec. 3.485. Storage site. "Storage site" is a site at which waste is stored. "Storage site" includes transfer stations but does not include (i) a site that accepts or receives waste in transfer containers unless the waste is removed from the transfer container or unless the transfer container becomes stationary, en route to a disposal, treatment, or storage facility for more than 5 business days, or (ii) a site that accepts or receives open top units containing only clean construction and demolition debris, or (iii) a site that stores waste on a refuse motor vehicle or in the vehicle's detachable refuse receptacle for no more than 24 hours, excluding Saturdays, Sundays, and holidays, but only if the detachable refuse receptacle is completely covered or enclosed and is stored on the same site as the refuse motor vehicle that transported the receptacle to the site.
Nothing in this Section shall be construed to be less stringent than or inconsistent with the provisions of the federal Resource Conservation and Recovery Act of 1976 (P.L. 94-480) or regulations adopted under it.
(Source: P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/3.487)
Sec. 3.487. Surface discharging private sewage disposal system. "Surface discharging private sewage disposal system" means a sewage disposal system that discharges into the waters of the United States, as that term is used in the Federal Water Pollution Control Act.
(Source: P.A. 96-801, eff. 1-1-10.)

(415 ILCS 5/3.488)
Sec. 3.488. Time-limited water quality standard. "Time-limited water quality standard" has the meaning ascribed to the term "water quality standards variance" in 40 CFR 131.3(o).
(Source: P.A. 99-937, eff. 2-24-17.)

(415 ILCS 5/3.490) (was 415 ILCS 5/3.48)
Sec. 3.490. Trade secret. "Trade secret" means the whole or any portion or phase of any scientific or technical information, design, process (including a manufacturing process), procedure, formula or improvement, or business plan which is secret in that it has not been published or disseminated or otherwise become a matter of general public knowledge, and which has competitive value. A trade secret is presumed to be secret when the owner thereof takes reasonable measures to prevent it from becoming available to persons other than those selected by the owner to have access thereto for limited purposes.
(Source: P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/3.495) (was 415 ILCS 5/3.48-5)
Sec. 3.495. Transfer container. "Transfer container" means a reusable transportable shipping container that is completely covered or enclosed, that has a volume of not less than 250 cubic feet based on the external dimensions, and that is constructed and maintained to protect the container contents (which may include smaller containers that are or are not transfer containers) from water, rain, and wind, to prevent the free movement of rodents and vectors into or out of the container, and to prevent leaking from the container.
(Source: P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/3.500) (was 415 ILCS 5/3.83)
Sec. 3.500. Transfer station. "Transfer station" means a site or facility that accepts waste for temporary storage or consolidation and further transfer to a waste disposal, treatment or storage facility. "Transfer station" includes a site where waste is transferred from (1) a rail carrier to a motor vehicle or water carrier; (2) a water carrier to a rail carrier or motor vehicle; (3) a motor vehicle to a rail carrier, water carrier or motor vehicle; (4) a rail carrier to a rail carrier, if the waste is removed from a rail car; or (5) a water carrier to a water carrier, if the waste is removed from a vessel.
"Transfer station" does not include (i) a site where waste is not removed from the transfer container, or (ii) a site that accepts or receives open top units containing only clean construction and demolition debris, or (iii) a site that stores waste on a refuse motor vehicle or in the vehicle's detachable refuse receptacle for no more than 24 hours, excluding Saturdays, Sundays, and holidays, but only if the detachable refuse receptacle is completely covered or enclosed and is stored on the same site as the refuse motor vehicle that transported the receptacle to the site.
Nothing in this Section shall be construed to be less stringent than or inconsistent with the provisions of the federal Resource Conservation and Recovery Act of 1976 (P.L. 94-480) or regulations adopted under it.
(Source: P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/3.505) (was 415 ILCS 5/3.49)
Sec. 3.505. Treatment. "Treatment" means any method, technique or process, including neutralization, designed to change the physical, chemical, or biological character or composition of any waste so as to neutralize it or render it nonhazardous, safer for transport, amenable for recovery, amenable for storage, or reduced in volume. Such term includes any activity or processing designed to change the physical form or chemical composition of hazardous waste so as to render it nonhazardous.
(Source: P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/3.510) (was 415 ILCS 5/3.50)
Sec. 3.510. Underground injection. "Underground injection" means the subsurface emplacement of fluids by well injection.
(Source: P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/3.515) (was 415 ILCS 5/3.62)
Sec. 3.515. Unit. "Unit" means any device, mechanism, equipment, or area (exclusive of land utilized only for agricultural production). This term includes secondary containment structures and their contents at agrichemical facilities.
(Source: P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/3.520) (was 415 ILCS 5/3.51)
Sec. 3.520. Used oil. "Used oil" means any oil which has been refined from crude oil or refined from used oil, has been used, and as a result of such use has been contaminated by physical or chemical impurities, except that "used oil" shall not include that type of oil generated on farmland property devoted to agricultural use and used on that property for heating or burning.
(Source: P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/3.525) (was 415 ILCS 5/3.91)
Sec. 3.525. Vegetable by-products. "Vegetable by-products" means any waste consisting solely of the unused portion of fruits and vegetables, associated solids, and process water resulting from any commercial canning, freezing, preserving or other processing of fruits and vegetables. Vegetable by-products are not special wastes.
(Source: P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/3.530) (was 415 ILCS 5/3.52)
Sec. 3.530. Virgin oil. "Virgin oil" means any oil which has been refined from crude oil which may or may not contain additives and has not been used.
(Source: P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/3.535) (was 415 ILCS 5/3.53)
Sec. 3.535. Waste. "Waste" means any garbage, sludge from a waste treatment plant, water supply treatment plant, or air pollution control facility or other discarded material, including solid, liquid, semi-solid, or contained gaseous material resulting from industrial, commercial, mining and agricultural operations, and from community activities, but does not include solid or dissolved material in domestic sewage, or solid or dissolved materials in irrigation return flows, or coal combustion by-products as defined in Section 3.135, or industrial discharges which are point sources subject to permits under Section 402 of the Federal Water Pollution Control Act, as now or hereafter amended, or source, special nuclear, or by-product materials as defined by the Atomic Energy Act of 1954, as amended (68 Stat. 921) or any solid or dissolved material from any facility subject to the Federal Surface Mining Control and Reclamation Act of 1977 (P.L. 95-87) or the rules and regulations thereunder or any law or rule or regulation adopted by the State of Illinois pursuant thereto.
(Source: P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/3.540) (was 415 ILCS 5/3.54)
Sec. 3.540. Waste disposal site. "Waste disposal site" is a site on which solid waste is disposed.
(Source: P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/3.545) (was 415 ILCS 5/3.55)
Sec. 3.545. Water pollution. "Water pollution" is such alteration of the physical, thermal, chemical, biological or radioactive properties of any waters of the State, or such discharge of any contaminant into any waters of the State, as will or is likely to create a nuisance or render such waters harmful or detrimental or injurious to public health, safety or welfare, or to domestic, commercial, industrial, agricultural, recreational, or other legitimate uses, or to livestock, wild animals, birds, fish, or other aquatic life.
(Source: P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/3.550) (was 415 ILCS 5/3.56)
Sec. 3.550. Waters. "Waters" means all accumulations of water, surface and underground, natural, and artificial, public and private, or parts thereof, which are wholly or partially within, flow through, or border upon this State.
(Source: P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/3.555) (was 415 ILCS 5/3.57)
Sec. 3.555. Well. "Well" means a bored, drilled or driven shaft, or dug hole, the depth of which is greater than the largest surface dimension.
(Source: P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/3.560)
Sec. 3.560. Exceptional Quality biosolids. "Exceptional Quality biosolids" means solids that:
(1) are generated from the advanced processing of

publicly-owned sewage treatment plant sludge;

(2) do not exceed the ceiling concentration limits

in Table 1 of 40 CFR 503.13 and the pollutant concentration limits in Table 3 of 40 CFR 503.13;

(3) meet the requirements for classification as

Class A with respect to pathogens in 40 CFR 503.32(a); and

(4) meet one of the vector attraction reduction

requirements in 40 CFR 503.33(b)(1) through (b)(8).

(Source: P.A. 99-67, eff. 7-20-15.)

(415 ILCS 5/4) (from Ch. 111 1/2, par. 1004)
Sec. 4. Environmental Protection Agency; establishment; duties.
(a) There is established in the Executive Branch of the State Government an agency to be known as the Environmental Protection Agency. This Agency shall be under the supervision and direction of a Director who shall be appointed by the Governor with the advice and consent of the Senate. The term of office of the Director shall expire on the third Monday of January in odd numbered years, provided that he or she shall hold office until a successor is appointed and has qualified. The Director shall receive an annual salary as set by the Compensation Review Board. The Director, in accord with the Personnel Code, shall employ and direct such personnel, and shall provide for such laboratory and other facilities, as may be necessary to carry out the purposes of this Act. In addition, the Director may by agreement secure such services as he or she may deem necessary from any other department, agency, or unit of the State Government, and may employ and compensate such consultants and technical assistants as may be required.
(b) The Agency shall have the duty to collect and disseminate such information, acquire such technical data, and conduct such experiments as may be required to carry out the purposes of this Act, including ascertainment of the quantity and nature of discharges from any contaminant source and data on those sources, and to operate and arrange for the operation of devices for the monitoring of environmental quality.
(c) The Agency shall have authority to conduct a program of continuing surveillance and of regular or periodic inspection of actual or potential contaminant or noise sources, of public water supplies, and of refuse disposal sites.
(d) In accordance with constitutional limitations, the Agency shall have authority to enter at all reasonable times upon any private or public property for the purpose of:
(1) Inspecting and investigating to ascertain

possible violations of this Act, any rule or regulation adopted under this Act, any permit or term or condition of a permit, or any Board order; or

(2) In accordance with the provisions of this Act,

taking whatever preventive or corrective action, including but not limited to removal or remedial action, that is necessary or appropriate whenever there is a release or a substantial threat of a release of (A) a hazardous substance or pesticide or (B) petroleum from an underground storage tank.

(e) The Agency shall have the duty to investigate violations of this Act, any rule or regulation adopted under this Act, any permit or term or condition of a permit, or any Board order; to issue administrative citations as provided in Section 31.1 of this Act; and to take such summary enforcement action as is provided for by Section 34 of this Act.
(f) The Agency shall appear before the Board in any hearing upon a petition for variance or time-limited water quality standard, the denial of a permit, or the validity or effect of a rule or regulation of the Board, and shall have the authority to appear before the Board in any hearing under the Act.
(g) The Agency shall have the duty to administer, in accord with Title X of this Act, such permit and certification systems as may be established by this Act or by regulations adopted thereunder. The Agency may enter into written delegation agreements with any department, agency, or unit of State or local government under which all or portions of this duty may be delegated for public water supply storage and transport systems, sewage collection and transport systems, air pollution control sources with uncontrolled emissions of 100 tons per year or less and application of algicides to waters of the State. Such delegation agreements will require that the work to be performed thereunder will be in accordance with Agency criteria, subject to Agency review, and shall include such financial and program auditing by the Agency as may be required.
(h) The Agency shall have authority to require the submission of complete plans and specifications from any applicant for a permit required by this Act or by regulations thereunder, and to require the submission of such reports regarding actual or potential violations of this Act, any rule or regulation adopted under this Act, any permit or term or condition of a permit, or any Board order, as may be necessary for the purposes of this Act.
(i) The Agency shall have authority to make recommendations to the Board for the adoption of regulations under Title VII of the Act.
(j) The Agency shall have the duty to represent the State of Illinois in any and all matters pertaining to plans, procedures, or negotiations for interstate compacts or other governmental arrangements relating to environmental protection.
(k) The Agency shall have the authority to accept, receive, and administer on behalf of the State any grants, gifts, loans, indirect cost reimbursements, or other funds made available to the State from any source for purposes of this Act or for air or water pollution control, public water supply, solid waste disposal, noise abatement, or other environmental protection activities, surveys, or programs. Any federal funds received by the Agency pursuant to this subsection shall be deposited in a trust fund with the State Treasurer and held and disbursed by him in accordance with Treasurer as Custodian of Funds Act, provided that such monies shall be used only for the purposes for which they are contributed and any balance remaining shall be returned to the contributor.
The Agency is authorized to promulgate such regulations and enter into such contracts as it may deem necessary for carrying out the provisions of this subsection.
(l) The Agency is hereby designated as water pollution agency for the state for all purposes of the Federal Water Pollution Control Act, as amended; as implementing agency for the State for all purposes of the Safe Drinking Water Act, Public Law 93-523, as now or hereafter amended, except Section 1425 of that Act; as air pollution agency for the state for all purposes of the Clean Air Act of 1970, Public Law 91-604, approved December 31, 1970, as amended; and as solid waste agency for the state for all purposes of the Solid Waste Disposal Act, Public Law 89-272, approved October 20, 1965, and amended by the Resource Recovery Act of 1970, Public Law 91-512, approved October 26, 1970, as amended, and amended by the Resource Conservation and Recovery Act of 1976, (P.L. 94-580) approved October 21, 1976, as amended; as noise control agency for the state for all purposes of the Noise Control Act of 1972, Public Law 92-574, approved October 27, 1972, as amended; and as implementing agency for the State for all purposes of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (P.L. 96-510), as amended; and otherwise as pollution control agency for the State pursuant to federal laws integrated with the foregoing laws, for financing purposes or otherwise. The Agency is hereby authorized to take all action necessary or appropriate to secure to the State the benefits of such federal Acts, provided that the Agency shall transmit to the United States without change any standards adopted by the Pollution Control Board pursuant to Section 5(c) of this Act. This subsection (l) of Section 4 shall not be construed to bar or prohibit the Environmental Protection Trust Fund Commission from accepting, receiving, and administering on behalf of the State any grants, gifts, loans or other funds for which the Commission is eligible pursuant to the Environmental Protection Trust Fund Act. The Agency is hereby designated as the State agency for all purposes of administering the requirements of Section 313 of the federal Emergency Planning and Community Right-to-Know Act of 1986.
Any municipality, sanitary district, or other political subdivision, or any Agency of the State or interstate Agency, which makes application for loans or grants under such federal Acts shall notify the Agency of such application; the Agency may participate in proceedings under such federal Acts.
(m) The Agency shall have authority, consistent with Section 5(c) and other provisions of this Act, and for purposes of Section 303(e) of the Federal Water Pollution Control Act, as now or hereafter amended, to engage in planning processes and activities and to develop plans in cooperation with units of local government, state agencies and officers, and other appropriate persons in connection with the jurisdiction or duties of each such unit, agency, officer or person. Public hearings shall be held on the planning process, at which any person shall be permitted to appear and be heard, pursuant to procedural regulations promulgated by the Agency.
(n) In accordance with the powers conferred upon the Agency by Sections 10(g), 13(b), 19, 22(d) and 25 of this Act, the Agency shall have authority to establish and enforce minimum standards for the operation of laboratories relating to analyses and laboratory tests for air pollution, water pollution, noise emissions, contaminant discharges onto land and sanitary, chemical, and mineral quality of water distributed by a public water supply. The Agency may enter into formal working agreements with other departments or agencies of state government under which all or portions of this authority may be delegated to the cooperating department or agency.
(o) The Agency shall have the authority to issue certificates of competency to persons and laboratories meeting the minimum standards established by the Agency in accordance with Section 4(n) of this Act and to promulgate and enforce regulations relevant to the issuance and use of such certificates. The Agency may enter into formal working agreements with other departments or agencies of state government under which all or portions of this authority may be delegated to the cooperating department or agency.
(p) Except as provided in Section 17.7, the Agency shall have the duty to analyze samples as required from each public water supply to determine compliance with the contaminant levels specified by the Pollution Control Board. The maximum number of samples which the Agency shall be required to analyze for microbiological quality shall be 6 per month, but the Agency may, at its option, analyze a larger number each month for any supply. Results of sample analyses for additional required bacteriological testing, turbidity, residual chlorine and radionuclides are to be provided to the Agency in accordance with Section 19. Owners of water supplies may enter into agreements with the Agency to provide for reduced Agency participation in sample analyses.
(q) The Agency shall have the authority to provide notice to any person who may be liable pursuant to Section 22.2(f) of this Act for a release or a substantial threat of a release of a hazardous substance or pesticide. Such notice shall include the identified response action and an opportunity for such person to perform the response action.
(r) The Agency may enter into written delegation agreements with any unit of local government under which it may delegate all or portions of its inspecting, investigating and enforcement functions. Such delegation agreements shall require that work performed thereunder be in accordance with Agency criteria and subject to Agency review. Notwithstanding any other provision of law to the contrary, no unit of local government shall be liable for any injury resulting from the exercise of its authority pursuant to such a delegation agreement unless the injury is proximately caused by the willful and wanton negligence of an agent or employee of the unit of local government, and any policy of insurance coverage issued to a unit of local government may provide for the denial of liability and the nonpayment of claims based upon injuries for which the unit of local government is not liable pursuant to this subsection (r).
(s) The Agency shall have authority to take whatever preventive or corrective action is necessary or appropriate, including but not limited to expenditure of monies appropriated from the Build Illinois Bond Fund and the Build Illinois Purposes Fund for removal or remedial action, whenever any hazardous substance or pesticide is released or there is a substantial threat of such a release into the environment. The State, the Director, and any State employee shall be indemnified for any damages or injury arising out of or resulting from any action taken under this subsection. The Director of the Agency is authorized to enter into such contracts and agreements as are necessary to carry out the Agency's duties under this subsection.
(t) The Agency shall have authority to distribute grants, subject to appropriation by the General Assembly, to units of local government for financing and construction of wastewater facilities in both incorporated and unincorporated areas. With respect to all monies appropriated from the Build Illinois Bond Fund and the Build Illinois Purposes Fund for wastewater facility grants, the Agency shall make distributions in conformity with the rules and regulations established pursuant to the Anti-Pollution Bond Act, as now or hereafter amended.
(u) Pursuant to the Illinois Administrative Procedure Act, the Agency shall have the authority to adopt such rules as are necessary or appropriate for the Agency to implement Section 31.1 of this Act.
(v) (Blank.)
(w) Neither the State, nor the Director, nor the Board, nor any State employee shall be liable for any damages or injury arising out of or resulting from any action taken under subsection (s).
(x)(1) The Agency shall have authority to distribute grants, subject to appropriation by the General Assembly, to units of local government for financing and construction of public water supply facilities. With respect to all monies appropriated from the Build Illinois Bond Fund or the Build Illinois Purposes Fund for public water supply grants, such grants shall be made in accordance with rules promulgated by the Agency. Such rules shall include a requirement for a local match of 30% of the total project cost for projects funded through such grants.
(2) The Agency shall not terminate a grant to a unit of local government for the financing and construction of public water supply facilities unless and until the Agency adopts rules that set forth precise and complete standards, pursuant to Section 5-20 of the Illinois Administrative Procedure Act, for the termination of such grants. The Agency shall not make determinations on whether specific grant conditions are necessary to ensure the integrity of a project or on whether subagreements shall be awarded, with respect to grants for the financing and construction of public water supply facilities, unless and until the Agency adopts rules that set forth precise and complete standards, pursuant to Section 5-20 of the Illinois Administrative Procedure Act, for making such determinations. The Agency shall not issue a stop-work order in relation to such grants unless and until the Agency adopts precise and complete standards, pursuant to Section 5-20 of the Illinois Administrative Procedure Act, for determining whether to issue a stop-work order.
(y) The Agency shall have authority to release any person from further responsibility for preventive or corrective action under this Act following successful completion of preventive or corrective action undertaken by such person upon written request by the person.
(z) To the extent permitted by any applicable federal law or regulation, for all work performed for State construction projects which are funded in whole or in part by a capital infrastructure bill enacted by the 96th General Assembly by sums appropriated to the Environmental Protection Agency, at least 50% of the total labor hours must be performed by actual residents of the State of Illinois. For purposes of this subsection, "actual residents of the State of Illinois" means persons domiciled in the State of Illinois. The Department of Labor shall promulgate rules providing for the enforcement of this subsection.
(aa) The Agency may adopt rules requiring the electronic submission of any information required to be submitted to the Agency pursuant to any State or federal law or regulation or any court or Board order. Any rules adopted under this subsection (aa) must include, but are not limited to, identification of the information to be submitted electronically.
(Source: P.A. 98-72, eff. 7-15-13; 99-937, eff. 2-24-17.)

(415 ILCS 5/4.1)
Sec. 4.1. (Repealed).
(Source: P.A. 88-414. Repealed by P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/5) (from Ch. 111 1/2, par. 1005)
(Text of Section from P.A. 99-934)
Sec. 5. Pollution Control Board.
(a) There is hereby created an independent board to be known as the Pollution Control Board.
On and after August 11, 2003 (the effective date of Public Act 93-509), the Board shall consist of 5 technically qualified members, no more than 3 of whom may be of the same political party, to be appointed by the Governor with the advice and consent of the Senate. Members shall have verifiable technical, academic, or actual experience in the field of pollution control or environmental law and regulation.
One member shall be appointed for a term ending July 1, 2004, 2 shall be appointed for terms ending July 1, 2005, and 2 shall be appointed for terms ending July 1, 2006. Thereafter, all members shall hold office for 3 years from the first day of July in the year in which they were appointed, except in case of an appointment to fill a vacancy. In case of a vacancy in the office when the Senate is not in session, the Governor may make a temporary appointment until the next meeting of the Senate, when he or she shall nominate some person to fill such office; and any person so nominated, who is confirmed by the Senate, shall hold the office during the remainder of the term.
Members of the Board shall hold office until their respective successors have been appointed and qualified. Any member may resign from office, such resignation to take effect when a successor has been appointed and has qualified.
Board members shall be paid $37,000 per year or an amount set by the Compensation Review Board, whichever is greater, and the Chairman shall be paid $43,000 per year or an amount set by the Compensation Review Board, whichever is greater. Each member shall devote his or her entire time to the duties of the office, and shall hold no other office or position of profit, nor engage in any other business, employment, or vocation. Each member shall be reimbursed for expenses necessarily incurred and shall make a financial disclosure upon appointment.
The Board may employ one assistant for each member and 2 assistants for the Chairman. The Board also may employ and compensate hearing officers to preside at hearings under this Act, and such other personnel as may be necessary. Hearing officers shall be attorneys licensed to practice law in Illinois.
The Board may have an Executive Director; if so, the Executive Director shall be appointed by the Governor with the advice and consent of the Senate. The salary and duties of the Executive Director shall be fixed by the Board.
The Governor shall designate one Board member to be Chairman, who shall serve at the pleasure of the Governor.
The Board shall hold at least one meeting each month and such additional meetings as may be prescribed by Board rules. In addition, special meetings may be called by the Chairman or by any 2 Board members, upon delivery of 48 hours written notice to the office of each member. All Board meetings shall be open to the public, and public notice of all meetings shall be given at least 48 hours in advance of each meeting. In emergency situations in which a majority of the Board certifies that exigencies of time require the requirements of public notice and of 24 hour written notice to members may be dispensed with, and Board members shall receive such notice as is reasonable under the circumstances.
Three members of the Board shall constitute a quorum to transact business; and the affirmative vote of 3 members is necessary to adopt any order. The Board shall keep a complete and accurate record of all its meetings.
(b) The Board shall determine, define and implement the environmental control standards applicable in the State of Illinois and may adopt rules and regulations in accordance with Title VII of this Act.
(c) The Board shall have authority to act for the State in regard to the adoption of standards for submission to the United States under any federal law respecting environmental protection. Such standards shall be adopted in accordance with Title VII of the Act and upon adoption shall be forwarded to the Environmental Protection Agency for submission to the United States pursuant to subsections (l) and (m) of Section 4 of this Act. Nothing in this paragraph shall limit the discretion of the Governor to delegate authority granted to the Governor under any federal law.
(d) The Board shall have authority to conduct proceedings upon complaints charging violations of this Act, any rule or regulation adopted under this Act, any permit or term or condition of a permit, or any Board order; upon administrative citations; upon petitions for variances or adjusted standards; upon petitions for review of the Agency's final determinations on permit applications in accordance with Title X of this Act; upon petitions to remove seals under Section 34 of this Act; and upon other petitions for review of final determinations which are made pursuant to this Act or Board rule and which involve a subject which the Board is authorized to regulate. The Board may also conduct other proceedings as may be provided by this Act or any other statute or rule.
(e) In connection with any proceeding pursuant to subsection (b) or (d) of this Section, the Board may subpoena and compel the attendance of witnesses and the production of evidence reasonably necessary to resolution of the matter under consideration. The Board shall issue such subpoenas upon the request of any party to a proceeding under subsection (d) of this Section or upon its own motion.
(f) The Board may prescribe reasonable fees for permits required pursuant to this Act. Such fees in the aggregate may not exceed the total cost to the Agency for its inspection and permit systems. The Board may not prescribe any permit fees which are different in amount from those established by this Act.
(Source: P.A. 99-934, eff. 1-27-17.)

(Text of Section from P.A. 99-937)
Sec. 5. Pollution Control Board.
(a) There is hereby created an independent board to be known as the Pollution Control Board.
Until July 1, 2003 or when all of the new members to be initially appointed under this amendatory Act of the 93rd General Assembly have been appointed by the Governor, whichever occurs later, the Board shall consist of 7 technically qualified members, no more than 4 of whom may be of the same political party, to be appointed by the Governor with the advice and consent of the Senate.
The term of each appointed member of the Board who is in office on June 30, 2003 shall terminate at the close of business on that date or when all of the new members to be initially appointed under this amendatory Act of the 93rd General Assembly have been appointed by the Governor, whichever occurs later.
Beginning on July 1, 2003 or when all of the new members to be initially appointed under this amendatory Act of the 93rd General Assembly have been appointed by the Governor, whichever occurs later, the Board shall consist of 5 technically qualified members, no more than 3 of whom may be of the same political party, to be appointed by the Governor with the advice and consent of the Senate. Members shall have verifiable technical, academic, or actual experience in the field of pollution control or environmental law and regulation.
Of the members initially appointed pursuant to this amendatory Act of the 93rd General Assembly, one shall be appointed for a term ending July 1, 2004, 2 shall be appointed for terms ending July 1, 2005, and 2 shall be appointed for terms ending July 1, 2006. Thereafter, all members shall hold office for 3 years from the first day of July in the year in which they were appointed, except in case of an appointment to fill a vacancy. In case of a vacancy in the office when the Senate is not in session, the Governor may make a temporary appointment until the next meeting of the Senate, when he or she shall nominate some person to fill such office; and any person so nominated, who is confirmed by the Senate, shall hold the office during the remainder of the term.
Members of the Board shall hold office until their respective successors have been appointed and qualified. Any member may resign from office, such resignation to take effect when a successor has been appointed and has qualified.
Board members shall be paid $37,000 per year or an amount set by the Compensation Review Board, whichever is greater, and the Chairman shall be paid $43,000 per year or an amount set by the Compensation Review Board, whichever is greater. Each member shall devote his or her entire time to the duties of the office, and shall hold no other office or position of profit, nor engage in any other business, employment, or vocation. Each member shall be reimbursed for expenses necessarily incurred and shall make a financial disclosure upon appointment.
Each Board member may employ one secretary and one assistant, and the Chairman one secretary and 2 assistants. The Board also may employ and compensate hearing officers to preside at hearings under this Act, and such other personnel as may be necessary. Hearing officers shall be attorneys licensed to practice law in Illinois.
The Board may have an Executive Director; if so, the Executive Director shall be appointed by the Governor with the advice and consent of the Senate. The salary and duties of the Executive Director shall be fixed by the Board.
The Governor shall designate one Board member to be Chairman, who shall serve at the pleasure of the Governor.
The Board shall hold at least one meeting each month and such additional meetings as may be prescribed by Board rules. In addition, special meetings may be called by the Chairman or by any 2 Board members, upon delivery of 24 hours written notice to the office of each member. All Board meetings shall be open to the public, and public notice of all meetings shall be given at least 24 hours in advance of each meeting. In emergency situations in which a majority of the Board certifies that exigencies of time require the requirements of public notice and of 24 hour written notice to members may be dispensed with, and Board members shall receive such notice as is reasonable under the circumstances.
If there is no vacancy on the Board, 4 members of the Board shall constitute a quorum to transact business; otherwise, a majority of the Board shall constitute a quorum to transact business, and no vacancy shall impair the right of the remaining members to exercise all of the powers of the Board. Every action approved by a majority of the members of the Board shall be deemed to be the action of the Board. The Board shall keep a complete and accurate record of all its meetings.
(b) The Board shall determine, define and implement the environmental control standards applicable in the State of Illinois and may adopt rules and regulations in accordance with Title VII of this Act.
(c) The Board shall have authority to act for the State in regard to the adoption of standards for submission to the United States under any federal law respecting environmental protection. Such standards shall be adopted in accordance with Title VII of the Act and upon adoption shall be forwarded to the Environmental Protection Agency for submission to the United States pursuant to subsections (l) and (m) of Section 4 of this Act. Nothing in this paragraph shall limit the discretion of the Governor to delegate authority granted to the Governor under any federal law.
(d) The Board shall have authority to conduct proceedings upon complaints charging violations of this Act, any rule or regulation adopted under this Act, any permit or term or condition of a permit, or any Board order; upon administrative citations; upon petitions for variances, adjusted standards, or time-limited water quality standards; upon petitions for review of the Agency's final determinations on permit applications in accordance with Title X of this Act; upon petitions to remove seals under Section 34 of this Act; and upon other petitions for review of final determinations which are made pursuant to this Act or Board rule and which involve a subject which the Board is authorized to regulate. The Board may also conduct other proceedings as may be provided by this Act or any other statute or rule.
(e) In connection with any proceeding pursuant to subsection (b) or (d) of this Section, the Board may subpoena and compel the attendance of witnesses and the production of evidence reasonably necessary to resolution of the matter under consideration. The Board shall issue such subpoenas upon the request of any party to a proceeding under subsection (d) of this Section or upon its own motion.
(f) The Board may prescribe reasonable fees for permits required pursuant to this Act. Such fees in the aggregate may not exceed the total cost to the Agency for its inspection and permit systems. The Board may not prescribe any permit fees which are different in amount from those established by this Act.
(Source: P.A. 99-937, eff. 2-24-17.)

(415 ILCS 5/5.1) (from Ch. 111 1/2, par. 1005.1)
Sec. 5.1. (Repealed).
(Source: P.A. 89-445, eff. 2-7-96. Repealed by P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/6.1) (from Ch. 111 1/2, par. 1006.1)
Sec. 6.1. The Department of Commerce and Community Affairs (now Department of Commerce and Economic Opportunity) shall conduct studies of the effects of all State and federal sulfur dioxide regulations and emission standards on the use of Illinois coal and other fuels, and shall report the results of such studies to the Governor and the General Assembly. The reports shall be made by July 1, 1980 and biennially thereafter.
The requirement for reporting to the General Assembly shall be satisfied by filing copies of the report with the Speaker, the Minority Leader and the Clerk of the House of Representatives and the President, the Minority Leader and the Secretary of the Senate and the Legislative Research Unit, as required by Section 3.1 of "An Act to revise the law in relation to the General Assembly", approved February 25, 1874, as amended, and filing such additional copies with the State Government Report Distribution Center for the General Assembly as is required under paragraph (t) of Section 7 of the State Library Act.
(Source: P.A. 94-793, eff. 5-19-06.)

(415 ILCS 5/6.2) (from Ch. 111 1/2, par. 1006.2)
Sec. 6.2. (Repealed).
(Source: P.A. 84-1438. Repealed by P.A. 89-445, eff. 2-7-96.)

(415 ILCS 5/7) (from Ch. 111 1/2, par. 1007)
Sec. 7. Public inspection; fees.
(a) All files, records, and data of the Agency, the Board, and the Department shall be open to reasonable public inspection and may be copied upon payment of reasonable fees to be established where appropriate by the Agency, the Board, or the Department, except for the following:
(i) information which constitutes a trade secret;
(ii) information privileged against introduction in

judicial proceedings;

(iii) internal communications of the several agencies;
(iv) information concerning secret manufacturing

processes or confidential data submitted by any person under this Act.

(b) Notwithstanding subsection (a) above, as to information from or concerning persons subject to NPDES permit requirements:
(i) effluent data may under no circumstances be kept

confidential; and

(ii) the Agency, the Board, and the Department may

make available to the public for inspection and copying any required records, reports, information, permits, and permit applications obtained from contaminant sources subject to the provisions of Section 12 (f) of this Act; provided that upon a showing satisfactory to the Agency, the Board or the Department, as the case may be, by any person that such information, or any part thereof (other than effluent data) would, if made public, divulge methods or processes entitled to protection as trade secrets of such person, the Agency, the Board, or the Department, as the case may be, shall treat such information as confidential.

(c) Notwithstanding any other provision of this Title or any other law to the contrary, all emission data reported to or otherwise obtained by the Agency, the Board or the Department in connection with any examination, inspection or proceeding under this Act shall be available to the public to the extent required by the federal Clean Air Act, as amended.
(d) Notwithstanding subsection (a) above, the quantity and identity of substances being placed or to be placed in landfills or hazardous waste treatment, storage or disposal facilities, and the name of the generator of such substances may under no circumstances be kept confidential.
(e) Notwithstanding any other provisions of this Title, or any other law to the contrary, any information accorded confidential treatment may be disclosed or transmitted to other officers, employees or authorized representatives of this State or of the United States concerned with or for the purposes of carrying out this Act or federal environmental statutes and regulations; provided, however, that such information shall be identified as confidential by the Agency, the Board, or the Department, as the case may be. Any confidential information disclosed or transmitted under this provision shall be used for the purposes stated herein.
(f) Except as provided in this Act neither the Agency, the Board, nor the Department shall charge any fee for the performance of its respective duties under this Act.
(g) All files, records and data of the Agency, the Board and the Department shall be made available to the Department of Public Health pursuant to the Illinois Health and Hazardous Substances Registry Act. Expenses incurred in the copying and transmittal of files, records and data requested pursuant to this subsection (g) shall be the responsibility of the Department of Public Health.
(Source: P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/7.1) (from Ch. 111 1/2, par. 1007.1)
Sec. 7.1. (a) All articles representing a trade secret reported to or otherwise obtained by the Agency, the Board or the Department in connection with any examination, inspection or proceeding under this Act, shall be considered confidential and shall not be disclosed, except that such articles may be disclosed confidentially to other officers or employees concerned with carrying out this Act or when relevant to any proceeding under this Act. In any such proceeding, the Agency, the Board, the Department or the court shall issue such orders as may be appropriate, including the impoundment of files or portions of files, to protect the confidentiality of trade secrets.
(b) The Board shall adopt regulations under Title VII of this Act which prescribe: (i) procedures for determining whether articles represent a trade secret; and (ii) procedures to protect the confidentiality of such articles. All such regulations shall be considered substantive regulations for purposes of Section 28 of this Act. (c) As used in this Section:
(1) "article" means any object, material, device or substance, or whole or partial copy thereof, including any writing, record, document, recording, drawing, sample, specimen, prototype, model, photograph, culture, microorganism, blueprint or map;
(2) "representing" means describing, depicting, containing, constituting, reflecting or recording; and
(3) "copy" means any facsimile, replica, photograph or other reproduction of an article, and any note, drawing or sketch made of or from an article.
(Source: P.A. 82-592.)

(415 ILCS 5/7.2) (from Ch. 111 1/2, par. 1007.2)
Sec. 7.2. Identical in substance rulemakings.
(a) In the context of a mandate that the Board adopt regulations to secure federal authorization for a program, regulations that are "identical in substance" means State regulations which require the same actions with respect to protection of the environment, by the same group of affected persons, as would federal regulations if USEPA administered the subject program in Illinois. After consideration of comments from the USEPA, the Agency, the Attorney General and the public, the Board shall adopt the verbatim text of such USEPA regulations as are necessary and appropriate for authorization of the program. In adopting "identical in substance" regulations, the only changes that may be made by the Board to the federal regulations are those changes that are necessary for compliance with the Illinois Administrative Code, and technical changes that in no way change the scope or meaning of any portion of the regulations, except as follows:
(1) The Board shall not adopt the equivalent of USEPA

rules that are not applicable to persons or facilities in Illinois, that govern the program authorization process, that are appropriate only in USEPA-administered programs, or that govern actions to be taken by USEPA, other federal agencies or other states.

(2) The Board shall not adopt rules prescribing

things which are outside the Board's normal functions, such as rules specifying staffing or funding requirements for programs.

(3) If a USEPA rule prescribes the contents of a

State regulation without setting forth the regulation itself, which would be an integral part of any regulation required to be adopted as an "identical in substance" regulation as defined in this Section, the Board shall adopt a regulation as prescribed, to the extent possible consistent with other relevant USEPA regulations and existing State law. The Board may not use this subsection to adopt any regulation which is a required rule as that term is defined by Section 28.2 of this Act. To the extent practicable, the Board in its proposed and adopted opinion shall include its rationale for adopting such regulation.

(4) Pursuant to subsection (a) of Section 5-75 of the

Illinois Administrative Procedure Act, the Board may incorporate USEPA rules by reference where it is possible to do so without causing confusion to the affected public.

(5) If USEPA intends to retain decision-making

authority for a portion of the program, the Board regulation shall so specify. In addition, the Board regulation shall specify whether a decision is to be made by the Board, the Agency or some other State agency, based upon the general division of functions within this Act and other Illinois statutes.

(6) Wherever appropriate, the Board regulations shall

reflect any consistent, more stringent regulations adopted pursuant to the rulemaking requirements of Title VII of this Act and Section 5-35 of the Illinois Administrative Procedure Act.

(7) The Board may correct apparent typographical and

grammatical errors in USEPA rules.

(b) In adopting regulations that are "identical in substance" with specified federal regulations under subsection (c) of Section 13, Section 13.3, Section 17.5, subsection (a) or (d) of Section 22.4, subsection (a) of Section 22.7, or subsection (a) of Section 22.40, subsection (H) of Section 10, or specified federal determinations under subsection (e) of Section 9.1, the Board shall complete its rulemaking proceedings within one year after the adoption of the corresponding federal rule. If the Board consolidates multiple federal rulemakings into a single Board rulemaking, the one-year period shall be calculated from the adoption date of the federal rule first adopted among those consolidated. After adopting an "identical in substance" rule, if the Board determines that an amendment is needed to that rule, the Board shall initiate a rulemaking proceeding to propose such amendment. The amendment shall be adopted within one year of the initiation of the Board's determination.
Additionally, if the Board, after adopting an "identical in substance" rule, determines that a technical correction to that rule is needed, the Board may initiate an application for certification of correction under Section 5-85 of the Illinois Administrative Procedure Act.
The one-year period may be extended by the Board for an additional period of time if necessary to complete the rulemaking proceeding. In order to extend the one-year period, the Board must make a finding, based upon the record in the rulemaking proceeding, that the one-year period is insufficient for completion of the rulemaking, and such finding shall specifically state the reasons for the extension. Except as otherwise provided above, the Board must make the finding that an extension of time is necessary prior to the expiration of the initial one-year period, and must also publish a notice of extension in the Illinois Register as expeditiously as practicable following its decision, stating the specific reasons for the Board's decision to extend. The notice of extension need not appear in the Illinois Register prior to the expiration of the initial one year period and shall specify a date certain by which the Board anticipates completion of the rulemaking, except that if a date certain cannot be specified because of a need to delay adoption pending occurrence of an event beyond the Board's control, the notice shall specify the event, explain its circumstances, and contain an estimate of the amount of time needed to complete the rulemaking after the occurrence of the specified event.
(Source: P.A. 97-945, eff. 8-10-12.)

(415 ILCS 5/7.3) (from Ch. 111 1/2, par. 1007.3)
Sec. 7.3. (a) The Board in its discretion may submit the following for publication in the Illinois Register as it deems appropriate:
(1) a regulatory agenda to solicit comments

concerning any rule that the Board is considering for proposal, but for which no notice of rulemaking activity has been submitted to the Illinois Register;

(2) notices of all petitions for individual adjusted

standards that have been filed with the Board;

(3) notices of all public hearings to be held by the

Board, including any hearings scheduled by the Board for consideration of an individual adjusted standard petition;

(4) the results of Board determinations concerning

the necessity for economic impact studies;

(5) restricted status lists, on a quarterly basis; and
(6) any other documents related to the activities of

the Pollution Control Board that the Board deems appropriate for publication.

(b) The Board shall publish the following in the Illinois Register:
(1) pursuant to Section 5-40 of the Illinois

Administrative Procedure Act, notice of all proposed regulations;

(2) pursuant to Sections 5-45 and 5-50 of the

Illinois Administrative Procedure Act, notice of all emergency and peremptory regulations; and

(3) the results of Board determinations concerning

adjusted standards proceedings.

(Source: P.A. 88-45.)

(415 ILCS 5/7.4) (from Ch. 111 1/2, par. 1007.4)
Sec. 7.4. All moneys received by the Pollution Control Board from the collection of fees, photo reproduction costs and the sale of opinions and orders, shall be deposited into the Pollution Control Board Fund, a special fund which is hereby created in the State Treasury. The Pollution Control Board may use such funds for activities or purposes necessary to meet its responsibilities pursuant to the Environmental Protection Act. The Pollution Control Board shall establish guidelines governing fee schedules and administration of the Pollution Control Board Fund.
(Source: P.A. 85-1331.)

(415 ILCS 5/7.5) (from Ch. 111 1/2, par. 1007.5)
Sec. 7.5. Filing fees.
(a) The Board shall collect filing fees as prescribed in this Act. The fees shall be deposited in the Pollution Control Board Fund. The filing fees shall be as follows:
Petition for site-specific regulation, $75.
Petition for variance, $75.
Petition for review of permit, $75.
Petition to contest local government decision

pursuant to Section 40.1, $75.

Petition for an adjusted standard, pursuant to

Section 28.1, $75.

Petition for a time-limited water quality standard,

$75 per petitioner.

(b) A person who has filed a petition for a variance from a water quality standard and paid the filing fee set forth in subsection (a) of this Section for that petition and whose variance petition is thereafter converted into a petition for a time-limited water quality standard under Section 38.5 of this Act shall not be required to pay a separate filing fee upon the conversion of the variance petition into a petition for a time-limited water quality standard.
(Source: P.A. 99-937, eff. 2-24-17.)

(415 ILCS 5/7.6)
Sec. 7.6. Electronic posting of permit information. Beginning January 1, 2014, the Agency shall maintain the following information on its website:
(1) a description of each type of permit it issues

and the persons subject to each type of permit;

(2) a description of the process for obtaining each

type of permit, including but not limited to any statutory or regulatory deadlines and whether public notices or hearings are required prior to permit issuance; and

(3) no later than February 1 of each year, a report

that contains the following information for the previous calendar year, with respect to each type of permit, based on information available to the Agency in a format the Agency can compile and publish electronically:

(A) the number of permit applications received by

the Agency;

(B) the number of permits issued by the Agency;

and

(C) the average number of days from the date the

Agency receives all information necessary for the issuance of a permit until the date the Agency issues the permit.

(Source: P.A. 98-237, eff. 1-1-14.)



Title II - Air Pollution

(415 ILCS 5/Tit. II heading)

(415 ILCS 5/8) (from Ch. 111 1/2, par. 1008)
Sec. 8. The General Assembly finds that pollution of the air of this State constitutes a menace to public health and welfare, creates public nuisances, adds to cleaning costs, accelerates the deterioration of materials, adversely affects agriculture, business, industry, recreation, climate, and visibility, depresses property values, and offends the senses.
It is the purpose of this Title to restore, maintain, and enhance the purity of the air of this State in order to protect health, welfare, property, and the quality of life and to assure that no air contaminants are discharged into the atmosphere without being given the degree of treatment or control necessary to prevent pollution.
(Source: P.A. 76-2429.)

(415 ILCS 5/9) (from Ch. 111 1/2, par. 1009)
Sec. 9. Acts prohibited. No person shall:
(a) Cause or threaten or allow the discharge or emission of any contaminant into the environment in any State so as to cause or tend to cause air pollution in Illinois, either alone or in combination with contaminants from other sources, or so as to violate regulations or standards adopted by the Board under this Act.
(b) Construct, install, or operate any equipment, facility, vehicle, vessel, or aircraft capable of causing or contributing to air pollution or designed to prevent air pollution, of any type designated by Board regulations, (1) without a permit granted by the Agency unless otherwise exempt by this Act or Board regulations or (2) in violation of any conditions imposed by such permit.
(c) Cause or allow the open burning of refuse, conduct any salvage operation by open burning, or cause or allow the burning of any refuse in any chamber not specifically designed for the purpose and approved by the Agency pursuant to regulations adopted by the Board under this Act; except that the Board may adopt regulations permitting open burning of refuse in certain cases upon a finding that no harm will result from such burning, or that any alternative method of disposing of such refuse would create a safety hazard so extreme as to justify the pollution that would result from such burning.
(d) Sell, offer, or use any fuel or other article in any areas in which the Board may by regulation forbid its sale, offer, or use for reasons of air-pollution control.
(e) Use, cause or allow the spraying of loose asbestos for the purpose of fireproofing or insulating any building or building material or other constructions, or otherwise use asbestos in such unconfined manner as to permit asbestos fibers or particles to pollute the air.
(f) Commencing July 1, 1985, sell any used oil for burning or incineration in any incinerator, boiler, furnace, burner or other equipment unless such oil meets standards based on virgin fuel oil or re-refined oil, as defined in ASTM D-396 or specifications under VV-F-815C promulgated pursuant to the federal Energy Policy and Conservation Act, and meets the manufacturer's and current NFDA code standards for which such incinerator, boiler, furnace, burner or other equipment was approved, except that this prohibition does not apply to a sale to a permitted used oil re-refining or reprocessing facility or sale to a facility permitted by the Agency to burn or incinerate such oil.
Nothing herein shall limit the effect of any section of this Title with respect to any form of asbestos, or the spraying of any form of asbestos, or limit the power of the Board under this Title to adopt additional and further regulations with respect to any form of asbestos, or the spraying of any form of asbestos.
This Section shall not limit the burning of landscape waste upon the premises where it is produced or at sites provided and supervised by any unit of local government, except within any county having a population of more than 400,000. Nothing in this Section shall prohibit the burning of landscape waste for agricultural purposes, habitat management (including but not limited to forest and prairie reclamation), or firefighter training. For the purposes of this Act, the burning of landscape waste by production nurseries shall be considered to be burning for agricultural purposes.
Any grain elevator located outside of a major population area, as defined in Section 211.3610 of Title 35 of the Illinois Administrative Code, shall be exempt from the requirements of Section 212.462 of Title 35 of the Illinois Administrative Code provided that the elevator: (1) does not violate the prohibitions of subsection (a) of this Section or have a certified investigation, as defined in Section 211.970 of Title 35 of the Illinois Administrative Code, on file with the Agency and (2) is not required to obtain a Clean Air Act Permit Program permit pursuant to Section 39.5. Notwithstanding the above exemption, new stationary source performance standards for grain elevators, established pursuant to Section 9.1 of this Act and Section 111 of the federal Clean Air Act, shall continue to apply to grain elevators.
(Source: P.A. 97-95, eff. 7-12-11.)

(415 ILCS 5/9.1) (from Ch. 111 1/2, par. 1009.1)
Sec. 9.1. (a) The General Assembly finds that the federal Clean Air Act, as amended, and regulations adopted pursuant thereto establish complex and detailed provisions for State-federal cooperation in the field of air pollution control, provide for a Prevention of Significant Deterioration program to regulate the issuance of preconstruction permits to insure that economic growth will occur in a manner consistent with the preservation of existing clean air resources, and also provide for plan requirements for nonattainment areas to regulate the construction, modification and operation of sources of air pollution to insure that economic growth will occur in a manner consistent with the goal of achieving the national ambient air quality standards, and that the General Assembly cannot conveniently or advantageously set forth in this Act all the requirements of such federal Act or all regulations which may be established thereunder.
It is the purpose of this Section to avoid the existence of duplicative, overlapping or conflicting State and federal regulatory systems.
(b) The provisions of Section 111 of the federal Clean Air Act (42 USC 7411), as amended, relating to standards of performance for new stationary sources, and Section 112 of the federal Clean Air Act (42 USC 7412), as amended, relating to the establishment of national emission standards for hazardous air pollutants are applicable in this State and are enforceable under this Act. Any such enforcement shall be stayed consistent with any stay granted in any federal judicial action to review such standards. Enforcement shall be consistent with the results of any such judicial review.
(c) The Board shall adopt regulations establishing permit programs for PSD and NA NSR permits meeting the respective requirements of Sections 165 and 173 of the Clean Air Act (42 USC 7475 and 42 USC 7503) as amended. The Agency may adopt procedures for the administration of such programs.
The regulations adopted by the Board to establish a PSD permit program shall incorporate by reference, pursuant to subsection (a) of Section 5-75 of the Illinois Administrative Procedure Act, the provisions of 40 CFR 52.21, except for the following subparts: (a)(1) Plan disapproval, (q) Public participation, (s) Environmental impact statements, (t) Disputed permits or redesignations and (u) Delegation of authority; the Board may adopt more stringent or additional provisions to the extent it deems appropriate. To the extent that the provisions of 40 CFR 52.21 provide for the Administrator to make various determinations and to take certain actions, these provisions shall be modified to indicate the Agency if appropriate. Nothing in this subsection shall be construed to limit the right of any person to submit a proposal to the Board or the authority of the Board to adopt elements of a PSD permit program that are more stringent than those contained in 40 CFR 52.21, pursuant to the rulemaking requirements of Title VII of this Act and Section 5-35 of the Illinois Administrative Procedure Act.
(d) No person shall:
(1) violate any provisions of Sections 111, 112, 165

or 173 of the Clean Air Act, as now or hereafter amended, or federal regulations adopted pursuant thereto; or

(2) construct, install, modify or operate any

equipment, building, facility, source or installation which is subject to regulation under Sections 111, 112, 165 or 173 of the Clean Air Act, as now or hereafter amended, except in compliance with the requirements of such Sections and federal regulations adopted pursuant thereto, and no such action shall be undertaken (A) without a permit granted by the Agency whenever a permit is required pursuant to (i) this Act or Board regulations or (ii) Section 111, 112, 165, or 173 of the Clean Air Act or federal regulations adopted pursuant thereto or (B) in violation of any conditions imposed by such permit. The issuance or any denial of such a PSD permit or any conditions imposed therein shall be reviewable by the Board in accordance with Section 40.3 of this Act. Other permits addressed in this subsection (d) shall be reviewable by the Board in accordance with Section 40 of this Act.

(e) The Board shall exempt from regulation under the State Implementation Plan for ozone the volatile organic compounds which have been determined by the U.S. Environmental Protection Agency to be exempt from regulation under state implementation plans for ozone due to negligible photochemical reactivity. In accordance with subsection (b) of Section 7.2, the Board shall adopt regulations identical in substance to the U.S. Environmental Protection Agency exemptions or deletion of exemptions published in policy statements on the control of volatile organic compounds in the Federal Register by amending the list of exemptions to the Board's definition of volatile organic material found at 35 Ill. Adm. Code Part 211. The provisions and requirements of Title VII of this Act shall not apply to regulations adopted under this subsection. Section 5-35 of the Illinois Administrative Procedure Act, relating to procedures for rulemaking, does not apply to regulations adopted under this subsection. However, the Board shall provide for notice, a hearing if required by the U.S. Environmental Protection Agency, and public comment before adopted rules are filed with the Secretary of State. The Board may consolidate into a single rulemaking under this subsection all such federal policy statements published in the Federal Register within a period of time not to exceed 6 months.
(f) (Blank).
(Source: P.A. 98-284, eff. 8-9-13; 99-463, eff. 1-1-16.)

(415 ILCS 5/9.2) (from Ch. 111 1/2, par. 1009.2)
Sec. 9.2. Sulfur dioxide emission standards.
(a) (Blank.)
(b) In granting any alternative emission standard or variance relating to sulfur dioxide emissions from a coal-burning stationary source, the Board may require the use of Illinois coal as a condition of such alternative standard or variance, provided that the Board determines that Illinois coal of the proper quality is available and competitive in price; such determination shall include consideration of the cost of pollution control equipment and the economic impact on the Illinois coal mining industry.
(Source: P.A. 92-574, eff. 9-26-02.)

(415 ILCS 5/9.3) (from Ch. 111 1/2, par. 1009.3)
Sec. 9.3. Alternative control strategies.
(a) The General Assembly finds that control strategies, including emission limitations, alternative but environmentally equivalent to those required by Board regulations or the terms of this Act, can assure equivalent protection of the environment and that the use of such alternative control strategies can encourage technological innovation, reduce the likelihood of shutdown of older sources, and can result in decreased costs of compliance and increased availability of resources for use in productive capital investments.
(b) (Blank.)
(c) On or before December 31, 1982, the Board shall adopt regulations establishing a permit program pursuant to Section 39.1 in accordance with Title VII of this Act.
(d) Board rules pursuant to this Section 9.3 shall set forth reasonable requirements for issuance of an alternative control strategy permit, provided that the Board may not impose any condition or requirement more stringent than required by the Clean Air Act or for compliance with this Act or other Board regulations thereunder. The Agency shall promptly adopt any necessary procedures for the administration of such permit programs. The burden of establishing that any procedure, condition or requirement imposed by the Agency in or for the issuance of a permit is more stringent than required by applicable law shall be upon the permit applicant.
(Source: P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/9.4) (from Ch. 111 1/2, par. 1009.4)
Sec. 9.4. Municipal waste incineration emission standards.
(a) The General Assembly finds:
(1) That air pollution from municipal waste

incineration may constitute a threat to public health, welfare and the environment. The amounts and kinds of pollutants depend on the nature of the waste stream, operating conditions of the incinerator, and the effectiveness of emission controls. Under normal operating conditions, municipal waste incinerators produce pollutants such as organic compounds, metallic compounds and acid gases which may be a threat to public health, welfare and the environment.

(2) That a combustion and flue-gas control system,

which is properly designed, operated and maintained, can substantially reduce the emissions of organic materials, metallic compounds and acid gases from municipal waste incineration.

(b) It is the purpose of this Section to insure that emissions from new municipal waste incineration facilities which burn a total of 25 tons or more of municipal waste per day are adequately controlled.
Such facilities shall be subject to emissions limits and operating standards based upon the application of Best Available Control Technology, as determined by the Agency, for emissions of the following categories of pollutants:
(1) particulate matter, sulfur dioxide and nitrogen

oxides;

(2) acid gases;
(3) heavy metals; and
(4) organic materials.
(c) The Agency shall issue permits, pursuant to Section 39, to new municipal waste incineration facilities only if the Agency finds that such facilities are designed, constructed and operated so as to comply with the requirements prescribed by this Section.
Prior to adoption of Board regulations under subsection (d) of this Section the Agency may issue permits for the construction of new municipal waste incineration facilities. The Agency determination of Best Available Control Technology shall be based upon consideration of the specific pollutants named in subsection (d), and emissions of particulate matter, sulfur dioxide and nitrogen oxides.
Nothing in this Section shall limit the applicability of any other Sections of this Act, or of other standards or regulations adopted by the Board, to municipal waste incineration facilities. In issuing such permits, the Agency may prescribe those conditions necessary to assure continuing compliance with the emission limits and operating standards determined pursuant to subsection (b); such conditions may include the monitoring and reporting of emissions.
(d) Within one year after July 1, 1986, the Board shall adopt regulations pursuant to Title VII of this Act, which define the terms in items (2), (3) and (4) of subsection (b) of this Section which are to be used by the Agency in making its determination pursuant to this Section. The provisions of Section 27(b) of this Act shall not apply to this rulemaking.
Such regulations shall be written so that the categories of pollutants include, but need not be limited to, the following specific pollutants:
(1) hydrogen chloride in the definition of acid gases;
(2) arsenic, cadmium, mercury, chromium, nickel and

lead in the definition of heavy metals; and

(3) polychlorinated dibenzo-p-dioxins,

polychlorinated dibenzofurans and polynuclear aromatic hydrocarbons in the definition of organic materials.

(e) For the purposes of this Section, the term "Best Available Control Technology" means an emission limitation (including a visible emission standard) based on the maximum degree of pollutant reduction which the Agency, on a case-by-case basis, taking into account energy, environmental and economic impacts, determines is achievable through the application of production processes or available methods, systems and techniques, including fuel cleaning or treatment or innovative fuel combustion techniques. If the Agency determines that technological or economic limitations on the application of measurement methodology to a particular class of sources would make the imposition of an emission standard not feasible, it may instead prescribe a design, equipment, work practice or operational standard, or combination thereof, to require the application of best available control technology. Such standard shall, to the degree possible, set forth the emission reduction achievable by implementation of such design, equipment, work practice or operation and shall provide for compliance by means which achieve equivalent results.
(f) "Municipal waste incineration" means the burning of municipal waste or fuel derived therefrom in a combustion apparatus designed to burn municipal waste that may produce electricity or steam as a by-product. A "new municipal waste incinerator" is an incinerator initially permitted for development or construction after January 1, 1986.
(g) The provisions of this Section shall not apply to industrial incineration facilities that burn waste generated at the same site.
(Source: P.A. 91-357, eff. 7-29-99; 92-574, eff. 6-26-02.)

(415 ILCS 5/9.5) (from Ch. 111 1/2, par. 1009.5)
Sec. 9.5. (a) The General Assembly finds that:
(1) The public health and welfare may be endangered by the release of toxic contaminants into the air which are carcinogenic, teratogenic, mutagenic or otherwise injurious to humans or the environment.
(2) Existing federal programs may not be adequate to protect the public and the environment from low-level, chronic exposure to toxic air contaminants.
(b) It is the purpose of this Section to establish a State program to identify and adopt regulations for toxic air contaminants in Illinois.
(c) The Board, pursuant to Title VII, shall promulgate a list of toxic air contaminants. The list published under this subsection shall include any air contaminant which may cause or significantly contribute to an increase in mortality or an increase in serious irreversible or incapacitating reversible illness, or may pose a significant threat to human health or the environment. The Agency shall propose to the Board for adoption a list which meets the requirement of this subsection.
The provisions of subsection (b) of Section 27 of this Act shall not apply to rulemakings under this subsection (c).
(d) The Board, pursuant to Title VII, shall adopt regulations establishing a program to control toxic contaminants released into the air in a manner that protects the public health and the environment. The Agency shall propose regulations to the Board for adoption which meet the requirements of this subsection.
(e) The requirements of this Section shall not apply to the following:
(1) retail dry cleaning operations;
(2) retail and noncommercial storage and handling of motor fuels;
(3) combustion processes using only commercial fuel, including internal combustion engines;
(4) incidental or minor sources including laboratory-scale operations, and such other sources or categories of sources which are determined by the Board to be of minor significance.
(Source: P.A. 85-752.)

(415 ILCS 5/9.6) (from Ch. 111 1/2, par. 1009.6)
Sec. 9.6. Air pollution operating permit fee.
(a) For any site for which an air pollution operating permit is required, other than a site permitted solely as a retail liquid dispensing facility that has air pollution control equipment or an agrichemical facility with an endorsed permit pursuant to Section 39.4, the owner or operator of that site shall pay an initial annual fee to the Agency within 30 days of receipt of the permit and an annual fee each year thereafter for as long as a permit is in effect. The owner or operator of a portable emission unit, as defined in 35 Ill. Adm. Code 201.170, may change the site of any unit previously permitted without paying an additional fee under this Section for each site change, provided that no further change to the permit is otherwise necessary or requested.
(b) The following fee amounts shall apply:
(1) The fee for a site permitted to emit less than 25

tons per year of any combination of regulated air pollutants, as defined in Section 39.5 of this Act, except greenhouse gases, is $200 per year beginning July 1, 2003, and increases, beginning January 1, 2012, to $235 per year for lifetime operating permits and $235 per year for federally enforceable state operating permits, except as provided in subsection (c) of this Section.

(2) The fee for a site permitted to emit at least 25

tons per year but less than 100 tons per year of any combination of regulated air pollutants, as defined in Section 39.5 of this Act, except greenhouse gases, is $1,800 per year beginning July 1, 2003, and increases, beginning January 1, 2012, to $2,150 per year, except as provided in subsection (c) of this Section.

(3) The fee for a site permitted to emit at least 100

tons per year of any combination of regulated air pollutants, as defined in Section 39.5 of this Act, except greenhouse gases, is $18 per ton, per year, beginning July 1, 2003, and increases, beginning January 1, 2012 to $21.50 per ton, per year, except as provided in subsection (c) of this Section. However, the maximum fee under this paragraph (3) is $3,500 before January 1, 2012, and is $4,112 beginning January 1, 2012.

(c) The owner or operator of any site subject to subsection (b) of this Section that becomes subject to Section 39.5 of this Act shall continue to pay the fee set forth in this Section until the site becomes subject to the CAAPP fee set forth within subsection 18 of Section 39.5 of this Act. If an owner or operator has paid a fee under this Section during the 12-month period following the effective date of the CAAPP for that site, the amount of that fee shall be deducted from the amount due under subsection 18 of Section 39.5 of this Act.
(d) Only one air pollution site fee may be collected from any site, even if such site receives more than one air pollution control permit.
(e) The Agency shall establish procedures for the collection of air pollution site fees. Air pollution site fees may be paid annually, or in advance for the number of years for which the permit is issued, at the option of the owner or operator. Payment in advance does not exempt the owner or operator from paying any increase in the fee that may occur during the term of the permit; the owner or operator must pay the amount of the increase upon and from the effective date of the increase.
(f) The Agency may deny an application for the issuance, transfer, or renewal of an air pollution operating permit if any air pollution site fee owed by the applicant has not been paid within 60 days of the due date, unless the applicant, at the time of application, pays to the Agency in advance the air pollution site fee for the site that is the subject of the operating permit, plus any other air pollution site fees then owed by the applicant. The denial of an air pollution operating permit for failure to pay an air pollution site fee shall be subject to review by the Board pursuant to the provisions of subsection (a) of Section 40 of this Act.
(g) If the Agency determines that an owner or operator of a site was required, but failed, to timely obtain an air pollution operating permit, and as a result avoided the payment of permit fees, the Agency may collect the avoided permit fees with or without pursuing enforcement under Section 31 of this Act. The avoided permit fees shall be calculated as double the amount that would have been owed had a permit been timely obtained. Fees collected pursuant to this subsection (g) shall be deposited into the Environmental Protection Permit and Inspection Fund.
(h) If the Agency determines that an owner or operator of a site was required, but failed, to timely obtain an air pollution operating permit and as a result avoided the payment of permit fees, an enforcement action may be brought under Section 31 of this Act. In addition to any other relief that may be obtained as part of this action, the Agency may seek to recover the avoided permit fees. The avoided permit fees shall be calculated as double the amount that would have been owed had a permit been timely obtained. Fees collected pursuant to this subsection (h) shall be deposited into the Environmental Protection Permit and Inspection Fund.
(i) If a permittee subject to a fee under this Section fails to pay the fee within 90 days of its due date, or makes the fee payment from an account with insufficient funds to cover the amount of the fee payment, the Agency shall notify the permittee of the failure to pay the fee. If the permittee fails to pay the fee within 60 days after such notification, the Agency may, by written notice, immediately revoke the air pollution operating permit. Failure of the Agency to notify the permittee of failure to pay a fee due under this Section, or the payment of the fee from an account with insufficient funds to cover the amount of the fee payment, does not excuse or alter the duty of the permittee to comply with the provisions of this Section.
(Source: P.A. 97-95, eff. 7-12-11.)

(415 ILCS 5/9.7) (from Ch. 111 1/2, par. 1009.7)
Sec. 9.7. CFC's. The General Assembly hereby finds that the manufacture and use of chlorofluorocarbons (CFCs) present a serious threat to the environment, and declares it to be the public policy of this State to discourage the unnecessary use of CFCs, to encourage producers of CFCs to replace them with alternative substances that have a less deleterious impact on the environment, and to promote the use of equipment to recover and recycle existing CFCs.
(Source: P.A. 90-372, eff. 7-1-98.)

(415 ILCS 5/9.8)
Sec. 9.8. Emissions reductions market system.
(a) The General Assembly finds:
(1) That achieving compliance with the ozone

attainment provisions of federal Clean Air Act Amendments (CAAA) of 1990 calls for innovative and cost-effective implementation strategies.

(2) That economic incentives and market-based

approaches can be used to achieve clean air compliance in an innovative and cost-effective manner.

(3) That development and operation of an emissions

market system should significantly lessen the economic impacts associated with implementation of the federal Clean Air Act Amendments of 1990 and still achieve the desired air quality for the area.

(b) The Agency shall design an emissions market system that will assist the State in meeting applicable post-1996 provisions under the CAAA of 1990, provide maximum flexibility for designated sources that reduce emissions, and that takes into account the findings of the national ozone transport assessment, existing air quality conditions, and resultant emissions levels necessary to achieve or maintain attainment.
(c) The Agency may develop proposed rules for a market-based emissions reduction, banking, and trading system that will enable stationary sources to implement cost-effective, compliance options. In developing such a market system, the Agency may take into consideration a suitable ozone control season and related reconciliation period, seasonal allotments of actual emissions and adjustments thereto, phased participation by size of source, suitable emissions and compliance monitoring provisions, an annual allotment set-aside for market assurance, and suitable means for the market system to be provided for in an appropriate State implementation plan. The proposal shall be filed with the Board and shall be subject to the rulemaking provisions of Sections 27 and 28 of this Act. The rules adopted by the Board shall include provisions that:
(1) Assure that compliance with the required

emissions reductions under the market system shall be, at a minimum, as cost-effective as the traditional regulatory control requirements in the State of Illinois.

(2) Assure that emissions reductions under the market

system will not be mandated unless it is necessary for the attainment and maintenance of the National Ambient Air Quality Standard for ozone in the Chicago nonattainment area, as required of this State by applicable federal law or regulation.

(3) Assure that sources subject to the program will

not be required to reduce emissions to an extent that exceeds their proportionate share of the total emission reductions required of all emission sources, including mobile and area sources, to attain and maintain the National Ambient Air Quality Standard for ozone in the Chicago nonattainment area.

(4) Assure that credit is given or exclusion is

granted for those emission units which have reduced emissions, either voluntarily or through the application of maximum available control technology or national emissions standards for hazardous air pollutants, such that those reductions would be counted as if they had occurred after the initiation of the program.

(5) Assure that unusual or abnormal operational

patterns can be accounted for in the determination of any source's baseline from which reductions would be made.

(6) Assure that relative economic impact and

technical feasibility of emissions reductions under the banking and trading program, as compared to other alternatives, is considered.

(7) Assure that the feasibility of measuring and

quantifying emissions is considered in developing and adopting the banking and trading program.

(d) Notwithstanding the other provisions of this Act, any source or other authorized person that participates in an emissions market system shall be eligible to exchange allotment trading units with other sources provided that established rules are followed.
(e) There is hereby created within the State Treasury an interest-bearing special fund to be known as the Alternative Compliance Market Account Fund, which shall be used and administered by the Agency for the following public purposes:
(1) To accept and retain funds from persons who

purchase allotment trading units from the Agency pursuant to regulatory provisions and payments of interest and principal.

(2) To purchase services, equipment, or commodities

that help generate emissions reductions in or around the ozone nonattainment area in Northeastern Illinois.

(Source: P.A. 89-173, eff. 7-19-95; 89-465, eff. 6-13-96.)

(415 ILCS 5/9.9)
Sec. 9.9. Nitrogen oxides trading system.
(a) The General Assembly finds:
(1) That USEPA has issued a Final Rule published in

the Federal Register on October 27, 1998, entitled "Finding of Significant Contribution and Rulemaking for Certain States in the Ozone Transport Assessment Group Region for Purposes of Reducing Regional Transport of Ozone", hereinafter referred to as the "NOx SIP Call", compliance with which will require reducing emissions of nitrogen oxides ("NOx");

(2) That reducing emissions of NOx in the State helps

the State to meet the national ambient air quality standard for ozone;

(3) That emissions trading is a cost-effective means

of obtaining reductions of NOx emissions.

(b) The Agency shall propose and the Board shall adopt regulations to implement an interstate NOx trading program (hereinafter referred to as the "NOx Trading Program") as provided for in 40 CFR Part 96, including incorporation by reference of appropriate provisions of 40 CFR Part 96 and regulations to address 40 CFR Section 96.4(b), Section 96.55(c), Subpart E, and Subpart I. In addition, the Agency shall propose and the Board shall adopt regulations to implement NOx emission reduction programs for cement kilns and stationary internal combustion engines.
(c) Allocations of NOx allowances to large electric generating units ("EGUs") and large non-electric generating units ("non-EGUs"), as defined by 40 CFR Part 96.4(a), shall not exceed the State's trading budget for those source categories to be included in the State Implementation Plan for NOx.
(d) In adopting regulations to implement the NOx Trading Program, the Board shall:
(1) assure that the economic impact and technical

feasibility of NOx emissions reductions under the NOx Trading Program are considered relative to the traditional regulatory control requirements in the State for EGUs and non-EGUs;

(2) provide that emission units, as defined in

Section 39.5(1) of this Act, may opt into the NOx Trading Program;

(3) provide for voluntary reductions of NOx emissions

from emission units, as defined in Section 39.5(1) of this Act, not otherwise included under paragraph (c) or (d)(2) of this Section to provide additional allowances to EGUs and non-EGUs to be allocated by the Agency. The regulations shall further provide that such voluntary reductions are verifiable, quantifiable, permanent, and federally enforceable;

(4) provide that the Agency allocate to non-EGUs

allowances that are designated in the rule, unless the Agency has been directed to transfer the allocations to another unit subject to the requirements of the NOx Trading Program, and that upon shutdown of a non-EGU, the unit may transfer or sell the NOx allowances that are allocated to such unit;

(5) provide that the Agency shall set aside annually

a number of allowances, not to exceed 5% of the total EGU trading budget, to be made available to new EGUs; and

(6) provide that those EGUs that commence commercial

operation, as defined in 40 CFR Section 96.2, at a time that is more than half way through the control period in 2003 shall return to the Agency any allowances that were issued to it by the Agency and were not used for compliance in 2004.

(d-5) The Agency may sell NOx allowances to sources in Illinois that are subject to 35 Ill. Adm. Code 217, either Subpart U or W, as follows:
(1) any unearned Early Reduction Credits set aside

for non-EGUs under 35 Ill. Adm. Code 217, Subpart U, but only to those sources that make qualifying early reductions of NOx in 2003 pursuant to 35 Ill. Adm. Code 217 for which the source did not receive an allocation thereunder. If the Agency receives requests to purchase more ERCs than are available for sale, allowances shall be offered for sale to qualifying sources on a pro-rata basis;

(2) any remaining Early Reduction Credits allocated

under 35 Ill. Adm. Code 217, Subpart U or W, that could not be allocated on a pro-rata, whole allowance basis, but only to those sources that made qualifying early reductions of NOx in 2003 pursuant to 35 Ill. Adm. Code 217 for which the source did not receive an allocation;

(3) any allowances under 35 Ill. Adm. Code 217,

Subpart W, that remain after each 3-year allocation period that could not be allocated on a pro-rata, whole allowance basis pursuant to the provisions of Subpart W; and

(4) any allowances requested from the New Source Set

Aside for those sources that commenced operation, as defined in 40 CFR Section 96.2, on or after January 1, 2004.

(d-10) The selling price for ERC allowances shall be 70% of the market price index for 2005 NOx allowances, determined by the Agency as follows:
(1) using the mean of 2 or more published market

price indexes for the 2005 NOx allowances as of October 6, 2003; or

(2) if there are not 2 published market price indexes

for 2005 NOx allowances as of October 6, 2003, the Agency may use any reasonable indication of market price.

(e) The Agency may adopt procedural rules, as necessary, to implement the regulations promulgated by the Board pursuant to subsections (b) and (d) and to implement subsections (d-5), (d-10), (i), and (j) of this Section.
(f) Notwithstanding any provisions in subparts T, U, and W of Section 217 of Title 35 of the Illinois Administrative Code to the contrary, compliance with the regulations promulgated by the Board pursuant to subsections (b) and (d) of this Section is required by May 31, 2004.
(g) To the extent that a court of competent jurisdiction finds a provision of 40 CFR Part 96 invalid, the corresponding Illinois provision shall be stayed until such provision of 40 CFR Part 96 is found to be valid or is re-promulgated. To the extent that USEPA or any court of competent jurisdiction stays the applicability of any provision of the NOx SIP Call to any person or circumstance relating to Illinois, during the period of that stay, the effectiveness of the corresponding Illinois provision shall be stayed. To the extent that the invalidity of the particular requirement or application does not affect other provisions or applications of the NOx SIP Call pursuant to 40 CFR 51.121 or the NOx trading program pursuant to 40 CFR Part 96 or 40 CFR Part 97, this Section, and rules or regulations promulgated hereunder, will be given effect without the invalid provisions or applications.
(h) Notwithstanding any other provision of this Act, any source or other authorized person that participates in the NOx Trading Program shall be eligible to exchange NOx allowances with other sources in accordance with this Section and with regulations promulgated by the Board or the Agency.
(i) There is hereby created within the State Treasury an interest-bearing special fund to be known as the NOx Trading System Fund. Moneys generated from the sale of NOx allowances from the New Source Set Aside or the sale of allowances pursuant to subsection (d-5) of this Section shall be deposited into the Fund. This Fund shall be used and administered by the Agency for the purposes stated below:
(1) To accept funds from persons who purchase NOx

allowances from the New Source Set Aside from the Agency;

(2) To disburse the proceeds of the sale of the NOx

allowances from the New Source Set Aside, to the extent that proceeds remain after the Agency has recouped the reasonable costs incurred by the Agency in the administration of the NOx SIP Call Program, pro-rata to the owners or operators of the EGUs that received allowances from the Agency but not from the Agency's New Source Set Aside, in accordance with regulations that may be promulgated by the Agency; and

(3) To finance the reasonable costs incurred by the

Agency in the administration of the NOx SIP Call Program.

(j) Moneys generated from the sale of early reduction credits shall be deposited into the Clean Air Act Permit Fund created pursuant to Section 39.5(18)(d) of this Act, and the proceeds shall be used and administered by the Agency to finance the costs associated with the Clean Air Act Permit Program.
(Source: P.A. 92-12, eff. 7-1-01; 92-279, eff. 8-7-01; 93-669, eff. 3-19-04.)

(415 ILCS 5/9.10)
Sec. 9.10. Fossil fuel-fired electric generating plants.
(a) The General Assembly finds and declares that:
(1) fossil fuel-fired electric generating plants are

a significant source of air emissions in this State and have become the subject of a number of important new studies of their effects on the public health;

(2) existing state and federal policies, that allow

older plants that meet federal standards to operate without meeting the more stringent requirements applicable to new plants, are being questioned on the basis of their environmental impacts and the economic distortions such policies cause in a deregulated energy market;

(3) fossil fuel-fired electric generating plants are,

or may be, affected by a number of regulatory programs, some of which are under review or development on the state and national levels, and to a certain extent the international level, including the federal acid rain program, tropospheric ozone, mercury and other hazardous pollutant control requirements, regional haze, and global warming;

(4) scientific uncertainty regarding the formation

of certain components of regional haze and the air quality modeling that predict impacts of control measures requires careful consideration of the timing of the control of some of the pollutants from these facilities, particularly sulfur dioxides and nitrogen oxides that each interact with ammonia and other substances in the atmosphere;

(5) the development of energy policies to promote a

safe, sufficient, reliable, and affordable energy supply on the state and national levels is being affected by the on-going deregulation of the power generation industry and the evolving energy markets;

(6) the Governor's formation of an Energy Cabinet and

the development of a State energy policy calls for actions by the Agency and the Board that are in harmony with the energy needs and policy of the State, while protecting the public health and the environment;

(7) Illinois coal is an abundant resource and an

important component of Illinois' economy whose use should be encouraged to the greatest extent possible consistent with protecting the public health and the environment;

(8) renewable forms of energy should be promoted as

an important element of the energy and environmental policies of the State and that it is a goal of the State that at least 5% of the State's energy production and use be derived from renewable forms of energy by 2010 and at least 15% from renewable forms of energy by 2020;

(9) efforts on the state and federal levels are

underway to consider the multiple environmental regulations affecting electric generating plants in order to improve the ability of government and the affected industry to engage in effective planning through the use of multi-pollutant strategies; and

(10) these issues, taken together, call for a

comprehensive review of the impact of these facilities on the public health, considering also the energy supply, reliability, and costs, the role of renewable forms of energy, and the developments in federal law and regulations that may affect any state actions, prior to making final decisions in Illinois.

(b) Taking into account the findings and declarations of the General Assembly contained in subsection (a) of this Section, the Agency shall, before September 30, 2004, but not before September 30, 2003, issue to the House and Senate Committees on Environment and Energy findings that address the potential need for the control or reduction of emissions from fossil fuel-fired electric generating plants, including the following provisions:
(1) reduction of nitrogen oxide emissions, as

appropriate, with consideration of maximum annual emissions rate limits or establishment of an emissions trading program and with consideration of the developments in federal law and regulations that may affect any State action, prior to making final decisions in Illinois;

(2) reduction of sulfur dioxide emissions, as

appropriate, with consideration of maximum annual emissions rate limits or establishment of an emissions trading program and with consideration of the developments in federal law and regulations that may affect any State action, prior to making final decisions in Illinois;

(3) incentives to promote renewable sources of energy

consistent with item (8) of subsection (a) of this Section;

(4) reduction of mercury as appropriate,

consideration of the availability of control technology, industry practice requirements, or incentive programs, or some combination of these approaches that are sufficient to prevent unacceptable local impacts from individual facilities and with consideration of the developments in federal law and regulations that may affect any state action, prior to making final decisions in Illinois; and

(5) establishment of a banking system, consistent

with the United States Department of Energy's voluntary reporting system, for certifying credits for voluntary offsets of emissions of greenhouse gases, as identified by the United States Environmental Protection Agency, or other voluntary reductions of greenhouse gases. Such reduction efforts may include, but are not limited to, carbon sequestration, technology-based control measures, energy efficiency measures, and the use of renewable energy sources.

The Agency shall consider the impact on the public health, considering also energy supply, reliability and costs, the role of renewable forms of energy, and developments in federal law and regulations that may affect any state actions, prior to making final decisions in Illinois.
(c) Nothing in this Section is intended to or should be interpreted in a manner to limit or restrict the authority of the Illinois Environmental Protection Agency to propose, or the Illinois Pollution Control Board to adopt, any regulations applicable or that may become applicable to the facilities covered by this Section that are required by federal law.
(d) The Agency may file proposed rules with the Board to effectuate its findings provided to the Senate Committee on Environment and Energy and the House Committee on Environment and Energy in accordance with subsection (b) of this Section. Any such proposal shall not be submitted sooner than 90 days after the issuance of the findings provided for in subsection (b) of this Section. The Board shall take action on any such proposal within one year of the Agency's filing of the proposed rules.
(e) This Section shall apply only to those electrical generating units that are subject to the provisions of Subpart W of Part 217 of Title 35 of the Illinois Administrative Code, as promulgated by the Illinois Pollution Control Board on December 21, 2000.
(Source: P.A. 92-12, eff. 7-1-01; 92-279, eff. 8-7-01.)

(415 ILCS 5/9.11)
Sec. 9.11. Great Lakes Areas of Concern; mercury.
(a) The General Assembly finds that:
(1) The government of the United States of America

and the government of Canada have entered into agreements on Great Lakes water quality by signature of the Great Lakes Water Quality Agreement of 1978, which was amended by Protocol signed on November 18, 1987.

(2) The government of the United States of America

and the government of Canada, in cooperation with the state and provincial governments, were required to designate geographic areas, called Areas of Concern, that fail to meet the general or specific objectives of the Great Lakes Water Quality Agreement, and where such failure has caused or is likely to cause impairment of beneficial use or failure of the ability of the area to support aquatic life.

(3) The government of the United States of America

and the government of Canada have identified 43 Areas of Concern, 26 of which are in waters of the United States of America and 17 of which are in the waters of Canada.

(4) Waukegan Harbor in Illinois was designated an

Area of Concern in 1981 by the International Joint Commission, the United States Environmental Protection Agency, and the Illinois Environmental Protection Agency as a result of the discovery of 5 beneficial use impairments, as defined in Annex 2 of the Great Lakes Water Quality Agreement. Beneficial use impairments at the Waukegan Harbor Area of Concern were identified as the restrictions on fish consumption, degradation of benthos, restrictions on dredging activities, degradation of phytoplankton and zooplankton populations, and loss of fish and wildlife habitat.

(5) The government of the United States of America

and the government of Canada cooperate with the state and provincial governments to ensure that remedial action plans are developed to restore all impaired uses to the Areas of Concern.

(6) Mercury has been identified as a persistent

bioaccumulative contaminant of concern throughout the Great Lakes, including Lake Michigan, resulting in health advisories and restrictions on fish consumption.

(7) The thermal treatment of sludge creates mercury

emissions.

(b) The Agency shall not issue any permit to develop, construct, or operate, within one mile of any portion of Lake Michigan that has been designated an Area of Concern under the Great Lakes Water Quality Agreement as of the effective date of this Section, any site or facility for the thermal treatment of sludge, unless the applicant submits to the Agency proof that the site or facility has received local siting approval from the governing body of the municipality in which the site or facility is proposed to be located (or from the county board if located in an unincorporated area), in accordance with Section 39.2 of this Act. For the purposes of this Section, "thermal treatment" includes, without limitation, drying, incinerating, and any other processing that subjects the sludge to an elevated temperature.
(Source: P.A. 93-202, eff. 7-14-03.)

(415 ILCS 5/9.12)
Sec. 9.12. Construction permit fees for air pollution sources.
(a) An applicant for a new or revised air pollution construction permit shall pay a fee, as established in this Section, to the Agency at the time that he or she submits the application for a construction permit. Except as set forth below, the fee for each activity or category listed in this Section is separate and is cumulative with any other applicable fee listed in this Section.
(b) The fee amounts in this subsection (b) apply to construction permit applications relating to (i) a source subject to Section 39.5 of this Act (the Clean Air Act Permit Program); (ii) a source that, upon issuance of the requested construction permit, will become a major source subject to Section 39.5; or (iii) a source that has or will require a federally enforceable State operating permit limiting its potential to emit.
(1) Base fees for each construction permit

application shall be assessed as follows:

(A) If the construction permit application

relates to one or more new emission units or to a combination of new and modified emission units, a fee of $4,000 for the first new emission unit and a fee of $1,000 for each additional new or modified emission unit; provided that the total base fee under this subdivision (A) shall not exceed $10,000.

(B) If the construction permit application

relates to one or more modified emission units but not to any new emission unit, a fee of $2,000 for the first modified emission unit and a fee of $1,000 for each additional modified emission unit; provided that the total base fee under this subdivision (B) shall not exceed $5,000.

(2) Supplemental fees for each construction permit

application shall be assessed as follows:

(A) If, based on the construction permit

application, the source will be, but is not currently, subject to Section 39.5 of this Act, a CAAPP entry fee of $5,000.

(B) If the construction permit application

involves (i) a new source or emission unit subject to Section 39.2 of this Act, (ii) a commercial incinerator or other municipal waste, hazardous waste, or waste tire incinerator, (iii) a commercial power generator, or (iv) one or more other emission units designated as a complex source by Agency rulemaking, a fee of $25,000.

(C) If the construction permit application

involves an emissions netting exercise or reliance on a contemporaneous emissions decrease for a pollutant to avoid application of the PSD permit program or nonattainment new source review, a fee of $3,000 for each such pollutant.

(D) If the construction permit application is for

a new major source subject to the PSD permit program, a fee of $12,000.

(E) If the construction permit application is for

a new major source subject to nonattainment new source review, a fee of $20,000.

(F) If the construction permit application is for

a major modification subject to the PSD permit program, a fee of $6,000.

(G) If the construction permit application is for

a major modification subject to nonattainment new source review, a fee of $12,000.

(H) (Blank).
(I) If the construction permit application review

involves a determination of the Maximum Achievable Control Technology standard for a pollutant and the project is not otherwise subject to BACT or LAER for a related pollutant under the PSD permit program or nonattainment new source review, a fee of $5,000 per unit for which a determination is requested or otherwise required.

(J) (Blank).
(3) If a public hearing is held regarding the

construction permit application, an administrative fee of $10,000. This fee shall be submitted at the time the applicant requests a public hearing or, if a public hearing is not requested by the applicant, then within 30 days after the applicant is informed by the Agency that a public hearing will be held.

(c) The fee amounts in this subsection (c) apply to construction permit applications relating to a source that, upon issuance of the construction permit, will not (i) be or become subject to Section 39.5 of this Act (the Clean Air Act Permit Program) or (ii) have or require a federally enforceable state operating permit limiting its potential to emit.
(1) Base fees for each construction permit

application shall be assessed as follows:

(A) For a construction permit application

involving a single new emission unit, a fee of $500.

(B) For a construction permit application

involving more than one new emission unit, a fee of $1,000.

(C) For a construction permit application

involving no more than 2 modified emission units, a fee of $500.

(D) For a construction permit application

involving more than 2 modified emission units, a fee of $1,000.

(2) Supplemental fees for each construction permit

application shall be assessed as follows:

(A) If the source is a new source, i.e., does not

currently have an operating permit, an entry fee of $500;

(B) If the construction permit application

involves (i) a new source or emission unit subject to Section 39.2 of this Act, (ii) a commercial incinerator or a municipal waste, hazardous waste, or waste tire incinerator, (iii) a commercial power generator, or (iv) an emission unit designated as a complex source by Agency rulemaking, a fee of $15,000.

(3) If a public hearing is held regarding the

construction permit application, an administrative fee of $10,000. This fee shall be submitted at the time the applicant requests a public hearing or, if a public hearing is not requested by the applicant, then within 30 days after the applicant is informed by the Agency that a public hearing will be held.

(d) If no other fee is applicable under this Section, a construction permit application addressing one or more of the following shall be subject to a filing fee of $500:
(1) A construction permit application to add or

replace a control device on a permitted emission unit.

(2) A construction permit application to conduct a

pilot project or trial burn for a permitted emission unit.

(3) A construction permit application for a land

remediation project.

(4) (Blank).
(5) A construction permit application to revise an

emissions testing methodology or the timing of required emissions testing.

(6) A construction permit application that provides

for a change in the name, address, or phone number of any person identified in the permit, or for a change in the stated ownership or control, or for a similar minor administrative permit change at the source.

(e) No fee shall be assessed for a request to correct an issued permit that involves only an Agency error, if the request is received within the deadline for a permit appeal to the Pollution Control Board.
(f) The applicant for a new or revised air pollution construction permit shall submit to the Agency, with the construction permit application, both a certification of the fee that he or she estimates to be due under this Section and the fee itself.
(g) Notwithstanding the requirements of subsection (a) of Section 39 of this Act, the application for an air pollution construction permit shall not be deemed to be filed with the Agency until the Agency receives the initial air pollution construction permit application fee and the certified estimate of the fee required by this Section. Unless the Agency has received the initial air pollution construction permit application fee and the certified estimate of the fee required by this Section, the Agency is not required to review or process the application.
(h) If the Agency determines at any time that a construction permit application is subject to an additional fee under this Section that the applicant has not submitted, the Agency shall notify the applicant in writing of the amount due under this Section. The applicant shall have 60 days to remit the assessed fee to the Agency.
If the proper fee established under this Section is not submitted within 60 days after the request for further remittance:
(1) If the construction permit has not yet been

issued, the Agency is not required to further review or process, and the provisions of subsection (a) of Section 39 of this Act do not apply to, the application for a construction permit until such time as the proper fee is remitted.

(2) If the construction permit has been issued, the

Agency may, upon written notice, immediately revoke the construction permit.

The denial or revocation of a construction permit does not excuse the applicant from the duty of paying the fees required under this Section.
(i) The Agency may deny the issuance of a pending air pollution construction permit or the subsequent operating permit if the applicant has not paid the required fees by the date required for issuance of the permit. The denial or revocation of a permit for failure to pay a construction permit fee is subject to review by the Board pursuant to the provisions of subsection (a) of Section 40 of this Act.
(j) If the owner or operator undertakes construction without obtaining an air pollution construction permit, the fee under this Section is still required. Payment of the required fee does not preclude the Agency or the Attorney General or other authorized persons from pursuing enforcement against the applicant for failure to have an air pollution construction permit prior to commencing construction.
(k) If an air pollution construction permittee makes a fee payment under this Section from an account with insufficient funds to cover the amount of the fee payment, the Agency shall notify the permittee of the failure to pay the fee. If the permittee fails to pay the fee within 60 days after such notification, the Agency may, by written notice, immediately revoke the air pollution construction permit. Failure of the Agency to notify the permittee of the permittee's failure to make payment does not excuse or alter the duty of the permittee to comply with the provisions of this Section.
(l) The Agency may establish procedures for the collection of air pollution construction permit fees.
(m) Fees collected pursuant to this Section shall be deposited into the Environmental Protection Permit and Inspection Fund.
(Source: P.A. 99-463, eff. 1-1-16.)

(415 ILCS 5/9.13)
Sec. 9.13. Asbestos fees.
(a) For any site for which the owner or operator must file an original 10-day notice of intent to renovate or demolish pursuant to 40 CFR 61.145(b) (part of the federal asbestos National Emission Standard for Hazardous Air Pollutants or NESHAP), the owner or operator shall pay to the Agency with the filing of each 10-day Notice a fee of $150.
(b) If demolition or renovation of a site has commenced without proper filing of the 10-day Notice, the fee is double the amount otherwise due. This doubling of the fee is in addition to any other penalties under this Act, the federal NESHAP, or otherwise, and does not preclude the Agency, the Attorney General, or other authorized persons from pursuing an enforcement action against the owner or operator for failure to file a 10-day Notice prior to commencing demolition or renovation activities.
(c) In the event that an owner or operator makes a fee payment under this Section from an account with insufficient funds to cover the amount of the fee payment, the 10-day Notice shall be deemed improperly filed. The Agency shall so notify the owner or operator within 60 days of receiving the notice of insufficient funds. Failure of the Agency to so notify the owner or operator does not excuse or alter the duty of the owner or operator to comply with the requirements of this Section.
(d) Where asbestos remediation or demolition activities have not been conducted in accordance with the asbestos NESHAP, in addition to the fees imposed by this Section, the Agency may also collect its actual costs incurred for asbestos-related activities at the site, including without limitation costs of sampling, sample analysis, remediation plan review, and activity oversight for demolition or renovation.
(e) Fees and cost recovery amounts collected under this Section shall be deposited into the Environmental Protection Permit and Inspection Fund.
(Source: P.A. 93-32, eff. 7-1-03.)

(415 ILCS 5/9.14)
Sec. 9.14. Registration of smaller sources.
(a) After the effective date of rules implementing this Section, the owner or operator of an eligible source shall annually register with the Agency instead of complying with the requirement to obtain an air pollution construction or operating permit under this Act. The criteria for determining an eligible source shall include the following:
(1) the source must not be required to obtain a

permit pursuant to the Illinois Clean Air Act Permit Program or Federally Enforceable State Operating Permit program, or under regulations promulgated pursuant to Section 111 or 112 of the Clean Air Act;

(2) the USEPA has not otherwise determined that a

permit is required;

(3) the source emits less than an actual 5 tons per

year of combined particulate matter, carbon monoxide, nitrogen oxides, sulfur dioxide, and volatile organic material air pollutant emissions;

(4) the source emits less than an actual 0.5 tons per

year of combined hazardous air pollutant emissions;

(5) the source emits less than an actual 0.05 tons

per year of lead air emissions;

(6) the source emits less than an actual 0.05 tons

per year of mercury air emissions; and

(7) the source does not have an emission unit subject

to a standard pursuant to 40 CFR Part 61 Maximum Achievable Control Technology, or 40 CFR Part 63 National Emissions Standards for Hazardous Air Pollutants other than those regulations that the USEPA has categorized as "area source".

(b) Complete registration of an eligible source, including payment of the required fee as specified in subsection (c) of this Section, shall provide the owner or operator of the eligible source with an exemption from the requirement to obtain an air pollution construction or operating permit under this Act. The registration of smaller sources program does not relieve an owner or operator from the obligation to comply with any other applicable rules or regulations.
(c) The owner or operator of an eligible source shall pay an annual registration fee of $235 to the Agency at the time of registration submittal and each year thereafter. Fees collected under this Section shall be deposited into the Environmental Protection Permit and Inspection Fund.
(d) The Agency shall propose rules to implement the registration of smaller sources program. Within 120 days after the Agency proposes those rules, the Board shall adopt rules to implement the registration of smaller sources program. These rules may be subsequently amended from time to time pursuant to a proposal filed with the Board by any person, and any necessary amendments shall be adopted by the Board within 120 days after proposal. Such amendments may provide for the alteration or revision of the initial criteria included in subsection (a) of this Section.
(Source: P.A. 97-95, eff. 7-12-11; 97-1081, eff. 8-24-12.)

(415 ILCS 5/9.15)
Sec. 9.15. Greenhouse gases.
(a) An air pollution construction permit shall not be required due to emissions of greenhouse gases if the equipment, site, or source is not subject to regulation, as defined by 40 CFR 52.21, as now or hereafter amended, for greenhouse gases. This exemption does not relieve an owner or operator from the obligation to comply with other applicable rules or regulations.
(b) An air pollution operating permit shall not be required due to emissions of greenhouse gases if the equipment, site, or source is not subject to regulation, as defined by Section 39.5 of this Act, for greenhouse gases. This exemption does not relieve an owner or operator from the obligation to comply with other applicable rules or regulations.
(c) Notwithstanding any provision to the contrary in this Section, an air pollution construction or operating permit shall not be required due to emissions of greenhouse gases if any of the following events occur:
(1) enactment of federal legislation depriving the

Administrator of the USEPA of authority to regulate greenhouse gases under the Clean Air Act;

(2) the issuance of any opinion, ruling, judgment,

order, or decree by a federal court depriving the Administrator of the USEPA of authority to regulate greenhouse gases under the Clean Air Act; or

(3) action by the President of the United States or

the President's authorized agent, including the Administrator of the USEPA, to repeal or withdraw the Greenhouse Gas Tailoring Rule (75 Fed. Reg. 31514, June 3, 2010).

This subsection (c) does not relieve an owner or operator from the obligation to comply with applicable rules or regulations other than those relating to greenhouse gases.
(d) If any event listed in subsection (c) of this Section occurs, permits issued after such event shall not impose permit terms or conditions addressing greenhouse gases during the effectiveness of any event listed in subsection (c).
(e) If an event listed in subsection (c) of this Section occurs, any owner or operator with a permit that includes terms or conditions addressing greenhouse gases may elect to submit an application to the Agency to address a revision or repeal of such terms or conditions. The Agency shall expeditiously process such permit application in accordance with applicable laws and regulations.
(Source: P.A. 97-95, eff. 7-12-11.)

(415 ILCS 5/10) (from Ch. 111 1/2, par. 1010)
Sec. 10. Regulations.
(A) The Board, pursuant to procedures prescribed in Title VII of this Act, may adopt regulations to promote the purposes of this Title. Without limiting the generality of this authority, such regulations may among other things prescribe:
(a) (Blank);
(b) Emission standards specifying the maximum amounts

or concentrations of various contaminants that may be discharged into the atmosphere;

(c) Standards for the issuance of permits for

construction, installation, or operation of any equipment, facility, vehicle, vessel, or aircraft capable of causing or contributing to air pollution or designed to prevent air pollution;

(d) Standards and conditions regarding the sale,

offer, or use of any fuel, vehicle, or other article determined by the Board to constitute an air-pollution hazard;

(e) Alert and abatement standards relative to

air-pollution episodes or emergencies constituting an acute danger to health or to the environment;

(f) Requirements and procedures for the inspection of

any equipment, facility, vehicle, vessel, or aircraft that may cause or contribute to air pollution;

(g) Requirements and standards for equipment and

procedures for monitoring contaminant discharges at their sources, the collection of samples and the collection, reporting and retention of data resulting from such monitoring.

(B) The Board may adopt regulations and emission standards that are applicable or that may become applicable to stationary emission sources located in all areas of the State in accordance with any of the following:
(1) that are required by federal law;
(2) that are otherwise part of the State's attainment

plan and are necessary to attain the national ambient air quality standards; or

(3) that are necessary to comply with the

requirements of the federal Clean Air Act.

(C) The Board may not adopt any regulation banning the burning of landscape waste throughout the State generally. The Board may, by regulation, restrict or prohibit the burning of landscape waste within any geographical area of the State if it determines based on medical and biological evidence generally accepted by the scientific community that such burning will produce in the atmosphere of that geographical area contaminants in sufficient quantities and of such characteristics and duration as to be injurious to humans, plant, or animal life, or health.
(D) The Board shall adopt regulations requiring the owner or operator of a gasoline dispensing system that dispenses more than 10,000 gallons of gasoline per month to install and operate a system for the recovery of gasoline vapor emissions arising from the fueling of motor vehicles that meets the requirements of Section 182 of the federal Clean Air Act (42 USC 7511a). These regulations shall apply only in areas of the State that are classified as moderate, serious, severe or extreme nonattainment areas for ozone pursuant to Section 181 of the federal Clean Air Act (42 USC 7511), but shall not apply in such areas classified as moderate nonattainment areas for ozone if the Administrator of the U.S. Environmental Protection Agency promulgates standards for vehicle-based (onboard) systems for the control of vehicle refueling emissions pursuant to Section 202(a)(6) of the federal Clean Air Act (42 USC 7521(a)(6)) by November 15, 1992.
(E) The Board shall not adopt or enforce any regulation requiring the use of a tarpaulin or other covering on a truck, trailer, or other vehicle that is stricter than the requirements of Section 15-109.1 of the Illinois Vehicle Code. To the extent that it is in conflict with this subsection, the Board's rule codified as 35 Ill. Admin. Code, Section 212.315 is hereby superseded.
(F) Any person who prior to June 8, 1988, has filed a timely Notice of Intent to Petition for an Adjusted RACT Emissions Limitation and who subsequently timely files a completed petition for an adjusted RACT emissions limitation pursuant to 35 Ill. Adm. Code, Part 215, Subpart I, shall be subject to the procedures contained in Subpart I but shall be excluded by operation of law from 35 Ill. Adm. Code, Part 215, Subparts PP, QQ and RR, including the applicable definitions in 35 Ill. Adm. Code, Part 211. Such persons shall instead be subject to a separate regulation which the Board is hereby authorized to adopt pursuant to the adjusted RACT emissions limitation procedure in 35 Ill. Adm. Code, Part 215, Subpart I. In its final action on the petition, the Board shall create a separate rule which establishes Reasonably Available Control Technology (RACT) for such person. The purpose of this procedure is to create separate and independent regulations for purposes of SIP submittal, review, and approval by USEPA.
(G) Subpart FF of Subtitle B, Title 35 Ill. Adm. Code, Sections 218.720 through 218.730 and Sections 219.720 through 219.730, are hereby repealed by operation of law and are rendered null and void and of no force and effect.
(H) In accordance with subsection (b) of Section 7.2, the Board shall adopt ambient air quality standards specifying the maximum permissible short-term and long-term concentrations of various contaminants in the atmosphere; those standards shall be identical in substance to the national ambient air quality standards promulgated by the Administrator of the United States Environmental Protection Agency in accordance with Section 109 of the Clean Air Act. The Board may consolidate into a single rulemaking under this subsection all such federal regulations adopted within a period of time not to exceed 6 months. The provisions and requirements of Title VII of this Act and Section 5-35 of the Illinois Administrative Procedure Act, relating to procedures for rulemaking, shall not apply to identical in substance regulations adopted pursuant to this subsection. However, the Board shall provide for notice and public comment before adopted rules are filed with the Secretary of State. Nothing in this subsection shall be construed to limit the right of any person to submit a proposal to the Board, or the authority of the Board to adopt, air quality standards more stringent than the standards promulgated by the Administrator, pursuant to the rulemaking requirements of Title VII of this Act and Section 5-35 of the Illinois Administrative Procedure Act.
(Source: P.A. 97-945, eff. 8-10-12.)



Title III - Water Pollution

(415 ILCS 5/Tit. III heading)

(415 ILCS 5/11) (from Ch. 111 1/2, par. 1011)
Sec. 11. (a) The General Assembly finds:
(1) that pollution of the waters of this State constitutes a menace to public health and welfare, creates public nuisances, is harmful to wildlife, fish, and aquatic life, impairs domestic, agricultural, industrial, recreational, and other legitimate beneficial uses of water, depresses property values, and offends the senses;
(2) that the Federal Water Pollution Control Act, as now or hereafter amended, provides for a National Pollutant Discharge Elimination System (NPDES) to regulate the discharge of contaminants to the waters of the United States;
(3) that the Safe Drinking Water Act (P.L. 93-523), as amended, provides for an Underground Injection Control (UIC) program to regulate the underground injection of contaminants;
(4) that it would be inappropriate and misleading for the State of Illinois to issue permits to contaminant sources subject to such federal law, as well as State law, which do not contain such terms and conditions as are required by federal law, or the issuance of which is contrary to federal law;
(5) that the Federal Water Pollution Control Act, as now or hereafter amended, provides that NPDES permits shall be issued by the United States Environmental Protection Agency unless (a) the State is authorized by and under its law to establish and administer its own permit program for discharges into waters within its jurisdiction, and (b) pursuant to such federal Act, the Administrator of the United States Environmental Protection Agency approves such State program to issue permits which will implement the provisions of such federal Act;
(6) that Part C of the Safe Drinking Water Act (P.L. 93-523), as amended, provides that the United States Environmental Protection Agency shall implement the UIC program authorized therein unless (a) the State is authorized by and under its law to establish and administer its own UIC program, and (b) pursuant to such federal Act, the Administrator of the United States Environmental Protection Agency approves such State program which will implement the provisions of such federal Act;
(7) that it is in the interest of the People of the State of Illinois for the State to authorize such NPDES and UIC programs and secure federal approval thereof, and thereby to avoid the existence of duplicative, overlapping or conflicting state and federal statutory permit systems;
(8) that the federal requirements for the securing of such NPDES and UIC permit program approval, as set forth in the Federal Water Pollution Control Act, as now or hereafter amended, and in the Safe Drinking Water Act (P.L. 93-523), as amended, respectively, and in regulations promulgated by the Administrator of the United States Environmental Protection Agency pursuant thereto are complex and detailed, and the General Assembly cannot conveniently or advantageously set forth in this Act all the requirements of such federal Act or all regulations which may be established thereunder.
(b) It is the purpose of this Title to restore, maintain and enhance the purity of the waters of this State in order to protect health, welfare, property, and the quality of life, and to assure that no contaminants are discharged into the waters of the State, as defined herein, including, but not limited to, waters to any sewage works, or into any well, or from any source within the State of Illinois, without being given the degree of treatment or control necessary to prevent pollution, or without being made subject to such conditions as are required to achieve and maintain compliance with State and federal law; and to authorize, empower, and direct the Board to adopt such regulations and the Agency to adopt such procedures as will enable the State to secure federal approval to issue NPDES permits pursuant to the provisions of the Federal Water Pollution Control Act, as now or hereafter amended, and federal regulations pursuant thereto and to authorize, empower, and direct the Board to adopt such regulations and the Agency to adopt such procedures as will enable the State to secure federal approval of the State UIC program pursuant to the provisions of Part C of the Safe Drinking Water Act (P.L. 93-523), as amended, and federal regulations pursuant thereto.
(c) The provisions of this Act authorizing implementation of the regulations pursuant to an NPDES program shall not be construed to limit, affect, impair, or diminish the authority, duties and responsibilities of the Board, Agency, Department or any other governmental agency or officer, or of any unit of local government, to regulate and control pollution of any kind, to restore, to protect or to enhance the quality of the environment, or to achieve all other purposes, or to enforce provisions, set forth in this Act or other State law or regulation.
(Source: P.A. 86-671.)

(415 ILCS 5/12) (from Ch. 111 1/2, par. 1012)
Sec. 12. Actions prohibited. No person shall:
(a) Cause or threaten or allow the discharge of any contaminants into the environment in any State so as to cause or tend to cause water pollution in Illinois, either alone or in combination with matter from other sources, or so as to violate regulations or standards adopted by the Pollution Control Board under this Act.
(b) Construct, install, or operate any equipment, facility, vessel, or aircraft capable of causing or contributing to water pollution, or designed to prevent water pollution, of any type designated by Board regulations, without a permit granted by the Agency, or in violation of any conditions imposed by such permit.
(c) Increase the quantity or strength of any discharge of contaminants into the waters, or construct or install any sewer or sewage treatment facility or any new outlet for contaminants into the waters of this State, without a permit granted by the Agency.
(d) Deposit any contaminants upon the land in such place and manner so as to create a water pollution hazard.
(e) Sell, offer, or use any article in any area in which the Board has by regulation forbidden its sale, offer, or use for reasons of water pollution control.
(f) Cause, threaten or allow the discharge of any contaminant into the waters of the State, as defined herein, including but not limited to, waters to any sewage works, or into any well or from any point source within the State, without an NPDES permit for point source discharges issued by the Agency under Section 39(b) of this Act, or in violation of any term or condition imposed by such permit, or in violation of any NPDES permit filing requirement established under Section 39(b), or in violation of any regulations adopted by the Board or of any order adopted by the Board with respect to the NPDES program.
No permit shall be required under this subsection and under Section 39(b) of this Act for any discharge for which a permit is not required under the Federal Water Pollution Control Act, as now or hereafter amended, and regulations pursuant thereto.
For all purposes of this Act, a permit issued by the Administrator of the United States Environmental Protection Agency under Section 402 of the Federal Water Pollution Control Act, as now or hereafter amended, shall be deemed to be a permit issued by the Agency pursuant to Section 39(b) of this Act. However, this shall not apply to the exclusion from the requirement of an operating permit provided under Section 13(b)(i).
Compliance with the terms and conditions of any permit issued under Section 39(b) of this Act shall be deemed compliance with this subsection except that it shall not be deemed compliance with any standard or effluent limitation imposed for a toxic pollutant injurious to human health.
In any case where a permit has been timely applied for pursuant to Section 39(b) of this Act but final administrative disposition of such application has not been made, it shall not be a violation of this subsection to discharge without such permit unless the complainant proves that final administrative disposition has not been made because of the failure of the applicant to furnish information reasonably required or requested in order to process the application.
(g) Cause, threaten or allow the underground injection of contaminants without a UIC permit issued by the Agency under Section 39(d) of this Act, or in violation of any term or condition imposed by such permit, or in violation of any regulations or standards adopted by the Board or of any order adopted by the Board with respect to the UIC program.
No permit shall be required under this subsection and under Section 39(d) of this Act for any underground injection of contaminants for which a permit is not required under Part C of the Safe Drinking Water Act (P.L. 93-523), as amended, unless a permit is authorized or required under regulations adopted by the Board pursuant to Section 13 of this Act.
(h) Introduce contaminants into a sewage works from any nondomestic source except in compliance with the regulations and standards adopted by the Board under this Act.
(i) Beginning January 1, 2013 or 6 months after the date of issuance of a general NPDES permit for surface discharging private sewage disposal systems by the Illinois Environmental Protection Agency or by the United States Environmental Protection Agency, whichever is later, construct or install a surface discharging private sewage disposal system that discharges into the waters of the United States, as that term is used in the Federal Water Pollution Control Act, unless he or she has a coverage letter under a NPDES permit issued by the Illinois Environmental Protection Agency or by the United States Environmental Protection Agency or he or she is constructing or installing the surface discharging private sewage disposal system in a jurisdiction in which the local public health department has a general NPDES permit issued by the Illinois Environmental Protection Agency or by the United States Environmental Protection Agency and the surface discharging private sewage disposal system is covered under the general NPDES permit.
(Source: P.A. 96-801, eff. 1-1-10; 97-1081, eff. 8-24-12.)

(415 ILCS 5/12.1) (from Ch. 111 1/2, par. 1012.1)
Sec. 12.1. (Repealed).
(Source: P.A. 83-1358. Repealed by P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/12.2) (from Ch. 111 1/2, par. 1012.2)
Sec. 12.2. Water pollution construction permit fees.
(a) Beginning July 1, 2003, the Agency shall collect a fee in the amount set forth in this Section:
(1) for any sewer which requires a construction

permit under paragraph (b) of Section 12, from each applicant for a sewer construction permit under paragraph (b) of Section 12 or regulations adopted hereunder; and

(2) for any treatment works, industrial pretreatment

works, or industrial wastewater source that requires a construction permit under paragraph (b) of Section 12, from the applicant for the construction permit. However, no fee shall be required for a treatment works or wastewater source directly covered and authorized under an NPDES permit issued by the Agency, nor for any treatment works, industrial pretreatment works, or industrial wastewater source (i) that is under or pending construction authorized by a valid construction permit issued by the Agency prior to July 1, 2003, during the term of that construction permit, or (ii) for which a completed construction permit application has been received by the Agency prior to July 1, 2003, with respect to the permit issued under that application.

(b) Each applicant or person required to pay a fee under this Section shall submit the fee to the Agency along with the permit application. The Agency shall deny any construction permit application for which a fee is required under this Section that does not contain the appropriate fee.
(c) The amount of the fee is as follows:
(1) A $100 fee shall be required for any sewer

constructed with a design population of 1.

(2) A $400 fee shall be required for any sewer

constructed with a design population of 2 to 20.

(3) A $800 fee shall be required for any sewer

constructed with a design population greater than 20 but less than 101.

(4) A $1200 fee shall be required for any sewer

constructed with a design population greater than 100 but less than 500.

(5) A $2400 fee shall be required for any sewer

constructed with a design population of 500 or more.

(6) A $1,000 fee shall be required for any industrial

wastewater source that does not require pretreatment of the wastewater prior to discharge to the publicly owned treatment works or publicly regulated treatment works.

(7) A $3,000 fee shall be required for any industrial

wastewater source that requires pretreatment of the wastewater for non-toxic pollutants prior to discharge to the publicly owned treatment works or publicly regulated treatment works.

(8) A $6,000 fee shall be required for any industrial

wastewater source that requires pretreatment of the wastewater for toxic pollutants prior to discharge to the publicly owned treatment works or publicly regulated treatment works.

(9) A $2,500 fee shall be required for construction

relating to land application of industrial sludge or spray irrigation of industrial wastewater.

All fees collected by the Agency under this Section shall be deposited into the Environmental Protection Permit and Inspection Fund in accordance with Section 22.8.
(d) Prior to a final Agency decision on a permit application for which a fee has been paid under this Section, the applicant may propose modification to the application in accordance with this Act and regulations adopted hereunder without any additional fee becoming due, unless the proposed modifications cause an increase in the design population served by the sewer specified in the permit application before the modifications or the modifications cause a change in the applicable fee category stated in subsection (c). If the modifications cause such an increase or change the fee category and the increase results in additional fees being due under subsection (c), the applicant shall submit the additional fee to the Agency with the proposed modifications.
(e) No fee shall be due under this Section from:
(1) any department, agency or unit of State

government for installing or extending a sewer;

(2) any unit of local government with which the

Agency has entered into a written delegation agreement under Section 4 which allows such unit to issue construction permits under this Title, or regulations adopted hereunder, for installing or extending a sewer; or

(3) any unit of local government or school district

for installing or extending a sewer where both of the following conditions are met:

(i) the cost of the installation or extension is

paid wholly from monies of the unit of local government or school district, State grants or loans, federal grants or loans, or any combination thereof; and

(ii) the unit of local government or school

district is not given monies, reimbursed or paid, either in whole or in part, by another person (except for State grants or loans or federal grants or loans) for the installation or extension.

(f) The Agency may establish procedures relating to the collection of fees under this Section. The Agency shall not refund any fee paid to it under this Section. Notwithstanding the provisions of any rule adopted before July 1, 2003 concerning fees under this Section, the Agency shall assess and collect the fees imposed under subdivision (a)(2) of this Section and the increases in the fees imposed under subdivision (a)(1) of this Section beginning on July 1, 2003, for all completed applications received on or after that date.
(g) Notwithstanding any other provision of this Act, the Agency shall, not later than 45 days following the receipt of both an application for a construction permit and the fee required by this Section, either approve that application and issue a permit or tender to the applicant a written statement setting forth with specificity the reasons for the disapproval of the application and denial of a permit. If the Agency takes no final action within 45 days after the filing of the application for a permit, the applicant may deem the permit issued.
(h) For purposes of this Section:
"Toxic pollutants" means those pollutants defined in Section 502(13) of the federal Clean Water Act and regulations adopted pursuant to that Act.
"Industrial" refers to those industrial users referenced in Section 502(13) of the federal Clean Water Act and regulations adopted pursuant to that Act.
"Pretreatment" means the reduction of the amount of pollutants, the elimination of pollutants, or the alteration of the nature of pollutant properties in wastewater prior to or in lieu of discharging or otherwise introducing those pollutants into a publicly owned treatment works or publicly regulated treatment works.
(Source: P.A. 93-32, eff. 7-1-03.)

(415 ILCS 5/12.3) (from Ch. 111 1/2, par. 1012.3)
Sec. 12.3. Septic system sludge. Beginning January 1, 1993, any wastewater treatment facility or other appropriate waste disposal facility owned or operated by a unit of local government located in a county with a population of less than 3,000,000 may accept, for appropriate treatment or disposal, any septic system sludge generated by any private residence within that unit of local government or within any other unit of local government that is located within the same county and not served by its own wastewater treatment facility. The unit of local government may establish and charge reasonable fees for the acceptance, handling, treatment, and disposal of the sludge to defray any additional capital costs incurred specifically to comply with this Section.
This Section does not limit any power exercised by a unit of local government under any other law.
(Source: P.A. 87-1138.)

(415 ILCS 5/12.4)
Sec. 12.4. Vegetable by-product; land application; report. In addition to any other requirements of this Act, a generator of vegetable by-products utilizing land application shall prepare an annual report identifying the quantity of vegetable by-products transported for land application during the reporting period, the hauler or haulers utilized for the transportation, and the sites to which the vegetable by-products were transported. The report must be retained on the premises of the generator for a minimum of 5 calendar years after the end of the applicable reporting period and must, during that time, be made available to the Agency for inspection and copying during normal business hours.
(Source: P.A. 100-103, eff. 8-11-17.)

(415 ILCS 5/12.5)
Sec. 12.5. NPDES discharge fees; sludge permit fees.
(a) Beginning July 1, 2003, the Agency shall assess and collect annual fees (i) in the amounts set forth in subsection (e) for all discharges that require an NPDES permit under subsection (f) of Section 12, from each person holding an NPDES permit authorizing those discharges (including a person who continues to discharge under an expired permit pending renewal), and (ii) in the amounts set forth in subsection (f) of this Section for all activities that require a permit under subsection (b) of Section 12, from each person holding a domestic sewage sludge generator or user permit.
Each person subject to this Section must remit the applicable annual fee to the Agency in accordance with the requirements set forth in this Section and any rules adopted pursuant to this Section.
(b) Within 30 days after the effective date of this Section, and each year thereafter, except when a fee is not due because of the operation of subsection (c), the Agency shall send a fee notice by mail to each existing permittee subject to a fee under this Section at his or her address of record. The notice shall state the amount of the applicable annual fee and the date by which payment is required.
Except as provided in subsection (c) with respect to initial fees under new permits and certain modifications of existing permits, fees payable under this Section are due by the date specified in the fee notice, which shall be no less than 30 days after the date the fee notice is mailed by the Agency.
(c) The initial annual fee for discharges under a new NPDES permit or for activity under a new sludge generator or sludge user permit must be remitted to the Agency prior to the issuance of the permit. The Agency shall provide notice of the amount of the fee to the applicant during its review of the application. In the case of a new NPDES or sludge permit issued during the months of January through June, the Agency may prorate the initial annual fee payable under this Section.
The initial annual fee for discharges or other activity under a general NPDES permit must be remitted to the Agency as part of the application for coverage under that general permit.
Beginning January 1, 2010, in the case of construction site storm water discharges for which a coverage letter under a general NPDES permit or individual NPDES permit has been issued or for which the application for coverage under an NPDES permit has been filed with the Agency, no annual fee shall be due after payment of an initial annual fee in the amount provided in subsection (e)(10) of this Section.
If a requested modification to an existing NPDES permit causes a change in the applicable fee categories under subsection (e) that results in an increase in the required fee, the permittee must pay to the Agency the amount of the increase, prorated for the number of months remaining before the next July 1, before the modification is granted.
(d) Failure to submit the fee required under this Section by the due date constitutes a violation of this Section. Late payments shall incur an interest penalty, calculated at the rate in effect from time to time for tax delinquencies under subsection (a) of Section 1003 of the Illinois Income Tax Act, from the date the fee is due until the date the fee payment is received by the Agency.
(e) The annual fees applicable to discharges under NPDES permits are as follows:
(1) For NPDES permits for publicly owned treatment

works, other facilities for which the wastewater being treated and discharged is primarily domestic sewage, and wastewater discharges from the operation of public water supply treatment facilities, the fee is:

(i) $1,500 for the 12 months beginning July 1,

2003 and $500 for each subsequent year, for facilities with a Design Average Flow rate of less than 100,000 gallons per day;

(ii) $5,000 for the 12 months beginning July 1,

2003 and $2,500 for each subsequent year, for facilities with a Design Average Flow rate of at least 100,000 gallons per day but less than 500,000 gallons per day;

(iii) $7,500 for facilities with a Design Average

Flow rate of at least 500,000 gallons per day but less than 1,000,000 gallons per day;

(iv) $15,000 for facilities with a Design Average

Flow rate of at least 1,000,000 gallons per day but less than 5,000,000 gallons per day;

(v) $30,000 for facilities with a Design Average

Flow rate of at least 5,000,000 gallons per day but less than 10,000,000 gallons per day; and

(vi) $50,000 for facilities with a Design Average

Flow rate of 10,000,000 gallons per day or more.

(2) For NPDES permits for treatment works or sewer

collection systems that include combined sewer overflow outfalls, the fee is:

(i) $1,000 for systems serving a tributary

population of 10,000 or less;

(ii) $5,000 for systems serving a tributary

population that is greater than 10,000 but not more than 25,000; and

(iii) $20,000 for systems serving a tributary

population that is greater than 25,000.

The fee amounts in this subdivision (e)(2) are in

addition to the fees stated in subdivision (e)(1) when the combined sewer overflow outfall is contained within a permit subject to subsection (e)(1) fees.

(3) For NPDES permits for mines producing coal, the

fee is $5,000.

(4) For NPDES permits for mines other than mines

producing coal, the fee is $5,000.

(5) For NPDES permits for industrial activity where

toxic substances are not regulated, other than permits covered under subdivision (e)(3) or (e)(4), the fee is:

(i) $1,000 for a facility with a Design Average

Flow rate that is not more than 10,000 gallons per day;

(ii) $2,500 for a facility with a Design Average

Flow rate that is more than 10,000 gallons per day but not more than 100,000 gallons per day; and

(iii) $10,000 for a facility with a Design

Average Flow rate that is more than 100,000 gallons per day.

(6) For NPDES permits for industrial activity where

toxic substances are regulated, other than permits covered under subdivision (e)(3) or (e)(4), the fee is:

(i) $15,000 for a facility with a Design Average

Flow rate that is not more than 250,000 gallons per day; and

(ii) $20,000 for a facility with a Design Average

Flow rate that is more than 250,000 gallons per day.

(7) For NPDES permits for industrial activity

classified by USEPA as a major discharge, other than permits covered under subdivision (e)(3) or (e)(4), the fee is:

(i) $30,000 for a facility where toxic substances

are not regulated; and

(ii) $50,000 for a facility where toxic

substances are regulated.

(8) For NPDES permits for municipal separate storm

sewer systems, the fee is $1,000.

(9) For NPDES permits for industrial storm water, the

fee is $500.

(10) For NPDES permits for construction site storm

water, the fee

(A) for applications received before January 1,

2010 is $500;

(B) for applications received on or after January

1, 2010 is:

(i) $250 if less than 5 acres are disturbed;

and

(ii) $750 if 5 or more acres are disturbed.
(11) For an NPDES permit for a Concentrated Animal

Feeding Operation (CAFO), the fee is:

(A) $750 for a Large CAFO, as defined in 40

C.F.R. 122.23(b)(4);

(B) $350 for a Medium CAFO, as defined in 40

C.F.R. 122.23(b)(6); and

(C) $150 for a Small CAFO, as defined in 40

C.F.R. 122.23(b)(9).

(f) The annual fee for activities under a permit that authorizes applying sludge on land is $2,500 for a sludge generator permit and $5,000 for a sludge user permit.
(g) More than one of the annual fees specified in subsections (e) and (f) may be applicable to a permit holder. These fees are in addition to any other fees required under this Act.
(h) The fees imposed under this Section do not apply to the State or any department or agency of the State, nor to any school district, or to any private sewage disposal system as defined in the Private Sewage Disposal Licensing Act (225 ILCS 225/).
(i) The Agency may adopt rules to administer the fee program established in this Section. The Agency may include provisions pertaining to invoices, notice of late payment, refunds, and disputes concerning the amount or timeliness of payment. The Agency may set forth procedures and criteria for the acceptance of payments. The absence of such rules does not affect the duty of the Agency to immediately begin the assessment and collection of fees under this Section.
(j) All fees and interest penalties collected by the Agency under this Section shall be deposited into the Illinois Clean Water Fund, which is hereby created as a special fund in the State treasury. Gifts, supplemental environmental project funds, and grants may be deposited into the Fund. Investment earnings on moneys held in the Fund shall be credited to the Fund.
Subject to appropriation, the moneys in the Fund shall be used by the Agency to carry out the Agency's clean water activities.
(k) Except as provided in subsection (l) or Agency rules, fees paid to the Agency under this Section are not refundable.
(l) The Agency may refund the difference between (a) the amount paid by any person under subsection (e)(1)(i) or (e)(1)(ii) of this Section for the 12 months beginning July 1, 2004 and (b) the amount due under subsection (e)(1)(i) or (e)(1)(ii) as established by this amendatory Act of the 93rd General Assembly.
(Source: P.A. 96-245, eff. 8-11-09; 97-962, eff. 8-15-12.)

(415 ILCS 5/12.6)
Sec. 12.6. Certification fees.
(a) Beginning July 1, 2003, the Agency shall collect a fee in the amount set forth in subsection (b) from each applicant for a state water quality certification required by Section 401 of the federal Clean Water Act prior to a federal authorization pursuant to Section 404 of that Act; except that the fee does not apply to the State or any department or agency of the State, nor to any school district.
(b) The amount of the fee for a State water quality certification is $350 or 1% of the gross value of the proposed project, whichever is greater, but not to exceed $10,000.
(c) Each applicant seeking a federal authorization of an action requiring a Section 401 state water quality certification by the Agency shall submit the required fee to the Agency prior to the issuance of the certification. The Agency shall provide notice of the amount of the fee to the applicant during its review of the application. The Agency shall not issue a Section 401 state water quality certification until the appropriate fee has been received from the applicant.
(d) The Agency may establish procedures relating to the collection of fees under this Section. Notwithstanding the adoption of any rules establishing such procedures, the Agency may begin collecting fees under this Section on July 1, 2003 for all complete applications received on or after that date.
All fees collected by the Agency under this Section shall be deposited into the Illinois Clean Water Fund. Fees paid under this Section are not refundable.
(Source: P.A. 95-516, eff. 8-28-07.)

(415 ILCS 5/13) (from Ch. 111 1/2, par. 1013)
Sec. 13. Regulations.
(a) The Board, pursuant to procedures prescribed in Title VII of this Act, may adopt regulations to promote the purposes and provisions of this Title. Without limiting the generality of this authority, such regulations may among other things prescribe:
(1) Water quality standards specifying among other

things, the maximum short-term and long-term concentrations of various contaminants in the waters, the minimum permissible concentrations of dissolved oxygen and other desirable matter in the waters, and the temperature of such waters;

(2) Effluent standards specifying the maximum amounts

or concentrations, and the physical, chemical, thermal, biological and radioactive nature of contaminants that may be discharged into the waters of the State, as defined herein, including, but not limited to, waters to any sewage works, or into any well, or from any source within the State;

(3) Standards for the issuance of permits for

construction, installation, or operation of any equipment, facility, vessel, or aircraft capable of causing or contributing to water pollution or designed to prevent water pollution or for the construction or installation of any sewer or sewage treatment facility or any new outlet for contaminants into the waters of this State;

(4) The circumstances under which the operators of

sewage works are required to obtain and maintain certification by the Agency under Section 13.5 and the types of sewage works to which those requirements apply, which may, without limitation, include wastewater treatment works, pretreatment works, and sewers and collection systems;

(5) Standards for the filling or sealing of abandoned

water wells and holes, and holes for disposal of drainage in order to protect ground water against contamination;

(6) Standards and conditions regarding the sale,

offer, or use of any pesticide, detergent, or any other article determined by the Board to constitute a water pollution hazard, provided that any such regulations relating to pesticides shall be adopted only in accordance with the "Illinois Pesticide Act", approved August 14, 1979 as amended;

(7) Alert and abatement standards relative to

water-pollution episodes or emergencies which constitute an acute danger to health or to the environment;

(8) Requirements and procedures for the inspection of

any equipment, facility, or vessel that may cause or contribute to water pollution;

(9) Requirements and standards for equipment and

procedures for monitoring contaminant discharges at their sources, the collection of samples and the collection, reporting and retention of data resulting from such monitoring.

(b) Notwithstanding other provisions of this Act and for purposes of implementing an NPDES program, the Board shall adopt:
(1) Requirements, standards, and procedures which,

together with other regulations adopted pursuant to this Section 13, are necessary or appropriate to enable the State of Illinois to implement and participate in the National Pollutant Discharge Elimination System (NPDES) pursuant to and under the Federal Water Pollution Control Act, as now or hereafter amended. All regulations adopted by the Board governing the NPDES program shall be consistent with the applicable provisions of such federal Act and regulations pursuant thereto, and otherwise shall be consistent with all other provisions of this Act, and shall exclude from the requirement to obtain any operating permit otherwise required under this Title a facility for which an NPDES permit has been issued under Section 39(b); provided, however, that for purposes of this paragraph, a UIC permit, as required under Section 12(g) and 39(d) of this Act, is not an operating permit.

(2) Regulations for the exemption of any category or

categories of persons or contaminant sources from the requirement to obtain any NPDES permit prescribed or from any standards or conditions governing such permit when the environment will be adequately protected without the requirement of such permit, and such exemption is either consistent with the Federal Water Pollution Control Act, as now or hereafter amended, or regulations pursuant thereto, or is necessary to avoid an arbitrary or unreasonable hardship to such category or categories of persons or sources.

(c) In accordance with Section 7.2, and notwithstanding any other provisions of this Act, for purposes of implementing a State UIC program, the Board shall adopt regulations which are identical in substance to federal regulations or amendments thereto promulgated by the Administrator of the United States Environmental Protection Agency in accordance with Section 1421 of the Safe Drinking Water Act (P.L. 93-523), as amended. The Board may consolidate into a single rulemaking under this Section all such federal regulations adopted within a period of time not to exceed 6 months. The provisions and requirements of Title VII of this Act shall not apply to regulations adopted under this subsection. Section 5-35 of the Illinois Administrative Procedure Act relating to procedures for rulemaking shall not apply to regulations adopted under this subsection.
(d) The Board may adopt regulations relating to a State UIC program that are not inconsistent with and are at least as stringent as the Safe Drinking Water Act (P.L. 93-523), as amended, or regulations adopted thereunder. Regulations adopted pursuant to this subsection shall be adopted in accordance with the provisions and requirements of Title VII of this Act and the procedures for rulemaking in Section 5-35 of the Illinois Administrative Procedure Act.
(Source: P.A. 93-170, eff. 7-10-03.)

(415 ILCS 5/13.1) (from Ch. 111 1/2, par. 1013.1)
Sec. 13.1. Groundwater monitoring network.
(a) (Blank.)
(b) The Agency shall establish a Statewide groundwater monitoring network. Such network shall include a sufficient number of testing wells to assess the current levels of contamination in the groundwaters of the State and to detect any future degradation of groundwater resources. The monitoring network shall give special emphasis to critical groundwater areas and to locations near hazardous waste disposal facilities. To the extent possible, the network shall utilize existing publicly or privately operated drinking water or monitoring wells.
(c) (Blank.)
(d) (Blank.)
(Source: P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/13.2) (from Ch. 111 1/2, par. 1013.2)
Sec. 13.2. At the request of the owner or user of a private well, the Agency shall provide for annual testing of water from private wells located within 1/2 mile of any active or inactive sanitary landfill or hazardous waste disposal facility at no charge to the owner of the well.
Before obtaining a sample for testing, the Agency shall, not less than 5 business days prior to obtaining the sample, notify the owner or operator of the sanitary landfill or hazardous waste disposal facility of the opportunity to obtain a split sample and specify the sampling procedure, testing procedure and analytical parameters to be evaluated.
Sample collection shall be conducted in cooperation with the Illinois Department of Public Health and the recognized local health department, where one exists, in whose jurisdiction the well is located. The Illinois Department of Public Health and the local health department shall be provided with a written report of results upon completion of sample testing.
(Source: P.A. 83-1528.)

(415 ILCS 5/13.3) (from Ch. 111 1/2, par. 1013.3)
Sec. 13.3. In accordance with Section 7.2, the Board shall adopt regulations which are identical in substance to federal regulations or amendments thereto promulgated by the Administrator of the United States Environmental Protection Agency to implement Sections 307(b), (c), (d), 402(b)(8) and 402(b)(9) of the Federal Water Pollution Control Act, as amended. The Board may consolidate into a single rulemaking under this Section all such federal regulations adopted within a period of time not to exceed 6 months. The provisions and requirements of Title VII of this Act shall not apply to regulations adopted under this Section. Sections 5-35 and 5-75 of the Illinois Administrative Procedure Act relating to procedures for rulemaking shall not apply to regulations adopted under this Section. However, the Board shall provide for notice and public comment before adopted rules are filed with the Secretary of State.
(Source: P.A. 88-45; 89-445, eff. 2-7-96.)

(415 ILCS 5/13.4)
Sec. 13.4. Pretreatment market system.
(a) The General Assembly finds:
(1) That achieving compliance with federal, State,

and local pretreatment regulatory requirements calls for innovative and cost-effective implementation strategies.

(2) That economic incentives and market-based

approaches can be used to achieve pretreatment compliance in an innovative and cost-effective manner.

(3) That development and operation of a pretreatment

market system should significantly lessen the economic impacts associated with implementation of the pretreatment requirements and still achieve the desired water quality, sludge quality, and protection of the sewers and treatment system.

(b) The Agency shall design a pretreatment market system that will provide more flexibility for municipalities and their tributary dischargers to develop cost-effective solutions and will result in at least the total pollutant reduction as achieved by the current application of federal categorical standards, State pretreatment limits, and locally derived limits, as applicable. Such a system should also assist publicly-owned treatment works in meeting applicable NPDES permit limits and in preventing the discharge of pollutants in quantities that would interfere with the operation of the municipal sewer system. In developing this system, the Agency shall consult with interested publicly-owned treatment works and tributary dischargers to ensure that relevant economic, environmental, and administrative factors are taken into account. As necessary, the Agency shall also consult with the United States Environmental Protection Agency regarding the suitability of such a system.
(c) The Agency may adopt proposed rules for a market-based pretreatment pollutant reduction, banking, and trading system that will enable publicly-owned treatment works and their tributary dischargers to implement cost-effective compliance options. Any proposal shall be adopted in accordance with the provisions of the Illinois Administrative Procedure Act.
(d) Notwithstanding the other provisions of this Act, a publicly-owned treatment works may implement a pretreatment market system that is consistent with subsection (b) of this Section, provided that the publicly-owned treatment works:
(1) operates an approved local pretreatment program

pursuant to State and federal NPDES regulations;

(2) is not currently subject to enforcement action

for violation of NPDES requirements;

(3) receives wastewater from tributary dischargers

that are subject to federal categorical pretreatment standards or approved local pretreatment limits; and

(4) has modified, as appropriate, the local

pretreatment program to incorporate such market system.

(e) Prior to implementation of any pretreatment market system, a publicly-owned treatment works shall notify the Agency in writing of its intention and request the Agency to make a consistency determination regarding the local system's conformance with the rules promulgated pursuant to subsection (c) of this Section. Within 120 days, the Agency shall provide the determination in writing to the publicly-owned treatment works.
(f) Notwithstanding the other provisions of this Act, any discharger that is tributary to a publicly-owned treatment works with a pretreatment market system shall be eligible to exchange trading units with dischargers tributary to the same publicly-owned treatment works or with the publicly-owned treatment works to which it is tributary.
(g) Nothing in this Section shall be deemed to authorize a publicly-owned treatment works:
(1) to mandate the exchange of trading units by a

tributary discharger in a pretreatment market system implemented pursuant to this Section; or

(2) to mandate reductions in pollutants from any

tributary discharger beyond that otherwise required by federal categorical and State pretreatment standards or approved local pretreatment limits.

(Source: P.A. 90-773, eff. 8-14-98.)

(415 ILCS 5/13.5)
Sec. 13.5. Sewage works; operator certification.
(a) For the purposes of this Section, the term "sewage works" includes, without limitation, wastewater treatment works, pretreatment works, and sewers and collection systems.
(b) The Agency may establish and enforce standards for the definition and certification of the technical competency of personnel who operate sewage works, and for ascertaining that sewage works are under the supervision of trained individuals whose qualifications have been approved by the Agency.
(c) The Agency may issue certificates of competency to persons meeting the standards of technical competency established by the Agency under this Section, and may promulgate and enforce regulations pertaining to the issuance and use of those certificates.
(d) The Agency shall administer the certification program established under this Section. The Agency may enter into formal working agreements with other departments or agencies of State or local government under which all or portions of its authority under this Section may be delegated to the cooperating department or agency.
(e) This Section and the changes made to subdivision (a)(4) of Section 13 by this amendatory Act of the 93rd General Assembly do not invalidate the operator certification rules previously adopted by the Agency and codified as Part 380 of Title 35, Subtitle C, Chapter II of the Illinois Administrative Code. Those rules, as amended from time to time, shall continue in effect until they are superseded or repealed.
(Source: P.A. 93-170, eff. 7-10-03.)

(415 ILCS 5/13.6)
Sec. 13.6. Release of radionuclides at nuclear power plants.
(a) The purpose of this Section is to require the detection and reporting of unpermitted releases of any radionuclides into groundwater, surface water, or soil at nuclear power plants, to the extent that federal law or regulation does not preempt such requirements.
(b) No owner or operator of a nuclear power plant shall violate any rule adopted under this Section.
(c) Within 24 hours after an unpermitted release of a radionuclide from a nuclear power plant, the owner or operator of the nuclear power plant where the release occurred shall report the release to the Agency and the Illinois Emergency Management Agency. For purposes of this Section, "unpermitted release of a radionuclide" means any spilling, leaking, emitting, discharging, escaping, leaching, or disposing of a radionuclide into groundwater, surface water, or soil that is not permitted under State or federal law or regulation.
(d) The Agency and the Illinois Emergency Management Agency shall inspect each nuclear power plant for compliance with the requirements of this Section and rules adopted pursuant to this Section no less than once each calendar quarter. Nothing in this Section shall limit the Agency's authority to make inspections under Section 4 or any other provision of this Act.
(e) No later than one year after the effective date of this amendatory Act of the 94th General Assembly, the Agency, in consultation with the Illinois Emergency Management Agency, shall propose rules to the Board prescribing standards for detecting and reporting unpermitted releases of radionuclides. No later than one year after receipt of the Agency's proposal, the Board shall adopt rules prescribing standards for detecting and reporting unpermitted releases of radionuclides.
(Source: P.A. 94-849, eff. 6-12-06; 95-66, eff. 8-13-07.)

(415 ILCS 5/13.7)
Sec. 13.7. Carbon dioxide sequestration sites.
(a) For purposes of this Section, the term "carbon dioxide sequestration site" means a site or facility for which the Agency has issued a permit for the underground injection of carbon dioxide.
(b) The Agency shall inspect carbon dioxide sequestration sites for compliance with this Act, rules adopted under this Act, and permits issued by the Agency.
(c) If the Agency issues a seal order under Section 34 of this Act in relation to a carbon dioxide sequestration site, or if a civil action for an injunction to halt activity at a carbon dioxide sequestration site is initiated under Section 43 of this Act at the request of the Agency, then the Agency shall post notice of such action on its website.
(d) Persons seeking a permit or permit modification for the underground injection of carbon dioxide shall be liable to the Agency for all reasonable and documented costs incurred by the Agency that are associated with review and issuance of the permit, including, but not limited to, costs associated with public hearings and the review of permit applications. Once a permit is issued, the permittee shall be liable to the Agency for all reasonable and documented costs incurred by the Agency that are associated with inspections and other oversight of the carbon dioxide sequestration site. Persons liable for costs under this subsection (d) must pay the costs upon invoicing, or other request or demand for payment, by the Agency. Costs for which a person is liable under this subsection (d) are in addition to any other fees, penalties, or other relief provided under this Act or any other law.
Moneys collected under this subsection (d) shall be deposited into the Environmental Protection Permit and Inspection Fund established under Section 22.8 of this Act. The Agency may adopt rules relating to the collection of costs due under this subsection (d).
(e) The Agency shall not issue a permit or permit modification for the underground injection of carbon dioxide unless all costs for which the permittee is liable under subsection (d) of this Section have been paid.
(f) No person shall fail or refuse to pay costs for which the person is liable under subsection (d) of this Section.
(Source: P.A. 97-96, eff. 7-13-11; 97-239, eff. 8-2-11.)



Title IV - Public Water Supplies

(415 ILCS 5/Tit. IV heading)

(415 ILCS 5/14) (from Ch. 111 1/2, par. 1014)
Sec. 14. The General Assembly finds that state supervision of public water supplies is necessary in order to protect the public from disease and to assure an adequate supply of pure water for all beneficial uses.
It is the purpose of this Title to assure adequate protection of public water supplies.
(Source: P.A. 76-2429.)

(415 ILCS 5/14.1) (from Ch. 111 1/2, par. 1014.1)
Sec. 14.1. Community water supply; minimum setback zone. A minimum setback zone is established for the location of each new community water supply well as follows:
(a) No new community water supply well may be located within 200 feet of any potential primary or potential secondary source or any potential route.
(b) No new community water supply well deriving water from fractured or highly permeable bedrock or from an unconsolidated and unconfined sand and gravel formation may be located within 400 feet of any potential primary or potential secondary source or any potential route. Such 400 foot setback is not applicable to any new community water supply well where the potential primary or potential secondary source is located within a site for which certification is currently in effect pursuant to Section 14.5.
(c) Nothing in this Section shall affect any location and construction requirement imposed in Section 6 of the "Illinois Water Well Construction Code", approved August 20, 1965, as amended, and the regulations promulgated thereunder.
(d) For the purposes of this Section, a community water supply well is "new" if it is constructed after September 24, 1987.
(e) Nothing in this Section shall affect the minimum distance requirements for new community water supply wells relative to common sources of sanitary pollution as specified by rules adopted under Section 17 of this Act.
(Source: P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/14.2) (from Ch. 111 1/2, par. 1014.2)
Sec. 14.2. New potential source or route; minimum setback zone. A minimum setback zone is established for the location of each new potential source or new potential route as follows:
(a) Except as provided in subsections (b), (c) and (h) of this Section, no new potential route or potential primary source or potential secondary source may be placed within 200 feet of any existing or permitted community water supply well or other potable water supply well.
(b) The owner of a new potential primary source or a potential secondary source or a potential route may secure a waiver from the requirement of subsection (a) of this Section for a potable water supply well other than a community water supply well. A written request for a waiver shall be made to the owner of the water well and the Agency. Such request shall identify the new or proposed potential source or potential route, shall generally describe the possible effect of such potential source or potential route upon the water well and any applicable technology-based controls which will be utilized to minimize the potential for contamination, and shall state whether, and under what conditions, the requestor will provide an alternative potable water supply. Waiver may be granted by the owner of the water well no less than 90 days after receipt of the request unless prior to such time the Agency notifies the well owner that it does not concur with the request.
The Agency shall not concur with any such request which fails to accurately describe reasonably foreseeable effects of the potential source or potential route upon the water well or any applicable technology-based controls. Such notification by the Agency shall be in writing, and shall include a statement of reasons for the nonconcurrence. Waiver of the minimum setback zone established under subsection (a) of this Section shall extinguish the water well owner's rights under Section 6b of the Illinois Water Well Construction Code but shall not preclude enforcement of any law regarding water pollution. If the owner of the water well has not granted a waiver within 120 days after receipt of the request or the Agency has notified the owner that it does not concur with the request, the owner of a potential source or potential route may file a petition for an exception with the Board and the Agency pursuant to subsection (c) of this Section.
No waiver under this Section is required where the potable water supply well is part of a private water system as defined in the Illinois Groundwater Protection Act, and the owner of such well will also be the owner of a new potential secondary source or a potential route. In such instances, a prohibition of 75 feet shall apply and the owner shall notify the Agency of the intended action so that the Agency may provide information regarding the potential hazards associated with location of a potential secondary source or potential route in close proximity to a potable water supply well.
(c) The Board may grant an exception from the setback requirements of this Section and subsection (e) of Section 14.3 to the owner of a new potential route, a new potential primary source other than landfilling or land treating, or a new potential secondary source. The owner seeking an exception with respect to a community water supply well shall file a petition with the Board and the Agency. The owner seeking an exception with respect to a potable water supply well other than a community water supply well shall file a petition with the Board and the Agency, and set forth therein the circumstances under which a waiver has been sought but not obtained pursuant to subsection (b) of this Section. A petition shall be accompanied by proof that the owner of each potable water supply well for which setback requirements would be affected by the requested exception has been notified and been provided with a copy of the petition. A petition shall set forth such facts as may be required to support an exception, including a general description of the potential impacts of such potential source or potential route upon groundwaters and the affected water well, and an explanation of the applicable technology-based controls which will be utilized to minimize the potential for contamination of the potable water supply well.
The Board shall grant an exception, whenever it is found upon presentation of adequate proof, that compliance with the setback requirements of this Section would pose an arbitrary and unreasonable hardship upon the petitioner, that the petitioner will utilize the best available technology controls economically achievable to minimize the likelihood of contamination of the potable water supply well, that the maximum feasible alternative setback will be utilized, and that the location of such potential source or potential route will not constitute a significant hazard to the potable water supply well.
The Board shall adopt procedural rules governing requests for exceptions under this subsection. The rulemaking provisions of Title VII of this Act and of Section 5-35 of the Illinois Administrative Procedure Act shall not apply to such rules. A decision made by the Board pursuant to this subsection shall constitute a final determination.
The granting of an exception by the Board shall not extinguish the water well owner's rights under Section 6b of the Illinois Water Well Construction Code in instances where the owner has elected not to provide a waiver pursuant to subsection (b) of this Section.
(d) Except as provided in subsections (c) and (h) of this Section and Section 14.5, no new potential route or potential primary source or potential secondary source may be placed within 400 feet of any existing or permitted community water supply well deriving water from an unconfined shallow fractured or highly permeable bedrock formation or from an unconsolidated and unconfined sand and gravel formation. The Agency shall notify the owner and operator of each well which is afforded this setback protection and shall maintain a directory of all community water supply wells to which the 400 foot minimum setback zone applies.
(e) The minimum setback zones established under subsections (a) and (b) of this Section shall not apply to new common sources of sanitary pollution as specified pursuant to Section 17 and the regulations adopted thereunder by the Agency; however, no such common sources may be located within the applicable minimum distance from a community water supply well specified by such regulations.
(f) Nothing in this Section shall be construed as limiting the power of any county or municipality to adopt ordinances which are consistent with but not more stringent than the prohibitions herein.
(g) Nothing in this Section shall preclude any arrangement under which the owner or operator of a new source or route does the following:
(1) purchases an existing water supply well and

attendant property with the intent of eventually abandoning or totally removing the well;

(2) replaces an existing water supply well with a new

water supply of substantially equivalent quality and quantity as a precondition to locating or constructing such source or route;

(3) implements any other arrangement which is

mutually agreeable with the owner of a water supply well; or

(4) modifies the on-site storage capacity at an

agrichemical facility such that the volume of pesticide storage does not exceed 125% of the available capacity in existence on April 1, 1990, or the volume of fertilizer storage does not exceed 150% of the available capacity in existence on April 1, 1990; provided that a written endorsement for an agrichemical facility permit is in effect under Section 39.4 of this Act and the maximum feasible setback is maintained. This on-site storage capacity includes mini-bulk pesticides, package agrichemical storage areas, liquid or dry fertilizers, and liquid or dry pesticides.

(h) A new potential route, which is an excavation for stone, sand or gravel and which becomes active on lands which were acquired or were being held as mineral reserves prior to September 24, 1987, shall only be subject to the setback requirements of subsections (a) and (d) of this Section with respect to any community water supply well, non-community water system well, or semi-private water system well in existence prior to January 1, 1988.
(Source: P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/14.3) (from Ch. 111 1/2, par. 1014.3)
Sec. 14.3. Community water supply; maximum setback zone. A maximum setback zone may be established for a community water supply well as follows:
(a) Owners of community water supplies which utilize any water well, or any county or municipality served by any community water supply well, may determine the lateral area of influence of the well under normal operational conditions. The Agency shall adopt procedures by which such determinations may be made including, where appropriate, pumping tests and estimation techniques.
(b) Where the results of any determination made pursuant to subsection (a) of this Section disclose that the distance from the well to the outermost boundary of the lateral area of influence of the well under normal operational conditions exceeds the radius of the minimum setback zone established for that well pursuant to Section 14.2, any county or municipality served by such water supply may in writing request the Agency to review and confirm the technical adequacy of such determination. The Agency shall, within 90 days of the request, notify the county or municipality whether the determination is technically adequate for describing the outer boundary of drawdown of the affected groundwater by the well under normal operational conditions. Any action by the Agency hereunder shall be in writing and shall constitute a final determination of the Agency.
(c) Upon receipt of Agency confirmation of the technical adequacy of such determination, the county or municipality may, after notice and opportunity for comment, adopt an ordinance setting forth the location of each affected well and specifying the boundaries of a maximum setback zone, which boundaries may be irregular. In no event, however, shall any portion of such a boundary be in excess of 1,000 feet from the wellhead, except as provided by subsection (f) of this Section. Such ordinance shall include the area within the applicable minimum setback zone and shall incorporate requirements which are consistent with but not more stringent than the prohibitions of this Act and the regulations promulgated by the Board under Section 14.4, except as provided by subsection (f) of this Section. Upon adoption, the county or municipality shall provide a copy of the ordinance to the Agency. Any county or municipality which fails to adopt such an ordinance within 2 years of receipt of Agency confirmation of technical adequacy may not proceed under the authority of this Section without obtaining a new confirmation of the technical adequacy pursuant to subsection (b) of this Section.
(d) After July 1, 1989, and upon written notice to the county or municipality, the Agency may propose to the Board a regulation establishing a maximum setback zone for any well subject to this Section. Such proposal shall be based upon all reasonably available hydrogeologic information, include the justification for expanding the zone of wellhead protection, and specify the boundaries of such zone, no portion of which boundaries shall be in excess of 1,000 feet from the wellhead. Such justification may include the need to protect a sole source of public water supply or a highly vulnerable source of groundwater, or an Agency finding that the presence of potential primary or potential secondary sources or potential routes represents a significant hazard to the public health or the environment. The Agency may proceed with the filing of such a proposal unless the county or municipality, within 30 days of the receipt of the written notice, files a written request for a conference with the Agency. Upon receipt of such a request, the Agency shall schedule a conference to be held within 90 days thereafter. At the conference, the Agency shall inform the county or municipality regarding the proposal. Within 30 days after the conference, the affected unit of local government may provide written notice to the Agency of its intent to establish a maximum setback zone in lieu of the Agency acting on a proposal. Upon receipt of such a notice of intent, the Agency may not file a proposal with the Board for a period of 6 months. Rulemaking proceedings initiated by the Agency under this subsection shall be conducted by the Board pursuant to Title VII of this Act, except that subsection (b) of Section 27 shall not apply.
Nothing in this Section shall be construed as limiting the general authority of the Board to promulgate regulations pursuant to Title VII of this Act. Nothing in this subsection shall limit the right of any person to participate in rulemaking proceedings conducted by the Board under this subsection.
(e) Except as provided in subsection (c) of Section 14.2, no new potential primary source shall be placed within the maximum setback zone established for any community water supply well pursuant to subsection (c) or (d) of this Section. Nothing in this subsection shall be construed as limiting the power of any county or municipality to adopt ordinances which are consistent with but not more stringent than the prohibition as stated herein.
(f) If an active community water supply well is withdrawing groundwater from within the alluvial deposits and is located within 1000 feet of public waters, the boundaries of a maximum setback zone adopted by ordinance pursuant to subsection (c) may be established to a distance of 2,500 feet from the wellhead. No new potential route shall be placed, operated or utilized within the maximum setback zone established for any community water supply well pursuant to this subsection. Restrictions provided in subsection (e) shall not be applied beyond 1,000 feet from the wellhead for maximum setback zones adopted pursuant to this subsection. An ordinance which creates a maximum setback zone as described by this subsection shall also be consistent with subsections (a), (b) and (c) of this Section, including incorporation of requirements which are consistent with but no more stringent than the prohibitions of this Act. For purposes of this subsection, the term "public waters" means public waters as defined in Section 18 of the Rivers, Lakes, and Streams Act, as now or hereafter amended.
(Source: P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/14.4) (from Ch. 111 1/2, par. 1014.4)
Sec. 14.4. Groundwater rules.
(a) No later than January 1, 1989, the Agency, after consultation with the Interagency Coordinating Committee on Groundwater and the Groundwater Advisory Council, shall propose regulations to the Board prescribing standards and requirements for the following activities:
(1) landfilling, land treating, surface impounding or

piling of special waste and other wastes which could cause contamination of groundwater and which are generated on the site, other than hazardous, livestock and landscape waste, and construction and demolition debris;

(2) storage of special waste in an underground

storage tank for which federal regulatory requirements for the protection of groundwater are not applicable;

(3) storage and related handling of pesticides and

fertilizers at a facility for the purpose of commercial application;

(4) storage and related handling of road oils and

de-icing agents at a central location; and

(5) storage and related handling of pesticides and

fertilizers at a central location for the purpose of distribution to retail sales outlets.

In preparing such regulation, the Agency shall provide as it deems necessary for more stringent provisions for those activities enumerated in this subsection which are not already in existence. Any activity for which such standards and requirements are proposed may be referred to as a new activity. For the purposes of this Section, the term "commercial application" shall not include the use of pesticides or fertilizers in a manner incidental to the primary business activity.
(b) No later than October 1, 1993, the Board shall promulgate appropriate regulations for existing activities. In promulgating these regulations, the Board shall, in addition to the factors set forth in Title VII of this Act, consider the following:
(1) appropriate programs for water quality monitoring;
(2) reporting, recordkeeping and remedial response

measures;

(3) appropriate technology-based measures for

pollution control; and

(4) requirements for closure or discontinuance of

operations.

Such regulations as are promulgated pursuant to this subsection shall be for the express purpose of protecting groundwaters. The applicability of such regulations shall be limited to any existing activity which is located:
(A) within a setback zone regulated by this Act,

other than an activity located on the same site as a non-community water system well and for which the owner is the same for both the activity and the well; or

(B) within a regulated recharge area as delineated by

Board regulation, provided that:

(i) the boundary of the lateral area of influence

of a community water supply well located within the recharge area includes such activity therein;

(ii) the distance from the wellhead of the

community water supply to the activity does not exceed 2500 feet; and

(iii) the community water supply well was in

existence prior to January 1, 1988.

In addition, the Board shall ensure that the promulgated regulations are consistent with and not pre-emptive of the certification system provided by Section 14.5. The Board shall modify the regulations adopted under this subsection to provide an exception for existing activities subject to Section 14.6.
(c) Concurrently with the action mandated by subsection (a), the Agency shall evaluate, with respect to the protection of groundwater, the adequacy of existing federal and State regulations regarding the disposal of hazardous waste and the offsite disposal of special and municipal wastes. The Agency shall then propose, as it deems necessary, additional regulations for such new disposal activities as may be necessary to achieve a level of groundwater protection that is consistent with the regulations proposed under subsection (a) of this Section.
(d) Following receipt of proposed regulations submitted by the Agency pursuant to subsection (a) of this Section, the Board shall promulgate appropriate regulations for new activities. In promulgating these regulations, the Board shall, in addition to the factors set forth in Title VII of this Act, consider the following:
(1) appropriate programs for water quality

monitoring, including, where appropriate, notification limitations to trigger preventive response activities;

(2) design practices and technology-based measures

appropriate for minimizing the potential for groundwater contamination;

(3) reporting, recordkeeping and remedial response

measures; and

(4) requirements for closure or discontinuance of

operations.

Such regulations as are promulgated pursuant to this subsection shall be for the express purpose of protecting groundwaters. The applicability of such regulations shall be limited to any new activity which is to be located within a setback zone regulated by this Act, or which is to be located within a regulated recharge area as delineated by Board regulation. In addition, the Board shall ensure that the promulgated regulations are consistent with and not pre-emptive of the certification system provided by Section 14.5. The Board shall modify the regulations adopted under this subsection to provide an exception for new activities subject to Section 14.6.
(e) Nothing in this Section shall be construed as prohibiting any person for whom regulations are promulgated by the Board pursuant to subsection (b) or (c) of this Section, from proposing and obtaining, concurrently with the regulations proposed by the Agency pursuant to subsection (a) of this Section, a rule specific to individual persons or sites pursuant to Title VII of this Act which codifies alternative groundwater protection methods that provide substantially equivalent protection for community water supplies.
(f) Nothing in this Section shall be construed as limiting the power of any county or municipality to adopt ordinances, which are consistent with but not more stringent than the regulations adopted by the Board pursuant to this Section, for application of standards and requirements within such setback zones as are provided by this Act.
(g) The Agency shall prepare a groundwater protection regulatory agenda for submittal to the Interagency Coordinating Committee on Groundwater and the Groundwater Advisory Council. In preparing this agenda, the Agency shall consider situations where gaps may exist in federal or State regulatory protection for groundwater, or where further refinements could be necessary to achieve adequate protection of groundwater.
(h) Nothing in this Section shall be construed as limiting the general authority of the Board to promulgate regulations pursuant to Title VII of this Act.
(i) The Board's rulemaking with respect to subsection (a)(3) of this Section shall take into account the relevant aspects of the Department of Agriculture's Part 255 regulations which specify containment rules for agrichemical facilities.
(Source: P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/14.5) (from Ch. 111 1/2, par. 1014.5)
Sec. 14.5. (a) The Agency shall administer a certification system for sites which represent a minimal hazard with respect to contamination of groundwaters by potential primary or potential secondary sources. No later than January 1, 1988, the Agency shall develop and make available a minimal hazard certification form and guidelines for the use and management of containers and above ground tanks, and for the piling of waste.
(b) After January 1, 1988, the owner of any site which would otherwise be subject to the provisions of subsection (d) of Section 14.2 or Section 14.4 and regulations adopted thereunder may provide a certification of minimal hazard to the Agency if the following conditions are met:
(1) no on-site landfilling, land treating, or surface

impounding of waste, other than landscape waste or construction and demolition debris, has taken place and such circumstance will continue;

(2) no on-site piles of special or hazardous waste

are present and such circumstance will continue, and any piling of other wastes which could cause contamination of groundwater will be consistent with guidelines developed by the Agency;

(3) no underground storage tanks are present on the

site and such circumstances will continue;

(4) use and management of containers and above ground

tanks will be consistent with guidelines developed by the Agency;

(5) no on-site release of any hazardous substance or

petroleum has taken place which was of sufficient magnitude to contaminate groundwaters;

(6) no more than 100 gallons of either pesticides or

organic solvents, or 10,000 gallons of any hazardous substances, or 30,000 gallons of petroleum, will be present at any time; and

(7) notice has been given to the owner of each

community water supply well within 1,000 feet of the site.

(c) Upon receipt of a certification pursuant to subsection (b) of this Section the Agency shall, within 90 days, take one of the following actions:
(1) notify the owner of the site in writing that the

certification is complete and adequate;

(2) notify the owner of the site in writing that the

certification is not adequate, including a statement of the reasons therefor;

(3) notify the owner of the site in writing that a

site inspection will be held within 120 days, and that following such inspection but still within the 120 day period further action will be taken pursuant to item (1) or (2) of this subsection; or

(4) notify in writing the owner of the site that

pursuant to Section 17.1 a county or municipality is conducting a groundwater protection needs assessment or the Agency is conducting a well site survey which encompasses the site for which certification is being processed, and specify a time period, not to exceed a total of 180 days from the date of the notice, for consideration of the findings from such assessment or survey and by which further action will be taken pursuant to item (1) or (2) of this subsection.

A certification is not adequate if it fails to address each of the conditions required to be met by subsection (b) of this Section, or if the Agency possesses information which reasonably suggests that any statement made in the certification is inaccurate or incomplete. Action under item (1) or (2) of this subsection shall constitute a final determination of the Agency.
(d) When a certification has been provided with respect to which the Agency has made a finding of adequacy or has failed to act in a timely manner pursuant to subsection (c) of this Section, the site shall not be subject to the provisions of subsection (d) of Section 14.2 or Section 14.4 and regulations adopted thereunder for the following time periods:
(1) one year, if the Agency has failed to act in a

timely manner pursuant to subsection (c) of this Section, during which time the owner must recertify to continue such status;

(2) three years, if the site is located within a

minimum or maximum setback zone, during which time the owner must recertify to continue such status;

(3) five years, if the site is located within a

regulated recharge area, during which time the owner must recertify to continue such status; or

(4) 90 days past the time when a change of ownership

takes place, during which time the new owner must recertify to continue such status.

(e) During the effective period of a certification, the owner of the site shall maintain compliance with the conditions specified in subsection (b) of this Section. Any failure by the owner to maintain such compliance shall be just cause for decertification by the Agency. Such action may only be taken after the Agency has provided the owner with a written notice which identifies the noncompliance and specifies a 30 day period during which a written response may be provided by the owner. Such response may describe any actions taken by the owner which relate to the conditions of certification. If such response is deficient or untimely, the Agency shall serve notice upon the owner that the site has been decertified and is subject to the applicable provisions of subsection (d) of Section 14.2 or Section 14.4 and regulations adopted thereunder. Such notification shall constitute a final determination of the Agency.
(f) The Agency shall maintain a master listing, indexed by county, of those sites for which certifications are in effect. Upon the establishment of a regional planning committee pursuant to Section 17.2, the Agency shall provide a copy of the pertinent portions of such listing to such committee on a quarterly basis. The Agency shall also make copies of such listing available to units of local government and the public upon request.
(g) The Agency may enter into a written delegation agreement with any county or municipality, which has adopted an ordinance consistent with Section 14.2 or 14.3, to administer the provisions of this Section. Such delegation agreements shall require that the work to be performed thereunder shall be in accordance with criteria established by the Agency, be subject to periodic review by the Agency, and shall include such financial and program auditing by the Agency as may be necessary.
(Source: P.A. 91-357, eff. 7-29-99.)

(415 ILCS 5/14.6) (from Ch. 111 1/2, par. 1014.6)
Sec. 14.6. Agrichemical facilities.
(a) Notwithstanding the provisions of Section 14.4, groundwater protection for storage and related handling of pesticides and fertilizers at a facility for the purpose of commercial application or at a central location for the purpose of distribution to retail sales outlets may be provided by adherence to the provisions of this Section. For any such activity to be subject to this Section, the following action must be taken by an owner or operator:
(1) with respect to agrichemical facilities, as

defined by the Illinois Pesticide Act, the Illinois Fertilizer Act and regulations adopted thereunder, file a written notice of intent to be subject to the provisions of this Section with the Department of Agriculture by January 1, 1993, or within 6 months after the date on which a maximum setback zone is established or a regulated recharge area regulation is adopted that affects such a facility;

(2) with respect to lawn care facilities that are

subject to the containment area provisions of the Lawn Care Products Application and Notice Act and its regulations, file a written notice of intent to be subject to the provisions of this Section with the Department of Agriculture by January 1, 1993, or within 6 months after the date on which a maximum setback zone is established or a regulated recharge area regulation is adopted that affects such a facility;

(3) with respect to a central distribution location

that is not an agrichemical facility, certify intent to be subject to the provisions of this Section on the appropriate license or renewal application form submitted to the Department of Agriculture; or

(4) with respect to any other affected facility,

certify intent to be subject to the provisions of this Section on the appropriate renewal application forms submitted to the Department of Agriculture or other appropriate agency.

An owner or operator of a facility that takes the action described in this subsection shall be subject to the provisions of this Section and shall not be regulated under the provisions of Section 14.4, except as provided in subsection (d) of this Section. The Department of Agriculture or other appropriate agency shall provide copies of the written notices and certifications to the Agency. For the purposes of this subsection, the term "commercial application" shall not include the use of pesticides or fertilizers in a manner incidental to the primary business activity.
(b) The Agency and Department of Agriculture shall cooperatively develop a program for groundwater protection for designated facilities or sites consistent with the activities specified in subsection (a) of this Section. In developing such a program, the Agency and the Department of Agriculture shall consult with affected interests and take into account relevant information. Based on such agreed program, the Department of Agriculture shall adopt appropriate regulatory requirements for the designated facilities or sites and administer a program. At a minimum, the following considerations must be adequately addressed as part of such program:
(1) a facility review process, using available

information when appropriate, to determine those sites where groundwater monitoring will be implemented;

(2) requirements for groundwater quality monitoring

for sites identified under item (1);

(3) reporting, response, and operating practices for

the types of designated facilities; and

(4) requirements for closure or discontinuance of

operations.

(c) The Agency may enter into a written agreement with any State agency to operate a cooperative program for groundwater protection for designated facilities or sites consistent with the activities specified in subparagraph (4) of subsection (a) of this Section. Such State agency shall adopt appropriate regulatory requirements for the designated facilities or sites and necessary procedures and practices to administer the program.
(d) The Agency shall ensure that any facility that is subject to this Section is in compliance with applicable provisions as specified in subsection (b) or (c) of this Section. To fulfill this responsibility, the Agency may rely on information provided by another State agency or other information that is obtained on a direct basis. If a facility is not in compliance with the applicable provisions, or a deficiency in the execution of a program affects such a facility, the Agency may so notify the facility of this condition and shall provide 30 days for a written response to be filed. The response may describe any actions taken by the owner which relate to the condition of noncompliance. If the response is deficient or untimely, the Agency shall serve notice upon the owner that the facility is subject to the applicable provisions of Section 14.4 of this Act and regulations adopted thereunder.
(e) (Blank.)
(f) After January 1, 1994, and before one year after the date on which a maximum setback zone is established or a regulated recharge area regulation is adopted that affects a facility subject to the provisions of this Section, an owner or operator of such a facility may withdraw the notice given under subsection (a) of this Section by filing a written withdrawal statement with the Department of Agriculture. Within 45 days after such filing and after consultation with the Agency, the Department of Agriculture shall provide written confirmation to the owner or operator that the facility is no longer subject to the provisions of this Section and must comply with the applicable provisions of Section 14.4 within 90 days after receipt of the confirmation. The Department of Agriculture shall provide copies of the written confirmations to the Agency.
(g) On or after August 11, 1994, an owner or operator of an agrichemical facility that is subject to the provisions of Section 14.4 and regulations adopted thereunder solely because of the presence of an on-site potable water supply well that is not a non-community water supply may file a written notice with the Department of Agriculture by January 1, 1995 declaring the facility to be subject to the provisions of this Section. When that action is taken, the regulatory requirements of subsection (b) of this Section shall be applicable beginning January 1, 1995. Beginning on January 1, 1995, such facilities shall be subject to either Section 14.4 or this Section depending on the action taken under this subsection. An owner or operator of an agrichemical facility that is subject to this Section because a written notice was filed under this subsection shall do all of the following:
(1) File a facility review report with the Department

of Agriculture on or before February 28, 1995 consistent with the regulatory requirements of subsection (b) of this Section.

(2) Implement an approved monitoring program within

120 days of receipt of the Department of Agriculture's determination or a notice to proceed from the Department of Agriculture. The monitoring program shall be consistent with the requirements of subsection (b) of this Section.

(3) Implement applicable operational and management

practice requirements and submit a permit application or modification to meet applicable structural provisions consistent with those in subsection (b) of this Section on or before July 1, 1995 and complete construction of applicable structural requirements on or before January 1, 1996.

Notwithstanding the provisions of this subsection, an owner or operator of an agrichemical facility that is subject to the provisions of Section 14.4 and regulations adopted thereunder solely because of the presence of an on-site private potable water supply well may file a written notice with the Department of Agriculture before January 1, 1995 requesting a release from the provisions of Section 14.4 and this Section. Upon receipt of a request for release, the Department of Agriculture shall conduct a site visit to confirm the private potable use of the on-site well. If private potable use is confirmed, the Department shall provide written notice to the owner or operator of the agrichemical facility that the facility is released from compliance with the provisions of Section 14.4 and this Section. If private potable use is not confirmed, the Department of Agriculture shall provide written notice to the owner or operator that a release cannot be given. No action in this subsection shall be precluded by the on-site non-potable use of water from an on-site private potable water supply well.
(Source: P.A. 92-113, eff. 7-20-01; 92-574, eff. 6-26-02.)

(415 ILCS 5/14.7)
Sec. 14.7. Preservation of community water supplies.
(a) The Agency shall adopt rules governing certain corrosion prevention projects carried out on community water supplies. Those rules shall not apply to buried pipelines including, but not limited to, pipes, mains, and joints. The rules shall exclude routine maintenance activities of community water supplies including, but not limited to, the use of protective coatings applied by the owner's utility personnel during the course of performing routine maintenance activities. The activities may include, but not be limited to, the painting of fire hydrants; routine over-coat painting of interior and exterior building surfaces such as floors, doors, windows, and ceilings; and routine touch-up and over-coat application of protective coatings typically found on water utility pumps, pipes, tanks, and other water treatment plant appurtenances and utility owned structures. Those rules shall include:
(1) standards for ensuring that community water

supplies carry out corrosion prevention and mitigation methods according to corrosion prevention industry standards adopted by the Agency;

(2) requirements that community water supplies use:
(A) protective coatings personnel to carry out

corrosion prevention and mitigation methods on exposed water treatment tanks, exposed non-concrete water treatment structures, exposed water treatment pipe galleys; exposed pumps; and generators; the Agency shall not limit to protective coatings personnel any other work relating to prevention and mitigation methods on any other water treatment appurtenances where protective coatings are utilized for corrosion control and prevention to prolong the life of the water utility asset; and

(B) inspectors to ensure that best practices and

standards are adhered to on each corrosion prevention project; and

(3) standards to prevent environmental degradation

that might occur as a result of carrying out corrosion prevention and mitigation methods including, but not limited to, standards to prevent the improper handling and containment of hazardous materials, especially lead paint, removed from the exterior of a community water supply.

In adopting rules under this subsection (a), the Agency shall obtain input from corrosion industry experts specializing in the training of personnel to carry out corrosion prevention and mitigation methods.
(b) As used in this Section:
"Community water supply" has the meaning ascribed to that term in Section 3.145 of this Act.
"Corrosion" means a naturally occurring phenomenon commonly defined as the deterioration of a metal that results from a chemical or electrochemical reaction with its environment.
"Corrosion prevention and mitigation methods" means the preparation, application, installation, removal, or general maintenance as necessary of a protective coating system, including any or more of the following:
(A) surface preparation and coating application

on the exterior or interior of a community water supply; or

(B) shop painting of structural steel fabricated

for installation as part of a community water supply.

"Corrosion prevention project" means carrying out corrosion prevention and mitigation methods. "Corrosion prevention project" does not include clean-up related to surface preparation.
"Protective coatings personnel" means personnel employed or retained by a contractor providing services covered by this Section to carry out corrosion prevention or mitigation methods or inspections.
(c) This Section shall apply to only those projects receiving 100% funding from the State.
(d) Each contract procured pursuant to the Illinois Procurement Code for the provision of services covered by this Section (1) shall comply with applicable provisions of the Illinois Procurement Code and (2) shall include provisions for reporting participation by minority persons, as defined by Section 2 of the Business Enterprise for Minorities, Women, and Persons with Disabilities Act; women, as defined by Section 2 of the Business Enterprise for Minorities, Women, and Persons with Disabilities Act; and veterans, as defined by Section 45-57 of the Illinois Procurement Code, in apprenticeship and training programs in which the contractor or his or her subcontractors participate. The requirements of this Section do not apply to an individual licensed under the Professional Engineering Practice Act of 1989 or the Structural Engineering Act of 1989.
(Source: P.A. 99-923, eff. 7-1-17; 100-391, eff. 8-25-17.)

(415 ILCS 5/15) (from Ch. 111 1/2, par. 1015)
Sec. 15. Plans and specifications; demonstration of capability; record retention.
(a) Owners of public water supplies, their authorized representative, or legal custodians, shall submit plans and specifications to the Agency and obtain written approval before construction of any proposed public water supply installations, changes, or additions is started. Plans and specifications shall be complete and of sufficient detail to show all proposed construction, changes, or additions that may affect sanitary quality, mineral quality, or adequacy of the public water supply; and, where necessary, said plans and specifications shall be accompanied by supplemental data as may be required by the Agency to permit a complete review thereof.
(b) All new public water supplies established after October 1, 1999 shall demonstrate technical, financial, and managerial capacity as a condition for issuance of a construction or operation permit by the Agency or its designee. The demonstration shall be consistent with the technical, financial, and managerial provisions of the federal Safe Drinking Water Act (P.L. 93-523), as now or hereafter amended. The Agency is authorized to adopt rules in accordance with the Illinois Administrative Procedure Act to implement the purposes of this subsection. Such rules must take into account the need for the facility, facility size, sophistication of treatment of the water supply, and financial requirements needed for operation of the facility.
(c) Except as otherwise provided under Board rules, owners and operators of community water systems must maintain all records, reports, and other documents related to the operation of the community water system for a minimum of 10 years. Documents required to be maintained under this subsection (c) include, but are not limited to, all billing records and other documents related to the purchase of water from other community water systems. Documents required to be maintained under this subsection (c) must be maintained on the premises of the community water system, or at a convenient location near its premises, and must be made available to the Agency for inspection and copying during normal business hours.
(Source: P.A. 96-603, eff. 8-24-09.)

(415 ILCS 5/16) (from Ch. 111 1/2, par. 1016)
Sec. 16. Plans and specifications submitted pursuant to Section 15 of this Act shall be approved if determined by the Agency to be satisfactory from the standpoint of sanitary quality, mineral quality, and adequacy of the water supply.
(Source: P.A. 76-2429.)

(415 ILCS 5/16.1) (from Ch. 111 1/2, par. 1016.1)
Sec. 16.1. Permit fees.
(a) Except as provided in subsection (f), the Agency shall collect a fee in the amount set forth in subsection (d) from: (1) each applicant for a construction permit under this Title, or regulations adopted hereunder, to install or extend water main; and (2) each person who submits as-built plans under this Title, or regulations adopted hereunder, to install or extend water main.
(b) Except as provided in subsection (c), each applicant or person required to pay a fee under this Section shall submit the fee to the Agency along with the permit application or as-built plans. The Agency shall deny any construction permit application for which a fee is required under this Section that does not contain the appropriate fee. The Agency shall not approve any as-built plans for which a fee is required under this Section that do not contain the appropriate fee.
(c) Each applicant for an emergency construction permit under this Title, or regulations adopted hereunder, to install or extend a water main shall submit the appropriate fee to the Agency within 10 calendar days from the date of issuance of the emergency construction permit.
(d) The amount of the fee is as follows:
(1) $240 if the construction permit application is to

install or extend water main that is more than 200 feet, but not more than 1,000 feet in length;

(2) $720 if the construction permit application is to

install or extend water main that is more than 1,000 feet but not more than 5,000 feet in length;

(3) $1200 if the construction permit application is

to install or extend water main that is more than 5,000 feet in length.

(e) Prior to a final Agency decision on a permit application for which a fee has been paid under this Section, the applicant may propose modifications to the application in accordance with this Act and regulations adopted hereunder without any additional fee becoming due unless the proposed modifications cause the length of water main to increase beyond the length specified in the permit application before the modifications. If the modifications cause such an increase and the increase results in additional fees being due under subsection (d), the applicant shall submit the additional fee to the Agency with the proposed modifications.
(f) No fee shall be due under this Section from (1) any department, agency or unit of State government for installing or extending a water main; (2) any unit of local government with which the Agency has entered into a written delegation agreement under Section 4 of this Act which allows such unit to issue construction permits under this Title, or regulations adopted hereunder, for installing or extending a water main; or (3) any unit of local government or school district for installing or extending a water main where both of the following conditions are met: (i) the cost of the installation or extension is paid wholly from monies of the unit of local government or school district, State grants or loans, federal grants or loans, or any combination thereof; and (ii) the unit of local government or school district is not given monies, reimbursed or paid, either in whole or in part, by another person (except for State grants or loans or federal grants or loans) for the installation or extension.
(g) The Agency may establish procedures relating to the collection of fees under this Section. The Agency shall not refund any fee paid to it under this Section.
(h) For the purposes of this Section, the term "water main" means any pipe that is to be used for the purpose of distributing potable water which serves or is accessible to more than one property, dwelling or rental unit, and that is exterior to buildings.
(i) Notwithstanding any other provision of this Act, the Agency shall, not later than 45 days following the receipt of both an application for a construction permit and the fee required by this Section, either approve that application and issue a permit or tender to the applicant a written statement setting forth with specificity the reasons for the disapproval of the application and denial of a permit. If there is no final action by the Agency within 45 days after the filing of the application for a permit, the applicant may deem the permit issued.
(Source: P.A. 93-32, eff. 7-1-03.)

(415 ILCS 5/17) (from Ch. 111 1/2, par. 1017)
Sec. 17. Rules; chlorination requirements.
(a) The Board may adopt regulations governing the location, design, construction, and continuous operation and maintenance of public water supply installations, changes or additions which may affect the continuous sanitary quality, mineral quality, or adequacy of the public water supply, pursuant to Title VII of this Act.
(b) The Agency shall exempt from any mandatory chlorination requirement of the Board any community water supply which meets all of the following conditions:
(1) The population of the community served is not

more than 5,000;

(2) Has as its only source of raw water one or more

properly constructed wells into confined geologic formations not subject to contamination;

(3) Has no history of persistent or recurring

contamination, as indicated by sampling results which show violations of finished water quality requirements, for the most recent five-year period;

(4) Does not provide any raw water treatment other

than fluoridation;

(5) Has an active program approved by the Agency to

educate water supply consumers on preventing the entry of contaminants into the water system;

(6) Has a certified operator of the proper class, or

is an exempt community water supply, under the Public Water Supply Operations Act;

(7) Submits samples for microbiological analysis at

twice the frequency specified in the Board regulations; and

(8) A unit of local government seeking to exempt its

public water supply from the chlorination requirement under this subsection (b) on or after September 9, 1983 shall be required to receive the approval of the voters of such local government. The proposition to exempt the community water supply from the mandatory chlorination requirement shall be placed on the ballot if the governing body of the local government adopts an ordinance or resolution directing the clerk of the local government to place such question on the ballot. The clerk shall cause the election officials to place the proposition on the ballot at the next election at which such proposition may be voted upon if a certified copy of the adopted ordinance or resolution is filed in his office at least 90 days before such election. The proposition shall also be placed on the ballot if a petition containing the signatures of at least 10% of the eligible voters residing in the local government is filed with the clerk at least 90 days before the next election at which the proposition may be voted upon. The proposition shall be in substantially the following form:

--------------------------------------------------------------
Shall the community
water supply of ..... (specify YES
the unit of local government)
be exempt from the mandatory ------------------------------
chlorination requirement NO
of the State of Illinois?
--------------------------------------------------------------
If the majority of the voters of the local government voting therein vote in favor of the proposition, the community water supply of that local government shall be exempt from the mandatory chlorination requirement, provided that the other requirements under this subsection (b) are met. If the majority of the vote is against such proposition, the community water supply may not be exempt from the mandatory chlorination requirement.
Agency decisions regarding exemptions under this subsection may be appealed to the Board pursuant to the provisions of Section 40(a) of this Act.
(c) Any supply showing contamination in its distribution system (including finished water storage) may be required to chlorinate until the Agency has determined that the source of contamination has been removed and all traces of contamination in the distribution system have been eliminated. Standby chlorination equipment may be required by the Agency if a supply otherwise exempt from chlorination shows frequent or gross episodes of contamination.
(Source: P.A. 98-78, eff. 7-15-13.)

(415 ILCS 5/17.1) (from Ch. 111 1/2, par. 1017.1)
Sec. 17.1. (a) Every county or municipality which is served by a community water supply well may prepare a groundwater protection needs assessment. The county or municipality shall provide notice to the Agency regarding the commencement of an assessment. Such assessment shall consist of the following at a minimum:
(1) Evaluation of the adequacy of protection afforded

to resource groundwater by the minimum setback zone and, if applicable, the maximum setback zone;

(2) Delineation, to the extent practicable, of the

recharge area outside of any applicable setback zones but contained within any area over which the county or municipality has jurisdiction or control;

(3) Identification and location of potential primary

and potential secondary sources and potential routes within, and if appropriate, in proximity to the delineated recharge area for each such well;

(4) Evaluation of the hazard associated with

identified potential primary and potential secondary sources and potential routes contained within the recharge area specified according to subparagraph (a)(2) of this Section, taking into account the characteristics of such potential sources and potential routes, the nature and efficacy of containment measures and devices in use, the attenuative qualities of site soils in relation to the substances involved, the proximity of potential sources and potential routes and the nature, rate of flow, direction of flow and proximity of the uppermost geologic formation containing groundwater utilized by the well;

(5) Evaluation of the extent to which existing local

controls provide, either directly or indirectly, some measure of groundwater protection; and

(6) Identification of practicable contingency

measures, including provision of alternative drinking water supplies, which could be implemented in the event of contamination of the water supply.

(b) Upon completion of the groundwater protection needs assessment, the county or municipality shall publish, in a newspaper of general circulation within the county or municipality, notification of the completion of such assessment and of the availability of such assessment for public inspection. At a minimum, such assessment shall be available for inspection and copying, at cost, by the general public during regular business hours at the offices of such county or municipality. Information within the groundwater protection needs assessment which is claimed to be confidential, privileged or trade secret information shall be accorded protection by the county or municipality pursuant to the Freedom of Information Act, as amended. A copy of the assessment shall be filed by the county or municipality with the Agency and any applicable regional planning committee within 30 days of completion.
(c) If a county or municipality has not commenced to prepare a groundwater protection needs assessment for a community water supply which is investor owned, then said owner may notify the county or municipality in writing of its intent to prepare such an assessment. The owner may proceed with the preparation of an assessment unless the county or municipality, within 30 days of the receipt of the written notice, responds in writing that an assessment will be undertaken. Upon receipt of such a written response, the owner shall not proceed for a period of 90 days. After this period, the owner may proceed to prepare an assessment if the county or municipality has not commenced such action. The owner shall provide notice to the Agency regarding the commencement of an assessment. An assessment which is prepared by such an owner shall be done in accordance with the provisions of subsection (a) of this Section. Upon completion of the assessment, the owner shall provide copies of such assessment to the county or municipality, any applicable regional planning committee and the Agency within 30 days.
(d) The Agency shall implement a survey program for community water supply well sites. The survey program shall be organized on a priority basis so as to efficiently and effectively address areas of protective need. Each well site survey shall consist of the following at a minimum:
(1) Summary description of the geographic area within

a 1,000 foot radius around the wellhead;

(2) Topographic or other map of suitable scale of

each well site denoting the location of the wellhead, the 1,000 foot radius around the wellhead, and the location of potential sources and potential routes of contamination within this zone;

(3) A summary listing of each potential source or

potential route of contamination, including the name or identity and address of the facility, and a brief description of the nature of the facility; and

(4) A general geologic profile of the 1,000 foot

radius around the wellhead, including depth and age of the well, construction of the casing, formations penetrated by the well and approximate thickness and extent of these formations.

(e) Upon completion of a well site survey, the Agency shall provide the county or municipality, any applicable regional planning committee and, where applicable, the owner and operator of the community water supply well, with a report which summarizes the results of the survey.
(f) Upon receipt of a notice of commencement of a groundwater protection needs assessment from a county or municipality pursuant to subsection (a), or from an owner of an investor owned community water supply pursuant to subsection (c), the Agency may determine that a well site survey is not necessary for that locale. If the county, municipality or other owner does not complete the assessment in a timely manner, then the Agency shall reconsider the need to conduct a survey.
(g) The Agency may issue an advisory of groundwater contamination hazard to a county or municipality which has not prepared a groundwater protection needs assessment and for which the Agency has conducted a well site survey. Such advisory may only be issued where the Agency determines that existing potential primary sources, potential secondary sources or potential routes identified in the survey represent a significant hazard to the public health or the environment. The Agency shall publish notice of such advisory in a newspaper of general circulation within the county or municipality and shall furnish a copy of such advisory to any applicable regional planning committee.
(h) Any county or municipality subject to subsection (a) above, but having a population of less than 25,000 or 5,000 persons, respectively, may request, upon receipt of a well site survey report, the Agency to identify those potential primary sources, potential secondary sources and potential routes which represent a hazard to the continued availability of groundwaters for public use, given the susceptibility of the groundwater recharge area to contamination. Such Agency action may serve in lieu of the groundwater protection needs assessment specified in subsection (a) of this Section. The Agency shall also inform any applicable regional planning committee regarding the findings made pursuant to this subsection.
(i) Upon request, the Agency and the Department of Natural Resources may provide technical assistance to counties or municipalities in conducting groundwater protection needs assessments.
(Source: P.A. 89-445, eff. 2-7-96.)

(415 ILCS 5/17.2) (from Ch. 111 1/2, par. 1017.2)
Sec. 17.2. (a) The Agency shall establish a regional groundwater protection planning program. The Agency, in cooperation with the Department of Natural Resources, shall designate priority groundwater protection planning regions. Such designations shall take into account the location of recharge areas that are identified and mapped by the Department of Natural Resources. Such designations may not be made until at least 18 months after the effective date of the Illinois Groundwater Protection Act or until the completion of the mapping by the Department of Natural Resources, whichever event occurs first.
(b) The Agency shall establish a regional planning committee for each priority groundwater protection planning region. Such committee shall be appointed by the Director and shall include representatives from the Agency and other State agencies as appropriate, representatives from among the counties and municipalities in the region, representatives from among the owners or operators of public water supplies which use groundwater in the region, and at least 3 members of the general public which have an interest in groundwater protection. From among the non-State agency members, a chairperson shall be selected by a majority vote. Members of a regional planning committee shall serve for a term of 2 years.
(c) Each regional planning committee shall be responsible for the following:
(1) identification of and advocacy for

region-specific groundwater protection matters;

(2) monitoring and reporting the progress made within

the region regarding implementation of protection for groundwaters;

(3) maintaining a registry of instances where the

Agency has issued an advisory of groundwater contamination hazard within the region;

(4) facilitating informational and educational

activities relating to groundwater protection within the region; and

(5) recommending to the Agency whether there is a

need for regional protection pursuant to Section 17.3. Prior to making any such recommendation, the regional planning committee shall hold at least one public meeting at a location within the region. Such meeting may be held after not less than 30 days notice is provided, and shall provide an opportunity for public comment.

(d) The Agency shall provide the regional planning committee with such supporting services as are reasonable for the performance of its duties with the exception of any review proceeding resulting from a decision made by the Agency pursuant to subsection (b) of Section 17.3.
(Source: P.A. 89-445, eff. 2-7-96.)

(415 ILCS 5/17.3) (from Ch. 111 1/2, par. 1017.3)
Sec. 17.3. (a) The Agency may propose to the Board, pursuant to Section 28, a regulation establishing the boundary for a regulated recharge area if any of the following conditions exist:
(1) the Agency has previously issued one or more

advisories within the area;

(2) the Agency determines that a completed

groundwater protection needs assessment demonstrates a need for regional protection; or

(3) mapping completed by the Department of Natural

Resources identifies a recharge area for which protection is warranted.

(b) The Agency shall propose to the Board, pursuant to Section 28, a regulation establishing the boundary for a regulated recharge area if a regional planning committee files a petition requesting and justifying such action, unless the Agency:
(1) determines that an equivalent proposal is already

pending before the Board and so notifies the petitioner within 60 days of the receipt of the petition; or

(2) provides within 120 days a written explanation of

why such action is not otherwise warranted.

Such action shall constitute a final determination of the Agency.
(c) At least 60 days prior to the filing of a proposal to establish the boundary for a regulated recharge area, the Agency shall notify in writing each affected county, municipality, township, soil and water conservation district and water district, and shall publish a notice of such intended action in a newspaper of general circulation within the affected area.
(d) In proposing a boundary for a regulated recharge area under this Section the Agency shall identify each community water supply well for which protection up to 2500 feet will be provided by operation of the regulations adopted by the Board under subsection (b) of Section 14.4 relative to existing activities within the proposed regulated recharge area.
(Source: P.A. 89-445, eff. 2-7-96.)

(415 ILCS 5/17.4) (from Ch. 111 1/2, par. 1017.4)
Sec. 17.4. (a) In promulgating a regulation to establish the boundary for a regulated recharge area, the Board shall, in addition to the factors set forth in Title VII of this Act, consider the following:
(1) the adequacy of protection afforded to potable resource groundwater by any applicable setback zones;
(2) applicability of the standards and requirements promulgated pursuant to Section 14.4;
(3) refinements in the groundwater quality standards which may be appropriate for the delineated area;
(4) the extent to which the delineated area may serve as a sole source of supply for public water supplies.
(b) The Board may only promulgate a regulation which establishes the boundary for a regulated recharge area if the Board makes a determination that the boundary of the delineated area is drawn so that the natural geological or geographic features contained therein are shown to be highly susceptible to contamination over a predominant portion of the recharge area.
(c) Nothing in this Section shall be construed as limiting the general authority of the Board to promulgate regulations pursuant to Title VII of this Act.
(Source: P.A. 85-863.)

(415 ILCS 5/17.5) (from Ch. 111 1/2, par. 1017.5)
Sec. 17.5. In accordance with Section 7.2, the Board shall adopt regulations which are "identical in substance" to federal regulations or amendments thereto promulgated by the Administrator of the United States Environmental Protection Agency to implement Sections 1412(b), 1414(c), 1417(a), and 1445(a) of the Safe Drinking Water Act (P.L. 93-523), as amended. The provisions and requirements of Title VII of this Act shall not apply to regulations adopted under this Section. Section 5-35 of the Illinois Administrative Procedure Act relating to procedures for rulemaking shall not apply to regulations adopted under this Section. However, the Board shall provide for notice and public comment before adopted rules are filed with the Secretary of State. The Board may consolidate into a single rulemaking under this Section all such federal regulations adopted within a period of time not to exceed 6 months.
(Source: P.A. 88-45.)

(415 ILCS 5/17.6)
Sec. 17.6. (Repealed).
(Source: P.A. 87-895. Repealed by P.A. 100-103, eff. 8-11-17.)

(415 ILCS 5/17.7) (from Ch. 111 1/2, par. 1017.7)
Sec. 17.7. Community water supply testing fee.
(a) The Agency shall collect an annual nonrefundable testing fee from each community water supply for participating in the laboratory fee program for analytical services to determine compliance with contaminant levels specified in State or federal drinking water regulations. A community water supply may commit to participation in the laboratory fee program. If the community water supply makes such a commitment, it shall commit for a period consistent with the participation requirements established by the Agency and the Community Water Supply Testing Council (Council). If a community water supply elects not to participate, it must annually notify the Agency in writing of its decision not to participate in the laboratory fee program.
(b) The Agency shall determine the fee for participating in the laboratory fee program for analytical services. The Agency may establish multi-year participation requirements for community water supplies and establish fees accordingly. The Agency shall base its annual fee determination upon the actual and anticipated costs for testing under State and federal drinking water regulations and the associated administrative costs of the Agency and the Council.
(c) Community water supplies that choose not to participate in the laboratory fee program or do not pay the fees shall have the duty to analyze all drinking water samples as required by State or federal safe drinking water regulations established after the federal Safe Drinking Water Act Amendments of 1986.
(d) There is hereby created in the State Treasury an interest-bearing special fund to be known as the Community Water Supply Laboratory Fund. All fees collected by the Agency under this Section shall be deposited into this Fund and shall be used for no other purpose except those established in this Section. In addition to any monies appropriated from the General Revenue Fund, monies in the Fund shall be appropriated to the Agency in amounts deemed necessary for laboratory testing of samples from community water supplies, and for the associated administrative expenses of the Agency and the Council.
(e) The Agency is authorized to adopt reasonable and necessary rules for the administration of this Section. The Agency shall submit the proposed rules for review by the Council before submission of the rulemaking for the First Notice under Section 5-40 of the Illinois Administrative Procedure Act.
(f) The Director shall establish a Community Water Supply Testing Council, consisting of 5 persons who are elected municipal officials, 5 persons representing community water supplies, one person representing the engineering profession, one person representing investor-owned utilities, one person representing the Illinois Association of Environmental Laboratories, and 2 persons representing municipalities and community water supplies on a statewide basis, all appointed by the Director. Beginning in 1994, the Director shall appoint the following to the Council: (i) 2 elected municipal officials, 2 community water supply representatives, and 1 investor-owned utility representative, each for a one-year term; (ii) 2 elected municipal officials and 2 community water supply representatives, each for a 2 year term; and (iii) one elected municipal official, one community water supply representative, one person representing the engineering profession, and 2 persons representing municipalities and community water supplies on a statewide basis, each for a 3 year term. As soon as possible after the effective date of this amendatory Act of the 92nd General Assembly, the Director shall appoint one person representing the Illinois Association of Environmental Laboratories to a term of 3 years. Thereafter, the Director shall appoint successors in each position to 3 year terms. In case of a vacancy, the Director may appoint a successor to fill the remaining term of the vacancy. Members of the Council shall serve until a successor is appointed by the Director. The Council shall select from its members a chairperson and such other officers as it deems necessary. The Council shall meet at the call of the Director or the Chairperson of the Council. The Agency shall provide the Council with such supporting services as the Director and the Chairperson may designate, and members shall be reimbursed for ordinary and necessary expenses incurred in the performance of their duties. The Council shall have the following duties:
(1) to hold regular and special meetings at a time

and place designated by the Director or the Chairperson of the Council;

(2) to consider appropriate means for long-term

financial support of water supply testing, and to make recommendations to the Agency regarding a preferred approach;

(3) to review and evaluate the financial implications

of current and future federal requirements for monitoring of public water supplies;

(4) to review and evaluate management and financial

audit reports related to the testing program, and to make recommendations regarding the Agency's efforts to implement the fee system and testing provided for by this Section;

(5) to require an external audit as may be deemed

necessary by the Council; and

(6) to conduct such other activities as may be deemed

appropriate by the Director.

(Source: P.A. 97-220, eff. 7-28-11.)

(415 ILCS 5/17.8)
Sec. 17.8. Environmental laboratory certification assessment.
(a) The Agency shall collect an annual administrative assessment from each laboratory requesting certification for meeting the minimum standards established under the authority of subsection (n) of Section 4. The Agency also shall collect an annual certification assessment for each certification requested, as listed below. Until the Agency and the Environmental Laboratory Certification Committee establish administrative and certification assessment schedules in accordance with the procedures of subsections (c) and (d-5) of this Section, the following assessment schedules shall remain in effect:
(1) For certification to conduct public water supply

analyses:

(A) $1,000 per year for inorganic parameters; and
(B) $1,000 per year for organic parameters.
(2) For certification to conduct water pollution

analyses:

(A) $1,000 per year for inorganic parameters; and
(B) $1,000 per year for organic parameters.
(3) For certification to conduct analyses of solid or

liquid samples for hazardous or other waste parameters:

(A) $1,000 per year for inorganic parameters; and
(B) $1,000 per year for organic parameters.
(4) An administrative assessment of $2,400 per year

from each laboratory requesting certification, provided that the administrative assessment shall be $3,900 if the laboratory was not certified at any time during the 6 months immediately preceding its application for certification.

(b) Until the Agency and the Environmental Laboratory Certification Committee establish administrative and certification assessment schedules in accordance with the procedures of subsections (c) and (d-5) of this Section, the following payment schedules shall remain in effect. The administrative and certification assessments shall be paid at the time the laboratory submits an application for certification or renewal of certification. Assessments paid under this Section may not be refunded.
(c) The Agency may establish procedures relating to the certification of laboratories, analyses of samples, development of alternative assessment schedules, assessment schedule dispute resolution, and collection of assessments. No assessment for the certification of environmental laboratories shall be due under this Section from any department, agency, or unit of State government. No assessments shall be due from any municipal government for certification to conduct public water supply analyses. The Agency's cost for certification of laboratories that are exempt from the assessment shall be excluded from the calculation of the alternative assessment schedules.
(d) All moneys collected by the Agency under this Section shall be deposited into the Environmental Laboratory Certification Fund, a special fund hereby created in the State treasury. Subject to appropriation, the Agency shall use the moneys in the Fund to pay expenses incurred in the administration of laboratory certification duties. All interest or other income earned from the investment of the moneys in the Fund shall be deposited into the Fund.
(d-5) The Agency, with the concurrence with the Environmental Laboratory Certification Committee, shall determine the assessment schedules for participation in the environmental laboratory certification program. The Agency, with the concurrence of the Committee, shall base the assessment schedules upon actual and anticipated costs for certification under State and federal programs and the associated costs of the Agency and Committee. If the Committee concurs with the Agency's assessment schedule determination, it shall thereupon take effect.
(e) The Director shall establish an Environmental Laboratory Certification Committee consisting of (i) one person representing accredited county or municipal public water supply laboratories, (ii) one person representing the Metropolitan Water Reclamation District of Greater Chicago, (iii) one person representing accredited sanitary district or waste water treatment plant laboratories, (iv) 3 persons representing accredited environmental commercial laboratories duly incorporated in the State of Illinois and employing 20 or more people, (v) 2 persons representing accredited environmental commercial laboratories duly incorporated in the State of Illinois employing less than 20 people, and (vi) one person representing the Illinois Association of Environmental Laboratories, all appointed by the Director. If no accredited laboratories are available to fill one of the categories under item (iv) or (v) then any laboratory that has applied for accreditation may be eligible to fill that position. Beginning in 2002, the Director shall appoint 3 members of the Committee for a one-year term, 3 members of the Committee for 2-year terms, and 3 members of the Committee for 3-year terms. Thereafter, all terms shall be for 3 years, provided that all appointments made on or before December 31, 2012 shall end on December 31, 2012. Beginning on January 1, 2013, the Director shall appoint all members of the Committee for 6-year terms. In the case of a vacancy, the Director may appoint a successor to fill the remaining term of the vacancy. Members of the Committee shall serve until a successor is appointed by the Director. No member of the Committee shall serve more than 6 consecutive years. The Committee shall select from its members a Chairperson and any other officers that it deems necessary. The Committee shall meet at the call of the Chairperson or the Director. The Agency shall provide the Committee with any supporting services that the Director and the Chairperson may designate. Members of the Committee shall be reimbursed for ordinary and necessary expenses incurred in the performance of their duties. The Committee shall have the following duties:
(1) To consider any alternative assessment schedules

submitted by the Agency pursuant to subsection (c) of this Section;

(2) To review and evaluate the financial implications

of current and future State and federal requirements for certification of environmental laboratories;

(3) To review and evaluate management and financial

audit reports relating to the certification program and to make recommendations regarding the Agency's efforts to implement alternative assessment schedules;

(4) To consider appropriate means for long-term

financial support of the laboratory certification program and to make recommendations to the Agency regarding a preferred approach;

(5) To provide technical review and evaluation of the

laboratory certification program;

(6) To hold meetings at times and places designated

by the Director or the Chairperson of the Committee; and

(7) To conduct any other activities as may be deemed

appropriate by the Director.

(Source: P.A. 97-1081, eff. 8-24-12.)

(415 ILCS 5/17.9)
Sec. 17.9. (Repealed).
(Source: P.A. 96-369, eff. 8-13-09. Repealed internally, eff. 7-1-11)

(415 ILCS 5/17.9A)
Sec. 17.9A. Collection, storage, and transportation of pharmaceuticals by law enforcement agencies.
(a) Notwithstanding any other provision of this Act, to the extent allowed by federal law, a law enforcement agency may collect pharmaceuticals, including but not limited to controlled substances, from residential sources, store them, and transport them to a site or facility permitted by the Agency.
(b) Pharmaceuticals that have been transported to a permitted site or facility by a law enforcement agency under subsection (a) of this Section must be managed in accordance with this Act, rules adopted under this Act, and permits issued under this Act. If those pharmaceuticals are controlled substances, they must also be managed in accordance with federal and State laws and regulations governing controlled substances.
(c) For the purposes of this Section, "law enforcement agency" means an agency of the State or of a unit of local of government which is vested by law or ordinance with the duty to maintain public order and to enforce criminal laws.
(Source: P.A. 97-545, eff. 1-1-12; 98-857, eff. 8-4-14.)

(415 ILCS 5/17.10)
Sec. 17.10. Carcinogenic volatile organic compounds in community water systems.
(a)(1) Findings. The General Assembly finds that carcinogenic volatile organic compounds have been detected in a number of community water systems in this State. The General Assembly further finds that it is in the best interest of the people of the State of Illinois to require owners and operators of community water systems to remove carcinogenic volatile organic compounds from finished water before their maximum contaminant levels are exceeded.
(2) Purpose. The purpose of this Section is to prevent carcinogenic volatile organic compounds from exceeding their maximum contaminant levels in the finished water of community water systems by requiring owners and operators of community water systems to take appropriate action when carcinogenic volatile organic compounds are detected in finished water.
(b) For purposes of this Section:
(1) "Carcinogen" means carcinogen as defined in

Section 58.2 of this Act.

(2) "Community water system", "finished water",

"maximum contaminant level", "method detection limit", and "volatile organic compound" shall have the meanings ascribed to them in rules adopted by the Board at Part 611 of Title 35 of the Illinois Administrative Code.

(c) If a carcinogenic volatile organic compound is detected in the finished water of a community water system at a concentration that equals or exceeds 50 percent of the carcinogenic volatile organic compound's maximum contaminant level and the Agency issues a notice under subdivision (a)(2)(B) of Section 25d-3 of this Act based on the presence of the carcinogenic volatile organic compound, the owner or operator of the community water system shall, within 45 days after the date the Agency issues the notice under subdivision (a)(2)(B) of Section 25d-3 of this Act, submit to the Agency a response plan designed to (i) prevent an exceedence of the maximum contaminant level in the finished water and (ii) reduce the concentration of the carcinogenic volatile organic compound so that it does not exceed the applicable method detection limit in the finished water. The response plan shall also include periodic sampling designed to measure and verify the effectiveness of the response plan.
(1) Upon Agency approval of the plan, with or without

modifications, the owner or operator of the community water system shall implement the plan. In approving, modifying, or denying a plan required under this Section, the Agency shall take into account the technical feasibility and economic reasonableness of the plan and any modification to the plan. The owner or operator shall submit status reports on the plan's implementation in accordance with a schedule approved by the Agency. Upon completion of the plan the owner or operator shall submit to the Agency for review and approval a response completion report.

(2) Any action by the Agency to disapprove or modify

a plan or report required under this Section shall be subject to appeal to the Board in accordance with the procedures of Section 40 of this Act.

(d)(1) No person required to submit a response plan under subsection (c) of this Section shall fail to submit the plan in accordance with the requirements of subsection (c).
(2) No person required to implement a response plan under subdivision (c)(1) of this Section shall fail to implement the plan in accordance with the requirements of subdivision (c)(1).
(3) No person required to submit a status report or a response completion report under subdivision (c)(1) of this Section shall fail to submit the report in accordance with the requirements of subdivision (c)(1).
(Source: P.A. 96-1366, eff. 7-28-10.)

(415 ILCS 5/17.11)
Sec. 17.11. Lead in drinking water notifications and inventories.
(a) The purpose of this Section is to require the owners and operators of community water systems to (i) create a comprehensive lead service line inventory; and (ii) provide notice to occupants of potentially affected residences of construction or repair work on water mains, lead service lines, or water meters.
(b) For the purposes of this Section:
"Community water system" has the meaning provided in

35 Ill. Adm. Code 611.101.

"Potentially affected residence" means any residence

where water service is or may be temporarily interrupted or shut off by or on behalf of an owner or operator of a community water system because construction or repair work is to be performed by or on behalf of the owner or operator of a community water system on or affecting a water main, service line, or water meter.

"Small system" has the meaning provided in 35 Ill.

Adm. Code 611.350.

(c) The owner or operator of each community water system in the State shall develop a water distribution system material inventory that shall be submitted in written or electronic form to the Agency on an annual basis commencing on April 15, 2018 and continuing on each April 15 thereafter until the water distribution system material inventory is completed. In addition to meeting the requirements for water distribution system material inventories that are mandated by the United States Environmental Protection Agency, each water distribution system material inventory shall identify:
(1) the total number of service lines within or

connected to the distribution system, including privately owned service lines;

(2) the number of all known lead service lines within

or connected to the distribution system, including privately owned lead service lines; and

(3) the number of the lead service lines that were

added to the inventory after the previous year's submission.

Nothing in this subsection shall be construed to require that service lines be unearthed.
(d) Beginning on January 1, 2018, when conducting routine inspections of community water systems as required under this Act, the Agency may conduct a separate audit to identify progress that the community water system has made toward completing the water distribution system material inventories required under subsection (c) of this Section.
(e) The owner or operator of the community water system shall provide notice of construction or repair work on a water main service line, or water meter in accordance with the following requirements:
(1) At least 14 days prior to beginning planned work

to repair or replace any water mains or lead service lines, the owner or operator of a community water system shall notify, through an individual written notice, each potentially affected residence of the planned work. In cases where a community water system must perform construction or repair work on an emergency basis or where such work is not scheduled at least 14 days prior to work taking place, the community water system shall notify each potentially affected residence as soon as reasonably possible. When work is to repair or replace a water meter, the notification shall be provided at the time the work is initiated.

(2) Such notification shall include, at a minimum:
(A) a warning that the work may result in

sediment, possibly containing lead, in the residence's water supply; and

(B) information concerning best practices for

preventing the consumption of any lead in drinking water, including a recommendation to flush water lines during and after the completion of the repair or replacement work and to clean faucet aerator screens; and

(C) information regarding the dangers of lead in

young children.

(3) To the extent that the owner or operator of a

community water system serves a significant proportion of non-English speaking consumers, the notification must contain information in the appropriate languages regarding the importance of the notice, and it must contain a telephone number or address where a person served may contact the owner or operator of the community water system to obtain a translated copy of the notification or to request assistance in the appropriate language.

(4) Notwithstanding anything to the contrary set

forth in this Section, to the extent that (a) notification is required for the entire community served by a community water system, (b) notification is required for construction or repairs occurring on an emergency basis, or (c) the community water system is a small system, publication notification, through a local media, social media or other similar means, may be utilized in lieu of an individual written notification.

(5) If an owner or operator is required to provide an

individual written notification to a residence that is a multidwelling building, posting a written notification on the primary entrance way to the building shall be sufficient.

(6) The notification requirements in this subsection

(e) do not apply to work performed on water mains that are used to transmit treated water between community water systems and have no service connections.

(7) The owner or operator of a community water system

may seek a full or partial waiver of the requirements of this subsection from the Agency if (i) the community water system was originally constructed without lead, (ii) the residential structures were constructed under local building codes that categorically prohibited lead construction materials or the owner or operator of a community water system certifies that any residential structures requiring notification were constructed without lead, and (iii) no lead sediment is likely to be present within the community water system or residential structures. The owner or operator of a community water system may seek a time-limited or permanent waiver.

(8) The owner and operator of a community water

system shall not be required to comply with this subsection (e) to the extent that the corresponding water distribution system material inventory has been completed that demonstrates the water distribution system does not contain any lead.

(Source: P.A. 99-922, eff. 1-17-17.)

(415 ILCS 5/18) (from Ch. 111 1/2, par. 1018)
Sec. 18. Prohibitions; plugging requirements.
(a) No person shall:
(1) Knowingly cause, threaten or allow the

distribution of water from any public water supply of such quality or quantity as to be injurious to human health; or

(2) Violate regulations or standards adopted by the

Agency pursuant to Section 15(b) of this Act or by the Board under this Act; or

(3) Construct, install or operate any public water

supply without a permit granted by the Agency, or in violation of any condition imposed by such a permit.

(b) Borings, water monitoring wells, and wells subject to this Act shall, at a minimum, be abandoned and plugged in accordance with the requirements of Sections 16 and 19 of "An Act in relation to oil, gas, coal and other surface and underground resources and to repeal an Act herein named", filed July 29, 1941, as amended, and such rules as are promulgated thereunder. Nothing herein shall preclude the Board from adopting plugging and abandonment requirements which are more stringent than the rules of the Department of Natural Resources where necessary to protect the public health and environment.
(Source: P.A. 89-445, eff. 2-7-96; 90-773, eff. 8-14-98.)

(415 ILCS 5/18.1)
Sec. 18.1. Public Notice.
(a) If any of the actions listed in paragraph (1) or (2) of this subsection (a) occur in relation to the ownership or operation of a community water system, the Agency shall, within 2 days after the action, provide public notice of the action by issuing a press release and posting the press release on the Agency's website:
(1) The Agency refers a matter for enforcement under

Section 43 of this Act.

(2) The Agency issues a seal order under subsection

(a) of Section 34 of this Act.

(b) Within 5 days after the occurrence of any action that is listed in paragraph (1) or (2) of subsection (a) of this Section and that is related to the ownership or operation of a community water system, the Agency must provide notice of the action to the owner and the operator of the community water system and the owners and operators of all connected community water systems. The notice must be printed on Agency letterhead and describe the action being taken and the basis for the action. Within 5 business days after receiving such notice from the Agency under this subsection (b), the owner or operator of the community water system and the owners or operators of all connected community water systems must send, to all residents and owners of premises connected to the affected community water system or portion thereof designated by the Agency: (i) a copy of the notice by first-class mail or by e-mail; or (ii) notification, in a form approved by the Agency, via first-class postcard, text message, or telephone; except that notices to institutional residents, including, but not limited to, residents of school dormitories, nursing homes, and assisted care facilities, may be made to the owners and operators of those institutions, and the owners or operators of those institutions shall notify their residents in the same manner as prescribed in this subsection for owners and operators of community water systems. If the manner for notice selected by the owner or operator of the community water system does not include a written copy of the notice provided by the Agency, the owner or operator shall include a written copy of the notice provided by the Agency in the next water bill sent to the residents and owners of the premises; provided, however, if the water bill is sent on a postcard, no written copy of the notice provided by the Agency is required if the postcard includes the Internet address for the notice posted on the Agency's website. The front of the envelope or postcard in which any such notice is sent to residents and owners of premises connected to the community water system shall carry the following text in at least 18 point font: PUBLIC HEALTH NOTICE - READ IMMEDIATELY. For a postcard, text message, or telephonic communication, the Agency shall specify the minimum information that the owner or operator must include in such methods of notice. Within 7 days after the owner or operator of the community water system sends the notices to all residents and owners of premises connected to the affected community water system, the owner or operator shall provide the Agency with proof that the notices have been sent.
(Source: P.A. 96-603, eff. 8-24-09.)

(415 ILCS 5/19) (from Ch. 111 1/2, par. 1019)
Sec. 19. Owners or official custodians of public water supplies shall submit such samples of water for analysis and such reports of operation pertaining to the sanitary quality, mineral quality, or adequacy of such supplies as may be requested by the Agency. Such samples and reports shall be submitted within 15 days after demand by the Agency.
(Source: P.A. 76-2429.)



Title IV-A - Water Pollution Control and Public Water Supplies

(415 ILCS 5/Tit. IV-A heading)

(415 ILCS 5/19.1) (from Ch. 111 1/2, par. 1019.1)
Sec. 19.1. Legislative findings. The General Assembly finds:
(a) that local government units require assistance in

financing the construction of water treatment works and projects in order to comply with the State's program of environmental protection and federally mandated requirements;

(b) that the federal Water Quality Act of 1987

provides an important source of grant awards to the State for providing assistance to local government units through the Water Pollution Control Loan Program;

(c) that local government units and privately owned

community water supplies require assistance in financing the construction of their public water supplies to comply with State and federal drinking water laws and regulations;

(d) that the federal Safe Drinking Water Act

("SDWA"), P.L. 93-523, as now or hereafter amended, provides an important source of capitalization grant awards to the State to provide assistance to local government units and privately owned community water supplies through the Public Water Supply Loan Program;

(e) that violations of State and federal drinking

water standards threaten the public interest, safety, and welfare, which demands that the Illinois Environmental Protection Agency expeditiously adopt emergency rules to administer the Public Water Supply Loan Program;

(f) that the General Assembly agrees with the

conclusions and recommendations of the "Report to the Illinois General Assembly on the Issue of Expanding Public Water Supply Loan Eligibility to Privately Owned Community Water Supplies", dated August 1998, including the stated access to the Public Water Supply Loan Program by the privately owned public water supplies so that the long term integrity and viability of the corpus of the Fund will be assured;

(g) that the American Recovery and Reinvestment Act

of 2009 provides a source of capitalization grant awards to the State to provide loans and additional subsidization, including, but not limited to, forgiveness of principal, negative interest loans, and grants, to local government units through the Water Pollution Control Loan Program and to local government units and privately owned community water supplies through the Public Water Supply Loan Program;

(h) that expanding eligibility to include publicly

owned municipal storm water projects eligible for financing as treatment works, as defined under Section 212 of the Federal Water Pollution Control Act, will provide the Agency with the statutory authority to use moneys in the Water Pollution Control Loan Program to provide financial assistance for eligible projects, including those that encourage green infrastructure, that manage and treat storm water, and that maintain and restore natural hydrology by infiltrating, evapotranspiring, and capturing and using storm water;

(i) that in planning projects for which financing

will be sought from the Water Pollution Control Loan Program, municipalities may benefit from efforts to consider a project's lifetime costs; the availability of long-term funding for the construction, operation, maintenance, and replacement of the project; the resilience of the project to the effects of climate change; the project's ability to increase water efficiency; the capacity of the project to restore natural hydrology or to preserve or restore landscape features; the cost-effectiveness of the project; and the overall environmental innovativeness of the project; and

(j) that projects implementing a management program

established under Section 319 of the Federal Water Pollution Control Act may benefit from the creation of a linked deposit program that would make loans available at or below market interest rates through private lenders.

(Source: P.A. 98-782, eff. 7-23-14.)

(415 ILCS 5/19.2) (from Ch. 111 1/2, par. 1019.2)
Sec. 19.2. As used in this Title, unless the context clearly requires otherwise:
(a) "Agency" means the Illinois Environmental Protection Agency.
(b) "Fund" means the Water Revolving Fund created pursuant to this Title, consisting of the Water Pollution Control Loan Program, the Public Water Supply Loan Program, and the Loan Support Program.
(c) "Loan" means a loan made from the Water Pollution Control Loan Program or the Public Water Supply Loan Program to an eligible applicant as a result of a contractual agreement between the Agency and such applicant.
(d) "Construction" means any one or more of the following which is undertaken for a public purpose: preliminary planning to determine the feasibility of the treatment works or public water supply, engineering, architectural, legal, fiscal or economic investigations or studies, surveys, designs, plans, working drawings, specifications, procedures or other necessary actions, erection, building, acquisition, alteration, remodeling, improvement or extension of treatment works or public water supplies, or the inspection or supervision of any of the foregoing items. "Construction" also includes implementation of source water quality protection measures and establishment and implementation of wellhead protection programs in accordance with Section 1452(k)(1) of the federal Safe Drinking Water Act.
(e) "Intended use plan" means a plan which includes a description of the short and long term goals and objectives of the Water Pollution Control Loan Program and the Public Water Supply Loan Program, project categories, discharge requirements, terms of financial assistance and the loan applicants to be served.
(f) "Treatment works" means treatment works, as defined in Section 212 of the Federal Water Pollution Control Act, including, but not limited to, the following: any devices and systems owned by a local government unit and used in the storage, treatment, recycling, and reclamation of sewerage or industrial wastes of a liquid nature, including intercepting sewers, outfall sewers, sewage collection systems, pumping power and other equipment, and appurtenances; extensions, improvements, remodeling, additions, and alterations thereof; elements essential to provide a reliable recycled supply, such as standby treatment units and clear well facilities; any works, including site acquisition of the land that will be an integral part of the treatment process for wastewater facilities; and any other method or system for preventing, abating, reducing, storing, treating, separating, or disposing of municipal waste, including storm water runoff, or industrial waste, including waste in combined storm water and sanitary sewer systems as those terms are defined in the Federal Water Pollution Control Act.
(g) "Local government unit" means a county, municipality, township, municipal or county sewerage or utility authority, sanitary district, public water district, improvement authority or any other political subdivision whose primary purpose is to construct, operate and maintain wastewater treatment facilities, including storm water treatment systems, or public water supply facilities or both.
(h) "Privately owned community water supply" means:
(1) an investor-owned water utility, if under

Illinois Commerce Commission regulation and operating as a separate and distinct water utility;

(2) a not-for-profit water corporation, if operating

specifically as a water utility; and

(3) a mutually owned or cooperatively owned community

water system, if operating as a separate water utility.

(Source: P.A. 98-782, eff. 7-23-14.)

(415 ILCS 5/19.3) (from Ch. 111 1/2, par. 1019.3)
Sec. 19.3. Water Revolving Fund.
(a) There is hereby created within the State Treasury a Water Revolving Fund, consisting of 3 interest-bearing special programs to be known as the Water Pollution Control Loan Program, the Public Water Supply Loan Program, and the Loan Support Program, which shall be used and administered by the Agency.
(b) The Water Pollution Control Loan Program shall be used and administered by the Agency to provide assistance for the following purposes:
(1) to accept and retain funds from grant awards,

appropriations, transfers, and payments of interest and principal;

(2) to make direct loans at or below market interest

rates and to provide additional subsidization, including, but not limited to, forgiveness of principal, negative interest rates, and grants, to any eligible local government unit to finance the construction of treatments works, including storm water treatment systems that are treatment works, and projects that fulfill federal State Revolving Fund grant requirements for a green project reserve;

(2.5) with respect to funds provided under the

American Recovery and Reinvestment Act of 2009:

(A) to make direct loans at or below market

interest rates to any eligible local government unit and to provide additional subsidization to any eligible local government unit, including, but not limited to, forgiveness of principal, negative interest rates, and grants;

(B) to make direct loans at or below market

interest rates to any eligible local government unit to buy or refinance debt obligations for treatment works incurred on or after October 1, 2008; and

(C) to provide additional subsidization,

including, but not limited to, forgiveness of principal, negative interest rates, and grants for treatment works incurred on or after October 1, 2008;

(3) to make direct loans at or below market interest

rates and to provide additional subsidization, including, but not limited to, forgiveness of principal, negative interest rates, and grants, to any eligible local government unit to buy or refinance debt obligations for costs incurred after March 7, 1985, for the construction of treatment works, including storm water treatment systems that are treatment works, and projects that fulfill federal State Revolving Fund grant requirements for a green project reserve;

(3.5) to make loans, including, but not limited to,

loans through a linked deposit program, at or below market interest rates for the implementation of a management program established under Section 319 of the Federal Water Pollution Control Act, as amended;

(4) to guarantee or purchase insurance for local

obligations where such action would improve credit market access or reduce interest rates;

(5) as a source of revenue or security for the

payment of principal and interest on revenue or general obligation bonds issued by the State or any political subdivision or instrumentality thereof, if the proceeds of such bonds will be deposited in the Fund;

(6) to finance the reasonable costs incurred by the

Agency in the administration of the Fund;

(7) to transfer funds to the Public Water Supply Loan

Program; and

(8) notwithstanding any other provision of this

subsection (b), to provide, in accordance with rules adopted under this Title, any other financial assistance that may be provided under Section 603 of the Federal Water Pollution Control Act for any other projects or activities eligible for assistance under that Section or federal rules adopted to implement that Section.

(c) The Loan Support Program shall be used and administered by the Agency for the following purposes:
(1) to accept and retain funds from grant awards and

appropriations;

(2) to finance the reasonable costs incurred by the

Agency in the administration of the Fund, including activities under Title III of this Act, including the administration of the State construction grant program;

(3) to transfer funds to the Water Pollution Control

Loan Program and the Public Water Supply Loan Program;

(4) to accept and retain a portion of the loan

repayments;

(5) to finance the development of the low interest

loan programs for water pollution control and public water supply projects;

(6) to finance the reasonable costs incurred by the

Agency to provide technical assistance for public water supplies; and

(7) to finance the reasonable costs incurred by the

Agency for public water system supervision programs, to administer or provide for technical assistance through source water protection programs, to develop and implement a capacity development strategy, to delineate and assess source water protection areas, and for an operator certification program in accordance with Section 1452 of the federal Safe Drinking Water Act.

(d) The Public Water Supply Loan Program shall be used and administered by the Agency to provide assistance to local government units and privately owned community water supplies for public water supplies for the following public purposes:
(1) to accept and retain funds from grant awards,

appropriations, transfers, and payments of interest and principal;

(2) to make direct loans at or below market interest

rates and to provide additional subsidization, including, but not limited to, forgiveness of principal, negative interest rates, and grants, to any eligible local government unit or to any eligible privately owned community water supply to finance the construction of water supplies and projects that fulfill federal State Revolving Fund grant requirements for a green project reserve;

(2.5) with respect to funds provided under the

American Recovery and Reinvestment Act of 2009:

(A) to make direct loans at or below market

interest rates to any eligible local government unit or to any eligible privately owned community water supply, and to provide additional subsidization to any eligible local government unit or to any eligible privately owned community water supply, including, but not limited to, forgiveness of principal, negative interest rates, and grants;

(B) to buy or refinance the debt obligation of a

local government unit for costs incurred on or after October 1, 2008; and

(C) to provide additional subsidization,

including, but not limited to, forgiveness of principal, negative interest rates, and grants for a local government unit for costs incurred on or after October 1, 2008;

(3) to make direct loans at or below market interest

rates and to provide additional subsidization, including, but not limited to, forgiveness of principal, negative interest rates, and grants, to any eligible local government unit or to any eligible privately owned community water supply to buy or refinance debt obligations for costs incurred on or after July 17, 1997, for the construction of water supplies and projects that fulfill federal State Revolving Fund requirements for a green project reserve;

(4) to guarantee local obligations where such action

would improve credit market access or reduce interest rates;

(5) as a source of revenue or security for the

payment of principal and interest on revenue or general obligation bonds issued by the State or any political subdivision or instrumentality thereof, if the proceeds of such bonds will be deposited into the Fund;

(6) to transfer funds to the Water Pollution Control

Loan Program; and

(7) notwithstanding any other provision of this

subsection (d), to provide to local government units and privately owned community water supplies any other financial assistance that may be provided under Section 1452 of the federal Safe Drinking Water Act for any expenditures eligible for assistance under that Section or federal rules adopted to implement that Section.

(e) The Agency is designated as the administering agency of the Fund. The Agency shall submit to the Regional Administrator of the United States Environmental Protection Agency an intended use plan which outlines the proposed use of funds available to the State. The Agency shall take all actions necessary to secure to the State the benefits of the federal Water Pollution Control Act and the federal Safe Drinking Water Act, as now or hereafter amended.
(f) The Agency shall have the power to enter into intergovernmental agreements with the federal government or the State, or any instrumentality thereof, for purposes of capitalizing the Water Revolving Fund. Moneys on deposit in the Water Revolving Fund may be used for the creation of reserve funds or pledged funds that secure the obligations of repayment of loans made pursuant to this Section. For the purpose of obtaining capital for deposit into the Water Revolving Fund, the Agency may also enter into agreements with financial institutions and other persons for the purpose of selling loans and developing a secondary market for such loans. The Agency shall have the power to create and establish such reserve funds and accounts as may be necessary or desirable to accomplish its purposes under this subsection and to allocate its available moneys into such funds and accounts. Investment earnings on moneys held in the Water Revolving Fund, including any reserve fund or pledged fund, shall be deposited into the Water Revolving Fund.
(Source: P.A. 98-782, eff. 7-23-14; 99-187, eff. 7-29-15; 99-922, eff. 1-17-17.)

(415 ILCS 5/19.4) (from Ch. 111 1/2, par. 1019.4)
Sec. 19.4. Regulations; priorities.
(a) The Agency shall have the authority to promulgate regulations for the administration of this Title, including, but not limited to, rules setting forth procedures and criteria concerning loan applications and the issuance of loans. For loans to units of local government, the regulations shall include, but need not be limited to, the following elements:
(1) loan application requirements;
(2) determination of credit worthiness of the loan

applicant;

(3) special loan terms, as necessary, for securing

the repayment of the loan;

(4) assurance of payment;
(5) interest rates;
(6) loan support rates;
(7) impact on user charges;
(8) eligibility of proposed construction;
(9) priority of needs;
(10) special loan terms for disadvantaged communities;
(11) maximum limits on annual distributions of funds

to applicants or groups of applicants;

(12) penalties for noncompliance with loan

requirements and conditions, including stop-work orders, termination, and recovery of loan funds; and

(13) indemnification of the State of Illinois and the

Agency by the loan recipient.

(b) The Agency shall have the authority to promulgate regulations to set forth procedures and criteria concerning loan applications for loan recipients other than units of local government. In addition to all of the elements required for units of local government under subsection (a), the regulations shall include, but need not be limited to, the following elements:
(1) types of security required for the loan;
(2) types of collateral, as necessary, that can be

pledged for the loan; and

(3) staged access to fund privately owned community

water supplies.

(c) Rules adopted under this Title shall also include, but shall not be limited to, criteria for prioritizing the issuance of loans under this Title according to applicant need. Priority in making loans from the Public Water Supply Loan Program must first be given to local government units and privately owned community water supplies that need to make capital improvements to protect human health and to achieve compliance with the State and federal primary drinking water standards adopted pursuant to this Act and the federal Safe Drinking Water Act, as now and hereafter amended. Rules for prioritizing loans from the Water Pollution Control Loan Program may include, but shall not be limited to, criteria designed to encourage green infrastructure, water efficiency, environmentally innovative projects, and nutrient pollution removal.
(d) The Agency shall have the authority to promulgate regulations to set forth procedures and criteria concerning loan applications for funds provided under the American Recovery and Reinvestment Act of 2009. In addition, due to time constraints in the American Recovery and Reinvestment Act of 2009, the Agency shall adopt emergency rules as necessary to allow the timely administration of funds provided under the American Recovery and Reinvestment Act of 2009. Emergency rules adopted under this subsection (d) shall be adopted in accordance with Section 5-45 of the Illinois Administrative Procedure Act.
(e) The Agency may adopt rules to create a linked deposit loan program through which loans made pursuant to paragraph (3.5) of subsection (b) of Section 19.3 may be made through private lenders. Rules adopted under this subsection (e) shall include, but shall not be limited to, provisions requiring private lenders, prior to disbursing loan proceeds through the linked deposit loan program, to verify that the loan recipients have been approved by the Agency for financing under paragraph (3.5) of subsection (b) of Section 19.3.
(Source: P.A. 98-782, eff. 7-23-14.)

(415 ILCS 5/19.5) (from Ch. 111 1/2, par. 1019.5)
Sec. 19.5. Loans; repayment.
(a) The Agency shall have the authority to make loans pursuant to the regulations promulgated under Section 19.4.
(b) Loans made from the Fund shall provide for:
(1) a schedule of disbursement of proceeds;
(2) a fixed rate that includes interest and loan

support based upon priority, but the loan support rate shall not exceed one-half of the fixed rate established for each loan;

(3) a schedule of repayment;
(4) initiation of principal repayments within one

year after the project is operational; and

(5) a confession of judgment upon default.
(c) The Agency may amend existing loans to include a loan support rate only if the overall cost to the loan recipient is not increased.
(d) A local government unit shall secure the payment of its obligations to the Fund by a dedicated source of repayment, including revenues derived from the imposition of rates, fees and charges. Other loan applicants shall secure the payment of their obligations by appropriate security and collateral pursuant to regulations promulgated under Section 19.4.
(Source: P.A. 91-36, eff. 6-15-99; 91-52, eff. 6-30-99; 91-501, eff. 8-13-99; 92-16, eff. 6-28-01.)

(415 ILCS 5/19.6) (from Ch. 111 1/2, par. 1019.6)
Sec. 19.6. Delinquent loan repayment.
(a) In the event that a timely payment is not made by a loan recipient according to the loan schedule of repayment, the loan recipient shall notify the Agency in writing within 15 days after the payment due date. The notification shall include a statement of the reasons the payment was not timely tendered, the circumstances under which the late payments will be satisfied, and binding commitments to assure future payments. After receipt of this notification, the Agency shall confirm in writing the acceptability of the plan or take action in accordance with subsection (b) of this Section.
(b) In the event that a loan recipient fails to comply with subsection (a) of this Section, the Agency shall promptly issue a notice of delinquency to the loan recipient, which shall require a written response within 15 days. The notice of delinquency shall require that the loan recipient revise its rates, fees and charges to meet its obligations pursuant to subsection (d) of Section 19.5 or take other specified actions as may be appropriate to remedy the delinquency and to assure future payments.
(c) In the event that the loan recipient fails to timely or adequately respond to a notice of delinquency, or fails to meet its obligations made pursuant to subsections (a) and (b) of this Section, the Agency shall pursue the collection of the amounts past due, the outstanding loan balance and the costs thereby incurred, either pursuant to the Illinois State Collection Act of 1986 or by any other reasonable means as may be provided by law, including the taking of title by foreclosure or otherwise to any project or other property pledged, mortgaged, encumbered, or otherwise available as security or collateral.
(Source: P.A. 91-36, eff. 6-15-99; 91-52, eff. 6-30-99; 91-501, eff. 8-13-99; 92-16, eff. 6-28-01.)

(415 ILCS 5/19.7) (from Ch. 111 1/2, par. 1019.7)
Sec. 19.7. (Repealed).
(Source: P.A. 90-372, eff. 7-1-98. Repealed internally, eff. 7-1-98.)

(415 ILCS 5/19.8) (from Ch. 111 1/2, par. 1019.8)
Sec. 19.8. Advisory committees. The Director of the Agency shall appoint committees to advise the Agency concerning the financial structure of the Programs. The committees shall consist of representatives from appropriate State agencies, the financial community, engineering societies and other interested parties. The committees shall meet periodically and members shall be reimbursed for their ordinary and necessary expenses incurred in the performance of their committee duties.
(Source: P.A. 90-121, eff. 7-17-97; 91-36, eff. 6-15-99; 91-52, eff. 6-30-99; 91-501, eff. 8-13-99.)

(415 ILCS 5/19.9) (from Ch. 111 1/2, par. 1019.9)
Sec. 19.9. This Title shall be liberally construed so as to effect its purpose.
(Source: P.A. 91-52, eff. 6-30-99.)

(415 ILCS 5/19.10)
Sec. 19.10. Re-enactment of Title IV-A; findings; purpose; validation.
(a) The General Assembly finds and declares that:
(1) Title IV-A (consisting of Sections 19.1 through

19.9) was first added to the Environmental Protection Act by Article III of Public Act 85-1135, effective September 1, 1988. In its original form, Title IV-A created the Water Pollution Control Revolving Fund and authorized the Illinois Environmental Protection Agency to establish a program for providing units of local government with low-cost loans to be used to construct wastewater treatment works. The loans are paid from the Revolving Fund, which consists primarily of a combination of federal grant money, State matching money, and money that has been repaid on past loans.

(2) In 1995, Title IV-A was amended by Public Act

89-27, effective January 1, 1997, which created the Loan Support Program and made other changes. The Loan Support Program provides financing for certain administrative costs of the Agency. It specifically includes the costs of developing a loan program for public water supply projects.

(3) Title IV-A was amended by Public Act 90-121,

effective July 17, 1997, which changed the name of the Water Pollution Control Revolving Fund to the Water Revolving Fund and created the Public Water Supply Loan Program. Under this program, the Agency is authorized to make low-interest loans to units of local government for the construction of public water supply facilities.

(4) Title IV-A has also been amended by Public Act

86-671, effective September 1, 1989; P.A. 86-820, effective September 7, 1989; and P.A. 90-372, effective July 1, 1998.

(5) Article III, Section 6, of Public Act 85-1135

amended the Build Illinois Bond Act. Among other changes to that Act, P.A. 85-1135 authorized the deposit of up to $70,000,000 into the Water Pollution Control Revolving Fund to be used for the Title IV-A loan program.

(6) Article III of Public Act 85-1135 also added

Section 5.237 to the State Finance Act. This Section added the Water Pollution Control Revolving Fund to the list of special funds in the State Treasury. The Section was renumbered as Section 5.238 by a revisory bill, Public Act 85-1440, effective February 1, 1989. Although the name of the Fund was changed by Public Act 90-121, that Act did not make the corresponding change in Section 5.238.

(7) Over the 10 years that it has administered Title

IV-A programs, the Agency has entered into loan agreements with hundreds of units of local government and provided hundreds of millions of dollars of financial assistance for water pollution control projects. There are currently many active Title IV-A loans in the disbursement phase and many more that are in the process of being repaid. The Agency continues to receive many new applications each year.

(8) Public Act 85-1135, which created Title IV-A,

also contained provisions relating to tax reform and State bonds.

(9) On August 26, 1998, the Cook County Circuit Court

entered an order in the case of Oak Park Arms Associates v. Whitley (No. 92 L 51045), in which it found that Public Act 85-1135 violates the single subject clause of the Illinois Constitution (Article IV, Section 8(d)). As of the time this amendatory Act of 1999 was prepared, the order declaring P.A. 85-1135 invalid has been vacated but the case is subject to appeal.

(10) The projects funded under Title IV-A affect the

vital areas of wastewater and sewage disposal and drinking water supply and are important for the continued health, safety, and welfare of the people of this State.

(b) It is the purpose of this amendatory Act of 1999 (Public Act 91-52) to prevent or minimize any disruption to the programs administered under Title IV-A that may result from challenges to the constitutional validity of Public Act 85-1135.
(c) This amendatory Act of 1999 (P.A. 91-52) re-enacts Title IV-A of the Environmental Protection Act as it has been amended. This re-enactment is intended to ensure the continuation of the programs administered under that Title and, if necessary, to recreate them. The material in Sections 19.1 through 19.9 is shown as existing text (i.e., without underscoring) because, as of the time this amendatory Act of 1999 was prepared, the order declaring P.A. 85-1135 invalid has been vacated. Section 19.7 has been omitted because it was repealed by Public Act 90-372, effective July 1, 1998.
Section 4.1 is added to the Build Illinois Bond Act to re-authorize the deposit of funds into the Water Pollution Control Revolving Fund.
Section 5.238 of the State Finance Act is both re-enacted and amended to reflect the current name of the Water Revolving Fund.
(d) The re-enactment of Title IV-A of the Environmental Protection Act by this amendatory Act of 1999 (P.A. 91-52) is intended to remove any question as to the validity or content of Title IV-A; it is not intended to supersede any other Public Act that amends the text of a Section as set forth in this amendatory Act. This re-enactment is not intended, and shall not be construed, to imply that Public Act 85-1135 is invalid or to limit or impair any legal argument concerning (1) whether the Agency has express or implied authority to administer loan programs in the absence of Title IV-A, or (2) whether the provisions of Title IV-A were substantially re-enacted by P.A. 89-27 or 90-121.
(e) All otherwise lawful actions taken before June 30, 1999 (the effective date of P.A. 91-52) by any employee, officer, agency, or unit of State or local government or by any other person or entity, acting in reliance on or pursuant to Title IV-A of the Environmental Protection Act, as set forth in Public Act 85-1135 or as subsequently amended, are hereby validated.
(f) All otherwise lawful obligations arising out of loan agreements entered into before June 30, 1999 (the effective date of P.A. 91-52) by the State or by any employee, officer, agency, or unit of State or local government, acting in reliance on or pursuant to Title IV-A of the Environmental Protection Act, as set forth in Public Act 85-1135 or as subsequently amended, are hereby validated and affirmed.
(g) All otherwise lawful deposits into the Water Pollution Control Revolving Fund made before June 30, 1999 (the effective date of P.A. 91-52) in accordance with Section 4 of the Build Illinois Bond Act, as set forth in Public Act 85-1135 or as subsequently amended, and the use of those deposits for the purposes of Title IV-A of the Environmental Protection Act, are hereby validated.
(h) This amendatory Act of 1999 (P.A. 91-52) applies, without limitation, to actions pending on or after the effective date of this amendatory Act.
(Source: P.A. 91-52, eff. 6-30-99; 92-574, eff. 6-26-02.)



Title V - Land Pollution and Refuse Disposal

(415 ILCS 5/Tit. V heading)

(415 ILCS 5/20) (from Ch. 111 1/2, par. 1020)
Sec. 20. (a) The General Assembly finds:
(1) that economic and population growth and new

methods of manufacture, packaging, and marketing, without the parallel growth of facilities enabling and ensuring the recycling, reuse and conservation of natural resources and solid waste, have resulted in a rising tide of scrap and waste materials of all kinds;

(2) that excessive quantities of refuse and

inefficient and improper methods of refuse disposal result in scenic blight, cause serious hazards to public health and safety, create public nuisances, divert land from more productive uses, depress the value of nearby property, offend the senses, and otherwise interfere with community life and development;

(3) that the failure to salvage and reuse scrap and

refuse results in the waste and depletion of our natural resources and contributes to the degradation of our environment;

(4) that hazardous waste presents, in addition to the

problems associated with non-hazardous waste, special dangers to health and requires a greater degree of regulation than does non-hazardous waste;

(5) that Subtitle C of the Resource Conservation and

Recovery Act of 1976 (P.L. 94-580), as amended, provides for comprehensive regulation of the treatment, storage, disposal, transportation and generation of hazardous waste;

(6) that it would be inappropriate for the State of

Illinois to adopt a hazardous waste management program that is less stringent than or conflicts with federal law;

(7) that Subtitle C of the Resource Conservation and

Recovery Act of 1976 (P.L. 94-580), as amended, provides that the United States Environmental Protection Agency shall implement the hazardous waste management program authorized therein unless (a) the State is authorized by and under its law to establish and administer its own hazardous waste management program, and (b) pursuant to such federal Act, the Administrator of the United States Environmental Protection Agency finds that the State hazardous waste program is equivalent to the federal program;

(8) that it is in the interest of the people of the

State of Illinois to authorize such a hazardous waste management program and secure federal approval thereof, and thereby to avoid the existence of duplicative, overlapping or conflicting state and federal programs;

(9) that the federal requirements for the securing of

such State hazardous waste management program approval, as set forth in Subtitle C of the Resource Conservation and Recovery Act of 1976 (P.L. 94-580), as amended, and in regulations promulgated by the Administrator of the United States Environmental Protection Agency pursuant thereto are complex and detailed, and the General Assembly cannot conveniently or advantageously set forth in this Act all the requirements of such federal Act or all regulations which may be established thereunder;

(10) that the handling, storage and disposal of

hazardous substances and petroleum pose a danger of exposing citizens, property, natural resources and the environment to substantial risk of harm or degradation, that the Agency is authorized by this Act to use public funds to respond to and correct releases of hazardous substances and petroleum, that by doing such the value of property is enhanced or preserved, that persons should not receive a financial benefit at the expense of public funds when the Agency performs a cleanup, and that establishing environmental reclamation liens on property subject to response or corrective action will help assure that public funds are recompensed;

(11) that Subtitle D of the Resource Conservation and

Recovery Act of 1976 (P.L. 94-580), as amended, provides for comprehensive regulation of the disposal of solid waste;

(12) that it would be inappropriate for the State of

Illinois to adopt a solid waste management program that is less stringent than or conflicts with federal law;

(13) that Subtitle D of the Resource Conservation and

Recovery Act of 1976 (P.L. 94-580), as amended, provides that the United States Environmental Protection Agency shall implement the solid waste management program authorized in that Act unless (i) the State is authorized by and under its law to establish and administer its own solid waste management program, and (ii) pursuant to such federal Act, the Administrator of the United States Environmental Protection Agency finds that the State solid waste program is equivalent to the federal program;

(14) that it is in the interest of the people of the

State of Illinois to authorize such a solid waste management program and secure federal approval of the program, and thereby avoid the existence of duplicative, overlapping or conflicting State and federal programs;

(15) that the federal requirements for the securing

of State solid waste management program approval, as set forth in Subtitle D of the Resource Conservation and Recovery Act of 1976 (P.L. 94-580), as amended, and in regulations promulgated by the Administrator of the United States Environmental Protection Agency under that Act are complex and detailed, and the General Assembly cannot conveniently or advantageously set forth in this Act all the requirements of the federal Act or all regulations which may be established under the federal Act.

(b) It is the purpose of this Title to prevent the pollution or misuse of land, to promote the conservation of natural resources and minimize environmental damage by reducing the difficulty of disposal of wastes and encouraging and effecting the recycling and reuse of waste materials, and upgrading waste collection, treatment, storage, and disposal practices; and to authorize, empower, and direct the Board to adopt such regulations and the Agency to adopt such procedures as will enable the State to secure federal approval of the State hazardous waste and solid waste management programs pursuant to the provisions of subtitles C and D of the Resource Conservation and Recovery Act of 1976 (P.L. 94-580), as amended, and federal regulations pursuant thereto.
(c) It is in the public interest to encourage the recycling and reuse of materials such as paper and paperboard and that the Board and the Agency in their planning and in the adoption, interpretation, and enforcement of regulations and standards shall encourage such recycling and reuse to the extent consistent with federal requirements.
(d) The General Assembly finds:
(1) that an increase in the hazardous waste disposal

fee is necessary to provide increased funding for hazardous waste cleanup activities;

(2) that there are wastes currently being treated,

stored or disposed of on-site which, because of changing federal regulations or other factors, may be disposed of off-site;

(3) that State policy and programs should be

developed to assist local governments and private industry in seeking solutions to hazardous waste management problems;

(4) that there are wastes which may have reduced

environmental threat when disposed of in monofills because they are non-putrescible, homogeneous, do not contain free liquids, or for other reasons;

(5) that both permitted or interim status on-site and

off-site hazardous waste disposal facilities are covered by financial responsibility requirements to assure funding removal or remedial actions;

(6) that the disposal of wastes in monofills

receiving only the same type of waste or compatible materials may facilitate future recovery of materials when it becomes technically feasible;

(7) that for these and other reasons there are

limitations on the amount of hazardous waste treatment and disposal fees on various activities under current law, and that a similar limitation is appropriate for generators disposing in monofills.

(e) The General Assembly finds that:
(1) It is the policy of the State of Illinois, as

expressed in the Environmental Protection Act, the Illinois Solid Waste Management Act, the Solid Waste Planning and Recycling Act and other laws, to collect information about the disposal of waste at landfills and incinerators in Illinois.

(2) Some disposal facilities in Illinois are quickly

using up scarce waste disposal capacity because of the importation of waste from outside the State.

(3) In order to evaluate current waste handling

capacity and future trends in waste handling, the State of Illinois needs to collect information on the quantities of waste being brought into the State for disposal.

(4) By collecting data relating to the movement of

solid waste into Illinois, the State of Illinois will be able to more effectively assign resources to educate persons about, and assure compliance with, Illinois disposal restrictions, and will be able to more effectively plan for future waste management needs.

(Source: P.A. 87-484; 88-496.)

(415 ILCS 5/20.1) (from Ch. 111 1/2, par. 1020.1)
Sec. 20.1. (a) The Agency shall conduct a survey and prepare and publish a list of sites in the State where hazardous waste has been deposited, treated, or stored.
(b) The Agency shall monitor hazardous waste processing, use, handling, storage, and disposal practices in the State, and shall determined existing and expected rates of production of hazardous waste.
(c) The Agency shall compile and make available to the public an annual report identifying the types and quantities of hazardous waste generated, stored, treated or disposed of within this State and containing the other information required to be collected under this Section.
(Source: P.A. 83-906.)

(415 ILCS 5/21) (from Ch. 111 1/2, par. 1021)
Sec. 21. Prohibited acts. No person shall:
(a) Cause or allow the open dumping of any waste.
(b) Abandon, dump, or deposit any waste upon the public highways or other public property, except in a sanitary landfill approved by the Agency pursuant to regulations adopted by the Board.
(c) Abandon any vehicle in violation of the "Abandoned Vehicles Amendment to the Illinois Vehicle Code", as enacted by the 76th General Assembly.
(d) Conduct any waste-storage, waste-treatment, or waste-disposal operation:
(1) without a permit granted by the Agency or in

violation of any conditions imposed by such permit, including periodic reports and full access to adequate records and the inspection of facilities, as may be necessary to assure compliance with this Act and with regulations and standards adopted thereunder; provided, however, that, except for municipal solid waste landfill units that receive waste on or after October 9, 1993, no permit shall be required for (i) any person conducting a waste-storage, waste-treatment, or waste-disposal operation for wastes generated by such person's own activities which are stored, treated, or disposed within the site where such wastes are generated, or (ii) a facility located in a county with a population over 700,000 as of January 1, 2000, operated and located in accordance with Section 22.38 of this Act, and used exclusively for the transfer, storage, or treatment of general construction or demolition debris, provided that the facility was receiving construction or demolition debris on the effective date of this amendatory Act of the 96th General Assembly;

(2) in violation of any regulations or standards

adopted by the Board under this Act; or

(3) which receives waste after August 31, 1988, does

not have a permit issued by the Agency, and is (i) a landfill used exclusively for the disposal of waste generated at the site, (ii) a surface impoundment receiving special waste not listed in an NPDES permit, (iii) a waste pile in which the total volume of waste is greater than 100 cubic yards or the waste is stored for over one year, or (iv) a land treatment facility receiving special waste generated at the site; without giving notice of the operation to the Agency by January 1, 1989, or 30 days after the date on which the operation commences, whichever is later, and every 3 years thereafter. The form for such notification shall be specified by the Agency, and shall be limited to information regarding: the name and address of the location of the operation; the type of operation; the types and amounts of waste stored, treated or disposed of on an annual basis; the remaining capacity of the operation; and the remaining expected life of the operation.

Item (3) of this subsection (d) shall not apply to any person engaged in agricultural activity who is disposing of a substance that constitutes solid waste, if the substance was acquired for use by that person on his own property, and the substance is disposed of on his own property in accordance with regulations or standards adopted by the Board.
This subsection (d) shall not apply to hazardous waste.
(e) Dispose, treat, store or abandon any waste, or transport any waste into this State for disposal, treatment, storage or abandonment, except at a site or facility which meets the requirements of this Act and of regulations and standards thereunder.
(f) Conduct any hazardous waste-storage, hazardous waste-treatment or hazardous waste-disposal operation:
(1) without a RCRA permit for the site issued by the

Agency under subsection (d) of Section 39 of this Act, or in violation of any condition imposed by such permit, including periodic reports and full access to adequate records and the inspection of facilities, as may be necessary to assure compliance with this Act and with regulations and standards adopted thereunder; or

(2) in violation of any regulations or standards

adopted by the Board under this Act; or

(3) in violation of any RCRA permit filing

requirement established under standards adopted by the Board under this Act; or

(4) in violation of any order adopted by the Board

under this Act.

Notwithstanding the above, no RCRA permit shall be required under this subsection or subsection (d) of Section 39 of this Act for any person engaged in agricultural activity who is disposing of a substance which has been identified as a hazardous waste, and which has been designated by Board regulations as being subject to this exception, if the substance was acquired for use by that person on his own property and the substance is disposed of on his own property in accordance with regulations or standards adopted by the Board.
(g) Conduct any hazardous waste-transportation operation:
(1) without registering with and obtaining a special

waste hauling permit from the Agency in accordance with the regulations adopted by the Board under this Act; or

(2) in violation of any regulations or standards

adopted by the Board under this Act.

(h) Conduct any hazardous waste-recycling or hazardous waste-reclamation or hazardous waste-reuse operation in violation of any regulations, standards or permit requirements adopted by the Board under this Act.
(i) Conduct any process or engage in any act which produces hazardous waste in violation of any regulations or standards adopted by the Board under subsections (a) and (c) of Section 22.4 of this Act.
(j) Conduct any special waste transportation operation in violation of any regulations, standards or permit requirements adopted by the Board under this Act. However, sludge from a water or sewage treatment plant owned and operated by a unit of local government which (1) is subject to a sludge management plan approved by the Agency or a permit granted by the Agency, and (2) has been tested and determined not to be a hazardous waste as required by applicable State and federal laws and regulations, may be transported in this State without a special waste hauling permit, and the preparation and carrying of a manifest shall not be required for such sludge under the rules of the Pollution Control Board. The unit of local government which operates the treatment plant producing such sludge shall file an annual report with the Agency identifying the volume of such sludge transported during the reporting period, the hauler of the sludge, and the disposal sites to which it was transported. This subsection (j) shall not apply to hazardous waste.
(k) Fail or refuse to pay any fee imposed under this Act.
(l) Locate a hazardous waste disposal site above an active or inactive shaft or tunneled mine or within 2 miles of an active fault in the earth's crust. In counties of population less than 225,000 no hazardous waste disposal site shall be located (1) within 1 1/2 miles of the corporate limits as defined on June 30, 1978, of any municipality without the approval of the governing body of the municipality in an official action; or (2) within 1000 feet of an existing private well or the existing source of a public water supply measured from the boundary of the actual active permitted site and excluding existing private wells on the property of the permit applicant. The provisions of this subsection do not apply to publicly-owned sewage works or the disposal or utilization of sludge from publicly-owned sewage works.
(m) Transfer interest in any land which has been used as a hazardous waste disposal site without written notification to the Agency of the transfer and to the transferee of the conditions imposed by the Agency upon its use under subsection (g) of Section 39.
(n) Use any land which has been used as a hazardous waste disposal site except in compliance with conditions imposed by the Agency under subsection (g) of Section 39.
(o) Conduct a sanitary landfill operation which is required to have a permit under subsection (d) of this Section, in a manner which results in any of the following conditions:
(1) refuse in standing or flowing waters;
(2) leachate flows entering waters of the State;
(3) leachate flows exiting the landfill confines (as

determined by the boundaries established for the landfill by a permit issued by the Agency);

(4) open burning of refuse in violation of Section 9

of this Act;

(5) uncovered refuse remaining from any previous

operating day or at the conclusion of any operating day, unless authorized by permit;

(6) failure to provide final cover within time limits

established by Board regulations;

(7) acceptance of wastes without necessary permits;
(8) scavenging as defined by Board regulations;
(9) deposition of refuse in any unpermitted portion

of the landfill;

(10) acceptance of a special waste without a required

manifest;

(11) failure to submit reports required by permits or

Board regulations;

(12) failure to collect and contain litter from the

site by the end of each operating day;

(13) failure to submit any cost estimate for the site

or any performance bond or other security for the site as required by this Act or Board rules.

The prohibitions specified in this subsection (o) shall be enforceable by the Agency either by administrative citation under Section 31.1 of this Act or as otherwise provided by this Act. The specific prohibitions in this subsection do not limit the power of the Board to establish regulations or standards applicable to sanitary landfills.
(p) In violation of subdivision (a) of this Section, cause or allow the open dumping of any waste in a manner which results in any of the following occurrences at the dump site:
(1) litter;
(2) scavenging;
(3) open burning;
(4) deposition of waste in standing or flowing waters;
(5) proliferation of disease vectors;
(6) standing or flowing liquid discharge from the

dump site;

(7) deposition of:
(i) general construction or demolition debris as

defined in Section 3.160(a) of this Act; or

(ii) clean construction or demolition debris as

defined in Section 3.160(b) of this Act.

The prohibitions specified in this subsection (p) shall be enforceable by the Agency either by administrative citation under Section 31.1 of this Act or as otherwise provided by this Act. The specific prohibitions in this subsection do not limit the power of the Board to establish regulations or standards applicable to open dumping.
(q) Conduct a landscape waste composting operation without an Agency permit, provided, however, that no permit shall be required for any person:
(1) conducting a landscape waste composting operation

for landscape wastes generated by such person's own activities which are stored, treated, or disposed of within the site where such wastes are generated; or

(1.5) conducting a landscape waste composting

operation that (i) has no more than 25 cubic yards of landscape waste, composting additives, composting material, or end-product compost on-site at any one time and (ii) is not engaging in commercial activity; or

(2) applying landscape waste or composted landscape

waste at agronomic rates; or

(2.5) operating a landscape waste composting facility

at a site having 10 or more occupied non-farm residences within 1/2 mile of its boundaries, if the facility meets all of the following criteria:

(A) the composting facility is operated by the

farmer on property on which the composting material is utilized, and the composting facility constitutes no more than 2% of the site's total acreage;

(A-5) any composting additives that the

composting facility accepts and uses at the facility are necessary to provide proper conditions for composting and do not exceed 10% of the total composting material at the facility at any one time;

(B) the property on which the composting facility

is located, and any associated property on which the compost is used, is principally and diligently devoted to the production of agricultural crops and is not owned, leased, or otherwise controlled by any waste hauler or generator of nonagricultural compost materials, and the operator of the composting facility is not an employee, partner, shareholder, or in any way connected with or controlled by any such waste hauler or generator;

(C) all compost generated by the composting

facility is applied at agronomic rates and used as mulch, fertilizer, or soil conditioner on land actually farmed by the person operating the composting facility, and the finished compost is not stored at the composting site for a period longer than 18 months prior to its application as mulch, fertilizer, or soil conditioner;

(D) no fee is charged for the acceptance of

materials to be composted at the facility; and

(E) the owner or operator, by January 1, 2014 (or

the January 1 following commencement of operation, whichever is later) and January 1 of each year thereafter, registers the site with the Agency, (ii) reports to the Agency on the volume of composting material received and used at the site; (iii) certifies to the Agency that the site complies with the requirements set forth in subparagraphs (A), (A-5), (B), (C), and (D) of this paragraph (2.5); and (iv) certifies to the Agency that all composting material was placed more than 200 feet from the nearest potable water supply well, was placed outside the boundary of the 10-year floodplain or on a part of the site that is floodproofed, was placed at least 1/4 mile from the nearest residence (other than a residence located on the same property as the facility) or a lesser distance from the nearest residence (other than a residence located on the same property as the facility) if the municipality in which the facility is located has by ordinance approved a lesser distance than 1/4 mile, and was placed more than 5 feet above the water table; any ordinance approving a residential setback of less than 1/4 mile that is used to meet the requirements of this subparagraph (E) of paragraph (2.5) of this subsection must specifically reference this paragraph; or

(3) operating a landscape waste composting facility

on a farm, if the facility meets all of the following criteria:

(A) the composting facility is operated by the

farmer on property on which the composting material is utilized, and the composting facility constitutes no more than 2% of the property's total acreage, except that the Board may allow a higher percentage for individual sites where the owner or operator has demonstrated to the Board that the site's soil characteristics or crop needs require a higher rate;

(A-1) the composting facility accepts from other

agricultural operations for composting with landscape waste no materials other than uncontaminated and source-separated (i) crop residue and other agricultural plant residue generated from the production and harvesting of crops and other customary farm practices, including, but not limited to, stalks, leaves, seed pods, husks, bagasse, and roots and (ii) plant-derived animal bedding, such as straw or sawdust, that is free of manure and was not made from painted or treated wood;

(A-2) any composting additives that the

composting facility accepts and uses at the facility are necessary to provide proper conditions for composting and do not exceed 10% of the total composting material at the facility at any one time;

(B) the property on which the composting facility

is located, and any associated property on which the compost is used, is principally and diligently devoted to the production of agricultural crops and is not owned, leased or otherwise controlled by any waste hauler or generator of nonagricultural compost materials, and the operator of the composting facility is not an employee, partner, shareholder, or in any way connected with or controlled by any such waste hauler or generator;

(C) all compost generated by the composting

facility is applied at agronomic rates and used as mulch, fertilizer or soil conditioner on land actually farmed by the person operating the composting facility, and the finished compost is not stored at the composting site for a period longer than 18 months prior to its application as mulch, fertilizer, or soil conditioner;

(D) the owner or operator, by January 1 of each

year, (i) registers the site with the Agency, (ii) reports to the Agency on the volume of composting material received and used at the site, (iii) certifies to the Agency that the site complies with the requirements set forth in subparagraphs (A), (A-1), (A-2), (B), and (C) of this paragraph (q)(3), and (iv) certifies to the Agency that all composting material:

(I) was placed more than 200 feet from the

nearest potable water supply well;

(II) was placed outside the boundary of the

10-year floodplain or on a part of the site that is floodproofed;

(III) was placed either (aa) at least 1/4

mile from the nearest residence (other than a residence located on the same property as the facility) and there are not more than 10 occupied non-farm residences within 1/2 mile of the boundaries of the site on the date of application or (bb) a lesser distance from the nearest residence (other than a residence located on the same property as the facility) provided that the municipality or county in which the facility is located has by ordinance approved a lesser distance than 1/4 mile and there are not more than 10 occupied non-farm residences within 1/2 mile of the boundaries of the site on the date of application; and

(IV) was placed more than 5 feet above the

water table.

Any ordinance approving a residential setback of

less than 1/4 mile that is used to meet the requirements of this subparagraph (D) must specifically reference this subparagraph.

For the purposes of this subsection (q), "agronomic rates" means the application of not more than 20 tons per acre per year, except that the Board may allow a higher rate for individual sites where the owner or operator has demonstrated to the Board that the site's soil characteristics or crop needs require a higher rate.
(r) Cause or allow the storage or disposal of coal combustion waste unless:
(1) such waste is stored or disposed of at a site or

facility for which a permit has been obtained or is not otherwise required under subsection (d) of this Section; or

(2) such waste is stored or disposed of as a part of

the design and reclamation of a site or facility which is an abandoned mine site in accordance with the Abandoned Mined Lands and Water Reclamation Act; or

(3) such waste is stored or disposed of at a site or

facility which is operating under NPDES and Subtitle D permits issued by the Agency pursuant to regulations adopted by the Board for mine-related water pollution and permits issued pursuant to the Federal Surface Mining Control and Reclamation Act of 1977 (P.L. 95-87) or the rules and regulations thereunder or any law or rule or regulation adopted by the State of Illinois pursuant thereto, and the owner or operator of the facility agrees to accept the waste; and either

(i) such waste is stored or disposed of in

accordance with requirements applicable to refuse disposal under regulations adopted by the Board for mine-related water pollution and pursuant to NPDES and Subtitle D permits issued by the Agency under such regulations; or

(ii) the owner or operator of the facility

demonstrates all of the following to the Agency, and the facility is operated in accordance with the demonstration as approved by the Agency: (1) the disposal area will be covered in a manner that will support continuous vegetation, (2) the facility will be adequately protected from wind and water erosion, (3) the pH will be maintained so as to prevent excessive leaching of metal ions, and (4) adequate containment or other measures will be provided to protect surface water and groundwater from contamination at levels prohibited by this Act, the Illinois Groundwater Protection Act, or regulations adopted pursuant thereto.

Notwithstanding any other provision of this Title, the disposal of coal combustion waste pursuant to item (2) or (3) of this subdivision (r) shall be exempt from the other provisions of this Title V, and notwithstanding the provisions of Title X of this Act, the Agency is authorized to grant experimental permits which include provision for the disposal of wastes from the combustion of coal and other materials pursuant to items (2) and (3) of this subdivision (r).
(s) After April 1, 1989, offer for transportation, transport, deliver, receive or accept special waste for which a manifest is required, unless the manifest indicates that the fee required under Section 22.8 of this Act has been paid.
(t) Cause or allow a lateral expansion of a municipal solid waste landfill unit on or after October 9, 1993, without a permit modification, granted by the Agency, that authorizes the lateral expansion.
(u) Conduct any vegetable by-product treatment, storage, disposal or transportation operation in violation of any regulation, standards or permit requirements adopted by the Board under this Act. However, no permit shall be required under this Title V for the land application of vegetable by-products conducted pursuant to Agency permit issued under Title III of this Act to the generator of the vegetable by-products. In addition, vegetable by-products may be transported in this State without a special waste hauling permit, and without the preparation and carrying of a manifest.
(v) (Blank).
(w) Conduct any generation, transportation, or recycling of construction or demolition debris, clean or general, or uncontaminated soil generated during construction, remodeling, repair, and demolition of utilities, structures, and roads that is not commingled with any waste, without the maintenance of documentation identifying the hauler, generator, place of origin of the debris or soil, the weight or volume of the debris or soil, and the location, owner, and operator of the facility where the debris or soil was transferred, disposed, recycled, or treated. This documentation must be maintained by the generator, transporter, or recycler for 3 years. This subsection (w) shall not apply to (1) a permitted pollution control facility that transfers or accepts construction or demolition debris, clean or general, or uncontaminated soil for final disposal, recycling, or treatment, (2) a public utility (as that term is defined in the Public Utilities Act) or a municipal utility, (3) the Illinois Department of Transportation, or (4) a municipality or a county highway department, with the exception of any municipality or county highway department located within a county having a population of over 3,000,000 inhabitants or located in a county that is contiguous to a county having a population of over 3,000,000 inhabitants; but it shall apply to an entity that contracts with a public utility, a municipal utility, the Illinois Department of Transportation, or a municipality or a county highway department. The terms "generation" and "recycling" as used in this subsection do not apply to clean construction or demolition debris when (i) used as fill material below grade outside of a setback zone if covered by sufficient uncontaminated soil to support vegetation within 30 days of the completion of filling or if covered by a road or structure, (ii) solely broken concrete without protruding metal bars is used for erosion control, or (iii) milled asphalt or crushed concrete is used as aggregate in construction of the shoulder of a roadway. The terms "generation" and "recycling", as used in this subsection, do not apply to uncontaminated soil that is not commingled with any waste when (i) used as fill material below grade or contoured to grade, or (ii) used at the site of generation.
(Source: P.A. 100-103, eff. 8-11-17.)

(415 ILCS 5/21.1) (from Ch. 111 1/2, par. 1021.1)
Sec. 21.1. (a) Except as provided in subsection (a.5), no person other than the State of Illinois, its agencies and institutions, or a unit of local government shall own or operate a MSWLF unit or other waste disposal operation on or after March 1, 1985, which requires a permit under subsection (d) of Section 21 of this Act, unless such person has posted with the Agency a performance bond or other security for the purpose of insuring closure of the site and post-closure care in accordance with this Act and regulations adopted thereunder.
(a.5) On and after the effective date established by the United States Environmental Protection Agency for MSWLF units to provide financial assurance under Subtitle D of the Resource Conservation and Recovery Act, no person, other than the State of Illinois, its agencies and institutions, shall own or operate a MSWLF unit that requires a permit under subsection (d) of Section 21 of this Act, unless that person has posted with the Agency a performance bond or other security for the purposes of:
(1) insuring closure of the site and post-closure

care in accordance with this Act and its rules; and

(2) insuring completion of a corrective action remedy

when required by Board rules adopted under Section 22.40 of this Act or when required by Section 22.41 of this Act.

The performance bond or other security requirement set forth in this Section may be fulfilled by closure or post-closure insurance, or both, issued by an insurer licensed to transact the business of insurance by the Department of Insurance or at a minimum the insurer must be licensed to transact the business of insurance or approved to provide insurance as an excess or surplus lines insurer by the insurance department in one or more states.
(b) On or before January 1, 1985, the Board shall adopt regulations to promote the purposes of this Section. Without limiting the generality of this authority, such regulations may, among other things, prescribe the type and amount of the performance bonds or other securities required under subsections (a) and (a.5) of this Section, and the conditions under which the State is entitled to collect monies from such performance bonds or other securities. The bond amount shall be directly related to the design and volume of the site. The cost estimate for the post-closure care of a MSWLF unit shall be calculated using a 30 year post-closure care period or such other period as may be approved by the Agency under Board or federal rules. On and after the effective date established by the United States Environmental Protection Agency for MSWLF units to provide financial assurance under Subtitle D of the Resource Conservation and Recovery Act, closure, post-closure care, and corrective action cost estimates for MSWLF units shall be in current dollars.
(c) There is hereby created within the State Treasury a special fund to be known as the "Landfill Closure and Post-Closure Fund". Any monies forfeited to the State of Illinois from any performance bond or other security required under this Section shall be placed in the "Landfill Closure and Post-Closure Fund" and shall, upon approval by the Governor and the Director, be used by and under the direction of the Agency for the purposes for which such performance bond or other security was issued. The Landfill Closure and Post-Closure Fund is not subject to the provisions of subsection (c) of Section 5 of the State Finance Act.
(d) The Agency is authorized to enter into such contracts and agreements as it may deem necessary to carry out the purposes of this Section. Neither the State, nor the Director, nor any State employee shall be liable for any damages or injuries arising out of or resulting from any action taken under this Section.
(e) The Agency shall have the authority to approve or disapprove any performance bond or other security posted pursuant to subsection (a) or (a.5) of this Section. Any person whose performance bond or other security is disapproved by the Agency may contest the disapproval as a permit denial appeal pursuant to Section 40 of this Act.
(f) The Agency may establish such procedures as it may deem necessary for the purpose of implementing and executing its responsibilities under this Section.
(g) Nothing in this Section shall bar a cause of action by the State for any other penalty or relief provided by this Act or any other law.
(Source: P.A. 97-887, eff. 8-2-12.)

(415 ILCS 5/21.2) (from Ch. 111 1/2, par. 1021.2)
Sec. 21.2. (a) After June 30, 1988, no person may sell or offer for sale at retail in this State any metal beverage container acquired by the seller or retailer after that date which is designed and constructed in such a manner that a part of the container is detachable in opening the container without the aid of a can opener, unless the part comprises substantially all of one of the ends of the metal beverage container.
(b) For purposes of this Section:
(1) "Beverage" means beer or other malt beverages, mineral water, soda water or carbonated soft drinks, in liquid form and intended for human consumption.
(2) "Metal beverage container" means any can or other container which is composed exclusively or predominantly of metal or metallic alloys (except those sold to interstate common carriers for use in passenger service) and which contains or did contain a beverage.
(c) Any person who violates this Section is guilty of a business offense and shall be subject to a fine of $500 for the first such violation. Any person who violates this Section a second or subsequent time shall be guilty of a business offense and shall be subject to a fine of $2,000.
(Source: P.A. 100-51, eff. 1-1-18.)

(415 ILCS 5/21.3) (from Ch. 111 1/2, par. 1021.3)
Sec. 21.3. Environmental reclamation lien.
(a) All costs and damages for which a person is liable to the State of Illinois under Section 22.2, 22.15a, 55.3, or 57.12 shall constitute an environmental reclamation lien in favor of the State of Illinois upon all real property and rights to such property which:
(1) belong to such person; and
(2) are subject to or affected by a removal or

remedial action under Section 22.2 or investigation, preventive action, corrective action, or enforcement action under Section 22.15a, 55.3, or 57.12.

(b) An environmental reclamation lien shall continue until the liability for the costs and damages, or a judgment against the person arising out of such liability, is satisfied.
(c) An environmental reclamation lien shall be effective upon the filing by the Agency of a Notice of Environmental Reclamation Lien with the recorder or the registrar of titles of the county in which the real property lies. The Agency shall not file an environmental reclamation lien, and no such lien shall be valid, unless the Agency has sent notice pursuant to subsection (q) of Section 4, subsection (c) of Section 22.15a, subsection (d) of Section 55.3, or subsection (c) of Section 57.12 of this Act to owners of the real property. Nothing in this Section shall be construed to give the Agency's lien a preference over the rights of any bona fide purchaser or mortgagee or other lienholder (not including the United States when holding an unfiled lien) arising prior to the filing of a notice of environmental reclamation lien in the office of the recorder or registrar of titles of the county in which the property subject to the lien is located. For purposes of this Section, the term "bona fide" shall not include any mortgage of real or personal property or any other credit transaction that results in the mortgagee or the holder of the security acting as trustee for unsecured creditors of the liable person mentioned in the notice of lien who executed such chattel or real property mortgage or the document evidencing such credit transaction. Such lien shall be inferior to the lien of general taxes, special assessments and special taxes heretofore or hereafter levied by any political subdivision of this State.
(d) The environmental reclamation lien shall not exceed the amount of expenditures as itemized on the Affidavit of Expenditures attached to and filed with the Notice of Environmental Reclamation Lien. The Affidavit of Expenditures may be amended if additional costs or damages are incurred.
(e) Upon filing of the Notice of Environmental Reclamation Lien a copy with attachments shall be served upon the owners of the real property. Notice of such service shall be served on all lienholders of record as of the date of filing.
(f) (Blank).
(g) In addition to any other remedy provided by the laws of this State, the Agency may foreclose in the circuit court an environmental reclamation lien on real property for any costs or damages imposed under Section 22.2, 22.15a, 55.3, or 57.12 to the same extent and in the same manner as in the enforcement of other liens. The process, practice and procedure for such foreclosure shall be the same as provided in Article XV of the Code of Civil Procedure. Nothing in this Section shall affect the right of the State of Illinois to bring an action against any person to recover all costs and damages for which such person is liable under Section 22.2, 22.15a, 55.3, or 57.12.
(h) Any liability to the State under Section 22.2, 22.15a, 55.3, or 57.12 shall constitute a debt to the State. Interest on such debt shall begin to accrue at a rate of 12% per annum from the date of the filing of the Notice of Environmental Reclamation Lien under paragraph (c). Accrued interest shall be included as a cost incurred by the State of Illinois under Section 22.2, 22.15a, 55.3, or 57.12.
(i) "Environmental reclamation lien" means a lien established under this Section.
(Source: P.A. 94-272, eff. 7-19-05.)

(415 ILCS 5/21.4) (from Ch. 111 1/2, par. 1021.4)
Sec. 21.4. (a) The Agency is hereby authorized to acquire the fee or any lesser interest, including easements, in real property where necessary or appropriate:
(1) to protect human health or the environment; or
(2) to respond to the release or substantial threat of a release of any hazardous substance or petroleum into the environment; or
(3) as part of a proceeding to foreclose or enforce liens or interests under Section 21.3.
(b) The Agency is authorized to retain for public use or to convey, deed, assign or otherwise transfer all or any portion of the interest in real property acquired pursuant to subsection (a) and may place restrictions upon the use of the property after transfer as are necessary or appropriate:
(1) to protect present or future human health or the environment; or
(2) to respond to the release or substantial threat of a release of any hazardous substance or petroleum into the environment.
(c) Any monies received by the State of Illinois pursuant to paragraph (b) of this Section shall be deposited in the Hazardous Waste Fund.
(Source: P.A. 86-820.)

(415 ILCS 5/21.5) (from Ch. 111 1/2, par. 1021.5)
Sec. 21.5. Toxic packaging reduction.
(a) For the purposes of this Section, the following terms have the meanings ascribed to them in this subsection:
"Distributor" means any person, firm, or corporation

that takes title to goods purchased for resale.

"Package" means a container providing a direct means

of marketing, protecting, or handling a product, and includes a product unit package, an intermediate package, or a shipping container as defined by ASTM D996. "Package" shall also include such unsealed consumer product receptacles as carrying cases, crates, cups, pails, rigid foil and other trays, wrappers and wrapping films, bags, and tubs.

"Packaging component" means any individual assembled

part of a package including, but not limited to, any interior or exterior blocking, bracing, cushioning, weatherproofing, coatings, closure, ink, and labeling; except that coatings shall not include a thin tin layer applied to base steel or sheet steel during manufacturing of the steel or package.

(b) Beginning July 1, 1994, no package or packaging component may be offered for sale or promotional purposes in this State, by its manufacturer or distributor, if the package itself or any packaging component includes any ink, dye, pigment, adhesive, stabilizer, or other additive that contains lead, cadmium, mercury or hexavalent chromium that has been intentionally introduced during manufacturing or distribution.
(c) Beginning July 1, 1994, no product may be offered for sale or for promotional purposes in this State by its manufacturer or distributor in Illinois in a package that includes, in the package itself or in any of its packaging components, any ink, dye, pigment, adhesive, stabilizer, or other additive that contains lead, cadmium, mercury or hexavalent chromium that has been intentionally introduced during manufacturing or distribution.
(d) No package or packaging component, and no product in a package, may be offered for sale or promotional purposes in this State if the sum of the concentration levels of lead, cadmium, mercury, or hexavalent chromium present in the package or packaging component, but not intentionally introduced by the manufacturer or distributor, exceeds the following limits:
(1) 600 parts per million by weight (0.06%) beginning

July 1, 1994.

(2) 250 parts per million by weight (0.025%)

beginning July 1, 1995.

(3) 100 parts per million by weight (0.01%) beginning

July 1, 1996.

(e) The following packages and packaging components are not subject to this Section:
(1) Those packages or packaging components with a

code indicating a date of manufacture before July 1, 1994.

(2) Those packages or packaging components for which

an exemption has been granted by the Agency under subsection (f).

(3) Until July 1, 1998, packages and packaging

components that would not exceed the maximum contaminant levels set forth in subsection (d) of this Section but for the addition of post consumer materials.

(4) Those packages or packaging components used to

contain wine or distilled spirits that have been bottled before July 1, 1994.

(5) Packaging components, including but not limited

to strapping, seals, fasteners, and other industrial packaging components intended to protect, secure, close, unitize or provide pilferage protection for any product destined for commercial use.

(6) Those packages used in transporting, protecting,

safe handling or functioning of radiographic film.

(f) The Agency may grant an exemption from the requirements of this Section for a package or packaging component to which lead, cadmium, mercury, or hexavalent chromium has been added in the manufacturing, forming, printing, or distribution process in order to comply with health or safety requirements of federal law or because there is not a feasible alternative. These exemptions shall be granted, upon application of the manufacturer of the package or packaging component, for a period of 2 years and are renewable for periods of 2 years. If the Agency denies a request for exemption, or fails to take final action on a request within 180 days, the applicant may seek review from the Board in the same manner as in the case of a permit denial. Any other party to the Agency proceeding may seek review in the manner provided in subsection (c) of Section 40.
For the purposes of this subsection, a use for which there is no feasible alternative is one in which the regulated substance is essential to the protection, safe handling, or function of the package's contents.
The Agency may enter into reciprocal agreements with other states that have adopted similar restrictions on toxic packaging and may accept exemptions to those restrictions granted by such states. Prior to taking such action, the Agency shall provide for public notice in the Environmental Register and for a 30-day comment period.
(g) Beginning July 1, 1994, a certificate of compliance stating that a package or packaging component is in compliance with the requirements of this Section shall be furnished by its manufacturer or supplier to its distributor, or shall be maintained by the manufacturer in Illinois if the manufacturer is also the distributor. If compliance is achieved only under the exemption provided in subdivision (e)(2) or (e)(3), the certificate shall state the specific basis upon which the exemption is claimed. The certificate of compliance shall be signed by an authorized official of the manufacturer or supplier. The certificate can be for the entire class, type, or category of packaging or a particular product regulated under this Act, and a certificate need not be provided or maintained for each individual package, packaging component, or packaging for a product. The manufacturer or distributor in Illinois shall retain the certificate of compliance for as long as the package or packaging component is in use. A copy of the certificate of compliance shall be kept on file by the manufacturer or supplier of the package or packaging component. Certificates of compliance, or copies thereof, shall be furnished to the Agency upon its request and to members of the public in accordance with subsection (i).
If the manufacturer or supplier of the package or packaging component reformulates or creates a new package or packaging component, the manufacturer or supplier shall provide an amended or new certificate of compliance for the reformulated or new package or packaging component.
(h) (Blank.)
(i) Any request from a member of the public for any certificate of compliance from the manufacturer or supplier of a package or packaging component shall be:
(1) made in writing and transmitted by registered

mail with a copy provided to the Agency;

(2) specific as to the package or packaging component

information requested; and

(3) responded to by the manufacturer or supplier

within 60 days.

(j) The provisions of this Section shall not apply to any glass or ceramic product used as packaging that is intended to be reusable or refillable, and where the lead and cadmium from the product do not exceed the Toxicity Characteristic Leachability Procedures of leachability of lead and cadmium as set forth by the U.S. Environmental Protection Agency.
(Source: P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/21.6) (from Ch. 111 1/2, par. 1021.6)
Sec. 21.6. Materials disposal ban.
(a) Beginning July 1, 1996, no person may knowingly mix liquid used oil with any municipal waste that is intended for collection and disposal at a landfill.
(b) Beginning July 1, 1996, no owner or operator of a sanitary landfill shall accept for final disposal liquid used oil that is discernible in the course of prudent business operation.
(c) For purposes of this Section, "liquid used oil" does not include used oil filters, rags, absorbent material used to collect spilled oil or other materials incidentally contaminated with used oil, or empty containers which previously contained virgin oil, re-refined oil, or used oil.
(d) The Agency and the Department of Commerce and Economic Opportunity shall investigate the manner in which liquid used oil is currently being utilized and potential prospects for future use.
(Source: P.A. 94-793, eff. 5-19-06.)

(415 ILCS 5/22) (from Ch. 111 1/2, par. 1022)
Sec. 22. In accord with Title VII of this Act, the Board may adopt regulations to promote the purposes of this Title. Without limiting the generality of this authority, such regulations may among other things prescribe the following:
(a) Standards for the location, design, construction, sanitation, operation, maintenance, and discontinuance of the operation of refuse collection and disposal, storage and treatment sites and facilities and resource conservation and recovery sites and facilities;
(b) Standards for the dumping of any refuse, and standards for the handling, storing, processing, transporting and disposal of any hazardous waste;
(c) Requirements and standards for the keeping of records and the reporting and retaining of data collected by generators, processors, storers, transporters, handlers, treaters, and disposers of special or hazardous waste;
(d) Requirements and standards for equipment and procedures for monitoring contaminant discharges at their source, the collection of samples and the collection, reporting and retention of data resulting from such monitoring;
(e) Alert and abatement standards relative to land pollution emergencies constituting an acute danger to health or to the environment;
(f) Requirements and standards for adequate and proper care and maintenance of, closure of, and post-closure monitoring, maintenance and use of hazardous waste disposal sites;
(g) Requirements to prohibit the disposal of certain hazardous wastes in sanitary landfills where, after regulatory proceedings held in conformance with Title VII of this Act, it is determined by the Board that the long term impacts to public health and the environment are such that land burial should not be allowed and where an economically reasonable, technically feasible and environmentally sound alternative is available for processing, recycling, fixation or neutralization of such wastes. The agency shall participate in all such proceedings. No such prohibition may become effective unless a specific alternative technology meeting the criteria of this subsection is identified by the Board. Nothing in this subsection shall prohibit the land burial of any hazardous waste which is the subject of review under this subsection until such time as a final prohibition order is issued by the Board.
(Source: P.A. 83-425.)

(415 ILCS 5/22.01) (from Ch. 111 1/2, par. 1022.01)
Sec. 22.01. Manifests for nonhazardous special waste. When manifests are required by the Board for the shipment of nonhazardous special waste, such manifests shall be identical to manifests required for the shipment of hazardous waste. Such manifests may be provided by the Agency, and shall be identical to the manifests required by the Board for hazardous waste. Generators of nonhazardous special waste and facilities accepting nonhazardous special waste are not required to submit copies of nonhazardous special waste manifests to the Agency; provided, however, that generators of nonhazardous special waste containing polychlorinated biphenyls and facilities accepting nonhazardous special waste containing polychlorinated biphenyls shall submit copies of nonhazardous special waste manifests to the Agency for shipments of waste containing polychlorinated biphenyls. Copies of each manifest shall be retained for 3 years by generators and facilities, and shall be available for inspection and copying by the Agency. The Agency may adopt such procedures for the distribution of copies of manifests as it deems necessary. Nothing in this Section shall preclude the Agency from collecting fees under Section 22.8 (g) of this Act. Generators of nonhazardous special waste shall not be required to file reports with the Agency regarding the shipment of nonhazardous special waste within the State of Illinois; provided, however, that the Board may require generators of nonhazardous special waste to file annual reports with the Agency regarding the shipment of nonhazardous special waste out-of-state. Commencing February 1, 1992, and annually thereafter, facilities accepting nonhazardous special waste shall file a report with the Agency, specifying the quantities and disposition of nonhazardous special waste accepted for treatment, storage or disposal during the previous calendar year.
Nothing in this Section shall be interpreted or construed to prohibit any company treating, storing or disposing of nonhazardous special wastes from requiring manifests to be submitted to it for such wastes. This Section does not apply to potentially infectious medical waste.
(Source: P.A. 87-131; 87-1097.)

(415 ILCS 5/22.02)
Sec. 22.02. Manifests for hazardous waste. Except to the extent required by federal law, generators and transporters of hazardous waste and facilities accepting hazardous waste are not required to submit copies of hazardous waste manifests to the Agency. Nothing in this Section precludes the Agency from collecting fees under subsection (g) of Section 22.8 of this Act.
(Source: P.A. 99-55, eff. 7-16-15.)

(415 ILCS 5/22.2) (from Ch. 111 1/2, par. 1022.2)
Sec. 22.2. Hazardous waste; fees; liability.
(a) There are hereby created within the State Treasury 2 special funds to be known respectively as the "Hazardous Waste Fund" and the "Hazardous Waste Research Fund", constituted from the fees collected pursuant to this Section. In addition to the fees collected under this Section, the Hazardous Waste Fund shall include other moneys made available from any source for deposit into the Fund.
(b)(1) On and after January 1, 1989, the Agency shall

collect from the owner or operator of each of the following sites a fee in the amount of:

(A) 9 cents per gallon or $18.18 per cubic yard,

if the hazardous waste disposal site is located off the site where such waste was produced. The maximum amount payable under this subdivision (A) with respect to the hazardous waste generated by a single generator and deposited in monofills is $30,000 per year. If, as a result of the use of multiple monofills, waste fees in excess of the maximum are assessed with respect to a single waste generator, the generator may apply to the Agency for a credit.

(B) 9 cents or $18.18 per cubic yard, if the

hazardous waste disposal site is located on the site where such waste was produced, provided however the maximum amount of fees payable under this paragraph (B) is $30,000 per year for each such hazardous waste disposal site.

(C) If the hazardous waste disposal site is an

underground injection well, $6,000 per year if not more than 10,000,000 gallons per year are injected, $15,000 per year if more than 10,000,000 gallons but not more than 50,000,000 gallons per year are injected, and $27,000 per year if more than 50,000,000 gallons per year are injected.

(D) 3 cents per gallon or $6.06 per cubic yard of

hazardous waste received for treatment at a hazardous waste treatment site, if the hazardous waste treatment site is located off the site where such waste was produced and if such hazardous waste treatment site is owned, controlled and operated by a person other than the generator of such waste. After treatment at such hazardous waste treatment site, the waste shall not be subject to any other fee imposed by this subsection (b). For purposes of this subsection (b), the term "treatment" is defined as in Section 3.505 but shall not include recycling, reclamation or reuse.

(2) The General Assembly shall annually appropriate

to the Fund such amounts as it deems necessary to fulfill the purposes of this Act.

(3) The Agency shall have the authority to accept,

receive, and administer on behalf of the State any moneys made available to the State from any source for the purposes of the Hazardous Waste Fund set forth in subsection (d) of this Section.

(4) Of the amount collected as fees provided for in

this Section, the Agency shall manage the use of such funds to assure that sufficient funds are available for match towards federal expenditures for response action at sites which are listed on the National Priorities List; provided, however, that this shall not apply to additional monies appropriated to the Fund by the General Assembly, nor shall it apply in the event that the Director finds that revenues in the Hazardous Waste Fund must be used to address conditions which create or may create an immediate danger to the environment or public health or to the welfare of the people of the State of Illinois.

(5) Notwithstanding the other provisions of this

subsection (b), sludge from a publicly-owned sewage works generated in Illinois, coal mining wastes and refuse generated in Illinois, bottom boiler ash, flyash and flue gas desulphurization sludge from public utility electric generating facilities located in Illinois, and bottom boiler ash and flyash from all incinerators which process solely municipal waste shall not be subject to the fee.

(6) For the purposes of this subsection (b),

"monofill" means a facility, or a unit at a facility, that accepts only wastes bearing the same USEPA hazardous waste identification number, or compatible wastes as determined by the Agency.

(c) The Agency shall establish procedures, not later than January 1, 1984, relating to the collection of the fees authorized by this Section. Such procedures shall include, but not be limited to: (1) necessary records identifying the quantities of hazardous waste received or disposed; (2) the form and submission of reports to accompany the payment of fees to the Agency; and (3) the time and manner of payment of fees to the Agency, which payments shall be not more often than quarterly.
(d) Beginning July 1, 1996, the Agency shall deposit all such receipts in the State Treasury to the credit of the Hazardous Waste Fund, except as provided in subsection (e) of this Section. All monies in the Hazardous Waste Fund shall be used by the Agency for the following purposes:
(1) Taking whatever preventive or corrective action

is necessary or appropriate, in circumstances certified by the Director, including but not limited to removal or remedial action whenever there is a release or substantial threat of a release of a hazardous substance or pesticide; provided, the Agency shall expend no more than $1,000,000 on any single incident without appropriation by the General Assembly.

(2) To meet any requirements which must be met by the

State in order to obtain federal funds pursuant to the Comprehensive Environmental Response, Compensation and Liability Act of 1980, (P.L. 96-510).

(3) In an amount up to 30% of the amount collected as

fees provided for in this Section, for use by the Agency to conduct groundwater protection activities, including providing grants to appropriate units of local government which are addressing protection of underground waters pursuant to the provisions of this Act.

(4) To fund the development and implementation of the

model pesticide collection program under Section 19.1 of the Illinois Pesticide Act.

(5) To the extent the Agency has received and

deposited monies in the Fund other than fees collected under subsection (b) of this Section, to pay for the cost of Agency employees for services provided in reviewing the performance of response actions pursuant to Title XVII of this Act.

(6) In an amount up to 15% of the fees collected

annually under subsection (b) of this Section, for use by the Agency for administration of the provisions of this Section.

(e) The Agency shall deposit 10% of all receipts collected under subsection (b) of this Section, but not to exceed $200,000 per year, in the State Treasury to the credit of the Hazardous Waste Research Fund established by this Act. Pursuant to appropriation, all monies in such Fund shall be used by the University of Illinois for the purposes set forth in this subsection.
The University of Illinois may enter into contracts with business, industrial, university, governmental or other qualified individuals or organizations to assist in the research and development intended to recycle, reduce the volume of, separate, detoxify or reduce the hazardous properties of hazardous wastes in Illinois. Monies in the Fund may also be used by the University of Illinois for technical studies, monitoring activities, and educational and research activities which are related to the protection of underground waters. Monies in the Hazardous Waste Research Fund may be used to administer the Illinois Health and Hazardous Substances Registry Act. Monies in the Hazardous Waste Research Fund shall not be used for any sanitary landfill or the acquisition or construction of any facility. This does not preclude the purchase of equipment for the purpose of public demonstration projects. The University of Illinois shall adopt guidelines for cost sharing, selecting, and administering projects under this subsection.
(f) Notwithstanding any other provision or rule of law, and subject only to the defenses set forth in subsection (j) of this Section, the following persons shall be liable for all costs of removal or remedial action incurred by the State of Illinois or any unit of local government as a result of a release or substantial threat of a release of a hazardous substance or pesticide:
(1) the owner and operator of a facility or vessel

from which there is a release or substantial threat of release of a hazardous substance or pesticide;

(2) any person who at the time of disposal,

transport, storage or treatment of a hazardous substance or pesticide owned or operated the facility or vessel used for such disposal, transport, treatment or storage from which there was a release or substantial threat of a release of any such hazardous substance or pesticide;

(3) any person who by contract, agreement, or

otherwise has arranged with another party or entity for transport, storage, disposal or treatment of hazardous substances or pesticides owned, controlled or possessed by such person at a facility owned or operated by another party or entity from which facility there is a release or substantial threat of a release of such hazardous substances or pesticides; and

(4) any person who accepts or accepted any hazardous

substances or pesticides for transport to disposal, storage or treatment facilities or sites from which there is a release or a substantial threat of a release of a hazardous substance or pesticide.

Any monies received by the State of Illinois pursuant to this subsection (f) shall be deposited in the State Treasury to the credit of the Hazardous Waste Fund.
In accordance with the other provisions of this Section, costs of removal or remedial action incurred by a unit of local government may be recovered in an action before the Board brought by the unit of local government under subsection (i) of this Section. Any monies so recovered shall be paid to the unit of local government.
(g)(1) No indemnification, hold harmless, or similar

agreement or conveyance shall be effective to transfer from the owner or operator of any vessel or facility or from any person who may be liable for a release or substantial threat of a release under this Section, to any other person the liability imposed under this Section. Nothing in this Section shall bar any agreement to insure, hold harmless or indemnify a party to such agreements for any liability under this Section.

(2) Nothing in this Section, including the provisions

of paragraph (g)(1) of this Section, shall bar a cause of action that an owner or operator or any other person subject to liability under this Section, or a guarantor, has or would have, by reason of subrogation or otherwise against any person.

(h) For purposes of this Section:
(1) The term "facility" means:
(A) any building, structure, installation,

equipment, pipe or pipeline including but not limited to any pipe into a sewer or publicly owned treatment works, well, pit, pond, lagoon, impoundment, ditch, landfill, storage container, motor vehicle, rolling stock, or aircraft; or

(B) any site or area where a hazardous substance

has been deposited, stored, disposed of, placed, or otherwise come to be located.

(2) The term "owner or operator" means:
(A) any person owning or operating a vessel or

facility;

(B) in the case of an abandoned facility, any

person owning or operating the abandoned facility or any person who owned, operated, or otherwise controlled activities at the abandoned facility immediately prior to such abandonment;

(C) in the case of a land trust as defined in

Section 2 of the Land Trustee as Creditor Act, the person owning the beneficial interest in the land trust;

(D) in the case of a fiduciary (other than a land

trustee), the estate, trust estate, or other interest in property held in a fiduciary capacity, and not the fiduciary. For the purposes of this Section, "fiduciary" means a trustee, executor, administrator, guardian, receiver, conservator or other person holding a facility or vessel in a fiduciary capacity;

(E) in the case of a "financial institution",

meaning the Illinois Housing Development Authority and that term as defined in Section 2 of the Illinois Banking Act, that has acquired ownership, operation, management, or control of a vessel or facility through foreclosure or under the terms of a security interest held by the financial institution or under the terms of an extension of credit made by the financial institution, the financial institution only if the financial institution takes possession of the vessel or facility and the financial institution exercises actual, direct, and continual or recurrent managerial control in the operation of the vessel or facility that causes a release or substantial threat of a release of a hazardous substance or pesticide resulting in removal or remedial action;

(F) In the case of an owner of residential

property, the owner if the owner is a person other than an individual, or if the owner is an individual who owns more than 10 dwelling units in Illinois, or if the owner, or an agent, representative, contractor, or employee of the owner, has caused, contributed to, or allowed the release or threatened release of a hazardous substance or pesticide. The term "residential property" means single family residences of one to 4 dwelling units, including accessory land, buildings, or improvements incidental to those dwellings that are exclusively used for the residential use. For purposes of this subparagraph (F), the term "individual" means a natural person, and shall not include corporations, partnerships, trusts, or other non-natural persons.

(G) In the case of any facility, title or control

of which was conveyed due to bankruptcy, foreclosure, tax delinquency, abandonment, or similar means to a unit of State or local government, any person who owned, operated, or otherwise controlled activities at the facility immediately beforehand.

(H) The term "owner or operator" does not include

a unit of State or local government which acquired ownership or control through bankruptcy, tax delinquency, abandonment, or other circumstances in which the government acquires title by virtue of its function as sovereign. The exclusion provided under this paragraph shall not apply to any State or local government which has caused or contributed to the release or threatened release of a hazardous substance from the facility, and such a State or local government shall be subject to the provisions of this Act in the same manner and to the same extent, both procedurally and substantively, as any nongovernmental entity, including liability under Section 22.2(f).

(i) The costs and damages provided for in this Section may be imposed by the Board in an action brought before the Board in accordance with Title VIII of this Act, except that Section 33(c) of this Act shall not apply to any such action.
(j)(1) There shall be no liability under this Section for a person otherwise liable who can establish by a preponderance of the evidence that the release or substantial threat of release of a hazardous substance and the damages resulting therefrom were caused solely by:
(A) an act of God;
(B) an act of war;
(C) an act or omission of a third party other than an

employee or agent of the defendant, or other than one whose act or omission occurs in connection with a contractual relationship, existing directly or indirectly, with the defendant (except where the sole contractual arrangement arises from a published tariff and acceptance for carriage by a common carrier by rail), if the defendant establishes by a preponderance of the evidence that (i) he exercised due care with respect to the hazardous substance concerned, taking into consideration the characteristics of such hazardous substance, in light of all relevant facts and circumstances, and (ii) he took precautions against foreseeable acts or omissions of any such third party and the consequences that could foreseeably result from such acts or omissions; or

(D) any combination of the foregoing paragraphs.
(2) There shall be no liability under this Section for any release permitted by State or federal law.
(3) There shall be no liability under this Section for damages as a result of actions taken or omitted in the course of rendering care, assistance, or advice in accordance with this Section or the National Contingency Plan pursuant to the Comprehensive Environmental Response, Compensation and Liability Act of 1980 (P.L. 96-510) or at the direction of an on-scene coordinator appointed under such plan, with respect to an incident creating a danger to public health or welfare or the environment as a result of any release of a hazardous substance or a substantial threat thereof. This subsection shall not preclude liability for damages as the result of gross negligence or intentional misconduct on the part of such person. For the purposes of the preceding sentence, reckless, willful, or wanton misconduct shall constitute gross negligence.
(4) There shall be no liability under this Section for any person (including, but not limited to, an owner of residential property who applies a pesticide to the residential property or who has another person apply a pesticide to the residential property) for response costs or damages as the result of the storage, handling and use, or recommendation for storage, handling and use, of a pesticide consistent with:
(A) its directions for storage, handling and use as

stated in its label or labeling;

(B) its warnings and cautions as stated in its label

or labeling; and

(C) the uses for which it is registered under the

Federal Insecticide, Fungicide and Rodenticide Act and the Illinois Pesticide Act.

(4.5) There shall be no liability under subdivision (f)(1) of this Section for response costs or damages as the result of a release of a pesticide from an agrichemical facility site if the Agency has received notice from the Department of Agriculture pursuant to Section 19.3 of the Illinois Pesticide Act, the owner or operator of the agrichemical facility is proceeding with a corrective action plan under the Agrichemical Facility Response Action Program implemented under that Section, and the Agency has provided a written endorsement of a corrective action plan.
(4.6) There shall be no liability under subdivision (f)(1) of this Section for response costs or damages as the result of a substantial threat of a release of a pesticide from an agrichemical facility site if the Agency has received notice from the Department of Agriculture pursuant to Section 19.3 of the Illinois Pesticide Act and the owner or operator of the agrichemical facility is proceeding with a corrective action plan under the Agrichemical Facility Response Action Program implemented under that Section.
(5) Nothing in this subsection (j) shall affect or modify in any way the obligations or liability of any person under any other provision of this Act or State or federal law, including common law, for damages, injury, or loss resulting from a release or substantial threat of a release of any hazardous substance or for removal or remedial action or the costs of removal or remedial action of such hazardous substance.
(6)(A) The term "contractual relationship", for the purpose of this subsection includes, but is not limited to, land contracts, deeds or other instruments transferring title or possession, unless the real property on which the facility concerned is located was acquired by the defendant after the disposal or placement of the hazardous substance on, in, or at the facility, and one or more of the circumstances described in clause (i), (ii), or (iii) of this paragraph is also established by the defendant by a preponderance of the evidence:
(i) At the time the defendant acquired the facility

the defendant did not know and had no reason to know that any hazardous substance which is the subject of the release or threatened release was disposed of on, in or at the facility.

(ii) The defendant is a government entity which

acquired the facility by escheat, or through any other involuntary transfer or acquisition, or through the exercise of eminent domain authority by purchase or condemnation.

(iii) The defendant acquired the facility by

inheritance or bequest.

In addition to establishing the foregoing, the defendant must establish that he has satisfied the requirements of subparagraph (C) of paragraph (1) of this subsection (j).
(B) To establish the defendant had no reason to know, as provided in clause (i) of subparagraph (A) of this paragraph, the defendant must have undertaken, at the time of acquisition, all appropriate inquiry into the previous ownership and uses of the property consistent with good commercial or customary practice in an effort to minimize liability. For purposes of the preceding sentence, the court shall take into account any specialized knowledge or experience on the part of the defendant, the relationship of the purchase price to the value of the property if uncontaminated, commonly known or reasonably ascertainable information about the property, the obviousness of the presence or likely presence of contamination at the property, and the ability to detect such contamination by appropriate inspection.
(C) Nothing in this paragraph (6) or in subparagraph (C) of paragraph (1) of this subsection shall diminish the liability of any previous owner or operator of such facility who would otherwise be liable under this Act. Notwithstanding this paragraph (6), if the defendant obtained actual knowledge of the release or threatened release of a hazardous substance at such facility when the defendant owned the real property and then subsequently transferred ownership of the property to another person without disclosing such knowledge, such defendant shall be treated as liable under subsection (f) of this Section and no defense under subparagraph (C) of paragraph (1) of this subsection shall be available to such defendant.
(D) Nothing in this paragraph (6) shall affect the liability under this Act of a defendant who, by any act or omission, caused or contributed to the release or threatened release of a hazardous substance which is the subject of the action relating to the facility.
(E)(i) Except as provided in clause (ii) of this subparagraph (E), a defendant who has acquired real property shall have established a rebuttable presumption against all State claims and a conclusive presumption against all private party claims that the defendant has made all appropriate inquiry within the meaning of subdivision (6)(B) of this subsection (j) if the defendant proves that immediately prior to or at the time of the acquisition:
(I) the defendant obtained a Phase I Environmental

Audit of the real property that meets or exceeds the requirements of this subparagraph (E), and the Phase I Environmental Audit did not disclose the presence or likely presence of a release or a substantial threat of a release of a hazardous substance or pesticide at, on, to, or from the real property; or

(II) the defendant obtained a Phase II Environmental

Audit of the real property that meets or exceeds the requirements of this subparagraph (E), and the Phase II Environmental Audit did not disclose the presence or likely presence of a release or a substantial threat of a release of a hazardous substance or pesticide at, on, to, or from the real property.

(ii) No presumption shall be created under clause (i) of this subparagraph (E), and a defendant shall be precluded from demonstrating that the defendant has made all appropriate inquiry within the meaning of subdivision (6)(B) of this subsection (j), if:
(I) the defendant fails to obtain all Environmental

Audits required under this subparagraph (E) or any such Environmental Audit fails to meet or exceed the requirements of this subparagraph (E);

(II) a Phase I Environmental Audit discloses the

presence or likely presence of a release or a substantial threat of a release of a hazardous substance or pesticide at, on, to, or from real property, and the defendant fails to obtain a Phase II Environmental Audit;

(III) a Phase II Environmental Audit discloses the

presence or likely presence of a release or a substantial threat of a release of a hazardous substance or pesticide at, on, to, or from the real property;

(IV) the defendant fails to maintain a written

compilation and explanatory summary report of the information reviewed in the course of each Environmental Audit under this subparagraph (E); or

(V) there is any evidence of fraud, material

concealment, or material misrepresentation by the defendant of environmental conditions or of related information discovered during the course of an Environmental Audit.

(iii) For purposes of this subparagraph (E), the term "environmental professional" means an individual (other than a practicing attorney) who, through academic training, occupational experience, and reputation (such as engineers, industrial hygienists, or geologists) can objectively conduct one or more aspects of an Environmental Audit and who either:
(I) maintains at the time of the Environmental Audit

and for at least one year thereafter at least $500,000 of environmental consultants' professional liability insurance coverage issued by an insurance company licensed to do business in Illinois; or

(II) is an Illinois licensed professional engineer or

a Certified Industrial Hygienist certified by the American Board of Industrial Hygiene.

An environmental professional may employ persons who are not environmental professionals to assist in the preparation of an Environmental Audit if such persons are under the direct supervision and control of the environmental professional.
(iv) For purposes of this subparagraph (E), the term "real property" means any interest in any parcel of land, and includes, but is not limited to, buildings, fixtures, and improvements.
(v) For purposes of this subparagraph (E), the term "Phase I Environmental Audit" means an investigation of real property, conducted by environmental professionals, to discover the presence or likely presence of a release or a substantial threat of a release of a hazardous substance or pesticide at, on, to, or from real property, and whether a release or a substantial threat of a release of a hazardous substance or pesticide has occurred or may occur at, on, to, or from the real property. Until such time as the United States Environmental Protection Agency establishes standards for making appropriate inquiry into the previous ownership and uses of the facility pursuant to 42 U.S.C. Sec. 9601(35)(B)(ii), the investigation shall comply with the procedures of the American Society for Testing and Materials, including the document known as Standard E1527-97, entitled "Standard Procedures for Environmental Site Assessment: Phase 1 Environmental Site Assessment Process". Upon their adoption, the standards promulgated by USEPA pursuant to 42 U.S.C. Sec. 9601(35)(B)(ii) shall govern the performance of Phase I Environmental Audits. In addition to the above requirements, the Phase I Environmental Audit shall include a review of recorded land title records for the purpose of determining whether the real property is subject to an environmental land use restriction such as a No Further Remediation Letter, Environmental Land Use Control, or Highway Authority Agreement.
(vi) For purposes of subparagraph (E), the term "Phase II Environmental Audit" means an investigation of real property, conducted by environmental professionals, subsequent to a Phase I Environmental Audit. If the Phase I Environmental Audit discloses the presence or likely presence of a hazardous substance or a pesticide or a release or a substantial threat of a release of a hazardous substance or pesticide:
(I) In or to soil, the defendant, as part of the

Phase II Environmental Audit, shall perform a series of soil borings sufficient to determine whether there is a presence or likely presence of a hazardous substance or pesticide and whether there is or has been a release or a substantial threat of a release of a hazardous substance or pesticide at, on, to, or from the real property.

(II) In or to groundwater, the defendant, as part of

the Phase II Environmental Audit, shall: review information regarding local geology, water well locations, and locations of waters of the State as may be obtained from State, federal, and local government records, including but not limited to the United States Geological Survey, the State Geological Survey of the University of Illinois, and the State Water Survey of the University of Illinois; and perform groundwater monitoring sufficient to determine whether there is a presence or likely presence of a hazardous substance or pesticide, and whether there is or has been a release or a substantial threat of a release of a hazardous substance or pesticide at, on, to, or from the real property.

(III) On or to media other than soil or groundwater,

the defendant, as part of the Phase II Environmental Audit, shall perform an investigation sufficient to determine whether there is a presence or likely presence of a hazardous substance or pesticide, and whether there is or has been a release or a substantial threat of a release of a hazardous substance or pesticide at, on, to, or from the real property.

(vii) The findings of each Environmental Audit prepared under this subparagraph (E) shall be set forth in a written audit report. Each audit report shall contain an affirmation by the defendant and by each environmental professional who prepared the Environmental Audit that the facts stated in the report are true and are made under a penalty of perjury as defined in Section 32-2 of the Criminal Code of 2012. It is perjury for any person to sign an audit report that contains a false material statement that the person does not believe to be true.
(viii) The Agency is not required to review, approve, or certify the results of any Environmental Audit. The performance of an Environmental Audit shall in no way entitle a defendant to a presumption of Agency approval or certification of the results of the Environmental Audit.
The presence or absence of a disclosure document prepared under the Responsible Property Transfer Act of 1988 shall not be a defense under this Act and shall not satisfy the requirements of subdivision (6)(A) of this subsection (j).
(7) No person shall be liable under this Section for response costs or damages as the result of a pesticide release if the Agency has found that a pesticide release occurred based on a Health Advisory issued by the U.S. Environmental Protection Agency or an action level developed by the Agency, unless the Agency notified the manufacturer of the pesticide and provided an opportunity of not less than 30 days for the manufacturer to comment on the technical and scientific justification supporting the Health Advisory or action level.
(8) No person shall be liable under this Section for response costs or damages as the result of a pesticide release that occurs in the course of a farm pesticide collection program operated under Section 19.1 of the Illinois Pesticide Act, unless the release results from gross negligence or intentional misconduct.
(k) If any person who is liable for a release or substantial threat of release of a hazardous substance or pesticide fails without sufficient cause to provide removal or remedial action upon or in accordance with a notice and request by the Agency or upon or in accordance with any order of the Board or any court, such person may be liable to the State for punitive damages in an amount at least equal to, and not more than 3 times, the amount of any costs incurred by the State of Illinois as a result of such failure to take such removal or remedial action. The punitive damages imposed by the Board shall be in addition to any costs recovered from such person pursuant to this Section and in addition to any other penalty or relief provided by this Act or any other law.
Any monies received by the State pursuant to this subsection (k) shall be deposited in the Hazardous Waste Fund.
(l) Beginning January 1, 1988, and prior to January 1, 2013, the Agency shall annually collect a $250 fee for each Special Waste Hauling Permit Application and, in addition, shall collect a fee of $20 for each waste hauling vehicle identified in the annual permit application and for each vehicle which is added to the permit during the annual period. Beginning January 1, 2013, the Agency shall issue 3-year Special Waste Hauling Permits instead of annual Special Waste Hauling Permits and shall collect a $750 fee for each Special Waste Hauling Permit Application. In addition, beginning January 1, 2013, the Agency shall collect a fee of $60 for each waste hauling vehicle identified in the permit application and for each vehicle that is added to the permit during the 3-year period. The Agency shall deposit 85% of such fees collected under this subsection in the State Treasury to the credit of the Hazardous Waste Research Fund; and shall deposit the remaining 15% of such fees collected in the State Treasury to the credit of the Environmental Protection Permit and Inspection Fund. The majority of such receipts which are deposited in the Hazardous Waste Research Fund pursuant to this subsection shall be used by the University of Illinois for activities which relate to the protection of underground waters.
(l-5) (Blank).
(m) (Blank).
(n) (Blank).
(Source: P.A. 97-220, eff. 7-28-11; 97-1081, eff. 8-24-12; 97-1150, eff. 1-25-13; 98-78, eff. 7-15-13; 98-756, eff. 7-16-14.)

(415 ILCS 5/22.2a) (from Ch. 111 1/2, par. 1022.2a)
Sec. 22.2a. (a) Whenever practicable and in the public interest, the State of Illinois shall reach a final settlement with a potentially responsible party in an administrative action brought before the Board or a civil action brought before a court to establish liability and recover response costs under Section 22.2 if such settlement involves only a minor portion of the response costs at the facility concerned and, in the judgment of the State of Illinois, the conditions in either of the following subparagraphs (1) or (2) are met:
(1) Both (i) the amount of the hazardous substances contributed by that party to the facility, and (ii) the toxic or other hazardous effects of the substances contributed by that party to the facility, are minimal in comparison to the other hazardous substances at the facility.
(2) The potentially responsible party (i) is the owner of the real property on or in which the facility is located; (ii) did not conduct or permit the generation, transportation, storage, treatment, or disposal of any hazardous substance at the facility; (iii) did not contribute to the release or threat of release of a hazardous substance at the facility through any action or omission; and (iv) did not purchase the real property with actual or constructive knowledge that the property was used for the generation, transportation, storage, treatment, or disposal of any hazardous substance.
(b) The State of Illinois may provide a covenant not to sue with respect to the facility concerned to any party who has entered into a settlement under this Section unless such a covenant would be inconsistent with the public interest.
A party which has resolved its liability to the State through a settlement under this Section shall not be liable for claims for contribution regarding matters addressed in the settlement. Such a settlement does not discharge any of the other potentially responsible parties unless its terms so provide, but it shall reduce the total potential liability of the other potentially responsible parties by the amount of the settlement.
(c) Nothing in this Section shall be construed to affect the authority of the State to reach other settlements with other potentially responsible parties.
(Source: P.A. 86-679.)

(415 ILCS 5/22.2b)
Sec. 22.2b. Limit of liability for prospective purchasers of real property.
(a) The State of Illinois may grant a release of liability that provides that a person is not potentially liable under subsection (f) of Section 22.2 of this Act as a result of a release or a threatened release of a hazardous substance or pesticide if:
(1) the person performs the response actions to

remove or remedy all releases or threatened releases of a hazardous substance or pesticide at an identified area or at identified areas of the property in accordance with a response action plan approved by the Agency under this Section;

(2) the person did not cause, allow, or contribute to

the release or threatened release of a hazardous substance or pesticide through any act or omission;

(3) the person requests, in writing, that the Agency

provide review and evaluation services and the Agency agrees to provide the review and evaluation services; and

(4) the person is not otherwise liable under

subsection (f) of Section 22.2 under, and complies with, regulations adopted by the Agency under subsection (e).

(b) The Agency may approve a response action plan under this Section, including but not limited to a response action plan that does not require the removal or remedy of all releases or threatened releases of hazardous substances or pesticides, if the person described under subsection (a) proves:
(1) the response action will prevent or mitigate

immediate and significant risk of harm to human life and health and the environment;

(2) activities at the property will not cause, allow,

contribute to, or aggravate the release or threatened release of a hazardous substance or pesticide;

(3) due consideration has been given to the effect

that activities at the property will have on the health of those persons likely to be present at the property;

(4) irrevocable access to the property is given to

the State of Illinois and its authorized representatives;

(5) the person is financially capable of performing

the proposed response action; and

(6) the person complies with regulations adopted by

the Agency under subsection (e).

(c) The limit of liability granted by the State of Illinois under this Section does not apply to any person:
(1) Who is potentially liable under subsection (f) of

Section 22.2 of this Act for any costs of removal or remedial action incurred by the State of Illinois or any unit of local government as a result of the release or substantial threat of a release of a hazardous substance or pesticide that was the subject of the response action plan approved by the Agency under this Section.

(2) Who agrees to perform the response action

contained in a response action plan approved by the Agency under this Section and fails to perform in accordance with the approved response action plan.

(3) Whose willful and wanton conduct contributes to a

release or threatened release of a hazardous substance or pesticide.

(4) Whose negligent conduct contributes to a release

or threatened release of a hazardous substance or pesticide.

(5) Who is seeking a construction or development

permit for a new municipal waste incinerator or other new waste-to-energy facility.

(d) If a release or threatened release of a hazardous substance or pesticide occurs within the area identified in the response action plan approved by the Agency under this Section and such release or threatened release is not specifically identified in the response action plan, for any person to whom this Section applies, the numeric cleanup level established by the Agency in the response action plan shall also apply to the release or threatened release not specifically identified in the response action plan if the response action plan has a numeric cleanup level for the hazardous substance or pesticide released or threatened to be released. Nothing in this subsection (d) shall limit the authority of the Agency to require, for any person to whom this Section does not apply, a numeric cleanup level that differs from the numeric cleanup level established in the response action plan approved by the Agency under this Section.
(e) The Agency may adopt regulations relating to this Section. The regulations may include, but are not limited to, both of the following:
(1) Requirements and procedures for a response action

plan.

(2) Additional requirements that a person must meet

in order not to be liable under subsection (f) of Section 22.2.

(Source: P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/22.2c)
Sec. 22.2c. Adjacent site remediation; injunction. If remediation of real property contaminated by hazardous substances or petroleum products cannot be reasonably accomplished without entering onto land adjoining the site from which those substances were released, and if the owner of the adjoining land refuses to permit entry onto the adjoining land for the purpose of effecting remediation, then the owner or operator of the site may bring an action to compel the owner of the adjoining land to permit immediate entry for purposes relating to the remediation of the site, the adjoining land, and any other real property that may be contaminated with the hazardous substances or petroleum products. The court shall prescribe the conditions of the entry and shall determine the amount of damages, if any, to be paid to the owner of the adjoining land as compensation for the entry. The court may require the owner or operator who is seeking entry to give bond to the owner of the adjoining land to secure performance and payment.
(Source: P.A. 89-164, eff. 7-19-95.)

(415 ILCS 5/22.2d)
Sec. 22.2d. Authority of Director to issue orders.
(a) The purpose of this Section is to allow the Director to quickly and effectively respond to a release or substantial threat of a release of a hazardous substance, pesticide, or petroleum for which the Agency is required to give notice under Section 25d-3(a) of this Act by authorizing the Director to issue orders, unilaterally or on consent, requiring appropriate response actions and by providing for the exclusive administrative and judicial review of these orders. This Section is also intended to allow persons subject to an order under this Section to recover the costs of complying with the order if it is overturned or if they remediate the share of a release or threat of a release for which a bankrupt or insolvent party is liable under this Act.
(b) In addition to any other action taken by federal, State, or local government, for any release or substantial threat of release for which the Agency is required to give notice under Section 25d-3(a) of this Act, the Director may issue to any person who is potentially liable under this Act for the release or substantial threat of release any order that may be necessary to protect the public health and welfare and the environment.
(1) Any order issued under this Section shall require

response actions consistent with the federal regulations and amendments thereto promulgated by the United States Environmental Protection Agency to implement Section 105 of CERCLA, as amended, except that the remediation objectives for response actions ordered under this Section shall be determined in accordance with the risk-based remediation objectives adopted by the Board under Title XVII of this Act.

(2) Before the Director issues any order under this

Section, the Agency shall send a Special Notice Letter to all persons identified by the Agency as potentially liable under this Act for the release or threat of release. This Special Notice Letter to the recipients shall include at a minimum the following information:

(A) that the Agency believes the recipient may be

liable under the Act for responding to the release or threat of a release;

(B) the reasons why the Agency believes the

recipient may be liable under the Act for the release or threat of a release; and

(C) the period of time, not less than 30 days

from the date of issuance of the Special Notice Letter, during which the Agency is ready to negotiate with the recipient regarding their response to the release or threat of a release.

(3) To encourage the prompt negotiation of a

settlement agreement or an order on consent with a recipient of a Special Notice Letter required under this Section, the Director shall not issue any unilateral order under this Section to the recipient during the 30 days immediately following the date of issuance of the Special Notice Letter.

(c) (1) The recipient of a unilateral order issued by the Director under this Section may petition the Board for a hearing on the order within 35 days after being served with the order. The Board shall take final action on the petition within 60 days after the date the petition is filed with the Board unless all parties to the proceeding agree to the extension. If necessary to expedite the hearing and decision, the Board may hold special meetings of the Board and may provide for alternative public notice of the hearing and meeting, other than as otherwise required by law. In any hearing on the order the Agency shall have the burden of proof to establish that the petitioner is liable under this Act for the release or threat of release and that the actions required by the order are consistent with the requirements of subsection (b)(1) of this Section. The Board shall sustain the order if the petitioner is liable under this Act for the release or threat of release and to the extent the actions ordered are consistent with the requirements of subsection (b)(1) of this Section and are not otherwise unreasonable under the circumstances.
(A) The order issued by the Agency shall remain in

full force and effect pending the Board's final action on the petition for review of the order, provided that the Board may grant a stay of all or a portion of the order if it finds that (i) there is a substantial likelihood that the petitioner is not liable under this Act for the release or threat of release or (ii) there is a substantial likelihood that the actions required by the order are not consistent with the requirements of subsection (b)(1) of this Section and that the harm to the public from a stay of the order will be outweighed by the harm to the petitioner if a stay is not granted. Any stay granted by the Board under this subsection (c)(1)(A) shall expire upon the Board's issuance of its final action on the petition for review of the order.

(B) If the Board finds that the petitioner is not

liable under this Act for the release or threat of release it may authorize the payment of (i) all reasonable response costs incurred by the petitioner to comply with the order if it finds the petitioner's actions were consistent with the requirements of subsection (b)(1) of this Section and (ii) the petitioner's reasonable and appropriate costs, fees, and expenses incurred in petitioning the Board for review of the order, including, but not limited to, reasonable attorneys' fees and expenses.

(2) Any party to a Board hearing under this subsection (c) may obtain judicial review, by filing a petition for review within 35 days from the date that a copy of the Board's final action sought to be reviewed was served upon the party affected by the final Board action complained of, under the provisions of the Administrative Review Law and the rules adopted pursuant thereto, except that the review shall be afforded in the appellate court for the district in which the cause of action arose and not in the circuit court. The appellate court shall retain jurisdiction during the pendency of any further action conducted by the Board under an order by the appellate court. The appellate court shall have jurisdiction to review all issues of law and fact presented upon appeal.
(A) The order issued by the Agency shall remain in

full force and effect pending the appellate court's ruling on the order, provided that the appellate court may grant a stay of all or a portion of the order if it finds that (i) there is a substantial likelihood that the petitioner is not liable under this Act for the release or threat of release or (ii) there is a substantial likelihood that the actions required by the order are not consistent with the requirements of subsection (b)(1) of this Section and that the harm to the public from a stay of the order will be outweighed by the harm to the petitioner if a stay is not granted. Any stay granted by the appellate court under this subsection (c)(2)(A) shall expire upon the issuance of the appellate court's ruling on the appeal of the Board's final action.

(B) If the appellate court finds that the petitioner

is not liable under this Act for the release or threat of release it may authorize the payment of (i) all reasonable response costs incurred by the petitioner to comply with the order if it finds that the petitioner's actions were consistent with the requirements of subsection (b)(1) of this Section and (ii) the petitioner's reasonable and appropriate costs, fees, and expenses incurred in petitioning the Appellate Court for review of the order, including, but not limited to, reasonable attorneys' fees and expenses.

(d) Any person who receives and complies with the terms of any order issued under this Section may, within 60 days after completion of the required action, petition the Director for reimbursement for the reasonable costs of that action, plus interest, subject to all of the following terms and conditions:
(1) The interest payable under this subsection

accrues on the amounts expended from the date of expenditure to the date of payment of reimbursement at the rate set forth in Section 3-2 of the Uniform Penalty and Interest Act.

(2) If the Director refuses to grant all or part of a

petition made under this subsection, the petitioner may, within 35 days after receipt of the refusal, file a petition with the Board seeking reimbursement.

(3) To obtain reimbursement, the petitioner must

establish, by a preponderance of the evidence, that:

(A) the only costs for which the petitioner seeks

reimbursement are costs incurred by the petitioner in remediating the share of a release or threat of a release for which a bankrupt or insolvent party is liable under this Act, the costs of the share are a fair and accurate apportionment among the persons potentially liable under this Act for the release or threat of a release, and the bankrupt or insolvent party failed to pay the costs of the share; and

(B) the petitioner's response actions were

consistent with the federal regulations and amendments thereto promulgated by the Administrator of the United States Environmental Protection Agency to implement Section 105 of CERCLA, as amended, except that the remediation objectives for response actions shall be determined in accordance with the risk-based remediation objectives adopted by the Board under Title XVII of this Act; and

(C) the costs for which the petitioner seeks

reimbursement are reasonable in light of the action required by the relevant order.

(4) Reimbursement awarded by the Board under item (3)

of subsection (d) may include appropriate costs, fees, and other expenses incurred in petitioning the Director or Board for reimbursement under subsection (d), including, but not limited to, reasonable fees and expenses of attorneys.

(5) Costs paid to a petitioner under a policy of

insurance, another written agreement, or a court order are not eligible for payment under this subsection (d). A petitioner who receives payment under a policy of insurance, another written agreement, or a court order shall reimburse the State to the extent that such payment covers costs for which payment was received under this subsection (d). Any monies received by the State under this item (5) shall be deposited into the Hazardous Waste Fund.

(e) Except as otherwise provided in subsection (c) of this Section, no court nor the Board has jurisdiction to review any order issued under this Section or any administrative or judicial action related to the order.
(f) Except as provided in subsection (g) of this Section, any person may seek contribution from any other person who is liable for the costs of response actions under this Section. In resolving contribution claims, the Board or court may allocate response costs among liable parties using such equitable factors as the court determines are appropriate.
(g) A person who has complied with an order under this Section and has resolved their liability under this Act with respect to the release or threat of a release shall not be liable for claims for contribution relating to the release or threat of a release.
(h) The provisions of Section 58.9 of this Act do not apply to any action taken under this Section.
(i) This Section does not apply to releases or threats of releases from underground storage tanks subject to Title XVI of this Act. Orders issued by the Agency in response to such releases or threats of releases shall be issued under Section 57.12(d) of this Act instead of this Section, and the costs of complying with said orders shall be reimbursed in accordance with Title XVI of this Act instead of this Section.
(j) Any person who, without sufficient cause, willfully violates or fails or refuses to comply with any order issued under this Section is in violation of this Act.
(k) The Agency may adopt rules as necessary for the implementation of this Section.
(Source: P.A. 94-314, eff. 7-25-05.)

(415 ILCS 5/22.3) (from Ch. 111 1/2, par. 1022.3)
Sec. 22.3. The owner and operator of a hazardous waste disposal site shall, without limitation, be responsible for the site for a period of 20 years after closure of the site, or such longer period of time as required by the federal Resource Conservation and Recovery Act of 1976, P.L. 94-580, or regulations issued thereunder, or by Board regulation adopted pursuant to subsection 22(a) or (f) of this Act. The owner and operator shall monitor such site for gas migration, drainage problems, erosion, settling, ground and surface water pollution and other environmental and safety problems which occur, and shall take whatever remedial action is necessary to solve any such problems which occur at the site during the period of responsibility. Notwithstanding the provisions of this Section, nothing contained herein shall be construed to limit any duties or liabilities imposed on an owner or operator of a solid waste disposal site pursuant to this Act or regulations thereunder or arising by operation of law.
(Source: P.A. 81-856.)

(415 ILCS 5/22.3a)
Sec. 22.3a. Expedited review of hazardous waste corrective action.
(a) It is the intent of this Section to promote an expedited RCRA hazardous waste corrective action review process.
(b) The owner or operator of a hazardous waste facility performing corrective action pursuant to the federal Resource Conservation and Recovery Act of 1976 or regulations issued thereunder, or analogous State law or regulations, may request from the Agency an expedited review of that corrective action. Within a reasonable time, the Agency shall respond in writing, indicating whether the Agency will perform expedited review.
(c) An owner or operator approved by the Agency for an expedited review under this Section shall pay to the Agency all reasonable costs the Agency incurs in its review of the owner's or operator's corrective action activities (including but not limited to investigations, monitoring, and cleanup of releases of hazardous waste or hazardous constituents). Prior to any Agency review, the owner or operator shall make an advance partial payment to the Agency for anticipated review costs in an amount acceptable to the Agency, but not to exceed $5,000 or one-half of the total anticipated costs of the Agency, whichever is less. All amounts paid to the Agency pursuant to this Section shall be deposited into the Environmental Protection Permit and Inspection Fund.
(d) The Agency's expedited review under this Section shall include, but need not be limited to: review of the owner's or operator's corrective action plans, reports, documents, and associated field activities; issuance of corrective action decision documents; and issuance of letters certifying the completion of corrective action activities or discrete portions thereof.
(e) The Agency may cease its expedited review under this Section if an owner or operator fails to pay the Agency's review costs when due.
(f) An owner or operator approved by the Agency for an expedited review under this Section may withdraw its request for an expedited review at any time by providing the Agency with written notification of its withdrawal; but the owner or operator shall be responsible to pay all expedited review costs incurred by the Agency through the date of withdrawal.
(Source: P.A. 93-260, eff. 7-22-03.)

(415 ILCS 5/22.4) (from Ch. 111 1/2, par. 1022.4)
Sec. 22.4. Hazardous waste; underground storage tanks; regulations.
(a) In accordance with Section 7.2, the Board shall adopt regulations which are identical in substance to federal regulations or amendments thereto promulgated by the Administrator of the United States Environmental Protection Agency to implement Sections 3001, 3002, 3003, 3004, and 3005, of the Resource Conservation and Recovery Act of 1976 (P.L. 94-580). The Board may consolidate into a single rulemaking under this Section all such federal regulations adopted within a period of time not to exceed 6 months. The provisions and requirements of Title VII of this Act shall not apply to rules adopted under this subsection. Section 5-35 of the Illinois Administrative Procedure Act relating to procedures for rulemaking shall not apply to rules adopted under this subsection.
(b) The Board may adopt regulations relating to a State hazardous waste management program that are not inconsistent with and at least as stringent as the Resource Conservation and Recovery Act of 1976 (P.L. 94-580), or regulations adopted thereunder. Regulations adopted pursuant to this subsection shall be adopted in accordance with the provisions and requirements of Title VII of this Act and the procedures for rulemaking in Section 5-35 of the Illinois Administrative Procedure Act.
(c) Notwithstanding subsection (a) of this Section, the Board may adopt additional regulations identifying the characteristics of hazardous waste and additional regulations listing hazardous waste. In adopting such regulations, the Board shall take into account the toxicity, persistence, and degradability in nature, the potential for accumulation in tissue, and other related factors such as flammability, corrosiveness, and other hazardous characteristics. The regulations may be revised from time to time as may be appropriate. Regulations adopted pursuant to this subsection shall be adopted in accordance with the provisions and requirements of this Act and the procedures for rulemaking in Section 5-35 of the Illinois Administrative Procedure Act.
(d) (1) In accordance with Section 7.2, after the adoption of regulations by the United States Environmental Protection Agency to implement Section 9003 of Subtitle I of the Hazardous and Solid Waste Amendments of 1984 (P.L. 98-616) of the Resource Conservation and Recovery Act of 1976 (P.L. 94-580), or any amendments to such regulations, the Board shall adopt regulations relating to corrective action at underground storage tanks that are identical in substance to such federal regulations.
(2) The rulemaking provisions of Title VII of this Act and of Section 5-35 of the Illinois Administrative Procedure Act shall not apply to regulations or amendments adopted pursuant to this subsection (d).
(3) For purposes of adopting regulations or amendments thereto under this subsection (d), corrective action shall not include requirements providing for design, construction, installation, general operation, release detection, release reporting, release determination investigation, release confirmation, out-of-service systems and their closure or financial responsibility.
(4) By January 1, 1992, the Board shall amend its rules pertaining to underground storage tanks adopted under paragraph (1) of this subsection to make those rules applicable to any heating oil underground storage tank.
(Source: P.A. 87-323; 87-1088; 88-45.)

(415 ILCS 5/22.5) (from Ch. 111 1/2, par. 1022.5)
Sec. 22.5. By July 1, 1984, the Board shall adopt standards for the certification of personnel to operate refuse disposal facilities or sites. Such standards shall provide for, but shall not be limited to, an evaluation of the prospective operator's prior experience in waste management operations. The Board may provide for denial of certification if the prospective operator or any employee or officer of the prospective operator has a history of
(i) repeated violations of federal, State or local laws, regulations, standards, or ordinances regarding the operation of refuse disposal facilities or sites;
(ii) conviction in this or another State of any crime which is a felony under the laws of this State or conviction of a felony in a federal court; or
(iii) proof of gross carelessness or incompetence in handling, storing, processing, transporting or disposing of any hazardous waste.
(Source: P.A. 83-1362.)

(415 ILCS 5/22.6) (from Ch. 111 1/2, par. 1022.6)
Sec. 22.6. (a) Commencing July 1, 1984, no person shall cause, threaten or allow the disposal in any landfill of any liquid hazardous waste unless specific authorization is obtained from the Agency by the generator and the landfill owner and operator for the land disposal of that specific waste stream.
(b) The Board shall have the authority to adopt regulations which prohibit or set limitations on the type, amount and form of liquid hazardous wastes that may be disposed of in landfills based on the availability of technically feasible and economically reasonable alternatives to land disposal.
(c) The Agency may grant specific authorization for the land disposal of liquid hazardous wastes only after the generator has reasonably demonstrated that, considering current technological feasibility and economic reasonableness, the hazardous waste cannot be reasonably solidified, stabilized, or recycled for reuse, nor incinerated or chemically, physically or biologically treated so as to neutralize the hazardous waste and render it nonhazardous, and that land disposal is not prohibited or limited by Board regulations. In granting authorization under this Section, the Agency may impose such conditions as may be necessary to accomplish the purposes of this Act and which are consistent with Board regulations. If the Agency refuses to grant authorization under this Section, the applicant may appeal as if the Agency refused to grant a permit pursuant to the provisions of subsection (a) of Section 40 of this Act.
(d) For purposes of this Section, the term "landfill" means a disposal facility or part of a facility where hazardous waste is placed in or on land and which is not a land treatment facility, a surface impoundment or an underground injection well.
(Source: P.A. 83-1078.)

(415 ILCS 5/22.7) (from Ch. 111 1/2, par. 1022.7)
Sec. 22.7. (a) (Blank).
(b) The Board may adopt regulations relating to a state contingency plan which are not identical in substance to federal regulations promulgated by the Administrator of the United States Environmental Protection Agency to implement Section 105 of the comprehensive Environmental Response, Compensation, and Liability Act of 1980 (P.L. 96-510), as amended. Regulations adopted pursuant to this subsection shall be adopted in accordance with the provisions and requirements of Title VII of this Act and the procedures for rulemaking in Section 5-35 of the Illinois Administrative Procedure Act.
(c) Nothing in this Section shall limit the authority of the Agency to enforce or implement any provision of this Act, including but not limited to Section 4 or 22.2 of this Act, prior to the adoption of regulations by the Board under this Section.
(Source: P.A. 89-431, eff. 12-15-95; 89-443, eff. 7-1-96.)

(415 ILCS 5/22.8) (from Ch. 111 1/2, par. 1022.8)
Sec. 22.8. Environmental Protection Permit and Inspection Fund.
(a) There is hereby created in the State Treasury a special fund to be known as the Environmental Protection Permit and Inspection Fund. All fees collected by the Agency pursuant to this Section, Section 9.6, 12.2, 16.1, 56.4, 56.5, 56.6, and subsection (f) of Section 5 of this Act, or pursuant to Section 22 of the Public Water Supply Operations Act or Section 1011 of the Solid Waste Site Operator Certification Law, as well as funds collected under subsection (b.5) of Section 42 of this Act, shall be deposited into the Fund. In addition to any monies appropriated from the General Revenue Fund, monies in the Fund shall be appropriated by the General Assembly to the Agency in amounts deemed necessary for manifest, permit, and inspection activities and for performing its functions, powers, and duties under the Solid Waste Site Operator Certification Law.
The General Assembly may appropriate monies in the Fund deemed necessary for Board regulatory and adjudicatory proceedings.
(a-5) As soon as practicable after the effective date of this amendatory Act of the 98th General Assembly, but no later than January 1, 2014, the State Comptroller shall direct and the State Treasurer shall transfer all monies in the Industrial Hygiene Regulatory and Enforcement Fund to the Environmental Protection Permit and Inspection Fund to be used in accordance with the terms of the Environmental Protection Permit and Inspection Fund.
(a-6) As soon as practicable after the effective date of this amendatory Act of the 98th General Assembly, but no later than December 31, 2014, the State Comptroller shall order the transfer of, and the State Treasurer shall transfer, all moneys in the Hazardous Waste Occupational Licensing Fund into the Environmental Protection Permit and Inspection Fund to be used in accordance with the terms of the Environmental Protection Permit and Inspection Fund.
(b) The Agency shall collect from the owner or operator of any of the following types of hazardous waste disposal sites or management facilities which require a RCRA permit under subsection (f) of Section 21 of this Act, or a UIC permit under subsection (g) of Section 12 of this Act, an annual fee in the amount of:
(1) $35,000 ($70,000 beginning in 2004) for a

hazardous waste disposal site receiving hazardous waste if the hazardous waste disposal site is located off the site where such waste was produced;

(2) $9,000 ($18,000 beginning in 2004) for a

hazardous waste disposal site receiving hazardous waste if the hazardous waste disposal site is located on the site where such waste was produced;

(3) $7,000 ($14,000 beginning in 2004) for a

hazardous waste disposal site receiving hazardous waste if the hazardous waste disposal site is an underground injection well;

(4) $2,000 ($4,000 beginning in 2004) for a hazardous

waste management facility treating hazardous waste by incineration;

(5) $1,000 ($2,000 beginning in 2004) for a hazardous

waste management facility treating hazardous waste by a method, technique or process other than incineration;

(6) $1,000 ($2,000 beginning in 2004) for a hazardous

waste management facility storing hazardous waste in a surface impoundment or pile;

(7) $250 ($500 beginning in 2004) for a hazardous

waste management facility storing hazardous waste other than in a surface impoundment or pile; and

(8) Beginning in 2004, $500 for a large quantity

hazardous waste generator required to submit an annual or biennial report for hazardous waste generation.

(c) Where two or more operational units are located within a single hazardous waste disposal site, the Agency shall collect from the owner or operator of such site an annual fee equal to the highest fee imposed by subsection (b) of this Section upon any single operational unit within the site.
(d) The fee imposed upon a hazardous waste disposal site under this Section shall be the exclusive permit and inspection fee applicable to hazardous waste disposal at such site, provided that nothing in this Section shall be construed to diminish or otherwise affect any fee imposed upon the owner or operator of a hazardous waste disposal site by Section 22.2.
(e) The Agency shall establish procedures, no later than December 1, 1984, relating to the collection of the hazardous waste disposal site fees authorized by this Section. Such procedures shall include, but not be limited to the time and manner of payment of fees to the Agency, which shall be quarterly, payable at the beginning of each quarter for hazardous waste disposal site fees. Annual fees required under paragraph (7) of subsection (b) of this Section shall accompany the annual report required by Board regulations for the calendar year for which the report applies.
(f) For purposes of this Section, a hazardous waste disposal site consists of one or more of the following operational units:
(1) a landfill receiving hazardous waste for disposal;
(2) a waste pile or surface impoundment, receiving

hazardous waste, in which residues which exhibit any of the characteristics of hazardous waste pursuant to Board regulations are reasonably expected to remain after closure;

(3) a land treatment facility receiving hazardous

waste; or

(4) a well injecting hazardous waste.
(g) The Agency shall assess a fee for each manifest provided by the Agency. For manifests provided on or after January 1, 1989 but before July 1, 2003, the fee shall be $1 per manifest. For manifests provided on or after July 1, 2003, the fee shall be $3 per manifest.
(Source: P.A. 98-78, eff. 7-15-13; 98-692, eff. 7-1-14; 98-822, eff. 8-1-14.)

(415 ILCS 5/22.9) (from Ch. 111 1/2, par. 1022.9)
Sec. 22.9. Special waste determinations.
(a) (Blank.)
(b) Not later than December 1, 1990, the Pollution Control Board shall, pursuant to Title VII of the Act, adopt regulations that establish standards and criteria for classifying special wastes according to the degree of hazard or an alternative method.
(c) The Board shall adopt regulations by December 1, 1990, establishing the standards and criteria by which the Agency may determine upon written request by any person that a waste or class of waste is not special waste.
(d) (Blank.)
(e) (Blank.)
(f) The determinations to be made under subsection (c) of this Section shall not apply to hazardous waste.
(Source: P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/22.10) (from Ch. 111 1/2, par. 1022.10)
Sec. 22.10. The Agency may issue permits which authorize owners or operators of treatment, storage and disposal facilities to receive Agency approved categories of waste from multiple generators.
(Source: P.A. 83-1528.)

(415 ILCS 5/22.12) (from Ch. 111 1/2, par. 1022.12)
Sec. 22.12. (a) The Agency shall coordinate with the Office of the State Fire Marshal in the administration of the Leaking Underground Storage Tank program, as established in Subtitle I of the Hazardous and Solid Waste Amendments of 1984 (P.L. 98-616), as amended, of the Resource Conservation and Recovery Act of 1976 (P.L. 94-580). The Agency shall act as the lead agency in the formulation of regulations and policies, and shall be responsible for groundwater monitoring and any necessary site cleanup requirements encountered under the Resource Conservation and Recovery Act of 1976, the Comprehensive Environmental Response Compensation and Liability Act, or the State "Clean Illinois" program.
(b) By May 8, 1986, a person who is the owner of an underground storage tank containing hazardous waste on July 1, 1986 shall register the tank with the Agency on the form provided by the Agency pursuant to Subtitle I of The Hazardous and Solid Waste Amendments of 1984 (P.L. 98-616) of the Resource Conservation and Recovery Act of 1976 (P.L. 94-580), as amended.
(c) A person who is the owner of an underground storage tank containing hazardous waste installed or replaced after July 1, 1986 shall register prior to the installation of the tank.
(d) Except as otherwise provided in subsection (e), a person who is the owner of an underground storage tank containing hazardous waste registered under subsection (b) or (c) shall notify the Agency of any change in the information required under this Section or of the removal of an underground storage tank from service.
(e) A person who is the owner of an underground storage tank containing hazardous waste the contents of which are changed routinely shall indicate all the materials which are stored in the tank on the registration form. A person providing the information described in this subsection is not required to notify the Agency of changes in the contents of the tank unless the material to be stored in the tank differs from the information provided on the registration form.
(Source: P.A. 88-496.)

(415 ILCS 5/22.13) (from Ch. 111 1/2, par. 1022.13)
Sec. 22.13. (Repealed).
(Source: Repealed by P.A. 88-496.)

(415 ILCS 5/22.14) (from Ch. 111 1/2, par. 1022.14)
Sec. 22.14. (a) No person may establish any pollution control facility for use as a garbage transfer station, which is located less than 1000 feet from the nearest property zoned for primarily residential uses or within 1000 feet of any dwelling, except in counties of at least 3,000,000 inhabitants. In counties of at least 3,000,000 inhabitants, no person may establish any pollution control facility for use as a garbage transfer station which is located less than 1000 feet from the nearest property zoned for primarily residential uses, provided, however, a station which is located in an industrial area of 10 or more contiguous acres may be located within 1000 feet but no closer than 800 feet from the nearest property zoned for primarily residential uses. However, in a county with over 300,000 and less than 350,000 inhabitants, a station used for the transfer or separation of waste for recycling or disposal in a sanitary landfill that is located in an industrial area of 10 or more acres may be located within 1000 feet but no closer than 800 feet from the nearest property zoned for primarily residential uses.
(b) This Section does not prohibit (i) any such facility which is in existence on January 1, 1988, nor (ii) any facility in existence on January 1, 1988, as expanded before January 1, 1990, to include processing and transferring of municipal wastes for both recycling and disposal purposes, nor (iii) any such facility which becomes nonconforming due to a change in zoning or the establishment of a dwelling which occurs after the establishment of the facility, nor (iv) any facility established by a municipality with a population in excess of 1,000,000, nor (v) any transfer facility operating on January 1, 1988. No facility described in item (ii) shall, after July 14, 1995, accept landscape waste and other municipal waste in the same vehicle load. However, the use of an existing pollution control facility as a garbage transfer station shall be deemed to be the establishment of a new facility, and shall be subject to subsection (a), if such facility had not been used as a garbage transfer station within one year prior to January 1, 1988.
(Source: P.A. 88-681, eff. 12-22-94; 89-143, eff. 7-14-95; 89-336, eff. 8-17-95; 89-626, eff. 8-9-96.)

(415 ILCS 5/22.15) (from Ch. 111 1/2, par. 1022.15)
(Text of Section from P.A. 100-103)
Sec. 22.15. Solid Waste Management Fund; fees.
(a) There is hereby created within the State Treasury a special fund to be known as the "Solid Waste Management Fund", to be constituted from the fees collected by the State pursuant to this Section and from repayments of loans made from the Fund for solid waste projects. Moneys received by the Department of Commerce and Economic Opportunity in repayment of loans made pursuant to the Illinois Solid Waste Management Act shall be deposited into the General Revenue Fund.
(b) The Agency shall assess and collect a fee in the amount set forth herein from the owner or operator of each sanitary landfill permitted or required to be permitted by the Agency to dispose of solid waste if the sanitary landfill is located off the site where such waste was produced and if such sanitary landfill is owned, controlled, and operated by a person other than the generator of such waste. The Agency shall deposit all fees collected into the Solid Waste Management Fund. If a site is contiguous to one or more landfills owned or operated by the same person, the volumes permanently disposed of by each landfill shall be combined for purposes of determining the fee under this subsection.
(1) If more than 150,000 cubic yards of non-hazardous

solid waste is permanently disposed of at a site in a calendar year, the owner or operator shall either pay a fee of 95 cents per cubic yard or, alternatively, the owner or operator may weigh the quantity of the solid waste permanently disposed of with a device for which certification has been obtained under the Weights and Measures Act and pay a fee of $2.00 per ton of solid waste permanently disposed of. In no case shall the fee collected or paid by the owner or operator under this paragraph exceed $1.55 per cubic yard or $3.27 per ton.

(2) If more than 100,000 cubic yards but not more

than 150,000 cubic yards of non-hazardous waste is permanently disposed of at a site in a calendar year, the owner or operator shall pay a fee of $52,630.

(3) If more than 50,000 cubic yards but not more than

100,000 cubic yards of non-hazardous solid waste is permanently disposed of at a site in a calendar year, the owner or operator shall pay a fee of $23,790.

(4) If more than 10,000 cubic yards but not more than

50,000 cubic yards of non-hazardous solid waste is permanently disposed of at a site in a calendar year, the owner or operator shall pay a fee of $7,260.

(5) If not more than 10,000 cubic yards of

non-hazardous solid waste is permanently disposed of at a site in a calendar year, the owner or operator shall pay a fee of $1050.

(c) (Blank).
(d) The Agency shall establish rules relating to the collection of the fees authorized by this Section. Such rules shall include, but not be limited to:
(1) necessary records identifying the quantities of

solid waste received or disposed;

(2) the form and submission of reports to accompany

the payment of fees to the Agency;

(3) the time and manner of payment of fees to the

Agency, which payments shall not be more often than quarterly; and

(4) procedures setting forth criteria establishing

when an owner or operator may measure by weight or volume during any given quarter or other fee payment period.

(e) Pursuant to appropriation, all monies in the Solid Waste Management Fund shall be used by the Agency and the Department of Commerce and Economic Opportunity for the purposes set forth in this Section and in the Illinois Solid Waste Management Act, including for the costs of fee collection and administration.
(f) The Agency is authorized to enter into such agreements and to promulgate such rules as are necessary to carry out its duties under this Section and the Illinois Solid Waste Management Act.
(g) On the first day of January, April, July, and October of each year, beginning on July 1, 1996, the State Comptroller and Treasurer shall transfer $500,000 from the Solid Waste Management Fund to the Hazardous Waste Fund. Moneys transferred under this subsection (g) shall be used only for the purposes set forth in item (1) of subsection (d) of Section 22.2.
(h) The Agency is authorized to provide financial assistance to units of local government for the performance of inspecting, investigating and enforcement activities pursuant to Section 4(r) at nonhazardous solid waste disposal sites.
(i) The Agency is authorized to conduct household waste collection and disposal programs.
(j) A unit of local government, as defined in the Local Solid Waste Disposal Act, in which a solid waste disposal facility is located may establish a fee, tax, or surcharge with regard to the permanent disposal of solid waste. All fees, taxes, and surcharges collected under this subsection shall be utilized for solid waste management purposes, including long-term monitoring and maintenance of landfills, planning, implementation, inspection, enforcement and other activities consistent with the Solid Waste Management Act and the Local Solid Waste Disposal Act, or for any other environment-related purpose, including but not limited to an environment-related public works project, but not for the construction of a new pollution control facility other than a household hazardous waste facility. However, the total fee, tax or surcharge imposed by all units of local government under this subsection (j) upon the solid waste disposal facility shall not exceed:
(1) 60¢ per cubic yard if more than 150,000 cubic

yards of non-hazardous solid waste is permanently disposed of at the site in a calendar year, unless the owner or operator weighs the quantity of the solid waste received with a device for which certification has been obtained under the Weights and Measures Act, in which case the fee shall not exceed $1.27 per ton of solid waste permanently disposed of.

(2) $33,350 if more than 100,000 cubic yards, but not

more than 150,000 cubic yards, of non-hazardous waste is permanently disposed of at the site in a calendar year.

(3) $15,500 if more than 50,000 cubic yards, but not

more than 100,000 cubic yards, of non-hazardous solid waste is permanently disposed of at the site in a calendar year.

(4) $4,650 if more than 10,000 cubic yards, but not

more than 50,000 cubic yards, of non-hazardous solid waste is permanently disposed of at the site in a calendar year.

(5) $$650 if not more than 10,000 cubic yards of

non-hazardous solid waste is permanently disposed of at the site in a calendar year.

The corporate authorities of the unit of local government may use proceeds from the fee, tax, or surcharge to reimburse a highway commissioner whose road district lies wholly or partially within the corporate limits of the unit of local government for expenses incurred in the removal of nonhazardous, nonfluid municipal waste that has been dumped on public property in violation of a State law or local ordinance.
A county or Municipal Joint Action Agency that imposes a fee, tax, or surcharge under this subsection may use the proceeds thereof to reimburse a municipality that lies wholly or partially within its boundaries for expenses incurred in the removal of nonhazardous, nonfluid municipal waste that has been dumped on public property in violation of a State law or local ordinance.
If the fees are to be used to conduct a local sanitary landfill inspection or enforcement program, the unit of local government must enter into a written delegation agreement with the Agency pursuant to subsection (r) of Section 4. The unit of local government and the Agency shall enter into such a written delegation agreement within 60 days after the establishment of such fees. At least annually, the Agency shall conduct an audit of the expenditures made by units of local government from the funds granted by the Agency to the units of local government for purposes of local sanitary landfill inspection and enforcement programs, to ensure that the funds have been expended for the prescribed purposes under the grant.
The fees, taxes or surcharges collected under this subsection (j) shall be placed by the unit of local government in a separate fund, and the interest received on the moneys in the fund shall be credited to the fund. The monies in the fund may be accumulated over a period of years to be expended in accordance with this subsection.
A unit of local government, as defined in the Local Solid Waste Disposal Act, shall prepare and distribute to the Agency, in April of each year, a report that details spending plans for monies collected in accordance with this subsection. The report will at a minimum include the following:
(1) The total monies collected pursuant to this

subsection.

(2) The most current balance of monies collected

pursuant to this subsection.

(3) An itemized accounting of all monies expended for

the previous year pursuant to this subsection.

(4) An estimation of monies to be collected for the

following 3 years pursuant to this subsection.

(5) A narrative detailing the general direction and

scope of future expenditures for one, 2 and 3 years.

The exemptions granted under Sections 22.16 and 22.16a, and under subsection (k) of this Section, shall be applicable to any fee, tax or surcharge imposed under this subsection (j); except that the fee, tax or surcharge authorized to be imposed under this subsection (j) may be made applicable by a unit of local government to the permanent disposal of solid waste after December 31, 1986, under any contract lawfully executed before June 1, 1986 under which more than 150,000 cubic yards (or 50,000 tons) of solid waste is to be permanently disposed of, even though the waste is exempt from the fee imposed by the State under subsection (b) of this Section pursuant to an exemption granted under Section 22.16.
(k) In accordance with the findings and purposes of the Illinois Solid Waste Management Act, beginning January 1, 1989 the fee under subsection (b) and the fee, tax or surcharge under subsection (j) shall not apply to:
(1) Waste which is hazardous waste; or
(2) Waste which is pollution control waste; or
(3) Waste from recycling, reclamation or reuse

processes which have been approved by the Agency as being designed to remove any contaminant from wastes so as to render such wastes reusable, provided that the process renders at least 50% of the waste reusable; or

(4) Non-hazardous solid waste that is received at a

sanitary landfill and composted or recycled through a process permitted by the Agency; or

(5) Any landfill which is permitted by the Agency to

receive only demolition or construction debris or landscape waste.

(Source: P.A. 100-103, eff. 8-11-17.)

(Text of Section from P.A. 100-433)
Sec. 22.15. Solid Waste Management Fund; fees.
(a) There is hereby created within the State Treasury a special fund to be known as the "Solid Waste Management Fund", to be constituted from the fees collected by the State pursuant to this Section, from repayments of loans made from the Fund for solid waste projects, from registration fees collected pursuant to the Consumer Electronics Recycling Act, and from amounts transferred into the Fund pursuant to this amendatory Act of the 100th General Assembly. Moneys received by the Department of Commerce and Economic Opportunity in repayment of loans made pursuant to the Illinois Solid Waste Management Act shall be deposited into the General Revenue Fund.
(b) The Agency shall assess and collect a fee in the amount set forth herein from the owner or operator of each sanitary landfill permitted or required to be permitted by the Agency to dispose of solid waste if the sanitary landfill is located off the site where such waste was produced and if such sanitary landfill is owned, controlled, and operated by a person other than the generator of such waste. The Agency shall deposit all fees collected into the Solid Waste Management Fund. If a site is contiguous to one or more landfills owned or operated by the same person, the volumes permanently disposed of by each landfill shall be combined for purposes of determining the fee under this subsection.
(1) If more than 150,000 cubic yards of non-hazardous

solid waste is permanently disposed of at a site in a calendar year, the owner or operator shall either pay a fee of 95 cents per cubic yard or, alternatively, the owner or operator may weigh the quantity of the solid waste permanently disposed of with a device for which certification has been obtained under the Weights and Measures Act and pay a fee of $2.00 per ton of solid waste permanently disposed of. In no case shall the fee collected or paid by the owner or operator under this paragraph exceed $1.55 per cubic yard or $3.27 per ton.

(2) If more than 100,000 cubic yards but not more

than 150,000 cubic yards of non-hazardous waste is permanently disposed of at a site in a calendar year, the owner or operator shall pay a fee of $52,630.

(3) If more than 50,000 cubic yards but not more than

100,000 cubic yards of non-hazardous solid waste is permanently disposed of at a site in a calendar year, the owner or operator shall pay a fee of $23,790.

(4) If more than 10,000 cubic yards but not more than

50,000 cubic yards of non-hazardous solid waste is permanently disposed of at a site in a calendar year, the owner or operator shall pay a fee of $7,260.

(5) If not more than 10,000 cubic yards of

non-hazardous solid waste is permanently disposed of at a site in a calendar year, the owner or operator shall pay a fee of $1050.

(c) (Blank).
(d) The Agency shall establish rules relating to the collection of the fees authorized by this Section. Such rules shall include, but not be limited to:
(1) necessary records identifying the quantities of

solid waste received or disposed;

(2) the form and submission of reports to accompany

the payment of fees to the Agency;

(3) the time and manner of payment of fees to the

Agency, which payments shall not be more often than quarterly; and

(4) procedures setting forth criteria establishing

when an owner or operator may measure by weight or volume during any given quarter or other fee payment period.

(e) Pursuant to appropriation, all monies in the Solid Waste Management Fund shall be used by the Agency and the Department of Commerce and Economic Opportunity for the purposes set forth in this Section and in the Illinois Solid Waste Management Act, including for the costs of fee collection and administration, and for the administration of (1) the Consumer Electronics Recycling Act and (2) until January 1, 2020, the Electronic Products Recycling and Reuse Act.
(f) The Agency is authorized to enter into such agreements and to promulgate such rules as are necessary to carry out its duties under this Section and the Illinois Solid Waste Management Act.
(g) On the first day of January, April, July, and October of each year, beginning on July 1, 1996, the State Comptroller and Treasurer shall transfer $500,000 from the Solid Waste Management Fund to the Hazardous Waste Fund. Moneys transferred under this subsection (g) shall be used only for the purposes set forth in item (1) of subsection (d) of Section 22.2.
(h) The Agency is authorized to provide financial assistance to units of local government for the performance of inspecting, investigating and enforcement activities pursuant to Section 4(r) at nonhazardous solid waste disposal sites.
(i) The Agency is authorized to support the operations of an industrial materials exchange service, and to conduct household waste collection and disposal programs.
(j) A unit of local government, as defined in the Local Solid Waste Disposal Act, in which a solid waste disposal facility is located may establish a fee, tax, or surcharge with regard to the permanent disposal of solid waste. All fees, taxes, and surcharges collected under this subsection shall be utilized for solid waste management purposes, including long-term monitoring and maintenance of landfills, planning, implementation, inspection, enforcement and other activities consistent with the Solid Waste Management Act and the Local Solid Waste Disposal Act, or for any other environment-related purpose, including but not limited to an environment-related public works project, but not for the construction of a new pollution control facility other than a household hazardous waste facility. However, the total fee, tax or surcharge imposed by all units of local government under this subsection (j) upon the solid waste disposal facility shall not exceed:
(1) 60¢ per cubic yard if more than 150,000 cubic

yards of non-hazardous solid waste is permanently disposed of at the site in a calendar year, unless the owner or operator weighs the quantity of the solid waste received with a device for which certification has been obtained under the Weights and Measures Act, in which case the fee shall not exceed $1.27 per ton of solid waste permanently disposed of.

(2) $33,350 if more than 100,000 cubic yards, but not

more than 150,000 cubic yards, of non-hazardous waste is permanently disposed of at the site in a calendar year.

(3) $15,500 if more than 50,000 cubic yards, but not

more than 100,000 cubic yards, of non-hazardous solid waste is permanently disposed of at the site in a calendar year.

(4) $4,650 if more than 10,000 cubic yards, but not

more than 50,000 cubic yards, of non-hazardous solid waste is permanently disposed of at the site in a calendar year.

(5) $$650 if not more than 10,000 cubic yards of

non-hazardous solid waste is permanently disposed of at the site in a calendar year.

The corporate authorities of the unit of local government may use proceeds from the fee, tax, or surcharge to reimburse a highway commissioner whose road district lies wholly or partially within the corporate limits of the unit of local government for expenses incurred in the removal of nonhazardous, nonfluid municipal waste that has been dumped on public property in violation of a State law or local ordinance.
A county or Municipal Joint Action Agency that imposes a fee, tax, or surcharge under this subsection may use the proceeds thereof to reimburse a municipality that lies wholly or partially within its boundaries for expenses incurred in the removal of nonhazardous, nonfluid municipal waste that has been dumped on public property in violation of a State law or local ordinance.
If the fees are to be used to conduct a local sanitary landfill inspection or enforcement program, the unit of local government must enter into a written delegation agreement with the Agency pursuant to subsection (r) of Section 4. The unit of local government and the Agency shall enter into such a written delegation agreement within 60 days after the establishment of such fees. At least annually, the Agency shall conduct an audit of the expenditures made by units of local government from the funds granted by the Agency to the units of local government for purposes of local sanitary landfill inspection and enforcement programs, to ensure that the funds have been expended for the prescribed purposes under the grant.
The fees, taxes or surcharges collected under this subsection (j) shall be placed by the unit of local government in a separate fund, and the interest received on the moneys in the fund shall be credited to the fund. The monies in the fund may be accumulated over a period of years to be expended in accordance with this subsection.
A unit of local government, as defined in the Local Solid Waste Disposal Act, shall prepare and distribute to the Agency, in April of each year, a report that details spending plans for monies collected in accordance with this subsection. The report will at a minimum include the following:
(1) The total monies collected pursuant to this

subsection.

(2) The most current balance of monies collected

pursuant to this subsection.

(3) An itemized accounting of all monies expended for

the previous year pursuant to this subsection.

(4) An estimation of monies to be collected for the

following 3 years pursuant to this subsection.

(5) A narrative detailing the general direction and

scope of future expenditures for one, 2 and 3 years.

The exemptions granted under Sections 22.16 and 22.16a, and under subsection (k) of this Section, shall be applicable to any fee, tax or surcharge imposed under this subsection (j); except that the fee, tax or surcharge authorized to be imposed under this subsection (j) may be made applicable by a unit of local government to the permanent disposal of solid waste after December 31, 1986, under any contract lawfully executed before June 1, 1986 under which more than 150,000 cubic yards (or 50,000 tons) of solid waste is to be permanently disposed of, even though the waste is exempt from the fee imposed by the State under subsection (b) of this Section pursuant to an exemption granted under Section 22.16.
(k) In accordance with the findings and purposes of the Illinois Solid Waste Management Act, beginning January 1, 1989 the fee under subsection (b) and the fee, tax or surcharge under subsection (j) shall not apply to:
(1) Waste which is hazardous waste; or
(2) Waste which is pollution control waste; or
(3) Waste from recycling, reclamation or reuse

processes which have been approved by the Agency as being designed to remove any contaminant from wastes so as to render such wastes reusable, provided that the process renders at least 50% of the waste reusable; or

(4) Non-hazardous solid waste that is received at a

sanitary landfill and composted or recycled through a process permitted by the Agency; or

(5) Any landfill which is permitted by the Agency to

receive only demolition or construction debris or landscape waste.

(Source: P.A. 100-433, eff. 8-25-17.)

(415 ILCS 5/22.15a)
Sec. 22.15a. Open dumping cleanup program.
(a) Upon making a finding that open dumping poses a threat to the public health or to the environment, the Agency may take whatever preventive or corrective action is necessary or appropriate to end that threat. This preventive or corrective action may consist of any or all of the following:
(1) Removing waste from the site.
(2) Removing soil and water contamination that is

related to waste at the site.

(3) Installing devices to monitor and control

groundwater and surface water contamination that is related to waste at the site.

(4) Taking any other actions that are authorized by

Board regulations.

(b) Subject to the availability of appropriated funds, the Agency may undertake a consensual removal action for the removal of up to 20 cubic yards of waste at no cost to the owner of property where open dumping has occurred in accordance with the following requirements:
(1) Actions under this subsection must be taken

pursuant to a written agreement between the Agency and the owner of the property.

(2) The written agreement must at a minimum specify:
(A) that the owner relinquishes any claim of an

ownership interest in any waste that is removed and in any proceeds from its sale;

(B) that waste will no longer be allowed to

accumulate at the site in a manner that constitutes open dumping;

(C) that the owner will hold harmless the Agency

and any employee or contractor used by the Agency to effect the removal for any damage to property incurred during the course of action under this subsection, except for damage incurred by gross negligence or intentional misconduct; and

(D) any conditions imposed upon or assistance

required from the owner to assure that the waste is so located or arranged as to facilitate its removal.

(3) The Agency may establish by rule the conditions

and priorities for the removal of waste under this subsection (b).

(4) The Agency must prescribe the form of written

agreements under this subsection (b).

(c) The Agency may provide notice to the owner of property where open dumping has occurred whenever the Agency finds that open dumping poses a threat to public health or the environment. The notice provided by the Agency must include the identified preventive or corrective action and must provide an opportunity for the owner to perform the action.
(d) In accordance with constitutional limitations, the Agency may enter, at all reasonable times, upon any private or public property for the purpose of taking any preventive or corrective action that is necessary and appropriate under this Section whenever the Agency finds that open dumping poses a threat to the public health or to the environment.
(e) Notwithstanding any other provision or rule of law and subject only to the defenses set forth in subsection (g) of this Section, the following persons shall be liable for all costs of corrective or preventive action incurred by the State of Illinois as a result of open dumping, including the reasonable costs of collection:
(1) any person with an ownership interest in property

where open dumping has occurred;

(2) any person with an ownership or leasehold

interest in the property at the time the open dumping occurred;

(3) any person who transported waste that was open

dumped at the property; and

(4) any person who open dumped at the property.
Any moneys received by the Agency under this subsection (e) must be deposited into the Subtitle D Management Fund.
(f) Any person liable to the Agency for costs incurred under subsection (e) of this Section may be liable to the State of Illinois for punitive damages in an amount at least equal to and not more than 3 times the costs incurred by the State if that person failed, without sufficient cause, to take preventive or corrective action under the notice issued under subsection (c) of this Section.
(g) There shall be no liability under subsection (e) of this Section for a person otherwise liable who can establish by a preponderance of the evidence that the hazard created by the open dumping was caused solely by:
(1) an act of God;
(2) an act of war; or
(3) an act or omission of a third party other than an

employee or agent and other than a person whose act or omission occurs in connection with a contractual relationship with the person otherwise liable. For the purposes of this paragraph, "contractual relationship" includes, but is not limited to, land contracts, deeds, and other instruments transferring title or possession, unless the real property upon which the open dumping occurred was acquired by the defendant after the open dumping occurred and one or more of the following circumstances is also established by a preponderance of the evidence:

(A) at the time the defendant acquired the

property, the defendant did not know and had no reason to know that any open dumping had occurred and the defendant undertook, at the time of acquisition, all appropriate inquiries into the previous ownership and uses of the property consistent with good commercial or customary practice in an effort to minimize liability;

(B) the defendant is a government entity that

acquired the property by escheat or through any other involuntary transfer or acquisition, or through the exercise of eminent domain authority by purchase or condemnation; or

(C) the defendant acquired the property by

inheritance or bequest.

(h) Nothing in this Section shall affect or modify the obligations or liability of any person under any other provision of this Act, federal law, or State law, including the common law, for injuries, damages, or losses resulting from the circumstances leading to Agency action under this Section.
(i) The costs and damages provided for in this Section may be imposed by the Board in an action brought before the Board in accordance with Title VIII of this Act, except that subsection (c) of Section 33 of this Act shall not apply to any such action.
(j) Except for willful and wanton misconduct, neither the State, the Director, nor any State employee shall be liable for any damages or injuries arising out of or resulting from any act or omission occurring under the provisions of this amendatory Act of the 94th General Assembly.
(k) Before taking preventive or corrective action under this Section, the Agency shall consider whether the open dumping:
(1) occurred on public land;
(2) occurred on a public right-of-way;
(3) occurred in a park or natural area;
(4) occurred in an environmental justice area;
(5) was caused or allowed by persons other than the

owner of the site;

(6) creates the potential for groundwater

contamination;

(7) creates the potential for surface water

contamination;

(8) creates the potential for disease vectors;
(9) creates a fire hazard; or
(10) preventive or corrective action by the Agency

has been requested by a unit of local government.

In taking preventive or corrective action under this Section, the Agency shall not expend more than $50,000 at any single site in response to open dumping unless: (i) the Director determines that the open dumping poses an imminent and substantial endangerment to the public health or welfare or the environment; or (ii) the General Assembly appropriates more than $50,000 for preventive or corrective action in response to the open dumping, in which case the Agency may spend the appropriated amount.
(Source: P.A. 94-272, eff. 7-19-05.)

(415 ILCS 5/22.16) (from Ch. 111 1/2, par. 1022.16)
Sec. 22.16. Fee exemptions.
(a) The Agency shall grant exemptions from the fee requirements of Section 22.15 of this Act for permanent disposal or transport of solid waste meeting all of the following criteria:
(1) permanent disposal of the solid waste is pursuant

to a written contract between the owner or operator of the sanitary landfill and some other person, or transport of the solid waste is pursuant to a written contract between the transporter and some other person;

(2) the contract for permanent disposal or transport

of solid waste was lawfully executed on or before December 31, 1986, and by its express terms continues beyond January 1, 1987, or was lawfully executed during 1987 or 1988 and by its express terms continues beyond January 1, 1989;

(3) the contract for permanent disposal or transport

of solid waste establishes a fixed fee or compensation, does not allow the operator or transporter to pass the fee through to another party, and does not allow voluntary cancellation or re-negotiation of the compensation or fee during the term of the contract; and

(4) the contract was lawfully executed on or before

December 31, 1986 and has not been amended at any time after that date, or was lawfully executed during 1987 or 1988 and has not been amended on or after January 1, 1989.

(b) Exemptions granted under this Section shall cause the solid waste received by an owner or operator of a sanitary landfill pursuant to a contract exempted under this Section to be disregarded in calculating the volume or weight of solid waste permanently disposed of during a calendar year under Section 22.15 of this Act.
(c) (Blank.)
(d) It shall be the duty of an owner or operator of a sanitary landfill to keep accurate records and to prove to the satisfaction of the Agency the volume or weight of solid waste received under an exemption during a calendar year.
(e) Exemptions under this Section shall expire upon the expiration, renewal or amendment of the exempted contract, whichever occurs first.
(Source: P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/22.16a) (from Ch. 111 1/2, par. 1022.16a)
Sec. 22.16a. Additional fee exemptions.
(a) In accordance with the findings and purposes of the Illinois Solid Waste Management Act, the Agency shall grant exemptions from the fee requirements of Section 22.15 of this Act for solid waste meeting all of the following criteria:
(1) the waste is non-putrescible and homogeneous and

does not contain free liquids;

(2) combustion of the waste would not provide

practical energy recovery or practical reduction in volume; and

(3) the applicant for exemption demonstrates that it

is not technologically and economically reasonable to recycle or reuse the waste.

(b) Exemptions granted under this Section shall cause the solid waste exempted under subsection (a) which is permanently disposed of by an owner or operator of a sanitary landfill to be disregarded in calculating the volume or weight of solid waste permanently disposed of during a calendar year under Section 22.15 of this Act.
(c) Applications for exemptions under this Section must be submitted on forms provided by the Agency for such purpose, together with proof of satisfaction of all criteria for granting the exemption. For applications received on or after March 1, 1989, exemptions issued under subsection (a) shall be effective beginning with the next calendar quarter following issuance of the exemption.
(d) If the Agency denies a request made pursuant to subsection (a), the applicant may seek review before the Board pursuant to Section 40 as if the Agency had denied an application for a permit. If the Agency fails to act within 90 days after receipt of an application, the request shall be deemed granted until such time as the Agency has taken final action.
(e) It shall be the duty of an owner or operator of a sanitary landfill to keep accurate records and to prove to the satisfaction of the Agency the volume or weight of solid waste received under an exemption during a calendar year.
(Source: P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/22.16b) (from Ch. 111 1/2, par. 1022.16b)
Sec. 22.16b. (a) Beginning January 1, 1991, the Agency shall assess and collect a fee from the owner or operator of each new municipal waste incinerator. The fee shall be calculated by applying the rates established from time to time for the disposal of solid waste at sanitary landfills under subdivision (b)(1) of Section 22.15 to the total amount of municipal waste accepted for incineration at the new municipal waste incinerator. The exemptions provided by this Act to the fees imposed under subsection (b) of Section 22.15 shall not apply to the fee imposed by this Section.
The owner or operator of any new municipal waste incinerator permitted after January 1, 1990, but before July 1, 1990 by the Agency for the development or operation of a new municipal waste incinerator shall be exempt from this fee, but shall include the following conditions:
(1) The owner or operator shall provide information

programs to those communities serviced by the owner or operator concerning recycling and separation of waste not suitable for incineration.

(2) The owner or operator shall provide information

programs to those communities serviced by the owner or operator concerning the Agency's household hazardous waste collection program and participation in that program.

For the purposes of this Section, "new municipal waste incinerator" means a municipal waste incinerator initially permitted for development or construction on or after January 1, 1990.
Amounts collected under this subsection shall be deposited into the Municipal Waste Incinerator Tax Fund, which is hereby established as an interest-bearing special fund in the State Treasury. Monies in the Fund may be used, subject to appropriation:
(1) by the Department of Commerce and Economic

Opportunity to fund its public information programs on recycling in those communities served by new municipal waste incinerators; and

(2) by the Agency to fund its household hazardous

waste collection activities in those communities served by new municipal waste incinerators.

(b) Any permit issued by the Agency for the development or operation of a new municipal waste incinerator shall include the following conditions:
(1) The incinerator must be designed to provide

continuous monitoring while in operation, with direct transmission of the resultant data to the Agency, until the Agency determines the best available control technology for monitoring the data. The Agency shall establish the test methods, procedures and averaging periods, as certified by the USEPA for solid waste incinerator units, and the form and frequency of reports containing results of the monitoring. Compliance and enforcement shall be based on such reports. Copies of the results of such monitoring shall be maintained on file at the facility concerned for one year, and copies shall be made available for inspection and copying by interested members of the public during business hours.

(2) The facility shall comply with the emission

limits adopted by the Agency under subsection (c).

(3) The operator of the facility shall take

reasonable measures to ensure that waste accepted for incineration complies with all legal requirements for incineration. The incinerator operator shall establish contractual requirements or other notification and inspection procedures sufficient to assure compliance with this subsection (b)(3) which may include, but not be limited to, routine inspections of waste, lists of acceptable and unacceptable waste provided to haulers and notification to the Agency when the facility operator rejects and sends loads away. The notification shall contain at least the name of the hauler and the site from where the load was hauled.

(4) The operator may not accept for incineration any

waste generated or collected in a municipality that has not implemented a recycling plan or is party to an implemented county plan, consistent with State goals and objectives. Such plans shall include provisions for collecting, recycling or diverting from landfills and municipal incinerators landscape waste, household hazardous waste and batteries. Such provisions may be performed at the site of the new municipal incinerator.

The Agency, after careful scrutiny of a permit application for the construction, development or operation of a new municipal waste incinerator, shall deny the permit if (i) the Agency finds in the permit application noncompliance with the laws and rules of the State or (ii) the application indicates that the mandated air emissions standards will not be reached within six months of the proposed municipal waste incinerator beginning operation.
(c) The Agency shall adopt specific limitations on the emission of mercury, chromium, cadmium and lead, and good combustion practices, including temperature controls from municipal waste incinerators pursuant to Section 9.4 of the Act.
(d) The Agency shall establish household hazardous waste collection centers in appropriate places in this State. The Agency may operate and maintain the centers itself or may contract with other parties for that purpose. The Agency shall ensure that the wastes collected are properly disposed of. The collection centers may charge fees for their services, not to exceed the costs incurred. Such collection centers shall not (i) be regulated as hazardous waste facilities under RCRA nor (ii) be subject to local siting approval under Section 39.2 if the local governing authority agrees to waive local siting approval procedures.
(Source: P.A. 94-793, eff. 5-19-06.)

(415 ILCS 5/22.17) (from Ch. 111 1/2, par. 1022.17)
Sec. 22.17. Landfill post-closure care.
(a) The owner and operator of a sanitary landfill site that is not a site subject to subsection (a.5) or (a.10) of this Section shall monitor gas, water and settling at the completed site for a period of 15 years after the site is completed or closed, or such longer period as may be required by Board or federal regulation.
(a.5) The owner and operator of a MSWLF unit that accepts household waste after October 8, 1993, shall conduct post-closure care at the site for a period of 30 years after the site is completed or closed, or such other period as may be approved by the Agency pursuant to Board or federal rules.
(a.10) The owner and operator of a MSWLF unit that accepts household waste on or after October 9, 1991, but stops receiving waste before October 9, 1993, and installs final cover more than 6 months after the receipt of the final volume of waste shall conduct post-closure care at the site for a period of 30 years after the site is completed or closed, or such other period as may be approved by the Agency pursuant to Board or federal rules.
(b) The owner and operator of a sanitary landfill that is not a facility subject to subsection (a.5) or (a.10) of this Section shall take whatever remedial action is necessary to abate any gas, water or settling problems which appear during such period of time specified in subsection (a). The owner and operator of a MSWLF unit that accepts household waste after October 8, 1993, shall take whatever remedial action is required under Sections 22.40 and 22.41 of this Act during the period of time specified in subsection (a.5) or (a.10).
(c) Except for MSWLF units that received household waste on or after October 9, 1991, this Section does not apply to a landfill used exclusively for the disposal of waste generated at the site.
(Source: P.A. 88-496.)

(415 ILCS 5/22.18) (from Ch. 111 1/2, par. 1022.18)
Sec. 22.18. (Repealed).
(Source: Repealed by P.A. 88-496.)

(415 ILCS 5/22.18b) (from Ch. 111 1/2, par. 1022.18b)
Sec. 22.18b. (Repealed).
(Source: Repealed by P.A. 88-496.)

(415 ILCS 5/22.18c) (from Ch. 111 1/2, par. 1022.18c)
Sec. 22.18c. (Repealed).
(Source: Repealed by P.A. 88-496.)

(415 ILCS 5/22.19) (from Ch. 111 1/2, par. 1022.19)
Sec. 22.19. (a) Counties with 200,000 or more inhabitants but fewer than 300,000 inhabitants, which border on the Mississippi River, may by ordinance set reasonable operating hours for all sanitary landfills and waste-to-energy facilities within their boundaries that receive wastes from sources off the site where such landfills or waste-to-energy facilities are located.
(b) Beginning January 1, 1989, the Agency shall not grant any permit for the construction or operation of a solid waste disposal facility on a site which is held in a land trust, unless the application therefor has been signed by all beneficiaries of the land trust.
(Source: P.A. 85-1311.)

(415 ILCS 5/22.19a)
Sec. 22.19a. Floodplain.
(a) On and after January 1, 1998, no sanitary landfill or waste disposal site that is a pollution control facility, or any part of a sanitary landfill or waste disposal site that is a pollution control facility, may be located within the boundary of the 100-year floodplain.
(b) Subsection (a) shall not apply to the following:
(1) a sanitary landfill or waste disposal site

initially permitted for development or construction by the Agency before August 19, 1997;

(2) a sanitary landfill or waste disposal site for

which local siting approval has been granted before August 19, 1997;

(3) the area of expansion beyond the boundary of a

currently permitted sanitary landfill or waste disposal site, provided that the area of expansion is, on August 19, 1997, owned by the owner or operator of the currently sited or permitted sanitary landfill or waste site to which the area of expansion is adjacent; or

(4) a sanitary landfill or waste disposal site that

is a pollution control facility that ceased accepting waste on or before August 19, 1997 or any part of a sanitary landfill or waste disposal site that is a pollution control facility that ceased accepting waste on or before August 19, 1997.

(Source: P.A. 90-503, eff. 8-19-97; 91-588, eff. 8-14-99.)

(415 ILCS 5/22.19b)
Sec. 22.19b. Postclosure care requirements.
(a) For those sanitary landfills and waste disposal sites located within the boundary of the 100-year floodplain pursuant to paragraph (3) of subsection (b) of Section 22.19a, to address the risks posed by flooding to the integrity of the sanitary landfill or waste disposal site, the owner or operator of the sanitary landfill or waste disposal site shall comply with the following financial assurance requirements for that portion of the site permitted for the disposal of solid waste within the boundary of the 100-year floodplain:
(1) The owner or operator must include, in the

facility postclosure care plan and the postclosure care cost estimate:

(A) the cost of inspecting, and anticipated

repairs to, all surface water drainage structures in the area of the landfill or waste disposal site permitted for the disposal of solid waste within the boundary of the 100-year floodplain;

(B) the cost of repairing anticipated erosion

affecting both the final cover and vegetation in the area of the landfill or waste disposal site permitted for the disposal of solid waste within the boundary of the 100-year floodplain below the 100-year flood elevation;

(C) the cost of inspecting the portion of the

site permitted for the disposal of solid waste within the boundary of the 100-year floodplain a minimum of once every 5 years; and

(D) the cost of monitoring the portion of the

landfill or waste disposal site permitted for the disposal of solid waste within the boundary of the 100-year floodplain after a 100-year flood.

(2) The owner or operator must provide financial

assurance, using any of the financial assurance mechanisms set forth in Title 35, Part 811, Subpart G of the Illinois Administrative Code, as amended, to cover the costs identified in subsection (a)(1) of this Section;

(3) The owner or operator must base the portion of

the postclosure care cost estimate addressing the activities prescribed in subsection (a)(1) of this Section on a period of 100 years; and

(4) The owner or operator must submit the information

required under subsection (a)(1) of this Section to the Agency as part of the facility's application for a permit required to develop the area pursuant to Title 35, Section 812.115 of the Illinois Administrative Code, as amended, for non-hazardous waste landfills or pursuant to Title 35, Section 724.218 of the Illinois Administrative Code, as amended, for hazardous waste landfills.

(b) Any sanitary landfill or waste disposal site owner or operator subject to subsection (a) of this Section must certify in the facility's application for permit renewal that the postclosure care activities set forth in the postclosure care plan to comply with this Section have been met and will be performed.
(c) Nothing in this Section shall be construed as limiting the general authority of the Board to adopt rules pursuant to Title VII of this Act.
(d) Notwithstanding any requirements of this Section, the owner or operator of any landfill or waste disposal facility located in a 100-year floodplain shall, upon receipt of notification from the Agency, repair damage to that facility caused by a 100-year flood.
(Source: P.A. 90-503, eff. 8-19-97; 91-588, eff. 8-14-99.)

(415 ILCS 5/22.20) (from Ch. 111 1/2, par. 1022.20)
Sec. 22.20. (Repealed).
(Source: P.A. 86-820. Repealed by P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/22.21) (from Ch. 111 1/2, par. 1022.21)
Sec. 22.21. During operation of a pollution control facility, the operator shall comply with the safety standards relating to construction established pursuant to the federal Occupational Safety and Health Act of 1970, Title 29, United States Code, Sections 651 through 678, Public Law 91-596, as amended.
(Source: P.A. 91-357, eff. 7-29-99.)

(415 ILCS 5/22.22) (from Ch. 111 1/2, par. 1022.22)
Sec. 22.22. Landscape waste.
(a) Beginning July 1, 1990, no person may knowingly mix landscape waste that is intended for collection or for disposal at a landfill with any other municipal waste.
(b) Beginning July 1, 1990, no person may knowingly put landscape waste into a container intended for collection or disposal at a landfill, unless such container is biodegradable.
(c) Beginning July 1, 1990, no owner or operator of a sanitary landfill shall accept landscape waste for final disposal, except that landscape waste separated from municipal waste may be accepted by a sanitary landfill if (1) the landfill provides and maintains for that purpose separate landscape waste composting facilities and composts all landscape waste, and (2) the composted waste is utilized, by the operators of the landfill or by any other person, as part of the final vegetative cover for the landfill or for such other uses as soil conditioning material, or the landfill has received an Agency permit to use source separated and processed landscape waste as an alternative daily cover and the landscape waste is processed at a site, other than the sanitary landfill, that has received an Agency permit before July 30, 1997 to process landscape waste. For purposes of this Section, (i) "source separated" means divided into its component parts at the point of generation and collected separately from other solid waste and (ii) "processed" means shredded by mechanical means to reduce the landscape waste to a uniform consistency.
(d) The requirements of this Section shall not apply (i) to landscape waste collected as part of a municipal street sweeping operation where the intent is to provide street sweeping service rather than leaf collection, nor (ii) to landscape waste collected by bar screens or grates in a sewage treatment system.
(Source: P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/22.23) (from Ch. 111 1/2, par. 1022.23)
Sec. 22.23. Batteries.
(a) Beginning September 1, 1990, any person selling lead-acid batteries at retail or offering lead-acid batteries for retail sale in this State shall:
(1) accept for recycling used lead-acid batteries

from customers, at the point of transfer, in a quantity equal to the number of new batteries purchased; and

(2) post in a conspicuous place a written notice at

least 8.5 by 11 inches in size that includes the universal recycling symbol and the following statements: "DO NOT put motor vehicle batteries in the trash."; "Recycle your used batteries."; and "State law requires us to accept motor vehicle batteries for recycling, in exchange for new batteries purchased.".

(b) Any person selling lead-acid batteries at retail in this State may either charge a recycling fee on each new lead-acid battery sold for which the customer does not return a used battery to the retailer, or provide a recycling credit to each customer who returns a used battery for recycling at the time of purchasing a new one.
(c) Beginning September 1, 1990, no lead-acid battery retailer may dispose of a used lead-acid battery except by delivering it (1) to a battery wholesaler or its agent, (2) to a battery manufacturer, (3) to a collection or recycling facility, or (4) to a secondary lead smelter permitted by either a state or federal environmental agency.
(d) Any person selling lead-acid batteries at wholesale or offering lead-acid batteries for sale at wholesale shall accept for recycling used lead-acid batteries from customers, at the point of transfer, in a quantity equal to the number of new batteries purchased. Such used batteries shall be disposed of as provided in subsection (c).
(e) A person who accepts used lead-acid batteries for recycling pursuant to subsection (a) or (d) shall not allow such batteries to accumulate for periods of more than 90 days.
(f) Beginning September 1, 1990, no person may knowingly cause or allow:
(1) the placing of a lead-acid battery into any

container intended for collection and disposal at a municipal waste sanitary landfill; or

(2) the disposal of any lead-acid battery in any

municipal waste sanitary landfill or incinerator.

(g) The Department of Commerce and Economic Opportunity shall identify and assist in developing alternative processing and recycling options for used batteries.
(h) For the purpose of this Section:
"Lead-acid battery" means a battery containing lead and sulfuric acid that has a nominal voltage of at least 6 volts and is intended for use in motor vehicles.
"Motor vehicle" includes automobiles, vans, trucks, tractors, motorcycles and motorboats.
(i) (Blank.)
(j) Knowing violation of this Section shall be a petty offense punishable by a fine of $100.
(Source: P.A. 94-793, eff. 5-19-06.)

(415 ILCS 5/22.23a)
Sec. 22.23a. Fluorescent and high intensity discharge lamps.
(a) As used in this Section, "fluorescent or high intensity discharge lamp" means a lighting device that contains mercury and generates light through the discharge of electricity either directly or indirectly through a fluorescent coating, including a mercury vapor, high pressure sodium, or metal halide lamp containing mercury, lead, or cadmium.
(b) No person may knowingly cause or allow the disposal of any fluorescent or high intensity discharge lamp in any municipal waste incinerator beginning July 1, 1997. This Section does not apply to lamps generated by households.
(c) (1) Hazardous fluorescent and high intensity

discharge lamps are hereby designated as a category of universal waste subject to the streamlined hazardous waste rules set forth in Title 35 of the Illinois Administrative Code, Subtitle G, Chapter I, Subchapter c, Part 733 ("Part 733"). Within 60 days of August 19, 1997 (the effective date of Public Act 90-502) the Agency shall propose, and within 180 days of receipt of the Agency's proposal the Board shall adopt, rules that reflect this designation and that prescribe procedures and standards for the management of hazardous fluorescent and high intensity discharge lamps as universal waste.

(2) If the United States Environmental Protection

Agency adopts streamlined hazardous waste regulations pertaining to the management of fluorescent and high intensity discharge lamps, or otherwise exempts those lamps from regulation as hazardous waste, the Board shall adopt an equivalent rule in accordance with Section 7.2 of this Act within 180 days of adoption of the federal regulation. The equivalent Board rule may serve as an alternative to the rules adopted under subdivision (1) of this subsection.

(d) (Blank.)
(e) (Blank.)
(Source: P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/22.23b)
Sec. 22.23b. Mercury and mercury-added products.
(a) Beginning July 1, 2005, no person shall purchase or accept, for use in a primary or secondary school classroom, bulk elemental mercury, chemicals containing mercury compounds, or instructional equipment or materials containing mercury added during their manufacture. This subsection (a) does not apply to: (i) other products containing mercury added during their manufacture that are used in schools and (ii) measuring devices used as teaching aids, including, but not limited to, barometers, manometers, and thermometers, if no adequate mercury-free substitute exists.
(b) Beginning July 1, 2007, no person shall sell, offer to sell, distribute, or offer to distribute in this State a mercury switch or mercury relay individually or as a product component. For a product that contains one or more mercury switches or mercury relays as a component, this subsection (b) is applicable to each component part or parts and not the entire product. This subsection (b) does not apply to the following:
(1) Mercury switches and mercury relays used in

medical diagnostic equipment regulated under the federal Food, Drug, and Cosmetic Act.

(2) Mercury switches and mercury relays used at

electric generating facilities.

(3) Mercury switches in thermostats used to sense and

control room temperature.

(4) Mercury switches and mercury relays required to

be used under federal law or federal contract specifications.

(5) A mercury switch or mercury relay used to replace

a mercury switch or mercury relay that is a component in a larger product in use before July 1, 2007, and one of the following applies:

(A) The larger product is used in manufacturing;

or

(B) The mercury switch or mercury relay is

integrated and not physically separate from other components of the larger product.

(c) The manufacturer of a mercury switch or mercury relay, or a scientific instrument or piece of instructional equipment containing mercury added during its manufacture, may apply to the Agency for an exemption from the provisions of subsection (a) or (b) of this Section for one or more specific uses of the switch, relay, instrument, or piece of equipment by filing a written petition with the Agency. The Agency may grant an exemption, with or without conditions, if the manufacturer demonstrates the following:
(1) A convenient and widely available system exists

for the proper collection, transportation, and processing of the switch, relay, instrument, or piece of equipment at the end of its useful life; and

(2) The specific use or uses of the switch, relay,

instrument, or piece of equipment provides a net benefit to the environment, public health, or public safety when compared to available nonmercury alternatives.

Before approving any exemption under this subsection (c) the Agency must consult with other states to promote consistency in the regulation of products containing mercury added during their manufacture. Exemptions shall be granted for a period of 5 years. The manufacturer may request renewals of the exemption for additional 5-year periods by filing additional written petitions with the Agency. The Agency may renew an exemption if the manufacturer demonstrates that the criteria set forth in paragraphs (1) and (2) of this subsection (c) continue to be satisfied. All petitions for an exemption or exemption renewal shall be submitted on forms prescribed by the Agency.
The Agency must adopt rules for processing petitions submitted pursuant to this subsection (c). The rules shall include, but shall not be limited to, provisions allowing for the submission of written public comments on the petitions.
(d) No later than January 1, 2005, the Agency must submit to the Governor and the General Assembly a report that includes the following:
(1) An evaluation of programs to reduce and recycle

mercury from mercury thermostats and mercury vehicle components; and

(2) Recommendations for altering the programs to make

them more effective.

In preparing the report the Agency may seek information from and consult with, businesses, trade associations, environmental organizations, and other government agencies.
(e) Mercury switches and mercury relays, and scientific instruments and instructional equipment containing mercury added during their manufacture, are hereby designated as categories of universal waste subject to the streamlined hazardous waste rules set forth in Title 35 of the Illinois Administrative Code, Subtitle G, Chapter I, Subchapter c, Part 733 ("Part 733"). Within 60 days of the effective date of this amendatory Act of the 93rd General Assembly, the Agency shall propose, and within 180 days of receipt of the Agency's proposal the Board shall adopt, rules that reflect this designation and that prescribe procedures and standards for the management of such items as universal waste.
If the United States Environmental Protection Agency adopts streamlined hazardous waste regulations pertaining to the management of mercury switches or mercury relays, or scientific instruments or instructional equipment containing mercury added during their manufacture, or otherwise exempts such items from regulation as hazardous waste, the Board shall adopt equivalent rules in accordance with Section 7.2 of this Act within 180 days of adoption of the federal regulations. The equivalent Board rules may serve as an alternative to the rules adopted under subsection (1) of this subsection (e).
(f) Beginning July 1, 2008, no person shall install, sell, offer to sell, distribute, or offer to distribute a mercury thermostat in this State. For purposes of this subsection (f), "mercury thermostat" means a product or device that uses a mercury switch to sense and control room temperature through communication with heating, ventilating, or air conditioning equipment. "Mercury thermostat" includes thermostats used to sense and control room temperature in residential, commercial, industrial, and other buildings, but does not include thermostats used to sense and control temperature as a part of a manufacturing or industrial process.
(Source: P.A. 97-459, eff. 7-1-12.)

(415 ILCS 5/22.23c)
Sec. 22.23c. Vehicle wheel weights.
(a) In this Section:
"New vehicle" has the same meaning as ascribed in

Section 1-148.4 of the Illinois Vehicle Code.

"Vehicle" has the same meaning as ascribed in

Section 1-217 of the Illinois Vehicle Code.

(b) On and after January 1, 2012, no person shall use a weight or other product to balance a vehicle wheel or tire if the weight or other product contains mercury that was intentionally added during the manufacturing process or contains more than 0.1 percent lead by weight.
(c) On and after January 1, 2012, no person shall sell, offer to sell, distribute, or offer to distribute a weight or other product for balancing a vehicle wheel or tire if the weight or other product contains mercury that was intentionally added during the manufacturing process or contains more than 0.1 percent lead by weight.
(d) On and after January 1, 2012, no person shall sell a new vehicle equipped with a weight or other product used to balance a vehicle wheel or tire if the weight or other product contains mercury that was intentionally added during the manufacturing process or contains more than 0.1 percent lead by weight.
(Source: P.A. 96-1296, eff. 7-26-10.)

(415 ILCS 5/22.24) (from Ch. 111 1/2, par. 1022.24)
Sec. 22.24. (a) Beginning January 1, 1990, no person may operate any landfill in any county with a population over 275,000, as determined by the latest federal decennial census, unless facilities are provided at such landfills which are appropriate for cleaning mud, gravel, waste and other material from the site off of the wheels and undercarriages of trucks and other vehicles exiting the site.
(b) Beginning January 1, 1990, no person may drive any truck or trailer off the site of a landfill in any county with a population over 275,000, as determined by the latest federal decennial census, without first cleaning any mud, gravel, waste or other material from the site off of the wheels and undercarriage of the vehicle.
(Source: P.A. 86-772; 86-1028.)

(415 ILCS 5/22.26) (from Ch. 111 1/2, par. 1022.26)
Sec. 22.26. The Agency shall not issue a development or construction permit after December 31, 1990 for any composting facility, unless the applicant has given notice thereof (1) in person or by mail to the members of the General Assembly from the legislative district in which the proposed facility is to be located, (2) by registered or certified mail to the owners of all real property located within 250 feet of the site of the proposed facility (determined as provided in subsection (b) of Section 39.2), and (3) to the general public by publication in a newspaper of general circulation in the county in which the proposed facility is to be located. The notice required under this Section must include: (i) a description of the type of facility being proposed, (ii) the location of the proposed facility, (iii) the name of the person proposing the construction or development of the facility and the contact information (including a phone number) for that person, (iv) instructions directing the recipient of the notice to send written comments relating to the construction or development of the facility to the Agency within 21 days after the notice is either received by mail or last published in a newspaper of general circulation, and (v) the Agency's address, as well as the phone numbers for the Bureaus and Sections responsible for issuing the permit.
(Source: P.A. 96-418, eff. 1-1-10.)

(415 ILCS 5/22.27) (from Ch. 111 1/2, par. 1022.27)
Sec. 22.27. Alternative Daily Cover for Sanitary Landfills.
(a) If the Agency determines that any or all chemical foams provides a cover material that is as good as, or better than, the traditional soil cover commonly used in this State, the Agency shall certify that material as meeting the requirements of this Section. If the Agency determines that any alternative materials other than chemical foams adequately satisfies daily cover requirements at sanitary landfills, it shall permit use of such materials at such facilities.
(b) In complying with the daily cover requirements imposed on sanitary landfills by Board regulation, the operator of a sanitary landfill may use any foam that has been certified by the Agency under this Section in place of a soil cover.
(Source: P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/22.28) (from Ch. 111 1/2, par. 1022.28)
Sec. 22.28. White goods.
(a) No person shall knowingly offer for collection or collect white goods for the purpose of disposal by landfilling unless the white good components have been removed.
(b) No owner or operator of a landfill shall accept any white goods for final disposal, except that white goods may be accepted if:
(1) (blank);
(2) prior to final disposal, any white good

components have been removed from the white goods; and

(3) a site operating plan satisfying this Act has

been approved under the landfill's site operating permit and the conditions of the operating plan are met.

(c) For the purposes of this Section:
(1) "White goods" shall include all discarded

refrigerators, ranges, water heaters, freezers, air conditioners, humidifiers and other similar domestic and commercial large appliances.

(2) "White good components" shall include:
(i) any chlorofluorocarbon refrigerant gas;
(ii) any electrical switch containing mercury;
(iii) any device that contains or may contain

PCBs in a closed system, such as a dielectric fluid for a capacitor, ballast or other component; and

(iv) any fluorescent lamp that contains mercury.
(d) The Agency is authorized to provide financial assistance to units of local government from the Solid Waste Management Fund to plan for and implement programs to collect, transport and manage white goods. Units of local government may apply jointly for financial assistance under this Section.
Applications for such financial assistance shall be submitted to the Agency and must provide a description of:
(A) the area to be served by the program;
(B) the white goods intended to be included in

the program;

(C) the methods intended to be used for

collecting and receiving materials;

(D) the property, buildings, equipment and

personnel included in the program;

(E) the public education systems to be used as

part of the program;

(F) the safety and security systems that will be

used;

(G) the intended processing methods for each

white goods type;

(H) the intended destination for final material

handling location; and

(I) any staging sites used to handle collected

materials, the activities to be performed at such sites and the procedures for assuring removal of collected materials from such sites.

The application may be amended to reflect changes in operating procedures, destinations for collected materials, or other factors.
Financial assistance shall be awarded for a State fiscal year, and may be renewed, upon application, if the Agency approves the operation of the program.
(e) All materials collected or received under a program operated with financial assistance under this Section shall be recycled whenever possible. Treatment or disposal of collected materials are not eligible for financial assistance unless the applicant shows and the Agency approves which materials may be treated or disposed of under various conditions.
Any revenue from the sale of materials collected under such a program shall be retained by the unit of local government and may be used only for the same purposes as the financial assistance under this Section.
(f) The Agency is authorized to adopt rules necessary or appropriate to the administration of this Section.
(g) (Blank).
(Source: P.A. 100-103, eff. 8-11-17; 100-201, eff. 8-18-17.)

(415 ILCS 5/22.28a)
Sec. 22.28a. White goods handled by scrap dealership or junkyard.
(a) No owner, operator, agent, or employee of a junkyard or scrap dealership may knowingly shred, scrap, dismantle, recycle, incinerate, handle, store, or otherwise manage any white good that contains any white good components in violation of this Act or any other applicable State or federal law.
(b) For the purposes of this Section, the terms "white goods" and "white goods components" have the same meaning as in Section 22.28.
(Source: P.A. 92-447, eff. 8-21-01.)

(415 ILCS 5/22.29) (from Ch. 111 1/2, par. 1022.29)
Sec. 22.29. (a) Except as provided in subsection (c), any waste material generated by processing recyclable metals by shredding shall be managed as a special waste unless a site operating plan has been approved by the Agency and the conditions of such operating plan are met.
(b) An operating plan submitted to the Agency under this Section shall include the following concerning recyclable metals processing and components which may contaminate waste from shredding recyclable metals (such as lead acid batteries, fuel tanks, or components that contain or may contain PCB's in a closed system such as a capacitor or ballast):
(1) procedures for inspecting recyclable metals when

received to assure that such components are identified;

(2) a list of equipment and removal procedures to be

used to assure proper removal of such components;

(3) procedures for safe storage of such components

after removal and any waste materials;

(4) procedures to assure that such components and

waste materials will only be stored for a period long enough to accumulate the proper quantities for off-site transportation;

(5) identification of how such components and waste

materials will be managed after removal from the site to assure proper handling and disposal;

(6) procedures for sampling and analyzing waste

intended for disposal or off-site handling as a waste;

(7) a demonstration, including analytical reports,

that any waste generated is not a hazardous waste and will not pose a present or potential threat to human health or the environment.

(c) Any waste generated as a result of processing recyclable metals by shredding which is determined to be hazardous waste shall be managed as a hazardous waste.
(d) The Agency is authorized to adopt rules necessary or appropriate to the administration of this Section.
(Source: P.A. 100-103, eff. 8-11-17.)

(415 ILCS 5/22.30) (from Ch. 111 1/2, par. 1022.30)
Sec. 22.30. Grease trap sludge.
(a) As used in this Section: (i) "treatment works" has the meaning provided in Section 19.2 of this Act and (ii) "grease trap sludge" means the solid, lighter than water fraction of wastewaters from the handling, processing, preparation, cooking, or consumption of food that are discharged to a pretreatment unit or device commonly referred to as a grease trap. The principal components of grease trap sludge are fats, oils, and greases.
(b) Beginning January 1, 1992, no person may dispose of any untreated grease trap sludge by any method of land application.
(c) Beginning January 1, 1995, no person may cause or allow the discharge, deposit, or disposal of any grease trap sludge into a treatment works or into any sewer tributary to a treatment works, except pursuant to the express authorization, by ordinance or license, of the owner of the treatment works and the owner of the sewer. Nothing in this subsection shall be construed to require treatment works or sewer owners to establish any ordinances or programs to provide such authorization.
(d) Beginning January 1, 1995, no person may cause or allow the transportation or acceptance of grease trap sludge for rendering, storage, treatment, or disposal away from the site where the sludge was generated, unless the sludge is accompanied by a shipping paper containing, at a minimum, the information prescribed in subsection (e). No specific form of shipping paper is required by this Section, but a form may be prescribed pursuant to subsection (g).
(e) Each shipping paper shall contain at a minimum the following information:
(1) The name and telephone number of the generator of

the sludge, the street address of the grease trap, the volume of grease trap sludge removed, the legible signature of an authorized representative of the generator, and the date of the sludge removal.

(2) The name, address, and telephone number of the

sludge transporter, an acknowledgement of receipt of the sludge, the legible signature of an authorized representative of the transporter, and the date of sludge collection.

(3) The name, street address, and telephone number of

the facility receiving the sludge, an acknowledgement of such receipt, the legible signature of an authorized representative of the receiving facility, and the date of sludge receipt.

(f) The grease trap sludge generator, transporter, and management facility operator shall each retain a copy of the shipping paper for a minimum of 2 years, and shall produce such documents upon request of the Agency, or the owner of the affected treatment works.
(g) The owner of a treatment works is authorized, but not required, to establish a program to register or license the collection and transportation of grease trap sludge from grease traps within the owner's jurisdiction, and to charge a fee therefor. Further, the owner of a treatment works is authorized, but not required, to develop and require the use of a particular form of shipping paper for use in effecting the requirement of subsection (d).
(h) Violations of this Section shall be subject to the civil penalties specified in subsection (a) of Section 42 of this Act. However, if an action to enforce this Section is brought by or on behalf of the owner of a treatment works, the owner shall be entitled to recover 75% of any penalty assessed.
(Source: P.A. 87-310; 87-895; 88-633, eff. 1-1-95.)

(415 ILCS 5/22.31) (from Ch. 111 1/2, par. 1022.31)
Sec. 22.31. Waste reporting.
(a) Beginning January 1, 1992, no landfill or incinerator operator may accept any nonhazardous solid waste for permanent disposal or incineration unless the operator makes a record, based on information provided by the waste transporter, of the state where the waste was generated, or the state from which the waste was shipped to the disposal facility.
(b) If the waste was generated in or transported from more than one state, the operator shall estimate the quantity from each state, based on information provided by the transporter, and record the estimate.
(c) Beginning April 15, 1992, each April 15, July 15, October 15, and January 15, each landfill or incinerator operator shall provide a report to the Agency, on forms provided by the Agency, that includes:
(1) The Agency designated site number, the site name,

and the calendar quarter for which the summary applies.

(2) The total quantity of solid waste received from

each state during the preceding calendar quarter, in tons or cubic yards.

(Source: P.A. 87-484; 87-895.)

(415 ILCS 5/22.32) (from Ch. 111 1/2, par. 1022.32)
Sec. 22.32. Hospital waste assessment.
(a) On or before June 1, 1992, each hospital burning potentially infectious medical waste on site or transporting such waste to a pollution control facility shall conduct a waste reduction opportunity assessment that evaluates methods to reduce the volume and toxicity of infectious wastes, general refuse and chemical wastes that are generated at the hospital.
At a minimum, the waste reduction assessment shall evaluate the following reduction options:
(1) improving operating practices;
(2) eliminating or reducing the use of carcinogenic

chemicals;

(3) increasing the use of analytical instrumentation

that can decrease the use of laboratory chemicals;

(4) improving inventory control;
(5) recycling;
(6) on-site use and reuse of solvents.
(b) On or before October 1, 1992, each such hospital shall adopt a waste reduction plan that identifies technically and economically feasible waste reduction options and a timetable for implementing those options.
The hospital shall consider the quantity of waste, the hazardous properties of the waste, the safety of its patients and employees, economic costs and savings, and other appropriate factors in selecting target waste streams and waste reduction options.
The hospital shall begin implementation of its plan within one year of its adoption.
(Source: P.A. 87-800; 87-895; 88-182; 88-681, eff. 12-22-94.)

(415 ILCS 5/22.33)
Sec. 22.33. Compost quality standards.
(a) By January 1, 1994, the Agency shall develop and make recommendations to the Board concerning (i) performance standards for landscape waste compost facilities and (ii) testing procedures and standards for the end-product compost produced by landscape waste compost facilities.
Performance standards for landscape waste compost facilities shall at a minimum include:
(1) the management of odor;
(2) the management of surface water;
(3) contingency planning for handling end-product

compost material that does not meet requirements of subsection (b);

(4) plans for intended purposes of end-use product;

and

(5) a financial assurance plan necessary to restore

the site as specified in Agency permit.

(b) By December 1, 1997, the Board shall adopt:
(1) performance standards for landscape waste compost

facilities; and

(2) testing procedures and standards for the

end-product compost produced by landscape waste compost facilities.

The Board shall evaluate the merits of different standards for end-product compost applications.
(c) On-site composting that is used solely for the purpose of composting landscape waste generated on-site and that will not be offered for off-site sale or use is exempt from any standards promulgated under subsections (a) and (b). Subsection (b)(2) shall not apply to end-product compost used as daily cover or vegetative amendment in the final layer. Subsection (b) applies to any end-product compost offered for sale or use in Illinois.
(d) Standards adopted under this Section do not apply to compost operations exempt from permitting under paragraph (1.5) of subsection (q) of Section 21 of this Act.
(Source: P.A. 98-239, eff. 8-9-13.)

(415 ILCS 5/22.34)
Sec. 22.34. Organic waste compost quality standards.
(a) The Agency may develop and make recommendations to the Board concerning (i) performance standards for organic waste compost facilities and (ii) testing procedures and standards for the end-product compost produced by organic waste compost facilities.
The Agency, in cooperation with the Department, shall appoint a Technical Advisory Committee for the purpose of developing these recommendations. Among other things, the Committee shall evaluate environmental and safety considerations, compliance costs, and regulations adopted in other states and countries. The Committee shall have balanced representation and shall include members representing academia, the composting industry, the Department of Agriculture, the landscaping industry, environmental organizations, municipalities, and counties.
Performance standards for organic waste compost facilities may include, but are not limited to:
(1) the management of potential exposures for human

disease vectors and odor;

(2) the management of surface water;
(3) contingency planning for handling end-product

compost material that does not meet end-product compost standards adopted by the Board;

(4) plans for intended purposes of end-use product;

and

(5) a financial assurance plan necessary to restore

the site as specified in Agency permit. The financial assurance plan may include, but is not limited to, posting with the Agency a performance bond or other security for the purpose of ensuring site restoration.

(b) No later than one year after the Agency makes recommendations to the Board under subsection (a) of this Section, the Board shall adopt, as applicable:
(1) performance standards for organic waste compost

facilities; and

(2) testing procedures and standards for the

end-product compost produced by organic waste compost facilities.

The Board shall evaluate the merits of different standards for end-product compost applications.
(c) On-site residential composting that is used solely for the purpose of composting organic waste generated on-site and that will not be offered for off-site sale or use is exempt from any standards promulgated under subsections (a) and (b). Subsection (b)(2) shall not apply to end-product compost used as daily cover or vegetative amendment in the final layer. Subsection (b) applies to any end-product compost offered for sale or use in Illinois.
(d) For the purposes of this Section, "organic waste" means food scrap, landscape waste, wood waste, livestock waste, crop residue, paper waste, or other non-hazardous carbonaceous waste that is collected and processed separately from the rest of the municipal waste stream.
(e) Except as otherwise provided in Board rules, solid waste permits for organic waste composting facilities shall be issued under the Board's Solid Waste rules at 35 Ill. Adm. Code 807. The permits must include, but shall not be limited to, measures designed to reduce pathogens in the compost.
(f) Standards adopted under this Section do not apply to compost operations exempt from permitting under paragraph (1.5) of subsection (q) of Section 21 of this Act.
(Source: P.A. 98-239, eff. 8-9-13.)

(415 ILCS 5/22.35)
Sec. 22.35. Mixed municipal waste compost quality standards.
(a) By January 1, 1994, the Agency shall develop and make recommendations to the Board concerning (i) performance standards for mixed municipal waste compost facilities and (ii) testing procedures and standards for the end-product compost produced by mixed municipal waste compost facilities.
The Agency, in cooperation with the Department, shall appoint a Technical Advisory Committee for the purpose of developing these recommendations. Among other things, the Committee shall evaluate environmental and safety considerations, compliance costs, and regulations adopted in other states and countries. The Committee shall have balanced representation and shall include members representing academia, the composting industry, the Department of Agriculture, the landscaping industry, environmental organizations, municipalities, and counties.
Performance standards for mixed municipal waste compost facilities shall at a minimum include:
(1) the management of vectors, potential exposures

for human disease, litter, and odor;

(2) the management of surface water and leachate;
(3) provisions restricting the processing of

potential contaminants and problem materials, such as heavy metals.

(4) contingency planning for handling residuals and

end-product compost material that does not meet requirements of subsection (b);

(5) plans for intended purpose of end-use product; and
(6) a financial assurance plan necessary to restore

the site as specified in Agency permit.

(b) By December 1, 1997, the Board shall adopt:
(1) performance standards for mixed municipal waste

compost facilities; and

(2) testing procedures and standards for the

end-product compost produced by mixed municipal waste compost facilities.

The Board shall evaluate the merits of different standards for end-product compost applications.
(c) Subsection (b)(2) shall not apply to end-product compost used as daily cover or vegetative amendment in the final layer. Subsection (b) applies to any end-product compost offered for sale or use in Illinois.
(d) For the purpose of this Section, "mixed municipal waste" means municipal waste generated by households and commercial businesses that has not been separated for composting at the point of generation.
(Source: P.A. 87-1227; 88-690, eff. 1-24-95.)

(415 ILCS 5/22.36)
Sec. 22.36. Solid waste disposal site; underground hazards.
(a) The Agency may not issue any new permit for the construction or development of any solid waste disposal facility that is proposed to be located above an active or inactive shaft or tunnelled mine or within 200 feet of a fault that has had displacement within Holocene time, unless engineering measures have been incorporated into the facility design to ensure that the integrity of the structural components of the facility will not be disrupted by geological processes.
(b) For the purposes of this Section, "structural components" means liners, leachate collection systems, final covers, run-on and run-off systems, and any other component used in the construction and operation of a solid waste disposal facility that is necessary for protection of human health and the environment.
(Source: P.A. 88-447.)

(415 ILCS 5/22.38)
Sec. 22.38. Facilities accepting exclusively general construction or demolition debris for transfer, storage, or treatment.
(a) Facilities accepting exclusively general construction or demolition debris for transfer, storage, or treatment shall be subject to local zoning, ordinance, and land use requirements. Those facilities shall be located in accordance with local zoning requirements or, in the absence of local zoning requirements, shall be located so that no part of the facility boundary is closer than 1,320 feet from the nearest property zoned for primarily residential use.
(b) An owner or operator of a facility accepting exclusively general construction or demolition debris for transfer, storage, or treatment shall:
(1) Within 48 hours after receipt of the general

construction or demolition debris at the facility, sort the general construction or demolition debris to separate the recyclable general construction or demolition debris, recovered wood that is processed for use as fuel, and general construction or demolition debris that is processed for use at a landfill from the non-recyclable general construction or demolition debris that is to be disposed of or discarded.

(2) Transport off site for disposal, in accordance

with all applicable federal, State, and local requirements within 72 hours after its receipt at the facility, all non-usable or non-recyclable general construction or demolition debris that is not recyclable general construction or demolition debris, recovered wood that is processed for use as fuel, or general construction or demolition debris that is processed for use at a landfill.

(3) Limit the percentage of incoming non-recyclable

general construction or demolition debris to 25% or less of the total incoming general construction or demolition debris, so that 75% or more of the general construction or demolition debris accepted, as calculated monthly on a rolling 12-month average, consists of recyclable general construction or demolition debris, recovered wood that is processed for use as fuel, or general construction or demolition debris that is processed for use at a landfill except that general construction or demolition debris processed for use at a landfill shall not exceed 35% of the general construction or demolition debris accepted on a rolling 12-month average basis. The percentages in this paragraph (3) of subsection (b) shall be calculated by weight, using scales located at the facility that are certified under the Weights and Measures Act.

(4) Within 6 months after its receipt at the

facility, transport:

(A) all non-putrescible recyclable general

construction or demolition debris for recycling or disposal; and

(B) all non-putrescible general construction or

demolition debris that is processed for use at a landfill to a MSWLF unit for use or disposal.

(5) Within 45 days after its receipt at the facility,

transport:

(A) all putrescible or combustible recyclable

general construction or demolition debris (excluding recovered wood that is processed for use as fuel) for recycling or disposal;

(B) all recovered wood that is processed for use

as fuel to an intermediate processing facility for sizing, to a combustion facility for use as fuel, or to a disposal facility; and

(C) all putrescible general construction or

demolition debris that is processed for use at a landfill to a MSWLF unit for use or disposal.

(6) Employ tagging and recordkeeping procedures to

(i) demonstrate compliance with this Section and (ii) identify the source and transporter of material accepted by the facility.

(7) Control odor, noise, combustion of materials,

disease vectors, dust, and litter.

(8) Control, manage, and dispose of any storm water

runoff and leachate generated at the facility in accordance with applicable federal, State, and local requirements.

(9) Control access to the facility.
(10) Comply with all applicable federal, State, or

local requirements for the handling, storage, transportation, or disposal of asbestos-containing material or other material accepted at the facility that is not general construction or demolition debris.

(11) Prior to August 24, 2009 (the effective date of

Public Act 96-611), submit to the Agency at least 30 days prior to the initial acceptance of general construction or demolition debris at the facility, on forms provided by the Agency, the following information:

(A) the name, address, and telephone number of

both the facility owner and operator;

(B) the street address and location of the

facility;

(C) a description of facility operations;
(D) a description of the tagging and

recordkeeping procedures the facility will employ to (i) demonstrate compliance with this Section and (ii) identify the source and transporter of any material accepted by the facility;

(E) the name and location of the disposal sites

to be used for the disposal of any general construction or demolition debris received at the facility that must be disposed of;

(F) the name and location of an individual,

facility, or business to which recyclable materials will be transported;

(G) the name and location of intermediate

processing facilities or combustion facilities to which recovered wood that is processed for use as fuel will be transported; and

(H) other information as specified on the form

provided by the Agency.

(12) On or after August 24, 2009 (the effective date

of Public Act 96-611), obtain a permit issued by the Agency prior to the initial acceptance of general construction or demolition debris at the facility.

When any of the information contained or processes

described in the initial notification form submitted to the Agency under paragraph (11) of subsection (b) of this Section changes, the owner and operator shall submit an updated form within 14 days of the change.

(c) For purposes of this Section, the term "recyclable general construction or demolition debris" means general construction or demolition debris that has been rendered reusable and is reused or that would otherwise be disposed of or discarded but is collected, separated, or processed and returned to the economic mainstream in the form of raw materials or products. "Recyclable general construction or demolition debris" does not include (i) general construction or demolition debris processed for use as fuel, incinerated, burned, buried, or otherwise used as fill material or (ii) general construction or demolition debris that is processed for use at a landfill.
(d) For purposes of this Section, "treatment" means processing designed to alter the physical nature of the general construction or demolition debris, including but not limited to size reduction, crushing, grinding, or homogenization, but does not include processing designed to change the chemical nature of the general construction or demolition debris.
(e) For purposes of this Section, "recovered wood that is processed for use as fuel" means wood that has been salvaged from general construction or demolition debris and processed for use as fuel, as authorized by the applicable state or federal environmental regulatory authority, and supplied only to intermediate processing facilities for sizing, or to combustion facilities for use as fuel, that have obtained all necessary waste management and air permits for handling and combustion of the fuel.
(f) For purposes of this Section, "non-recyclable general construction or demolition debris" does not include "recovered wood that is processed for use as fuel" or general construction or demolition debris that is processed for use at a landfill.
(g) Recyclable general construction or demolition debris, recovered wood that is processed for use as fuel, and general construction or demolition debris that is processed for use at a landfill shall not be considered as meeting the 75% diversion requirement for purposes of subdivision (b)(3) of this Section if sent for disposal at the end of the applicable retention period.
(h) For the purposes of this Section, "general construction or demolition debris that is processed for use at a landfill" means general construction or demolition debris that is processed for use at a MSWLF unit as alternative daily cover, road building material, or drainage structure building material in accordance with the MSWLF unit's waste disposal permit issued by the Agency under this Act.
(i) For purposes of the 75% diversion requirement under subdivision (b)(3) of this Section, owners and operators of facilities accepting exclusively general construction or demolition debris for transfer, storage, or treatment may multiply by 2 the amount of accepted asphalt roofing shingles that are transferred to a facility for recycling in accordance with a beneficial use determination issued under Section 22.54 of this Act. The owner or operator of the facility accepting exclusively general construction or demolition debris for transfer, storage, or treatment must maintain receipts from the shingle recycling facility that document the amounts of asphalt roofing shingles transferred for recycling in accordance with the beneficial use determination. All receipts must be maintained for a minimum of 3 years and must be made available to the Agency for inspection and copying during normal business hours.
(Source: P.A. 96-235, eff. 8-11-09; 96-611, eff. 8-24-09; 96-1000, eff. 7-2-10; 97-230, eff. 7-28-11; 97-314, eff. 1-1-12; 97-813, eff. 7-13-12.)

(415 ILCS 5/22.38a)
Sec. 22.38a. Limitation on fees assessed by local government on facilities accepting exclusively general construction and demolition debris. Except in counties with a population in excess of 1,500,000 residents, a facility regulated under Section 22.38 of this Act shall not be subject to annual fees assessed by a unit of local government and that are directly related to the facility's recycling activities in excess of $2,000. A home rule unit may not regulate these fees in a manner that is inconsistent with this Section. This Section is a limitation under subsection (i) of Section 6 of Article VII of the Illinois Constitution on the concurrent exercise by home rule units of powers and functions exercised by the State.
(Source: P.A. 99-317, eff. 8-7-15.)

(415 ILCS 5/22.40)
Sec. 22.40. Municipal solid waste landfill rules.
(a) In accordance with Sec. 7.2, the Board shall adopt rules that are identical in substance to federal regulations or amendments thereto promulgated by the Administrator of the United States Environmental Protection Agency to implement Sections 4004 and 4010 of the Resource Conservation and Recovery Act of 1976 (P.L. 94-580) insofar as those regulations relate to a municipal solid waste landfill unit program. The Board may consolidate into a single rulemaking under this Section all such federal regulations adopted within a period of time not to exceed 6 months. Where the federal regulations authorize the State to adopt alternative standards, schedules, or procedures to the standards, schedules, or procedures contained in the federal regulations, the Board may adopt alternative standards, schedules, or procedures under subsection (b) or retain existing Board rules that establish alternative standards, schedules, or procedures that are not inconsistent with the federal regulations. The Board may consolidate into a single rulemaking under this Section all such federal regulations adopted within a period of time not to exceed 6 months.
The provisions and requirements of Title VII of this Act shall not apply to rules adopted under this subsection (a). Section 5-35 of the Illinois Administrative Procedure Act relating to the procedures for rulemaking shall not apply to regulations adopted under this subsection (a).
(b) The Board may adopt regulations relating to a State municipal solid waste landfill program that are not inconsistent with the Resource Conservation and Recovery Act of 1976 (P.L. 94-580), or regulations adopted thereunder. Rules adopted under this subsection shall be adopted in accordance with the provisions and requirements of Title VII of this Act and the procedures for rulemaking in Section 5-35 of the Illinois Administrative Procedure Act.
(c) (Blank.)
(Source: P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/22.40a)
Sec. 22.40a. Disposal of manufactured gas plant waste in waste disposal sites other than permitted hazardous waste disposal sites prohibited. Notwithstanding any other law or regulation, no person shall dispose, in a waste disposal site other than a permitted hazardous waste disposal site, waste generated from the remediation of a manufactured gas plant site or facility, unless (i) the waste is tested using Method 1311 (Toxicity Characteristic Leaching Procedure (TCLP)) in "Test Methods for Evaluating Solid Waste, Physical/Chemical Methods," USEPA Publication Number EPA 530/SW-846, and (ii) that analysis demonstrates that the waste does not exceed the regulatory levels for any contaminant given in the table contained in 40 C.F.R. 261.24(b).
(Source: P.A. 99-365, eff. 1-1-16.)

(415 ILCS 5/22.41)
Sec. 22.41. (Repealed).
(Source: P.A. 88-496. Repealed by P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/22.42)
Sec. 22.42. (Repealed).
(Source: P.A. 88-496. Repealed by P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/22.43)
Sec. 22.43. Permit modifications for lateral expansions. The Agency may issue a permit modification for a lateral expansion, as defined in Section 3.275 of this Act, for an existing MSWLF unit under Section 39 of this Act to a person required to obtain such a permit modification under subsection (t) of Section 21 of this Act.
(Source: P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/22.43a)
Sec. 22.43a. Establishment and expansion of landfills; ban in counties with more than 2,000,000 inhabitants.
(a) Notwithstanding any other provision of law, no person shall establish, nor shall the Agency issue a permit for the establishment of, a new municipal solid waste landfill unit or a new sanitary landfill in a county of more than 2,000,000 inhabitants on or after the effective date of this amendatory Act of the 97th General Assembly.
(b) Notwithstanding any other provision of law, no person shall laterally expand, nor shall the Agency issue a permit for the lateral expansion of, a municipal solid waste landfill unit or the expansion of a sanitary landfill in a county of more than 2,000,000 inhabitants on or after the effective date of this amendatory Act of the 97th General Assembly.
(Source: P.A. 97-843, eff. 7-23-12.)

(415 ILCS 5/22.44)
Sec. 22.44. Subtitle D management fees.
(a) There is created within the State treasury a special fund to be known as the "Subtitle D Management Fund" constituted from the fees collected by the State under this Section.
(b) The Agency shall assess and collect a fee in the amount set forth in this subsection from the owner or operator of each sanitary landfill permitted or required to be permitted by the Agency to dispose of solid waste if the sanitary landfill is located off the site where the waste was produced and if the sanitary landfill is owned, controlled, and operated by a person other than the generator of the waste. The Agency shall deposit all fees collected under this subsection into the Subtitle D Management Fund. If a site is contiguous to one or more landfills owned or operated by the same person, the volumes permanently disposed of by each landfill shall be combined for purposes of determining the fee under this subsection.
(1) If more than 150,000 cubic yards of non-hazardous

solid waste is permanently disposed of at a site in a calendar year, the owner or operator shall either pay a fee of 10.1 cents per cubic yard or, alternatively, the owner or operator may weigh the quantity of the solid waste permanently disposed of with a device for which certification has been obtained under the Weights and Measures Act and pay a fee of 22 cents per ton of waste permanently disposed of.

(2) If more than 100,000 cubic yards, but not more

than 150,000 cubic yards, of non-hazardous waste is permanently disposed of at a site in a calendar year, the owner or operator shall pay a fee of $7,020.

(3) If more than 50,000 cubic yards, but not more

than 100,000 cubic yards, of non-hazardous solid waste is permanently disposed of at a site in a calendar year, the owner or operator shall pay a fee of $3,120.

(4) If more than 10,000 cubic yards, but not more

than 50,000 cubic yards, of non-hazardous solid waste is permanently disposed of at a site in a calendar year, the owner or operator shall pay a fee of $975.

(5) If not more than 10,000 cubic yards of

non-hazardous solid waste is permanently disposed of at a site in a calendar year, the owner or operator shall pay a fee of $210.

(c) The fee under subsection (b) shall not apply to any of the following:
(1) Hazardous waste.
(2) Pollution control waste.
(3) Waste from recycling, reclamation, or reuse

processes that have been approved by the Agency as being designed to remove any contaminant from wastes so as to render the wastes reusable, provided that the process renders at least 50% of the waste reusable.

(4) Non-hazardous solid waste that is received at a

sanitary landfill and composted or recycled through a process permitted by the Agency.

(5) Any landfill that is permitted by the Agency to

receive only demolition or construction debris or landscape waste.

(d) The Agency shall establish rules relating to the collection of the fees authorized by this Section. These rules shall include, but not be limited to the following:
(1) Necessary records identifying the quantities of

solid waste received or disposed.

(2) The form and submission of reports to accompany

the payment of fees to the Agency.

(3) The time and manner of payment of fees to the

Agency, which payments shall not be more often than quarterly.

(4) Procedures setting forth criteria establishing

when an owner or operator may measure by weight or volume during any given quarter or other fee payment period.

(e) Fees collected under this Section shall be in addition to any other fees collected under any other Section.
(f) The Agency shall not refund any fee paid to it under this Section.
(g) Pursuant to appropriation, all moneys in the Subtitle D Management Fund shall be used by the Agency to administer the United States Environmental Protection Agency's Subtitle D Program provided in Sections 4004 and 4010 of the Resource Conservation and Recovery Act of 1976 (P.L. 94-580) as it relates to a municipal solid waste landfill program in Illinois and to fund a delegation of inspecting, investigating, and enforcement functions, within the municipality only, pursuant to subsection (r) of Section 4 of this Act to a municipality having a population of more than 1,000,000 inhabitants. The Agency shall execute a delegation agreement pursuant to subsection (r) of Section 4 of this Act with a municipality having a population of more than 1,000,000 inhabitants within 90 days of September 13, 1993 and shall on an annual basis distribute from the Subtitle D Management Fund to that municipality no less than $150,000. Pursuant to appropriation, moneys in the Subtitle D Management Fund may also be used by the Agency for activities conducted under Section 22.15a of this Act.
(Source: P.A. 93-32, eff. 7-1-03; 94-272, eff. 7-19-05.)

(415 ILCS 5/22.45)
Sec. 22.45. Subtitle D management fee exemptions; pre-existing contracts.
(a) The Agency shall grant exemptions from the fee requirements of Section 22.44 of this Act for permanent disposal or transport of solid waste meeting all of the following criteria:
(1) Permanent disposal of the solid waste is pursuant

to a written contract between the owner or operator of the sanitary landfill and some other person, or transport of the solid waste is pursuant to a written contract between the transporter and some other person.

(2) The contract for permanent disposal or transport

of solid waste was lawfully executed on or before September 13, 1993 and by its express terms continues beyond January 1, 1994.

(3) The contract for permanent disposal or transport

of solid waste establishes a fixed fee or compensation, does not allow the operator or transporter to pass the fee through to another party, and does not allow voluntary cancellation or renegotiation of the compensation or fee during the term of the contract.

(4) The contract was lawfully executed on or before

September 13, 1993 and has not been amended at any time after that date.

(b) Exemptions granted under this Section shall cause the solid waste received by an owner or operator of a sanitary landfill pursuant to a contract exempted under this Section to be disregarded in calculating the volume or weight of solid waste permanently disposed of during a calendar year under Section 22.44 of this Act.
(c) An owner or operator of a sanitary landfill shall keep accurate records and prove, to the satisfaction of the Agency, the volume or weight of solid waste received under an exemption during a calendar year.
(d) Exemptions under this Section shall expire upon the expiration, renewal, or amendment of the exempted contract, whichever occurs first.
(e) For the purposes of this Section, the term "some other person" shall only include persons that are independent operating entities. For purposes of this Section, a person is not an independent operating entity if:
(1) the person has any officers or directors that are

also officers or directors of the sanitary landfill or transporter;

(2) the person is a parent corporation, subsidiary,

or affiliate of the owner or operator of the sanitary landfill or transporter; or

(3) the person and the owner or operator of the

sanitary landfill or transporter are owned by the same entity.

(Source: P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/22.46)
Sec. 22.46. Subtitle D management fee exemptions; types of waste.
(a) In accordance with the findings and purpose of the Illinois Solid Waste Management Act, the Agency shall grant exemptions from the fee requirements of Section 22.44 of this Act for solid waste meeting all of the following criteria:
(1) The waste is nonputrescible and homogeneous and

does not contain free liquids.

(2) Combustion of the waste would not provide

practical energy recovery or practical reduction in volume.

(3) The applicant for exemption demonstrates that it

is not technologically and economically reasonable to recycle or reuse the waste.

(b) Exemptions granted under this Section shall cause the solid waste exempted under subsection (a) that is permanently disposed of by an owner or operator of a sanitary landfill to be disregarded in calculating the volume or weight of solid waste permanently disposed of during a calendar year under Section 22.44 of this Act.
(c) Applications for exemptions under this Section must be submitted on forms provided by the Agency for that purpose, together with proof of satisfaction of all criteria for granting the exemption.
(d) If the Agency denies a request made under subsection (a), the applicant may seek review before the Board under Section 40 as if the Agency had denied an application for a permit. If the Agency fails to act within 90 days after receipt of an application, the request shall be deemed granted until such time as the Agency has taken final action.
(e) An owner or operator of a sanitary landfill shall keep accurate records and to prove to the satisfaction of the Agency the volume or weight of solid waste received under an exemption during a calendar year.
(Source: P.A. 88-496.)

(415 ILCS 5/22.47)
Sec. 22.47. School district hazardous educational waste collection.
(a) The Agency shall develop, implement, and fund (through appropriations for that purpose from the General Revenue Fund) a program to collect school district hazardous educational waste from school districts and schools in the State. The program shall provide for the availability for collection, transportation, and appropriate management of hazardous educational wastes for each school district or school by private contractors at least every 3 years.
(b) A school district or school may participate in a hazardous educational waste collection program by:
(1) Notifying the Agency of the hazardous educational

wastes used by the school district or school and including the following information:

(A) Waste types.
(B) Waste volumes.
(C) Number of containers.
(D) Condition of containers.
(E) Location of containers.
(2) Maintaining wastes in the original containers, if

practical.

(3) Labeling each container if contents are known.
(4) Following Agency instructions on waste

segregation, preparation, or delivery for subsequent handling.

(c) The Agency shall accept applications from school districts or schools throughout the year. The Agency shall designate waste haulers throughout the State qualified to remove school district hazardous waste at the request of a school district or school. By March 1 and September 1 of each year the Agency shall prepare a schedule of school districts or schools that have been selected for collections over the next 6 months. The selections shall be based on the waste types and volumes, geographic distribution, order of application, and expected costs balanced by available resources. The Agency shall notify each selected school or school district of the date of collection and instruction on waste preparation.
(d) For purposes of this Section "hazardous educational waste" means a waste product that could pose a hazard during normal storage, transportation, or disposal generated from an instructional curriculum including laboratory wastes, expired chemicals, unstable compounds, and toxic or flammable materials. "Hazardous educational waste" does not include wastes generated as a result of building, grounds, or vehicle maintenance, asbestos abatement, lead paint abatement, or other non-curriculum activities.
(e) (Blank.)
(f) The Agency is authorized to use funds from the Solid Waste Management Fund to implement this Section.
(Source: P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/22.48)
Sec. 22.48. Non-special waste certification; effect on permit.
(a) An industrial process waste or pollution control waste not within the exception set forth in subdivision (2) of subsection (c) of Section 3.475 of this Act must be managed as special waste unless the generator first certifies in a signed, dated, written statement that the waste is outside the scope of the categories listed in subdivision (1) of subsection (c) of Section 3.475 of this Act.
(b) All information used to determine that the waste is not a special waste shall be attached to the certification. The information shall include but not be limited to:
(1) the means by which the generator has determined

that the waste is not a hazardous waste;

(2) the means by which the generator has determined

that the waste is not a liquid;

(3) if the waste undergoes testing, the analytic

results obtained from testing, signed and dated by the person responsible for completing the analysis;

(4) if the waste does not undergo testing, an

explanation as to why no testing is needed;

(5) a description of the process generating the

waste; and

(6) relevant Material Data Safety Sheets.
(c) Certification made pursuant to this Section shall be effective from the date signed until there is a change in the generator, in the raw materials used, or in the process generating the waste.
(d) Certification made pursuant to this Section, with the requisite attachments, shall be maintained by the certifying generator while effective and for at least 3 years following a change in the generator, a change in the raw materials used, or a change in or termination of the process generating the waste. The generator shall provide a copy of the certification, upon request by the Agency, the waste hauler, or the operator of the facility receiving the waste for storage, treatment, or disposal, to the party requesting the copy. If the Agency believes that the waste that is the subject of the certification has been inaccurately certified to, the Agency may require the generator to analytically test the waste for the constituent believed to be present and provide the Agency with a copy of the analytic results.
(e) A person who knowingly and falsely certifies that a waste is not special waste is subject to the penalties set forth in subdivision (6) of subsection (h) of Section 44 of this Act.
(f) To the extent that a term or condition of an existing permit requires the permittee to manage as special waste a material that is made a non-special waste under Public Act 90-502, that term or condition is hereby superseded, and the permittee may manage that material as a non-special waste, even if the material is identified in the permit as part of a particular waste stream rather than identified specifically as a special waste.
(Source: P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/22.49)
Sec. 22.49. Animal cremation. Unless subject to the requirements of Title XV of this Act as potentially infectious medical waste, a deceased companion animal, as defined in the Companion Animal Cremation Act, that is delivered to a provider of companion animal cremation services subject to the Companion Animal Cremation Act is not waste for the purposes of this Act. Providing companion animal cremation services at a location does not make that location a waste management facility for the purposes of this Act.
For the purposes of this Section, "companion animal" does not include livestock.
(Source: P.A. 93-121, eff. 1-1-04.)

(415 ILCS 5/22.50)
Sec. 22.50. Compliance with land use limitations. No person shall use, or cause or allow the use of, any site for which a land use limitation has been imposed under this Act in a manner inconsistent with the land use limitation unless further investigation or remedial action has been conducted that documents the attainment of remedial objectives appropriate for the new land use and a new closure letter has been obtained from the Agency and recorded in the chain of title for the site. For the purpose of this Section, the term "land use limitation" shall include, but shall not be limited to, institutional controls and engineered barriers imposed under this Act and the regulations adopted under this Act. For the purposes of this Section, the term "closure letter" shall include, but shall not be limited to, No Further Remediation Letters issued under Titles XVI and XVII of this Act and the regulations adopted under those Titles.
(Source: P.A. 94-272, eff. 7-19-05; 94-314, eff. 7-25-05; 95-331, eff. 8-21-07.)

(415 ILCS 5/22.50a)
Sec. 22.50a. Compliance with environmental covenants. No person shall use, or cause or allow the use of, any site subject to an environmental covenant created under the Uniform Environmental Covenants Act in a manner that is inconsistent with the activity and use limitations imposed under the environmental covenant. For purposes of this Section, the terms "activity and use limitations" and "environmental covenant" shall mean "activity and use limitations" and "environmental covenant" as those terms are defined in the Uniform Environmental Covenants Act.
(Source: P.A. 97-220, eff. 7-28-11.)

(415 ILCS 5/22.51)
Sec. 22.51. Clean Construction or Demolition Debris Fill Operations.
(a) No person shall conduct any clean construction or demolition debris fill operation in violation of this Act or any regulations or standards adopted by the Board.
(b)(1)(A) Beginning August 18, 2005 but prior to July 1, 2008, no person shall use clean construction or demolition debris as fill material in a current or former quarry, mine, or other excavation, unless they have applied for an interim authorization from the Agency for the clean construction or demolition debris fill operation.
(B) The Agency shall approve an interim authorization upon its receipt of a written application for the interim authorization that is signed by the site owner and the site operator, or their duly authorized agent, and that contains the following information: (i) the location of the site where the clean construction or demolition debris fill operation is taking place, (ii) the name and address of the site owner, (iii) the name and address of the site operator, and (iv) the types and amounts of clean construction or demolition debris being used as fill material at the site.
(C) The Agency may deny an interim authorization if the site owner or the site operator, or their duly authorized agent, fails to provide to the Agency the information listed in subsection (b)(1)(B) of this Section. Any denial of an interim authorization shall be subject to appeal to the Board in accordance with the procedures of Section 40 of this Act.
(D) No person shall use clean construction or demolition debris as fill material in a current or former quarry, mine, or other excavation for which the Agency has denied interim authorization under subsection (b)(1)(C) of this Section. The Board may stay the prohibition of this subsection (D) during the pendency of an appeal of the Agency's denial of the interim authorization brought under subsection (b)(1)(C) of this Section.
(2) Beginning September 1, 2006, owners and operators of clean construction or demolition debris fill operations shall, in accordance with a schedule prescribed by the Agency, submit to the Agency applications for the permits required under this Section. The Agency shall notify owners and operators in writing of the due date for their permit application. The due date shall be no less than 90 days after the date of the Agency's written notification. Owners and operators who do not receive a written notification from the Agency by October 1, 2007, shall submit a permit application to the Agency by January 1, 2008. The interim authorization of owners and operators who fail to submit a permit application to the Agency by the permit application's due date shall terminate on (i) the due date established by the Agency if the owner or operator received a written notification from the Agency prior to October 1, 2007, or (ii) or January 1, 2008, if the owner or operator did not receive a written notification from the Agency by October 1, 2007.
(3) On and after July 1, 2008, no person shall use clean construction or demolition debris as fill material in a current or former quarry, mine, or other excavation (i) without a permit granted by the Agency for the clean construction or demolition debris fill operation or in violation of any conditions imposed by such permit, including periodic reports and full access to adequate records and the inspection of facilities, as may be necessary to assure compliance with this Act and with Board regulations and standards adopted under this Act or (ii) in violation of any regulations or standards adopted by the Board under this Act.
(4) This subsection (b) does not apply to:
(A) the use of clean construction or demolition

debris as fill material in a current or former quarry, mine, or other excavation located on the site where the clean construction or demolition debris was generated;

(B) the use of clean construction or demolition

debris as fill material in an excavation other than a current or former quarry or mine if this use complies with Illinois Department of Transportation specifications; or

(C) current or former quarries, mines, and other

excavations that do not use clean construction or demolition debris as fill material.

(c) In accordance with Title VII of this Act, the Board may adopt regulations to promote the purposes of this Section. The Agency shall consult with the mining and construction industries during the development of any regulations to promote the purposes of this Section.
(1) No later than December 15, 2005, the Agency shall

propose to the Board, and no later than September 1, 2006, the Board shall adopt, regulations for the use of clean construction or demolition debris as fill material in current and former quarries, mines, and other excavations. Such regulations shall include, but shall not be limited to, standards for clean construction or demolition debris fill operations and the submission and review of permits required under this Section.

(2) Until the Board adopts rules under subsection

(c)(1) of this Section, all persons using clean construction or demolition debris as fill material in a current or former quarry, mine, or other excavation shall:

(A) Assure that only clean construction or

demolition debris is being used as fill material by screening each truckload of material received using a device approved by the Agency that detects volatile organic compounds. Such devices may include, but are not limited to, photo ionization detectors. All screening devices shall be operated and maintained in accordance with manufacturer's specifications. Unacceptable fill material shall be rejected from the site; and

(B) Retain for a minimum of 3 years the following

information:

(i) The name of the hauler, the name of the

generator, and place of origin of the debris or soil;

(ii) The approximate weight or volume of the

debris or soil; and

(iii) The date the debris or soil was

received.

(d) This Section applies only to clean construction or demolition debris that is not considered "waste" as provided in Section 3.160 of this Act.
(e) For purposes of this Section:
(1) The term "operator" means a person responsible

for the operation and maintenance of a clean construction or demolition debris fill operation.

(2) The term "owner" means a person who has any

direct or indirect interest in a clean construction or demolition debris fill operation or in land on which a person operates and maintains a clean construction or demolition debris fill operation. A "direct or indirect interest" does not include the ownership of publicly traded stock. The "owner" is the "operator" if there is no other person who is operating and maintaining a clean construction or demolition debris fill operation.

(3) The term "clean construction or demolition debris

fill operation" means a current or former quarry, mine, or other excavation where clean construction or demolition debris is used as fill material.

(4) The term "uncontaminated soil" shall have the

same meaning as uncontaminated soil under Section 3.160 of this Act.

(f)(1) No later than one year after the effective date of this amendatory Act of the 96th General Assembly, the Agency shall propose to the Board, and, no later than one year after the Board's receipt of the Agency's proposal, the Board shall adopt, rules for the use of clean construction or demolition debris and uncontaminated soil as fill material at clean construction or demolition debris fill operations. The rules must include standards and procedures necessary to protect groundwater, which may include, but shall not be limited to, the following: requirements regarding testing and certification of soil used as fill material, surface water runoff, liners or other protective barriers, monitoring (including, but not limited to, groundwater monitoring), corrective action, recordkeeping, reporting, closure and post-closure care, financial assurance, post-closure land use controls, location standards, and the modification of existing permits to conform to the requirements of this Act and Board rules. The rules may also include limits on the use of recyclable concrete and asphalt as fill material at clean construction or demolition debris fill operations, taking into account factors such as technical feasibility, economic reasonableness, and the availability of markets for such materials.
(2) Until the effective date of the Board rules adopted under subdivision (f)(1) of this Section, and in addition to any other requirements, owners and operators of clean construction or demolition debris fill operations must do all of the following in subdivisions (f)(2)(A) through (f)(2)(D) of this Section for all clean construction or demolition debris and uncontaminated soil accepted for use as fill material. The requirements in subdivisions (f)(2)(A) through (f)(2)(D) of this Section shall not limit any rules adopted by the Board.
(A) Document the following information for each load

of clean construction or demolition debris or uncontaminated soil received: (i) the name of the hauler, the address of the site of origin, and the owner and the operator of the site of origin of the clean construction or demolition debris or uncontaminated soil, (ii) the weight or volume of the clean construction or demolition debris or uncontaminated soil, and (iii) the date the clean construction or demolition debris or uncontaminated soil was received.

(B) For all soil, obtain either (i) a certification

from the owner or operator of the site from which the soil was removed that the site has never been used for commercial or industrial purposes and is presumed to be uncontaminated soil or (ii) a certification from a licensed Professional Engineer or licensed Professional Geologist that the soil is uncontaminated soil. Certifications required under this subdivision (f)(2)(B) must be on forms and in a format prescribed by the Agency.

(C) Confirm that the clean construction or demolition

debris or uncontaminated soil was not removed from a site as part of a cleanup or removal of contaminants, including, but not limited to, activities conducted under the Comprehensive Environmental Response, Compensation, and Liability Act of 1980, as amended; as part of a Closure or Corrective Action under the Resource Conservation and Recovery Act, as amended; or under an Agency remediation program, such as the Leaking Underground Storage Tank Program or Site Remediation Program, but excluding sites subject to Section 58.16 of this Act where there is no presence or likely presence of a release or a substantial threat of a release of a regulated substance at, on, or from the real property.

(D) Document all activities required under

subdivision (f)(2) of this Section. Documentation of any chemical analysis must include, but is not limited to, (i) a copy of the lab analysis, (ii) accreditation status of the laboratory performing the analysis, and (iii) certification by an authorized agent of the laboratory that the analysis has been performed in accordance with the Agency's rules for the accreditation of environmental laboratories and the scope of accreditation.

(3) Owners and operators of clean construction or demolition debris fill operations must maintain all documentation required under subdivision (f)(2) of this Section for a minimum of 3 years following the receipt of each load of clean construction or demolition debris or uncontaminated soil, except that documentation relating to an appeal, litigation, or other disputed claim must be maintained until at least 3 years after the date of the final disposition of the appeal, litigation, or other disputed claim. Copies of the documentation must be made available to the Agency and to units of local government for inspection and copying during normal business hours. The Agency may prescribe forms and formats for the documentation required under subdivision (f)(2) of this Section.
Chemical analysis conducted under subdivision (f)(2) of this Section must be conducted in accordance with the requirements of 35 Ill. Adm. Code 742, as amended, and "Test Methods for Evaluating Solid Waste, Physical/Chemical Methods", USEPA Publication No. SW-846, as amended.
(g)(1) No person shall use soil other than uncontaminated soil as fill material at a clean construction or demolition debris fill operation.
(2) No person shall use construction or demolition debris other than clean construction or demolition debris as fill material at a clean construction or demolition debris fill operation.
(Source: P.A. 96-1416, eff. 7-30-10; 97-137, eff. 7-14-11.)

(415 ILCS 5/22.51a)
Sec. 22.51a. Uncontaminated Soil Fill Operations.
(a) For purposes of this Section:
(1) The term "uncontaminated soil" shall have the

same meaning as uncontaminated soil under Section 3.160 of this Act.

(2) The term "uncontaminated soil fill operation"

means a current or former quarry, mine, or other excavation where uncontaminated soil is used as fill material, but does not include a clean construction or demolition debris fill operation.

(b) No person shall use soil other than uncontaminated soil as fill material at an uncontaminated soil fill operation.
(c) Owners and operators of uncontaminated soil fill operations must register the fill operations with the Agency. Uncontaminated soil fill operations that received uncontaminated soil prior to the effective date of this amendatory Act of the 96th General Assembly must be registered with the Agency no later than March 31, 2011. Uncontaminated soil fill operations that first receive uncontaminated soil on or after the effective date of this amendatory Act of the 96th General Assembly must be registered with the Agency prior to the receipt of any uncontaminated soil. Registrations must be submitted on forms and in a format prescribed by the Agency.
(d)(1) No later than one year after the effective date of this amendatory Act of the 96th General Assembly, the Agency shall propose to the Board, and, no later than one year after the Board's receipt of the Agency's proposal, the Board shall adopt, rules for the use of uncontaminated soil as fill material at uncontaminated soil fill operations. The rules must include standards and procedures necessary to protect groundwater, which shall include, but shall not be limited to, testing and certification of soil used as fill material and requirements for recordkeeping.
(2) Until the effective date of the Board rules adopted under subdivision (d)(1) of this Section, owners and operators of uncontaminated soil fill operations must do all of the following in subdivisions (d)(2)(A) through (d)(2)(F) of this Section for all uncontaminated soil accepted for use as fill material. The requirements in subdivisions (d)(2)(A) through (d)(2)(F) of this Section shall not limit any rules adopted by the Board.
(A) Document the following information for each load

of uncontaminated soil received: (i) the name of the hauler, the address of the site of origin, and the owner and the operator of the site of origin of the uncontaminated soil, (ii) the weight or volume of the uncontaminated soil, and (iii) the date the uncontaminated soil was received.

(B) Obtain either (i) a certification from the owner

or operator of the site from which the soil was removed that the site has never been used for commercial or industrial purposes and is presumed to be uncontaminated soil or (ii) a certification from a licensed Professional Engineer or a licensed Professional Geologist that the soil is uncontaminated soil. Certifications required under this subdivision (d)(2)(B) must be on forms and in a format prescribed by the Agency.

(C) Confirm that the uncontaminated soil was not

removed from a site as part of a cleanup or removal of contaminants, including, but not limited to, activities conducted under the Comprehensive Environmental Response, Compensation, and Liability Act of 1980, as amended; as part of a Closure or Corrective Action under the Resource Conservation and Recovery Act, as amended; or under an Agency remediation program, such as the Leaking Underground Storage Tank Program or Site Remediation Program, but excluding sites subject to Section 58.16 of this Act where there is no presence or likely presence of a release or a substantial threat of a release of a regulated substance at, on, or from the real property.

(D) Visually inspect each load to confirm that only

uncontaminated soil is being accepted for use as fill material.

(E) Screen each load of uncontaminated soil using a

device that is approved by the Agency and detects volatile organic compounds. Such a device may include, but is not limited to, a photo ionization detector or a flame ionization detector. All screening devices shall be operated and maintained in accordance with the manufacturer's specifications. Unacceptable soil must be rejected from the fill operation.

(F) Document all activities required under

subdivision (d)(2) of this Section. Documentation of any chemical analysis must include, but is not limited to, (i) a copy of the lab analysis, (ii) accreditation status of the laboratory performing the analysis, and (iii) certification by an authorized agent of the laboratory that the analysis has been performed in accordance with the Agency's rules for the accreditation of environmental laboratories and the scope of accreditation.

(3) Owners and operators of uncontaminated soil fill operations must maintain all documentation required under subdivision (d)(2) of this Section for a minimum of 3 years following the receipt of each load of uncontaminated soil, except that documentation relating to an appeal, litigation, or other disputed claim must be maintained until at least 3 years after the date of the final disposition of the appeal, litigation, or other disputed claim. Copies of the documentation must be made available to the Agency and to units of local government for inspection and copying during normal business hours. The Agency may prescribe forms and formats for the documentation required under subdivision (d)(2) of this Section.
Chemical analysis conducted under subdivision (d)(2) of this Section must be conducted in accordance with the requirements of 35 Ill. Adm. Code 742, as amended, and "Test Methods for Evaluating Solid Waste, Physical/Chemical Methods", USEPA Publication No. SW-846, as amended.
(Source: P.A. 96-1416, eff. 7-30-10; 97-137, eff. 7-14-11.)

(415 ILCS 5/22.51b)
Sec. 22.51b. Fees for permitted facilities accepting clean construction or demolition debris or uncontaminated soil.
(a) The Agency shall assess and collect a fee from the owner or operator of each clean construction or demolition debris fill operation that is permitted or required to be permitted by the Agency. The fee assessed and collected under this subsection shall be 20 cents per cubic yard of clean construction or demolition debris or uncontaminated soil accepted by the clean construction or demolition debris fill operation, or, alternatively, the owner or operator may weigh the quantity of the clean construction or demolition debris or uncontaminated soil with a device for which certification has been obtained under the Weights and Measures Act and pay a fee of 14 cents per ton of clean construction or demolition debris or uncontaminated soil. The fee shall apply to construction or demolition debris or uncontaminated soil if (i) the clean construction or demolition debris fill operation is located off the site where the clean construction or demolition debris or uncontaminated soil was generated and (ii) the clean construction or demolition debris fill operation is owned, controlled, and operated by a person other than the generator of the clean construction or demolition debris or uncontaminated soil.
(b) The Agency shall establish rules relating to the collection of the fees authorized by subsection (a) of this Section. These rules shall include, but are not limited to, the following:
(1) Records identifying the quantities of clean

construction or demolition debris and uncontaminated soil received.

(2) The form and submission of reports to accompany

the payment of fees to the Agency.

(3) The time and manner of payment of fees to the

Agency, which payments shall not be more often than quarterly.

(c) Fees collected under this Section shall be in addition to any other fees collected under any other Section.
(d) The Agency shall not refund any fee paid to it under this Section.
(e) The Agency shall deposit all fees collected under this subsection into the Environmental Protection Permit and Inspection Fund. Pursuant to appropriation, all moneys collected under this Section shall be used by the Agency for the implementation of this Section and for permit and inspection activities.
(f) A unit of local government, as defined in the Local Solid Waste Disposal Act, in which a clean construction or demolition debris fill operation is located and which has entered into a delegation agreement with the Agency pursuant to subsection (r) of Section 4 of this Act for inspection, investigation, or enforcement functions related to clean construction or demolition debris fill operations may establish a fee, tax, or surcharge with regard to clean construction or demolition debris or uncontaminated soil accepted by clean construction or demolition debris fill operations. All fees, taxes, and surcharges collected under this subsection shall be used for inspection, investigation, and enforcement functions performed by the unit of local government pursuant to the delegation agreement with the Agency. Fees, taxes, and surcharges established under this subsection (f) shall not exceed a total of 10 cents per cubic yard of clean construction or demolition debris or uncontaminated soil accepted by the clean construction or demolition debris fill operation, unless the owner or operator weighs the quantity of the clean construction or demolition debris or uncontaminated soil with a device for which certification has been obtained under the Weights and Measures Act, in which case the fee shall not exceed 7 cents per ton of clean construction or demolition debris or uncontaminated soil.
(g) For the purposes of this Section:
(1) The term "uncontaminated soil" shall have the

same meaning as uncontaminated soil under Section 3.160 of this Act.

(2) The term "clean construction or demolition debris

fill operation" shall have the same meaning as clean construction or demolition debris fill operation under Section 22.51 of this Act.

(Source: P.A. 96-1416, eff. 7-30-10.)

(415 ILCS 5/22.52)
Sec. 22.52. Conflict of interest. Effective 30 days after the effective date of this amendatory Act of the 94th General Assembly, none of the following persons shall have a direct financial interest in or receive a personal financial benefit from any waste-disposal operation or any clean construction or demolition debris fill operation that requires a permit or interim authorization under this Act, or any corporate entity related to any such waste-disposal operation or clean construction or demolition debris fill operation:
(i) the Governor of the State of Illinois;
(ii) the Attorney General of the State of Illinois;
(iii) the Director of the Illinois Environmental

Protection Agency;

(iv) the Chairman of the Illinois Pollution Control

Board;

(v) the members of the Illinois Pollution Control

Board;

(vi) the staff of any person listed in items (i)

through (v) of this Section who makes a regulatory or licensing decision that directly applies to any waste-disposal operation or any clean construction or demolition debris fill operation; and

(vii) a relative of any person listed in items (i)

through (vi) of this Section.

The prohibitions of this Section shall apply during the person's term of State employment and shall continue for 5 years after the person's termination of State employment. The prohibition of this Section shall not apply to any person whose State employment terminates prior to 30 days after the effective date of this amendatory Act of the 94th General Assembly.
For the purposes of this Section:
(a) The terms "direct financial interest" and

"personal financial benefit" do not include the ownership of publicly traded stock.

(b) The term "relative" means father, mother, son,

daughter, brother, sister, uncle, aunt, husband, wife, father-in-law, or mother-in-law.

(Source: P.A. 94-272, eff. 7-19-05.)

(415 ILCS 5/22.53)
Sec. 22.53. (Repealed).
(Source: P.A. 95-331, eff. 8-21-07. Repealed by P.A. 99-933, eff. 1-27-17.)

(415 ILCS 5/22.54)
Sec. 22.54. Beneficial Use Determinations. The purpose of this Section is to allow the Agency to determine that a material otherwise required to be managed as waste may be managed as non-waste if that material is used beneficially and in a manner that is protective of human health and the environment.
(a) To the extent allowed by federal law, the Agency may, upon the request of an applicant, make a written determination that a material is used beneficially (rather than discarded) and, therefore, not a waste if the applicant demonstrates all of the following:
(1) The chemical and physical properties of the

material are comparable to similar commercially available materials.

(2) The market demand for the material is such that

all of the following requirements are met:

(A) The material will be used within a reasonable

time.

(B) The material's storage prior to use will be

minimized.

(C) The material will not be abandoned.
(3) The material is legitimately beneficially used.

For the purposes of this item (3) of subsection (a) of this Section, a material is "legitimately beneficially used" if the applicant demonstrates all of the following:

(A) The material is managed separately from

waste, as a valuable material, and in a manner that maintains its beneficial usefulness, including, but not limited to, storing in a manner that minimizes the material's loss and maintains its beneficial usefulness.

(B) The material is used as an effective

substitute for a similar commercially available material. For the purposes of this paragraph (B) of item (3) of subsection (a) of this Section, a material is "used as an effective substitute for a commercially available material" if the applicant demonstrates one or more of the following:

(i) The material is used as a valuable raw

material or ingredient to produce a legitimate end product.

(ii) The material is used directly as a

legitimate end product in place of a similar commercially available product.

(iii) The material replaces a catalyst or

carrier to produce a legitimate end product.

The applicant's demonstration under this

paragraph (B) of item (3) of subsection (a) of this Section must include, but is not limited to, a description of the use of the material, a description of the use of the legitimate end product, and a demonstration that the use of the material is comparable to the use of similar commercially available products.

(C) The applicant demonstrates all of the

following:

(i) The material is used under paragraph (B)

of item (3) of subsection (a) of this Section within a reasonable time.

(ii) The material's storage prior to use is

minimized.

(iii) The material is not abandoned.
(4) The management and use of the material will not

cause, threaten, or allow the release of any contaminant into the environment, except as authorized by law.

(5) The management and use of the material otherwise

protects human health and safety and the environment.

(b) Applications for beneficial use determinations must be submitted on forms and in a format prescribed by the Agency. Agency approval, approval with conditions, or disapproval of an application for a beneficial use determination must be in writing. Approvals with conditions and disapprovals of applications for a beneficial use determination must include the Agency's reasons for the conditions or disapproval, and they are subject to review under Section 40 of this Act.
(c) Beneficial use determinations shall be effective for a period approved by the Agency, but that period may not exceed 5 years. Material that is beneficially used (i) in accordance with a beneficial use determination, (ii) during the effective period of the beneficial use determination, and (iii) by the recipient of a beneficial use determination shall maintain its non-waste status after the effective period of the beneficial use determination unless its use no longer complies with the terms of the beneficial use determination or the material otherwise becomes waste.
(d) No recipient of a beneficial use determination shall manage or use the material that is the subject of the determination in violation of the determination or any conditions in the determination, unless the material is managed as waste.
(e) A beneficial use determination shall terminate by operation of law if, due to a change in law, it conflicts with the law; however, the recipient of the determination may apply for a new beneficial use determination that is consistent with the law as amended.
(f) This Section does not apply to hazardous waste, coal combustion waste, coal combustion by-product, sludge applied to the land, potentially infectious medical waste, or used oil.
(g) This Section does not apply to material that is burned for energy recovery, that is used to produce a fuel, or that is otherwise contained in a fuel. The prohibition in this subsection (g) does not apply to any dust suppressants applied to a material that is (i) burned for energy recovery, (ii) used to produce a fuel, or (iii) otherwise contained in a fuel.
(h) This Section does not apply to waste from the steel and foundry industries that is (i) classified as beneficially usable waste under Board rules and (ii) beneficially used in accordance with Board rules governing the management of beneficially usable waste from the steel and foundry industries. This Section does apply to other beneficial uses of waste from the steel and foundry industries, including, but not limited to, waste that is classified as beneficially usable waste but not used in accordance with the Board's rules governing the management of beneficially usable waste from the steel and foundry industries. No person shall use iron slags, steelmaking slags, or foundry sands for land reclamation purposes unless they have obtained a beneficial use determination for such use under this Section.
(i) For purposes of this Section, the term "commercially available material" means virgin material that (i) meets industry standards for a specific use and (ii) is normally sold for such use. For purposes of this Section, the term "commercially available product" means a product made of virgin material that (i) meets industry standards for a specific use and (ii) is normally sold for such use.
(j) Before issuing a beneficial use determination for the beneficial use of asphalt shingles, the Agency shall conduct an evaluation of the applicant's prior experience in asphalt shingle recycling operations. The Agency may deny such a beneficial use determination if the applicant, or any employee or officer of the applicant, has a history of any one or more of the following related to the operation of asphalt shingle recycling operation facilities or sites:
(1) repeated violations of federal, State, or local

laws, rules, regulations, standards, or ordinances;

(2) conviction in a court of this State or another

state of any crime that is a felony under the laws of this State;

(3) conviction in a federal court of any crime that

is a felony under federal law;

(4) conviction in a court of this State or another

state, or in a federal court, of forgery, official misconduct, bribery, perjury, or knowingly submitting false information under any environmental law, rule, regulation, or permit term or condition; or

(5) gross carelessness or incompetence in the

handling, storing, processing, transporting, disposing, or recycling of asphalt shingles.

(Source: P.A. 98-296, eff. 1-1-14; 99-89, eff. 1-1-16.)

(415 ILCS 5/22.54a)
(Section scheduled to be repealed on February 1, 2023)
Sec. 22.54a. Disposal of asphalt roofing shingles.
(a) As used in this Section:
"BUD" means a beneficial use determination issued under Section 22.54 of this Act.
"Eligible shingle recycling facility" means a shingle recycling facility that:
(1) is approved for asphalt roofing shingle recycling

under a beneficial use determination issued pursuant to Section 22.54 of this Act and is in compliance with the terms of that BUD;

(2) is listed on the Department of Transportation's

"Qualified Producer List of Certified Sources for Reclaimed Asphalt Shingles" or identified as an approved producer of reclaimed asphalt shingles by the Illinois State Toll Highway Authority; and

(3) accepts all delivered loads of asphalt roofing

shingles that can be processed into reclaimed asphalt shingles meeting Department of Transportation or Illinois State Toll Highway Authority specifications.

(b) No owner or operator of a sanitary landfill that is located within a 25-mile radius of an eligible shingle recycling facility shall accept for disposal loads of asphalt roofing shingles that can be processed into reclaimed asphalt shingles meeting Department of Transportation or Illinois State Toll Highway Authority specifications.
(c) Nothing in this Section shall prohibit or restrict a sanitary landfill from accepting for disposal asphalt roofing shingles that can be processed into reclaimed asphalt shingles meeting Department of Transportation or Illinois State Toll Highway Authority specifications but that are either commingled with municipal waste, including, but not limited to, general construction or demolition debris, or rejected by an eligible shingle recycling facility.
(d) The owner or operator of an eligible shingle recycling facility shall notify the Agency in writing of the name and street address of the eligible shingle recycling facility, and he or she shall also notify the Agency when the facility's status as an eligible shingle recycling facility is rescinded or reinstated in accordance with subsection (e) or subsection (f) of this Section. The Agency shall post on its website the information provided to the Agency under this subsection (d).
(e) The Agency may issue a notice of intent to rescind recognition as an eligible shingle recycling facility to any owner or operator of a shingle recycling facility that, in the Agency's judgment, is not in compliance with the terms of the facility's BUD. The Agency shall file a copy of the notice with the Board no later than 10 days after the date of service of the notice on the owner or operator. Each notice issued under this subsection (e) shall be served upon the owner or operator, or that person's authorized agent for service of process, and shall include the following information:
(1) a statement specifying the provisions of the BUD

which were not complied with;

(2) if non-compliance was observed during an

inspection by the Agency, a copy of the inspection report in which the Agency recorded the non-compliance, which report shall include the date and time of inspection, and weather conditions prevailing during the inspection;

(3) instructions for contesting the notice issued

under this subsection (e), including notification that the owner or operator has 35 days within which to file a petition for review before the Board to contest the notice; and

(4) an affidavit by the personnel observing the

non-compliance, attesting to their material actions and observations.

If the owner or operator fails to petition the Board for review of the notice within 35 days after the date of service, then the Board shall adopt a final order holding that the shingle recycling facility is not an eligible shingle recycling facility for purposes of this Section. If, within 35 days after the date of service, a petition for review is filed before the Board to contest a notice issued under this subsection (e), then the Agency shall appear as a complainant at a hearing before the Board to be conducted in accordance with Section 32 of this Act. The hearing shall be held not less than 21 days after the Board sends a notice of the hearing to the Agency and the owner or operator who petitioned for review of the notice. In these hearings, the burden of proof shall be on the Agency. If, based on the record, the Board finds that the alleged non-compliance occurred, then the Board shall adopt a final order holding that the shingle recycling facility is not an eligible shingle recycling facility for purposes of this Section.
(f) If the Board has determined under subsection (e) of this Section that a shingle recycling facility is not an eligible shingle recycling facility, then the owner or operator of the facility may file with the Board a motion to have the facility reinstated as an eligible shingle recycling facility. If, at the time the motion is filed, the owner or operator of the facility is able to affirmatively demonstrate, to the satisfaction of the Board, that all non-compliance at the facility has been corrected, that the facility is in compliance with its BUD, and that the facility is not subject to any pending enforcement action under this Act, then the Board may enter an order reinstating the facility as an eligible shingle recycling facility for the purposes of this Section.
Before issuing any order under this subsection (f), the Board shall conduct an evaluation of the owner or operator's prior experience in asphalt shingle recycling operations. The Board may deny a petition for reinstatement under this subsection (f) if the owner or operator, or any employee or officer of the owner or operator, has a history of repeated violations of federal, State, or local laws, regulations, rules, standards, or ordinances related to the operation of an asphalt shingle recycling facility or site, or a history of gross carelessness or incompetence in the handling, storing, processing, transporting, disposing, or recycling of asphalt shingles.
(g) Nothing in this Section shall be construed to prevent the Agency from issuing an informal warning to an owner or operator before issuing a notice of intent to rescind recognition as an eligible shingle recycling facility under subsection (e) of this Section.
(h) Sections 10-25 through 10-60 of the Illinois Administrative Procedure Act do not apply to proceedings under this Section, and the orders issued by the Board under this subsection apply in addition to any other remedy or penalty that may be provided under this Act or any other law.
(i) This Section is repealed on February 1, 2023.
(Source: P.A. 100-266, eff. 8-22-17.)

(415 ILCS 5/22.54b)
Sec. 22.54b. Limitation on fees assessed by local government on facilities that have received a beneficial use determination. Except in counties with a population in excess of 1,500,000 residents, a facility that has received a beneficial use determination from the Agency under Section 22.54 of this Act shall not be subject to annual fees assessed by a unit of local government and that are directly related to the facility's recycling activities in excess of $1,500. A home rule unit may not regulate these fees in a manner that is inconsistent with this Section. This Section is a limitation under subsection (i) of Section 6 of Article VII of the Illinois Constitution on the concurrent exercise by home rule units of powers and functions exercised by the State.
(Source: P.A. 99-317, eff. 8-7-15.)

(415 ILCS 5/22.55)
Sec. 22.55. Household waste drop-off points.
(a) Findings; purpose and intent.
(1) The General Assembly finds that protection of

human health and the environment can be enhanced if certain commonly generated household wastes are managed separately from the general household waste stream.

(2) The purpose of this Section is to provide, to the

extent allowed under federal law, a method for managing certain types of household waste separately from the general household waste stream.

(b) Definitions. For the purposes of this Section:
"Compostable waste" means household waste that is

source-separated food scrap, household waste that is source-separated landscape waste, or a mixture of both.

"Controlled substance" means a controlled substance

as defined in the Illinois Controlled Substances Act.

"Household waste" means waste generated from a single

residence or multiple residences.

"Household waste drop-off point" means the portion of

a site or facility used solely for the receipt and temporary storage of household waste.

"One-day compostable waste collection event" means a

household waste drop-off point approved by a county or municipality under subsection (d-5) of this Section.

"One-day household waste collection event" means a

household waste drop-off point approved by the Agency under subsection (d) of this Section.

"Permanent compostable waste collection point" means

a household waste drop-off point approved by a county or municipality under subsection (d-6) of this Section.

"Personal care product" means an item other than a

pharmaceutical product that is consumed or applied by an individual for personal health, hygiene, or cosmetic reasons. Personal care products include, but are not limited to, items used in bathing, dressing, or grooming.

"Pharmaceutical product" means medicine or a product

containing medicine. A pharmaceutical product may be sold by prescription or over the counter. "Pharmaceutical product" does not include medicine that contains a radioactive component or a product that contains a radioactive component.

"Recycling coordinator" means the person designated

by each county waste management plan to administer the county recycling program, as set forth in the Solid Waste Management Act.

(c) Except as otherwise provided in Agency rules, the following requirements apply to each household waste drop-off point, other than a one-day household waste collection event, one-day compostable waste collection event, or permanent compostable waste collection point:
(1) A household waste drop-off point must not accept

waste other than the following types of household waste: pharmaceutical products, personal care products, batteries other than lead-acid batteries, paints, automotive fluids, compact fluorescent lightbulbs, mercury thermometers, and mercury thermostats. A household waste drop-off point may accept controlled substances in accordance with federal law.

(2) Except as provided in subdivision (c)(2) of this

Section, household waste drop-off points must be located at a site or facility where the types of products accepted at the household waste drop-off point are lawfully sold, distributed, or dispensed. For example, household waste drop-off points that accept prescription pharmaceutical products must be located at a site or facility where prescription pharmaceutical products are sold, distributed, or dispensed.

(A) Subdivision (c)(2) of this Section does not

apply to household waste drop-off points operated by a government or school entity, or by an association or other organization of government or school entities.

(B) Household waste drop-off points that accept

mercury thermometers can be located at any site or facility where non-mercury thermometers are sold, distributed, or dispensed.

(C) Household waste drop-off points that accept

mercury thermostats can be located at any site or facility where non-mercury thermostats are sold, distributed, or dispensed.

(3) The location of acceptance for each type of waste

accepted at the household waste drop-off point must be clearly identified. Locations where pharmaceutical products are accepted must also include a copy of the sign required under subsection (j) of this Section.

(4) Household waste must be accepted only from

private individuals. Waste must not be accepted from other persons, including, but not limited to, owners and operators of rented or leased residences where the household waste was generated, commercial haulers, and other commercial, industrial, agricultural, and government operations or entities.

(5) If more than one type of household waste is

accepted, each type of household waste must be managed separately prior to its packaging for off-site transfer.

(6) Household waste must not be stored for longer

than 90 days after its receipt, except as otherwise approved by the Agency in writing.

(7) Household waste must be managed in a manner that

protects against releases of the waste, prevents nuisances, and otherwise protects human health and the environment. Household waste must also be properly secured to prevent unauthorized public access to the waste, including, but not limited to, preventing access to the waste during the non-business hours of the site or facility on which the household waste drop-off point is located. Containers in which pharmaceutical products are collected must be clearly marked "No Controlled Substances", unless the household waste drop-off point accepts controlled substances in accordance with federal law.

(8) Management of the household waste must be limited

to the following: (i) acceptance of the waste, (ii) temporary storage of the waste prior to transfer, and (iii) off-site transfer of the waste and packaging for off-site transfer.

(9) Off-site transfer of the household waste must

comply with federal and State laws and regulations.

(d) One-day household waste collection events. To further aid in the collection of certain household wastes, the Agency may approve the operation of one-day household waste collection events. The Agency shall not approve a one-day household waste collection event at the same site or facility for more than one day each calendar quarter. Requests for approval must be submitted on forms prescribed by the Agency. The Agency must issue its approval in writing, and it may impose conditions as necessary to protect human health and the environment and to otherwise accomplish the purposes of this Act. One-day household waste collection events must be operated in accordance with the Agency's approval, including all conditions contained in the approval. The following requirements apply to all one-day household waste collection events, in addition to the conditions contained in the Agency's approval:
(1) Waste accepted at the event must be limited to

household waste and must not include garbage, landscape waste, or other waste excluded by the Agency in the Agency's approval or any conditions contained in the approval. A one-day household waste collection event may accept controlled substances in accordance with federal law.

(2) Household waste must be accepted only from

private individuals. Waste must not be accepted from other persons, including, but not limited to, owners and operators of rented or leased residences where the household waste was generated, commercial haulers, and other commercial, industrial, agricultural, and government operations or entities.

(3) Household waste must be managed in a manner that

protects against releases of the waste, prevents nuisances, and otherwise protects human health and the environment. Household waste must also be properly secured to prevent public access to the waste, including, but not limited to, preventing access to the waste during the event's non-business hours.

(4) Management of the household waste must be limited

to the following: (i) acceptance of the waste, (ii) temporary storage of the waste before transfer, and (iii) off-site transfer of the waste or packaging for off-site transfer.

(5) Except as otherwise approved by the Agency, all

household waste received at the collection event must be transferred off-site by the end of the day following the collection event.

(6) The transfer and ultimate disposition of

household waste received at the collection event must comply with the Agency's approval, including all conditions contained in the approval.

(d-5) One-day compostable waste collection event. To further aid in the collection and composting of compostable waste, as defined in subsection (b), a municipality may approve the operation of one-day compostable waste collection events at any site or facility within its territorial jurisdiction, and a county may approve the operation of one-day compostable waste collection events at any site or facility in any unincorporated area within its territorial jurisdiction. The approval granted under this subsection (d-5) must be in writing; must specify the date, location, and time of the event; and must list the types of compostable waste that will be collected at the event. If the one-day compostable waste collection event is to be operated at a location within a county with a population of more than 400,000 but less than 2,000,000 inhabitants, according to the 2010 decennial census, then the operator of the event shall, at least 30 days before the event, provide a copy of the approval to the recycling coordinator designated by that county. The approval granted under this subsection (d-5) may include conditions imposed by the county or municipality as necessary to protect public health and prevent odors, vectors, and other nuisances. A one-day compostable waste collection event approved under this subsection (d-5) must be operated in accordance with the approval, including all conditions contained in the approval. The following requirements shall apply to the one-day compostable waste collection event, in addition to the conditions contained in the approval:
(1) Waste accepted at the event must be limited to

the types of compostable waste authorized to be accepted under the approval.

(2) Information promoting the event and signs at

the event must clearly indicate the types of compostable waste approved for collection. To discourage the receipt of other waste, information promoting the event and signs at the event must also include:

(A) examples of compostable waste being

collected; and

(B) examples of waste that is not being collected.
(3) Compostable waste must be accepted only from

private individuals. It may not be accepted from other persons, including, but not limited to, owners and operators of rented or leased residences where it was generated, commercial haulers, and other commercial, industrial, agricultural, and government operations or entities.

(4) Compostable waste must be managed in a manner

that protects against releases of the waste, prevents nuisances, and otherwise protects human health and the environment. Compostable waste must be properly secured to prevent it from being accessed by the public at any time, including, but not limited to, during the collection event's non-operating hours. One-day compostable waste collection events must be adequately supervised during their operating hours.

(5) Compostable waste must be secured in

non-porous, rigid, leak-proof containers that:

(A) are covered, except when the compostable

waste is being added to or removed from the containers or it is otherwise necessary to access the compostable waste;

(B) prevent precipitation from draining through

the compostable waste;

(C) prevent dispersion of the compostable waste

by wind;

(D) contain spills or releases that could create

nuisances or otherwise harm human health or the environment;

(E) limit access to the compostable waste by

vectors;

(F) control odors and other nuisances; and
(G) provide for storage, removal, and off-site

transfer of the compostable waste in a manner that protects its ability to be composted.

(6) No more than a total of 40 cubic yards of

compostable waste shall be located at the collection site at any one time.

(7) Management of the compostable waste must be

limited to the following: (A) acceptance, (B) temporary storage before transfer, and (C) off-site transfer.

(8) All compostable waste received at the event

must be transferred off-site to a permitted compost facility by no later than 48 hours after the event ends or by the end of the first business day after the event ends, whichever is sooner.

(9) If waste other than compostable waste is

received at the event, then that waste must be disposed of within 48 hours after the event ends or by the end of the first business day after the event ends, whichever is sooner.

(d-6) Permanent compostable waste collection points. To further aid in the collection and composting of compostable waste, as defined in subsection (b), a municipality may approve the operation of permanent compostable waste collection points at any site or facility within its territorial jurisdiction, and a county may approve the operation of permanent compostable waste collection points at any site or facility in any unincorporated area within its territorial jurisdiction. The approval granted pursuant to this subsection (d-6) must be in writing; must specify the location, operating days, and operating hours of the collection point; must list the types of compostable waste that will be collected at the collection point; and must specify a term of not more than 365 calendar days during which the approval will be effective. In addition, if the permanent compostable waste collection point is to be operated at a location within a county with a population of more than 400,000 but less than 2,000,000 inhabitants, according to the 2010 federal decennial census, then the operator of the collection point shall, at least 30 days before the collection point begins operation, provide a copy of the approval to the recycling coordinator designated by that county. The approval may include conditions imposed by the county or municipality as necessary to protect public health and prevent odors, vectors, and other nuisances. A permanent compostable waste collection point approved pursuant to this subsection (d-6) must be operated in accordance with the approval, including all conditions contained in the approval. The following requirements apply to the permanent compostable waste collection point, in addition to the conditions contained in the approval:
(1) Waste accepted at the collection point must be

limited to the types of compostable waste authorized to be accepted under the approval.

(2) Information promoting the collection point and

signs at the collection point must clearly indicate the types of compostable waste approved for collection. To discourage the receipt of other waste, information promoting the collection point and signs at the collection point must also include (A) examples of compostable waste being collected and (B) examples of waste that is not being collected.

(3) Compostable waste must be accepted only from

private individuals. It may not be accepted from other persons, including, but not limited to, owners and operators of rented or leased residences where it was generated, commercial haulers, and other commercial, industrial, agricultural, and government operations or entities.

(4) Compostable waste must be managed in a manner

that protects against releases of the waste, prevents nuisances, and otherwise protects human health and the environment. Compostable waste must be properly secured to prevent it from being accessed by the public at any time, including, but not limited to, during the collection point's non-operating hours. Permanent compostable waste collection points must be adequately supervised during their operating hours.

(5) Compostable waste must be secured in

non-porous, rigid, leak-proof containers that:

(A) are no larger than 10 cubic yards in size;
(B) are covered, except when the compostable

waste is being added to or removed from the container or it is otherwise necessary to access the compostable waste;

(C) prevent precipitation from draining through

the compostable waste;

(D) prevent dispersion of the compostable waste

by wind;

(E) contain spills or releases that could

create nuisances or otherwise harm human health or the environment;

(F) limit access to the compostable waste by

vectors;

(G) control odors and other nuisances; and
(H) provide for storage, removal, and off-site

transfer of the compostable waste in a manner that protects its ability to be composted.

(6) No more than a total of 10 cubic yards of

compostable waste shall be located at the permanent compostable waste collection site at any one time.

(7) Management of the compostable waste must be

limited to the following: (A) acceptance, (B) temporary storage before transfer, and (C) off-site transfer.

(8) All compostable waste received at the permanent

compostable waste collection point must be transferred off-site to a permitted compost facility not less frequently than once every 7 days.

(9) If a permanent compostable waste collection

point receives waste other than compostable waste, then that waste must be disposed of not less frequently than once every 7 days.

(e) The Agency may adopt rules governing the operation of household waste drop-off points, other than one-day household waste collection events, one-day compostable waste collection events, and permanent compostable waste collection points. Those rules must be designed to protect against releases of waste to the environment, prevent nuisances, and otherwise protect human health and the environment. As necessary to address different circumstances, the regulations may contain different requirements for different types of household waste and different types of household waste drop-off points, and the regulations may modify the requirements set forth in subsection (c) of this Section. The regulations may include, but are not limited to, the following: (i) identification of additional types of household waste that can be collected at household waste drop-off points, (ii) identification of the different types of household wastes that can be received at different household waste drop-off points, (iii) the maximum amounts of each type of household waste that can be stored at household waste drop-off points at any one time, and (iv) the maximum time periods each type of household waste can be stored at household waste drop-off points.
(f) Prohibitions.
(1) Except as authorized in a permit issued by the

Agency, no person shall cause or allow the operation of a household waste drop-off point, other than a one-day household waste collection event, one-day compostable waste collection event, or permanent compostable waste collection point, in violation of this Section or any regulations adopted under this Section.

(2) No person shall cause or allow the operation of a

one-day household waste collection event in violation of this Section or the Agency's approval issued under subsection (d) of this Section, including all conditions contained in the approval.

(3) No person shall cause or allow the operation of

a one-day compostable waste collection event in violation of this Section or the approval issued for the one-day compostable waste collection event under subsection (d-5) of this Section, including all conditions contained in the approval.

(4) No person shall cause or allow the operation of

a permanent compostable waste collection event in violation of this Section or the approval issued for the permanent compostable waste collection point under subsection (d-6) of this Section, including all conditions contained in the approval.

(g) Permit exemptions.
(1) No permit is required under subdivision (d)(1) of

Section 21 of this Act for the operation of a household waste drop-off point, other than a one-day household waste collection event, one-day compostable waste collection event, or permanent compostable waste collection point, if the household waste drop-off point is operated in accordance with this Section and all regulations adopted under this Section.

(2) No permit is required under subdivision (d)(1) of

Section 21 of this Act for the operation of a one-day household waste collection event if the event is operated in accordance with this Section and the Agency's approval issued under subsection (d) of this Section, including all conditions contained in the approval, or for the operation of a household waste collection event by the Agency.

(3) No permit is required under paragraph (1) of

subsection (d) of Section 21 of this Act for the operation of a one-day compostable waste collection event if the compostable waste collection event is operated in accordance with this Section and the approval issued for the compostable waste collection point under subsection (d-5) of this Section, including all conditions contained in the approval.

(4) No permit is required under paragraph (1) of

subsection (d) of Section 21 of this Act for the operation of a permanent compostable waste collection point if the collection point is operated in accordance with this Section and the approval issued for the compostable waste collection event under subsection (d-6) of this Section, including all conditions contained in the approval.

(h) This Section does not apply to the following:
(1) Persons accepting household waste that they are

authorized to accept under a permit issued by the Agency.

(2) Sites or facilities operated pursuant to an

intergovernmental agreement entered into with the Agency under Section 22.16b(d) of this Act.

(i) The Agency, in consultation with the Department of Public Health, must develop and implement a public information program regarding household waste drop-off points that accept pharmaceutical products, as well as mail-back programs authorized under federal law.
(j) The Agency must develop a sign that provides information on the proper disposal of unused pharmaceutical products. The sign shall include information on approved drop-off sites or list a website where updated information on drop-off sites can be accessed. The sign shall also include information on mail-back programs and self-disposal. The Agency shall make a copy of the sign available for downloading from its website. Every pharmacy shall display the sign in the area where medications are dispensed and shall also display any signs the Agency develops regarding local take-back programs or household waste collection events. These signs shall be no larger than 8.5 inches by 11 inches.
(k) If an entity chooses to participate as a household waste drop-off point, then it must follow the provisions of this Section and any rules the Agency may adopt governing household waste drop-off points.
(l) The Agency shall establish, by rule, a statewide medication take-back program by June 1, 2016 to ensure that there are pharmaceutical product disposal options regularly available for residents across the State. No private entity may be compelled to serve as or fund a take-back location or program. Medications collected and disposed of under the program shall include controlled substances approved for collection by federal law. All medications collected and disposed of under the program must be managed in accordance with all applicable federal and State laws and regulations. The Agency shall issue a report to the General Assembly by June 1, 2019 detailing the amount of pharmaceutical products annually collected under the program, as well as any legislative recommendations.
(Source: P.A. 99-11, eff. 7-10-15; 99-480, eff. 9-9-15; 99-642, eff. 7-28-16.)

(415 ILCS 5/22.56)
Sec. 22.56. Regulation of farm land sludge application.
(a) Any person applying sludge, as defined in Section 3.465 of this Act, to agricultural farm land in this State must:
(1) provide, no sooner than 90 days and no later than

7 days before the application of the sludge to the land in question, written notice to the owners of the land upon which the sludge is to be applied, the owners of land that is adjacent to the land upon which the sludge is to be applied, and the township and county officials whose jurisdiction encompasses the land upon which the sludge is to be applied;

(2) not stockpile sludge, except for lime sludge,

which is defined as any solid, semi-solid, or liquid waste generated from a municipal, commercial, or industrial water treatment plant using the lime softening treatment process, and lime-alum sludge, at the same site for a period of more than 30 days between applications of sludge;

(3) not apply the sludge in trenches that are deeper

than the rooting depth of the crop, unless the sludge is applied at rates that do not exceed the agronomic rate, as defined and calculated under 35 Ill. Adm. Code 391;

(4) not apply sludge closer than 100 feet to an

occupied dwelling; and

(5) make available to any requesting party, for up to

5 years after the application of the sludge, any documentation of sludge analysis for parameters required under 40 CFR 503 or 35 Ill. Adm. Code 391.

(b) The requirements contained in this Section shall be in addition to any permit requirements otherwise imposed by the Agency. Nothing in this Section shall be interpreted to restrict, or in any way limit, the application of sludge on land (i) owned by a unit of local government or (ii) used for recreational purposes.
(Source: P.A. 97-551, eff. 8-25-11.)

(415 ILCS 5/22.56a)
Sec. 22.56a. Land application of Exceptional Quality biosolids.
(a) The General Assembly finds that:
(1) technological advances in wastewater

treatment have allowed for the production of Exceptional Quality biosolids that can be used on land as a beneficial recyclable material that improves soil tilth, fertility, and stability and their use enhances the growth of agricultural, silvicultural, and horticultural crops;

(2) Exceptional Quality biosolids are a resource

to be recovered; and

(3) the beneficial use of Exceptional Quality

biosolids and their recycling to the land as a soil amendment is encouraged.

(b) To encourage and promote the use of Exceptional Quality biosolids in productive and beneficial applications, to the extent allowed by federal law, Exceptional Quality biosolids shall not be subject to regulation as a sludge or other waste if all of the following requirements are met:
(1) The sewage treatment plant generating the

Exceptional Quality biosolids maintains the following information with respect to the biosolids:

(A) documentation demonstrating that the

Exceptional Quality biosolids do not exceed the ceiling concentration limits in Table 1 of 40 CFR 503.13 and the pollutant concentration limits in Table 3 of 40 CFR 503.13;

(B) documentation demonstrating that the Class

A pathogen requirements in 40 CFR 503.32(a) are met, including but not limited to a description of how they were met;

(C) documentation demonstrating that the

vector attraction requirements in 40 CFR 503.33(b)(1) through (b)(8) are met, including but not limited to a description of how they were met;

(D) a certification statement regarding the

Class A pathogen requirements in 40 CFR 503.32(a) and the vector attraction reduction requirements in 40 CFR 503.33(b)(1) through (b)(8), as required in 40 CFR 503.17(a)(1)(ii); and

(E) the quantity of Exceptional Quality

biosolids sold or given away by the sewage treatment plant each year. The information must be maintained for a minimum of 5 years after the biosolids are generated, and upon request must be made available to the Agency for inspection and copying during normal business hours.

(2) For Exceptional Quality biosolids that have

not been bagged:

(A) they are not applied to snow-covered or

frozen ground; and

(B) they are used on agricultural land in a

manner that follows recommended application rates and are used on all land in a manner that follows best management practices to protect water quality.

(3) If Exceptional Quality biosolids that have

not been bagged are generated in another state and imported into this State, the person importing the biosolids must maintain the information set forth in subparagraph (A) of paragraph (1) of subsection (a) through subparagraph (D) of paragraph (1) of subsection (a) of this Section and the amount of Exceptional Quality biosolids imported each year. The information must be maintained for a minimum of 5 years after the biosolids are imported, and upon request must be made available to the Agency for inspection and copying during normal business hours.

(c) For purposes of this Section, Exceptional Quality biosolids are considered "bagged" if they are in a bag or in an open or closed receptacle that has a capacity of one metric ton or less, including, but not limited to, a bucket, box, carton, vehicle, or trailer.
(d) Nothing in this Act shall limit or supersede the authority of the Illinois Emergency Management Agency to regulate exceptional quality biosolids under the Nuclear Safety Law of 2004.
(Source: P.A. 99-67, eff. 7-20-15; 100-128, eff. 8-18-17.)

(415 ILCS 5/22.57)
Sec. 22.57. Perchloroethylene in drycleaning.
(a) For the purposes of this Section:
"Drycleaning" means the process of cleaning clothing, garments, textiles, fabrics, leather goods, or other like articles using a nonaqueous solvent.
"Drycleaning machine" means any machine, device, or other equipment used in drycleaning.
"Drycleaning solvents" means solvents used in drycleaning.
"Perchloroethylene drycleaning machine" means a drycleaning machine that uses perchloroethylene.
"Primary control system" means a refrigerated condenser or an equivalent closed-loop vapor recovery system that reduces the concentration of perchloroethylene in the recirculating air of a perchloroethylene drycleaning machine.
"Refrigerated condenser" means a closed-loop vapor recovery system into which perchloroethylene vapors are introduced and trapped by cooling below the dew point of the perchloroethylene.
"Secondary control system" means a device or apparatus that reduces the concentration of perchloroethylene in the recirculating air of a perchloroethylene drycleaning machine at the end of the drying cycle beyond the level achievable with a refrigerated condenser alone.
(b) Beginning January 1, 2013:
(1) Perchloroethylene drycleaning machines in

operation on the effective date of this Section that have a primary control system but not a secondary control system can continue to be used until the end of their useful life, provided that perchloroethylene drycleaning machines that do not have a secondary control system cannot be operated at a facility other than the facility at which they were located on the effective date of this Section.

(2) Except as allowed under paragraph (1) of

subsection (b) of this Section, no person shall install or operate a perchloroethylene drycleaning machine unless the machine has a primary control system and a secondary control system.

(c) Beginning January 1, 2014, no person shall operate a drycleaning machine unless all of the following are met:
(1) During the operation of any perchloroethylene

drycleaning machine, a person with the following training is present at the facility where the machine is located:

(A) Successful completion of an initial

environmental training course that is approved by the Dry Cleaner Environmental Response Trust Fund Council, in consultation with the Agency and representatives of the drycleaning industry, as providing appropriate training on drycleaning best management practices, including, but not limited to, reducing solvent air emissions, reducing solvent spills and leaks, protecting groundwater, and promoting the efficient use of solvents.

(B) Once every 4 years after completion of the

initial environmental training course, successful completion of a refresher environmental training course that is approved by the Dry Cleaner Environmental Response Trust Fund Council, in consultation with the Agency and representatives of the drycleaning industry, as providing (i) appropriate review and updates on drycleaning best management practices, including, but not limited to, reducing solvent air emissions, reducing solvent spills and leaks, protecting groundwater, and promoting the efficient use of solvents, and (ii) information on drycleaning solvents, technologies, and alternatives that do not utilize perchloroethylene.

(2) For drycleaning facilities where one or more

perchloroethylene drycleaning machines are used, proof of successful completion of the training required under paragraph (1) of subsection (c) of this Section is maintained at the drycleaning facility. Proof of successful completion of the training must be made available for inspection and copying by the Agency or units of local government during normal business hours. Training used to satisfy paragraph (2) of subsection (d) of Section 45 of the Drycleaner Environmental Response Trust Fund Act may also be used to satisfy paragraph (1) of subsection (c) of this Section to the extent that it meets the requirements of paragraph (1) of subsection (c) of this Section.

(3) All of the following secondary containment

measures are in place:

(A) There is a containment dike or other

containment structure around each machine, item of equipment, drycleaning area, and portable waste container in which any drycleaning solvent is utilized, which shall be capable of containing leaks, spills, or releases of drycleaning solvent from that machine, item, area, or container. The containment dike or other containment structure shall be capable of at least the following: (i) containing a capacity of 110% of the drycleaning solvent in the largest tank or vessel within the machine; (ii) containing 100% of the drycleaning solvent of each item of equipment or drycleaning area; and (iii) containing 100% of the drycleaning solvent of the largest portable waste container or at least 10% of the total volume of the portable waste containers stored within the containment dike or structure, whichever is greater. Petroleum underground storage tank systems that are upgraded in accordance with USEPA upgrade standards pursuant to 40 CFR Part 280 for the tanks and related piping systems and use a leak detection system approved by the USEPA or the Agency are exempt from this subparagraph (A).

(B) Those portions of diked floor surfaces on

which a drycleaning solvent may leak, spill, or otherwise be released have been sealed or otherwise rendered impervious.

(C) All chlorine-based drycleaning solvent is

delivered to the drycleaning facility by means of closed, direct-coupled delivery systems. The Dry Cleaner Environmental Response Trust Fund Council may adopt rules specifying methods of delivery of solvents other than chlorine-based solvents to drycleaning facilities. Solvents other than chlorine-based solvents must be delivered to drycleaning facilities in accordance with rules adopted by the Dry Cleaner Environmental Response Trust Fund Council.

(d) Manufacturers of drycleaning solvents or other cleaning agents used as alternatives to perchloroethylene drycleaning that are sold or offered for sale in Illinois must, in accordance with Agency rules, provide to the Agency sufficient information to allow the Agency to determine whether the drycleaning solvents or cleaning agents may pose negative impacts to human health or the environment. These alternatives shall include, but are not limited to, drycleaning solvents or other cleaning agents used in solvent-based cleaning, carbon-dioxide based cleaning, and professional wet cleaning methods. The information shall include, but is not limited to, information regarding the physical and chemical properties of the drycleaning solvents or cleaning agents and toxicity data. No later than July 1, 2015, the Agency shall adopt in accordance with the Illinois Administrative Procedure Act rules specifying the information that manufacturers must submit under this subsection (d). The rules must include, but shall not be limited to, a deadline for submission of the information to the Agency. No later than July 1, 2018, the Agency shall post information resulting from its review of the drycleaning solvents and cleaning agents on the Agency's website.
(e) No later than January 1, 2016, the Agency shall submit to the General Assembly a report on the impact to groundwater from newly discovered releases of perchloroethylene from any source in this State. Depending on the nature and scope of any releases that have impacted groundwater, the report may include, but shall not be limited to, recommendations for reducing or eliminating impacts to groundwater from future releases.
(Source: P.A. 97-1057, eff. 1-1-13.)

(415 ILCS 5/22.58)
Sec. 22.58. Drug destruction by law enforcement agency.
(a) For purposes of this Section:
"Drug destruction device" means a device that is (i) designed by its manufacturer to destroy drug evidence and render it non-retrievable and (ii) used exclusively for that purpose or, to the extent allowed under federal law, to destroy pharmaceuticals collected under Section 17 of the Safe Pharmaceutical Disposal Act.
"Drug evidence" means any illegal drug collected as evidence by a law enforcement agency. "Drug evidence" does not include hazardous waste.
"Illegal drug" means any one or more of the following when obtained without a prescription or otherwise in violation of the law:
(1) any substance as defined and included in the

Schedules of Article II of the Illinois Controlled Substances Act;

(2) any cannabis as defined in Section 3 of the

Cannabis Control Act; or

(3) any drug as defined in paragraph (b) of Section 3

of the Pharmacy Practice Act.

"Law enforcement agency" means an agency of this State or unit of local government that is vested by law or ordinance with the duty to maintain public order and to enforce criminal laws or ordinances.
"Non-retrievable" means the condition or state following a process that permanently alters the illegal drug's physical or chemical condition or state through irreversible means and thereby renders the illegal drug unavailable and unusable for all practical purposes.
(b) To the extent allowed under federal law, drug evidence that is placed into a drug destruction device by a law enforcement agency at the location where the evidence is stored by the agency and that is destroyed under the supervision of the agency in accordance with the specifications of the device manufacturer shall not be considered discarded or a waste under this Act until it is rendered non-retrievable.
(Source: P.A. 99-60, eff. 7-16-15; 100-250, eff. 8-22-17.)



Title VI - Noise

(415 ILCS 5/Tit. VI heading)

(415 ILCS 5/23) (from Ch. 111 1/2, par. 1023)
Sec. 23. The General Assembly finds that excessive noise endangers physical and emotional health and well-being, interferes with legitimate business and recreational activities, increases construction costs, depresses property values, offends the senses, creates public nuisances, and in other respects reduces the quality of our environment.
It is the purpose of this Title to prevent noise which creates a public nuisance.
(Source: P.A. 76-2429.)

(415 ILCS 5/24) (from Ch. 111 1/2, par. 1024)
Sec. 24. No person shall emit beyond the boundaries of his property any noise that unreasonably interferes with the enjoyment of life or with any lawful business or activity, so as to violate any regulation or standard adopted by the Board under this Act.
(Source: P.A. 76-2429.)

(415 ILCS 5/25) (from Ch. 111 1/2, par. 1025)
Sec. 25. The Board, pursuant to the procedures prescribed in Title VII of this Act, may adopt regulations prescribing limitations on noise emissions beyond the boundaries of the property of any person and prescribing requirements and standards for equipment and procedures for monitoring noise and the collection, reporting and retention of data resulting from such monitoring.
The Board shall, by regulations under this Section, categorize the types and sources of noise emissions that unreasonably interfere with the enjoyment of life, or with any lawful business, or activity, and shall prescribe for each such category the maximum permissible limits on such noise emissions. The Board shall secure the co-operation of the Department in determining the categories of noise emission and the technological and economic feasibility of such noise level limits.
In establishing such limits, the Board, in addition to considering those factors set forth in Section 27 of this Act, shall consider the adverse ecological effects on and interference with the enjoyment of natural, scenic, wilderness or other outdoor recreational areas, parks, and forests occasioned by noise emissions from automotive, mechanical, and other sources and may establish lower permissible noise levels applicable to sources in such outdoor recreational uses.
No Board standards for monitoring noise or regulations prescribing limitations on noise emissions shall apply to any organized amateur or professional sporting activity except as otherwise provided in this Section. Baseball, football or soccer sporting events played during nighttime hours, by professional athletes, in a city with more than 1,000,000 inhabitants, in a stadium at which such nighttime events were not played prior to July 1, 1982, shall be subject to nighttime noise emission regulations promulgated by the Illinois Pollution Control Board; however, the following events shall not be subject to such regulations:
(1) baseball World Series games, league championship series games and other playoff games played after the conclusion of the regular season, and baseball All Star games; and
(2) sporting events or other events held in a stadium which replaces a stadium not subject to such regulations and constructed within 1500 yards of the original stadium by the Illinois Sports Facilities Authority.
For purposes of this Section and Section 24, "beyond the boundaries of his property" or "beyond the boundaries of the property of any person" includes personal property as well as real property.
(Source: P.A. 89-445, eff. 2-7-96.)



Title VI-A - Atomic Radiation

(415 ILCS 5/Tit. VI-A heading)

(415 ILCS 5/25a-1) (from Ch. 111 1/2, par. 1025a-1)
Sec. 25a-1. At least 60 days before beginning the decommissioning of any nuclear power plant located in this State, the owner or operator of the plant shall file, for information purposes only, a copy of the decommissioning plan for the plant with the Agency and a copy with the Illinois Emergency Management Agency.
(Source: P.A. 95-777, eff. 8-4-08.)

(415 ILCS 5/25b) (from Ch. 111 1/2, par. 1025b)
Sec. 25b. Any person, corporation or public authority intending to construct a nuclear steam-generating facility or a nuclear fuel reprocessing plant shall file with the Illinois Emergency Management Agency an environmental feasibility report which incorporates the data provided in the preliminary safety analysis required to be filed with the United States Nuclear Regulatory Commission. The Board may by rule prescribe the form of such report. The Board shall have the power to adopt standards to protect the health, safety and welfare of the citizens of Illinois from the hazards of radiation to the extent that such powers are not preempted under the federal constitution.
(Source: P.A. 95-777, eff. 8-4-08.)



Title VI-B - Toxic Chemical Reporting

(415 ILCS 5/Tit. VI-B heading)

(415 ILCS 5/25b-1) (from Ch. 111 1/2, par. 1025b-1)
Sec. 25b-1. (a) The General Assembly finds:
(1) That many industrial facilities in the State may

be emitting or discharging toxic chemicals into the environment on an ongoing basis, and that such releases may pose a chronic threat to public health and the environment.

(2) That members of the general public have a right

to know about the toxic chemical emissions and discharges in their communities so that they can determine the implications on public health from exposure to such chemicals and participate in public policy decision-making.

(3) That the federal Emergency Planning and Community

Right-to-Know Act of 1986 requires certain industries to provide information to the State on the types and quantities of toxic chemicals released into the air, ground and water.

(4) That the federal Pollution Prevention Act of 1990

requires that the same industries file an annual source reduction and recycling report to provide information to the State on source reduction, as defined in such Act, and recycling activities which were conducted during the previous calendar year.

(b) It is the purpose of this Title to provide for the coordinated State implementation of the federal programs that require the disclosure of information about routine releases, source reduction, and recycling of toxic chemicals, and to provide an orderly procedure whereby the public may gain access to this information.
(Source: P.A. 87-1213.)

(415 ILCS 5/25b-2) (from Ch. 111 1/2, par. 1025b-2)
Sec. 25b-2. (a) Facilities which are required to file toxic chemical release forms with the State pursuant to Section 313 of the federal Emergency Planning and Community Right-to-Know Act of 1986 shall file such forms with the Illinois Environmental Protection Agency.
(b) The Agency shall make toxic chemical release forms available to the public for inspection and copying during regular business hours and, upon written request, shall send copies of such forms by mail to any resident of the State.
(Source: P.A. 85-927.)

(415 ILCS 5/25b-3) (from Ch. 111 1/2, par. 1025b-3)
Sec. 25b-3. In cooperation with the United States Environmental Protection Agency, the Agency shall provide in a computer data base an Illinois Toxic Chemical Inventory. The Inventory shall be based on the toxic chemical release forms filed pursuant to Section 313 of the federal Emergency Planning and Community Right-to-know Act of 1986 and may include, to the extent practicable, any other information on emissions, discharges, source reduction activities, and recycling of toxic contaminants submitted to the Agency pursuant to this Act. The Agency shall maintain the data in the Inventory by individual facility and company name, standard industrial classification, type of chemical, and geographic location.
(Source: P.A. 94-580, eff. 8-12-05.)

(415 ILCS 5/25b-4)
Sec. 25b-4. (Repealed).
(Source: P.A. 94-580, eff. 8-12-05. Repealed by P.A. 97-220, eff. 7-28-11.)

(415 ILCS 5/25b-5) (from Ch. 111 1/2, par. 1025b-5)
Sec. 25b-5. Review of toxic chemical status. The Agency shall periodically review the status of toxic chemicals and types of facilities covered under the reporting requirements of Section 313 of the federal Emergency Planning and Community Right-to-Know Act of 1986.
(Source: P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/25b-6)
Sec. 25b-6. Failure to receive toxic chemical release form; notice. Prior to taking action pursuant to Title VIII for a violation of Section 25b-2 of this Act, the Agency shall issue, no earlier than August 1 of each year, by certified mail or personal service upon the person complained against, a notice that the Agency has failed to receive from that person all required toxic chemical release forms and provide a period of 30 days to submit the forms to the Agency. In the event that person fails to file the forms with the Agency within the 30 day period, the Agency may proceed with enforcement pursuant to Title VIII of this Act.
(Source: P.A. 88-106.)



Title VI-C - Oil Spill Response

(415 ILCS 5/25c-1)
Sec. 25c-1. Oil Spill Response Fund.
(a) There is hereby created within the State treasury an interest-bearing special fund to be known as the Oil Spill Response Fund. There shall be deposited into the Fund all monies recovered as reimbursement for response costs incurred by the Agency from parties responsible for releases or threats of release of petroleum, monies provided to the State from the federal Oil Spill Liability Trust Fund, and such other monies as may be received for this purpose through contributions, gifts, or supplemental environmental projects, pursuant to court orders or decrees, or from any other source.
(b) Pursuant to appropriation, all monies in the Oil Spill Response Fund may be used by the Agency for all of the following purposes:
(1) Responding to releases or threats of release of

petroleum that may constitute a substantial danger to the environment or human health or welfare.

(2) Contractual expenses and purchases of equipment

or supplies necessary to enable prompt response to releases or threats of release of petroleum and to provide effective mitigation of such releases or threats of release.

(3) Costs of investigation and assessment of the

source, nature, and extent of a release or threatened release of petroleum and any resulting injuries or damages.

(4) Costs associated with planning and training for

response to releases and threats of release of petroleum.

(5) Costs associated with preparing and submitting

claims of the Agency to the federal Oil Spill Liability Trust Fund.

(c) For the purposes of implementing this Section, "petroleum" means crude oil, refined petroleum, intermediates, fractions or constituents of petroleum, brine or salt water from oil production, oil sheens, hydrocarbon vapors, and any other form of oil or petroleum.
(d) In addition to any other authority provided by State or federal law, the Agency shall be entitled to recovery of costs incurred by it in response to releases and threats of release of petroleum from any persons who are responsible for causing, allowing, or threatening such releases.
(Source: P.A. 93-152, eff. 7-10-03.)



Title VI-D - Right-to-Know

(415 ILCS 5/Tit. VI-D heading)

(415 ILCS 5/25d-1)
Sec. 25d-1. Definitions. For the purposes of this Title, the terms "community water system", "non-community water system", "potable", "private water system", and "semi-private water system" have the meanings ascribed to them in the Illinois Groundwater Protection Act. For the purposes of this Title, the term "soil gas" means the air existing in void spaces in the soil between the groundwater table and the ground surface.
(Source: P.A. 96-603, eff. 8-24-09.)

(415 ILCS 5/25d-2)
Sec. 25d-2. Contaminant evaluation. The Agency shall evaluate releases of contaminants whenever it determines that the extent of soil, soil gas, or groundwater contamination may extend beyond the boundary of the site where the release occurred. The Agency shall take appropriate actions in response to the release, which may include, but shall not be limited to, public notices, investigations, administrative orders under Sections 22.2d or 57.12(d) of this Act, and enforcement referrals. Except as provided in Section 25d-3 of this Act, for releases undergoing investigation or remediation under Agency oversight the Agency may determine that no further action is necessary to comply with this Section.
(Source: P.A. 96-603, eff. 8-24-09.)

(415 ILCS 5/25d-3)
Sec. 25d-3. Notices.
(a) Beginning January 1, 2006, if the Agency determines that:
(1) Soil contamination beyond the boundary of the

site where the release occurred, soil gas contamination beyond the boundary of the site where the release occurred, or both pose a threat of exposure to the public above the appropriate Tier 1 remediation objectives, based on the current use of the off-site property, adopted by the Board under Title XVII of this Act, the Agency shall give notice of the threat to the owner of the contaminated property; or

(2) Groundwater contamination poses a threat of

exposure to the public above the Class I groundwater quality standards adopted by the Board under this Act and the Groundwater Protection Act, the Agency shall give notice of the threat to the following:

(A) for any private, semi-private, or

non-community water system, the owners of the properties served by the system; and

(B) for any community water system,
(i) the owners and operators of the system;

and

(ii) the residents and owners of premises

connected to the affected community water system; and

(iii) the residents and owners of premises

connected to water systems receiving water from the affected community water system.

The Agency's determination must be based on the credible, scientific information available to it, and the Agency is not required to perform additional investigations or studies beyond those required by applicable federal or State laws.
For notices required under subparagraph (B) of paragraph (2) of subsection (a), the Agency shall (i) within 2 days after determining that groundwater contamination poses a threat of exposure to the public above the Class I groundwater quality standards, provide notice of the determination by issuing a press release and posting the press release on the Agency's website and (ii) within 5 days after the determination, provide the owner and operator of the community water system and the owners and operators of all connected community water systems with a notice printed on Agency letterhead that identifies the contaminant posing the threat, the level of contamination found, and possible human health effects associated with exposure to the contaminant. Within 5 business days after receiving a notice from the Agency under this paragraph, the owner or operator of the community water system must send, to all residents and owners of premises connected to the affected community water system: (i) a copy of the notice by first-class mail or by e-mail; or (ii) notification, in a form approved by the Agency, via first-class postcard, text message, or telephone; except that notices to institutional residents, including, but not limited to, residents of school dormitories, nursing homes, and assisted care facilities, may be made to the owners and operators of those institutions, and the owner or operator of those institutions shall notify their residents in the same manner as prescribed in this subsection for owners and operators of community water systems. If the manner for notice selected by the owner or operator of the community water system does not include a written copy of the notice provided by the Agency, the owner or operator shall include a written copy of the notice provided by the Agency in the next water bill sent to the residents and owners of the premises; provided, however, if the water bill is sent on a postcard, no written copy of the notice provided by the Agency is required if the postcard includes the Internet address for the notice posted on the Agency's website. The front of the envelope or postcard in which any such notice is sent to residents and owners of premises connected to the affected community water system shall carry the following text in at least 18 point font: PUBLIC HEALTH NOTICE - READ IMMEDIATELY. For a postcard, text message, or telephonic communication, the Agency shall specify the minimum information that the owner or operator must include in such methods of notice. Within 7 days after the owner or operator of the community water system sends the notices to residents and owners of premises connected to the community water system, the owner or operator shall provide the Agency with proof that the notices have been sent. The notices required under subparagraph (B) of paragraph (2) of subsection (a) shall be provided whether or not the threat of exposure has been eliminated.
(b) Beginning January 1, 2006, if any of the following actions occur: (i) the Agency refers a matter for enforcement under Section 43(a) of this Act; (ii) the Agency issues a seal order under Section 34 of this Act; or (iii) the Agency, the United States Environmental Protection Agency (USEPA), or a third party under Agency or USEPA oversight performs an immediate removal under the federal Comprehensive Environmental Response, Compensation, and Liability Act, as amended, then, within 60 days after the action, the Agency must give notice of the action to the owners of all property within 2,500 feet of the subject contamination or any closer or farther distance that the Agency deems appropriate under the circumstances. Within 30 days after a request by the Agency, the appropriate officials of the county in which the property is located must provide to the Agency the names and addresses of all property owners to whom the Agency is required to give notice under this subsection (b), these owners being the persons or entities that appear from the authentic tax records of the county.
(c) In addition to the notice requirements of subsection (a) of this Section, the methods by which the Agency gives the notices required under this Section shall be determined in consultation with members of the public and appropriate members of the regulated community and may include, but shall not be limited to, personal notification, public meetings, signs, electronic notification, and print media. For sites at which a responsible party has implemented a community relations plan, the Agency may allow the responsible party to provide Agency-approved notices in lieu of the notices required to be given by the Agency. Notices issued under this Section may contain the following information:
(1) the name and address of the site or facility

where the release occurred or is suspected to have occurred;

(2) the identification of the contaminant released or

suspected to have been released;

(3) information as to whether the contaminant was

released or suspected to have been released into the air, land, or water;

(4) a brief description of the potential adverse

health effects posed by the contaminant;

(5) a recommendation that water systems with wells

impacted or potentially impacted by the contaminant be appropriately tested; and

(6) the name, business address, and phone number of

persons at the Agency from whom additional information about the release or suspected release can be obtained.

(d) Any person who is a responsible party with respect to the release or substantial threat of release for which notice is given under this Section is liable for all reasonable costs incurred by the State in giving the notice. All moneys received by the State under this subsection (d) for costs related to releases and substantial threats of releases of hazardous substances, pesticides, and petroleum other than releases and substantial threats of releases of petroleum from underground storage tanks subject to Title XVI of this Act must be deposited in and used for purposes consistent with the Hazardous Waste Fund. All moneys received by the State under this subsection (d) for costs related to releases and substantial threats of releases of petroleum from underground storage tanks subject to Title XVI of this Act must be deposited in and used for purposes consistent with the Underground Storage Tank Fund.
(Source: P.A. 95-454, eff. 8-27-07; 96-603, eff. 8-24-09.)

(415 ILCS 5/25d-4)
Sec. 25d-4. Agency authority. Whenever the Agency determines that a public notice should be issued under this Title, the Agency has the authority to issue an information demand letter to the owner or operator of the site or facility where the release occurred or is suspected to have occurred that requires the owner or operator to provide the Agency with the information necessary, to the extent practicable, to give the notices required under Section 25d-3 of this Title. In the case of a release or suspected release from an underground storage tank subject to Title XVI of this Act, the Agency has the authority to issue such a letter to the owner or operator of the underground storage tank. Within 30 days after the issuance of a letter under this Section, or within a greater period specified by the Agency, the person who receives the letter shall provide the Agency with the required information. Any person who, without sufficient cause, willfully violates, or fails or refuses to comply with, any letter issued under this Section is in violation of this Act.
(Source: P.A. 94-314, eff. 7-25-05.)

(415 ILCS 5/25d-5)
Sec. 25d-5. Contamination information. Beginning July 1, 2006, the Agency shall make all of the following information available on the Internet:
(i) Copies of all notifications given under Section

25d-3 of this Section. The copies must be indexed and the index shall, at a minimum, be searchable by notification date, zip code, site or facility name, and geographic location.

(ii) Appropriate Agency databases containing

information about releases or suspected releases of contaminants in the State. The databases must, at a minimum, be searchable by notification date, zip code, site or facility name, and geographic location.

(iii) Links to appropriate USEPA databases containing

information about releases or suspected releases of contaminants in the State.

(Source: P.A. 94-314, eff. 7-25-05.)

(415 ILCS 5/25d-6)
Sec. 25d-6. Agency coordination. Beginning January 1, 2006, the Agency shall coordinate with the Department of Public Health to provide training to regional and local health department staff on the use of the information posted on the Internet under Section 25d-5 of this Title. Also beginning January 1, 2006, the Agency shall coordinate with the Department of Public Health to provide training to licensed water well drillers on the use of the information posted on the Internet under Section 25d-5 of this Title in relation to the location and installation of new wells serving private, semi-private, and non-community water systems.
(Source: P.A. 94-314, eff. 7-25-05.)

(415 ILCS 5/25d-7)
Sec. 25d-7. Rulemaking.
(a) Within 180 days after the effective date of this amendatory Act of the 94th General Assembly, the Agency shall evaluate the Board's rules and propose amendments to the rules as necessary to require potable water supply well surveys and community relations activities where such surveys and activities are appropriate in response to releases of contaminants that have impacted or that may impact offsite potable water supply wells. Within 240 days after receiving the Agency's proposal, the Board shall amend its rules as necessary to require potable water supply well surveys and community relations activities where such surveys and activities are appropriate in response to releases of contaminants that have impacted or that may impact offsite potable water supply wells. Community relations activities required by the Board shall include, but shall not be limited to, submitting a community relations plan for Agency approval, maintaining a public information repository that contains timely information about the actions being taken in response to a release, and maintaining dialogue with the community through means such as public meetings, fact sheets, and community advisory groups.
(b) The Agency shall adopt rules setting forth costs for which persons may be liable to the State under Section 25d-3(d) of this Act. In addition, the Agency shall have the authority to adopt other rules as necessary for the administration of this Title.
(Source: P.A. 94-314, eff. 7-25-05.)

(415 ILCS 5/25d-8)
Sec. 25d-8. Liability. Except for willful and wanton misconduct, neither the State, the Director, nor any State employee shall be liable for any damages or injuries arising out of or resulting from any act or omission occurring under this amendatory Act of the 94th General Assembly.
(Source: P.A. 94-314, eff. 7-25-05.)

(415 ILCS 5/25d-9)
Sec. 25d-9. Admissibility. The Agency's giving of notice or failure to give notice under Section 25d-3 of this Title shall not be admissible for any purpose in any administrative or judicial proceeding.
(Source: P.A. 94-314, eff. 7-25-05.)

(415 ILCS 5/25d-10)
Sec. 25d-10. Avoiding duplication. The Agency shall take whatever steps it deems necessary to eliminate the potential for duplicative notices required by this Title and Section 9.1 of the Illinois Groundwater Protection Act.
(Source: P.A. 94-314, eff. 7-25-05.)



Title VII - Regulations

(415 ILCS 5/Tit. VII heading)

(415 ILCS 5/26) (from Ch. 111 1/2, par. 1026)
Sec. 26. The Board may adopt such procedural rules as may be necessary to accomplish the purposes of this Act. In adopting such rules the Board shall follow the rulemaking procedures of the Illinois Administrative Procedure Act.
Without limiting the generality of this grant of authority, and notwithstanding any requirement that hearings be held in actions brought pursuant to Titles VIII and X of the Act, the Board may adopt procedural rules for resolution of such actions by summary judgment prior to hearing upon motion by either party except as otherwise required by federal law, as well as procedural rules requiring the parties to perfect their pleadings to conform to the evidence as presented to the Board.
(Source: P.A. 85-1048.)

(415 ILCS 5/27) (from Ch. 111 1/2, par. 1027)
Sec. 27. Rulemaking.
(a) The Board may adopt substantive regulations as described in this Act. Any such regulations may make different provisions as required by circumstances for different contaminant sources and for different geographical areas; may apply to sources outside this State causing, contributing to, or threatening environmental damage in Illinois; may make special provision for alert and abatement standards and procedures respecting occurrences or emergencies of pollution or on other short-term conditions constituting an acute danger to health or to the environment; and may include regulations specific to individual persons or sites. In promulgating regulations under this Act, the Board shall take into account the existing physical conditions, the character of the area involved, including the character of surrounding land uses, zoning classifications, the nature of the existing air quality, or receiving body of water, as the case may be, and the technical feasibility and economic reasonableness of measuring or reducing the particular type of pollution. The generality of this grant of authority shall only be limited by the specifications of particular classes of regulations elsewhere in this Act.
No charge shall be established or assessed by the Board or Agency against any person for emission of air contaminants from any source, for discharge of water contaminants from any source, or for the sale, offer or use of any article.
Any person filing with the Board a written proposal for the adoption, amendment, or repeal of regulations shall provide information supporting the requested change and shall at the same time file a copy of such proposal with the Agency and the Department of Natural Resources. To aid the Board and to assist the public in determining which facilities will be affected, the person filing a proposal shall describe, to the extent reasonably practicable, the universe of affected sources and facilities and the economic impact of the proposed rule.
(b) Except as provided below and in Section 28.2, before the adoption of any proposed rules not relating to administrative procedures within the Agency or the Board, or amendment to existing rules not relating to administrative procedures within the Agency or the Board, the Board shall:
(1) request that the Department of Commerce and

Economic Opportunity conduct a study of the economic impact of the proposed rules. The Department may within 30 to 45 days of such request produce a study of the economic impact of the proposed rules. At a minimum, the economic impact study shall address (A) economic, environmental, and public health benefits that may be achieved through compliance with the proposed rules, (B) the effects of the proposed rules on employment levels, commercial productivity, the economic growth of small businesses with 100 or less employees, and the State's overall economy, and (C) the cost per unit of pollution reduced and the variability in cost based on the size of the facility and the percentage of company revenues expected to be used to implement the proposed rules; and

(2) conduct at least one public hearing on the

economic impact of those new rules. At least 20 days before the hearing, the Board shall notify the public of the hearing and make the economic impact study, or the Department of Commerce and Economic Opportunity's explanation for not producing an economic impact study, available to the public. Such public hearing may be held simultaneously or as a part of any Board hearing considering such new rules.

In adopting any such new rule, the Board shall, in its written opinion, make a determination, based upon the evidence in the public hearing record, including but not limited to the economic impact study, as to whether the proposed rule has any adverse economic impact on the people of the State of Illinois.
(c) On proclamation by the Governor, pursuant to Section 8 of the Illinois Emergency Services and Disaster Act of 1975, that a disaster emergency exists, or when the Board finds that a severe public health emergency exists, the Board may, in relation to any proposed regulation, order that such regulation shall take effect without delay and the Board shall proceed with the hearings and studies required by this Section while the regulation continues in effect.
When the Board finds that a situation exists which reasonably constitutes a threat to the public interest, safety or welfare, the Board may adopt regulations pursuant to and in accordance with Section 5-45 of the Illinois Administrative Procedure Act.
(d) To the extent consistent with any deadline for adoption of any regulations mandated by State or federal law, prior to initiating any hearing on a regulatory proposal, the Board may assign a qualified hearing officer who may schedule a prehearing conference between the proponents and any or all of the potentially affected persons. The notice requirements of Section 28 shall not apply to such prehearing conferences. The purposes of such conference shall be to maximize understanding of the intent and application of the proposal, to reach agreement on aspects of the proposal, if possible, and to attempt to identify and limit the issues of disagreement among the participants to promote efficient use of time at hearing. No record need be kept of the prehearing conference, nor shall any participant or the Board be bound by any discussions conducted at the prehearing conference. However, with the consent of all participants in the prehearing conference, a prehearing order delineating issues to be heard, agreed facts, and other matters may be entered by the hearing officer. Such an order will not be binding on nonparticipants in the prehearing conference.
(Source: P.A. 94-793, eff. 5-19-06.)

(415 ILCS 5/28) (from Ch. 111 1/2, par. 1028)
Sec. 28. Proposal of regulations; procedure.
(a) Any person may present written proposals for the adoption, amendment, or repeal of the Board's regulations, and the Board may make such proposals on its own motion. If the Board finds that any such proposal is supported by an adequate statement of reasons, is accompanied by a petition signed by at least 200 persons, is not plainly devoid of merit and does not deal with a subject on which a hearing has been held within the preceding 6 months, the Board shall schedule a public hearing for consideration of the proposal. If such proposal is made by the Agency or by the Department, the Board shall schedule a public hearing without regard to the above conditions. The Board may hold one or more hearings to consider both the merits and the economics of the proposal. The Board may also in its discretion schedule a public hearing upon any proposal without regard to the above conditions.
No substantive regulation shall be adopted, amended, or repealed until after a public hearing within the area of the State concerned. In the case of state-wide regulations hearings shall be held in at least two areas. At least 20 days prior to the scheduled date of the hearing the Board shall give notice of such hearing by public advertisement in a newspaper of general circulation in the area of the state concerned of the date, time, place and purpose of such hearing; give written notice to any person in the area concerned who has in writing requested notice of public hearings; and make available to any person upon request copies of the proposed regulations, together with summaries of the reasons supporting their adoption.
Any public hearing relating to the adoption, amendment, or repeal of Board regulations under this subsection shall be held before a qualified hearing officer, who shall be attended by at least one member of the Board, designated by the Chairman. All such hearings shall be open to the public, and reasonable opportunity to be heard with respect to the subject of the hearing shall be afforded to any person. All testimony taken before the Board shall be recorded stenographically. The transcript so recorded, and any written submissions to the Board in relation to such hearings, shall be open to public inspection, and copies thereof shall be made available to any person upon payment of the actual cost of reproducing the original.
After such hearing the Board may revise the proposed regulations before adoption in response to suggestions made at the hearing, without conducting a further hearing on the revisions.
In addition, the Board may revise the proposed regulations after hearing in response to objections or suggestions made by the Joint Committee on Administrative Rules pursuant to subsection (b) of Section 5-40 and subsection (a) of Section 5-110 of the Illinois Administrative Procedure Act, where the Board finds (1) that such objections or suggestions relate to the statutory authority upon which the regulation is based, whether the regulation is in proper form, or whether adequate notice was given, and (2) that the record before the Board is sufficient to support such a change without further hearing.
Any person heard or represented at a hearing or requesting notice shall be given written notice of the action of the Board with respect to the subject thereof.
No rule or regulation, or amendment or repeal thereof, shall become effective until a certified copy thereof has been filed with the Secretary of State, and thereafter as provided in the Illinois Administrative Procedure Act as amended.
Any person who files a petition for adoption of a regulation specific to that person shall pay a filing fee.
(b) The Board shall not, on its own motion, propose regulations pursuant to subsection (a) of this Section or Sections 28.2, 28.4 or 28.5 of this Act to implement the provisions required by or related to the Clean Air Act Amendments of 1990, as now or hereafter amended. However, nothing herein shall preclude the Board from, on its own motion:
(1) making technical corrections to adopted rules

pursuant to Section 100.240 of Title 1 of the Illinois Administrative Code;

(2) modifying a proposed rule following receipt of

comments, objections, or suggestions without agreement of the proponent after the end of the hearing and comment period;

(3) initiating procedural rulemaking in accordance

with Section 26 of this Act; or

(4) initiating rulemaking necessitated by a court

order directed to the Board.

(Source: P.A. 87-860; 87-1213; 88-45.)

(415 ILCS 5/28.1) (from Ch. 111 1/2, par. 1028.1)
Sec. 28.1. (a) After adopting a regulation of general applicability, the Board may grant, in a subsequent adjudicatory determination, an adjusted standard for persons who can justify such an adjustment consistent with subsection (a) of Section 27 of this Act. In granting such adjusted standards, the Board may impose such conditions as may be necessary to accomplish the purposes of this Act. The rule-making provisions of the Illinois Administrative Procedure Act and Title VII of this Act shall not apply to such subsequent determinations.
(b) In adopting a rule of general applicability, the Board may specify the level of justification required of a petitioner for an adjusted standard consistent with this Section.
(c) If a regulation of general applicability does not specify a level of justification required of a petitioner to qualify for an adjusted standard, the Board may grant individual adjusted standards whenever the Board determines, upon adequate proof by petitioner, that:
(1) factors relating to that petitioner are substantially and significantly different from the factors relied upon by the Board in adopting the general regulation applicable to that petitioner;
(2) the existence of those factors justifies an adjusted standard;
(3) the requested standard will not result in environmental or health effects substantially and significantly more adverse than the effects considered by the Board in adopting the rule of general applicability; and
(4) the adjusted standard is consistent with any applicable federal law.
(d) The Board shall adopt procedures applicable to such adjusted standards determinations which, at a minimum, shall provide: (1) that the petitioner shall submit to the Board proof that, within 14 days after the filing of the petition, it has published notice of the filing of the petition by advertisement in a newspaper of general circulation in the area likely to be affected, including the nature of the relief sought and advising of the right of any person to request a hearing within 21 days of the publication of the notice; (2) that if the Board in its discretion determines that a hearing would be advisable, or upon the request of any person received by the Board within 21 days after publication of the notice of the filing of the petition, the Board shall hold a public hearing on the petition, and at least 20 days before the hearing the Board shall publish notice of the hearing by advertisement in a newspaper of general circulation in the area likely to be affected; and (3) that the Board shall issue an order and opinion stating the facts and reasons leading to the final Board determination. Such Board orders and opinions shall be maintained for public inspection by the Clerk of the Board and a listing of all determinations made pursuant to this Section shall be published in the Illinois Register and the Environmental Register at the end of each fiscal year. The Agency shall participate in proceedings pursuant to this Section. The Board may grant adjusted standards under this Section prior to adopting procedures applicable to such adjusted standard determinations.
(e) If any person files a petition for an individual adjusted standard in lieu of complying with the applicable regulation within 20 days after the effective date of the regulation, the operation of the regulation shall be stayed as to such person pending the disposition of the petition; provided, however, that the operation of any regulation shall not be stayed if that regulation was adopted by the Board to implement, in whole or in part, the requirements of the federal Clean Air Act, Safe Drinking Water Act or Comprehensive Environmental Response, Compensation and Liability Act, or the State RCRA, UIC or NPDES programs. The Board may, at any time after the petition is filed, dismiss the petition if it determines that the petition is frivolous or duplicative, or that the petitioner is not pursuing disposition of the petition in a timely manner.
(f) Within 20 days after the effective date of any regulation that implements in whole or in part the requirements of the Clean Air Act, if any person files a petition for an individual adjusted standard in lieu of complying with the regulation, such source will be exempt from the regulation until the Board makes a final determination on the petition. If the regulation adopted by the Board from which the individual adjusted standard is sought replaces a previously adopted Board regulation, the source shall be subject to the previously adopted Board regulation until final action is taken by the Board on the petition. In its final action on the petition, the Board shall either establish an adjusted standard for the source or adopt a standard for the source that is the same as that contained in the regulation from which the adjusted standard was sought.
(g) A final Board determination made under this Section may be appealed pursuant to Section 41 of this Act.
(h) This Section shall not be construed so as to affect or limit the authority of the Board to adopt, amend or repeal regulations specific to individual persons, geographic areas or sites pursuant to Sections 27 and 28 of this Act, or so as to affect or impair the validity of any existing regulations.
(i) Any person who files a petition for an adjusted standard under this Section shall pay a filing fee.
(Source: P.A. 85-1440.)

(415 ILCS 5/28.2) (from Ch. 111 1/2, par. 1028.2)
Sec. 28.2. Federally required rules.
(a) For the purposes of this Section, "required rule" means a rule that is needed to meet the requirements of the federal Clean Water Act, Safe Drinking Water Act, Clean Air Act (including required submission of a State Implementation Plan), or Resource Conservation and Recovery Act, other than a rule required to be adopted under subsection (c) of Section 13, Section 13.3, Section 17.5, subsection (a) or (d) of Section 22.4, subsection (a) of Section 22.7, or subsection (a) of Section 22.40.
(b) When the Agency proposes a rule that it believes to be a required rule, the Agency shall so certify in its proposal, identifying the federal law to which the proposed rule will respond and the rationale upon which the certification is based. If the certification is accompanied by a written confirmation from USEPA, the certification shall be under the signature of the regional administrator, the deputy regional administrator, the appropriate division director or a responsible senior official from USEPA headquarters. The Board shall either accept or reject the certification within 45 days and shall reference the certification in the first notice of the proposal published in the Illinois Register as provided by the Illinois Administrative Procedure Act. First notice of the proposal shall be submitted for publication in the Illinois Register as expeditiously as is practicable, but in no event later than 6 months from the date the Board determines whether an economic impact study should be conducted. Should the Board reject an Agency certification, the proposal shall not be considered a required rule. If the Board fails to act within the requisite 45 day period, the certification shall be deemed granted.
(c) Whenever a required rule is needed, the Board shall adopt a rule (i) that fully meets the applicable federal law and (ii) that is not inconsistent with any substantive environmental standard or prohibition that is specifically and completely contained and fully set forth within any Illinois statute, except as authorized by this Act. In determining whether the rule fully meets the applicable federal law, the Board shall consider all relevant evidence in the record.
(Source: P.A. 87-860; 88-496.)

(415 ILCS 5/28.3) (from Ch. 111 1/2, par. 1028.3)
Sec. 28.3. (a) Utilizing the provisions of Section 28.1 and this Section alternative requirements may be established by the Board in an adjusted standards proceeding for the direct discharge of waste solids to the Mississippi or Ohio Rivers from clarifier sludge and filter backwash generated in the water purification process. Any public water supply utilizing the Mississippi or Ohio Rivers as its raw water source may initiate such a proceeding provided that its waste solids are generated as described herein and it does not utilize lime softening in the purification process. An adjusted standard granted by the Board in an adjusted standard proceeding shall be based upon water quality effects, actual and potential stream uses, and economic considerations, including those of the discharger and those affected by the discharge.
(b) No later than January 1, 1991, the public water supply shall make a declaration regarding the intent to pursue an adjusted standard and assemble and submit to the Agency any background information in its possession relevant to current discharge practices. The Agency, after a review of its files and the submittal, shall request such further information as it deems necessary for its initial determination. The Agency shall promptly notify the public water supply in writing of any discretionary determination that it will not agree with pursuit of an adjusted standard and shall indicate the basis for such determination. Such basis may include but not be limited to a judgment that the information submitted is insufficient, that due to the nature of the discharge an adjusted standard would be environmentally unsound, or that a specific alternative control strategy being considered by the supply is infeasible from either an engineering or pollutant removal standpoint. If the supply and the Agency agree on alternative controls, an adjusted standard proceeding before the Board shall be commenced by the supply by filing jointly with the Agency a petition. If the Agency has declined to agree with an alternate control strategy or if the supply declines to accept an Agency proposal, the supply may commence singly an adjusted standard proceeding before the Board.
(c) If the public water supply and the Agency jointly file an adjusted standard petition, justifications shall be included in the petition. Justification based upon discharge impact shall include, as a minimum, an evaluation of receiving stream ratios, known stream uses, accessibility to stream and side land use activities (residential, commercial, agricultural, industrial, recreational), frequency and extent of discharges, inspections of unnatural bottom deposits, odors, unnatural floating material or color, stream morphology and results of stream chemical analyses. Where minimal impact cannot be established, justification shall also include evaluations of stream sediment analyses, biological surveys (including habitat assessment), and thorough stream chemical analyses that may include but are not limited to analysis of parameters regulated in 35 Ill. Adm. Code 302. Except as otherwise provided in this Section, the petitioner shall adhere to the general procedural rules for adjusted standards petitions as adopted by the Board. If the petitioner files singly, justification shall include all components identified as applicable to instances where minimal impact cannot be established.
(d) Any petition submitted pursuant to this Section shall include the following:
(1) A written statement, signed by the petitioners or

their authorized representatives, outlining the scope of the evaluation, the nature of, the reasons for, and the basis for the justification for the adjusted standard;

(2) Citations to any final enforcement actions

against the petitioner and any variances granted to the petitioner where compliance has not been achieved;

(3) A description of the proposed alternative control

strategy and the discharge limitations associated with said alternative strategy; and

(4) A compliance schedule and effective date for

attainment of the adjusted standard. No petition for an adjusted standard filed under this Section shall be accepted by the Board after January 1, 1992.

(e) The Board shall give notice of the petition and shall schedule a hearing in accordance with 35 Ill. Adm. Code 103. The proceedings shall be in accordance with 35 Ill. Adm. Code 103.
(f) In considering the proposed petition and the hearing record, the Board shall take into account the factors contained in subsection (a) of Section 27 of this Act. The Board shall issue and enter a written opinion stating the facts and reasons leading to its decision within 120 days after the filing of the petition. The Board shall issue and enter such orders concerning a petition for an adjusted standard as are appropriate for the reasons stated in its written opinion. Such decisions may include but are not limited to decisions accepting or rejecting the petition, directing that hearings be held to develop further information or to cure any procedural defects, or remanding the petition to the petitioners with suggested revisions. The Board shall also include a compliance schedule for construction of any treatment works, discharge outfall facilities or operational controls that may be required as a result of its final order.
(g) Application of otherwise applicable discharge limitations to discharges subject to this Section shall be held in abeyance pending Board action for those petitioners pursuing an adjusted standard as long as they have adhered to the filing times in this Section and are making timely and appropriate progress in seeking an adjusted standard. Petitioners must take all reasonable steps to minimize discharge quantities and adverse environmental impacts for the interim operating period during pursuit of an adjusted standard. In no instances shall interim operating procedures be relaxed from previously demonstrated and generally attainable performance levels.
(Source: P.A. 86-1363.)

(415 ILCS 5/28.4) (from Ch 111 1/2, par. 1028.4)
Sec. 28.4. (Repealed).
(Source: P.A. 87-1213. Repealed internally, eff. 12-31-97.)

(415 ILCS 5/28.5)
Sec. 28.5. Clean Air Act rules; fast-track.
(a) This Section applies through December 31, 2019 and applies solely to the adoption of rules proposed by the Agency and required to be adopted by the State under the Clean Air Act as amended by the Clean Air Act Amendments of 1990 (CAAA).
(b) For purposes of this Section, a "fast-track" rulemaking proceeding is a proceeding to promulgate a rule that the CAAA requires to be adopted. For the purposes of this Section, "requires to be adopted" refers only to those regulations or parts of regulations for which the United States Environmental Protection Agency is empowered to impose sanctions against the State for failure to adopt such rules. All fast-track rules must be adopted under procedures set forth in this Section, unless another provision of this Act specifies the method for adopting a specific rule.
(c) When the CAAA requires rules other than identical in substance rules to be adopted, upon request by the Agency, the Board must adopt rules under fast-track rulemaking requirements.
(d) The Agency must submit its fast-track rulemaking proposal in the following form:
(1) The Agency must file the rule in a form that

meets the requirements of the Illinois Administrative Procedure Act and regulations promulgated thereunder.

(2) The cover sheet of the proposal shall prominently

state that the rule is being proposed under this Section.

(3) The proposal shall clearly identify the

provisions and portions of the federal statute, regulations, guidance, policy statement, or other documents upon which the rule is based.

(4) The supporting documentation for the rule shall

summarize the basis of the rule.

(5) The Agency must describe in general the

alternative selected and the basis for the alternative.

(6) The Agency must file a summary of economic and

technical data upon which it relied in drafting the rule.

(7) The Agency must provide a list of any documents

upon which it directly relied in drafting the rule or upon which it intends to rely at the hearings and must provide such documents to the Board. Additionally, the Agency must make such documents available at an appropriate location for inspection and copying at the expense of the interested party.

(8) The Agency must include in its submission a

description of the geographical area to which the rule is intended to apply, a description of the process or processes affected, an identification by classes of the entities expected to be affected, and a list of sources expected to be affected by the rule to the extent known to the Agency.

(e) Within 14 days of receipt of the proposal, the Board must file the rule for first notice under the Illinois Administrative Procedure Act and must schedule all required hearings on the proposal and cause public notice to be given in accordance with the Illinois Administrative Procedure Act and the CAAA.
(f) The Board must set 3 hearings on the proposal, each of which shall be scheduled to continue from day to day, excluding weekends and State and federal holidays, until completed. The Board must require the written submission of all testimony at least 10 days before a hearing, with simultaneous service to all participants of record in the proceeding as of 15 days prior to hearing, unless a waiver is granted by the Board for good cause. In order to further expedite the hearings, presubmitted testimony shall be accepted into the record without the reading of the testimony at hearing, provided that the witness swears to the testimony and is available for questioning, and the Board must make every effort to conduct the proceedings expeditiously and avoid duplication and extraneous material.
(1) The first hearing shall be held within 55 days of

receipt of the rule and shall be confined to testimony by and questions of the Agency's witnesses concerning the scope, applicability, and basis of the rule. Within 7 days after the first hearing, any person may request that the second hearing be held.

(A) If, after the first hearing, the Agency and

affected entities are in agreement on the rule, the United States Environmental Protection Agency has not informed the Board of any unresolved objection to the rule, and no other interested party contests the rule or asks for the opportunity to present additional evidence, the Board may cancel the additional hearings. When the Board adopts the final order under these circumstances, it shall be based on the Agency's proposal as agreed to by the parties.

(B) If, after the first hearing, the Agency and

affected entities are in agreement upon a portion of the rule, the United States Environmental Protection Agency has not informed the Board of any unresolved objections to that agreed portion of the rule, and no other interested party contests that agreed portion of the rule or asks for the opportunity to present additional evidence, the Board must proceed to the second hearing, as provided in paragraph (2) of subsection (g) of this Section, but the hearing shall be limited in scope to the unresolved portion of the proposal. When the Board adopts the final order under these circumstances, it shall be based on such portion of the Agency's proposal as agreed to by the parties.

(2) The second hearing shall be scheduled to commence

within 30 days of the first day of the first hearing and shall be devoted to presentation of testimony, documents, and comments by affected entities and all other interested parties.

(3) The third hearing shall be scheduled to commence

within 14 days after the first day of the second hearing and shall be devoted solely to any Agency response to the material submitted at the second hearing and to any response by other parties. The third hearing shall be cancelled if the Agency indicates to the Board that it does not intend to introduce any additional material.

(g) In any fast-track rulemaking proceeding, the Board must accept evidence and comments on the economic impact of any provision of the rule and must consider the economic impact of the rule based on the record. The Board may order an economic impact study in a manner that will not prevent adoption of the rule within the time required by subsection (n) of this Section.
(h) In all fast-track rulemakings under this Section, the Board must take into account factors set forth in subsection (a) of Section 27 of this Act.
(i) The Board must adopt rules in the fast-track rulemaking docket under the requirements of this Section that the CAAA requires to be adopted, and may consider a non-required rule in a second docket that shall proceed under Title VII of this Act.
(j) The Board is directed to take whatever measures are available to it to complete fast-track rulemaking as expeditiously as possible consistent with the need for careful consideration. These measures shall include, but not be limited to, having hearings transcribed on an expedited basis.
(k) Following the hearings, the Board must close the record 14 days after the availability of the transcript.
(l) The Board must not revise or otherwise change an Agency fast-track rulemaking proposal without agreement of the Agency until after the end of the hearing and comment period. Any revisions to an Agency proposal shall be based on the record of the proceeding.
(m) All rules adopted by the Board under this Section shall be based solely on the record before it.
(n) The Board must complete a fast-track rulemaking by adopting a second notice order no later than 130 days after receipt of the proposal if no third hearing is held and no later than 150 days if the third hearing is held. If the order includes a rule, the Illinois Board must file the rule for second notice under the Illinois Administrative Procedure Act within 5 days after adoption of the order.
(o) Upon receipt of a statement of no objection to the rule from the Joint Committee on Administrative Rules, the Board must adopt the final order and submit the rule to the Secretary of State for publication and certification within 21 days.
(Source: P.A. 99-197, eff. 7-30-15.)

(415 ILCS 5/28.6)
Sec. 28.6. Rulemaking to update incorporation by reference.
(a) Any person may file a proposal with the Board to update an incorporation by reference included in a Board rule. The Board or the Agency may also make such a proposal on its own initiative.
(b) A rulemaking to update an incorporation by reference under this Section shall be for the sole purpose of replacing a reference to an older or obsolete version of a document with a reference to the current version of that document or its successor document.
(c) A rulemaking to update an incorporation by reference under this Section shall comply with Sections 5-40 and 5-75 of the Illinois Administrative Procedure Act. Sections 27 and 28 of this Act do not apply to rulemaking under this Section.
(d) If an objection to the proposed amendment is filed during the public comment period required under Section 5-40 of the Illinois Administrative Procedure Act, then the proposed amendment shall not be adopted pursuant to this Section. Nothing in this Section precludes the adoption of a change to an incorporation by reference through other lawful rulemaking procedures.
(e) The Board may adopt procedural rules to implement this Section.
(Source: P.A. 93-152, eff. 7-10-03.)

(415 ILCS 5/29) (from Ch. 111 1/2, par. 1029)
(Text of Section from P.A. 99-934)
Sec. 29. (a) Any person adversely affected or threatened by any rule or regulation of the Board may obtain a determination of the validity or application of such rule or regulation by petition under subsection (a) of Section 41 of this Act for judicial review of the Board's final order adopting the rule or regulation. For purposes of the 35-day appeal period of subsection (a) of Section 41, a person is deemed to have been served with the Board's final order on the date on which the rule or regulation becomes effective pursuant to the Illinois Administrative Procedure Act.
(b) Action by the Board in adopting any regulation for which judicial review could have been obtained under Section 41 of this Act shall not be subject to review regarding the regulation's validity or application in any subsequent proceeding under Title VIII, Title IX or Section 40 of this Act.
(Source: P.A. 99-934, eff. 1-27-17.)

(Text of Section from P.A. 99-937)
Sec. 29. (a) Any person adversely affected or threatened by any rule or regulation of the Board may obtain a determination of the validity or application of such rule or regulation by petition for review under Section 41 of this Act.
(b) Action by the Board in adopting any regulation for which judicial review could have been obtained under Section 41 of this Act shall not be subject to review regarding the regulation's validity or application in any subsequent proceeding under Title VIII, Title IX or Section 40 of this Act.
(c) This Section does not apply to orders entered by the Board pursuant to Section 38.5 of this Act. Final orders entered by the Board pursuant to Section 38.5 of this Act are subject to judicial review under subsection (j) of that Section. Interim orders entered by the Board pursuant to Section 38.5 are not subject to judicial review under this Section or Section 38.5.
(Source: P.A. 99-937, eff. 2-24-17.)



Title VIII - Enforcement

(415 ILCS 5/Tit. VIII heading)

(415 ILCS 5/30) (from Ch. 111 1/2, par. 1030)
Sec. 30. Investigations. The Agency shall cause investigations to be made upon the request of the Board or upon receipt of information concerning an alleged violation of this Act, any rule or regulation adopted under this Act, any permit or term or condition of a permit, or any Board order, and may cause to be made such other investigations as it shall deem advisable.
(Source: P.A. 92-574, eff. 6-26-02; 93-152, eff. 7-10-03.)

(415 ILCS 5/31) (from Ch. 111 1/2, par. 1031)
Sec. 31. Notice; complaint; hearing.
(a)(1) Within 180 days after becoming aware of an alleged

violation of the Act, any rule adopted under the Act, a permit granted by the Agency, or a condition of such a permit, the Agency shall issue and serve, by certified mail, upon the person complained against a written notice informing that person that the Agency has evidence of the alleged violation. At a minimum, the written notice shall contain:

(A) a notification to the person complained

against of the requirement to submit a written response addressing the violations alleged and the option to meet with appropriate agency personnel to resolve any alleged violations that could lead to the filing of a formal complaint;

(B) a detailed explanation by the Agency of the

violations alleged;

(C) an explanation by the Agency of the actions

that the Agency believes may resolve the alleged violations, including an estimate of a reasonable time period for the person complained against to complete the suggested resolution; and

(D) an explanation of any alleged violation that

the Agency believes cannot be resolved without the involvement of the Office of the Illinois Attorney General or the State's Attorney of the county in which the alleged violation occurred and the basis for the Agency's belief.

(2) A written response to the violations alleged

shall be submitted to the Agency, by certified mail, within 45 days after receipt of notice by the person complained against, unless the Agency agrees to an extension. The written response shall include:

(A) information in rebuttal, explanation or

justification of each alleged violation;

(B) if the person complained against desires to

enter into a Compliance Commitment Agreement, proposed terms for a Compliance Commitment Agreement that includes specified times for achieving each commitment and which may consist of a statement indicating that the person complained against believes that compliance has been achieved; and

(C) a request for a meeting with appropriate

Agency personnel if a meeting is desired by the person complained against.

(3) If the person complained against fails to respond

in accordance with the requirements of subdivision (2) of this subsection (a), the failure to respond shall be considered a waiver of the requirements of this subsection (a) and nothing in this Section shall preclude the Agency from proceeding pursuant to subsection (b) of this Section.

(4) A meeting requested pursuant to subdivision (2)

of this subsection (a) shall be held without a representative of the Office of the Illinois Attorney General or the State's Attorney of the county in which the alleged violation occurred, within 60 days after receipt of notice by the person complained against, unless the Agency agrees to a postponement. At the meeting, the Agency shall provide an opportunity for the person complained against to respond to each alleged violation, suggested resolution, and suggested implementation time frame, and to suggest alternate resolutions.

(5) If a meeting requested pursuant to subdivision

(2) of this subsection (a) is held, the person complained against shall, within 21 days following the meeting or within an extended time period as agreed to by the Agency, submit by certified mail to the Agency a written response to the alleged violations. The written response shall include:

(A) additional information in rebuttal,

explanation, or justification of each alleged violation;

(B) if the person complained against desires to

enter into a Compliance Commitment Agreement, proposed terms for a Compliance Commitment Agreement that includes specified times for achieving each commitment and which may consist of a statement indicating that the person complained against believes that compliance has been achieved; and

(C) a statement indicating that, should the

person complained against so wish, the person complained against chooses to rely upon the initial written response submitted pursuant to subdivision (2) of this subsection (a).

(6) If the person complained against fails to respond

in accordance with the requirements of subdivision (5) of this subsection (a), the failure to respond shall be considered a waiver of the requirements of this subsection (a) and nothing in this Section shall preclude the Agency from proceeding pursuant to subsection (b) of this Section.

(7) Within 30 days after the Agency's receipt of a

written response submitted by the person complained against pursuant to subdivision (2) of this subsection (a) if a meeting is not requested or pursuant to subdivision (5) of this subsection (a) if a meeting is held, or within a later time period as agreed to by the Agency and the person complained against, the Agency shall issue and serve, by certified mail, upon the person complained against (i) a proposed Compliance Commitment Agreement or (ii) a notice that one or more violations cannot be resolved without the involvement of the Office of the Attorney General or the State's Attorney of the county in which the alleged violation occurred and that no proposed Compliance Commitment Agreement will be issued by the Agency for those violations. The Agency shall include terms and conditions in the proposed Compliance Commitment Agreement that are, in its discretion, necessary to bring the person complained against into compliance with the Act, any rule adopted under the Act, any permit granted by the Agency, or any condition of such a permit. The Agency shall take into consideration the proposed terms for the proposed Compliance Commitment Agreement that were provided under subdivision (a)(2)(B) or (a)(5)(B) of this Section by the person complained against.

(7.5) Within 30 days after the receipt of the

Agency's proposed Compliance Commitment Agreement by the person complained against, the person shall either (i) agree to and sign the proposed Compliance Commitment Agreement provided by the Agency and submit the signed Compliance Commitment Agreement to the Agency by certified mail or (ii) notify the Agency in writing by certified mail of the person's rejection of the proposed Compliance Commitment Agreement. If the person complained against fails to respond to the proposed Compliance Commitment Agreement within 30 days as required under this paragraph, the proposed Compliance Commitment Agreement is deemed rejected by operation of law. Any Compliance Commitment Agreement entered into under item (i) of this paragraph may be amended subsequently in writing by mutual agreement between the Agency and the signatory to the Compliance Commitment Agreement, the signatory's legal representative, or the signatory's agent.

(7.6) No person shall violate the terms or conditions

of a Compliance Commitment Agreement entered into under subdivision (a)(7.5) of this Section. Successful completion of a Compliance Commitment Agreement or an amended Compliance Commitment Agreement shall be a factor to be weighed, in favor of the person completing the Agreement, by the Office of the Illinois Attorney General in determining whether to file a complaint for the violations that were the subject of the Agreement.

(8) Nothing in this subsection (a) is intended to

require the Agency to enter into Compliance Commitment Agreements for any alleged violation that the Agency believes cannot be resolved without the involvement of the Office of the Attorney General or the State's Attorney of the county in which the alleged violation occurred, for, among other purposes, the imposition of statutory penalties.

(9) The Agency's failure to respond within 30 days to

a written response submitted pursuant to subdivision (2) of this subsection (a) if a meeting is not requested or pursuant to subdivision (5) of this subsection (a) if a meeting is held, or within the time period otherwise agreed to in writing by the Agency and the person complained against, shall be deemed an acceptance by the Agency of the proposed terms of the Compliance Commitment Agreement for the violations alleged in the written notice issued under subdivision (1) of this subsection (a) as contained within the written response.

(10) If the person complained against complies with

the terms of a Compliance Commitment Agreement accepted pursuant to this subsection (a), the Agency shall not refer the alleged violations which are the subject of the Compliance Commitment Agreement to the Office of the Illinois Attorney General or the State's Attorney of the county in which the alleged violation occurred. However, nothing in this subsection is intended to preclude the Agency from continuing negotiations with the person complained against or from proceeding pursuant to the provisions of subsection (b) of this Section for alleged violations that remain the subject of disagreement between the Agency and the person complained against following fulfillment of the requirements of this subsection (a).

(11) Nothing in this subsection (a) is intended to

preclude the person complained against from submitting to the Agency, by certified mail, at any time, notification that the person complained against consents to waiver of the requirements of subsections (a) and (b) of this Section.

(12) The Agency shall have the authority to adopt

rules for the administration of subsection (a) of this Section. The rules shall be adopted in accordance with the provisions of the Illinois Administrative Procedure Act.

(b) For alleged violations that remain the subject of disagreement between the Agency and the person complained against following fulfillment of the requirements of subsection (a) of this Section, and for alleged violations of the terms or conditions of a Compliance Commitment Agreement entered into under subdivision (a)(7.5) of this Section as well as the alleged violations that are the subject of the Compliance Commitment Agreement, and as a precondition to the Agency's referral or request to the Office of the Illinois Attorney General or the State's Attorney of the county in which the alleged violation occurred for legal representation regarding an alleged violation that may be addressed pursuant to subsection (c) or (d) of this Section or pursuant to Section 42 of this Act, the Agency shall issue and serve, by certified mail, upon the person complained against a written notice informing that person that the Agency intends to pursue legal action. Such notice shall notify the person complained against of the violations to be alleged and offer the person an opportunity to meet with appropriate Agency personnel in an effort to resolve any alleged violations that could lead to the filing of a formal complaint. The meeting with Agency personnel shall be held within 30 days after receipt of notice served pursuant to this subsection upon the person complained against, unless the Agency agrees to a postponement or the person notifies the Agency that he or she will not appear at a meeting within the 30-day time period. Nothing in this subsection is intended to preclude the Agency from following the provisions of subsection (c) or (d) of this Section or from requesting the legal representation of the Office of the Illinois Attorney General or the State's Attorney of the county in which the alleged violations occurred for alleged violations which remain the subject of disagreement between the Agency and the person complained against after the provisions of this subsection are fulfilled.
(c)(1) For alleged violations which remain the subject

of disagreement between the Agency and the person complained against following waiver pursuant to subdivision (10) of subsection (a) of this Section or fulfillment of the requirements of subsections (a) and (b) of this Section, the Office of the Illinois Attorney General or the State's Attorney of the county in which the alleged violation occurred shall issue and serve upon the person complained against a written notice, together with a formal complaint, which shall specify the provision of the Act, rule, regulation, permit, or term or condition thereof under which such person is said to be in violation and a statement of the manner in and the extent to which such person is said to violate the Act, rule, regulation, permit, or term or condition thereof and shall require the person so complained against to answer the charges of such formal complaint at a hearing before the Board at a time not less than 21 days after the date of notice by the Board, except as provided in Section 34 of this Act. Such complaint shall be accompanied by a notification to the defendant that financing may be available, through the Illinois Environmental Facilities Financing Act, to correct such violation. A copy of such notice of such hearings shall also be sent to any person that has complained to the Agency respecting the respondent within the six months preceding the date of the complaint, and to any person in the county in which the offending activity occurred that has requested notice of enforcement proceedings; 21 days notice of such hearings shall also be published in a newspaper of general circulation in such county. The respondent may file a written answer, and at such hearing the rules prescribed in Sections 32 and 33 of this Act shall apply. In the case of actual or threatened acts outside Illinois contributing to environmental damage in Illinois, the extraterritorial service-of-process provisions of Sections 2-208 and 2-209 of the Code of Civil Procedure shall apply.

With respect to notices served pursuant to this

subsection (c)(1) that involve hazardous material or wastes in any manner, the Agency shall annually publish a list of all such notices served. The list shall include the date the investigation commenced, the date notice was sent, the date the matter was referred to the Attorney General, if applicable, and the current status of the matter.

(2) Notwithstanding the provisions of subdivision (1)

of this subsection (c), whenever a complaint has been filed on behalf of the Agency or by the People of the State of Illinois, the parties may file with the Board a stipulation and proposal for settlement accompanied by a request for relief from the requirement of a hearing pursuant to subdivision (1). Unless the Board, in its discretion, concludes that a hearing will be held, the Board shall cause notice of the stipulation, proposal and request for relief to be published and sent in the same manner as is required for hearing pursuant to subdivision (1) of this subsection. The notice shall include a statement that any person may file a written demand for hearing within 21 days after receiving the notice. If any person files a timely written demand for hearing, the Board shall deny the request for relief from a hearing and shall hold a hearing in accordance with the provisions of subdivision (1).

(3) Notwithstanding the provisions of subdivision (1)

of this subsection (c), if the Agency becomes aware of a violation of this Act arising from, or as a result of, voluntary pollution prevention activities, the Agency shall not proceed with the written notice required by subsection (a) of this Section unless:

(A) the person fails to take corrective action or

eliminate the reported violation within a reasonable time; or

(B) the Agency believes that the violation poses

a substantial and imminent danger to the public health or welfare or the environment. For the purposes of this item (B), "substantial and imminent danger" means a danger with a likelihood of serious or irreversible harm.

(d)(1) Any person may file with the Board a

complaint, meeting the requirements of subsection (c) of this Section, against any person allegedly violating this Act, any rule or regulation adopted under this Act, any permit or term or condition of a permit, or any Board order. The complainant shall immediately serve a copy of such complaint upon the person or persons named therein. Unless the Board determines that such complaint is duplicative or frivolous, it shall schedule a hearing and serve written notice thereof upon the person or persons named therein, in accord with subsection (c) of this Section.

(2) Whenever a complaint has been filed by a person

other than the Attorney General or the State's Attorney, the parties may file with the Board a stipulation and proposal for settlement accompanied by a request for relief from the hearing requirement of subdivision (c)(1) of this Section. Unless the Board, in its discretion, concludes that a hearing should be held, no hearing on the stipulation and proposal for settlement is required.

(e) In hearings before the Board under this Title the burden shall be on the Agency or other complainant to show either that the respondent has caused or threatened to cause air or water pollution or that the respondent has violated or threatens to violate any provision of this Act or any rule or regulation of the Board or permit or term or condition thereof. If such proof has been made, the burden shall be on the respondent to show that compliance with the Board's regulations would impose an arbitrary or unreasonable hardship.
(f) The provisions of this Section shall not apply to administrative citation actions commenced under Section 31.1 of this Act.
(Source: P.A. 97-519, eff. 8-23-11.)

(415 ILCS 5/31.1) (from Ch. 111 1/2, par. 1031.1)
Sec. 31.1. Administrative citation.
(a) The prohibitions specified in subsections (o) and (p) of Section 21 and subsection (k) of Section 55 of this Act shall be enforceable either by administrative citation under this Section or as otherwise provided by this Act. Violations of Section 22.51 and 22.51a of this Act shall be enforceable either by administrative citation under this Section or as otherwise provided by this Act.
(b) Whenever Agency personnel or personnel of a unit of local government to which the Agency has delegated its functions pursuant to subsection (r) of Section 4 of this Act, on the basis of direct observation, determine that any person has violated any provision of subsection (o) or (p) of Section 21, Section 22.51, Section 22.51a, or subsection (k) of Section 55 of this Act, the Agency or such unit of local government may issue and serve an administrative citation upon such person within not more than 60 days after the date of the observed violation. Each such citation issued shall be served upon the person named therein or such person's authorized agent for service of process, and shall include the following information:
(1) a statement specifying the provisions of

subsection (o) or (p) of Section 21, Section 22.51, Section 22.51a, or subsection (k) of Section 55 of which the person was observed to be in violation;

(2) a copy of the inspection report in which the

Agency or local government recorded the violation, which report shall include the date and time of inspection, and weather conditions prevailing during the inspection;

(3) the penalty imposed by subdivision (b)(4) or

(b)(4-5) of Section 42 for such violation;

(4) instructions for contesting the administrative

citation findings pursuant to this Section, including notification that the person has 35 days within which to file a petition for review before the Board to contest the administrative citation; and

(5) an affidavit by the personnel observing the

violation, attesting to their material actions and observations.

(c) The Agency or unit of local government shall file a copy of each administrative citation served under subsection (b) of this Section with the Board no later than 10 days after the date of service.
(d) (1) If the person named in the administrative citation fails to petition the Board for review within 35 days from the date of service, the Board shall adopt a final order, which shall include the administrative citation and findings of violation as alleged in the citation, and shall impose the penalty specified in subdivision (b)(4) or (b)(4-5) of Section 42.
(2) If a petition for review is filed before the Board to contest an administrative citation issued under subsection (b) of this Section, the Agency or unit of local government shall appear as a complainant at a hearing before the Board to be conducted pursuant to Section 32 of this Act at a time not less than 21 days after notice of such hearing has been sent by the Board to the Agency or unit of local government and the person named in the citation. In such hearings, the burden of proof shall be on the Agency or unit of local government. If, based on the record, the Board finds that the alleged violation occurred, it shall adopt a final order which shall include the administrative citation and findings of violation as alleged in the citation, and shall impose the penalty specified in subdivision (b)(4) or (b)(4-5) of Section 42. However, if the Board finds that the person appealing the citation has shown that the violation resulted from uncontrollable circumstances, the Board shall adopt a final order which makes no finding of violation and which imposes no penalty.
(e) Sections 10-25 through 10-60 of the Illinois Administrative Procedure Act shall not apply to any administrative citation issued under subsection (b) of this Section.
(f) The other provisions of this Section shall not apply to a sanitary landfill operated by a unit of local government solely for the purpose of disposing of water and sewage treatment plant sludges, including necessary stabilizing materials.
(g) All final orders issued and entered by the Board pursuant to this Section shall be enforceable by injunction, mandamus or other appropriate remedy, in accordance with Section 42 of this Act.
(Source: P.A. 96-737, eff. 8-25-09; 96-1416, eff. 7-30-10.)

(415 ILCS 5/31.2) (from Ch. 111 1/2, par. 1031.2)
Sec. 31.2. A landowner who provides information to the Agency in good faith concerning a name, address or other evidence of a person's identity found in garbage or other solid waste illegally dumped on the landowner's land shall have no liability to that person for any action taken by the Agency against the person as a result of the information provided by the landowner.
(Source: P.A. 86-1195.)

(415 ILCS 5/32) (from Ch. 111 1/2, par. 1032)
Sec. 32. All hearings under this Title shall be held before a qualified hearing officer, who may be attended by at least one member of the Board, designated by the Chairman. All such hearings shall be open to the public, and any person may submit written statements to the Board in connection with the subject thereof. In addition, the Board may permit any person to offer oral testimony.
Any party to a hearing under this subsection may be represented by counsel, may make oral or written argument, offer testimony, cross-examine witnesses, or take any combination of such actions. All testimony taken before the Board shall be recorded stenographically. The transcript so recorded, and any additional matter accepted for the record, shall be open to public inspection, and copies thereof shall be made available to any person upon payment of the actual cost of reproducing the original.
(Source: P.A. 76-2429.)

(415 ILCS 5/33) (from Ch. 111 1/2, par. 1033)
Sec. 33. Board orders.
(a) After due consideration of the written and oral statements, the testimony and arguments that shall be submitted at the hearing, or upon default in appearance of the respondent on return day specified in the notice, the Board shall issue and enter such final order, or make such final determination, as it shall deem appropriate under the circumstances. It shall not be a defense to findings of violations of the provisions of this Act, any rule or regulation adopted under this Act, any permit or term or condition of a permit, or any Board order, or a bar to the assessment of civil penalties that the person has come into compliance subsequent to the violation, except where such action is barred by any applicable State or federal statute of limitation. In all such matters the Board shall file and publish a written opinion stating the facts and reasons leading to its decision. The Board shall immediately notify the respondent of such order in writing by registered mail.
(b) Such order may include a direction to cease and desist from violations of this Act, any rule or regulation adopted under this Act, any permit or term or condition of a permit, or any Board order, and/or the imposition by the Board of civil penalties in accord with Section 42 of this Act. The Board may also revoke the permit as a penalty for violation. If such order includes a reasonable delay during which to correct a violation, the Board may require the posting of sufficient performance bond or other security to assure the correction of such violation within the time prescribed.
(c) In making its orders and determinations, the Board shall take into consideration all the facts and circumstances bearing upon the reasonableness of the emissions, discharges or deposits involved including, but not limited to:
(i) the character and degree of injury to, or

interference with the protection of the health, general welfare and physical property of the people;

(ii) the social and economic value of the pollution

source;

(iii) the suitability or unsuitability of the

pollution source to the area in which it is located, including the question of priority of location in the area involved;

(iv) the technical practicability and economic

reasonableness of reducing or eliminating the emissions, discharges or deposits resulting from such pollution source; and

(v) any subsequent compliance.
Whenever a proceeding before the Board may affect the right of the public individually or collectively to the use of community sewer or water facilities provided by a municipally owned or publicly regulated company, the Board shall at least 30 days prior to the scheduled date of the first hearing in such proceeding, give notice of the date, time, place, and purpose of such hearing by public advertisement in a newspaper of general circulation in the area of the State concerned. The Board shall conduct a full and complete hearing into the social and economic impact which would result from restriction or denial of the right to use such facilities and allow all persons claiming an interest to intervene as parties and present evidence of such social and economic impact.
(d) All orders issued and entered by the Board pursuant to this Section shall be enforceable by injunction, mandamus, or other appropriate remedy, in accordance with Section 42 of this Act.
(Source: P.A. 93-152, eff. 7-10-03.)

(415 ILCS 5/34) (from Ch. 111 1/2, par. 1034)
Sec. 34. (a) Upon a finding that episode or emergency conditions specified in Board regulations exist, the Agency shall declare such alerts or emergencies as provided by those regulations. While such an alert or emergency is in effect, the Agency may seal any equipment, vehicle, vessel, aircraft, or other facility operated in violation of such regulations.
(b) In cases other than those identified in subsection (a) of this Section:
(1) At any pollution control facility where the

Agency finds that an emergency condition exists creating an immediate danger to public health or welfare or the environment, the Agency may seal any equipment, vehicle, vessel, aircraft, or other facility contributing to the emergency condition; and

(2) At any other site or facility where the Agency

finds that an imminent and substantial endangerment to the public health or welfare or the environment exists, the Agency may seal any equipment, vehicle, vessel, aircraft, or other facility contributing to the imminent and substantial endangerment.

(c) It shall be a Class A misdemeanor to break any seal affixed under this section, or to operate any sealed equipment, vehicle, vessel, aircraft, or other facility until the seal is removed according to law.
(d) The owner or operator of any equipment, vehicle, vessel, aircraft or other facility sealed pursuant to this section is entitled to a hearing in accord with Section 32 of this Act to determine whether the seal should be removed; except that in such hearing at least one Board member shall be present, and those Board members present may render a final decision without regard to the requirements of paragraph (a) of Section 5 of this Act. The petitioner may also seek immediate injunctive relief.
(Source: P.A. 94-272, eff. 7-19-05.)



Title IX - Variances and Time-Limited Water Quality Standards

(415 ILCS 5/Tit. IX heading)

(415 ILCS 5/35) (from Ch. 111 1/2, par. 1035)
Sec. 35. Variances; general provisions. To the extent consistent with applicable provisions of the Federal Water Pollution Control Act, as now or hereafter amended, the Federal Safe Drinking Water Act (P.L. 93-523), as now or hereafter amended, the Clean Air Act as amended in 1977 (P.L. 95-95), and regulations pursuant thereto, and to the extent consistent with applicable provisions of the Federal Resource Conservation and Recovery Act of 1976 (P.L. 94-580), and regulations pursuant thereto:
(a) The Board may grant individual variances beyond the limitations prescribed in this Act, whenever it is found, upon presentation of adequate proof, that compliance with any rule or regulation, requirement or order of the Board would impose an arbitrary or unreasonable hardship. However, the Board is not required to find that an arbitrary or unreasonable hardship exists exclusively because the regulatory standard is under review and the costs of compliance are substantial and certain. In granting or denying a variance the Board shall file and publish a written opinion stating the facts and reasons leading to its decision.
(b) The Agency shall grant provisional variances whenever it is found, upon presentation of adequate proof, that compliance on a short term basis with any rule or regulation, requirement or order of the Board, or with any permit requirement, would impose an arbitrary or unreasonable hardship.
(Source: P.A. 93-152, eff. 7-10-03.)

(415 ILCS 5/36) (from Ch. 111 1/2, par. 1036)
Sec. 36. Variances and provisional variances.
(a) In granting a variance the Board may impose such conditions as the policies of this Act may require. If the hardship complained of consists solely of the need for a reasonable delay in which to correct a violation of this Act or of the Board regulations, the Board shall condition the grant of such variance upon the posting of sufficient performance bond or other security to assure the completion of the work covered by the variance. The Board shall have no authority to delegate to the Agency its powers to require such performance bond. The original amount of such performance bond shall not exceed the reasonable cost of the work to be completed pursuant to the variance. The obligation under such bond shall at no time exceed the reasonable cost of work remaining pursuant to the variance.
(b) Except as provided by Section 38 of this Act, any variance granted pursuant to the provisions of this Section shall be granted for such period of time, not exceeding five years, as shall be specified by the Board at the time of the grant of such variance, and upon the condition that the person who receives such variance shall make such periodic progress reports as the Board shall specify. Such variance may be extended from year to year by affirmative action of the Board, but only if satisfactory progress has been shown.
(c) Any provisional variance granted by the Agency pursuant to subsection (b) of Section 35 shall be for a period of time not to exceed 45 days. A provisional variance may be extended up to an additional 45 days by written decision of the Agency. The provisional variances granted to any one person shall not exceed a total of 90 days during any calendar year.
(Source: P.A. 93-152, eff. 7-10-03.)

(415 ILCS 5/37) (from Ch. 111 1/2, par. 1037)
Sec. 37. Variances; procedures.
(a) Any person seeking a variance pursuant to subsection (a) of Section 35 shall do so by filing a petition for variance with the Board and providing a copy of the petition to the Agency. Any person filing such a petition shall (i) pay a filing fee, (ii) promptly give written notice of such petition to any person in the county in which the installation or property for which variance is sought is located who has filed with the Board a written request for notice of variance petitions, the State's attorney of such county, the Chairman of the County Board of such county, and to each member of the General Assembly from the legislative district in which that installation or property is located, and (iii) publish a single notice of such petition in a newspaper of general circulation in such county. The notices required by this Section shall be in a format prescribed by the Board and shall include the street address, and if there is no street address then the legal description or the location with reference to any well known landmark, highway, road, thoroughfare or intersection.
The Agency shall promptly investigate such petition and consider the views of persons who might be adversely affected by the grant of a variance. The Agency shall make a recommendation to the Board as to the disposition of the petition. If the Board, in its discretion, concludes that a hearing would be advisable, or if the Agency or any other person files a written objection to the grant of such variance within 21 days, together with a written request for hearing, then a hearing shall be held, under the rules prescribed in Sections 32 and 33 (a) of this Act, and the burden of proof shall be on the petitioner.
(b) Any person seeking a provisional variance pursuant to subsection (b) of Section 35 shall make a request to the Agency. The Agency shall promptly investigate and consider the merits of the request. If the Agency fails to take final action within 30 days after receipt of the request for a provisional variance, or if the Agency denies the request, the person may initiate a proceeding with the Board under subsection (a) of Section 35.
If the Agency grants a provisional variance, the Agency must promptly file a copy of its written decision with the Board, and shall give prompt notice of its action to the public by issuing a press release for distribution to newspapers of general circulation in the county. The Board must maintain for public inspection copies of all provisional variances filed with it by the Agency.
(Source: P.A. 98-822, eff. 8-1-14.)

(415 ILCS 5/38) (from Ch. 111 1/2, par. 1038)
Sec. 38. (a) Except as otherwise provided in subsection (c), if the Board fails to take final action upon a variance request within 120 days after the filing of the petition or the receipt of a request for hearing pursuant to subsection (a) of Section 37, whichever is later, the petitioner may deem the request granted under this Act, for a period not to exceed one year. However, the period of 120 days shall not run for any such period of time, not to exceed 30 days, during which the Board is without sufficient membership to constitute the quorum required by subsection (a) of Section 5 of this Act, provided that such 120 day period shall not be stayed for lack of quorum beyond 30 days regardless of whether the lack of quorum exists at the beginning of such 120 day period or occurs during the running of such 120 day period.
(b) If any person files a petition for a variance from a rule or regulation within 20 days after the effective date of such rule or regulation, the operation of such rule or regulation shall be stayed as to such person pending the disposition of the petition; provided, however, that the operation of any rule or regulation adopted by the Board which implements, in whole or in part, a State RCRA, UIC, or NPDES program shall not be stayed.
The Board may hold a hearing upon said petition 5 days from the date of notice of such hearing or thereafter. All the provisions of this Title shall apply to petitions for extension of existing variances and to proposed Contaminant Reduction programs designed to secure delayed compliance with the Act or with Board regulations.
(c) Subsection (a) shall not apply to a request for a variance from any provision of this Act or any rule or regulation adopted by the Board which implements, in whole or in part, a State RCRA, UIC, or NPDES program. If the Board fails to take final action on any request for a variance from any such rule or regulation within 120 days of the filing of the petition, the Petitioner shall be entitled to an Appellate Court order pursuant to Section 41(d) of this Act.
(Source: P.A. 87-914.)

(415 ILCS 5/38.5)
Sec. 38.5. Time-limited water quality standards.
(a) To the extent consistent with the Federal Water Pollution Control Act, rules adopted by the United States Environmental Protection Agency under that Act, this Section, and rules adopted by the Board under this Section, the Board may adopt, and may conduct non-adjudicatory proceedings to adopt, a time-limited water quality standard for a watershed or one or more of the following:
(1) water bodies;
(2) waterbody segments; or
(3) dischargers.
(b) A time-limited water quality standard may be sought by:
(1) persons who file with the Board a petition for a

time-limited water quality standard under this Section; and

(2) persons who have a petition for a variance from a

water quality standard under Section 35 of this Act converted into a petition for a time-limited water quality standard under subsection (c) of this Section.

(c) Any petition for a variance from a water quality standard under Section 35 of this Act that was filed with the Board before the effective date of this amendatory Act of the 99th General Assembly and that has not been disposed of by the Board shall be converted, by operation of law, into a petition for a time-limited water quality standard under this Section on the effective date of this amendatory Act of the 99th General Assembly.
(d) The Board's hearings concerning the adoption of time-limited water quality standards shall be open to the public and must be held in compliance with 40 CFR 131.14, including, but not limited to, the public notice and participation requirements referenced in 40 CFR 25 and 40 CFR 131.20(b); this Section; and rules adopted by the Board under this Section.
(e) Within 21 days after any petition for a time-limited water quality standard is filed with the Board under this Section, or within 21 days after the effective date of this amendatory Act of the 99th General Assembly in the case of a petition for time-limited water quality standard created under subsection (c) of this Section, the Agency shall file with the Board a response that:
(1) identifies the discharger or classes of

dischargers affected by the water quality standard from which relief is sought;

(2) identifies the watershed, water bodies, or

waterbody segments affected by the water quality standard from which relief is sought;

(3) identifies the appropriate type of time-limited

water quality standard, based on factors, such as the nature of the pollutant, the condition of the affected water body, and the number and type of dischargers; and

(4) recommends, for the purposes of subsection (h),

prompt deadlines for the classes of dischargers to file a substantially compliant petition.

(f) Within 30 days after receipt of a response from the Agency under subsection (e) of this Section, the Board shall enter a final order that establishes the discharger or classes of dischargers that may be covered by the time-limited water quality standard and prompt deadlines by which the discharger and dischargers in the identified classes must, for the purposes of subsection (h), file with the Board either:
(1) a petition for a time-limited water quality

standard, if the petition has not been previously filed; or

(2) an amended petition for a time-limited water

quality standard, if the petition has been previously filed and it is necessary to file an amended petition to maintain a stay under paragraph (3) of subsection (h) of this Section.

(g) As soon as practicable after entering an order under subsection (f), the Board shall conduct an evaluation of the petition to assess its substantial compliance with 40 CFR 131.14, this Section, and rules adopted pursuant to this Section. After the Board determines that a petition is in substantial compliance with those requirements, the Agency shall file a recommendation concerning the petition.
(h)(1) The effectiveness of a water quality standard from which relief is sought shall be stayed as to the following persons from the effective date of the water quality standard until the stay is terminated as provided in this subsection:
(A) any person who has a petition for a variance

seeking relief from a water quality standard under Section 35 of this Act converted into a petition for a time-limited water quality standard under subsection (c) of this Section;

(B) any person who files a petition for a

time-limited water quality standard within 35 days after the effective date of the water quality standard from which relief is sought; and

(C) any person, not covered by subparagraph (B)

of this subsection, who is a member of a class of dischargers that is identified in a Board order under subsection (f) that concerns a petition for a time-limited water quality standard that was filed within 35 days after the effective date of the water quality standard from which relief is sought and who files a petition for a time-limited water quality standard before the deadline established for that class under subsection (f) of this Section.

(2) If the Board determines that the petition of a

person described in paragraph (1) of this subsection is in substantial compliance, then the stay shall continue until the Board:

(A) denies the petition and all rights to

judicial review of the Board order denying the petition are exhausted; or

(B) adopts the time-limited water quality

standard and the United States Environmental Protection Agency either:

(i) approves the time-limited water quality

standard; or

(ii) disapproves the time-limited water

quality standard for failure to comply with 40 CFR 131.14.

(3) If the Board determines that the petition of a

person described in paragraph (1) of this subsection is not in substantial compliance, then the Board shall enter an interim order that identifies the deficiencies in the petition that must be corrected for the petition to be in substantial compliance. The petitioner must file an amended petition by the deadlines adopted by the Board pursuant to subsection (f), and the Board shall enter, after the applicable Board-established deadline, a final order that determines whether the amended petition is in substantial compliance.

(4) If the Board determines that the amended petition

described in paragraph (3) of this subsection is in substantial compliance, then the stay shall continue until the Board:

(A) denies the petition and all rights to

judicial review of the Board order denying the petition are exhausted; or

(B) adopts the time-limited water quality

standard and the United States Environmental Protection Agency either:

(i) approves the time-limited water quality

standard; or

(ii) disapproves the time-limited water

quality standard for failure to comply with 40 CFR 131.14.

(5) If the Board determines that the amended petition

described in paragraph (3) of this subsection is not in substantial compliance by the Board-established deadline, the Board shall deny the petition and the stay shall continue until all rights to judicial review are exhausted.

(6) If the Board determines that a petition for a

time-limited water quality standard is not in substantial compliance and if the person fails to file, on or before the Board-established deadline, an amended petition, the Board shall dismiss the petition and the stay shall continue until all rights to judicial review are exhausted.

(7) If a person other than a person described in

paragraph (1) of subsection (h) of this Section files a petition for a time-limited water quality standard, then the effectiveness of the water quality standard from which relief is sought shall not be stayed as to that person. However, the person may seek a time-limited water quality standard from the Board by complying with 40 CFR 131.14, this Section, and rules adopted pursuant to this Section.

(i) Each time-limited water quality standard adopted by the Board for more than one discharger shall set forth criteria that may be used by dischargers or classes of dischargers to obtain coverage under the time-limited water quality standard during its duration. Any discharger that has not obtained a time-limited water quality standard may obtain coverage under a Board-approved time-limited water quality standard by satisfying, at the time of the renewal or modification of that person's federal National Pollutant Discharge Elimination System (NPDES) permit or at the time the person files an application for certification under Section 401 of the federal Clean Water Act, the Board-approved criteria for coverage under the time-limited water quality standard.
(j) Any person who is adversely affected or threatened by a final Board order entered pursuant to this Section may obtain judicial review of the Board order by filing a petition for review within 35 days after the date the Board order was served on the person affected by the order, under the provisions of the Administrative Review Law, and the rules adopted pursuant thereto, except that review shall be afforded directly in the appellate court for the district in which the cause of action arose and not in the circuit court. For purposes of judicial review under this subsection, a person is deemed to have been served with the Board's final order on the date on which the order is first published by the Board on its website.
No challenge to the validity of a final Board order under this Section shall be made in any enforcement proceeding under Title XII of this Act as to any issue that could have been raised in a timely petition for review under this subsection.
(k) Not later than 6 months after the effective date of this amendatory Act of the 99th General Assembly, the Agency shall propose, and not later than 9 months thereafter the Board shall adopt, rules that prescribe specific procedures and standards to be used by the Board when adopting time-limited water quality standards. The public notice and participation requirements in 40 CFR 25 and 40 CFR 131.20(b) shall be incorporated into the rules adopted under this subsection.
Until the rules adopted under this subsection are effective, the Board may adopt time-limited water quality standards to the full extent allowed under this Section and 40 C.F.R. 131.14.
(l) Section 5-35 of the Illinois Administrative Procedure Act, Title VII of this Act, and the other Sections in Title IX of this Act do not apply to Board proceedings under this Section.
(Source: P.A. 99-937, eff. 2-24-17.)



Title X - Permits

(415 ILCS 5/Tit. X heading)

(415 ILCS 5/39) (from Ch. 111 1/2, par. 1039)
Sec. 39. Issuance of permits; procedures.
(a) When the Board has by regulation required a permit for the construction, installation, or operation of any type of facility, equipment, vehicle, vessel, or aircraft, the applicant shall apply to the Agency for such permit and it shall be the duty of the Agency to issue such a permit upon proof by the applicant that the facility, equipment, vehicle, vessel, or aircraft will not cause a violation of this Act or of regulations hereunder. The Agency shall adopt such procedures as are necessary to carry out its duties under this Section. In making its determinations on permit applications under this Section the Agency may consider prior adjudications of noncompliance with this Act by the applicant that involved a release of a contaminant into the environment. In granting permits, the Agency may impose reasonable conditions specifically related to the applicant's past compliance history with this Act as necessary to correct, detect, or prevent noncompliance. The Agency may impose such other conditions as may be necessary to accomplish the purposes of this Act, and as are not inconsistent with the regulations promulgated by the Board hereunder. Except as otherwise provided in this Act, a bond or other security shall not be required as a condition for the issuance of a permit. If the Agency denies any permit under this Section, the Agency shall transmit to the applicant within the time limitations of this Section specific, detailed statements as to the reasons the permit application was denied. Such statements shall include, but not be limited to the following:
(i) the Sections of this Act which may be violated if

the permit were granted;

(ii) the provision of the regulations, promulgated

under this Act, which may be violated if the permit were granted;

(iii) the specific type of information, if any, which

the Agency deems the applicant did not provide the Agency; and

(iv) a statement of specific reasons why the Act and

the regulations might not be met if the permit were granted.

If there is no final action by the Agency within 90 days after the filing of the application for permit, the applicant may deem the permit issued; except that this time period shall be extended to 180 days when (1) notice and opportunity for public hearing are required by State or federal law or regulation, (2) the application which was filed is for any permit to develop a landfill subject to issuance pursuant to this subsection, or (3) the application that was filed is for a MSWLF unit required to issue public notice under subsection (p) of Section 39. The 90-day and 180-day time periods for the Agency to take final action do not apply to NPDES permit applications under subsection (b) of this Section, to RCRA permit applications under subsection (d) of this Section, or to UIC permit applications under subsection (e) of this Section.
The Agency shall publish notice of all final permit determinations for development permits for MSWLF units and for significant permit modifications for lateral expansions for existing MSWLF units one time in a newspaper of general circulation in the county in which the unit is or is proposed to be located.
After January 1, 1994 and until July 1, 1998, operating permits issued under this Section by the Agency for sources of air pollution permitted to emit less than 25 tons per year of any combination of regulated air pollutants, as defined in Section 39.5 of this Act, shall be required to be renewed only upon written request by the Agency consistent with applicable provisions of this Act and regulations promulgated hereunder. Such operating permits shall expire 180 days after the date of such a request. The Board shall revise its regulations for the existing State air pollution operating permit program consistent with this provision by January 1, 1994.
After June 30, 1998, operating permits issued under this Section by the Agency for sources of air pollution that are not subject to Section 39.5 of this Act and are not required to have a federally enforceable State operating permit shall be required to be renewed only upon written request by the Agency consistent with applicable provisions of this Act and its rules. Such operating permits shall expire 180 days after the date of such a request. Before July 1, 1998, the Board shall revise its rules for the existing State air pollution operating permit program consistent with this paragraph and shall adopt rules that require a source to demonstrate that it qualifies for a permit under this paragraph.
(b) The Agency may issue NPDES permits exclusively under this subsection for the discharge of contaminants from point sources into navigable waters, all as defined in the Federal Water Pollution Control Act, as now or hereafter amended, within the jurisdiction of the State, or into any well.
All NPDES permits shall contain those terms and conditions, including but not limited to schedules of compliance, which may be required to accomplish the purposes and provisions of this Act.
The Agency may issue general NPDES permits for discharges from categories of point sources which are subject to the same permit limitations and conditions. Such general permits may be issued without individual applications and shall conform to regulations promulgated under Section 402 of the Federal Water Pollution Control Act, as now or hereafter amended.
The Agency may include, among such conditions, effluent limitations and other requirements established under this Act, Board regulations, the Federal Water Pollution Control Act, as now or hereafter amended, and regulations pursuant thereto, and schedules for achieving compliance therewith at the earliest reasonable date.
The Agency shall adopt filing requirements and procedures which are necessary and appropriate for the issuance of NPDES permits, and which are consistent with the Act or regulations adopted by the Board, and with the Federal Water Pollution Control Act, as now or hereafter amended, and regulations pursuant thereto.
The Agency, subject to any conditions which may be prescribed by Board regulations, may issue NPDES permits to allow discharges beyond deadlines established by this Act or by regulations of the Board without the requirement of a variance, subject to the Federal Water Pollution Control Act, as now or hereafter amended, and regulations pursuant thereto.
(c) Except for those facilities owned or operated by sanitary districts organized under the Metropolitan Water Reclamation District Act, no permit for the development or construction of a new pollution control facility may be granted by the Agency unless the applicant submits proof to the Agency that the location of the facility has been approved by the County Board of the county if in an unincorporated area, or the governing body of the municipality when in an incorporated area, in which the facility is to be located in accordance with Section 39.2 of this Act. For purposes of this subsection (c), and for purposes of Section 39.2 of this Act, the appropriate county board or governing body of the municipality shall be the county board of the county or the governing body of the municipality in which the facility is to be located as of the date when the application for siting approval is filed.
In the event that siting approval granted pursuant to Section 39.2 has been transferred to a subsequent owner or operator, that subsequent owner or operator may apply to the Agency for, and the Agency may grant, a development or construction permit for the facility for which local siting approval was granted. Upon application to the Agency for a development or construction permit by that subsequent owner or operator, the permit applicant shall cause written notice of the permit application to be served upon the appropriate county board or governing body of the municipality that granted siting approval for that facility and upon any party to the siting proceeding pursuant to which siting approval was granted. In that event, the Agency shall conduct an evaluation of the subsequent owner or operator's prior experience in waste management operations in the manner conducted under subsection (i) of Section 39 of this Act.
Beginning August 20, 1993, if the pollution control facility consists of a hazardous or solid waste disposal facility for which the proposed site is located in an unincorporated area of a county with a population of less than 100,000 and includes all or a portion of a parcel of land that was, on April 1, 1993, adjacent to a municipality having a population of less than 5,000, then the local siting review required under this subsection (c) in conjunction with any permit applied for after that date shall be performed by the governing body of that adjacent municipality rather than the county board of the county in which the proposed site is located; and for the purposes of that local siting review, any references in this Act to the county board shall be deemed to mean the governing body of that adjacent municipality; provided, however, that the provisions of this paragraph shall not apply to any proposed site which was, on April 1, 1993, owned in whole or in part by another municipality.
In the case of a pollution control facility for which a development permit was issued before November 12, 1981, if an operating permit has not been issued by the Agency prior to August 31, 1989 for any portion of the facility, then the Agency may not issue or renew any development permit nor issue an original operating permit for any portion of such facility unless the applicant has submitted proof to the Agency that the location of the facility has been approved by the appropriate county board or municipal governing body pursuant to Section 39.2 of this Act.
After January 1, 1994, if a solid waste disposal facility, any portion for which an operating permit has been issued by the Agency, has not accepted waste disposal for 5 or more consecutive calendars years, before that facility may accept any new or additional waste for disposal, the owner and operator must obtain a new operating permit under this Act for that facility unless the owner and operator have applied to the Agency for a permit authorizing the temporary suspension of waste acceptance. The Agency may not issue a new operation permit under this Act for the facility unless the applicant has submitted proof to the Agency that the location of the facility has been approved or re-approved by the appropriate county board or municipal governing body under Section 39.2 of this Act after the facility ceased accepting waste.
Except for those facilities owned or operated by sanitary districts organized under the Metropolitan Water Reclamation District Act, and except for new pollution control facilities governed by Section 39.2, and except for fossil fuel mining facilities, the granting of a permit under this Act shall not relieve the applicant from meeting and securing all necessary zoning approvals from the unit of government having zoning jurisdiction over the proposed facility.
Before beginning construction on any new sewage treatment plant or sludge drying site to be owned or operated by a sanitary district organized under the Metropolitan Water Reclamation District Act for which a new permit (rather than the renewal or amendment of an existing permit) is required, such sanitary district shall hold a public hearing within the municipality within which the proposed facility is to be located, or within the nearest community if the proposed facility is to be located within an unincorporated area, at which information concerning the proposed facility shall be made available to the public, and members of the public shall be given the opportunity to express their views concerning the proposed facility.
The Agency may issue a permit for a municipal waste transfer station without requiring approval pursuant to Section 39.2 provided that the following demonstration is made:
(1) the municipal waste transfer station was in

existence on or before January 1, 1979 and was in continuous operation from January 1, 1979 to January 1, 1993;

(2) the operator submitted a permit application to

the Agency to develop and operate the municipal waste transfer station during April of 1994;

(3) the operator can demonstrate that the county

board of the county, if the municipal waste transfer station is in an unincorporated area, or the governing body of the municipality, if the station is in an incorporated area, does not object to resumption of the operation of the station; and

(4) the site has local zoning approval.
(d) The Agency may issue RCRA permits exclusively under this subsection to persons owning or operating a facility for the treatment, storage, or disposal of hazardous waste as defined under this Act.
All RCRA permits shall contain those terms and conditions, including but not limited to schedules of compliance, which may be required to accomplish the purposes and provisions of this Act. The Agency may include among such conditions standards and other requirements established under this Act, Board regulations, the Resource Conservation and Recovery Act of 1976 (P.L. 94-580), as amended, and regulations pursuant thereto, and may include schedules for achieving compliance therewith as soon as possible. The Agency shall require that a performance bond or other security be provided as a condition for the issuance of a RCRA permit.
In the case of a permit to operate a hazardous waste or PCB incinerator as defined in subsection (k) of Section 44, the Agency shall require, as a condition of the permit, that the operator of the facility perform such analyses of the waste to be incinerated as may be necessary and appropriate to ensure the safe operation of the incinerator.
The Agency shall adopt filing requirements and procedures which are necessary and appropriate for the issuance of RCRA permits, and which are consistent with the Act or regulations adopted by the Board, and with the Resource Conservation and Recovery Act of 1976 (P.L. 94-580), as amended, and regulations pursuant thereto.
The applicant shall make available to the public for inspection all documents submitted by the applicant to the Agency in furtherance of an application, with the exception of trade secrets, at the office of the county board or governing body of the municipality. Such documents may be copied upon payment of the actual cost of reproduction during regular business hours of the local office. The Agency shall issue a written statement concurrent with its grant or denial of the permit explaining the basis for its decision.
(e) The Agency may issue UIC permits exclusively under this subsection to persons owning or operating a facility for the underground injection of contaminants as defined under this Act.
All UIC permits shall contain those terms and conditions, including but not limited to schedules of compliance, which may be required to accomplish the purposes and provisions of this Act. The Agency may include among such conditions standards and other requirements established under this Act, Board regulations, the Safe Drinking Water Act (P.L. 93-523), as amended, and regulations pursuant thereto, and may include schedules for achieving compliance therewith. The Agency shall require that a performance bond or other security be provided as a condition for the issuance of a UIC permit.
The Agency shall adopt filing requirements and procedures which are necessary and appropriate for the issuance of UIC permits, and which are consistent with the Act or regulations adopted by the Board, and with the Safe Drinking Water Act (P.L. 93-523), as amended, and regulations pursuant thereto.
The applicant shall make available to the public for inspection, all documents submitted by the applicant to the Agency in furtherance of an application, with the exception of trade secrets, at the office of the county board or governing body of the municipality. Such documents may be copied upon payment of the actual cost of reproduction during regular business hours of the local office. The Agency shall issue a written statement concurrent with its grant or denial of the permit explaining the basis for its decision.
(f) In making any determination pursuant to Section 9.1 of this Act:
(1) The Agency shall have authority to make the

determination of any question required to be determined by the Clean Air Act, as now or hereafter amended, this Act, or the regulations of the Board, including the determination of the Lowest Achievable Emission Rate, Maximum Achievable Control Technology, or Best Available Control Technology, consistent with the Board's regulations, if any.

(2) The Agency shall adopt requirements as necessary

to implement public participation procedures, including, but not limited to, public notice, comment, and an opportunity for hearing, which must accompany the processing of applications for PSD permits. The Agency shall briefly describe and respond to all significant comments on the draft permit raised during the public comment period or during any hearing. The Agency may group related comments together and provide one unified response for each issue raised.

(3) Any complete permit application submitted to the

Agency under this subsection for a PSD permit shall be granted or denied by the Agency not later than one year after the filing of such completed application.

(4) The Agency shall, after conferring with the

applicant, give written notice to the applicant of its proposed decision on the application including the terms and conditions of the permit to be issued and the facts, conduct or other basis upon which the Agency will rely to support its proposed action.

(g) The Agency shall include as conditions upon all permits issued for hazardous waste disposal sites such restrictions upon the future use of such sites as are reasonably necessary to protect public health and the environment, including permanent prohibition of the use of such sites for purposes which may create an unreasonable risk of injury to human health or to the environment. After administrative and judicial challenges to such restrictions have been exhausted, the Agency shall file such restrictions of record in the Office of the Recorder of the county in which the hazardous waste disposal site is located.
(h) A hazardous waste stream may not be deposited in a permitted hazardous waste site unless specific authorization is obtained from the Agency by the generator and disposal site owner and operator for the deposit of that specific hazardous waste stream. The Agency may grant specific authorization for disposal of hazardous waste streams only after the generator has reasonably demonstrated that, considering technological feasibility and economic reasonableness, the hazardous waste cannot be reasonably recycled for reuse, nor incinerated or chemically, physically or biologically treated so as to neutralize the hazardous waste and render it nonhazardous. In granting authorization under this Section, the Agency may impose such conditions as may be necessary to accomplish the purposes of the Act and are consistent with this Act and regulations promulgated by the Board hereunder. If the Agency refuses to grant authorization under this Section, the applicant may appeal as if the Agency refused to grant a permit, pursuant to the provisions of subsection (a) of Section 40 of this Act. For purposes of this subsection (h), the term "generator" has the meaning given in Section 3.205 of this Act, unless: (1) the hazardous waste is treated, incinerated, or partially recycled for reuse prior to disposal, in which case the last person who treats, incinerates, or partially recycles the hazardous waste prior to disposal is the generator; or (2) the hazardous waste is from a response action, in which case the person performing the response action is the generator. This subsection (h) does not apply to any hazardous waste that is restricted from land disposal under 35 Ill. Adm. Code 728.
(i) Before issuing any RCRA permit, any permit for a waste storage site, sanitary landfill, waste disposal site, waste transfer station, waste treatment facility, waste incinerator, or any waste-transportation operation, any permit or interim authorization for a clean construction or demolition debris fill operation, or any permit required under subsection (d-5) of Section 55, the Agency shall conduct an evaluation of the prospective owner's or operator's prior experience in waste management operations, clean construction or demolition debris fill operations, and tire storage site management. The Agency may deny such a permit, or deny or revoke interim authorization, if the prospective owner or operator or any employee or officer of the prospective owner or operator has a history of:
(1) repeated violations of federal, State, or local

laws, regulations, standards, or ordinances in the operation of waste management facilities or sites, clean construction or demolition debris fill operation facilities or sites, or tire storage sites; or

(2) conviction in this or another State of any crime

which is a felony under the laws of this State, or conviction of a felony in a federal court; or conviction in this or another state or federal court of any of the following crimes: forgery, official misconduct, bribery, perjury, or knowingly submitting false information under any environmental law, regulation, or permit term or condition; or

(3) proof of gross carelessness or incompetence in

handling, storing, processing, transporting or disposing of waste, clean construction or demolition debris, or used or waste tires, or proof of gross carelessness or incompetence in using clean construction or demolition debris as fill.

(i-5) Before issuing any permit or approving any interim authorization for a clean construction or demolition debris fill operation in which any ownership interest is transferred between January 1, 2005, and the effective date of the prohibition set forth in Section 22.52 of this Act, the Agency shall conduct an evaluation of the operation if any previous activities at the site or facility may have caused or allowed contamination of the site. It shall be the responsibility of the owner or operator seeking the permit or interim authorization to provide to the Agency all of the information necessary for the Agency to conduct its evaluation. The Agency may deny a permit or interim authorization if previous activities at the site may have caused or allowed contamination at the site, unless such contamination is authorized under any permit issued by the Agency.
(j) The issuance under this Act of a permit to engage in the surface mining of any resources other than fossil fuels shall not relieve the permittee from its duty to comply with any applicable local law regulating the commencement, location or operation of surface mining facilities.
(k) A development permit issued under subsection (a) of Section 39 for any facility or site which is required to have a permit under subsection (d) of Section 21 shall expire at the end of 2 calendar years from the date upon which it was issued, unless within that period the applicant has taken action to develop the facility or the site. In the event that review of the conditions of the development permit is sought pursuant to Section 40 or 41, or permittee is prevented from commencing development of the facility or site by any other litigation beyond the permittee's control, such two-year period shall be deemed to begin on the date upon which such review process or litigation is concluded.
(l) No permit shall be issued by the Agency under this Act for construction or operation of any facility or site located within the boundaries of any setback zone established pursuant to this Act, where such construction or operation is prohibited.
(m) The Agency may issue permits to persons owning or operating a facility for composting landscape waste. In granting such permits, the Agency may impose such conditions as may be necessary to accomplish the purposes of this Act, and as are not inconsistent with applicable regulations promulgated by the Board. Except as otherwise provided in this Act, a bond or other security shall not be required as a condition for the issuance of a permit. If the Agency denies any permit pursuant to this subsection, the Agency shall transmit to the applicant within the time limitations of this subsection specific, detailed statements as to the reasons the permit application was denied. Such statements shall include but not be limited to the following:
(1) the Sections of this Act that may be violated if

the permit were granted;

(2) the specific regulations promulgated pursuant to

this Act that may be violated if the permit were granted;

(3) the specific information, if any, the Agency

deems the applicant did not provide in its application to the Agency; and

(4) a statement of specific reasons why the Act and

the regulations might be violated if the permit were granted.

If no final action is taken by the Agency within 90 days after the filing of the application for permit, the applicant may deem the permit issued. Any applicant for a permit may waive the 90-day limitation by filing a written statement with the Agency.
The Agency shall issue permits for such facilities upon receipt of an application that includes a legal description of the site, a topographic map of the site drawn to the scale of 200 feet to the inch or larger, a description of the operation, including the area served, an estimate of the volume of materials to be processed, and documentation that:
(1) the facility includes a setback of at least 200

feet from the nearest potable water supply well;

(2) the facility is located outside the boundary of

the 10-year floodplain or the site will be floodproofed;

(3) the facility is located so as to minimize

incompatibility with the character of the surrounding area, including at least a 200 foot setback from any residence, and in the case of a facility that is developed or the permitted composting area of which is expanded after November 17, 1991, the composting area is located at least 1/8 mile from the nearest residence (other than a residence located on the same property as the facility);

(4) the design of the facility will prevent any

compost material from being placed within 5 feet of the water table, will adequately control runoff from the site, and will collect and manage any leachate that is generated on the site;

(5) the operation of the facility will include

appropriate dust and odor control measures, limitations on operating hours, appropriate noise control measures for shredding, chipping and similar equipment, management procedures for composting, containment and disposal of non-compostable wastes, procedures to be used for terminating operations at the site, and recordkeeping sufficient to document the amount of materials received, composted and otherwise disposed of; and

(6) the operation will be conducted in accordance

with any applicable rules adopted by the Board.

The Agency shall issue renewable permits of not longer than 10 years in duration for the composting of landscape wastes, as defined in Section 3.155 of this Act, based on the above requirements.
The operator of any facility permitted under this subsection (m) must submit a written annual statement to the Agency on or before April 1 of each year that includes an estimate of the amount of material, in tons, received for composting.
(n) The Agency shall issue permits jointly with the Department of Transportation for the dredging or deposit of material in Lake Michigan in accordance with Section 18 of the Rivers, Lakes, and Streams Act.
(o) (Blank.)
(p) (1) Any person submitting an application for a permit for a new MSWLF unit or for a lateral expansion under subsection (t) of Section 21 of this Act for an existing MSWLF unit that has not received and is not subject to local siting approval under Section 39.2 of this Act shall publish notice of the application in a newspaper of general circulation in the county in which the MSWLF unit is or is proposed to be located. The notice must be published at least 15 days before submission of the permit application to the Agency. The notice shall state the name and address of the applicant, the location of the MSWLF unit or proposed MSWLF unit, the nature and size of the MSWLF unit or proposed MSWLF unit, the nature of the activity proposed, the probable life of the proposed activity, the date the permit application will be submitted, and a statement that persons may file written comments with the Agency concerning the permit application within 30 days after the filing of the permit application unless the time period to submit comments is extended by the Agency.
When a permit applicant submits information to the Agency to supplement a permit application being reviewed by the Agency, the applicant shall not be required to reissue the notice under this subsection.
(2) The Agency shall accept written comments concerning the permit application that are postmarked no later than 30 days after the filing of the permit application, unless the time period to accept comments is extended by the Agency.
(3) Each applicant for a permit described in part (1) of this subsection shall file a copy of the permit application with the county board or governing body of the municipality in which the MSWLF unit is or is proposed to be located at the same time the application is submitted to the Agency. The permit application filed with the county board or governing body of the municipality shall include all documents submitted to or to be submitted to the Agency, except trade secrets as determined under Section 7.1 of this Act. The permit application and other documents on file with the county board or governing body of the municipality shall be made available for public inspection during regular business hours at the office of the county board or the governing body of the municipality and may be copied upon payment of the actual cost of reproduction.
(q) Within 6 months after July 12, 2011 (the effective date of Public Act 97-95), the Agency, in consultation with the regulated community, shall develop a web portal to be posted on its website for the purpose of enhancing review and promoting timely issuance of permits required by this Act. At a minimum, the Agency shall make the following information available on the web portal:
(1) Checklists and guidance relating to the

completion of permit applications, developed pursuant to subsection (s) of this Section, which may include, but are not limited to, existing instructions for completing the applications and examples of complete applications. As the Agency develops new checklists and develops guidance, it shall supplement the web portal with those materials.

(2) Within 2 years after July 12, 2011 (the

effective date of Public Act 97-95), permit application forms or portions of permit applications that can be completed and saved electronically, and submitted to the Agency electronically with digital signatures.

(3) Within 2 years after July 12, 2011 (the

effective date of Public Act 97-95), an online tracking system where an applicant may review the status of its pending application, including the name and contact information of the permit analyst assigned to the application. Until the online tracking system has been developed, the Agency shall post on its website semi-annual permitting efficiency tracking reports that include statistics on the timeframes for Agency action on the following types of permits received after July 12, 2011 (the effective date of Public Act 97-95): air construction permits, new NPDES permits and associated water construction permits, and modifications of major NPDES permits and associated water construction permits. The reports must be posted by February 1 and August 1 each year and shall include:

(A) the number of applications received for each

type of permit, the number of applications on which the Agency has taken action, and the number of applications still pending; and

(B) for those applications where the Agency has

not taken action in accordance with the timeframes set forth in this Act, the date the application was received and the reasons for any delays, which may include, but shall not be limited to, (i) the application being inadequate or incomplete, (ii) scientific or technical disagreements with the applicant, USEPA, or other local, state, or federal agencies involved in the permitting approval process, (iii) public opposition to the permit, or (iv) Agency staffing shortages. To the extent practicable, the tracking report shall provide approximate dates when cause for delay was identified by the Agency, when the Agency informed the applicant of the problem leading to the delay, and when the applicant remedied the reason for the delay.

(r) Upon the request of the applicant, the Agency shall notify the applicant of the permit analyst assigned to the application upon its receipt.
(s) The Agency is authorized to prepare and distribute guidance documents relating to its administration of this Section and procedural rules implementing this Section. Guidance documents prepared under this subsection shall not be considered rules and shall not be subject to the Illinois Administrative Procedure Act. Such guidance shall not be binding on any party.
(t) Except as otherwise prohibited by federal law or regulation, any person submitting an application for a permit may include with the application suggested permit language for Agency consideration. The Agency is not obligated to use the suggested language or any portion thereof in its permitting decision. If requested by the permit applicant, the Agency shall meet with the applicant to discuss the suggested language.
(u) If requested by the permit applicant, the Agency shall provide the permit applicant with a copy of the draft permit prior to any public review period.
(v) If requested by the permit applicant, the Agency shall provide the permit applicant with a copy of the final permit prior to its issuance.
(w) An air pollution permit shall not be required due to emissions of greenhouse gases, as specified by Section 9.15 of this Act.
(x) If, before the expiration of a State operating permit that is issued pursuant to subsection (a) of this Section and contains federally enforceable conditions limiting the potential to emit of the source to a level below the major source threshold for that source so as to exclude the source from the Clean Air Act Permit Program, the Agency receives a complete application for the renewal of that permit, then all of the terms and conditions of the permit shall remain in effect until final administrative action has been taken on the application for the renewal of the permit.
(Source: P.A. 98-284, eff. 8-9-13; 99-396, eff. 8-18-15; 99-463, eff. 1-1-16; 99-642, eff. 7-28-16.)

(415 ILCS 5/39.1) (from Ch. 111 1/2, par. 1039.1)
Sec. 39.1. (a) In addition to such other procedures as may be available, owners or operators of emission sources individually or collectively, may apply for and obtain from the Agency permits under this Section authorizing the construction and operation, or both, of a source or sources by use of emission control strategies alternative but environmentally equivalent to emission limitations required of such sources by Board regulations or by the terms of this Act.
The Agency shall issue such a permit or permits upon a finding that: 1) the alternative control strategy in the permit provides for attainment in the aggregate, with respect to each regulated contaminant, of equivalent or less total emissions than would otherwise be required by Board regulations for the sources subject to such permit; and 2) that air quality will otherwise be maintained consistent with Board regulations.
(b) The Agency shall receive and process applications pursuant to subsection (a) of Section 39. The Agency may impose such permit conditions as are necessary and reasonable to assure enforceability of the permit and continuing compliance of the subject sources in the event of a change in ownership or operation of the subject sources.
(c) At least 30 days prior to the issuance of such a permit, the Agency shall give notice of the receipt of the permit application and the Agency's proposed decision in a newspaper of general circulation in the county or counties where any source to be covered by such permit is located and shall make all documents in its record available for public inspection in accordance with and to the extent provided by Sections 7 and 7.1. The Agency shall give such further notice and opportunity for public comment, if any, as is required by the Clean Air Act, for the specific permit application.
(d) The Agency shall, after conferring with the applicant, give detailed written notice to the applicant of the Agency's proposed decision on the application, including the terms and conditions of the permit to be issued and the facts, legal citation, conduct or other basis upon which the Agency will rely to support its proposed action. Following such notice, the Agency shall give the applicant a reasonable opportunity for a hearing in accordance with procedures adopted by the Agency.
(e) The Agency shall act promptly upon permit applications pursuant to this Section. If the Agency fails to take final action within 180 days of receipt of a complete application, or if the application was amended, within 180 days of receipt of the last amended application, the applicant may deem the application approved as applied for or, if amended, as last amended.
(f) At the request of the applicant, permits approved pursuant to this Section shall be submitted by the Agency to the U.S. Environmental Protection Agency as revisions to the State Implementation Plan required by Section 110 of the Clean Air Act if and when necessary to comply with the Clean Air Act. The permit applicant shall be responsible for providing any information required by the U.S. Environmental Protection Agency to justify federal approval of a State Implementation Plan, except the Agency shall be responsible for provision of information acquired during its review and for provision of any record of the public hearing when applicable.
(g) Disapproval of a permit or approval thereof with conditions shall be subject to review by the Board pursuant to subsection (a) of Section 40, upon timely petition of the applicant.
(h) Except as expressly required by Section 9.3 (c), economic impact analysis, including the study of economic impact provided for in Section 27, shall not be required with respect to action under this Section, nor shall any source issued a permit hereunder be subject to the emission limitations of Board regulations, other than the limitations contained in the permit issued for such source hereunder.
(Source: P.A. 82-540.)

(415 ILCS 5/39.2) (from Ch. 111 1/2, par. 1039.2)
Sec. 39.2. Local siting review.
(a) The county board of the county or the governing body of the municipality, as determined by paragraph (c) of Section 39 of this Act, shall approve or disapprove the request for local siting approval for each pollution control facility which is subject to such review. An applicant for local siting approval shall submit sufficient details describing the proposed facility and evidence to demonstrate compliance, and local siting approval shall be granted only if the proposed facility meets the following criteria:
(i) the facility is necessary to accommodate the

waste needs of the area it is intended to serve;

(ii) the facility is so designed, located and

proposed to be operated that the public health, safety and welfare will be protected;

(iii) the facility is located so as to minimize

incompatibility with the character of the surrounding area and to minimize the effect on the value of the surrounding property;

(iv) (A) for a facility other than a sanitary

landfill or waste disposal site, the facility is located outside the boundary of the 100 year flood plain or the site is flood-proofed; (B) for a facility that is a sanitary landfill or waste disposal site, the facility is located outside the boundary of the 100-year floodplain, or if the facility is a facility described in subsection (b)(3) of Section 22.19a, the site is flood-proofed;

(v) the plan of operations for the facility is

designed to minimize the danger to the surrounding area from fire, spills, or other operational accidents;

(vi) the traffic patterns to or from the facility are

so designed as to minimize the impact on existing traffic flows;

(vii) if the facility will be treating, storing or

disposing of hazardous waste, an emergency response plan exists for the facility which includes notification, containment and evacuation procedures to be used in case of an accidental release;

(viii) if the facility is to be located in a county

where the county board has adopted a solid waste management plan consistent with the planning requirements of the Local Solid Waste Disposal Act or the Solid Waste Planning and Recycling Act, the facility is consistent with that plan; for purposes of this criterion (viii), the "solid waste management plan" means the plan that is in effect as of the date the application for siting approval is filed; and

(ix) if the facility will be located within a

regulated recharge area, any applicable requirements specified by the Board for such areas have been met.

The county board or the governing body of the municipality may also consider as evidence the previous operating experience and past record of convictions or admissions of violations of the applicant (and any subsidiary or parent corporation) in the field of solid waste management when considering criteria (ii) and (v) under this Section.
If the facility is subject to the location restrictions in Section 22.14 of this Act, compliance with that Section shall be determined as of the date the application for siting approval is filed.
(b) No later than 14 days before the date on which the county board or governing body of the municipality receives a request for site approval, the applicant shall cause written notice of such request to be served either in person or by registered mail, return receipt requested, on the owners of all property within the subject area not solely owned by the applicant, and on the owners of all property within 250 feet in each direction of the lot line of the subject property, said owners being such persons or entities which appear from the authentic tax records of the County in which such facility is to be located; provided, that the number of all feet occupied by all public roads, streets, alleys and other public ways shall be excluded in computing the 250 feet requirement; provided further, that in no event shall this requirement exceed 400 feet, including public streets, alleys and other public ways.
Such written notice shall also be served upon members of the General Assembly from the legislative district in which the proposed facility is located and shall be published in a newspaper of general circulation published in the county in which the site is located.
Such notice shall state the name and address of the applicant, the location of the proposed site, the nature and size of the development, the nature of the activity proposed, the probable life of the proposed activity, the date when the request for site approval will be submitted, and a description of the right of persons to comment on such request as hereafter provided.
(c) An applicant shall file a copy of its request with the county board of the county or the governing body of the municipality in which the proposed site is located. The request shall include (i) the substance of the applicant's proposal and (ii) all documents, if any, submitted as of that date to the Agency pertaining to the proposed facility, except trade secrets as determined under Section 7.1 of this Act. All such documents or other materials on file with the county board or governing body of the municipality shall be made available for public inspection at the office of the county board or the governing body of the municipality and may be copied upon payment of the actual cost of reproduction.
Any person may file written comment with the county board or governing body of the municipality concerning the appropriateness of the proposed site for its intended purpose. The county board or governing body of the municipality shall consider any comment received or postmarked not later than 30 days after the date of the last public hearing.
(d) At least one public hearing, at which an applicant shall present at least one witness to testify subject to cross-examination, is to be held by the county board or governing body of the municipality no sooner than 90 days but no later than 120 days after the date on which it received the request for site approval. No later than 14 days prior to such hearing, notice shall be published in a newspaper of general circulation published in the county of the proposed site, and delivered by certified mail to all members of the General Assembly from the district in which the proposed site is located, to the governing authority of every municipality contiguous to the proposed site or contiguous to the municipality in which the proposed site is to be located, to the county board of the county where the proposed site is to be located, if the proposed site is located within the boundaries of a municipality, and to the Agency. Members or representatives of the governing authority of a municipality contiguous to the proposed site or contiguous to the municipality in which the proposed site is to be located and, if the proposed site is located in a municipality, members or representatives of the county board of a county in which the proposed site is to be located may appear at and participate in public hearings held pursuant to this Section. The public hearing shall develop a record sufficient to form the basis of appeal of the decision in accordance with Section 40.1 of this Act. The fact that a member of the county board or governing body of the municipality has publicly expressed an opinion on an issue related to a site review proceeding shall not preclude the member from taking part in the proceeding and voting on the issue.
(e) Decisions of the county board or governing body of the municipality are to be in writing, confirming a public hearing was held with testimony from at least one witness presented by the applicant, specifying the reasons for the decision, such reasons to be in conformance with subsection (a) of this Section. In granting approval for a site the county board or governing body of the municipality may impose such conditions as may be reasonable and necessary to accomplish the purposes of this Section and as are not inconsistent with regulations promulgated by the Board. Such decision shall be available for public inspection at the office of the county board or governing body of the municipality and may be copied upon payment of the actual cost of reproduction. If there is no final action by the county board or governing body of the municipality within 180 days after the date on which it received the request for site approval, the applicant may deem the request approved.
At the public hearing, at any time prior to completion by the applicant of the presentation of the applicant's factual evidence, testimony, and an opportunity for cross-examination by the county board or governing body of the municipality and any participants, the applicant may file not more than one amended application upon payment of additional fees pursuant to subsection (k); in which case the time limitation for final action set forth in this subsection (e) shall be extended for an additional period of 90 days.
If, prior to making a final local siting decision, a county board or governing body of a municipality has negotiated and entered into a host agreement with the local siting applicant, the terms and conditions of the host agreement, whether written or oral, shall be disclosed and made a part of the hearing record for that local siting proceeding. In the case of an oral agreement, the disclosure shall be made in the form of a written summary jointly prepared and submitted by the county board or governing body of the municipality and the siting applicant and shall describe the terms and conditions of the oral agreement.
(e-5) Siting approval obtained pursuant to this Section is transferable and may be transferred to a subsequent owner or operator. In the event that siting approval has been transferred to a subsequent owner or operator, that subsequent owner or operator assumes and takes subject to any and all conditions imposed upon the prior owner or operator by the county board of the county or governing body of the municipality pursuant to subsection (e). However, any such conditions imposed pursuant to this Section may be modified by agreement between the subsequent owner or operator and the appropriate county board or governing body. Further, in the event that siting approval obtained pursuant to this Section has been transferred to a subsequent owner or operator, that subsequent owner or operator assumes all rights and obligations and takes the facility subject to any and all terms and conditions of any existing host agreement between the prior owner or operator and the appropriate county board or governing body.
(f) A local siting approval granted under this Section shall expire at the end of 2 calendar years from the date upon which it was granted, unless the local siting approval granted under this Section is for a sanitary landfill operation, in which case the approval shall expire at the end of 3 calendar years from the date upon which it was granted, and unless within that period the applicant has made application to the Agency for a permit to develop the site. In the event that the local siting decision has been appealed, such expiration period shall be deemed to begin on the date upon which the appeal process is concluded.
Except as otherwise provided in this subsection, upon the expiration of a development permit under subsection (k) of Section 39, any associated local siting approval granted for the facility under this Section shall also expire.
If a first development permit for a municipal waste incineration facility expires under subsection (k) of Section 39 after September 30, 1989 due to circumstances beyond the control of the applicant, any associated local siting approval granted for the facility under this Section may be used to fulfill the local siting approval requirement upon application for a second development permit for the same site, provided that the proposal in the new application is materially the same, with respect to the criteria in subsection (a) of this Section, as the proposal that received the original siting approval, and application for the second development permit is made before January 1, 1990.
(g) The siting approval procedures, criteria and appeal procedures provided for in this Act for new pollution control facilities shall be the exclusive siting procedures and rules and appeal procedures for facilities subject to such procedures. Local zoning or other local land use requirements shall not be applicable to such siting decisions.
(h) Nothing in this Section shall apply to any existing or new pollution control facility located within the corporate limits of a municipality with a population of over 1,000,000.
(i) (Blank.)
The Board shall adopt regulations establishing the geologic and hydrologic siting criteria necessary to protect usable groundwater resources which are to be followed by the Agency in its review of permit applications for new pollution control facilities. Such regulations, insofar as they apply to new pollution control facilities authorized to store, treat or dispose of any hazardous waste, shall be at least as stringent as the requirements of the Resource Conservation and Recovery Act and any State or federal regulations adopted pursuant thereto.
(j) Any new pollution control facility which has never obtained local siting approval under the provisions of this Section shall be required to obtain such approval after a final decision on an appeal of a permit denial.
(k) A county board or governing body of a municipality may charge applicants for siting review under this Section a reasonable fee to cover the reasonable and necessary costs incurred by such county or municipality in the siting review process.
(l) The governing Authority as determined by subsection (c) of Section 39 of this Act may request the Department of Transportation to perform traffic impact studies of proposed or potential locations for required pollution control facilities.
(m) An applicant may not file a request for local siting approval which is substantially the same as a request which was disapproved pursuant to a finding against the applicant under any of criteria (i) through (ix) of subsection (a) of this Section within the preceding 2 years.
(n) In any review proceeding of a decision of the county board or governing body of a municipality made pursuant to the local siting review process, the petitioner in the review proceeding shall pay to the county or municipality the cost of preparing and certifying the record of proceedings. Should the petitioner in the review proceeding fail to make payment, the provisions of Section 3-109 of the Code of Civil Procedure shall apply.
In the event the petitioner is a citizens' group that participated in the siting proceeding and is so located as to be affected by the proposed facility, such petitioner shall be exempt from paying the costs of preparing and certifying the record.
(o) Notwithstanding any other provision of this Section, a transfer station used exclusively for landscape waste, where landscape waste is held no longer than 24 hours from the time it was received, is not subject to the requirements of local siting approval under this Section, but is subject only to local zoning approval.
(Source: P.A. 100-382, eff. 8-25-17.)

(415 ILCS 5/39.3) (from Ch. 111 1/2, par. 1039.3)
Sec. 39.3. Hazardous waste facilities.
(a) The provisions of this Section apply to any application for a permit under the Solid Waste Rules of the Board's Rules and Regulations to develop a new pollution control facility for the disposal of hazardous waste, and to any application to modify the development of an existing site or facility which would allow the disposal of hazardous waste for the first time. The requirements of this Section are in addition to any other procedures as may be required by law.
(b) Any application for a permit under this Section shall be made to the Agency, and shall be accompanied by proof that notice of the application has been served upon the Attorney General, the State's Attorney and the Chairman of the County Board of the county in which the facility is proposed to be located, each member of the General Assembly from the legislative district in which the facility is proposed to be located, and the clerk of each municipality, any portion of which is within three miles of the boundary of the facility. Upon the request of any person upon whom notice is required to be served, the applicant shall promptly furnish a copy of the application to the person making the request.
(c) (i) Not more than 90 days after receipt of a complete application for a permit under this Section, the Agency shall give public notice of its preliminary determination to either issue or deny the permit, and shall give notice of the opportunity for a public hearing on that preliminary determination under this Section. Upon the request of the permit applicant, or of any other person who is admitted as a party pursuant to subsection (d), the Agency shall schedule a public hearing pursuant to subsection (e).
(ii) The Agency notice shall be published in a newspaper of general circulation in the county in which the site is proposed to be located, and shall be served upon the Attorney General, the State's Attorney and the Chairman of the County Board of the county in which the facility is proposed to be located, each member of the General Assembly from the legislative district in which the facility is proposed to be located, and the clerk of each municipality, any portion of which is within three miles of the boundary of the facility.
(iii) The contents, form, and manner of service of the Agency notice shall conform to the requirements of Section 10-25 of the Illinois Administrative Procedure Act.
(d) Within 60 days after the date of the Agency notice required by subsection (c) of this Section, any person who may be adversely affected by an Agency decision on the permit application may petition the Agency to intervene before the Agency as a party. The petition to intervene shall contain a short and plain statement identifying the petitioner and stating the petitioner's interest. The petitioner shall serve the petition upon the applicant for the permit and upon any other persons who have petitioned to intervene. Unless the Agency determines that the petition is duplicative or frivolous, it shall admit the petitioner as a party.
(e) (i) Not less than 60 days nor more than 180 days after the date of the Agency notice required by subsection (c) of this Section, the Agency shall commence the public hearing required by this Section.
(ii) The public hearing and other proceedings required by this Section shall be conducted in accordance with the provisions concerning contested cases of the Illinois Administrative Procedure Act.
(iii) The public hearing required by this Section may, with the concurrence of the Agency, the permit applicant and the County Board of the county or the governing body of the municipality, be conducted jointly with the public hearing required by Section 39.2 of this Act.
(iv) All documents submitted to the Agency in connection with the public hearing shall be reproduced and filed at the office of the county board or governing body of the municipality and may be copied upon payment of the actual cost of reproduction.
(f) Within sixty days of the completion of the public hearing required by this Section the Agency shall render a final decision either granting or denying the permit.
(g) The Agency shall adopt such procedural rules as may be necessary and appropriate to carry out its duties under this Section which are not inconsistent with the requirements of this Section. In adopting such procedural rules the Agency shall follow the requirements concerning rulemaking of the Illinois Administrative Procedure Act.
(h) This Section shall not apply to permits issued by the Agency pursuant to authority delegated from the United States pursuant to the Resource Conservation and Recovery Act of 1976, P.L. 94-580, as amended, or the Safe Drinking Water Act, P.L. 93-523, as amended.
(Source: P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/39.4) (from Ch. 111 1/2, par. 1039.4)
Sec. 39.4. (a) Upon receipt of a joint application transmitted from the Department of Agriculture for an agrichemical facility construction or operation permit or a lawncare containment permit, the Agency may provide a written endorsement of the permit to be issued by the Department for such agrichemical facility or lawncare wash water containment area. The Agency's endorsement may be provided at any time prior to final action by the Department regarding the subject permit.
(b) For all purposes of this Act, an agrichemical facility permit or lawncare containment permit endorsed by the Agency pursuant to this Section shall be deemed to be a permit issued by the Agency pursuant to subsection (b) of Section 9 and subsection (b) of Section 12 of this Act. An agrichemical facility or a lawncare wash water containment area remains subject to all applicable permit requirements under this Act if the Department of Agriculture's agrichemical facility permit or lawncare containment permit has not been endorsed pursuant to subsection (a) of this Section.
(c) An agrichemical facility permit or a lawncare containment permit endorsed by the Agency shall not be subject to the annual fee provisions of Section 9.6 of this Act.
(Source: P.A. 88-474.)

(415 ILCS 5/39.5) (from Ch. 111 1/2, par. 1039.5)
Sec. 39.5. Clean Air Act Permit Program.
1. Definitions. For purposes of this Section:
"Administrative permit amendment" means a permit revision subject to subsection 13 of this Section.
"Affected source for acid deposition" means a source that includes one or more affected units under Title IV of the Clean Air Act.
"Affected States" for purposes of formal distribution of a draft CAAPP permit to other States for comments prior to issuance, means all States:
(1) Whose air quality may be affected by the source

covered by the draft permit and that are contiguous to Illinois; or

(2) That are within 50 miles of the source.
"Affected unit for acid deposition" shall have the meaning given to the term "affected unit" in the regulations promulgated under Title IV of the Clean Air Act.
"Applicable Clean Air Act requirement" means all of the following as they apply to emissions units in a source (including regulations that have been promulgated or approved by USEPA pursuant to the Clean Air Act which directly impose requirements upon a source and other such federal requirements which have been adopted by the Board. These may include requirements and regulations which have future effective compliance dates. Requirements and regulations will be exempt if USEPA determines that such requirements need not be contained in a Title V permit):
(1) Any standard or other requirement provided for in

the applicable state implementation plan approved or promulgated by USEPA under Title I of the Clean Air Act that implements the relevant requirements of the Clean Air Act, including any revisions to the state Implementation Plan promulgated in 40 CFR Part 52, Subparts A and O and other subparts applicable to Illinois. For purposes of this paragraph (1) of this definition, "any standard or other requirement" means only such standards or requirements directly enforceable against an individual source under the Clean Air Act.

(2)(i) Any term or condition of any preconstruction

permits issued pursuant to regulations approved or promulgated by USEPA under Title I of the Clean Air Act, including Part C or D of the Clean Air Act.

(ii) Any term or condition as required pursuant

to Section 39.5 of any federally enforceable State operating permit issued pursuant to regulations approved or promulgated by USEPA under Title I of the Clean Air Act, including Part C or D of the Clean Air Act.

(3) Any standard or other requirement under Section

111 of the Clean Air Act, including Section 111(d).

(4) Any standard or other requirement under Section

112 of the Clean Air Act, including any requirement concerning accident prevention under Section 112(r)(7) of the Clean Air Act.

(5) Any standard or other requirement of the acid

rain program under Title IV of the Clean Air Act or the regulations promulgated thereunder.

(6) Any requirements established pursuant to Section

504(b) or Section 114(a)(3) of the Clean Air Act.

(7) Any standard or other requirement governing solid

waste incineration, under Section 129 of the Clean Air Act.

(8) Any standard or other requirement for consumer

and commercial products, under Section 183(e) of the Clean Air Act.

(9) Any standard or other requirement for tank

vessels, under Section 183(f) of the Clean Air Act.

(10) Any standard or other requirement of the program

to control air pollution from Outer Continental Shelf sources, under Section 328 of the Clean Air Act.

(11) Any standard or other requirement of the

regulations promulgated to protect stratospheric ozone under Title VI of the Clean Air Act, unless USEPA has determined that such requirements need not be contained in a Title V permit.

(12) Any national ambient air quality standard or

increment or visibility requirement under Part C of Title I of the Clean Air Act, but only as it would apply to temporary sources permitted pursuant to Section 504(e) of the Clean Air Act.

"Applicable requirement" means all applicable Clean Air Act requirements and any other standard, limitation, or other requirement contained in this Act or regulations promulgated under this Act as applicable to sources of air contaminants (including requirements that have future effective compliance dates).
"CAAPP" means the Clean Air Act Permit Program, developed pursuant to Title V of the Clean Air Act.
"CAAPP application" means an application for a CAAPP permit.
"CAAPP Permit" or "permit" (unless the context suggests otherwise) means any permit issued, renewed, amended, modified or revised pursuant to Title V of the Clean Air Act.
"CAAPP source" means any source for which the owner or operator is required to obtain a CAAPP permit pursuant to subsection 2 of this Section.
"Clean Air Act" means the Clean Air Act, as now and hereafter amended, 42 U.S.C. 7401, et seq.
"Designated representative" has the meaning given to it in Section 402(26) of the Clean Air Act and the regulations promulgated thereunder, which state that the term "designated representative" means a responsible person or official authorized by the owner or operator of a unit to represent the owner or operator in all matters pertaining to the holding, transfer, or disposition of allowances allocated to a unit, and the submission of and compliance with permits, permit applications, and compliance plans for the unit.
"Draft CAAPP permit" means the version of a CAAPP permit for which public notice and an opportunity for public comment and hearing is offered by the Agency.
"Effective date of the CAAPP" means the date that USEPA approves Illinois' CAAPP.
"Emission unit" means any part or activity of a stationary source that emits or has the potential to emit any air pollutant. This term is not meant to alter or affect the definition of the term "unit" for purposes of Title IV of the Clean Air Act.
"Federally enforceable" means enforceable by USEPA.
"Final permit action" means the Agency's granting with conditions, refusal to grant, renewal of, or revision of a CAAPP permit, the Agency's determination of incompleteness of a submitted CAAPP application, or the Agency's failure to act on an application for a permit, permit renewal, or permit revision within the time specified in subsection 13, subsection 14, or paragraph (j) of subsection 5 of this Section.
"General permit" means a permit issued to cover numerous similar sources in accordance with subsection 11 of this Section.
"Major source" means a source for which emissions of one or more air pollutants meet the criteria for major status pursuant to paragraph (c) of subsection 2 of this Section.
"Maximum achievable control technology" or "MACT" means the maximum degree of reductions in emissions deemed achievable under Section 112 of the Clean Air Act.
"Owner or operator" means any person who owns, leases, operates, controls, or supervises a stationary source.
"Permit modification" means a revision to a CAAPP permit that cannot be accomplished under the provisions for administrative permit amendments under subsection 13 of this Section.
"Permit revision" means a permit modification or administrative permit amendment.
"Phase II" means the period of the national acid rain program, established under Title IV of the Clean Air Act, beginning January 1, 2000, and continuing thereafter.
"Phase II acid rain permit" means the portion of a CAAPP permit issued, renewed, modified, or revised by the Agency during Phase II for an affected source for acid deposition.
"Potential to emit" means the maximum capacity of a stationary source to emit any air pollutant under its physical and operational design. Any physical or operational limitation on the capacity of a source to emit an air pollutant, including air pollution control equipment and restrictions on hours of operation or on the type or amount of material combusted, stored, or processed, shall be treated as part of its design if the limitation is enforceable by USEPA. This definition does not alter or affect the use of this term for any other purposes under the Clean Air Act, or the term "capacity factor" as used in Title IV of the Clean Air Act or the regulations promulgated thereunder.
"Preconstruction Permit" or "Construction Permit" means a permit which is to be obtained prior to commencing or beginning actual construction or modification of a source or emissions unit.
"Proposed CAAPP permit" means the version of a CAAPP permit that the Agency proposes to issue and forwards to USEPA for review in compliance with applicable requirements of the Act and regulations promulgated thereunder.
"Regulated air pollutant" means the following:
(1) Nitrogen oxides (NOx) or any volatile organic

compound.

(2) Any pollutant for which a national ambient air

quality standard has been promulgated.

(3) Any pollutant that is subject to any standard

promulgated under Section 111 of the Clean Air Act.

(4) Any Class I or II substance subject to a standard

promulgated under or established by Title VI of the Clean Air Act.

(5) Any pollutant subject to a standard promulgated

under Section 112 or other requirements established under Section 112 of the Clean Air Act, including Sections 112(g), (j) and (r).

(i) Any pollutant subject to requirements under

Section 112(j) of the Clean Air Act. Any pollutant listed under Section 112(b) for which the subject source would be major shall be considered to be regulated 18 months after the date on which USEPA was required to promulgate an applicable standard pursuant to Section 112(e) of the Clean Air Act, if USEPA fails to promulgate such standard.

(ii) Any pollutant for which the requirements of

Section 112(g)(2) of the Clean Air Act have been met, but only with respect to the individual source subject to Section 112(g)(2) requirement.

(6) Greenhouse gases.
"Renewal" means the process by which a permit is reissued at the end of its term.
"Responsible official" means one of the following:
(1) For a corporation: a president, secretary,

treasurer, or vice-president of the corporation in charge of a principal business function, or any other person who performs similar policy or decision-making functions for the corporation, or a duly authorized representative of such person if the representative is responsible for the overall operation of one or more manufacturing, production, or operating facilities applying for or subject to a permit and either (i) the facilities employ more than 250 persons or have gross annual sales or expenditures exceeding $25 million (in second quarter 1980 dollars), or (ii) the delegation of authority to such representative is approved in advance by the Agency.

(2) For a partnership or sole proprietorship: a

general partner or the proprietor, respectively, or in the case of a partnership in which all of the partners are corporations, a duly authorized representative of the partnership if the representative is responsible for the overall operation of one or more manufacturing, production, or operating facilities applying for or subject to a permit and either (i) the facilities employ more than 250 persons or have gross annual sales or expenditures exceeding $25 million (in second quarter 1980 dollars), or (ii) the delegation of authority to such representative is approved in advance by the Agency.

(3) For a municipality, State, Federal, or other

public agency: either a principal executive officer or ranking elected official. For the purposes of this part, a principal executive officer of a Federal agency includes the chief executive officer having responsibility for the overall operations of a principal geographic unit of the agency (e.g., a Regional Administrator of USEPA).

(4) For affected sources for acid deposition:
(i) The designated representative shall be the

"responsible official" in so far as actions, standards, requirements, or prohibitions under Title IV of the Clean Air Act or the regulations promulgated thereunder are concerned.

(ii) The designated representative may also be

the "responsible official" for any other purposes with respect to air pollution control.

"Section 502(b)(10) changes" means changes that contravene express permit terms. "Section 502(b)(10) changes" do not include changes that would violate applicable requirements or contravene federally enforceable permit terms or conditions that are monitoring (including test methods), recordkeeping, reporting, or compliance certification requirements.
"Solid waste incineration unit" means a distinct operating unit of any facility which combusts any solid waste material from commercial or industrial establishments or the general public (including single and multiple residences, hotels, and motels). The term does not include incinerators or other units required to have a permit under Section 3005 of the Solid Waste Disposal Act. The term also does not include (A) materials recovery facilities (including primary or secondary smelters) which combust waste for the primary purpose of recovering metals, (B) qualifying small power production facilities, as defined in Section 3(17)(C) of the Federal Power Act (16 U.S.C. 769(17)(C)), or qualifying cogeneration facilities, as defined in Section 3(18)(B) of the Federal Power Act (16 U.S.C. 796(18)(B)), which burn homogeneous waste (such as units which burn tires or used oil, but not including refuse-derived fuel) for the production of electric energy or in the case of qualifying cogeneration facilities which burn homogeneous waste for the production of electric energy and steam or forms of useful energy (such as heat) which are used for industrial, commercial, heating or cooling purposes, or (C) air curtain incinerators provided that such incinerators only burn wood wastes, yard waste and clean lumber and that such air curtain incinerators comply with opacity limitations to be established by the USEPA by rule.
"Source" means any stationary source (or any group of stationary sources) that is located on one or more contiguous or adjacent properties that are under common control of the same person (or persons under common control) and that belongs to a single major industrial grouping. For the purposes of defining "source," a stationary source or group of stationary sources shall be considered part of a single major industrial grouping if all of the pollutant emitting activities at such source or group of sources located on contiguous or adjacent properties and under common control belong to the same Major Group (i.e., all have the same two-digit code) as described in the Standard Industrial Classification Manual, 1987, or such pollutant emitting activities at a stationary source (or group of stationary sources) located on contiguous or adjacent properties and under common control constitute a support facility. The determination as to whether any group of stationary sources is located on contiguous or adjacent properties, and/or is under common control, and/or whether the pollutant emitting activities at such group of stationary sources constitute a support facility shall be made on a case by case basis.
"Stationary source" means any building, structure, facility, or installation that emits or may emit any regulated air pollutant or any pollutant listed under Section 112(b) of the Clean Air Act, except those emissions resulting directly from an internal combustion engine for transportation purposes or from a nonroad engine or nonroad vehicle as defined in Section 216 of the Clean Air Act.
"Subject to regulation" has the meaning given to it in 40 CFR 70.2, as now or hereafter amended.
"Support facility" means any stationary source (or group of stationary sources) that conveys, stores, or otherwise assists to a significant extent in the production of a principal product at another stationary source (or group of stationary sources). A support facility shall be considered to be part of the same source as the stationary source (or group of stationary sources) that it supports regardless of the 2-digit Standard Industrial Classification code for the support facility.
"USEPA" means the Administrator of the United States Environmental Protection Agency (USEPA) or a person designated by the Administrator.

1.1. Exclusion From the CAAPP.
a. An owner or operator of a source which determines

that the source could be excluded from the CAAPP may seek such exclusion prior to the date that the CAAPP application for the source is due but in no case later than 9 months after the effective date of the CAAPP through the imposition of federally enforceable conditions limiting the "potential to emit" of the source to a level below the major source threshold for that source as described in paragraph (c) of subsection 2 of this Section, within a State operating permit issued pursuant to subsection (a) of Section 39 of this Act. After such date, an exclusion from the CAAPP may be sought under paragraph (c) of subsection 3 of this Section.

b. An owner or operator of a source seeking exclusion

from the CAAPP pursuant to paragraph (a) of this subsection must submit a permit application consistent with the existing State permit program which specifically requests such exclusion through the imposition of such federally enforceable conditions.

c. Upon such request, if the Agency determines that

the owner or operator of a source has met the requirements for exclusion pursuant to paragraph (a) of this subsection and other applicable requirements for permit issuance under subsection (a) of Section 39 of this Act, the Agency shall issue a State operating permit for such source under subsection (a) of Section 39 of this Act, as amended, and regulations promulgated thereunder with federally enforceable conditions limiting the "potential to emit" of the source to a level below the major source threshold for that source as described in paragraph (c) of subsection 2 of this Section.

d. The Agency shall provide an owner or operator of a

source which may be excluded from the CAAPP pursuant to this subsection with reasonable notice that the owner or operator may seek such exclusion.

e. The Agency shall provide such sources with the

necessary permit application forms.

2. Applicability.
a. Sources subject to this Section shall include:
i. Any major source as defined in paragraph (c)

of this subsection.

ii. Any source subject to a standard or other

requirements promulgated under Section 111 (New Source Performance Standards) or Section 112 (Hazardous Air Pollutants) of the Clean Air Act, except that a source is not required to obtain a permit solely because it is subject to regulations or requirements under Section 112(r) of the Clean Air Act.

iii. Any affected source for acid deposition, as

defined in subsection 1 of this Section.

iv. Any other source subject to this Section

under the Clean Air Act or regulations promulgated thereunder, or applicable Board regulations.

b. Sources exempted from this Section shall include:
i. All sources listed in paragraph (a) of this

subsection that are not major sources, affected sources for acid deposition or solid waste incineration units required to obtain a permit pursuant to Section 129(e) of the Clean Air Act, until the source is required to obtain a CAAPP permit pursuant to the Clean Air Act or regulations promulgated thereunder.

ii. Nonmajor sources subject to a standard or

other requirements subsequently promulgated by USEPA under Section 111 or 112 of the Clean Air Act that are determined by USEPA to be exempt at the time a new standard is promulgated.

iii. All sources and source categories that would

be required to obtain a permit solely because they are subject to Part 60, Subpart AAA - Standards of Performance for New Residential Wood Heaters (40 CFR Part 60).

iv. All sources and source categories that would

be required to obtain a permit solely because they are subject to Part 61, Subpart M - National Emission Standard for Hazardous Air Pollutants for Asbestos, Section 61.145 (40 CFR Part 61).

v. Any other source categories exempted by USEPA

regulations pursuant to Section 502(a) of the Clean Air Act.

vi. Major sources of greenhouse gas emissions

required to obtain a CAAPP permit under this Section if any of the following occurs:

(A) enactment of federal legislation

depriving the Administrator of the USEPA of authority to regulate greenhouse gases under the Clean Air Act;

(B) the issuance of any opinion, ruling,

judgment, order, or decree by a federal court depriving the Administrator of the USEPA of authority to regulate greenhouse gases under the Clean Air Act; or

(C) action by the President of the United

States or the President's authorized agent, including the Administrator of the USEPA, to repeal or withdraw the Greenhouse Gas Tailoring Rule (75 Fed. Reg. 31514, June 3, 2010).

If any event listed in this subparagraph (vi)

occurs, CAAPP permits issued after such event shall not impose permit terms or conditions addressing greenhouse gases during the effectiveness of any event listed in subparagraph (vi). If any event listed in this subparagraph (vi) occurs, any owner or operator with a CAAPP permit that includes terms or conditions addressing greenhouse gases may elect to submit an application to the Agency to address a revision or repeal of such terms or conditions. If any owner or operator submits such an application, the Agency shall expeditiously process the permit application in accordance with applicable laws and regulations. Nothing in this subparagraph (vi) shall relieve an owner or operator of a source from the requirement to obtain a CAAPP permit for its emissions of regulated air pollutants other than greenhouse gases, as required by this Section.

c. For purposes of this Section the term "major

source" means any source that is:

i. A major source under Section 112 of the Clean

Air Act, which is defined as:

A. For pollutants other than radionuclides,

any stationary source or group of stationary sources located within a contiguous area and under common control that emits or has the potential to emit, in the aggregate, 10 tons per year (tpy) or more of any hazardous air pollutant which has been listed pursuant to Section 112(b) of the Clean Air Act, 25 tpy or more of any combination of such hazardous air pollutants, or such lesser quantity as USEPA may establish by rule. Notwithstanding the preceding sentence, emissions from any oil or gas exploration or production well (with its associated equipment) and emissions from any pipeline compressor or pump station shall not be aggregated with emissions from other similar units, whether or not such units are in a contiguous area or under common control, to determine whether such stations are major sources.

B. For radionuclides, "major source" shall

have the meaning specified by the USEPA by rule.

ii. A major stationary source of air pollutants,

as defined in Section 302 of the Clean Air Act, that directly emits or has the potential to emit, 100 tpy or more of any air pollutant subject to regulation (including any major source of fugitive emissions of any such pollutant, as determined by rule by USEPA). For purposes of this subsection, "fugitive emissions" means those emissions which could not reasonably pass through a stack, chimney, vent, or other functionally-equivalent opening. The fugitive emissions of a stationary source shall not be considered in determining whether it is a major stationary source for the purposes of Section 302(j) of the Clean Air Act, unless the source belongs to one of the following categories of stationary source:

A. Coal cleaning plants (with thermal dryers).
B. Kraft pulp mills.
C. Portland cement plants.
D. Primary zinc smelters.
E. Iron and steel mills.
F. Primary aluminum ore reduction plants.
G. Primary copper smelters.
H. Municipal incinerators capable of charging

more than 250 tons of refuse per day.

I. Hydrofluoric, sulfuric, or nitric acid

plants.

J. Petroleum refineries.
K. Lime plants.
L. Phosphate rock processing plants.
M. Coke oven batteries.
N. Sulfur recovery plants.
O. Carbon black plants (furnace process).
P. Primary lead smelters.
Q. Fuel conversion plants.
R. Sintering plants.
S. Secondary metal production plants.
T. Chemical process plants.
U. Fossil-fuel boilers (or combination

thereof) totaling more than 250 million British thermal units per hour heat input.

V. Petroleum storage and transfer units with

a total storage capacity exceeding 300,000 barrels.

W. Taconite ore processing plants.
X. Glass fiber processing plants.
Y. Charcoal production plants.
Z. Fossil fuel-fired steam electric plants of

more than 250 million British thermal units per hour heat input.

AA. All other stationary source categories,

which as of August 7, 1980 are being regulated by a standard promulgated under Section 111 or 112 of the Clean Air Act.

BB. Any other stationary source category

designated by USEPA by rule.

iii. A major stationary source as defined in part

D of Title I of the Clean Air Act including:

A. For ozone nonattainment areas, sources

with the potential to emit 100 tons or more per year of volatile organic compounds or oxides of nitrogen in areas classified as "marginal" or "moderate", 50 tons or more per year in areas classified as "serious", 25 tons or more per year in areas classified as "severe", and 10 tons or more per year in areas classified as "extreme"; except that the references in this clause to 100, 50, 25, and 10 tons per year of nitrogen oxides shall not apply with respect to any source for which USEPA has made a finding, under Section 182(f)(1) or (2) of the Clean Air Act, that requirements otherwise applicable to such source under Section 182(f) of the Clean Air Act do not apply. Such sources shall remain subject to the major source criteria of subparagraph (ii) of paragraph (c) of this subsection.

B. For ozone transport regions established

pursuant to Section 184 of the Clean Air Act, sources with the potential to emit 50 tons or more per year of volatile organic compounds (VOCs).

C. For carbon monoxide nonattainment areas

(1) that are classified as "serious", and (2) in which stationary sources contribute significantly to carbon monoxide levels as determined under rules issued by USEPA, sources with the potential to emit 50 tons or more per year of carbon monoxide.

D. For particulate matter (PM-10)

nonattainment areas classified as "serious", sources with the potential to emit 70 tons or more per year of PM-10.

3. Agency Authority To Issue CAAPP Permits and Federally Enforceable State Operating Permits.
a. The Agency shall issue CAAPP permits under this

Section consistent with the Clean Air Act and regulations promulgated thereunder and this Act and regulations promulgated thereunder.

b. The Agency shall issue CAAPP permits for fixed

terms of 5 years, except CAAPP permits issued for solid waste incineration units combusting municipal waste which shall be issued for fixed terms of 12 years and except CAAPP permits for affected sources for acid deposition which shall be issued for initial terms to expire on December 31, 1999, and for fixed terms of 5 years thereafter.

c. The Agency shall have the authority to issue a

State operating permit for a source under subsection (a) of Section 39 of this Act, as amended, and regulations promulgated thereunder, which includes federally enforceable conditions limiting the "potential to emit" of the source to a level below the major source threshold for that source as described in paragraph (c) of subsection 2 of this Section, thereby excluding the source from the CAAPP, when requested by the applicant pursuant to paragraph (u) of subsection 5 of this Section. The public notice requirements of this Section applicable to CAAPP permits shall also apply to the initial issuance of permits under this paragraph.

d. For purposes of this Act, a permit issued by USEPA

under Section 505 of the Clean Air Act, as now and hereafter amended, shall be deemed to be a permit issued by the Agency pursuant to Section 39.5 of this Act.

4. Transition.
a. An owner or operator of a CAAPP source shall not

be required to renew an existing State operating permit for any emission unit at such CAAPP source once a CAAPP application timely submitted prior to expiration of the State operating permit has been deemed complete. For purposes other than permit renewal, the obligation upon the owner or operator of a CAAPP source to obtain a State operating permit is not removed upon submittal of the complete CAAPP permit application. An owner or operator of a CAAPP source seeking to make a modification to a source prior to the issuance of its CAAPP permit shall be required to obtain a construction permit, operating permit, or both as required for such modification in accordance with the State permit program under subsection (a) of Section 39 of this Act, as amended, and regulations promulgated thereunder. The application for such construction permit, operating permit, or both shall be considered an amendment to the CAAPP application submitted for such source.

b. An owner or operator of a CAAPP source shall

continue to operate in accordance with the terms and conditions of its applicable State operating permit notwithstanding the expiration of the State operating permit until the source's CAAPP permit has been issued.

c. An owner or operator of a CAAPP source shall

submit its initial CAAPP application to the Agency no later than 12 months after the effective date of the CAAPP. The Agency may request submittal of initial CAAPP applications during this 12-month period according to a schedule set forth within Agency procedures, however, in no event shall the Agency require such submittal earlier than 3 months after such effective date of the CAAPP. An owner or operator may voluntarily submit its initial CAAPP application prior to the date required within this paragraph or applicable procedures, if any, subsequent to the date the Agency submits the CAAPP to USEPA for approval.

d. The Agency shall act on initial CAAPP applications

in accordance with paragraph (j) of subsection 5 of this Section.

e. For purposes of this Section, the term "initial

CAAPP application" shall mean the first CAAPP application submitted for a source existing as of the effective date of the CAAPP.

f. The Agency shall provide owners or operators of

CAAPP sources with at least 3 months advance notice of the date on which their applications are required to be submitted. In determining which sources shall be subject to early submittal, the Agency shall include among its considerations the complexity of the permit application, and the burden that such early submittal will have on the source.

g. The CAAPP permit shall upon becoming effective

supersede the State operating permit.

h. The Agency shall have the authority to adopt

procedural rules, in accordance with the Illinois Administrative Procedure Act, as the Agency deems necessary, to implement this subsection.

5. Applications and Completeness.
a. An owner or operator of a CAAPP source shall

submit its complete CAAPP application consistent with the Act and applicable regulations.

b. An owner or operator of a CAAPP source shall

submit a single complete CAAPP application covering all emission units at that source.

c. To be deemed complete, a CAAPP application must

provide all information, as requested in Agency application forms, sufficient to evaluate the subject source and its application and to determine all applicable requirements, pursuant to the Clean Air Act, and regulations thereunder, this Act and regulations thereunder. Such Agency application forms shall be finalized and made available prior to the date on which any CAAPP application is required.

d. An owner or operator of a CAAPP source shall

submit, as part of its complete CAAPP application, a compliance plan, including a schedule of compliance, describing how each emission unit will comply with all applicable requirements. Any such schedule of compliance shall be supplemental to, and shall not sanction noncompliance with, the applicable requirements on which it is based.

e. Each submitted CAAPP application shall be

certified for truth, accuracy, and completeness by a responsible official in accordance with applicable regulations.

f. The Agency shall provide notice to a CAAPP

applicant as to whether a submitted CAAPP application is complete. Unless the Agency notifies the applicant of incompleteness, within 60 days after receipt of the CAAPP application, the application shall be deemed complete. The Agency may request additional information as needed to make the completeness determination. The Agency may to the extent practicable provide the applicant with a reasonable opportunity to correct deficiencies prior to a final determination of completeness.

g. If after the determination of completeness the

Agency finds that additional information is necessary to evaluate or take final action on the CAAPP application, the Agency may request in writing such information from the source with a reasonable deadline for response.

h. If the owner or operator of a CAAPP source submits

a timely and complete CAAPP application, the source's failure to have a CAAPP permit shall not be a violation of this Section until the Agency takes final action on the submitted CAAPP application, provided, however, where the applicant fails to submit the requested information under paragraph (g) of this subsection 5 within the time frame specified by the Agency, this protection shall cease to apply.

i. Any applicant who fails to submit any relevant

facts necessary to evaluate the subject source and its CAAPP application or who has submitted incorrect information in a CAAPP application shall, upon becoming aware of such failure or incorrect submittal, submit supplementary facts or correct information to the Agency. In addition, an applicant shall provide to the Agency additional information as necessary to address any requirements which become applicable to the source subsequent to the date the applicant submitted its complete CAAPP application but prior to release of the draft CAAPP permit.

j. The Agency shall issue or deny the CAAPP permit

within 18 months after the date of receipt of the complete CAAPP application, with the following exceptions: (i) permits for affected sources for acid deposition shall be issued or denied within 6 months after receipt of a complete application in accordance with subsection 17 of this Section; (ii) the Agency shall act on initial CAAPP applications within 24 months after the date of receipt of the complete CAAPP application; (iii) the Agency shall act on complete applications containing early reduction demonstrations under Section 112(i)(5) of the Clean Air Act within 9 months of receipt of the complete CAAPP application.

Where the Agency does not take final action on the

permit within the required time period, the permit shall not be deemed issued; rather, the failure to act shall be treated as a final permit action for purposes of judicial review pursuant to Sections 40.2 and 41 of this Act.

k. The submittal of a complete CAAPP application

shall not affect the requirement that any source have a preconstruction permit under Title I of the Clean Air Act.

l. Unless a timely and complete renewal application

has been submitted consistent with this subsection, a CAAPP source operating upon the expiration of its CAAPP permit shall be deemed to be operating without a CAAPP permit. Such operation is prohibited under this Act.

m. Permits being renewed shall be subject to the same

procedural requirements, including those for public participation and federal review and objection, that apply to original permit issuance.

n. For purposes of permit renewal, a timely

application is one that is submitted no less than 9 months prior to the date of permit expiration.

o. The terms and conditions of a CAAPP permit shall

remain in effect until the issuance of a CAAPP renewal permit provided a timely and complete CAAPP application has been submitted.

p. The owner or operator of a CAAPP source seeking a

permit shield pursuant to paragraph (j) of subsection 7 of this Section shall request such permit shield in the CAAPP application regarding that source.

q. The Agency shall make available to the public all

documents submitted by the applicant to the Agency, including each CAAPP application, compliance plan (including the schedule of compliance), and emissions or compliance monitoring report, with the exception of information entitled to confidential treatment pursuant to Section 7 of this Act.

r. The Agency shall use the standardized forms

required under Title IV of the Clean Air Act and regulations promulgated thereunder for affected sources for acid deposition.

s. An owner or operator of a CAAPP source may include

within its CAAPP application a request for permission to operate during a startup, malfunction, or breakdown consistent with applicable Board regulations.

t. An owner or operator of a CAAPP source, in order

to utilize the operational flexibility provided under paragraph (l) of subsection 7 of this Section, must request such use and provide the necessary information within its CAAPP application.

u. An owner or operator of a CAAPP source which seeks

exclusion from the CAAPP through the imposition of federally enforceable conditions, pursuant to paragraph (c) of subsection 3 of this Section, must request such exclusion within a CAAPP application submitted consistent with this subsection on or after the date that the CAAPP application for the source is due. Prior to such date, but in no case later than 9 months after the effective date of the CAAPP, such owner or operator may request the imposition of federally enforceable conditions pursuant to paragraph (b) of subsection 1.1 of this Section.

v. CAAPP applications shall contain accurate

information on allowable emissions to implement the fee provisions of subsection 18 of this Section.

w. An owner or operator of a CAAPP source shall

submit within its CAAPP application emissions information regarding all regulated air pollutants emitted at that source consistent with applicable Agency procedures. Emissions information regarding insignificant activities or emission levels, as determined by the Agency pursuant to Board regulations, may be submitted as a list within the CAAPP application. The Agency shall propose regulations to the Board defining insignificant activities or emission levels, consistent with federal regulations, if any, no later than 18 months after the effective date of this amendatory Act of 1992, consistent with Section 112(n)(1) of the Clean Air Act. The Board shall adopt final regulations defining insignificant activities or emission levels no later than 9 months after the date of the Agency's proposal.

x. The owner or operator of a new CAAPP source shall

submit its complete CAAPP application consistent with this subsection within 12 months after commencing operation of such source. The owner or operator of an existing source that has been excluded from the provisions of this Section under subsection 1.1 or paragraph (c) of subsection 3 of this Section and that becomes subject to the CAAPP solely due to a change in operation at the source shall submit its complete CAAPP application consistent with this subsection at least 180 days before commencing operation in accordance with the change in operation.

y. The Agency shall have the authority to adopt

procedural rules, in accordance with the Illinois Administrative Procedure Act, as the Agency deems necessary to implement this subsection.

6. Prohibitions.
a. It shall be unlawful for any person to violate any

terms or conditions of a permit issued under this Section, to operate any CAAPP source except in compliance with a permit issued by the Agency under this Section or to violate any other applicable requirements. All terms and conditions of a permit issued under this Section are enforceable by USEPA and citizens under the Clean Air Act, except those, if any, that are specifically designated as not being federally enforceable in the permit pursuant to paragraph (m) of subsection 7 of this Section.

b. After the applicable CAAPP permit or renewal

application submittal date, as specified in subsection 5 of this Section, no person shall operate a CAAPP source without a CAAPP permit unless the complete CAAPP permit or renewal application for such source has been timely submitted to the Agency.

c. No owner or operator of a CAAPP source shall cause

or threaten or allow the continued operation of an emission source during malfunction or breakdown of the emission source or related air pollution control equipment if such operation would cause a violation of the standards or limitations applicable to the source, unless the CAAPP permit granted to the source provides for such operation consistent with this Act and applicable Board regulations.

7. Permit Content.
a. All CAAPP permits shall contain emission

limitations and standards and other enforceable terms and conditions, including but not limited to operational requirements, and schedules for achieving compliance at the earliest reasonable date, which are or will be required to accomplish the purposes and provisions of this Act and to assure compliance with all applicable requirements.

b. The Agency shall include among such conditions

applicable monitoring, reporting, record keeping and compliance certification requirements, as authorized by paragraphs (d), (e), and (f) of this subsection, that the Agency deems necessary to assure compliance with the Clean Air Act, the regulations promulgated thereunder, this Act, and applicable Board regulations. When monitoring, reporting, record keeping, and compliance certification requirements are specified within the Clean Air Act, regulations promulgated thereunder, this Act, or applicable regulations, such requirements shall be included within the CAAPP permit. The Board shall have authority to promulgate additional regulations where necessary to accomplish the purposes of the Clean Air Act, this Act, and regulations promulgated thereunder.

c. The Agency shall assure, within such conditions,

the use of terms, test methods, units, averaging periods, and other statistical conventions consistent with the applicable emission limitations, standards, and other requirements contained in the permit.

d. To meet the requirements of this subsection with

respect to monitoring, the permit shall:

i. Incorporate and identify all applicable

emissions monitoring and analysis procedures or test methods required under the Clean Air Act, regulations promulgated thereunder, this Act, and applicable Board regulations, including any procedures and methods promulgated by USEPA pursuant to Section 504(b) or Section 114 (a)(3) of the Clean Air Act.

ii. Where the applicable requirement does not

require periodic testing or instrumental or noninstrumental monitoring (which may consist of recordkeeping designed to serve as monitoring), require periodic monitoring sufficient to yield reliable data from the relevant time period that is representative of the source's compliance with the permit, as reported pursuant to paragraph (f) of this subsection. The Agency may determine that recordkeeping requirements are sufficient to meet the requirements of this subparagraph.

iii. As necessary, specify requirements

concerning the use, maintenance, and when appropriate, installation of monitoring equipment or methods.

e. To meet the requirements of this subsection with

respect to record keeping, the permit shall incorporate and identify all applicable recordkeeping requirements and require, where applicable, the following:

i. Records of required monitoring information

that include the following:

A. The date, place and time of sampling or

measurements.

B. The date(s) analyses were performed.
C. The company or entity that performed the

analyses.

D. The analytical techniques or methods used.
E. The results of such analyses.
F. The operating conditions as existing at

the time of sampling or measurement.

ii. Retention of records of all monitoring data

and support information for a period of at least 5 years from the date of the monitoring sample, measurement, report, or application. Support information includes all calibration and maintenance records, original strip-chart recordings for continuous monitoring instrumentation, and copies of all reports required by the permit.

f. To meet the requirements of this subsection with

respect to reporting, the permit shall incorporate and identify all applicable reporting requirements and require the following:

i. Submittal of reports of any required

monitoring every 6 months. More frequent submittals may be requested by the Agency if such submittals are necessary to assure compliance with this Act or regulations promulgated by the Board thereunder. All instances of deviations from permit requirements must be clearly identified in such reports. All required reports must be certified by a responsible official consistent with subsection 5 of this Section.

ii. Prompt reporting of deviations from permit

requirements, including those attributable to upset conditions as defined in the permit, the probable cause of such deviations, and any corrective actions or preventive measures taken.

g. Each CAAPP permit issued under subsection 10 of

this Section shall include a condition prohibiting emissions exceeding any allowances that the source lawfully holds under Title IV of the Clean Air Act or the regulations promulgated thereunder, consistent with subsection 17 of this Section and applicable regulations, if any.

h. All CAAPP permits shall state that, where another

applicable requirement of the Clean Air Act is more stringent than any applicable requirement of regulations promulgated under Title IV of the Clean Air Act, both provisions shall be incorporated into the permit and shall be State and federally enforceable.

i. Each CAAPP permit issued under subsection 10 of

this Section shall include a severability clause to ensure the continued validity of the various permit requirements in the event of a challenge to any portions of the permit.

j. The following shall apply with respect to owners

or operators requesting a permit shield:

i. The Agency shall include in a CAAPP permit,

when requested by an applicant pursuant to paragraph (p) of subsection 5 of this Section, a provision stating that compliance with the conditions of the permit shall be deemed compliance with applicable requirements which are applicable as of the date of release of the proposed permit, provided that:

A. The applicable requirement is specifically

identified within the permit; or

B. The Agency in acting on the CAAPP

application or revision determines in writing that other requirements specifically identified are not applicable to the source, and the permit includes that determination or a concise summary thereof.

ii. The permit shall identify the requirements

for which the source is shielded. The shield shall not extend to applicable requirements which are promulgated after the date of release of the proposed permit unless the permit has been modified to reflect such new requirements.

iii. A CAAPP permit which does not expressly

indicate the existence of a permit shield shall not provide such a shield.

iv. Nothing in this paragraph or in a CAAPP

permit shall alter or affect the following:

A. The provisions of Section 303 (emergency

powers) of the Clean Air Act, including USEPA's authority under that section.

B. The liability of an owner or operator of a

source for any violation of applicable requirements prior to or at the time of permit issuance.

C. The applicable requirements of the acid

rain program consistent with Section 408(a) of the Clean Air Act.

D. The ability of USEPA to obtain information

from a source pursuant to Section 114 (inspections, monitoring, and entry) of the Clean Air Act.

k. Each CAAPP permit shall include an emergency

provision providing an affirmative defense of emergency to an action brought for noncompliance with technology-based emission limitations under a CAAPP permit if the following conditions are met through properly signed, contemporaneous operating logs, or other relevant evidence:

i. An emergency occurred and the permittee can

identify the cause(s) of the emergency.

ii. The permitted facility was at the time being

properly operated.

iii. The permittee submitted notice of the

emergency to the Agency within 2 working days after the time when emission limitations were exceeded due to the emergency. This notice must contain a detailed description of the emergency, any steps taken to mitigate emissions, and corrective actions taken.

iv. During the period of the emergency the

permittee took all reasonable steps to minimize levels of emissions that exceeded the emission limitations, standards, or requirements in the permit.

For purposes of this subsection, "emergency" means

any situation arising from sudden and reasonably unforeseeable events beyond the control of the source, such as an act of God, that requires immediate corrective action to restore normal operation, and that causes the source to exceed a technology-based emission limitation under the permit, due to unavoidable increases in emissions attributable to the emergency. An emergency shall not include noncompliance to the extent caused by improperly designed equipment, lack of preventative maintenance, careless or improper operation, or operation error.

In any enforcement proceeding, the permittee seeking

to establish the occurrence of an emergency has the burden of proof. This provision is in addition to any emergency or upset provision contained in any applicable requirement. This provision does not relieve a permittee of any reporting obligations under existing federal or state laws or regulations.

l. The Agency shall include in each permit issued

under subsection 10 of this Section:

i. Terms and conditions for reasonably

anticipated operating scenarios identified by the source in its application. The permit terms and conditions for each such operating scenario shall meet all applicable requirements and the requirements of this Section.

A. Under this subparagraph, the source must

record in a log at the permitted facility a record of the scenario under which it is operating contemporaneously with making a change from one operating scenario to another.

B. The permit shield described in paragraph

(j) of subsection 7 of this Section shall extend to all terms and conditions under each such operating scenario.

ii. Where requested by an applicant, all terms

and conditions allowing for trading of emissions increases and decreases between different emission units at the CAAPP source, to the extent that the applicable requirements provide for trading of such emissions increases and decreases without a case-by-case approval of each emissions trade. Such terms and conditions:

A. Shall include all terms required under

this subsection to determine compliance;

B. Must meet all applicable requirements;
C. Shall extend the permit shield described

in paragraph (j) of subsection 7 of this Section to all terms and conditions that allow such increases and decreases in emissions.

m. The Agency shall specifically designate as not

being federally enforceable under the Clean Air Act any terms and conditions included in the permit that are not specifically required under the Clean Air Act or federal regulations promulgated thereunder. Terms or conditions so designated shall be subject to all applicable State requirements, except the requirements of subsection 7 (other than this paragraph, paragraph q of subsection 7, subsections 8 through 11, and subsections 13 through 16 of this Section. The Agency shall, however, include such terms and conditions in the CAAPP permit issued to the source.

n. Each CAAPP permit issued under subsection 10 of

this Section shall specify and reference the origin of and authority for each term or condition, and identify any difference in form as compared to the applicable requirement upon which the term or condition is based.

o. Each CAAPP permit issued under subsection 10 of

this Section shall include provisions stating the following:

i. Duty to comply. The permittee must comply

with all terms and conditions of the CAAPP permit. Any permit noncompliance constitutes a violation of the Clean Air Act and the Act, and is grounds for any or all of the following: enforcement action; permit termination, revocation and reissuance, or modification; or denial of a permit renewal application.

ii. Need to halt or reduce activity not a

defense. It shall not be a defense for a permittee in an enforcement action that it would have been necessary to halt or reduce the permitted activity in order to maintain compliance with the conditions of this permit.

iii. Permit actions. The permit may be modified,

revoked, reopened, and reissued, or terminated for cause in accordance with the applicable subsections of Section 39.5 of this Act. The filing of a request by the permittee for a permit modification, revocation and reissuance, or termination, or of a notification of planned changes or anticipated noncompliance does not stay any permit condition.

iv. Property rights. The permit does not convey

any property rights of any sort, or any exclusive privilege.

v. Duty to provide information. The permittee

shall furnish to the Agency within a reasonable time specified by the Agency any information that the Agency may request in writing to determine whether cause exists for modifying, revoking and reissuing, or terminating the permit or to determine compliance with the permit. Upon request, the permittee shall also furnish to the Agency copies of records required to be kept by the permit or, for information claimed to be confidential, the permittee may furnish such records directly to USEPA along with a claim of confidentiality.

vi. Duty to pay fees. The permittee must pay

fees to the Agency consistent with the fee schedule approved pursuant to subsection 18 of this Section, and submit any information relevant thereto.

vii. Emissions trading. No permit revision shall

be required for increases in emissions allowed under any approved economic incentives, marketable permits, emissions trading, and other similar programs or processes for changes that are provided for in the permit and that are authorized by the applicable requirement.

p. Each CAAPP permit issued under subsection 10 of

this Section shall contain the following elements with respect to compliance:

i. Compliance certification, testing, monitoring,

reporting, and record keeping requirements sufficient to assure compliance with the terms and conditions of the permit. Any document (including reports) required by a CAAPP permit shall contain a certification by a responsible official that meets the requirements of subsection 5 of this Section and applicable regulations.

ii. Inspection and entry requirements that

necessitate that, upon presentation of credentials and other documents as may be required by law and in accordance with constitutional limitations, the permittee shall allow the Agency, or an authorized representative to perform the following:

A. Enter upon the permittee's premises where

a CAAPP source is located or emissions-related activity is conducted, or where records must be kept under the conditions of the permit.

B. Have access to and copy, at reasonable

times, any records that must be kept under the conditions of the permit.

C. Inspect at reasonable times any

facilities, equipment (including monitoring and air pollution control equipment), practices, or operations regulated or required under the permit.

D. Sample or monitor any substances or

parameters at any location:

1. As authorized by the Clean Air Act, at

reasonable times, for the purposes of assuring compliance with the CAAPP permit or applicable requirements; or

2. As otherwise authorized by this Act.
iii. A schedule of compliance consistent with

subsection 5 of this Section and applicable regulations.

iv. Progress reports consistent with an

applicable schedule of compliance pursuant to paragraph (d) of subsection 5 of this Section and applicable regulations to be submitted semiannually, or more frequently if the Agency determines that such more frequent submittals are necessary for compliance with the Act or regulations promulgated by the Board thereunder. Such progress reports shall contain the following:

A. Required dates for achieving the

activities, milestones, or compliance required by the schedule of compliance and dates when such activities, milestones or compliance were achieved.

B. An explanation of why any dates in the

schedule of compliance were not or will not be met, and any preventive or corrective measures adopted.

v. Requirements for compliance certification with

terms and conditions contained in the permit, including emission limitations, standards, or work practices. Permits shall include each of the following:

A. The frequency (annually or more frequently

as specified in any applicable requirement or by the Agency pursuant to written procedures) of submissions of compliance certifications.

B. A means for assessing or monitoring the

compliance of the source with its emissions limitations, standards, and work practices.

C. A requirement that the compliance

certification include the following:

1. The identification of each term or

condition contained in the permit that is the basis of the certification.

2. The compliance status.
3. Whether compliance was continuous or

intermittent.

4. The method(s) used for determining the

compliance status of the source, both currently and over the reporting period consistent with subsection 7 of this Section.

D. A requirement that all compliance

certifications be submitted to the Agency.

E. Additional requirements as may be

specified pursuant to Sections 114(a)(3) and 504(b) of the Clean Air Act.

F. Other provisions as the Agency may require.
q. If the owner or operator of CAAPP source can

demonstrate in its CAAPP application, including an application for a significant modification, that an alternative emission limit would be equivalent to that contained in the applicable Board regulations, the Agency shall include the alternative emission limit in the CAAPP permit, which shall supersede the emission limit set forth in the applicable Board regulations, and shall include conditions that insure that the resulting emission limit is quantifiable, accountable, enforceable, and based on replicable procedures.

8. Public Notice; Affected State Review.
a. The Agency shall provide notice to the public,

including an opportunity for public comment and a hearing, on each draft CAAPP permit for issuance, renewal or significant modification, subject to Section 7.1 and subsection (a) of Section 7 of this Act.

b. The Agency shall prepare a draft CAAPP permit and

a statement that sets forth the legal and factual basis for the draft CAAPP permit conditions, including references to the applicable statutory or regulatory provisions. The Agency shall provide this statement to any person who requests it.

c. The Agency shall give notice of each draft CAAPP

permit to the applicant and to any affected State on or before the time that the Agency has provided notice to the public, except as otherwise provided in this Act.

d. The Agency, as part of its submittal of a proposed

permit to USEPA (or as soon as possible after the submittal for minor permit modification procedures allowed under subsection 14 of this Section), shall notify USEPA and any affected State in writing of any refusal of the Agency to accept all of the recommendations for the proposed permit that an affected State submitted during the public or affected State review period. The notice shall include the Agency's reasons for not accepting the recommendations. The Agency is not required to accept recommendations that are not based on applicable requirements or the requirements of this Section.

e. The Agency shall make available to the public any

CAAPP permit application, compliance plan (including the schedule of compliance), CAAPP permit, and emissions or compliance monitoring report. If an owner or operator of a CAAPP source is required to submit information entitled to protection from disclosure under Section 7.1 and subsection (a) of Section 7 of this Act, the owner or operator shall submit such information separately. The requirements of Section 7.1 and subsection (a) of Section 7 of this Act shall apply to such information, which shall not be included in a CAAPP permit unless required by law. The contents of a CAAPP permit shall not be entitled to protection under Section 7.1 and subsection (a) of Section 7 of this Act.

f. The Agency shall have the authority to adopt

procedural rules, in accordance with the Illinois Administrative Procedure Act, as the Agency deems necessary, to implement this subsection.

g. If requested by the permit applicant, the Agency

shall provide the permit applicant with a copy of the draft CAAPP permit prior to any public review period. If requested by the permit applicant, the Agency shall provide the permit applicant with a copy of the final CAAPP permit prior to issuance of the CAAPP permit.

9. USEPA Notice and Objection.
a. The Agency shall provide to USEPA for its review a

copy of each CAAPP application (including any application for permit modification), statement of basis as provided in paragraph (b) of subsection 8 of this Section, proposed CAAPP permit, CAAPP permit, and, if the Agency does not incorporate any affected State's recommendations on a proposed CAAPP permit, a written statement of this decision and its reasons for not accepting the recommendations, except as otherwise provided in this Act or by agreement with USEPA. To the extent practicable, the preceding information shall be provided in computer readable format compatible with USEPA's national database management system.

b. The Agency shall not issue the proposed CAAPP

permit if USEPA objects in writing within 45 days after receipt of the proposed CAAPP permit and all necessary supporting information.

c. If USEPA objects in writing to the issuance of the

proposed CAAPP permit within the 45-day period, the Agency shall respond in writing and may revise and resubmit the proposed CAAPP permit in response to the stated objection, to the extent supported by the record, within 90 days after the date of the objection. Prior to submitting a revised permit to USEPA, the Agency shall provide the applicant and any person who participated in the public comment process, pursuant to subsection 8 of this Section, with a 10-day period to comment on any revision which the Agency is proposing to make to the permit in response to USEPA's objection in accordance with Agency procedures.

d. Any USEPA objection under this subsection,

according to the Clean Air Act, will include a statement of reasons for the objection and a description of the terms and conditions that must be in the permit, in order to adequately respond to the objections. Grounds for a USEPA objection include the failure of the Agency to: (1) submit the items and notices required under this subsection; (2) submit any other information necessary to adequately review the proposed CAAPP permit; or (3) process the permit under subsection 8 of this Section except for minor permit modifications.

e. If USEPA does not object in writing to issuance of

a permit under this subsection, any person may petition USEPA within 60 days after expiration of the 45-day review period to make such objection.

f. If the permit has not yet been issued and USEPA

objects to the permit as a result of a petition, the Agency shall not issue the permit until USEPA's objection has been resolved. The Agency shall provide a 10-day comment period in accordance with paragraph c of this subsection. A petition does not, however, stay the effectiveness of a permit or its requirements if the permit was issued after expiration of the 45-day review period and prior to a USEPA objection.

g. If the Agency has issued a permit after expiration

of the 45-day review period and prior to receipt of a USEPA objection under this subsection in response to a petition submitted pursuant to paragraph e of this subsection, the Agency may, upon receipt of an objection from USEPA, revise and resubmit the permit to USEPA pursuant to this subsection after providing a 10-day comment period in accordance with paragraph c of this subsection. If the Agency fails to submit a revised permit in response to the objection, USEPA shall modify, terminate or revoke the permit. In any case, the source will not be in violation of the requirement to have submitted a timely and complete application.

h. The Agency shall have the authority to adopt

procedural rules, in accordance with the Illinois Administrative Procedure Act, as the Agency deems necessary, to implement this subsection.

10. Final Agency Action.
a. The Agency shall issue a CAAPP permit, permit

modification, or permit renewal if all of the following conditions are met:

i. The applicant has submitted a complete and

certified application for a permit, permit modification, or permit renewal consistent with subsections 5 and 14 of this Section, as applicable, and applicable regulations.

ii. The applicant has submitted with its complete

application an approvable compliance plan, including a schedule for achieving compliance, consistent with subsection 5 of this Section and applicable regulations.

iii. The applicant has timely paid the fees

required pursuant to subsection 18 of this Section and applicable regulations.

iv. The Agency has received a complete CAAPP

application and, if necessary, has requested and received additional information from the applicant consistent with subsection 5 of this Section and applicable regulations.

v. The Agency has complied with all applicable

provisions regarding public notice and affected State review consistent with subsection 8 of this Section and applicable regulations.

vi. The Agency has provided a copy of each CAAPP

application, or summary thereof, pursuant to agreement with USEPA and proposed CAAPP permit required under subsection 9 of this Section to USEPA, and USEPA has not objected to the issuance of the permit in accordance with the Clean Air Act and 40 CFR Part 70.

b. The Agency shall have the authority to deny a

CAAPP permit, permit modification, or permit renewal if the applicant has not complied with the requirements of subparagraphs (i) through (iv) of paragraph (a) of this subsection or if USEPA objects to its issuance.

c. i. Prior to denial of a CAAPP permit, permit

modification, or permit renewal under this Section, the Agency shall notify the applicant of the possible denial and the reasons for the denial.

ii. Within such notice, the Agency shall specify

an appropriate date by which the applicant shall adequately respond to the Agency's notice. Such date shall not exceed 15 days from the date the notification is received by the applicant. The Agency may grant a reasonable extension for good cause shown.

iii. Failure by the applicant to adequately

respond by the date specified in the notification or by any granted extension date shall be grounds for denial of the permit.

For purposes of obtaining judicial review under

Sections 40.2 and 41 of this Act, the Agency shall provide to USEPA and each applicant, and, upon request, to affected States, any person who participated in the public comment process, and any other person who could obtain judicial review under Sections 40.2 and 41 of this Act, a copy of each CAAPP permit or notification of denial pertaining to that party.

d. The Agency shall have the authority to adopt

procedural rules, in accordance with the Illinois Administrative Procedure Act, as the Agency deems necessary, to implement this subsection.

11. General Permits.
a. The Agency may issue a general permit covering

numerous similar sources, except for affected sources for acid deposition unless otherwise provided in regulations promulgated under Title IV of the Clean Air Act.

b. The Agency shall identify, in any general permit,

criteria by which sources may qualify for the general permit.

c. CAAPP sources that would qualify for a general

permit must apply for coverage under the terms of the general permit or must apply for a CAAPP permit consistent with subsection 5 of this Section and applicable regulations.

d. The Agency shall comply with the public comment

and hearing provisions of this Section as well as the USEPA and affected State review procedures prior to issuance of a general permit.

e. When granting a subsequent request by a qualifying

CAAPP source for coverage under the terms of a general permit, the Agency shall not be required to repeat the public notice and comment procedures. The granting of such request shall not be considered a final permit action for purposes of judicial review.

f. The Agency may not issue a general permit to cover

any discrete emission unit at a CAAPP source if another CAAPP permit covers emission units at the source.

g. The Agency shall have the authority to adopt

procedural rules, in accordance with the Illinois Administrative Procedure Act, as the Agency deems necessary, to implement this subsection.

12. Operational Flexibility.
a. An owner or operator of a CAAPP source may make

changes at the CAAPP source without requiring a prior permit revision, consistent with subparagraphs (i) through (iii) of paragraph (a) of this subsection, so long as the changes are not modifications under any provision of Title I of the Clean Air Act and they do not exceed the emissions allowable under the permit (whether expressed therein as a rate of emissions or in terms of total emissions), provided that the owner or operator of the CAAPP source provides USEPA and the Agency with written notification as required below in advance of the proposed changes, which shall be a minimum of 7 days, unless otherwise provided by the Agency in applicable regulations regarding emergencies. The owner or operator of a CAAPP source and the Agency shall each attach such notice to their copy of the relevant permit.

i. An owner or operator of a CAAPP source may

make Section 502 (b) (10) changes without a permit revision, if the changes are not modifications under any provision of Title I of the Clean Air Act and the changes do not exceed the emissions allowable under the permit (whether expressed therein as a rate of emissions or in terms of total emissions).

A. For each such change, the written

notification required above shall include a brief description of the change within the source, the date on which the change will occur, any change in emissions, and any permit term or condition that is no longer applicable as a result of the change.

B. The permit shield described in paragraph

(j) of subsection 7 of this Section shall not apply to any change made pursuant to this subparagraph.

ii. An owner or operator of a CAAPP source may

trade increases and decreases in emissions in the CAAPP source, where the applicable implementation plan provides for such emission trades without requiring a permit revision. This provision is available in those cases where the permit does not already provide for such emissions trading.

A. Under this subparagraph (ii) of paragraph

(a) of this subsection, the written notification required above shall include such information as may be required by the provision in the applicable implementation plan authorizing the emissions trade, including at a minimum, when the proposed changes will occur, a description of each such change, any change in emissions, the permit requirements with which the source will comply using the emissions trading provisions of the applicable implementation plan, and the pollutants emitted subject to the emissions trade. The notice shall also refer to the provisions in the applicable implementation plan with which the source will comply and provide for the emissions trade.

B. The permit shield described in paragraph

(j) of subsection 7 of this Section shall not apply to any change made pursuant to subparagraph (ii) of paragraph (a) of this subsection. Compliance with the permit requirements that the source will meet using the emissions trade shall be determined according to the requirements of the applicable implementation plan authorizing the emissions trade.

iii. If requested within a CAAPP application, the

Agency shall issue a CAAPP permit which contains terms and conditions, including all terms required under subsection 7 of this Section to determine compliance, allowing for the trading of emissions increases and decreases at the CAAPP source solely for the purpose of complying with a federally-enforceable emissions cap that is established in the permit independent of otherwise applicable requirements. The owner or operator of a CAAPP source shall include in its CAAPP application proposed replicable procedures and permit terms that ensure the emissions trades are quantifiable and enforceable. The permit shall also require compliance with all applicable requirements.

A. Under this subparagraph (iii) of paragraph

(a), the written notification required above shall state when the change will occur and shall describe the changes in emissions that will result and how these increases and decreases in emissions will comply with the terms and conditions of the permit.

B. The permit shield described in paragraph

(j) of subsection 7 of this Section shall extend to terms and conditions that allow such increases and decreases in emissions.

b. An owner or operator of a CAAPP source may make

changes that are not addressed or prohibited by the permit, other than those which are subject to any requirements under Title IV of the Clean Air Act or are modifications under any provisions of Title I of the Clean Air Act, without a permit revision, in accordance with the following requirements:

(i) Each such change shall meet all applicable

requirements and shall not violate any existing permit term or condition;

(ii) Sources must provide contemporaneous written

notice to the Agency and USEPA of each such change, except for changes that qualify as insignificant under provisions adopted by the Agency or the Board. Such written notice shall describe each such change, including the date, any change in emissions, pollutants emitted, and any applicable requirement that would apply as a result of the change;

(iii) The change shall not qualify for the shield

described in paragraph (j) of subsection 7 of this Section; and

(iv) The permittee shall keep a record describing

changes made at the source that result in emissions of a regulated air pollutant subject to an applicable Clean Air Act requirement, but not otherwise regulated under the permit, and the emissions resulting from those changes.

c. The Agency shall have the authority to adopt

procedural rules, in accordance with the Illinois Administrative Procedure Act, as the Agency deems necessary to implement this subsection.

13. Administrative Permit Amendments.
a. The Agency shall take final action on a request

for an administrative permit amendment within 60 days after receipt of the request. Neither notice nor an opportunity for public and affected State comment shall be required for the Agency to incorporate such revisions, provided it designates the permit revisions as having been made pursuant to this subsection.

b. The Agency shall submit a copy of the revised

permit to USEPA.

c. For purposes of this Section the term

"administrative permit amendment" shall be defined as a permit revision that can accomplish one or more of the changes described below:

i. Corrects typographical errors;
ii. Identifies a change in the name, address, or

phone number of any person identified in the permit, or provides a similar minor administrative change at the source;

iii. Requires more frequent monitoring or

reporting by the permittee;

iv. Allows for a change in ownership or

operational control of a source where the Agency determines that no other change in the permit is necessary, provided that a written agreement containing a specific date for transfer of permit responsibility, coverage, and liability between the current and new permittees has been submitted to the Agency;

v. Incorporates into the CAAPP permit the

requirements from preconstruction review permits authorized under a USEPA-approved program, provided the program meets procedural and compliance requirements substantially equivalent to those contained in this Section;

vi. (Blank); or
vii. Any other type of change which USEPA has

determined as part of the approved CAAPP permit program to be similar to those included in this subsection.

d. The Agency shall, upon taking final action

granting a request for an administrative permit amendment, allow coverage by the permit shield in paragraph (j) of subsection 7 of this Section for administrative permit amendments made pursuant to subparagraph (v) of paragraph (c) of this subsection which meet the relevant requirements for significant permit modifications.

e. Permit revisions and modifications, including

administrative amendments and automatic amendments (pursuant to Sections 408(b) and 403(d) of the Clean Air Act or regulations promulgated thereunder), for purposes of the acid rain portion of the permit shall be governed by the regulations promulgated under Title IV of the Clean Air Act. Owners or operators of affected sources for acid deposition shall have the flexibility to amend their compliance plans as provided in the regulations promulgated under Title IV of the Clean Air Act.

f. The CAAPP source may implement the changes

addressed in the request for an administrative permit amendment immediately upon submittal of the request.

g. The Agency shall have the authority to adopt

procedural rules, in accordance with the Illinois Administrative Procedure Act, as the Agency deems necessary, to implement this subsection.

14. Permit Modifications.
a. Minor permit modification procedures.
i. The Agency shall review a permit modification

using the "minor permit" modification procedures only for those permit modifications that:

A. Do not violate any applicable requirement;
B. Do not involve significant changes to

existing monitoring, reporting, or recordkeeping requirements in the permit;

C. Do not require a case-by-case

determination of an emission limitation or other standard, or a source-specific determination of ambient impacts, or a visibility or increment analysis;

D. Do not seek to establish or change a

permit term or condition for which there is no corresponding underlying requirement and which avoids an applicable requirement to which the source would otherwise be subject. Such terms and conditions include:

1. A federally enforceable emissions cap

assumed to avoid classification as a modification under any provision of Title I of the Clean Air Act; and

2. An alternative emissions limit

approved pursuant to regulations promulgated under Section 112(i)(5) of the Clean Air Act;

E. Are not modifications under any provision

of Title I of the Clean Air Act; and

F. Are not required to be processed as a

significant modification.

ii. Notwithstanding subparagraph (i) of paragraph

(a) and subparagraph (ii) of paragraph (b) of this subsection, minor permit modification procedures may be used for permit modifications involving the use of economic incentives, marketable permits, emissions trading, and other similar approaches, to the extent that such minor permit modification procedures are explicitly provided for in an applicable implementation plan or in applicable requirements promulgated by USEPA.

iii. An applicant requesting the use of minor

permit modification procedures shall meet the requirements of subsection 5 of this Section and shall include the following in its application:

A. A description of the change, the emissions

resulting from the change, and any new applicable requirements that will apply if the change occurs;

B. The source's suggested draft permit;
C. Certification by a responsible official,

consistent with paragraph (e) of subsection 5 of this Section and applicable regulations, that the proposed modification meets the criteria for use of minor permit modification procedures and a request that such procedures be used; and

D. Completed forms for the Agency to use to

notify USEPA and affected States as required under subsections 8 and 9 of this Section.

iv. Within 5 working days after receipt of a

complete permit modification application, the Agency shall notify USEPA and affected States of the requested permit modification in accordance with subsections 8 and 9 of this Section. The Agency promptly shall send any notice required under paragraph (d) of subsection 8 of this Section to USEPA.

v. The Agency may not issue a final permit

modification until after the 45-day review period for USEPA or until USEPA has notified the Agency that USEPA will not object to the issuance of the permit modification, whichever comes first, although the Agency can approve the permit modification prior to that time. Within 90 days after the Agency's receipt of an application under the minor permit modification procedures or 15 days after the end of USEPA's 45-day review period under subsection 9 of this Section, whichever is later, the Agency shall:

A. Issue the permit modification as proposed;
B. Deny the permit modification application;
C. Determine that the requested modification

does not meet the minor permit modification criteria and should be reviewed under the significant modification procedures; or

D. Revise the draft permit modification and

transmit to USEPA the new proposed permit modification as required by subsection 9 of this Section.

vi. Any CAAPP source may make the change proposed

in its minor permit modification application immediately after it files such application. After the CAAPP source makes the change allowed by the preceding sentence, and until the Agency takes any of the actions specified in items (A) through (C) of subparagraph (v) of paragraph (a) of this subsection, the source must comply with both the applicable requirements governing the change and the proposed permit terms and conditions. During this time period, the source need not comply with the existing permit terms and conditions it seeks to modify. If the source fails to comply with its proposed permit terms and conditions during this time period, the existing permit terms and conditions which it seeks to modify may be enforced against it.

vii. The permit shield under paragraph (j) of

subsection 7 of this Section may not extend to minor permit modifications.

viii. If a construction permit is required,

pursuant to subsection (a) of Section 39 of this Act and regulations thereunder, for a change for which the minor permit modification procedures are applicable, the source may request that the processing of the construction permit application be consolidated with the processing of the application for the minor permit modification. In such cases, the provisions of this Section, including those within subsections 5, 8, and 9, shall apply and the Agency shall act on such applications pursuant to subparagraph (v) of paragraph (a) of subsection 14 of this Section. The source may make the proposed change immediately after filing its application for the minor permit modification. Nothing in this subparagraph shall otherwise affect the requirements and procedures applicable to construction permits.

b. Group Processing of Minor Permit Modifications.
i. Where requested by an applicant within its

application, the Agency shall process groups of a source's applications for certain modifications eligible for minor permit modification processing in accordance with the provisions of this paragraph (b).

ii. Permit modifications may be processed in

accordance with the procedures for group processing, for those modifications:

A. Which meet the criteria for minor permit

modification procedures under subparagraph (i) of paragraph (a) of subsection 14 of this Section; and

B. That collectively are below 10 percent of

the emissions allowed by the permit for the emissions unit for which change is requested, 20 percent of the applicable definition of major source set forth in subsection 2 of this Section, or 5 tons per year, whichever is least.

iii. An applicant requesting the use of group

processing procedures shall meet the requirements of subsection 5 of this Section and shall include the following in its application:

A. A description of the change, the emissions

resulting from the change, and any new applicable requirements that will apply if the change occurs.

B. The source's suggested draft permit.
C. Certification by a responsible official

consistent with paragraph (e) of subsection 5 of this Section, that the proposed modification meets the criteria for use of group processing procedures and a request that such procedures be used.

D. A list of the source's other pending

applications awaiting group processing, and a determination of whether the requested modification, aggregated with these other applications, equals or exceeds the threshold set under item (B) of subparagraph (ii) of paragraph (b) of this subsection.

E. Certification, consistent with paragraph

(e) of subsection 5 of this Section, that the source has notified USEPA of the proposed modification. Such notification need only contain a brief description of the requested modification.

F. Completed forms for the Agency to use to

notify USEPA and affected states as required under subsections 8 and 9 of this Section.

iv. On a quarterly basis or within 5 business

days after receipt of an application demonstrating that the aggregate of a source's pending applications equals or exceeds the threshold level set forth within item (B) of subparagraph (ii) of paragraph (b) of this subsection, whichever is earlier, the Agency shall promptly notify USEPA and affected States of the requested permit modifications in accordance with subsections 8 and 9 of this Section. The Agency shall send any notice required under paragraph (d) of subsection 8 of this Section to USEPA.

v. The provisions of subparagraph (v) of

paragraph (a) of this subsection shall apply to modifications eligible for group processing, except that the Agency shall take one of the actions specified in items (A) through (D) of subparagraph (v) of paragraph (a) of this subsection within 180 days after receipt of the application or 15 days after the end of USEPA's 45-day review period under subsection 9 of this Section, whichever is later.

vi. The provisions of subparagraph (vi) of

paragraph (a) of this subsection shall apply to modifications for group processing.

vii. The provisions of paragraph (j) of

subsection 7 of this Section shall not apply to modifications eligible for group processing.

c. Significant Permit Modifications.
i. Significant modification procedures shall be

used for applications requesting significant permit modifications and for those applications that do not qualify as either minor permit modifications or as administrative permit amendments.

ii. Every significant change in existing

monitoring permit terms or conditions and every relaxation of reporting or recordkeeping requirements shall be considered significant. A modification shall also be considered significant if in the judgment of the Agency action on an application for modification would require decisions to be made on technically complex issues. Nothing herein shall be construed to preclude the permittee from making changes consistent with this Section that would render existing permit compliance terms and conditions irrelevant.

iii. Significant permit modifications must meet

all the requirements of this Section, including those for applications (including completeness review), public participation, review by affected States, and review by USEPA applicable to initial permit issuance and permit renewal. The Agency shall take final action on significant permit modifications within 9 months after receipt of a complete application.

d. The Agency shall have the authority to adopt

procedural rules, in accordance with the Illinois Administrative Procedure Act, as the Agency deems necessary, to implement this subsection.

15. Reopenings for Cause by the Agency.
a. Each issued CAAPP permit shall include provisions

specifying the conditions under which the permit will be reopened prior to the expiration of the permit. Such revisions shall be made as expeditiously as practicable. A CAAPP permit shall be reopened and revised under any of the following circumstances, in accordance with procedures adopted by the Agency:

i. Additional requirements under the Clean Air

Act become applicable to a major CAAPP source for which 3 or more years remain on the original term of the permit. Such a reopening shall be completed not later than 18 months after the promulgation of the applicable requirement. No such revision is required if the effective date of the requirement is later than the date on which the permit is due to expire.

ii. Additional requirements (including excess

emissions requirements) become applicable to an affected source for acid deposition under the acid rain program. Excess emissions offset plans shall be deemed to be incorporated into the permit upon approval by USEPA.

iii. The Agency or USEPA determines that the

permit contains a material mistake or that inaccurate statements were made in establishing the emissions standards, limitations, or other terms or conditions of the permit.

iv. The Agency or USEPA determines that the

permit must be revised or revoked to assure compliance with the applicable requirements.

b. In the event that the Agency determines that there

are grounds for revoking a CAAPP permit, for cause, consistent with paragraph a of this subsection, it shall file a petition before the Board setting forth the basis for such revocation. In any such proceeding, the Agency shall have the burden of establishing that the permit should be revoked under the standards set forth in this Act and the Clean Air Act. Any such proceeding shall be conducted pursuant to the Board's procedures for adjudicatory hearings and the Board shall render its decision within 120 days of the filing of the petition. The Agency shall take final action to revoke and reissue a CAAPP permit consistent with the Board's order.

c. Proceedings regarding a reopened CAAPP permit

shall follow the same procedures as apply to initial permit issuance and shall affect only those parts of the permit for which cause to reopen exists.

d. Reopenings under paragraph (a) of this subsection

shall not be initiated before a notice of such intent is provided to the CAAPP source by the Agency at least 30 days in advance of the date that the permit is to be reopened, except that the Agency may provide a shorter time period in the case of an emergency.

e. The Agency shall have the authority to adopt

procedural rules, in accordance with the Illinois Administrative Procedure Act, as the Agency deems necessary, to implement this subsection.

16. Reopenings for Cause by USEPA.
a. When USEPA finds that cause exists to terminate,

modify, or revoke and reissue a CAAPP permit pursuant to subsection 15 of this Section, and thereafter notifies the Agency and the permittee of such finding in writing, the Agency shall forward to USEPA and the permittee a proposed determination of termination, modification, or revocation and reissuance as appropriate, in accordance with paragraph (b) of this subsection. The Agency's proposed determination shall be in accordance with the record, the Clean Air Act, regulations promulgated thereunder, this Act and regulations promulgated thereunder. Such proposed determination shall not affect the permit or constitute a final permit action for purposes of this Act or the Administrative Review Law. The Agency shall forward to USEPA such proposed determination within 90 days after receipt of the notification from USEPA. If additional time is necessary to submit the proposed determination, the Agency shall request a 90-day extension from USEPA and shall submit the proposed determination within 180 days after receipt of notification from USEPA.

b. i. Prior to the Agency's submittal to USEPA of

a proposed determination to terminate or revoke and reissue the permit, the Agency shall file a petition before the Board setting forth USEPA's objection, the permit record, the Agency's proposed determination, and the justification for its proposed determination. The Board shall conduct a hearing pursuant to the rules prescribed by Section 32 of this Act, and the burden of proof shall be on the Agency.

ii. After due consideration of the written and

oral statements, the testimony and arguments that shall be submitted at hearing, the Board shall issue and enter an interim order for the proposed determination, which shall set forth all changes, if any, required in the Agency's proposed determination. The interim order shall comply with the requirements for final orders as set forth in Section 33 of this Act. Issuance of an interim order by the Board under this paragraph, however, shall not affect the permit status and does not constitute a final action for purposes of this Act or the Administrative Review Law.

iii. The Board shall cause a copy of its interim

order to be served upon all parties to the proceeding as well as upon USEPA. The Agency shall submit the proposed determination to USEPA in accordance with the Board's Interim Order within 180 days after receipt of the notification from USEPA.

c. USEPA shall review the proposed determination to

terminate, modify, or revoke and reissue the permit within 90 days after receipt.

i. When USEPA reviews the proposed determination

to terminate or revoke and reissue and does not object, the Board shall, within 7 days after receipt of USEPA's final approval, enter the interim order as a final order. The final order may be appealed as provided by Title XI of this Act. The Agency shall take final action in accordance with the Board's final order.

ii. When USEPA reviews such proposed

determination to terminate or revoke and reissue and objects, the Agency shall submit USEPA's objection and the Agency's comments and recommendation on the objection to the Board and permittee. The Board shall review its interim order in response to USEPA's objection and the Agency's comments and recommendation and issue a final order in accordance with Sections 32 and 33 of this Act. The Agency shall, within 90 days after receipt of such objection, respond to USEPA's objection in accordance with the Board's final order.

iii. When USEPA reviews such proposed

determination to modify and objects, the Agency shall, within 90 days after receipt of the objection, resolve the objection and modify the permit in accordance with USEPA's objection, based upon the record, the Clean Air Act, regulations promulgated thereunder, this Act, and regulations promulgated thereunder.

d. If the Agency fails to submit the proposed

determination pursuant to paragraph a of this subsection or fails to resolve any USEPA objection pursuant to paragraph c of this subsection, USEPA will terminate, modify, or revoke and reissue the permit.

e. The Agency shall have the authority to adopt

procedural rules, in accordance with the Illinois Administrative Procedure Act, as the Agency deems necessary, to implement this subsection.

17. Title IV; Acid Rain Provisions.
a. The Agency shall act on initial CAAPP applications

for affected sources for acid deposition in accordance with this Section and Title V of the Clean Air Act and regulations promulgated thereunder, except as modified by Title IV of the Clean Air Act and regulations promulgated thereunder. The Agency shall issue initial CAAPP permits to the affected sources for acid deposition which shall become effective no earlier than January 1, 1995, and which shall terminate on December 31, 1999, in accordance with this Section. Subsequent CAAPP permits issued to affected sources for acid deposition shall be issued for a fixed term of 5 years. Title IV of the Clean Air Act and regulations promulgated thereunder, including but not limited to 40 C.F.R. Part 72, as now or hereafter amended, are applicable to and enforceable under this Act.

b. A designated representative of an affected source

for acid deposition shall submit a timely and complete Phase II acid rain permit application and compliance plan to the Agency, not later than January 1, 1996, that meets the requirements of Titles IV and V of the Clean Air Act and regulations. The Agency shall act on the Phase II acid rain permit application and compliance plan in accordance with this Section and Title V of the Clean Air Act and regulations promulgated thereunder, except as modified by Title IV of the Clean Air Act and regulations promulgated thereunder. The Agency shall issue the Phase II acid rain permit to an affected source for acid deposition no later than December 31, 1997, which shall become effective on January 1, 2000, in accordance with this Section, except as modified by Title IV and regulations promulgated thereunder; provided that the designated representative of the source submitted a timely and complete Phase II permit application and compliance plan to the Agency that meets the requirements of Title IV and V of the Clean Air Act and regulations.

c. Each Phase II acid rain permit issued in

accordance with this subsection shall have a fixed term of 5 years. Except as provided in paragraph b above, the Agency shall issue or deny a Phase II acid rain permit within 18 months of receiving a complete Phase II permit application and compliance plan.

d. A designated representative of a new unit, as

defined in Section 402 of the Clean Air Act, shall submit a timely and complete Phase II acid rain permit application and compliance plan that meets the requirements of Titles IV and V of the Clean Air Act and its regulations. The Agency shall act on the new unit's Phase II acid rain permit application and compliance plan in accordance with this Section and Title V of the Clean Air Act and its regulations, except as modified by Title IV of the Clean Air Act and its regulations. The Agency shall reopen the new unit's CAAPP permit for cause to incorporate the approved Phase II acid rain permit in accordance with this Section. The Phase II acid rain permit for the new unit shall become effective no later than the date required under Title IV of the Clean Air Act and its regulations.

e. A designated representative of an affected source

for acid deposition shall submit a timely and complete Title IV NOx permit application to the Agency, not later than January 1, 1998, that meets the requirements of Titles IV and V of the Clean Air Act and its regulations. The Agency shall reopen the Phase II acid rain permit for cause and incorporate the approved NOx provisions into the Phase II acid rain permit not later than January 1, 1999, in accordance with this Section, except as modified by Title IV of the Clean Air Act and regulations promulgated thereunder. Such reopening shall not affect the term of the Phase II acid rain permit.

f. The designated representative of the affected

source for acid deposition shall renew the initial CAAPP permit and Phase II acid rain permit in accordance with this Section and Title V of the Clean Air Act and regulations promulgated thereunder, except as modified by Title IV of the Clean Air Act and regulations promulgated thereunder.

g. In the case of an affected source for acid

deposition for which a complete Phase II acid rain permit application and compliance plan are timely received under this subsection, the complete permit application and compliance plan, including amendments thereto, shall be binding on the owner, operator and designated representative, all affected units for acid deposition at the affected source, and any other unit, as defined in Section 402 of the Clean Air Act, governed by the Phase II acid rain permit application and shall be enforceable as an acid rain permit for purposes of Titles IV and V of the Clean Air Act, from the date of submission of the acid rain permit application until a Phase II acid rain permit is issued or denied by the Agency.

h. The Agency shall not include or implement any

measure which would interfere with or modify the requirements of Title IV of the Clean Air Act or regulations promulgated thereunder.

i. Nothing in this Section shall be construed as

affecting allowances or USEPA's decision regarding an excess emissions offset plan, as set forth in Title IV of the Clean Air Act or regulations promulgated thereunder.

i. No permit revision shall be required for

increases in emissions that are authorized by allowances acquired pursuant to the acid rain program, provided that such increases do not require a permit revision under any other applicable requirement.

ii. No limit shall be placed on the number of

allowances held by the source. The source may not, however, use allowances as a defense to noncompliance with any other applicable requirement.

iii. Any such allowance shall be accounted for

according to the procedures established in regulations promulgated under Title IV of the Clean Air Act.

j. To the extent that the federal regulations

promulgated under Title IV, including but not limited to 40 C.F.R. Part 72, as now or hereafter amended, are inconsistent with the federal regulations promulgated under Title V, the federal regulations promulgated under Title IV shall take precedence.

k. The USEPA may intervene as a matter of right in

any permit appeal involving a Phase II acid rain permit provision or denial of a Phase II acid rain permit.

l. It is unlawful for any owner or operator to

violate any terms or conditions of a Phase II acid rain permit issued under this subsection, to operate any affected source for acid deposition except in compliance with a Phase II acid rain permit issued by the Agency under this subsection, or to violate any other applicable requirements.

m. The designated representative of an affected

source for acid deposition shall submit to the Agency the data and information submitted quarterly to USEPA, pursuant to 40 CFR 75.64, concurrently with the submission to USEPA. The submission shall be in the same electronic format as specified by USEPA.

n. The Agency shall act on any petition for exemption

of a new unit or retired unit, as those terms are defined in Section 402 of the Clean Air Act, from the requirements of the acid rain program in accordance with Title IV of the Clean Air Act and its regulations.

o. The Agency shall have the authority to adopt

procedural rules, in accordance with the Illinois Administrative Procedure Act, as the Agency deems necessary to implement this subsection.

18. Fee Provisions.
a. A source subject to this Section or excluded under

subsection 1.1 or paragraph (c) of subsection 3 of this Section, shall pay a fee as provided in this paragraph (a) of subsection 18. However, a source that has been excluded from the provisions of this Section under subsection 1.1 or under paragraph (c) of subsection 3 of this Section because the source emits less than 25 tons per year of any combination of regulated air pollutants, except greenhouse gases, shall pay fees in accordance with paragraph (1) of subsection (b) of Section 9.6.

i. The fee for a source allowed to emit less than

100 tons per year of any combination of regulated air pollutants, except greenhouse gases, shall be $1,800 per year, and that fee shall increase, beginning January 1, 2012, to $2,150 per year.

ii. The fee for a source allowed to emit 100 tons

or more per year of any combination of regulated air pollutants, except greenhouse gases and those regulated air pollutants excluded in paragraph (f) of this subsection 18, shall be as follows:

A. The Agency shall assess a fee of $18 per

ton, per year for the allowable emissions of regulated air pollutants subject to this subparagraph (ii) of paragraph (a) of subsection 18, and that fee shall increase, beginning January 1, 2012, to $21.50 per ton, per year. These fees shall be used by the Agency and the Board to fund the activities required by Title V of the Clean Air Act including such activities as may be carried out by other State or local agencies pursuant to paragraph (d) of this subsection. The amount of such fee shall be based on the information supplied by the applicant in its complete CAAPP permit application or in the CAAPP permit if the permit has been granted and shall be determined by the amount of emissions that the source is allowed to emit annually, provided however, that the maximum fee for a CAAPP permit under this subparagraph (ii) of paragraph (a) of subsection 18 is $250,000, and increases, beginning January 1, 2012, to $294,000. Beginning January 1, 2012, the maximum fee under this subparagraph (ii) of paragraph (a) of subsection 18 for a source that has been excluded under subsection 1.1 of this Section or under paragraph (c) of subsection 3 of this Section is $4,112. The Agency shall provide as part of the permit application form required under subsection 5 of this Section a separate fee calculation form which will allow the applicant to identify the allowable emissions and calculate the fee. In no event shall the Agency raise the amount of allowable emissions requested by the applicant unless such increases are required to demonstrate compliance with terms of a CAAPP permit.

Notwithstanding the above, any applicant may

seek a change in its permit which would result in increases in allowable emissions due to an increase in the hours of operation or production rates of an emission unit or units and such a change shall be consistent with the construction permit requirements of the existing State permit program, under subsection (a) of Section 39 of this Act and applicable provisions of this Section. Where a construction permit is required, the Agency shall expeditiously grant such construction permit and shall, if necessary, modify the CAAPP permit based on the same application.

B. The applicant or permittee may pay the fee

annually or semiannually for those fees greater than $5,000. However, any applicant paying a fee equal to or greater than $100,000 shall pay the full amount on July 1, for the subsequent fiscal year, or pay 50% of the fee on July 1 and the remaining 50% by the next January 1. The Agency may change any annual billing date upon reasonable notice, but shall prorate the new bill so that the permittee or applicant does not pay more than its required fees for the fee period for which payment is made.

b. (Blank).
c. (Blank).
d. There is hereby created in the State Treasury a

special fund to be known as the Clean Air Act Permit Fund (formerly known as the CAA Permit Fund). All Funds collected by the Agency pursuant to this subsection shall be deposited into the Fund. The General Assembly shall appropriate monies from this Fund to the Agency and to the Board to carry out their obligations under this Section. The General Assembly may also authorize monies to be granted by the Agency from this Fund to other State and local agencies which perform duties related to the CAAPP. Interest generated on the monies deposited in this Fund shall be returned to the Fund.

e. The Agency shall have the authority to adopt

procedural rules, in accordance with the Illinois Administrative Procedure Act, as the Agency deems necessary to implement this subsection.

f. For purposes of this subsection, the term

"regulated air pollutant" shall have the meaning given to it under subsection 1 of this Section but shall exclude the following:

i. carbon monoxide;
ii. any Class I or II substance which is a

regulated air pollutant solely because it is listed pursuant to Section 602 of the Clean Air Act; and

iii. any pollutant that is a regulated air

pollutant solely because it is subject to a standard or regulation under Section 112(r) of the Clean Air Act based on the emissions allowed in the permit effective in that calendar year, at the time the applicable bill is generated.

19. Air Toxics Provisions.
a. In the event that the USEPA fails to promulgate in

a timely manner a standard pursuant to Section 112(d) of the Clean Air Act, the Agency shall have the authority to issue permits, pursuant to Section 112(j) of the Clean Air Act and regulations promulgated thereunder, which contain emission limitations which are equivalent to the emission limitations that would apply to a source if an emission standard had been promulgated in a timely manner by USEPA pursuant to Section 112(d). Provided, however, that the owner or operator of a source shall have the opportunity to submit to the Agency a proposed emission limitation which it determines to be equivalent to the emission limitations that would apply to such source if an emission standard had been promulgated in a timely manner by USEPA. If the Agency refuses to include the emission limitation proposed by the owner or operator in a CAAPP permit, the owner or operator may petition the Board to establish whether the emission limitation proposal submitted by the owner or operator provides for emission limitations which are equivalent to the emission limitations that would apply to the source if the emission standard had been promulgated by USEPA in a timely manner. The Board shall determine whether the emission limitation proposed by the owner or operator or an alternative emission limitation proposed by the Agency provides for the level of control required under Section 112 of the Clean Air Act, or shall otherwise establish an appropriate emission limitation, pursuant to Section 112 of the Clean Air Act.

b. Any Board proceeding brought under paragraph (a)

or (e) of this subsection shall be conducted according to the Board's procedures for adjudicatory hearings and the Board shall render its decision within 120 days of the filing of the petition. Any such decision shall be subject to review pursuant to Section 41 of this Act. Where USEPA promulgates an applicable emission standard prior to the issuance of the CAAPP permit, the Agency shall include in the permit the promulgated standard, provided that the source shall have the compliance period provided under Section 112(i) of the Clean Air Act. Where USEPA promulgates an applicable standard subsequent to the issuance of the CAAPP permit, the Agency shall revise such permit upon the next renewal to reflect the promulgated standard, providing a reasonable time for the applicable source to comply with the standard, but no longer than 8 years after the date on which the source is first required to comply with the emissions limitation established under this subsection.

c. The Agency shall have the authority to implement

and enforce complete or partial emission standards promulgated by USEPA pursuant to Section 112(d), and standards promulgated by USEPA pursuant to Sections 112(f), 112(h), 112(m), and 112(n), and may accept delegation of authority from USEPA to implement and enforce Section 112(l) and requirements for the prevention and detection of accidental releases pursuant to Section 112(r) of the Clean Air Act.

d. The Agency shall have the authority to issue

permits pursuant to Section 112(i)(5) of the Clean Air Act.

e. The Agency has the authority to implement Section

112(g) of the Clean Air Act consistent with the Clean Air Act and federal regulations promulgated thereunder. If the Agency refuses to include the emission limitations proposed in an application submitted by an owner or operator for a case-by-case maximum achievable control technology (MACT) determination, the owner or operator may petition the Board to determine whether the emission limitation proposed by the owner or operator or an alternative emission limitation proposed by the Agency provides for a level of control required by Section 112 of the Clean Air Act, or to otherwise establish an appropriate emission limitation under Section 112 of the Clean Air Act.

20. Small Business.
a. For purposes of this subsection:
"Program" is the Small Business Stationary Source

Technical and Environmental Compliance Assistance Program created within this State pursuant to Section 507 of the Clean Air Act and guidance promulgated thereunder, to provide technical assistance and compliance information to small business stationary sources;

"Small Business Assistance Program" is a component of

the Program responsible for providing sufficient communications with small businesses through the collection and dissemination of information to small business stationary sources; and

"Small Business Stationary Source" means a stationary

source that:

1. is owned or operated by a person that employs

100 or fewer individuals;

2. is a small business concern as defined in the

"Small Business Act";

3. is not a major source as that term is defined

in subsection 2 of this Section;

4. does not emit 50 tons or more per year of any

regulated air pollutant, except greenhouse gases; and

5. emits less than 75 tons per year of all

regulated pollutants, except greenhouse gases.

b. The Agency shall adopt and submit to USEPA, after

reasonable notice and opportunity for public comment, as a revision to the Illinois state implementation plan, plans for establishing the Program.

c. The Agency shall have the authority to enter into

such contracts and agreements as the Agency deems necessary to carry out the purposes of this subsection.

d. The Agency may establish such procedures as it may

deem necessary for the purposes of implementing and executing its responsibilities under this subsection.

e. There shall be appointed a Small Business

Ombudsman (hereinafter in this subsection referred to as "Ombudsman") to monitor the Small Business Assistance Program. The Ombudsman shall be a nonpartisan designated official, with the ability to independently assess whether the goals of the Program are being met.

f. The State Ombudsman Office shall be located in an

existing Ombudsman office within the State or in any State Department.

g. There is hereby created a State Compliance

Advisory Panel (hereinafter in this subsection referred to as "Panel") for determining the overall effectiveness of the Small Business Assistance Program within this State.

h. The selection of Panel members shall be by the

following method:

1. The Governor shall select two members who are

not owners or representatives of owners of small business stationary sources to represent the general public;

2. The Director of the Agency shall select one

member to represent the Agency; and

3. The State Legislature shall select four

members who are owners or representatives of owners of small business stationary sources. Both the majority and minority leadership in both Houses of the Legislature shall appoint one member of the panel.

i. Panel members should serve without compensation

but will receive full reimbursement for expenses including travel and per diem as authorized within this State.

j. The Panel shall select its own Chair by a majority

vote. The Chair may meet and consult with the Ombudsman and the head of the Small Business Assistance Program in planning the activities for the Panel.

21. Temporary Sources.
a. The Agency may issue a single permit authorizing

emissions from similar operations by the same source owner or operator at multiple temporary locations, except for sources which are affected sources for acid deposition under Title IV of the Clean Air Act.

b. The applicant must demonstrate that the operation

is temporary and will involve at least one change of location during the term of the permit.

c. Any such permit shall meet all applicable

requirements of this Section and applicable regulations, and include conditions assuring compliance with all applicable requirements at all authorized locations and requirements that the owner or operator notify the Agency at least 10 days in advance of each change in location.

22. Solid Waste Incineration Units.
a. A CAAPP permit for a solid waste incineration unit

combusting municipal waste subject to standards promulgated under Section 129(e) of the Clean Air Act shall be issued for a period of 12 years and shall be reviewed every 5 years, unless the Agency requires more frequent review through Agency procedures.

b. During the review in paragraph (a) of this

subsection, the Agency shall fully review the previously submitted CAAPP permit application and corresponding reports subsequently submitted to determine whether the source is in compliance with all applicable requirements.

c. If the Agency determines that the source is not in

compliance with all applicable requirements it shall revise the CAAPP permit as appropriate.

d. The Agency shall have the authority to adopt

procedural rules, in accordance with the Illinois Administrative Procedure Act, as the Agency deems necessary, to implement this subsection.

(Source: P.A. 99-380, eff. 8-17-15; 99-933, eff. 1-27-17; 100-103, eff. 8-11-17.)

(415 ILCS 5/39.8)
Sec. 39.8. Gasification conversion technology demonstration permit.
(a) The purpose of this Section is to provide for the permitting and limited testing of gasification conversion technologies on a pilot scale basis.
(b) For purposes of this Section:
"Gasification conversion technology" or "GCT" means

the process of applying heat to municipal waste, chicken litter, distillers grain, or switchgrass in order to convert these materials into a synthetic gas ("syngas") that meets specifications for use as a fuel for the generation of electricity. To qualify as a GCT, the process must not continuously operate at temperatures exceeding an hourly average of 1,400 degrees Fahrenheit in the gasifier unit, must not use fossil fuels in the gasifier unit, and must be designed to produce more energy than it consumes.

"GCTDP" means a gasification conversion technology

demonstration permit issued by the Agency under this Section.

(c) The Agency may, under the authority of subsection (b) of Section 9 and subsection (a) of Section 39 of the Act, issue a GCTDP to an applicant for limited field testing of a GCT in order to demonstrate that the GCT can reliably produce syngas meeting specifications for its use as fuel for the generation of electricity. The GCTDP shall be subject to all of the following conditions:
(1) The GCTDP shall be for a period not to exceed

180 consecutive calendar days from the date of issuance of the permit.

(2) The applicant for a GCTDP must demonstrate

that, during the permit period, the GCT will not emit more than 500 pounds, in the aggregate, of particulate matter, sulfur dioxide, organic materials, hydrogen chloride, and heavy metals.

(3) The applicant for a GCTDP must perform

emissions testing during the permit period, as required by the Agency, and submit the results of that testing to the Agency as specified in the GCTDP within 60 days after the completion of testing.

(4) During the permit period the applicant may not

process more than 10 tons per day, in the aggregate, of materials in the gasification process. The applicant may not store on site more than 10 tons, in the aggregate, of waste and other materials of the types set forth in subsection (b) of this Section.

(5) In addition to the GCTDP, the applicant must

obtain applicable waste management permits in accordance with subsection (d) of Section 21 and subsection (a) of Section 39 before receiving waste at the facility. All waste received at the facility must be managed in accordance with the Act, the waste management permits, and applicable regulations adopted pursuant to Section 22 of the Act.

(6) The applicant must demonstrate that the

proposed project meets the criteria defining a GCT in subsection (b) of this Section.

(7) The applicant for a GCTDP shall submit

application fees in accordance with subsection (c) of Section 9.12 of the Act, excluding the fees under subparagraph (B) of paragraph (2) of subsection (c) of that Section.

(8) A complete application for a GCTDP must be

filed in accordance with this Section and submitted to the Agency prior to one year from the effective date of this amendatory Act of the 96th General Assembly.

(9) The GCTDP shall not be granted for use in a

nonattainment area.

(Source: P.A. 96-887, eff. 4-9-10.)

(415 ILCS 5/39.9)
Sec. 39.9. Thermochemical conversion technology demonstration permit.
(a) The purpose of this Section is to provide for the permitting and testing of thermochemical conversion technology ("TCT") on a pilot-scale basis.
(b) For purposes of this Section:
"Thermochemical conversion" means the application of heat to woody biomass, collected as landscape waste within the boundaries of the host unit of local government, in order to convert that material to a synthetic gas ("syngas") that can be processed for use as a fuel for the production of electricity and process heat, for the production of ethanol or hydrogen to be used as transportation fuel, or for both of those purposes. To qualify as thermochemical conversion, the thermochemical conversion technology must not continuously operate at temperatures exceeding an hourly average of 2,000°F, must operate at or near atmospheric pressure with no intentional or forced addition of air or oxygen, must use electricity for the source of heat, and must be designed to produce more energy than it consumes.
"Thermochemical conversion technology demonstration permit" or "TCTDP" means a demonstration permit issued by the Agency's Bureau of Air Permit Section under this Section. The TCT will be considered a process emission unit.
"Thermochemical conversion technology processing facility" means a facility constructed and operated for the purpose of conducting thermochemical conversion under this Section.
"Woody biomass" means the fibrous cellular substance consisting largely of cellulose, hemicellulose, and lignin from trees and shrubs collected as landscape waste. "Woody biomass" also includes bark and leaves from trees and shrubs, but does not include other wastes or foreign materials.
(c) The Agency may, under the authority of subsection (b) of Section 9 and subsection (a) of Section 39 of the Act, issue a TCTDP to an applicant for field testing of a thermochemical conversion technology processing facility to demonstrate that the thermochemical conversion technology can reliably produce syngas that can be processed for use as a fuel for the production of electricity and process heat, for the production of ethanol or hydrogen to be used as transportation fuel, or for both purposes. The TCTDP shall be subject to the following conditions:
(1) The application for a TCTDP must demonstrate that

the thermochemical conversion technology processing facility is not a major source of air pollutants but is eligible for an air permit issued pursuant to 35 Ill. Adm. Code 201.169. The application must demonstrate that the potential to emit carbon monoxide (CO), sulfur dioxide (SO2), nitrogen oxides (NOx), and particulate matter (PM, PM10) individually for each pollutant does not exceed 79.9 tons per year; that the potential to emit volatile organic material (VOM) does not exceed 24.9 tons per year; that the potential to emit individual hazardous air pollutants (HAPs) does not exceed 7.9 tons per year; and that the potential to emit combined total HAPs does not exceed 19.9 tons per year.

(2) The applicant for a TCTDP must perform emissions

testing during the permit period, as required by the Agency, and submit the results of that testing to the Agency, as specified in the TCTDP, within 60 days after the completion of testing.

(3) During the permit period the applicant for a

TCTDP may not convert more than 4 tons per day of woody biomass in the thermochemical conversion technology processing facility.

(4) The applicant for a TCTDP must demonstrate that

the proposed project meets the criteria defining thermochemical conversion in subsection (b) of this Section.

(5) The applicant for a TCTDP must submit application

fees in accordance with subsection (c) of Section 9.12 of this Act, excluding the fees under subparagraph (B) of paragraph (2) of subsection (c) of that Section.

(6) A complete application for a TCTDP must be filed

in accordance with this Section and submitted to the Agency within one year after the effective date of this amendatory Act of the 96th General Assembly.

(7) In addition to the TCTDP, the applicant for a

TCTDP must obtain applicable water pollution control permits before constructing or operating the thermochemical conversion technology processing facility and applicable waste management permits before the facility receives woody biomass collected as landscape waste. In addition to authorizing receipt and treatment by thermochemical conversion of woody biomass, waste management permits may authorize, and establish limits for, storage and pre-processing of woody biomass for the exclusive use of the thermochemical conversion technology processing facility. Woody biomass received at the facility and all mineral ash and other residuals from the thermochemical conversion process must be managed in accordance with applicable provisions of this Act and rules and permit conditions adopted under the authority of this Act. The facility must be closed in accordance with applicable permit conditions.

(Source: P.A. 96-1314, eff. 7-27-10.)

(415 ILCS 5/39.10)
Sec. 39.10. General permits.
(a) Except as otherwise prohibited by federal law or regulation, the Agency may issue general permits for the construction, installation, or operation of categories of facilities for which permits are required under this Act or Board regulation, provided that such general permits are consistent with federal and State laws and regulations. Such general permits shall include, but shall not be limited to, provisions requiring the following as prerequisites to obtaining coverage under a general permit: (i) the submittal of a notice of intent to be covered by the general permit and (ii) the payment of applicable permitting fees. The Agency may include conditions in such general permits as may be necessary to accomplish the intent of this Act and rules adopted under this Act.
(b) Within 6 months after the effective date of this amendatory Act of the 97th General Assembly, the Agency shall, in consultation with the regulated community, identify types of permits for which general permits would be appropriate and consistent with State and federal law and regulations. The types of permits may include, but shall not be limited to, permits for nonhazardous solid waste activities, discharge of storm water from landfills, and discharge of hydrostatic test waters. Within 18 months after the effective date of this amendatory Act of the 97th General Assembly, the Agency shall, in consultation with the regulated community, develop general permits for the types of permits identified pursuant to this subsection (b).
(c) Persons obtaining coverage under a general permit shall be subject to the same permitting fees that apply to persons obtaining individual permits.
(d) No person obtaining coverage under a general permit shall violate this Act, rules adopted under this Act, or the terms or conditions of the general permit.
(e) This Section does not apply to sources subject to Section 39.5 of this Act.
(Source: P.A. 97-95, eff. 7-12-11.)

(415 ILCS 5/39.12)
Sec. 39.12. Permits by rule.
(a) Except as otherwise prohibited by federal law or regulation, the Board may adopt rules providing for permits by rule for classes of facilities or equipment, provided that the permits by rule are consistent with federal and State laws and regulations. Proposals for permits by rule authorized under this Section may be filed by any person in accordance with Title VII of this Act.
(b) Board rules adopted under this Section shall include, but not be limited to, standards as may be necessary to accomplish the intent of this Act and rules adopted under this Act and the terms and conditions for obtaining a permit by rule under this Section, which shall include, but not be limited to, the following as prerequisites to obtaining a permit by rule: (i) the submittal of a notice of intent to be subject to the permit by rule and (ii) the payment of applicable permitting fees.
(c) Within one year after the effective date of this amendatory Act of the 97th General Assembly, the Agency shall, in consultation with the regulated community, identify types of permits for which permits by rule would be appropriate and consistent with State and federal law and regulations. The types of permits may include, but shall not be limited to, permits for open burning, certain package boilers and heaters using only natural gas or refinery gas, and certain internal combustion engines.
(d) Persons obtaining a permit by rule shall be subject to the same permitting fees that apply to persons obtaining individual permits.
(e) No person that has obtained a permit by rule shall violate this Act, rules adopted under this Act, or the terms and conditions of the permit by rule.
(Source: P.A. 97-95, eff. 7-12-11.)

(415 ILCS 5/39.14)
Sec. 39.14. Expedited review of permits.
(a) It is the intent of this Section to promote an expedited permit review process for any permit required under this Act.
(b) Any applicant for a permit under this Act may request in writing from the Agency an expedited review of the application for a permit. Within a reasonable time, the Agency shall respond in writing, indicating whether the Agency will perform an expedited review.
(c) In addition to any other fees required by this Act or Board regulations, an applicant requesting expedited review under this Section shall pay to the Agency an expedited permit fee. The amount of the expedited permit fee shall be 4 times the standard permit fee required for the requested permit under this Act or Board regulations; provided that the expedited permit fee shall not exceed $100,000. For recurring permit fees, such as annual fees, operating fees, or discharge fees, the expedited permit fee shall be 4 times the amount of the recurring fee on a one-time basis for each expedited permitting action. If an owner or operator is not required to pay a standard permit fee for the requested permit, the amount of the expedited permit fee shall be mutually agreed upon by the Agency and the applicant. Prior to any Agency review, the applicant shall make full payment of the expedited permit fee to the Agency. All amounts paid to the Agency pursuant to this Section shall be deposited into the Environmental Protection Permit and Inspection Fund. The applicant shall also pay all standard permit fees in accordance with the applicable fee provisions of this Act or Board regulations.
(d) The Agency's expedited review under this Section shall include the usual and customary review by the Agency as necessary for processing any similar application.
(e) "Expedited review" means, for the purposes of this Section, the Agency taking action on a permit application within a period of time mutually agreed upon by the Agency and the applicant; provided, however, that the agreed-upon period of time shall be tolled during any times the Agency is waiting for the applicant or another party to provide information necessary for the Agency to complete its expedited review.
(f) If the Agency fails to complete an expedited review within the period of time agreed upon by the Agency and the applicant, taking into account the tolling provided under subsection (e) of this Section, the applicant shall be entitled to a refund of the expedited permit fee paid under this Section, on a prorated basis, as mutually agreed upon by the Agency and the applicant.
(g) This Section shall not apply to applications related to emergency events necessitating immediate action by the Agency on permit applications.
(h) The Agency may adopt rules for the implementation of this Section.
(Source: P.A. 97-95, eff. 7-12-11.)

(415 ILCS 5/40) (from Ch. 111 1/2, par. 1040)
Sec. 40. Appeal of permit denial.
(a)(1) If the Agency refuses to grant or grants with conditions a permit under Section 39 of this Act, the applicant may, within 35 days after the date on which the Agency served its decision on the applicant, petition for a hearing before the Board to contest the decision of the Agency. However, the 35-day period for petitioning for a hearing may be extended for an additional period of time not to exceed 90 days by written notice provided to the Board from the applicant and the Agency within the initial appeal period. The Board shall give 21 days' notice to any person in the county where is located the facility in issue who has requested notice of enforcement proceedings and to each member of the General Assembly in whose legislative district that installation or property is located; and shall publish that 21-day notice in a newspaper of general circulation in that county. The Agency shall appear as respondent in such hearing. At such hearing the rules prescribed in Section 32 and subsection (a) of Section 33 of this Act shall apply, and the burden of proof shall be on the petitioner. If, however, the Agency issues an NPDES permit that imposes limits which are based upon a criterion or denies a permit based upon application of a criterion, then the Agency shall have the burden of going forward with the basis for the derivation of those limits or criterion which were derived under the Board's rules.
(2) Except as provided in paragraph (a)(3), if there is no final action by the Board within 120 days after the date on which it received the petition, the petitioner may deem the permit issued under this Act, provided, however, that that period of 120 days shall not run for any period of time, not to exceed 30 days, during which the Board is without sufficient membership to constitute the quorum required by subsection (a) of Section 5 of this Act, and provided further that such 120 day period shall not be stayed for lack of quorum beyond 30 days regardless of whether the lack of quorum exists at the beginning of such 120-day period or occurs during the running of such 120-day period.
(3) Paragraph (a)(2) shall not apply to any permit which is subject to subsection (b), (d) or (e) of Section 39. If there is no final action by the Board within 120 days after the date on which it received the petition, the petitioner shall be entitled to an Appellate Court order pursuant to subsection (d) of Section 41 of this Act.
(b) If the Agency grants a RCRA permit for a hazardous waste disposal site, a third party, other than the permit applicant or Agency, may, within 35 days after the date on which the Agency issued its decision, petition the Board for a hearing to contest the issuance of the permit. Unless the Board determines that such petition is duplicative or frivolous, or that the petitioner is so located as to not be affected by the permitted facility, the Board shall hear the petition in accordance with the terms of subsection (a) of this Section and its procedural rules governing denial appeals, such hearing to be based exclusively on the record before the Agency. The burden of proof shall be on the petitioner. The Agency and the permit applicant shall be named co-respondents.
The provisions of this subsection do not apply to the granting of permits issued for the disposal or utilization of sludge from publicly-owned sewage works.
(c) Any party to an Agency proceeding conducted pursuant to Section 39.3 of this Act may petition as of right to the Board for review of the Agency's decision within 35 days from the date of issuance of the Agency's decision, provided that such appeal is not duplicative or frivolous. However, the 35-day period for petitioning for a hearing may be extended by the applicant for a period of time not to exceed 90 days by written notice provided to the Board from the applicant and the Agency within the initial appeal period. If another person with standing to appeal wishes to obtain an extension, there must be a written notice provided to the Board by that person, the Agency, and the applicant, within the initial appeal period. The decision of the Board shall be based exclusively on the record compiled in the Agency proceeding. In other respects the Board's review shall be conducted in accordance with subsection (a) of this Section and the Board's procedural rules governing permit denial appeals.
(d) In reviewing the denial or any condition of a NA NSR permit issued by the Agency pursuant to rules and regulations adopted under subsection (c) of Section 9.1 of this Act, the decision of the Board shall be based exclusively on the record before the Agency including the record of the hearing, if any, unless the parties agree to supplement the record. The Board shall, if it finds the Agency is in error, make a final determination as to the substantive limitations of the permit including a final determination of Lowest Achievable Emission Rate.
(e)(1) If the Agency grants or denies a permit under subsection (b) of Section 39 of this Act, a third party, other than the permit applicant or Agency, may petition the Board within 35 days from the date of issuance of the Agency's decision, for a hearing to contest the decision of the Agency.
(2) A petitioner shall include the following within a petition submitted under subdivision (1) of this subsection:
(A) a demonstration that the petitioner raised the

issues contained within the petition during the public notice period or during the public hearing on the NPDES permit application, if a public hearing was held; and

(B) a demonstration that the petitioner is so

situated as to be affected by the permitted facility.

(3) If the Board determines that the petition is not duplicative or frivolous and contains a satisfactory demonstration under subdivision (2) of this subsection, the Board shall hear the petition (i) in accordance with the terms of subsection (a) of this Section and its procedural rules governing permit denial appeals and (ii) exclusively on the basis of the record before the Agency. The burden of proof shall be on the petitioner. The Agency and permit applicant shall be named co-respondents.
(f) Any person who files a petition to contest the issuance of a permit by the Agency shall pay a filing fee.
(Source: P.A. 99-463, eff. 1-1-16; 100-201, eff. 8-18-17.)

(415 ILCS 5/40.1) (from Ch. 111 1/2, par. 1040.1)
Sec. 40.1. Appeal of siting approval.
(a) If the county board or the governing body of the municipality, as determined by paragraph (c) of Section 39 of this Act, refuses to grant or grants with conditions approval under Section 39.2 of this Act, the applicant may, within 35 days after the date on which the local siting authority disapproved or conditionally approved siting, petition for a hearing before the Board to contest the decision of the county board or the governing body of the municipality. The Board shall publish 21 day notice of the hearing on the appeal in a newspaper of general circulation published in that county. The county board or governing body of the municipality shall appear as respondent in such hearing, and such hearing shall be based exclusively on the record before the county board or the governing body of the municipality. At such hearing the rules prescribed in Sections 32 and 33 (a) of this Act shall apply, and the burden of proof shall be on the petitioner; however, no new or additional evidence in support of or in opposition to any finding, order, determination or decision of the appropriate county board or governing body of the municipality shall be heard by the Board. In making its orders and determinations under this Section the Board shall include in its consideration the written decision and reasons for the decision of the county board or the governing body of the municipality, the transcribed record of the hearing held pursuant to subsection (d) of Section 39.2, and the fundamental fairness of the procedures used by the county board or the governing body of the municipality in reaching its decision. The Board shall transmit a copy of its decision to the office of the county board or governing body of the municipality where it shall be available for public inspection and copied upon payment of the actual cost of reproduction. If there is no final action by the Board within 120 days after the date on which it received the petition, the petitioner may deem the site location approved; provided, however, that that period of 120 days shall not run for any period of time, not to exceed 30 days, during which the Board is without sufficient membership to constitute the quorum required by subsection (a) of Section 5 of this Act, and provided further, that such 120 day period shall not be stayed for lack of quorum beyond 30 days regardless of whether the lack of quorum exists at the beginning of such 120 day period or occurs during the running of such 120 day period.
(b) If the county board or the governing body of the municipality as determined by paragraph (c) of Section 39 of this Act, grants approval under Section 39.2 of this Act, a third party other than the applicant who participated in the public hearing conducted by the county board or governing body of the municipality may, within 35 days after the date on which the local siting authority granted siting approval, petition the Board for a hearing to contest the approval of the county board or the governing body of the municipality. Unless the Board determines that such petition is duplicative or frivolous, or that the petitioner is so located as to not be affected by the proposed facility, the Board shall hear the petition in accordance with the terms of subsection (a) of this Section and its procedural rules governing denial appeals, such hearing to be based exclusively on the record before county board or the governing body of the municipality. The burden of proof shall be on the petitioner. The county board or the governing body of the municipality and the applicant shall be named as co-respondents.
The Board shall transmit a copy of its decision to the office of the county board or governing body of the municipality where it shall be available for public inspection and may be copied upon payment of the actual cost of reproduction.
(c) Any person who files a petition to contest a decision of the county board or governing body of the municipality shall pay a filing fee.
(Source: P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/40.2) (from Ch. 111 1/2, par. 1040.2)
Sec. 40.2. Application of review process.
(a) Subsection (a) of Section 40 does not apply to any permit which is subject to Section 39.5. If the Agency refuses to grant or grants with conditions a CAAPP permit, makes a determination of incompleteness regarding a submitted CAAPP application, or fails to act on an application for a CAAPP permit, permit renewal, or permit revision within the time specified in paragraph 5(j) of Section 39.5 of this Act, the applicant, any person who participated in the public comment process pursuant to subsection 8 of Section 39.5 of this Act, or any other person who could obtain judicial review pursuant to Section 41(a) of this Act, may, within 35 days after final permit action, petition for a hearing before the Board to contest the decision of the Agency. However, the 35-day period for petitioning for a hearing may be extended by the applicant for an additional period of time not to exceed 90 days by written notice provided to the Board from the applicant and the Agency within the initial appeal period. If another person with standing to appeal wishes to obtain an extension, there must be a written notice provided to the Board by that person, the Agency, and the applicant, within the initial appeal period. Notwithstanding the preceding requirements, petitions for a hearing before the Board under this subsection may be filed after the 35-day period, only if such petitions are based solely on grounds arising after the 35-day period expires. Such petitions shall be filed within 35 days after the new grounds for review arise. If the final permit action being challenged is the Agency's failure to take final action, a petition for a hearing before the Board shall be filed before the Agency denies or issues the final permit.
The Agency shall appear as respondent in such hearing. At such hearing the rules prescribed in Sections 32 and 33(a) of this Act shall apply, and the burden of proof shall be on the petitioner.
(b) The Agency's failure to take final action within 90 days of receipt of an application requesting minor permit modification procedures (or 180 days for modifications subject to group processing requirements), pursuant to subsection 14 of Section 39.5, will be subject to this Section and Section 41 of this Act.
(c) If there is no final action by the Board within 120 days after the date on which it received the petition, the permit shall not be deemed issued; rather, the petitioner shall be entitled to an Appellate Court order pursuant to Section 41(d) of this Act. The period of 120 days shall not run for any period of time, not to exceed 30 days, during which the Board is without sufficient membership to constitute the quorum required by subsection (a) of Section 5 of this Act; the 120 day period shall not be stayed for lack of quorum beyond 30 days, regardless of whether the lack of quorum exists at the beginning of the 120 day period or occurs during the running of the 120 day period.
(d) Any person who files a petition to contest the final permit action by the Agency under this Section shall pay a filing fee.
(e) The Agency shall notify USEPA, in writing, of any petition for hearing brought under this Section involving a provision or denial of a Phase II acid rain permit within 30 days of the filing of the petition. USEPA may intervene as a matter of right in any such hearing. The Agency shall notify USEPA, in writing, of any determination or order in a hearing brought under this Section that interprets, voids, or otherwise relates to any portion of a Phase II acid rain permit.
(f) If requested by the applicant, the Board may stay the effectiveness of any final Agency action identified in subsection (a) of this Section during the pendency of the review process. If requested by the applicant, the Board shall stay the effectiveness of all the contested conditions of a CAAPP permit. The Board may stay the effectiveness of any or all uncontested conditions if the Board determines that the uncontested conditions would be affected by its review of contested conditions. If the Board stays any, but not all, conditions, then the applicant shall continue to operate in accordance with any related terms and conditions of any other applicable permits until final Board action in the review process. If the Board stays all conditions, then the applicant shall continue to operate in accordance with all related terms and conditions of any other applicable permits until final Board action in the review process. Any stays granted by the Board shall be deemed effective upon the date of final Agency action appealed by the applicant under this subsection (f). Subsection (b) of Section 10-65 of the Illinois Administrative Procedure Act shall not apply to actions under this subsection.
(Source: P.A. 96-934, eff. 6-21-10.)

(415 ILCS 5/40.3)
Sec. 40.3. Review process for PSD permits.
(a) (1) Subsection (a) of Section 40 does not apply to any PSD permit that is subject to subsection (c) of Section 9.1 of this Act. If the Agency refused to grant or grants with conditions a PSD permit, the applicant may, within 35 days after final permit action, petition for a hearing before the Board to contest the decision of the Agency. If the Agency fails to act on an application for a PSD permit within the time frame specified in paragraph (3) of subsection (f) of Section 39 of this Act, the applicant may, before the Agency denies or issues the final permit, petition for a hearing before the Board to compel the Agency to act on the application in a time that is deemed reasonable.
(2) Any person who participated in the public comment process and is either aggrieved or has an interest that is or may be adversely affected by the PSD permit may, within 35 days after final permit action, petition for a hearing before the Board to contest the decision of the Agency. If the petitioner failed to participate in the public comment process, the person may still petition for a hearing, but only upon issues where the final permit conditions reflect changes from the proposed draft permit.
The petition shall: (i) include such facts as necessary to demonstrate that the petitioner is aggrieved or has an interest that is or may be adversely affected; (ii) state the issues proposed for review, citing to the record where those issues were raised or explaining why such issues were not required to be raised during the public comment process; and (iii) explain why the Agency's previous response, if any, to those issues is (A) clearly erroneous or (B) an exercise of discretion or an important policy consideration that the Board should, in its discretion, review.
The Board shall hold a hearing upon a petition to contest the decision of the Agency under this paragraph (a)(2) unless the request is determined by the Board to be frivolous or to lack facially adequate factual statements required in this paragraph (a)(2).
The Agency shall appear as respondent in any hearing pursuant to this subsection (a). At such hearing the rules prescribed in Section 32 and subsection (a) of Section 33 of this Act shall apply, and the burden of proof shall be on the petitioner.
(b) If there is no final action by the Board within 120 days after the date on which it received the petition, the PSD permit shall not be deemed issued; rather, any party shall be entitled to an Appellate Court order pursuant to subsection (d) of Section 41 of this Act. This period of 120 days shall not run for any period of time, not to exceed 30 days, during which the Board is without sufficient membership to constitute the quorum required by subsection (a) of Section 5 of this Act. The 120-day period shall not be stayed for lack of quorum beyond 30 days, regardless of whether the lack of quorum exists at the beginning of the 120-day period or occurs during the running of the 120-day period.
(c) Any person who files a petition to contest the final permit action by the Agency under this Section shall pay the filing fee for petitions for review of permit set forth in Section 7.5.
(d)(1) In reviewing the denial or any condition of a PSD permit issued by the Agency pursuant to rules adopted under subsection (c) of Section 9.1 of this Act, the decision of the Board shall be based exclusively on the record before the Agency unless the parties agree to supplement the record.
(2) If requested by the applicant, the Board may stay the effectiveness of any final Agency action on a PSD permit application identified in subsection (f) of Section 39 of this Act during the pendency of the review process. In such cases, the Board shall stay the effectiveness of all the contested conditions of the PSD permit and may stay the effectiveness of any or all uncontested conditions only if the Board determines that the uncontested conditions would be affected by its review of contested conditions. Any stays granted by the Board shall be deemed effective upon the date of final Agency action appealed by the applicant under this subsection (d). Subsection (b) of Section 10-65 of the Illinois Administrative Procedure Act shall not apply to actions under this subsection (d).
(3) If requested by a party other than the applicant, the Board may stay the effectiveness of any final Agency action on a PSD permit application identified in subsection (f) of Section 39 of this Act during the pendency of the review process. In such cases, the Board may stay the effectiveness of all the contested conditions of the PSD permit and may stay the effectiveness of any or all uncontested conditions only if the Board determines that the uncontested conditions would be affected by its review of contested conditions. The party requesting the stay has the burden of demonstrating the following: (i) that an immediate stay is required in order to preserve the status quo without endangering the public, (ii) that it is not contrary to public policy, and (iii) that there is a reasonable likelihood of success on the merits. Any stays granted by the Board shall be deemed effective upon the date of final Agency action appealed under this subsection (d) and shall remain in effect until a decision is issued by the Board on the petition. Subsection (b) of Section 10-65 of the Illinois Administrative Procedure Act shall not apply to actions under this paragraph.
(Source: P.A. 99-463, eff. 1-1-16.)



Title XI - Judicial Review

(415 ILCS 5/Tit. XI heading)

(415 ILCS 5/41) (from Ch. 111 1/2, par. 1041)
(Text of Section from P.A. 99-934)
Sec. 41. Judicial review.
(a) Any party to a Board hearing, any person who filed a complaint on which a hearing was denied, any person who has been denied a variance or permit under this Act, any party adversely affected by a final order or determination of the Board, and any person who participated in the public comment process under subsection (8) of Section 39.5 of this Act may obtain judicial review, by filing a petition for review within 35 days from the date that a copy of the order or other final action sought to be reviewed was served upon the party affected by the order or other final Board action complained of, under the provisions of the Administrative Review Law, as amended and the rules adopted pursuant thereto, except that review shall be afforded directly in the Appellate Court for the District in which the cause of action arose and not in the Circuit Court. For purposes of this subsection (a), the date of service of the Board's final order is the date on which the party received a copy of the order from the Board. Review of any rule or regulation promulgated by the Board shall not be limited by this section but may also be had as provided in Section 29 of this Act.
(b) Any final order of the Board under this Act shall be based solely on the evidence in the record of the particular proceeding involved, and any such final order for permit appeals, enforcement actions and variance proceedings, shall be invalid if it is against the manifest weight of the evidence. Notwithstanding this subsection, the Board may include such conditions in granting a variance and may adopt such rules and regulations as the policies of this Act may require. If an objection is made to a variance condition, the board shall reconsider the condition within not more than 75 days from the date of the objection.
(c) No challenge to the validity of a Board order shall be made in any enforcement proceeding under Title XII of this Act as to any issue that could have been raised in a timely petition for review under this Section.
(d) If there is no final action by the Board within 120 days on a request for a variance which is subject to subsection (c) of Section 38 or a permit appeal which is subject to paragraph (a) (3) of Section 40 or paragraph (d) of Section 40.2 or Section 40.3, the petitioner shall be entitled to an Appellate Court order under this subsection. If a hearing is required under this Act and was not held by the Board, the Appellate Court shall order the Board to conduct such a hearing, and to make a decision within 90 days from the date of the order. If a hearing was held by the Board, or if a hearing is not required under this Act and was not held by the Board, the Appellate Court shall order the Board to make a decision within 90 days from the date of the order.
The Appellate Court shall retain jurisdiction during the pendency of any further action conducted by the Board under an order by the Appellate Court. The Appellate Court shall have jurisdiction to review all issues of law and fact presented upon appeal.
(Source: P.A. 99-463, eff. 1-1-16; 99-934, eff. 1-27-17.)

(Text of Section from P.A. 99-937)
Sec. 41. Judicial review.
(a) Any party to a Board hearing, any person who filed a complaint on which a hearing was denied, any person who has been denied a variance or permit under this Act, any party adversely affected by a final order or determination of the Board, and any person who participated in the public comment process under subsection (8) of Section 39.5 of this Act may obtain judicial review, by filing a petition for review within 35 days from the date that a copy of the order or other final action sought to be reviewed was served upon the party affected by the order or other final Board action complained of, under the provisions of the Administrative Review Law, as amended and the rules adopted pursuant thereto, except that review shall be afforded directly in the Appellate Court for the District in which the cause of action arose and not in the Circuit Court. Review of any rule or regulation promulgated by the Board shall not be limited by this section but may also be had as provided in Section 29 of this Act.
(b) Any final order of the Board under this Act shall be based solely on the evidence in the record of the particular proceeding involved, and any such final order for permit appeals, enforcement actions and variance proceedings, shall be invalid if it is against the manifest weight of the evidence. Notwithstanding this subsection, the Board may include such conditions in granting a variance and may adopt such rules and regulations as the policies of this Act may require. If an objection is made to a variance condition, the board shall reconsider the condition within not more than 75 days from the date of the objection.
(c) No challenge to the validity of a Board order shall be made in any enforcement proceeding under Title XII of this Act as to any issue that could have been raised in a timely petition for review under this Section.
(d) If there is no final action by the Board within 120 days on a request for a variance which is subject to subsection (c) of Section 38 or a permit appeal which is subject to paragraph (a) (3) of Section 40 or paragraph (d) of Section 40.2 or Section 40.3, the petitioner shall be entitled to an Appellate Court order under this subsection. If a hearing is required under this Act and was not held by the Board, the Appellate Court shall order the Board to conduct such a hearing, and to make a decision within 90 days from the date of the order. If a hearing was held by the Board, or if a hearing is not required under this Act and was not held by the Board, the Appellate Court shall order the Board to make a decision within 90 days from the date of the order.
The Appellate Court shall retain jurisdiction during the pendency of any further action conducted by the Board under an order by the Appellate Court. The Appellate Court shall have jurisdiction to review all issues of law and fact presented upon appeal.
(e) This Section does not apply to orders entered by the Board pursuant to Section 38.5 of this Act. Final orders entered by the Board pursuant to Section 38.5 of this Act are subject to judicial review under subsection (j) of that Section. Interim orders entered by the Board pursuant to Section 38.5 are not subject to judicial review under this Section or Section 38.5.
(Source: P.A. 99-463, eff. 1-1-16; 99-937, eff. 2-24-17.)



Title XII - Penalties

(415 ILCS 5/Tit. XII heading)

(415 ILCS 5/42) (from Ch. 111 1/2, par. 1042)
(Text of Section from P.A. 99-934)
Sec. 42. Civil penalties.
(a) Except as provided in this Section, any person that violates any provision of this Act or any regulation adopted by the Board, or any permit or term or condition thereof, or that violates any order of the Board pursuant to this Act, shall be liable for a civil penalty of not to exceed $50,000 for the violation and an additional civil penalty of not to exceed $10,000 for each day during which the violation continues; such penalties may, upon order of the Board or a court of competent jurisdiction, be made payable to the Environmental Protection Trust Fund, to be used in accordance with the provisions of the Environmental Protection Trust Fund Act.
(b) Notwithstanding the provisions of subsection (a) of this Section:
(1) Any person that violates Section 12(f) of this

Act or any NPDES permit or term or condition thereof, or any filing requirement, regulation or order relating to the NPDES permit program, shall be liable to a civil penalty of not to exceed $10,000 per day of violation.

(2) Any person that violates Section 12(g) of this

Act or any UIC permit or term or condition thereof, or any filing requirement, regulation or order relating to the State UIC program for all wells, except Class II wells as defined by the Board under this Act, shall be liable to a civil penalty not to exceed $2,500 per day of violation; provided, however, that any person who commits such violations relating to the State UIC program for Class II wells, as defined by the Board under this Act, shall be liable to a civil penalty of not to exceed $10,000 for the violation and an additional civil penalty of not to exceed $1,000 for each day during which the violation continues.

(3) Any person that violates Sections 21(f), 21(g),

21(h) or 21(i) of this Act, or any RCRA permit or term or condition thereof, or any filing requirement, regulation or order relating to the State RCRA program, shall be liable to a civil penalty of not to exceed $25,000 per day of violation.

(4) In an administrative citation action under

Section 31.1 of this Act, any person found to have violated any provision of subsection (o) of Section 21 of this Act shall pay a civil penalty of $500 for each violation of each such provision, plus any hearing costs incurred by the Board and the Agency. Such penalties shall be made payable to the Environmental Protection Trust Fund, to be used in accordance with the provisions of the Environmental Protection Trust Fund Act; except that if a unit of local government issued the administrative citation, 50% of the civil penalty shall be payable to the unit of local government.

(4-5) In an administrative citation action under

Section 31.1 of this Act, any person found to have violated any provision of subsection (p) of Section 21, Section 22.51, Section 22.51a, or subsection (k) of Section 55 of this Act shall pay a civil penalty of $1,500 for each violation of each such provision, plus any hearing costs incurred by the Board and the Agency, except that the civil penalty amount shall be $3,000 for each violation of any provision of subsection (p) of Section 21, Section 22.51, Section 22.51a, or subsection (k) of Section 55 that is the person's second or subsequent adjudication violation of that provision. The penalties shall be deposited into the Environmental Protection Trust Fund, to be used in accordance with the provisions of the Environmental Protection Trust Fund Act; except that if a unit of local government issued the administrative citation, 50% of the civil penalty shall be payable to the unit of local government.

(5) Any person who violates subsection 6 of Section

39.5 of this Act or any CAAPP permit, or term or condition thereof, or any fee or filing requirement, or any duty to allow or carry out inspection, entry or monitoring activities, or any regulation or order relating to the CAAPP shall be liable for a civil penalty not to exceed $10,000 per day of violation.

(6) Any owner or operator of a community water system

that violates subsection (b) of Section 18.1 or subsection (a) of Section 25d-3 of this Act shall, for each day of violation, be liable for a civil penalty not to exceed $5 for each of the premises connected to the affected community water system.

(7) Any person who violates Section 52.5 of this Act

shall be liable for a civil penalty of up to $1,000 for the first violation of that Section and a civil penalty of up to $2,500 for a second or subsequent violation of that Section.

(b.5) In lieu of the penalties set forth in subsections (a) and (b) of this Section, any person who fails to file, in a timely manner, toxic chemical release forms with the Agency pursuant to Section 25b-2 of this Act shall be liable for a civil penalty of $100 per day for each day the forms are late, not to exceed a maximum total penalty of $6,000. This daily penalty shall begin accruing on the thirty-first day after the date that the person receives the warning notice issued by the Agency pursuant to Section 25b-6 of this Act; and the penalty shall be paid to the Agency. The daily accrual of penalties shall cease as of January 1 of the following year. All penalties collected by the Agency pursuant to this subsection shall be deposited into the Environmental Protection Permit and Inspection Fund.
(c) Any person that violates this Act, any rule or regulation adopted under this Act, any permit or term or condition of a permit, or any Board order and causes the death of fish or aquatic life shall, in addition to the other penalties provided by this Act, be liable to pay to the State an additional sum for the reasonable value of the fish or aquatic life destroyed. Any money so recovered shall be placed in the Wildlife and Fish Fund in the State Treasury.
(d) The penalties provided for in this Section may be recovered in a civil action.
(e) The State's Attorney of the county in which the violation occurred, or the Attorney General, may, at the request of the Agency or on his own motion, institute a civil action for an injunction, prohibitory or mandatory, to restrain violations of this Act, any rule or regulation adopted under this Act, any permit or term or condition of a permit, or any Board order, or to require such other actions as may be necessary to address violations of this Act, any rule or regulation adopted under this Act, any permit or term or condition of a permit, or any Board order.
(f) The State's Attorney of the county in which the violation occurred, or the Attorney General, shall bring such actions in the name of the people of the State of Illinois. Without limiting any other authority which may exist for the awarding of attorney's fees and costs, the Board or a court of competent jurisdiction may award costs and reasonable attorney's fees, including the reasonable costs of expert witnesses and consultants, to the State's Attorney or the Attorney General in a case where he has prevailed against a person who has committed a wilful, knowing or repeated violation of this Act, any rule or regulation adopted under this Act, any permit or term or condition of a permit, or any Board order.
Any funds collected under this subsection (f) in which the Attorney General has prevailed shall be deposited in the Hazardous Waste Fund created in Section 22.2 of this Act. Any funds collected under this subsection (f) in which a State's Attorney has prevailed shall be retained by the county in which he serves.
(g) All final orders imposing civil penalties pursuant to this Section shall prescribe the time for payment of such penalties. If any such penalty is not paid within the time prescribed, interest on such penalty at the rate set forth in subsection (a) of Section 1003 of the Illinois Income Tax Act, shall be paid for the period from the date payment is due until the date payment is received. However, if the time for payment is stayed during the pendency of an appeal, interest shall not accrue during such stay.
(h) In determining the appropriate civil penalty to be imposed under subdivisions (a), (b)(1), (b)(2), (b)(3), (b)(5), (b)(6), or (b)(7) of this Section, the Board is authorized to consider any matters of record in mitigation or aggravation of penalty, including but not limited to the following factors:
(1) the duration and gravity of the violation;
(2) the presence or absence of due diligence on the

part of the respondent in attempting to comply with requirements of this Act and regulations thereunder or to secure relief therefrom as provided by this Act;

(3) any economic benefits accrued by the respondent

because of delay in compliance with requirements, in which case the economic benefits shall be determined by the lowest cost alternative for achieving compliance;

(4) the amount of monetary penalty which will serve

to deter further violations by the respondent and to otherwise aid in enhancing voluntary compliance with this Act by the respondent and other persons similarly subject to the Act;

(5) the number, proximity in time, and gravity of

previously adjudicated violations of this Act by the respondent;

(6) whether the respondent voluntarily

self-disclosed, in accordance with subsection (i) of this Section, the non-compliance to the Agency;

(7) whether the respondent has agreed to undertake a

"supplemental environmental project," which means an environmentally beneficial project that a respondent agrees to undertake in settlement of an enforcement action brought under this Act, but which the respondent is not otherwise legally required to perform; and

(8) whether the respondent has successfully completed

a Compliance Commitment Agreement under subsection (a) of Section 31 of this Act to remedy the violations that are the subject of the complaint.

In determining the appropriate civil penalty to be imposed under subsection (a) or paragraph (1), (2), (3), (5), (6), or (7) of subsection (b) of this Section, the Board shall ensure, in all cases, that the penalty is at least as great as the economic benefits, if any, accrued by the respondent as a result of the violation, unless the Board finds that imposition of such penalty would result in an arbitrary or unreasonable financial hardship. However, such civil penalty may be off-set in whole or in part pursuant to a supplemental environmental project agreed to by the complainant and the respondent.
(i) A person who voluntarily self-discloses non-compliance to the Agency, of which the Agency had been unaware, is entitled to a 100% reduction in the portion of the penalty that is not based on the economic benefit of non-compliance if the person can establish the following:
(1) that the non-compliance was discovered through an

environmental audit or a compliance management system documented by the regulated entity as reflecting the regulated entity's due diligence in preventing, detecting, and correcting violations;

(2) that the non-compliance was disclosed in writing

within 30 days of the date on which the person discovered it;

(3) that the non-compliance was discovered and

disclosed prior to:

(i) the commencement of an Agency inspection,

investigation, or request for information;

(ii) notice of a citizen suit;
(iii) the filing of a complaint by a citizen, the

Illinois Attorney General, or the State's Attorney of the county in which the violation occurred;

(iv) the reporting of the non-compliance by an

employee of the person without that person's knowledge; or

(v) imminent discovery of the non-compliance by

the Agency;

(4) that the non-compliance is being corrected and

any environmental harm is being remediated in a timely fashion;

(5) that the person agrees to prevent a recurrence of

the non-compliance;

(6) that no related non-compliance events have

occurred in the past 3 years at the same facility or in the past 5 years as part of a pattern at multiple facilities owned or operated by the person;

(7) that the non-compliance did not result in serious

actual harm or present an imminent and substantial endangerment to human health or the environment or violate the specific terms of any judicial or administrative order or consent agreement;

(8) that the person cooperates as reasonably

requested by the Agency after the disclosure; and

(9) that the non-compliance was identified

voluntarily and not through a monitoring, sampling, or auditing procedure that is required by statute, rule, permit, judicial or administrative order, or consent agreement.

If a person can establish all of the elements under this subsection except the element set forth in paragraph (1) of this subsection, the person is entitled to a 75% reduction in the portion of the penalty that is not based upon the economic benefit of non-compliance.
(j) In addition to any other remedy or penalty that may apply, whether civil or criminal, any person who violates Section 22.52 of this Act shall be liable for an additional civil penalty of up to 3 times the gross amount of any pecuniary gain resulting from the violation.
(k) In addition to any other remedy or penalty that may apply, whether civil or criminal, any person who violates subdivision (a)(7.6) of Section 31 of this Act shall be liable for an additional civil penalty of $2,000.
(Source: P.A. 98-638, eff. 1-1-15; 99-934, eff. 1-27-17.)

(Text of Section from P.A. 100-436)
Sec. 42. Civil penalties.
(a) Except as provided in this Section, any person that violates any provision of this Act or any regulation adopted by the Board, or any permit or term or condition thereof, or that violates any order of the Board pursuant to this Act, shall be liable for a civil penalty of not to exceed $50,000 for the violation and an additional civil penalty of not to exceed $10,000 for each day during which the violation continues; such penalties may, upon order of the Board or a court of competent jurisdiction, be made payable to the Environmental Protection Trust Fund, to be used in accordance with the provisions of the Environmental Protection Trust Fund Act.
(b) Notwithstanding the provisions of subsection (a) of this Section:
(1) Any person that violates Section 12(f) of this

Act or any NPDES permit or term or condition thereof, or any filing requirement, regulation or order relating to the NPDES permit program, shall be liable to a civil penalty of not to exceed $10,000 per day of violation.

(2) Any person that violates Section 12(g) of this

Act or any UIC permit or term or condition thereof, or any filing requirement, regulation or order relating to the State UIC program for all wells, except Class II wells as defined by the Board under this Act, shall be liable to a civil penalty not to exceed $2,500 per day of violation; provided, however, that any person who commits such violations relating to the State UIC program for Class II wells, as defined by the Board under this Act, shall be liable to a civil penalty of not to exceed $10,000 for the violation and an additional civil penalty of not to exceed $1,000 for each day during which the violation continues.

(3) Any person that violates Sections 21(f), 21(g),

21(h) or 21(i) of this Act, or any RCRA permit or term or condition thereof, or any filing requirement, regulation or order relating to the State RCRA program, shall be liable to a civil penalty of not to exceed $25,000 per day of violation.

(4) In an administrative citation action under

Section 31.1 of this Act, any person found to have violated any provision of subsection (o) of Section 21 of this Act shall pay a civil penalty of $500 for each violation of each such provision, plus any hearing costs incurred by the Board and the Agency. Such penalties shall be made payable to the Environmental Protection Trust Fund, to be used in accordance with the provisions of the Environmental Protection Trust Fund Act; except that if a unit of local government issued the administrative citation, 50% of the civil penalty shall be payable to the unit of local government.

(4-5) In an administrative citation action under

Section 31.1 of this Act, any person found to have violated any provision of subsection (p) of Section 21, Section 22.51, Section 22.51a, or subsection (k) of Section 55 of this Act shall pay a civil penalty of $1,500 for each violation of each such provision, plus any hearing costs incurred by the Board and the Agency, except that the civil penalty amount shall be $3,000 for each violation of any provision of subsection (p) of Section 21, Section 22.51, Section 22.51a, or subsection (k) of Section 55 that is the person's second or subsequent adjudication violation of that provision. The penalties shall be deposited into the Environmental Protection Trust Fund, to be used in accordance with the provisions of the Environmental Protection Trust Fund Act; except that if a unit of local government issued the administrative citation, 50% of the civil penalty shall be payable to the unit of local government.

(5) Any person who violates subsection 6 of Section

39.5 of this Act or any CAAPP permit, or term or condition thereof, or any fee or filing requirement, or any duty to allow or carry out inspection, entry or monitoring activities, or any regulation or order relating to the CAAPP shall be liable for a civil penalty not to exceed $10,000 per day of violation.

(6) Any owner or operator of a community water system

that violates subsection (b) of Section 18.1 or subsection (a) of Section 25d-3 of this Act shall, for each day of violation, be liable for a civil penalty not to exceed $5 for each of the premises connected to the affected community water system.

(7) Any person who violates Section 52.5 of this Act

shall be liable for a civil penalty of up to $1,000 for the first violation of that Section and a civil penalty of up to $2,500 for a second or subsequent violation of that Section.

(b.5) In lieu of the penalties set forth in subsections (a) and (b) of this Section, any person who fails to file, in a timely manner, toxic chemical release forms with the Agency pursuant to Section 25b-2 of this Act shall be liable for a civil penalty of $100 per day for each day the forms are late, not to exceed a maximum total penalty of $6,000. This daily penalty shall begin accruing on the thirty-first day after the date that the person receives the warning notice issued by the Agency pursuant to Section 25b-6 of this Act; and the penalty shall be paid to the Agency. The daily accrual of penalties shall cease as of January 1 of the following year. All penalties collected by the Agency pursuant to this subsection shall be deposited into the Environmental Protection Permit and Inspection Fund.
(c) Any person that violates this Act, any rule or regulation adopted under this Act, any permit or term or condition of a permit, or any Board order and causes the death of fish or aquatic life shall, in addition to the other penalties provided by this Act, be liable to pay to the State an additional sum for the reasonable value of the fish or aquatic life destroyed. Any money so recovered shall be placed in the Wildlife and Fish Fund in the State Treasury.
(d) The penalties provided for in this Section may be recovered in a civil action.
(e) The State's Attorney of the county in which the violation occurred, or the Attorney General, may, at the request of the Agency or on his own motion, institute a civil action for an injunction, prohibitory or mandatory, to restrain violations of this Act, any rule or regulation adopted under this Act, any permit or term or condition of a permit, or any Board order, or to require such other actions as may be necessary to address violations of this Act, any rule or regulation adopted under this Act, any permit or term or condition of a permit, or any Board order.
(f) The State's Attorney of the county in which the violation occurred, or the Attorney General, shall bring such actions in the name of the people of the State of Illinois. Without limiting any other authority which may exist for the awarding of attorney's fees and costs, the Board or a court of competent jurisdiction may award costs and reasonable attorney's fees, including the reasonable costs of expert witnesses and consultants, to the State's Attorney or the Attorney General in a case where he has prevailed against a person who has committed a wilful, knowing or repeated violation of this Act, any rule or regulation adopted under this Act, any permit or term or condition of a permit, or any Board order.
Any funds collected under this subsection (f) in which the Attorney General has prevailed shall be deposited in the Hazardous Waste Fund created in Section 22.2 of this Act. Any funds collected under this subsection (f) in which a State's Attorney has prevailed shall be retained by the county in which he serves.
(g) All final orders imposing civil penalties pursuant to this Section shall prescribe the time for payment of such penalties. If any such penalty is not paid within the time prescribed, interest on such penalty at the rate set forth in subsection (a) of Section 1003 of the Illinois Income Tax Act, shall be paid for the period from the date payment is due until the date payment is received. However, if the time for payment is stayed during the pendency of an appeal, interest shall not accrue during such stay.
(h) In determining the appropriate civil penalty to be imposed under subdivisions (a), (b)(1), (b)(2), (b)(3), or (b)(5) of this Section, the Board is authorized to consider any matters of record in mitigation or aggravation of penalty, including but not limited to the following factors:
(1) the duration and gravity of the violation;
(2) the presence or absence of due diligence on the

part of the respondent in attempting to comply with requirements of this Act and regulations thereunder or to secure relief therefrom as provided by this Act;

(3) any economic benefits accrued by the respondent

because of delay in compliance with requirements, in which case the economic benefits shall be determined by the lowest cost alternative for achieving compliance;

(4) the amount of monetary penalty which will serve

to deter further violations by the respondent and to otherwise aid in enhancing voluntary compliance with this Act by the respondent and other persons similarly subject to the Act;

(5) the number, proximity in time, and gravity of

previously adjudicated violations of this Act by the respondent;

(6) whether the respondent voluntarily

self-disclosed, in accordance with subsection (i) of this Section, the non-compliance to the Agency;

(7) whether the respondent has agreed to undertake a

"supplemental environmental project," which means an environmentally beneficial project that a respondent agrees to undertake in settlement of an enforcement action brought under this Act, but which the respondent is not otherwise legally required to perform; and

(8) whether the respondent has successfully completed

a Compliance Commitment Agreement under subsection (a) of Section 31 of this Act to remedy the violations that are the subject of the complaint.

In determining the appropriate civil penalty to be imposed under subsection (a) or paragraph (1), (2), (3), or (5) of subsection (b) of this Section, the Board shall ensure, in all cases, that the penalty is at least as great as the economic benefits, if any, accrued by the respondent as a result of the violation, unless the Board finds that imposition of such penalty would result in an arbitrary or unreasonable financial hardship. However, such civil penalty may be off-set in whole or in part pursuant to a supplemental environmental project agreed to by the complainant and the respondent.
(i) A person who voluntarily self-discloses non-compliance to the Agency, of which the Agency had been unaware, is entitled to a 100% reduction in the portion of the penalty that is not based on the economic benefit of non-compliance if the person can establish the following:
(1) that either the regulated entity is a small

entity or the non-compliance was discovered through an environmental audit or a compliance management system documented by the regulated entity as reflecting the regulated entity's due diligence in preventing, detecting, and correcting violations;

(2) that the non-compliance was disclosed in writing

within 30 days of the date on which the person discovered it;

(3) that the non-compliance was discovered and

disclosed prior to:

(i) the commencement of an Agency inspection,

investigation, or request for information;

(ii) notice of a citizen suit;
(iii) the filing of a complaint by a citizen, the

Illinois Attorney General, or the State's Attorney of the county in which the violation occurred;

(iv) the reporting of the non-compliance by an

employee of the person without that person's knowledge; or

(v) imminent discovery of the non-compliance by

the Agency;

(4) that the non-compliance is being corrected and

any environmental harm is being remediated in a timely fashion;

(5) that the person agrees to prevent a recurrence of

the non-compliance;

(6) that no related non-compliance events have

occurred in the past 3 years at the same facility or in the past 5 years as part of a pattern at multiple facilities owned or operated by the person;

(7) that the non-compliance did not result in serious

actual harm or present an imminent and substantial endangerment to human health or the environment or violate the specific terms of any judicial or administrative order or consent agreement;

(8) that the person cooperates as reasonably

requested by the Agency after the disclosure; and

(9) that the non-compliance was identified

voluntarily and not through a monitoring, sampling, or auditing procedure that is required by statute, rule, permit, judicial or administrative order, or consent agreement.

If a person can establish all of the elements under this subsection except the element set forth in paragraph (1) of this subsection, the person is entitled to a 75% reduction in the portion of the penalty that is not based upon the economic benefit of non-compliance.
For the purposes of this subsection (i), "small entity" has the same meaning as in Section 221 of the federal Small Business Regulatory Enforcement Fairness Act of 1996 (5 U.S.C. 601).
(j) In addition to any other remedy or penalty that may apply, whether civil or criminal, any person who violates Section 22.52 of this Act shall be liable for an additional civil penalty of up to 3 times the gross amount of any pecuniary gain resulting from the violation.
(k) In addition to any other remedy or penalty that may apply, whether civil or criminal, any person who violates subdivision (a)(7.6) of Section 31 of this Act shall be liable for an additional civil penalty of $2,000.
(Source: P.A. 100-436, eff. 8-25-17.)

(415 ILCS 5/43) (from Ch. 111 1/2, par. 1043)
Sec. 43. (a) In circumstances of substantial danger to the environment or to the public health of persons or to the welfare of persons where such danger is to the livelihood of such persons, the State's Attorney or Attorney General, upon request of the Agency or on his own motion, may institute a civil action for an immediate injunction to halt any discharge or other activity causing or contributing to the danger or to require such other action as may be necessary. The court may issue an ex parte order and shall schedule a hearing on the matter not later than 3 working days from the date of injunction.
(b) If any term or condition of an NPDES permit issued under this Act for discharges from a publicly owned or publicly regulated sewage works is violated, the use of the sewage works by a contaminant source not using the works prior to a finding that the condition was violated:
(i) may be prohibited by the public body owning or regulating such sewage works, pursuant to State law or local ordinance; or
(ii) may be prohibited or restricted under the provisions of Title VIII of this Act; or
(iii) the State's Attorney of the county in which the violation occurred, or the Attorney General, at the request of the Agency or on his own motion, may proceed in a court of competent jurisdiction to secure such relief.
(c) If an industrial user of a publicly owned or publicly regulated sewage works is not in compliance with a system of user charges required under State law or local ordinance or regulations or as a term or condition of any NPDES permit issued under this Act to the sewage works into which the user is discharging contaminants, the system of charges may be enforced directly against the industrial user--
(i) by the public body owning or regulating such sewage works, pursuant to State law or local ordinance; or
(ii) under the provisions of Title VIII of this Act; or
(iii) the State's Attorney of the county in which the violation occurred, or the Attorney General, at the request of the Agency or on his own motion, may proceed in a court of competent jurisdiction to secure such relief.
(Source: P.A. 78-862.)

(415 ILCS 5/44) (from Ch. 111 1/2, par. 1044)
Sec. 44. Criminal acts; penalties.
(a) Except as otherwise provided in this Section, it shall be a Class A misdemeanor to violate this Act or regulations thereunder, or any permit or term or condition thereof, or knowingly to submit any false information under this Act or regulations adopted thereunder, or under any permit or term or condition thereof. A court may, in addition to any other penalty herein imposed, order a person convicted of any violation of this Act to perform community service for not less than 100 hours and not more than 300 hours if community service is available in the jurisdiction. It shall be the duty of all State and local law-enforcement officers to enforce such Act and regulations, and all such officers shall have authority to issue citations for such violations.
(b) Calculated Criminal Disposal of Hazardous Waste.
(1) A person commits the offense of Calculated

Criminal Disposal of Hazardous Waste when, without lawful justification, he knowingly disposes of hazardous waste while knowing that he thereby places another person in danger of great bodily harm or creates an immediate or long-term danger to the public health or the environment.

(2) Calculated Criminal Disposal of Hazardous Waste

is a Class 2 felony. In addition to any other penalties prescribed by law, a person convicted of the offense of Calculated Criminal Disposal of Hazardous Waste is subject to a fine not to exceed $500,000 for each day of such offense.

(c) Criminal Disposal of Hazardous Waste.
(1) A person commits the offense of Criminal Disposal

of Hazardous Waste when, without lawful justification, he knowingly disposes of hazardous waste.

(2) Criminal Disposal of Hazardous Waste is a Class 3

felony. In addition to any other penalties prescribed by law, a person convicted of the offense of Criminal Disposal of Hazardous Waste is subject to a fine not to exceed $250,000 for each day of such offense.

(d) Unauthorized Use of Hazardous Waste.
(1) A person commits the offense of Unauthorized Use

of Hazardous Waste when he, being required to have a permit, registration, or license under this Act or any other law regulating the treatment, transportation, or storage of hazardous waste, knowingly:

(A) treats, transports, or stores any hazardous

waste without such permit, registration, or license;

(B) treats, transports, or stores any hazardous

waste in violation of the terms and conditions of such permit or license;

(C) transports any hazardous waste to a facility

which does not have a permit or license required under this Act; or

(D) transports by vehicle any hazardous waste

without having in each vehicle credentials issued to the transporter by the transporter's base state pursuant to procedures established under the Uniform Program.

(2) A person who is convicted of a violation of

subparagraph (A), (B), or (C) of paragraph (1) of this subsection is guilty of a Class 4 felony. A person who is convicted of a violation of subparagraph (D) of paragraph (1) of this subsection is guilty of a Class A misdemeanor. In addition to any other penalties prescribed by law, a person convicted of violating subparagraph (A), (B), or (C) of paragraph (1) of this subsection is subject to a fine not to exceed $100,000 for each day of such violation, and a person who is convicted of violating subparagraph (D) of paragraph (1) of this subsection is subject to a fine not to exceed $1,000.

(e) Unlawful Delivery of Hazardous Waste.
(1) Except as authorized by this Act or the federal

Resource Conservation and Recovery Act, and the regulations promulgated thereunder, it is unlawful for any person to knowingly deliver hazardous waste.

(2) Unlawful Delivery of Hazardous Waste is a Class 3

felony. In addition to any other penalties prescribed by law, a person convicted of the offense of Unlawful Delivery of Hazardous Waste is subject to a fine not to exceed $250,000 for each such violation.

(3) For purposes of this Section, "deliver" or

"delivery" means the actual, constructive, or attempted transfer of possession of hazardous waste, with or without consideration, whether or not there is an agency relationship.

(f) Reckless Disposal of Hazardous Waste.
(1) A person commits Reckless Disposal of Hazardous

Waste if he disposes of hazardous waste, and his acts which cause the hazardous waste to be disposed of, whether or not those acts are undertaken pursuant to or under color of any permit or license, are performed with a conscious disregard of a substantial and unjustifiable risk that such disposing of hazardous waste is a gross deviation from the standard of care which a reasonable person would exercise in the situation.

(2) Reckless Disposal of Hazardous Waste is a Class 4

felony. In addition to any other penalties prescribed by law, a person convicted of the offense of Reckless Disposal of Hazardous Waste is subject to a fine not to exceed $50,000 for each day of such offense.

(g) Concealment of Criminal Disposal of Hazardous Waste.
(1) A person commits the offense of Concealment of

Criminal Disposal of Hazardous Waste when he conceals, without lawful justification, the disposal of hazardous waste with the knowledge that such hazardous waste has been disposed of in violation of this Act.

(2) Concealment of Criminal Disposal of a Hazardous

Waste is a Class 4 felony. In addition to any other penalties prescribed by law, a person convicted of the offense of Concealment of Criminal Disposal of Hazardous Waste is subject to a fine not to exceed $50,000 for each day of such offense.

(h) Violations; False Statements.
(1) Any person who knowingly makes a false material

statement in an application for a permit or license required by this Act to treat, transport, store, or dispose of hazardous waste commits the offense of perjury and shall be subject to the penalties set forth in Section 32-2 of the Criminal Code of 2012.

(2) Any person who knowingly makes a false material

statement or representation in any label, manifest, record, report, permit or license, or other document filed, maintained, or used for the purpose of compliance with this Act in connection with the generation, disposal, treatment, storage, or transportation of hazardous waste commits a Class 4 felony. A second or any subsequent offense after conviction hereunder is a Class 3 felony.

(3) Any person who knowingly destroys, alters, or

conceals any record required to be made by this Act in connection with the disposal, treatment, storage, or transportation of hazardous waste commits a Class 4 felony. A second or any subsequent offense after a conviction hereunder is a Class 3 felony.

(4) Any person who knowingly makes a false material

statement or representation in any application, bill, invoice, or other document filed, maintained, or used for the purpose of receiving money from the Underground Storage Tank Fund commits a Class 4 felony. A second or any subsequent offense after conviction hereunder is a Class 3 felony.

(4.5) Any person who knowingly makes a false material

statement or representation in any label, manifest, record, report, permit or license, or other document filed, maintained, or used for the purpose of compliance with Title XVI of this Act commits a Class 4 felony. Any second or subsequent offense after conviction hereunder is a Class 3 felony.

(5) Any person who knowingly destroys, alters, or

conceals any record required to be made or maintained by this Act or required to be made or maintained by Board or Agency rules for the purpose of receiving money from the Underground Storage Tank Fund commits a Class 4 felony. A second or any subsequent offense after a conviction hereunder is a Class 3 felony.

(6) A person who knowingly and falsely certifies

under Section 22.48 that an industrial process waste or pollution control waste is not special waste commits a Class 4 felony for a first offense and commits a Class 3 felony for a second or subsequent offense.

(7) In addition to any other penalties prescribed by

law, a person convicted of violating this subsection (h) is subject to a fine not to exceed $50,000 for each day of such violation.

(8) Any person who knowingly makes a false,

fictitious, or fraudulent material statement, orally or in writing, to the Agency, or to a unit of local government to which the Agency has delegated authority under subsection (r) of Section 4 of this Act, related to or required by this Act, a regulation adopted under this Act, any federal law or regulation for which the Agency has responsibility, or any permit, term, or condition thereof, commits a Class 4 felony, and each such statement or writing shall be considered a separate Class 4 felony. A person who, after being convicted under this paragraph (8), violates this paragraph (8) a second or subsequent time, commits a Class 3 felony.

(i) Verification.
(1) Each application for a permit or license to

dispose of, transport, treat, store, or generate hazardous waste under this Act shall contain an affirmation that the facts are true and are made under penalty of perjury as defined in Section 32-2 of the Criminal Code of 2012. It is perjury for a person to sign any such application for a permit or license which contains a false material statement, which he does not believe to be true.

(2) Each request for money from the Underground

Storage Tank Fund shall contain an affirmation that the facts are true and are made under penalty of perjury as defined in Section 32-2 of the Criminal Code of 2012. It is perjury for a person to sign any request that contains a false material statement that he does not believe to be true.

(j) Violations of Other Provisions.
(1) It is unlawful for a person knowingly to violate:
(A) subsection (f) of Section 12 of this Act;
(B) subsection (g) of Section 12 of this Act;
(C) any term or condition of any Underground

Injection Control (UIC) permit;

(D) any filing requirement, regulation, or order

relating to the State Underground Injection Control (UIC) program;

(E) any provision of any regulation, standard, or

filing requirement under subsection (b) of Section 13 of this Act;

(F) any provision of any regulation, standard, or

filing requirement under subsection (b) of Section 39 of this Act;

(G) any National Pollutant Discharge Elimination

System (NPDES) permit issued under this Act or any term or condition of such permit;

(H) subsection (h) of Section 12 of this Act;
(I) subsection 6 of Section 39.5 of this Act;
(J) any provision of any regulation, standard or

filing requirement under Section 39.5 of this Act;

(K) a provision of the Procedures for Asbestos

Emission Control in subsection (c) of Section 61.145 of Title 40 of the Code of Federal Regulations; or

(L) the standard for waste disposal for

manufacturing, fabricating, demolition, renovation, and spraying operations in Section 61.150 of Title 40 of the Code of Federal Regulations.

(2) A person convicted of a violation of subdivision

(1) of this subsection commits a Class 4 felony, and in addition to any other penalty prescribed by law is subject to a fine not to exceed $25,000 for each day of such violation.

(3) A person who negligently violates the following

shall be subject to a fine not to exceed $10,000 for each day of such violation:

(A) subsection (f) of Section 12 of this Act;
(B) subsection (g) of Section 12 of this Act;
(C) any provision of any regulation, standard, or

filing requirement under subsection (b) of Section 13 of this Act;

(D) any provision of any regulation, standard, or

filing requirement under subsection (b) of Section 39 of this Act;

(E) any National Pollutant Discharge Elimination

System (NPDES) permit issued under this Act;

(F) subsection 6 of Section 39.5 of this Act; or
(G) any provision of any regulation, standard, or

filing requirement under Section 39.5 of this Act.

(4) It is unlawful for a person knowingly to:
(A) make any false statement, representation, or

certification in an application form, or form pertaining to, a National Pollutant Discharge Elimination System (NPDES) permit;

(B) render inaccurate any monitoring device or

record required by the Agency or Board in connection with any such permit or with any discharge which is subject to the provisions of subsection (f) of Section 12 of this Act;

(C) make any false statement, representation, or

certification in any form, notice, or report pertaining to a CAAPP permit under Section 39.5 of this Act;

(D) render inaccurate any monitoring device or

record required by the Agency or Board in connection with any CAAPP permit or with any emission which is subject to the provisions of Section 39.5 of this Act; or

(E) violate subsection 6 of Section 39.5 of this

Act or any CAAPP permit, or term or condition thereof, or any fee or filing requirement.

(5) A person convicted of a violation of paragraph

(4) of this subsection commits a Class A misdemeanor, and in addition to any other penalties provided by law is subject to a fine not to exceed $10,000 for each day of violation.

(k) Criminal operation of a hazardous waste or PCB incinerator.
(1) A person commits the offense of criminal

operation of a hazardous waste or PCB incinerator when, in the course of operating a hazardous waste or PCB incinerator, he knowingly and without justification operates the incinerator (i) without an Agency permit, or in knowing violation of the terms of an Agency permit, and (ii) as a result of such violation, knowingly places any person in danger of great bodily harm or knowingly creates an immediate or long term material danger to the public health or the environment.

(2) Any person who commits the offense of criminal

operation of a hazardous waste or PCB incinerator for the first time commits a Class 4 felony and, in addition to any other penalties prescribed by law, shall be subject to a fine not to exceed $100,000 for each day of the offense.

Any person who commits the offense of criminal

operation of a hazardous waste or PCB incinerator for a second or subsequent time commits a Class 3 felony and, in addition to any other penalties prescribed by law, shall be subject to a fine not to exceed $250,000 for each day of the offense.

(3) For the purpose of this subsection (k), the term

"hazardous waste or PCB incinerator" means a pollution control facility at which either hazardous waste or PCBs, or both, are incinerated. "PCBs" means any substance or mixture of substances that contains one or more polychlorinated biphenyls in detectable amounts.

(l) It shall be the duty of all State and local law enforcement officers to enforce this Act and the regulations adopted hereunder, and all such officers shall have authority to issue citations for such violations.
(m) Any action brought under this Section shall be brought by the State's Attorney of the county in which the violation occurred, or by the Attorney General, and shall be conducted in accordance with the applicable provisions of the Code of Criminal Procedure of 1963.
(n) For an offense described in this Section, the period for commencing prosecution prescribed by the statute of limitations shall not begin to run until the offense is discovered by or reported to a State or local agency having the authority to investigate violations of this Act.
(o) In addition to any other penalties provided under this Act, if a person is convicted of (or agrees to a settlement in an enforcement action over) illegal dumping of waste on the person's own property, the Attorney General, the Agency, or local prosecuting authority shall file notice of the conviction, finding, or agreement in the office of the Recorder in the county in which the landowner lives.
(p) Criminal Disposal of Waste.
(1) A person commits the offense of Criminal Disposal

of Waste when he or she:

(A) if required to have a permit under subsection

(d) of Section 21 of this Act, knowingly conducts a waste-storage, waste-treatment, or waste-disposal operation in a quantity that exceeds 250 cubic feet of waste without a permit; or

(B) knowingly conducts open dumping of waste in

violation of subsection (a) of Section 21 of this Act.

(2) (A) A person who is convicted of a violation of

subparagraph (A) of paragraph (1) of this subsection is guilty of a Class 4 felony for a first offense and, in addition to any other penalties provided by law, is subject to a fine not to exceed $25,000 for each day of violation. A person who is convicted of a violation of subparagraph (A) of paragraph (1) of this subsection is guilty of a Class 3 felony for a second or subsequent offense and, in addition to any other penalties provided by law, is subject to a fine not to exceed $50,000 for each day of violation.

(B) A person who is convicted of a violation of

subparagraph (B) of paragraph (1) of this subsection is guilty of a Class A misdemeanor. However, a person who is convicted of a violation of subparagraph (B) of paragraph (1) of this subsection for the open dumping of waste in a quantity that exceeds 250 cubic feet or that exceeds 50 waste tires is guilty of a Class 4 felony and, in addition to any other penalties provided by law, is subject to a fine not to exceed $25,000 for each day of violation.

(q) Criminal Damage to a Public Water Supply.
(1) A person commits the offense of Criminal Damage

to a Public Water Supply when, without lawful justification, he knowingly alters, damages, or otherwise tampers with the equipment or property of a public water supply, or knowingly introduces a contaminant into the distribution system of a public water supply so as to cause, threaten, or allow the distribution of water from any public water supply of such quality or quantity as to be injurious to human health or the environment.

(2) Criminal Damage to a Public Water Supply is a

Class 4 felony. In addition to any other penalties prescribed by law, a person convicted of the offense of Criminal Damage to a Public Water Supply is subject to a fine not to exceed $250,000 for each day of such offense.

(r) Aggravated Criminal Damage to a Public Water Supply.
(1) A person commits the offense of Aggravated

Criminal Damage to a Public Water Supply when, without lawful justification, he commits Criminal Damage to a Public Water Supply while knowing that he thereby places another person in danger of serious illness or great bodily harm, or creates an immediate or long-term danger to public health or the environment.

(2) Aggravated Criminal Damage to a Public Water

Supply is a Class 2 felony. In addition to any other penalties prescribed by law, a person convicted of the offense of Aggravated Criminal Damage to a Public Water Supply is subject to a fine not to exceed $500,000 for each day of such offense.

(Source: P.A. 97-220, eff. 7-28-11; 97-286, eff. 8-10-11; 97-813, eff. 7-13-12; 97-1150, eff. 1-25-13; 98-822, eff. 8-1-14.)

(415 ILCS 5/44.1) (from Ch. 111 1/2, par. 1044.1)
(Text of Section from P.A. 100-173)
Sec. 44.1. (a) In addition to all other civil and criminal penalties provided by law, any person convicted of a criminal violation of this Act or the regulations adopted thereunder shall forfeit to the State (1) an amount equal to the value of all profits earned, savings realized, and benefits incurred as a direct or indirect result of such violation, and (2) any vehicle or conveyance used in the perpetration of such violation, except as provided in subsection (b).
(b) Forfeiture of conveyances shall be subject to the following exceptions:
(1) No conveyance used by any person as a common

carrier in the transaction of business as a common carrier is subject to forfeiture under this Section unless it is proven that the owner or other person in charge of the conveyance consented to or was privy to the covered violation.

(2) No conveyance is subject to forfeiture under this

Section by reason of any covered violation which the owner proves to have been committed without his knowledge or consent.

(3) A forfeiture of a conveyance encumbered by a bona

fide security interest is subject to the interest of the secured party if he neither had knowledge of nor consented to the covered violation.

(c) Except as provided in subsection (d), all property subject to forfeiture under this Section shall be seized pursuant to the order of a circuit court.
(d) Property subject to forfeiture under this Section may be seized by the Director or any peace officer without process:
(1) if the seizure is incident to an inspection under

an administrative inspection warrant, or incident to the execution of a criminal search or arrest warrant;

(2) if the property subject to seizure has been the

subject of a prior judgment in favor of the State in a criminal proceeding, or in an injunction or forfeiture proceeding based upon this Act; or

(3) if there is probable cause to believe that the

property is directly or indirectly dangerous to health or safety.

(e) Property taken or detained under this Section shall not be subject to eviction or replevin, but is deemed to be in the custody of the Director subject only to the order and judgments of the circuit court having jurisdiction over the forfeiture proceedings. When property is seized under this Act, the Director may:
(1) place the property under seal;
(2) secure the property or remove the property to a

place designated by him; or

(3) require the sheriff of the county in which the

seizure occurs to take custody of the property and secure or remove it to an appropriate location for disposition in accordance with law.

(f) All amounts forfeited under item (1) of subsection (a) shall be apportioned in the following manner:
(1) 40% shall be deposited in the Hazardous Waste

Fund created in Section 22.2;

(2) 30% shall be paid to the office of the Attorney

General or the State's Attorney of the county in which the violation occurred, whichever brought and prosecuted the action; and

(3) 30% shall be paid to the law enforcement agency

which investigated the violation.

Any funds received under this subsection (f) shall be used solely for the enforcement of the environmental protection laws of this State.
(g) When property is forfeited under this Section the court may order:
(1) that the property shall be made available for the

official use of the Agency, the Office of the Attorney General, the State's Attorney of the county in which the violation occurred, or the law enforcement agency which investigated the violation, to be used solely for the enforcement of the environmental protection laws of this State;

(2) the sheriff of the county in which the forfeiture

occurs to take custody of the property and remove it for disposition in accordance with law; or

(3) the sheriff of the county in which the forfeiture

occurs to sell that which is not required to be destroyed by law and which is not harmful to the public. The proceeds of such sale shall be used for payment of all proper expenses of the proceedings for forfeiture and sale, including expenses of seizure, maintenance of custody, advertising and court costs, and the balance, if any, shall be apportioned pursuant to subsection (f).

(Source: P.A. 100-173, eff. 1-1-18.)

(Text of Section from P.A. 100-512)
Sec. 44.1. (a) In addition to all other civil and criminal penalties provided by law, any person convicted of a criminal violation of this Act or the regulations adopted thereunder shall forfeit to the State (1) an amount equal to the value of all profits earned, savings realized, and benefits incurred as a direct or indirect result of such violation, and (2) any vehicle or conveyance used in the perpetration of such violation, except as provided in subsection (b).
(b) Forfeiture of conveyances shall be subject to the following exceptions:
(1) No conveyance used by any person as a common

carrier in the transaction of business as a common carrier is subject to forfeiture under this Section unless it is proven that the owner or other person in charge of the conveyance consented to or was privy to the covered violation.

(2) No conveyance is subject to forfeiture under this

Section by reason of any covered violation which the owner proves to have been committed without his knowledge or consent.

(3) A forfeiture of a conveyance encumbered by a bona

fide security interest is subject to the interest of the secured party if he neither had knowledge of nor consented to the covered violation.

(c) Except as provided in subsection (d), all property subject to forfeiture under this Section shall be seized pursuant to the order of a circuit court.
(d) Property subject to forfeiture under this Section may be seized by the Director or any peace officer without process:
(1) if the seizure is incident to an inspection under

an administrative inspection warrant, or incident to the execution of a criminal search or arrest warrant;

(2) if the property subject to seizure has been the

subject of a prior judgment in favor of the State in a criminal proceeding, or in an injunction or forfeiture proceeding based upon this Act; or

(3) if there is probable cause to believe that the

property is directly or indirectly dangerous to health or safety.

(e) Property taken or detained under this Section shall not be subject to forcible entry and detainer or replevin, but is deemed to be in the custody of the Director subject only to the order and judgments of the circuit court having jurisdiction over the forfeiture proceedings. When property is seized under this Act, the Director may:
(1) place the property under seal;
(2) secure the property or remove the property to a

place designated by him; or

(3) require the sheriff of the county in which the

seizure occurs to take custody of the property and secure or remove it to an appropriate location for disposition in accordance with law.

(f) All amounts forfeited under item (1) of subsection (a) shall be apportioned in the following manner:
(1) 40% shall be deposited in the Hazardous Waste

Fund created in Section 22.2;

(2) 30% shall be paid to the office of the Attorney

General or the State's Attorney of the county in which the violation occurred, whichever brought and prosecuted the action; and

(3) 30% shall be paid to the law enforcement agency

which investigated the violation.

Any funds received under this subsection (f) shall be used solely for the enforcement of the environmental protection laws of this State.
(g) When property is forfeited under this Section the court may order:
(1) that the property shall be made available for the

official use of the Agency, the Office of the Attorney General, the State's Attorney of the county in which the violation occurred, or the law enforcement agency which investigated the violation, to be used solely for the enforcement of the environmental protection laws of this State;

(2) the sheriff of the county in which the forfeiture

occurs to take custody of the property and remove it for disposition in accordance with law; or

(3) the sheriff of the county in which the forfeiture

occurs to sell that which is not required to be destroyed by law and which is not harmful to the public. The proceeds of such sale shall be used for payment of all proper expenses of the proceedings for forfeiture and sale, including expenses of seizure, maintenance of custody, advertising and court costs, and the balance, if any, shall be apportioned pursuant to subsection (f).

(h) Property seized or forfeited under this Section is subject to reporting under the Seizure and Forfeiture Reporting Act.
(Source: P.A. 100-512, eff. 7-1-18.)

(415 ILCS 5/45) (from Ch. 111 1/2, par. 1045)
Sec. 45. Injunctive and other relief.
(a) No existing civil or criminal remedy for any wrongful action shall be excluded or impaired by this Act. Nothing in this Act shall be construed to limit or supersede the provisions of the Illinois Oil and Gas Act and the powers therein granted to prevent the intrusion of water into oil, gas or coal strata and to prevent the pollution of fresh water supplies by oil, gas or salt water or oil field wastes, except that water quality standards as set forth by the Pollution Control Board apply to and are effective within the areas covered by and affected by permits issued by the Department of Natural Resources. However, if the Department of Natural Resources fails to act upon any complaint within a period of 10 working days following the receipt of a complaint by the Department, the Environmental Protection Agency may proceed under the provisions of this Act.
(b) Any person adversely affected in fact by a violation of this Act, any rule or regulation adopted under this Act, any permit or term or condition of a permit, or any Board order may sue for injunctive relief against such violation. However, except as provided in subsections (d) and (e), no action shall be brought under this Section until 30 days after the plaintiff has been denied relief by the Board in a proceeding brought under subdivision (d)(1) of Section 31 of this Act. The prevailing party shall be awarded costs and reasonable attorneys' fees.
(c) Nothing in Section 39.4 of this Act shall limit the authority of the Agency to proceed with enforcement under the provisions of this Act for violations of terms and conditions of an endorsed agrichemical facility permit, an endorsed lawncare containment permit, or this Act or regulations hereunder caused or threatened by an agrichemical facility or a lawncare wash water containment area, provided that prior notice is given to the Department of Agriculture which provides that Department an opportunity to respond as appropriate.
(d) If the State brings an action under this Act against a person with an interest in real property upon which the person is alleged to have allowed open dumping or open burning by a third party in violation of this Act, which action seeks to compel the defendant to remove the waste or otherwise clean up the site, the defendant may, in the manner provided by law for third-party complaints, bring in as a third-party defendant a person who with actual knowledge caused or contributed to the illegal open dumping or open burning, or who is or may be liable for all or part of the removal and cleanup costs. The court may include any of the parties which it determines to have, with actual knowledge, allowed, caused or contributed to the illegal open dumping or open burning in any order that it may issue to compel removal of the waste and cleanup of the site, and may apportion the removal and cleanup costs among such parties, as it deems appropriate. However, a person may not seek to recover any fines or civil penalties imposed upon him under this Act from a third-party defendant in an action brought under this subsection.
(e) A final order issued by the Board pursuant to Section 33 of this Act may be enforced through a civil action for injunctive or other relief instituted by a person who was a party to the Board enforcement proceeding in which the Board issued the final order.
(Source: P.A. 92-574, eff. 6-26-02; 93-152, eff. 7-10-03.)



Title XIII - Miscellaneous Provisions

(415 ILCS 5/Tit. XIII heading)

(415 ILCS 5/46) (from Ch. 111 1/2, par. 1046)
Sec. 46. (a) Any municipality, sanitary district, county or other public body created by or pursuant to State law and having jurisdiction over disposal of sewage, industrial wastes, or other wastes, which has been directed by an order issued by the Board or by the circuit court to abate any violation of this Act or of any regulation adopted thereunder shall, unless such order be set aside upon review, take steps for the acquisition or construction of such facilities, or for such repair, alteration, extension or completion of existing facilities, or for such modification of existing practices as may be necessary to comply with the order. The cost of the acquisition, construction, repair, alteration, completion, or extension of such facilities, or of such modification of practices shall be paid out of funds on hand available for such purposes, or out of the general funds of such public body not otherwise appropriated.
If funds on hand or unappropriated are insufficient for the purposes of this Section, the necessary funds shall be raised by the issuance of either general obligation or revenue bonds. If the estimated cost of the steps necessary to be taken by such public body to comply with such order is such that the bond issue, necessary to finance such project, would not raise the total outstanding bonded indebtedness of such public body in excess of any limit which may be imposed upon such indebtedness, the necessary bonds may be issued as a direct obligation of such public body and retired pursuant to general law governing the issue of such bonds. No election or referendum shall be necessary for the issuance of bonds under this Section.
The funds made available by the issuance of direct obligation or revenue bonds as herein provided shall constitute a Sanitary Fund, and shall be used for no other purpose than for carrying out such order or orders of the Board.
The Attorney General shall enforce this provision of the Act by an action for mandamus, injunction, or other appropriate relief.
Any general obligation bonds issued under this Section, or any revenue bonds issued under this Section as limited bonds pursuant to Section 15.01 of the Local Government Debt Reform Act, are subject to the requirements of the Bond Issue Notification Act.
(b) In order to be eligible for federal grants for construction of sewage works pursuant to Section 201(g) of the Federal Water Pollution Control Act, as now or hereafter amended, any sanitary district, drainage district, municipality, county, special district or other unit of local government established pursuant to State law, that owns or operates sewage works may adopt, in accordance with such unit's statutory procedures, ordinances or regulations to provide for systems of proportionate cost sharing for operation and maintenance by recipients of such unit's waste treatment services, to provide for payments by industrial users of costs of sewage works construction allocable to the treatment of industrial wastes, and to provide such other capabilities as may be necessary to comply with Sections 204(b), 307, and 308 of the Federal Water Pollution Control Act, as now or hereafter amended.
(c) In order to comply with Section 307 of the Federal Water Pollution Control Act, as now or hereafter amended, and regulations promulgated thereunder, the units of local government identified in subsection (b) of this Section may adopt, in accordance with such unit's statutory procedures, ordinances or regulations to enable the unit of government, as regards industrial users of sewage works, to control through permit, contract, order or similar means, the nature and amount of pollutants discharged to the sewage works, to require compliance with applicable pretreatment standards and requirements, to require compliance schedules and the submission of notices and self-monitoring reports related thereto, to carry out inspection and monitoring procedures in order to determine compliance or noncompliance with the applicable pretreatment standards and requirements, to obtain remedies including, but not limited to, injunctive relief and civil and criminal penalties for noncompliance with pretreatment standards and requirements, and to provide such other capabilities as may be necessary to comply with Section 307 of the Federal Water Pollution Control Act, as now or hereafter amended, and regulations promulgated thereunder.
(Source: P.A. 89-655, eff. 1-1-97.)

(415 ILCS 5/47) (from Ch. 111 1/2, par. 1047)
Sec. 47. (a) The State of Illinois and all its agencies, institutions, officers and subdivisions shall comply with all requirements, prohibitions, and other provisions of the Act and of regulations adopted thereunder.
(b) (Blank).
(c) (Blank).
(Source: P.A. 97-220, eff. 7-28-11.)

(415 ILCS 5/48) (from Ch. 111 1/2, par. 1048)
Sec. 48. (a) Whenever the Board has adopted regulations respecting the equipment, specifications, use, inspection, or sale of vehicles, vessels, or aircraft, no department or agency shall license any such vehicles, vessels, or aircraft for operation in this State in the absence of such proof as the Board may prescribe that the equipment in question satisfies the Board's regulations.
(b) Whenever the Board has adopted regulations limiting vehicle, vessel, or aircraft operations to essential or other classes of use under certain conditions, the department or agency responsible for the licensing shall issue indicia of such use, subject to standards prescribed by the Board, for each vehicle, vessel, or aircraft qualifying therefor.
(Source: P.A. 76-2429.)

(415 ILCS 5/49) (from Ch. 111 1/2, par. 1049)
Sec. 49. Proceedings governed by Act; compliance as defense.
(a) (Blank.)
(b) All proceedings respecting acts done before the effective date of this Act shall be determined in accordance with the law and regulations in force at the time such acts occurred. All proceedings instituted for actions taken after the effective date of this Act (July 1, 1970) shall be governed by this Act.
(c) (Blank.)
(d) (Blank.)
(e) Compliance with the rules and regulations promulgated by the Board under this Act shall constitute a prima facie defense to any action, legal, equitable, or criminal, or an administrative proceeding for a violation of this Act, brought by any person.
(Source: P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/50) (from Ch. 111 1/2, par. 1050)
Sec. 50. (Repealed).
(Source: P.A. 76-2429. Repealed by P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/51) (from Ch. 111 1/2, par. 1051)
Sec. 51. If any Section, subsection, sentence or clause of this Act shall be adjudged unconstitutional, such adjudication shall not affect the validity of the Act as a whole or of any Section, subsection, sentence or clause thereof not adjudged unconstitutional.
(Source: P.A. 76-2429.)

(415 ILCS 5/52) (from Ch. 111 1/2, par. 1052)
Sec. 52. (a) No person shall fire, or in any other way discriminate against, or cause to be fired or discriminated against, any employee or any authorized representative of employees by reason of the fact that such employee or representative has filed, instituted, or caused to be filed or instituted any proceeding under this Act, or has testified or is about to testify in any proceeding resulting from the administration or enforcement of the provisions of this Act, or offers any evidence of any violation of this Act.
(b) Any employee or a representative of employees who believes that he has been fired or otherwise discriminated against by any person in violation of subsection (a) of this Section may, within 30 days after such alleged violation occurs, apply to the Director of the Department of Labor for a review of such firing or alleged discrimination. A copy of the application shall be sent to such person who shall be the respondent. Upon receipt of such application, the Director of the Department of Labor shall cause such investigation to be made as he deems appropriate. Such investigation shall provide an opportunity for a public hearing at the request of any party to such review to enable the parties to present information relating to such alleged violation. The parties shall be given written notice of the time and place of the hearing at least 5 days prior to the hearing. Upon receiving the report of such investigation, the Director shall make findings of fact. If he finds that such violation did occur, he shall issue a decision, incorporating an order therein of his findings, requiring the party committing such violation to take such affirmative action to abate the violation as the Director deems appropriate, including, but not limited to, the rehiring or reinstatement of the employee or representative of employees to his former position and shall be fully compensated for the time he was unemployed. If he finds that there was no such violation, he shall issue an order denying the application. Such order issued by the Director under this subparagraph shall be subject to judicial review under the Administrative Review Law, and all amendments and modifications thereof.
(c) Whenever an order is issued under this Section to abate such violation, at the request of the applicant a sum equal to the aggregate amount of all costs and expenses (including attorney's fees) as determined by the Director to have been reasonably incurred by the applicant for or in connection with the commencement and prosecution of such proceedings shall be assessed against the person committing such violation.
(d) This Section shall not apply to any employee who, acting without direction from his employer, or his agents, deliberately fails to comply with any requirement of this Act.
(Source: P.A. 83-1079.)

(415 ILCS 5/52.2)
Sec. 52.2. (Repealed).
(Source: P.A. 88-690, eff. 1-24-95. Repealed by P.A. 94-580, eff. 8-12-05.)

(415 ILCS 5/52.3-1)
Sec. 52.3-1. Findings; purpose.
(a) The General Assembly finds that:
(1) During the last decade, considerable expertise in

pollution prevention, sophisticated emissions monitoring and tracking techniques, compliance auditing methods, stakeholder involvement, and innovative approaches to control pollution have been developed.

(2) Substantial opportunities exist to reduce the

amount of or prevent adverse impacts from emissions or discharges of pollutants or wastes through the use of innovative and cost effective measures not currently recognized by or allowed under existing environmental laws, rules, and regulations.

(3) There are persons regulated under this Act who

have demonstrated excellence and leadership in environmental compliance or stewardship or pollution prevention and, through the implementation of innovative measures, who can achieve further reductions in emissions or discharges of pollutants or wastes or continued environmental stewardship.

(4) Current environmental laws and regulations have,

in some instances, resulted in burdensome transactional requirements that are unnecessarily costly and complex for regulated entities and have proven to be frustrating to the public that is concerned about environmental protection.

(5) The goals of environmental protection will be

best served by promoting and evaluating the efforts of those persons who are ready to achieve measurable and verifiable pollution reductions in excess of the otherwise applicable statutory and regulatory requirements or who can demonstrate real environmental risk reduction, promote pollution prevention, foster superior environmental compliance by other persons regulated under this Act, and who can improve stakeholder involvement in environmental decision making.

(6) The United States Environmental Protection Agency

is operating a program entitled "National Environmental Performance Track" 65 Federal Register 41655 (July 6, 2000) (Federal Performance Track Program) to recognize and reward businesses and public facilities that demonstrate strong environmental performance beyond current regulatory requirements. There should be a process that allows regulatory flexibility available to a participant in the Federal Performance Track Program to be also granted in the State if the participant's proposal is acceptable to the Agency.

(7) A process for implementing and evaluating

innovative environmental measures on a pilot project basis should be developed and implemented in this State.

(b) It is the purpose of this Section to create a voluntary pilot program by which the Agency may enter into Environmental Management System Agreements with persons regulated under this Act to implement innovative environmental measures not otherwise recognized or allowed under existing laws and regulations of this State if those measures:
(1) achieve emissions reductions or reductions in

discharges or wastes beyond the otherwise applicable statutory and regulatory requirements through pollution prevention or other suitable means; or

(2) achieve real environmental risk reduction or

foster environmental compliance by other persons regulated under this Act in a manner that is clearly superior to the existing regulatory system.

These Agreements may be executed with participants in the Federal Performance Track Program if the provisions are acceptable to the Agency.
(c) This program is a voluntary pilot program. Participation is at the discretion of the Agency, and any decision by the Agency to reject an initial proposal under this Section is not appealable. An initial Agreement may be renewed for appropriate time periods if the Agency finds the Agreement continues to meet applicable requirements and the purposes of this Section.
(d) The Agency shall develop and make publicly available a program guidance document regarding participation in the pilot program. A draft document shall be distributed for review and comment by interested parties and a final document shall be completed by December 1, 1996. At a minimum, this document shall include the following:
(1) The approximate number of projects that the

Agency envisions being part of the pilot program.

(2) The types of projects and facilities that the

Agency believes would be most useful to be a part of the pilot program.

(3) A description of potentially useful environmental

management systems, such as ISO 14000.

(4) A description of suitable Environmental

Performance Plans, including appropriate provisions or opportunities for promoting pollution prevention and sustainable development.

(5) A description of practices and procedures to

ensure that performance is measurable and verifiable.

(6) A characterization of less-preferred practices

that can generate adverse consequences such as multi-media pollutant transfers.

(7) A description of suitable practices for

productive stakeholder involvement in project development and implementation that may include, but need not be limited to, consensus-based decision making and appropriate technical assistance.

(e) The Agency has the authority to develop and distribute written guidance, fact sheets, or other documents that explain, summarize, or describe programs operated under this Act or regulations. The written guidance, fact sheets, or other documents shall not be considered rules and shall not be subject to the Illinois Administrative Procedure Act.
(Source: P.A. 92-397, eff. 1-1-02; 93-171, eff. 7-10-03.)

(415 ILCS 5/52.3-2)
Sec. 52.3-2. Agency authority; scope of agreement.
(a) The Agency may enter into an initial Environmental Management System Agreement with any person regulated under this Act to implement innovative environmental measures that relate to or involve provisions of this Act, even if one or more of the terms of such an Agreement would be inconsistent with an otherwise applicable statute or regulation of this State. Participation in this program is limited to those persons who have submitted an Environmental Management System Agreement that is acceptable to the Agency and who are not currently subject to enforcement action under this Act.
(b) The Agency may adopt rules to implement this Section. Without limiting the generality of this authority, those regulations may, among other things:
(1) Specify the criteria an applicant must meet to

participate in this program.

(2) Specify the minimum contents of a proposed

Environmental Management System Agreement, including, without limitation, the following:

(A) requiring identification of all State and

federal statutes, rules, and regulations applicable to the facility;

(B) requiring identification of all statutes,

rules, and regulations that are inconsistent with one or more terms of the proposed Environmental Management System Agreement;

(C) requiring a statement of how the proposed

Environmental Management System Agreement will achieve one or more of the purposes of this Section;

(D) requiring identification of those members of

the general public, representatives of local communities, and environmental groups who may have an interest in the Environmental Management System Agreement; and

(E) requiring identification of how a participant

will demonstrate ongoing compliance with the terms of its Environmental Management System Agreement, which may include an evaluation of a participant's performance under the Environmental Management System Agreement by a third party acceptable to the Agency. Compliance with the Agreement shall be determined not less than annually.

(3) Specify the procedures for review by the Agency

of Environmental Management System Agreements.

(4) Specify the procedures for public participation

in, including notice of and comment on, Environmental Management System Agreements and stakeholder involvement in design and implementation of specific projects that are undertaken.

(5) Specify the procedures for voluntary termination

of an Environmental Management System Agreement.

(6) Specify the type of performance guarantee to be

provided by an applicant for participation in this program. The nature of the performance guarantee shall be directly related to the complexity of and environmental risk associated with the proposed Environmental Management System Agreement.

(c) The Agency shall propose by December 31, 1996, and the Board shall promulgate, criteria and procedures for involuntary termination of Environmental Management System Agreements. The Board shall complete such rulemaking no later than 180 days after receipt of the Agency's proposal.
(d) After July 1, 2003, the Agency may enter into an initial Environmental Management System Agreement with any participant in the Federal Performance Track Program, in accordance with the following:
(1) The participant submits, in writing, a proposed

Environmental Management System Agreement to the Agency.

(1.5) The Agency shall provide notice to the public,

including an opportunity for public comment and hearing in accordance with the procedures set forth in 35 Ill. Adm. Code Part 164, on each proposal filed with the Agency under this subsection (d).

(2) The Agency shall have 120 days after the public

comment period, unless the participant grants an extension, to execute a proposed Environmental Management System Agreement.

(3) Failure to execute an agreement shall be deemed a

rejection.

(4) A rejection of a proposed Environmental

Management System Agreement by the Agency shall not be appealable.

(Source: P.A. 92-397, eff. 1-1-02; 93-171, eff. 7-10-03.)

(415 ILCS 5/52.3-3)
Sec. 52.3-3. Effect of Environmental Management System Agreements.
(a) An Environmental Management System Agreement shall operate in lieu of all applicable requirements under Illinois and federal environmental statutes, regulations, and existing permits that are identified in the Agreement. Any environmental statute, regulation, or condition in an existing permit that differs from a term or condition in an Agreement shall cease to apply from the effective date of an initial or renewed Agreement until it is terminated or expires.
(b) Notwithstanding the other provisions of this Section, no Agreement entered into by the Agency may allow a participant to cause air or water pollution or an unauthorized release in violation of this Act.
(c) Nothing in this Section shall reduce, eliminate, or in any way affect any fees that a participant in this program may be subject to under any federal environmental statute or regulation or under this Act or any rule promulgated hereunder.
(d) Applicants for participation in the Environmental Management System Agreement Program shall pay all costs associated with public notice and hearings.
(Source: P.A. 89-465, eff. 6-13-96.)

(415 ILCS 5/52.3-4)
Sec. 52.3-4. Performance assurance.
(a) The Agency shall ensure that each Environmental Management System Agreement contains appropriate provisions for performance assurance. Those provisions may specify types of performance guarantees to be provided by the participant to assure performance of the terms and conditions of the Agreement.
(b) In the case of deficient performance of any term or condition in an Environmental Management System Agreement that prevents achievement of the stated purposes in subsection (b) of Section 52.3-1, the Agency may terminate the Agreement and the participant may be subject to enforcement in accordance with the provisions of Section 31 or 42 of this Act.
(b-5) The Agency may terminate an Agreement executed pursuant to subsection (d) of Section 52.3-1 if participation in the Federal Performance Track Program ceases.
(c) If the Agreement is terminated, the facility shall have sufficient time to apply for and receive any necessary permits to continue the operations in effect during the course of the Environmental Management Systems Agreement. Any such application shall also be deemed a timely and complete application for renewal of an existing permit under applicable law.
(d) The Agency may adopt rules that are necessary to carry out its duties under this Section including, but not limited to, rules that provide mechanisms for alternative dispute resolution and performance assurance.
(e) Nothing in this Section shall limit the authority or ability of a State's Attorney or the Attorney General to proceed pursuant to Section 43(a) of this Act, or to enforce Section 44 or 44.1 of this Act, except that for the purposes of enforcement under Section 43(a), 44, or 44.1, an Agreement shall be deemed to be a permit issued under this Act to engage in activities authorized under the Agreement.
(Source: P.A. 93-171, eff. 7-10-03.)

(415 ILCS 5/52.3-5)
Sec. 52.3-5. Effect of amendatory Act of the 96th General Assembly. Nothing contained in this amendatory Act of the 96th General Assembly shall remove any liability for any operation, site, or facility operating without any required legal permit or authorization for activities taking place prior to the effective date of this Act.
(Source: P.A. 96-611, eff. 8-24-09.)

(415 ILCS 5/52.3-10)
Sec. 52.3-10. Effect of amendatory Act of the 96th General Assembly. Nothing contained in this amendatory Act of the 96th General Assembly shall remove any liability for any operation, site, or facility operating without any required legal permit or authorization for activities taking place prior to the effective date of this Act.
(Source: P.A. 96-1068, eff. 7-16-10.)

(415 ILCS 5/52.5)
Sec. 52.5. Microbead-free waters.
(a) As used in this Section:
"Over the counter drug" means a drug that is a personal care product that contains a label that identifies the product as a drug as required by 21 CFR 201.66. An "over the counter drug" label includes:
(1) A drug facts panel; or
(2) A statement of the active ingredients with a list

of those ingredients contained in the compound, substance, or preparation.

"Personal care product" means any article intended to be rubbed, poured, sprinkled, or sprayed on, introduced into, or otherwise applied to the human body or any part thereof for cleansing, beautifying, promoting attractiveness, or altering the appearance, and any article intended for use as a component of any such article. "Personal care product" does not include any prescription drugs.
"Plastic" means a synthetic material made from linking monomers through a chemical reaction to create an organic polymer chain that can be molded or extruded at high heat into various solid forms retaining their defined shapes during life cycle and after disposal.
"Synthetic plastic microbead" means any intentionally added non-biodegradable solid plastic particle measured less than 5 millimeters in size and is used to exfoliate or cleanse in a rinse-off product.
(b) The General Assembly hereby finds that microbeads, a synthetic alternative ingredient to such natural materials as ground almonds, oatmeal, and pumice, found in over 100 personal care products, including facial cleansers, shampoos, and toothpastes, pose a serious threat to the State's environment.
Microbeads have been documented to collect harmful pollutants already present in the environment and harm fish and other aquatic organisms that form the base of the aquatic food chain. Recently, microbeads have been recorded in Illinois water bodies, and in particular, the waters of Lake Michigan.
Although synthetic plastic microbeads are a safe and effective mild abrasive ingredient effectively used for gently removing dead skin, there are recent concerns about the potential environmental impact of these materials. More research is needed on any adverse consequences, but a number of cosmetic manufacturers have already begun a voluntary process for identifying alternatives that allay those concerns. Those alternatives will be carefully evaluated to assure safety and implemented in a timely manner.
Without significant and costly improvements to the majority of the State's sewage treatment facilities, microbeads contained in products will continue to pollute Illinois' waters and hinder the recent substantial economic investments in redeveloping Illinois waterfronts and the ongoing efforts to restore the State's lakes and rivers and recreational and commercial fisheries.
(c) Effective December 31, 2017, no person shall manufacture for sale a personal care product, except for an over the counter drug, that contains synthetic plastic microbeads as defined in this Section.
(d) Effective December 31, 2018, no person shall accept for sale a personal care product, except for an over the counter drug, that contains synthetic plastic microbeads as defined in this Section.
(e) Effective December 31, 2018, no person shall manufacture for sale an over the counter drug that contains synthetic plastic microbeads as defined in this Section.
(f) Effective December 31, 2019, no person shall accept for sale an over the counter drug that contains synthetic plastic microbeads as defined in this Section.
(Source: P.A. 98-638, eff. 1-1-15.)



Title XIV - Used Tires

(415 ILCS 5/Tit. XIV heading)

(415 ILCS 5/53) (from Ch. 111 1/2, par. 1053)
Sec. 53. (a) The General Assembly finds:
(1) that used and waste tires constitute a growing

solid waste problem of considerable magnitude that is exacerbated by the fact that tires do not readily degrade or decompose;

(2) that the accumulation of used and waste tires

constitutes a fire hazard and a threat to air and water quality;

(3) that unmanaged used and waste tire sites

encourage open dumping of other types of waste;

(4) that used and waste tire accumulations pose a

threat to the public health, safety and welfare by providing habitat for a number of disease-spreading mosquitoes and other nuisance organisms, and that the transport of used tires has introduced such mosquitoes into the State and dispersed them;

(5) that State agencies need the ability to remove,

or cause the removal of, used and waste tire accumulations as necessary to abate or correct hazards to public health and to protect the environment; and

(6) that used and waste tires may also afford a

significant economic opportunity for recycling into new and useful products or as a source of fuel.

(b) It is the purpose of this Act:
(1) to ensure that used and waste tires are collected

and are put to beneficial use or properly disposed of;

(2) to provide for the abatement of used and waste

tire dumps and associated threats to the public health and welfare;

(3) to encourage the development of used and waste

tire processing facilities and technologies, including energy recovery; and

(4) to provide for research on disease vectors

associated with used and waste tires, and the diseases they spread.

It shall be the policy of the State of Illinois to provide for the recovery, recycling and reuse of materials from scrap vehicle tires. The following hierarchy shall be in effect for tires generated for waste management in this State:
(1) Reuse of tire casings for remanufacture or

retreading.

(2) Processing of tires into marketable products,

such as stamped parts from portions of tire casings.

(3) Total destruction of tires into a uniform product

that is marketable as a fuel or recycled material feedstock, including such products as tire-derived fuel, or recovered rubber for recycling into rubber or other products or as an asphalt additive.

(4) Total destruction of tires through primary

shredding to produce a nonuniform product for use as in road beds or other construction applications, or at a landfill or similar site for erosion control or cover.

(5) Total destruction of tires to a nonuniform

product consistency for direct landfill disposal.

(Source: P.A. 86-452; 87-727.)

(415 ILCS 5/54) (from Ch. 111 1/2, par. 1054)
Sec. 54. For the purposes of this Title, except as the context otherwise clearly requires, the words and terms defined in the Sections which follow this Section and precede Section 55 shall have the meanings given therein. Words and terms not defined shall have the meanings otherwise set forth in this Act.
(Source: P.A. 86-452.)

(415 ILCS 5/54.01) (from Ch. 111 1/2, par. 1054.01)
Sec. 54.01. "Altered tire" means a used tire which has been altered so that it is no longer capable of holding accumulations of water, including, but not limited to, used tires that have been shredded, chopped, drilled with holes sufficient to assure drainage, slit longitudinally and stacked so as not to collect water, or wholly or partially filled with cement or other material to prevent the accumulation of water. "Alteration" or "altering" means action which produces an altered tire.
(Source: P.A. 86-452.)

(415 ILCS 5/54.02) (from Ch. 111 1/2, par. 1054.02)
Sec. 54.02. "Converted tire" means a used tire which has been manufactured into a usable commodity other than a tire. "Conversion" or "converting" means action which produces a converted tire. Usable products manufactured from tires, which products are themselves capable of holding accumulations of water, shall be deemed to be "converted" if they are stacked, packaged, boxed, containerized or enclosed in such a manner as to preclude exposure to precipitation prior to sale or conveyance.
(Source: P.A. 86-452.)

(415 ILCS 5/54.03) (from Ch. 111 1/2, par. 1054.03)
Sec. 54.03. "Covered tire" means a used tire located in a building, vehicle or facility with a roof extending over the tire, or securely located under a material so as to preclude exposure to precipitation.
(Source: P.A. 86-452.)

(415 ILCS 5/54.04) (from Ch. 111 1/2, par. 1054.04)
Sec. 54.04. "Disposal" means the placement of used tires into or on any land or water except as an integral part of systematic reuse or conversion in the regular course of business.
(Source: P.A. 86-452.)

(415 ILCS 5/54.05) (from Ch. 111 1/2, par. 1054.05)
Sec. 54.05. "New tire" means a tire which has never been placed on a vehicle wheel rim.
(Source: P.A. 86-452.)

(415 ILCS 5/54.06) (from Ch. 111 1/2, par. 1054.06)
Sec. 54.06. "Processing" means the altering, converting or reprocessing of used or waste tires.
(Source: P.A. 86-452.)

(415 ILCS 5/54.06a)
Sec. 54.06a. "Recyclable tire" means a used tire which is free of permanent physical damage and maintains sufficient tread depth to allow its use through resale or repairing.
(Source: P.A. 89-200, eff. 1-1-96.)

(415 ILCS 5/54.07) (from Ch. 111 1/2, par. 1054.07)
Sec. 54.07. "Reprocessed tire" means a used tire which has been recapped, retreaded or regrooved and which has not been placed on a vehicle wheel rim.
(Source: P.A. 86-452.)

(415 ILCS 5/54.08) (from Ch. 111 1/2, par. 1054.08)
Sec. 54.08. "Reused tire" means a used tire that is used again, in part or as a whole, by being employed in a particular function or application as an effective substitute for a commercial product or fuel without having been converted.
(Source: P.A. 86-452.)

(415 ILCS 5/54.09) (from Ch. 111 1/2, par. 1054.09)
Sec. 54.09. "Storage" means any accumulation of used tires that does not constitute disposal. At a minimum, such an accumulation must be an integral part of the systematic alteration, reuse, reprocessing or conversion of the tires in the regular course of business.
(Source: P.A. 86-452.)

(415 ILCS 5/54.10) (from Ch. 111 1/2, par. 1054.10)
Sec. 54.10. "Tire" means a hollow ring, made of rubber or similar materials, which was manufactured for the purpose of being placed on the wheel rim of a vehicle.
(Source: P.A. 86-452.)

(415 ILCS 5/54.10a)
Sec. 54.10a. "Tire carcass" means the internal part of a used tire containing the plies, beads, and belts suitable for retread or remanufacture.
(Source: P.A. 89-200, eff. 1-1-96.)

(415 ILCS 5/54.10b)
Sec. 54.10b. "Tire derived fuel" means a product made from used tires to exact specifications of a system designed to accept a tire derived fuel as a primary or supplemental fuel source.
(Source: P.A. 89-200, eff. 1-1-96.)

(415 ILCS 5/54.11) (from Ch. 111 1/2, par. 1054.11)
Sec. 54.11. "Tire disposal site" means a site where used tires have been disposed of other than a sanitary landfill permitted by the Agency.
(Source: P.A. 86-452.)

(415 ILCS 5/54.11a)
Sec. 54.11a. "Tire retreader" means a person or firm that retreads or remanufactures tires.
(Source: P.A. 89-200, eff. 1-1-96.)

(415 ILCS 5/54.12) (from Ch. 111 1/2, par. 1054.12)
Sec. 54.12. "Tire storage site" means a site where used tires are stored or processed, other than (1) the site at which the tires were separated from the vehicle wheel rim, (2) the site where the used tires were accepted in trade as part of a sale of new tires, or (3) a site at which tires are sold at retail in the regular course of business, and at which not more than 250 used tires are kept at any time or (4) a facility at which tires are sold at retail provided that the facility maintains less than 1300 recyclable tires, 1300 tire carcasses, and 1300 used tires on site and those tires are stored inside a building or so that they are prevented from accumulating water.
(Source: P.A. 92-24, eff. 7-1-01.)

(415 ILCS 5/54.12a)
Sec. 54.12a. "Tire storage unit" means a pile of tires or a group of piles of tires at a storage site.
(Source: P.A. 89-200, eff. 1-1-96.)

(415 ILCS 5/54.12b)
Sec. 54.12b. "Tire transporter" means a person who transports used or waste tires in a vehicle.
(Source: P.A. 89-200, eff. 1-1-96.)

(415 ILCS 5/54.13) (from Ch. 111 1/2, par. 1054.13)
Sec. 54.13. "Used tire" means a worn, damaged, or defective tire that is not mounted on a vehicle.
(Source: P.A. 92-24, eff. 7-1-01.)

(415 ILCS 5/54.14) (from Ch. 111 1/2, par. 1054.14)
Sec. 54.14. "Vector" means arthropods, rats, mice, birds or other animals capable of carrying disease-producing organisms to a human or animal host. "Vector" does not include animals that transmit disease to humans only when used as human food.
(Source: P.A. 86-452.)

(415 ILCS 5/54.15) (from Ch. 111 1/2, par. 1054.15)
Sec. 54.15. "Vehicle" means every device in, upon or by which any person or property is or may be transported or drawn, except devices moved by human power or by animal power, devices used exclusively upon stationary rails or tracks, and motorized wheelchairs.
(Source: P.A. 86-452.)

(415 ILCS 5/54.16) (from Ch. 111 1/2, par. 1054.16)
Sec. 54.16. "Waste tire" means a used tire that has been disposed of.
(Source: P.A. 86-452.)

(415 ILCS 5/55) (from Ch. 111 1/2, par. 1055)
(Text of Section from P.A. 100-103)
Sec. 55. Prohibited activities.
(a) No person shall:
(1) Cause or allow the open dumping of any used or

waste tire.

(2) Cause or allow the open burning of any used or

waste tire.

(3) Except at a tire storage site which contains more

than 50 used tires, cause or allow the storage of any used tire unless the tire is altered, reprocessed, converted, covered, or otherwise prevented from accumulating water.

(4) Cause or allow the operation of a tire storage

site except in compliance with Board regulations.

(5) Abandon, dump or dispose of any used or waste

tire on private or public property, except in a sanitary landfill approved by the Agency pursuant to regulations adopted by the Board.

(6) Fail to submit required reports, tire removal

agreements, or Board regulations.

(b) (Blank.)
(b-1) No person shall knowingly mix any used or waste tire, either whole or cut, with municipal waste, and no owner or operator of a sanitary landfill shall accept any used or waste tire for final disposal; except that used or waste tires, when separated from other waste, may be accepted if the sanitary landfill provides and maintains a means for shredding, slitting, or chopping whole tires and so treats whole tires and, if approved by the Agency in a permit issued under this Act, uses the used or waste tires for alternative uses, which may include on-site practices such as lining of roadways with tire scraps, alternative daily cover, or use in a leachate collection system. In the event the physical condition of a used or waste tire makes shredding, slitting, chopping, reuse, reprocessing, or other alternative use of the used or waste tire impractical or infeasible, then the sanitary landfill, after authorization by the Agency, may accept the used or waste tire for disposal.
(c) Any person who sells new or used tires at retail or operates a tire storage site or a tire disposal site which contains more than 50 used or waste tires shall give notice of such activity to the Agency. Any person engaging in such activity for the first time after January 1, 1990, shall give notice to the Agency within 30 days after the date of commencement of the activity. The form of such notice shall be specified by the Agency and shall be limited to information regarding the following:
(1) the name and address of the owner and operator;
(2) the name, address and location of the operation;
(3) the type of operations involving used and waste

tires (storage, disposal, conversion or processing); and

(4) the number of used and waste tires present at the

location.

(d) Beginning January 1, 1992, no person shall cause or allow the operation of:
(1) a tire storage site which contains more than 50

used tires, unless the owner or operator, by January 1, 1992 (or the January 1 following commencement of operation, whichever is later) and January 1 of each year thereafter, (i) registers the site with the Agency, except that the registration requirement in this item (i) does not apply in the case of a tire storage site required to be permitted under subsection (d-5), (ii) certifies to the Agency that the site complies with any applicable standards adopted by the Board pursuant to Section 55.2, (iii) reports to the Agency the number of tires accumulated, the status of vector controls, and the actions taken to handle and process the tires, and (iv) pays the fee required under subsection (b) of Section 55.6; or

(2) a tire disposal site, unless the owner or

operator (i) has received approval from the Agency after filing a tire removal agreement pursuant to Section 55.4, or (ii) has entered into a written agreement to participate in a consensual removal action under Section 55.3.

The Agency shall provide written forms for the annual registration and certification required under this subsection (d).
(d-4) On or before January 1, 2015, the owner or operator of each tire storage site that contains used tires totaling more than 10,000 passenger tire equivalents, or at which more than 500 tons of used tires are processed in a calendar year, shall submit documentation demonstrating its compliance with Board rules adopted under this Title. This documentation must be submitted on forms and in a format prescribed by the Agency.
(d-5) Beginning July 1, 2016, no person shall cause or allow the operation of a tire storage site that contains used tires totaling more than 10,000 passenger tire equivalents, or at which more than 500 tons of used tires are processed in a calendar year, without a permit granted by the Agency or in violation of any conditions imposed by that permit, including periodic reports and full access to adequate records and the inspection of facilities, as may be necessary to ensure compliance with this Act and with regulations and standards adopted under this Act.
(d-6) No person shall cause or allow the operation of a tire storage site in violation of the financial assurance rules established by the Board under subsection (b) of Section 55.2 of this Act. In addition to the remedies otherwise provided under this Act, the State's Attorney of the county in which the violation occurred, or the Attorney General, may, at the request of the Agency or on his or her own motion, institute a civil action for an immediate injunction, prohibitory or mandatory, to restrain any violation of this subsection (d-6) or to require any other action as may be necessary to abate or mitigate any immediate danger or threat to public health or the environment at the site. Injunctions to restrain a violation of this subsection (d-6) may include, but are not limited to, the required removal of all tires for which financial assurance is not maintained and a prohibition against the acceptance of tires in excess of the amount for which financial assurance is maintained.
(e) No person shall cause or allow the storage, disposal, treatment or processing of any used or waste tire in violation of any regulation or standard adopted by the Board.
(f) No person shall arrange for the transportation of used or waste tires away from the site of generation with a person known to openly dump such tires.
(g) No person shall engage in any operation as a used or waste tire transporter except in compliance with Board regulations.
(h) No person shall cause or allow the combustion of any used or waste tire in an enclosed device unless a permit has been issued by the Agency authorizing such combustion pursuant to regulations adopted by the Board for the control of air pollution and consistent with the provisions of Section 9.4 of this Act.
(i) No person shall cause or allow the use of pesticides to treat tires except as prescribed by Board regulations.
(j) No person shall fail to comply with the terms of a tire removal agreement approved by the Agency pursuant to Section 55.4.
(k) No person shall:
(1) Cause or allow water to accumulate in used or

waste tires. The prohibition set forth in this paragraph (1) of subsection (k) shall not apply to used or waste tires located at a residential household, as long as not more than 12 used or waste tires are located at the site.

(2) Fail to collect a fee required under Section 55.8

of this Title.

(3) Fail to file a return required under Section

55.10 of this Title.

(4) Transport used or waste tires in violation of the

registration and vehicle placarding requirements adopted by the Board.

(Source: P.A. 100-103, eff. 8-11-17.)

(Text of Section from P.A. 100-327)
Sec. 55. Prohibited activities.
(a) No person shall:
(1) Cause or allow the open dumping of any used or

waste tire.

(2) Cause or allow the open burning of any used or

waste tire.

(3) Except at a tire storage site which contains more

than 50 used tires, cause or allow the storage of any used tire unless the tire is altered, reprocessed, converted, covered, or otherwise prevented from accumulating water.

(4) Cause or allow the operation of a tire storage

site except in compliance with Board regulations.

(5) Abandon, dump or dispose of any used or waste

tire on private or public property, except in a sanitary landfill approved by the Agency pursuant to regulations adopted by the Board.

(6) Fail to submit required reports, tire removal

agreements, or Board regulations.

(b) (Blank.)
(b-1) Beginning January 1, 1995, no person shall knowingly mix any used or waste tire, either whole or cut, with municipal waste, and no owner or operator of a sanitary landfill shall accept any used or waste tire for final disposal; except that used or waste tires, when separated from other waste, may be accepted if: (1) the sanitary landfill provides and maintains a means for shredding, slitting, or chopping whole tires and so treats whole tires and, if approved by the Agency in a permit issued under this Act, uses the used or waste tires for alternative uses, which may include on-site practices such as lining of roadways with tire scraps, alternative daily cover, or use in a leachate collection system or (2) the sanitary landfill, by its notification to the Illinois Industrial Materials Exchange Service, makes available the used or waste tire to an appropriate facility for reuse, reprocessing, or converting, including use as an alternate energy fuel. If, within 30 days after notification to the Illinois Industrial Materials Exchange Service of the availability of waste tires, no specific request for the used or waste tires is received by the sanitary landfill, and the sanitary landfill determines it has no alternative use for those used or waste tires, the sanitary landfill may dispose of slit, chopped, or shredded used or waste tires in the sanitary landfill. In the event the physical condition of a used or waste tire makes shredding, slitting, chopping, reuse, reprocessing, or other alternative use of the used or waste tire impractical or infeasible, then the sanitary landfill, after authorization by the Agency, may accept the used or waste tire for disposal.
Sanitary landfills and facilities for reuse, reprocessing, or converting, including use as alternative fuel, shall (i) notify the Illinois Industrial Materials Exchange Service of the availability of and demand for used or waste tires and (ii) consult with the Department of Commerce and Economic Opportunity regarding the status of marketing of waste tires to facilities for reuse.
(c) Any person who sells new or used tires at retail or operates a tire storage site or a tire disposal site which contains more than 50 used or waste tires shall give notice of such activity to the Agency. Any person engaging in such activity for the first time after January 1, 1990, shall give notice to the Agency within 30 days after the date of commencement of the activity. The form of such notice shall be specified by the Agency and shall be limited to information regarding the following:
(1) the name and address of the owner and operator;
(2) the name, address and location of the operation;
(3) the type of operations involving used and waste

tires (storage, disposal, conversion or processing); and

(4) the number of used and waste tires present at the

location.

(d) Beginning January 1, 1992, no person shall cause or allow the operation of:
(1) a tire storage site which contains more than 50

used tires, unless the owner or operator, by January 1, 1992 (or the January 1 following commencement of operation, whichever is later) and January 1 of each year thereafter, (i) registers the site with the Agency, except that the registration requirement in this item (i) does not apply in the case of a tire storage site required to be permitted under subsection (d-5), (ii) certifies to the Agency that the site complies with any applicable standards adopted by the Board pursuant to Section 55.2, (iii) reports to the Agency the number of tires accumulated, the status of vector controls, and the actions taken to handle and process the tires, and (iv) pays the fee required under subsection (b) of Section 55.6; or

(2) a tire disposal site, unless the owner or

operator (i) has received approval from the Agency after filing a tire removal agreement pursuant to Section 55.4, or (ii) has entered into a written agreement to participate in a consensual removal action under Section 55.3.

The Agency shall provide written forms for the annual registration and certification required under this subsection (d).
(d-4) On or before January 1, 2015, the owner or operator of each tire storage site that contains used tires totaling more than 10,000 passenger tire equivalents, or at which more than 500 tons of used tires are processed in a calendar year, shall submit documentation demonstrating its compliance with Board rules adopted under this Title. This documentation must be submitted on forms and in a format prescribed by the Agency.
(d-5) Beginning July 1, 2016, no person shall cause or allow the operation of a tire storage site that contains used tires totaling more than 10,000 passenger tire equivalents, or at which more than 500 tons of used tires are processed in a calendar year, without a permit granted by the Agency or in violation of any conditions imposed by that permit, including periodic reports and full access to adequate records and the inspection of facilities, as may be necessary to ensure compliance with this Act and with regulations and standards adopted under this Act.
(d-6) No person shall cause or allow the operation of a tire storage site in violation of the financial assurance rules established by the Board under subsection (b) of Section 55.2 of this Act. In addition to the remedies otherwise provided under this Act, the State's Attorney of the county in which the violation occurred, or the Attorney General, may, at the request of the Agency or on his or her own motion, institute a civil action for an immediate injunction, prohibitory or mandatory, to restrain any violation of this subsection (d-6) or to require any other action as may be necessary to abate or mitigate any immediate danger or threat to public health or the environment at the site. Injunctions to restrain a violation of this subsection (d-6) may include, but are not limited to, the required removal of all tires for which financial assurance is not maintained and a prohibition against the acceptance of tires in excess of the amount for which financial assurance is maintained.
(e) No person shall cause or allow the storage, disposal, treatment or processing of any used or waste tire in violation of any regulation or standard adopted by the Board.
(f) No person shall arrange for the transportation of used or waste tires away from the site of generation with a person known to openly dump such tires.
(g) No person shall engage in any operation as a used or waste tire transporter except in compliance with Board regulations.
(h) No person shall cause or allow the combustion of any used or waste tire in an enclosed device unless a permit has been issued by the Agency authorizing such combustion pursuant to regulations adopted by the Board for the control of air pollution and consistent with the provisions of Section 9.4 of this Act.
(i) No person shall cause or allow the use of pesticides to treat tires except as prescribed by Board regulations.
(j) No person shall fail to comply with the terms of a tire removal agreement approved by the Agency pursuant to Section 55.4.
(k) No person shall:
(1) Cause or allow water to accumulate in used or

waste tires. The prohibition set forth in this paragraph (1) of subsection (k) shall not apply to used or waste tires located at a residential household, as long as not more than 4 used or waste tires at the site are covered and kept dry.

(2) Fail to collect a fee required under Section 55.8

of this Title.

(3) Fail to file a return required under Section

55.10 of this Title.

(4) Transport used or waste tires in violation of the

registration and vehicle placarding requirements adopted by the Board.

(Source: P.A. 100-327, eff. 8-24-17.)

(415 ILCS 5/55.1) (from Ch. 111 1/2, par. 1055.1)
Sec. 55.1. (a) The prohibitions set forth in subdivision (a)(3) of Section 55 of this Act shall not apply to used tires:
(1) generated and located at a site as a result of

the growing and harvesting of agricultural crops or the raising of animals, as long as not more than 20 used tires are located at the site;

(2) located at a residential household, as long as

not more than 12 used tires are located at the site; or

(3) which were placed in service for recreational

purposes prior to January 1, 1990 at a school, park or playground, provided that the used tires are altered by January 1, 1992.

(b) The prohibitions set forth in subdivisions (a)(3), (a)(4), (c), (d), (d-5), (d-6), (e), (g), and (k)(4) of Section 55 of this Act shall not apply to used or waste tires collected by a not-for-profit corporation if:
(1) the collection location has been approved by the

applicable general purpose unit of local government;

(2) the collected tires are transported to a facility

permitted by the Agency to store, process or dispose of used or waste tires within 7 days after collection; and

(3) the collection does not occur as a continuous

business operation.

(c) The prohibitions set forth in subdivisions (a)(3), (a)(4), (c), (d), (d-5), (d-6), (e), (g), and (k)(4) of Section 55 of this Act shall not apply to used or waste tires collected by the State or a unit of local government, provided that:
(1) the collection is part of an established program

to take preventive or corrective action regarding such tires;

(2) any staging sites for handling such tires are

reasonably secure and regularly maintained in a safe manner; and

(3) the Agency is notified in writing during January

of each calendar year regarding the location of the staging sites, the number of such tires accumulated, the status of vector controls, and actions taken to process such tires.

The Agency shall provide written confirmation to a State agency or unit of local government regarding the applicability of this subsection upon receipt of a written description of its established program, and each January following receipt of the annual report required under subdivision (c)(3) of this subsection.
For purposes of determining the applicability of this subsection, any municipality with a population over 1,000,000 may certify to the Agency by January 1, 1990 that it operates an established program. Upon the filing of such a certification, the established program shall be deemed to satisfy the provisions of subdivisions (1) and (2) of this subsection.
(d) The prohibitions set forth in subdivision (a)(5) of Section 55 of this Act shall not apply to used tires that are generated and located at a permitted coal mining site after use on specialized coal hauling and extraction vehicles.
(Source: P.A. 98-656, eff. 6-19-14.)

(415 ILCS 5/55.2) (from Ch. 111 1/2, par. 1055.2)
Sec. 55.2. (a) Not later than July 1, 1990, the Agency shall propose regulations which prescribe standards for the storage, disposal, processing and transportation of used and waste tires.
(b) Not later than one year after the receipt of the Agency's proposed regulations, the Board shall adopt, pursuant to Sections 27 and 28 of this Act, regulations which are consistent with the provisions of this Title. These regulations shall, at a minimum, specify: recordkeeping and reporting requirements; criteria for minimizing the danger of tire fires, including dimensions for piling tires and minimum aisle spacing; financial assurance criteria; and criteria for distinguishing storage from disposal. In addition, such regulations shall prohibit the use of pesticides as an ongoing means of demonstrating compliance with this Title.
(b-5) Not later than 6 months after the effective date of this amendatory Act of the 98th General Assembly, the Agency shall propose, and, not later than 9 months after receipt of the Agency's proposal, the Board shall adopt, revisions to the rules adopted under this Title that are necessary to conform those rules to the requirements of this Title, including, but not limited to, revisions to those rules that are necessary to implement the changes made to this Act by this amendatory Act of the 98th General Assembly.
(c) In adopting regulations under this Section, the Board may impose different requirements for different categories of used or waste tire storage, disposal, transport, and processing.
(d) Nothing in this Section shall be construed as limiting the general authority of the Board to promulgate regulations pursuant to Title VII of this Act.
(Source: P.A. 98-656, eff. 6-19-14.)

(415 ILCS 5/55.3) (from Ch. 111 1/2, par. 1055.3)
Sec. 55.3. (a) Upon finding that an accumulation of used or waste tires creates an immediate danger to health, the Agency may take action pursuant to Section 34 of this Act.
(b) Upon making a finding that an accumulation of used or waste tires creates a hazard posing a threat to public health or the environment, the Agency may undertake preventive or corrective action in accordance with this subsection. Such preventive or corrective action may consist of any or all of the following:
(1) Treating and handling used or waste tires and

other infested materials within the area for control of mosquitoes and other disease vectors.

(2) Relocation of ignition sources and any used or

waste tires within the area for control and prevention of tire fires.

(3) Removal of used and waste tire accumulations from

the area.

(4) Removal of soil and water contamination related

to tire accumulations.

(5) Installation of devices to monitor and control

groundwater and surface water contamination related to tire accumulations.

(6) Such other actions as may be authorized by Board

regulations.

(c) The Agency may, subject to the availability of appropriated funds, undertake a consensual removal action for the removal of up to 1,000 used or waste tires at no cost to the owner according to the following requirements:
(1) Actions under this subsection shall be taken

pursuant to a written agreement between the Agency and the owner of the tire accumulation.

(2) The written agreement shall at a minimum specify:
(i) that the owner relinquishes any claim of an

ownership interest in any tires that are removed, or in any proceeds from their sale;

(ii) that tires will no longer be allowed to be

accumulated at the site;

(iii) that the owner will hold harmless the

Agency or any employee or contractor utilized by the Agency to effect the removal, for any damage to property incurred during the course of action under this subsection, except for gross negligence or intentional misconduct; and

(iv) any conditions upon or assistance required

from the owner to assure that the tires are so located or arranged as to facilitate their removal.

(3) The Agency may by rule establish conditions and

priorities for removal of used and waste tires under this subsection.

(4) The Agency shall prescribe the form of written

agreements under this subsection.

(d) The Agency shall have authority to provide notice to the owner or operator, or both, of a site where used or waste tires are located and to the owner or operator, or both, of the accumulation of tires at the site, whenever the Agency finds that the used or waste tires pose a threat to public health or the environment, or that there is no owner or operator proceeding in accordance with a tire removal agreement approved under Section 55.4.
The notice provided by the Agency shall include the identified preventive or corrective action, and shall provide an opportunity for the owner or operator, or both, to perform such action.
For sites with more than 250,000 passenger tire equivalents, following the notice provided for by this subsection (d), the Agency may enter into a written reimbursement agreement with the owner or operator of the site. The agreement shall provide a schedule for the owner or operator to reimburse the Agency for costs incurred for preventive or corrective action, which shall not exceed 5 years in length. An owner or operator making payments under a written reimbursement agreement pursuant to this subsection (d) shall not be liable for punitive damages under subsection (h) of this Section.
(e) In accordance with constitutional limitations, the Agency shall have authority to enter at all reasonable times upon any private or public property for the purpose of taking whatever preventive or corrective action is necessary and appropriate in accordance with the provisions of this Section, including but not limited to removal, processing or treatment of used or waste tires, whenever the Agency finds that used or waste tires pose a threat to public health or the environment.
(f) In undertaking preventive, corrective or consensual removal action under this Section the Agency may consider use of the following: rubber reuse alternatives, shredding or other conversion through use of mobile or fixed facilities, energy recovery through burning or incineration, and landfill disposal. To the extent practicable, the Agency shall consult with the Department of Commerce and Economic Opportunity regarding the availability of alternatives to landfilling used and waste tires, and shall make every reasonable effort to coordinate tire cleanup projects with applicable programs that relate to such alternative practices.
(g) Except as otherwise provided in this Section, the owner or operator of any site or accumulation of used or waste tires at which the Agency has undertaken corrective or preventive action under this Section shall be liable for all costs thereof incurred by the State of Illinois, including reasonable costs of collection. Any monies received by the Agency hereunder shall be deposited into the Used Tire Management Fund. The Agency may in its discretion store, dispose of or convey the tires that are removed from an area at which it has undertaken a corrective, preventive or consensual removal action, and may sell or store such tires and other items, including but not limited to rims, that are removed from the area. The net proceeds of any sale shall be credited against the liability incurred by the owner or operator for the costs of any preventive or corrective action.
(h) Any person liable to the Agency for costs incurred under subsection (g) of this Section may be liable to the State of Illinois for punitive damages in an amount at least equal to, and not more than 2 times, the costs incurred by the State if such person failed without sufficient cause to take preventive or corrective action pursuant to notice issued under subsection (d) of this Section.
(i) There shall be no liability under subsection (g) of this Section for a person otherwise liable who can establish by a preponderance of the evidence that the hazard created by the tires was caused solely by:
(1) an act of God;
(2) an act of war; or
(3) an act or omission of a third party other than an

employee or agent, and other than a person whose act or omission occurs in connection with a contractual relationship with the person otherwise liable.

For the purposes of this subsection, "contractual relationship" includes, but is not limited to, land contracts, deeds and other instruments transferring title or possession, unless the real property upon which the accumulation is located was acquired by the defendant after the disposal or placement of used or waste tires on, in or at the property and one or more of the following circumstances is also established by a preponderance of the evidence:
(A) at the time the defendant acquired the

property, the defendant did not know and had no reason to know that any used or waste tires had been disposed of or placed on, in or at the property, and the defendant undertook, at the time of acquisition, all appropriate inquiries into the previous ownership and uses of the property consistent with good commercial or customary practice in an effort to minimize liability;

(B) the defendant is a government entity which

acquired the property by escheat or through any other involuntary transfer or acquisition, or through the exercise of eminent domain authority by purchase or condemnation; or

(C) the defendant acquired the property by

inheritance or bequest.

(j) Nothing in this Section shall affect or modify the obligations or liability of any person under any other provision of this Act, federal law, or State law, including the common law, for injuries, damages or losses resulting from the circumstances leading to Agency action under this Section.
(k) The costs and damages provided for in this Section may be imposed by the Board in an action brought before the Board in accordance with Title VIII of this Act, except that subsection (c) of Section 33 of this Act shall not apply to any such action.
(l) The Agency shall, when feasible, consult with the Department of Public Health prior to taking any action to remove or treat an infested tire accumulation for control of mosquitoes or other disease vectors. The Agency may by contract or agreement secure the services of the Department of Public Health, any local public health department, or any other qualified person in treating any such infestation as part of an emergency or preventive action.
(m) Neither the State, the Agency, the Board, the Director, nor any State employee shall be liable for any damage or injury arising out of or resulting from any action taken under this Section.
(Source: P.A. 94-793, eff. 5-19-06.)

(415 ILCS 5/55.4) (from Ch. 111 1/2, par. 1055.4)
Sec. 55.4. (a) The owner or operator of a tire disposal site required to file and receive approval of a tire removal agreement under subsection (d) of Section 55 shall remove used or waste tires from the site in a manner that:
(1) minimizes the need for further maintenance;
(2) removes all used and waste tires and any residues

therefrom; and

(3) protects human health during the removal and

post-removal periods.

(b) A tire removal agreement submitted to the Agency shall include the following:
(1) A complete inventory of the tires located on the

site.

(2) A description of how the removal will be

conducted in accordance with subsection (a) of this Section.

(3) A description of the methods to be used during

removal including, but not limited to, the methods for removing, transporting, processing, storing or disposing of tires and residues, and the offsite facilities to be used.

(4) A detailed description of other activities

necessary during the removal period to ensure that the requirements of subsection (a) of this Section are met.

(5) A schedule for completing the removal of tires

from the site, as required in subsection (d).

(c) For a site at which the owner or operator is proposing to proceed with removal, the Agency shall approve, modify or disapprove a proposed agreement within 90 days of receiving it. If the Agency does not approve the agreement, the Agency shall provide the owner or operator with a written statement of reasons for the refusal, and the owner or operator shall modify the agreement or submit a new agreement for approval within 30 days after receiving the statement. The Agency shall approve or modify the second proposed agreement within 60 days. If the Agency modifies the second proposed agreement, the agreement as modified shall become the approved agreement.
(d) Each approved agreement shall include a schedule by which the owner or operator must complete the removal activities. The total time allowed shall not exceed the following:
(1) one year if the site contains 1,000 tires or less;
(2) two years if the site contains more than 1,000

tires but less than 10,000 tires;

(3) five years if the site contains 10,000 or more

tires.

The owner or operator may apply for an extension of time, no later than 90 days before the end of the time period specified in the agreement. The Agency shall not grant such an extension unless it determines that the owner or operator has proceeded to carry out the agreement with all due diligence. The requested extension of time may not exceed 3 years, and the Agency may approve the request as submitted or may approve a lesser amount of time.
(e) Within 60 days after the completion of removal activities under an approved agreement, the owner or operator shall submit to the Agency a certification that the site or the affected portion of the site has been cleared of tires in accordance with the approved agreement.
(f) Modification of or refusal to modify an agreement submitted by an owner or operator proposing to proceed with removal is a permit denial for purposes of subsection (a) of Section 40 of this Act.
(Source: P.A. 86-452.)

(415 ILCS 5/55.5) (from Ch. 111 1/2, par. 1055.5)
Sec. 55.5. (a) The Agency shall investigate alleged violations of this Title XIV, or of any regulation promulgated hereunder, or of any approval granted by the Agency, and may cause such other investigations to be made as it may deem advisable.
(b) If an investigation discloses that a violation may exist, the Agency shall take action pursuant to Title VIII of this Act in a timely manner.
(c) Notwithstanding the provisions of subsection (b) of this Section, prior to taking action pursuant to Title VIII for violation of subsection (a), (b) or (c) of Section 55 of this Act, the Agency or unit of local government shall issue and serve upon the person complained against a written warning notice informing such person that the Agency or unit of local government intends to take such action. Such written warning notice shall specify the alleged violation, describe the corrective action which should be taken, and provide a period of 30 days in which one of the following response actions may be taken by such person:
(1) initiation and completion of the corrective

action, and notification of the Agency or unit of local government in writing that such action has been taken; or

(2) notification of the Agency or unit of local

government in writing that corrective action will be taken and completed within a period of 45 days from the date of issuance of the warning notice.

In the event that the person fails to take a response action, initiates but does not adequately complete a response action, or takes other action in contravention of the described corrective action, the Agency or unit of local government may proceed pursuant to subsection (b) of this Section. If the same person has been issued 2 written warning notices for similar violations in any calendar year, thereafter the Agency or unit of local government may proceed pursuant to subsection (b) without first following the provisions of this subsection for the remainder of such calendar year with respect to such person.
(Source: P.A. 91-357, eff. 7-29-99.)

(415 ILCS 5/55.6) (from Ch. 111 1/2, par. 1055.6)
(Text of Section from P.A. 100-103)
Sec. 55.6. Used Tire Management Fund.
(a) There is hereby created in the State Treasury a special fund to be known as the Used Tire Management Fund. There shall be deposited into the Fund all monies received as (1) recovered costs or proceeds from the sale of used tires under Section 55.3 of this Act, (2) repayment of loans from the Used Tire Management Fund, or (3) penalties or punitive damages for violations of this Title, except as provided by subdivision (b)(4) or (b)(4-5) of Section 42.
(b) Beginning January 1, 1992, in addition to any other fees required by law, the owner or operator of each site required to be registered or permitted under subsection (d) or (d-5) of Section 55 shall pay to the Agency an annual fee of $100. Fees collected under this subsection shall be deposited into the Environmental Protection Permit and Inspection Fund.
(c) Pursuant to appropriation, monies up to an amount of $2 million per fiscal year from the Used Tire Management Fund shall be allocated as follows:
(1) 38% shall be available to the Agency for the

following purposes, provided that priority shall be given to item (i):

(i) To undertake preventive, corrective or

removal action as authorized by and in accordance with Section 55.3, and to recover costs in accordance with Section 55.3.

(ii) For the performance of inspection and

enforcement activities for used and waste tire sites.

(iii) (Blank).
(iv) To provide financial assistance to units of

local government for the performance of inspecting, investigating and enforcement activities pursuant to subsection (r) of Section 4 at used and waste tire sites.

(v) To provide financial assistance for used and

waste tire collection projects sponsored by local government or not-for-profit corporations.

(vi) For the costs of fee collection and

administration relating to used and waste tires, and to accomplish such other purposes as are authorized by this Act and regulations thereunder.

(vii) To provide financial assistance to units of

local government and private industry for the purposes of:

(A) assisting in the establishment of

facilities and programs to collect, process, and utilize used and waste tires and tire-derived materials;

(B) demonstrating the feasibility of

innovative technologies as a means of collecting, storing, processing, and utilizing used and waste tires and tire-derived materials; and

(C) applying demonstrated technologies as a

means of collecting, storing, processing, and utilizing used and waste tires and tire-derived materials.

(2) For fiscal years beginning prior to July 1, 2004,

23% shall be available to the Department of Commerce and Economic Opportunity for the following purposes, provided that priority shall be given to item (A):

(A) To provide grants or loans for the purposes

of:

(i) assisting units of local government and

private industry in the establishment of facilities and programs to collect, process and utilize used and waste tires and tire derived materials;

(ii) demonstrating the feasibility of

innovative technologies as a means of collecting, storing, processing and utilizing used and waste tires and tire derived materials; and

(iii) applying demonstrated technologies as a

means of collecting, storing, processing, and utilizing used and waste tires and tire derived materials.

(B) To develop educational material for use by

officials and the public to better understand and respond to the problems posed by used tires and associated insects.

(C) (Blank).
(D) To perform such research as the Director

deems appropriate to help meet the purposes of this Act.

(E) To pay the costs of administration of its

activities authorized under this Act.

(2.1) For the fiscal year beginning July 1, 2004 and

for all fiscal years thereafter, 23% shall be deposited into the General Revenue Fund.

(3) 25% shall be available to the Illinois Department

of Public Health for the following purposes:

(A) To investigate threats or potential threats

to the public health related to mosquitoes and other vectors of disease associated with the improper storage, handling and disposal of tires, improper waste disposal, or natural conditions.

(B) To conduct surveillance and monitoring

activities for mosquitoes and other arthropod vectors of disease, and surveillance of animals which provide a reservoir for disease-producing organisms.

(C) To conduct training activities to promote

vector control programs and integrated pest management as defined in the Vector Control Act.

(D) To respond to inquiries, investigate

complaints, conduct evaluations and provide technical consultation to help reduce or eliminate public health hazards and nuisance conditions associated with mosquitoes and other vectors.

(E) To provide financial assistance to units of

local government for training, investigation and response to public nuisances associated with mosquitoes and other vectors of disease.

(4) 2% shall be available to the Department of

Agriculture for its activities under the Illinois Pesticide Act relating to used and waste tires.

(5) 2% shall be available to the Pollution Control

Board for administration of its activities relating to used and waste tires.

(6) 10% shall be available to the Department of

Natural Resources for the Illinois Natural History Survey to perform research to study the biology, distribution, population ecology, and biosystematics of tire-breeding arthropods, especially mosquitoes, and the diseases they spread.

(d) By January 1, 1998, and biennially thereafter, each State agency receiving an appropriation from the Used Tire Management Fund shall report to the Governor and the General Assembly on its activities relating to the Fund.
(e) Any monies appropriated from the Used Tire Management Fund, but not obligated, shall revert to the Fund.
(f) In administering the provisions of subdivisions (1), (2) and (3) of subsection (c) of this Section, the Agency, the Department of Commerce and Economic Opportunity, and the Illinois Department of Public Health shall ensure that appropriate funding assistance is provided to any municipality with a population over 1,000,000 or to any sanitary district which serves a population over 1,000,000.
(g) Pursuant to appropriation, monies in excess of $2 million per fiscal year from the Used Tire Management Fund shall be used as follows:
(1) 55% shall be available to the Agency for the

following purposes, provided that priority shall be given to subparagraph (A):

(A) To undertake preventive, corrective or

renewed action as authorized by and in accordance with Section 55.3 and to recover costs in accordance with Section 55.3.

(B) To provide financial assistance to units of

local government and private industry for the purposes of:

(i) assisting in the establishment of

facilities and programs to collect, process, and utilize used and waste tires and tire-derived materials;

(ii) demonstrating the feasibility of

innovative technologies as a means of collecting, storing, processing, and utilizing used and waste tires and tire-derived materials; and

(iii) applying demonstrated technologies as a

means of collecting, storing, processing, and utilizing used and waste tires and tire-derived materials.

(2) For fiscal years beginning prior to July 1, 2004,

45% shall be available to the Department of Commerce and Economic Opportunity to provide grants or loans for the purposes of:

(i) assisting units of local government and

private industry in the establishment of facilities and programs to collect, process and utilize waste tires and tire derived material;

(ii) demonstrating the feasibility of innovative

technologies as a means of collecting, storing, processing, and utilizing used and waste tires and tire derived materials; and

(iii) applying demonstrated technologies as a

means of collecting, storing, processing, and utilizing used and waste tires and tire derived materials.

(3) For the fiscal year beginning July 1, 2004 and

for all fiscal years thereafter, 45% shall be deposited into the General Revenue Fund.

(Source: P.A. 100-103, eff. 8-11-17.)

(Text of Section from P.A. 100-327)
Sec. 55.6. Used Tire Management Fund.
(a) There is hereby created in the State Treasury a special fund to be known as the Used Tire Management Fund. There shall be deposited into the Fund all monies received as (1) recovered costs or proceeds from the sale of used tires under Section 55.3 of this Act, (2) repayment of loans from the Used Tire Management Fund, or (3) penalties or punitive damages for violations of this Title, except as provided by subdivision (b)(4) or (b)(4-5) of Section 42.
(b) Beginning January 1, 1992, in addition to any other fees required by law, the owner or operator of each site required to be registered or permitted under subsection (d) or (d-5) of Section 55 shall pay to the Agency an annual fee of $100. Fees collected under this subsection shall be deposited into the Environmental Protection Permit and Inspection Fund.
(c) Pursuant to appropriation, monies up to an amount of $4 million per fiscal year from the Used Tire Management Fund shall be allocated as follows:
(1) 38% shall be available to the Agency for the

following purposes, provided that priority shall be given to item (i):

(i) To undertake preventive, corrective or

removal action as authorized by and in accordance with Section 55.3, and to recover costs in accordance with Section 55.3.

(ii) For the performance of inspection and

enforcement activities for used and waste tire sites.

(iii) To assist with marketing of used tires by

augmenting the operations of an industrial materials exchange service.

(iv) To provide financial assistance to units of

local government for the performance of inspecting, investigating and enforcement activities pursuant to subsection (r) of Section 4 at used and waste tire sites.

(v) To provide financial assistance for used and

waste tire collection projects sponsored by local government or not-for-profit corporations.

(vi) For the costs of fee collection and

administration relating to used and waste tires, and to accomplish such other purposes as are authorized by this Act and regulations thereunder.

(vii) To provide financial assistance to units of

local government and private industry for the purposes of:

(A) assisting in the establishment of

facilities and programs to collect, process, and utilize used and waste tires and tire-derived materials;

(B) demonstrating the feasibility of

innovative technologies as a means of collecting, storing, processing, and utilizing used and waste tires and tire-derived materials; and

(C) applying demonstrated technologies as a

means of collecting, storing, processing, and utilizing used and waste tires and tire-derived materials.

(2) For fiscal years beginning prior to July 1, 2004,

23% shall be available to the Department of Commerce and Economic Opportunity for the following purposes, provided that priority shall be given to item (A):

(A) To provide grants or loans for the purposes

of:

(i) assisting units of local government and

private industry in the establishment of facilities and programs to collect, process and utilize used and waste tires and tire derived materials;

(ii) demonstrating the feasibility of

innovative technologies as a means of collecting, storing, processing and utilizing used and waste tires and tire derived materials; and

(iii) applying demonstrated technologies as a

means of collecting, storing, processing, and utilizing used and waste tires and tire derived materials.

(B) To develop educational material for use by

officials and the public to better understand and respond to the problems posed by used tires and associated insects.

(C) (Blank).
(D) To perform such research as the Director

deems appropriate to help meet the purposes of this Act.

(E) To pay the costs of administration of its

activities authorized under this Act.

(2.1) For the fiscal year beginning July 1, 2004 and

for all fiscal years thereafter, 23% shall be deposited into the General Revenue Fund.

(3) 25% shall be available to the Illinois Department

of Public Health for the following purposes:

(A) To investigate threats or potential threats

to the public health related to mosquitoes and other vectors of disease associated with the improper storage, handling and disposal of tires, improper waste disposal, or natural conditions.

(B) To conduct surveillance and monitoring

activities for mosquitoes and other arthropod vectors of disease, and surveillance of animals which provide a reservoir for disease-producing organisms.

(C) To conduct training activities to promote

vector control programs and integrated pest management as defined in the Vector Control Act.

(D) To respond to inquiries, investigate

complaints, conduct evaluations and provide technical consultation to help reduce or eliminate public health hazards and nuisance conditions associated with mosquitoes and other vectors.

(E) To provide financial assistance to units of

local government for training, investigation and response to public nuisances associated with mosquitoes and other vectors of disease.

(4) 2% shall be available to the Department of

Agriculture for its activities under the Illinois Pesticide Act relating to used and waste tires.

(5) 2% shall be available to the Pollution Control

Board for administration of its activities relating to used and waste tires.

(6) 10% shall be available to the University of

Illinois for the Prairie Research Institute to perform research to study the biology, distribution, population ecology, and biosystematics of tire-breeding arthropods, especially mosquitoes, and the diseases they spread.

(d) By January 1, 1998, and biennially thereafter, each State agency receiving an appropriation from the Used Tire Management Fund shall report to the Governor and the General Assembly on its activities relating to the Fund.
(e) Any monies appropriated from the Used Tire Management Fund, but not obligated, shall revert to the Fund.
(f) In administering the provisions of subdivisions (1), (2) and (3) of subsection (c) of this Section, the Agency, the Department of Commerce and Economic Opportunity, and the Illinois Department of Public Health shall ensure that appropriate funding assistance is provided to any municipality with a population over 1,000,000 or to any sanitary district which serves a population over 1,000,000.
(g) Pursuant to appropriation, monies in excess of $4 million per fiscal year from the Used Tire Management Fund shall be used as follows:
(1) 55% shall be available to the Agency for the

following purposes, provided that priority shall be given to subparagraph (A):

(A) To undertake preventive, corrective or

renewed action as authorized by and in accordance with Section 55.3 and to recover costs in accordance with Section 55.3.

(B) To provide financial assistance to units of

local government and private industry for the purposes of:

(i) assisting in the establishment of

facilities and programs to collect, process, and utilize used and waste tires and tire-derived materials;

(ii) demonstrating the feasibility of

innovative technologies as a means of collecting, storing, processing, and utilizing used and waste tires and tire-derived materials; and

(iii) applying demonstrated technologies as a

means of collecting, storing, processing, and utilizing used and waste tires and tire-derived materials.

(C) To provide grants to public universities for

vector-related research, disease-related research, and for related laboratory-based equipment and field-based equipment.

(2) For fiscal years beginning prior to July 1, 2004,

45% shall be available to the Department of Commerce and Economic Opportunity to provide grants or loans for the purposes of:

(i) assisting units of local government and

private industry in the establishment of facilities and programs to collect, process and utilize waste tires and tire derived material;

(ii) demonstrating the feasibility of innovative

technologies as a means of collecting, storing, processing, and utilizing used and waste tires and tire derived materials; and

(iii) applying demonstrated technologies as a

means of collecting, storing, processing, and utilizing used and waste tires and tire derived materials.

(3) For the fiscal year beginning July 1, 2004 and

for all fiscal years thereafter, 45% shall be deposited into the General Revenue Fund.

(Source: P.A. 100-327, eff. 8-24-17.)

(415 ILCS 5/55.6a)
Sec. 55.6a. Emergency Public Health Fund.
(a) Beginning on July 1, 2003, moneys in the Emergency Public Health Fund, subject to appropriation, shall be allocated annually as follows: (i) $300,000 to the University of Illinois for the purposes described in Section 55.6(c)(6) and (ii) subject to subsection (b) of this Section, all remaining amounts to the Department of Public Health to be used to make vector control grants and surveillance grants to the Cook County Department of Public Health (for areas of the County excluding the City of Chicago), to the City of Chicago health department, and to other certified local health departments. These grants shall be used for expenses related to West Nile Virus and other vector-borne diseases. The amount of each grant shall be based on population and need as supported by information submitted to the Department of Public Health. For the purposes of this Section, need shall be determined by the Department based primarily upon surveillance data and the number of positive human cases of West Nile Virus and other vector-borne diseases occurring during the preceding year and current year in the county or municipality seeking the grant.
(b) Beginning on July 31, 2003, on the last day of each month, the State Comptroller shall order transferred and the State Treasurer shall transfer the fees collected in the previous month pursuant to item (1.5) of subsection (a) of Section 55.8 from the Emergency Public Health Fund to the Communications Revolving Fund. These transfers shall continue until the cumulative total of the transfers is $3,000,000.
(Source: P.A. 100-327, eff. 8-24-17.)

(415 ILCS 5/55.7) (from Ch. 111 1/2, par. 1055.7)
Sec. 55.7. The Department of Commerce and Economic Opportunity may adopt regulations as necessary for the administration of the grant and loan programs funded from the Used Tire Management Fund, including but not limited to procedures and criteria for applying for, evaluating, awarding and terminating grants and loans. The Department of Commerce and Economic Opportunity may by rule specify criteria for providing grant assistance rather than loan assistance; such criteria shall promote the expeditious development of alternatives to the disposal of used tires, and the efficient use of monies for assistance. Evaluation criteria may be established by rule, considering such factors as:
(1) the likelihood that a proposal will lead to the

actual collection and processing of used tires and protection of the environment and public health in furtherance of the purposes of this Act;

(2) the feasibility of the proposal;
(3) the suitability of the location for the proposed

activity;

(4) the potential of the proposal for encouraging

recycling and reuse of resources; and

(5) the potential for development of new technologies

consistent with the purposes of this Act.

(Source: P.A. 94-793, eff. 5-19-06.)

(415 ILCS 5/55.7a)
Sec. 55.7a. (Repealed).
(Source: P.A. 87-727. Repealed by P.A. 99-933, eff. 1-27-17.)

(415 ILCS 5/55.8) (from Ch. 111 1/2, par. 1055.8)
Sec. 55.8. Tire retailers.
(a) Any person selling new or used tires at retail or offering new or used tires for retail sale in this State shall:
(1) beginning on June 20, 2003 (the effective date of

Public Act 93-32), collect from retail customers a fee of $2 per new or used tire sold and delivered in this State, to be paid to the Department of Revenue and deposited into the Used Tire Management Fund, less a collection allowance of 10 cents per tire to be retained by the retail seller and a collection allowance of 10 cents per tire to be retained by the Department of Revenue and paid into the General Revenue Fund; the collection allowance for retail sellers, however, shall be allowed only if the return is filed timely and in the manner required by this Title XIV and only for the amount that is paid timely in accordance with this Title XIV;

(1.5) beginning on July 1, 2003, collect from retail

customers an additional 50 cents per new or used tire sold and delivered in this State; the money collected from this fee shall be deposited into the Emergency Public Health Fund;

(2) accept for recycling used tires from customers,

at the point of transfer, in a quantity equal to the number of new tires purchased; and

(3) post in a conspicuous place a written notice at

least 8.5 by 11 inches in size that includes the universal recycling symbol and the following statements: "DO NOT put used tires in the trash."; "Recycle your used tires."; and "State law requires us to accept used tires for recycling, in exchange for new tires purchased.".

(b) A person who accepts used tires for recycling under subsection (a) shall not allow the tires to accumulate for periods of more than 90 days.
(c) The requirements of subsection (a) of this Section do not apply to mail order sales nor shall the retail sale of a motor vehicle be considered to be the sale of tires at retail or offering of tires for retail sale. Instead of filing returns, retailers of tires may remit the tire user fee to their suppliers of tires if the supplier of tires is a registered retailer of tires and agrees or otherwise arranges to collect and remit the tire fee to the Department of Revenue, notwithstanding the fact that the sale of the tire is a sale for resale and not a sale at retail. A tire supplier who enters into such an arrangement with a tire retailer shall be liable for the tax on all tires sold to the tire retailer and must (i) provide the tire retailer with a receipt that separately reflects the tire tax collected from the retailer on each transaction and (ii) accept used tires for recycling from the retailer's customers. The tire supplier shall be entitled to the collection allowance of 10 cents per tire, but only if the return is filed timely and only for the amount that is paid timely in accordance with this Title XIV.
The retailer of the tires must maintain in its books and records evidence that the appropriate fee was paid to the tire supplier and that the tire supplier has agreed to remit the fee to the Department of Revenue for each tire sold by the retailer. Otherwise, the tire retailer shall be directly liable for the fee on all tires sold at retail. Tire retailers paying the fee to their suppliers are not entitled to the collection allowance of 10 cents per tire. The collection allowance for suppliers, however, shall be allowed only if the return is filed timely and in the manner required by this Title XIV and only for the amount that is paid timely in accordance with this Title XIV.
(d) The requirements of subsection (a) of this Section shall apply exclusively to tires to be used for vehicles defined in Section 1-217 of the Illinois Vehicle Code, aircraft tires, special mobile equipment, and implements of husbandry.
(e) The requirements of paragraph (1) of subsection (a) do not apply to the sale of reprocessed tires. For purposes of this Section, "reprocessed tire" means a used tire that has been recapped, retreaded, or regrooved and that has not been placed on a vehicle wheel rim.
(Source: P.A. 100-303, eff. 8-24-17.)

(415 ILCS 5/55.9) (from Ch. 111 1/2, par. 1055.9)
Sec. 55.9. Collection of fee. Retailers shall collect the fee from the purchaser by adding the fee to the selling price of the tire. The fee imposed by Section 55.8 shall be stated as a distinct item separate and apart from the selling price of the tire. The fee imposed by Section 55.8 shall not be includable in the gross receipts of the retailer subject to the Retailers' Occupation Tax Act, the Use Tax Act or any locally imposed retailers' occupation tax. The fee imposed by Section 55.8, and any such fees collected by a retailer, shall constitute a debt owed by the retailer to this State.
(Source: P.A. 87-727.)

(415 ILCS 5/55.10) (from Ch. 111 1/2, par. 1055.10)
Sec. 55.10. Tax returns by retailer.
(a) Except as otherwise provided in this Section, for returns due on or before January 31, 2010, each retailer of tires maintaining a place of business in this State shall make a return to the Department of Revenue on a quarter annual basis, with the return for January, February and March of a given year being due by April 30 of that year; with the return for April, May and June of a given year being due by July 31 of that year; with the return for July, August and September of a given year being due by October 31 of that year; and with the return for October, November and December of a given year being due by January 31 of the following year.
For returns due after January 31, 2010, each retailer of tires maintaining a place of business in this State shall make a return to the Department of Revenue on a quarter annual basis, with the return for January, February, and March of a given year being due by April 20 of that year; with the return for April, May, and June of a given year being due by July 20 of that year; with the return for July, August, and September of a given year being due by October 20 of that year; and with the return for October, November, and December of a given year being due by January 20 of the following year.
Notwithstanding any other provision of this Section to the contrary, the return for October, November, and December of 2009 is due by February 20, 2010.
On and after January 1, 2018, tire retailers and suppliers required to file electronically under Section 3 of the Retailers' Occupation Tax Act or Section 9 of the Use Tax Act must electronically file all returns pursuant to this Act. Tire retailers and suppliers who demonstrate that they do not have access to the Internet or demonstrate hardship in filing electronically may petition the Department to waive the electronic filing requirement.
(b) Each return made to the Department of Revenue shall state:
(1) the name of the retailer;
(2) the address of the retailer's principal place of

business, and the address of the principal place of business (if that is a different address) from which the retailer engages in the business of making retail sales of tires;

(3) total number of tires sold at retail for the

preceding calendar quarter;

(4) the amount of tax due; and
(5) such other reasonable information as the

Department of Revenue may require.

Notwithstanding any other provision of this Act concerning the time within which a retailer may file his return, in the case of any retailer who ceases to engage in the retail sale of tires, the retailer shall file a final return under this Act with the Department of Revenue not more than one month after discontinuing that business.
(Source: P.A. 100-303, eff. 8-24-17.)

(415 ILCS 5/55.11) (from Ch. 111 1/2, par. 1055.11)
Sec. 55.11. Application of Retailers' Occupation Tax provisions. All the provisions of Sections 4, 5, 5a, 5b, 5c, 5d, 5e, 5f, 5g, 5i, 5j, 6, 6a, 6b, 6c, 7, 8, 9, 10, 11, and 13 1/2 of the Retailers' Occupation Tax Act, which are not inconsistent with this Act, shall apply, as far as practicable, to the fee imposed by Section 55.8 of this Act to the same extent as if such provisions were included herein. References in the incorporated Sections of the Retailers' Occupation Tax Act to retailers, to sellers or to persons engaged in the business of selling tangible personal property mean retailers of tires.
(Source: P.A. 87-727.)

(415 ILCS 5/55.12) (from Ch. 111 1/2, par. 1055.12)
Sec. 55.12. Review under Administrative Review Law. The circuit court of any county wherein a hearing is held shall have the power to review all final administrative decisions of the Department of Revenue in administering the fee imposed under Section 55.7. However, if the administrative proceeding which is to be reviewed judicially is a claim for refund proceeding commenced under this Act and Section 2a of the State Officers and Employees Money Disposition Act, the circuit court having jurisdiction over the action for judicial review under this Section and under the Administrative Law shall be the same court that entered the temporary restraining order or preliminary injunction which is provided for in that Section 2a, and which enables the claim proceeding to be processed and disposed of as a claim for refund proceeding other than as a claim for credit proceeding.
The provisions of the Administrative Review Law, and the rules adopted pursuant thereto, shall apply to and govern all proceeding for the judicial review of final administrative decisions of the Department of Revenue hereunder. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
Service upon the Director or Assistant Director of the Department of Revenue of summons issued in any action to review a final administrative decision shall be service upon the Department of Revenue. The Department of Revenue shall certify the record of its proceedings if the taxpayer shall pay to it the sum of 75 cents per page of testimony taken before the Department of Revenue and 25 cents per page of all other matters contained in such record, except that these charges may be waived where the Department of Revenue is satisfied that the aggrieved party is a poor person who cannot afford to pay such charges.
(Source: P.A. 87-727.)

(415 ILCS 5/55.13) (from Ch. 111 1/2, par. 1055.13)
Sec. 55.13. Rules, etc. The Department of Revenue may adopt and enforce such reasonable rules and regulations relating to the administration and enforcement of the fee imposed by Section 55.8 of this Act as may be deemed expedient.
Whenever the Department of Revenue is required to provide notice to a retailer under this Act, such notice may be personally served or given by United States certified or registered mail, addressed to the retailer or taxpayer concerned at his last known address, and proof of such mailing shall be sufficient for the purposes of this Article. In the case of a notice of hearing, such notice shall be mailed not less than 7 days prior to the date fixed for the hearing.
All hearings provided by the Department of Revenue under this Act with respect to or concerning a taxpayer having his or her principal place of business in this State other than in Cook County shall be held at the Department's office nearest to the location of the taxpayer's principal place of business. If the taxpayer has his or her principal place of business in Cook County, such hearing shall be held in Cook County. If the taxpayer does not have his or her principal place of business in this State, such hearing shall be held in Sangamon County.
Whenever any proceeding provided by this Act has been begun by the Department of Revenue or by a person subject thereto and such person thereafter dies or becomes a person under legal disability before the proceeding has been concluded, the legal representative of the deceased person or person under legal disability shall notify the Department of Revenue of such death or legal disability. The legal representative, as such, shall then be substituted by the Department of Revenue in place of and for the person. Within 20 days after notice to the legal representative of the time fixed for that purpose, the proceeding may proceed in all respects and with like effect as though the person had not died or become a person under legal disability.
(Source: P.A. 87-727.)

(415 ILCS 5/55.14) (from Ch. 111 1/2, par. 1055.14)
Sec. 55.14. Administrative procedures. The Illinois Administrative Procedure Act is hereby expressly adopted and shall apply to all administrative rules and procedures of the Department of Revenue under this Act, except that: (1) paragraph (b) of Section 4 of the Illinois Administrative Procedure Act does not apply to final orders, decisions and opinions of the Department of Revenue; (2) subparagraph (a)(2) of Section 4 of the Illinois Administrative Procedure Act does not apply to forms established by the Department of Revenue for use under this Act; and (3) the provisions of Section 13 of the Illinois Administrative Procedure Act regarding proposals for decision are excluded and not applicable to the Department of Revenue under this Act.
(Source: P.A. 87-727.)

(415 ILCS 5/55.15) (from Ch. 111 1/2, par. 1055.15)
Sec. 55.15. Violations.
(a) Any retailer who fails to make a return, or who makes a fraudulent return, or who willfully violates any rule or regulation of the Department of Revenue for the administration and enforcement of the fee imposed by Section 55.8, is guilty of a Class 4 felony.
(b) Any retailer who knowingly violates subsections (a) (2), (a) (3), or (b) of Section 55.8 commits a petty offense punishable by a fine of $100.
(Source: P.A. 87-727.)



Title XV - Potentially Infectious Medical Waste

(415 ILCS 5/Tit. XV heading)

(415 ILCS 5/56) (from Ch. 111 1/2, par. 1056)
Sec. 56. (a) The General Assembly finds:
(1) that potentially infectious medical waste, if not

handled properly, may constitute an environmental or public health problem.

(2) that potentially infectious medical waste, if not

handled properly, may present a health risk to handlers of the waste at the facility where the waste is generated, during transportation of the waste, and at the facility receiving the waste.

(b) It is the purpose of this Title to reduce the potential environmental and public health risks associated with potentially infectious medical waste by establishing statutory and regulatory requirements to ensure that such waste will be handled in a safe and responsible manner.
(c) Potentially infectious medical waste is not a hazardous waste, except for those potentially infectious medical wastes identified by characteristics or listing as hazardous under Section 3001 of the Resource Conservation and Recovery Act of 1976, P.L. 94-580, or pursuant to Board regulations. Potentially infectious medical waste characterized or listed as hazardous shall be subject to the appropriate hazardous waste regulations. Potentially infectious medical waste packages that contain both waste characterized or listed as hazardous and waste characterized as nonhazardous shall be subject to the hazardous waste regulations.
(Source: P.A. 90-773, eff. 8-14-98.)

(415 ILCS 5/56.1) (from Ch. 111 1/2, par. 1056.1)
Sec. 56.1. Acts prohibited.
(A) No person shall:
(a) Cause or allow the disposal of any potentially

infectious medical waste. Sharps may be disposed in any landfill permitted by the Agency under Section 21 of this Act to accept municipal waste for disposal, if both:

(1) the infectious potential has been eliminated

from the sharps by treatment; and

(2) the sharps are packaged in accordance with

Board regulations.

(b) Cause or allow the delivery of any potentially

infectious medical waste for transport, storage, treatment, or transfer except in accordance with Board regulations.

(c) Beginning July 1, 1992, cause or allow the

delivery of any potentially infectious medical waste to a person or facility for storage, treatment, or transfer that does not have a permit issued by the agency to receive potentially infectious medical waste, unless no permit is required under subsection (g)(1).

(d) Beginning July 1, 1992, cause or allow the

delivery or transfer of any potentially infectious medical waste for transport unless:

(1) the transporter has a permit issued by the

Agency to transport potentially infectious medical waste, or the transporter is exempt from the permit requirement set forth in subsection (f)(l).

(2) a potentially infectious medical waste

manifest is completed for the waste if a manifest is required under subsection (h).

(e) Cause or allow the acceptance of any potentially

infectious medical waste for purposes of transport, storage, treatment, or transfer except in accordance with Board regulations.

(f) Beginning July 1, 1992, conduct any potentially

infectious medical waste transportation operation:

(1) Without a permit issued by the Agency to

transport potentially infectious medical waste. No permit is required under this provision (f)(1) for:

(A) a person transporting potentially

infectious medical waste generated solely by that person's activities;

(B) noncommercial transportation of less than

50 pounds of potentially infectious medical waste at any one time; or

(C) the U.S. Postal Service.
(2) In violation of any condition of any permit

issued by the Agency under this Act.

(3) In violation of any regulation adopted by the

Board.

(4) In violation of any order adopted by the

Board under this Act.

(g) Beginning July 1, 1992, conduct any potentially

infectious medical waste treatment, storage, or transfer operation:

(1) without a permit issued by the Agency that

specifically authorizes the treatment, storage, or transfer of potentially infectious medical waste. No permit is required under this subsection (g) or subsection (d)(1) of Section 21 for any:

(A) Person conducting a potentially

infectious medical waste treatment, storage, or transfer operation for potentially infectious medical waste generated by the person's own activities that are treated, stored, or transferred within the site where the potentially infectious medical waste is generated.

(B) Hospital that treats, stores, or

transfers only potentially infectious medical waste generated by its own activities or by members of its medical staff.

(C) Sharps collection station that is

operated in accordance with Section 56.7.

(2) in violation of any condition of any permit

issued by the Agency under this Act.

(3) in violation of any regulation adopted by the

Board.

(4) In violation of any order adopted by the

Board under this Act.

(h) Transport potentially infectious medical waste

unless the transporter carries a completed potentially infectious medical waste manifest. No manifest is required for the transportation of:

(1) potentially infectious medical waste being

transported by generators who generated the waste by their own activities, when the potentially infectious medical waste is transported within or between sites or facilities owned, controlled, or operated by that person;

(2) less than 50 pounds of potentially infectious

medical waste at any one time for a noncommercial transportation activity; or

(3) potentially infectious medical waste by the

U.S. Postal Service.

(i) Offer for transportation, transport, deliver,

receive or accept potentially infectious medical waste for which a manifest is required, unless the manifest indicates that the fee required under Section 56.4 of this Act has been paid.

(j) Beginning January 1, 1994, conduct a potentially

infectious medical waste treatment operation at an incinerator in existence on the effective date of this Title in violation of emission standards established for these incinerators under Section 129 of the Clean Air Act (42 USC 7429), as amended.

(k) Beginning July 1, 2015, knowingly mix household

sharps, including, but not limited to, hypodermic, intravenous, or other medical needles or syringes or other medical household waste containing used or unused sharps, including, but not limited to, hypodermic, intravenous, or other medical needles or syringes or other sharps, with any other material intended for collection as a recyclable material by a residential hauler.

(l) Beginning on July 1, 2015, knowingly place

household sharps into a container intended for collection by a residential hauler for processing at a recycling center.

(B) In making its orders and determinations relative to penalties, if any, to be imposed for violating subdivision (A)(a) of this Section, the Board, in addition to the factors in Sections 33(c) and 42(h) of this Act, or the Court shall take into consideration whether the owner or operator of the landfill reasonably relied on written statements from the person generating or treating the waste that the waste is not potentially infectious medical waste.
(Source: P.A. 99-82, eff. 7-20-15.)

(415 ILCS 5/56.2) (from Ch. 111 1/2, par. 1056.2)
Sec. 56.2. Regulations.
(a) No later than July 1, 1993, the Board shall adopt regulations in accordance with Title VII of this Act prescribing design and operating standards and criteria for all potentially infectious medical waste treatment, storage, and transfer facilities. At a minimum, these regulations shall require treatment of potentially infectious medical waste at a facility that:
(1) eliminates the infectious potential of the waste;
(2) prevents compaction and rupture of containers

during handling operations;

(3) disposes of treatment residuals in accordance

with this Act and regulations adopted thereunder;

(4) provides for quality assurance programs;
(5) provides for periodic testing using biological

testing, where appropriate, that demonstrate proper treatment of the waste;

(6) provides for assurances that clearly demonstrate

that potentially infectious medical waste has been properly treated; and

(7) is in compliance with all Federal and State laws

and regulations pertaining to environmental protection.

(b) After the effective date of the Board regulations adopted under subsection (a), each applicant for a potentially infectious medical waste treatment permit shall prove that the facility will not cause a violation of the Act or of regulations adopted thereunder.
(c) No later than July 1, 1993, the Board shall adopt regulations in accordance with Title VII of this Act prescribing standards and criteria for transporting, packaging, segregating, labeling, and marking potentially infectious medical waste.
(d) In accord with Title VII of this Act, no later than January 1, 1992, the Board shall repeal Subpart I of 35 Ill. Adm. Code 809.
(e) No later than January 1, 1992, the Board shall adopt rules that are identical in substance to the list of etiologic agents identified as Class 4 agents as set forth in "Classification of Etiological Agents on the Basis of Hazard, 1974", published by the Centers for Disease Control. If the Centers for Disease Control amends the listing of etiologic agents identified as Class 4 agents as set forth in "Classification of Etiological Agents on the Basis of Hazard, 1974", the Board shall adopt rules that are identical in substance to the amended list within 180 days after the Centers for Disease Control's amendment. The provisions and requirements of Title VII of this Act shall not apply to rules adopted under this subsection (e). Section 5 of the Illinois Administrative Procedure Act relating to the procedures for rulemaking shall not apply to rules adopted under this subsection (e).
(f) In accord with Title VII of this Act, the Board may adopt regulations to promote the purposes of this Title. The regulations prescribed in subsection (a), (c), and (e) shall not limit the generality of this authority.
(Source: P.A. 92-574, eff. 6-26-02.)

(415 ILCS 5/56.3) (from Ch. 111 1/2, par. 1056.3)
Sec. 56.3. Commencing March 31, 1993, and annually thereafter, each transporter of potentially infectious medical waste required to have a permit under subsection (f) of Section 56.1 of this Act, each facility for which a permit is required under subsection (g) of Section 56.1 of this Act that stores, treats, or transfers potentially infectious medical waste and each facility not required to have a permit under subsection (g) of Section 56.1 of this Act that treats more than 50 pounds per month of potentially infectious medical waste shall file a report with the Agency specifying the quantities and disposition of potentially infectious medical waste transported, stored, treated, disposed, or transferred during the previous calendar year. Such reports shall be on forms prescribed and provided by the Agency.
(Source: P.A. 87-752; 87-1097.)

(415 ILCS 5/56.4) (from Ch. 111 1/2, par. 1056.4)
Sec. 56.4. Medical waste manifests.
(a) Manifests for potentially infectious medical waste shall consist of an original (the first page of the form) and 3 copies. Upon delivery of potentially infectious medical waste by a generator to a transporter, the transporter shall deliver one copy of the completed manifest to the generator. Upon delivery of potentially infectious medical waste by a transporter to a treatment or disposal facility, the transporter shall keep one copy of the completed manifest, and the transporter shall deliver the original and one copy of the completed manifest to the treatment or disposal facility. The treatment or disposal facility shall keep one copy of the completed manifest and return the original to the generator within 35 days. The manifest, as provided for in this Section, shall not terminate while being transferred between the generator, transporter, transfer station, or storage facility, unless transfer activities are conducted at the treatment or disposal facility. The manifest shall terminate at the treatment or disposal facility.
(b) Potentially infectious medical waste manifests shall be in a form prescribed and provided by the Agency. Generators and transporters of potentially infectious medical waste and facilities accepting potentially infectious medical waste are not required to submit copies of such manifests to the Agency. The manifest described in this Section shall be used for the transportation of potentially infectious medical waste instead of the manifest described in Section 22.01 of this Act. Copies of each manifest shall be retained for 3 years by generators, transporters, and facilities, and shall be available for inspection and copying by the Agency.
(c) The Agency shall assess a fee of $4.00 for each potentially infectious medical waste manifest provided by the Agency.
(d) All fees collected by the Agency under this Section shall be deposited into the Environmental Protection Permit and Inspection Fund. The Agency may establish procedures relating to the collection of fees under this Section. The Agency shall not refund any fee paid to it under this Section.
(Source: P.A. 93-32, eff. 7-1-03.)

(415 ILCS 5/56.5) (from Ch. 111 1/2, par. 1056.5)
Sec. 56.5. Medical waste hauling fees.
(a) The Agency shall annually collect a $2000 fee for each potentially infectious medical waste hauling permit application and, in addition, shall collect a fee of $250 for each potentially infectious medical waste hauling vehicle identified in the annual permit application and for each vehicle that is added to the permit during the annual period. Each applicant required to pay a fee under this Section shall submit the fee along with the permit application. The Agency shall deny any permit application for which a fee is required under this Section that does not contain the appropriate fee.
(b) All fees collected by the Agency under this Section shall be deposited into the Environmental Protection Permit and Inspection Fund. The Agency may establish procedures relating to the collection of fees under this Section. The Agency shall not refund any fee paid to it under this Section.
(c) The Agency shall not collect a fee under this Section from any hospital that transports only potentially infectious medical waste generated by its own activities or by members of its medical staff.
(Source: P.A. 93-32, eff. 7-1-03.)

(415 ILCS 5/56.6) (from Ch. 111 1/2, par. 1056.6)
Sec. 56.6. Medical waste transportation fees.
(a) The Agency shall collect from each transporter of potentially infectious medical waste required to have a permit under Section 56.1(f) of this Act a fee in the amount of 3 cents per pound of potentially infectious medical waste transported. The Agency shall collect from each transporter of potentially infectious medical waste not required to have a permit under Section 56.1(f)(1)(A) of this Act a fee in the amount of 3 cents per pound of potentially infectious medical waste transported to a site or facility not owned, controlled, or operated by the transporter. The Agency shall deny any permit required under Section 56.1(f) of this Act from any applicant who has not paid to the Agency all fees due under this Section.
A fee in the amount of 3 cents per pound of potentially infectious medical waste shall be collected by the Agency from a potentially infectious medical waste storage site or treatment facility receiving potentially infectious medical waste, unless the fee has been previously paid by a transporter.
(b) The Agency shall establish procedures, not later than January 1, 1992, relating to the collection of the fees authorized by this Section. These procedures shall include, but not be limited to: (i) necessary records identifying the quantities of potentially infectious medical waste transported; (ii) the form and submission of reports to accompany the payment of fees to the Agency; and (iii) the time and manner of payment of fees to the Agency, which payments shall be not more often than quarterly.
(c) All fees collected by the Agency under this Section shall be deposited into the Environmental Protection Permit and Inspection Fund. The Agency may establish procedures relating to the collection of fees under this Section. The Agency shall not refund any fee paid to it under this Section.
(d) The Agency shall not collect a fee under this Section from a person transporting potentially infectious medical waste to a hospital when the person is a member of the hospital's medical staff.
(Source: P.A. 93-32, eff. 7-1-03.)

(415 ILCS 5/56.7)
Sec. 56.7. No permit shall be required under subsection (d)(1) of Section 21 or subsection (g) of Section 56.1 of this Act for a sharps collection station if the station is operated in accordance with all of the following:
(1) The only waste accepted at the sharps collection

station is (i) hypodermic, intravenous, or other medical needles or syringes or other sharps, or (ii) medical household waste containing used or unused sharps, including but not limited to, hypodermic, intravenous, or other medical needles or syringes or other sharps.

(2) The waste is stored and transferred in the same

manner as required for potentially infectious medical waste under this Act and under Board regulations.

(3) The waste is not treated at the sharps collection

station unless it is treated in the same manner as required for potentially infectious medical waste under this Act and under Board regulations.

(4) The waste is not disposed of at the sharps

collection station.

(5) The waste is transported in the same manner as

required for potentially infectious medical waste under this Act and under Board regulations.

(Source: P.A. 94-641, eff. 8-22-05.)



Title XVI - Petroleum Underground Storage Tanks

(415 ILCS 5/Tit. XVI heading)

(415 ILCS 5/57)
Sec. 57. Intent and purpose. This Title shall be known and may be cited as the Leaking Underground Storage Tank Program (LUST). The purpose of this Title is, in accordance with the requirements of the Hazardous and Solid Waste Amendments of 1984 of the Resource Conservation and Recovery Act of 1976 and in accordance with the State's interest in the protection of Illinois' land and water resources: (1) to adopt procedures for the remediation of underground storage tank sites due to the release of petroleum and other substances regulated under this Title from certain underground storage tanks or related tank systems; (2) to establish and provide procedures for a Leaking Underground Storage Tank Program which will oversee and review any remediation required for leaking underground storage tanks, and administer the Underground Storage Tank Fund; (3) to establish an Underground Storage Tank Fund intended to be a State fund by which persons who qualify for access to the Underground Storage Tank Fund may satisfy the financial responsibility requirements under applicable State law and regulations; (4) to establish requirements for eligible owners and operators of underground storage tanks to seek payment for any costs associated with physical soil classification, groundwater investigation, site classification and corrective action from the Underground Storage Tank Fund; and (5) to audit and approve corrective action efforts performed by Licensed Professional Engineers.
(Source: P.A. 91-357, eff. 7-29-99.)

(415 ILCS 5/57.1)
Sec. 57.1. Applicability.
(a) An owner or operator of an underground storage tank who meets the definition of this Title shall be required to conduct tank removal, abandonment and repair, site investigation, and corrective action in accordance with the requirements of the Leaking Underground Storage Tank Program.
(b) An owner or operator of a heating oil tank as defined by this Title may elect to perform tank removal, abandonment or repair, site investigation, or corrective action, unless the provisions of subsection (g) of Section 57.5 are applicable.
(c) All owners or operators who conduct tank removal, repair or abandonment, site investigation, or corrective action may be eligible for the relief provided for under Section 57.10 of this Title.
(d) The owners or operators, or both, of underground storage tanks containing regulated substances other than petroleum shall undertake corrective action in conformance with regulations promulgated by the Illinois Pollution Control Board.
(Source: P.A. 92-554, eff. 6-24-02.)

(415 ILCS 5/57.2)
Sec. 57.2. Definitions. As used in this Title:
"Audit" means a systematic inspection or examination of plans, reports, records, or documents to determine the completeness and accuracy of the data and conclusions contained therein.
"Bodily injury" means bodily injury, sickness, or disease sustained by a person, including death at any time, resulting from a release of petroleum from an underground storage tank.
"Release" means any spilling, leaking, emitting, discharging, escaping, leaching or disposing of petroleum from an underground storage tank into groundwater, surface water or subsurface soils.
"Fill material" means non-native or disturbed materials used to bed and backfill around an underground storage tank.
"Fund" means the Underground Storage Tank Fund.
"Heating Oil" means petroleum that is No. 1, No. 2, No. 4 - light, No. 4 - heavy, No. 5 - light, No. 5 - heavy or No. 6 technical grades of fuel oil; and other residual fuel oils including Navy Special Fuel Oil and Bunker C.
"Indemnification" means indemnification of an owner or operator for the amount of any judgment entered against the owner or operator in a court of law, for the amount of any final order or determination made against the owner or operator by an agency of State government or any subdivision thereof, or for the amount of any settlement entered into by the owner or operator, if the judgment, order, determination, or settlement arises out of bodily injury or property damage suffered as a result of a release of petroleum from an underground storage tank owned or operated by the owner or operator.
"Corrective action" means activities associated with compliance with the provisions of Sections 57.6 and 57.7 of this Title.
"Occurrence" means an accident, including continuous or repeated exposure to conditions, that results in a sudden or nonsudden release from an underground storage tank.
When used in connection with, or when otherwise relating to, underground storage tanks, the terms "facility", "owner", "operator", "underground storage tank", "(UST)", "petroleum" and "regulated substance" shall have the meanings ascribed to them in Subtitle I of the Hazardous and Solid Waste Amendments of 1984 (P.L. 98-616), of the Resource Conservation and Recovery Act of 1976 (P.L. 94-580); provided however that the term "underground storage tank" shall also mean an underground storage tank used exclusively to store heating oil for consumptive use on the premises where stored and which serves other than a farm or residential unit; provided further however that the term "owner" shall also mean any person who has submitted to the Agency a written election to proceed under this Title and has acquired an ownership interest in a site on which one or more registered tanks have been removed, but on which corrective action has not yet resulted in the issuance of a "no further remediation letter" by the Agency pursuant to this Title.
"Licensed Professional Engineer" means a person, corporation, or partnership licensed under the laws of the State of Illinois to practice professional engineering.
"Licensed Professional Geologist" means a person licensed under the laws of the State of Illinois to practice as a professional geologist.
"Site" means any single location, place, tract of land or parcel of property including contiguous property not separated by a public right-of-way.
"Site investigation" means activities associated with compliance with the provisions of subsection (a) of Section 57.7.
"Property damage" means physical injury to, destruction of, or contamination of tangible property, including all resulting loss of use of that property; or loss of use of tangible property that is not physically injured, destroyed, or contaminated, but has been evacuated, withdrawn from use, or rendered inaccessible because of a release of petroleum from an underground storage tank.
"Class I Groundwater" means groundwater that meets the Class I: Potable Resource Groundwater criteria set forth in the Board regulations adopted pursuant to the Illinois Groundwater Protection Act.
"Class III Groundwater" means groundwater that meets the Class III: Special Resource Groundwater criteria set forth in the Board regulations adopted pursuant to the Illinois Groundwater Protection Act.
(Source: P.A. 94-274, eff. 1-1-06.)

(415 ILCS 5/57.3)
Sec. 57.3. Underground Storage Tank Program. The General Assembly hereby establishes the Illinois Leaking Underground Storage Tank Program (LUST Program). The LUST Program shall be administered by the Office of the State Fire Marshal and the Illinois Environmental Protection Agency.
(Source: P.A. 88-496.)

(415 ILCS 5/57.4)
Sec. 57.4. State Agencies. The Office of State Fire Marshal and the Illinois Environmental Protection Agency shall administer the Leaking Underground Storage Tank Program in accordance with the terms of this Title.
(Source: P.A. 88-496.)

(415 ILCS 5/57.5)
Sec. 57.5. Underground Storage Tanks; removal; repair; abandonment.
(a) Notwithstanding the eligibility or the level of deductibility of an owner or operator under the Underground Storage Tank Fund, any owner or operator of an Underground Storage Tank may seek to remove or abandon such tank under the provisions of this Title. In order to be reimbursed under Section 57.8, the owner or operator must comply with the provisions of this Title. In no event will an owner or operator be reimbursed for any costs which exceed the minimum requirements necessary to comply with this Title.
(b) Removal or abandonment of an Underground Storage Tank must be carried out in accordance with regulations adopted by the Office of State Fire Marshal.
(c) The Office of the State Fire Marshal or a designated agent shall have an inspector on site at the time of removal, abandonment, or such other times the Office of State Fire Marshal deems appropriate. At such time, the inspector shall, upon preliminary excavation of the tank site, render an opinion as to whether a release of petroleum has occurred and, if so, the owner or operator shall report the known or suspected release to the Illinois Emergency Management Agency. The owner or operator shall determine whether or not a release has occurred in conformance with the regulations adopted by the Board and the Office of the State Fire Marshal. Except that if the opinion of the Office of the State Fire Marshal inspector is that a release of petroleum has occurred and the owner or operator has reported the release to the Illinois Emergency Management Agency within 24 hours of removal of the tank, no such determination is required under this subsection. In the event the owner or operator confirms the presence of a release of petroleum, the owner or operator shall comply with Section 57.6. The inspector shall provide the owner or operator, or a designated agent, with an "Eligibility and Deductibility Determination" form. The Office of the State Fire Marshal shall provide on-site assistance to the owner or operator or a designated agent with regard to the eligibility and deductibility procedures as provided in Section 57.9. If the Office of the State Fire Marshal is not on site, the Office of the State Fire Marshal shall provide the owner or operator with an "Eligibility and Deductibility Determination" form within 15 days after receiving notice that the confirmed release was reported by the owner or operator.
(d) In the event that a release of petroleum is confirmed under subsection (c) of this Section, the owner or operator may elect to backfill the preliminary excavation and proceed under Section 57.6.
(e) In the event that an Underground Storage Tank is found to be ineligible for payment from the Underground Storage Tank Fund, the owner or operator shall proceed under Sections 57.6 and 57.7.
(f) In the event that no release of petroleum is confirmed, the owner or operator shall proceed to complete the removal of the underground storage tank, and when appropriate, dispose of the tank and backfill the excavation or, in the alternate, abandon the underground storage tank in place. Either option shall be in accordance with regulations adopted by the Office of the State Fire Marshal. The owner or operator shall certify to the Office of the State Fire Marshal that the tank removal or abandonment was conducted in accordance with all applicable rules and regulations, and the Office of the State Fire Marshal shall then issue a certificate of removal or abandonment to the owner or operator. If the Office of the State Fire Marshal fails to issue a certificate of removal or abandonment within 30 days of receipt of the certification, the certification shall be considered rejected by operation of law and a final action appealable to the Board. Nothing in this Title shall prohibit the Office of the State Fire Marshal from making an independent inspection of the site and challenging the veracity of the owner or operator certification.
(g) The owner or operator of an underground storage tank taken out of operation before January 2, 1974, or an underground storage tank used exclusively to store heating oil for consumptive use on the premises where stored and which serves other than a farm or residential unit shall not be required to remove or abandon in place such underground storage tank except in the case in which the Office of the State Fire Marshal has determined that a release from the underground storage tank poses a current or potential threat to human health and the environment. In that case, and upon receipt of an order from the Office of the State Fire Marshal, the owner or operator of such underground storage tank shall conduct removal and, if necessary, site investigation and corrective action in accordance with this Title and regulations promulgated by the Office of State Fire Marshal and the Board.
(h) In the event that a release of petroleum occurred between September 13, 1993, and August 1, 1994, for which the Office of the State Fire Marshal issued a certificate of removal or abandonment based on its determination of "no release" or "minor release," and the Office of the State Fire Marshal subsequently has rescinded that determination and required a report of a confirmed release to the Illinois Emergency Management Agency, the owner or operator may be eligible for reimbursement for the costs of site investigation and corrective action incurred on or after the date of the release but prior to the notification of the Illinois Emergency Management Agency. The date of the release shall be the date of the initial inspection by the Office of the State Fire Marshal as recorded in its inspection log. Eligibility and deductibility shall be determined in accordance with this Title, the owner or operator must comply with the provisions of this Act and its rules, and in no case shall the owner or operator be reimbursed for costs exceeding the minimum requirements of this Act and its rules.
(Source: P.A. 92-554, eff. 6-24-02.)

(415 ILCS 5/57.6)
Sec. 57.6. Underground storage tanks; early action.
(a) Owners and operators of underground storage tanks shall, in response to all confirmed releases, comply with all applicable statutory and regulatory reporting and response requirements.
(b) Notwithstanding any other corrective action taken, an owner or operator may, at a minimum, and prior to submission of any plans to the Agency, remove the tank system or abandon the underground storage tank in place, in accordance with the regulations promulgated by the Office of the State Fire Marshal. The owner or operator may also remove visibly contaminated fill material and any groundwater in the excavation which exhibits a sheen. For purposes of payment for early action costs, however, fill material shall not be removed in an amount in excess of 4 feet from the outside dimensions of the tank.
(Source: P.A. 92-554, eff. 6-24-02.)

(415 ILCS 5/57.7)
Sec. 57.7. Leaking underground storage tanks; site investigation and corrective action.
(a) Site investigation.
(1) For any site investigation activities required by

statute or rule, the owner or operator shall submit to the Agency for approval a site investigation plan designed to determine the nature, concentration, direction of movement, rate of movement, and extent of the contamination as well as the significant physical features of the site and surrounding area that may affect contaminant transport and risk to human health and safety and the environment.

(2) Any owner or operator intending to seek payment

from the Fund shall submit to the Agency for approval a site investigation budget that includes, but is not limited to, an accounting of all costs associated with the implementation and completion of the site investigation plan.

(3) Remediation objectives for the applicable

indicator contaminants shall be determined using the tiered approach to corrective action objectives rules adopted by the Board pursuant to this Title and Title XVII of this Act. For the purposes of this Title, "Contaminant of Concern" or "Regulated Substance of Concern" in the rules means the applicable indicator contaminants set forth in subsection (d) of this Section and the rules adopted thereunder.

(4) Upon the Agency's approval of a site

investigation plan, or as otherwise directed by the Agency, the owner or operator shall conduct a site investigation in accordance with the plan.

(5) Within 30 days after completing the site

investigation, the owner or operator shall submit to the Agency for approval a site investigation completion report. At a minimum the report shall include all of the following:

(A) Executive summary.
(B) Site history.
(C) Site-specific sampling methods and results.
(D) Documentation of all field activities,

including quality assurance.

(E) Documentation regarding the development of

proposed remediation objectives.

(F) Interpretation of results.
(G) Conclusions.
(b) Corrective action.
(1) If the site investigation confirms none of the

applicable indicator contaminants exceed the proposed remediation objectives, within 30 days after completing the site investigation the owner or operator shall submit to the Agency for approval a corrective action completion report in accordance with this Section.

(2) If any of the applicable indicator contaminants

exceed the remediation objectives approved for the site, within 30 days after the Agency approves the site investigation completion report the owner or operator shall submit to the Agency for approval a corrective action plan designed to mitigate any threat to human health, human safety, or the environment resulting from the underground storage tank release. The plan shall describe the selected remedy and evaluate its ability and effectiveness to achieve the remediation objectives approved for the site. At a minimum, the report shall include all of the following:

(A) Executive summary.
(B) Statement of remediation objectives.
(C) Remedial technologies selected.
(D) Confirmation sampling plan.
(E) Current and projected future use of the

property.

(F) Applicable preventive, engineering, and

institutional controls including long-term reliability, operating, and maintenance plans, and monitoring procedures.

(G) A schedule for implementation and completion

of the plan.

(3) Any owner or operator intending to seek payment

from the Fund shall submit to the Agency for approval a corrective action budget that includes, but is not limited to, an accounting of all costs associated with the implementation and completion of the corrective action plan.

(4) Upon the Agency's approval of a corrective action

plan, or as otherwise directed by the Agency, the owner or operator shall proceed with corrective action in accordance with the plan.

(5) Within 30 days after the completion of a

corrective action plan that achieves applicable remediation objectives the owner or operator shall submit to the Agency for approval a corrective action completion report. The report shall demonstrate whether corrective action was completed in accordance with the approved corrective action plan and whether the remediation objectives approved for the site, as well as any other requirements of the plan, have been achieved.

(6) If within 4 years after the approval of any

corrective action plan the applicable remediation objectives have not been achieved and the owner or operator has not submitted a corrective action completion report, the owner or operator must submit a status report for Agency review. The status report must include, but is not limited to, a description of the remediation activities taken to date, the effectiveness of the method of remediation being used, the likelihood of meeting the applicable remediation objectives using the current method of remediation, and the date the applicable remediation objectives are expected to be achieved.

(7) If the Agency determines any approved corrective

action plan will not achieve applicable remediation objectives within a reasonable time, based upon the method of remediation and site specific circumstances, the Agency may require the owner or operator to submit to the Agency for approval a revised corrective action plan. If the owner or operator intends to seek payment from the Fund, the owner or operator must also submit a revised budget.

(c) Agency review and approval.
(1) Agency approval of any plan and associated

budget, as described in this subsection (c), shall be considered final approval for purposes of seeking and obtaining payment from the Underground Storage Tank Fund if the costs associated with the completion of any such plan are less than or equal to the amounts approved in such budget.

(2) In the event the Agency fails to approve,

disapprove, or modify any plan or report submitted pursuant to this Title in writing within 120 days of the receipt by the Agency, the plan or report shall be considered to be rejected by operation of law for purposes of this Title and rejected for purposes of payment from the Underground Storage Tank Fund.

(A) For purposes of those plans as identified in

paragraph (5) of this subsection (c), the Agency's review may be an audit procedure. Such review or audit shall be consistent with the procedure for such review or audit as promulgated by the Board under Section 57.14. The Agency has the authority to establish an auditing program to verify compliance of such plans with the provisions of this Title.

(B) For purposes of corrective action plans

submitted pursuant to subsection (b) of this Section for which payment from the Fund is not being sought, the Agency need not take action on such plan until 120 days after it receives the corrective action completion report required under subsection (b) of this Section. In the event the Agency approved the plan, it shall proceed under the provisions of this subsection (c).

(3) In approving any plan submitted pursuant to

subsection (a) or (b) of this Section, the Agency shall determine, by a procedure promulgated by the Board under Section 57.14, that the costs associated with the plan are reasonable, will be incurred in the performance of site investigation or corrective action, and will not be used for site investigation or corrective action activities in excess of those required to meet the minimum requirements of this Title. The Agency shall also determine, pursuant to the Project Labor Agreements Act, whether the corrective action shall include a project labor agreement if payment from the Underground Storage Tank Fund is to be requested.

(A) For purposes of payment from the Fund,

corrective action activities required to meet the minimum requirements of this Title shall include, but not be limited to, the following use of the Board's Tiered Approach to Corrective Action Objectives rules adopted under Title XVII of this Act:

(i) For the site where the release occurred,

the use of Tier 2 remediation objectives that are no more stringent than Tier 1 remediation objectives.

(ii) The use of industrial/commercial

property remediation objectives, unless the owner or operator demonstrates that the property being remediated is residential property or being developed into residential property.

(iii) The use of groundwater ordinances as

institutional controls in accordance with Board rules.

(iv) The use of on-site groundwater use

restrictions as institutional controls in accordance with Board rules.

(B) Any bidding process adopted under Board rules

to determine the reasonableness of costs of corrective action must provide for a publicly-noticed, competitive, and sealed bidding process that includes, at a minimum, the following:

(i) The owner or operator must issue

invitations for bids that include, at a minimum, a description of the work being bid and applicable contractual terms and conditions. The criteria on which the bids will be evaluated must be set forth in the invitation for bids. The criteria may include, but shall not be limited to, criteria for determining acceptability, such as inspection, testing, quality, workmanship, delivery, and suitability for a particular purpose. Criteria that will affect the bid price and be considered in the evaluation of a bid, such as discounts, shall be objectively measurable.

(ii) At least 14 days prior to the date set

in the invitation for the opening of bids, public notice of the invitation for bids must be published in a local paper of general circulation for the area in which the site is located.

(iii) Bids must be opened publicly in the

presence of one or more witnesses at the time and place designated in the invitation for bids. The name of each bidder, the amount of each bid, and other relevant information as specified in Board rules must be recorded and submitted to the Agency in the applicable budget. After selection of the winning bid, the winning bid and the record of each unsuccessful bid shall be open to public inspection.

(iv) Bids must be unconditionally accepted

without alteration or correction. Bids must be evaluated based on the requirements set forth in the invitation for bids, which may include criteria for determining acceptability, such as inspection, testing, quality, workmanship, delivery, and suitability for a particular purpose. Criteria that will affect the bid price and be considered in the evaluation of a bid, such as discounts, shall be objectively measurable. The invitation for bids shall set forth the evaluation criteria to be used.

(v) Correction or withdrawal of inadvertently

erroneous bids before or after selection of the winning bid, or cancellation of winning bids based on bid mistakes, shall be allowed in accordance with Board rules. After bid opening, no changes in bid prices or other provisions of bids prejudicial to the owner or operator or fair competition shall be allowed. All decisions to allow the correction or withdrawal of bids based on bid mistakes shall be supported by a written determination made by the owner or operator.

(vi) The owner or operator shall select the

winning bid with reasonable promptness by written notice to the lowest responsible and responsive bidder whose bid meets the requirements and criteria set forth in the invitation for bids. The winning bid and other relevant information as specified in Board rules must be recorded and submitted to the Agency in the applicable budget.

(vii) All bidding documentation must be

retained by the owner or operator for a minimum of 3 years after the costs bid are submitted in an application for payment, except that documentation relating to an appeal, litigation, or other disputed claim must be maintained until at least 3 years after the date of the final disposition of the appeal, litigation, or other disputed claim. All bidding documentation must be made available to the Agency for inspection and copying during normal business hours.

(C) Any bidding process adopted under Board rules

to determine the reasonableness of costs of corrective action shall (i) be optional and (ii) allow bidding only if the owner or operator demonstrates that corrective action cannot be performed for amounts less than or equal to maximum payment amounts adopted by the Board.

(4) For any plan or report received after June 24,

2002, any action by the Agency to disapprove or modify a plan submitted pursuant to this Title shall be provided to the owner or operator in writing within 120 days of the receipt by the Agency or, in the case of a site investigation plan or corrective action plan for which payment is not being sought, within 120 days of receipt of the site investigation completion report or corrective action completion report, respectively, and shall be accompanied by:

(A) an explanation of the Sections of this Act

which may be violated if the plans were approved;

(B) an explanation of the provisions of the

regulations, promulgated under this Act, which may be violated if the plan were approved;

(C) an explanation of the specific type of

information, if any, which the Agency deems the applicant did not provide the Agency; and

(D) a statement of specific reasons why the Act

and the regulations might not be met if the plan were approved.

Any action by the Agency to disapprove or modify a

plan or report or the rejection of any plan or report by operation of law shall be subject to appeal to the Board in accordance with the procedures of Section 40. If the owner or operator elects to incorporate modifications required by the Agency rather than appeal, an amended plan shall be submitted to the Agency within 35 days of receipt of the Agency's written notification.

(5) For purposes of this Title, the term "plan" shall

include:

(A) Any site investigation plan submitted

pursuant to subsection (a) of this Section;

(B) Any site investigation budget submitted

pursuant to subsection (a) of this Section;

(C) Any corrective action plan submitted pursuant

to subsection (b) of this Section; or

(D) Any corrective action plan budget submitted

pursuant to subsection (b) of this Section.

(d) For purposes of this Title, the term "indicator contaminant" shall mean, unless and until the Board promulgates regulations to the contrary, the following: (i) if an underground storage tank contains gasoline, the indicator parameter shall be BTEX and Benzene; (ii) if the tank contained petroleum products consisting of middle distillate or heavy ends, then the indicator parameter shall be determined by a scan of PNA's taken from the location where contamination is most likely to be present; and (iii) if the tank contained used oil, then the indicator contaminant shall be those chemical constituents which indicate the type of petroleum stored in an underground storage tank. All references in this Title to groundwater objectives shall mean Class I groundwater standards or objectives as applicable.
(e) (1) Notwithstanding the provisions of this Section,

an owner or operator may proceed to conduct site investigation or corrective action prior to the submittal or approval of an otherwise required plan. If the owner or operator elects to so proceed, an applicable plan shall be filed with the Agency at any time. Such plan shall detail the steps taken to determine the type of site investigation or corrective action which was necessary at the site along with the site investigation or corrective action taken or to be taken, in addition to costs associated with activities to date and anticipated costs.

(2) Upon receipt of a plan submitted after activities

have commenced at a site, the Agency shall proceed to review in the same manner as required under this Title. In the event the Agency disapproves all or part of the costs, the owner or operator may appeal such decision to the Board. The owner or operator shall not be eligible to be reimbursed for such disapproved costs unless and until the Board determines that such costs were eligible for payment.

(f) All investigations, plans, and reports conducted or prepared under this Section shall be conducted or prepared under the supervision of a licensed professional engineer and in accordance with the requirements of this Title.
(Source: P.A. 98-109, eff. 7-25-13.)

(415 ILCS 5/57.8)
Sec. 57.8. Underground Storage Tank Fund; payment; options for State payment; deferred correction election to commence corrective action upon availability of funds. If an owner or operator is eligible to access the Underground Storage Tank Fund pursuant to an Office of State Fire Marshal eligibility/deductible final determination letter issued in accordance with Section 57.9, the owner or operator may submit a complete application for final or partial payment to the Agency for activities taken in response to a confirmed release. An owner or operator may submit a request for partial or final payment regarding a site no more frequently than once every 90 days.
(a) Payment after completion of corrective action measures. The owner or operator may submit an application for payment for activities performed at a site after completion of the requirements of Sections 57.6 and 57.7, or after completion of any other required activities at the underground storage tank site.
(1) In the case of any approved plan and budget for

which payment is being sought, the Agency shall make a payment determination within 120 days of receipt of the application. Such determination shall be considered a final decision. The Agency's review shall be limited to generally accepted auditing and accounting practices. In no case shall the Agency conduct additional review of any plan which was completed within the budget, beyond auditing for adherence to the corrective action measures in the proposal. If the Agency fails to approve the payment application within 120 days, such application shall be deemed approved by operation of law and the Agency shall proceed to reimburse the owner or operator the amount requested in the payment application. However, in no event shall the Agency reimburse the owner or operator an amount greater than the amount approved in the plan.

(2) If sufficient funds are available in the

Underground Storage Tank Fund, the Agency shall, within 60 days, forward to the Office of the State Comptroller a voucher in the amount approved under the payment application.

(3) In the case of insufficient funds, the Agency

shall form a priority list for payment and shall notify persons in such priority list monthly of the availability of funds and when payment shall be made. Payment shall be made to the owner or operator at such time as sufficient funds become available for the costs associated with site investigation and corrective action and costs expended for activities performed where no proposal is required, if applicable. Such priority list shall be available to any owner or operator upon request. Priority for payment shall be determined by the date the Agency receives a complete request for partial or final payment. Upon receipt of notification from the Agency that the requirements of this Title have been met, the Comptroller shall make payment to the owner or operator of the amount approved by the Agency, if sufficient money exists in the Fund. If there is insufficient money in the Fund, then payment shall not be made. If the owner or operator appeals a final Agency payment determination and it is determined that the owner or operator is eligible for payment or additional payment, the priority date for the payment or additional payment shall be the same as the priority date assigned to the original request for partial or final payment.

(4) Any deductible, as determined pursuant to the

Office of the State Fire Marshal's eligibility and deductibility final determination in accordance with Section 57.9, shall be subtracted from any payment invoice paid to an eligible owner or operator. Only one deductible shall apply per underground storage tank site.

(5) In the event that costs are or will be incurred

in addition to those approved by the Agency, or after payment, the owner or operator may submit successive plans containing amended budgets. The requirements of Section 57.7 shall apply to any amended plans.

(6) For purposes of this Section, a complete

application shall consist of:

(A) A certification from a Licensed Professional

Engineer or Licensed Professional Geologist as required under this Title and acknowledged by the owner or operator.

(B) A statement of the amounts approved in the

budget and the amounts actually sought for payment along with a certified statement by the owner or operator that the amounts so sought were expended in conformance with the approved budget.

(C) A copy of the Office of the State Fire

Marshal's eligibility and deductibility determination.

(D) Proof that approval of the payment requested

will not result in the limitations set forth in subsection (g) of this Section being exceeded.

(E) A federal taxpayer identification number and

legal status disclosure certification on a form prescribed and provided by the Agency.

(F) If the Agency determined under subsection

(c)(3) of Section 57.7 of this Act that corrective action must include a project labor agreement, a certification from the owner or operator that the corrective action was (i) performed under a project labor agreement that meets the requirements of Section 25 of the Project Labor Agreements Act and (ii) implemented in a manner consistent with the terms and conditions of the Project Labor Agreements Act and in full compliance with all statutes, regulations, and Executive Orders as required under that Act and the Prevailing Wage Act.

(b) Commencement of site investigation or corrective action upon availability of funds. The Board shall adopt regulations setting forth procedures based on risk to human health or the environment under which the owner or operator who has received approval for any budget plan submitted pursuant to Section 57.7, and who is eligible for payment from the Underground Storage Tank Fund pursuant to an Office of the State Fire Marshal eligibility and deductibility determination, may elect to defer site investigation or corrective action activities until funds are available in an amount equal to the amount approved in the budget. The regulations shall establish criteria based on risk to human health or the environment to be used for determining on a site-by-site basis whether deferral is appropriate. The regulations also shall establish the minimum investigatory requirements for determining whether the risk based criteria are present at a site considering deferral and procedures for the notification of owners or operators of insufficient funds, Agency review of request for deferral, notification of Agency final decisions, returning deferred sites to active status, and earmarking of funds for payment.
(c) When the owner or operator requests indemnification for payment of costs incurred as a result of a release of petroleum from an underground storage tank, if the owner or operator has satisfied the requirements of subsection (a) of this Section, the Agency shall forward a copy of the request to the Attorney General. The Attorney General shall review and approve the request for indemnification if:
(1) there is a legally enforceable judgment entered

against the owner or operator and such judgment was entered due to harm caused by a release of petroleum from an underground storage tank and such judgment was not entered as a result of fraud; or

(2) a settlement with a third party due to a release

of petroleum from an underground storage tank is reasonable.

(d) Notwithstanding any other provision of this Title, the Agency shall not approve payment to an owner or operator from the Fund for costs of corrective action or indemnification incurred during a calendar year in excess of the following aggregate amounts based on the number of petroleum underground storage tanks owned or operated by such owner or operator in Illinois.
Amount Number of Tanks
$2,000,000..............................fewer than 101
$3,000,000.................................101 or more
(1) Costs incurred in excess of the aggregate amounts

set forth in paragraph (1) of this subsection shall not be eligible for payment in subsequent years.

(2) For purposes of this subsection, requests

submitted by any of the agencies, departments, boards, committees or commissions of the State of Illinois shall be acted upon as claims from a single owner or operator.

(3) For purposes of this subsection, owner or

operator includes (i) any subsidiary, parent, or joint stock company of the owner or operator and (ii) any company owned by any parent, subsidiary, or joint stock company of the owner or operator.

(e) Costs of corrective action or indemnification incurred by an owner or operator which have been paid to an owner or operator under a policy of insurance, another written agreement, or a court order are not eligible for payment under this Section. An owner or operator who receives payment under a policy of insurance, another written agreement, or a court order shall reimburse the State to the extent such payment covers costs for which payment was received from the Fund. Any monies received by the State under this subsection (e) shall be deposited into the Fund.
(f) (Blank.)
(g) The Agency shall not approve any payment from the Fund to pay an owner or operator:
(1) for costs of corrective action incurred by such

owner or operator in an amount in excess of $1,500,000 per occurrence; and

(2) for costs of indemnification of such owner or

operator in an amount in excess of $1,500,000 per occurrence.

(h) Payment of any amount from the Fund for corrective action or indemnification shall be subject to the State acquiring by subrogation the rights of any owner, operator, or other person to recover the costs of corrective action or indemnification for which the Fund has compensated such owner, operator, or person from the person responsible or liable for the release.
(i) If the Agency refuses to pay or authorizes only a partial payment, the affected owner or operator may petition the Board for a hearing in the manner provided for the review of permit decisions in Section 40 of this Act.
(j) Costs of corrective action or indemnification incurred by an owner or operator prior to July 28, 1989, shall not be eligible for payment or reimbursement under this Section.
(k) The Agency shall not pay costs of corrective action or indemnification incurred before providing notification of the release of petroleum in accordance with the provisions of this Title.
(l) Corrective action does not include legal defense costs. Legal defense costs include legal costs for seeking payment under this Title unless the owner or operator prevails before the Board in which case the Board may authorize payment of legal fees.
(m) The Agency may apportion payment of costs for plans submitted under Section 57.7 if:
(1) the owner or operator was deemed eligible to

access the Fund for payment of corrective action costs for some, but not all, of the underground storage tanks at the site; and

(2) the owner or operator failed to justify all costs

attributable to each underground storage tank at the site.

(n) The Agency shall not pay costs associated with a corrective action plan incurred after the Agency provides notification to the owner or operator pursuant to item (7) of subsection (b) of Section 57.7 that a revised corrective action plan is required. Costs associated with any subsequently approved corrective action plan shall be eligible for reimbursement if they meet the requirements of this Title.
(Source: P.A. 98-109, eff. 7-25-13.)

(415 ILCS 5/57.8a)
Sec. 57.8a. Assignment of payments from the Underground Storage Tank Fund.
(a) If the Agency has formed a priority list for payment under Section 57.8(a)(3) of this Act, an owner or operator on the priority list may assign to any bank, financial institution, lender, or other person that provides factoring or financing to an owner or operator or to a consultant of an owner or operator a full approved payment amount on the priority list for which the owner or operator is awaiting payment. The assignment must be made on an approved payment-by-approved payment basis and must be made on forms prescribed by the Agency. No assignment under this Section prevents or affects the right of the State Comptroller to make the deductions and off-sets provided in Section 10.05 of the State Comptroller Act.
(b) The making of an assignment under this Section shall not affect an owner's or operator's right to appeal an Agency decision as provided in this Title. No assignee shall have a right to appeal an Agency decision as provided in this Title.
(c) An owner's or operator's assignment under this Section is irrevocable and may be made to only one assignee. The State shall pay the assigned amount, subject to right of the State Comptroller to make the deductions and off-sets provided in Section 10.05 of the State Comptroller Act, to this one assignee only and shall not pay the assigned amount to any subsequent assignee of the one assignee.
(d) The State and its officers and employees are discharged of all liability upon payment of the assigned amount to the assignee. The assignor and assignee shall hold harmless and indemnify the State and its officers and employees from all claims, actions, suits, complaints, and liabilities related to the assignment.
(e) An assignee may use funds received for any purpose including, without limitation, paying principal, interest, or other costs due on any financing made by the assignee. To the extent an owner or operator incurs costs associated with making an assignment under this Section, the owner or operator may not seek reimbursement of those costs from the Fund.
(Source: P.A. 95-403, eff. 8-24-07.)

(415 ILCS 5/57.9)
Sec. 57.9. Underground Storage Tank Fund; eligibility and deductibility.
(a) The Underground Storage Tank Fund shall be accessible by owners and operators who have a confirmed release from an underground storage tank or related tank system of a substance listed in this Section. The owner or operator is eligible to access the Underground Storage Tank Fund if the eligibility requirements of this Title are satisfied and:
(1) Neither the owner nor the operator is the United

States Government.

(2) The tank does not contain fuel which is exempt

from the Motor Fuel Tax Law.

(3) The costs were incurred as a result of a

confirmed release of any of the following substances:

(A) "Fuel", as defined in Section 1.19 of the

Motor Fuel Tax Law.

(B) Aviation fuel.
(C) Heating oil.
(D) Kerosene.
(E) Used oil which has been refined from crude

oil used in a motor vehicle, as defined in Section 1.3 of the Motor Fuel Tax Law.

(4) The owner or operator registered the tank and

paid all fees in accordance with the statutory and regulatory requirements of the Gasoline Storage Act.

(5) The owner or operator notified the Illinois

Emergency Management Agency of a confirmed release, the costs were incurred after the notification and the costs were a result of a release of a substance listed in this Section. Costs of corrective action or indemnification incurred before providing that notification shall not be eligible for payment.

(6) The costs have not already been paid to the owner

or operator under a private insurance policy, other written agreement, or court order.

(7) The costs were associated with "corrective

action" of this Act.

If the underground storage tank which experienced a

release of a substance listed in this Section was installed after July 28, 1989, the owner or operator is eligible to access the Underground Storage Tank Fund if it is demonstrated to the Office of the State Fire Marshal the tank was installed and operated in accordance with Office of the State Fire Marshal regulatory requirements. Office of the State Fire Marshal certification is prima facie evidence the tank was installed pursuant to the Office of the State Fire Marshal regulatory requirements.

(b) For releases reported prior to the effective date of this amendatory Act of the 96th General Assembly, an owner or operator may access the Underground Storage Tank Fund for costs associated with an Agency approved plan and the Agency shall approve the payment of costs associated with corrective action after the application of a $10,000 deductible, except in the following situations:
(1) A deductible of $100,000 shall apply when none of

the underground storage tanks were registered prior to July 28, 1989, except in the case of underground storage tanks used exclusively to store heating oil for consumptive use on the premises where stored and which serve other than farms or residential units, a deductible of $100,000 shall apply when none of these tanks were registered prior to July 1, 1992.

(2) A deductible of $50,000 shall apply if any of the

underground storage tanks were registered prior to July 28, 1989, and the State received notice of the confirmed release prior to July 28, 1989.

(3) A deductible of $15,000 shall apply when one or

more, but not all, of the underground storage tanks were registered prior to July 28, 1989, and the State received notice of the confirmed release on or after July 28, 1989.

For releases reported on or after the effective date of this amendatory Act of the 96th General Assembly, an owner or operator may access the Underground Storage Tank Fund for costs associated with an Agency approved plan, and the Agency shall approve the payment of costs associated with corrective action after the application of a $5,000 deductible.
A deductible shall apply annually for each site at which costs were incurred under a claim submitted pursuant to this Title, except that if corrective action in response to an occurrence takes place over a period of more than one year, in subsequent years, no deductible shall apply for costs incurred in response to such occurrence.
(c) Eligibility and deductibility determinations shall be made by the Office of the State Fire Marshal.
(1) When an owner or operator reports a confirmed

release of a regulated substance, the Office of the State Fire Marshal shall provide the owner or operator with an "Eligibility and Deductibility Determination" form. The form shall either be provided on-site or within 15 days of the Office of the State Fire Marshal receipt of notice indicating a confirmed release. The form shall request sufficient information to enable the Office of the State Fire Marshal to make a final determination as to owner or operator eligibility to access the Underground Storage Tank Fund pursuant to this Title and the appropriate deductible. The form shall be promulgated as a rule or regulation pursuant to the Illinois Administrative Procedure Act by the Office of the State Fire Marshal. Until such form is promulgated, the Office of State Fire Marshal shall use a form which generally conforms with this Act.

(2) Within 60 days of receipt of the "Eligibility and

Deductibility Determination" form, the Office of the State Fire Marshal shall issue one letter enunciating the final eligibility and deductibility determination, and such determination or failure to act within the time prescribed shall be a final decision appealable to the Illinois Pollution Control Board.

(Source: P.A. 96-908, eff. 6-8-10.)

(415 ILCS 5/57.10)
Sec. 57.10. Professional Engineer or Professional Geologist certification; presumptions against liability.
(a) Within 120 days of the Agency's receipt of a corrective action completion report, the Agency shall issue to the owner or operator a "no further remediation letter" unless the Agency has requested a modification, issued a rejection under subsection (d) of this Section, or the report has been rejected by operation of law.
(b) By certifying such a statement, a Licensed Professional Engineer or Licensed Professional Geologist shall in no way be liable thereon, unless the engineer or geologist gave such certification despite his or her actual knowledge that the performed measures were not in compliance with applicable statutory or regulatory requirements or any plan submitted to the Agency.
(c) The Agency's issuance of a no further remediation letter shall signify, based on the certification of the Licensed Professional Engineer, that:
(1) all statutory and regulatory corrective action

requirements applicable to the occurrence have been complied with;

(2) all corrective action concerning the remediation

of the occurrence has been completed; and

(3) no further corrective action concerning the

occurrence is necessary for the protection of human health, safety and the environment.

This subsection (c) does not apply to off-site contamination related to the occurrence that has not been remediated due to denial of access to the off-site property.
(d) The no further remediation letter issued under this Section shall apply in favor of the following parties:
(1) The owner or operator to whom the letter was

issued.

(2) Any parent corporation or subsidiary of such

owner or operator.

(3) Any co-owner or co-operator, either by joint

tenancy, right-of-survivorship, or any other party sharing a legal relationship with the owner or operator to whom the letter is issued.

(4) Any holder of a beneficial interest of a land

trust or inter vivos trust whether revocable or irrevocable.

(5) Any mortgagee or trustee of a deed of trust of

such owner or operator.

(6) Any successor-in-interest of such owner or

operator.

(7) Any transferee of such owner or operator whether

the transfer was by sale, bankruptcy proceeding, partition, dissolution of marriage, settlement or adjudication of any civil action, charitable gift, or bequest.

(8) Any heir or devisee or such owner or operator.
(9) An owner of a parcel of real property to the

extent that the no further remediation letter under subsection (c) of this Section applies to the occurrence on that parcel.

(e) If the Agency notifies the owner or operator that the "no further remediation" letter has been rejected, the grounds for such rejection shall be described in the notice. Such a decision shall be a final determination which may be appealed by the owner or operator.
(f) The Board shall adopt rules setting forth the criteria under which the Agency may require an owner or operator to conduct further investigation or remediation related to a release for which a no further remediation letter has been issued.
(g) Holders of security interests in sites subject to the requirements of this Title XVI shall be entitled to the same protections and subject to the same responsibilities provided under general regulations promulgated under Subtitle I of the Hazardous and Solid Waste Amendments of 1984 (P.L. 98-616) of the Resource Conservation and Recovery Act of 1976 (P.L. 94-580).
(Source: P.A. 94-276, eff. 1-1-06.)

(415 ILCS 5/57.11)
Sec. 57.11. Underground Storage Tank Fund; creation.
(a) There is hereby created in the State Treasury a special fund to be known as the Underground Storage Tank Fund. There shall be deposited into the Underground Storage Tank Fund all monies received by the Office of the State Fire Marshal as fees for underground storage tanks under Sections 4 and 5 of the Gasoline Storage Act, fees pursuant to the Motor Fuel Tax Law, and beginning July 1, 2013, payments pursuant to the Use Tax Act, the Service Use Tax Act, the Service Occupation Tax Act, and the Retailers' Occupation Tax Act. All amounts held in the Underground Storage Tank Fund shall be invested at interest by the State Treasurer. All income earned from the investments shall be deposited into the Underground Storage Tank Fund no less frequently than quarterly. Moneys in the Underground Storage Tank Fund, pursuant to appropriation, may be used by the Agency and the Office of the State Fire Marshal for the following purposes:
(1) To take action authorized under Section 57.12 to

recover costs under Section 57.12.

(2) To assist in the reduction and mitigation of

damage caused by leaks from underground storage tanks, including but not limited to, providing alternative water supplies to persons whose drinking water has become contaminated as a result of those leaks.

(3) To be used as a matching amount towards federal

assistance relative to the release of petroleum from underground storage tanks.

(4) For the costs of administering activities of the

Agency and the Office of the State Fire Marshal relative to the Underground Storage Tank Fund.

(5) For payment of costs of corrective action

incurred by and indemnification to operators of underground storage tanks as provided in this Title.

(6) For a total of 2 demonstration projects in

amounts in excess of a $10,000 deductible charge designed to assess the viability of corrective action projects at sites which have experienced contamination from petroleum releases. Such demonstration projects shall be conducted in accordance with the provision of this Title.

(7) Subject to appropriation, moneys in the

Underground Storage Tank Fund may also be used by the Department of Revenue for the costs of administering its activities relative to the Fund and for refunds provided for in Section 13a.8 of the Motor Fuel Tax Act.

(b) Moneys in the Underground Storage Tank Fund may, pursuant to appropriation, be used by the Office of the State Fire Marshal or the Agency to take whatever emergency action is necessary or appropriate to assure that the public health or safety is not threatened whenever there is a release or substantial threat of a release of petroleum from an underground storage tank and for the costs of administering its activities relative to the Underground Storage Tank Fund.
(c) Beginning July 1, 1993, the Governor shall certify to the State Comptroller and State Treasurer the monthly amount necessary to pay debt service on State obligations issued pursuant to Section 6 of the General Obligation Bond Act. On the last day of each month, the Comptroller shall order transferred and the Treasurer shall transfer from the Underground Storage Tank Fund to the General Obligation Bond Retirement and Interest Fund the amount certified by the Governor, plus any cumulative deficiency in those transfers for prior months.
(d) Except as provided in subsection (c) of this Section, the Underground Storage Tank Fund is not subject to administrative charges authorized under Section 8h of the State Finance Act that would in any way transfer any funds from the Underground Storage Tank Fund into any other fund of the State.
(e) Each fiscal year, subject to appropriation, the Agency may commit up to $10,000,000 of the moneys in the Underground Storage Tank Fund to the payment of corrective action costs for legacy sites that meet one or more of the following criteria as a result of the underground storage tank release: (i) the presence of free product, (ii) contamination within a regulated recharge area, a wellhead protection area, or the setback zone of a potable water supply well, (iii) contamination extending beyond the boundaries of the site where the release occurred, or (iv) such other criteria as may be adopted in Agency rules.
(1) Fund moneys committed under this subsection (e)

shall be held in the Fund for payment of the corrective action costs for which the moneys were committed.

(2) The Agency may adopt rules governing the

commitment of Fund moneys under this subsection (e).

(3) This subsection (e) does not limit the use of

Fund moneys at legacy sites as otherwise provided under this Title.

(4) For the purposes of this subsection (e), the term

"legacy site" means a site for which (i) an underground storage tank release was reported prior to January 1, 2005, (ii) the owner or operator has been determined eligible to receive payment from the Fund for corrective action costs, and (iii) the Agency did not receive any applications for payment prior to January 1, 2010.

(f) Beginning July 1, 2013, if the amounts deposited into the Fund from moneys received by the Office of the State Fire Marshal as fees for underground storage tanks under Sections 4 and 5 of the Gasoline Storage Act and as fees pursuant to the Motor Fuel Tax Law during a State fiscal year are sufficient to pay all claims for payment by the fund received during that State fiscal year, then the amount of any payments into the fund pursuant to the Use Tax Act, the Service Use Tax Act, the Service Occupation Tax Act, and the Retailers' Occupation Tax Act during that State fiscal year shall be deposited as follows: 75% thereof shall be paid into the State treasury and 25% shall be reserved in a special account and used only for the transfer to the Common School Fund as part of the monthly transfer from the General Revenue Fund in accordance with Section 8a of the State Finance Act.
(Source: P.A. 98-109, eff. 7-25-13.)

(415 ILCS 5/57.12)
Sec. 57.12. Underground storage tanks; enforcement; liability.
(a) Notwithstanding any other provision or rule of law, the owner or operator, or both, of an underground storage tank shall be liable for all costs of investigation, preventive action, corrective action and enforcement action incurred by the State of Illinois resulting from an underground storage tank. Nothing in this Section shall affect or modify in any way:
(1) The obligations or liability of any person under

any other provision of this Act or State or federal law, including common law, for damages, injury or loss resulting from a release or substantial threat of a release as described above; or

(2) the liability of any person under this Section

for costs incurred by the State of Illinois for preventive action, corrective action and enforcement action that are not paid with monies from the Underground Storage Tank Fund.

(b) Nothing in this Section shall affect or modify in any way the obligations or liability of any person under any other provision of this Act or State or federal law, including common law, to investigate, respond to, remediate, or clean up a release of a regulated substance from an underground storage tank.
(c) The Agency has the authority to do either of the following:
(1) Provide notice to the owner or operator, or both,

of an underground storage tank whenever there is a release or substantial threat of a release of petroleum from such tank. Such notice shall include the identified investigation or response action and an opportunity for the owner or operator, or both, to perform the response action.

(2) Undertake investigative, preventive or corrective

action whenever there is a release or a substantial threat of a release of petroleum from an underground storage tank.

(d) If notice has been provided under this Section, the Agency has the authority to require the owner or operator, or both, of an underground storage tank to undertake preventive or corrective action whenever there is a release or substantial threat of a release of petroleum from such tank.
(e) The Director of the Agency is authorized to enter into such contracts and agreements as may be necessary, and as expeditiously as necessary, to carry out the Agency's duties or responsibilities under this Title.
(f) (1) The owner or operator, or both, of an underground storage tank may be liable to the State of Illinois for punitive damages in an amount at least equal to, and not more than 3 times, the amount of any costs incurred by the State as a result of the State's response to a release or a substantial threat of a release of petroleum from the underground storage tank if the owner or operator failed, without sufficient cause, to respond to a release or a substantial threat of a release of a regulated substance from the underground storage tank upon, or in accordance with, a notice issued by the Agency under this Section.
(2) The punitive damages imposed under this subsection (f) shall be in addition to any costs recovered from that person pursuant to this Section and in addition to any other penalty or relief provided by this Act, or any other law.
(g) The standard of liability under this Section is the standard of liability under Section 22.2(f) of this Act.
(h) Neither the State of Illinois, nor the Director of the Agency, nor any State employee shall be liable for any damages or injuries arising out of or resulting from any action taken under this Section.
(i) The costs and damages provided for in this Section may be imposed by the Board or the Circuit Court in an action brought before the Board or the Circuit Court in accordance with Title VIII of this Act, except that Section 33(c) of this Act shall not apply to the action. Costs recovered pursuant to this Section shall be deposited in the fund from which the monies were expended. Damages recovered under this Section shall be deposited in the Underground Storage Tank Fund.
(Source: P.A. 88-496; 89-428, eff. 1-1-96; 89-457, eff. 5-22-96.)

(415 ILCS 5/57.12A)
Sec. 57.12A. Lender liability; definitions.
(a) Notwithstanding any other provision or rule of law, the term "owner" or "operator" does not include a holder who, without participating in the management of a facility, underground storage tank, or underground storage tank system, holds any indicia of ownership primarily to protect its security interest in the facility, underground storage tank, or underground storage tank system.
(b) As used in this Section, and notwithstanding any other provision or rule of law:
(1) "Underground Storage Tank technical standards"

refers to the underground storage tank preventative and operating requirements under the rules promulgated under subsection (a) of Section 57.1 of this Title.

(2) Petroleum production, refining, and marketing.
(A) "Petroleum production" means the production

of crude oil or other forms of petroleum as well as the production of petroleum products from purchased materials.

(B) "Petroleum refining" means the cracking,

distillation, separation, conversion, upgrading, and finishing of refined petroleum or petroleum products.

(C) "Petroleum marketing" means the distribution,

transfer, or sale of petroleum or petroleum products for wholesale or retail purposes.

(3) "Indicia of ownership" means evidence of a

secured interest, evidence of an interest in a security interest, or evidence of an interest in real or personal property securing a loan or other obligation, including any legal or equitable title to real or personal property acquired incident to foreclosure or its equivalents. Evidence of such interests includes, but is not limited to, mortgages, deeds of trust, liens, surety bonds, and guarantees of obligations, title held pursuant to a lease financing transaction in which the lessor does not select initially the leased property (lease financing transaction), legal or equitable title obtained pursuant to foreclosure, and their equivalents. Evidence of such interests also includes assignments, pledges, or other rights to or other forms of encumbrance against property that are held primarily to protect a security interest. A person is not required to hold title or a security interest in order to maintain indicia of ownership.

(4) A "holder" is a person who maintains indicia of

ownership (as defined in item (3) of subsection (b)) primarily to protect a security interest (as defined in item (6)(A) of subsection (b)) in a petroleum underground storage tank or underground storage tank system. "Holder" includes the initial holder; any subsequent holder; a guarantor of an obligation; a surety; any other person who holds ownership indicia primarily to protect a security interest; or a receiver or other person who acts on behalf or for the benefit of a holder.

(5) A "borrower", "debtor", or "obligor" is a person

whose underground storage tank or underground storage tank system is encumbered by a security interest. These terms may be used interchangeably.

(6) "Primarily to protect a security interest" means

that the holder's indicia of ownership are held primarily for the purpose of securing payment or performance of an obligation.

(A) "Security interest" means an interest in a

petroleum underground storage tank or underground storage tank system or in the facility or property on which the underground storage tank or underground storage tank system is located, created, or established for the purpose of securing a loan or other obligation. Security interests include but are not limited to mortgages, deeds of trusts, liens, and title pursuant to lease financing transactions. Security interests may also arise from transactions such as sale and leasebacks, conditional sales, installment sales, trust receipt transactions, certain assignments, factoring agreements, accounts receivable financing arrangements, and consignments, if the transaction creates or establishes an interest in an underground storage tank or underground storage tank system or in the facility or property on which the underground storage tank or underground storage tank system is located, for the purpose of securing a loan or other obligation.

(B) "Primarily to protect a security interest",

as used in this Section, does not include indicia of ownership held primarily for investment purposes, nor ownership indicia held primarily for purposes other than as protection for a security interest. A holder may have other, secondary reasons for maintaining indicia of ownership, but the primary reason why ownership indicia are held must be as protection for a security interest.

(c) Participation in management.
The term "participating in the management of an underground storage tank or underground storage tank system" means that the holder is engaging in acts of petroleum underground storage tank or underground storage tank system management, as defined herein.
(1) Actions that are participation in management

pre-foreclosure.

Participation in the management of an underground

storage tank or underground storage tank system means, for purposes of this Section, actual participation in the management or control of decision making related to the underground storage tank or underground storage tank system by the holder and does not include the mere capacity or ability to influence or the unexercised right to control underground storage tank or underground storage tank system operations. A holder is participating in management, while the borrower is still in possession of the underground storage tank or underground storage tank system encumbered by the security interest, only if the holder either:

(A) exercises decision making control over the

borrower's environmental compliance, such that the holder has undertaken responsibility for the borrower's underground storage tank or underground storage tank system management; or

(B) exercises control at a level comparable to

that of a manager of the borrower's enterprise, such that the holder has assumed or manifested responsibility for the overall management of the enterprise encompassing the day-to-day decision making of the enterprise with respect to (i) environmental compliance, or (ii) all, or substantially all, of the operational (as opposed to financial or administrative) aspects of the enterprise other than environmental compliance.

(2) Actions that are not participation in management

pre-foreclosure.

(A) Actions at the inception of the loan or other

transaction. No act or omission prior to the time that indicia of ownership are held primarily to protect a security interest constitutes evidence of participation in management within the meaning of this Section. A prospective holder who undertakes or requires an environmental investigation of the underground storage tank or underground storage tank system in which indicia of ownership are to be held or requires a prospective borrower to clean up contamination from the underground storage tank or underground storage tank system or to comply or come into compliance with any applicable law or regulation is not by that action considered to be participating in the management of the underground storage tank or underground storage tank system.

(B) Loan policing and workout. Actions that are

consistent with holding ownership indicia primarily to protect a security interest do not constitute participation in management for purposes of this Section. The authority for the holder to take such actions may, but need not, be contained in contractual or other documents specifying requirements for financial, environmental, and other warranties, covenants, conditions, representations, or promises from the borrower. Loan policing and workout activities cover and include all such activities up to foreclosure or its equivalents, exclusive of any activities that constitute participation in management.

(i) Policing the security interest or loan. A

holder who engages in policing activities prior to foreclosure shall remain within the exemption provided that the holder does not by such actions participate in the management of the underground storage tank or underground storage tank system as provided in item (1) of subsection (c). Such actions include, but are not limited to, requiring the borrower to clean up contamination from the underground storage tank or underground storage tank system during the term of the security interest; requiring the borrower to comply or come into compliance with applicable federal, State, and local environmental and other laws, rules, and regulations during the term of the security interest; securing or exercising authority to monitor or inspect the underground storage tank or underground storage tank system in which indicia of ownership are maintained or the borrower's business or financial condition during the term of the security interest; or taking other actions to adequately police the loan or security interest (such as requiring a borrower to comply with any warranties, covenants, conditions, representation, or promises from the borrower).

(ii) Loan workout. A holder who engages in

workout activities prior to foreclosure or its equivalents will remain within the exemption of this Section provided that the holder does not by such action participate in the management of the underground storage tank or underground storage tank system as provided in item (1) of subsection (c). For purposes of this Section, "workout" refers to those actions by which a holder, at any time prior to foreclosure or its equivalents, seeks to prevent, cure, or mitigate a default by the borrower or obligor; or to preserve, or prevent the diminution of, the value of the security. Workout activities include, but are not limited to, restructuring or renegotiating the terms of the security interest; requiring payment of additional rent or interest; exercising forbearance; requiring or exercising rights under an assignment of accounts or other amounts owing to an obligor; requiring or exercising rights under an escrow agreement pertaining to amounts owing to an obligor; providing specific or general financial or other advice, suggestions, counseling, or guidance; and exercising any right or remedy the holder is entitled to by law or under any warranties, covenants, conditions, representations, or promises from the borrower.

(3) Foreclosure on an underground storage tank or

underground storage tank system and participation in management activities; post-foreclosure.

(A) Foreclosure. Indicia of ownership that are

held primarily to protect a security interest include legal or equitable title acquired through or incident to foreclosure or its equivalents. For purposes of this Section, the term foreclosure or its equivalents includes purchase at foreclosure sale; acquisition or assignment of title in lieu of foreclosure; termination of a lease or other repossession; acquisition of a right to title or possession; an agreement in satisfaction of the obligation; or any other formal or informal manner by which the holder acquires title to or possession of the secured underground storage tank or underground storage tank system. The indicia of ownership held after foreclosure continues to be maintained primarily as protection for a security interest provided that the holder undertakes to sell, re-lease an underground storage tank or underground storage tank system held pursuant to a lease financing transaction, or otherwise divest itself or the underground storage tank or underground storage tank system in a reasonably expeditious manner, using whatever commercially reasonable means are relevant or appropriate with respect to the underground storage tank or underground storage tank system, taking all facts and circumstances into consideration, and provided that the holder did not participate in management, as defined in item (1) of subsection (c), prior to foreclosure or its equivalents. For purposes of establishing that a holder is seeking to sell, re-lease an underground storage tank or underground storage tank system held pursuant to a lease financing transaction, or divest an underground storage tank or underground storage tank system in a reasonably expeditious manner, the holder may use whatever commercially reasonable means as are relevant or appropriate with respect to the underground storage tank or underground storage tank system, or may employ the means specified in item (3)(B) of subsection (c). A holder that outbids, rejects, or fails to act upon a written bona fide, firm offer of fair consideration for the underground storage tank or underground storage tank system, as provided in item (3)(B) of subsection (b), is not considered to hold indicia of ownership primarily to protect a security interest.

(B) Holding foreclosed property for disposition and

liquidation. A holder who did not participate in management prior to foreclosure or its equivalents may sell, re-lease an underground storage tank or underground storage tank system held pursuant to a lease financing transaction, liquidate, wind up operations, and take measures to preserve, protect, or prepare the secured underground storage tank or underground storage tank system prior to sale or other disposition. The holder may conduct these activities without voiding the exemption, subject to the requirements of this Section.

(i) A holder establishes that the ownership

indicia maintained following foreclosure or its equivalents continue to be held primarily to protect a security interest by listing, within 12 months from the time that the holder acquires marketable title, the underground storage tank or underground storage tank system or the facility or property on which the underground storage tank or underground storage tank system is located, with a broker, dealer, or agent who deals with the type of property in question or by advertising the underground storage tank or underground storage tank system as being for sale or disposition on at least a monthly basis in either a real estate publication or a trade or other publication suitable for the underground storage tank or underground storage tank system in question, or a newspaper of general circulation (defined as one with a circulation over 10,000, or one suitable under any applicable federal, State, or local rules of court for publication required by court order or rules of civil procedure) covering the area in which the underground storage tank or underground storage tank system is located.

If the holder fails to act diligently to acquire

marketable title, the 12 month period begins to run on the date of the judgment of foreclosure or its equivalents.

(ii) A holder that outbids, rejects, or fails to

act upon an offer of fair consideration for the underground storage tank or underground storage tank system or the facility or property on which the underground storage tank or underground storage tank system is located establishes by such outbidding, rejection, or failure to act, that the ownership indicia in the secured underground storage tank or underground storage tank system are not held primarily to protect the security interest, unless the holder is required, in order to avoid liability under federal or State law, to make a higher bid, to obtain a higher offer, or to seek or obtain an offer in a different manner.

(A) "Fair consideration", in the case of a holder

maintaining indicia of ownership primarily to protect a senior security interest in the underground storage tank or underground storage tank system, is the value of the security interest as defined in this item (3)(B)(iii)(A) of subsection (c). The value of the security interest is calculated as an amount equal to or in excess of the sum of the outstanding principal, or comparable amount in the case of a lease that constitutes a security interest, owed to the holder immediately preceding the acquisition of full title (or possession in the case of an underground storage tank or underground storage tank system subject to a lease financing transaction) pursuant to foreclosure or its equivalents, plus any unpaid interest, rent, or penalties (whether arising before or after foreclosure or its equivalents), plus all reasonable and necessary costs, fees, or other charges incurred by the holder incident to workout, foreclosure or its equivalent, retention, preserving, protecting, and preparing the underground storage tank or underground storage tank system prior to sale, re-lease of an underground storage tank or underground storage tank system held pursuant to a lease financing transaction or other disposition plus environmental investigation and corrective action costs incurred under any federal, State or local rule or regulation less any amounts received by the holder in connection with any partial disposition of the property and any amounts paid by the borrower subsequent to the acquisition of full title (or possession in the case of an underground storage tank or underground storage tank system subject to a lease financing transaction) pursuant to foreclosure or its equivalents. In the case of a holder maintaining indicia of ownership primarily to protect a junior security interest, fair consideration is the value of all outstanding higher priority security interests plus the value of the security interest held by the junior holder, each calculated as set forth in the preceding sentence.

(B) "Outbids, rejects, or fails to act upon an offer

of fair consideration" means that the holder outbids, rejects, or fails to act upon within 90 days of receipt of a written, bona fide, firm offer of fair consideration for the underground storage tank or underground storage tank system received at any time after 6 months following foreclosure or its equivalents. A "written, bona fide, firm offer" means a legally enforceable, commercially reasonable, cash offer solely for foreclosed underground storage tank or underground storage tank system, including all material terms of the transaction, from a ready, willing, and able purchaser who demonstrates to the holder's satisfaction the ability to perform. For purposes of this provision, the 6 month period begins to run from the time that the holder acquires marketable title; otherwise, provided that the holder, after the expiration of any redemption or other waiting period provided by law, acted diligently to acquire marketable title; otherwise, the 6 month period begins to run on the date of foreclosure or its equivalents.

(d) Ownership of an underground storage tank and underground storage tank system.
(1) Ownership of an underground storage tank or

underground storage tank system for purposes of corrective action. A holder is not an "owner" of a petroleum underground storage tank or underground storage tank system for purposes of compliance with the corrective action requirements of Section 57.12 of this Act, provided the person:

(A) does not participate in the management of the

underground storage tank or underground storage tank system as defined in subsection (c); and

(B) does not engage in petroleum production,

refining, and marketing.

(2) Ownership of an underground storage tank or

underground storage tank system for purposes of the underground storage tank technical standards. A holder is not an owner of a petroleum underground storage tank or underground storage tank system for purposes of the underground storage tank technical standards provided that the holder:

(A) does not participate in the management of the

underground storage tank or underground storage tank system as defined in subsection (c); and

(B) does not engage in petroleum production,

refining, and marketing.

(e) Operating an underground storage tank or underground storage tank system.
(1) Operating an underground storage tank or

underground storage tank system prior to foreclosure. A holder, prior to foreclosure or its equivalents, is not an operator of a petroleum underground storage tank or underground storage tank system for purposes of compliance with the corrective action requirements of Section 57.12 of this Act, or any other provision of this Act or of State or federal law, provided the holder is not in control of or does not have responsibility for the daily operation of the underground storage tank or underground storage tank system.

(2) Operating an underground storage tank or

underground storage tank system after foreclosure.

(A) A holder who has not participated in management

prior to foreclosure and who acquires a petroleum underground storage tank or underground storage tank system through foreclosure or its equivalents is not an operator of the underground storage tank or underground storage tank system for purposes of compliance with the corrective action requirements under Section 57.12 of this Act, or any other provision of this Act or of State or federal law, provided that the holder within 15 days following foreclosure or its equivalents, empties all of its underground storage tanks and underground storage tank systems so that no more than 2.5 centimeters (one inch) of residue, or 0.3% by weight of the total capacity of the underground storage tank system, remains in the system; leaves vent lines open and functioning; and caps and secures all other lines, pumps, manways, and ancillary equipment.

(B) In addition, the holder shall either:
(i) "permanently" close the underground storage

tank or underground storage tank system in accordance with the regulations of the Office of the State Fire Marshal (41 Illinois Administrative Code Part 170, as amended); or

(ii) "temporarily" close the underground storage

tank or underground storage tank system in accordance with the applicable provisions of the regulations of the Office of the State Fire Marshal (41 Illinois Administrative Code Part 170.620 and 170.670, as amended).

(C) A holder who acquires a petroleum underground

storage tank or underground storage tank system through foreclosure or its equivalents is not an "operator" of the underground storage tank or underground storage tank system for purposes of this Act, the first 15 days following foreclosure or its equivalents, provided the holder complies with item (2) of Section (e).

(f) Actions taken to protect human health and the environment. A holder is not considered to be an operator of an underground storage tank or underground storage tank system or to be participating in the management of an underground storage tank or underground storage tank system solely on the basis of undertaking actions under a federal or State law or regulation, provided that the holder does not otherwise participate in the management or daily operation of the underground storage tank or underground storage tank system. Such actions include, but are not limited to, release reporting, release response and corrective action, temporary or permanent closure of an underground storage tank or underground storage tank system, underground storage tank upgrading or replacement, and maintenance of corrosion protection. A holder who undertakes these actions must do so in compliance with the applicable requirements of this Act.
(g) Financial responsibility. A holder is exempt from the requirement to demonstrate financial responsibility under any State law or rule, provided the holder:
(1) does not participate in the management of the

underground storage tank or underground storage tank system as defined in subsection (c);

(2) does not engage in petroleum production,

refining, and marketing as defined in item (2) of subsection (b); and

(3) complies with the requirements of subsection (e).
(Source: P.A. 89-200, eff. 1-1-96; 89-626, eff. 8-9-96.)

(415 ILCS 5/57.13)
Sec. 57.13. Underground Storage Tank Program; transition. This Title applies to all underground storage tank releases for which a No Further Remediation Letter is issued on or after the effective date of this amendatory Act of the 96th General Assembly, provided that (i) costs incurred prior to the effective date of this amendatory Act shall be payable from the UST Fund in the same manner as allowed under the law in effect at the time the costs were incurred and (ii) releases for which corrective action was completed prior to the effective date of this amendatory Act shall be eligible for a No Further Remediation Letter in the same manner as allowed under the law in effect at the time the corrective action was completed.
(Source: P.A. 95-331, eff. 8-21-07; 96-908, eff. 6-8-10.)

(415 ILCS 5/57.14)
Sec. 57.14. (Repealed).
(Source: P.A. 91-357, eff. 7-29-99. Repealed by P.A. 91-798, eff. 7-9-00.)

(415 ILCS 5/57.14A)
Sec. 57.14A. Rules.
(a) The Agency shall propose and the Board shall adopt amendments to the rules governing the administration of this Title to make the rules consistent with the provisions herein.
(b) Until such time as the amended rules required under this Section take effect, the Agency shall administer this Title in accordance with the provisions herein.
(Source: P.A. 92-554, eff. 6-24-02.)

(415 ILCS 5/57.15)
Sec. 57.15. Authority to audit. The Agency has the authority to audit all data, reports, plans, documents and budgets submitted pursuant to this Title. If the data, report, plan, document or budget audited by the Agency pursuant to this Section fails to conform to all applicable requirements of this Title, the Agency may take appropriate actions.
(Source: P.A. 88-496.)

(415 ILCS 5/57.16)
Sec. 57.16. Severability. The provisions of this Title are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 88-496.)

(415 ILCS 5/57.17)
Sec. 57.17. (Repealed).
(Source: P.A. 88-496. Repealed by P.A. 98-822, eff. 8-1-14.)

(415 ILCS 5/57.18)
Sec. 57.18. Additional remedial action required by change in law; Agency's duty to propose amendment. If a change in State or federal law requires additional remedial action in response to releases for which No Further Remediation Letters have been issued, the Agency shall propose in the next convening of a regular session of the current General Assembly amendments to this Title to allow owners and operators to perform the additional remedial action and seek payment from the Fund for the costs of the action.
(Source: P.A. 96-908, eff. 6-8-10.)

(415 ILCS 5/57.19)
Sec. 57.19. Costs incurred after the issuance of a No Further Remediation Letter. The following shall be considered corrective action activities eligible for payment from the Fund even when an owner or operator conducts these activities after the issuance of a No Further Remediation Letter. Corrective action conducted under this Section and costs incurred under this Section must comply with the requirements of this Title and Board rules adopted under this Title.
(1) Corrective action to achieve residential property

remediation objectives if the owner or operator demonstrates that property remediated to industrial/commercial property remediation objectives pursuant to subdivision (c)(3)(A)(ii) of Section 57.7 of this Act is being developed into residential property.

(2) Corrective action to address groundwater

contamination if the owner or operator demonstrates that action is necessary because a groundwater ordinance used as an institutional control pursuant to subdivision (c)(3)(A)(iii) of Section 57.7 of this Act can no longer be used as an institutional control.

(3) Corrective action to address groundwater

contamination if the owner or operator demonstrates that action is necessary because an on-site groundwater use restriction used as an institutional control pursuant to subdivision (c)(3)(A)(iv) of Section 57.7 of this Act must be lifted in order to allow the installation of a potable water supply well due to public water supply service no longer being available for reasons other than an act or omission of the owner or operator.

(4) The disposal of soil that does not exceed

industrial/commercial property remediation objectives, but that does exceed residential property remediation objectives, if industrial/commercial property remediation objectives were used pursuant to subdivision (c)(3)(A)(ii) of Section 57.7 of this Act and the owner or operator demonstrates that (i) the contamination is the result of the release for which the owner or operator is eligible to seek payment from the Fund and (ii) disposal of the soil is necessary as a result of construction activities conducted after the issuance of a No Further Remediation Letter on the site where the release occurred, including, but not limited to, the following: tank, line, or canopy repair, replacement, or removal; building upgrades; sign installation; and water or sewer line replacement.

(5) The disposal of water exceeding groundwater

remediation objectives that is removed from an excavation on the site where the release occurred if a groundwater ordinance is used as an institutional control pursuant to subdivision (c)(3)(A)(iii) of Section 57.7 of this Act, or if an on-site groundwater use restriction is used as an institutional control pursuant to subdivision (c)(3)(A)(iv) of Section 57.7, and the owner or operator demonstrates that (i) the excavation is located within the measured or modeled extent of groundwater contamination resulting from the release for which the owner or operator is eligible to seek payment from the Fund and (ii) disposal of the groundwater is necessary as a result of construction activities conducted after the issuance of a No Further Remediation Letter on the site where the release occurred, including, but not limited to, the following: tank, line, or canopy repair, replacement, or removal; building upgrades; sign installation; and water or sewer line replacement.

(Source: P.A. 96-908, eff. 6-8-10.)



Title XVII - Site Remediation Program

(415 ILCS 5/Tit. XVII heading)

(415 ILCS 5/58)
Sec. 58. Intent. It is the intent of this Title:
(1) To establish a risk-based system of remediation

based on protection of human health and the environment relative to present and future uses of the site.

(2) To assure that the land use for which remedial

action was undertaken will not be modified without consideration of the adequacy of such remedial action for the new land use.

(3) To provide incentives to the private sector to

undertake remedial action.

(4) To establish expeditious alternatives for the

review of site investigation and remedial activities, including a privatized review process.

(5) To assure that the resources of the Hazardous

Waste Fund are used in a manner that is protective of human health and the environment relative to present and future uses of the site and surrounding area.

(6) To provide assistance to units of local

government for remediation of properties contaminated or potentially contaminated by commercial, industrial, or other uses, to provide loans for the redevelopment of brownfields, and to establish and provide for the administration of the Brownfields Redevelopment Fund.

(Source: P.A. 90-123, eff. 7-21-97; 91-36, eff. 6-15-99.)

(415 ILCS 5/58.1)
Sec. 58.1. Applicability.
(a) (1) This Title establishes the procedures for the investigative and remedial activities at sites where there is a release, threatened release, or suspected release of hazardous substances, pesticides, or petroleum and for the review and approval of those activities.
(2) Any person, including persons required to perform investigations and remediations under this Act, may elect to proceed under this Title unless (i) the site is on the National Priorities List (Appendix B of 40 CFR 300), (ii) the site is a treatment, storage, or disposal site for which a permit has been issued, or that is subject to closure requirements under federal or State solid or hazardous waste laws, (iii) the site is subject to federal or State underground storage tank laws, or (iv) investigation or remedial action at the site has been required by a federal court order or an order issued by the United States Environmental Protection Agency. To the extent allowed by federal law and regulations, the sites listed under items (i), (ii), (iii), and (iv) may utilize the provisions of this Title, including the procedures for establishing risk-based remediation objectives under Section 58.5.
(b) Except for sites excluded under subdivision (a) (2) of this Section, the Remediation Applicant (RA) for any site that has not received an Agency letter under subsection (y) of Section 4 of this Act may elect to proceed under the provisions of this Title by submitting a written statement of the election to the Agency. In the absence of such election, the RA shall continue under the provisions of this Act as applicable prior to the effective date of this amendatory Act of 1995.
(c) Except for sites excluded under subdivision (a) (2) of this Section, agrichemical facilities may elect to undertake corrective action in conformance with this Title and rules promulgated by the Board thereunder and land application programs administered by the Department of Agriculture as provided under Section 19 of the Illinois Pesticide Act, and shall be eligible for the relief provided under Section 58.10.
(Source: P.A. 89-431, eff. 12-15-95; 89-443, eff. 7-1-96.)

(415 ILCS 5/58.2)
Sec. 58.2. Definitions. The following words and phrases when used in this Title shall have the meanings given to them in this Section unless the context clearly indicates otherwise:
"Agrichemical facility" means a site on which agricultural pesticides are stored or handled, or both, in preparation for end use, or distributed. The term does not include basic manufacturing facility sites.
"ASTM" means the American Society for Testing and Materials.
"Area background" means concentrations of regulated substances that are consistently present in the environment in the vicinity of a site that are the result of natural conditions or human activities, and not the result solely of releases at the site.
"Brownfields site" or "brownfields" means a parcel of real property, or a portion of the parcel, that has actual or perceived contamination and an active potential for redevelopment.
"Class I groundwater" means groundwater that meets the Class I Potable Resource groundwater criteria set forth in the Board rules adopted under the Illinois Groundwater Protection Act.
"Class III groundwater" means groundwater that meets the Class III Special Resource Groundwater criteria set forth in the Board rules adopted under the Illinois Groundwater Protection Act.
"Carcinogen" means a contaminant that is classified as a Category A1 or A2 Carcinogen by the American Conference of Governmental Industrial Hygienists; or a Category 1 or 2A/2B Carcinogen by the World Health Organizations International Agency for Research on Cancer; or a "Human Carcinogen" or "Anticipated Human Carcinogen" by the United States Department of Health and Human Service National Toxicological Program; or a Category A or B1/B2 Carcinogen by the United States Environmental Protection Agency in Integrated Risk Information System or a Final Rule issued in a Federal Register notice by the USEPA as of the effective date of this amendatory Act of 1995.
"Licensed Professional Engineer" (LPE) means a person, corporation, or partnership licensed under the laws of this State to practice professional engineering.
"Licensed Professional Geologist" means a person licensed under the laws of the State of Illinois to practice as a professional geologist.
"RELPEG" means a Licensed Professional Engineer or a Licensed Professional Geologist engaged in review and evaluation under this Title.
"Man-made pathway" means constructed routes that may allow for the transport of regulated substances including, but not limited to, sewers, utility lines, utility vaults, building foundations, basements, crawl spaces, drainage ditches, or previously excavated and filled areas.
"Municipality" means an incorporated city, village, or town in this State. "Municipality" does not mean a township, town when that term is used as the equivalent of a township, incorporated town that has superseded a civil township, county, or school district, park district, sanitary district, or similar governmental district.
"Natural pathway" means natural routes for the transport of regulated substances including, but not limited to, soil, groundwater, sand seams and lenses, and gravel seams and lenses.
"Person" means individual, trust, firm, joint stock company, joint venture, consortium, commercial entity, corporation (including a government corporation), partnership, association, State, municipality, commission, political subdivision of a State, or any interstate body including the United States Government and each department, agency, and instrumentality of the United States.
"Regulated substance" means any hazardous substance as defined under Section 101(14) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (P.L. 96-510) and petroleum products including crude oil or any fraction thereof, natural gas, natural gas liquids, liquefied natural gas, or synthetic gas usable for fuel (or mixtures of natural gas and such synthetic gas).
"Remedial action" means activities associated with compliance with the provisions of Sections 58.6 and 58.7.
"Remediation Applicant" (RA) means any person seeking to perform or performing investigative or remedial activities under this Title, including the owner or operator of the site or persons authorized by law or consent to act on behalf of or in lieu of the owner or operator of the site.
"Remediation costs" means reasonable costs paid for investigating and remediating regulated substances of concern consistent with the remedy selected for a site.
For purposes of Section 58.14, "remediation costs" shall not include costs incurred prior to January 1, 1998, costs incurred after the issuance of a No Further Remediation Letter under Section 58.10 of this Act, or costs incurred more than 12 months prior to acceptance into the Site Remediation Program.
For the purpose of Section 58.14a, "remediation costs" do not include any costs incurred before January 1, 2007, any costs incurred after the issuance of a No Further Remediation Letter under Section 58.10, or any costs incurred more than 12 months before acceptance into the Site Remediation Program.
"Residential property" means any real property that is used for habitation by individuals and other property uses defined by Board rules such as education, health care, child care and related uses.
"River Edge Redevelopment Zone" has the meaning set forth under the River Edge Redevelopment Zone Act.
"Site" means any single location, place, tract of land or parcel of property, or portion thereof, including contiguous property separated by a public right-of-way.
"Regulated substance of concern" means any contaminant that is expected to be present at the site based upon past and current land uses and associated releases that are known to the Remediation Applicant based upon reasonable inquiry.
(Source: P.A. 95-454, eff. 8-27-07.)

(415 ILCS 5/58.3)
Sec. 58.3. Site Investigation and Remedial Activities Program; Brownfields Redevelopment Fund.
(a) The General Assembly hereby establishes by this Title a Site Investigation and Remedial Activities Program for sites subject to this Title. This program shall be administered by the Illinois Environmental Protection Agency under this Title XVII and rules adopted by the Illinois Pollution Control Board.
(b) (1) The General Assembly hereby creates within the

State Treasury a special fund to be known as the Brownfields Redevelopment Fund, consisting of 2 programs to be known as the "Municipal Brownfields Redevelopment Grant Program" and the "Brownfields Redevelopment Loan Program", which shall be used and administered by the Agency as provided in Sections 58.13 and 58.15 of this Act and the rules adopted under those Sections. The Brownfields Redevelopment Fund ("Fund") shall contain moneys transferred from the Response Contractors Indemnification Fund and other moneys made available for deposit into the Fund.

(2) The State Treasurer, ex officio, shall be the

custodian of the Fund, and the Comptroller shall direct payments from the Fund upon vouchers properly certified by the Agency. The Treasurer shall credit to the Fund interest earned on moneys contained in the Fund. The Agency shall have the authority to accept, receive, and administer on behalf of the State any grants, gifts, loans, reimbursements or payments for services, or other moneys made available to the State from any source for purposes of the Fund. Those moneys shall be deposited into the Fund, unless otherwise required by the Environmental Protection Act or by federal law.

(3) Pursuant to appropriation, all moneys in the Fund

shall be used by the Agency for the purposes set forth in subdivision (b)(4) of this Section and Sections 58.13 and 58.15 of this Act and to cover the Agency's costs of program development and administration under those Sections.

(4) The Agency shall have the power to enter into

intergovernmental agreements with the federal government or the State, or any instrumentality thereof, for purposes of capitalizing the Brownfields Redevelopment Fund. Moneys on deposit in the Brownfields Redevelopment Fund may be used for the creation of reserve funds or pledged funds that secure the obligations of repayment of loans made pursuant to Section 58.15 of this Act. For the purpose of obtaining capital for deposit into the Brownfields Redevelopment Fund, the Agency may also enter into agreements with financial institutions and other persons for the purpose of selling loans and developing a secondary market for such loans. The Agency shall have the power to create and establish such reserve funds and accounts as may be necessary or desirable to accomplish its purposes under this subsection and to allocate its available moneys into such funds and accounts. Investment earnings on moneys held in the Brownfields Redevelopment Fund, including any reserve fund or pledged fund, shall be deposited into the Brownfields Redevelopment Fund.

(5) The Agency is authorized to administer funds made

available to the Agency under federal law, including but not limited to the Small Business Liability Relief and Brownfields Revitalization Act, related to brownfields cleanup and reuse in accordance with that law and this Title.

(Source: P.A. 95-331, eff. 8-21-07.)

(415 ILCS 5/58.4)
Sec. 58.4. Permit waiver. A State permit or permit revision which is not otherwise required by federal law or regulations shall not be required for remedial action activities undertaken pursuant to the provisions of this Title that occur entirely on the site.
(Source: P.A. 89-431, eff. 12-15-95; 89-443, eff. 7-1-96.)

(415 ILCS 5/58.5)
Sec. 58.5. Risk-based remediation objectives.
(a) Determination of remediation objectives. This Section establishes the procedures for determining risk-based remediation objectives.
(b) Background area remediation objectives.
(1) Except as provided in subdivisions (b)(2) or

(b)(3) of this Section, remediation objectives established under this Section shall not require remediation of regulated substances to levels that are less than area background levels.

(2) In the event that the concentration of a

regulated substance of concern on the site exceeds a remediation objective adopted by the Board for residential land use, the property may not be converted to residential use unless such remediation objective or an alternate risk-based remediation objective for that regulated substance of concern is first achieved.

(3) In the event that the Agency has determined in

writing that the background level for a regulated substance poses an acute threat to human health or the environment at the site when considering the post-remedial action land use, the RA shall develop appropriate risk-based remediation objectives in accordance with this Section.

(c) Regulations establishing remediation objectives and methodologies for deriving remediation objectives for individual or classes of regulated substances shall be adopted by the Board in accordance with this Section and Section 58.11.
(1) The regulations shall provide for the adoption of

a three-tiered process for a RA to establish remediation objectives protective of human health and the environment based on identified risks and specific site characteristics at and around the site.

(2) The regulations shall provide procedures for

using alternative tiers in developing remediation objectives for multiple regulated substances.

(3) The regulations shall provide procedures for

determining area background contaminant levels.

(4) The methodologies adopted under this Section

shall ensure that the following factors are taken into account in determining remediation objectives:

(A) potential risks posed by carcinogens and

noncarcinogens; and

(B) the presence of multiple substances of

concern and multiple exposure pathways.

(d) In developing remediation objectives under subsection (c) of this Section, the methodology proposed and adopted shall establish tiers addressing manmade and natural pathways of exposure, including but not limited to human ingestion, human inhalation, and groundwater protection. For carcinogens, soil and groundwater remediation objectives shall be established at exposures that represent an excess upper-bound lifetime risk of between 1 in 10,000 and 1 in 1,000,000 as appropriate for the post-remedial action use, except that remediation objectives protecting residential use shall be based on exposures that represent an excess upper-bound lifetime risk of 1 in 1,000,000. No groundwater remediation objective adopted pursuant to this Section shall be more restrictive than the applicable Class I or Class III Groundwater Quality Standard adopted by the Board. At a minimum, the objectives shall include the following:
(1) Tier I remediation objectives expressed as a

table of numeric values for soil and groundwater. Such objectives may be of different values dependent on potential pathways at the site and different land uses, including residential and nonresidential uses.

(2) Tier II remediation objectives shall include the

formulae and equations used to derive the Tier II objectives and input variables for use in the formulae. The RA may alter the input variables when it is demonstrated that the specific circumstances at and around the site including land uses warrant such alternate variables.

(3) Tier III remediation objectives shall include

methodologies to allow for the development of site-specific risk-based remediation objectives for soil or groundwater, or both, for regulated substances. Such methodology shall allow for different remediation objectives for residential and various categories of non-residential land uses. The Board's future adoption of a methodology pursuant to this Section shall in no way preclude the use of a nationally recognized methodology to be used for the development of site-specific risk-based objectives for regulated substances under this Section. In determining Tier III remediation objectives under this subsection, all of the following factors shall be considered:

(A) The use of specific site characteristic data.
(B) The use of appropriate exposure factors for

the current and currently planned future land use of the site and adjacent property and the effectiveness of engineering, institutional, or legal controls placed on the current or future use of the site.

(C) The use of appropriate statistical

methodologies to establish statistically valid remediation objectives.

(D) The actual and potential impact of regulated

substances to receptors.

(4) For regulated substances that have a groundwater

quality standard established pursuant to the Illinois Groundwater Protection Act and rules promulgated thereunder, site specific groundwater remediation objectives may be proposed under the methodology established in subdivision (d) (3) of this Section at values greater than the groundwater quality standards.

(A) The RA proposing any site specific

groundwater remediation objective at a value greater than the applicable groundwater quality standard shall demonstrate:

(i) To the extent practical, the exceedance

of the groundwater quality standard has been minimized and beneficial use appropriate to the groundwater that was impacted has been returned; and

(ii) Any threat to human health or the

environment has been minimized.

(B) The rules proposed by the Agency and adopted

by the Board under this Section shall include criteria required for the demonstration of the suitability of groundwater objectives proposed under subdivision (b) (4) (A) of this Section.

(e) The rules proposed by the Agency and adopted by the Board under this Section shall include conditions for the establishment and duration of groundwater management zones by rule, as appropriate, at sites undergoing remedial action under this Title.
(f) Until such time as the Board adopts remediation objectives under this Section, the remediation objectives adopted by the Board under Title XVI of this Act shall apply to all environmental assessments and soil or groundwater remedial action conducted under this Title.
(Source: P.A. 91-909, eff. 7-7-00.)

(415 ILCS 5/58.6)
Sec. 58.6. Remedial investigations and reports.
(a) Any RA who proceeds under this Title may elect to seek review and approval for any of the remediation objectives provided in Section 58.5 for any or all regulated substances of concern. The RA shall conduct investigations and remedial activities for regulated substances of concern and prepare plans and reports in accordance with this Section and rules adopted hereunder. The RA shall submit the plans and reports for review and approval in accordance with Section 58.7. All investigations, plans, and reports conducted or prepared under this Section shall be under the supervision of a Licensed Professional Engineer (LPE) or, in the case of a site investigation only, a Licensed Professional Geologist in accordance with the requirements of this Title.
(b) (1) Site investigation and Site Investigation Report.

The RA shall conduct a site investigation to determine the significant physical features of the site and vicinity that may affect contaminant transport and risk to human health, safety, and the environment and to determine the nature, concentration, direction and rate of movement, and extent of the contamination at the site.

(2) The RA shall compile the results of the

investigations into a Site Investigation Report. At a minimum, the reports shall include the following, as applicable:

(A) Executive summary;
(B) Site history;
(C) Site-specific sampling methods and results;
(D) Documentation of field activities, including

quality assurance project plan;

(E) Interpretation of results; and
(F) Conclusions.
(c) Remediation Objectives Report.
(1) If a RA elects to determine remediation

objectives appropriate for the site using the Tier II or Tier III procedures under subsection (d) of Section 58.5, the RA shall develop such remediation objectives based on site-specific information. In support of such remediation objectives, the RA shall prepare a Remediation Objectives Report demonstrating how the site-specific objectives were calculated or otherwise determined.

(2) If a RA elects to determine remediation

objectives appropriate for the site using the area background procedures under subsection (b) of Section 58.5, the RA shall develop such remediation objectives based on site-specific literature review, sampling protocol, or appropriate statistical methods in accordance with Board rules. In support of such remediation objectives, the RA shall prepare a Remediation Objectives Report demonstrating how the area background remediation objectives were determined.

(d) Remedial Action Plan. If the approved remediation objectives for any regulated substance established under Section 58.5 are less than the levels existing at the site prior to any remedial action, the RA shall prepare a Remedial Action Plan. The Remedial Action Plan shall describe the selected remedy and evaluate its ability and effectiveness to achieve the remediation objectives approved for the site. At a minimum, the reports shall include the following, as applicable:
(1) Executive summary;
(2) Statement of remediation objectives;
(3) Remedial technologies selected;
(4) Confirmation sampling plan;
(5) Current and projected future use of the property;

and

(6) Applicable preventive, engineering, and

institutional controls including long-term reliability, operating, and maintenance plans, and monitoring procedures.

(e) Remedial Action Completion Report.
(1) Upon completion of the Remedial Action Plan, the

RA shall prepare a Remedial Action Completion Report. The report shall demonstrate whether the remedial action was completed in accordance with the approved Remedial Action Plan and whether the remediation objectives, as well as any other requirements of the plan, have been attained.

(2) If the approved remediation objectives for the

regulated substances of concern established under Section 58.5 are equal to or above the levels existing at the site prior to any remedial action, notification and documentation of such shall constitute the entire Remedial Action Completion Report for purposes of this Title.

(f) Ability to proceed. The RA may elect to prepare and submit for review and approval any and all reports or plans required under the provisions of this Section individually, following completion of each such activity; concurrently, following completion of all activities; or in any other combination. In any event, the review and approval process shall proceed in accordance with Section 58.7 and rules adopted thereunder.
(g) Nothing in this Section shall prevent an RA from implementing or conducting an interim or any other remedial measure prior to election to proceed under Section 58.6.
(h) In accordance with Section 58.11, the Agency shall propose and the Board shall adopt rules to carry out the purposes of this Section.
(Source: P.A. 92-735, eff. 7-25-02.)

(415 ILCS 5/58.7)
Sec. 58.7. Review and approvals.
(a) Requirements. All plans and reports that are submitted pursuant to this Title shall be submitted for review or approval in accordance with this Section.
(b) Review and evaluation by the Agency.
(1) Except for sites excluded under subdivision (a)

(2) of Section 58.1, the Agency shall, subject to available resources, agree to provide review and evaluation services for activities carried out pursuant to this Title for which the RA requested the services in writing. As a condition for providing such services, the Agency may require that the RA for a site:

(A) Conform with the procedures of this Title;
(B) Allow for or otherwise arrange site visits or

other site evaluation by the Agency when so requested;

(C) Agree to perform the Remedial Action Plan as

approved under this Title;

(D) Agree to pay any reasonable costs incurred

and documented by the Agency in providing such services;

(E) Make an advance partial payment to the Agency

for such anticipated services in an amount, acceptable to the Agency, but not to exceed $5,000 or one-half of the total anticipated costs of the Agency, whichever sum is less; and

(F) Demonstrate, if necessary, authority to act

on behalf of or in lieu of the owner or operator.

(2) Any moneys received by the State for costs

incurred by the Agency in performing review or evaluation services for actions conducted pursuant to this Title shall be deposited in the Hazardous Waste Fund.

(3) An RA requesting services under subdivision (b)

(1) of this Section may, at any time, notify the Agency, in writing, that Agency services previously requested are no longer wanted. Within 180 days after receipt of the notice, the Agency shall provide the RA with a final invoice for services provided until the date of such notifications.

(4) The Agency may invoice or otherwise request or

demand payment from a RA for costs incurred by the Agency in performing review or evaluation services for actions by the RA at sites only if:

(A) The Agency has incurred costs in performing

response actions, other than review or evaluation services, due to the failure of the RA to take response action in accordance with a notice issued pursuant to this Act;

(B) The RA has agreed in writing to the payment

of such costs;

(C) The RA has been ordered to pay such costs by

the Board or a court of competent jurisdiction pursuant to this Act; or

(D) The RA has requested or has consented to

Agency review or evaluation services under subdivision (b) (1) of this Section.

(5) The Agency may, subject to available resources,

agree to provide review and evaluation services for response actions if there is a written agreement among parties to a legal action or if a notice to perform a response action has been issued by the Agency.

(c) Review and evaluation by a Licensed Professional Engineer or Licensed Professional Geologist. A RA may elect to contract with a Licensed Professional Engineer or, in the case of a site investigation report only, a Licensed Professional Geologist, who will perform review and evaluation services on behalf of and under the direction of the Agency relative to the site activities.
(1) Prior to entering into the contract with the

RELPEG, the RA shall notify the Agency of the RELPEG to be selected. The Agency and the RA shall discuss the potential terms of the contract.

(2) At a minimum, the contract with the RELPEG shall

provide that the RELPEG will submit any reports directly to the Agency, will take his or her directions for work assignments from the Agency, and will perform the assigned work on behalf of the Agency.

(3) Reasonable costs incurred by the Agency shall be

paid by the RA directly to the Agency in accordance with the terms of the review and evaluation services agreement entered into under subdivision (b) (1) of Section 58.7.

(4) In no event shall the RELPEG acting on behalf of

the Agency be an employee of the RA or the owner or operator of the site or be an employee of any other person the RA has contracted to provide services relative to the site.

(d) Review and approval. All reviews required under this Title shall be carried out by the Agency or a RELPEG, both under the direction of a Licensed Professional Engineer or, in the case of the review of a site investigation only, a Licensed Professional Geologist.
(1) All review activities conducted by the Agency or

a RELPEG shall be carried out in conformance with this Title and rules promulgated under Section 58.11.

(2) Subject to the limitations in subsection (c) and

this subsection (d), the specific plans, reports, and activities that the Agency or a RELPEG may review include:

(A) Site Investigation Reports and related

activities;

(B) Remediation Objectives Reports;
(C) Remedial Action Plans and related activities;

and

(D) Remedial Action Completion Reports and

related activities.

(3) Only the Agency shall have the authority to

approve, disapprove, or approve with conditions a plan or report as a result of the review process including those plans and reports reviewed by a RELPEG. If the Agency disapproves a plan or report or approves a plan or report with conditions, the written notification required by subdivision (d) (4) of this Section shall contain the following information, as applicable:

(A) An explanation of the Sections of this Title

that may be violated if the plan or report was approved;

(B) An explanation of the provisions of the rules

promulgated under this Title that may be violated if the plan or report was approved;

(C) An explanation of the specific type of

information, if any, that the Agency deems the applicant did not provide the Agency;

(D) A statement of specific reasons why the Title

and regulations might not be met if the plan or report were approved; and

(E) An explanation of the reasons for conditions

if conditions are required.

(4) Upon approving, disapproving, or approving with

conditions a plan or report, the Agency shall notify the RA in writing of its decision. In the case of approval or approval with conditions of a Remedial Action Completion Report, the Agency shall prepare a No Further Remediation Letter that meets the requirements of Section 58.10 and send a copy of the letter to the RA.

(5) All reviews undertaken by the Agency or a RELPEG

shall be completed and the decisions communicated to the RA within 60 days of the request for review or approval. The RA may waive the deadline upon a request from the Agency. If the Agency disapproves or approves with conditions a plan or report or fails to issue a final decision within the 60 day period and the RA has not agreed to a waiver of the deadline, the RA may, within 35 days, file an appeal to the Board. Appeals to the Board shall be in the manner provided for the review of permit decisions in Section 40 of this Act.

(e) Standard of review. In making determinations, the following factors, and additional factors as may be adopted by the Board in accordance with Section 58.11, shall be considered by the Agency when reviewing or approving plans, reports, and related activities, or the RELPEG, when reviewing plans, reports, and related activities:
(1) Site Investigation Reports and related

activities: Whether investigations have been conducted and the results compiled in accordance with the appropriate procedures and whether the interpretations and conclusions reached are supported by the information gathered. In making the determination, the following factors shall be considered:

(A) The adequacy of the description of the site

and site characteristics that were used to evaluate the site;

(B) The adequacy of the investigation of

potential pathways and risks to receptors identified at the site; and

(C) The appropriateness of the sampling and

analysis used.

(2) Remediation Objectives Reports: Whether the

remediation objectives are consistent with the requirements of the applicable method for selecting or determining remediation objectives under Section 58.5. In making the determination, the following factors shall be considered:

(A) If the objectives were based on the

determination of area background levels under subsection (b) of Section 58.5, whether the review of current and historic conditions at or in the immediate vicinity of the site has been thorough and whether the site sampling and analysis has been performed in a manner resulting in accurate determinations;

(B) If the objectives were calculated on the

basis of predetermined equations using site specific data, whether the calculations were accurately performed and whether the site specific data reflect actual site conditions; and

(C) If the objectives were determined using a

site specific risk assessment procedure, whether the procedure used is nationally recognized and accepted, whether the calculations were accurately performed, and whether the site specific data reflect actual site conditions.

(3) Remedial Action Plans and related activities:

Whether the plan will result in compliance with this Title, and rules adopted under it and attainment of the applicable remediation objectives. In making the determination, the following factors shall be considered:

(A) The likelihood that the plan will result in

the attainment of the applicable remediation objectives;

(B) Whether the activities proposed are

consistent with generally accepted engineering practices; and

(C) The management of risk relative to any

remaining contamination, including but not limited to, provisions for the long-term enforcement, operation, and maintenance of institutional and engineering controls, if relied on.

(4) Remedial Action Completion Reports and related

activities: Whether the remedial activities have been completed in accordance with the approved Remedial Action Plan and whether the applicable remediation objectives have been attained.

(f) All plans and reports submitted for review shall include a Licensed Professional Engineer's certification that all investigations and remedial activities were carried out under his or her direction and, to the best of his or her knowledge and belief, the work described in the plan or report has been completed in accordance with generally accepted engineering practices, and the information presented is accurate and complete. In the case of a site investigation report prepared or supervised by a Licensed Professional Geologist, the required certification may be made by the Licensed Professional Geologist (rather than a Licensed Professional Engineer) and based upon generally accepted principles of professional geology.
(g) In accordance with Section 58.11, the Agency shall propose and the Board shall adopt rules to carry out the purposes of this Section. At a minimum, the rules shall detail the types of services the Agency may provide in response to requests under subdivision (b) (1) of this Section and the recordkeeping it will utilize in documenting to the RA the costs incurred by the Agency in providing such services.
(h) Public participation.
(1) The Agency shall develop guidance to assist RA's

in the implementation of a community relations plan to address activity at sites undergoing remedial action pursuant to this Title.

(2) The RA may elect to enter into a services

agreement with the Agency for Agency assistance in community outreach efforts.

(3) The Agency shall maintain a registry listing

those sites undergoing remedial action pursuant to this Title.

(4) Notwithstanding any provisions of this Section,

the RA of a site undergoing remedial activity pursuant to this Title may elect to initiate a community outreach effort for the site.

(Source: P.A. 95-331, eff. 8-21-07.)

(415 ILCS 5/58.8)
Sec. 58.8. Duty to record; compliance.
(a) The RA receiving a No Further Remediation Letter from the Agency pursuant to Section 58.10, shall submit the letter to the Office of the Recorder or the Registrar of Titles of the county in which the site is located within 45 days of receipt of the letter. The Office of the Recorder or the Registrar of Titles shall accept and record that letter in accordance with Illinois law so that it forms a permanent part of the chain of title for the site.
(b) A No Further Remediation Letter shall not become effective until officially recorded in accordance with subsection (a) of this Section. The RA shall obtain and submit to the Agency a certified copy of the No Further Remediation Letter as recorded.
(c) (Blank).
(d) In the event that a No Further Remediation Letter issues by operation of law pursuant to Section 58.10, the RA may, for purposes of this Section, file an affidavit stating that the letter issued by operation of law. Upon receipt of the No Further Remediation Letter from the Agency, the RA shall comply with the requirements of subsections (a) and (b) of this Section.
(Source: P.A. 94-272, eff. 7-19-05; 94-314, eff. 7-25-05.)

(415 ILCS 5/58.9)
Sec. 58.9. Liability.
(a) Cost assignment.
(1) Notwithstanding any other provisions of this Act

to the contrary, including subsection (f) of Section 22.2, in no event may the Agency, the State of Illinois, or any person bring an action pursuant to this Act or the Groundwater Protection Act to require any person to conduct remedial action or to seek recovery of costs for remedial activity conducted by the State of Illinois or any person beyond the remediation of releases of regulated substances that may be attributed to being proximately caused by such person's act or omission or beyond such person's proportionate degree of responsibility for costs of the remedial action of releases of regulated substances that were proximately caused or contributed to by 2 or more persons.

(2) Notwithstanding any provisions in this Act to the

contrary, including subsection (f) of Section 22.2, in no event may the State of Illinois or any person require the performance of remedial action pursuant to this Act against any of the following:

(A) A person who neither caused nor contributed

to in any material respect a release of regulated substances on, in, or under the site that was identified and addressed by the remedial action taken pursuant to this Title.

(B) Notwithstanding a landlord's rights against a

tenant, a landlord, if the landlord did not know, and could not have reasonably known, of the acts or omissions of a tenant that caused or contributed to, or were likely to have caused or contributed to, a release of regulated substances that resulted in the performance of remedial action at the site.

(C) The State of Illinois or any unit of local

government if it involuntarily acquires ownership or control of the site by virtue of its function as a sovereign through such means as escheat, bankruptcy, tax delinquency, or abandonment, unless the State of Illinois or unit of local government takes possession of the site and exercises actual, direct, and continual or recurrent managerial control in the operation of the site that causes a release or substantial threat of a release of a regulated substance resulting in removal or remedial activity.

(D) The State of Illinois or any unit of local

government if it voluntarily acquires ownership or control of the site through purchase, appropriation, or other means, unless the State of Illinois or the unit of local government takes possession of the site and exercises actual, direct, and continual or recurrent managerial control in the operation of the site that causes a release or substantial threat of a release of a regulated substance resulting in removal or remedial activity.

(E) A financial institution, as that term is

defined in Section 2 of the Illinois Banking Act and to include the Illinois Housing Development Authority, that has acquired the ownership, operation, management, or control of a site through foreclosure, a deed in lieu of foreclosure, receivership, by exercising of an assignment of rents, as mortgagee in possession or otherwise under the terms of a security interest held by the financial institution, or under the terms of an extension of credit made by the financial institution, unless the financial institution takes actual physical possession of the site and, in so doing, directly causes a release of a regulated substance that results in removal or remedial activity.

(F) A corporate fiduciary that has acquired

ownership, operation, management, or control of a site through acceptance of a fiduciary appointment unless the corporate fiduciary directly causes a release of a regulated substance resulting in a removal or remedial activity.

(b) In the event that the State of Illinois seeks to require a person who may be liable pursuant to this Act to conduct remedial activities for a release or threatened release of a regulated substance, the Agency shall provide notice to such person. Such notice shall include the necessity to conduct remedial action pursuant to this Title and an opportunity for the person to perform the remedial action.
(c) In any instance in which the Agency has issued notice pursuant to subsection (b) of this Section, the Agency and the person to whom such notice was issued may attempt to determine the costs of conducting the remedial action that are attributable to the releases to which such person or any other person caused or contributed. Determinations pursuant to this Section may be made in accordance with rules promulgated by the Board.
(d) The Board shall adopt, not later than January 1, 1999, pursuant to Sections 27 and 28 of this Act, rules and procedures for determining proportionate share. Such rules shall, at a minimum, provide for criteria for the determination of apportioned responsibility based upon the degree to which a person directly caused or contributed to a release of regulated substances on, in, or under the site identified and addressed in the remedial action; procedures to establish how and when such persons may file a petition for determination of such apportionment; and any other standards or procedures which the Board may adopt pursuant to this Section. In developing such rules, the Board shall take into consideration any recommendations and proposals of the Agency and the Site Remediation Advisory Committee established in Section 58.11 of this Act and other interested participants.
(e) Nothing in this Section shall limit the authority of the Agency to provide notice under subsection (q) of Section 4 or to undertake investigative, preventive, or corrective action under any other applicable provisions of this Act. The Director of the Agency is authorized to enter into such contracts and agreements as may be necessary to carry out the Agency's duties and responsibilities under this Section as expeditiously as possible.
(f) This Section does not apply to any cost recovery action brought by the State under Section 22.2 to recover costs incurred by the State prior to July 1, 1996.
(Source: P.A. 89-443, eff. 7-1-96; 90-484, eff. 8-17-97.)

(415 ILCS 5/58.10)
Sec. 58.10. Effect of completed remediation; liability releases.
(a) The Agency's issuance of the No Further Remediation Letter signifies a release from further responsibilities under this Act in performing the approved remedial action and shall be considered prima facie evidence that the site does not constitute a threat to human health and the environment and does not require further remediation under this Act, so long as the site is utilized in accordance with the terms of the No Further Remediation Letter.
(b) Within 30 days of the Agency's approval of a Remedial Action Completion Report, the Agency shall issue a No Further Remediation Letter applicable to the site. In the event that the Agency fails to issue the No Further Remediation Letter within 30 days after approval of the Remedial Action Completion Report, the No Further Remediation Letter shall issue by operation of law. A No Further Remediation Letter issued pursuant to this Section shall be limited to and shall include all of the following:
(1) An acknowledgment that the requirements of the

Remedial Action Plan and the Remedial Action Completion Report were satisfied;

(2) A description of the location of the affected

property by adequate legal description or by reference to a plat showing its boundaries;

(3) The level of the remediation objectives,

specifying, as appropriate, any land use limitation imposed as a result of such remediation efforts;

(4) A statement that the Agency's issuance of the No

Further Remediation Letter signifies a release from further responsibilities under this Act in performing the approved remedial action and shall be considered prima facie evidence that the site does not constitute a threat to human health and the environment and does not require further remediation under the Act, so long as the site is utilized in accordance with the terms of the No Further Remediation Letter;

(5) The prohibition against the use of any site in a

manner inconsistent with any land use limitation imposed as a result of such remediation efforts without additional appropriate remedial activities;

(6) A description of any preventive, engineering, and

institutional controls required in the approved Remedial Action Plan and notification that failure to manage the controls in full compliance with the terms of the Remedial Action Plan may result in voidance of the No Further Remediation Letter;

(7) The recording obligations pursuant to Section

58.8;

(8) The opportunity to request a change in the

recorded land use pursuant to Section 58.8;

(9) Notification that further information regarding

the site can be obtained from the Agency through a request under the Freedom of Information Act (5 ILCS 140); and

(10) If only a portion of the site or only selected

regulated substances at a site were the subject of corrective action, any other provisions agreed to by the Agency and the RA.

(c) The Agency may deny a No Further Remediation Letter if fees applicable under the review and evaluation services agreement have not been paid in full.
(d) The No Further Remediation Letter shall apply in favor of the following persons:
(1) The RA or other person to whom the letter was

issued.

(2) The owner and operator of the site.
(3) Any parent corporation or subsidiary of the owner

of the site.

(4) Any co-owner, either by joint-tenancy, right of

survivorship, or any other party sharing a legal relationship with the owner of the site.

(5) Any holder of a beneficial interest of a land

trust or inter vivos trust, whether revocable or irrevocable, involving the site.

(6) Any mortgagee or trustee of a deed of trust of

the owner of the site or any assignee, transferee, or any successor-in-interest thereto.

(7) Any successor-in-interest of the owner of the

site.

(8) Any transferee of the owner of the site whether

the transfer was by sale, bankruptcy proceeding, partition, dissolution of marriage, settlement or adjudication of any civil action, charitable gift, or bequest.

(9) Any heir or devisee of the owner of the site.
(10) Any financial institution, as that term is

defined in Section 2 of the Illinois Banking Act and to include the Illinois Housing Development Authority, that has acquired the ownership, operation, management, or control of a site through foreclosure or under the terms of a security interest held by the financial institution, under the terms of an extension of credit made by the financial institution, or any successor in interest thereto.

(11) In the case of a fiduciary (other than a land

trustee), the estate, trust estate, or other interest in property held in a fiduciary capacity, and a trustee, executor, administrator, guardian, receiver, conservator, or other person who holds the remediated site in a fiduciary capacity, or a transferee of such party.

(e) The No Further Remediation Letter shall be voidable if the site activities are not managed in full compliance with the provisions of this Title, any rules adopted under it, or the approved Remedial Action Plan or remediation objectives upon which the issuance of the No Further Remediation Letter was based. Specific acts or omissions that may result in voidance of the No Further Remediation Letter include, but shall not be limited to:
(1) Any violation of institutional controls or land

use restrictions, if applicable;

(2) The failure of the owner, operator, RA, or any

subsequent transferee to operate and maintain preventive or engineering controls or comply with a groundwater monitoring plan, if applicable;

(3) The disturbance or removal of contamination that

has been left in place in accordance with the Remedial Action Plan;

(4) The failure to comply with the recording

requirements of Section 58.8;

(5) Obtaining the No Further Remediation Letter by

fraud or misrepresentation;

(6) Subsequent discovery of contaminants, not

identified as part of the investigative or remedial activities upon which the issuance of the No Further Remediation Letter was based, that pose a threat to human health or the environment; or

(7) The failure to pay the No Further Remediation

Assessment required under subsection (g) of this Section.

(f) If the Agency seeks to void a No Further Remediation Letter, it shall provide notice by certified letter to the current title holder of the site and to the RA at his or her last known address. The notice shall specify the cause for the voidance and describe facts in support of that cause.
(1) Within 35 days of the receipt of the notice of

voidance, the RA or current title holder may appeal the Agency's decision to the Board in the manner provided for the review of permits in Section 40 of this Act. If the Board fails to take final action on the petition within 120 days, unless such time period is waived by the petitioner, the petition shall be deemed denied and the petitioner shall be entitled to an Appellate Court order pursuant to subsection (d) of Section 41 of this Act. The Agency shall have the burden of proof in any such action.

(2) If the Agency's action is not appealed, the

Agency shall submit the notice of voidance to the Office of the Recorder or the Registrar of Titles for the county in which the site is located. The notice shall be filed in accordance with Illinois law so that it forms a permanent part of the chain of title for the site.

(3) If the Agency's action is appealed, the action

shall not become effective until the appeal process has been exhausted and a final decision reached by the Board or courts.

(4) Upon receiving notice of appeal, the Agency shall

file a notice of lis pendens with the Office of the Recorder or the Registrar of Titles for the county in which the site is located. The notice shall be filed in accordance with Illinois law so that it becomes a part of the chain of title for the site. However, if the Agency's action is not upheld on appeal, the notice of lis pendens shall be removed in accordance with Illinois law within 45 days of receipt of the final decision of the Board or the courts.

(g) Within 30 days after the receipt of a No Further Remediation Letter issued by the Agency or by operation of law pursuant to this Section, the recipient of the letter shall forward to the Agency a No Further Remediation Assessment in the amount of the lesser of $2,500 or an amount equal to the costs incurred for the site by the Agency under Section 58.7. The assessment shall be made payable to the State of Illinois, for deposit in the Hazardous Waste Fund. The No Further Remediation Assessment is in addition to any other costs that may be incurred by the Agency pursuant to Section 58.7.
(Source: P.A. 89-431, eff. 12-15-95; 89-443, eff. 7-1-96; 89-626, eff. 8-9-96.)

(415 ILCS 5/58.11)
Sec. 58.11. Regulations and Site Remediation Advisory Committee.
(a) There is hereby established a 10-member Site Remediation Advisory Committee, which shall be appointed by the Governor. The Committee shall include one member recommended by the Illinois State Chamber of Commerce, one member recommended by the Illinois Manufacturers' Association, one member recommended by the Chemical Industry Council of Illinois, one member recommended by the Consulting Engineers Council of Illinois, one member recommended by the Illinois Bankers Association, one member recommended by the Community Bankers Association of Illinois, one member recommended by the National Solid Waste Management Association, and 3 other members as determined by the Governor. Members of the Advisory Committee may organize themselves as they deem necessary and shall serve without compensation.
(b) The Committee shall:
(1) Review, evaluate, and make recommendations

regarding State laws, rules, and procedures that relate to site remediations.

(2) Review, evaluate, and make recommendations

regarding the review and approval activities of the Agency and Review and Evaluation Licensed Professional Engineers and Geologists.

(3) Make recommendations relating to the State's

efforts to implement this Title.

(4) Review, evaluate, and make recommendations

regarding the procedures for determining proportionate degree of responsibility for a release of regulated substances.

(5) Review, evaluate, and make recommendations

regarding the reports prepared by the Agency in accordance with subsection (e) of this Section.

(c) Within 9 months after the effective date of this amendatory Act of 1995, the Agency, after consideration of the recommendations of the Committee, shall propose rules prescribing procedures and standards for its administration of this Title. Within 9 months after receipt of the Agency's proposed rules, the Board shall adopt, pursuant to Sections 27 and 28 of this Act, rules that are consistent with this Title, including classifications of land use and provisions for the voidance of No Further Remediation Letters.
(d) Until such time as the rules required under this Section take effect, the Agency shall administer its activities under this Title in accordance with Agency procedures and applicable provisions of this Act.
(e) By July 1, 1997 and as deemed appropriate thereafter, the Agency shall prepare reports to the Governor and the General Assembly concerning the status of all sites for which the Agency has expended money from the Hazardous Waste Fund. The reports shall include specific information on the financial, technical, and cost recovery status of each site.
(Source: P.A. 92-735, eff. 7-25-02.)

(415 ILCS 5/58.12)
Sec. 58.12. Severability. The provisions of this Title XVII are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 89-431, eff. 12-15-95; 89-443, eff. 7-1-96.)

(415 ILCS 5/58.13)
Sec. 58.13. Municipal Brownfields Redevelopment Grant Program.
(a) (1) The Agency shall establish and administer a

program of grants, to be known as the Municipal Brownfields Redevelopment Grant Program, to provide municipalities in Illinois with financial assistance to be used for coordination of activities related to brownfields redevelopment, including but not limited to identification of brownfields sites, including those sites within River Edge Redevelopment Zones, site investigation and determination of remediation objectives and related plans and reports, development of remedial action plans, and implementation of remedial action plans and remedial action completion reports. The plans and reports shall be developed in accordance with Title XVII of this Act.

(2) Grants shall be awarded on a competitive basis

subject to availability of funding. Criteria for awarding grants shall include, but shall not be limited to the following:

(A) problem statement and needs assessment;
(B) community-based planning and involvement;
(C) implementation planning; and
(D) long-term benefits and sustainability.
(3) The Agency may give weight to geographic location

to enhance geographic distribution of grants across this State.

(4) Except for grants to municipalities with

designated River Edge Redevelopment Zones, grants shall be limited to a maximum of $240,000, and no municipality shall receive more than this amount under this Section. For grants to municipalities with designated River Edge Redevelopment Zones and grants to municipalities awarded from funds provided under the American Recovery and Reinvestment Act of 2009, grants shall be limited to a maximum of $2,000,000 and no municipality shall receive more than this amount under this Section. For grants to municipalities awarded from funds provided under the American Recovery and Reinvestment Act of 2009, grants shall be limited to a maximum of $1,000,000 and no municipality shall receive more than this amount under this Section.

(5) Grant amounts shall not exceed 70% of the project

amount, with the remainder to be provided by the municipality as local matching funds.

(b) The Agency shall have the authority to enter into any contracts or agreements that may be necessary to carry out its duties or responsibilities under this Section. The Agency shall have the authority to adopt rules setting forth procedures and criteria for administering the Municipal Brownfields Redevelopment Grant Program. The rules adopted by the Agency may include but shall not be limited to the following:
(1) purposes for which grants are available;
(2) application periods and content of applications;
(3) procedures and criteria for Agency review of

grant applications, grant approvals and denials, and grantee acceptance;

(4) grant payment schedules;
(5) grantee responsibilities for work schedules, work

plans, reports, and record keeping;

(6) evaluation of grantee performance, including but

not limited to auditing and access to sites and records;

(7) requirements applicable to contracting and

subcontracting by the grantee;

(8) penalties for noncompliance with grant

requirements and conditions, including stop-work orders, termination of grants, and recovery of grant funds;

(9) indemnification of this State and the Agency by

the grantee; and

(10) manner of compliance with the Local Government

Professional Services Selection Act.

(c) Moneys in the Brownfields Redevelopment Fund may be used by the Agency to take whatever preventive or corrective action, including but not limited to removal or remedial action, is necessary or appropriate in response to a release or substantial threat of a release of:
(1) a hazardous substance or pesticide; or
(2) petroleum from an underground storage tank.
The State, the Director, and any State employee shall be indemnified for any damages or injury arising out of or resulting from any action taken pursuant to this subsection (c) and subsection (d)(2) of Section 4 of this Act. The Agency has the authority to enter into such contracts and agreements as may be necessary, and as expeditiously as necessary, to carry out preventive or corrective action pursuant to this subsection (c) and subsection (d)(2) of Section 4 of this Act.
(Source: P.A. 96-45, eff. 7-15-09.)

(415 ILCS 5/58.14)
Sec. 58.14. Environmental Remediation Tax Credit review.
(a) Prior to applying for the Environmental Remediation Tax Credit under Section 201 of the Illinois Income Tax Act, Remediation Applicants shall first submit to the Agency an application for review of remediation costs. The application and review process shall be conducted in accordance with the requirements of this Section and the rules adopted under subsection (g). A preliminary review of the estimated remediation costs for development and implementation of the Remedial Action Plan may be obtained in accordance with subsection (d).
(b) No application for review shall be submitted until a No Further Remediation Letter has been issued by the Agency and recorded in the chain of title for the site in accordance with Section 58.10. The Agency shall review the application to determine whether the costs submitted are remediation costs, and whether the costs incurred are reasonable. The application shall be on forms prescribed and provided by the Agency. At a minimum, the application shall include the following:
(1) information identifying the Remediation Applicant

and the site for which the tax credit is being sought and the date of acceptance of the site into the Site Remediation Program;

(2) a copy of the No Further Remediation Letter with

official verification that the letter has been recorded in the chain of title for the site and a demonstration that the site for which the application is submitted is the same site as the one for which the No Further Remediation Letter is issued;

(3) a demonstration that the release of the regulated

substances of concern for which the No Further Remediation Letter was issued were not caused or contributed to in any material respect by the Remediation Applicant. After the Pollution Control Board rules are adopted pursuant to the Illinois Administrative Procedure Act for the administration and enforcement of Section 58.9 of the Environmental Protection Act, determinations as to credit availability shall be made consistent with those rules;

(4) an itemization and documentation, including

receipts, of the remediation costs incurred;

(5) a demonstration that the costs incurred are

remediation costs as defined in this Act and its rules;

(6) a demonstration that the costs submitted for

review were incurred by the Remediation Applicant who received the No Further Remediation Letter;

(7) an application fee in the amount set forth in

subsection (e) for each site for which review of remediation costs is requested and, if applicable, certification from the Department of Commerce and Economic Opportunity that the site is located in an enterprise zone;

(8) any other information deemed appropriate by the

Agency.

(c) Within 60 days after receipt by the Agency of an application meeting the requirements of subsection (b), the Agency shall issue a letter to the applicant approving, disapproving, or modifying the remediation costs submitted in the application. If the remediation costs are approved as submitted, the Agency's letter shall state the amount of the remediation costs to be applied toward the Environmental Remediation Tax Credit. If an application is disapproved or approved with modification of remediation costs, the Agency's letter shall set forth the reasons for the disapproval or modification and state the amount of the remediation costs, if any, to be applied toward the Environmental Remediation Tax Credit.
If a preliminary review of a budget plan has been obtained under subsection (d), the Remediation Applicant may submit, with the application and supporting documentation under subsection (b), a copy of the Agency's final determination accompanied by a certification that the actual remediation costs incurred for the development and implementation of the Remedial Action Plan are equal to or less than the costs approved in the Agency's final determination on the budget plan. The certification shall be signed by the Remediation Applicant and notarized. Based on that submission, the Agency shall not be required to conduct further review of the costs incurred for development and implementation of the Remedial Action Plan and may approve costs as submitted.
Within 35 days after receipt of an Agency letter disapproving or modifying an application for approval of remediation costs, the Remediation Applicant may appeal the Agency's decision to the Board in the manner provided for the review of permits in Section 40 of this Act.
(d) (1) A Remediation Applicant may obtain a preliminary

review of estimated remediation costs for the development and implementation of the Remedial Action Plan by submitting a budget plan along with the Remedial Action Plan. The budget plan shall be set forth on forms prescribed and provided by the Agency and shall include but shall not be limited to line item estimates of the costs associated with each line item (such as personnel, equipment, and materials) that the Remediation Applicant anticipates will be incurred for the development and implementation of the Remedial Action Plan. The Agency shall review the budget plan along with the Remedial Action Plan to determine whether the estimated costs submitted are remediation costs and whether the costs estimated for the activities are reasonable.

(2) If the Remedial Action Plan is amended by the

Remediation Applicant or as a result of Agency action, the corresponding budget plan shall be revised accordingly and resubmitted for Agency review.

(3) The budget plan shall be accompanied by the

applicable fee as set forth in subsection (e).

(4) Submittal of a budget plan shall be deemed an

automatic 60-day waiver of the Remedial Action Plan review deadlines set forth in this Section and its rules.

(5) Within the applicable period of review, the

Agency shall issue a letter to the Remediation Applicant approving, disapproving, or modifying the estimated remediation costs submitted in the budget plan. If a budget plan is disapproved or approved with modification of estimated remediation costs, the Agency's letter shall set forth the reasons for the disapproval or modification.

(6) Within 35 days after receipt of an Agency letter

disapproving or modifying a budget plan, the Remediation Applicant may appeal the Agency's decision to the Board in the manner provided for the review of permits in Section 40 of this Act.

(e) The fees for reviews conducted under this Section are in addition to any other fees or payments for Agency services rendered pursuant to the Site Remediation Program and shall be as follows:
(1) The fee for an application for review of

remediation costs shall be $1,000 for each site reviewed.

(2) The fee for the review of the budget plan

submitted under subsection (d) shall be $500 for each site reviewed.

(3) In the case of a Remediation Applicant submitting

for review total remediation costs of $100,000 or less for a site located within an enterprise zone (as set forth in paragraph (i) of subsection (l) of Section 201 of the Illinois Income Tax Act), the fee for an application for review of remediation costs shall be $250 for each site reviewed. For those sites, there shall be no fee for review of a budget plan under subsection (d).

The application fee shall be made payable to the State of Illinois, for deposit into the Hazardous Waste Fund.
Pursuant to appropriation, the Agency shall use the fees collected under this subsection for development and administration of the review program.
(f) The Agency shall have the authority to enter into any contracts or agreements that may be necessary to carry out its duties and responsibilities under this Section.
(g) Within 6 months after July 21, 1997, the Agency shall propose rules prescribing procedures and standards for its administration of this Section. Within 6 months after receipt of the Agency's proposed rules, the Board shall adopt on second notice, pursuant to Sections 27 and 28 of this Act and the Illinois Administrative Procedure Act, rules that are consistent with this Section. Prior to the effective date of rules adopted under this Section, the Agency may conduct reviews of applications under this Section and the Agency is further authorized to distribute guidance documents on costs that are eligible or ineligible as remediation costs.
(Source: P.A. 94-793, eff. 5-19-06; 94-1021, eff. 7-12-06; 95-454, eff. 8-27-07.)

(415 ILCS 5/58.14a)
Sec. 58.14a. River Edge Redevelopment Zone Site Remediation Tax Credit Review.
(a) Prior to applying for the River Edge Redevelopment Zone site remediation tax credit under subsection (n) of Section 201 of the Illinois Income Tax Act, a Remediation Applicant must first submit to the Agency an application for review of remediation costs. The Agency shall review the application in consultation with the Department of Commerce and Economic Opportunity. The application and review process must be conducted in accordance with the requirements of this Section and the rules adopted under subsection (g). A preliminary review of the estimated remediation costs for development and implementation of the Remedial Action Plan may be obtained in accordance with subsection (d).
(b) No application for review may be submitted until a No Further Remediation Letter has been issued by the Agency and recorded in the chain of title for the site in accordance with Section 58.10. The Agency shall review the application to determine whether the costs submitted are remediation costs and whether the costs incurred are reasonable. The application must be on forms prescribed and provided by the Agency. At a minimum, the application must include the following:
(1) information identifying the Remediation

Applicant, the site for which the tax credit is being sought, and the date of acceptance of the site into the Site Remediation Program;

(2) a copy of the No Further Remediation Letter with

official verification that the letter has been recorded in the chain of title for the site and a demonstration that the site for which the application is submitted is the same site as the one for which the No Further Remediation Letter is issued;

(3) a demonstration that the release of the regulated

substances of concern for which the No Further Remediation Letter was issued were not caused or contributed to in any material respect by the Remediation Applicant. Determinations as to credit availability shall be made consistent with the Pollution Control Board rules for the administration and enforcement of Section 58.9 of this Act;

(4) an itemization and documentation, including

receipts, of the remediation costs incurred;

(5) a demonstration that the costs incurred are

remediation costs as defined in this Act and its rules;

(6) a demonstration that the costs submitted for

review were incurred by the Remediation Applicant who received the No Further Remediation Letter;

(7) an application fee in the amount set forth in

subsection (e) for each site for which review of remediation costs is requested and, if applicable, certification from the Department of Commerce and Economic Opportunity that the site is located in a River Edge Redevelopment Zone; and

(8) any other information deemed appropriate by the

Agency.

(c) Within 60 days after receipt by the Agency of an application meeting the requirements of subsection (b), the Agency shall issue a letter to the applicant approving, disapproving, or modifying the remediation costs submitted in the application. If the remediation costs are approved as submitted, then the Agency's letter must state the amount of the remediation costs to be applied toward the River Edge Redevelopment Zone site remediation tax credit. If an application is disapproved or approved with modification of remediation costs, then the Agency's letter must set forth the reasons for the disapproval or modification and must state the amount of the remediation costs, if any, to be applied toward the River Edge Redevelopment Zone site remediation tax credit.
If a preliminary review of a budget plan has been obtained under subsection (d), then the Remediation Applicant may submit, with the application and supporting documentation under subsection (b), a copy of the Agency's final determination accompanied by a certification that the actual remediation costs incurred for the development and implementation of the Remedial Action Plan are equal to or less than the costs approved in the Agency's final determination on the budget plan. The certification must be signed by the Remediation Applicant and notarized. Based on that submission, the Agency is not required to conduct further review of the costs incurred for development and implementation of the Remedial Action Plan, and it may approve the costs as submitted. Within 35 days after the receipt of an Agency letter disapproving or modifying an application for approval of remediation costs, the Remediation Applicant may appeal the Agency's decision to the Board in the manner provided for the review of permits under Section 40 of this Act.
(d) A Remediation Applicant may obtain a preliminary review of estimated remediation costs for the development and implementation of the Remedial Action Plan by submitting a budget plan along with the Remedial Action Plan. The budget plan must be set forth on forms prescribed and provided by the Agency and must include, without limitation, line-item estimates of the costs associated with each line item (such as personnel, equipment, and materials) that the Remediation Applicant anticipates will be incurred for the development and implementation of the Remedial Action Plan. The Agency shall review the budget plan along with the Remedial Action Plan to determine whether the estimated costs submitted are remediation costs and whether the costs estimated for the activities are reasonable.
If the Remedial Action Plan is amended by the Remediation Applicant or as a result of Agency action, then the corresponding budget plan must be revised accordingly and resubmitted for Agency review.
The budget plan must be accompanied by the applicable fee as set forth in subsection (e).
The submittal of a budget plan is deemed to be an automatic 60-day waiver of the Remedial Action Plan review deadlines set forth in this Section and its rules.
Within the applicable period of review, the Agency shall issue a letter to the Remediation Applicant approving, disapproving, or modifying the estimated remediation costs submitted in the budget plan. If a budget plan is disapproved or approved with modification of estimated remediation costs, then the Agency's letter must set forth the reasons for the disapproval or modification.
Within 35 days after receipt of an Agency letter disapproving or modifying a budget plan, the Remediation Applicant may appeal the Agency's decision to the Board in the manner provided for the review of permits under Section 40 of this Act.
(e) Any fee for a review conducted under this Section is in addition to any other fees or payments for Agency services rendered under the Site Remediation Program. The fees under this Section are as follows:
(1) the fee for an application for review of

remediation costs is $250 for each site reviewed; and

(2) there is no fee for the review of the budget plan

submitted under subsection (d).

The application fee must be made payable to the State of Illinois, for deposit into the Hazardous Waste Fund. Pursuant to appropriation, the Agency shall use the fees collected under this subsection for development and administration of the review program.
(f) The Agency has the authority to enter into any contracts or agreements that may be necessary to carry out its duties and responsibilities under this Section.
(g) The Agency shall adopt rules prescribing procedures and standards for its administration of this Section. Prior to the effective date of rules adopted under this Section, the Agency may conduct reviews of applications under this Section. The Agency may publish informal guidelines concerning this Section to provide guidance.
(Source: P.A. 95-454, eff. 8-27-07.)

(415 ILCS 5/58.15)
Sec. 58.15. Brownfields Programs.
(A) Brownfields Redevelopment Loan Program.
(a) The Agency shall establish and administer a revolving loan program to be known as the "Brownfields Redevelopment Loan Program" for the purpose of providing loans to be used for site investigation, site remediation, or both, at brownfields sites. All principal, interest, and penalty payments from loans made under this subsection (A) shall be deposited into the Brownfields Redevelopment Fund and reused in accordance with this Section.
(b) General requirements for loans:
(1) Loans shall be at or below market interest rates

in accordance with a formula set forth in regulations promulgated under subdivision (A)(c) of this subsection (A).

(2) Loans shall be awarded subject to availability of

funding based on the order of receipt of applications satisfying all requirements as set forth in the regulations promulgated under subdivision (A)(c) of this subsection (A).

(3) The maximum loan amount under this subsection (A)

for any one project is $1,000,000.

(4) In addition to any requirements or conditions

placed on loans by regulation, loan agreements under the Brownfields Redevelopment Loan Program shall include the following requirements:

(A) the loan recipient shall secure the loan

repayment obligation;

(B) completion of the loan repayment shall not

exceed 15 years or as otherwise prescribed by Agency rule; and

(C) loan agreements shall provide for a

confession of judgment by the loan recipient upon default.

(5) Loans shall not be used to cover expenses

incurred prior to the approval of the loan application.

(6) If the loan recipient fails to make timely

payments or otherwise fails to meet its obligations as provided in this subsection (A) or implementing regulations, the Agency is authorized to pursue the collection of the amounts past due, the outstanding loan balance, and the costs thereby incurred, either pursuant to the Illinois State Collection Act of 1986 or by any other means provided by law, including the taking of title, by foreclosure or otherwise, to any project or other property pledged, mortgaged, encumbered, or otherwise available as security or collateral.

(c) The Agency shall have the authority to enter into any contracts or agreements that may be necessary to carry out its duties or responsibilities under this subsection (A). The Agency shall have the authority to promulgate regulations setting forth procedures and criteria for administering the Brownfields Redevelopment Loan Program. The regulations promulgated by the Agency for loans under this subsection (A) shall include, but need not be limited to, the following elements:
(1) loan application requirements;
(2) determination of credit worthiness of the loan

applicant;

(3) types of security required for the loan;
(4) types of collateral, as necessary, that can be

pledged for the loan;

(5) special loan terms, as necessary, for securing

the repayment of the loan;

(6) maximum loan amounts;
(7) purposes for which loans are available;
(8) application periods and content of applications;
(9) procedures for Agency review of loan

applications, loan approvals or denials, and loan acceptance by the loan recipient;

(10) procedures for establishing interest rates;
(11) requirements applicable to disbursement of loans

to loan recipients;

(12) requirements for securing loan repayment

obligations;

(13) conditions or circumstances constituting default;
(14) procedures for repayment of loans and delinquent

loans including, but not limited to, the initiation of principal and interest payments following loan acceptance;

(15) loan recipient responsibilities for work

schedules, work plans, reports, and record keeping;

(16) evaluation of loan recipient performance,

including auditing and access to sites and records;

(17) requirements applicable to contracting and

subcontracting by the loan recipient, including procurement requirements;

(18) penalties for noncompliance with loan

requirements and conditions, including stop-work orders, termination, and recovery of loan funds; and

(19) indemnification of the State of Illinois and the

Agency by the loan recipient.

(d) Moneys in the Brownfields Redevelopment Fund may be used as a source of revenue or security for the principal and interest on revenue or general obligation bonds issued by the State or any political subdivision or instrumentality thereof, if the proceeds of those bonds will be deposited into the Fund.

(B) Brownfields Site Restoration Program.
(a) (1) The Agency, with the assistance of the Department

of Commerce and Economic Opportunity, must establish and administer a program for the payment of remediation costs to be known as the Brownfields Site Restoration Program. The Agency, through the Program, shall provide Remediation Applicants with financial assistance for the investigation and remediation of abandoned or underutilized properties. The investigation and remediation shall be performed in accordance with this Title XVII of this Act.

(2) For each State fiscal year in which funds are

made available to the Agency for payment under this subsection (B), the Agency must, subject to the availability of funds, allocate 20% of the funds to be available to Remediation Applicants within counties with populations over 2,000,000. The remaining funds must be made available to all other Remediation Applicants in the State.

(3) The Agency must not approve payment in excess of

$750,000 to a Remediation Applicant for remediation costs incurred at a remediation site. Eligibility must be determined based on a minimum capital investment in the redevelopment of the site, and payment amounts must not exceed the net economic benefit to the State of the remediation project. In addition to these limitations, the total payment to be made to an applicant must not exceed an amount equal to 20% of the capital investment at the site.

(4) Only those remediation projects for which a No

Further Remediation Letter is issued by the Agency after December 31, 2001 are eligible to participate in the Brownfields Site Restoration Program. The program does not apply to any sites that have received a No Further Remediation Letter prior to December 31, 2001 or for costs incurred prior to the Department of Commerce and Economic Opportunity (formerly Department of Commerce and Community Affairs) approving a site eligible for the Brownfields Site Restoration Program.

(5) Brownfields Site Restoration Program funds shall

be subject to availability of funding and distributed based on the order of receipt of applications satisfying all requirements as set forth in this Section.

(b) Prior to applying to the Agency for payment, a Remediation Applicant shall first submit to the Agency its proposed remediation costs. The Agency shall make a pre-application assessment, which is not to be binding upon the Department of Commerce and Economic Opportunity or upon future review of the project, relating only to whether the Agency has adequate funding to reimburse the applicant for the remediation costs if the applicant is found to be eligible for reimbursement of remediation costs. If the Agency determines that it is likely to have adequate funding to reimburse the applicant for remediation costs, the Remediation Applicant may then submit to the Department of Commerce and Economic Opportunity an application for review of eligibility. The Department must review the eligibility application to determine whether the Remediation Applicant is eligible for the payment. The application must be on forms prescribed and provided by the Department of Commerce and Economic Opportunity. At a minimum, the application must include the following:
(1) Information identifying the Remediation Applicant

and the site for which the payment is being sought and the date of acceptance into the Site Remediation Program.

(2) Information demonstrating that the site for which

the payment is being sought is abandoned or underutilized property. "Abandoned property" means real property previously used for, or that has the potential to be used for, commercial or industrial purposes that reverted to the ownership of the State, a county or municipal government, or an agency thereof, through donation, purchase, tax delinquency, foreclosure, default, or settlement, including conveyance by deed in lieu of foreclosure; or privately owned property that has been vacant for a period of not less than 3 years from the time an application is made to the Department of Commerce and Economic Opportunity. "Underutilized property" means real property of which less than 35% of the commercially usable space of the property and improvements thereon are used for their most commercially profitable and economically productive uses.

(3) Information demonstrating that remediation of the

site for which the payment is being sought will result in a net economic benefit to the State of Illinois. The "net economic benefit" must be determined based on factors including, but not limited to, the capital investment, the number of jobs created, the number of jobs retained if it is demonstrated the jobs would otherwise be lost, capital improvements, the number of construction-related jobs, increased sales, material purchases, other increases in service and operational expenditures, and other factors established by the Department of Commerce and Economic Opportunity. Priority must be given to sites located in areas with high levels of poverty, where the unemployment rate exceeds the State average, where an enterprise zone exists, or where the area is otherwise economically depressed as determined by the Department of Commerce and Economic Opportunity.

(4) An application fee in the amount set forth in

subdivision (B)(c) for each site for which review of an application is being sought.

(c) The fee for eligibility reviews conducted by the Department of Commerce and Economic Opportunity under this subsection (B) is $1,000 for each site reviewed. The application fee must be made payable to the Department of Commerce and Economic Opportunity for deposit into the Workforce, Technology, and Economic Development Fund. These application fees shall be used by the Department for administrative expenses incurred under this subsection (B).
(d) Within 60 days after receipt by the Department of Commerce and Economic Opportunity of an application meeting the requirements of subdivision (B)(b), the Department of Commerce and Economic Opportunity must issue a letter to the applicant approving the application, approving the application with modifications, or disapproving the application. If the application is approved or approved with modifications, the Department of Commerce and Economic Opportunity's letter must also include its determination of the "net economic benefit" of the remediation project and the maximum amount of the payment to be made available to the applicant for remediation costs. The payment by the Agency under this subsection (B) must not exceed the "net economic benefit" of the remediation project, as determined by the Department of Commerce and Economic Opportunity.
(e) An application for a review of remediation costs must not be submitted to the Agency unless the Department of Commerce and Economic Opportunity has determined the Remediation Applicant is eligible under subdivision (B)(d). If the Department of Commerce and Economic Opportunity has determined that a Remediation Applicant is eligible under subdivision (B)(d), the Remediation Applicant may submit an application for payment to the Agency under this subsection (B). Except as provided in subdivision (B)(f), an application for review of remediation costs must not be submitted until a No Further Remediation Letter has been issued by the Agency and recorded in the chain of title for the site in accordance with Section 58.10. The Agency must review the application to determine whether the costs submitted are remediation costs and whether the costs incurred are reasonable. The application must be on forms prescribed and provided by the Agency. At a minimum, the application must include the following:
(1) Information identifying the Remediation Applicant

and the site for which the payment is being sought and the date of acceptance of the site into the Site Remediation Program.

(2) A copy of the No Further Remediation Letter with

official verification that the letter has been recorded in the chain of title for the site and a demonstration that the site for which the application is submitted is the same site as the one for which the No Further Remediation Letter is issued.

(3) A demonstration that the release of the regulated

substances of concern for which the No Further Remediation Letter was issued was not caused or contributed to in any material respect by the Remediation Applicant. The Agency must make determinations as to reimbursement availability consistent with rules adopted by the Pollution Control Board for the administration and enforcement of Section 58.9 of this Act.

(4) A copy of the Department of Commerce and Economic

Opportunity's letter approving eligibility, including the net economic benefit of the remediation project.

(5) An itemization and documentation, including

receipts, of the remediation costs incurred.

(6) A demonstration that the costs incurred are

remediation costs as defined in this Act and rules adopted under this Act.

(7) A demonstration that the costs submitted for

review were incurred by the Remediation Applicant who received the No Further Remediation Letter.

(8) An application fee in the amount set forth in

subdivision (B)(j) for each site for which review of remediation costs is requested.

(9) Any other information deemed appropriate by the

Agency.

(f) An application for review of remediation costs may be submitted to the Agency prior to the issuance of a No Further Remediation Letter if the Remediation Applicant has a Remedial Action Plan approved by the Agency under the terms of which the Remediation Applicant will remediate groundwater for more than one year. The Agency must review the application to determine whether the costs submitted are remediation costs and whether the costs incurred are reasonable. The application must be on forms prescribed and provided by the Agency. At a minimum, the application must include the following:
(1) Information identifying the Remediation Applicant

and the site for which the payment is being sought and the date of acceptance of the site into the Site Remediation Program.

(2) A copy of the Agency letter approving the

Remedial Action Plan.

(3) A demonstration that the release of the regulated

substances of concern for which the Remedial Action Plan was approved was not caused or contributed to in any material respect by the Remediation Applicant. The Agency must make determinations as to reimbursement availability consistent with rules adopted by the Pollution Control Board for the administration and enforcement of Section 58.9 of this Act.

(4) A copy of the Department of Commerce and Economic

Opportunity's letter approving eligibility, including the net economic benefit of the remediation project.

(5) An itemization and documentation, including

receipts, of the remediation costs incurred.

(6) A demonstration that the costs incurred are

remediation costs as defined in this Act and rules adopted under this Act.

(7) A demonstration that the costs submitted for

review were incurred by the Remediation Applicant who received approval of the Remediation Action Plan.

(8) An application fee in the amount set forth in

subdivision (B)(j) for each site for which review of remediation costs is requested.

(9) Any other information deemed appropriate by the

Agency.

(g) For a Remediation Applicant seeking a payment under subdivision (B)(f), until the Agency issues a No Further Remediation Letter for the site, no more than 75% of the allowed payment may be claimed by the Remediation Applicant. The remaining 25% may be claimed following the issuance by the Agency of a No Further Remediation Letter for the site. For a Remediation Applicant seeking a payment under subdivision (B)(e), until the Agency issues a No Further Remediation Letter for the site, no payment may be claimed by the Remediation Applicant.
(h) (1) Within 60 days after receipt by the Agency of an

application meeting the requirements of subdivision (B)(e) or (B)(f), the Agency must issue a letter to the applicant approving, disapproving, or modifying the remediation costs submitted in the application. If an application is disapproved or approved with modification of remediation costs, then the Agency's letter must set forth the reasons for the disapproval or modification.

(2) If a preliminary review of a budget plan has been

obtained under subdivision (B)(i), the Remediation Applicant may submit, with the application and supporting documentation under subdivision (B)(e) or (B)(f), a copy of the Agency's final determination accompanied by a certification that the actual remediation costs incurred for the development and implementation of the Remedial Action Plan are equal to or less than the costs approved in the Agency's final determination on the budget plan. The certification must be signed by the Remediation Applicant and notarized. Based on that submission, the Agency is not required to conduct further review of the costs incurred for development and implementation of the Remedial Action Plan and may approve costs as submitted.

(3) Within 35 days after receipt of an Agency letter

disapproving or modifying an application for approval of remediation costs, the Remediation Applicant may appeal the Agency's decision to the Board in the manner provided for the review of permits in Section 40 of this Act.

(i) (1) A Remediation Applicant may obtain a preliminary

review of estimated remediation costs for the development and implementation of the Remedial Action Plan by submitting a budget plan along with the Remedial Action Plan. The budget plan must be set forth on forms prescribed and provided by the Agency and must include, but is not limited to, line item estimates of the costs associated with each line item (such as personnel, equipment, and materials) that the Remediation Applicant anticipates will be incurred for the development and implementation of the Remedial Action Plan. The Agency must review the budget plan along with the Remedial Action Plan to determine whether the estimated costs submitted are remediation costs and whether the costs estimated for the activities are reasonable.

(2) If the Remedial Action Plan is amended by the

Remediation Applicant or as a result of Agency action, the corresponding budget plan must be revised accordingly and resubmitted for Agency review.

(3) The budget plan must be accompanied by the

applicable fee as set forth in subdivision (B)(j).

(4) Submittal of a budget plan must be deemed an

automatic 60-day waiver of the Remedial Action Plan review deadlines set forth in this subsection (B) and rules adopted under this subsection (B).

(5) Within the applicable period of review, the

Agency must issue a letter to the Remediation Applicant approving, disapproving, or modifying the estimated remediation costs submitted in the budget plan. If a budget plan is disapproved or approved with modification of estimated remediation costs, the Agency's letter must set forth the reasons for the disapproval or modification.

(6) Within 35 days after receipt of an Agency letter

disapproving or modifying a budget plan, the Remediation Applicant may appeal the Agency's decision to the Board in the manner provided for the review of permits in Section 40 of this Act.

(j) The fees for reviews conducted by the Agency under this subsection (B) are in addition to any other fees or payments for Agency services rendered pursuant to the Site Remediation Program and are as follows:
(1) The fee for an application for review of

remediation costs is $1,000 for each site reviewed.

(2) The fee for the review of the budget plan

submitted under subdivision (B)(i) is $500 for each site reviewed.

The application fee and the fee for the review of the budget plan must be made payable to the State of Illinois, for deposit into the Brownfields Redevelopment Fund.
(k) Moneys in the Brownfields Redevelopment Fund may be used for the purposes of this Section, including payment for the costs of administering this subsection (B). Any moneys remaining in the Brownfields Site Restoration Program Fund on the effective date of this amendatory Act of the 92nd General Assembly shall be transferred to the Brownfields Redevelopment Fund. Total payments made to all Remediation Applicants by the Agency for purposes of this subsection (B) must not exceed $1,000,000 in State fiscal year 2002.
(l) The Department and the Agency are authorized to enter into any contracts or agreements that may be necessary to carry out their duties and responsibilities under this subsection (B).
(m) Within 6 months after the effective date of this amendatory Act of 2002, the Department of Commerce and Community Affairs (now Department of Commerce and Economic Opportunity) and the Agency must propose rules prescribing procedures and standards for the administration of this subsection (B). Within 9 months after receipt of the proposed rules, the Board shall adopt on second notice, pursuant to Sections 27 and 28 of this Act and the Illinois Administrative Procedure Act, rules that are consistent with this subsection (B). Prior to the effective date of rules adopted under this subsection (B), the Department of Commerce and Community Affairs (now Department of Commerce and Economic Opportunity) and the Agency may conduct reviews of applications under this subsection (B) and the Agency is further authorized to distribute guidance documents on costs that are eligible or ineligible as remediation costs.
(Source: P.A. 97-333, eff. 8-12-11.)

(415 ILCS 5/58.16)
Sec. 58.16. Construction of school; requirements. This Section applies only to counties with a population of more than 3,000,000. In this Section, "school" means any public school located in whole or in part in a county with a population of more than 3,000,000. No person shall commence construction on real property of a building intended for use as a school unless:
(1) a Phase I Environmental Audit, conducted in

accordance with Section 22.2 of this Act, is obtained;

(2) if the Phase I Environmental Audit discloses the

presence or likely presence of a release or a substantial threat of a release of a regulated substance at, on, to, or from the real property, a Phase II Environmental Audit, conducted in accordance with Section 22.2 of this Act, is obtained; and

(3) if the Phase II Environmental Audit discloses the

presence or likely presence of a release or a substantial threat of a release of a regulated substance at, on, to, or from the real property: (i) the real property is enrolled in the Site Remediation Program, and (ii) the remedial action plan is approved by the Agency, if a remedial action plan is required by Board regulations.

No person shall cause or allow any person to occupy a building intended to be used as a school for which a remedial action plan is required by Board regulations unless all work pursuant to the remedial action plan is completed.
(Source: P.A. 98-756, eff. 7-16-14.)

(415 ILCS 5/58.17)
Sec. 58.17. Environmental Land Use Control. No later than 2 months after July 7, 2000, the Agency, after consideration of the recommendations of the Regulations and Site Remediation Advisory Committee, shall propose rules creating an instrument to be known as the Environmental Land Use Control (ELUC). Within 6 months after receipt of the Agency's proposed rules, the Board shall adopt, pursuant to Sections 27 and 28 of this Act, rules creating the ELUC that establish land use limitations or obligations on the use of real property when necessary to manage risk to human health or the environment arising from contamination left in place pursuant to the procedures set forth in Section 58.5 of this Act or 35 Ill. Adm. Code 742. The rules shall include provisions addressing establishment, content, recording, duration, and enforcement of ELUCs.
(Source: P.A. 91-909, eff. 7-7-00; 92-574, eff. 6-26-02.)

(415 ILCS 5/58.18)
Sec. 58.18. (Repealed).
(Source: P.A. 92-486, eff. 1-1-02. Repealed by P.A. 92-715, eff. 7-23-02.)






415 ILCS 10/ - Local Solid Waste Disposal Act.

(415 ILCS 10/1) (from Ch. 85, par. 5901)
Sec. 1. This Act shall be known and may be cited as the "Local Solid Waste Disposal Act".
(Source: P.A. 84-963.)

(415 ILCS 10/1.1) (from Ch. 85, par. 5901.1)
Sec. 1.1. It is the purpose of this Act and the policy of this State to protect the public health and welfare and the quality of the environment by providing local governments with the ability to properly dispose of solid waste within their jurisdictions by preparing and implementing, either individually or jointly, solid waste management plans for the disposal of solid waste and, to the extent technically and economically feasible, to efficiently use products or by-products generated during the disposal process.
(Source: P.A. 85-882.)

(415 ILCS 10/2) (from Ch. 85, par. 5902)
Sec. 2. As used in this Act, unless the context clearly indicates otherwise:
(1) "Solid waste" means "waste", as defined in the Illinois Environmental Protection Act, but for the purposes of this Act does not include "hazardous waste" as defined in that Act.
(2) "Unit of local government" means a municipality, county, or a Municipal Joint Action Agency created under Section 3.2 of the Intergovernmental Cooperation Act or, if the context requires, the member municipalities of such an agency or their territory.
(3) "Pollution control facility" has the meaning ascribed to the term in the Illinois Environmental Protection Act, except that the term shall not include sewers and sewage treatment facilities owned or operated by sanitary districts.
(4) "Jurisdiction" means: (1) in the case of a municipality, the territory within the corporate limits of the municipality; (2) in the case of a county, the territory within the corporate limits of the county which does not lie within the corporate limits of any municipality which has adopted and is implementing a plan under this Act either independently or through a Municipal Joint Action Agency; and (3) in the case of a Municipal Joint Action Agency, the territory within the corporate limits of each member municipality.
(5) "Qualified solid waste energy facility" means either (i) a solid waste pollution control facility or a portion thereof owned or operated by or for the benefit of a unit of local government and developed under this Act, which meets the requirements set forth in Section 3.1 of this Act, or (ii) a facility which uses methane gas generated from landfills.
(6) "Municipal waste" means garbage, general household, institutional and commercial waste, industrial lunchroom or office waste, landscape waste, and construction and demolition debris.
(Source: P.A. 87-650; 88-681, eff. 12-22-94.)

(415 ILCS 10/3) (from Ch. 85, par. 5903)
Sec. 3. Units of local government may, on their own behalf or pursuant to an intergovernmental agreement under Section 4, prepare solid waste management plans for disposal of solid waste generated within their jurisdictions. No such plans, however, shall be implemented prior to July 1, 1986. Such plans, if prepared, shall include provisions for, but need not be limited to, the following:
(1) a description of the origin, content and weight

or volume of municipal waste currently generated within the unit of local government's boundaries, and an estimate of the origin, content, and weight or volume of municipal waste that will be generated within the unit of local government's boundaries during the next 20 years, including an assessment of the primary variables affecting this estimate and the extent to which they can reasonably be expected to occur;

(2) a description of the facilities where municipal

waste is currently being processed or disposed of and the remaining capacity of such facilities;

(3) a description of the facilities and programs that

are proposed for the management of municipal waste generated within the unit of local government's boundaries during the next 20 years including, but not limited to, their size, expected cost and financing method;

(4) an evaluation of the environmental, energy, life

cycle cost and economic advantages and disadvantages of the proposed waste management facilities and financing method;

(5) a description of the time schedule for the

development and operation of each proposed facility or program;

(6) the identity of potential sites within the unit

of local government where each proposed waste processing, disposal and recycling program will be located, or an explanation of how the sites will be chosen. For any facility outside the unit of local government that the unit of local government proposes to utilize, the plan shall explain the reasons for selecting that facility;

(7) if the plan concludes that waste stream control

measures are necessary to implement the plan, the identification of those measures;

(8) identification of any governmental entity that

will be responsible for implementing the plan on behalf of the unit of local government, and an explanation of the legal basis for the entity's authority to do so; and

(9) adequate provision for the present and reasonably

anticipated future needs of the recycling and resource recovery interests within the area.

(Source: P.A. 87-650.)

(415 ILCS 10/3.1) (from Ch. 85, par. 5903.1)
Sec. 3.1. If a solid waste management plan prepared and implemented under Section 3 of this Act, Section 2 of the Illinois Solid Waste Management Act, Section 22.15 of the Environmental Protection Act, or Section 4 of the Solid Waste Planning and Recycling Act, or the Energy Facility Plan, specifies that incineration shall be a means used by a facility to meet waste disposal needs within a jurisdiction, that facility shall be deemed a qualified solid waste energy facility if it meets the following requirements:
(1) The operator annually certifies to the Illinois Commerce Commission that solid waste is the primary fuel and comprises no less than 95% of the annual fuel loading.
(2) The operator guarantees that the solid waste throughput volume shall be equal to at least 66% of the design capacity of the facility.
(3) (A) A solid waste management plan has been developed

by the unit or units of local government included in the area that is intended to be served by the facility and has been filed with and approved by the Illinois Environmental Protection Agency pursuant to subsection (g) of Section 22.15 of the Illinois Environmental Protection Act or pursuant to Section 5 of the Solid Waste Planning and Recycling Act. Any such plan shall establish a recycling goal of a minimum of 25% by weight of the solid waste stream generated within the planning area; or

(B) For any facility that receives local site

approval before May 1, 1989, a Solid Waste Energy Facility Plan has been developed with respect to the facility by the owner or operator of the facility and has been filed with and approved by the Illinois Environmental Protection Agency. Any such Solid Waste Energy Facility Plan shall establish a recycling goal of at least 25% of the solid waste stream received by the Solid Waste Energy Facility, and shall include a description of the processes and systems to be utilized by the facility for materials and energy recovery.

(4) A good faith effort has been made by the unit or units of local government served by the facility or the owner or operator of the facility to achieve the 25% recycling goal at the time the facility commences commercial operation and thereafter.
(Source: P.A. 91-357, eff. 7-29-99.)

(415 ILCS 10/4) (from Ch. 85, par. 5904)
Sec. 4. A unit of local government may enter into intergovernmental agreements to prepare and implement solid waste management plans, and may adopt those procedures for the preparation and implementation of plans the contracting parties deem appropriate. A unit of local government may delegate any power to another unit of local government for the specific purpose of preparing and implementing a solid waste management plan. However, no plan prepared pursuant to an intergovernmental agreement under the authority of this Section shall provide for the siting of a new pollution control facility within the incorporated area of any municipality or the unincorporated area of any county which is not a signatory to the agreement without the consent of the municipality or county.
It is the intent of the General Assembly that any action taken pursuant to this Act by one or more units of local government, acting individually or jointly, shall be deemed to be State action for purposes of the application of federal antitrust law, and no such action shall be prohibited by virtue of any anticompetitive effect it may produce.
(Source: P.A. 88-681, eff. 12-22-94.)

(415 ILCS 10/5) (from Ch. 85, par. 5905)
Sec. 5. An annual report shall be prepared on the implementation, review and updating of the solid waste management plan. The report shall include the following:
(a) An accounting of the quantity of waste received by those pollution control facilities included in the plan;
(b) If revenue bonds have been issued to finance a new pollution control facility, an accounting of the adequacy of the quantity of waste flow, and the effectiveness of those measures taken to guarantee a waste flow to the facility to ensure that all bond obligations will be satisfied;
(c) If the new pollution control facility called for by the plan has not gone into operation, a report on the progress made towards bringing the facility into operation, including those additional measures not previously identified in the plan which are intended to be implemented, which would guarantee a constant flow of a given amount of solid waste to a given facility or facilities;
(d) A review of the 5 year solid waste forecast and the adequacy of the policies provided for in the certified plan to meet that projected solid waste disposal need; and
(e) Every fifth year after the certification of the plan, a review of the 20 year solid waste forecast and the adequacy of the policies provided for in the certified plan to meet that projected solid waste disposal need.
(Source: P.A. 88-681, eff. 12-22-94.)

(415 ILCS 10/6) (from Ch. 85, par. 5906)
Sec. 6. In accordance with the provisions set forth in Section 11-19-7 of the Illinois Municipal Code and Section 5-1047 of the Counties Code, units of local government may provide by ordinance, license, contract or other means that the methods of disposal of solid waste shall be the exclusive methods of disposal to be allowed within their respective jurisdictions, notwithstanding the fact that competition may be displaced or that such ordinance, license, contract or other measure may have an anti-competitive effect.
(Source: P.A. 86-1475.)



415 ILCS 12/ - Solid Waste Hauling and Recycling Program Act.

(415 ILCS 12/1)
Sec. 1. Short title. This Act may be cited as the Solid Waste Hauling and Recycling Program Act.
(Source: P.A. 98-1079, eff. 8-26-14.)

(415 ILCS 12/5)
Sec. 5. Definitions. As used in this Act, unless the context clearly indicates otherwise:
"County" means a county in Illinois having a population of 3,000,000 or more, and any county that is contiguous to that county.
"Hauler" means any person who engages in the business of collecting or hauling garbage, municipal waste, recyclable material, landscape waste, brush, or other refuse on a continuous and regular basis, and makes multiple scheduled collections per month within a county.
"Landscape waste" means all accumulations of grass or shrubbery cuttings, leaves, tree limbs, and other materials accumulated as the result of the care of lawns, shrubbery, vines, and trees.
"Municipal waste" means garbage, general household institutional and commercial waste, industrial lunchroom or office waste, and landscape waste. "Municipal waste" also includes "garbage", "refuse", and "ashes", as those terms are defined in Section 11-19-2 of the Municipal Code.
"Municipality" means a municipality, as defined in Section 1 of Article VII of the Illinois Constitution, that is located either partially or wholly within the boundaries of a county as defined in this Section. "Municipality" does not include a municipality with a population of 2,000,000 or more.
"Person" means any business, public or private corporation, partnership, association, government agency, municipality, unit of local government, or other legal entity.
"Recycling" means a method, technique, or process designed to remove any contaminant from waste so as to render that waste reusable, or any process by which materials that would otherwise be disposed of or discarded are collected, separated, or processed and returned to the economic mainstream in the form of raw materials or products.
"Recyclable material" means material that is separated from municipal waste for the purpose of recycling, including, but not limited to, ferrous metal cans, aluminum containers, glass, plastics including HDPE or PET containers and plastics #3 through #7, newsprint, corrugated paper, junk mail, magazines, office paper, and boxboard.
(Source: P.A. 98-1079, eff. 8-26-14.)

(415 ILCS 12/10)
Sec. 10. Collection of recyclable materials.
(a) Each hauler operating in a county or municipality shall offer, either as part of basic service, or alternatively as an additional service, the collection of recyclable materials from any commercial business, commercial property, or institutional facility within that county or municipality. Haulers shall provide information on how and what materials to recycle at least once every other year to customers with recycling service. Haulers shall provide a written offer to provide recycling services to commercial businesses, owners or operators of commercial property, and institutional facilities that are not recycling. Those offers shall be made at least once during the term of the contract or at least once every 2 years, whichever is shorter. The hauler's written offer shall include a request that the commercial business, owner or operator of the commercial business, or institutional facility respond to the hauler's request to provide recycling services in writing.
(b) Recyclable materials collected by a hauler within a county or municipality shall not be deposited into a landfill or incinerator unless all reasonable efforts have been made by the hauler to sell those recyclable materials to a processor or end user.
(c) Ownership of recyclable materials set out for collection shall remain with the commercial business, commercial property owner, or institutional facility that set out the material for collection until the material is removed by the hauler.
(Source: P.A. 98-1079, eff. 8-26-14.)

(415 ILCS 12/15)
Sec. 15. Compliance. Nothing in this Act shall exempt a hauler from obtaining a license or permit required by other applicable laws or regulations. The hauler shall at all times operate in compliance with all applicable laws and regulations.
In the event of a conflict between this Act and any other law, including, but not limited to, the Solid Waste Planning and Recycling Act, the Counties Code, and the Illinois Municipal Code, this Act shall control.
(Source: P.A. 98-1079, eff. 8-26-14.)

(415 ILCS 12/20)
Sec. 20. Applicability. Nothing in this Act shall apply to a contract or franchise awarded pursuant to Section 11-19-1 of the Municipal Code, entered into before the effective date of this Act. Nothing in this Act shall apply to a municipality with a population of 2,000,000 or more.
(Source: P.A. 98-1079, eff. 8-26-14.)

(415 ILCS 12/25)
Sec. 25. Home rule. No home rule municipality with a population of less than 2,000,000 or home rule county may provide for the collection of recyclable materials in a manner less restrictive than the provisions of this Act. This Act is a limitation under subsection (i) of Section 6 of Article VII of the Illinois Constitution on the concurrent exercise by home rule municipalities or home rule counties of powers and functions exercised by the State.
(Source: P.A. 98-1079, eff. 8-26-14.)

(415 ILCS 12/90)
Sec. 90. (Amendatory provisions; text omitted).
(Source: P.A. 98-1079, eff. 8-26-14; text omitted.)

(415 ILCS 12/95)
Sec. 95. (Amendatory provisions; text omitted).
(Source: P.A. 98-1079, eff. 8-26-14; text omitted.)

(415 ILCS 12/999)
Sec. 999. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 98-1079, eff. 8-26-14.)



415 ILCS 15/ - Solid Waste Planning and Recycling Act.

(415 ILCS 15/1) (from Ch. 85, par. 5951)
Sec. 1. This Act shall be known and may be cited as the Solid Waste Planning and Recycling Act.
(Source: P.A. 85-1198.)

(415 ILCS 15/2) (from Ch. 85, par. 5952)
Sec. 2. (a) The General Assembly finds:
(1) that parts of this State have inadequate and

rapidly diminishing disposal capacity for municipal waste;

(2) that counties should have the primary

responsibility to plan for the management of municipal waste within their boundaries to insure the timely development of needed waste management facilities and programs;

(3) that waste reduction and recycling are preferable

to the disposal of municipal waste;

(4) that removing certain materials from the

municipal waste stream will decrease the flow of waste to sanitary landfills, aid in the conservation and recovery of valuable resources, conserve energy in the manufacturing process, increase the supply of reusable materials for the State's industries, and reduce substantially the need for municipal waste incineration facilities and contribute to their overall combustion efficiency, thereby resulting in a significant cost savings in the planning, construction and operation of these facilities; and

(5) that solid waste planning should be encouraged to

take place on a multi-county, regional basis and through inter-governmental cooperation agreements whereby various units of local government within a region determine the best methods and locations for disposal of solid waste. This amendatory Act of 1992 shall not be construed to impact the authority of units of local government in the siting of solid waste disposal facilities.

(b) It is the purpose of this Act to provide incentives for decreased generation of municipal waste, to require certain counties to develop comprehensive waste management plans that place substantial emphasis on recycling and other alternatives to landfills, to encourage municipal recycling and source reduction, and to promote composting of yard waste.
(Source: P.A. 87-330; 87-906.)

(415 ILCS 15/3) (from Ch. 85, par. 5953)
Sec. 3. As used in this Act, unless the context clearly indicates otherwise:
"Agency" means the Illinois Environmental Protection Agency.
"Composting" means the biological process by which microorganisms decompose the organic fraction of waste, producing a humus-like material that may be used as a soil conditioner.
"County" means any county of the State and includes the City of Chicago.
"Department" means the Department of Commerce and Economic Opportunity.
"Municipal waste" means garbage, general household, institutional and commercial waste, industrial lunchroom or office waste, landscape waste, and construction and demolition debris.
"Person" means any individual, partnership, cooperative enterprise, unit of local government, institution, corporation or agency, or any other legal entity whatsoever which is recognized by law as the subject of rights and duties.
"Recycling, reclamation or reuse" means a method, technique or process designed to remove any contaminant from waste so as to render the waste reusable, or any process by which materials that would otherwise be disposed of or discarded are collected, separated or processed and returned to the economic mainstream in the form of raw materials or products.
"Recycling center" means a facility that accepts only segregated, nonhazardous, nonspecial, homogeneous, nonputrescible materials, such as dry paper, glass, cans or plastics, for subsequent use in the secondary materials market.
(Source: P.A. 94-793, eff. 5-19-06.)

(415 ILCS 15/4) (from Ch. 85, par. 5954)
Sec. 4. (a) By March 1, 1991, each county with a population of 100,000 or more and each municipality with a population of 1,000,000 or more, and by March 1, 1995, each county with a population of less than 100,000, shall submit to the Agency an officially adopted plan for the management of municipal waste generated within its boundaries. Such plan shall conform with the waste management hierarchy established as State policy in subsection (b) of Section 2 of the Illinois Solid Waste Management Act.
(b) The Agency shall review each county waste management plan to ensure consistency with the requirements of this Act and, if warranted, return it to the county with specific recommendations for improving the plan within 90 days after the plan is submitted. If the plan is returned, the county shall consider the Agency recommendations, make any appropriate revisions, and adopt a revised plan by September 1, 1991, or by September 1, 1995 in the case of a county with a population of less than 100,000.
(c) Each waste management plan shall contain, at a minimum, the following provisions:
(1) A description of the origin, content and weight or volume of municipal waste currently generated within the county's boundaries, and the origin, content, and weight or volume of municipal waste that will be generated within the county's boundaries during the next 20 years, including an assessment of the primary variables affecting this estimate and the extent to which they can reasonably be expected to occur.
(2) A description of the facilities where municipal waste is currently being processed or disposed of and the remaining available permitted capacity of such facilities.
(3) A description of the facilities and programs that are proposed for the management of municipal waste generated within the county's boundaries during the next 20 years, including, but not limited to their size, expected cost and financing method.
(4) An evaluation of the environmental, energy, life cycle cost and economic advantages and disadvantages of the proposed waste management facilities and programs.
(5) A description of the time schedule for the development and operation of each proposed facility or program.
(6) The identity of potential sites within the county where each proposed waste processing, disposal and recycling program will be located or an explanation of how the sites will be chosen. For any facility outside the county that the county proposes to utilize, the plan shall explain the reasons for selecting such facility.
(7) The identity of the governmental entity that will be responsible for implementing the plan on behalf of the county and explanation of the legal basis for the entity's authority to do so.
(8) Any other information that the Agency may require.
(d) Any county may delegate power to a municipality within the county or Municipal Joint Action Agency for the specific purpose of preparing the waste management plan or any portion thereof under this Act.
(e) Counties may, by intergovernmental agreement, jointly create and administer their solid waste management plans, provided that such joint plans fulfill all the requirements of this Act.
(Source: P.A. 86-228.)

(415 ILCS 15/5) (from Ch. 85, par. 5955)
Sec. 5. (a) Prior to adopting a waste management plan for submission to the Agency, the county shall form an advisory committee, which shall include representatives from municipalities within the county, citizen organizations, industry, the private solid waste management industry operating within the county, local recyclers and any other persons deemed appropriate by the county. The advisory committee shall review the plan during its preparation, make suggestions and propose any changes it believes appropriate.
(b) The county shall provide written notice to all municipalities and interested members of the public when plan development begins and shall provide periodic written progress reports to such entities concerning the preparation of the plan.
(c) Prior to adoption by the governing body of the county, the county shall submit copies of the proposed plan for review and comment to the Agency, all municipalities within the county, all areawide planning agencies and the county health department. The county shall also make the proposed plan available for public review and comment. The period for review and comment shall be 90 days. The county shall hold at least one public hearing on the proposed plan during this period. The plan subsequently submitted to the governing body of the county for adoption shall be accompanied by a document containing written responses to substantive comments made during the comment period.
(d) The governing body of the county shall adopt a plan within 60 days from the end of the public comment period. Within 10 days of adoption, the plan shall be submitted to the Agency for review.
(e) Each county waste management plan shall be updated and reviewed every 5 years, and any necessary or appropriate revisions shall be submitted to the Agency for review and comment.
(Source: P.A. 89-443, eff. 7-1-96.)

(415 ILCS 15/6) (from Ch. 85, par. 5956)
Sec. 6. Each county waste management plan adopted under Section 4 shall include a recycling program. Such recycling program:
(1) shall be implemented throughout the county and include a time schedule for implementation of the program.
(2) shall provide for the designation of a recycling coordinator to administer the program.
(3) shall be designed to recycle, by the end of the third and fifth years of the program, respectively 15% and 25% of the municipal waste generated in the county, subject to the existence of a viable market for the recycled material, based on measurements of recycling and waste generated in terms of weight. The determination of recycling rate shall not include: discarded motor vehicles, wastes used for clean fill or erosion control, or commercial, institutional or industrial machinery or equipment.
(4) may provide for the construction and operation of one or more recycling centers by a unit of local government, or for contracting with other public or private entities for the operation of recycling centers.
(5) may require residents of the county to separate recyclable materials at the time of disposal or trash pick-up.
(6) may make special provision for commercial and institutional establishments that implement their own specialized recycling programs, provided that such establishments annually provide written documentation to the county of the total number of tons of material recycled.
(7) shall provide for separate collection and composting of leaves.
(8) shall include public education and notification programs to foster understanding of and encourage compliance with the recycling program.
(9) shall include provisions for compliance, including incentives and penalties.
(10) shall include provisions for (i) recycling the collected materials, (ii) identifying potential markets for at least 3 recyclable materials, and (iii) promoting the use of products made from recovered or recycled materials among businesses, newspapers and local governments in the county.
(11) may provide for the payment of recycling diversion credits to public and private parties engaged in recycling activities.
(Source: P.A. 86-777; 87-650.)

(415 ILCS 15/7) (from Ch. 85, par. 5957)
Sec. 7. (a) Each county shall begin implementation of its waste management plan, including the recycling program, within one year of adoption of the plan. The county may enter into written agreements with other persons, including a municipality or persons transporting municipal waste on the effective date of this Act, pursuant to which the persons undertake to fulfill some or all of the county's responsibilities under this Act. A person who enters into an agreement shall be responsible with the county for the implementation of such programs.
(b) In implementing the recycling program, consideration for the collection, marketing and disposition of recyclable materials shall be given to persons engaged in the business of recycling within the county on the effective date of this Act, whether or not the persons were operating for profit.
If a township within the county is operating a recycling program on the effective date of the plan which substantially conforms with or exceeds the requirements of the recycling program included in the plan, the township may continue to operate its recycling program, and such operation shall constitute, within the township, implementation of the recycling program included in the plan. A township may at any time adopt and implement a recycling program that is more stringent than that required by the county waste management plan.
(c) The Department shall assist counties in implementing recycling programs under this Act, and may, pursuant to appropriation, make grants and loans from the Solid Waste Management Fund to counties or other units of local government for that purpose, to be used for capital assistance or for the payment of recycling diversion credits or for other recycling program purposes, in accordance with such guidelines as may be adopted by the Department.
(Source: P.A. 97-333, eff. 8-12-11.)

(415 ILCS 15/8) (from Ch. 85, par. 5958)
Sec. 8. (a) Any municipality or combination of municipalities that has a total population of 20,000 or more may apply to the Department for assistance grants to operate a pilot recycling project that demonstrates the economic feasibility and environmental benefits of a recycling method. Population shall be determined by the most recent federal decennial census.
The pilot recycling project shall include, at a minimum, the following elements:
(1) A curbside program requiring the occupants of at least 3,000 single family residences to separate at least 3 materials deemed appropriate by the municipality from other solid waste generated at their residences, and to store such material until collection; the 3 materials shall be chosen from the following: glass, aluminum, steel and bimetallic cans, newsprint, corrugated paper, used motor oil, plastics.
(2) A scheduled day, at least twice per month, during which separated materials are to be placed at the curbside or a similar location for collection.
(3) A system including trucks and related equipment for collecting recyclable materials from the curbside or similar locations at least twice per month from each participating residence.
(4) A drop-off or buy-back center for the collection and sale or reuse of recyclable materials, including but not limited to glass, aluminum cans and newsprint.
(5) Provisions for recycling of collected materials.
(6) Provisions for public education and compliance.
(b) The Department shall establish guidelines for solicitation of grants under this Section. Applications for assistance shall be filed with the Department on forms provided by the Department and shall set forth such information as may be required by the Department. The Department shall evaluate the application and notify the applicant of the qualification or non-qualification of the application within 45 days of the deadline established by the Department for receipt of applications.
(c) In implementing this Section, the Department shall, pursuant to appropriation, make grants from the Solid Waste Management Fund to municipalities with approved pilot recycling projects. Such grants shall be limited to 50% of the project costs, not to exceed a total of $50,000 per project.
(d) No more than 25 pilot recycling project grants may be made pursuant to this Section.
(Source: P.A. 86-256.)

(415 ILCS 15/8.5)
Sec. 8.5. High-rise recycling. The Department shall conduct a workshop regarding the feasibility and methods of recycling in high-rise residential and office buildings, including an explanation of financial assistance available. The Department shall provide a report to the General Assembly on high-rise residential and office recycling projects on or before July 1, 1994. The report shall include, but is not limited to, a review of the volume of materials collected and costs associated with such projects compared to other collection methods.
(Source: P.A. 88-60.)

(415 ILCS 15/9) (from Ch. 85, par. 5959)
Sec. 9. Any county or municipality may, by ordinance, provide that no sanitary landfill facility located within the unincorporated area, if a county, or the incorporated area, if a municipality, may accept for final disposal at any time truckloads composed primarily of leaves generated within the county in which the facility is located, except that leaves separated at the source from other municipal waste may be accepted by a sanitary landfill facility in those instances where the facility has provided and maintains for that purpose separate composting facilities, and the composted leaves are utilized either as part of the final vegetative cover for the landfill, or for other uses as a soil conditioning material.
(Source: P.A. 86-456.)

(415 ILCS 15/9.5)
Sec. 9.5. Regulation of certain pollution control facilities. No provision of this Act shall be construed to allow any county with a population of less than 2,000,000 residents to adopt an ordinance or resolution, except an ordinance or resolution adopting a county plan in accordance with Sections 4 and 5 of this Act, or implementing a county plan in accordance with Section 7 of this Act, that requires the issuance of a permit, or that imposes regulations upon the operations of a municipal solid waste landfill unit, sanitary landfill, storage site, transfer station, or waste disposal site, as long as the facility obtains appropriate permits from the Agency in accordance with Section 39 of the Environmental Protection Act. Nothing in this amendatory Act of the 100th General Assembly shall be construed to diminish or impair any authority conferred upon a county under the Environmental Protection Act, including, but not limited to, subsection (r) of Section 4 and Section 39.2 of the Environmental Protection Act.
Nothing in this amendatory Act of the 100th General Assembly shall be construed to limit the authority of a county to prepare or adopt a county plan pursuant to and in accordance with Sections 4 and 5 of this Act, to implement a county plan in accordance with Section 7 of this Act, or to relieve a facility proposed for siting approval from demonstrating consistency with that plan as required by criterion (viii) of subsection (a) of Section 39.2 of the Environmental Protection Act.
For the purposes of this Section, "municipal solid waste landfill unit", "sanitary landfill", "storage site", "transfer station", and "waste disposal site" have the meanings provided to those terms in the Environmental Protection Act.
(Source: P.A. 100-95, eff. 8-11-17.)

(415 ILCS 15/10) (from Ch. 85, par. 5960)
Sec. 10. Beginning January 1, 1992, no person shall offer for sale any single use plastic bottle with a capacity of 16 fluid ounces or more, nor any other single use rigid plastic container with a capacity of 8 fluid ounces or more, that is not coded in a manner that assists recyclers in sorting such containers by resin composition. The code shall consist of a 3-sided triangular arrow with a number in the center and letters underneath. The number and letters shall indicate the resin from which the container is made as follows: 1 and PETE for polyethylene terephthalate, 2 and HDPE for high density polyethylene, 3 and V for vinyl, 4 and LDPE for low density polyethylene, 5 and PP for polypropylene, 6 and PS for polystyrene, and 7 and Other for other materials, including multi-layer materials. Containers with labels or base cups of different material shall be coded by their primary, basic material. However, this Section does not apply to the plastic casings on lead-acid storage batteries.
(Source: P.A. 86-177; 87-650.)

(415 ILCS 15/10.1) (from Ch. 85, par. 5960.1)
Sec. 10.1. (a) No person may sell or offer for sale at retail to consumers in this State any beverage packaged in a plastic can unless such person has first demonstrated to the satisfaction of the Agency that:
(1) plastic cans can be collected and recycled in a manner that will not interfere with the processing of scrap aluminum cans; and
(2) plastic cans can be collected, processed and transported to secondary materials markets at a cost that provides a reasonable profit to recycling operations in the State.
(b) For the purpose of this Section, "plastic can" means a beverage container having a capacity of 16 fluid ounces or less, composed of clear polyethylene terephthalate thermoplastic, and where the basic structure of the container, exclusive of the closure, also includes aluminum or steel.
(c) Any person adversely affected or threatened by a final determination of the Agency under this Section may obtain review by filing a petition for review with the Pollution Control Board in the manner provided for permit appeals in the Environmental Protection Act.
(d) Any person that knowingly violates this Section shall be liable for a civil penalty not to exceed $5,000 for each violation; such penalty may, upon order of a court of competent jurisdiction, be made payable to the Solid Waste Management Fund, to be used in accordance with the provisions of the Illinois Solid Waste Management Act.
The State's Attorney or any person of the county in which the violation occurred, or the Attorney General, at the request of the Agency or on his own motion, may institute a civil action against any violator of this Section. The court may award costs and reasonable attorney fees to the State's Attorney, Attorney General, or other person who has prevailed against a person who has committed a willful, knowing or repeated violation of this Section.
Any funds collected in a proceeding under this subsection (d) in which the Attorney General has prevailed shall be deposited in the Solid Waste Management Fund.
(Source: P.A. 86-774.)

(415 ILCS 15/11) (from Ch. 85, par. 5961)
Sec. 11. (a) It shall be a violation of this Act for any person:
(1) To cause or assist in the violation of Section 9 or 10 of this Act or any regulation promulgated hereunder.
(2) To fail to adhere to the schedule set forth in, or pursuant to, this Act for adopting and reviewing a waste management plan.
(3) To fail to implement the recycling component of an adopted waste management plan.
(Source: P.A. 85-1198.)

(415 ILCS 15/12) (from Ch. 85, par. 5962)
Sec. 12. (a) Any person that violates any provision of this Act shall be liable for a civil penalty not to exceed $5,000 for such violation; such penalty may, upon order of a court of competent jurisdiction, be made payable to the Solid Waste Management Fund, to be used in accordance with the provisions of the Illinois Solid Waste Management Act.
(b) The State's Attorney or any person of the county in which the violation occurred, or the Attorney General, at the request of the Agency or on his own motion, may institute a civil action against any violator of this Act. The court may award costs and reasonable attorney fees to the State's Attorney, Attorney General, or any person who has prevailed against a person who has committed a willful, knowing or repeated violation of this Act.
(c) Any funds collected under subsection (b) in which the Attorney General has prevailed shall be deposited in the Solid Waste Management Fund.
(Source: P.A. 85-1198.)

(415 ILCS 15/13)
Sec. 13. Solid Waste Hauling and Recycling Program Act. This Act is subject to the provisions of the Solid Waste Hauling and Recycling Program Act.
(Source: P.A. 98-1079, eff. 8-26-14.)



415 ILCS 20/ - Illinois Solid Waste Management Act.

(415 ILCS 20/1) (from Ch. 111 1/2, par. 7051)
Sec. 1. Short title. This Act shall be known as the Illinois Solid Waste Management Act.
(Source: P.A. 84-1319.)

(415 ILCS 20/2) (from Ch. 111 1/2, par. 7052)
Sec. 2. Public Policy. (a) The General Assembly finds:
(1) that current solid waste disposal practices are not adequate to address the needs of many metropolitan areas in Illinois;
(2) that the generation of solid waste is increasing while landfill capacity is decreasing;
(3) that siting of new landfills, transfer stations, incinerators, recycling facilities, or other solid waste management facilities and the expansion of existing facilities is very difficult due to the public concern and competition with other land uses for suitable sites;
(4) that more effective and efficient management of solid waste is needed in a manner that promotes economic development, protects the environment and public health and safety, and allows the most practical and beneficial use of the material and energy values of solid waste;
(5) that state government policy and programs should be developed to assist local governments and private industry in seeking solutions to solid waste management problems;
(6) that the purchase of products or supplies made from recycled materials by public agencies in the State will divert significant quantities of waste from landfills, reduce disposal costs and stimulate recycling markets, thereby encouraging the further use of recycled materials and educating the public about the utility and availability of such materials;
(7) that there are wastes for which combustion would not provide practical energy recovery or practical volume reduction, which cannot be reasonably recycled or reused and which have reduced environmental threat because they are non-putrescible, homogeneous and do not contain free liquids. Such wastes bear a real and substantial difference under the purposes of the Illinois Solid Waste Management Act from solid wastes for which combustion would provide practical energy recovery or practical volume reduction, which can be reasonably recycled or reused, or which are putrescible, non-homogeneous or contain free liquids;
(8) since it is the policy of the State as set forth in the Environmental Protection Act to assure that contaminants discharged into the atmosphere or waters of the State are given the degree of treatment or control necessary to prevent pollution, that wastes generated as a result of removing contaminants from the air, water or land bear a real and substantial difference from other wastes in that the generation of wastes containing pollution treatment residuals can improve the environment in Illinois and should be encouraged;
(9) since it is the policy of the State as set forth in the Environmental Protection Act to promote conservation of natural resources and minimize environmental damage by encouraging and effecting recycling and reuse of waste materials, that wastes from recycling, reclamation or reuse processes designed to remove contaminants so as to render such wastes reusable or wastes received at a landfill and recycled through an Agency permitted process bear a real and substantial difference from wastes not resulting from or subject to such recycling, reclamation, or reuse and that encouraging such recycling, reclamation or reuse furthers the purposes of the Illinois Solid Waste Management Act;
(10) that there are over 300 landfills in Illinois which are permitted to accept only demolition or construction debris or landscape waste, the vast majority of which accept less than 10,000 cubic yards per year. By themselves these wastes pose only a minimal hazard to the environment when landfilled in compliance with regulatory requirements in an Agency-permitted site without commingling with other wastes and, as such, landfills receiving only such wastes bear a real and substantial difference from landfills receiving wastes which are commingled. Disposal of these wastes in landfills permitted for municipal wastes uses up increasingly scarce capacity for garbage, general household and commercial waste. It is the policy of the State to encourage disposal of these wastes in separate landfills.
(b) It is the purpose of this Act to reduce reliance on land disposal of solid waste, to encourage and promote alternative means of managing solid waste, and to assist local governments with solid waste planning and management. In furtherance of those aims, while recognizing that landfills will continue to be necessary, this Act establishes the following waste management hierarchy, in descending order of preference, as State policy:
(1) volume reduction at the source;
(2) recycling and reuse;
(3) combustion with energy recovery;
(4) combustion for volume reduction;
(5) disposal in landfill facilities.
(Source: P.A. 85-1440.)

(415 ILCS 20/2.1) (from Ch. 111 1/2, par. 7052.1)
Sec. 2.1. Definitions. When used in this Act, unless the context otherwise requires, the following terms have the meanings ascribed to them in this Section:
"Department", when a particular entity is not specified, means (i) in the case of a function to be performed on or after July 1, 1995 (the effective date of the Department of Natural Resources Act), the Department of Commerce and Community Affairs (now Department of Commerce and Economic Opportunity), as successor to the former Department of Energy and Natural Resources under the Department of Natural Resources Act; or (ii) in the case of a function required to be performed before July 1, 1995, the former Illinois Department of Energy and Natural Resources.
"Deinked stock" means paper that has been processed to remove inks, clays, coatings, binders and other contaminants.
"End product" means only those items that are designed to be used until disposal; items designed to be used in production of a subsequent item are excluded.
"High grade printing and writing papers" includes offset printing paper, duplicator paper, writing paper (stationery), office paper, note pads, xerographic paper, envelopes, form bond including computer paper and carbonless forms, book papers, bond papers, ledger paper, book stock and cotton fiber papers.
"Paper and paper products" means high grade printing and writing papers, tissue products, newsprint, unbleached packaging and recycled paperboard.
"Postconsumer material" means only those products generated by a business or consumer which have served their intended end uses, and which have been separated or diverted from solid waste; wastes generated during production of an end product are excluded.
"Recovered paper material" means paper waste generated after the completion of the papermaking process, such as postconsumer materials, envelope cuttings, bindery trimmings, printing waste, cutting and other converting waste, butt rolls, and mill wrappers, obsolete inventories, and rejected unused stock. "Recovered paper material", however, does not include fibrous waste generated during the manufacturing process such as fibers recovered from waste water or trimmings of paper machine rolls (mill broke), or fibrous byproducts of harvesting, extraction or woodcutting processes, or forest residues such as bark.
"Recycled paperboard" includes recycled paperboard products, folding cartons and pad backing.
"Recycling" means the process by which solid waste is collected, separated and processed for reuse as either a raw material or a product which itself is subject to recycling, but does not include the combustion of waste for energy recovery or volume reduction.
"Tissue products" includes toilet tissue, paper towels, paper napkins, facial tissue, paper doilies, industrial wipers, paper bags and brown papers.
"Unbleached packaging" includes corrugated and fiber boxes.
"USEPA Guidelines for federal procurement" means all minimum recycled content standards recommended by the U.S. Environmental Protection Agency.
(Source: P.A. 94-793, eff. 5-19-06.)

(415 ILCS 20/3) (from Ch. 111 1/2, par. 7053)
Sec. 3. State agency materials recycling program.
(a) All State agencies responsible for the maintenance of public lands in the State shall, to the maximum extent feasible, use compost materials in all land maintenance activities which are to be paid with public funds.
(a-5) All State agencies responsible for the maintenance of public lands in the State shall review its procurement specifications and policies to determine (1) if incorporating compost materials will help reduce stormwater run-off and increase infiltration of moisture in land maintenance activities and (2) the current recycled content usage and potential for additional recycled content usage by the Agency in land maintenance activities and report to the General Assembly by December 15, 2015.
(b) The Department of Central Management Services, in coordination with the Department of Commerce and Economic Opportunity, shall implement waste reduction programs, including source separation and collection, for office wastepaper, corrugated containers, newsprint and mixed paper, in all State buildings as appropriate and feasible. Such waste reduction programs shall be designed to achieve waste reductions of at least 25% of all such waste by December 31, 1995, and at least 50% of all such waste by December 31, 2000. Any source separation and collection program shall include, at a minimum, procedures for collecting and storing recyclable materials, bins or containers for storing materials, and contractual or other arrangements with buyers of recyclable materials. If market conditions so warrant, the Department of Central Management Services, in coordination with the Department of Commerce and Economic Opportunity, may modify programs developed pursuant to this Section.
The Department of Commerce and Community Affairs (now Department of Commerce and Economic Opportunity) shall conduct waste categorization studies of all State facilities for calendar years 1991, 1995 and 2000. Such studies shall be designed to assist the Department of Central Management Services to achieve the waste reduction goals established in this subsection.
(c) Each State agency shall, upon consultation with the Department of Commerce and Economic Opportunity, periodically review its procurement procedures and specifications related to the purchase of products or supplies. Such procedures and specifications shall be modified as necessary to require the procuring agency to seek out products and supplies that contain recycled materials, and to ensure that purchased products or supplies are reusable, durable or made from recycled materials whenever economically and practically feasible. In choosing among products or supplies that contain recycled material, consideration shall be given to products and supplies with the highest recycled material content that is consistent with the effective and efficient use of the product or supply.
(d) Wherever economically and practically feasible, the Department of Central Management Services shall procure recycled paper and paper products as follows:
(1) Beginning July 1, 1989, at least 10% of the total

dollar value of paper and paper products purchased by the Department of Central Management Services shall be recycled paper and paper products.

(2) Beginning July 1, 1992, at least 25% of the total

dollar value of paper and paper products purchased by the Department of Central Management Services shall be recycled paper and paper products.

(3) Beginning July 1, 1996, at least 40% of the total

dollar value of paper and paper products purchased by the Department of Central Management Services shall be recycled paper and paper products.

(4) Beginning July 1, 2000, at least 50% of the total

dollar value of paper and paper products purchased by the Department of Central Management Services shall be recycled paper and paper products.

(e) Paper and paper products purchased from private vendors pursuant to printing contracts are not considered paper products for the purposes of subsection (d). However, the Department of Central Management Services shall report to the General Assembly on an annual basis the total dollar value of printing contracts awarded to private sector vendors that included the use of recycled paper.
(f)(1) Wherever economically and practically

feasible, the recycled paper and paper products referred to in subsection (d) shall contain postconsumer or recovered paper materials as specified by paper category in this subsection:

(i) Recycled high grade printing and writing

paper shall contain at least 50% recovered paper material. Such recovered paper material, until July 1, 1994, shall consist of at least 20% deinked stock or postconsumer material; and beginning July 1, 1994, shall consist of at least 25% deinked stock or postconsumer material; and beginning July 1, 1996, shall consist of at least 30% deinked stock or postconsumer material; and beginning July 1, 1998, shall consist of at least 40% deinked stock or postconsumer material; and beginning July 1, 2000, shall consist of at least 50% deinked stock or postconsumer material.

(ii) Recycled tissue products, until July 1,

1994, shall contain at least 25% postconsumer material; and beginning July 1, 1994, shall contain at least 30% postconsumer material; and beginning July 1, 1996, shall contain at least 35% postconsumer material; and beginning July 1, 1998, shall contain at least 40% postconsumer material; and beginning July 1, 2000, shall contain at least 45% postconsumer material.

(iii) Recycled newsprint, until July 1, 1994,

shall contain at least 40% postconsumer material; and beginning July 1, 1994, shall contain at least 50% postconsumer material; and beginning July 1, 1996, shall contain at least 60% postconsumer material; and beginning July 1, 1998, shall contain at least 70% postconsumer material; and beginning July 1, 2000, shall contain at least 80% postconsumer material.

(iv) Recycled unbleached packaging, until July 1,

1994, shall contain at least 35% postconsumer material; and beginning July 1, 1994, shall contain at least 40% postconsumer material; and beginning July 1, 1996, shall contain at least 45% postconsumer material; and beginning July 1, 1998, shall contain at least 50% postconsumer material; and beginning July 1, 2000, shall contain at least 55% postconsumer material.

(v) Recycled paperboard, until July 1, 1994,

shall contain at least 80% postconsumer material; and beginning July 1, 1994, shall contain at least 85% postconsumer material; and beginning July 1, 1996, shall contain at least 90% postconsumer material; and beginning July 1, 1998, shall contain at least 95% postconsumer material.

(2) For the purposes of this Section, "postconsumer

material" includes:

(i) paper, paperboard, and fibrous wastes from

retail stores, office buildings, homes, and so forth, after the waste has passed through its end usage as a consumer item, including used corrugated boxes, old newspapers, mixed waste paper, tabulating cards, and used cordage; and

(ii) all paper, paperboard, and fibrous wastes

that are diverted or separated from the municipal solid waste stream.

(3) For the purposes of this Section, "recovered

paper material" includes:

(i) postconsumer material;
(ii) dry paper and paperboard waste generated

after completion of the papermaking process (that is, those manufacturing operations up to and including the cutting and trimming of the paper machine reel into smaller rolls or rough sheets), including envelope cuttings, bindery trimmings, and other paper and paperboard waste resulting from printing, cutting, forming, and other converting operations, or from bag, box and carton manufacturing, and butt rolls, mill wrappers, and rejected unused stock; and

(iii) finished paper and paperboard from obsolete

inventories of paper and paperboard manufacturers, merchants, wholesalers, dealers, printers, converters, or others.

(g) The Department of Central Management Services may adopt regulations to carry out the provisions and purposes of this Section.
(h) Every State agency shall, in its procurement documents, specify that, whenever economically and practically feasible, a product to be procured must consist, wholly or in part, of recycled materials, or be recyclable or reusable in whole or in part. When applicable, if state guidelines are not already prescribed, State agencies shall follow USEPA guidelines for federal procurement.
(i) All State agencies shall cooperate with the Department of Central Management Services in carrying out this Section. The Department of Central Management Services may enter into cooperative purchasing agreements with other governmental units in order to obtain volume discounts, or for other reasons in accordance with the Governmental Joint Purchasing Act, or in accordance with the Intergovernmental Cooperation Act if governmental units of other states or the federal government are involved.
(j) The Department of Central Management Services shall submit an annual report to the General Assembly concerning its implementation of the State's collection and recycled paper procurement programs. This report shall include a description of the actions that the Department of Central Management Services has taken in the previous fiscal year to implement this Section. This report shall be submitted on or before November 1 of each year.
(k) The Department of Central Management Services, in cooperation with all other appropriate departments and agencies of the State, shall institute whenever economically and practically feasible the use of re-refined motor oil in all State-owned motor vehicles and the use of remanufactured and retread tires whenever such use is practical, beginning no later than July 1, 1992.
(l) (Blank).
(m) The Department of Central Management Services, in coordination with the Department of Commerce and Community Affairs (now Department of Commerce and Economic Opportunity), has implemented an aluminum can recycling program in all State buildings within 270 days of the effective date of this amendatory Act of 1997. The program provides for (1) the collection and storage of used aluminum cans in bins or other appropriate containers made reasonably available to occupants and visitors of State buildings and (2) the sale of used aluminum cans to buyers of recyclable materials.
Proceeds from the sale of used aluminum cans shall be deposited into I-CYCLE accounts maintained in the State Surplus Property Revolving Fund and, subject to appropriation, shall be used by the Department of Central Management Services and any other State agency to offset the costs of implementing the aluminum can recycling program under this Section.
All State agencies having an aluminum can recycling program in place shall continue with their current plan. If a State agency has an existing recycling program in place, proceeds from the aluminum can recycling program may be retained and distributed pursuant to that program, otherwise all revenue resulting from these programs shall be forwarded to Central Management Services, I-CYCLE for placement into the appropriate account within the State Surplus Property Revolving Fund, minus any operating costs associated with the program.
(Source: P.A. 99-34, eff. 7-14-15; 99-543, eff. 1-1-17.)

(415 ILCS 20/3.1) (from Ch. 111 1/2, par. 7053.1)
Sec. 3.1. Institutions of higher learning.
(a) For purposes of this Section "State-supported institutions of higher learning" or "institutions" means the University of Illinois, Southern Illinois University, the colleges and universities under the jurisdiction of the Board of Governors of State Colleges and Universities, the colleges and universities under the jurisdiction of the Board of Regents of Regency Universities, and the public community colleges subject to the Public Community College Act.
(b) Each State-supported institution of higher learning shall develop a comprehensive waste reduction plan covering a period of 10 years which addresses the management of solid waste generated by academic, administrative, student housing and other institutional functions. The waste reduction plan shall be developed by January 1, 1995. The initial plan required under this Section shall be updated by the institution every 5 years, and any proposed amendments to the plan shall be submitted for review in accordance with subsection (f).
(c) Each waste reduction plan shall address, at a minimum, the following topics: existing waste generation by volume, waste composition, existing waste reduction and recycling activities, waste collection and disposal costs, future waste management methods, and specific goals to reduce the amount of waste generated that is subject to landfill disposal.
(d) Each waste reduction plan shall provide for recycling of marketable materials currently present in the institution's waste stream, including but not limited to landscape waste, corrugated cardboard, computer paper, and white office paper, and shall provide for the investigation of potential markets for other recyclable materials present in the institution's waste stream. The recycling provisions of the waste reduction plan shall be designed to achieve, by January 1, 2000, at least a 40% reduction (referenced to a base year of 1987) in the amount of solid waste that is generated by the institution and identified in the waste reduction plan as being subject to landfill disposal.
(e) Each waste reduction plan shall evaluate the institution's procurement policies and practices to eliminate procedures which discriminate against items with recycled content, and to identify products or items which are procured by the institution on a frequent or repetitive basis for which products with recycled content may be substituted. Each waste reduction plan shall prescribe that it will be the policy of the institution to purchase products with recycled content whenever such products have met specifications and standards of equivalent products which do not contain recycled content.
(f) Each waste reduction plan developed in accordance with this Section shall be submitted to the Department of Commerce and Economic Opportunity for review and approval. The Department's review shall be conducted in cooperation with the Board of Higher Education and the Illinois Community College Board.
(g) The Department of Commerce and Economic Opportunity shall provide technical assistance, technical materials, workshops and other information necessary to assist in the development and implementation of the waste reduction plans. The Department shall develop guidelines and funding criteria for providing grant assistance to institutions for the implementation of approved waste reduction plans.
(Source: P.A. 94-793, eff. 5-19-06.)

(415 ILCS 20/4) (from Ch. 111 1/2, par. 7054)
Sec. 4. Projections of Disposal Capacity. On or before July 1, 1987, and annually thereafter, the Environmental Protection Agency shall publish a report regarding the projected disposal capacity available for solid waste in sanitary landfills subject to the fee requirements in Section 22.15 of the Environmental Protection Act. Such reports shall present the data on an appropriate regional basis. With respect to such sanitary landfill facilities, the report shall include an assessment of the life expectancy of each site.
(Source: P.A. 87-895.)

(415 ILCS 20/5) (from Ch. 111 1/2, par. 7055)
Sec. 5. Informational Clearinghouse. The Department of Commerce and Economic Opportunity, in cooperation with the Environmental Protection Agency, shall maintain a central clearinghouse of information regarding the implementation of this Act. In particular, this clearinghouse shall include data regarding solid waste research and planning, solid waste management practices, markets for recyclable materials and intergovernmental cooperation.
(Source: P.A. 94-793, eff. 5-19-06.)

(415 ILCS 20/6) (from Ch. 111 1/2, par. 7056)
Sec. 6. The Department of Commerce and Economic Opportunity shall be the lead agency for implementation of this Act and shall have the following powers:
(a) To provide technical and educational assistance for applications of technologies and practices which will minimize the land disposal of non-hazardous solid waste; economic feasibility of implementation of solid waste management alternatives; analysis of markets for recyclable materials and energy products; application of the Geographic Information System to provide analysis of natural resource, land use, and environmental impacts; evaluation of financing and ownership options; and evaluation of plans prepared by units of local government pursuant to Section 22.15 of the Environmental Protection Act.
(b) To provide technical assistance in siting pollution control facilities, defined as any waste storage site, sanitary landfill, waste disposal site, waste transfer station or waste incinerator.
(c) To provide loans or recycling and composting grants to businesses and not-for-profit and governmental organizations for the purposes of increasing the quantity of materials recycled or composted in Illinois; developing and implementing innovative recycling methods and technologies; developing and expanding markets for recyclable materials; and increasing the self-sufficiency of the recycling industry in Illinois. The Department shall work with and coordinate its activities with existing for-profit and not-for-profit collection and recycling systems to encourage orderly growth in the supply of and markets for recycled materials and to assist existing collection and recycling efforts.
The Department shall develop a public education program concerning the importance of both composting and recycling in order to preserve landfill space in Illinois.
(d) To establish guidelines and funding criteria for the solicitation of projects under this Act, and to receive and evaluate applications for loans or grants for solid waste management projects based upon such guidelines and criteria. Funds may be loaned with or without interest.
(e) To support and coordinate solid waste research in Illinois, and to approve the annual solid waste research agenda prepared by the University of Illinois.
(f) To provide loans or grants for research, development and demonstration of innovative technologies and practices, including but not limited to pilot programs for collection and disposal of household wastes.
(g) To promulgate such rules and regulations as are necessary to carry out the purposes of subsections (c), (d) and (f) of this Section.
(h) To cooperate with the Environmental Protection Agency for the purposes specified herein.
The Department is authorized to accept any and all grants, repayments of interest and principal on loans, matching funds, reimbursements, appropriations, income derived from investments, or other things of value from the federal or state governments or from any institution, person, partnership, joint venture, corporation, public or private.
The Department is authorized to use moneys available for that purpose, subject to appropriation, expressly for the purpose of implementing a loan program according to procedures established pursuant to this Act. Those moneys shall be used by the Department for the purpose of financing additional projects and for the Department's administrative expenses related thereto.
(Source: P.A. 94-91, eff. 7-1-05.)

(415 ILCS 20/6a) (from Ch. 111 1/2, par. 7056a)
Sec. 6a. The Department of Commerce and Economic Opportunity shall:
(1) Work with nationally based consumer groups and

trade associations to support the development of nationally recognized logos which may be used to indicate whether a container and any other consumer products which are claimed to be recyclable by a product manufacturer are recyclable, compostable, or biodegradable.

(2) Work with nationally based consumer groups and

trade associations to develop nationally recognized criteria for determining under what conditions the logos may be used.

(3) Develop and conduct a public education and

awareness campaign to encourage the public to look for and buy products in containers which are recyclable or made of recycled materials.

(4) Develop and prepare educational materials

describing the benefits and methods of recycling for distribution to elementary schools in Illinois.

(Source: P.A. 99-306, eff. 1-1-16.)

(415 ILCS 20/6.1) (from Ch. 111 1/2, par. 7056.1)
Sec. 6.1. (Repealed).
(Source: P.A. 86-776. Repealed by P.A. 89-445, eff. 2-7-96.)

(415 ILCS 20/6.2) (from Ch. 111 1/2, par. 7056.2)
Sec. 6.2. (Repealed).
(Source: P.A. 90-372, eff. 7-1-98. Repealed internally, eff. 7-1-98.)

(415 ILCS 20/6.3) (from Ch. 111 1/2, par. 7056.3)
Sec. 6.3. (Repealed).
(Source: P.A. 87-1250. Repealed by P.A. 91-798, eff. 7-9-00.)

(415 ILCS 20/7) (from Ch. 111 1/2, par. 7057)
Sec. 7. It is the intent of this Act to provide the framework for a comprehensive solid waste management program in Illinois.
The Department shall prepare and submit to the Governor and the General Assembly on or before January 1, 1992, a report evaluating the effectiveness of the programs provided under this Act and Section 22.14 of the Environmental Protection Act; assessing the need for a continuation of existing programs, development and implementation of new programs and appropriate funding mechanisms; and recommending legislative and administrative action to fully implement a comprehensive solid waste management program in Illinois.
The Department shall investigate the suitability and advisability of providing tax incentives for Illinois businesses to use recycled products and purchase or lease recycling equipment, and shall report to the Governor and the General Assembly by January 1, 1987, on the results of this investigation.
By July 1, 1989, the Department shall submit to the Governor and members of the General Assembly a waste reduction report:
(a) that describes various mechanisms that could be

utilized to stimulate and enhance the reduction of industrial and post-consumer waste in the State, including their advantages and disadvantages. The mechanisms to be analyzed shall include, but not be limited to, incentives for prolonging product life, methods for ensuring product recyclability, taxes for excessive packaging, tax incentives, prohibitions on the use of certain products, and performance standards for products; and

(b) that includes specific recommendations to

stimulate and enhance waste reduction in the industrial and consumer sector, including, but not limited to, legislation, financial incentives and disincentives, and public education.

The Department of Commerce and Economic Opportunity, with the cooperation of the State Board of Education, the Illinois Environmental Protection Agency, and others as needed, shall develop, coordinate and conduct an education program for solid waste management and recycling. The program shall include, but not be limited to, education for the general public, businesses, government, educators and students.
The education program shall address, at a minimum, the following topics: the solid waste management alternatives of recycling, composting, and source reduction; resource allocation and depletion; solid waste planning; reuse of materials; pollution prevention; and household hazardous waste.
The Department of Commerce and Economic Opportunity shall cooperate with municipal and county governments, regional school superintendents, education service centers, local school districts, and planning agencies and committees to coordinate local and regional education programs and workshops and to expedite the exchange of technical information.
By March 1, 1989, the Department shall prepare a report on strategies for distributing and marketing landscape waste compost from centralized composting sites operated by units of local government. The report shall, at a minimum, evaluate the effects of product quality, assured supply, cost and public education on the availability of compost, free delivery, and public sales composting program. The evaluation of public sales programs shall focus on direct retail sale of bagged compost at the site or special distribution centers and bulk sale of finished compost to wholesalers for resale.
(Source: P.A. 94-793, eff. 5-19-06.)

(415 ILCS 20/7.1) (from Ch. 111 1/2, par. 7057.1)
Sec. 7.1. Waste paint.
(a) The Department shall conduct a study to develop cost effective, environmentally sound, and technically feasible waste paint disposal options for small businesses, including at least painting contractors, auto body shops and households. The study shall include on site investigations of manufacturing processes, including demonstration projects on reprocessing, and on pigment and solvent extraction.
(b) The Department shall develop an effective public education program to inform small businesses and households about the best available waste paint reduction and management options.
(c) By November 1, 1991, the Department shall report to the Governor and the General Assembly on its activities pursuant to this Section, with recommendations for legislation or regulations necessary to address the reduction and management of waste paint.
(Source: P.A. 89-445, eff. 2-7-96.)

(415 ILCS 20/7.2) (from Ch. 111 1/2, par. 7057.2)
Sec. 7.2. Pesticide containers. (a) The Department of Agriculture, in consultation and cooperation with the Environmental Protection Agency, shall design and implement a pilot pesticide container collection project, to be completed by June 30, 1991, to:
(1) collect and recycle empty, triple-rinsed pesticide containers;
(2) develop, demonstrate, and promote proper pesticide container management; and
(3) evaluate current pesticide container management methods and the cause and extent of problems associated with pesticide containers.
By November 30, 1991, the Department of Agriculture shall report to the Governor and the General Assembly its conclusions from the project, and its recommendations for additional legislation or regulations governing management of pesticide containers.
(b) The Environmental Protection Agency shall develop informational and educational materials to promote proper methods of pesticide container management.
(c) The Department of Agriculture shall provide for the establishment and operation of temporary collection sites for pesticide containers. The Environmental Protection Agency may limit the type and quantity of pesticide containers acceptable for collection.
During the pilot project, the Department of Agriculture shall conduct surveys and collect information on proper and improper pesticide container storage and disposal.
The Department of Agriculture and any other entity collecting pesticide containers shall manage and dispose of the containers in compliance with applicable federal and State requirements.
(d) For the purposes of this Section, the term "pesticide" means a substance or mixture of substances intended to prevent, destroy, repel, or mitigate a pest, and a substance or mixture of substances intended for use as a plant regulator, defoliant, or desiccant.
(Source: P.A. 86-1026.)

(415 ILCS 20/7.3)
Sec. 7.3. Waste collection pilot project. On or before March 1, 1994, the Department shall issue a Request for Proposals to establish a pilot wet/dry collection pilot project, serving at least 600 households, to evaluate the feasibility of wet/dry collection systems that divert source separated recyclables and compostable nontoxic organic materials from the residential and commercial waste streams.
The study shall evaluate both two-stream and three-stream systems using, at a minimum, the following criteria: convenience and effectiveness of different sorting systems, waste diversion potential, compost quality, marketability of end-products, contamination levels, efficiency and cost of various collection systems, and participation levels.
The pilot project shall include, but need not be limited to, the following materials: newspapers, mixed paper, glass containers, plastic containers, food waste, paper towels, facial tissue, cardboard, and metals. The pilot program shall include promotional materials to discourage residents from collecting their grass clippings.
(Source: P.A. 91-357, eff. 7-29-99.)

(415 ILCS 20/7.4)
Sec. 7.4. (Repealed).
(Source: P.A. 98-463, eff. 8-16-13. Repealed by P.A. 99-933, eff. 1-27-17.)

(415 ILCS 20/8)
Sec. 8. Recycling Economic Development Program. On or before March 1, 1994, the Department shall issue a Request for Proposals that invites individuals, not-for-profit corporations, and small businesses to submit proposals to develop enterprises that use secondary materials that are collected in municipal and business recycling programs for the manufacture of recycled-content products. Grants to qualified applicants shall not exceed $50,000 for any one proposal. The Department shall provide grants in an amount not to exceed $150,000 during any one fiscal year. The terms of the grants shall be determined by the Department. This program shall operate for a period not to exceed 2 years.
The Department shall give priority to proposals that will create small scale businesses in economically depressed areas. In determining the most viable proposals, the Department may consider, in addition to its regular market development program guidelines, the nature of the business, its capital needs, benefits to the community, program budget constraints, local financing opportunities, and the type of secondary material that will be used as feedstock in the reuse or remanufacturing process.
The Department shall hold at least 2 informational meetings in the State to publicize the existence of this recycling economic redevelopment Request for Proposals and shall provide technical assistance to any potential respondent desiring such assistance. Grant recipients shall prepare and submit to the Department a one year progress report which the Department shall summarize and submit to the General Assembly along with recommendations on measures that the State can undertake to stimulate small-scale market development ventures, particularly in economically-depressed areas.
None of the provisions of this Section shall limit or affect other programs administered by the Department pursuant to this Act.
(Source: P.A. 91-357, eff. 7-29-99.)

(415 ILCS 20/10)
(This Section was renumbered as Section 7.4 by P.A. 98-463.)
Sec. 10. (Renumbered).
(Source: P.A. 97-853, eff. 1-1-13. Renumbered by P.A. 98-463, eff. 8-16-13.)



415 ILCS 25/ - Water Pollutant Discharge Act.

(415 ILCS 25/0.01) (from Ch. 85, par. 1700)
Sec. 0.01. Short title. This Act may be cited as the Water Pollutant Discharge Act.
(Source: P.A. 86-1324.)

(415 ILCS 25/1) (from Ch. 85, par. 1701)
Sec. 1.
It is hereby declared that it is the public policy of the State of Illinois that there should be no discharges of oil or other pollutants into or upon any waters which are or may be used for the purposes of providing a water supply for any city, town or village, or for purposes of recreation or navigation and that those persons responsible for such discharges shall bear the costs of removal.
(Source: P.A. 77-1605.)

(415 ILCS 25/2) (from Ch. 85, par. 1702)
Sec. 2.
For purposes of this Section, unless the context otherwise requires, the term--
(a) "oil" means oil of any kind or in any form including, but not limited to, petroleum, fuel oil, sludge and oil refuse;
(b) "other pollutants" mean any floating materials which may cause unsightly appearance on the surface of such waters or are detrimental to aquatic life or the water quality of such waters;
(c) "discharge" includes, but is not limited to, any spilling, leaking, pumping, pouring, emitting, emptying or dumping;
(d) "remove" or "removal" refers to removal of oil, or other pollutants, from the waters and taking such other action as may be necessary to minimize damage to the public health or welfare from discharges of oil or other pollutants;
(e) "facility" means any facility of any kind located in, on, or under land or waters and watercraft of every description;
(f) "waters" mean all waters of any river, stream, watercourse, pond, or lake wholly or partly within the territorial boundaries of the State of Illinois;
(g) "governmental body" means cities, villages, incorporated towns or any units of local government;
(h) "owner or operator" means any person owning or operating any facility;
(i) "person" includes an individual, firm, corporation, association or partnership.
(Source: P.A. 77-1605.)

(415 ILCS 25/3) (from Ch. 85, par. 1703)
Sec. 3. The discharge of oil in quantities which exceed the standards adopted by the Pollution Control Board, or the discharge of other pollutants directly or indirectly into the waters is prohibited.
(Source: P.A. 77-1605.)

(415 ILCS 25/4) (from Ch. 85, par. 1704)
Sec. 4.
Whenever any oil or other pollutant is discharged in violation of Section 3 of this act, any governmental body having such waters within its territorial limits is authorized to act to remove or arrange for the removal of such oil or other pollutants.
(Source: P.A. 77-1605.)

(415 ILCS 25/5) (from Ch. 85, par. 1705)
Sec. 5. The owner or operator of such facility from which oil or other pollutants are discharged in violation of Section 3 of this Act, shall be liable to such governmental body for the actual costs incurred for the removal of such oil or other pollutants. Such governmental body may, if necessary, bring an action in the circuit court for the recovery of the actual costs of removal, plus reasonable attorneys fee, court costs and other expenses of litigation.
(Source: P.A. 79-1358.)

(415 ILCS 25/6) (from Ch. 85, par. 1706)
Sec. 6.
Nothing in this act shall affect or modify the liabilities of any owner or operator for damage to any publicly-owned or privately-owned property resulting from a discharge or removal of oil or other pollutants; nor shall this act be construed as affecting or modifying any other existing authority or act.
(Source: P.A. 77-1605.)



415 ILCS 30/ - Illinois Water Well Construction Code.

(415 ILCS 30/1) (from Ch. 111 1/2, par. 116.111)
Sec. 1. Short title.
This Act shall be known and may be cited as the "Illinois Water Well Construction Code".
(Source: Laws 1965, p. 3217.)

(415 ILCS 30/2) (from Ch. 111 1/2, par. 116.112)
Sec. 2. Declaration of policy.
It has been established by scientific evidence that improperly constructed water wells can adversely affect the public's health. Consistent with its duty to safeguard the public health in this State, the General Assembly therefore declares that the proper location, construction and modification of water wells is essential for the protection of the public health.
(Source: Laws 1965, p. 3217.)

(415 ILCS 30/3) (from Ch. 111 1/2, par. 116.113)
Sec. 3. Definitions. As used in this Act, unless the context otherwise requires:
(a) "Construction" means all acts necessary to obtaining ground water by any method, including without limitation the location of and the excavation for the well, but not including prospecting, surveying or other acts preparatory thereto, nor the installation of pumps and pumping equipment.
(b) "Department" means the Department of Public Health.
(c) "Director" means the Director of Public Health.
(d) "Modification" means the alteration of the structure of an existing water well, including, but not limited to, deepening, elimination of a buried suction line, installation of a liner, replacing, repairing, or extending casing, or replacement of a well screen. Pertaining to closed loop wells, "modification" also means any alteration to the construction of the bore hole of an existing closed loop well, including, but not limited to, regrouting and installation of additional bore holes.
(e) "Water well" means any excavation that is drilled, cored, bored, washed, driven, dug, jetted or otherwise constructed when the intended use of such excavation is for the location, diversion, artificial recharge, or acquisition of ground water, but such term does not include an excavation made for the purpose of obtaining or prospecting for oil, natural gas, minerals or products of mining or quarrying or for inserting media to repressure oil or natural gas bearing formation or for storing petroleum, natural gas or other products or for observation or any other purpose in connection with the development or operation of a gas storage project.
(f) "Public water system", "community water system", "non-community water system", "semi-private water system" and "private water system" have the meanings ascribed to them in the Illinois Groundwater Protection Act.
(g) "Potential route", "potential primary source" and "potential secondary source" have the meanings ascribed to them in the Environmental Protection Act.
(h) "Closed loop well" means a sealed, watertight loop of pipe buried outside of a building foundation intended to recirculate a liquid solution through a heat exchanger but is limited to the construction of the bore hole, piping in the bore hole, heat exchange fluid, and the grouting of the bore hole and does not include the piping and appurtenances used in any other capacity. "Closed loop well" does not include any horizontal closed loop well systems where grouting is not necessary by law or standard industry practice.
(i) "Monitoring well" means a water well intended for the purpose of determining groundwater quality or quantity.
(j) "Closed loop well contractor" means any person who installs closed loop wells for another person. "Closed loop well contractor" does not include the employee of a closed loop contractor.
(Source: P.A. 97-363, eff. 8-15-11; 98-951, eff. 8-15-14.)

(415 ILCS 30/4) (from Ch. 111 1/2, par. 116.114)
Sec. 4. Scope. No water well, closed loop well or monitoring well shall be located, constructed or modified contrary to the provisions of this Act or any rules and regulations adopted pursuant thereto. The provisions of this Act apply to any water well.
(Source: P.A. 86-843.)

(415 ILCS 30/5) (from Ch. 111 1/2, par. 116.115)
Sec. 5. Department powers and duties. The Department has general supervision and authority over the location, construction and modification of water wells, closed loop wells and monitoring wells and for the administration of this Act. With respect thereto it shall:
(a) Adopt and publish, and from time to time amend

rules and regulations as hereinafter provided;

(b) Commencing no later than January 1, 1988, issue

permits for the construction, modification, abandonment, or change in depth of any water well other than community public water systems and monitoring wells;

(b-5) Commencing no later than one year after the

effective date of this amendatory Act of the 97th General Assembly, issue permits for the construction, modification, and abandonment of closed loop wells; and

(c) Exercise such other powers as are practical and

reasonably necessary to carry out and enforce the provisions of this Act.

(Source: P.A. 97-363, eff. 8-15-11; 98-951, eff. 8-15-14.)

(415 ILCS 30/5a) (from Ch. 111 1/2, par. 116.115a)
Sec. 5a. Designation of agents of the Department. The Department may designate and use full-time municipal, district, county or multiple-county health departments as its agents in the administration and enforcement of this Act and the rules and regulations promulgated hereunder.
(Source: P.A. 85-1225.)

(415 ILCS 30/5b) (from Ch. 111 1/2, par. 116.115b)
Sec. 5b. Local programs. This Act does not prohibit the enforcement of ordinances of units of local government which require the issuance of a water well construction permit and which establish a system for the inspection of water well construction and regulation, provided such ordinances adopt the rules and regulations promulgated pursuant to this Act and are approved by the Department.
The local ordinance must also provide for the following:
(1) inclusion in the construction permit application

of the depth to which the well is to be lowered and the aquifer involved;

(2) notice to the unit of local government of any

subsequent lowering of the well, including the depth of the subsequent lowering and the aquifer involved; and

(3) maintenance by the unit of local government of a

record of construction applications and permits, notices of subsequent lowerings, and the information contained in those documents. The record shall be arranged at least by location of wells and shall be available for public inspection.

Any unit of local government which wishes its ordinance to be approved shall submit a copy of such ordinance, including all amendments, to the Department requesting approval. If such ordinance is approved by the Department the ordinance shall prevail in lieu of the State permit, fee and inspection program, and the Department shall issue written approval. Not less than once each year the Department shall evaluate the program created by such ordinance to determine whether the program is being administered in accordance with the approved ordinance. If the Department finds after the evaluation that the administration of the program is not in accordance with the approved ordinance or is not being enforced, the Director shall give written notice of the findings to the chief administrative officer of such unit of local government. If the Department thereafter finds, not less than 30 days after the giving of such notice, that the program is not being conducted in a manner consistent with the approved ordinance, the Director shall give written notice of such findings to the chief administrative officer of the unit of local government and may revoke approval of such ordinance and program. All persons within such unit of local government shall thereupon be immediately subject to the State permit, fee and inspection program.
Each unit of local government shall also submit information concerning each water well permit issued by the unit of local government, as specified in rule by the Department, within 30 days of issuance. The rules for submission of information shall require at least the submission of each well's depth and the aquifer involved and the depth and aquifer involved in subsequent lowerings.
(Source: P.A. 89-368, eff. 1-1-96.)

(415 ILCS 30/6) (from Ch. 111 1/2, par. 116.116)
Sec. 6. Rules and regulations. The Department shall adopt and amend rules and regulations reasonably necessary to effectuate the policy declared by this Act. Such rules and regulations shall provide criteria for the proper location and construction of any water well, closed loop well or monitoring well and shall, no later than January 1, 1988, provide for the issuance of permits for the construction, modification, and abandonment of water wells other than community public water systems and monitoring wells. The Department shall by regulation require a one time fee, not to exceed $100, for permits for construction, modification, or abandonment of water wells. The Department shall by rule require a one-time fee for permits for the construction, modification, or abandonment of closed loop wells.
(Source: P.A. 97-363, eff. 8-15-11; 98-951, eff. 8-15-14.)

(415 ILCS 30/6a) (from Ch. 111 1/2, par. 116.116a)
Sec. 6a. Prohibitions. Beginning January 1, 1988, no new non-community, semi-private or private water system well may be located within 200 feet of any potential primary or potential secondary source or any potential route. This prohibition does not apply to any new private water system well where the owner is the same for both the well and a potential secondary source or a potential route. In such instances, the Department shall apply a prohibition of 75 feet and shall inform the well owner of the potential hazards associated with the location of a well in close proximity to a potential source or potential route. Nothing in this Section shall affect any location and construction requirement imposed in Section 6 of this Act and regulations promulgated thereunder. The Department may grant an exception to the prohibitions in this Section where the owner is the same for both the well and a potential primary or potential secondary source or a potential route. Such exception may only be granted if a demonstration is provided by the owner of the potable water well that applicable protective measures will be utilized to minimize the potential for contamination of the well, and if the resulting well installation can be expected to provide a continuously safe and sanitary water supply.
(Source: P.A. 85-863.)

(415 ILCS 30/6b) (from Ch. 111 1/2, par. 116.116b)
Sec. 6b. Assurance of potable water supply. Except as provided in Section 14.2 of the Environmental Protection Act, the owner of every potable water supply well which has been contaminated due to the actions of the owner or operator of a potential primary or potential secondary source or potential route shall be provided an alternative source of potable water of sufficient quality and quantity, or treatment of the waters from such well to achieve a sufficient level of quality and quantity appropriate to protection of the public health, or such other remedy as may be mutually agreed upon by the well owner and the owner or operator of the potential source or potential route. For purposes of this Section, contamination shall mean such alteration of the physical, chemical or biological qualities of the water as to render it unfit for human consumption, or to otherwise render it unfit for use as potable water as measured by applicable groundwater quality standards which are adopted by the Pollution Control Board. All costs of providing alternative or treated potable water supplies under this Section shall be borne by the responsible owners and operators of the contamination source and route. This Section shall apply only to actions of an owner or operator which occur after the effective date of this Section and for which there is adequate reason to believe that a relationship exists between the potential source or potential route and the contaminated well.
(Source: P.A. 85-863.)

(415 ILCS 30/6c) (from Ch. 111 1/2, par. 116.116c)
Sec. 6c. Public Health Water Permit Fund. There is hereby created in the State Treasury a special fund to be known as the Public Health Water Permit Fund. All fees collected by the Department pursuant to Section 6 of this Act shall be deposited into the Fund. The amount collected as fees shall be appropriated by the General Assembly to the Department for the purpose of conducting activities relating to groundwater protection.
(Source: P.A. 85-863.)

(415 ILCS 30/7a) (from Ch. 111 1/2, par. 116.117a)
Sec. 7a. The Department shall issue an order compelling any person who is in violation of this Act or the rules and regulations promulgated hereunder to remedy such violations. The order shall specify the violations and a date by which they shall be remedied. Failure of the person to remedy the violations by the date specified in the order shall constitute a business offense punishable by a fine not to exceed $750, with each day subsequent to such date that the violations remain uncorrected constituting a separate offense.
(Source: P.A. 86-843.)

(415 ILCS 30/8) (from Ch. 111 1/2, par. 116.118)
Sec. 8. The provisions of the Illinois Administrative Procedure Act, are hereby expressly adopted and shall apply to all administrative rules and procedures of the Department of Public Health under this Act, except that Section 5-35 of the Illinois Administrative Procedure Act relating to procedures for rule-making does not apply to the adoption of any rule required by federal law in connection with which the Department is precluded by law from exercising any discretion.
(Source: P.A. 87-895; 88-45.)

(415 ILCS 30/9) (from Ch. 111 1/2, par. 116.119)
Sec. 9. Abandoned wells. Water wells, borings and monitoring wells which are abandoned shall be plugged in accordance with requirements established by the Department.
(Source: P.A. 86-843.)

(415 ILCS 30/9.1)
Sec. 9.1. Closed loop well contractor certification.
(a) Within 2 years after the effective date of this amendatory Act of the 97th General Assembly, all closed loop well contractors, shall be certified by the Department. The Department shall issue closed loop well contractor certificates to those applicants who are qualified and have successfully passed the Department's closed loop well contractor's certification exam. Application for certification as a closed loop well contractor must be made to the Department in writing and under oath or affirmation on forms prescribed and furnished by the Department. Applications may require any information the Department deems necessary in order to carry out the provisions of this Act. The Department shall collect a fee for the closed loop well contractor's qualification exam.
(b) Any person holding a valid water well contractor's license issued under the Water Well and Pump Installation Contractor's License Act may apply and receive, without examination or fee, a closed loop well contractor's certification, provided that all other requirements of this Act are met.
(c) Any person who only installs horizontal closed loop wells using the open trench method shall be exempt from certification under this Section.
(Source: P.A. 97-363, eff. 8-15-11.)

(415 ILCS 30/9.2)
Sec. 9.2. Closed loop well contractor registration.
(a) Beginning one year after the effective date of this amendatory Act of the 97th General Assembly, no person may engage in the occupation of a closed loop well contractor unless he or she holds a valid certificate of registration as a closed loop well contractor issued by the Department.
(b) All closed loop well contractors doing business in this State must annually file an application for registration with the Department.
(c) One year after the effective date of this amendatory Act of the 97th General Assembly, all applications filed for registration under this Section must be accompanied by verification of the certification of the applicant by an organization approved by the Department for its appropriateness in determining the knowledge and expertise as a closed loop well contractor, and the applicant must submit proof of certification under Section 9.1 of this Act, unless specifically exempt from certification in subsection (c) of Section 9.1 of this Act.
(d) Certificates of registration issued under this Section shall expire and must be renewed on an annual basis.
(e) The Department shall collect an annual fee for registration of a closed loop well contractor.
(Source: P.A. 97-363, eff. 8-15-11.)



415 ILCS 35/ - Illinois Water Well Pump Installation Code.

(415 ILCS 35/1) (from Ch. 111 1/2, par. 116.151)
Sec. 1. Short title.
This Act shall be known and may be cited as the "Illinois Water Well Pump Installation Code."
(Source: Laws 1965, p. 3225.)

(415 ILCS 35/2) (from Ch. 111 1/2, par. 116.152)
Sec. 2. Declaration of policy.
It has been established by scientific evidence that improperly installed water well pumps and equipment can adversely affect the public health. Consistent with its duty to safeguard the public health of this State, The General Assembly therefore declares that the proper installation of water well pumps and equipment is essential for the protection of the public health.
(Source: Laws 1965, p. 3225.)

(415 ILCS 35/3) (from Ch. 111 1/2, par. 116.153)
Sec. 3. Definitions.
As used in this Act, unless the context otherwise requires:
(a) "Department" means the Department of Public Health;
(b) "Director" means the Director of the Department of Public Health;
(c) "Pump installation" means the procedure employed in the placement and preparation for operation of equipment and materials utilized in withdrawing or obtaining water from a well for any use, including all construction involved in making entrance to the well and establishing such seals and safeguards as may be necessary to protect such water from contamination, but not including repairs to any existing installation.
(d) "Water well pumps and equipment" means equipment and materials utilized or intended for use in withdrawing or obtaining water from a well for any use, including such seals and safeguards as may be necessary to protect such water from contamination.
(Source: Laws 1965, p. 3225.)

(415 ILCS 35/4) (from Ch. 111 1/2, par. 116.154)
Sec. 4. Scope.
No water well pump or equipment shall be installed contrary to the provisions of this Act or any rules and regulations adopted pursuant thereto. The provisions of this Act apply to any water well pump or equipment employed in withdrawing or obtaining water from a well for any use, except wells drilled or used for observation or any other purpose in connection with the development or operation of a gas storage project, or other wells which are otherwise subject to regulation under the laws of this state.
(Source: Laws 1965, p. 3225.)

(415 ILCS 35/5) (from Ch. 111 1/2, par. 116.155)
Sec. 5. Department powers and duties.
The Department has general supervision and authority over the installation of water well pumps and equipment and for the administration of this Act. With respect thereto it shall:
(a) Adopt, publish and amend rules and regulations as hereinafter provided; and
(b) Conduct public hearings, upon not less than 30 days prior notice published in one or more newspapers of general circulation in the state, in connection with proposed rules and regulations and amendments thereto; and
(c) Exercise such other powers as are practical and reasonably necessary to carry out and enforce the provisions of this Act.
(Source: Laws 1965, p. 3225.)

(415 ILCS 35/6) (from Ch. 111 1/2, par. 116.156)
Sec. 6. Rules and regulations.
The Department shall adopt and amend rules and regulations reasonably necessary to effectuate the policy declared by this Act. Such rules and regulations shall:
(a) Provide criteria for the proper installation of water well pumps and equipment; and
(b) Require that notification, in such form as the Department prescribes, of any water well pump or equipment to be installed, be sent to the Department prior to the commencement of any such installation.
(Source: Laws 1965, p. 3225.)

(415 ILCS 35/7a) (from Ch. 111 1/2, par. 116.157a)
Sec. 7a. The Department shall issue an order compelling any pump installation contractor who is in violation of this Act or the rules and regulations promulgated hereunder to remedy the violations. The order shall specify the violations and a date by which they shall be remedied. Failure of the contractor to remedy the violations by the date specified in the order shall constitute a business offense punishable by a fine not to exceed $750, with each day subsequent to such date that the violations remain uncorrected constituting a separate offense.
(Source: P.A. 82-243.)

(415 ILCS 35/8) (from Ch. 111 1/2, par. 116.158)
Sec. 8. Installation by employees of municipal, industrial or public utility owner of well or well pump.
Nothing in this Act shall be construed so as to prevent the employees of a municipal, industrial or public utility owner of a well or well pump from installing a well pump so long as the installation is in accordance with the criteria for pump installation as established by the department as provided for in this Act.
(Source: Laws 1965, p. 3225.)

(415 ILCS 35/10) (from Ch. 111 1/2, par. 116.159)
Sec. 10. The provisions of the Illinois Administrative Procedure Act are hereby expressly adopted and shall apply to all administrative rules and procedures of the Department of Public Health under this Act, except that Section 5-35 of the Illinois Administrative Procedure Act relating to procedures for rulemaking does not apply to the adoption of any rule required by federal law in connection with which the Department is precluded by law from exercising any discretion.
(Source: P.A. 88-45.)



415 ILCS 40/ - Public Water Supply Regulation Act.

(415 ILCS 40/1) (from Ch. 111 1/2, par. 121a)
Sec. 1. For the purposes of this Act:
"Public water supply" means all mains, pipes and structures through which water is obtained and distributed to the public, including wells and well structures, intakes and cribs, pumping stations, treatment plants, reservoirs, storage tanks and appurtenances, collectively or severally, actually used or intended for use for the purpose of furnishing water for drinking or general domestic use in incorporated municipalities; or unincorporated communities where 10 or more separate lots or properties are being served or intended to be served; State-owned parks and memorials; and State-owned educational, charitable, or penal institutions.
"Department" means the Department of Public Health.
"Director" means the Director of the Department of Public Health.
"Owners or Official Custodians" means any individual, public or private corporation, political subdivision, government agency, municipality, public or private institution, industry, co-partnership, association, firm, trust, estate or any other entity whatsoever.
(Source: Laws 1963, p. 3201.)

(415 ILCS 40/1.1) (from Ch. 111 1/2, par. 121a1)
Sec. 1.1. Short title. This Act may be cited as the Public Water Supply Regulation Act.
(Source: P.A. 86-1324.)

(415 ILCS 40/7a) (from Ch. 111 1/2, par. 121g1)
Sec. 7a. In order to protect the dental health of all citizens, especially children, the owners or official custodians of public water supplies shall be in compliance with the recommendations on optimal fluoridation for community water levels as proposed and adopted by the U.S. Department of Health and Human Services and the Centers for Disease Control and Prevention and the rules and regulations adopted by the Illinois Environmental Protection Agency and the Pollution Control Board.
(Source: P.A. 99-529, eff. 7-8-16.)

(415 ILCS 40/8) (from Ch. 111 1/2, par. 121h)
Sec. 8. Owners or official custodians of public water supplies shall submit or cause to be submitted by operating personnel, such samples of water for analyses as may be requested by the Department, which samples shall be collected in such manner and at such points as the Department may direct, and thereupon sent to the Department laboratories.
(Source: Laws 1951, p. 2091.)

(415 ILCS 40/8a) (from Ch. 111 1/2, par. 121h1)
Sec. 8a. The provisions of the Illinois Administrative Procedure Act are hereby expressly adopted and shall apply to all administrative rules and procedures of the Department of Public Health under this Act, except that Section 5-35 of the Illinois Administrative Procedure Act relating to procedures for rule-making does not apply to the adoption of any rule required by federal law in connection with which the Department is precluded by law from exercising any discretion.
(Source: P.A. 88-45.)

(415 ILCS 40/14) (from Ch. 111 1/2, par. 121n)
Sec. 14.
Any public water supply owner; owner's manager or agent; official custodian; municipal, State, or other official violating or aiding and abetting the violation of any provisions of this Act or refusing or neglecting to comply with any order issued by the Director as hereinbefore provided shall be guilty of a Class 4 felony.
(Source: P.A. 77-2575.)



415 ILCS 45/ - Public Water Supply Operations Act.

(415 ILCS 45/0.01) (from Ch. 111 1/2, par. 500)
Sec. 0.01. Short title. This Act may be cited as the Public Water Supply Operations Act.
(Source: P.A. 86-1324.)

(415 ILCS 45/1) (from Ch. 111 1/2, par. 501)
Sec. 1. (1) In order to safeguard the health and well-being of the populace, every community water supply in Illinois, other than an exempt community water supply as specified in Section 9.1, shall have on its operational staff, and shall designate to the Agency in writing, either (i) one Responsible Operator in Charge who directly supervises both the treatment and distribution facilities of the community water supply or (ii) one Responsible Operator in Charge who directly supervises the treatment facilities of the community water supply and one Responsible Operator in Charge who directly supervises the distribution facilities of the community water supply.
Except for exempt community water supplies as specified in Section 9.1 of this Act, all portions of a community water supply system shall be under the direct supervision of a Responsible Operator in Charge.
(2) The following class requirements apply:
(a) Each Class A community water supply shall have in

its employ at least one individual certified as competent as a Class A community water supply operator.

(b) Each Class B community water supply shall have in

its employ at least one individual certified as competent as a Class B or Class A community water supply operator.

(c) Each Class C community water supply shall have in

its employ at least one individual certified as competent as a Class C, Class B, or Class A community water supply operator.

(d) Each Class D community water supply shall have in

its employ at least one individual certified as competent as a Class D, Class C, Class B, or Class A community water supply operator.

(2.5) The Agency may adopt rules that classify or reclassify community water supplies as Class A, Class B, Class C, or Class D community water supplies. A community water supply that cannot be clearly classified under Section 5.1 or Agency rules shall be considered individually and designated, in writing, by the Agency as a Class A, Class B, Class C, or Class D community water supply. Classifications made under this subsection (2.5) shall be based on the nature of the community water supply and on the education and experience necessary to operate it.
(3) A community water supply may satisfy the requirements of this Section by contracting the services of an individual who is a properly qualified certified operator of the required class or higher and will directly supervise the operation of the community water supply. That individual shall serve as the Responsible Operator in Charge of the community water supply. A written agreement to this effect must be on file with the Agency certifying that such an agreement exists, and delegating responsibility and authority to the contracted party. This written agreement shall be signed by both the certified operator to be contracted and the responsible community water supply owner or official custodian and must be approved in writing by the Agency.
(Source: P.A. 98-822, eff. 8-1-14; 98-856, eff. 8-4-14; 99-78, eff. 7-20-15.)

(415 ILCS 45/1.1)
Sec. 1.1. Duties of Responsible Operators in Charge.
(a) Each individual who is a Responsible Operator in Charge for a community water supply is jointly accountable with the owner of the community water supply for the proper operation of the portions of the community water supply over which he or she has been designated as the Responsible Operator in Charge.
(b) Each individual who is a Responsible Operator in Charge for a community water supply shall:
(1) hold a certificate of the class required for the

operation of the portions of the community water supply over which he or she has been designated as the Responsible Operator in Charge;

(2) directly supervise the operation of the portions

of the community water supply over which he or she has been designated as the Responsible Operator in Charge; and

(3) submit, in accordance with Board rules, consumer

confidence reports, monthly operating reports, and drinking water compliance monitoring results, such as corrosion control reports and monitoring results.

(Source: P.A. 98-856, eff. 8-4-14.)

(415 ILCS 45/2) (from Ch. 111 1/2, par. 502)
Sec. 2.
A properly certified water supply operator may operate a waste effluent treatment facility which is a part of a water supply treatment plant, notwithstanding the fact that such operator is not a certified waste treatment operator, provided, however, that the primary function of such plant is water supply treatment rather than waste effluent treatment and that such waste is generated by processes of water supply treatment.
(Source: P.A. 78-810.)

(415 ILCS 45/3) (from Ch. 111 1/2, par. 503)
Sec. 3. As used in this Act, unless the context requires otherwise, the terms defined in the Sections following this Section and preceding Section 10, inclusive, have the meanings ascribed therein.
(Source: P.A. 97-333, eff. 8-12-11.)

(415 ILCS 45/4) (from Ch. 111 1/2, par. 504)
Sec. 4. "Water Supply Operator" means any individual trained in the treatment or distribution of water who has practical working knowledge of the chemical, biological, and physical sciences essential to the practical mechanics of water treatment or distribution and who is capable of conducting and maintaining the water treatment or distribution processes in a manner which will provide safe, potable water for human consumption.
(Source: P.A. 98-856, eff. 8-4-14.)

(415 ILCS 45/5) (from Ch. 111 1/2, par. 505)
Sec. 5. (a) "Public Water Supply" means all mains, pipes and structures through which water is obtained and distributed to the public, including wells and well structures, intakes and cribs, pumping stations, treatment plants, reservoirs, storage tanks and appurtenances, collectively or severally, actually used or intended for use for the purpose of furnishing water for drinking or general domestic use and which serves at least 15 service connections or which regularly serves at least 25 persons at least 60 days per year. A public water supply is either a "community water supply" or a "non-community water supply".
(b) "Community water supply" means a public water supply which serves or is intended to serve at least 15 service connections used by residents or regularly serves at least 25 residents.
(c) "Non-community water supply" means a public water supply that is not a community water supply. The requirements of this Act shall not apply to non-community water supplies.
(d) "Resident" means a person who dwells or has a place of abode which is occupied by that person for 60 days or more each calendar year.
(e) "Service Connection" is the opening, including all fittings and appurtenances, at the water main through which water is supplied to the user.
(Source: P.A. 82-393.)

(415 ILCS 45/5.1)
Sec. 5.1. Class definitions. Except as otherwise provided by Agency rules adopted pursuant to subsection (2.5) of Section 1 of this Act:
"Class A community water supply" means (i) any surface water community water supply and (ii) any community water supply that includes coagulation, lime softening, ultraviolet disinfection, membrane filtration, or sedimentation as a part of its primary treatment.
"Class B community water supply" means any community water supply that includes filtration (other than membrane filtration), aeration and filtration (other than membrane filtration), or ion exchange equipment as a part of its primary treatment.
"Class C community water supply" means any community water supply that uses chemical feeding as its only form of treatment.
"Class D community water supply" means any community water supply that has only pumpage, storage, or distribution facilities.
(Source: P.A. 98-822, eff. 8-1-14.)

(415 ILCS 45/6) (from Ch. 111 1/2, par. 506)
Sec. 6.
"Agency" means the Illinois Environmental Protection Agency.
(Source: P.A. 78-810.)

(415 ILCS 45/7) (from Ch. 111 1/2, par. 507)
Sec. 7.
"Director" means the Director of the Illinois Environmental Protection Agency.
(Source: P.A. 78-810.)

(415 ILCS 45/8) (from Ch. 111 1/2, par. 508)
Sec. 8.
"Advisory Board" means the Water Supply Operators' Advisory Board provided for by this Act.
(Source: P.A. 78-810.)

(415 ILCS 45/9) (from Ch. 111 1/2, par. 509)
Sec. 9. "Owner" means any person who owns a community water supply.
(Source: P.A. 98-856, eff. 8-4-14.)

(415 ILCS 45/9.1) (from Ch. 111 1/2, par. 509.1)
Sec. 9.1. "Exempt Community Water Supply" means any community water supply which meets all of the following requirements:
(1) consists only of distribution and storage facilities and does not have any collection and treatment facilities;
(2) obtains all of its water from, but is not owned or operated by, a community water supply that is required to employ a Class A, Class B, Class C, or Class D community water supply operator;
(3) does not sell water to any person; and
(4) is not a carrier that conveys passengers in interstate commerce.
(Source: P.A. 91-84, eff. 7-9-99.)

(415 ILCS 45/9.2) (from Ch. 111 1/2, par. 509.2)
Sec. 9.2. (Repealed).
(Source: P.A. 82-393. Repealed by P.A. 91-84, eff. 7-9-99.)

(415 ILCS 45/9.3)
Sec. 9.3. Grandparenting means the exemption for the existing operator in responsible charge, as of the effective date of this amendatory Act of the 91st General Assembly, from meeting the initial education and examination requirements for the class of certification the community water supply has been assigned.
(Source: P.A. 91-84, eff. 7-9-99.)

(415 ILCS 45/9.4)
Sec. 9.4. Official custodian. "Official custodian" means an individual who is an officer of an entity that is the owner of a community water supply and acts as the owner's agent in matters concerning the community water supply.
(Source: P.A. 98-856, eff. 8-4-14.)

(415 ILCS 45/9.5)
Sec. 9.5. Person. "Person" means any individual, partnership, co-partnership, firm, company, limited liability company, corporation, association, joint stock company, trust, estate, political subdivision, state agency, or any other legal entity, or their legal representative, agent, or assigns.
(Source: P.A. 98-856, eff. 8-4-14.)

(415 ILCS 45/9.6)
Sec. 9.6. Responsible Operator in Charge. "Responsible Operator in Charge" means an individual who is designated as a Responsible Operator in Charge of a community water supply under Section 1 of this Act.
(Source: P.A. 98-856, eff. 8-4-14.)

(415 ILCS 45/10) (from Ch. 111 1/2, par. 510)
Sec. 10. The Agency shall exercise the following functions, powers, and duties:
(a) The Agency shall conduct examinations to ascertain the qualifications of applicants for certificates of competency as community water supply operators, and pass upon the qualifications of applicants for reciprocal certificates.
(b) The Agency shall determine the qualifications of each applicant on the basis of written examinations, and upon a review of the requirements stated in Sections 13 and 14 of this Act.
(c) (Blank).
(d) The Agency may suspend, revoke, or refuse to issue any certificate of competency for any one or any combination of the following causes:
(1) the practice of any fraud or deceit in obtaining

or attempting to obtain, renew, or restore a certificate of competency;

(2) any gross negligence, incompetency, misconduct,

or falsification of reports in the operation of a water supply;

(3) being declared to be an individual under legal

disability by a court of competent jurisdiction and not thereafter having been lawfully declared to be an individual not under legal disability or to have recovered; or

(4) failure to comply with any of the Rules

pertaining to the operation of a water supply.

(e) The Agency shall issue a Certificate to any applicant who has satisfactorily met all the requirements of the Act pertaining to a certificate of competency as a water supply operator.
(f) The Agency shall notify every certified community water supply operator at the last address specified by the operator to the Agency, and at least one month in advance of the expiration of the certificate, of the date of expiration of the certificate and the amount of fee required for its renewal for 3 years.
(g) The Agency shall, upon its own motion, or upon a written complaint, investigate the action of any individual holding or claiming to hold a certificate, and take appropriate action.
(h) The Agency is authorized to adopt reasonable and necessary rules to set forth procedures and criteria for the administration of this Act.
(i) The Agency may investigate violations of this Act or any rule adopted under this Act.
(j) The Agency may issue administrative citations as provided in Section 23.1 of this Act.
(Source: P.A. 98-856, eff. 8-4-14.)

(415 ILCS 45/11) (from Ch. 111 1/2, par. 511)
Sec. 11. "Advisory Board" means the community water supply operator's advisory board to assist in the formulation of and to review the policies and program of the Agency as developed under authority of this Act, and to make recommendations and to provide the Agency with such technical advice and assistance as may be requested.
The Advisory Board shall consist of the Director and 5 other members to be appointed by the Governor one of whom shall be the chief executive officer of a municipality operating its own municipal water plant. The 5 appointed members shall be individuals having an active interest and with wide background in water supply management and operation from a practical and technical standpoint.
The 5 appointed members of the Advisory Board serving at the effective date of this Act shall continue in the same capacity until their previously designated term expires. On the expiration of the term of any member the Governor shall appoint for a term of 5 years an individual having the qualifications hereinabove specified to take the place of the member whose term has expired, and who shall hold office until the expiration of the term and until a successor has been appointed and qualified.
The Director of the Agency or an authorized representative shall serve as secretary of the Advisory Board without any additional compensation. The Director or an authorized representative shall attend all meetings of the Advisory Board, keep minutes, and take part in its discussion, but shall not be entitled to vote.
The Advisory Board shall select one of its members to serve as Chairman at the first regular meeting in each calendar year.
The Advisory Board shall meet annually and at such intervals as may be necessary to transact business which may come before it upon call of the Agency, the Chairman of the Advisory Board, or any 3 of its members. Any 3 members shall constitute a quorum.
The Secretary shall see that accurate minutes are kept of all duly constituted meetings of the Advisory Board.
Members of the Advisory Board shall serve without compensation, but shall be reimbursed for expenses incurred while traveling and performing duties under this Act. Such expenses shall be paid from funds of the Agency appropriated therefor.
The Advisory Board shall have the authority to review contested Agency reciprocity determinations. The Advisory Board must provide applicants who are denied reciprocity with an opportunity to appear before the Board. The Advisory Board shall review the decision to deny reciprocity and must provide a recommendation to the Agency.
(Source: P.A. 98-856, eff. 8-4-14.)

(415 ILCS 45/12) (from Ch. 111 1/2, par. 512)
Sec. 12. (a) The Pollution Control Board shall, upon the sworn written request of the applicant or certificate holder, conduct hearings or proceedings for the Agency's refusal to issue, suspension, revocation, or denied renewal of certificates of individuals applying for or holding certification under the provisions of this Act.
(b) Hearings shall be conducted under Rules and Regulations adopted by the Pollution Control Board outlining the procedures to be followed in conducting a hearing.
(Source: P.A. 98-856, eff. 8-4-14.)

(415 ILCS 45/13) (from Ch. 111 1/2, par. 513)
Sec. 13. Community Water Supply Operators shall be certified in accordance with the following classifications:
(a) A "Class A" Water Supply Operator Certificate

shall be issued to those individuals who, in accordance with this Act, demonstrate the skills, knowledge, ability, and judgment that are necessary to operate a Class A community water supply in a manner that will provide safe, potable water for human consumption, as well as the skills, knowledge, ability, and judgment necessary to operate Class B, Class C, and Class D community water supplies in a manner that will provide safe, potable water for human consumption.

(b) A "Class B" Water Supply Operator Certificate

shall be issued to those individuals who, in accordance with this Act, demonstrate the skills, knowledge, ability, and judgment that are necessary to operate a Class B community water supply in a manner that will provide safe, potable water for human consumption, as well as the skills, knowledge, ability, and judgment necessary to operate Class C and Class D community water supplies in a manner that will provide safe, potable water for human consumption.

(c) A "Class C" Water Supply Operator Certificate

shall be issued to those individuals who, in accordance with this Act, demonstrate the skills, knowledge, ability, and judgment that are necessary to operate a Class C community water supply in a manner that will provide safe, potable water for human consumption, as well as the skills, knowledge, ability, and judgment necessary to operate a Class D community water supply in a manner that will provide safe, potable water for human consumption.

(d) A "Class D" Water Supply Operator Certificate

shall be issued to those individuals who, in accordance with this Act, demonstrate the skills, knowledge, ability, and judgment that are necessary to operate a Class D community water supply in a manner that will provide safe, potable water for human consumption.

(Source: P.A. 98-822, eff. 8-1-14; 98-856, eff. 8-4-14; 99-78, eff. 7-20-15.)

(415 ILCS 45/14) (from Ch. 111 1/2, par. 514)
Sec. 14. Every community water supply operator certified by the Agency shall be capable of performing his or her duties without endangering the health and well being of the populace; shall be able to read and write English; and shall produce evidence acceptable to the Agency as to his or her character and his or her ability to maintain and operate properly the structures and equipment entrusted to the operator's care. In addition, water supply operators shall be certified as Class "A", Class "B", Class "C", Class "D" operators in accordance with classes based on the level of competency determined by examination and in accordance with educational and experience levels as follows:
(a) Class "A" and Class "B" Water Supply Operator Certificates require graduation from high school or equivalent and not less than 3 years of acceptable study, training, and responsible experience in water supply operation or management as described in Sections 13 and 14 of this Act.
(b) Class "C" Water Supply Operator Certificates require graduation from high school or the equivalent and not less than one year of acceptable study, training, and responsible experience in water supply operation or management as described in Sections 13 and 14 of this Act.
(c) Class "D" Water Supply Operator Certificates require graduation from high school or equivalent and not less than 6 months of acceptable study, training, and responsible experience in water supply operation or management as described in Sections 13 and 14 of this Act.
(d) The requirement for graduation from high school or the equivalent shall be waived for community water supply operators certified prior to the effective date of this amendatory Act of the 91st General Assembly and for community water supply operators certified under Section 19(a) of this Act.
(Source: P.A. 91-84, eff. 7-9-99.)

(415 ILCS 45/15) (from Ch. 111 1/2, par. 515)
Sec. 15.
Appropriate credit, to be applied against the experience requirement, shall be granted by the Agency on the following basis:
(a) The Agency shall grant appropriate credit for attendance and successful completion of waterworks seminars, waterworks short courses, waterworks workshops, and applicable correspondence courses. The maximum allowable credit for such non-college-credit educational endeavor shall be one year.
(b) The Agency shall grant one year credit for the satisfactory completion of each one fourth of the total hours of academic credit required for the awarding of a Baccalaureate Degree in a curriculum associated with a phase of water supply operation. The maximum allowable credit for such college-credit educational endeavor shall be one and one-half years.
(c) Not more than one-half of the experience requirements for the various certificate classes shall be satisfied by the granting of any equivalent experience credit.
(Source: P.A. 78-810.)

(415 ILCS 45/16) (from Ch. 111 1/2, par. 516)
Sec. 16. Applications for certification shall:
(a) Be on forms prescribed and furnished by the Agency;
(b) Contain statements showing applicant's education and experience;
(c) Contain not less than 3 references; and
(d) Be accompanied by the proper fee as provided in Section 22 of this Act.
(Source: P.A. 91-84, eff. 7-9-99.)

(415 ILCS 45/17) (from Ch. 111 1/2, par. 517)
Sec. 17. Examinations provided for in Section 10 of this Act shall be given to community water supply operator certification applicants for the purpose of determining if said applicants can demonstrate the necessary skills, knowledge, ability, and judgment of the sciences and mechanics of water supply operation as outlined in Section 13 of this Act.
(a) Examinations shall be of separate classifications as outlined in Section 13 of this Act.
(b) Examinations shall be conducted by the Agency, and shall be held not less frequently than annually, at times and places prescribed by the Agency, of which applicants shall be notified by the Agency in writing.
(c) Unless issued under grandparenting in Section 19 of this Act, or under reciprocity in Section 20 of this Act, no certificate shall be issued prior to successful completion of the applicable examination.
(Source: P.A. 91-84, eff. 7-9-99.)

(415 ILCS 45/18) (from Ch. 111 1/2, par. 518)
Sec. 18. The Water Supply Operator Certificate shall certify the competency of the applicant within the class of certificate issued, and shall show the full name of the applicant and be signed by the Director.
(a) Certificates shall be issued for a period of 3 years, with the expiration date being three years from the first day of July of the calendar year in which the certificate is issued.
(b) Every 3 years, on or before the July 1 expiration, a certified community water supply operator shall renew his or her certificate of competency and pay the required renewal fee. A grace period for renewal will be granted until August 1 of that year before the restoration fee is assessed as provided in Section 22 of this Act.
(c) A certified water supply operator may renew his or her certificate every 3 years upon a showing, prior to certificate renewal, that:
(1) in the case of a Class "A" or Class "B" operator,

he or she has completed a minimum of 30 hours of training as determined by the Agency for certificate renewal during the period of 3 years; or

(2) in the case of a Class "C" or Class "D" operator,

he or she has completed a minimum of 15 hours of training as determined by the Agency for certificate renewal during the period of 3 years.

(d) An individual whose certificate of competency has been expired for less than 2 years may have his or her certificate restored only upon payment of the required restoration fee and upon a showing that the individual has completed the required training. An individual whose certificate has been expired for more than 2 years may reapply for certification as a water supply operator.
(e) Any certified Community Water Supply Operator whose certificate of competency has expired while the operator was engaged in Federal Service on Active Duty with the Armed Forces of the United States, including United States Merchant Marines, or in training or education under the supervision of the United States preliminary to induction into the military service, may have his or her certificate of competency restored without paying any lapsed renewal fee or restoration fee or passing any additional examination if, within one year after termination of such service, training, or education, other than by dishonorable discharge, the operator furnishes the Agency with an affidavit to the effect that the operator was so engaged and that his or her service, training, or education was so terminated.
(Source: P.A. 91-84, eff. 7-9-99.)

(415 ILCS 45/19) (from Ch. 111 1/2, par. 519)
Sec. 19. (a) The registered individual in responsible charge of a previously exempt community water supply on the effective date of this amendatory Act of the 91st General Assembly may be issued a certificate of competency, with no fee required, after the effective date of this amendatory Act of the 91st General Assembly for the community water supply for which the individual is registered. The community water supply owner must make application for grandparenting of the operator in responsible charge within 2 years of the effective date of this amendatory Act of the 91st General Assembly. This certificate is non-transferable, site specific, and is not valid if the water system is reclassified to a higher level.
(b) Each individual who is issued a certificate of competency under Section 19(a) of this Act may renew the certificate every 3 years in accordance with the renewal requirements of Sections 18 and 22 of this Act.
(Source: P.A. 98-856, eff. 8-4-14.)

(415 ILCS 45/20) (from Ch. 111 1/2, par. 520)
Sec. 20. The Agency shall, upon application and payment of the proper fee, issue a certificate of competency to any individual who holds an unexpired certificate of competency issued by any state or territory or possession of the United States or of any country, if:
(a) the requirements for the certificate of

competency under which the certificate of competency was issued do not conflict with and are substantially equal to those specified by Sections 1 through 23 of this Act; and

(b) the particular state or territory or possession

of the United States or country extends similar privileges to persons certified under Sections 1 through 23 of this Act.

(Source: P.A. 98-856, eff. 8-4-14.)

(415 ILCS 45/21) (from Ch. 111 1/2, par. 521)
Sec. 21. (Repealed).
(Source: P.A. 78-810. Repealed by P.A. 91-84, eff. 7-9-99.)

(415 ILCS 45/22) (from Ch. 111 1/2, par. 522)
Sec. 22. Fees for the issuance, renewal, or restoration of an Illinois Water Supply Operator Certificate shall be as follows:
(a) The fee to be paid by an applicant for an Illinois certificate of competency is $30.
(b) The fee to be paid by an applicant for the following transactions is $10:
(1) examination to determine fitness to receive a

certificate of competency;

(2) issuance of a reciprocal certificate of

competency under Section 20 of this Act;

(3) (Blank);
(4) renewal of a certificate of competency;
(5) restoration of a certificate of competency; or
(6) issuance of a duplicate certificate of competency.
(c) All fees collected by the Agency under this Section shall be deposited into the Environmental Protection Permit and Inspection Fund in accordance with Section 22.8 of the Environmental Protection Act.
(Source: P.A. 91-84, eff. 7-9-99.)

(415 ILCS 45/23) (from Ch. 111 1/2, par. 523)
Sec. 23.
Authority is hereby vested in the Illinois Pollution Control Board to conduct hearings on complaints charging that any public water supply owner, owner's manager or agent, official custodian, municipal, state or other official has violated or aided and abetted the violation of Section 1 of this Act, or has refused or neglected to comply with any order issued by the Director, as herein provided for. Based on the determinations of the Illinois Pollution Control Board, the violator shall be penalized by the Illinois Pollution Control Board not less than $100.00 nor more than $1000.00 for each offense.
(Source: P.A. 78-810.)

(415 ILCS 45/23.1)
Sec. 23.1. Administrative citations.
(a) Violations of the requirement set forth in paragraph (3) of subsection (b) of Section 1.1 of this Act shall be enforceable by administrative citation under this Section or as otherwise provided in this Act.
(b) If Agency personnel discover that a Responsible Operator in Charge has violated paragraph (3) of subsection (b) of Section 1.1 of this Act, the Agency may issue and serve, in person or by certified mail, an administrative citation upon that individual within not more than 90 days after the date of the discovery of the violation. Each citation issued under this subsection (b) shall be served upon the individual named in the citation or that individual's authorized agent for service of process, and shall include the following information:
(1) a statement specifying the report or result that

the Responsible Operator in Charge failed to submit in accordance with Board rules and a citation to the Board rules that were violated;

(2) a copy of any report in which the Agency recorded

the violation;

(3) the penalty imposed by subsection (f) of this

Section for the violation;

(4) instructions for contesting the administrative

citation findings pursuant to this Section, including notification that the individual has 35 days within which to file a petition for review before the Illinois Pollution Control Board to contest the administrative citation; and

(5) an affidavit by the personnel recording the

violation.

(c) No later than 15 days after the date of service, the Agency shall file a copy of each administrative citation served under subsection (b) of this Section with the Illinois Pollution Control Board, which is hereby authorized to conduct proceedings upon administrative citations issued pursuant to this Section.
(d) If the individual named in the administrative citation fails to petition the Illinois Pollution Control Board for review within 35 days after the date of service of the citation, the Illinois Pollution Control Board shall adopt a final order, which shall include the administrative citation and findings of violation as alleged in the citation, and shall impose the penalty specified in subsection (f) of this Section.
If a petition for review is filed before the Illinois Pollution Control Board to contest an administrative citation issued under subsection (b) of this Section, the Agency shall appear as a complainant at a hearing before the Illinois Pollution Control Board to be conducted in accordance with the requirements of Section 32 of the Environmental Protection Act at a time not less than 21 days after notice of the hearing has been sent by the Illinois Pollution Control Board to the Agency and the individual named in the citation. In these hearings, the burden of proof shall be on the Agency. If, based on the record, the Illinois Pollution Control Board finds that the alleged violation occurred, it shall adopt a final order, which shall include the administrative citation and findings of violation as alleged in the citation, and shall impose the penalty specified in subsection (f) of this Section. However, if the Illinois Pollution Control Board finds that the individual appealing the citation has shown that the violation resulted from uncontrollable circumstances, the Illinois Pollution Control Board shall adopt a final order that makes no finding of violation and imposes no penalty.
(e) Sections 10-25 through 10-60 of the Illinois Administrative Procedure Act shall not apply to any administrative citation issued under subsection (b) of this Section.
(f) In an administrative citation action under this Section, any Responsible Operator in Charge who is found to have violated paragraph (3) of subsection (b) of Section 1.1 of this Act shall pay a civil penalty of $500 for each violation of that provision, plus any hearing costs incurred by the Board and the Agency, except that the civil penalty amount shall be $1,500 for each violation of paragraph (3) of subsection (b) of Section 1.1 of this Act that is the individual's second or subsequent adjudicated violation of that provision. The penalties assessed under this Section shall be deposited into the Environmental Protection Trust Fund, to be used in accordance with the provisions of the Environmental Protection Trust Fund Act.
(g) All final orders issued and entered by the Illinois Pollution Control Board pursuant to this Section shall be enforceable by injunction, mandamus, or other appropriate remedy, as is provided for other orders of the Illinois Pollution Control Board under Section 42 of the Environmental Protection Act.
(Source: P.A. 98-856, eff. 8-4-14.)



415 ILCS 50/ - Wastewater Land Treatment Site Regulation Act.

(415 ILCS 50/1) (from Ch. 111 1/2, par. 581)
Sec. 1. Short title.
This Act shall be known and may be cited as the "Wastewater Land Treatment Site Regulation Act."
(Source: P.A. 78-350.)

(415 ILCS 50/2) (from Ch. 111 1/2, par. 582)
Sec. 2. Definitions. As used in this Act unless the context otherwise requires, the terms specified in the Sections following this Section and preceding Section 3 have the meanings ascribed to them in those Sections.
(Source: P.A. 100-201, eff. 8-18-17.)

(415 ILCS 50/2.01) (from Ch. 111 1/2, par. 582.01)
Sec. 2.01.
"Applicant" means any person who submits a program to the steering committee to establish, operate, manage or maintain a wastewater land treatment site or a digested sludge utilization site.
(Source: P.A. 78-350.)

(415 ILCS 50/2.02) (from Ch. 111 1/2, par. 582.02)
Sec. 2.02.
"Certificate of authorization" means the written certificate granted to an applicant upon adoption of a resolution by a county board authorizing the establishment and operation of a wastewater land treatment site.
(Source: P.A. 78-350.)

(415 ILCS 50/2.03) (from Ch. 111 1/2, par. 582.03)
Sec. 2.03.
"Wastewater" means sewage, sludge, effluent or industrial waste, but does not mean digested sludge.
(Source: P.A. 78-350.)

(415 ILCS 50/2.04) (from Ch. 111 1/2, par. 582.04)
Sec. 2.04. "Wastewater land treatment site" means any sewage lagoon, storage lagoon, sludge drying lagoon, irrigation field, however such lagoon or field is denominated, used for storing, draining, treating or purifying wastewater through bacterial action and natural soil filters if such site is located outside of the county in which the waste was produced, but does not mean a digested sludge utilization site.
(Source: P.A. 85-1041.)

(415 ILCS 50/2.05) (from Ch. 111 1/2, par. 582.05)
Sec. 2.05.
"Digested sludge" means the biologically stabilized product resulting from the aerobic or heated anaerobic digestion of solids generated in wastewater treatment processes.
(Source: P.A. 78-350.)

(415 ILCS 50/2.06) (from Ch. 111 1/2, par. 582.06)
Sec. 2.06. "Digested sludge utilization site" means any storage basin or lagoon; drying field or bed; irrigation or application field; nutrient barriers; environmental transition zones; application field runoff storage reservoir; or any other area or facility related to the application of digested sludge to land, if such site is located outside of the county in which the digested sludge was produced.
(Source: P.A. 85-1041.)

(415 ILCS 50/2.07) (from Ch. 111 1/2, par. 582.07)
Sec. 2.07.
"Person" means any individual, partnership, copartnership, firm, company, corporation, association, joint stock company, trust, estate, political subdivision, sanitary district, state agency or any other legal entity, or their legal representative, agent or assigns.
(Source: P.A. 78-350.)

(415 ILCS 50/2.08) (from Ch. 111 1/2, par. 582.08)
Sec. 2.08. "Designated management agency", "designated area-wide water quality planning agency" and "facility planning area", respectively, mean:
(a) "designated management agency" as defined in Chapter 40 of the Code of Federal Regulations, Section 130.2, paragraph (m).
(b) "designated area-wide water quality planning agency" as defined in Chapter 40 of the Code of Federal Regulations, Section 130.2, paragraph (k) and Section 130.9.
(c) "facility planning area" as defined in the Illinois Water Quality Management Plan, paragraph 2.33.
(Source: P.A. 85-1041.)

(415 ILCS 50/3) (from Ch. 111 1/2, par. 583)
Sec. 3. An applicant for a wastewater land treatment site located inside of the county in which the waste was produced shall submit its engineering report for concept approval, including proof of financial capability to operate and maintain such a system on a continuing basis, concurrently to the Illinois Environmental Protection Agency and any designated management agency in the facility planning area within which the system is located, and to any designated area-wide water quality planning agency within which the system is located. A designated management agency may review and comment to the Illinois Environmental Protection Agency regarding such engineering report. Such review and comment must be submitted to the Illinois Environmental Protection Agency within 45 days of submission of the engineering report. The Illinois Environmental Protection Agency shall consider such review and comment in its permit issuance process.
(Source: P.A. 85-1041.)

(415 ILCS 50/3.01) (from Ch. 111 1/2, par. 583.01)
Sec. 3.01. No person may establish, operate, manage or maintain any wastewater land treatment site or digested sludge utilization site within any county unless a program for that purpose is first submitted to a steering committee of 15 members appointed as follows:
(1) 5 members appointed by the County Board of the County within which the proposed site is located;
(2) 3 members appointed by the applicant;
(3) 2 members appointed by the President of the University of Illinois, at least one of whom shall be a representative of the local Agricultural Extension Service; and
(4) 5 members, including one appointed by the Director or Secretary of each of the following Departments:
(a) the Environmental Protection Agency;
(b) the Department of Natural Resources;
(c) the Department of Transportation;
(d) the Department of Public Health; and
(e) the Department of Agriculture.
(Source: P.A. 91-357, eff. 7-29-99.)

(415 ILCS 50/3.02) (from Ch. 111 1/2, par. 583.02)
Sec. 3.02.
Appointments shall be made within 30 days after notice by the applicant to each of the appointing authorities. Within 45 days after such notice by the applicant, each appointing authority shall give notice of its appointments to each other appointing authority. In the event any appointing authority does not appoint within the time specified, the steering committee shall consist of all members duly appointed by the other appointing authorities, and said members shall meet as soon as practicable to select a Chairman.
(Source: P.A. 78-350.)

(415 ILCS 50/3.03) (from Ch. 111 1/2, par. 583.03)
Sec. 3.03.
The steering committee shall, not later than 3 months after a program is submitted, issue a report which shall include its comments and recommendations relative to said program. In the event such a report is not issued within the time specified, the program shall be deemed to be acceptable as submitted.
(Source: P.A. 78-350.)

(415 ILCS 50/3.04) (from Ch. 111 1/2, par. 583.04)
Sec. 3.04.
The steering committee shall act solely as an advisory body to the applicant, the county and other interested persons. Its comments and recommendations shall have no binding effect.
(Source: P.A. 78-350.)

(415 ILCS 50/3.05) (from Ch. 111 1/2, par. 583.05)
Sec. 3.05. No person may establish, operate, manage or maintain any wastewater land treatment site or any digested sludge utilization site without first obtaining a permit from the Illinois Environmental Protection Agency. Any person who has both obtained such permit and obtained zoning approval of the project to be served by the site from the municipality or county having jurisdiction over the property on which the site is located, shall be exempt from all other requirements of this Act with respect to the site for which such permit and zoning approval were obtained.
(Source: P.A. 85-1041.)

(415 ILCS 50/4) (from Ch. 111 1/2, par. 584)
Sec. 4.
No person may establish, operate, manage or maintain any wastewater land treatment site without a certificate of authorization granted by the county board of the county in which such wastewater land treatment site is to be established.
(Source: P.A. 78-350.)

(415 ILCS 50/5) (from Ch. 111 1/2, par. 585)
Sec. 5. Penalty.
Any person who violates this Act, or any standard, rule or regulation adopted by the county board pursuant to authority granted by this Act with respect to the establishment of a wastewater land treatment site shall upon conviction be guilty of a business offense and subject to a fine not to exceed $10,000. Each day that such violation continues constitutes a separate offense.
(Source: P.A. 78-350.)

(415 ILCS 50/6) (from Ch. 111 1/2, par. 586)
Sec. 6. (a) The county board shall adopt by ordinance or resolution all necessary standards, rules and regulations for the management or establishment of a wastewater land treatment site and may in addition to any other penalty which may be authorized by this Act suspend or revoke any certificate of authorization issued under this Act for any violation of such standards, rules or regulations.
(b) Any person to whom a certificate of authorization has been issued under this Act who is alleged or found to be in violation of the standards, rules or regulations of the county board shall, before the suspension or revocation of such certificate of authorization, be summoned to a hearing of the matter before the county board or its duly authorized hearing officer.
(c) Any person summoned to appear before the county board under this Act shall be given adequate notice of such hearing at least 10 days prior to the date set for hearing. Such notice shall be in writing and shall be served personally on the person summoned or if such service cannot be obtained by mailing the notice by registered mail to the place of business specified by such person in his last notification to the county board. If the person summoned is summoned by reason of a complaint against him for alleged violations of this Act a copy of such complaint or alleged violations shall be attached to and served with the summons.
(d) The county board may enter an order of suspension or revocation, as the case may require, upon failure of the respondent to appear. If within 30 days after receipt of such order of suspension or revocation the respondent petitions the county board in writing for a rehearing setting forth adequate grounds for failure to appear the county board may grant a rehearing of the matter.
(e) Any party to a hearing held under this Act may be represented by legal counsel.
(f) All testimony given at any hearing held under this Act shall be recorded and upon the request of an aggrieved party for purposes of review shall be transcribed.
(Source: P.A. 79-1363.)

(415 ILCS 50/7) (from Ch. 111 1/2, par. 587)
Sec. 7. Judicial review). Any person aggrieved by any final order, decision or determination of the county board or its duly appointed hearing officer is entitled to judicial review of the matter under the provisions of the Administrative Review Law, as now or hereafter amended and the rules and regulations adopted pursuant thereto, in the circuit court of the county in which the cause of action arose, upon filing of the complaint within 35 days of the issuance of such final order, decision or determination.
(Source: P.A. 82-783.)

(415 ILCS 50/8) (from Ch. 111 1/2, par. 588)
Sec. 8.
The provisions of Sections 4 through 7 of this Act are not applicable to the establishment, operation, management or maintenance of digested sludge utilization sites.
(Source: P.A. 78-350.)

(415 ILCS 50/9) (from Ch. 111 1/2, par. 589)
Sec. 9.
Any person who establishes, operates, manages or maintains a digested sludge utilization site must monitor said site and report its findings, not less than quarterly, to the County Department of Public Health, or such other agency as the County Board might direct. The County Department of Public Health, or such other agency, shall have the right to enter upon the site for the purpose of conducting its own monitoring.
(Source: P.A. 78-350.)

(415 ILCS 50/10) (from Ch. 111 1/2, par. 590)
Sec. 10.
This Act does not apply within the jurisdiction of any home rule county.
(Source: P.A. 78-350.)



415 ILCS 55/ - Illinois Groundwater Protection Act.

(415 ILCS 55/1) (from Ch. 111 1/2, par. 7451)
Sec. 1. This Act shall be known as and may be cited as the "Illinois Groundwater Protection Act".
(Source: P.A. 85-863.)

(415 ILCS 55/2) (from Ch. 111 1/2, par. 7452)
Sec. 2. (a) The General Assembly finds that:
(i) a large portion of Illinois' citizens rely on groundwater for personal consumption, and industries use a significant amount of groundwater;
(ii) contamination of Illinois groundwater will adversely impact the health and welfare of its citizens and adversely impact the economic viability of the State;
(iii) contamination of Illinois' groundwater is occurring;
(iv) protection of groundwater is a necessity for future economic development in this State.
(b) Therefore, it is the policy of the State of Illinois to restore, protect, and enhance the groundwaters of the State, as a natural and public resource. The State recognizes the essential and pervasive role of groundwater in the social and economic well-being of the people of Illinois, and its vital importance to the general health, safety, and welfare. It is further recognized as consistent with this policy that the groundwater resources of the State be utilized for beneficial and legitimate purposes; that waste and degradation of the resources be prevented; and that the underground water resource be managed to allow for maximum benefit of the people of the State of Illinois.
(Source: P.A. 85-863.)

(415 ILCS 55/3) (from Ch. 111 1/2, par. 7453)
Sec. 3. As used in this Act, unless the context clearly requires otherwise:
(a) "Agency" means the Illinois Environmental Protection Agency.
(b) "Aquifer" means saturated (with groundwater) soils and geologic materials which are sufficiently permeable to readily yield economically useful quantities of water to wells, springs, or streams under ordinary hydraulic gradients.
(c) "Board" means the Illinois Pollution Control Board.
(d) "Committee" means the Interagency Coordinating Committee on Groundwater as hereinafter created.
(e) "Council" means the Groundwater Advisory Council.
(f) "Department" means the Department of Natural Resources.
(g) "Groundwater" means underground water which occurs within the saturated zone and geologic materials where the fluid pressure in the pore space is equal to or greater than atmospheric pressure.
(h) "Potable" means generally fit for human consumption in accordance with accepted water supply principles and practices.
(i) "Regulated recharge area" means a compact geographic area, as determined by the Board, the geology of which renders a potable resource groundwater particularly susceptible to contamination.
(j) "Resource groundwater" means groundwater that is presently being or in the future capable of being put to beneficial use by reason of being of suitable quality.
(k) "Underground water" means all water beneath the land surface.
(Source: P.A. 89-445, eff. 2-7-96.)

(415 ILCS 55/4) (from Ch. 111 1/2, par. 7454)
Sec. 4. (a) There shall be established within State government an interagency committee which shall be known as the Interagency Coordinating Committee on Groundwater. The Committee shall be composed of the Director, or his designee, of the following agencies:
(1) The Illinois Environmental Protection Agency, who

shall chair the Committee.

(2) The Illinois Department of Natural Resources.
(3) The Illinois Department of Public Health.
(4) The Office of Mines and Minerals within the

Department of Natural Resources.

(5) The Office of the State Fire Marshal.
(6) The Division of Water Resources of the Department

of Natural Resources.

(7) The Illinois Department of Agriculture.
(8) The Illinois Emergency Management Agency.
(9) The Illinois Department of Nuclear Safety.
(10) The Illinois Department of Commerce and Economic

Opportunity.

(b) The Committee shall meet not less than twice each calendar year and shall:
(1) Review and coordinate the State's policy on

groundwater protection.

(2) Review and evaluate State laws, regulations and

procedures that relate to groundwater protection.

(3) Review and evaluate the status of the State's

efforts to improve the quality of the groundwater and of the State enforcement efforts for protection of the groundwater and make recommendations on improving the State efforts to protect the groundwater.

(4) Recommend procedures for better coordination

among State groundwater programs and with local programs related to groundwater protection.

(5) Review and recommend procedures to coordinate the

State's response to specific incidents of groundwater pollution and coordinate dissemination of information between agencies responsible for the State's response.

(6) Make recommendations for and prioritize the

State's groundwater research needs.

(7) Review, coordinate and evaluate groundwater data

collection and analysis.

(8) Beginning on January 1, 1990, report biennially

to the Governor and the General Assembly on groundwater quality, quantity, and the State's enforcement efforts.

(c) The Chairman of the Committee shall propose a groundwater protection regulatory agenda for consideration by the Committee and the Council. The principal purpose of the agenda shall be to systematically consider the groundwater protection aspects of relevant federal and State regulatory programs and to identify any areas where improvements may be warranted. To the extent feasible, the agenda may also serve to facilitate a more uniform and coordinated approach toward protection of groundwaters in Illinois. Upon adoption of the final agenda by the Committee, the Chairman of the Committee shall assign a lead agency and any support agencies to prepare a regulatory assessment report for each item on the agenda. Each regulatory assessment report shall specify the nature of the groundwater protection provisions being implemented and shall evaluate the results achieved therefrom. Special attention shall be given to any preventive measures being utilized for protection of groundwaters. The reports shall be completed in a timely manner. After review and consideration by the Committee, the reports shall become the basis for recommending further legislative or regulatory action.
(d) No later than January 1, 1992, the Interagency Coordinating Committee on Groundwater shall provide a comprehensive status report to the Governor and the General Assembly concerning implementation of this Act.
(e) The Committee shall consider findings and recommendations that are provided by the Council, and respond in writing regarding such matters. The Chairman of the Committee shall designate a liaison person to serve as a facilitator of communications with the Council.
(Source: P.A. 94-793, eff. 5-19-06.)

(415 ILCS 55/5) (from Ch. 111 1/2, par. 7455)
Sec. 5. (a) There shall be established a Groundwater Advisory Council. The Council shall be composed of 9 public members appointed by the Governor, including 2 persons representing environmental interests, 2 persons representing industrial and commercial interests, one person representing agricultural interests, one person representing local government interests, one person representing a regional planning agency, one person representing public water supplies, and one person representing the water well driller industry. From among these members, a chairperson shall be selected by majority vote and shall preside for a one-year term. The terms of memberships in the Council shall be for 3 years. The Council shall:
(1) review, evaluate and make recommendations regarding State laws, regulations and procedures that relate to groundwater protection;
(2) review, evaluate and make recommendations regarding the State's efforts to implement this Act and to generally protect the groundwater of the State;
(3) make recommendations relating to the State's needs for groundwater research; and
(4) review, evaluate and make recommendations regarding groundwater data collection and analyses.
(b) Members of the Groundwater Advisory Council shall be reimbursed for ordinary and necessary expenses incurred in the performance of their duties, except such reimbursement shall be limited to expenses associated with no more than 3 meetings per calendar year. The Agency shall provide the Council with such supporting services as are reasonable for the performance of its duties.
(Source: P.A. 85-863.)

(415 ILCS 55/6) (from Ch. 111 1/2, par. 7456)
Sec. 6. (a) The Department with the cooperation of the Agency, the Department of Public Health, the Department of Agriculture and others as needed, shall develop, coordinate and conduct an education program for groundwater protection. The program shall include, but not be limited to, education for the general public, business, agriculture, government, and private water supply owners, users and operators.
(b) The education program shall address at least the following topics: hydrogeologic principles, groundwater protection issues, State groundwater policy, potential contamination sources, potential water quality problems, well protection measures, and the need for periodic well tests.
(c) The Department shall cooperate with local governments and regional planning agencies and committees to coordinate local and regional education programs and workshops, and to expedite the exchange of technical information.
(Source: P.A. 85-863.)

(415 ILCS 55/7) (from Ch. 111 1/2, par. 7457)
Sec. 7. (a) The Department, with the advice of the Committee and the Council, shall develop a coordinated groundwater data collection and automation program. The collected and automated data shall include but need not be limited to groundwater monitoring results, well logs, pollution source permits and water quality assessments. The Department shall act as the repository for such data and shall automate this data in a manner that is accessible and usable by all State agencies.
(b) The Department, in consultation with the Agency, the Committee and the Council, shall develop and administer an ongoing program of basic and applied research relating to groundwater. Information generated from this program will be made available to local governments seeking technical assistance from the Department. The research program shall include but need not be limited to:
(1) Long-term statewide groundwater quality

monitoring. A statewide monitoring well network shall be composed of public water supply wells sampled by the Agency, non-community wells sampled by the Department of Public Health, and a representative sampling of other existing private wells and newly constructed, dedicated monitoring wells. The monitoring program shall be operated for the following purposes: to evaluate, over time, the appropriateness and effectiveness of groundwater quality protection measures; to determine regional trends in groundwater quality which may affect public health and welfare; and to help identify the need for corrective action. The Department shall periodically publish the results of groundwater quality monitoring activities.

(2) Statewide groundwater assessment. The Department

shall conduct assessments to enhance the State's data base concerning groundwater resources. The assessments shall include location of groundwater resources, mapping of aquifers, identification of appropriate recharge areas, and evaluation of baseline groundwater quality. The Department shall complete the statewide mapping of appropriate recharge areas within 18 months after the enactment of this Act at a level of detail suitable for guiding the Agency in establishing priority groundwater protection planning regions.

(3) Evaluation of pesticide impacts upon groundwater.

Such evaluation shall include the general location and extent of any contamination of groundwaters resulting from pesticide use, determination of any practices which may contribute to contamination of groundwaters, and recommendations regarding measures which may help prevent degradation of groundwater quality by pesticides. Priority shall be given to those areas of the State where pesticides are utilized most intensively. The Department shall prepare an initial report by January 1, 1990.

(4) Other basic and applied research. The Department

may conduct research in at least the following areas: groundwater hydrology and hydraulics, movement of contaminants through geologic materials, aquifer restoration, and remediation technologies.

(c) The Department is authorized to accept and expend, subject to appropriation by the General Assembly, any and all grants, matching funds, appropriations from whatever source, or other items of value from the federal or state governments or from any institution, person, partnership, joint venture, or corporation, public or private, for the purposes of fulfilling its obligations under this Act.
(d) Southern Illinois University is authorized to conduct basic and applied research relating to chemical contamination of groundwater. It may assist the Department in conducting research on any of the subjects included in subsection (b) of this Section, and may accept and expend grants and other support from the Department or other sources for that purpose.
(Source: P.A. 87-479.)

(415 ILCS 55/8) (from Ch. 111 1/2, par. 7458)
Sec. 8. (a) The Agency, after consultation with the Committee and the Council, shall propose regulations establishing comprehensive water quality standards which are specifically for the protection of groundwater. In preparing such regulations, the Agency shall address, to the extent feasible, those contaminants which have been found in the groundwaters of the State and which are known to cause, or are suspected of causing, cancer, birth defects, or any other adverse effect on human health according to nationally accepted guidelines. Such regulations shall be submitted to the Board by July 1, 1989.
(b) Within 2 years after the date upon which the Agency files the proposed regulations, the Board shall promulgate the water quality standards for groundwater. In promulgating these regulations, the Board shall, in addition to the factors set forth in Title VII of the Environmental Protection Act, consider the following:
(1) recognition that groundwaters differ in many

important respects from surface waters, including water quality, rate of movement, direction of flow, accessibility, susceptibility to pollution, and use;

(2) classification of groundwaters on an appropriate

basis, such as their utility as a resource or susceptibility to contamination;

(3) preference for numerical water quality standards,

where possible, over narrative standards, especially where specific contaminants have been commonly detected in groundwaters or where federal drinking water levels or advisories are available;

(4) application of nondegradation provisions for

appropriate groundwaters, including notification limitations to trigger preventive response activities;

(5) relevant experiences from other states where

groundwater protection programs have been implemented; and

(6) existing methods of detecting and quantifying

contaminants with reasonable analytical certainty.

(c) To provide a process to expedite promulgation of groundwater quality standards, the provisions of this Section shall be exempt from the requirements of subsection (b) of Section 27 of the Environmental Protection Act; and shall be exempt from the provisions of Sections 4 and 5 of "An Act in relation to natural resources, research, data collection and environmental studies", approved July 1, 1978, as amended.
(d) The Department of Natural Resources, with the cooperation of the Committee and the Agency, shall conduct a study of the economic impact of the regulations developed pursuant to this Section. The study shall include, but need not be limited to, consideration of the criteria established in subsection (a) of Section 4 of "An Act in relation to natural resources, research, data collection and environmental studies", approved July 1, 1978, as amended. This study shall be conducted concurrently with the development of the regulations developed pursuant to this Section. Work on this study shall commence as soon as is administratively practicable after the Agency begins development of the regulations. The study shall be submitted to the Board no later than 60 days after the proposed regulations are filed with the Board.
The Department shall consult with the Economic Technical Advisory Committee during the development of the regulations and the economic impact study required in this Section and shall consider the comments of the Committee in the study.
(e) The Board may combine public hearings on the economic impact study conducted by the Department with any hearings required under Board rules.
(Source: P.A. 89-445, eff. 2-7-96; 90-655, eff. 7-30-98.)

(415 ILCS 55/9) (from Ch. 111 1/2, par. 7459)
Sec. 9. (a) As used in this Section, unless the context clearly requires otherwise:
(1) "Community water system" means a public water

system which serves at least 15 service connections used by residents or regularly serves at least 25 residents for at least 60 days per year.

(2) "Contaminant" means any physical, chemical,

biological, or radiological substance or matter in water.

(3) "Department" means the Illinois Department of

Public Health.

(4) "Non-community water system" means a public water

system which is not a community water system, and has at least 15 service connections used by nonresidents, or regularly serves 25 or more nonresident individuals daily for at least 60 days per year.

(4.5) "Non-transient, non-community water system"

means a non-community water system that regularly serves the same 25 or more persons at least 6 months per year.

(5) "Private water system" means any supply which

provides water for drinking, culinary, and sanitary purposes and serves an owner-occupied single family dwelling.

(6) "Public water system" means a system for the

provision to the public of water for human consumption through pipes or other constructed conveyances, if the system has at least 15 service connections or regularly serves an average of at least 25 individuals daily at least 60 days per year. A public water system is either a community water system (CWS) or a non-community water system (non-CWS). The term "public water system" includes any collection, treatment, storage or distribution facilities under control of the operator of such system and used primarily in connection with such system and any collection or pretreatment storage facilities not under such control which are used primarily in connection with such system.

(7) "Semi-private water system" means a water supply

which is not a public water system, yet which serves a segment of the public other than an owner-occupied single family dwelling.

(8) "Supplier of water" means any person who owns or

operates a water system.

(b) No non-community water system may be constructed, altered, or extended until plans, specifications, and other information relative to such system are submitted to and reviewed by the Department for conformance with the rules promulgated under this Section, and until a permit for such activity is issued by the Department. As part of the permit application, all new non-transient, non-community water systems must demonstrate technical, financial, and managerial capacity consistent with the federal Safe Drinking Water Act.
(c) All private and semi-private water systems shall be constructed in accordance with the rules promulgated by the Department under this Section.
(d) The Department shall promulgate rules for the construction and operation of all non-community and semi-private water systems. Such rules shall include but need not be limited to: the establishment of maximum contaminant levels no more stringent than federally established standards where such standards exist; the maintenance of records; the establishment of requirements for the submission and frequency of submission of water samples by suppliers of water to determine the water quality; and the capacity demonstration requirements to ensure compliance with technical, financial, and managerial capacity provisions of the federal Safe Drinking Water Act.
(e) Borings, water monitoring wells, and wells subject to this Act shall, at a minimum, be abandoned and plugged in accordance with the requirements of Sections 16 and 19 of the Illinois Oil and Gas Act, and such rules as are promulgated thereunder. Nothing herein shall preclude the Department from adopting plugging and abandonment requirements which are more stringent than the rules of the Department of Natural Resources where necessary to protect the public health.
(f) The Department shall inspect all non-community water systems for the purpose of determining compliance with the provisions of this Section and the regulations promulgated hereunder.
(g) The Department may inspect semi-private and private water systems for the purpose of determining compliance with the provisions of this Section and the regulations promulgated hereunder.
(h) The supplier of water shall be given written notice of all violations of this Section or the rules promulgated hereunder and all such violations shall be corrected in a manner and time specified by the Department.
(i) The Department may conduct inspections to investigate the construction or water quality of non-community or semi-private water systems, or the construction of private water systems. Upon request of the owner or user, the Department may also conduct investigations of the water quality of private water systems.
(j) The supplier of water for a private, semi-private, or non-community water system shall allow the Department and its authorized agents access to such premises at all reasonable times for the purpose of inspection.
(k) The Department may designate full-time county or multiple-county health departments as its agents to facilitate the implementation of this Section.
(l) The Department shall promulgate and publish rules necessary for the enforcement of this Section.
(m) Whenever a non-community or semi-private water system fails to comply with an applicable maximum contaminant level at the point of use, the supplier of water shall give public notification by the conspicuous posting of notice of such failure as long as the failure continues. The notice shall be written in a manner reasonably designed to fully inform users of the system that a drinking water regulation has been violated, and shall disclose all material facts. All non-transient, non-community water systems must demonstrate technical, financial, and managerial capacity consistent with the federal Safe Drinking Water Act.
(n) The provisions of the Illinois Administrative Procedure Act, are hereby expressly adopted and shall apply to all administrative rules and procedures of the Department of Public Health under this Section, except that in case of conflict between the Illinois Administrative Procedure Act and this Section the provisions of this Section shall control; and except that Section 5-35 of the Illinois Administrative Procedure Act relating to procedures for rulemaking shall not apply to the adoption of any rule required by federal law in connection with which the Department is precluded by law from exercising any discretion.
(o) All final administrative decisions of the Department issued pursuant to this Section shall be subject to judicial review pursuant to the provisions of the Administrative Review Law and the rules adopted pursuant thereto. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
(p) The Director, after notice and opportunity for hearing to the applicant, may deny, suspend, or revoke a permit in any case in which he or she finds that there has been a substantial failure to comply with the provisions of this Section or the standards, rules and regulations established by virtue thereof.
Such notice shall be effected by certified mail or by personal service setting forth the particular reasons for the proposed action and fixing a date, not less than 15 days from the date of such mailing or service, at which time the applicant shall be given an opportunity to request hearing.
The hearing shall be conducted by the Director or by an individual designated in writing by the Director as Hearing Officer to conduct the hearing. On the basis of any such hearing, or upon default of the applicant, the Director shall make a determination specifying his or her findings and conclusions. A copy of such determination shall be sent by certified mail or served personally upon the applicant.
(q) The procedure governing hearings authorized by this Section shall be in accordance with rules promulgated by the Department. A full and complete record shall be kept of all proceedings, including the notice of hearing, complaint and all other documents in the nature of pleadings, written motions filed in the proceedings, and the report and orders of the Director and Hearing Officer. All testimony shall be reported but need not be transcribed unless review of the decision is sought pursuant to the Administrative Review Law. Copies of the transcript may be obtained by any interested party on payment of the cost of preparing such copies. The Director or Hearing Officer shall, upon his or her own motion or on the written request of any party to the proceeding, issue subpoenas requiring the attendance and the giving of testimony by witnesses, and subpoenas duces tecum requiring the production of books, papers, records or memoranda. All subpoenas and subpoenas duces tecum issued under the terms of this Section may be served by any person of legal age. The fees of witnesses for attendance and travel shall be the same as the fees of witnesses before the circuit courts of this State, such fees to be paid when the witness is excused from further attendance. When the witness is subpoenaed at the instance of the Director or Hearing Officer, such fees shall be paid in the same manner as other expenses of the Department, and when the witness is subpoenaed at the instance of any other party to any such proceeding, the Department may require that the cost of service of the subpoena or subpoena duces tecum and the fee of the witness be borne by the party at whose instance the witness is summoned. In such case, the Department, in its discretion, may require a deposit to cover the cost of such service and witness fees. A subpoena or subpoena duces tecum so issued shall be served in the same manner as a subpoena issued by a circuit court.
(r) Any circuit court of this State, upon the application of the Director or upon the application of any other party to the proceeding, may, in its discretion, compel the attendance of witnesses, the production of books, papers, records or memoranda and the giving of testimony before the Director or Hearing Officer conducting an investigation or holding a hearing authorized by this Section, by an attachment for contempt or otherwise, in the same manner as production of evidence may be compelled before the court.
(s) The Director or Hearing Officer, or any party in an investigation or hearing before the Department, may cause the depositions of witnesses within the State to be taken in the manner prescribed by law for like depositions in civil actions in courts of this State, and to that end compel the attendance of witnesses and the production of books, papers, records, or memoranda.
(t) Any person who violates this Section or any rule or regulation adopted by the Department, or who violates any determination or order of the Department under this Section, shall be guilty of a Class A misdemeanor and shall be fined a sum not less than $100. Each day's violation constitutes a separate offense. The State's Attorney of the county in which the violation occurs, or the Attorney General of the State of Illinois, may bring such actions in the name of the People of the State of Illinois; or may in addition to other remedies provided in this Section, bring action for an injunction to restrain such violation, or to enjoin the operation of any establishment.
(u) The State of Illinois, and all of its agencies, institutions, offices and subdivisions shall comply with all requirements, prohibitions and other provisions of this Section and regulations adopted thereunder.
(v) No agency of the State shall authorize, permit or license the construction or operation of any potential route, potential primary source, or potential secondary source, as those terms are defined in the Environmental Protection Act, in violation of any provision of this Section or the regulations adopted hereunder.
(w) This Section shall not apply to any water supply which is connected to a community water supply which is regulated under the Environmental Protection Act, except as provided in Section 9.1.
(Source: P.A. 92-369, eff. 8-15-01; 92-652, eff. 7-11-02.)

(415 ILCS 55/9.1)
Sec. 9.1. Notification of actual or potential contamination.
(a) Whenever the Agency identifies any volatile organic compound in excess of the Board's Groundwater Quality Standards or the Safe Drinking Water Act maximum contaminant level while performing its obligations under Section 7 of this Act, Section 13.1 of the Environmental Protection Act, or the federal Safe Drinking Water Act, the Agency shall notify the Department, unless notification has already been provided, and the unit of local government affected.
(b) Within 60 days of receipt of notice provided for in subsection (a) of this Section, the Department, or the Department in coordination with the delegated county health department, shall provide notice to the public identifying the contaminants of concern. The notice shall be provided by means of electronic or print media and must be designed to inform the owner of any private water system, semi-private water system, or non-community public water system within an area potentially affected by the identified contamination of the need for the system owner to test the system for possible contamination. The notice shall appear in the media for 3 consecutive weeks.
(c) A unit of local government shall take any action that it deems appropriate, such as informing any homeowner who potentially could be adversely affected, within a reasonable time after notification by the Agency under subsection (a) of this Section.
(Source: P.A. 92-652, eff. 7-11-02.)



415 ILCS 56/ - Green Infrastructure for Clean Water Act.

(415 ILCS 56/1)
Sec. 1. Short title. This Act may be cited as the Green Infrastructure for Clean Water Act.
(Source: P.A. 96-26, eff. 6-30-09.)

(415 ILCS 56/5)
Sec. 5. Definitions. As used in this Act:
"Agency" means the Illinois Environmental Protection Agency.
"Green infrastructure" means any storm water management technique or practice employed with the primary goal of preserving, restoring, or mimicking natural hydrology. Green infrastructure includes, but is not limited to, methods of using soil and vegetation to promote soil percolation, evapotranspiration, and filtration. Green infrastructure includes the preservation and restoration of natural landscape features, such as forests, floodplains, headwaters, and wetlands. Green infrastructure also includes rain gardens, permeable pavements, green roofs, infiltration planters, trees and tree boxes, and rainwater harvesting for non-potable uses, such as toilet flushing and landscape irrigation.
(Source: P.A. 96-26, eff. 6-30-09.)

(415 ILCS 56/10)
Sec. 10. Legislative findings.
(a) The General Assembly finds that:
(1) urban storm water, when not properly controlled

and treated, can cause pollution of the waters of the State, threaten public health, and damage property by carrying pollutants from our highways, streets, roads, parking lots, driveways, sidewalks, alleys, lawns, and other surfaces of low permeability into lakes, rivers, streams, and ponds;

(2) development can increase storm water runoff by

increasing the size and number of paved and other impervious surfaces within a watershed and decreasing the extent of vegetated and other permeable surface areas that control storm water runoff through natural infiltration and evapotranspiration and groundwater recharge;

(3) current urban storm water related threats to the

State's water resources include pollution, increased water temperatures, flooding, groundwater depletion, loss of habitat, stream bank erosion, sewer overflows, basement backups, contaminated drinking water sources, and sedimentation of waterways; and

(4) some studies show that preserving and expanding

natural and built green infrastructure can minimize negative impacts and enhance the resilience of water infrastructure and water bodies.

(b) The General Assembly also finds that there are a number of potential benefits from the use of green infrastructure, including:
(1) Cleaner Water. Green infrastructure can reduce

the volume of storm water runoff in combined and separate sewer systems, and the concentrations of pollutants in those discharges.

(2) Enhanced Water Supplies. Most green

infrastructure approaches allow at least a portion of storm water to infiltrate surrounding soil, where it recharges the groundwater and stream base flows, contributing to drinking water supplies and helping to stabilize aquatic ecosystems. Green infrastructure systems that capture and reuse storm water also help to conserve other water sources.

(3) Reduced Flooding. Green infrastructure can help

control surface flooding and stabilize local hydrology by reducing peak flows.

(4) Cleaner Air. Trees and vegetation improve air

quality by filtering many airborne pollutants, thereby helping to reduce the incidence of respiratory illness.

(5) Increased Energy Efficiency. Trees and other

vegetation create shade, reduce the amount of heat absorbing materials, and emit water vapor, which controls surface temperature, thus helping to alleviate the urban heat island effect. Limiting impervious surface, using light colored impervious surfaces and green roofs also mitigates extreme urban temperatures. By helping to lower ambient temperatures and, when incorporated on and around buildings, helping to shade and insulate buildings from wide temperature swings, green infrastructure can reduce the energy needed for heating and cooling. Green roofs and shade can increase the life span of roofs, thus reducing the need for production and transportation of conventional roof materials. Energy use associated with pumping and treating can be reduced as storm water is diverted from wastewater collection, conveyance, and treatment systems.

(6) Mitigation of and Adaptation to Impacts of

Climate Change. Green infrastructure strategies can reduce energy demands and, thus, greenhouse gas emissions by reducing storm water volume and the associated treatment required, reducing the amount of potable water needed, providing thermal insulation and shade for buildings, mitigating the urban heat island effect, and sequestering carbon. These strategies can also help with adaptation to projected climate change impacts, including increased storm intensity, flood potential, and impacts on the quantity of surface and ground water supplies.

(7) Wildlife Habitat. Stream buffers, wetlands,

parks, meadows, and other forms of green infrastructure increase biodiversity within the urban environment.

(8) Community Benefits. Trees and plants improve

urban aesthetics and community livability by providing recreational and scenic wildlife areas. Studies show that property values are higher, violence is reduced, and crime is reduced when trees and other vegetation are present.

(9) Health Benefits. Studies show that people who

have access to the open space provided by green infrastructure in their communities get more exercise, live longer, and report better health in general. Exposure to green infrastructure (even through a window) improves mental functioning, reduces stress, and reduces recovery time from surgery.

(10) Green Jobs. Designing, installing, and

maintaining green infrastructure creates new jobs for architects, designers, engineers, construction workers, maintenance workers, landscape architects, landscapers, nurseries, and related services.

(11) Cost Savings. Using green infrastructure in

certain situations can save or reduce (i) capital costs associated with paving, constructing curbs and gutters, and building large collection and conveyance systems; (ii) operating and maintenance expenses for treatment plants, pumping stations, pipes, and other hard infrastructure; (iii) energy costs for pumping water; (iv) costs associated with treatment during wet weather; and (v) costs of repairing the damage caused by storm water, such as stream bank restoration and flood damage.

(Source: P.A. 96-26, eff. 6-30-09.)

(415 ILCS 56/15)
Sec. 15. IEPA Study. By June 30, 2010, the Illinois Environmental Protection Agency, in consultation with the Illinois Department of Natural Resources, the Illinois Department of Transportation, the Capital Development Board, storm water management agencies, and other interested parties that the Agency deems appropriate to include, shall submit to the General Assembly and the Governor a report that reviews the latest available scientific research and institutional knowledge to evaluate and document the following:
(a) The nature and extent of urban storm water impacts on water quality in watersheds in Illinois;
(b) Potential urban storm water management performance standards to address flooding, water pollution, stream erosion, habitat quality, and the effectiveness of green infrastructure practices to achieve such standards;
(c) The prevalence of green infrastructure use in Illinois;
(d) The costs and benefits of green versus grey infrastructure;
(e) Existing and potential new urban storm water management regulatory programs and methods and feasibility of integrating a State program with existing and potential regional and local programs in Illinois;
(f) Findings and recommendations for adopting an urban storm water management regulatory program in Illinois which includes performance standards and encourages the use of green infrastructure to achieve those standards; and
(g) The feasibility and consequences of devoting 20% of the Water Revolving Fund to green infrastructure, water and energy efficiency improvements, and other environmentally innovative activities on a long-term basis.
(Source: P.A. 96-26, eff. 6-30-09.)

(415 ILCS 56/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 96-26, eff. 6-30-09.)



415 ILCS 60/ - Illinois Pesticide Act.

(415 ILCS 60/1) (from Ch. 5, par. 801)
Sec. 1. This Act shall be known as the Illinois Pesticide Act.
(Source: P.A. 85-177.)

(415 ILCS 60/2) (from Ch. 5, par. 802)
Sec. 2. Declaration of Purpose: The purpose of this Act is to regulate in the public interest the labeling, distribution, use and application of pesticides as herein defined. It is recognized that pesticides are valuable and necessary to Illinois' agricultural production and to the protection of man and his environment from pests, but it is essential to our general health and welfare that they be regulated to prevent adverse effects on man and his environment. New pesticides and application methods are continually being synthesized or discovered which may be valuable for pest control. However, such pesticides may cause unreasonable adverse effects on the environment or may be injurious to animals or man if not properly used. It is, therefore, deemed necessary to provide for the regulation of pesticides.
(Source: P.A. 81-197.)

(415 ILCS 60/3) (from Ch. 5, par. 803)
Sec. 3. Delegation of Authority. The Illinois Department of Agriculture shall administer "The Illinois Pesticide Act".
1. It shall be the duty of the Department of Agriculture to enforce this Act and such provisions of other Acts intended to control the registration, purchase, use, storage and disposal of pesticides, unless otherwise specified in this Section. Also, the Department of Agriculture shall control the purchase and use of pesticides pertaining to the production, protection, care, storage, or transportation of agricultural commodities and to control the use of pesticides applied by agricultural equipment. Also, the Department shall establish and implement an Agrichemical Facility Response Action Program as provided in Section 19.3.
2. It shall be the duty of the Department of Public Health to enforce such provisions of this Act and other Acts intended to control structural pest pesticides, as defined in subparagraph 37 of Section 4, of this Act. It shall be the duty of the Department of Public Health to enforce such provisions of this Act related to vector control, control of pestiferous and disease carrying insects, rodents and other animals, and control of birds and other mammals that may pose a threat to the health of the public.
3. It shall be the duty of the Environmental Protection Agency to enforce such provisions of this Act and other Acts intended to protect and preserve the quality of air, water, and guard against unreasonable contamination of land resources.
4. The regulation of pesticides by any political subdivision of this State, including home rule units, is specifically prohibited except for counties and municipalities with a population over 2,000,000. The regulation of pesticides under this Act is an exclusive power and function of the State, except as provided in this paragraph, and is a denial and limitation, under Article VII, Section 6, subsection (h) of the Illinois Constitution, of the power of a home rule unit to regulate pesticides.
(Source: P.A. 89-94, eff. 7-6-95.)

(415 ILCS 60/4) (from Ch. 5, par. 804)
Sec. 4. Definitions. As used in this Act:
1. "Director" means Director of the Illinois Department of Agriculture or his authorized representative.
2. "Active Ingredient" means any ingredient which will prevent, destroy, repel, control or mitigate a pest or which will act as a plant regulator, defoliant or desiccant.
3. "Adulterated" shall apply to any pesticide if the strength or purity is not within the standard of quality expressed on the labeling under which it is sold, distributed or used, including any substance which has been substituted wholly or in part for the pesticide as specified on the labeling under which it is sold, distributed or used, or if any valuable constituent of the pesticide has been wholly or in part abstracted.
4. "Agricultural Commodity" means produce of the land including but not limited to plants and plant parts, livestock and poultry and livestock or poultry products, seeds, sod, shrubs and other products of agricultural origin including the premises necessary to and used directly in agricultural production. Agricultural commodity also includes aquatic products as defined in the Aquaculture Development Act.
5. "Animal" means all vertebrate and invertebrate species including, but not limited to, man and other mammals, bird, fish, and shellfish.
6. "Beneficial Insects" means those insects which during their life cycle are effective pollinators of plants, predators of pests or are otherwise beneficial.
7. "Certified applicator".
A. "Certified applicator" means any individual who is

certified under this Act to purchase, use, or supervise the use of pesticides which are classified for restricted use.

B. "Private applicator" means a certified applicator

who purchases, uses, or supervises the use of any pesticide classified for restricted use, for the purpose of producing any agricultural commodity on property owned, rented, or otherwise controlled by him or his employer, or applied to other property if done without compensation other than trading of personal services between no more than 2 producers of agricultural commodities.

C. "Licensed Commercial Applicator" means a certified

applicator, whether or not he is a private applicator with respect to some uses, who owns or manages a business that is engaged in applying pesticides, whether classified for general or restricted use, for hire. The term also applies to a certified applicator who uses or supervises the use of pesticides, whether classified for general or restricted use, for any purpose or on property of others excluding those specified by subparagraphs 7 (B), (D), (E) of Section 4 of this Act.

D. "Commercial Not For Hire Applicator" means a

certified applicator who uses or supervises the use of pesticides classified for general or restricted use for any purpose on property of an employer when such activity is a requirement of the terms of employment and such application of pesticides under this certification is limited to property under the control of the employer only and includes, but is not limited to, the use or supervision of the use of pesticides in a greenhouse setting. "Commercial Not For Hire Applicator" also includes a certified applicator who uses or supervises the use of pesticides classified for general or restricted use as an employee of a state agency, municipality, or other duly constituted governmental agency or unit.

8. "Defoliant" means any substance or combination of substances which cause leaves or foliage to drop from a plant with or without causing abscission.
9. "Desiccant" means any substance or combination of substances intended for artificially accelerating the drying of plant tissue.
10. "Device" means any instrument or contrivance, other than a firearm or equipment for application of pesticides when sold separately from pesticides, which is intended for trapping, repelling, destroying, or mitigating any pest, other than bacteria, virus, or other microorganisms on or living in man or other living animals.
11. "Distribute" means offer or hold for sale, sell, barter, ship, deliver for shipment, receive and then deliver, or offer to deliver pesticides, within the State.
12. "Environment" includes water, air, land, and all plants and animals including man, living therein and the interrelationships which exist among these.
13. "Equipment" means any type of instruments and contrivances using motorized, mechanical or pressure power which is used to apply any pesticide, excluding pressurized hand-size household apparatus containing dilute ready to apply pesticide or used to apply household pesticides.
14. "FIFRA" means the Federal Insecticide, Fungicide, and Rodenticide Act, as amended.
15. "Fungi" means any non-chlorophyll bearing thallophytes, any non-chlorophyll bearing plant of a lower order than mosses or liverworts, as for example rust, smut, mildew, mold, yeast and bacteria, except those on or in living animals including man and those on or in processed foods, beverages or pharmaceuticals.
16. "Household Substance" means any pesticide customarily produced and distributed for use by individuals in or about the household.
17. "Imminent Hazard" means a situation which exists when continued use of a pesticide would likely result in unreasonable adverse effect on the environment or will involve unreasonable hazard to the survival of a species declared endangered by the U.S. Secretary of the Interior or to species declared to be protected by the Illinois Department of Natural Resources.
18. "Inert Ingredient" means an ingredient which is not an active ingredient.
19. "Ingredient Statement" means a statement of the name and percentage of each active ingredient together with the total percentage of inert ingredients in a pesticide and for pesticides containing arsenic in any form, the ingredient statement shall include percentage of total and water soluble arsenic, each calculated as elemental arsenic. In the case of spray adjuvants the ingredient statement need contain only the names of the functioning agents and the total percent of those constituents ineffective as spray adjuvants.
20. "Insect" means any of the numerous small invertebrate animals generally having the body more or less obviously segmented for the most part belonging to the class Insects, comprised of six-legged, usually winged forms, as for example beetles, caterpillars, and flies. This definition encompasses other allied classes of arthropods whose members are wingless and usually have more than 6 legs as for example spiders, mites, ticks, centipedes, and millipedes.
21. "Label" means the written, printed or graphic matter on or attached to the pesticide or device or any of its containers or wrappings.
22. "Labeling" means the label and all other written, printed or graphic matter: (a) on the pesticide or device or any of its containers or wrappings, (b) accompanying the pesticide or device or referring to it in any other media used to disseminate information to the public, (c) to which reference is made to the pesticide or device except when references are made to current official publications of the U. S. Environmental Protection Agency, Departments of Agriculture, Health, Education and Welfare or other Federal Government institutions, the state experiment station or colleges of agriculture or other similar state institution authorized to conduct research in the field of pesticides.
23. "Land" means all land and water area including airspace, and all plants, animals, structures, buildings, contrivances, and machinery appurtenant thereto or situated thereon, fixed or mobile, including any used for transportation.
24. "Licensed Operator" means a person employed to apply pesticides to the lands of others under the direction of a "licensed commercial applicator" or a "licensed commercial not-for-hire applicator".
25. "Nematode" means invertebrate animals of the phylum nemathelminthes and class nematoda, also referred to as nemas or eelworms, which are unsegmented roundworms with elongated fusiform or sac-like bodies covered with cuticle and inhabiting soil, water, plants or plant parts.
26. "Permit" means a written statement issued by the Director or his authorized agent, authorizing certain acts of pesticide purchase or of pesticide use or application on an interim basis prior to normal certification, registration, or licensing.
27. "Person" means any individual, partnership, association, fiduciary, corporation, or any organized group of persons whether incorporated or not.
28. "Pest" means (a) any insect, rodent, nematode, fungus, weed, or (b) any other form of terrestrial or aquatic plant or animal life or virus, bacteria, or other microorganism, excluding virus, bacteria, or other microorganism on or in living animals including man, which the Director declares to be a pest.
29. "Pesticide" means any substance or mixture of substances intended for preventing, destroying, repelling, or mitigating any pest or any substance or mixture of substances intended for use as a plant regulator, defoliant or desiccant.
30. "Pesticide Dealer" means any person who distributes registered pesticides to the user.
31. "Plant Regulator" means any substance or mixture of substances intended through physiological action to affect the rate of growth or maturation or otherwise alter the behavior of ornamental or crop plants or the produce thereof. This does not include substances which are not intended as plant nutrient trace elements, nutritional chemicals, plant or seed inoculants or soil conditioners or amendments.
32. "Protect Health and Environment" means to guard against any unreasonable adverse effects on the environment.
33. "Registrant" means person who has registered any pesticide pursuant to the provision of FIFRA and this Act.
34. "Restricted Use Pesticide" means any pesticide with one or more of its uses classified as restricted by order of the Administrator of USEPA.
35. "SLN Registration" means registration of a pesticide for use under conditions of special local need as defined by FIFRA.
36. "State Restricted Pesticide Use" means any pesticide use which the Director determines, subsequent to public hearing, that an additional restriction for that use is needed to prevent unreasonable adverse effects.
37. "Structural Pest" means any pests which attack and destroy buildings and other structures or which attack clothing, stored food, commodities stored at food manufacturing and processing facilities or manufactured and processed goods.
38. "Unreasonable Adverse Effects on the Environment" means the unreasonable risk to the environment, including man, from the use of any pesticide, when taking into account accrued benefits of as well as the economic, social, and environmental costs of its use.
39. "USEPA" means United States Environmental Protection Agency.
40. "Use inconsistent with the label" means to use a pesticide in a manner not consistent with the label instruction, the definition adopted in FIFRA as interpreted by USEPA shall apply in Illinois.
41. "Weed" means any plant growing in a place where it is not wanted.
42. "Wildlife" means all living things, not human, domestic, or pests.
43. "Bulk pesticide" means any registered pesticide which is transported or held in an individual container in undivided quantities of greater than 55 U.S. gallons liquid measure or 100 pounds net dry weight.
44. "Bulk repackaging" means the transfer of a registered pesticide from one bulk container (containing undivided quantities of greater than 100 U.S. gallons liquid measure or 100 pounds net dry weight) to another bulk container (containing undivided quantities of greater than 100 U.S. gallons liquid measure or 100 pounds net dry weight) in an unaltered state in preparation for sale or distribution to another person.
45. "Business" means any individual, partnership, corporation or association engaged in a business operation for the purpose of selling or distributing pesticides or providing the service of application of pesticides in this State.
46. "Facility" means any building or structure and all real property contiguous thereto, including all equipment fixed thereon used for the operation of the business.
47. "Chemigation" means the application of a pesticide through the systems or equipment employed for the primary purpose of irrigation of land and crops.
48. "Use" means any activity covered by the pesticide label including but not limited to application of pesticide, mixing and loading, storage of pesticides or pesticide containers, disposal of pesticides and pesticide containers and reentry into treated sites or areas.
(Source: P.A. 99-540, eff. 1-1-17; 100-201, eff. 8-18-17.)

(415 ILCS 60/5) (from Ch. 5, par. 805)
Sec. 5. Misbranded: The term misbranded shall apply:
1. To any pesticide or device designated as requiring registration by the Director under authority of this Act;
A. If its labeling bears any statement or graphic representation relating to labeling or to the ingredients which is misleading or false in any particular.
B. If it is an imitation of, or is distributed under, the name of another pesticide.
C. If any word, statement, or other required information is not prominently placed upon the label or labeled with such conspicuousness and in such terms as to render it readable and understandable by the ordinary person under customary conditions of purchase and use.
2. To any pesticide;
A. If the labeling does not contain a statement of the Federal use classification under which the product is registered.
B. If the labeling accompanying it does not contain directions for use which are necessary for effecting the purpose for which the product is intended and any precautions or requirements imposed by FIFRA which if complied with, are adequate to protect health and the environment.
C. If the label does not bear;
i. Name, brand or trademark under which the pesticide is distributed.
ii. An ingredient statement on that part of the immediate container which is presented or customarily displayed under usual conditions of purchase.
iii. A warning or caution statement commensurate with the toxicity categories levels assigned by USEPA.
iv. The net weight or measure of contents.
v. The name and address of the manufacturer, registrant, or person for whom manufactured.
vi. The USEPA registration number assigned to the pesticide as well as the USEPA number assigned to the producing or manufacturing establishment in which the pesticide was produced.
D. If the pesticide contains any substance or substances highly toxic to man (as defined in the USEPA) unless the label bears, in addition to other label requirements;
i. The skull and crossbones.
ii. The word "POISON" in red prominently displayed on a contrasting background.
iii. A statement of practical treatment in case of poisoning by the pesticide.
E. If the pesticide container does not bear a registered label, is not accompanied by registered labeling instructions, does not bear a label registered for "experimental use only", or does not bear a label showing SLN registration.
F. If the pesticide container is not in compliance with child resistant packaging requirements as set forth by the USEPA.
(Source: P.A. 85-177.)

(415 ILCS 60/6) (from Ch. 5, par. 806)
Sec. 6. Registration.
1. Every pesticide which is distributed, sold, offered for sale within this State, delivered for transportation or transported in interstate commerce or between points within the State through any point outside the State, shall be registered with the Director or his designated agent, subject to provisions of this Act. Such registration shall be for a period determined under item 1.5 of this Section and shall expire on December 31st. Registration is not required if a pesticide is shipped from one plant or warehouse to another plant or warehouse by the same person and is used solely at such plant or warehouse as a constituent part to make a pesticide which is registered under provisions of this Act and FIFRA.
1.5. In order to stagger product registrations, the Department shall, for the 2011 registration year, register half of the applicants and their products for one year and the other half for 2 years. Thereafter, a business registration and product registration shall be for 2 years.
2. Registration applicant shall file a statement with the Director which shall include:
A. The name and address of the applicant and the name

and address of the person whose name will appear on the label if different from the applicant's.

B. The name of the pesticide.
C. A copy of the labeling accompanying the pesticide

under customary conditions of distribution, sale and use, including ingredient statement, direction for use, use classification, and precautionary or warning statements.

3. The Director may require the submission of complete formula data.
4. The Director may require a full description of tests made and the results thereof, upon which the claims are based, for any pesticide not registered pursuant to FIFRA, or on any pesticide under consideration to be classified for restricted use.
A. The Director will not consider data he required of

the initial registrant of a pesticide in support of another applicants' registration unless the subsequent applicant has obtained written permission to use such data.

B. In the case of renewal registration, the Director

may accept a statement only with respect to information which is different from that furnished previously.

5. The Director may prescribe other requirements to support a pesticide registration by regulation.
6. For the years preceding the year 2004, any registrant desiring to register a pesticide product at any time during one year shall pay the annual registration fee of $100 per product registered for that applicant. For the years 2004 through 2010, the annual product registration fee is $200 per product. For the years 2011 and thereafter, the product registration fee shall be $600 per product per 2-year registration period and shall be paid at the time of registration.
In addition, for the years preceding the year 2004 any business registering a pesticide product at any time during one year shall pay the annual business registration fee of $250. For the years 2004 through 2010, the annual business registration fee shall be $400. For the years 2011 and thereafter, the business registration fee shall be $800 per 2-year registration period and shall be paid at the time of registration. Each legal entity of the business shall pay the business registration fee.
For the years preceding the year 2004, any applicant requesting an experimental use permit shall pay the annual fee of $100 per permit and all special local need pesticide registration applicants shall pay an annual fee of $100 per product. For the years 2004 through 2010, the annual experimental use permit fee and special local need pesticide registration fee is $200 per permit. For the years 2011 and thereafter, the annual experimental use permit and special local need pesticide registration fee shall be $300 per product. Subsequent SLN registrations for a pesticide already registered shall be exempted from the registration fee.
A. All registration accepted and approved by the

Director shall expire on the 31st day of December in any one year unless cancelled. Registration for a special local need may be granted for a specific period of time with the approval date and expiration date specified.

B. If a registration for special local need granted

by the Director does not receive approval of the Administrator of USEPA, the registration shall expire on the date of the Administrator's disapproval.

7. Registrations approved and accepted by the Director and in effect on the 31st day of December, for which renewal application is made, shall continue in full force and effect until the Director notifies the registrant that the renewal has been approved and accepted or the registration is denied under this Act. Renewal registration forms will be provided to applicants by the Director.
8. If the renewal of a pesticide registration is not filed within 30 days of the date of expiration, a penalty late registration assessment of $100 per product shall apply in addition to the regular product registration fee. The late registration assessment shall not apply if the applicant furnishes an affidavit certifying that no unregulated pesticide was distributed or sold during the period of registration. The late assessment is not a bar to prosecution for doing business without proper registry.
9. The Director may prescribe by regulation to allow pesticide use for a special local need, pursuant to FIFRA.
10. The Director may prescribe by regulation the provisions for and requirements of registering a pesticide intended for experimental use.
11. The Director shall not make any lack of essentiality a criterion for denial of registration of any pesticide. Where 2 pesticides meet the requirements, one should not be registered in preference to the other.
12. It shall be the duty of the pesticide registrant to properly dispose of any pesticide the registration of which has been suspended, revoked or cancelled or which is otherwise not properly registered in the State.
(Source: P.A. 100-115, eff. 8-15-17.)

(415 ILCS 60/7) (from Ch. 5, par. 807)
Sec. 7. Refusal to Register, Cancellation, Suspension.
1. The Director may refuse to register a pesticide or cancel or suspend a pesticide registration if:
A. It does not appear that the composition of the

pesticide is such as to warrant the proposed claims, if the pesticide does not comply with provisions of this Act or regulations promulgated thereunder, or if the labeling and other materials required for registration do not comply with provisions of this Act or regulations promulgated thereunder. The Director shall notify the applicant of the manner in which the pesticide labeling or other material fails to comply so as to afford the applicant an opportunity to make necessary corrections. The Director may refuse to register the pesticide if the required changes are not made. The applicant may request a hearing as provided under the Illinois Administrative Procedure Act.

B. It is determined that a pesticide or its labeling

does not comply with provisions of this Act or regulations promulgated thereunder or unreasonable adverse effects on the environment would result from continued registration, the Director may cancel the registration or change the use classification of the pesticide. Prior to cancellation or a change in classification, the Director shall conduct a hearing in accordance with provisions of the Illinois Administrative Procedure Act.

C. It is determined that there is an imminent hazard.

The Director may, of his own accord, suspend the registration of a pesticide and with utmost expedition conduct a hearing in accordance with the Illinois Administrative Procedure Act for the purposes of determining whether to cancel the registration or reclassify the pesticide's use.

2. Any person adversely affected by any order as provided for in this Section may obtain judicial review by filing in the Circuit Court, within 60 days after entry of such order, a petition praying the order in whole or in part be set aside. The petition shall be forthwith transmitted by the Clerk of the Court to the Director. The Director shall file with the court a record of the proceedings on which the order is based. The Court shall have jurisdiction to affirm or set aside in whole or in part such order. The findings of the Director with respect to questions of fact shall be sustained if supported by substantial evidence. Upon application, the Court may remand the matter to the Director to take further testimony if there are reasonable grounds for failure to adduce such evidence in the prior hearing. The Director may modify his order by reason of additional evidence and shall file the additional record and modification with the Clerk of the Court.
3. If the Director determines that a pesticide does not comply with registration provisions of FIFRA or the regulations adopted thereunder, he shall advise USEPA of the manner in which said pesticide fails to comply and suggest necessary correction.
(Source: P.A. 91-357, eff. 7-29-99.)

(415 ILCS 60/8) (from Ch. 5, par. 808)
Sec. 8. Authority, Determinations, Rules and Regulations, Uniformity.
1. The Director is authorized, after due notice and opportunity for hearing, to declare and establish as a pest, for purposes of pesticide use and application, any form of plant or animal life, other than man himself, bacteria, viruses, and the microorganisms on or in living man or other living animals, which is injurious to health or the environment, provided that the classification of plants as pest does not violate provisions of the Illinois Noxious Weed Law.
2. The Director is authorized, after due notice and public hearing as provided in the Illinois Administrative Procedure Act, to make appropriate regulations for enforcement and administration of the Act including, but not limited to, regulations providing for:
A. The collection, examination, and analysis of

samples of pesticides or devices.

B. The storage, display, distribution and disposal of

pesticides or devices and their containers.

C. The methods of pesticide application which may

relate to time, place, manner, methods, material amounts, or combinations and concentrations, in connection with the application of the pesticide.

D. Packaging, and material coloration necessary to

protect public health and the environment from pesticides with experimental use or special local need registration. Such regulations must be consistent with the FIFRA rules and regulations promulgated thereunder.

E. The storage, handling, and containment of

pesticides at agrichemical facilities and the protection of groundwater consistent with the provisions of Section 14.6 of the Environmental Protection Act.

F. The development and implementation of an

Agrichemical Facility Response Action Program as provided in Section 19.3.

3. For purposes of uniformity and in order to enter into cooperative agreements, the Director may adopt use classifications and other pertinent pesticide registration provisions which are established by the Administrator, EPA.
4. Regulations adopted under this Act shall not permit any pesticide use prohibited by the FIFRA or any regulations or orders issued thereunder.
5. The Director is authorized to cooperate with such state or federal agencies as may be reasonable and proper to carry out the provisions of this Act.
(Source: P.A. 91-357, eff. 7-29-99.)

(415 ILCS 60/9) (from Ch. 5, par. 809)
Sec. 9. Licenses and pesticide dealer registrations requirements; certification.
(a) Licenses and pesticide dealer registrations issued pursuant to this Act as a result of certification attained in calendar year 2017 or earlier shall be valid for the calendar year in which they were issued, except that private applicator licenses shall be valid for the calendar year in which they were issued plus 2 additional calendar years. All licenses and pesticide dealer registrations shall expire on December 31 of the year in which they are to expire. A license or pesticide dealer registration in effect on the 31st of December, for which renewal has been made within 60 days following the date of expiration, shall continue in full force and effect until the Director notifies the applicant that renewal has been approved and accepted or is to be denied in accordance with this Act. The Director shall not issue a license or pesticide dealer registration to a first time applicant or to a person who has not made application for renewal on or before March 1 following the expiration date of the license or pesticide dealer registration until such applicant or person has been certified by the Director as having successfully demonstrated competence and knowledge regarding pesticide use. The Director shall issue a license or pesticide dealer registration to a person that made application after March 1 and before April 15 if that application is accompanied by a late application fee. A licensee or pesticide dealer shall be required to be recertified for competence and knowledge regarding pesticide use at least once every 3 years and at such other times as deemed necessary by the Director to assure a continued level of competence and ability. The Director shall by regulation specify the standard of qualification for certification and the manner of establishing an applicant's competence and knowledge. A certification shall remain valid only if an applicant attains licensure or pesticide dealer registration during the calendar year in which certification was granted and the licensure is maintained throughout the 3-year certification period.
(b) Multi-year licenses and pesticide dealer registrations issued pursuant to this Act as a result of certification attained in calendar year 2018 or thereafter shall be valid for the calendar year in which they were issued plus 2 additional calendar years. All licenses and pesticide dealer registrations shall expire on December 31 of the year in which they are to expire. A license or pesticide dealer registration in effect on the 31st of December, for which recertification and licensure has been made within 60 days following the date of expiration, shall continue in full force and effect until the Director notifies the applicant that recertification and licensure has been approved and accepted or is to be denied in accordance with this Act. A licensee or pesticide dealer shall be required to be recertified for competence and knowledge regarding pesticide use at least once every 3 years and at such other times as deemed necessary by the Director to assure a continued level of competence and ability. The Director shall by rule specify the standard of qualification for certification and the manner of establishing the applicant's competence and knowledge. A certification shall remain valid only if an applicant attains licensure or pesticide dealer registration during the calendar year in which certification was granted and the licensure is maintained throughout the 3-year certification period. Notwithstanding the other provisions of this subsection (b), the employer of a pesticide applicator or operator licensee may notify the Director that the licensee's employment has been terminated. If the employer submits that notification, the employer shall return to the Director the licensee's pesticide applicator or operator license card and may request that the unused portion of the terminated licensee's pesticide applicator or operator license term be transferred to a newly certified or re-certified individual, and the Director may issue the appropriate pesticide applicator or operator license to the newly certified or re-certified individual with an expiration date equal to the original license after payment of a $10 transfer fee.
(c) The Director may refuse to issue a license or pesticide dealer registration based upon the violation history of the applicant.
(Source: P.A. 99-540, eff. 1-1-17; 100-201, eff. 8-18-17.)

(415 ILCS 60/10) (from Ch. 5, par. 810)
Sec. 10. Commercial applicator license. No commercial applicator shall use or supervise the use of any pesticide without a commercial license issued by the Director. For the years preceding the year 2001, the Director shall require an annual fee for commercial applicator license of $35. For the years 2001, 2002, 2003, 2004, 2005, and 2006, the annual fee for a commercial applicator license is $45. For the years 2007 through 2017, the annual fee for a commercial applicator license is $60. For the years 2018 and thereafter, the fee for a multi-year commercial applicator license is $180. The late application fee for a commercial applicator license shall be $20 in addition to the normal license fee. A commercial applicator shall be assessed a fee of $10 for a duplicate license.
1. Application for the commercial applicator license shall be made in writing on designated forms available from the Director. Each application shall contain information regarding the applicants qualifications, nature of the proposed operation, classification of license being sought, and shall include the following:
A. The full name of the applicant.
B. The address of the applicant.
C. Any necessary information prescribed by the

Director on the designated application form.

2. An applicant for a license shall demonstrate competence and knowledge regarding pesticide use in accordance with Section 9 of this Act.
3. A licensed commercial applicator must provide to the Director at the time of original licensing and must maintain throughout the licensure period evidence of financial responsibility protecting persons who may suffer personal injury or property damage or both as a result of the pesticide operation of the applicant in either of the following manners:
A. Evidence of responsibility may be provided in the

form of a surety bond for each licensed commercial applicator naming the licensed commercial applicator as principal of the bond. The amount of the bond shall be not less than $50,000 per year. It is permissible to provide two bonds; one for $25,000 for bodily injury liability and the second for $25,000 for property damage liability. The bond or bonds shall be made payable to the Director of Agriculture, State of Illinois, for the benefit of the injured party and shall be conditioned upon compliance with the provisions of this Act by the principal, his or her officers, representatives and employees; or

B. Evidence of responsibility may be provided in the

form of a certificate of liability insurance providing coverage for each licensed commercial applicator or licensed entity in the amount of not less than $50,000 per person, $100,000 per occurrence bodily injury liability coverage, with an annual aggregate of not less than $500,000, and $50,000 per occurrence property damage liability, with an annual aggregate of not less than $50,000; or, in lieu thereof, a combined single limit of not less than $100,000 bodily injury and property damage liability combined, with an annual aggregate of not less than $500,000.

4. Every insurance policy or bond shall contain a provision that it will not be cancelled or reduced by the principal or insurance company, except upon 30 days prior notice in writing to the Director of the Department at the Springfield, Illinois office and the principal insured. A reduction or cancellation of policy shall not affect the liability accrued or which may accrue under such policy before the expiration of the 30 days. The notice shall contain the termination date. Upon said reduction or cancellation, the Director shall immediately notify the licensee that his or her license will be suspended and the effective date until the minimum bond or liability insurance requirements are met by the licensee for the current license period.
5. Nothing in this Act shall be construed to relieve any person from liability for any damage to persons or property caused by use of pesticides even though such use conforms to label instructions and pertinent rules and regulations of this State.
6. The Director may renew any applicant's license in the classifications for which such applicant is licensed, subject to requalification requirements imposed by the Director. Requalification standards shall be prescribed by regulations adopted pursuant to this Act and are required to ensure that the licensed commercial applicator meets the requirements of changing technology and to assure a continued level of competence and ability.
7. The Director may limit the license of an applicant to allow only the use of certain pesticides in a delimited geographic area, or to the use of certain application techniques or equipment. If a license is not issued as applied for, the Director shall inform the applicant in writing of the reasons and extend an opportunity for the applicant to complete the requirements for the license desired.
8. For the purpose of uniformity, the Director may enter into agreements for accepting standards of qualification of other states as a basis for licensing commercial applicators.
(Source: P.A. 99-540, eff. 1-1-17.)

(415 ILCS 60/11) (from Ch. 5, par. 811)
Sec. 11. Certified Pesticide Applicators. No person shall use or supervise the use of pesticides classified for restricted use without a license issued by the Director. Persons licensed or desiring to be licensed as certified pesticide applicators shall comply with the certification requirements as set forth in Section 9 of this Act in order to protect public health and the environment, including injury to the applicator or other persons using these pesticides.
An applicant for certification as a private pesticide applicator shall meet qualification requirements prescribed by regulation. The application for certification shall be made in writing to the Director, on forms available from the Director or the local county agricultural extension adviser's office and be accompanied by payment of a $10 license fee in the years preceding the year 2001. During the years 2001, 2002, 2003, 2004, 2005, and 2006, the private pesticide applicator license fee shall be $15. During the years 2007 through 2010, the private pesticide applicator license fee shall be $20. For the years 2011 and thereafter, the private pesticide applicator license fee shall be $30. A private pesticide applicator shall be assessed a fee of $5 for a duplicate license. Such application shall include:
A. The full name of the applicant.
B. The mailing address of the applicant.
C. The documents required as evidence of competence

and knowledge regarding the use of pesticides.

Certification, as a private pesticide applicator, issued by the Director shall be valid for a period prescribed by regulation. The Director shall develop regulatory standards to ensure that certified private pesticide applicators continue to meet the requirements of a changing technology and assure a continued level of competence and ability.
(Source: P.A. 96-1310, eff. 7-27-10.)

(415 ILCS 60/11.1) (from Ch. 5, par. 811.1)
Sec. 11.1. Commercial not-for-hire license. No commercial not-for-hire applicator shall use or supervise the use of any pesticide without a license issued by the Director. For the years 2011 through 2017, the commercial not-for-hire pesticide applicator license fee shall be $20. For the years 2018 and thereafter, the fee for a multi-year commercial not-for-hire pesticide applicator license is $60. The late application fee for a public or commercial not-for-hire applicator license shall be $20 in addition to the normal license fees. A commercial not-for-hire applicator shall be assessed a fee of $10 for a duplicate license.
1. Application for certification as a commercial not-for-hire pesticide applicator shall be made in writing on designated forms available from the Director. Each application shall contain information regarding the qualifications of the applicant, classification of certification being sought, and shall include the following:
A. The full name of the applicant.
B. The name of the applicant's employer.
C. The address at the applicant's place of employment.
D. Any other information prescribed by the Director

on the designated form.

2. The Director shall not issue a certification to a commercial not-for-hire pesticide applicator until the individual identified has demonstrated his competence and knowledge regarding pesticide use in accordance with Section 9 of this Act.
3. The Director shall not renew a certification as a commercial not-for-hire pesticide applicator until the applicant reestablishes his qualifications in accordance with Section 9 of this Act or has met other requirements imposed by regulation in order to ensure that the applicant meets the requirements of changing technology and to assure a continued level of competence and ability.
4. (Blank).
5. (Blank).
6. (Blank).
7. Persons applying general use pesticides, approved by the Inter-Agency Committee on the Use of Pesticides, to scrap tires for the control of mosquitoes shall be exempt from the license requirements of this Section.
(Source: P.A. 99-540, eff. 1-1-17.)

(415 ILCS 60/12) (from Ch. 5, par. 812)
Sec. 12. Licensed operator. No pesticide operator shall use any pesticides without a pesticide operator license issued by the Director.
1. Application for an operator license shall be made in writing on designated forms available from the Director. Each application shall contain information regarding the nature of applicants pesticide use, his qualifications, and such other facts as prescribed on the form. The application shall also include the following:
A. The full name of applicant.
B. The address of the applicant.
C. The name of and license/certification number of

the pesticide applicator under whom the applicant will work.

2. The Director shall not issue a pesticide operator license until the individual identified has demonstrated his competence and knowledge regarding pesticide use in accordance with Section 9 of this Act.
3. The Director shall not issue an operator license to any person who is unable to provide the name and license/certification number of an applicator under whom the operator will work.
4. For the years preceding the year 2001, a licensed commercial operator working for or under the supervision of a certified licensed commercial pesticide applicator shall pay an annual fee of $25. For the years 2001, 2002, and 2003, the annual fee for a commercial operator license is $30. For the years 2004, 2005, and 2006, the annual fee for a commercial operator license is $35. For the years 2007 through 2017, the annual fee for a commercial operator license is $40. For the years 2018 and thereafter, the fee for a multi-year commercial operator license is $120. The late application fee for an operator license shall be $20 in addition to the normal license fee. A licensed operator shall be assessed a fee of $10 for a duplicate license.
5. For the years 2011 through 2017, the commercial not-for-hire pesticide operator license fee shall be $15. For the years 2018 and thereafter, the fee for a multi-year commercial not-for-hire pesticide operator license is $45. The late application fee for a commercial not-for-hire operator license shall be $20 in addition to the normal license fee. A commercial not-for-hire operator shall be assessed a fee of $10 for a duplicate license.
(Source: P.A. 99-540, eff. 1-1-17; 100-115, eff. 8-15-17.)

(415 ILCS 60/13) (from Ch. 5, par. 813)
Sec. 13. Pesticide dealers. Any pesticide dealer who sells Restricted Use pesticides shall be registered with the Department on forms provided by the Director. Beginning July 1, 2005, any pesticide dealer that sells non-restricted use pesticides for use in the production of an agricultural commodity in containers with a capacity of 2.5 gallons or greater or 10 pounds or greater must also register with the Department on forms provided by the Director. Through 2017, registration shall consist of passing a required examination and payment of a $100 registration fee. For the years 2018 and thereafter, the pesticide dealer registration fee for a multi-year registration period is $300. The late application fee for a pesticide dealer registration shall be $20 in addition to the normal pesticide dealer registration fee. A pesticide dealer shall be assessed a fee of $10 for a duplicate registration.
Dealers who hold a Structural Pest Control license with the Illinois Department of Public Health or a Commercial Applicator's license with the Illinois Department of Agriculture are exempt from the registration fee but must register with the Department.
Each place of business which sells restricted use pesticides or non-restricted pesticides for use in the production of an agricultural commodity in containers with a capacity of 2.5 gallons or greater or 10 pounds or greater shall be considered a separate entity for the purpose of registration.
Registration as a pesticide dealer shall expire on December 31 of the year in which it is to expire. Pesticide dealers shall be certified in accordance with Section 9 of this Act.
The Director may prescribe, by rule, requirements for the registration and testing of any pesticide dealer selling other than restricted use pesticides and such rules shall include the establishment of a registration fee in an amount not to exceed the pesticide dealer registration fee.
The Department may refuse to issue or may suspend the registration of any person who fails to file a return, or to pay the tax, penalty, or interest shown in a filed return, or to pay any final assessment of tax, penalty, or interest, as required by any tax Act administered by the Illinois Department of Revenue, until such time as the requirements of any such tax Act are satisfied.
(Source: P.A. 99-540, eff. 1-1-17.)

(415 ILCS 60/13.1) (from Ch. 5, par. 813.1)
Sec. 13.1. (Repealed).
(Source: P.A. 87-1108; repealed internally.)

(415 ILCS 60/13.2)
Sec. 13.2. Agrichemical facility.
(a) An agrichemical facility located within the State of Illinois that was not in existence during the years 1991, 1992, and 1993 and therefore did not pay the registration fee of $500 per year per agrichemical facility for those years may make a one-time payment of $1,500 to the Department of Agriculture for deposit into the Agrichemical Incident Response Trust Fund to meet the eligibility requirement of subdivision (2) of subsection (a) of Section 22.3 of this Act. The payment must be received by the Department of Agriculture prior to an incident for which reimbursement is sought under Section 22.3 to qualify for eligibility under subdivision (2) of subsection (a) of Section 22.3.
(b) An agrichemical facility located within the State of Illinois that was not in existence during the years 1991, 1992, and 1993 and therefore did not pay the registration fee of $500 per year per agrichemical facility for those years may also meet the eligibility requirement of subdivision (2) of subsection (a) of Section 22.3 of this Act through the transfer of eligibility from a facility under the same ownership whose operations were discontinued after 1993 and replaced by the new facility. To qualify for the eligibility transfer, the owner must submit a written request for the eligibility transfer to the Department of Agriculture, must have paid the $500 registration fee for each of the years 1991, 1992, and 1993 for the original facility, and completed all closure requirements contained in rules promulgated by the Department of Agriculture. Upon receipt of the eligibility transfer request, the Department of Agriculture shall review the submittal and all related containment facility files and shall notify the owner whether eligibility can be transferred.
(c) An agrichemical facility located within the State of Illinois that was in existence during the years 1991, 1992, and 1993 but did not pay the registration fee of $500 per year per agrichemical facility for those years may make payment of the unremitted balance to the Department of Agriculture for deposit into the Agrichemical Incident Response Trust Fund to meet the eligibility requirement of subdivision (2) of subsection (a) of Section 22.3 of this Act. The payment must be received by the Department of Agriculture prior to an incident for which reimbursement is sought under Section 22.3 to qualify for eligibility under subdivision (2) of subsection (a) of Section 22.3.
(d) The moneys collected under this Section shall be deposited into the Agrichemical Incident Response Trust Fund.
(e) For purposes of this Section, "agrichemical facility" means a site:
(1) used for commercial purposes,
(A) where bulk pesticides are stored in a single

container in excess of 300 gallons of liquid pesticide or 300 pounds of dry pesticide for more than 30 days per year; or

(B) where more than 300 gallons of liquid

pesticide or 300 pounds of dry pesticide are being mixed, repackaged, or transferred from one container to another within a 30 day period; and

(2) that serves at a point in the pesticide

distribution chain immediately prior to final use.

(Source: P.A. 90-403, eff. 8-15-97.)

(415 ILCS 60/13.3)
Sec. 13.3. Agrichemical facility containment permits. An agrichemical containment permit issued by the Department shall be obtained for each existing and new agrichemical facility and non-commercial agrichemical facility as defined by rules promulgated by the Department. A permit fee of $100 shall be submitted to the Department with each permit application or permit renewal application. All moneys collected under this Section must be deposited into the Pesticide Control Fund.
(Source: P.A. 96-1310, eff. 7-27-10.)

(415 ILCS 60/14) (from Ch. 5, par. 814)
Sec. 14. Unlawful Acts.
1. The following are violations of this Act, if any person:
A. Made false or fraudulent claims through any media

misrepresenting the effect of pesticides or methods.

B. Applied known ineffective or improper pesticides.
C. Applied pesticides in a faulty, careless, or

negligent manner.

D. Used or made recommendation for use of a

pesticide inconsistent with the labeling of the pesticide.

E. Neglected, or after notice in writing, refused,

to comply with provisions of this Act, the regulations adopted hereunder, or of any lawful order of the Director, including the limitations specified in a duly issued permit, certification, or registration.

F. Failed to keep and maintain records required by

this Act or failed to make reports when and as required or made false or fraudulent records or reports.

G. Used or supervised the use of a pesticide without

qualifying as a certified applicator or licensed operator.

H. Used fraud or misrepresentation in making

application for, or renewal of, any license, permit, certification, or registration or in demonstration of competence.

I. Aided or abetted a person to evade provisions of

this Act, conspired with any person to evade provisions of this Act or allowed a license, permit, certification or registration to be used by another person.

J. Impersonated any federal, state, county, or city

official.

K. Purchased pesticides by using another person's

license or using or purchasing pesticides outside of a specific category for which that person is licensed or any other misrepresentation.

L. Fails to comply with the rules and regulations

adopted under the authority of this Act.

2. Except as provided in Section 14 (2G), it is unlawful for any person to distribute in the State the following:
A. A pesticide not registered pursuant to provisions

of this Act.

B. Any pesticide, if any claim made for it, use

recommendation, other labeling or formulation, differs from the representations made in connection with registration. However, a change in labeling or formulation may be made within a registration if the change does not violate provisions of FIFRA or this Act.

C. Any pesticide unless in the registrants unbroken

container.

D. Any pesticide container to which all label

information required under provisions of this Act has not been securely affixed.

E. Any pesticide which is adulterated or misbranded

or any device which is misbranded.

F. Any pesticide in a container which, due to damage,

is hazardous to handle and store.

G. It shall not be unlawful to distribute pesticides

"in bulk" provided such distribution does not violate the provisions of this Act, the Rules and Regulations under this Act, or FIFRA.

3. It shall be unlawful:
A. To sell any pesticide labeled for restricted use

to any applicator not certified, unless such applicator has a valid permit authorizing purchase under a special exemption from certification requirements.

B. To handle, store, display, use or distribute

pesticides in such manner as to endanger man and his environment, to endanger food, feed or other products that may be stored, displayed or distributed with such pesticides.

C. To use, dispose of, discard, or store pesticides

or their containers in such a manner as to endanger public health and the environment or to pollute water supplies.

D. To use for personal advantage, reveal to persons,

other than the Director designee or properly designated official of other jurisdictions, or to a physician or other qualified person in cases of emergency for preparation of an antidote any information judged as relating to trade secrets. To use or reveal a financial information obtained by authority or marked as privileged or confidential by a registrant.

E. To sell any pesticide labelled for restricted use

over an Internet website to an Illinois resident who is not a certified pesticide applicator as provided under Section 11 of this Act.

4. Exemptions from the violation provisions of this Act are as follows:
A. Carriers lawfully engaged in transporting

pesticides within this State, provided that such carrier shall upon request permit the Director to copy all records showing transactions in the movement of the pesticide or device.

B. Public officials of this State or the federal

government while engaged in the performance of official duties in administration of pesticide laws or regulations.

C. Persons who ship a substance or mixture of

substances being tested for the purpose of determining its value for pesticide use, to determine its toxicity or other properties and from which such user does not derive any benefit in pest control from its use.

5. No pesticide or device shall be deemed in violation of this Act when intended solely for export to a foreign country. If it is not exported all the provisions of this Act shall apply.
(Source: P.A. 94-758, eff. 1-1-07.)

(415 ILCS 60/15) (from Ch. 5, par. 815)
Sec. 15. Enforcement. 1. The sampling and examination of pesticides, devices, books and records, and the labeling of pesticides or devices shall be made under the supervision of the Director for the purposes of determining compliance with provisions of this Act. The Director, upon presentation of identification, is authorized to enter a premises at reasonable times during normal working hours in order to have access to pesticides, devices, books and records, and labeling for pesticides or devices.
A. The Director shall provide a copy of the results of any analysis made of such samples to the owner, operator or agent in charge of the site.
B. If upon such analysis or examination there appears to be a violation of provisions of this Act or regulations adopted thereunder, the Director shall cause notice to be given to the owner, operator or agent in charge and specify any administrative proceedings or criminal actions that are contemplated against such person.
C. In seeking the institution of criminal charges against a violator, the Director shall refer copies of findings or the results of analysis or both, to the prosecuting attorney for the county in which the violation occurred.
2. For the purpose of carrying out the provisions of this Act the Director, upon presentation of identification, is authorized to enter upon public or private premises at reasonable times during normal working hours in order to:
A. Investigate or inspect to determine the facts in complaints of pesticide injury, mis-use, mis-handling, or reported excessive pesticide exposure.
B. Determine the facts in any pesticide incident reported to him, including collecting samples for analysis.
C. Observe pesticide use and sample the pesticides being applied, as well as the site to which the pesticide is being applied.
D. To inspect and collect samples in any place where pesticides are produced, manufactured, sold or distributed.
3. The Director upon being denied access to any land may apply to the court of jurisdiction for a search warrant authorizing such access for purpose of carrying out provision of this Act. The court may upon receiving such request issue such warrant.
4. The Director, with or without the aid and advice of the court of jurisdiction, is charged with enforcing the requirements of this Act and rules adopted hereunder. In the event the enforcement agent of local jurisdiction refuses to act on behalf of the Director, the Attorney General may so act.
5. The Director may bring action to enjoin the violation or threatened violation of any provision of this Act or regulation adopted thereunder in the court of jurisdiction for the county in which such occurs or is about to occur.
6. Nothing in this Act shall be construed as requiring the Director to report minor violations for prosecution or the institution of condemnation proceedings when he believes the public interest would be better served by a suitable written notice of warning.
7. Any person who impedes, obstructs, hinders or otherwise prevents or attempts to prevent the Director in the performance of official duties shall be guilty of a Class A misdemeanor. Any person using physical force against the Director in the performance of official duties shall be guilty of a Class 4 felony.
(Source: P.A. 85-177.)

(415 ILCS 60/16) (from Ch. 5, par. 816)
Sec. 16. Orders to Stop Sale or Use or to Regulate Removal.
1. Under any circumstance where the Director has reason to believe a pesticide or device is being sold, distributed, stored or used in violation of any provision of this Act, or regulations adopted thereunder, he may issue and serve a written order to stop sale, stop use or regulate removal upon the owner, operator, manager or agent in charge of any such pesticide or device. Any pesticide or device so offered shall not be sold or used until brought into compliance with the provisions of this Act and regulation adopted thereunder.
A. The Director shall also provide the registrant of such pesticide or device with a written notice of the order if the violation appears to require corrective action by the registrant.
B. If the owner, operator, manager, or agent in charge is not available for service of the order upon him, the Director shall attach the order to the pesticide or device and shall notify the registrant.
C. The Director shall remove the order by written notice when the violated provisions of this Act or regulations adopted thereunder have been complied with or the condition specified by the Director in said order have been met, or the violation has been otherwise disposed of by a court of local jurisdiction.
2. When the Director has reason to believe a pesticide or device is being used in violation of any provision of this Act or regulations adopted thereunder he may issue and serve a written order to stop the identified use.
A. The Director shall specify conditions under which the order may be removed.
B. The Director shall remove the order by written notice when the violated provisions of this Act or regulations adopted thereunder have been complied with or the conditions specified by the Director in such order have been met or the violation has been otherwise disposed of by a court of local jurisdiction.
(Source: P.A. 81-197.)

(415 ILCS 60/17) (from Ch. 5, par. 817)
Sec. 17. Judicial Action in order to Stop Sale or Use, or to Regulate Removal.
1. After service of an order to stop sale or use or to regulate removal is made upon any person, either that person, the registrant or the Director may file an action in the circuit court for the county in which a violation is alleged to have occurred for an adjudication of the alleged violation. The court in such action may enter a temporary restraining order or preliminary or permanent injunctions or other order as it deems necessary or advisable. Such injunction or order shall be entered without bond. The court may order condemnation of any pesticide or device not meeting the requirements of this Act or regulation adopted thereunder.
2. After entry of a judgment that the pesticide or device is condemned it shall be disposed of at the direction of the court.
A. The condemned pesticide or device may be delivered to the owner or registrant for relabeling, reprocessing, or removal from the State.
B. The condemned pesticide or device may remain condemned and existing stocks in the State sold by the Director who will pay all costs associated with the disbursement, with the balance of the proceeds being deposited in the State Treasury. The pesticide or device shall not be sold contrary to any provision of this Act, regulations adopted thereunder or a provision of FIFRA. The purchaser shall pay the costs and provide good and sufficient bond insuring that the pesticide or device shall not be disposed of unlawfully.
C. The current inventory stocks of the condemned pesticide or device may be disposed of by sale at the places of distribution under supervision of the Director. No new stock shall be delivered for distribution, sale, or use in the State until any condition giving rise to the order to stop sale or use or to regulate removal and the subsequent condemnation has been corrected.
(Source: P.A. 84-545.)

(415 ILCS 60/18) (from Ch. 5, par. 818)
Sec. 18. Records.
1. Any person issued a license, certificate or permit under the provisions of this Act may be required by the Director to keep records. The record required by the Director shall be kept on forms provided by him. The form shall prescribe the information necessary for effecting compliance with and enforcement of provisions of this Act or rules adopted thereunder.
2. The Director shall have access to such records as required at any reasonable time during normal working hours. Any information on the required record shall be confidential. If it is summarized for any purposes other than that required for enforcement it shall not identify any individual person.
3. All files, records and data gathered by or under the direction or authority of the Director under this Act shall be made available to the Department of Public Health pursuant to the Illinois Health and Hazardous Substances Registry Act.
(Source: P.A. 83-1361.)

(415 ILCS 60/19) (from Ch. 5, par. 819)
Sec. 19. Interagency Committee on Pesticides. The Director is authorized to create an interagency committee on pesticides. Its purpose is to study and advise on the use of pesticides on State property. Also, its purpose is to advise any State agency in connection with quarantine programs or the protection of the public health and welfare, and to recommend needed legislation concerning pesticides.
1. An interagency committee on pesticides shall consist of: (1) the Director of the Department of Agriculture, (2) the Director of Natural Resources, (3) the Director of the Environmental Protection Agency, (4) the Director of the Department of Public Health, (5) the Secretary of the Department of Transportation, (6) the President of the University of Illinois or his or her designee representing the State Natural History Survey and (7) the Dean of the College of Agriculture, University of Illinois. Each member of the committee may designate some person in his department to serve on the committee in his stead. Other State agencies may, at the discretion of the Director, be asked to serve on the interagency committee on pesticides. The Director of the Department of Agriculture shall be chairman of this committee.
2. The interagency committee shall: (1) Review the current status of the sales and use of pesticides within the State of Illinois. (2) Review pesticide programs to be sponsored or directed by a governmental agency. (3) Consider the problems arising from pesticide use with particular emphasis on the possible adverse effects on human health, livestock, crops, fish, and wildlife, business, industry, agriculture, or the general public. (4) Recommend legislation to the Governor, if appropriate, which will prohibit the irresponsible use of pesticides. (5) Review rules and regulations pertaining to the regulation or prohibition of the sale, use or application of pesticides and labeling of pesticides for approval prior to promulgation and adoption. (6) Contact various experts and lay groups, such as the Illinois Pesticide Control Committee, to obtain their views and cooperation. (7) Advise on and approve of all programs involving the use of pesticides on State owned property, state controlled property, or administered by State agencies. This shall not be construed to include research programs, or the generally accepted and approved practices essential to good farm and institutional management on the premises of the various State facilities.
3. Members of this committee shall receive no compensation for their services as members of this committee other than that provided by law for their respective positions with the State of Illinois. All necessary expenses for travel of the committee members shall be paid out of regular appropriations of their respective agencies.
4. The committee shall meet at least once each quarter of the calendar year, and may hold additional meetings upon the call of the chairman. Four members shall constitute a quorum.
5. The committee shall make a detailed report of its findings and recommendations to the Governor of Illinois prior to each General Assembly Session.
6. The Interagency Committee on Pesticides shall, at a minimum, annually, during the spring, conduct a statewide public education campaign and agriculture chemical safety campaign to inform the public about pesticide products, uses and safe disposal techniques. A toll-free hot line number shall be made available for the public to report misuse cases.
The Committee shall include in its educational program information and advice about the effects of various pesticides and application techniques upon the groundwater and drinking water of the State.
7. The Interagency Committee on Pesticides shall conduct a special study of the effects of chemigation and other agricultural applications of pesticides upon the groundwater of this State. The results of such study shall be reported to the General Assembly by March 1, 1989. The members of the Committee may utilize the technical and clerical resources of their respective departments and agencies as necessary or useful in the conduct of the study.
8. In consultation with the Interagency Committee, the Department shall develop, and the Interagency Committee shall approve, procedures, methods, and guidelines for addressing agrichemical pesticide contamination at agrichemical facilities in Illinois. In developing those procedures, methods, and guidelines, the following shall be considered and addressed: (1) an evaluation and assessment of site conditions and operational practices at agrichemical facilities where agricultural pesticides are handled; (2) what constitutes pesticide contamination; (3) cost effective procedures for site assessments and technologies for remedial action; and (4) achievement of adequate protection of public health and the environment from such actual or potential hazards. In consultation with the Interagency Committee, the Department shall develop, and the Interagency Committee shall approve, guidelines and recommendations regarding long term financial resources which may be necessary to remediate pesticide contamination at agrichemical facilities in Illinois. The Department, in consultation with the Interagency Committee, shall present a report on those guidelines and recommendations to the Governor and the General Assembly on or before January 1, 1993. The Department and the Interagency Committee shall consult with the Illinois Pesticide Control Committee and other appropriate parties during this development process.
9. As part of the consideration of cost effective technologies pursuant to subsection 8 of this Section, the Department may, upon request, provide a written authorization to the owner or operator of an agrichemical facility for land application of agrichemical contaminated soils at agronomic rates. As used in this Section, "agrichemical" means pesticides or commercial fertilizers, at an agrichemical facility, in transit from an agrichemical facility to the field of application, or at the field of application. The written authorization may also provide for use of groundwater contaminated by the release of an agrichemical, provided that the groundwater is not also contaminated due to the release of a petroleum product or hazardous substance other than an agrichemical. The uses of agrichemical contaminated groundwater authorized by the Department shall be limited to supervised application or irrigation onto farmland and blending as make-up water in the preparation of agrichemical spray solutions that are to be applied to farmland. In either case, the use of the agrichemical contaminated water shall not cause (i) the total annual application amounts of a pesticide to exceed the respective pesticide label application rate on any authorized sites or (ii) the total annual application amounts of a fertilizer to exceed the generally accepted annual application rate on any authorized sites. All authorizations shall prescribe appropriate operational control practices to protect the site of application and shall identify each site or sites where land application or irrigation take place. Where agrichemical contaminated groundwater is used on farmland, the prescribed practices shall be designed to prevent off-site runoff or conveyance through underground tile systems. The Department shall periodically advise the Interagency Committee regarding the issuance of such authorizations and the status of compliance at the application sites.
(Source: P.A. 95-728, eff. 7-1-08 - See Sec. 999.)

(415 ILCS 60/19.1) (from Ch. 5, par. 819.1)
Sec. 19.1. Collection programs. The Department of Agriculture may conduct a voluntary program for the collection and proper disposal of unwanted agricultural pesticides from Illinois farmers. The Department may also, in cooperation with the Illinois Department of Public Health, develop and implement a voluntary program for the collection and disposal of unwanted pesticides from structural pest control businesses. In conducting these programs, the Department has the authority to collect a fee from participants of not more than $10 per pound of material submitted for collection or disposal. In calculating the fee, the Department shall consider costs associated with administering the program and whether grant moneys or other funds are available to cover those costs. Any fees collected pursuant to these programs shall be deposited into the Pesticide Control Fund and shall be appropriated by the General Assembly to the Department for the purposes of this Section. The Department shall periodically advise the interagency committee regarding the status of programs implemented under this Section.
(Source: P.A. 89-614, eff. 1-1-97.)

(415 ILCS 60/19.2) (from Ch. 5, par. 819.2)
Sec. 19.2. (Repealed).
(Source: Repealed by P.A. 89-94, eff. 7-6-95.)

(415 ILCS 60/19.3)
Sec. 19.3. Agrichemical Facility Response Action Program.
(a) It is the policy of the State of Illinois that an Agrichemical Facility Response Action Program be implemented to reduce potential agrichemical pollution and minimize environmental degradation risk potential at these sites. In this Section, "agrichemical facility" means a site where agrichemicals are stored or handled, or both, in preparation for end use. "Agrichemical facility" does not include basic manufacturing or central distribution sites utilized only for wholesale purposes. As used in this Section, "agrichemical" means pesticides or commercial fertilizers at an agrichemical facility.
The program shall provide guidance for assessing the threat of soil agrichemical contaminants to groundwater and recommending which sites need to establish a voluntary corrective action program.
The program shall establish appropriate site-specific soil cleanup objectives, which shall be based on the potential for the agrichemical contaminants to move from the soil to groundwater and the potential of the specific soil agrichemical contaminants to cause an exceedence of a Class I or Class III groundwater quality standard or a health advisory level. The Department shall use the information found and procedures developed in the Agrichemical Facility Site Contamination Study or other appropriate physical evidence to establish the soil agrichemical contaminant levels of concern to groundwater in the various hydrological settings to establish site-specific cleanup objectives.
No remediation of a site may be recommended unless (i) the agrichemical contamination level in the soil exceeds the site-specific cleanup objectives or (ii) the agrichemical contaminant level in the soil exceeds levels where physical evidence and risk evaluation indicates probability of the site causing an exceedence of a groundwater quality standard.
When a remediation plan must be carried out over a number of years due to limited financial resources of the owner or operator of the agrichemical facility, those soil agrichemical contaminated areas that have the greatest potential to adversely impact vulnerable Class I groundwater aquifers and adjacent potable water wells shall receive the highest priority rating and be remediated first.
(b) (Blank).
(c) (Blank).
(d) The Director has the authority to do the following:
(1) When requested by the owner or operator of an

agrichemical facility, may investigate the agrichemical facility site contamination.

(2) After completion of the investigation under item

(1) of this subsection, recommend to the owner or operator of an agrichemical facility that a voluntary assessment be made of the soil agrichemical contaminant when there is evidence that the evaluation of risk indicates that groundwater could be adversely impacted.

(3) Review and make recommendations on any corrective

action plan submitted by the owner or operator of an agrichemical facility.

(4) On approval by the Director, issue an order to

the owner or operator of an agrichemical facility that has filed a voluntary corrective action plan that the owner or operator may proceed with that plan.

(5) Provide remedial project oversight and monitor

remedial work progress.

(6) Provide staff to support program activities.
(7) (Blank).
(8) Incorporate the following into a handbook or

manual: the procedures for site assessment; pesticide constituents of concern and associated parameters; guidance on remediation techniques, land application, and corrective action plans; and other information or instructions that the Department may find necessary.

(9) Coordinate preventive response actions at

agrichemical facilities pursuant to the Groundwater Quality Standards adopted pursuant to Section 8 of the Illinois Groundwater Protection Act to mitigate resource groundwater impairment.

Upon completion of the corrective action plan, the Department shall issue a notice of closure stating that site-specific cleanup objectives have been met and no further remedial action is required to remedy the past agrichemical contamination.
When a soil agrichemical contaminant assessment confirms that remedial action is not required in accordance with the Agrichemical Facility Response Action Program, a notice of closure shall be issued by the Department stating that no further remedial action is required to remedy the past agrichemical contamination.
(e) Upon receipt of notification of an agrichemical contaminant in groundwater pursuant to the Groundwater Quality Standards, the Department shall evaluate the severity of the agrichemical contamination and shall submit to the Environmental Protection Agency an informational notice characterizing it as follows:
(1) An agrichemical contaminant in Class I or Class

III groundwater has exceeded the levels of a standard adopted pursuant to the Illinois Groundwater Protection Act or a health advisory established by the Illinois Environmental Protection Agency or the United States Environmental Protection Agency; or

(2) An agrichemical has been detected at a level that

requires preventive notification pursuant to a standard adopted pursuant to the Illinois Groundwater Protection Act.

(f) When agrichemical contamination is characterized as in subsection (e)(1) of this Section, a facility may elect to participate in the Agrichemical Facility Response Action Program. In these instances, the scope of the corrective action plans developed, approved, and completed under this program shall be limited to the soil agrichemical contamination present at the site unless implementation of the plan is coordinated with the Illinois Environmental Protection Agency as follows:
(1) Upon receipt of notice of intent to include

groundwater in an action by a facility, the Department shall also notify the Illinois Environmental Protection Agency.

(2) Upon receipt of the corrective action plan, the

Department shall coordinate a joint review of the plan with the Illinois Environmental Protection Agency.

(3) The Illinois Environmental Protection Agency may

provide a written endorsement of the corrective action plan.

(4) The Illinois Environmental Protection Agency may

approve a groundwater management zone for a period of 5 years after the implementation of the corrective action plan to allow for groundwater impairment mitigation results.

(5) (Blank).
(6) The Department, in cooperation with the Illinois

Environmental Protection Agency, shall provide remedial project oversight and monitor remedial work progress.

(7) The Department shall, upon completion of the

corrective action plan, issue a notice of closure stating that no further remedial action is required to remedy the past agrichemical contamination.

(g) When an owner or operator of an agrichemical facility initiates a soil contamination assessment on the owner's or operator's own volition and independent of any requirement under this Section 19.3, information contained in that assessment may be held as confidential information by the owner or operator of the facility.
(h) Except as otherwise provided by Department rule, on and after the effective date of this amendatory Act of the 98th General Assembly, any Agrichemical Facility Response Action Program requirement that may be satisfied by an industrial hygienist licensed pursuant to the Industrial Hygienists Licensure Act repealed in this amendatory Act may be satisfied by a Certified Industrial Hygienist certified by the American Board of Industrial Hygiene.
(Source: P.A. 98-78, eff. 7-15-13; 98-692, eff. 7-1-14; 99-78, eff. 7-20-15.)

(415 ILCS 60/20) (from Ch. 5, par. 820)
Sec. 20. Cooperation. The Director may cooperate with, receive grants in aid and enter into cooperative agreements or contracts with, any agency of the federal government, of this State, or any other state in order to:
1. Secure uniformity of regulation.
2. Register pesticides under the authority of this Act and FIFRA.
3. Cooperate for the enforcement of any pesticide law and regulation adopted thereunder.
4. Develop and maintain a State Plan for training certification, licensing and the issuance of permits.
5. Monitor pesticides or regulate certified applicators in order to protect public health and the environment.
(Source: P.A. 81-197.)

(415 ILCS 60/21) (from Ch. 5, par. 821)
Sec. 21. Publications. The Director may publish, at such times and in such form as is deemed proper, the results of official samples analysis as compared to distributor guarantee, results of other analyses, and information concerning pesticide distribution and use. However, no individual information shall be a public record.
(Source: P.A. 81-197.)

(415 ILCS 60/22) (from Ch. 5, par. 822)
Sec. 22. Reports of Pesticide Accidents and Incidents. The Director shall have the authority to report significant pesticide accidents or incidents to other state agencies with designated authority.
(Source: P.A. 81-197.)

(415 ILCS 60/22.1) (from Ch. 5, par. 822.1)
Sec. 22.1. Pesticide Control Fund. There is hereby created in the State Treasury a special fund to be known as the Pesticide Control Fund. All registration, penalty and license fees collected by the Department pursuant to this Act shall be deposited into the Fund. The amount annually collected as fees shall be appropriated by the General Assembly to the Department for the purposes of conducting a public educational program on the proper use of pesticides, for other activities related to the enforcement of this Act, and for administration of the Insect Pest and Plant Disease Act. However, the increase in fees in Sections 6, 10, and 13 of this Act resulting from this amendatory Act of 1990 shall be used by the Department for the purpose of carrying out the Department's powers and duties as set forth in paragraph 8 of Section 19 of this Act. The monies collected under Section 13.1 of this Act shall be deposited in the Agrichemical Incident Response Fund. In addition, for the years 2004 and thereafter, $125 of each pesticide annual business registration fee and $50 of each pesticide product annual registration fee collected by the Department pursuant to Section 6, paragraph 6 of this Act shall be deposited by the Department directly into the State's General Revenue Fund.
(Source: P.A. 93-32, eff. 7-1-03.)

(415 ILCS 60/22.2) (from Ch. 5, par. 822.2)
Sec. 22.2. (a) There is hereby created a trust fund in the State Treasury to be known as the Agrichemical Incident Response Trust Fund. Any funds received by the Director of Agriculture from the mandates of Section 13.1 shall be deposited with the Treasurer as ex-officio custodian and held separate and apart from any public money of this State, with accruing interest on the trust funds deposited into the trust fund. Disbursement from the fund for purposes as set forth in this Section shall be by voucher ordered by the Director and paid by a warrant drawn by the State Comptroller and countersigned by the State Treasurer. The Director shall order disbursements from the Agrichemical Incident Response Trust Fund only for payment of the expenses authorized by this Act. Monies in this trust fund shall not be subject to appropriation by the General Assembly but shall be subject to audit by the Auditor General. Should the program be terminated, all unobligated funds in the trust fund shall be transferred to a trust fund to be used for purposes as originally intended or be transferred to the Pesticide Control Fund. Interest earned on the Fund shall be deposited in the Fund. Monies in the Fund may be used by the Department of Agriculture for the following purposes:
(1) for payment of costs of response action incurred

by owners or operators of agrichemical facilities as provided in Section 22.3 of this Act;

(2) for the Department to take emergency action in

response to a release of agricultural pesticides from an agrichemical facility that has created an imminent threat to public health or the environment;

(3) for the costs of administering its activities

relative to the Fund as delineated in subsections (b) and (c) of this Section; and

(4) for the Department to:
(A) (blank); and
(B) administer the Agrichemical Facility Response

Action Program.

The total annual expenditures from the Fund for these

purposes under this paragraph (4) shall not be more than $120,000, and no expenditure from the Fund for these purposes shall be made when the Fund balance becomes less than $750,000.

(b) The action undertaken shall be such as may be necessary or appropriate to protect human health or the environment.
(c) The Director of Agriculture is authorized to enter into contracts and agreements as may be necessary to carry out the Department's duties under this Section.
(d) Neither the State, the Director, nor any State employee shall be liable for any damages or injury arising out of or resulting from any action taken under this Section.
(e) (Blank).
(Source: P.A. 98-692, eff. 7-1-14.)

(415 ILCS 60/22.3) (from Ch. 5, par. 822.3)
Sec. 22.3. (a) An owner or operator of an agrichemical facility is eligible to receive money from the Agrichemical Incident Response Trust Fund for costs of response action only if all of the following requirements are satisfied:
(1) the owner or operator has provided notification

of the release as required by law;

(2) the owner or operator was current with payment of

all fees required under Section 13.1 at the time of the incident;

(3) the costs of response action were incurred by the

owner or operator as a result of an incident involving a release of an agricultural pesticide at an agrichemical facility in Illinois.

(b) The Department shall not approve payment of costs of response action to an owner or operator which would result in the payment of funds from the Agrichemical Incident Response Trust Fund in excess of $500,000 during a calendar year. The Department shall not approve any payment from the Fund to reimburse an owner or operator for costs of response action incurred by such owner or operator in an amount in excess of $500,000 per incident.
(c) Notwithstanding subsection (a) or (b), no owner or operator is eligible to receive money from the Fund unless the owner or operator demonstrates to the Department that, at the time of the incident, the agrichemical facility was in compliance with requirements adopted by the Department for secondary containment of agrichemicals.
(d)(1) Costs of response action incurred by an owner or

operator relating to an incident which occurred prior to the effective date of this Section are not eligible for payment or reimbursement under this Section.

(2) Costs of response action incurred by an owner or

operator prior to reporting the incident as required by law are not eligible for payment or reimbursement under this Section.

(3) Costs of response action incurred by an owner or

operator which have been paid under a policy of insurance shall not be eligible for payment or reimbursement under this Section.

(e) Requests for partial or final payment for claims under this Section shall be sent to the Department and partial or final payment shall be made only if all of the following are satisfied:
(1) The owner or operator is eligible under

subsections (a) and (c) of this Section;

(2) Approval of the payments requested will not

result in the limitations set forth in subsection (b) of this Section being exceeded;

(3) The owner or operator provides an accounting of

all costs, demonstrates the costs to be reasonable, and provides either proof of payment of such costs or demonstrates the financial need for joint payment to the owner or operator and the owner's or operator's contractor in order to pay such costs;

(4) The owner or operator demonstrates that the

response action taken was necessary and appropriate.

(f) If an owner or operator submits a claim or claims to the Department for approval under this Section, the Department shall deduct from the amount approved a total of $50,000 plus 10% of the total response costs incurred by that owner or operator, but in no event shall the Department deduct in excess of $100,000 for each agrichemical facility for which a claim is submitted. This deductible amount shall apply annually for each agrichemical facility at which costs were incurred under a claim submitted pursuant to this Section.
(g)(1) Upon receipt of notification from the Department

that the requirements of this Section have been met, the Department shall make payment to the owner or operator of the amount approved by the Department. If there is insufficient money in the Fund to make payment in full of a claim submitted for reimbursement, the Department may make partial payment until such time as sufficient money in the Fund becomes available.

(2) In no case shall the Fund or the State of

Illinois be liable to pay claims or requests for costs of response action if money in the Fund is insufficient to meet such claims or requests.

(h) Payment of any amount from the Fund for response action shall be subject to the State of Illinois acquiring, by subrogation, the rights of any owner or operator to recover the costs of response action for which the Fund has compensated the owner or operator from the person responsible or liable for the release.
(i)(1) Nothing in this Section shall be construed to

authorize recovery for costs of response action for any release authorized or permitted pursuant to State or federal law.

(2) Nothing in this Section shall be construed to

authorize recovery for costs of response action as the result of the storage, handling and use, or recommendation for storage, handling and use, of a pesticide consistent with:

(A) its directions for storage, handling and use

as stated in its label or labeling;

(B) its warning and cautions as stated in its

label or labeling; and

(C) the uses for which it is registered under the

federal Insecticide, Fungicide and Rodenticide Act and the Illinois Pesticide Act.

(j) For purposes of this Section and Section 22.2:
(1) "Agrichemical facility" means a site:
(A) used for commercial purposes
(i) where bulk pesticides are stored in a

single container in excess of 300 gallons of liquid pesticide or 300 pounds of dry pesticide for more than 30 days per year, or

(ii) where more than 300 gallons of liquid

pesticide or 300 pounds of dry pesticide are being mixed, repackaged, or transferred from one container to another within a 30 day period; and

(B) that serves at a point in the pesticide

distribution chain immediately prior to final use.

(2) "Response action" means an action to stop,

eliminate, contain, or mitigate a release of agricultural pesticides and its effects at an agrichemical facility as may be necessary or appropriate to protect human health and the environment.

(3) "Incident" means a flood, fire, tornado, on-site

transportation accident, equipment malfunction, storage container rupture, leak, spill, discharge, escape, or other event that suddenly releases an agricultural pesticide into the environment and that creates an imminent threat to public health or the environment.

(4) "Release" means any spilling, leaking, pumping,

pouring, emitting, emptying, discharging, injecting, escaping, leaching, dumping, or disposing into the environment.

(Source: P.A. 86-1172; 87-128.)

(415 ILCS 60/23) (from Ch. 5, par. 823)
Sec. 23. Subpoenas. The Director may issue subpoenas to compel the attendance of witnesses or the production of books, documents, records, or other information in the State at any hearing affecting the privilege granted by license, certification, registration or permit issued under provisions of this Act.
(Source: P.A. 90-655, eff. 7-30-98.)

(415 ILCS 60/24) (from Ch. 5, par. 824)
Sec. 24. Criminal Penalties.
(a) Except as otherwise provided in this Section, any person violating any provisions of this Act or regulations adopted thereunder is guilty of a Class A misdemeanor with a fine of not less than $5,000.
(b) A retailer convicted of distributing or selling a pesticide that has never been registered with or for which the registration has been cancelled or suspended by the United States Environmental Protection Agency shall be guilty of a Class A misdemeanor with a fine of not less than $5,000. A retailer convicted of a second or subsequent violation of distributing or selling a pesticide that has never been registered with or for which the registration has been cancelled or suspended by the United States Environmental Protection Agency shall be guilty of a Class 4 felony. For the purposes of this Section, "retailer" means a person who transfers ownership of or title to pesticides to a purchaser for use and who is not certified under the Structural Pest Control Act.
(c) A wholesaler who distributes or sells a pesticide that has never been registered with or for which the registration has been cancelled or suspended by the United States Environmental Protection Agency shall be guilty of a Class 4 felony for a first offense and shall be guilty of a Class 3 felony for a second or subsequent offense. For the purposes of this Section, "wholesaler" means a person who sells or distributes pesticides to a retailer.
(Source: P.A. 93-191, eff. 7-14-03.)

(415 ILCS 60/24.1) (from Ch. 5, par. 824.1)
Sec. 24.1. Administrative actions and penalties.
(1) The Director is authorized after an opportunity for an administrative hearing to suspend, revoke, or modify any license, permit, special order, registration, or certification issued under this Act. This action may be taken in addition to or in lieu of monetary penalties assessed as set forth in this Section. When it is in the interest of the people of the State of Illinois, the Director may, upon good and sufficient evidence, suspend the registration, license, or permit until a hearing has been held. In such cases, the Director shall issue an order in writing setting forth the reasons for the suspension. Such order shall be served personally on the person or by registered or certified mail sent to the person's business address as shown in the latest notification to the Department. When such an order has been issued by the Director, the person may request an immediate hearing.
(2) Before initiating hearing proceedings, the Director may issue an advisory letter to a violator of this Act or its rules and regulations when the violation points total 6 or less, as determined by the Department by the Use and Violation Criteria established in this Section. When the Department determines that the violation points total more than 6 but not more than 13, the Director shall issue a warning letter to the violator.
(3) The hearing officer upon determination of a violation or violations shall assess one or more of the following penalties:
(A) For any person applying pesticides without a

license or misrepresenting certification or failing to comply with conditions of an agrichemical facility permit or failing to comply with the conditions of a written authorization for land application of agrichemical contaminated soils or groundwater, a penalty of $500 shall be assessed for the first offense and $1,000 for the second and subsequent offenses.

(B) For violations of a stop use order imposed by the

Director, the penalty shall be $2500.

(C) For violations of a stop sale order imposed by

the Director, the penalty shall be $1500 for each individual item of the product found in violation of the order.

(D) For selling restricted use pesticides to a

non-certified applicator the penalty shall be $1000.

(E) For selling restricted use pesticides without a

dealer's license the penalty shall be $1,000.

(F) For constructing or operating without an

agrichemical facility permit after receiving written notification, the penalty shall be $500 for the first offense and $1,000 for the second and subsequent offenses.

(G) For violations of the Act and Rules and

Regulations, administrative penalties will be based upon the total violation points as determined by the Use and Violation Criteria as set forth in paragraph (4) of this Section. The monetary penalties shall be as follows:

Total Violation Points

Monetary Penalties

14-16

$750

17-19

$1000

20-21

$2500

22-25

$5000

26-29

$7500

30 and above

$10,000

(4) The following Use and Violation Criteria establishes the point value which shall be compiled to determine the total violation points and administrative actions or monetary penalties to be imposed as set forth in paragraph (3)(G) of this Section:
(A) Point values shall be assessed upon the harm or

loss incurred.

(1) A point value of 1 shall be assessed for the

following:

(a) Exposure to a pesticide by plants,

animals or humans with no symptoms or damage noted.

(b) Fraudulent sales practices or

representations with no apparent monetary losses involved.

(2) A point value of 2 shall be assessed for the

following:

(a) Exposure to a pesticide which resulted in:
(1) Plants or property showing signs of

damage including but not limited to leaf curl, burning, wilting, spotting, discoloration, or dying.

(2) Garden produce or an agricultural

crop not being harvested on schedule.

(3) Fraudulent sales practices or

representations resulting in losses under $500.

(3) A point value of 4 shall be assessed for the

following:

(a) Exposure to a pesticide resulting in a

human experiencing headaches, nausea, eye irritation and such other symptoms which persisted less than 3 days.

(b) Plant or property damage resulting in a

loss below $1000.

(c) Animals exhibiting symptoms of pesticide

poisoning including but not limited to eye or skin irritations or lack of coordination.

(d) Death to less than 5 animals.
(e) Fraudulent sales practices or

representations resulting in losses from $500 to $2000.

(4) A point value of 6 shall be assessed for the

following:

(a) Exposure to a pesticide resulting in a

human experiencing headaches, nausea, eye irritation and such other symptoms which persisted 3 or more days.

(b) Plant or property damage resulting in a

loss of $1000 or more.

(c) Death to 5 or more animals.
(d) Fraudulent sales practices or

representations resulting in losses over $2000.

(B) Point values shall be assessed based upon the

signal word on the label of the chemical involved:

Point Value

Signal Word

1

Caution

2

Warning

4

Danger/Poison

(C) Point values shall be assessed based upon the degree of responsibility.

Point Value

Degree of Responsibility

2

Accidental (such as equipment malfunction)

4

Negligence

10

Knowingly

(D) Point values shall be assessed based upon the violator's history for the previous 3 years:

Point Value

Record

2

Advisory letter

3

Warning letter

5

Previous criminal conviction of this Act or administrative violation resulting in a monetary penalty

7

Certification, license or registration currently suspended or revoked

(E) Point values shall be assessed based upon the violation type:

(1) Application Oriented:

Point Value

Violation

1

Inadequate records

2

Lack of supervision

2

Faulty equipment

Use contrary to label directions:

2

a. resulting in exposure to applicator or operator

3

b. resulting in exposure to other persons or the environment

3

c. precautionary statements, sites, rates, restricted use requirements

3

Water contamination

3

Storage or disposal contrary to label directions

3

Pesticide drift

4

Direct application to a non-target site

6

Falsification of records

6

Failure to secure a permit or violation of permit or special order

(2) Product Oriented:

Point Value

Violation

6

Pesticide not registered

4

Product label claims differ from approved label

4

Product composition (active ingredients differs from that of approved label)

4

Product not colored as required

4

Misbranding as set forth in Sec. 5 of the Act (4 points will be assessed for each count)

(5) Any penalty not paid within 60 days of notice

from the Department shall be submitted to the Attorney General's Office for collection. Failure to pay a penalty shall also be grounds for suspension or revocation of permits, licenses and registrations.

(6) Private applicators, except those private

applicators who have been found by the Department to have committed a "use inconsistent with the label" as defined in subsection 40 of Section 4 of this Act, are exempt from the Use and Violation Criteria point values.

(Source: P.A. 90-403, eff. 8-15-97.)

(415 ILCS 60/25) (from Ch. 5, par. 825)
Sec. 25. Continuity: Regulations adopted under laws repealed by enactment of this Act shall remain in full force and effect.
(Source: P.A. 81-197.)

(415 ILCS 60/29)
Sec. 29. Administrative review. All final administrative decisions of the Department are subject to judicial review under Article III of the Code of Civil Procedure and rules adopted under that Article. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure. Proceedings for judicial review shall be commenced in the circuit court of any county permitted by Section 3-104 of the Code of Civil Procedure.
(Source: P.A. 89-94, eff. 7-6-94.)

(415 ILCS 60/30)
Sec. 30. Emergency rulemaking. The Department may implement the amendatory changes made by this amendatory Act of 1995 through the use of emergency rules in accordance with Section 5-45 of the Illinois Administrative Procedure Act. For purposes of the Illinois Administrative Procedure Act, the adoption of rules to implement the amendatory changes made by this amendatory Act of 1995 shall be deemed an emergency and necessary for the public interest, safety, and welfare.
(Source: P.A. 89-94, eff. 7-6-95.)



415 ILCS 65/ - Lawn Care Products Application and Notice Act.

(415 ILCS 65/1) (from Ch. 5, par. 851)
Sec. 1. Short title. This Act may be cited as the Lawn Care Products Application and Notice Act.
(Source: P.A. 86-358.)

(415 ILCS 65/2) (from Ch. 5, par. 852)
Sec. 2. Definitions.
For purposes of this Act:
"Application" means the spreading of lawn care products on a lawn.
"Applicator for hire" means any person who makes an application of lawn care products to a lawn or lawns for compensation, including applications made by an employee to lawns owned, occupied or managed by his employer and includes those licensed by the Department as licensed commercial applicators, commercial not-for-hire applicators, licensed public applicators, certified applicators and licensed operators and those otherwise subject to the licensure provisions of the Illinois Pesticide Act, as now or hereafter amended.
"Buffer" means an area adjacent to a body of water that is left untreated with any fertilizer.
"Day care center" means any facility that qualifies as a "day care center" under the Child Care Act of 1969.
"Department" means the Illinois Department of Agriculture.
"Department of Public Health" means the Illinois Department of Public Health.
"Facility" means a building or structure and appurtenances thereto used by an applicator for hire for storage and handling of pesticides or the storage or maintenance of pesticide application equipment or vehicles.
"Fertilizer" means any substance containing nitrogen, phosphorus or potassium or other recognized plant nutrient or compound, which is used for its plant nutrient content.
"Golf course" means an area designated for the play or practice of the game of golf, including surrounding grounds, trees, ornamental beds and the like.
"Golf course superintendent" means any person entrusted with and employed for the care and maintenance of a golf course.
"Impervious surface" means any structure, surface, or improvement that reduces or prevents absorption of stormwater into land, and includes pavement, porous paving, paver blocks, gravel, crushed stone, decks, patios, elevated structures, and other similar structures, surfaces, or improvements.
"Lawn" means land area covered with turf kept closely mown or land area covered with turf and trees or shrubs. The term does not include (1) land area used for research for agricultural production or for the commercial production of turf, (2) land area situated within a public or private right-of-way, or (3) land area which is devoted to the production of any agricultural commodity, including, but not limited to plants and plant parts, livestock and poultry and livestock or poultry products, seeds, sod, shrubs and other products of agricultural origin raised for sale or for human or livestock consumption.
"Lawn care products" means fertilizers or pesticides applied or intended for application to lawns.
"Lawn repair products" means seeds, including seeding soils, that contain or are coated with or encased in fertilizer material.
"Person" means any individual, partnership, association, corporation or State governmental agency, school district, unit of local government and any agency thereof.
"Pesticide" means any substance or mixture of substances defined as a pesticide under the Illinois Pesticide Act, as now or hereafter amended.
"Plant protectants" means any substance or material used to protect plants from infestation of insects, fungi, weeds and rodents, or any other substance that would benefit the overall health of plants.
"Soil test" means a chemical and mechanical analysis of soil nutrient values and pH level as it relates to the soil and development of a lawn.
"Spreader" means any commercially available fertilizing device used to evenly distribute fertilizer material.
"Turf" means the upper stratum of soils bound by grass and plant roots into a thick mat.
"0% phosphate fertilizer" means a fertilizer that contains no more than 0.67% available phosphoric acid (P2O5).
(Source: P.A. 96-424, eff. 8-13-09; 96-1005, eff. 7-6-10.)

(415 ILCS 65/3) (from Ch. 5, par. 853)
Sec. 3. Notification requirements for application of lawn care products.
(a) Lawn Markers.
(1) Immediately following application of lawn care

products to a lawn, other than a golf course, an applicator for hire shall place a lawn marker at the usual point or points of entry.

(2) The lawn marker shall consist of a 4 inch by 5

inch sign, vertical or horizontal, attached to the upper portion of a dowel or other supporting device with the bottom of the marker extending no less than 12 inches above the turf.

(3) The lawn marker shall be white and lettering on

the lawn marker shall be in a contrasting color. The marker shall state on one side, in letters of not less than 3/8 inch, the following: "LAWN CARE APPLICATION - STAY OFF GRASS UNTIL DRY - FOR MORE INFORMATION CONTACT: (here shall be inserted the name and business telephone number of the applicator for hire)."

(4) The lawn marker shall be removed and discarded by

the property owner or resident, or such other person authorized by the property owner or resident, on the day following the application. The lawn marker shall not be removed by any person other than the property owner or resident or person designated by such property owner or resident.

(5) For applications to residential properties of 2

families or less, the applicator for hire shall be required to place lawn markers at the usual point or points of entry.

(6) For applications to residential properties of 2

families or more, or for application to other commercial properties, the applicator for hire shall place lawn markers at the usual point or points of entry to the property to provide notice that lawn care products have been applied to the lawn.

(b) Notification requirement for application of plant protectants on golf courses.
(1) Blanket posting procedure. Each golf course

shall post in a conspicuous place or places an all-weather poster or placard stating to users of or visitors to the golf course that from time to time plant protectants are in use and additionally stating that if any questions or concerns arise in relation thereto, the golf course superintendent or his designee should be contacted to supply the information contained in subsection (c) of this Section.

(2) The poster or placard shall be prominently

displayed in the pro shop, locker rooms and first tee at each golf course.

(3) The poster or placard shall be a minimum size of

8 1/2 by 11 inches and the lettering shall not be less than 1/2 inch.

(4) The poster or placard shall read: "PLANT

PROTECTANTS ARE PERIODICALLY APPLIED TO THIS GOLF COURSE. IF DESIRED, YOU MAY CONTACT YOUR GOLF COURSE SUPERINTENDENT FOR FURTHER INFORMATION."

(c) Information to Customers of Applicators for Hire. At the time of application of lawn care products to a lawn, an applicator for hire shall provide the following information to the customer:
(1) The brand name, common name, and scientific name

of each lawn care product applied;

(2) The type of fertilizer or pesticide contained in

the lawn care product applied;

(3) The reason for use of each lawn care product

applied;

(4) The range of concentration of end use product

applied to the lawn and amount of material applied;

(5) Any special instruction appearing on the label of

the lawn care product applicable to the customer's use of the lawn following application;

(6) The business name and telephone number of the

applicator for hire as well as the name of the person actually applying lawn care products to the lawn; and

(7) Upon the request of a customer or any person

whose property abuts or is adjacent to the property of a customer of an applicator for hire, a copy of the material safety data sheet and approved pesticide registration label for each applied lawn care product.

(d) Prior notification of application to lawn. In the case of all lawns other than golf courses:
(1) Any neighbor whose property abuts or is adjacent

to the property of a customer of an applicator for hire may receive prior notification of an application by contacting the applicator for hire and providing his name, address and telephone number.

(2) At least the day before a scheduled application,

an applicator for hire shall provide notification to a person who has requested notification pursuant to paragraph (1) of this subsection (d), such notification to be made in writing, in person or by telephone, disclosing the date and approximate time of day of application.

(3) In the event that an applicator for hire is

unable to provide prior notification to a neighbor whose property abuts or is adjacent to the property because of the absence or inaccessibility of the individual, at the time of application to a customer's lawn, the applicator for hire shall leave a written notice at the residence of the person requesting notification, which shall provide the information specified in paragraph (2) of this subsection (d).

(e) Prior notification of application to golf courses.
(1) Any landlord or resident with property that abuts

or is adjacent to a golf course may receive prior notification of an application of lawn care products or plant protectants, or both, by contacting the golf course superintendent and providing his name, address and telephone number.

(2) At least the day before a scheduled application

of lawn care products or plant protectants, or both, the golf course superintendent shall provide notification to any person who has requested notification pursuant to paragraph (1) of this subsection (e), such notification to be made in writing, in person or by telephone, disclosing the date and approximate time of day of application.

(3) In the event that the golf course superintendent

is unable to provide prior notification to a landlord or resident because of the absence or inaccessibility, at the time of application, of the landlord or resident, the golf course superintendent shall leave a written notice with the landlord or at the residence which shall provide the information specified in paragraph (2) of this subsection (e).

(f) Notification for applications of pesticides to day care center grounds other than day care center structures and school grounds other than school structures.
(1) The owner or operator of a day care center must

either (i) maintain a registry of parents and guardians of children in his or her care who have registered to receive written notification before the application of pesticide to day care center grounds and notify persons on that registry before applying pesticides or having pesticide applied to day care center grounds or (ii) provide written or telephonic notice to all parents and guardians of children in his or her care before applying pesticide or having pesticide applied to day care center grounds.

(2) School districts must either (i) maintain a

registry of parents and guardians of students who have registered to receive written or telephonic notification before the application of pesticide to school grounds and notify persons on that list before applying pesticide or having pesticide applied to school grounds or (ii) provide written or telephonic notification to all parents and guardians of students before applying pesticide or having pesticide applied to school grounds.

(3) Written notification required under item (1) or

(2) of subsection (f) of this Section may be included in newsletters, calendars, or other correspondence currently published by the school district, but posting on a bulletin board is not sufficient. The written or telephonic notification must be given at least 4 business days before application of the pesticide and should identify the intended date of the application of the pesticide and the name and telephone contact number for the school personnel responsible for the pesticide application program or, in the case of a day care center, the owner or operator of the day care center. Prior notice shall not be required if there is imminent threat to health or property. If such a situation arises, the appropriate school personnel or, in the case of a day care center, the owner or operator of the day care center must sign a statement describing the circumstances that gave rise to the health threat and ensure that written or telephonic notice is provided as soon as practicable.

(Source: P.A. 96-424, eff. 8-13-09.)

(415 ILCS 65/4) (from Ch. 5, par. 854)
Sec. 4. Applicator certification and training requirements. Applicators for hire must be certified and licensed by the Department under the Illinois Pesticide Act, as now or hereafter amended, before they can apply lawn care products to lawns.
(Source: P.A. 86-358.)

(415 ILCS 65/5) (from Ch. 5, par. 855)
Sec. 5. Containment of spills, wash water, and rinsate collection.
(a) No loading of lawn care products for distribution to a customer or washing or rinsing of pesticide residues from vehicles, application equipment, mixing equipment, floors or other items used for the storage, handling, preparation for use, transport, or application of pesticides to lawns shall be performed at a facility except in designated containment areas in accordance with the requirements of this Section. A lawn care containment permit, issued by the Department, shall be obtained prior to the operation of the containment area. The Department shall issue a lawn care containment permit when the containment area or facility complies with the provisions of this Section and the rules and regulations adopted under Sections 5 and 6. A permit fee of $100 shall be submitted to the Department with each permit application or permit renewal application. All moneys collected pursuant to this Section shall be deposited into the Pesticide Control Fund.
(b) No later than January 1, 1993, containment areas shall be in use in any facility as defined in this Act and no wash water or rinsates may be released into the environment except in accordance with applicable law. Containment areas shall include the following requirements:
(1) The containment area shall be constructed of

concrete, asphalt or other impervious materials which include, but are not limited to, polyethylene containment pans and synthetic membrane liners. All containment area materials shall be compatible with the lawncare products to be contained.

(2) The containment area shall be designed to capture

spills, washwaters, and rinsates generated in the loading of application devices, the lawncare product-related servicing of vehicles, and the triple rinsing of pesticide containers and to prevent the release of such spills, washwaters, or rinsates to the environment other than as described in paragraph (3) of this subsection (b).

(3) Spills, washwaters, and rinsates captured in the

containment area may be used in accordance with the label rates of the lawncare products, reused as makeup water for dilution of pesticides in preparation of application, or disposed in accordance with applicable local, State and federal regulations.

(c) The requirements of this Section shall not apply to situations constituting an emergency where washing or rinsing of pesticide residues from equipment or other items is necessary to prevent imminent harm to human health or the environment.
(d) The requirements of this Section shall not apply to persons subject to the containment requirements of the Illinois Pesticide Act or the Illinois Fertilizer Act of 1961 and any rules or regulations adopted thereunder.
(Source: P.A. 96-1310, eff. 7-27-10.)

(415 ILCS 65/5a)
Sec. 5a. Fertilizer; application restrictions.
(a) No applicator for hire shall:
(1) Apply phosphorus-containing fertilizer to a

lawn, except as demonstrated to be necessary by a soil test that establishes that the soil is lacking in phosphorous when compared against the standard established by the University of Illinois. The soil test required under this paragraph (1) shall be conducted no more than 36 months before the intended application of the fertilizer and by a soil testing laboratory that has been identified by the University of Illinois as an acceptable laboratory for soil testing. However, a soil test shall not be required under this paragraph (1) if the fertilizer to be applied is a 0% phosphate fertilizer or the fertilizer is being applied to establish a lawn in the first 2 growing seasons.

(2) Apply fertilizer to an impervious surface,

except where the application is inadvertent and fertilizer is swept or blown back into the target area or returned to either its original or another appropriate container for reuse.

(3) Apply fertilizer using a spray, drop, or rotary

spreader with a deflector within a 3 foot buffer of any water body, except that when this equipment is not used, fertilizer may not be applied within a 15 foot buffer of any water body.

(4) Apply fertilizer at any time when the lawn is

frozen or saturated. For the purposes of this paragraph (4), a lawn is frozen when its root system is frozen (typically 3 or 4 inches down), and a lawn is saturated when it bears ample evidence of being or having been inundated by standing water.

(b) This Section does not apply to the application of fertilizer on property used in the operation of a commercial farm, lands classified as agricultural lands, or golf courses.
(c) This Section does not apply to the application of lawn repair products.
(d) Paragraph (1) of subsection (a) of this Section does not apply to the application of animal or vegetable manure that is ground, pelletized, mechanically dried, packaged, or supplemented with plant nutrients or other substances other than phosphorus.
(Source: P.A. 96-1005, eff. 7-6-10.)

(415 ILCS 65/6) (from Ch. 5, par. 856)
Sec. 6. This Act shall be administered and enforced by the Department. The Department may promulgate rules and regulations as necessary for the enforcement of this Act. The Department of Public Health must inform school boards and the owners and operators of day care centers about the provisions of this Act that are applicable to school districts and day care centers, and it must inform school boards about the requirements contained in Sections 10-20.49 and 34-18.40 of the School Code. The Department of Public Health must recommend that day care centers and schools use a pesticide-free turf care program to maintain their turf. The Department of Public Health must also report violations of this Act of which it becomes aware to the Department for enforcement.
(Source: P.A. 96-424, eff. 8-13-09; 96-1000, eff. 7-2-10.)

(415 ILCS 65/7) (from Ch. 5, par. 857)
Sec. 7. When an administrative hearing is held by the Department, the hearing officer, upon determination of any violation of this Act or rule or regulation, shall either refer the violation to the State's Attorney's office in the county where the alleged violation occurred for prosecution or levy the following administrative monetary penalties:
(a) a penalty of $250 for a first violation;
(b) a penalty of $500 for a second violation; and
(c) a penalty of $1,000 for a third or subsequent

violation.

The penalty levied shall be collected by the Department, and all penalties collected by the Department under this Act shall be deposited into the Pesticide Control Fund. Any penalty not paid within 60 days of notice from the Department shall be submitted to the Attorney General's office for collection.
Upon prosecution by a State's Attorney, a violation of this Act or rules shall be a petty offense subject to a fine of $250 for a first offense, a fine of $500 for a second offense, and a fine of $1,000 for a third or subsequent offense.
(Source: P.A. 99-642, eff. 7-28-16.)

(415 ILCS 65/8)
Sec. 8. (Repealed).
(Source: P.A. 86-358. Repealed by P.A. 96-1005, eff. 7-6-10.)

(415 ILCS 65/9)
Sec. 9. Home rule.
(a) On and after the effective date of this amendatory Act of the 96th General Assembly, a unit of local government may not regulate fertilizer in a manner more restrictive than the regulation of fertilizer by the State under this Act, unless the Department of Agriculture determines that a proposed ordinance of a unit of local government is reasonable under the specific circumstances based on standards that the Department shall adopt by rule. This Section is a limitation under subsection (i) of Section 6 of Article VII of the Illinois Constitution on the concurrent exercise by home rule units of powers and functions exercised by the State.
(b) Subsection (a) of this Section shall not apply to any local ordinance or regulation in effect before the effective date of this amendatory Act of the 96th General Assembly.
(Source: P.A. 96-1005, eff. 7-6-10.)



415 ILCS 70/ - Hazardous Substances Construction Disclosure Act.

(415 ILCS 70/1) (from Ch. 29, par. 1001)
Sec. 1. This Act may be cited as the Hazardous Substances Construction Disclosure Act.
(Source: P.A. 86-648.)

(415 ILCS 70/2) (from Ch. 29, par. 1002)
Sec. 2. Any contractor or subcontractor who, in the performance of a construction or excavation contract, discovers any substance or material, the existence of which has not previously been disclosed to the contractor by the owner, and applicable law, rule or regulation either (i) requires the removal or containment thereof, or (ii) prohibits that person from proceeding unless he is duly licensed therefore and he is not so licensed; and either (i) the removal or containment thereof cannot be effectuated without a cessation of the work; or (ii) applicable law, rule or regulation requires him to cease work; or, (iii) when the continuation of work exposes any person to a substantial risk; and (iv) if such contract contains no provision allocating responsibility or liability in the event of an undisclosed discovery of such substance or material, the contractor, or subcontractor and any other party whose work is impaired, impeded or prohibited as a result thereof may interrupt performance of the contract without penalty until the substance or material is removed or contained by the owner of the land or improvement and be awarded any damages caused by the delay. The owner shall have the right to terminate the contract upon payment to the contractor of the amount of any services or materials supplied or expended plus any damages for the delay to the date of termination of the contract.
(Source: P.A. 86-648.)



415 ILCS 75/ - Environmental Toxicology Act.

(415 ILCS 75/1) (from Ch. 111 1/2, par. 981)
Sec. 1. This Act shall be known and may be cited as the "Environmental Toxicology Act".
(Source: P.A. 84-987.)

(415 ILCS 75/2) (from Ch. 111 1/2, par. 982)
Sec. 2. The Illinois Department of Public Health shall establish a program to investigate threats or potential threats to the public health related to environmental exposure to hazardous substances, and to assess and study the human health effects associated with such exposure.
(Source: P.A. 84-987.)

(415 ILCS 75/3) (from Ch. 111 1/2, par. 983)
Sec. 3. Definitions. As used in this Act, unless the context otherwise requires;
(a) "Department" means the Illinois Department of Public Health;
(b) "Director" means the Director of the Illinois Department of Public Health;
(c) "Program" means the Environmental Toxicology program as established by this Act;
(d) "Exposure" means contact with a hazardous substance;
(e) "Hazardous Substance" means chemical compounds, elements, or combinations of chemicals which, because of quantity concentration, physical characteristics or toxicological characteristics may pose a substantial present or potential hazard to human health and includes, but is not limited to, any substance defined as a hazardous substance in Section 3.215 of the "Environmental Protection Act", approved June 29, 1970, as amended;
(f) "Initial Assessment" means a review and evaluation of site history and hazardous substances involved, potential for population exposure, the nature of any health related complaints and any known patterns in disease occurrence;
(g) "Comprehensive Health Study" means a detailed analysis which may include: a review of available environmental, morbidity and mortality data; environmental and biological sampling; detailed review of scientific literature; exposure analysis; population surveys; or any other scientific or epidemiologic methods deemed necessary to adequately evaluate the health status of the population at risk and any potential relationship to environmental factors;
(h) "Superfund Site" means any hazardous waste site designated for cleanup on the National Priorities List as mandated by the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (P.L. 96-510), as amended;
(i) (Blank).
(Source: P.A. 100-103, eff. 8-11-17.)

(415 ILCS 75/4) (from Ch. 111 1/2, par. 984)
Sec. 4. The Department, under the Environmental Toxicology Program, shall have the following duties and responsibilities:
(a) to respond to citizen inquiries and investigate complaints regarding public health concerns which may be related to environmental hazards;
(b) to provide an initial assessment of potential adverse health effects in a community to determine whether a comprehensive health study is warranted in cases where exposure to hazardous substances has occurred;
(c) to conduct a comprehensive health study, if warranted, in cooperation with the Illinois Environmental Protection Agency to assess the full relationship, if any, between observed health problems and possible exposure to hazardous substances in a given community;
(d) to make recommendations for long-term follow-up studies when appropriate;
(e) to provide prompt referrals to appropriate agencies for remedial actions;
(f) to recommend legislation or regulation, in cooperation with the Illinois Environmental Protection Agency to the General Assembly or the Pollution Control Board.
(Source: P.A. 84-987.)

(415 ILCS 75/5) (from Ch. 111 1/2, par. 985)
Sec. 5. (a) Upon request by the Illinois Environmental Protection Agency, the Department shall conduct an initial assessment for any location designated as a Superfund Site. Such assessment shall be initiated within 60 days of the request.
(b) (Blank).
(c) If, as a result of the initial assessment, the Department determines that a public health problem related to exposure to hazardous substances may exist in a community located near a designated site, the Department shall conduct a comprehensive health study to assess the full relationship, if any, between such threat or potential threat and possible exposure to hazardous substances at the designated site.
(Source: P.A. 100-103, eff. 8-11-17.)

(415 ILCS 75/6) (from Ch. 111 1/2, par. 986)
Sec. 6. At the request of a unit of local government to which a siting approval application for a new pollution control facility for the storage, treatment or disposal of hazardous waste has been made, pursuant to Section 39.2 of the Environmental Protection Act, the Department shall evaluate the public health implications of such proposed facility.
Such request shall be made to the Department within 14 days of the filing of the application. The Department shall transmit its evaluation to the unit of local government within 75 days of the request. Such evaluation shall be made available for public inspection and shall be made part of the hearing record. If the Department fails to transmit the evaluation prior to the last required public hearing the unit of local government may consider that evaluation in making its determination only upon its finding that the delay has not resulted in material prejudice to the applicant or the public.
(Source: P.A. 91-357, eff. 7-29-99.)

(415 ILCS 75/7) (from Ch. 111 1/2, par. 987)
Sec. 7. The Department may enter into contracts or agreements with individuals, corporations, hospitals, universities, not-for-profit corporations, governmental entities or other organizations whereby such individuals, organizations or agencies agree to provide assistance to the Department in carrying out its duties and responsibilities under this Act.
(Source: P.A. 84-987.)

(415 ILCS 75/8) (from Ch. 111 1/2, par. 988)
Sec. 8. This Act shall not apply to employee complaints lodged against their employer, which fall under the provisions of the federal Occupational Safety and Health Act.
(Source: P.A. 84-987.)



415 ILCS 80/ - Degradable Plastic Act.

(415 ILCS 80/1) (from Ch. 111 1/2, par. 7901)
Sec. 1. Short title. This Act shall be known and may be cited as the Degradable Plastic Act.
(Source: P.A. 86-775.)

(415 ILCS 80/2) (from Ch. 111 1/2, par. 7902)
Sec. 2. Definitions. As used in this Act, the following terms shall have the meanings indicated, unless the context otherwise requires:
"Agency" means the Illinois Environmental Protection Agency.
"Department" means the Department of Commerce and Economic Opportunity.
"Degradable" means capable of disintegrating, by naturally occurring biological or physical processes in the environment within a period of 3 years after disposal, into fragments that are small relative to the original size, or into particles of a molecular weight that is low when compared to the molecular weight of the original material.
"Plastic container" means a package, bag, bottle, cup, wrapping, blister-pack or other device that is made of plastic, plastic-coated paper, or other synthetic polymeric material, and is used to contain or protect merchandise ultimately intended for retail sale, or to contain waste for disposal.
"Recyclable plastic container" means a container composed entirely (exclusive of any readily detachable lid, closure, handle or label) of one type of plastic for which the Department finds that there exists an effective recycling market in this State.
(Source: P.A. 94-793, eff. 5-19-06.)

(415 ILCS 80/3) (from Ch. 111 1/2, par. 7903)
Sec. 3. Research. (a) The Department, in cooperation with the Agency, shall undertake a research effort designed to evaluate the degradation process and the environmental impact of degradable plastics, and shall develop and propose to the Pollution Control Board model landfill practices designed to promote the degradation of degradable plastic containers.
(b) The Department shall also conduct a study to evaluate the promotion of degradable plastics as a partial response to the solid waste crisis. The study should concurrently consider the relative merits of other responses, including recycling, incineration and waste reduction programs.
(Source: P.A. 86-775.)

(415 ILCS 80/4) (from Ch. 111 1/2, par. 7904)
Sec. 4. Degradable products. The Department shall study the feasibility of developing new products made from degradable plastics, and the economic impact of requiring that certain industrial and consumer goods be manufactured from degradable products.
(Source: P.A. 86-775.)

(415 ILCS 80/5) (from Ch. 111 1/2, par. 7905)
Sec. 5. State purchasing. The Department of Central Management Services, and all other departments and agencies of State government, when purchasing plastic containers and other plastic products, shall purchase products that are degradable or recyclable whenever such products are available at reasonable cost and in the appropriate quantity and quality.
(Source: P.A. 86-775.)



415 ILCS 85/ - Toxic Pollution Prevention Act.

(415 ILCS 85/1) (from Ch. 111 1/2, par. 7951)
Sec. 1. Short Title. This Act shall be known as the Toxic Pollution Prevention Act.
(Source: P.A. 86-914.)

(415 ILCS 85/2) (from Ch. 111 1/2, par. 7952)
Sec. 2. Findings. (a) The General Assembly finds:
(1) that significant opportunities may exist for industry to eliminate or reduce the generation of toxic substances at the source through modifications in production, operation and raw materials use;
(2) that such modifications may offer significant savings through reduced raw materials, insurance and pollution control costs and are likely to improve worker health and safety;
(3) that toxic pollution prevention opportunities are not realized because (i) existing regulations focus on treatment and disposal of wastes that have already been generated, rather than reducing the use of toxic substances at the source; (ii) existing regulations do not emphasize multimedia management of waste; and (iii) industries may need technical assistance for toxic pollution prevention;
(4) that State environmental agencies can help promote toxic pollution prevention by disseminating information about such strategies to a range of industries, both large and small; and
(5) that some industries may require on-site technical assistance from the State.
(b) It is the purpose of this Act to reduce the disposal and release of toxic substances which may have adverse and serious health and environmental effects, to promote toxic pollution prevention as the preferred means for achieving compliance with environmental laws and regulations, to establish State programs that provide high-level attention to toxic pollution prevention policy initiatives, to integrate existing regulatory programs to promote toxic pollution prevention, and to stimulate toxic pollution prevention strategies by industry.
(Source: P.A. 86-914.)

(415 ILCS 85/3) (from Ch. 111 1/2, par. 7953)
Sec. 3. Definitions. As used in this Act:
"Agency" means the Illinois Environmental Protection Agency.
"Center" means the Illinois Sustainable Technology Center.
"Person" means any individual, partnership, co-partnership, firm, company, corporation, association, joint stock company, trust, political subdivision, State agency, or any other legal entity, or its legal representative, agent or assigns.
"Release" means emission to the air, discharge to surface waters or off-site wastewater treatment facilities, or on-site release to the land, including but not limited to landfills, surface impoundments and injection wells.
"Toxic substance" means any substance listed by the Agency pursuant to Section 4 of this Act.
"Toxic pollution prevention" means in-plant practices that reduce, avoid or eliminate: (i) the use of toxic substances, (ii) the generation of toxic constituents in wastes, (iii) the disposal or release of toxic substances into the environment, or (iv) the development or manufacture of products with toxic constituents, through the application of any of the following techniques:
(1) input substitution, which refers to replacing a

toxic substance or raw material used in a production process with a nontoxic or less toxic substance;

(2) product reformulation, which refers to

substituting for an existing end product an end product which is nontoxic or less toxic upon use, release or disposal;

(3) production process redesign or modification,

which refers to developing and using production processes of a different design than those currently used;

(4) production process modernization, which refers to

upgrading or replacing existing production process equipment or methods with other equipment or methods based on the same production process;

(5) improved operation and maintenance of existing

production process equipment and methods, which refers to modifying or adding to existing equipment or methods, including but not limited to such techniques as improved housekeeping practices, system adjustments, product and process inspections, and production process control equipment or methods;

(6) recycling, reuse or extended use of toxic

substances by using equipment or methods which become an integral part of the production process, including but not limited to filtration and other closed loop methods.

However, "toxic pollution prevention" shall not include or in any way be inferred to promote or require incineration, transfer from one medium of release to another, off-site or out of process waste recycling, or end of pipe treatment of toxic substances.
"Trade secret" means any information concerning production processes employed or substances manufactured, processed or otherwise used within a facility which the Agency determines to satisfy the criteria established under Section 3.490 of the Environmental Protection Act, and to which specific trade secret status has been granted by the Agency.
(Source: P.A. 98-346, eff. 8-14-13.)

(415 ILCS 85/4) (from Ch. 111 1/2, par. 7954)
Sec. 4. Toxic Pollution Prevention Program. There is hereby established within the Agency a Toxic Pollution Prevention Program. The Program, at a minimum, shall:
(1) Identify all federal and State laws or regulations pertaining to waste disposal and release of toxic substances into the environment. The Program shall promote increased coordination of efforts to administer and enforce these laws and regulations, review draft administrative rules before submission to determine their potential impact on toxic pollution prevention and determine how Agency programs should be coordinated or modified to promote toxic pollution prevention.
(2) Develop a toxic pollution prevention manual for Agency inspectors and permit reviewers.
(3) Establish procedures for expediting permit application review for process or equipment modifications that involve toxic pollution prevention.
(4) Develop a list of toxic substances which it believes should receive priority consideration for toxic pollution prevention based upon an examination of toxic release inventory reports filed with the Agency pursuant to Section 313 of the federal Emergency Planning and Community Right to Know Act of 1986. The Program shall take into account available health and environmental effects data, volumes of toxic releases and degree of hazard. The Program shall review and update the list at least once every 2 years.
(5) Establish, in cooperation with the Center, methods and procedures for managing toxic pollution prevention information and for assessing the progress of toxic pollution prevention statewide.
(6) To the extent practicable, use the forms, practices and procedures already in place in established environmental protection programs.
(Source: P.A. 86-914; 86-1363.)

(415 ILCS 85/5) (from Ch. 111 1/2, par. 7955)
Sec. 5. Toxic Pollution Prevention Assistance Program. There is hereby established a Toxic Pollution Prevention Assistance Program at the Illinois Sustainable Technology Center. The Center may establish cooperative programs with public and private colleges and universities designed to augment the implementation of this Section. The Center may establish fees, tuition, or other financial charges for participation in the Assistance Program. These monies shall be deposited in the Toxic Pollution Prevention Fund established in Section 7 of this Act. Through the Assistance Program, the Center:
(1) Shall provide general information about and

actively publicize the advantages of and developments in toxic pollution prevention and sustainability practices.

(2) May establish courses, seminars, conferences and

other events, and reports, updates, guides and other publications and other means of providing technical information for industries, local governments and citizens concerning toxic pollution prevention strategies, and may, as appropriate, work in cooperation with the Agency.

(3) Shall engage in research on toxic pollution

prevention methods. Such research shall include assessments of the impact of adopting toxic pollution prevention methods on the environment, the public health, and worker exposure, and assessments of the impact on profitability and employment within affected industries.

(4) Shall provide on-site technical consulting, to

the extent practicable, to help facilities to identify opportunities for toxic pollution prevention, and to develop comprehensive toxic pollution prevention plans that would include water, energy, and solid waste. To be eligible for such consulting, the owner or operator of a facility must agree to allow information regarding the results of such consulting to be shared with the public, provided that the identity of the facility shall be made available only with its consent, and trade secret information shall remain protected.

(5) May sponsor pilot projects in cooperation with

the Agency, or an institute of higher education to develop and demonstrate innovative technologies and methods for toxic pollution prevention and sustainable development. The results of all such projects shall be available for use by the public, but trade secret information shall remain protected.

(6) May award grants for activities that further the

purposes of this Act, including but not limited to the following:

(A) grants to not-for-profit organizations to

establish free or low-cost technical assistance or educational programs to supplement the toxic pollution prevention activities of the Center;

(B) grants to assist trade associations, business

organizations, labor organizations and educational institutions in developing training materials to foster toxic pollution prevention; and

(C) grants to assist industry, business

organizations, labor organizations, education institutions and industrial hygienists to identify, evaluate and implement toxic pollution prevention measures and alternatives through audits, plans and programs.

The Center may establish criteria and terms for such

grants, including a requirement that a grantee provide matching funds. Grant money awarded under this Section may not be spent for capital improvements or equipment.

In determining whether to award a grant, the Center

shall consider at least the following:

(i) the potential of the project to prevent

pollution;

(ii) the likelihood that the project will develop

techniques or processes that will minimize the transfer of pollution from one environmental medium to another;

(iii) the extent to which information to be

developed through the project will be applicable to other persons in the State; and

(iv) the willingness of the grant applicant to

assist the Center in disseminating information about the pollution prevention methods to be developed through the project.

(7) Shall establish and operate a State information

clearinghouse that assembles, catalogues and disseminates information about toxic pollution prevention and available consultant services. Such clearinghouse shall include a computer database containing information on managerial, technical and operational approaches to achieving toxic pollution prevention. The computer database must be maintained on a system designed to enable businesses, governmental agencies and the general public readily to obtain information specific to production technologies, materials, operations and products. A business shall not be required to submit to the clearinghouse any information that is a trade secret.

(8) May contract with an established institution of

higher education to assist the Center in carrying out the provisions of this Section. The assistance provided by such an institution may include, but need not be limited to:

(A) engineering field internships to assist

industries in identifying toxic pollution prevention opportunities;

(B) development of a toxic pollution prevention

curriculum for students and faculty; and

(C) applied toxic pollution prevention and

recycling research.

(9) Shall emphasize assistance to businesses that

have inadequate technical and financial resources to obtain information and to assess and implement toxic pollution prevention methods.

(10) Shall publish a biannual report on its toxic

pollution prevention and sustainable development activities, achievements, identified problems and future goals.

(Source: P.A. 98-346, eff. 8-14-13.)

(415 ILCS 85/6) (from Ch. 111 1/2, par. 7956)
Sec. 6. Toxic Pollution Prevention Innovation Plan. (a) Beginning January 1, 1990, any person may submit to the Agency a plan which proposes to achieve toxic pollution prevention through the use of an innovative production process involving a new application of technology or a combination of existing technologies that have not previously been implemented together. Such plan shall describe the innovative production process, the expected benefits, and the proposed implementation schedule. The plan shall also describe any potential problems that might occur under the plan with respect to compliance with State environmental laws or regulations pertaining to the release or disposal of toxic substances.
(b) The Agency shall concur with a proposed toxic pollution prevention innovation plan if the owner or operator of the affected facility demonstrates to the Agency that:
(1) the proposed process will be effective in toxic pollution prevention;
(2) the proposed process will achieve at least the level of toxic pollution prevention of other available processes; and
(3) the proposed process is not reasonably expected to have any significant adverse effect on public health or the environment in the course of its operation, function or malfunction. If the Agency does not concur with the proposed plan, the Agency shall provide the owner or operator with a written statement of the reasons for its refusal to concur, and the owner or operator may modify the plan or submit a new plan for review.
(c) The Agency shall consider any potential compliance problems that are identified during the review process. To the extent feasible under applicable law and consistent with prudent environmental practices, the Agency shall make every reasonable effort to accommodate a proposed process with which it has concurred. Such accommodation may include, without limitation, the following:
(1) expedited coordination and processing of any applicable permit applications;
(2) cooperation, as appropriate, with any request for an applicable variance, adjusted standard or site-specific standard pursuant to the Environmental Protection Act; and
(3) appropriate technical assistance to avoid or eliminate any potential compliance problems resulting from the proposed process.
(d) The Agency shall establish rules and procedures for concurring with toxic pollution prevention innovation plans within one year after the effective date of this Act. Under such rules and procedures, the Agency shall make a final determination within 120 days after receiving a proposed plan. Any such concurrence shall be for a period not exceeding 2 years.
(e) The Agency shall monitor the implementation and effectiveness of any toxic pollution prevention innovation plan that is implemented under this Section. The Agency may use monies from the Environmental Protection Permit and Inspection Fund to implement this Section.
(Source: P.A. 86-914.)

(415 ILCS 85/7) (from Ch. 111 1/2, par. 7957)
Sec. 7. Toxic Pollution Prevention Fund. (a) The Toxic Pollution Prevention Fund is hereby created as a special fund in the State treasury. The Fund shall be used for the purposes of carrying out the provisions of this Act, and shall not be used for hazardous waste cleanups or related activities. The Governor shall include a recommendation to the General Assembly on the division of moneys in the Fund between the Agency and Center in the annual State budget proposal.
(b) The Fund shall be credited with all the monies raised by the Center pursuant to this Act. These monies shall be appropriated in addition to other State and federal monies, grants and allocations. Interest received on monies in the Fund shall be credited to the Fund.
(Source: P.A. 86-914.)



415 ILCS 90/ - Household Hazardous Waste Collection Program Act.

(415 ILCS 90/1) (from Ch. 111 1/2, par. 991-1)
Sec. 1. Short title. This Act may be cited as the Household Hazardous Waste Collection Program Act.
(Source: P.A. 87-735; 87-1159.)

(415 ILCS 90/2) (from Ch. 111 1/2, par. 991-2)
Sec. 2. Findings and purpose. The General Assembly finds that there is a need for household hazardous waste collection centers throughout the State that can be operated to augment existing and future hazardous waste storage facilities. The collection centers shall be operated to provide a service to households that generate small quantities of hazardous waste and to encourage proper hazardous waste disposal. Local collection centers will allow local governments the opportunity to provide a location for collection and temporary storage of small quantities of household waste.
(Source: P.A. 87-735; 87-1159.)

(415 ILCS 90/3) (from Ch. 111 1/2, par. 991-3)
Sec. 3. Definitions. As used in this Act the following terms have the following meanings:
"Agency" means the Illinois Environmental Protection Agency.
"Collection center" means a secured site approved by the Agency to be used as a base for a hazardous waste collection facility.
"Household hazardous waste" means a consumer disposed waste product intended for household use generally containing constituents that make its disposal in municipal waste landfills or incinerators undesirable. Household hazardous waste includes, but is not limited to, the following:
(1) Waste oil.
(2) Petroleum Distillate-Based Solvents.
(3) Oil based liquid paint, paint strippers, and

paint thinners.

(4) Herbicides and pesticides except, for purposes of

this Act, antimicrobial and disinfectant products are excluded.

"Regional collection center" means a facility permitted by the Agency for the storage of household hazardous wastes.
(Source: P.A. 87-735; 87-1159; 88-163.)

(415 ILCS 90/4) (from Ch. 111 1/2, par. 991-4)
Sec. 4. Pilot project plan.
(a) The Agency shall formulate and update a plan for collecting small quantities of household hazardous waste from households in the State. The plan shall include:
(1) An assessment of private industry interest or

involvement in hazardous waste collection in the State and recommendations to the General Assembly for private industry collection incentives.

(2) A survey of businesses available to serve this

function or alternative recycling or disposal functions with recommendations of approved firms to be used for the collection program.

(3) A method for encouraging private industry

household waste collection pilot projects in local and regional communities.

(4) A method of encouraging county and municipal

household hazardous waste collection pilot projects.

(b) The agency shall develop and distribute public information regarding, but not limited to, the following:
(1) Nontoxic alternatives to household hazardous

materials.

(2) Safe use and storage procedures for household

hazardous materials, including toxic effect warnings.

(3) Proper disposal procedures for household

hazardous waste.

(4) Recycling options available for various types of

household hazardous waste.

(c) Agency sponsored household hazardous waste collections shall continue until March 1, 1995.
(Source: P.A. 87-735; 87-1159.)

(415 ILCS 90/5) (from Ch. 111 1/2, par. 991-5)
Sec. 5. Statewide plan. By March 1, 1995, the Agency shall develop a statewide household hazardous waste management plan that will ensure comprehensive collection and proper management of household hazardous waste from households in Illinois and shall submit the plan to the General Assembly for approval. The plan shall address, at a minimum, a network of local collection centers, transfer stations, and expanded household hazardous waste collection route services. The plan shall assess the need for additional compliance verification inspections, enforcement, and penalties. The plan shall include a strategy, timetable, and budget for implementation.
(Source: P.A. 87-735; 87-1159.)

(415 ILCS 90/6) (from Ch. 111 1/2, par. 991-6)
Sec. 6. Grant program. The Agency shall establish a grant program for local governments that desire to provide a local or regional household hazardous waste collection center. Grants shall be authorized to cover collection center costs associated with capital outlay for preparing a facility or site to safely serve as a collection center and to cover costs of administration, public awareness, and local amnesty day programs. The total cost for administration and public awareness shall not exceed 10% of the grant award. Grants shall be available on a competitive basis to local governments that:
(1) design a collection center which is approved by

the agency; and

(2) provide up to 33% of the capital outlay money

needed for the facility as matching money.

(Source: P.A. 87-735; 87-1159.)

(415 ILCS 90/7) (from Ch. 111 1/2, par. 991-7)
Sec. 7. Evaluation and report. The Agency shall submit to the Governor and the General Assembly on or before January 1, 1995, a report evaluating the effectiveness of the programs provided under this Act including all of the following:
(1) An assessment of the need for a continuation of

existing programs.

(2) The need for the development and implementation

of new programs, including appropriate funding mechanisms.

(3) Any legislative and administrative action

necessary to fully implement a comprehensive household hazardous waste management program in Illinois.

(Source: P.A. 87-1159.)

(415 ILCS 90/150) (from Ch. 111 1/2, par. 991-150)
Sec. 150. This Act shall take effect upon becoming law.
(Source: P.A. 87-735.)



415 ILCS 92/ - Regulation of Phosphorus in Detergents Act.

(415 ILCS 92/1)
Sec. 1. Short title. This Act may be cited as the Regulation of Phosphorus in Detergents Act.
(Source: P.A. 95-115, eff. 8-13-07.)

(415 ILCS 92/5)
Sec. 5. Prohibition; definition; exceptions.
(a) On and after July 1, 2010, no person may use, sell, manufacture, or distribute for sale any cleaning agent containing more than 0.5% phosphorus by weight, expressed as elemental phosphorus, in Illinois, except as otherwise provided in this Section.
(b) As used in this Section, "cleaning agent" means a laundry detergent, dishwashing compound, cleanser, household cleaner, metal cleaner or polish, degreasing compound, commercial cleaner, industrial cleaner, or other substance that is used or intended to be used for cleaning purposes.
(c) This Section does not apply to cleaning agents that are used:
(1) In agricultural, biofuel, or dairy production,

including bottling equipment.

(2) To clean commercial food, brewery, or beverage

processing equipment and containers, and in commercial automatic dishwashing machines, flatware presoak products, or commercial dishwashing rinse additive products.

(3) In hospitals, clinics, nursing homes, other

health care facilities, or veterinary hospitals or clinics, or for use as commercial bathroom cleaners.

(4) In any medical, biological, chemical,

engineering, or other such laboratory, including those associated with any academic or research institution.

(5) In commercial laundries that provide cleaning

services for a hospital, health care facility, or veterinary hospital.

(6) As water softeners, anti-scale agents, or

corrosion inhibitors, if that use is in a closed system such as a boiler, air conditioner, cooling tower, or hot water heater.

(7) As industrial or institutional sanitizers, metal

brighteners, or metal cleaning or metal conditioning, including products containing phosphoric acid or trisodium phosphate.

(d) This Section does not apply to cleaning agents that:
(1) contain phosphorus in an amount not exceeding

0.5%, expressed as elemental phosphorus by weight;

(2) are manufactured, stored, sold, or distributed

for use solely outside the State; or

(3) are regulated by federal law, including the Food,

Drug, and Cosmetic Act and the Federal Insecticide, Fungicide, and Rodenticide Act.

(e) The Illinois Pollution Control Board may authorize the use of additional cleaning agents that contain phosphorus of an amount exceeding 0.5% by weight upon finding that there is no adequate substitute for that cleaning agent or that compliance with this Section would otherwise be unreasonable or create a significant hardship on the user. The Illinois Pollution Control Board shall promulgate rules for the administration and enforcement of the provisions of this Section.
(f) The regulation of phosphorus in detergents is an exclusive power and function of the State. A home rule unit may not regulate phosphorus in detergents. This Section is a denial and limitation of home rule powers and functions under subsection (h) of Section 6 of Article VII of the Illinois Constitution.
(Source: P.A. 95-115, eff. 8-13-07.)

(415 ILCS 92/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 95-115, eff. 8-13-07.)



415 ILCS 95/ - Junkyard Act.

(415 ILCS 95/0.01) (from Ch. 121, par. 460)
Sec. 0.01. Short title. This Act may be cited as the Junkyard Act.
(Source: P.A. 86-1324.)

(415 ILCS 95/1) (from Ch. 121, par. 461)
Sec. 1. For the purpose of promoting the public safety, health, welfare, convenience and enjoyment of public travel, to protect the public investment in public highways, and to preserve and enhance the scenic beauty of lands bordering public highways, it is declared to be in the public interest to regulate and restrict the establishment, operation, and maintenance of junkyards or scrap processing facilities in areas adjacent to the Federal-Aid Interstate and Federal-Aid Primary Systems of Highways within this State. Junkyards or scrap processing facilities which do not conform to the requirements of this Act are declared to be public nuisances.
(Source: Laws 1967, p. 1927.)

(415 ILCS 95/2) (from Ch. 121, par. 462)
Sec. 2. Terms used in this Act, unless the context otherwise requires, are defined as follows:
(1) "junkyard" means an establishment or place of business which is maintained, operated, or used for storing, keeping, buying, or selling junk, or for the maintenance or operation of an automobile graveyard, and the term shall include garbage dumps and sanitary fills;
(2) "junk" means old or scrap copper, brass, rope, rags, batteries, paper, trash, rubber debris, waste, or junked, dismantled or wrecked automobiles, or parts thereof, iron, steel, and other old or scrap ferrous or nonferrous material;
(3) "automobile graveyard" means any establishment or place of business which is maintained, used, or operated for storing, keeping, buying or selling wrecked, scrapped, ruined or dismantled motor vehicles or motor vehicle parts;
(4) "scrap processing facility" means any establishment having facilities for processing iron, steel, nonferrous scrap, mineral wastes or slag, and whose principal produce is scrap iron, steel, or nonferrous scrap for sale for remelting purposes only;
(5) "Department" means the Department of Transportation of the State of Illinois.
(Source: P.A. 77-175.)

(415 ILCS 95/3) (from Ch. 121, par. 463)
Sec. 3. No person may hereafter establish, operate, or maintain a junkyard or scrap processing facility, any portion of which is within 1,000 feet of the nearest edge of the right of way of any highway on the Federal-Aid Interstate or Federal-Aid Primary Systems, except the following:
a. those which are screened by natural objects, plantings, fences, or other appropriate means so as not to be visible from the main-traveled way of the system, or otherwise removed from sight;
b. those located within areas which are zoned for industrial use, or those located within unzoned areas which are used for industrial activities, as determined by regulations to be promulgated by the Department;
c. those which are not visible from the main-traveled way of the highway system.
(Source: Laws 1967, p. 1927.)

(415 ILCS 95/4) (from Ch. 121, par. 464)
Sec. 4. Any junkyard or scrap processing facility lawfully in existence on the effective date of this Act which is within 1,000 feet of the nearest edge of the right of way and visible from the main-traveled way of any highway on the Federal-Aid Interstate or Federal-Aid Primary Systems, shall be screened, if feasible, by the Department at locations on highway right of way or in areas acquired for such purposes outside the right of way so as not to be visible from the main-traveled way of such highway.
(Source: Laws 1967, p. 1927.)

(415 ILCS 95/4.5)
Sec. 4.5. Automobile graveyards located near canals; inspection by EPA. The Environmental Protection Agency may inspect any automobile graveyard located within 1000 feet of a canal in Illinois to determine if any contaminates are entering canal waters from the automobile graveyard.
(Source: P.A. 88-381.)

(415 ILCS 95/5) (from Ch. 121, par. 465)
Sec. 5. The Department shall promulgate regulations governing the location, planting, construction and maintenance, including materials used in screening or fencing required by this Act.
(Source: Laws 1967, p. 1927.)

(415 ILCS 95/6) (from Ch. 121, par. 466)
Sec. 6. When the Department determines that the topography of the land will not permit adequate screening of existing junkyards or scrap processing facilities or junkyards or scrap processing facilities lawfully established but which become nonconforming, the Department may acquire by gift, purchase or by the exercise of the right of eminent domain such junkyards or scrap processing facilities, or portions thereof, necessary to secure compliance with this Act. When it is more economical to move such junkyards or scrap processing facilities, or portions thereof, the Department may acquire by gift, purchase or by the exercise of the right of eminent domain such lands or interest in lands as may be necessary to secure the relocation of such junkyards or scrap processing facilities, or portions thereof, and pay the costs of such relocation. The Department may also acquire by gift, purchase or by the exercise of the right of eminent domain such land or interests in land as is necessary to effectively screen existing junkyards or scrap processing facilities or junkyards or scrap processing facilities lawfully established, but which become nonconforming.
(Source: Laws 1967, p. 1927.)

(415 ILCS 95/6.5)
Sec. 6.5. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(415 ILCS 95/7) (from Ch. 121, par. 467)
Sec. 7. (a) The Department may, in addition to any other remedies, initiate an appropriate action in the circuit court of the county in which a junkyard or scrap processing facility is located, to prevent the unlawful establishment, operation or maintenance of a junkyard or scrap processing facility which is not in compliance with this Act, or to restrain, correct or abate a violation of this Act, or to prevent any illegal Act, conduct, business or use in or about the premises of such junkyard or scrap processing facility.
(b) Whoever violates any provision of this Act is guilty of a petty offense for a first violation, and of a Class C misdemeanor for second or subsequent violations.
(Source: P.A. 84-1308.)

(415 ILCS 95/8) (from Ch. 121, par. 468)
Sec. 8. The Department is authorized to enter into agreements with the designated authority of the United States Government relating to the control of junkyards or scrap processing facility in areas adjacent to the Federal-Aid Interstate and Federal-Aid Primary Systems, and to take such action as may be necessary to comply with the terms of such agreements.
(Source: Laws 1967, p. 1927.)



415 ILCS 97/ - Mercury Switch Removal Act.

(415 ILCS 97/1)
(Section scheduled to be repealed on January 1, 2022)
Sec. 1. Short title. This Act may be cited as the Mercury Switch Removal Act.
(Source: P.A. 94-732, eff. 4-24-06.)

(415 ILCS 97/3)
(Section scheduled to be repealed on January 1, 2022)
Sec. 3. Legislative findings. The General Assembly finds:
(a) That switches containing mercury have been used

for convenience lighting and anti-lock braking systems in vehicles sold in the State of Illinois.

(b) That mercury from the switches may be released

into the environment when end-of-life vehicles are flattened, crushed, baled, shredded, melted, or otherwise processed for recycling.

(c) That removing mercury switches from end-of-life

vehicles is an effective way to prevent mercury from being released into the environment.

(d) That it is in the public interest of the

residents of the State of Illinois to reduce the quantity of mercury entering the environment by removing mercury switches from end-of-life vehicles.

(Source: P.A. 94-732, eff. 4-24-06.)

(415 ILCS 97/5)
(Section scheduled to be repealed on January 1, 2022)
Sec. 5. Definitions. For the purposes of this Act:
"Agency" means the Environmental Protection Agency.
"Capture rate" means the number of convenience light mercury switches removed from end-of-life vehicles prior to the vehicle being flattened, crushed, baled, shredded, or otherwise processed for recycling as a percentage of the total number of convenience light mercury switches available for removal from end-of-life vehicles that are flattened, crushed, shredded, or otherwise processed for recycling.
"End-of-life vehicle" means any vehicle that is sold, given, or otherwise conveyed to a vehicle recycler or scrap metal recycler for the purpose of resale of its parts or recycling.
"Manufacturer" means a person who is the last person in the production or assembly process of a new motor vehicle that uses one or more mercury switches or, in the case of an imported vehicle, the importer or domestic distributor of the vehicle. "Manufacturer" does not include any person engaged in the business of selling new motor vehicles at retail or converting or modifying new motor vehicles after the production or assembly process.
"Mercury switch" means each mercury-containing capsule or mercury-containing switch assembly that is part of a convenience light switch assembly or part of an anti-lock braking system assembly installed in a vehicle. An anti-lock braking system assembly may contain more than one mercury switch.
"Person" means any individual, partnership, co-partnership, firm, company, limited liability company, corporation, association, joint stock company, trust, estate, political subdivision, State agency, or any other legal entity, or their legal representative, agent, or assigns.
"Scrap metal recycler" means a person who engages in the business of shredding or otherwise processing end-of-life vehicles or other scrap metal into prepared grades and whose principal product is scrap iron, scrap steel, or nonferrous metallic scrap for sale for remelting purposes.
"Vehicle" means "motor vehicle" as that term is defined in the Illinois Vehicle Code, but excluding second division vehicles weighing more than 8,000 pounds.
"Vehicle crusher" means a person, other than a vehicle recycler or a scrap metal recycler, who engages in the business of flattening, crushing, or otherwise processing end-of-life vehicles for recycling. Vehicle crushers include, but are not limited to, persons who use fixed or mobile equipment to flatten or crush end-of-life vehicles for a vehicle recycler or a scrap recycler.
"Vehicle recycler" means a person who engages in the business of acquiring, dismantling, removing parts from, or destroying 6 or more end-of-life vehicles in a calendar year for the primary purpose of reselling the vehicle parts.
(Source: P.A. 94-732, eff. 4-24-06.)

(415 ILCS 97/10)
(Section scheduled to be repealed on January 1, 2022)
Sec. 10. Removal requirements.
(a) Mercury switches removed from end-of-life vehicles must be managed in accordance with the Environmental Protection Act and regulations adopted thereunder.
(b) No person shall represent that all mercury switches have been removed from a vehicle if all mercury switches have not been removed from the vehicle, except where a mercury switch cannot be removed from the vehicle because the switch is inaccessible due to significant damage to the vehicle in the area surrounding the switch.
(c) Consistent with the protection of confidential business information, vehicle recyclers, vehicle crushers, and scrap metal recyclers that remove mercury switches from end-of-life vehicles must maintain records documenting the following for each calendar quarter:
(1) the number of mercury switches the vehicle

recycler, vehicle crusher, or scrap metal recycler removed from end-of-life vehicles;

(2) the number of end-of-life vehicles received by

the vehicle recycler, vehicle crusher, or scrap metal recycler that contain one or more mercury switches;

(3) the number of end-of-life vehicles the vehicle

recycler, vehicle crusher, or scrap metal recycler flattened, crushed, shredded, or otherwise processed for recycling; and

(4) the make and model of each car from which one or

more mercury switches was removed by the vehicle recycler, vehicle crusher, or scrap metal recycler.

The records required under this subsection (c) must be retained at the vehicle recycler's or scrap metal recycler's place of business for a minimum of 3 years and made available for inspection and copying by the Agency during normal business hours.
(d) For the period of July 1, 2006 through June 30, 2007 and for each period of July 1 through June 30 thereafter, no later than 45 days after the close of the period vehicle recyclers, vehicle crushers, and scrap metal recyclers that remove mercury switches from end-of-life vehicles must submit to the Agency an annual report containing the following information for the period: (i) the number of mercury switches the vehicle recycler, vehicle crusher, or scrap metal recycler removed from end-of-life vehicles; (ii) the number of end-of-life vehicles received by the vehicle recycler, vehicle crusher, or scrap metal recycler that contain one or more mercury switches; and (iii) the number of end-of-life vehicles the vehicle recycler, vehicle crusher, or scrap metal recycler flattened, crushed, shredded, or otherwise processed for recycling. Data required to be reported to the United States Environmental Protection Agency under federal law or regulation may be used in meeting requirements of this subsection (d), if the data contains the information required under items (i), (ii), and (iii) of this subsection.
(Source: P.A. 99-642, eff. 7-28-16.)

(415 ILCS 97/15)
(Section scheduled to be repealed on January 1, 2022)
Sec. 15. Mercury switch collection programs.
(a) Within 60 days of the effective date of this Act, manufacturers of vehicles in Illinois that contain mercury switches must begin to implement a mercury switch collection program that facilitates the removal of mercury switches from end-of-life vehicles before the vehicles are flattened, crushed, shredded, or otherwise processed for recycling and to collect and properly manage mercury switches in accordance with the Environmental Protection Act and regulations adopted thereunder. In order to ensure that the mercury switches are removed and collected in a safe and consistent manner, manufacturers must, to the extent practicable, use the currently available end-of-life vehicle recycling infrastructure. The collection program must be designed to achieve capture rates of not less than (i) 35% for the period of July 1, 2006, through June 30, 2007; (ii) 50% for the period of July 1, 2007, through June 30, 2008; and (iii) 70% for the period of July 1, 2008, through June 30, 2009 and for each subsequent period of July 1 through June 30. At a minimum, the collection program must:
(1) Develop and provide educational materials

that include guidance as to which vehicles may contain mercury switches and procedures for locating and removing mercury switches. The materials may include, but are not limited to, brochures, fact sheets, and videos.

(2) Conduct outreach activities to encourage

vehicle recyclers and vehicle crushers to participate in the mercury switch collection program. The activities may include, but are not limited to, direct mailings, workshops, and site visits.

(3) Provide storage containers to

participating vehicle recyclers and vehicle crushers for mercury switches removed under the program.

(4) Provide a collection and transportation

system to periodically collect and replace filled storage containers from vehicle recyclers, vehicle crushers, and scrap metal recyclers, either upon notification that a storage container is full or on a schedule predetermined by the manufacturers.

(5) Establish an entity that will serve as a

point of contact for the collection program and that will establish, implement, and oversee the collection program on behalf of the manufacturers.

(6) Track participation in the collection

program and the progress of mercury switch removals and collections.

(b) Within 90 days of the effective date of this Act, manufacturers of vehicles in Illinois that contain mercury switches must submit to the Agency an implementation plan that describes how the collection program under subsection (a) of this Section will be carried out for the duration of the program and how the program will achieve the capture rates set forth in subsection (a) of this Section. At a minimum, the implementation plan must:
(A) Identify the educational materials that

will assist vehicle recyclers, vehicle crushers, and scrap metal processors in identifying, removing, and properly managing mercury switches removed from end-of-life vehicles.

(B) Describe the outreach program that will be

undertaken to encourage vehicle recyclers and vehicle crushers to participate in the mercury switch collection program.

(C) Describe how the manufacturers will ensure

that mercury switches removed from end-of-life vehicles are managed in accordance with the Illinois Environmental Protection Act and regulations adopted thereunder.

(D) Describe how the manufacturers will collect

and document the information required in the quarterly reports submitted pursuant to subsection (e) of this Section.

(E) Describe how the collection program will be

financed and implemented.

(F) Identify the manufacturer's address to

which the Agency should send the notice required under subsection (f) of this Section.

The Agency shall review the collection program plans it receives for completeness and shall notify the manufacturer in writing if a plan is incomplete. Within 30 days after receiving a notification of incompleteness from the Agency the manufacturer shall submit to the Agency a plan that contains all of the required information.
(c) The Agency must provide assistance to manufacturers in their implementation of the collection program required under this Section. The assistance shall include providing manufacturers with information about businesses likely to be engaged in vehicle recycling or vehicle crushing, conducting site visits to promote participation in the collection program, and assisting with the scheduling, locating, and staffing of workshops conducted to encourage vehicle recyclers and vehicle crushers to participate in the collection program.
(d) Manufacturers subject to the collection program requirements of this Section shall provide, to the extent practicable, the opportunity for trade associations of vehicle recyclers, vehicle crushers, and scrap metal recyclers to be involved in the delivery and dissemination of educational materials regarding the identification, removal, collection, and proper management of mercury switches in end-of-life vehicles.
(e) (Blank).
(f) If the reports required under this Act indicate that the capture rates set forth in subsection (a) of this Section for the period of July 1, 2007, though June 30, 2008, or for any subsequent period have not been met the Agency shall provide notice that the capture rate was not met; provided, however, that the Agency is not required to provide notice if it determines that the capture rate was not met due to a force majeure. The Agency shall provide the notice by posting a statement on its website and by sending a written notice via certified mail to the manufacturers subject to the collection program requirement of this Section at the addresses provided in the manufacturers' collection plans. Once the Agency provides notice pursuant to this subsection (f) it is not required to provide notice in subsequent periods in which the capture rate is not met.
(g) Beginning 30 days after the Agency first provides notice pursuant to subsection (f) of this Section, the following shall apply:
(1) Vehicle recyclers must remove all mercury

switches from each end-of-life vehicle before delivering the vehicle to an on-site or off-site vehicle crusher or to a scrap metal recycler, provided that a vehicle recycler is not required to remove a mercury switch that is inaccessible due to significant damage to the vehicle in the area surrounding the mercury switch that occurred before the vehicle recycler's receipt of the vehicle in which case the damage must be noted in the records the vehicle recycler is required to maintain under subsection (c) of Section 10 of this Act.

(2) No vehicle recycler, vehicle crusher, or scrap

metal recycler shall flatten, crush, or otherwise process an end-of-life vehicle for recycling unless all mercury switches have been removed from the vehicle, provided that a mercury switch that is inaccessible due to significant damage to the vehicle in the area surrounding the mercury switch that occurred before the vehicle recycler's, vehicle crusher's, or scrap metal recycler's receipt of the vehicle is not required to be removed. The damage must be noted in the records the vehicle recycler or vehicle crusher is required to maintain under subsection (c) of Section 10 of this Act.

(3) Notwithstanding paragraphs (1) through (2) of

this subsection (g), a scrap metal recycler may agree to accept an end-of-life vehicle that contains one or more mercury switches and that has not been flattened, crushed, shredded, or otherwise processed for recycling provided the scrap metal recycler removes all mercury switches from the vehicle before the vehicle is flattened, crushed, shredded, or otherwise processed for recycling. Scrap metal recyclers are not required to remove a mercury switch that is inaccessible due to significant damage to the vehicle in the area surrounding the mercury switch that occurred before the scrap metal recycler's receipt of the vehicle. The damage must be noted in the records the scrap metal recycler is required to maintain under subsection (c) of Section 10 of this Act.

(4) Manufacturers subject to the collection program

requirements of this Section must provide to vehicle recyclers, vehicle crushers, and scrap metal recyclers the following compensation for all mercury switches removed from end-of-life vehicles on or after the date of the notice: $2.00 for each mercury switch removed by the vehicle recycler, vehicle crusher, or the scrap metal recycler, the costs of the containers in which the mercury switches are collected, and the costs of packaging and transporting the mercury switches off-site. Payment of this compensation must be provided in a prompt manner.

(h) In meeting the requirements of this Section manufacturers may work individually or as part of a group of 2 or more manufacturers.
(Source: P.A. 97-459, eff. 7-1-12.)

(415 ILCS 97/20)
(Section scheduled to be repealed on January 1, 2022)
Sec. 20. Evaluation. At the end of calendar year 2007, and at the end of each year thereafter, the Agency shall meet with manufacturers subject to the collection program requirements of Section 15 of this Act to review the performance of the manufacturers' mercury switch collection program, provided that the manufacturers must request such a meeting. If the program is not accomplishing the objectives set forth in the implementation plan the Agency may recommend modifications to the program or recommend the investigation of additional methods to promote the removal, collection, and proper management of mercury switches from end-of-life vehicles.
(Source: P.A. 99-919, eff. 12-30-16.)

(415 ILCS 97/25)
(Section scheduled to be repealed on January 1, 2022)
Sec. 25. Agency recommendations. Every 3 years the Agency shall make a recommendation to the General Assembly as to whether the $2 fee required under Section 15 of this Act should be modified to ensure adequate compensation for the removal of mercury switches from end-of-life vehicles. In developing its recommendations, the Agency shall seek comments or information from interested persons, including, but not limited to, representatives of vehicle recyclers, scrap metal recyclers, vehicle manufacturers, steel and iron manufacturers, and environmental groups.
(Source: P.A. 94-732, eff. 4-24-06.)

(415 ILCS 97/30)
(Section scheduled to be repealed on January 1, 2022)
Sec. 30. All information required to be submitted to the Agency under this Act must be submitted on forms prescribed by the Agency.
(Source: P.A. 94-732, eff. 4-24-06.)

(415 ILCS 97/35)
(Section scheduled to be repealed on January 1, 2022)
Sec. 35. The Agency shall have the duty to investigate violations of this Act.
(Source: P.A. 94-732, eff. 4-24-062.)

(415 ILCS 97/40)
(Section scheduled to be repealed on January 1, 2022)
Sec. 40. Penalties.
(a) Any manufacturer that willfully or knowingly violates any provision of this Act or willfully or knowingly fails to perform any duty imposed by this Act shall be liable for a civil penalty not to exceed $1,000 for the violation and an additional civil penalty not to exceed $1,000 for each day the violation continues, and shall be liable for a civil penalty not to exceed $5,000 for a second or subsequent violation and an additional civil penalty not to exceed $1,000 for each day the second or subsequent violation continues.
(b) Any vehicle recycler, vehicle crusher, or scrap metal recycler that willfully or knowingly violates any provision of this Act or fails to perform any duty imposed by this Act shall be liable for a civil penalty not to exceed $250 for the first violation and not to exceed $500 for a second or subsequent violation.
(c) The penalties provided for in this Section may be recovered in a civil action brought in the name of the people of the State of Illinois by the State's Attorney of the county in which the violation occurred or by the Attorney General. Without limiting any other authority that may exist for the awarding of attorney's fees and costs, a court of competent jurisdiction may award costs and reasonable attorney's fees, including the reasonable costs of expert witnesses and consultants, to the State's Attorney or the Attorney General in a case where he or she has prevailed against a person who has committed a willful, knowing, or repeated violation of this Act. Any funds collected under this Section in an action in which the Attorney General has prevailed shall be deposited in the Hazardous Waste Fund established under the Environmental Protection Act. Any funds collected under this Section in an action in which a State's Attorney has prevailed shall be retained by the county in which he or she serves.
(d) The State's Attorney of the county in which the violation occurred or the Attorney General may, at the request of the Agency or on his or her own motion, institute a civil action for an injunction, prohibitory or mandatory, to restrain violations of this Act or to require such other actions as may be necessary to address violations of this Act.
(e) The penalties and injunctions provided in this Act are in addition to any penalties, injunctions, or other relief provided under any other law. Nothing in this Act shall bar a cause of action by the State for any other penalty, injunction, or relief provided by any other law.
(Source: P.A. 94-732, eff. 4-24-06.)

(415 ILCS 97/45)
(Section scheduled to be repealed on January 1, 2022)
Sec. 45. Manufacturers subject to the collection program requirement of Section 15 of this Act shall indemnify, defend, and hold harmless vehicle recyclers, vehicle crushers, and scrap metal recyclers for any liabilities arising from releases from a mercury switch after the switch is transferred under the manufacturer's collection program to the manufacturer or its agent, provided that the switch has been managed in accordance with the Environmental Protection Act and regulations adopted thereunder prior to the transfer.
(Source: P.A. 94-732, eff. 4-24-06.)

(415 ILCS 97/50)
(Section scheduled to be repealed on January 1, 2022)
Sec. 50. If the Agency determines that the requirements of this Act are no longer necessary because a federal program provides equal or greater protection of human health and safety and the environment in this State, the Agency shall submit a report of its determination to the General Assembly. In making its determination the Agency shall seek comments or information from interested persons, including, but not limited to, representatives of vehicle recyclers, vehicle crushers, scrap metal recyclers, vehicle manufacturers, steel and iron manufacturers, and environmental groups.
(Source: P.A. 94-732, eff. 4-24-06.)

(415 ILCS 97/55)
(Section scheduled to be repealed on January 1, 2022)
Sec. 55. Repealer. This Act is repealed on January 1, 2022.
(Source: P.A. 99-919, eff. 12-30-16; 100-92, eff. 8-11-17.)

(415 ILCS 97/99)
(Section scheduled to be repealed on January 1, 2022)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 94-732, eff. 4-24-06.)



415 ILCS 98/ - Mercury Thermostat Collection Act.

(415 ILCS 98/1)
(Section scheduled to be repealed on January 1, 2021)
Sec. 1. Short title. This Act may be cited as the Mercury Thermostat Collection Act.
(Source: P.A. 96-1295, eff. 7-26-10.)

(415 ILCS 98/5)
(Section scheduled to be repealed on January 1, 2021)
Sec. 5. Legislative findings. The General Assembly finds that:
(1) many older thermostats used to activate heating

and cooling equipment contain mercury as part of a tilt switch component in the thermostat;

(2) the total amount of mercury used in each of those

thermostats averages about 4 grams;

(3) millions of mercury-containing thermostats are

still in use in homes and businesses in the United States;

(4) mercury in those thermostats poses a risk to

human health and the environment if those thermostats are not properly managed at the end of their useful life;

(5) the major thermostat manufacturers have

established a voluntary program to facilitate the collection and proper management of mercury thermostats taken out of service;

(6) the annual average of mercury-containing

thermostats collected for recycling in Illinois under the existing voluntary collection program from 2006 to 2008 was 4,433;

(7) thousands of mercury-containing thermostats are

taken out of service annually in the State;

(8) it is in the public interest to achieve a

significant increase in the collection and proper management of mercury thermostats taken out of service in the State;

(9) the manufacturers' program collects whole,

intact mercury thermostats and warns against including loose mercury ampoules in collection bins, but participants frequently include loose mercury ampoules in collection bins.

(Source: P.A. 99-122, eff. 7-23-15.)

(415 ILCS 98/10)
(Section scheduled to be repealed on January 1, 2021)
Sec. 10. Definitions.
"Agency" means the Illinois Environmental Protection Agency.
"Board" means the Illinois Pollution Control Board.
"Collection program" means a system for the collection, transportation, recycling, and disposal of out-of-service mercury thermostats that is financed and managed or provided by a thermostat manufacturer individually or collectively with other thermostat manufacturers in accordance with this Act.
"Commercial building" has the meaning ascribed to that term in subsection (d) of Section 10.09-1 of the Capital Development Board Act.
"Contractor" means a person engaged in the business of installation, service, or removal of heating, ventilation, and air-conditioning components.
"Loose mercury ampoule" means an enclosed glass vessel that contains liquid mercury and has been removed intact from a mercury thermostat.
"Mercury thermostat" means a thermostat that meets the definition of a "mercury thermostat" under subsection (f) of Section 22.23b of the Environmental Protection Act.
"Out-of-service mercury thermostat" means a mercury thermostat that is removed, replaced, or otherwise taken out of service.
"Person" means any individual, partnership, co-partnership, firm, company, limited liability company, corporation, association, joint stock company, trust, estate, political subdivision, State agency, or any other legal entity, or its legal representatives, agents, or assigns.
"Qualified contractor" means a person engaged in the business of installation, service, or removal of heating, ventilation, and air-conditioning components who employs 7 or more service technicians or installers or who is located in an area outside of an urban area, as defined by the United States Bureau of the Census.
"Qualified local government authorities" means household hazardous waste facilities, solid waste management agencies, environmental management agencies, or departments of public health.
"Thermostat manufacturer" means a person who owns or owned a name brand of one or more mercury thermostats sold in the State.
"Thermostat retailer" means a person who sells thermostats of any kind primarily to homeowners or other nonprofessionals through any sale or distribution mechanism, including, but not limited to, sales using the Internet or catalogs. A thermostat retailer that meets the definition of thermostat wholesaler shall be considered a thermostat wholesaler.
"Thermostat wholesaler" means a person who is engaged in the distribution and wholesale selling of heating, ventilation, and air-conditioning components, including, but not limited to, thermostats, to contractors, and whose total wholesale sales account for 80% or more of its total sales. A thermostat manufacturer, as defined in this Section, is not a thermostat wholesaler.
(Source: P.A. 99-122, eff. 7-23-15.)

(415 ILCS 98/15)
(Section scheduled to be repealed on January 1, 2021)
Sec. 15. Mercury thermostat collection programs.
(a) Each thermostat manufacturer shall, individually or collectively with other thermostat manufacturers, establish and maintain a collection program for the collection, transportation, and proper management of out-of-service mercury thermostats and loose mercury ampoules in accordance with the provisions of this Act.
(b) Each thermostat manufacturer shall, individually or collectively with other thermostat manufacturers through a collection program, do the following:
(1) Compile a list of thermostat wholesalers in the

State and offer each thermostat wholesaler containers for the collection of out-of-service mercury thermostats.

(2) Make collection containers available to all

qualified contractors, thermostat wholesalers, thermostat retailers, and qualified local government authorities in this State that request a container. Each thermostat manufacturer shall with each container include information regarding the proper management of out-of-service mercury thermostats and loose mercury ampoules as universal waste in accordance with the collection program and Board's rules.

(3) Establish a system to collect, transport, and

properly manage out-of-service mercury thermostats and loose mercury ampoules from all collection sites established under this Section.

(4) Not include any fees or other charges to persons

participating in the program, except that each thermostat wholesaler, qualified contractor, qualified local government authority, or thermostat retailer that is provided with one or more collection containers may be charged a one-time program administration fee not to exceed $75 per collection container.

(5) From January 1, 2011, through December 31, 2013,

conduct education and outreach efforts, including, but not limited to the following:

(A) create a public service announcement

promoting collection and proper management of out-of-service mercury thermostats, copies of which shall be provided to the Agency;

(B) establish and maintain a publicly accessible

website for the dissemination of educational materials to promote the collection of out-of-service mercury thermostats. This website shall include templates of the educational materials on the Internet website in a form and format that can be easily downloaded and printed. The link to this website shall be provided to the Agency;

(C) contact thermostat wholesalers at least once

a year to encourage their support and participation in educating their customers on the importance of and statutory requirements for the collection and proper management of out-of-service mercury thermostats;

(D) develop and implement strategies to encourage

participating thermostat retailers to educate their customers on the importance of and opportunities for collecting and recycling out-of-service mercury thermostats;

(E) create and maintain a web-based program that

allows contractors and consumers to identify collection sites for out-of-service mercury thermostats by zip code in the State;

(F) prepare and mail to contractor associations a

postcard or other notice that provides information on the collection program for out-of-service mercury thermostats; and

(G) develop informational articles, press

releases, and news stories pertaining to the importance of and opportunities for collecting and recycling out-of-service mercury thermostats and distribute those materials to trade publications, local media, and stakeholder groups.

(6) Develop and update as necessary educational and

other outreach materials for distribution to contractors, contractor associations, and consumers. Those materials shall be made available for use by participating thermostat wholesalers, thermostat retailers, contractors, and qualified local government authorities. The materials shall include, but not be limited to, the following:

(A) signage, such as posters and cling signage,

that can be prominently displayed to promote the collection of out-of-service mercury thermostats to contractors and consumers; and

(B) written materials or templates of materials

for reproduction by thermostat wholesalers and thermostat retailers to be provided to customers at the time of purchase or delivery of a thermostat. The materials shall include, but not be limited to, information on the importance of properly managing out-of-service mercury thermostats and opportunities for the collection of those thermostats.

(7) Provide an opportunity for the Agency and other

interested stakeholders to offer feedback and suggestions on the collection program.

(c) If the collection programs do not collectively achieve the collection goals provided for in Section 25 of this Act for calendar year 2013, 2015 or 2017, thermostat manufacturers shall, individually or collectively, submit to the Agency for review and approval proposed revisions to the collection programs that are designed to achieve the goals in subsequent calendar years. The proposed revisions shall be submitted to the Agency with the annual report required in Section 20 of this Act.
(d) Within 90 days after receipt of the proposed collection program revisions required under subsection (c) of this Section, the Agency shall review and (i) approve, (ii) disapprove, or (iii) approve with modifications the proposed collection program revisions.
(1) The Agency shall approve proposed revisions if

the Agency determines that the revised collection programs will collectively achieve the collection goals set forth in Section 25 of this Act.

(2) If the Agency determines the revised collection

programs will not collectively achieve the collection goals set forth in Section 25 of this Act, the Agency may require modifications to one or more collection programs that the Agency determines are necessary to achieve the collection goals. Modifications required by the Agency may include improvements to outreach and education conducted under the collection program, expansion of the number and location of collection sites established under the program, modification of the roles of participants, and a $5 financial incentive in the form of either cash or a coupon offered by the manufacturer to contractors and consumers for each out-of-service mercury thermostat returned to a collection site.

(3) Prior to issuing any decision under this

subsection (d) the Agency shall consult with thermostat manufacturers and other interested groups.

(4) Thermostat manufacturers shall begin the process

to implement collection program revisions approved by the Agency, with or without modifications, within 90 days after approval.

(5) If the program revisions are disapproved, the

Agency shall notify the thermostat manufacturers in writing as to the reasons for the disapproval. The thermostat manufacturers shall have 35 days to submit a new collection program revision.

(6) Any action by the Agency to disapprove or modify

proposed collection program revisions under this subsection (d) shall be subject to appeal to the Board in the same manner as provided for a permit decision under Section 40 of the Environmental Protection Act.

(Source: P.A. 99-122, eff. 7-23-15.)

(415 ILCS 98/20)
(Section scheduled to be repealed on January 1, 2021)
Sec. 20. Reporting on collection efforts.
(a) No later than September 1 of each year, each thermostat manufacturer shall, individually or collectively with other thermostat manufacturers, submit a mid-term report on its collection program to the Agency covering the six-month period beginning on January 1st of the year in which the report is due. The mid-term report shall identify the number of out-of-service mercury thermostats and the number of loose mercury ampoules collected under the program and a listing of all collection sites in the State.
(b) No later than April 1 of each year, each thermostat manufacturer shall, individually or collectively with other thermostat manufacturers, submit an annual report on its collection program to the Agency covering the one-year period ending December 31st of the previous year. Each report shall be posted on the manufacturer's or program operator's respective internet website. The annual report shall include, but not be limited to, the following:
(1) the number of out-of-service mercury thermostats

collected and managed under this Act during the previous calendar year;

(1.1) for the annual report due on April 1, 2016,

and for each annual report due thereafter, the number of loose mercury ampoules collected and managed under this Act during the previous calendar year;

(2) the estimated total amount of mercury contained

in the out-of-service mercury thermostats collected under this Act during the previous calendar year;

(2.1) for the annual report due on April 1, 2016,

and for each annual report due thereafter, the estimated total amount of mercury contained in the loose mercury ampoules collected under this Act during the previous calendar year;

(3) an evaluation of the effectiveness of the

collection program;

(4) a list of all thermostat wholesalers,

contractors, qualified local government authorities, and thermostat retailers participating in the program as mercury thermostat collection sites and the number of out-of-service mercury thermostats returned by each;

(5) an accounting of the program's administrative

costs;

(6) a description of outreach strategies employed

under item (5) of subsection (b) of Section 15 of this Act;

(7) examples of outreach and educational materials

used under item (6) of subsection (b) of Section 15 of this Act;

(8) the Internet website address or addresses where

the annual report may be viewed online;

(9) a description of how the out-of-service mercury

thermostats and loose mercury ampoules were managed;

(10) any modifications that the thermostat

manufacturer has made or is planning to make in its collection program; and

(11) the identification of a collection program

contact and the business phone number, mailing address, and e-mail address for the contact.

(Source: P.A. 99-122, eff. 7-23-15.)

(415 ILCS 98/25)
(Section scheduled to be repealed on January 1, 2021)
Sec. 25. Collection goals. The collection programs established by thermostat manufacturers under this Act shall be designed to collectively achieve the following statewide goals:
(a) For calendar year 2011, the collection of least

5,000 mercury thermostats taken out of service in the State during the calendar year.

(b) For calendar years 2012, 2013, and 2014, the

collection of at least 15,000 mercury thermostats taken out of service in the State during each calendar year.

(c) For calendar years 2015 through 2020, the

collection goals shall be established by the Agency. The Agency shall establish collection goals no later than November 1, 2014. The collection goals established by the Agency shall maximize the annual collection of out-of-service mercury thermostats in the State. In developing the collection goals, the Agency shall take into account, at a minimum, (i) the effectiveness of collection programs for out-of-service mercury thermostats in the State and other states, including education and outreach efforts, (ii) collection requirements in other states, (iii) any reports or studies on the number of out-of-service mercury thermostats that are available for collection in this State, other states, and nationally, and (iv) other factors. Prior to establishing the collection goals, the Agency shall consult with stakeholder groups that include, at a minimum, representatives of thermostat manufacturers, environmental groups, thermostat wholesalers, contractors, and thermostat retailers.

The collection goals established by the Agency under subsection (c) of this Section are statements of general applicability under Section 1-70 of the Illinois Administrative Procedure Act and shall be adopted in accordance with the procedures of that Act. Any person adversely affected by a goal established by the Agency under subsection (c) of this Section may obtain a determination of the validity or application of the goal by filing a petition for review within 35 days after the date the adopted goal is published in the Illinois Register pursuant to subsection (d) of Section 5-40 of the Illinois Administrative Procedure Act. Review shall be afforded directly in the Appellate Court for the District in which the cause of action arose and not the Circuit Court. During the pendency of the review, the goal under review shall remain in effect.
For the purposes of determining compliance with the collection goals established under this Section, for calendar year 2015 and for each calendar year thereafter, the number of out-of-service mercury thermostats represented by loose ampoules shall be calculated:
(1) using a conversion factor such that each

loose mercury ampoule collected shall be deemed the equivalent of 0.85 mercury thermostats; or

(2) using an alternative conversion factor

determined by the manufacturer or group of manufacturers.

A manufacturer or group of manufacturers shall

include data and calculations to support its use of an alternative conversion factor.

(Source: P.A. 99-122, eff. 7-23-15; 100-201, eff. 8-18-17.)

(415 ILCS 98/30)
(Section scheduled to be repealed on January 1, 2021)
Sec. 30. Management of out-of-service mercury thermostats and loose mercury ampoules. All contractors, thermostat wholesalers, thermostat manufacturers, and thermostat retailers participating in the program shall handle and manage out-of-service mercury thermostats and loose mercury ampoules in a manner that is consistent with the provisions of the universal waste regulations adopted by the Board.
(Source: P.A. 99-122, eff. 7-23-15.)

(415 ILCS 98/35)
(Section scheduled to be repealed on January 1, 2021)
Sec. 35. Thermostat wholesaler and contractor responsibilities.
(a) On and after July 1, 2011, no thermostat wholesaler shall sell, offer to sell, distribute, or offer to distribute thermostats unless the wholesaler:
(1) participates as a collection site for

out-of-service mercury thermostats;

(2) uses the containers provided by the collection

program to facilitate collection of out-of-service mercury thermostats by contractors;

(3) complies with the requirements of the collection

program related to the acceptance of out-of-service mercury thermostats; and

(4) distributes to its customers the educational

outreach materials developed under item (6) of subsection (b) of Section 15.

(b) On or after July 1, 2011, no contractor or other person shall remove, replace, or otherwise take out of service a mercury thermostat unless the contractor or person delivers it to a collection site established under this Act.
(Source: P.A. 96-1295, eff. 7-26-10.)

(415 ILCS 98/40)
(Section scheduled to be repealed on January 1, 2021)
Sec. 40. Agency responsibilities.
(a) The Agency shall maintain on its website information regarding the collection and proper management of out-of-service mercury thermostats and loose mercury ampoules in the State. The information shall include, but is not limited to, the following:
(1) a description of the collection programs

established under this Act;

(2) a report on the progress towards achieving the

statewide collection goals set forth in Section 25 of this Act; and

(3) a list of all thermostat wholesalers,

contractors, qualified local government authorities, and thermostat retailers participating in the program as collection sites.

(b) No later than November 1, 2019, the Agency shall submit a written report to the Governor and General Assembly regarding the effectiveness of the collection programs established under this Act, information on the number of out-of-service thermostats and loose mercury ampoules collected, how the out-of-service thermostats and loose mercury ampoules were managed, and an estimate of the number of thermostats that are available for collection. The Agency shall use this information to recommend whether the sunset date specified in Section 55 for this Act should be extended, along with any other statutory changes. In preparing the report, the Agency shall consult with mercury thermostat manufacturers, environmental organizations, and other interest groups.
(c) In conjunction with the educational and outreach programs implemented by the thermostat manufacturers under this Act, the Agency shall conduct outreach to promote the collection and proper management of out-of-service mercury thermostats and loose mercury ampoules.
(Source: P.A. 99-122, eff. 7-23-15.)

(415 ILCS 98/45)
(Section scheduled to be repealed on January 1, 2021)
Sec. 45. Penalties.
(a) Any thermostat manufacturer that violates any provision of this Act or any rule adopted by the Agency pursuant to this Act, or that fails to perform any duty imposed by this Act shall be liable for a civil penalty not to exceed $2,500 per day for each violation. Each violation of this Act shall constitute a separate offense and violation.
(b) Any thermostat wholesaler, contractor, or other person that violates any provision of this Act, or any rule adopted by the Agency pursuant to this Act, or that fails to perform any duty imposed by this Act shall be liable for a civil penalty not to exceed $500 per day for each violation. Each violation of this Act shall constitute a separate offense and violation.
(c) The penalties provided for in this Section may be recovered in a civil action brought in the name of the people of the State of Illinois by the State's Attorney of the county in which the violation occurred or by the Attorney General. Any funds collected under this Section in an action in which the Attorney General has prevailed shall be deposited in the Environmental Protection Trust Fund, to be used in accordance with the provisions of the Environmental Trust Fund Act.
(d) There shall be no penalty under this Section for a thermostat manufacturer's failure to achieve the statewide collection goals set forth in Section 25 of this Act.
(Source: P.A. 96-1295, eff. 7-26-10.)

(415 ILCS 98/50)
(Section scheduled to be repealed on January 1, 2021)
Sec. 50. Disposal prohibition.
(a) Beginning July 1, 2011, no person may knowingly cause or allow the mixing of an out-of-service mercury thermostat with any other municipal waste that is intended for disposal at a sanitary landfill.
(b) Beginning July 1, 2011, no person may knowingly cause or allow the disposal of an out-of-service mercury thermostat in a sanitary landfill.
(Source: P.A. 96-1295, eff. 7-26-10.)

(415 ILCS 98/51)
(Section scheduled to be repealed on January 1, 2021)
Sec. 51. Removal of mercury thermostats from commercial buildings prior to demolition. Beginning January 1, 2016, no person shall demolish a commercial building unless (i) all mercury thermostats have been removed from the building and (ii) the person who removed the thermostats from the building has arranged for them to be delivered to a collection site established under this Act.
(Source: P.A. 99-122, eff. 7-23-15.)

(415 ILCS 98/55)
(Section scheduled to be repealed on January 1, 2021)
Sec. 55. Repealer. This Act is repealed on January 1, 2021.
(Source: P.A. 96-1295, eff. 7-26-10.)

(415 ILCS 98/99)
(Section scheduled to be repealed on January 1, 2021)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 96-1295, eff. 7-26-10.)



415 ILCS 105/ - Litter Control Act.

(415 ILCS 105/1) (from Ch. 38, par. 86-1)
Sec. 1.
This Act shall be known and may be cited as the "Litter Control Act".
(Source: P.A. 78-837.)

(415 ILCS 105/2) (from Ch. 38, par. 86-2)
Sec. 2.
The General Assembly finds and determines that:
(i) rapid population growth, the ever increasing mobility of the population and improper and abusive discard habits cause the existence, proliferation and accumulation of litter upon public and private property in this State;
(ii) litter is detrimental to the welfare of the people of this State; and
(iii) while there has been a collective failure by government, industry and the public to develop and accomplish effective litter control, there is a need to educate the public with respect to the problem of litter and to provide for strict enforcement of litter control measures.
This Act is, therefore, necessary to provide for uniform prohibition throughout the State of any and all littering on public or private property so as to protect the health, safety and welfare of the people of this State.
(Source: P.A. 78-837.)

(415 ILCS 105/3) (from Ch. 38, par. 86-3)
Sec. 3. As used in this Act, unless the context otherwise requires:
(a) "Litter" means any discarded, used or unconsumed substance or waste. "Litter" may include, but is not limited to, any garbage, trash, refuse, cigarettes, debris, rubbish, grass clippings or other lawn or garden waste, newspaper, magazines, glass, metal, plastic or paper containers or other packaging construction material, abandoned vehicle (as defined in the Illinois Vehicle Code), motor vehicle parts, furniture, oil, carcass of a dead animal, any nauseous or offensive matter of any kind, any object likely to injure any person or create a traffic hazard, potentially infectious medical waste as defined in Section 3.360 of the Environmental Protection Act, or anything else of an unsightly or unsanitary nature, which has been discarded, abandoned or otherwise disposed of improperly.
(b) "Motor vehicle" has the meaning ascribed to that term in Section 1-146 of the Illinois Vehicle Code.
(c) "Person" means any individual, partnership, copartnership, firm, company, corporation, association, joint stock company, trust, estate, or any other legal entity, or their legal representative, agent or assigns.
(Source: P.A. 98-483, eff. 1-1-14.)

(415 ILCS 105/4) (from Ch. 38, par. 86-4)
Sec. 4. No person shall dump, deposit, drop, throw, discard, leave, cause or permit the dumping, depositing, dropping, throwing, discarding or leaving of litter upon any public or private property in this State, or upon or into any river, lake, pond, or other stream or body of water in this State, unless:
(a) the property has been designated by the State or any of its agencies, political subdivisions, units of local government or school districts for the disposal of litter, and the litter is disposed of on that property in accordance with the applicable rules and regulations of the Pollution Control Board;
(b) the litter is placed into a receptacle or other container intended by the owner or tenant in lawful possession of that property for the deposit of litter;
(c) the person is the owner or tenant in lawful possession of the property or has first obtained the consent of the owner or tenant in lawful possession, or unless the act is done under the personal direction of the owner or tenant and does not create a public health or safety hazard, a public nuisance, or a fire hazard;
(d) the person is acting under the direction of proper public officials during special cleanup days; or
(e) the person is lawfully acting in or reacting to an emergency situation where health and safety is threatened, and removes and properly disposes of such litter, including, but not limited to, potentially infectious medical waste as defined in Section 3.360 of the Environmental Protection Act, when the emergency situation no longer exists.
(Source: P.A. 92-574, eff. 6-26-02.)

(415 ILCS 105/5) (from Ch. 38, par. 86-5)
Sec. 5.
No person shall dump, deposit, drop, throw, discard or otherwise dispose of litter from any motor vehicle upon any public highway, upon any public or private property or upon or into any river, lake, pond, stream or body of water in this State except as permitted under any of paragraphs (a) through (e) of Section 4. Nor shall any person transport by any means garbage or refuse from any dwelling, residence, place of business, farm or other site to and deposit such material in, around or on top of trash barrels or other receptacles placed along public highways or at roadside rest areas.
(Source: P.A. 78-837.)

(415 ILCS 105/6) (from Ch. 38, par. 86-6)
Sec. 6.
No person shall allow litter to accumulate upon real property, of which the person charged is the owner or tenant in control, in such a manner as to constitute a public nuisance or in such a manner that the litter may be blown or otherwise carried by the natural elements on to the real property of another person.
(Source: P.A. 78-837.)

(415 ILCS 105/7) (from Ch. 38, par. 86-7)
Sec. 7.
No person shall abandon a motor vehicle on any highway, on any public property or on any private property of which he is not the owner or tenant in lawful possession in this State. The person to whom last was issued the certificate of title to the vehicle by the Secretary of State is presumed to be the person to have abandoned that vehicle, but such presumption may be rebutted.
(Source: P.A. 78-837.)

(415 ILCS 105/8) (from Ch. 38, par. 86-8)
Sec. 8. Persons who violate any of Sections 4 through 7 are subject to the penalties set out in this Section.
(a) Any person convicted of a violation of Section 4, 5, 6 or 7 is guilty of a Class B misdemeanor. A second conviction for an offense committed after the first conviction is a Class A misdemeanor. A third or subsequent violation, committed after a second conviction is a Class 4 felony.
(b) In addition to any fine imposed under this Act, the court may order that the person convicted of such a violation remove and properly dispose of the litter, may employ special bailiffs to supervise such removal and disposal, and may tax the costs of such supervision as costs against the person so convicted.
(c) The penalties prescribed in this Section are in addition to, and not in lieu of, any penalties, rights, remedies, duties or liabilities otherwise imposed or conferred by law.
(d) An individual convicted of violating Section 4 or Section 5 of this Act by disposing of litter upon a public highway may, in addition to any other penalty, be required to maintain litter control for 30 days over a designated portion of that highway, including, at the discretion of the agency having jurisdiction over the section of highway in question, the site where the offense occurred, as provided in Section 50 of the Illinois Adopt-A-Highway Act.
(e) A mandatory minimum fine of $50 must be imposed against any person who is convicted of violating Section 5 of this Act.
(Source: P.A. 98-472, eff. 1-1-14.)

(415 ILCS 105/9) (from Ch. 38, par. 86-9)
Sec. 9.
Whenever litter is thrown, deposited, dropped or dumped from any motor vehicle not carrying passengers for hire, the presumption is created that the operator of that motor vehicle has violated Section 5, but that presumption may be rebutted.
(Source: P.A. 78-837.)

(415 ILCS 105/10) (from Ch. 38, par. 86-10)
Sec. 10. In order to assist the public in complying with this Act, the owner or person in control of any property which is held out to the public as a place for assemblage, the transaction of business, recreation or as a public way shall cause to be placed and maintained receptacles for the deposit of litter, of sufficient volume and in sufficient numbers to meet the needs of the numbers of people customarily coming on or using the property.
For purposes of this Section, "property held out to the public for the transaction of business" includes, but is not limited to, commercially-operated parks, campgrounds, drive-in restaurants, automobile service stations, business parking lots, car washes, shopping centers, marinas, boat launching areas, industrial parking lots, boat moorage and fueling stations, piers, beaches and bathing areas, airports, roadside rest stops, drive-in movies, and shopping malls; and "property held out to the public for assemblage, recreation or as a public way" includes, but is not limited to, any property that is publicly owned or operated for any of the purposes stated in the definition in this paragraph for "property held out to the public for the transaction of business" but excludes State highway rights-of-way and rest areas located thereon.
The Secretary of Transportation and the Director of Natural Resources shall prescribe the type or types of litter receptacles to be placed on property under the jurisdiction of the Department of Transportation and of the Department of Natural Resources, respectively. The Secretary of Transportation shall also promulgate rules and regulations governing the placement of receptacles on property under the jurisdiction of the Department of Transportation.
If no litter receptacles are placed on property described in this Section the owner or person in control of the property may be convicted of a petty offense and fined $100 for violating this Section. If the owner or person in control of such property has placed litter receptacles on his property but the number or size of such receptacles has proved inadequate to meet the needs of the numbers of people coming on or using his property as indicated by the condition and appearance of that property, and the owner or person in control has failed to provide sufficient or adequate receptacles within 10 days after being made aware of that fact by written notice from the appropriate law enforcement agency, he may be convicted of a petty offense and fined $25 for each receptacle not so provided and maintained.
(Source: P.A. 89-445, eff. 2-7-96.)

(415 ILCS 105/11) (from Ch. 38, par. 86-11)
Sec. 11. This Act shall be enforced by all law enforcement officers in their respective jurisdictions, whether employed by the State or by any unit of local government. Prosecutions for violation of this Act shall be conducted by the State's Attorneys of the several counties and by the Attorney General of this State.
(Source: P.A. 99-642, eff. 7-28-16.)

(415 ILCS 105/13) (from Ch. 38, par. 86-13)
Sec. 13.
If any provision of this Act, or the application of such provision to any person or circumstance is held invalid, such invalidity shall not affect other provisions or applications of the Act which can be given effect without the invalid provision or application, and to this end the provisions of this Act are declared to be severable.
(Source: P.A. 78-837.)

(415 ILCS 105/14) (from Ch. 38, par. 86-14)
Sec. 14. This Act takes effect January 1, 1974.
(Source: P.A. 78-837.)



415 ILCS 110/ - Recycled Newsprint Use Act.

(415 ILCS 110/2001) (from Ch. 96 1/2, par. 9751)
Sec. 2001. Short title. This Act may be cited as the Recycled Newsprint Use Act.
(Source: P.A. 86-1443.)

(415 ILCS 110/2002) (from Ch. 96 1/2, par. 9752)
Sec. 2002. Definitions. As used in this Act, the terms defined in the Sections that follow this Section and precede Section 2003 shall have the meaning therein given.
(Source: P.A. 91-357, eff. 7-29-99.)

(415 ILCS 110/2002.05) (from Ch. 96 1/2, par. 9752.05)
Sec. 2002.05. "Consumer of newsprint" means the entity that publishes that portion of a newspaper that is published or printed in this State at daily, weekly, or other short periodic intervals and that contains current news and information of a general interest to the public, exclusive of information that is solely of a commercial nature.
(Source: P.A. 86-1443.)

(415 ILCS 110/2002.10) (from Ch. 96 1/2, par. 9752.10)
Sec. 2002.10. "Newsprint" means uncoated paper, whether supercalendered or machine finished, of the type generally used for the publication of newspapers. "Newsprint" includes paper made from old newspapers or postconsumer waste paper that has been deinked, using the recycled pulp in lieu of virgin pulp. "Newsprint" includes all grades of paper sold as newsprint, supercalendered uncoated groundwood, or machine finished uncoated groundwood.
(Source: P.A. 86-1443.)

(415 ILCS 110/2002.15) (from Ch. 96 1/2, par. 9752.15)
Sec. 2002.15. "Old newspaper" means any newsprint that is separated from other types of solid waste or collected separately from other types of solid waste and made available for reuse in making new newsprint and that meets quality standards for use as a raw material in the manufacture of a new paper product.
(Source: P.A. 86-1443.)

(415 ILCS 110/2002.20) (from Ch. 96 1/2, par. 9752.20)
Sec. 2002.20. "Postconsumer waste paper" means a finished material that normally would be disposed of as a solid waste, having completed its life cycle as a consumer item, including but not limited to printing plant waste paper and old magazine print.
(Source: P.A. 86-1443.)

(415 ILCS 110/2002.25) (from Ch. 96 1/2, par. 9752.25)
Sec. 2002.25. "Recycled content newsprint" means newsprint in which some percentage of its fiber is recycled fiber.
(Source: P.A. 86-1443.)

(415 ILCS 110/2002.30) (from Ch. 96 1/2, par. 9752.30)
Sec. 2002.30. "Recycled fiber" means fiber of old newspaper or postconsumer waste paper dissolved into pulp and deinked and used to create recycled content newsprint.
(Source: P.A. 86-1443.)

(415 ILCS 110/2002.35) (from Ch. 96 1/2, par. 9752.35)
Sec. 2002.35. "Percent recycled fiber" means the percentage of recycled fiber present in a type of recycled content newsprint.
(Source: P.A. 86-1443.)

(415 ILCS 110/2002.40) (from Ch. 96 1/2, par. 9752.40)
Sec. 2002.40. "Total newsprint usage" means the total amount of newsprint used by a consumer of newsprint in one year.
(Source: P.A. 86-1443.)

(415 ILCS 110/2002.45) (from Ch. 96 1/2, par. 9752.45)
Sec. 2002.45. "Recycled fiber usage" means the percentage of recycled fibers present in the total newsprint usage of a consumer of newsprint.
(Source: P.A. 86-1443.)

(415 ILCS 110/2002.50) (from Ch. 96 1/2, par. 9752.50)
Sec. 2002.50. "Department" means the Department of Commerce and Economic Opportunity.
(Source: P.A. 94-793, eff. 5-19-06.)

(415 ILCS 110/2002.55) (from Ch. 96 1/2, par. 9752.55)
Sec. 2002.55. "Goals" means the targeted aggregate recycled fiber usage which all consumers of newsprint in Illinois will voluntarily achieve.
(Source: P.A. 86-1443.)

(415 ILCS 110/2003) (from Ch. 96 1/2, par. 9753)
Sec. 2003. Recycled fiber usage. On and after January 1, 1991, newsprint used in this State by consumers of newsprint shall have an annual average recycled fiber usage consistent with the goals established in this Section. The goals shall increase each year as follows:
(1) 22% beginning January 1, 1991.
(2) 25% beginning January 1, 1992.
(3) 28% beginning January 1, 1993.
(Source: P.A. 86-1443.)

(415 ILCS 110/2004) (from Ch. 96 1/2, par. 9754)
Sec. 2004. Consumer usage certification. Each consumer of newsprint within the State shall, on or before March 1 of each year, certify to the Department the amount in tons of every type of newsprint used by the consumer of newsprint the previous year and the percentage of recycled fibers present in each type of newsprint, so that the Department can calculate the recycled fiber usage for that consumer of newsprint. All Illinois consumers of newsprint shall submit the first consumer usage certificate by March 1, 1992, for the calendar year 1991. Only consumers of newsprint who provide timely usage certificates shall receive credit for recycled fiber usage.
(Source: P.A. 91-583, eff. 1-1-00.)

(415 ILCS 110/2005) (from Ch. 96 1/2, par. 9755)
Sec. 2005. Audit. Every consumer of newsprint who submits recycled fiber usage certification may be subject to an audit by the Department to ensure that the recycled fiber percentage requirement was met.
(Source: P.A. 86-1443.)

(415 ILCS 110/2006) (from Ch. 96 1/2, par. 9756)
Sec. 2006. Supplier certification. Each person who supplies a consumer of newsprint with newsprint shall certify the percentage of recycled fibers contained in each shipment to each consumer of newsprint. If a shipment contains no recycled fibers, the supplier shall so certify.
(Source: P.A. 86-1443.)

(415 ILCS 110/2007) (from Ch. 96 1/2, par. 9757)
Sec. 2007. List identifying consumers and suppliers. For the purposes of implementing and enforcing this Act, the Department shall develop and maintain a list that identifies every consumer of newsprint in Illinois and every person who supplies a consumer of newsprint with newsprint. The Department may use information from local business permits, trade publications, or any other relevant information to develop the list.
(Source: P.A. 86-1443.)

(415 ILCS 110/2008) (from Ch. 96 1/2, par. 9758)
Sec. 2008. Comparable quality standards.
(a) For the purposes of implementing and enforcing this Act, the Department shall set comparable quality standards for each of the grades of newsprint available from all suppliers of newsprint to determine the comparable quality of recycled content newsprint to virgin material. The standards shall be based on the average numerical standards of printing opacity, brightness level, and cross machine tear strength.
(b) The Department shall review its standards at least once every 2 years and determine whether they should be adjusted to reflect changes in industry standards and practices, and if so, the Department shall set new standards.
(Source: P.A. 86-1443.)

(415 ILCS 110/2009) (from Ch. 96 1/2, par. 9759)
Sec. 2009. (Repealed).
(Source: P.A. 90-372, eff. 7-1-98. Repealed internally, eff. 7-1-98.)

(415 ILCS 110/2010) (from Ch. 96 1/2, par. 9760)
Sec. 2010. Content of delivered newsprint. If any person knowingly provides a consumer of newsprint with a false or misleading certificate concerning the recycled fiber percentage of the delivered newsprint, the Department, within 30 days of making this determination, shall refer the false or misleading certificate to the Attorney General for prosecution for fraud.
(Source: P.A. 86-1443.)

(415 ILCS 110/2011) (from Ch. 96 1/2, par. 9761)
Sec. 2011. Consumer use certificate. Any consumer of newsprint who knowingly provides the Department with a false or misleading certificate concerning the percentage of recycled fiber used commits a Class C misdemeanor, and the Department, within 30 days of making this determination, shall refer the false or misleading certificate to the Attorney General for prosecution.
(Source: P.A. 86-1443.)

(415 ILCS 110/2012) (from Ch. 96 1/2, par. 9762)
Sec. 2012. Prices; confidential proprietary information. Specific information on newsprint prices included as part of a certificate submitted to the Department by newsprint consumers or suppliers is proprietary information and shall not be made available to the general public.
(Source: P.A. 86-1443.)

(415 ILCS 110/2013) (from Ch. 96 1/2, par. 9763)
Sec. 2013. Mandatory recycling.
(a) If the Department determines that the 1993 annual aggregate average of recycled fiber usage does not meet or exceed the goal established in Section 2003 of this Act, the provisions of this Section shall be implemented.
(b) During the year 1994 every consumer of newsprint in Illinois shall be required to ensure that its recycled fiber usage is at least 28%, unless he complies with subsection (c) or (d).
(c) If recycled content newsprint cannot be found that meets quality standards established by the Department, or if recycled content newsprint cannot be found in sufficient quantities to meet recycled fiber usage requirements within a given year, or if recycled newsprint cannot be found at a price comparable to that of newsprint made from 100% virgin fibers, the consumer of newsprint shall so certify to the Department and provide the Department with the specific reasons for failing to meet recycled fiber usage requirements.
(d) A consumer of newsprint who has made previous contracts with newsprint suppliers before January 1, 1991, may be exempt from the requirements of this Act if those requirements are in conflict with the agreements set forth in the contract. The consumer of newsprint must conform to the conditions of this Act immediately upon expiration or nullification of the contract. Contracts may not be entered into or renewed as an attempt to evade the requirements of this Act.
(e) Any consumer of newsprint who knowingly provides the Department with a false or misleading certificate concerning why the consumer of newsprint was unable to obtain the minimum amount of recycled content newsprint needed to achieve the recycled fiber usage requirements, commits a Class C misdemeanor, and the Department, within 30 days of making this determination, shall refer the false or misleading certificate to the Attorney General for prosecution.
(f) Any person who knowingly violates subsection (b) of this Section is guilty of a business offense punishable by a fine of not more than $1,000.
(Source: P.A. 90-655, eff. 7-30-98.)



415 ILCS 120/ - Alternate Fuels Act.

(415 ILCS 120/1)
Sec. 1. Short title. This Act may be cited as the Alternate Fuels Act.
(Source: P.A. 89-410.)

(415 ILCS 120/5)
Sec. 5. Purpose. The General Assembly declares that it is the public policy of the State to promote and encourage the use of alternate fuel in vehicles as a means to improve air quality in the State and to meet the requirements of the federal Clean Air Act Amendments of 1990 and the federal Energy Policy Act of 1992. The General Assembly further declares that the State can play a leadership role in the development of vehicles powered by alternate fuels, as well as in the establishment of the necessary infrastructure to support this emerging technology.
(Source: P.A. 89-410.)

(415 ILCS 120/10)
Sec. 10. Definitions. As used in this Act:
"Agency" means the Environmental Protection Agency.
"Alternate fuel" means liquid petroleum gas, natural gas, E85 blend fuel, fuel composed of a minimum 80% ethanol, 80% bio-based methanol, fuels that are at least 80% derived from biomass, hydrogen fuel, or electricity, excluding on-board electric generation.
"Alternate fuel vehicle" means any vehicle that is operated in Illinois and is capable of using an alternate fuel.
"Biodiesel fuel" means a renewable fuel conforming to the industry standard ASTM-D6751 and registered with the U.S. Environmental Protection Agency.
"Car sharing organization" means an organization whose primary business is a membership-based service that allows members to drive cars by the hour in order to extend the public transit system, reduce personal car ownership, save consumers money, increase the use of alternative transportation, and improve environmental sustainability.
"Conventional", when used to modify the word "vehicle", "engine", or "fuel", means gasoline or diesel or any reformulations of those fuels.
"Covered Area" means the counties of Cook, DuPage, Kane, Lake, McHenry, and Will and those portions of Grundy County and Kendall County that are included in the following ZIP code areas, as designated by the U.S. Postal Service on the effective date of this amendatory Act of 1998: 60416, 60444, 60447, 60450, 60481, 60538, and 60543.
"Director" means the Director of the Environmental Protection Agency.
"Domestic renewable fuel" means a fuel, produced in the United States, composed of a minimum 80% ethanol, 80% bio-based methanol, or 20% biodiesel fuel.
"E85 blend fuel" means fuel that contains 85% ethanol and 15% gasoline.
"Electric vehicle" means a vehicle that is licensed to drive on public roadways, is predominantly powered by, and primarily refueled with, electricity, and does not have restrictions confining it to operate on only certain types of streets or roads.
"GVWR" means Gross Vehicle Weight Rating.
"Location" means (i) a parcel of real property or (ii) multiple, contiguous parcels of real property that are separated by private roadways, public roadways, or private or public rights-of-way and are owned, operated, leased, or under common control of one party.
"Original equipment manufacturer" or "OEM" means a manufacturer of alternate fuel vehicles or a manufacturer or remanufacturer of alternate fuel engines used in vehicles greater than 8500 pounds GVWR.
"Rental vehicle" means any motor vehicle that is owned or controlled primarily for the purpose of short-term leasing or rental pursuant to a contract.
(Source: P.A. 97-90, eff. 7-11-11.)

(415 ILCS 120/15)
Sec. 15. Rulemaking. The Agency shall promulgate rules and dedicate sufficient resources to implement the purposes of Section 30 of this Act. Such rules shall be consistent with the provisions of the Clean Air Act Amendments of 1990 and any regulations promulgated pursuant thereto. The Secretary of State may promulgate rules to implement Section 35 of this Act. The Department of Commerce and Economic Opportunity may promulgate rules to implement Section 25 of this Act.
(Source: P.A. 94-793, eff. 5-19-06.)

(415 ILCS 120/20)
Sec. 20. Rules. Rules implementing Section 30 of this Act shall include, but are not limited to, calculation of fuel cost differential rebates and designation of acceptable conversion and OEM technologies.
In designating acceptable conversion or OEM technologies, the Agency shall favor, when available, technology that is in compliance with the federal Clean Air Act Amendments of 1990 and applicable implementing federal regulations. Conversion and OEM technologies that demonstrate emission reduction capabilities that meet or exceed emission standards applicable for the vehicle's model year and weight class shall be acceptable. Standards requiring proper installation of approved conversion technologies shall be included in the recommended rules.
Notwithstanding the above, engines used in alternate fuel vehicles greater than 8500 pounds GVWR, whether new or remanufactured, shall meet the appropriate United States Environmental Protection Agency emissions standards at the time of manufacture, and if converted, shall meet the standards in effect at the time of conversion.
(Source: P.A. 90-726, eff. 8-7-98; 91-798, eff. 7-9-00.)

(415 ILCS 120/21)
Sec. 21. (Repealed).
(Source: P.A. 94-793, eff. 5-19-06. Repealed by P.A. 96-323, eff. 8-11-09.)

(415 ILCS 120/22)
Sec. 22. Flexible fuel vehicle database. The Secretary of State shall, to the extent that the necessary information is obtainable from automobile manufacturers, compile a database of the flexible fuel vehicles in the State by zip code area. The database shall be created based upon the make, model, and vehicle identification number of registered vehicles. The database shall include only the number of vehicles by zip code and shall be completed and made available to the public in both print and electronic format by January 1, 2005. For the purposes of this Section, "flexible fuel vehicle" means a vehicle that is capable of running on E85 blend fuel.
(Source: P.A. 93-913, eff. 8-12-04.)

(415 ILCS 120/23)
Sec. 23. (Repealed).
(Source: P.A. 96-1000, eff. 7-2-10. Repealed internally, eff. 1-1-12.)

(415 ILCS 120/24)
Sec. 24. Flexible fuel vehicle notification.
(a) Beginning July 1, 2010 and through June 30, 2014, the Secretary of State must notify each owner of a first division licensed motor vehicle that many motor vehicles are capable of using E85 blended fuel. This notice must be included on the motor vehicle sticker renewal form mailed to the owner by the Office of the Secretary of State.
(b) The notice must include the following text:
E85 blended fuel reduces reliance on foreign oil and

supports Illinois agriculture.

(Source: P.A. 96-510, eff. 8-14-09; 96-1000, eff. 7-2-10.)

(415 ILCS 120/25)
Sec. 25. Ethanol fuel research program. The Department of Commerce and Economic Opportunity shall administer a research program to reduce the costs of producing ethanol fuels and increase the viability of ethanol fuels, new ethanol engine technologies, and ethanol refueling infrastructure. This research shall be funded from the Alternate Fuels Fund. The research program shall remain in effect, subject to appropriation after calendar year 2004, or until funds are no longer available.
(Source: P.A. 94-793, eff. 5-19-06.)

(415 ILCS 120/30)
Sec. 30. Rebate and grant program.
(a) Beginning January 1, 1997, and as long as funds are available, each owner of an alternate fuel vehicle shall be eligible to apply for a rebate. Beginning July 1, 2005, each owner of a vehicle using domestic renewable fuel is eligible to apply for a fuel cost differential rebate under item (3) of this subsection. The Agency shall cause rebates to be issued under the provisions of this Act. An owner may apply for only one of 3 types of rebates with regard to an individual alternate fuel vehicle: (i) a conversion cost rebate, (ii) an OEM differential cost rebate, or (iii) a fuel cost differential rebate. Only one rebate may be issued with regard to a particular alternate fuel vehicle during the life of that vehicle. A rebate shall not exceed $4,000 per vehicle. Over the life of this rebate program, an owner of an alternate fuel vehicle or a vehicle using domestic renewable fuel may not receive rebates for more than 150 vehicles per location or for 300 vehicles in total.
(1) A conversion cost rebate may be issued to an

owner or his or her designee in order to reduce the cost of converting a conventional vehicle or a hybrid vehicle to an alternate fuel vehicle. Conversion of a conventional vehicle or a hybrid vehicle to alternate fuel capability must take place in Illinois for the owner to be eligible for the conversion cost rebate. Amounts spent by applicants within a calendar year may be claimed on a rebate application submitted within 12 months after the month in which the conversion of the vehicle took place. Approved conversion cost rebates applied for during or after calendar year 1997 shall be 80% of all approved conversion costs claimed and documented. Approval of conversion cost rebates may continue after calendar year 2002, if funds are still available. An applicant may include on an application submitted in 1997 all amounts spent within that calendar year on the conversion, even if the expenditure occurred before promulgation of the Agency rules.

(2) An OEM differential cost rebate may be issued to

an owner or his or her designee in order to reduce the cost differential between a conventional vehicle or engine and the same vehicle or engine, produced by an original equipment manufacturer, that has the capability to use alternate fuels.

A new OEM vehicle or engine must be purchased in

Illinois and must either be an alternate fuel vehicle or used in an alternate fuel vehicle, respectively, for the owner to be eligible for an OEM differential cost rebate. Large vehicles, over 8,500 pounds gross vehicle weight, purchased outside Illinois are eligible for an OEM differential cost rebate if the same or a comparable vehicle is not available for purchase in Illinois. Amounts spent by applicants within a calendar year may be claimed on a rebate application submitted within 12 months after the month in which the new OEM vehicle or engine was purchased.

Approved OEM differential cost rebates applied for

during or after calendar year 1997 shall be 80% of all approved cost differential claimed and documented. Approval of OEM differential cost rebates may continue after calendar year 2002, if funds are still available. An applicant may include on an application submitted in 1997 all amounts spent within that calendar year on OEM equipment, even if the expenditure occurred before promulgation of the Agency rules.

(3) A fuel cost differential rebate may be issued to

an owner or his or her designee in order to reduce the cost differential between conventional fuels and domestic renewable fuels or alternate fuels purchased to operate an alternate fuel vehicle. The fuel cost differential shall be based on a 3-year life cycle cost analysis developed by the Agency by rulemaking. The rebate shall apply to and be payable during a consecutive 3-year period commencing on the date the application is approved by the Agency. Approved fuel cost differential rebates may be applied for during or after calendar year 1997 and approved rebates shall be 80% of the cost differential for a consecutive 3-year period. Approval of fuel cost differential rebates may continue after calendar year 2002 if funds are still available.

Twenty-five percent of the amount that is

appropriated under Section 40 to be used to fund programs authorized by this Section during calendar year 2001 shall be designated to fund fuel cost differential rebates. If the total dollar amount of approved fuel cost differential rebate applications as of July 1, 2001 is less than the amount designated for that calendar year, the balance of designated funds shall be immediately available to fund any rebate authorized by this Section and approved in the calendar year.

An approved fuel cost differential rebate shall be

paid to an owner in 3 annual installments on or about the anniversary date of the approval of the application. Owners receiving a fuel cost differential rebate shall be required to demonstrate, through recordkeeping, the use of domestic renewable fuels during the 3-year period commencing on the date the application is approved by the Agency. If the vehicle ceases to be registered to the original applicant owner, a prorated installment shall be paid to that owner or the owner's designee and the remainder of the rebate shall be canceled.

(b) Vehicles owned by the federal government or vehicles registered in a state outside Illinois are not eligible for rebates.
(c) Through fiscal year 2013, the Agency may make grants to one or more car sharing organizations located and operating in Illinois for the purchase of new electric vehicles from an Illinois car dealership. A grant may not exceed 25% of the total project cost, including vehicles and supporting infrastructure.
(1) Once in each fiscal year, a car sharing

organization may submit a grant proposal to the Agency. The information in the proposal shall, at a minimum, consist of the following:

(A) the name, address, and locations of the car

sharing organization and its operations within Illinois;

(B) a description of the car sharing

organization, including the number and types of vehicles currently in the fleet and how the vehicles are strategically located to maximize their usage along with a summary of the demographic populations being served;

(C) a summary of average miles per year driven by

the vehicles currently in the fleet;

(D) a narrative description of the project,

including the overall plans of the organization in acquiring electric vehicles, the makes and models and the number of electric vehicles that will be acquired by the funding, estimated purchase costs for each vehicle, how the vehicles will be refueled, and whether the refueling locations are available to the public or other entities, are private facilities solely used by the organization, or a combination of both; and

(E) a detailed project budget, including the

costs of vehicles and supporting infrastructure.

(2) The Agency may award grants and set grant

amounts, provided that the total amount of the grants does not exceed the Agency's estimate of the amount of the annual appropriation remaining after all rebates have been submitted and processed.

(3) In deciding whether to award a grant, the Agency

shall consider the overall level of environmental benefits to be realized by the proposed project.

(4) Grant funds may only be used for purchasing

electric vehicles, and shall not exceed 25% of the actual project expenditures. A vehicle purchased using grant funds is not eligible for any rebate authorized by this Section. The grant shall provide funding only for the base Manufacturer's Suggested Retail Price (MSRP) of the vehicle and its electric motors and drivetrain system as depicted on the window sticker or similar documents, and is not to include add-on options such as cabin-related product or component upgrades and extended warranties.

(5) Within one year after the date of the grant

award, the grantee shall submit a final report to the Agency. If there are grant funds unspent at that time, the remaining money shall be returned to the Agency. The report shall include the following information:

(A) the make, model, and model year of each

vehicle;

(B) the dates of vehicle purchases;
(C) the vehicle identification number (VIN);
(D) the license plate number and the state of

registration;

(E) a copy of each vehicle's window sticker or

similar document showing the base MSRP and all options;

(F) proof of payment and purchase invoices for

the vehicles showing the Illinois car dealership where the vehicles were purchased; and

(G) a complete financial report for the project.
(6) Vehicles purchased with grant funds must remain

registered and in service with the grantee in Illinois for a minimum of 5 years after purchase. If a vehicle is sold or otherwise taken out of service in Illinois earlier than that time, then the grantee shall refund to the Agency a prorated amount of the grant funds used to purchase that vehicle, except if a vehicle is replaced with a comparable vehicle or can no longer be safely operated due to an accident or other damage.

(Source: P.A. 96-537, eff. 8-14-09; 96-1278, eff. 7-26-10; 97-90, eff. 7-11-11.)

(415 ILCS 120/31)
Sec. 31. Alternate Fuel Infrastructure Program. Subject to appropriation, the Department of Commerce and Community Affairs (now Department of Commerce and Economic Opportunity) shall establish a grant program to provide funding for the building of E85 blend, propane, at least 20% biodiesel blended fuel, and compressed natural gas (CNG) fueling facilities, including private on-site fueling facilities, to be built within the covered area or in Illinois metropolitan areas over 100,000 in population. The Department of Commerce and Economic Opportunity shall be responsible for reviewing the proposals and awarding the grants.
(Source: P.A. 94-62, eff. 6-20-05.)

(415 ILCS 120/32)
Sec. 32. Clean Fuel Education Program. Subject to appropriation, the Department of Commerce and Economic Opportunity, in cooperation with the Agency and Chicago Area Clean Cities, shall administer the Clean Fuel Education Program, the purpose of which is to educate fleet administrators and Illinois' citizens about the benefits of using alternate fuels. The program shall include a media campaign.
(Source: P.A. 94-793, eff. 5-19-06.)

(415 ILCS 120/35)
Sec. 35. User fees.
(a) The Office of the Secretary of State shall collect annual user fees from any individual, partnership, association, corporation, or agency of the United States government that registers any combination of 10 or more of the following types of motor vehicles in the Covered Area: (1) vehicles of the First Division, as defined in the Illinois Vehicle Code; (2) vehicles of the Second Division registered under the B, D, F, H, MD, MF, MG, MH and MJ plate categories, as defined in the Illinois Vehicle Code; and (3) commuter vans and livery vehicles as defined in the Illinois Vehicle Code. This Section does not apply to vehicles registered under the International Registration Plan under Section 3-402.1 of the Illinois Vehicle Code. The user fee shall be $20 for each vehicle registered in the Covered Area for each fiscal year. The Office of the Secretary of State shall collect the $20 when a vehicle's registration fee is paid.
(b) Owners of State, county, and local government vehicles, rental vehicles, antique vehicles, expanded-use antique vehicles, electric vehicles, and motorcycles are exempt from paying the user fees on such vehicles.
(c) The Office of the Secretary of State shall deposit the user fees collected into the Alternate Fuels Fund.
(Source: P.A. 97-412, eff. 1-1-12.)

(415 ILCS 120/40)
Sec. 40. Appropriations from the Alternate Fuels Fund.
(a) User Fees Funds. The Agency shall estimate the amount of user fees expected to be collected under Section 35 of this Act for each fiscal year. User fee funds shall be deposited into and distributed from the Alternate Fuels Fund in the following manner:
(1) In each of fiscal years 1999, 2000, 2001, 2002,

and 2003, an amount not to exceed $200,000, and beginning in fiscal year 2004 an annual amount not to exceed $225,000, may be appropriated to the Agency from the Alternate Fuels Fund to pay its costs of administering the programs authorized by Section 30 of this Act. Up to $200,000 may be appropriated to the Office of the Secretary of State in each of fiscal years 1999, 2000, 2001, 2002, and 2003 from the Alternate Fuels Fund to pay the Secretary of State's costs of administering the programs authorized under this Act. Beginning in fiscal year 2004 and in each fiscal year thereafter, an amount not to exceed $225,000 may be appropriated to the Secretary of State from the Alternate Fuels Fund to pay the Secretary of State's costs of administering the programs authorized under this Act.

(2) In fiscal years 1999, 2000, 2001, and 2002, after

appropriation of the amounts authorized by item (1) of subsection (a) of this Section, the remaining moneys estimated to be collected during each fiscal year shall be appropriated as follows: 80% of the remaining moneys shall be appropriated to fund the programs authorized by Section 30, and 20% shall be appropriated to fund the programs authorized by Section 25. In fiscal year 2004 and each fiscal year thereafter, after appropriation of the amounts authorized by item (1) of subsection (a) of this Section, the remaining moneys estimated to be collected during each fiscal year shall be appropriated as follows: 70% of the remaining moneys shall be appropriated to fund the programs authorized by Section 30 and 30% shall be appropriated to fund the programs authorized by Section 31.

(3) (Blank).
(4) Moneys appropriated to fund the programs

authorized in Sections 25 and 30 shall be expended only after they have been collected and deposited into the Alternate Fuels Fund.

(b) General Revenue Fund Appropriations. General Revenue Fund amounts appropriated to and deposited into the Alternate Fuels Fund shall be distributed from the Alternate Fuels Fund in the following manner:
(1) In each of fiscal years 2003 and 2004, an amount

not to exceed $50,000 may be appropriated to the Department of Commerce and Community Affairs (now Department of Commerce and Economic Opportunity) from the Alternate Fuels Fund to pay its costs of administering the programs authorized by Sections 31 and 32.

(2) In each of fiscal years 2003 and 2004, an amount

not to exceed $50,000 may be appropriated to the Department of Commerce and Community Affairs (now Department of Commerce and Economic Opportunity) to fund the programs authorized by Section 32.

(3) In each of fiscal years 2003 and 2004, after

appropriation of the amounts authorized in items (1) and (2) of subsection (b) of this Section, the remaining moneys received from the General Revenue Fund shall be appropriated as follows: 52.632% of the remaining moneys shall be appropriated to fund the programs authorized by Sections 25 and 30 and 47.368% of the remaining moneys shall be appropriated to fund the programs authorized by Section 31. The moneys appropriated to fund the programs authorized by Sections 25 and 30 shall be used as follows: 20% shall be used to fund the programs authorized by Section 25, and 80% shall be used to fund the programs authorized by Section 30.

Moneys appropriated to fund the programs authorized in Section 31 shall be expended only after they have been deposited into the Alternate Fuels Fund.
(Source: P.A. 93-32, eff. 7-1-03; 94-793, eff. 5-19-06.)

(415 ILCS 120/45)
Sec. 45. Alternate Fuels Fund; creation; deposit of user fees. A separate fund in the State Treasury called the Alternate Fuels Fund is created, into which shall be transferred the user fees as provided in Section 35 and any other revenues, deposits, State appropriations, contributions, grants, gifts, bequests, legacies of money and securities, or transfers as provided by law from, without limitation, governmental entities, private sources, foundations, trade associations, industry organizations, and not-for-profit organizations.
(Source: P.A. 92-858, eff. 1-3-03.)

(415 ILCS 120/900)
Sec. 900. (Amendatory provisions; text omitted).
(Source: P.A. 89-410; text omitted.)

(415 ILCS 120/999)
Sec. 999. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 89-410.)



415 ILCS 122/ - MTBE Elimination Act.

(415 ILCS 122/1)
Sec. 1. Short title. This Act may be cited as the MTBE Elimination Act.
(Source: P.A. 92-132, eff. 7-24-01.)

(415 ILCS 122/5)
Sec. 5. Findings. The General Assembly finds that methyl tertiary butyl ether (MTBE) presents substantial environmental risks to the water quality in Illinois, as well as to the public health, safety, and welfare of the people of the State of Illinois.
(Source: P.A. 92-132, eff. 7-24-01.)

(415 ILCS 122/10)
Sec. 10. Definitions. As used in this Act:
"MTBE" means methyl tertiary butyl ether.
"Agency" means the Illinois Environmental Protection Agency.
"Trace amount" means an amount not exceeding 0.5% by volume of the motor fuel.
(Source: P.A. 92-132, eff. 7-24-01; 92-550, eff. 6-24-02.)

(415 ILCS 122/15)
Sec. 15. MTBE Prohibitions. Beginning 3 years after the effective date of this Act, no person shall use, sell, offer for sale, distribute, blend, or manufacture MTBE as a fuel additive in Illinois. It is not a violation of this Act for a person to sell, offer for sale, distribute, or blend a motor fuel in Illinois containing a trace amount of MTBE.
(Source: P.A. 92-132, eff. 7-24-01; 92-550, eff. 6-24-02.)

(415 ILCS 122/20)
Sec. 20. Programs. The Agency is hereby directed to coordinate with the United States Environmental Protection Agency, other federal, state, and local governmental agencies, and private entities to develop accurate and improved MTBE groundwater testing methodologies and to develop more efficient and cost effective remediation procedures for public water supplies and sources contaminated with MTBE.
(Source: P.A. 92-132, eff. 7-24-01.)

(415 ILCS 122/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 92-132, eff. 7-24-01.)



415 ILCS 125/ - Environmental Impact Fee Law.

Article 1 - (The Sex Offender And Child Murderer Community Notification Law Is Compiled At 730 ILCS 152/)

(415 ILCS 125/Art. 1 heading)

(415 ILCS 125/101)
Sec. 101. (This Section is compiled at 730 ILCS 152/101).
(Source: P.A. 89-428, eff. 6-1-96.)

(415 ILCS 125/105)
Sec. 105. (This Section is compiled at 730 ILCS 152/105).
(Source: P.A. 89-428, eff. 6-1-96.)

(415 ILCS 125/110)
Sec. 110. (This Section is compiled at 730 ILCS 152/110).
(Source: P.A. 89-428, eff. 6-1-96.)

(415 ILCS 125/115)
Sec. 115. (This Section is compiled at 730 ILCS 152/115).
(Source: P.A. 89-428, eff. 6-1-96.)

(415 ILCS 125/117)
Sec. 117. (This Section is compiled at 730 ILCS 152/117).
(Source: P.A. 89-428, eff. 6-1-96.)

(415 ILCS 125/120)
Sec. 120. (This Section is compiled at 730 ILCS 152/120).
(Source: P.A. 89-428, eff. 6-1-96.)

(415 ILCS 125/125)
Sec. 125. (This Section is compiled at 730 ILCS 152/125).
(Source: P.A. 89-428, eff. 6-1-96.)

(415 ILCS 125/130)
Sec. 130. (This Section is compiled at 415 ILCS 125/130).
(Source: P.A. 89-428, eff. 6-1-96.)

(415 ILCS 125/195)
Sec. 195. (Amendatory provisions; text omitted).
(Source: P.A. 89-428, eff. 6-1-96; text omitted.)

(415 ILCS 125/197)
Sec. 197. (Amendatory provisions; text omitted).
(Source: P.A. 89-428, eff. 6-1-96; text omitted.)



Article 2 - Amendatory Provisions

(415 ILCS 125/Art. 2 heading)



Article 3 - The Environmental Impact Fee Law

(415 ILCS 125/Art. 3 heading)

(415 ILCS 125/301)
(Section scheduled to be repealed on January 1, 2025)
Sec. 301. Short title. This Article may be cited as the Environmental Impact Fee Law.
(Source: P.A. 89-428, eff. 1-1-96; 89-457, eff. 5-22-96.)

(415 ILCS 125/305)
(Section scheduled to be repealed on January 1, 2025)
Sec. 305. Definitions. As used in this Article:
"Department" means the Illinois Department of Revenue.
"Fuel" means all liquids defined as "Motor Fuel" in Section 1.1 of the Motor Fuel Tax Law and aviation fuels and kerosene, but excluding liquified petroleum gases.
"Receiver" means a person who is licensed under Section 3c of the Motor Fuel Tax Law and who either produces, refines, blends, compounds or manufactures fuel in this State, or transports fuel into this State or receives fuel transported to him from without the State or exports fuel out of this State, or who is engaged in distribution of fuel primarily by tank car or tank truck, or both, and who operates an Illinois bulk plant that has active fuel bulk storage capacity of not less than 30,000 gallons.
(Source: P.A. 89-428, eff. 1-1-96; 89-457, eff. 5-22-96.)

(415 ILCS 125/310)
(Section scheduled to be repealed on January 1, 2025)
Sec. 310. Environmental impact fee; imposition. Beginning January 1, 1996, all receivers of fuel are subject to an environmental impact fee of $60 per 7,500 gallons of fuel, or an equivalent amount per fraction thereof, that is sold or used in Illinois. The fee shall be paid by the receiver in this State who first sells or uses the fuel. The environmental impact fee imposed by this Law replaces the fee imposed under the corresponding provisions of Article 3 of Public Act 89-428. Environmental impact fees paid under that Article 3 shall satisfy the receiver's corresponding liability under this Law.
A receiver of fuels is subject to the fee without regard to whether the fuel is intended to be used for operation of motor vehicles on the public highways and waters. However, no fee shall be imposed upon the importation or receipt of aviation fuels and kerosene at airports with over 170,000 operations per year, located in a city of more than 1,000,000 inhabitants, for sale to or use by holders of certificates of public convenience and necessity or foreign air carrier permits, issued by the United States Department of Transportation, and their air carrier affiliates, or upon the importation or receipt of aviation fuels and kerosene at facilities owned or leased by those certificate or permit holders and used in their activities at an airport described above. In addition, no fee may be imposed upon the importation or receipt of diesel fuel or liquefied natural gas sold to or used by a rail carrier registered under Section 18c-7201 of the Illinois Vehicle Code or otherwise recognized by the Illinois Commerce Commission as a rail carrier, to the extent used directly in railroad operations. In addition, no fee may be imposed when the sale is made with delivery to a purchaser outside this State or when the sale is made to a person holding a valid license as a receiver. In addition, no fee shall be imposed upon diesel fuel or liquefied natural gas consumed or used in the operation of ships, barges, or vessels, that are used primarily in or for the transportation of property in interstate commerce for hire on rivers bordering on this State, if the diesel fuel or liquefied natural gas is delivered by a licensed receiver to the purchaser's barge, ship, or vessel while it is afloat upon that bordering river. A specific notation thereof shall be made on the invoices or sales slips covering each sale.
(Source: P.A. 100-9, eff. 7-1-17.)

(415 ILCS 125/315)
(Section scheduled to be repealed on January 1, 2025)
Sec. 315. Fee on receivers of fuel for sale or use; collection and reporting. A person that is required to pay the fee imposed by this Law shall pay the fee to the Department by return showing all fuel purchased, acquired, or received and sold, distributed or used during the preceding calendar month, including losses of fuel as the result of evaporation or shrinkage due to temperature variations, and such other reasonable information as the Department may require. Losses of fuel as the result of evaporation or shrinkage due to temperature variations may not exceed 1% of the total gallons in storage at the beginning of the month, plus the receipts of gallonage during the month, minus the gallonage remaining in storage at the end of the month. Any loss reported that is in excess of this amount shall be subject to the fee imposed by Section 310 of this Law. On and after July 1, 2001, for each 6-month period January through June, net losses of fuel (for each category of fuel that is required to be reported on a return) as the result of evaporation or shrinkage due to temperature variations may not exceed 1% of the total gallons in storage at the beginning of each January, plus the receipts of gallonage each January through June, minus the gallonage remaining in storage at the end of each June. On and after July 1, 2001, for each 6-month period July through December, net losses of fuel (for each category of fuel that is required to be reported on a return) as the result of evaporation or shrinkage due to temperature variations may not exceed 1% of the total gallons in storage at the beginning of each July, plus the receipts of gallonage each July through December, minus the gallonage remaining in storage at the end of each December. Any net loss reported that is in excess of this amount shall be subject to the fee imposed by Section 310 of this Law. For purposes of this Section, "net loss" means the number of gallons gained through temperature variations minus the number of gallons lost through temperature variations or evaporation for each of the respective 6-month periods.
The return shall be prescribed by the Department and shall be filed between the 1st and 20th days of each calendar month. The Department may, in its discretion, combine the return filed under this Law with the return filed under Section 2b of the Motor Fuel Tax Law. If the return is timely filed, the receiver may take a discount of 2% through June 30, 2003 and 1.75% thereafter to reimburse himself for the expenses incurred in keeping records, preparing and filing returns, collecting and remitting the fee, and supplying data to the Department on request. However, the discount applies only to the amount of the fee payment that accompanies a return that is timely filed in accordance with this Section.
(Source: P.A. 92-30, eff. 7-1-01; 93-32, eff. 6-20-03.)

(415 ILCS 125/320)
(Section scheduled to be repealed on January 1, 2025)
Sec. 320. Deposit of fee receipts. All money received by the Department under this Law shall be deposited in the Underground Storage Tank Fund created by Section 57.11 of the Environmental Protection Act.
(Source: P.A. 89-428, eff. 1-1-96; 89-457, eff. 5-22-96; 90-14, eff. 7-1-97.)

(415 ILCS 125/325)
(Section scheduled to be repealed on January 1, 2025)
Sec. 325. Incorporation of other Acts. The provisions of Sections 4, 5, 5a, 5b, 5c, 5d, 5e, 5f, 5g, 5i, 5j, 6, 6a, 6b, 6c, 8, 9, 10 and 12 (except to the extent to which the minimum notice requirement for hearings conflicts with that provided for in Section 16 of the Motor Fuel Tax Law), of the Retailers' Occupation Tax Act that are not inconsistent with this Act, and Section 3-7 of the Uniform Penalty and Interest Act shall apply as far as practicable, to the subject matter of this Law to the same extent as if those provisions were included in this Law.
In addition, Sections 2d, 12, 12a, 13a.8, 14, 15, 16, 17, 17a, and 18 of the Motor Fuel Tax Law shall apply as far as practicable, to the subject matter of this Law to the same extent as if those provisions were included in this Law.
References to "taxes" in these incorporated Sections shall be construed to apply to the administration, payment, and remittance of all fees under this Law.
(Source: P.A. 95-264, eff. 8-17-07; 96-1384, eff. 7-29-10.)

(415 ILCS 125/385)
(Section scheduled to be repealed on January 1, 2025)
Sec. 385. Validation. All actions taken in reliance on or pursuant to Article 3 of Public Act 89-428 by the Department of Revenue, the Environmental Protection Agency, the Pollution Control Board, or any other person or entity are hereby validated.
(Source: P.A. 89-457, eff. 5-22-96.)

(415 ILCS 125/390)
(Section scheduled to be repealed on January 1, 2025)
Sec. 390. Repeal. This Article is repealed on January 1, 2025.
(Source: P.A. 96-161, eff. 8-10-09.)

(415 ILCS 125/391)
(Section scheduled to be repealed on January 1, 2025)
Sec. 391. (Amendatory provisions; text omitted).
(Source: P.A. 89-428, eff. 1-1-96; 89-457, eff. 5-22-96; text omitted.)

(415 ILCS 125/392)
(Section scheduled to be repealed on January 1, 2025)
Sec. 392. (Amendatory provisions; text omitted).
(Source: P.A. 89-428, eff. 1-1-96; 89-457, eff. 5-22-96; text omitted.)

(415 ILCS 125/395)
(Section scheduled to be repealed on January 1, 2025)
Sec. 395. (Amendatory provisions; text omitted).
(Source: P.A. 89-428, eff. 1-1-96; 89-457, eff. 5-22-96.)



Article 4 - Amendatory Provisions

(415 ILCS 125/Art. 4 heading)



Article 5 - Amendatory Provisions

(415 ILCS 125/Art. 5 heading)



Article 6 - Amendatory Provisions

(415 ILCS 125/Art. 6 heading)



Article 9 - Severability And Effective Date

(415 ILCS 125/Art. 9 heading)

(415 ILCS 125/905)
Sec. 905. Severability. The provisions of this Act are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 89-428, eff. 12-13-95; 89-457, eff. 5-22-96.)

(415 ILCS 125/999)
(Text of Section from P.A. 89-428)
Sec. 999. Effective date. This Act takes effect upon becoming law, except that Article 1 takes effect June 1, 1996 and Article 3 takes effect January 1, 1996.
(Source: P.A. 89-428, eff. 12-13-95.)

(Text of Section from P.A. 89-457)
Sec. 999. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 89-457, eff. 5-22-96.)






415 ILCS 130/ - Interstate Ozone Transport Oversight Act.

(415 ILCS 130/1)
Sec. 1. Short title. This Act shall be known and may be cited as the Interstate Ozone Transport Oversight Act.
(Source: P.A. 89-566, eff. 7-26-96.)

(415 ILCS 130/5)
Sec. 5. Findings. The General Assembly finds:
(a) The Federal Clean Air Act, as amended, contains a comprehensive regulatory scheme for the control of emissions from mobile, stationary and area sources, which will improve ambient air quality and health and welfare in all parts of the nation.
(b) The number of areas unable to meet national ambient air quality standards for ozone has been declining steadily and will continue to decline with air quality improvements resulting from implementation of the Clean Air Act Amendments of 1990, and the mobile, stationary and area source emission controls specified in the Amendments.
(c) Scientific research on the transport of atmospheric ozone across state boundaries is proceeding under the auspices of the United States Environmental Protection Agency (EPA), state agencies, and private entities, which will lead to improved scientific understanding of the causes and nature of ozone transport, and potentially applicable emission control strategies.
(d) The Northeast Ozone Transport Commission established by the Clean Air Act Amendments of 1990 has proposed emission control requirements for stationary and mobile sources in certain northeastern states and the District of Columbia in addition to those requirements specified by Titles I, II and IV of the Clean Air Act Amendments of 1990.
(e) Membership of the Northeast Ozone Transport Commission includes, by statute, representatives of state environmental agencies and governors' offices; similar representation is required in the case of other ozone transport commissions established by the Administrator of the United States EPA pursuant to Section 176A of the Clean Air Act, as amended.
(f) The Northeast Ozone Transport Commission neither sought nor obtained state legislative oversight or approval prior to reaching its decisions on mobile and stationary source requirements for states included within the Northeast Ozone Transport Region.
(g) The Commonwealth of Virginia and other parties have challenged the constitutionality of the Ozone Transport Commission and its regulatory proposals under the Guarantee, Compact, and Joinder Clauses of the United States Constitution; various state legislatures in the Northeast United States have expressed their desire to be fully involved in the formulation of policies and regulations by the Ozone Transport Commission.
(h) The United States EPA, acting outside of the aforementioned statutory requirements for the establishment of new interstate transport commissions, is encouraging the State of Illinois and twenty-four other states outside of the Northeast to participate in multistate negotiations through the Ozone Transport Assessment Group; those negotiations are intended to provide the basis for an interstate memorandum of understanding or other agreement on ozone transport requiring reductions of emissions of nitrogen oxides or volatile organic compounds in addition to those emission reductions specified by the Clean Air Act Amendments of 1990; membership of the Ozone Transport Assessment Group consists of state and federal air quality officials, without state legislative or gubernatorial representation or participation.
(i) Emission control requirements exceeding those specified by the federal law can adversely affect state economic development, competitiveness, employment, and income without corresponding environmental benefits; in the case of electric utility emissions of nitrogen oxides, it is estimated that control costs in addition to those specified by the Clean Air Act could amount to $4 to $5.5 billion annually in a 37-state region of the Eastern United States.
(j) Requiring certain eastern states to meet emission control requirements more stringent than those otherwise applicable in western states would unfairly affect interstate competition for new industrial development and employment opportunities.
(Source: P.A. 89-566, eff. 7-26-96.)

(415 ILCS 130/10)
Sec. 10. Definitions. As used in this Act:
"Act" means the Interstate Ozone Transport Oversight Act.
"Alternate strategies" means any alternate strategies which could reasonably be utilized by the State of Illinois, in lieu of or in combination with the strategies identified in any proposed memorandum of understanding or other agreement developed by the Ozone Transport Assessment Group, in its efforts to achieve the national ambient air quality standard for ozone.
"Board" means the Pollution Control Board.
"Director" means the Director of the Illinois Environmental Protection Agency.
"House Committee" means the Illinois House of Representatives Committee on Energy and the Environment.
"House of Representatives" means the Illinois House of Representatives.
"Memorandum of understanding" means a memorandum of understanding or any other agreement by the Ozone Transport Assessment Group potentially requiring the State of Illinois to undertake emission reductions in addition to those specified in the Clean Air Act Amendments of 1990.
"Ozone Transport Assessment Group" means the national work group formed to conduct a national assessment of and develop a consensus solution to the ozone formation and transport phenomena, including a proposal for national and regional control strategies aimed at achieving reductions of ozone and ozone precursor concentrations.
"Senate" means the Illinois Senate.
"Senate Committee" means the Illinois Senate Committee on Energy and the Environment.
"Senate President" means the President of the Illinois Senate.
"Speaker of the House" means the Speaker of the Illinois House of Representatives.
"State Implementation Plan" means an Illinois state implementation plan for ozone attainment prepared pursuant to Section 110 of the federal Clean Air Act.
(Source: P.A. 89-566, eff. 7-26-96; 90-500, eff. 8-19-97.)

(415 ILCS 130/15)
Sec. 15. Applicability.
(a) Nothing in this Act is intended to preclude the Senate or the House or Representatives from taking any other action with respect to any proposed memorandum of understanding or with respect to alternate strategies as either body deems appropriate.
(b) Nothing in this Act is intended to circumvent the authority of the Board to adopt regulations pursuant to Title VII of the Environmental Protection Act.
(Source: P.A. 89-566, eff. 7-26-96.)

(415 ILCS 130/20)
Sec. 20. Legislative referral and public hearings.
(a) Not later than 10 days after the development of any proposed memorandum of understanding by the Ozone Transport Assessment Group potentially requiring the State of Illinois to undertake emission reductions in addition to those specified by the Clean Air Act Amendments of 1990, or subsequent to the issuance of a request made by the United States Environmental Protection Agency on or after June 1, 1997 for submission of a State Implementation Plan for Illinois relating to ozone attainment and before submission of the Plan, the Director shall submit the proposed memorandum of understanding or State Implementation Plan to the House Committee and the Senate Committee for their consideration. At that time, the Director shall also submit information detailing any alternate strategies.
(b) To assist the legislative review required by this Act, the Department of Commerce and Economic Opportunity shall conduct a joint study of the impacts on the State's economy which may result from implementation of the emission reduction strategies contained within any proposed memorandum of understanding or State Implementation Plan relating to ozone and from implementation of any alternate strategies. The study shall include, but not be limited to, the impacts on economic development, employment, utility costs and rates, personal income, and industrial competitiveness which may result from implementation of the emission reduction strategies contained within any proposed memorandum of agreement or State Implementation Plan relating to ozone and from implementation of any alternate strategies. The study shall be submitted to the House Committee and Senate Committee not less than 10 days prior to any scheduled hearing conducted pursuant to subsection (c) of this Section.
(c) Upon receipt of the information required by subsections (a) and (b) of this Section, the House Committee and Senate Committee shall each convene one or more public hearings to receive comments from agencies of government and other interested parties on the memorandum of understanding's or State Implementation Plan's prospective economic and environmental impacts, including its impacts on energy use, economic development, utility costs and rates, and competitiveness. Additionally, comments shall be received on the prospective economic and environmental impacts, including impacts on energy use, economic development, utility costs and rates, and competitiveness, which may result from implementation of any alternate strategies.
(Source: P.A. 97-916, eff. 8-9-12.)

(415 ILCS 130/25)
Sec. 25. Findings and recommendations to the Governor.
(a) Upon completion of the public hearings conducted pursuant to subsection (c) of Section 20, the House Committee and Senate Committee shall each prepare a report containing its findings and recommendations concerning the proposed memorandum of understanding or State Implementation Plan and alternate strategies. The reports shall also contain findings and recommendations concerning the relative net costs and net benefits which might result from implementation of the emission reduction strategies identified in the memorandum of understanding or State Implementation Plan, contrasted with those that might result from implementation of the alternate strategies. The recommendations may include suggested modifications to the terms or applicability of the memorandum of understanding or State Implementation Plan.
(b) Upon completion of the reports, the House Committee and Senate Committee shall forward the reports to the Speaker of the House and the Senate President, respectively.
(c) Upon receipt of the reports submitted pursuant to subsection (b) of this Section, the Speaker of the House and the Senate President shall forward the reports to the Governor for his or her further consideration or action that may be warranted.
(d) In the absence of a resolution or other act of the Illinois General Assembly approving a State Implementation Plan for Illinois relating to ozone, the Director of the Illinois Environmental Protection Agency shall not submit to the United States Environmental Protection Agency a State Implementation Plan relating to ozone attainment that would impose emission controls in Illinois more stringent than necessary for Illinois to demonstrate attainment with a national ambient air quality standard for ozone, unless it can be shown (i) that man-made emissions from man-made sources located within Illinois contribute significantly to nonattainment or inability to maintain an ozone standard in another nonattaining state and (ii) that feasible emission reductions in the other nonattaining state, absent the more stringent emission controls in Illinois, would not permit that state to demonstrate attainment and maintenance of the national ambient air quality standard for ozone.
(Source: P.A. 89-566, eff. 7-26-96; 90-500, eff. 8-19-97.)

(415 ILCS 130/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 89-566, eff. 7-26-96.)



415 ILCS 135/ - Drycleaner Environmental Response Trust Fund Act.

(415 ILCS 135/1)
Sec. 1. Short title. This Act may be cited as the Drycleaner Environmental Response Trust Fund Act.
(Source: P.A. 90-502, eff. 8-19-97.)

(415 ILCS 135/5)
Sec. 5. Definitions. As used in this Act:
(a) "Active drycleaning facility" means a drycleaning facility actively engaged in drycleaning operations and licensed under Section 60 of this Act.
(b) "Agency" means the Illinois Environmental Protection Agency.
(c) "Claimant" means an owner or operator of a drycleaning facility who has applied for reimbursement from the remedial account or who has submitted a claim under the insurance account with respect to a release.
(d) "Council" means the Drycleaner Environmental Response Trust Fund Council.
(e) "Drycleaner Environmental Response Trust Fund" or "Fund" means the fund created under Section 10 of this Act.
(f) "Drycleaning facility" means a facility located in this State that is or has been engaged in drycleaning operations for the general public, other than a:
(1) facility located on a United States military base;
(2) industrial laundry, commercial laundry, or linen

supply facility;

(3) prison or other penal institution that engages in

drycleaning only as part of a Correctional Industries program to provide drycleaning to persons who are incarcerated in a prison or penal institution or to resident patients of a State-operated mental health facility;

(4) not-for-profit hospital or other health care

facility; or a

(5) facility located or formerly located on federal

or State property.

(g) "Drycleaning operations" means drycleaning of apparel and household fabrics for the general public, as described in Standard Industrial Classification Industry No. 7215 and No. 7216 in the Standard Industrial Classification Manual (SIC) by the Technical Committee on Industrial Classification.
(h) "Drycleaning solvent" means any and all nonaqueous solvents, including but not limited to a chlorine-based or petroleum-based formulation or product, including green solvents, that are used as a primary cleaning agent in drycleaning operations.
(i) "Emergency" or "emergency action" means a situation or an immediate response to a situation to protect public health or safety. "Emergency" or "emergency action" does not mean removal of contaminated soils, recovery of free product, or financial hardship. An "emergency" or "emergency action" would normally be expected to be directly related to a sudden event or discovery and would last until the threat to public health is mitigated.
(j) "Groundwater" means underground water that occurs within the saturated zone and geologic materials where the fluid pressure in the pore space is equal to or greater than the atmospheric pressure.
(k) "Inactive drycleaning facility" means a drycleaning facility that is not being used for drycleaning operations and is not registered under this Act.
(l) "Maintaining a place of business in this State" or any like term means (1) having or maintaining within this State, directly or through a subsidiary, an office, distribution facility, distribution house, sales house, warehouse, or other place of business or (2) operating within this State as an agent or representative for a person or a person's subsidiary engaged in the business of selling to persons within this State, irrespective of whether the place of business or agent or other representative is located in this State permanently or temporary, or whether the person or the person's subsidiary engages in the business of selling in this State.
(m) "No Further Remediation Letter" means a letter provided by the Agency pursuant to Section 58.10 of Title XVII of the Environmental Protection Act.
(n) "Operator" means a person or entity holding a business license to operate a licensed drycleaning facility or the business operation of which the drycleaning facility is a part.
(o) "Owner" means (1) a person who owns or has possession or control of a drycleaning facility at the time a release is discovered, regardless of whether the facility remains in operation or (2) a parent corporation of the person under item (1) of this subdivision.
(p) "Parent corporation" means a business entity or other business arrangement that has elements of common ownership or control or that uses a long-term contractual arrangement with a person to avoid direct responsibility for conditions at a drycleaning facility.
(q) "Person" means an individual, trust, firm, joint stock company, corporation, consortium, joint venture, or other commercial entity.
(r) "Program year" means the period beginning on July 1 and ending on the following June 30.
(s) "Release" means any spilling, leaking, emitting, discharging, escaping, leaching, or dispersing of drycleaning solvents from a drycleaning facility to groundwater, surface water, or subsurface soils.
(t) "Remedial action" means activities taken to comply with Sections 58.6 and 58.7 of the Environmental Protection Act and rules adopted by the Pollution Control Board under those Sections.
(u) "Responsible party" means an owner, operator, or other person financially responsible for costs of remediation of a release of drycleaning solvents from a drycleaning facility.
(v) "Service provider" means a consultant, testing laboratory, monitoring well installer, soil boring contractor, other contractor, lender, or any other person who provides a product or service for which a claim for reimbursement has been or will be filed against the remedial account or insurance account, or a subcontractor of such a person.
(w) "Virgin facility" means a drycleaning facility that has never had chlorine-based or petroleum-based drycleaning solvents stored or used at the property prior to it becoming a green solvent drycleaning facility.
(Source: P.A. 93-201, eff. 1-1-04.)

(415 ILCS 135/10)
Sec. 10. Drycleaner Environmental Response Trust Fund.
(a) The Drycleaner Environmental Response Trust Fund is created as a special fund in the State Treasury. Moneys deposited into the Fund shall be used solely for the purposes of the Council and for other purposes as provided in this Act. The Fund shall include moneys credited to the Fund under this Act and other moneys that by law may be credited to the Fund. The State Treasurer may invest Funds deposited into the Fund at the direction of the Council. Interest, income from the investments, and other income earned by the Fund shall be credited to and deposited into the Fund.
Pursuant to appropriation, all moneys in the Drycleaner Environmental Response Trust Fund shall be disbursed by the Agency to the Council for the purpose of making disbursements, if any, in accordance with this Act and for the purpose of paying the ordinary and contingent expenses of the Council. After June 30, 1999, pursuant to appropriation, all moneys in the Drycleaner Environmental Response Trust Fund may be used by the Council for the purpose of making disbursements, if any, in accordance with this Act and for the purpose of paying the ordinary and contingent expenses of the Council.
The Fund may be divided into different accounts with different depositories to fulfill the purposes of the Act as determined by the Council.
Moneys in the Fund at the end of a State fiscal year shall be carried forward to the next fiscal year and shall not revert to the General Revenue Fund.
(b) The specific purposes of the Fund include but are not limited to the following:
(1) To establish an account to fund remedial action

of drycleaning solvent releases from drycleaning facilities as provided by Section 40.

(2) To establish an insurance account for insuring

environmental risks from releases from drycleaning facilities within this State as provided by Section 45.

(c) The State, the General Revenue Fund, and any other Fund of the State, other than the Drycleaner Environmental Response Trust Fund, shall not be liable for a claim or cause of action in connection with a drycleaning facility not owned or operated by the State or an agency of the State. All expenses incurred by the Fund shall be payable solely from the Fund and no liability or obligation shall be imposed upon the State. The State is not liable for a claim presented against the Fund.
(d) The liability of the Fund is limited to the extent of coverage provided by the account under which a claim is submitted, subject to the terms and conditions of that coverage. The liability of the Fund is further limited by the moneys made available to the Fund, and no remedy shall be ordered that would require the Fund to exceed its then current funding limitations to satisfy an award or which would restrict the availability of moneys for higher priority sites.
(e) Nothing in this Act shall be construed to limit, restrict, or affect the authority and powers of the Agency or another State agency or statute unless the State agency or statute is specifically referenced and the limitation is clearly set forth in this Act.
(Source: P.A. 90-502, eff. 8-19-97; 91-453, eff. 8-6-99.)

(415 ILCS 135/15)
Sec. 15. Creation of Council.
(a) The Drycleaner Environmental Response Trust Fund Council is established and shall consist of the following voting members to be appointed by the Governor:
(1) Four members who own or operate a drycleaning

facility. These members shall serve 3 year terms, except that of the initial members appointed, one shall be appointed for a term of one year, one for a term of 2 years, and one for a term of 3 years.

(2) One member who represents wholesale distributors

of drycleaning solvents. This member shall serve for a term of 3 years.

(3) One member who represents the drycleaning

equipment manufacturers and vendor community. This member shall serve for a term of 3 years.

(4) One member with experience in financial markets

or the insurance industry. This member shall serve for a term of 3 years.

Each member shall have experience, knowledge, and expertise relating to the subject matter of this Act.
(b) The Governor may remove any member of the Council for incompetency, neglect of duty, or malfeasance in office after service on him or her of a copy of the written charges against him or her and after an opportunity to be publicly heard in person or by counsel in his or her own defense no earlier than 10 days after the Governor has provided notice of the opportunity to the Council member. Evidence of incompetency, neglect of duty, or malfeasance in office may be provided to the Governor by the Agency or the Auditor General following the annual audit described in Section 80.
(c) Members of the Council are entitled to receive reimbursement of actual expenses incurred in the discharge of their duties within the limit of funds appropriated to the Council or made available to the Fund. The Governor shall appoint a chairperson of the Council from among the members of the Council.
(d) The Attorney General's office or its designee shall provide legal counsel to the Council.
(Source: P.A. 93-201, eff. 1-1-04.)

(415 ILCS 135/20)
Sec. 20. Council rules.
(a) The Council may adopt rules in accordance with the emergency rulemaking provisions of Section 5-45 of the Illinois Administrative Procedure Act for one year after the effective date of this Act. Thereafter, the Council shall conduct general rulemaking as provided under the Illinois Administrative Procedure Act.
(b) The Council shall adopt rules regarding its practice and procedures for investigating and settling claims made against the Fund, determining reimbursement guidelines, coordinating with the Agency, and otherwise implementing and administering the Fund under this Act.
(c) The Council shall adopt rules regarding its practice and procedures to develop underwriting standards, establish insurance account coverage and risk factors, settle claims made against the insurance account of the Fund, determine appropriate deductibles or retentions in coverages or benefits offered under the insurance account of the Fund, determine reimbursement guidelines, and otherwise implement and administer the insurance account under this Act.
(d) The Council shall adopt rules necessary for the implementation and collection of insurance account premiums prior to offering insurance to an owner or operator of a drycleaning facility or other person.
(e) The Council shall adopt rules prescribing requirements for the retention of records by an owner or operator and the periods for which he or she must retain those records.
(f) The Council shall adopt rules describing the manner in which all disbursed moneys received from the Agency shall be deposited with a bank or savings and loan association to be approved by the Council. For purposes of this subsection, the Council shall be considered a public agency and, therefore, no bank or savings and loan association shall receive public funds from the Council, and the Council shall not make any investments, unless in accordance with the Public Funds Investment Act.
(g) All final Council decisions regarding the Fund or any reimbursement from the Fund and any decision concerning the classification of drycleaning solvents pursuant to subsection (a) of Section 65 of this Act and any notice of the assessment of civil penalties under Section 69 of this Act shall be subject to appeal to the Administrator of the Council, by the affected parties, within 60 days after the final decision. The Council shall determine by rule persons who have standing to appeal final Council decisions. Any written decision by the Administrator may be appealed to the Council within 60 days after the Administrator's final decision. Any decision by the Council may be appealed to the Council's administrative law judge within 60 days after the Council's final decision. Notice of any hearing provided for by this Act shall be given not less than 7 days before the day fixed for the hearing. An appeal of the administrative law judge's decision will be subject to judicial review in accordance with the Administrative Review Law.
Any decision not timely appealed shall become a final administrative decision without the necessity of a final administrative decision being issued and shall be deemed to be a final administrative decision.
The Council shall adopt rules relating to appeal procedures.
The Council may designate an attorney, employed by the Council or privately employed, to act as an administrative law judge to preside at any administrative hearing resulting from the appeal of a Council decision. The Council and the Department of Revenue are authorized to enter into an agreement whereby an administrative law judge employed by the Department may be assigned to preside at the administrative hearings.
Proof of the Council's administrative decision may be made at any administrative or legal proceeding by a reproduced copy of the Council's record relating to the decision under the certificate of the Council. A reproduced copy shall, without further proof, be admitted into evidence and shall be prima facie proof of the decision.
The provisions of the Administrative Review Law, and any rules adopted under the Administrative Review law by the Council, shall govern all proceedings for the judicial review of final administrative decisions of the Council. The term "administrative decision" has the same meaning as it does in Section 3-101 of the Code of Civil Procedure.
Venue for an administrative review action challenging the results of an administrative hearing upholding an administrative decision issued by the Council shall be proper in the Circuit Court of the county where the plaintiff has its principal place of business, or Sangamon County if the plaintiff's principal place of business is located outside Illinois.
(Source: P.A. 96-774, eff. 1-1-10.)

(415 ILCS 135/25)
Sec. 25. Powers and duties of the Council.
(a) The Council shall have all of the general powers reasonably necessary and convenient to carry out its purposes and may perform the following functions, subject to any express limitations contained in this Act:
(1) Take actions and enter into agreements necessary

to reimburse claimants for eligible remedial action expenses, assist the Agency to protect the environment from releases, reduce costs associated with remedial actions, and establish and implement an insurance program.

(2) Acquire and hold personal property to be used for

the purpose of remedial action.

(3) Purchase, construct, improve, furnish, equip,

lease, option, sell, exchange, or otherwise dispose of one or more improvements under the terms it determines. The Council may define "improvements" by rule for purposes of this Act.

(4) Grant a lien, pledge, assignment, or other

encumbrance on one or more revenues, assets of right, accounts, or funds established or received in connection with the Fund, including revenues derived from fees or taxes collected under this Act.

(5) Contract for the acquisition or construction of

one or more improvements or parts of one or more improvements or for the leasing, subleasing, sale, or other disposition of one or more improvements in a manner the Council determines.

(6) Cooperate with the Agency in the implementation

and administration of this Act to minimize unnecessary duplication of effort, reporting, or paperwork and to maximize environmental protection within the funding limits of this Act.

(7) Except as otherwise provided by law, inspect any

document in the possession of an owner, operator, service provider, or any other person if the document is relevant to a claim for reimbursement under this Section or may inspect a drycleaning facility for which a claim for benefits under this Act has been submitted.

(b) The Council shall pre-approve, and the contracting parties shall seek pre-approval for, a contract entered into under this Act if the cost of the contract exceeds $75,000. The Council or its designee shall review and approve or disapprove all contracts entered into under this Act. However, review by the Council or its designee shall not be required when an emergency situation exists. All contracts entered into by the Council shall be awarded on a competitive basis to the maximum extent practical. In those situations where it is determined that bidding is not practical, the basis for the determination of impracticability shall be documented by the Council or its designee.
(c) The Council may prioritize the expenditure of funds from the remedial action account whenever it determines that there are not sufficient funds to settle all current claims. In prioritizing, the Council may consider the following:
(1) the degree to which human health is affected by

the exposure posed by the release;

(2) the reduction of risk to human health derived

from remedial action compared to the cost of the remedial action;

(3) the present and planned uses of the impacted

property; and

(4) other factors as determined by the Council.
(d) The Council shall adopt rules allowing the direct payment from the Fund to a contractor who performs remediation. The rules concerning the direct payment shall include a provision that any applicable deductible must be paid by the drycleaning facility prior to any direct payment from the Fund.
(e) The Council may purchase reinsurance coverage to reduce the Fund's potential liability for reimbursement of remedial action costs.
(Source: P.A. 93-201, eff. 1-1-04.)

(415 ILCS 135/27)
Sec. 27. (Repealed).
(Source: P.A. 98-327, eff. 8-13-13. Repealed internally, eff. 1-1-16.)

(415 ILCS 135/30)
Sec. 30. Independent contractors retained by Council.
(a) A contract entered into to retain a person to act as the administrator of the Fund shall be subject to public bid, provided that no such contract shall be entered into without the review and approval of the Director of the Agency. The Council may enter into a contract or an agreement authorized under this Act with a person, the Agency, the Department of Revenue, other departments, agencies, or governmental subdivisions of this State, another state, or the United States, in connection with its administration and implementation of this Act.
(b) The Council may reimburse a public or private contractor retained pursuant to this Section for expenses incurred in the execution of a contract or agreement. Reimbursable expenses include the costs of performing duties or powers specifically delegated by the Council.
(Source: P.A. 93-201, eff. 1-1-04.)

(415 ILCS 135/35)
Sec. 35. Illinois Insurance Code exemptions. The Fund, including but not limited to insurance coverage offered under the insurance account, is not subject to the provisions of the Illinois Insurance Code. Notwithstanding any other provision of law, the Fund shall not be considered an insurance company or an insurer under the laws of this State and shall not be a member of nor be entitled to a claim against the Illinois Insurance Guaranty Fund.
(Source: P.A. 90-502, eff. 8-19-97.)

(415 ILCS 135/40)
Sec. 40. Remedial action account.
(a) The remedial action account is established to provide reimbursement to eligible claimants for drycleaning solvent investigation, remedial action planning, and remedial action activities for existing drycleaning solvent contamination discovered at their drycleaning facilities.
(b) The following persons are eligible for reimbursement from the remedial action account:
(1) In the case of claimant who is the owner or

operator of an active drycleaning facility licensed by the Council under this Act at the time of application for remedial action benefits afforded under the Fund, the claimant is only eligible for reimbursement of remedial action costs incurred in connection with a release from that drycleaning facility, subject to any other limitations under this Act.

(2) In the case of a claimant who is the owner of an

inactive drycleaning facility and was the owner or operator of the drycleaning facility when it was an active drycleaning facility, the claimant is only eligible for reimbursement of remedial action costs incurred in connection with a release from the drycleaning facility, subject to any other limitations under this Act.

(c) An eligible claimant requesting reimbursement from the remedial action account shall meet all of the following:
(1) The claimant demonstrates that the source of the

release is from the claimant's drycleaning facility.

(2) At the time the release was discovered by the

claimant, the claimant and the drycleaning facility were in compliance with the Agency reporting and technical operating requirements.

(3) The claimant reported the release in a timely

manner to the Agency in accordance with State law.

(4) (Blank).
(5) If the claimant is the owner or operator of an

active drycleaning facility, the claimant has provided to the Council proof of implementation and maintenance of the following pollution prevention measures:

(A) That all drycleaning solvent wastes generated

at a drycleaning facility be managed in accordance with applicable State waste management laws and rules.

(B) A prohibition on the discharge of wastewater

from drycleaning machines or of drycleaning solvent from drycleaning operations to a sanitary sewer or septic tank or to the surface or in groundwater.

(C) That every drycleaning facility:
(I) install a containment dike or other

containment structure around each machine, item of equipment, drycleaning area, and portable waste container in which any drycleaning solvent is utilized, which shall be capable of containing leaks, spills, or releases of drycleaning solvent from that machine, item, area, or container. The containment dike or other containment structure shall be capable of at least the following: (i) containing a capacity of 110% of the drycleaning solvent in the largest tank or vessel within the machine; (ii) containing 100% of the drycleaning solvent of each item of equipment or drycleaning area; and (iii) containing 100% of the drycleaning solvent of the largest portable waste container or at least 10% of the total volume of the portable waste containers stored within the containment dike or structure, whichever is greater.

Petroleum underground storage tank systems

that are upgraded in accordance with USEPA upgrade standards pursuant to 40 CFR Part 280 for the tanks and related piping systems and use a leak detection system approved by the USEPA or IEPA are exempt from this secondary containment requirement; and

(II) seal or otherwise render impervious

those portions of diked floor surfaces on which a drycleaning solvent may leak, spill, or otherwise be released.

(D) A requirement that all drycleaning solvent

shall be delivered to drycleaning facilities by means of closed, direct-coupled delivery systems.

(6) An active drycleaning facility has maintained

continuous financial assurance for environmental liability coverage in the amount of at least $500,000 at least since the date of award of benefits under this Section or July 1, 2000, whichever is earlier. An uninsured drycleaning facility that has filed an application for insurance with the Fund by January 1, 2004, obtained insurance through that application, and maintained that insurance coverage continuously shall be considered to have conformed with the requirements of this subdivision (6). To conform with this requirement the applicant must pay the equivalent of the total premiums due for the period beginning June 30, 2000 through the date of application plus a 20% penalty of the total premiums due for that period.

(7) The release was discovered on or after July 1,

1997 and before July 1, 2006.

(d) A claimant shall submit a completed application form provided by the Council. The application shall contain documentation of activities, plans, and expenditures associated with the eligible costs incurred in response to a release of drycleaning solvent from a drycleaning facility. Application for remedial action account benefits must be submitted to the Council on or before June 30, 2005.
(e) Claimants shall be subject to the following deductible requirements, unless modified pursuant to the Council's authority under Section 75:
(1) An eligible claimant submitting a claim for an

active drycleaning facility is responsible for the first $5,000 of eligible investigation costs and for the first $10,000 of eligible remedial action costs incurred in connection with the release from the drycleaning facility and is only eligible for reimbursement for costs that exceed those amounts, subject to any other limitations of this Act.

(2) An eligible claimant submitting a claim for an

inactive drycleaning facility is responsible for the first $10,000 of eligible investigation costs and for the first $10,000 of eligible remedial action costs incurred in connection with the release from that drycleaning facility, and is only eligible for reimbursement for costs that exceed those amounts, subject to any other limitations of this Act.

(f) Claimants are subject to the following limitations on reimbursement:
(1) Subsequent to meeting the deductible requirements

of subsection (e), and pursuant to the requirements of Section 75, reimbursement shall not exceed $300,000 per active drycleaning facility and $50,000 per inactive drycleaning facility.

(2) A contract in which one of the parties to the

contract is a claimant, for goods or services that may be payable or reimbursable from the Council, is void and unenforceable unless and until the Council has found that the contract terms are within the range of usual and customary rates for similar or equivalent goods or services within this State and has found that the goods or services are necessary for the claimant to comply with Council standards or other applicable regulatory standards.

(3) A claimant may appoint the Council as an agent

for the purposes of negotiating contracts with suppliers of goods or services reimbursable by the Fund. The Council may select another contractor for goods or services other than the one offered by the claimant if the scope of the proposed work or actual work of the claimant's offered contractor does not reflect the quality of workmanship required or if the costs are determined to be excessive, as determined by the Council.

(4) The Council may require a claimant to obtain and

submit 3 bids and may require specific terms and conditions in a contract subject to approval.

(5) The Council may enter into a contract or an

exclusive contract with the supplier of goods or services required by a claimant or class of claimants, in connection with an expense reimbursable from the Fund, for a specified good or service at a gross maximum price or fixed rate, and may limit reimbursement accordingly.

(6) Unless emergency conditions exist, a service

provider shall obtain the Council's approval of the budget for the remediation work before commencing the work. No expense incurred that is above the budgeted amount shall be paid unless the Council approves the expense prior to its being incurred. All invoices and bills relating to the remediation work shall be submitted with appropriate documentation, as deemed necessary by the Council.

(7) Neither the Council nor an eligible claimant is

responsible for payment for costs incurred that have not been previously approved by the Council, unless an emergency exists.

(8) The Council may determine the usual and customary

costs of each item for which reimbursement may be awarded under this Section. The Council may revise the usual and customary costs from time to time as necessary, but costs submitted for reimbursement shall be subject to the rates in effect at the time the costs were incurred.

(9) If a claimant has pollution liability insurance

coverage other than coverage provided by the insurance account under this Act, that coverage shall be primary. Reimbursement from the remedial account shall be limited to the deductible amounts under the primary coverage and the amount that exceeds the policy limits of the primary coverage, subject to the deductible amounts of this Act. If there is a dispute between the claimant and the primary insurance provider, reimbursement from the remedial action account may be made to the claimant after the claimant assigns all of his or her interests in the insurance coverage to the Council.

(g) The source of funds for the remedial action account shall be moneys allocated to the account by the Council according to the Fund budget approved by the Council.
(h) A drycleaning facility will be classified as active or inactive for purposes of determining benefits under this Section based on the status of the facility on the date a claim is filed.
(i) Eligible claimants shall conduct remedial action in accordance with the Site Remediation Program under the Environmental Protection Act and Part 740 of Title 35 of the Illinois Administrative Code and the Tiered Approach to Cleanup Objectives under Part 742 of Title 35 of the Illinois Administrative Code.
(j) Effective January 1, 2012, an active drycleaning facility that has previously received or is currently receiving reimbursement for the costs of a remedial action, as defined in this Act, shall maintain continuous financial assurance for environmental liability coverage in the amount of at least $500,000 until the earlier of (i) January 1, 2020 or (ii) the date the Council determines the drycleaning facility is an inactive drycleaning facility. Failure to comply with this requirement will result in the revocation of the drycleaning facility's existing license and in the inability of the drycleaning facility to obtain or renew a license under Section 60 of this Act.
(Source: P.A. 96-774, eff. 1-1-10; 97-377, eff. 1-1-12.)

(415 ILCS 135/45)
Sec. 45. Insurance account.
(a) The insurance account shall offer financial assurance for a qualified owner or operator of a drycleaning facility under the terms and conditions provided for under this Section. Coverage may be provided to either the owner or the operator of a drycleaning facility. The Council is not required to resolve whether the owner or operator, or both, are responsible for a release under the terms of an agreement between the owner and operator.
(b) The source of funds for the insurance account shall be as follows:
(1) Moneys appropriated to the Council or moneys

allocated to the insurance account by the Council according to the Fund budget approved by the Council.

(2) Moneys collected as an insurance premium,

including service fees, if any.

(3) Investment income attributed to the insurance

account by the Council.

(c) An owner or operator may purchase coverage of up to $500,000 per drycleaning facility subject to the terms and conditions under this Section and those adopted by the Council. Coverage shall be limited to remedial action costs associated with soil and groundwater contamination resulting from a release of drycleaning solvent at an insured drycleaning facility, including third-party liability for soil and groundwater contamination. Coverage is not provided for a release that occurred before the date of coverage.
(d) An owner or operator, subject to underwriting requirements and terms and conditions deemed necessary and convenient by the Council, may purchase insurance coverage from the insurance account provided that the drycleaning facility to be insured meets the following conditions:
(1) a site investigation designed to identify soil

and groundwater contamination resulting from the release of a drycleaning solvent has been completed. The Council shall determine if the site investigation is adequate. This investigation must be completed by June 30, 2006. For drycleaning facilities that apply for insurance coverage after June 30, 2006, the site investigation must be completed prior to issuance of insurance coverage; and

(2) the drycleaning facility is participating in and

meets all requirements of a drycleaning compliance program approved by the Council.

(e) The annual premium for insurance coverage shall be:
(1) For the year July 1, 1999 through June 30, 2000,

$250 per drycleaning facility.

(2) For the year July 1, 2000 through June 30, 2001,

$375 per drycleaning facility.

(3) For the year July 1, 2001 through June 30, 2002,

$500 per drycleaning facility.

(4) For the year July 1, 2002 through June 30, 2003,

$625 per drycleaning facility.

(5) For subsequent years, an owner or operator

applying for coverage shall pay an annual actuarially-sound insurance premium for coverage by the insurance account. The Council may approve Fund coverage through the payment of a premium established on an actuarially-sound basis, taking into consideration the risk to the insurance account presented by the insured. Risk factor adjustments utilized to determine actuarially-sound insurance premiums should reflect the range of risk presented by the variety of drycleaning systems, monitoring systems, drycleaning volume, risk management practices, and other factors as determined by the Council. As used in this item, "actuarially sound" is not limited to Fund premium revenue equaling or exceeding Fund expenditures for the general drycleaning facility population. Actuarially-determined premiums shall be published at least 180 days prior to the premiums becoming effective.

(e-5) If an insurer sends a second notice to an owner or operator demanding immediate payment of a past-due premium for insurance services provided pursuant to this Act, the demand for payment must offer a grace period of not less than 30 days during which the owner or operator shall be allowed to pay any premiums due. If payment is made during that period, coverage under this Act shall not be terminated for non-payment by the insurer.
(e-6) If an insurer terminates an owner or operator's coverage under this Act, the insurer must send a written notice to the owner or operator to inform him or her of the termination of that coverage, and that notice must include instructions on how to seek reinstatement of coverage, as well as information concerning any premiums or penalties that might be due.
(f) If coverage is purchased for any part of a year, the purchaser shall pay the full annual premium. The insurance premium is fully earned upon issuance of the insurance policy.
(g) The insurance coverage shall be provided with a $10,000 deductible policy.
(h) A future repeal of this Section shall not terminate the obligations under this Section or authority necessary to administer the obligations until the obligations are satisfied, including but not limited to the payment of claims filed prior to the effective date of any future repeal against the insurance account until moneys in the account are exhausted. Upon exhaustion of the moneys in the account, any remaining claims shall be invalid. If moneys remain in the account following satisfaction of the obligations under this Section, the remaining moneys and moneys due the account shall be used to assist current insureds to obtain a viable insuring mechanism as determined by the Council after public notice and opportunity for comment.
(Source: P.A. 98-327, eff. 8-13-13.)

(415 ILCS 135/50)
Sec. 50. Cost recovery; enforcement.
(a) The Council may seek recovery from a potentially responsible party liable for a release that is the subject of a remedial action and for which the Fund has expended moneys for remedial action. The amount of recovery sought by the Council shall be equal to all moneys expended by the Fund for and in connection with the remediation, including but not limited to reasonable attorneys fees and costs of litigation expended by the Fund in connection with the release.
(b) Except as provided in subsections (c) and (d):
(1) The Council shall not seek recovery for expenses

in connection with remedial action for a release from a claimant eligible for reimbursement except for any unpaid portion of the deductible.

(2) A claimant's liability for a release for which

coverage is admitted under the insurance account shall not exceed the amount of the deductible, subject to the limits of insurance coverage.

(c) Notwithstanding subsection (b), the liability of a claimant to the Fund shall be the total costs of remedial action incurred by the Fund, as specified in subsection (a), if the claimant has not complied with the Environmental Protection Act and its rules or with this Act and its rules.
(d) Notwithstanding subsection (b), the liability of a claimant to the Fund shall be the total costs of remedial action incurred by the Fund, as specified in subsection (a), if the claimant received reimbursement from the Fund through misrepresentation or fraud, and the claimant shall be liable for the amount of the reimbursement.
(e) Upon reimbursement by the Fund for remedial action under this Act, the rights of the claimant to recover payment from a potentially responsible party are assumed by the Council to the extent the remedial action was paid by the Fund. A claimant is precluded from receiving double compensation for the same injury. A claimant may elect to permit the Council to pursue the claimant's cause of action for an injury not compensated by the Fund against a potentially responsible party, provided the Attorney General or his or her designee determines the representation would not be a conflict of interest.
(f) This Section does not preclude, limit, or in any way affect any of the provisions of or causes of action pursuant to Section 22.2 of the Environmental Protection Act.
(Source: P.A. 90-502, eff. 8-19-97.)

(415 ILCS 135/55)
Sec. 55. Limitation on actions; admissions.
(a) An award or reimbursement made by the Council under this Act shall be the claimant's exclusive method for the recovery of the costs of drycleaning facility remediation.
(b) If a person conducts a remedial action activity for a release at a drycleaning facility site, whether or not the person files a claim under this Act, the claim and remedial action activity conducted are not evidence of liability or an admission of liability for any potential or actual environmental pollution or damage.
(Source: P.A. 90-502, eff. 8-19-97.)

(415 ILCS 135/60)
(Section scheduled to be repealed on January 1, 2020)
Sec. 60. Drycleaning facility license.
(a) On and after January 1, 1998, no person shall operate a drycleaning facility in this State without a license issued by the Council.
(b) The Council shall issue an initial or renewal license to a drycleaning facility on submission by an applicant of a completed form prescribed by the Council, proof of payment of the required fee to the Department of Revenue, and, if the drycleaning facility has previously received or is currently receiving reimbursement for the costs of a remedial action, as defined in this Act, proof of compliance with subsection (j) of Section 40. Beginning January 1, 2013, license renewal application forms must include a certification by the applicant that all hazardous waste stored at the drycleaning facility is stored in accordance with all applicable federal and state laws and regulations, and that all hazardous waste transported from the drycleaning facility is transported in accordance with all applicable federal and state laws and regulations. Also, beginning January 1, 2013, license renewal applications must include copies of all manifests for hazardous waste transported from the drycleaning facility during the previous 12 months or since the last submission of copies of manifests, whichever is longer. If the Council does not receive a copy of a manifest for a drycleaning facility within a 3-year period, or within a shorter period as determined by the Council, the Council shall make appropriate inquiry into the management of hazardous waste at the facility and may share the results of the inquiry with the Agency.
(c) On or after January 1, 2004, the annual fees for licensure are as follows:
(1) $500 for a facility that uses (i) 50 gallons or

less of chlorine-based or green drycleaning solvents annually, (ii) 250 or less gallons annually of hydrocarbon-based drycleaning solvents in a drycleaning machine equipped with a solvent reclaimer, or (iii) 500 gallons or less annually of hydrocarbon-based drycleaning solvents in a drycleaning machine without a solvent reclaimer.

(2) $500 for a facility that uses (i) more than 50

gallons but not more than 100 gallons of chlorine-based or green drycleaning solvents annually, (ii) more than 250 gallons but not more 500 gallons annually of hydrocarbon-based solvents in a drycleaning machine equipped with a solvent reclaimer, or (iii) more than 500 gallons but not more than 1,000 gallons annually of hydrocarbon-based drycleaning solvents in a drycleaning machine without a solvent reclaimer.

(3) $500 for a facility that uses (i) more than 100

gallons but not more than 150 gallons of chlorine-based or green drycleaning solvents annually, (ii) more than 500 gallons but not more than 750 gallons annually of hydrocarbon-based solvents in a drycleaning machine equipped with a solvent reclaimer, or (iii) more than 1,000 gallons but not more than 1,500 gallons annually of hydrocarbon-based drycleaning solvents in a drycleaning machine without a solvent reclaimer.

(4) $1,000 for a facility that uses (i) more than 150

gallons but not more than 200 gallons of chlorine-based or green drycleaning solvents annually, (ii) more than 750 gallons but not more than 1,000 gallons annually of hydrocarbon-based solvents in a drycleaning machine equipped with a solvent reclaimer, or (iii) more than 1,500 gallons but not more than 2,000 gallons annually of hydrocarbon-based drycleaning solvents in a drycleaning machine without a solvent reclaimer.

(5) $1,000 for a facility that uses (i) more than 200

gallons but not more than 250 gallons of chlorine-based or green drycleaning solvents annually, (ii) more than 1,000 gallons but not more than 1,250 gallons annually of hydrocarbon-based solvents in a drycleaning machine equipped with a solvent reclaimer, or (iii) more than 2,000 gallons but not more than 2,500 gallons annually of hydrocarbon-based drycleaning solvents in a drycleaning machine without a solvent reclaimer.

(6) $1,000 for a facility that uses (i) more than 250

gallons but not more than 300 gallons of chlorine-based or green drycleaning solvents annually, (ii) more than 1,250 gallons but not more than 1,500 gallons annually of hydrocarbon-based solvents in a drycleaning machine equipped with a solvent reclaimer, or (iii) more than 2,500 gallons but not more than 3,000 gallons annually of hydrocarbon-based drycleaning solvents in a drycleaning machine without a solvent reclaimer.

(7) $1,000 for a facility that uses (i) more than 300

gallons but not more than 350 gallons of chlorine-based or green drycleaning solvents annually, (ii) more than 1,500 gallons but not more than 1,750 gallons annually of hydrocarbon-based solvents in a drycleaning machine equipped with a solvent reclaimer, or (iii) more than 3,000 gallons but not more than 3,500 gallons annually of hydrocarbon-based drycleaning solvents in a drycleaning machine without a solvent reclaimer.

(8) $1,500 for a facility that uses (i) more than 350

gallons but not more than 400 gallons of chlorine-based or green drycleaning solvents annually, (ii) more than 1,750 gallons but not more than 2,000 gallons annually of hydrocarbon-based solvents in a drycleaning machine equipped with a solvent reclaimer, or (iii) more than 3,500 gallons but not more than 4,000 gallons annually of hydrocarbon-based drycleaning solvents in a drycleaning machine without a solvent reclaimer.

(9) $1,500 for a facility that uses (i) more than 400

gallons but not more than 450 gallons of chlorine-based or green drycleaning solvents annually, (ii) more than 2,000 gallons but not more than 2,250 gallons annually of hydrocarbon-based solvents in a drycleaning machine equipped with a solvent reclaimer, or (iii) more than 4,000 gallons but not more than 4,500 gallons annually of hydrocarbon-based drycleaning solvents in a drycleaning machine without a solvent reclaimer.

(10) $1,500 for a facility that uses (i) more than

450 gallons but not more than 500 gallons of chlorine-based or green drycleaning solvents annually, (ii) more than 2,250 gallons but not more than 2,500 gallons annually of hydrocarbon-based solvents used in a drycleaning machine equipped with a solvent reclaimer, or (iii) more than 4,500 gallons but not more than 5,000 gallons annually of hydrocarbon-based drycleaning solvents in a drycleaning machine without a solvent reclaimer.

(11) $1,500 for a facility that uses (i) more than

500 gallons but not more than 550 gallons of chlorine-based or green drycleaning solvents annually, (ii) more than 2,500 gallons but not more than 2,750 gallons annually of hydrocarbon-based solvents in a drycleaning machine equipped with a solvent reclaimer, or (iii) more than 5,000 gallons but not more than 5,500 gallons annually of hydrocarbon-based drycleaning solvents in a drycleaning machine without a solvent reclaimer.

(12) $1,500 for a facility that uses (i) more than

550 gallons but not more than 600 gallons of chlorine-based or green drycleaning solvents annually, (ii) more than 2,750 gallons but not more than 3,000 gallons annually of hydrocarbon-based solvents in a drycleaning machine equipped with a solvent reclaimer, or (iii) more than 5,500 gallons but not more than 6,000 gallons annually of hydrocarbon-based drycleaning solvents in a drycleaning machine without a solvent reclaimer.

(13) $1,500 for a facility that uses (i) more than

600 gallons of chlorine-based or green drycleaning solvents annually, (ii) more than 3,000 gallons but not more than 3,250 gallons annually of hydrocarbon-based solvents in a drycleaning machine equipped with a solvent reclaimer, or (iii) more than 6,000 gallons of hydrocarbon-based drycleaning solvents annually in a drycleaning machine equipped without a solvent reclaimer.

(14) $1,500 for a facility that uses more than 3,250

gallons but not more than 3,500 gallons annually of hydrocarbon-based solvents in a drycleaning machine equipped with a solvent reclaimer.

(15) $1,500 for a facility that uses more than 3,500

gallons but not more than 3,750 gallons annually of hydrocarbon-based solvents used in a drycleaning machine equipped with a solvent reclaimer.

(16) $1,500 for a facility that uses more than 3,750

gallons but not more than 4,000 gallons annually of hydrocarbon-based solvents in a drycleaning machine equipped with a solvent reclaimer.

(17) $1,500 for a facility that uses more than 4,000

gallons annually of hydrocarbon-based solvents in a drycleaning machine equipped with a solvent reclaimer.

For purpose of this subsection, the quantity of drycleaning solvents used annually shall be determined as follows:
(1) in the case of an initial applicant, the quantity

of drycleaning solvents that the applicant estimates will be used during his or her initial license year. A fee assessed under this subdivision is subject to audited adjustment for that year; or

(2) in the case of a renewal applicant, the quantity

of drycleaning solvents actually purchased in the preceding license year.

The Council may adjust licensing fees annually based on the published Consumer Price Index - All Urban Consumers ("CPI-U") or as otherwise determined by the Council.
(d) A license issued under this Section shall expire one year after the date of issuance and may be renewed on reapplication to the Council and submission of proof of payment of the appropriate fee to the Department of Revenue in accordance with subsections (c) and (e). At least 30 days before payment of a renewal licensing fee is due, the Council shall attempt to:
(1) notify the operator of each licensed drycleaning

facility concerning the requirements of this Section; and

(2) submit a license fee payment form to the licensed

operator of each drycleaning facility.

(e) An operator of a drycleaning facility shall submit the appropriate application form provided by the Council with the license fee in the form of cash, credit card, business check, or guaranteed remittance to the Department of Revenue. The Department may accept payment of the license fee under this Section by credit card only if the Department is not required to pay a discount fee charged by the credit card issuer. The license fee payment form and the actual license fee payment shall be administered by the Department of Revenue under rules adopted by that Department.
(f) The Department of Revenue shall issue a proof of payment receipt to each operator of a drycleaning facility who has paid the appropriate fee in cash or by guaranteed remittance, credit card, or business check. However, the Department of Revenue shall not issue a proof of payment receipt to a drycleaning facility that is liable to the Department of Revenue for a tax imposed under this Act. The original receipt shall be presented to the Council by the operator of a drycleaning facility.
(g) (Blank).
(h) The Council and the Department of Revenue may adopt rules as necessary to administer the licensing requirements of this Act.
(Source: P.A. 96-774, eff. 1-1-10; 97-332, eff. 8-12-11; 97-377, eff. 1-1-12; 97-663, eff. 1-13-12; 97-813, eff. 7-13-12; 97-1057, eff. 1-1-13.)

(415 ILCS 135/65)
(Section scheduled to be repealed on January 1, 2020)
Sec. 65. Drycleaning solvent tax.
(a) On and after January 1, 1998, a tax is imposed upon the use of drycleaning solvent by a person engaged in the business of operating a drycleaning facility in this State at the rate of $3.50 per gallon of perchloroethylene or other chlorinated drycleaning solvents used in drycleaning operations, $0.35 per gallon of petroleum-based drycleaning solvent, and $1.75 per gallon of green solvents, unless the green solvent is used at a virgin facility, in which case the rate is $0.35 per gallon. The Council shall determine by rule which products are chlorine-based solvents, which products are petroleum-based solvents, and which products are green solvents. All drycleaning solvents shall be considered chlorinated solvents unless the Council determines that the solvents are petroleum-based drycleaning solvents or green solvents.
(b) The tax imposed by this Act shall be collected from the purchaser at the time of sale by a seller of drycleaning solvents maintaining a place of business in this State and shall be remitted to the Department of Revenue under the provisions of this Act.
(c) The tax imposed by this Act that is not collected by a seller of drycleaning solvents shall be paid directly to the Department of Revenue by the purchaser or end user who is subject to the tax imposed by this Act.
(d) No tax shall be imposed upon the use of drycleaning solvent if the drycleaning solvent will not be used in a drycleaning facility or if a floor stock tax has been imposed and paid on the drycleaning solvent. Prior to the purchase of the solvent, the purchaser shall provide a written and signed certificate to the drycleaning solvent seller stating:
(1) the name and address of the purchaser;
(2) the purchaser's signature and date of signing; and
(3) one of the following:
(A) that the drycleaning solvent will not be used

in a drycleaning facility; or

(B) that a floor stock tax has been imposed and

paid on the drycleaning solvent.

(e) On January 1, 1998, there is imposed on each operator of a drycleaning facility a tax on drycleaning solvent held by the operator on that date for use in a drycleaning facility. The tax imposed shall be the tax that would have been imposed under subsection (a) if the drycleaning solvent held by the operator on that date had been purchased by the operator during the first year of this Act.
(f) On or before the 25th day of the 1st month following the end of the calendar quarter, a seller of drycleaning solvents who has collected a tax pursuant to this Section during the previous calendar quarter, or a purchaser or end user of drycleaning solvents required under subsection (c) to submit the tax directly to the Department, shall file a return with the Department of Revenue. The return shall be filed on a form prescribed by the Department of Revenue and shall contain information that the Department of Revenue reasonably requires, but at a minimum will require the reporting of the volume of drycleaning solvent sold to each licensed drycleaner. The Department of Revenue shall report quarterly to the Council the volume of drycleaning solvent purchased for the quarter by each licensed drycleaner. Each seller of drycleaning solvent maintaining a place of business in this State who is required or authorized to collect the tax imposed by this Act shall pay to the Department the amount of the tax at the time when he or she is required to file his or her return for the period during which the tax was collected. Purchasers or end users remitting the tax directly to the Department under subsection (c) shall file a return with the Department of Revenue and pay the tax so incurred by the purchaser or end user during the preceding calendar quarter.
Except as provided in this Section, the seller of drycleaning solvents filing the return under this Section shall, at the time of filing the return, pay to the Department the amount of tax imposed by this Act less a discount of 1.75%, or $5 per calendar year, whichever is greater. Failure to timely file the returns and provide to the Department the data requested under this Act will result in disallowance of the reimbursement discount.
(g) The tax on drycleaning solvents used in drycleaning facilities and the floor stock tax shall be administered by Department of Revenue under rules adopted by that Department.
(h) On and after January 1, 1998, no person shall knowingly sell or transfer drycleaning solvent to an operator of a drycleaning facility that is not licensed by the Council under Section 60.
(i) The Department of Revenue may adopt rules as necessary to implement this Section.
(Source: P.A. 96-774, eff. 1-1-10.)

(415 ILCS 135/67)
Sec. 67. Certification of registration. On and after January 1, 1998, no person shall engage in the business of selling drycleaning solvents in this State without a certificate of registration issued by the Department of Revenue. A person, officer or director of a corporation, partner or member of a partnership, or manager or member of a limited liability company who engages in the business of selling drycleaning solvents in this State without a certificate of registration issued by the Department of Revenue is guilty of a Class A misdemeanor. A person, manager or member of a limited liability company, officer or director of a corporation, or partner or member of a partnership who engages in the business of selling drycleaning solvents in this State after the certificate of registration has been revoked is guilty of a Class A misdemeanor. Each day that the person, officer or director of the corporation, manager or member of the limited liability company, or partner or member of the partnership is engaged in business without a certificate of registration, or after the certification of registration has been revoked, constitutes a separate offense.
A purchaser who obtains a registration number or resale number from the Department of Revenue through misrepresentation, who represents to a seller that the purchaser has a registration number or a resale number from the Department of Revenue when he or she knows that he or she does not have the number, or who knowingly uses his or her registration number or resale number to make a seller believe that he or she is buying drycleaning solvents for resale when the purchaser in fact knows that is not the purpose of the purchase, is guilty of a Class 4 felony.
(Source: P.A. 90-502, eff. 8-19-97.)

(415 ILCS 135/68)
Sec. 68. Incorporation by reference. All of the provisions of Sections 2a and 2b of the Retailers' Occupation Tax Act shall apply to persons in the business of selling drycleaning solvents in this State to the same extent as if those Sections were included in this Act. All of the provisions of Section 4 (except that the time limitation provision shall run from the date when the tax is due rather than from the date when gross receipts are received), Section 5 (except that the time limitation provisions on the issuance of notices of tax liability shall run from the date when the tax is due rather than from the date when gross receipts are received), 5a, 5b, 5c, 5e, 5f, 5g, 5i, 5j, 6, 6a, 6b, 6c, 7, 8, 9, 10, 11, 11a, and 12 of the Retailers' Occupation Tax Act, Sections 3-45, 9, and 10 of the Use Tax Act, and all applicable provisions of the Uniform Penalty and Interest Act that are not inconsistent with the Act, shall apply to sellers of drycleaning solvents and operators of drycleaning facilities to the same extent as if those provisions were included in this Act. Reference in the incorporated Sections of the Retailers' Occupation Tax Act to retailers, sellers, or persons engaged in the business of selling tangible personal property shall mean sellers of drycleaning solvents when used in this Act. Reference in the incorporated Sections to sales of tangible personal property shall mean sales of drycleaning solvents when used in this Act.
(Source: P.A. 90-502, eff. 8-19-97.)

(415 ILCS 135/69)
Sec. 69. Civil penalties.
(a) Except as provided in this Section, any person who violates any provision of this Act or any regulation adopted by the Council, or any license or registration or term or condition thereof, or that violates any order of the Council under this Act, shall be liable for a civil penalty as provided in this Section. The penalties may, upon order of the Council or a court of competent jurisdiction, be made payable to the Drycleaner Environmental Response Trust Fund, to be used in accordance with the provisions of the Drycleaner Environmental Response Trust Fund Act.
(b) Notwithstanding the provisions of subsection (a) of this Section:
(1) Any person who violates subsection (a) of Section

60 of this Act by failing to pay the license fee when due may be assessed a civil penalty of $5 per day for each day after the license fee is due until the license fee is paid. The penalty shall be effective for license fees due on or after July 1, 1999 and before June 30, 2011. For license fees due on or after July 1, 2011, any person who violates subsection (a) of Section 60 of this Act by failing to pay the license fee when due may be assessed a civil penalty, beginning on the 31st day after the license fee is due, in the following amounts: (i) beginning on the 31st day after the license fee is due and until the 60th day after the license fee is due, $3 for each day during which the license fee is not paid and (ii) beginning on the 61st day after the license fee is due and until the license fee is paid, $5 for each day during which the license fee is not paid.

(2) Any person who violates subsection (d) or (h) of

Section 65 of this Act shall be liable for a civil penalty not to exceed $500 for the first violation and a civil penalty not to exceed $5,000 for a second or subsequent violation.

(3) Any person who violates Section 67 of this Act

shall be liable for a civil penalty not to exceed $100 per day for each day the person is not registered to sell drycleaning solvents.

(c) The Council shall issue an administrative assessment setting forth any penalties it imposes under subsection (b) of this Section and shall serve notice of the assessment upon the party assessed. The Council's determination shall be deemed correct and shall serve as evidence of the correctness of the Council's determination that a penalty is due. Proof of a determination by the Council may be made at any administrative hearing or in any legal proceeding by a reproduced copy or computer print-out of the Council's record relating thereto in the name of the Council under the certificate of the Council.
If reproduced copies of the Council's records are offered as proof of a penalty assessment, the Council must certify that those copies are true and exact copies of records on file with the Council. If computer print-outs of the Council's records are offered as proof of a determination, the Council Chairman must certify that those computer print-outs are true and exact representations of records properly entered into standard electronic computing equipment, in the regular course of the Council's business, at or reasonably near the time of the occurrence of the facts recorded, from trustworthy and reliable information. A certified reproduced copy or certified computer print-out shall, without further proof, be admitted into evidence in any administrative or legal proceeding and is prima facie proof of the correctness of the Council's determination.
Whenever notice is required by this Section, the notice may be given by United States registered or certified mail, addressed to the person concerned at his last known address, and proof of mailing shall be sufficient for the purposes of this Act. Notice of any hearing provided for by this Act shall be given not less than 7 days before the day fixed for the hearing. Following the initial contact of a person represented by an attorney, the Council shall not contact that person but shall only contact the attorney representing that person.
(d) The penalties provided for in this Section may be recovered in a civil action instituted by the Attorney General in the name of the people of the State of Illinois.
(e) The Attorney General may also, at the request of the Council or on his or her own motion, institute a civil action for an injunction, prohibitory or mandatory, to restrain violations of this Act, any rule or regulation adopted under this Act, any license or registration or term or condition of a license or registration, or any Council order, or to require other actions as may be necessary to address violations thereof.
(f) Without limiting any other authority which may exist for the awarding of attorney's fees and costs, the Council, or a court of competent jurisdiction, may award costs and reasonable attorney's fees, including the reasonable costs of expert witnesses and consultants, to the Attorney General in a case where the Attorney General has prevailed against a person who has committed a willful, knowing, or repeated violation of this Act, any rule or regulation adopted under this Act, any license or registration or term or condition of a license or registration, or any Council order. Any funds collected under this subsection (f) in which the Attorney General has prevailed shall be deposited in the Drycleaner Environmental Response Trust Fund created in Section 10 of this Act.
(g) All final orders imposing civil penalties under this Section shall prescribe the time for payment of the penalties. If any penalty is not paid within the time prescribed, interest on the penalty shall be paid, at the rate set forth in Section 3-2 of the Illinois Uniform Penalty and Interest Act, for the period from the date payment is due until the date payment is received. However, if the time for payment is stayed during the pendency of an appeal, interest shall not accrue during the stay.
(Source: P.A. 96-774, eff. 1-1-10; 97-332, eff. 8-12-11.)

(415 ILCS 135/70)
Sec. 70. Deposit of fees and taxes. All license fees and taxes collected by the Department of Revenue under this Act shall be deposited into the Fund, less 4% of the moneys collected which shall be deposited by the State Treasurer into the Tax Compliance and Administration Fund and shall be used, subject to appropriation, by the Department of Revenue to cover the costs of the Department in collecting the license fees and taxes under this Act, and less an amount sufficient to provide refunds under this Act.
(Source: P.A. 90-502, eff. 8-19-97.)

(415 ILCS 135/75)
Sec. 75. Adjustment of fees and taxes. Beginning January 1, 2000, and annually after that date, the Council shall adjust the copayment obligation of subsection (e) of Section 40, the drycleaning solvent taxes of Section 65, the license fees of Section 60, or any combination of adjustment of each, after notice and opportunity for public comment, in a manner determined necessary and appropriate to ensure viability of the Fund and to encourage the owner or operator of a drycleaning facility to use green solvents. Viability of the Fund shall consider the settlement of all current claims subject to prioritization of benefits under subsection (c) of Section 25, consistent with the purposes of this Act.
(Source: P.A. 93-201, eff. 1-1-04.)

(415 ILCS 135/80)
Sec. 80. Audits and reports.
(a) The accounts, books, and other financial records of the Council, including but not limited to its receipts, disbursements, contracts, and other matters relating to its finance, operation, and affairs, shall be examined and audited annually by the Auditor General in accordance with the audit standards under the Illinois State Auditing Act. This audit shall be provided to the Agency for review.
(b) Upon request by the Auditor General, the Council shall retain a firm of certified public accountants to examine and audit the Council as described in subsection (a) on behalf of the Auditor General.
(c) The accounts, books, and other financial records of the Council shall be maintained in accordance with the State Records Act and accepted accounting practices established by the State.
(Source: P.A. 90-502, eff. 8-19-97; 91-453, eff. 8-6-99.)

(415 ILCS 135/85)
Sec. 85. Repeal of fee and tax provisions. Sections 60 and 65 of this Act are repealed on January 1, 2020.
(Source: P.A. 93-201, eff. 1-1-04.)

(415 ILCS 135/150)
Sec. 150. (Amendatory provisions; text omitted).
(Source: P.A. 90-502, eff. 8-19-97; text omitted.)

(415 ILCS 135/200)
Sec. 200. (Amendatory provisions; text omitted).
(Source: P.A. 90-502, eff. 8-19-97; text omitted.)

(415 ILCS 135/250)
Sec. 250. (Amendatory provisions; text omitted).
(Source: P.A. 90-502, eff. 8-19-97; text omitted.)

(415 ILCS 135/999)
Sec. 999. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 90-502, eff. 8-19-97.)



415 ILCS 140/ - Kyoto Protocol Act of 1998.

(415 ILCS 140/1)
Sec. 1. Short title. This Act may be cited as the Kyoto Protocol Act of 1998.
(Source: P.A. 90-797, eff. 12-15-98.)

(415 ILCS 140/5)
Sec. 5. Definitions. As used in this Act:
(a) "FCCC" means the 1992 United Nations Framework Convention on Global Climate Change.
(b) "Kyoto Protocol" means the protocol to expand the scope of the FCCC that was negotiated in December 1997 in Kyoto, Japan.
(Source: P.A. 90-797, eff. 12-15-98.)

(415 ILCS 140/10)
Sec. 10. Findings and purposes. The General Assembly hereby finds that:
(1) The United States is a signatory to the 1992 United Nations Framework Convention on Global Climate Change.
(2) A protocol to expand the scope of the FCCC was negotiated in December 1997 in Kyoto, Japan, requiring the United States to reduce emissions of greenhouse gases such as carbon dioxide and methane by 7% from 1990 emission levels during the period 2008 to 2012, with similar reduction obligations for other major industrial nations.
(3) Developing nations, including China, India, Mexico, Indonesia, and Brazil, are exempt from greenhouse gas emission limitation requirements in the FCCC.
(4) Developing nations refused in the Kyoto negotiations to accept any new commitments for greenhouse gas emission limitations through the Kyoto Protocol or other agreements.
(5) With respect to new commitments under the FCCC, President Clinton pledged on October 22, 1997, that "The United States will not assume binding obligations unless key developing nations meaningfully participate in this effort".
(6) On July 25, 1997, the United States Senate adopted Senate Resolution No. 98 by a vote of 95-0, expressing the sense of the Senate that, inter alia, "the United States should not be a signatory to any protocol to or other agreement regarding, the Framework Convention on Climate Change ... which would require the advice and consent of the Senate to ratification, and which would mandate new commitments to mitigate greenhouse gas emissions for the Developed Country Parties, unless the protocol or other agreement also mandates specific scheduled commitments within the same compliance period to mitigate greenhouse gas emissions for Developing Country Parties".
(7) The Kyoto Protocol fails to meet the tests established for acceptance of new climate change commitments by President Clinton and by U.S. Senate Resolution No. 98.
(8) Achieving the emission reductions proposed by the Kyoto Protocol would require more than a 35% reduction in projected United States carbon dioxide and other greenhouse gas emissions during the period 2008 to 2012.
(9) Developing countries exempt from emission limitations under the Kyoto Protocol are expected to increase their rates of fossil fuel use over the next 2 decades and to surpass the United States and other industrialized countries in total emissions of greenhouse gases.
(10) Increased emissions of greenhouse gases by developing countries would offset any potential environmental benefits associated with emissions reductions achieved by the United States and by other industrial nations.
(11) Economic impact studies by the U.S. Government estimate that legally binding requirements for the reduction of U.S. greenhouse gases to 1990 emission levels would result in the loss of more than 900,000 jobs in the United States, sharply increased energy prices, reduced family incomes and wages, and severe losses of output in energy-intensive industries such as aluminum, steel, rubber, chemicals, and utilities.
(12) The failure to provide for commitments by developing countries in the Kyoto Protocol creates an unfair competitive imbalance between industrial and developing nations, potentially leading to the transfer of jobs and industrial development from the United States to developing countries.
(13) Federal implementation of the Kyoto Protocol, if ratified by the United States Senate, would entail new Congressional legislation whose form and requirements cannot be predicted at this time, but could include national energy taxes or emission control allocation and trading schemes that would preempt State-specific programs intended to reduce emissions of greenhouse gases.
(14) Piecemeal or other uncoordinated State regulatory initiatives intended to reduce emissions of greenhouse gases may be inconsistent with subsequent Congressional determinations concerning the Kyoto Protocol and with related federal legislation implementing the Kyoto Protocol.
(15) Individual state responses to the Kyoto Protocol, including development of new regulatory programs intended to reduce greenhouse gas emissions, are premature prior to Senate ratification of the Protocol in its current or amended form and Congressional enactment of related implementing legislation.
(16) There is neither federal nor State statutory authority for new regulatory programs or other efforts intended to reduce greenhouse gas emissions for purposes of complying with or facilitating compliance with the provisions of the Kyoto Protocol.
(Source: P.A. 90-797, eff. 12-15-98.)

(415 ILCS 140/15)
Sec. 15. Restrictions on State rules related to greenhouse gas emissions.
(a) Effective immediately, the Environmental Protection Agency and the Pollution Control Board shall not propose or adopt any new rule for the intended purpose of addressing the adverse effects of climate change which in whole or in part reduces emissions of greenhouse gases, as those gases are defined by the Kyoto Protocol, from the residential, commercial, industrial, electric utility, or transportation sectors. In the absence of an Act of the General Assembly approving such rules, the Director of the Environmental Protection Agency shall not submit to the U.S. Environmental Protection Agency or to any other agency of the federal government any legally enforceable commitments related to the reduction of greenhouse gases, as those gases are defined by the Kyoto Protocol.
(b) Nothing in this Section shall be construed to (i) limit or impede the authority of the Illinois Environmental Protection Agency and Illinois Pollution Control Board to propose, adopt, or enforce rules and laws which implement the federal Clean Air Act or are intended to attain or maintain national ambient air quality standards; or (ii) limit or impede State or private participation in any on-going voluntary initiatives to reduce emissions of greenhouse gases, including, but not limited to, the U.S. Environmental Protection Agency's Green Lights program, the U.S. Department of Energy's Climate Challenge program, and similar State and federal initiatives relying on voluntary participation, provided, however, that said rule-making or participation does not involve any allocation or other distribution of greenhouse gas emission entitlements pursuant to or under color of the Kyoto Protocol.
(Source: P.A. 90-797, eff. 12-15-98.)

(415 ILCS 140/20)
Sec. 20. Effectiveness. Section 15 of this Act shall become inoperative upon ratification of the Kyoto Protocol by the United States Senate or if Congress otherwise authorizes reductions of emissions of the gases described in Section 15 for the purpose of addressing the adverse effects of climate change.
(Source: P.A. 90-797, eff. 12-15-98.)

(415 ILCS 140/55)
Sec. 55. (Amendatory provisions; text omitted).
(Source: P.A. 90-797, eff. 12-15-98; text omitted.)

(415 ILCS 140/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 90-797, eff. 12-15-98.)



415 ILCS 145/ - Illinois Cool Cities Act.

(415 ILCS 145/1)
Sec. 1. Short title. This Act may be cited as the Illinois Cool Cities Act.
(Source: P.A. 95-453, eff. 8-27-07.)

(415 ILCS 145/5)
Sec. 5. Findings. The General Assembly finds that:
Global climate change threatens the State's economy, public health, and environment.
Units of local government across the State are endorsing the U.S. Conference of Mayors Climate Protection Agreement, committing to reduce greenhouse gas emissions by 7% from 1990 levels by the year 2012.
It is in the best interest of the State for units of local government to make this commitment and to achieve these goals.
(Source: P.A. 95-453, eff. 8-27-07.)

(415 ILCS 145/10)
Sec. 10. State assistance to local greenhouse gas reduction initiatives. The Environmental Protection Agency shall provide technical assistance, if needed, to units of local government in the State that have endorsed the U.S. Conference of Mayors Climate Protection Agreement. Upon request by a unit of local government, the Agency shall provide:
(1) assistance in developing an inventory of

greenhouse gas emissions; and

(2) assistance in determining the emissions

reductions benefits of measures under consideration to reduce greenhouse gas emissions.

(Source: P.A. 95-453, eff. 8-27-07.)

(415 ILCS 145/15)
Sec. 15. Cool cities.
(a) Any unit of local government may request designation as an Illinois Cool City if the unit of local government has:
(1) endorsed the U.S. Conference of Mayors Climate

Protection Agreement; and

(2) prepared and approved a plan to achieve a 7%

reduction in greenhouse gas emissions from 1990 levels by the year 2012.

(b) Upon a finding by the Director of the Environmental Protection Agency that (i) the greenhouse gas emissions reduction plan developed by a unit of local government, under subsection (a) of this Section, accurately estimates the emissions reduction benefits of the measures it contains and (ii) there is evidence of commitment by the unit of local government to implement the greenhouse gas emissions reduction plan, then the State shall provide, upon request, to any unit of local government designated as an Illinois Cool City under this Section:
(1) signs for posting at major entry points to the

unit of local government noting its designation as an Illinois Cool City; and

(2) a graphic image for use by the unit of local

government in printed and electronic communications, noting its designation as an Illinois Cool City.

(Source: P.A. 95-453, eff. 8-27-07.)

(415 ILCS 145/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 95-453, eff. 8-27-07.)



415 ILCS 150/ - Electronic Products Recycling and Reuse Act.

(415 ILCS 150/1)
(Section scheduled to be repealed on January 1, 2020)
Sec. 1. Short title. This Act may be cited as the Electronic Products Recycling and Reuse Act.
(Source: P.A. 95-959, eff. 9-17-08.)

(415 ILCS 150/5)
(Section scheduled to be repealed on January 1, 2020)
Sec. 5. Findings and purpose.
(a) The General Assembly finds all of the following:
(1) Electronic products are the fastest growing

portion of the solid waste stream. In 2007, 3,000,000 tons of electronic products became obsolete yet only 14% of those products were recycled.

(2) Many electronic products contain lead, mercury,

cadmium, hexavalent chromium, and other materials that pose environmental and health risks that must be managed.

(3) Obsolete electronic products can be recycled or

refurbished for reuse and then returned to the economic mainstream in the form of raw materials or products.

(4) Electronic products contain metals, plastics,

glass, and other valuable materials that may be resold for reuse in new products. The reuse of these materials conserves natural resources and energy. The reuse of these materials also reduces water pollution and the air pollution associated with greenhouse gas emissions.

(5) The management of obsolete residential products

is necessary to prioritize the reuse and recycling of these products as the preferred management strategy over incineration and landfill disposal.

(6) The 2010 Recycling Economic Information Study

Update for Illinois estimates that the total economic impact of recycling and reusing obsolete electronic products resulted in the creation of nearly 8,000 jobs and $622 million in annual receipts.

(7) The State-appointed Computer Equipment Disposal

and Recycling Commission issued a final report in May 2006 recommending legislative, regulatory, or other actions to properly address the recycling and reuse of obsolete residential electronic products.

(b) The purpose of this Act is to set forth procedures by which the recycling and processing for reuse of covered electronic devices will be accomplished in Illinois.
(Source: P.A. 97-287, eff. 8-10-11.)

(415 ILCS 150/10)
(Section scheduled to be repealed on January 1, 2020)
Sec. 10. Definitions. As used in this Act:
"Agency" means the Environmental Protection Agency.
"Cathode-ray tube" means a vacuum tube or picture tube used to convert an electronic signal into a visual image, such as a television or computer monitor.
"Collector" means a person who receives covered electronic devices or eligible electronic devices directly from a residence for recycling or processing for reuse. "Collector" includes, but is not limited to, manufacturers, recyclers, and refurbishers who receive CEDs or EEDs directly from the public.
"Computer", often referred to as a "personal computer" or "PC", means a desktop or notebook computer as further defined below and used only in a residence, but does not mean an automated typewriter, electronic printer, mobile telephone, portable hand-held calculator, portable digital assistant (PDA), MP3 player, or other similar device. "Computer" does not include computer peripherals, commonly known as cables, mouse, or keyboard. "Computer" is further defined as either:
(1) "Desktop computer", which means an electronic,

magnetic, optical, electrochemical, or other high-speed data processing device performing logical, arithmetic, or storage functions for general purpose needs that are met through interaction with a number of software programs contained therein, and that is not designed to exclusively perform a specific type of logical, arithmetic, or storage function or other limited or specialized application. Human interface with a desktop computer is achieved through a stand-alone keyboard, stand-alone monitor, or other display unit, and a stand-alone mouse or other pointing device, and is designed for a single user. A desktop computer has a main unit that is intended to be persistently located in a single location, often on a desk or on the floor. A desktop computer is not designed for portability and generally utilizes an external monitor, keyboard, and mouse with an external or internal power supply for a power source. Desktop computer does not include an automated typewriter or typesetter; or

(2) "Notebook computer", which means an electronic,

magnetic, optical, electrochemical, or other high-speed data processing device performing logical, arithmetic, or storage functions for general purpose needs that are met through interaction with a number of software programs contained therein, and that is not designed to exclusively perform a specific type of logical, arithmetic, or storage function or other limited or specialized application. Human interface with a notebook computer is achieved through a keyboard, video display greater than 4 inches in size, and mouse or other pointing device, all of which are contained within the construction of the unit that comprises the notebook computer; supplemental stand-alone interface devices typically can also be attached to the notebook computer. Notebook computers can use external, internal, or batteries for a power source. Notebook computer does not include a portable hand-held calculator, or a portable digital assistant or similar specialized device. A notebook computer has an incorporated video display greater than 4 inches in size and can be carried as one unit by an individual. A notebook computer is sometimes referred to as a laptop computer.

(3) "Tablet computer", which means an electronic,

magnetic, optical, electrochemical, or other high-speed data processing device performing logical, arithmetic, or storage functions for general purpose needs that are met through interaction with a number of software programs contained therein, and that is not designed to exclusively perform a specific type of logical, arithmetic, or storage function or other limited or specialized application. Human interface with a tablet computer is achieved through a touch-screen and video display screen greater than 6 inches in size (all of which are contained within the unit that comprises the tablet computer). Tablet computers may use an external or internal power source. "Tablet computer" does not include a portable hand-held calculator, a portable digital assistant, or a similar specialized device.

"Computer monitor" means an electronic device that is a cathode-ray tube or flat panel display primarily intended to display information from a computer and is used only in a residence.
"Covered electronic device" or "CED" means any computer, computer monitor, television, printer, electronic keyboard, facsimile machine, videocassette recorder, portable digital music player that has memory capability and is battery powered, digital video disc player, video game console, electronic mouse, scanner, digital converter box, cable receiver, satellite receiver, digital video disc recorder, or small-scale server sold at retail and taken out of service from a residence in this State. "Covered electronic device" does not include any of the following:
(1) an electronic device that is a part of a motor

vehicle or any component part of a motor vehicle assembled by or for a vehicle manufacturer or franchised dealer, including replacement parts for use in a motor vehicle;

(2) an electronic device that is functionally or

physically part of a larger piece of equipment or that is taken out of service from an industrial, commercial (including retail), library checkout, traffic control, kiosk, security (other than household security), governmental, agricultural, or medical setting, including but not limited to diagnostic, monitoring, or control equipment; or

(3) an electronic device that is contained within a

clothes washer, clothes dryer, refrigerator, refrigerator and freezer, microwave oven, conventional oven or range, dishwasher, room air conditioner, dehumidifier, water pump, sump pump, or air purifier.

To the extent allowed under federal and State laws and regulations, a CED that is being collected, recycled, or processed for reuse is not considered to be hazardous waste, household waste, solid waste, or special waste.
"Developmentally disabled", as defined by the Illinois Department of Human Services, Division of Developmental Disabilities Program Manual, means having mental retardation or a related condition. For the purposes of this Act:
(1) "Mental retardation" means significantly

subaverage general intellectual functioning as well as deficits in adaptive behavior that manifested before age 18. A person's general intellectual functioning is significantly subaverage if that person has an intelligence quotient (IQ) of 70 or below on standardized measures of intelligence. This upper limit, however, may be extended upward depending on the reliability of the intelligence test used.

(2) "Related condition" means a severe, chronic

disability that (i) is attributable to cerebral palsy, epilepsy, or any other condition, other than mental illness, (ii) is found to be closely related to mental retardation because the condition results in impairment of general intellectual functioning or adaptive behavior similar to that of a person with mental retardation, and (iii) requires treatment or services similar to those required for persons with mental retardation.

"Dismantling" means the demanufacturing and shredding of a CED.
"Eligible electronic device" or "EED" means any of the following electronic products sold at retail and taken out of service from a residence in this State: mobile telephone; computer cable; portable digital assistant (PDA); or zip drive. To the extent allowed under federal and state laws and regulations, an EED that is being collected, recycled, or processed for reuse is not considered to be hazardous waste, household waste, solid waste, or special waste.
"Low income children and families" mean those children and families that are subject to the most recent version of the United States Department of Health and Human Services Federal Poverty Guidelines.
"Manufacturer" means a person, or a successor in interest to a person, under whose brand or label a computer, computer monitor, television, printer, electronic keyboard, facsimile machine, videocassette recorder, portable digital music player, digital video disc player, video game console, electronic mouse, scanner, digital converter box, cable receiver, satellite receiver, digital video disc recorder, or small-scale server is or was sold at retail. For any of the aforementioned electronic devices sold at retail under a brand or label that is licensed from a person who is a mere brand owner and who does not sell or produce any of the aforementioned electronic devices, the person who produced the device or his or her successor in interest is the manufacturer. For any of the aforementioned electronic devices sold at retail under the brand or label of both the retail seller and the person that produced the device, the person that produced the device, or his or her successor in interest, is the manufacturer. A retail seller of any of the aforementioned electronic devices may elect to be the manufacturer of one or more of the aforementioned electronic devices if the retail seller provides written notice to the Agency that it is accepting responsibility as the manufacturer of the device under this Act and identifies any of the aforementioned electronic devices for which it is electing to be the manufacturer.
"Municipal joint action agency" means a municipal joint action agency created under Section 3.2 of the Intergovernmental Cooperation Act.
"Orphan CEDs" means those CEDs that are returned for recycling, or processing for reuse, whose manufacturer cannot be identified, or whose manufacturer is no longer conducting business and has no successor in interest.
"Person" means any individual, partnership, co-partnership, firm, company, limited liability company, corporation, association, joint stock company, trust, estate, political subdivision, State agency, or any other legal entity, or a legal representative, agent, or assign of that entity.
"Printer" means desktop printers, multifunction printer copiers, and printer/fax combinations taken out of service from a residence that are designed to reside on a work surface, and include various print technologies, including without limitation laser and LED (electrographic), ink jet, dot matrix, thermal, and digital sublimation, and "multi-function" or "all-in-one" devices that perform different tasks, including without limitation copying, scanning, faxing, and printing. Printers do not include floor-standing printers, printers with optional floor stand, point of sale (POS) receipt printers, household printers such as a calculator with printing capabilities or label makers, or non-stand-alone printers that are embedded into products that are not CEDs.
"Processing for reuse" means any method, technique, or process by which CEDs or EEDs that would otherwise be disposed of or discarded are instead separated, processed, and returned to their original intended purposes or to other useful purposes as electronic devices. "Processing for reuse" includes the collection and transportation of CEDs or EEDs.
"Program Year" means a calendar year. The first program year is 2010.
"Recycler" means a person who engages in the recycling of CEDs or EEDs, but does not include telecommunications carriers, telecommunications manufacturers, or commercial mobile service providers with an existing recycling program.
"Recycling" means any method, technique, or process by which CEDs or EEDs that would otherwise be disposed of or discarded are instead collected, separated, or processed and are returned to the economic mainstream in the form of raw materials or products. "Recycling" includes the collection, transportation, dismantling, and shredding of the CEDs or EEDs.
"Recycling coordinator" means the person designated by each county waste management plan to administer the county recycling program, as set forth in the Solid Waste Management Act.
"Refurbisher" means any person who processes CEDs or EEDs for reuse, but does not include telecommunications carriers, telecommunications manufacturers, or commercial mobile service providers with an existing recycling program.
"Residence" means a dwelling place or home in which one or more individuals live.
"Retailer" means a person who sells, rents, or leases, through sales outlets, catalogues, or the Internet, computers, computer monitors, printers, televisions, electronic keyboards, facsimile machines, videocassette recorders, portable digital music players, digital video disc players, video game consoles, electronic mice, scanners, digital converter boxes, cable receivers, satellite receivers, digital video disc recorders, or small-scale servers at retail to individuals in this State. For purposes of this Act, sales to individuals at retail are considered to be sales for residential use. "Retailer" includes, but is not limited to, manufacturers who sell computers, computer monitors, printers, televisions, electronic keyboards, facsimile machines, videocassette recorders, portable digital music players, digital video disc players, video game consoles, electronic mice, scanners, digital converter boxes, cable receivers, satellite receivers, digital video disc recorders, or small-scale servers at retail directly to individuals in this State.
"Sale" means any retail transfer of title for consideration of title including, but not limited to, transactions conducted through sales outlets, catalogs, or the Internet or any other similar electronic means but does not mean financing or leasing.
"Small-scale server" means a computer that typically uses desktop components in a desktop form designed primarily to serve as a storage host for other computers. To be considered a small-scale server, a computer must: be designed in a pedestal, tower, or other form that is similar to that of a desktop computer so that all data processing, storage, and network interfacing is contained within one box or product; be designed to be operational 24 hours per day and 7 days per week; have very little unscheduled downtime (on the order of hours per year); be capable of operating in a simultaneous multi-user environment serving several users through networked client units; and be designed for an industry accepted operating system for home or low-end server applications.
"Television" means an electronic device (i) containing a cathode-ray tube or flat panel screen the size of which is greater than 4 inches when measured diagonally, (ii) that is intended to receive video programming via broadcast, cable, or satellite transmission or to receive video from surveillance or other similar cameras, and (iii) that is used only in a residence.
"Underserved counties" means those counties so identified in Section 60.
(Source: P.A. 96-1154, eff. 7-21-10; 97-287, eff. 8-10-11.)

(415 ILCS 150/15)
(Section scheduled to be repealed on January 1, 2020)
Sec. 15. Statewide recycling and reuse goals for all covered electronic devices.
(a) For program year 2010, the statewide recycling or reuse goal for all CEDs is the product of: (i) the latest population estimate for the State, as published on the U.S. Census Bureau's website on January 1, 2010; multiplied by (ii) 2.5 pounds per capita.
(b) For program year 2011, the statewide recycling or reuse goal for all CEDs is the product of: (i) the 2010 base weight; multiplied by (ii) the 2010 goal attainment percentage.
For the purposes of this subsection (b):
The "2010 base weight" means the greater of: (i) twice the total weight of all CEDs that were recycled or processed for reuse between January 1, 2010 and June 30, 2010 as reported to the Agency under subsection (i) or (j) of Section 30; or (ii) twice the total weight of all CEDs that were recycled or processed for reuse between January 1, 2010 and June 30, 2010 as reported to the Agency under subsection (c) of Section 55.
The "2010 goal attainment percentage" means:
(1) 90% if the 2010 base weight is less than 90% of

the statewide recycling or reuse goal for program year 2010;

(2) 95% if the 2010 base weight is 90% or greater,

but does not exceed 95%, of the statewide recycling or reuse goal for program year 2010;

(3) 100% if the 2010 base weight is 95% or greater,

but does not exceed 105%, of the statewide recycling or reuse goal for program year 2010;

(4) 105% if the 2010 base weight is 105% or greater,

but does not exceed 110%, of the statewide recycling or reuse goal for program year 2010; and

(5) 110% if the 2010 base weight is 110% or greater

of the statewide recycling or reuse goal for program year 2010.

(c) For program year 2012 and for each of the following categories of electronic devices, each manufacturer shall recycle or reuse at least 40% of the total weight of the electronic devices that the manufacturer sold in that category in Illinois during the calendar year beginning January 1, 2010: computers, monitors, televisions, printers, electronic keyboards, facsimile machines, video cassette recorders, portable digital music players, digital video disc players, video game consoles, electronic mice, scanners, digital converter boxes, cable receivers, satellite receivers, digital video disc recorders, and small-scale servers. To determine the manufacturer's annual recycling or reuse goal, the manufacturer shall use its own Illinois sales data or its own national sales data proportioned to Illinois' share of the U.S. population, based on the U.S. Census population estimate for 2009.
(c-5) For program year 2013 and program year 2014 and for each of the following categories of electronic devices, each manufacturer shall recycle or reuse at least 50% of the total weight of the electronic devices that the manufacturer sold in that category in Illinois during the calendar year 2 years before the applicable program year: computers, monitors, televisions, printers, electronic keyboards, facsimile machines, video cassette recorders, portable digital music players, digital video disc players, video game consoles, electronic mice, scanners, digital converter boxes, cable receivers, satellite receivers, digital video disc recorders, and small-scale servers.
To determine the manufacturer's annual recycling or reuse goal, the manufacturer shall use its own Illinois sales data or its own national sales data proportioned to Illinois' share of the U.S. population, based on the most recent U.S. Census data.
(c-6) For program year 2015, the total annual recycling goal for all manufacturers shall be as follows:
(1) 30,800,000 pounds for manufacturers of

televisions and computer monitors; and

(2) 15,800,000 pounds for manufacturers of all

other covered electronic devices.

For program year 2016 and program year 2017 and program year 2018, the total annual recycling goal for all manufacturers shall be as follows:
(1) 34,000,000 pounds for manufacturers of

televisions and computer monitors; and

(2) 15,600,000 pounds for manufacturers of all

other covered electronic devices.

An individual manufacturer's annual recycling goal for televisions, computer monitors, and all other covered electronic devices shall be in proportion to the manufacturer's market share of those product types sold in Illinois during the calendar year 2 years before the applicable program year.
(d) In order to further the policy of the State of Illinois to reduce the environmental and economic impacts of transporting and managing cathode-ray tube (CRT) glass, and to support (i) the beneficial use of CRTs in accordance with beneficial use determinations issued by the Agency under Section 22.54 of the Environmental Protection Act and (ii) the storage of CRTs in retrievable storage cells at locations within the State for future recovery, the total weight of a CRT device, prior to processing, may be applied toward the manufacturer's annual recycling or reuse goal, provided that:
(1) all recyclable components are removed from the

device; and

(2) the glass from the device is either:
(A) beneficially reused in accordance with a

beneficial use determination issued under Section 22.54 of the Environmental Protection Act; or

(B) placed in a storage cell, in a manner that

allows it to be retrieved in the future, at a waste disposal site that is permitted to accept the glass.

(Source: P.A. 99-13, eff. 7-10-15; 100-433, eff. 8-25-17.)

(415 ILCS 150/16)
Sec. 16. (Repealed).
(Source: P.A. 95-959, eff. 9-17-08. Repealed by P.A. 97-287, eff. 8-10-11.)

(415 ILCS 150/17)
Sec. 17. (Repealed).
(Source: P.A. 95-959, eff. 9-17-08. Repealed by P.A. 97-287, eff. 8-10-11.)

(415 ILCS 150/18)
Sec. 18. (Repealed).
(Source: P.A. 95-959, eff. 9-17-08. Repealed by P.A. 97-287, eff. 8-10-11.)

(415 ILCS 150/19)
Sec. 19. (Repealed).
(Source: P.A. 95-959, eff. 9-17-08. Repealed by P.A. 97-287, eff. 8-10-11.)

(415 ILCS 150/20)
(Section scheduled to be repealed on January 1, 2020)
Sec. 20. Agency responsibilities.
(a) The Agency has the authority to monitor compliance with this Act, enforce violations of the Act by administrative citation, and refer violations of this Act to the Attorney General.
(b) No later than October 1 of each program year, through October 1, 2017, the Agency shall post on its website a list of underserved counties in the State for the next program year. The list of underserved counties for program years 2010 and 2011 is set forth in subsection (a) of Section 60.
(c) From July 1, 2009 until December 31, 2015, the Agency shall implement a county and municipal government education campaign to inform those entities about this Act and the implications on solid waste collection in their localities.
(c-5) Subject to appropriation, no later than February 1, 2012 and every February 1 thereafter, through February 1, 2018, the Agency shall use a portion of the manufacturer, recycler, and refurbisher registration fees to provide a $2,000 grant to the recycling coordinator in each county of the State in order to inform residents in each county about this Act and opportunities to recycle CEDs and EEDs. The recycling coordinator shall expend the $2,000 grant before December 31 of the program year in which the grant is received. The recycling coordinator shall maintain records that document the use of the grant funds.
(c-10) By June 15, 2012 and by December 15, 2012, and by every June 15 and December 15 thereafter through December 15, 2015, the Agency shall meet with associations that represent Illinois retail merchants twice each year to discuss compliance with Section 40.
(c-15) By December 15, 2012 and each December 15 thereafter, through December 15, 2018, the Agency shall post on its website: (i) the mailing address of each collection site at which collectors collected CEDs and EEDs during the program year and (ii) the amount in pounds of total CEDs and total EEDs collected at the collection site during the program year.
(d) By July 1, 2011 for the first program year, and by May 15 for all subsequent program years, except for program years 2015, 2016, 2017, and 2018, the Agency shall report to the Governor and to the General Assembly annually on the previous program year's performance. The report must be posted on the Agency's website. The report must include, but not be limited to, the following:
(1) the total overall weight of CEDs, as well as the

sub-total weight of computers, the sub-total weight of computer monitors, the sub-total weight of printers, the sub-total weight of televisions, and the total weight of EEDs that were recycled or processed for reuse in the State during the program year, as reported by manufacturers and collectors under Sections 30 and 55;

(2) a listing of all collection sites, as set forth

under subsection (a) of Section 55, and the addresses of those sites;

(3) a statement showing, for the preceding program

year, (i) the total weight of CEDs and EEDs collected, recycled, and processed for reuse by the manufacturers pursuant to Section 30, (ii) the total weight of CEDs processed for reuse by the manufacturers, and (iii) the total weight of CEDs collected by the collectors;

(4) a listing of all entities or persons to whom the

Agency issued an administrative citation or with respect to which the Agency made a referral for enforcement to the Attorney General's Office as a result of a violation of this Act;

(5) a discussion of the Agency's education and

outreach activities as set forth in subsection (c) of this Section; and

(6) a discussion of the penalties, if any, incurred

by manufacturers for failure to achieve recycling goals, and a recommendation to the General Assembly of any necessary or appropriate changes to the manufacturers' recycling goals or penalty provisions included in this Act.

For program years 2015, 2016, 2017, and 2018, the Agency shall make available on its website the information described in paragraphs (1) through (6) in whatever format it deems appropriate.
(e) Through program year 2018, the Agency shall post on its website: (1) a list of manufacturers that have paid the current year's registration fee as set forth in subsection (b) of Section 30; (2) a list of manufacturers that failed to pay the current year's registration fee as set forth in subsection (b) of Section 30; and (3) a list of registered collectors, the addresses of their collection sites, their business telephone numbers, and a link to their websites.
(f) In program years 2012, 2013, and 2014, and at its discretion thereafter, the Agency shall convene and host an Electronic Products Recycling Conference. The Agency may host the conferences alone or with other public entities or with organizations associated with electronic products recycling.
(g) No later than October 1 of each program year, through October 1, 2017, the Agency must post on its website the following information for the next program year: (i) the individual recycling and reuse goals for each manufacturer, as set forth in subsections (c) and (c-5) of Section 15, as applicable, and (ii) the total statewide recycling goal, determined by adding each individual manufacturer's annual goal.
(h) By April 1, 2011, and by April 1 of all subsequent years, through April 1, 2019, the Agency shall award those manufacturers that have met or exceeded their recycling or reuse goals for the previous program year with an Electronic Industry Recycling Award. The award shall acknowledge that the manufacturer has met or exceeded its recycling goals and shall be posted on the Agency website and in other media as appropriate.
(i) By March 1, 2011, and by March 1 of each subsequent year, through March 1, 2019, the Agency shall post on its website a list of registered manufacturers that have not met their annual recycling and reuse goal for the previous program year.
(j) By July 1, 2015, the Agency shall solicit written comments regarding all aspects of the program codified in this Act, for the purpose of determining if the program requires any modifications.
(1) Issues to be reviewed by the Agency are, but not

limited to, the following:

(A) Sufficiency of the annual statewide recycling

goals.

(B) Fairness of the formulas used to determine

individual manufacturer goals.

(C) Adequacy of, or the need for, continuation of

the credits outlined in Section 30(d)(1) through (3).

(D) Any temporary rescissions of county landfill

bans granted by the Illinois Pollution Control Board pursuant to Section 95(e).

(E) Adequacy of, or the need for, the penalties

listed in Section 80 of this Act, which are scheduled to take effect on January 1, 2013.

(F) Adequacy of the collection systems that have

been implemented as a result of this Act, with a particular focus on promoting the most cost-effective and convenient collection system possible for Illinois residents.

(2) By July 1, 2015, the Agency shall complete its

review of the written comments received, as well as its own reports on the preceding program years. By August 1, 2015, the Agency shall hold a public hearing to present its findings and solicit additional comments. All additional comments shall be submitted to the Agency in writing no later than October 1, 2015.

(3) The Agency's final report, which shall be issued

no later than February 1, 2016, shall be submitted to the Governor and the General Assembly and shall include specific recommendations for any necessary or appropriate modifications to the program.

(k) Through December 31, 2019, any violation of this Act shall be enforceable by administrative citation. Whenever the Agency personnel or county personnel to whom the Agency has delegated the authority to monitor compliance with this Act shall, on the basis of direct observation, determine that any person has violated any provision of this Act, the Agency or county personnel may issue and serve, within 60 days after the observed violation, an administrative citation upon that person or the entity employing that person. Each citation shall be served upon the person named or the person's authorized agent for service of process and shall include the following:
(1) a statement specifying the provisions of this Act

that the person or the entity employing the person has violated;

(2) a copy of the inspection report in which the

Agency or local government recorded the violation and the date and time of the inspection;

(3) the penalty imposed under Section 80; and
(4) an affidavit by the personnel observing the

violation, attesting to their material actions and observations.

(l) If the person named in the administrative citation fails to petition the Illinois Pollution Control Board for review within 35 days after the date of service, the Board shall adopt a final order, which shall include the administrative citation and findings of violation as alleged in the citation and shall impose the penalty specified in Section 80.
(m) If a petition for review is filed with the Board to contest an administrative citation issued under this Section, the Agency or unit of local government shall appear as a complainant at a hearing before the Board to be conducted pursuant to subsection (n) of this Section at a time not less than 21 days after notice of the hearing has been sent by the Board to the Agency or unit of local government and the person named in the citation. In those hearings, the burden of proof shall be on the Agency or unit of local government. If, based on the record, the Board finds that the alleged violation occurred, it shall adopt a final order, which shall include the administrative citation and findings of violation as alleged in the citation, and shall impose the penalty specified in Section 80 of this Act. However, if the Board finds that the person appealing the citation has shown that the violation resulted from uncontrollable circumstances, the Board shall adopt a final order that makes no finding of violation and imposes no penalty.
(n) All hearings under this Act shall be held before a qualified hearing officer, who may be attended by one or more members of the Board, designated by the Chairman. All of these hearings shall be open to the public, and any person may submit written statements to the Board in connection with the subject of these hearings. In addition, the Board may permit any person to offer oral testimony. Any party to a hearing under this subsection may be represented by counsel, make oral or written argument, offer testimony, cross-examine witnesses, or take any combination of those actions. All testimony taken before the Board shall be recorded stenographically. The transcript so recorded and any additional matter accepted for the record shall be open to public inspection, and copies of those materials shall be made available to any person upon payment of the actual cost of reproducing the original.
(o) Through December 31, 2019, counties that have entered into a delegation agreement with the Agency pursuant to subsection (r) of Section 4 of the Illinois Environmental Protection Act for the purpose of conducting inspection, investigation, or enforcement-related functions may conduct inspections for noncompliance with this Act.
(Source: P.A. 99-13, eff. 7-10-15; 100-433, eff. 8-25-17.)

(415 ILCS 150/30)
(Section scheduled to be repealed on January 1, 2020)
Sec. 30. Manufacturer responsibilities.
(a) Prior to April 1, 2009 for the first program year, and by October 1 for program year 2011 and each program year thereafter, through program year 2018, manufacturers who sell computers, computer monitors, printers, televisions, electronic keyboards, facsimile machines, videocassette recorders, portable digital music players, digital video disc players, video game consoles, electronic mice, scanners, digital converter boxes, cable receivers, satellite receivers, digital video disc recorders, or small-scale servers in this State must register with the Agency. The registration must be submitted in the form and manner required by the Agency. The registration must include, without limitation, all of the following:
(1) a list of all of the manufacturer's brands of

computers, computer monitors, printers, televisions, electronic keyboards, facsimile machines, videocassette recorders, portable digital music players, digital video disc players, video game consoles, electronic mice, scanners, digital converter boxes, cable receivers, satellite receivers, digital video disc recorders, and small-scale servers to be offered for sale in the next program year;

(2) (blank); and
(3) a statement disclosing whether any of the

manufacturer's computers, computer monitors, printers, televisions, electronic keyboards, facsimile machines, videocassette recorders, portable digital music players, digital video disc players, video game consoles, electronic mice, scanners, digital converter boxes, cable receivers, satellite receivers, digital video disc recorders, or small-scale servers sold in this State exceed the maximum concentration values established for lead, mercury, cadmium, hexavalent chromium, polybrominated biphenyls (PBBs), and polybrominated diphenyl ethers (PBDEEs) under the RoHS (restricting the use of certain hazardous substances in electrical and electronic equipment) Directive 2002/95/EC of the European Parliament and Council and any amendments thereto and, if so, an identification of the aforementioned electronic device that exceeds the directive.

If, during the program year, any of the manufacturer's aforementioned electronic devices are sold or offered for sale in Illinois under a new brand that is not listed in the manufacturer's registration, then, within 30 days after the first sale or offer for sale under the new brand, the manufacturer must amend its registration to add the new brand.
(b) Prior to July 1, 2009 for the first program year, and by the November 1 preceding each program year thereafter, through program year 2018, all manufacturers whose computers, computer monitors, printers, televisions, electronic keyboards, facsimile machines, videocassette recorders, portable digital music players, digital video disc players, video game consoles, electronic mice, scanners, digital converter boxes, cable receivers, satellite receivers, digital video disc recorders, or small-scale servers are offered for sale in the State shall submit to the Agency, at an address prescribed by the Agency, the registration fee for the next program year. The registration fee for program year 2010 is $5,000. The registration fee for program year 2011 is $5,000, increased by the applicable inflation factor as described below. In program year 2012, if, in program year 2011, a manufacturer sold 250 or fewer of the aforementioned electronic devices in the State, then the registration fee for that manufacturer is $1,250. In each program year after 2012, if, in the preceding program year, a manufacturer sold 250 or fewer of the aforementioned electronic devices in the State, then the registration fee is the fee that applied in the previous year to manufacturers that sold that number of the aforementioned electronic devices, increased by the applicable inflation factor as described below. In program year 2012, if, in the preceding program year a manufacturer sold 251 or more of the aforementioned electronic devices in the State, then the registration fee for that manufacturer is $5,000. In each program year after 2012 through program year 2018, if, in the preceding program year, a manufacturer sold 251 or more of the aforementioned electronic devices in the State, then the registration fee is the fee that applied in the previous year to manufacturers that sold that number of the aforementioned electronic devices, increased by the applicable inflation factor as described below. For program year 2011, program year 2013, and each program year thereafter, through program year 2018, the applicable registration fee is increased each year by an inflation factor determined by the annual Implicit Price Deflator for Gross National Product, as published by the U.S. Department of Commerce in its Survey of Current Business. The inflation factor must be calculated each year by dividing the latest published annual Implicit Price Deflator for Gross National Product by the annual Implicit Price Deflator for Gross National Product for the previous year. The inflation factor must be rounded to the nearest 1/100th, and the resulting registration fee must be rounded to the nearest whole dollar. No later than October 1 of each program year, through October 1, 2017, the Agency shall post on its website the registration fee for the next program year.
(c) Through program year 2018, a manufacturer whose computers, computer monitors, printers, televisions, electronic keyboards, facsimile machines, videocassette recorders, portable digital music players, digital video disc players, video game consoles, electronic mice, scanners, digital converter boxes, cable receivers, satellite receivers, digital video disc recorders, or small-scale servers are sold or offered for sale in this State on or after January 1 of a program year must register with the Agency within 30 days after the first sale or offer for sale in accordance with subsection (a) of this Section and submit the registration fee required under subsection (b) of this Section prior to the aforementioned electronic devices being sold or offered for sale.
(d) Through program year 2018, each manufacturer shall recycle or process for reuse CEDs and EEDs whose total weight equals or exceeds the manufacturer's individual recycling and reuse goal set forth in Section 15 of this Act. Individual consumers shall not be charged a fee when bringing their CEDs and EEDs to collection locations, unless a financial incentive of equal or greater value, such as a coupon, is provided. Collectors may charge a fee for premium services such as curbside collection, home pick-up, or a similar method of collection.
When determining whether a manufacturer has met or exceeded its individual recycling and reuse goal set forth in Section 15 of this Act, all of the following adjustments must be made:
(1) The total weight of CEDs processed by the

manufacturer, its recyclers, or its refurbishers for reuse is doubled.

(2) The total weight of CEDs is tripled if they are

donated for reuse by the manufacturer to a primary or secondary public education institution the majority of whose students are considered low income or developmentally disabled or to low-income children or families or to assist the developmentally disabled in Illinois. This subsection applies only to CEDs for which the manufacturer has received a written confirmation that the recipient has accepted the donation. Copies of all written confirmations must be submitted in the annual report required under Section 30.

(3) The total weight of CEDs collected by

manufacturers free of charge in underserved counties is doubled. This subsection applies only to CEDs that are documented by collectors as being collected or received free of charge in underserved counties. This documentation must include, without limitation, the date and location of collection or receipt, the weight of the CEDs collected or received, and an acknowledgement by the collector that the CEDs were collected or received free of charge. Copies of the documentation must be submitted in the annual report required under subsection (h), (i), (j), (k), or (l) of Section 30.

(4) If an entity (i) collects, recycles, or

refurbishes CEDs for a manufacturer, (ii) qualifies for non-profit status under Section 501(c)(3) of the Internal Revenue Code of 1986, and (iii) at least 75% of its employees are developmentally disabled, then the total weight of CEDs will be tripled. A manufacturer that uses such a recycler or refurbisher shall submit documentation in the annual report required under Section 30 identifying the name, location, and length of service of the entity that qualifies for credit under this subsection.

(e) (Blank).
(f) Through program year 2018, manufacturers shall ensure that only recyclers and refurbishers that have registered with the Agency are used to meet the individual recycling and reuse goals set forth in this Act.
(g) Through program year 2018, manufacturers shall ensure that the recyclers and refurbishers used to meet the individual recycling and reuse goals set forth in this Act shall, at a minimum, comply with the standards set forth under subsection (d) of Section 50 of this Act. By November 1, 2011 and every November 1 thereafter, through November 1, 2017, manufacturers shall submit a document, as prescribed by the Agency, listing each registered recycler and refurbisher that will be used to meet the manufacturer's annual CED recycling and reuse goal and certifying that those recyclers or refurbishers comply with the standards set forth in subsection (d) of Section 50.
(h) By September 1, 2012 and every September 1 thereafter, through September 1, 2017, manufacturers of computers, computer monitors, printers, televisions, electronic keyboards, facsimile machines, videocassette recorders, portable digital music players, digital video disc players, video game consoles, electronic mice, scanners, digital converter boxes, cable receivers, satellite receivers, digital video disc recorders, or small-scale servers shall submit to the Agency, in the form and manner required by the Agency, a report that contains the total weight of the aforementioned electronic devices sold under each of the manufacturer's brands to individuals in this State as calculated under subsection (c) and (c-5) of Section 15, as applicable. Each manufacturer shall indicate on the report whether the total weight of the aforementioned electronic devices was derived from its own sales records or national sales data. If a manufacturer's weight for aforementioned electronic devices is derived from national sales data, the manufacturer shall indicate the source of the sales data.
(i) (Blank).
(j) (Blank).
(k) (Blank).
(l) On or before January 31, 2013 and on or before every January 31 thereafter, through January 31, 2019, manufacturers of computers, computer monitors, printers, televisions, electronic keyboards, facsimile machines, videocassette recorders, portable digital music players, digital video disc players, video game consoles, electronic mice, scanners, digital converter boxes, cable receivers, satellite receivers, digital video disc recorders, and small-scale servers shall submit to the Agency, on forms and in a format prescribed by the Agency, a report that contains all of the following information for the previous program year:
(1) The total weight of computers, the total weight

of computer monitors, the total weight of printers, facsimile machines, and scanners, the total weight of televisions, the total weight of the remaining CEDs, and the total weight of EEDs recycled or processed for reuse.

(2) The identification of all weights that are

adjusted under subsection (d) of this Section. For all weights adjusted under item (2) of subsection (d), the manufacturer must include copies of the written confirmation required under that subsection.

(3) A list of each recycler, refurbisher, and

collector used by the manufacturer to fulfill the manufacturer's individual recycling and reuse goal set forth in subsections (c) and (c-5) of Section 15 of this Act.

(4) A summary of the manufacturer's consumer

education program required under subsection (m) of this Section.

(m) Through program year 2018, manufacturers must develop and maintain a consumer education program that complements and corresponds to the primary retailer-driven campaign required under Section 40 of this Act. The education program shall promote the recycling of electronic products and proper end-of-life management of the products by consumers.
(n) Beginning January 1, 2012, and through December 31, 2018, no manufacturer may sell a computer, computer monitor, printer, television, electronic keyboard, facsimile machine, videocassette recorder, portable digital music player, digital video disc player, video game console, electronic mouse, scanner, digital converter box, cable receiver, satellite receiver, digital video disc recorder, or small-scale server in this State unless the manufacturer is registered with the State as required under this Act, has paid the required registration fee, and is otherwise in compliance with the provisions of this Act.
(o) Beginning January 1, 2012, and through December 31, 2018, no manufacturer may sell a computer, computer monitor, printer, television, electronic keyboard, facsimile machine, videocassette recorder, portable digital music player, digital video disc player, video game console, electronic mouse, scanner, digital converter box, cable receiver, satellite receiver, digital video disc recorder, or small-scale server in this State unless the manufacturer's brand name is permanently affixed to, and is readily visible on, the computer, computer monitor, printer, or television.
(Source: P.A. 100-433, eff. 8-25-17.)

(415 ILCS 150/40)
(Section scheduled to be repealed on January 1, 2020)
Sec. 40. Retailer responsibilities.
(a) Through program year 2018, retailers shall be a primary source of information about end-of-life options to residential consumers of computers, computer monitors, printers, and televisions. At the time of sale, the retailer shall provide each residential consumer with information from the Agency's website that provides information detailing where and how a consumer can recycle a CED or return a CED for reuse.
(b) Beginning January 1, 2010, and through December 31, 2018, no retailer may sell or offer for sale any computer, computer monitor, printer, or television in or for delivery into this State unless:
(1) the computer, computer monitor, printer, or

television is labeled with a brand and the label is permanently affixed and readily visible; and

(2) the manufacturer is registered with the Agency

and has paid the required registration fee as required under Section 20 of this Act.

This subsection (b) does not apply to any computer, computer monitor, printer, or television that was purchased prior to January 1, 2010.
(c) By July 1, 2009, retailers shall report to each television manufacturer, by model, the number of televisions sold at retail to individuals in this State under each of the manufacturer's brands during the 6-month period from October 1, 2008 through March 31, 2009.
(d) (Blank).
(e) (Blank).
(f) Notwithstanding any other provision in this Act, a retailer may collect a fee for any CED or EED accepted.
(Source: P.A. 100-433, eff. 8-25-17.)

(415 ILCS 150/50)
(Section scheduled to be repealed on January 1, 2020)
Sec. 50. Recycler and refurbisher registration.
(a) Prior to January 1 of each program year, through program year 2018, each recycler and refurbisher must register with the Agency and submit a registration fee pursuant to subsection (b) for that program year. Registration must be on forms and in a format prescribed by the Agency and shall include, but not be limited to, the address of each location where the recycler or refurbisher manages CEDs or EEDs and identification of each location at which the recycler or refurbisher accepts CEDs or EEDs from a residence.
(b) The registration fee for program year 2010 is $2,000. For program year 2011, if a recycler's or refurbisher's annual combined total weight of CEDs and EEDs is less than 1,000 tons per year, the registration fee shall be $500. For program year 2012 and for all subsequent program years, through program year 2018, both registration fees shall be increased each year by an inflation factor determined by the annual Implicit Price Deflator for Gross National Product as published by the U.S. Department of Commerce in its Survey of Current Business. The inflation factor must be calculated each year by dividing the latest published annual Implicit Price Deflator for Gross National Product by the annual Implicit Price Deflator for Gross National Product for the previous year. The inflation factor must be rounded to the nearest 1/100th, and the resulting registration fee must be rounded to the nearest whole dollar. No later than October 1 of each program year, through October 1, 2017, the Agency shall post on its website the registration fee for the next program year.
(c) Through program year 2018, no person may act as a recycler or a refurbisher of CEDs for a manufacturer obligated to meet goals under this Act unless the recycler or refurbisher is registered with the Agency and has paid the registration fee as required under this Section. Beginning in program year 2016, and through program year 2018, all recycling or refurbishing facilities used by collectors of CEDs and EEDs shall be accredited by the Responsible Recycling (R2) Practices or e-Stewards certification programs or any other equivalent certification programs recognized by the United States Environmental Protection Agency. Manufacturers of CEDs and EEDs shall ensure that recycling or refurbishing facilities used as part of their recovery programs meet this requirement.
(c-5) Through program year 2018, a registered recycler or refurbisher of CEDs and EEDs for a manufacturer obligated to meet goals under this Act may not charge individual consumers or units of local government acting as collectors a fee to recycle or refurbish CEDs and EEDs, unless the recycler or refurbisher provides (i) a financial incentive, such as a coupon, that is of greater or equal value to the fee being charged or (ii) premium service, such as curbside collection, home pick-up, or similar methods of collection. Local units of government serving as collectors of CEDs and EEDs shall not charge a manufacturer for collection costs and shall offer the manufacturer or its representative all CEDs and EEDs collected by the local government at no cost. Nothing in this Act requires a local unit of government to serve as a collector.
(c-10) Nothing in this Act prohibits any waste hauler from entering into a contractual agreement with a unit of local government to establish a collection program for the recycling or reuse of CEDs or EEDs, including services such as curbside collection, home pick-up, drop-off locations, or similar methods of collection.
(d) Through program year 2018, recyclers and refurbishers must, at a minimum, comply with all of the following:
(1) Recyclers and refurbishers must comply with

federal, State, and local laws and regulations, including federal and State minimum wage laws, specifically relevant to the handling, processing, refurbishing and recycling of residential CEDs and must have proper authorization by all appropriate governing authorities to perform the handling, processing, refurbishment, and recycling.

(2) Recyclers and refurbishers must implement the

appropriate measures to safeguard occupational and environmental health and safety, through the following:

(A) environmental health and safety training of

personnel, including training with regard to material and equipment handling, worker exposure, controlling releases, and safety and emergency procedures;

(B) an up-to-date, written plan for the

identification and management of hazardous materials; and

(C) an up-to-date, written plan for reporting and

responding to exceptional pollutant releases, including emergencies such as accidents, spills, fires, and explosions.

(3) Recyclers and refurbishers must maintain (i)

commercial general liability insurance or the equivalent corporate guarantee for accidents and other emergencies with limits of not less than $1,000,000 per occurrence and $1,000,000 aggregate and (ii) pollution legal liability insurance with limits not less than $1,000,000 per occurrence for companies engaged solely in the dismantling activities and $5,000,000 per occurrence for companies engaged in recycling.

(4) Recyclers and refurbishers must maintain on file

documentation that demonstrates the completion of an environmental health and safety audit completed and certified by a competent internal and external auditor annually. A competent auditor is an individual who, through professional training or work experience, is appropriately qualified to evaluate the environmental health and safety conditions, practices, and procedures of the facility. Documentation of auditors' qualifications must be available for inspection by Agency officials and third-party auditors.

(5) Recyclers and refurbishers must maintain on file

proof of workers' compensation and employers' liability insurance.

(6) Recyclers and refurbishers must provide adequate

assurance (such as bonds or corporate guarantee) to cover environmental and other costs of the closure of the recycler or refurbisher's facility, including cleanup of stockpiled equipment and materials.

(7) Recyclers and refurbishers must apply due

diligence principles to the selection of facilities to which components and materials (such as plastics, metals, and circuit boards) from CEDs and EEDs are sent for reuse and recycling.

(8) Recyclers and refurbishers must establish a

documented environmental management system that is appropriate in level of detail and documentation to the scale and function of the facility, including documented regular self-audits or inspections of the recycler or refurbisher's environmental compliance at the facility.

(9) Recyclers and refurbishers must use the

appropriate equipment for the proper processing of incoming materials as well as controlling environmental releases to the environment. The dismantling operations and storage of CED and EED components that contain hazardous substances must be conducted indoors and over impervious floors. Storage areas must be adequate to hold all processed and unprocessed inventory. When heat is used to soften solder and when CED and EED components are shredded, operations must be designed to control indoor and outdoor hazardous air emissions.

(10) Recyclers and refurbishers must establish a

system for identifying and properly managing components (such as circuit boards, batteries, CRTs, and mercury phosphor lamps) that are removed from CEDs and EEDs during disassembly. Recyclers and refurbishers must properly manage all hazardous and other components requiring special handling from CEDs and EEDs consistent with federal, State, and local laws and regulations. Recyclers and refurbishers must provide visible tracking (such as hazardous waste manifests or bills of lading) of hazardous components and materials from the facility to the destination facilities and documentation (such as contracts) stating how the destination facility processes the materials received. No recycler or refurbisher may send, either directly or through intermediaries, hazardous wastes to solid waste (non-hazardous waste) landfills or to non-hazardous waste incinerators for disposal or energy recovery. For the purpose of these guidelines, smelting of hazardous wastes to recover metals for reuse in conformance with all applicable laws and regulations is not considered disposal or energy recovery.

(11) Recyclers and refurbishers must use a regularly

implemented and documented monitoring and record-keeping program that tracks inbound CED and EED material weights (total) and subsequent outbound weights (total to each destination), injury and illness rates, and compliance with applicable permit parameters including monitoring of effluents and emissions. Recyclers and refurbishers must maintain contracts or other documents, such as sales receipts, suitable to demonstrate: (i) the reasonable expectation that there is a downstream market or uses for designated electronics (which may include recycling or reclamation processes such as smelting to recover metals for reuse); and (ii) that any residuals from recycling or reclamation processes, or both, are properly handled and managed to maximize reuse and recycling of materials to the extent practical.

(12) Recyclers and refurbishers must comply with

federal and international law and agreements regarding the export of used products or materials. In the case of exports of CEDs and EEDs, recyclers and refurbishers must comply with applicable requirements of the U.S. and of the import and transit countries and must maintain proper business records documenting its compliance. No recycler or refurbisher may establish or use intermediaries for the purpose of circumventing these U.S. import and transit country requirements.

(13) Recyclers and refurbishers that conduct

transactions involving the transboundary shipment of used CEDs and EEDs shall use contracts (or the equivalent commercial arrangements) made in advance that detail the quantity and nature of the materials to be shipped. For the export of materials to a foreign country (directly or indirectly through downstream market contractors): (i) the shipment of intact televisions and computer monitors destined for reuse must include only whole products that are tested and certified as being in working order or requiring only minor repair (e.g. not requiring the replacement of circuit boards or CRTs), must be destined for reuse with respect to the original purpose, and the recipient must have verified a market for the sale or donation of such product for reuse; (ii) the shipments of CEDs and EEDs for material recovery must be prepared in a manner for recycling, including, without limitation, smelting where metals will be recovered, plastics recovery and glass-to-glass recycling; or (iii) the shipment of CEDs and EEDs are being exported to companies or facilities that are owned or controlled by the original equipment manufacturer.

(14) Recyclers and refurbishers must maintain the

following export records for each shipment on file for a minimum of 3 years: (i) the facility name and the address to which shipment is exported; (ii) the shipment contents and volumes; (iii) the intended use of contents by the destination facility; (iv) any specification required by the destination facility in relation to shipment contents; (v) an assurance that all shipments for export, as applicable to the CED manufacturer, are legal and satisfy all applicable laws of the destination country.

(15) Recyclers and refurbishers must employ

industry-accepted procedures for the destruction or sanitization of data on hard drives and other data storage devices. Acceptable guidelines for the destruction or sanitization of data are contained in the National Institute of Standards and Technology's Guidelines for Media Sanitation or those guidelines certified by the National Association for Information Destruction;

(16) No recycler or refurbisher may employ prison

labor in any operation related to the collection, transportation, recycling, and refurbishment of CEDs and EEDs. No recycler or refurbisher may employ any third party that uses or subcontracts for the use of prison labor.

(Source: P.A. 99-13, eff. 7-10-15; 100-433, eff. 8-25-17.)

(415 ILCS 150/55)
(Section scheduled to be repealed on January 1, 2020)
Sec. 55. Collector responsibilities.
(a) No later than January 1 of each program year, through program year 2018, collectors that collect or receive CEDs or EEDs for one or more manufacturers, recyclers, or refurbishers shall register with the Agency. Registration must be in the form and manner required by the Agency and must include, without limitation, the address of each location where CEDs or EEDs are received and the identification of each location at which the collector accepts CEDs or EEDs from a residence. Beginning January 1, 2016, and through December 31, 2018, collectors shall work only with certified recyclers and refurbishers as provided in subsection (c) of Section 50 of this Act.
(b) Through program year 2018, manufacturers, recyclers, refurbishers also acting as collectors shall so indicate on their registration under Section 30 or 50 and not register separately as collectors.
(c) No later than August 15, 2010, collectors must submit to the Agency, on forms and in a format prescribed by the Agency, a report for the period from January 1, 2010 through June 30, 2010 that contains the following information: the total weight of computers, the total weight of computer monitors, the total weight of printers, the total weight of televisions, and the total weight of EEDs collected or received for each manufacturer.
(d) By January 31 of each program year, through January 31, 2019, collectors must submit to the Agency, on forms and in a format prescribed by the Agency, a report that contains the following information for the previous program year:
(1) The total weight of computers, the total weight

of computer monitors, the total weight of printers, facsimile machines, and scanners, the total weight of televisions, the total weight of the remaining CEDs collected, and the total weight of EEDs collected or received for each manufacturer during the previous program year.

(2) A list of each recycler and refurbisher that

received CEDs and EEDs from the collector and the total weight each recycler and refurbisher received.

(3) The address of each collector's facility where

the CEDs and EEDs were collected or received. Each facility address must include the county in which the facility is located.

(e) Through program year 2018, collectors may accept no more than 10 CEDs or EEDs at one time from individual members of the public and, when scheduling collection events, shall provide no fewer than 30 days' notice to the county waste agency of those events.
(f) Through program year 2018, no collector of CEDs and EEDs may recycle, or refurbish for reuse or resale, CEDs or EEDs to a third party unless the collector registers as a recycler or refurbisher pursuant to Section 50 and pays the registration fee pursuant to Section 50.
(Source: P.A. 99-13, eff. 7-10-15; 100-433, eff. 8-25-17.)

(415 ILCS 150/60)
(Section scheduled to be repealed on January 1, 2020)
Sec. 60. Collection strategy for underserved counties.
(a) For program year 2010 and 2011, all counties in this State except the following are considered underserved: Champaign, Clay, Clinton, Cook, DuPage, Fulton, Hancock, Henry, Jackson, Kane, Kendall, Knox, Lake, Livingston, Macoupin, McDonough, McHenry, McLean, Mercer, Peoria, Rock Island, St. Clair, Sangamon, Schuyler, Stevenson, Warren, Will, Williamson, and Winnebago.
(b) For program year 2012 and each program year thereafter, through program year 2018, underserved counties shall be those counties within the State of Illinois with a population density of 190 persons or less per square mile based on the most recent U.S. Census population estimate.
(Source: P.A. 100-433, eff. 8-25-17.)

(415 ILCS 150/65)
(Section scheduled to be repealed on January 1, 2020)
Sec. 65. State government procurement.
(a) The Department of Central Management Services shall ensure that all bid specifications and contracts for the purchase or lease of desktop computers, laptop or notebook computers, and computer monitors, by State agencies under a statewide master contract require that the electronic products have a Bronze performance tier or higher registration under the Electronic Product Environmental Assessment Tool ("EPEAT") operated by the Green Electronics Council.
(b) The Department of Central Management Services shall ensure that bid specifications and contracts for the purchase or lease of televisions, printers, electronic keyboards, facsimile machines, videocassette recorders, portable digital music players that have memory capability and are battery powered, digital video disc players, video game consoles, electronic mice, scanners, digital converter boxes, cable or satellite receivers, digital video disc recorders, or small-scale servers by State agencies under a statewide master contract require that those items have a Bronze performance tier or higher registration under EPEAT if the Department determines that there are an adequate number of those items registered under EPEAT to provide a sufficiently competitive bidding environment.
(c) This Section applies to bid specifications issued, and contracts entered into, on or after January 1, 2010.
(Source: P.A. 96-1154, eff. 7-21-10; 97-287, eff. 8-10-11.)

(415 ILCS 150/70)
(Section scheduled to be repealed on January 1, 2020)
Sec. 70. Relation to federal law. Following the adoption of a federal law or regulation that establishes mandated recycling goals for CEDs that equal or exceed the goals set forth in this Act, the Agency shall notify the General Assembly of the federal law or regulation and recommend the repeal of this Act.
(Source: P.A. 95-959, eff. 9-17-08.)

(415 ILCS 150/75)
(Section scheduled to be repealed on January 1, 2020)
Sec. 75. Severability. The provisions of this Act are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 95-959, eff. 9-17-08.)

(415 ILCS 150/80)
(Section scheduled to be repealed on January 1, 2020)
Sec. 80. Penalties.
(a) Except as otherwise provided in this Act, any person who violates any provision of this Act or fails to perform any duty under this Act is liable for a civil penalty of $7,000 for the violation and an additional civil penalty not to exceed $1,000 for each day the violation continues.
(b) A manufacturer that is not registered with the Agency as required under this Act, or that has not paid the registration fee as required under this Act, is liable for a civil penalty not to exceed $10,000 for the violation and an additional civil penalty not to exceed $10,000 for each day the violation continues.
(c) A manufacturer in violation of subsection (d) of Section 30 of this Act in program year 2012 or thereafter is liable for a civil penalty equal to the following:
(1) In program year 2012, if the total weight of

CEDs and EEDs recycled or processed for reuse by the manufacturer is less than 50% of the manufacturer's individual recycling or reuse goal set forth in subsection (c) of Section 15 of this Act, the manufacturer shall pay a penalty equal to the product of: (i) $0.70 per pound; multiplied by (ii) the difference between the manufacturer's individual recycling or reuse goal and the total weight of CEDs and EEDs recycled or processed for reuse by the manufacturer during the program year.

(2) In program year 2013, if the total weight of

CEDs and EEDs recycled or processed for reuse by the manufacturer is less than 60% of the manufacturer's individual recycling or reuse goal set forth in subsection (c-5) of Section 15 of this Act, the manufacturer shall pay a penalty equal to the product of: (i) $0.70 per pound; multiplied by (ii) the difference between the manufacturer's individual recycling or reuse goal and the total weight of CEDs and EEDs recycled or processed for reuse by the manufacturer during the program year.

(3) In program year 2014, if the total weight of CEDs

and EEDs recycled or processed for reuse by the manufacturer is less than 70% of the manufacturer's individual recycling or reuse goal set forth in subsection (c-5) of Section 15 of this Act, the manufacturer shall pay a penalty equal to the product of: (i) $0.70 per pound; multiplied by (ii) the difference between the manufacturer's individual recycling or reuse goal and the total weight of CEDs and EEDs recycled or processed for reuse by the manufacturer during the program year.

(4) In program year 2015, and each year thereafter,

if the total weight of CEDs and EEDs recycled or processed for reuse by the manufacturer is less than 100% of the manufacturer's individual recycling or reuse goal set forth in subsection (c-5) and (c-6) of Section 15 of this Act, the manufacturer shall pay a penalty equal to the following:

(i) Forty-five cents per pound for a

manufacturer if the weight of CEDs and EEDs recycled by or on behalf of the manufacturer is less than 50% of the target recycling weight.

(ii) Thirty-five cents per pound for a

manufacturer if the weight of CEDs and EEDs recycled by or on behalf of the manufacturer is at least 50% but no more than 90% of the target recycling weight.

All weight shall be measured by the difference

between the manufacturer's individual recycling or reuse goal and the total weight of CEDs and EEDs recycled or processed for reuse by the manufacturer during the program year.

(d) A manufacturer in violation of subsection (e), (h), (i), (j), (k), (l), or (m) of Section 30 is liable for a civil penalty not to exceed $5,000 for the violation.
(e) Any person in violation of Section 50 of this Act is liable for a civil penalty not to exceed $5,000 for the violation.
(f) A knowing violation of subsection (a), (b), or (c) of Section 95 of this Act by anyone other than a residential consumer is a petty offense punishable by a fine of $500. A knowing violation of subsection (a), (b), or (c) of Section 95 of this Act by a residential consumer is a petty offense punishable by a fine of $25 for a first violation; however, a subsequent violation by a residential consumer is a petty offense punishable by a fine of $50.
(g) The penalties provided for in this Act may be recovered in a civil action brought by the Attorney General in the name of the People of the State of Illinois. Any moneys collected under this Section in which the Attorney General has prevailed may be deposited into the Electronic Recycling Fund, established under this Act.
(h) The Attorney General, at the request of the Agency or on his or her own motion, may institute a civil action for an injunction, prohibitory or mandatory, to restrain violations of this Act or to require such actions as may be necessary to address violations of this Act.
(i) The penalties and injunctions provided in this Act are in addition to any penalties, injunctions, or other relief provided under any other law. Nothing in this Act bars a cause of action by the State for any other penalty, injunction, or relief provided by any other law.
(j) A fine imposed by administrative citation pursuant to subsection (k) of Section 20 shall be limited to $1,000. Administrative citations may be used to enforce violations of the landfill ban subject to fines set forth in subsection (f) of this Section.
(Source: P.A. 99-13, eff. 7-10-15.)

(415 ILCS 150/82)
(Section scheduled to be repealed on January 1, 2020)
Sec. 82. Credits. In program years 2015 and 2016, to encourage manufacturers to recycle or reuse more CEDs or EEDs than their target weight, a manufacturer shall earn recycling credits equal to 25% of weight the manufacturer collects over its recycling target for the year. Manufacturers may use credits to help meet their recycling target in the following program year, or may sell credits to another manufacturer for use in the next program year. A manufacturer may not use more than 25% of its earned credits to fulfill its target in any program year. Manufacturers will report to the Agency by April 1 the amount of credits earned in the previous program year and the amount of credits applied, sold or bought during the previous program year.
(Source: P.A. 99-13, eff. 7-10-15.)

(415 ILCS 150/85)
(Section scheduled to be repealed on January 1, 2020)
Sec. 85. Electronics Recycling Fund. The Electronics Recycling Fund is created as a special fund in the State treasury. The Agency shall deposit all registration fees received under this Act into the Fund. All amounts held in the Fund shall be invested at interest by the State Treasurer. All income earned from the investments shall be deposited into the Electronics Recycling Fund no less frequently than quarterly. Pursuant to appropriation, all moneys in the Electronics Recycling Fund may be used by the Agency for its administration of this Act and the Consumer Electronics Recycling Act. Any moneys appropriated from the Electronics Recycling Fund, but not obligated, shall revert to the Fund. On July 1, 2018, the Comptroller shall order transferred, and the Treasurer shall transfer, all unexpended moneys in the Electronics Recycling Fund into the Solid Waste Management Fund. On December 31, 2019, the Comptroller shall order transferred, and the Treasurer shall transfer, any remaining balance in the Electronics Recycling Fund into the Solid Waste Management Fund.
(Source: P.A. 100-433, eff. 8-25-17.)

(415 ILCS 150/90)
(Section scheduled to be repealed on January 1, 2020)
Sec. 90. Relation to other State laws. Nothing in this Act affects the validity or application of any other law of this State, or regulations adopted thereunder.
(Source: P.A. 95-959, eff. 9-17-08.)

(415 ILCS 150/95)
(Section scheduled to be repealed on January 1, 2020)
Sec. 95. Landfill ban.
(a) Except as may be provided pursuant to subsection (e) of this Section, and beginning January 1, 2012, no person may knowingly cause or allow the mixing of a CED, or any other computer, computer monitor, printer, television, electronic keyboard, facsimile machine, videocassette recorder, portable digital music player, digital video disc player, video game console, electronic mouse, scanner, digital converter box, cable receiver, satellite receiver, digital video disc recorder, or small-scale server with municipal waste that is intended for disposal at a landfill.
(b) Except as may be provided pursuant to subsection (e) of this Section, and beginning January 1, 2012, no person may knowingly cause or allow the disposal of a CED or any other computer, computer monitor, printer, television, electronic keyboard, facsimile machine, videocassette recorder, portable digital music player, digital video disc player, video game console, electronic mouse, scanner, digital converter box, cable receiver, satellite receiver, digital video disc recorder, or small-scale server in a sanitary landfill.
(c) Beginning January 1, 2012, no person may knowingly cause or allow the mixing of a CED, or any other computer, computer monitor, printer, television, electronic keyboard, facsimile machine, videocassette recorder, portable digital music player, digital video disc player, video game console, electronic mouse, scanner, digital converter box, cable receiver, satellite receiver, digital video disc recorder, or small-scale server with waste that is intended for disposal by burning or incineration.
(d) Beginning January 1, 2012, no person may knowingly cause or allow the burning or incineration of a CED, or any other computer, computer monitor, printer, television, electronic keyboard, facsimile machine, videocassette recorder, portable digital music player, digital video disc player, video game console, electronic mouse, scanner, digital converter box, cable receiver, satellite receiver, digital video disc recorder, or small-scale server.
(e) Beginning April 1, 2012 but no later than December 31, 2013, the Illinois Pollution Control Board (Board) is authorized to review temporary CED landfill ban waiver petitions by county governments or municipal joint action agencies (action agencies) and determine whether the respective county's or action agency's jurisdiction may be granted a temporary CED landfill ban waiver due to a lack of funds and a lack of collection opportunities to collect CEDs and EEDs within the county's or action agency's jurisdiction. If the Board grants a waiver under this subsection (e), subsections (a) and (b) of this Section shall not apply to CEDs and EEDs that are taken out of service from residences within the jurisdiction of the county or action agency receiving the waiver and disposed of during the remainder of the program year in which the petition is filed.
(1) The petition from the county or action agency

shall include the following:

(A) documentation of the county's or action

agency's attempts to gain funding, as well as the total funding obtained, for the collection of CEDs and EEDs in its jurisdiction from manufacturers or other units of government in the State; and

(B) an assessment of other collection

opportunities in the county's or action agency's jurisdiction demonstrating insufficient capacity for the anticipated volume of CEDs and EEDs for the remainder of the program year in which the petition is being filed.

(2) In addition to the criteria listed in item (1),

the Board shall consider the following additional criteria when reviewing a petition:

(A) total weight of CEDs and EEDs collected in

the county's or action agency's jurisdiction during all preceding program years;

(B) total weight of CEDs and EEDs collected in

the county's or action agency's jurisdiction during the year in which the petition is filed; and

(C) the projected difference in weight between

prior program years and the year in which the petition is filed.

(3) Within 60 days after the filing of the petition

with the Board, the Board shall determine, based on the criteria in items (1) and (2), whether a temporary CED landfill ban waiver shall be granted to the respective county or action agency for the remainder of the program year in which the petition is filed. The Board's decision to grant such a waiver shall be based upon a showing by clear and convincing evidence that a county or action agency has a lack of funds and its respective jurisdiction lacks sufficient collection opportunities to collect CEDs and EEDs. If the Board denies the petition for a landfill ban waiver, the Board's order shall be final and immediately appealable to the circuit court having jurisdiction over the petitioner.

(4) Within 5 days after granting a temporary CED

landfill ban waiver, the Board shall provide written notice to the Agency of the Board's decision. The notice shall be provided at least 15 days prior to the waiver taking effect.

(5) Any county or action agency granted a temporary

CED landfill ban waiver shall, within 7 days after receiving the waiver, inform all solid waste haulers and landfill operators used by the county or action agency for solid waste disposal that a waiver has been granted for the remainder of the program year. The notification shall be provided to the solid waste haulers and landfill operators at least 15 days prior to the waiver taking effect.

(6) Between April 1, 2012 and December 31, 2013, if a

temporary CED landfill ban waiver has been granted to a petitioner, no person disposing of a CED shall be subject to any enforcement proceeding unless he or she disposes of the CED with knowledge that the CED is from a county or action agency that has not received a temporary CED landfill ban waiver.

(Source: P.A. 97-287, eff. 8-10-11.)

(415 ILCS 150/100)
Sec. 100. Repeal. This Act is repealed on January 1, 2020.
(Source: P.A. 100-362, eff. 8-25-17; 100-433, eff. 8-25-17.)

(415 ILCS 150/900)
Sec. 900. (Amendatory provisions; text omitted).
(Source: P.A. 95-959, eff. 9-17-08; text omitted.)

(415 ILCS 150/999)
(Section scheduled to be repealed on January 1, 2020)
Sec. 999. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 95-959, eff. 9-17-08.)



415 ILCS 151/ - Consumer Electronics Recycling Act.

Article 1 - Consumer Electronics Recycling Act

(415 ILCS 151/Art. 1 heading)

(415 ILCS 151/1-1)
(Section scheduled to be repealed on December 31, 2026)
Sec. 1-1. Short title. This Act may be cited as the Consumer Electronics Recycling Act. References in this Article to "this Act" mean this Article.
(Source: P.A. 100-433, eff. 8-25-17.)

(415 ILCS 151/1-5)
(Section scheduled to be repealed on December 31, 2026)
Sec. 1-5. Definitions. As used in this Act:
"Agency" means the Illinois Environmental Protection Agency.
"Best practices" means standards for collecting and preparing items for shipment and recycling. "Best practices" may include standards for packaging for transport, load size, acceptable load contamination levels, non-CED items included in a load, and other standards as determined under Section 1-85 of this Act. "Best practices" shall consider the desired intent to preserve existing collection programs and relationships when possible.
"Collector" means a person who collects residential CEDs at any program collection site or one-day collection event and prepares them for transport.
"Computer", often referred to as a "personal computer" or "PC", means a desktop or notebook computer as further defined below and used only in a residence, but does not mean an automated typewriter, electronic printer, mobile telephone, portable hand-held calculator, portable digital assistant (PDA), MP3 player, or other similar device. "Computer" does not include computer peripherals, commonly known as cables, mouse, or keyboard. "Computer" is further defined as either:
(1) "Desktop computer", which means an electronic,

magnetic, optical, electrochemical, or other high-speed data processing device performing logical, arithmetic, or storage functions for general purpose needs that are met through interaction with a number of software programs contained therein, and that is not designed to exclusively perform a specific type of logical, arithmetic, or storage function or other limited or specialized application. Human interface with a desktop computer is achieved through a stand-alone keyboard, stand-alone monitor, or other display unit, and a stand-alone mouse or other pointing device, and is designed for a single user. A desktop computer has a main unit that is intended to be persistently located in a single location, often on a desk or on the floor. A desktop computer is not designed for portability and generally utilizes an external monitor, keyboard, and mouse with an external or internal power supply for a power source. Desktop computer does not include an automated typewriter or typesetter; or

(2) "Notebook computer", which means an electronic,

magnetic, optical, electrochemical, or other high-speed data processing device performing logical, arithmetic, or storage functions for general purpose needs that are met through interaction with a number of software programs contained therein, and that is not designed to exclusively perform a specific type of logical, arithmetic, or storage function or other limited or specialized application. Human interface with a notebook computer is achieved through a keyboard, video display greater than 4 inches in size, and mouse or other pointing device, all of which are contained within the construction of the unit that comprises the notebook computer; supplemental stand-alone interface devices typically can also be attached to the notebook computer. Notebook computers can use external, internal, or batteries for a power source. Notebook computer does not include a portable hand-held calculator, or a portable digital assistant or similar specialized device. A notebook computer has an incorporated video display greater than 4 inches in size and can be carried as one unit by an individual. A notebook computer is sometimes referred to as a laptop computer.

(3) "Tablet computer", which means an electronic,

magnetic, optical, electrochemical, or other high-speed data processing device performing logical, arithmetic, or storage functions for general purpose needs that are met through interaction with a number of software programs contained therein, and that is not designed to exclusively perform a specific type of logical, arithmetic, or storage function or other limited or specialized application. Human interface with a tablet computer is achieved through a touch screen and video display screen greater than 6 inches in size (all of which are contained within the unit that comprises the tablet computer). Tablet computers may use an external or internal power source. "Tablet computer" does not include a portable hand-held calculator, a portable digital assistant, or a similar specialized device.

"Computer monitor" means an electronic device that is a cathode-ray tube or flat panel display primarily intended to display information from a computer and is used only in a residence.
"County recycling coordinator" means the individual who is designated as the recycling coordinator for a county in a waste management plan developed pursuant to the Solid Waste Planning and Recycling Act.
"Covered electronic device" or "CED" means any computer, computer monitor, television, printer, electronic keyboard, facsimile machine, videocassette recorder, portable digital music player that has memory capability and is battery powered, digital video disc player, video game console, electronic mouse, scanner, digital converter box, cable receiver, satellite receiver, digital video disc recorder, or small-scale server sold at retail. "Covered electronic device" does not include any of the following:
(1) an electronic device that is a part of a motor

vehicle or any component part of a motor vehicle assembled by or for a vehicle manufacturer or franchised dealer, including replacement parts for use in a motor vehicle;

(2) an electronic device that is functionally or

physically part of a larger piece of equipment or that is taken out of service from an industrial, commercial (including retail), library checkout, traffic control, kiosk, security (other than household security), governmental, agricultural, or medical setting, including but not limited to diagnostic, monitoring, or control equipment; or

(3) an electronic device that is contained within a

clothes washer, clothes dryer, refrigerator, refrigerator and freezer, microwave oven, conventional oven or range, dishwasher, room air conditioner, dehumidifier, water pump, sump pump, or air purifier. To the extent allowed under federal and State laws and regulations, a CED that is being collected, recycled, or processed for reuse is not considered to be hazardous waste, household waste, solid waste, or special waste.

"Covered electronic device category" or "CED category" means each of the following 8 categories of residential CEDs:
(1) computers and small-scale servers;
(2) computer monitors;
(3) televisions;
(4) printers, facsimile machines, and scanners;
(5) digital video disc players, digital video disc

recorders, and videocassette recorders;

(6) video game consoles;
(7) digital converter boxes, cable receivers, and

satellite receivers; and

(8) electronic keyboards, electronic mice, and

portable digital music players that have memory capability and are battery powered.

"Manufacturer" means a person, or a successor in interest to a person, under whose brand or label a CED is or was sold at retail. For any CED sold at retail under a brand or label that is licensed from a person who is a mere brand owner and who does not sell or produce a CED, the person who produced the CED or his or her successor in interest is the manufacturer. For any CED sold at retail under the brand or label of both the retail seller and the person that produced the CED, the person that produced the CED, or his or her successor in interest, is the manufacturer.
"Manufacturer clearinghouse" means a group of 2 or more manufacturers, representing at least 50% of the manufacturers' total obligations under this Act for a program year, that are cooperating with one another to collectively establish and operate an e-waste program for the purpose of complying with this Act.
"Manufacturer e-waste program" means any program established, financed, and operated by a manufacturer, individually or as part of a manufacturer clearinghouse, to transport and subsequently recycle, in accordance with the requirements of this Act, residential CEDs collected at program collection sites and one-day collection events.
"Municipal joint action agency" means a municipal joint action agency created under Section 3.2 of the Intergovernmental Cooperation Act.
"One-day collection event" means a one-day event used as a substitute for a program collection site pursuant to Section 1-15 of this Act.
"Person" means an individual, partnership, co-partnership, firm, company, limited liability company, corporation, association, joint stock company, trust, estate, political subdivision, State agency, or any other legal entity; or a legal representative, agent, or assign of that entity. "Person" includes a unit of local government.
"Printer" means desktop printers, multifunction printer copiers, and printer/fax combinations taken out of service from a residence that are designed to reside on a work surface, and include various print technologies, including without limitation laser and LED (electrographic), ink jet, dot matrix, thermal, and digital sublimation, and "multi-function" or "all-in-one" devices that perform different tasks, including without limitation copying, scanning, faxing, and printing. Printers do not include floor-standing printers, printers with optional floor stand, point of sale (POS) receipt printers, household printers such as a calculator with printing capabilities or label makers, or non-stand-alone printers that are embedded into products that are not CEDs.
"Program collection site" means a physical location that is included in a manufacturer e-waste program and at which residential CEDs are collected and prepared for transport by a collector during a program year in accordance with the requirements of this Act. Except as otherwise provided in this Act, "program collection site" does not include a retail collection site.
"Program year" means a calendar year. The first program year is 2019.
"Recycler" means any person who transports or subsequently recycles residential CEDs that have been collected and prepared for transport by a collector at any program collection site or one-day collection event.
"Recycling" has the meaning provided under Section 3.380 of the Environmental Protection Act. "Recycling" includes any process by which residential CEDs that would otherwise be disposed of or discarded are collected, separated, or processed and returned to the economic mainstream in the form of raw materials or products.
"Residence" means a dwelling place or home in which one or more individuals live.
"Residential covered electronic device" or "residential CED" means any covered electronic device taken out of service from a residence in the State.
"Retail collection site" means a private sector collection site operated by a retailer collecting on behalf of a manufacturer.
"Retailer" means a person who first sells, through a sales outlet, catalogue, or the Internet, a covered electronic device at retail to an individual for residential use or any permanent establishment primarily where merchandise is displayed, held, stored, or offered for sale to the public.
"Sale" means any retail transfer of title for consideration of title including, but not limited to, transactions conducted through sales outlets, catalogs, or the Internet or any other similar electronic means. "Sale" does not include financing or leasing.
"Small-scale server" means a computer that typically uses desktop components in a desktop form designed primarily to serve as a storage host for other computers. To be considered a small-scale server, a computer must: be designed in a pedestal, tower, or other form that is similar to that of a desktop computer so that all data processing, storage, and network interfacing is contained within one box or product; be designed to be operational 24 hours per day and 7 days per week; have very little unscheduled downtime, such as on the order of hours per year; be capable of operating in a simultaneous multi-user environment serving several users through networked client units; and be designed for an industry-accepted operating system for home or low-end server applications.
"Television" means an electronic device that contains a cathode-ray tube or flat panel screen the size of which is greater than 4 inches when measured diagonally and is intended to receive video programming via broadcast, cable, satellite, Internet, or other mode of video transmission or to receive video from surveillance or other similar cameras.
(Source: P.A. 100-362, eff. 8-25-17; 100-433, eff. 8-25-17.)

(415 ILCS 151/1-10)
(Section scheduled to be repealed on December 31, 2026)
Sec. 1-10. Manufacturer e-waste program.
(a) For program year 2019 and each program year thereafter, each manufacturer shall, individually or as part of a manufacturer clearinghouse, provide a manufacturer e-waste program to transport and subsequently recycle, in accordance with the requirements of this Act, residential CEDs collected at, and prepared for transport from, the program collection sites and one-day collection events included in the program during the program year.
(b) Each manufacturer e-waste program must include, at a minimum, the following:
(1) satisfaction of the convenience standard

described in Section 1-15 of this Act;

(2) instructions for designated county recycling

coordinators and municipal joint action agencies to annually file notice to participate in the program;

(3) transportation and subsequent recycling of the

residential CEDs collected at, and prepared for transport from, the program collection sites and one-day collection events included in the program during the program year; and

(4) submission of a report to the Agency, by March 1,

2020, and each March 1 thereafter, which includes:

(A) the total weight of all residential CEDs

transported from program collection sites and one-day collection events throughout the State during the preceding program year by CED category;

(B) the total weight of residential CEDs

transported from all program collection sites and one-day collection events in each county in the State during the preceding program year by CED category; and

(C) the total weight of residential CEDs

transported from all program collection sites and one-day collection events in each county in the State during that preceding program year and that was recycled.

(c) Each manufacturer e-waste program shall make the instructions required under paragraph (2) of subsection (b) available on its website by December 1, 2017, and the program shall provide to the Agency a hyperlink to the website for posting on the Agency's website.
(d) Nothing in this Act shall prevent a manufacturer from accepting, through a manufacturer e-waste program, residential CEDs collected through a curbside collection program that is operated pursuant to an agreement between a third party and a unit of local government located within a county or municipal joint action agency that has elected to participate in a manufacturer e-waste program.
(Source: P.A. 100-362, eff. 8-25-17; 100-433, eff. 8-25-17.)

(415 ILCS 151/1-15)
(Section scheduled to be repealed on December 31, 2026)
Sec. 1-15. Convenience standard for program collection sites and one-day collection events.
(a) Beginning in 2019 each manufacturer e-waste program for a program year must include, at a minimum, program collection sites in the following quantities in counties that elect to participate in the manufacturer e-waste program for the program year:
(1) one program collection site in each county that

has elected to participate in the manufacturer e-waste program for the program year and that has a population density that is less than 250 individuals per square mile;

(2) two program collection sites in each county that

has elected to participate in the manufacturer e-waste program for the program year and that has a population density that is greater than or equal to 250 individuals per square mile but less than 500 individuals per square mile;

(3) three program collection sites in each county

that has elected to participate in the manufacturer e-waste program for the program year and that has a population density that is greater than or equal to 500 individuals per square mile but less than 750 individuals per square mile;

(4) four program collection sites in each county that

has elected to participate in the manufacturer e-waste program for the program year and that has a population density that is greater than or equal to 750 individuals per square mile but less than 1,000 individuals per square mile;

(5) five program collection sites in each county that

has elected to participate in the manufacturer e-waste program for the program year and that has a population density that is greater than or equal to 1,000 individuals per square mile but less than 5,000 individuals per square mile; and

(6) fifteen program collection sites in each county

that has elected to participate in the manufacturer e-waste program for the program year and that has a population density that is greater than or equal to 5,000 individuals per square mile.

For purposes of this Section, county population densities shall be based on the entire county's population density, regardless of whether a municipality or municipal joint action agency in the county participates in a manufacturer e-waste program.
If a municipality with a population of over 1,000,000 residents elects to participate in a manufacturer e-waste program for a program year, then the program shall provide 10 additional program collection sites for the program year to be located in that municipality, and the program collection sites required under paragraph (6) of subsection (a) of this Section shall be located outside of the municipality.
If a municipal joint action agency elects to participate in a manufacturer e-waste program for a program year, it shall receive, for that year, a population-based pro rata share of the program collection sites that would be granted to the county in which the municipal joint action agency is located if the county were to elect to participate in the program for that year, rounded to the nearest whole number.
A designated county recycling coordinator may elect to operate more than the required minimum number of collection sites.
(b) Notwithstanding subsection (a) of this Section, any county, municipality, or municipal joint action agency that elects to participate in a manufacturer e-waste program may enter into a written agreement with the operators of any manufacturer e-waste program in order to do one or more of the following:
(1) to decrease the number of program collection

sites in the county, municipality, or territorial boundary of the municipal joint action agency for the program year;

(2) to substitute a program collection site in the

county, municipality, or territorial boundary of the municipal joint action agency with either (i) 4 one-day collection events or (ii) a different number of such events as may be provided in the written agreement;

(3) to substitute the location of a program

collection site in the county, municipality, or territorial boundary of the municipal joint action agency for the program year with another location;

(4) to substitute the location of a one-day

collection in the county, municipality, or territorial boundary of the municipal joint action agency with another location; or

(5) to use, with the agreement of the applicable

retailer, a retail collection site as a program collection site.

An agreement made pursuant to paragraph (1) or (2) of this subsection (b) shall be reduced to writing and included in the manufacturer e-waste program plan as required under subsection (a) of Section 1-25 of this Act.
(Source: P.A. 100-362, eff. 8-25-17; 100-433, eff. 8-25-17.)

(415 ILCS 151/1-20)
(Section scheduled to be repealed on December 31, 2026)
Sec. 1-20. Election to participate in manufacturer e-waste programs. Beginning with program year 2019, a county, a municipal joint action agency, or a municipality with a population of more than 1,000,000 residents may elect to participate in a manufacturer e-waste program by filing with the manufacturer e-waste program and the Agency, on or before March 1, 2018, and on or before March 1 of each year thereafter for the upcoming program year, a written notice of election to participate in the program. The written notice shall include a list of proposed collection locations likely to be available and appropriate to support the program, and may include locations already providing similar collection services. The written notice may include a list of registered recyclers that the county, municipal joint action agency, or municipality would prefer using for its collection sites or one-day events.
Counties, municipal joint action agencies, and municipalities with a population of more than 1,000,000 residents may contract with registered collectors to operate collection sites. Eligible registered collectors are not limited to private companies and non-government organizations.
(Source: P.A. 100-362, eff. 8-25-17; 100-433, eff. 8-25-17.)

(415 ILCS 151/1-25)
(Section scheduled to be repealed on December 31, 2026)
Sec. 1-25. Manufacturer e-waste program plans.
(a) By July 1, 2018, and by July 1 of each year thereafter for the upcoming program year, beginning with program year 2019, each manufacturer shall, individually or as a manufacturer clearinghouse, submit to the Agency a manufacturer e-waste program plan, which includes, at a minimum, the following:
(1) the contact information for the individual who

will serve as the point of contact for the manufacturer e-waste program;

(2) the identity of each county that has elected to

participate in the manufacturer e-waste program during the program year;

(3) for each county, the location of each program

collection site and one-day collection event included in the manufacturer e-waste program for the program year;

(4) the collector operating each program collection

site and one-day collection event included in the manufacturer e-waste program for the program year;

(5) the recyclers that manufacturers plan to use

during the program year to transport and subsequently recycle residential CEDs under the program, with the updated list of recyclers to be provided to the Agency no later than December 1 preceding each program year; and

(6) an explanation of any deviation by the program

from the standard program collection site distribution set forth in subsection (a) of Section 1-15 of this Act for the program year, along with copies of all written agreements made pursuant to paragraphs (1) or (2) of subsection (b) of Section 1-15 for the program year.

(b) Within 60 days after receiving a manufacturer e-waste program plan, the Agency shall review the plan and approve the plan or disapprove the plan.
(1) If the Agency determines that the program

collection sites and one-day collection events specified in the plan will satisfy the convenience standard set forth in Section 1-15 of this Act, then the Agency shall approve the manufacturer e-waste program plan and provide written notification of the approval to the individual who serves as the point of contact for the manufacturer. The Agency shall make the approved plan available on the Agency's website.

(2) If the Agency determines the plan will not

satisfy the convenience standard set forth in Section 1-15 of this Act, then the Agency shall disapprove the manufacturer e-waste program plan and provide written notification of the disapproval and the reasons for the disapproval to the individual who serves as the point of contact for the manufacturer. Within 30 days after the date of disapproval, the manufacturer shall submit a revised manufacturer e-waste program plan that addresses the deficiencies noted in the Agency's disapproval.

(c) Manufacturers shall assume financial responsibility for carrying out their e-waste program plans, including, but not limited to, financial responsibility for providing the packaging materials necessary to prepare shipments of collected residential CEDs in compliance with subsection (e) of Section 1-45, as well as financial responsibility for bulk transportation and recycling of collected residential CEDs.
(Source: P.A. 100-362, eff. 8-25-17; 100-433, eff. 8-25-17.)

(415 ILCS 151/1-30)
(Section scheduled to be repealed on December 31, 2026)
Sec. 1-30. Manufacturer registration.
(a) By April 1, 2018, and by April 1 of each year thereafter for the upcoming program year, beginning with program year 2019, each manufacturer who sells CEDs in the State must register with the Agency by: (i) submitting to the Agency a $5,000 registration fee; and (ii) completing and submitting to the Agency the registration form prescribed by the Agency. Information on the registration form shall include, without limitation, all of the following:
(1) a list of all of the brands and labels under

which the manufacturer's CEDs are sold or offered for sale in the State; and

(2) the total weights, by CED category, of

residential CEDs sold or offered for sale under any of the manufacturer's brands or labels in the United States during the calendar year immediately preceding the applicable program year.

If, during a program year, any of the manufacturer's CEDs are sold or offered for sale in the State under a brand that is not listed in the manufacturer's registration, then, within 30 days after the first sale or offer for sale under that brand, the manufacturer must amend its registration to add the brand. All registration fees collected by the Agency pursuant to this Section shall be deposited into the Solid Waste Management Fund.
(b) The Agency shall post on its website a list of all registered manufacturers.
(c) Beginning in program year 2019, a manufacturer whose CEDs are sold or offered for sale in this State for the first time on or after April 1 of a program year must register with the Agency within 30 days after the date the CEDs are first sold or offered for sale in the State.
(d) Beginning in program year 2019, manufacturers shall ensure that only recyclers that have registered with the Agency and meet the recycler standards set forth in Section 1-40 are used to transport or recycle residential CEDs collected at any program collection site or one-day collection event.
(e) Beginning in program year 2019, no manufacturer may sell or offer for sale a CED in this State unless the manufacturer is registered and operates a manufacturer program either individually or as part of the manufacturer clearinghouse as required in this Act.
(f) Beginning in program year 2019, no manufacturer may sell or offer for sale a CED in this State unless the manufacturer's brand name is permanently affixed to, and is readily visible on, the CED.
(g) In accordance with a contract or agreement with a county, municipality, or municipal joint action agency that has elected to participate in a manufacturer e-waste program under this Act, manufacturers may, either individually or through the manufacturer clearinghouse, audit program collection sites and proposed program collection sites for compliance with the terms and conditions of the contract or agreement. Audits shall be conducted during normal business hours, and a manufacturer or its designee shall provide reasonable notice to the collection site in advance of the audit. Audits of all program collection sites may include, among other things, physical site location visits and inspections and review of processes, procedures, technical systems, reports, and documentation reasonably related to the collecting, sorting, packaging, and recycling of residential CEDs in compliance with this Act.
(h) Nothing in this Act shall require a manufacturer or manufacturer e-waste program to collect, transport, or recycle any CEDs other than residential CEDs, or to accept for transport or recycling any pallet or bulk container of residential CEDs that has not been prepared by the collector for shipment in accordance with subsection (e) of Section 1-45.
(Source: P.A. 100-362, eff. 8-25-17; 100-433, eff. 8-25-17.)

(415 ILCS 151/1-35)
(Section scheduled to be repealed on December 31, 2026)
Sec. 1-35. Retailer responsibilities.
(a) Beginning in program year 2019, no retailer who first sells, through a sales outlet, catalogue, or the Internet, a CED at retail to an individual for residential use may sell or offer for sale any CED in or for delivery into this State unless:
(1) the CED is labeled with a brand, and the label is

permanently affixed and readily visible; and

(2) the manufacturer is registered with the Agency at

the time the retailer purchases the CED.

(b) A retailer shall be considered to have complied with paragraphs (1) and (2) of subsection (a) if:
(1) a manufacturer registers with the Agency within

30 days of a retailer taking possession of the manufacturer's CED;

(2) a manufacturer's registration expires and the

retailer ordered the CED prior to the expiration, in which case the retailer may sell the CED, but only if the sale takes place within 180 days of the expiration; or

(3) a manufacturer is no longer conducting business

and has no successor in interest, in which case the retailer may sell any orphan CED ordered prior to the discontinuation of business.

(c) Retailers shall not be considered collectors under the convenience standard and retail collection sites shall not be considered a collection site for the purposes of the convenience standard pursuant to Sections 1-10, 1-15, and 1-25 unless otherwise agreed to in writing by the (i) retailer, (ii) operators of the manufacturer e-waste program, and (iii) the applicable county, municipal joint action agency, or municipality. If retailers agree to participate in a county program collection site, then the retailer collection site does not have to collect all CEDs or register as a collector.
(d) Manufacturers may use retail collection sites for satisfying some or all of their obligations pursuant to Sections 1-10, 1-15 and 1-25.
(e) Nothing in this Act shall prohibit a retailer from collecting a fee for each CED collected.
(Source: P.A. 100-362, eff. 8-25-17; 100-433, eff. 8-25-17.)

(415 ILCS 151/1-40)
(Section scheduled to be repealed on December 31, 2026)
Sec. 1-40. Recycler responsibilities.
(a) By January 1, 2019, and by January 1 of each year thereafter for that program year, beginning with program year 2019, each recycler must register with the Agency by (i) submitting to the Agency a $3,000 registration fee and (ii) completing and submitting to the Agency the registration form prescribed by the Agency. The registration form prescribed by the Agency shall include, without limitation, the address of each location where the recycler manages residential CEDs collected through a manufacturer e-waste program and the certification required under subsection (d) of this Section. All registration fees collected by the Agency pursuant to this Section shall be deposited into the Solid Waste Management Fund.
(a-5) The Agency may deny a registration under this Section if the recycler or any employee or officer of the recycler has a history of:
(1) repeated violations of federal, State, or local

laws, regulations, standards, or ordinances related to the collection, recycling, or other management of CEDs;

(2) conviction in this State or another state of any

crime which is a felony under the laws of this State, or conviction of a felony in a federal court; or conviction in this State or another state or federal court of any of the following crimes: forgery, official misconduct, bribery, perjury, or knowingly submitting false information under any environmental law, regulation, or permit term or condition; or

(3) gross carelessness or incompetence in handling,

storing, processing, transporting, disposing, or otherwise managing CEDs.

(b) The Agency shall post on the Agency's website a list of all registered recyclers.
(c) Beginning in program year 2019, no person may act as a recycler of residential CEDs for a manufacturer's e-waste program unless the recycler is registered with the Agency as required under this Section.
(d) Beginning in program year 2019, recyclers must, as a part of their annual registration, certify compliance with all of the following requirements:
(1) Recyclers must comply with federal, State, and

local laws and regulations, including federal and State minimum wage laws, specifically relevant to the handling, processing, and recycling of residential CEDs and must have proper authorization by all appropriate governing authorities to perform the handling, processing, and recycling.

(2) Recyclers must implement the appropriate measures

to safeguard occupational and environmental health and safety, through the following:

(A) environmental health and safety training of

personnel, including training with regard to material and equipment handling, worker exposure, controlling releases, and safety and emergency procedures;

(B) an up-to-date, written plan for the

identification and management of hazardous materials; and

(C) an up-to-date, written plan for reporting and

responding to exceptional pollutant releases, including emergencies such as accidents, spills, fires, and explosions.

(3) Recyclers must maintain (i) commercial general

liability insurance or the equivalent corporate guarantee for accidents and other emergencies with limits of not less than $1,000,000 per occurrence and $1,000,000 aggregate and (ii) pollution legal liability insurance with limits not less than $1,000,000 per occurrence for companies engaged solely in the dismantling activities and $5,000,000 per occurrence for companies engaged in recycling.

(4) Recyclers must maintain on file documentation

that demonstrates the completion of an environmental health and safety audit completed and certified by a competent internal and external auditor annually. A competent auditor is an individual who, through professional training or work experience, is appropriately qualified to evaluate the environmental health and safety conditions, practices, and procedures of the facility. Documentation of auditors' qualifications must be available for inspection by Agency officials and third-party auditors.

(5) Recyclers must maintain on file proof of workers'

compensation and employers' liability insurance.

(6) Recyclers must provide adequate assurance, such

as bonds or corporate guarantees, to cover environmental and other costs of the closure of the recycler's facility, including cleanup of stockpiled equipment and materials.

(7) Recyclers must apply due diligence principles to

the selection of facilities to which components and materials, such as plastics, metals, and circuit boards, from residential CEDs are sent for reuse and recycling.

(8) Recyclers must establish a documented

environmental management system that is appropriate in level of detail and documentation to the scale and function of the facility, including documented regular self-audits or inspections of the recycler's environmental compliance at the facility.

(9) Recyclers must use the appropriate equipment for

the proper processing of incoming materials as well as controlling environmental releases to the environment. The dismantling operations and storage of residential CED components that contain hazardous substances must be conducted indoors and over impervious floors. Storage areas must be adequate to hold all processed and unprocessed inventory. When heat is used to soften solder and when residential CED components are shredded, operations must be designed to control indoor and outdoor hazardous air emissions.

(10) Recyclers must establish a system for

identifying and properly managing components, such as circuit boards, batteries, cathode-ray tubes, and mercury phosphor lamps, that are removed from residential CEDs during disassembly. Recyclers must properly manage all hazardous and other components requiring special handling from residential CEDs consistent with federal, State, and local laws and regulations. Recyclers must provide visible tracking, such as hazardous waste manifests or bills of lading, of hazardous components and materials from the facility to the destination facilities and documentation, such as contracts, stating how the destination facility processes the materials received. No recycler may send, either directly or through intermediaries, hazardous wastes to solid non-hazardous waste landfills or to non-hazardous waste incinerators for disposal or energy recovery. For the purpose of these guidelines, smelting of hazardous wastes to recover metals for reuse in conformance with all applicable laws and regulations is not considered disposal or energy recovery.

(11) Recyclers must use a regularly implemented and

documented monitoring and record-keeping program that tracks total inbound residential CED material weights and total subsequent outbound weights to each destination, injury and illness rates, and compliance with applicable permit parameters including monitoring of effluents and emissions. Recyclers must maintain contracts or other documents, such as sales receipts, suitable to demonstrate: (i) the reasonable expectation that there is a downstream market or uses for designated electronics, which may include recycling or reclamation processes such as smelting to recover metals for reuse; and (ii) that any residuals from recycling or reclamation processes, or both, are properly handled and managed to maximize reuse and recycling of materials to the extent practical.

(12) Recyclers must employ industry-accepted

procedures for the destruction or sanitization of data on hard drives and other data storage devices. Acceptable guidelines for the destruction or sanitization of data are contained in the National Institute of Standards and Technology's Guidelines for Media Sanitation or those guidelines certified by the National Association for Information Destruction.

(13) No recycler may employ prison labor in any

operation related to the collection, transportation, and recycling of CEDs. No recycler may employ any third party that uses or subcontracts for the use of prison labor.

(e) Each recycler shall, during each calendar year, transport from each site that the recycler uses to manage residential CEDs not less than 75% of the total weight of residential CEDs present at the site during the preceding calendar year. Each recycler shall maintain on-site records that demonstrate compliance with this requirement and shall make those records available to the Agency for inspection and copying.
(f) Nothing in this Act shall prevent a person from acting as a recycler independently of a manufacturer e-waste program.
(Source: P.A. 100-362, eff. 8-25-17; 100-433, eff. 8-25-17.)

(415 ILCS 151/1-45)
(Section scheduled to be repealed on December 31, 2026)
Sec. 1-45. Collector responsibilities.
(a) By January 1, 2019, and by January 1 of each year thereafter for that program year, beginning with program year 2019, a person acting as a collector under a manufacturer e-waste program shall register with the Agency by completing and submitting to the Agency the registration form prescribed by the Agency. The registration form prescribed by the Agency must include, without limitation, the address of each location at which the collector accepts residential CEDs.
(a-5) The Agency may deny a registration under this Section if the collector or any employee or officer of the collector has a history of:
(1) repeated violations of federal, State, or local

laws, regulations, standards, or ordinances related to the collection, recycling, or other management of CEDs;

(2) conviction in this State or another state of any

crime which is a felony under the laws of this State, or conviction of a felony in a federal court; or conviction in this State or another state or federal court of any of the following crimes: forgery, official misconduct, bribery, perjury, or knowingly submitting false information under any environmental law, regulation, or permit term or condition; or

(3) gross carelessness or incompetence in handling,

storing, processing, transporting, disposing, or otherwise managing CEDs.

(b) The Agency shall post on the Agency's website a list of all registered collectors.
(c) Manufacturers and recyclers acting as collectors shall so indicate on their registration under Section 1-30 or 1-40 of this Act.
(d) By March 1, 2020 and every March 1 thereafter, each collector that operates a program collection site or one-day collection event shall report, to the Agency and to the manufacturer e-waste program, the total weight, by CED category, of residential CEDs transported from the program collection site or one-day collection event during the previous program year.
(e) Each collector that operates a program collection site or one-day event shall ensure that the collected residential CEDs are sorted and loaded in compliance with local, State, and federal law. In addition, at a minimum, the collector shall also comply with the following requirements:
(1) residential CEDs must be accepted at the program

collection site or one-day collection event unless otherwise provided in this Act;

(2) residential CEDs shall be kept separate from

other material and shall be:

(A) packaged in a manner to prevent breakage;

and

(B) loaded onto pallets and secured with

plastic wrap or in pallet-sized bulk containers prior to shipping; and

(C) on average per collection site 18,000 pounds

per shipment, and if not then the recycler may charge the collector a prorated charge on the shortfall in weight, not to exceed $600;

(3) residential CEDs shall be sorted into the

following categories:

(A) computer monitors and televisions

containing a cathode-ray tube, other than televisions with wooden exteriors;

(B) computer monitors and televisions

containing a flat panel screen;

(C) all covered televisions that are

residential CEDs;

(D) computers;
(E) all other residential CEDs; and
(F) any electronic device that is not part of the

manufacturer program that the collector has arranged to have picked up with residential CEDs and for which a financial arrangement has been made to cover the recycling costs outside of the manufacturer program;

(4) containers holding the CEDs must be structurally

sound for transportation; and

(5) each shipment of residential CEDs from a program

collection site or one-day collection event shall include a collector-prepared bill of lading or similar manifest, which describes the origin of the shipment and the number of pallets or bulk containers of residential CEDs in the shipment.

(f) Except as provided in subsection (g) of this Section, each collector that operates a program collection site or one-day collection event during a program year shall accept all residential CEDs that are delivered to the program collection site or one-day collection event during the program year.
(g) No collector that operates a program collection site or one-day collection event shall:
(1) accept, at the program collection site or one-day

collection event, more than 7 residential CEDs from an individual at any one time;

(2) scrap, salvage, dismantle, or otherwise

disassemble any residential CED collected at a program collection site or one-day collection event;

(3) deliver to a manufacturer e-waste program,

through its recycler, any CED other than a residential CED collected at a program collection site or one-day collection event; or

(4) deliver to a person other than the manufacturer

e-waste program or its recycler, a residential CED collected at a program collection site or one-day collection event.

(h) Beginning in program year 2019, registered collectors participating in county supervised collection programs may collect a fee for each desktop computer monitor or television accepted for recycling to cover costs for collection and preparation for bulk shipment or to cover costs associated with the requirements of subsection (e) of Section 1-45.
(i) Nothing in this Act shall prevent a person from acting as a collector independently of a manufacturer e-waste program.
(Source: P.A. 100-362, eff. 8-25-17; 100-433, eff. 8-25-17.)

(415 ILCS 151/1-50)
(Section scheduled to be repealed on December 31, 2026)
Sec. 1-50. Penalties.
(a) Except as otherwise provided in this Act, any person who violates any provision of this Act is liable for a civil penalty of $7,000 per violation, provided that the penalty for failure to register or pay a fee under this Act shall be double the applicable registration fee.
(b) The penalties provided for in this Section may be recovered in a civil action brought in the name of the people of the State of Illinois by the State's Attorney of the county in which the violation occurred or by the Attorney General. Any penalties collected under this Section in an action in which the Attorney General has prevailed shall be deposited in the Environmental Protection Trust Fund, to be used in accordance with the provisions of the Environmental Protection Trust Fund Act.
(c) The Attorney General or the State's Attorney of a county in which a violation occurs may institute a civil action for an injunction, prohibitory or mandatory, to restrain violations of this Act or to require such actions as may be necessary to address violations of this Act.
(d) A fine imposed by administrative citation pursuant to Section 1-55 of this Act shall be $1,000 per violation, plus any hearing costs incurred by the Illinois Pollution Control Board and the Agency. Such fines shall be made payable to the Environmental Protection Trust Fund to be used in accordance with the Environmental Protection Trust Fund Act.
(e) The penalties and injunctions provided in this Act are in addition to any penalties, injunctions, or other relief provided under any other law. Nothing in this Act bars a cause of action by the State for any other penalty, injunction, or other relief provided by any other law.
(f) A knowing violation of subsections (a), (b), or (c) of Section 1-83 of this Act by anyone other than a residential consumer is a petty offense punishable by a fine of $500. A knowing violation of subsections (a), (b), or (c) of Section 1-83 by a residential consumer is a petty offense punishable by a fine of $25 for a first violation; however, a subsequent violation by a residential consumer is a petty offense punishable by a fine of $50.
(g) Any person who knowingly makes a false, fictitious, or fraudulent material statement, orally or in writing, to the Agency, related to or required by this Act or any rule adopted under this Act commits a Class 4 felony, and each such statement or writing shall be considered a separate Class 4 felony. A person who, after being convicted under this subsection (g), violates this subsection (g) a second or subsequent time, commits a Class 3 felony.
(Source: P.A. 100-362, eff. 8-25-17; 100-433, eff. 8-25-17.)

(415 ILCS 151/1-55)
(Section scheduled to be repealed on December 31, 2026)
Sec. 1-55. Administrative citations.
(a) Any violation of a registration requirement in Sections 1-30, 1-40, or 1-45 of this Act, any violation of the reporting requirement in paragraph (4) of subsection (b) of Section 1-10 of this Act, and any violation of a plan submission requirement in Section 1-25 of this Act shall be enforceable by administrative citation issued by the Agency. Whenever Agency personnel shall, on the basis of direct observation, determine that any person has violated any of those provisions, the Agency may issue and serve, within 60 days after the observed violation, an administrative citation upon that person. Each citation shall be served upon the person named or the person's authorized agent for service of process and shall include the following:
(1) a statement specifying the provisions of this Act

that the person has violated;

(2) the penalty imposed under subsection (d) of

Section 1-50 of this Act for that violation; and

(3) an affidavit by the personnel observing the

violation, attesting to their material actions and observations.

(b) If the person named in the administrative citation fails to petition the Illinois Pollution Control Board for review within 35 days after the date of service, then the Board shall adopt a final order, which shall include the administrative citation and findings of violation as alleged in the citation and shall impose the penalty specified in subsection (d) of Section 1-50 of this Act.
(c) If a petition for review is filed with the Board to contest an administrative citation issued under this Section, then the Agency shall appear as a complainant at a hearing before the Board to be conducted pursuant to subsection (d) of this Section at a time not less than 21 days after notice of the hearing has been sent by the Board to the Agency and the person named in the citation. In those hearings, the burden of proof shall be on the Agency. If, based on the record, the Board finds that the alleged violation occurred, then the Board shall adopt a final order, which shall include the administrative citation and findings of violation as alleged in the citation, and shall impose the penalty specified in subsection (d) of Section 1-50 of this Act. However, if the Board finds that the person appealing the citation has shown that the violation resulted from uncontrollable circumstances, then the Board shall adopt a final order that makes no finding of violation and imposes no penalty.
(d) All hearings under this Section shall be held before a qualified hearing officer, who may be attended by one or more members of the Board, designated by the Chairman. All of these hearings shall be open to the public, and any person may submit written statements to the Board in connection with the subject of these hearings. In addition, the Board may permit any person to offer oral testimony. Any party to a hearing under this Section may be represented by counsel, make oral or written argument, offer testimony, cross-examine witnesses, or take any combination of those actions. All testimony taken before the Board shall be recorded stenographically. The transcript so recorded and any additional matter accepted for the record shall be open to public inspection, and copies of those materials shall be made available to any person upon payment of the actual cost of reproducing the original.
(Source: P.A. 100-362, eff. 8-25-17; 100-433, eff. 8-25-17.)

(415 ILCS 151/1-60)
Sec. 1-60. (Repealed).
(Source: P.A. 100-433, eff. 8-25-17. Repealed by P.A. 100-362, eff. 8-25-17.)

(415 ILCS 151/1-65)
(Section scheduled to be repealed on December 31, 2026)
Sec. 1-65. Relation to other State laws. Nothing in this Act affects the validity or application of any other law of this State, or regulations adopted thereunder.
(Source: P.A. 100-433, eff. 8-25-17.)

(415 ILCS 151/1-75)
(Section scheduled to be repealed on December 31, 2026)
Sec. 1-75. CRT retrievable storage. In order to further the policy of the State to reduce the environmental and economic impacts of transporting and managing cathode-ray tube (CRT) glass, and to support (i) the beneficial use of CRTs in accordance with beneficial use determinations issued by the Agency under Section 22.54 of the Environmental Protection Act and (ii) the storage of CRTs in retrievable storage cells at locations within the State for future recovery; for the purpose of this Act, a CRT shall be considered to be recycled if:
(1) all recyclable components are removed from the

device; and

(2) the glass from the device is either:
(A) beneficially reused in accordance with a

beneficial use determination issued under Section 22.54 of the Environmental Protection Act; or

(B) placed in a storage cell, in a manner that

allows it to be retrieved in the future, at a waste disposal site that is permitted to accept the glass.

(Source: P.A. 100-433, eff. 8-25-17.)

(415 ILCS 151/1-80)
(Section scheduled to be repealed on December 31, 2026)
Sec. 1-80. Collection of CEDs outside of the manufacturer e-waste program.
(a) Nothing in this Act prohibits a waste hauler from entering into a contractual agreement with a unit of local government to establish a collection program for the recycling or reuse of CEDs, including services such as curbside collection, home pick-up, drop-off locations, or similar methods of collection.
(b) Nothing in this Act shall prohibit a person from establishing an e-waste program independently of a manufacturer e-waste program.
(Source: P.A. 100-433, eff. 8-25-17.)

(415 ILCS 151/1-83)
(Section scheduled to be repealed on December 31, 2026)
Sec. 1-83. Landfill ban.
(a) Beginning January 1, 2019, no person may knowingly cause or allow the mixing of a CED, or any other computer, computer monitor, printer, television, electronic keyboard, facsimile machine, videocassette recorder, portable digital music player, digital video disc player, video game console, electronic mouse, scanner, digital converter box, cable receiver, satellite receiver, digital video disc recorder, or small-scale server with municipal waste that is intended for disposal at a landfill.
(b) Beginning January 1, 2019, no person may knowingly cause or allow the disposal of a CED or any other computer, computer monitor, printer, television, electronic keyboard, facsimile machine, videocassette recorder, portable digital music player, digital video disc player, video game console, electronic mouse, scanner, digital converter box, cable receiver, satellite receiver, digital video disc recorder, or small-scale server in a sanitary landfill.
(c) Beginning January 1, 2019, no person may knowingly cause or allow the mixing of a CED, or any other computer, computer monitor, printer, television, electronic keyboard, facsimile machine, videocassette recorder, portable digital music player, digital video disc player, video game console, electronic mouse, scanner, digital converter box, cable receiver, satellite receiver, digital video disc recorder, or small-scale server with waste that is intended for disposal by burning or incineration.
(d) Beginning January 1, 2019, no person may knowingly cause or allow the burning or incineration of a CED, or any other computer, computer monitor, printer, television, electronic keyboard, facsimile machine, videocassette recorder, portable digital music player, digital video disc player, video game console, electronic mouse, scanner, digital converter box, cable receiver, satellite receiver, digital video disc recorder, or small-scale server.
(Source: P.A. 100-433, eff. 8-25-17.)

(415 ILCS 151/1-84)
Sec. 1-84. Allocation of financial responsibilities among manufacturers.
(a) Within 9 months after its receipt of the rulemaking proposal described in subsection (b) of this Section, the Pollution Control Board shall adopt rules regarding the allocation of financial responsibilities for the transportation and recycling of collected residential CEDs among manufacturers participating in a manufacturer e-waste program. To ensure the equitable and efficient allocation of those obligations, the rules adopted by the Pollution Control Board shall include a formula that shall be used by manufacturers to identify their proportional responsibility for the transportation and recycling of collected residential CEDs. The formula developed by the Pollution Control Board shall take into consideration each manufacturer's market and return shares and any other factors the Pollution Control Board deems relevant. The rules adopted by the Pollution Control Board under this Section shall also allow manufacturers to use retail collection sites to satisfy some or all of their responsibilities for the transportation and recycling of collected residential CEDs.
(b) To assist the Pollution Control Board, there is hereby created an Advisory Financial Responsibility Allocation Task Force, which shall consist of the following members, to be appointed by the Director of the Environmental Protection Agency:
(1) one individual who is a representative of a

statewide association representing retailers;

(2) one individual who is a representative of a

statewide association representing manufacturers;

(3) one individual who is a representative of a

national association representing manufacturers of consumer electronics; and

(4) one individual who is a representative of a

national association representing the information technology industry.

As soon as practicable after the effective date of this amendatory Act of the 100th General Assembly, members of the Advisory Financial Responsibility Allocation Task Force shall be appointed and meet. The Advisory Financial Responsibility Allocation Task Force shall file with the Pollution Control Board, by no later than October 1, 2017, a rulemaking proposal, which sets forth a system for allocating financial responsibilities for the transportation and recycling of collected CEDs among manufacturers participating in a manufacturer e-waste program.
Members of the Advisory Financial Responsibility Allocation Task Force shall serve voluntarily and without compensation.
Members of the Advisory Financial Responsibility Allocation Task Force shall elect from their number a chairperson. The Task Force shall meet initially at the call of the Director of the Agency and thereafter at the call of the chairperson. A simple majority of the members of the Task Force shall constitute a quorum for the transaction of business, and all actions and recommendations of the Task Force must be approved by a simple majority of its members.
(c) The rulemaking required under this Section shall be conducted in accordance with Title VII of the Environmental Protection Act, except that no signed petitions for the rulemaking proposal shall be required.
(d) The Agency shall provide administrative support to the Task Force as needed.
(e) The Advisory Financial Responsibility Allocation Task Force is dissolved by operation of law on January 1, 2019.
(Source: P.A. 100-362, eff. 8-25-17.)

(415 ILCS 151/1-85)
(Section scheduled to be repealed on December 31, 2026)
Sec. 1-85. Advisory Electronics Recycling Task Force.
(a) There is hereby created an Advisory Electronics Recycling Task Force, which shall consist of the following 10 members, to be appointed by the Director of the Agency:
(1) two individuals who are representatives of county

recycling programs;

(2) two individuals who are representatives of

recycling companies;

(3) two individuals who are representatives from the

manufacturing industry;

(4) one individual who is a representative of a

statewide trade association representing retailers;

(5) one individual who is a representative of a

statewide trade association representing manufacturers;

(6) one individual who is a one representative of a

statewide trade association representing waste disposal companies; and

(7) one individual who is a representative of a

national trade association representing manufacturers.

Members of the Task Force shall be appointed as soon as practicable after the effective date of this amendatory Act of the 100th General Assembly, shall serve for 2-year terms, and may be reappointed. Vacancies shall be filled by the Director of the Agency for the remainder of the current term. Members shall serve voluntarily and without compensation.
Members shall elect from their number a chairperson, who shall also serve a 2-year term. The Task Force shall meet initially at the call of the Director of the Agency and thereafter at the call of the chairperson. A simple majority of the members of the Task Force shall constitute a quorum for the transaction of business, and all actions and recommendations of the Task Force must be approved by a simple majority of its members.
(b) By November 1, 2018, and each November 1 thereafter, the Task Force shall submit, to the Agency for posting on the Agency's website, a list of agreed-to best practices to be used at program collection sites and one-day collection events in the following program year. When establishing best practices, the Task Force shall consider the desired intent to preserve existing collection programs and relationships when possible.
(c) The Agency shall provide the Task Force with administrative support as necessary.
(Source: P.A. 100-362, eff. 8-25-17; 100-433, eff. 8-25-17.)

(415 ILCS 151/1-86)
(Section scheduled to be repealed on December 31, 2026)
Sec. 1-86. Public Reporting. Each year, the Agency shall post on its website the information it receives pursuant to subdivision (b)(4) of Section 1-10 showing the amounts of residential CEDs being collected and recycled in each county in each program year. The Agency shall notify the General Assembly of the availability of this information.
(Source: P.A. 100-433, eff. 8-25-17.)

(415 ILCS 151/1-90)
(Section scheduled to be repealed on December 31, 2026)
Sec. 1-90. Repeal. This Article is repealed on December 31, 2026.
(Source: P.A. 100-433, eff. 8-25-17.)



Article 5 - Amendatory Provisions

(415 ILCS 151/Art. 5 heading)

(415 ILCS 151/5-5)
Sec. 5-5. The State Finance Act is amended by repealing Section 5.716.
(Source: P.A. 100-433, eff. 1-1-20.)

(415 ILCS 151/5-10)
Sec. 5-10. (Amendatory provisions; text omitted).
(Source: P.A. 100-433, eff. 8-25-17; text omitted.)

(415 ILCS 151/5-15)
Sec. 5-15. (Amendatory provisions; text omitted).
(Source: P.A. 100-433, eff. 8-25-17; text omitted.)



Article 98 - Severability

(415 ILCS 151/Art. 98 heading)

(415 ILCS 151/98-5)
Sec. 98-5. Severability. The provisions of this Act are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 100-433, eff. 8-25-17.)



Article 99 - Effective Date

(415 ILCS 151/Art. 99 heading)

(415 ILCS 151/99-999)
Sec. 99-999. Effective date. This Act takes effect upon becoming law, except that Section 5-5 takes effect on January 1, 2020.
(Source: P.A. 100-433, eff. 8-25-17.)






415 ILCS 155/ - Environmental Justice Act.

(415 ILCS 155/1)
Sec. 1. Short title. This Act may be cited as the Environmental Justice Act.
(Source: P.A. 97-391, eff. 8-16-11.)

(415 ILCS 155/5)
Sec. 5. Legislative findings. The General Assembly finds that:
(i) the principle of environmental justice requires

that no segment of the population, regardless of race, national origin, age, or income, should bear disproportionately high or adverse effects of environmental pollution;

(ii) certain communities in the State may suffer

disproportionately from environmental hazards related to facilities with permits approved by the State; and

(iii) these environmental hazards can cause long-term

health effects.

(Source: P.A. 97-391, eff. 8-16-11.)

(415 ILCS 155/10)
Sec. 10. Commission on Environmental Justice.
(a) The Commission on Environmental Justice is established and consists of the following 24 voting members:
(1) 2 members of the Senate, one appointed by the

President of the Senate and the other by the Minority Leader of the Senate, each to serve at the pleasure of the appointing officer;

(2) 2 members of the House of Representatives, one

appointed by the Speaker of the House of Representatives and the other by the Minority Leader of the House of Representatives, each to serve at the pleasure of the appointing officer;

(3) the following ex officio members: the Director of

Commerce and Economic Opportunity or his or her designee, the Director of the Environmental Protection Agency or his or her designee, the Director of Natural Resources or his or her designee, the Director of Public Health or his or her designee, the Secretary of Transportation or his or her designee, and a representative of the housing office of the Department of Human Services appointed by the Secretary of Human Services; and

(4) 14 members appointed by the Governor who

represent the following interests:

(i) at least 4 members of affected communities

concerned with environmental justice;

(ii) at least 2 members of business organizations

including one member representing a statewide organization representing manufacturers and one member representing an organization representing the energy sector;

(iii) environmental organizations;
(iv) experts on environmental health and

environmental justice;

(v) units of local government;
(vi) members of the general public who have an

interest or expertise in environmental justice; and

(vii) at least 2 members of labor organizations

including one member from a statewide labor federation representing more than one international union and one member from an organization representing workers in the energy sector.

(b) Of the initial members of the Commission appointed by the Governor, 5 shall serve for a 2-year term and 5 shall serve for a 1-year term, as designated by the Governor at the time of appointment. Thereafter, the members appointed by the Governor shall serve 2-year terms. Vacancies shall be filled in the same manner as appointments. Members of the Commission appointed by the Governor may not receive compensation for their service on the Commission and are not entitled to reimbursement for expenses.
(c) The Governor shall designate a Chairperson from among the Commission's members. The Commission shall meet at the call of the Chairperson, but no later than 90 days after the effective date of this Act and at least quarterly thereafter.
(d) The Commission shall:
(1) advise State entities on environmental justice

and related community issues;

(2) review and analyze the impact of current State

laws and policies on the issue of environmental justice and sustainable communities;

(3) assess the adequacy of State and local laws to

address the issue of environmental justice and sustainable communities;

(4) develop criteria to assess whether communities in

the State may be experiencing environmental justice issues; and

(5) recommend options to the Governor for addressing

issues, concerns, or problems related to environmental justice that surface after reviewing State laws and policies, including prioritizing areas of the State that need immediate attention.

(e) On or before October 1, 2011 and each October 1 thereafter, the Commission shall report its findings and recommendations to the Governor and General Assembly.
(f) The Environmental Protection Agency shall provide administrative and other support to the Commission.
(Source: P.A. 99-541, eff. 1-1-17.)

(415 ILCS 155/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 97-391, eff. 8-16-11.)






Chapter 420 - NUCLEAR SAFETY

420 ILCS 5/ - Illinois Nuclear Safety Preparedness Act.

(420 ILCS 5/1) (from Ch. 111 1/2, par. 4301)
Sec. 1. This Act shall be known and may be cited as the "Illinois Nuclear Safety Preparedness Act".
(Source: P.A. 81-577.)

(420 ILCS 5/2) (from Ch. 111 1/2, par. 4302)
Sec. 2. It is declared to be the policy of the General Assembly to protect the people of the State of Illinois against adverse health effects resulting from radiological accidents by establishing a mechanism for emergency preparedness to mitigate the effects of such accidents. The General Assembly finds that it is appropriate that the nuclear industry bear costs associated with preparing and implementing plans to deal with the effects of nuclear accidents. The fees assessed by this Act are intended to cover the costs of the Nuclear Safety Preparedness Program authorized by this Act.
(Source: P.A. 90-601, eff. 6-26-98.)

(420 ILCS 5/3) (from Ch. 111 1/2, par. 4303)
Sec. 3. Definitions. Unless the context otherwise clearly requires, as used in this Act:
(1) "Agency" means the Illinois Emergency Management Agency of the State of Illinois.
(2) "Director" means the Director of the Illinois Emergency Management Agency.
(3) "Person" means any individual, corporation, partnership, firm, association, trust, estate, public or private institution, group, agency, political subdivision of this State, any other state or political subdivision or agency thereof, and any legal successor, representative, agent, or agency of the foregoing.
(4) "NRC" means the United States Nuclear Regulatory Commission or any agency which succeeds to its functions in the licensing of nuclear power reactors or facilities for storing spent nuclear fuel.
(5) "High-level radioactive waste" means (1) the highly radioactive material resulting from the reprocessing of spent nuclear fuel including liquid waste produced directly in reprocessing and any solid material derived from such liquid waste that contains fission products in sufficient concentrations; and (2) the highly radioactive material that the NRC has determined to be high-level radioactive waste requiring permanent isolation.
(6) "Nuclear facilities" means nuclear power plants, facilities housing nuclear test and research reactors, facilities for the chemical conversion of uranium, and facilities for the storage of spent nuclear fuel or high-level radioactive waste.
(7) "Spent nuclear fuel" means fuel that has been withdrawn from a nuclear reactor following irradiation, the constituent elements of which have not been separated by reprocessing.
(8) "Transuranic waste" means material contaminated with elements that have an atomic number greater than 92, including neptunium, plutonium, americium, and curium, excluding radioactive wastes shipped to a licensed low-level radioactive waste disposal facility.
(9) "Highway route controlled quantity of radioactive materials" means that quantity of radioactive materials defined as a highway route controlled quantity under rules of the United States Department of Transportation, or any successor agency.
(Source: P.A. 93-1029, eff. 8-25-04.)

(420 ILCS 5/4) (from Ch. 111 1/2, par. 4304)
Sec. 4. Nuclear accident plans; fees. Persons engaged within this State in the production of electricity utilizing nuclear energy, the operation of nuclear test and research reactors, the chemical conversion of uranium, or the transportation, storage or possession of spent nuclear fuel or high-level radioactive waste shall pay fees to cover the cost of establishing plans and programs to deal with the possibility of nuclear accidents. Except as provided below, the fees shall be used to fund those Agency and local government activities defined as necessary by the Director to implement and maintain the plans and programs authorized by this Act. Local governments incurring expenses attributable to implementation and maintenance of the plans and programs authorized by this Act may apply to the Agency for compensation for those expenses, and upon approval by the Director of applications submitted by local governments, the Agency shall compensate local governments from fees collected under this Section. Compensation for local governments shall include $250,000 in any year through fiscal year 1993, $275,000 in fiscal year 1994 and fiscal year 1995, $300,000 in fiscal year 1996, $400,000 in fiscal year 1997, and $450,000 in fiscal year 1998 and thereafter. Appropriations to the Department of Nuclear Safety (of which the Agency is the successor) for compensation to local governments from the Nuclear Safety Emergency Preparedness Fund provided for in this Section shall not exceed $650,000 per State fiscal year. Expenditures from these appropriations shall not exceed, in a single State fiscal year, the annual compensation amount made available to local governments under this Section, unexpended funds made available for local government compensation in the previous fiscal year, and funds recovered under the Illinois Grant Funds Recovery Act during previous fiscal years. Notwithstanding any other provision of this Act, the expenditure limitation for fiscal year 1998 shall include the additional $100,000 made available to local governments for fiscal year 1997 under this amendatory Act of 1997. The Agency shall, by rule, determine the method for compensating local governments under this Section. The appropriation shall not exceed $500,000 in any year preceding fiscal year 1996; the appropriation shall not exceed $625,000 in fiscal year 1996, $725,000 in fiscal year 1997, and $775,000 in fiscal year 1998 and thereafter. The fees shall consist of the following:
(1) A one-time charge of $590,000 per nuclear power

station in this State to be paid by the owners of the stations.

(2) An additional charge of $240,000 per nuclear

power station for which a fee under subparagraph (1) was paid before June 30, 1982.

(3) Through June 30, 1982, an annual fee of $75,000

per year for each nuclear power reactor for which an operating license has been issued by the NRC, and after June 30, 1982, and through June 30, 1984 an annual fee of $180,000 per year for each nuclear power reactor for which an operating license has been issued by the NRC, and after June 30, 1984, and through June 30, 1991, an annual fee of $400,000 for each nuclear power reactor for which an operating license has been issued by the NRC, to be paid by the owners of nuclear power reactors operating in this State. After June 30, 1991, the owners of nuclear power reactors in this State for which operating licenses have been issued by the NRC shall pay the following fees for each such nuclear power reactor: for State fiscal year 1992, $925,000; for State fiscal year 1993, $975,000; for State fiscal year 1994; $1,010,000; for State fiscal year 1995, $1,060,000; for State fiscal years 1996 and 1997, $1,110,000; for State fiscal year 1998, $1,314,000; for State fiscal year 1999, $1,368,000; for State fiscal year 2000, $1,404,000; for State fiscal year 2001, $1,696,455; for State fiscal year 2002, $1,730,636; for State fiscal year 2003 through State fiscal year 2011, $1,757,727; for State fiscal year 2012 and subsequent fiscal years, $1,903,182.

(3.5) The owner of a nuclear power reactor that

notifies the Nuclear Regulatory Commission that the nuclear power reactor has permanently ceased operations during State fiscal year 1998 shall pay the following fees for each such nuclear power reactor: $1,368,000 for State fiscal year 1999 and $1,404,000 for State fiscal year 2000.

(4) A capital expenditure surcharge of $1,400,000 per

nuclear power station in this State, whether operating or under construction, shall be paid by the owners of the station.

(5) An annual fee of $25,000 per year for each site

for which a valid operating license has been issued by NRC for the operation of an away-from-reactor spent nuclear fuel or high-level radioactive waste storage facility, to be paid by the owners of facilities for the storage of spent nuclear fuel or high-level radioactive waste for others in this State.

(6) A one-time charge of $280,000 for each facility

in this State housing a nuclear test and research reactor, to be paid by the operator of the facility. However, this charge shall not be required to be paid by any tax-supported institution.

(7) A one-time charge of $50,000 for each facility in

this State for the chemical conversion of uranium, to be paid by the owner of the facility.

(8) An annual fee of $150,000 per year for each

facility in this State housing a nuclear test and research reactor, to be paid by the operator of the facility. However, this annual fee shall not be required to be paid by any tax-supported institution.

(9) An annual fee of $15,000 per year for each

facility in this State for the chemical conversion of uranium, to be paid by the owner of the facility.

(10) A fee assessed at the rate of $2,500 per truck

for each truck shipment and $4,500 for the first cask and $3,000 for each additional cask for each rail shipment of spent nuclear fuel, high-level radioactive waste, transuranic waste, or a highway route controlled quantity of radioactive materials received at or departing from any nuclear power station or away-from-reactor spent nuclear fuel, high-level radioactive waste, transuranic waste storage facility, or other facility in this State to be paid by the shipper of the spent nuclear fuel, high level radioactive waste, transuranic waste, or highway route controlled quantity of radioactive material. Truck shipments of greater than 250 miles in Illinois are subject to a surcharge of $25 per mile over 250 miles for each truck in the shipment.

(11) A fee assessed at the rate of $2,500 per truck

for each truck shipment and $4,500 for the first cask and $3,000 for each additional cask for each rail shipment of spent nuclear fuel, high-level radioactive waste, transuranic waste, or a highway route controlled quantity of radioactive materials traversing the State to be paid by the shipper of the spent nuclear fuel, high level radioactive waste, transuranic waste, or highway route controlled quantity of radioactive material. Truck shipments of greater than 250 miles in Illinois are subject to a surcharge of $25 per mile over 250 miles for each truck in the shipment. For truck shipments of less than 100 miles in Illinois that consist entirely of cobalt-60 or other medical isotopes or both, the $2,500 per truck fee shall be reduced to $1,500 for the first truck and $750 for each additional truck in the same shipment.

(12) In each of the State fiscal years 1988 through

1991, in addition to the annual fee provided for in subparagraph (3), a fee of $400,000 for each nuclear power reactor for which an operating license has been issued by the NRC, to be paid by the owners of nuclear power reactors operating in this State. Within 120 days after the end of the State fiscal years ending June 30, 1988, June 30, 1989, June 30, 1990, and June 30, 1991, the Agency shall determine the expenses of the Illinois Nuclear Safety Preparedness Program paid from funds appropriated for those fiscal years.

(Source: P.A. 97-195, eff. 7-25-11; 97-732, eff. 6-30-12; 98-728, eff. 1-1-15.)

(420 ILCS 5/5) (from Ch. 111 1/2, par. 4305)
Sec. 5. (a) Except as otherwise provided in this Section, within 30 days after the beginning of each State fiscal year, each person who possessed a valid operating license issued by the NRC for a nuclear power reactor or a spent fuel storage facility during any portion of the previous fiscal year shall pay to the Agency the fees imposed by Section 4 of this Act. The one-time facility charge assessed pursuant to subparagraph (1) of Section 4 shall be paid to the Agency not less than 2 years prior to scheduled commencement of commercial operation. The additional facility charge assessed pursuant to subparagraph (2) of Section 4 shall be paid to the Department within 90 days of June 30, 1982. Fees assessed pursuant to subparagraph (3) of Section 4 for State fiscal year 1992 shall be payable as follows: $400,000 due on August 1, 1991, and $525,000 due on January 1, 1992. Fees assessed pursuant to subparagraph (3) of Section 4 for State fiscal years 1993 through 2011 shall be due and payable in two equal payments on July 1 and January 1 during the fiscal year in which the fee is due. For State fiscal year 2012 and subsequent fiscal years, fees shall be due and payable in 4 equal payments on July 1, October 1, January 1, and April 1 during the fiscal year in which the fee is due. Fees assessed pursuant to subparagraph (4) of Section 4 shall be paid in six payments, the first, in the amount of $400,000, shall be due and payable 30 days after the effective date of this Amendatory Act of 1984. Subsequent payments shall be in the amount of $200,000 each, and shall be due and payable annually on August 1, 1985 through August 1, 1989, inclusive. Fees assessed under the provisions of subparagraphs (6) and (7) of Section 4 of this Act shall be paid on or before January 1, 1990. Fees assessed under the provisions of subparagraphs (8) and (9) of Section 4 of this Act shall be paid on or before January 1st of each year, beginning January 1, 1990. Fees assessed under the provisions of subparagraphs (10) and (11) of Section 4 of this Act shall be paid to the Agency within 60 days after completion of such shipments within this State. Fees assessed pursuant to subparagraph (12) of Section 4 shall be paid to the Agency by each person who possessed a valid operating license issued by the NRC for a nuclear power reactor during any portion of the previous State fiscal year as follows: the fee due in fiscal year 1988 shall be paid on January 15, 1988, the fee due in fiscal year 1989 shall be paid on December 1, 1988, and subsequent fees shall be paid annually on December 1, 1989 through December 1, 1990.
(b) Fees assessed pursuant to paragraph (3.5) of Section 4 for State fiscal years 1999 and 2000 shall be due and payable in 2 equal payments on July 1 and January 1 during the fiscal year in which the fee is due. The fee due on July 1, 1998 shall be payable on that date, or within 10 days after the effective date of this amendatory Act of 1998, whichever is later.
(c) Any person who fails to pay a fee assessed under Section 4 of this Act within 90 days after the fee is payable is liable in a civil action for an amount not to exceed 4 times the amount assessed and not paid. The action shall be brought by the Attorney General at the request of the Agency. If the action involves a fixed facility in Illinois, the action shall be brought in the Circuit Court of the county in which the facility is located. If the action does not involve a fixed facility in Illinois, the action shall be brought in the Circuit Court of Sangamon County.
(Source: P.A. 97-195, eff. 7-25-11.)

(420 ILCS 5/6)
Sec. 6. (Repealed).
(Source: P.A. 93-1029, eff. 8-25-04. Repealed by P.A. 97-732, eff. 6-30-12.)

(420 ILCS 5/7) (from Ch. 111 1/2, par. 4307)
Sec. 7. All monies received by the Agency under this Act shall be deposited in the State Treasury and shall be set apart in a special fund to be known as the "Nuclear Safety Emergency Preparedness Fund". All monies within the Nuclear Safety Emergency Preparedness Fund shall be invested by the State Treasurer in accordance with established investment practices. Interest earned by such investment shall be returned to the Nuclear Safety Emergency Preparedness Fund. Monies deposited in this fund shall be expended by the Agency to support the activities of the Illinois Nuclear Safety Preparedness Program, including activities of the Illinois State Police and the Illinois Commerce Commission under Section 8(a)(9), or to fund any other administrative or operational costs of the Agency.
(Source: P.A. 97-732, eff. 6-30-12.)

(420 ILCS 5/8) (from Ch. 111 1/2, par. 4308)
Sec. 8. (a) The Illinois Nuclear Safety Preparedness Program shall consist of an assessment of the potential nuclear accidents, their radiological consequences, and the necessary protective actions required to mitigate the effects of such accidents. It shall include, but not necessarily be limited to:
(1) Development of a remote effluent monitoring

system capable of reliably detecting and quantifying accidental radioactive releases from nuclear power plants to the environment;

(2) Development of an environmental monitoring

program for nuclear facilities other than nuclear power plants;

(3) Development of procedures for radiological

assessment and radiation exposure control for areas surrounding each nuclear facility in Illinois;

(4) Radiological training of state and local

emergency response personnel in accordance with the Agency's responsibilities under the program;

(5) Participation in the development of accident

scenarios and in the exercising of fixed facility nuclear emergency response plans;

(6) Development of mitigative emergency planning

standards including, but not limited to, standards pertaining to evacuations, re-entry into evacuated areas, contaminated foodstuffs and contaminated water supplies;

(7) Provision of specialized response equipment

necessary to accomplish this task;

(8) Implementation of the Boiler and Pressure Vessel

Safety program at nuclear steam-generating facilities as mandated by Section 2005-35 of the Department of Nuclear Safety Law, or its successor statute;

(9) Development and implementation of a plan for

inspecting and escorting all shipments of spent nuclear fuel, high-level radioactive waste, transuranic waste, and highway route controlled quantities of radioactive materials in Illinois; and

(10) Implementation of the program under the Illinois

Nuclear Facility Safety Act.

(b) The Agency may incorporate data collected by the operator of a nuclear facility into the Agency's remote monitoring system.
(c) The owners of each nuclear power reactor in Illinois shall provide the Agency all system status signals which initiate Emergency Action Level Declarations, actuate accident mitigation and provide mitigation verification as directed by the Agency. The Agency shall designate by rule those system status signals that must be provided. Signals providing indication of operating power level shall also be provided. The owners of the nuclear power reactors shall, at their expense, ensure that valid signals will be provided continuously 24 hours a day.
All such signals shall be provided in a manner and at a frequency specified by the Agency for incorporation into and augmentation of the remote effluent monitoring system specified in subsection (a) (1) of this Section. Provision shall be made for assuring that such system status and power level signals shall be available to the Agency during reactor operation as well as throughout accidents and subsequent recovery operations.
For nuclear reactors with operating licenses issued by the Nuclear Regulatory Commission prior to the effective date of this amendatory Act, such system status and power level signals shall be provided to the Department of Nuclear Safety (of which the Agency is the successor) by March 1, 1985. For reactors without such a license on the effective date of this amendatory Act, such signals shall be provided to the Department prior to commencing initial fuel load for such reactor. Nuclear reactors receiving their operating license after the effective date of this amendatory Act, but before July 1, 1985, shall provide such system status and power level signals to the Department of Nuclear Safety (of which the Agency is the successor) by September 1, 1985.
(Source: P.A. 93-1029, eff. 8-25-04.)

(420 ILCS 5/8.5)
Sec. 8.5. (Repealed).
(Source: P.A. 97-732, eff. 6-30-12. Repealed internally, eff. 1-1-15.)

(420 ILCS 5/9) (from Ch. 111 1/2, par. 4309)
Sec. 9. Any equipment purchased by the Agency to be installed on the premises of a nuclear facility pursuant to the provisions of subsections (1), (2) and (7) of Section 8 of this Act shall be installed by the owner of such nuclear facility in accordance with criteria and standards established by the Director of the Agency, including criteria for location, supporting utilities, and methods of installation. Such installation shall be at no cost to the Agency. The owner of the nuclear facility shall also, at its expense, pay for modifications of its facility as requested by the Department to accommodate the Agency's equipment including updated equipment, and to accommodate changes in the Agency's criteria and standards.
(Source: P.A. 93-1029, eff. 8-25-04.)

(420 ILCS 5/10) (from Ch. 111 1/2, par. 4310)
Sec. 10. The Agency may accept and administer according to law, loans, grants, or other funds or gifts from the Federal Government and from other sources, public and private, for carrying out its functions under this Act.
(Source: P.A. 93-1029, eff. 8-25-04.)

(420 ILCS 5/11) (from Ch. 111 1/2, par. 4311)
Sec. 11. Fees and expenses related to federal activities and facilities. If any activity or facility for which a fee is imposed or an expense is incurred under this Act is an activity or facility of the federal government, the fee shall be paid or the expense shall be borne by the prime contractor under contract with the federal government to perform the activity or operate the facility. If the federal government performs the activity or operates the facility directly, the fee shall be paid or the expense incurred only as provided by federal law.
(Source: P.A. 86-901.)



420 ILCS 10/ - Illinois Nuclear Facility Safety Act.

(420 ILCS 10/1) (from Ch. 111 1/2, par. 4351)
Sec. 1. Short Title. This Act shall be known and may be cited as the "Illinois Nuclear Facility Safety Act".
(Source: P.A. 86-901.)

(420 ILCS 10/2) (from Ch. 111 1/2, par. 4352)
Sec. 2. Policy statement. It is declared to be the policy of the State of Illinois to prevent accidents at nuclear facilities in Illinois for the economic well-being of the People of the State of Illinois and for the health and safety of workers at nuclear facilities and private citizens who could be injured as a result of releases of radioactive materials from nuclear facilities. It is the intent of the General Assembly that this Act should be construed consistently with federal law to maximize the role of the State in contributing to safety at nuclear facilities in Illinois. It is the intent of the General Assembly that the Illinois Emergency Management Agency should not take any actions which are preempted by federal law or engage in dual regulation of nuclear facilities, unless dual regulation is allowed by federal law and policies of the Nuclear Regulatory Commission. In implementing its responsibilities under this Act, the Agency shall not take any action which interferes with the safe operation of a nuclear facility.
(Source: P.A. 95-777, eff. 8-4-08.)

(420 ILCS 10/3) (from Ch. 111 1/2, par. 4353)
Sec. 3. Legislative findings. The General Assembly finds:
(a) that Illinois has more operating nuclear power plants than any state in the Nation;
(b) that Illinois has a commercial, away-from-reactor, spent nuclear fuel storage facility;
(c) that on behalf of the People, the State of Illinois has not only an interest in emergency preparedness to mitigate the effects of accidents at nuclear facilities but also an interest in furthering actions which reduce the likelihood and severity of accidents at nuclear facilities;
(d) that reduction of the likelihood and severity of accidents at nuclear facilities is in the interest of the economic well-being of the People of the State of Illinois because of the substantial costs of (1) repairing or replacing nuclear facility equipment damaged or destroyed in an accident; (2) purchasing replacement power in the event of a loss in generating capacity in an accident; (3) disposing of nuclear facility equipment highly contaminated with radioactivity in an accident; (4) decontaminating or replacing private property damaged in an accident; (5) replacing agricultural products contaminated with radioactivity in an accident; (6) disruption to the economy caused by an accident; and (7) health care for workers and private citizens injured in an accident; and
(e) that reduction of the likelihood and severity of accidents at nuclear facilities in Illinois protects the health and safety of workers at nuclear facilities and private citizens who could be injured as a result of releases of radiation from nuclear facilities.
(Source: P.A. 86-901.)

(420 ILCS 10/4) (from Ch. 111 1/2, par. 4354)
Sec. 4. Authorization. The Agency is authorized to enter into any and all cooperative agreements with the federal Nuclear Regulatory Commission consistent with the applicable provisions of the Atomic Energy Act.
(Source: P.A. 95-777, eff. 8-4-08.)

(420 ILCS 10/5) (from Ch. 111 1/2, par. 4355)
Sec. 5. Program for Illinois nuclear power plant inspectors.
(a) Consistent with federal law and policy statements of and cooperative agreements with the Nuclear Regulatory Commission with respect to State participation in health and safety regulation of nuclear facilities, and in recognition of the role provided for the states by such laws, policy statements and cooperative agreements, the Agency shall develop and implement a program for Illinois resident inspectors that, when fully implemented, shall provide for one full-time Agency Illinois resident inspector at each nuclear power plant in Illinois. The owner of each of the nuclear power plants to which they are assigned shall provide, at its expense, office space and equipment reasonably required by the resident inspectors while they are on the premises of the nuclear power plants. The Illinois resident inspectors shall operate in accordance with a cooperative agreement executed by the Agency and the Nuclear Regulatory Commission and shall have access to the nuclear power plants to which they have been assigned in accordance with that agreement; provided, however, that the Illinois resident inspectors shall have no greater access than is afforded to a resident inspector of the Nuclear Regulatory Commission.
(b) The Agency may also inspect licensed nuclear power plants that have permanently ceased operations. The inspections shall be performed by inspectors qualified as Illinois resident inspectors. The inspectors need not be resident at nuclear power plants that have permanently ceased operations. The inspectors shall conduct inspections in accordance with a cooperative agreement executed by the Agency and the Nuclear Regulatory Commission and shall have access to the nuclear power plants that have permanently ceased operations; provided, however, that the Illinois inspectors shall have no greater access than is afforded to inspectors of the Nuclear Regulatory Commission. The owner of each of the nuclear power plants that has permanently ceased operations shall provide, at its expense, office space and equipment reasonably required by the inspectors while they are on the premises of the nuclear power plants.
(c) The Illinois resident inspectors and inspectors assigned under subsection (b) shall each operate in accordance with the security plan for the nuclear power plant to which they are assigned, but in no event shall they be required to meet any requirements imposed by a nuclear power plant owner that are not imposed on resident inspectors and inspectors of the Nuclear Regulatory Commission. The Agency programs and activities under this Section shall not be inconsistent with federal law.
(Source: P.A. 95-777, eff. 8-4-08.)

(420 ILCS 10/7) (from Ch. 111 1/2, par. 4357)
Sec. 7. The Agency shall not engage in any program of Illinois resident inspectors or inspectors assigned under subsection (b) of Section 5 at any nuclear power plant in Illinois except as specifically directed by law.
(Source: P.A. 95-777, eff. 8-4-08.)



420 ILCS 15/ - Spent Nuclear Fuel Act.

(420 ILCS 15/0.01) (from Ch. 111 1/2, par. 230.20)
Sec. 0.01. Short title. This Act may be cited as the Spent Nuclear Fuel Act.
(Source: P.A. 86-1324.)

(420 ILCS 15/1) (from Ch. 111 1/2, par. 230.21)
Sec. 1. For the purposes of this Act, "spent nuclear fuel" means the irradiated energy source that is permanently removed from the core of a nuclear fission reactor either because it can no longer effectively sustain a chain reaction due to the depletion of fissionable isotopes and the build up of by-products that interferes with the chain reaction or because safety or operating concerns dictate such removal.
(Source: P.A. 81-1516.)

(420 ILCS 15/2) (from Ch. 111 1/2, par. 230.22)
Sec. 2. No person may dispose of, store, or accept any spent nuclear fuel which was used in any power generating facility located outside this State, or transport into this State for disposal or storage any spent nuclear fuel which was used in any power generating facility located outside this State, unless the state of origin of such spent nuclear fuel has a facility, which is not part of a power generating facility, for the disposal or storage of spent nuclear fuel substantially like that of this State and has entered into a reciprocity agreement with this State. The determination as to whether the state of origin has a disposal or storage facility for spent nuclear fuel substantially like that of this State is to be made by the Director of the Illinois Emergency Management Agency and all reciprocity agreements must be approved by a majority of the members of both Houses of the General Assembly and approved and signed by the Governor.
(Source: P.A. 95-777, eff. 8-4-08.)

(420 ILCS 15/3) (from Ch. 111 1/2, par. 230.23)
Sec. 3. Any person who violates any provision of this Act shall be liable to a civil penalty of not to exceed $10,000 for each violation and an additional civil penalty of not to exceed $1,000 for each day during which violation continues.
(Source: P.A. 81-1516, Art. II.)

(420 ILCS 15/4) (from Ch. 111 1/2, par. 230.24)
Sec. 4. The States Attorney in a county where a violation occurs or Attorney General may institute a civil action for immediate injunction to halt any activity which is in violation of this Act.
(Source: P.A. 81-1516, Art. II.)



420 ILCS 20/ - Illinois Low-Level Radioactive Waste Management Act.

(420 ILCS 20/1) (from Ch. 111 1/2, par. 241-1)
Sec. 1. This Act shall be known and may be cited as the "Illinois Low-Level Radioactive Waste Management Act".
(Source: P.A. 83-991.)

(420 ILCS 20/2) (from Ch. 111 1/2, par. 241-2)
Sec. 2. (a) The General Assembly finds:
(1) that low-level radioactive wastes are produced in

this State with even greater volumes to be produced in the future;

(2) that such radioactive wastes pose a significant

risk to the public health, safety and welfare of the people of Illinois; and

(3) that it is the obligation of the State of

Illinois to its citizens to provide for the safe management of the low-level radioactive wastes produced within its borders.

(b) The Illinois Emergency Management Agency has attained federal agreement state status and thereby has assumed regulatory authority over low-level radioactive waste from the United States Nuclear Regulatory Commission under Section 274b of the Atomic Energy Act of 1954 (42 U.S.C. 2014). It is the purpose of this Act to establish a comprehensive program for the storage, treatment, and disposal of low-level radioactive wastes in Illinois. It is the intent of the General Assembly that the program provide for the management of these wastes in the safest manner possible and in a manner that creates the least risk to human health and the environment of Illinois and that the program encourage to the fullest extent possible the use of environmentally sound waste management practices alternative to land disposal including waste recycling, compaction, incineration and other methods to reduce the amount of wastes produced, and to ensure public participation in all phases of the development of this radioactive waste management program.
(Source: P.A. 95-777, eff. 8-4-08.)

(420 ILCS 20/3) (from Ch. 111 1/2, par. 241-3)
Sec. 3. Definitions.
"Agency" means the Illinois Emergency Management Agency.
"Broker" means any person who takes possession of low-level waste for purposes of consolidation and shipment.
"Compact" means the Central Midwest Interstate Low-Level Radioactive Waste Compact.
"Decommissioning" means the measures taken at the end of a facility's operating life to assure the continued protection of the public from any residual radioactivity or other potential hazards present at a facility.
"Director" means the Director of the Illinois Emergency Management Agency.
"Disposal" means the isolation of waste from the biosphere in a permanent facility designed for that purpose.
"Facility" means a parcel of land or site, together with structures, equipment and improvements on or appurtenant to the land or site, which is used or is being developed for the treatment, storage or disposal of low-level radioactive waste. "Facility" does not include lands, sites, structures or equipment used by a generator in the generation of low-level radioactive wastes.
"Generator" means any person who produces or possesses low-level radioactive waste in the course of or incident to manufacturing, power generation, processing, medical diagnosis and treatment, research, education or other activity.
"Hazardous waste" means a waste, or combination of wastes, which because of its quantity, concentration, or physical, chemical, or infectious characteristics may cause or significantly contribute to an increase in mortality or an increase in serious, irreversible, or incapacitating reversible, illness; or pose a substantial present or potential hazard to human health or the environment when improperly treated, stored, transported, or disposed of, or otherwise managed, and which has been identified, by characteristics or listing, as hazardous under Section 3001 of the Resource Conservation and Recovery Act of 1976, P.L. 94-580 or under regulations of the Pollution Control Board.
"High-level radioactive waste" means:
(1) the highly radioactive material resulting from

the reprocessing of spent nuclear fuel including liquid waste produced directly in reprocessing and any solid material derived from the liquid waste that contains fission products in sufficient concentrations; and

(2) the highly radioactive material that the Nuclear

Regulatory Commission has determined, on the effective date of this Amendatory Act of 1988, to be high-level radioactive waste requiring permanent isolation.

"Low-level radioactive waste" or "waste" means radioactive waste not classified as high-level radioactive waste, transuranic waste, spent nuclear fuel or byproduct material as defined in Section 11e(2) of the Atomic Energy Act of 1954 (42 U.S.C. 2014).
"Mixed waste" means waste that is both "hazardous waste" and "low-level radioactive waste" as defined in this Act.
"Person" means an individual, corporation, business enterprise or other legal entity either public or private and any legal successor, representative, agent or agency of that individual, corporation, business enterprise, or legal entity.
"Post-closure care" means the continued monitoring of the regional disposal facility after closure for the purposes of detecting a need for maintenance, ensuring environmental safety, and determining compliance with applicable licensure and regulatory requirements, and includes undertaking any remedial actions necessary to protect public health and the environment from radioactive releases from the facility.
"Regional disposal facility" or "disposal facility" means the facility established by the State of Illinois under this Act for disposal away from the point of generation of waste generated in the region of the Compact.
"Release" means any spilling, leaking, pumping, pouring, emitting, emptying, discharging, injecting, escaping, leaching, dumping or disposing into the environment of low-level radioactive waste.
"Remedial action" means those actions taken in the event of a release or threatened release of low-level radioactive waste into the environment, to prevent or minimize the release of the waste so that it does not migrate to cause substantial danger to present or future public health or welfare or the environment. The term includes, but is not limited to, actions at the location of the release such as storage, confinement, perimeter protection using dikes, trenches or ditches, clay cover, neutralization, cleanup of released low-level radioactive wastes, recycling or reuse, dredging or excavations, repair or replacement of leaking containers, collection of leachate and runoff, onsite treatment or incineration, provision of alternative water supplies and any monitoring reasonably required to assure that these actions protect human health and the environment.
"Scientific Surveys" means, collectively, the Illinois State Geological Survey and the Illinois State Water Survey of the University of Illinois.
"Shallow land burial" means a land disposal facility in which radioactive waste is disposed of in or within the upper 30 meters of the earth's surface. However, this definition shall not include an enclosed, engineered, structurally re-enforced and solidified bunker that extends below the earth's surface.
"Storage" means the temporary holding of waste for treatment or disposal for a period determined by Agency regulations.
"Treatment" means any method, technique or process, including storage for radioactive decay, designed to change the physical, chemical or biological characteristics or composition of any waste in order to render the waste safer for transport, storage or disposal, amenable to recovery, convertible to another usable material or reduced in volume.
"Waste management" means the storage, transportation, treatment or disposal of waste.
(Source: P.A. 98-346, eff. 8-14-13.)

(420 ILCS 20/4) (from Ch. 111 1/2, par. 241-4)
Sec. 4. Generator and broker registration.
(a) All generators and brokers of any amount of low-level radioactive waste in Illinois shall register with the Agency. Generators shall register within 60 days of the commencement of generating any low-level radioactive wastes. Brokers shall register within 60 days of taking possession of any low-level radioactive waste. Such registration shall be on a form developed by the Agency and shall contain the name, address and officers of the generator or broker, information on the types and amounts of wastes produced or possessed and any other information required by the Agency.
(b) All registered generators and brokers of any amount of low-level radioactive waste in Illinois shall file an annual report with the Agency. The annual report for generators shall contain information on the types and quantities of low-level wastes produced in the previous year and expected to be produced in the future, the methods used to manage these wastes, the technological feasibility, economic reasonableness and environmental soundness of alternative treatment, storage and disposal methods and any other information required by the Agency. The annual report for brokers shall contain information on the types and quantities of low-level radioactive wastes received and shipped, identification of the generators from whom such wastes were received, and the destination of shipments of such wastes.
(c) All registration forms and annual reports required to be filed with the Agency shall be made available to the public for inspection and copying.
(Source: P.A. 95-777, eff. 8-4-08.)

(420 ILCS 20/5) (from Ch. 111 1/2, par. 241-5)
Sec. 5. Requirements for disposal facility contractors; operating agreements.
(a) The Agency shall promulgate rules and regulations establishing standards applicable to the selection of a contractor or contractors for the design, development, construction, and operation of a low-level radioactive waste disposal facility away from the point of generation necessary to protect human health and the environment. The regulations shall establish, but need not be limited to, the following:
(1) The number of contractors to design, develop, and

operate a low-level radioactive waste disposal facility;

(2) Requirements and standards relating to the

financial integrity of the firm;

(3) Requirements and standards relating to the

experience and performance history of the firm in the design, development, construction and operation of low-level radioactive waste disposal facilities; and

(4) Requirements and standards for the qualifications

of the employees of the firm.

The Agency shall hold at least one public hearing before promulgating the regulations.
(b) The Agency may enter into one or more operating agreements with a qualified operator of the regional disposal facility, which agreement may contain such provisions with respect to the construction, operation, closure, and post-closure maintenance of the regional disposal facility by the operator as the Agency shall determine, including, without limitation, (i) provisions leasing, or providing for the lease of, the site to the operator and authorizing the operator to construct, own and operate the facility and to transfer the facility to the Agency following closure and any additional years of post-closure maintenance that the Agency shall determine; (ii) provisions granting exclusive rights to the operator with respect to the disposal of low-level radioactive waste in this State during the term of the operating agreement; (iii) provisions authorizing the operator to impose fees upon all persons using the facility as provided in this Act and providing for the Agency to audit the charges of the operator under the operating agreement; and (iv) provisions relating to the obligations of the operator and the Agency in the event of any closure of the facility or any termination of the operating agreement.
(Source: P.A. 95-777, eff. 8-4-08.)

(420 ILCS 20/6) (from Ch. 111 1/2, par. 241-6)
Sec. 6. Requirements for disposal facility.
(a) The Agency shall as it deems necessary to protect human health and the environment, promulgate rules and regulations establishing standards applicable to the regional disposal facility. The rules and regulations shall reflect the best available management technologies which are economically reasonable, technologically feasible and environmentally sound for the disposal of the wastes and shall establish, but need not be limited to the establishment of:
(1) requirements and performance standards for the

design, construction, operation, maintenance and monitoring of the low-level radioactive waste disposal facility;

(2) requirements and standards for the keeping of

records and the reporting and retaining of data collected by the contractor selected to operate the disposal facility;

(3) requirements and standards for the technical

qualifications of the personnel of the contractor selected to develop and operate the disposal facility;

(4) requirements and standards for establishing the

financial responsibility of the contractor selected to operate the disposal facility;

(5) requirements and standards for the emergency

closure of the disposal facility; and

(6) requirements and standards for the closure,

decommissioning and post-closure care, monitoring, maintenance and use of the disposal facility.

(b) The regulations shall include provisions requiring that the contractor selected to operate the disposal facility post a performance bond with the Agency or show evidence of liability insurance or other means of establishing financial responsibility in an amount sufficient to adequately provide for any necessary remedial actions or liabilities that might be incurred by the operation of the disposal facility during the operating period and during a reasonable period of post-closure care.
(c) The regulations adopted for the requirements and performance standards of a disposal facility shall not provide for the shallow land burial of low-level radioactive wastes.
(d) The Agency shall hold at least one public hearing before adopting rules under this Section.
(e) All rules adopted under this Section shall be at least as stringent as those promulgated by the U.S. Nuclear Regulatory Commission under the Atomic Energy Act of 1954 (42 U.S.C. 2014) and any other applicable federal laws.
(f) The State of Illinois shall have no liability to any person or entity by reason of a failure, delay, or cessation in the operation of the disposal facility.
(Source: P.A. 95-777, eff. 8-4-08.)

(420 ILCS 20/7) (from Ch. 111 1/2, par. 241-7)
Sec. 7. Requirements for waste treatment. The Agency shall promulgate rules and regulations establishing standards applicable to the treatment of low-level radioactive wastes disposed of in any facility in Illinois necessary to protect human health and the environment. Such rules and regulations shall reflect the best available treatment technologies that are economically reasonable, technologically feasible and environmentally sound for reducing the quantity and radioactive quality of such wastes prior to land burial and shall establish, but need not be limited to, requirements respecting:
(1) the form in which low-level radioactive wastes

may be disposed;

(2) the use of treatment technologies for recycling,

compacting, solidifying or otherwise treating low-level radioactive wastes prior to disposal; and

(3) the use of technologies for the treatment of such

wastes to minimize the radioactive characteristics of the waste disposed of or to reduce the tendency of the waste to migrate in geologic and hydrologic formations.

The Agency shall hold at least one public hearing prior to promulgating such regulations.
(Source: P.A. 95-777, eff. 8-4-08.)

(420 ILCS 20/8) (from Ch. 111 1/2, par. 241-8)
Sec. 8. Requirements for waste facility licensing.
(a) No person shall operate any facility for the storage, treatment, or disposal of low-level radioactive wastes away from the point of generation in Illinois without a license granted by the Agency.
(b) Each application for a license under this Section shall contain such information as may be required by the Agency, including, but not limited to, information respecting:
(1) estimates of the quantities and types of wastes

to be stored, treated or disposed of at the facility;

(2) the design specifications and proposed operating

procedures of the facility necessary to assure compliance with the rules adopted under Sections 6 and 7;

(3) financial and personnel information necessary to

assure the integrity and qualifications of the contractor selected to operate the facility;

(4) a closure plan to ensure the proper closure,

decommissioning, and post-closure care of the disposal facility; and

(5) a contingency plan to establish the procedures to

be followed in the event of unanticipated radioactive releases.

(c) The Director may issue a license for the construction and operation of a facility authorized by this Act, provided the applicant for the license has complied with applicable provisions of this Act and regulations of the Agency. No license issued by the Director shall authorize the disposal of mixed waste at any regional disposal facility. In the event that an applicant or licensee proposes modifications to a facility, or in the event that the Director determines that modifications are necessary to conform to the requirements of this Act, the Director may issue any license modifications necessary to protect human health and the environment and may specify the time allowed to complete the modifications.
(d) Upon a determination by the Director of substantial noncompliance with any license granted under this Act or upon a determination that an emergency exists posing a significant hazard to public health and the environment, the Director may revoke a license issued under this Act. Before revoking any license, the Director shall serve notice upon the alleged violator setting forth the Sections of this Act, or the rules adopted under this Act, that are alleged to have been violated. The Director shall hold at least one public hearing not later than 30 days following the notice.
(e) No person shall operate and the Director shall not issue any license under this Section to operate any disposal facility for the shallow land burial of low-level radioactive wastes in Illinois.
(f) (Blank).
(g) Notwithstanding subsection (d) of Section 10.3 of this Act, a license issued by the Agency to operate any regional disposal facility shall be revoked as a matter of law to the extent that the license authorizes disposal if:
(1) the facility accepts for disposal byproduct

material as defined in Section 11e(2) of the Atomic Energy Act of 1954 (42 U.S.C. 2014), high-level radioactive waste or mixed waste, and

(2) (A) if the facility is located more than 1 1/2

miles from the boundary of a municipality and the county in which the facility is located passes an ordinance ordering the license revoked, or

(B) if the facility is located within a municipality

or within 1 1/2 miles of the boundary of a municipality and that municipality passes an ordinance ordering the license revoked.

(Source: P.A. 95-777, eff. 8-4-08.)

(420 ILCS 20/9) (from Ch. 111 1/2, par. 241-9)
Sec. 9. Requirements for waste transporters.
(a) No person shall transport any low-level radioactive waste to a storage, treatment or disposal facility in Illinois licensed under Section 8 without a permit granted by the Agency.
(b) No person shall transport any low-level radioactive waste to a storage, treatment or disposal facility licensed under Section 8 without a manifest document. The Agency shall develop the form for such manifests and shall promulgate rules and regulations establishing a system of tracking wastes from their point of generation to storage, treatment, and ultimate disposal.
(c) Each application for a permit under this Section shall contain any information as may be required under regulations promulgated by the Agency, including, but not limited to, information respecting:
(1) The estimated quantities and types of wastes to

be transported to a facility located in Illinois;

(2) The procedures and methods used to monitor and

inspect the shipments to ensure that leakage or spills do not occur;

(3) The timetables according to which the wastes are

to be shipped.

(4) The qualifications and training of personnel

handling low-level radioactive waste; and

(5) The use of interim storage and transshipment

facilities.

(d) The Director may issue a permit to any applicant who has met and whom he believes will comply with the requirements of the Illinois Hazardous Materials Transportation Act and any other applicable State or federal laws or regulations. In the event that an applicant or permittee proposes modifications of a permit, or in the event that the Director determines that modifications are necessary to conform with the requirements of the Act, the Director may issue any permit modifications necessary to protect human health and the environment and may specify the time allowed to complete the modifications.
(e) The Agency shall inspect each shipment of low-level radioactive wastes received at the regional disposal facility for compliance with the packaging, placarding and other requirements established by rules and regulations promulgated by the Illinois Department of Transportation under the Illinois Hazardous Materials Transportation Act and any other applicable State or federal regulations. The Agency shall notify the Attorney General of any apparent violations for possible prosecution under Sections 11 and 12 of that Act.
(Source: P.A. 95-777, eff. 8-4-08.)

(420 ILCS 20/10) (from Ch. 111 1/2, par. 241-10)
Sec. 10. Disposal facility contractor selection. Upon adopting the regulations establishing requirements for waste disposal facilities provided for in Section 6, the Agency shall solicit proposals for the selection of one or more contractors to site, design, develop, construct, operate, close, provide post-closure care for, and decommission the disposal facility. Not later than 6 months after the solicitation of proposals, the Director shall select the applicant who has submitted the proposal that best conforms to the requirements of this Act and to the rules adopted under this Act.
(Source: P.A. 95-777, eff. 8-4-08.)

(420 ILCS 20/10.2) (from Ch. 111 1/2, par. 241-10.2)
Sec. 10.2. Selection of site for characterization.
(a) (Blank).
(b) (Blank).
(c) (Blank).
(c-3) (Blank).
(c-5) The Agency may adopt rules establishing a site selection process for a regional disposal facility. In developing rules, the Agency shall, at a minimum, consider the following:
(1) A comprehensive and open process under which the

land for sites recommended and proposed by the contractor under subsection (e) of this Section shall be volunteered lands as provided in this Section. Land may be volunteered for the regional disposal facility jointly by landowners and (i) the municipality in which the land is located, (ii) every municipality with 1 1/2 miles of the land if the land is not within a municipality, or (iii) the county or counties in which the land is located if the land is not within a municipality and not within 1 1/2 miles of a municipality.

(2) Utilization of State screening and volunteer site

evaluation reports prepared by the Scientific Surveys for the purpose of determining whether proposed sites appear likely to satisfy the site selection criteria.

(3) Coordination of the site selection process with

the projected annual and total volume of low-level radioactive waste to be disposed at the regional disposal facility.

The site selection process established under this subsection shall require the contractor selected by the Agency pursuant to Sections 5 and 10 of this Act to propose one site to the Agency for approval.
(d) The contractor selected by the Agency under Sections 5 and 10 of this Act shall conduct evaluations, including possible intrusive field investigations, of the sites and locations identified under the site selection process established under subsection (c-5) of this Section.
(e) Upon completion of the site evaluations, the contractor selected by the Agency shall identify one site of at least 640 acres that appears promising for development of the regional disposal facility in compliance. The contractor may conduct any other evaluation of the site identified under this subsection that the contractor deems appropriate. Upon completion of the evaluations under this subsection, the contractor shall prepare and submit to the Agency a report on the evaluation of the identified site, including a recommendation as to whether the identified site should be further considered for selection as a site for the regional disposal facility. A site so recommended for further consideration is hereinafter referred to as a "proposed site".
(f) (Blank).
(g) The Agency may require a contractor to submit a further report pursuant to subsection (e) of this Section proposing another site from the locations identified under the site selection process established pursuant to subsection (c-5) of this Section as likely to satisfy the criteria. The new proposed site shall be the subject of a public meeting under this subsection. The contractor selected by the Agency shall propose additional sites until the Agency has approved a proposed site recommended by a contractor. In the event that the Agency does not approve any of the proposed sites recommended by the contractor under this subsection, the Agency shall prepare a study containing, at a minimum, the Agency's recommendations regarding the viability of the site selection process established pursuant to this Act. The Agency shall provide copies of the study to the Governor, the President and Minority Leader of the Senate, and the Speaker and Minority Leader of the House. The Agency shall also publish a notice of availability of the study in the State newspaper and make copies of the report available without charge to the public.
(h) (Blank).
(i) Upon the Agency's approval, the contractor shall proceed with the characterization and licensure of the proposed site under Section 10.3 of this Act.
(Source: P.A. 100-146, eff. 1-1-18.)

(420 ILCS 20/10.3) (from Ch. 111 1/2, par. 241-10.3)
Sec. 10.3. Site characterization; license application; adjudicatory hearing; exclusivity.
(a) If the contractor chosen under Sections 5 and 10, following characterization, determines that the proposed site is appropriate for the development of a regional disposal facility, the contractor shall submit to the Agency an application for a license to construct and operate the facility at the selected site.
(b) If the contractor determines, following or at any time during characterization of a site, that the proposed site is not appropriate for the development of a regional disposal facility, the Agency may require the contractor to propose an additional site from the locations identified under the site selection process established under subsection (c-5) of Section 10.2. The new proposed site shall be the subject of public notice, distribution, and public meeting conducted by the Agency under the procedures set forth in subsections (f) and (g) of Section 10.2 of this Act. The contractor selected by the Agency shall propose additional sites and the Agency shall conduct additional public meetings until the contractor has determined, following characterization, that the site is appropriate for the development of the regional disposal facility. Upon the selection of a proposed site under this subsection, the contractor shall submit to the Agency an application for a license to construct and operate a regional disposal facility at the selected site.
(c) The Agency shall review the license application filed pursuant to Section 8 and subsections (a) and (b) of this Section in accordance with its rules and the agreement between the State of Illinois and the Nuclear Regulatory Commission under Section 274 of the Atomic Energy Act. If the Agency determines that the license should be issued, the Agency shall publish in the State newspaper a notice of intent to issue the license. Objections to issuance of the license may be filed within 90 days of publication of the notice. Upon receipt of objections, the Director shall appoint a hearing officer who shall conduct an adjudicatory hearing on the objections. The burden of proof at the hearing shall be on the person filing the objections. Upon completion of the hearing, the hearing officer shall recommend to the Director whether the license should be issued. The decision of the Director to issue or deny the license may be appealed under Section 18.
(d) The procedures, criteria, terms, and conditions set forth in this Act, and in the rules adopted under this Act, for the treatment, storage, and disposal of low-level radioactive waste and for the siting, licensure, design, construction, maintenance, operation, closure, decommissioning, and post-closure care of the regional disposal facility shall be the exclusive procedures, criteria, terms, and conditions for those matters.
(Source: P.A. 100-146, eff. 1-1-18.)

(420 ILCS 20/11) (from Ch. 111 1/2, par. 241-11)
Sec. 11. Report by the Agency.
(a) (Blank).
(b) (Blank).
(c) At any time necessary, as determined by the Director, to ensure proper planning and policy responses relating to the continued availability of facilities for the storage and disposal of low-level radioactive wastes, the Agency shall deliver to the Governor, the President and Minority Leader of the Senate, and the Speaker and Minority Leader of the House a report that shall include, at a minimum, an analysis of the impacts of restrictions on disposal of low-level radioactive waste at commercial disposal facilities outside the State of Illinois and the Agency's analysis of, and recommendations regarding, the feasibility of a centralized interim storage facility for low-level radioactive waste generated within the region of the Compact and the nature and extent, if any, of the generator's or any other entity's responsibility for or title to the waste to be stored at a centralized interim storage facility after the waste has been delivered to that facility.
(Source: P.A. 95-777, eff. 8-4-08.)

(420 ILCS 20/12.1) (from Ch. 111 1/2, par. 241-12.1)
Sec. 12.1. Grants; community agreements.
(a) The Director may make grants to the county or counties containing a site proposed under subsection (d) of Section 10.2 and may make grants to any municipality containing or within 1.5 miles of a proposed site. The grants may be used for any lawful purposes, including technical reviews of the proposed site and participation in public meetings held during the site selection process.
(b) The Director may make grants to the county or counties containing a site to be characterized under Section 10.3 and may make a grant to any municipality containing or within 1.5 miles of any such site. The grants may be used for any lawful purposes, including review of site characterization work, participation in an adjudicatory hearing under subsection (c) of Section 10.3, and negotiation of an agreement under subsection (c) of this Section.
(c) The Director may enter into one or more community agreements with the county or counties containing a site for which a license application has been submitted under Section 10.3. The Director may also enter into one or more community agreements with any municipality containing or within 1.5 miles of a site for which a license application has been submitted under Section 10.3. An agreement under this subsection may include, but need not be limited to, matters of technical and socioeconomic concern regarding the development, operation, closure, and post-closure care of the disposal facility to be constructed at the site.
(Source: P.A. 100-146, eff. 1-1-18.)

(420 ILCS 20/13) (from Ch. 111 1/2, par. 241-13)
Sec. 13. Waste fees.
(a) The Agency shall collect a fee from each generator of low-level radioactive wastes in this State. Except as provided in subsections (b), (c), and (d), the amount of the fee shall be $50.00 or the following amount, whichever is greater:
(1) $1 per cubic foot of waste shipped for storage,

treatment or disposal if storage of the waste for shipment occurred prior to September 7, 1984;

(2) $2 per cubic foot of waste stored for shipment if

storage of the waste occurs on or after September 7, 1984, but prior to October 1, 1985;

(3) $3 per cubic foot of waste stored for shipment if

storage of the waste occurs on or after October 1, 1985;

(4) $2 per cubic foot of waste shipped for storage,

treatment or disposal if storage of the waste for shipment occurs on or after September 7, 1984 but prior to October 1, 1985, provided that no fee has been collected previously for storage of the waste;

(5) $3 per cubic foot of waste shipped for storage,

treatment or disposal if storage of the waste for shipment occurs on or after October 1, 1985, provided that no fees have been collected previously for storage of the waste.

Such fees shall be collected annually or as determined by the Agency and shall be deposited in the low-level radioactive waste funds as provided in Section 14 of this Act. Notwithstanding any other provision of this Act, no fee under this Section shall be collected from a generator for waste generated incident to manufacturing before December 31, 1980, and shipped for disposal outside of this State before December 31, 1992, as part of a site reclamation leading to license termination.
(b) Each nuclear power reactor in this State for which an operating license has been issued by the Nuclear Regulatory Commission shall not be subject to the fee required by subsection (a) with respect to (1) waste stored for shipment if storage of the waste occurs on or after January 1, 1986; and (2) waste shipped for storage, treatment or disposal if storage of the waste for shipment occurs on or after January 1, 1986. In lieu of the fee, each reactor shall be required to pay an annual fee as provided in this subsection for the treatment, storage and disposal of low-level radioactive waste. Beginning with State fiscal year 1986 and through State fiscal year 1997, fees shall be due and payable on January 1st of each year. For State fiscal year 1998 and all subsequent State fiscal years, fees shall be due and payable on July 1 of each fiscal year. The fee due on July 1, 1997 shall be payable on that date, or within 10 days after the effective date of this amendatory Act of 1997, whichever is later.
The owner of any nuclear power reactor that has an operating license issued by the Nuclear Regulatory Commission for any portion of State fiscal year 1998 shall continue to pay an annual fee of $90,000 for the treatment, storage, and disposal of low-level radioactive waste through State fiscal year 2002. The fee shall be due and payable on July 1 of each fiscal year. The fee due on July 1, 1998 shall be payable on that date, or within 10 days after the effective date of this amendatory Act of 1998, whichever is later. If the balance in the Low-Level Radioactive Waste Facility Development and Operation Fund falls below $500,000, as of the end of any fiscal year after fiscal year 2002, the Agency is authorized to assess by rule, after notice and a hearing, an additional annual fee to be paid by the owners of nuclear power reactors for which operating licenses have been issued by the Nuclear Regulatory Commission, except that no additional annual fee shall be assessed because of the fund balance at the end of fiscal year 2005 or the end of fiscal year 2006. The additional annual fee shall be payable on the date or dates specified by rule and shall not exceed $30,000 per operating reactor per year.
(c) In each of State fiscal years 1988, 1989 and 1990, in addition to the fee imposed in subsections (b) and (d), the owner of each nuclear power reactor in this State for which an operating license has been issued by the Nuclear Regulatory Commission shall pay a fee of $408,000. If an operating license is issued during one of those 3 fiscal years, the owner shall pay a prorated amount of the fee equal to $1,117.80 multiplied by the number of days in the fiscal year during which the nuclear power reactor was licensed.
The fee shall be due and payable as follows: in fiscal year 1988, $204,000 shall be paid on October 1, 1987 and $102,000 shall be paid on each of January 1, 1988 and April 1, 1988; in fiscal year 1989, $102,000 shall be paid on each of July 1, 1988, October 1, 1988, January 1, 1989 and April 1, 1989; and in fiscal year 1990, $102,000 shall be paid on each of July 1, 1989, October 1, 1989, January 1, 1990 and April 1, 1990. If the operating license is issued during one of the 3 fiscal years, the owner shall be subject to those payment dates, and their corresponding amounts, on which the owner possesses an operating license and, on June 30 of the fiscal year of issuance of the license, whatever amount of the prorated fee remains outstanding.
All of the amounts collected by the Agency under this subsection (c) shall be deposited into the Low-Level Radioactive Waste Facility Development and Operation Fund created under subsection (a) of Section 14 of this Act and expended, subject to appropriation, for the purposes provided in that subsection.
(d) In addition to the fees imposed in subsections (b) and (c), the owners of nuclear power reactors in this State for which operating licenses have been issued by the Nuclear Regulatory Commission shall pay the following fees for each such nuclear power reactor: for State fiscal year 1989, $325,000 payable on October 1, 1988, $162,500 payable on January 1, 1989, and $162,500 payable on April 1, 1989; for State fiscal year 1990, $162,500 payable on July 1, $300,000 payable on October 1, $300,000 payable on January 1 and $300,000 payable on April 1; for State fiscal year 1991, either (1) $150,000 payable on July 1, $650,000 payable on September 1, $675,000 payable on January 1, and $275,000 payable on April 1, or (2) $150,000 on July 1, $130,000 on the first day of each month from August through December, $225,000 on the first day of each month from January through March and $92,000 on the first day of each month from April through June; for State fiscal year 1992, $260,000 payable on July 1, $900,000 payable on September 1, $300,000 payable on October 1, $150,000 payable on January 1, and $100,000 payable on April 1; for State fiscal year 1993, $100,000 payable on July 1, $230,000 payable on August 1 or within 10 days after July 31, 1992, whichever is later, and $355,000 payable on October 1; for State fiscal year 1994, $100,000 payable on July 1, $75,000 payable on October 1 and $75,000 payable on April 1; for State fiscal year 1995, $100,000 payable on July 1, $75,000 payable on October 1, and $75,000 payable on April 1, for State fiscal year 1996, $100,000 payable on July 1, $75,000 payable on October 1, and $75,000 payable on April 1. The owner of any nuclear power reactor that has an operating license issued by the Nuclear Regulatory Commission for any portion of State fiscal year 1998 shall pay an annual fee of $30,000 through State fiscal year 2003. For State fiscal year 2004 and subsequent fiscal years, the owner of any nuclear power reactor that has an operating license issued by the Nuclear Regulatory Commission shall pay an annual fee of $30,000 per reactor, provided that the fee shall not apply to a nuclear power reactor with regard to which the owner notified the Nuclear Regulatory Commission during State fiscal year 1998 that the nuclear power reactor permanently ceased operations. The fee shall be due and payable on July 1 of each fiscal year. The fee due on July 1, 1998 shall be payable on that date, or within 10 days after the effective date of this amendatory Act of 1998, whichever is later. The fee due on July 1, 1997 shall be payable on that date or within 10 days after the effective date of this amendatory Act of 1997, whichever is later. If the payments under this subsection for fiscal year 1993 due on January 1, 1993, or on April 1, 1993, or both, were due before the effective date of this amendatory Act of the 87th General Assembly, then those payments are waived and need not be made.
All of the amounts collected by the Agency under this subsection (d) shall be deposited into the Low-Level Radioactive Waste Facility Development and Operation Fund created pursuant to subsection (a) of Section 14 of this Act and expended, subject to appropriation, for the purposes provided in that subsection.
All payments made by licensees under this subsection (d) for fiscal year 1992 that are not appropriated and obligated by the Agency above $1,750,000 per reactor in fiscal year 1992, shall be credited to the licensees making the payments to reduce the per reactor fees required under this subsection (d) for fiscal year 1993.
(e) The Agency shall promulgate rules and regulations establishing standards for the collection of the fees authorized by this Section. The regulations shall include, but need not be limited to:
(1) the records necessary to identify the amounts of

low-level radioactive wastes produced;

(2) the form and submission of reports to accompany

the payment of fees to the Agency; and

(3) the time and manner of payment of fees to the

Agency, which payments shall not be more frequent than quarterly.

(f) Any operating agreement entered into under subsection (b) of Section 5 of this Act between the Agency and any disposal facility contractor shall, subject to the provisions of this Act, authorize the contractor to impose upon and collect from persons using the disposal facility fees designed and set at levels reasonably calculated to produce sufficient revenues (1) to pay all costs and expenses properly incurred or accrued in connection with, and properly allocated to, performance of the contractor's obligations under the operating agreement, and (2) to provide reasonable and appropriate compensation or profit to the contractor under the operating agreement. For purposes of this subsection (f), the term "costs and expenses" may include, without limitation, (i) direct and indirect costs and expenses for labor, services, equipment, materials, insurance and other risk management costs, interest and other financing charges, and taxes or fees in lieu of taxes; (ii) payments to or required by the United States, the State of Illinois or any agency or department thereof, the Central Midwest Interstate Low-Level Radioactive Waste Compact, and subject to the provisions of this Act, any unit of local government; (iii) amortization of capitalized costs with respect to the disposal facility and its development, including any capitalized reserves; and (iv) payments with respect to reserves, accounts, escrows or trust funds required by law or otherwise provided for under the operating agreement.
(g) (Blank).
(h) (Blank).
(i) (Blank).
(j) (Blank).
(j-5) Prior to commencement of facility operations, the Agency shall adopt rules providing for the establishment and collection of fees and charges with respect to the use of the disposal facility as provided in subsection (f) of this Section.
(k) The regional disposal facility shall be subject to ad valorem real estate taxes lawfully imposed by units of local government and school districts with jurisdiction over the facility. No other local government tax, surtax, fee or other charge on activities at the regional disposal facility shall be allowed except as authorized by the Agency.
(l) The Agency shall have the power, in the event that acceptance of waste for disposal at the regional disposal facility is suspended, delayed or interrupted, to impose emergency fees on the generators of low-level radioactive waste. Generators shall pay emergency fees within 30 days of receipt of notice of the emergency fees. The Department shall deposit all of the receipts of any fees collected under this subsection into the Low-Level Radioactive Waste Facility Development and Operation Fund created under subsection (b) of Section 14. Emergency fees may be used to mitigate the impacts of the suspension or interruption of acceptance of waste for disposal. The requirements for rulemaking in the Illinois Administrative Procedure Act shall not apply to the imposition of emergency fees under this subsection.
(m) The Agency shall promulgate any other rules and regulations as may be necessary to implement this Section.
(Source: P.A. 94-91, eff. 7-1-05; 95-777, eff. 8-4-08.)

(420 ILCS 20/14) (from Ch. 111 1/2, par. 241-14)
Sec. 14. Waste management funds.
(a) There is hereby created in the State Treasury a special fund to be known as the "Low-Level Radioactive Waste Facility Development and Operation Fund". All monies within the Low-Level Radioactive Waste Facility Development and Operation Fund shall be invested by the State Treasurer in accordance with established investment practices. Interest earned by such investment shall be returned to the Low-Level Radioactive Waste Facility Development and Operation Fund. Except as otherwise provided in this subsection, the Agency shall deposit 80% of all receipts from the fees required under subsections (a) and (b) of Section 13 in the State Treasury to the credit of this Fund. Beginning July 1, 1997, and until December 31 of the year in which the Agency approves a proposed site under Section 10.3, the Agency shall deposit all fees collected under subsections (a) and (b) of Section 13 of this Act into the Fund. Subject to appropriation, the Agency is authorized to expend all moneys in the Fund in amounts it deems necessary for:
(1) hiring personnel and any other operating and

contingent expenses necessary for the proper administration of this Act;

(2) contracting with any firm for the purpose of

carrying out the purposes of this Act;

(3) grants to the Central Midwest Interstate

Low-Level Radioactive Waste Commission;

(4) hiring personnel, contracting with any person,

and meeting any other expenses incurred by the Agency in fulfilling its responsibilities under the Radioactive Waste Compact Enforcement Act;

(5) activities under Sections 10, 10.2 and 10.3;
(6) payment of fees in lieu of taxes to a local

government having within its boundaries a regional disposal facility;

(7) payment of grants to counties or municipalities

under Section 12.1; and

(8) fulfillment of obligations under a community

agreement under Section 12.1.

In spending monies pursuant to such appropriations, the Agency shall to the extent practicable avoid duplicating expenditures made by any firm pursuant to a contract awarded under this Section.
(b) There is hereby created in the State Treasury a special fund to be known as the "Low-Level Radioactive Waste Facility Closure, Post-Closure Care and Compensation Fund". All monies within the Low-Level Radioactive Waste Facility Closure, Post-Closure Care and Compensation Fund shall be invested by the State Treasurer in accordance with established investment practices. Interest earned by such investment shall be returned to the Low-Level Radioactive Waste Facility Closure, Post-Closure Care and Compensation Fund. The Agency shall deposit 20% of all receipts from the fees required under subsections (a) and (b) of Section 13 of this Act in the State Treasury to the credit of this Fund, except that, pursuant to subsection (a) of Section 14 of this Act, there shall be no such deposit into this Fund between July 1, 1997 and December 31 of the year in which the Agency approves a proposed site pursuant to Section 10.3 of this Act. All deposits into this Fund shall be held by the State Treasurer separate and apart from all public money or funds of this State. Subject to appropriation, the Agency is authorized to expend any moneys in this Fund in amounts it deems necessary for:
(1) decommissioning and other procedures required for

the proper closure of the regional disposal facility;

(2) monitoring, inspecting, and other procedures

required for the proper closure, decommissioning, and post-closure care of the regional disposal facility;

(3) taking any remedial actions necessary to protect

human health and the environment from releases or threatened releases of wastes from the regional disposal facility;

(4) the purchase of facility and third-party

liability insurance necessary during the institutional control period of the regional disposal facility;

(5) mitigating the impacts of the suspension or

interruption of the acceptance of waste for disposal;

(6) compensating any person suffering any damages or

losses to a person or property caused by a release from the regional disposal facility as provided for in Section 15; and

(7) fulfillment of obligations under a community

agreement under Section 12.1.

On or before March 1 of each year, the Agency shall deliver to the Governor, the President and Minority Leader of the Senate, the Speaker and Minority Leader of the House, and each of the generators that have contributed during the preceding State fiscal year to the Fund a financial statement, certified and verified by the Director, which details all receipts and expenditures from the Fund during the preceding State fiscal year. The financial statements shall identify all sources of income to the Fund and all recipients of expenditures from the Fund, shall specify the amounts of all the income and expenditures, and shall indicate the amounts of all the income and expenditures, and shall indicate the purpose for all expenditures.
(c) (Blank).
(d) The Agency may accept for any of its purposes and functions any donations, grants of money, equipment, supplies, materials, and services from any state or the United States, or from any institution, person, firm or corporation. Any donation or grant of money received after January 1, 1986 shall be deposited in either the Low-Level Radioactive Waste Facility Development and Operation Fund or the Low-Level Radioactive Waste Facility Closure, Post-Closure Care and Compensation Fund, in accordance with the purpose of the grant.
(Source: P.A. 100-146, eff. 1-1-18.)

(420 ILCS 20/15) (from Ch. 111 1/2, par. 241-15)
Sec. 15. Compensation.
(a) Any person may apply to the Agency pursuant to this Section for compensation of a loss caused by the release, in Illinois, of radioactivity from the regional disposal facility. The Agency shall prescribe appropriate forms and procedures for claims filed pursuant to this Section, which shall include, as a minimum, the following:
(1) Provisions requiring the claimant to make a sworn

verification of the claim to the best of his or her knowledge.

(2) A full description, supported by appropriate

evidence from government agencies, of the release of the radioactivity claimed to be the cause of the physical injury, illness, loss of income or property damage.

(3) If making a claim based upon physical injury or

illness, certification of the medical history of the claimant for the 5 years preceding the date of the claim, along with certification of the alleged physical injury or illness, and expenses for the physical injury or illness, made by hospitals, physicians or other qualified medical authorities.

(4) If making a claim for lost income, information on

the claimant's income as reported on his or her federal income tax return or other document for the preceding 3 years in order to compute lost wages or income.

(b) The Agency shall hold at least one hearing, if requested by the claimant, within 60 days of submission of a claim to the Agency. The Director shall render a decision on a claim within 30 days of the hearing unless all of the parties to the claim agree in writing to an extension of time. All decisions rendered by the Director shall be in writing, with notification to all appropriate parties. The decision shall be considered a final administrative decision for the purposes of judicial review.
(c) The following losses shall be compensable under this Section, provided that the Agency has found that the claimant has established, by the weight of the evidence, that the losses were proximately caused by the designated release and are not otherwise compensable under law:
(1) One hundred percent of uninsured, out-of-pocket

medical expenses, for up to 3 years from the onset of treatment;

(2) Eighty percent of any uninsured, actual lost

wages, or business income in lieu of wages, caused by injury to the claimant or the claimant's property, not to exceed $15,000 per year for 3 years;

(3) Eighty percent of any losses or damages to real

or personal property; and

(4) One hundred percent of costs of any remedial

actions on such property necessary to protect human health and the environment.

(d) No claim may be presented to the Agency under this Section later than 5 years from the date of discovery of the damage or loss.
(e) Compensation for any damage or loss under this Section shall preclude indemnification or reimbursement from any other source for the identical damage or loss, and indemnification or reimbursement from any other source shall preclude compensation under this Section.
(f) The Agency shall adopt, and revise when appropriate, rules and regulations necessary to implement the provisions of this Section, including methods that provide for establishing that a claimant has exercised reasonable diligence in satisfying the conditions of the application requirements, for specifying the proof necessary to establish a damage or loss compensable under this Section and for establishing the administrative procedures to be followed in reviewing claims.
(g) Claims approved by the Director shall be paid from the Low-Level Radioactive Waste Facility Closure, Post-Closure Care and Compensation Fund, except that claims shall not be paid in excess of the amount available in the Fund. In the case of insufficient amounts in the Fund to satisfy claims against the Fund, the General Assembly may appropriate monies to the Fund in amounts it deems necessary to pay the claims.
(Source: P.A. 95-777, eff. 8-4-08; 96-328, eff. 8-11-09.)

(420 ILCS 20/17) (from Ch. 111 1/2, par. 241-17)
Sec. 17. Penalties.
(a) Any person operating any facility in violation of Section 8 shall be subject to a civil penalty not to exceed $100,000 per day of violation.
(b) Any person failing to pay the fees provided for in Section 13 shall be liable to a civil penalty not to exceed 4 times the amount of the fees not paid.
(c) At the request of the Agency, the civil penalties shall be recovered in an action brought by the Attorney General on behalf of the State in the circuit court in which the violation occurred. All amounts collected from fines under this Section shall be deposited in the Low-Level Radioactive Waste Facility Closure, Post-Closure Care and Compensation Fund.
(Source: P.A. 95-777, eff. 8-4-08.)

(420 ILCS 20/18) (from Ch. 111 1/2, par. 241-18)
Sec. 18. Judicial review. Any person affected by a final order or determination of the Agency under this Act may obtain judicial review, by filing a petition for review within 90 days after the entry of the order or other final action complained of.
The review proceeding shall be conducted in accordance with the Administrative Review Law, except that the proceeding shall originate in the appellate court rather than in the circuit court.
(Source: P.A. 96-328, eff. 8-11-09.)

(420 ILCS 20/19) (from Ch. 111 1/2, par. 241-19)
Sec. 19. Agreement State Status. The Governor, on behalf of this State, is authorized to enter into agreements with the federal government providing for discontinuance of certain of the federal government's responsibilities with respect to low level waste disposal.
In accordance with P.L. 86-373, Section 274b of the Atomic Energy Act, and the Notice, published in the Federal Register, Vol. 46, No. 15, January 23, 1981, (7540-7546) "Criteria for Guidance of States and NRC in Discontinuance of NRC Regulatory Authority and Assumption thereof by States through Agreement", the Governor is hereby authorized to enter into Full or Limited Agreement State Status for Low Level Waste Disposal with the federal government for regulatory authority over radioactive byproduct, source and special nuclear material as defined in Section 11e(1) and Section 11e(2) of the Atomic Energy Act.
(Source: P.A. 90-655, eff. 7-30-98.)

(420 ILCS 20/20) (from Ch. 111 1/2, par. 241-20)
Sec. 20. Appointment of Compact Commissioners. The Illinois voting and nonvoting Commissioners of the Central Midwest Interstate Low-Level Radioactive Waste Commission shall be appointed by the Governor and subject to confirmation by the Senate. Each Commissioner shall hold office for a term of 2 years, expiring the third Monday in January of each odd-numbered year, and until his successor is appointed and qualified.
(Source: P.A. 87-1166.)

(420 ILCS 20/21) (from Ch. 111 1/2, par. 241-21)
Sec. 21. Shared Liability. Any state which enacts the Central Midwest Interstate Low-Level Radioactive Waste Compact and has as its resident a generator shall be liable for the cost of post-closure care in excess of funds available from the Low-Level Radioactive Waste Facility Closure, Post-Closure Care and Compensation Fund or from any liability insurance or other means of establishing financial responsibility in an amount sufficient to provide for any necessary corrective actions or liabilities arising during the period of post-closure care. The extent of such liability shall not be in excess of the prorated share of the volume of waste placed in the facility by the generators of each state which has enacted the Central Midwest Interstate Low-Level Radioactive Waste Compact. However, this Section shall not apply to a party state with a total volume of waste recorded on low-level radioactive waste manifests for any year that is less than 10 percent of the total volume recorded on such manifests for the region during the same year.
(Source: P.A. 84-1406.)

(420 ILCS 20/21.1) (from Ch. 111 1/2, par. 241-21.1)
Sec. 21.1. (a) For the purpose of conducting subsurface surveys and other studies under this Act, officers and employees of the Agency and officers and employees of any person under contract or subcontract with the Agency shall have the power to enter upon the lands or waters of any person upon written notice to the known owners and occupants, if any.
(b) In addition to the powers under subsection (a), and without limitation to those powers, the Agency and any person under contract or subcontract with the Agency shall also have the power to enter contracts and agreements which allow entry upon the lands or waters of any person for the purpose of conducting subsurface surveys and other studies under this Act.
(c) The Agency shall be responsible for any actual damages occasioned by the entry upon the lands or waters of any person under this Section.
(Source: P.A. 95-777, eff. 8-4-08.)

(420 ILCS 20/21.5) (from Ch. 111 1/2, par. 241-21.5)
Sec. 21.5. Agreement by Central Midwest Interstate Low-Level Radioactive Waste Commission for the right to use facilities outside the region for waste generated within the region; specific approval. In accordance with paragraph 1) of subsection i) of Article III of the Central Midwest Radioactive Waste Compact Act, the "Contract for Access to the Southeast Compact Commission's Regional Facility in Barnwell County, South Carolina" and the "Policy for the Import of LLRW to the Regional Facility for the period January 1, 1993-June 30, 1994" entered into by the Central Midwest Interstate Low-Level Radioactive Waste Commission and filed with the Index Department of the Office of the Illinois Secretary of State as Document No. 92-NSA-1 are specifically approved.
(Source: P.A. 87-1244.)



420 ILCS 35/ - Radioactive Waste Storage Act.

(420 ILCS 35/0.01) (from Ch. 111 1/2, par. 230)
Sec. 0.01. Short title. This Act may be cited as the Radioactive Waste Storage Act.
(Source: P.A. 86-1324.)

(420 ILCS 35/1) (from Ch. 111 1/2, par. 230.1)
Sec. 1. The Director of the Illinois Emergency Management Agency is authorized to acquire by private purchase, acceptance, or by condemnation in the manner provided for the exercise of the power of eminent domain under the Eminent Domain Act, any and all lands, buildings and grounds where radioactive by-products and wastes produced by industrial, medical, agricultural, scientific or other organizations can be concentrated, stored or otherwise disposed in a manner consistent with the public health and safety. Whenever, in the judgment of the Director of the Illinois Emergency Management Agency, it is necessary to relocate existing facilities for the construction, operation, closure or long-term care of a facility for the safe and secure disposal of low-level radioactive waste, the cost of relocating such existing facilities may be deemed a part of the disposal facility land acquisition and the Illinois Emergency Management Agency may, on behalf of the State, pay such costs. Existing facilities include public utilities, commercial or industrial facilities, residential buildings, and such other public or privately owned buildings as the Director of the Illinois Emergency Management Agency deems necessary for relocation. The Illinois Emergency Management Agency is authorized to operate a relocation program, and to pay such costs of relocation as are provided in the federal "Uniform Relocation Assistance and Real Property Acquisition Policies Act", Public Law 91-646. The Director of the Illinois Emergency Management Agency is authorized to exceed the maximum payments provided pursuant to the federal "Uniform Relocation Assistance and Real Property Acquisition Policies Act" if necessary to assure the provision of decent, safe, and sanitary housing, or to secure a suitable alternate location. Payments issued under this Section shall be made from the Low-level Radioactive Waste Facility Development and Operation Fund established by the Illinois Low-Level Radioactive Waste Management Act.
(Source: P.A. 94-1055, eff. 1-1-07; 95-777, eff. 8-4-08.)

(420 ILCS 35/1.5)
Sec. 1.5. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(420 ILCS 35/2) (from Ch. 111 1/2, par. 230.2)
Sec. 2. The Director of the Illinois Emergency Management Agency may accept, receive, and receipt for moneys or lands, buildings and grounds for and in behalf of the State, given by the Federal Government under any federal law to the State or by any other public or private agency, for the acquisition or operation of a site or sites for the concentration and storage of radioactive wastes. Such funds received by the Director pursuant to this section shall be deposited with the State Treasurer and held and disbursed by him in accordance with "An Act in relation to the receipt, custody, and disbursement of money allotted by the United States of America or any agency thereof for use in this State", approved July 3, 1939, as amended. Provided that such moneys or lands, buildings and grounds shall be used only for the purposes for which they are contributed.
(Source: P.A. 95-777, eff. 8-4-08.)

(420 ILCS 35/3) (from Ch. 111 1/2, par. 230.3)
Sec. 3. The Director of the Illinois Emergency Management Agency may lease such lands, buildings and grounds as it may acquire under the provisions of this Act to a private firm or firms for the purpose of operating a site or sites for the concentration and storage of radioactive wastes or for such other purpose not contrary to the public interests.
(Source: P.A. 95-777, eff. 8-4-08.)

(420 ILCS 35/4) (from Ch. 111 1/2, par. 230.4)
Sec. 4. The operation of any and all sites acquired for the concentration and storage of radioactive wastes shall be under the direct supervision of the Illinois Emergency Management Agency and shall be in accordance with regulations promulgated and enforced by the Agency to protect the public health and safety.
(Source: P.A. 95-777, eff. 8-4-08.)

(420 ILCS 35/5) (from Ch. 111 1/2, par. 230.5)
Sec. 5. The Director of the Illinois Emergency Management Agency is authorized to enter into contracts as he may deem necessary for carrying out the provisions of this Act. Such contracts may include the assessment of fees by the Agency. The fees required shall be established at a rate which provides an annual amount equal to the anticipated reasonable cost necessary to maintain, monitor, and otherwise supervise and care for lands and facilities as required in the interest of public health and safety.
(Source: P.A. 95-777, eff. 8-4-08.)

(420 ILCS 35/6) (from Ch. 111 1/2, par. 230.6)
Sec. 6. It is recognized by the General Assembly that any site used for the concentration and storage of radioactive waste material will represent a continuing and perpetual responsibility in the interests of the public health, safety and general welfare, and that the same must ultimately be reposed in a sovereign government without regard for the existence or nonexistence of any particular agency, instrumentality, department, division or officer thereof. In all instances lands, buildings and grounds which are to be designated as sites for the concentration and storage of radioactive waste materials shall be acquired in fee simple absolute and dedicated in perpetuity to such purpose. All rights, title and interest in, of and to any radioactive waste materials accepted by the Illinois Emergency Management Agency for permanent storage at such facilities, shall upon acceptance become the property of the State and shall be in all respects administered, controlled, and disposed of, including transfer by sale, lease, loan or otherwise, by the Agency in the name of the State. All fees received pursuant to contracts entered into by the Illinois Emergency Management Agency shall be deposited in the State Treasury and shall be set apart in a special fund to be known as the "Radioactive Waste Site Perpetual Care Fund". Monies deposited in the fund shall be expended by the Illinois Emergency Management Agency to monitor and maintain the site as required to protect the public health and safety on a continuing and perpetual basis. All payments received by the Department of Nuclear Safety (now the Illinois Emergency Management Agency) pursuant to the settlement agreement entered May 25, 1988, in the matter of the People of the State of Illinois, et al. v. Teledyne, Inc., et al. (No. 78 MR 25, Circuit Court, Bureau County, Illinois) shall be held by the State Treasurer separate and apart from all public moneys or funds of the State, and shall be used only as provided in such settlement agreement.
(Source: P.A. 95-777, eff. 8-4-08.)



420 ILCS 37/ - Radioactive Waste Tracking and Permitting Act.

(420 ILCS 37/1)
Sec. 1. Short title. This Act may be cited as the Radioactive Waste Tracking and Permitting Act.
(Source: P.A. 88-616, eff. 9-9-94.)

(420 ILCS 37/5)
Sec. 5. Legislative findings.
(a) The General Assembly finds:
(1) that a considerable volume of wastes are produced

in this State with even greater volumes to be produced in the future;

(2) that these wastes pose a significant risk to the

public health, safety and welfare of the people of Illinois; and

(3) that it is the obligation of the State of

Illinois to its citizens to provide for the safe management of the wastes produced within its borders.

(b) It is the intent of this Act to authorize the Illinois Emergency Management Agency to establish, by regulation, a tracking system for the regulation of the use of facilities licensed under Section 8 of the Illinois Low-Level Radioactive Waste Management Act.
(Source: P.A. 95-777, eff. 8-4-08.)

(420 ILCS 37/10)
Sec. 10. Definitions.
(a) "Agency" means the Illinois Emergency Management Agency.
(b) "Director" means the Director of the Illinois Emergency Management Agency.
(c) "Disposal" means the isolation of waste from the biosphere in a permanent facility designed for that purpose.
(d) "Facility" means a parcel of land or a site, together with structures, equipment, and improvements on or appurtenant to the land or site, that is used or is being developed for the treatment, storage, or disposal of low-level radioactive waste.
(e) "Low-level radioactive waste" or "waste" means radioactive waste not classified as (1) high-level radioactive waste, (2) transuranic waste, (3) spent nuclear fuel, or (4) by-product material as defined in Section 11e(2) of the Atomic Energy Act. This definition shall apply notwithstanding any declaration by the federal government or a state that any radioactive material is exempt from any regulatory control.
(f) "Person" means an individual, corporation, business enterprise, or other legal entity, public or private, or any legal successor, representative, agent, or agency of that individual, corporation, business enterprise, or legal entity.
(g) "Regional facility" or "disposal facility" means a facility that is located in Illinois and established by Illinois, under designation of Illinois as a host state by the Commission for disposal of waste.
(h) "Storage" means the temporary holding of waste for treatment or disposal for a period determined by Agency regulations.
(i) "Treatment" means any method, technique, or process, including storage for radioactive decay, that is designed to change the physical, chemical, or biological characteristics or composition of any waste in order to render the waste safer for transport, storage, or disposal, amenable to recovery, convertible to another usable material, or reduced in volume.
(Source: P.A. 95-777, eff. 8-4-08.)

(420 ILCS 37/15)
Sec. 15. Permit requirements for the storage, treatment, and disposal of waste at a disposal facility.
(a) Upon adoption of regulations under subsection (c) of this Section, no person shall deposit any low-level radioactive waste at a storage, treatment, or disposal facility in Illinois licensed under Section 8 of the Illinois Low-Level Radioactive Waste Management Act without a permit granted by the Illinois Emergency Management Agency.
(b) Upon adoption of regulations under subsection (c) of this Section, no person shall operate a storage, treatment, or disposal facility licensed under Section 8 of the Illinois Low-Level Radioactive Waste Management Act without a permit granted by the Illinois Emergency Management Agency.
(c) The Illinois Emergency Management Agency shall adopt regulations providing for the issuance, suspension, and revocation of permits required under subsections (a) and (b) of this Section. The regulations may provide a system for tracking low-level radioactive waste to ensure that waste that other states are responsible for disposing of under federal law does not become the responsibility of the State of Illinois. The regulations shall be consistent with the Federal Hazardous Materials Transportation Act.
(d) The Agency may enter into a contract or contracts for operation of the system for tracking low-level radioactive waste as provided in subsection (c) of this Section.
(e) A person who violates this Section or any regulation promulgated under this Section shall be subject to a civil penalty, not to exceed $10,000, for each violation. Each day a violation continues shall constitute a separate offense. A person who fails to pay a civil penalty imposed by a regulation adopted under this Section, or any portion of the penalty, is liable in a civil action in an amount not to exceed 4 times the amount imposed and not paid. At the request of the Agency, the Attorney General shall, on behalf of the State, bring an action for the recovery of any civil penalty provided for by this Section. Any civil penalties so recovered shall be deposited in the Low-Level Radioactive Waste Facility Closure, Post-Closure Care and Compensation Fund.
(Source: P.A. 95-777, eff. 8-4-08.)

(420 ILCS 37/20)
Sec. 20. (Repealed).
(Source: P.A. 88-616. Repealed by internal repealer.)

(420 ILCS 37/25)
Sec. 25. (Repealed).
(Source: P.A. 88-616. Repealed by internal repealer.)

(420 ILCS 37/40)
Sec. 40. (Amendatory provisions; text omitted).
(Source: P.A. 88-616, eff. 9-9-94; text omitted.)

(420 ILCS 37/50)
Sec. 50. (Amendatory provisions; text omitted).
(Source: P.A. 88-616, eff. 9-9-94; text omitted.)

(420 ILCS 37/55)
Sec. 55. (Amendatory provisions; text omitted).
(Source: P.A. 88-616, eff. 9-9-94; text omitted.)

(420 ILCS 37/60)
Sec. 60. (Amendatory provisions; text omitted).
(Source: P.A. 88-616, eff. 9-9-94; text omitted.)

(420 ILCS 37/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 88-616, eff. 9-9-94.)



420 ILCS 40/ - Radiation Protection Act of 1990.

(420 ILCS 40/1) (from Ch. 111 1/2, par. 210-1)
(Section scheduled to be repealed on January 1, 2021)
Sec. 1. Title. This Act shall be known and may be cited as the Radiation Protection Act of 1990.
(Source: P.A. 86-1341.)

(420 ILCS 40/2) (from Ch. 111 1/2, par. 210-2)
(Section scheduled to be repealed on January 1, 2021)
Sec. 2. Public policy. Whereas ionizing radiations and their sources can be instrumental in the improvement of the health and welfare of the public if properly utilized, and may be destructive or detrimental to life or health if carelessly or excessively employed or may detrimentally affect the environment of the State if improperly utilized, it is hereby declared to be the public policy of this State to encourage the constructive uses of radiation and to prohibit and prevent exposure to ionizing radiation in amounts which are or may be detrimental to health. It is further the policy to advise, consult and cooperate with other agencies of the State, the Federal Government, other States and interstate agencies and with affected groups, political sub-divisions and industries; and, in general, to conform as nearly as possible to nationally accepted standards in the promulgation and enforcement of codes, rules and regulations.
(Source: P.A. 86-1341.)

(420 ILCS 40/3) (from Ch. 111 1/2, par. 210-3)
(Section scheduled to be repealed on January 1, 2021)
Sec. 3. Purpose. It is the purpose of this Act to effectuate the policies set forth in Section 2 by providing for:
(1) a program of effective regulation of radiation

sources for the protection of human health, welfare and safety;

(2) a program to promote an orderly regulatory

pattern within the State, among the States and between the Federal Government and the State and facilitate intergovernmental cooperation with respect to use and regulation of sources of ionizing radiation to the end that duplication of regulation may be minimized;

(3) a program to establish procedures for assumption

and performance of certain regulatory responsibilities with respect to by-product, source and special nuclear materials;

(4) a program to permit maximum utilization of

sources of ionizing radiation consistent with the health and safety of the public; and

(5) a cost-effective remediation that is protective

of the public health of the sites designated as the Ottawa radiation sites on the National Priorities List under the federal Comprehensive Environmental Response, Compensation and Liability Act of 1980, as amended.

(Source: P.A. 92-387, eff. 8-16-01.)

(420 ILCS 40/4) (from Ch. 111 1/2, par. 210-4)
(Section scheduled to be repealed on January 1, 2021)
Sec. 4. Definitions. As used in this Act:
(a) "Accreditation" means the process by which the Agency grants permission to persons meeting the requirements of this Act and the Agency's rules and regulations to engage in the practice of administering radiation to human beings.
(a-2) "Agency" means the Illinois Emergency Management Agency.
(a-3) "Assistant Director" means the Assistant Director of the Agency.
(a-5) "By-product material" means: (1) any radioactive material (except special nuclear material) yielded in or made radioactive by exposure to radiation incident to the process of producing or utilizing special nuclear material; (2) the tailings or wastes produced by the extraction or concentration of uranium or thorium from any ore processed primarily for its source material content, including discrete surface wastes resulting from underground solution extraction processes but not including underground ore bodies depleted by such solution extraction processes; (3) any discrete source of radium-226 that is produced, extracted, or converted after extraction, before, on, or after August 8, 2005, for use for a commercial, medical, or research activity; (4) any material that has been made radioactive by use of a particle accelerator and is produced, extracted, or converted after extraction before, on, or after August 8, 2005, for use for a commercial, medical, or research activity; and (5) any discrete source of naturally occurring radioactive material, other than source material, that is extracted or converted after extraction for use in commercial, medical, or research activity before, on, or after August 8, 2005, and which the U.S. Nuclear Regulatory Commission, in consultation with the Administrator of the Environmental Protection Agency, the Secretary of Energy, the Secretary of Homeland Security, and the head of any other appropriate Federal agency, determines would pose a threat to the public health and safety or the common defense and security similar to the threat posed by a discrete source or radium-226.
(b) (Blank).
(c) (Blank).
(d) "General license" means a license, pursuant to regulations promulgated by the Agency, effective without the filing of an application to transfer, acquire, own, possess or use quantities of, or devices or equipment utilizing, radioactive material, including but not limited to by-product, source or special nuclear materials.
(d-1) "Identical in substance" means the regulations promulgated by the Agency would require the same actions with respect to ionizing radiation, for the same group of affected persons, as would federal laws, regulations, or orders if any federal agency, including but not limited to the Nuclear Regulatory Commission, Food and Drug Administration, or Environmental Protection Agency, administered the subject program in Illinois.
(d-3) "Mammography" means radiography of the breast primarily for the purpose of enabling a physician to determine the presence, size, location and extent of cancerous or potentially cancerous tissue in the breast.
(d-7) "Operator" is an individual, group of individuals, partnership, firm, corporation, association, or other entity conducting the business or activities carried on within a radiation installation.
(e) "Person" means any individual, corporation, partnership, firm, association, trust, estate, public or private institution, group, agency, political subdivision of this State, any other State or political subdivision or agency thereof, and any legal successor, representative, agent, or agency of the foregoing, other than the United States Nuclear Regulatory Commission, or any successor thereto, and other than federal government agencies licensed by the United States Nuclear Regulatory Commission, or any successor thereto. "Person" also includes a federal entity (and its contractors) if the federal entity agrees to be regulated by the State or as otherwise allowed under federal law.
(f) "Radiation" or "ionizing radiation" means gamma rays and x-rays, alpha and beta particles, high speed electrons, neutrons, protons, and other nuclear particles or electromagnetic radiations capable of producing ions directly or indirectly in their passage through matter; but does not include sound or radio waves or visible, infrared, or ultraviolet light.
(f-5) "Radiation emergency" means the uncontrolled release of radioactive material from a radiation installation which poses a potential threat to the public health, welfare, and safety.
(g) "Radiation installation" is any location or facility where radiation machines are used or where radioactive material is produced, transported, stored, disposed of, or used for any purpose.
(h) "Radiation machine" is any device that produces radiation when in use.
(i) "Radioactive material" means any solid, liquid, or gaseous substance which emits radiation spontaneously.
(j) "Radiation source" or "source of ionizing radiation" means a radiation machine or radioactive material as defined herein.
(k) "Source material" means (1) uranium, thorium, or any other material which the Agency declares by order to be source material after the United States Nuclear Regulatory Commission, or any successor thereto, has determined the material to be such; or (2) ores containing one or more of the foregoing materials, in such concentration as the Agency declares by order to be source material after the United States Nuclear Regulatory Commission, or any successor thereto, has determined the material in such concentration to be source material.
(l) "Special nuclear material" means (1) plutonium, uranium 233, uranium enriched in the isotope 233 or in the isotope 235, and any other material which the Agency declares by order to be special nuclear material after the United States Nuclear Regulatory Commission, or any successor thereto, has determined the material to be such, but does not include source material; or (2) any material artificially enriched by any of the foregoing, but does not include source material.
(m) "Specific license" means a license, issued after application, to use, manufacture, produce, transfer, receive, acquire, own, or possess quantities of, or devices or equipment utilizing radioactive materials.
(Source: P.A. 95-511, eff. 8-28-07; 95-777, eff. 8-4-08; 96-1041, eff. 7-14-10.)

(420 ILCS 40/5) (from Ch. 111 1/2, par. 210-5)
(Section scheduled to be repealed on January 1, 2021)
Sec. 5. Limitations on application of radiation to human beings and requirements for radiation installation operators providing mammography services.
(a) No person shall intentionally administer radiation to a human being unless such person is licensed to practice a treatment of human ailments by virtue of the Illinois Medical, Dental or Podiatric Medical Practice Acts, or, as physician assistant, advanced practice registered nurse, technician, nurse, or other assistant, is acting under the supervision, prescription or direction of such licensed person. However, no such physician assistant, advanced practice registered nurse, technician, nurse, or other assistant acting under the supervision of a person licensed under the Medical Practice Act of 1987, shall administer radiation to human beings unless accredited by the Agency, except that persons enrolled in a course of education approved by the Agency may apply ionizing radiation to human beings as required by their course of study when under the direct supervision of a person licensed under the Medical Practice Act of 1987. No person authorized by this Section to apply ionizing radiation shall apply such radiation except to those parts of the human body specified in the Act under which such person or his supervisor is licensed. No person may operate a radiation installation where ionizing radiation is administered to human beings unless all persons who administer ionizing radiation in that radiation installation are licensed, accredited, or exempted in accordance with this Section. Nothing in this Section shall be deemed to relieve a person from complying with the provisions of Section 10.
(b) In addition, no person shall provide mammography services unless all of the following requirements are met:
(1) the mammography procedures are performed using a

radiation machine that is specifically designed for mammography;

(2) the mammography procedures are performed using a

radiation machine that is used solely for performing mammography procedures;

(3) the mammography procedures are performed using

equipment that has been subjected to a quality assurance program that satisfies quality assurance requirements which the Agency shall establish by rule;

(4) beginning one year after the effective date of

this amendatory Act of 1991, if the mammography procedure is performed by a radiologic technologist, that technologist, in addition to being accredited by the Agency to perform radiography, has satisfied training requirements specific to mammography, which the Agency shall establish by rule.

(c) Every operator of a radiation installation at which mammography services are provided shall ensure and have confirmed by each mammography patient that the patient is provided with a pamphlet which is orally reviewed with the patient and which contains the following:
(1) how to perform breast self-examination;
(2) that early detection of breast cancer is

maximized through a combined approach, using monthly breast self-examination, a thorough physical examination performed by a physician, and mammography performed at recommended intervals;

(3) that mammography is the most accurate method for

making an early detection of breast cancer, however, no diagnostic tool is 100% effective;

(4) that if the patient is self-referred and does not

have a primary care physician, or if the patient is unfamiliar with the breast examination procedures, that the patient has received information regarding public health services where she can obtain a breast examination and instructions.

(Source: P.A. 100-513, eff. 1-1-18.)

(420 ILCS 40/6) (from Ch. 111 1/2, par. 210-6)
(Section scheduled to be repealed on January 1, 2021)
Sec. 6. Accreditation of administrators of radiation; Limited scope accreditation; Rules and regulations; Education.
(a) The Agency shall promulgate such rules and regulations as are necessary to establish accreditation standards and procedures, including a minimum course of education and continuing education requirements in the administration of radiation to human beings, which are appropriate to the classification of accreditation and which are to be met by all physician assistants, advanced practice registered nurses, nurses, technicians, or other assistants who administer radiation to human beings under the supervision of a person licensed under the Medical Practice Act of 1987. Such rules and regulations may provide for different classes of accreditation based on evidence of national certification, clinical experience or community hardship as conditions of initial and continuing accreditation. The rules and regulations of the Agency shall be consistent with national standards in regard to the protection of the health and safety of the general public.
(b) The rules and regulations shall also provide that persons who have been accredited by the Agency, in accordance with the Radiation Protection Act, without passing an examination, will remain accredited as provided in Section 43 of this Act and that those persons may be accredited, without passing an examination, to use other equipment, procedures, or supervision within the original category of accreditation if the Agency receives written assurances from a person licensed under the Medical Practice Act of 1987, that the person accredited has the necessary skill and qualifications for such additional equipment procedures or supervision. The Agency shall, in accordance with subsection (c) of this Section, provide for the accreditation of nurses, technicians, or other assistants, unless exempted elsewhere in this Act, to perform a limited scope of diagnostic radiography procedures of the chest, the extremities, skull and sinuses, or the spine, while under the supervision of a person licensed under the Medical Practice Act of 1987.
(c) The rules or regulations promulgated by the Agency pursuant to subsection (a) shall establish standards and procedures for accrediting persons to perform a limited scope of diagnostic radiography procedures. The rules or regulations shall require persons seeking limited scope accreditation to register with the Agency as a "student-in-training," and declare those procedures in which the student will be receiving training. The student-in-training registration shall be valid for a period of 16 months, during which the time the student may, under the supervision of a person licensed under the Medical Practice Act of 1987, perform the diagnostic radiography procedures listed on the student's registration. The student-in-training registration shall be nonrenewable.
Upon expiration of the 16 month training period, the student shall be prohibited from performing diagnostic radiography procedures unless accredited by the Agency to perform such procedures. In order to be accredited to perform a limited scope of diagnostic radiography procedures, an individual must pass an examination offered by the Agency. The examination shall be consistent with national standards in regard to protection of public health and safety. The examination shall consist of a standardized component covering general principles applicable to diagnostic radiography procedures and a clinical component specific to the types of procedures for which accreditation is being sought. The Agency may assess a reasonable fee for such examinations to cover the costs incurred by the Agency in conjunction with offering the examinations.
(d) The Agency shall by rule or regulation exempt from accreditation physician assistants, advanced practice registered nurses, nurses, technicians, or other assistants who administer radiation to human beings under supervision of a person licensed to practice under the Medical Practice Act of 1987 when the services are performed on employees of a business at a medical facility owned and operated by the business. Such exemption shall only apply to the equipment, procedures and supervision specific to the medical facility owned and operated by the business.
(Source: P.A. 100-513, eff. 1-1-18.)

(420 ILCS 40/7) (from Ch. 111 1/2, par. 210-7)
(Section scheduled to be repealed on January 1, 2021)
Sec. 7. Administrators of radiation; application for accreditation and renewal; fees; Fund. Applications for accreditation and renewal shall be made upon forms prescribed and furnished by the Agency and shall be accompanied by the required fees. Each such application for accreditation or renewal shall be accompanied by such proof of compliance with the applicable requirements as the Agency may by rule require. Accreditation shall be renewed every 2 years, or for a lesser period as established by rule for accreditation based upon conditions of community hardship. The Agency may deny an application for accreditation or renewal, or may suspend or revoke accreditation under standards and procedures established by the Agency.
Except as provided in Section 6, the Agency shall not impose an examination fee. The Agency shall by rule establish application fees for accreditation or renewal.
(Source: P.A. 94-104, eff. 7-1-05.)

(420 ILCS 40/7a) (from Ch. 111 1/2, par. 210-7a)
(Section scheduled to be repealed on January 1, 2021)
Sec. 7a. Certification of Industrial Radiographers.
(a) Beginning January 1, 1993, no person may perform industrial radiography unless he or she is certified by the Department of Nuclear Safety or its successor, the Illinois Emergency Management Agency, to perform industrial radiography. The Agency shall promulgate regulations establishing standards and procedures for certification of industrial radiographers. The regulations may include, without limitation, provisions specifying a minimum course of study and requiring that individuals seeking certification pass an examination administered or approved by the Agency. Industrial radiography certification shall be valid for 5 years, except that certifications for industrial radiography trainees shall be valid for 2 years. The Agency shall establish by regulation standards and procedures for renewal of certification. The regulations shall provide that certification for industrial radiography trainees shall be nonrenewable.
(b) The regulations of the Department of Nuclear Safety, as the predecessor agency of the Illinois Emergency Management Agency, shall provide for provisional certification of persons who performed industrial radiography before January 1, 1993. In order to obtain provisional certification, the industrial radiographer must apply to the Department no later than January 1, 1993. Provisional certification shall be valid for 2 years, provided that a person who has obtained a provisional certification must take an examination that is administered or approved by the Department within 12 months of the date on which the provisional certification was issued. Upon passing the examination, the Department shall certify the individual as an industrial radiographer. Provisional certification shall be nonrenewable.
(c) The Agency may, by regulation, assess certification fees and fees to recover the cost of examining applicants for certification.
(d) The Agency may suspend or revoke the certification of an industrial radiographer, or take other action as provided in Sections 36 and 38 of this Act, if a certified industrial radiographer violates this Act or any rule or regulation promulgated under this Act, or otherwise endangers the safety of himself, his co-workers, or members of the general public. It shall be a violation of this Act for any person to allow an individual who is not a certified industrial radiographer to perform industrial radiography.
(Source: P.A. 94-104, eff. 7-1-05.)

(420 ILCS 40/8) (from Ch. 111 1/2, par. 210-8)
(Section scheduled to be repealed on January 1, 2021)
Sec. 8. Interchange of radiation sources. The sale, lease, transfer or loan of radiographic or fluoroscopic or therapeutic x-ray equipment or radioactive material, or the supplies appertaining thereto, to any person except to persons engaged in an occupation where such use is permitted, and except to hospitals, infirmaries, and schools, institutions and clinics of medicine, dentistry or podiatry is prohibited. However, this Section shall not apply to persons intending to use such equipment, material or supplies solely for the application of radiation to other than human beings, nor to the acquisition of such equipment, materials or supplies by wholesalers, distributors or retailers in the regular course of their trade or business. Nothing in this Section shall be deemed to relieve a person from complying with the provisions of Section 10 of this Act.
(Source: P.A. 86-1341.)

(420 ILCS 40/9) (from Ch. 111 1/2, par. 210-9)
(Section scheduled to be repealed on January 1, 2021)
Sec. 9. Rules and regulations. No person shall use radiation in contravention of such rules and regulations as the Agency may make relating to the control of ionizing radiation. The Agency shall promulgate rules to provide specific standards for (1) determining what financial surety arrangements are required for license approval; (2) determining when an application for license is for an activity which adversely affects the environment, how it will approve such license, and what conditions it will impose before approval; (3) determining to what maximum level a licensee must remove radiation contamination; (4) determining when a product contains a high degree of utility and a low probability of uncontrolled disposal and dispersal; (5) providing what constitutes an emergency for the purposes of waiving notice requirements for out-of-state licensees; and (6) authorizing the injection of radioactive material into potable aquifers.
(Source: P.A. 94-104, eff. 7-1-05.)

(420 ILCS 40/10) (from Ch. 111 1/2, par. 210-10)
(Section scheduled to be repealed on January 1, 2021)
Sec. 10. Licensing of certain sources of ionizing radiation.
(1) The Agency shall provide by rule or regulation for general or specific licensing of by-product materials, source materials, special nuclear materials, or devices or equipment utilizing or producing such materials. Such rule or regulation shall provide for amendment, suspension, or revocation of licenses.
(2) The Agency is authorized to require registration of other sources of ionizing radiation.
(3) The Agency is authorized to exempt certain sources of ionizing radiation or kinds of uses or users from the licensing requirements set forth in this section when the Agency makes a finding that the exemption of such sources of ionizing radiation or kinds of uses or users will not constitute a significant risk to health and safety of the public.
(4) The Agency is authorized to enforce rules pertaining to labeling, handling, packaging, transferring and transporting radiation sources.
(5) The Agency is authorized to require licensees, including those conducting activities involving by-product material as defined in subsection (a-5)(2) of Section 4 or possessing such material, to provide adequate financial assurances such as surety bonds, cash deposits, certificates of deposit, or deposits of government securities to protect the State against costs in the event of site abandonment or failure of a licensee to meet the Agency's requirements, as well as the costs of site reclamation and long-term site monitoring and maintenance. In the event that custody of by-product material as defined in subsection (a-5)(2) of Section 4, and the site at which such material is disposed of, is transferred to the Federal Government, any financial assurances collected for reclamation and long-term monitoring and maintenance for that site shall be transferred to the Federal Government.
(6) The Agency is authorized to promulgate rules establishing radiation exposure limits for given population groups, including differential exposure limits based on age.
(7) The Agency is authorized to promulgate rules to provide specific standards for what training or equivalent experience it will require of a physician before approving a specific license for human use of sealed radiation sources.
(8) Rules and regulations promulgated to implement this Act may provide for recognition of other State or Federal licenses as the Agency may deem desirable, subject to such registration requirements as the Agency may prescribe.
(9) This Section shall not be applicable to radiation sources or materials regulated by the U.S. Nuclear Regulatory Commission until an agreement or agreements have been entered into pursuant to Section 11 of this Act.
(10) In the licensing and the regulation of by-product material as defined in subsection (a-5)(2) of Section 4, or of any activity which results in the production of such by-product material, the Agency shall provide by rule or regulation, and shall require compliance with, standards for the protection of the public health and safety and the environment which are equivalent to, to the extent practicable, or more stringent than, standards adopted and enforced by the U.S. Nuclear Regulatory Commission for the same purpose, including requirements and standards promulgated by the U.S. Environmental Protection Agency.
(11) Not later than 30 days after submission to the Agency of an application for a new license for a fixed location facility or a license amendment for a new location for a facility, the Agency shall provide written notice of the application to the municipality where the facility is to be located. If the facility is to be located in an unincorporated area, the notice shall be provided to the county in which the facility is to be located and to each municipality located within one and one-half miles of the facility. As used in this subsection, "fixed location facility" or "facility" means a parcel of land or a site, including the structures, equipment, and improvements on or appurtenant to the land or site, that is to be used by the applicant for the utilization, manufacture, storage, or distribution of licensed radioactive materials or devices or equipment utilizing or producing licensed radioactive materials, but shall not include a temporary job site.
(Source: P.A. 94-104, eff. 7-1-05.)

(420 ILCS 40/11) (from Ch. 111 1/2, par. 210-11)
(Section scheduled to be repealed on January 1, 2021)
Sec. 11. Federal-State Agreements.
(1) The Governor, on behalf of this State, is authorized to enter into agreements with the Federal Government providing for discontinuance of certain of the Federal Government's responsibilities with respect to sources of ionizing radiation and the assumption thereof by this State, including, but not limited to, agreements concerning by-product material as defined in Section 11(e)(2) of the Atomic Energy Act of 1954, 42 U.S.C. 2014(e)(2).
(2) Any person who, on the effective date of an agreement under subsection (1) above, possesses a license issued by the Federal Government governing activities for which the Federal Government, pursuant to such agreement, is transferring its responsibilities to this State shall be deemed to possess the same pursuant to a license issued under this Act, which shall expire 90 days after receipt from the Department of Nuclear Safety (or its successor agency, the Illinois Emergency Management Agency) of a notice of expiration of such license, or on the date of expiration specified in the Federal license, whichever is earlier.
(3) At such time as Illinois enters into a Federal-State Agreement in accordance with the provisions of this Act, the Agency shall license and collect license fees from persons operating radiation installations, including installations involving the use or possession of by-product material as defined in subsection (a-5)(2) of Section 4 and installations having such devices or equipment utilizing or producing radioactive materials but licensure shall not apply to any x-ray machine, including those located in an office of a licensed physician or dentist. The Agency may also collect license fees from persons authorized by the Agency to engage in decommissioning and decontamination activities at radiation installations including installations licensed to use or possess by-product material as defined in subsection (a-5)(2) of Section 4. The license fees collected from persons authorized to use or possess by-product material as defined in subsection (a-5)(2) of Section 4 or to engage in decommissioning and decontamination activities at radiation installations where such by-product material is used or possessed may include fees sufficient to cover the expenses incurred by the Department in conjunction with monitoring unlicensed properties contaminated with by-product material as defined in subsection (a-5)(2) of Section 4 and overseeing the decontamination of such unlicensed properties.
The Agency may impose fees for termination of licenses including, but not limited to, licenses for refining uranium mill concentrates to uranium hexafluoride; licenses for possession and use of source material at ore buying stations, at ion exchange facilities and at facilities where ore is processed to extract metals other than uranium or thorium; and licenses authorizing the use or possession of by-product material as defined in subsection (a-5)(2) of Section 4. The Agency may also set license fees for licenses which authorize the distribution of devices, products, or sealed sources involved in the production, utilization, or containment of radiation. After a public hearing before the Agency, the fees and collection procedures shall be prescribed under rules and regulations for protection against radiation hazards promulgated under this Act.
(4) The Agency is authorized to enter into agreements related to the receipt and expenditure of federal grants and other funds to provide assistance to states and compact regions in fulfilling responsibilities under the federal Low-Level Radioactive Waste Policy Act, as amended.
(Source: P.A. 94-104, eff. 7-1-05.)

(420 ILCS 40/11.5)
(Section scheduled to be repealed on January 1, 2021)
Sec. 11.5. State regulation of federal entities. The Agency is authorized to regulate federal entities (and their contractors) and radiation sources operated or possessed by federal entities (or their contractors) if the federal entities agree to be regulated by the State or the regulation is otherwise allowed under federal law. The Agency may, by rule, establish fees to support the regulation.
(Source: P.A. 94-104, eff. 7-1-05.)

(420 ILCS 40/12) (from Ch. 111 1/2, par. 210-12)
(Section scheduled to be repealed on January 1, 2021)
Sec. 12. State licensure of the use, manufacture or distribution of radioactive materials or devices or equipment utilizing or producing such materials not regulated by the United States Nuclear Regulatory Commission. Except as otherwise provided in this Act, no person shall utilize, manufacture, or distribute radioactive materials or devices or equipment utilizing or producing such materials in this State with the exception of those materials or devices regulated by the Nuclear Regulatory Commission, without first securing a license. After public hearing, the Agency shall adopt rules and regulations for:
(1) The issuance of licenses;
(2) The utilization, manufacture and distribution of

such radioactive materials or devices or equipment utilizing or producing such materials; and

(3) The amendment, suspension or revocation of

licenses.

The Agency may, by rule and regulation, exempt certain sources of radiation or kinds of radiation or users from the licensure and fee requirements of this Section when the Department makes a finding that such exemption will not constitute a significant risk to the health and safety of the public. State, county, and municipal governmental agencies and educational institutions shall be subject to licensure, but are exempt from fee requirements of this Section.
Applications for licenses shall be made upon forms prescribed and furnished by the Agency and shall be accompanied by the fees provided herein. Licenses shall expire according to a schedule determined by the Agency.
Application and license fees shall be set by rule of the Agency.
This Section shall not apply to any x-ray machine including those located in an office of a licensed physician or dentist.
(Source: P.A. 94-104, eff. 7-1-05.)

(420 ILCS 40/13) (from Ch. 111 1/2, par. 210-13)
(Section scheduled to be repealed on January 1, 2021)
Sec. 13. Custody of by-product disposal sites; storage and disposal fee.
(1) Any radioactive materials license which authorizes any activity that results in the production of by-product material as defined in subsection (a-5)(2) of Section 4 or which authorizes the possession of such by-product material, and which is subsequently terminated without renewal, shall be terminated in compliance with this Section and the rules and regulations promulgated pursuant thereto.
(2) Any radioactive materials license issued or renewed after August 5, 1988, which authorizes any activity that results in the production of by-product material as defined in subsection (a-5)(2) of Section 4 or which authorizes the possession of such by-product material shall contain such terms and conditions as the Agency determines to be necessary to assure that, prior to termination of such license:
(A) The licensee will comply with prerequisites for

termination including, but not limited to, decontamination, decommissioning and reclamation requirements prescribed by the Agency which shall be equivalent to, to the extent practicable, or more stringent than, those of the U.S. Nuclear Regulatory Commission for sites at which ores were processed primarily for their source material content, and at which such by-product material as defined in subsection (a-5)(2) of Section 4 is deposited.

(B) If the State exercises the option to acquire land

used for the disposal of by-product material as defined in subsection (a-5)(2) of Section 4, ownership of the land and such by-product material which resulted from the licensed activity shall, subject to the provisions of this Act, be transferred to the State.

(3) The Agency shall:
(A) Require by rule, regulation or order that, prior

to the termination of any license, title to both the land which is used under such license for disposal of by-product material as defined in subsection (a-5)(2) of Section 4, and the by-product material as defined in subsection (a-5)(2) of Section 4, shall be transferred to the United States or the State unless, prior to such termination, the U.S. Nuclear Regulatory Commission determines that transfer of title to such land and such by-product material is not necessary or desirable to protect the public health, safety or welfare.

(B) Terminate radioactive materials licenses that

authorize any activity that results in the production of by-product material as defined in subsection (a-5)(2) of Section 4 or that authorize the possession of such material, only if, prior to termination of such licenses, the licensee has completed decontamination of all properties that have been identified as being contaminated with by-product material at the licensed site and the U.S. Nuclear Regulatory Commission has determined that all applicable standards and requirements pertaining to such material have been met.

(C) In the event title is transferred to the State in

accordance with paragraph (B) of subsection (2) of this Section, maintain the by-product material as defined in subsection (a-5)(2) of Section 4 and the land used for disposal of such by-product material in such a manner as to protect the public health and safety and the environment.

(D) Undertake such monitoring, maintenance and

emergency measures as are necessary, determined on its own initiative or by the U.S. Nuclear Regulatory Commission, to protect the public health and safety from those materials and property for which the State has assumed custody pursuant to this Act.

(4) The transfer of title to land used for disposal of by-product material as defined in subsection (a-5)(2) of Section 4 or such by-product material to the United States or the State shall not relieve any licensee of liability for any breach of contract, tort or fraudulent or negligent act or omission prior to such transfer.
(5) By-product material as defined in subsection (a-5)(2) of Section 4 and land transferred to the United States or the State in accordance with this Section shall be transferred without cost to the United States or the State, other than administrative and legal costs incurred by the United States or the State in carrying out such transfer.
(6) In accordance with the provisions of the Uranium Mill Tailings Radiation Control Act of 1978, the use of the surface or subsurface estates, or both, of the land transferred to the United States or the State pursuant to paragraph (B) of subsection (2) of this Section is prohibited unless the Commission permits such use after first determining that the use would not endanger the public health, safety or welfare or the environment.
(Source: P.A. 94-104, eff. 7-1-05.)

(420 ILCS 40/14) (from Ch. 111 1/2, par. 210-14)
(Section scheduled to be repealed on January 1, 2021)
Sec. 14. Radiation Protection Advisory Council. There shall be created a Radiation Protection Advisory Council consisting of 7 members to be appointed by the Governor on the basis of demonstrated interest in and capacity to further the purposes of this Act and who shall broadly reflect the varied interests in and aspects of atomic energy and ionizing radiation within the State. The Director of the Department of Labor and the Chairman of the Commerce Commission or their representatives shall be ex-officio members of the Council.
Each member of the Council shall be appointed for a 4 year term and shall continue to serve until a successor is appointed. Any member appointed to fill a vacancy occurring prior to the expiration of the term for which his or her predecessor was appointed shall continue to serve until a successor is appointed. The Chairman of the Council shall be selected by and from the Council membership. The Council members shall serve without compensation but shall be reimbursed for their actual expenses incurred in line of duty. The Council shall meet as often as the Chairman deems necessary, but upon request of 4 or more members it shall be the duty of the Chairman to call a meeting of the Council.
It shall be the duty of the Council to assist in the formulation of and to review the policies and program of the Agency as developed under authority of this Act and to make recommendations thereon and to provide the Agency with such technical advice and assistance as may be requested. The Council may employ such professional, technical, clerical and other assistants, without regard to the civil service laws or the "Personnel Code" of this State, as it deems necessary to carry out its duties.
Individuals who serve on advisory boards of the Department of Nuclear Safety or its successor agency, the Illinois Emergency Management Agency, shall be defended by the Attorney General and indemnified for all actions alleging a violation of any duty arising within the scope of their service on such board. Nothing contained herein shall be deemed to afford defense or indemnification for any willful or wanton violation of law. Such defense and indemnification shall be afforded in accordance with the terms and provisions of the State Employee Indemnification Act.
(Source: P.A. 94-104, eff. 7-1-05.)

(420 ILCS 40/15) (from Ch. 111 1/2, par. 210-15)
Sec. 15. (Repealed).
(Source: P.A. 94-104, eff. 7-1-05. Repealed by P.A. 100-441, eff. 1-1-18.)

(420 ILCS 40/16) (from Ch. 111 1/2, par. 210-16)
(Section scheduled to be repealed on January 1, 2021)
Sec. 16. Functions and powers of Agency. The Agency shall administer this Act and promulgate by codes, rules, regulations, or orders such standards and instructions to govern the possession and use of any radiation source as the Agency may deem necessary or desirable to protect the public health, welfare and safety.
(Source: P.A. 94-104, eff. 7-1-05.)

(420 ILCS 40/17) (from Ch. 111 1/2, par. 210-17)
(Section scheduled to be repealed on January 1, 2021)
Sec. 17. The Agency shall develop comprehensive policies and programs for the evaluation and determination of exposures associated with the use of radiation, and for their control.
(Source: P.A. 94-104, eff. 7-1-05.)

(420 ILCS 40/18) (from Ch. 111 1/2, par. 210-18)
(Section scheduled to be repealed on January 1, 2021)
Sec. 18. The Agency shall hold public hearings, receive pertinent and relevant proof from any party in interest who appears before the Agency, make findings of facts and determinations, all with respect to the violations of the provisions of this Act or codes, rules, regulations or orders issued pursuant thereto. The Department of Nuclear Safety shall, within one year of September 7, 1990 (the effective date of Public Act 86-1341), adopt rules which prescribe the standards used by the Department in determining when amendments to pleadings shall be allowed to join or dismiss any party, or to delete, modify or add allegations or defenses before the completion of an administrative hearing. The Agency shall allow only attorneys licensed and registered to practice in this State to appear before it in administrative hearings, except that a natural person may appear on his or her own behalf.
(Source: P.A. 94-104, eff. 7-1-05.)

(420 ILCS 40/19) (from Ch. 111 1/2, par. 210-19)
(Section scheduled to be repealed on January 1, 2021)
Sec. 19. The Agency shall institute or cause to be instituted in the circuit court proceedings to compel compliance with the provisions of this Act or codes, rules, regulations or orders issued pursuant thereto.
(Source: P.A. 94-104, eff. 7-1-05.)

(420 ILCS 40/20) (from Ch. 111 1/2, par. 210-20)
(Section scheduled to be repealed on January 1, 2021)
Sec. 20. The Agency shall advise, consult, and cooperate with other agencies of the State, the Federal Government, other States and interstate agencies, and with affected groups, political subdivisions, and industries.
(Source: P.A. 94-104, eff. 7-1-05.)

(420 ILCS 40/21) (from Ch. 111 1/2, par. 210-21)
(Section scheduled to be repealed on January 1, 2021)
Sec. 21. The Agency shall accept and administer according to law loans, grants, or other funds or gifts from the Federal Government and from other sources, public or private, for carrying out its functions under this Act.
(Source: P.A. 94-104, eff. 7-1-05.)

(420 ILCS 40/22) (from Ch. 111 1/2, par. 210-22)
(Section scheduled to be repealed on January 1, 2021)
Sec. 22. The Agency shall encourage, participate in, or conduct studies, investigations, training, research, and demonstrations relating to the control or measurement of radiation, the effects on health of exposure to radiation, and related problems as it may deem necessary or advisable in the discharge of its duties under this Act.
(Source: P.A. 94-104, eff. 7-1-05.)

(420 ILCS 40/23) (from Ch. 111 1/2, par. 210-23)
(Section scheduled to be repealed on January 1, 2021)
Sec. 23. The Agency shall collect, maintain and disseminate health education information relating to radiation.
(Source: P.A. 94-104, eff. 7-1-05.)

(420 ILCS 40/24) (from Ch. 111 1/2, par. 210-24)
(Section scheduled to be repealed on January 1, 2021)
Sec. 24. The Agency shall with respect to radiation installations and radiation sources, responsibility for which has been transferred by the Federal Government to this State, review and approve plans and specifications for radiation installations and radiation sources admitted pursuant to codes, rules or regulations promulgated under this Act.
(Source: P.A. 94-104, eff. 7-1-05.)

(420 ILCS 40/24.5)
(Section scheduled to be repealed on January 1, 2021)
Sec. 24.5. Mammography installation; federal and State programs.
(a) The Agency may, with approval by the Secretary of the U.S. Department of Health and Human Services, exercise the powers, duties, and responsibilities of an accreditation body under the federal Mammography Quality Standards Act of 1992. The Agency may promulgate rules and incorporate into the rules standards that may be necessary for the Agency to qualify as an accreditation body. The Agency may, by rule, establish reasonable fees to be paid to the Agency by mammography installations for accreditation by the Agency.
(b) The Agency may implement a State program to carry out the certification program requirements provided for in the Mammography Quality Standards Act of 1992. The Agency may promulgate rules and enter into agreements as necessary to implement the provisions of this Section. The Agency may, by rule, establish reasonable fees to be paid to the Agency by mammography installations for certification by the Agency.
(Source: P.A. 94-104, eff. 7-1-05.)

(420 ILCS 40/24.7)
(Section scheduled to be repealed on January 1, 2021)
Sec. 24.7. Registration requirement; fees. Beginning January 1, 2000, the Department of Nuclear Safety or its successor agency, the Illinois Emergency Management Agency, is authorized to require every operator of a radiation installation to register the installation with the Department or the Agency before the installation is placed in operation. The Agency is authorized to exempt certain radiation sources from registration by rule when the Agency makes a determination that the exemption of such sources will not constitute a significant risk to health and safety of the public. Whenever there is a change in a radiation installation that affects the registration information provided to the Department or the Agency, including discontinuation of use or disposition of radiation sources, the operator of such installation shall, within 30 days, give written notice to the Department or the Agency detailing the change.
Beginning January 1, 2000, every radiation installation operator using radiation machines shall register annually in a manner and form prescribed by the Department of Nuclear Safety or its successor agency, the Illinois Emergency Management Agency, and shall pay the Department or the Agency an annual registration fee for each radiation machine. The Agency shall by rule establish the annual registration fee to register and inspect radiation installations based on the type of facility and equipment possessed by the registrant. The Agency shall bill the operator for the registration fee as soon as practical after January 1. The registration fee shall be due and payable within 60 days of the date of billing. If after 60 days the registration fee is not paid, the Agency may issue an order directing the operator of the installation to cease use of all radiation machines or take other appropriate enforcement action as provided in Section 36 of this Act. Fees collected under this Section are not refundable.
Registration of any radiation installation shall not imply approval of manufacture, storage, use, handling, operation, or disposal of radiation sources, but shall serve merely as notice to the Agency of the location and character of radiation sources in this State.
(Source: P.A. 94-104, eff. 7-1-05.)

(420 ILCS 40/25) (from Ch. 111 1/2, par. 210-25)
(Section scheduled to be repealed on January 1, 2021)
Sec. 25. Radiation inspection and testing.
(a) The Agency shall inspect and test radiation installations and radiation sources, their immediate surroundings and records concerning their operation to determine whether or not any radiation resulting therefrom is or may be detrimental to health. For the purposes of this Section, "radiation installation" means any location or facility where radiation machines are used. Radiation installations shall be inspected according to frequencies established by the Agency based upon the associated radiation hazards, as determined by the Agency.
(a-5) Inspections of mammography installations shall include evaluation of the quality of mammography phantom images produced by mammography equipment. The Agency shall promulgate rules establishing procedures and acceptance standards for evaluating the quality of mammography phantom images.
(b) (Blank).
(c) (Blank).
(d) (Blank).
(e) (Blank).
(f) (Blank).
(f-1) (Blank).
(f-2) (Blank).
(g) The Agency is authorized to maintain a facility for the purpose of calibrating radiation detection and measurement instruments in accordance with national standards. The Agency may make calibration services available to public or private entities within or outside of Illinois and may assess a reasonable fee for such services.
(Source: P.A. 96-1041, eff. 7-14-10.)

(420 ILCS 40/25.1)
(Section scheduled to be repealed on January 1, 2021)
Sec. 25.1. Each individual responsible for implementing a comprehensive radiation protection program for all hospitals and other facilities using mammography, computed tomography (CT), or therapeutic radiation machines shall register with the Department of Nuclear Safety or its successor agency, the Illinois Emergency Management Agency. Application for registration shall be made on a form prescribed by the Agency and shall be accompanied by the required application fee. The Agency shall approve the application and register an individual if the individual satisfies criteria established by rule of the Agency. The Agency shall assess registered individuals an annual registration fee. The Agency shall establish by rule application and registration fees. The application and registration fees shall not be refundable.
(Source: P.A. 96-1041, eff. 7-14-10.)

(420 ILCS 40/25.2)
(Section scheduled to be repealed on January 1, 2021)
Sec. 25.2. Installation and servicing of radiation machines.
(a) Beginning January 1, 2002, a service provider who installs or services radiation machines in the State of Illinois must register with the Department of Nuclear Safety or its successor agency, the Illinois Emergency Management Agency. An operator of a radiation installation that is registered under Section 24.7 is not required to register under this Section to service the radiation machines that it owns or leases.
(b) A service provider who installs a radiation machine in the State of Illinois must report the installation to the Agency.
(c) A service provider who services a radiation machine in a radiation installation in the State of Illinois that is not registered under Section 24.7 must report the service to the Agency.
(d) The Agency is authorized to adopt rules to implement this Section, including rules assessing application and annual registration fees. Application and registration fees are not refundable.
(Source: P.A. 94-104, eff. 7-1-05.)

(420 ILCS 40/26) (from Ch. 111 1/2, par. 210-26)
(Section scheduled to be repealed on January 1, 2021)
Sec. 26. The Agency shall cause an investigation to be made upon receipt of information concerning a violation of the provisions of this Act or of any codes, rules, or regulations promulgated thereunder.
(Source: P.A. 94-104, eff. 7-1-05.)

(420 ILCS 40/27) (from Ch. 111 1/2, par. 210-27)
(Section scheduled to be repealed on January 1, 2021)
Sec. 27. The Agency is authorized to enter at all reasonable times upon any private or public property for the purpose of determining whether or not there is compliance with or violation of the provisions of this Act and rules and regulations issued thereunder. The Agency may inspect and investigate premises, operations, and personnel and have access to and copy records for the purpose of evaluating past, current, and potential hazards to the public health, workers, or the environment resulting from radiation. Entry into areas under the jurisdiction of the Federal Government shall be effected only with the concurrence of the Federal Government or its duly designated representative.
(Source: P.A. 94-104, eff. 7-1-05.)

(420 ILCS 40/28) (from Ch. 111 1/2, par. 210-28)
(Section scheduled to be repealed on January 1, 2021)
Sec. 28. (a) The Agency shall require each person who possesses or uses a source of ionizing radiation to maintain records relating to its receipt, storage, transfer or disposal and such other records as the Agency may require, subject to such exemptions as may be provided by rules or regulations.
(b) Unless they are transferred directly to the patient or the patient's physician, mammography images or films shall be retained by the provider of the mammography service for a minimum of 60 months. Mammography images or films transferred to a patient's physician shall be retained by the physician for a minimum of 60 months. These retention periods are a minimum and shall not reduce any other medical record retention requirements established by statute or regulation.
(Source: P.A. 94-104, eff. 7-1-05.)

(420 ILCS 40/29) (from Ch. 111 1/2, par. 210-29)
(Section scheduled to be repealed on January 1, 2021)
Sec. 29. The Agency shall require each person who possesses or uses a source of ionizing radiation to maintain appropriate records showing the radiation exposure of all individuals for whom personnel monitoring is required by rules and regulations of the Agency. Except as otherwise provided by law, copies of these records and those required to be kept by Section 25 shall be submitted to the Agency on request. Any person possessing or using a source of ionizing radiation shall furnish to each employee for whom personnel monitoring is required a copy of such employee's personal exposure record at any time such employee has been exposed to radiation in excess of limits prescribed by the Agency, upon termination of employment, and annually at his request.
(Source: P.A. 94-104, eff. 7-1-05.)

(420 ILCS 40/30) (from Ch. 111 1/2, par. 210-30)
(Section scheduled to be repealed on January 1, 2021)
Sec. 30. The Agency shall issue such orders or modifications thereof as may be necessary in connection with proceedings under Section 10 and other provisions of this Act and the regulations promulgated by the Agency.
(Source: P.A. 94-104, eff. 7-1-05.)

(420 ILCS 40/31) (from Ch. 111 1/2, par. 210-31)
(Section scheduled to be repealed on January 1, 2021)
Sec. 31. Rulemaking; exemptions.
(a) The provisions of the Illinois Administrative Procedure Act are hereby expressly adopted and shall apply to all administrative rules and procedures of the Agency under this Act, except that in case of conflict between the Illinois Administrative Procedure Act and this Act the provisions of this Act shall control, and except that Section 5-35 of the Illinois Administrative Procedure Act relating to procedures for rule-making does not apply to the adoption of any rule required by federal law in connection with which the Agency is precluded by law from exercising any discretion.
(b) The Agency is exempt from rulemaking procedures in the Illinois Administrative Procedure Act when regulations that are identical in substance are necessary to implement, secure, or maintain federal authorization for a program. After consideration of comments from the appropriate federal agency, the Agency may adopt the verbatim text of the laws, regulations, or orders as necessary and appropriate for authorization or maintenance of the program. For purposes of this Section only, the term "order" is defined as a legal directive by a federal agency regarding an issue, situation, or a specific action. In adopting identical in substance regulations, the only changes that may be made by the Agency to the federal laws, regulations, or orders are those changes that are necessary for compliance with the Illinois Administrative Code and technical changes that in no way change the scope or meaning of any portion of the regulations, except as follows:
(1) The Agency shall not adopt the equivalent of

federal laws, regulations, or orders that:

(a) are not applicable to persons or facilities

in Illinois;

(b) are appropriate only in federal

agency-administered programs; or

(c) govern actions to be taken by other federal

agencies or states.

(2) The Agency shall not adopt regulations

prescribing things that are outside the Agency's normal functions.

(3) If a federal agency regulation prescribes the

contents of a state regulation without setting forth the regulation itself, which would be an integral part of any regulation required to be adopted as an identical in substance regulation as prescribed, the Agency shall adopt a regulation as prescribed by the federal agency to the extent possible and consistent with other relevant federal agency regulations and existing State law.

(4) The Agency may incorporate federal agency laws,

regulations, or orders by reference if it is possible to do so.

(5) The Agency may correct typographical and

grammatical errors.

(6) For regulations required by the Nuclear

Regulatory Commission, the Agency may substitute the word "radioactive" for the word "by-product" when referring to radioactive material.

(c) For exempt identical in substance rulemakings, the Agency shall: (i) publish first notice of the rulemaking in the Illinois Register in accordance with the Illinois Administrative Procedure Act to provide public notice and opportunity for public comment; (ii) specifically refer to the appropriate federal laws, regulations, or orders; and (iii) follow the format reasonably prescribed by the Secretary of State by rule. The rulemakings adopted under this Section become effective following the first notice period immediately upon filing for adoption with the Secretary of State or at a date required or authorized by the relevant federal laws, regulations, or orders as stated in the notice of the rulemaking, and shall be published in the Illinois Register.
(Source: P.A. 94-104, eff. 7-1-05; 95-511, eff. 8-28-07.)

(420 ILCS 40/32) (from Ch. 111 1/2, par. 210-32)
(Section scheduled to be repealed on January 1, 2021)
Sec. 32. Radiation emergency contingency plan. The Agency shall develop for its use, or for the use of its successor, a comprehensive contingency plan for the protection of public health, welfare and safety during a radiation emergency.
(Source: P.A. 94-104, eff. 7-1-05.)

(420 ILCS 40/33) (from Ch. 111 1/2, par. 210-33)
(Section scheduled to be repealed on January 1, 2021)
Sec. 33. Agreements and training programs.
(1) The Agency is authorized to enter into an agreement or agreements with the Federal Government, other States, interstate agencies, or other State agencies whereby this State will perform, on a co-operative basis with the Federal Government, other States, interstate agencies, or other State agencies, inspections or other functions relating to control of sources of ionizing radiation or relating to the State role provided for in the Federal Facility Compliance Act of 1992.
(2) The Agency may institute training programs for the purpose of qualifying personnel to carry out the provisions of this Act, and may make said personnel available for participation in any program or programs of the Federal Government, other States or interstate agencies in furtherance of the purposes of this Act.
(Source: P.A. 94-104, eff. 7-1-05.)

(420 ILCS 40/34) (from Ch. 111 1/2, par. 210-34)
(Section scheduled to be repealed on January 1, 2021)
Sec. 34. All intrastate and interstate carriers of irradiated nuclear reactor fuel in the State of Illinois are hereby required to notify the Agency 24 hours prior to any transportation of irradiated nuclear reactor fuel within this State of the proposed route, the place and time of entry into the State, and the amount and the source of the fuel. The Agency shall immediately notify the State Police, which shall notify the sheriff of those counties along the route of such shipment.
For the purpose of this subsection, a "carrier" is any entity charged with transportation of such irradiated reactor fuel from the nuclear steam-generating facility to a storage facility.
For the purpose of this subsection, "irradiated reactor fuel" is any nuclear fuel assembly containing fissile-bearing material that has been irradiated in and removed from a nuclear reactor facility.
(Source: P.A. 94-104, eff. 7-1-05.)

(420 ILCS 40/35) (from Ch. 111 1/2, par. 210-35)
(Section scheduled to be repealed on January 1, 2021)
Sec. 35. Radiation Protection Fund.
(a) All moneys received by the Agency under this Act shall be deposited in the State treasury and shall be set apart in a special fund to be known as the "Radiation Protection Fund". All monies within the Radiation Protection Fund shall be invested by the State Treasurer in accordance with established investment practices. Interest earned by such investment shall be returned to the Radiation Protection Fund. Monies deposited in this Fund shall be expended by the Agency pursuant to appropriation to support the activities of the Agency under this Act and as provided in the Laser System Act of 1997 and the Radon Industry Licensing Act, or to fund any other administrative or operational costs of the Agency.
(b) On August 15, 1997, all moneys remaining in the Federal Facilities Compliance Fund shall be transferred to the Radiation Protection Fund.
(Source: P.A. 97-732, eff. 6-30-12.)

(420 ILCS 40/36) (from Ch. 111 1/2, par. 210-36)
(Section scheduled to be repealed on January 1, 2021)
Sec. 36. Order for violation abatement and public hearing. Whenever the Agency believes upon examination of records or inspection and examination of a radiation installation or a radiation source as constructed, operated or maintained that there has been a violation of any of the provisions of this Act or any rules or regulations promulgated under this Act, the Agency may:
(1) order the discontinuance of such violation;
(2) suspend or revoke a license or registration

issued by the Department of Nuclear Safety or its successor agency, the Illinois Emergency Management Agency;

(3) impose a civil penalty, not to exceed $10,000 for

such violation, provided each day the violation continues shall constitute a separate offense;

(4) order the decontamination of any property or

structure which has been contaminated as a result of such violation;

(5) restrict access to any property which has been

contaminated as a result of such violation; or

(6) impound, order the impounding of, or confiscate

radiation sources possessed by operators or other persons engaging in such violation and order the owner of the radiation sources to reimburse the Agency for any costs incurred by the Department of Nuclear Safety or the Agency in conjunction with the transfer, storage, treatment or disposal of the radiation sources.

The Agency shall also have the authority to take any of the actions specified in paragraphs (4), (5) or (6) of this Section if a licensee seeks to terminate a license issued by the Department of Nuclear Safety or its successor agency, the Illinois Emergency Management Agency, pursuant to this Act or to otherwise abandon a radiation installation.
Any such actions by the Agency shall be based on standards and procedures established by rules of the Agency. Under such rules, the Agency may provide that all or a portion of the cost of such actions be assessed to operators of radiation installations or other persons responsible for the violation or contamination.
The civil penalties and costs assessed under this Section shall be recoverable in an action brought in the name of the people of the State of Illinois by the Attorney General.
In any order issued to an offending party under this Section, the Agency shall include a summary of its findings which give evidence of the violation. Any party affected by an order of the Department of Nuclear Safety or its successor agency, the Illinois Emergency Management Agency, shall have the right to a hearing before the Agency; however, a written request for such a hearing shall be served on the Agency within 10 days of notice of such order. In the absence of receipt of a request for hearing the affected party shall be deemed to have waived his right to a hearing.
No order of the Agency issued under this Section, except an order issued pursuant to Section 38 herein, shall take effect until the Agency shall find upon conclusion of such hearing that a condition exists which constitutes a violation of any provision of this Act or any code, rule or regulation promulgated under this Act except in the event that the right to public hearing is waived as provided herein in which case the order shall take effect immediately.
(Source: P.A. 94-104, eff. 7-1-05.)

(420 ILCS 40/37) (from Ch. 111 1/2, par. 210-37)
(Section scheduled to be repealed on January 1, 2021)
Sec. 37. Administrative Review Law. The provisions of the Administrative Review Law, and the rules adopted pursuant thereto, shall apply to and govern all proceedings for judicial review of final administrative decisions of the Department of Nuclear Safety or its successor agency, the Illinois Emergency Management Agency, hereunder. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 94-104, eff. 7-1-05.)

(420 ILCS 40/38) (from Ch. 111 1/2, par. 210-38)
(Section scheduled to be repealed on January 1, 2021)
Sec. 38. Authority of Agency in cases constituting an immediate threat to health.
(a) Notwithstanding any other provision of this Act, whenever the Agency finds that a condition exists that constitutes an immediate threat to health, the Agency is authorized to do all of the following:
(1) Enter onto public or private property and take

possession of sources of radiation that pose an immediate threat to health.

(2) Enter an order for abatement of a violation of

any provisions of this Act or any code, rule, regulation, or order promulgated under this Act that requires immediate action to protect the public health or welfare, which order shall recite the existence of the immediate threat and the findings of the Agency pertaining to the threat. The order shall direct a response that the Agency determines appropriate under the circumstances, including but not limited to all of the following:

(A) Discontinuance of the violation.
(B) Decontamination of any property or structure

that has been contaminated as a result of the violation.

(C) Restriction of access to property that has

been contaminated as a result of the violation.

(D) Impounding of radiation sources possessed by

a person engaging in the violation.

Such order shall be effective immediately but shall

include notice of the time and place of a public hearing before the Agency to be held within 30 days of the date of such order to assure the justification of such order. On the basis of such hearing the Agency shall continue such order in effect, revoke it or modify it. Any party affected by an order of the Agency shall have the right to waive the public hearing proceedings.

(3) Direct the Attorney General to obtain an

injunction against any person responsible for causing or allowing the continuance of the immediate threat to health.

(b) In responding to an immediate threat to health, as defined in subsection (a), the Agency is authorized to request the assistance of other units of government, including agencies of the federal government, and to assume reasonable costs of other units of government as agreed by the Agency. The Agency is authorized to assess the costs of its response and the response of its predecessor agency, the Department of Nuclear Safety, against the person or persons responsible for the creation or continuation of the threat. The costs may include costs for personnel, equipment, transportation, special services, and treatment, storage, and disposal of sources of radiation, including costs incurred by the Agency or the Department and costs incurred by other units of government that assist the Agency or the Department. If the Agency is unable to determine who is responsible for the creation or continuation of the threat, the costs shall be assessed against the owner of the property and shall constitute a lien against the property until paid. Any person assessed costs under this subsection shall have the right to a hearing before the Agency provided a written request for a hearing is served on the Agency within 10 days of notice of the assessment. In the absence of receipt of a request for a hearing, the affected party shall be deemed to have waived the right to a hearing.
(Source: P.A. 94-104, eff. 7-1-05.)

(420 ILCS 40/39) (from Ch. 111 1/2, par. 210-39)
(Section scheduled to be repealed on January 1, 2021)
Sec. 39. Violations.
(a) Any person who shall violate any of the provisions of, or who fails to perform any duty imposed by this Act, or who violates any determination or order of the Department of Nuclear Safety or its successor agency, the Illinois Emergency Management Agency, promulgated pursuant to this Act, is guilty of a Class A misdemeanor; provided each day during which a violation continues shall constitute a separate offense; and in addition thereto, such person may be enjoined from continuing such violation as hereinafter provided.
(b) (1) A person who knowingly makes a false material

statement to a Department of Nuclear Safety or Agency employee during the course of official Department or Agency business or in an application for accreditation, certification, registration, or licensure under this Act is guilty of a Class A misdemeanor for a first offense and is guilty of a Class 4 felony for a second or subsequent offense.

(2) A person who knowingly alters a credential,

certificate, registration, or license issued by the Department of Nuclear Safety or its successor agency, the Illinois Emergency Management Agency, for the purpose of evading a requirement of this Act is guilty of a Class A misdemeanor for a first offense and is guilty of a Class 4 felony for a second or subsequent offense.

(c) The penalties provided herein shall be recoverable in an action brought in the name of the People of the State of Illinois by the Attorney General.
(Source: P.A. 94-104, eff. 7-1-05.)

(420 ILCS 40/40) (from Ch. 111 1/2, par. 210-40)
(Section scheduled to be repealed on January 1, 2021)
Sec. 40. Injunctive relief. It shall be the duty of the Attorney General upon the request of the Agency to bring an action for an injunction against any person violating the provisions of this Act, or violating any order or determination of the Department of Nuclear Safety or its successor agency, the Illinois Emergency Management Agency.
(Source: P.A. 94-104, eff. 7-1-05.)

(420 ILCS 40/41) (from Ch. 111 1/2, par. 210-41)
(Section scheduled to be repealed on January 1, 2021)
Sec. 41. Conflicting laws. This Act shall not be construed as repealing any laws of the State relating to radiation sources, exposures, radiation protection, and professional licensure, but shall be held and construed as auxiliary and supplementary thereto, except to the extent that the same are in direct conflict herewith.
No ordinances or regulations of any governing body of a municipality or county or board of health not inconsistent with this Act or any code, rules or regulations promulgated pursuant thereto shall be superseded by this Act.
No unit of local government, including a home rule unit, may regulate matters concerning radiation in a manner inconsistent with this Act or any rule or regulation promulgated under this Act. This paragraph is a limitation under subsection (i) of Section 6 of Article VII of the Illinois Constitution on the concurrent exercise by home rule units of powers and functions exercised by the State.
(Source: P.A. 86-1341.)

(420 ILCS 40/42) (from Ch. 111 1/2, par. 210-42)
(Section scheduled to be repealed on January 1, 2021)
Sec. 42. Existing remedies unimpaired. No existing civil or criminal remedy for any wrongful action which is a violation of any code, rule or regulation promulgated under this Act shall be excluded or impaired by this Act.
(Source: P.A. 86-1341.)

(420 ILCS 40/43) (from Ch. 111 1/2, par. 210-43)
(Section scheduled to be repealed on January 1, 2021)
Sec. 43. Reinstatement of existing licenses; Force and effect of existing rules. All licenses, accreditations, registrations, and exemptions in effect on the date of this Act becomes law and issued pursuant to the Radiation Protection Act, are reinstated for the balance of the term for which last issued. All rules in effect on the date this Act becomes law and promulgated pursuant to the Radiation Protection Act, shall remain in full force and effect on the effective date of this Act without being promulgated again by the Department of Nuclear Safety, except to the extent any rule or regulation is inconsistent with any provision of this Act.
(Source: P.A. 94-104, eff. 7-1-05.)

(420 ILCS 40/44) (from Ch. 111 1/2, par. 210-44)
(Section scheduled to be repealed on January 1, 2021)
Sec. 44. Protection of powers. The powers, duties and functions vested in the Agency under the provisions of this Act shall not be construed to affect in any manner the powers, duties, and functions vested in the Agency under any other provisions of law.
(Source: P.A. 94-104, eff. 7-1-05.)

(420 ILCS 40/45)
(Section scheduled to be repealed on January 1, 2021)
Sec. 45. Subpoena power; confidentiality; witness fees; enforcement; punishment.
(a) The Agency, by its Assistant Director or a person designated by the Assistant Director, may, at the Assistant Director's instance or on the written request of another party to an administrative proceeding or investigation administered under this Act or under any other Act administered by the Agency as the successor agency to the Department of Nuclear Safety, subpoena witnesses to attend and give testimony before the hearing officer designated to preside over the proceeding or investigation and subpoena the production of books, papers, or records that the Assistant Director or a person designated by the Assistant Director deems relevant or material to any such administrative proceeding or investigation.
(b) Any patient records disclosed pursuant to a properly issued subpoena shall remain confidential and exempt from inspection and copying under the Freedom of Information Act and protected from disclosure under the provisions of Part 21 of Article VIII of the Code of Civil Procedure, with the exception that such patient records shall be admissible in any administrative proceeding before the Agency when necessary to substantiate violations of this Act or any other Act administered by the Agency as the successor agency to the Department of Nuclear Safety and rules thereunder. Prior to admission of such records into evidence or their being made a part of any contested case file, all information indicating the identity of the patient shall be removed and deleted.
(c) The fees of witnesses for attendance and travel shall be the same as the fees for witnesses before the circuit court of this State. Those fees shall be paid when the witness is excused from further attendance. When a witness is subpoenaed at the instance of the Agency, those fees shall be paid in the same manner as other administrative expenses of the Agency. When a witness is subpoenaed at the instance of a party to a proceeding other than the Agency, the Agency may require that the cost of service of the subpoena or subpoena duces tecum and the fee of the witness be borne by the party at whose instance the witness is summoned. In such a case, the Agency, in its discretion, may require a deposit to cover the cost of the service and witness fees. A subpoena or subpoena duces tecum issued under this Section may be served in the same manner as a subpoena issued out of a circuit court or may be served by United States registered or certified mail, addressed to the person concerned at the person's last known address, and proof of that mailing shall be sufficient for the purposes of this Section.
(d) Any person who, without lawful authority, fails to appear in response to a subpoena or to answer any question or to produce any books, papers, records, or any other documents relevant or material to such administrative proceeding or investigation is guilty of a Class A misdemeanor. Each violation shall constitute a separate and distinct offense. In addition to initiating criminal proceedings, the Agency, through the Attorney General, may seek enforcement of any such subpoena by any circuit court of this State.
(Source: P.A. 94-104, eff. 7-1-05.)

(420 ILCS 40/46) (from Ch. 111 1/2, par. 210-46)
(Section scheduled to be repealed on January 1, 2021)
Sec. 46. The Radiation Protection Act is repealed.
(Source: P.A. 86-1341.)

(420 ILCS 40/47) (from Ch. 111 1/2, par. 210-47)
(Section scheduled to be repealed on January 1, 2021)
Sec. 47. Section 4.5A of the Regulatory Agency Sunset Act is repealed.
(Source: P.A. 86-1341.)

(420 ILCS 40/48) (from Ch. 111 1/2, par. 210-48)
(Section scheduled to be repealed on January 1, 2021)
Sec. 48. This Act takes effect upon becoming law.
(Source: P.A. 86-1341.)

(420 ILCS 40/49)
(Section scheduled to be repealed on January 1, 2021)
Sec. 49. Remediation of Ottawa radiation sites. In order to accomplish a cost-effective remediation that is protective of the public health, the Agency shall have the following powers regarding the sites designated as the Ottawa radiation sites on the National Priorities List under the federal Comprehensive Environmental Response, Compensation and Liability Act of 1980, as amended:
(1) to cooperate with and receive the assistance of

other State agencies including, but not limited to, the Illinois Attorney General, the Department of Natural Resources, the Department of Transportation, and the Environmental Protection Agency;

(2) to enter into contracts; and
(3) to accept by gift, donation, or bequest and to

purchase any interests in lands, buildings, grounds, and rights-of-way in, around, or adjacent to the Ottawa radiation sites and, upon completion of remediation, to transfer property to the Department of Natural Resources.

(Source: P.A. 94-104, eff. 7-1-05.)



420 ILCS 42/ - Uranium and Thorium Mill Tailings Control Act.

(420 ILCS 42/1)
Sec. 1. Short title. This Act may be cited as the Uranium and Thorium Mill Tailings Control Act.
(Source: P.A. 87-1024.)

(420 ILCS 42/5)
Sec. 5. Legislative findings.
(a) The General Assembly finds:
(1) that a very large volume of by-product material,

commonly referred to as uranium and thorium mill tailings, is located within this State, much of it in urban areas;

(2) that such radioactive materials pose a

significant risk to the public health, safety, and welfare of the people of Illinois; and

(3) that the Illinois Emergency Management Agency,

pursuant to the provisions of the Radiation Protection Act of 1990, regulates the generation, possession, use, and disposal of such materials to protect the public health and safety from the radiation risks associated with these materials and to ensure that they do not pose an undue risk to the public health, safety, or the environment; and

(4) that in addition to this regulation, it is

beneficial for the State to have a policy promoting the safe and timely decommissioning of source material milling facilities that have come to the end of their productive lives and the safe and effective decontamination of areas within the State that are contaminated with uranium or thorium mill tailings.

(a-5) The General Assembly also finds:
(1) that the Director, as represented by the Attorney

General, and Kerr-McGee Chemical Corporation entered into an agreement dated May 19, 1994 and other related agreements to facilitate the removal of by-product material from the City of West Chicago in reliance upon the enactment of this amendatory Act of 1994;

(2) that the May 19, 1994 agreement is consistent

with the public purpose as expressed in this Act; and

(3) that the May 19, 1994 agreement is not an

agreement intended to relieve Kerr-McGee Chemical Corporation from the applicability of this Act under Section 35.

(b) It is the purpose of this Act to establish a comprehensive program for the timely decommissioning of uranium and thorium mill tailings facilities in Illinois and for the decontamination of properties that are contaminated with uranium or thorium mill tailings. It is the intent of the General Assembly that such a program provide for the safe management of these mill tailings and that the program encourage public participation in all phases of the development of this management program. It is further the intent of the General Assembly that this program be in addition to the regulatory program established in the Radiation Protection Act of 1990.
(Source: P.A. 95-777, eff. 8-4-08.)

(420 ILCS 42/10)
Sec. 10. Definitions. As used in this Act:
"Agency" means the Illinois Emergency Management Agency.
"By-product material" means the tailings or wastes produced by the extraction or concentration of uranium or thorium from any ore processed primarily for its source material content, including discrete surface wastes resulting from underground solution extraction processes but not including underground ore bodies depleted by such solution extraction processes.
"Director" means the Director of the Illinois Emergency Management Agency.
"Person" means any individual, corporation, partnership, firm, association, trust, estate, public or private institution, group, agency, political subdivision of this State, any other State or political subdivision or agency thereof, and any legal successor, representative, agent, or agency of the foregoing, other than the United States Nuclear Regulatory Commission, or any successor thereto, and other than federal government agencies licensed by the United States Nuclear Regulatory Commission, or any successor thereto.
"Radiation emergency" means the uncontrolled release of radioactive material from a radiation installation that poses a potential threat to the public health, welfare, and safety.
"Source material" means (i) uranium, thorium, or any other material that the Agency declares by order to be source material after the United States Nuclear Regulatory Commission or its successor has determined the material to be source material; or (ii) ores containing one or more of those materials in such concentration as the Agency declares by order to be source material after the United States Nuclear Regulatory Commission or its successor has determined the material in such concentration to be source material.
"Specific license" means a license, issued after application, to use, manufacture, produce, transfer, receive, acquire, own, or possess quantities of radioactive materials or devices or equipment utilizing radioactive materials.
(Source: P.A. 95-777, eff. 8-4-08.)

(420 ILCS 42/15)
Sec. 15. Storage fees.
(a) Beginning January 1, 1994, an annual fee shall be imposed on the owner or operator of any property that has been used in whole or in part for the milling of source material and is being used for the storage or disposal of by-product material, equal to $2 per cubic foot of by-product material being stored or disposed of by the facility. After a facility is cleaned up in accordance with the Agency's radiological soil clean-up criteria, no fee shall be due, imposed upon, or collected from an owner. No fee shall be imposed upon any by-product material moved to a facility in contemplation of the subsequent removal of the by-product material pursuant to law or upon any by-product material moved to a facility in contemplation of processing the material through a physical separation facility. No fees shall be collected from any State, county, municipal, or local governmental agency. In connection with settling litigation regarding the amount of the fee to be imposed, the Director may enter into an agreement with the owner or operator of any facility specifying that the fee to be imposed shall not exceed $26,000,000 in any calendar year. The fees assessed under this Section are separate and distinct from any license fees imposed under Section 11 of the Radiation Protection Act of 1990.
The fee shall be due on June 1 of each year or at such other times in such installments as the Director may provide by rule. To facilitate the expeditious removal of by-product material, rules establishing payment dates or schedules may be adopted as emergency rules under Section 5-45 of the Administrative Procedure Act. The fee shall be collected and administered by the Agency, and shall be deposited into the General Revenue Fund.
(b) Moneys may be expended by the Agency, subject to appropriation, for the following purposes but only as the moneys relate to by-product material attributable to the owner or operator who pays the fees under subsection (a):
(1) the costs of monitoring, inspecting, and

otherwise regulating the storage and disposal of by-product material, wherever located;

(2) the costs of undertaking any maintenance,

decommissioning activities, cleanup, responses to radiation emergencies, or remedial action that would otherwise be required of the owner or operator by law or under a license amendment or condition in connection with by-product materials;

(3) the costs that would otherwise be required of the

owner or operator, by law or under a license amendment or condition, incurred by the State arising from the transportation of the by-product material from a storage or unlicensed disposal location to a licensed permanent disposal facility; and

(4) reimbursement to the owner or operator of any

facility used for the storage or disposal of by-product material for costs incurred by the owner or operator in connection with the decontamination or decommissioning of the storage or disposal facility or other properties contaminated with by-product material. However, the amount of the reimbursements paid to the owner or operator of a by-product material storage or disposal facility shall not be reduced for any amounts recovered by the owner or operator pursuant to Title X of the federal Energy Policy Act of 1992 and shall not exceed the amount of money paid by that owner or operator under subsection (a) plus the interest attributable to amounts paid by that owner or operator.

An owner or operator who incurs costs in connection with the decontamination or decommissioning of the storage or disposal facility or other properties contaminated with by-product material is entitled to have those costs promptly reimbursed as provided in this Section. In the event the owner or operator has incurred reimbursable costs for which there are not adequate moneys with which to provide reimbursement, the Director shall reduce the amount of any fee payable in the future imposed under this Act by the amount of the reimbursable expenses incurred by the owner or operator. An owner or operator of a facility shall submit requests for reimbursement to the Director in a form reasonably required by the Director. Upon receipt of a request, the Director shall give written notice approving or disapproving each of the owner's or operator's request for reimbursement within 60 days. The Director shall approve requests for reimbursement unless the Director finds that the amount is excessive, erroneous, or otherwise inconsistent with paragraph (4) of this subsection or with any license or license amendments issued in connection with that owner's or operator's decontamination or decommissioning plan. If the Director disapproves a reimbursement request, the Director shall set forth in writing to the owner or operator the reasons for disapproval. The owner or operator may resubmit to the Agency a disapproved reimbursement request with additional information as may be required. Disapproval of a reimbursement request shall constitute final action for purposes of the Administrative Review Law unless the owner or operator resubmits the denied request within 35 days. To the extent there are funds available, the Director shall prepare and certify to the Comptroller the disbursement of the approved sums to the owners or operators or, if there are insufficient funds available, the Director shall off-set future fees otherwise payable by the owner or operator by the amount of the approved reimbursable expenses.
(c) To the extent that costs identified in parts (1), (2), and (3) of subsections (b) are recovered by the Agency under the Radiation Protection Act of 1990 or its rules, the Agency shall not use money under this Section to cover these costs.
(d) (Blank).
(Source: P.A. 94-91, eff. 7-1-05; 95-777, eff. 8-4-08.)

(420 ILCS 42/20)
Sec. 20. Local approval. Notwithstanding the licensing provisions of the Radiation Protection Act:
(1) A person shall not operate a facility for the disposal of by-product material that is located in a municipality or within 1.5 miles of the boundary of any municipality, unless approval is given by the governing body of that municipality.
(2) A person shall not operate a facility for the disposal of by-product material in an unincorporated area of a county that is situated more than 1.5 miles from the boundary of the nearest municipality, unless approval is given by the governing body of that county.
(3) A person shall not place any by-product material at a disposal facility located in a municipality or within 1.5 miles of the boundary of any municipality, unless approval is given by the governing body of that municipality.
(4) A person shall not place any by-product material at a permanent disposal facility located in an unincorporated area of a county that is situated more than 1.5 miles from the boundary of the nearest municipality, unless approval is given by the governing body of that county.
Nothing in this Act shall relieve an applicant from securing any necessary zoning approval from the unit of government having zoning jurisdiction over the proposed facility and complying with other applicable local laws.
(Source: P.A. 87-1024.)

(420 ILCS 42/25)
Sec. 25. Response plans.
(a) Within one year of the effective date of this Act, the owner or operator of any licensed site where by-product material is located on the effective date of this Act shall file with the Agency a detailed plan describing all of the activities necessary for implementation of a permanent remedial action, including, but not limited to, disposal of by-product material at a permanent disposal site, restoration of the licensed site to unrestricted use, and decontamination of all properties that have been identified as being contaminated with by-product material produced at the licensed site. If the licensed site is located in a municipality or within 1.5 miles of the boundary of any municipality, the plan shall also be filed with the governing body of that municipality. If the licensed site is in an unincorporated area of a county and situated more than 1.5 miles from the boundary of the nearest municipality, the plan shall be filed with the governing body of that county.
(b) Within one year of discontinuing active source material milling operations, the owner or operator of any facility where ores are processed primarily for their source material content shall file with the Agency a detailed plan describing all of the activities necessary for implementation of a permanent remedial action, including, but not limited to, disposal of by-product material at a permanent disposal site, restoration of the facility site to unrestricted use, and decontamination of all properties that have been identified as being contaminated with by-product material produced at the licensed facility. If the facility is located in a municipality or within 1.5 miles of the boundary of any municipality, the plan shall also be filed with the governing body of that municipality. If the site is in an unincorporated area of a county and situated more than 1.5 miles from the boundary of the nearest municipality, the plan shall be filed with the governing body of that county.
(c) The plans filed under subsection (a) or (b) shall include a schedule for disposal of by-product material at a facility that has a specific license authorizing disposal of by-product material. The schedule shall be such that disposal could be completed within 48 months or less of commencement of disposal activities. The plans shall also describe permits, approvals, and other authorizations that will need to be obtained and the plans for obtaining those permits, approvals and authorizations.
(Source: P.A. 95-777, eff. 8-4-08.)

(420 ILCS 42/30)
Sec. 30. Rules and regulations. The Agency may adopt such rules and procedures as it may deem necessary or useful in the execution of its duties under this Act. The rules may require submission of pertinent information by taxpayers.
(Source: P.A. 95-777, eff. 8-4-08.)

(420 ILCS 42/32)
Sec. 32. Limitations on groundwater and property use.
(a) In connection with the decommissioning of a source material milling facility or the termination of the facility's license, the Agency shall have the authority to adopt by rule, or impose by order or license amendment or condition, restrictions on the use of groundwater on any property that has been licensed for the milling of source material and any property downgradient from the property that has been licensed for the milling of source material where the groundwater impacted by a licensed facility has constituents above naturally-occurring levels and is in excess of the groundwater standards enforceable by the Agency.
(b) In connection with the decommissioning of a source material milling facility or the termination of the facility's license, the Agency shall have the authority to adopt by rule, or impose by order or license amendment or condition, restrictions on property that has been licensed for the milling of source material where the soil has constituents above naturally-occurring levels to limit or prohibit:
(1) the construction of basements or other similar

below-ground structures, other than footings or pilings, on any portion of the property where elevated levels of the constituents are present in the soil; and

(2) the excavation of soil from a portion of the

property where elevated levels of the constituents are present in the excavated soil, unless the excavated soil is (i) disposed of in a facility licensed or permitted to dispose of that soil or (ii) returned to the approximate depth from which it was excavated and covered with an equivalent cover.

(c) The authority granted to the Agency under this Section is intended to secure the greatest protection of the public health and safety practicable in the decommissioning of a source material milling facility or the termination of the facility's license and shall be in addition to the authority granted under the Radiation Protection Act of 1990.
(Source: P.A. 95-777, eff. 8-4-08.)

(420 ILCS 42/35)
Sec. 35. Agreements. If the Director certifies to the General Assembly that the State and the owner or operator of a licensed by-product material storage or disposal facility have entered into an agreement enforceable in court that accomplishes the purposes of subsection (b) of Section 5 of this Act, and that also provides financial assurances to protect the State against costs described in parts (1), (2), and (3) of subsection (b) of Section 15, then Sections 15, 25 and 40(b) of this Act, and any rules that the Agency may adopt to implement those Sections, shall not apply to that owner or operator.
(Source: P.A. 95-777, eff. 8-4-08.)

(420 ILCS 42/40)
Sec. 40. Violations and penalties.
(a) Any person who violates Section 20 shall be subject to a civil penalty not to exceed $10,000 per day of violation.
(b) Any person failing to pay the fees provided for in Section 15 shall be subject to a civil penalty not to exceed 4 times the amount of the fees not paid.
(c) Violations of this Act shall be prosecuted by the Attorney General at the request of the Agency. Civil penalties under this Act are recoverable in an action brought by the Attorney General on behalf of the State in the circuit court of the county in which the facility is located. All amounts collected from fines under this Section shall be deposited in the General Revenue Fund. It shall also be the duty of the Attorney General upon the request of the Agency to bring an action for an injunction against any person violating any of the provisions of this Act. The Court may assess all or a portion of the cost of actions brought under this subsection, including but not limited to attorney, expert witness, and consultant fees, to the owner or operator of the source material milling facility or to any other person responsible for the violation or contamination.
(Source: P.A. 94-91, eff. 7-1-05; 95-777, eff. 8-4-08.)

(420 ILCS 42/45)
Sec. 45. Severability. The provisions of this Act are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 87-1024.)

(420 ILCS 42/49)
Sec. 49. This Act shall take effect upon becoming law.
(Source: P.A. 87-1024.)



420 ILCS 44/ - Radon Industry Licensing Act.

(420 ILCS 44/1)
Sec. 1. Short title. This Act may be cited as the Radon Industry Licensing Act.
(Source: P.A. 90-262, eff. 7-30-97.)

(420 ILCS 44/5)
Sec. 5. Legislative declaration. The General Assembly declares that it is in the interest of the people of Illinois to establish a comprehensive program for determining the extent to which radon and radon progeny are present in dwellings and other buildings in Illinois at concentrations that pose a potential risk to the occupants and for determining measures that can be taken to reduce and prevent such risk. The General Assembly also finds that public concerns over the dangers from radon and radon progeny may give rise to unscrupulous practices that exploit those concerns but do not mitigate the dangers from radon and radon progeny. It is therefore declared to be the public policy of this State that in order to safeguard the health, property, and public welfare of its citizens, persons engaged in the business of measuring the presence of radon or radon progeny in dwellings and reducing the presence of radon and radon progeny in the indoor atmosphere shall be regulated by the State through licensing requirements.
(Source: P.A. 94-369, eff. 7-29-05.)

(420 ILCS 44/10)
Sec. 10. Primary responsibility with Illinois Emergency Management Agency. The Illinois Emergency Management Agency shall have primary responsibility for coordination, oversight, and implementation of all State functions in matters concerning the presence, effects, measurement, and mitigation of risks of radon and radon progeny in dwellings and other buildings. The Department of Natural Resources, the Environmental Protection Agency, the Department of Public Health, and other State agencies shall consult and cooperate with the Agency as requested and as necessary to fulfill the purposes of this Act.
(Source: P.A. 94-369, eff. 7-29-05.)

(420 ILCS 44/15)
Sec. 15. Definitions. As used in this Act, unless the context requires otherwise:
(a) "Agency" means the Illinois Emergency Management Agency.
(b) "Client" means any person who contracts for measurement or mitigation services.
(c) "Director" means the Director of the Illinois Emergency Management Agency.
(d) "Interfere" means to adversely or potentially adversely impact the successful completion of an indoor radon measurement by changing the radon or radon progeny concentrations or altering the performance of measurement equipment or an indoor radon mitigation system installation or operation.
(e) "Laboratory analysis" means the act of analyzing the radon or radon progeny concentrations with passive devices, or the act of calibrating radon or radon progeny measurement devices, or the act of exposing radon or radon progeny devices to known concentrations of radon or radon progeny as a compensated service.
(f) "Mitigation" means the act of repairing or altering a building or building design for the purpose in whole or in part of reducing the concentration of radon in the indoor atmosphere.
(g) "Person" means entities, including, but not limited to, an individual, company, corporation, firm, group, association, partnership, joint venture, trust, or government agency or subdivision.
(h) "Radon" means a gaseous radioactive decay product of uranium or thorium.
(i) "Radon contractor" or "contractor" means a person licensed to perform radon or radon progeny mitigation or to perform measurements of radon or radon progeny in an indoor atmosphere.
(j) "Radon progeny" means any combination of the radioactive decay products of radon.
(Source: P.A. 94-369, eff. 7-29-05.)

(420 ILCS 44/20)
Sec. 20. General powers.
(a) The Agency may undertake projects to determine whether and to what extent radon and radon progeny are present in dwellings and other buildings, to determine to what extent their presence constitutes a risk to public health, and to determine what measures are effective in reducing and preventing the risk to public health.
(b) In addition to other powers granted under this Act, the Agency is authorized to:
(1) Establish a program for measuring radon or radon

progeny in dwellings and other buildings.

(2) Conduct surveys and studies in cooperation with

the Department of Natural Resources and the Department of Public Health to determine the distribution and concentration of radon or radon progeny in dwellings and other buildings and the associated health risk and to evaluate measures that may be used to mitigate a present or potential health risk.

(3) Enter into dwellings and other buildings with the

consent of the owner or occupant to engage in monitoring activities or to conduct remedial action studies or programs.

(4) Enter into contracts for projects undertaken

pursuant to subsection (a).

(5) Enter into agreements with other departments,

agencies, and subdivisions of the federal government, the State, and units of local government to implement this Act.

(6) Establish training and educational programs.
(7) Apply for, accept, and use grants or other

financial assistance and accept and use gifts of money or property to implement this Act.

(8) Provide technical assistance to persons and to

other State departments, agencies, political subdivisions, units of local government, and school districts.

(9) Prescribe forms for application for a license.
(10) Establish the minimum qualifications for a

license, including requirements for examinations or performance testing, and issue licenses to persons found to be qualified.

(10.5) Investigate any unlicensed activity.
(11) Conduct hearings or proceedings to revoke,

suspend, or refuse to issue or renew a license, or assess civil penalties.

(12) Adopt rules for the administration and

enforcement of this Act.

(13) Establish by rule fees to recover the cost of

the program.

(Source: P.A. 94-369, eff. 7-29-05.)

(420 ILCS 44/25)
Sec. 25. License requirement. Beginning January 1, 1998, no person shall sell a device or perform a service for compensation to detect the presence of radon or radon progeny in the indoor atmosphere, perform laboratory analysis, or perform a service to reduce the presence of radon or radon progeny in the indoor atmosphere unless the person has been licensed by the Agency. The application procedures for a license shall be established by rule of the Agency. This Section does not apply to retail stores that only sell or distribute radon sampling devices but are not engaged in the manufacture of radon sampling devices or a relationship with the client for other services such as home inspection or representation as in a real estate transaction.
(Source: P.A. 96-195, eff. 8-10-09.)

(420 ILCS 44/27)
Sec. 27. Approval of radon sampling and measurement devices. No person shall sell a device in this State to detect the presence of radon or radon progeny in the indoor atmosphere without prior approval of the device from the Agency. All electronic radon detection devices sold in this State must be calibrated to ensure the accuracy and precision of their measurements of radon and radon progeny.
(Source: P.A. 96-195, eff. 8-10-09.)

(420 ILCS 44/28)
Sec. 28. (Repealed).
(Source: P.A. 97-953, eff. 8-13-12. Repealed by P.A. 99-933, eff. 1-27-17.)

(420 ILCS 44/30)
Sec. 30. Reporting of information. Within 45 days after testing for radon or radon progeny, a person performing the testing shall report to his or her client the results of the testing. In addition, if the client is not the owner or occupant of the building, a person shall report to the owner or occupant upon request. To the extent that the testing results contain information pertaining to the medical condition of an identified individual or the concentration of radon or radon progeny in an identified dwelling, information obtained by the Agency pursuant to this Act is exempt from the disclosure requirements of the Freedom of Information Act, except that the Agency shall make the information available to the identified individual or the owner or occupant on request.
(Source: P.A. 94-369, eff. 7-29-05.)

(420 ILCS 44/35)
Sec. 35. Penalties.
(a) A person required to be licensed under Section 25 of this Act who sells a device or performs a service without being properly licensed under this Act may be assessed a civil penalty by the Agency not to the exclusion of any other penalty authorized by law in an amount not to exceed $5,000, for each offense, as determined by the Agency. Any person assessed a civil penalty under this Section shall be afforded an opportunity for hearing in accordance with Agency regulations prior to final action by the Agency. The civil penalty must be paid within 30 days after the order becomes a final and binding administrative determination.
(b) A person who violates a provision of this Act shall be guilty of a business offense and may be fined not less than $500 nor more than $1,000 for the first offense and shall be guilty of a Class A misdemeanor for a subsequent offense. Each day that a violation continues constitutes a separate offense. A licensed radon contractor found guilty of a violation of a provision of this Act may have his or her license terminated by the Agency.
(Source: P.A. 94-369, eff. 7-29-05.)

(420 ILCS 44/40)
Sec. 40. Interference. No person shall interfere with or cause another person to interfere with the successful completion of a radon measurement or the installation or operation of a radon mitigation system. This Section applies to persons required to be licensed under this Act and to persons not required to be licensed under this Act.
(Source: P.A. 90-262, eff. 7-30-97.)

(420 ILCS 44/45)
Sec. 45. Grounds for disciplinary action. The Agency may refuse to issue or to renew, or may revoke, suspend, or take other disciplinary action as the Agency may deem proper, including fines not to exceed $1,000 for each violation, with regard to any license for any one or combination of the following causes:
(a) Violation of this Act or its rules.
(b) Conviction of a crime under the laws of any

United States jurisdiction that is a felony or of any crime that directly relates to the practice of detecting or reducing the presence of radon or radon progeny. Consideration of such conviction of an applicant shall be in accordance with Section 46.

(c) Making a misrepresentation for the purpose of

obtaining a license.

(d) Professional incompetence or gross negligence in

the practice of detecting or reducing the presence of radon or radon progeny.

(e) Gross malpractice, prima facie evidence of which

may be a conviction or judgment of malpractice in a court of competent jurisdiction.

(f) Aiding or assisting another person in violating a

provision of this Act or its rules.

(g) Failing, within 60 days, to provide information

in response to a written request made by the Agency that has been sent by mail to the licensee's last known address.

(h) Engaging in dishonorable, unethical, or

unprofessional conduct of a character likely to deceive, defraud, or harm the public.

(i) Habitual or excessive use or addiction to

alcohol, narcotics, stimulants, or any other chemical agent or drug that results in the inability to practice with reasonable judgment, skill, or safety.

(j) Discipline by another United States jurisdiction

or foreign nation, if at least one of the grounds for the discipline is the same or substantially equivalent to those set forth in this Section.

(k) Directly or indirectly giving to or receiving

from a person any fee, commission, rebate, or other form of compensation for a professional service not actually or personally rendered.

(l) A finding by the Agency that the licensee has

violated the terms of a license.

(m) Conviction by a court of competent jurisdiction,

either within or outside of this State, of a violation of a law governing the practice of detecting or reducing the presence of radon or radon progeny if the Agency determines after investigation that the person has not been sufficiently rehabilitated to warrant the public trust.

(n) A finding by the Agency that a license has been

applied for or obtained by fraudulent means.

(o) Practicing or attempting to practice under a name

other than the full name as shown on the license or any other authorized name.

(p) Gross and willful overcharging for professional

services, including filing false statements for collection of fees or moneys for which services are not rendered.

(q) Failure to file a return or to pay the tax,

penalty, or interest shown in a filed return, or to pay any final assessment of tax, penalty, or interest, as required by a tax Act administered by the Department of Revenue, until such time as the requirements of any such tax Act are satisfied.

(r) Failure to repay educational loans guaranteed by

the Illinois Student Assistance Commission, as provided in Section 80 of the Nuclear Safety Law of 2004. However, the Agency may issue an original or renewal license if the person in default has established a satisfactory repayment record as determined by the Illinois Student Assistance Commission.

(s) Failure to meet child support orders, as provided

in Section 10-65 of the Illinois Administrative Procedure Act.

(t) Failure to pay a fee or civil penalty properly

assessed by the Agency.

(Source: P.A. 100-286, eff. 1-1-18.)

(420 ILCS 44/46)
Sec. 46. Applicant convictions.
(a) The Agency shall not require applicants to report the following information and shall not consider the following criminal history records in connection with an application for a license under this Act:
(1) Juvenile adjudications of delinquent minors as

defined in Section 5-105 of the Juvenile Court Act of 1987, subject to the restrictions set forth in Section 5-130 of the Juvenile Court Act of 1987.

(2) Law enforcement records, court records, and

conviction records of an individual who was 17 years old at the time of the offense and before January 1, 2014, unless the nature of the offense required the individual to be tried as an adult.

(3) Records of arrest not followed by a conviction.
(4) Convictions overturned by a higher court.
(5) Convictions or arrests that have been sealed or

expunged.

(b) The Agency, upon a finding that an applicant for a license was convicted of a felony or a crime that relates to the practice of detecting or reducing the presence of radon or radon progeny, shall consider any evidence of rehabilitation and mitigating factors contained in the applicant's record, including any of the following factors and evidence, to determine if the conviction will impair the ability of the applicant to engage in the position for which a license is sought:
(1) the lack of direct relation of the offense for

which the applicant was previously convicted to the duties, functions, and responsibilities of the position for which a license is sought;

(2) whether 5 years since a felony conviction or 3

years since release from confinement for the conviction, whichever is later, have passed without a subsequent conviction;

(3) if the applicant was previously licensed or

employed in this State or other states or jurisdictions, then the lack of prior misconduct arising from or related to the licensed position or position of employment;

(4) the age of the person at the time of the criminal

offense;

(5) successful completion of sentence and, for

applicants serving a term of parole or probation, a progress report provided by the applicant's probation or parole officer that documents the applicant's compliance with conditions of supervision;

(6) evidence of the applicant's present fitness and

professional character;

(7) evidence of rehabilitation or rehabilitative

effort during or after incarceration, or during or after a term of supervision, including, but not limited to, a certificate of good conduct under Section 5-5.5-25 of the Unified Code of Corrections or a certificate of relief from disabilities under Section 5-5.5-10 of the Unified Code of Corrections; and

(8) any other mitigating factors that contribute to

the person's potential and current ability to perform the duties and responsibilities of the position for which a license or employment is sought.

(c) If the Agency refuses to issue a license to an applicant, then the Agency shall notify the applicant of the denial in writing with the following included in the notice of denial:
(1) a statement about the decision to refuse to

grant a license;

(2) a list of the convictions that the Agency

determined will impair the applicant's ability to engage in the position for which a license is sought;

(3) a list of convictions that formed the sole or

partial basis for the refusal to issue a license; and

(4) a summary of the appeal process or the earliest

the applicant may reapply for a license, whichever is applicable.

(d) No later than May 1 of each year, the Agency must prepare, publicly announce, and publish a report of summary statistical information relating to new and renewal license applications during the preceding calendar year. Each report shall show, at a minimum:
(1) the number of applicants for a new or renewal

license under this Act within the previous calendar year;

(2) the number of applicants for a new or renewal

license under this Act within the previous calendar year who had any criminal conviction;

(3) the number of applicants for a new or renewal

license under this Act in the previous calendar year who were granted a license;

(4) the number of applicants for a new or renewal

license with a criminal conviction who were granted a license under this Act within the previous calendar year;

(5) the number of applicants for a new or renewal

license under this Act within the previous calendar year who were denied a license; and

(6) the number of applicants for a new or renewal

license with a criminal conviction who were denied a license under this Act in the previous calendar year in whole or in part because of a prior conviction.

(Source: P.A. 100-286, eff. 1-1-18.)

(420 ILCS 44/50)
Sec. 50. Summary suspension. The Director may summarily suspend the license of a radon contractor without a hearing, simultaneously with the institution of proceedings for a hearing, if the Director finds that evidence in his or her possession indicates that continuation of the contractor in practice would constitute an imminent danger to the public. If the Director summarily suspends a license without a hearing, a hearing by the Agency shall be held within 30 days after the suspension has occurred and shall be concluded without appreciable delay.
(Source: P.A. 94-369, eff. 7-29-05.)

(420 ILCS 44/52)
Sec. 52. Subpoena power; witness fees; enforcement; punishment.
(a) The Agency, by its Assistant Director or a person designated by the Assistant Director, may, at the Assistant Director's instance or on the written request of another party to an administrative proceeding or investigation administered under this Act or any other law concerning radon, subpoena witnesses to attend and give testimony before the hearing officer designated to preside over the proceeding or investigation and subpoena the production of books, papers, or records that the Assistant Director or his or her designee deems relevant or material to any administrative proceeding or investigation.
(b) The fees paid to witnesses for attendance and travel shall be the same as the fees for witnesses before the circuit court of the county in which the hearing is held. Those fees shall be paid when the witness is excused from further attendance. When a witness is subpoenaed at the instance of the Agency, those fees shall be paid in the same manner as other administrative expenses of the Agency. When a witness is subpoenaed at the instance of a party to a proceeding other than the Agency, the Agency may require that the cost of service of the subpoena or subpoena duces tecum and the fee of the witness be borne by the party at whose instance the witness is summoned. In that case, the Agency, in its discretion, may require a deposit to cover the cost of the service and witness fees. A subpoena or subpoena duces tecum issued under this Section may be served in the same manner as a subpoena issued out of a circuit court of the county in which the hearing is held or may be served by United States registered or certified mail, addressed to the person concerned at the person's last known address, and proof of that mailing shall be sufficient for the purposes of this Section. The Agency shall adopt rules governing the procedure for challenging a subpoena.
(c) If any person, without lawful authority, fails to appear in response to a subpoena or to answer any question or to produce any books, papers, records, or any other documents relevant or material to an administrative proceeding or investigation, the Agency, through the Attorney General, may seek enforcement of any such subpoena by any circuit court of this State.
(Source: P.A. 99-59, eff. 7-16-15.)

(420 ILCS 44/55)
Sec. 55. Liability. The Agency and other persons under contract or agreement with the Agency under this Act, and their officers, agents, and employees, shall not be liable for conduct in the course of administering or enforcing this Act unless the conduct was malicious.
(Source: P.A. 94-369, eff. 7-29-05.)

(420 ILCS 44/60)
Sec. 60. Deposit of moneys. All moneys received by the Agency under this Act shall be deposited into the Radiation Protection Fund and are not refundable. Moneys deposited into the Fund may be used by the Agency, pursuant to appropriation, for the administration and enforcement of this Act.
(Source: P.A. 94-369, eff. 7-29-05.)

(420 ILCS 44/65)
Sec. 65. Illinois Administrative Procedure Act. The provisions of the Illinois Administrative Procedure Act are hereby expressly adopted and shall apply to all administrative rules and procedures of the Agency under this Act, except that Section 5-35 of the Illinois Administrative Procedure Act, relating to procedures for rulemaking, does not apply to the adoption of any rule required by federal law in connection with which the Agency is precluded from exercising any discretion.
(Source: P.A. 94-369, eff. 7-29-05.)

(420 ILCS 44/70)
Sec. 70. Administrative Review Law. All final administrative decisions of the Agency under this Act shall be subject to judicial review under the provisions of the Administrative Review Law and its rules. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 94-369, eff. 7-29-05.)

(420 ILCS 44/75)
Sec. 75. (Amendatory provisions; text omitted).
(Source: P.A. 90-262, eff. 7-30-97; text omitted.)

(420 ILCS 44/80)
Sec. 80. (Amendatory provisions; text omitted).
(Source: P.A. 90-262, eff. 7-30-97; text omitted.)

(420 ILCS 44/85)
Sec. 85. The Radon Testing Act is repealed on January 1, 1998.
(Source: P.A. 90-262, eff. 7-30-97.)

(420 ILCS 44/90)
Sec. 90. The Radon Mitigation Act is repealed.
(Source: P.A. 90-262, eff. 7-30-97.)

(420 ILCS 44/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 90-262, eff. 7-30-97.)



420 ILCS 46/ - Illinois Radon Awareness Act.

(420 ILCS 46/1)
Sec. 1. Short title. This Act may be cited as the Illinois Radon Awareness Act.
(Source: P.A. 95-210, eff. 1-1-08.)

(420 ILCS 46/5)
Sec. 5. Definitions. As used in this Act, unless the context otherwise requires:
(a) "Agent" means a licensed real estate "broker" or "salesperson", as those terms are defined in Section 1-10 of the Real Estate License Act of 2000, acting on behalf of a seller or buyer of residential real property.
(b) "Buyer" means any individual, partnership, corporation, or trustee entering into an agreement to purchase any estate or interest in real property.
(c) "Final settlement" means the time at which the parties have signed and delivered all papers and consideration to convey title to the estate or interest in the residential real property being conveyed.
(d) "IEMA" means the Illinois Emergency Management Agency Division of Nuclear Safety.
(e) "Mitigation" means measures designed to permanently reduce indoor radon concentrations according to procedures described in 32 Illinois Administrative Code Part 422.
(f) "Radon hazard" means exposure to indoor radon concentrations at or in excess of the United States Environmental Protection Agency's, or IEMA's recommended Radon Action Level.
(g) "Radon test" means a measurement of indoor radon concentrations in accordance with 32 Illinois Administrative Code Part 422 for performing radon measurements within the context of a residential real property transaction.
(h) "Residential real property" means any estate or interest in a manufactured housing lot or a parcel of real property, improved with not less than one nor more than 4 residential dwelling units.
(i) "Seller" means any individual, partnership, corporation, or trustee transferring residential real property in return for consideration.
(Source: P.A. 95-210, eff. 1-1-08.)

(420 ILCS 46/10)
Sec. 10. Radon testing and disclosure.
(a) Except as excluded by Section 20 of this Act, the seller shall provide to the buyer of any interest in residential real property the IEMA pamphlet entitled "Radon Testing Guidelines for Real Estate Transactions" (or an equivalent pamphlet approved for use by IEMA) and the Illinois Disclosure of Information on Radon Hazards, which is set forth in subsection (b) of this Section, stating that the property may present the potential for exposure to radon before the buyer is obligated under any contract to purchase residential real property. Nothing in this Section is intended to or shall be construed to imply an obligation on the seller to conduct any radon testing or mitigation activities.
(b) The following shall be the form of Disclosure of Information on Radon Hazards to be provided to a buyer of residential real property as required by this Section:

(420 ILCS 46/15)
Sec. 15. Applicability. This Act shall apply only to leased properties to the extent specified in Section 25 of this Act and to transfers by sale of residential real property.
(Source: P.A. 97-21, eff. 1-1-12.)

(420 ILCS 46/20)
Sec. 20. Exclusions. The provisions of this Act do not apply to the following:
(1) Transfers pursuant to court order, including, but

not limited to, transfers ordered by a probate court in administration of an estate, transfers between spouses resulting from a judgment of dissolution of marriage or legal separation, transfers pursuant to an order of possession, transfers by a trustee in bankruptcy, transfers by eminent domain, and transfers resulting from a decree for specific performance.

(2) Transfers from a mortgagor to a mortgagee by deed

in lieu of foreclosure or consent judgment, transfer by judicial deed issued pursuant to a foreclosure sale to the successful bidder or the assignee of a certificate of sale, transfer by a collateral assignment of a beneficial interest of a land trust, or a transfer by a mortgagee or a successor in interest to the mortgagee's secured position or a beneficiary under a deed in trust who has acquired the real property by deed in lieu of foreclosure, consent judgment or judicial deed issued pursuant to a foreclosure sale.

(3) Transfers by a fiduciary in the course of the

administration of a decedent's estate, guardianship, conservatorship, or trust.

(4) Transfers from one co-owner to one or more other

co-owners.

(5) Transfers pursuant to testate or intestate

succession.

(6) Transfers made to a spouse, or to a person or

persons in the lineal line of consanguinity of one or more of the sellers.

(7) Transfers from an entity that has taken title to

residential real property from a seller for the purpose of assisting in the relocation of the seller, so long as the entity makes available to all prospective buyers a copy of the disclosure form furnished to the entity by the seller.

(8) Transfers to or from any governmental entity.
(9) Transfers of any residential dwelling unit

located on the third story or higher above ground level of any structure or building, including, but not limited to, condominium units and dwelling units in a residential cooperative.

(Source: P.A. 95-210, eff. 1-1-08; 96-278, eff. 8-11-09.)

(420 ILCS 46/25)
Sec. 25. Disclosure of Radon hazard to current and prospective tenants.
(a) A lessor of a dwelling unit shall disclose to lessees the existence of a radon hazard consistent with the provisions of this Section. For the purposes of this Section, "dwelling unit" means a room or suite of rooms used for human habitation and for which a lessor and a lessee have a written lease agreement.
(b) The provisions of this Section apply only to dwelling units located below the third story above ground level.
(c) If a current lessee has provided in writing to the lessor the results of a radon test that indicate that a radon hazard exists in a dwelling unit covered by this Section, then the lessor shall disclose in writing to any individual seeking to enter into a lease of that dwelling unit that a radon test has indicated that a radon hazard may exist in the dwelling unit. After receiving a notification of a radon test that indicates a radon hazard, the lessor may choose to conduct a radon test in the dwelling unit. If the lessor's radon test indicates that a radon hazard does not exist on the premises, the lessor shall not be required to disclose that a radon hazard exists in the dwelling unit.
(d) If a lessor conducts a radon test in a dwelling unit and the radon test indicates that a radon hazard exists in the dwelling unit, the lessor shall disclose in writing to the current lessee, and any individual seeking to enter into a lease of that dwelling unit, the existence of a radon hazard in the dwelling unit.
(e) If a lessor has undertaken mitigation activities and a subsequent radon test indicates that a radon hazard does not exist in the dwelling unit, then the lessor is not required to provide the disclosure required by this Section.
(f) Nothing in this Section shall be construed to require a lessor to conduct radon testing.
(Source: P.A. 97-21, eff. 1-1-12.)

(420 ILCS 46/99)
Sec. 99. Effective date. This Act takes effect January 1, 2008.
(Source: P.A. 95-210, eff. 1-1-08.)



420 ILCS 52/ - Radon Resistant Construction Act.

(420 ILCS 52/1)
Sec. 1. Short title. This Act may be cited as the Radon Resistant Construction Act.
(Source: P.A. 97-953, eff. 6-1-13.)

(420 ILCS 52/5)
Sec. 5. Findings. Radon is a radioactive element that is part of the radioactive decay chain of naturally occurring uranium in soil. Radon is the leading cause of lung cancer among non-smokers and the number one risk in homes according to the Harvard School of Public Health, Center for Risk Analysis. The 2008-2009 Annual Report from the President's Cancer Panel stated: "Comparative risk assessments by the Environmental Protection Agency and its Science Advisory Board have consistently ranked radon among the top 4 environmental risks to the public.". The World Health Organization's Handbook on Radon Key Messages include: "There is no known threshold concentration below which radon exposure presents no risk. The majority of radon-induced lung cancers are caused by low and moderate radon concentrations rather than by high radon concentrations, because in general less people are exposed to high indoor radon concentrations.". The Surgeon General of the United States urged Americans to test their homes to find out how much radon they might be breathing. The United States Environmental Protection Agency estimates that more than 20,000 Americans die of radon-related lung cancer each year.
(Source: P.A. 97-953, eff. 6-1-13.)

(420 ILCS 52/10)
Sec. 10. Primary responsibility with Illinois Emergency Management Agency.
(a) The Illinois Emergency Management Agency shall have primary responsibility for coordination, oversight, and implementation of all State functions in matters concerning the presence, effects, measurement, and mitigation of risks of radon and radon progeny in dwellings and other buildings. The Department of Natural Resources, the Environmental Protection Agency, the Department of Public Health, and other State agencies shall consult and cooperate with the Agency as requested and as necessary to fulfill the purposes of this Act.
(b) The Agency shall promulgate rules necessary for the administration and implementation of this Act.
(Source: P.A. 97-953, eff. 6-1-13.)

(420 ILCS 52/15)
Sec. 15. Definitions. As used in this Act, unless the context requires otherwise:
"Active mitigation system", also known as "active soil depressurization" or "ASD", means a family of radon mitigation systems involving mechanically driven soil depressurization, including sub-slab depressurization (SSD), drain tile depressurization (DTD), block wall depressurization (BWD), and sub-membrane depressurization (SMD).
"Agency" means the Illinois Emergency Management Agency.
"New residential construction" means any original construction of a single-family home or a dwelling containing 2 or fewer apartments, condominiums, or town houses.
"Passive new construction pipe" means a pipe installed in new construction that relies solely on the convective flow of air upward for soil gas depressurization and may consist of multiple pipes routed through conditioned space from below the foundation to above the roof.
"Radon" means a gaseous radioactive decay product of uranium or thorium.
"Radon contractor" means a person licensed in accordance with the Radon Industry Licensing Act to perform radon or radon progeny mitigation or to perform measurements of radon or radon progeny in an indoor atmosphere.
"Radon resistant construction" means the installation of passive new construction pipe during new residential construction.
"Residential building code" means an ordinance, resolution, or law that establishes standards applicable to new residential construction.
"Residential building contractor" means any individual, corporation, or partnership that constructs new residential construction.
(Source: P.A. 100-126, eff. 1-1-18.)

(420 ILCS 52/20)
Sec. 20. Adoption of passive radon resistant construction. All new residential construction in this State shall include passive radon resistant construction.
(Source: P.A. 97-953, eff. 6-1-13.)

(420 ILCS 52/25)
Sec. 25. Installation of active mitigation systems. The installation of an active mitigation system shall only be performed by a radon contractor. The installation of radon resistant construction may be performed by a residential building contractor or his or her subcontractors or a radon contractor during new residential construction. Only a radon contractor may install a radon vent fan or upgrade a passive new construction pipe to an active mitigation system.
(Source: P.A. 97-953, eff. 6-1-13.)

(420 ILCS 52/30)
Sec. 30. Local administration and enforcement. A local governmental unit that has adopted any ordinance, resolution, or law regulating radon resistant construction may provide for its administration and enforcement.
(Source: P.A. 97-953, eff. 6-1-13.)

(420 ILCS 52/35)
Sec. 35. Local standards. Governmental units may adopt, pursuant to local ordinance, regulations at least as stringent as the rules promulgated by the Agency or may, by ordinance or resolution, adopt the rules promulgated by the Agency for radon resistant construction and the fixtures, materials, and design and installation methods of radon resistant construction systems. The rules promulgated by the Agency may be incorporated in the ordinance or resolution by reference.
(Source: P.A. 97-953, eff. 6-1-13.)

(420 ILCS 52/97)
Sec. 97. (Amendatory provisions; text omitted).
(Source: P.A. 97-953, eff. 8-13-12; text omitted.)

(420 ILCS 52/99)
Sec. 99. Effective date. This Act takes effect June 1, 2013, except that this Section and Section 97 take effect upon becoming law.
(Source: P.A. 97-953, eff. 8-13-12.)



420 ILCS 56/ - Laser System Act of 1997.

(420 ILCS 56/1)
Sec. 1. Short title. This Act may be cited as the Laser System Act of 1997.
(Source: P.A. 90-209, eff. 7-25-97.)

(420 ILCS 56/5)
Sec. 5. Public policy. Whereas laser systems can be instrumental in the improvement of the health and welfare of the public if properly utilized, and may be destructive or detrimental if improperly or carelessly employed, it is hereby declared to be the public policy of this State to encourage the constructive uses of laser systems and to prohibit uses that are or may be detrimental to human health and safety. It is further in the public interest to consult nationally accepted standards in the promulgation and enforcement of statutes, rules, and regulations.
(Source: P.A. 90-209, eff. 7-25-97.)

(420 ILCS 56/10)
Sec. 10. Legislative purpose. It is the purpose of this Act to provide for a program of effective regulation of laser systems for the protection of human health, welfare, and safety. The Agency shall therefore regulate laser systems under this Act to ensure the safe use and operation of those systems.
(Source: P.A. 95-777, eff. 8-4-08.)

(420 ILCS 56/15)
Sec. 15. Definitions. For the purposes of this Act, unless the context requires otherwise:
(1) "Agency" means the Illinois Emergency Management

Agency.

(2) "Director" means the Director of the Illinois

Emergency Management Agency.

(3) "FDA" means the Food and Drug Administration of

the United States Department of Health and Human Services.

(4) "Laser installation" means a location or facility

where laser systems are produced, stored, disposed of, or used for any purpose.

(5) "Laser machine" means a device that is capable of

producing laser radiation when associated controlled devices are operated.

(6) "Laser radiation" means an electromagnetic

radiation emitted from a laser system and includes all reflected radiation, any secondary radiation, or other forms of energy resulting from the primary laser beam.

(7) "Laser system" means a device, machine,

equipment, or other apparatus that applies a source of energy to a gas, liquid, crystal, or other solid substances or combination thereof in a manner that electromagnetic radiations of a relatively uniform wave length are amplified and emitted in a cohesive beam capable of transmitting the energy developed in a manner that may be harmful to living tissues, including but not limited to electromagnetic waves in the range of visible, infrared, or ultraviolet light. Such systems in schools, colleges, occupational schools, and State colleges and other State institutions are also included in the definition of "laser systems".

(8) "Operator" is an individual, group of

individuals, partnership, firm, corporation, association, or other entity conducting the business or activities carried on within a laser installation.

(Source: P.A. 95-777, eff. 8-4-08.)

(420 ILCS 56/20)
Sec. 20. Registration requirements. An operator of a laser installation, unless otherwise exempted, shall register the installation with the Agency before the installation is placed in operation. The registration shall be filed annually on a form prescribed by the Agency. If any change occurs in a laser installation, the change or changes shall be registered with the Agency within 30 days. If registering a change in each source of laser radiation or the type or strength of each source of radiation is impractical, the Agency, upon request of the operator, may approve blanket registration of the installation. Laser installations registered with the Agency on the effective date of this Act shall retain their registration.
Registration of a laser installation shall not imply approval of manufacture, storage, use, handling, operation, or disposal of laser systems or laser radiation, but shall serve merely as notice to the Agency of the location and character of radiation sources in this State.
(Source: P.A. 95-777, eff. 8-4-08.)

(420 ILCS 56/22)
Sec. 22. State regulation of federal entities. The Agency is authorized to regulate laser installations operated by federal entities (or their contractors) if the federal entities agree to be regulated by the State or the regulation is otherwise allowed under federal law. The Agency may, by rule, establish fees to support the regulation.
(Source: P.A. 95-777, eff. 8-4-08.)

(420 ILCS 56/25)
Sec. 25. Exemptions. The registration requirements of this Act shall not apply to the following:
(1) a laser system that is not considered to be an

acute hazard to the skin and eyes from direct radiation as determined by the FDA classification scheme established in 21 C.F.R. Section 1040.10.

(2) a laser system being transported on railroad

cars, motor vehicles, aircraft, or vessels in conformity with rules adopted by an agency having jurisdiction over safety during transportation, or laser systems that have been installed on aircraft, munitions, or other equipment that is subject to the regulations of, and approved by an appropriate agency of, the federal government.

(3) a laser system where the hazard to public health,

in the opinion of the Agency, is absent or negligible.

(Source: P.A. 95-777, eff. 8-4-08.)

(420 ILCS 56/30)
Sec. 30. Registration fee. The Agency may establish by rule a registration fee for operators of laser machines required to register under this Act. The Agency may by rule exempt public institutions from the registration fee requirement. Registration fees assessed shall be due and payable within 60 days after the date of billing. If, after 60 days, the registration fee is not paid, the Agency may issue an order directing the operator of the installation to cease use of the laser machines for which the fee is outstanding or take other appropriate enforcement action as provided in Section 36 of the Radiation Protection Act of 1990. An order issued by the Agency shall afford the operator a right to a hearing before the Agency. A written request for a hearing must be served on the Agency within 10 days of notice of the order. If the operator fails to file a timely request for a hearing with the Agency, the operator shall be deemed to have waived his or her right to a hearing. All moneys received by the Agency under this Act shall be deposited into the Radiation Protection Fund and are not refundable. Pursuant to appropriation, moneys deposited into the Fund may be used by the Agency to administer and enforce this Act.
(Source: P.A. 95-777, eff. 8-4-08.)

(420 ILCS 56/35)
Sec. 35. Agency rules. The Agency is authorized to adopt rules for the administration and enforcement of this Act and to enter upon, inspect, and investigate the premises and operations of all laser systems of this State, whether or not the systems are required to be registered by this Act. In adopting rules authorized by this Section and in exempting certain laser systems from the registration requirements of Section 20, the Agency may seek advice and consultation from engineers, physicists, physicians, or other persons with special knowledge of laser systems and of the medical and biological effects of laser systems.
(Source: P.A. 95-777, eff. 8-4-08.)

(420 ILCS 56/40)
Sec. 40. Reports of accidental injuries. The operator of a laser system shall promptly report to the Agency an accidental injury to an individual in the course of use, handling, operation, manufacture, or discharge of a laser system.
(Source: P.A. 95-777, eff. 8-4-08.)

(420 ILCS 56/45)
Sec. 45. Agency authority in case of immediate threat to health. Notwithstanding any other provision of this Act, whenever the Agency finds that a condition exists that constitutes an immediate threat to the public health or safety, the Agency is authorized to do all of the following:
(a) Enter onto public or private property and take possession of or require the immediate cessation of use of laser systems that pose an immediate threat to health or safety.
(b) Enter an order for abatement of a violation of a provision of this Act or a rule adopted or an order issued under this Act that requires immediate action to protect the public health or safety. The order shall recite the existence of the immediate threat and the findings of the Agency pertaining to the threat. The order shall direct a response that the Agency determines appropriate under the circumstances, including but not limited to all of the following:
(1) Discontinuance of the violation.
(2) Rendering the laser system inoperable.
(3) Impounding of a laser system possessed by a

person engaging in the violation.

Such order shall be effective immediately but shall include notice of the time and place of a public hearing before the Agency to be held within 30 days of the date of the order to assure the justification of the order. On the basis of the public hearing, the Agency shall continue its order in effect, revoke it, or modify it. Any party affected by an order of the Agency shall have the right to waive the public hearing proceedings.
(c) Direct the Attorney General to obtain an injunction against a person responsible for causing or allowing the continuance of the immediate threat to health or safety.
(Source: P.A. 95-777, eff. 8-4-08.)

(420 ILCS 56/50)
Sec. 50. Public nuisance; injunctive relief. The conducting of any business or the carrying on of activities within a laser installation without registering a laser installation or without complying with the provisions of this Act relating to the laser installation is declared to be inimical to the public welfare and public safety and to constitute a public nuisance. It is the duty of the Attorney General, upon the request of the Agency, to bring an action in the name of the People of the State of Illinois to enjoin an operator from unlawfully engaging in the business or activity conducted within the laser installation until the operator of the installation complies with the provisions of this Act. This injunctive remedy shall be in addition to, and not in lieu of, any criminal penalty provided in this Act.
(Source: P.A. 95-777, eff. 8-4-08.)

(420 ILCS 56/55)
Sec. 55. Penalties. An operator who fails to comply with the provisions of this Act is guilty of a Class B misdemeanor. Each day an operator fails to comply with the provisions of this Act constitutes a separate offense.
(Source: P.A. 90-209, eff. 7-25-97.)

(420 ILCS 56/60)
Sec. 60. Illinois Administrative Procedure Act. The provisions of the Illinois Administrative Procedure Act are hereby expressly adopted and shall apply to all administrative rules and procedures of the Illinois Emergency Management Agency under this Act, except that Section 5 of the Illinois Administrative Procedure Act relating to procedures for rulemaking does not apply to the adoption of any rule required by federal law in connection with which the Agency is precluded from exercising any discretion.
(Source: P.A. 95-777, eff. 8-4-08.)

(420 ILCS 56/65)
Sec. 65. Administrative Review Law. All final administrative decisions of the Agency under this Act shall be subject to judicial review under the provisions of the Administrative Review Law and its rules. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 95-777, eff. 8-4-08.)

(420 ILCS 56/70)
Sec. 70. (Amendatory provisions; text omitted).
(Source: P.A. 90-209, eff. 7-25-97; text omitted.)

(420 ILCS 56/75)
Sec. 75. (Amendatory provisions; text omitted).
(Source: P.A. 90-209, eff. 7-25-97; text omitted.)

(420 ILCS 56/80)
Sec. 80. The Laser System Act is repealed.
(Source: P.A. 90-209, eff. 7-25-97.)

(420 ILCS 56/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 90-209, eff. 7-25-97.)






Chapter 425 - FIRE SAFETY

425 ILCS 5/ - Apartment Fire Instruction Act.

(425 ILCS 5/0.01) (from Ch. 127 1/2, par. 71.9)
Sec. 0.01. Short title. This Act may be cited as the Apartment Fire Instruction Act.
(Source: P.A. 86-1324.)

(425 ILCS 5/1) (from Ch. 127 1/2, par. 72)
Sec. 1. (a) As used in this Act, "high-rise apartment building" means any multiple unit dwelling with more than 3 levels above street level.
(b) As used in this Act, "multiple dwelling" means any building containing 6 or more living units other than a hotel, motel or condominium.
(c) As used in this Act, "dwelling unit" means a living unit in a high-rise apartment building or multiple dwelling other than a living unit on the ground floor with a direct exit to the outside.
(Source: P.A. 82-187.)

(425 ILCS 5/2) (from Ch. 127 1/2, par. 73)
Sec. 2. All owners of multiple dwellings and high-rise apartment buildings are required to permanently post within each dwelling unit instructions explaining what procedures to use in the event of a fire. Such instructions shall be posted in a location where they are readily accessible and will be frequently seen by residents of the dwelling unit. Posting on the backside of the door of an upper kitchen cabinet, on the backside of a closet door that opens out, or on the inside of a bathroom door shall be considered compliance with this requirement. The instruction must comply with standards established by the local fire department and include a diagram illustrating all fire exits.
(Source: P.A. 82-187.)

(425 ILCS 5/3) (from Ch. 127 1/2, par. 74)
Sec. 3.
Any owner who does not comply with the provisions of the Act shall be guilty of a petty offense.
(Source: P.A. 78-255.)



425 ILCS 7/ - Burn Injury Reporting Act.

(425 ILCS 7/1)
Sec. 1. Short title. This Act may be cited as the Burn Injury Reporting Act.
(Source: P.A. 94-828, eff. 1-1-07.)

(425 ILCS 7/5)
Sec. 5. Burn injury reporting.
(a) Every case of a burn injury treated in a hospital as described in this Act may be reported to the Office of the State Fire Marshal. The hospital's administrator, manager, superintendent, or his or her designee deciding to report under this Act shall make an oral report of every burn injury in a timely manner as soon as treatment permits, except as provided in subsection (c) of this Section, that meets one of the following criteria:
(1) a person receives a serious second-degree burn or

a third degree burn, but not a radiation burn, to 10% or more of the person's body as a whole;

(2) a person sustains a burn to the upper

respiratory tract or occurring laryngeal edema due to the inhalation of superheated air;

(3) a person sustains any burn injury likely to

result in death; or

(4) a person sustains any other burn injury not

excluded by subsection (c).

(b) The oral report shall consist of notification by telephone to the Office of the State Fire Marshal using a toll-free number established by the Office of the State Fire Marshal for this purpose.
(c) A hospital's administrator, manager, superintendent, or his or her designee deciding to report under this Act shall not report any of the following burn injuries:
(1) a burn injury of an emergency medical responder,

as defined in Section 3.50 of the Emergency Medical Services (EMS) Systems Act, sustained in the line of duty;

(2) a burn injury caused by lighting;
(3) a burn injury caused by a motor vehicle accident;

or

(4) a burn injury caused by an identifiable

industrial accident or work-related accident.

(Source: P.A. 98-973, eff. 8-15-14.)

(425 ILCS 7/10)
Sec. 10. Report contents. The report shall consist of the following reported information to the extent available:
(1) Name, address, and date of birth of the victim.
(2) Address where the burn injury occurred.
(3) Date and time of the burn occurrence.
(4) Degree of burn injury, percentage of the body

affected by the burn injury, and the specific area of the body affected by the burn injury.

(5) The name and address of the facility treating

the patient.

(Source: P.A. 94-828, eff. 1-1-07.)

(425 ILCS 7/15)
Sec. 15. Confidentiality. Information collected in these reports that could identify the hospital, any health care professional, any hospital staff, or the patient shall remain confidential and only be divulged as needed in the investigation or prosecution of a criminal offense. No information shall be included in the report naming or identifying any health care professional or hospital staff. The hospital medical records shall only be disclosed in accordance with Illinois law and the federal Health Insurance Portability and Accountability Act of 1996 and its rules.
(Source: P.A. 94-828, eff. 1-1-07.)

(425 ILCS 7/20)
Sec. 20. Good faith. With the exception of willful and wanton misconduct, any individual who in good faith acts in accordance with the terms of this Act or assisting in reporting shall not be subject to any civil or criminal liability or discipline for unprofessional conduct.
(Source: P.A. 94-828, eff. 1-1-07.)

(425 ILCS 7/25)
Sec. 25. Application. This Act applies only to hospitals that treat a patient initially for a burn injury. This Act does not apply to a hospital that receives a patient who has been transferred for a burn that was initially treated at another hospital. Nothing in this Act shall be construed to require a hospital to report burn injuries.
(Source: P.A. 94-828, eff. 1-1-07.)

(425 ILCS 7/30)
Sec. 30. Public information campaign. The Office of the State Fire Marshal shall conduct a public information campaign working in conjunction with hospitals, physicians, fire investigators, and law enforcement to inform hospitals of the opportunity to report burn injuries to the toll-free number maintained by the Office pursuant to this Act.
(Source: P.A. 94-828, eff. 1-1-07.)

(425 ILCS 7/300)
Sec. 300. (Amendatory provisions; text omitted).
(Source: P.A. 94-828, eff. 1-1-07; text omitted.)

(425 ILCS 7/900)
Sec. 900. (Repealed).
(Source: P.A. 95-331, eff. 8-21-07. Repealed by P.A. 95-751, eff. 7-23-08.)



425 ILCS 8/ - Cigarette Fire Safety Standard Act.

(425 ILCS 8/1)
Sec. 1. Short title. This Act may be cited as the Cigarette Fire Safety Standard Act.
(Source: P.A. 94-775, eff. 1-1-08.)

(425 ILCS 8/5)
Sec. 5. Definitions. As used in this Act:
"Agent" means any person licensed by the Department of Revenue to purchase and affix adhesive or meter stamps on packages of cigarettes.
"Cigarette" means any roll for smoking, whether made wholly or in part of tobacco or any other substance, irrespective of size or shape, and whether or not such tobacco or substance is flavored, adulterated, or mixed with any other ingredient, the wrapper or cover of which is made of paper or any other substance or material except tobacco.
"Manufacturer" means:
(1) any entity that manufactures or otherwise

produces cigarettes or causes cigarettes to be manufactured or produced anywhere that the manufacturer intends to be sold in this State, including cigarettes intended to be sold in the United States through an importer;

(2) the first purchaser anywhere that intends to

resell in the United States cigarettes manufactured anywhere that the original manufacturer or maker does not intend to be sold in the United States; or

(3) any entity that becomes a successor of an entity

described in items (1) or (2) of this definition.

"Repeatability" means the range of values within which the repeat results of cigarette test trials from a single laboratory will fall 95% of the time.
"Retail dealer" means any person, other than a manufacturer or wholesale dealer, engaged in selling cigarettes or tobacco products.
"Sale" means any transfer of title or possession or both, exchange or barter, conditional or otherwise, in any manner or by any means whatever or any agreement therefor. In addition to cash and credit sales, the giving of cigarettes as samples, prizes, or gifts and the exchanging of cigarettes for any consideration other than money are considered sales.
"Sell" means to sell, or to offer or agree to do the same.
"Quality control and quality assurance program" means the laboratory procedures implemented to ensure that operator bias, systematic and nonsystematic methodological errors, and equipment-related problems do not affect the results of the testing. This program ensures that the testing repeatability remains within the required repeatability values stated in subsection (e) of Section 15 of this Act for all test trials used to certify cigarettes in accordance with this Act.
"Wholesale dealer" means any person who sells cigarettes or tobacco products to retail dealers or other persons for purposes of resale, and any person who owns, operates, or maintains one or more cigarette or tobacco product vending machines in, at, or upon premises owned or occupied by any other person.
(Source: P.A. 94-775, eff. 1-1-08.)

(425 ILCS 8/10)
Sec. 10. General requirements.
(a) On and after the effective date of this Act, no cigarettes shall be sold or offered for sale to any person in this State unless:
(1) the cigarettes have been tested in accordance

with the test method prescribed in Section 15 of this Act;

(2) the cigarettes meet the performance standard

specified in Section 20 of this Act; and

(3) a written certification has been filed by the

manufacturer with the Office of the State Fire Marshal and the Office of Attorney General in accordance with Section 30 of this Act.

(b) Nothing in this Act prohibits wholesale dealers or retail dealers from selling their inventory of cigarettes existing on the effective date of this Act, provided that the wholesale dealer or retail dealer can establish that tax stamps were affixed to the cigarettes pursuant to Section 3 of the Cigarette Tax Act before the effective date of this Act, and provided further that the wholesale dealer or retail dealer can establish that the inventory was purchased before the effective date of this Act in comparable quantity to the amount of inventory purchased during the same period of the prior year.
(c) Nothing in this Act shall be construed to prohibit any person or entity from selling or offering for sale cigarettes that have not been certified by the manufacturer in accordance with Section 30 of this Act if the cigarettes are or will be stamped for sale in another state or are packaged for sale outside the United States.
(Source: P.A. 94-775, eff. 1-1-08.)

(425 ILCS 8/15)
Sec. 15. Test method.
(a) Testing of cigarettes shall be conducted in accordance with the American Society of Testing and Materials ("ASTM") standard E2187-04, "Standard Test Method for Measuring the Ignition Strength of Cigarettes". The Office of the State Fire Marshal may adopt a subsequent ASTM Standard Test Method for Measuring the Ignition Strength of Cigarettes upon a finding that the subsequent method does not result in a change in the percentage of full-length burns exhibited by any tested cigarette when compared to the percentage of full-length burns the same cigarette would exhibit when tested in accordance with ASTM Standard E2187-04 and the performance standard in Section 20 of this Act.
(b) Testing shall be conducted on 10 layers of filter paper.
(c) Forty replicate tests shall comprise a complete test trial for each cigarette tested.
(d) The performance standard required by Section 20 of this Act shall only be applied to a complete test trial.
(e) Laboratories conducting testing in accordance with this Section shall implement a quality control and quality assurance program that includes a procedure that will determine the repeatability of the testing results. The repeatability value shall be no greater than 0.19 pursuant to Section 20 of this Act.
(f) This Section does not require additional testing if cigarettes are tested consistent with this Act for any other purpose.
(Source: P.A. 94-775, eff. 1-1-08.)

(425 ILCS 8/20)
Sec. 20. Performance standard.
(a) When tested in accordance with Section 15 of this Act, no more than 25% of the cigarettes tested in a test trial shall exhibit full-length burns.
(b) Each cigarette listed in a certification submitted in accordance with Section 30 of this Act that uses lowered permeability bands in the cigarette paper to achieve compliance with the performance standard set forth in subsection (a) of this Section shall have at least 2 nominally identical bands on the paper surrounding the tobacco column. At least one complete band shall be located at least 15 millimeters from the lighting end of the cigarette. For cigarettes on which the bands are positioned by design, there shall be at least 2 bands fully located at least 15 millimeters from the lighting end and either (i) 10 millimeters from the filter end of the tobacco column, or (ii) 10 millimeters from the labeled end of the tobacco column for non-filtered cigarettes.
(c) The manufacturer or manufacturers of a cigarette that the Office of the State Fire Marshal determines cannot be tested in accordance with the test method prescribed in Section 15 of this Act shall propose a test method and performance standard for such cigarette to the Office of the State Fire Marshal. Upon approval of the proposed test method and a determination by the Office of the State Fire Marshal that the performance standard proposed by the manufacturer or manufacturers is equivalent to the performance standard prescribed in subsection (a) of this Section, the manufacturer or manufacturers may employ such test method and performance standard to certify such cigarette in accordance with Section 30 of this Act. If the State Fire Marshal determines that another state has enacted reduced cigarette ignition propensity standards that include a test method and performance standard that is the same as those contained in this Act, and the State Fire Marshal finds that the officials responsible for implementing those requirements have approved the proposed alternative test method and performance standard for a particular cigarette proposed by a manufacturer as meeting the fire safety standards of that state's law or regulation under a legal provision comparable to this subsection (c), then the State Fire Marshal shall authorize that manufacturer to employ the alternative test method and performance standard to certify that cigarette for sale in this State, unless the State Fire Marshal demonstrates a reasonable basis why the alternative test should not be accepted under this Act. All other applicable requirements of this Act shall apply to such manufacturer or manufacturers.
(d) This Act shall be implemented in accordance with the implementation and substance of the New York Fire Safety Standards for Cigarettes.
(Source: P.A. 94-775, eff. 1-1-08.)

(425 ILCS 8/25)
Sec. 25. Test data. To ensure compliance with the performance standard specified in Section 20 of this Act, data from testing conducted by manufacturers to comply with this performance standard shall be kept on file by the manufacturers for a period of 3 years and shall be sent to the Office of the State Fire Marshal upon its request and to the Office of the Attorney General upon its request.
(Source: P.A. 94-775, eff. 1-1-08.)

(425 ILCS 8/30)
Sec. 30. Certification.
(a) Each manufacturer shall submit a written certification attesting that:
(1) each cigarette listed in the certification has

been tested in accordance with Section 15 of this Act; and

(2) each cigarette listed in the certification meets

the performance standard set forth in Section 20 of this Act.

(b) Each cigarette listed in the certification shall be described with the following information:
(1) brand (i.e., the trade name on the package);
(2) style (e.g., light, ultra light);
(3) length in millimeters;
(4) circumference in millimeters;
(5) flavor (e.g., menthol, chocolate) if applicable;
(6) filter or non-filter;
(7) package description (e.g., soft pack, box); and
(8) marking approved in accordance with Section 40 of

this Act.

(c) Each cigarette certified under this Section shall be re-certified every 3 years.
(Source: P.A. 94-775, eff. 1-1-08.)

(425 ILCS 8/35)
Sec. 35. Notification of certification. Manufacturers certifying cigarettes in accordance with Section 30 of this Act shall provide a copy of the certifications to all wholesale dealers and agents to which they sell cigarettes, and shall also provide sufficient copies of an illustration of the cigarette packaging marking used by the manufacturer in accordance with Section 40 of this Act for each retail dealer to which the wholesale dealers and agents sell cigarettes. Wholesale dealers and agents shall provide a copy of these cigarette packaging markings received from manufacturers to all retail dealers to which they sell cigarettes. Wholesale dealers, agents, and retail dealers shall permit the Office of the State Fire Marshal, Department of Revenue, and the Office of the Attorney General to inspect markings of cigarette packaging marked in accordance with Section 40 of this Act.
(Source: P.A. 94-775, eff. 1-1-08.)

(425 ILCS 8/40)
Sec. 40. Marking of cigarette packaging.
(a) Cigarettes that have been certified by a manufacturer in accordance with Section 30 of this Act shall be marked to indicate compliance with the requirements of this Act. The marking shall be in 8-point type or larger and consist of:
(1) modification of the product UPC Code to include a

visible mark printed at or around the area of the UPC Code. The mark may consist of an alphanumeric or symbolic character or characters permanently stamped, engraved, embossed, or printed in conjunction with the UPC Code;

(2) any visible alphanumeric or symbolic character or

combination of alphanumeric or symbolic characters permanently stamped, engraved, or embossed upon the cigarette package or cellophane wrap; or

(3) printed, stamped, engraved, or embossed text that

indicates that the cigarettes meet the standards of this Act.

(b) A manufacturer must use only one marking, and must apply this marking uniformly for all packages including, but not limited to, packs, cartons, and cases and to brands marketed by that manufacturer.
(c) The Office of the State Fire Marshal must be notified as to the marking that is selected.
(d) Prior to the certification of any cigarette, a manufacturer shall present its proposed marking to the Office of the State Fire Marshal for approval. Upon receipt of the request, the Office of the State Fire Marshal shall approve or disapprove the marking offered. A marking in use and approved for the sale of cigarettes in the State of New York shall be deemed approved. Proposed markings shall be deemed approved if the Office of the State Fire Marshal fails to act within 10 business days of receiving a request for approval.
(e) No manufacturer shall modify its approved marking unless the modification has been approved by the Office of the State Fire Marshal in accordance with this Section.
(Source: P.A. 94-775, eff. 1-1-08.)

(425 ILCS 8/45)
Sec. 45. Penalties.
(a) Any manufacturer, wholesale dealer, agent, or other person or entity who knowingly sells cigarettes wholesale in violation of item (3) of subsection (a) of Section 10 of this Act shall be subject to a civil penalty not to exceed $10,000 for each sale of the cigarettes. Any retail dealer who knowingly sells cigarettes in violation of Section 10 of this Act shall be subject to the following: (i) a civil penalty not to exceed $500 for each sale or offer for sale of cigarettes, provided that the total number of cigarettes sold or offered for sale in such sale does not exceed 1,000 cigarettes; (ii) a civil penalty not to exceed $1,000 for each sale or offer for sale of the cigarettes, provided that the total number of cigarettes sold or offered for sale in such sale exceeds 1,000 cigarettes.
(b) In addition to any penalty prescribed by law, any corporation, partnership, sole proprietor, limited partnership, or association engaged in the manufacture of cigarettes that knowingly makes a false certification pursuant to Section 30 of this Act shall be subject to a civil penalty not to exceed $10,000 for each false certification.
(c) Upon discovery by the Office of the State Fire Marshal, the Department of Revenue, the Office of the Attorney General, or a law enforcement agency that any person offers, possesses for sale, or has made a sale of cigarettes in violation of Section 10 of this Act, the Office of the State Fire Marshal, the Department of Revenue, the Office of the Attorney General, or the law enforcement agency may seize those cigarettes possessed in violation of this Act.
(d) The Cigarette Fire Safety Standard Act Fund is established as a special fund in the State treasury. The Fund shall consist of all moneys recovered by the Attorney General from the assessment of civil penalties authorized by this Section. The moneys in the Fund shall, in addition to any moneys made available for such purpose, be available, subject to appropriation, to the Office of the State Fire Marshal for the purpose of fire safety and prevention programs.
(e) Notwithstanding any other provision of law, in addition to any other transfers that may be provided by law, on July 1, 2016, or as soon thereafter as practical, the State Comptroller shall direct and the State Treasurer shall transfer the remaining balance from the Cigarette Fire Safety Standard Act Fund into the General Revenue Fund. Upon completion of the transfers, the Cigarette Fire Safety Standard Act Fund is dissolved, and any future deposits due to that Fund and any outstanding obligations or liabilities of that Fund pass to the General Revenue Fund.
(Source: P.A. 99-576, eff. 7-15-16.)

(425 ILCS 8/50)
Sec. 50. Enforcement. To enforce the provisions of this Act, the Attorney General may bring an action on behalf of the people of this State to enjoin acts in violation of this Act and to recover civil penalties authorized under Section 45 of this Act.
(Source: P.A. 94-775, eff. 1-1-08.)

(425 ILCS 8/55)
Sec. 55. Administration. The Office of the State Fire Marshal shall be responsible for administering the provisions of this Act.
(Source: P.A. 94-775, eff. 1-1-08.)

(425 ILCS 8/60)
Sec. 60. Applicability. This Act shall cease to be applicable if federal fire safety standards for cigarettes that preempt this Act are enacted and take effect subsequent to the effective date of this Act and the State Fire Marshal so notifies the Secretary of State.
(Source: P.A. 94-775, eff. 1-1-08.)

(425 ILCS 8/65)
Sec. 65. Cigarette Machine Operators. Cigarettes made or fabricated by cigarette machine operators possessing valid licenses under Section 20 of the Cigarette Machine Operators' Occupation Tax Act are exempt from the provisions of this Act.
(Source: P.A. 97-688, eff. 6-14-12.)

(425 ILCS 8/900)
Sec. 900. (Amendatory provisions; text omitted).
(Source: P.A. 94-775, eff. 1-1-08; text omitted.)

(425 ILCS 8/999)
Sec. 999. Effective date. This Act takes effect January 1, 2008.
(Source: P.A. 94-775, eff. 1-1-08.)



425 ILCS 10/ - Facilities Requiring Smoke Detectors Act.

(425 ILCS 10/0.01) (from Ch. 127 1/2, par. 820)
Sec. 0.01. Short title. This Act may be cited as the Facilities Requiring Smoke Detectors Act.
(Source: P.A. 86-1324.)

(425 ILCS 10/1) (from Ch. 127 1/2, par. 821)
Sec. 1. For purposes of this Act, unless the context requires otherwise:
(a) "Facility" means:
(1) Any long-term care facility as defined in Section

1-113 of the Nursing Home Care Act or any facility as defined in Section 1-113 of the ID/DD Community Care Act, Section 1-113 of the MC/DD Act, or the Specialized Mental Health Rehabilitation Act of 2013, as amended;

(2) Any community residential alternative as defined

in paragraph (4) of Section 3 of the Community Residential Alternatives Licensing Act, as amended; and

(3) Any child care facility as defined in Section

2.05 of the Child Care Act of 1969, as amended.

(b) "Approved smoke detector" or "detector" means a smoke detector of the ionization or photoelectric type which complies with all the requirements of the rules and regulations of the Illinois State Fire Marshal.
(Source: P.A. 98-104, eff. 7-22-13; 99-180, eff. 7-29-15.)

(425 ILCS 10/2) (from Ch. 127 1/2, par. 822)
Sec. 2. (a) Every facility shall be equipped with at least one approved smoke detector in an operating condition within 15 feet of every room used for sleeping purposes. The detector shall be installed on the ceiling and at least 6 inches from any wall, or on a wall located between 4 and 6 inches from the ceiling.
(b) Every facility shall have at least one approved smoke detector installed on every story of the facility, including basements but not including unoccupied attics; provided that there shall be at least one detector at the beginning and at the end of each separate corridor or hallway 200 feet or more in length in any occupied story, including basements.
(c) Every facility shall have at least one approved smoke detector at the uppermost ceiling of each interior stairwell, except in fire resistive structures. The detector shall be installed on the ceiling, at least 6 inches from the wall, or on a wall located between 4 and 6 inches from the ceiling.
(d) The requirements of this Section shall apply to any facility in existence on July 1, 1988, beginning on that date. Except as provided in subsection (e), the smoke detectors required in such facilities may be either battery powered or wired into the structure's AC power line, and need not be interconnected.
(e) In the case of any facility unit that is newly constructed, reconstructed or substantially remodelled after December 31, 1987, the requirements of this Section shall apply beginning on the first day of occupancy of the facility after such construction, reconstruction or substantial remodelling. The smoke detectors required in such facility shall be permanently wired into the structure's AC power line and, if more than one detector is required to be installed within the facility, the detectors shall be wired so that the actuation of one detector will actuate all the detectors in the facility unit.
In the case of any facility unit that is newly constructed, reconstructed, or substantially remodeled on or after January 1, 2011, smoke detectors permanently wired into the structure's AC power line must also maintain an alternative back-up power source, which may be either a battery or batteries or an emergency generator.
(f) Compliance with an applicable federal, State or local law, rule or building code which requires the installation and maintenance of smoke detectors in a manner different from this Section, but providing a level of safety for occupants which is equal to or greater than that provided by this Section, shall be deemed to be compliance with this Section, and the requirements of such more stringent law shall govern over the requirements of this Section.
(g) In the case of a facility subject to this Act, the provisions of this Act shall be enforced by the State agency which licenses that facility. The State licensing agency may suspend the facility's license for a violation of this Act where appropriate.
(Source: P.A. 96-1292, eff. 1-1-11.)



425 ILCS 12/ - Fire and Life Safety Device Act.

(425 ILCS 12/1)
Sec. 1. Short title. This Act may be cited as the Fire and Life Safety Device Act.
(Source: P.A. 95-946, eff. 1-1-09.)

(425 ILCS 12/5)
Sec. 5. Fire protection devices neither designed nor capable of function.
(a) The manufacture, installation, or sale of any device or object that reasonably appears to be a smoke detector, sprinkler head, carbon monoxide alarm, heat detector, or any other similar device used for life safety or fire protection that is, in fact, neither designed nor capable of performing such life safety or fire protection function, is prohibited.
(b) A person who violates this Act is guilty of a petty offense and shall be fined a maximum of $100 for the first offense, $500 for the second offense, and $1,000 for the third or subsequent offense. Each day that a device or devices are installed in violation of this Section constitutes a separate offense.
(c) Inspectors employed by municipalities, fire protection districts, and counties, those individuals who meet the requirements of subsection (f) of Section 20 of the Fire Sprinkler Contractor Licensing Act, and individuals licensed under the Professional Engineering Practice Act of 1989 may inspect devices described in subsection (a) to ensure compliance with this Act. No such inspection shall be conducted in any room or suite of rooms used for human habitation, including any single family residence, living unit of a multiple family residence, or living unit in a mixed use building.
(d) Subsection (a) of this Section does not apply to sworn law enforcement officers utilizing a facsimile smoke detector, sprinkler head, carbon monoxide alarm, heat detector, or any other similar device in furtherance of a criminal investigation.
(Source: P.A. 95-946, eff. 1-1-09.)



425 ILCS 15/ - Fire Escape Act.

(425 ILCS 15/0.01) (from Ch. 55 1/2, par. 0.01)
Sec. 0.01. Short title. This Act may be cited as the Fire Escape Act.
(Source: P.A. 86-1324.)

(425 ILCS 15/1) (from Ch. 55 1/2, par. 1)
Sec. 1. That within six (6) months after the passage of this Act, all buildings in this State which are four or more stories in height, excepting such as are used for private residences exclusively, but including flats and apartment buildings, shall be provided with one or more metallic ladder or stair or other approved fire escapes attached to the outer walls thereof and extending from, or suitably near the ground, to the uppermost story thereof, and provided with platforms of such forms and dimensions, and in such proximity to one or more hinged windows or doors of each story above the first, as to render access to such ladder or stairs from each such story easy and safe: Provided, however, that all buildings more than two stories in height, used for manufacturing purposes or for hotels, dormitories, schools, seminaries, hospitals or asylums, shall have at least one such fire escape for every fifty (50) persons for which working, sleeping or living accommodations are provided above the second stories of said buildings; and that all public halls, which provide seating room above the first or ground story, shall be provided with such numbers of said ladder or stair or other approved fire escapes as the officers herein named may direct.
(Source: Laws 1919, p. 570.)

(425 ILCS 15/2) (from Ch. 55 1/2, par. 2)
Sec. 2. All buildings of the number of stories and used for the purposes set forth in section one (1) of this Act, which shall be hereafter erected within this State, shall upon or before their completion each be provided with fire escapes of the kind and number, and in the manner set forth in said section one (1) of this Act.
(Source: Laws 1919, p. 570.)

(425 ILCS 15/3) (from Ch. 55 1/2, par. 3)
Sec. 3. The notice to provide fire escapes shall be in writing and shall be served on the owner, trustees, lessee or occupant of any building not provided with fire escapes in accordance with the provisions of this Act, commanding such owner or owners, trustees, lessee or occupant, or either of them, to place or cause to be placed upon such building or buildings, such fire escape or escapes, within thirty (30) days after the service of such notice.
(Source: Laws 1919, p. 570.)

(425 ILCS 15/4) (from Ch. 55 1/2, par. 4)
Sec. 4. Any such owner or owners, trustees, lessee or occupant, or either of them, so served with notice as aforesaid, who shall not within thirty (30) days after the service of such notice, upon him or them, place or cause to be placed such fire escape or escapes upon such buildings as required by this Act and the terms of such notice, shall be guilty of a petty offense, and shall be guilty of an additional petty offense for each additional week of neglect to comply with such notice.
(Source: P.A. 77-2444.)

(425 ILCS 15/5) (from Ch. 55 1/2, par. 5)
Sec. 5. All the money or moneys collected as fines under and by virtue of this Act, shall be paid into or placed to the credit of the common school fund of the counties in which they are collected.
(Source: Laws 1919, p. 570.)

(425 ILCS 15/6) (from Ch. 55 1/2, par. 6)
Sec. 6. Any person may at any time make complaint in writing to the authorities whose duty it is hereunder to enforce this law, that such escape or escapes are needed or are unsafe or insufficient, and it shall be the duty of such authorities to inspect such building or buildings, and escape or escapes, and cause notice to be served on the owner or owners, trustees, lessee or occupant, as provided in section three (3) of this Act, and such owner or owners, trustees, lessee or occupant shall immediately take steps to overcome the cause of complaint.
(Source: Laws 1919, p. 570.)

(425 ILCS 15/7) (from Ch. 55 1/2, par. 7)
Sec. 7. The State Fire Marshal shall have power to enforce this Act and to require by written notice, either upon complaint by any person or without complaint, any owner or owners, trustees, lessees or occupant of buildings to place fire escapes upon same within 30 days, in accordance with this Act. This Act shall not apply to cities, villages and towns within the State of Illinois that have passed and adopted or may by their proper legislative authority pass or adopt ordinances, by-laws or resolutions governing the kind, number, location, material and construction of fire escapes to be required on buildings within the corporate limits of such cities, villages and towns.
(Source: P.A. 84-25.)



425 ILCS 17/ - Fire Extinguisher Service Act.

(425 ILCS 17/0.01) (was 720 ILCS 615/0.01)
Sec. 0.01. Short title. This Act may be cited as the Fire Extinguisher Service Act.
(Source: P.A. 86-1324.)

(425 ILCS 17/1) (was 720 ILCS 615/1)
Sec. 1. It is unlawful for any person to represent that a fire extinguisher or fire extinguishing equipment has been serviced, repaired or examined for the purpose of determining whether or not it is in good working condition when in fact no such service, repairing or examination has been performed. Such representations for the purpose of this Act shall mean any mark, symbol, initial or date recorded on the extinguisher or equipment or on anything attached thereto or on any list schedule or in any other place where such service, repair or examination is normally recorded.
Any person who violates the provisions of this Act is guilty of a petty offense.
(Source: P.A. 77-2448.)



425 ILCS 20/ - Fire Hydrant Act.

(425 ILCS 20/0.01) (from Ch. 127 1/2, par. 850)
Sec. 0.01. Short title. This Act may be cited as the Fire Hydrant Act.
(Source: P.A. 86-1324.)

(425 ILCS 20/1) (from Ch. 127 1/2, par. 851)
Sec. 1. Any fire hydrant installed or replaced after the effective date of this Act shall have a discharge that is maintained at least 14 inches, but not more than 26 inches, from the surface from which the hydrant protrudes. No object shall be constructed, maintained or installed within 48 inches of a fire hydrant. It shall be unlawful to install, maintain, construct or enlarge any barriers, trees, bushes, walls, or other obstacles which may hide or impede the use of a fire hydrant.
(Source: P.A. 85-343.)

(425 ILCS 20/2)
Sec. 2. Recovery of costs; fire hydrant; dry hydrant.
(a) As used in this Section:
"Dry hydrant" means a fire hydrant which is installed to provide access to water from a lake, pond, or other body of water rather than water from a public or private water supply system.
"Fire hydrant" means a water hydrant connected to a water supply system installed for the express purpose of providing water for fire suppression and that a fire department can connect to and from which it can pump or draw water. "Fire hydrant" does not include flush hydrants.
(b) Whoever fails to comply with any of the provisions of this Act within 30 days after written notice of noncompliance or violation should reasonably have been received from a fire protection district, township fire department, or municipality in whose jurisdiction a fire hydrant is located, shall be responsible for all reasonable costs that the fire protection district, township fire department, or municipality incurs to correct the noncompliance, including attorney's fees and legal expenses incurred by the fire protection district, township fire department, or municipality in recovering the costs from the responsible party.
(c) For dry hydrants that are installed pursuant to an agreement between a property owner and fire protection district, township fire department, or municipality in whose jurisdiction a dry hydrant is located, the maintenance and access to such dry hydrants shall be governed by the terms of the agreement between the property owner and the fire protection district, township fire department, or municipality.
All other dry hydrants, including those installed and located on: public property; property owned or administered by a homeowner's association, condominium association, or held in some similar form of common ownership or subject to control and administration by such association or organization; or private property subject to an easement, covenant, plan of developments, or restriction dedicating or establishing the dry hydrant for the purpose of providing water supply for fire suppression shall be subject to the provisions of Section 1 and subsection (b) of Section 2 of this Act. In addition to the requirements of Section 1 and except as to dry hydrants installed and maintained by agreement with a fire protection district, township fire department, or municipality, continuous access to dry hydrants subject to this subsection (c), and the maintenance necessary to keep dry hydrants in working condition sufficient for fire suppression, shall be the responsibility of the party on whose property the dry hydrant is located or who is responsible for the administration or control of the property on which the dry hydrant is located.
(Source: P.A. 99-205, eff. 7-30-15; 100-259, eff. 1-1-18.)



425 ILCS 25/ - Fire Investigation Act.

(425 ILCS 25/0.01) (from Ch. 127 1/2, par. 5.9)
Sec. 0.01. Short title. This Act may be cited as the Fire Investigation Act.
(Source: P.A. 86-1324.)

(425 ILCS 25/6) (from Ch. 127 1/2, par. 6)
Sec. 6. Investigation and record of fires; Office of the State Fire Marshal.
(a) The chief of the fire department of every municipality in which a fire department is established and the fire chief of every legally organized fire protection district shall investigate the cause, origin and circumstances of every fire occurring in such municipality or fire protection district, or in any area or on any property which is furnished fire protection by the fire department of such municipality or fire protection district, by which property has been destroyed or damaged, and shall especially make investigation as to whether such fire was the result of carelessness or design. Such investigation shall be begun within two days, not including Sunday, of the occurrence of such fire, and the Office of the State Fire Marshal shall have the right to supervise and direct such investigation whenever it deems it expedient or necessary. The officer making investigation of fires occurring in cities, villages, towns, fire protection districts or townships shall forthwith notify the Office of the State Fire Marshal and shall by the 15th of the month following the occurrence of the fire, furnish to the Office a statement of all facts relating to the cause and origin of the fire, and such other information as may be called for in a format approved or on forms provided by the Office.
(b) In every case in which a fire is determined to be a contributing factor in a death, the coroner of the county where the death occurred shall report the death to the Office of the State Fire Marshal as provided in Section 3-3013 of the Counties Code.
(c) The Office of the State Fire Marshal shall keep a record of all fires occurring in the State, together with all facts, statistics and circumstances, including the origin of the fires, which may be determined by the investigations provided by this act; such record shall at all times be open to the public inspection, and such portions of it as the State Director of Insurance may deem necessary shall be transcribed and forwarded to him within fifteen days from the first of January of each year.
(d) In addition to the reporting of fires, the chief of the fire department shall furnish to the Office such other information as the State Fire Marshal deems of importance to the fire services.
(Source: P.A. 95-224, eff. 1-1-08; 96-1059, eff. 7-14-10.)

(425 ILCS 25/6.1)
Sec. 6.1. Rules. The State Fire Marshal may adopt necessary rules for the administration of the reporting of fires, hazardous material incidents, and other incidents or events that the State Fire Marshal deems of importance to the fire services. The reporting of such information shall be based upon the nationally recognized standards of the United States Fire Administration's National fire Incident Reporting System (NIFRS).
(Source: P.A. 95-224, eff. 1-1-08.)

(425 ILCS 25/7) (from Ch. 127 1/2, par. 7)
Sec. 7. The Office of the State Fire Marshal shall, when in its opinion further investigation is necessary, take or cause to be taken the testimony on oath of all persons supposed to be cognizant of any facts or to have means of knowledge in relation to the matter as to which an examination is herein required to be made, and shall cause the same to be reduced to writing; and if it shall be of the opinion that there is evidence sufficient to charge any person with the crime of arson, or with the attempt to commit the crime of arson, or of conspiracy to defraud, or criminal conduct in connection with such fire, it shall cause such person to be arrested and charged with such offense or either of them, and shall furnish to the proper prosecuting attorney all such evidence, together with the names of witnesses and all of the information obtained by it, including a copy of all pertinent and material testimony taken in the case.
(Source: P.A. 80-147.)

(425 ILCS 25/8) (from Ch. 127 1/2, par. 8)
Sec. 8. The Office of the State Fire Marshal shall have power in any county in the State of Illinois to summon and compel the attendance of witnesses before it to testify in relation to any matter which is by the provision of this Act a subject of inquiry and investigation, and may require the production of any book, paper or other document it deems pertinent thereto, and it may require the prompt disclosure of the beneficiaries of any trust by the trustee, the disclosure by any named beneficiary of a trust of all persons who have any direct or indirect interest in the trust or who derive any direct or indirect benefit therefrom, the disclosure of a principal by his nominee, and the disclosure by a corporation of each person who holds 5% or more of the shares of stock of the corporation. The Office is hereby authorized and empowered to administer oaths and affirmations to any persons appearing as witnesses before it, and false swearing in any manner or proceeding aforesaid is perjury and shall be punished as such. Any witness who refuses to be sworn, or who refuses to testify, or disclose any information sought by the Office to which it is entitled, or who disobeys any lawful order of the Office, or who fails or refuses to produce any book, paper or other document touching any matter under examination, or who is guilty of any contemptuous conduct after being summoned to appear before the Office to give testimony in relation to any matter or subject under investigation as aforesaid, is guilty of a Class A misdemeanor and it shall be the duty of the State Fire Marshal to make complaint against the person or persons so refusing to comply with the summons or order of the State Fire Marshal, before the circuit court in the county in which the investigation is being had, and upon the filing of such complaint, such cause shall proceed in the same manner as other criminal cases. The Office of the State Fire Marshal shall have the authority at all times of day or night in the performance of the duties imposed by the provisions of this Act, to enter upon and examine any building or premises where any fire has occurred and other buildings and premises adjoining or near the same. All investigations held by or under the direction of the Office of the State Fire Marshal may, in its discretion, be private, and persons other than those required to be present by the provisions of this Act, may be excluded from the place where such investigation is held, and witnesses may be kept separate and apart from each other and not allowed to communicate with each other until they have been examined.
(Source: P.A. 80-147.)

(425 ILCS 25/9) (from Ch. 127 1/2, par. 9)
Sec. 9. No person, being the owner, occupant or lessee of any building or other structure which is so occupied or so situated as to endanger persons or property, shall permit such building or structure by reason of faulty construction, age, lack of proper repair, or any other cause to become especially liable to fire, or to become liable to cause injury or damage by collapsing or otherwise. No person, being the owner, occupant or lessee of any building, or structure, shall keep or maintain or allow to be kept or maintained on such premises, combustible or explosive material or inflammable conditions, which endanger the safety of said buildings or premises.
The Office of the State Fire Marshal shall adopt and promulgate such reasonable rules as may be necessary to protect the public from the dangers specified in the preceding paragraph. Such rules shall require the installation, inspection or maintenance of necessary fire extinguishers, fire suppression systems, chemical fire suppression systems and fire alarm and protection devices. A copy of any rule, certified by the State Fire Marshal shall be received in evidence in all courts of this State with the same effect as the original.
All local officers charged with the duty of investigating fires shall enforce such rules, under the direction of the Office of the State Fire Marshal, except in those localities which have adopted fire prevention and safety standards equal to or higher than such rules adopted by the Office of the State Fire Marshal.
The Office of the State Fire Marshal, and the officers of cities, villages, towns and fire protection districts by this Act, charged with the duty of investigating fire, shall, under the direction of the Office of the State Fire Marshal, inspect and examine at reasonable hours, any premises, and the buildings and other structures thereon, and if, such dangerous condition or fire hazard is found to exist contrary to the rules herein referred to, or if a dangerous condition or fire hazard is found to exist as specified in the first paragraph of this Section, and the rules herein referred to are not applicable to such dangerous condition or fire hazard, shall order the dangerous condition removed or remedied, and shall so notify the owner, occupant or other person interested in the premises. Service of the notice upon the owner, occupant or other interested person shall be in person or by registered or certified mail.
The amendatory Act of 1975 is not a limit on any home rule unit.
(Source: P.A. 85-1434.)

(425 ILCS 25/9a) (from Ch. 127 1/2, par. 10)
Sec. 9a. The owner or other person interested in such building or premises, within 10 days after receiving such notice, may appeal from orders of deputies of the Office of the State Fire Marshal, to the Office of the State Fire Marshal. The Office shall thereupon conduct a hearing pursuant to the Illinois Administrative Procedure Act, as amended, and either sustain, modify or revoke the order. If the order is sustained or modified, or if no appeal is made to the Office, it shall be the duty of the owner or occupant to comply with such order.
(Source: P.A. 84-954.)

(425 ILCS 25/9b) (from Ch. 127 1/2, par. 11)
Sec. 9b. When an order to remove or remedy a dangerous condition or fire hazard has been modified or sustained by the Office of the State Fire Marshal, the person against whom the order has been entered may seek review in the circuit court of the county in which the property affected by the order is located, pursuant to the Administrative Review Law, as amended.
(Source: P.A. 84-1308.)

(425 ILCS 25/9e) (from Ch. 127 1/2, par. 14)
Sec. 9e. Wilful failure, neglect or refusal to comply (1) with the order of the Office of the State Fire Marshal or other officers after it has become final by reason of failure to prosecute an appeal as provided by this Act, or (2) with the judgment of the circuit court sustaining or modifying the order of the Office is a petty offense, and in the event of a continuance of such wilful failure, neglect or refusal to comply with such order, each day's continuance is a separate offense.
The provisions of Sections 9, 9a, 9b, 9c, 9d and 9e shall not be construed to affect or repeal any ordinances of any municipality relating to building inspection, fire limits, fire prevention, or safety standards, but the jurisdiction of the Office of the State Fire Marshal shall, in such municipalities, be concurrent with that of the municipal authorities.
(Source: P.A. 80-147.)

(425 ILCS 25/9f)
Sec. 9f. The owner or occupier of the premises and his or her agents owe fire fighters who are on the premises in the performance of their official duties conducting fire investigations or inspections or responding to fire alarms or actual fires on the premises a duty of reasonable care in the maintenance of the premises according to applicable fire safety codes, regulations, ordinances, and generally applicable safety standards, including any decisions by the Illinois courts. The owner or occupier of the premises and his or her agents are not relieved of the duty of reasonable care if the fire fighter is injured due to the lack of maintenance of the premises in the course of responding to a fire, false alarm, or his or her inspection or investigation of the premises.
For purposes of this Section, the term "premises" means any building or structure or the real property upon which the building or structure is situated.
This Section applies to all causes of action that have accrued, will accrue, or are currently pending before a court of competent jurisdiction, including courts of review.
(Source: P.A. 93-233, eff. 7-22-03.)

(425 ILCS 25/10) (from Ch. 127 1/2, par. 15)
Sec. 10.
Any officer referred to in Section 6 herein who neglects to comply with any of the requirements of this act, shall be guilty of a petty offense. The fine shall be recovered as provided in Section 9 of this act.
(Source: P.A. 77-2603.)

(425 ILCS 25/12) (from Ch. 127 1/2, par. 16)
Sec. 12. Every fire insurance company, whether upon the stock or mutual plan, and every other personal or business entity doing any form of fire insurance business in the State of Illinois, shall pay to the Department of Insurance in the month of March, such amount as may be assessed by the Department of Insurance, which may not exceed 1% of the gross fire, sprinkler leakage, riot, civil commotion, explosion and motor vehicle fire risk premium receipts of such company or other entity from such business done in the State of Illinois during the preceding year, and shall make an annual report or statement under oath to the Department specifying the amount of such premiums received during the preceding year. The Department of Insurance shall pay the money so received into the Fire Prevention Fund, to be used as specified in Section 13.1 of this Act.
(Source: P.A. 85-718.)

(425 ILCS 25/13) (from Ch. 127 1/2, par. 17)
Sec. 13. Every company, firm, co-partnership, association or aggregation of individuals, or body of persons insuring each other, or their agents, representatives, or attorneys in fact, who shall refuse or neglect to comply with the requirements of Section 12 of this Act, is liable, in addition to the amount due, for such penalty and interest charges as are provided for under Section 412 of the "Illinois Insurance Code". The Director through the Attorney General, may institute an action in the name of the People of the State of Illinois, in any court of competent jurisdiction for the recovery of the amount of such taxes and penalties due, and prosecute the same to final judgment, and take such steps as are necessary to collect the same. If such violation is by a company, association, co-partnership or aggregation of individuals licensed to do business in the State of Illinois, such license may be revoked by the Department of Insurance.
(Source: P.A. 83-43.)

(425 ILCS 25/13.1) (from Ch. 127 1/2, par. 17.1)
Sec. 13.1. Fire Prevention Fund.
(a) There shall be a special fund in the State Treasury known as the Fire Prevention Fund.
(b) The following moneys shall be deposited into the Fund:
(1) Moneys received by the Department of Insurance

under Section 12 of this Act.

(2) All fees and reimbursements received by the

Office of the State Fire Marshal.

(3) All receipts from boiler and pressure vessel

certification, as provided in Section 13 of the Boiler and Pressure Vessel Safety Act.

(4) Such other moneys as may be provided by law.
(c) The moneys in the Fire Prevention Fund shall be used, subject to appropriation, for the following purposes:
(1) Of the moneys deposited into the fund under

Section 12 of this Act, 12.5% shall be available for the maintenance of the Illinois Fire Service Institute and the expenses, facilities, and structures incident thereto, and for making transfers into the General Obligation Bond Retirement and Interest Fund for debt service requirements on bonds issued by the State of Illinois after January 1, 1986 for the purpose of constructing a training facility for use by the Institute. An additional 2.5% of the moneys deposited into the Fire Prevention Fund shall be available to the Illinois Fire Service Institute for support of the Cornerstone Training Program.

(2) Of the moneys deposited into the Fund under

Section 12 of this Act, 10% shall be available for the maintenance of the Chicago Fire Department Training Program and the expenses, facilities and structures incident thereto, in addition to any moneys payable from the Fund to the City of Chicago pursuant to the Illinois Fire Protection Training Act.

(3) For making payments to local governmental

agencies and individuals pursuant to Section 10 of the Illinois Fire Protection Training Act.

(4) For the maintenance and operation of the Office

of the State Fire Marshal, and the expenses incident thereto.

(4.5) For the maintenance, operation, and capital

expenses of the Mutual Aid Box Alarm System (MABAS).

(4.6) For grants awarded by the Small Fire-fighting

and Ambulance Service Equipment Grant Program established by Section 2.7 of the State Fire Marshal Act.

(5) For any other purpose authorized by law.
(c-5) As soon as possible after the effective date of this amendatory Act of the 95th General Assembly, the Comptroller shall order the transfer and the Treasurer shall transfer $2,000,000 from the Fire Prevention Fund to the Fire Service and Small Equipment Fund, $9,000,000 from the Fire Prevention Fund to the Fire Truck Revolving Loan Fund, and $4,000,000 from the Fire Prevention Fund to the Ambulance Revolving Loan Fund. Beginning on July 1, 2008, each month, or as soon as practical thereafter, an amount equal to $2 from each fine received shall be transferred from the Fire Prevention Fund to the Fire Service and Small Equipment Fund, an amount equal to $1.50 from each fine received shall be transferred from the Fire Prevention Fund to the Fire Truck Revolving Loan Fund, and an amount equal to $4 from each fine received shall be transferred from the Fire Prevention Fund to the Ambulance Revolving Loan Fund. These moneys shall be transferred from the moneys deposited into the Fire Prevention Fund pursuant to Public Act 95-154, together with not more than 25% of any unspent appropriations from the prior fiscal year. These moneys may be allocated to the Fire Truck Revolving Loan Fund, Ambulance Revolving Loan Fund, and Fire Service and Small Equipment Fund at the discretion of the Office of the State Fire Marshal for the purpose of implementation of this Act.
(d) Any portion of the Fire Prevention Fund remaining unexpended at the end of any fiscal year which is not needed for the maintenance and expenses of the Office of the State Fire Marshal or the maintenance and expenses of the Illinois Fire Service Institute, shall remain in the Fire Prevention Fund for the exclusive and restricted uses provided in subsections (c) and (c-5) of this Section.
(e) The Office of the State Fire Marshal shall keep on file an itemized statement of all expenses incurred which are payable from the Fund, other than expenses incurred by the Illinois Fire Service Institute, and shall approve all vouchers issued therefor before they are submitted to the State Comptroller for payment. Such vouchers shall be allowed and paid in the same manner as other claims against the State.
(Source: P.A. 96-286, eff. 8-11-09; 96-1176, eff. 7-22-10; 97-114, eff. 1-1-12; 97-901, eff. 1-1-13.)



425 ILCS 30/ - Fireworks Regulation Act of Illinois.

(425 ILCS 30/1) (from Ch. 127 1/2, par. 101)
Sec. 1. This Act may be cited as the Fireworks Regulation Act of Illinois.
(Source: P.A. 86-1475.)

(425 ILCS 30/2) (from Ch. 127 1/2, par. 102)
Sec. 2. The following words and phrases, when used in this Act, shall for the purpose of this Act have the following definition and meaning:
(a) The term fireworks shall mean and include any explosive composition or any substance or combination of substances, or article prepared for the purpose of producing a visible or audible effect of a temporary exhibitional nature by explosion, combustion, deflagration or detonation, and shall include blank cartridges, toy cannons in which explosives are used, the type of balloons which require fire underneath to propel the same, firecrackers, torpedoes, sky rockets, Roman candles, bombs or other fireworks of like construction and any fireworks containing any explosive compound; or any tablets or other device containing any explosive substance, or containing combustible substances producing visual effects. The term "fireworks" shall not include snake or glow worm pellets; smoke devices; sparklers; trick noisemakers known as "party poppers", "booby traps", "snappers", "trick matches", "cigarette loads" and "auto burglar alarms"; toy pistols, toy canes, toy guns, or other devices in which paper or plastic caps containing twenty-five hundredths grains or less of explosive compound are used, provided they are so constructed that the hand cannot come in contact with the cap when in place for the explosion; and toy pistol paper or plastic caps which contain less than twenty-five hundredths grains of explosive mixture; the sale and use of which shall be permitted at all times.
(b) The term "fireworks plant" shall mean and include all lands, with buildings thereon, used in connection with the manufacture or processing of fireworks, as well as storehouses located thereon for the storage of finished fireworks.
(c) The term "fireworks factory building" shall mean any building or other structure in which the manufacture of fireworks, or in which any processing involving fireworks is carried on.
(d) The term "magazine" shall mean any building or other structure used for the storage of explosive raw materials used in the manufacture of fireworks.
(e) The term "Office" shall mean the Office of the State Fire Marshal.
(Source: P.A. 83-474.)

(425 ILCS 30/3) (from Ch. 127 1/2, par. 103)
Sec. 3. Fireworks shall not be stored or kept for sale in a store:
(a) Where paints, oils or varnishes are manufactured or kept for use or sale unless such paints, oils or varnishes are in original unbroken containers.
(b) Where rosin, turpentine, gasoline or inflammable substance or substances which may generate vapors are used, stored or offered for sale; or
(c) Where there are not two approved chemical fire extinguishers or six pails of water readily available and equipped for use in extinguishing fires.
(Source: Laws 1935, p. 881.)

(425 ILCS 30/3.5)
Sec. 3.5. Sale and use prohibited on public property. A municipality may, by ordinance, prohibit the sale and use of sparklers on public property.
(Source: P.A. 92-93, eff. 1-1-02.)

(425 ILCS 30/4) (from Ch. 127 1/2, par. 104)
Sec. 4. Fireworks to be sold at wholesale shall be kept in a room set aside for the storage of fireworks only. Over each entrance to this room shall be displayed a sign in conspicuous type: "CAUTION - FIREWORKS - NO SMOKING", except that any facility for the storage of fireworks which is required to be placarded pursuant to "An Act to require labeling of equipment and facilities for the use, transportation, storage and manufacture of hazardous materials and to provide for a uniform response system to hazardous materials emergencies", enacted by the 79th General Assembly, shall be placarded in compliance with that Act. No person shall be permitted to be in this room while carrying matches, or a lighted cigar, cigarette or pipe.
(Source: P.A. 79-1442.)

(425 ILCS 30/8) (from Ch. 127 1/2, par. 108)
Sec. 8. All dealers are forbidden to expose fireworks in windows where the sun shines through glass on the merchandise displayed, except where such fireworks are in the original package, and all fireworks kept for sale on front counters must remain in original packages; provided, however, that fireworks in open stock may be kept in show cases or in counters out of reach of the public.
(Source: P.A. 81-623.)

(425 ILCS 30/9) (from Ch. 127 1/2, par. 109)
Sec. 9. No smoking shall be allowed in a store where fireworks are offered for sale. Over each entrance to such a store a sign in large letters shall be displayed, reading "FIREWORKS FOR SALE-NO SMOKING ALLOWED."
(Source: Laws 1935, p. 881.)

(425 ILCS 30/13) (from Ch. 127 1/2, par. 113)
Sec. 13. No factory building used in the manufacture of explosive fireworks shall be situated nearer than five hundred feet to any inhabited dwelling, nor nearer than two hundred feet to any highway or any railroad, nor nearer than one hundred feet to any building used for the storage of explosives or fireworks, nor nearer than fifty feet to any other factory building. This section shall not apply to existing factory buildings in fireworks plants now in operation.
(a) All fireworks plants shall be enclosed on all sides by a fence and all openings to such enclosures shall be fitted with suitable gates, which, when not locked, shall be in charge of a competent watchman who shall have charge of the fireworks plant when it is not in operation. This sub-section shall not apply to existing plants.
(b) No stoves, or exposed flame shall be used in any part of any fireworks plant, except in the boiler room or machine shop, or in buildings where no fireworks or chemicals are stored therein. All parts of the buildings in fireworks plants shall be kept clean, orderly and free from accumulations of dust and rubbish.
(c) Fireworks in the finished state shall not be stored in buildings where fireworks are in process of manufacture.
(d) Each shipping package of fireworks shall bear upon the outside thereof the words "FIREWORKS--HANDLE CAREFULLY--KEEP FIRE AWAY" in letters not less than 7/16 inch in height, and in addition shall show the name of the fireworks manufacturer.
(e) No employee or other person shall enter or attempt to enter any fireworks plant with matches, a lighted cigar, cigarette or pipe or other flame-producing device, nor with liquor or narcotics in his or her possession or control, nor while under the influence of liquor or narcotics, nor partake of intoxicants or narcotics while in the plant.
(f) It shall be the duty of the superintendent, foreman or other person in charge of any fireworks plant to provide safety containers for matches at all main entrances of the plant, where all matches in the possession of all persons shall be deposited before entering the plant enclosure.
(g) All fireworks plants shall be properly posted with "WARNING" and "NO SMOKING" signs.
(Source: Laws 1935, p. 881.)

(425 ILCS 30/13.1) (from Ch. 127 1/2, par. 113.1)
Sec. 13.1. Signals or illumination - 3. Nothing in this Act shall be construed to prohibit any resident wholesaler, dealer, or jobber to sell at wholesale any fireworks as are not herein prohibited; or the sale of any kind of fireworks provided the same are to be shipped directly out of the state; or the use of fireworks by railroads, public utilities, public and private carriers or other transportation agencies for signal purposes or illumination, or the sale or use of blank cartridges for a show or theater, or for signal or ceremonial purposes in athletic or sports events, or for use by military organizations.
(Source: P.A. 81-623.)

(425 ILCS 30/14) (from Ch. 127 1/2, par. 114)
Sec. 14. It shall be unlawful for any person to begin operation of a new fireworks plant without a certificate of registration issued by the Office pursuant to the provisions of this Act.
(Source: P.A. 80-147.)

(425 ILCS 30/15) (from Ch. 127 1/2, par. 115)
Sec. 15. A person is qualified to receive such certificate of registration if such plant for which a certificate is sought, is constructed and maintained in conformance with the provisions of this Act.
(Source: Laws 1935, p. 881.)

(425 ILCS 30/16) (from Ch. 127 1/2, par. 116)
Sec. 16. Every person who desires to obtain a certificate of registration shall apply therefor to the Office in writing on blanks prepared and furnished by said Office. Each application shall state the name and address of the applicant and the address of the plant for which such certificate is sought, together with a detailed description of the plant. Such application shall be verified by the applicant under oath. A registration fee of $50 shall accompany each such application.
If upon inspection, the Office finds that the provisions of this Act have been complied with, a certificate of registration shall be issued to such applicant. Such certificate of registration shall be posted in a conspicuous place near the entrance to the fireworks plant and shall continue in force until revoked.
(Source: P.A. 80-147.)

(425 ILCS 30/17) (from Ch. 127 1/2, par. 117)
Sec. 17. If said Office denies such application, it shall file in its office a statement of the reasons therefor and furnish the applicant with a copy of the same.
(Source: P.A. 80-147.)

(425 ILCS 30/18) (from Ch. 127 1/2, par. 118)
Sec. 18. The Office may revoke any certificate of registration if the holder thereof has violated any of the provisions of this Act.
(Source: P.A. 80-147.)

(425 ILCS 30/19) (from Ch. 127 1/2, par. 119)
Sec. 19. If a certificate is revoked the Office shall file in its office a statement of the reasons therefor and furnish a copy of same to the holder of such certificate. No fireworks plant shall be operated after revocation of its certificate of registration until such fireworks plant complies with this act, and a new certificate is issued.
A record of the certificates of registration issued and revoked shall be kept on file in the Office, and a duplicate sent to the chief of the fire department of each community, in which a fireworks plant is located.
(Source: P.A. 80-147.)

(425 ILCS 30/20) (from Ch. 127 1/2, par. 120)
Sec. 20. The Office shall give all applicants for, or holders of certificates of registration sufficient opportunity to be heard before any final decision to revoke or to refuse to issue a certificate of registration under this Act, shall be rendered.
(Source: P.A. 80-147.)

(425 ILCS 30/21) (from Ch. 127 1/2, par. 121)
Sec. 21. The manner of conducting hearings provided for in section 20 of this Act shall conform, as nearly as may be, to the provisions governing hearings set forth in Sections 2105-100, 2105-105, 2105-110, 2105-115, 2105-120, and 2105-125 of the Department of Professional Regulation Law (20 ILCS 2105/2105-100, 2105/2105-105, 2105/2105-110, 2105/2105-115, 2105/2105-120, and 2105/2105-125).
(Source: P.A. 91-239, eff. 1-1-00.)

(425 ILCS 30/21.01) (from Ch. 127 1/2, par. 121.01)
Sec. 21.01. All final administrative decisions of the Office hereunder shall be subject to judicial review pursuant to the provisions of the Administrative Review Law, and all amendments and modifications thereof, and the rules adopted pursuant thereto. The term "administrative decisions" is defined as in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 82-783.)

(425 ILCS 30/22) (from Ch. 127 1/2, par. 122)
Sec. 22. The Office may adopt reasonable rules and regulations relating to the enforcement of the provisions of this Act.
(Source: P.A. 80-147.)

(425 ILCS 30/23) (from Ch. 127 1/2, par. 123)
Sec. 23. Nothing in these regulations shall be construed as applying to the transportation of any article or thing shipped in conformity with the regulations prescribed by the Interstate Commerce Commission, nor as applying to the military or naval forces of the United States, nor to the duly authorized militia of the state, nor to the use of signals necessary for the safe operation of railroads, steamboats, trucks, or aircraft.
(Source: Laws 1935, p. 881.)

(425 ILCS 30/24) (from Ch. 127 1/2, par. 124)
Sec. 24. The provisions of this Act shall not be construed or held to abrogate or in any way affect the power of cities, villages, and incorporated towns to regulate, restrain and prohibit the use of fireworks, firecrackers, torpedoes, Roman candles, skyrockets and other pyrotechnic displays within their corporate limits. The sections of this Act and every part of such sections are hereby declared to be independent sections and parts of sections, and the invalidity of any section or part thereof shall not affect any other section or part of a section.
(Source: Laws 1935, p. 881.)

(425 ILCS 30/25) (from Ch. 127 1/2, par. 125)
Sec. 25. Whoever fails to comply with or violates any of the provisions of the Act shall be guilty of a petty offense, and whoever, after receiving written notice from the Office, or its authorized representative, directing compliance with specified provisions of the Act fails to comply with the provisions of the Act specified in said notice, shall be guilty of a Class A misdemeanor.
(Source: P.A. 80-147.)

(425 ILCS 30/26) (from Ch. 127 1/2, par. 126)
Sec. 26. This Act shall take effect on the first day of August, Nineteen Hundred and Thirty-five.
(Source: Laws 1935, p. 881.)



425 ILCS 35/ - Pyrotechnic Use Act.

(425 ILCS 35/0.01) (from Ch. 127 1/2, par. 126.9)
Sec. 0.01. Short title. This Act may be cited as the Pyrotechnic Use Act.
(Source: P.A. 96-708, eff. 8-25-09.)

(425 ILCS 35/1) (from Ch. 127 1/2, par. 127)
Sec. 1. Definitions. As used in this Act, the following words shall have the following meanings:
"1.3G fireworks" means those fireworks used for professional outdoor displays and classified as fireworks UN0333, UN0334, or UN0335 by the United States Department of Transportation under 49 C.F.R. 172.101.
"Consumer distributor" means any person who distributes, offers for sale, sells, or exchanges for consideration consumer fireworks in Illinois to another distributor or directly to any retailer or person for resale.
"Consumer fireworks" means those fireworks that must comply with the construction, chemical composition, and labeling regulations of the U.S. Consumer Products Safety Commission, as set forth in 16 C.F.R. Parts 1500 and 1507, and classified as fireworks UN0336 or UN0337 by the United States Department of Transportation under 49 C.F.R. 172.101. "Consumer fireworks" shall not include snake or glow worm pellets; smoke devices; trick noisemakers known as "party poppers", "booby traps", "snappers", "trick matches", "cigarette loads", and "auto burglar alarms"; sparklers; toy pistols, toy canes, toy guns, or other devices in which paper or plastic caps containing twenty-five hundredths grains or less of explosive compound are used, provided they are so constructed that the hand cannot come in contact with the cap when in place for the explosion; and toy pistol paper or plastic caps that contain less than twenty hundredths grains of explosive mixture; the sale and use of which shall be permitted at all times.
"Consumer fireworks display" or "consumer display" means the detonation, ignition, or deflagration of consumer fireworks to produce a visual or audible effect.
"Consumer operator" means an adult individual who is responsible for the safety, setup, and discharge of the consumer fireworks display and who has completed the training required in Section 2.2 of this Act.
"Consumer retailer" means any person who offers for sale, sells, or exchanges for consideration consumer fireworks in Illinois directly to any person with a consumer display permit.
"Display fireworks" means 1.3G or special effects fireworks or as further defined in the Pyrotechnic Distributor and Operator Licensing Act.
"Flame effect" means the detonation, ignition, or deflagration of flammable gases, liquids, or special materials to produce a thermal, physical, visual, or audible effect before the public, invitees, or licensees, regardless of whether admission is charged, in accordance with National Fire Protection Association 160 guidelines, and as may be further defined in the Pyrotechnic Distributor and Operator Licensing Act.
"Lead pyrotechnic operator" means an individual who is responsible for the safety, setup, and discharge of the pyrotechnic display or pyrotechnic service and who is licensed pursuant to the Pyrotechnic Distributor and Operator Licensing Act.
"Person" means an individual, firm, corporation, association, partnership, company, consortium, joint venture, commercial entity, state, municipality, or political subdivision of a state or any agency, department, or instrumentality of the United States and any officer, agent, or employee of these entities.
"Production company" means any person in the film, digital and video media, television, commercial, music, or theatrical stage industry who provides pyrotechnic services or pyrotechnic display services as part of a film, digital and video media, television, commercial, music, or theatrical production in the State of Illinois and is licensed by the Office pursuant to the Pyrotechnic Distributor and Operator Licensing Act.
"Pyrotechnic display" means the detonation, ignition, or deflagration of display fireworks or flame effects to produce visual or audible effects of an exhibitional nature before the public, invitees, or licensees, regardless of whether admission is charged, and as may be further defined in the Pyrotechnic Distributor and Operator Licensing Act.
"Pyrotechnic distributor" means any person who distributes display fireworks for sale in the State of Illinois or provides them as part of a pyrotechnic display service in the State of Illinois or provides only pyrotechnic services and is licensed by the Office pursuant to the Pyrotechnic Distributor and Operator Licensing Act.
"Pyrotechnic service" means the detonation, ignition, or deflagration of display fireworks, special effects, or flame effects to produce a visual or audible effect.
"Special effects fireworks" means pyrotechnic devices used for special effects by professionals in the performing arts in conjunction with theatrical, musical, or other productions that are similar to consumer fireworks in chemical compositions and construction, but are not intended for consumer use and are not labeled as such or identified as "intended for indoor use". "Special effects fireworks" are classified as fireworks UN0431 or UN0432 by the United States Department of Transportation under 49 C.F.R. 172.101.
(Source: P.A. 99-642, eff. 7-28-16.)

(425 ILCS 35/2) (from Ch. 127 1/2, par. 128)
Sec. 2. Possession, sale, and use of fireworks. Except as hereinafter provided it shall be unlawful for any person, firm, co-partnership, or corporation to knowingly possess, offer for sale, expose for sale, sell at retail, or use or explode any display fireworks, flame effects, or consumer fireworks; provided that city councils in cities, the president and board of trustees in villages and incorporated towns, and outside the corporate limits of cities, villages and incorporated towns, the county board, shall have power to adopt reasonable rules and regulations for the granting of permits for pyrotechnic and consumer displays.
(Source: P.A. 93-263, eff. 7-22-03; 94-658, eff. 1-1-06.)

(425 ILCS 35/2.1)
Sec. 2.1. Pyrotechnic displays or pyrotechnic service. Each pyrotechnic display or pyrotechnic service shall be conducted by a licensed lead pyrotechnic operator employed by a licensed pyrotechnic distributor or a licensed production company, or insured as an additional named insured on the pyrotechnic distributor's product liability and general liability insurance, as required under paragraphs 2 and 3 of subsection (c) of Section 35 of the Pyrotechnic Distribution and Operating Licensing Act, or insured as an additional named insured on the production company's general liability insurance, as required under paragraph (1) of subsection (c-3) of Section 35 of the Pyrotechnic Distribution and Operating Licensing Act. Applications for a pyrotechnic display permit shall be made in writing at least 15 days in advance of the date of the pyrotechnic display or pyrotechnic service, unless agreed to otherwise by the local jurisdiction issuing the permit and the fire chief of the jurisdiction in which the display or pyrotechnic service will occur. After a permit has been granted, sales, possession, use, and distribution of display fireworks for the display or pyrotechnic service shall be lawful for that purpose only. No permit granted hereunder shall be transferable.
Pyrotechnic display permits may be granted hereunder to any adult individual applying therefor. No permit shall be required under the provisions of this Act for supervised public displays by State or County fair associations.
The applicant seeking the pyrotechnic display permit must provide proof of liability insurance in a sum not less than $1,000,000 to the local governmental entity issuing the permit.
A permit shall be issued only after the chief of the fire department providing fire protection coverage to the area of display or pyrotechnic service, or his or her designee, has inspected the site and determined that the display or pyrotechnic service can be performed in full compliance with the rules adopted by the State Fire Marshal and that the display or pyrotechnic service shall not be hazardous to property or endanger any person or persons. Nothing in this Section shall prohibit the issuer of a permit from adopting more stringent rules.
All indoor pyrotechnic displays and pyrotechnic services shall be conducted in buildings protected by automatic sprinkler systems and meeting the requirements of rules adopted by the State Fire Marshal pursuant to this Act. At the time an individual applies for an indoor pyrotechnic display permit from the local jurisdiction, written notice of the permit application and the indoor display or pyrotechnic service information shall be made in writing at least 15 days in advance of the date of the pyrotechnic display or pyrotechnic service to the Office, unless agreed to otherwise by the Office.
Permits shall be signed by the chief of the fire department providing fire protection to the area of display or pyrotechnic service, or his or her designee, and must identify the licensed pyrotechnic distributor or licensed production company and the lead pyrotechnic operator.
(Source: P.A. 96-708, eff. 8-25-09; 97-164, eff. 1-1-12.)

(425 ILCS 35/2.2)
Sec. 2.2. Consumer displays. Each consumer display shall be handled by a competent individual who has received training from a consumer fireworks training class approved by the Office of the State Fire Marshal. Applications for consumer display permits shall be made in writing at least 15 days in advance of the date of the display, unless agreed to otherwise by the local jurisdiction issuing the permit and the fire chief of the jurisdiction in which the display will occur. After a permit has been granted, sales, possession, use, and distribution of consumer fireworks for display shall be lawful for that purpose only. No permit granted hereunder shall be transferable.
Permits may be granted hereunder to any adult individual applying for a permit who provides proof that he or she has received the requisite training. The local jurisdiction issuing the permit is authorized to conduct a criminal background check of the applicant as a condition of issuing a permit.
A permit shall be issued only after inspection of the display site by the fire chief providing fire protection coverage to the area of display, or his or her designee, to determine that the display is in full compliance with the rules adopted by the State Fire Marshal. Nothing in this Section shall prohibit the issuer of a permit from adopting more stringent rules.
(Source: P.A. 94-658, eff. 1-1-06.)

(425 ILCS 35/2.3)
Sec. 2.3. Consumer distributors and retailers. No person may act as a consumer distributor or retailer or advertise or use any title implying that the person is a consumer distributor or retailer unless registered with the Office of the State Fire Marshal. No consumer fireworks may be distributed, sold, transferred, or provided free of charge to an individual who has not been issued a permit in accordance with Section 2.2 of this Act or has not registered with the Office of the State Fire Marshal in accordance with this Section. No person may sell to a single individual a quantity of consumer fireworks exceeding 499 pounds without prior approval by the Office of the State Fire Marshal. The State Fire Marshal, in the name of the People, through the Attorney General, the State's Attorney of any county, any resident of the State, or any legal entity within the State may apply for injunctive relief in any court to enjoin any person who has not registered from distributing or selling consumer fireworks. Upon filing a verified petition in court, the court, if satisfied by affidavit, or otherwise, that the person is or has been distributing in violation of this Act, may enter a temporary restraining order or preliminary injunction, without bond, enjoining the defendant from further activity. A copy of the verified complaint shall be served upon the defendant and the proceedings are to be conducted as in other civil cases. The court may enter a judgment permanently enjoining a defendant from further unregistered activity if it is established that the defendant has been or is distributing in violation of this Act. In case of violation of any injunctive order or judgment entered under this Section, the court may summarily try and punish the offender for contempt of court. Injunctive proceedings are in addition to all penalties and other remedies in this Act.
(Source: P.A. 94-658, eff. 1-1-06.)

(425 ILCS 35/3.1) (from Ch. 127 1/2, par. 129.1)
Sec. 3.1. No fireworks shall be discharged, ignited or exploded at any point in the State within 600 feet of any hospital, asylum or infirmary.
(Source: P.A. 81-623.)

(425 ILCS 35/3.2) (from Ch. 127 1/2, par. 129.2)
Sec. 3.2. The use of what are technically known as fireworks showers or any mixture containing potassium chlorate, and sulphur in theatres or public halls is hereby prohibited.
(Source: P.A. 81-623.)

(425 ILCS 35/3.3) (from Ch. 127 1/2, par. 129.3)
Sec. 3.3. Nothing in these regulations shall be construed as prohibiting the manufacture, storage or use of signals or fuses necessary for the safe operation of railroads, trucks, aircraft, or other instrumentalities of transportation.
(Source: P.A. 81-623.)

(425 ILCS 35/3.4)
Sec. 3.4. Sale and use prohibited on public property. A municipality may, by ordinance, prohibit the sale and use of sparklers on public property.
(Source: P.A. 92-93, eff. 1-1-02.)

(425 ILCS 35/4) (from Ch. 127 1/2, par. 130)
Sec. 4. Whenever any officer or employee of the Office of the State Fire Marshal or the Department of State Police, a Sheriff, a Deputy Sheriff, or a member of any city council or board of trustees of any village or incorporated town or county board has reason to believe that any violation of this Act has occurred within the jurisdiction within which such official is authorized to act and that the person so violating the Act has in his possession fireworks or combustibles, such official may file a complaint in writing, verified by affidavit, with any circuit court within whose jurisdiction the premises to be searched are situated, stating the facts upon which such belief is founded, the premises to be searched, and the property to be seized, and procure a search warrant and execute the same. Upon the execution of such search warrant, the person executing the same shall make due return thereof to the court issuing the same, together with an inventory of the property taken thereunder. The court shall thereupon issue process against the owner of such property if he be known, otherwise against the party in whose possession the property so taken was found, if known. In case of inability to serve such process upon the owner or the person in possession of the property at the time of its seizure, as hereinbefore provided, notice of the proceedings before the court shall be given as required by the statutes of the State governing cases of attachment. Upon the return of the process duly served or upon the posting or publishing of notice made, as hereinabove provided, the court or jury, if a jury shall be demanded, shall proceed to determine whether or not such property so seized was held or possessed in violation of this Act. In case of a finding that the fireworks or combustibles seized were possessed in violation of this Act, judgment shall be entered confiscating and forfeiting the property and ordering its destruction.
(Source: P.A. 91-357, eff. 7-29-99.)

(425 ILCS 35/4.1) (from Ch. 127 1/2, par. 130.1)
Sec. 4.1. The State Fire Marshal may adopt necessary rules and regulations for the administration of this Act which shall be based upon nationally recognized standards such as those of the National Fire Protection Association (NFPA) 1123 guidelines for outdoor displays, NFPA 1126 guidelines for proximate audience displays, NFPA 160 guidelines for flame effects, and NFPA 140 for motion picture and television production studio soundstages, approved production facilities, and production locations. The State Fire Marshal is authorized to adopt rules that establish audience proximity distances for consumer display fireworks.
The Office of the State Fire Marshal shall maintain a list of approved consumer fireworks and update the list annually or as new consumer fireworks items are submitted to the Office by consumer distributors.
All applications, permits, and site inspection records shall be on forms approved by the State Fire Marshal.
(Source: P.A. 96-708, eff. 8-25-09.)

(425 ILCS 35/5) (from Ch. 127 1/2, par. 131)
Sec. 5. Any person, firm, co-partnership, or corporation violating the provisions of this Act shall be guilty of a Class A misdemeanor.
(Source: P.A. 94-658, eff. 1-1-06; 95-331, eff. 8-21-07.)



425 ILCS 40/ - Forest Fire Protection District Act.

(425 ILCS 40/0.01) (from Ch. 96 1/2, par. 7000)
Sec. 0.01. Short title. This Act may be cited as the Forest Fire Protection District Act.
(Source: P.A. 86-1324.)

(425 ILCS 40/1) (from Ch. 96 1/2, par. 7001)
Sec. 1. As used in this Act:
"Director" means the Director of Natural Resources.
"Department" means the Department of Natural Resources.
"Forest fires" means uncontrolled, wild or running fires occurring on forest, marsh, field, cutover or other lands.
"District" means a geographic area determined by the Director to be in need of special protection from forest fires and designated as an intensive forest fire prevention district in accordance with this Act.
"Forest fire warden" means any district, local or emergency forest fire warden.
(Source: P.A. 89-445, eff. 2-7-96.)

(425 ILCS 40/2) (from Ch. 96 1/2, par. 7002)
Sec. 2. Whenever the Director determines that geographic areas of contiguous territory within the State are in need of special protection from forest fires, the Director may order the establishment of one or more intensive forest fire protection districts, consisting of one or more counties or a portion or portions thereof, in such area. No such district may include any part of any territory of any forest preserve district or park district or successor thereof except for any land which was leased from the Department. The boundaries of each district so established shall be defined in the order of the Director and notice of the establishment of the District and its boundaries shall be published once each week for 3 successive weeks in one or more newspapers published in the district or having a general circulation therein and such additional notice may be given as the Director deems necessary, after which notice the establishment of such district shall be recorded in the office of recorder in each county wholly or partly within the District established.
(Source: P.A. 83-358.)

(425 ILCS 40/3) (from Ch. 96 1/2, par. 7003)
Sec. 3.
Whenever the Director deems a forest fire hazard to exist in any district he may issue a proclamation declaring it unlawful within the district, during the period covered by the proclamation, to set on fire or cause to be set on fire, any woods, brush, grass, grain, weeds or stubble without first having obtained a burning permit issued by a forest fire warden for the District in which such burning shall take place.
Public notice of such proclamation shall be given by publication in one or more newspapers having a general circulation within the district and by posting such proclamation conspicuously in public places. Any person violating this Section, shall, upon conviction be fined not to exceed $1,000 or be imprisoned in a penal institution other than the penitentiary not exceeding 6 months, or both.
(Source: P.A. 77-1732.)

(425 ILCS 40/4) (from Ch. 96 1/2, par. 7004)
Sec. 4.
The Director may appoint and fix the compensation of district, local and emergency forest fire wardens; provided that local and emergency forest fire wardens shall be paid an hourly compensation for time actually spent on the activity for which they are appointed. The jurisdiction of each district forest fire warden shall extend throughout the District to which he is appointed; the jurisdiction of each local and emergency forest fire warden shall extend throughout such territory as the Director may designate. Any local or emergency forest fire warden may be summarily removed from office by the Director at any time, and shall receive no compensation for services rendered after receipt of notice of such removal unless otherwise provided by the Director.
(Source: P.A. 77-1732.)

(425 ILCS 40/6) (from Ch. 96 1/2, par. 7006)
Sec. 6. The Department shall supervise all forest fire wardens, shall instruct them in their duties, shall enforce all laws of the State for the prevention and suppression of forest fires, shall promulgate and adopt rules and regulations for the issuance of burning permits by forest fire wardens, shall cause to be prosecuted persons violating such laws, rules and regulations, and may employ or order the employment of such persons and procure or order the procuring of such materials at reasonable rates as is deemed necessary to carry out the provisions of this Act.
Any person employed or appointed under this Act and who is not otherwise employed by the State of Illinois, or who, being otherwise employed by the State of Illinois is not ordinarily paid for his services, and who suffers injury or death arising out of and in the course of his employment under this Act shall, for the purpose of benefits under the "Workers' Compensation Act", approved July 9, 1951, as heretofore or hereafter amended, be deemed an employee of the State of Illinois.
(Source: P.A. 81-1509.)

(425 ILCS 40/7) (from Ch. 96 1/2, par. 7007)
Sec. 7. It is the duty of each forest fire warden to prevent and extinguish forest fires occurring in the area assigned to him, to assist in the enforcement within that area of all laws for the prevention and suppression of forest fires, to issue burning permits in accordance with rules and regulations promulgated and adopted by the Department, and upon order by the Director to assist any other forest fire warden in suppressing and extinguishing forest fires within the district or local area assigned to such other warden.
(Source: Laws 1957, p. 2407.)

(425 ILCS 40/8) (from Ch. 96 1/2, par. 7008)
Sec. 8. All employees of the Department, including all forest fire wardens, and all law enforcement officers in the State of Illinois, shall arrest any person who violates any provision of this Act, any administrative order issued pursuant to this Act or any other law of this State designed to prevent and suppress forest fires and shall bring such person forthwith before a judge of the circuit court, who shall proceed without unreasonable delay to hear and determine the matter as in other cases of misdemeanor.
(Source: P.A. 79-1362.)

(425 ILCS 40/9) (from Ch. 96 1/2, par. 7009)
Sec. 9.
While engaged in controlling or extinguishing forest fires, any forest fire warden may enter upon the lands of any person, firm, private or municipal corporation or the State of Illinois to carry out his duties. He may set backfires, cut fire lanes and employ any other customary and accepted method of suppressing and extinguishing forest fires. Forest fire wardens or other persons employed by the Department for the purpose of extinguishing and suppressing forest fires shall not be personally liable for any act required or permitted to be done under the provisions of this Act, while acting within the scope of their duties, unless such actions causing injury are maliciously and wilfully or wantonly inflicted.
(Source: P.A. 77-1732.)

(425 ILCS 40/10) (from Ch. 96 1/2, par. 7010)
Sec. 10.
It is unlawful for any person to kindle or authorize any other person to kindle a fire in the open air outside the limits of any city, village or incorporated town within an intensive fire protection district, except on land owned or controlled by a railroad corporation when the fire is for the purpose of clearing its right of way of dangerous combustible materials, during the months of February, March, April, October and November, or during such other times when fire hazard conditions are declared to exist by order of the Director in accordance with this Act, without first having obtained a burning permit issued by a forest fire warden for the District in which such burning shall take place, the burning in such case to be in strict compliance with the terms of the permit. Such permit is not required for the kindling of a fire in a plowed field, garden or public highway when such fire is kindled at a distance of 200 feet or more from any woodland, brush land or field containing dry grass or other combustible material. Any person violating this Section shall be guilty of a Class B misdemeanor.
(Source: P.A. 78-255.)

(425 ILCS 40/11) (from Ch. 96 1/2, par. 7011)
Sec. 11. Nothing in this Act shall be so construed as to relieve the owners or lessees of lands upon which fires may burn or be started, from the duty of extinguishing such fires so far as it may be within their power.
(Source: Laws 1957, p. 2407.)

(425 ILCS 40/12) (from Ch. 96 1/2, par. 7012)
Sec. 12. No owner or lessee of land upon which fire may burn or be started, nor any person during employment with such owner or lessee, shall be compensated under this Act for extinguishing fire upon his land or the land to which his interest is attached. No person who is responsible for the spreading of a fire to a woodland, forest or other land, nor any person in his employ may receive compensation under this Act for helping to extinguish such fires.
(Source: Laws 1957, p. 2407.)



425 ILCS 45/ - Furniture Fire Safety Act.

Article 1 - General Provisions

(425 ILCS 45/Art. 1 heading)

(425 ILCS 45/1001) (from Ch. 127 1/2, par. 951-1)
Sec. 1001. This Act may be cited as the Furniture Fire Safety Act.
(Source: P.A. 86-631.)

(425 ILCS 45/1002) (from Ch. 127 1/2, par. 951-2)
Sec. 1002. As used in this Act:
(a) "Sell" or any of its variants means and includes any of or any combination of the following: to sell, offer or expose for sale, barter, trade, deliver, give away, rent, consign, lease, or possess with an intent to sell or dispose of in any other commercial manner.
(b) "Seating furniture" means any furniture, including children's furniture, movable or stationery, which (1) is made of or with cushions or pillows, loose or attached, (2) is itself stuffed or filled in whole or in part with any filling material, (3) is or can be stuffed or filled in whole or in part with any substance or material, hidden or concealed by fabric or any other covering, including cushions or pillows belonging to or forming a part thereof, together with the structural units, the filling material and its container and covering which can be used as a support for the body of a human being, or the limbs and feet when sitting or resting in an upright or reclining position.
(c) "Filling material" means cotton, wool, kapok, feathers, down, hair, liquid, or any other material or substance, natural or man-made, or any other prefabricated form, concealed or not concealed, to be used or that could be used in articles of seating furniture.
(d) "Manufacturer" means a person who, either by himself or through employees or agents, makes any article of seating furniture in whole or in part.
(e) "Public occupancies" means:
(1) Jails, prisons, and penal institutions;
(2) Hospitals, mental health facilities, and similar health care facilities;
(3) Nursing care and convalescent homes;
(4) Child day care centers;
(5) Public auditoriums and stadiums; and
(6) Public assembly areas of hotels and motels containing more than 10 articles of seating furniture.
(Source: P.A. 86-631.)

(425 ILCS 45/1003) (from Ch. 127 1/2, par. 951-3)
Sec. 1003. (a) Articles of seating furniture, other than juvenile furniture and furniture used for and in facilities designed for the care or treatment of humans, which meet any of the following criteria are exempt from compliance with the provisions of this Act:
(1) Cushions and pads intended solely for outdoor use.
(2) Any article which is smooth surfaced and contains

no more than one-half inch of filling material, if such article does not have a horizontal surface meeting a vertical surface.

(3) Articles manufactured solely for recreational use

or physical fitness purposes, such as weightlifting benches, gymnasium mats or pads, sidehorses, and similar articles.

(b) Public occupancies and public assembly areas as defined in subsection (e) of Section 1002 that are fully protected by sprinkler systems in accordance with either National Fire Protection Association (NFPA) Standard 13, as amended, or Uniform Building Code Standard 38-1 are exempt from the provisions of this Code, but must comply with test requirements as set forth in the State of California, Bureau of Home Furnishings Technical Bulletin Number 117, as amended, and Technical Bulletin Number 116, as amended, entitled respectively "Requirements, Test Procedures and Apparatus for Test Procedures and Apparatus for Testing the Flame Retardance of Filling Materials Used in Upholstered Furniture" and "Test Procedures and Apparatus for Testing the Flame Retardance of Upholstered Furniture".
(Source: P.A. 86-631; 87-129.)

(425 ILCS 45/1004) (from Ch. 127 1/2, par. 951-4)
Sec. 1004. (a) The State Fire Marshal has the duty to administer and enforce this Act in accordance with the laws of this State.
(b) The State Fire Marshal shall adopt rules and regulations necessary for the administration and enforcement of this Act within 6 months after the effective date of this Act. The rules and regulations shall be in conformity with the flammability testing and labeling procedures for seating furniture for use in public occupancies as published in Technical Bulletin 133, as amended, State of California Bureau of Home Furnishings and Thermal Insulation. The State Fire Marshal shall periodically add, delete, revise and update such rules and regulations as may from time to time be required to conform with the requirements of Technical Bulletin 133.
(c) All rules and regulations adopted by the State Fire Marshal shall become effective not earlier than 90 days from adoption.
(Source: P.A. 86-631; 87-129.)

(425 ILCS 45/1005) (from Ch. 127 1/2, par. 951-5)
Sec. 1005. The Governor may appoint an Advisory Board consisting of 7 members. Three members shall be from the fire fighting or fire protection industry and 4 shall be from the general public at large. The Board will confer and advise the State Fire Marshal as to the rules and regulations required under this Act and may make appropriate recommendations as to how the rules and regulations may best serve the State, the public and the furniture industry. The Board will assist the State Fire Marshal in the collection of necessary information and data as the State Fire Marshal deems necessary for the proper administration of this Act. The Governor shall set forth the term, incumbency, and activity of the Board and members in a manner not inconsistent with the laws of this State.
(Source: P.A. 86-631.)

(425 ILCS 45/1006) (from Ch. 127 1/2, par. 951-6)
Sec. 1006. This Act applies to all seating furniture manufactured on or after the effective date of this Act which is sold or intended for use in public occupancies in this State regardless of its point of origin. After the effective date of this Act, this Act prohibits the sale for use in a public occupancy of any seating furniture which fails to conform to the applicable flammability standard or labeling requirement set forth in this Act.
(Source: P.A. 86-631.)

(425 ILCS 45/1007) (from Ch. 127 1/2, par. 951-7)
Sec. 1007. All applicable flammability requirements of this Act or the rules promulgated hereunder are to be considered performance standards. Testing under these standards shall be at the discretion of the manufacturer; however, products and materials offered for sale in this State shall meet applicable flammability requirements established pursuant to this Act. The State Fire Marshal may inspect or audit any such testing of seating furniture as is deemed necessary under this Act.
(Source: P.A. 86-631.)

(425 ILCS 45/1008) (from Ch. 127 1/2, par. 951-8)
Sec. 1008. The State Fire Marshal has the authority to institute a civil action or proceeding to enjoin the use in the State of any seating furniture which has not met the tests, criteria, or rules and regulations of this Act and is sold or intended for use in public occupancies.
(Source: P.A. 86-631.)






425 ILCS 50/ - Hotel Floor Plan Posting Act.

(425 ILCS 50/0.01) (from Ch. 127 1/2, par. 80)
Sec. 0.01. Short title. This Act may be cited as the Hotel Floor Plan Posting Act.
(Source: P.A. 86-1324.)

(425 ILCS 50/1) (from Ch. 127 1/2, par. 81)
Sec. 1. The term "hotel" means any building or buildings maintained, advertised, and held out to the public to be a place where lodging is offered for consideration to travelers and guests. The term includes inns, motels, tourist homes or courts and lodging houses.
(Source: P.A. 91-357, eff. 7-29-99.)

(425 ILCS 50/2) (from Ch. 127 1/2, par. 82)
Sec. 2. The operator of a hotel shall post or cause to be posted in each room of the hotel he operates a floor plan of the corridor on which the room is located, showing all available exits. Such plan shall be posted in a conspicuous location in the guest room.
(Source: P.A. 82-186.)

(425 ILCS 50/3) (from Ch. 127 1/2, par. 83)
Sec. 3. Any hotel operator who violates this Act shall be guilty of a business offense, punishable by a fine not to exceed $50 for each day of violation.
(Source: P.A. 82-186.)

(425 ILCS 50/4) (from Ch. 127 1/2, par. 84)
Sec. 4. This Act does not apply to any hotel of one story in which all guest rooms have doorways leading directly outside.
(Source: P.A. 82-186.)

(425 ILCS 50/5) (from Ch. 127 1/2, par. 85)
Sec. 5. This Act shall be administered and enforced by counties in unincorporated areas and municipalities in incorporated areas.
(Source: P.A. 82-186.)

(425 ILCS 50/6) (from Ch. 127 1/2, par. 86)
Sec. 6. This Act takes effect January 1, 1982.
(Source: P.A. 82-186.)



425 ILCS 55/ - Public Building Egress Act.

(425 ILCS 55/0.01) (from Ch. 111 1/2, par. 3500)
Sec. 0.01. Short title. This Act may be cited as the Public Building Egress Act.
(Source: P.A. 86-1324.)

(425 ILCS 55/1) (from Ch. 111 1/2, par. 3501)
Sec. 1. That all public buildings now in process of construction or hereafter to be built or constructed, which may or shall be used for churches, school houses, operas, theatres, lecture rooms, hotels, public meetings, town halls, or which may or shall be used for any purpose whereby a collection of people may be assembled together for religious worship, amusement or instruction, shall be so built and constructed that all doors leading from the main hall or place where said collection of people may be assembled, or from the principal room which may be used for any of the purposes aforesaid, shall be so swung upon their hinges and constructed that said doors shall open outward; and that all means of egress for the public from the main hall or principal room, and from the building, shall be by means of doors which shall open outwards from the main hall or building.
(Source: R.S. 1874, p. 786.)

(425 ILCS 55/1.5)
Sec. 1.5. Stairwell door access.
(a) Stairwell enclosures in buildings greater than 4 stories shall comply with one of the following requirements:
(1) no stairwell enclosure door shall be locked at

any time in order to provide re-entry from the stair enclosure to the interior of the building; or

(2) stairwell enclosure doors that are locked shall

be equipped with an electronic lock release system that is activated upon loss of power, manually by a single switch accessible to building management or firefighting personnel, and automatically by activation of the building's fire alarm system.

A telephone or other two-way communications system connected to an approved constantly attended location shall be provided on not less than every fifth floor in each stairway where the doors to the stairway are locked. If this option is selected, the building must comply with these requirements by January 1, 2006.
(b) Regardless of which option is selected under subsection (a) of this Section, stairwell enclosure doors at the main egress level of the building shall remain unlocked from the stairwell enclosure side at all times.
(c) Building owners that select the option under paragraph (2) of subsection (a) of this Section must comply with the following requirements during the time necessary to install a lock release system and the two-way communication system:
(1) re-entry into the building interior shall be

possible at all times on the highest story or second highest story, whichever allows access to another exit stair;

(2) there shall not be more than 4 stories

intervening between stairwell enclosure doors that provides access to another exit stair;

(3) doors allowing re-entry shall be identified as

such on the stair side of the door;

(4) doors not allowing re-entry shall be provided

with a sign on the stair side indicating the location of the nearest exit, in each direction of travel that allows re-entry; and

(5) the information required to be posted on the door

under paragraphs (3) and (4) of this subsection (c), shall be posted at eye level and at the bottom of the door.

(d) Nothing in this Section applies to any stairwell enclosure door that opens directly into a dwelling unit, provided the dwelling unit door has a self-closer, latch, and no self-locking hardware. Where all doors in the stairwell meet these criteria, the stairwell shall be provided with either a two-way communication system or readily operable windows on each landing or intermediate landing.
(e) Except as otherwise provided in subsection (f), a home rule unit may not regulate stairwell door access in a manner less restrictive than the regulation by the State of stairwell door access under this Act. This subsection (e) is a limitation under subsection (i) of Section 6 of Article VII of the Illinois Constitution on the concurrent exercise by home rule units of powers and functions exercised by the State.
(f) This Section does not apply in a home rule municipality that, on or before January 1, 2005, has passed an ordinance regulating building access from stairwell enclosures in buildings that are more than 4 stories in height.
(Source: P.A. 94-630, eff. 1-1-06; 95-331, eff. 8-21-07.)

(425 ILCS 55/2) (from Ch. 111 1/2, par. 3502)
Sec. 2.
That any person or persons who shall fail or refuse to comply with the provisions of this act shall be guilty of a business offense and shall be fined in any sum not less than $100 nor more than $1,000.
(Source: P.A. 77-2564.)

(425 ILCS 55/3) (from Ch. 111 1/2, par. 3503)
Sec. 3. The Office of the State Fire Marshal shall have power to enforce this Act. The Office of the State Fire Marshal and the mayor, or other corporate authorities of the town or city, may close and prohibit all public buildings, hereafter erected, from being used in violation of this Act.
(Source: P.A. 82-783.)

(425 ILCS 55/4) (from Ch. 111 1/2, par. 3504)
Sec. 4. The Office of the State Fire Marshal shall promulgate rules and regulations specifying minimum exit dimensions and numbers of exits for buildings required by this Act to have doors which open outwards.
(Source: P.A. 82-706.)



425 ILCS 60/ - Smoke Detector Act.

(425 ILCS 60/1) (from Ch. 127 1/2, par. 801)
Sec. 1. This Act shall be known and may be cited as the Smoke Detector Act.
(Source: P.A. 85-143.)

(425 ILCS 60/2) (from Ch. 127 1/2, par. 802)
Sec. 2. For the purposes of this Act:
"Approved smoke detector" or "detector" means a smoke detector of the ionization or photoelectric type, which complies with all the requirements of the Rules and regulations of the Illinois State Fire Marshal.
"Dwelling unit" means a room or suite of rooms used for human habitation, and includes a single family residence as well as each living unit of a multiple family residence and each living unit in a mixed-use building.
"Hotel" means any building or buildings maintained, advertised, or held out to the public to be a place where lodging is offered for consideration to travelers and guests. "Hotel" includes inns, motels, tourist homes or courts, bed and breakfast establishments and lodging houses.
(Source: P.A. 85-1404.)

(425 ILCS 60/3) (from Ch. 127 1/2, par. 803)
(Text of Section before amendment by P.A. 100-200)
Sec. 3. (a) Every dwelling unit or hotel shall be equipped with at least one approved smoke detector in an operating condition within 15 feet of every room used for sleeping purposes. The detector shall be installed on the ceiling and at least 6 inches from any wall, or on a wall located between 4 and 6 inches from the ceiling.
(b) Every single family residence shall have at least one approved smoke detector installed on every story of the dwelling unit, including basements but not including unoccupied attics. In dwelling units with split levels, a smoke detector installed on the upper level shall suffice for the adjacent lower level if the lower level is less than one full story below the upper level; however, if there is an intervening door between the adjacent levels, a smoke detector shall be installed on each level.
(c) Every structure which (1) contains more than one dwelling unit, or (2) contains at least one dwelling unit and is a mixed-use structure, shall contain at least one approved smoke detector at the uppermost ceiling of each interior stairwell. The detector shall be installed on the ceiling, at least 6 inches from the wall, or on a wall located between 4 and 6 inches from the ceiling.
(d) It shall be the responsibility of the owner of a structure to supply and install all required detectors. The owner shall be responsible for making reasonable efforts to test and maintain detectors in common stairwells and hallways. It shall be the responsibility of a tenant to test and to provide general maintenance for the detectors within the tenant's dwelling unit or rooming unit, and to notify the owner or the authorized agent of the owner in writing of any deficiencies which the tenant cannot correct. The owner shall be responsible for providing one tenant per dwelling unit with written information regarding detector testing and maintenance.
The tenant shall be responsible for replacement of any required batteries in the smoke detectors in the tenant's dwelling unit, except that the owner shall ensure that such batteries are in operating condition at the time the tenant takes possession of the dwelling unit. The tenant shall provide the owner or the authorized agent of the owner with access to the dwelling unit to correct any deficiencies in the smoke detector which have been reported in writing to the owner or the authorized agent of the owner.
(e) The requirements of this Section shall apply to any dwelling unit in existence on July 1, 1988, beginning on that date. Except as provided in subsections (f) and (g), the smoke detectors required in such dwelling units may be either battery powered or wired into the structure's AC power line, and need not be interconnected.
(f) In the case of any dwelling unit that is newly constructed, reconstructed, or substantially remodelled after December 31, 1987, the requirements of this Section shall apply beginning on the first day of occupancy of the dwelling unit after such construction, reconstruction or substantial remodelling. The smoke detectors required in such dwelling unit shall be permanently wired into the structure's AC power line, and if more than one detector is required to be installed within the dwelling unit, the detectors shall be wired so that the actuation of one detector will actuate all the detectors in the dwelling unit.
In the case of any dwelling unit that is newly constructed, reconstructed, or substantially remodeled on or after January 1, 2011, smoke detectors permanently wired into the structure's AC power line must also maintain an alternative back-up power source, which may be either a battery or batteries or an emergency generator.
(g) Every hotel shall be equipped with operational portable smoke-detecting alarm devices for the deaf and hearing impaired of audible and visual design, available for units of occupancy.
Specialized smoke-detectors for the deaf and hearing impaired shall be available upon request by guests in such hotels at a rate of at least one such smoke detector per 75 occupancy units or portions thereof, not to exceed 5 such smoke detectors per hotel. Incorporation or connection into an existing interior alarm system, so as to be capable of being activated by the system, may be utilized in lieu of the portable alarms.
Operators of any hotel shall post conspicuously at the main desk a permanent notice, in letters at least 3 inches in height, stating that smoke detector alarm devices for the deaf and hearing impaired are available. The proprietor may require a refundable deposit for a portable smoke detector not to exceed the cost of the detector.
(g-5) A hotel, as defined in this Act, shall be responsible for installing and maintaining smoke detecting equipment.
(h) Compliance with an applicable federal, State or local law or building code which requires the installation and maintenance of smoke detectors in a manner different from this Section, but providing a level of safety for occupants which is equal to or greater than that provided by this Section, shall be deemed to be in compliance with this Section, and the requirements of such more stringent law shall govern over the requirements of this Section.
(Source: P.A. 96-1292, eff. 1-1-11; 97-447, eff. 1-1-12.)

(Text of Section after amendment by P.A. 100-200)
Sec. 3. (a) Every dwelling unit or hotel shall be equipped with at least one approved smoke detector in an operating condition within 15 feet of every room used for sleeping purposes. The detector shall be installed on the ceiling and at least 6 inches from any wall, or on a wall located between 4 and 6 inches from the ceiling.
(b) Every single family residence shall have at least one approved smoke detector installed on every story of the dwelling unit, including basements but not including unoccupied attics. In dwelling units with split levels, a smoke detector installed on the upper level shall suffice for the adjacent lower level if the lower level is less than one full story below the upper level; however, if there is an intervening door between the adjacent levels, a smoke detector shall be installed on each level.
(c) Every structure which (1) contains more than one dwelling unit, or (2) contains at least one dwelling unit and is a mixed-use structure, shall contain at least one approved smoke detector at the uppermost ceiling of each interior stairwell. The detector shall be installed on the ceiling, at least 6 inches from the wall, or on a wall located between 4 and 6 inches from the ceiling.
(d) It shall be the responsibility of the owner of a structure to supply and install all required detectors. The owner shall be responsible for making reasonable efforts to test and maintain detectors in common stairwells and hallways. It shall be the responsibility of a tenant to test and to provide general maintenance for the detectors within the tenant's dwelling unit or rooming unit, and to notify the owner or the authorized agent of the owner in writing of any deficiencies which the tenant cannot correct. The owner shall be responsible for providing one tenant per dwelling unit with written information regarding detector testing and maintenance.
The tenant shall be responsible for replacement of any required batteries in the smoke detectors in the tenant's dwelling unit, except that the owner shall ensure that such batteries are in operating condition at the time the tenant takes possession of the dwelling unit. The tenant shall provide the owner or the authorized agent of the owner with access to the dwelling unit to correct any deficiencies in the smoke detector which have been reported in writing to the owner or the authorized agent of the owner.
(e) The requirements of this Section shall apply to any dwelling unit in existence on July 1, 1988, beginning on that date. Except as provided in subsections (f) and (g), the smoke detectors required in such dwelling units may be either: battery powered provided the battery is a self-contained, non-removable, long term battery, or wired into the structure's AC power line, and need not be interconnected.
(1) The battery requirements of this Section shall

apply to battery powered smoke detectors that: (A) are in existence and exceed 10 years from the date of their being manufactured; (B) fails to respond to operability tests or otherwise malfunctions; or (C) are newly installed.

(2) The battery requirements of this Section do not

apply to: (A) a fire alarm, smoke detector, smoke alarm, or ancillary component that is electronically connected as a part of a centrally monitored or supervised alarm system; (B) a fire alarm, smoke detector, smoke alarm, or ancillary component that uses: (i) a low-power radio frequency wireless communication signal, or (ii) Wi-Fi or other wireless Local Area Networking capability to send and receive notifications to and from the Internet, such as early low battery warnings before the device reaches a critical low power level; or (C) such other devices as the State Fire Marshal shall designate through its regulatory process.

(f) In the case of any dwelling unit that is newly constructed, reconstructed, or substantially remodelled after December 31, 1987, the requirements of this Section shall apply beginning on the first day of occupancy of the dwelling unit after such construction, reconstruction or substantial remodelling. The smoke detectors required in such dwelling unit shall be permanently wired into the structure's AC power line, and if more than one detector is required to be installed within the dwelling unit, the detectors shall be wired so that the actuation of one detector will actuate all the detectors in the dwelling unit.
In the case of any dwelling unit that is newly constructed, reconstructed, or substantially remodeled on or after January 1, 2011, smoke detectors permanently wired into the structure's AC power line must also maintain an alternative back-up power source, which may be either a battery or batteries or an emergency generator.
(g) Every hotel shall be equipped with operational portable smoke-detecting alarm devices for the deaf and hearing impaired of audible and visual design, available for units of occupancy.
Specialized smoke-detectors for the deaf and hearing impaired shall be available upon request by guests in such hotels at a rate of at least one such smoke detector per 75 occupancy units or portions thereof, not to exceed 5 such smoke detectors per hotel. Incorporation or connection into an existing interior alarm system, so as to be capable of being activated by the system, may be utilized in lieu of the portable alarms.
Operators of any hotel shall post conspicuously at the main desk a permanent notice, in letters at least 3 inches in height, stating that smoke detector alarm devices for the deaf and hearing impaired are available. The proprietor may require a refundable deposit for a portable smoke detector not to exceed the cost of the detector.
(g-5) A hotel, as defined in this Act, shall be responsible for installing and maintaining smoke detecting equipment.
(h) Compliance with an applicable federal, State or local law or building code which requires the installation and maintenance of smoke detectors in a manner different from this Section, but providing a level of safety for occupants which is equal to or greater than that provided by this Section, shall be deemed to be in compliance with this Section, and the requirements of such more stringent law shall govern over the requirements of this Section.
(i) The requirements of this Section shall not apply to dwelling units and hotels within municipalities with a population over 1,000,000 inhabitants.
(Source: P.A. 100-200, eff. 1-1-23.)

(425 ILCS 60/4) (from Ch. 127 1/2, par. 804)
(Text of Section before amendment by P.A. 100-200)
Sec. 4. (a) Willful failure to install or maintain in operating condition any smoke detector required by this Act shall be a Class B misdemeanor.
(b) Tampering with, removing, destroying, disconnecting or removing the batteries from any installed smoke detector, except in the course of inspection, maintenance or replacement of the detector, shall be a Class A misdemeanor in the case of a first conviction, and a Class 4 felony in the case of a second or subsequent conviction.
(Source: P.A. 85-143.)

(Text of Section after amendment by P.A. 100-200)
Sec. 4. (a) Except as provided in subsection (c), willful failure to install or maintain in operating condition any smoke detector required by this Act shall be a Class B misdemeanor.
(b) Except as provided in subsection (c), tampering with, removing, destroying, disconnecting or removing the batteries from any installed smoke detector, except in the course of inspection, maintenance or replacement of the detector, shall be a Class A misdemeanor in the case of a first conviction, and a Class 4 felony in the case of a second or subsequent conviction.
(c) A party in violation of the battery requirements of subsection (e) of Section 3 of this Act shall be provided with 90 day's warning with which to rectify that violation. If that party fails to rectify the violation within that 90 day period, he or she may be assessed a fine of up to $100, and may be fined $100 every 30 days thereafter until either the violation is rectified or the cumulative amount of fines assessed reaches $1,500. The provisions of subsection (a) and (b) of this Section shall apply only after the penalty provided under this subsection (c) has been exhausted to the extent that a violating party has reached the $1,500 cumulative fine threshold and has failed to rectify the violation.
If the alleged violation has been corrected prior to or on the date of the hearing scheduled to adjudicate the alleged violation, then the violation shall be dismissed
(Source: P.A. 100-200, eff. 1-1-23.)



425 ILCS 65/ - Space Heating Safety Act.

(425 ILCS 65/1) (from Ch. 127 1/2, par. 701)
Sec. 1. Statement of Purpose and Intent. It is hereby declared the purpose of this Act is to provide standards for the safe use of listed portable kerosene fueled heaters offered for sale or sold or used in this State.
The intent of this Act is to reasonably assure that both domestic and imported portable kerosene fueled heaters offered for sale to, sold to or used by the inhabitants of this State comply with the minimum safety standards of design and performance that are listed by an independent testing laboratory to assure compliance with appropriate standards.
(Source: P.A. 84-834.)

(425 ILCS 65/2) (from Ch. 127 1/2, par. 702)
Sec. 2. This Act may be cited as the Space Heating Safety Act.
(Source: P.A. 86-1475.)

(425 ILCS 65/3) (from Ch. 127 1/2, par. 703)
Sec. 3. Definitions. As used in this Act, the following terms shall have the following meanings:
(a) "Integral Reservoir" means the container for the supply of fuel held within the heating unit.
(b) "Self-supporting heater" means any heater with an integral reservoir for fuel.
(c) "Portable Kerosene Fueled Heater" means any nonflue-connected, self-contained, self-supporting, kerosene fueled, heating appliance equipped with an integral reservoir, designed to be carried from one location to another, but excluding any heater designed to be used solely in buildings under construction, or for agricultural purposes.
(d) "Nationally Recognized Testing Laboratory" means any of the following testing or inspection agencies: Underwriters Laboratories, Inc., Canadian Standards Association, Factory Mutual System, and Applied Research Laboratories of Florida, Inc.
(e) "Listed heater" means any portable oil fueled heater which has been evaluated with respect to reasonably foreseeable hazards to life and property by a nationally recognized testing laboratory, and which is certified to comply with minimum standards of design and performance required by Underwriter's Laboratory Subject 647 (1984), and which has been authorized by the Office of State Fire Marshal as being reasonably safe for its specific purpose and shown in a list published by such agency and bears the mark of such agency as an indication that it has been so authorized. Any evaluation shall include but not be limited to evaluation of the design and labeling requirements hereinafter set forth in Section 4 of this Act and shall further include certain quality control procedures that must be implemented in the manufacturing process.
(f) "Approved heater" means any listed heater is an approved heater.
(g) "Structure" means any building.
(h) "Multifamily Dwelling" means a dwelling which is either rented, leased, let or hired out to be occupied or is occupied as the residence or home of 3 or more families or persons living independently of each other.
(i) "Residential Use" means any use in a single family dwelling, apartment house or multiple family dwelling.
(j) "Owner" means the owner of the freehold of any real property or of a lesser estate therein, a mortgagee or vendee in possession, assignee of rents, receiver, executor, trustee, lessee, agent or any other person, firm or corporation directly or indirectly in control of real property.
(Source: P.A. 84-834.)

(425 ILCS 65/4) (from Ch. 127 1/2, par. 704)
Sec. 4. Design and Labeling Requirements. Approved portable kerosene fueled heaters must adhere to the following design and labeling requirements:
(a) Approved portable kerosene heaters must have labeling permanently affixed thereto containing the labeling standards of the National Kerosene Heater Association.
(b) Approved portable kerosene heaters must have:
(i) An automatic safety shut-off device or inherent design feature which eliminates fire hazards in the event of tipover and otherwise conforms with the standards set forth in National Fire Protection Association (NFPA) No. 31 (1983);
(ii) A fuel capacity of not more than 2 gallons; and
(iii) Approved portable kerosene fueled heaters must be constructed with a low center of gravity and minimum tipping angle of 33 degrees from the vertical with an empty reservoir.
(Source: P.A. 84-834.)

(425 ILCS 65/5) (from Ch. 127 1/2, par. 705)
Sec. 5. Sale and Use of Approved Portable Kerosene Fueled Heaters. Approved portable kerosene fueled heaters may be offered for sale, sold or used in residential structures in this State subject to the restrictions concerning use in multifamily dwellings set forth in Section 9 of this Act or more stringent local codes or ordinances. Any approved portable kerosene fueled heater may be offered for sale, sold or used in locations other than structures unless specifically prohibited by State law, or more stringent local codes or ordinances.
(Source: P.A. 84-834.)

(425 ILCS 65/6) (from Ch. 127 1/2, par. 706)
Sec. 6. Advertising of kerosene for use in approved portable kerosene heaters.
(a) All persons who offer kerosene for sale within this State must post a conspicuous notice visible to all purchasers at the place of sale in letters at least 3 inches in height, stating whether the kerosene being sold from the storage facility is graded 1-k or 2-k as defined by the American Society for Testing and Materials.
(b) All persons who offer kerosene graded 2-k for sale within this State must post conspicuously the following notice, in letters at least 3 inches in height, near the kerosene storage tank, and next to or immediately below any listing or prices for the kerosene: "This is grade 2-k kerosene and it is not to be used in portable unvented kerosene heaters".
(Source: P.A. 90-655, eff. 7-30-98.)

(425 ILCS 65/7) (from Ch. 127 1/2, par. 707)
Sec. 7. Storage of Kerosene For Use in Approved Portable Kerosene Fueled Heater. Storage of kerosene for purposes of this Act shall meet the standards established in the National Fire Protection Association Thirty (NFPA 30) (1984), Chapter Four "Container and Portable Tank Storage" and the rules and regulations of the Office of the State Fire Marshal cited as "41 Illinois Administrative Code Part 180". All portable containers for sale or storage must be predominantly blue in color and clearly marked "Kerosene".
(Source: P.A. 84-834.)

(425 ILCS 65/8) (from Ch. 127 1/2, par. 708)
Sec. 8. Regulation of use in multifamily dwellings. The use of approved kerosene fueled heaters shall be permitted in a multifamily dwelling in accordance with the following requirements:
(i) The owner or his designated agent shall have received an authorized permit from the local fire and building authority or the State Fire Marshal.
(ii) A central storage area must be provided for the kerosene containers, wherein all containers must be stored and all refueling of the kerosene heaters must take place. The storage area shall abide by the standards listed in National Fire Protection Association (NFPA) No. Thirty (1984), Chapter Four "Container and Portable Tank Storage". Such storage area, if under the same roof as the multifamily dwelling, may not have a door opening into the interior of the multifamily dwelling. The storage area must be equipped with both a fire extinguisher meeting the standards listed in NFPA No. Thirty (1984), Chapter Four "Container and Portable Tank Storage", and smoke detection equipment meeting the requirements of NFPA No. Seventy-four (1984).
(iii) If the central storage area is not under the same roof as the multifamily dwelling, the area must meet the standards of the local fire and building authority or the standards established in NFPA No. Thirty (1984), Chapter Four "Container and Portable Tank Storage". The central storage area must be equipped with a fire extinguisher described in subsection (ii) of this Section.
(iv) No more than 60 gallons of kerosene fuel may be stored at any time within a central storage area under the same roof as a multifamily dwelling. No more than 250 gallons of kerosene fuel may be stored in a central storage area not under the same roof as the multifamily dwelling.
(v) In no event may an inhabitant of a multifamily dwelling keep kerosene fuel stored within the living quarters or common area of such entrances and hallways except for fuel contained within the tank of the kerosene heater which cannot be stored or kept in entrances or hallways.
(vi) No other combustible items or volatiles including, but not limited to, items such as paint, paint thinner, naphtha, gasoline, diesel fuel, turpentine or items with a flash point below 140 degrees Fahrenheit, may be stored in the same central storage area used for kerosene storage.
(Source: P.A. 90-655, eff. 7-30-98.)

(425 ILCS 65/9) (from Ch. 127 1/2, par. 709)
Sec. 9. Prohibited use of kerosene heaters. The use of kerosene fueled heaters will be prohibited under any circumstances in the following types of structures:
(i) nursing homes or convalescent centers;
(ii) day-care centers having children present;
(iii) any type of center for persons with

disabilities;

(iv) common areas of multifamily dwellings;
(v) hospitals;
(vi) structures more than 3 stories in height; and
(vii) structures open to the public which have a

capacity for 50 or more persons.

(Source: P.A. 99-143, eff. 7-27-15.)

(425 ILCS 65/10) (from Ch. 127 1/2, par. 710)
Sec. 10. Enforcement. The State Fire Marshal shall have the authority to enforce this Act.
(Source: P.A. 84-834.)

(425 ILCS 65/11) (from Ch. 127 1/2, par. 711)
Sec. 11. Penalty. Any person convicted of violating a provision of this Act shall be guilty of a Class A Misdemeanor.
(Source: P.A. 84-834.)



425 ILCS 68/ - Truss Construction Fire Safety Act.

(425 ILCS 68/1)
Sec. 1. Short title. This Act may be cited as the Truss Construction Fire Safety Act.
(Source: P.A. 90-434, eff. 8-16-97.)

(425 ILCS 68/5)
Sec. 5. Definitions. For the purposes of this Act:
"Truss" means a framed structural unit made up of a group of triangles arranged in a single plane in such a manner that if loads are applied at the points of intersection of the truss members, only compressive or tensile (nonbending) forces will result in the members.
"Truss construction" means a structure, excluding a residential structure, in which the roof or floor is supported by trusses.
(Source: P.A. 90-434, eff. 8-16-97.)

(425 ILCS 68/10)
Sec. 10. Display requirement.
(a) A municipality may by ordinance require that a truss construction emblem be affixed to the front of all or any class of structures, excluding residential structures, within the municipality that have truss construction.
(b) A county may by ordinance require that a truss construction emblem be affixed to the front of all or any class of structures, excluding residential structures, within the unincorporated area of the county that have truss construction.
(c) Where individual structures, excluding residential structures, with truss construction are part of a planned unit development or subdivision, the municipality or county may require the truss construction emblem to be displayed at each entrance to the development or subdivision rather than on each individual structure.
(Source: P.A. 90-434, eff. 8-16-97.)

(425 ILCS 68/15)
Sec. 15. Registration requirement; fee.
(a) A municipality or county that requires display of a truss construction emblem on all or any class of structures, excluding residential structures, may require the owners of those structures to register them with the fire department or other appropriate agency of the municipality or county.
(b) The municipality or county may charge a reasonable registration fee to the owners of structures that are required to be registered under subsection (a). These fees shall be used for reasonable costs related to identifying, maintaining records of, and inspecting structures with truss construction; and any other costs of implementing, administering, or enforcing an ordinance adopted under this Act.
(Source: P.A. 90-434, eff. 8-16-97.)

(425 ILCS 68/20)
Sec. 20. Truss construction emblem.
(a) The truss construction emblem shall have a bright and reflective color or be made of reflective material. The shape of the emblem shall be an isosceles triangle and the size shall be 12 inches horizontally by 6 inches vertically. The following letters shall be printed on the emblem in a conspicuous size and color:
"F" to signify a floor with truss construction;
"R" to signify a roof with truss construction; and
"F/R" to signify both a floor and roof with truss construction.
(b) The emblem shall be permanently affixed to the left of the main entrance door at a height between 4 and 6 feet above the ground and shall be installed and maintained by the building owner.
(Source: P.A. 90-434, eff. 8-16-97.)

(425 ILCS 68/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 90-434, eff. 8-16-97.)



425 ILCS 70/ - Volunteer Fire Protection Association Act.

(425 ILCS 70/1) (from Ch. 127 1/2, par. 901)
Sec. 1. Short title. This Act shall be known and may be cited as the "Volunteer Fire Protection Association Act".
(Source: P.A. 85-510.)

(425 ILCS 70/2) (from Ch. 127 1/2, par. 902)
Sec. 2. Definition. As used in this Act, "volunteer fire protection association" means any fire department which is manned by volunteers and organized for the purpose of combatting fires in a specified area. The provisions of this Act shall apply only to volunteer fire protection associations either partially or wholly funded by membership or subscriber fees and shall not apply to fire protection districts supported by local tax revenues.
(Source: P.A. 85-510.)

(425 ILCS 70/3) (from Ch. 127 1/2, par. 903)
Sec. 3. Fires of nonmembers or nonsubscribers; fees. (a) A volunteer fire protection association may respond to any fire within its area regardless of whether the property owner is a member of or subscriber to the association.
(b) In responding to fires of nonmembers or nonsubscribers of the association, the association and its firefighters shall be subject to the same liabilities for claims for death or injury to persons or property as those the association or firefighters are subject to when responding to fires of members or subscribers.
(c) In responding to fires of nonmembers or nonsubscribers, the volunteer fire protection association may charge up to the following fees:
(1) One hundred dollars for responding to a fire call or alarm;
(2) Five hundred dollars for each hour or a proportional sum for each quarter hour spent in combatting a fire; plus
(3) An amount equal to one year's subscription or membership fees.
No property owner shall be liable for fees or charges under this subsection if said property owner notifies the volunteer fire protection association in writing, prior to the occurrence of a fire, not to respond to a fire on his property.
(d) Upon payment of the charges and fees set forth in subsection (c) of this Section, the property owner shall be deemed to be a member or subscriber in good standing until membership or subscriber payments are again due as prescribed by association rules and regulations.
(Source: P.A. 85-510.)

(425 ILCS 70/4) (from Ch. 127 1/2, par. 904)
Sec. 4. Payments by nonmembers or nonsubscribers; penalty. (a) When making a claim for a loss to property, each owner of an insured property, who is not a member or subscriber of an association but who received services from a volunteer fire protection association, shall notify his property or casualty insurance company of the name, address and billing statement from the volunteer fire protection association which responded to a call for fire protection assistance at such property.
(b) In paying a claim to an insured who received the services of a volunteer fire protection association any property or casualty insurance company shall make checks payable to the order of both the insured and the volunteer fire protection association, and the property owner shall make full payment to the association of the fees and charges imposed pursuant to subsection (c) of Section 3 of this Act within 30 days after receipt of a loss settlement check from an insurance carrier.
(c) Failure to comply with the provisions of subsection (a) or (b) of this Section shall be deemed to be a petty offense punishable by a fine not exceeding $500.
(Source: P.A. 85-510.)

(425 ILCS 70/5) (from Ch. 127 1/2, par. 905)
Sec. 5. Cause of action. If payment is not made pursuant to Section 4 of this Act, a volunteer fire protection association shall have a cause of action against the property owner for full payment of the fees and charges imposed pursuant to subsection (c) of Section 3 of this Act, together with the costs of suit including reasonable attorney's fees. The association also shall have a cause of action against the property owner for any additional damages suffered by the association as a consequence of the property owner's conduct, provided that any recovery of such additional damages shall not exceed $10,000.
(Source: P.A. 85-510.)






Chapter 430 - PUBLIC SAFETY

430 ILCS 5/ - Liquefied Petroleum Gas Regulation Act.

(430 ILCS 5/0.01) (from Ch. 96 1/2, par. 5600)
Sec. 0.01. Short title. This Act may be cited as the Liquefied Petroleum Gas Regulation Act.
(Source: P.A. 86-1324.)

(430 ILCS 5/1) (from Ch. 96 1/2, par. 5601)
Sec. 1. Definition.
"Liquefied petroleum gases" means any material which is composed predominantly of any of the following hydrocarbons, or mixtures of them: propane, propylene, normal butanes, iso-butanes and butylenes.
(Source: Laws 1955, p. 1547.)

(430 ILCS 5/2) (from Ch. 96 1/2, par. 5602)
Sec. 2. Endangering life and property prohibited. It is unlawful for any person to keep, store, transport as cargo, sell, dispense or use any liquefied petroleum gases in such manner or under such circumstances as will jeopardize life or property.
(Source: P.A. 83-1027.)

(430 ILCS 5/2.5)
Sec. 2.5. This Act does not apply to any liquefied petroleum gas container designed to hold 20 pounds or less of liquefied petroleum gas.
(Source: P.A. 89-73, eff. 1-1-96.)

(430 ILCS 5/3) (from Ch. 96 1/2, par. 5603)
Sec. 3. The Office of the State Fire Marshal has power to make, adopt and enforce rules and regulations governing the storing, transporting as cargo, selling, dispensing or use of liquefied petroleum gases for purposes other than as a propellant fuel in school buses, except as otherwise regulated by the Illinois Department of Transportation under the provisions of the "Illinois Hazardous Materials Transportation Act", approved August 26, 1977, as amended. Rules and regulations adopted under this Section shall be in substantial conformity with the generally accepted standards of safety concerning the same subject matter. Rules and regulations in substantial conformity with the published Standards of the National Fire Protection Association for the Storage and Handling of Liquefied Petroleum Gases and with the published Recommended Good Practice Rules for Liquefied Petroleum Gas Piping and Appliance Installations in Buildings as recommended by the National Fire Protection Association, shall be considered in substantial conformity with the generally accepted standards of safety. No municipality or other political subdivision shall enforce any ordinance or regulation in conflict with this Act or with the regulations promulgated under this Section, except in the location and operation of liquefied petroleum gas bulk plants and storage systems of over 1200 gallon capacity.
(Source: P.A. 83-1362.)

(430 ILCS 5/4) (from Ch. 96 1/2, par. 5604)
Sec. 4. Penalties. Whoever violates this Act or any of the rules and regulations adopted pursuant to the provisions of this Act is guilty of a petty offense, and upon conviction thereof shall be punishable by a fine of not less than $100 nor more than $500 for the first offense and not less than $500 nor more than $1,000 for a second or subsequent offense. Each day of violation of this Act or the rules and regulations adopted pursuant to it shall constitute a separate offense.
(Source: P.A. 89-73, eff. 1-1-96.)



430 ILCS 10/ - Liquefied Petroleum Gas Container Act.

(430 ILCS 10/0.01) (from Ch. 96 1/2, par. 5700)
Sec. 0.01. Short title. This Act may be cited as the Liquefied Petroleum Gas Container Act.
(Source: P.A. 86-1324.)

(430 ILCS 10/1) (from Ch. 96 1/2, par. 5701)
Sec. 1. It is the intent of the Illinois Legislature to protect the public welfare and promote safety in the filling and use of pressure vessels containing liquefied petroleum gases through implementing both the Interstate Commerce Commission regulations, within the State of Illinois, and the national standards of safety on the filling of these containers. It is deemed necessary to insure that containers properly constructed and tested be used and that a liquefied petroleum gas of suitable and safe vapor pressure be placed in these containers. To attain this end the filling or refilling of liquefied petroleum gas containers by other than the owner or authorized person must be controlled and specific authority to prevent violation and encourage enforcement be established.
(Source: Laws 1955, p. 626.)

(430 ILCS 10/2) (from Ch. 96 1/2, par. 5702)
Sec. 2. The term "person" shall mean and include any person, persons, firm, firms, corporation or corporations.
The term "owner" shall mean and include (a) any person who holds a written bill of sale or other instrument under which title to the container was transferred to such person, (b) any person who holds a paid or receipted invoice showing purchase and payment of such container, (c) any person whose name, initials, mark, or other identifying device has been plainly and legibly stamped or otherwise shown upon the surface of such container for a period of not less than one year prior to the final enactment and approval of this act, or (d) any manufacturer of a container who has not sold or transferred ownership thereof by written bill of sale or otherwise;
The term "liquefied petroleum gas" as used in this Act shall mean and include any material which is composed predominately of any of the following hydrocarbons or mixtures of the same: propane, propylene, butanes (normal butane and iso-butane), and butylenes.
(Source: Laws 1955, p. 626.)

(430 ILCS 10/2.5)
Sec. 2.5. This Act does not apply to any liquefied petroleum gas container designed to hold 20 pounds or less of liquefied petroleum gas.
(Source: P.A. 89-73, eff. 1-1-96.)

(430 ILCS 10/3) (from Ch. 96 1/2, par. 5703)
Sec. 3. If a liquefied petroleum gas container shall bear upon the surface thereof in plainly legible characters the name, mark, initials or other identifying device of the owner thereof, it shall be unlawful for any person except such owner or a person authorized in writing by him: (a) To fill such container with, or withdraw from such container, liquefied petroleum gas or any other gas or compound; (b) to buy, sell, offer for sale, give, take, loan, deliver or permit to be delivered, or otherwise use, dispose of, or traffic in any such container; or (c) to deface, erase, obliterate, cover up or otherwise remove or conceal or change any such name, mark, initials or other identifying device of the owner or to place the name, mark, initials or other identifying device of any person other than the owner on such container.
(Source: P.A. 89-73, eff. 1-1-96.)

(430 ILCS 10/4) (from Ch. 96 1/2, par. 5704)
Sec. 4. The use of a liquefied petroleum gas container or containers by any person other than the person whose name, mark, initial or device shall be or shall have been upon such liquefied petroleum gas container or containers, without written consent or purchase of such marked and distinguished liquefied petroleum gas container, for the sale of liquefied petroleum gas, filling with liquefied petroleum gas, or the withdrawal of liquefied petroleum gas, or the possession of such liquefied petroleum gas containers by any person other than the person having his name, mark, initial or other device thereon, without the written consent of such owner, shall and is hereby declared to be presumptive evidence of the unlawful use, filling or refilling, transition of, or trafficking in of such liquefied petroleum gas containers.
(Source: P.A. 89-73, eff. 1-1-96.)

(430 ILCS 10/5) (from Ch. 96 1/2, par. 5705)
Sec. 5. Whenever any person, or the president, secretary, treasurer, or other officer of any corporation mentioned in Section 2 of this Act, or his, her, its or their duly authorized agent who has personal knowledge of the facts, shall make oath in writing before any judge or associate judge, that the party so making such affidavit has reason to believe and does believe that any of his, her, its or their liquefied petroleum gas containers marked with the name, initials, mark or other device of said owner, are in the possession of or being used by or being filled or transferred by, or that liquefied petroleum gas is being withdrawn from the container by, any person whose name, initials, mark or other device does not appear on said containers, and who is in the possession of, filling or refilling, or using any such containers without the written consent of the owner of such name, initials or trade mark, the judge or associate judge may, when satisfied that there is reasonable cause, issue a search warrant and cause the premises designated to be searched for the purpose of discovering and obtaining the same, and may also cause to be brought before him the person in whose possession such containers may be found, and shall then inquire into the circumstances of such possession; and if such judge or associate judge finds that such person has been guilty of a violation of this Act, he shall impose the punishment herein prescribed, and he shall also award the possession of property taken upon such search warrant to the owner thereof.
(Source: P.A. 89-73, eff. 1-1-96.)

(430 ILCS 10/6) (from Ch. 96 1/2, par. 5706)
Sec. 6. Violations. Any person who shall fail to comply with any of the foregoing provisions of this Act shall be deemed guilty of a Class B misdemeanor, for which the fine shall be not less than $1,000 and not more than $1,500 for each offense.
(Source: P.A. 91-816, eff. 6-13-00.)



430 ILCS 15/ - Gasoline Storage Act.

(430 ILCS 15/0.01) (from Ch. 127 1/2, par. 152.9)
Sec. 0.01. Short title. This Act may be cited as the Gasoline Storage Act.
(Source: P.A. 86-1324.)

(430 ILCS 15/1) (from Ch. 127 1/2, par. 153)
Sec. 1. It shall be unlawful for any person, firm, association or corporation to keep, store, transport, sell or use any crude petroleum, benzine, benzol, gasoline, naphtha, ether or other like volatile combustibles, or other compounds, in such manner or under such circumstances as will jeopardize life or property.
(Source: Laws 1919, p. 692.)

(430 ILCS 15/2) (from Ch. 127 1/2, par. 154)
Sec. 2. Jurisdiction; regulation of tanks.
(1)(a) Except as otherwise provided in this Act, the jurisdiction of the Office of the State Fire Marshal under this Act shall be concurrent with that of municipalities and other political subdivisions. The Office of the State Fire Marshal has power to promulgate, pursuant to the Illinois Administrative Procedure Act, reasonable rules and regulations governing the keeping, storage, transportation, sale or use of gasoline and volatile oils. Nothing in this Act shall relieve any person, corporation, or other entity from complying with any zoning ordinance of a municipality or home rule unit enacted pursuant to Section 11-13-1 of the Illinois Municipal Code or any ordinance enacted pursuant to Section 11-8-4 of the Illinois Municipal Code.
(b) The rulemaking power shall include the power to promulgate rules providing for the issuance and revocation of permits allowing the self service dispensing of motor fuels as such term is defined in the Motor Fuel Tax Law in retail service stations or any other place of business where motor fuels are dispensed into the fuel tanks of motor vehicles, internal combustion engines or portable containers. Such rules shall specify the requirements that must be met both prior and subsequent to the issuance of such permits in order to insure the safety and welfare of the general public. The operation of such service stations without a permit shall be unlawful. The Office of the State Fire Marshal shall revoke such permit if the self service operation of such a service station is found to pose a significant risk to the safety and welfare of the general public.
(c) However, except in any county with a population of 1,000,000 or more, the Office of the State Fire Marshal shall not have the authority to prohibit the operation of a service station solely on the basis that it is an unattended self-service station which utilizes key or card operated self-service motor fuel dispensing devices. Nothing in this paragraph shall prohibit the Office of the State Fire Marshal from adopting reasonable rules and regulations governing the safety of self-service motor fuel dispensing devices.
(d) The State Fire Marshal shall not prohibit the dispensing or delivery of flammable or combustible motor vehicle fuels directly into the fuel tanks of vehicles from tank trucks, tank wagons, or other portable tanks. The State Fire Marshal shall adopt rules (i) for the issuance of permits for the dispensing of motor vehicle fuels in the manner described in this paragraph (d), (ii) that establish fees for permits and inspections, and provide for those fees to be deposited into the Fire Prevention Fund, (iii) that require the dispensing of motor fuel in the manner described in this paragraph (d) to meet conditions consistent with nationally recognized standards such as those of the National Fire Protection Association, and (iv) that restrict the dispensing of motor vehicle fuels in the manner described in this paragraph (d) to the following:
(A) agriculture sites for agricultural purposes;
(B) construction sites for refueling construction

equipment used at the construction site;

(C) sites used for the parking, operation, or

maintenance of a commercial vehicle fleet, but only if the site is located in a county with 3,000,000 or more inhabitants or a county contiguous to a county with 3,000,000 or more inhabitants and the site is not normally accessible to the public;

(D) sites used for the refueling of police, fire, or

emergency medical services vehicles or other vehicles that are owned, leased, or operated by (or operated under contract with) the State, a unit of local government, or a school district, or any agency of the State and that are not normally accessible to the public; and

(E) any of the following sites permitted under the

Environmental Protection Act, provided that the only refueling at the sites is limited to off-road vehicles and equipment used at and for the operation of the sites:

(i) waste disposal sites;
(ii) sanitary landfills; and
(iii) municipal solid waste landfill units.
(2)(a) The Office of the State Fire Marshal shall adopt rules and regulations regarding underground storage tanks and associated piping and no municipality or other political subdivision shall adopt or enforce any ordinances or regulations regarding such underground tanks and piping other than those which are identical to the rules and regulations of the Office of the State Fire Marshal. It is declared to be the law of this State, pursuant to paragraphs (h) and (i) of Section 6 of Article VII of the Illinois Constitution, that the establishment and enforcement of standards regarding underground storage tanks and associated piping within the jurisdiction of the Office of the State Fire Marshal is an exclusive State function which may not be exercised concurrently by a home rule unit except as expressly permitted in this Act.
(b) The Office of the State Fire Marshal may enter into written contracts with municipalities of over 500,000 in population to enforce the rules and regulations adopted under this subsection.
(3)(a) The Office of the State Fire Marshal shall have authority over underground storage tanks which contain, have contained, or are designed to contain petroleum, hazardous substances and regulated substances as those terms are used in Subtitle I of the Hazardous and Solid Waste Amendments of 1984 (P.L. 98-616), as amended by the Superfund Amendments and Reauthorization Act of 1986 (P.L. 99-499). The Office shall have the power with regard to underground storage tanks to require any person who tests, installs, repairs, replaces, relines, or removes any underground storage tank system containing, formerly containing, or which is designed to contain petroleum or other regulated substances, to obtain a permit to install, repair, replace, reline, or remove the particular tank system, and to pay a fee set by the Office for a permit to install, repair, replace, reline, upgrade, test, or remove any portion of an underground storage tank system. All persons who do repairs above grade level for themselves need not pay a fee or be certified. All fees received by the Office from certification and permits shall be deposited in the Fire Prevention Fund for the exclusive use of the Office in administering the Underground Storage Tank program.
(b)(i) Within 120 days after the promulgation of regulations or amendments thereto by the Administrator of the United States Environmental Protection Agency to implement Section 9003 of Subtitle I of the Hazardous and Solid Waste Amendments of 1984 (P.L. 98-616) of the Resource Conservation and Recovery Act of 1976 (P.L. 94-580), as amended, the Office of the State Fire Marshal shall adopt regulations or amendments thereto which are identical in substance. The rulemaking provisions of Section 5-35 of the Illinois Administrative Procedure Act shall not apply to regulations or amendments thereto adopted pursuant to this subparagraph (i).
(ii) The Office of the State Fire Marshal may adopt additional regulations relating to an underground storage tank program that are not inconsistent with and at least as stringent as Section 9003 of Subtitle I of the Hazardous and Solid Waste Amendments of 1984 (P.L. 98-616) of the Resource Conservation and Recovery Act of 1976 (P.L. 94-580), as amended, or regulations adopted thereunder. Except as provided otherwise in subparagraph (i) of this paragraph (b), the Office of the State Fire Marshal shall not adopt regulations relating to corrective action at underground storage tanks. Regulations adopted pursuant to this subsection shall be adopted in accordance with the procedures for rulemaking in Section 5-35 of the Illinois Administrative Procedure Act.
(c) The Office of the State Fire Marshal shall require any person, corporation or other entity who tests an underground tank or its piping or cathodic protection for another to report the results of such test to the Office.
(d) In accordance with constitutional limitations, the Office shall have authority to enter at all reasonable times upon any private or public property for the purpose of:
(i) Inspecting and investigating to ascertain

possible violations of this Act, of regulations thereunder or of permits or terms or conditions thereof; or

(ii) In accordance with the provisions of this Act,

taking whatever emergency action, that is necessary or appropriate, to assure that the public health or safety is not threatened whenever there is a release or a substantial threat of a release of petroleum or a regulated substance from an underground storage tank.

(e) The Office of the State Fire Marshal may issue an Administrative Order to any person who it reasonably believes has violated the rules and regulations governing underground storage tanks, including the installation, repair, leak detection, cathodic protection tank testing, removal or release notification. Such an order shall be served by registered or certified mail or in person. Any person served with such an order may appeal such order by submitting in writing any such appeal to the Office within 10 days of the date of receipt of such order. The Office shall conduct an administrative hearing governed by the Illinois Administrative Procedure Act and enter an order to sustain, modify or revoke such order. Any appeal from such order shall be to the circuit court of the county in which the violation took place and shall be governed by the Administrative Review Law.
(f) The Office of the State Fire Marshal shall not require the removal of an underground tank system taken out of operation before January 2, 1974, except in the case in which the office of the State Fire Marshal has determined that a release from the underground tank system poses a current or potential threat to human health and the environment. In that case, and upon receipt of an Order from the Office of the State Fire Marshal, the owner or operator of the nonoperational underground tank system shall assess the excavation zone and close the system in accordance with regulations promulgated by the Office of the State Fire Marshal.
(4)(a) The Office of the State Fire Marshal shall adopt rules and regulations regarding aboveground storage tanks and associated piping and no municipality or other political subdivision shall adopt or enforce any ordinances or regulations regarding such aboveground tanks and piping other than those which are identical to the rules and regulations of the Office of the State Fire Marshal unless, in the interest of fire safety, the Office of the State Fire Marshal delegates such authority to municipalities, political subdivisions or home rule units. It is declared to be the law of this State, pursuant to paragraphs (h) and (i) of Section 6 of Article VII of the Illinois Constitution, that the establishment of standards regarding aboveground storage tanks and associated piping within the jurisdiction of the Office of the State Fire Marshal is an exclusive State function which may not be exercised concurrently by a home rule unit except as expressly permitted in this Act.
(b) The Office of the State Fire Marshal shall enforce its rules and regulations concerning aboveground storage tanks and associated piping; however, municipalities may enforce any of their zoning ordinances or zoning regulations regarding aboveground tanks. The Office of the State Fire Marshal may issue an administrative order to any owner of an aboveground storage tank and associated piping it reasonably believes to be in violation of such rules and regulations to remedy or remove any such violation. Such an order shall be served by registered or certified mail or in person. Any person served with such an order may appeal such order by submitting in writing any such appeal to the Office within 10 days of the date of receipt of such order. The Office shall conduct an administrative hearing governed by the Illinois Administrative Procedure Act and enter an order to sustain, modify or revoke such order. Any appeal from such order shall be to the circuit court of the county in which the violation took place and shall be governed by the Administrative Review Law.
(Source: P.A. 100-299, eff. 8-24-17.)

(430 ILCS 15/3.5)
Sec. 3.5. Underground Storage Tank Certification.
(a) For the purposes of this Section, "petroleum", "petroleum product", "hazardous substance", and "regulated substance" have the meanings ascribed to them in Subtitle I of the Hazardous and Solid Waste Amendments of 1984 (42 U.S.C. Sec. 6901 et seq.), as amended by the Superfund Amendments and Reauthorization Act of 1986 (42 U.S.C. Sec. 9601 et seq.). "Underground storage tank" has the meaning ascribed to it in Section 4(e) of this Act.
(b) The Office of the State Fire Marshal shall certify either that all underground storage tanks in a facility comply or that one or more tanks in the facility do not comply with the rules adopted by the Office of the State Fire Marshal. The Office of the State Fire Marshal shall affix evidence of compliance or noncompliance to the facility in which the underground storage tank is located.
(c) Beginning December 22, 1998, no person, corporation, unit of local government, firm, or other business entity or political subdivision of the State shall knowingly deliver, deposit, fill, or otherwise place any petroleum, petroleum product, hazardous substance, or regulated substance into any underground storage tank in a facility that:
(1) does not display evidence that its underground

storage tanks are in compliance with the rules of the Office of the State Fire Marshal; or

(2) displays evidence that one or more of its

underground storage tanks are not in compliance with the rules of the Office of the State Fire Marshal.

(d) The Office of the State Fire Marshal shall adopt rules, which may include emergency rules, for certification, evidence of compliance or noncompliance, and expiration dates and intervals for reissuance.
(Source: P.A. 90-662, eff. 7-30-98.)

(430 ILCS 15/4) (from Ch. 127 1/2, par. 156)
Sec. 4. Underground Storage Tank Program; administration.
(a) In cooperation with the Illinois Environmental Protection Agency, the Office of the State Fire Marshal shall administer the Illinois Underground Storage Tank Program in accordance with this Section and Section 22.12 of the Environmental Protection Act.
(b) (1)(A) The owner of an underground storage tank that was not taken out of operation before January 2, 1974, and that at any time between January 1, 1974, and September 24, 1987, contained petroleum or petroleum products or hazardous substances, with the exception of hazardous wastes, shall register the tank with the Office of the State Fire Marshal. No underground storage tank taken out of operation before January 2, 1974, may be registered under this Act. No underground storage tank otherwise required to be registered under this subparagraph (A) may be registered under this Act if that tank was removed before September 24, 1987.
(B) The owner of a heating oil underground storage tank having a capacity of greater than 1100 gallons that was not taken out of operation before January 2, 1974, and that at any time between January 1, 1974, and July 11, 1990, contained heating oil shall register the tank with the Office of the State Fire Marshal. No heating oil underground storage tank taken out of operation before January 2, 1974, may be registered under this Act. No heating oil underground storage tank otherwise required to be registered under this subparagraph (B) may be registered under this Act if that tank was removed before July 11, 1990.
(C) The owner of a heating oil underground storage tank having a capacity of 1,100 gallons or less that was not taken out of operation before January 2, 1974, and that any time between January 1, 1974, and September 6, 1991, contained heating oil shall register the tank with the Office of State Fire Marshal. No heating oil underground storage tank taken out of operation before January 2, 1974, may be registered under this Act. No heating oil underground storage tank otherwise required to be registered under this subparagraph (C) may be registered under this Act if that tank was removed before September 6, 1991.
(D) "Operation", as used in this subsection (b), means that the tank must have had input or output of petroleum, petroleum products, or hazardous substances, with the exception of hazardous wastes, during the regular course of its usage. "Operation" does not include (i) compliance with leak detection requirements as prescribed by rules and regulations of the Office of State Fire Marshal or (ii) the mere containment or storage of petroleum, petroleum products, or hazardous substances, with the exception of hazardous wastes.
(2) The owner of an underground storage tank who registered the tank with the Office of the State Fire Marshal under Section 4 of the State Fire Marshal Act prior to September 24, 1987 shall be deemed to have registered the tank under paragraph (1).
(3)(A) Each person required to register an underground storage tank, other than a heating oil underground storage tank, under paragraph (1) shall pay the Office of the State Fire Marshal a registration fee of $500 for each tank registered, to be deposited in the Underground Storage Tank Fund.
(B) Each person required to register a heating oil underground storage tank shall pay to the Office of the State Fire Marshal a registration fee of $100 for each tank registered before July 2, 1992, and $500 for each tank registered after July 1, 1992, to be deposited into the Underground Storage Tank Fund.
(C) No registration fee shall be due under this paragraph (3) for underground storage tanks deemed registered pursuant to paragraph (2).
(4) The Office of the State Fire Marshal shall establish procedures relating to the collection of the fees authorized by this subsection. Such procedures shall include, but need not be limited to, the time and manner of payment to the Office of the State Fire Marshal.
(5) The State Fire Marshal is authorized to enter into such contracts and agreements as may be necessary, and as expeditiously as necessary, to carry out the Office of the State Fire Marshal's duties under this subsection.
(6)(A) The owner of an underground storage tank, other than a heating oil underground storage tank, which is installed or replaced after September 24, 1987, and which contained, contains or may contain petroleum or petroleum products or hazardous substances, with the exception of hazardous wastes, shall register the tank with the Office of the State Fire Marshal prior to the installation or replacement.
(B) The owner of a heating oil underground storage tank installed or replaced after July 11, 1990, and which contained or may contain heating oil shall register the tank with the Office of the State Fire Marshal before the installation or replacement.
(7) Any person required to register an underground storage tank under paragraph (1) or paragraph (6) of this subsection shall register the tank on forms provided by the Office of the State Fire Marshal.
(c) Except as otherwise provided in subsection (d), a person who is the owner of an underground storage tank containing petroleum or petroleum products or hazardous substances, except hazardous waste, registered under subsection (b) shall notify the Office of the State Fire Marshal of any change in the information required under this Section or of the removal of an underground storage tank from service.
(d) A person who is the owner of an underground storage tank containing petroleum or petroleum products or hazardous substances, except hazardous waste, the contents of which are changed routinely, shall indicate all the materials which are stored in the tank on the registration form. A person providing the information described in this subsection is not required to notify the Office of the State Fire Marshal of changes in the contents of the tank unless the material to be stored in the tank differs from the information provided on the registration form.
(e) For purposes of this Act:
The terms "petroleum" and "underground storage tank" shall have the meanings ascribed to them in Subtitle I of the Hazardous and Solid Waste Amendments of 1984 (P.L. 98-616) of the Resource Conservation and Recovery Act of 1976 (P.L. 94-580), except that "underground storage tank" shall include heating oil underground storage tanks; however no release detection shall be required of heating oil tanks, in existence as of July 11, 1990, prior to December 22, 1998. The Office of the State Fire Marshal shall have the authority to determine the criteria for classification of an underground storage tank as being either a petroleum underground storage tank or a hazardous substance underground storage tank.
When used in connection with, or when otherwise relating to underground storage tanks, the terms "operator", "owner", and "facility" shall have the meanings ascribed to them in Subtitle I of the Hazardous and Solid Waste Amendments of 1984 (P.L. 98-616) of the Resource Conservation and Recovery Act of 1976 (P.L. 94-580).
"Bodily injury" means bodily injury, sickness, or disease sustained by a person, including death at any time, resulting from a release of petroleum from an underground storage tank.
"Property damage" means physical injury to, destruction of, or contamination of tangible property, including all resulting loss of use of that property; or loss of use of tangible property that is not physically injured, destroyed, or contaminated, but has been evacuated, withdrawn from use, or rendered inaccessible because of an occurrence.
"Occurrence" means an accident, including continuous or repeated exposure to conditions, which results in a release of petroleum into the environment from an underground storage tank.
"Heating oil" means petroleum that is No. 1, No. 2, No. 4 light, No. 4 heavy, No. 5 light, No. 5 heavy, or No. 6 technical grades of fuel oil; or other residual fuel oils including Navy Special Fuel Oil and Bunker C.
"Heating oil underground storage tank" means an underground storage tank serving other than farms or residential units that is used exclusively to store heating oil for consumptive use on the premises where stored.
(Source: P.A. 87-323; 87-1088; 88-496.)

(430 ILCS 15/5) (from Ch. 127 1/2, par. 157)
Sec. 5. (a) Monies in the Underground Storage Tank Fund, pursuant to appropriation, may be used by the Office of the State Fire Marshal for the purposes set forth in Section 22.13 of the Environmental Protection Act, and the Office of the State Fire Marshal may withdraw expenses from the fund to finance the operation, maintenance and collection of the fund.
(b) The State Fire Marshal is authorized to enter into such contracts and agreements as may be necessary, and as expeditiously as necessary, to carry out the Office of the State Fire Marshal's duties under this Section.
(Source: P.A. 86-125.)

(430 ILCS 15/6) (from Ch. 127 1/2, par. 158)
Sec. 6. (a) If necessary or appropriate to assure that the public health or safety is not threatened, the Office of State Fire Marshal shall have authority to:
(1)(A) provide notice to the owner or operator, or both, of an underground storage tank whenever there is a release or substantial threat of a release of petroleum or regulated substances from such tank. Such notice shall include the identified emergency action and an opportunity for the owner or operator, or both, to perform the emergency action; or
(B) undertake emergency action whenever there is a release or substantial threat of a release of petroleum or regulated substances from an underground storage tank.
(2) If notice has been provided under clause (A) of paragraph (1) of this subsection, the Office shall have the authority to require the owner or operator, or both, of an underground storage tank to undertake emergency action whenever there is a release or substantial threat of a release of petroleum or regulated substances from such tank.
(3) The emergency action undertaken or required under this Section shall be such as may be necessary or appropriate to assure that the public health or safety is not threatened.
(b) In accordance with constitutional limitations, the Office shall have authority to enter at all reasonable times upon any private or public property for the purpose of taking emergency action whenever there is a release or substantial threat of a release of petroleum or regulated substances from an underground storage tank.
(c) The Office shall require emergency action under paragraph (2) of subsection (a) through issuance of an Administrative Order. Such an order shall be served by registered or certified mail or in person and may order emergency action. Any person served with such an order may appeal such order by submitting in writing any such appeal to the Office within 10 days of the date of receipt of such order. The Office shall conduct an administrative hearing governed by The Illinois Administrative Procedure Act and enter an order to sustain, modify or revoke such order. Any appeal from such order shall be to the circuit court of the county in which the violation took place and shall be governed by the Administrative Review Law.
(d) Neither the State, the State Fire Marshal, nor any State employee shall be liable for any damages or injury arising out of or resulting from any action taken under Section 6.
(Source: P.A. 85-1325.)

(430 ILCS 15/6.1) (from Ch. 127 1/2, par. 158.1)
Sec. 6.1. Financial responsibility.
(a) Each owner or operator shall establish and maintain evidence of financial responsibility, as provided in this Section, for taking corrective action and compensating third parties for bodily injury and property damage.
(b) Each owner or operator shall maintain financial responsibility at the following minimum amounts:
(1) $10,000 per occurrence for corrective action;
(2) $10,000 per occurrence for bodily injury and

property damage to third parties.

(c) Each owner or operator shall establish and maintain evidence of financial responsibility by any combination of the following:
(1) commercial or private insurance, including risk

retention groups;

(2) qualification as a self insurer; or
(3) guarantee, surety bond, letter of credit,

certificate of deposit, or designated savings account.

To qualify as a self insurer under this Section, the owner or operator must demonstrate net worth equal to or in excess of 10 times the amount specified in subsection (b) of this Section.
(d) The establishment and enforcement of standards for the financial responsibility of the owners and operators of underground storage tanks and associated piping are exclusive powers and functions of the State. A home rule unit may not regulate or establish standards for the financial responsibility of the owners and operators of underground storage tanks. This Section is a denial and limitation of home rule powers and functions under subsection (h) of Section 6 of Article VII of the Illinois Constitution.
(Source: P.A. 87-323.)

(430 ILCS 15/7) (from Ch. 127 1/2, par. 159)
Sec. 7. (a) A violation of:
(1) paragraph (a) or (b) of subsection (3) of Section

2 of this Act is a business offense punishable by a fine of not more than $10,000 per day;

(2) (blank);
(3) Section 4 of this Act is a business offense

punishable by a fine of not more than $10,000 per day;

(3.5) Section 3.5 of this Act is a business offense

punishable by fine of not more than $10,000 per offense;

(4) an administrative order as described in paragraph

(e) of subsection (3) of Section 2, paragraph (b) of subsection (4) of Section 2 or subsection (c) of Section 6 after it has become final is a business offense punishable by a fine of not less than $1,000 nor more than $25,000 per day;

(5) any other rule promulgated by the Office of the

State Fire Marshal is a business offense punishable by a fine of not less than $100 nor more than $1,000 for each offense or each day of continued violation.

(b) (Blank).
(c) A civil action to recover such fines may be brought by the Attorney General or the State's Attorney of the county in which the violation occurred.
(d) Any monies received by the State under this Section shall be deposited into the Underground Storage Tank Fund.
(Source: P.A. 92-618, eff. 7-11-02.)



430 ILCS 20/ - Gasoline Receptacle Labeling Act.

(430 ILCS 20/0.01) (from Ch. 127 1/2, par. 150)
Sec. 0.01. Short title. This Act may be cited as the Gasoline Receptacle Labeling Act.
(Source: P.A. 86-1324.)

(430 ILCS 20/1) (from Ch. 127 1/2, par. 151)
Sec. 1. All receptacles for gasoline or benzol used in the retail trade, except tank wagons or trucks, shall be red and shall be labeled "gasoline" or "benzol" as the case may be. The State Fire Marshal shall promulgate rules specifying the labeling requirements for such receptacles. It shall be unlawful in such retail trade or anything pertaining thereto to put gasoline or benzol into any receptacle of any other color than red and not labeled as above required.
It shall also be unlawful to put any other liquids or oils except gasoline or benzol in such receptacles theretofore used for gasoline or benzol, so long as such receptacles are so painted red and labeled "gasoline" or "benzol".
The Office of the State Fire Marshal shall have power to enforce this Act.
(Source: P.A. 84-834.)

(430 ILCS 20/2) (from Ch. 127 1/2, par. 152)
Sec. 2.
Any person violating the foregoing section of this Act shall be guilty of a petty offense.
(Source: P.A. 77-2606.)



430 ILCS 25/ - Natural Gas Odor Injection Act.

(430 ILCS 25/0.01) (from Ch. 111 1/2, par. 3600)
Sec. 0.01. Short title. This Act may be cited as the Natural Gas Odor Injection Act.
(Source: P.A. 86-1324.)

(430 ILCS 25/1) (from Ch. 111 1/2, par. 3601)
Sec. 1. No person, firm or corporation shall furnish or supply any natural gas to any school or public building unless an odor producing liquid is injected into the gas mains before the gas enters the premises of such school or public building, so that a strong odor will be noticeable whenever a leakage of such natural gas exists.
(Source: Laws 1937, p. 487.)

(430 ILCS 25/2) (from Ch. 111 1/2, par. 3602)
Sec. 2. Any person, firm or corporation which violates the provisions of this Act shall be guilty of a petty offense and each day that such violation occurs shall constitute a separate offense.
(Source: P.A. 77-2830.)



430 ILCS 27/ - Illinois Propane Education and Research Act of 1997.

(430 ILCS 27/1)
Sec. 1. Short title. This Act may be cited as the Illinois Propane Education and Research Act of 1997.
(Source: P.A. 90-305, eff. 1-1-98.)

(430 ILCS 27/5)
Sec. 5. Definitions. In this Act, unless the context otherwise requires:
"Council" means a Propane Education and Research Council created pursuant to Section 10 of this Act;
"Director" means Director of Agriculture or his or her designee;
"Education" means any action to provide information regarding propane, propane equipment, mechanical and technical practices, and propane uses to consumers and members of the propane industry;
"Industry" means those persons involved in the production, transportation, and sale of propane, and the manufacture and distribution of propane utilization equipment;
"Industry trade association" means an organization exempt from tax, under Section 501(c)(3), or (6) of the Internal Revenue Code of 1986, representing the propane industry;
"Odorized propane" means propane which has an odorant added to it;
"Placed into commerce" means delivered, transported for storage, or sold within the State of Illinois;
"Producer" means the owner of propane at the time it is recovered at a gas processing plant or refinery; irrespective of the state where production occurs;
"Propane" means a hydrocarbon whose chemical composition is predominately C3H8, whether recovered from natural gas or crude oil, and includes liquified petroleum gases and mixtures thereof;
"Public member" means a member of the Council other than a representative of producers or retail marketers representing significant users of propane, public safety officials, state regulatory officials, or other groups knowledgeable about propane;
"Qualified industry organization" means the Illinois Propane Gas Association, the National Propane Gas Association, the Gas Processors Association, a successor association of these associations, or any other propane industry organization;
"Research" means any type of study, investigation or other activities designed to advance the image, desirability, usage, marketability, efficiency, and safety of propane and to further the development of such information;
"Retail marketer" means a person engaged primarily in the sale of odorized propane to the ultimate consumer or to retail propane dispensers; and
"Retail propane dispenser" means a person who sells odorized propane to the ultimate consumer but is not engaged primarily in the business of such sales.
(Source: P.A. 90-305, eff. 1-1-98; 91-484, eff. 1-1-00.)

(430 ILCS 27/10)
Sec. 10. Referendum; creation and termination of a program.
(a) Qualified industry organizations shall conduct at their own expense, a referendum among producers and retail marketers for the creation of an Illinois Propane Education and Research Council. The Council, if established, shall reimburse the qualified industry organizations for the cost of the referendum accounting and documentation. The referendum shall be conducted by an independent auditing firm agreed to by the qualified industry organizations. The results, as certified by an independent auditing firm, shall be submitted to the Director within 30 days of certification. Voting rights in the referendum shall be based on the volume of propane produced or odorized propane sold in the previous calendar year. Upon approval of those persons representing two-thirds of the total volume of propane voted in the retail marketer class and two-thirds of all propane voted in the producer class, the Council shall be established, and shall be authorized to levy an assessment on odorized propane in accordance with Section 20. All persons voting in the referendum shall certify to the independent auditing firm the volume of propane represented by their vote.
(b) On the Council's own initiative, or on petition to the Council by producers and retail marketers representing 35% of the volume of propane in each class, the Council shall, at its own expense, hold a referendum to be conducted by an independent auditing firm selected by the Council, to determine whether the industry favors termination or suspension of the Council. Termination or suspension shall not take effect unless it is approved by persons representing more than one-half of the total volume of odorized propane in the retail marketer class and more than one-half the total volume of propane in the producer class.
(Source: P.A. 90-305, eff. 1-1-98.)

(430 ILCS 27/15)
Sec. 15. Illinois Propane Education and Research Council.
(a) The qualified industry organizations shall select all retail marketers, public, and producer members of the Council. The producer organizations shall select the producer members of the Council, the retail marketer organizations shall select retail marketer members, and all qualified industry organizations shall jointly select the public members. Vacancies in the unfinished terms of Council members shall be filled in the same manner as were the original appointments.
(b) In selecting members of the Council, the qualified industry organizations shall give due regard to selecting a Council that is representative of the industry, including representation of:
(1) gas processors and oil refiners among producers;
(2) interstate and intrastate operators among retail

marketers;

(3) large and small companies among producers and

retail marketers, including agricultural cooperatives; and

(4) diverse geographic regions of the State.
(c) The Council shall consist of 12 members, with 6 members representing retail marketers, 4 members representing producers, and 2 public members. Other than the public members, Council members shall be full-time employees or owners of businesses in the industry or representatives of agricultural cooperatives. No employee of a qualified industry organization shall serve as a member of the Council, and no member of the Council may serve concurrently as an officer of the board of directors of a qualified industry organization or other trade association. Only one person at a time from any company or its affiliate may serve on the Council. The Director may serve as an ex-officio non-voting member of the Council.
(d) Council members shall receive no compensation for their services. Council members may be reimbursed for reasonable expenses directly related to their participation in Council meetings.
(e) Council members shall serve terms of 3 years. The Council shall notify the Director of the name, address, and propane-related affiliation, if any, of a Council member within 30 days after the appointment of the member to the Council.
(f) The Council shall develop programs and projects and enter into contracts or agreements for implementing this Act, including programs to enhance consumer and employee safety and training, to provide for research and development of clean and efficient propane utilization equipment, to inform and educate the public about safety and other issues associated with the use of propane, and to provide for the payment of the costs thereof with funds collected pursuant to this Act. The Council shall coordinate its activities with industry trade associations and others as appropriate to provide efficient delivery of services and to avoid unnecessary duplication of activities.
(g) Issues related to research and development, safety, education, and training shall be given priority by the Council in the development of its programs and projects.
(h) The Council shall select from among its members a Chairperson and other officers as necessary, may establish committees and subcommittees of the Council, and shall adopt rules and bylaws for the conduct of business and the implementation of this Act. The Council shall establish procedures for the solicitation of industry comment and recommendations on any significant plans, programs, and projects to be funded by the Council. The Council may establish advisory committees of persons other than Council members.
(i) At the beginning of each fiscal period, the Council shall prepare a budget plan for the next fiscal period, including the probable cost of all programs, projects, and contracts and a recommended rate of assessment sufficient to cover such costs. The Council shall submit the proposed budget to the Director for review and comment. The Director may recommend programs and activities considered appropriate.
(j) The Council shall keep minutes, books, and records that clearly reflect all of the acts and transactions of the Council and make public such information. The books of the Council shall be audited by a certified public accountant at least once each fiscal year and at such other times as the Council may designate. The expense of the audit shall be the responsibility of the Council. Copies of such audit shall be provided to all members of the Council, all qualified industry organizations, and to other members of the industry upon request.
(Source: P.A. 93-716, eff. 1-1-05.)

(430 ILCS 27/20)
Sec. 20. Assessments.
(a) The Council shall set the initial assessment at no greater than 1/10 of 1 cent per gallon of odorized propane. Thereafter, annual assessments shall be sufficient to cover the costs of plans and programs developed by the Council. The assessment shall not be greater than 1/2 cent per gallon of odorized propane, unless approved by the majority of those voting in a referendum in both the producer and retail marketer class. In no case may the assessment be raised by more than 1/10 of 1 cent per gallon of odorized propane annually.
(b) The owner of odorized propane at the time of odorization, or the time of import of odorized propane shall make the assessment based on the volume of odorized propane sold and placed into commerce. The assessment, when made, shall be listed as a separate line item on the bill labeled "Illinois Propane Education and Research Assessment". Assessments collected from purchasers of propane are payable to the Council on a monthly basis by the 25th of the month following the month of collection. If payment is not made to the Council by the due date under this subsection, an interest penalty of 1% of any amount unpaid shall be added for each month or fraction of a month after the due date, until final payment is made.
(c) The Council may establish an alternative means of collecting the assessment if another means is found to be more efficient and effective. The Council may establish a late payment charge and rate of interest to be imposed on any person who fails to remit or pay to the Council any amount due under this Act.
(d) Pending disbursement pursuant to a program, plan, or project, the Council shall invest funds collected through assessments, and any other funds received by the Council, only in obligations of the United States or any agency thereof, in general obligations of any State or political subdivision thereof, in any interest-bearing account or certificate of deposit of a bank that is a member of the Federal Reserve System, or in obligations fully guaranteed as to principal and interest by the United States.
(Source: P.A. 90-305, eff. 1-1-98.)

(430 ILCS 27/25)
Sec. 25. Refunds. A purchaser of propane who has an assessment added as a line item to the sale price may, by application in writing to the Council, secure a refund in the amount added. The refund shall be payable when the application has been made to the Council within 60 days after the assessment. Interest shall be allowed and paid at the rate of 6% per annum upon the total amount of such assessment imposed by this Act, except that if any such assessment is refunded within 90 days after an application for refund has been made within the required 60 days after assessment or within 90 days after the seller of the propane remits the assessments collected to the Council, whichever is later, no interest shall be allowed on such assessment. Each application for refund by a purchaser of propane shall have attached thereto proof of assessment charged. A purchaser who obtains a refund is not eligible for any benefits provided under the Council's programs.
(Source: P.A. 90-305, eff. 1-1-98.)

(430 ILCS 27/30)
Sec. 30. Compliance. The circuit court is vested with the jurisdiction specifically to enforce this Act, and prevent or restrain any person from violating any provisions of this Act. A successful action for compliance under this Section may also require payment by the defendant of the costs incurred by the Council in bringing the action.
(Source: P.A. 90-305, eff. 1-1-98.)

(430 ILCS 27/35)
Sec. 35. Lobbying restrictions. No funds collected by the Council shall be used in any manner for influencing legislation or elections, except that the Council may recommend to the Director changes in this Act or other statutes that would further the purpose of this Act.
(Source: P.A. 90-305, eff. 1-1-98.)

(430 ILCS 27/40)
Sec. 40. Pricing. In all cases, the price of propane shall be determined by market forces. Consistent with the antitrust laws, the Council may take no action, nor may any provision of this Act be interpreted as establishing an agreement to pass along to consumers the cost of the assessment provided for in Section 20.
(Source: P.A. 90-305, eff. 1-1-98.)

(430 ILCS 27/45)
Sec. 45. Relation to other programs. Nothing in this Act may be construed to preempt or supersede any other program relating to propane education and research organized and operated under the laws of the State of Illinois.
(Source: P.A. 90-305, eff. 1-1-98.)



430 ILCS 30/ - Illinois Hazardous Materials Transportation Act.

(430 ILCS 30/1) (from Ch. 95 1/2, par. 700-1)
Sec. 1. This Act shall be known and may be cited as the "Illinois Hazardous Materials Transportation Act".
(Source: P.A. 80-351.)

(430 ILCS 30/2) (from Ch. 95 1/2, par. 700-2)
Sec. 2. It is the finding of the General Assembly that hazardous materials are essential for various industrial, commercial and other purposes; that their transportation is a necessary incident to their use; and that such transportation is required for the employment and economic prosperity of the People of the State of Illinois.
It is therefore declared to be the policy of the General Assembly to improve the regulatory and enforcement authority of the Department of Transportation to protect the People of the State of Illinois against the risk to life and property inherent in the transportation of hazardous materials over highways by keeping such risk to a minimum consistent with technical feasibility and economic reasonableness.
It is not the intent of the General Assembly to regulate the movement of hazardous materials in such quantities that would not pose a substantial danger to the public health and safety, such as fuels, fertilizer and agricultural chemicals while being used in a normal farming operation or in transit to the farm.
(Source: P.A. 80-351.)

(430 ILCS 30/3) (from Ch. 95 1/2, par. 700-3)
Sec. 3. Unless the context otherwise clearly requires, as used in this Act:
"Commerce" means trade, traffic, commerce or transportation within the State;
"Department" means the Illinois Department of Transportation;
"Discharge" means leakage, seepage, or other release;
"Hazardous material" means a substance or material in a quantity and form determined by the United States Department of Transportation to be capable of posing an unreasonable risk to health and safety or property when transported in commerce;
"Knowingly" means a person has actual knowledge of the facts giving rise to the violation or a reasonable person acting in the circumstances and exercising due care would have such knowledge;
"Law Enforcement Officials" means the Illinois State Police or any duly authorized employees of a local governmental agency who are primarily responsible for prevention or detection of crime and enforcement of the criminal code and the highway and traffic laws of this State or any political subdivision of such State;
"Person" means any natural person or individual, governmental body, firm, association, partnership, copartnership, joint venture, company, corporation, joint stock company, trust, estate or any other legal entity or their legal representative, agent or assigns;
"Transports" or "transportation" means any movement of property over the highway and any loading, unloading or storage incidental to such movement.
(Source: P.A. 90-263, eff. 7-30-97.)

(430 ILCS 30/4) (from Ch. 95 1/2, par. 700-4)
Sec. 4. To the extent necessary to administer this Act, the Department is authorized to:
(a) Adopt by reference all or any portion of the Federal Motor Carrier Safety Regulations and the hazardous materials regulations of the United States Department of Transportation, as now or hereafter amended.
(b) Conduct investigations; make reports; issue subpoenas; conduct hearings; require the production of relevant documents, records and property; take depositions; and conduct directly or indirectly research, development, demonstration and training activities.
(c) Authorize any officer, employee or agent:
(1) To enter upon, inspect and examine at reasonable times and in a reasonable manner, the records and properties of persons to the extent such records and properties relate to the transportation or shipment by any person of hazardous materials in commerce;
(2) To stop and inspect any motor vehicle for any violation of this Act or the rules and regulations issued under this Act.
Any such officer, employee or agent shall upon request display proper credentials.
(d) Conduct a continuing review of all aspects of the transportation of hazardous materials in order to determine and recommend appropriate steps to assure the safe transportation of hazardous materials.
(e) Administer and enforce the provisions of this Act and any rules and regulations issued under this Act.
(Source: P.A. 80-351.)

(430 ILCS 30/5) (from Ch. 95 1/2, par. 700-5)
Sec. 5. The transportation of hazardous materials in commerce that are not in compliance with this Act or any rules and regulations issued under this Act is prohibited.
(Source: P.A. 80-351.)

(430 ILCS 30/6) (from Ch. 95 1/2, par. 700-6)
Sec. 6. The Department may exempt any person who transports any hazardous material if such exemption is identical to an exemption issued by the Secretary of the United States Department of Transportation under Section 107 of the "Hazardous Materials Transportation Act" (49 USC 1806) or pertains to commerce not governed by the United States Department of Transportation regulations.
The Department shall seek exemptions pursuant to the federal act for the transportation of those quantities of hazardous materials which do not pose a substantial danger to the public health and safety including fuels, fertilizers and agricultural chemicals while being used in a normal farming operation or in transit to the farm.
(Source: P.A. 80-351.)

(430 ILCS 30/7) (from Ch. 95 1/2, par. 700-7)
Sec. 7. This Act shall not apply to:
(a) Natural gas pipelines;
(b) Transportation by any individual for personal use of any firearm or any ammunition for such firearm; or
(c) Transportation of firearms or ammunition in Commerce.
(Source: P.A. 80-351.)

(430 ILCS 30/8) (from Ch. 95 1/2, par. 700-8)
Sec. 8. The Department shall cooperate with other State agencies regulating hazardous materials and may enter into interagency agreements for the purpose of administering or enforcing any provisions of this Act and the rules and regulations issued under this Act.
All files, records and data gathered by the Department under this Act shall be made available to the Department of Public Health pursuant to the Illinois Health and Hazardous Substances Registry Act.
(Source: P.A. 83-1361.)

(430 ILCS 30/9) (from Ch. 95 1/2, par. 700-9)
Sec. 9. (a) The Department is authorized to make and adopt reasonable rules and regulations and orders consistent with law necessary to carry out the provisions of this Act.
(b) Prior to the adoption, amendment or repeal of any rule, the Department shall:
(1) Give at least 30 days' notice of its intended action. The notice shall include a statement of either the terms or substance of the intended action or a description of the subjects and issues involved and the time, place and manner in which interested persons may present their views concerning the intended action. The notice shall be mailed to each person who has made timely request of the Department for advance notice of its rulemaking proceedings. In addition, the Department shall file such notice with the Secretary of State.
(2) Afford all affected parties reasonable opportunity to submit data, views or arguments which may in the discretion of the Department be submitted either orally or in writing or both. The Department shall consider fully all submissions respecting the proposed rule.
(3) If the Department finds that an emergency reasonably constituting a threat to the public interest, safety or welfare requires adoption of a rule upon fewer than 30 days' notice and states in writing its reasons for that finding, it may proceed without prior notice or hearing or upon any abbreviated notice and hearing that it finds practicable to adopt an emergency rule. The rule may be effective for a period not to exceed 120 days but the Department's authority to adopt an identical rule under paragraphs (1) and (2) of this subsection is not precluded.
(c) No action by the Department to adopt, amend or repeal a rule under this Act shall be valid unless taken in substantial compliance with this Section. A proceedings to contest any rule on the ground of noncompliance with the procedural requirements of this Section must be commenced within one year from the effective date of the rule.
(d) The Department shall file in the Office of the Secretary of State and in the Department's principal office a certified copy of each rule adopted by it.
(e) Each rule hereafter adopted is effective 10 days after filing, except that:
(1) If the rule specified a later date as the effective date.
(2) Subject to applicable constitutional provisions, an emergency rule becomes effective immediately upon filing with the Secretary of State and in the Department's principal office or at a stated date less than 10 days after filing if the Department finds that this effective date is necessary because of emergency. The Department's finding and a brief statement of the reasons for such findings shall be filed with the rule. The Department shall take reasonable and appropriate measures to make emergency rules known to possible affected parties.
(Source: P.A. 80-351.)

(430 ILCS 30/10) (from Ch. 95 1/2, par. 700-10)
Sec. 10. Upon a determination by the Department that the transportation of certain hazardous materials poses a threat to life and property, that such threat is susceptible to control by regulation, and that regulation by the State would be more effective in controlling the threat than federal regulation, the Department may issue regulations to control that threat. No such regulations shall be inconsistent with federal regulations unless the Department first determines that:
(a) The inconsistent regulation affords the People of the State of Illinois a level of safety at least equal to that afforded by the federal regulations;
(b) Increased costs and impairment of efficiency resulting from the inconsistent regulation are warranted by the measurable benefits to the People of the State of Illinois to be achieved by the regulation. Provided, no regulations issued under Section 9 of this Act shall be adopted under this Section without adequate notice to the public and an opportunity for public comment on the specific regulations proposed to be adopted. All such comments must be considered and a response prepared for the record before closing of the record and final issuance of such regulations. No regulations may take effect in less than 120 days from the closing of the record. No regulation shall take effect unless approved by the U.S. Secretary of Transportation.
(Source: P.A. 80-351.)

(430 ILCS 30/11) (from Ch. 95 1/2, par. 700-11)
Sec. 11. Any person who is determined by the Department after reasonable notice and opportunity for a fair and impartial hearing to have knowingly committed an act that is a violation of this Act or any rule or regulation issued under this Act is liable to the State for a civil penalty. Whoever knowingly commits an act that is a violation of any rule or regulation applicable to any person who transports or ships or causes to be transported or shipped hazardous materials is subject to a civil penalty of not more than $10,000 for such violation and, if any such violation is a continuing one, each day of violation constitutes a separate offense. The amount of any such penalty shall be assessed by the Department by a written notice. In determining the amount of such penalty, the Department shall take into account the nature, circumstances, extent and gravity of the violation and, with respect to a person found to have committed such violation, the degree of culpability, history of prior offenses, ability to pay, effect on ability to continue to do business and such other matters as justice may require.
Such civil penalty is recoverable in an action brought by the State's Attorney or the Attorney General on behalf of the State in the circuit court or, prior to referral to the State's Attorney or the Attorney General, such civil penalty may be compromised by the Department. The amount of such penalty when finally determined (or agreed upon in compromise), may be deducted from any sums owed by the State to the person charged. All civil penalties collected under this Section shall be deposited in the Road Fund.
(Source: P.A. 80-351.)

(430 ILCS 30/11.1) (from Ch. 95 1/2, par. 700-11.1)
Sec. 11.1. (a) Notwithstanding any provision of law to the contrary, no person who provides assistance or advice in mitigating or attempting to mitigate the effects of an actual or threatened discharge of hazardous materials, or in preventing, cleaning up, or disposing of or in attempting to prevent, clean up, or dispose of any such discharge, shall be subject to civil liability or civil penalties of any type growing out of such assistance or advice.
(b) The immunities provided in subsection (a) of this Section shall not apply to any person:
1. whose act or omission caused in whole or in part

such actual or threatened discharge and who would otherwise be liable therefor; or

2. who receives compensation, other than

reimbursement for out-of-pocket expenses, for services in rendering such assistance or advice.

(c) Nothing contained in subsection (a) of this Section shall be construed to limit or otherwise affect the liability of any person for damages resulting from such person's gross negligence or from such person's reckless, wanton, or intentional misconduct.
(d) This Section shall not apply to hazardous waste as defined in the Environmental Protection Act.
(Source: P.A. 90-655, eff. 7-30-98.)

(430 ILCS 30/12) (from Ch. 95 1/2, par. 700-12)
Sec. 12. Any person who willfully violates any provision of this Act or any rule or regulation issued under this Act is guilty of a Class 3 felony and subject to a fine of not more than $25,000 for each offense. Such violation shall be prosecuted by the State's Attorney or the Attorney General at the request of the Department.
(Source: P.A. 80-351.)

(430 ILCS 30/13) (from Ch. 95 1/2, par. 700-13)
Sec. 13. If the Department or such other person or agency as the Department may designate has reason to believe that an imminent hazard exists, the Department or its designee shall through the Attorney General or State's Attorney petition the circuit court for an order suspending or restricting the transportation of the hazardous material responsible for such imminent hazard, or for such other order as is necessary to eliminate or ameliorate such imminent hazard. As used in this Section, an "imminent hazard" exists if there is substantial likelihood that death, serious illness, or severe personal injury will occur prior to the completion of an administrative hearing or other formal proceeding initiated to abate the risk of such serious harm.
(Source: P.A. 80-351.)

(430 ILCS 30/13.1) (from Ch. 95 1/2, par. 700-13.1)
Sec. 13.1. Multiple Apparent Violations - Court Orders. If the Department or a law enforcement official has reason to believe that a person who is transporting hazardous materials over highways in Illinois has violated the Act or any rules and regulations issued under this Act, and that person has been issued 5 notices of apparent violation within the past 12 months, the Department or law enforcement official may through the State's Attorney or Attorney General petition the circuit court for, (1) an order suspending or restricting the person from the transportation of hazardous material, or such other order as is necessary, or (2), order a civil penalty of not more than $10,000 for such violation, or order that both (1) and (2) be imposed.
(Source: P.A. 82-331.)

(430 ILCS 30/14) (from Ch. 95 1/2, par. 700-14)
Sec. 14. Law enforcement officials who regulate transportation over highways shall enforce the rules and regulations issued under this Act.
(Source: P.A. 80-351.)

(430 ILCS 30/15) (from Ch. 95 1/2, par. 700-15)
Sec. 15. This Act is not intended to affect any State law now in effect or intrude upon the duties and responsibilities of any State officer with respect to matters related to the subject of this Act, but in the case of any conflict relating to the transportation of hazardous materials the provisions of this Act shall control.
(Source: P.A. 80-351.)

(430 ILCS 30/16) (from Ch. 95 1/2, par. 700-16)
Sec. 16. All administrative decisions of the Department under this Act shall be subject to judicial review under the Administrative Review Law, as now or hereafter amended. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 82-783.)



430 ILCS 32/ - Nitroglycerin Transportation Act.

(430 ILCS 32/0.01) (was 720 ILCS 650/0.01)
Sec. 0.01. Short title. This Act may be cited as the Nitroglycerin Transportation Act.
(Source: P.A. 86-1324.)

(430 ILCS 32/1) (was 720 ILCS 650/1)
Sec. 1. No person, personally or through an agent, shall transport nitroglycerin in a liquid state on any highway; except this Act shall not prohibit the transportation of desensitized liquid nitroglycerin on any highway.
Any person who violates this Act shall be guilty of a Class B misdemeanor.
(Source: P.A. 77-2273.)



430 ILCS 35/ - Uniform Hazardous Substances Act of Illinois.

(430 ILCS 35/1) (from Ch. 111 1/2, par. 251)
Sec. 1. This Act shall be known and may be cited as the "Uniform Hazardous Substances Act of Illinois."
(Source: P.A. 76-1579.)

(430 ILCS 35/2) (from Ch. 111 1/2, par. 252)
Sec. 2. The following words and phrases shall have the meaning ascribed to them in Sections 2-1 through 2-17.
(Source: P.A. 76-1579.)

(430 ILCS 35/2-1) (from Ch. 111 1/2, par. 252-1)
Sec. 2-1. "Person" means and includes any corporation, association, co-partnership or one or more individuals.
(Source: Laws 1959, p. 1529.)

(430 ILCS 35/2-2) (from Ch. 111 1/2, par. 252-2)
Sec. 2-2. "Director" means the Director of Public Health.
(Source: Laws 1959, p. 1529.)

(430 ILCS 35/2-3) (from Ch. 111 1/2, par. 252-3)
Sec. 2-3. "Department" means the Department of Public Health.
(Source: Laws 1959, p. 1529.)

(430 ILCS 35/2-4) (from Ch. 111 1/2, par. 252-4)
Sec. 2-4. "Hazardous substance" means any substance or mixture of substances which is toxic, corrosive, an irritant, strong sensitizer, flammable, combustible or which generates pressure through decomposition, heat or other means and which may cause substantial personal injury or illness during or as a proximate result of any customary or reasonably anticipated handling or use including reasonably foreseeable ingestion by children and also means any radioactive substance, if, with respect to such substance as used in a particular class of article or as packaged, the Director determines by regulation that the substance is sufficiently hazardous to require labeling in accordance with this Act in order to protect the public health.
(Source: P.A. 82-783.)

(430 ILCS 35/2-5) (from Ch. 111 1/2, par. 252-5)
Sec. 2-5. "Toxic" means any substance (other than a radioactive substance) which has the capacity to produce bodily injury or illness to man through ingestion, inhalation, or absorption through any body surface.
(Source: P.A. 76-1579.)

(430 ILCS 35/2-6) (from Ch. 111 1/2, par. 252-6)
Sec. 2-6. "Highly Toxic" means any substance which produces death within 14 days in at least half of a group of 10 or more laboratory white rats each weighing between 200 and 300 grams, when a single dose of 50 milligrams or less per kilogram of body weight, is orally administered or when inhaled continuously for a period of one hour or less at an atmospheric concentration of 200 parts per million by volume or less of gas or vapor or two milligrams per liter by volume or less of mist or dust, provided such concentration is likely to be encountered by man when the substance is used in any reasonably foreseeable manner, or which produces death within 14 days in at least half of a group of 10 or more rabbits tested in a dosage of 200 milligrams or less per kilogram of body weight, when administered by continuous contact with the bare skin for 24 hours or less.
If the Director finds that available data on human experience with any substance indicate results different from those obtained on animals in the above named dosages or concentrations, the human data shall take precedence.
(Source: P.A. 82-783.)

(430 ILCS 35/2-7) (from Ch. 111 1/2, par. 252-7)
Sec. 2-7. "Corrosive" means any substance which in contact with living tissue causes destruction of tissue by chemical action; but does not refer to action on inanimate surfaces.
(Source: Laws 1959, p. 1529.)

(430 ILCS 35/2-8) (from Ch. 111 1/2, par. 252-8)
Sec. 2-8. "Irritant" means any substance, not corrosive, which on immediate, prolonged or repeated contact with normal living tissue will induce local inflammatory reaction.
(Source: Laws 1959, p. 1529.)

(430 ILCS 35/2-9) (from Ch. 111 1/2, par. 252-9)
Sec. 2-9. "Strong sensitizer" means any substance which will cause on normal living tissue through an allergic or photodynamic process a hypersensitivity which becomes evident on reapplication of the same substance and which is designated as such by the Director. Before designating any substance as a strong sensitizer, the Director shall find that the frequency of occurrence and severity of the reaction indicate a significant potential for causing hypersensitivity.
(Source: Laws 1959, p. 1529.)

(430 ILCS 35/2-10) (from Ch. 111 1/2, par. 252-10)
Sec. 2-10. "Flammable" means any substance which has a flashpoint of above 20 degrees to and including 80 degrees Fahrenheit as determined by the Tagliabue Open Cup Tester, and "extremely flammable" means any substance which has a flashpoint at or below 20 degrees Fahrenheit as determined by the Tagliabue Open Cup Tester, and "combustible" means any substance which has a flashpoint above 80 degrees Fahrenheit to and including 150 degrees, as determined by the Tagliabue Open Cup Tester; except that the flammability or combustibility of solids and of the contents of self-pressurized containers shall be determined by methods found by the Director to be generally applicable to such materials or containers, respectively, and established by regulations issued by him, which regulations shall also define the terms "flammable", "combustible", and "extremely flammable" in accord with such methods.
(Source: P.A. 81-1509.)

(430 ILCS 35/2-11) (from Ch. 111 1/2, par. 252-11)
Sec. 2-11. "Label" means a display of written, printed, or graphic matter upon the immediate container of any substance or, in the case of an article which is unpackaged or is not packaged in an immediate container intended or suitable for delivery to the ultimate consumer, a display of such matter directly upon the article involved or upon a tag or other suitable material affixed thereto; and a requirement made by or under authority of this Act that any word, statement or other information appear on the label shall not be considered to be complied with unless such word, statement, or other information also appears (1) on the outside container or wrapper, if any there be, unless it is easily legible through the outside container or wrapper and (2) on all accompanying literature where there are directions for use, written or otherwise.
(Source: P.A. 76-1579.)

(430 ILCS 35/2-12) (from Ch. 111 1/2, par. 252-12)
Sec. 2-12. "Immediate container" does not include package liners.
(Source: Laws 1959, p. 1529.)

(430 ILCS 35/2-13) (from Ch. 111 1/2, par. 252-13)
Sec. 2-13. "Household use" means any use, or intended use of an article in or about the living area or living quarters of a house, apartment house or other place of abode.
(Source: Laws 1959, p. 1529.)

(430 ILCS 35/2-14) (from Ch. 111 1/2, par. 252-14)
Sec. 2-14. "Radioactive substance" means any substance which emits ionizing radiation.
(Source: Laws 1961, p. 3360.)

(430 ILCS 35/2-15) (from Ch. 111 1/2, par. 252-15)
Sec. 2-15. "Misbranded hazardous substance" means:
A. A hazardous substance (including a toy, or other article intended for use by children, which is a hazardous substance, or which bears or contains a hazardous substance in such manner as to be susceptible of access by a child to whom such toy or other article is entrusted) intended, or packaged in a form suitable, for use in the household or by children, if the packaging or labelling of such substance is in violation of an applicable regulation issued pursuant to Sections 3, 4 or 5 of the Illinois Poison Prevention Packaging Act, enacted by the 77th General Assembly, or if such substance except as otherwise provided by or pursuant to the provisions of this Act, fails to bear a label,
(1) which states conspicuously:
(a) The name and place of business of the manufacturer, packer, distributor, or seller;
(b) The common or usual name or the chemical name (if there be no common or usual name) of the hazardous substance or of each component which contributes substantially to its hazard, unless the Director by regulation permits or requires the use of a recognized generic name;
(c) The signal word "DANGER" on substances which are extremely flammable, corrosive, or highly toxic;
(d) The signal word "WARNING" or "CAUTION" on all other hazardous substances;
(e) An affirmative statement of the principal hazard or hazards, such as "Flammable", "Combustible", "Vapor Harmful", "Causes Burns", "Absorbed through skin", or similar wording descriptive of the hazard;
(f) Precautionary measures describing the action to be followed or avoided, except when modified by regulation of the Director pursuant to Section 11 of this Act;
(g) Instruction, when necessary or appropriate, for first-aid treatment;
(h) The word "Poison" for any hazardous substance which is highly toxic;
(i) Instructions for handling and storage of packages which require special care in handling or storage; and
(j) The statement "Keep out of the reach of children" or its practical equivalent, or, if the article is intended for use by children and is not a banned hazardous substance, adequate directions for the protection of children from the hazard, and
(2) on which any statements required under subparagraph (1) of this paragraph are located prominently and are in the English language in conspicuous and legible type in contrast by typography, layout, or color with other printed matter on the label.
B. The term "misbranded hazardous substance" includes a household substance as defined in Section 2.02 of the Illinois Poison Prevention Packaging Act, enacted by the 77th General Assembly, if it is a substance described in Section 2-4 of this Act and its packaging or labeling is in violation of an applicable regulation issued pursuant to Sections 3, 4 or 5 of the Illinois Poison Prevention Packaging Act, as enacted by the 77th General Assembly.
C. A hazardous substance in a reused food, drug or cosmetic container or in a container which, though not a reused container is identifiable as a food, drug, or cosmetic container by its labeling or other identification. As used in this Section, the terms "food", "drug", and "cosmetic" shall have the same meanings as in the Illinois Food, Drug, and Cosmetic Act.
(Source: P.A. 84-1308.)

(430 ILCS 35/2-16) (from Ch. 111 1/2, par. 252-16)
Sec. 2-16.
"Banned hazardous substance" means:
A. Any toy, or other article intended for use by children, which is a hazardous substance, or which bears or contains a hazardous substance in such manner as to be susceptible of access by a child to whom such toy or other article is entrusted; provided, that the Director, by regulation, shall exempt from this paragraph articles, such as chemical sets, which by reason of their functional purpose require the inclusion of the hazardous substance involved, or necessarily present an electrical, mechanical or thermal hazard, and which bear labeling giving adequate directions and warnings for safe use and are intended for use by children who have attained sufficient maturity, and may be reasonably expected, to read and heed such directions and warnings, and shall exempt from this paragraph, and provide for the labeling of, toy pistol paper or plastic caps the sale and use of which is permitted under Section 1 of "An Act to prohibit the sale, offering or exposing for sale of fireworks; defining fireworks and to regulate the manner of using fireworks, and to provide penalties for the violation of the provisions of the Act", approved July 1, 1941.
B. Any hazardous substance intended, or packaged in a form suitable, for use in the household, which the Director by regulation classifies as a "banned hazardous substance" on the basis of a finding that notwithstanding such cautionary labeling as is or may be required under this Act for that substance, the degree or nature of the hazard involved in the presence or use of such substance in households is such that the objective of the protection of the public health and safety can be adequately served only by keeping such substance, when so intended or packaged, out of the channels of commerce; provided, that if the Director finds that the distribution for household use of the hazardous substance involved presents an imminent hazard to the public health, he may by order published in the official State newspaper give notice of such finding, and thereupon such substance when intended or offered for household use, or when so packaged as to be suitable for such use, shall be deemed to be a "banned hazardous substance" pending the completion of proceedings relating to the issuance of such regulation.
C. Any glue, plastic cement or similar adhesive product, packaged in a container containing 4 ounces or less by volume, and containing a solvent which has the property of releasing toxic vapors or fumes which does not include a noxious additive in such form and proportions as required by the Director. The term "noxious additive" shall mean any element or compound designated and approved by the Director for use as a safe and effective ingredient of glue, plastic cement or similar adhesive product containing a solvent having the property of releasing toxic vapors or fumes for the purpose of discouraging the intentional smelling or inhaling of the fumes of such glue, plastic cement or similar adhesive product.
Containers of such glue, plastic cement or similar adhesive product shall have indicated on the label the fact that the glue, plastic cement or similar adhesive product contains such required additive.
(Source: P.A. 78-255.)

(430 ILCS 35/2-17) (from Ch. 111 1/2, par. 252-17)
Sec. 2-17.
"Intrastate commerce" means commerce within this State.
(Source: P.A. 76-1579.)

(430 ILCS 35/2-18) (from Ch. 111 1/2, par. 252-18)
Sec. 2-18.
An article may be determined to present an electrical hazard if, in normal use or when subjected to reasonably foreseeable damage or abuse, its design or manufacture may cause personal injury or illness by electric shock.
(Source: P.A. 77-1865.)

(430 ILCS 35/2-19) (from Ch. 111 1/2, par. 252-19)
Sec. 2-19.
An article may be determined to present a mechanical hazard if, in normal use or when subjected to reasonably foreseeable damage or abuse, its design or manufacture presents an unreasonable risk of personal injury or illness (1) from fracture, fragmentation, or disassembly of the article, (2) from propulsion of the article (or any part or accessory thereof), (3) from points or other protrusions, surfaces, edges, openings, or closures, (4) from moving parts, (5) from lack or insufficiency of controls to reduce or stop motion, (6) as a result of self-adhering characteristics of the article, (7) because the article (or any part or accessory thereof) may be aspirated or ingested, (8) because of instability, or (9) because of any other aspect of the article's design or manufacture.
(Source: P.A. 77-1865.)

(430 ILCS 35/2-20) (from Ch. 111 1/2, par. 252-20)
Sec. 2-20. An article may be determined to present a thermal hazard if, in normal use or when subjected to reasonably foreseeable damage or abuse, its design or manufacture presents an unreasonable risk of personal injury or illness because of heat as from heated parts, substances, or surfaces.
(Source: P.A. 82-783.)

(430 ILCS 35/3) (from Ch. 111 1/2, par. 253)
Sec. 3. The Director is authorized to make and enforce reasonable rules and regulations for carrying out the provisions of this Act.
(Source: P.A. 76-1579.)

(430 ILCS 35/3a) (from Ch. 111 1/2, par. 253a)
Sec. 3a.
The Director, when he deems it necessary in the administration of this Act, may require the submission of the names and amounts of any hazardous ingredients in any hazardous substance.
(Source: P.A. 76-1579.)

(430 ILCS 35/3b) (from Ch. 111 1/2, par. 253b)
Sec. 3b. The provisions of the Illinois Administrative Procedure Act are hereby expressly adopted and shall apply to all administrative rules and procedures of the Department of Public Health under this Act, except that in case of conflict between the Illinois Administrative Procedure Act and this Act the provisions of this Act shall control, and except that Section 5-35 of the Illinois Administrative Procedure Act relating to procedures for rule-making does not apply to the adoption of any rule required by federal law in connection with which the Department is precluded by law from exercising any discretion.
(Source: P.A. 88-45.)

(430 ILCS 35/4) (from Ch. 111 1/2, par. 254)
Sec. 4.
The Director is authorized to conduct examinations, inspections, and investigations for the purposes of this Act through officers and employees of the Department.
For purposes of enforcement of this Act, officers or employees duly designated by the Director, upon presenting appropriate credentials and a written notice to the owner, operator, or agent in charge are authorized: to enter, at reasonable times, any factory, warehouse, or establishment in which hazardous substances are manufactured, processed, packed, or held for introduction into commerce or are held after such introduction, or to enter any vehicle being used to transport or hold such hazardous substances in commerce; to inspect, at reasonable times and within reasonable limits and in a reasonable manner, such factory, warehouse, establishment, or vehicle, and all pertinent equipment, finished and unfinished materials, and labeling therein; and to obtain samples of such materials or packages thereof, or of such labeling. A separate notice shall be given for each such inspection, but a notice shall not be required for each entry made during the period covered by the inspection. Each such inspection shall be commenced and completed with reasonable promptness.
If the officer or employee obtains any sample, prior to leaving the premises, he shall give to the owner, operator, or agent in charge a receipt describing the samples obtained. If an analysis is made of such sample, a copy of the results of such analysis shall be furnished promptly to the owner, operator, or agent in charge.
(Source: P.A. 76-1579.)

(430 ILCS 35/4a) (from Ch. 111 1/2, par. 254a)
Sec. 4a. Carriers engaged in commerce, and persons receiving hazardous substances in commerce or holding such substances so received, shall upon the request of an officer or employee duly designated by the Director permit such officer or employee, at reasonable times, to have access to and to copy all records showing movement in commerce of any hazardous substance, or the holding thereof during or after such movement, and the quantity, shipper, and consignee thereof, and it is unlawful for any such carrier or person to fail to permit access to and copying of any such records so requested when such request is accompanied by a statement in writing specifying the nature or kind of hazardous substance to which the request relates; provided, that evidence obtained under this section shall not be used in a criminal prosecution of the person from whom obtained and carriers shall not be subject to the other provisions of this Act by reason of their receipt, carriage, holding or delivery of hazardous substances in the usual course of business as carriers.
(Source: P.A. 76-1579.)

(430 ILCS 35/5) (from Ch. 111 1/2, par. 255)
Sec. 5. A. When the Director or an authorized agent of the Director finds or has probable cause to believe that any substance is a misbranded hazardous substance or banned hazardous substance within the meaning of this Act, he or she shall affix to such article a tag or other appropriate marking giving notice that the article is or is suspected of being such a substance and has been detained or embargoed and warning all persons not to remove or dispose of such article by sale or otherwise until permission for removal or disposal is given by such agent or the court. It is unlawful for any person to remove or dispose of such detained or embargoed article by sale or otherwise without such permission.
B. When an article detained or embargoed under subsection (A) of this Section is found by such agent to be a misbranded hazardous substance or banned hazardous substance, he or she shall petition the circuit court in whose jurisdiction the article is detained or embargoed for a libel for condemnation of such article. When such agent finds that an article so detained or embargoed is not a misbranded hazardous substance or banned hazardous substance, he or she shall remove the tag or marking.
C. If the court finds that a detained or embargoed article is a misbranded hazardous substance or banned hazardous substance, such article shall, after entry of the judgment, be destroyed at the expense of the claimant thereof, under the supervision of such agent, and all court costs and fees and storage and other proper expenses, shall be taxed against the claimant of such article or his or her agent. However, when the misbranded hazardous substance or banned hazardous substance can be corrected by proper labeling or processing of the article, the court, after entry of the judgment and after such costs, fees and expenses have been paid and a good and sufficient bond, conditioned that such substance shall be so labeled or processed, has been executed, may by order direct that such substance be delivered to the claimant thereof for such labeling or processing under the supervision of an agent of the Director. The expense of such supervision shall be paid by the claimant. The substance shall be returned to the claimant and the bond shall be discharged on the representation to the court by the Director that the substance is no longer in violation of this Act and that the expenses of such supervision have been paid.
D. This Section shall not apply to a hazardous substance intended for export to any foreign country if it is in a package branded in accordance with the specifications of the foreign purchaser, is labeled in accordance with the laws of the foreign country, is labeled on the outside of the shipping package to show that it is intended for export, and is so exported.
(Source: P.A. 84-1308.)

(430 ILCS 35/6) (from Ch. 111 1/2, par. 256)
Sec. 6. If it shall appear from examination, inspection or evidence that any of the provisions of this Act and the rules and regulations adopted pursuant thereto are being violated, the Department may cause notice of such violations to be given to such violator in writing at least 10 days prior to the date set for hearing. Such notice may be served by delivery thereof personally to such violator, or by mailing it by certified mail to such violator at his last known address. At the time and place fixed in the notice, the Department shall proceed to hearing on the charges and such violator shall be accorded ample opportunity to present in person or by counsel, such statements, testimony, evidence and argument as may be pertinent to the charges or to any defense thereto.
(Source: Laws 1959, p. 1529.)

(430 ILCS 35/7) (from Ch. 111 1/2, par. 257)
Sec. 7. The Department has power to subpoena and bring before it any person in this State and to take testimony, either orally or by deposition, or both, with the same fees and mileage and in the same manner as prescribed by law in judicial proceedings in civil cases in circuit courts of this State.
The Director, Assistant Director of the Department and any authorized employee of the Department shall each have power to administer oaths to witnesses at any hearing which the Department is authorized by law to conduct.
(Source: P.A. 83-338.)

(430 ILCS 35/8) (from Ch. 111 1/2, par. 258)
Sec. 8. The Department, at its expense, shall provide a stenographer to take down testimony and preserve a record of all proceedings at the hearing of any case under this Act. The notice of hearing, complaint and all other documents in the nature of pleadings and written motions filed in the proceedings, the transcript of testimony, the report and orders of the Department shall be the record of such proceedings. The Department shall furnish a transcript of such record to any person interested in the hearing upon payment therefor of 25 cents per 100 words for each original transcript and eight cents per 100 words for each carbon thereof ordered with the original: Provided, the charge for any part of the transcript ordered and paid for previous to the writing of the original record thereof shall be eight cents per 100 words.
(Source: Laws 1959, p. 1529.)

(430 ILCS 35/9) (from Ch. 111 1/2, par. 259)
Sec. 9. The Department shall make a report of its findings and recommendations. A copy of the report shall be served upon the person charged with violation, either personally or by certified mail, as provided for service of notice.
(Source: Laws 1959, p. 1529.)

(430 ILCS 35/10) (from Ch. 111 1/2, par. 260)
Sec. 10. All final administrative decisions of the Department hereunder shall be subject to judicial review pursuant to the provisions of the Administrative Review Law, and all amendments and modifications thereof, and the rules adopted pursuant thereto. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 82-783.)

(430 ILCS 35/11) (from Ch. 111 1/2, par. 261)
Sec. 11. If the Director finds that, because of the size of the package involved or because of the minor hazard presented by the substance contained therein, or for other good and sufficient reasons, full compliance with the labeling requirements otherwise applicable under this Act is impracticable or is not necessary for the adequate protection of the public health and safety, the Director shall promulgate regulations exempting such substance from these requirements to the extent he determines to be consistent with adequate protection of the public health and safety, or if the Director finds that the requirements of this Act are not adequate for the protection of the public health and safety in view of the special hazard presented by any particular hazardous substance, he may by regulation establish such reasonable variations or additional label requirements as he finds necessary for the protection of the public health and safety; and any such hazardous substance intended, or packaged in a form suitable, for use in the household or by children, which fails to bear a label in accordance with such regulations shall be a misbranded hazardous substance; and,
Further, whenever in the judgment of the Director such action will promote the objectives of this Act by avoiding or resolving uncertainty as to its application, the Director may by regulation declare to be a hazardous substance, for the purposes of this Act, any substance or mixture of substances which he finds meets the requirements of Section 2-4.
(Source: P.A. 76-1579.)

(430 ILCS 35/12) (from Ch. 111 1/2, par. 262)
Sec. 12. The following acts and the causing thereof are prohibited:
(1) The manufacture, distribution, sale, or offer for sale within this State, or the delivery for introduction or introduction into commerce, or the delivery for transportation or transportation in intrastate commerce or between points within this State through any point outside this State, or the receipt in commerce and subsequent delivery or proffered delivery for pay or otherwise, of a misbranded hazardous substance or a banned hazardous substance.
(2) The alteration, mutilation, destruction, obliteration or removal of the whole or any part of the label of, or the doing of any other act with respect to, a hazardous substance, if such act is done while the substance is in commerce or is being held for sale and results in the substance being a misbranded hazardous substance or a banned hazardous substance.
(3) The use by any person to his own advantage, or revealing other than to the Director or officers or employees of the Department, or officers or employees of agencies of this state or any other state, or of any federal agency when such information is required in carrying out their statutory duties, or to the courts when relevant in any judicial proceeding under this Act, or to physicians and in emergencies to pharmacists and other qualified persons for use in the preparation of antidotes, in accordance with such directions as the Director may prescribe, of any information acquired under authority of this Act concerning any product formula or any method or process which as a trade secret is entitled to protection.
(4) The opposing or interfering in any way with the Director or his duly authorized agents in carrying out the duties imposed by this Act.
(5) The giving of a guarantee or undertaking referred to in Section 16 which is false, except by a person who relied upon a guarantee or undertaking to the same effect signed by and containing the name and address of the person residing in the State of Illinois from whom he received the hazardous substance in good faith.
(Source: P.A. 76-1579.)

(430 ILCS 35/13) (from Ch. 111 1/2, par. 263)
Sec. 13. This Act shall not apply to:
(1) Any carrier, while lawfully engaged in transporting a hazardous substance within this State, if such carrier shall, upon request, permit the Director or his designated agent to copy all records showing the transactions in and movements of the articles;
(2) Public Officials of this State and of the federal government engaged in the performance of their official duties;
(3) The manufacturer or shipper of a hazardous substance for experimental use only:
(a) By or under the supervision of an agency of this

State or of the federal government authorized by law to conduct research in the field of hazardous substances; or

(b) By others if the hazardous substance is not sold

and if the container thereof is plainly and conspicuously marked "For experimental use only -- Not to be sold", together with the manufacturer's name and address; provided, however, that if a written permit has been obtained from the Director, hazardous substances may be sold for experimental purposes subject to such restrictions and conditions as may be set forth in the permit;

(4) Any food, drug or cosmetic subject to the Federal Food, Drug and Cosmetic Act or to the Illinois Food, Drug and Cosmetic Act, or to preparations, drugs and chemicals which are dispensed by pharmacists authorized by and pursuant to the Pharmacy Practice Act; provided that this Act shall apply to any pressurized container containing a food, drug, cosmetic, chemical or other preparation.
(5) Any economic poison subject to the Federal Insecticide, Fungicide and Rodenticide Act, or to the "Illinois Pesticide Act", approved August 14, 1979, as amended, but shall apply to any article which is not itself an economic poison within the meaning of the Federal Insecticide, Fungicide and Rodenticide Act or the Illinois Pesticide Act, approved August 14, 1979, as amended, but which is a hazardous substance within the meaning of Section 2-4 of this Act, by reason of bearing or containing such an economic poison.
(6) Fuel used primarily for cooking, heating or refrigeration when stored in containers and used in the heating, cooking or refrigeration system of a household.
(7) Any article of wearing apparel, bedding, fabric, doll or toy which is subject to the provisions of the Illinois Flammable Fabrics and Toys Act, by reason of its flammable nature, but this Act shall apply to such article if it bears or contains a substance or mixture of substances which is toxic, corrosive, an irritant, strong sensitizer, or which generates pressure through decomposition, heat or other means and which may cause substantial personal injury or illness during or as a proximate result of any customary or reasonably anticipated handling or use including reasonably foreseeable ingestion by children.
(8) Any source material, special nuclear material, or by-product material as defined in the Atomic Energy Act of 1954, as amended, and regulations issued pursuant thereto by the Atomic Energy Commission.
(9) The labeling of any equipment or facilities for the use, storage, transportation, or manufacture of any hazardous material which is required to be placarded by "An Act to require labeling of equipment and facilities for the use, transportation, storage and manufacture of hazardous materials and to provide for a uniform response system to hazardous materials emergencies", approved August 26, 1976, as amended.
The Director may exempt from the requirements established by or pursuant to this Act any hazardous substance or container of a hazardous substance with respect to which he finds adequate requirements satisfying the purposes of this Act have been established by or pursuant to and in compliance with any other federal or state law.
(Source: P.A. 95-689, eff. 10-29-07.)

(430 ILCS 35/14) (from Ch. 111 1/2, par. 264)
Sec. 14. In addition to the remedies otherwise provided by this Act the Director is authorized to apply to the circuit court for, and such court shall have jurisdiction upon hearing and for cause shown to grant, a temporary restraining order or a preliminary or permanent injunction restraining any person from violating any provision of this Act.
(Source: P.A. 83-342.)

(430 ILCS 35/15) (from Ch. 111 1/2, par. 265)
Sec. 15.
It is the duty of the Department, its officers, agents, inspectors and employees to enforce the provisions of this Act.
(Source: P.A. 77-1865.)

(430 ILCS 35/15a) (from Ch. 111 1/2, par. 265a)
Sec. 15a. The Director may cause to be published from time to time reports summarizing all judgments and court orders which have been rendered under this Act, including the nature of the charge, and the disposition thereof, and may cause to be disseminated information regarding hazardous substances in situations involving, in the opinion of the Director, imminent danger to health. Nothing in this Section shall be construed to prohibit the Director from collecting, reporting and illustrating the results of his or her examinations and investigations under this Act.
(Source: P.A. 84-452.)

(430 ILCS 35/16) (from Ch. 111 1/2, par. 266)
Sec. 16.
Any person violating any of the provisions of this Act is guilty of a Class A misdemeanor; however, no person shall be subject to the penalties provided in this Section for having violated Section 12 (1) if (1) he establishes a guarantee or undertaking signed by and containing the name and address of the person residing in the State of Illinois from whom he received the hazardous substance in good faith, to the effect that the hazardous substance is not a misbranded hazardous substance or a banned hazardous substance within the meaning of, alternatively, this Act or the Federal Hazardous Substances Act, designating such Act; or (2) the hazardous substance is intended for export to any foreign country, is in a package branded in accordance with the specifications of the foreign purchaser, is labeled in accordance with the laws of the foreign country, is labeled on the outside of the shipping package to show that it is intended for export, and is so exported. The State's Attorney of the county in which the violation occurred, or the Attorney General shall bring such actions in the name of the people of the State of Illinois, or may, in addition to other remedies provided in this Act, bring action for an injunction as provided in the Act.
(Source: P.A. 78-255.)

(430 ILCS 35/16a) (from Ch. 111 1/2, par. 266a)
Sec. 16a. Substances which are in compliance with the Federal Hazardous Substances Act and the rules and regulations adopted pursuant thereto, and which are not in conflict with this Act and the rules and regulations adopted pursuant thereto, are in compliance with this Act.
(Source: P.A. 76-1579.)



430 ILCS 40/ - Illinois Poison Prevention Packaging Act.

(430 ILCS 40/1) (from Ch. 111 1/2, par. 291)
Sec. 1.
This Act shall be known and may be cited as the "Illinois Poison Prevention Packaging Act".
(Source: P.A. 77-2158.)

(430 ILCS 40/2) (from Ch. 111 1/2, par. 292)
Sec. 2. The words and phrases used in this Act have the meanings set out in Sections 2.01 to 2.10, unless the context clearly indicates otherwise.
(Source: P.A. 98-1021, eff. 1-1-15.)

(430 ILCS 40/2.01) (from Ch. 111 1/2, par. 292.01)
Sec. 2.01.
"Director" means the Director of the Department of Public Health.
(Source: P.A. 77-2158.)

(430 ILCS 40/2.02) (from Ch. 111 1/2, par. 292.02)
Sec. 2.02.
"Household substance" means any substance which is customarily produced or distributed for sale for consumption or use, or customarily stored, by individuals in or about the household which is:
(1) a hazardous substance as that term is defined in Section 2-4 of the Uniform Hazardous Substances Act;
(2) an economic poison as that term is defined in Section 2 of the Economic Poison Law;
(3) a food, drug, or cosmetic as those terms are defined in Section 2 of the Illinois Food, Drug and Cosmetic Act; or
(4) a substance intended for use as fuel when stored in a portable container and used in the heating, cooking or refrigeration system of a house.
(Source: P.A. 77-2158.)

(430 ILCS 40/2.03) (from Ch. 111 1/2, par. 292.03)
Sec. 2.03.
"Package" means the immediate container or wrapping in which any household substance is contained for consumption, use, or storage by individuals in or about the household, and, for purposes of Section 4 (a) (2) of this Act, also means any outer container or wrapping used in the retail display of any such substance to consumers. Such term does not include:
(A) any shipping container or wrapping used solely for the transportation of any household substance in bulk or in quantity to manufacturers, packers, or processors, or to wholesale or retail distributors thereof, or
(B) any shipping container or outer wrapping used by retailers to ship or deliver any household substance to consumers unless it is the only such container or wrapping.
(Source: P.A. 77-2158.)

(430 ILCS 40/2.04) (from Ch. 111 1/2, par. 292.04)
Sec. 2.04.
"Special packaging" means packaging that is designed or constructed to be significantly difficult for children under 5 years of age to open or obtain a toxic or harmful amount of the substance contained therein within a reasonable time and not difficult for normal adults to use properly, but does not mean packaging which all such children cannot open or obtain a toxic or harmful amount within a reasonable time.
(Source: P.A. 77-2158.)

(430 ILCS 40/2.05) (from Ch. 111 1/2, par. 292.05)
Sec. 2.05.
"Labeling" means all labels and other written, printed, or graphic matter upon any household substance or its package, or accompanying such substance.
(Source: P.A. 77-2158.)

(430 ILCS 40/2.10)
Sec. 2.10. Electronic cigarettes. "Electronic cigarette" or "e-cigarette" means a battery-operated device that contains a combination of nicotine, flavor, or chemicals or any combination thereof that are turned into vapor which is inhaled by the user.
(Source: P.A. 98-1021, eff. 1-1-15.)

(430 ILCS 40/3) (from Ch. 111 1/2, par. 293)
Sec. 3.
(a) The Director may establish in accordance with the provisions of this Act, by regulation, standards for the special packaging of any household substance if he finds that:
(1) the degree or nature of the hazard to children in the availability of such substance, by reason of its packaging is such that special packaging is required to protect children from serious personal injury or serious illness resulting from handling, using or ingesting such substance; and
(2) the special packaging to be required by such standard is technically feasible, practicable, and appropriate for such substance.
(b) In establishing a standard under this Section, the Director shall consider:
(1) the reasonableness of such standard;
(2) available scientific, medical, and engineering data concerning special packaging and concerning childhood accidental ingestions, illness, and injury caused by household substances;
(3) the manufacturing practices of industries affected by this Act; and
(4) the nature and use of the household substance.
(c) In carrying out this Act, the Director shall publish his findings, his reasons therefor, and citation of the Sections of statutes which authorize his action.
(d) Nothing in this Act authorizes the Director to prescribe specific packaging designs, product content, package quantity, or, with the exception of authority granted in Section 4 (a) (2) of this Act, labeling. In the case of a household substance for which special packaging is required pursuant to a regulation under this Section, the Director may in such regulation prohibit the packaging of such substance in packages which he determines are unnecessarily attractive to children.
(Source: P.A. 77-2158.)

(430 ILCS 40/4) (from Ch. 111 1/2, par. 294)
Sec. 4. (a) For the purpose of making any household substance which is subject to a standard established under Section 3 readily available to elderly persons or persons with disabilities unable to use such substance when packaged in compliance with such standard, the manufacturer or packer, as the case may be, may package any household substance, subject to such a standard, in packaging of a single size which does not comply with such standard if:
(1) the manufacturer or packer also supplies such

substance in packages which comply with such standard; and

(2) the packages of such substance which do not meet

such standard bear conspicuous labeling stating: "This package for households without young children"; except that the Director may by regulation prescribe a substitute statement to the same effect for packaging too small to accommodate such labeling.

(b) In the case of a household substance which is subject to such a standard and which is dispensed pursuant to an order of a physician, dentist, or other licensed medical practitioner authorized to prescribe, such substance may be dispensed in noncomplying packages only when directed in such order or when requested by the purchaser.
(c) In the case of a household substance subject to such a standard which is packaged under subsection (a) in a noncomplying package, if the Director determines that such substance is not also being supplied by a manufacturer or packer in popular size packages which comply with such standard, he may, after giving the manufacturer or packer an opportunity to comply with the purposes of this Act, by order require such substance to be packaged by such manufacturer or packer exclusively in special packaging complying with such standard if he finds, after opportunity for hearing, that such exclusive use of special packaging is necessary to accomplish the purposes of this Act.
(Source: P.A. 99-143, eff. 7-27-15.)

(430 ILCS 40/5) (from Ch. 111 1/2, par. 295)
Sec. 5.
(a) All special packaging of household substances standards regulations now or hereafter adopted under authority of the federal Poison Prevention Packaging Act of 1970 are the special packaging of household substances standards regulations in this State. However, when in his judgment such action will promote the aims of this Act, the Director may promulgate regulations establishing special packaging of household substances standards, even though the regulation is contrary to the Federal regulation.
(b) Hearings authorized or required by this Act shall be conducted by the Director or an officer, agent or employee designated by him.
(c) The authority to promulgate regulations for the efficient enforcement of this Act is vested in the Director. The Director is authorized to make the regulations promulgated under this Act conform, in so far as practicable, with those promulgated under the Federal Poison Prevention Packaging Act of 1970.
(d) A Federal regulation automatically adopted pursuant to this Act takes effect in this State on the date it becomes effective as a Federal regulation. No publication or hearing is required. The Director shall publish all other proposed regulations in the official State newspaper. A person who may be adversely affected by a regulation may, within 30 days after publication of any other regulation, file with the Director, in writing, objections and a request for a hearing. The timely filing of substantial objections to a Federal regulation automatically adopted stays the effect of the regulation.
If no substantial objections are received and no hearing is requested within 30 days after publication of a proposed regulation it shall take effect on a date set by the Director. The effective date shall be at least 60 days after the time for filing objections has expired.
If timely substantial objections are made to a Federal regulation within 30 days after it is automatically adopted or to a proposed regulation within 30 days after it is published, the Director, after notice, shall conduct a public hearing to receive evidence on the issues raised by the objections. Any interested person or his representative may be heard. The Director shall act upon objections by order and shall mail the order to objectors by certified mail as soon after the hearing as practicable. The order shall be based on substantial evidence in the record of the hearing. If the order concerns a Federal regulation it may reinstate, rescind or modify it. If the order concerns a proposed regulation it may withdraw it or set an effective date for the regulation as published or as modified by the order. The effective date shall be at least 60 days after publication of the order.
(Source: P.A. 77-2158.)

(430 ILCS 40/6) (from Ch. 111 1/2, par. 296)
Sec. 6. (a) For the purpose of assisting in carrying out the purposes of this Act, the Director may appoint a technical advisory committee, designating a member thereof to be a chairman, composed of not more than 18 members who are representative of (1) the Department of Public Health, (2) the Department of Commerce and Economic Opportunity, (3) manufacturers of household substances subject to this Act, (4) scientists with expertise related to this Act and licensed practitioners in the medical field, (5) consumers, and (6) manufacturers of packages and closures for household substances. The Director may consult with the technical advisory committee in making findings and in establishing standards pursuant to this Act.
(b) Members of the technical advisory committee who are not regular full-time employees of the State of Illinois shall, while attending meetings of such committee, be entitled to receive compensation at a rate fixed by the Director, but not exceeding $100 per diem, including travel time, and while so serving away from their homes or regular places of business, they may be allowed travel expenses.
(Source: P.A. 94-793, eff. 5-19-06.)

(430 ILCS 40/7) (from Ch. 111 1/2, par. 297)
Sec. 7. The provisions of the Illinois Administrative Procedure Act are hereby expressly adopted and shall apply to all administrative rules and procedures of the Director of the Department of Public Health under this Act, except that in case of conflict between the Illinois Administrative Procedure Act and this Act the provisions of this Act shall control, and except that Section 5-35 of the Illinois Administrative Procedure Act relating to procedures for rule-making does not apply to the adoption of any rule required by federal law in connection with which the Department is precluded by law from exercising any discretion.
(Source: P.A. 88-45.)

(430 ILCS 40/10)
Sec. 10. Child-safe electronic cigarette liquids. Electronic cigarette liquids sold and marketed for the refilling of e-cigarettes may be sold only in special packaging. The Department of Public Health shall adopt rules establishing the standards for special packaging to be used for e-cigarette liquids.
This Section does not apply to electronic cigarette products sold in sealed, pre-filled, or disposable replacement cartridges.
(Source: P.A. 98-1021, eff. 1-1-15.)



430 ILCS 45/ - Illinois Chemical Safety Act.

(430 ILCS 45/1) (from Ch. 111 1/2, par. 951)
Sec. 1. Short title. This Act shall be known and may be cited as the Illinois Chemical Safety Act.
(Source: P.A. 84-852.)

(430 ILCS 45/2) (from Ch. 111 1/2, par. 952)
Sec. 2. Public policy. (a) The General Assembly finds:
(1) that the presence of chemical substances at facilities may pose potentially acute threats to human health and the environment if such substances are released into the environment;
(2) that a large number and amount of these chemical substances are currently stored and used at facilities around the State; and
(3) that current laws and regulations are not adequate to protect the public from sudden releases of chemical substances.
(b) It is the purpose of this Act to establish an orderly system to assure that responsible parties are adequately prepared to respond to the release of chemical substances into the environment and to improve the ability of State and local authorities to respond to such releases.
(Source: P.A. 84-852.)

(430 ILCS 45/3) (from Ch. 111 1/2, par. 953)
Sec. 3. Definitions. For the purposes of this Act:
"Agency" means the Illinois Environmental Protection Agency.
"Business" means any individual, partnership, corporation, or association in the State engaged in a business operation that has 5 or more full-time employees, or 20 or more part-time employees, and that is properly assigned or included within one of the following Standard Industrial Classifications (SIC), as designated in the Standard Industrial Classification Manual prepared by the Federal Office of Management and Budget:
2295 Coated fabrics, not rubberized;
2491 Wood preserving;
2671 Packaging paper and plastics film, coated and laminated;
2672 Coated and laminated paper, not elsewhere classified;
2812 Alkalies and chlorine;
2813 Industrial gases;
2819 Industrial inorganic chemicals, not elsewhere classified;
2821 Plastic materials, synthetic resins, and non-vulcanizable elastomers;
2834 Pharmaceutical preparations;
2842 Specialty cleaning, polishing and sanitation preparations;
2851 Paints, varnishes, lacquers, enamels, and allied products;
2865 Cyclic (coal tar) crudes, and cyclic intermediaries, dyes and organic pigments (lakes and toners);
2869 Industrial organic chemicals, not elsewhere classified;
2873 Nitrogenous fertilizer;
2874 Phosphatic fertilizers;
2879 Pesticides and agricultural chemicals, not elsewhere classified;
2891 Adhesives and sealants;
2892 Explosives;
2911 Petroleum refining;
2952 Asphalt felts and coatings;
2999 Products of petroleum and coal, not elsewhere classified;
3081 Unsupported plastics, film and sheet;
3082 Unsupported plastics profile shapes;
3083 Laminated plastics plate, sheet and profile shapes;
3084 Plastic pipe;
3085 Plastic bottles;
3086 Plastic foam products;
3087 Custom compounding of purchased plastic resin;
3088 Plastic plumbing fixtures;
3089 Plastic products, not elsewhere classified;
3111 Leather tanning and finishing;
3339 Primary smelting and refining of nonferrous metals, except copper and aluminum;
3432 Plumbing fixture fittings and trim;
3471 Electroplating, plating, polishing, anodizing and coloring;
4953 Refuse systems;
5085 Industrial supplies;
5162 Plastic materials and basic forms and shapes;
5169 Chemicals and allied products, not elsewhere classified;
5171 Petroleum bulk stations and terminals;
5172 Petroleum and petroleum products, wholesalers, except bulk stations and terminals.
For the purposes of this Act, the SIC Code that a business uses for determining its coverage under The Unemployment Insurance Act shall be the SIC Code for determining the applicability of this Act.
"Business" also means any facility not covered by the above SIC codes that is subject to the provisions of Section 302 of the federal Emergency Planning and Community Right-to-Know Act of 1986 and that is found by the Agency to use, store, or manufacture a chemical substance in a quantity that poses a threat to the environment or public health. Such a determination shall be based on an on-site inspection conducted by the Agency and certified to the IEMA. The Agency shall also conduct inspections at the request of IEMA or upon a written request setting forth a justification to the IEMA from the chairman of the local emergency planning committee upon recommendation of the committee. The IEMA shall transmit a copy of the request to the Agency. The Agency may, in the event of a reportable release that occurs at any facility operated or owned by a business not covered by the above SIC codes, conduct inspections if the site hazard appears to warrant such action. The above notwithstanding, any farm operation shall not be considered as a facility subject to this definition.
Notwithstanding the above, for purposes of this Act, "business" does not mean any facility for which the requirements promulgated at Part 1910.119 of Title 29 of the Code of Federal Regulations are applicable or which has completed and submitted the plan required by Part 68 of Title 40 of the Code of Federal Regulations, provided that such business conducts and documents in writing an assessment for any instance where the Agency provides notice that a significant release of a chemical substance has occurred at a facility. Such assessment shall explain the nature, cause and known effects of the release, any mitigating actions taken, and preventive measures that can be employed to avoid a future release. Such assessment shall be available at the facility for review within 30 days after the Agency notifies the facility that a significant release has occurred. The Agency may provide written comments to the business following an on-site review of an assessment.
"Chemical name" means the scientific designation of a chemical in accordance with the nomenclature system developed by the International Union of Pure and Applied Chemistry (IUPAC) or the American Chemical Society's Chemical Abstracts Service (CAS) rules of nomenclature, or a name that will clearly identify the chemical for hazard evaluation purposes.
"Chemical substance" means any "extremely hazardous substance" listed in Appendix A of 40 C.F.R. Part 355 that is present at a facility in an amount in excess of its threshold planning quantity, any "hazardous substance" listed in 40 C.F.R. Section 302.4 that is present at a facility in an amount in excess of its reportable quantity or in excess of its threshold planning quantity if it is also an "extremely hazardous substance", and any petroleum including crude oil or any fraction thereof that is present at a facility in an amount exceeding 100 pounds unless it is specifically listed as a "hazardous substance" or an "extremely hazardous substance". "Chemical substance" does not mean any substance to the extent it is used for personal, family, or household purposes or to the extent it is present in the same form and concentration as a product packaged for distribution to and use by the general public.
"IEMA" means the Illinois Emergency Management Agency.
"Facility" means the buildings and all real property contiguous thereto, and the equipment at a single location used for the conduct of business.
"Local emergency planning committee" means the committee that is appointed for an emergency planning district under the provisions of Section 301 of the federal Emergency Planning and Community Right-to-Know Act of 1986.
"Release" means any sudden spilling, leaking, pumping, pouring, emitting, escaping, emptying, discharging, injecting, leaching, dumping, or disposing into the environment beyond the boundaries of a facility, but excludes the following:
(a) Any release that results in exposure to persons

solely within a workplace, with respect to a claim that such persons may assert against their employer.

(b) Emissions from the engine exhaust of a motor

vehicle, rolling stock, aircraft, vessel, or pipeline pumping station engine.

(c) Release of source, byproduct, or special nuclear

material from a nuclear incident, as those terms are defined in the Atomic Energy Act of 1954, if the release is subject to requirements with respect to financial protection established by the Nuclear Regulatory Commission under Section 170 of the Atomic Energy Act of 1954.

(d) The normal application of fertilizer.
"Significant release" means any release which is so designated in writing by the Agency or the IEMA based upon an inspection at the site of an emergency incident, or any release which results in any evacuation, hospitalization, or fatalities of the public.
(Source: P.A. 97-333, eff. 8-12-11; 98-44, eff. 6-28-13.)

(430 ILCS 45/4) (from Ch. 111 1/2, par. 954)
Sec. 4. Chemical Safety Contingency Plans.
(a) After July 1, 1986, no business shall operate a facility without a written Chemical Safety Contingency Plan unless exempted from this requirement under subsection (f) or otherwise included under the requirements of subsection (g) of this Section. At least one copy of the current plan shall be maintained at the facility at all times. The plan shall be reviewed by the business no less than annually, and changes from the previous year's plan shall be clearly identified, if such changes are necessary.
(b) The Chemical Safety Contingency Plan shall, at a minimum, include the following:
(1) A listing of the chemical substances that may be

released at the facility, including both the chemical names and corresponding trade names, if any, and a brief description of the manner in which the substances are stored and used. This listing is not intended to include substances that are reasonably expected to be innocuous under the circumstances of their use or any release. In the case of mixtures of substances, the business may rely upon labeling in determining the need for listing.

(2) Information on the probable nature and routes of

any releases of these substances, and the possible causes of any of the releases.

(3) The response procedures to be followed at the

facility and for notifying local emergency response agencies, including but not limited to on-site alarm systems, on-site evacuation plans, and arrangements made under Section 5 to coordinate emergency services with local police departments, fire departments, hospitals, and other local emergency response agencies.

(4) A list of names, addresses, and phone numbers

(office and home) of appropriate persons qualified to act as the facility's emergency coordinator and alternate coordinator; if more than 2 persons are listed, the persons must be listed in the order in which they will assume responsibility as alternates.

(5) A list of emergency equipment at the facility,

such as fire extinguishing systems and decontamination equipment, including the location and description of each item of equipment.

(c) No later than July 1, 1986, and whenever the plan is changed, one copy of the current Chemical Safety Contingency Plan for each facility shall be provided by each business to the appropriate local fire, police or other emergency response agency as determined by the local response plan or by agreement. After submission, the plan shall be made available for inspection by the public during normal operating hours. The IEMA may by rule under Section 5 of this Act require the business to provide copies of the Chemical Safety Contingency Plan to additional entities.
(d) For each facility, a business shall notify IEMA of compliance with subsection (c) no later than July 15, 1986, and whenever the plan is changed.
(e) On an annual basis, the appropriate local response agency may notify a business in writing that a chemical substance, that is not listed in the plan but is present at the facility, must be included within 60 days. In issuing the notice, the local response agency shall consider the quantity, phase (gas, liquid or solid) and relative toxicity of the chemical substance, and the potential for a release to result in acute impacts on human health or the environment. The requirement shall be binding upon the business unless, within 15 days of receipt of the notification, the business submits to the IEMA a written request for reconsideration, including the reasons therefor. In consultation with the Agency, the IEMA shall, within 30 days of the receipt of the request, notify the business and the local response agency in writing regarding the final determination. This final determination shall take effect following the 35th day after receipt by the business of notice of the determination, unless prior to such date the business or the local response agency files a petition for review of the decision under the Administrative Review Law.
(f) The IEMA may issue an exemption to a business from the requirements of subsection (a) for any facility that uses, stores, or manufactures any chemical substance in an innocuous amount that is not likely to result in a release that threatens the environment or the public health. An exemption shall be issued only on the basis of an on-site inspection of the facility conducted by the Agency, or upon written certification by the business that is verified by the Agency, and certified to the IEMA after providing 60 days notice to the appropriate local emergency planning committee. If an objection to the exemption is filed by the local emergency planning committee, the IEMA may not further act until the objection is resolved.
The IEMA may cancel any exemption at any time by sending written notice to the business that operates the facility. If action is taken to cancel an exemption, the business shall comply with subsection (a) within 90 days.
A business that has been granted an exemption for a facility shall notify the IEMA within 30 days after using, storing, or manufacturing any chemical substance in greater than innocuous amounts.
(g) No business, that has been notified in writing by the IEMA of the applicability of this Act under the last paragraph of the definition of "business" in Section 3, shall operate a facility after 90 days after the receipt of the notification without a written Chemical Safety Contingency Plan. The plan shall, at a minimum, include the following:
(1) A listing of those extremely hazardous

substances, that are present in an amount in excess of the threshold planning quantity, as defined by the Federal Emergency Planning and Community Right-to-Know Act of 1986, unless the business is a chemical and allied products terminal (SIC 5169) or a petroleum and petroleum products wholesaler/terminal (SIC 5172). For these types of terminal facilities, the listing shall include those chemical substances as required under paragraph (1) of subsection (b), except that the substances that are present at a facility for not more than 14 consecutive days may be listed categorically by USDOT Hazard Class.

(2) The information, procedures, and listings as

required under paragraphs (2), (3), (4), and (5) of subsection (b).

At least one copy of the current plan shall be maintained at each facility at all times, and the plan shall be reviewed by each business no less often than annually. Upon initial preparation, and whenever the plan is changed, one copy of the current plan shall be provided by each business to the appropriate local fire, police, or other emergency response agency. For each facility, a business shall notify IEMA of compliance with this subsection no later than 15 days after the initial 90 day period, and whenever the plan is changed.
(Source: P.A. 90-442, eff. 8-16-97.)

(430 ILCS 45/4.1) (from Ch. 111 1/2, par. 954.1)
Sec. 4.1. Local districts. Upon the request of any home rule unit with a population of at least 70,000, the Illinois Emergency Management Agency shall designate a local government as a local emergency planning district under the requirements of Section 301 of the federal Emergency Planning and Community Right-to-Know Act of 1986.
(Source: P.A. 87-168.)

(430 ILCS 45/5) (from Ch. 111 1/2, par. 955)
Sec. 5. Regulations. The IEMA shall adopt regulations that specify coordination that shall take place between business and local emergency response agencies and other emergency response entities. The regulations shall, at a minimum:
(1) Identify the categories and geographical jurisdiction of local emergency response agencies in the State.
(2) Specify minimum requirements and procedures for communicating and coordinating with local emergency response agencies and other emergency response entities, including hospitals, police, and fire authorities.
(3) Prescribe the forms and procedures for providing notices to IEMA under subsection (d) of Section 4 of this Act.
(4) Establish procedures for notifying a 24 hour local emergency agency and residents of an affected geographical area within 48 hours of a significant release being reported to IEMA or any other reported release that IEMA determines to be of a sufficiently hazardous nature to warrant notification of a local emergency agency and nearby residents within the 48 hour time period.
(Source: P.A. 87-168.)

(430 ILCS 45/6) (from Ch. 111 1/2, par. 956)
Sec. 6. Employee education program.
(a) By January 1, 1987, every business required to develop a Chemical Safety Contingency Plan for a facility shall develop and implement an employee education program to ensure that all personnel responsible for implementing the Chemical Safety Contingency Plan at that facility are familiar with the procedures to be followed if there is a release of a chemical substance, unless otherwise included under the requirements of subsection (b) of this Section. The program shall include annual instruction of the appropriate employees on the plan, and documentation that the action has been completed.
(b) Every business, that has been notified in writing by the IEMA of the applicability of this Act under the last paragraph of the definition of "business" in Section 3, shall comply with the provisions of subsection (a) of this Section within 180 days of the receipt of the notification.
(Source: P.A. 87-168.)

(430 ILCS 45/7) (from Ch. 111 1/2, par. 957)
Sec. 7. Review of response actions and revisions of plans.
(a) Any business that has a significant release of a chemical substance from a facility shall provide a written report to the Agency within 30 days of the incident or of designation thereof by the Agency or the IEMA. The report shall include a copy of the Chemical Safety Contingency Plan unless a copy of the current plan has been previously provided to the Agency, and shall explain the nature, cause, and known effects of the release, the actions taken to mitigate the effects of the release, and an assessment of the response actions and the Chemical Safety Contingency Plan. After submission to the Agency, the report shall be made available to the public under the Freedom of Information Act.
(b) The Agency shall evaluate the report and any necessary supplemental information regarding the on-scene circumstances, actions, and results associated with the incident. Within 60 days of the receipt of the report, the Agency shall provide to the IEMA the report, the supplemental information and, if appropriate, any written findings and recommended revisions that the Agency considers necessary to improve the plan. The findings and recommendations shall be made available to the public under the Freedom of Information Act.
(c) The IEMA shall review the submission provided by the Agency and determine if the Chemical Safety Contingency Plan meets the provisions of subsection (b) of Section 4, was properly adhered to, and what improvements could be provided to address such an incident. Within 60 days of receipt of the submission, the IEMA may require, by written notice, the business to revise the plan in accordance with the specified terms and schedule as are necessary to improve the plan. In issuing notice, IEMA shall consider the nature of the facility, the actual and potential impacts of the release, the character of the area including surrounding land uses, and the technical feasibility and economic reasonableness of the revision. The notice shall be made available to the public under the Freedom of Information Act.
(d) Any required revision shall be binding upon the business unless, within 30 days of receipt of the notification, the business submits to the IEMA a written request for reconsideration, including the reasons therefor and, if appropriate, any alternative proposal for improving the plan.
(e) Within 30 days after receipt of a request for reconsideration, the IEMA shall make a final determination in writing that affirms, rejects, or modifies the required revision of the plan. This final determination shall take effect following the 35th day after receipt by the business of notice of the determination, unless before that date the business files a petition for review of the decision under the Administrative Review Law. The determination shall be made available to the public under the Freedom of Information Act.
(f) When, after a significant release, measures are taken by a business that, if taken previously, would have made the release less likely to occur, evidence of the subsequent measures is not admissible to prove negligence or culpable conduct in connection with the release. This subsection does not require the exclusion of evidence of subsequent measures when offered for another purpose, such as proving ownership, control, or feasibility of precautionary measures, if controverted, or for impeachment.
(Source: P.A. 87-168.)

(430 ILCS 45/8) (from Ch. 111 1/2, par. 958)
Sec. 8. Confirmation and review of plans.
(a) Authorized employees of the Agency, the IEMA and local emergency response agencies identified under Section 5 shall have authority to enter at all reasonable times any business facility subject to this Act for the purpose of ascertaining the existence of a written Chemical Safety Contingency Plan and confirming that it is readily available for use by designated facility personnel. During the visitation of a facility, the Agency may review the contents of a plan for consistency with the provisions of subsection (b) of Section 4.
(b) The IEMA may require a business to, within 30 days, submit a copy of the Chemical Safety Contingency Plan for a facility to the Agency if any one of the following events occur:
(1) The Agency conducts an on-site review under

subsection (a) of this Section, that indicates a need for improved emergency planning and so notifies the IEMA in writing; or

(2) The IEMA receives a written statement from a

local emergency planning committee which confirms that a business has refused to participate or cooperate in the emergency planning process required under Section 303 of the federal Emergency Planning and Community Right-to-Know Act of 1986.

(c) Upon receipt of the plan, the Agency shall review the plan and prepare written findings and recommendations, including any revisions that may be necessary to improve the plan. The information shall be sent to the business, the IEMA and the local emergency planning committee. Upon receipt of the information from the Agency, the business shall consider any specified revisions and initiate appropriate follow-up action to improve the plan as expeditiously as possible. The findings and recommendations by the Agency shall be made available to the public under the Freedom of Information Act.
(d) At any time after the 120th day following the date the Agency sends the findings and recommendations to the business, the Agency may provide notice to the IEMA if there is confirmation that the business has been substantially deficient in addressing the recommended revisions.
(e) The IEMA shall review the notice and related information provided by the Agency. Following the review, the IEMA, by written notice, may require the business to revise the plan in accordance with specified terms and schedule as are necessary to improve the plan. In issuing the notice, the IEMA shall consider the nature of the facility, the potential for releases and adverse impacts, any actions already taken by the business and the technical feasibility and economic reasonableness of the revisions.
(f) Any required revision shall be binding upon the business unless, within 30 days of receipt of the notification, the business submits to the IEMA a written request for reconsideration, including the reasons and, if appropriate, any alternative proposal for improvements in the plan.
(g) Within 30 days after receipt of a request for reconsideration, the IEMA shall make a final determination in writing that affirms, rejects, or modifies the required revision of the plan. This final determination shall take effect following the 35th day after receipt by the business of notice of the determination, unless prior to that date the business files a petition for review of the decision under the Administrative Review Law.
(Source: P.A. 87-168.)

(430 ILCS 45/9) (from Ch. 111 1/2, par. 959)
Sec. 9. Informational and Technical Assistance Program.
(a) The IEMA and the Agency shall develop an informational and technical assistance program relating to the implementation of this Act.
(b) Upon request by a business, the Agency may provide technical assistance relating to emergency preparedness. The assistance may include provision of relevant guidance materials, identification of potential hazards associated with releases of chemical substances, and information regarding currently available emergency response procedures, practices, equipment, and supplies.
(c) On or before February 1 of each year, the IEMA shall publish a report summarizing by county for the preceding calendar year:
(1) The status of notifications provided by

businesses under Section 4.

(2) Information on significant releases.
(3) Information on enforcement actions taken under

Section 11.

(4) The status of emergency preparedness planning and

activities by communities in which businesses that are subject to the provisions of this Act are located.

(d) The IEMA shall provide copies of the annual report to the appropriate local units of government. These local governments and agencies shall maintain a copy of each annual report, which shall be available for inspection by the public.
(Source: P.A. 86-548; 87-168.)

(430 ILCS 45/10) (from Ch. 111 1/2, par. 960)
Sec. 10. Trade secret information. Disclosure to the public of any information required to be provided under this Act which is claimed to be a trade secret or confidential business information, shall be subject to the provisions of the Freedom of Information Act.
(Source: P.A. 84-852.)

(430 ILCS 45/11) (from Ch. 111 1/2, par. 961)
Sec. 11. Enforcement.
(a) The Agency shall have the authority to investigate alleged violations of subsection (a) of Section 4, Section 6, subsection (a) of Section 7, and subsection (a) of Section 8, and, following written notice to the business, to refer violations for prosecution by the State's Attorney of the county in which the violation occurred, or by the Attorney General. The State's Attorney or the Attorney General, as the case may be, may, at the request of the Agency or on his own motion, institute a civil action for the penalties as are authorized by this Act, as well as other remedies, including injunctive relief, as are necessary to restrain or remedy violations of this Act.
(b) The IEMA shall have the authority to investigate alleged violations of subsections (c), (d) and (e) of Section 4, subsection (c) of Section 7, and subsections (b) and (e) of Section 8, and, following written notice to the business, to refer the violations for prosecution by the State's Attorney of the county in which the violation occurred, or by the Attorney General. The State's Attorney or the Attorney General, as the case may be, may, at the request of IEMA or on his own motion, institute a civil action for penalties as are authorized by this Act, as well as for other remedies, including injunctive relief, as are necessary to restrain or remedy violations of this Act.
(c) When alleged violations of this Act have been referred to the Attorney General or a State's Attorney, the Chairman of the County Board of the county and the chief executive officer of any municipality in which the alleged violations occurred shall be notified in writing by either the Agency or the IEMA.
(Source: P.A. 87-168.)

(430 ILCS 45/12) (from Ch. 111 1/2, par. 962)
Sec. 12. Penalties. Any business which operates in violation of this Act shall be liable for a civil penalty not to exceed $10,000 for each violation, and an additional civil penalty not to exceed $1,000 for each day during which such violation continues.
(Source: P.A. 84-852.)



430 ILCS 50/ - Hazardous Materials Emergency Act.

(430 ILCS 50/0.01) (from Ch. 127, par. 1250)
Sec. 0.01. Short title. This Act may be cited as the Hazardous Materials Emergency Act.
(Source: P.A. 86-1324.)

(430 ILCS 50/1) (from Ch. 127, par. 1251)
Sec. 1. It is the finding of the General Assembly:
(a) That the use, transportation, storage and manufacture of hazardous materials creates a substantial risk that accidents will occur involving such hazardous materials;
(b) That accidents involving hazardous materials create an unreasonable risk to the health, safety and welfare of the People of Illinois;
(c) That the federal government promulgates regulations for the interstate transportation of hazardous materials, but that the People of Illinois can benefit by having such precautions as those included in federal regulation extended to intrastate transportation and other activities which might result in an accident involving hazardous materials;
(d) That often the emergency agency which first responds to an accident involving a hazardous material is unable to determine the nature of the material and is unfamiliar with precautionary measures which must be exercised in handling the material, with resulting use of incorrect emergency procedures endangering both members of the emergency agency and the public; and
(e) That response to hazardous materials emergencies can be accomplished more rapidly and with greater efficiency if one agency of State government with the necessary communications network is designated as the central reporting agency in case of emergency.
(Source: P.A. 79-1442.)

(430 ILCS 50/2) (from Ch. 127, par. 1252)
Sec. 2. Definitions. The following words and phrases shall have the meaning ascribed to them in Sections 2.01 through 2.08, unless their context implies otherwise:
(Source: P.A. 79-1442.)

(430 ILCS 50/2.01) (from Ch. 127, par. 1252.01)
Sec. 2.01. "Person" means any natural person or individual, firm, association, partnership, co-partnership, joint venture, company, corporation, joint stock company, trust, estate or any other legal entity, or their legal representative, agent or assigns.
(Source: P.A. 79-1442.)

(430 ILCS 50/2.02) (from Ch. 127, par. 1252.02)
Sec. 2.02. "Department" means the Illinois Department of Transportation.
(Source: P.A. 79-1442.)

(430 ILCS 50/2.03) (from Ch. 127, par. 1252.03)
Sec. 2.03. "Agency" means the Illinois Emergency Management Agency.
(Source: P.A. 87-168.)

(430 ILCS 50/2.04) (from Ch. 127, par. 1252.04)
Sec. 2.04. (Repealed).
(Source: P.A. 79-1442. Repealed by P.A. 100-129, eff. 1-1-18.)

(430 ILCS 50/2.05) (from Ch. 127, par. 1252.05)
Sec. 2.05. "Hazardous material" means a substance or material in a quantity and form which may pose an unreasonable risk to health and safety or property and which is designated a hazardous material pursuant to the "Hazardous Materials Transportation Act", (PL 93-633).
(Source: P.A. 79-1442.)

(430 ILCS 50/2.06) (from Ch. 127, par. 1252.06)
Sec. 2.06. "Emergency agency" means police, fire, civil defense, Illinois Emergency Management Agency, or any other agency or department charged with the responsibility of responding to an accident involving hazardous materials.
(Source: P.A. 87-168.)

(430 ILCS 50/2.07) (from Ch. 127, par. 1252.07)
Sec. 2.07. "Etiologic agents" means the causative agent of disease as defined in Title 18 USC, Section 831 through 837 as hereafter amended and regulations adopted pursuant thereto.
(Source: P.A. 79-1442.)

(430 ILCS 50/2.08) (from Ch. 127, par. 1252.08)
Sec. 2.08. "Transportation" means transportation by surface or rail.
(Source: P.A. 79-1442.)

(430 ILCS 50/3) (from Ch. 127, par. 1253)
Sec. 3. It is the purpose of this Act to require the Illinois Department of Transportation to adopt by regulation the federal hazardous materials placarding regulations promulgated under the Hazardous Materials Transportation Act (PL 93-633) for interstate and intrastate transportation of hazardous materials as they are applicable in the State of Illinois, and to recommend that units of local government adopt regulations for hazard signage systems applicable to the use, storage, and manufacture of hazardous materials with the following exceptions:
(a) No hazard signage system or State placarding requirements shall apply to the use, storage, or transportation of a hazardous material that is located on a farm and that is used solely for agricultural purposes. It is not the purpose of this Section to exempt the owner of an agricultural hazardous material from reporting an accident involving the material as required in Sections 7 and 7.01 of this Act, nor is it the purpose of this Section to exempt from the placarding requirements the storage, transportation or manufacture of a hazardous material that is an agricultural material when the material is in the possession of the manufacturer, distributor, dealer, retailer or any other person who handles the material in larger quantities than those designed for consumer use or for any purpose other than its intended agricultural usage.
(b) (Blank).
(c) No placarding requirements or hazard signage requirements adopted pursuant to this Act shall apply to pipelines or meters involved in the transmission of natural or flammable gas by a public utility as defined in the Public Utilities Act.
(d) This Act does not authorize the Department to require any placarding system for transportation of hazardous materials that is inconsistent with any placarding system required by Federal law or regulation, nor does it authorize the Department to require any placarding system or other standards for transportation of hazardous materials that is more stringent than any placarding system or standard required by the federal law or regulations in situations where a federal placarding system exists.
(Source: P.A. 90-449, eff. 8-16-97.)

(430 ILCS 50/4) (from Ch. 127, par. 1254)
Sec. 4. (Repealed).
(Source: P.A. 99-642, eff. 7-28-16. Repealed by P.A. 100-129, eff. 1-1-18.)

(430 ILCS 50/5) (from Ch. 127, par. 1255)
Sec. 5. The Agency or the Department shall exercise the applicable powers and duties granted in Sections 5.01 through 5.10. Units of local government may exercise the powers granted in Section 5.11.
(Source: P.A. 90-449, eff. 8-16-97.)

(430 ILCS 50/5.01) (from Ch. 127, par. 1255.01)
Sec. 5.01. To adopt by regulation the hazardous materials placarding requirements promulgated pursuant to the "Hazardous Materials Transportation Act" (PL 93-633) and to apply those regulations to all interstate and intrastate transportation of hazardous materials.
(Source: P.A. 79-1442.)

(430 ILCS 50/5.02) (from Ch. 127, par. 1255.02)
Sec. 5.02. (Repealed).
(Source: P.A. 79-1442. Repealed by P.A. 90-449, eff. 8-16-97.)

(430 ILCS 50/5.03) (from Ch. 127, par. 1255.03)
Sec. 5.03. To establish a program for utilization of the State's communication systems (a) to accept telephone reports of accidents involving hazardous materials; (b) to relate to the emergency agencies in the vicinity of the accident any information available about the location and type of accident, nature of the hazardous material involved, and any precautions which should be taken in handling the material; and (c) to report to and coordinate with the other State agencies or departments which might be knowledgeable about the type of accident or the hazardous material involved and with the United States Department of Transportation.
All files, records and data gathered by the Agency or the Department under this Act shall be made available to the Department of Public Health pursuant to the Illinois Health and Hazardous Substances Registry Act.
(Source: P.A. 100-129, eff. 1-1-18.)

(430 ILCS 50/5.04) (from Ch. 127, par. 1255.04)
Sec. 5.04. To provide emergency agencies with all necessary telephone numbers and other communications information that can help them report and respond more quickly to an accident involving a hazardous material.
(Source: P.A. 79-1442.)

(430 ILCS 50/5.05) (from Ch. 127, par. 1255.05)
Sec. 5.05. To provide emergency telephone numbers and other communications information to persons who are involved in the use, storage, transportation, or manufacture of hazardous materials.
(Source: P.A. 79-1442.)

(430 ILCS 50/5.06) (from Ch. 127, par. 1255.06)
Sec. 5.06. To provide to persons who are involved in the use, storage, transportation, or manufacture of hazardous materials, and to the emergency services, information regarding reference centers, including national toll free telephone numbers which provide information on the handling of hazardous materials.
(Source: P.A. 79-1442.)

(430 ILCS 50/5.07) (from Ch. 127, par. 1255.07)
Sec. 5.07. To determine which department or agency can best, within the statutory scope of its duties, inspect facilities and equipment for the use, storage, transportation, and manufacture of hazardous materials to determine whether they are in compliance with applicable federal or State regulations.
(Source: P.A. 100-129, eff. 1-1-18.)

(430 ILCS 50/5.08) (from Ch. 127, par. 1255.08)
Sec. 5.08. To determine, define and implement the standards applicable in the State of Illinois to the regulation of hazardous materials to insure that such standards are not conflicting.
(Source: P.A. 79-1442.)

(430 ILCS 50/5.09) (from Ch. 127, par. 1255.09)
Sec. 5.09. To provide for a period of 90 days following the adoption of any hazard communication system or any other regulation or requirement, during which any person engaged in the use, storage, transportation or manufacture of hazardous materials shall take the necessary steps to comply with such hazard communication system or any other regulation or requirement. Copies of any hazard communication systems or any other regulation or requirement which is adopted shall be filed with the Secretary of State and shall be available to the public at a reasonable cost for the copying thereof.
(Source: P.A. 90-449, eff. 8-16-97.)

(430 ILCS 50/5.10) (from Ch. 127, par. 1255.10)
Sec. 5.10. The Illinois Department of Transportation shall have major jurisdiction over the placarding of the transportation of hazardous materials and the Illinois Emergency Management Agency shall have major jurisdiction in implementing all other requirements of this Act.
(Source: P.A. 87-168.)

(430 ILCS 50/5.11)
Sec. 5.11. Units of local government; hazard signage systems.
(a) A unit of local government may adopt ordinances or regulations requiring a hazard signage system applicable to equipment, facilities, structures, or locations involved in the use, storage, or manufacture of hazardous materials. The hazard signage system (such as, but not limited to, the National Fire Protection Association standard "NFPA 704" system as specified in its Standard System for the Identification of the Fire Hazards of Materials for Emergency Response) shall be consistent with any such signage required by federal law or regulation.
(b) An ordinance or regulation adopted by a unit of local government under this Section requiring a hazard signage system may not take effect sooner than 90 days after its adoption by the unit of local government.
(c) A home rule unit may not regulate hazard signage systems in a manner inconsistent with the regulation of those systems by the State under this Act or by the federal government. This Section is a limitation under subsection (i) of Section 6 of Article VII of the Illinois Constitution on the concurrent exercise by home rule units of powers and functions exercised by the State.
(Source: P.A. 90-449, eff. 8-16-97.)

(430 ILCS 50/6) (from Ch. 127, par. 1256)
Sec. 6. It is the responsibility of any person who leases, operates or controls any facilities, equipment, structures, or locations for the use, storage, or manufacture of hazardous materials to display on such facility, equipment, structure, or location appropriate hazard signage as described and in such manner as provided by regulation promulgated pursuant to Section 5 of this Act or as provided by ordinance or regulation adopted by a unit of local government pursuant to Section 5.11.
(Source: P.A. 90-449, eff. 8-16-97.)

(430 ILCS 50/7) (from Ch. 127, par. 1257)
Sec. 7. The Illinois Emergency Management Agency may, by rule or regulation, require telephone and written notification of incidents or accidents that involve hazardous materials. The notification may include, but shall not be limited to: information about the name, classification, quantity, chemical and physical properties, and health hazards of the hazardous materials; a description of the incident or accident; precautionary measures to be taken; and the name, address, and telephone number of the reporter.
(Source: P.A. 87-168.)

(430 ILCS 50/7.01) (from Ch. 127, par. 1257.01)
Sec. 7.01. It is the responsibility of any person who owns, leases, operates or controls any facilities or equipment for the use, storage, transportation, or manufacture of hazardous materials or his agent or employee to report to the nearest emergency agency and to the Illinois Emergency Management Agency the information required by any rule or regulation promulgated under Section 7.
(Source: P.A. 87-168.)

(430 ILCS 50/8) (from Ch. 127, par. 1258)
Sec. 8. Any person who fails to comply with the requirements of or violates any of the provisions of Section 6 of this Act or the rules and regulations promulgated pursuant to those Sections or who fails to comply with the requirements of or violates any of the provisions of an ordinance or regulation adopted by a unit of local government pursuant to Section 5.11 shall be guilty of a Class C misdemeanor for the first offense or a Class B misdemeanor for second and subsequent offenses.
(Source: P.A. 90-449, eff. 8-16-97.)

(430 ILCS 50/8.01) (from Ch. 127, par. 1258.01)
Sec. 8.01. Any person who fails to comply with the requirements of or violates any of the provisions of Sections 7 and 7.01 of this Act or the rules and regulations of the Agency promulgated pursuant to those sections, shall be guilty of a Class B misdemeanor for the first offense or a Class A misdemeanor for second and subsequent offenses. Any violation of Section 7 of this Act by an agent or employee of a person who owns, leases, operates or controls any facilities or equipment for the use, storage, transportation, or manufacture of hazardous materials shall be considered to be a violation by the person who owns, leases, operates or controls the material.
(Source: P.A. 81-384.)

(430 ILCS 50/8.02) (from Ch. 127, par. 1258.02)
Sec. 8.02. The State's Attorney or the Attorney General may, without delay, institute an action in a court of competent jurisdiction for penalties authorized by this Act as well as for other remedies, including injunctive relief, that are necessary to restrain or remedy violations of this Act, except that no prosecution may be commenced under this Act against any defendant who, at the time, is a defendant with regard to any current pending complaint, information or indictment filed by the United States for violation of the "Hazardous Materials Transportation Act" (PL 93-633) if the federal complaint, information or indictment is based on the same alleged action or inaction by the defendant which would be cause for prosecution under this Act.
(Source: P.A. 90-449, eff. 8-16-97.)

(430 ILCS 50/8.03) (from Ch. 127, par. 1258.03)
Sec. 8.03. Any person or entity who violates any provision of this Act, or any ordinance, rule, regulation or order made pursuant to this Act, shall be liable for a civil penalty of not to exceed $10,000 for each violation, and an additional civil penalty of not to exceed $1,000 for each day during which violation continues.
(Source: P.A. 90-449, eff. 8-16-97.)

(430 ILCS 50/9) (from Ch. 127, par. 1259)
Sec. 9. Nothing in this Act shall be construed to affect the jurisdiction or responsibilities of police forces, fire fighting forces, or of any personnel of such forces, when on active duty.
(Source: P.A. 79-1442.)

(430 ILCS 50/15) (from Ch. 127, par. 1260)
Sec. 15. If any provision of this Act or the application thereof to any person or circumstance is held invalid, such invalidity does not affect other provisions or applications of this Act which can be given effect without the invalid application or provision, and to this end, the provisions of this Act are declared to be severable.
(Source: P.A. 79-1442.)



430 ILCS 55/ - Hazardous Material Emergency Response Reimbursement Act.

(430 ILCS 55/1) (from Ch. 127 1/2, par. 1001)
Sec. 1. Title. This Act may be cited as the Hazardous Material Emergency Response Reimbursement Act.
(Source: P.A. 86-972.)

(430 ILCS 55/2) (from Ch. 127 1/2, par. 1002)
Sec. 2. Intent. The General Assembly finds that the emergency response in all communities that respond to emergency incidents, particularly transportation related, may result in the community incurring expenses that cannot be readily absorbed without financial assistance. While responsible parties frequently reimburse responders for expended supplies and other costs incurred in response actions, it may require long periods of time to determine liability and costly litigation to recover costs incurred. During these time delays, communities may not be financially capable of replacing supplies, leaving the community unprotected in case of other incidents. Therefore; it is the intent of the General Assembly to establish the Hazardous Material Emergency Reimbursement Fund to alleviate the financial hardships imposed upon any community that responds to emergency incidents involving hazardous materials.
(Source: P.A. 90-467, eff. 8-17-97.)

(430 ILCS 55/3) (from Ch. 127 1/2, par. 1003)
Sec. 3. Definitions. As used in this Act:
(a) "Emergency action" means any action taken at or near the scene of a hazardous materials emergency incident to prevent or minimize harm to human health, to property, or to the environments from the unintentional release of a hazardous material.
(b) "Emergency response agency" means a unit of local government, volunteer fire protection organization, or the American Red Cross that provides:
(1) firefighting services;
(2) emergency rescue services;
(3) emergency medical services;
(4) hazardous materials response teams;
(5) civil defense;
(6) technical rescue teams; or
(7) mass care or assistance to displaced persons.
(c) "Responsible party" means a person who:
(1) owns or has custody of hazardous material that is

involved in an incident requiring emergency action by an emergency response agency; or

(2) owns or has custody of bulk or non-bulk packaging

or a transport vehicle that contains hazardous material that is involved in an incident requiring emergency action by an emergency response agency; and

(3) who causes or substantially contributed to the

cause of the incident.

(d) "Person" means an individual, a corporation, a partnership, an unincorporated association, or any unit of federal, State or local government.
(e) "Annual budget" means the cost to operate an emergency response agency excluding personnel costs, which include salary, benefits and training expenses; and costs to acquire capital equipment including buildings, vehicles and other such major capital cost items.
(f) "Hazardous material" means a substance or material in a quantity and form determined by the United States Department of Transportation to be capable of posing an unreasonable risk to health and safety or property when transported in commerce.
(g) "Fund" means the Fire Prevention Fund.
(Source: P.A. 98-692, eff. 7-1-14.)

(430 ILCS 55/4)
Sec. 4. (Repealed).
(Source: P.A. 98-692, eff. 7-1-14. Repealed by P.A. 99-933, eff. 1-27-17.)

(430 ILCS 55/5) (from Ch. 127 1/2, par. 1005)
Sec. 5. Reimbursement to agencies.
(a) It shall be the duty of the responsible party to reimburse, within 60 days after the receipt of a bill for the hazardous material emergency incident, the emergency response agencies responding to a hazardous material emergency incident, and any private contractor responding to the incident at the request of an emergency response agency, for the costs incurred in the course of providing emergency action.
(b) In the event that the emergency response agencies are not reimbursed by a responsible party as required under subsection (a), monies in the Fund, subject to appropriation, shall be used to reimburse the emergency response agencies providing emergency action at or near the scene of a hazardous materials emergency incident subject to the following limitations:
(1) Cost recovery from the Fund is limited to

replacement of expended materials including, but not limited to, specialized firefighting foam, damaged hose or other reasonable and necessary supplies.

(2) The applicable cost of supplies must exceed 2% of

the emergency response agency's annual budget.

(3) A minimum of $500 must have been expended.
(4) A maximum of $10,000 may be requested per

incident.

(5) The response was made to an incident involving

hazardous materials facilities such as rolling stock which are not in a terminal and which are not included on the property tax roles for the jurisdiction where the incident occurred.

(c) Application for reimbursement from the Fund shall be made to the State Fire Marshal or his designee. The State Fire Marshal shall, through rulemaking, promulgate a standard form for such application. The State Fire Marshal shall adopt rules for the administration of this Act.
(d) Claims against the Fund shall be reviewed by the Illinois Fire Advisory Commission at its normally scheduled meetings, as the claims are received. The Commission shall be responsible for:
(1) reviewing claims made against the Fund and

determining reasonable and necessary expenses to be reimbursed for an emergency response agency:

(2) affirming that the emergency response agency has

made a reasonable effort to recover expended costs from involved parties; and

(3) advising the State Fire Marshal as to those

claims against the Fund which merit reimbursement.

(e) The State Fire Marshal shall either accept or reject the Commission's recommendations as to a claim's eligibility. The eligibility decision of the State Fire Marshal shall be a final administrative decision, and may be reviewed as provided under the Administrative Review Law.
(Source: P.A. 98-692, eff. 7-1-14.)

(430 ILCS 55/6) (from Ch. 127 1/2, par. 1006)
Sec. 6. Reimbursement to the Fund. The responsible party shall reimburse the Fund for money provided to emergency response agencies.
(a) A voluntary contribution to the Fund or directly to an emergency response agency or private contractor does not constitute an admission of responsibility relative to this Act or to any other State or federal laws or regulations.
(b) If no party to the incident provides reimbursement to the emergency responder or to the Fund, the Attorney General may, at the request of the State Fire Marshal, institute a civil action to recover costs.
(c) In the event that the emergency response agency receives payment from any responsible party or the federal government, the emergency response agency shall pay into the Fund an amount equal to any reimbursement received from the Fund for that incident.
(Source: P.A. 86-972; 87-309.)

(430 ILCS 55/7)
Sec. 7. (Repealed).
(Source: P.A. 86-972. Repealed by P.A. 98-692, eff. 7-1-14.)



430 ILCS 60/ - Safety Glazing Materials Act.

(430 ILCS 60/1) (from Ch. 111 1/2, par. 3101)
Sec. 1.
This Act shall be known and may be cited as the Safety Glazing Materials Act.
(Source: P.A. 77-112.)

(430 ILCS 60/2) (from Ch. 111 1/2, par. 3102)
Sec. 2. Definitions.
As used in this Act, words and phrases have the meaning ascribed to them as set out in Sections 2.1 through 2.2.
(Source: P.A. 77-112.)

(430 ILCS 60/2.1) (from Ch. 111 1/2, par. 3103)
Sec. 2.1.
"Safety glazing material" means any glazing material, such as tempered glass, laminated glass, wire glass or rigid plastic, which meets the test requirements of ANSI Standard Z-97.1-1966 and such further requirements as may be adopted by the Department of Labor, after notice and hearing as required by Sections 6 and 6.1 of this Act, and which are so constructed, treated or combined with other materials as to minimize the likelihood of cutting and piercing injuries resulting from human contact with the glazing material.
(Source: P.A. 77-112.)

(430 ILCS 60/2.2) (from Ch. 111 1/2, par. 3104)
Sec. 2.2.
"Hazardous locations" means those installations, glazed or to be glazed in commercial and public buildings, known as framed or unframed glass entrance doors; and those installations, glazed or to be glazed in residential buildings and other structures used as dwellings, commercial buildings, and public buildings, known as sliding glass doors, storm doors, shower doors, bathtub enclosures and fixed glazed panels adjacent to entrance and exit doors which because of their location present a barrier in the normal path traveled by persons going into or out of these buildings, and because of their size and design may be mistaken as means of ingress or egress; and any other installation, glazed or to be glazed, where the use of other than safety glazing materials would constitute an unreasonable hazard as the Department of Labor may determine after notice and hearings as required by Sections 6 and 6.1 of this Act. Whether the glazing in such doors, panels, enclosures and other installations is transparent has no relevance towards the meaning of "hazardous locations".
(Source: P.A. 77-112.)

(430 ILCS 60/3) (from Ch. 111 1/2, par. 3105)
Sec. 3. Labeling required.
(A) Each light of safety glazing material manufactured, distributed, imported or sold for use in hazardous locations or installed in such a location within the State of Illinois shall be permanently labeled by such means as etching, sandblasting, firing of ceramic material on the safety glazing material or by other suitable means. The label shall indicate the labeler, whether manufacturer, fabricator or installer, the nominal thickness, the type of safety glazing material, the fact that the material meets the test requirements of ANSI Standard Z-97.1-1966 and such further requirements as may be adopted by the Department of Labor.
The label must be legible and visible after installation.
(B) Such safety glazing labeling shall not be used on other than safety glazing materials.
(Source: P.A. 77-112.)

(430 ILCS 60/4) (from Ch. 111 1/2, par. 3106)
Sec. 4. Safety glazing materials required.
No person, within the State of Illinois, shall knowingly sell, fabricate, assemble, glaze, install, consent or cause to be installed glazing materials other than safety glazing materials in, or for use in, any hazardous location.
(Source: P.A. 77-112.)

(430 ILCS 60/5) (from Ch. 111 1/2, par. 3107)
Sec. 5. Employees not covered. No liability under this Act shall be created as to workers who are employees of a contractor, subcontractor, or other employer responsible for compliance with this Act.
(Source: P.A. 81-992.)

(430 ILCS 60/6) (from Ch. 111 1/2, par. 3108)
Sec. 6. Public hearing.
Before the Department of Labor determines and adopts further requirements for safety glazing material, in addition to the requirements of ANSI Standard Z-97.1-1966, and before the Department determines what constitutes an unreasonable hazardous location in need of safety glazing material, the Department shall hold public hearings for such determinations. Interested parties may testify and submit other relevant evidence at such hearings.
(Source: P.A. 77-112.)

(430 ILCS 60/6.1) (from Ch. 111 1/2, par. 3109)
Sec. 6.1. Notice of hearing.
Notice of such hearing, stating the time, subject and location, shall be given at least 30 days before the date of the hearing by publication in a newspaper of general circulation within the county in which the hearing is to be held, and by mailing notice thereof to any individual, firm, partnership, corporation or association who have filed with the Department of Labor their names and addresses, requesting notice of such hearing.
(Source: P.A. 77-112.)

(430 ILCS 60/6.2) (from Ch. 111 1/2, par. 3110)
Sec. 6.2. Determinations-Distribution.
Upon the conclusion of such hearing, the Department of Labor shall enter in writing any determinations regarding additional requirements for safety glazing material or unreasonable hazardous locations in need of safety glazing material. Copies of the determinations shall be mailed to interested parties whose names are on file with the Department as provided in Section 6.1.
(Source: P.A. 77-112.)

(430 ILCS 60/6.3) (from Ch. 111 1/2, par. 3111)
Sec. 6.3. Modification or vacation of determinations-Objections.
Within 30 days after the entry of a determination, the Department may modify or vacate such determination by its own motion or upon written objection by a party affected by such determination. The Department, in its discretion, may or may not act upon written objections by such affected parties.
(Source: P.A. 77-112.)

(430 ILCS 60/6.4) (from Ch. 111 1/2, par. 3112)
Sec. 6.4. Review. Any determination adopted by the Department as a result of a public hearing is subject to review under the Administrative Review Law as now or hereafter amended.
(Source: P.A. 82-783.)

(430 ILCS 60/7) (from Ch. 111 1/2, par. 3113)
Sec. 7. Sentence.
Whoever violates this Act is guilty of a Class A misdemeanor.
(Source: P.A. 77-2830.)

(430 ILCS 60/8) (from Ch. 111 1/2, par. 3114)
Sec. 8. Local ordinances.
This Act supersedes any local, municipal or county ordinance or parts thereof relating to the subject matter hereof, except that this Act shall not apply to any municipality or county with home rule powers from and after the date such municipality or county has enacted a superseding ordinance.
(Source: P.A. 77-112.)

(430 ILCS 60/9) (from Ch. 111 1/2, par. 3115)
Sec. 9. Effective date.
This Act takes effect January 1, 1972, and applies to installations made after January 1, 1973.
(Source: P.A. 78-255.)



430 ILCS 65/ - Firearm Owners Identification Card Act.

(430 ILCS 65/0.01) (from Ch. 38, par. 83-0.1)
Sec. 0.01. Short title. This Act may be cited as the Firearm Owners Identification Card Act.
(Source: P.A. 86-1324.)

(430 ILCS 65/1) (from Ch. 38, par. 83-1)
Sec. 1. It is hereby declared as a matter of legislative determination that in order to promote and protect the health, safety and welfare of the public, it is necessary and in the public interest to provide a system of identifying persons who are not qualified to acquire or possess firearms, firearm ammunition, stun guns, and tasers within the State of Illinois by the establishment of a system of Firearm Owner's Identification Cards, thereby establishing a practical and workable system by which law enforcement authorities will be afforded an opportunity to identify those persons who are prohibited by Section 24-3.1 of the Criminal Code of 2012, from acquiring or possessing firearms and firearm ammunition and who are prohibited by this Act from acquiring stun guns and tasers.
(Source: P.A. 97-1150, eff. 1-25-13.)

(430 ILCS 65/1.1) (from Ch. 38, par. 83-1.1)
Sec. 1.1. For purposes of this Act:
"Addicted to narcotics" means a person who has been:
(1) convicted of an offense involving the use or

possession of cannabis, a controlled substance, or methamphetamine within the past year; or

(2) determined by the Department of State Police to

be addicted to narcotics based upon federal law or federal guidelines.

"Addicted to narcotics" does not include possession or use of a prescribed controlled substance under the direction and authority of a physician or other person authorized to prescribe the controlled substance when the controlled substance is used in the prescribed manner.
"Adjudicated as a person with a mental disability" means the person is the subject of a determination by a court, board, commission or other lawful authority that the person, as a result of marked subnormal intelligence, or mental illness, mental impairment, incompetency, condition, or disease:
(1) presents a clear and present danger to himself,

herself, or to others;

(2) lacks the mental capacity to manage his or her

own affairs or is adjudicated a person with a disability as defined in Section 11a-2 of the Probate Act of 1975;

(3) is not guilty in a criminal case by reason of

insanity, mental disease or defect;

(3.5) is guilty but mentally ill, as provided in

Section 5-2-6 of the Unified Code of Corrections;

(4) is incompetent to stand trial in a criminal case;
(5) is not guilty by reason of lack of mental

responsibility under Articles 50a and 72b of the Uniform Code of Military Justice, 10 U.S.C. 850a, 876b;

(6) is a sexually violent person under subsection (f)

of Section 5 of the Sexually Violent Persons Commitment Act;

(7) is a sexually dangerous person under the Sexually

Dangerous Persons Act;

(8) is unfit to stand trial under the Juvenile Court

Act of 1987;

(9) is not guilty by reason of insanity under the

Juvenile Court Act of 1987;

(10) is subject to involuntary admission as an

inpatient as defined in Section 1-119 of the Mental Health and Developmental Disabilities Code;

(11) is subject to involuntary admission as an

outpatient as defined in Section 1-119.1 of the Mental Health and Developmental Disabilities Code;

(12) is subject to judicial admission as set forth in

Section 4-500 of the Mental Health and Developmental Disabilities Code; or

(13) is subject to the provisions of the Interstate

Agreements on Sexually Dangerous Persons Act.

"Clear and present danger" means a person who:
(1) communicates a serious threat of physical

violence against a reasonably identifiable victim or poses a clear and imminent risk of serious physical injury to himself, herself, or another person as determined by a physician, clinical psychologist, or qualified examiner; or

(2) demonstrates threatening physical or verbal

behavior, such as violent, suicidal, or assaultive threats, actions, or other behavior, as determined by a physician, clinical psychologist, qualified examiner, school administrator, or law enforcement official.

"Clinical psychologist" has the meaning provided in Section 1-103 of the Mental Health and Developmental Disabilities Code.
"Controlled substance" means a controlled substance or controlled substance analog as defined in the Illinois Controlled Substances Act.
"Counterfeit" means to copy or imitate, without legal authority, with intent to deceive.
"Federally licensed firearm dealer" means a person who is licensed as a federal firearms dealer under Section 923 of the federal Gun Control Act of 1968 (18 U.S.C. 923).
"Firearm" means any device, by whatever name known, which is designed to expel a projectile or projectiles by the action of an explosion, expansion of gas or escape of gas; excluding, however:
(1) any pneumatic gun, spring gun, paint ball gun, or

B-B gun which expels a single globular projectile not exceeding .18 inch in diameter or which has a maximum muzzle velocity of less than 700 feet per second;

(1.1) any pneumatic gun, spring gun, paint ball gun,

or B-B gun which expels breakable paint balls containing washable marking colors;

(2) any device used exclusively for signalling or

safety and required or recommended by the United States Coast Guard or the Interstate Commerce Commission;

(3) any device used exclusively for the firing of

stud cartridges, explosive rivets or similar industrial ammunition; and

(4) an antique firearm (other than a machine-gun)

which, although designed as a weapon, the Department of State Police finds by reason of the date of its manufacture, value, design, and other characteristics is primarily a collector's item and is not likely to be used as a weapon.

"Firearm ammunition" means any self-contained cartridge or shotgun shell, by whatever name known, which is designed to be used or adaptable to use in a firearm; excluding, however:
(1) any ammunition exclusively designed for use with

a device used exclusively for signalling or safety and required or recommended by the United States Coast Guard or the Interstate Commerce Commission; and

(2) any ammunition designed exclusively for use with

a stud or rivet driver or other similar industrial ammunition.

"Gun show" means an event or function:
(1) at which the sale and transfer of firearms is the

regular and normal course of business and where 50 or more firearms are displayed, offered, or exhibited for sale, transfer, or exchange; or

(2) at which not less than 10 gun show vendors

display, offer, or exhibit for sale, sell, transfer, or exchange firearms.

"Gun show" includes the entire premises provided for an event or function, including parking areas for the event or function, that is sponsored to facilitate the purchase, sale, transfer, or exchange of firearms as described in this Section. Nothing in this definition shall be construed to exclude a gun show held in conjunction with competitive shooting events at the World Shooting Complex sanctioned by a national governing body in which the sale or transfer of firearms is authorized under subparagraph (5) of paragraph (g) of subsection (A) of Section 24-3 of the Criminal Code of 2012.
Unless otherwise expressly stated, "gun show" does not include training or safety classes, competitive shooting events, such as rifle, shotgun, or handgun matches, trap, skeet, or sporting clays shoots, dinners, banquets, raffles, or any other event where the sale or transfer of firearms is not the primary course of business.
"Gun show promoter" means a person who organizes or operates a gun show.
"Gun show vendor" means a person who exhibits, sells, offers for sale, transfers, or exchanges any firearms at a gun show, regardless of whether the person arranges with a gun show promoter for a fixed location from which to exhibit, sell, offer for sale, transfer, or exchange any firearm.
"Involuntarily admitted" has the meaning as prescribed in Sections 1-119 and 1-119.1 of the Mental Health and Developmental Disabilities Code.
"Mental health facility" means any licensed private hospital or hospital affiliate, institution, or facility, or part thereof, and any facility, or part thereof, operated by the State or a political subdivision thereof which provide treatment of persons with mental illness and includes all hospitals, institutions, clinics, evaluation facilities, mental health centers, colleges, universities, long-term care facilities, and nursing homes, or parts thereof, which provide treatment of persons with mental illness whether or not the primary purpose is to provide treatment of persons with mental illness.
"National governing body" means a group of persons who adopt rules and formulate policy on behalf of a national firearm sporting organization.
"Patient" means:
(1) a person who voluntarily receives mental health

treatment as an in-patient or resident of any public or private mental health facility, unless the treatment was solely for an alcohol abuse disorder and no other secondary substance abuse disorder or mental illness; or

(2) a person who voluntarily receives mental health

treatment as an out-patient or is provided services by a public or private mental health facility, and who poses a clear and present danger to himself, herself, or to others.

"Person with a developmental disability" means a person with a disability which is attributable to any other condition which results in impairment similar to that caused by an intellectual disability and which requires services similar to those required by persons with intellectual disabilities. The disability must originate before the age of 18 years, be expected to continue indefinitely, and constitute a substantial disability. This disability results, in the professional opinion of a physician, clinical psychologist, or qualified examiner, in significant functional limitations in 3 or more of the following areas of major life activity:
(i) self-care;
(ii) receptive and expressive language;
(iii) learning;
(iv) mobility; or
(v) self-direction.
"Person with an intellectual disability" means a person with a significantly subaverage general intellectual functioning which exists concurrently with impairment in adaptive behavior and which originates before the age of 18 years.
"Physician" has the meaning as defined in Section 1-120 of the Mental Health and Developmental Disabilities Code.
"Qualified examiner" has the meaning provided in Section 1-122 of the Mental Health and Developmental Disabilities Code.
"Sanctioned competitive shooting event" means a shooting contest officially recognized by a national or state shooting sport association, and includes any sight-in or practice conducted in conjunction with the event.
"School administrator" means the person required to report under the School Administrator Reporting of Mental Health Clear and Present Danger Determinations Law.
"Stun gun or taser" has the meaning ascribed to it in Section 24-1 of the Criminal Code of 2012.
(Source: P.A. 98-63, eff. 7-9-13; 99-29, eff. 7-10-15; 99-143, eff. 7-27-15; 99-642, eff. 7-28-16.)

(430 ILCS 65/2) (from Ch. 38, par. 83-2)
Sec. 2. Firearm Owner's Identification Card required; exceptions.
(a) (1) No person may acquire or possess any firearm, stun gun, or taser within this State without having in his or her possession a Firearm Owner's Identification Card previously issued in his or her name by the Department of State Police under the provisions of this Act.
(2) No person may acquire or possess firearm ammunition within this State without having in his or her possession a Firearm Owner's Identification Card previously issued in his or her name by the Department of State Police under the provisions of this Act.
(b) The provisions of this Section regarding the possession of firearms, firearm ammunition, stun guns, and tasers do not apply to:
(1) United States Marshals, while engaged in the

operation of their official duties;

(2) Members of the Armed Forces of the United States

or the National Guard, while engaged in the operation of their official duties;

(3) Federal officials required to carry firearms,

while engaged in the operation of their official duties;

(4) Members of bona fide veterans organizations which

receive firearms directly from the armed forces of the United States, while using the firearms for ceremonial purposes with blank ammunition;

(5) Nonresident hunters during hunting season, with

valid nonresident hunting licenses and while in an area where hunting is permitted; however, at all other times and in all other places these persons must have their firearms unloaded and enclosed in a case;

(6) Those hunters exempt from obtaining a hunting

license who are required to submit their Firearm Owner's Identification Card when hunting on Department of Natural Resources owned or managed sites;

(7) Nonresidents while on a firing or shooting range

recognized by the Department of State Police; however, these persons must at all other times and in all other places have their firearms unloaded and enclosed in a case;

(8) Nonresidents while at a firearm showing or

display recognized by the Department of State Police; however, at all other times and in all other places these persons must have their firearms unloaded and enclosed in a case;

(9) Nonresidents whose firearms are unloaded and

enclosed in a case;

(10) Nonresidents who are currently licensed or

registered to possess a firearm in their resident state;

(11) Unemancipated minors while in the custody and

immediate control of their parent or legal guardian or other person in loco parentis to the minor if the parent or legal guardian or other person in loco parentis to the minor has a currently valid Firearm Owner's Identification Card;

(12) Color guards of bona fide veterans organizations

or members of bona fide American Legion bands while using firearms for ceremonial purposes with blank ammunition;

(13) Nonresident hunters whose state of residence

does not require them to be licensed or registered to possess a firearm and only during hunting season, with valid hunting licenses, while accompanied by, and using a firearm owned by, a person who possesses a valid Firearm Owner's Identification Card and while in an area within a commercial club licensed under the Wildlife Code where hunting is permitted and controlled, but in no instance upon sites owned or managed by the Department of Natural Resources;

(14) Resident hunters who are properly authorized to

hunt and, while accompanied by a person who possesses a valid Firearm Owner's Identification Card, hunt in an area within a commercial club licensed under the Wildlife Code where hunting is permitted and controlled;

(15) A person who is otherwise eligible to obtain a

Firearm Owner's Identification Card under this Act and is under the direct supervision of a holder of a Firearm Owner's Identification Card who is 21 years of age or older while the person is on a firing or shooting range or is a participant in a firearms safety and training course recognized by a law enforcement agency or a national, statewide shooting sports organization; and

(16) Competitive shooting athletes whose competition

firearms are sanctioned by the International Olympic Committee, the International Paralympic Committee, the International Shooting Sport Federation, or USA Shooting in connection with such athletes' training for and participation in shooting competitions at the 2016 Olympic and Paralympic Games and sanctioned test events leading up to the 2016 Olympic and Paralympic Games.

(c) The provisions of this Section regarding the acquisition and possession of firearms, firearm ammunition, stun guns, and tasers do not apply to law enforcement officials of this or any other jurisdiction, while engaged in the operation of their official duties.
(c-5) The provisions of paragraphs (1) and (2) of subsection (a) of this Section regarding the possession of firearms and firearm ammunition do not apply to the holder of a valid concealed carry license issued under the Firearm Concealed Carry Act who is in physical possession of the concealed carry license.
(d) Any person who becomes a resident of this State, who is not otherwise prohibited from obtaining, possessing, or using a firearm or firearm ammunition, shall not be required to have a Firearm Owner's Identification Card to possess firearms or firearms ammunition until 60 calendar days after he or she obtains an Illinois driver's license or Illinois Identification Card.
(Source: P.A. 99-29, eff. 7-10-15.)

(430 ILCS 65/3) (from Ch. 38, par. 83-3)
Sec. 3. (a) Except as provided in Section 3a, no person may knowingly transfer, or cause to be transferred, any firearm, firearm ammunition, stun gun, or taser to any person within this State unless the transferee with whom he deals displays either: (1) a currently valid Firearm Owner's Identification Card which has previously been issued in his or her name by the Department of State Police under the provisions of this Act; or (2) a currently valid license to carry a concealed firearm which has previously been issued in his or her name by the Department of State Police under the Firearm Concealed Carry Act. In addition, all firearm, stun gun, and taser transfers by federally licensed firearm dealers are subject to Section 3.1.
(a-5) Any person who is not a federally licensed firearm dealer and who desires to transfer or sell a firearm while that person is on the grounds of a gun show must, before selling or transferring the firearm, request the Department of State Police to conduct a background check on the prospective recipient of the firearm in accordance with Section 3.1.
(a-10) Notwithstanding item (2) of subsection (a) of this Section, any person who is not a federally licensed firearm dealer and who desires to transfer or sell a firearm or firearms to any person who is not a federally licensed firearm dealer shall, before selling or transferring the firearms, contact the Department of State Police with the transferee's or purchaser's Firearm Owner's Identification Card number to determine the validity of the transferee's or purchaser's Firearm Owner's Identification Card. This subsection shall not be effective until January 1, 2014. The Department of State Police may adopt rules concerning the implementation of this subsection. The Department of State Police shall provide the seller or transferor an approval number if the purchaser's Firearm Owner's Identification Card is valid. Approvals issued by the Department for the purchase of a firearm pursuant to this subsection are valid for 30 days from the date of issue.
(a-15) The provisions of subsection (a-10) of this Section do not apply to:
(1) transfers that occur at the place of business of

a federally licensed firearm dealer, if the federally licensed firearm dealer conducts a background check on the prospective recipient of the firearm in accordance with Section 3.1 of this Act and follows all other applicable federal, State, and local laws as if he or she were the seller or transferor of the firearm, although the dealer is not required to accept the firearm into his or her inventory. The purchaser or transferee may be required by the federally licensed firearm dealer to pay a fee not to exceed $10 per firearm, which the dealer may retain as compensation for performing the functions required under this paragraph, plus the applicable fees authorized by Section 3.1;

(2) transfers as a bona fide gift to the

transferor's husband, wife, son, daughter, stepson, stepdaughter, father, mother, stepfather, stepmother, brother, sister, nephew, niece, uncle, aunt, grandfather, grandmother, grandson, granddaughter, father-in-law, mother-in-law, son-in-law, or daughter-in-law;

(3) transfers by persons acting pursuant to operation

of law or a court order;

(4) transfers on the grounds of a gun show under

subsection (a-5) of this Section;

(5) the delivery of a firearm by its owner to a

gunsmith for service or repair, the return of the firearm to its owner by the gunsmith, or the delivery of a firearm by a gunsmith to a federally licensed firearms dealer for service or repair and the return of the firearm to the gunsmith;

(6) temporary transfers that occur while in the home

of the unlicensed transferee, if the unlicensed transferee is not otherwise prohibited from possessing firearms and the unlicensed transferee reasonably believes that possession of the firearm is necessary to prevent imminent death or great bodily harm to the unlicensed transferee;

(7) transfers to a law enforcement or corrections

agency or a law enforcement or corrections officer acting within the course and scope of his or her official duties;

(8) transfers of firearms that have been rendered

permanently inoperable to a nonprofit historical society, museum, or institutional collection; and

(9) transfers to a person who is exempt from the

requirement of possessing a Firearm Owner's Identification Card under Section 2 of this Act.

(a-20) The Department of State Police shall develop an Internet-based system for individuals to determine the validity of a Firearm Owner's Identification Card prior to the sale or transfer of a firearm. The Department shall have the Internet-based system completed and available for use by July 1, 2015. The Department shall adopt rules not inconsistent with this Section to implement this system.
(b) Any person within this State who transfers or causes to be transferred any firearm, stun gun, or taser shall keep a record of such transfer for a period of 10 years from the date of transfer. Such record shall contain the date of the transfer; the description, serial number or other information identifying the firearm, stun gun, or taser if no serial number is available; and, if the transfer was completed within this State, the transferee's Firearm Owner's Identification Card number and any approval number or documentation provided by the Department of State Police pursuant to subsection (a-10) of this Section. On or after January 1, 2006, the record shall contain the date of application for transfer of the firearm. On demand of a peace officer such transferor shall produce for inspection such record of transfer. If the transfer or sale took place at a gun show, the record shall include the unique identification number. Failure to record the unique identification number or approval number is a petty offense.
(b-5) Any resident may purchase ammunition from a person within or outside of Illinois if shipment is by United States mail or by a private express carrier authorized by federal law to ship ammunition. Any resident purchasing ammunition within or outside the State of Illinois must provide the seller with a copy of his or her valid Firearm Owner's Identification Card or valid concealed carry license and either his or her Illinois driver's license or Illinois State Identification Card prior to the shipment of the ammunition. The ammunition may be shipped only to an address on either of those 2 documents.
(c) The provisions of this Section regarding the transfer of firearm ammunition shall not apply to those persons specified in paragraph (b) of Section 2 of this Act.
(Source: P.A. 98-508, eff. 8-19-13; 99-29, eff. 7-10-15.)

(430 ILCS 65/3a) (from Ch. 38, par. 83-3a)
Sec. 3a. (a) Any resident of Illinois who has obtained a firearm owner's identification card pursuant to this Act and who is not otherwise prohibited from obtaining, possessing or using a firearm may purchase or obtain a rifle or shotgun or ammunition for a rifle or shotgun in Iowa, Missouri, Indiana, Wisconsin or Kentucky.
(b) Any resident of Iowa, Missouri, Indiana, Wisconsin or Kentucky or a non-resident with a valid non-resident hunting license, who is 18 years of age or older and who is not prohibited by the laws of Illinois, the state of his domicile, or the United States from obtaining, possessing or using a firearm, may purchase or obtain a rifle, shotgun or ammunition for a rifle or shotgun in Illinois.
(b-5) Any non-resident who is participating in a sanctioned competitive shooting event, who is 18 years of age or older and who is not prohibited by the laws of Illinois, the state of his or her domicile, or the United States from obtaining, possessing, or using a firearm, may purchase or obtain a shotgun or shotgun ammunition in Illinois for the purpose of participating in that event. A person may purchase or obtain a shotgun or shotgun ammunition under this subsection only at the site where the sanctioned competitive shooting event is being held.
(b-10) Any non-resident registered competitor or attendee of a competitive shooting event held at the World Shooting Complex sanctioned by a national governing body, who is not prohibited by the laws of Illinois, the state of his or her domicile, or the United States from obtaining, possessing, or using a firearm may purchase or obtain a rifle, shotgun, or other long gun or ammunition for a rifle, shotgun, or other long gun at the competitive shooting event. The sanctioning body shall provide a list of registered competitors and attendees as required under subparagraph (5) of paragraph (g) of subsection (A) of Section 24-3 of the Criminal Code of 2012. A competitor or attendee of a competitive shooting event who does not wish to purchase a firearm at the event is not required to register or have his or her name appear on a list of registered competitors and attendees provided to the Department of State Police by the sanctioning body.
(c) Any transaction under this Section is subject to the provisions of the Gun Control Act of 1968 (18 U.S.C. 922 (b)(3)).
(Source: P.A. 99-29, eff. 7-10-15.)

(430 ILCS 65/3.1) (from Ch. 38, par. 83-3.1)
Sec. 3.1. Dial up system.
(a) The Department of State Police shall provide a dial up telephone system or utilize other existing technology which shall be used by any federally licensed firearm dealer, gun show promoter, or gun show vendor who is to transfer a firearm, stun gun, or taser under the provisions of this Act. The Department of State Police may utilize existing technology which allows the caller to be charged a fee not to exceed $2. Fees collected by the Department of State Police shall be deposited in the State Police Services Fund and used to provide the service.
(b) Upon receiving a request from a federally licensed firearm dealer, gun show promoter, or gun show vendor, the Department of State Police shall immediately approve, or within the time period established by Section 24-3 of the Criminal Code of 2012 regarding the delivery of firearms, stun guns, and tasers notify the inquiring dealer, gun show promoter, or gun show vendor of any objection that would disqualify the transferee from acquiring or possessing a firearm, stun gun, or taser. In conducting the inquiry, the Department of State Police shall initiate and complete an automated search of its criminal history record information files and those of the Federal Bureau of Investigation, including the National Instant Criminal Background Check System, and of the files of the Department of Human Services relating to mental health and developmental disabilities to obtain any felony conviction or patient hospitalization information which would disqualify a person from obtaining or require revocation of a currently valid Firearm Owner's Identification Card.
(c) If receipt of a firearm would not violate Section 24-3 of the Criminal Code of 2012, federal law, or this Act the Department of State Police shall:
(1) assign a unique identification number to the

transfer; and

(2) provide the licensee, gun show promoter, or gun

show vendor with the number.

(d) Approvals issued by the Department of State Police for the purchase of a firearm are valid for 30 days from the date of issue.
(e) (1) The Department of State Police must act as the Illinois Point of Contact for the National Instant Criminal Background Check System.
(2) The Department of State Police and the Department of Human Services shall, in accordance with State and federal law regarding confidentiality, enter into a memorandum of understanding with the Federal Bureau of Investigation for the purpose of implementing the National Instant Criminal Background Check System in the State. The Department of State Police shall report the name, date of birth, and physical description of any person prohibited from possessing a firearm pursuant to the Firearm Owners Identification Card Act or 18 U.S.C. 922(g) and (n) to the National Instant Criminal Background Check System Index, Denied Persons Files.
(3) The Department of State Police shall provide notice of the disqualification of a person under subsection (b) of this Section or the revocation of a person's Firearm Owner's Identification Card under Section 8 or Section 8.2 of this Act, and the reason for the disqualification or revocation, to all law enforcement agencies with jurisdiction to assist with the seizure of the person's Firearm Owner's Identification Card.
(f) The Department of State Police shall adopt rules not inconsistent with this Section to implement this system.
(Source: P.A. 98-63, eff. 7-9-13; 99-787, eff. 1-1-17.)

(430 ILCS 65/3.2)
Sec. 3.2. List of prohibited projectiles; notice to dealers. Prior to January 1, 2002, the Department of State Police shall list on the Department's World Wide Web site all firearm projectiles that are prohibited under Sections 24-2.1, 24-2.2, and 24-3.2 of the Criminal Code of 2012, together with a statement setting forth the sentence that may be imposed for violating those Sections. The Department of State Police shall, prior to January 1, 2002, send a list of all firearm projectiles that are prohibited under Sections 24-2.1, 24-2.2, and 24-3.2 of the Criminal Code of 2012 to each federally licensed firearm dealer in Illinois registered with the Department.
(Source: P.A. 97-1150, eff. 1-25-13.)

(430 ILCS 65/3.3)
Sec. 3.3. Report to the local law enforcement agency. The Department of State Police must report the name and address of a person to the local law enforcement agency where the person resides if the person attempting to purchase a firearm is disqualified from purchasing a firearm because of information obtained under subsection (a-10) of Section 3 or Section 3.1 that would disqualify the person from obtaining a Firearm Owner's Identification Card under any of subsections (c) through (n) of Section 8 of this Act.
(Source: P.A. 98-508, eff. 8-19-13.)

(430 ILCS 65/4) (from Ch. 38, par. 83-4)
Sec. 4. (a) Each applicant for a Firearm Owner's Identification Card must:
(1) Make application on blank forms prepared and

furnished at convenient locations throughout the State by the Department of State Police, or by electronic means, if and when made available by the Department of State Police; and

(2) Submit evidence to the Department of State Police

that:

(i) He or she is 21 years of age or over, or if

he or she is under 21 years of age that he or she has the written consent of his or her parent or legal guardian to possess and acquire firearms and firearm ammunition and that he or she has never been convicted of a misdemeanor other than a traffic offense or adjudged delinquent, provided, however, that such parent or legal guardian is not an individual prohibited from having a Firearm Owner's Identification Card and files an affidavit with the Department as prescribed by the Department stating that he or she is not an individual prohibited from having a Card;

(ii) He or she has not been convicted of a felony

under the laws of this or any other jurisdiction;

(iii) He or she is not addicted to narcotics;
(iv) He or she has not been a patient in a mental

health facility within the past 5 years or, if he or she has been a patient in a mental health facility more than 5 years ago submit the certification required under subsection (u) of Section 8 of this Act;

(v) He or she is not a person with an

intellectual disability;

(vi) He or she is not an alien who is unlawfully

present in the United States under the laws of the United States;

(vii) He or she is not subject to an existing

order of protection prohibiting him or her from possessing a firearm;

(viii) He or she has not been convicted within

the past 5 years of battery, assault, aggravated assault, violation of an order of protection, or a substantially similar offense in another jurisdiction, in which a firearm was used or possessed;

(ix) He or she has not been convicted of domestic

battery, aggravated domestic battery, or a substantially similar offense in another jurisdiction committed before, on or after January 1, 2012 (the effective date of Public Act 97-158). If the applicant knowingly and intelligently waives the right to have an offense described in this clause (ix) tried by a jury, and by guilty plea or otherwise, results in a conviction for an offense in which a domestic relationship is not a required element of the offense but in which a determination of the applicability of 18 U.S.C. 922(g)(9) is made under Section 112A-11.1 of the Code of Criminal Procedure of 1963, an entry by the court of a judgment of conviction for that offense shall be grounds for denying the issuance of a Firearm Owner's Identification Card under this Section;

(x) (Blank);
(xi) He or she is not an alien who has been

admitted to the United States under a non-immigrant visa (as that term is defined in Section 101(a)(26) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(26))), or that he or she is an alien who has been lawfully admitted to the United States under a non-immigrant visa if that alien is:

(1) admitted to the United States for lawful

hunting or sporting purposes;

(2) an official representative of a foreign

government who is:

(A) accredited to the United States

Government or the Government's mission to an international organization having its headquarters in the United States; or

(B) en route to or from another country

to which that alien is accredited;

(3) an official of a foreign government or

distinguished foreign visitor who has been so designated by the Department of State;

(4) a foreign law enforcement officer of a

friendly foreign government entering the United States on official business; or

(5) one who has received a waiver from the

Attorney General of the United States pursuant to 18 U.S.C. 922(y)(3);

(xii) He or she is not a minor subject to a

petition filed under Section 5-520 of the Juvenile Court Act of 1987 alleging that the minor is a delinquent minor for the commission of an offense that if committed by an adult would be a felony;

(xiii) He or she is not an adult who had been

adjudicated a delinquent minor under the Juvenile Court Act of 1987 for the commission of an offense that if committed by an adult would be a felony;

(xiv) He or she is a resident of the State of

Illinois;

(xv) He or she has not been adjudicated as a

person with a mental disability;

(xvi) He or she has not been involuntarily

admitted into a mental health facility; and

(xvii) He or she is not a person with a

developmental disability; and

(3) Upon request by the Department of State Police,

sign a release on a form prescribed by the Department of State Police waiving any right to confidentiality and requesting the disclosure to the Department of State Police of limited mental health institution admission information from another state, the District of Columbia, any other territory of the United States, or a foreign nation concerning the applicant for the sole purpose of determining whether the applicant is or was a patient in a mental health institution and disqualified because of that status from receiving a Firearm Owner's Identification Card. No mental health care or treatment records may be requested. The information received shall be destroyed within one year of receipt.

(a-5) Each applicant for a Firearm Owner's Identification Card who is over the age of 18 shall furnish to the Department of State Police either his or her Illinois driver's license number or Illinois Identification Card number, except as provided in subsection (a-10).
(a-10) Each applicant for a Firearm Owner's Identification Card, who is employed as a law enforcement officer, an armed security officer in Illinois, or by the United States Military permanently assigned in Illinois and who is not an Illinois resident, shall furnish to the Department of State Police his or her driver's license number or state identification card number from his or her state of residence. The Department of State Police may adopt rules to enforce the provisions of this subsection (a-10).
(a-15) If an applicant applying for a Firearm Owner's Identification Card moves from the residence address named in the application, he or she shall immediately notify in a form and manner prescribed by the Department of State Police of that change of address.
(a-20) Each applicant for a Firearm Owner's Identification Card shall furnish to the Department of State Police his or her photograph. An applicant who is 21 years of age or older seeking a religious exemption to the photograph requirement must furnish with the application an approved copy of United States Department of the Treasury Internal Revenue Service Form 4029. In lieu of a photograph, an applicant regardless of age seeking a religious exemption to the photograph requirement shall submit fingerprints on a form and manner prescribed by the Department with his or her application.
(b) Each application form shall include the following statement printed in bold type: "Warning: Entering false information on an application for a Firearm Owner's Identification Card is punishable as a Class 2 felony in accordance with subsection (d-5) of Section 14 of the Firearm Owners Identification Card Act.".
(c) Upon such written consent, pursuant to Section 4, paragraph (a)(2)(i), the parent or legal guardian giving the consent shall be liable for any damages resulting from the applicant's use of firearms or firearm ammunition.
(Source: P.A. 98-63, eff. 7-9-13; 99-143, eff. 7-27-15.)

(430 ILCS 65/5) (from Ch. 38, par. 83-5)
Sec. 5. The Department of State Police shall either approve or deny all applications within 30 days from the date they are received, and every applicant found qualified under Section 8 of this Act by the Department shall be entitled to a Firearm Owner's Identification Card upon the payment of a $10 fee. Any applicant who is an active duty member of the Armed Forces of the United States, a member of the Illinois National Guard, or a member of the Reserve Forces of the United States is exempt from the application fee. $6 of each fee derived from the issuance of Firearm Owner's Identification Cards, or renewals thereof, shall be deposited in the Wildlife and Fish Fund in the State Treasury; $1 of the fee shall be deposited in the State Police Services Fund and $3 of the fee shall be deposited in the State Police Firearm Services Fund.
(Source: P.A. 98-63, eff. 7-9-13.)

(430 ILCS 65/5.1)
Sec. 5.1. State Police Firearm Services Fund. All moneys remaining in the Firearm Owner's Notification Fund on the effective date of this amendatory Act of the 98th General Assembly shall be transferred into the State Police Firearm Services Fund, a special fund created in the State treasury, to be expended by the Department of State Police, for the purposes specified in this Act and Section 2605-595 of the Department of State Police Law of the Civil Administrative Code of Illinois.
(Source: P.A. 98-63, eff. 7-9-13.)

(430 ILCS 65/6) (from Ch. 38, par. 83-6)
Sec. 6. Contents of Firearm Owner's Identification Card.
(a) A Firearm Owner's Identification Card, issued by the Department of State Police at such places as the Director of the Department shall specify, shall contain the applicant's name, residence, date of birth, sex, physical description, recent photograph, except as provided in subsection (c-5), and signature. Each Firearm Owner's Identification Card must have the expiration date boldly and conspicuously displayed on the face of the card. Each Firearm Owner's Identification Card must have printed on it the following: "CAUTION - This card does not permit bearer to UNLAWFULLY carry or use firearms." Before December 1, 2002, the Department may use a person's digital photograph and signature from his or her Illinois driver's license or Illinois Identification Card, if available. On and after December 1, 2002, the Department shall use a person's digital photograph and signature from his or her Illinois driver's license or Illinois Identification Card, if available. The Department shall decline to use a person's digital photograph or signature if the digital photograph or signature is the result of or associated with fraudulent or erroneous data, unless otherwise provided by law.
(b) A person applying for a Firearm Owner's Identification Card shall consent to the Department of State Police using the applicant's digital driver's license or Illinois Identification Card photograph, if available, and signature on the applicant's Firearm Owner's Identification Card. The Secretary of State shall allow the Department of State Police access to the photograph and signature for the purpose of identifying the applicant and issuing to the applicant a Firearm Owner's Identification Card.
(c) The Secretary of State shall conduct a study to determine the cost and feasibility of creating a method of adding an identifiable code, background, or other means on the driver's license or Illinois Identification Card to show that an individual is not disqualified from owning or possessing a firearm under State or federal law. The Secretary shall report the findings of this study 12 months after the effective date of this amendatory Act of the 92nd General Assembly.
(c-5) If a person qualifies for a photograph exemption, in lieu of a photograph, the Firearm Owner's Identification Card shall contain a copy of the card holder's fingerprints. Each Firearm Owner's Identification Card described in this subsection (c-5) must have printed on it the following: "This card is only valid for firearm purchases through a federally licensed firearms dealer when presented with photographic identification, as prescribed by 18 U.S.C. 922(t)(1)(C)."
(Source: P.A. 97-1131, eff. 1-1-13.)

(430 ILCS 65/6.1)
Sec. 6.1. Altered, forged or counterfeit Firearm Owner's Identification Cards.
(a) Any person who forges or materially alters a Firearm Owner's Identification Card or who counterfeits a Firearm Owner's Identification Card commits a Class 2 felony.
(b) Any person who knowingly possesses a forged or materially altered Firearm Owner's Identification Card with the intent to use it commits a Class 2 felony. A person who possesses a Firearm Owner's Identification Card with knowledge that it is counterfeit commits a Class 2 felony.
(Source: P.A. 92-414, eff. 1-1-02.)

(430 ILCS 65/7) (from Ch. 38, par. 83-7)
Sec. 7. Except as provided in Section 8 of this Act, a Firearm Owner's Identification Card issued under the provisions of this Act shall be valid for the person to whom it is issued for a period of 10 years from the date of issuance.
(Source: P.A. 95-581, eff. 6-1-08.)

(430 ILCS 65/8) (from Ch. 38, par. 83-8)
Sec. 8. Grounds for denial and revocation. The Department of State Police has authority to deny an application for or to revoke and seize a Firearm Owner's Identification Card previously issued under this Act only if the Department finds that the applicant or the person to whom such card was issued is or was at the time of issuance:
(a) A person under 21 years of age who has been

convicted of a misdemeanor other than a traffic offense or adjudged delinquent;

(b) A person under 21 years of age who does not have

the written consent of his parent or guardian to acquire and possess firearms and firearm ammunition, or whose parent or guardian has revoked such written consent, or where such parent or guardian does not qualify to have a Firearm Owner's Identification Card;

(c) A person convicted of a felony under the laws of

this or any other jurisdiction;

(d) A person addicted to narcotics;
(e) A person who has been a patient of a mental

health facility within the past 5 years or a person who has been a patient in a mental health facility more than 5 years ago who has not received the certification required under subsection (u) of this Section. An active law enforcement officer employed by a unit of government who is denied, revoked, or has his or her Firearm Owner's Identification Card seized under this subsection (e) may obtain relief as described in subsection (c-5) of Section 10 of this Act if the officer did not act in a manner threatening to the officer, another person, or the public as determined by the treating clinical psychologist or physician, and the officer seeks mental health treatment;

(f) A person whose mental condition is of such a

nature that it poses a clear and present danger to the applicant, any other person or persons or the community;

(g) A person who has an intellectual disability;
(h) A person who intentionally makes a false

statement in the Firearm Owner's Identification Card application;

(i) An alien who is unlawfully present in the United

States under the laws of the United States;

(i-5) An alien who has been admitted to the United

States under a non-immigrant visa (as that term is defined in Section 101(a)(26) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(26))), except that this subsection (i-5) does not apply to any alien who has been lawfully admitted to the United States under a non-immigrant visa if that alien is:

(1) admitted to the United States for lawful

hunting or sporting purposes;

(2) an official representative of a foreign

government who is:

(A) accredited to the United States

Government or the Government's mission to an international organization having its headquarters in the United States; or

(B) en route to or from another country to

which that alien is accredited;

(3) an official of a foreign government or

distinguished foreign visitor who has been so designated by the Department of State;

(4) a foreign law enforcement officer of a

friendly foreign government entering the United States on official business; or

(5) one who has received a waiver from the

Attorney General of the United States pursuant to 18 U.S.C. 922(y)(3);

(j) (Blank);
(k) A person who has been convicted within the past 5

years of battery, assault, aggravated assault, violation of an order of protection, or a substantially similar offense in another jurisdiction, in which a firearm was used or possessed;

(l) A person who has been convicted of domestic

battery, aggravated domestic battery, or a substantially similar offense in another jurisdiction committed before, on or after January 1, 2012 (the effective date of Public Act 97-158). If the applicant or person who has been previously issued a Firearm Owner's Identification Card under this Act knowingly and intelligently waives the right to have an offense described in this paragraph (l) tried by a jury, and by guilty plea or otherwise, results in a conviction for an offense in which a domestic relationship is not a required element of the offense but in which a determination of the applicability of 18 U.S.C. 922(g)(9) is made under Section 112A-11.1 of the Code of Criminal Procedure of 1963, an entry by the court of a judgment of conviction for that offense shall be grounds for denying an application for and for revoking and seizing a Firearm Owner's Identification Card previously issued to the person under this Act;

(m) (Blank);
(n) A person who is prohibited from acquiring or

possessing firearms or firearm ammunition by any Illinois State statute or by federal law;

(o) A minor subject to a petition filed under Section

5-520 of the Juvenile Court Act of 1987 alleging that the minor is a delinquent minor for the commission of an offense that if committed by an adult would be a felony;

(p) An adult who had been adjudicated a delinquent

minor under the Juvenile Court Act of 1987 for the commission of an offense that if committed by an adult would be a felony;

(q) A person who is not a resident of the State of

Illinois, except as provided in subsection (a-10) of Section 4;

(r) A person who has been adjudicated as a person

with a mental disability;

(s) A person who has been found to have a

developmental disability;

(t) A person involuntarily admitted into a mental

health facility; or

(u) A person who has had his or her Firearm Owner's

Identification Card revoked or denied under subsection (e) of this Section or item (iv) of paragraph (2) of subsection (a) of Section 4 of this Act because he or she was a patient in a mental health facility as provided in subsection (e) of this Section, shall not be permitted to obtain a Firearm Owner's Identification Card, after the 5-year period has lapsed, unless he or she has received a mental health evaluation by a physician, clinical psychologist, or qualified examiner as those terms are defined in the Mental Health and Developmental Disabilities Code, and has received a certification that he or she is not a clear and present danger to himself, herself, or others. The physician, clinical psychologist, or qualified examiner making the certification and his or her employer shall not be held criminally, civilly, or professionally liable for making or not making the certification required under this subsection, except for willful or wanton misconduct. This subsection does not apply to a person whose firearm possession rights have been restored through administrative or judicial action under Section 10 or 11 of this Act.

Upon revocation of a person's Firearm Owner's Identification Card, the Department of State Police shall provide notice to the person and the person shall comply with Section 9.5 of this Act.
(Source: P.A. 98-63, eff. 7-9-13; 98-508, eff. 8-19-13; 98-756, eff. 7-16-14; 99-143, eff. 7-27-15.)

(430 ILCS 65/8.1) (from Ch. 38, par. 83-8.1)
Sec. 8.1. Notifications to the Department of State Police.
(a) The Circuit Clerk shall, in the form and manner required by the Supreme Court, notify the Department of State Police of all final dispositions of cases for which the Department has received information reported to it under Sections 2.1 and 2.2 of the Criminal Identification Act.
(b) Upon adjudication of any individual as a person with a mental disability as defined in Section 1.1 of this Act or a finding that a person has been involuntarily admitted, the court shall direct the circuit court clerk to immediately notify the Department of State Police, Firearm Owner's Identification (FOID) department, and shall forward a copy of the court order to the Department.
(b-1) Beginning July 1, 2016, and each July 1 and December 30 of every year thereafter, the circuit court clerk shall, in the form and manner prescribed by the Department of State Police, notify the Department of State Police, Firearm Owner's Identification (FOID) department if the court has not directed the circuit court clerk to notify the Department of State Police, Firearm Owner's Identification (FOID) department under subsection (b) of this Section, within the preceding 6 months, because no person has been adjudicated as a person with a mental disability by the court as defined in Section 1.1 of this Act or if no person has been involuntarily admitted. The Supreme Court may adopt any orders or rules necessary to identify the persons who shall be reported to the Department of State Police under subsection (b), or any other orders or rules necessary to implement the requirements of this Act.
(c) The Department of Human Services shall, in the form and manner prescribed by the Department of State Police, report all information collected under subsection (b) of Section 12 of the Mental Health and Developmental Disabilities Confidentiality Act for the purpose of determining whether a person who may be or may have been a patient in a mental health facility is disqualified under State or federal law from receiving or retaining a Firearm Owner's Identification Card, or purchasing a weapon.
(d) If a person is determined to pose a clear and present danger to himself, herself, or to others:
(1) by a physician, clinical psychologist, or

qualified examiner, or is determined to have a developmental disability by a physician, clinical psychologist, or qualified examiner, whether employed by the State or privately, then the physician, clinical psychologist, or qualified examiner shall, within 24 hours of making the determination, notify the Department of Human Services that the person poses a clear and present danger or has a developmental disability; or

(2) by a law enforcement official or school

administrator, then the law enforcement official or school administrator shall, within 24 hours of making the determination, notify the Department of State Police that the person poses a clear and present danger.

The Department of Human Services shall immediately update its records and information relating to mental health and developmental disabilities, and if appropriate, shall notify the Department of State Police in a form and manner prescribed by the Department of State Police. The Department of State Police shall determine whether to revoke the person's Firearm Owner's Identification Card under Section 8 of this Act. Any information disclosed under this subsection shall remain privileged and confidential, and shall not be redisclosed, except as required under subsection (e) of Section 3.1 of this Act, nor used for any other purpose. The method of providing this information shall guarantee that the information is not released beyond what is necessary for the purpose of this Section and shall be provided by rule by the Department of Human Services. The identity of the person reporting under this Section shall not be disclosed to the subject of the report. The physician, clinical psychologist, qualified examiner, law enforcement official, or school administrator making the determination and his or her employer shall not be held criminally, civilly, or professionally liable for making or not making the notification required under this subsection, except for willful or wanton misconduct.
(e) The Department of State Police shall adopt rules to implement this Section.
(Source: P.A. 98-63, eff. 7-9-13; 98-600, eff. 12-6-13; 99-143, eff. 7-27-15; 99-696, eff. 7-29-16.)

(430 ILCS 65/8.2)
Sec. 8.2. Firearm Owner's Identification Card denial or revocation. The Department of State Police shall deny an application or shall revoke and seize a Firearm Owner's Identification Card previously issued under this Act if the Department finds that the applicant or person to whom such card was issued is or was at the time of issuance subject to an existing order of protection.
(Source: P.A. 96-701, eff. 1-1-10.)

(430 ILCS 65/9) (from Ch. 38, par. 83-9)
Sec. 9. Every person whose application for a Firearm Owner's Identification Card is denied, and every holder of such a Card whose Card is revoked or seized, shall receive a written notice from the Department of State Police stating specifically the grounds upon which his application has been denied or upon which his Identification Card has been revoked. The written notice shall include the requirements of Section 9.5 of this Act and the person's right to administrative or judicial review under Section 10 and 11 of this Act. A copy of the written notice shall be provided to the sheriff and law enforcement agency where the person resides.
(Source: P.A. 100-201, eff. 8-18-17.)

(430 ILCS 65/9.5)
Sec. 9.5. Revocation of Firearm Owner's Identification Card.
(a) A person who receives a revocation notice under Section 9 of this Act shall, within 48 hours of receiving notice of the revocation:
(1) surrender his or her Firearm Owner's

Identification Card to the local law enforcement agency where the person resides. The local law enforcement agency shall provide the person a receipt and transmit the Firearm Owner's Identification Card to the Department of State Police; and

(2) complete a Firearm Disposition Record on a form

prescribed by the Department of State Police and place his or her firearms in the location or with the person reported in the Firearm Disposition Record. The form shall require the person to disclose:

(A) the make, model, and serial number of

each firearm owned by or under the custody and control of the revoked person;

(B) the location where each firearm will be

maintained during the prohibited term; and

(C) if any firearm will be transferred to the

custody of another person, the name, address and Firearm Owner's Identification Card number of the transferee.

(b) The local law enforcement agency shall provide a copy of the Firearm Disposition Record to the person whose Firearm Owner's Identification Card has been revoked and to the Department of State Police.
(c) If the person whose Firearm Owner's Identification Card has been revoked fails to comply with the requirements of this Section, the sheriff or law enforcement agency where the person resides may petition the circuit court to issue a warrant to search for and seize the Firearm Owner's Identification Card and firearms in the possession or under the custody or control of the person whose Firearm Owner's Identification Card has been revoked.
(d) A violation of subsection (a) of this Section is a Class A misdemeanor.
(e) The observation of a Firearm Owner's Identification Card in the possession of a person whose Firearm Owner's Identification Card has been revoked constitutes a sufficient basis for the arrest of that person for violation of this Section.
(f) Within 30 days after the effective date of this amendatory Act of the 98th General Assembly, the Department of State Police shall provide written notice of the requirements of this Section to persons whose Firearm Owner's Identification Cards have been revoked, suspended, or expired and who have failed to surrender their cards to the Department.
(g) A person whose Firearm Owner's Identification Card has been revoked and who received notice under subsection (f) shall comply with the requirements of this Section within 48 hours of receiving notice.
(Source: P.A. 98-63, eff. 7-9-13.)

(430 ILCS 65/10) (from Ch. 38, par. 83-10)
Sec. 10. Appeal to director; hearing; relief from firearm prohibitions.
(a) Whenever an application for a Firearm Owner's Identification Card is denied, whenever the Department fails to act on an application within 30 days of its receipt, or whenever such a Card is revoked or seized as provided for in Section 8 of this Act, the aggrieved party may appeal to the Director of State Police for a hearing upon such denial, revocation or seizure, unless the denial, revocation, or seizure was based upon a forcible felony, stalking, aggravated stalking, domestic battery, any violation of the Illinois Controlled Substances Act, the Methamphetamine Control and Community Protection Act, or the Cannabis Control Act that is classified as a Class 2 or greater felony, any felony violation of Article 24 of the Criminal Code of 1961 or the Criminal Code of 2012, or any adjudication as a delinquent minor for the commission of an offense that if committed by an adult would be a felony, in which case the aggrieved party may petition the circuit court in writing in the county of his or her residence for a hearing upon such denial, revocation, or seizure.
(b) At least 30 days before any hearing in the circuit court, the petitioner shall serve the relevant State's Attorney with a copy of the petition. The State's Attorney may object to the petition and present evidence. At the hearing the court shall determine whether substantial justice has been done. Should the court determine that substantial justice has not been done, the court shall issue an order directing the Department of State Police to issue a Card. However, the court shall not issue the order if the petitioner is otherwise prohibited from obtaining, possessing, or using a firearm under federal law.
(c) Any person prohibited from possessing a firearm under Sections 24-1.1 or 24-3.1 of the Criminal Code of 2012 or acquiring a Firearm Owner's Identification Card under Section 8 of this Act may apply to the Director of State Police or petition the circuit court in the county where the petitioner resides, whichever is applicable in accordance with subsection (a) of this Section, requesting relief from such prohibition and the Director or court may grant such relief if it is established by the applicant to the court's or Director's satisfaction that:
(0.05) when in the circuit court, the State's

Attorney has been served with a written copy of the petition at least 30 days before any such hearing in the circuit court and at the hearing the State's Attorney was afforded an opportunity to present evidence and object to the petition;

(1) the applicant has not been convicted of a

forcible felony under the laws of this State or any other jurisdiction within 20 years of the applicant's application for a Firearm Owner's Identification Card, or at least 20 years have passed since the end of any period of imprisonment imposed in relation to that conviction;

(2) the circumstances regarding a criminal

conviction, where applicable, the applicant's criminal history and his reputation are such that the applicant will not be likely to act in a manner dangerous to public safety;

(3) granting relief would not be contrary to the

public interest; and

(4) granting relief would not be contrary to federal

law.

(c-5) (1) An active law enforcement officer employed by a unit of government, who is denied, revoked, or has his or her Firearm Owner's Identification Card seized under subsection (e) of Section 8 of this Act may apply to the Director of State Police requesting relief if the officer did not act in a manner threatening to the officer, another person, or the public as determined by the treating clinical psychologist or physician, and as a result of his or her work is referred by the employer for or voluntarily seeks mental health evaluation or treatment by a licensed clinical psychologist, psychiatrist, or qualified examiner, and:
(A) the officer has not received treatment

involuntarily at a mental health facility, regardless of the length of admission; or has not been voluntarily admitted to a mental health facility for more than 30 days and not for more than one incident within the past 5 years; and

(B) the officer has not left the mental institution

against medical advice.

(2) The Director of State Police shall grant expedited relief to active law enforcement officers described in paragraph (1) of this subsection (c-5) upon a determination by the Director that the officer's possession of a firearm does not present a threat to themselves, others, or public safety. The Director shall act on the request for relief within 30 business days of receipt of:
(A) a notarized statement from the officer in the

form prescribed by the Director detailing the circumstances that led to the hospitalization;

(B) all documentation regarding the admission,

evaluation, treatment and discharge from the treating licensed clinical psychologist or psychiatrist of the officer;

(C) a psychological fitness for duty evaluation of

the person completed after the time of discharge; and

(D) written confirmation in the form prescribed by

the Director from the treating licensed clinical psychologist or psychiatrist that the provisions set forth in paragraph (1) of this subsection (c-5) have been met, the person successfully completed treatment, and their professional opinion regarding the person's ability to possess firearms.

(3) Officers eligible for the expedited relief in paragraph (2) of this subsection (c-5) have the burden of proof on eligibility and must provide all information required. The Director may not consider granting expedited relief until the proof and information is received.
(4) "Clinical psychologist", "psychiatrist", and "qualified examiner" shall have the same meaning as provided in Chapter I of the Mental Health and Developmental Disabilities Code.
(c-10) (1) An applicant, who is denied, revoked, or has his or her Firearm Owner's Identification Card seized under subsection (e) of Section 8 of this Act based upon a determination of a developmental disability or an intellectual disability may apply to the Director of State Police requesting relief.
(2) The Director shall act on the request for relief within 60 business days of receipt of written certification, in the form prescribed by the Director, from a physician or clinical psychologist, or qualified examiner, that the aggrieved party's developmental disability or intellectual disability condition is determined by a physician, clinical psychologist, or qualified to be mild. If a fact-finding conference is scheduled to obtain additional information concerning the circumstances of the denial or revocation, the 60 business days the Director has to act shall be tolled until the completion of the fact-finding conference.
(3) The Director may grant relief if the aggrieved party's developmental disability or intellectual disability is mild as determined by a physician, clinical psychologist, or qualified examiner and it is established by the applicant to the Director's satisfaction that:
(A) granting relief would not be contrary to the

public interest; and

(B) granting relief would not be contrary to federal

law.

(4) The Director may not grant relief if the condition is determined by a physician, clinical psychologist, or qualified examiner to be moderate, severe, or profound.
(5) The changes made to this Section by this amendatory Act of the 99th General Assembly apply to requests for relief pending on or before the effective date of this amendatory Act, except that the 60-day period for the Director to act on requests pending before the effective date shall begin on the effective date of this amendatory Act.
(d) When a minor is adjudicated delinquent for an offense which if committed by an adult would be a felony, the court shall notify the Department of State Police.
(e) The court shall review the denial of an application or the revocation of a Firearm Owner's Identification Card of a person who has been adjudicated delinquent for an offense that if committed by an adult would be a felony if an application for relief has been filed at least 10 years after the adjudication of delinquency and the court determines that the applicant should be granted relief from disability to obtain a Firearm Owner's Identification Card. If the court grants relief, the court shall notify the Department of State Police that the disability has been removed and that the applicant is eligible to obtain a Firearm Owner's Identification Card.
(f) Any person who is subject to the disabilities of 18 U.S.C. 922(d)(4) and 922(g)(4) of the federal Gun Control Act of 1968 because of an adjudication or commitment that occurred under the laws of this State or who was determined to be subject to the provisions of subsections (e), (f), or (g) of Section 8 of this Act may apply to the Department of State Police requesting relief from that prohibition. The Director shall grant the relief if it is established by a preponderance of the evidence that the person will not be likely to act in a manner dangerous to public safety and that granting relief would not be contrary to the public interest. In making this determination, the Director shall receive evidence concerning (i) the circumstances regarding the firearms disabilities from which relief is sought; (ii) the petitioner's mental health and criminal history records, if any; (iii) the petitioner's reputation, developed at a minimum through character witness statements, testimony, or other character evidence; and (iv) changes in the petitioner's condition or circumstances since the disqualifying events relevant to the relief sought. If relief is granted under this subsection or by order of a court under this Section, the Director shall as soon as practicable but in no case later than 15 business days, update, correct, modify, or remove the person's record in any database that the Department of State Police makes available to the National Instant Criminal Background Check System and notify the United States Attorney General that the basis for the record being made available no longer applies. The Department of State Police shall adopt rules for the administration of this Section.
(Source: P.A. 98-63, eff. 7-9-13; 99-29, eff. 7-10-15; 99-78, eff. 7-20-15.)

(430 ILCS 65/11) (from Ch. 38, par. 83-11)
Sec. 11. Judicial review of final administrative decisions.
(a) All final administrative decisions of the Department under this Act, except final administrative decisions of the Director of State Police to deny a person's application for relief under subsection (f) of Section 10 of this Act, shall be subject to judicial review under the provisions of the Administrative Review Law, and all amendments and modifications thereof, and the rules adopted pursuant thereto. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
(b) Any final administrative decision by the Director of State Police to deny a person's application for relief under subsection (f) of Section 10 of this Act is subject to de novo judicial review by the circuit court, and any party may offer evidence that is otherwise proper and admissible without regard to whether that evidence is part of the administrative record.
(c) The Director of State Police shall submit a report to the General Assembly on March 1 of each year, beginning March 1, 1991, listing all final decisions by a court of this State upholding, reversing, or reversing in part any administrative decision made by the Department of State Police.
(Source: P.A. 97-1131, eff. 1-1-13.)

(430 ILCS 65/12) (from Ch. 38, par. 83-12)
Sec. 12. The provisions of this Act shall not apply to the passing or transfer of any firearm or firearm ammunition upon the death of the owner thereof to his heir or legatee or to the passing or transfer of any firearm or firearm ammunition incident to any legal proceeding or action until 60 days after such passing or transfer.
(Source: Laws 1967, p. 2600.)

(430 ILCS 65/13) (from Ch. 38, par. 83-13)
Sec. 13. Nothing in this Act shall make lawful the acquisition or possession of firearms or firearm ammunition which is otherwise prohibited by law.
(Source: Laws 1967, p. 2600.)

(430 ILCS 65/13.1) (from Ch. 38, par. 83-13.1)
Sec. 13.1. Preemption.
(a) Except as otherwise provided in the Firearm Concealed Carry Act and subsections (b) and (c) of this Section, the provisions of any ordinance enacted by any municipality which requires registration or imposes greater restrictions or limitations on the acquisition, possession and transfer of firearms than are imposed by this Act, are not invalidated or affected by this Act.
(b) Notwithstanding subsection (a) of this Section, the regulation, licensing, possession, and registration of handguns and ammunition for a handgun, and the transportation of any firearm and ammunition by a holder of a valid Firearm Owner's Identification Card issued by the Department of State Police under this Act are exclusive powers and functions of this State. Any ordinance or regulation, or portion of that ordinance or regulation, enacted on or before the effective date of this amendatory Act of the 98th General Assembly that purports to impose regulations or restrictions on a holder of a valid Firearm Owner's Identification Card issued by the Department of State Police under this Act in a manner that is inconsistent with this Act, on the effective date of this amendatory Act of the 98th General Assembly, shall be invalid in its application to a holder of a valid Firearm Owner's Identification Card issued by the Department of State Police under this Act.
(c) Notwithstanding subsection (a) of this Section, the regulation of the possession or ownership of assault weapons are exclusive powers and functions of this State. Any ordinance or regulation, or portion of that ordinance or regulation, that purports to regulate the possession or ownership of assault weapons in a manner that is inconsistent with this Act, shall be invalid unless the ordinance or regulation is enacted on, before, or within 10 days after the effective date of this amendatory Act of the 98th General Assembly. Any ordinance or regulation described in this subsection (c) enacted more than 10 days after the effective date of this amendatory Act of the 98th General Assembly is invalid. An ordinance enacted on, before, or within 10 days after the effective date of this amendatory Act of the 98th General Assembly may be amended. The enactment or amendment of ordinances under this subsection (c) are subject to the submission requirements of Section 13.3. For the purposes of this subsection, "assault weapons" means firearms designated by either make or model or by a test or list of cosmetic features that cumulatively would place the firearm into a definition of "assault weapon" under the ordinance.
(d) For the purposes of this Section, "handgun" has the meaning ascribed to it in Section 5 of the Firearm Concealed Carry Act.
(e) This Section is a denial and limitation of home rule powers and functions under subsection (h) of Section 6 of Article VII of the Illinois Constitution.
(Source: P.A. 98-63, eff. 7-9-13.)

(430 ILCS 65/13.2) (from Ch. 38, par. 83-13.2)
Sec. 13.2. The Department of State Police shall, 60 days prior to the expiration of a Firearm Owner's Identification Card, forward by first class mail to each person whose card is to expire a notification of the expiration of the card and an application which may be used to apply for renewal of the card. It is the obligation of the holder of a Firearm Owner's Identification Card to notify the Department of State Police of any address change since the issuance of the Firearm Owner's Identification Card. Whenever any person moves from the residence address named on his or her card, the person shall within 21 calendar days thereafter notify in a form and manner prescribed by the Department of his or her old and new residence addresses and the card number held by him or her. Any person whose legal name has changed from the name on the card that he or she has been previously issued must apply for a corrected card within 30 calendar days after the change. The cost for a corrected card shall be $5 which shall be deposited into the State Police Firearm Services Fund.
(Source: P.A. 97-1131, eff. 1-1-13; 98-63, eff. 7-9-13.)

(430 ILCS 65/13.3)
Sec. 13.3. Municipal ordinance submission. Within 6 months after the effective date of this amendatory Act of the 92nd General Assembly, every municipality must submit to the Department of State Police a copy of every ordinance adopted by the municipality that regulates the acquisition, possession, sale, or transfer of firearms within the municipality and must submit, 30 days after adoption, every such ordinance adopted after its initial submission of ordinances under this Section. The Department of State Police shall compile these ordinances and publish them in a form available to the public free of charge and shall periodically update this compilation of ordinances in a manner prescribed by the Director of State Police.
(Source: P.A. 92-238, eff. 8-3-01.)

(430 ILCS 65/14) (from Ch. 38, par. 83-14)
Sec. 14. Sentence.
(a) Except as provided in subsection (a-5), a violation of paragraph (1) of subsection (a) of Section 2, when the person's Firearm Owner's Identification Card is expired but the person is not otherwise disqualified from renewing the card, is a Class A misdemeanor.
(a-5) A violation of paragraph (1) of subsection (a) of Section 2, when the person's Firearm Owner's Identification Card is expired but the person is not otherwise disqualified from owning, purchasing, or possessing firearms, is a petty offense if the card was expired for 6 months or less from the date of expiration.
(b) Except as provided in subsection (a) with respect to an expired card, a violation of paragraph (1) of subsection (a) of Section 2 is a Class A misdemeanor when the person does not possess a currently valid Firearm Owner's Identification Card, but is otherwise eligible under this Act. A second or subsequent violation is a Class 4 felony.
(c) A violation of paragraph (1) of subsection (a) of Section 2 is a Class 3 felony when:
(1) the person's Firearm Owner's Identification Card

is revoked or subject to revocation under Section 8; or

(2) the person's Firearm Owner's Identification Card

is expired and not otherwise eligible for renewal under this Act; or

(3) the person does not possess a currently valid

Firearm Owner's Identification Card, and the person is not otherwise eligible under this Act.

(d) A violation of subsection (a) of Section 3 is a Class 4 felony. A third or subsequent conviction is a Class 1 felony.
(d-5) Any person who knowingly enters false information on an application for a Firearm Owner's Identification Card, who knowingly gives a false answer to any question on the application, or who knowingly submits false evidence in connection with an application is guilty of a Class 2 felony.
(e) Except as provided by Section 6.1 of this Act, any other violation of this Act is a Class A misdemeanor.
(Source: P.A. 97-1131, eff. 1-1-13.)

(430 ILCS 65/15) (from Ch. 38, par. 83-15)
Sec. 15. If any provision of this Act or application thereof to any person or circumstance is held invalid, such invalidity does not affect other provisions or applications of this Act which can be given effect without the invalid application or provision, and to this end the provisions of this Act are declared to be severable.
(Source: Laws 1967, p. 2600.)

(430 ILCS 65/15a) (from Ch. 38, par. 83-15a)
Sec. 15a. When this amendatory Act enacted by the Seventy-Sixth General Assembly takes effect the records of the Department of Public Safety relating to the administration of the Act amended shall be transferred to the Department of State Police. All Firearm Owner's Identification Cards issued by the Department of Public Safety shall be valid for the period for which they were issued unless revoked or seized in the manner provided in the Act amended. The Department of State Police as the successor to the Department of Public Safety shall have the rights, powers and duties provided in, and be subject to the provisions of Sections 5-95, 5-700, and 5-705 of the Departments of State Government Law (20 ILCS 5/5-95, 5/5-700, and 5/5-705).
(Source: P.A. 91-239, eff. 1-1-00.)

(430 ILCS 65/15b)
Sec. 15b. Certified abstracts. Any certified abstract issued by the Director of State Police or transmitted electronically by the Director of State Police under this Section to a court or on request of a law enforcement agency for the record of a named person as to the status of the person's Firearm Owner's Identification Card is prima facie evidence of the facts stated in the certified abstract and if the name appearing in the abstract is the same as that of a person named in an information or warrant, the abstract is prima facie evidence that the person named in the information or warrant is the same person as the person named in the abstract and is admissible for any prosecution under this Act or any other applicable violation of law and may be admitted as proof of any prior conviction or proof of records, notices, or orders recorded on individual Firearm Owner's Identification Card records maintained by the Department of State Police.
(Source: P.A. 92-839, eff. 8-22-02.)

(430 ILCS 65/16) (from Ch. 38, par. 83-16)
Sec. 16. When 2% of the number of registered voters in the State desire to pass upon the question of whether the General Assembly should repeal this Act regulating the acquisition, possession and transfer of firearms and firearm ammunition, they shall, at least 78 days before a regular election to be held throughout the State, file in the office of the State Board of Elections, a petition directed to the Board in accordance with the general election law. The petition shall be composed of county petitions from each of the counties throughout the State and each county petition shall contain the signatures of at least 2% of the number of registered voters in the county. The petition shall request that the question "Should the General Assembly repeal the Act entitled 'An Act relating to the acquisition, possession and transfer of firearms and firearm ammunition, to provide a penalty for the violation thereof and to make an appropriation in connection therewith,' approved August 3, 1967, as amended?" be submitted to the voters of the State at the next ensuing State-wide election at which such question may be acted upon.
(Source: P.A. 81-1489.)

(430 ILCS 65/16.1) (from Ch. 38, par. 83-16.1)
Sec. 16.1. A petition for the submission of the proposition shall be in substantially the following form:
To the State Board of Elections
The undersigned, residents and registered voters of the State of Illinois, respectfully petition that you cause to be submitted, in the manner provided by the general election law to the voters of the State of Illinois, at the next State-wide election, the proposition "Should the General Assembly repeal an Act entitled 'An Act relating to the acquisition, possession and transfer of firearms and firearm ammunition, to provide a penalty for the violation thereof and to make an appropriation in connection therewith', approved August 3, 1967, as amended?"
--------------------------------------------------------------
--------------------------------------------------------------
Such petition shall conform to the requirements of the general election law. The Board shall certify the question to the proper election officials who shall submit the question at an election in accordance with the general election law. Upon request of any citizen for a reproduced copy of the petition and paying or tendering to the State Board of Elections the costs of making the copy, the Board shall immediately make, or cause to be made a reproduced copy of such petition. The Board shall also deliver to such person his official certification that such copy is a true copy of the original, stating the day when such original was filed in its office.
(Source: P.A. 81-1489.)

(430 ILCS 65/16-3) (from Ch. 38, par. 83-16.3)
Sec. 16-3. The Secretary of State shall cause the question to be plainly printed upon separate ballots as follows:
--------------------------------------------------------------
Should the General Assembly repeal the Act
entitled "An Act relating to the acquisition, YES
possession and transfer of firearms and
firearm ammunition, to provide a penalty ---------------
for the violation thereof and to make an
appropriation in connection therewith", NO
approved August 3, 1967, as amended?
--------------------------------------------------------------
(Source: P.A. 77-1819.)



430 ILCS 66/ - Firearm Concealed Carry Act.

(430 ILCS 66/1)
Sec. 1. Short title. This Act may be cited as the Firearm Concealed Carry Act.
(Source: P.A. 98-63, eff. 7-9-13.)

(430 ILCS 66/5)
Sec. 5. Definitions. As used in this Act:
"Applicant" means a person who is applying for a license to carry a concealed firearm under this Act.
"Board" means the Concealed Carry Licensing Review Board.
"Concealed firearm" means a loaded or unloaded handgun carried on or about a person completely or mostly concealed from view of the public or on or about a person within a vehicle.
"Department" means the Department of State Police.
"Director" means the Director of State Police.
"Handgun" means any device which is designed to expel a projectile or projectiles by the action of an explosion, expansion of gas, or escape of gas that is designed to be held and fired by the use of a single hand. "Handgun" does not include:
(1) a stun gun or taser;
(2) a machine gun as defined in item (i) of paragraph

(7) of subsection (a) of Section 24-1 of the Criminal Code of 2012;

(3) a short-barreled rifle or shotgun as defined in

item (ii) of paragraph (7) of subsection (a) of Section 24-1 of the Criminal Code of 2012; or

(4) any pneumatic gun, spring gun, paint ball gun, or

B-B gun which expels a single globular projectile not exceeding .18 inch in diameter, or which has a maximum muzzle velocity of less than 700 feet per second, or which expels breakable paint balls containing washable marking colors.

"Law enforcement agency" means any federal, State, or local law enforcement agency, including offices of State's Attorneys and the Office of the Attorney General.
"License" means a license issued by the Department of State Police to carry a concealed handgun.
"Licensee" means a person issued a license to carry a concealed handgun.
"Municipality" has the meaning ascribed to it in Section 1 of Article VII of the Illinois Constitution.
"Unit of local government" has the meaning ascribed to it in Section 1 of Article VII of the Illinois Constitution.
(Source: P.A. 98-63, eff. 7-9-13.)

(430 ILCS 66/10)
Sec. 10. Issuance of licenses to carry a concealed firearm.
(a) The Department shall issue a license to carry a concealed firearm under this Act to an applicant who:
(1) meets the qualifications of Section 25 of this

Act;

(2) has provided the application and documentation

required in Section 30 of this Act;

(3) has submitted the requisite fees; and
(4) does not pose a danger to himself, herself, or

others, or a threat to public safety as determined by the Concealed Carry Licensing Review Board in accordance with Section 20.

(b) The Department shall issue a renewal, corrected, or duplicate license as provided in this Act.
(c) A license shall be valid throughout the State for a period of 5 years from the date of issuance. A license shall permit the licensee to:
(1) carry a loaded or unloaded concealed firearm,

fully concealed or partially concealed, on or about his or her person; and

(2) keep or carry a loaded or unloaded concealed

firearm on or about his or her person within a vehicle.

(d) The Department shall make applications for a license available no later than 180 days after the effective date of this Act. The Department shall establish rules for the availability and submission of applications in accordance with this Act.
(e) An application for a license submitted to the Department that contains all the information and materials required by this Act, including the requisite fee, shall be deemed completed. Except as otherwise provided in this Act, no later than 90 days after receipt of a completed application, the Department shall issue or deny the applicant a license.
(f) The Department shall deny the applicant a license if the applicant fails to meet the requirements under this Act or the Department receives a determination from the Board that the applicant is ineligible for a license. The Department must notify the applicant stating the grounds for the denial. The notice of denial must inform the applicant of his or her right to an appeal through administrative and judicial review.
(g) A licensee shall possess a license at all times the licensee carries a concealed firearm except:
(1) when the licensee is carrying or possessing a

concealed firearm on his or her land or in his or her abode, legal dwelling, or fixed place of business, or on the land or in the legal dwelling of another person as an invitee with that person's permission;

(2) when the person is authorized to carry a firearm

under Section 24-2 of the Criminal Code of 2012, except subsection (a-5) of that Section; or

(3) when the handgun is broken down in a

non-functioning state, is not immediately accessible, or is unloaded and enclosed in a case.

(h) If an officer of a law enforcement agency initiates an investigative stop, including but not limited to a traffic stop, of a licensee or a non-resident carrying a concealed firearm under subsection (e) of Section 40 of this Act, upon the request of the officer the licensee or non-resident shall disclose to the officer that he or she is in possession of a concealed firearm under this Act, or present the license upon the request of the officer if he or she is a licensee or present upon the request of the officer evidence under paragraph (2) of subsection (e) of Section 40 of this Act that he or she is a non-resident qualified to carry under that subsection. The disclosure requirement under this subsection (h) is satisfied if the licensee presents his or her license to the officer or the non-resident presents to the officer evidence under paragraph (2) of subsection (e) of Section 40 of this Act that he or she is qualified to carry under that subsection. Upon the request of the officer, the licensee or non-resident shall also identify the location of the concealed firearm and permit the officer to safely secure the firearm for the duration of the investigative stop. During a traffic stop, any passenger within the vehicle who is a licensee or a non-resident carrying under subsection (e) of Section 40 of this Act must comply with the requirements of this subsection (h).
(h-1) If a licensee carrying a firearm or a non-resident carrying a firearm in a vehicle under subsection (e) of Section 40 of this Act is contacted by a law enforcement officer or emergency services personnel, the law enforcement officer or emergency services personnel may secure the firearm or direct that it be secured during the duration of the contact if the law enforcement officer or emergency services personnel determines that it is necessary for the safety of any person present, including the law enforcement officer or emergency services personnel. The licensee or nonresident shall submit to the order to secure the firearm. When the law enforcement officer or emergency services personnel have determined that the licensee or non-resident is not a threat to the safety of any person present, including the law enforcement officer or emergency services personnel, and if the licensee or non-resident is physically and mentally capable of possessing the firearm, the law enforcement officer or emergency services personnel shall return the firearm to the licensee or non-resident before releasing him or her from the scene and breaking contact. If the licensee or non-resident is transported for treatment to another location, the firearm shall be turned over to any peace officer. The peace officer shall provide a receipt which includes the make, model, caliber, and serial number of the firearm.
(i) The Department shall maintain a database of license applicants and licensees. The database shall be available to all federal, State, and local law enforcement agencies, State's Attorneys, the Attorney General, and authorized court personnel. Within 180 days after the effective date of this Act, the database shall be searchable and provide all information included in the application, including the applicant's previous addresses within the 10 years prior to the license application and any information related to violations of this Act. No law enforcement agency, State's Attorney, Attorney General, or member or staff of the judiciary shall provide any information to a requester who is not entitled to it by law.
(j) No later than 10 days after receipt of a completed application, the Department shall enter the relevant information about the applicant into the database under subsection (i) of this Section which is accessible by law enforcement agencies.
(Source: P.A. 98-63, eff. 7-9-13; 98-600, eff. 12-6-13; 99-29, eff. 7-10-15.)

(430 ILCS 66/15)
Sec. 15. Objections by law enforcement agencies.
(a) Any law enforcement agency may submit an objection to a license applicant based upon a reasonable suspicion that the applicant is a danger to himself or herself or others, or a threat to public safety. The objection shall be made by the chief law enforcement officer of the law enforcement agency, or his or her designee, and must include any information relevant to the objection. If a law enforcement agency submits an objection within 30 days after the entry of an applicant into the database, the Department shall submit the objection and all information available to the Board under State and federal law related to the application to the Board within 10 days of completing all necessary background checks.
(b) If an applicant has 5 or more arrests for any reason, that have been entered into the Criminal History Records Information (CHRI) System, within the 7 years preceding the date of application for a license, or has 3 or more arrests within the 7 years preceding the date of application for a license for any combination of gang-related offenses, the Department shall object and submit the applicant's arrest record to the extent the Board is allowed to receive that information under State and federal law, the application materials, and any additional information submitted by a law enforcement agency to the Board. For purposes of this subsection, "gang-related offense" is an offense described in Section 12-6.4, Section 24-1.8, Section 25-5, Section 33-4, or Section 33G-4, or in paragraph (1) of subsection (a) of Section 12-6.2, paragraph (2) of subsection (b) of Section 16-30, paragraph (2) of subsection (b) of Section 31-4, or item (iii) of paragraph (1.5) of subsection (i) of Section 48-1 of the Criminal Code of 2012.
(c) The referral of an objection under this Section to the Board shall toll the 90-day period for the Department to issue or deny the applicant a license under subsection (e) of Section 10 of this Act, during the period of review and until the Board issues its decision.
(d) If no objection is made by a law enforcement agency or the Department under this Section, the Department shall process the application in accordance with this Act.
(Source: P.A. 98-63, eff. 7-9-13; 98-600, eff. 12-6-13.)

(430 ILCS 66/20)
Sec. 20. Concealed Carry Licensing Review Board.
(a) There is hereby created within the Department of State Police a Concealed Carry Licensing Review Board to consider any objection to an applicant's eligibility to obtain a license under this Act submitted by a law enforcement agency or the Department under Section 15 of this Act. The Board shall consist of 7 commissioners to be appointed by the Governor, with the advice and consent of the Senate, with 3 commissioners residing within the First Judicial District and one commissioner residing within each of the 4 remaining Judicial Districts. No more than 4 commissioners shall be members of the same political party. The Governor shall designate one commissioner as the Chairperson. The Board shall consist of:
(1) one commissioner with at least 5 years of service

as a federal judge;

(2) 2 commissioners with at least 5 years of

experience serving as an attorney with the United States Department of Justice;

(3) 3 commissioners with at least 5 years of

experience as a federal agent or employee with investigative experience or duties related to criminal justice under the United States Department of Justice, Drug Enforcement Administration, Department of Homeland Security, or Federal Bureau of Investigation; and

(4) one member with at least 5 years of experience as

a licensed physician or clinical psychologist with expertise in the diagnosis and treatment of mental illness.

(b) The initial terms of the commissioners shall end on January 12, 2015. Thereafter, the commissioners shall hold office for 4 years, with terms expiring on the second Monday in January of the fourth year. Commissioners may be reappointed. Vacancies in the office of commissioner shall be filled in the same manner as the original appointment, for the remainder of the unexpired term. The Governor may remove a commissioner for incompetence, neglect of duty, malfeasance, or inability to serve. Commissioners shall receive compensation in an amount equal to the compensation of members of the Executive Ethics Commission and may be reimbursed for reasonable expenses actually incurred in the performance of their Board duties, from funds appropriated for that purpose.
(c) The Board shall meet at the call of the chairperson as often as necessary to consider objections to applications for a license under this Act. If necessary to ensure the participation of a commissioner, the Board shall allow a commissioner to participate in a Board meeting by electronic communication. Any commissioner participating electronically shall be deemed present for purposes of establishing a quorum and voting.
(d) The Board shall adopt rules for the review of objections and the conduct of hearings. The Board shall maintain a record of its decisions and all materials considered in making its decisions. All Board decisions and voting records shall be kept confidential and all materials considered by the Board shall be exempt from inspection except upon order of a court.
(e) In considering an objection of a law enforcement agency or the Department, the Board shall review the materials received with the objection from the law enforcement agency or the Department. By a vote of at least 4 commissioners, the Board may request additional information from the law enforcement agency, Department, or the applicant, or the testimony of the law enforcement agency, Department, or the applicant. The Board may require that the applicant submit electronic fingerprints to the Department for an updated background check where the Board determines it lacks sufficient information to determine eligibility. The Board may only consider information submitted by the Department, a law enforcement agency, or the applicant. The Board shall review each objection and determine by a majority of commissioners whether an applicant is eligible for a license.
(f) The Board shall issue a decision within 30 days of receipt of the objection from the Department. However, the Board need not issue a decision within 30 days if:
(1) the Board requests information from the

applicant, including but not limited to electronic fingerprints to be submitted to the Department, in accordance with subsection (e) of this Section, in which case the Board shall make a decision within 30 days of receipt of the required information from the applicant;

(2) the applicant agrees, in writing, to allow the

Board additional time to consider an objection; or

(3) the Board notifies the applicant and the

Department that the Board needs an additional 30 days to issue a decision.

(g) If the Board determines by a preponderance of the evidence that the applicant poses a danger to himself or herself or others, or is a threat to public safety, then the Board shall affirm the objection of the law enforcement agency or the Department and shall notify the Department that the applicant is ineligible for a license. If the Board does not determine by a preponderance of the evidence that the applicant poses a danger to himself or herself or others, or is a threat to public safety, then the Board shall notify the Department that the applicant is eligible for a license.
(h) Meetings of the Board shall not be subject to the Open Meetings Act and records of the Board shall not be subject to the Freedom of Information Act.
(i) The Board shall report monthly to the Governor and the General Assembly on the number of objections received and provide details of the circumstances in which the Board has determined to deny licensure based on law enforcement or Department objections under Section 15 of this Act. The report shall not contain any identifying information about the applicants.
(Source: P.A. 98-63, eff. 7-9-13; 98-600, eff. 12-6-13.)

(430 ILCS 66/25)
Sec. 25. Qualifications for a license.
The Department shall issue a license to an applicant completing an application in accordance with Section 30 of this Act if the person:
(1) is at least 21 years of age;
(2) has a currently valid Firearm Owner's

Identification Card and at the time of application meets the requirements for the issuance of a Firearm Owner's Identification Card and is not prohibited under the Firearm Owners Identification Card Act or federal law from possessing or receiving a firearm;

(3) has not been convicted or found guilty in this

State or in any other state of:

(A) a misdemeanor involving the use or threat of

physical force or violence to any person within the 5 years preceding the date of the license application; or

(B) 2 or more violations related to driving

while under the influence of alcohol, other drug or drugs, intoxicating compound or compounds, or any combination thereof, within the 5 years preceding the date of the license application;

(4) is not the subject of a pending arrest warrant,

prosecution, or proceeding for an offense or action that could lead to disqualification to own or possess a firearm;

(5) has not been in residential or court-ordered

treatment for alcoholism, alcohol detoxification, or drug treatment within the 5 years immediately preceding the date of the license application; and

(6) has completed firearms training and any

education component required under Section 75 of this Act.

(Source: P.A. 98-63, eff. 7-9-13; 98-756, eff. 7-16-14.)

(430 ILCS 66/30)
Sec. 30. Contents of license application.
(a) The license application shall be in writing, under penalty of perjury, on a standard form adopted by the Department and shall be accompanied by the documentation required in this Section and the applicable fee. Each application form shall include the following statement printed in bold type: "Warning: Entering false information on this form is punishable as perjury under Section 32-2 of the Criminal Code of 2012."
(b) The application shall contain the following:
(1) the applicant's name, current address, date and

year of birth, place of birth, height, weight, hair color, eye color, maiden name or any other name the applicant has used or identified with, and any address where the applicant resided for more than 30 days within the 10 years preceding the date of the license application;

(2) the applicant's valid driver's license number

or valid state identification card number;

(3) a waiver of the applicant's privacy and

confidentiality rights and privileges under all federal and state laws, including those limiting access to juvenile court, criminal justice, psychological, or psychiatric records or records relating to any institutionalization of the applicant, and an affirmative request that a person having custody of any of these records provide it or information concerning it to the Department. The waiver only applies to records sought in connection with determining whether the applicant qualifies for a license to carry a concealed firearm under this Act, or whether the applicant remains in compliance with the Firearm Owners Identification Card Act;

(4) an affirmation that the applicant possesses a

currently valid Firearm Owner's Identification Card and card number if possessed or notice the applicant is applying for a Firearm Owner's Identification Card in conjunction with the license application;

(5) an affirmation that the applicant has not been

convicted or found guilty of:

(A) a felony;
(B) a misdemeanor involving the use or threat of

physical force or violence to any person within the 5 years preceding the date of the application; or

(C) 2 or more violations related to driving while

under the influence of alcohol, other drug or drugs, intoxicating compound or compounds, or any combination thereof, within the 5 years preceding the date of the license application; and

(6) whether the applicant has failed a drug test for

a drug for which the applicant did not have a prescription, within the previous year, and if so, the provider of the test, the specific substance involved, and the date of the test;

(7) written consent for the Department to review and

use the applicant's Illinois digital driver's license or Illinois identification card photograph and signature;

(8) a full set of fingerprints submitted to the

Department in electronic format, provided the Department may accept an application submitted without a set of fingerprints in which case the Department shall be granted 30 days in addition to the 90 days provided under subsection (e) of Section 10 of this Act to issue or deny a license;

(9) a head and shoulder color photograph in a size

specified by the Department taken within the 30 days preceding the date of the license application; and

(10) a photocopy of any certificates or other

evidence of compliance with the training requirements under this Act.

(Source: P.A. 98-63, eff. 7-9-13; 99-29, eff. 7-10-15.)

(430 ILCS 66/35)
Sec. 35. Investigation of the applicant.
The Department shall conduct a background check of the applicant to ensure compliance with the requirements of this Act and all federal, State, and local laws. The background check shall include a search of the following:
(1) the National Instant Criminal Background Check

System of the Federal Bureau of Investigation;

(2) all available state and local criminal history

record information files, including records of juvenile adjudications;

(3) all available federal, state, and local records

regarding wanted persons;

(4) all available federal, state, and local records

of domestic violence restraining and protective orders;

(5) the files of the Department of Human Services

relating to mental health and developmental disabilities; and

(6) all other available records of a federal, state,

or local agency or other public entity in any jurisdiction likely to contain information relevant to whether the applicant is prohibited from purchasing, possessing, or carrying a firearm under federal, state, or local law.

Fingerprints collected under Section 30 shall be checked against the Department of State Police and Federal Bureau of Investigation criminal history record databases now and hereafter filed. The Department shall charge applicants a fee for conducting the criminal history records check, which shall be deposited in the State Police Services Fund and shall not exceed the actual cost of the records check.
(Source: P.A. 98-63, eff. 7-9-13; 98-756, eff. 7-16-14.)

(430 ILCS 66/40)
Sec. 40. Non-resident license applications.
(a) For the purposes of this Section, "non-resident" means a person who has not resided within this State for more than 30 days and resides in another state or territory.
(b) The Department shall by rule allow for non-resident license applications from any state or territory of the United States with laws related to firearm ownership, possession, and carrying, that are substantially similar to the requirements to obtain a license under this Act.
(c) A resident of a state or territory approved by the Department under subsection (b) of this Section may apply for a non-resident license. The applicant shall apply to the Department and must meet all of the qualifications established in Section 25 of this Act, except for the Illinois residency requirement in item (xiv) of paragraph (2) of subsection (a) of Section 4 of the Firearm Owners Identification Card Act. The applicant shall submit:
(1) the application and documentation required under

Section 30 of this Act and the applicable fee;

(2) a notarized document stating that the applicant:
(A) is eligible under federal law and the laws of

his or her state or territory of residence to own or possess a firearm;

(B) if applicable, has a license or permit to

carry a firearm or concealed firearm issued by his or her state or territory of residence and attach a copy of the license or permit to the application;

(C) understands Illinois laws pertaining to the

possession and transport of firearms; and

(D) acknowledges that the applicant is subject to

the jurisdiction of the Department and Illinois courts for any violation of this Act;

(3) a photocopy of any certificates or other evidence

of compliance with the training requirements under Section 75 of this Act; and

(4) a head and shoulder color photograph in a size

specified by the Department taken within the 30 days preceding the date of the application.

(d) In lieu of an Illinois driver's license or Illinois identification card, a non-resident applicant shall provide similar documentation from his or her state or territory of residence. In lieu of a valid Firearm Owner's Identification Card, the applicant shall submit documentation and information required by the Department to obtain a Firearm Owner's Identification Card, including an affidavit that the non-resident meets the mental health standards to obtain a firearm under Illinois law, and the Department shall ensure that the applicant would meet the eligibility criteria to obtain a Firearm Owner's Identification card if he or she was a resident of this State.
(e) Nothing in this Act shall prohibit a non-resident from transporting a concealed firearm within his or her vehicle in Illinois, if the concealed firearm remains within his or her vehicle and the non-resident:
(1) is not prohibited from owning or possessing a

firearm under federal law;

(2) is eligible to carry a firearm in public under

the laws of his or her state or territory of residence, as evidenced by the possession of a concealed carry license or permit issued by his or her state of residence, if applicable; and

(3) is not in possession of a license under this Act.
If the non-resident leaves his or her vehicle unattended, he or she shall store the firearm within a locked vehicle or locked container within the vehicle in accordance with subsection (b) of Section 65 of this Act.
(Source: P.A. 98-63, eff. 7-9-13; 98-600, eff. 12-6-13; 99-78, eff. 7-20-15.)

(430 ILCS 66/45)
Sec. 45. Civil immunity; Board, employees, and agents. The Board, Department, local law enforcement agency, or the employees and agents of the Board, Department, or local law enforcement agency participating in the licensing process under this Act shall not be held liable for damages in any civil action arising from alleged wrongful or improper granting, denying, renewing, revoking, suspending, or failing to grant, deny, renew, revoke, or suspend a license under this Act, except for willful or wanton misconduct.
(Source: P.A. 98-63, eff. 7-9-13.)

(430 ILCS 66/50)
Sec. 50. License renewal. Applications for renewal of a license shall be made to the Department. A license shall be renewed for a period of 5 years upon receipt of a completed renewal application, completion of 3 hours of training required under Section 75 of this Act, payment of the applicable renewal fee, and completion of an investigation under Section 35 of this Act. The renewal application shall contain the information required in Section 30 of this Act, except that the applicant need not resubmit a full set of fingerprints.
(Source: P.A. 98-63, eff. 7-9-13; 98-756, eff. 7-16-14.)

(430 ILCS 66/55)
Sec. 55. Change of address or name; lost, destroyed, or stolen licenses.
(a) A licensee shall notify the Department within 30 days of moving or changing residence or any change of name. The licensee shall submit the requisite fee and the Department may require a notarized statement that the licensee has changed his or her residence or his or her name, including the prior and current address or name and the date the applicant moved or changed his or her name.
(b) A licensee shall notify the Department within 10 days of discovering that a license has been lost, destroyed, or stolen. A lost, destroyed, or stolen license is invalid. To request a replacement license, the licensee shall submit:
(1) a notarized statement that the licensee no longer

possesses the license, and that it was lost, destroyed, or stolen;

(2) if applicable, a copy of a police report stating

that the license was stolen; and

(3) the requisite fee.
(c) A violation of this Section is a petty offense with a fine of $150 which shall be deposited into the Mental Health Reporting Fund.
(Source: P.A. 98-63, eff. 7-9-13; 99-29, eff. 7-10-15.)

(430 ILCS 66/60)
Sec. 60. Fees.
(a) All fees collected under this Act shall be deposited as provided in this Section. Application, renewal, and replacement fees shall be non-refundable.
(b) An applicant for a new license or a renewal shall submit $150 with the application, of which $120 shall be apportioned to the State Police Firearm Services Fund, $20 shall be apportioned to the Mental Health Reporting Fund, and $10 shall be apportioned to the State Crime Laboratory Fund.
(c) A non-resident applicant for a new license or renewal shall submit $300 with the application, of which $250 shall be apportioned to the State Police Firearm Services Fund, $40 shall be apportioned to the Mental Health Reporting Fund, and $10 shall be apportioned to the State Crime Laboratory Fund.
(d) A licensee requesting a new license in accordance with Section 55 shall submit $75, of which $60 shall be apportioned to the State Police Firearm Services Fund, $5 shall be apportioned to the Mental Health Reporting Fund, and $10 shall be apportioned to the State Crime Laboratory Fund.
(Source: P.A. 98-63, eff. 7-9-13.)

(430 ILCS 66/65)
Sec. 65. Prohibited areas.
(a) A licensee under this Act shall not knowingly carry a firearm on or into:
(1) Any building, real property, and parking area

under the control of a public or private elementary or secondary school.

(2) Any building, real property, and parking area

under the control of a pre-school or child care facility, including any room or portion of a building under the control of a pre-school or child care facility. Nothing in this paragraph shall prevent the operator of a child care facility in a family home from owning or possessing a firearm in the home or license under this Act, if no child under child care at the home is present in the home or the firearm in the home is stored in a locked container when a child under child care at the home is present in the home.

(3) Any building, parking area, or portion of a

building under the control of an officer of the executive or legislative branch of government, provided that nothing in this paragraph shall prohibit a licensee from carrying a concealed firearm onto the real property, bikeway, or trail in a park regulated by the Department of Natural Resources or any other designated public hunting area or building where firearm possession is permitted as established by the Department of Natural Resources under Section 1.8 of the Wildlife Code.

(4) Any building designated for matters before a

circuit court, appellate court, or the Supreme Court, or any building or portion of a building under the control of the Supreme Court.

(5) Any building or portion of a building under the

control of a unit of local government.

(6) Any building, real property, and parking area

under the control of an adult or juvenile detention or correctional institution, prison, or jail.

(7) Any building, real property, and parking area

under the control of a public or private hospital or hospital affiliate, mental health facility, or nursing home.

(8) Any bus, train, or form of transportation paid

for in whole or in part with public funds, and any building, real property, and parking area under the control of a public transportation facility paid for in whole or in part with public funds.

(9) Any building, real property, and parking area

under the control of an establishment that serves alcohol on its premises, if more than 50% of the establishment's gross receipts within the prior 3 months is from the sale of alcohol. The owner of an establishment who knowingly fails to prohibit concealed firearms on its premises as provided in this paragraph or who knowingly makes a false statement or record to avoid the prohibition on concealed firearms under this paragraph is subject to the penalty under subsection (c-5) of Section 10-1 of the Liquor Control Act of 1934.

(10) Any public gathering or special event conducted

on property open to the public that requires the issuance of a permit from the unit of local government, provided this prohibition shall not apply to a licensee who must walk through a public gathering in order to access his or her residence, place of business, or vehicle.

(11) Any building or real property that has been

issued a Special Event Retailer's license as defined in Section 1-3.17.1 of the Liquor Control Act during the time designated for the sale of alcohol by the Special Event Retailer's license, or a Special use permit license as defined in subsection (q) of Section 5-1 of the Liquor Control Act during the time designated for the sale of alcohol by the Special use permit license.

(12) Any public playground.
(13) Any public park, athletic area, or athletic

facility under the control of a municipality or park district, provided nothing in this Section shall prohibit a licensee from carrying a concealed firearm while on a trail or bikeway if only a portion of the trail or bikeway includes a public park.

(14) Any real property under the control of the Cook

County Forest Preserve District.

(15) Any building, classroom, laboratory, medical

clinic, hospital, artistic venue, athletic venue, entertainment venue, officially recognized university-related organization property, whether owned or leased, and any real property, including parking areas, sidewalks, and common areas under the control of a public or private community college, college, or university.

(16) Any building, real property, or parking area

under the control of a gaming facility licensed under the Riverboat Gambling Act or the Illinois Horse Racing Act of 1975, including an inter-track wagering location licensee.

(17) Any stadium, arena, or the real property or

parking area under the control of a stadium, arena, or any collegiate or professional sporting event.

(18) Any building, real property, or parking area

under the control of a public library.

(19) Any building, real property, or parking area

under the control of an airport.

(20) Any building, real property, or parking area

under the control of an amusement park.

(21) Any building, real property, or parking area

under the control of a zoo or museum.

(22) Any street, driveway, parking area, property,

building, or facility, owned, leased, controlled, or used by a nuclear energy, storage, weapons, or development site or facility regulated by the federal Nuclear Regulatory Commission. The licensee shall not under any circumstance store a firearm or ammunition in his or her vehicle or in a compartment or container within a vehicle located anywhere in or on the street, driveway, parking area, property, building, or facility described in this paragraph.

(23) Any area where firearms are prohibited under

federal law.

(a-5) Nothing in this Act shall prohibit a public or private community college, college, or university from:
(1) prohibiting persons from carrying a firearm

within a vehicle owned, leased, or controlled by the college or university;

(2) developing resolutions, regulations, or policies

regarding student, employee, or visitor misconduct and discipline, including suspension and expulsion;

(3) developing resolutions, regulations, or policies

regarding the storage or maintenance of firearms, which must include designated areas where persons can park vehicles that carry firearms; and

(4) permitting the carrying or use of firearms for

the purpose of instruction and curriculum of officially recognized programs, including but not limited to military science and law enforcement training programs, or in any designated area used for hunting purposes or target shooting.

(a-10) The owner of private real property of any type may prohibit the carrying of concealed firearms on the property under his or her control. The owner must post a sign in accordance with subsection (d) of this Section indicating that firearms are prohibited on the property, unless the property is a private residence.
(b) Notwithstanding subsections (a), (a-5), and (a-10) of this Section except under paragraph (22) or (23) of subsection (a), any licensee prohibited from carrying a concealed firearm into the parking area of a prohibited location specified in subsection (a), (a-5), or (a-10) of this Section shall be permitted to carry a concealed firearm on or about his or her person within a vehicle into the parking area and may store a firearm or ammunition concealed in a case within a locked vehicle or locked container out of plain view within the vehicle in the parking area. A licensee may carry a concealed firearm in the immediate area surrounding his or her vehicle within a prohibited parking lot area only for the limited purpose of storing or retrieving a firearm within the vehicle's trunk. For purposes of this subsection, "case" includes a glove compartment or console that completely encloses the concealed firearm or ammunition, the trunk of the vehicle, or a firearm carrying box, shipping box, or other container.
(c) A licensee shall not be in violation of this Section while he or she is traveling along a public right of way that touches or crosses any of the premises under subsection (a), (a-5), or (a-10) of this Section if the concealed firearm is carried on his or her person in accordance with the provisions of this Act or is being transported in a vehicle by the licensee in accordance with all other applicable provisions of law.
(d) Signs stating that the carrying of firearms is prohibited shall be clearly and conspicuously posted at the entrance of a building, premises, or real property specified in this Section as a prohibited area, unless the building or premises is a private residence. Signs shall be of a uniform design as established by the Department and shall be 4 inches by 6 inches in size. The Department shall adopt rules for standardized signs to be used under this subsection.
(Source: P.A. 98-63, eff. 7-9-13; 99-29, eff. 7-10-15.)

(430 ILCS 66/70)
Sec. 70. Violations.
(a) A license issued or renewed under this Act shall be revoked if, at any time, the licensee is found to be ineligible for a license under this Act or the licensee no longer meets the eligibility requirements of the Firearm Owners Identification Card Act.
(b) A license shall be suspended if an order of protection, including an emergency order of protection, plenary order of protection, or interim order of protection under Article 112A of the Code of Criminal Procedure of 1963 or under the Illinois Domestic Violence Act of 1986, is issued against a licensee for the duration of the order, or if the Department is made aware of a similar order issued against the licensee in any other jurisdiction. If an order of protection is issued against a licensee, the licensee shall surrender the license, as applicable, to the court at the time the order is entered or to the law enforcement agency or entity serving process at the time the licensee is served the order. The court, law enforcement agency, or entity responsible for serving the order of protection shall notify the Department within 7 days and transmit the license to the Department.
(c) A license is invalid upon expiration of the license, unless the licensee has submitted an application to renew the license, and the applicant is otherwise eligible to possess a license under this Act.
(d) A licensee shall not carry a concealed firearm while under the influence of alcohol, other drug or drugs, intoxicating compound or combination of compounds, or any combination thereof, under the standards set forth in subsection (a) of Section 11-501 of the Illinois Vehicle Code.
A licensee in violation of this subsection (d) shall be guilty of a Class A misdemeanor for a first or second violation and a Class 4 felony for a third violation. The Department may suspend a license for up to 6 months for a second violation and shall permanently revoke a license for a third violation.
(e) Except as otherwise provided, a licensee in violation of this Act shall be guilty of a Class B misdemeanor. A second or subsequent violation is a Class A misdemeanor. The Department may suspend a license for up to 6 months for a second violation and shall permanently revoke a license for 3 or more violations of Section 65 of this Act. Any person convicted of a violation under this Section shall pay a $150 fee to be deposited into the Mental Health Reporting Fund, plus any applicable court costs or fees.
(f) A licensee convicted or found guilty of a violation of this Act who has a valid license and is otherwise eligible to carry a concealed firearm shall only be subject to the penalties under this Section and shall not be subject to the penalties under Section 21-6, paragraph (4), (8), or (10) of subsection (a) of Section 24-1, or subparagraph (A-5) or (B-5) of paragraph (3) of subsection (a) of Section 24-1.6 of the Criminal Code of 2012. Except as otherwise provided in this subsection, nothing in this subsection prohibits the licensee from being subjected to penalties for violations other than those specified in this Act.
(g) A licensee whose license is revoked, suspended, or denied shall, within 48 hours of receiving notice of the revocation, suspension, or denial, surrender his or her concealed carry license to the local law enforcement agency where the person resides. The local law enforcement agency shall provide the licensee a receipt and transmit the concealed carry license to the Department of State Police. If the licensee whose concealed carry license has been revoked, suspended, or denied fails to comply with the requirements of this subsection, the law enforcement agency where the person resides may petition the circuit court to issue a warrant to search for and seize the concealed carry license in the possession and under the custody or control of the licensee whose concealed carry license has been revoked, suspended, or denied. The observation of a concealed carry license in the possession of a person whose license has been revoked, suspended, or denied constitutes a sufficient basis for the arrest of that person for violation of this subsection. A violation of this subsection is a Class A misdemeanor.
(h) A license issued or renewed under this Act shall be revoked if, at any time, the licensee is found ineligible for a Firearm Owner's Identification Card, or the licensee no longer possesses a valid Firearm Owner's Identification Card. A licensee whose license is revoked under this subsection (h) shall surrender his or her concealed carry license as provided for in subsection (g) of this Section.
This subsection shall not apply to a person who has filed an application with the State Police for renewal of a Firearm Owner's Identification Card and who is not otherwise ineligible to obtain a Firearm Owner's Identification Card.
(i) A certified firearms instructor who knowingly provides or offers to provide a false certification that an applicant has completed firearms training as required under this Act is guilty of a Class A misdemeanor. A person guilty of a violation of this subsection (i) is not eligible for court supervision. The Department shall permanently revoke the firearms instructor certification of a person convicted under this subsection (i).
(Source: P.A. 98-63, eff. 7-9-13; 98-756, eff. 7-16-14; 98-899, eff. 8-15-14.)

(430 ILCS 66/75)
Sec. 75. Applicant firearm training.
(a) Within 60 days of the effective date of this Act, the Department shall begin approval of firearm training courses and shall make a list of approved courses available on the Department's website.
(b) An applicant for a new license shall provide proof of completion of a firearms training course or combination of courses approved by the Department of at least 16 hours, which includes range qualification time under subsection (c) of this Section, that covers the following:
(1) firearm safety;
(2) the basic principles of marksmanship;
(3) care, cleaning, loading, and unloading of a

concealable firearm;

(4) all applicable State and federal laws relating to

the ownership, storage, carry, and transportation of a firearm; and

(5) instruction on the appropriate and lawful

interaction with law enforcement while transporting or carrying a concealed firearm.

(c) An applicant for a new license shall provide proof of certification by a certified instructor that the applicant passed a live fire exercise with a concealable firearm consisting of:
(1) a minimum of 30 rounds; and
(2) 10 rounds from a distance of 5 yards; 10 rounds

from a distance of 7 yards; and 10 rounds from a distance of 10 yards at a B-27 silhouette target approved by the Department.

(d) An applicant for renewal of a license shall provide proof of completion of a firearms training course or combination of courses approved by the Department of at least 3 hours.
(e) A certificate of completion for an applicant's firearm training course shall not be issued to a student who:
(1) does not follow the orders of the certified

firearms instructor;

(2) in the judgment of the certified instructor,

handles a firearm in a manner that poses a danger to the student or to others; or

(3) during the range firing portion of testing fails

to hit the target with 70% of the rounds fired.

(f) An instructor shall maintain a record of each student's performance for at least 5 years, and shall make all records available upon demand of authorized personnel of the Department.
(g) The Department and certified firearms instructors shall recognize up to 8 hours of training already completed toward the 16 hour training requirement under this Section if the training course is submitted to and approved by the Department. Any remaining hours that the applicant completes must at least cover the classroom subject matter of paragraph (4) of subsection (b) of this Section, and the range qualification in subsection (c) of this Section.
(h) A person who has qualified to carry a firearm as an active law enforcement or corrections officer, who has successfully completed firearms training as required by his or her law enforcement agency and is authorized by his or her agency to carry a firearm; a person currently certified as a firearms instructor by this Act or by the Illinois Law Enforcement Training Standards Board; or a person who has completed the required training and has been issued a firearm control card by the Department of Financial and Professional Regulation shall be exempt from the requirements of this Section.
(i) The Department and certified firearms instructors shall recognize 8 hours of training as completed toward the 16 hour training requirement under this Section, if the applicant is an active, retired, or honorably discharged member of the United States Armed Forces. Any remaining hours that the applicant completes must at least cover the classroom subject matter of paragraph (4) of subsection (b) of this Section, and the range qualification in subsection (c) of this Section.
(j) The Department and certified firearms instructors shall recognize up to 8 hours of training already completed toward the 16 hour training requirement under this Section if the training course is approved by the Department and was completed in connection with the applicant's previous employment as a law enforcement or corrections officer. Any remaining hours that the applicant completes must at least cover the classroom subject matter of paragraph (4) of subsection (b) of this Section, and the range qualification in subsection (c) of this Section. A former law enforcement or corrections officer seeking credit under this subsection (j) shall provide evidence that he or she separated from employment in good standing from each law enforcement agency where he or she was employed. An applicant who was discharged from a law enforcement agency for misconduct or disciplinary reasons is not eligible for credit under this subsection (j).
(Source: P.A. 98-63, eff. 7-9-13; 98-600, eff. 12-6-13.)

(430 ILCS 66/80)
Sec. 80. Certified firearms instructors.
(a) Within 60 days of the effective date of this Act, the Department shall begin approval of certified firearms instructors and enter certified firearms instructors into an online registry on the Department's website.
(b) A person who is not a certified firearms instructor shall not teach applicant training courses or advertise or otherwise represent courses they teach as qualifying their students to meet the requirements to receive a license under this Act. Each violation of this subsection is a business offense with a fine of at least $1,000 per violation.
(c) A person seeking to become a certified firearms instructor shall:
(1) be at least 21 years of age;
(2) be a legal resident of the United States; and
(3) meet the requirements of Section 25 of this Act,

except for the Illinois residency requirement in item (xiv) of paragraph (2) of subsection (a) of Section 4 of the Firearm Owners Identification Card Act; and any additional uniformly applied requirements established by the Department.

(d) A person seeking to become a certified firearms instructor, in addition to the requirements of subsection (c) of this Section, shall:
(1) possess a high school diploma or high school

equivalency certificate; and

(2) have at least one of the following valid firearms

instructor certifications:

(A) certification from a law enforcement agency;
(B) certification from a firearm instructor

course offered by a State or federal governmental agency;

(C) certification from a firearm instructor

qualification course offered by the Illinois Law Enforcement Training Standards Board; or

(D) certification from an entity approved by the

Department that offers firearm instructor education and training in the use and safety of firearms.

(e) A person may have his or her firearms instructor certification denied or revoked if he or she does not meet the requirements to obtain a license under this Act, provides false or misleading information to the Department, or has had a prior instructor certification revoked or denied by the Department.
(Source: P.A. 98-63, eff. 7-9-13; 98-600, eff. 12-6-13; 98-718, eff. 1-1-15.)

(430 ILCS 66/85)
Sec. 85. Background checks for sales. A license to carry a concealed firearm issued by this State shall not exempt the licensee from the requirements of a background check, including a check of the National Instant Criminal Background Check System, upon purchase or transfer of a firearm.
(Source: P.A. 98-63, eff. 7-9-13.)

(430 ILCS 66/87)
Sec. 87. Administrative and judicial review.
(a) Whenever an application for a concealed carry license is denied, whenever the Department fails to act on an application within 90 days of its receipt, or whenever a license is revoked or suspended as provided in this Act, the aggrieved party may appeal to the Director for a hearing upon the denial, revocation, suspension, or failure to act on the application, unless the denial was made by the Concealed Carry Licensing Review Board, in which case the aggrieved party may petition the circuit court in writing in the county of his or her residence for a hearing upon the denial.
(b) All final administrative decisions of the Department or the Concealed Carry Licensing Review Board under this Act shall be subject to judicial review under the provisions of the Administrative Review Law. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 98-63, eff. 7-9-13.)

(430 ILCS 66/90)
Sec. 90. Preemption. The regulation, licensing, possession, registration, and transportation of handguns and ammunition for handguns by licensees are exclusive powers and functions of the State. Any ordinance or regulation, or portion thereof, enacted on or before the effective date of this Act that purports to impose regulations or restrictions on licensees or handguns and ammunition for handguns in a manner inconsistent with this Act shall be invalid in its application to licensees under this Act on the effective date of this Act. This Section is a denial and limitation of home rule powers and functions under subsection (h) of Section 6 of Article VII of the Illinois Constitution.
(Source: P.A. 98-63, eff. 7-9-13.)

(430 ILCS 66/92)
Sec. 92. (Repealed).
(Source: P.A. 98-63, eff. 7-9-13. Repealed internally, eff. 3-2-14.)

(430 ILCS 66/95)
Sec. 95. Procurement; rulemaking.
(a) The Department of State Police, in consultation with and subject to the approval of the Chief Procurement Officer, may procure a single contract or multiple contracts to implement the provisions of this Act. A contract or contracts under this paragraph are not subject to the provisions of the Illinois Procurement Code, except for Sections 20-60, 20-65, 20-70, and 20-160 and Article 50 of that Code, provided that the Chief Procurement Officer may, in writing with justification, waive any certification required under Article 50. This exemption shall be repealed one year from the effective date of this Act.
(b) The Department shall adopt rules to implement the provisions of this Act. The Department may adopt rules necessary to implement the provisions of this Act through the use of emergency rulemaking in accordance with Section 5-45 of the Illinois Administrative Procedure Act for a period not to exceed 180 days after the effective date of this Act.
(Source: P.A. 98-63, eff. 7-9-13.)

(430 ILCS 66/100)
Sec. 100. Short title. Sections 100 through 110 may be cited as the School Administrator Reporting of Mental Health Clear and Present Danger Determinations Law.
(Source: P.A. 98-63, eff. 7-9-13.)

(430 ILCS 66/105)
Sec. 105. Duty of school administrator. It is the duty of the principal of a public elementary or secondary school, or his or her designee, and the chief administrative officer of a private elementary or secondary school or a public or private community college, college, or university, or his or her designee, to report to the Department of State Police when a student is determined to pose a clear and present danger to himself, herself, or to others, within 24 hours of the determination as provided in Section 6-103.3 of the Mental Health and Developmental Disabilities Code. "Clear and present danger" has the meaning as provided in paragraph (2) of the definition of "clear and present danger" in Section 1.1 of the Firearm Owners Identification Card Act.
(Source: P.A. 98-63, eff. 7-9-13.)

(430 ILCS 66/110)
Sec. 110. Immunity. A principal or chief administrative officer, or the designee of a principal or chief administrative officer, making the determination and reporting under Section 105 of this Law shall not be held criminally, civilly, or professionally liable, except for willful or wanton misconduct.
(Source: P.A. 98-63, eff. 7-9-13.)

(430 ILCS 66/115)
Sec. 115. (Amendatory provisions; text omitted).
(Source: P.A. 98-63, eff. 7-9-13; text omitted.)

(430 ILCS 66/120)
Sec. 120. (Amendatory provisions; text omitted).
(Source: P.A. 98-63, eff. 7-9-13; text omitted.)

(430 ILCS 66/122)
Sec. 122. (Amendatory provisions; text omitted).
(Source: P.A. 98-63, eff. 7-9-13; text omitted.)

(430 ILCS 66/125)
Sec. 125. (Amendatory provisions; text omitted).
(Source: P.A. 98-63, eff. 7-9-13; text omitted.)

(430 ILCS 66/130)
Sec. 130. (Amendatory provisions; text omitted).
(Source: P.A. 98-63, eff. 7-9-13; text omitted.)

(430 ILCS 66/135)
Sec. 135. The State Finance Act is amended by repealing Section 5.206.
(Source: P.A. 98-63, eff. 7-9-13.)

(430 ILCS 66/140)
Sec. 140. (Amendatory provisions; text omitted).
(Source: P.A. 98-63, eff. 7-9-13; text omitted.)

(430 ILCS 66/142)
Sec. 142. (Amendatory provisions; text omitted).
(Source: P.A. 98-63, eff. 7-9-13; text omitted.)

(430 ILCS 66/145)
Sec. 145. (Amendatory provisions; text omitted).
(Source: P.A. 98-63, eff. 7-9-13; text omitted.)

(430 ILCS 66/150)
Sec. 150. (Amendatory provisions; text omitted).
(Source: P.A. 98-63, eff. 7-9-13; text omitted.)

(430 ILCS 66/155)
Sec. 155. (Amendatory provisions; text omitted).
(Source: P.A. 98-63, eff. 7-9-13; text omitted.)

(430 ILCS 66/160)
Sec. 160. (Amendatory provisions; text omitted).
(Source: P.A. 98-63, eff. 7-9-13; text omitted.)

(430 ILCS 66/165)
Sec. 165. (Amendatory provisions; text omitted).
(Source: P.A. 98-63, eff. 7-9-13; text omitted.)

(430 ILCS 66/170)
Sec. 170. (Amendatory provisions; text omitted).
(Source: P.A. 98-63, eff. 7-9-13; text omitted.)

(430 ILCS 66/195)
Sec. 195. No acceleration or delay. Where this Act makes changes in a statute that is represented in this Act by text that is not yet or no longer in effect (for example, a Section represented by multiple versions), the use of that text does not accelerate or delay the taking effect of (i) the changes made by this Act or (ii) provisions derived from any other Public Act.
(Source: P.A. 98-63, eff. 7-9-13.)

(430 ILCS 66/999)
Sec. 999. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 98-63, eff. 7-9-13.)



430 ILCS 70/ - Illinois Public Demonstrations Law.

(430 ILCS 70/1) (from Ch. 38, par. 85-1)
Sec. 1. Short title.
This Act shall be known as the "Illinois Public Demonstrations Law".
(Source: Laws 1967, p. 3613.)

(430 ILCS 70/2) (from Ch. 38, par. 85-2)
Sec. 2. Declaration of purpose. It is declared to be the public policy of this State: That the maintenance of good order on highways, as defined in Section 2-202 of the "Illinois Highway Code", is a paramount responsibility of democratic government;
That the public health, welfare and safety of the community require that the movement of vehicular traffic on such roadways be lawfully conducted with a minimum of disruption;
That the practice of unhindered or unrestrained picketing or demonstrating on such roadways has caused disruption of police, fire and emergency services, and injury to persons regardless of participation in the march, assembly or demonstration;
That the practice of multiple demonstrations on the same day in different locations in municipalities and unincorporated areas of counties has unreasonably deprived the citizens of the police, fire and emergency services; and
That the provisions herein enacted are necessary for the protection of the health, welfare and safety of the public.
(Source: P.A. 81-840.)

(430 ILCS 70/3) (from Ch. 38, par. 85-3)
Sec. 3. Unlawful action-Parade permit. It is unlawful for any person, group or organization to conduct or participate in any march, assembly, meeting, parade, or gathering on roadways in more than one specific area of or location in, any municipality or the unincorporated area of a county, on any given day, unless it is acting under authority of a duly issued municipal or county parade or demonstration permit if local ordinance or regulation requires a permit, or, if not, with permission of the principal law enforcement officer for the area. Only the person, group, or organization responsible for organizing the march, assembly, meeting, parade, or gathering is required to obtain a permit or the permission of the principal law enforcement officer, which shall be sufficient to encompass all participants. If a march, assembly, meeting, parade, or gathering on roadways involves the act of crossing or traversing over or upon active railroad tracks, the municipal or county authority or principal law enforcement officer, as part of its permit or permission process, may prohibit any portion of the route that involves the act of crossing or traversing over or upon active railroad tracks.
(Source: P.A. 98-320, eff. 8-12-13.)

(430 ILCS 70/4) (from Ch. 38, par. 85-4)
Sec. 4. Acting with other groups - Size of assemblage. It is unlawful for any group or organization or any individual acting with the group or organization, to conduct or participate in any march, assembly, meeting, parade, or gathering on roadways unless the march, assembly, meeting, parade, or gathering is limited to numbers that, in the opinion of the principal law enforcement officer, will not obstruct pedestrian or vehicular traffic in an unreasonable manner. The principal law enforcement officer shall, within 12 hours of receiving the notice required by Section 5, inform the group or organization as to the limitation on number of persons allowed to participate.
(Source: P.A. 98-320, eff. 8-12-13.)

(430 ILCS 70/5) (from Ch. 38, par. 85-5)
Sec. 5. Notice of assemblage in writing-Contents. It is unlawful for any group or organization to conduct or participate in any march, assembly, meeting, parade, or gathering on roadways unless the principal law enforcement officer has been given notice in writing of the location, the maximum number of persons participating, and the names and addresses of the organizers of the march, assembly, meeting, parade, or gathering, its route, and its time of inception and duration at least 24 hours before inception.
(Source: P.A. 98-320, eff. 8-12-13.)

(430 ILCS 70/6) (from Ch. 38, par. 85-6)
Sec. 6. Time of holding. It is unlawful for any group, organization, or any individual to conduct or participate in any march, assembly, meeting, parade, or gathering on roadways during peak traffic periods unless authorized by the principal law enforcement officer for the area in which the march, assembly, meeting, parade, or gathering is to be held. Peak traffic periods, unless otherwise set by municipal or county authority, are for the purposes of this Act declared to be 7:30 a.m. o'clock to 9:00 a.m. o'clock in the forenoon, and from 4:30 p.m. o'clock to 6:00 p.m. o'clock in the afternoon, Monday through Friday except for State and National holidays.
(Source: P.A. 98-320, eff. 8-12-13.)

(430 ILCS 70/7) (from Ch. 38, par. 85-7)
Sec. 7. Conflict with municipal ordinance. Nothing in this Act shall be construed to invalidate or repeal by inference any local or municipal enactment in regard to parades or demonstrations, but if there is an unreconcilable conflict this Act shall prevail as to such portion or portions that are in direct conflict, except as to duly designated peak hours of traffic within its boundaries.
(Source: Laws 1967, p. 3613.)

(430 ILCS 70/8) (from Ch. 38, par. 85-8)
Sec. 8. Sentence.
Violation of this Act is a Class A misdemeanor.
(Source: P.A. 77-2646.)

(430 ILCS 70/9) (from Ch. 38, par. 85-9)
Sec. 9. Severability.
If any provision or term of this Act, or any application thereof, is held invalid, the invalidity shall not affect other applications of the provisions or terms, or other provisions or terms of this Act, which reasonably can be given effect without the invalid provision or term, or the application thereof.
(Source: Laws 1967, p. 3613.)



430 ILCS 75/ - Boiler and Pressure Vessel Safety Act.

(430 ILCS 75/1) (from Ch. 111 1/2, par. 3201)
Sec. 1. Citation of Act; application. This Act may be cited as the Boiler and Pressure Vessel Safety Act and, except as otherwise provided, shall apply to fired and unfired steam boilers, hot water boilers, and pressure vessels.
(Source: P.A. 87-1169.)

(430 ILCS 75/2) (from Ch. 111 1/2, par. 3202)
Sec. 2. Board of Boiler and Pressure Vessel Rules.
(a) There is created within the Office of the State Fire Marshal a Board of Boiler and Pressure Vessel Rules, which shall hereafter be referred to as the Board, consisting of 7 members who shall be appointed to the Board by the Governor, one for a term of one year, 2 for a term of 2 years, 2 for a term of 3 years, and 2 for a term of 4 years. At the expiration of their respective terms of office, they, or their successors identifiable with the same interests respectively as hereinafter provided, shall be appointed for terms of 4 years each. The Governor may at any time remove any member of the Board for inefficiency or neglect of duty in office. Upon the death or incapacity of any member the Governor shall fill the vacancy for the remainder of the vacated term with a representative of the same interests with which his predecessor was identified.
Of these 7 appointed members, 2 shall be representative of owners and users of boilers and pressure vessels within the State, with one representing owners and users of high pressure boilers and pressure vessels in utilities, manufacturing or processing, who shall be registered in accordance with the Professional Engineering Practice Act of 1989, and one representing the owners and users of low pressure boilers and pressure vessels in commercial buildings, multiple housing or hotels. Of the remaining 5 appointed members, one shall be representative of the boiler manufacturers within the State, one shall be a representative of an insurance company licensed to insure boilers and pressure vessels within the State, one shall be a mechanical engineer registered in accordance with the Professional Engineering Practice Act of 1989, one shall be representative of the boilermakers, and one shall be representative of the practical steam operating engineers.
(b) The Board shall annually elect one of its members to serve as chairman. The chairman shall appoint a vice-chairman and secretary to serve the same term as the chairman. At the call of the chairman, the Board shall meet at least 4 times each year at the State Capitol or other place designated by the Board.
(c) The members of the Board shall serve without salary, but shall receive reimbursement for their actual traveling and hotel expenses incurred while in the performance of their duties as members of the Board in accordance with the State of Illinois Travel Regulations.
(d) The Board shall formulate definitions, rules and regulations for the safe and proper construction, installation, repair, maintenance, alterations, inspections, use, and operation of boilers and pressure vessels in this State. The definitions, rules, and regulations so formulated shall be based upon, and at all times follow, accepted engineering standards, formulae, and practices pertaining to boiler and pressure vessel construction and safety. The Board shall by resolution adopt published codifications including, but not limited to, The Boiler and Pressure Vessel Code of The American Society of Mechanical Engineers, the National Board of Boiler and Pressure Vessel Inspectors Code, and the Maintenance, Inspection, Rating, Repair, and Alteration of Pressure Vessels Standards of the American Petroleum Institute with the amendments and interpretations thereto made and approved by those organizations, and may likewise adopt the amendments and interpretations subsequently made and published by the same organizations; and when so adopted those Codes shall be deemed incorporated into the definitions, rules and regulations of the Board. Amendments to and interpretations of the Codes so adopted shall be adopted immediately upon being promulgated, to the end that the definitions, rules and regulations shall at all times follow accepted engineering standards.
(e) The Board shall promulgate rules and regulations for the safe and proper repair, maintenance, alteration, inspection, use, and operation of boilers and pressure vessels which were in use or installed ready for use in this State prior to the date upon which the first rules and regulations under this Act pertaining to existing installations became effective, or during the 12 month period immediately thereafter.
(f) The rules and regulations formulated by the Board shall have the force and effect of law, except that the rules applying to the construction of new boilers and pressure vessels shall not be construed to prevent the installation thereof until 12 months after approval of the rules in accordance with the Illinois Administrative Procedure Act.
Rules and regulations of the Board shall become effective as provided therein.
(g) The Board shall establish fees for examinations, commissions, inspection certificates, inspections, annual statements, shop inspections, and other services.
(Source: P.A. 88-608, eff. 1-1-95; 89-467, eff. 1-1-97.)

(430 ILCS 75/2a) (from Ch. 111 1/2, par. 3202a)
Sec. 2a. Nuclear facilities. Notwithstanding any other provision to the contrary, the Illinois Emergency Management Agency shall have sole jurisdiction over all boilers and pressure vessels contained within or upon or in connection with any nuclear facility within this State. The Illinois Emergency Management Agency shall have the same authority and shall have and exercise the same powers and duties in relation to those boilers and pressure vessels under this Act as the Board or the State Fire Marshal have and exercise in relation to all boilers and pressure vessels in this State that are not included in this Section. Notwithstanding any other provision to the contrary, the Illinois Emergency Management Agency shall establish by rule the types and frequency of inspections of boilers and pressure vessels contained within or upon or in connection with any nuclear facility. The rules may provide that multiple boilers and pressure vessels in a nuclear power system shall be covered by a single inspection certificate. The Illinois Emergency Management Agency may enter into such agreements with the Board or the State Fire Marshal as are necessary to carry out its duties under this Act. The agreements may provide that the Illinois Emergency Management Agency shall accept and recognize Special Inspector Commissions issued by the State Fire Marshal.
(Source: P.A. 94-748, eff. 5-8-06.)

(430 ILCS 75/2b) (from Ch. 111 1/2, par. 3202b)
Sec. 2b. In addition to its other powers, the Illinois Emergency Management Agency is authorized to enter into agreements with the United States Nuclear Regulatory Commission for the establishment of a coordinated and comprehensive program to minimize the risks posed by boilers, pressure vessels, and related components contained within or upon or in connection with any nuclear facility within this State. The program may provide for such inspections of nuclear facilities within the State as may be agreed upon and for inspections within and outside the State of Illinois of boilers and pressure vessels to be installed in any nuclear facility within this State.
(Source: P.A. 94-748, eff. 5-8-06.)

(430 ILCS 75/2.1) (from Ch. 111 1/2, par. 3203)
Sec. 2.1. Accident reports. The Board shall adopt rules and regulations requiring the reporting of accidents involving boilers and pressure vessels.
(Source: P.A. 87-1169.)

(430 ILCS 75/3) (from Ch. 111 1/2, par. 3204)
Sec. 3. New boilers and pressure vessels. A boiler or pressure vessel that does not conform to the rules and regulations formulated by the Board governing new construction and installation shall not be installed and operated in this State unless the boiler or pressure vessel is of special design or construction and is not inconsistent with the spirit and safety objectives of the rules and regulations, in which case a special installation and operating permit may at its discretion be granted by the Board.
(Source: P.A. 87-1169.)

(430 ILCS 75/4) (from Ch. 111 1/2, par. 3205)
Sec. 4. Existing boilers and pressure vessels.
(a) The maximum allowable pressure consistent with the maximum and minimum operating temperatures of a boiler carrying the ASME Code symbol or of a pressure vessel carrying the ASME Code symbol shall be determined by the applicable section of the Code under which it was constructed and stamped or a later edition of the ASME Code, provided the rating conforms with the rules of the later edition.
(b) The maximum allowable pressure consistent with the maximum and minimum operating temperatures of a boiler or pressure vessel that does not carry the ASME Code symbol shall be computed in accordance with the rules and regulations of the Board, unless the boiler or pressure vessel is of special design or construction, in which case the Board may grant, at its discretion, a special operating permit consistent with the safety objectives of the rules and regulations of the Board.
(c) This Act does not prohibit the use, sale, or reinstallation of a boiler or pressure vessel referred to in this Section, provided it has been made to conform to the rules and regulations of the Board governing existing installations, and provided, further, it has not been found upon inspection to be in an unsafe condition.
(Source: P.A. 94-748, eff. 5-8-06.)

(430 ILCS 75/5) (from Ch. 111 1/2, par. 3206)
Sec. 5. Exemptions.
(a) This Act shall not apply to the following boilers and pressure vessels:
(1) Boilers and pressure vessels under federal

regulations, except for boiler and pressure vessels in nuclear facilities subject to Section 2a, and boilers and pressure vessels located in cities of more than 500,000 inhabitants.

(2) Pressure vessels used for transportation and

storage of compressed or liquefied gases when constructed in compliance with specifications of the Department of Transportation and charged with gas or liquid, marked, maintained, and periodically requalified for use, as required by appropriate regulations of the Department of Transportation.

(3) Pressure vessels located on vehicles operating

under the rules of other State authorities and used for carrying passengers or freight.

(4) Pressure vessels installed on the right of way of

railroads and used directly in the operation of trains.

(5) Boilers and pressure vessels under the inspection

jurisdiction of the Department of Natural Resources and located on mine property.

(6) Boilers and pressure vessels located on farms and

used solely for agricultural purposes.

(7) Steam boilers of a miniature model locomotive,

boat, tractor, or stationary engine constructed and maintained as a hobby and not for commercial use, that have an inside diameter not exceeding 12 inches and a grate area not exceeding 1 1/2 square feet, provided they are constantly attended while in operation and are equipped with a water level indicator, pressure gauge, and a safety valve of adequate capacity.

(8) Pressure vessels regulated and inspected under

the Illinois Fertilizer Act of 1961.

(9) Pressure vessels containing liquefied petroleum

gas regulated under the Liquefied Petroleum Gas Regulation Act.

(b) The following boilers and pressure vessels shall be exempt from the requirements of Sections 10, 11, 12, and 13 of this Act:
(1) Steam boilers used for heating purposes and

operated at a pressure not in excess of 15 pounds per square inch gauge (psig) and having a rating not in excess of 200,000 B.T.U. per hour input.

(2) Hot water heating boilers operated at a pressure

not in excess of 30 psig and having a rating not in excess of 200,000 B.T.U. per hour.

(3) Boilers and pressure vessels, located in private

residences or in multi-family buildings having fewer than 6 dwelling units.

(4) Hot water supply boilers that are directly fired

with oil, gas, or electricity when none of the following limitations are exceeded:

(A) Heat input of 200,000 BTU per hour.
(B) Water temperature of 200 degrees Fahrenheit.
(C) Nominal water containing capacity of 120 U.S.

gallons.

(5) Coil type hot water boilers where the water can

flash into steam when released directly to the atmosphere through a manually operated nozzle provided the following conditions are met:

(A) There is no drum, headers, or other steam

space.

(B) No steam is generated within the coil.
(C) Outside diameter of tubing does not exceed 1

inch.

(D) Pipe size does not exceed 3/4 inch NPS.
(E) Water capacity of unit does not exceed 6 U.S.

gallons.

(F) Water temperature does not exceed 350 degrees

Fahrenheit.

(6) Pressure vessels containing only water under

pressure for domestic supply purposes, including those containing air, the compression of which serves only a cushion or airlift pumping function.

(7) Pressure vessels operated at a pressure not

exceeding 15 psig with no limitation on size.

(8) Pressure vessels that do not exceed:
(A) Both a volume of 15 cubic feet and 250 psig

when not located in a place of public assembly.

(B) Both a volume of 5 cubic and 250 psig when

located in a place of public assembly.

(C) A volume of 1 1/2 cubic feet or an inside

diameter of 6 inches with no limitation on pressure.

(9) Water conditioning equipment used for the removal

of minerals, chemicals, or organic or inorganic particles from water by means other than application of heat including, without limitation, water softeners, water filters, dealkalizers, and demineralizers.

(10) Steam boilers of railroad locomotives and

traction engines built prior to 1955 that were constructed or operated in compliance with the Federal Locomotive Inspection Law and are in the permanent collection of a museum or historical association are exempt from the requirements of subsection (c) of Section 10 upon proof of such construction or inspection being furnished to the Board.

(c) (Blank).
(Source: P.A. 98-756, eff. 7-16-14.)

(430 ILCS 75/6) (from Ch. 111 1/2, par. 3207)
Sec. 6. Chief Inspector.
(a) The State Fire Marshal shall employ a Chief Inspector who has not less than 10 years practical experience in the construction, maintenance, repair, or operation of high pressure boilers and pressure vessels as a mechanical engineer, steam engineer, boilermaker, or boiler inspector and has passed the examination prescribed in Section 9 of this Act.
(b) The Chief Inspector has the following powers and duties:
(1) To cause the prosecution of all violators of this

Act.

(2) To issue, or to suspend or revoke for cause,

Inspection Certificates as provided for in Section 11 of this Act.

(3) To draw upon the State funds necessary to meet

the expense authorized by this Act, including the necessary traveling expenses of the Chief Inspector and his Deputies and the expenses incident to the maintenance of his office.

(4) To take action necessary for the enforcement of

the laws of the State governing the use of boilers and pressure vessels and of the rules and regulations of the Board.

(5) To keep a complete record of the type,

dimensions, maximum allowable working pressure, age, condition, location, and date of the last recorded internal inspection of all boilers and the last recorded internal or external inspection of all pressure vessels to which this Act applies.

(6) To publish and distribute, among manufacturers

and others requesting them, copies of the rules and regulations adopted by the Board.

(Source: P.A. 87-1169.)

(430 ILCS 75/7) (from Ch. 111 1/2, par. 3208)
Sec. 7. Deputy Inspectors. The Office of the State Fire Marshal shall employ Deputy Inspectors who shall be responsible to the Chief Inspector and who shall have had at time of appointment not less than 5 years practical experience in the construction, maintenance, repair, or operation of high pressure boilers and pressure vessels as a mechanical engineer, steam engineer, boilermaker, or boiler inspector and shall have passed the examination provided for in Section 9 of this Act.
(Source: P.A. 87-1169.)

(430 ILCS 75/8) (from Ch. 111 1/2, par. 3209)
Sec. 8. Special Inspectors.
(a) The Office of the State Fire Marshal shall, upon the request of any company authorized to write boiler and pressure vessel insurance in this State or authorized under Section 15 of this Act, issue to inspectors of the company commissions as Special Inspectors, provided that each inspector before receiving his commission shall meet the experience requirements of the Board and shall:
(1) satisfactorily pass the examination provided for

in Section 9 of this Act; or

(2) in lieu of that examination, hold a Certificate

of Competency as an inspector of boilers or pressure vessels for a jurisdiction that has a standard of examination substantially equal to that of the State of Illinois; or

(3) hold a Commission as an inspector of boilers and

pressure vessels from the National Board of Boiler and Pressure Vessel Inspectors.

(b) Special Inspectors shall receive no salary from, nor shall any of their expenses be paid by, the State. The continuance of a Special Inspector's Commission shall be conditioned upon his continuing in the employ of the duly authorized insurance company or owner-user and upon maintenance of the standards imposed by this Act.
(c) Special Inspectors shall inspect boilers and pressure vessels insured or operated by their respective companies. The Board may impose limitations on owner-user inspectors who have received their commissions based on the American Petroleum Institute API-510 Inspectors Examination. When so inspected, the owners and users of insured or self-insured boilers and pressure vessels shall be exempt from the payment to the State of the inspection fees provided for in Section 13 of this Act.
(d) Within 10 business days following each boiler or pressure vessel certificate inspection, except the inspection of pressure vessels covered by subsection (c) of Section 11 of this Act, made by a Special Inspector, the company employing the inspector shall file a report of the inspection with the Chief Inspector either electronically or upon the appropriate forms. Reports of non-certificate external inspections need not be submitted except when those inspections disclose that the boiler or pressure vessel is in an unsafe condition or in violation of the rules and regulations of the Board.
(e) The State Fire Marshal, the Chief Inspector, or any Deputy or Special Inspector, shall have free access to any premises in the State to perform inspections and investigations in accordance with the provisions of this Act.
(Source: P.A. 94-748, eff. 5-8-06.)

(430 ILCS 75/9) (from Ch. 111 1/2, par. 3210)
Sec. 9. Examinations and commissions.
(a) Examinations for Chief, Deputy, and Special Inspectors shall be in writing. The Board may utilize an outside testing or service agency for the examination. An applicant who fails to pass the examination may appeal to the Board for another examination which shall be given by the Board within 90 days. The results of an applicant's examination shall be reported to the applicant and the applicant's employer. An examination fee in the amount established by the Board payable to the Office of the State Fire Marshal shall accompany the application.
A commission issued under the provisions of this Section shall be for a period of one year upon the payment of the fee established by the Board. The commission may be renewed annually upon payment of the fee established by the Board. The fees shall be paid to the Office of the State Fire Marshal.
(b) A commission may be suspended or revoked by the State Fire Marshal upon the written recommendation by the Chief Inspector. A person whose commission has been suspended or revoked shall be entitled to appeal to the Board as provided in Section 16 of this Act.
(c) If a certificate or commission is lost or destroyed a new certificate or commission shall be issued in its place without another examination.
(Source: P.A. 89-467, eff. 1-1-97.)

(430 ILCS 75/10) (from Ch. 111 1/2, par. 3211)
Sec. 10. Inspection of boilers and pressure vessels.
(a) Each boiler or pressure vessel used or proposed to be used within this State, except boilers or pressure vessels exempt under this Act or rules and regulations of the Board, shall be thoroughly inspected as to its construction, installation, condition, and operation as follows:
(1) Power boilers shall be inspected annually both

internally and externally while not under pressure and shall also be inspected annually externally while under pressure if possible; provided that any power boiler or steam generator, the operation of which is an integral part of or a necessary adjunct to other continuous processing operations, shall be inspected internally at such intervals as are permitted by the shutting down of the processing operations. The Board may provide by rules and regulations for extension of time within which power boilers are required to be inspected based upon type, function, or manner of operation.

(2) Low pressure steam, hot water heating, and hot

water supply boilers shall be inspected biennially as required by the rules and regulations of the Board.

(3) Traction steam engine boilers and other boilers

constructed before the effective date of this amendatory Act of 1992 and operated solely for exhibition purposes may be issued an inspection certificate by the Chief or Deputy Inspector, provided the owner can establish and document that the design, materials, fabrication, examination, testing, and operation are in accordance with the rules and regulations of the Board. Traction engine boilers and other boilers used solely for exhibition purposes shall be inspected every 2 years.

(4) Pressure vessels subject to internal corrosion

shall receive a certificate inspection every 3 years as required by rules and regulations of the Board. However, the standards of inspection and repair of pressure vessels in service by an owner-user authorized under Section 15 shall, at the option of the owner-user, be either (1) the applicable rules and regulations in the National Board Inspection Code, or (2) the applicable section in the American Petroleum Institute API-510, "API Recommended Practice for Inspection, Repair, and Rating of Pressure Vessels in Petroleum Refining Service".

(5) Pressure vessels not subject to internal

corrosion shall receive certificate inspection at intervals set by the Board, but internal inspection shall not be required of pressure vessels containing materials that are known to be noncorrosive to the material of which the shell, heads, or fittings are constructed, either from the chemical composition of the materials or from evidence that the materials are adequately treated with a corrosion inhibitor, provided that the vessels are constructed in accordance with the rules and regulations of the Board.

A grace period of 2 months beyond the period specified in this Section may elapse between internal inspections of a boiler while it is not under pressure and between external inspections of a boiler while it is under pressure. The Board may, in its discretion, permit longer periods between certificate inspection.
The inspections herein required shall be made by the Chief Inspector, a Deputy Inspector, or a Special Inspector provided for in this Act.
(b) If at any time a test is deemed necessary for a stated cause by the inspector, the owner or user shall perform a test acceptable to the inspector in the presence of and under the direction of the inspector.
(c) All boilers and pressure vessels, except those otherwise exempted by the Board, shall be inspected during construction, as required by the applicable rules and regulations of the Board, by an inspector authorized to inspect boilers and pressure vessels in this State or, if constructed outside of the State, by an inspector holding a Certificate from the National Board of Boiler and Pressure Vessel Inspectors or a Certificate of Competency as an inspector of boilers and pressure vessels for a jurisdiction that has a standard of examination substantially equal to that of this State as provided in Section 9.
(Source: P.A. 94-748, eff. 5-8-06.)

(430 ILCS 75/11) (from Ch. 111 1/2, par. 3212)
Sec. 11. Inspection Certificates and annual statements.
(a) Each company employing Special Inspectors, except a company operating pressure vessels covered by an owner-user inspection service shall, within 10 business days following each certificate inspection, file a report of inspection with the Chief Inspector electronically or upon the appropriate forms as approved by the division.
(b) If the report filed pursuant to subsection (a) of this Section shows that a boiler or pressure vessel is found to comply with the rules and regulations of the Board, the owner or user thereof shall pay directly to the Office of the State Fire Marshal the fee established by the Board, and the Chief Inspector shall issue to the owner or user an Inspection Certificate bearing the date of inspection and specifying the maximum pressure under which the boiler or pressure vessel may be operated. Notwithstanding any other provision of this Section, an Inspection Certificate shall remain valid beyond the expiration date noted on the certificate until the boiler or pressure vessel is reinspected by the authorized inspecting authorities or until the certificate is suspended by the Chief Inspector, provided that the owner or user of the boiler or pressure vessel makes it available for inspection at reasonable times. Certificates shall be posted in the room containing the boiler or pressure vessel inspected. If the boiler or pressure vessel is not located within the building, the certificate shall be posted in a location convenient to the boiler or pressure vessel inspected or in any place where it will be accessible to interested parties.
(c) Each company operating pressure vessels covered by an owner-user inspection program meeting the requirements of subsection (a) of Section 8 of this Act shall maintain in its files an inspection record, which shall list, by number and such abbreviated description as may be necessary for identification, each pressure vessel covered by this Act, the date of the last inspection of each unit, and the approximate date for the next inspection. The inspection date shall be arrived at by applying the appropriate rules to all data available at the time the inspection record is compiled. The inspection record shall be readily available for examination by the Chief Inspector or his authorized representative during business hours. Each such company shall, in addition, file annually with the Chief Inspector a statement, signed by the person having supervision over the inspections made during the period covered, stating the number of vessels covered by this Act inspected during the year and certifying that each inspection was conducted pursuant to the inspection standards provided for by this Act. The annual statement shall be accompanied by the fee established by the Board.
(d) (Blank).
(e) The Chief Inspector or his authorized representative may at any time suspend an Inspection Certificate when, in his opinion, the boiler or pressure vessel for which it was issued cannot be operated without menace to public safety, when the boiler or pressure vessel is found not to comply with the rules and regulations herein provided, or when an owner or operator has failed to pay any required fees or refused to allow inspection. In that event, the Chief Inspector or his representative shall issue a Notice of Suspension, which shall be posted in a conspicuous location on or near the posted Inspection Certificate. Each suspension of an Inspection Certificate shall continue in effect until the boiler or pressure vessel has been made to conform to the rules and regulations of the Board, and until the Inspection Certificate has been reinstated.
(Source: P.A. 94-748, eff. 5-8-06.)

(430 ILCS 75/12) (from Ch. 111 1/2, par. 3213)
Sec. 12. Violations and penalties.
(a) It shall be unlawful for any person, firm, partnership or corporation to operate in this State a boiler or pressure vessel, except a pressure vessel covered by an owner-user inspection service as provided for in Sections 8 and 15 of this Act, without a valid Inspection Certificate. Except as otherwise provided in subsection (b), the operation of a boiler or pressure vessel without an Inspection Certificate or at a pressure exceeding that specified in the Inspection Certificate shall constitute a petty offense on the part of the owner, user, or operator thereof. Each day of unlawful operation shall be deemed a separate offense.
(b) Any person who knowingly operates or allows the operation of a boiler or pressure vessel when an Inspection Certificate issued for it has been suspended pursuant to subsection (e) of Section 11 shall be guilty of a Class B misdemeanor. Each day of unlawful operation shall be deemed a separate offense.
(c) Any person who submits or causes to be submitted an inspection report or annual statement required by this Act which contains a false statement that he does not believe to be true is guilty of a Class A misdemeanor.
(d) Any person, firm, partnership, corporation, or governmental entity that knowingly fails to notify the Chief Inspector within 24 hours, or on the next business day, of an accident, explosion, event, or incident that serves to render a boiler or pressure vessel inoperative because of damage or failure or that involves any bodily injury or death to any person is guilty of a Class B misdemeanor, if a natural person, or a business offense punishable by a fine of not less than $501 and not more than $10,000, if a corporation or governmental entity.
(Source: P.A. 87-1169.)

(430 ILCS 75/12.1) (from Ch. 111 1/2, par. 3213.1)
Sec. 12.1. Removal of certificate. Any person who without authorization removes, defaces, or alters an Inspection Certificate or Notice of Suspension issued under this Act is guilty of a Class A misdemeanor.
(Source: P.A. 87-1169.)

(430 ILCS 75/13) (from Ch. 111 1/2, par. 3214)
Sec. 13. Inspection fees. The owner or user of a boiler or pressure vessel required by this Act to be inspected by the Chief Inspector or his Deputy Inspector shall pay directly to the Office of the State Fire Marshal, upon completion of inspection, fees established by the Board.
On and after October 1, 2003, 50% of the fees for certification of boilers and pressure vessels as described in Section 11 shall be deposited into the General Revenue Fund and the remaining fees received under this Act shall be deposited in the Fire Prevention Fund.
(Source: P.A. 93-32, eff. 7-1-03.)

(430 ILCS 75/14)
Sec. 14. (Repealed).
(Source: Laws 1951, p. 2105. Repealed by P.A. 94-748, eff. 5-8-06.)

(430 ILCS 75/15) (from Ch. 111 1/2, par. 3216)
Sec. 15. Self-insurers. Any owner or user of boilers or pressure vessels subject to Section 10 of this Act who maintains and operates, under the supervision of one or more regularly employed engineers who meet the experience and education requirements of the Board, an inspection or maintenance program in which one or more inspectors are regularly employed on inspection of boilers or pressure vessels operated by the owner or user shall, upon application to the Board showing that fact and showing that the owner or user has the financial ability to bear any loss and to pay all final judgments or awards obtained against the owner or user by reason of the operation of the boilers or pressure vessels, be authorized to act as a self-insurer of his or its boiler and pressure vessel risk in this State; and when so authorized, the owner-user shall employ special inspectors to supervise inspections performed at the owner-user's facilities. The owner-user and the regularly employed special inspectors shall be entitled to all the rights and privileges and shall be subject to all the requirements, duties, and obligations provided in this Act respectively for boiler and pressure vessel insurance companies and special inspectors.
(Source: P.A. 94-748, eff. 5-8-06.)

(430 ILCS 75/16) (from Ch. 111 1/2, par. 3217)
Sec. 16. Appeals; appointment of hearing officer. Any person aggrieved by an order or act of the State Fire Marshal, or the Chief Inspector, under this Act may, within 15 days after notice thereof, appeal from the order or act to the Board which shall, within 30 days thereafter, hold a hearing after having given at least 10 days written notice to all interested parties. The Board shall, within 30 days after the hearing, issue an appropriate order either approving or disapproving the order or act. A copy of the order by the Board shall be given to all interested parties.
The Board has the authority to appoint any attorney duly licensed to practice law in the State of Illinois to serve as the hearing officer in any action. The hearing officer has full authority to conduct the hearing. The Board has the right to have at least one member present at any hearing conducted by the hearing officer. The hearing officer shall report his findings of fact, conclusions of law, and recommendations to the Board. The Board shall have 60 days from receipt of the report to review the report of the hearing officer and issue an order based on the report of the hearing officer.
All final administrative decisions of the Board hereunder shall be subject to judicial review pursuant to the provisions of the Administrative Review Law. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 87-1169.)



430 ILCS 85/ - Amusement Ride and Attraction Safety Act.

(430 ILCS 85/2-1) (from Ch. 111 1/2, par. 4051)
Sec. 2-1. This Article shall be known and may be cited as the "Amusement Ride and Attraction Safety Act".
(Source: P.A. 98-769, eff. 1-1-15.)

(430 ILCS 85/2-2) (from Ch. 111 1/2, par. 4052)
Sec. 2-2. Definitions. As used in this Act, unless the context otherwise requires:
1. "Director" means the Director of Labor or his or her designee.
2. "Department" means Department of Labor.
3. "Amusement attraction" means an enclosed building or structure, including electrical equipment which is an integral part of the building or structure, through which people walk without the aid of any moving device, that provides amusement, thrills or excitement at a fair, carnival, or an amusement enterprise, except any such enclosed building or structure which is subject to the jurisdiction of a local building code.
4. "Amusement ride" means:
(a) any mechanized device or combination of devices,

including electrical equipment which is an integral part of the device or devices, which carries passengers along, around, or over a fixed or restricted course for the primary purpose of giving its passengers amusement, pleasure, thrills, or excitement;

(b) any ski lift, rope tow, or other device used to

transport snow skiers;

(c) (blank);
(d) any dry slide, alpine slide, or toboggan slide;
(e) any tram, open car, or combination of open cars

or wagons pulled by a tractor or other motorized device which is not licensed by the Secretary of State, which may, but does not necessarily follow a fixed or restricted course, and is used primarily for the purpose of giving its passengers amusement, pleasure, thrills or excitement, and for which an individual fee is charged or a donation accepted with the exception of hayrack rides;

(f) any bungee cord or similar elastic device; or
(g) any inflatable attraction.
5. "Carnival" or "amusement enterprise" means an enterprise which offers amusement or entertainment to the public by means of one or more amusement attractions or amusement rides.
6. "Fair" means an enterprise principally devoted to the exhibition of products of agriculture or industry in connection with which amusement rides or amusement attractions are operated.
7. "Operator" means a person, or the agent of a person, who owns or controls or has the duty to control the operation of an amusement ride or an amusement attraction at a carnival, amusement enterprise, or fair. "Operator" includes an agency of the State or any of its political subdivisions.
8. "Carnival worker" or "amusement enterprise worker" means a person who is employed (and is therefore not a volunteer) by a carnival, amusement enterprise, or fair to manage, physically operate, or assist in the operation of an amusement ride or amusement attraction when it is open to the public.
9. "Volunteer" means a person who operates or assists in the operation of an amusement ride or amusement attraction for an owner or operator without pay or lodging. An individual shall not be considered a volunteer if the individual is otherwise employed by the same owner or operator to perform the same type of service as those for which the individual proposes to volunteer.
10. "Inflatable attraction" means an amusement ride or device designed for use that may include, but not be limited to, bounce, climb, slide, or interactive play, which is made of flexible fabric, is kept inflated by continuous air flow by one or more blowers, and relies upon air pressure to maintain its shape.
(Source: P.A. 98-541, eff. 8-23-13; 98-769, eff. 1-1-15; 99-116, eff. 1-1-16.)

(430 ILCS 85/2-3) (from Ch. 111 1/2, par. 4053)
Sec. 2-3. There is hereby created the Amusement Ride and Attraction Safety Board, hereafter in this Act referred to as the "Board", to consist of 9 members. One member shall be the Director. Eight members shall be appointed by the Governor with the advice and consent of the Senate. The term of members shall be 4 years. Of the 8 appointed members of the Board, 2 shall be operators of amusement rides, 1 shall be a registered professional engineer, 1 shall represent the insurance industry, and 4 shall represent the general public. The Board shall advise the Department on carnival, amusement enterprise, and amusement safety matters.
(Source: P.A. 97-737, eff. 7-3-12; 98-769, eff. 1-1-15.)

(430 ILCS 85/2-4) (from Ch. 111 1/2, par. 4054)
Sec. 2-4. A majority of the 9 members of the Board constitutes a quorum. The Board shall meet at least twice yearly and at the call of the chairman or by written request of at least 5 members. The Board shall elect a chairman and such other officers as it deems necessary to perform its duties between meetings and may hire such clerical and administrative help as it deems necessary, to be paid out of the appropriation to the Board.
(Source: P.A. 97-737, eff. 7-3-12.)

(430 ILCS 85/2-5) (from Ch. 111 1/2, par. 4055)
Sec. 2-5. The members of the Board who are appointed by the Governor shall receive compensation for their services at the rate of $36 per day for meeting days and shall be entitled to actual and necessary expenses while conducting the business of the Board.
(Source: P.A. 83-1240.)

(430 ILCS 85/2-6) (from Ch. 111 1/2, par. 4056)
Sec. 2-6. (a) The Director, after consultation with the Board at a meeting of the Board, shall promulgate and formulate definitions, rules and regulations for the safe installation, repair, maintenance, use, operation, training standards for operators, and inspection of all amusement rides and amusement attractions as the Director finds necessary for the protection of the general public using amusement rides and amusement attractions. These rules and standards shall be adopted pursuant to the procedures set forth in the Illinois Administrative Procedure Act. The rules shall be based upon generally accepted engineering standards and shall be concerned with, but not necessarily limited to, engineering force stresses, safety devices, and preventive maintenance. Whenever such standards are available in suitable form they may be incorporated by reference. The rules shall provide for the reporting of accidents and injuries incurred from the operation of amusement rides or amusement attractions. In addition to the permit fee herein provided, the Director may promulgate rules to establish a schedule of fees for inspections.
(b) After consultation with the Board, the Director is authorized to adopt by reference, in whole or in part, any code, standard, or bulletin issued by a nationally or internationally recognized organization, such as the Consumer Product Safety Commission or ASTM International, after a finding that the adoption of the code, standard, or bulletin would promote the purposes of this Act.
(Source: P.A. 98-541, eff. 8-23-13.)

(430 ILCS 85/2-7) (from Ch. 111 1/2, par. 4057)
Sec. 2-7. The Director shall administer and enforce all provisions of this Act and all codes, rules and regulations promulgated pursuant to this Act. The Director or his or her authorized representative has the authority to require by subpoena the attendance and testimony of witnesses and the production of all books, records, equipment, and other evidence relative to a matter under investigation or hearing. The subpoena shall be signed and issued by the Director or his or her authorized representative. If a person fails to comply with any subpoena lawfully issued under this Section or a witness refuses to produce evidence or testify to any matter regarding which he or she may be lawfully interrogated, the circuit court shall, upon application of the Director or his or her authorized representative, compel compliance by proceedings for contempt.
(Source: P.A. 94-801, eff. 5-25-06.)

(430 ILCS 85/2-8) (from Ch. 111 1/2, par. 4058)
Sec. 2-8. The Director, after consultation with and the consent of the Board, shall determine a schedule of permit fees for each amusement ride or amusement attraction.
(Source: P.A. 98-541, eff. 8-23-13.)

(430 ILCS 85/2-8.1)
Sec. 2-8.1. Suspension and revocation of permit to operate.
(a) The Department shall have the power to suspend or revoke an owner's permit for any good cause under the meaning and purpose of this Act. If a person whose permit has been suspended or revoked, or whose application for a permit has been denied, believes that the violation or condition justifying suspension, revocation, or denial of the permit does not exist, the person may apply to the Department for reconsideration through a hearing within 10 working days after the Department's action. A hearing shall be scheduled, unless otherwise mutually agreed by the parties, within 48 hours after the request for hearing.
(b) Service of notice of a hearing shall be made by personal service or certified mail to the address shown on the application for permit, or to any other address on file with the Department and reasonably believed to be the current address of the permit holder.
(c) The written notice of a hearing shall specify the time, date, and location of the hearing and the reasons for the action proposed by the Department.
(d) At the hearing, the Department shall have the burden of establishing good cause for its action. Good cause exists if the Department establishes that the permit holder has failed to comply with the requirements of a permit under this Act and its rules.
(e) All hearings held under this Section shall comply with Article 10 of the Illinois Administrative Procedure Act and the Department's rules of procedure in administrative hearings, except that formal discovery, such as production requests, interrogatories, requests to admit, and depositions shall not be allowed. The parties shall exchange documents and witness lists prior to hearing and may request third party subpoenas to be issued.
(f) The final determination by the Department of Labor shall be rendered within 5 working days after the conclusion of the hearing.
(g) Final determinations made under this Section are subject to the Administrative Review Law.
(Source: P.A. 98-541, eff. 8-23-13; 98-756, eff. 7-16-14.)

(430 ILCS 85/2-9) (from Ch. 111 1/2, par. 4059)
Sec. 2-9. The Department of Labor may hire inspectors to inspect amusement rides and amusement attractions. The qualifications of amusement ride inspectors shall be established through regulation by the Director. The chief amusement ride inspector shall be licensed in Illinois as a professional engineer.
(Source: P.A. 94-801, eff. 5-25-06.)

(430 ILCS 85/2-10) (from Ch. 111 1/2, par. 4060)
Sec. 2-10. No amusement ride or amusement attraction shall be operated at a carnival, amusement enterprise, or fair in this State without a permit having been issued by the Director to an operator of such equipment. At least 30 days prior to the first day of operation or the expiration of the permit, any person required to obtain a permit by this Act shall apply to the Director for a permit on a form furnished by the Director which form shall contain such information as the Director may require. The Director may waive the requirement that an application for a permit must be filed at least 30 days prior to the first day of operation or the expiration of the permit if the applicant gives satisfactory proof to the Director that he could not reasonably comply with the date requirement and if the applicant immediately applies for a permit after the need for a permit is first determined. For the purpose of determining if an amusement ride or amusement attraction is in safe operating condition and will provide protection to the public using such amusement ride or amusement attraction, each amusement ride or amusement attraction shall be inspected by the Director before it is initially placed in operation in this State, and shall thereafter be inspected at least once each year.
If, after inspection, an amusement ride or amusement attraction is found to comply with the rules adopted under this Act, the Director shall issue a permit for the operation of the amusement ride or amusement attraction. The permit shall be issued conditioned upon the payment of the permit fee and any applicable inspection fee at the time the application for permit to operate is filed with the Department and may be suspended as provided in the Department's rules.
If, after inspection, additions or alterations are contemplated which change a structure, mechanism, classification or capacity, the operator shall notify the Director of his intentions in writing and provide any plans or diagrams requested by the Director.
(Source: P.A. 98-769, eff. 1-1-15.)

(430 ILCS 85/2-11) (from Ch. 111 1/2, par. 4061)
Sec. 2-11. All fees collected under the provisions of this Act shall be deposited in the General Revenue Fund of the State treasury.
(Source: P.A. 83-1240.)

(430 ILCS 85/2-12) (from Ch. 111 1/2, par. 4062)
Sec. 2-12. Order for cessation of operation of amusement ride or attraction.
(a) The Department of Labor may order, in writing, a temporary and immediate cessation of operation of any amusement ride or amusement attraction if:
(1) it has been determined after inspection to be

hazardous or unsafe;

(2) it is in operation before the Director has issued

a permit to operate such equipment; or

(3) the owner or operator is not in compliance with

the insurance requirements contained in Section 2-14 of this Act and any rules or regulations adopted hereunder.

(b) Operation of the amusement ride or amusement attraction shall not resume until:
(1) the unsafe or hazardous condition is corrected to

the satisfaction of the Director or such inspector;

(2) the Director has issued a permit to operate such

equipment; or

(3) the owner or operator is in compliance with the

insurance requirements contained in Section 2-14 of this Act and any rules or regulations adopted hereunder, respectively.

(c) The Department shall notify the owner or operator in writing of the grounds for the cessation of operation of the amusement ride or attraction and of the conditions in need of correction at the time the order for cessation is issued.
(d) The owner or operator may appeal an order of cessation by filing a request for a hearing. The Department shall afford the owner or operator 10 working days after the date of the notice to request a hearing. Upon written request for hearing, the Department shall schedule a formal administrative hearing in compliance with Article 10 of the Illinois Administrative Procedure Act and pursuant to the provisions of the Department's rules of procedure in administrative hearings, except that formal discovery, such as production requests, interrogatories, requests to admit, and depositions will not be allowed. The parties shall exchange documents and witness lists prior to hearing and may request third party subpoenas to be issued.
(e) The final determination by the Department of Labor shall be rendered within 5 working days after the conclusion of the hearing.
(f) The provisions of the Administrative Review Law shall apply to and govern all proceedings for the judicial review of a final determination under this Section.
(Source: P.A. 98-541, eff. 8-23-13; 98-756, eff. 7-16-14; 99-78, eff. 7-20-15.)

(430 ILCS 85/2-13) (from Ch. 111 1/2, par. 4063)
Sec. 2-13. Judicial review of action of the Director may be sought pursuant to the Administrative Review Law.
(Source: P.A. 94-801, eff. 5-25-06.)

(430 ILCS 85/2-14) (from Ch. 111 1/2, par. 4064)
Sec. 2-14. No person shall operate an amusement ride or attraction unless there is in force a liability insurance policy or policies in an amount of not less than $1,000,000 for bodily injury to or death of one or more persons, damage to or destruction of property of others, or a combination thereof, and, subject to the per occurrence limit, in an aggregate amount of not less than $2,000,000 for bodily injury to or death of two or more persons, or damage to or destruction of property of others, in any one policy period, insuring the operator against liability for injury, death, or property damage.
(Source: P.A. 98-541, eff. 8-23-13.)

(430 ILCS 85/2-15) (from Ch. 111 1/2, par. 4065)
Sec. 2-15. Penalties.
(a) Criminal penalties.
1. Any person who operates an amusement ride or

amusement attraction at a carnival, amusement enterprise, or fair without having obtained a permit from the Department or who violates any order or rule issued by the Department under this Act is guilty of a Class A misdemeanor. Each day shall constitute a separate and distinct offense.

2. Any person who interferes with, impedes, or

obstructs in any manner the Director or any authorized representative of the Department in the performance of their duties under this Act is guilty of a Class A misdemeanor.

(b) Civil penalties. Unless otherwise provided in this Act, any person who operates an amusement ride or amusement attraction without having obtained a permit from the Department in violation of this Act is subject to a civil penalty not to exceed $2,500 per violation for a first violation and not to exceed $5,000 for a second or subsequent violation.
Prior to any determination, or the imposition of any civil penalty, under this subsection (b), the Department shall notify the operator in writing of the alleged violation. The Department shall afford the operator 10 working days after the date of the notice to request a hearing. Upon written request of the operator, the Department shall schedule a formal administrative hearing in compliance with Article 10 of the Illinois Administrative Procedure Act and the Department's rules of procedure in administrative hearings, except that formal discovery, such as production requests, interrogatories, requests to admit, and depositions shall not be allowed. The parties shall exchange documents and witness lists prior to hearing and may request third party subpoenas to be issued. The final determination by the Department of Labor shall be rendered within 5 working days after the conclusion of the hearing. Final determinations made under this Section are subject to the provisions of the Administrative Review Law. In determining the amount of a penalty, the Director may consider the appropriateness of the penalty to the person or entity charged, upon determination of the gravity of the violation. The penalties, when finally determined, may be recovered in a civil action brought by the Director of Labor in any circuit court. In this litigation, the Director of Labor shall be represented by the Attorney General.
(Source: P.A. 98-541, eff. 8-23-13; 98-756, eff. 7-16-14; 98-769, eff. 1-1-15.)

(430 ILCS 85/2-15.1) (from Ch. 111 1/2, par. 4065.1)
Sec. 2-15.1. Any person or entity contracting with an operator for the provision of an amusement ride or amusement attraction shall inform the Department of the name and address of the operator, as well as the dates on which the amusement ride or amusement attraction will be operated pursuant to the contract and the location at which such ride or attraction will be so operated.
(Source: P.A. 84-533.)

(430 ILCS 85/2-15.2)
Sec. 2-15.2. Injunction to compel compliance.
(a) The Department shall have the power to bring injunctive proceedings in any court of competent jurisdiction to compel compliance with any order made by the Department under this Act.
(b) The Department shall also have the power to bring temporary and immediate injunctive relief in any court of competent jurisdiction when necessary for the protection of the health and safety of the general public using amusement rides and amusement attractions.
(Source: P.A. 98-541, eff. 8-23-13.)

(430 ILCS 85/2-15.3)
Sec. 2-15.3. Amusement Ride and Patron Safety Fund. All moneys received by the Department as fees and penalties under this Act shall be deposited into the Amusement Ride and Patron Safety Fund and shall be used by the Department, subject to appropriation by the General Assembly, in addition to any General Revenue funds, for administration, investigation, and other expenses incurred in carrying out its powers and duties under this Act. The Department shall hire as many inspectors and other personnel as may be necessary to carry out the purposes of this Act. Any moneys in the Fund at the end of a fiscal year in excess of those moneys necessary for the Department to carry out its powers and duties under this Act shall be available to the Department for the next fiscal year for any of the Department's duties and may be transferred from the Amusement Ride and Patron Safety Fund to the various accounts available to the Department, as needed.
(Source: P.A. 98-541, eff. 8-23-13.)

(430 ILCS 85/2-16) (from Ch. 111 1/2, par. 4066)
Sec. 2-16. Exemptions. The following amusement rides or amusement attractions are exempt from the provisions of this Act:
Any amusement ride or amusement attraction which is owned or operated by a non-profit religious, educational or charitable institution or association if such amusement ride or amusement attraction is located within a building subject to inspection by the state fire marshal or by any political subdivisions of the State under its building, fire, electrical, and related public safety ordinances, and the amusement ride or amusement attraction itself is subject to inspection by a political subdivision of the State in accordance with Section 2-17.
(Source: P.A. 96-151, eff. 8-7-09.)

(430 ILCS 85/2-17) (from Ch. 111 1/2, par. 4067)
Sec. 2-17. A municipality within its corporate limits and a county within unincorporated areas within its boundaries may inspect, license or regulate any amusement ride or amusement attraction operated at a carnival, amusement enterprise, or fair, provided that any safety standards or regulations implemented by a municipality or county in connection therewith shall be at least as stringent as those provided for in this Act and the rules and regulations adopted hereunder. Any municipality or county which inspects, licenses, or otherwise regulates amusement rides or amusement attractions may impose reasonable fees to cover the costs thereof.
(Source: P.A. 98-769, eff. 1-1-15.)

(430 ILCS 85/2-18) (from Ch. 111 1/2, par. 4068)
Sec. 2-18. Waiver of inspection. The Director may waive the requirement that an amusement ride or amusement attraction or any part thereof be inspected before being operated, and may waive any applicable fees for inspection, if an operator gives satisfactory proof to the Director that the amusement ride or amusement attraction or any part thereof has passed an inspection conducted by a public or private agency whose inspection standards and requirements are at least equal to those requirements and standards established by the Department under the provisions of this Act. The annual permit fees shall be paid before the Director may waive this requirement.
(Source: P.A. 94-801, eff. 5-25-06.)

(430 ILCS 85/2-19) (from Ch. 111 1/2, par. 4069)
Sec. 2-19. The owner or operator of an amusement ride or amusement attraction may remove a person from or deny a person entry to an amusement ride or amusement attraction if, in the owner's or operator's opinion, the entry or conduct may jeopardize the safety of such person or the safety of any other person. Nothing in this Section will permit an owner or operator to deny an inspector access to an amusement ride or amusement attraction when such inspector is acting within the scope of his duties under this Act.
(Source: P.A. 96-151, eff. 8-7-09; 96-1000, eff. 7-2-10.)

(430 ILCS 85/2-20)
Sec. 2-20. Employment of carnival and amusement enterprise workers.
(a) Beginning on January 1, 2008, no person, firm, corporation, or other entity that owns or operates a carnival, amusement enterprise, or fair shall employ a carnival or amusement enterprise worker who (i) has been convicted of any offense set forth in Article 11 of the Criminal Code of 1961 or the Criminal Code of 2012, (ii) is a registered sex offender, as defined in the Sex Offender Registration Act, or (iii) has ever been convicted of any offense set forth in Article 9 of the Criminal Code of 1961 or the Criminal Code of 2012.
(b) A person, firm, corporation, or other entity that owns or operates a carnival, amusement enterprise, or fair must conduct a criminal history records check and perform a check of the National Sex Offender Public Registry for carnival or amusement enterprise workers at the time they are hired, and annually thereafter except if they are in the continued employ of the entity.
The criminal history records check performed under this subsection (b) shall be performed by the Illinois State Police, another State or federal law enforcement agency, or a business belonging to the National Association of Professional Background Check Screeners. Any criminal history checks performed by the Illinois State Police shall be pursuant to the Illinois Uniform Conviction Information Act.
Individuals who are under the age of 17 are exempt from the criminal history records check requirements set forth in this subsection (b).
(c) Any person, firm, corporation, or other entity that owns or operates a carnival, amusement enterprise, or fair must have a substance abuse policy in place for its workers, which shall include random drug testing of carnival or amusement enterprise workers.
(d) Any person, firm, corporation, or other entity that owns or operates a carnival, amusement enterprise, or fair that violates the provisions of subsection (a) of this Section or fails to conduct a criminal history records check or a sex offender registry check for carnival or amusement enterprise workers in its employ, as required by subsection (b) of this Section, shall be assessed a civil penalty in an amount not to exceed $1,000 for a first offense, not to exceed $5,000 for a second offense, and not to exceed $15,000 for a third or subsequent offense. The collection of these penalties shall be enforced in a civil action brought by the Attorney General on behalf of the Department.
(e) A carnival, amusement enterprise, or fair owner is not responsible for:
(1) any personal information submitted by a carnival

or amusement enterprise worker for criminal history records check purposes; or

(2) any information provided by a third party for a

criminal history records check or a sex offender registry check.

(f) Recordkeeping requirements. Any person, firm, corporation, or other entity that owns or operates a carnival, amusement enterprise, or fair subject to the provisions of this Act shall make, preserve, and make available to the Department, upon its request, all records that are required by this Act, including but not limited to a written substance abuse policy, evidence of the required criminal history records check and sex offender registry check, and any other information the Director may deem necessary and appropriate for enforcement of this Act.
(g) A carnival, amusement enterprise, or fair owner shall not be liable to any employee in carrying out the requirements of this Section.
(Source: P.A. 97-1150, eff. 1-25-13; 98-769, eff. 1-1-15.)

(430 ILCS 85/2-21)
Sec. 2-21. Volunteers. Criminal background checks of volunteers, who manage, physically operate, or assist in the operation of an amusement ride or amusement attraction when it is open to the public, shall be left to the discretion of local law enforcement which has jurisdictional authority in the community in which the event is being held. Volunteers shall be required to comply with any training and age requirements as prescribed by rule.
(Source: P.A. 96-151, eff. 8-7-09.)



430 ILCS 95/ - Release of Genetically Engineered Organisms Act.

(430 ILCS 95/0.01) (from Ch. 111 1/2, par. 7600)
Sec. 0.01. Short title. This Act may be cited as the Release of Genetically Engineered Organisms Act.
(Source: P.A. 86-1324.)

(430 ILCS 95/1) (from Ch. 111 1/2, par. 7601)
Sec. 1. Definitions. As used in this Act:
(a) "Confidential information" means information entitled to confidential treatment under paragraphs (1) or (2) of subsection (a) of Section 7.
(b) "Coordinated framework" means the coordinated framework for regulation of biotechnology set forth in Title 7, Part 340 of the Code of Federal Regulations, as now or hereafter amended.
(c) "Department" means the Illinois Department of Agriculture or the Illinois Environmental Protection Agency.
(d) "Federal regulator" means a federal agency or a designee of a federal agency which is responsible for regulating a release into the environment under the coordinated framework.
(e) "Regulated release" means a release into the environment for which the coordinated framework requires that the person proposing to commence the release into the environment do one or more of the following:
(1) Notify a federal regulator of the release into the environment.
(2) Secure the approval of or a permit or license from a federal regulator before commencing the release into the environment.
(3) Secure a determination by a federal regulator of the need for notification, approval, licensing or issuance of a permit by the federal regulator if the determination is part of a procedure specified in the coordinated framework.
(f) "Release into the environment" means the intentional introduction or use in this State beyond the de minimis level, of an organism or pathogen anywhere except within an indoor facility which is designed to physically contain the organism or pathogen, including a laboratory, greenhouse, growth chamber or fermenter.
(g) "Reviewing Department" means the Department designated in Section 2 to review a regulated release.
(h) "Toxic Substances Control Act" means the federal Toxic Substances Control Act, 15 USC 2601 et seq., as now or hereafter amended.
(i) "Federal Freedom of Information Act" means the federal Freedom of Information Act, 5 USC 552, as now or hereafter amended.
(Source: P.A. 86-306.)

(430 ILCS 95/2) (from Ch. 111 1/2, par. 7602)
Sec. 2. Department Designation.
(a) The Illinois Environmental Protection Agency shall be the reviewing Department for any regulated release subject to the Toxic Substances Control Act.
(b) The Department of Agriculture shall be the reviewing Department for any regulated release subject to any federal requirement in the coordinated framework, except a requirement under the Toxic Substances Control Act.
(c) If a regulated release is subject to the Toxic Substances Control Act and any other federal requirement in the coordinated framework, both Departments shall be reviewing Departments and shall enter into a memorandum of understanding designating one of them to be the lead reviewing Department.
(Source: P.A. 86-306.)

(430 ILCS 95/3) (from Ch. 111 1/2, par. 7603)
Sec. 3. Notification.
(a) Except as provided under Section 8, no person may commence a regulated release unless the person provides to the reviewing Department for that regulated release all of the following information within 7 days after the person submits or should have submitted the information specified in paragraph (1) of this subsection (a) to a federal regulator, whichever is sooner:
(1) A copy of all information which the person is

required to submit to the federal regulator and which is not confidential information.

(2) A summary of any confidential information which

the person submits or is required to submit to a federal regulator. The summary shall be sufficient to enable the reviewing Department to prepare the comment authorized under Section 5 and to provide information to the public and shall have minimal extraneous and irrelevant information.

(b) Notwithstanding subsection (a) of Section 7, if either Department receives information under this subsection, it shall provide a copy of such information to the other Department.
(Source: P.A. 91-357, eff. 7-29-99.)

(430 ILCS 95/4) (from Ch. 111 1/2, par. 7604)
Sec. 4. No less than 10 days prior to any regulated release, the person proposing to commence such release shall send written notice giving summary details of such proposed release to the chief executive officer of the county in which the release is proposed and to the mayor or president of any municipality in such county if the release is within its corporate limits. A copy of the written notice shall be sent to the reviewing Department at the same time as such notice is sent to the appropriate local officials.
(Source: P.A. 86-306.)

(430 ILCS 95/5) (from Ch. 111 1/2, par. 7605)
Sec. 5. Comment. The reviewing Department may prepare a formal comment on the regulated release for submission to the federal regulator for that regulated release. The reviewing Department shall submit that comment within the time established by the federal regulator for that regulated release. The comment shall address the criteria for notification or the granting of approval of a permit or a license under the applicable requirement in the coordinated framework and for the protection of the public health and the environment. To assist in the preparation of a comment, the reviewing Department may do any of the following:
(a) Hold an informational meeting on the proposed regulated release.
(b) Provide an opportunity for the public to comment on the proposed regulated release.
(c) Conduct a technical review of the proposed regulated release.
(d) Seek the assistance of the faculty and academic staff of an Illinois public college or university or the Department of Public Health in reviewing the proposed regulated release.
(Source: P.A. 86-306.)

(430 ILCS 95/6) (from Ch. 111 1/2, par. 7606)
Sec. 6. Memorandum Of Understanding. Within 6 months after the effective date of this Act, the Illinois Environmental Protection Agency shall enter into a memorandum of understanding with the Illinois Department of Agriculture setting forth the procedures and responsibilities of the Departments in the administration of this Act. The memorandum shall establish procedures that minimize the duplication of effort by the Departments and the person providing information under Section 3.
(Source: P.A. 86-306.)

(430 ILCS 95/7) (from Ch. 111 1/2, par. 7607)
Sec. 7. Confidential Treatment Of Records. (a) Except as provided in subsections (b) and (c), the Departments shall keep confidential any information received under this Act or if the person submitting the information notifies the Departments that:
(1) The federal regulator to which the information has been submitted has determined that the information is entitled to confidential treatment and is not subject to public disclosure under the federal Freedom of Information Act or under the coordinated framework, or
(2) The person submitting the information to the Departments has submitted a claim to the federal regulator that the information is entitled to confidential treatment under the federal Freedom of Information Act or under the coordinated framework, and the federal regulator has not made a determination on the claim.
(b) Subsection (a) shall not prevent the Departments from exchanging information under subsection (b) of Section 3 or from using the information for the purposes of subsections (c) or (d) of Section 5, subject to the requirements of subsection (d) of this Section. Any person receiving such information is subject to the penalty specified under subsection (b) of Section 10 for the unauthorized release of such information.
(c) The Departments shall allow public access to any information which has been granted confidentiality under subsection (a) if any of the following occurs:
(1) The person providing the information to the Departments expressly agrees in writing to the public access to the information.
(2) After information has been granted confidentiality under paragraph (2) of subsection (a), the federal regulator makes a determination that the information is not entitled to confidential treatment under the federal Freedom of Information Act or under the coordinated framework.
(d) (1) The Departments shall establish procedures to protect information required to be kept confidential under subsection (a). Under the procedure, the Departments may not submit any information under subsection (c) or (d) of Section 5 to any person who is not an employee of either of the Departments unless that person has signed an agreement which satisfies the requirements of paragraph (2) of this subsection (d).
(2) Any agreement under paragraph (1) of this subsection (d) shall provide that information which is the subject of the agreement is subject to confidential treatment, shall prohibit the release or sharing of the information which any other person except at the direction of the reviewing Department and in compliance with this Act, shall acknowledge the penalties in the Illinois Trade Secrets Act, as now or hereafter amended, and any other applicable State law identified by the Departments for the unauthorized disclosure of the information and shall contain a statement that the person receiving the information, any member of his or her immediate family or any organization with which he or she is associated has no substantial financial interest in the regulated release which is the subject of the information. Any person submitting the information under Sections 3 or 5 may waive any of the requirements under this paragraph.
(Source: P.A. 86-306.)

(430 ILCS 95/8) (from Ch. 111 1/2, par. 7608)
Sec. 8. Exemptions. (a) This Act does not apply to any drug, cosmetic, medical device or biological product which is intended for human use and regulated under the Federal Food, Drug and Cosmetic Act, 21 USC 301, et seq., as now or hereafter amended or under 42 USC 262, as now or hereafter amended.
(b) A reviewing department may waive part or all of the requirements under Section 3 for a specified regulated release if the reviewing Department determines that the satisfaction of that requirement is not necessary to protect the public health or the environment.
(c) A reviewing Department may exempt a class of regulated releases from part or all of a requirement under Section 3 if the Department determines that the satisfaction of that requirement or part thereof is not necessary to protect the public health or the environment.
(Source: P.A. 86-306.)

(430 ILCS 95/9) (from Ch. 111 1/2, par. 7609)
Sec. 9. Enforcement. The Attorney General shall enforce Sections 3 and 7. Actions to enforce this Act by injunctive and any other relief appropriate for enforcement may be filed in the circuit court in Sangamon County or the county where a violation occurred in whole or in part. In an enforcement action under this Act, if it is determined that a person commenced a regulated release and did not comply with Section 3, the court shall enter an injunction directing the person to cease the regulated release.
(Source: P.A. 86-306.)

(430 ILCS 95/10) (from Ch. 111 1/2, par. 7610)
Sec. 10. Penalties. (a) Any person who violates Section 3 prior to commencing the regulated release is guilty of a petty offense. Any person who violates Section 3 after commencing the regulated release is guilty of a business offense and may be fined an amount not to exceed $25,000 for each violation. Each day of continued violation is a separate offense.
(b) Any person who intentionally violates Section 3 after commencing a regulated release is guilty of a Class A misdemeanor and may be fined an amount not to exceed $25,000. A person who commits a second or subsequent violation under this subsection (b) is guilty of a Class A misdemeanor and may be fined an amount not to exceed $50,000. Each day of continued violation is a separate offense.
(c) Any person who intentionally violates any requirement under subsections (a) or (b) of Section 7 is guilty of a Class B misdemeanor and may be fined an amount not to exceed $50,000.
(d) As used in this Section, a person acts intentionally to accomplish a result or engage in conduct when his conscious objective or purpose is to accomplish that result or engage in that conduct.
(e) Subsections (a) and (b) do not apply to any person who provides the information required under Section 3 to the Departments.
(Source: P.A. 86-306.)

(430 ILCS 95/11) (from Ch. 111 1/2, par. 7611)
Sec. 11. Relation To Other Laws. The authority, power and remedies provided in this Act are in addition to any authority, power or remedy provided in any other Act or law.
(Source: P.A. 86-306.)



430 ILCS 100/ - Illinois Emergency Planning and Community Right to Know Act.

(430 ILCS 100/1) (from Ch. 111 1/2, par. 7701)
Sec. 1. Short title. This Act shall be known and may be cited as the "Illinois Emergency Planning and Community Right to Know Act".
(Source: P.A. 86-449.)

(430 ILCS 100/2) (from Ch. 111 1/2, par. 7702)
Sec. 2. Findings. The General Assembly finds that:
(1) The proliferation of hazardous substances in the environment poses a growing threat to the public health, safety and welfare; that the constantly increasing number and variety of hazardous substances, and the many routes of exposure to them, make it difficult and expensive to adequately monitor and detect any adverse health effects attributable thereto; that individuals themselves are often able to detect and to minimize effects of exposure to hazardous substances if they are aware of the identity of the substances and the early symptoms of unsafe exposure; and that individuals have an inherent right to know the full range of risks they face so that they can make reasoned decisions and take informed action concerning their employment and their living conditions.
(2) Local health, fire, police, safety and other governmental officials require detailed information about the identity, characteristics, and quantities of hazardous substances used and stored in communities within their jurisdictions, in order to adequately plan for, and respond to, emergencies, and enforce compliance with applicable laws and regulations concerning these substances.
(3) The extent of the toxic contamination of the air, water and land in this State has caused a high degree of concern among its residents; and that much of this concern is needlessly aggravated by the unfamiliarity of these substances to residents.
(4) It is in the public interest to establish a comprehensive program for the disclosure of information about hazardous substances in the workplace and the community, and to provide a procedure whereby residents of this State may gain access to this information.
(Source: P.A. 86-449.)

(430 ILCS 100/3) (from Ch. 111 1/2, par. 7703)
Sec. 3. Definitions. As used in this Act:
"Administrator" means the Administrator of the United States Environmental Protection Agency.
"Environment" means water, air, and land and the interrelationship that exists among and between water, air, land, and all living things.
"Extremely hazardous substance" means the list of substances designated as extremely hazardous by the United States Environmental Protection Agency under 42 U.S.C. 11002(a), as now or hereafter amended.
"Facility" means all buildings, equipment, structures, and other stationary items that are located on a single site or on contiguous or adjacent sites and that are owned or operated by the same person (or by any person that controls, is controlled by, or under common control with, such person). For purposes of Section 304 of the Federal Act, the term includes motor vehicles, rolling stock, and aircraft.
"Federal Act" means Title III of the Superfund Amendments and Reauthorization Act of 1986 (P.L. 99-499).
"Hazardous chemical" means any hazardous chemical as defined under 29 U.S.C. 1910.1200, except that "hazardous chemical" does not include the following substances:
(1) Any food, food additive, color additive, drug or

cosmetic regulated by the U.S. Food and Drug Administration.

(2) Any substance present as a solid in any

manufactured item to the extent that exposure to the substance does not occur under normal conditions of use.

(3) Any substance to the extent that it is used for

personal, family, or household purposes, or is present in the form and concentration of a product packaged for distribution and use by the general public.

(4) Any substance in a research laboratory or a

hospital or other medical facility under the direct supervision of a technically qualified individual.

(5) Any substance to the extent that it is used in

routine agricultural operations, and any fertilizer held for sale by a retailer to the ultimate customer.

"Hazardous substance" means a substance or mixture designated as hazardous by the United States Environmental Protection Agency under 42 U.S.C. 9601(14).
"IEMA" means the Illinois Emergency Management Agency.
"Local Emergency Planning Committee" or "LEPC" means the committee appointed by the SERC in accordance with Section 301(c) of the Superfund Amendments and Reauthorization Act of 1986 (42 U.S.C. 11001 et seq.).
"Material Safety Data Sheet" or "MSDS" means a completed form recognized by the Occupational Safety and Health Administration, equivalent manufacturer's literature, or another form containing substantially the same information pertaining to a specific hazardous chemical or a mixture containing one or more hazardous chemicals.
"Person" means any individual, trust, firm, joint stock company, corporation (including a government corporation), partnership, association, State, municipality, commission, political subdivision of a State, federal government, or interstate body.
"Release" means any spilling, leaking, pumping, pouring, emitting, emptying, discharging, injecting, escaping, leaching, dumping, or disposing into the environment (including the abandonment or discarding of barrels, containers, and other closed receptacles) of any hazardous chemical, extremely hazardous chemical, or toxic chemical.
"Reportable quantity" is the quantity of an extremely hazardous substance or hazardous substance determined by USEPA under 42 U.S.C. 11002(a) and 42 U.S.C. 9602(a).
"State Emergency Response Commission" or "SERC" means the Illinois Emergency Management Agency as appointed by the Governor in accordance with Section 301 of the Superfund Amendments and Reauthorization Act of 1986 (42 U.S.C. 11001 et seq.) to carry out all State responsibilities required by this Act.
"Threshold planning quantity" is the quantity of an extremely hazardous substance determined by USEPA under 42 U.S.C. 11002(a).
"USEPA" means the United States Environmental Protection Agency.
(Source: P.A. 86-449; 87-168.)

(430 ILCS 100/4) (from Ch. 111 1/2, par. 7704)
Sec. 4. Establishment. The Illinois Emergency Management Agency shall be the State Emergency Response Commission for the purpose of implementing the provisions of Title III of the Superfund Amendments and Reauthorization Act of 1986 (P.L. 99-499) at the State level, and shall perform all the functions of a SERC under that Act. The Director of the IEMA shall be the Chairman of the SERC.
(Source: P.A. 86-449; 87-168.)

(430 ILCS 100/5) (from Ch. 111 1/2, par. 7705)
Sec. 5. Advisory Committee. The SERC may establish advisory committees composed of individuals from both the public and private sectors to advise the Chairman of the SERC on any matters relating to the implementation of Title III of the Superfund Amendments and Reauthorization Act of 1986 (P.L. 99-499). Advisory committees shall be organized by the Chairman as necessary to address specific issues relating to this Act.
(Source: P.A. 86-449.)

(430 ILCS 100/6) (from Ch. 111 1/2, par. 7706)
Sec. 6. Cooperative agreements. The SERC shall cooperate and may enter into such agreements with other State agencies, local governments, the federal government and other persons as the Chairman determines to be appropriate to implement Title III of the Superfund Amendments and Reauthorization Act of 1986 (P.L. 99-499).
(Source: P.A. 86-449.)

(430 ILCS 100/7) (from Ch. 111 1/2, par. 7707)
Sec. 7. Reporting requirements.
(a) The provisions of Sections 302(c), 303(d), 304, 311, 312 and 323 of the Federal Act, as incorporated into this Act, pertaining to the providing of information and giving of notification, shall be considered the law of this State and shall apply equally to all facilities subject to the Federal Act.
(b) The SERC shall adopt, within 120 days after the effective date of this Act, regulations or amendments thereto which are identical in substance to regulations or amendments thereto promulgated by the Administrator of the United States Environmental Protection Agency to implement these specified Sections of Title III of the Superfund Amendments and Reauthorization Act of 1986 (P.L. 99-499). The rulemaking provisions of Section 5-35 of the Illinois Administrative Procedure Act shall not apply to regulations or amendments thereto adopted pursuant to this paragraph.
(c) The SERC may adopt additional regulations relating to the Federal Act that are not inconsistent with and at least as stringent as other regulations promulgated pursuant to the Federal Act. Regulations adopted pursuant to this subsection shall be adopted in accordance with the procedures for rulemaking in Section 5-35 of the Illinois Administrative Procedure Act.
(Source: P.A. 88-45.)

(430 ILCS 100/8) (from Ch. 111 1/2, par. 7708)
Sec. 8. Local emergency planning committees.
(a) The SERC shall appoint and supervise local emergency planning committees in accordance with Section 301 of the Federal Act.
(b) Local emergency planning committees shall carry out all responsibilities of a local emergency planning committee as specified in applicable Sections of the Federal Act and the Illinois Emergency Management Agency Act. Committees shall consult and coordinate with the SERC and such other local organizations as may be necessary to carry out their assigned responsibilities.
(Source: P.A. 92-73, eff. 1-1-02.)

(430 ILCS 100/9) (from Ch. 111 1/2, par. 7709)
Sec. 9. Emergency planning. (a) Beginning 90 days after the effective date of this Act, it shall be a violation of this Section for the owner or operator of a facility subject to the requirements of Section 302 of the Federal Act to fail to notify the SERC that such facility is subject to the requirements of such Section, as required by the Federal Act.
A facility is subject to the requirements of this Section if a substance on the list referred to in Section 302(a) of the Federal Act is present at the facility in an amount in excess of the threshold planning quantity established for such substance.
(b) If a substance on the list of extremely hazardous substances referred to in Section 302(a) of the Federal Act first becomes present at a facility subject to this Section in excess of the threshold planning quantity established for such substance, or if there is a revision of such list and the facility has present a substance on the revised list in a quantity exceeding the threshold planning quantity established for such substance, the owner or operator of the facility shall notify the SERC and the LEPC within 60 days after such acquisition or revision, or within 90 days after the effective date of this Act, whichever is later, that such facility is subject to the requirements of this Section.
(c) Beginning 90 days after the effective date of this Act, it shall be a violation of this Section for the owner or operator of a facility subject to the requirements of Section 302 of the Federal Act to fail to notify the LEPC of a facility representative who will participate in the emergency planning process as a facility emergency coordinator as required by Section 303(d)(1) of the Federal Act. The owner or operator of the facility shall promptly inform the LEPC of any relevant changes occurring at such facility as such changes occur or are expected to occur. Upon request from the SERC or the LEPC, the owner or operator of the facility shall promptly provide information necessary for developing, implementing, and improving the emergency plan.
(Source: P.A. 86-449.)

(430 ILCS 100/10) (from Ch. 111 1/2, par. 7710)
Sec. 10. Release notification. (a) If a release requiring notification under Section 304 of the Federal Act or under Section 103(a) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.) occurs from a facility at which a hazardous chemical is produced, used or stored, the owner or operator of the facility shall immediately provide notice as described in subsection (b).
(b) Notice required under this Section shall be given immediately after the release by the owner or operator of the facility (by such means as telephone, radio or in person) to the community emergency coordinator designated by the LEPC for any area likely to be affected by the release and to the SERC of any State likely to be affected by the release. The SERC shall submit any such notification report to the appropriate LEPC. With respect to transportation of a substance subject to the requirements of this Section, or storage incident to such transportation, the notice requirements of this Section with respect to a release shall be satisfied by calling the local fire department of the affected area, the sheriff's office of the affected county, or the 911 emergency number.
(c) Notice required under this Section shall include each of the following (to the extent known at the time of the notice and so long as no delay in responding to the emergency results):
(1) the chemical name or identity of any substance involved in the release;
(2) an indication of whether the substance is on the list referred to in Section 302(a) of the Federal Act;
(3) an estimate of the quantity of any such substance that was released into the environment;
(4) the time and duration of the release;
(5) the medium or media into which the release occurred;
(6) any known or anticipated acute or chronic health risks associated with the emergency and, where appropriate, advice regarding medical attention necessary for exposed individuals;
(7) proper precautions to take as a result of the release, including evacuation (unless such information is readily available to the community emergency coordinator pursuant to the emergency plan); and
(8) the name and telephone number of the person or persons to be contacted for further information.
(d) As soon as practicable after a release which requires notice under this Section, the owner or operator shall provide a written followup emergency notice (or notices, as more information becomes available) setting forth and updating the information required under subsection (c), and including additional information with respect to:
(1) actions taken to respond to and contain the release;
(2) any known or anticipated acute or chronic health risks associated with the release; and
(3) where appropriate, advice regarding medical attention necessary for exposed individuals.
(e) This Section does not apply to any release which results in exposure to persons solely within the site or sites on which a facility is located. This Section does apply to transportation and storage incident to such transportation.
(Source: P.A. 86-449.)

(430 ILCS 100/11) (from Ch. 111 1/2, par. 7711)
Sec. 11. MSDS. (a) The owner or operator of any facility which is required to prepare or have available a material safety data sheet for a hazardous chemical under the Occupational Safety and Health Act of 1970 and regulations promulgated under that Act (15 U.S.C. 651 et seq.) shall, in accordance with the threshold levels for reporting established by regulations promulgated under the Federal Act, submit a material safety data sheet for each such chemical, or a list of such chemicals as described in subsection (b), to each of the following:
(1) the appropriate local emergency planning committee;
(2) the State Emergency Response Commission; and
(3) the fire department with jurisdiction over the facility.
(b) The list of chemicals referred to in subsection (a) shall include all of the following:
(1) A list of the hazardous chemicals for which a material safety data sheet is required under the Occupational Safety and Health Act of 1970 and regulations promulgated under that Act, grouped in categories of health and physical hazards as set forth under such Act and regulations promulgated under such Act, or in such other categories as the Administrator may prescribe.
(2) The chemical name or the common name of each such chemical as provided on the material safety data sheet.
(3) Any hazardous component of each such chemical as provided on the material safety data sheet.
(c) An owner or operator may meet the requirements of this Section with respect to a hazardous chemical which is a mixture by doing one of the following:
(1) Submitting a material safety data sheet for, or identifying on a list, each element or compound in the mixture which is a hazardous chemical. If more than one mixture has the same element or compound, only one material safety data sheet, or one listing, of the element or compound is necessary; or
(2) Submitting a material safety data sheet for, or identifying on a list, the mixture itself.
(d) Beginning 90 days after the effective date of this Act, it shall be a violation of this Section for the owner or operator of a facility subject to the requirements of this Section to fail to submit an MSDS form as required by Section 311(d) of the Federal Act, or within 3 months of the date the owner or operator is required to prepare or have available a MSDS for the chemical under the Occupational Safety and Health Act of 1970 and regulations promulgated under that Act.
(e) Within 3 months following discovery by an owner or operator of significant new information concerning an aspect of a hazardous chemical for which a material safety data sheet was previously submitted to the local emergency planning committee under subsection (a), a revised sheet shall be provided to such person.
(Source: P.A. 86-449.)

(430 ILCS 100/12) (from Ch. 111 1/2, par. 7712)
Sec. 12. Inventory forms. (a) The owner or operator of any facility which is required to prepare or have available a material safety data sheet for a hazardous chemical under the Occupational Safety and Health Act of 1970 and regulations promulgated under that Act shall, in accordance with the threshold levels for reporting as established by regulations promulgated under the Federal Act, prepare and submit an emergency and hazardous chemical inventory form (hereafter in this Act referred to as an "inventory form") to each of the following:
(1) the appropriate local emergency planning committee;
(2) the State Emergency Response Commission; and
(3) the fire department with jurisdiction over the facility.
The inventory form shall be submitted annually on or before March 1, and shall contain tier I data with respect to the preceding calendar year.
(b) The requirement of subsection (a) does not apply if an owner or operator provides, to the recipients described in subsection (a), by the same deadline and with respect to the same calendar year, an inventory form containing tier II information.
(c) An owner or operator may meet the requirements of this Section with respect to a hazardous chemical which is a mixture by doing one of the following:
(1) Providing information on the inventory form on each element or compound in the mixture which is a hazardous chemical. If more than one mixture has the same element or compound, only one listing on the inventory form for the element or compound at the facility is necessary.
(2) Providing information on the inventory form on the mixture itself.
(d) A hazardous chemical shall be subject to the requirements of this Section only if it is a hazardous chemical for which a material safety data sheet or a listing is required under Section 311 of the Federal Act.
(e) A tier I inventory form shall provide the following information in aggregate terms for hazardous chemicals in categories of health and physical hazards as set forth under the Occupational Safety and Health Act of 1970 and regulations promulgated under that Act:
(1) an estimate (in ranges) of the maximum amount of hazardous chemicals in each category present at the facility at any time during the preceding calendar year;
(2) an estimate (in ranges) of the maximum amount of hazardous chemicals in each category present at the facility at any time during the preceding calendar year; and
(3) the general location of hazardous chemicals in each category.
(f) A tier II inventory form shall provide the following additional information for each hazardous chemical present at the facility, but only upon request and in accordance with subsection (g):
(1) the chemical name or the common name of the chemical as provided on the material safety data sheet;
(2) an estimate (in ranges) of the maximum amount of the hazardous chemical present at the facility at any time during the preceding calendar year;
(3) an estimate (in ranges) of the average daily amount of the hazardous chemical present at the facility during the preceding calendar year;
(4) a brief description of the manner of storage of the hazardous chemical;
(5) the location at the facility of the hazardous chemical; and
(6) an indication of whether the owner elects to withhold location information of a specific hazardous chemical from disclosure to the public under Section 324 of the Federal Act.
(g) Availability of tier II information shall be as follows:
(1) Upon request by the State Emergency Planning Commission, a local emergency planning committee, or a fire department with jurisdiction over the facility, the owner or operator of a facility shall provide tier II information, as described in subsection (g), to the person making the request.
(2) A State or local official acting in his or her official capacity may have access to tier II information by submitting a request to the SERC or the local emergency planning committee. Upon receipt of a request for tier II information, the SERC or local committee shall, pursuant to paragraph (1), request the facility owner or operator for the tier II information and make available such information to the official.
(3) Any person may request the SERC or a local emergency planning committee for tier II information relating to the preceding calendar year with respect to a facility. Any such request shall be in writing and shall be with respect to a specific facility.
(4) Any tier II information which the SERC or a local emergency planning committee has in its possession shall be made available to a person making a request under this paragraph in accordance with Section 324 of the Federal Act. If the SERC or local emergency planning committee does not have the tier II information in its possession, upon receiving a request for tier II information the SERC or local emergency planning committee shall, pursuant to paragraph (1), request the facility owner or operator for tier II information with respect to a hazardous chemical which a facility has stored in an amount in excess of 10,000 pounds present at the facility at any time during the preceding calendar year and make such information available to the person making the request in accordance with Section 324 of the Federal Act.
(5) In the case of tier II information which is not in the possession of the SERC or local emergency planning committee and which relates to a hazardous chemical which a facility has stored in an amount less than 10,000 pounds present at the facility at any time during the preceding calendar year, a request from a person must include the general need for the information. The SERC or local emergency planning committee may, pursuant to paragraph (1), make a request to the facility owner or operator for the tier II information on behalf of the person making the request. Upon receipt of any information requested on behalf of such person, the SERC or local emergency planning committee shall make the information available to the person in accordance with Section 324 of the Federal Act.
(6) The SERC or local emergency planning committee shall respond to a request for tier II information under this Section no later than 45 days after the date of receipt of the request.
(7) Upon request to an owner or operator of a facility which files an inventory form under this Section by the fire department with jurisdiction over the facility, the owner or operator of the facility shall allow the fire department to conduct an on-site inspection of the facility and shall provide to the fire department specific location information on hazardous chemicals at the facility.
(h) The tier 1 and tier 2 inventory forms promulgated by USEPA for use in meeting the requirements of Section 312 of the Federal Act may be used to fulfill the requirements of this Section.
(Source: P.A. 86-449.)

(430 ILCS 100/13) (from Ch. 111 1/2, par. 7713)
Sec. 13. Trade secrets. The authority to withhold information for trade secret protection under Section 322 of the Federal Act shall be applicable to all facilities subject to the reporting requirements of this Act. All trade secret petitioners must follow the procedures under Section 322 of the Federal Act and regulations adopted thereunder.
(Source: P.A. 86-449.)

(430 ILCS 100/14) (from Ch. 111 1/2, par. 7714)
Sec. 14. Health professionals. An owner or operator of a facility subject to the reporting requirements of this Act shall comply with the procedures for providing information to health professionals, doctors and nurses pursuant to Section 323 of the Federal Act.
(Source: P.A. 86-449.)

(430 ILCS 100/15) (from Ch. 111 1/2, par. 7715)
Sec. 15. Public availability. The SERC and LEPCs shall make information available to the public upon request in accordance with Section 324 of the Federal Act. All requests for information shall be in writing and subject to the provisions of the Illinois Freedom of Information Act. All costs associated with providing information shall be paid by the requesting person.
(Source: P.A. 86-449.)

(430 ILCS 100/16) (from Ch. 111 1/2, par. 7716)
Sec. 16. Enforcement. (a) The SERC shall have the authority to investigate alleged violations of Sections of this Act and, following written notice to the business, to refer such violations for prosecution by the State's Attorney of the county in which the violation occurred, or by the Attorney General. The State's Attorney or the Attorney General, as the case may be, may, at the request of the SERC or upon his own motion, institute an action for such penalties as are authorized by this Act, as well as for such other remedies, including injunctive relief, as are necessary to restrain or remedy violations of the Act.
(b) Any action authorized by subsection (a) of this Section may be brought in the circuit court in the county where the violation occurred or the circuit court of the county where the defendant is located.
(c) The SERC shall have the authority to investigate violations of Sections of this Act and, following written notice to the business, to refer such violations for prosecution by the United States Environmental Protection Agency.
(Source: P.A. 86-449.)

(430 ILCS 100/17) (from Ch. 111 1/2, par. 7717)
Sec. 17. Citizen suits. (a) Except as provided in subsection (b), any person may commence a civil action on his own behalf against the owner or operator of a facility for failure to do any of the following:
(1) submit a followup emergency notice required under Section 10(d) of this Act;
(2) submit a material safety data sheet or a list as required under Section 11(a) of this Act;
(3) complete and submit an inventory form containing tier I information required under Section 12(a) of this Act, unless such requirement does not apply by reason of Section 12(b) of this Act.
(b) No action may be commenced under subsection (a) against an owner or operator of a facility if the Administrator of USEPA has commenced and is diligently pursuing an administrative order or civil action to enforce the requirement concerned or to impose a civil penalty under the Federal Act with respect to the violation of the requirement.
(Source: P.A. 86-449.)

(430 ILCS 100/18) (from Ch. 111 1/2, par. 7718)
Sec. 18. Penalties.
(a) Any person who violates any requirement of Section 9, 10, 11, 12, or 14 of this Act shall be liable for a civil penalty in an amount not to exceed $25,000 for each violation. In the case of a second or subsequent violation of Section 10, the civil penalty shall not exceed $75,000 for each day during which the violation continues.
(b) Any person who knowingly fails to provide immediate notification of a release in violation of Section 10 of this Act, shall be guilty of a Class 4 felony, and in addition to any other penalty prescribed by law is subject to a fine not to exceed $25,000 for each day of the violation. In the case of a second or subsequent conviction, the person shall be guilty of a Class 3 felony, and in addition to any other penalty prescribed by law is subject to a fine not to exceed $50,000 for each day of the violation.
(c) All civil penalties and fines collected under this Section shall be deposited in the Emergency Planning and Training Fund, which is hereby created as a special fund in the State Treasury, and may be used by IEMA, pursuant to appropriation, for its activities arising under this Act and the Federal Act, including providing financial support for local emergency planning committees and for training initiatives authorized by IEMA.
(Source: P.A. 98-465, eff. 8-16-13.)

(430 ILCS 100/19) (from Ch. 111 1/2, par. 7719)
Sec. 19. Costs. Upon motion of a party prevailing in an action under this Act, the court may award costs of litigation including reasonable attorney and expert witness fees.
(Source: P.A. 86-449.)



430 ILCS 105/ - Road Worker Safety Act. (Repealed by P.A. 89-7)

(430 ILCS 105/0.01) (from Ch. 121, par. 314.01)
(This Act was repealed by P.A. 89-7, which has been held unconstitutional)
Sec. 0.01. Short title. This Act may be cited as the Road Worker Safety Act.
(Source: P.A. 86-1324.)

(430 ILCS 105/1) (from Ch. 121, par. 314.1)
(This Act was repealed by P.A. 89-7, which has been held unconstitutional)
Sec. 1. All construction work upon bridges or highways within the State of Illinois shall be so performed and conducted that two-way traffic will be maintained when such is safe and practical, and when not safe and practical, or when any portion of the highway is obstructed, one-way traffic shall be maintained, unless the authorized agency in charge of said construction directs the road be closed to all traffic.
(Source: Laws 1959, p. 2044.)

(430 ILCS 105/2) (from Ch. 121, par. 314.2)
(This Act was repealed by P.A. 89-7, which has been held unconstitutional)
Sec. 2. At all times during which men are working where one-way traffic is utilized, the contractor or his authorized agent in charge of such construction will be required to furnish no fewer than two flagmen, one at each end of the portion of highway or bridge on which only one-way traffic is permitted, and at least 100 feet away from the nearest point of the highway or bridge on which only one-way traffic is safe and permitted. The flagmen shall be equipped with safe, suitable, and proper signal devices as prescribed in the Manual on Uniform Traffic Control Devices for Streets and Highways published by the Department of Transportation, and shall so use such devices as to inform approaching motorists to stop or proceed. In addition, safe, suitable, and proper signals and signs as prescribed in the Manual shall be so placed as to warn approaching persons of the existence of any portion of highway or bridge upon which only one-way traffic is safe and permitted. At bridge construction or bridge repair sites, where one-way traffic is utilized, traffic control signals conforming to the Manual may be installed and operated in lieu of, or in addition to, flagmen. Whenever the Department of Transportation or local authorities determine that a bridge or highway construction site requires the closing of a road to through traffic, the contract documents relating to such construction may specify alternate procedures for flagging and controlling traffic, when such procedures have been approved by the Department. When alternate procedures are not included, traffic control and flagging will be as prescribed in the first paragraph of this Section.
(Source: P.A. 82-408.)

(430 ILCS 105/3) (from Ch. 121, par. 314.3)
(This Act was repealed by P.A. 89-7, which has been held unconstitutional)
Sec. 3. Drivers of any motor vehicle approaching any section of highway or bridge which is limited to only one-way traffic shall obey warning signs and shall stop their vehicles if signaled to do so by a flagman or a traffic control signal.
(Source: Laws 1967, p. 468.)

(430 ILCS 105/4) (from Ch. 121, par. 314.4)
(This Act was repealed by P.A. 89-7, which has been held unconstitutional)
Sec. 4. Any portion of highway or bridge which is closed to all traffic shall be marked at each place where vehicles have accessible approach to such portion of highway or bridge, and at a sufficient distance from the closed portion of such highway or bridge shall be marked with an adequate number of safe, suitable, and proper warning signs, signals or barricades as set forth in the Manual of Uniform Traffic Control Devices for Streets and Highways published by the Department of Transportation so as to give warning to approaching motorists that such portion of bridge or highway is closed and unsafe for travel.
(Source: P.A. 77-176.)

(430 ILCS 105/5) (from Ch. 121, par. 314.5)
(This Act was repealed by P.A. 89-7, which has been held unconstitutional)
Sec. 5. Any contractor, subcontractor, or his authorized agent in charge of construction work on highways or bridges within the State of Illinois, or any driver of any motor vehicle, who knowingly or wilfully violates any provision of this Act, is guilty of a petty offense.
(Source: P.A. 77-2242.)

(430 ILCS 105/6) (from Ch. 121, par. 314.6)
(This Act was repealed by P.A. 89-7, which has been held unconstitutional)
Sec. 6. Any contractor, subcontractor, or his or her authorized agent or driver of any motor vehicle who knowingly or wilfully violates any provision of this Act, shall be responsible for any injury to person or property occasioned by such violation, and a right of action shall accrue to any person injured for any damages sustained thereby; and in case of loss of life by reason of such violation, a right of action shall accrue to the surviving spouse of the person so killed, his or her heirs, or to any person or persons who were, before such loss of life, dependent for support on the person so killed, for a like recovery of damages sustained by reason of such loss of life.
(Source: P.A. 80-1154.)

(430 ILCS 105/7) (from Ch. 121, par. 314.7)
(This Act was repealed by P.A. 89-7, which has been held unconstitutional)
Sec. 7. In case of any failure to comply with any of the provisions of this Act, the Director of Labor may, through the State's Attorney, or any other attorney in case of his failure to act promptly, take the necessary legal steps to enforce compliance therewith.
(Source: Laws 1959, p. 2044.)

(430 ILCS 105/8) (from Ch. 121, par. 314.8)
(This Act was repealed by P.A. 89-7, which has been held unconstitutional)
Sec. 8. The provisions of this Act shall not apply to employees or officials of the State of Illinois or any other public agency engaged in the construction or maintenance of highways and bridges.
(Source: Laws 1959, p. 2044.)



430 ILCS 110/ - Eyeglass Frame and Lens Act.

(430 ILCS 110/0.01) (from Ch. 121 1/2, par. 344)
Sec. 0.01. Short title. This Act may be cited as the Eyeglass Frame and Lens Act.
(Source: P.A. 86-1324.)

(430 ILCS 110/1) (from Ch. 121 1/2, par. 345)
Sec. 1. No person shall distribute or sell any eyeglasses or sunglasses unless the eyeglasses or sunglasses are fitted with impact resistant lenses, except in those cases where the physician or optometrist, having found that such lenses will not fulfill the visual requirements of the particular patient, directs in writing the use of other lenses and gives written notification thereof to the patient. Before they are mounted in frames, all lenses shall be capable of withstanding an impact test of a 5/8 inch steel ball dropped 50 inches. This test is to be conducted at room temperature with the lens supported by a plastic tube (one inch inside diameter and 1 1/4 inches outside diameter) with a 1/8 inch x 1/8 inch neoprene gasket on the top edge.
(Source: P.A. 79-925.)

(430 ILCS 110/2) (from Ch. 121 1/2, par. 346)
Sec. 2.
No person shall distribute, sell or have in his possession with intent to distribute or sell, any eyeglass frame or sunglass frame containing any form of cellulose nitrate or other highly flammable materials. The manufacturing optician shall inspect the finished eyewear and certify in writing to the Consumer that the provisions of this Act have been complied with.
(Source: P.A. 78-931.)

(430 ILCS 110/3) (from Ch. 121 1/2, par. 347)
Sec. 3.
Any person who violates Section 1 or Section 2 of this Act is guilty of a Class C Misdemeanor for the first offense, and a Class A Misdemeanor for any subsequent offenses.
(Source: P.A. 78-931.)

(430 ILCS 110/4) (from Ch. 121 1/2, par. 348)
Sec. 4.
The Illinois Department of Public Health shall adopt rules and regulations for the administration of this Act.
(Source: P.A. 78-931.)

(430 ILCS 110/5) (from Ch. 121 1/2, par. 348.1)
Sec. 5. The Director is authorized to conduct examinations, inspections, and investigations for the purposes of this Act through officers and employees of the Department.
For purposes of enforcement of this Act, officers or employees duly designated by the Director, upon presenting appropriate credentials to the owner, operator or agent in charge are authorized: to enter, at reasonable times, any factory, warehouse, or establishment in which lenses or frames are manufactured, processed, packed, or held for introduction into commerce or are held after such introduction, or to enter any vehicle being used to transport or hold such lenses or frames in commerce; to inspect, at reasonable times and within reasonable limits and in a reasonable manner, such factory, warehouse, establishment, or vehicle, and all pertinent equipment, finished and unfinished materials; and to obtain samples of such materials or packages thereof.
If the officer or employee obtains any sample, prior to leaving the premises, he shall give to the owner, operator, or agent in charge a receipt describing the samples obtained. If an analysis is made of such sample, a copy of the results of such analysis shall be furnished promptly to the owner, operator, or agent in charge.
(Source: P.A. 79-925.)

(430 ILCS 110/6) (from Ch. 121 1/2, par. 348.2)
Sec. 6. Carriers engaged in commerce and persons receiving lenses and frames in commerce or holding such products so received, shall upon the request of an officer or employee duly designated by the Director permit such officer or employee, at reasonable times, to have access to and to copy all records showing movement in commerce of lenses or frames or the holding thereof during or after such movement, and the quantity, shipper and consignee thereof and it is unlawful for any such carrier or person to fail to permit access to and copying of any such records so requested when such request is accompanied by a statement in writing specifying the nature of the information requested; provided, that evidence obtained under this Section shall not be used in a criminal prosecution of the person from whom obtained and carriers shall not be subject to the other provisions of this Act by reason of their receipt, carriage, holding or delivery of lenses or frames in the usual course of business as carriers.
(Source: P.A. 79-925.)

(430 ILCS 110/7) (from Ch. 121 1/2, par. 348.3)
Sec. 7. A. When the Director or an authorized agent of the Director finds or has probable cause to believe that lenses or frames are not in compliance with the provisions of this Act, he or she shall affix to such article a tag or other appropriate marking giving notice that the article is or is suspected of being such a substance and has been detained or embargoed and warning all persons not to remove or dispose of such article by sale or otherwise until permission for removal or disposal is given by such agent or the court. It is unlawful for any person to remove or dispose of such detained or embargoed article by sale or otherwise without permission.
B. When an article detained or embargoed under subsection (A) of this Section is found by such agent not to be in compliance with the provisions of this Act, he or she shall file a complaint in the circuit court in the county where the article is detained or embargoed for an order of condemnation of such article. When such agent finds that an article so detained or embargoed is in compliance with the provisions of this Act, he or she shall remove the tag or marking.
(Source: P.A. 83-346.)

(430 ILCS 110/8) (from Ch. 121 1/2, par. 348.4)
Sec. 8. If it shall appear from examination, inspection or evidence that any of the provisions of this Act are being violated, the Department may cause notice of such violations to be given to such violator in writing at least 10 days prior to the date set for hearing. Such notice may be served by delivery thereof personally to such violator, or by mailing it by certified mail to such violator at his last known address. At the time and place fixed in the notice, the Department shall proceed to hearing on the charges and such violator shall be accorded ample opportunity to present in person or by counsel such statements, testimony, evidence and argument as may be pertinent to the charges or to any defense thereto.
(Source: P.A. 79-925.)

(430 ILCS 110/9) (from Ch. 121 1/2, par. 348.5)
Sec. 9. The Department has power to subpoena and bring before it any person in this State and to take testimony, either orally or by deposition, or both, with the same fees and mileage payable to such persons as prescribed by law in civil cases in this State.
(Source: P.A. 79-925.)

(430 ILCS 110/10) (from Ch. 121 1/2, par. 348.6)
Sec. 10. The Director or Hearing Officer shall cause a record of the hearings to be kept and shall provide any party to the hearing a transcript of the evidence presented upon payment of the cost thereof.
The Department shall make a report of its findings and recommendations. A copy of the report shall be served upon the person charged with violation, either personally or by certified mail, as provided for service of notice.
(Source: P.A. 79-925.)

(430 ILCS 110/11) (from Ch. 121 1/2, par. 348.7)
Sec. 11. Any final decision, order or determination rendered by the department affecting the legal rights, duties or privileges of any party shall be subject to judicial review pursuant to the provisions of the Administrative Review Law, and all amendments and modifications thereof, and the rules adopted pursuant thereto.
(Source: P.A. 82-783.)



430 ILCS 115/ - Illinois Modular Dwelling and Mobile Structure Safety Act.

(430 ILCS 115/1) (from Ch. 67 1/2, par. 501)
Sec. 1. This Act may be cited as the Illinois Modular Dwelling and Mobile Structure Safety Act.
(Source: P.A. 98-959, eff. 8-15-14.)

(430 ILCS 115/2) (from Ch. 67 1/2, par. 502)
Sec. 2. Unless clearly indicated otherwise by the context, the following words and terms when used in this Act, for the purpose of this Act, shall have the following meanings:
(a) (Blank).
(b) "Person" means any individual, group of individuals, association, trust, partnership, limited liability company, corporation, person doing business under an assumed name, county, municipality, the State of Illinois, or any political subdivision or department thereof, or any other entity.
(c) "Manufacturer" means any person who manufactures mobile structures or modular dwellings at the place or places, either on or away from the building site, at which machinery, equipment, and other capital goods are assembled and operated for the purpose of making, fabricating, forming, or assembling mobile structures or modular dwellings.
(d) "Department" means the Department of Public Health.
(e) "Director" means the Director of the Department of Public Health.
(f) (Blank).
(g) "Codes" means the safety codes for modular dwellings and mobile structures adopted by the Department and is synonymous with "rules". The Codes shall contain the standards and requirements for modular dwellings and mobile structures so that adequate performance for the intended use is made the test of acceptability. The Code of Standards shall permit the use of new technology, techniques, methods and materials, for both modular dwellings and mobile structures, consistent with recognized and accepted codes and standards developed by the International Code Council (ICC) or by the organizations that formed the ICC in 1994, the National Fire Protection Association, the International Association of Plumbing and Mechanical Officials, the American National Standards Institute, and the Illinois State Plumbing Code.
(h) "Seal" means a device or insignia issued by the Department to be displayed on the exterior of the mobile structure or the interior of a modular dwelling unit to evidence compliance with the applicable safety code.
(i) "Modular dwelling" means a building assembly or system of building sub-assemblies, designed for habitation as a dwelling for one or more persons, including the necessary electrical, plumbing, heating, ventilating and other service systems, which is of closed construction and which is made or assembled by a manufacturer, on or off the building site, for installation, or assembly and installation, on the building site, installed and set up according to the manufacturer's instructions on an approved foundation and support system. The construction of modular dwelling units located in Illinois is regulated by the Illinois Department of Public Health.
(j) "Closed construction" is any building, component, assembly or system manufactured in such a manner that all portions cannot readily be inspected at the installation site without disassembly, damage to, or destruction thereof.
(k) (Blank).
(l) "Approved foundation and support system" means, for a modular dwelling unit, a closed perimeter formation consisting of materials such as concrete, mortared concrete block, mortared brick, steel, or treated lumber extending into the ground below the frost line which shall include, but not necessarily be limited to, cellars, basements, or crawl spaces, and does include the use of piers supporting the marriage wall of the home that extend below the frost line.
(m) "Code compliance certificate" means the certificate provided by the manufacturer to the Department that warrants that the modular dwelling unit or mobile structure complies with the applicable code.
(n) "Mobile structure" means a movable or portable unit, which, when assembled, is 8 feet or more in width and is 32 body feet in length, constructed to be towed on its own chassis (comprised of frame and wheels), and designed for occupancy with or without a permanent foundation. "Mobile structure" includes units designed to be used for multi-family residential, commercial, educational, or industrial purposes, excluding, however, recreational vehicles and single family residences.
(Source: P.A. 98-749, eff. 7-16-14; 98-959, eff. 8-15-14; 99-78, eff. 7-20-15.)

(430 ILCS 115/3) (from Ch. 67 1/2, par. 503)
Sec. 3. It is unlawful for any person to manufacture, rent, sell, or offer for sale for location within this State, any modular dwelling or mobile structure after the effective date of this amendatory Act of the 98th General Assembly, unless such modular dwelling or mobile structure complies with this Act and all rules adopted by the Department under this Act.
(Source: P.A. 98-959, eff. 8-15-14.)

(430 ILCS 115/4) (from Ch. 67 1/2, par. 504)
Sec. 4. (a) No person may rent, sell, or offer for sale to anyone within this State any modular dwelling or mobile structure after the effective date of this amendatory Act of the 98th General Assembly, unless it bears a seal issued by the Department and a certification by the manufacturer, that the mobile structure or modular dwelling complies with the applicable safety code.
(b) Nothing in this Act prohibits a city, town, village, township, or county from adopting construction standards for mobile structures or modular dwellings under local ordinances, provided such ordinances incorporate the rules adopted under this Act and are approved by the Department. This Section is a limitation under subsection (i) of Section 6 of Article VII of the Illinois Constitution on the concurrent exercise by home rule units of powers and functions exercised by the State. Any unit of local government is authorized to adopt by reference the safety codes as promulgated by the Department.
(Source: P.A. 98-959, eff. 8-15-14.)

(430 ILCS 115/5) (from Ch. 67 1/2, par. 505)
Sec. 5. The Department shall issue seals to any manufacturer upon application supported by affidavit or such other evidence which the Department shall deem necessary to satisfy itself that the seals shall be affixed only to mobile structures or modular dwelling units which comply with the applicable safety code.
(Source: P.A. 98-959, eff. 8-15-14.)

(430 ILCS 115/6) (from Ch. 67 1/2, par. 506)
Sec. 6. Alteration of mobile structures or modular dwelling units to which seals have been affixed.
(a) A unit of local government may regulate the location of the modular dwellings and mobile structures and their foundation, and the installation of the on-site utilities.
(b) It is unlawful for any person to make any alteration of any mobile structure or modular dwelling unit to which a seal has been affixed if such alteration causes the mobile structure or modular dwelling unit to be in violation of the applicable code.
(Source: P.A. 98-959, eff. 8-15-14.)

(430 ILCS 115/7) (from Ch. 67 1/2, par. 507)
Sec. 7. If any other State has a safety code for mobile structures or modular dwellings at least equal to the codes promulgated by the Department and the Department determines that such safety standards are being enforced by such other state, the Department shall place such other state upon a reciprocity list, which list shall be available to any interested person. Any mobile structures or modular dwelling which bears the seal of any state which has been placed on the reciprocity list, or which bears a seal approved by such state as sufficient evidence of compliance, shall not be required to affix the seal of this state prescribed by Section 4 of this Act.
(Source: P.A. 98-959, eff. 8-15-14.)

(430 ILCS 115/8) (from Ch. 67 1/2, par. 508)
Sec. 8. The Department, by regulation, shall establish a schedule of fees to defray a portion of the cost of the administration and enforcement of this Act.
(Source: P.A. 85-1261.)

(430 ILCS 115/9) (from Ch. 67 1/2, par. 509)
Sec. 9. (a) The Department is hereby charged with the administration and enforcement of this Act. The Department is authorized to: (1) promulgate such reasonable regulations as may be necessary to administer and enforce this Act, and (2) adopt any revisions of the Code as may be necessary to protect the health and safety of the public against dangers inherent in the use of substandard construction and unsafe plumbing, electrical and heating systems.
The Department may impose an administrative penalty against any person who violates this Act or any rule adopted under this Act, or who violates any determination or order of the Department under this Act. The Department shall establish violations and penalties by rule, with each day's violation constituting a separate offense. The maximum penalty shall be $1,000 per day per violation.
The Attorney General may bring an action in the circuit court to enforce the collection of an administrative penalty imposed under this subsection (a).
All penalties collected under this subsection (a) shall be deposited into the Facility Licensing Fund. Subject to appropriation, moneys in the Fund shall be used for the enforcement of this Act.
(b) (Blank).
(c) (Blank).
(d) The Department is authorized to perform necessary inspection of manufacturing facilities and products to implement the provisions of this Act. The Department may require and approve non-governmental inspectors or inspection agencies, provided the Department shall at all times exercise supervisory control over such inspectors or agencies to insure effective and uniform enforcement of the codes consistent with rules, regulations and interpretations promulgated by the Department.
(e) The issuance of seals may be suspended or revoked from any manufacturer who is convicted under Section 10 of this Act of manufacturing products that do not conform to the codes or rules adopted under this Act. Issuance of seals shall not be resumed until such manufacturer submits proof satisfactory to the Department that the conditions which caused the violation of the codes have been remedied. Seals may be repossessed if a manufacturer is found by the Department to have affixed a seal in violation of the codes or rules adopted.
(f) No person may interfere with, obstruct or hinder an authorized representative of the Department in the performance of its duties under this Act.
(Source: P.A. 98-959, eff. 8-15-14.)

(430 ILCS 115/10) (from Ch. 67 1/2, par. 510)
Sec. 10. (a) The seal shall remain the property of the Department, and may not be placed upon a mobile structure or modular dwelling which is in violation of this Act. Compliance with this Act is the responsibility of the manufacturer and neither the State nor the Department, shall be civilly or criminally liable for the issuance of any seal which is thereafter placed upon a nonconforming mobile structure or modular dwelling.
(b) Any person who violates this Act, in regards to violations relating to modular dwellings or mobile structures, shall, upon conviction by a court, be guilty of a Class B misdemeanor. Each day of violation constitutes a separate offense. The State's Attorney of the county in which the violation occurred or the Attorney General shall bring such action in the name of the People of the State of Illinois. The Court may enjoin the rent, sale, offer for sale, or manufacture of mobile structures or modular dwelling manufactured in violation of this Act or of the safety code promulgated thereunder until it has been corrected to comply with this Act or the minimum standards contained in the applicable codes.
(Source: P.A. 98-959, eff. 8-15-14.)

(430 ILCS 115/11) (from Ch. 67 1/2, par. 511)
Sec. 11. The Director, after notice and opportunity for hearing to an applicant or seal holder, may deny, suspend, or revoke a seal, or assess civil penalties in conformance with this Act, in any case in which he or she finds that there has been a substantial failure to comply with the provisions of this Act or the standards, rules, and regulations under this Act.
Notice shall be provided by certified mail or by personal service setting forth the particular reasons for the proposed action and fixing a date, not less than 15 days from the date of the mailing or service, within which time the applicant or seal holder must request in writing a hearing. Failure to serve upon the Department a request for hearing in writing within the time provided in the notice shall constitute a waiver of the person's right to an administrative hearing.
The hearing shall be conducted by the Director or by an individual designated in writing by the Director as a hearing officer to conduct the hearing. The Director or hearing officer shall give written notice of the time and place of the hearing, by certified mail or personal service, to the applicant or seal holder, at least 10 days prior to the hearing. On the basis of the hearing, or upon default of the applicant or seal holder, the Director shall make a determination specifying his or her findings and conclusions. A copy of the determination shall be sent by certified mail or served personally upon the seal holder. The decision of the Director shall be final on issues of fact, and final in all respects unless judicial review is sought as provided in this Act.
The procedure governing hearings authorized by this Section shall be in accordance with rules adopted by the Department. A full and complete record shall be kept of all proceedings, including the notice of hearing, complaint, and all other documents in the nature of pleadings, written motions filed in the proceedings, and the report and orders of the Director and hearing officer.
The Department, at its expense, shall provide a court reporter to take testimony. Technical error in the proceedings before the Department or hearing officer or their failure to observe the technical rules of evidence shall not be grounds for the reversal of any administrative decision unless it appears to the Court that the error or failure materially affects the rights of any party and results in substantial injustice to any party.
The Department or hearing officer, or any parties in an investigation or hearing before the Department, may compel the attendance of witnesses and the production of books, papers, records, or memoranda.
The Department shall not be required to certify any record to the Court or file any answer in Court or otherwise appear in any Court in a judicial review proceeding, unless there is filed in the Court with the complaint, a receipt from the Department acknowledging payment of the costs of furnishing and certifying the record. The cost shall be paid by the party requesting a copy of the record. Failure on the part of the person requesting a copy of the record to pay the cost shall be grounds for dismissal of the action.
(Source: P.A. 98-959, eff. 8-15-14.)

(430 ILCS 115/12) (from Ch. 67 1/2, par. 512)
Sec. 12. All final administrative decisions of the Director under this Act shall be subject to judicial review pursuant to the provisions of the Administrative Review Law, and all amendments and modifications thereof, and the regulations adopted pursuant thereto. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
Appeals from all final orders and judgment entered by a circuit court in review of a final administrative decision of the Director may be taken by either party to the action, and shall be governed by the rules applying to other civil cases.
An aggrieved party may obtain a review of any final judgment of the circuit court, and the appeal shall be taken as in other civil cases.
(Source: P.A. 82-783.)

(430 ILCS 115/13) (from Ch. 67 1/2, par. 513)
Sec. 13.
If any provision of this Act or the application thereof to any person or circumstance is held to be unconstitutional or invalid for any reason by any court of competent jurisdiction, the remainder of the Act and the application of such provisions to other persons and circumstances shall not thereby be rendered invalid or unconstitutional or affected thereby but shall remain in full force and effect.
(Source: P.A. 78-929.)

(430 ILCS 115/14) (from Ch. 67 1/2, par. 514)
Sec. 14. This Act takes effect on July 1, 1974.
(Source: P.A. 78-929.)

(430 ILCS 115/15)
Sec. 15. (Repealed).
(Source: P.A. 79-731. Repealed by P.A. 98-959, eff. 8-15-14.)

(430 ILCS 115/16)
Sec. 16. Illinois Administrative Procedure Act. The provisions of the Illinois Administrative Procedure Act are hereby expressly adopted and shall apply to all administrative rules and procedures of the Department of Public Health under this Act. The Department of Public Health is authorized to use peremptory rulemaking under Section 5-50 of the Illinois Administrative Procedure Act. The Department will make any rule adopted hereunder available electronically to the public and shall not be required to furnish copies in any other format.
(Source: P.A. 98-959, eff. 8-15-14.)

(430 ILCS 115/17)
Sec. 17. Facility Licensing Fund. All fees and penalties collected under this Act shall be deposited into the Facility Licensing Fund. Subject to appropriation, all money deposited into the Facility Licensing Fund under this Act shall be available to the Department for administration of this Act.
(Source: P.A. 98-959, eff. 8-15-14.)



430 ILCS 117/ - Manufactured Home Quality Assurance Act.

(430 ILCS 117/1)
Sec. 1. Short title. This Act may be cited as the Manufactured Home Quality Assurance Act.
(Source: P.A. 92-410, eff. 1-1-02.)

(430 ILCS 117/5)
Sec. 5. Purpose. The purpose of this Act is to ensure that the people of the State of Illinois who purchase manufactured homes receive a quality product and quality installation.
(Source: P.A. 92-410, eff. 1-1-02.)

(430 ILCS 117/10)
Sec. 10. Definitions. In this Act:
"Department" means the Illinois Department of Public Health.
"Licensed installer" means a person who has successfully completed a manufactured home installation course approved by the Department and paid the required fees.
"Manufactured home" and "mobile home" mean a "manufactured home", as defined in subdivision (53) of Section 9-102 of the Uniform Commercial Code. "Mobile home" means a factory-assembled, completely integrated structure, constructed on or before June 30, 1976, designed for permanent habitation, with a permanent chassis, and so constructed as to permit its transport, on wheels temporarily or permanently attached to its frame, that is a movable or portable unit that is constructed to be towed on its own chassis (comprised of frame and wheels) from the place of its construction to the location, or subsequent locations, at which it is connected to utilities for year-round occupancy for use as a permanent habitation, and designed to be used as a dwelling with or without a permanent foundation and situated so as to permit its occupancy as a dwelling place for one or more persons. The terms "manufactured home" and "mobile home" shall include units otherwise meeting their respective definitions containing parts that may be folded, collapsed, or telescoped when being towed and that may be expected to provide additional cubic capacity, and that are designed to be joined into one integral unit capable of being separated again into the components for repeated towing. The terms "manufactured home" and "mobile home" exclude campers and recreational vehicles.
"Manufacturer" means a manufacturer of a manufactured home, whether the manufacturer is located within or outside of the State of Illinois.
"Mobile home" or "manufactured home" does not include a modular home.
"Mobile home park" means a tract of land or 2 contiguous tracts of land that contain sites with the necessary utilities for 5 or more mobile homes or manufactured homes. A mobile home park may be operated either free of charge or for revenue purposes.
(Source: P.A. 98-749, eff. 7-16-14; 99-750, eff. 8-5-16.)

(430 ILCS 117/15)
Sec. 15. Enforcement of setup standards. The Department is responsible for enforcing setup standards mandated by the United States Department of Housing and Urban Development as set forth in manufacturers' specifications pursuant to Section 3285.2(a) of Title 24 of the Code of Federal Regulations, 24 C.F.R. 3285.2(a). In the absence of manufacturer's specifications, the Department must provide installation standards.
(Source: P.A. 99-750, eff. 8-5-16.)

(430 ILCS 117/20)
Sec. 20. Manufacturer's licenses; fees. No manufacturer may sell a manufactured home that is to be installed in the State of Illinois unless the Department has issued to that person a license under this Section. Each manufacturer's license issued or renewed is valid until December 31 of the year it was issued or renewed. The fee for the issuance and renewal of a manufacturer's license is $500 per year.
(Source: P.A. 92-410, eff. 1-1-02.)

(430 ILCS 117/25)
Sec. 25. Installation of home; installer's license; fees; display of license. All manufactured homes shall be installed under the immediate onsite supervision of a licensed manufactured home installer. The fee for the issuance and renewal of an installer's license is $150 per year. In addition, a fee of $50 shall be paid by the licensed installer responsible for the installation for each manufactured home installed as evidenced by the installers affixing of a Department-issued seal to the home and filing of an installation certificate with the Department. A licensed installer shall provide proof of licensing at the installation site at all times during the installation. The licensed installer responsible for the installation shall disclose the place of manufactured home delivery and the name of the buyer to the Department. When the Department is required to inspect the installation of a manufactured home, a fee of $395 shall be paid to the Department by the installer for each inspection made. When a Department-approved third party inspects the installation of a manufactured home, the installer shall pay an inspection fee not to exceed $395 to the person performing the inspection. A report of the installation inspection shall be made in a manner prescribed by the Department. The Department shall by rule establish the qualifications and manner in which third parties may be approved to inspect manufactured housing inspections.
(Source: P.A. 99-750, eff. 8-5-16.)

(430 ILCS 117/30)
Sec. 30. Installer training. Licensed installers must satisfactorily complete the Illinois Manufactured Housing Association setup course or other training approved by the Department. An installer who before January 1, 2002 has satisfactorily completed a setup course or other training approved by the Department is not required to complete any other course or training to qualify for a license under this Act.
(Source: P.A. 92-410, eff. 1-1-02.)

(430 ILCS 117/35)
Sec. 35. Deposit of funds. The Department must deposit all funds received under this Act into the Facility Licensing Fund.
(Source: P.A. 92-410, eff. 1-1-02.)

(430 ILCS 117/40)
Sec. 40. Oversight.
(a) This Act is to be administered by the Department. The Department and other personnel as the Department considers necessary must perform the following duties:
(1) Issue manufacturer's licenses and collect fees.
(2) Issue installer's licenses and collect fees.
(b) The Department must serve as a liaison between the State, mobile home park owners, purchasers of mobile homes, dealers, manufacturers, and installers. The Department must receive and investigate complaints related to this Act for the purpose of obtaining non-binding resolution of conflicts between park owners, dealers, manufacturers, installers, and purchasers of mobile homes.
(c) There is created the Manufactured Housing Quality Assurance Board to consult and advise the Department. The Board must comprise 9 members as follows: (i) The Director of the Department, or his or her designee, to serve as chairman; (ii) 3 residents of mobile home parks who have lived in mobile homes for at least 5 years; (iii) the president of a state association of mobile home owners or his or her representative; (iv) one mobile home park owner who has owned a mobile home park containing at least 20 sites for at least 5 years; (v) one licensed dealer; (vi) one licensed installer; and (vii) one licensed manufacturer. Each individual described in items (iv), (v), (vi), and (vii) must be an active member of either the Illinois Manufactured Housing Association or the Illinois Housing Institute.
(d) Members of the Board are appointed by the Governor for 3 year terms, except that, of the initial members, the terms of 3 members expire on December 31 of the year following the effective date of this Act and the terms of 3 other members expire on December 31 of the second year following the effective date of this Act. Members serve until their successors are appointed. Any member appointed to fill a vacancy occurring prior to the expiration of the term for which his predecessor was appointed is appointed for the remainder of that term. The initial appointments commence on the effective date of this Act.
(e) The Board must meet at least 3 times each year. Additional meetings may be called by the Department. A majority of the members of the Board constitute a quorum. Each member of the Board must be compensated for travel expenses incurred in the performance of duties as a member of the Board in accordance with Section 12-2 of the State Finance Act.
(f) The Department must promulgate rules to implement this Act.
(Source: P.A. 92-410, eff. 1-1-02.)

(430 ILCS 117/45)
Sec. 45. Penalties. The Department may revoke a license issued under this Act for a period not to exceed 6 months for a violation of this Act. A licensee is entitled to a hearing in accordance with the Illinois Administrative Procedure Act prior to a revocation of his or her license.
(Source: P.A. 92-410, eff. 1-1-02.)

(430 ILCS 117/50)
Sec. 50. Injunctive relief. If the Department finds that any installer or manufacturer is operating without a valid license, the Director of the Department may request that the Attorney General file a complaint in circuit court in the name of the People of the State of Illinois to enjoin that installer or manufacturer from engaging in unlicensed activities.
(Source: P.A. 92-410, eff. 1-1-02.)

(430 ILCS 117/55)
Sec. 55. Exemption. Nothing in this Act shall be construed to require a person who installs a new or used manufactured home on his or her own property outside a mobile home park as defined in the Mobile Home Park Act to acquire an installer's license. However, said person may not hire anyone for the purpose of avoiding the licensure requirement. Such individual also waives any rights provided under this Act as a result of not using a licensed installer.
(Source: P.A. 92-410, eff. 1-1-02.)

(430 ILCS 117/60)
Sec. 60. Exclusive State power or function. It is declared to be the public policy of this State, pursuant to paragraph (h) of Section 6 of Article VII of the Illinois Constitution of 1970, that any power or function set forth in this Act to be exercised by the State is an exclusive State power or function. Such power or function shall not be exercised concurrently, either directly or indirectly, by any unit of local government to which this Act applies, including home rule units, except as otherwise provided in this Act.
The Department may adopt all rules necessary to implement this Act. Such rules shall provide for the Department to inspect manufactured home installations, require correction of violations, and perform other duties mandated by the United States Department of Housing and Urban Development pursuant to Section 3286.803 of Title 24 of the Code of Federal Regulations, 24 C.F.R. 3286.803. The Department may require and approve non-governmental inspectors or inspection agencies, provided the Department shall at all times exercise supervisory control over such inspectors or agencies to insure effective and uniform enforcement consistent with the rules adopted by the Department.
(Source: P.A. 99-750, eff. 8-5-16.)

(430 ILCS 117/65)
Sec. 65. Applicability. This Act does not apply to home rule municipalities with a population in excess of 1,000,000 so long as exempt municipalities adopt rules to inspect manufactured home installations, require correction of violations, and perform other duties mandated by the United States Department of Housing and Urban Development pursuant to Section 3286.803 of Title 24 of the Code of Federal Regulations, 24 C.F.R. 3286.803. Exempt municipalities may require and approve non-governmental inspectors or inspection agencies, provided the exempt municipalities shall at all times exercise supervisory control over such inspectors or agencies to insure effective and uniform enforcement consistent with the rules adopted by the exempt municipalities.
(Source: P.A. 99-750, eff. 8-5-16.)

(430 ILCS 117/99)
Sec. 99. Effective date. This Act takes effect on January 1, 2002.
(Source: P.A. 92-410, eff. 1-1-02.)



430 ILCS 120/ - Illinois Manufactured Home Installers Act.

(430 ILCS 120/1)
Sec. 1. Short title. This Act shall be known and may be cited as the Illinois Manufactured Home Installers Act.
(Source: P.A. 89-522, eff. 7-19-96.)

(430 ILCS 120/5)
Sec. 5. Legislative findings. The Illinois General Assembly finds that manufactured homes are a viable housing resource for many citizens in Illinois. The General Assembly also finds that improperly installed manufactured homes can impair the public health and safety. Therefore, it is in the public interest that manufactured homes are properly installed by responsible and qualified individuals.
(Source: P.A. 89-522, eff. 7-19-96.)

(430 ILCS 120/10)
Sec. 10. Guidelines for manufactured home installers. Within one year after the effective date of this Act, the Illinois Department of Public Health shall work with all interested parties to publish guidelines for persons who install manufactured homes in this State. These guidelines may include in whole or in part any national guidelines or standards for persons who install manufactured homes.
(Source: P.A. 89-522, eff. 7-19-96.)

(430 ILCS 120/15)
Sec. 15. Accredited manufactured homes installer courses. Within one year after the effective date of this Act, the Illinois Department of Public Health shall work with all interested parties to propose rules for the accreditation of courses for persons installing manufactured homes in Illinois. The courses shall provide instruction on how to install a manufactured home to the specifications of the manufacturer, review the installer guidelines, and test the written and practical installation skills of the individual installer.
(Source: P.A. 89-522, eff. 7-19-96.)

(430 ILCS 120/20)
Sec. 20. Notice to buyers. A person selling a manufactured home one year after the effective date of this Act shall encourage the buyer of that home to use an installer who has successfully completed a manufactured home installer course accredited by the Illinois Department of Public Health. The seller shall also inform the buyer that failure to properly install the home may invalidate any implied or expressed warranties concerning the home.
(Source: P.A. 89-522, eff. 7-19-96.)

(430 ILCS 120/99)
Sec. 99. Effective date. This Act takes effect June 1, 1996.
(Source: P.A. 89-522, eff. 7-19-96.)



430 ILCS 125/ - Children's Product Safety Act.

(430 ILCS 125/1)
Sec. 1. Short title. This Act may be cited as the Children's Product Safety Act.
(Source: P.A. 91-413, eff. 1-1-00.)

(430 ILCS 125/10)
Sec. 10. Definitions. In this Act:
(a) "Children's product" means a product, including but not limited to a full-size crib, non-full-size crib, toddler bed, bed, car seat, chair, high chair, booster chair, hook-on chair, bath seat, gate or other enclosure for confining a child, play yard, stationary activity center, carrier, stroller, walker, swing, or toy or play equipment, that meets the following criteria:
(i) the product is designed or intended for the care

of, or use by, any child under age 9; and

(ii) the product is designed or intended to come into

contact with the child while the product is used.

Notwithstanding any other provision of this Section, a product is not a "children's product" for purposes of this Act if:
(I) it may be used by or for the care of a child

under age 9, but it is designed or intended for use by the general population or segments of the general population and not solely or primarily for use by or the care of a child; or

(II) it is a medication, drug, or food or is intended

to be ingested.

(b) "Commercial dealer" means any person who deals in children's products or who otherwise by one's occupation holds oneself out as having knowledge or skill peculiar to children's products, or any person who is in the business of remanufacturing, retrofitting, selling, leasing, subletting, or otherwise placing in the stream of commerce children's products.
(b-5) "Manufacturer" means any person who makes and places into the stream of commerce a children's product as defined by this Act.
(b-10) "Importer" means any person who brings into this country and places into the stream of commerce a children's product.
(b-15) "Distributor" and "wholesaler" means any person, other than a manufacturer or retailer, who sells or resells or otherwise places into the stream of commerce a children's product.
(b-20) "Retailer" means any person other than a manufacturer, distributor, or wholesaler who sells, leases, or sublets children's products.
(b-25) "First seller" means any retailer selling a children's product that has not been used or has not previously been owned. A first seller does not include an entity such as a second-hand or resale store.
(c) "Person" means a natural person, firm, corporation, limited liability company, or association, or an employee or agent of a natural person or an entity included in this definition.
(d) "Infant" means any person less than 35 inches tall and less than 3 years of age.
(e) "Crib" means a bed or containment designed to accommodate an infant.
(f) "Full-size crib" means a full-size crib as defined in Section 1508.3 of Title 16 of the Code of Federal Regulations regarding the requirements for full-size cribs.
(g) "Non-full-size crib" means a non-full-size crib as defined in Section 1509.2 of Title 16 of the Code of Federal Regulations regarding the requirements for non-full-size cribs.
(h) "End consumer" means a person who purchases a children's product for any purpose other than resale.
(Source: P.A. 94-11, eff. 6-8-05.)

(430 ILCS 125/15)
Sec. 15. Unsafe children's products; prohibition.
(a) On and after the effective date of this amendatory Act of the 94th General Assembly, no commercial dealer, manufacturer, importer, distributor, wholesaler, or retailer may manufacture, remanufacture, retrofit, distribute, sell at wholesale or retail, contract to sell or resell, lease, or sublet, or otherwise place in the stream of commerce a children's product that is unsafe.
(b) A children's product is deemed to be unsafe for purposes of this Act only if it meets any of the following criteria:
(1) It does not conform to all applicable federal

laws and regulations setting forth standards for the children's product.

(2) It has been recalled for any reason by or in

cooperation with an agency of the federal government or the product's manufacturer, wholesaler, distributor, or importer and the recall has not been rescinded.

(3) An agency of the federal government or the

product's manufacturer, wholesaler, distributor, or importer has issued a warning that a specific product's intended use constitutes a safety hazard and the warning has not been rescinded.

(b-5) The Department of Public Health shall do the following:
(1) Maintain and update a comprehensive list of

children's products that have been identified as meeting any of the criteria set forth in subdivisions (1) through (3) of subsection (b).

(2) Update the comprehensive list within 24 hours

after a children's product has been identified as meeting any of the criteria set forth in subsection (b).

(3) Make the comprehensive list available to the

public at no cost and post it on the Internet. The Internet posting shall provide a link to www.recalls.gov or its successor and shall otherwise make available a link to the specific recall notice or warning concerning the children's product that has been recalled or for which a warning has been issued. The Department must review and update these links on a regular basis.

(4) Include information regarding the comprehensive

list of unsafe children's products maintained under this Section in regular publications or mailings such as those sent to persons including, but not limited to: pediatricians; Special Supplemental Nutrition Program for Women, Infants, and Children (WIC) clinics; and local health departments.

(c) A crib is presumed to be unsafe for purposes of this Act if it does not conform to the standards endorsed or established by the Consumer Product Safety Commission, including but not limited to Title 16 of the Code of Federal Regulations and the standards endorsed or established by ASTM International, as follows:
(1) Part 1508 of Title 16 of the Code of Federal

Regulations and any regulations adopted to amend or supplement the regulations.

(2) Part 1509 of Title 16 of the Code of Federal

Regulations and any regulations adopted to amend or supplement the regulations.

(3) Part 1303 of Title 16 of the Code of Federal

Regulations and any regulations adopted to amend or supplement the regulations.

(4) The following standards and specifications of

ASTM International for corner posts of baby cribs and structural integrity of baby cribs:

(A) ASTM F 966 (corner post standard).
(B) ASTM F 1169 (structural integrity of

full-size baby cribs).

(C) ASTM F 406 (non-full-size cribs).
The Department of Public Health shall make the requirements set forth in this subsection (c) available to the public.
(d) (Blank.)
(e) An unsafe children's product, as determined pursuant to subdivisions (1), (2), and (3) of subsection (b) of this Section 15, may be retrofitted if the retrofit has been approved by the agency of the federal government issuing the recall or warning or the agency responsible for approving the retrofit is different from the agency issuing the recall or warning. A retrofitted children's product may be sold if it is accompanied at the time of sale by a notice declaring that it is safe to use for a child under age 9. The notice shall include: (1) a description of the original problem which made the recalled product unsafe; (2) a description of the retrofit which explains how the original problem was eliminated and declaring that it is now safe to use for a child under age 9; and (3) the name and address of the commercial dealer, manufacturer, importer, distributor, or wholesaler who accomplished the retrofit certifying that the work was done along with the name and model number of the product retrofitted. The commercial dealer, manufacturer, importer, distributor, or wholesaler is responsible for ensuring that the notice is present with the retrofitted product at the time of sale. A retrofit is exempt from this Act if:
(i) the retrofit is for a children's product that

requires assembly by the consumer, the approved retrofit is provided with the product by the commercial dealer, manufacturer, importer, distributor, or wholesaler, and the retrofit is accompanied at the time of sale by instructions explaining how to apply the retrofit; or

(ii) the seller of a previously unsold product

accomplishes the repair, approved or recommended by an agency of the federal government, prior to sale.

(Source: P.A. 94-11, eff. 6-8-05.)

(430 ILCS 125/17)
Sec. 17. Product recalls.
(a) If a manufacturer, importer, wholesaler, or distributor of children's products has placed into the stream of commerce in Illinois a children's product for which a recall or warning has subsequently been issued by one of those entities or by an agency of the federal government, then the manufacturer, importer, wholesaler, or distributor must initiate the following steps within 24 hours after issuing or receiving the recall or warning:
(1) Contact all of its commercial customers, other

than end consumers, to whom it sold, leased, sublet, or transferred that particular children's product in Illinois. This contact must include providing the recall notice or warning and must be made to the person designated by the retailer for that product.

(2) If the manufacturer, importer, wholesaler, or

distributor maintains a web site, the entity must place on the home page (or the first entry point) of its web site a link to recall or warning information that contains the specific recall notice or warning that was issued for the product in question. The recall or warning information must include a description of the product, the reason for the recall or warning, a picture of the product, and instructions on how to participate in the recall or warning. The information may include only the product recall information and may not include sales or marketing information on that product or any other product, excluding return and exchange policies. The recall or warning information must allow persons to participate in the recall through the web site of the manufacturer, importer, wholesaler, or distributor.

(3) If the manufacturer, importer, wholesaler, or

distributor sold directly to a non-commercial consumer, and the consumer provided either a shipping address or e-mail address at the time of sale, then the manufacturer, importer, wholesaler, or distributor must send a notice of the recall or warning to the consumer at either address provided. The notice must include a description of the product, the reason for the recall or warning, and instructions on how to participate in the recall or warning. The notice may include only the product recall information and may not include sales or marketing information on that product or any other product, excluding return and exchange policies.

(b) If a retailer receives notice of a recall or warning regarding a children's product from a manufacturer, importer, wholesaler, or distributor, or, in the case of an involuntary recall, from a federal agency, and if the retailer at any time offered the product for sale in Illinois, then the retailer must do the following:
(1) Within 3 business days after receiving the recall

or warning from the manufacturer, importer, wholesaler, or distributor by a person designated by the retailer, the retailer must remove the children's product from the shelves of its stores or program its registers to ensure that the item cannot be sold.

(2) If the product was sold through the retailer's

web site, then within 3 business days after receipt of the recall or warning by the person designated by the retailer, the retailer must remove the children's product from the web site or remove the ability of a consumer to purchase the children's product through the web site.

(3) If an e-mail or shipping address was provided at

the time a children's product, for which a recall or warning was subsequently issued, was purchased on the retailer's web site, the retailer must attempt to contact the purchaser at either address provided with the recall or warning information. The recall or warning information must include a description of the product, the reason for the recall or warning, and instructions on how to participate in the recall or warning. The information may include only the product recall information and may not include sales or marketing information on that product or any other product, excluding return and exchange policies. The retailer must comply with this paragraph (3) within 30 days after receiving the notice of the recall or warning from a manufacturer, importer, wholesaler, or distributor.

(4) Within 5 business days after receipt of the

recall or warning by the person designated by the retailer from a manufacturer, importer, wholesaler, distributor, or from a federal agency in the case of an involuntary recall, the retailer must post in a prominent location in each retail store the recall or warning notice. The posting may be in an electronic format in each retail store if the retailer posts a physical sign in a prominent location in each retail store that clearly and conspicuously discloses where recall or warning notices are located in the retail store. If the recall or warning notice is not on the main page of any electronic display, then the electronic display must contain on its main page a clear and conspicuous link to the recall or warning notice. The link shall contain the words "product recall". The notice must remain posted for 120 days unless the recall or warning notice contains a full-size crib, a non-full-size crib, a toddler bed, a car seat, a high chair, a bath seat, a play yard, a stationary activity center, an infant carrier, a stroller, a walker, a swing, a bassinet, or a cradle. For these items, the recall or warning notice must remain posted for 240 days.

(5) If the children's product for which a recall or

warning was issued was sold on the retailer's web site, the retailer must within 5 business days post on the home page (or the first entry point) of its web site a link to recall or warning information that contains the specific recall notice or warning that was issued for the product in question. The recall or warning information must include a description of the product, the reason for the recall or warning, a picture of the product (if one was provided), and instructions on how to participate in the recall or warning. The information may include only the product recall information and may not include sales or marketing information on that product or any other product, excluding return and exchange policies.

(c) Within 5 business days after a recalled children's product is placed on the Department of Public Health's comprehensive list maintained under Section 15, a retailer who is not a first seller must comply with subsection (b) of Section 17, except that such a retailer has 5 business days to comply with both subdivision (b)(1) and subdivision (b)(2) of Section 17.
(d) A manufacturer, importer, wholesaler, or distributor who is also a retailer must comply with both subsection (a) and subsection (b) of Section 17, except that a manufacturer, importer, wholesaler, or distributor who is also a retailer must, within 24 hours after issuing or receiving the recall or warning, post on the home page (or the first entry point) of its web site a link to recall or warning information that contains the specific recall notice or warning that was issued for the product in question.
(Source: P.A. 96-590, eff. 8-18-09.)

(430 ILCS 125/20)
Sec. 20. Exception. The commercial dealer, manufacturer, importer, distributor, wholesaler, or retailer shall not be found in violation of Section 15 if the specific recalled product sold was not included on the Department of Public Health's list on the day before the sale.
(Source: P.A. 94-11, eff. 6-8-05.)

(430 ILCS 125/25)
Sec. 25. Penalty. Except as provided in Section 20, a commercial dealer, importer, distributor, wholesaler, or retailer who violates this Act by failing to exercise reasonable care is subject to a civil penalty in an amount not to exceed $500 for each day that the violation continues.
(Source: P.A. 94-11, eff. 1-1-06.)

(430 ILCS 125/26)
Sec. 26. Issuance of recalls by other entities prohibited. Nothing in this Act shall be interpreted to allow a unit of State or local government or any other entity within the State to issue recalls.
(Source: P.A. 94-11, eff. 6-8-05.)

(430 ILCS 125/27)
Sec. 27. Federal requirements. Nothing in this Act relieves a commercial dealer, manufacturer, importer, distributor, wholesaler, or retailer from compliance with stricter requirements that may be imposed by an agency of the federal government.
(Source: P.A. 94-11, eff. 6-8-05.)

(430 ILCS 125/30)
Sec. 30. Enforcement.
(a) The Attorney General, or a State's Attorney in the county in which a violation of this Act occurred, may bring an action in the name of the People of the State of Illinois to enforce the provisions of this Act.
(b) When (i) it appears to the Attorney General that a commercial dealer, manufacturer, importer, distributor, wholesaler, or retailer has engaged in or is engaging in any practice declared to be in violation of this Act, or (ii) the Attorney General receives a written complaint from a consumer of the commission of a practice declared to be in violation of this Act, or (iii) the Attorney General believes it to be in the public interest that an investigation should be made to ascertain whether a person in fact has engaged in or is engaging in any practice declared to be in violation of this Act, the Attorney General may:
(1) Require that person to file, on terms that the

Attorney General prescribes, a statement or report in writing under oath or otherwise, as to all information the Attorney General considers necessary.

(2) Examine under oath any person in connection with

the conduct of any trade or commerce.

(3) Examine any merchandise or sample thereof,

record, book, document, account, or paper the Attorney General considers necessary.

(4) Pursuant to an order of the circuit court,

impound any record, book, document, account, paper, or sample of merchandise that is produced in accordance with this Act, and retain it in the Attorney General's possession until the completion of all proceedings in connection with which it is produced.

(c) In the administration of this Act, the Attorney General may accept an assurance of voluntary compliance with respect to any practice deemed to be a violation of this Act from any commercial dealer, manufacturer, importer, distributor, wholesaler, or retailer who has engaged in or is engaging in that practice. Evidence of the violation of an assurance of voluntary compliance shall be prima facie evidence of a violation of this Act in any subsequent proceeding brought by the Attorney General against the alleged violator with regard to the specific violation or violations addressed in the assurance of voluntary compliance.
(d) Whenever the Attorney General or a State's Attorney has reason to believe that any commercial dealer, manufacturer, importer, distributor, wholesaler, or retailer has engaged in or is engaging in any practice in violation of this Act and that proceedings would be in the public interest, he or she may bring an action in the name of the People of the State against that commercial dealer, manufacturer, importer, distributor, wholesaler, or retailer to restrain by preliminary or permanent injunction the use of that practice.
(e) Civil penalties paid under Section 25 shall be deposited into the Attorney General Court Ordered and Voluntary Compliance Payment Projects Fund. Moneys in the Fund shall be used, subject to appropriation, for the performance of any function pertaining to the exercise of the duties of the Attorney General, including, but not limited to, enforcement of any law of this State and conducting public education programs. Any moneys in the Fund that are required by the court or by an agreement to be used for a particular purpose must be used for that purpose, however.
(Source: P.A. 94-11, eff. 1-1-06.)

(430 ILCS 125/35)
Sec. 35. Remedies. Remedies available under this Act are in addition to any other remedies or procedures under any other provision of law that may be available to an aggrieved party.
(Source: P.A. 91-413, eff. 1-1-00.)

(430 ILCS 125/900)
Sec. 900. (Amendatory provisions; text omitted).
(Source: P.A. 91-413, eff. 1-1-00; text omitted.)



430 ILCS 130/ - Emergency Evacuation Plan for People with Disabilities Act.

(430 ILCS 130/1)
Sec. 1. Short title. This Act may be cited as the Emergency Evacuation Plan for People with Disabilities Act.
(Source: P.A. 92-705, eff. 7-19-02.)

(430 ILCS 130/5)
Sec. 5. Scope of the Act. This Act does not apply within a municipality with a population of over 1,000,000 that, before the effective date of this Act, has adopted an ordinance establishing emergency procedures for high rise buildings.
(Source: P.A. 92-705, eff. 7-19-02.)

(430 ILCS 130/10)
Sec. 10. Emergency evacuation plan for persons with disabilities required. By January 1, 2004, every high rise building owner must establish and maintain an emergency evacuation plan for occupants of the building who have a disability and who have notified the owner of their need for assistance. The evacuation plan must be established even if the owner has not been notified of a need for evacuation assistance by an occupant of the building who has a disability. As used in this Act, "high rise building" means any building 80 feet or more in height. The owner is responsible for maintaining and updating the plan as necessary to ensure that the plan continues to comply with the provisions of this Act.
(Source: P.A. 99-143, eff. 7-27-15.)

(430 ILCS 130/15)
Sec. 15. Plan requirements.
(a) Each plan must establish procedures for evacuating persons with disabilities from the building in the event of an emergency, when those persons have notified the owner of their need for assistance.
(b) Each plan must provide for a list to be maintained of persons who have notified the owner that they have a disability and would require special assistance in the event of an emergency. The list must include the unit, office, or room number location that the person with a disability occupies in the building. It is the intent of this Act that these lists must be maintained for the sole purpose of emergency evacuation. The lists may not be used or disseminated for any other purpose.
(c) The plan must provide for a means to notify occupants of the building that a list identifying persons with a disability in need of emergency evacuation assistance is maintained by the owner, and the method by which occupants can place their name on the list.
(d) In hotels and motels, each plan must provide an opportunity for a guest to identify himself or herself as a person with a disability in need of emergency evacuation assistance.
(e) The plan must identify the location and type of any evacuation assistance devices or assistive technologies that are available in the building.
If the plan provides for areas of rescue assistance, the plan must provide that these areas are to be identified by signs that state "Area of Rescue Assistance" and display the international symbol of accessibility. Lettering must be permanent and must comply with Americans with Disabilities Act Accessibility Guidelines.
(f) Each plan must include recommended procedures to be followed by building employees, tenants, or guests to assist persons with disabilities in need of emergency evacuation assistance.
(g) A copy of the plan must be maintained at all times in a place that is easily accessible by law enforcement or fire safety personnel, such as in the management office of the high rise building, at the security desk, or in the vicinity of the fireman's elevator recall key, the life safety panel, or the fire pump room.
(Source: P.A. 99-143, eff. 7-27-15.)

(430 ILCS 130/20)
Sec. 20. Implementation.
(a) The plan must be made available to local law enforcement and fire safety personnel upon request.
(b) The plan must provide the names of and contact information regarding any building personnel to be contacted by law enforcement or fire safety personnel in the event of an emergency requiring implementation of the plan.
(c) The plan must provide for dissemination or availability of the appropriate evacuation procedures portions of the plan to building employees, tenants, or guests.
(d) The plan must identify the roles and responsibilities of building personnel in carrying out the evacuation plan. The plan must provide for appropriate training for building personnel regarding their roles and responsibilities.
(e) The plan must provide for drills regarding evacuation procedures not less than once per year. A written record of the date of the drill must be kept with the evacuation plan.
(Source: P.A. 92-705, eff. 7-19-02.)

(430 ILCS 130/25)
Sec. 25. Penalty. Failure to comply with any Section of this Act is a petty offense punishable by a fine of $500.
(Source: P.A. 92-705, eff. 7-19-02.)

(430 ILCS 130/905)
Sec. 905. (Amendatory provisions; text omitted).
(Source: P.A. 92-705, eff. 7-19-02; text omitted.)

(430 ILCS 130/999)
Sec. 999. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 92-705, eff. 7-19-02.)



430 ILCS 132/ - Illinois Premise Alert Program (PAP) Act.

(430 ILCS 132/1)
Sec. 1. Short title. This Act may be cited as the Illinois Premise Alert Program (PAP) Act.
(Source: P.A. 96-788, eff. 8-28-09.)

(430 ILCS 132/5)
Sec. 5. Purpose. It is the policy of the State of Illinois to ensure that consistently high levels of public safety services are available to all members of the State, including people who may require special consideration in order to access services. This program shall seek to afford people with disabilities or special needs or both the same access to public safety services provided to all citizens. It is the intent of this program to offer guidance and direction to public safety workers in responding to and assisting those people with special needs or disabilities or both with whom they will have contact in the performance of their duties and responsibilities. The ability to effectively deal with special needs individuals is enhanced with knowledge or information. The ability to identify special needs individuals, their places of employment, educational facilities, and residences are valuable resources in instances when or if an emergency response by law enforcement or fire protection personnel or both are needed.
(Source: P.A. 96-788, eff. 8-28-09.)

(430 ILCS 132/10)
Sec. 10. Definitions. As used in this Act:
"Disability" means an individual's physical or mental impairment that substantially limits one or more of the major life activities; a record of such impairment; or when the individual is regarded as having such an impairment. "Disability" includes, but is not limited to, a medical impairment that requires the use of pressurized oxygen.
"Special needs individuals" means those individuals who have or are at increased risk for a chronic physical, developmental, behavioral, or emotional condition and who also require health and related services of a type or amount beyond that required by individuals generally. "Special needs individual" includes, but is not limited to, an individual with a medical impairment that requires the use of pressurized oxygen.
"Public safety agency" means a functional division of a public agency that provides firefighting, police, medical, or other emergency services.
"Computer aided dispatch" or "CAD" means a database maintained by the public safety agency or public safety answering point used in conjunction with 9-1-1 caller data.
"Premise Alert Program" or "PAP" means a computer aided dispatch database of individuals with special needs maintained by public safety agencies.
(Source: P.A. 96-788, eff. 8-28-09; 97-476, eff. 8-22-11.)

(430 ILCS 132/15)
Sec. 15. Reporting of Special Needs Individuals.
(a) Public safety agencies and suppliers of oxygen containers used for medical purposes shall make reasonable efforts to publicize the Premise Alert Program (PAP) database. Means of publicizing the database include, but are not limited to, pamphlets and websites.
(b) Families, caregivers, or the individuals with disabilities or special needs may contact their local law enforcement agency or fire department or fire protection district.
(c) Public safety workers are to be cognizant of special needs individuals they may come across when they respond to calls. If workers are able to identify individuals who have special needs, they shall try to ascertain as specifically as possible what that special need might be. The public safety worker should attempt to verify the special need as provided in item (2) of subsection (d).
(d) The name, date of birth, phone number, residential address or place of employment of the individual with a disability, and a description of whether oxygen canisters are kept at that location for medical purposes should also be obtained for possible entry into the PAP database.
(1) Whenever possible, it is preferable that written

permission is obtained from a parent, guardian, family member, or caregiver of the individual themselves prior to being entered into the PAP database.

(2) No individual may be entered into a PAP

database unless the special need has been verified. Acceptable means of verifying a special need for purposes of this program shall include statements by:

(A) the individual,
(B) family members,
(C) friends,
(D) caregivers, or
(E) medical personnel familiar with the

individual.

(e) For public safety agencies that share the same CAD database, information collected by one agency serviced by the CAD database is to be disseminated to all agencies utilizing that database.
(f) Information received at an incorrect public safety agency shall be accepted and forwarded to the correct agency as soon as possible.
(g) All information entered into the PAP database must be updated every 2 years or when such information changes.
(Source: P.A. 99-143, eff. 7-27-15.)

(430 ILCS 132/20)
Sec. 20. Provision of information to the field. When special needs information comes up in a CAD database, the telecommunicator shall relay that information to responding personnel.
(Source: P.A. 96-788, eff. 8-28-09.)

(430 ILCS 132/24)
Sec. 24. Data control. Any person designated by a public safety agency to control data entered into the PAP database shall develop policies and procedures for the control of such data.
(Source: P.A. 96-788, eff. 8-28-09.)

(430 ILCS 132/25)
Sec. 25. Confidentiality. The information gathered as part of PAP shall remain strictly confidential. The information shall be used only to provide assistance to emergency medical and police responders. No public safety worker shall knowingly violate this confidentiality clause. Citizens who believe their health privacy rights have been violated may file a complaint with the U.S. Department of Health and Human Services (DHHS) via the Office of Civil Rights (OCR).
(Source: P.A. 96-788, eff. 8-28-09.)

(430 ILCS 132/30)
Sec. 30. Liability. Except for willful or wanton misconduct, a public safety agency shall not be subject to civil liabilities for duties relating to the reporting of special needs individuals.
(Source: P.A. 96-788, eff. 8-28-09.)

(430 ILCS 132/35)
Sec. 35. Citizen advisory. Citizens electing to participate in PAP must be advised that the provision of special needs information will not result in preferential treatment.
(Source: P.A. 96-788, eff. 8-28-09.)

(430 ILCS 132/40)
Sec. 40. Duration of program. The establishment and continued existence of PAP shall be based on funding availability.
(Source: P.A. 96-788, eff. 8-28-09.)

(430 ILCS 132/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 96-788, eff. 8-28-09.)



430 ILCS 135/ - Carbon Monoxide Alarm Detector Act.

(430 ILCS 135/1)
Sec. 1. Short title. This Act may be cited as the Carbon Monoxide Alarm Detector Act.
(Source: P.A. 94-741, eff. 1-1-07.)

(430 ILCS 135/5)
Sec. 5. Definitions. In this Act:
"Approved carbon monoxide alarm" or "alarm" means a carbon monoxide alarm that complies with all the requirements of the rules and regulations of the Illinois State Fire Marshal, bears the label of a nationally recognized testing laboratory, and complies with the most recent standards of the Underwriters Laboratories or the Canadian Standard Association.
"Dwelling unit" means a room or suite of rooms used for human habitation, and includes a single family residence as well as each living unit of a multiple family residence and each living unit in a mixed use building.
(Source: P.A. 94-741, eff. 1-1-07.)

(430 ILCS 135/10)
Sec. 10. Carbon monoxide detector.
(a) Every dwelling unit shall be equipped with at least one approved carbon monoxide alarm in an operating condition within 15 feet of every room used for sleeping purposes. The carbon monoxide alarm may be combined with smoke detecting devices provided that the combined unit complies with the respective provisions of the administrative code, reference standards, and departmental rules relating to both smoke detecting devices and carbon monoxide alarms and provided that the combined unit emits an alarm in a manner that clearly differentiates the hazard.
(b) Every structure that contains more than one dwelling unit shall contain at least one approved carbon monoxide alarm in operating condition within 15 feet of every room used for sleeping purposes.
(c) It is the responsibility of the owner of a structure to supply and install all required alarms. It is the responsibility of a tenant to test and to provide general maintenance for the alarms within the tenant's dwelling unit or rooming unit, and to notify the owner or the authorized agent of the owner in writing of any deficiencies that the tenant cannot correct. The owner is responsible for providing one tenant per dwelling unit with written information regarding alarm testing and maintenance.
The tenant is responsible for replacement of any required batteries in the carbon monoxide alarms in the tenant's dwelling unit, except that the owner shall ensure that the batteries are in operating condition at the time the tenant takes possession of the dwelling unit. The tenant shall provide the owner or the authorized agent of the owner with access to the dwelling unit to correct any deficiencies in the carbon monoxide alarm that have been reported in writing to the owner or the authorized agent of the owner.
(d) The carbon monoxide alarms required under this Act may be either battery powered, plug-in with battery back-up, or wired into the structure's AC power line with secondary battery back-up.
(Source: P.A. 94-741, eff. 1-1-07.)

(430 ILCS 135/15)
Sec. 15. Violation.
(a) Willful failure to install or maintain in operating condition any carbon monoxide alarm required by this Act is a Class B misdemeanor.
(b) Tampering with, removing, destroying, disconnecting, or removing the batteries from any installed carbon monoxide alarm, except in the course of inspection, maintenance, or replacement of the alarm, is a Class A misdemeanor in the case of a first conviction and a Class 4 felony in the case of a second or subsequent conviction.
(Source: P.A. 94-741, eff. 1-1-07.)

(430 ILCS 135/20)
Sec. 20. Exemptions. The following residential units shall not require carbon monoxide detectors:
(1) A residential unit in a building that: (i) does

not rely on combustion of fossil fuel for heat, ventilation, or hot water; (ii) is not connected in any way to a garage; and (iii) is not sufficiently close to any ventilated source of carbon monoxide, as determined by the local building commissioner, to receive carbon monoxide from that source.

(2) A residential unit that is not sufficiently close

to any source of carbon monoxide so as to be at risk of receiving carbon monoxide from that source, as determined by the local building commissioner.

(Source: P.A. 94-741, eff. 1-1-07.)



430 ILCS 140/ - Cadmium-Safe Kids Act.

(430 ILCS 140/1)
Sec. 1. Short title. This Act may be cited as the Cadmium-Safe Kids Act.
(Source: P.A. 96-1379, eff. 7-29-10.)

(430 ILCS 140/5)
Sec. 5. Legislative findings. The General Assembly finds:
(1) Children's jewelry that could expose children to

high levels of accessible cadmium could cause potential harm to children's health and the environment.

(2) Because children's bodies are growing and

developing, they are especially vulnerable to the effects of toxic chemicals.

(3) To protect children's health, it is important to

limit children's exposure to accessible cadmium in children's jewelry and to determine whether further action is required.

(Source: P.A. 96-1379, eff. 7-29-10.)

(430 ILCS 140/10)
Sec. 10. Definitions. In this Act:
"Agency" means the Illinois Environmental Protection Agency.
"Body piercing jewelry" means any part of jewelry that is manufactured or sold for placement in a new piercing or a mucous membrane, but does not include any part of that jewelry that is not placed within a new piercing or a mucous membrane.
"Children's jewelry" means jewelry that is made, marketed, or designed for or intended primarily for use by children under the age of 12 and includes jewelry that meets any of the following conditions:
(1) represented in its packaging, display, or

advertising as appropriate for use by children under the age of 12;

(2) sold in conjunction with, attached to, or

packaged together with other products that are packaged, displayed, or advertised as appropriate for use by children;

(3) sized for children and not intended for use by

adults; or

(4) sold in any of the following:
(i) a vending machine;
(ii) a retail store, catalogue, or online web

site, in which a person exclusively offers for sale products that are packaged, displayed, or advertised as appropriate for use by children; or

(iii) a discrete portion of a retail store,

catalogue, or online web site, in which a person offers for sale products that are packaged, displayed, or advertised as appropriate for use by children.

"Children's jewelry" does not include any product category for which an existing federal standard regulates cadmium exposure in surface coatings and accessible substrate materials as required under ASTM International Consumer Safety Specification for Toy Safety, ASTM Standard F-963, or subsequent versions of this standard.
"Distributor" means a person who sells products to retail establishments on a wholesale basis.
"Jewelry" means any of the following ornaments worn by a person:
(A) Ankle bracelet.
(B) Arm cuff.
(C) Bracelet.
(D) Brooch.
(E) Chain.
(F) Crown.
(G) Cuff link.
(H) Hair accessory.
(I) Earring.
(J) Necklace.
(K) Decorative pin.
(L) Ring.
(M) Body piercing jewelry.
(N) Jewelry placed in the mouth for display ornament.
(O) Charm, bead, chain, link, pendant, or any other

component of the items listed in this definition.

(P) Charm, bead, chain, link, pendant, or any other

attachment to shoes or clothing that can be removed and may be used as a component of an item listed in this definition.

(Q) Watch, if the timepiece is a component of an item

list in this definition, excluding the timepiece itself if the timepiece can be removed from the ornament.

"Manufacturer" means the person who manufactured a final product. In the case of a product that was imported into the United States, "manufacturer" includes the importer or domestic distributor of the product if the person who manufactured the product does not have a presence in the United States.
(Source: P.A. 96-1379, eff. 7-29-10.)

(430 ILCS 140/15)
Sec. 15. Regulation of cadmium in children's jewelry. No person may manufacture, knowingly sell, offer for sale, distribute for sale, or distribute for use in this State children's jewelry containing cadmium in any paint or surface coating or accessible substrate that exceeds 75 parts per million, as determined through solubility testing for heavy metals defined in the ASTM International Safety Specification on Toy Safety, ASTM Standard F-963, and subsequent versions of this standard, unless superseded by a federal standard applicable to children's jewelry. This Section only applies to products that are manufactured after July 1, 2011.
(Source: P.A. 96-1379, eff. 7-29-10.)

(430 ILCS 140/20)
Sec. 20. Interstate clearinghouse. The Agency is authorized to participate, along with other states and governmental entities, in an interstate clearinghouse to promote safer chemicals in consumer products. The Agency may cooperate with the interstate clearinghouse to (i) organize and manage available data on chemicals, including information on uses, hazards, environmental concerns, safer alternatives, and model policies and programs, (ii) provide technical assistance regarding chemical safety to businesses, consumers, and policy makers, and (iii) undertake other activities in support of State programs to promote chemical safety.
(Source: P.A. 96-1379, eff. 7-29-10.)

(430 ILCS 140/25)
Sec. 25. Implementation and exemption.
(a) A manufacturer of children's jewelry restricted under this Act must notify persons that sell the manufacturer's products in this State about the provisions of this Act no less than 90 days before the effective date of the restrictions. A manufacturer that sells or distributes children's jewelry prohibited from sale or distribution under this Act shall recall the product and reimburse the retailer or any other purchaser for the product.
(b) A retailer who unknowingly sells a product that is restricted from sale under this Act is not liable under this Act.
(Source: P.A. 96-1379, eff. 7-29-10.)

(430 ILCS 140/30)
Sec. 30. Enforcement and penalties.
(a) The Attorney General is responsible for administering and ensuring compliance with this Act, including the development and adoption of any rules, if necessary, for the implementation and enforcement of this Act.
(b) The Attorney General shall develop and implement a process for receiving and handling complaints from individuals regarding possible violations of this Act.
(c) The Attorney General may conduct any investigation deemed necessary regarding possible violations of this Act including, without limitation, the issuance of subpoenas to: (i) require the filing of a statement or report or answer interrogatories in writing as to all information relevant to the alleged violations; (ii) examine under oath any person who possesses knowledge or information directly related to the alleged violations; and (iii) examine any record, book, document, account, or paper necessary to investigate the alleged violation.
(d) Service by the Attorney General of any notice requiring a person to file a statement or report, or of a subpoena upon any person, shall be made:
(1) personally by delivery of a duly executed copy

thereof to the person to be served or, if a person is not a natural person, in the manner provided in the Code of Civil Procedure when a complaint is filed; or

(2) by mailing by certified mail a duly executed copy

thereof to the person to be served at his or her last known abode or principal place of business within this State.

(e) If the Attorney General determines that there is a reason to believe that a violation of the Act has occurred, then the Attorney General may bring an action in the name of the People of the State to obtain temporary, preliminary, or permanent injunctive relief for any act, policy, or practice that violates this Act.
(f) If any person fails or refuses to file any statement or report, or obey any subpoena, issued pursuant to subsection (c) of this Section, then the Attorney General may proceed to initiate a civil action pursuant to subsection (e) of this Section, or file a complaint in the circuit court for the granting of injunctive relief, including restraining the conduct that is alleged to violate this Act until the person files the statement or report, or obeys the subpoena.
(g) Relief that may be granted.
(1) In any civil action brought pursuant to

subsection (e) of this Section, the Attorney General may obtain as a remedy, equitable relief (including any permanent or preliminary injunction, temporary restraining order, or other order, including an order enjoining the defendant from engaging in a violation or ordering any action as may be appropriate). In addition, the Attorney General may request and the Court may impose a civil penalty in an amount not to exceed $50,000 for each violation. For purposes of this subsection, each item and each standard constitutes a separate violation.

(2) A civil penalty imposed or a settlement or other

payment made pursuant to this Act shall be made payable to the Attorney General's State Projects and Court Ordered Distribution Fund, which is created as a special fund in the State Treasury. Money in the Fund shall be used, subject to appropriation, for the performance of any function pertaining to the exercise of the duties of the Attorney General including but not limited to enforcement of any law of this State, product testing, and conducting public education programs.

(3) Any funds collected under this Section in an

action in which the State's Attorney has prevailed shall be retained by the county in which he or she serves.

(h) The penalties and injunctions provided in this Act are in addition to any penalties, injunctions, or other relief provided under any other law. Nothing in this Act shall bar a cause of action by the State for any other penalty, injunction, or relief provided by any other law.
(Source: P.A. 96-1379, eff. 7-29-10.)

(430 ILCS 140/90)
Sec. 90. (Amendatory provisions; text omitted).
(Source: P.A. 96-1379, eff. 7-29-10; text omitted.)

(430 ILCS 140/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 96-1379, eff. 7-29-10.)



430 ILCS 145/ - Movable Soccer Goal Safety Act (aka Zach's Law).

(430 ILCS 145/1)
Sec. 1. Short title. This Act may be cited as the Movable Soccer Goal Safety Act or Zach's Law.
(Source: P.A. 97-234, eff. 8-2-11.)

(430 ILCS 145/5)
Sec. 5. Definitions. As used in this Act:
"Movable soccer goal" means a freestanding structure consisting of at least 2 upright posts, a crossbar, and support bars that is designed:
(1) to be used by adults or children for the purposes

of a soccer goal;

(2) to be used without any other form of support or

restraint (other than pegs, stakes, augers, counter-weights, or other types of temporary anchoring devices); and

(3) to be able to be moved to different locations.
"Organization" means any park district, school district, sporting club, soccer organization, unit of local government, religious organization, business, or other similar organization that uses, owns, or maintains a movable soccer goal.
(Source: P.A. 97-234, eff. 8-2-11.)

(430 ILCS 145/10)
Sec. 10. Soccer goal safety and education policy. Movable soccer goals present a serious threat to the safety of children and adults from the dangers of unanchored or improperly anchored soccer goals tipping over. Care should be taken when installing, setting up, maintaining, moving, and properly securing a movable soccer goal. If an organization owns and controls a movable soccer goal, it must create a soccer goal safety and education policy that outlines how the organization will specifically address the safety issues associated with movable soccer goals.
(Source: P.A. 97-234, eff. 8-2-11.)

(430 ILCS 145/15)
Sec. 15. Tip-resistant movable soccer goals required.
(a) Beginning one year after the effective date of this Act, no commercial dealer, manufacturer, importer, distributor, wholesaler, or retailer may manufacture, re-manufacture, retrofit, distribute, sell at wholesale or retail, contract to sell or resell, lease, or sublet, or otherwise place in the stream of commerce, a movable soccer goal that is not tip-resistant.
(b) For purposes of this Act, a movable soccer goal whose inside measurements are 6.5 to 8 feet high and 18 to 24 feet wide does not qualify as tip-resistant unless it conforms to the American Society for Testing and Materials (ASTM) standard F2673-08 for tip-resistant movable soccer goals.
(Source: P.A. 97-234, eff. 8-2-11.)

(430 ILCS 145/20)
Sec. 20. Technical assistance for soccer goal safety. By June 30, 2012, the Department of Public Health shall provide technical assistance materials based on guidelines such as the Guidelines for Movable Soccer Goal Safety in order to improve soccer goal safety. The Department may make these materials available on its website.
(Source: P.A. 97-234, eff. 8-2-11.)

(430 ILCS 145/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 97-234, eff. 8-2-11.)



430 ILCS 150/ - Abandoned Refrigerator Act.

(430 ILCS 150/0.01) (was 720 ILCS 505/0.01)
Sec. 0.01. Short title. This Act may be cited as the Abandoned Refrigerator Act.
(Source: P.A. 86-1324.)

(430 ILCS 150/1) (was 720 ILCS 505/1)
Sec. 1. Whoever abandons or discards in any place accessible to children any refrigerator, icebox or ice chest, of a capacity of one and one-half cubic feet or more, which has an attached lid or door which may be opened or fastened shut by means of an attached latch, or who, being the owner, lessee, or manager of such place, knowingly permits such abandoned or discarded refrigerator, icebox or ice chest to remain there in such condition, shall be guilty of a Class C misdemeanor.
(Source: P.A. 77-2347.)



430 ILCS 155/ - Outdoor Lighting Installation Act.

(430 ILCS 155/0.01) (was 720 ILCS 655/0.01)
Sec. 0.01. Short title. This Act may be cited as the Outdoor Lighting Installation Act.
(Source: P.A. 86-1324.)

(430 ILCS 155/1) (was 720 ILCS 655/1)
Sec. 1. The owner of every multiple dwelling shall install and maintain a light or lights at or near the outside of the front entrance-way of the building which shall in the aggregate provide not less than 50 watts incandescent illumination for a building with a frontage up to 22 feet and 100 watts incandescent illumination for a building with a frontage in excess of 22 feet, or equivalent illumination and shall be kept burning from sunset every day to sunrise on the day following. In the case of a multiple dwelling with a frontage in excess of 22 feet, the front entrance doors of which have a combined width in excess of 5 feet, there shall be at least 2 lights, one at each side of the entrance way, with an aggregate illumination of 150 watts or equivalent illumination. The owners shall determine the actual location, design and nature of the installation of such light or lights to meet practical, aesthetic and other considerations, so long as the minimum level of illumination is maintained.
(Source: Laws 1967, p. 2071.)

(430 ILCS 155/2) (was 720 ILCS 655/2)
Sec. 2. As used in this Act "multiple dwelling" means any dwelling that is either rented, leased, let or hired out, to be occupied, or is occupied as the residence or home of 3 or more families living independently of each other. A "multiple dwelling" shall not be deemed to include a hospital, convent, monastery, asylum or public institution, or a fireproof building used wholly for commercial purposes except for not more than one janitor's apartment and not more than one penthouse occupied by not more than 2 families. However, residential quarters for members or personnel of any hospital staff which are not located in any building primarily used for hospital use, shall be deemed to be a "multiple dwelling".
(Source: Laws 1967, p. 2071.)

(430 ILCS 155/3) (was 720 ILCS 655/3)
Sec. 3. Any violation of this Act by the owner is a Class C misdemeanor for each day and every day such violation occurs.
(Source: P.A. 77-2527.)



430 ILCS 160/ - Peephole Installation Act.

(430 ILCS 160/0.01) (was 720 ILCS 665/0.01)
Sec. 0.01. Short title. This Act may be cited as the Peephole Installation Act.
(Source: P.A. 86-1324.)

(430 ILCS 160/1) (was 720 ILCS 665/1)
Sec. 1. The owner of every multiple dwelling on which construction is commenced after the effective date of this Act shall provide and maintain peepholes in the entrance door of each housing unit within such multiple dwelling. The peephole must be located so as to enable a person in such housing unit to view from the inside of the entrance door any person immediately outside the entrance door.
(Source: Laws 1967, p. 1803.)

(430 ILCS 160/2) (was 720 ILCS 665/2)
Sec. 2. As used in this Act "multiple dwelling" means any dwelling containing 5 or more independent housing units which are rented, leased, let or hired out to the tenant for use as a residence.
This Act shall not apply to hotels, apartment hotels, motels, dormitories, hospitals, convents or public institutions.
(Source: Laws 1967, p. 1803.)

(430 ILCS 160/3) (was 720 ILCS 665/3)
Sec. 3. Any tenant affected by a violation of this Act by the owner may compel the owner to install such peepholes by bringing an appropriate action in the circuit court. Any violation of this Act by the owner is a petty offense and shall be punished by a fine of not less than $25 nor more than $100 for each housing unit constructed without a peephole in the entrance door. Each day that a violation continues is a separate offense.
(Source: P.A. 79-1362.)



430 ILCS 165/ - Excavation Fence Act.

(430 ILCS 165/0.01) (was 720 ILCS 605/0.01)
Sec. 0.01. Short title. This Act may be cited as the Excavation Fence Act.
(Source: P.A. 86-1324.)

(430 ILCS 165/1) (was 720 ILCS 605/1)
Sec. 1. Any person, corporation or partnership which either owns, or maintains, or uses, or abandons any open well, cesspool, cistern, quarry, recharging basin, catch basin, sump, excavation for the erection of any building structure or excavation created by the razing or removal of any building structure without covering or surrounding such installation with protective fencing is guilty of a Class C misdemeanor. The provisions of this Act shall not apply during the course of repair, construction, removal or filling of any of the structures or conditions herein described while any worker is present at the location thereof either performing services thereon or as a watchman to guard such location.
(Source: P.A. 81-992.)



430 ILCS 170/ - First Informer Broadcasters Act.

(430 ILCS 170/1)
Sec. 1. Short title. This Act may be cited as the First Informer Broadcasters Act.
(Source: P.A. 97-1155, eff. 1-25-13.)

(430 ILCS 170/5)
Sec. 5. Definitions.
"Broadcaster" means a radio broadcasting station, cable operator, or television broadcasting station primarily engaged in, and deriving income from, the business of facilitating speech via over-the-air communications, both as to pure speech and commercial speech.
"First informer broadcaster" means a person who has been certified as a first informer broadcaster pursuant to Section 15 of this Act.
(Source: P.A. 97-1155, eff. 1-25-13.)

(430 ILCS 170/10)
Sec. 10. Broadcasters. Broadcasters in this State may, in cooperation with the Illinois Emergency Management Agency and the Illinois Broadcasters Association, or its successor organization, develop comprehensive, coordinated plans for preparing for and responding appropriately to an emergency or disaster.
(Source: P.A. 97-1155, eff. 1-25-13.)

(430 ILCS 170/15)
Sec. 15. First informer broadcasters; training and certification.
(a) Any Statewide organization, or any member of a Statewide organization, that represents broadcasters, cable television communications, or any other provider that uses emerging technologies may establish a program for training and certifying broadcast engineers and technical personnel as first informer broadcasters. Each program established pursuant to this subsection must:
(i) be consistent with federal law and guidelines;
(ii) provide training and education concerning

restoring, repairing and resupplying any facilities and equipment of a broadcaster in an area affected by an emergency or disaster; and

(iii) provide training and education concerning the

personal safety of a first informer broadcaster in an area affected by an emergency or disaster.

(b) To the extent practicable and consistent with not endangering public safety or inhibiting recovery efforts, State and local governmental agencies shall allow a first informer broadcaster access to an area affected by an emergency or disaster for the purpose of restoring, repairing, or resupplying any facility or equipment critical to the ability of a broadcaster to acquire, produce, and transmit essential emergency or disaster-related public information programming, including, without limitation, repairing and maintaining transmitters and generators, and transporting fuel for generators.
(Source: P.A. 97-1155, eff. 1-25-13.)

(430 ILCS 170/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 97-1155, eff. 1-25-13.)






Chapter 505 - AGRICULTURE

505 ILCS 5/ - Agricultural Areas Conservation and Protection Act.

(505 ILCS 5/1) (from Ch. 5, par. 1001)
Sec. 1. Short title. This Act shall be known and may be cited as the "Agricultural Areas Conservation and Protection Act".
(Source: P.A. 81-1173.)

(505 ILCS 5/2) (from Ch. 5, par. 1002)
Sec. 2. Legislative findings and intent. It is the policy of the State to conserve, protect and to encourage the development and improvement of its agricultural lands for the production of food and other agricultural products. It is also the policy of this State to conserve and protect agricultural lands as valued natural and ecological resources which provide needed open spaces for clean air sheds as well as for aesthetic purposes. Agriculture in many parts of the State is under urban pressure from expanding metropolitan areas. This urban pressure takes the form of scattered development in wide belts around urban areas, brings conflicting land uses into juxtaposition, creates high costs for public services, and stimulates land speculation. When this scattered development extends into productive farm areas, ordinances inhibiting farming tend to follow, farm taxes rise, and hopes for speculative gains discourage investments in farm improvements. Much agricultural land in Illinois is in jeopardy of being lost for any agricultural purpose. Certain of these lands constitute unique and irreplaceable land resources of Statewide importance. It is the purpose of this Act to provide a means by which agricultural land may be protected and enhanced as a viable segment of the State's economy and as an economic and environmental resource of major importance.
(Source: P.A. 81-1173.)

(505 ILCS 5/3) (from Ch. 5, par. 1003)
Sec. 3. Definitions. As used in this Act, unless the context otherwise requires, the terms specified in Sections 3.01 through 3.08 have the meanings ascribed to them in those Sections.
(Source: P.A. 81-1173.)

(505 ILCS 5/3.01) (from Ch. 5, par. 1003.01)
Sec. 3.01. "Agricultural Production" means the production for commercial purposes of crops, livestock and livestock and aquatic products, but not land or portions thereof used for processing of such crops, livestock or livestock or aquatic products.
(Source: P.A. 85-856.)

(505 ILCS 5/3.02) (from Ch. 5, par. 1003.02)
Sec. 3.02. "Crops, livestock and livestock and aquatic products" include but are not limited to the following: legume, hay, grain, fruit, and truck or vegetable crops, floriculture, horticulture, mushroom growing, nurseries, orchards, forestry, greenhouses and aquatic products as defined in the Aquaculture Development Act; the keeping, raising and feeding of livestock or poultry, including dairying, poultry, swine, sheep, beef cattle, pony and horse production, fur and wildlife farms, farm buildings used for growing, harvesting and preparing crop products for market, or for use on the farm; roadside stands, farm buildings for storing and protecting farm machinery and equipment from the elements, for housing livestock or poultry and for preparing livestock or poultry products for market; farm dwellings occupied by farm owners, operators, tenants or seasonal or year-round hired workers.
(Source: P.A. 85-856.)

(505 ILCS 5/3.03) (from Ch. 5, par. 1003.03)
Sec. 3.03. "Public Agency" means the State of Illinois or any political subdivision, or any agency, board, or department thereof, any special district, any municipality or any unit of local government.
(Source: P.A. 81-1173.)

(505 ILCS 5/3.04) (from Ch. 5, par. 1003.04)
Sec. 3.04. "Viable Farm Land" means land suitable for agricultural production and which will continue to be economically feasible for such use if real estate taxes, farm use restrictions, and speculative activities are limited to levels approximating those in commercial agricultural areas not influenced by the proximity of urban and related non-agricultural development.
(Source: P.A. 81-1173.)

(505 ILCS 5/3.05) (from Ch. 5, par. 1003.05)
Sec. 3.05. "County Committee" means the County Agricultural Areas Committee.
(Source: P.A. 81-1173.)

(505 ILCS 5/3.06) (from Ch. 5, par. 1003.06)
Sec. 3.06. "Active Farmer" means any individual actively involved in the day-to-day operation or management of a farm and deriving at least 50% of his gross income from such management or operation.
(Source: P.A. 81-1173.)

(505 ILCS 5/3.07) (from Ch. 5, par. 1003.07)
Sec. 3.07. "County Board" means the county board of any county in this State except those counties with a population of 1 million or more.
(Source: P.A. 81-1173.)

(505 ILCS 5/3.08) (from Ch. 5, par. 1003.08)
Sec. 3.08. "County Appointing Authority" means a group comprised of the county board chairman, the county agricultural extension advisor and the chairman of the county soil and water conservation district which appoints persons to serve on the county agricultural areas committee.
(Source: P.A. 81-1173.)

(505 ILCS 5/4) (from Ch. 5, par. 1004)
Sec. 4. Agricultural Areas Committee. A county board may establish a county committee which shall consist of four active farmers, no more than two of whom shall be of the same major political party, and a member of the county board. The committee shall select one of its members to serve as chairman of the county committee. Such a committee shall be established whenever a petition is received by the county board for the creation of an agricultural area pursuant to Section 6, provided that no such county committee has already been established for such county. Members of such county committee shall be appointed by and shall serve at the pleasure of the county appointing authority. The members shall serve without salary, but the county board may entitle each such member to reimbursement for his actual necessary expenses incurred in the performance of his official duties. Such committee shall advise the county board in relation to the proposed establishment, modification, and termination of agricultural areas. The county committee shall render expert advice relating to the desirability of such action, including advice as to the nature of farming and farm resources within the proposed area and the relation of farming in such area to the county as a whole.
(Source: P.A. 81-1173.)

(505 ILCS 5/5) (from Ch. 5, par. 1005)
Sec. 5. Agricultural Areas; Creation. Any owner or owners of land may submit a proposal to the county board for the creation of an agricultural area within such county. An agricultural area, at the creation of any such area, shall not be less than 350 acres in all counties with a population under 600,000 and not less than 100 acres in all counties with a population of 600,000 or more. Such proposal shall include a description of the proposed area, including the boundaries thereof. Such territory shall be as compact and nearly contiguous as feasible. If any portion of the proposed area is not contiguous to another portion of the proposed area, that non-contiguous portion must be no more than 1.5 miles from the nearest other portion of the proposed area as measured between the closest boundaries of the 2 portions. An area created under this Act shall be established for a period of ten years. No land shall be included in an agricultural area without the consent of the owner. No land within an agricultural area shall be used for other than agricultural production as described in Sections 3.01 and 3.02 of this Act. Agreements for the extraction of mineral resources duly agreed upon prior to the creation of an agricultural area shall be exempted from the use provisions of this Section. In addition, the extraction of mineral resources conducted pursuant to the Surface Coal Mining Land Conservation and Reclamation Act shall be considered temporary land use and shall be exempted from the use provisions of this Section.
(Source: P.A. 93-234, eff. 7-22-03; 94-444, eff. 1-1-06.)

(505 ILCS 5/6) (from Ch. 5, par. 1006)
Sec. 6. Duties of the County Board. (a) Upon the receipt of such a proposal, the county board shall provide notice of such proposal by publishing a notice in a newspaper having general circulation within the proposed area or, if no such newspaper has a general circulation within the proposed area then in a newspaper having general circulation within the county and by posting such notice in five conspicuous places within the proposed area. A copy of such notice shall be sent to the county or regional planning commission for review or comment within 30 days. Such comment shall be made to the county board. The notice required to be published or posted under this Section shall contain the following information.
1. a statement that a proposal for an agricultural area has been filed with the county board pursuant to this Act;
2. a statement that the proposal will be on file open to public inspection at the county clerk's office;
3. a statement that any landowner, owning land adjacent to or partially encompassed by the proposed area may propose a modification of the area to include or exclude such lands, within 30 days of the date of publication of notice. Such application shall be made on forms prescribed by the county board;
4. a statement that any proposed modification must be filed with the county clerk and the clerk of the county board within 30 days after the publication of such notice;
5. a statement that at the termination of the 30 day period, the proposal and proposed modifications will be submitted to the county committee, and that a public hearing will be held on the proposal, proposed modifications and recommendations of the county committee.
(b) The county board shall receive any proposals for modifications of such proposal which may be submitted by the landowners within 30 days after the publication of such notice.
(c) The county board shall simultaneously, upon the termination of such 30 day period, refer such proposal and proposed modifications to the county committee, which shall, within 45 days report to the county board its recommendations concerning the proposal and proposed modifications.
(Source: P.A. 81-1173.)

(505 ILCS 5/7) (from Ch. 5, par. 1007)
Sec. 7. Public hearing required. The Agricultural Areas Committee of the county board shall hold a public hearing on any proposal for the creation of an agricultural area. Such hearing shall be held at a place within the proposed area or a place readily accessible to the proposed area. Notice of the hearing shall contain a statement of the time, date and place of the public hearing and a description of the proposed area and any proposed additions. Such notice shall in addition contain a statement that the public hearing will be held concerning the original proposal, any written amendments proposed during the 30 day review period and any recommendations proposed by the county committee or the planning commissions. The notice shall be published in a newspaper having a general circulation within the proposed area or if no newspaper has general circulation within the proposed area, then in a newspaper having general circulation within the county, and shall be given in writing to the persons owning land within such a proposed area.
(Source: P.A. 91-357, eff. 7-29-99.)

(505 ILCS 5/8) (from Ch. 5, par. 1008)
Sec. 8. Factors for Consideration in Formation of Agricultural Areas. (a) The following factors should be considered by county boards, county committees, or planning commissions, with respect to the formation of any agricultural area:
1. the viability of active farming within the proposed area and in areas adjacent thereto;
2. the presence of any viable farmlands within the proposed area and adjacent thereto that are not now in active farming;
3. the nature and extent of land uses other than active farming within the proposed area and adjacent thereto;
4. county developmental patterns and needs;
5. the existence of a conservation plan approved by the local soil and water conservation district; and
6. any other matter which may be relevant.
(b) In judging viability, any relevant agricultural information shall be considered, including soil, climate, topography, other natural factors, markets for farm products, the extent and nature of farm improvements, the present status of farming, anticipated trends in agricultural economic conditions and technology, and such other factors as may be relevant.
(Source: P.A. 84-456.)

(505 ILCS 5/9) (from Ch. 5, par. 1009)
Sec. 9. If the proposed agricultural area includes real estate within a 1 1/2 mile radius from the corporate limits of any municipality, the county board shall notify the municipal authorities of such affected municipality of this proposed area. Such municipal authorities may object to the proposal if such objection is presented to the county board within 30 days of the receipt of the proposal by the municipal authorities. Upon receipt of such objection by the county board, the proposed area shall be modified to exclude the real estate within the 1 1/2 mile radius of the corporate limits of such municipality. If no objection is received within the specified time period, the affected real estate shall be included in the agricultural area.
(Source: P.A. 81-1173.)

(505 ILCS 5/10) (from Ch. 5, par. 1010)
Sec. 10. Adoption of Plan by County Board. The county board, after receiving the reports of the county committee and other comments, and after such public hearing, may adopt as a plan the proposal or any modification of the proposal it deems appropriate, including the inclusion, to the extent feasible, of adjacent viable farmlands, and the exclusion, to the extent feasible, of non-viable farmland and non-farm land. The county board shall act to adopt or reject the proposal, or any modification of it not later than 45 days from the date the county committee's recommendation on the proposal was submitted to it. The county board shall notify the Department of Agriculture of the adoption or rejection of the proposal and shall provide the Department with a description of the agricultural area within 45 days of taking such action.
(Source: P.A. 84-456.)

(505 ILCS 5/11) (from Ch. 5, par. 1011)
Sec. 11. Requirement that Description of Agricultural Areas be filed with County Clerk and Recorder. Upon the creation or alteration of an agricultural area, the description thereof shall be filed by the county board with the county clerk. Such description shall also be placed on record in the office of the recorder.
(Source: P.A. 84-456.)

(505 ILCS 5/12) (from Ch. 5, par. 1012)
Sec. 12. Petition for Withdrawal. Any person may submit a petition to the county board requesting the withdrawal of land from the agricultural area located within that county. Such petition must contain:
1. A statement indicating the proposed alternative use of the land.
2. An explanation of the necessity for changing the current use.
3. An explanation why land outside the agricultural area would not be suitable for proposed use.
(Source: P.A. 81-1173.)

(505 ILCS 5/13) (from Ch. 5, par. 1013)
Sec. 13. Procedures for Consideration of Petition for Withdrawal. 1. Within 5 days after the receipt of a petition for withdrawal of land from an agricultural area, the county board shall provide notice of such petition by publishing a notice in a newspaper having general circulation in the immediate area of the affected land or, if no such newspaper has a general circulation within such area, then in a newspaper having general circulation within the county, and by posting such notice in 5 conspicuous places within the immediate area of the affected land. Such notice shall contain the following information:
(a) a statement that a petition for withdrawal of land from an agricultural area has been filed with the county board pursuant to this Act;
(b) a statement that the petition will be on file open to public inspection at the county clerk's office;
(c) a brief, narrative description of the location of the affected land;
(d) a statement of the proposed non-agricultural use of the land;
(e) a statement that the petition will be referred to the county committee and to the regional and county planning commissions, if any, for review and comment;
(f) a statement that a public hearing will be held within 60 days on the petition and on the recommendations of the county committee and of the regional and county planning commissions, if any, at a time and place to be announced.
2. Within 5 days after the receipt of a petition for withdrawal of land from an agricultural area, the county board shall refer the petition to the county committee, which shall, within 30 days of its receipt of the petition, report to the county board its recommendations.
3. Within 5 days after the receipt of a petition for withdrawal of land from an agricultural area, the county board shall refer the petition to the regional and county planning commissions, if any, which shall, within 30 days of their receipt of the petition, report to the county board their recommendations concerning the potential effect of the withdrawal of land from an agricultural area upon the development patterns and needs of the county and upon the county's planning objectives.
(Source: P.A. 81-1173.)

(505 ILCS 5/14) (from Ch. 5, par. 1014)
Sec. 14. Procedures for Public Hearings on Petitions for Withdrawal. The Agricultural Areas Committee of the county board shall hold a public hearing within 60 days of the receipt of a petition for withdrawal of land from an agricultural area. The hearing shall be held at a location readily accessible to the public and proximate to the affected land. Not less than 7 days prior to the date of the public hearing, the county board shall provide notice of such public hearing by publishing a notice in a newspaper having general circulation in the immediate area of the affected land, or, if no newspaper has a general circulation in the immediate area of the affected land, then in a newspaper having general circulation within the county. Such notice shall be given in writing to the owner or owners of land in or immediately adjacent to the agricultural area. Such notice shall contain the following information:
1. a statement of the date, time and place of the public hearing;
2. a description of the location of the affected land and the proposed non-agricultural use;
3. a statement that the public hearing will concern the petition and the recommendations of the county committee and of the regional and county planning commissions, if any.
(Source: P.A. 81-1173.)

(505 ILCS 5/15) (from Ch. 5, par. 1015)
Sec. 15. Withdrawal of Land from an Agricultural Area. 1. Within 90 days after the receipt of a petition for withdrawal of land from an agricultural area, the county board shall accept or reject the petition in a written decision. The county board's decision shall take into account the review and comment of the county committee, the regional and county planning commissions, if any, and the public hearings held concerning the petition. The county board shall notify the Department of Agriculture of any land withdrawn from an agricultural area within 45 days of taking such action.
2. The county board must consider the factors included in Section 8 of this Act in making its decision. Analysis of such factors must be included in the county board's decision.
3. If there remains less than 350 acres in the agricultural area following a withdrawal of land, the area designation shall cease to exist.
4. Any person adversely affected by a decision of the county board on a petition of withdrawal of land from an agricultural area may obtain judicial review by filing a petition for review within 35 days after the decision, pursuant to the provisions of the Administrative Review Law, as amended, and the rules adopted pursuant thereto.
(Source: P.A. 84-456.)

(505 ILCS 5/16) (from Ch. 5, par. 1016)
Sec. 16. Review of Agricultural Areas by County Board. The county board shall review any agricultural area created under this Act 10 years after the date of its creation and every 8 years thereafter. In conducting such review, the county board shall ask for the recommendations of the county committee, and shall, at least 120 days prior to such date, require the Agricultural Areas Committee to hold a public hearing at a place within the area or other readily accessible place upon notice being given in a newspaper having general circulation within the area or if there is no such newspaper, then in a newspaper having general circulation within the county, and individual notice in writing to the persons owning land within the area, and to the county or regional planning commission. The county board after receiving the reports of the county committee and after the public hearing, may terminate the area at the end of such 10 or 8 year periods by filing a notice of termination with the county clerk or the county board may modify the area in the same manner as is provided in Section 6 of this Act. If the county board does not act, the area shall continue as originally constituted. The county board shall notify the Department of Agriculture of any alterations to an agricultural area or the termination of an agricultural area within 45 days of taking such action.
(Source: P.A. 84-456.)

(505 ILCS 5/17) (from Ch. 5, par. 1017)
Sec. 17. Petition for Dissolution. Ten years after the date of creation of any agricultural area, owners of land within such area may petition the county board to dissolve the area. Such petition must be submitted in writing to the county board during the 120 day period immediately prior to the 10th anniversary of the creation of the area. Should the petition contain signatures of at least two-thirds of the landowners, their heirs, assigns or representatives, owning land within the area, the area shall be dissolved. The county board shall notify the Department of Agriculture of the dissolution of any agricultural area within 45 days of taking such action.
(Source: P.A. 84-456.)

(505 ILCS 5/18) (from Ch. 5, par. 1018)
Sec. 18. Limitation on Local Regulations. No local government shall exercise any of its powers to enact local laws or ordinances within an agricultural area in a manner which would unreasonably restrict or regulate farm structures or farming practices in contravention of the purposes of this Act unless such restrictions or regulations bear a direct relationship to the public health or safety.
(Source: P.A. 81-1173.)

(505 ILCS 5/19) (from Ch. 5, par. 1019)
Sec. 19. Policy of State Agencies. It shall be the policy of all state agencies to encourage the maintenance of viable farming in agricultural areas and their administrative regulations and procedures shall be modified to this end insofar as are consistent with the promotion of public health and safety and with the provisions of any federal statutes, standards, criteria, rules, regulations, or policies, and any other requirement of federal agencies, including provisions applicable only to obtaining federal grants, loans, or other funding.
(Source: P.A. 81-1173.)

(505 ILCS 5/20) (from Ch. 5, par. 1020)
Sec. 20. Limitation on power of certain public agencies to impose benefit assessments or special ad valorem levies. No political subdivision providing public services such as sewer, water or lights or for non-farm drainage may impose benefit assessments or special ad valorem levies on land used for primarily agricultural production within an agricultural area on the basis of frontage, acreage, or value, unless such benefit assessments or special ad valorem levies were imposed prior to the formation of the agricultural area, or unless such service is provided to the landowner on the same basis as others having the service.
(Source: P.A. 81-1173.)

(505 ILCS 5/20.1) (from Ch. 5, par. 1020.1)
Sec. 20.1. Report to General Assembly and State Agencies. The Department of Agriculture shall make an annual report to the General Assembly on the location and size of all agricultural areas created or dissolved during the past year and of any other alterations of agricultural areas. For the purpose of planning project alternatives, the Department of Agriculture shall provide a description of all agricultural areas to the following agencies and shall notify the following agencies of the creation, alteration, or dissolution of agricultural areas: the Governor's Office of Management and Budget, the Department of Natural Resources, the Illinois Commerce Commission, the Department of Commerce and Economic Opportunity, the Environmental Protection Agency, the Capital Development Board, and the Department of Transportation.
(Source: P.A. 94-793, eff. 5-19-06.)

(505 ILCS 5/20.2) (from Ch. 5, par. 1020.2)
Sec. 20.2. Adding Land to Designated Agricultural Areas. Any proposal for adding land to a designated agricultural area shall be submitted to the county board which shall forward the proposal to the county committee within 10 days. Within 45 days from the date the proposal was submitted to it, the county committee shall review the proposed addition and shall recommend the approval, disapproval or modification of the proposal. The county committee shall submit a report of its recommendations to the county board which shall act on the recommendations within 30 days. The county board shall notify the Department of Agriculture of any addition of land to a designated agricultural area within 45 days of taking such action. Any land added to a designated agricultural area under this Section shall be subject to review under Section 16 at the same times as the original area is subject to such review. The dates for such review and the period during which a petition may be filed under Section 17 shall not be affected by the addition of land under this Section.
(Source: P.A. 84-456.)

(505 ILCS 5/20.3) (from Ch. 5, par. 1020.3)
Sec. 20.3. Land Ownership and Agricultural Areas. There shall be no restrictions on buying and selling of land in an agricultural area. Agricultural area designation of any land shall not be affected by any change in ownership of the land.
(Source: P.A. 84-456.)



505 ILCS 15/ - Agricultural Statistics Act.

(505 ILCS 15/0.01) (from Ch. 5, par. 90a.9)
Sec. 0.01. Short title. This Act may be cited as the Agricultural Statistics Act.
(Source: P.A. 86-1324.)

(505 ILCS 15/1) (from Ch. 5, par. 90b)
Sec. 1. The Department of Agriculture shall collect, compile, systematize, tabulate and publish statistical information relating to agriculture. Said Department is authorized to cooperate with the United States Department of Agriculture to accomplish the purposes of this Act.
(Source: Laws 1935, p. 7.)

(505 ILCS 15/3) (from Ch. 5, par. 90d)
Sec. 3. Each owner of farm land or his agent or tenant shall report the information sought by the Department of Agriculture pursuant to this Act.
(Source: P.A. 81-188.)

(505 ILCS 15/7) (from Ch. 5, par. 90h)
Sec. 7. "An Act in relation to the collection of agricultural statistics," approved June 28, 1919, and "An Act in relation to agricultural statistics and reports, and making an appropriation therefor," approved June 17, 1929, are repealed.
(Source: Laws 1935, p. 7.)



505 ILCS 17/ - Agricultural Production Contract Code.

(505 ILCS 17/1)
Sec. 1. Short title. This Act may be cited as the Agricultural Production Contract Code.
(Source: P.A. 93-522, eff. 1-1-05.)

(505 ILCS 17/5)
Sec. 5. Definitions. As used in this Act, unless the context otherwise requires:
"Capital investment" means a purchase or lease of any of the following:
(1) A structure used for producing or storing a

commodity required to be provided by the producer under the terms of the production contract if the structure has a useful life in excess of 3 years. This includes, but is not limited to, swine farrowing buildings, grain storage facilities, and manure storage structures.

(2) Machinery or equipment used for producing a

commodity required to be provided by the producer under the terms of the production contract if the machinery has a useful life in excess of 3 years. This includes, but is not limited to, trucks, tractors, combines, wagons, augers, and planters.

"Commodity" means livestock, raw milk, fruits, vegetables, or a crop.
"Contract input" means a commodity or an organic or synthetic substance or compound that is used to produce a commodity, including but not limited to, livestock, plants, agricultural seeds, semen or eggs for breeding livestock, fertilizer, pesticides, or petroleum products.
"Contractor" means a person who offers, provides, or enters into a production contract with a producer for the production of commodities in this State by the producer.
"Crop" means a plant used for food, animal feed, fiber, oil, pharmaceuticals, nutriceuticals, industrial uses, or seed, including but not limited to, alfalfa, barley, buckwheat, canola, corn, flax, forage, fruits, millet, oats, popcorn, rye, sorghum, soybeans, sunflowers, tobacco, vegetables, wheat, and grasses used for forage or silage.
"Livestock" includes, but is not limited to, beef cattle, dairy cattle, poultry, sheep, or swine.
"Person" means an individual or entity, including but not limited to, a sole proprietorship, a partnership, a corporation, a cooperative, an association, a limited liability company, an estate, or a trust.
"Produce" means to do any of the following:
(1) Provide feed or services relating to the care and

feeding of livestock. If the livestock is dairy cattle, then "produce" includes milking the dairy cattle and storing raw milk.

(2) Provide for planting, raising, harvesting,

identity preserving, or storing a crop.

"Produce" includes preparing the soil for planting and also for nurturing the crop by the application of fertilizers or soil conditioners, including those substances regulated under the Illinois Fertilizer Act of 1961, or pesticides as defined in the Illinois Pesticide Act.
"Producer" means a person who has been offered or who has entered into a contract to produce a commodity. "Producer" does not include a fertilizer or pesticide applicator, a feed supplier, or a veterinarian, when acting in that capacity.
"Production contract" means: (1) Any written document offered to or executed by a producer, under the provisions of which (i) the producer would sell to a contractor, or the contractor's designee, an identified commodity or commodities and (ii) the contractor has, or exercises some control or direction over, the production process; or (2) any written agreement offered to or executed by a producer under the provisions of which the producer would produce, care for, or raise a commodity or commodities not owned by the producer, using land, equipment, or facilities owned or leased by the producer, in exchange for payment. For purposes of this definition, control or direction over the production process includes (i) the contractor's designation of special commodity characteristics, such as those present in value-enhanced grains, or specific genetics in livestock or (ii) the contractor's designation of a production input, such as a seed variety, to be used by the producer to fulfill the production contract.
(Source: P.A. 93-522, eff. 1-1-05.)

(505 ILCS 17/7)
Sec. 7. Applicability. This Code applies to production contracts signed on or after January 1, 2005.
(Source: P.A. 93-815, eff. 1-1-05.)

(505 ILCS 17/10)
Sec. 10. Limited applicability. This Act shall not apply to a production contract under the provisions of which the commodity is to be delivered by the producer to the contractor or the contractor's designee within 30 days after the date of the production agreement.
(Source: P.A. 93-522, eff. 1-1-05.)

(505 ILCS 17/20)
Sec. 20. Readability of production contracts.
(a) A production contract must comply with all of the following:
(1) It must be in a typeface at least as large as

10-point modern, one-point leaded.

(2) It must be divided and captioned by its various

sections, have an index of the major provisions of the production contract and the pages on which they are found, and use commonly-used and understood words and terms, but may include technical or industry terms customarily used and understood by producers in the ordinary course of business.

(3) It must limit references to other sections or

provisions and, when incorporating a document, have a copy of the document attached.

(4) It must have a Flesch-Kincaid Grade Level score

no higher than the twelfth grade. This provision does not apply to a document attached to the contract if the contractor, affiliate, or subsidiary is not the original publisher of the document.

(b) A contractor may include a provision in the index required by Section 25 that the production contract being offered meets the requirements of this Section as to readability.
(Source: P.A. 93-522, eff. 1-1-05; 93-815, eff. 1-1-05.)

(505 ILCS 17/25)
Sec. 25. Index. An index of the major portions of the contract and the pages on which they are found must be included with each production contract offered to a producer that exceeds 2 pages in length. The index must contain references for any of the following that are included in the contract:
(1) The names of the parties to the contract.
(2) The definition sections of the contract.
(3) The provisions governing cancellation, renewal,

or amendment of the contract by either party.

(4) The sections outlining the duties or obligations

of each party.

(5) The compensation information.
(6) Any provisions subject to change in the contract.
(7) Any special provisions relative to production

guidelines.

(Source: P.A. 93-522, eff. 1-1-05.)

(505 ILCS 17/30)
Sec. 30. Confidentiality clauses. A production contract may include a confidentiality provision, but communications with any of the following shall not be considered a breach of any such provision: (i) a producer's spouse; (ii) a producer's parents, siblings, and children of the age of majority if these persons are partners, shareholders, officers, or directors of the producer's agricultural operations; (iii) accountants; (iv) attorneys; (v) bankers; (vi) financial institutions; (vii) farm managers; (viii) trusts or trust beneficiaries; or (ix) the partners, officers, or directors of the producer's agricultural operations. When communicating with these persons, the producer must request each person to treat the information as privileged and confidential.
(Source: P.A. 93-522, eff. 1-1-05.)

(505 ILCS 17/35)
Sec. 35. Special provisions. If a production contract requires any special production or handling guidelines required by the producer, these provisions must be fully explained in the contract. These provisions include, but are not limited to, disease protocols for livestock and segregation or identity preservation for grain.
(Source: P.A. 93-522, eff. 1-1-05.)

(505 ILCS 17/40)
Sec. 40. Termination or alteration of contracts.
(a) A contractor may not provide, offer, or execute a production contract that allows the contractor to unilaterally terminate the contract unless (i) the termination is the result of a legitimate force majeure as applied to the contractor or (ii) the producer breaches a material term of the contract or voluntarily abandons the contractual relationship.
(b) A contractor may not alter the quality, quantity, or delivery times of contract inputs provided to the producer, unless agreed to by the producer.
(c) Any cancellation or termination provisions must include specific causes for the cancellation or termination and any circumstances under which the commodity produced under the contract might be rejected in whole or part by the contractor.
(d) Any circumstances in which the compensation to be paid by a producer may be discounted or increased shall include specific causes to be clearly and concisely stated.
(Source: P.A. 93-522, eff. 1-1-05.)

(505 ILCS 17/45)
Sec. 45. Investment requirements.
(a) This Section applies to all production contracts that have capital investment requirements.
(b) Except as provided in subsection (c), a contractor shall not take action to terminate or cancel a production contract until the contractor has done the following:
(1) Provided the producer with written notice of the

intention to terminate or cancel at least 60 days before the effective date of the termination or cancellation.

(2) Reimbursed the contract producer for the value of

the remaining useful life of the capital investment items. In calculating this reimbursement amount, the contractor may take into account the producer's ability to use the capital investments in other business enterprises of the producer and the opportunity to recoup the cost of the capital improvements by sale or lease.

(c) Exceptions. A contractor may terminate or cancel a production contract without remedy as required in subsection (b) if the basis for the termination or cancellation is any of the following:
(1) A voluntary abandonment of the contractual

relationship by the producer. A complete failure of a producer's performance under a production contract shall be deemed to be abandonment.

(2) Failure of the producer to meet the specific

provisions of the contract and failure to remedy his or her default.

(3) The conviction of a producer of an offense of

fraud or theft committed against the contractor.

(Source: P.A. 93-522, eff. 1-1-05.)

(505 ILCS 17/50)
Sec. 50. Enforcement; offenses; remedies. The Attorney General is primarily responsible for enforcing this Act.
A violation of Section 20, 25, 30, or 35 is a business offense under the Unified Code of Corrections punishable by a fine of not more than $10,000 per offense.
A producer may recover his or her actual damages for a contractor's violation of Section 40 or 45 of this Act.
(Source: P.A. 98-756, eff. 7-16-14.)

(505 ILCS 17/55)
Sec. 55. Statute of limitations. A claim that a production contract violates this Act must be filed within 4 years after the date on which the party alleging the violation knew or should have known of the existence of the violation.
(Source: P.A. 93-522, eff. 1-1-05.)

(505 ILCS 17/60)
Sec. 60. Conflict with the Uniform Commercial Code. To the extent that any provision of this Act conflicts with or is inconsistent with any provision of the Uniform Commercial Code, the provision of this Act shall control.
(Source: P.A. 93-522, eff. 1-1-05.)

(505 ILCS 17/90)
Sec. 90. (Amendatory provisions; text omitted).
(Source: P.A. 93-522, eff. 1-1-05; text omitted.)

(505 ILCS 17/99)
Sec. 99. Effective date. This Act takes effect on January 1, 2005.
(Source: P.A. 93-522, eff. 1-1-05.)



505 ILCS 19/ - Illinois AgriFIRST Program Act of 2001.

(505 ILCS 19/1)
Sec. 1. Short title. This Act may be cited as the Illinois AgriFIRST Program Act of 2001.
(Source: P.A. 92-346, eff. 8-14-01.)

(505 ILCS 19/5)
Sec. 5. Definitions. In this Act:
"Agribusiness" means any sole proprietorship, limited partnership, co-partnership, joint venture, corporation, or cooperative that operates or will operate a facility located within the State of Illinois that is related to the processing of agricultural commodities (including, but not limited to, the products of aquaculture, hydroponics, and silviculture) or the manufacturing, production, or construction of agricultural buildings, structures, equipment, implements, and supplies, or any other facilities or processes used in agricultural production. "Agribusiness" includes but is not limited to the following:
(1) grain handling and processing, including grain

storage, drying, treatment, conditioning, milling, and packaging;

(2) seed and feed grain development and processing;
(3) fruit and vegetable processing, including

preparation, canning, and packaging;

(4) processing of livestock and livestock products,

dairy products, poultry and poultry products, fish or apiarian products, including slaughter, shearing, collecting, preparation, canning, and packaging;

(5) fertilizer and agricultural chemical

manufacturing, processing, application and supplying;

(6) farm machinery, equipment, and implement

manufacturing and supplying;

(7) manufacturing and supplying of agricultural

commodity processing machinery and equipment, including machinery and equipment used in slaughter, treatment, handling, collecting, preparation, canning, or packaging of agricultural commodities;

(8) farm building and farm structure manufacturing,

construction, and supplying;

(9) construction, manufacturing, implementation,

supplying, or servicing of irrigation, drainage, and soil and water conservation devices or equipment;

(10) fuel processing and development facilities that

produce fuel from agricultural commodities or by-products;

(11) facilities and equipment for processing and

packaging agricultural commodities specifically for export;

(12) facilities and equipment for forestry product

processing and supplying, including sawmilling operations, wood chip operations, timber harvesting operations, and manufacturing of prefabricated buildings, paper, furniture, or other goods from forestry products; and

(13) facilities and equipment for research and

development of products, processes, and equipment for the production, processing, preparation, or packaging of agricultural commodities and by-products.

"Agricultural facility" means land, any building or other improvement on or to land, and any personal properties deemed necessary or suitable for use, whether or not now in existence, in farming, ranching, the production of agricultural commodities (including, but not limited to, the products of aquaculture, hydroponics, and silviculture) or the treating, processing, or storing of agricultural commodities.
"Agricultural land" means land suitable for agriculture production.
"Asset" includes, but is not limited to, the following: cash crops or feed on hand; livestock held for sale; breeding stock; marketable bonds and securities; securities not readily marketable; accounts receivable; notes receivable; cash invested in growing crops; net cash value of life insurance; machinery and equipment; cars and trucks; farm and other real estate including life estates and personal residence; value of beneficial interest in trusts; government payments or grants; and any other assets.
"Department" means the Department of Agriculture.
"Director" means the Director of Agriculture.
"Fund" means the Illinois AgriFIRST Program Fund.
"Grantee" means the person or entity to whom a grant is made from the Fund.
"Lender" means any federal or State chartered bank, federal land bank, production credit association, bank for cooperatives, federal or state chartered savings and loan association or building and loan association, small business investment company, or any other institution qualified within this State to originate and service loans, including, but not limited to, insurance companies, credit unions, and mortgage loan companies. "Lender" includes a wholly owned subsidiary of a manufacturer, seller or distributor of goods or services that makes loans to businesses or individuals, commonly known as a "captive finance company".
"Liability" includes, but is not limited to, the following: accounts payable; notes or other indebtedness owed to any source; taxes; rent; amounts owed on real estate contracts or real estate mortgages; judgments; accrued interest payable; and any other liability.
"Person" means, unless limited to a natural person by the context in which it is used, a person, corporation, association, trust, partnership, limited partnership, joint venture, or cooperative.
"State" means the State of Illinois.
"Value-added" means the processing, packaging, or otherwise enhancing the value of farm and agricultural products or by-products produced in Illinois.
(Source: P.A. 98-756, eff. 7-16-14.)

(505 ILCS 19/10)
Sec. 10. Legislative findings.
(a) The General Assembly finds that in this State the following conditions exist:
(1) There exists an inadequate supply of funds at

interest rates sufficiently low to enable persons engaged in agriculture in this State to pursue agricultural or agribusiness operations at present levels.

(2) The inability to pursue agricultural operations

lessens the supply of agricultural commodities available to fulfill the needs of the citizens of this State.

(3) The inability to continue operations decreases

available employment in the agricultural sector of the State and results in unemployment and its attendant problems.

(4) These conditions prevent the acquisition of an

adequate capital stock of farm equipment and machinery, much of which is manufactured in this State, therefore impairing the productivity of agricultural land and causing unemployment or lack of appropriate increase in employment in that manufacturing.

(5) These conditions are conducive to consolidation

of acreage of agricultural land with fewer individuals living and farming on the traditional family farm.

(6) These conditions result in a loss in population,

unemployment, and movement of persons from rural to urban areas accompanied by added costs to communities for creation of new public facilities and services.

(7) There have been recurrent shortages of funds from

private market sources at reasonable rates of interest.

(8) The ordinary operations of private enterprise

have not in the past corrected these conditions.

(9) There is a need for value-added products and

processing in this State.

(10) A stable supply of adequate funds for

agricultural financing is required to encourage family farmers and agribusiness in an orderly and sustained manner and to reduce the problems described in this Section.

(b) The General Assembly determines and declares that there exist conditions in the State that require the Department to issue grants on behalf of the State for the acquisition and development of agricultural facilities and value-added products and processing.
(Source: P.A. 92-346, eff. 8-14-01.)

(505 ILCS 19/15)
Sec. 15. Illinois AgriFIRST Program Requirements.
(a) The Department shall review grant requests for the Illinois AgriFIRST Grant Program that are submitted to the Department. The Department, in reviewing the applications, must consider, but is not limited to considering the following criteria:
(1) The project has a reasonable assurance of

enhancing the value of agricultural products or will expand agribusiness in Illinois.

(2) Preliminary market and feasibility research has

been conducted by the applicant or others and there is a reasonable assurance of a potential market.

(3) The applicant has demonstrated the ability to

manage the business or commercialize the idea.

(4) There is favorable community support for the

project.

(5) There are favorable recommendations from local

economic development groups, university-based technical specialists, or other qualified service providers.

(6) The applicant demonstrates a personal commitment

and a commercialization development plan.

(7) There is an adequate and realistic budget

projection.

(8) The application meets the eligibility

requirements and the project costs are eligible under this Act.

(9) The applicant has established a need for the

grant.

(10) The economic impact of the project on the

State's agriculture and agribusiness sector.

(b) The Department may impose additional or lesser requirements for the grant. Preference for grants shall be given to, but is not limited to, the following:
(1) Proposals for industrial and nonfood production

processes using Illinois agricultural products.

(2) Proposals for food, feed, and fiber products that

use Illinois agricultural products and add to the value of Illinois agricultural products.

(3) Research proposals that have not been duplicated

by other research efforts.

(4) Proposals that demonstrate that the applicant has

invested his or her own funds, time, and or other valued consideration in the project.

(5) Proposals that are reasonably expected to result

in a viable commercial application.

(6) Proposals that have a positive economic impact on

the State's agriculture and agribusiness sector.

(Source: P.A. 92-346, eff. 8-14-01.)

(505 ILCS 19/20)
Sec. 20. Report. The Director must file with the Governor, the State Treasurer, the Secretary of the Senate, and the Clerk of the House of Representatives, by March 1 of each year, a written report covering the activities of the Department for the previous calendar year. The report is a public record and must be available for inspection at the offices of the Department during normal business hours. The report must include a complete list of (i) all applications for grants under the Illinois AgriFIRST Grant Program during the calendar year; (ii) all persons that have received any form of financial assistance from the Department during the calendar year; and (iii) the nature and amount of all financial assistance.
(Source: P.A. 92-346, eff. 8-14-01.)

(505 ILCS 19/25)
Sec. 25. Powers of the Department. The Department has the following powers, together with all powers incidental to or necessary for the discharge of those powers:
(1) To grant its moneys to one or more persons to be

used by those persons to pay the costs of technical assistance and feasibility studies and acquiring, constructing, reconstructing, or improving agricultural facilities for the purpose of adding value to Illinois agricultural commodities. Grants must be on any terms and conditions that the Department determines.

(2) To grant its moneys to any agribusiness which

operates or will operate a facility located in Illinois for the purposes of adding value to Illinois agricultural commodities. Grants must be on any terms and conditions as the Department requires.

(3) To contract with lenders or others for the

origination of or the servicing of the grants made by the Department.

(4) To receive and accept, from any source, aid or

contributions of money, property, labor, or other items of value for furtherance of any of its purposes, subject to any conditions not inconsistent with this Act or the laws of this State pertaining to the contributions, including, but not limited to, gifts, guarantees, or grants from any department, agency, or instrumentality of the United States of America.

(5) To collect any fees and charges in connection

with its grants, advances, servicing, and other activities that it determines.

(6) To appoint, employ, contract with, and provide

for the compensation of any employees and agents, including, but not limited to, engineers, attorneys, management consultants, fiscal advisers, and agricultural, silvicultural, and aquacultural experts, that business of the Department requires.

(7) To make, enter into, and execute any contracts,

agreements, and other instruments with any person, including but not limited to, any federal, State, or local governmental agency and to take any other actions that may be necessary or convenient to accomplish any purpose for which this authority was granted to the Department or to exercise any power expressly granted under this Act.

(8) To establish funds for financial surety and

escrow accounts.

(9) To adopt any necessary rules that are consistent

with this Act.

(Source: P.A. 92-346, eff. 8-14-01.)

(505 ILCS 19/30)
Sec. 30. Liability. The Director, any Department employee, or any authorized person executing grants is not personally liable on the grants and is not subject to any personal liability or accountability by reason of the issuance of the grants.
(Source: P.A. 92-346, eff. 8-14-01.)

(505 ILCS 19/35)
Sec. 35. Illinois AgriFIRST Program.
(a) The Department must develop and administer an Illinois AgriFIRST Program to enhance the value of Illinois agriculture products or by-products through grants to current and potential processors. Qualifying persons and agribusinesses must be located in Illinois and must process, package, or otherwise enhance the value of farm products or by-products produced in Illinois.
The recipient of a grant under this Section must provide a minimum percentage, as determined by the Department, of the total cost of the processing project, with the balance of the project's total cost available from other sources. Other sources include, but are not limited to, commercial and private lenders, leasing companies, and grants. The recipient's match may be in cash, cash-equivalent investments, or bonds, irrevocable letters of credit, or any combination thereof. A grant under this Section may provide (i) up to 75% of the cost for technical assistance to develop a project to enhance the value of agricultural products or to expand agribusiness in Illinois but not to exceed $25,000, (ii) up to 50% of the cost of undertaking feasibility studies, competitive assessments, and consulting or productivity services that the Department determines may result in the enhancement of value-added agricultural products, and (iii) on and after July 1, 2003, up to 10% of the project's total capital construction cost not to exceed $5,000,000, including, but not limited to, (A) purchasing land, (B) purchasing, constructing, or refurbishing buildings, (C) purchasing or refurbishing machinery or equipment, (D) installation, (E) repairs, (F) labor, and (G) working capital. Notwithstanding any other provision of this Section, the grant moneys may not be used for the purpose of compliance with the provisions of the Livestock Management Facilities Act.
Grant applications must be made on forms provided by and in accordance with procedures established by the Department. At a minimum, an applicant must be an Illinois resident, as defined by Department rule, and must provide the names, addresses, and occupations of all project owners, the project address, relevant credit and financial information (including, but not limited to, assets and liabilities), and any other information deemed necessary by the Department for review of the grant application.
(b) All requests for the waiver of any requirements in this Section must be made in writing to the Department. A grant award is subject to modification or alteration under, but is not limited to, the following conditions:
(1) The grant award is subject to any modifications

that may be required by changes in State law or regulations. The Department shall notify the recipient in writing of any amendment to the regulations and the effective date of those amendments.

(2) If either the Department or the recipient

requests to modify the terms of the grant award other than as set forth in paragraph (1), written notice of the proposed modification shall be given to the other party. No modification shall take effect unless agreed to in writing by both the Department and the recipient.

(c) The Illinois AgriFIRST Program Fund is created as a special appropriated fund within the State treasury. Appropriations and moneys from any public or private source may be deposited into the Fund. The Fund shall be used for the purposes of the Illinois AgriFIRST Program Act of 2001. Repayments of grants made under this Section shall be deposited into the Fund.
(Source: P.A. 92-346, eff. 8-14-01.)

(505 ILCS 19/40)
Sec. 40. Project reporting. The grantee of a funded project shall submit to the Department periodic reports, as specified in the grant agreement, outlining progress, timeline, and budget compliance. Deviations from the agreement may result in the withholding of further funding or in a grant default. A final written report, describing the work performed, results obtained, and economic impact is required within 30 days after a project is completed. The grantee shall also provide a financial report and return any unused funds to the Department consistent with the Illinois Grant Funds Recovery Act. Grantees may be required to submit to the Department the following information: employment reports, federal tax returns or financial statements, and other information as requested by the Department where economic or business conditions may be necessary to determine conformance with grant conditions. The Department may require the financial statements be compiled, reviewed, or audited by an independent accountant at the expense of the grantee at any time for 3 years following the completion of the grant.
(Source: P.A. 92-346, eff. 8-14-01.)

(505 ILCS 19/45)
Sec. 45. Certification. The Department may develop and implement organic, identity preserved, and value-added certification processes and programs that guarantee a buyer that the certified Illinois products have traits and qualities that warrant a premium price or an increase in added value. The Department may adopt rules setting certification and licensing standards for persons to certify products under this Section.
(Source: P.A. 92-346, eff. 8-14-01.)

(505 ILCS 19/50)
Sec. 50. Market access. The Department may (i) identify international and domestic consumer preferences, (ii) identify the new markets those preferences indicate, particularly for value-added products, (iii) identify preserved products, (iv) underwrite demonstrations on foreign soils, and (v) provide market analyses and trend projections to farmers and other interested persons.
(Source: P.A. 92-346, eff. 8-14-01.)

(505 ILCS 19/55)
Sec. 55. Default or termination of grant agreement. If the recipient of a grant violates any of the terms of the grant agreement, the Department shall send a written notice to the recipient that he or she is in default and be given the opportunity to correct the violations.
(a) If the violation is not corrected within 10 days after receipt of the notification, the Director may take, but is not limited to, one or more of the following actions:
(1) Declare due and payable the amount of the grant

and cease additional grant payments not yet made to the grantee.

(2) Take any other action considered appropriate to

protect the interest of the project.

(b) The Department may determine that a recipient has failed to faithfully perform the terms and conditions of the scope of work of the project when:
(1) The Department has notified the recipient in

writing of the existence of circumstances such as repeated failure to submit required reports, misapplication of grant funds, failure to match Department funds, evidence of fraud and abuse, repeated failure to meet performance timelines or standards, or failure to resolve negotiated points of the agreement.

(2) The recipient fails to develop and implement a

corrective action plan within 30 calendar days of the Department's notice.

(c) A grant may be terminated under, but termination is not limited to, any of the following circumstances:
(1) In the absence of State funding for a specific

year, all grants that year will be terminated in full. In the event of a partial loss of State funding, the Department may make proportionate cuts to all recipients.

(2) If the Department determines that the recipient

has failed to comply with the terms and conditions of the grant agreement, the Department may terminate the grant in whole, or in part, at any time before the date of completion.

(3) The Department may terminate the grant in whole,

or in part, when the Department determines that the continuation of the project would not produce beneficial results commensurate with the further expenditures of funds.

(4) The recipient may refuse or elect not to complete

the grant agreement and terminate the grant. The recipient shall notify the Department within 10 days after the date upon which performance ceases. The Department may declare due and payable the amount of the grant and may cease additional grant payments not yet made to the grantee.

(d) Any money collected from the default or termination of a grant shall be placed into the Fund and expended for the purposes of this Act.
(Source: P.A. 92-346, eff. 8-14-01.)

(505 ILCS 19/60)
Sec. 60. State agriculture planning agency. The Department is the State agriculture planning agency. The Department may accept and use planning grants or other financial assistance from the federal government (i) for statewide comprehensive planning work, including research and coordination activity directly related to agriculture needs; and (ii) for State and interstate comprehensive planning and research and coordination activity related to that planning. All such grants shall be subject to the terms and conditions prescribed by the federal government.
(Source: P.A. 92-346, eff. 8-14-01.)

(505 ILCS 19/65)
Sec. 65. Construction. This Act is necessary for the welfare of this State and must be liberally construed to effect its purposes.
(Source: P.A. 92-346, eff. 8-14-01.)

(505 ILCS 19/805)
Sec. 805. (Amendatory provisions; text omitted).
(Source: P.A. 92-346, eff. 8-14-01; text omitted.)

(505 ILCS 19/810)
Sec. 810. The Department of Agriculture Law of the Civil Administrative Code of Illinois is amended by repealing Section 40.43 as added by Public Act 91-560.
(Source: P.A. 92-346, eff. 8-14-01.)

(505 ILCS 19/999)
Sec. 999. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 92-346, eff. 8-14-01.)



505 ILCS 25/ - Beef Market Development Act.

(505 ILCS 25/1) (from Ch. 5, par. 1401)
Sec. 1. Legislative intent. The legislature intends by this Act: to promote the growth of the cattle industry in Illinois, to assure the State and American public an adequate and wholesome food supply and to provide for the general economic welfare of both producers and consumers of beef and the State of Illinois; and to provide the beef cattle production and feeding industry of this State with authority to establish a self-financed, self-governed program to help develop, maintain and expand the State, national and foreign markets for beef and beef products produced, processed or manufactured in this State.
(Source: P.A. 90-655, eff. 7-30-98.)

(505 ILCS 25/2) (from Ch. 5, par. 1402)
Sec. 2. Definitions. In this Act, unless the context otherwise requires:
(a) "Beef" and "Beef products" means the meat intended for human consumption from any bovine animal, regardless of age, including veal.
(b) "Cattle" means such animals as may be so designated by federal law, including such marketing, promotion and research orders as may from time to time be in effect. Unless such federal law provides to the contrary, "cattle" means all bovine animals, regardless of age, including calves, except that cattle provided for dairy purposes shall be excluded during their useful life as dairy animals. A cow and nursing calf sold together shall be considered one unit.
(c) "Checkoff Division" means the Checkoff Division of the Illinois Beef Association Board of Governors.
(d) "Person" means any natural person, partnership, corporation, company, association, society, trust or other business unit or organization.
(e) "Market Agent", "Market Agency", "Collection Agent" or "Collection Agency" means any person who sells, offers for sale, markets, distributes, trades or processes cattle which has been purchased or acquired from a producer, or which is marketed on behalf of a producer, and further includes meatpacking firms and their agents which purchase or consign to purchase cattle.
(f) "Director" means a member of the Checkoff Division.
(g) "Board" means the elected members of the Checkoff Division.
(h) "Producer" means a person that has owned or sold cattle in the previous calendar year or presently owns cattle.
(Source: P.A. 99-389, eff. 8-18-15.)

(505 ILCS 25/3) (from Ch. 5, par. 1403)
Sec. 3. Name and purposes.
(a) The name of the program created and organized by this Act shall be the Illinois Beef Association Checkoff Division.
(b) The purposes and objectives of the program shall include:
(1) To promote the sale and use of beef and beef

products and to support national beef promotion, research, education, and other consumer marketing activities at a funding level to be determined by the Checkoff Division and to otherwise support consumer market development and promotion efforts on a national or international scale;

(2) To develop new uses and markets for beef and beef

products;

(3) To develop and improve methods of distributing

beef and beef products to the consumer;

(4) To develop methods of improving the quality of

beef and beef products for the consumer benefit;

(5) To inform and educate the public of the nutritive

and economic values of beef and beef products;

(6) To function in a liaison capacity within the beef

and other food industries of the State and elsewhere in matters that would increase efficiencies which ultimately benefit both consumer and industry.

(Source: P.A. 99-389, eff. 8-18-15.)

(505 ILCS 25/4) (from Ch. 5, par. 1404)
Sec. 4. Governing board. With a favorable vote of beef producers in the State of Illinois to support an assessment/deduction rate, as determined by referendum, per head of cattle sold in Illinois to finance the intent and purpose of this Act, there shall be created a Checkoff Division governed by a board of directors of 14 members. Two directors shall be elected by beef producers from each of seven compact and contiguous districts, apportioned as nearly as practicable according to the cattle-on-farms census report taken from the latest available United States Department of Agriculture records.
No county in Illinois shall be apportioned in more than one district. The seven districts shall be re-apportioned by the Checkoff Division every 9 years, according to the latest available United States Department of Agriculture cattle-on-farms census records. An elected director shall not become ineligible to serve his or her elected term through any re-apportionment.
Term of office. The 14 directors shall be elected to serve a three year term and may be reelected to serve an additional consecutive term. An elected director shall be a resident of Illinois, and shall be a beef producer who has been a beef producer for at least the 5 years prior to his or her election. A qualified beef producer may be elected to serve on the board only if he or she has submitted, by registered mail to the Checkoff Division office, a nominating petition containing signatures of more than 50 beef producers from the district he or she may seek to represent. Only the 2 candidates receiving the greatest number of votes cast from that district shall be elected.
On the first elected board of directors, one term of office from each district shall be limited to two years; the two year term to be determined by lottery at the first meeting of the Checkoff Division. No member may serve more than two consecutive terms.
All Checkoff Division board positions shall be unsalaried. However, the board members may be reimbursed for travel and other expenses incurred in carrying out the intent and purposes of this Act.
It shall be the responsibility of the Checkoff Division to conduct the election of new board members within 30 days before the end of any elected board member's term of office. Newly elected board members shall assume their office at the first meeting of the Checkoff Division after their election to office, which shall be convened within 30 days after the election. Notice of such meeting shall be sent to the members of the Checkoff Division by certified mail at least 10 days prior thereto, stating the time, date and place of the meeting.
Notice of elections of members of the board shall be given at least once in trade publications, the public press, and statewide newspapers at least 30 days prior to such election.
The Checkoff Division may declare the office of a board member vacant and appoint a beef producer from that district to serve the unexpired term of any member unable or unwilling to complete his or her term of office.
(Source: P.A. 99-389, eff. 8-18-15.)

(505 ILCS 25/5) (from Ch. 5, par. 1405)
Sec. 5. Referendums. All beef producers in the State of Illinois shall have the opportunity to vote in a referendum to determine the amount of deductions from the gross receipts of the sale of cattle in the State of Illinois to be used to finance the provisions of this Act.
All referendums under this Section may be by secret ballot at geographically located polling places or conducted in any other manner that will make it easy to vote throughout the State including voting by mail. There shall be more than one day for beef producers to cast their ballots. Notice of all referendums held under this Act shall be given at least once in trade publications, the public press and statewide newspapers at least 30 days prior to such referendum.
Referendums to increase the amount of deductions from the gross receipts of the sale of cattle in Illinois, shall not be conducted more than one time each five years.
Each cattle producer shall be entitled to only one vote in any referendum held under this Act.
(Source: P.A. 88-571, eff. 8-11-94.)

(505 ILCS 25/6) (from Ch. 5, par. 1406)
Sec. 6. Powers and duties of the Checkoff Division.
(a) The Checkoff Division shall:
(1) Receive and disburse funds, as prescribed

elsewhere in this Act, to be used in administering and implementing the provisions and intent of this Act;

(2) Annually elect a Chairman from among its members

who may succeed himself for not more than one term;

(3) Annually elect a Secretary-Treasurer from among

its members;

(4) Meet regularly, not less often than one time each

calendar quarter or at such other times as called by the Chairman, or when requested by four or more members of the Checkoff Division;

(5) Maintain a permanent record of its business

proceedings;

(6) Maintain a permanent and detailed record of its

financial dealings;

(7) Prepare periodic reports and an annual report of

its activities for the fiscal year, for review of the beef industry of the State, and the annual report is to be filed with the Illinois Director of Agriculture;

(8) Prepare periodic reports and an annual accounting

for the fiscal year of all receipts and expenditures for review of the beef industry of the State, and shall retain a certified public accountant for this purpose;

(9) Appoint a licensed banking institution as the

depository for program funds and disbursements;

(10) Maintain frequent communication with officers

and industry representatives of the National Livestock and Meat Board.

(11) Maintain an office at a specific location in

Illinois.

(b) The Checkoff Division may:
(1) Conduct or contract for scientific research with

any accredited university, college or similar institution; and, enter into other contracts or agreements which will aid in carrying out the purposes of the program, including contracts for the purchase or acquisition of facilities or equipment necessary to carry out the purposes of the program;

(2) Disseminate reliable information benefiting the

consumer and the beef industry on such subjects as, but not limited to, purchase, identification, care, storage, handling, cookery, preparation, serving and nutritive value of beef and beef products;

(3) Provide information to such various government

bodies as request it, on subjects of concern to the beef industry; and further, act jointly or in cooperation with the State or Federal government, and agencies thereof, in the development or administration of programs deemed by the Checkoff Division as consistent with the objectives of the programs;

(4) Sue and be sued as a Checkoff Division without

individual liability of the members for acts of the Checkoff Division when acting within the scope of the powers of this Act, and in the manner prescribed by the laws of the State;

(5) Borrow money from licensed lending institutions

in amounts which are not cumulatively greater than 50% of anticipated annual income;

(6) Maintain a financial reserve for emergency use,

the total of which shall not exceed 50% of anticipated annual income;

(7) Appoint advisory groups composed of

representatives from organizations, institutions, governments or business related to or interested in the welfare of the beef industry and the consuming public;

(8) Employ subordinate officers and employees of the

Checkoff Division and prescribe their duties and fix their compensation and terms of employment;

(9) Cooperate with any local, State, regional or

nationwide organization or agency engaged in work or activities consistent with the objectives of the program.

(10) Cause any duly authorized agent or

representative to enter upon the premises of any market agency, market agent, collection agent, or collection agency and examine or cause to be examined by such agent only books, papers, and records which deal in any way with respect to the payment of the assessment/deduction or enforcement of this Act.

(Source: P.A. 99-389, eff. 8-18-15.)

(505 ILCS 25/7) (from Ch. 5, par. 1407)
Sec. 7. Acceptance of grants and gifts. The Checkoff Division may accept grants, donations, contributions, or gifts from any source, provided the use of such resources is not restricted in any manner which is deemed inconsistent with the objectives of the program.
(Source: P.A. 99-389, eff. 8-18-15; 99-642, eff. 7-28-16.)

(505 ILCS 25/8) (from Ch. 5, par. 1408)
Sec. 8. Payments to organizations.
(a) As described heretofore, the Checkoff Division may pay funds to other organizations for work or services performed which are consistent with the objectives of the program.
(b) Prior to making payments described in this Section, the Checkoff Division shall secure agreements in writing that such organization receiving payment shall:
(1) Furnish not less often than annual, or on request

of the Checkoff Division, written or printed reports of program activities and reports of financial data which are relative to the Checkoff Division's funding of such activities;

(2) Agree to have appropriate representatives attend

business meetings of the Checkoff Division as reasonably requested by the Chairman of the Checkoff Division.

(c) The Checkoff Division may require adequate proof of security bonding on funds paid to any individual, business or other organizations.
(Source: P.A. 99-389, eff. 8-18-15.)

(505 ILCS 25/9) (from Ch. 5, par. 1409)
Sec. 9. Collection of monies at time of marketing.
(a) Every marketing agency licensed to do business in the State of Illinois shall deduct from the gross receipts of the seller, at the time of sale, an assessment established by referendum, as recommended by the Checkoff Division, on all cattle marketed in the State in addition to any assessment for a National Promotion Research Program, created by federal law, which may be in effect.
(b) The collecting agent shall assemble all such monies and forward them to the Checkoff Division on a regular basis, not less often than monthly, and the Checkoff Division shall provide appropriate business forms for the convenience of the collecting agent in executing this duty.
Failure of the collecting agent to deduct or forward funds under this Section is grounds for the Checkoff Division to request the Department of Agriculture to suspend or refuse to issue the collecting agent's licenses issued under the Livestock Auction Market Law or Livestock Dealer Licensing Act.
(c) The Checkoff Division shall maintain within its financial record a separate accounting of all monies received under the provisions of this Section.
(d) Any due and payable assessment/deduction required under this Act constitutes a personal debt of the person so assessed or who otherwise owes the assessment/deduction. In the event of failure of a person to remit any properly due assessment/deduction or sum, the Checkoff Division may bring a civil action against that person in the circuit court of any county for the collection thereof, and may add an additional 10% penalty assessment, cost of enforcing the collection of the assessment, and court costs. The action shall be tried and judgment rendered as in any other cause of action for debts due and payable. All assessments, penalty assessments, and enforcement costs are due and payable to the Checkoff Division.
(e) All monies deducted under the provisions of this Section shall be considered as bonafide business expenses for the seller as provided for under the tax laws of this State.
(f) The Checkoff Division may adopt reciprocal agreements with other Beef Councils or like organizations, on moneys collected at Illinois collecting agencies on cattle from other states and on Illinois cattle sold at other state markets.
(Source: P.A. 99-389, eff. 8-18-15.)

(505 ILCS 25/10) (from Ch. 5, par. 1410)
Sec. 10. Refunds.
(a) Any seller of cattle who has had monies deducted from his gross sales receipts under the provisions of this Act, shall be entitled to a prompt and full refund. Any seller of cattle who has had monies deducted from his gross sale receipts under the provisions of the Federal Beef Promotion and Research Order, as amended from time to time, shall be entitled to receive a refund which may be made in a manner consistent with the coordination of this Act and the National Beef Promotion Research Program for such time as such Program may be in effect.
(b) The Checkoff Division shall make available to all collecting agents business forms permitting requests for refund, such forms to be submitted by the objecting cattle producer or owner within 30 days of the sale transaction.
(c) Refund claims by the cattle producer or owner shall include his signature, date of sale, place of sale, number of cattle and amount of assessment deducted, and shall have attached thereto proof of the assessment deducted.
(d) If the Checkoff Division has reasonable doubt that a refund claim is valid, it may withhold payment and take such action as may be deemed necessary to determine its validity.
(e) All requests for refunds shall be initiated by the producer only.
(Source: P.A. 99-389, eff. 8-18-15.)

(505 ILCS 25/11) (from Ch. 5, par. 1411)
Sec. 11. Surety bond.
(a) Any person authorized by the Checkoff Division to receive or disburse funds, as provided by the Act, shall post with the Checkoff Division a surety bond in the amount deemed appropriate by the Checkoff Division.
(b) Premiums covering bonding for employees, officers or members of the Checkoff Division shall be paid by the Checkoff Division.
(c) No person shall knowingly fail or refuse to comply with any requirement of this Act. The Checkoff Division may institute any action which is necessary to enforce compliance with any provision of this Act and rule or regulation thereunder. Each day's violation constitutes a separate offense. In addition to any other remedy provided by law, the Checkoff Division may petition for injunctive relief without being required to allege or prove the absence of any adequate remedy at law.
(Source: P.A. 99-389, eff. 8-18-15.)

(505 ILCS 25/13) (from Ch. 5, par. 1413)
Sec. 13. With the delivery by certified mail to the Checkoff Division office of petitions from each of the 7 districts containing signatures of at least 100 beef producers from each district, stating "Shall the Beef Market Development Act continue", the Checkoff Division shall, within 90 days, conduct a referendum to determine if a majority of the beef producers voting in such referendum support the continuation of the Beef Market Development Act. Referendums under this Section shall be held not more than one time each 5 years.
(Source: P.A. 99-389, eff. 8-18-15.)

(505 ILCS 25/14) (from Ch. 5, par. 1414)
Sec. 14. Bylaws. The Checkoff Division shall adopt bylaws to carry out the intent and purposes of this Act. These bylaws can be amended with a 30 day notice to board members at any regular or special meeting called for this purpose.
(Source: P.A. 99-389, eff. 8-18-15.)

(505 ILCS 25/16) (from Ch. 5, par. 1416)
Sec. 16. Short title. This Act may be known and cited as the "Beef Market Development Act".
(Source: P.A. 83-84.)



505 ILCS 30/ - Illinois Commercial Feed Act of 1961.

(505 ILCS 30/1) (from Ch. 56 1/2, par. 66.1)
Sec. 1. Short title.
This Act shall be known and may be cited as the Illinois Commercial Feed Act of 1961.
(Source: Laws 1961, p. 2289.)

(505 ILCS 30/2) (from Ch. 56 1/2, par. 66.2)
Sec. 2. Enforcing authority. This Act shall be administered by the Director of the Department of Agriculture or his duly authorized representative, hereinafter referred to as the "Director".
(Source: P.A. 87-664.)

(505 ILCS 30/3) (from Ch. 56 1/2, par. 66.3)
Sec. 3. Definitions of words and terms. When used in this Act unless the context otherwise requires:
(a) The term "person" means any individual, partnership, corporation and association.
(b) The term "distribute" means to offer for sale, sell, exchange, give away or barter commercial feed or to supply, furnish or otherwise provide commercial feed to a contract feeder.
(c) The term "distributor" means any person who distributes.
(d) The term "commercial feed" means all materials, including customer formula feeds, which are distributed for use as feed, or labeled with a guaranteed analysis for use as feed, or for mixing in feed for birds or animals other than man except:
(1) Whole unmixed seed or grain or physically altered

entire unmixed seed or grain, providing such seed or grain is not adulterated within the meaning of Section 7 of this Act.

(2) Unground hay, straw, stover, silage, cobs, husks

and hulls when not mixed with other materials and not adulterated within the meaning of Section 7 of this Act.

(3) Individual chemical compounds when not mixed with

other materials and not adulterated within the meaning of Section 7 of this Act.

(e) The term "feed ingredient" means each of the constituent materials making up a commercial feed.
(f) The term "mineral feed" means a commercial feed intended to supply primarily mineral elements or inorganic nutrients.
(g) The term "drug" means any article intended for use in the diagnosis, cure, mitigation, treatment, or prevention of disease in animals other than man and articles other than feed intended to affect the structure or any function of the animal's body.
(h) The term "customer-formula feed" means commercial feed which consists of a mixture of commercial feeds and/or feed ingredients each batch of which mixture is mixed according to the specific instructions of the final purchaser.
(i) The term "manufacture" means to grind, mix or blend or further process a commercial feed for distribution.
(j) The term "brand name" means any word, name, symbol, device, or any combination thereof, identifying the commercial feed of a distributor or manufacturer and distinguishing it from that of others.
(k) The term "product name" means the name of the commercial feed which identifies it as to kind, class, or specific use.
(l) The term "label" means a display of written, printed or graphic matter upon or affixed to the container in which a commercial feed is distributed, or on the invoice or delivery slip with which a commercial feed or customer-formula feed is distributed.
(m) The term "ton" means a net weight of 2000 pounds avoirdupois.
(n) The term "per cent" or "percentage" means percentage by weight.
(o) The term "official sample" means any sample of feed taken by the Director or his agent and designated as "official" by the Director or his agent.
(p) The term "contract feeder" means a person who, as an independent contractor, feeds commercial feed to animals pursuant to a contract whereby such commercial feed is supplied, furnished or otherwise provided to such person and whereby such person's remuneration is determined all or in part by feed consumption, mortality, profits or amount or quality of product.
(q) The term "seed" means agricultural, grass, vegetable or other seeds as determined by the Department.
(r) The term "grain" means corn, wheat, rye, oats, barley, flaxseed, sorghum, soybeans, mixed grain, and any other food grains, feed grains, and oilseeds for which standards are established under the United States Grain Standards Act.
(s) The term "pet food" means any commercial feed prepared and distributed for consumption by dogs and cats.
(t) The term "specialty pet food" means any commercial feed prepared and distributed for consumption by specialty pets.
(u) The term "specialty pet" means any animal normally maintained in confinement, including but not limited to, gerbils, hamsters, birds, fish, snakes, turtles, and zoo animals.
(v) The term "animal" means any living creature, domestic or wild, but does not include man.
(w) The term "Department" means the Department of Agriculture of the State of Illinois.
(x) The term "Director" means the Director of the Department of Agriculture of the State of Illinois or duly authorized representative.
(Source: P.A. 87-664.)

(505 ILCS 30/4) (from Ch. 56 1/2, par. 66.4)
Sec. 4. Product Registration and Firm License.
(a) No person who manufactures feed in this State or whose name appears on the label shall distribute a commercial feed unless the person has secured a license under this Act on forms provided by the Department which identify the name and address of the firm and the location of each manufacturing facility of that firm within this State. An application for the license shall be accompanied by a fee of $30 for each year or any portion thereof. All firm licenses shall expire December 31 of each year. Each commercial feed shall be registered before being distributed in this State, provided, however, that customer-formula feeds are exempt from registration. The application for registration shall be submitted to the Director on forms furnished or acceptable to the Director. The registration shall be accompanied by a label and such other information as the Director may require describing the product. All registrations are permanent unless amended or cancelled by the registrant.
(b) A distributor shall not be required to register any product which is already registered under this Act by another person, unless the product has been repackaged or relabelled.
(c) Changes in the guarantee of either chemical or ingredient composition of a registered product may be permitted provided that such changes would not result in a lowering of the feeding value of the product for the purpose for which designed.
(d) The Director is empowered to refuse a product registration or a firm license not in compliance with the provisions of this Act and to suspend or revoke any product registration or firm license subsequently found not to be in compliance with any provision of this Act; provided, however, that no product registration or firm license shall be refused or revoked until an opportunity has been afforded the respondent to be heard before the Director.
(Source: P.A. 96-1310, eff. 7-27-10.)

(505 ILCS 30/5) (from Ch. 56 1/2, par. 66.5)
Sec. 5. Labeling.
(a) Any commercial feed, except customer-formula feed, distributed in this State shall be accompanied by a legible label bearing the following information:
(1) The net weight.
(2) The product and brand name, if any, under which

the commercial feed is distributed.

(3) The guaranteed analysis of the commercial feed

stated in terms as the Director determines by regulation, that are necessary to advise the consumer of the composition of the commercial feed or to support claims made in the labeling. The substances or elements must be determinable by laboratory methods as published by the Association of Official Analytical Chemists or other recognized methods as adopted in Section 9. When any items are guaranteed, they shall be subject to inspection and analysis by the Director.

(4) The common or usual names of each ingredient used

in the manufacture of the commercial feed, except as the Director may, by regulation, permit the use of a collective term for a group of ingredients which perform similar functions.

(5) The name and principal address of the person

responsible for distributing the commercial feed.

(6) Directions for use for all commercial feeds

containing drugs and adequate directions for other commercial feeds as the Director determines necessary for their safe and effective use.

(7) Such precautionary statements as the Director

determines necessary for the safe and effective use of the commercial feed.

(b) A customer-formula feed shall be accompanied by a label, invoice, delivery slip or other shipping document, bearing the following information:
(1) Name and address of the manufacturer.
(2) Name and address of the purchaser.
(3) Date of delivery or sale.
(4) The name of the product and brand name, if any,

and the net weight of each commercial feed and each other ingredient used in the mixture.

(5) Directions for use and precautionary statements

for medicated and non-medicated feeds as necessary for their safe and effective use.

(Source: P.A. 87-664.)

(505 ILCS 30/6) (from Ch. 56 1/2, par. 66.6)
Sec. 6. Inspection fees and reports.
(a) An inspection fee at the rate of 30 cents per ton shall be paid to the Director on commercial feed distributed in this State by the person who first distributes the commercial feed subject to the following:
(1) The inspection fee is not required on the first

distribution, if made to an Exempt Buyer, who with approval from the Director, will become responsible for the fee.

(2) Customer-formula feeds are hereby exempted if the

inspection fee is paid on the commercial feeds which they contain.

(3) A fee shall not be paid on a commercial feed if

the payment has been made by a previous distributor.

(4) In the case of pet food and specialty pet food

which are distributed in the State in packages of 10 pounds or less, an annual fee of $90 shall be paid in lieu of an inspection fee. The inspection fee required by subsection (a) shall apply to pet food and specialty pet food distribution in packages exceeding 10 pounds. All fees collected pursuant to this Section shall be paid into the Feed Control Fund in the State Treasury.

(b) The minimum inspection fee shall be $25 every 6 months.
(c) Each person who is liable for the payment of the inspection fee shall:
(1) File, not later than the last day of January and

July of each year, a statement setting forth the number of net tons of commercial feeds distributed in this State during the preceding calendar 6 months period; and upon filing such statement shall pay the inspection fee at the rate stated in paragraph (a) of this Section. This report shall be made on a summary form provided by the Director or on other forms as approved by the Director. If the tonnage report is not filed and the inspection fee is not paid within 15 days after the end of the filing date a collection fee amounting to 10% of the inspection fee that is due or $50 whichever is greater, shall be assessed against the person who is liable for the payment of the inspection fee in addition to the inspection fee that is due.

(2) Keep such records as may be necessary or required

by the Director to indicate accurately the tonnage of commercial feed distributed in this State, and the Director shall have the right to examine such records to verify statements of tonnage. Failure to make an accurate statement of tonnage or to pay the inspection fee or comply as provided herein shall constitute sufficient cause for the cancellation of all registrations or firm licenses on file for the manufacturer or distributor.

(Source: P.A. 96-1310, eff. 7-27-10.)

(505 ILCS 30/7) (from Ch. 56 1/2, par. 66.7)
Sec. 7. Adulteration. A commercial feed is adulterated:
(a) If it bears or contains any poisonous or deleterious substance which may render it injurious to health; but in case the substance is not an added substance, the commercial feed shall not be considered adulterated if the quantity of the substance in such commercial feed does not ordinarily render it injurious to health.
(b) If it bears or contains any poisonous, deleterious or non-nutritive ingredient that has been added in sufficient amount to render it unsafe within the meaning of Section 406 of the Federal Food, Drug and Cosmetic Act, other than one which is a pesticide chemical in or on a raw agricultural commodity or a food additive.
(c) If it is, bears or contains any food additive which is unsafe within the meaning of Section 409 of the Federal Food, Drug and Cosmetic Act.
(d) If it is a raw agricultural commodity and it bears or contains a pesticide chemical which is unsafe within the meaning of Section 408 of the Federal Food, Drug and Cosmetic Act, provided, that where a pesticide chemical has been used in or on a raw agricultural commodity in conformity with an exemption granted or a tolerance prescribed under Section 408 of the Federal Food, Drug and Cosmetic Act and the raw agricultural commodity has been subjected to processing, such as, canning, cooking, freezing, dehydrating or milling, the residue of the pesticide chemical remaining in or on the processed feed shall not be deemed unsafe if such residue in or on the raw agricultural commodity has been removed to the extent possible by good manufacturing practices as adopted and the concentration of the residue in the processed feed is not greater than the tolerance prescribed for the raw agricultural commodity, unless the feeding of the processed feed will result or is likely to result in a pesticide residue in the edible product of the animal, which is unsafe within the meaning of Section 408 of the Federal Food, Drug and Cosmetic Act.
(e) If it is, bears or contains any color additive which is unsafe within the meaning of Section 706 of the Federal Food, Drug and Cosmetic Act.
(f) If it contains a drug and the methods used in, or the facilities or controls used for, its manufacture, processing, or packaging do not conform to current good manufacturing practice regulations promulgated by the Director to assure that the drug meets the requirements of this Act as to safety and has the identity and strength and meets the quality and purity characteristics which it purports or is represented to possess. In promulgating these regulations, the Director shall adopt the current good manufacturing practice regulations for Type A medicated articles and Type B and Type C medicated feeds established under authority of the Federal Food, Drug, and Cosmetic Act, unless he determines that they are not appropriate to the conditions which exist in this State.
(g) If any valuable constituent has been in whole or in part omitted or abstracted therefrom or any less valuable substance substituted therefor.
(h) If its composition or quality falls below or differs from that which it is purported or is represented to possess by its labeling.
(i) If it contains weed seeds in amounts exceeding the limits established by regulation.
(Source: P.A. 87-664.)

(505 ILCS 30/8) (from Ch. 56 1/2, par. 66.8)
Sec. 8. Misbranding. A commercial feed or customer-formula feed is misbranded:
(a) If its labeling is false or misleading in any particular.
(b) If it is distributed under the name of another commercial feed.
(c) If it is not labeled as required in Section 5 of this Act and in regulations prescribed under this Act.
(d) If it purports to be or is represented as a commercial feed, or if it purports to contain or is represented as containing a feed ingredient, unless the feed ingredient conforms to the definition of identity, if any, prescribed by the Association of American Feed Control Officials, as adopted in Section 10 of this Act.
(e) If any word, statement or other information required by or under authority of this Act to appear on the label or labeling is not prominently placed thereon with such conspicuousness (as compared with other words, statements, designs or devices in the labeling) and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use.
(Source: P.A. 87-664.)

(505 ILCS 30/9) (from Ch. 56 1/2, par. 66.9)
Sec. 9. Inspection, sampling and analysis.
(a) For the purpose of enforcement of this Act, and in order to determine whether its provisions have been complied with, including whether or not any operations may be subject to its provisions, officers, or employees duly designated by the Director, upon presenting appropriate credentials, and a written notice to the owner, operator, or agent in charge, are authorized (1) to enter, during normal business hours, any factory, warehouse, or establishment within the State in which commercial feeds are manufactured, processed, packed, or held for distribution, or to enter any vehicle being used to transport or hold feeds; and (2) to inspect any factory, warehouse, establishment or vehicle and all pertinent equipment, finished and unfinished materials, containers, and labeling therein. The inspection may include the verification of only the records, and production and control procedures as may be necessary to determine compliance with the Good Manufacturing Practice Regulations established under Section 10(d) or other provisions of this Act.
(b) A separate notice shall be given for each inspection, but a notice shall not be required for each entry made during the period covered by the inspection. Each inspection shall be commenced and completed with reasonable promptness. Upon completion of the inspection, the person in charge of the facility or vehicle shall be so notified.
(c) If the officer or employee making the inspection of a factory, warehouse, or other establishment has obtained a sample in the course of the inspection, upon completion of the inspection and prior to leaving the premises he shall give to the owner, operator, or agent in charge a receipt describing the samples obtained.
(d) If the owner of any factory, warehouse, or establishment described in subsection (a), or his agent, refuses to admit the Director or his agent to inspect in accordance with subsections (a) and (b), the Director is authorized to obtain from any State Court a warrant directing the owner or his agent to submit the premises, records, vehicles, and any items described in the warrant to inspection.
(e) For the enforcement of this Act, the Director or his duly designated agent is authorized to enter upon any public or private premises including any vehicle of transport during regular business hours to have access to, and to obtain samples, and to examine records relating to distribution of commercial feeds.
(f) Sampling and analysis shall be conducted in accordance with methods published by the Association of Official Analytical Chemists, or in accordance with other recognized methods.
(g) The results of all analyses of official samples shall be forwarded by the Director to the person named on the label. When the inspection and analysis of an official sample indicates a commercial feed has been adulterated or misbranded and upon request within 30 days following the receipt of the analysis, the Director shall furnish to the registrant a portion of the sample concerned.
(h) The Director, in determining for administrative purposes whether a commercial feed is deficient in any component, shall be guided by the official sample obtained and analyzed as provided for in this Act.
(Source: P.A. 87-664.)

(505 ILCS 30/10) (from Ch. 56 1/2, par. 66.10)
Sec. 10. Rules and regulations.
(a) The Director is hereby charged with the enforcement of this Act and is empowered to promulgate and adopt, after due notice and public hearing, such reasonable rules and regulations as may be necessary in order to secure efficient administration of this Act.
(b) The official definitions of feed ingredients and official feed terms as adopted and published by the Association of American Feed Control Officials and any amendments or supplements thereto are the official definitions of feed ingredients and official feed terms, except insofar as specifically amended, modified or rejected by a rule adopted by the Director.
(c) Federal rules adopted by the U.S. Food and Drug Administration, Department of Health and Human Resources relating to Sections 406, 408, 409, 512 and 706 of the Federal Food, Drug and Cosmetic Act are the rules governing those Sections, except insofar as specially amended, modified or rejected by a rule adopted by the Director.
(d) The good manufacturing practices established as part 225 and part 226 rules pursuant to the Federal Food, Drug and Cosmetic Act are the good manufacturing practices for the purposes of this Act, except insofar as specifically amended, supplemented, modified or rejected by rules adopted by the Director.
(Source: P.A. 87-664.)

(505 ILCS 30/11) (from Ch. 56 1/2, par. 66.11)
Sec. 11. Detained commercial feeds.
(a) "Withdrawal from distribution" orders: When the Director or his authorized agent has reasonable cause to believe any lot of commercial feed is being distributed in violation of any of the provisions of this Act or of any of the prescribed regulations under this Act, he may issue and enforce a written or printed "withdrawal from distribution" order, warning the registrant or distributor not to dispose of the lot of commercial feed in any manner until written permission is given by the Director or the Court. The Director shall release the lot of commercial feed so withdrawn when the provisions and regulations have been complied with. If compliance is not obtained within 30 days, the Director may begin, or upon request of the distributor or registrant shall begin, proceedings for condemnation.
(b) Condemnation and confiscation: Any lot of commercial feed not in compliance with the provisions and regulations shall be subject to seizure on complaint of the Director to a court of competent jurisdiction in the county in which the commercial feed is located. In the event the court finds the commercial feed to be in violation of this Act and orders the condemnation of the commercial feed, it shall be disposed of in any manner consistent with the quality of the commercial feed and the laws of the State: Provided, that in no instance shall the disposition of the commercial feed be ordered by the court without first giving the claimant an opportunity to apply to the court for release of the commercial feed or for permission to process or re-label the commercial feed to bring it into compliance with this Act.
(Source: P.A. 87-664.)

(505 ILCS 30/11.1) (from Ch. 56 1/2, par. 66.11-1)
Sec. 11.1. Prohibited Acts. It shall be unlawful for any person to:
(a) Manufacture or distribute any commercial feed that is adulterated or misbranded.
(b) Adulterate or misbrand any commercial feed.
(c) Remove or dispose of a commercial feed in violation of an order under Section 11.
(d) Fail or refuse to license the firm or submit product labels in accordance with Section 4.
(e) Violate the provisions of this Act or rules.
(f) Fail to pay fees and penalties and file reports as required by the Act and rules.
(Source: P.A. 87-833.)

(505 ILCS 30/12) (from Ch. 56 1/2, par. 66.12)
Sec. 12. Penalties. (a) Any person convicted of violating provisions of this Act or the rules and regulations issued thereunder or who shall impede, obstruct, hinder or otherwise prevent or attempt to prevent the Director or his or her duly authorized agent in performance of his or her duty in connection with the provisions of this Act, shall be adjudged guilty of a business offense. In all prosecutions under this Act involving the composition of a lot of commercial feed, a certified copy of the official analysis signed by the Director shall be accepted as prima facie evidence of the composition.
(b) Nothing in this Act shall be construed as requiring the Director or his or her representative to report for prosecution or for the institution of seizure proceedings as a result of minor violations of the Act if he or she believes that the public interest will be best served by a suitable notice of warning in writing.
(c) Each State's attorney to whom any violation is reported shall cause appropriate proceedings to be instituted and prosecuted in a circuit court without delay. Before the Director reports a violation for such prosecution, an opportunity shall be given the registrant or distributor to present his or her views to the Director.
(d) The Director may file a complaint and apply for and the court may grant a temporary restraining order or a preliminary or permanent injunction restraining any person from violating or continuing to violate any of the provisions of this Act or any rules or regulations promulgated under the Act notwithstanding the existence of other judicial remedies. The injunctive relief shall be issued without bond.
(e) Any person adversely affected by an act, order or ruling made pursuant to the provisions of this Act may within 45 days thereafter bring an action in the Circuit Court of Sangamon County, Illinois, for a new trial of the issues bearing upon such act, order or ruling, and upon such trial the court may enter and enforce such orders or judgments as the court may deem proper and just. All fines imposed and collected under this Act shall be paid within 30 days after collection to the Department of Agriculture and by it paid into the Feed Control Fund.
(Source: P.A. 87-664.)

(505 ILCS 30/13) (from Ch. 56 1/2, par. 66.13)
Sec. 13. Publications.
The Director shall publish at least annually, in such forms as he may deem proper, information concerning the sales of commercial feeds, together with such data on their production and use as he may consider advisable, and a report of the results of the analyses of official samples of commercial feeds sold within the State as compared with the analyses guaranteed in the registration and on the label; provided, however, that the information concerning production and use of commercial feeds shall not disclose the operations of any person.
(Source: Laws 1961, p. 2289.)

(505 ILCS 30/14) (from Ch. 56 1/2, par. 66.14)
Sec. 14. Constitutionality. If any clause, sentence, paragraph or part of this Act shall for any reason be adjudged invalid by any court of competent jurisdiction, such judgment shall not affect, impair or invalidate the remainder thereof but shall be confined in its operation to the cause, sentence, paragraph or part thereof directly involved in the controversy in which such judgement shall have been rendered.
(Source: P.A. 97-813, eff. 7-13-12.)

(505 ILCS 30/14.1) (from Ch. 56 1/2, par. 66.14.1)
Sec. 14.1. Cooperation with other entities. The Director may cooperate with and enter into agreements with governmental agencies of this State, other states, agencies of the federal government, and private associations and organizations in order to carry out the purpose and provisions of this Act.
(Source: P.A. 87-664.)

(505 ILCS 30/14.2) (from Ch. 56 1/2, par. 66.14.2)
Sec. 14.2. Suspension or revocation of registration or firm license; Administrative hearings and penalties. The Department may suspend or revoke any registration issued under Section 4 of this Act for violation of the Act or any rules adopted pursuant thereto.
The Department may, upon its own motion and shall upon the verified complaint in writing of any person setting forth facts which, if proved, would constitute grounds for refusal, suspension, or revocation of a product registration, under this Act, investigate the actions of any applicant or any person or persons applying for, holding, or claiming to hold a product registration or firm license.
At least 10 days before the date set for the hearing, the Director shall notify in writing the applicant for or holder of a product registration or firm license, referred to as the respondent in this Section, that a hearing will be held on the date designated to determine whether the respondent is entitled to hold a product registration or firm license and shall afford the respondent opportunity to be heard in person or by counsel.
The Department, over the signature of the Director, is authorized to issue subpoenas and to take testimony, either orally, by disposition or by exhibit, in the circuit courts of this State. The Director is authorized to issue subpoenas duces tecum for any or all records relating to the feed in question.
(Source: P.A. 87-664.)

(505 ILCS 30/14.3) (from Ch. 56 1/2, par. 66.14.3)
Sec. 14.3. Feed Control Fund. There is created in the State Treasury a special fund to be known as the Feed Control Fund. All firm license, inspection, and penalty fees collected by the Department under this Act shall be deposited in the Feed Control Fund. In addition, for the years 2004 and thereafter, $22 of each annual fee collected by the Department pursuant to Section 6, paragraph 4 of this Act shall be deposited by the Department directly into the State's General Revenue Fund. The amount annually collected as fees shall be appropriated by the General Assembly to the Department for activities related to the enforcement of this Act.
(Source: P.A. 93-32, eff. 7-1-03.)

(505 ILCS 30/15) (from Ch. 56 1/2, par. 66.15)
Sec. 15. Repeal.
"An Act to regulate the sale and analysis of concentrated feeding stuffs", approved May 18, 1905, as amended, is repealed.
(Source: Laws 1961, p. 2289.)

(505 ILCS 30/16) (from Ch. 56 1/2, par. 66.16)
Sec. 16. Effective date.
This Act shall take effect January 1, 1962.
(Source: Laws 1961, p. 2289.)



505 ILCS 35/ - Illinois Conservation Enhancement Act.

Article I - General Provisions

(505 ILCS 35/Art. I heading)

(505 ILCS 35/1-1) (from Ch. 5, par. 2401-1)
Sec. 1-1. Short title. This Act may be cited as the Illinois Conservation Enhancement Act.
(Source: P.A. 85-960; 86-1475.)

(505 ILCS 35/1-2) (from Ch. 5, par. 2401-2)
Sec. 1-2. Purpose and policy. This Act creates 2 major programs, the Save Illinois Topsoil Program and the Illinois Natural Resource Enhancement Program. It is the purpose of this Act that certain marginal agricultural land be kept or taken out of crop production or pasture to protect soil and water quality and to protect and support fish and wildlife habitat. It is State policy to encourage the retirement of marginal, highly erodible agricultural land, particularly land adjacent to public waters and drainage systems, from crop production and to reestablish a cover of perennial vegetation in order to conserve, protect and enhance important water and land resources.
(Source: P.A. 85-960; 86-1475.)

(505 ILCS 35/1-3) (from Ch. 5, par. 2401-3)
Sec. 1-3. Definitions. As used in this Act:
(a) "Director" means the Director of the Department of Agriculture unless otherwise stated.
(b) "Conservation easement" means a nonpossessory interest in real property imposing limitations or affirmative obligations the purposes of which include retaining or protecting natural, scenic or open-space values of real property, assuring its availability for agricultural, forest, recreational or open-space use, protecting natural resources, maintaining or enhancing air or water quality, or preserving the natural, historical, architectural, archaeological or cultural aspects of real property. A conservation easement may be released at any time by mutual consent of the parties.
(c) "Save Illinois Topsoil Program" means the program established under Article II.
(d) "Landowner" means an "owner" as defined in Section 3 of "An Act relating to conservation rights in real property", approved September 12, 1977, who owns land in Illinois that qualifies as a farm, as "farm" is defined in Section 1-60 of the Property Tax Code.
(e) "Marginal agricultural land" means land that is: (1) composed of class IIIe, IVe, V, VI, VII or VIII land as identified in the land capability classification system of the United States Department of Agriculture; or (2) similar to land described under item (1) and identified under a land classification system which may be developed by the Director for the purposes of this Act.
(f) "Approved management plan" means a plant, animal and soil resource management plan for the land covered by a conservation easement. The plan shall be developed and approved by the soil and water conservation district of the county in which the land is located, with technical assistance provided by the Departments of Natural Resources and Agriculture and other State or federal agencies as needed.
(g) "Agreement" means a legal written contract which contains commitments made by the Director and the landowner necessary to carry out the approved management plan and to convey a conservation easement to the Department of Agriculture. An agreement may be rescinded at any time by mutual consent of the parties.
(h) "Fish and wildlife" means aquatic and terrestrial wild animals and plants and their habitat.
(i) "Habitat" means the combination of biological, physical and environmental conditions essential for a species' survival and reproduction. Habitat may include, but is not limited to, wetlands, forests, grasslands, prairies, savannas, caves, rivers, lakes, streams and the soil resource base.
(j) "Natural resources management plan" means a plan which addresses the protection, enhancement, establishment and management of habitat and associated fish and wildlife.
(k) "Illinois Natural Resource Enhancement Program" means the program established under Article III.
(Source: P.A. 88-670, eff. 12-2-94; 89-445, eff. 2-7-96.)



Article II - Save Illinois Topsoil Program

(505 ILCS 35/Art. II heading)

(505 ILCS 35/2-1) (from Ch. 5, par. 2402-1)
Sec. 2-1. Save Illinois Topsoil Program. The Director, in consultation with the Director of Natural Resources, may establish and administer the Save Illinois Topsoil Program, which shall be based on its potential for fish and wildlife habitat establishment, protection or both establishment and protection, reducing soil erosion and protecting water quality. Land may be placed in the Save Illinois Topsoil Program provided:
(a) the land is marginal agricultural land or adjacent to marginal agricultural land and beneficial to natural resource protection or necessary for efficient recording of the land description;
(b) the land is at least 5 acres in size or is a whole field as determined by the Director;
(c) the land was in agricultural crop production or pasture for at least 2 years during the period 1981 to 1986;
(d) the land has an approved management plan;
(e) the land is subject to a conservation easement which is permanent or of limited duration in increments of 5 years for a period of not less than 10 years nor more than 50 years;
(f) the conservation easement is filed for record in the Office of the Recorder of each county where the easement is located;
(g) the conservation easement allows for repairs, improvements and inspections necessary to maintain public drainage systems provided the easement area is restored to the condition required by the terms of the conservation easement and approved management plan; and
(h) the landowner agrees in writing:
(1) to convey to the State a conservation easement

that is not subject to any prior title, lien or encumbrance;

(2) to seed, plant and manage the land subject to the

conservation easement as specified in the agreement and approved management plan;

(3) that other land supporting natural vegetation

owned or leased during the term of the easement and covered by the approved management plan will not be converted to agricultural crop production or pasture if it supports natural vegetation or has not been used in agricultural crop production or pasture; and

(4) that all agreements made pursuant to this Article

may be enforced by an action for specific performance, a mandatory injunction, or for damages in an amount not to exceed the total amount paid by the State to the landowner under Section 2-2, with interest from the date of each default under the agreement.

(Source: P.A. 89-445, eff. 2-7-96.)

(505 ILCS 35/2-2) (from Ch. 5, par. 2402-2)
Sec. 2-2. Payments to the landowner. The Director shall, subject to available funds and appropriations, make the following payments to the landowner:
(1) establishment of the perennial cover or other

improvements required by the agreement, up to 60% of the cost, but not to exceed $75 per acre, for easements of limited duration;

(2) the cost of planting trees required by the

agreement, up to 80% of the cost, but not to exceed $75 per acre, for easements of limited duration;

(3) a permanent easement, not to exceed 70% of the

fair market value at the time the easement is conveyed, and payment of 100% of the cost, but not to exceed $75 per acre, to establish the perennial cover, other improvements or to plant trees required by the agreement; and

(4) an easement of limited duration, not to exceed

90% of the present value of the average of the acceptable bids for the federal Conservation Reserve Program, as contained in Public Law Number 99-198, in the relevant geographic area and on bids made immediately prior to when the easement is conveyed. If federal bid figures have not been determined for the area, or the federal program has been discontinued, the rate paid shall be determined by the Director.

The Director may not pay more than $50,000 annually to a landowner for the landowner's conservation easements and agreements. Any cost-share payments shall be in addition to this $50,000 limit.
The Director may supplement cost-share payments made under other local, State or federal programs, not to exceed $75 an acre, to the extent of available appropriations. The supplemental cost-share payments must be used to establish perennial cover on land enrolled in programs approved by the Director.
(Source: P.A. 99-642, eff. 7-28-16.)

(505 ILCS 35/2-3) (from Ch. 5, par. 2402-3)
Sec. 2-3. Conservation Easement Extension. When a conservation easement of limited duration expires, a new conservation easement, agreement, and approved management plan for an additional period of 10 years may be acquired by agreement of the Director and the landowner under the terms of this Section and Section 2-1. The Director may adjust payment rates as a result of renewing an agreement and conservation easement only after examining the condition of the established cover, conservation practices and land values.
(Source: P.A. 85-960.)

(505 ILCS 35/2-4) (from Ch. 5, par. 2402-4)
Sec. 2-4. Cooperation and technical assistance; supplemental conservation payment.
(a) In implementing this Article II the Director may provide an annual progress report to and shall cooperate with the Department of Natural Resources, the Illinois Environmental Protection Agency, the United States Fish and Wildlife Service, the Agricultural Stabilization and Conservation Service and Soil Conservation Service of the United States Department of Agriculture, the University of Illinois Cooperative Extension Service, county boards and interested private organizations and individuals.
(b) The Directors of the Departments of Agriculture and Natural Resources may provide technical assistance as requested to county soil and water conservation districts and to landowners enrolled in the Save Illinois Topsoil Program. The Director of Natural Resources may provide technical advice and assistance to the Director on the form and content of the conservation easement and agreement, and on agronomic practices relating to the establishment and maintenance of permanent cover and other conservation improvements as it relates to natural resources and habitats. The Directors of the Departments of Agriculture and Natural Resources may jointly prepare an informational booklet on the Save Illinois Topsoil Program and the Illinois Natural Resource Enhancement Program and other State and federal programs for land acquisition, conservation and retirement of land to be made available to eligible landowners and the general public.
(Source: P.A. 89-445, eff. 2-7-96.)

(505 ILCS 35/2-5) (from Ch. 5, par. 2402-5)
Sec. 2-5. Rules. The Director is authorized to adopt, amend and repeal rules in order to implement this Article II.
(Source: P.A. 85-960.)



Article III - Illinois Natural Resource Enhancement Program

(505 ILCS 35/Art. III heading)

(505 ILCS 35/3-1) (from Ch. 5, par. 2403-1)
Sec. 3-1. Policy. It is the policy of the State that fish, wildlife and their habitats are renewal natural resources to be conserved and enhanced through planned scientific management, protection and utilization.
(Source: P.A. 85-960.)

(505 ILCS 35/3-2) (from Ch. 5, par. 2403-2)
Sec. 3-2. Natural resource management plans.
(a) The Director of Natural Resources may prepare comprehensive natural resource management plans designed to accomplish the policy of Section 3-1. The comprehensive natural resource management plans shall include a strategic plan as outlined in subsection (b). The initial strategic plan may be completed by July 1, 1988. The natural resource management plans must also include the long-range and operational plans as described in subsections (c) and (d). The initial natural resource management plans may be completed by July 1, 1989.
(b) The strategic plan may be updated every 5 years and include:
(1) an issues analysis describing major natural

resource management problems;

(2) a description of strategies to address management

problems; and

(3) an assessment of the need for additional natural

resource research facilities.

(c) The long-range plan may be updated every 5 years and include:
(1) an assessment of historical, present and

projected demand for natural resources;

(2) an assessment of the capability of natural

resources to meet present and future demand;

(3) development of data capable of continuous

updating and useable as a resource management tool; and

(4) a statement of major goals, objectives and

policies to address natural resource management issues.

(d) The operational plans may be reviewed and updated every year. The operational plans shall include the following:
(1) a description of specific actions needed to

address resources management issues;

(2) an estimate of the expenditures necessary to

implement the management actions and a description of the sources and amounts of revenue available;

(3) a procedure to review expenditures and evaluate

the effectiveness of the management program; and

(4) recommendations for additional actions necessary

to meet natural resource management needs.

(e) The Director of Natural Resources shall coordinate natural resource planning efforts with appropriate public agencies to achieve optimum public benefit.
(f) The Director of Natural Resources shall make natural resource management plans available for public input, review and comment.
(Source: P.A. 89-445, eff. 2-7-96.)



Article IV - Funding For Programs

(505 ILCS 35/Art. IV heading)

(505 ILCS 35/4-1) (from Ch. 5, par. 2404-1)
Sec. 4-1. Program fund; establishment. (a) The Reinvest in Illinois Natural Resources Fund is hereby created as a special fund in the State treasury to fund the Save Illinois Topsoil Program and the Illinois Natural Resource Enhancement Program. Proceeds of General Obligation Bonds of the State of Illinois issued for purposes of the Fund shall be segregated in a special account and disbursed only for capital costs of the acquisition and betterment of public land and easements in land and shall be apportioned between the two programs created by this Act according to the following formula: 60% to the Save Illinois Topsoil Program and 40% to the Illinois Natural Resource Enhancement Program.
(b) Money from the Fund may only be spent for the following natural resource conservation enhancement purposes:
(1) development and implementation of the comprehensive natural resource management plans under Section 3-2;
(2) implementation of the Save Illinois Topsoil Program established by Article II;
(3) soil and water conservation practices to improve water quality, reduce soil erosion and crop surpluses;
(4) enhancement of habitat on public and private lands;
(5) acquisition and development of public access sites and recreation easements to lakes, streams and rivers for fish and wildlife oriented recreation;
(6) matching funds with government agencies and the private sector for acquisition and improvement of habitat;
(7) research and surveys of fish and wildlife species and habitat;
(8) enforcement of natural resource laws and regulations;
(9) information and education; and
(10) necessary support services to carry out these purposes.
(Source: P.A. 85-960.)






505 ILCS 40/ - Illinois Corn Marketing Act.

(505 ILCS 40/1) (from Ch. 5, par. 701)
Sec. 1. Because individual producers of corn are unable to develop adequate new markets for their commodity, the following is declared to be the legislative policy of this Act;
(a) To enable corn producers of this State to coordinate more effectively the maintenance and development of markets of their commodity with market demands;
(b) To encourage through market development programs a more orderly, efficient and equitable manner of marketing corn and corn products;
(c) To provide methods for the development of new and larger markets for corn; and
(d) Through expanded markets aid corn producers in maintaining an adequate and equitable level of income.
(Source: P.A. 81-189.)

(505 ILCS 40/2) (from Ch. 5, par. 702)
Sec. 2. This Act shall be known and may be cited as the "Illinois Corn Marketing Act".
(Source: P.A. 81-189.)

(505 ILCS 40/3) (from Ch. 5, par. 703)
Sec. 3. For the purpose of this Act, unless the context clearly requires otherwise:
(a) "Corn" means and includes all kinds and varieties of corn (excluding popcorn and sweet corn) grown in this State and marketed and sold as corn by the producer.
(b) "Person" means any natural person, partnership, corporation, society, association, representative or other fiduciary.
(c) "Producer" means any person who is actively engaged in the production of corn and who receives income from the production of corn, unless otherwise defined in corn marketing program.
(d) "First purchaser" means any person who resells corn purchased from a producer or offers for sale any product produced from such corn for any purpose.
(e) "Market development" means to engage in research and educational programs directed toward better and more efficient utilization of corn; to provide methods and means for the maintenance of present markets; for the development of new and larger domestic and foreign markets.
(f) "Corn marketing program" means any program established under this Act which prescribes procedures for the development of markets for corn and corn products.
(g) "Corn marketing board" means the board established under this Act to administer such procedures for the development of markets for corn and corn products.
(h) "Director" means the Director of the Department of Agriculture of the State of Illinois.
(i) "Department" means the Department of Agriculture of the State of Illinois.
(j) "Bushel" means 56 pounds of corn by weight.
(Source: P.A. 82-941.)

(505 ILCS 40/4) (from Ch. 5, par. 704)
Sec. 4. Any corn marketing program proposed or adopted under this Act shall include where applicable the following:
(a) A definition of terms;
(b) The purpose of the program;
(c) The maximum assessment rates and equitable procedures for adjustment of the maximum assessment rates provided for by the program;
(d) Equitable procedures for collection of the assessment provided for by the program.
(e) The election procedure and qualifications of the corn marketing board members, representation on the corn marketing board, terms of office, compensation, if any, and other necessary provisions pertaining thereto;
(f) The operating procedures of the program;
(g) The qualifications for exempting corn or producers where such exemptions are applicable.
(Source: P.A. 81-189.)

(505 ILCS 40/5) (from Ch. 5, par. 705)
Sec. 5. Any corn marketing program proposed or adopted under this Act may include any of the following:
(a) Market development and research programs;
(b) Market promotion, education and public relations programs;
(c) Market information services;
(d) The right to contract with qualified organizations, agencies or individuals for any of the activities listed in paragraphs (a), (b) or (c) of this Section;
(e) a provision that assessments authorized in a marketing program shall not be used for political activity or for preferential treatment of any person to the detriment of other persons in the marketing program;
(f) Other provisions not inconsistent with this Act or other Illinois or federal laws and regulations.
(Source: P.A. 81-189.)

(505 ILCS 40/6) (from Ch. 5, par. 706)
Sec. 6. Upon enactment of this legislation and if there are sponsors willing and able to meet the requirements of Section 8, the Director shall appoint a temporary corn marketing program committee consisting of 7 members who are corn producers to develop a corn marketing program proposal. Such proposal shall be considered at a public hearing. After the close of the public hearing the Director and temporary corn marketing program committee shall send copies of their findings to all parties of record appearing at the hearing. If such proposal is approved by the temporary corn marketing program committee, a referendum shall be held thereon in accordance with Section 7 of this Act.
The Director, upon recommendation of the temporary corn marketing program committee, shall establish procedures for the qualifications of producers for corn marketing programs for the participation of producers in hearings and referenda and other procedures necessary in the development and adoption of a corn marketing program. Such procedures shall not be subject to the provisions of The Illinois Administrative Procedure Act; however, the Director shall take any necessary steps to inform affected persons of the procedures, including publication of the procedures in the Illinois Register.
(Source: P.A. 82-941.)

(505 ILCS 40/7) (from Ch. 5, par. 707)
Sec. 7. Within 90 days after final approval by the temporary corn marketing program committee of any proposed corn marketing program, the Director shall determine by referendum whether the affected producers assent to such proposed corn marketing program. The proposed corn marketing program is approved when a majority of those voting in the referendum vote in favor of such proposed corn marketing program. Following such approval the Department shall file the program with the Secretary of State as provided in Section 5-65 of the Illinois Administrative Procedure Act.
If any proposed corn marketing program is not approved by such referendum, no additional referendum on such corn marketing program may be held for 2 years from the date of the close of such referendum period. A succeeding referendum shall be called by the Director upon request by petition of 2,500 producers of corn with at least 10 signers of such petition from each of 50 counties. Prior to holding a succeeding referendum, the Director shall appoint a temporary corn marketing program committee who are corn producers and shall follow the procedures as set forth in Section 6.
(Source: P.A. 88-45.)

(505 ILCS 40/8) (from Ch. 5, par. 708)
Sec. 8. Prior to the consideration of any proposed corn marketing program or amendment, the Director may require the sponsors therefor to deposit with him such funds, not to exceed $5,000, as may be necessary to defray the expenses of preparing, holding hearings and conducting the referendum on such corn marketing program or amendment. Any funds received by the Director shall be deposited with the State Treasurer as ex-officio custodian and held by him separate and apart from any other public moneys of this State in a trust fund designated as the Corn Commodity Trust Fund and disbursed only upon a voucher or order issued by the Director and paid by a warrant drawn by the State comptroller and countersigned by the State Treasurer. The Director shall order disbursements from the Corn Commodity Trust Fund only for payment of the expenses authorized by this Act. Any funds collected beyond actual expenses shall be reimbursed to the sponsors. The Treasurer of the corn marketing board shall reimburse the sponsors in the amount of the deposit, less any refunds, from fees received under such program if such program is established.
(Source: P.A. 81-189.)

(505 ILCS 40/9) (from Ch. 5, par. 709)
Sec. 9. In any referendum under this Act, voting shall be by ballot cast by eligible voters in such manner, as determined by the Director, that will make it easy to vote throughout the State. Any producer who is qualified under the corn marketing program is entitled to one vote. The referendum area includes the entire State of Illinois.
Reasonable publicity and notification of the referendum date and voting locations shall be provided in trade publications, the public press and the official state newspaper, at least 2 weeks prior to such referendum date.
(Source: P.A. 88-512; 88-513.)

(505 ILCS 40/10) (from Ch. 5, par. 710)
Sec. 10. The corn marketing program established by this Act shall remain in effect for 5 years. Thereafter, the program shall automatically be extended from year to year unless a referendum for continued approval is required by written petition of no less than 10% of the affected producers from each respective district. The referendum shall be in accordance with Section 9 of this Act to determine the continued approval of such corn marketing program. Continuation or termination shall be determined by the same voting requirements for adoption of the corn marketing program set forth in Section 7.
(Source: P.A. 97-813, eff. 7-13-12.)

(505 ILCS 40/11) (from Ch. 5, par. 711)
Sec. 11. Any corn marketing program established under this Act shall provide for a corn marketing board consisting of at least 15 members who are charged with the administration of the program.
The board shall consist of one member elected from each of the districts as established in the corn marketing program.
The corn marketing board shall elect from its members a chairman, secretary, treasurer and such other positions as may be provided for in the corn marketing program. The term of office for members of the corn marketing board shall be for 3 years, except that the term of the members of the board first taking office shall be for one, two or three years as determined by the initial board. The corn marketing board shall establish the number of members for each term of office of the initial corn marketing board and shall provide the procedure for the election of members in subsequent years.
All voting members of the corn marketing board are entitled to actual and necessary travel and incidental expenses while attending meetings of the board or while engaged in the performance of official responsibilities as determined by the board and provided for in the corn marketing program.
(Source: P.A. 81-189.)

(505 ILCS 40/12) (from Ch. 5, par. 712)
Sec. 12. For the initial board any corn producer may be elected only if he first has his name placed on the ballot by filing a petition with the Director containing a number of signatures, equal to the lesser of 200 or 5%, of those producers in his district qualified to vote on the referendum. All candidates shall be natural persons who are producers and residents in the district for which they are nominated. Notice of the initial election of members of the board shall be given in trade publications, the public press, and statewide newspapers at least 2 weeks prior to such election. Vacancies on the corn marketing board during the term of office shall be filled by the corn marketing board with a producer from the district for the balance of the unexpired term.
In subsequent years, an election shall be held to fill any expiring term on the board. Elections shall be in the same fashion as for initial board members. The election procedure shall be as provided in this Section unless otherwise provided for in the corn marketing program. Candidates receiving the greatest number of votes at any election shall be elected.
(Source: P.A. 81-189.)

(505 ILCS 40/13) (from Ch. 5, par. 713)
Sec. 13. The duties and responsibilities of the corn marketing board shall be prescribed in the authority for each corn marketing program and to the extent applicable shall include the following:
(a) To develop and direct the corn marketing program;
(b) To prepare and approve a budget consistent with estimated receipts and the scope of the corn marketing program;
(c) To formulate and execute assessment procedures, rates and methods of collection;
(d) To procure and evaluate data and information necessary for the proper administration and operation of the corn marketing program;
(e) To employ personnel and contract for services which are necessary for the proper operation of the corn marketing program;
(f) To authorize the expenditure of funds and the contracting of expenditures to conduct proper activities of the program;
(g) to bond the treasurer and such other persons necessary to insure adequate protection of funds; and
(h) To perform such other duties which are necessary to the proper operation of the program.
(Source: P.A. 81-189.)

(505 ILCS 40/14) (from Ch. 5, par. 714)
Sec. 14. For any corn marketing program approved by referendum under this Act the Director shall:
(a) Take steps to insure that adequate and proper records are kept and that an annual audit summary is available to all program participants;
(b) Take steps to insure that adequate bonds are maintained;
(c) Coordinate administrative activities between the corn marketing board and the Department; and
(d) Confer and cooperate with the legally constituted authorities of other states and the United States.
(Source: P.A. 81-189.)

(505 ILCS 40/15) (from Ch. 5, par. 715)
Sec. 15. Any properly qualified corn marketing program shall provide for assessments against producers of the affected commodity to defray the costs of the activities provided for in the corn marketing program. Assessments authorized in a corn marketing program shall be based on the quantity of commodity marketed and shall be equitably assessed against all affected producers.
The total assessment levied on the commodity of any affected producer shall be 1/4 cent per bushel of corn produced and sold by that producer. After the first 5 years a program is in operation, the corn marketing board may request the Director to hold a referendum to increase the assessment rate.
Any referendum to increase the assessment rate shall be considered approved if a majority of those producers voting in the referendum vote in favor thereof. The corn marketing board shall increase the rate as set in the referendum.
The corn marketing board shall require the first purchaser of corn to withhold and remit such assessments to the corn marketing board. A first purchaser remitting the assessments for any producer shall deduct the proper amount of assessment from any amount which he owes to such producer. The corn marketing board shall have the power to cause any duly authorized agent or representative to enter upon the premises of any purchaser of corn and examine or cause to be examined by such agent only books, papers and records which deal in any way with respect to the payment of the assessment or enforcement of this Act.
(Source: P.A. 82-941.)

(505 ILCS 40/16) (from Ch. 5, par. 716)
Sec. 16. A producer who has sold corn and has an assessment deducted from the sale price may, by application in writing to the board, secure a refund in the amount deducted. The refund shall be payable only when the application has been made to the board within 60 days after the deduction. Interest shall be allowed and paid at the rate of 6% per annum upon the total amount of such assessment imposed by this Act, except that if any such assessment is refunded within 90 days after an application for refund has been made within the required 60 days after deduction or within 90 days after the first purchaser of corn remits the assessments withheld and deducted to the corn marketing board, whichever is later, no interest shall be allowed on such assessment. Each application for refund by a producer shall have attached thereto proof of assessment deducted.
(Source: P.A. 81-189.)

(505 ILCS 40/17) (from Ch. 5, par. 717)
Sec. 17. Persons who collect corn marketing program assessment funds pursuant to Section 15 of this Act shall remit such funds to the corn marketing board which shall deposit such in an account to be used as authorized by the corn marketing program.
Any due and payable assessment required under the provisions of any corn marketing program created under this Act constitutes a personal debt of every person so assessed or who otherwise owes such assessment. Such assessment is due and payable to the corn marketing board not more frequently than quarterly or when stipulated in the corn marketing program and called for by the corn marketing board. In the event any person fails to remit the full amount of such due assessment or such other sum within 30 days after the due date, the person owing such assessment shall be given an opportunity to present his case as provided for in Section 20 of this Act. When established that the assessment is correct, the corn marketing board may add to such unpaid assessment or sum a penalty amount not exceeding 10% of the amount due plus all the cost of enforcing the collection of the assessment or sum due. In the event of failure of such person to remit any properly due assessment or sum, the corn marketing board may bring a civil action against such person in the circuit court of any county for the collection thereof, together with the above additional specified 10% penalty assessment, cost of enforcing the collection of the assessment and court costs. Such action shall be tried and judgment rendered as in any other cause of action for debts due and payable. All assessments are due and payable to the corn marketing board.
(Source: P.A. 81-189.)

(505 ILCS 40/18) (from Ch. 5, par. 718)
Sec. 18. The corn marketing board shall publish annually an activity and financial report for such corn marketing program to be available to all of the affected producers of the corn marketing program. All expenditures under each corn marketing program shall be audited at least annually by a registered public accountant. Within 30 days after completion of such audit, the results shall be made available to the Director.
(Source: P.A. 81-189.)

(505 ILCS 40/19) (from Ch. 5, par. 719)
Sec. 19. Upon termination of any corn marketing program, all remaining unobligated funds shall be refunded to the Illinois Department of Agriculture to be used for corn market development programs.
(Source: P.A. 81-189.)

(505 ILCS 40/20) (from Ch. 5, par. 720)
Sec. 20. No person shall knowingly fail or refuse to comply with any requirement of this Act where obligated to comply by a duly approved corn marketing program. The corn marketing board may institute any action which is necessary to enforce compliance with any provision of this Act or any corn marketing program adopted pursuant to this Act. In addition to any other remedy provided by law, the corn marketing board may petition for injunctive relief without being required to allege or prove the absence of any adequate remedy at law.
Before the corn marketing board may institute any proceedings under this Act, the alleged violator shall first be given an opportunity to present his views to the corn marketing board as to why proceedings should not be instituted. Such hearings shall be subject to The Illinois Administrative Procedure Act.
(Source: P.A. 82-941.)

(505 ILCS 40/21) (from Ch. 5, par. 721)
Sec. 21. A proposed amendment to an existing corn marketing program may be requested by petition to the Director by 5% of the affected producers from each respective district or by a 2/3 majority vote of the corn marketing board. If any amendment to an existing corn marketing program is proposed, the Director shall hold a public hearing to consider such amendment. After the close of the public hearing the Director and the corn marketing board shall send copies of their findings to all parties of record appearing at the hearing. If such proposed amendment is approved by the corn marketing board a referendum may be held thereon in accordance with Section 9 and the same voting requirements for adoption of the corn marketing program as set forth in Section 7. When any such amendment is approved by referendum, the Department shall file the amendment with the Secretary of State as provided in Section 5-65 of the Illinois Administrative Procedure Act.
The Director, upon recommendation of the corn marketing board, shall establish procedures necessary in the development and adoption of such proposed amendment to an existing corn marketing program. Such procedures shall be included in the rules of the Department required by Section 5-15 of the Illinois Administrative Procedure Act.
(Source: P.A. 88-45.)

(505 ILCS 40/22) (from Ch. 5, par. 722)
Sec. 22. The operation of any corn marketing program or any part thereof may be temporarily suspended for any reasonable cause by the corn marketing board, for any period of time not to exceed one growing and marketing season.
(Source: P.A. 81-189.)

(505 ILCS 40/23) (from Ch. 5, par. 723)
Sec. 23. Sections 6 and 7 of this Act shall not be subject to Sections 5-35, 5-40, 5-100, 5-105, 5-110, 5-115, 5-120, 5-125, and 5-130 of the Illinois Administrative Procedure Act.
(Source: P.A. 88-45.)



505 ILCS 45/ - County Cooperative Extension Law.

(505 ILCS 45/1) (from Ch. 5, par. 241)
Sec. 1. Short title. This law may be known and cited as the "County Cooperative Extension Law."
(Source: Laws 1963, p. 2221.)

(505 ILCS 45/2) (from Ch. 5, par. 242)
Sec. 2. Declaration of policy.
It is declared to be the policy of the General Assembly to provide for aid in disseminating among the people of Illinois useful and practical information on subjects relating to agriculture and home economics and other University programs and to encourage the application of the same in the several counties of the state through extension work to be carried on by the University of Illinois College of Agriculture in cooperation with the United States Department of Agriculture. A sharing of responsibility is essential with counties of the state in providing for local costs of Cooperative Extension to supplement appropriations by the General Assembly of the State of Illinois and of the Congress of the United States to the University of Illinois. This does not preclude voluntary grant funds from being a part of the county extension council's budget.
(Source: Laws 1967, p. 2278.)

(505 ILCS 45/2a) (from Ch. 5, par. 242a)
Sec. 2a. Information and assistance.
(a) The Cooperative Extension Service of the University of Illinois shall provide information and assistance to person who are timber growers and to persons who may be unaware of the economic and soil and water conservation benefits that can be attained through forestry management on marginal agricultural lands.
(b) The Department of Agriculture, in cooperation with the Cooperative Extension Service of the University of Illinois, in conjunction with the Agriculture Experiment Station and Southern Illinois University at Carbondale, shall provide information on aquaculture and shall explore the establishment of an aquaculture resource center for disseminating information and demonstrating the viability of aquaculture as a part of the diversified agriculture of this State.
The Department of Agriculture in cooperation with the (i) Cooperative Extension Service of the University of Illinois, (ii) Southern Illinois University at Carbondale, (iii) Illinois State University at Bloomington-Normal, (iv) Western Illinois University at Macomb, and (v) community colleges organized under the Public Community College Act shall provide information and assistance to the aquaculture industry in the State concerning the Aquaculture Cooperative established under the Aquaculture Development Act and incorporated under the Agricultural Co-Operative Act.
(Source: P.A. 91-530, eff. 8-13-99.)

(505 ILCS 45/2b) (from Ch. 5, par. 242b)
Sec. 2b. The Cooperative Extension Service of the University of Illinois may establish a Rural Transition Program to be operated in cooperation with the Department of Commerce and Economic Opportunity to provide assessments, career counseling, on-the-job training, tuition reimbursements, classroom training, financial management training, work experience opportunities, job search skills, job placement, youth programs, and support service to farmers and their families, agriculture-related employees, other rural residents, and small rural businesses who are being forced out of farming or other primary means of employment or whose standard of living or employment has been reduced because of prevailing economic conditions in the agricultural or rural economy. Eligible farmers and their families shall include those who can demonstrate proof of financial stress, proof of foreclosure, proof of bankruptcy, proof of inability to secure needed capital, proof of voluntary foreclosure or proof of income eligibility for assistance programs administered by the Department of Human Services (acting as successor to the Department of Public Aid under the Department of Human Services Act). Eligible agriculture related employees shall mean tenant farmers or other farm employees and employees of businesses related to agricultural production who are facing displacement, unemployment or underemployment due to a closure or reduction in operation of such business or farm due to poor economic conditions that prevail in the agricultural or rural economy. Other eligible rural residents shall include those residing in rural areas whose employment or standard of living has been reduced due to the poor economic conditions that prevail in the agricultural or rural economy. Eligible small rural businesses shall include those existing or new businesses established and operating in rural areas that lack access to other sources of services provided by this Section. In carrying out the provisions of this Section, the Cooperative Extension Service may enter into agreements with the Department of Commerce and Community Affairs, community colleges, vocational schools, and any other State or local private or public agency or entity deemed necessary.
(Source: P.A. 99-27, eff. 1-1-16.)

(505 ILCS 45/3) (from Ch. 5, par. 243)
Sec. 3. Definition of terms.
Whenever used or referred to in this Act, unless a different meaning clearly appears from the context, (1) "Cooperative Extension Service" means the "Cooperative Extension Service of the College of Agriculture, of the University of Illinois," hereinafter referred to as "cooperative extension service"; (2) "director of extension" means the "Director of the University of Illinois Cooperative Extension Service," hereinafter referred to as "director of extension"; (3) "Board of Trustees" shall mean "The Board of Trustees of the University of Illinois" hereinafter referred to as "Board of Trustees."
(Source: Laws 1963, p. 2221.)

(505 ILCS 45/4) (from Ch. 5, par. 244)
Sec. 4. County or multi-county extension councils.
The Board of Trustees is authorized to provide for county extension councils or multi-county extension councils and may issue instructions and procedures regarding membership, officers to be elected, meetings of the councils, operating procedures and structure, including executive councils consisting of representatives of the other county extension councils in a county or in a multi-county group.
(Source: P.A. 77-2729.)

(505 ILCS 45/5) (from Ch. 5, par. 245)
Sec. 5. Powers and duties of county or multi-county extension councils.
The county and multi-county extension councils may exercise the following powers and duties and such other duties in their respective counties or areas as are designated by the Board of Trustees.
(a) To cooperate with Cooperative Extension Service personnel in planning an extension educational program in agriculture, home economics and subjects relating thereto, including 4-H Club and community resource development work, and to periodically review the programs as approved by the director of extension for the county or for the multi-county group.
(b) To make recommendations for the employment of all extension personnel except those on University Civil Service from qualified nominees furnished to it and recommended by the director of cooperative extension. The councils may also recommend increases or decreases in the Cooperative Extension Service staff as may be deemed necessary.
(c) To prepare and submit to the director of extension for approval annually a total budget for the funds needed for extension programs in the county or in the multi-county area, and to submit the approved budget and request for such funds to the county or multi-county extension board.
(d) To pay over all funds received for Cooperative Extension Service programs to the University of Illinois to be disbursed according to Section 9 of this Act.
(e) To cooperate with and provide program information to individuals, groups and organizations. Nothing in this Act shall prevent the county extension councils or Cooperative Extension Service personnel from using or seeking opportunities to reach an audience of persons interested in cooperative extension work through the help of interested organizations or groups, provided that, in using or seeking such opportunities, the extension councils or extension personnel shall make available to all individuals, groups and organizations in the county equal opportunity to cooperate in the Cooperative Extension Service education program.
(Source: P.A. 77-2729.)

(505 ILCS 45/6) (from Ch. 5, par. 246)
Sec. 6. Limitations on powers and activities of extension councils.
(a) The county and multi-county extension councils shall not attempt in any manner, by the adoption of resolutions or otherwise, to influence legislation, either state or national, except where the cooperative extension service is directly affected by the legislation.
(b) The councils may accept contributions on behalf of the University for county or multi-county extension activities, but shall not collect dues. This shall not prohibit the homemakers extension associations from collecting assessments or fees for the purpose of supplementing an extension program.
(c) No member of an extension council shall be paid any salary for services rendered the council.
(Source: P.A. 77-2729.)

(505 ILCS 45/7) (from Ch. 5, par. 247)
Sec. 7. County and multi-county extension boards. (a) A county extension board shall be established in each county upon the request of the director of extension of the University of Illinois to facilitate effective cooperation between the extension councils and the county governing board. The county extension board shall consist of two men and two women who are members of the county extension councils appointed by the director of extension and three members appointed by the presiding officer of the board, with the advice and consent of the county board, who may be members of the county governing board.
(b) The county extension board, after reviewing the budgets and requests for funds of the county extension councils, shall prepare annually a budget for the total funds needed for the Cooperative Extension Service education program in the county, taking into consideration the programs in agriculture and home economics for adults and youth and the coordination of such programs. The county extension board shall then certify funds needed from the county and the Agricultural Premium Fund to the county governing board. The county extension board shall inform the county extension councils of the final disposition of their budget request and the amount of the appropriation from the governing board. The director of extension shall establish such additional policies and procedures as may be needed for the effective functioning of the county extension board.
(c) Where more than one county forms an extension administrative unit, or where the director of cooperative extension, the extension councils and the county extension boards of two or more counties determine that the needs of each county can best be served by a multi-county organization of cooperative extension, a multi-county or area extension board shall be created upon the request of the director of extension. Such multi-county extension boards shall perform the same duties as are designated for county extension boards in paragraph (b) of this section. Each multi-county extension board shall be comprised of two men and two women appointed by the director of cooperative extension from the constituent county extension councils, but not less than one person from each county, and three representatives, but not less than one from each county, appointed by the presiding officer of the county board of each county, with the advice and consent of the county board, who may be members of the county board.
(d) The amount certified as needed to each county governing board by a multi-county extension board shall be in the same proportion to the total need determined by the multi-county extension board as the equalized assessed valuation of that county is to the total equalized assessed valuation of the counties in the multi-county unit; except, where the multi-county board determines that a different allocation among the counties is in the best interests of the extension program in the multi-county unit, and where the Director of Extension concurs in this determination, the amount certified as needed to each county governing board shall be the amount determined to be in the best interests of the extension program.
(Source: P.A. 86-232.)

(505 ILCS 45/8) (from Ch. 5, par. 248)
Sec. 8. County extension education funds.
(a) The county governing board shall annually consider the total budget certified by the county or multi-county extension board in order to consider the total funds needed for Cooperative Extension Service programs in the county. The county governing board may appropriate and pay 50% of the total so determined from the general corporate fund or other available funds or from an existing extension education tax of the county for the extension educational program in the county or multi-county group of which it is a part, provided that the amount so appropriated shall not exceed $54,400 in counties of less than 10,000 inhabitants, $61,200 in counties of 10,000 or more but less than 20,000 inhabitants, $68,000 in counties of 20,000 or more but less than 30,000 inhabitants, $91,000 in counties of 30,000 or more but less than 50,000 inhabitants, $117,000 in counties of 50,000 or more but less than 100,000 inhabitants, $156,000 in counties of 100,000 or more but less than 250,000 inhabitants, $233,000 in counties of 250,000 or more but less than 500,000 inhabitants, $311,000 in counties of 500,000 or more but less than 1,000,000 inhabitants and $583,000 in counties of 1,000,000 or more inhabitants. The amount to be so appropriated by the county governing board may be reduced by the total of any private gifts or grants specifically made to support the county extension programs included in such determination, and may also be reduced by the fair market value of office space furnished the Cooperative Extension Service by the county governing board, provided it is suitable for extension needs and meets the housing standards adopted by the Cooperative Extension Service.
In order to provide matching funds, which shall not exceed an amount equal to 50% of the funds needed as provided herein, and funds for the purpose of general support to counties for Cooperative Extension programs the State will recognize those needs and may make an annual appropriation from the Agricultural Premium Fund or any other source of funding available.
On or before October 15 of each year, the director of extension of the University of Illinois shall forward to the Director of Agriculture, the Governor, the Speaker of the House of Representatives, the Minority Leader of the House of Representatives, the President of the Senate, and the Minority Leader of the Senate, a report of the determinations made by the various county governing boards of the total funds needed for Cooperative Extension Service programs in the respective counties. The State matching funds and funds for the purpose of general support shall be included in an appropriation request by the Department of Agriculture for the next State fiscal year. That request shall be separate and apart from the operating appropriation request for the Department of Agriculture. The funds so appropriated by the State to the Department of Agriculture shall be deposited into the State Cooperative Extension Service Trust Fund and transferred as provided in Section 8 (d) of this Act. The Department of Agriculture shall have no responsibility for or control over the cooperative extension service or its programs.
All funds provided pursuant to this Act may be used for operations or facilities.
(b) If sufficient funds are not available from the general corporate fund or if sums greater than the maximum listed above are needed for the county's share of the extension education program, the county governing board shall have the power to increase by not more than .05 per cent, with approval by referendum, the maximum rate at which it levies, or can levy, taxes for general county purposes. Such additional rate shall not be included within any statutory limitation or rate or amount for other county purposes and shall be in addition thereto.
Any county that under this Cooperative Extension Law has approved a rate by referendum prior to the effective date of this amendment, shall have authority to continue such tax as approved, but may use the provisions of this subsection as amended provided that another referendum must be held if the rate desired is greater than the rate previously approved.
(c) Upon approval by resolution the county board shall certify the resolution and the question of the adoption of a levy sufficient to produce the sums determined by the county board to the proper election officials, who shall submit the question to the electors of the county at an election in accordance with the general election law. No such levy shall be made until the adoption by majority vote of the electors voting on the proposition.
(d) Funds received from local sources and funds appropriated by the county governing board or the State for the county extension education program in any county shall be paid over to the University of Illinois.
(Source: P.A. 89-691, eff. 12-31-96; 90-591, eff. 7-1-98.)

(505 ILCS 45/9) (from Ch. 5, par. 249)
Sec. 9. Expenditure of funds.
Expenditures from funds appropriated by the county or contributed from other sources for use in the county or multi-county unit shall be made in accordance with University fiscal procedures and based on certifications prepared by county extension personnel and approved by the chairman of the county extension council or other authorized person for payment. The University will maintain a record showing charges made against funds contributed from each county.
(Source: Laws 1967, p. 2278.)

(505 ILCS 45/10) (from Ch. 5, par. 250)
Sec. 10. Reports.
The county extension councils shall submit an annual financial report in writing to the county extension board, and the county extension board shall report to the county governing board.
(Source: P.A. 77-2729.)

(505 ILCS 45/11) (from Ch. 5, par. 251)
Sec. 11. Supplemental to other acts.
The provisions of the Act shall not be construed or held to repeal "An act to enable the county boards to appropriate funds for the use of soil and crop improvement and home improvement associations of their several counties," approved June 27, 1913, as amended, but shall be in addition and supplemental thereto.
(Source: Laws 1963, p. 2221.)



505 ILCS 50/ - Dairy Statistics Act.

(505 ILCS 50/0.01) (from Ch. 5, par. 90h.9)
Sec. 0.01. Short title. This Act may be cited as the Dairy Statistics Act.
(Source: P.A. 86-1324.)

(505 ILCS 50/1) (from Ch. 5, par. 90i)
Sec. 1. The Department of Agriculture shall collect and publish annually, or more frequently in the discretion of the Department, data and information on the production and marketing of dairy products. Dairy products shall include milk and cream in all fluid forms and all products made therefrom, including ice cream made from prepared mix. For such purpose the Department shall mail or cause to be mailed to each owner or operator of a dairy plant a blank or blanks on which to submit the required data and information. Each owner or operator of a dairy plant receiving such blank or blanks shall during the thirty days next following the receipt thereof return the same to said Department properly filled out with all the information and data reasonably required therein.
(Source: Laws 1939, p. 82.)

(505 ILCS 50/2) (from Ch. 5, par. 90j)
Sec. 2. Any owner or operator of a dairy plant who shall fail to comply with the provisions of this Act or any part thereof, shall be guilty of a petty offense, and, upon conviction thereof, shall be fined not more than $100.
(Source: P.A. 77-2830.)

(505 ILCS 50/3) (from Ch. 5, par. 90k)
Sec. 3. All data and information supplied by persons or plants under this Act shall be published by the Department in the aggregate so as not to disclose the individual operation of such persons or plants.
(Source: Laws 1939, p. 82.)



505 ILCS 57/ - Illinois Family Farmer Support Act.

(505 ILCS 57/1)
Sec. 1. Short title. This Act may be cited as the Illinois Family Farmer Support Act.
(Source: P.A. 91-191, eff. 7-20-99.)

(505 ILCS 57/5)
Sec. 5. Family farmer. "Family farmer" means an individual who is a resident of Illinois and owns or leases land in Illinois that is used as a farm as that term is defined in Section 1-60 of the Property Tax Code.
(Source: P.A. 91-191, eff. 7-20-99.)

(505 ILCS 57/10)
Sec. 10. Cooperative Development Board. The Cooperative Extension Service of the College of Agriculture of the University of Illinois shall create a Cooperative Development Board. Subject to appropriation, the Board shall establish, assist, and enhance the development of local and regional agricultural institutions, such as, but not limited to, cooperatives, other ownership structures, contractual arrangements, and information systems to provide support to Illinois family farmers.
(Source: P.A. 91-191, eff. 7-20-99.)

(505 ILCS 57/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 91-191, eff. 7-20-99.)



505 ILCS 60/ - Farm Names Act.

(505 ILCS 60/0.01) (from Ch. 5, par. 56.9)
Sec. 0.01. Short title. This Act may be cited as the Farm Names Act.
(Source: P.A. 86-1324.)

(505 ILCS 60/1) (from Ch. 5, par. 57)
Sec. 1. The owner of any farm in the State of Illinois desiring to name his farm may have the name of his farm, together with a description of his lands to which said name applies, recorded in a book of registry kept for that purpose in the office of the recorder of the county in which said farm is located, and such recorder shall furnish to such landowner a proper certificate, setting forth the name and description of such lands; that when any name shall have been recorded as the name of any farm in such county, such name shall not be recorded as the name of any other farm in the same county.
(Source: P.A. 83-358.)

(505 ILCS 60/2) (from Ch. 5, par. 58)
Sec. 2. Any person having the name of his farm recorded as provided in this Act, shall first pay to the recorder a fee of $12 for the first 4 pages thereof, plus $1 for each additional page thereof, plus $1 for each additional document number therein noted.
(Source: P.A. 86-1353.)

(505 ILCS 60/3) (from Ch. 5, par. 59)
Sec. 3. When the owner of any farm, the name of which has been recorded as provided in this act, transfers by deed or otherwise the whole or portion of such farm, then and in that event the registered name shall not be transferred to the purchasers unless so stated in the deed of conveyance.
(Source: Laws 1915, p. 2.)

(505 ILCS 60/4) (from Ch. 5, par. 60)
Sec. 4. When the owner of any farm having a registered name desires to cancel the registered name thereof, he shall do so on the margin of the record of the register of such name by stating, "This name is cancelled and I hereby release all rights thereunder," which shall be signed by the person owning the said farm and attested by the recorder. For such service a fee of $12 for the first 4 pages thereof, plus $1 for each additional page thereof, plus $1 for each additional document number therein noted shall be paid to the said recorder.
(Source: P.A. 86-1353.)



505 ILCS 70/ - Farm Products Marketing Act.

(505 ILCS 70/0.01) (from Ch. 5, par. 90z)
Sec. 0.01. Short title. This Act may be cited as the Farm Products Marketing Act.
(Source: P.A. 86-1324.)

(505 ILCS 70/1) (from Ch. 5, par. 91)
Sec. 1. Every farmer, fruit and vine grower, and gardener, shall have an undisputed right to sell the produce of his farm, orchard, vineyard and garden in any place or market where such articles are usually sold, and in any quantity he may think proper, without paying any state, county or city tax, or license, for doing so, any law, city or town ordinance to the contrary notwithstanding: Provided, that the corporate authorities of any such city, town or village may prohibit the obstruction of its streets, alleys and public places for any such purpose: And, provided further, that nothing in this Act shall be so construed as to authorize the sale of spirituous, vinous or malt liquors, contrary to laws which now are or hereafter may be in force prohibiting the sale thereof.
(Source: P.A. 84-1308.)



505 ILCS 75/ - Farmland Preservation Act.

(505 ILCS 75/1) (from Ch. 5, par. 1301)
Sec. 1. Short Title. This Act shall be known and may be cited as the "Farmland Preservation Act."
(Source: P.A. 82-945.)

(505 ILCS 75/2) (from Ch. 5, par. 1302)
Sec. 2. Legislative Findings and Intent. The natural resources of Illinois - land, minerals, water, and air - are both finite and fragile. In the absence of wise use and consistent management practices, these resources are threatened by irreversible damage or loss. Protection of the State's natural resources is essential to guard the public health, safety, and welfare, and to assure an adequate natural resource supply and quality for use and enjoyment by future generations.
Since World War II, the amount of Illinois land dedicated to agriculture has steadily declined at an average rate of approximately 100,000 acres per year. This substantial loss of farmlands is the equivalent of eight average-sized Illinois counties. If this trend continues, the State will lose the equivalent of another five or six counties by the end of the century.
The conversion and loss of agricultural land has diminished Illinois' cropland base and affects environmental quality. The supply of land most suitable for farming is finite. Conversion of this land to urban development and other non-farm uses reduces future food production capability and may ultimately undermine agriculture as a major economic activity in Illinois. With less prime farmland available there will tend to be greater reliance on marginally productive land, resulting in greater soil erosion, increased fertilizer requirements and increased environmental damage. Loss of agricultural land can also reduce the beneficial role which the land itself can play. Agricultural land reduces runoff by absorbing precipitation, aids in replenishing groundwater supplies and can buffer environmentally sensitive areas from encroaching development.
The importance of preserving our agricultural land base has been recognized by the Illinois Rural Planning Council, the Task Force on the Future of Illinois, and in the State's "Comprehensive Growth and Resource Conservation Policies." Each of these efforts recommends that the State minimize the conversion of prime farmland that results from the direct or indirect effects of State programs and also encourages the achievement of related goals, such as reducing the loss of soil through erosion.
(Source: P.A. 82-945.)

(505 ILCS 75/3) (from Ch. 5, par. 1303)
Sec. 3. An Inter-Agency Committee on Farmland Preservation is created. The Directors or Chairpersons of the following agencies, or their representatives, shall serve as members of the Committee:
(a) the Capital Development Board;
(b) the Department of Natural Resources;
(c) the Department of Commerce and Economic Opportunity;
(d) the Environmental Protection Agency;
(e) the Department of Transportation;
(f) the Governor's Office of Management and Budget;
(g) the Illinois Commerce Commission; and
(h) the Department of Agriculture.
The Director of the Department of Agriculture, or his representative, shall serve as chairman.
(Source: P.A. 94-793, eff. 5-19-06.)

(505 ILCS 75/4) (from Ch. 5, par. 1304)
Sec. 4. The Inter-Agency Committee on Farmland Preservation shall prepare policy statements and working agreements for each of the agencies named in Section 3 of this Act specifying the policy of that agency toward farmland preservation and the administrative process used to implement that policy. The policy statements and working agreements shall be prepared as rules for the administration of the program. The policy statement shall include, but not be limited to, an analysis of the impact of agricultural land conversions attributed to the agency's programs, regulations, procedures and operations. The policy statement shall also detail measures that can be implemented to mitigate conversions to the maximum extent practicable. The State Agency policy statements and working agreements on farmland preservation shall be submitted to the Governor and the General Assembly and shall be updated by the State agency, and reviewed and approved by the Department of Agriculture, every 3 years. State agency policy statements and working agreements prepared in response to Executive Order Number 4 on the Preservation of Farmland and submitted to the Governor shall remain in effect upon this Act becoming law.
(Source: P.A. 82-945.)

(505 ILCS 75/5) (from Ch. 5, par. 1305)
Sec. 5. Except as provided in the working agreement between the Director of Agriculture and each State agency listed in Section 3 of this Act, when any State agency participates in a State funded capital project which will lead to conversion of farmland to nonagricultural purposes, the agency shall deliver written notification of the project to the Director of the Department of Agriculture.
The Director of Agriculture shall determine whether the project is in compliance with the agency's policy statements and working agreements on farmland preservation and shall conduct a study of the agricultural impacts if the project is not in compliance.
No agency may commit State funds for land acquisition or construction unless it is provided for in an exception contained in that agency's working agreement or until the study of agricultural impacts has been completed by the Department of Agriculture.
If the Director of Agriculture determines that a study of the agricultural impacts is necessary, the Department of Agriculture shall complete the study within 30 days of written notification by a State agency that it is considering a project which will result in conversion of farmland to a nonagricultural purpose. If the study is not completed within 30 days that agency may proceed with its intended action without the benefit of the study.
A copy of any study of agricultural impacts made pursuant to this Section shall be submitted to the Governor, to the President and Minority Leader of the Senate and the Speaker and Minority Leader of the House of Representatives, to the Director of each State agency participating in the project, and to each member of the Inter-Agency Committee on Farmland Preservation.
(Source: P.A. 82-945.)

(505 ILCS 75/6) (from Ch. 5, par. 1306)
Sec. 6. The Department of Agriculture shall administer this Act and report annually to the Governor and to the General Assembly the amount of farmland converted to nonagricultural uses as a result of State action.
The Department may seek the assistance and cooperation of other agencies of State government in compiling the data for this report.
The Department shall formulate rules and regulations for the implementation of this Act.
(Source: P.A. 82-945.)

(505 ILCS 75/7) (from Ch. 5, par. 1307)
Sec. 7. This Act shall not apply to those projects for which, on the effective date of this Act, (a) a final public hearing has been held or (b) design approval has been given by the responsible State agency or by the federal agency which is providing all or part of the project funds.
(Source: P.A. 82-945.)

(505 ILCS 75/8) (from Ch. 5, par. 1308)
Sec. 8. This Act shall take effect upon becoming law.
(Source: P.A. 82-945.)



505 ILCS 80/ - Illinois Fertilizer Act of 1961.

(505 ILCS 80/1) (from Ch. 5, par. 55.1)
Sec. 1. Short title. This Act shall be known and may be cited as the "Illinois Fertilizer Act of 1961".
(Source: Laws 1961, p. 3085.)

(505 ILCS 80/2) (from Ch. 5, par. 55.2)
Sec. 2. Enforcing official. The Director of the Department of Agriculture, hereinafter referred to as the "Director", shall administer this Act.
(Source: P.A. 97-960, eff. 8-15-12.)

(505 ILCS 80/3) (from Ch. 5, par. 55.3)
Sec. 3. Definitions of words and terms. When used in this Act unless the context otherwise requires:
"AAPFCO" means the Association of American Plant Food Control Officials.
"Adulterated" shall apply to any fertilizer:
(i) that contains any deleterious or harmful

substance, defined under the provisions of this Act or its rules or regulations, in sufficient amount to render it injurious to beneficial plant life, animals, humans, aquatic life, soil, or water when applied in accordance with directions for use on the label;

(ii) when its composition falls below or differs from

that which it is purported to possess by its labeling;

(iii) that contains unwanted crop seed or weed seed.
"Anhydrous ammonia" means the compound formed by the combination of 2 gaseous elements, nitrogen and hydrogen, in the proportion of one part of nitrogen to 3 parts of hydrogen (NH3) by volume. Anhydrous ammonia is a fertilizer of ammonia gas in compressed and liquified form. It is not aqueous ammonia which is a solution of ammonia gas in water and which is considered a low-pressure nitrogen solution.
"Blender" means any entity or system engaged in the business of blending fertilizer. This includes both mobile and fixed equipment, excluding application equipment, used to achieve this function.
"Blending" means the physical mixing or combining of: one or more fertilizer materials and one or more filler materials; 2 or more fertilizer materials; 2 or more fertilizer materials and filler materials, including mixing through the simultaneous or sequential application of any of the outlined combinations listed in this definition, to produce a uniform mixture.
"Brand" means a term, design, or trademark used in connection with one or several grades of fertilizers.
"Bulk" means any fertilizer distributed in a single container greater than 100 pounds.
"Consumer or end user" means the final purchaser prior to application.
"Custom blend" means a fertilizer blended according to specifications provided to a blender in a soil test nutrient recommendation or to meet the specific consumer request prior to blending.
"Custom blender" means any entity who produces and sells custom blended fertilizers.
"Deficiency" means the amount of nutrient found by analysis less than that guaranteed that may result from a lack of nutrient ingredients or from lack of uniformity.
"Department" means the Illinois Department of Agriculture.
"Department rules or regulations" means any rule or regulation implemented by the Department as authorized under Section 14 of this Act.
"Director" means the Director of Agriculture or a duly authorized representative.
"Distribute" means to import, consign, manufacture, produce, store, transport, custom blend, compound, or blend fertilizer or to transfer from one container to another for the purpose of selling, giving away, bartering, or otherwise supplying fertilizer in this State.
"Distributor" means any entity that distributes fertilizer.
"Entity" means any individual, partnership, association, firm, or corporation.
"Fertilizer" means any substance containing one or more of the recognized plant nutrient nitrogen, phosphate, potash, or those defined under 8 Ill. Adm. Code 210.20 that is used for its plant nutrient content and that is designed for use or claimed to have value in promoting plant growth, except unmanipulated animal and vegetable manures, sea solids, marl, lime, limestone, wood ashes, and other products exempted by regulation by the Director.
"Fertilizer material" means a fertilizer that either:
(A) contains important quantities of no more than one

of the primary plant nutrients: nitrogen (N), phosphate (P2O5), and potash (K2O);

(B) has 85% or more of its plant nutrient content

present in the form of a single chemical compound; or

(C) is derived from a plant or animal residue or

by-product or natural material deposit that has been processed in such a way that its content of plant nutrients has not been materially changed except by purification and concentration.

"Grade" means the minimum percentage of total nitrogen, available phosphate (P2O5), and soluble potash (K2O) stated in the whole numbers in the same terms, order, and percentages as in the guaranteed analysis, provided that specialty fertilizers may be guaranteed in fractional units of less than 1% of total nitrogen, available phosphate, and soluble potash and that fertilizer materials, bone meal, manures, and similar materials may be guaranteed in fractional units.
"Guaranteed analysis" means the minimum percentages of plant nutrients claimed in the following order and form:
A. Total Nitrogen (N)................................%
Available Phosphate (P2O5)........................%
Soluble Potash (K2O)..............................%
B. For unacidulated mineral phosphatic materials and

basic slag, both total and available phosphate and the degree of fineness. For bone, tankage, and other organic phosphatic materials, total phosphate.

C. Guarantees for plant nutrients other than

nitrogen, phosphate, and potash may be permitted or required by regulation by the Director. The guarantees for such other nutrients shall be expressed in the form of the element.

"Investigational allowance" means an allowance for variations inherent in the taking, preparation, and analysis of an official sample of fertilizer.
"Label" means the display of all written, printed, or graphic matter upon the immediate container or a statement accompanying a fertilizer.
"Labeling" means all (i) written, printed, or graphic matter upon or accompanying any fertilizer or (ii) advertisements, Internet, brochures, posters, and television and radio announcements used in promoting the sale of fertilizer.
"Lot" means an identifiable quantity of fertilizer that can be sampled according to AOAC International procedures, such as the amount contained in a single vehicle, the amount delivered under a single invoice, or in the case of bagged fertilizer, not more than 25 tons.
"Low-pressure nitrogen solution" means a solution containing 2 per cent or more by weight of free ammonia and/or having vapor pressure of 5 pounds or more per square inch gauge at 104 degrees Fahrenheit.
"Misbranded" shall apply to any fertilizer:
(i) with labeling that is false or misleading in any

particular;

(ii) that is distributed under the name of another

fertilizer product;

(iii) that is not labeled as required by this Act or

its rules; or

(iv) that purports to be or is represented as a

fertilizer, or is represented as containing a plant nutrient or fertilizer unless such plant nutrient or fertilizer conforms to the definition of identity, if any, prescribed by regulation.

"Mixed fertilizer" means any combination or mixture of fertilizer materials designed for use or claimed to have value in promoting plant growth.
"NREC" means the Nutrient Research and Education Council.
"Official sample" means any sample of fertilizer taken by the Director or his or her agent and designated as official by the Director.
"Per cent" or "percentage" means the percentage by weight.
"Registrant" means the entity that registers fertilizer and obtains a license under the provisions of this Act.
"Specialty fertilizer" means a fertilizer distributed primarily for nonfarm use, such as home gardens, lawns, shrubbery, flowers, golf courses, municipal parks, cemeteries, green houses and nurseries, and may include fertilizer used for research or experimental purposes.
"Ton" means a net weight of 2,000 pounds avoirdupois.
"Unit" means 20 pounds or 1% of a ton of plant nutrient.
(Source: P.A. 97-960, eff. 8-15-12; 98-756, eff. 7-16-14.)

(505 ILCS 80/4) (from Ch. 5, par. 55.4)
Sec. 4. License and product registration.
(a) Each brand and grade of fertilizer shall be registered by the entity whose name appears upon the label before being distributed in this State. The application for registration shall be submitted with a label or facsimile of same to the Director on forms furnished by the Director, and shall be accompanied by a fee of $20 per grade within a brand. Upon approval by the Director a copy of the registration shall be furnished to the applicant. All registrations expire on December 31 of each year.
The application shall include the following information:
(1) The net weight.
(2) The brand and grade.
(3) The guaranteed analysis.
(4) The name and address of the registrant.
(a-5) No entity whose name appears on the label shall distribute a fertilizer in the State unless the entity has secured a license under this Act on forms provided by the Director. The license application shall be accompanied by a fee of $100. Entities that store anhydrous ammonia as a fertilizer, store bulk fertilizer, or custom blend a fertilizer at more than one site under the same entity's name shall list any and all additional sites with a complete address for each site and remit a license fee of $50 for each site identified. Entities performing lawn care applications for hire are exempt from obtaining a license under this Act. All licenses expire on December 31 of each year.
(b) A distributor shall not be required to register any brand of fertilizer or a custom blend which is already registered under this Act by another entity.
(c) The plant nutrient content of each and every fertilizer must remain uniform for the period of registration and, in no case, shall the percentage of any guaranteed plant nutrient element be changed in such a manner that the crop-producing quality of the fertilizer is lowered.
(d) (Blank).
(e) A custom blend, as defined in Section 3, prepared for one consumer or end user shall not be co-mingled with the custom blended fertilizer prepared for another consumer or end user.
(f) All fees collected pursuant to this Section shall be paid to the Fertilizer Control Fund for activities related to the administration and enforcement of this Act.
(Source: P.A. 98-756, eff. 7-16-14; 99-78, eff. 7-20-15.)

(505 ILCS 80/5) (from Ch. 5, par. 55.5)
Sec. 5. Labeling.
(a) Any fertilizer or custom blend distributed in this State in non-bulk containers shall have placed on or affixed to the container a label setting forth in clearly legible form the following information:
(1) net weight;
(2) brand and grade; provided, that the grade shall

not be required when no primary nutrients are claimed;

(3) guaranteed analysis;
(4) directions for use for the fertilizer

distributed to the consumer or end user; and

(5) name and address of the registrant.
In the case of bulk shipments as a brand or grade of fertilizer, information required by items (1), (2), (3), and (5) of this subsection (a) in a written or printed form shall accompany delivery of each load and be supplied to the purchaser at the time of delivery.
(b) (Blank).
(c) If distributed in bulk as a custom blend fertilizer, a written or printed statement shall accompany delivery of each load and be supplied to the purchaser at time of delivery and must carry information as follows:
1. Weight of each fertilizer used in the custom blend.
2. The guaranteed analysis of each fertilizer used in

the custom blend.

3. Total weight of fertilizer delivered in each load.
4. Name and address of the person selling the

fertilizer.

(d) A custom blend fertilizer shall be intimately and uniformly mixed. The Director, in determining for administrative purposes whether a custom blend is intimately and uniformly mixed, shall compute the analysis of the load of custom blend fertilizer from the information required by items (1), (2), and (3) of paragraph (c) of this Section.
(e) Each lot of fertilizer shall display a form of identification in a manner that includes, but is not limited to, numerical, alphabetical, date of manufacture, or a combination that distinguishes it from that of other lots distributed.
(f) Fertilizer materials not defined by AAPFCO may be used if the registrant furnishes an acceptable definition, AOAC International or other appropriate method of analysis, heavy metal analysis, and agronomic data when deemed necessary by the Director.
(Source: P.A. 97-960, eff. 8-15-12.)

(505 ILCS 80/6) (from Ch. 5, par. 55.6)
Sec. 6. Inspection fees.
(a) There shall be paid to the Director for all fertilizers distributed in this State an inspection fee at the rate of 25¢ per ton with a minimum inspection fee of $15. Sales or exchanges between registrants are hereby exempted from the inspection fee.
On individual packages of fertilizers containing 5 pounds or less, or if in liquid form containers of 4,000 cubic centimeters or less, there shall be paid instead of the 25¢ per ton inspection fee, an annual inspection fee of $50 for each grade within a brand sold or distributed. Where an entity sells fertilizers in packages of 5 pounds or less, or 4,000 cubic centimeters or less if in liquid form, and also sells in larger packages than 5 pounds or liquid containers larger than 4,000 cubic centimeters, this annual inspection fee of $50 applies only to that portion sold in packages of 5 pounds or less or 4,000 cubic centimeters or less, and that portion sold in larger packages or containers shall be subject to the same inspection fee of 25¢ per ton as provided in this Act.
(b) Every entity that distributes a fertilizer, custom blend, or speciality fertilizer in this State shall file with the Director, on forms furnished by the Director, a semi-annual statement for the periods ending June 30 and December 31, setting forth the number of net tons of each grade of fertilizers within a brand or the net tons of custom blend distributed. The report shall be due on or before the 30th day of the month following the close of each semi-annual period and upon the statement shall pay the inspection fee at the rate stated in paragraph (a) of this Section.
If the tonnage report is not filed and the payment of inspection fee is not made within 30 days after the end of the semi-annual period, a collection fee amounting to 15% (minimum $15) of the amount shall be assessed against the registrant. The amount of fees due shall constitute a debt and become the basis of a judgment against the registrant. Upon the written request to the Director additional time may be granted past the normal date of filing the semi-annual statement.
(c) When more than one entity is involved in the distribution of a fertilizer, the last registrant who distributes to the consumer or end user is responsible for reporting the tonnage and paying the inspection fee.
(d) All fees collected under this Section shall be paid to the Fertilizer Control Fund for activities related to the administration and enforcement of this Act.
(Source: P.A. 97-960, eff. 8-15-12; 98-756, eff. 7-16-14.)

(505 ILCS 80/6a) (from Ch. 5, par. 55.6a)
Sec. 6a. Nutrient Research and Education Council. The Director is hereby authorized to ensure that distributors remit a designated fertilizer tonnage assessment to the Nutrient Research and Education Council (NREC) for the purpose of pursuing nutrient research and providing educational programs to ensure the adoption and implementation of practices that optimize nutrient use efficiency, ensure soil fertility, and address environmental concerns with regard to fertilizer use. The NREC may also participate in relevant demonstration and cost-share programs to enhance adoption and meet objectives of nutrient efficiency and stewardship programs supported by the NREC.
The NREC shall be comprised of 9 voting members, 3 representing the fertilizer industry, 3 representing grower organizations, to include at least one member of the State's largest farm organization, one person representing the specialty fertilizer industry, one person representing a certified agronomy organization, and the Director or his or her designee and 4 non-voting members: 2 persons representing environmental organizations, one person representing a State or federal agriculture experiment station and the Director of the Illinois Environmental Protection Agency or his or her designee. In the appointment of persons to the NREC, the organizations designated in this Section shall nominate, and the Director shall select from these nominations, representatives to this Council. Members of the Council shall receive no compensation for their services, and the terms of the Council members, appointment process, and conduct of the meetings shall be outlined in the bylaws established by this Council on their initial appointment by the Director and made available to the industry organizations.
The responsibilities of the NREC are to:
(1) prioritize nutrient research needs and solicit

research proposals to generate findings and make recommendations to the Council based on the findings;

(2) evaluate the proposed budget for each research

project and make recommendations as necessary;

(3) arrange for peer review of all research proposals

for scientific merit and methods;

(4) report the findings of all research projects at

industry conferences, publish the findings and implement educational programs to apply the research recommendations in agricultural production systems and in consumer use markets where appropriate;

(5) engage in outreach and field level trials and

educational programs with growers and consumers and publicize these events; and

(6) where practical, cooperate with other programs

with similar goals.

The Council shall recommend, and the Director shall set, the fertilizer tonnage assessment for the purpose of funding the NREC at no less than 50 cents per ton and no greater than $3 per ton to fund, administer, publish, and implement the research, education, and outreach programs designated each year by the Council. A minimum of 20% of the funds shall be designated for cost-share programs and on-farm demonstration programs to study and address water quality issues. The Council shall report to the Director by December 31 of each year the recommended amount of annual tonnage assessment to be collected the following year from distributors.
Assessments collected from distributors are payable directly to the NREC on a semi-annual basis. This payment shall coincide with the reporting of the tonnage data and the remittance of the inspection fee to the Department. If the NREC assessment is not made to the Council under this Section, then the Director may rescind the license of the distributor. The NREC may enter into contracts with other entities approved by the Council for the purposes of fulfilling the objectives of the NREC.
The NREC shall publish annually a financial and activities report, including amount of funds collected and expenditures for nutrient programs. The NREC shall be audited at least annually by a certified public accountant and the audit made available within 30 days after its completion to the Director and each Council member for dissemination to their respective organizations.
(Source: P.A. 97-960, eff. 8-15-12.)

(505 ILCS 80/6b)
Sec. 6b. (Repealed).
(Source: P.A. 91-754, eff. 7-1-00. Repealed by P.A. 97-960, eff. 8-15-12.)

(505 ILCS 80/7) (from Ch. 5, par. 55.7)
Sec. 7. Inspection, sampling, analysis.
(a) It is the duty of the Director, who may act through his authorized agent, to sample, inspect, make analysis of, and test fertilizers distributed within this State at a time and place and to such an extent as the Director considers necessary to determine whether such fertilizers are in compliance with the provisions of this Act. The Director, individually or through his agent, is authorized to enter upon any public or private premises during regular business hours in order to have access to fertilizers and to records relating to their distribution subject to the provisions of this Act and the rules and regulations pertaining thereto.
(b) The methods of analysis and sampling shall be those adopted by the official agency from sources such as those of the Association of Official Analytical Chemists.
(c) The Director, in determining for administrative purposes whether any fertilizer is deficient in plant food, shall be guided solely by the official sample as defined in Section 3, and obtained and analyzed as provided for in this Section.
(d) The results of official analysis of any fertilizer which has been found to be subject to penalty or other legal action shall be forwarded by the Director to the registrant at least 10 days before the report is submitted to the purchaser. If during that period no adequate evidence to the contrary is made available to the Director, the report shall become official. Upon request the Director shall furnish to the registrant a portion of any sample found subject to penalty or other legal action.
(Source: P.A. 97-960, eff. 8-15-12.)

(505 ILCS 80/8) (from Ch. 5, par. 55.8)
Sec. 8. Plant food deficiency. If any fertilizer offered for sale in this State proves, upon official analysis, to be deficient from its guaranteed analysis, penalty shall be assessed against the manufacturer or custom blender in accordance with the following provisions:
(1) When the value for a single ingredient fertilizer

containing nitrogen, available phosphate, or soluble potash is found to be deficient from the guarantee to the extent of 3% to 5% of the total value, the registrant shall be liable for the actual deficiency in value. When the deficiency exceeds 5% of the total value, the penalty shall be 3 times the actual value of the shortage.

(2) For multiple ingredient fertilizers containing 2

or more of the single ingredients: nitrogen or phosphate or potash, penalties shall be assessed according to (a) or (b) as herein stated. When a multiple ingredient fertilizer is subject to a penalty under both (a) and (b) only the larger penalty shall be assessed.

(a) When the total combined values of the

nitrogen or available phosphate or potash is found to be deficient to the extent of 3% to 5%, the registrant shall be liable for the actual deficiency in total value. When the deficiency exceeds 5% of the total value, the penalty shall be 3 times the actual value of the shortage.

(b) When either the nitrogen, available

phosphate, or potash value is found deficient from the guarantee to the extent of 20% up to the maximum of 4 units (4% plant food), the registrant shall be liable for the value of such shortages.

(3) Deficiencies in any other constituent or

constituents covered under Section 3 of this Act which the registrant is required to or may guarantee shall be evaluated by the Director and penalties therefor shall be prescribed by the Director.

Nothing contained in this Section shall prevent any entity from appealing to a court of competent jurisdiction for judgment as to the justification of such penalties.
All penalties assessed under this Section shall be paid to the consumer or end user of the lot of fertilizer purchased, and which is represented by the sample analyzed, within 3 months after the date of notice from the Director to the registrant. Receipts shall be taken therefor and promptly forwarded to the Director. If such consumers or end users cannot be found, the amount of the penalty shall be paid to the Director who shall deposit the same in the Fertilizer Control Fund.
(Source: P.A. 97-960, eff. 8-15-12.)

(505 ILCS 80/9) (from Ch. 5, par. 55.9)
Sec. 9. Commercial value. On the basis of information secured from entities holding a license to sell fertilizers in Illinois, the following values will be used for purposes of assessing penalties as provided by Section 8 of this Act:

Nitrogen (N)

$6.00 per unit (30¢ per pound)

Total P2O5 in Rock

Phosphate

$1.44 per unit (7.2¢ per pound)

Available P2O5

$4.00 per unit (20¢ per pound)

Potash (K20)

$2.00 per unit (10¢ per pound).

In the event that the actual retail price is substantially greater than the value as calculated at the above rates, the penalty shall be based on the retail price. In addition, the Director may require that any lot subject to penalty be returned to the registrant and all costs involved in the return of such goods shall be borne by the registrant. However, in the case of bulk fertilizers, the entity offering fertilizer for sale in bulk shall be responsible for guaranteeing such fertilizer and shall be liable for all penalties assessed under the provisions of Section 8.
(Source: P.A. 97-960, eff. 8-15-12.)

(505 ILCS 80/10) (from Ch. 5, par. 55.10)
Sec. 10. Minimum plant food content. No superphosphate containing less than 18% available phosphate nor any mixed fertilizer or custom blend, other than a custom blend consisting in part of unacidulated mineral phosphatic materials, in which the sum of the guarantees for the nitrogen, available phosphate, and soluble potash totals less than 20% shall be distributed in this State. Specialty fertilizers are exempt from minimum plant food requirements for mixed fertilizers and custom blends.
(Source: P.A. 97-960, eff. 8-15-12.)

(505 ILCS 80/11) (from Ch. 5, par. 55.11)
Sec. 11. Misbranding or adulteration. It is unlawful for any entity to distribute a fertilizer in this State that is misbranded or adulterated within the meaning of Section 3 of this Act or the rules adopted by the Department.
(Source: P.A. 97-960, eff. 8-15-12.)

(505 ILCS 80/12) (from Ch. 5, par. 55.12)
Sec. 12. Tonnage reports; records.
(a) Any entity distributing fertilizer to a consumer or end user in this State shall provide the Director with a summary report on or before the 10th day of each month covering the shipments made during the preceding month of tonnage on a form, provided by the Director, for that purpose.
Specialty fertilizer sold in packages weighing 5 pounds or less or in container of 4000 cubic centimeters or less shall be reported but no inspection fee will be charged. No information furnished under this Section shall be disclosed by the Department in such a way as to divulge the operation of any entity.
(b) Each entity location engaged in the sale of ammonium nitrate shall obtain the following information upon its distribution:
(1) the date of distribution;
(2) the quantity purchased;
(3) the license number of the purchaser's valid State

or federal driver's license, or an equivalent number taken from another form of picture identification approved for purchaser identification by the Director; and

(4) the purchaser's name, current physical address,

and telephone number.

Any retailer of ammonium nitrate may refuse to sell ammonium nitrate to any person attempting to purchase ammonium nitrate (i) out of season, (ii) in unusual quantities, or (iii) under suspect purchase patterns.
(c) Records created under subsection (b) of this Section shall be maintained for a minimum of 2 years. Such records shall be available for inspection, copying, and audit by the Department as provided under this Act.
(Source: P.A. 97-960, eff. 8-15-12; 98-756, eff. 7-16-14.)

(505 ILCS 80/13) (from Ch. 5, par. 55.13)
Sec. 13. Publications. The Director shall publish at least semi-annually and in such forms as he may deem proper:
(a) Information concerning the distribution of

fertilizers by counties.

(b) Results of analysis based on official samples of

fertilizers distributed within the state as compared with the analysis guaranteed under Sections 4 and 5.

(Source: P.A. 97-960, eff. 8-15-12.)

(505 ILCS 80/14) (from Ch. 5, par. 55.14)
Sec. 14. Rules and regulations.
(a) For the enforcement of this Act, the Director is authorized, after due notice and public hearing, to prescribe and to enforce such rules and regulations relating to the distribution of fertilizers, custom blends, the equipment, containers, and storage pertaining to anhydrous ammonia, and low-pressure nitrogen solutions as may be necessary to carry into effect the full intent and meaning of this Act.
(b) The official definitions of fertilizers and official fertilizer terms as adopted and published by the Association of American Plant Food Control Officials and any amendments or supplements thereto are the official definitions of fertilizers and official fertilizer terms, except insofar as specifically defined in Section 3 or amended, modified, or rejected by a rule adopted by the Director.
(c) The Department shall adopt rules and regulations setting forth minimum safety standards covering the design, construction, location, installation and operation of equipment for storage, handling, use and transportation of anhydrous ammonia and low-pressure nitrogen solutions. Such rules and regulations shall consist of those reasonably necessary for the safety of the public, including persons handling or using the materials, and shall be in substantial conformity with the current nationally accepted safety standards.
(d) The Department may adopt rules and regulations setting forth the requirements for the containment of fertilizer products at commercial facilities, which may include, but shall not be limited to, the design, inspection, construction, location, installation, and operation for the storage and handling use of bulk liquid fertilizer, bulk dry fertilizer, and low-pressure nitrogen solutions as may be necessary for the protection of ground water, the environment, and public safety. The Department may establish fees for the inspection of such containment facilities.
(Source: P.A. 97-960, eff. 8-15-12.)

(505 ILCS 80/15) (from Ch. 5, par. 55.15)
Sec. 15. Short weight. If any fertilizer in the possession of the consumer or end user is found by the Director to be short in weight, the registrant of such fertilizer shall, within 30 days after official notice from the Director, pay to the consumer or end user a penalty equal to 4 times the value of the actual shortage.
(Source: P.A. 97-960, eff. 8-15-12.)

(505 ILCS 80/16) (from Ch. 5, par. 55.16)
Sec. 16. Cancellation, suspension, or refusal of registrations and licenses. The Director may refuse to register a fertilizer or cancel or suspend a fertilizer registration, custom blend, or fertilizer license if:
(1) the composition of the fertilizer does not

warrant the claims made by the registrant;

(2) the fertilizer does not comply with the

provisions of this Act or its rules;

(3) the labeling or other materials required for

registration do not comply with the provisions of this Act or its rules;

(4) the registrant used fraudulent or deceptive

practices to secure registration;

(5) it is determined that a fertilizer poses a risk

of unreasonable adverse effects to man or the environment under the provisions of this Act or its rules; or

(6) the registrant does not comply with the

provisions of this Act or its rules.

(Source: P.A. 97-960, eff. 8-15-12.)

(505 ILCS 80/17) (from Ch. 5, par. 55.17)
Sec. 17. Stop sale; use or removal order.
(a) Whenever the Director finds that a fertilizer is being distributed in violation of this Act or its rules, he or she may issue and serve a written order to stop sale, stop use, or regulate removal upon an owner, operator, manager, or agent in charge of the fertilizer.
(b) The Director shall provide the registrant, if different from the entity served under subsection (a), with a copy of any order when corrective action appears to be the responsibility of the registrant.
(c) If an owner, operator, manager, or agent is not available for service of an order upon him or her, the Director shall attach the order to the fertilizer and notify the registrant.
(d) The Director shall remove or vacate an order by written notice when the violated provisions of this Act or its rules have been complied with, the conditions specified have been met, or the violation has been otherwise disposed of by either administrative or judicial action and all costs and expenses incurred in connection with the withdrawal have been paid.
(e) When the Director finds, under the provisions of this Act or its rules, that a fertilizer being distributed in this State is injurious to plants, animals, or man when used in accordance with label directions, he or she may issue an order to remove the fertilizer from the State and establish requirements to effect the expeditious removal of the fertilizer without adverse effects to man or the environment.
(Source: P.A. 97-960, eff. 8-15-12.)

(505 ILCS 80/18)
Sec. 18. (Repealed).
(Source: P.A. 77-106. Repealed by P.A. 97-960, eff. 8-15-12.)

(505 ILCS 80/18a) (from Ch. 5, par. 55.18a)
Sec. 18a. Location and operation.
(a) Before installing fertilizer facilities for the distribution or storage of anhydrous ammonia or low-pressure nitrogen solutions, the owner shall apply to the Department for approval of the location of the facilities. Distribution and storage facilities shall be in compliance with local zoning ordinances and the minimum distance requirements for safe storage of anhydrous ammonia or low-pressure nitrogen solutions as established by Department rule. Existing storage tanks installed prior to the effective date of this amendatory Act of 1983 shall be exempt from the requirements for location approval. Prior to any expansion or modification of such existing storage tanks, written approval shall be obtained from the Department and such tanks shall meet current requirements as established by Department rule.
(b) Authorized Department personnel may enter upon any public or private premises during reasonable business hours and inspect facilities, equipment and vehicles used in the storage, application, and distribution of anhydrous ammonia and low-pressure nitrogen solutions and observe operations as necessary to determine compliance with the provisions of this Act and the rules promulgated hereunder. Department personnel may enter the premises at any time when the health, safety or welfare of the public is threatened by escaping gas, spills, fire, damaged or faulty equipment, accident or act of God.
(c) It shall be unlawful for any entity to distribute, store, transport, or use anhydrous ammonia or low-pressure nitrogen solutions in violation of this Act or the rules adopted by the Department or to violate a stop use order issued by the Director.
(d) The Director or his authorized agent may issue and enforce a written stop use order to the owner or custodian of the facility upon a violation of this Act or the rules and regulations. The Director shall terminate the stop use order upon compliance with the requirements of this Act and rules and regulations.
(e) (Blank).
(f) Nothing in this Section shall apply to facilities that manufacture anhydrous ammonia subject to the OSHA Process Safety Management regulations cited under 29 CFR 1910.119.
(Source: P.A. 97-960, eff. 8-15-12.)

(505 ILCS 80/19) (from Ch. 5, par. 55.19)
Sec. 19. Seizures, prosecutions, and injunctions.
(a) Any lot of fertilizer, custom blend, or speciality fertilizer not in compliance with the provisions of this Act may be subjected to seizure on complaint of the Director or his or her authorized agent to the circuit court of the county in which the fertilizer is located. In the event the court finds the fertilizer to be in violation of this Act and orders the condemnation of the fertilizer, the fertilizer shall be disposed of in any manner consistent with the quality of the fertilizer or the laws of the State. However, in no instance shall the disposition of the fertilizer be ordered by the court without first giving the claimant an opportunity to apply to the court for release of the fertilizer or for permission to process or re-label the fertilizer to bring it into compliance with this Act.
(a-5) If it appears after an administrative hearing, either in the presence or absence of the entity so notified, that any of the provisions of this Act or rules and regulations issued thereunder have been violated, or in seeking the institution of criminal charges against a violator, the Director may certify the facts to the proper prosecuting attorney.
(b) The Department, over the signature of the Director, may apply to any court for a temporary restraining order or a preliminary or permanent injunction restraining any entity from violating or continuing to violate any provision of this Act or the rules adopted by the Department. An injunction issued under this Section shall be granted without bond.
(b-5) In all prosecutions under this Act involving the composition of a fertilizer or custom blend, a certified copy of the official analysis signed by the Director shall be accepted as prima facie evidence of the composition.
(c) Nothing in this Act shall be construed as requiring the Director or his or her representative to report for prosecution or for the institution of seizure proceedings as a result of minor violations of the Act if he or she believes that a suitable notice of warning in writing shall serve the public interests.
(d) It shall be the duty of each State's attorney to whom any violation is reported to cause appropriate proceedings to be instituted and prosecuted in the circuit court without delay.
(e) (Blank).
(Source: P.A. 97-960, eff. 8-15-12.)

(505 ILCS 80/20) (from Ch. 5, par. 55.20)
Sec. 20. Administrative hearings; notice. Any entity so notified of violating this Act or its rules shall be given the opportunity to be heard as may be prescribed by the Director. When an administrative hearing is held, the hearing officer, upon determination of a violation of this Act, shall levy and the Department shall collect administrative penalties in addition to any initial penalty levied by this Act as follows:
(1) A penalty of $1,000 shall be imposed for:
(A) neglect or refusal by any entity, after

notice in writing, to comply with provisions of this Act or its rules or any lawful order of the Director;

(B) every sale, disposal, or distribution of a

fertilizer that is under a stop-sale order; or

(C) concealing facts or conditions, impeding,

obstructing, hindering, or otherwise preventing or attempting to prevent the Director, or his or her duly authorized agent, in the performance of his or her duty in connection with the provisions of this Act.

(2) A penalty of $500 shall be imposed for the

following violations:

(A) distribution of a fertilizer that is

misbranded or adulterated;

(B) distribution of a fertilizer that does not

have an accompanying label attached or displayed;

(C) failure to comply with any provisions of this

Act or its rules other than described under this Section.

The Department, over the signature of the Director, is authorized to issue subpoenas and bring before the Department any entity in this State to take testimony orally, by deposition, or by exhibit, in the same manner prescribed by law in judicial proceedings or civil cases in the circuit courts of this State. The Director is authorized to issue subpoenas duces tecum for records relating to a fertilizer distributor's or registrant's business.
When a fertilizer-soil amendment combination labeled in accordance with 8 Ill. Adm. Code 211.40 Subpart (b) is subject to penalties, the larger penalty shall be assessed.
All penalties collected by the Department under this Section shall be deposited into the Fertilizer Control Fund. Any penalty not paid within 60 days after receiving the notice from the Department shall be submitted to the Attorney General's office for collection.
(Source: P.A. 99-78, eff. 7-20-15.)

(505 ILCS 80/21) (from Ch. 5, par. 55.21)
Sec. 21. Exchanges between manufacturers. Nothing in this Act shall be construed to restrict or avoid sales or exchanges of fertilizers to each other by importers, manufacturers, or blenders who mix fertilizer materials for sale or as preventing the free and unrestricted shipments of fertilizer to manufacturers or blenders who have registered their brands as required by the provisions of this Act.
(Source: P.A. 97-960, eff. 8-15-12.)

(505 ILCS 80/21.5)
Sec. 21.5. Constitutionality. If any clause, sentence, paragraph, or part of this Act shall for any reason be adjudged invalid by any court of competent jurisdiction, the judgment shall not affect, impair, or invalidate the remainder thereof but shall be confined in its operation to the clause, sentence, paragraph, or part thereof directly involved in the controversy in which the judgment shall have been rendered.
(Source: P.A. 97-960, eff. 8-15-12.)

(505 ILCS 80/22) (from Ch. 5, par. 55.22)
Sec. 22. Repeal.
"An Act to regulate the sale and analysis of commercial fertilizers and to repeal an Act therein named", approved June 29, 1927, as amended, is repealed.
(Source: Laws 1961, p. 3085.)

(505 ILCS 80/23) (from Ch. 5, par. 55.23)
Sec. 23. Effective date. This Act shall take effect January 1, 1962.
(Source: Laws 1961, p. 3085.)



505 ILCS 82/ - Food and Agriculture Research Act.

(505 ILCS 82/1)
Sec. 1. Short title. This Act may be cited as the Food and Agriculture Research Act.
(Source: P.A. 89-182, eff. 7-19-95.)

(505 ILCS 82/5)
Sec. 5. Findings. It is the intent of this Act to provide a solid base of State funding for public food and agricultural research programs in Illinois while fostering public confidence in this research through public participation. Blessed with rich agricultural soils and a favorable agricultural climate, Illinois traditionally ranks fourth or fifth among the States in the nation's gross agricultural production. The food and agricultural sector, employing nearly 20% of the State's workers, is committed to providing safe, nutritious, high-quality, affordable, and convenient agricultural products and services to Illinois citizens. Compared with all other states, however, Illinois faces a tremendous challenge to meet its needs for ongoing adequate research investments that improve human health while protecting and enhancing its natural resources and environment. Without adequate State funding, the food and agricultural sector faces the consequences of falling behind in information, projects, and programs affecting human lives and the demand for improved nutrition, food quality, human health, and environment.
Currently, the State's agricultural universities conduct research that provides basic information about the structure and function of food and agricultural systems. Although these agricultural institutions have a remarkable record of contributions to an improved food and agricultural sector, their research is significantly underfunded. The State's Agricultural Experiment Station, maintained as the food and agricultural research facilities and program of the University of Illinois, ranks only 29th in state funding among the state agricultural experiment stations. Southern Illinois University at Carbondale, Illinois State University, and Western Illinois University also conduct food and agricultural research but receive no State appropriated fund allocations. This underfunding represents a missed opportunity for Illinois and places it in poor competitive position with other important agricultural states. The State's consumers and producers reap high returns from existing public investment in food and agricultural research, with a pretax return of 40%, the highest among publicly supported research activities.
Illinois needs mechanisms that allow publicly supported researchers to work closely with farmers, agribusiness, consumers, conservationists, environmentalists, and other key decision-makers. Together, these groups can identify challenges and opportunities for researchers before they conduct research and transfer the information and technology. This will allow Illinois to retain its prominence as a leading agricultural state.
The Illinois Council on Food and Agricultural Research (C-FAR) is a statewide coalition committed to funding relevant and high-quality research and related outreach programs leading to profitable, consumer-sensitive, and environmentally sound food and agricultural systems. The intent of this Act is to secure funds to support targeted research initiatives so that Illinois will continue to meet tomorrow's food and agricultural needs while using our natural resources responsibly.
The General Assembly of Illinois hereby:
(1) Identifies food and agricultural research as a

critically important activity with great public benefits.

(2) Identifies the State's agricultural universities

responsible for basic, developmental, and adaptive research related to the food and agricultural sector; and

(3) Authorizes the expenditure of State funds to

enlarge, improve, and sustain the publicly supported programs of food and agricultural research in Illinois.

(Source: P.A. 89-182, eff. 7-19-95.)

(505 ILCS 82/10)
Sec. 10. Purpose. The purpose of this Act is to put a solid foundation of stable and long-term, State support under the important public activity of food and agricultural research while improving accountability and gathering public input concerning that research. This should provide the institutional capacity and program continuity that are required to mount effective food and agriculture research programs and that cannot be achieved with short-term funding.
It is the intent of this Act that:
(1) Illinois should be among the top 10 agricultural

states in State funding for its agricultural experiment station, and that other agricultural institutions in the State should be funded proportionately, according to the formula specified below. These funds shall enhance, rather than substitute for, current ongoing program support.

(2) Research supported by this Act shall be clearly

linked to practical food, agricultural, and related environmental objectives; fully integrated over the disciplines, functions, and activities required to achieve the intent of the General Assembly; coordinated with other, related food and agricultural research; and managed to minimize development time and cost and move results rapidly toward practical application.

(3) Researchers and other program participants shall

investigate both short and long term environmental, health, social, economic, and natural resource implications of products, practices, and systems proposed for use in food and agricultural enterprises.

(4) This Act shall establish mechanisms by which

publicly supported researchers and research administrators work closely with farmers, agribusiness, consumers, conservationists, environmentalists, health care providers, and key decision makers in the food and agricultural sector to identify problems and opportunities, formulate and prioritize research objectives, conduct research, and transfer the resulting information and technology.

(5) A portion of the funds shall be used to support

the necessary system of research facilities and programs needed to pilot test and scale up prototype food, agricultural, and related environmental technology and that these facilities and programs be accessible at cost to qualified persons from Illinois public and private universities and nonprofit organizations that need access to such facilities to conduct research on food, agricultural, and related environmental systems.

(Source: P.A. 89-182, eff. 7-19-95.)

(505 ILCS 82/15)
Sec. 15. Allocation of funds. Appropriations for the purposes of this Act shall be made to the Illinois Department of Agriculture, which shall allocate funds appropriated under this Act for research to Illinois public and non-public institutions of higher education, as defined in Section 2 of the Higher Education Cooperation Act, as established by the Board of Directors of the Illinois Council on Food and Agricultural Research, which is a non-profit, non-political organization. The Illinois Council on Food and Agricultural Research shall prepare and deliver to the General Assembly, Governor, Director of Agriculture, and the food and agricultural research administrators at each of the public and non-public institutions of higher learning that receive research dollars under this Act an annual report providing a summary and detailed account of the research programs being supported.
To offset the cost of administering the appropriation, the Department of Agriculture may retain $50,000 or 1/2 of 1% of the total appropriation, whichever is less.
To offset the cost of members of C-FAR incurred while performing their duties as official group representatives, up to 1% of the funds appropriated for the purposes of this Act may be allocated by the Department of Agriculture to cover these expenses. Members shall serve without compensation, but shall be reimbursed for ordinary and necessary expenses incurred in the performance of their duties. The reimbursement rates shall not exceed those rates that apply to State employees.
(Source: P.A. 97-879, eff. 8-2-12.)

(505 ILCS 82/20)
Sec. 20. Use of funds. The funds shall be expended as follows:
(1) To support a broad program of food and

agricultural research, to include, but not limited to, research on natural resource, environmental, economic, nutritional, and social impacts of agricultural systems, human and animal health, and the concerns of consumers of food and agricultural products and services.

(2) To build and maintain research capacity including

construction, renovation, and maintenance of physical facilities; acquire and maintain equipment; employ appropriately trained and qualified personnel; provide supplies; and meet the expenses required to conduct the research and related technology transfer activities.

(3) To fund an innovative competitive grants program

administered by the Department of Agriculture within the guidelines and procedures established by the Illinois Council on Food and Agricultural Research. The grants program is intended to be organized around desired practical, quantifiable, and achievable objectives in the food and agricultural sector. The Board of Directors of the Illinois Council on Food and Agricultural Research shall evaluate and recommend the proposals for funding. Proposals may be submitted by any nonprofit institution, organization, or agency in Illinois. The principal investigator must be a qualified researcher with experience in a food and agriculture related discipline. Funds from other sources (both public and private) may be combined with funds appropriated for this Act to support cooperative efforts.

It is intended that the universities that receive these funds shall continue (i) to operate and maintain the on-campus buildings and facilities used in their agriculture related programs and provide the support services typically provided other university programs, and (ii) to fund agricultural programs from the higher education budget.
(Source: P.A. 97-879, eff. 8-2-12.)

(505 ILCS 82/25)
Sec. 25. Administrative oversight.
(a) The Department of Agriculture shall provide general administrative oversight with the assistance and advice of duly elected Board of Directors of the Illinois Council on Food and Agricultural Research. Food and agricultural research administrators at each of the universities shall administer the specifics of the funded research programs. Annually the Illinois Council on Food and Agricultural Research administrators shall prepare a combined proposed budget for the research that the Director of Agriculture shall submit to the Governor for inclusion in the Executive budget and consideration by the General Assembly. The budget shall specify major categories of proposed expenditures, including salary, wages, and fringe benefits; operation and maintenance; supplies and expenses; and capital improvements.
(b) The Department, with the assistance of the Illinois Council on Food and Agricultural Research, may seek additional grants and donations for research. Additional funds shall be used in conjunction with appropriated funds for research. All additional grants and donations for research shall be deposited into the Food and Agricultural Research Fund, a special fund created in the State treasury, and used as provided in this Act.
(Source: P.A. 97-879, eff. 8-2-12.)

(505 ILCS 82/95)
Sec. 95. The Production Agriculture Programs Act is repealed.
(Source: P.A. 89-182, eff. 7-19-95.)

(505 ILCS 82/99)
Sec. 99. Effective date. This Act takes effect July 1, 1995.
(Source: P.A. 89-182, eff. 7-19-95.)



505 ILCS 84/ - Illinois Food, Farms, and Jobs Act.

(505 ILCS 84/1)
Sec. 1. Short title. This Act may be cited as the Illinois Food, Farms, and Jobs Act.
(Source: P.A. 95-145, eff. 8-14-07.)

(505 ILCS 84/5)
Sec. 5. Legislative findings.
Illinois should be the Midwest leader in local and organic food and fiber production.
One thousand five hundred miles is the average travel distance for food items now consumed in this State, and agricultural products sold directly for human consumption comprise less than 0.2% of Illinois farm sales.
Ninety-five percent of organic food sold in this State is grown and processed outside of the State, resulting in food dollars being exported.
Illinois ranks fifth in the nation in loss of farmland.
The market for locally grown foods and for organic food is expanding rapidly.
Consumers would benefit from additional local food outlets that make fresh and affordable Illinois grown foods more accessible in both rural and urban communities.
Communities are experiencing significant problems of obesity and nutrition, including lack of daily access to fresh fruits and vegetables.
Low-income communities that are currently "food deserts" lacking sufficient markets selling fresh fruits and vegetables would benefit from local food distribution systems.
The State's urban communities are showing renewed interest in growing food in urban areas.
Rural communities would be revitalized by increasing the number of families in the State that live on small properties and by providing fresh high-value local food.
Farmers who wish to transition from conventional agriculture to local and organic food would benefit from training and support to diversify their farming operations.
Food consumers, farmers, and entrepreneurs would benefit from an expanded infrastructure for processing, storing, and distributing locally grown foods.
The capture of existing food dollars within the State would help to revitalize the State's treasury by creating a broad range of new in-state jobs and business opportunities within both rural and urban communities.
For the purposes of this Act and for the retention of the greatest benefit from every food dollar spent in this State, support for local food means capturing in Illinois the greatest portion of food production, processing, storing, and distribution possible.
(Source: P.A. 95-145, eff. 8-14-07.)

(505 ILCS 84/10)
Sec. 10. Illinois Local and Organic Food and Farm Task Force. The Illinois Local and Organic Food and Farm Task Force ("the Task Force") shall be appointed by the Governor within 60 days after the effective date of this Act. The Task Force shall be convened by the Department of Agriculture and shall include the following Illinois-based members:
(a) one representative each from the Departments of

Agriculture, Commerce and Economic Opportunity, and Human Services;

(b) four organic farmers, representing different

dairy, meat, vegetable, and grains sectors;

(c) four specialty crop producers, representing

different flower, fruit, viticulture, aquaculture, fiber, vegetable, and ornamental sectors;

(d) two organic processors;
(e) one organic distributor and one non-organic

distributor;

(f) three representatives of not-for-profit

educational organizations;

(g) one organic certifier;
(h) one consumer representative;
(i) two representatives of farm organizations;
(j) one university agricultural specialist;
(k) one philanthropic organization representative;
(l) one food retailer representative;
(m) two municipal representatives from different

communities in the State;

(n) four representatives from community-based

organizations focusing on food access, to include at least 3 minority members; and

(o) one chef specializing in the preparation of

locally grown organic foods.

All members of the Task Force shall be appointed for a 2-year term.
(Source: P.A. 95-145, eff. 8-14-07.)

(505 ILCS 84/15)
Sec. 15. Illinois Local and Organic Food and Farm Plan. The Task Force shall develop a plan containing policy and funding recommendations for expanding and supporting a State local and organic food system and for assessing and overcoming obstacles to an increase in locally grown food and local organic food production. The Task Force shall prepare and submit its plan in a report to the General Assembly by September 30, 2008, for consideration of its recommendations in the 96th General Assembly. The Plan, among other matters, shall:
(a) identify land preservation and acquisition

opportunities for local and organic agriculture in rural, suburban, and urban areas;

(b) identify farmer training and development, as

necessary, by expanding training programs such as Farm Beginnings, incubator projects such as Prairie Crossing Farm, urban agriculture training programs, farmer-to-farmer learning opportunities, or other programs;

(c) identify financial incentives, technical support,

and training necessary to help Illinois farmers to transition to local, organic, and specialty crop production by minimizing their financial losses during the 3-year transition period required under USDA standards and to help with recordkeeping requirements;

(d) identify strategies and funding needs to make

fresh and affordable Illinois-grown foods more accessible, both in rural and urban communities, with an emphasis on creating new food outlets in communities that need them;

(e) identify the financial and technical support

necessary to build connections between landowners, farmers, buyers, and consumers;

(f) identify the financial and technical support

necessary to build a local food infrastructure of processing, storage, and distribution;

(g) identify the financial and technical support

necessary to develop new food and agriculture-related businesses for local food and organic food production and distribution, such as on-farm processing, micro-markets, incubator kitchens, and marketing and communications businesses;

(h) identify the financial and technical support

necessary to expand the development of farmers markets, roadside markets, and local grocery stores in unserved and underserved areas, as well as the creation of year-round public markets in Chicago and other large communities;

(i) research, identify, and coordinate best practices

and opportunities for the development of local food and organic food production;

(j) identify opportunities to educate the public and

producers about the benefits of local foods systems and about the development opportunities provided through this Act; and

(k) identify legal impediments to local food and

organic food production, and develop recommendations for a remedy.

(Source: P.A. 95-145, eff. 8-14-07.)

(505 ILCS 84/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 95-145, eff. 8-14-07.)



505 ILCS 85/ - Illinois Grain Quality Program Act of 1988.

(505 ILCS 85/1) (from Ch. 5, par. 2451)
Sec. 1. This Act may be cited as the Illinois Grain Quality Program Act of 1988.
(Source: P.A. 85-1162; 86-1475.)

(505 ILCS 85/2) (from Ch. 5, par. 2452)
Sec. 2. In order to enhance the sales of Illinois grain, the Illinois Department of Agriculture and the University of Illinois, in cooperation with other interested organizations and institutions, may develop a program of research and information to provide foreign buyers with accurate commercial grain measures of quality factors, including those not currently used in United States Department of Agriculture grain grades or standards. High priority should be given to the development of measurements of quality characteristics that are of economic importance to wet corn millers, dry corn millers, and soybean processors in international markets. The program should:
(a) identify those grain characteristics that are economically important in influencing quality and quantity of processed products;
(b) develop new technologies which can be used for the commercial measurement of these characteristics;
(c) assist in demonstration shipments that will persuade foreign processors that they can increase their profits through the purchase of Illinois grain with these special characteristics;
(d) assist the Illinois Crop Improvement Association, independent inspection agencies, other commercial firms, and other interested organizations to provide these accurate measures until such time that these measures become generally available through such commercial firms;
(e) demonstrate the use of a computerized clearing house concept to help buyers locate adequate supplies of grain with the desired quality characteristics; and
(f) provide that the laboratories of the Illinois Department of Agriculture and the University of Illinois may be used to inspect and analyze the grain quality measurements used and shall report the results to the requesting party.
(Source: P.A. 85-1162.)

(505 ILCS 85/3) (from Ch. 5, par. 2453)
Sec. 3. The Department of Agriculture may provide for and assist the University of Illinois, Illinois Crop Improvement Association, independent grain inspection agencies and other commercial firms in pilot projects which will demonstrate and assist in the use of methodologies developed through the program set forth in Section 2. The supplemental grain quality measurements established or being measured shall not be mandatory or obligatory for any shipper.
(Source: P.A. 85-1162.)

(505 ILCS 85/4) (from Ch. 5, par. 2454)
Sec. 4. The Department of Agriculture may make grants to the University of Illinois, on the basis of submitted proposals from the University, and use funds appropriated as necessary for research and analysis of measurements of grain quality characteristics.
(Source: P.A. 85-1162.)



505 ILCS 86/ - Grain Coloring Act.

(505 ILCS 86/0.01) (was 720 ILCS 625/0.01)
Sec. 0.01. Short title. This Act may be cited as the Grain Coloring Act.
(Source: P.A. 86-1324.)

(505 ILCS 86/1) (was 720 ILCS 625/1)
Sec. 1. No person shall subject, or cause to be subjected, any barley, wheat or other grain to fumigation, by sulphur, or other material, or to any chemical or coloring process, whereby the color, quality or germ of such grain is affected.
(Source: Laws 1877, p. 91.)

(505 ILCS 86/2) (was 720 ILCS 625/2)
Sec. 2. No person shall offer for sale, or procure to be sold, any barley, wheat, or other grain that has been subjected to fumigation, or other process, as provided in Section 1 of this Act, knowing such barley, wheat, or other grain to have been so subjected.
(Source: P.A. 91-357, eff. 7-29-99.)

(505 ILCS 86/3) (was 720 ILCS 625/3)
Sec. 3. Any person violating the provisions of this act, shall be guilty of a Class B misdemeanor, and shall also be liable for all damages sustained by any person injured by such violation.
(Source: P.A. 77-2492.)



505 ILCS 90/ - Insect Pest and Plant Disease Act.

(505 ILCS 90/1) (from Ch. 5, par. 61)
Sec. 1. This Act may be cited as the Insect Pest and Plant Disease Act.
(Source: P.A. 86-1475.)

(505 ILCS 90/2) (from Ch. 5, par. 62)
Sec. 2. Words used in this Act shall be construed to import either the plural or the singular, as the case demands. For the purposes of this Act, the following terms shall be construed, respectively, to mean:
Compliance agreement - A written agreement between a person engaged in growing, handling, or moving nursery stock, plants, and plant products, plant insects, or any combination of those items and the Director, in which the former agrees to specified conditions, requirements, or both, in order to remain compliant with the terms of a plant or plant-insect quarantine.
Devastating insect or plant disease - An insect or plant disease, for which a quarantine exists, that the Director determines could have a serious and devastating effect on the nursery industry or environment.
Director - The Director of the Illinois Department of Agriculture or his or her authorized representative.
Department - The Department of Agriculture of the State of Illinois.
Insect Pests - Insects, crustaceans, arachnids and vermes injurious to plants, plant products, animals and man.
Plant Diseases - Fungi bacteria, nematodes, protozoans and viruses injurious to plants and plant products, and the pathological condition in plants and plant products, caused by fungi bacteria, nematodes, protozoans and viruses.
Nursery Stock - All field-grown and native trees, Christmas trees, sod, shrubs, herbaceous perennials, vines, cuttings, grafts, scions, buds, fruit-pits and other seeds of fruit and ornamental trees and shrubs; also other plants and plant products for, or capable of, propagation, excepting field, vegetable and flower seeds, bedding plants, and other herbaceous plants, bulbs and roots.
Plants and Plant Products - Trees, shrubs, vines, forage and cereal plants and all other plants; cuttings, grafts, scions, buds, and all other parts of plants; and fruit, vegetables, roots, bulbs, seeds, wood, lumber, and all other parts of plants and plant products.
Nursery - Any grounds or premises on or in which nursery stock is propagated and grown or from which nursery stock is collected for sale, or any grounds or premises on or in which nursery stock is being fumigated, treated, packed or stored.
Nurseryman - Any person who owns, leases, manages, or is in charge of a nursery, and who propagates nursery stock.
Nursery Dealer - Any person or landscaper not a grower of nursery stock in this State, who buys, sells, ships, or distributes nursery stock for commercial or monetary gain in the State of Illinois.
Landscaper - Any person who is engaged in development and decorative planting of gardens and grounds for commercial or monetary gain and who uses nursery stock in his landscape development.
Person - Includes a corporation, company, society, association, partnership, governmental agency and any individual or combination of individuals.
(Source: P.A. 91-713, eff. 6-2-00.)

(505 ILCS 90/3) (from Ch. 5, par. 63)
Sec. 3. The Department shall have authority to inspect any place which might become infested or infected with insect pests or diseases. It shall also have authority to inspect or reinspect at any time or place any nursery stock shipped into the State. For the purpose of inspection and carrying out the provisions of this Act, the Director shall have free access to any field, orchard, garden, packing ground, building, cellar, freight or express office, warehouse, car or other vehicle, vessel, or other place where it may be necessary or desirable for them to go, or which it may be necessary for them to inspect, in the performance of their duties. The nurseryman or nursery dealer shall provide assistance as may be necessary for any inspection or examination made in accordance with this Act and rules. It shall be unlawful to deny such access to the Director, or to offer any resistance to the officers and employees of the Department, or to thwart or hinder such inspection by misrepresenting or concealing facts, or conditions, or otherwise.
Department personnel shall not be personally liable for damage or injury resulting from the performance of their duties.
(Source: P.A. 85-324.)

(505 ILCS 90/3.01) (from Ch. 5, par. 63a)
Sec. 3.01. A nurseryman and nursery dealer shall maintain for one year records of plant purchases, acquisitions, sales or other distributions, and make the records available upon request to the Director for inspection. It shall be unlawful for any person to withhold records, keep or file false records or to inaccurately alter his or her records or to present to the Department any materially false records.
(Source: P.A. 85-324.)

(505 ILCS 90/3.02) (from Ch. 5, par. 63b)
Sec. 3.02. The Director is authorized when application is made to issue a permit for shipment into or within the State of injurious plant pests for research or diagnostic purposes.
(Source: P.A. 85-324.)

(505 ILCS 90/4) (from Ch. 5, par. 64)
Sec. 4. Persons desiring to sell or give away nursery stock in this State, in conjunction with their business as nurserymen, shall make an initial application on forms furnished by the Department. Any person failing to comply with this Section is in violation of this Act. It is unlawful for any person to make a false declaration of acreage or cause any concealment of nursery stock from inspection by the Director.
(Source: P.A. 85-324.)

(505 ILCS 90/4.01)
Sec. 4.01. (Repealed).
(Source: P.A. 85-324. Repealed by P.A. 100-112, eff. 8-15-17.)

(505 ILCS 90/5) (from Ch. 5, par. 65)
Sec. 5. The Department shall inspect at least once each year all nurseries in the State of Illinois as to whether they are infested with insect pests or infected with plant diseases. The Department has authority to collect specimens of plant material in order to make cultures and positive identifications of plant pests. The Department also has authority to inspect nursery stock which is stored in cellars, heeling in grounds or warehouses, to ascertain whether it is infested with insect pests or plant diseases. If, upon the inspection of any nursery, it appears that such nursery and its premises are not infected or infested with insect pests and plant diseases, the Department shall issue to the nursery a certificate of inspection. The certificate of inspection shall be valid until December 31 of the following year. This certificate must be prominently displayed in the main office of the business.
The provisions of this Section do not apply to florists' greenhouse plants nor to flowers or cuttings commonly known as greenhouse stock.
It is unlawful for any person to sell or offer for sale, or to remove or ship from a nursery or other premises, any nursery stock until such stock has been officially inspected and a certificate or permit covering it has been granted by the Department, except that nursery stock may be shipped to the Department without such inspection and certification.
(Source: P.A. 85-324.)

(505 ILCS 90/6) (from Ch. 5, par. 66)
Sec. 6. If the Department finds that a nursery is infested or infected with insect pests or plant diseases, or if the Department shall have reason to believe that a nursery, by way of its proximity to an infested or infected premises, will become so infested or infected before the next annual inspection, the Department may prescribe in writing such conditions and precautions as to the use of the certificate of inspection, as may in its judgment be necessary. The Department may withhold or suspend a certificate until such conditions have been accepted in writing by the owner of said nursery. The unlawful use of a conditionally issued certificate of inspection shall be a violation of this Act.
(Source: P.A. 85-324.)

(505 ILCS 90/7) (from Ch. 5, par. 67)
Sec. 7. Every nursery dealer engaged in selling nursery stock in this State shall, before selling, offering for sale or delivering any stock, make annual application to the Department for a nursery dealer's certificate. A separate certificate shall be required for each location which must be prominently displayed at each place of business. A nurseryman who is also acting as a nursery dealer at the same location shall be exempt from procuring the nursery dealer's certificate. This nursery dealers certificate shall expire the 31st day of December each year. An application shall be made on forms to be furnished by the Department. A nursery dealer is authorized to sell under a nursery dealer's certificate only nursery stock which has been inspected and certified by the Department or which is accompanied by a valid certificate of inspection of a Federal or State inspector, stating that such stock was inspected and is apparently free from insect pests and plant diseases. For Christmas trees originating outside Illinois only trees from State or federal quarantine areas are required to be accompanied by a certificate of inspection. Such nursery dealer's certificate may be attached to nursery stock offered for shipment or delivery in lieu of the certificate of inspection from the nursery from which the stock was procured. The Department may prescribe in writing such conditions and precautions as to the use of the nursery dealer's certificate, as may in its judgment be necessary.
(Source: P.A. 88-292.)

(505 ILCS 90/10) (from Ch. 5, par. 70)
Sec. 10. If it is found that any certificate issued or approved by the Department is being used in connection with nursery stock or other plants which have not been inspected, or which are infested with insect pests or infected with plant diseases, or which are being sold, delivered or distributed without treatment being given or other precautionary measures prescribed by the Department being observed by the owner, or with the knowledge of the owner, is being used by persons other than the one to whom it was issued, without permission of the Department, the Director may require the owner of such certificate to appear before him, on a date specified, for a hearing to show cause why his certificate should not be suspended or revoked. If, after such hearing, the Director finds that such certificate has been wrongfully used in one or more of the ways specified in this Act, or if the owner of such certificate fails to appear at such hearing, he may issue an order suspending or revoking such certificate, and the use of such certificate, after it has been suspended or revoked shall be unlawful, and shall subject the owner thereof to the penalty prescribed in this Act. The Department may withhold a certificate of inspection from any person applying for the same if such person fails to comply with the requirements of the Department with reference to freeing his nursery and premises of insect pests and plant diseases and may refuse to certify a nursery if the same, for lack of care or from neglect, is in such condition that it cannot be adequately inspected.
The Department may refuse to issue or may suspend the certificate of any person who fails to file a return, or to pay the tax, penalty or interest shown in a filed return, or to pay any final assessment of tax, penalty or interest, as required by any tax Act administered by the Illinois Department of Revenue, until such time as the requirements of any such tax Act are satisfied.
(Source: P.A. 85-324.)

(505 ILCS 90/11) (from Ch. 5, par. 71)
Sec. 11. It shall be unlawful for any person to bring or cause to be brought into this State any nursery stock unless there is plainly and legibly marked thereon or affixed thereto, or on, or to the car or other vehicles carrying the same, or on the bundle, package, or other container of the same in a conspicuous place, a statement showing the names and addresses of the consignor, and the consignee, the general nature of the contents, together with a certificate of inspection of the proper official of the state, territory, district, or country from which it was brought or shipped, showing that such nursery stock was found or believed to be free from insect pests and plant diseases. For Christmas trees originating outside Illinois only trees from State or federal quarantine areas are required to be accompanied by a certificate of inspection.
(Source: P.A. 88-292.)

(505 ILCS 90/12) (from Ch. 5, par. 72)
Sec. 12. Every nurseryman or nursery dealer who sells or gives away nursery stock in this State is hereby required to attach to the outside of each package, box, bale, or carload shipped, transported or delivered by any means, a tag or poster on which appears an exact copy of the valid certificate, except over-the-counter retail sales, accompanied by a sales slip. It is unlawful for any common carrier, or driver, or owner of a truck or other vehicle to accept for shipment, or transportation, or to transport any nursery stock from place to place within the State unless such nursery stock has attached thereto a valid official certificate of inspection showing that such stock has been inspected and found apparently free from injurious insect pests and plant diseases, a nursery dealer's certificate or a certificate showing that the shipment has been authorized by the Department. However, nursery stock consigned to the Department may be offered and accepted for shipment and shipped without such certificate.
In case any nursery stock is shipped or transported in this State or into this State from another state, country or province without a required valid certificate plainly affixed as aforesaid, the fact must be promptly reported to the Department by the person carrying the same, together with the names of the consignor and consignee, and the nature of the shipment, and the person carrying such stock must return it to the consignor, hold it for instructions from the Department, or send it to the Department, with the transportation charges prepaid, for inspection.
Any person receiving nursery stock transported from any point within the State, or any other state, country, or province, without a valid certificate affixed as aforesaid, shall at once notify the Department of the fact, and shall not plant, use or allow such nursery stock to leave his possession until it has been inspected or released by the Department, and the expenses incurred in making such inspection are paid by him. Such stock may be shipped to the Department, with all transportation charges prepaid, for inspection without any additional expense to the owner other than transportation, drayage and storage charges when such charges are necessarily incurred.
(Source: P.A. 88-292.)

(505 ILCS 90/13) (from Ch. 5, par. 73)
Sec. 13. It shall be unlawful for any nurseryman or nursery dealer to sell, give away, carry, ship or deliver for carriage or shipment within the State any nursery stock unless such nursery stock has been officially inspected and a certificate covering the same has been issued by the Department stating that said nursery stock has been inspected and found apparently free from insect pests and plant diseases. It shall, however, be the privilege of a nurseryman holding a valid certificate covering nursery stock grown by him or holding a valid nursery dealer's certificate to ship under said certificate nursery stock grown for him elsewhere or purchased by him from other nurseries, provided that all such nursery stock when required is received under an official certificate acceptable to the Department stating that it has been inspected where grown and found to be apparently free from insect pests and diseases.
(Source: P.A. 88-292.)

(505 ILCS 90/14) (from Ch. 5, par. 74)
Sec. 14. All trees, shrubs, vines, cuttings, scions, grafts, plants and plant parts, plant products and places within this State, infested with injurious insect pests or infected with plant diseases which are liable to spread to other plants, plant products or places to the injury thereof, or to the injury of man and animals, and all species and varieties of trees, shrubs, vines and other plants not essential to the welfare of the people of the State which may serve as favorable host plants, and promote the prevalence and abundance of insect pests and plant diseases, or any stage thereof, injurious to other plants essential to the welfare of the people of this State, are hereby declared to be a nuisance.
(Source: Laws 1927, p. 9.)

(505 ILCS 90/15) (from Ch. 5, par. 75)
Sec. 15. If the Department shall determine that any species or variety of tree, vine, shrub, or other plant growing within this State is a nuisance as defined in Section 14 of this Act, and if in the judgment of the Department such species or variety of tree, shrub, vine or other plant should be eradicated from this State, or from any section thereof, in order to safeguard the other plants and plant products of the State or any section thereof, it shall give public notice thereof, designating the species or variety of plant, the eradication of which is proposed, the section of the State involved, and the reasons why the eradication of such plant is necessary; such notice shall also designate a place and a time, which time shall not be less than 30 days after the date of such notice, for a public hearing, at which all persons in the State interested in the proposed action of the Department may be heard.
If, after such hearing, the Department shall determine that such species or variety of plant should be eradicated, it shall give public notice of the fact, naming the species or variety of plant to be eradicated, describing the boundaries of the section of the State from which such species or variety of plant shall be eradicated, and the dates when such notice shall become effective.
If the Department shall have reason to suppose that any property or place in this State is infested with any injurious insect pest or infected with any plant disease, or has growing thereon or stored therein any species or variety of plant which the Department has declared to be a nuisance within the meaning of Section 14 of this Act, it shall have power to inspect, or cause to be inspected, from time to time, such property or place; and, if it shall find by such inspection as above stated, that any person is maintaining a nuisance as described in Section 14 of this Act, the Department shall give written notice of the facts to the owner, or other person in possession or control of the property or place where such nuisance was found; which notice shall specify the condition constituting such nuisance and the time within which such nuisance shall be abated; and such owner or person in charge shall proceed to eradicate, control or prevent the dissemination of such injurious insect pest or plant disease, or to remove, cut, destroy, or otherwise completely eradicate the species or variety of plant constituting the nuisance, within the time described in such notice.
Whenever such owner or other person cannot be found, or fails, neglects or refuses to obey the requirements of said notice, the Department may proceed to abate such nuisance; and in so doing the Department is authorized to treat, remove, cut or destroy host plants, infested or infected plants and plant products, or other things and substances used in connection therewith; and the expense thereof, together with all costs, shall be paid by such owner or other person in possession or control and shall be collected by the Department by a civil action in the name of the People of the State of Illinois against the person liable.
(Source: P.A. 85-324.)

(505 ILCS 90/16) (from Ch. 5, par. 76)
Sec. 16. Pest and plant disease inspection. Any municipality, park board, or other board or person in control of public grounds may apply to the Department for an inspection of the same with reference to the presence of insect pests or plant diseases; and upon receipt of such application, or as soon thereafter as may be conveniently practicable, the Department shall review the application and may comply with it as deemed appropriate, and send to such applicant a statement as to the facts disclosed, with any recommendations which the Department may deem pertinent.
(Source: P.A. 100-112, eff. 8-15-17.)

(505 ILCS 90/17) (from Ch. 5, par. 77)
Sec. 17. Any owner of florist's stock which he wishes to ship into another state or country, may apply to the Department for an inspection of the same with reference to the presence of insect pests or diseases likely to prevent the acceptance of such plants in such state or country, and upon receipt of such application, or as soon thereafter as may be conveniently practicable, the Department shall comply with such request, and it shall issue to the applicant a certificate to the facts disclosed.
(Source: P.A. 85-324.)

(505 ILCS 90/18) (from Ch. 5, par. 78)
Sec. 18. Whenever the Department shall find as a fact that any plant disease or insect infestation exists in any other state, territory, district, province or country, or in any portion thereof, or in any locality therein, with respect to which the Secretary of Agriculture of the United States has not determined that a quarantine is necessary and has not established a quarantine, and that any plant or plant product or other thing, coming therefrom into this State is likely to convey such plant disease or insect infestation into this State, the Department shall report such fact to the Governor. The Governor may thereupon by proclamation, schedule such state, territory, district, province, or country, or any portion thereof, or any locality therein, and prohibit the bringing therefrom into this State of such insect pest or plant disease, or any plant or plant product or other thing of the kind infested or infected, or likely to be infested or infected, or is likely to convey infection to plants or plant products in this State, except under such regulations as may be prescribed by the Department and approved by the Governor.
Any article brought into the State in violation of any proclamation of the Governor or any regulation of the Department, issued or established in accordance with the provisions of this Act, or in violation of any Federal quarantine established by the Secretary of the United States Department of Agriculture, shall at the expense of the owner be either destroyed, returned to the consignor, or otherwise disposed of as the Department may direct.
(Source: P.A. 85-324.)

(505 ILCS 90/20) (from Ch. 5, par. 80)
Sec. 20. Whenever the Department finds that there exists in any part of this State a dangerous insect pest or a dangerous plant disease, which for the protection of the economy and environment of the State, should be prevented from spreading and be controlled or eradicated, the Department is authorized to carry out the following restrictive and control measures when deemed necessary and advisable and may co-operate with other state agencies and with the United States Department of Agriculture.
The Department is authorized to promulgate a quarantine covering such affected area in the State, and other areas within the State which are subsequently found to be infested or infected with the pest, and may adopt, issue and enforce rules and regulations supplemental to the quarantine for the control of this pest. Under such quarantine the Department or its authorized agents may prohibit and prevent the movement within, or through any portion of the State, of agricultural or horticultural products or any other material or things whatsoever capable of carrying such pest in any living stage of its development; and in the enforcement of such quarantine may intercept, stop, and detain for official inspection, any person, car, vessel, boat, truck, automobile, air craft, wagon or other vehicles or carriers, whether air, land or water or any container believed or known to be carrying such insect in any living stage of its development or any such prohibited material, and may seize, possess, and destroy any agricultural or horticultural product or other material of any character whatsoever, moved, shipped, or transported in violation of such quarantine or the rules and regulations supplemental thereto.
The Department may, when it is deemed necessary, prohibit the use of any farm practice or operation within the quarantined area which favors the development of such pest and may specify and require in such area the use of specific operations and procedures in disposing of weeds and crop residues, in the treating and handling of seeds, growing crops, or harvested products, machinery and any other property, or in planting and harvesting crops, as may be necessary to effectively destroy or prevent the development of such pest; and it is the duty of the owner or person in charge of lands and crops and other things connected therewith within such quarantined area, upon due notice, to refrain from such prohibited practices and operations and to use such specific operations and procedures as are required within the time limit specified and in the manner designated by the Department. In case the owner or the person in charge of such lands, crops or other materials within the quarantined area neglects or refuses to carry out the instructions of the Department contained in such notice within the time limit specified, the Department or its authorized agents may take the action so required, and the expense thereof shall be paid by such owner or other person in charge. This expense in case of failure or refusal to pay shall be collected by the Department by a civil action in the name of the People of the State of Illinois against the person liable therefor.
Before such quarantine is promulgated, the Department shall call a hearing, after due notice of the same, to be held at some convenient place designated by the Department, at which interested persons may be heard, either in person or by attorney, which hearing shall be held not less than 15 days after the publication of such call. The notice of any hearing and the promulgation of any quarantine provided for in this Act, except as otherwise provided in Section 15 of this Act, shall be by publication in one or more newspapers in circulation in the area affected. After a quarantine area has been established the Director may extend the quarantine area to include additional areas of the State upon publication of a notice to that effect in such newspapers in the affected area as the Director may select or by direct written notice to those concerned without holding additional public hearings.
Any person affected by any rule, regulation or order made or served pursuant to this Act, may have a review of the same by the Department. Application for such review may be made to the Department in writing within 10 days after the publication of notice of such rule, regulation or order and such review shall be allowed and considered by the Department at such time and place and under such conditions as the Department may prescribe.
(Source: P.A. 85-324.)

(505 ILCS 90/20.01) (from Ch. 5, par. 80a)
Sec. 20.01. All final administrative decisions of the Department hereunder shall be subject to judicial review pursuant to the provisions of the Administrative Review Law, and all amendments and modifications thereof, and the rules adopted pursuant thereto. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 85-324.)

(505 ILCS 90/22) (from Ch. 5, par. 82)
Sec. 22. Any person who shall violate any of the provisions of this Act with reference to the sale, shipment, transportation, receipt or delivery of nursery stock without inspection or certificate, or with reference to treatment of nursery stock, plants, plant products or other property; or who shall forge, counterfeit, deface, alter, destroy or wrongfully use a certificate belonging to another person or fail to obtain a certificate of inspection or nursery dealer's certificate; or who shall use a certificate after it has been suspended or revoked or has expired; or who shall transport, receive or convey any article into the State of Illinois in violation of any proclamation of the Governor or regulation of the Department or any Federal quarantine, or who, having received the same directly or indirectly shall refuse to dispose of the same as the Department may direct; or who shall violate any proclamation of the Governor or quarantine or rule, regulation or order of the Department as provided for in this Act; or who shall maintain a nuisance after receiving notice from the Department to abate the same shall be adjudged guilty of a business offense and shall be subject to a fine of not less than $1,000 nor more than $10,000. The fines collected under this Act shall be paid to the Department and by it paid into the Pesticide Control Fund, Director as Trustee, to be used for the administration of this Act.
Any person who impedes, obstructs, hinders or otherwise prevents or attempts to prevent the Director in the performance of official duties shall be guilty of a Class B misdemeanor for the first violation and guilty of a Class A misdemeanor for subsequent violations. Any person using physical force against the Director in the performance of official duties shall be guilty of a Class 4 felony.
(Source: P.A. 85-324.)

(505 ILCS 90/22.01) (from Ch. 5, par. 82a)
Sec. 22.01. When an administrative hearing is held, the hearing officer shall upon determination of a violation, on a per-occurrence basis, assess an appropriate administrative monetary penalty. The Department shall collect the administrative monetary penalty which will be paid to the Pesticide Control Fund to be used for the administration of this Act for the following violations:
I. A fine of $150 shall be imposed for each of the following violations:
A. Thwarting or hindering an inspection authorized

or required by this Act by misrepresenting or concealing facts or conditions.

B. Selling, offering or exposing for sale, or

distributing nursery stock which is not accompanied by a shipping tag or label bearing a copy of the certificate of inspection or nursery dealer's certificate.

C. Failing to comply with any of the provisions of

this Act, or the rules and regulations promulgated hereunder for which a fine for a specific violation is not specified.

D. Making a false declaration of acreage or causing

any concealment of nursery stock from inspection by the Department.

E. Selling, offering for sale, or distributing

nursery stock or other article infested with injurious insect pests or infected with injurious plant diseases.

II. A fine of $300 shall be imposed for each of the following violations:
A. Failing to carry out the treatment or destruction

of any plant pest or regulated article in accordance with official notification from the Director.

B. Selling, transporting, or offering for sale

nursery stock which has not been inspected and which is not covered by a valid certificate of inspection.

C. Selling, offering or exposing for sale or

delivering any nursery stock without having a current certificate of inspection or nursery dealer's certificate.

III. A fine of $500 shall be imposed for each of the following violations:
A. Using an invalid, suspended, or revoked nursery

certificate or nursery dealer's certificate in the sale or distribution of nursery stock.

B. Neglecting or refusing to comply with provisions

of this Act or any lawful order of the Director.

C. Moving any regulated article into or out of a

quarantined area unless such regulated article has been treated or handled as provided by the requirements of said quarantine.

D. Selling, installing or otherwise distributing

nursery stock or other article which has been placed on stop-sale.

IV. A fine of not less than $500 but not greater than $5,000 shall be imposed for each of the following violations related to a devastating insect or plant disease:
A. Thwarting or hindering an inspection by

misrepresenting or concealing facts or conditions related to compliance with the terms of the quarantine.

B. Selling, offering for sale, or distributing

nursery stock or other articles infested with devastating insects or plant diseases in violation of the quarantine.

C. Failing to carry out the treatment or destruction

of any devastating insect or plant disease or regulated article as required under the terms of the quarantine and in accordance with official notification from the Director.

D. Moving any regulated article into or out of the

quarantined area unless the regulated article has been treated or handled as provided by the requirements of the quarantine.

E. Falsifying a compliance agreement under the

quarantine.

Any penalty not paid within 60 days of notice from the Department shall be submitted to the Attorney General's office for collection. Failure to pay a penalty shall also be grounds for suspension or revocation of certificates and permits.
(Source: P.A. 91-713, eff. 6-2-00.)

(505 ILCS 90/22.02) (from Ch. 5, par. 82b)
Sec. 22.02. The Director may file a complaint and apply for and the circuit court may grant a temporary restraining order or preliminary or permanent injunction restraining any person from violating or continuing to violate any of the provisions of this Act or any rules and regulations promulgated under the Act notwithstanding the existence of other judicial remedies. Any such injunction may be entered without notice and without bond.
(Source: P.A. 85-324.)

(505 ILCS 90/22.03) (from Ch. 5, par. 82c)
Sec. 22.03. The Department is authorized to hold administrative hearings to determine violations of the Act and compliance with provisions of this Act. All administrative decisions are subject to and hearings shall be conducted in accordance with the provisions of this Act and the Illinois Administrative Procedure Act.
At the time and place fixed in the hearing notice, the Department shall proceed to hear the matter and any charges made and both the respondent and any complainant shall be accorded ample opportunity to present in person or by counsel such statements, testimony, evidence and argument as may be pertinent to the matter or charges or to any defense thereto. The Department may continue such hearing from time to time.
The Department, over the signature of the Director, is authorized to issue subpoenas and to bring before the Department any person or persons in this State and to take testimony either orally or by deposition or by exhibit with the same fees and mileage and in the same manner as prescribed by law in judicial proceedings and civil cases in the circuit courts of this State. The Director is authorized to issue subpoenas duces tecum on any or all records relating to a nursery or nursery dealer's business. The director may administer oaths to witnesses at any hearing which the Department is authorized by law to conduct.
(Source: P.A. 85-324.)

(505 ILCS 90/22.04) (from Ch. 5, par. 82d)
Sec. 22.04. The Director, upon finding injurious insects or other pests or plant diseases present in a nursery or in nursery stock, or a not viable nursery stock as set forth in Section 29, may issue a stop-sale order against such plants. Plants placed on stop-sale shall be conspicuously tagged, either individually or in blocks, provided that such infested stock is clearly separable, if possible, from noninfested stock, and that such physical separation is effected and maintained. The stop-sale order shall contain the following:
(1) the reason for the issuance of the stop-sale order;
(2) a description of the nursery stock placed on stop-sale;
(3) the date upon which such order became effective.
Stop-sale tags shall not be removed from nursery stock until such stock meets the requirements of this Act and removal is authorized by written permission of the Director or upon disposal of the infested stock in a manner authorized by the Director. The Director may restrict or restrain the transportation of any nursery stock which has been placed on stop-sale, or may prescribe conditions under which such nursery stock may be transported. It is unlawful to sell, install or otherwise distribute nursery stock which has been placed on stop-sale.
(Source: P.A. 85-324.)

(505 ILCS 90/23) (from Ch. 5, par. 83)
Sec. 23. If any section or part of a section of this Act shall, for any cause be held unconstitutional, such fact shall not affect the remainder of this Act.
(Source: Laws 1927, p. 9.)

(505 ILCS 90/24) (from Ch. 5, par. 84)
Sec. 24. An Act to prevent the introduction into and the dissemination within this State of insect pests and plant diseases injurious to the plants and plant products of this State, filed June 29, 1917, and approved as amended, June 28, 1919, is hereby repealed.
(Source: Laws 1927, p. 9.)

(505 ILCS 90/28) (from Ch. 5, par. 87a)
Sec. 28. The Director is hereby authorized and empowered to enter into such reciprocal agreements and contracts as he may deem proper and expedient, with the proper authorities of other states regulating the shipment, selling and trafficking of nursery stock in the State of Illinois by persons residing and located outside the State of Illinois, in accordance with the provisions of this Act.
(Source: P.A. 85-324.)

(505 ILCS 90/29) (from Ch. 5, par. 87a.01)
Sec. 29. Any person, firm, association or corporation who maintains sales yards, stores, garden centers or any place where nursery stock is sold, must keep such stock stored or displayed under conditions which will maintain its vigor and it must be prevented from becoming devitalized or weakened by drying out or by excessive heat or cold. Only sound healthy nursery stock stored or displayed under conditions which will maintain its vigor may be offered for sale. Any duly authorized inspector of the Department may order the removal from sale any nursery stock which is not viable or is in such damaged or desiccated condition as to be incapable of reasonable growth.
(Source: P.A. 85-324.)

(505 ILCS 90/30) (from Ch. 5, par. 87a.02)
Sec. 30. The Director may issue rules and regulations and orders as may be needed to carry out this Act. Further, the Director may establish by regulation fees for the inspection and certification of nurseries, nursery stock dealers, greenhouses and for other inspections, certifications and permits. These fees will be paid into the Pesticide Control Fund to be used for the administration of this Act. Before adopting or revising such fee regulations, the Director must hold a public hearing. Notice of such hearing shall be made at least 30 days prior to such a public hearing.
(Source: P.A. 85-324.)

(505 ILCS 90/35)
Sec. 35. Importation of firewood. Within 9 months after the effective date of this amendatory Act of the 95th General Assembly, the Department of Agriculture shall promulgate rules concerning the control of firewood importation into the State with special attention to controlling the infestation of insect pests, including the emerald ash borer. The Department of Agriculture may collaborate with the Department of Natural Resources to promulgate the rules required under this Section.
(Source: P.A. 95-309, eff. 8-20-07.)



505 ILCS 95/ - Illinois Milk Promotion Act.

(505 ILCS 95/1) (from Ch. 5, par. 1901)
Sec. 1. Because individual producers of milk are unable to develop adequate new markets for their commodity, the following is declared to be the legislative policy of this Act:
a. To enable milk producers of this State to establish a system for collecting and disbursing funds to maintain and expand markets of their commodity with market demands;
b. To encourage market development and research programs, which provide funds for the development of new and larger markets for milk and milk products;
c. Through expanded markets, to aid milk producers in maintaining an adequate and equitable level of income.
(Source: P.A. 84-830.)

(505 ILCS 95/2) (from Ch. 5, par. 1902)
Sec. 2. This Act shall be known and may be cited as the "Illinois Milk Promotion Act".
(Source: P.A. 84-830.)

(505 ILCS 95/3) (from Ch. 5, par. 1903)
Sec. 3. For the purposes of this Act, unless the context clearly requires otherwise:
a. "Milk" means the whole lacteal secretion obtained from dairy cows.
b. "Producer" means any individual, partnership, corporation or other business entity who is actively engaged in the production and sale of milk and who receives income from the production and sale of milk unless otherwise defined in the milk promotion program.
c. "First Purchaser" means any individual, partnership, corporation, or other business entity who purchases milk from a producer for resale in any form.
d. "Market Development" means to engage in research and educational programs directed toward better and more efficient utilization of milk, development of new products or uses of milk, to provide methods and means for the maintenance of present markets and for the development of new and larger domestic and foreign markets.
e. "Milk Promotion Program" means any program established under this Act which prescribes procedures for the development of markets for milk and milk products.
f. "Handler" means any person engaged in the business of purchasing or receiving milk from, or selling milk on behalf of, affected producers and introducing it into channels of commerce, or in the business of processing or distributing milk of producers.
g. "Hundred Weight" means a unit of weight equal to 100 pounds of fluid milk.
h. "Director" means the director of the Department of Agriculture of the State of Illinois.
i. "Department" means the Department of Agriculture of the State of Illinois.
j. "Milk Promotion Board" means the board established under this Act to administer a milk promotion program.
(Source: P.A. 84-830.)

(505 ILCS 95/4) (from Ch. 5, par. 1904)
Sec. 4. Any milk promotion program proposed or adopted under this Act shall include the following:
a. A definition of terms;
b. The purpose of the program;
c. The assessment rate or rates not to exceed the statutory authority;
d. Procedures for collection of the assessment provided for by the program;
e. The election procedure of members of the Milk Promotion Board, terms of office, compensation, if any, procedures for filling vacancies on the Milk Promotion Board, and other necessary provisions pertaining thereto;
f. A provision that assessments authorized in a promotion program shall not be used for political or legislative activity or other preferential treatment of any person to the detriment of other persons in the promotion program; and
g. The operating procedures of the program.
(Source: P.A. 84-830.)

(505 ILCS 95/5) (from Ch. 5, par. 1905)
Sec. 5. Any milk promotion program proposed or adopted under this Act may include any of the following:
a. Market development and research programs;
b. Market promotion, education and public relations programs;
c. Market information services;
d. The right to contract with qualified organizations, agencies or individuals for any of the activities listed in subsections a, b or c of this Section;
e. A proposal to ensure that promotion monies be expended in any areas, either within or without the State of Illinois, where significant quantities of Illinois milk or milk products are or could be marketed;
f. Other provisions not inconsistent with this Act or other Illinois or federal laws and regulations; and
g. Procedures to exempt certain producers or specific milk production.
(Source: P.A. 84-830.)

(505 ILCS 95/6) (from Ch. 5, par. 1906)
Sec. 6. Upon the effective date of this Act, the Illinois Milk Producers Association, a not-for-profit corporation chartered in the State of Illinois, shall be the temporary Milk Promotion Program Committee with full powers and responsibilities of the elected board until such time as the elected board assumes its duties. The temporary Milk Promotion Program Committee shall establish procedures for (1) the qualifications of producers for the milk promotion program, (2) the participation of producers in referenda and (3) other procedures necessary in the development and adoption of a milk promotion program.
(Source: P.A. 84-830.)

(505 ILCS 95/7) (from Ch. 5, par. 1907)
Sec. 7. Within 180 days after the final approval by the temporary Milk Promotion Program Committee of any proposed milk promotion program, the temporary Milk Promotion Program Committee shall conduct a referendum to determine whether the affected producers assent to such proposed milk promotion program. The voting procedure will be developed by the temporary Milk Promotion Program Committee. A milk promotion program is approved when a majority of eligible producers vote in favor of such milk promotion program.
The referendum area includes the entire State of Illinois. Voting shall be at geographically located polling places or by mailed ballots. Provision shall be made in the milk promotion program for absentee voting on any referendum or election.
Any producer who is qualified under the proposed milk promotion program is entitled to one vote. A dairy cooperative is authorized to vote for a member producer if authorized by such producer. In determining the eligibility of producers, the temporary Milk Promotion Program Committee or the Milk Promotion Board may request the Department of Public Health to provide a current listing of the names and addresses of all milk producers registered under the "Grade A Pasteurized Milk and Milk Products Act" and the "Illinois Food, Drug and Cosmetic Act". The Department of Public Health is authorized to provide listings when requested by the temporary Milk Promotion Program Committee or the Milk Promotion Board. The temporary Milk Promotion Program Committee or the Milk Promotion Board shall pay the costs charged by the Department of Public Health for the listings.
If any proposed milk promotion program is not approved by such referendum, no additional referendum on such milk promotion program may be held for 2 years from the date of the close of such referendum. A succeeding referendum shall be called by the temporary Milk Promotion Program Committee upon request by petition of 500 producers of milk with at least 10 signers of such petition from each of 10 counties. The temporary Milk Promotion Program Committee shall follow the procedures set forth in Section 6.
(Source: P.A. 84-830.)

(505 ILCS 95/8) (from Ch. 5, par. 1908)
Sec. 8. Reasonable publicity and notification of the referendum or election date and voting locations or procedures shall be provided by the temporary Milk Promotion Program Committee or the Milk Promotion Board in trade publications and the public press at least 2 weeks prior to any referendum or election date.
(Source: P.A. 84-830.)

(505 ILCS 95/9) (from Ch. 5, par. 1909)
Sec. 9. The milk promotion program established by this Act shall remain in effect for 5 years. Thereafter, the program shall automatically be extended from year to year unless a referendum for disapproval is requested by written petition of no less than 10% of the affected producers from each respective district. The Milk Promotion Board shall conduct a referendum in accordance with Section 7 of this Act, within 180 days of receipt of a petition for discontinuance of the program, to determine the continued approval of such milk promotion program as indicated by a majority of producers voting to continue. Continuation or termination shall be determined by the same voting requirements for adoption of the milk promotion program set forth in Section 7.
(Source: P.A. 84-830.)

(505 ILCS 95/10) (from Ch. 5, par. 1910)
Sec. 10. Any milk promotion program established under this Act shall provide for a Milk Promotion Board which is charged with the administration of the program.
The Board shall consist of members elected from dairy cooperatives which have a member or members residing in the State of Illinois. Each cooperative is entitled to elect one Board member, and any cooperative which has more than 400 members residing in Illinois shall elect an additional Board member for each 400 members residing in Illinois. Any new dairy cooperative organized after the effective date of this amendatory Act of 1986 must have at least 50 members residing in Illinois to be entitled to elect a Board member.
There shall be established by the temporary Milk Promotion Program Committee or the Milk Promotion Board 4 districts from which there will be one producer elected from each district. The districts shall represent as nearly an equal a volume of milk as may be practicable.
The Milk Promotion Board shall elect from its members a chairman, secretary and treasurer and such other positions as may be provided for in the milk promotion program. The term of office for members of the Milk Promotion Board shall be for 3 years except the term of the members of the Board first taking office shall be for one, 2 or 3 years as determined by the initial Board. The Milk Promotion Board shall establish the number of members of each term of office of the initial Milk Promotion Board and shall conduct the election of members in subsequent years.
The total administrative costs to manage the Illinois Milk Promotion Act, including salaries, employee benefits, office equipment and office expenses, shall not exceed 5% of the annual assessments. All voting members of the Milk Promotion Board are entitled to actual and necessary travel and incidental expenses and while attending meetings of the Board or while engaged in the performance of official responsibilities as determined by the Board and provided for in the milk promotion program.
(Source: P.A. 84-1276.)

(505 ILCS 95/11) (from Ch. 5, par. 1911)
Sec. 11. All candidates for the Milk Promotion Board shall be natural persons who are milk producers. A vacancy on the Milk Promotion Board during the term of office that represents a dairy cooperative shall be filled by the Milk Promotion Board with a producer from the respective dairy cooperative for the balance of the unexpired term. A vacancy on the Milk Promotion Board during the term of office that represents an elected producer shall be filled by the Milk Promotion Board with a producer from that respective district.
(Source: P.A. 84-830.)

(505 ILCS 95/12) (from Ch. 5, par. 1912)
Sec. 12. The duties and responsibilities of the Milk Promotion Board shall be prescribed in the authority for each milk promotion program and to the extent applicable shall include the following:
a. To develop and direct the milk promotion program;
b. To prepare and approve a budget consistent with estimated receipts and the scope of the milk promotion program;
c. To formulate and execute assessment procedures, rates and methods of collection;
d. To cause to have an annual audit of financial statements prepared and published by certified public accountants or entities who are authorized to engage in the practice of public accounting in Illinois;
e. To employ personnel and contract for services which are necessary for the proper operation of the milk promotion program;
f. To authorize the expenditure of funds and the contracting of expenditures to conduct proper activities of the program;
g. To maintain all collected funds in milk promotion trust accounts in adequately protected financial institutions until such due time as when the board authorizes the use of said funds;
h. To bond the treasurer and such other persons necessary to insure adequate protection of funds;
i. To maintain a permanent record of its business proceedings;
j. To maintain a permanent and detailed record of its financial dealings;
k. To prepare reports as set forth in Section 16;
l. To hold elections of members to the Milk Promotion Board and subsequent referenda as required by this Act;
m. To hold meetings as necessary or as requested by producers to resolve problems, conflicts or complaints arising from the operation of the milk promotion program and to keep records of such proceedings as required by subsection i of this Section; and
n. To perform such other duties which are necessary to the proper operation for the program.
(Source: P.A. 84-830.)

(505 ILCS 95/13) (from Ch. 5, par. 1913)
Sec. 13. For any milk promotion program approved by referendum under this Act, the Director shall:
a. Upon complaint or at least annually check to insure that adequate and proper records as required by Section 12 are kept, that an activity and annual audit summary is available to all program participants as set forth in Section 16 and insure that a copy of the annual audit report is on file with the Department and available for public inspection;
b. Annually check to insure that adequate bonds are maintained in accordance with requirements of Section 12;
c. Coordinate administrative activities between the Milk Promotion Board and the Department;
d. Confer and cooperate with the legally constituted authorities of other states and the United States; and
e. Hold administrative hearings when requested by written complaint of a producer or the Milk Promotion Board when such problem cannot be resolved by the procedure set forth in subsection m of Section 12.
(Source: P.A. 84-830.)

(505 ILCS 95/14) (from Ch. 5, par. 1914)
Sec. 14. A milk promotion program shall provide for assessments against producers of the affected commodity to defray the cost of the activities provided for in the milk promotion program. Assessments authorized in a milk promotion program shall be based on quantity of commodity marketed and shall be assessed against all affected producers. The maximum assessment levied on the commodity of any affected producer shall be not more than fifteen cents per hundred pounds of milk produced and sold by that producer. After the first 5 years the program is in operations, 500 producers of milk by petition, with at least 10 signers of such petitions from each of 10 counties, may request the Milk Promotion Board to or the Board of its own volition may hold a referendum to increase the assessment rate provided the rate is not at the maximum assessment rate at the time the request for the increase is made.
Any referendum to change the assessment shall be considered approved if a majority of those producers voting in the referendum vote in favor thereof.
The Milk Promotion Board shall require the first purchaser of milk to withhold and remit assessments to the Milk Promotion Board. A first purchaser remitting the assessments for any producer shall deduct the proper amount of assessments from any amount which he owes to such producer. The Milk Promotion Board shall have the power to cause any duly authorized agent or representative to enter upon the premises of any purchaser of milk and examine or cause to be examined by such agent only books, papers and records which deal in any way with respect to the payment of the assessment or enforcement of this Act.
(Source: P.A. 84-830.)

(505 ILCS 95/15) (from Ch. 5, par. 1915)
Sec. 15. Persons who collect milk promotion program assessment funds pursuant to Section 14 of this Act shall remit such funds to the Milk Promotion Board which shall deposit said funds in an account to be used as authorized by the milk promotion program.
Any due and payable assessment required under the provisions of any milk promotion program created under this Act constitutes a personal debt of every person so assessed or who otherwise owes such assessment. Such assessment is due and payable to the Milk Promotion Board not more frequently than monthly or when stipulated in the milk promotion program and called for by the Milk Promotion Board. In the event any person fails to remit the full amount of such due assessment or such other sum within 30 days after the due date, a person owing such assessment shall be given an opportunity to present his case as provided for in Section 18 of this Act. When established that the assessment is correct, the Milk Promotion Board may add to such unpaid assessment or sum penalty amount not exceeding 10% of the amount due plus all of the costs of enforcing the collection of the assessment or sum due. In the event of failure of such person to remit any proper assessment or sum, the Milk Promotion Board may bring a civil action against such person in the circuit court of the county in which such person resides for the collection thereof, together with the above additional specific 10% penalty assessment, the cost of enforcing the collection of the assessment and court costs. Such action shall be tried and judgment rendered as in any other cause of action for debts due and payable. All assessments are due and payable to the Milk Promotion Board.
(Source: P.A. 84-830.)

(505 ILCS 95/16) (from Ch. 5, par. 1916)
Sec. 16. The Milk Promotion Board shall publish annually an activity and financial report for such milk promotion program to be available to all of the affected producers of the milk promotion program. All expenditures under each milk promotion program shall be audited at least annually by a certified public accountant or entity authorized to engage in public auditing in Illinois. Within 30 days after completion of such audit, a copy of the annual report shall be filed with the Director.
(Source: P.A. 84-830.)

(505 ILCS 95/17) (from Ch. 5, par. 1917)
Sec. 17. Upon termination of the milk promotion program, all remaining and unobligated funds shall be remitted to the Illinois Department of Agriculture to be used for milk promotion development programs.
(Source: P.A. 84-830.)

(505 ILCS 95/18) (from Ch. 5, par. 1918)
Sec. 18. No person shall knowingly fail or refuse to comply with any requirement of this Act where obligated to comply by a duly approved milk promotion program. The Milk Promotion Board may institute any action which is necessary to enforce compliance with any provision of this Act or any milk promotion program adopted pursuant to this Act. In addition to any other remedy provided by law, the Milk Promotion Board may petition for injunctive relief without being required to allege or prove the absence of any adequate remedy of law.
Before the Milk Promotion Board may institute any proceedings under this Act, the alleged violator shall first be given an opportunity to present his views to the Milk Promotion Board as to why proceedings should not be instituted. If after the Milk Promotion Board issues its findings, the producer who is in disagreement with the decision or the Milk Promotion Board may request the Department to hold an administrative hearing for determining violations of the Act or compliance with the Act and program. The Milk Promotion Board shall submit to the Department the transcript of its proceedings along with the copies of any documents introduced as evidence. The Department hearing officer's decision shall be the final administrative decision of the Department. Such hearings shall be subject to the Illinois Administrative Procedure Act.
(Source: P.A. 84-830.)

(505 ILCS 95/19) (from Ch. 5, par. 1919)
Sec. 19. A proposed amendment to an existing milk promotion program may be requested by petition to the Milk Promotion Board by 10% of the affected producers or by 2/3 majority vote of the Milk Promotion Board. If any amendment to an existing milk promotion program is proposed, the Milk Promotion Board shall hold a public hearing to consider such amendment. After the close of the public hearing the Milk Promotion Board shall send copies of its findings to all parties of record appearing at the hearing. If such proposed amendment is approved by the Milk Promotion Board, a referendum may, at the Board's discretion, be held thereon in accordance with the notice requirements of Section 8 and subject to the same voting requirements for adoption of the milk promotion program as set forth in Section 7. However, if the Board does not approve an amendment proposed by petition, a referendum shall be held thereon in accordance with the notice requirements of Section 8 and subject to the same voting requirements for adoption of the milk promotion program as set forth in Section 7.
(Source: P.A. 84-830.)

(505 ILCS 95/20) (from Ch. 5, par. 1920)
Sec. 20. The operation of any milk promotion program or any part thereof may be temporarily suspended for any reasonable cause by the Milk Promotion Board for any period of time not to exceed one year. Such suspension shall not nullify the program.
(Source: P.A. 84-830.)

(505 ILCS 95/21) (from Ch. 5, par. 1921)
Sec. 21. No person shall knowingly fail or refuse to comply with any requirement of this Act. The Milk Promotion Board may institute any action which is necessary to enforce compliance with any provision of this Act and program. Each day's violation constitutes a separate offense. In addition to any other remedy provided by law, the Milk Promotion Board may petition for injunctive relief without being required to allege or prove absence of any adequate remedy at law.
(Source: P.A. 84-830.)



505 ILCS 100/ - Illinois Noxious Weed Law.

(505 ILCS 100/1) (from Ch. 5, par. 951)
Sec. 1. This Act shall be known and may be cited as the Illinois Noxious Weed Law.
(Source: P.A. 77-1037.)

(505 ILCS 100/2) (from Ch. 5, par. 952)
Sec. 2. As used in this Act:
(1) "Person" means any individual, partnership, firm, corporation, company, society, association, the State or any department, agency, or subdivision thereof, or any other entity.
(2) "Control", "controlled" or "controlling" includes being in charge of or being in possession, whether as owner, lessee, renter, or tenant, under statutory authority, or otherwise.
(3) "Director" means the Director of the Department of Agriculture of the State of Illinois, or his or her duly appointed representative.
(4) "Department" means the Department of Agriculture of the State of Illinois.
(5) "Noxious weed" means any plant which is determined by the Director, the Dean of the College of Agricultural, Consumer and Environmental Sciences of the University of Illinois and the Director of the Agricultural Experiment Station at the University of Illinois, to be injurious to public health, crops, livestock, land or other property.
(6) "Control Authority" means the governing body of each county, and shall represent all rural areas and cities, villages and townships within the county boundaries.
(7) "Applicable fund" means the fund current at the time the work is performed or the money is received.
(Source: P.A. 99-539, eff. 7-8-16.)

(505 ILCS 100/3) (from Ch. 5, par. 953)
Sec. 3. Every person shall control the spread of and eradicate noxious weeds on lands owned or controlled by him and use such methods for that purpose and at such times as are approved and adopted by the Director of the Department of Agriculture.
(Source: P.A. 77-1037.)

(505 ILCS 100/4) (from Ch. 5, par. 954)
Sec. 4. The duty of enforcing this Act and carrying out its provisions is vested in the Director, and the authorities designated in this Act acting under the supervision and direction of the Director. If a Control Authority fails to carry out its duties and responsibilities under this Act or fails to follow the Department's rules, the Director shall enforce this Act or rules by sending a Notice of Noncompliance to the Control Authority. The Director, the Dean of the College of Agricultural, Consumer and Environmental Sciences of the University of Illinois and the Director of the Agricultural Experiment Station at the University of Illinois, shall determine what weeds are noxious for the purposes of this Act, and shall compile and keep current a list of such noxious weeds, which list shall be published and incorporated in the rules and regulations of the Department. The Director shall, from time to time, adopt and publish methods as official for control and eradication of noxious weeds and make and publish such rules and regulations as in his judgment are necessary to carry out the provisions of this Act.
(Source: P.A. 99-539, eff. 7-8-16.)

(505 ILCS 100/5) (from Ch. 5, par. 955)
Sec. 5. The Director is authorized to investigate the subject of noxious weeds; to require information and reports from any Control Authority as to the presence of noxious weeds and other information relative to noxious weeds and the control and eradication thereof in localities where such Control Authority has jurisdiction; to cooperate with Control Authorities in carrying out other acts administered by him; to cooperate with agencies of Federal and State Governments and persons, in carrying out his duties under this Act, and, with the consent of the Governor, in the conduct of investigations outside this State in the interest of the protection of the agricultural industry of this State from noxious weeds not generally distributed therein; with the consent of the Federal agency involved, to control and eradicate noxious weeds on Federal lands within this State, with or without reimbursement, when deemed by him to be necessary to an effective weed control and eradication program; to advise and confer as to the extent of noxious weed infestations and the methods determined best suited to the control and eradication thereof; to call and attend meetings and conferences dealing with the subject of noxious weeds; to disseminate information and conduct educational campaigns with respect to control and eradication of noxious weeds; to procure materials and equipment and employ personnel necessary to carry out his duties and responsibilities; and to perform such other acts as may be necessary or appropriate to the administration of this Act.
(Source: P.A. 77-1037.)

(505 ILCS 100/7) (from Ch. 5, par. 957)
Sec. 7. Each Control Authority shall carry out the duties and responsibilities vested in it under this Act with respect to land under its jurisdiction in accordance with rules and regulations prescribed by the Department. Such duties shall include the establishment, under the general direction of the Control Authority, of a coordinated program for control and eradication of noxious weeds within the county.
A Control Authority may cooperate with any person in carrying out its duties and responsibilities under this Act.
(Source: P.A. 77-1037.)

(505 ILCS 100/8) (from Ch. 5, par. 958)
Sec. 8. Each Control Authority may employ one or more Weed Control Superintendents who shall be certified by the Director to be qualified to detect and treat noxious weeds. The same person may be a Weed Control Superintendent for more than one Control Authority. Such employment may be for such tenure, and at such rates of compensation and reimbursement for travel expenses, as the Control Authority may prescribe. Each Weed Control Superintendent may be bonded for such sum as the Control Authority may prescribe.
Each Control Authority shall examine all land under its jurisdiction for the purpose of determining whether the provisions of this Act and the regulations of the Director have been complied with; compile such data on infested areas and areas eradicated and such other reports as the Director or Control Authority may require; consult and advise upon matters pertaining to the best and most practical methods of noxious weed control and eradication, and render assistance and direction for the most effective control and eradication; investigate or aid in the investigation and prosecution of any violation of this Act. Control Authorities may cooperate and assist one another to the extent practicable in the carrying out of a coordinated control and eradication program within their counties.
(Source: P.A. 77-1037.)

(505 ILCS 100/9) (from Ch. 5, par. 959)
Sec. 9. Notices for control and eradication of noxious weeds shall be on a form prescribed by the Director and shall consist of 2 kinds: general notices and individual notices. Failure to publish general weed notices or to serve individual notices as provided in this Section does not relieve any person from the necessity of full compliance with this Act and regulations thereunder. In all cases such published notice is legal and sufficient notice.
General notice shall be published by each Control Authority, or any combination of Control Authorities among counties, in one or more legal newspapers of general circulation throughout the area, or areas, over which the Control Authority, or Control Authorities, have jurisdiction at such times as the Director may direct or the Control Authority may determine.
Whenever any Control Authority finds it necessary to secure more prompt or definite control or eradication of noxious weeds than is accomplished by the general published notice, it shall serve individual notices upon the person owning and the person controlling such land, and give notification of such notice to the record owner of any encumbrance thereon, giving specific instructions and methods when and how certain named weeds are to be controlled or eradicated.
(Source: P.A. 77-1037.)

(505 ILCS 100/10) (from Ch. 5, par. 960)
Sec. 10. Whenever the owner or person in control of the land on which noxious weeds are present has neglected or failed to control or eradicate them as required in this Act and any notice is given pursuant to Section 9, the Control Authority having jurisdiction shall have proper control and eradication methods used on such land, and shall advise the owner, person in control, and record holder of any encumbrance of the cost incurred in connection with such operation. The cost of any such control or eradication shall be at the expense of the owner. If unpaid for 6 months, or longer, the amount of such expense shall become a lien upon the property. Nothing contained in this Section shall be construed to require satisfaction of the obligation imposed hereby in whole or in part from the sale of the property or to bar the application of any other additional remedy otherwise available. Amounts collected under this Section shall be deposited in the Noxious Weed Control Fund or other appropriate general fund of the Control Authority.
(Source: P.A. 77-1037.)

(505 ILCS 100/11) (from Ch. 5, par. 961)
Sec. 11. When it appears to a Control Authority that upon any tract of land under its jurisdiction there is an infestation of noxious weeds beyond the ability of the owner and the person in control of such land to eradicate, the Control Authority, with the approval of the Director, may quarantine such land and put into immediate operation the necessary means for the eradication of such noxious weeds. The Control Authority shall, prior to the entry upon such land, serve individual notices on the owner and the person in control thereof and the record owner of any encumbrance thereon of such quarantine and entry, and shall also advise such persons of the completion of the eradication operation, and the cost thereof. The expense of such quarantine and eradication shall be borne as follows: 1/2 from the Noxious Weed Control Fund or other appropriate general fund of the Control Authority; and 1/2 from the person owning such land, which may be collected and deposited as provided in Section 10.
(Source: P.A. 77-1037.)

(505 ILCS 100/12) (from Ch. 5, par. 962)
Sec. 12. The cost of controlling and eradicating noxious weeds on all land, including highways, roadways, streets, alleys and rights-of-way, owned or controlled by a State department, agency, commission or board shall be paid by the State department, agency, commission or board in control thereof out of funds appropriated to its use.
The cost of controlling and eradicating noxious weeds on all land including highways, roadways, streets, alleys and rights-of-way, owned or controlled by a Control Authority shall be paid by the Control Authority in control thereof out of the Noxious Weed Control Fund, and until the establishment of such Fund, out of the general funds of such Control Authority. Until the establishment of the Noxious Weed Control Fund by a Control Authority, the cost of controlling and eradicating noxious weeds on all land, including highways, roadways, streets, alleys and rights-of-way, owned or controlled by a township or city or other municipal corporation shall be paid by the township or city or other municipal corporation in control thereof out of the general funds of such township or city or other municipal corporation. After the establishment of the Noxious Weed Control Fund of the county in which such township or city is located, such cost shall be paid from the Noxious Weed Control Fund of such county.
(Source: P.A. 77-1037.)

(505 ILCS 100/13) (from Ch. 5, par. 963)
Sec. 13. Notwithstanding any other provisions of this Act relating to payment of cost, when determined by a Control Authority to be justified in the interest of an effective weed control program, such Control Authority may control and eradicate noxious weeds on land under its jurisdiction, without cost to the owner or person in control thereof.
(Source: P.A. 77-1037.)

(505 ILCS 100/14) (from Ch. 5, par. 964)
Sec. 14. To prevent the dissemination of noxious weeds through any article, including machinery, equipment, plants, materials and other things, the Director, in consultation with the Dean of the College of Agricultural, Consumer and Environmental Sciences of the University of Illinois and the Director of the Agricultural Experiment Station at the University of Illinois, shall, from time to time, publish a list of noxious weeds which may be disseminated through articles and a list of articles capable of disseminating such weeds, and designate treatment of such articles as, in his opinion, would prevent such dissemination. Until such article is treated in accordance with the applicable regulations, it shall not be moved from such premises except under and in accordance with the written permission of the Control Authority having jurisdiction of the area in which such article is located, and the Control Authority may hold or prevent its movement from such premises. The movement of any such article which has not been so decontaminated, except in accordance with such written permission, may be stopped by the Control Authority having jurisdiction over the place in which such movement is taking place and further movement and disposition shall only be in accordance with such Control Authority's direction.
(Source: P.A. 99-539, eff. 7-8-16.)

(505 ILCS 100/15) (from Ch. 5, par. 965)
Sec. 15. A Noxious Weed Control Fund may be established as provided in Section 16 for each Control Authority, without fiscal year limitation, which shall be available for expenses authorized to be paid from such Fund, including the necessary expenses of the Control Authority in carrying out its duties and responsibilities under this Act. The Weed Control Superintendents within the county shall ascertain each year the approximate amount of land within the county infested with noxious weeds, and the location thereof, and transmit such information to the Director and the Control Authority. On the basis of such information the Control Authority shall make payments from the Noxious Weed Control Fund. If a Noxious Weed Control Fund is not established as provided in Section 16, the expenses authorized to be paid from such Fund shall be paid out of any other appropriate general fund of the Control Authority.
(Source: P.A. 77-1037.)

(505 ILCS 100/17) (from Ch. 5, par. 967)
Sec. 17. Control Authorities, independently or in combination, may purchase or provide for needed or necessary materials, machinery and equipment, including the cost of operation and depreciation of such machinery and equipment, for the control and eradication of weeds as provided in Sections 10 and 11, whether or not declared noxious on land owned or controlled by them or on other land under their jurisdiction. All funds received from such control and eradication of weeds shall be deposited in the Noxious Weed Control Fund or other appropriate general fund of the Control Authority. Each Control Authority shall keep a record showing the procurement, sale and rental of materials, machinery and equipment, which record shall be open to inspection by citizens of this State. A Control Authority may use any equipment or material procured as provided for in this Section upon lands owned or directly controlled by it, or owned or controlled by a township or city which is not a Control Authority, for the treatment and eradication of weeds which have not been declared noxious.
(Source: P.A. 77-1037.)

(505 ILCS 100/18) (from Ch. 5, par. 968)
Sec. 18. If any person is dissatisfied with the amount of any charge made against him by a Control Authority for control or eradication work, he may, within 5 days after being advised of the amount of the charge, file a protest with the Director. The Director shall hold a hearing thereon and has the power to adjust or affirm such charge.
(Source: P.A. 77-1037.)

(505 ILCS 100/19) (from Ch. 5, par. 969)
Sec. 19. All final administrative decisions of the Director or his representative are subject to judicial review under the Administrative Review Law. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure. The filing for judicial review shall stay the order of the Director or his representative pending disposition of the order on judicial review. The court, upon its own initiative or upon motion by the Director, may in its discretion, when it deems it necessary to protect the interests involved, require the posting of additional bond in an amount it deems advisable, as a prerequisite to judicial review.
(Source: P.A. 82-783.)

(505 ILCS 100/20) (from Ch. 5, par. 970)
Sec. 20. The Director, any Control Authority, Weed Control Superintendent, or anyone authorized thereby, may enter upon all land under their jurisdiction for the purpose of performing their duties and exercising their powers under this Act, including the taking of specimens of weeds or other materials, without the consent of the person owning or controlling such land and without being subject to any action for trespass or damages, if reasonable care is exercised.
(Source: P.A. 77-1037.)

(505 ILCS 100/21) (from Ch. 5, par. 971)
Sec. 21. All individual notices, service of which is provided for in this Act, shall be in writing. Service of such notices shall be in the same manner as service of a summons in a civil action in the circuit court or by certified mail to the last known address to be ascertained, if necessary, from the last tax list.
(Source: P.A. 77-1037.)

(505 ILCS 100/22) (from Ch. 5, par. 972)
Sec. 22. Any person violating any provision of this Act or any regulation issued hereunder is guilty of a petty offense and shall be fined not more than $100 for the first offense and not more than $200 for each subsequent offense.
(Source: P.A. 78-255.)

(505 ILCS 100/23) (from Ch. 5, par. 973)
Sec. 23. The Director may participate in any noxious weed control program and, when called upon to do so by any such program, may use any funds available to him for the purposes of this Act in the matching of any federal funds made available to this State.
(Source: P.A. 77-1037.)

(505 ILCS 100/24) (from Ch. 5, par. 974)
Sec. 24. If any Section or provision of this Act is declared invalid for any reason, such invalidity shall not affect or impair any of the remaining Sections or provisions of the Act which can be given effect without the invalid Section or provision, and to this end the Sections and provisions of this Act are declared to be severable.
(Source: P.A. 77-1037.)



505 ILCS 106/ - Illinois Rivers-Friendly Farmer Program Act.

(505 ILCS 106/1)
Sec. 1. Short title. This Act may be cited as the Illinois Rivers-Friendly Farmer Program Act.
(Source: P.A. 91-570, eff. 1-1-00.)

(505 ILCS 106/5)
Sec. 5. Program established. The Department of Agriculture shall establish the Illinois Rivers-Friendly Farmer Program to recognize farmers helping to protect and enhance the State's rivers.
(Source: P.A. 91-570, eff. 1-1-00.)

(505 ILCS 106/10)
Sec. 10. Purposes. The program is intended to promote farming practices that benefit rivers while maintaining farm profitability and to inform the public about farmers' contributions to cleaning up of the rivers of Illinois.
(Source: P.A. 91-570, eff. 1-1-00.)

(505 ILCS 106/15)
Sec. 15. A farmer seeking the "Rivers-Friendly Farmer" designation may submit a written application to the Department of Agriculture or an agency designated by the Department by rule.
(Source: P.A. 91-570, eff. 1-1-00.)

(505 ILCS 106/20)
Sec. 20. Program criteria. Farmers who satisfy all of the following criteria applicable to their operations may be designated Rivers-Friendly farmers:
(1) Soil loss on cropland is at or below the tolerable soil loss level as certified by a local Soil and Water Conservation District.
(2) An approved farm conservation plan is on file at the local Soil and Water Conservation District office.
(3) If the farm is required to have a vegetative filter strip, adjacent to a body of water, the strip was constructed in accordance with the USDA Natural Resources Conservation Service Technical Guide.
(4) Evidence of participation in programs such as the USDA's Conservation Reserve Program, Conservation Reserve Enhancement Program, and Environmental Quality Incentives Program, or the Department's Conservation 2000 Conservation Practices Program, and Agricultural Areas in accordance with Illinois' Agricultural Areas Conservation and Protection Act, can be considered but is not required to be designated as a "Rivers-Friendly Farmer".
(Source: P.A. 91-570, eff. 1-1-00.)

(505 ILCS 106/25)
Sec. 25. Rules. The Department of Agriculture shall adopt rules to implement and administer this Act.
(Source: P.A. 91-570, eff. 1-1-00.)

(505 ILCS 106/30)
Sec. 30. Processing Fee. Any local Soil and Water Conservation District that chooses to review a written application for the "Rivers-Friendly Farmer" designation may collect a reasonable fee for services rendered.
The Department of Agriculture may collect an administrative filing fee of $15 for each application for a "Rivers-Friendly Farmer" designation. In addition, the Department shall collect an amount equal to the cost of providing a sign that designates a farmer as a "Rivers-Friendly Farmer".
All moneys collected by the Department shall be deposited into a promotional trust account as provided in Section 40.7 of the Civil Administrative Code of Illinois. Funds collected shall be used for the purposes of the program authorized by this Act.
(Source: P.A. 91-570, eff. 1-1-00.)



505 ILCS 110/ - Illinois Seed Law.

(505 ILCS 110/1) (from Ch. 5, par. 401)
Sec. 1. This Act may be cited as the Illinois Seed Law.
(Source: P.A. 86-1475.)

(505 ILCS 110/2) (from Ch. 5, par. 402)
Sec. 2. Definitions. As used in this Act, unless the context otherwise requires, the terms specified in Sections 2.101 through 2.144 have the meaning ascribed to them in those Sections.
(Source: P.A. 85-717.)

(505 ILCS 110/2.101) (from Ch. 5, par. 402.101)
Sec. 2.101. "Advertisement" means all representations, other than on the label, disseminated in any manner, or by any means relating to seed within the scope of this Act.
(Source: P.A. 85-717.)

(505 ILCS 110/2.102) (from Ch. 5, par. 402.102)
Sec. 2.102. "Agricultural seeds" include the seeds of grass, forage, oil, cereal, and fiber crops and other kinds of seeds commonly recognized within this State as agricultural seeds, lawn seeds and mixtures of such seeds, or as determined by regulations adopted by the Department. The term "agricultural seed" may include noxious weed seeds when the Director of Agriculture determines that such seed is being used as agricultural seed.
(Source: P.A. 85-717.)

(505 ILCS 110/2.103) (from Ch. 5, par. 402.103)
Sec. 2.103. "Association of Official Seed Analysts (AOSA)" means the organization composed of government seed analysts designated to develop standards for analysis that furnish information relating to the composition of seed samples and the ability of the seed to produce plants.
(Source: P.A. 85-717.)

(505 ILCS 110/2.104) (from Ch. 5, par. 402.104)
Sec. 2.104. "Association of Official Seed Certifying Agencies (AOSCA)" means the organization whose members are agencies responsible for seed certification and for establishing minimum standards for genetic purity and identity.
(Source: P.A. 85-717.)

(505 ILCS 110/2.105) (from Ch. 5, par. 402.105)
Sec. 2.105. "Brand" means a word, name, symbol, number or design used to identify seed of one person or distinguish it from seed of another person.
(Source: P.A. 85-717.)

(505 ILCS 110/2.106) (from Ch. 5, par. 402.106)
Sec. 2.106. "Certifying agency" means (a) an agency authorized under the laws of a State, Territory or Possession of the United States to officially certify seed, or (b) an agency of a foreign country determined by the U. S. Secretary of Agriculture to adhere to procedures and standards for seed certification comparable to those adhered to generally by seed certifying agencies.
(Source: P.A. 85-717.)

(505 ILCS 110/2.107) (from Ch. 5, par. 402.107)
Sec. 2.107. "Certified Seed" means one of four classes of seed: (1) breeder, (2) foundation, (3) registered and (4) certified, as determined under procedures established by the Association of Official Seed Certifying Agencies and referenced in its official Certification Handbook.
(Source: P.A. 85-717.)

(505 ILCS 110/2.108) (from Ch. 5, par. 402.108)
Sec. 2.108. "Conditioning" means drying, cleaning, scarifying or blending to obtain uniform quality, and other operations which would change the purity or germination of the seed and therefore require retesting to determine the quality of the seed, but does not include operations such as packaging, labeling, blending together of uniform lots of the same kind of variety without cleaning, or the preparation of a mixture without cleaning, and of which would not require retesting to determine the quality of the seed.
(Source: P.A. 85-717.)

(505 ILCS 110/2.109) (from Ch. 5, par. 402.109)
Sec. 2.109. "Dealer" means any person who distributes.
(Source: P.A. 85-717.)

(505 ILCS 110/2.110) (from Ch. 5, par. 402.110)
Sec. 2.110. "Department" means the Department of Agriculture of the State of Illinois or its duly authorized representative.
(Source: P.A. 85-717.)

(505 ILCS 110/2.111) (from Ch. 5, par. 402.111)
Sec. 2.111. "Director" means the Director of the Department of Agriculture, of the State of Illinois or his duly authorized representative.
(Source: P.A. 85-717.)

(505 ILCS 110/2.112) (from Ch. 5, par. 402.112)
Sec. 2.112. "Distribute" means to import, consign, offer for sale, hold for sale, barter, or otherwise supply seed in this State.
(Source: P.A. 85-717.)

(505 ILCS 110/2.113) (from Ch. 5, par. 402.113)
Sec. 2.113. "False and mislabeling advertisement" means all representation other than those on the label disseminated in any manner or by any means relating to the seed which would be misleading to the consumers as determined within the scope of this Act.
(Source: P.A. 85-717.)

(505 ILCS 110/2.114) (from Ch. 5, par. 402.114)
Sec. 2.114. "Handling seed" includes transportation, warehousing, cleaning, merchandising, labeling, and any other operation connected with the seed business but does not include transportation, warehousing and cleaning by a bailee for hire.
(Source: P.A. 85-717.)

(505 ILCS 110/2.115) (from Ch. 5, par. 402.115)
Sec. 2.115. "Hybrid" means the first generation seed of a cross produced by controlling the combination between (a) 2 or more inbred lines; (b) one inbred or a single cross with an open pollinated variety; or (c) 2 selected clones, seed lines, varieties or species, except open-pollinated varieties of corn (Zea mays). The second generation or subsequent generations from such crosses shall not be regarded as hybrids. Hybrid designations shall be treated as variety names.
(Source: P.A. 85-717.)

(505 ILCS 110/2.116) (from Ch. 5, par. 402.116)
Sec. 2.116. "Inoculant" means a commercial preparation containing nitrogen fixing bacteria applied to the seed.
(Source: P.A. 85-717.)

(505 ILCS 110/2.117) (from Ch. 5, par. 402.117)
Sec. 2.117. "Kind" means one or more related species or subspecies which singly or collectively is known by one common name, for example, corn, oats, alfalfa and timothy.
(Source: P.A. 85-717; 86-1475.)

(505 ILCS 110/2.118) (from Ch. 5, par. 402.118)
Sec. 2.118. "Label" means the display or displays of written printed or graphic matter upon or attached to the container of seed or shipping documents.
(Source: P.A. 85-717.)

(505 ILCS 110/2.119) (from Ch. 5, par. 402.119)
Sec. 2.119. "Labeling" includes labels, and all other written, printed, or graphic representations, in any form whatsoever, accompanying or pertaining to any seed whether in bulk or in containers, and includes representations on invoices.
(Source: P.A. 85-717.)

(505 ILCS 110/2.120) (from Ch. 5, par. 402.120)
Sec. 2.120. "Lot" means a definite quantity of seed identified by a lot number or other mark, every portion or bag of which is uniform within recognized tolerances for the factors which appear in the labeling.
(Source: P.A. 85-717.)

(505 ILCS 110/2.121) (from Ch. 5, par. 402.121)
Sec. 2.121. "Mixture or blend" means seed consisting of more than one kind or variety each present in excess of 5% of the whole.
(Source: P.A. 85-717.)

(505 ILCS 110/2.121-5)
Sec. 2.121-5. Non-commercial seed sharing. "Non-commercial seed sharing" means seed sharing for which no monetary consideration or compensation is transferred in return for receiving seeds. "Non-commercial seed sharing" does not include seed sharing in which the person participating in the seed sharing expects or creates the expectation that seeds must be returned in exchange for receiving seeds or when the distribution of seed is given as compensation for work or services rendered.
(Source: P.A. 99-827, eff. 8-16-16.)

(505 ILCS 110/2.122) (from Ch. 5, par. 402.122)
Sec. 2.122. "Official sample" means any sample of seed taken and designated as official by the Department.
(Source: P.A. 85-717.)

(505 ILCS 110/2.123) (from Ch. 5, par. 402.123)
Sec. 2.123. "Operator of a public auction sale or similar type consignment sale" is one who owns or directs the operation of a livestock auction market or public auction sale conducted regularly on the same premises. A public auction sale or livestock auction market location or establishment includes parking lots, entrances, and other areas used in conjunction with the auction sale.
(Source: P.A. 85-717.)

(505 ILCS 110/2.124) (from Ch. 5, par. 402.124)
Sec. 2.124. "Origin" means the State, District of Columbia, Puerto Rico, or possession of the United States or foreign country, or designated portion thereof, where the seed was grown.
(Source: P.A. 85-717.)

(505 ILCS 110/2.125) (from Ch. 5, par. 402.125)
Sec. 2.125. "Packet" means a retail or wholesale commodity of vegetable seed packaged in any manner in advance of sale, not to exceed a labeled net weight of 3 ounces.
(Source: P.A. 85-717.)

(505 ILCS 110/2.126) (from Ch. 5, par. 402.126)
Sec. 2.126. "Person" includes any individual, partnership, corporation, company, society, or association.
(Source: P.A. 85-717.)

(505 ILCS 110/2.127) (from Ch. 5, par. 402.127)
Sec. 2.127. "Prohibited (primary) noxious weed seeds" are the seeds of weeds which when established are highly destructive, competitive or difficult to control by cultural or chemical practices.
(Source: P.A. 85-717.)

(505 ILCS 110/2.128) (from Ch. 5, par. 402.128)
Sec. 2.128. "Record" includes all information relating to each lot of seed including propagation, condition and merchandising.
(Source: P.A. 85-717.)

(505 ILCS 110/2.129) (from Ch. 5, par. 402.129)
Sec. 2.129. "Restricted (secondary) noxious weed seeds" are the seeds of weeds which are objectionable in fields, lawns and gardens of this State, but which can be controlled by cultural or chemical practices.
(Source: P.A. 85-717.)

(505 ILCS 110/2.130) (from Ch. 5, par. 402.130)
Sec. 2.130. "Retail seed dealer" is one who sells agricultural, vegetable or lawn seed to consumers.
(Source: P.A. 85-717.)

(505 ILCS 110/2.131) (from Ch. 5, par. 402.131)
Sec. 2.131. "Screenings" means chaff, florets, immature seed, weed seeds, inert matter and other foreign material removed in any way from any seed or grains in any kind of cleaning or conditioning, or obtained from weedy fields or from any other source, which contains less than 50% agricultural seeds or grains.
(Source: P.A. 85-717.)

(505 ILCS 110/2.132) (from Ch. 5, par. 402.132)
Sec. 2.132. "Seed broker" is one who for a commission or other compensation is engaged in selling or negotiating the sale of agricultural, vegetable or lawn seed belonging to others for resale.
(Source: P.A. 85-717.)

(505 ILCS 110/2.132-5)
Sec. 2.132-5. Seed library. "Seed library" means a nonprofit, governmental, or cooperative organization, association, or activity for the purpose of facilitating the donation, exchange, preservation, and dissemination of seeds of open pollinated, public domain plant varieties by or among its members or members of the public when the use, exchange, transfer, or possession of seeds acquired by or from the seed library is free of charge or consideration.
(Source: P.A. 99-827, eff. 8-16-16.)

(505 ILCS 110/2.133) (from Ch. 5, par. 402.133)
Sec. 2.133. "Seed merchants" are those engaged in both wholesale and retail operations. Seed merchants shall secure both a wholesale and a retail permit.
(Source: P.A. 85-717.)

(505 ILCS 110/2.133-5)
Sec. 2.133-5. Seed swap event. "Seed swap event" means an organized and publicly promoted event at which non-commercial seed sharing takes place.
(Source: P.A. 99-827, eff. 8-16-16.)

(505 ILCS 110/2.134) (from Ch. 5, par. 402.134)
Sec. 2.134. "Seeds" mean agricultural or vegetable seeds or other seeds as determined by regulations adopted by the Department. A mature ovule, consisting of an embryonic plant together with a store of food, all surrounded by a protective coat.
(Source: P.A. 85-717.)

(505 ILCS 110/2.135) (from Ch. 5, par. 402.135)
Sec. 2.135. "Seizure" means a legal process carried out by court order against a definite amount of seed.
(Source: P.A. 85-717.)

(505 ILCS 110/2.136) (from Ch. 5, par. 402.136)
Sec. 2.136. "Sell" when applied to agricultural seed, vegetable seed, lawn seed, or screenings, includes the act of transferring ownership, offering or exposing for sale, exchange, distribution, giving away, or transportation in this State, storing, carrying or handling in aid of traffic therein, whether done in person or through an agent, employee, or others, and receiving, accepting, or holding on consignment for sale.
(Source: P.A. 85-717.)

(505 ILCS 110/2.137) (from Ch. 5, par. 402.137)
Sec. 2.137. "Stop Sale, Use or Removal Order" means an administrative order provided by law, restraining the sale, use, disposition, and movement of a definite amount of seed.
(Source: P.A. 85-717.)

(505 ILCS 110/2.138) (from Ch. 5, par. 402.138)
Sec. 2.138. "Treated" means that the seed has received an application of a substance, or that it has been subjected to a process to reduce, control, or repel disease organisms, insects or other pests which attack seed or seedlings and for which a claim is made.
(Source: P.A. 85-717.)

(505 ILCS 110/2.139) (from Ch. 5, par. 402.139)
Sec. 2.139. "Type" means a group of varieties so nearly similar that the individual varieties cannot be clearly differentiated except under special conditions.
(Source: P.A. 85-717.)

(505 ILCS 110/2.140) (from Ch. 5, par. 402.140)
Sec. 2.140. "Variety" means subdivision of a kind which is distinct, uniform and stable; "distinct" in the sense that the variety can be differentiated by one or more identifiable morphological, physiological or other characteristics from all other varieties; "uniform" in the sense that variations in essential and distinctive characteristics are describable, and "stable" in the sense that the variety will remain unchanged in its essential and distinctive characteristics and its uniformity when reproduced or reconstituted as required by the different categories of varieties.
(Source: P.A. 85-717.)

(505 ILCS 110/2.141) (from Ch. 5, par. 402.141)
Sec. 2.141. "Vegetable seeds" includes the seeds of those crops which are grown in gardens and on truck farms and are generally known and sold under the name of vegetable seeds in this State.
(Source: P.A. 85-717.)

(505 ILCS 110/2.142) (from Ch. 5, par. 402.142)
Sec. 2.142. "Weed seeds" includes the seeds of all plants generally recognized as weeds within this State, and includes the seeds of restricted noxious weeds as determined by regulations adopted by the Department.
(Source: P.A. 85-717.)

(505 ILCS 110/2.143) (from Ch. 5, par. 402.143)
Sec. 2.143. "Wholesale seed dealers" are those selling agricultural, vegetable or lawn seed for resale.
(Source: P.A. 85-717.)

(505 ILCS 110/2.144)
Sec. 2.144. Cool weather grasses. "Cool weather grasses" include colonial bent grass, creeping bent grass, Kentucky bluegrass, red fescue, tall fescue, chewings fescue, hard fescue, annual ryegrass, intermediate ryegrass, and perennial ryegrass.
(Source: P.A. 96-394, eff. 8-13-09.)

(505 ILCS 110/3) (from Ch. 5, par. 403)
Sec. 3. Department to administer Act - Rules and regulations - Guidance of Federal Seed Act. The Department shall promulgate rules and regulations governing the method of labeling, sampling, inspecting, analyzing, testing, and examining of agricultural, vegetable, and other seeds, establish tolerances for purity and germination and other factors, set and collect reasonable charges for tests, sampling, and annual permit fees and adopt, after a public hearing, such reasonable rules and regulations necessary to secure effective enforcement of the Act, including the promulgation of definitions of terms relating to the enforcement of this Act.
All fees collected under the provisions of this Act shall be paid to the General Revenue Fund, State Treasury.
When seed labeling, terms, methods of sampling and analysis, and tolerances are not specifically stated in this Act or otherwise designated by the Department, the Department shall, in order to promote uniformity, be guided by officially recognized associations, or regulations under The Federal Seed Act.
(Source: P.A. 85-717.)

(505 ILCS 110/4) (from Ch. 5, par. 404)
Sec. 4. Label requirements. Each container of agricultural, vegetable or other seeds designated by the Department of Agriculture which is sold, offered for sale, or exposed for sale, or transported within this State for sowing purposes shall bear thereon or have attached thereto in a conspicuous place a plainly written or printed label or tag in the English language, giving information, set out in Sections 4.1 through 4.5, which statement shall not be modified or denied in the labeling or on another label attached to the container. Seed labeling and testing terms in common usage shall be defined as in the "Rules for Testing Seeds", published by the Association of Official Seed Analysts, effective July 1, 1955, and as subsequently amended.
(Source: P.A. 85-717.)

(505 ILCS 110/4.1) (from Ch. 5, par. 404.1)
Sec. 4.1. All seeds named and treated as defined in this Act (for which a separate label may be used) must be labeled with:
(1) A word or statement indicating that the seed has

been treated.

(2) The commonly accepted, coined, chemical or

abbreviated chemical (generic) name of the applied substance or description of the process used.

(3) If the substance in the amount present with the

seed is harmful to human or other vertebrate animals, a caution statement such as "Do not use for food, feed, oil purposes" or otherwise as required by the Uniform Hazardous Substances Act of Illinois. The caution for toxic substances shall be a poison statement or symbol.

(4) If the seed is treated with an inoculant, the

date beyond which the inoculant is not to be considered effective (date of expiration).

(5) Require symbol statement and the appropriate

Environmental Protection Agency signal word -- DANGER, CAUTION OR WARNING.

(6) All treated seeds are required to be stained so

that they are easily distinguished by the ordinary observer when examined regardless of the proportion of treated to untreated seeds. The color used on treated seed shall persist as long as seed bear pesticide residue.

(Source: P.A. 99-78, eff. 7-20-15.)

(505 ILCS 110/4.2) (from Ch. 5, par. 404.2)
Sec. 4.2. All agricultural seeds must be labeled with:
(1) The name of the kind or kinds and variety for each agricultural seed component present in excess of 5% of the whole and the percentage by weight of each except as provided by regulation: provided, that if the variety of those kinds generally labeled as to variety as designated in the regulations is not stated, the label shall show the name of the kind and the words, "Variety Not Stated". Hybrids shall be labeled as hybrids.
(2) Lot number or other lot identification.
(3) Origin (State or foreign country), if known, of alfalfa, red clover and field corn (except hybrid corn). If the origin is unknown, the fact shall be stated.
(4) Percentage by weight of all weed seeds except as provided by regulation.
(5) The name and approximate number of each kind of restricted noxious weed seed, per pound in groups (a), (b), (c) and (d), when present singly or collectively in excess of (a) Eighty seeds or bulblets per pound of Agrostis spp., Poa spp., Rhodesgrass, Bermudagrass, timothy, orchardgrass, fine textured fescues, alsike and white clover, reed canarygrass, dallisgrass, and other agricultural seeds of similar size and weight, or mixtures within this group;
(b) Thirty-two seeds or bulblets per pound of ryegrass, meadow and tall fescues, foxtail millet, crownvetch, alfalfa, red clover, sweetclovers, lespedezas, smooth bromegrass, crimson clover, flax, Agropyron spp., and other agricultural seeds of similar size and weight, or mixtures within this group, or of this group with (a);
(c) Sixteen seeds or bulblets per pound of proso, Sudangrass and other agricultural seeds of similar size and weight, or mixtures not specified in (a), (b), or (d);
(d) Four seeds or bulblets per pound of wheat, oats, rye, barley, buckwheat, sorghums (except Sudangrass), vetches and other agricultural seeds of a size and weight similar to or greater than those within this group, or any mixtures within this group.
(6) Percentage by weight of agricultural seeds (which may be designated as "crop seeds") other than those required to be named on the label.
(7) Percentage by weight of inert matter.
(8) For each named agricultural seed:
(a) Percentage of germination, exclusive of hard or dormant seed.
(b) Percentage of hard or dormant seeds, if present.
(c) The calendar month and year the test was completed to determine such percentages.
Following (a) and (b) the "total germination and hard or dormant seed" may be stated as such, if desired.
(9) Name and address of the person who labeled said seed, or who sells, offers or exposes said seed for sale within this State.
(Source: P.A. 85-717.)

(505 ILCS 110/4.2a) (from Ch. 5, par. 404.2a)
Sec. 4.2a. Agricultural seeds that are coated shall be labeled with:
(1) Percentage of pure seeds with coating material removed.
(2) Percentage of coating material shall be shown as a separate item in close association with the percentage of inert matter.
(3) In addition to the provisions of this Section, labeling of coated seed shall comply with the requirements of Section 4.2.
(Source: P.A. 85-717.)

(505 ILCS 110/4.2b) (from Ch. 5, par. 404.2b)
Sec. 4.2b. Labeling for seed mixtures for lawn or turf purposes shall include:
(1) The word "Mixed" or "Mixture" shall be stated with the name of the mixture.
(2) The heading "Pure Seed" and "Germination" shall be used in the proper places.
(3) Commonly accepted name of kind or kind and variety of each agricultural seed component in excess of 5% of the whole, and the percentage by weight of pure seed in order of its predominance and in columnar form.
(4) Lot number or other lot identification.
(5) Percentage by weight of agricultural seed other than those required to be named on the label.
(6) Percentage by weight of inert matter.
(7) Percentage by weight of all weed seeds.
(8) For each agricultural seed named under (3) above:
(a) Percentage of germination, exclusive of hard or

dormant seed;

(b) Percentage of hard or dormant seed, if present;
(c) Calendar month and year the test was completed to

determine such percentages. Oldest test date shall be used.

(9) Name and address of the person who labeled that seed, or who sells, offers or exposes that seed for sale within the State.
(10) For cool weather grasses and mixtures of cool weather grasses, a "sell by" date that is no more than 15 months, exclusive of the calendar month in which the test was completed, after the date of the applicable test required under this Act.
(Source: P.A. 96-394, eff. 8-13-09.)

(505 ILCS 110/4.4) (from Ch. 5, par. 404.4)
Sec. 4.4. Labeling for vegetable seeds in packets as prepared for use in home gardens or household plantings or vegetable seeds in preplanted containers, mats, tapes, or other planting devices shall include:
(1) Name of kind and variety of seed.
(2) For seeds which germinate less than the standard last established by the Director under this Act:
(a) Percentage of germination, exclusive of hard seed,
(b) Percentage of hard seed, if present,
(c) The calendar month and year the test was completed to determine such percentages,
(d) The words "Below Standard" in not less than 8-point type, and
(3) Name and address of the person who labeled the seed or who sells, offers, or exposes the seed for sale within this State.
(4) Lot identification, such as by lot number or other means.
(5) The year for which the seed was packed for sale as "Packed for" or the percentage germination and the calendar month and year the test was completed to determine such percentage.
(6) For seeds placed in a germination medium, mat, tape, or other device in such a way as to make it difficult to determine the quantity of seed without removing the seeds from the medium, mat, tape or device, a statement to indicate the minimum number of seeds in the container.
(Source: P.A. 85-717.)

(505 ILCS 110/4.5) (from Ch. 5, par. 404.5)
Sec. 4.5. Labeling for vegetable seeds in containers other than packets prepared for use in home gardens or household plantings and other than preplanted containers, mats, tapes, or other planting devices shall include:
(1) The name of each kind and variety present in excess of 5% and the percentage by weight of each in order of its predominance.
(2) Lot number or other lot identification.
(3) For each named vegetable seed:
(a) Percentage germination exclusive of hard or dormant seed,
(b) Percentage of hard seed, if present,
(c) The calendar month and year the test was completed to determine such percentages.
Following (a) and (b) the "total germination and hard or dormant seed" may be stated as such if desired.
(4) Name and address of the person who labeled said seed, or who sells, offers or exposes said seed for sale within this State.
(5) The labeling requirements for vegetable seeds in containers of more than one pound shall be deemed to have been met if the seed is weighed from a properly labeled container in the presence of the purchaser.
(Source: P.A. 85-717.)

(505 ILCS 110/5) (from Ch. 5, par. 405)
Sec. 5. Prohibitions. It is unlawful for any person to sell, offer for sale, expose for sale or transport for sale any agricultural, vegetable or other seeds designated by the Department of Agriculture within this State:
(1) Without an annual permit from the Department of Agriculture of the State of Illinois to engage in such business. All permits shall expire annually as set by regulation.
(2) Unless the test to determine the percentage of germination required by Sections 4.2 through 4.5 shall have been completed within a 12-month period (or 15-month period for cool weather grasses) exclusive of the calendar month in which the test was completed, immediately prior to sale, exposure for sale, or offering for sale or transportation unless the seed is in hermetically sealed packages or containers.
(3) Within a 36 month period, exclusive of the calendar month in which the test was completed, immediately prior to sale, exposure for sale, or offering for sale or transportation, if the seed is in hermetically sealed packages or containers.
(4) If such agricultural, vegetable or other seeds designated by the Department are not labeled in accordance with this Act or having a false or misleading labeling.
(5) Pertaining to which there has been false or misleading advertising.
(6) Consisting of or containing prohibited noxious weed seeds. If prohibited noxious weed seed is found in a sample of seed, a stop sale order shall be issued. Within 10 days following the issuance of the stop sale order, the Department shall take another sample of the seed, and if no prohibited noxious weed seed is found, the stop sale order shall be removed.
(7) Consisting of or containing restricted noxious weed seeds per pound in excess of the number prescribed by rules and regulations promulgated under this Act, or in excess of the number declared on the label attached to the container of the seed or associated with the seed.
(8) Containing more than 1.5% by weight of all weed seeds in chaffy seeds and native grasses or 1% by weight of weed seed in all other agricultural seed. Chaffy grasses shall be those that are recognized by the Association of Official Seed Analysts and native grasses shall be designated by regulation.
(9) If any labeling, advertising, or other representations subject to this Act represents the seed to be certified or registered seed unless (a) it has been determined by a seed certifying agency that such seed was produced, processed, and packaged, and conforms to standards of purity as to kind or variety, in compliance with rules and regulations of such agency pertaining to such seed; and (b) the seed bears an official label issued for such seed by a seed certifying agency stating that the seed is certified or registered.
(10) Labeled with a brand, trademark or term taken from a brand or trademark unless such is clearly identified with the word brand and as being other than part of the variety name.
(11) If the same brand designation is assigned to more than one variety or blend of soybean, wheat, oats, or barley.
(Source: P.A. 96-394, eff. 8-13-09.)

(505 ILCS 110/5.1) (from Ch. 5, par. 405.1)
Sec. 5.1.
It is unlawful for any person within this State:
(1) To detach, alter, deface or destroy any label provided for in this Act or the rules and regulations made and promulgated thereunder, or to alter or substitute seed in a manner that may defeat the purpose of this Act.
(2) To disseminate any false or misleading advertisement concerning agricultural, vegetable or other seeds designated by the Department of Agriculture in any manner or by any means.
(3) To hinder or obstruct in any way, any authorized person in the performance of his duties under this Act.
(4) To fail to comply with a "stop sale" order or to move or otherwise handle or dispose of any lot of seed held under a "stop sale" order or tags attached thereto, except with express permission of the enforcing officer, and for the purpose specified thereby.
(5) To use the word "trace" as a substitute for any statement which is required.
(6) To use the word "type" in any labeling in connection with the name of any agricultural seed variety.
(Source: P.A. 77-1332.)

(505 ILCS 110/6) (from Ch. 5, par. 406)
Sec. 6. Records.
Each person whose name appears on the label as handling agricultural, vegetable or other seeds subject to this Act shall keep for a period of 2 years complete records of each lot of agricultural, vegetable or other seeds designated by the Department of Agriculture. A file sample of each lot of seed must be kept for one year after final disposition of that lot. All such records and samples pertaining to the shipment or shipments involved shall be accessible for inspection by the Director of the Department of Agriculture, or his agents, during customary business hours.
(Source: P.A. 77-1332.)

(505 ILCS 110/7) (from Ch. 5, par. 407)
Sec. 7. Exemptions.
(a) The provisions of Sections 4 through 4.5 and Sections 5 and 5.1 do not apply:
(1) To seed or grain not intended for sowing purposes.
(2) To seed in storage in, or being transported or

consigned to a cleaning or conditioning establishment for cleaning or conditioning, provided, that the invoice or labeling accompanying any shipment of said seed bears the statement "seed for conditioning"; and provided that any labeling or other representation which may be made with respect to the uncleaned or unconditioned seed shall be subject to this Act.

(3) To any carrier in respect to any seed transported

or delivered for transportation in the ordinary course of its business as a carrier; provided, that such carrier is not engaged in producing, processing, or marketing agricultural, vegetable or other seeds designated by the Department of Agriculture subject to the provisions of this Act.

(b) The provisions of Sections 4, 4.4, 4.5, 6, and 10, and of paragraphs (1), (2), (3), (4), (5), (8), and (11) of Section 5, do not apply to unpatented, untreated seed that is free of noxious and exotic weed seeds and that is distributed within this State by means of interpersonal non-commercial seed sharing activities, including, but not limited to, seed libraries and seed swap events. A seed library or seed swap event organizer shall adopt labeling or record-keeping standards to identify the year, species or common name, and source of any non-commercially packaged seed received by the seed library or offered at a seed swap event, and shall make this information available to the Department upon request in the course of an investigation of an alleged violation of the provisions in this Act. Information maintained by seed libraries shall be provided to the Department to the extent permissible under the Library Records Confidentiality Act.
(Source: P.A. 99-827, eff. 8-16-16.)

(505 ILCS 110/7.1) (from Ch. 5, par. 407.1)
Sec. 7.1. No person shall be subject to the penalties of this Act for having sold or exposed for sale agricultural, vegetable or other seeds designated by the Department of Agriculture which were incorrectly labeled or represented as to kind, variety, type or origin (if required) which seeds cannot be identified by examination thereof, unless he has failed to obtain an invoice, records or other labeling information and to take such other precautions as may be reasonable to insure the identity to be that stated.
(Source: P.A. 85-717.)

(505 ILCS 110/8) (from Ch. 5, par. 408)
Sec. 8. Duties and authority of state seed law enforcement officer.
The duty of enforcing this Act and carrying out its provisions and requirements is vested in the Illinois Department of Agriculture. It is the duty of the Director who may act through his authorized agents to sample, inspect, make analysis of, and test agricultural, vegetable or other seeds designated by the Department of Agriculture transported, sold, or offered or exposed for sale within the State for sowing purposes at such time and place and to such an extent as he may deem necessary to determine whether said agricultural, vegetable or other seeds designated by the Department of Agriculture are in compliance with the provisions of this Act and to notify promptly the person who transported, sold, offered, or exposed the seed for sale, of any violation.
(Source: P.A. 77-1332.)

(505 ILCS 110/8.1) (from Ch. 5, par. 408.1)
Sec. 8.1.
For the purpose of carrying out the provisions of this Act, the Director of the Department of Agriculture, individually or through his authorized agents, is authorized:
(1) To enter upon any public or private premises during regular business hours in order to have access to seeds and the records connected therewith subject to the Act and rules and regulations thereunder, and any truck or other conveyor by land, water, or air at any time when the conveyor is accessible, for the same purpose.
(2) To issue and enforce a written or printed "stop sale" order to the owner or custodian of any lot of agricultural, vegetable or other seeds designated by the Department of Agriculture which the Director of the Department of Agriculture finds is in violation of any of the provisions of this Act or rules and regulations promulgated thereunder, which order shall prohibit further sale, processing and movement of such seed, except on approval of the enforcing officer, until such officer has evidence that the law has been complied with, and he has issued a release from the "stop sale" order of such seed, provided that in respect to seed which has been denied sale, processing and movement as provided in this paragraph, the owner or custodian of such seed shall have the right to appeal from said order to a court of competent jurisdiction in the locality in which the seeds are found, praying for a judgment as to the justification of such order and for the discharge of such seeds from the order prohibiting the sale, processing and movement in accordance with the findings of the court: and provided further, that the provisions of this paragraph shall not be construed as limiting the right of the enforcement officer to proceed as authorized by other Sections of this Act.
(3) To establish and maintain or make provisions for seed testing facilities, to employ qualified persons, and to incur such expenses as may be necessary to comply with these provisions.
(4) To cooperate with the United States Department of Agriculture and other agencies in seed law enforcement.
(Source: P.A. 77-1332.)

(505 ILCS 110/9) (from Ch. 5, par. 409)
Sec. 9. University of Illinois Agriculture Experiment Station as official certifying agency.
The University of Illinois Agricultural Experiment Station is designated as the official certifying agency for certifying seed for the State of Illinois. The certifying agent is authorized and empowered to establish standards for maintaining genetic purity and quality as it may deem necessary for the production, handling and conditioning of seed in determining eligibility for certification. The University of Illinois Agricultural Experiment Station may appoint an appropriate agent or agents to do the work necessary for the certification in compliance with the standards established by the University of Illinois Agricultural Experiment Station and the Association of Official Seed Certifying Agencies. The University of Illinois Agricultural Experiment Station shall not be financially responsible for debts incurred by, damages inflicted by, contracts broken by, or claims against any certifying agency designated by it.
(Source: P.A. 85-717.)

(505 ILCS 110/10) (from Ch. 5, par. 410)
Sec. 10. Permits. (1) A permit from the Department of Agriculture of the State of Illinois is required of every person:
(a) Whose name and address are required on the label or invoice of any seed distributed or
(b) Who opens any bag or container of seed and sells any part of its contents. This includes persons who either label or package seed or relabel and repackage seed. A separate permit shall be required for each store or place of business where such seed is sold or offered for sale or
(c) Who operates a livestock auction market or public auction sale or similar type of consignment sale or who for a commission or other compensation sells, offers for sale, exposes for sale or negotiates the sale of either or both agricultural or lawn seed belonging to others.
(2) No permit shall be required of persons selling only the packaged lines which have been packed and distributed by a person, firm or corporation holding and having a permit in force. No permit shall be required of persons selling, offering or exposing for sale seed of their own production provided that such seed is sold and delivered only on the farm or premises where grown.
(3) All permits shall be conspicuously posted in the place of business to which it applies. The permit year shall be 12 months, or any fraction of 12 months, beginning on July 1 and ending June 30. Application for permits shall be made upon forms approved and furnished by the Department of Agriculture.
(Source: P.A. 85-717.)

(505 ILCS 110/11) (from Ch. 5, par. 411)
Sec. 11. Seizure. Any lot of agricultural, vegetable or other seeds designated by the Department of Agriculture not in compliance with the provisions of this Act shall be subject to seizure on complaint of the Director of the Department of Agriculture, or his agents, to the circuit court in the locality in which the seed is located. In the event the court finds the seed to be in violation of this Act and orders the condemnation of the seed, it shall be denatured, conditioned, destroyed, relabeled, or otherwise disposed of in compliance with the laws of this State; provided, that in no instance shall the court order such disposition of the seed before the claimant has had an opportunity to apply to the court for the release of the seed or permission to process or relabel it in compliance with this Act.
(Source: P.A. 85-717.)

(505 ILCS 110/11.1) (from Ch. 5, par. 411.1)
Sec. 11.1. Any seed permit holder who acquires agricultural seed for resale and conditioning from Illinois producers thereof shall document all such seed acquisition transactions through the use of a seed contract. Such contracts shall be specifically identified and a complete record of such contracts shall be retained by the seed permit holder. All such contracts shall clearly indicate that the contract consignment is for agricultural seed purposes only, with a clarifying description of the kind of agricultural seed dealt with in each contract.
(Source: P.A. 81-751.)

(505 ILCS 110/11.2) (from Ch. 5, par. 411.2)
Sec. 11.2. In all cases wherein compliance with Section 11.1 of this Act is required, there shall be maintained a full accounting of the final disposition of all seed purchased in accordance with Section 11 of this Act, indicating the total amount of each kind of agricultural seed acquired, the total amount of each kind of agricultural seed conditioned and marketed as seed, and the total amount of each kind of agricultural seed not disposed of, for whatever reasons, as seed.
If, when applying for an annual seed permit renewal, the seed permit holder's records indicate that any portion of the agricultural seed purchased from Illinois producers during his current permit period was disposed of in a form other than seed, the seed permit holder shall supply the Department with a summary disposition report which shall accompany the renewal application.
(Source: P.A. 81-751.)

(505 ILCS 110/11.3) (from Ch. 5, par. 411.3)
Sec. 11.3. All seed disposed of by any seed permit holder through grain marketing channels must be marketed through a person licensed under "An Act to license and regulate grain dealers engaged in the business of purchasing grain from the producers thereof and making an appropriation in connection therewith", approved August 21, 1967, as amended.
(Source: P.A. 81-751.)

(505 ILCS 110/12) (from Ch. 5, par. 412)
Sec. 12. If a seed dealer violates any of the provisions of this Act, his or her permit may be removed from his or her premises by any Department employee charged with the enforcement of this Act and returned to the Department. Such removal shall constitute a suspension of the permit.
The Department may, upon its own motion and shall upon the verified complaint in writing of any person setting forth facts which, if proved, would constitute grounds for refusal, suspension, or revocation of a permit under this Act, investigate the actions of any applicant or any person or persons applying for, holding, or claiming to hold a permit.
The Department, within 10 days after removing and suspending a permit or before refusing to issue or renew or before otherwise suspending or revoking a permit, shall set a date for a hearing thereon and at least 10 days prior to the date set for the hearing shall notify in writing the applicant for or holder of a permit, hereinafter called the respondent, that a hearing will be held on the date designated to determine whether the respondent is privileged to hold such a permit and shall afford the respondent opportunity to be heard in person or by counsel in reference thereto.
The Department, over the signature of the Director, is authorized to issue subpoenas and to bring before the Department any person or persons in this State and to take testimony, either orally, by deposition or by exhibit, in the same manner as prescribed by law in judicial proceedings and civil cases in the circuit courts of this State. The Director is authorized to issue subpoenas duces tecum on any or all records relating to a seed dealer's business.
The Department, over the Director's signature, may apply to any court for a temporary restraining order or a preliminary or permanent injunction restraining any person from violating or continuing to violate any of the provisions of this Act or any rules and regulations under this Act and said injunction is to be issued without bond.
When an administrative hearing is held, the hearing officer, upon determination of a violation of this Act, shall levy and the Department shall collect administrative penalties on a per-occurrence basis for the following violations.
(1) A penalty of $500.00 will be imposed for the following violations:
(a) To neglect or refuse, after notice in writing, to comply with provisions of this Act, and the regulations adopted hereunder, or any lawful order of the Director, including the limitations specified in a duly issued permit.
(b) To sell, transport, dispose, or otherwise distribute seeds which have been placed on stop-sale status.
(2) A penalty of $100.00 will be imposed for the following violations:
(a) To deny such access to the Director in the performance of his or her duties or to thwart or hinder such inspection by misrepresenting or concealing facts or conditions.
(b) To sell, offer or expose for sale, or distribute seed which does not have attached thereto a shipping tag or label as is required by the Act.
(c) To fail to comply with any of the provisions of this Act, or the rules and regulations promulgated hereunder.
(d) To sell, barter, offer for sale, or move, transport, deliver, ship or offer for shipment into or within this State any seed containing noxious weed seed not labeled in accordance with this Act.
(Source: P.A. 85-717.)

(505 ILCS 110/13) (from Ch. 5, par. 413)
Sec. 13. Violations and prosecutions. Every person, who by himself, his agents or employees violates any of the provisions of this Act, or any regulations issued hereunder, may for each offense be deemed guilty of a business offense and fined not less than $1,000.00 and all costs for each and every offense. When the Director of the Department of Agriculture shall find that any person has violated any of the provisions of this Act, he or his duly authorized agent or agents may institute proceedings in the circuit court in the locality in which the violation occurred, to have such person convicted therefor; or the Director of the Department of Agriculture may file with the State's Attorney of the county where such violation is alleged to have taken place, such evidence as may be deemed necessary for prosecution under this Act; provided, that no prosecution under this Act shall be instituted without the defendant first having been given an opportunity to appear before the Director of the Department of Agriculture or his duly authorized agent, to introduce evidence either in person or by agent or attorney at a private hearing. If, after such hearing, or without such hearing in case the defendant or his agent or attorney fails or refuses to appear, the Director of the Department of Agriculture is of the opinion that the evidence warrants prosecution, he shall proceed as herein provided.
The State's Attorney of the county in which a violation has occurred or the State's Attorney General as the case may be, shall institute proceedings at once against any person charged with a violation of this Act, if, in the judgment of such officer, the information submitted warrants such action. After judgment by the court in any case arising under this Act, the Director of the Department of Agriculture, or his agent, at his discretion, shall publish or cause to be published, any information pertinent to the issuance of the judgment by the court in such media as he may designate from time to time.
(Source: P.A. 85-717.)

(505 ILCS 110/14) (from Ch. 5, par. 414)
Sec. 14. Review. Judicial review of final administrative decisions may be had in accordance with the provisions of the Administrative Review Law of the Code of Civil Procedure, and all amendments and modifications thereof and rules and regulations adopted pursuant thereto.
(Source: P.A. 85-717.)

(505 ILCS 110/15) (from Ch. 5, par. 415)
Sec. 15. Saving clause.
If any Section, subsection, clause, provision or portion of this Act shall be held to be invalid or unconstitutional by any court of competent jurisdiction or the applicability thereof to any person, substance or product is held invalid, such holding shall not affect any other Section, subsection, clause, provision or portion of this Act, or any other person, substance or product covered by the provisions of this Act.
(Source: P.A. 77-1332.)

(505 ILCS 110/16) (from Ch. 5, par. 416)
Sec. 16. "The Illinois Administrative Procedure Act" and the rules and regulations adopted thereunder shall apply to and govern all administrative actions taken where applicable unless otherwise prescribed by this Act.
(Source: P.A. 81-751.)



505 ILCS 115/ - Illinois Sheep and Wool Production Development and Marketing Act.

(505 ILCS 115/1) (from Ch. 5, par. 1051)
Sec. 1. Because the sheep and wool industry has been unable to effectively promote the need to expand production to meet current demands and because producers of sheep and wool are unable to develop adequate new markets for their commodity, the following is declared to be the legislative policy of this Act;
(a) To emphasize the potential of a more profitable sheep and wool enterprise through increased production of both;
(b) To enable sheep and wool producers of this State to coordinate more effectively the maintenance and development of markets of their commodity with market demands;
(c) To encourage through market development and promotion programs, a more orderly, efficient and equitable manner of marketing sheep and wool products;
(d) To provide methods for the development of new and larger markets for sheep and wool and
(e) Through expanded promotion and marketing, aid sheep and wool producers in maintaining an adequate and equitable level of income.
(Source: P.A. 82-100.)

(505 ILCS 115/2) (from Ch. 5, par. 1052)
Sec. 2. This Act shall be known and may be cited as the "Illinois Sheep and Wool Production Development and Marketing Act".
(Source: P.A. 82-100.)

(505 ILCS 115/3) (from Ch. 5, par. 1053)
Sec. 3. For the purpose of this Act, unless the context clearly requires otherwise:
(a) "Sheep" means any animal of the ovine species, regardless of age, produced or marketed in Illinois.
(b) "Wool" means the natural fiber produced by sheep.
(c) "Producer" means any person who is actively engaged in the business of producing or marketing sheep or wool and who receives income from the production of sheep or wool, unless otherwise defined in the sheep and wool production development and marketing program.
(d) "First Purchaser" means any person who resells sheep or wool purchased from a producer or offers for sale any product produced from such sheep or wool for any purpose.
(e) "Market development" means to engage in research and educational programs directed toward better and more efficient production and utilization of sheep or wool; to provide methods and means for the maintenance of present markets; to promote the need to increase production to meet current demands so that the development of new and larger domestic and foreign markets can be attained.
(f) "Sheep and wool production development and marketing program" means any program established under this Act which prescribes procedures and policy for the development of markets for sheep and wool or sheep and wool products.
(g) "Sheep and wool production development and marketing board" means the board established under this Act to administer a program for the development of markets and promotion of the sheep and wool industry.
(h) "Director" means the Director of the Department of Agriculture of the State of Illinois.
(i) "Department" means the Department of Agriculture of the State of Illinois.
(Source: P.A. 88-571, eff. 8-11-94.)

(505 ILCS 115/4) (from Ch. 5, par. 1054)
Sec. 4. Any sheep and wool production development and marketing program proposed or adopted under this Act shall include where applicable the following:
(a) A definition of terms;
(b) The purpose of the program;
(c) The maximum assessment rates and equitable procedures for adjustment of the maximum assessment rates provided for by the program.
(d) Equitable procedures for collection of the assessment provided for by the program.
(e) The election procedure and qualifications of the sheep and wool production development and marketing board members, representation on the sheep and wool production development and marketing board, terms of office, compensation, if any, and other necessary provisions pertaining thereto;
(f) The operating procedures of the program;
(g) The qualifications for exempting sheep or wool producers where such exemptions are applicable.
(Source: P.A. 82-100.)

(505 ILCS 115/5) (from Ch. 5, par. 1055)
Sec. 5. Any sheep and wool production development or marketing program proposed or adopted under this Act may include any of the following:
(a) Expansion of production of sheep and wool;
(b) Market development and research programs;
(c) Market promotion, education and public relations programs;
(d) Market information services;
(e) The right to contract with qualified organizations, agencies or individuals for any of the activities listed in paragraphs (a), (b), (c), or (d) of this Section;
(f) A provision that assessments authorized in a production development or marketing program, shall not be used for political activities or for preferential treatment of any person to the detriment of other persons in the sheep and wool production development and marketing program.
(g) Other provisions not inconsistent with this Act or other Illinois or federal laws and regulations.
(Source: P.A. 82-100.)

(505 ILCS 115/6) (from Ch. 5, par. 1056)
Sec. 6. After the effective date of this Act, if there are sponsors willing and able to meet the requirements of Section 8, the Director shall appoint a temporary sheep and wool production development and marketing program committee consisting of 7 members who are sheep or wool producers to develop a sheep and wool production development and marketing program proposal. Such program shall be considered at a public hearing. After the close of the public hearing the Director and temporary sheep and wool production development and marketing program committee shall send copies of their findings to all parties of record appearing at the hearing. If such proposed program is approved by the temporary sheep and wool production development and marketing program committee, a referendum shall be held thereon in accordance with Section 7 of this Act.
The Director, upon recommendation of the temporary sheep and wool production development and marketing program committee, shall establish procedures for the qualifications of producers for sheep and wool production development and marketing programs for the participation of producers in hearing and referenda and other procedures necessary in the development and adoption of a sheep and wool production development and marketing program.
(Source: P.A. 82-100.)

(505 ILCS 115/7) (from Ch. 5, par. 1057)
Sec. 7. Within 120 days after final approval by the temporary sheep and wool production development and marketing program committee of any proposed sheep and wool production development or marketing program, the Director shall determine by referendum whether the affected producers assent to such proposed sheep and wool production development or marketing program. The proposed sheep and wool production development and marketing program is approved when a majority of those voting in the referendum vote in favor of such proposed sheep and wool production development and marketing program.
If any proposed sheep and wool production development and marketing program is not approved by such referendum, no additional referendum on such sheep and wool production development and marketing program may be held for 2 years from the date of the close of such referendum period. A succeeding referendum shall be called by the Director upon request by written petition of 400 producers of sheep and/or wool with at least 5 signers of such petition from each of 25 counties. Prior to holding a succeeding referendum, the Director shall appoint a temporary sheep and wool production development and marketing program committee who are sheep and/or wool producers and shall follow the procedures as set forth in Section 6.
(Source: P.A. 82-100.)

(505 ILCS 115/8) (from Ch. 5, par. 1058)
Sec. 8. Prior to the consideration of any proposed sheep and wool production development and marketing program or amendment, the Director may require the sponsors thereof to deposit with him such funds, not to exceed $5,000, as may be necessary to defray the expenses of preparing, holding hearings, and conducting the referendum on such sheep and wool production development and marketing program or amendment. Any funds received by the Director shall be deposited with the State Treasurer as ex-officio custodian and held by him separate and apart from any other public moneys of this State in a trust fund designated as the Sheep and Wool Commodity Trust Fund and disbursed only upon a voucher or order issued by the Director and paid by a warrant drawn by the State Comptroller and countersigned by the State Treasurer. The Director shall order disbursements from the Sheep and Wool Commodity Trust Fund only for payment of the expenses authorized by this Act. Any funds collected beyond actual expenses shall be reimbursed to the sponsors. The Treasurer of the sheep and wool production development and marketing board shall reimburse the sponsors in the amount of the deposit, less any refunds, from fees received under such program if such program is established.
(Source: P.A. 82-100.)

(505 ILCS 115/9) (from Ch. 5, par. 1059)
Sec. 9. In any referendum under this Act, voting shall be by ballot cast by eligible voters at geographically located polling places or in such manner that will make it easy to vote throughout the State including voting by mail. Any producer who is qualified under the sheep and wool production development and marketing program is entitled to one vote. The referendum area includes the entire State of Illinois.
Reasonable publicity and notification of the referendum date and voting locations shall be provided in trade publications, the public press and once in the official state newspaper, at least 2 weeks prior to such referendum date.
(Source: P.A. 88-571, eff. 8-11-94.)

(505 ILCS 115/10) (from Ch. 5, par. 1060)
Sec. 10. The sheep and wool production development and marketing program authorized by this Act shall remain in effect for 5 years. Thereafter, the program shall automatically be extended from year to year unless a referendum for continued approval is required by written petition of 400 producers of sheep and/or wool with at least 5 signers of such petition from each of 25 counties. The referendum shall be in accordance with Section 9 of this Act to determine the continued approval of such sheep and wool production development and marketing programs. Continuation or termination shall be determined by the same voting requirements for adoption of the sheep and wool production development and marketing program set forth in Section 7.
(Source: P.A. 82-100.)

(505 ILCS 115/11) (from Ch. 5, par. 1061)
Sec. 11. Any sheep and wool production development and marketing program established under this Act shall provide for a sheep and wool production development and marketing board consisting of at least 7 members who are charged with the administration of the program.
The board shall consist of one member elected from each of the districts as established in the sheep and wool production development and marketing program.
The sheep and wool production development and marketing board shall elect from its members a chairman, secretary, treasurer and such other positions as may be provided for in the sheep and wool production development and marketing program. The term of office for members of the sheep and wool production development and marketing board shall be for 3 years, except that the term of the members of the board first taking office shall be for one, two or three years as determined by the initial board. The sheep and wool production development and marketing board shall establish the number of members for each term of office of the initial sheep and wool production development and marketing board and shall provide the procedure for the election of members in subsequent years.
All voting members of the sheep and wool production development and marketing board are entitled to actual and necessary travel and incidental expenses while attending meetings of the board and provided for in the sheep and wool production development and marketing program.
(Source: P.A. 82-100.)

(505 ILCS 115/12) (from Ch. 5, par. 1062)
Sec. 12. For the initial board any sheep and/or wool producer may be elected only if he first has his name placed on the ballot by filing a petition with the Director containing 50 signatures, of those producers in his district qualified to vote on the referendum. All candidates shall be natural persons who are producers and residents in the district for which they are nominated. Notice of the initial election of members of the board shall be given at least once in trade publications, the public press, and statewide newspapers at least 2 weeks prior to such election. Vacancies on the sheep and wool production development and marketing board during the term of office shall be filled by the sheep and wool production development and marketing board with a producer from the district for the balance of the unexpired term.
In subsequent years, an election shall be held to fill any expiring term on the board. Elections shall be in the same fashion as for initial board members. The election procedure shall be as provided in this Section unless otherwise provided for in the sheep and wool production development and marketing program. Candidates receiving the greatest number of votes at any election shall be elected.
(Source: P.A. 82-100.)

(505 ILCS 115/13) (from Ch. 5, par. 1063)
Sec. 13. The duties and responsibilities of the sheep and wool production development and marketing board shall be prescribed in the authority for each sheep and wool production development and marketing program and to the extent applicable shall include the following:
(a) To develop and direct the sheep and wool production development and marketing program;
(b) To prepare and approve a budget consistent with estimated receipts and the scope of the sheep and wool production development and marketing program;
(c) To formulate and execute assessment procedures, rates and methods of collection;
(d) To procure and evaluate data and information necessary for the proper administration and operation of the sheep and wool production development and marketing program;
(e) To employ personnel and contract for services which are necessary for the proper operation of the sheep and wool production development and marketing program;
(f) To authorize the expenditure of funds and the contracting of expenditures to conduct proper activities of the program;
(g) To bond the treasurer and such other persons necessary to insure adequate protection of funds; and
(h) To perform such other duties which are necessary to the proper operation of the program.
(Source: P.A. 82-100.)

(505 ILCS 115/14) (from Ch. 5, par. 1064)
Sec. 14. For any sheep and wool production development and marketing program approved by referendum under this Act the Director shall:
(a) Take steps to insure that adequate and proper records are kept and that an annual audit summary is available to all program participants;
(b) Take steps to insure that adequate bonds are maintained;
(c) Coordinate administrative activities between the sheep and wool production development and marketing board and the Department; and
(d) Confer and cooperate with the legally constituted authorities of other states and the United States.
(Source: P.A. 82-100.)

(505 ILCS 115/15) (from Ch. 5, par. 1065)
Sec. 15. Any properly qualified sheep and/or wool production development or marketing program shall provide for assessments against producers of the affected commodity to defray the costs of the activities provided for in the sheep and wool production development and marketing program. Assessments authorized in a sheep and/or wool production development and marketing program shall be based on the quantity of commodity marketed and shall be equitably assessed against all affected producers in one of two ways as follows:
(a) If assessments are levied against only wool, then the total assessment levied on the commodity of any affected producer shall be 2 cents per pound of wool produced and sold by that producer during the first 5 years a program is in operation.
If deemed necessary after the first 5 years a program is in operation the rate can be increased, not to exceed 1/2 cent per pound per every 2 years by a vote of a 5/7 majority of the entire sheep and wool production development and marketing board, however the assessment rate cannot exceed 5 cents per pound. In subsequent years, the sheep and wool production development and marketing board can request the Director to hold a producer referendum to increase above and beyond the maximum assessment rate of 5 cents per pound of wool allowed under the provisions of this Act. Providing that a majority of those producers voting, vote in favor, the sheep and wool production development and marketing board can then increase the rate.
(b) If assessments are levied against both sheep and wool, then the total assessment levied on both commodities of any affected producer shall be one cent per pound of wool produced and sold by that producer and 10 cents per head of sheep produced and sold by that producer during the first 5 years a program is in operation.
If deemed necessary after the first 5 years a program is in operation, the rate can be increased, not to exceed 1/4 cent per pound of wool per every 2 years and not to exceed 2 1/2 cents per head of sheep per every 2 years, by a vote of 5/7 majority of the entire sheep and wool production development and marketing board, however the assessment rate cannot exceed 2 1/2 cents per pound of wool and cannot exceed 25 cents per head of sheep. In subsequent years, the sheep and wool production development and marketing board can request the Director to hold a producer referendum to increase above and beyond the maximum assessment rates of 2 1/2 cents per pound of wool and 25 cents per head of sheep allowed under the provisions of the Act. Providing that a majority of those producers voting, vote in favor, the sheep and wool production development and marketing board can then increase the rate.
Upon approval of a sheep and wool production development and marketing program by a majority of those voting in a referendum and pursuant to the provisions of this Act and of the approved program, the first purchasers of sheep and/or wool shall withhold and remit such assessments to the sheep and wool production development and marketing board. From the time withheld, such assessments shall be the property of said board and shall be held in trust by the first purchaser until the assessment is remitted to the Board. Such assessments shall not be subject to levy or execution by any creditor of the first purchaser. The sheep and wool production development and marketing board shall have the power to cause any duly authorized agent or representative to enter upon the premises of any purchaser of sheep and wool and examine or cause to be examined by such agent only books, papers and records which deal in any way with respect to the payment of the assessment or enforcement of this Act.
(Source: P.A. 91-357, eff. 7-29-99.)

(505 ILCS 115/16) (from Ch. 5, par. 1066)
Sec. 16. A producer who has sold sheep and/or wool and has had an assessment deducted from the sale may, by application in writing to the board, secure a refund in the amount deducted. The refund shall be payable only when the application has been made to the board within 60 days after the deduction. Interest shall be allowed and paid at the rate of 6% per annum upon the total amount of such assessment imposed by this Act, except that if any such assessment is refunded within 90 days after an application for refund has been made within the required 60 days after deduction or within 90 days after the first purchaser of sheep and/or wool remits the assessments withheld and deducted to the sheep and wool production development and marketing board, whichever is later, no interest shall be allowed on such assessment. Each application for refund by a producer shall have attached thereto proof of assessment deducted.
(Source: P.A. 82-100.)

(505 ILCS 115/17) (from Ch. 5, par. 1067)
Sec. 17. Persons who withhold sheep and/or wool production development and marketing program assessment funds pursuant to Section 15 of this Act shall remit such funds to the sheep and wool production development and marketing board which shall deposit such in an account to be used as authorized by the sheep and wool production development and marketing program.
Any due and payable assessment required under the provisions of any sheep or wool production development and marketing program created under this Act constitutes a personal debt of every person so assessed or who otherwise owes such assessment. Such assessment is due and payable to the sheep and wool production development and marketing board not more frequently than quarterly or when stipulated in the sheep and wool production development and marketing program and called for by the sheep and wool production development and marketing board. In the event any person fails to remit the full amount of such due assessment or such other sum within 30 days after the due date, the person owing such assessment shall be given the opportunity to present his case as provided for in Section 20 of this Act. When established that the assessment is correct, the sheep and wool production development and marketing board may add to such unpaid assessment or sum a penalty amount not exceeding 10% of the amount due plus all the cost of enforcing the collection of the assessment or sum due. In the event of failure of such person to remit any properly due assessment or sum, the sheep and wool production development and marketing board may bring a civil action against such person in the circuit court of any county for the collection thereof, together with the above additional specified 10% penalty assessment, cost of enforcing the collection of the assessment and court costs, including legal fees of the board, incurred by the board in enforcing payment of the assessment or debt and court costs. Such action shall be tried and judgment rendered as in any other cause of action for debts due and payable. All assessments are due and payable to the sheep and wool production development and marketing board.
(Source: P.A. 82-100.)

(505 ILCS 115/18) (from Ch. 5, par. 1068)
Sec. 18. The sheep and wool production development and marketing board shall publish annually an activity and financial report for such sheep and wool production development and marketing programs to be available to all of the affected producers of the sheep and wool production development and marketing program. All expenditures under each sheep and wool production development and marketing program shall be audited at least annually by a registered public accountant. Within 30 days after completion of such audit, the results shall be made available to the Director.
(Source: P.A. 82-100.)

(505 ILCS 115/19) (from Ch. 5, par. 1069)
Sec. 19. Upon termination of any sheep or wool production development and marketing program, all remaining unobligated funds shall be refunded to the Illinois Department of Agriculture to be used for sheep and/or wool production and/or marketing programs.
(Source: P.A. 82-100.)

(505 ILCS 115/20) (from Ch. 5, par. 1070)
Sec. 20. No person shall knowingly fail or refuse to comply with any requirement of this Act where obligated to comply by a duly approved sheep and wool production development board and/or marketing program. The sheep and wool production development and marketing board may institute any action which is necessary to enforce compliance with any provision of this Act, and policy established thereunder or any sheep or wool production development and marketing program adopted pursuant to this Act. In addition to any other remedy provided by law, the sheep and wool production development and marketing board may petition for injunctive relief without being required to allege or prove the absence of any adequate remedy at law.
Before the sheep and wool production development and marketing board may institute any proceedings under this Act, the alleged violator shall first be given an opportunity for a hearing, held pursuant to board procedures, at which he may present evidence as to why proceedings should not be instituted against him.
(Source: P.A. 82-100.)

(505 ILCS 115/21) (from Ch. 5, par. 1071)
Sec. 21. A proposed amendment to an existing sheep and wool production development and marketing program may be requested by petition to the Director by 2% of the affected producers from each respective district or by a 5/7 majority vote of the sheep and wool production development and marketing board. If any amendment to an existing sheep and wool production development and marketing program is proposed, the Director shall hold a public hearing to consider such amendment. After the close of the public hearing the Director and the sheep and wool production development and marketing board shall send copies of their findings to all parties of record appearing at the hearing. If such proposed amendment is approved by the sheep and wool production development and marketing board a referendum may be held thereon in accordance with Section 9 and the same voting requirements for adoption of the sheep and/or wool production development and marketing program as set forth in Section 7. The Director, upon recommendation of the sheep and wool production development and marketing board, shall establish procedures necessary in the development and adoption of such proposed amendment to an existing sheep and wool production development and/or marketing program.
(Source: P.A. 82-100.)

(505 ILCS 115/22) (from Ch. 5, par. 1072)
Sec. 22. The operation of any sheep and wool production development or marketing program or any part thereof may be temporarily suspended for any reasonable cause by the sheep and wool production development and marketing board, for any period of time not to exceed one growing and marketing season.
(Source: P.A. 82-100.)

(505 ILCS 115/23) (from Ch. 5, par. 1073)
Sec. 23. This Act shall not be subject to Section 5-35 of the Illinois Administrative Procedure Act.
(Source: P.A. 91-357, eff. 7-29-99.)



505 ILCS 120/ - Soil Amendment Act.

(505 ILCS 120/1) (from Ch. 5, par. 2801-1)
Sec. 1. Short title. This Act may be cited as the Soil Amendment Act.
(Source: P.A. 87-394.)

(505 ILCS 120/5) (from Ch. 5, par. 2801-5)
Sec. 5. Authority. This Act shall be administered by the Department of Agriculture.
(Source: P.A. 87-394.)

(505 ILCS 120/10) (from Ch. 5, par. 2801-10)
Sec. 10. Definitions. As used in this Act:
"Brand" means a term, design, trademark, product name, or other specific designation under which individual soil amendments are distributed.
"Bulk" means in a nonpackaged form.
"Department" means the Department of Agriculture.
"Director" means the Director of the Department of Agriculture.
"Distribute" means offer or hold for sale, sell, barter, give away, ship, deliver for shipment, receive and then deliver, or offer to deliver a soil amendment in this State.
"Distributor" means any person who distributes a soil amendment in this State.
"FIFRA" means the Federal Insecticide, Fungicide, and Rodenticide Act.
"Investigational allowance" means an allowance for variations in analytical determination inherent in the taking, preparation, and analysis of an official sample of a soil amendment.
"Label" means all written, printed, or graphic material on or attached to the immediate container or wrapping or the statement accompanying a soil amendment.
"Labeling" means the label and all other written, printed, or graphic material accompanying a soil amendment or referring to it in any other media used to disseminate information to the public in promoting the sale of a soil amendment.
"Minimum percentage" means the percent of the soil amending ingredient that must be present in a product before the product will be accepted for registration or offered for sale.
"Official sample" means any sample of a soil amendment taken by the Director or his or her agent or designee and designated as "official" by the Director.
"Other ingredient" means the non-soil amending substance present in soil amendment products.
"Percent" or "percentage" means a part of the whole by weight.
"Person" means an individual, partnership, association, fiduciary, corporation, or other organized group of persons whether incorporated or not.
"Registrant" means the person who registers soil amendments under the provisions of this Act.
"Soil amendment" means any substance or material about which it is claimed that it will and is intended to improve the characteristics of the soil or otherwise affect soil and therefore is claimed to enhance crop production capacity or increase crop yield. The term does not include fertilizer material, agricultural limestone, marl, burnt or hydrated lime, sewage sludge produced by a sanitary district, or animal or vegetable manure that has not been processed or manipulated to chemically alter it. The term includes several soil and plant additive materials defined and referred to as soil conditioners; or wetting agents and surfactants; or biological inoculants and activators; or plant growth regulators and stimulants. Any chemical registered as a pesticide under FIFRA is not a soil amendment for purposes of this Act.
"Soil amending ingredient" means the substance in a soil amendment product, whether a bacterial agent, mineral element, or chemical compound, that acts to improve soil or enhance crop production but is not a fertilizing material.
(Source: P.A. 87-394.)

(505 ILCS 120/15) (from Ch. 5, par. 2801-15)
Sec. 15. Registration.
(a) On and after July 1, 1992, each separately identified soil amendment shall be registered with the Director before being distributed in this State. Application for registration shall be submitted on forms furnished or approved by the Department and shall be accompanied by a fee of $250 per product. A registration shall expire on December 31 of the year it is issued.
(b) The registrant shall submit to the Director at the time of application for registration a copy of the label and any advertising literature for the soil amendment. Upon approval by the Director, the registrant shall be furnished a certified copy of the registration.
Before registering any soil amendment, the Director shall require evidence to substantiate the claims made for the soil amendment and proof of the value and usefulness of the soil amendment ingredient.
(c) The Director may, by rule, set the minimum amount of a soil amendment ingredient and soil amendment ingredients that must be present before a soil amendment product can be registered and distributed in this State.
(d) A distributor shall not be required to register a soil amendment product that is already registered under this Act if the label does not differ in any respect.
(e) If an application for renewal of registration for a soil amendment is not received within 30 days after the registration expiration date and the soil amendment product is found to be distributed in the State, a penalty of a $100 per product shall be assessed and added to the original fee and shall be paid before registration will be granted.
(Source: P.A. 87-394.)

(505 ILCS 120/20) (from Ch. 5, par. 2801-20)
Sec. 20. Labeling.
(a) On and after July 1, 1992, the following information shall appear on the face or display side in a readable and conspicuous form on every soil amendment product container or shall accompany each bulk order of a soil amendment product distributed in this State and shall be considered the label:
(1) Net weight.
(2) Brand (or product) name.
(3) Guaranteed analysis, which shall include the name

of all soil amending and other ingredients and the percentage of the whole product each ingredient constitutes.

(4) Purpose of the product.
(5) Directions for use.
(6) Name and address of registrant or person

distributing the product in this State.

(b) The Director may require proof of claims made or usefulness or value of any soil amendment product. The Director may rely on experimental data, evaluations, or advice from sources such as the Agricultural Experiment Station and other professionally trained scientists for the required proof.
(c) No soil amending ingredient may be listed or guaranteed on the label without the permission of the Director. The Director shall allow ingredients to be listed if satisfactory proof of value and usefulness is provided that substantiates the usefulness and value of the ingredient and supports the claims made. When a soil amending ingredient is allowed to be listed or guaranteed, it must be determinable by laboratory methods and is subject to inspection and official sample analysis.
(d) The Director shall require the listing on the label of all substances included as other ingredients in each soil amendment product.
(e) The Director may allow labeling by volume rather than by weight.
(f) If the Director finds that a registered soil amendment product contains plant nutrient ingredients, regardless of amount, he or she may require the label to so state.
(Source: P.A. 87-394.)

(505 ILCS 120/25) (from Ch. 5, par. 2801-25)
Sec. 25. Cancellation, suspension, or refusal of registration.
(a) The Director may refuse to register a soil amendment or cancel or suspend a soil amendment registration if:
(1) the composition of the soil amendment does not

warrant the claims made;

(2) the soil amendment does not comply with the

provisions of this Act or its rules;

(3) the labeling or other materials required for

registration do not comply with the provisions of this Act or its rules;

(4) the registrant used fraudulent or deceptive

practices to secure registration; or

(5) it is determined that a soil amendment poses a

risk of unreasonable adverse effects to man or the environment.

(Source: P.A. 87-394.)

(505 ILCS 120/30) (from Ch. 5, par. 2801-30)
Sec. 30. Inspection, sampling analysis.
(a) The Director shall inspect, sample, and make analyses or test soil amendments distributed within this State at any time and place, and to the extent deemed necessary, to determine that soil amendment products comply with the requirements of this Act or its rules.
(b) The Director may enter upon public or private premises during regular business hours in order to have access to soil amendments subject to this Act as well as records relating to their distribution.
(c) The methods of analysis and sampling shall be those adopted by the Director from sources such as the Association of Official Analytical Chemists (AOAC) or other comparable sources deemed appropriate by and acceptable to the Director.
(d) The Director may, by rule, establish inspection procedures and fees not to exceed 0.10 cents per pound for soil amendment products distributed in this State.
(Source: P.A. 87-394.)

(505 ILCS 120/35) (from Ch. 5, par. 2801-35)
Sec. 35. Misbranding or adulteration.
(a) A soil amendment is misbranded if:
(1) its labeling is misleading or false in any

particular;

(2) it is an imitation of or is distributed under the

name of another soil amendment;

(3) it is not labeled as required by this Act or its

rules;

(4) it claims to be or is represented to be or

contain a soil amendment unless the soil amendment conforms to definitions of identity as prescribed by rule; or

(5) it does not conform to ingredient form, minimum

label guarantee, and investigational allowance in rules adopted by the Department.

(b) A soil amendment that contains any deleterious or harmful agent in amounts sufficient to render it injurious to man, animals, aquatic life, or beneficial plants when used in accordance with label directions shall be deemed adulterated.
(c) A soil amendment containing weed seed or unwanted crop seed shall be deemed adulterated.
(d) A soil amendment that has a composition different from that claimed on its label shall be deemed adulterated.
(Source: P.A. 87-394.)

(505 ILCS 120/40) (from Ch. 5, par. 2801-40)
Sec. 40. Stop sale; use or removal order.
(a) Whenever the Director has reason to believe a soil amendment is being distributed in violation of this Act or its rules, he or she may issue and serve a written order to stop sale, stop use, or regulate removal upon an owner, operator, manager, or agent in charge of the soil amendment.
(b) The Director shall provide the registrant, if different from the person served under subsection (a), with a copy of any order when corrective action appears to be the responsibility of the registrant.
(c) If an owner, operator, manager, or agent is not available for service of an order upon him or her, the Director shall attach the order to the soil amendment product and notify the registrant.
(d) The Director shall remove or vacate an order by written notice when the violated provisions of this Act or its rules have been complied with, the conditions specified have been met, or the violation has been otherwise disposed of by either administrative or judicial action.
(e) When the Director has reason to believe that a soil amendment being distributed in this State may be injurious to plants, animals, or man when used in accordance with label directions, he or she may issue an order to remove the soil amendment from the State and establish requirements to effect the expeditious removal of the soil amendment without adverse effects to man or the environment.
(Source: P.A. 87-394.)

(505 ILCS 120/45) (from Ch. 5, par. 2801-45)
Sec. 45. Rules.
(a) The Director shall, after due notice and opportunity for public hearing according to the Illinois Administrative Procedure Act, adopt any rules necessary to administer, implement, and enforce this Act, including but not limited to, regulations for: (i) exempt material; (ii) inspection; (iii) labeling; (iv) sampling; (v) records; (vi) analytical methods; (vii) form, minimum percentages, and investigational allowance and penalties of either a soil amendment ingredient or soil amendment; (viii) misbranding; (ix) adulteration; and (x) monetary penalties not otherwise set forth in this Act.
(Source: P.A. 87-394.)

(505 ILCS 120/50) (from Ch. 5, par. 2801-50)
Sec. 50. Hearing; notice; injunction.
(a) The Department, over the signature of the Director, is authorized to issue subpoenas and bring before the Department any person or persons in this State to take testimony orally, by deposition, or by exhibit, in the same manner prescribed by law in judicial proceedings and civil cases in the circuit courts of this State. The Director is authorized to issue subpoenas duces tecum for records relating to a soil amendment distributor's or registrant's business.
(b) The Department, over the signature of the Director, may apply to any court for a temporary restraining order or a preliminary or permanent injunction restraining any person from violating or continuing to violate any provision of this Act or its rules. An injunction issued under this Section shall be issued without bond.
(c) When an administrative hearing is held, the hearing officer, upon determination of a violation of this Act, shall levy and the Department shall collect administrative penalties on a per-occurrence basis as follows:
(1) A penalty of $500 shall be imposed for the

following violations:

(a) Neglect or refusal, after notice in writing,

to comply with provisions of this Act or its rules or any lawful order of the Director.

(b) Sale, transport, disposal, or distribution of

a soil amendment that has been placed under a stop-sale order.

(2) A penalty of $250 shall be imposed for the

following violations:

(a) Thwarting or hindering the Director in the

performance of his or her duties by misrepresenting or concealing facts or conditions.

(b) Distribution of a soil amendment that is

mislabeled or adulterated.

(3) A penalty of $100 shall be imposed for the

following violations:

(a) Distribution of a soil amendment that does

not have an accompanying label attached or displayed.

(b) Failure to comply with any provision of this

Act or its rules.

(c) Distribution in this State of any soil

amendment containing noxious weed seed.

(Source: P.A. 87-394.)

(505 ILCS 120/55) (from Ch. 5, par. 2801-55)
Sec. 55. Violations and prosecutions.
(a) Every person who individually or through an agent or employee violates any provision of this Act or its rules is guilty of a business offense and shall be fined not less than $1,000 plus all costs for each violation. If the Director finds that a person has violated any provision of this Act, the Director may institute a proceeding in the circuit court of the county in which the violation occurred by filing with the State's Attorney of that county any evidence deemed necessary for prosecution under this Act. No proceeding under this subsection shall be instituted, however, without the defendant first having been given the opportunity to appear before the Director to introduce evidence on his or her behalf at a private hearing. After the private hearing, or if the defendant or his or her agent or attorney fails or refuses to appear, the Director shall proceed to institute an action under this subsection if he or she is of the opinion that the evidence warrants prosecution.
(b) The State's Attorney of the county in which the violation occurred or the Attorney General, as the case may be, shall immediately institute proceedings against any person charged with a violation if, in the judgment of the State's Attorney or Attorney General, the evidence submitted warrants that action. After judgment by the court in any case arising under this Act, the Director shall, in his or her discretion, publish information pertinent to the judgment issued by the court in any media he or she may designate.
(Source: P.A. 87-394.)

(505 ILCS 120/60) (from Ch. 5, par. 2801-60)
Sec. 60. Administrative Review Law. All final administrative decisions under this Act are subject to judicial review under the Administrative Review Law and its rules.
(Source: P.A. 87-394.)

(505 ILCS 120/65) (from Ch. 5, par. 2801-65)
Sec. 65. Severability. The provisions of this Act are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 87-394.)

(505 ILCS 120/100) (from Ch. 5, par. 2801-100)
Sec. 100. This Act takes effect upon becoming law.
(Source: P.A. 87-394.)



505 ILCS 125/ - Soil Conservation Domestic Allotment Act.

(505 ILCS 125/0.01) (from Ch. 5, par. 138.99)
Sec. 0.01. Short title. This Act may be cited as the Soil Conservation Domestic Allotment Act.
(Source: P.A. 86-1324.)

(505 ILCS 125/1) (from Ch. 5, par. 138a)
Sec. 1. When used in this Act, the term:
"Soil Conservation and Domestic Allotment Act" means the Soil Conservation and Domestic Allotment Act enacted by the Congress of the United States, as amended.
"Secretary of Agriculture" means the Secretary of Agriculture of the United States.
"Department" means the Department of Agriculture of the State of Illinois.
"Director" means the Director of the Department of Agriculture of the State of Illinois.
(Source: Laws 1951, p. 1680.)

(505 ILCS 125/2) (from Ch. 5, par. 138b)
Sec. 2. In order to carry out the purposes of the Soil Conservation and Domestic Allotment Act, the Department of Agriculture is hereby designated as the agency of the State of Illinois to administer any State plan authorized by this Act which shall be approved for the State of Illinois by the Secretary of Agriculture, pursuant to the provisions of said Soil Conservation and Domestic Allotment Act.
(Source: Laws 1951, p. 1680.)

(505 ILCS 125/3) (from Ch. 5, par. 138c)
Sec. 3. The Department is hereby authorized and empowered and may, at its discretion, formulate and submit to the Secretary of Agriculture, in conformity with the provisions of said Soil Conservation and Domestic Allotment Act, a State plan designed to promote such utilization of land and such farming practices as the Department finds will tend, in conjunction with the operation of such other plans as may be approved for other states by the Secretary of Agriculture, to preserve and improve soil fertility; to promote the economic use and conservation of land; to diminish exploitation and wasteful and unscientific use of natural soil resources; to protect rivers and waterways against the results of soil erosion and aid in flood control; and to re-establish and maintain the ratio between the purchasing power of the net income per person on farms and that of the income per person not on farms, as defined in subsection (a) of Section 7 of the Soil Conservation and Domestic Allotment Act. Each such plan may provide for adjustments and utilization of land, and in farming practices through agreements with producers or through other voluntary methods, and for benefit payments in connection therewith, and for such methods of administration not in conflict with any law of the State, and for such reports as the Secretary of Agriculture finds necessary for the effective administration of the plan, and for ascertaining whether the plan is being carried out according to its terms.
(Source: P.A. 96-1333, eff. 7-27-10.)

(505 ILCS 125/4) (from Ch. 5, par. 138d)
Sec. 4. Upon the acceptance of each such plan by the Secretary of Agriculture and his approval thereof, the Department is authorized and empowered to accept and receive all grants of money made, pursuant to said Soil Conservation and Domestic Allotment Act, for the purpose of enabling the State to carry out the provisions of such plan. All such moneys shall be paid into a special fund in the State treasury to be known as the Soil Conservation Fund, which fund is hereby established. The appropriations made from such fund shall be available to the Department for expenditures necessary in carrying out the plan, including administrative expenses, expenditures in connection with educational programs and research programs in aid of the plan, and for benefit payments, as provided in said appropriations.
(Source: Laws 1951, p. 1680.)

(505 ILCS 125/5) (from Ch. 5, par. 138e)
Sec. 5. In carrying out the provisions of this Act and of each such plan, the Department shall have power to designate administrative areas; to provide for the selection or election of local and county committees of persons participating or cooperating in the plan; to employ such agents or agencies and to establish such agencies as it may find to be necessary; to cooperate with local and State agencies and with agencies of other states and of the Federal Government; to conduct or arrange with the University of Illinois for the conduct of such research and educational activities in connection with the formulation and operation of such plan as may appear advisable; to enter into agreements with producers and to provide by other voluntary methods for adjustment in the utilization of land and in farming practices, and for payments in connection therewith, in amounts which the Department determines to be fair and reasonable. In carrying out each such plan, the Department and the Director are authorized to delegate any of the powers herein conferred to such agency or agencies as may be designated by the Director and approved by the Secretary of Agriculture.
(Source: Laws 1951, p. 1680.)

(505 ILCS 125/6)
Sec. 6. (Repealed).
(Source: Laws 1951, p. 1680. Repealed by P.A. 96-1333, eff. 7-27-10.)

(505 ILCS 125/7) (from Ch. 5, par. 138g)
Sec. 7. The Department shall have no authority to incur any obligation or liability against the State of Illinois under this Act for the expenditure of funds other than the expenditure of funds payable from the Soil Conservation Fund, pursuant to appropriations made therefor.
(Source: P.A. 96-1333, eff. 7-27-10; 97-333, eff. 8-12-11.)



505 ILCS 130/ - Soybean Marketing Act.

(505 ILCS 130/1) (from Ch. 5, par. 551)
Sec. 1.
Because individual producers of soybeans are unable to develop adequate new markets for their commodity, the following is declared to be the legislative policy of this Act:
(a) To enable soybean producers of this State to coordinate more effectively the maintenance and development of markets of their commodity with market demands;
(b) To encourage through market development programs a more orderly, efficient and equitable manner of marketing soybeans and soybean products;
(c) To provide methods for the development of new and larger markets for soybeans; and
(d) Through expanded markets aid soybean producers in maintaining an adequate and equitable level of income.
(Source: P.A. 78-739.)

(505 ILCS 130/2) (from Ch. 5, par. 552)
Sec. 2.
This Act shall be known and may be cited as the "Soybean Marketing Act".
(Source: P.A. 78-739.)

(505 ILCS 130/3) (from Ch. 5, par. 553)
Sec. 3. For the purpose of this Act, unless the context clearly requires otherwise:
(a) "Soybean" means and includes all kinds and varieties of soybeans grown in this State and marketed and sold as soybeans by the producer.
(b) "Person" means any natural person, partnership, corporation, society, association, representative or other fiduciary.
(c) "Producer" means any person engaged in this State in the business of producing and marketing soybeans, unless otherwise defined in marketing program.
(d) "First purchaser" means any person who resells soybeans purchased from a producer or offers for sale any product produced from such soybeans for any purpose.
(e) "Market Development" means to engage in research and educational programs directed toward better and more efficient utilization of soybeans; to provide methods and means for the maintenance of present markets; for the development of new and larger domestic and foreign markets.
(f) "Marketing program" means any program established under this Act which prescribes procedures for the development of markets for soybeans and soybean products.
(g) "Program operating board" means the board established by any marketing program to administer such programs.
(h) "Director" means the Director of the Department of Agriculture of the State of Illinois.
(i) "Department" means the Department of Agriculture of the State of Illinois.
(j) "Bushel" means 60 pounds of soybeans by weight.
(k) "Net market price" means:
(1) except as provided in item (2), the sales price

or other value received by a producer for soybeans after adjustments for any premium or discount based on grading or quality factors; or

(2) for soybeans pledged as collateral for a loan

issued under any price support loan program administered by the Commodity Credit Corporation, the principal amount of the loan.

(Source: P.A. 95-953, eff. 1-1-09.)

(505 ILCS 130/4) (from Ch. 5, par. 554)
Sec. 4.
Any marketing program proposed or adopted under this Act shall include where applicable the following:
(a) A definition of terms;
(b) The purpose of the program;
(c) The maximum rates and equitable procedures for collection of any assessment provided for by the program;
(d) The nominating procedure and qualifications of the program operating board members, representation on the program operating board, terms of office, compensation, if any, and other necessary provisions pertaining thereto;
(e) The operating procedures of the program;
(f) The qualifications for exempting soybeans or producers where such exemptions are applicable.
(Source: P.A. 78-739.)

(505 ILCS 130/5) (from Ch. 5, par. 555)
Sec. 5.
Any marketing program proposed or adopted under this Act may include any of the following:
(a) Market development and research programs;
(b) Market promotion, education and public relations programs;
(c) Market information services;
(d) The right to contract with qualified organizations, agencies or individuals for any of the activities listed in paragraphs (a), (b) or (c) of this Section;
(e) Other provisions not inconsistent with this Act or other Illinois or federal laws and regulations.
(Source: P.A. 78-739.)

(505 ILCS 130/6) (from Ch. 5, par. 556)
Sec. 6.
A marketing program proposal or a proposed amendment to an existing marketing program may be requested by petition to the Director by 2500 producers of soybeans, with at least 10 signers of such petition from each of 50 counties.
(Source: P.A. 78-739.)

(505 ILCS 130/7) (from Ch. 5, par. 557)
Sec. 7. If any marketing program or amendment to an existing marketing program is proposed under Section 6 of this Act, the Director shall appoint a temporary operating committee consisting of 7 members who are soybean producers to develop such proposed marketing program. Such proposal shall be considered at a public hearing. After the close of the public hearing the Director and temporary operating committee shall send copies of their findings to all parties of record appearing at the hearing. If such proposal is approved by the temporary operating committee, a referendum shall be held thereon in accordance with Section 8 of this Act.
The Director, upon recommendation of the temporary operating committee, shall establish procedures for the qualifications of producers for marketing programs, for the participation of producers in hearings and referenda and other procedures necessary in the development and adoption of marketing programs. Procedures relative to the adoption of any marketing program or amendment to an existing marketing program shall not be subject to the provisions of The Illinois Administrative Procedure Act. However, the Director shall take any necessary steps to inform affected persons of the procedures, including publication of the procedures in the Illinois Register.
(Source: P.A. 83-80.)

(505 ILCS 130/8) (from Ch. 5, par. 558)
Sec. 8. Within 90 days after final approval by the temporary operating committee of any proposed marketing program, the Director shall determine by referendum in accordance with this Section and Section 11 of this Act whether the affected producers assent to such proposed program. The proposed program is approved when a majority of those voting in the referendum vote in favor of such proposed program.
Within 90 days after final approval by the program operating board of any proposed amendment to the marketing program, the Director shall determine by referendum in accordance with this Section and Section 11 of this Act whether the affected producers assent to such proposed amendment. The proposed amendment to the program is approved when a majority voting on the amendment vote in favor of the amendment.
If any proposed marketing program or amendment is not approved by such referendum, no additional referendum on such program or amendment may be held for 2 years from the date of the close of such referendum period.
(Source: P.A. 85-181.)

(505 ILCS 130/9) (from Ch. 5, par. 559)
Sec. 9.
Prior to the consideration of any proposed marketing program or amendment, the Director may require the applicants therefor to deposit with him such funds, not to exceed $5,000, as may be necessary to defray the expenses of preparing, holding hearings and conducting the referendum on such marketing program or amendment. Such funds shall be deposited and distributed in accordance with Section 18 of this Act. Any funds collected beyond actual expenses shall be refunded to the applicants on a pro rata basis. The applicants shall be reimbursed by the treasurer of the program operating board in the amount of the deposit, less any refunds, from fees received under such program if such program is established.
(Source: P.A. 78-739.)

(505 ILCS 130/10) (from Ch. 5, par. 560)
Sec. 10.
In any referendum under this Act, voting shall be by ballot cast by eligible voters at geographically located polling places throughout the State. Any producer who is qualified under any marketing program is entitled to one vote. The referendum area includes the entire State of Illinois.
Reasonable publicity and notification of the referendum date and voting locations shall be provided in trade publications and the public press at least 2 weeks prior to such referendum date.
(Source: P.A. 78-739.)

(505 ILCS 130/11) (from Ch. 5, par. 561)
Sec. 11.
The marketing program established by this Act shall remain in effect for 5 years and shall automatically be extended from year to year unless a referendum election for continued approval is requested by written petition of no less than 2% of soybean producers. The referendum shall be in accordance with Section 10 of this Act to determine the continued approval of such marketing program. Continuation or termination shall be determined by the same voting requirements for adoption of any marketing program set forth in Section 8.
(Source: P.A. 78-739.)

(505 ILCS 130/12) (from Ch. 5, par. 562)
Sec. 12. Any marketing program established under this Act shall provide for a program operating board consisting of at least 24 members who are charged with the administration of the program.
The board shall consist of one member elected from each of the districts as established in the marketing program and 6 at large members without respect to residence district. The 6 at large members shall be nominated by a majority of the board sitting in quorum and thereafter elected by a majority of producers in attendance at the annual meeting.
The program operating board shall elect from its members a chairman, treasurer and such other positions as may be provided for in the marketing program. The term of office for members of the program operating board elected from districts shall be for 3 years, except that the term of the members of the board first taking office shall be for one, 2, or 3 years as determined by lot. The marketing program shall establish the number of members elected from districts for each term of office at the first board and shall provide the procedure for the election of members in subsequent years. The term of the at large members of the board shall be for 3 years, except that the term of the at large members first taking office shall be for one, 2, or 3 years as determined by lot.
All voting members of the program operating board are entitled to actual and necessary travel and incidental expenses while attending meetings of the board or while engaged in the performance of official responsibilities as determined by the board and provided for in the marketing program.
(Source: P.A. 94-61, eff. 1-1-06.)

(505 ILCS 130/13) (from Ch. 5, par. 563)
Sec. 13. For the initial board any soybean producer may become a candidate from a district and have his name placed on the ballot if he files a petition with the Director containing the signatures of 150 or 3%, whichever is less, of those producers in his district qualified to vote on the referendum. All district director candidates shall be resident producers of the district for which they are nominated. Notice of the initial election of district directors of the board shall be given in trade publications and public press at least 2 weeks prior to such election. Vacancies on the program operating board during the term of office shall be filled by the program operating board until the next regular election. In subsequent years a special election shall be held to fill any expiring term on the board. Nominations of district directors shall be in the same fashion as original board members. The nominating procedure for district directors shall be as provided in this Section unless otherwise provided for in the marketing program. Candidates receiving the greatest number of votes at any special election shall be elected.
(Source: P.A. 94-61, eff. 1-1-06.)

(505 ILCS 130/14) (from Ch. 5, par. 564)
Sec. 14.
The duties and responsibilities of the program operating board shall be prescribed in the authority for each marketing program and to the extent applicable shall include the following:
(a) To develop and direct the marketing program;
(b) To prepare and approve a budget consistent with estimated receipts and the scope of the marketing program;
(c) To formulate and execute assessment procedures, rates and methods of collection;
(d) To procure and evaluate data and information necessary for the proper administration and operation of the marketing program;
(e) To employ personnel and contract for services which are necessary for the proper operation of the marketing program;
(f) To authorize the expenditure of funds and the contracting of expenditures to conduct proper activities of the program;
(g) To bond the treasurer and such other persons necessary to insure adequate protection of funds; and
(h) To perform such other duties which are necessary to the proper operation of the program.
(Source: P.A. 78-739.)

(505 ILCS 130/15) (from Ch. 5, par. 565)
Sec. 15. (1) For any marketing program approved by referendum under this Act the Director shall:
(a) take steps to insure that adequate and proper

records are kept and that an annual audit summary is available to all program participants;

(b) take steps to insure that adequate bonds are

maintained;

(c) coordinate administrative activities between the

program operating board and the Department; and

(d) confer and cooperate with the legally constituted

authorities of other states and the United States.

(2) Following approval of any marketing program or amendment, the Director shall file the program or amendment with the Secretary of State as provided in Section 5-65 of the Illinois Administrative Procedure Act. Such program or amendment shall be included in the rules of the Department required by Section 5-15 of the Illinois Administrative Procedure Act.
(Source: P.A. 91-357, eff. 7-29-99.)

(505 ILCS 130/16) (from Ch. 5, par. 566)
Sec. 16. Any properly qualified marketing program shall provide for assessments against producers of the affected commodity to defray the costs of the activities provided for in the marketing program. Assessments authorized in a marketing program shall be based on the quantity of commodity produced and shall be equitably assessed against all affected producers. The total maximum assessment levied on the commodity of any affected producer shall not exceed 1/4¢ per bushel of soybeans produced and sold by that producer during the first year a program is in operation, 1/2¢ per bushel of soybeans produced and sold by that producer during the next 4 years a program is in operation and 1/2 of 1% of the net market price of soybeans produced and sold by that producer for all subsequent years. Assessments authorized in a marketing program shall not be used for political activity of any kind whatsoever or for preferential treatment of any person to the detriment of other persons in the marketing program. The program operating board may require the first purchaser of soybeans to withhold and remit such assessments to the board. A first purchaser remitting the assessments for any producer may deduct the proper amount of assessment from any amount which he owes to such producer. The program operating board shall have the power to cause any duly authorized agent or representative to enter upon the premises of any purchaser of soybeans and examine or cause to be examined by such agent only books, papers and records which deal in any way with respect to the payment of the assessment or enforcement of this Act.
(Source: P.A. 95-953, eff. 1-1-09.)

(505 ILCS 130/16.1) (from Ch. 5, par. 566.1)
Sec. 16.1. Any properly qualified marketing program may provide for assessments as to soybeans grown outside Illinois, but sold to first purchasers in Illinois. In such case the same assessments and procedures applicable to Illinois producers as to collection, remittance and refund of assessments shall be applicable to persons producing soybeans outside Illinois who sell to first purchasers in Illinois.
(Source: P.A. 85-182.)

(505 ILCS 130/17) (from Ch. 5, par. 567)
Sec. 17.
A producer who has sold soybeans and has an assessment deducted from the sale price may, by application in writing to the board, secure a refund in the amount deducted. The refund shall be payable when the application shall have been made to the board within 60 days after the deduction. Interest shall be allowed and paid at the rate of 6% per annum upon the total amount of such assessment imposed by this Act, except that if any such assessment is refunded within 90 days after an application for refund has been made within the required 60 days after deduction or within 90 days after the first purchaser of soybeans remits the assessments withheld and deducted to the program operating board, whichever is later, no interest shall be allowed on such assessment. Each application for refund by a producer shall have attached thereto proof of assessment deducted.
(Source: P.A. 78-739.)

(505 ILCS 130/18) (from Ch. 5, par. 568)
Sec. 18.
Any funds received by the Director under Section 9 of this Act shall be deposited with the State Treasurer as ex-officio custodian and held by him separate and apart from any other public moneys of this State in a trust fund designated as the Commodity Trust Fund and disbursed only upon a voucher or order issued by the Director and paid by a warrant drawn by the State Comptroller and countersigned by the State Treasurer. The Director shall order disbursement from the Commodity Trust Fund only for payment of the expenses authorized by this Act.
Persons who collect marketing program assessment funds pursuant to Sections 16 or 20 of this Act shall remit such funds to the program operating board which shall deposit such in an account to be used as authorized by the marketing program.
(Source: P.A. 78-739.)

(505 ILCS 130/19) (from Ch. 5, par. 569)
Sec. 19.
The program operating board shall publish annually an activity and financial report for such marketing program to be available to all of the affected producers of the marketing program. All expenditures under each marketing program shall be audited at least annually by a registered public accountant. Within 30 days after completion of such audit the results shall be made available to the Director.
(Source: P.A. 78-739.)

(505 ILCS 130/20) (from Ch. 5, par. 570)
Sec. 20.
Any due and payable assessment required under the provisions of any marketing program created under this Act constitutes a personal debt of every person so assessed or who otherwise owes such assessment. Such assessment is due and payable to the program operating board not more frequently than quarterly or when stipulated in the marketing program and called for by the program operating board. In the event any person fails to remit the full amount of such due assessment or such other sum within 30 days after the due date, the person owing such assessment shall be given an opportunity to present his case as provided for in Section 22 of this Act. When established that the assessment is correct, the program operating board may add to such unpaid assessment or sum a penalty amount not exceeding 10% of the amount due to defray the cost of enforcing the collection of the assessment or sum due. In the event of failure of such person to remit any properly due assessment or sum, the program operating board may bring a civil action against such person in the circuit court of any county for the collection thereof, together with the above additional specified 10% penalty assessment and court costs. Such action shall be tried and judgment rendered as in any other cause of action for debts due and payable. All assessments on soybean production are due and payable to the program operating board.
(Source: P.A. 78-739.)

(505 ILCS 130/21) (from Ch. 5, par. 571)
Sec. 21.
Upon termination of any marketing program, all remaining unobligated funds shall be refunded on a pro rata basis to the persons from whom the funds were collected in the preceding 2 years. If the program operating board finds that the amounts refundable are so small as to make refunding impracticable, the funds may be used to defray expenses incurred by the Department in the development, adoption and administration of any subsequent marketing program for soybeans. If not utilized within a period of 2 years after termination of the marketing program, such funds shall be deposited into the General Revenue Fund of the State Treasury.
(Source: P.A. 78-739.)

(505 ILCS 130/22) (from Ch. 5, par. 572)
Sec. 22. No person shall knowingly fail or refuse to comply with any requirement of this Act where obligated to comply by a duly approved marketing program. The program operating board may institute any action which is necessary to enforce compliance with any provision of this Act or any marketing program adopted pursuant to this Act. In addition to any other remedy provided by law, the program operating board may petition for injunctive relief without being required to allege or prove the absence of any other adequate remedy. Such action shall be brought in the circuit court of any county.
Before the program operating board may institute any proceedings under this Act, the alleged violator shall first be given an opportunity to present his views to the program operating board as to why proceedings should not be instituted. Such hearings shall be subject to The Illinois Administrative Procedure Act.
(Source: P.A. 83-80.)

(505 ILCS 130/23) (from Ch. 5, par. 573)
Sec. 23.
The operation of any marketing program or any part thereof may be temporarily suspended for any reasonable cause by the program operating board, for any period of time not to exceed one growing and marketing season.
(Source: P.A. 78-739.)

(505 ILCS 130/24) (from Ch. 5, par. 574)
Sec. 24.
If any provision of this Act or application thereof to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of this Act which can be given effect without the invalid application or provision, and to this end the provisions of this Act are declared to be severable.
(Source: P.A. 78-739.)

(505 ILCS 130/25) (from Ch. 5, par. 575)
Sec. 25. Sections 7 and 15 of this Act shall not be subject to Sections 5-35, 5-40, 5-100, 5-105, 5-110, 5-115, 5-120, 5-125, and 5-130 of the Illinois Administrative Procedure Act.
(Source: P.A. 88-45.)



505 ILCS 135/ - Sustainable Agriculture Act.

(505 ILCS 135/1) (from Ch. 5, par. 2651)
Sec. 1. This Act shall be known and may be cited as the Sustainable Agriculture Act.
(Source: P.A. 86-1022.)

(505 ILCS 135/2) (from Ch. 5, par. 2652)
Sec. 2. Findings. It is the intent of this Act to provide for funding of the developmental research program that serves production agriculture in Illinois. Illinois is blessed with some of the richest agricultural soils and the most favorable agricultural climate of any land area in the world of similar size. An economically competitive production agriculture in Illinois is essential to sustaining Illinois farmers plus a vast infrastructure of the State's input, processing, distribution and marketing industries and financial institutions and provides the economic base for many rural communities and municipalities.
Production agriculture in Illinois faces rapidly growing competition for international markets, for which the basis of competition is cost of production. In order to compete effectively, agricultural producers in Illinois must be the early and most effective adapters of new productivity-enhancing, cost-cutting and quality-improving technology.
In addition, in order to sustain a high level of agricultural production into the twenty-first century and beyond, it is critical to determine the optimum methods for production agriculture which result in the best return for the farm and best preserves the environment and the farmland of Illinois.
The Illinois Agricultural Experiment Station's Office of Research and farm system are essential to conducting research that tests and compares promising new agricultural practices and products, selecting those that are most appropriate for Illinois, tailoring them to the specific agricultural conditions of Illinois and generating information that helps Illinois farmers assemble them into effective farming systems, thus achieving competitive advantages for Illinois.
Tremendous numbers of new practices and products are becoming available because of increased public and private research around the world, and this rate of development will increase in the future, requiring a much stronger and more sophisticated adaptive research program. Research conducted in the research farm system permits Illinois to capture the economic benefits of worldwide agricultural research and product development.
The State's investment in utilization and marketing research will have little benefit for the present and future of Illinois unless Illinois farmers are the low-cost producers of the raw materials for new food and non-food uses, use production methods which preserve the farmland and guarantee future productivity, and employ some of the utilization and marketing technologies which can be implemented on Illinois farms as efficient production practices.
(Source: P.A. 92-110, eff. 7-20-01.)

(505 ILCS 135/3) (from Ch. 5, par. 2653)
Sec. 3. There is hereby established in the Department of Agriculture a program to be known as the "Sustainable Agriculture Program". The purposes of the program are as follows:
(1) To identify agricultural practices that maintain productivity and minimize environmental degradation.
(2) To relate overland runoff, sediment transport, streamflow quantity and quality, and ground water quantity (recharge) and quality to specific agricultural practices.
(3) To integrate and coordinate experiment field and on-farm research and educational efforts of cooperating individuals, agencies, institutions, and organizations.
(4) To test and refine alternative approaches to organizing and conducting on-farm research and demonstration projects.
(5) To test the organizational approach of joint farmer/specialist development of a computerized decision support system (expert system) as an approach to fostering sustainable agriculture.
(6) To develop an expert system embodying the expertise of experienced farmers and agency, institutional, and agribusiness specialists to help answer the question of what tillage and crop management system should be used in a particular field in a particular year.
(7) To test the usefulness of the existing conservation tillage knowledge base in making tillage system selection, implementation, and management decisions.
(8) To identify the most critical needs for research and educational programs related to sustainable agriculture.
(Source: P.A. 86-1022.)

(505 ILCS 135/4) (from Ch. 5, par. 2654)
Sec. 4. As administrator of the Sustainable Agriculture Program, the Department of Agriculture shall:
(a) determine what production agriculture research projects currently being conducted fit into the purposes of this Act;
(b) encourage public and private institutions, including the various public universities in this State, to establish production agriculture research projects;
(c) allocate funds obtained by the Sustainable Agriculture Committee to the various research projects the Department of Agriculture determines meet the purposes of the Sustainable Agriculture Program;
(d) act as a clearing house and disseminate information concerning research projects funded by the Sustainable Agriculture Program and the results of such research; and
(e) adopt rules necessary to carry out this Act.
(Source: P.A. 86-1022.)

(505 ILCS 135/5) (from Ch. 5, par. 2655)
Sec. 5. There is hereby created the Sustainable Agriculture Committee which shall consist of 7 members as follows: one member representing and appointed by the Governor; one member representing and appointed by the Board of Higher Education; one member representing and appointed by the Department of Agriculture; and 4 members appointed by the Department of Agriculture who are farmers actively involved in production agriculture. Members of the Committee shall be appointed for a term of 5 years.
It is the duty of the Committee to seek sources of funding for projects described in Section 4. These sources may be private or public, or federal, State, or local, or designated for agricultural, environmental, or other related purposes. The Committee shall act in an advisory capacity to the Department of Agriculture in program administration and funding recommendations.
The Department of Agriculture may accept funds from any public or private source for the purposes specified in Section 3. Funds received shall be deposited into the State treasury into a State trust fund to be held by the Treasurer as ex-officio custodian and subject to the Comptroller -- Treasurer, voucher -- warrant system. Such funds shall be used by the Department only for the purposes specified in Section 3.
(Source: P.A. 92-110, eff. 7-20-01.)

(505 ILCS 135/6) (from Ch. 5, par. 2656)
Sec. 6. (Repealed).
(Source: P.A. 86-1022. Repealed by P.A. 92-110, eff. 7-20-01.)



505 ILCS 140/ - Watershed Improvement Act.

(505 ILCS 140/0.01) (from Ch. 19, par. 128.01)
Sec. 0.01. Short title. This Act may be cited as the Watershed Improvement Act.
(Source: P.A. 86-1324.)

(505 ILCS 140/1) (from Ch. 19, par. 128.1)
Sec. 1. The General Assembly of the State of Illinois finds that watershed protection offers a sound approach to flood prevention, provides proper management for surface water resources and for the maximum development of surface water storage for municipal, industrial, agricultural and recreational uses for all citizens of the state, reduces the siltation of streams and lakes and helps to maintain stable normal water levels in our streams for navigation and other uses.
(Source: Laws 1957, p. 2445.)

(505 ILCS 140/2) (from Ch. 19, par. 128.2)
Sec. 2. When used in this Act:
"Department" means the Department of Agriculture of the State of Illinois.
"Local Watershed Organization" means and includes soil conservation districts, subdistricts of soil conservation districts, river conservancy districts, drainage districts, counties and other local governmental agencies of the state of Illinois.
"Watershed Works of Improvement" or "Works of Improvement" means and includes farm terraces, diversion terraces, grassed waterways, gully control and grade stabilization structures, farm ponds, flood detention reservoirs and such other soil and water management practices as meet the technical standards of the Soil Conservation Service of the United States Department of Agriculture.
"Approved Watershed" means any watershed which has been approved by the Governor of Illinois and the United States Department of Agriculture as qualifying for assistance under the Watershed Protection and Flood Prevention Act of 1954 enacted by the Congress of the United States.
(Source: Laws 1957, p. 2445.)

(505 ILCS 140/3) (from Ch. 19, par. 128.3)
Sec. 3. The Department of Agriculture is authorized to enter into agreements with any agency of the United States or with any local watershed organization or organizations as may be necessary to furnish surveys, engineering and assistance in planning for works of improvement in any approved watershed in this State and for maintaining watershed works of improvement which are constructed primarily for retaining surplus rainfall. The Department may request the State Soil Conservation Districts Advisory Board to review the plans for improvement and maintenance of each watershed and to advise the Department concerning the feasibility of the respective plans and projects.
(Source: Laws 1957, p. 2445.)



505 ILCS 145/ - Wheat Development Act.

(505 ILCS 145/1)
Sec. 1. Short title. This Act may be cited as the Wheat Development Act.
(Source: P.A. 90-377, eff. 8-14-97.)

(505 ILCS 145/5)
Sec. 5. Legislative purpose. The following is declared to be the legislative policy of this Act:
(1) to foster development of new markets for wheat and wheat products;
(2) to provide research needed to improve the efficiency of the wheat production, marketing and utilization of wheat;
(3) to enhance more efficient and economical production of wheat;
(4) to enable the wheat industry to adapt to changing market demands; and
(5) to foster communications and cooperation in all phases of the wheat industry-producers, business, institutions, and agencies in order to provide an adequate and equitable level of economic returns.
(Source: P.A. 90-377, eff. 8-14-97.)

(505 ILCS 145/10)
Sec. 10. Definitions. For the purpose of this Act, unless the context clearly requires otherwise:
"Bushel" means 60 pounds of wheat by weight.
"Department" means the Department of Agriculture.
"Director" means the Director of Agriculture.
"Eligible voter" means one who is defined both as a person and a producer in this program.
"First purchaser" means a person who resells wheat purchased from a producer or offers for sale any product produced from wheat for any purpose.
"Person" means a natural person, partnership, corporation, society, association, representative, or other fiduciary.
"Producer" means a person who is actively engaged in the production of wheat and who receives income from the production of wheat, unless otherwise defined in wheat marketing program.
"Wheat" means and includes all kinds and varieties of wheat grown in this State and marketed and sold as wheat by the producer.
"Wheat development" means to engage in research and educational programs directed toward improving production and utilization of wheat, providing methods and means for the maintenance of present markets, and developing new and larger domestic and foreign markets.
"Wheat development board" means the board established under this Act to administer a wheat development program.
"Wheat development program" means a program established under this Act which prescribes procedures for the development of markets for wheat and wheat products.
(Source: P.A. 90-377, eff. 8-14-97.)

(505 ILCS 145/15)
Sec. 15. Wheat development programs; requirements. A wheat development program proposed or adopted under this Act shall include where applicable the following:
(1) a definition of terms;
(2) the purpose of the program;
(3) the maximum assessment rates and equitable procedures for adjustment of the maximum assessment rates provided for by the program;
(4) equitable procedures for collection of the assessment provided for by the program;
(5) the election procedure and qualifications of the wheat development board members, representation on the wheat development board, terms of office, compensation, if any, and other necessary provisions pertaining to the board;
(6) the operating procedures of the program; and
(7) the qualifications for exempting wheat or producers where exemptions are applicable.
(Source: P.A. 90-377, eff. 8-14-97.)

(505 ILCS 145/20)
Sec. 20. Optional programs; contracts; political activities. A wheat development program proposed or adopted under this Act may include any of the following:
(1) Wheat development and research programs.
(2) Wheat promotion, education and public relations programs.
(3) Wheat information services.
(4) The right to contract with qualified organizations, agencies or individuals for any of the activities listed in items (1), (2), and (3) of this Section.
(5) A provision that assessments authorized in a development program shall not be used for political activity or for preferential treatment of any person to the detriment of other persons in the development program.
(6) Other provisions not inconsistent with this Act or other Illinois or federal laws and regulations.
(Source: P.A. 90-377, eff. 8-14-97.)

(505 ILCS 145/25)
Sec. 25. Temporary program committee; proposals; procedures. After the effective date of this Act if there are sponsors willing and able to meet the requirements of Section 35, the Director shall appoint a temporary wheat development program committee consisting of 7 members who are wheat producers nominated by an association representing wheat producers to develop a wheat development program proposal. The proposal shall be considered at a public hearing. After the close of the public hearing, the Director and temporary wheat development program committee shall send copies of their findings to all parties of record appearing at the hearing. If the proposal is approved by the temporary wheat development program committee, a referendum shall be held on the proposal in accordance with Section 30 of this Act.
The Director, upon recommendation of the temporary wheat development program committee, shall establish procedures for the qualifications of producers for wheat development programs, the participation of producers in hearings and referenda, and other procedures necessary in the development and adoption of a wheat development program. These procedures shall not be subject to the provisions of the Illinois Administrative Procedure Act; however, the Director shall take any necessary steps to inform affected persons of the procedures, including publication of the procedures in the Illinois Register.
(Source: P.A. 98-343, eff. 8-13-13.)

(505 ILCS 145/30)
Sec. 30. Referenda; petitions. Within 90 days after final approval of any proposed wheat development program by the temporary wheat development program committee, the Director shall determine by referendum whether the affected producers assent to the proposed wheat development program. The proposed wheat development program is approved when a majority of those voting in the referendum vote in favor of the proposed wheat development program. Following approval of the program, the Department shall file the program with the Secretary of State as provided in Section 5-65 of the Illinois Administrative Procedure Act.
If a proposed wheat development program is not approved by referendum, no additional referendum on a wheat development program may be held for 2 years from the date of the close of the referendum period. An additional referendum shall be called by the Director upon request by petition of 500 producers of wheat from across the State. Before holding an additional referendum, the Director shall appoint a temporary wheat development program committee consisting of 7 members who are wheat producers nominated by an association representing wheat producers. The temporary wheat development program committee shall follow the procedures set forth in Section 25.
(Source: P.A. 98-343, eff. 8-13-13.)

(505 ILCS 145/35)
Sec. 35. Wheat Commodity Trust Fund; expenses; reimbursements. Before considering any proposed wheat development program or amendment, the Director may require the sponsors to deposit an amount not to exceed $5,000 to defray the expenses of preparing, holding hearings, and conducting the referendum on the wheat development program or amendment. Any funds received by the Director shall be deposited with the State Treasurer as ex-officio custodian and held separate and apart from any other public moneys of this State in a trust fund designated as the Wheat Commodity Trust Fund. Money in the Fund may be disbursed only upon a voucher or order issued by the Director and paid by a warrant drawn by the State Comptroller and countersigned by the State Treasurer. The Director shall order disbursements from the Wheat Commodity Trust Fund only for payment of the expenses authorized by this Act. Any funds collected beyond actual expenses shall be refunded to the sponsors. The treasurer of the wheat development board shall reimburse the sponsors in the amount of the deposit, less any refunds, from fees received under the program if a program is established.
(Source: P.A. 90-377, eff. 8-14-97.)

(505 ILCS 145/40)
Sec. 40. Voting; polling places; qualifications. In a referendum under this Act, voting shall be by ballot cast by eligible voters in a manner, as determined by the Director, that will make it easy to vote throughout the State. A producer who is qualified under the wheat development program is entitled to one vote. The referendum area includes the entire State of Illinois.
Reasonable publicity and notification of the referendum date and voting locations shall be provided in trade publications, the public press, and the official state newspaper, at least 2 weeks prior to the referendum date.
(Source: P.A. 90-377, eff. 8-14-97.)

(505 ILCS 145/45)
Sec. 45. Duration of program; termination. A wheat development program established under this Act shall remain in effect for 5 years. Thereafter, the program shall automatically be extended from year to year unless a referendum for continued approval is required by written petition of no less than 5% of the affected producers from across the State. The referendum to determine the continued approval of a wheat development program shall be in accordance with Section 40 of this Act. Continuation or termination shall be determined by the same voting requirements as for adoption of the wheat development program set forth in Section 30.
(Source: P.A. 90-377, eff. 8-14-97.)

(505 ILCS 145/50)
Sec. 50. Wheat Development board; officers; expenses. A wheat development program established under this Act shall provide for a wheat development board consisting of at least one member from each district which will be charged with the administration of the program.
The board shall consist of one member elected from each of the districts as established in the wheat development program.
The wheat development board shall elect from its members a chairman, secretary, treasurer, and such other positions as may be provided for in the wheat development program. The term of office for members of the wheat development board shall be for 3 years, except that the term of the members of the board first taking office shall be for 1, 2, or 3 years as determined by the initial board. The wheat development board shall establish the number of members for each term of office of the initial wheat development board and shall provide the procedure for the election of members in subsequent years.
All voting members of the wheat development board are entitled to actual and necessary travel and incidental expenses while attending meetings of the board or while engaged in the performance of official responsibilities as determined by the board and provided for in the wheat development program.
(Source: P.A. 90-377, eff. 8-14-97.)

(505 ILCS 145/55)
Sec. 55. Elections; candidates; vacancies. For the initial board any wheat producer may be elected only if he first has his name placed on the ballot by filing with the Director a petition containing a number of signatures equal to the lesser of 50 or 5% of those producers in his district qualified to vote on the referendum. All candidates shall be natural persons who are producers and residents in the district for which they are nominated. Notice of the initial election of members of the board shall be given in trade publications, the public press, and statewide newspapers at least 2 weeks prior to the election. Vacancies on the wheat development board during the term of office shall be filled by the wheat development board with a producer from the district for the balance of the unexpired term. In subsequent years, an election shall be held to fill any expiring term on the board. Elections shall be in the same fashion as for initial board members. The election procedure shall be as provided in this Section unless otherwise provided for in the wheat development program. Candidates receiving the greatest number of votes at any election shall be elected.
(Source: P.A. 90-377, eff. 8-14-97.)

(505 ILCS 145/60)
Sec. 60. Duties. The duties and responsibilities of the wheat development board shall be prescribed in the authority for each wheat development program and to the extent applicable shall include the following:
(1) to develop and direct the wheat development program;
(2) to prepare and approve a budget consistent with estimated receipts and the scope of the wheat development program;
(3) to formulate and execute assessment procedures, rates, and methods of collection;
(4) to procure and evaluate data and information necessary for the proper administration and operation of the wheat development program;
(5) to employ personnel and contract for services that are necessary for the proper operation of the wheat development program;
(6) to authorize the expenditure of funds and the contracting of expenditures to conduct proper activities of the program;
(7) to bond the treasurer and other persons necessary to insure adequate protection of funds; and
(8) to perform other duties that are necessary to the proper operation of the program.
(Source: P.A. 90-377, eff. 8-14-97.)

(505 ILCS 145/65)
Sec. 65. Director; duties. For any wheat development program approved by referendum under this Act the Director shall:
(1) take steps to insure that adequate and proper records are kept and that an annual audit summary is available to all program participants;
(2) take steps to insure that adequate bonds are maintained;
(3) coordinate administrative activities between the wheat development board and the Department; and
(4) confer and cooperate with the legally constituted authorities of other states and the United States.
(Source: P.A. 90-377, eff. 8-14-97.)

(505 ILCS 145/70)
Sec. 70. Assessments. A properly qualified wheat development program shall provide for assessments against producers of the affected commodity to defray the costs of the activities provided for in the wheat development program. Assessments authorized in a wheat development program shall be based on the quantity of commodity marketed and shall be equitably assessed against all affected producers.
The total assessment levied on the commodity of any affected producer may be up to 1.5 cents per bushel of wheat produced and sold by that producer as established by the temporary program committee. After the first 5 years a program is in operation, the wheat development board may request the Director to hold a referendum to increase the assessment rate.
A referendum to increase the assessment rate shall be considered approved if a majority of those producers voting in the referendum vote in favor of the increase. The wheat development board shall increase the rate as set in the referendum.
The wheat development board shall require the first purchaser of wheat to withhold and remit the assessments to the wheat development board. A first purchaser remitting the assessments for any producer shall deduct the proper amount of assessment from any amount that he owes to the producer. The wheat development board shall have the power to cause any duly authorized agent or representative to enter upon the premises of any purchaser of wheat and examine or cause to be examined only books, papers, and records that deal in any way with respect to the payment of the assessment or enforcement of this Act.
(Source: P.A. 98-343, eff. 8-13-13.)

(505 ILCS 145/75)
Sec. 75. Refunds. A producer who has sold wheat and has an assessment deducted from the sale price may, by application in writing to the board, secure a refund in the amount deducted. The refund shall be payable only if the application has been made to the board within 90 days after the deduction. Interest shall be allowed and paid at the rate of 6% per annum upon the total amount of the assessment imposed by this Act, except that if any assessment is refunded within 90 days after an application for refund has been made within the required 60 days after deduction or within 90 days after the first purchaser of wheat remits the assessments withheld and deducted to the wheat development board, whichever is later, no interest shall be allowed on such assessment. An application for refund by a producer shall provide proof of assessment deducted.
(Source: P.A. 98-343, eff. 8-13-13.)

(505 ILCS 145/80)
Sec. 80. Collection of assessments; penalties; actions. Persons who collect wheat development program assessment funds pursuant to Section 70 of this Act shall remit those funds to the wheat development board which shall deposit the funds in an account to be used as authorized by the wheat development program.
A due and payable assessment required under the provisions of a wheat development program created under this Act constitutes a personal debt of the person so assessed or who otherwise owes the assessment. The assessment is due and payable to the wheat development board not more frequently than quarterly or when stipulated in the wheat development program and called for by the wheat development board. In the event any person fails to remit the full amount of the assessment or other sum within 30 days after the due date, the person owing the assessment shall be given an opportunity to present his case as provided for in Section 95 of this Act. When established that the assessment is correct, the wheat marketing board may add to the unpaid assessment or sum a penalty amount not exceeding 10% of the amount due plus all the cost of enforcing the collection of the assessment or amount due. If a person fails to remit any properly due assessment or sum, the wheat development board may bring a civil action for collection against the person in the circuit court of any county, together with the additional specified 10% penalty assessment, cost of enforcing the collection of the assessment, and court costs. The action shall be tried and judgment rendered as in any other cause of action for debts due and payable. All assessments are due and payable to the wheat development board.
(Source: P.A. 90-377, eff. 8-14-97.)

(505 ILCS 145/85)
Sec. 85. Reports; audit. The wheat development board shall publish annually an activity and financial report for the wheat development program. The report shall be available to all of the affected producers of the wheat development program. All expenditures under each wheat development program shall be audited at least annually by a registered public accountant. Within 30 days after completion of an audit, the results shall be made available to the Director.
(Source: P.A. 90-377, eff. 8-14-97.)

(505 ILCS 145/90)
Sec. 90. Termination of program; unobligated funds. Upon termination of a wheat development program, all remaining unobligated funds shall be refunded to the Illinois Department of Agriculture to be used for wheat development programs.
(Source: P.A. 90-377, eff. 8-14-97.)

(505 ILCS 145/95)
Sec. 95. Enforcement; actions; injunctions. No person shall knowingly fail or refuse to comply with any requirement of this Act where obligated to comply by a duly approved wheat development program. The wheat development board may institute any action necessary to enforce compliance with any provision of this Act or any wheat development program adopted pursuant to this Act. In addition to any other remedy provided by law, the wheat development board may petition for injunctive relief without being required to allege or prove the absence of any adequate remedy at law.
Before the wheat development board may institute any proceedings under this Act, the alleged violator shall first be given an opportunity to present his views to the wheat development board as to why proceedings should not be instituted. Such hearings shall be subject to the Illinois Administrative Procedure Act.
(Source: P.A. 90-377, eff. 8-14-97.)

(505 ILCS 145/100)
Sec. 100. Amendments; hearings; referendum. A proposed amendment to an existing wheat development program may be requested by petition to the Director by 5% of the affected producers from across the State or by a two-thirds majority vote of the wheat development board. If any amendment to an existing wheat development program is proposed, the Director shall hold a public hearing to consider the amendment. After the close of the public hearing, the Director and the wheat development board shall send copies of their findings to all parties of record appearing at the hearing. A referendum may be held on the amendment in accordance with Section 40 subject to the same voting requirements for adoption of the wheat development program as set forth in Section 30. When an amendment is approved by referendum, the Department shall file the amendment with the Secretary of State as provided in Section 5-65 of the Illinois Administrative Procedure Act.
The Director, upon recommendation of the wheat development board, shall establish procedures necessary in the development and adoption of the proposed amendment to an existing wheat development program. The procedures shall be included in the rules of the Department required by Section 5-15 of the Illinois Administrative Procedure Act.
(Source: P.A. 90-377, eff. 8-14-97.)

(505 ILCS 145/105)
Sec. 105. Suspension of program. The operation of a wheat development program or any part thereof may be temporarily suspended for any reasonable cause by the wheat development board, for any period of time not to exceed one growing and marketing season.
(Source: P.A. 90-377, eff. 8-14-97.)

(505 ILCS 145/110)
Sec. 110. Administrative Procedure Act; application. Sections 25 and 30 of this Act shall not be subject to Sections 5-35, 5-40, 5-100, 5-105, 5-110, 5-115, 5-120, 5-125, and 5-130 of the Illinois Administrative Procedure Act.
(Source: P.A. 90-377, eff. 8-14-97.)

(505 ILCS 145/199)
Sec. 199. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 90-377, eff. 8-14-97.)



505 ILCS 147/ - Wind Energy Facilities Agricultural Impact Mitigation Act.

(505 ILCS 147/1)
Sec. 1. Short title. This Act may be cited as the Wind Energy Facilities Agricultural Impact Mitigation Act.
(Source: P.A. 99-132, eff. 7-24-15.)

(505 ILCS 147/5)
Sec. 5. Purpose. The primary purpose of this Act is to promote the State's welfare by protecting landowners during the construction and deconstruction of commercial wind energy facilities.
(Source: P.A. 99-132, eff. 7-24-15.)

(505 ILCS 147/10)
Sec. 10. Definitions. As used in this Act:
"Abandonment" means when deconstruction has not been completed within 18 months after the commercial wind energy facility reaches the end of its useful life. For purposes of this definition, a commercial wind energy facility will be presumed to have reached the end of its useful life if (1) no electricity is generated for a continuous period of 12 months and (2) the commercial wind energy facility owner fails, for a period of 6 consecutive months, to pay the landowner amounts owed in accordance with the underlying agreement.
"Agricultural impact mitigation agreement" means an agreement between the commercial wind energy facility owner and the Department of Agriculture described in Section 15 of this Act.
"Commercial wind energy facility" means a wind energy conversion facility of equal or greater than 500 kilowatts in total nameplate generating capacity. "Commercial wind energy facility" includes a wind energy conversion facility seeking an extension of a permit to construct granted by a county or municipality before the effective date of this Act. "Commercial wind energy facility" does not include a wind energy conversion facility: (1) that has submitted a complete permit application to a county or municipality and for which the hearing on the completed application has commenced on the date provided in the public hearing notice, which must be before the effective date of this Act; (2) for which a permit to construct has been issued before the effective date of this Act; or (3) that was constructed before the effective date of this Act.
"Commercial wind energy facility owner" means a private commercial enterprise that owns or operates a commercial wind energy facility.
"Construction" means the installation, preparation for installation, or repair of a commercial wind energy facility.
"County" means the county where the commercial wind energy facility is located.
"Deconstruction" means the removal of a commercial wind energy facility from the property of a landowner and the restoration of that property as provided in the agricultural impact mitigation agreement.
"Department" means the Department of Agriculture.
"Landowner" means any person (1) with an ownership interest in property that is used for agricultural purposes and (2) that is a party to an underlying agreement.
"Underlying agreement" means the written agreement with a landowner, including, but not limited to, an easement, option, lease, or license, under the terms of which another person has constructed, constructs, or intends to construct a commercial wind energy facility on the property of the landowner.
(Source: P.A. 99-132, eff. 7-24-15.)

(505 ILCS 147/15)
Sec. 15. Agricultural impact mitigation agreement.
(a) A commercial wind energy facility owner of a commercial wind energy facility located on landowner property shall enter into an agricultural impact mitigation agreement with the Department outlining construction and deconstruction standards and policies designed to preserve the integrity of any agricultural land that is impacted by commercial wind energy facility construction and deconstruction.
(b) The agricultural impact mitigation agreement shall include, but is not limited to, such items as restoration of agricultural land affected by construction, deconstruction (including upon abandonment), construction staging, and storage areas; support structures; aboveground facilities; guy wires and anchors; underground cabling depth; topsoil replacement; protection and repair of agricultural drainage tiles; rock removal; repair of compaction and rutting; land leveling; prevention of soil erosion; repair of damaged soil conservation practices; compensation for damages to private property; clearing of trees and brush; interference with irrigation systems; access roads; weed control; pumping of water from open excavations; advance notice of access to private property; indemnification of landowners; and deconstruction plans and financial assurance for deconstruction (including upon abandonment).
(c) For commercial wind energy facility owners seeking a permit from a county or municipality for the construction of a commercial wind energy facility, the agricultural impact mitigation agreement shall be entered into prior to the public hearing required prior to a siting decision of a county or municipality regarding the commercial wind energy facility. The agricultural impact mitigation agreement is binding on any subsequent commercial wind energy facility owner that takes ownership of the commercial wind energy facility that is the subject of the agreement.
(d) If a commercial wind energy facility owner seeks an extension of a permit granted by a county or municipality for the construction of a commercial wind energy facility prior to the effective date of this Act, the agricultural impact mitigation agreement shall be entered into prior to a decision by the county or municipality to grant the permit extension.
(e) The Department shall adopt rules that are necessary and appropriate for the implementation and administration of agricultural impact mitigation agreements as required under this Act.
(Source: P.A. 99-132, eff. 7-24-15.)

(505 ILCS 147/90)
Sec. 90. (Amendatory provisions; text omitted).
(Source: P.A. 99-132, eff. 7-24-15; text omitted.)

(505 ILCS 147/95)
Sec. 95. (Amendatory provisions; text omitted).
(Source: P.A. 99-132, eff. 7-24-15; text omitted.)

(505 ILCS 147/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 99-132, eff. 7-24-15.)



505 ILCS 150/ - Promote Illinois Ethanol and Biodiesel Act.

(505 ILCS 150/1)
Sec. 1. Short title. This Act may be cited as the Promote Illinois Ethanol and Biodiesel Act.
(Source: P.A. 95-749, eff. 7-23-08.)

(505 ILCS 150/5)
Sec. 5. State agency webpage requirements.
(a) Each State agency that maintains an Internet website may, subject to appropriation, include hypertext links to websites containing information on ethanol and biodiesel fuels. These hypertext links shall include any website maintained and operated by a State agency that posts information regarding E85 fuel or biodiesel fuel and may include private websites including, but not limited to, websites maintained and operated by:
(i) Illinois agricultural or health related

organizations; and

(ii) national agricultural, renewable fuel, or health

related organizations.

(b) For the purpose of this Act, "State agency" means any department, office, commission, board, or authority within the executive branch of State government, and includes State-supported universities and colleges and the Illinois Building Authority.
(Source: P.A. 95-749, eff. 7-23-08.)

(505 ILCS 150/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 95-749, eff. 7-23-08.)






Chapter 510 - ANIMALS

510 ILCS 5/ - Animal Control Act.

(510 ILCS 5/1) (from Ch. 8, par. 351)
Sec. 1. This Act shall be known and may be cited as the Animal Control Act.
(Source: P.A. 78-795.)

(510 ILCS 5/2) (from Ch. 8, par. 352)
Sec. 2. As used in this Act, unless the context otherwise requires, the terms specified in the Sections following this Section and preceding Section 3 have the meanings ascribed to them in those Sections.
(Source: P.A. 98-756, eff. 7-16-14.)

(510 ILCS 5/2.01) (from Ch. 8, par. 352.01)
Sec. 2.01. "Administrator" means a veterinarian licensed by the State of Illinois and appointed pursuant to this Act, or in the event a veterinarian cannot be found and appointed pursuant to this Act, a non-veterinarian may serve as Administrator under this Act. In the event the Administrator is not a veterinarian, the Administrator shall defer to the veterinarian regarding all medical decisions.
(Source: P.A. 93-548, eff. 8-19-03.)

(510 ILCS 5/2.02) (from Ch. 8, par. 352.02)
Sec. 2.02. "Animal" means every living creature, other than man, which may be affected by rabies.
(Source: P.A. 93-548, eff. 8-19-03.)

(510 ILCS 5/2.03) (from Ch. 8, par. 352.03)
Sec. 2.03. "Animal Control Warden" means any person appointed by the Administrator to perform the duties set forth in this Act.
(Source: P.A. 93-548, eff. 8-19-03.)

(510 ILCS 5/2.03a)
Sec. 2.03a. "Business day" means any day including holidays that the animal control facility is open to the public for animal reclaims.
(Source: P.A. 93-548, eff. 8-19-03.)

(510 ILCS 5/2.04) (from Ch. 8, par. 352.04)
Sec. 2.04. "Board" means the county board in each county, as defined by Section 5-1004 of the Counties Code.
(Source: P.A. 86-1475.)

(510 ILCS 5/2.04a)
Sec. 2.04a. "Cat" means Felis catus.
(Source: P.A. 93-548, eff. 8-19-03; 94-639, eff. 8-22-05.)

(510 ILCS 5/2.05) (from Ch. 8, par. 352.05)
Sec. 2.05. "Confined" means restriction of an animal at all times by the owner, or his agent, to an escape-proof building, house, or other enclosure away from other animals and the public.
(Source: P.A. 93-548, eff. 8-19-03.)

(510 ILCS 5/2.05a)
Sec. 2.05a. "Dangerous dog" means (i) any individual dog anywhere other than upon the property of the owner or custodian of the dog and unmuzzled, unleashed, or unattended by its owner or custodian that behaves in a manner that a reasonable person would believe poses a serious and unjustified imminent threat of serious physical injury or death to a person or a companion animal or (ii) a dog that, without justification, bites a person and does not cause serious physical injury.
(Source: P.A. 93-548, eff. 8-19-03; 94-639, eff. 8-22-05.)

(510 ILCS 5/2.06) (from Ch. 8, par. 352.06)
Sec. 2.06.
"Department" means the Department of Agriculture of the State of Illinois.
(Source: P.A. 78-795.)

(510 ILCS 5/2.07) (from Ch. 8, par. 352.07)
Sec. 2.07. "Deputy Administrator" means a veterinarian licensed by the State of Illinois, appointed by the Administrator.
(Source: P.A. 93-548, eff. 8-19-03.)

(510 ILCS 5/2.08) (from Ch. 8, par. 352.08)
Sec. 2.08.
"Director" means the Director of the Department of Agriculture of the State of Illinois, or his duly appointed representative.
(Source: P.A. 78-795.)

(510 ILCS 5/2.09) (from Ch. 8, par. 352.09)
Sec. 2.09.
"District" means a geographic area consisting of 2 or more counties in their entirety.
(Source: P.A. 78-795.)

(510 ILCS 5/2.10) (from Ch. 8, par. 352.10)
Sec. 2.10.
"District Board" means the governing body created to act as a single unit to effectuate this Act in a District and shall consist of 3 members of the Board of each county involved.
(Source: P.A. 78-795.)

(510 ILCS 5/2.11) (from Ch. 8, par. 352.11)
Sec. 2.11.
"Dog" means all members of the family Canidae.
(Source: P.A. 78-795.)

(510 ILCS 5/2.11a)
Sec. 2.11a. "Enclosure" means a fence or structure of at least 6 feet in height, forming or causing an enclosure suitable to prevent the entry of young children, and suitable to confine a vicious dog in conjunction with other measures that may be taken by the owner or keeper, such as tethering of the vicious dog within the enclosure. The enclosure shall be securely enclosed and locked and designed with secure sides, top, and bottom and shall be designed to prevent the animal from escaping from the enclosure. If the enclosure is a room within a residence, it cannot have direct ingress from or egress to the outdoors unless it leads directly to an enclosed pen and the door must be locked. A vicious dog may be allowed to move about freely within the entire residence if it is muzzled at all times.
(Source: P.A. 93-548, eff. 8-19-03; 94-639, eff. 8-22-05.)

(510 ILCS 5/2.11b)
Sec. 2.11b. "Feral cat" means a cat that (i) is born in the wild or is the offspring of an owned or feral cat and is not socialized, (ii) is a formerly owned cat that has been abandoned and is no longer socialized, or (iii) lives on a farm.
(Source: P.A. 93-548, eff. 8-19-03; 94-639, eff. 8-22-05.)

(510 ILCS 5/2.11c)
Sec. 2.11c. Intact animal. "Intact animal" means an animal that has not been spayed or neutered.
(Source: P.A. 94-639, eff. 8-22-05.)

(510 ILCS 5/2.12) (from Ch. 8, par. 352.12)
Sec. 2.12.
"Has been bitten" means has been seized with the teeth or jaws so that the person or animal seized has been nipped, gripped, wounded, or pierced, and further includes contact of saliva with any break or abrasion of the skin.
(Source: P.A. 78-795.)

(510 ILCS 5/2.12a)
Sec. 2.12a. "Impounded" means taken into the custody of the public animal control facility in the city, town, or county where the animal is found.
(Source: P.A. 93-548, eff. 8-19-03.)

(510 ILCS 5/2.13) (from Ch. 8, par. 352.13)
Sec. 2.13.
"Inoculation against rabies" means the injection of an antirabies vaccine approved by the Department.
(Source: P.A. 78-795.)

(510 ILCS 5/2.14) (from Ch. 8, par. 352.14)
Sec. 2.14.
"Leash" means a cord, rope, strap, or chain which shall be securely fastened to the collar or harness of a dog or other animal and shall be of sufficient strength to keep such dog or other animal under control.
(Source: P.A. 78-795.)

(510 ILCS 5/2.15) (from Ch. 8, par. 352.15)
Sec. 2.15.
"Licensed veterinarian" means a veterinarian licensed by the State in which he engages in the practice of veterinary medicine.
(Source: P.A. 78-795.)

(510 ILCS 5/2.16) (from Ch. 8, par. 352.16)
Sec. 2.16. "Owner" means any person having a right of property in an animal, or who keeps or harbors an animal, or who has it in his care, or acts as its custodian, or who knowingly permits a dog to remain on any premises occupied by him or her. "Owner" does not include a feral cat caretaker participating in a trap, spay/neuter, return or release program.
(Source: P.A. 93-548, eff. 8-19-03; 94-639, eff. 8-22-05.)

(510 ILCS 5/2.17) (from Ch. 8, par. 352.17)
Sec. 2.17. "Person" means any individual, firm, corporation, partnership, society, association or other legal entity, any public or private institution, the State of Illinois, municipal corporation or political subdivision of the State, or any other business unit.
(Source: P.A. 93-548, eff. 8-19-03.)

(510 ILCS 5/2.17a)
Sec. 2.17a. "Peace officer" has the meaning ascribed to it in Section 2-13 of the Criminal Code of 2012.
(Source: P.A. 97-1150, eff. 1-25-13.)

(510 ILCS 5/2.17b)
Sec. 2.17b. "Police animal" means an animal owned or used by a law enforcement department or agency in the course of the department or agency's work.
(Source: P.A. 93-548, eff. 8-19-03.)

(510 ILCS 5/2.17c)
Sec. 2.17c. "Potentially dangerous dog" means a dog that is unsupervised and found running at large with 3 or more other dogs.
(Source: P.A. 95-550, eff. 6-1-08.)

(510 ILCS 5/2.18) (from Ch. 8, par. 352.18)
Sec. 2.18. "Pound" or "animal control facility" may be used interchangeably and mean any facility approved by the Administrator for the purpose of enforcing this Act and used as a shelter for seized, stray, homeless, abandoned, or unwanted dogs or other animals.
(Source: P.A. 93-548, eff. 8-19-03.)

(510 ILCS 5/2.18a)
Sec. 2.18a. "Physical injury" means the impairment of physical condition.
(Source: P.A. 93-548, eff. 8-19-03.)

(510 ILCS 5/2.19) (from Ch. 8, par. 352.19)
Sec. 2.19.
"Registration certificate" means a printed form prescribed by the Department for the purpose of recording pertinent information as required by the Department under this Act.
(Source: P.A. 78-795.)

(510 ILCS 5/2.19a)
Sec. 2.19a. "Serious physical injury" means a physical injury that creates a substantial risk of death or that causes death, serious disfigurement, protracted impairment of health, impairment of the function of any bodily organ, or plastic surgery.
(Source: P.A. 93-548, eff. 8-19-03; 94-639, eff. 8-22-05.)

(510 ILCS 5/2.19b)
Sec. 2.19b. "Vicious dog" means a dog that, without justification, attacks a person and causes serious physical injury or death or any individual dog that has been found to be a "dangerous dog" upon 3 separate occasions.
(Source: P.A. 93-548, eff. 8-19-03.)

(510 ILCS 5/3) (from Ch. 8, par. 353)
Sec. 3. The County Board Chairman with the consent of the County Board shall appoint an Administrator. Appointments shall be made as necessary to keep this position filled at all times. The Administrator may appoint as many Deputy Administrators and Animal Control Wardens to aid him or her as authorized by the Board. The compensation for the Administrator, Deputy Administrators, and Animal Control Wardens shall be fixed by the Board. The Administrator may be removed from office by the County Board Chairman, with the consent of the County Board.
The Board shall provide necessary personnel, training, equipment, supplies, and facilities, and shall operate pounds or contract for their operation as necessary to effectuate the program. The Board may enter into contracts or agreements with persons to assist in the operation of the program and may establish a county animal population control program.
The Board shall be empowered to utilize monies from their General Corporate Fund to effectuate the intent of this Act.
The Board is authorized by ordinance to require the registration and may require microchipping of dogs and cats. The Board shall impose an individual dog or cat registration fee with a minimum differential of $10 for intact dogs or cats. Ten dollars of the differential shall be placed either in a county animal population control fund or in the State's Pet Population Control Fund. All persons selling dogs or cats or keeping registries of dogs or cats shall cooperate and provide information to the Administrator as required by Board ordinance, including sales, number of litters, and ownership of dogs and cats. If microchips are required, the microchip number may serve as the county animal control registration number.
In obtaining information required to implement this Act, the Department shall have power to subpoena and bring before it any person in this State and to take testimony either orally or by deposition, or both, with the same fees and mileage and in the same manner as prescribed by law for civil cases in courts of this State.
The Director shall have power to administer oaths to witnesses at any hearing which the Department is authorized by law to conduct, and any other oaths required or authorized in any Act administered by the Department.
This Section does not apply to feral cats.
(Source: P.A. 100-405, eff. 1-1-18.)

(510 ILCS 5/3.5)
Sec. 3.5. County animal population fund use limitation. Funds from the $10 set aside of the differential under Section 3 of this Act that is placed in the county animal population control fund may only be used to (1) spay, neuter, vaccinate, or sterilize adopted dogs or cats; (2) spay, neuter, or vaccinate dogs or cats owned by low income county residents who are eligible for the Food Stamp Program or Social Security Disability Benefits Program; or (3) spay, neuter, and vaccinate feral cats in programs recognized by the county or a municipality. This Section does not apply to a county with 3,000,000 or more inhabitants.
(Source: P.A. 100-405, eff. 1-1-18.)

(510 ILCS 5/4) (from Ch. 8, par. 354)
Sec. 4.
When the Boards of 2 or more counties, through mutual agreement, wish to join to effectuate any part or all of this Act, they shall make written request to the Director, setting forth the geographical area and the Sections of this Act involved. Whenever, as ascertained from investigation, hearing, or otherwise, the Director determines it is advisable that these counties form a District, he may designate and establish such District. A District Board shall be formed and shall effectuate this Act as set forth for an individual county.
(Source: P.A. 78-795.)

(510 ILCS 5/5) (from Ch. 8, par. 355)
Sec. 5. Duties and powers.
(a) It shall be the duty of the Administrator or the Deputy Administrator, through sterilization, humane education, rabies inoculation, stray control, impoundment, quarantine, and any other means deemed necessary, to control and prevent the spread of rabies and to exercise dog and cat overpopulation control. It shall also be the duty of the Administrator to investigate and substantiate all claims made under Section 19 of this Act.
(b) Counties may by ordinance determine the extent of the police powers that may be exercised by the Administrator, Deputy Administrators, and Animal Control Wardens, which powers shall pertain only to this Act. The Administrator, Deputy Administrators, and Animal Control Wardens may issue and serve citations and orders for violations of this Act. The Administrator, Deputy Administrators, and Animal Control Wardens may not carry weapons unless they have been specifically authorized to carry weapons by county ordinance. Animal Control Wardens, however, may use tranquilizer guns and other nonlethal weapons and equipment without specific weapons authorization.
A person authorized to carry firearms by county ordinance under this subsection must have completed the training course for peace officers prescribed in the Peace Officer and Probation Officer Firearm Training Act. The cost of this training shall be paid by the county.
(c) The sheriff and all sheriff's deputies and municipal police officers shall cooperate with the Administrator and his or her representatives in carrying out the provisions of this Act.
(d) The Administrator and animal control wardens shall aid in the enforcement of the Humane Care for Animals Act and have the ability to impound animals and apply for security posting for violation of that Act.
(Source: P.A. 98-725, eff. 1-1-15.)

(510 ILCS 5/7) (from Ch. 8, par. 357)
Sec. 7. All registration fees collected shall be remitted to the County Treasurer, who shall place the monies in an Animal Control Fund. This fund shall be set up by him for the purpose of paying costs of the Animal Control Program.
In any county with a population under 3,000,000, all fees collected shall be used for the purpose of paying claims for loss of livestock or poultry as set forth in Section 19 of this Act and for the following purposes as established by ordinance of the County Board: funds may be utilized by local health departments or county nurse's offices for the purchase of human rabies anti-serum, human vaccine, the cost for administration of serum or vaccine, minor medical care, and for paying the cost of stray dog control, impoundment, education on animal control and rabies, and other costs incurred in carrying out the provisions of this Act or any county or municipal ordinance concurred in by the Department relating to animal control, except as set forth in Section 19. Counties of 100,000 inhabitants or more may assume self-insurance liability to pay claims for the loss of livestock or poultry.
In any county with a population of 3,000,000 or more, all fees collected shall be used for the purpose of paying claims for loss of livestock or poultry, as set forth in Section 19 of this Act, and for the following purposes, as established by ordinance of the County Board: funds may be utilized by local health departments or county nurse's offices for the purchase of human rabies anti-serum, human vaccine, the cost for administration of serum or vaccine, minor medical care, and for paying the cost of stray dog control, impoundment, education on animal control and rabies, and other costs incurred in carrying out the provisions and enforcement of this Act or any county or municipal ordinance relating to animal control, or animal-related public health or public nuisances, except as set forth in Section 19 of this Act.
(Source: P.A. 98-217, eff. 8-9-13.)

(510 ILCS 5/7.1) (from Ch. 8, par. 357.1)
Sec. 7.1. In addition to any other fees provided for under this Act, any county may charge a reasonable fee for the pickup and disposal of dead animals from private for-profit animal hospitals. This fee shall be sufficient to cover the costs of pickup and delivery and shall be deposited in the county's animal control fund.
(Source: P.A. 93-548, eff. 8-19-03.)

(510 ILCS 5/8) (from Ch. 8, par. 358)
Sec. 8. Rabies inoculation. Every owner of a dog 4 months or more of age shall have each dog inoculated against rabies by a licensed veterinarian. Every dog shall have a second rabies vaccination within one year of the first. Terms of subsequent vaccine administration and duration of immunity must be in compliance with USDA licenses of vaccines used. A veterinarian immunizing a dog, cat, or ferret against rabies shall provide the Administrator of the county in which the dog, cat, or ferret resides with a certificate of immunization. Evidence of such rabies inoculation shall be entered on a certificate the form of which shall be approved by the Board and which shall contain the microchip number of the dog, cat, or ferret if it has one and which shall be signed by the licensed veterinarian administering the vaccine. Only one dog, cat, or ferret shall be included on each certificate. Veterinarians who inoculate a dog shall procure from the County Animal Control in the county where their office is located serially numbered tags, one to be issued with each inoculation certificate. The Board shall cause a rabies inoculation tag to be issued, at a fee established by the Board for each dog inoculated against rabies.
Rabies vaccine for use on animals shall be sold or distributed only to and used only by licensed veterinarians. Such rabies vaccine shall be licensed by the United States Department of Agriculture.
If a licensed veterinarian determines in writing that a rabies inoculation would compromise an animal's health, then the animal shall be exempt from the rabies inoculation requirement, however, the owner is still responsible for the tag fees.
If a bite occurs from an exempt animal, the exempt animal shall be treated as an unvaccinated animal. If the animal is exempt, the animal shall be re-examined by a licensed veterinarian on no less than an annual basis and be vaccinated against rabies as soon as the animal's health permits.
(Source: P.A. 99-658, eff. 7-28-16.)

(510 ILCS 5/9) (from Ch. 8, par. 359)
Sec. 9. Any dog found running at large contrary to provisions of this Act may be apprehended and impounded. For this purpose, the Administrator shall utilize any existing or available animal control facility or licensed animal shelter. The dog's owner shall pay a $25 public safety fine, $20 of which shall be deposited into the Pet Population Control Fund and $5 of which shall be retained by the county or municipality. A dog found running at large contrary to the provisions of this Act a second or subsequent time must be spayed or neutered within 30 days after being reclaimed unless already spayed or neutered; failure to comply shall result in impoundment.
A dog that is actively engaged in a legal hunting activity, including training, is not considered to be running at large if the dog is on land that is open to hunting or on land on which the person has obtained permission to hunt or to train a dog. A dog that is in a dog-friendly area or dog park is not considered to be running at large if the dog is monitored or supervised by a person.
(Source: P.A. 94-639, eff. 8-22-05; 95-550, eff. 6-1-08.)

(510 ILCS 5/10) (from Ch. 8, par. 360)
Sec. 10. Impoundment; redemption. When dogs or cats are apprehended and impounded, they must be scanned for the presence of a microchip and examined for other currently acceptable methods of identification, including, but not limited to, identification tags, tattoos, and rabies license tags. The examination for identification shall be done within 24 hours after the intake of each dog or cat. The Administrator shall make every reasonable attempt to contact the owner as defined by Section 2.16, agent, or caretaker as soon as possible. The Administrator shall give notice of not less than 7 business days to the owner, agent, or caretaker prior to disposal of the animal. Such notice shall be mailed to the last known address of the owner, agent, or caretaker. Testimony of the Administrator, or his or her authorized agent, who mails such notice shall be evidence of the receipt of such notice by the owner, agent, or caretaker of the animal. A mailed notice shall remain the primary means of owner, agent, or caretaker contact; however, the Administrator shall also attempt to contact the owner, agent, or caretaker by any other contact information, such as by telephone or email address, provided by the microchip or other method of identification found on the dog or cat. If the dog or cat has been microchipped and the primary contact listed by the chip manufacturer cannot be located or refuses to reclaim the dog or cat, an attempt shall be made to contact any secondary contacts listed by the chip manufacturer prior to adoption, transfer, or euthanization. Prior to transferring the dog or cat to another humane shelter, pet store, rescue group, or euthanization, the dog or cat shall be scanned again for the presence of a microchip and examined for other means of identification. If a second scan provides the same identifying information as the initial intake scan and the owner, agent, or caretaker has not been located or refuses to reclaim the dog or cat, the animal control facility may proceed with the adoption, transfer, or euthanization.
In case the owner, agent, or caretaker of any impounded dog or cat desires to make redemption thereof, he or she may do so by doing the following:
a. Presenting proof of current rabies inoculation and

registration, if applicable.

b. Paying for the rabies inoculation of the dog or

cat and registration, if applicable.

c. Paying the pound for the board of the dog or cat

for the period it was impounded.

d. Paying into the Animal Control Fund an additional

impoundment fee as prescribed by the Board as a penalty for the first offense and for each subsequent offense.

e. Paying a $25 public safety fine to be deposited

into the Pet Population Control Fund; the fine shall be waived if it is the dog's or cat's first impoundment and the owner, agent, or caretaker has the animal spayed or neutered within 14 days.

f. Paying for microchipping and registration if not

already done.

The payments required for redemption under this Section shall be in addition to any other penalties invoked under this Act and the Illinois Public Health and Safety Animal Population Control Act. An animal control agency shall assist and share information with the Director of Public Health in the collection of public safety fines.
(Source: P.A. 100-322, eff. 8-24-17.)

(510 ILCS 5/11) (from Ch. 8, par. 361)
Sec. 11. When not redeemed by the owner, agent, or caretaker, a dog or cat must be scanned for a microchip. If a microchip is present, the registered owner must be notified. After contact has been made or attempted, dogs or cats deemed adoptable by the animal control facility shall be offered for adoption, or made available to a licensed humane society or rescue group. If no placement is available, it shall be humanely dispatched pursuant to the Humane Euthanasia in Animal Shelters Act. An animal pound or animal shelter shall not adopt or release any dog or cat to anyone other than the owner unless the animal has been rendered incapable of reproduction and microchipped, or the person wishing to adopt an animal prior to the surgical procedures having been performed shall have executed a written agreement promising to have such service performed, including microchipping, within a specified period of time not to exceed 30 days. Failure to fulfill the terms of the agreement shall result in seizure and impoundment of the animal and any offspring by the animal pound or shelter, and any monies which have been deposited shall be forfeited and submitted to the Pet Population Control Fund on a yearly basis. This Act shall not prevent humane societies from engaging in activities set forth by their charters; provided, they are not inconsistent with provisions of this Act and other existing laws. No animal shelter or animal control facility shall release dogs or cats to an individual representing a rescue group, unless the group has been licensed or has a foster care permit issued by the Illinois Department of Agriculture or is a representative of a not-for-profit out-of-state organization. The Department may suspend or revoke the license of any animal shelter or animal control facility that fails to comply with the requirements set forth in this Section or that fails to report its intake and euthanasia statistics each year.
(Source: P.A. 94-639, eff. 8-22-05; 95-550, eff. 6-1-08.)

(510 ILCS 5/12) (from Ch. 8, par. 362)
Sec. 12. The owner of any animal which exhibits clinical signs of rabies, whether or not the animal has been inoculated against rabies, shall immediately notify the Administrator or, if the Administrator is not a veterinarian, the Deputy Administrator, and shall promptly confine the animal, or have it confined, under suitable observation, for a period of at least 10 days, unless officially authorized by the Administrator or, if the Administrator is not a veterinarian, the Deputy Administrator, in writing, to release it sooner. Any animal that has had direct contact with the animal and that has not been inoculated against rabies, shall be confined as recommended by the Administrator or, if the Administrator is not a veterinarian, the Deputy Administrator.
(Source: P.A. 93-548, eff. 8-19-03.)

(510 ILCS 5/13) (from Ch. 8, par. 363)
Sec. 13. Dog or other animal bites; observation of animal.
(a) Except as otherwise provided in subsections (b) and (c) of this Section, when the Administrator or, if the Administrator is not a veterinarian, the Deputy Administrator receives information that any person has been bitten by an animal, the Administrator or, if the Administrator is not a veterinarian, the Deputy Administrator, or his or her authorized representative, shall have such dog or other animal confined under the observation of a licensed veterinarian. The confinement shall be for a period of not less than 10 days from the date the bite occurred and shall continue until the animal has been examined and released from confinement by a licensed veterinarian. The Administrator or, if the Administrator is not a veterinarian, the Deputy Administrator may permit such confinement to be reduced to a period of less than 10 days.
(a-5) The owner, or if the owner is unavailable, an agent or caretaker of an animal documented to have bitten a person shall present the animal to a licensed veterinarian within 24 hours. A veterinarian presented with an animal documented to have bitten a person shall make a record of the clinical condition of the animal immediately. At the end of the confinement period, the animal shall be examined by a licensed veterinarian, inoculated against rabies, if eligible, and microchipped, if the dog or cat has not been already, at the expense of the owner. The veterinarian shall submit a written report listing the owner's name, address, dates of confinement, dates of examination, species, breed, description, age, sex, and microchip number of the animal to the Administrator advising him or her of the clinical condition and the final disposition of the animal on appropriate forms approved by the Department. The Administrator shall notify the person who has been bitten, and in the case of confirmed rabies in the animal, the attending physician or responsible health agency advising of the clinical condition of the animal.
(a-10) When the Administrator or, if the Administrator is not a veterinarian, the Deputy Administrator or his or her authorized representative receives information that a person has been bitten by an animal and evidence is presented that the animal at the time the bite occurred was inoculated against rabies within the time prescribed by law, the animal may be confined in a house, or in a manner which will prohibit the animal from biting a person, if the Administrator, Deputy Administrator, or his or her authorized representative determines the confinement satisfactory. The confinement shall be for a period of not less than 10 days from the date the bite occurred and shall continue until the animal has been examined and released from confinement by a licensed veterinarian. The Administrator or, if the Administrator is not a veterinarian, the Deputy Administrator may instruct the owner, agent, or caretaker to have the animal examined by a licensed veterinarian immediately. The Administrator or, if the Administrator is not a veterinarian, the Deputy Administrator may permit the confinement to be reduced to a period of less than 10 days. At the end of the confinement period, the animal shall be examined by a licensed veterinarian and microchipped, if the dog or cat is not already, at the expense of the owner. The veterinarian shall submit a written report listing the owner's name, address, dates of examination, species, breed, description, age, sex, and microchip number of the animal to the Administrator advising him or her of the clinical condition and the final disposition of the animal on appropriate forms approved by the Department. The Administrator shall notify the person who has been bitten and, in case of confirmed rabies in the animal, the attending physician or responsible health agency advising of the clinical condition of the animal.
(a-15) Any person having knowledge that any person has been bitten by an animal shall notify the Administrator or, if the Administrator is not a veterinarian, the Deputy Administrator within 24 hours.
(a-20) It is unlawful for the owner of the animal to conceal the whereabouts, euthanize, sell, give away, or otherwise dispose of any animal known to have bitten a person, until it is examined and released from confinement by the Administrator or, if the Administrator is not a veterinarian, the Deputy Administrator, or licensed veterinarian. It is unlawful for the owner of the animal to refuse or fail to immediately comply with the instructions made by the Administrator or, if the Administrator is not a veterinarian, the Deputy Administrator, or his or her authorized representative. Any expense incurred in the handling of an animal under this Section and Section 12 shall be borne by the owner. The owner of a biting animal must also remit to the Department of Public Health, for deposit into the Pet Population Control Fund, a $25 public safety fine within 30 days after notice.
(b) When a person has been bitten by a police dog that is currently vaccinated against rabies, the police dog may continue to perform its duties for the peace officer or law enforcement agency and any period of observation of the police dog may be under the supervision of a peace officer. The supervision shall consist of the dog being locked in a kennel, performing its official duties in a police vehicle, or remaining under the constant supervision of its police handler.
(c) When a person has been bitten by a search and rescue dog that is currently vaccinated against rabies, the search and rescue dog may continue to perform its duties for the handler or owner or agency and any period of observation of the dog may be under the supervision of its handler or owner. The supervision shall consist of the dog being locked in a kennel, performing its official duties in a vehicle, or remaining under the constant supervision of its handler or owner.
(d) Any person convicted of violating subsection (a-20) of this Section is guilty of a Class A misdemeanor for a first violation. A second or subsequent violation is a Class 4 felony.
(Source: P.A. 99-658, eff. 7-28-16.)

(510 ILCS 5/14) (from Ch. 8, par. 364)
Sec. 14.
Whenever a case of rabies has occurred in a locality, or when the proper officials of a government unit are apprehensive of the spread of rabies, the Department shall act to prevent its spread among dogs and other animals. The Department may order:
a. That all dogs or other animals in the locality be:
1. Kept confined within an enclosure, or
2. Kept muzzled and restrained by leash.
b. That all owners or keepers of dogs or other animals take prophylactic measures as it deems necessary to prevent the spread of rabies.
c. Other measures as may be necessary to control the spread of rabies. The Department may determine the area of the locality in which, and the period of time during which, such orders shall be effective.
(Source: P.A. 78-795.)

(510 ILCS 5/15) (from Ch. 8, par. 365)
Sec. 15. (a) In order to have a dog deemed "vicious", the Administrator, Deputy Administrator, or law enforcement officer must give notice of the infraction that is the basis of the investigation to the owner, conduct a thorough investigation, interview any witnesses, including the owner, gather any existing medical records, veterinary medical records or behavioral evidence, and make a detailed report recommending a finding that the dog is a vicious dog and give the report to the State's Attorney's Office and the owner. The Administrator, State's Attorney, Director or any citizen of the county in which the dog exists may file a complaint in the circuit court in the name of the People of the State of Illinois to deem a dog to be a vicious dog. Testimony of a certified applied behaviorist, a board certified veterinary behaviorist, or another recognized expert may be relevant to the court's determination of whether the dog's behavior was justified. The petitioner must prove the dog is a vicious dog by clear and convincing evidence. The Administrator shall determine where the animal shall be confined during the pendency of the case.
A dog may not be declared vicious if the court determines the conduct of the dog was justified because:
(1) the threat, injury, or death was sustained by a

person who at the time was committing a crime or offense upon the owner or custodian of the dog, or was committing a willful trespass or other tort upon the premises or property owned or occupied by the owner of the animal;

(2) the injured, threatened, or killed person was

abusing, assaulting, or physically threatening the dog or its offspring, or has in the past abused, assaulted, or physically threatened the dog or its offspring; or

(3) the dog was responding to pain or injury, or was

protecting itself, its owner, custodian, or member of its household, kennel, or offspring.

No dog shall be deemed "vicious" if it is a professionally trained dog for law enforcement or guard duties. Vicious dogs shall not be classified in a manner that is specific as to breed.
If the burden of proof has been met, the court shall deem the dog to be a vicious dog.
If a dog is found to be a vicious dog, the owner shall pay a $100 public safety fine to be deposited into the Pet Population Control Fund, the dog shall be spayed or neutered within 10 days of the finding at the expense of its owner and microchipped, if not already, and the dog is subject to enclosure. If an owner fails to comply with these requirements, the animal control agency shall impound the dog and the owner shall pay a $500 fine plus impoundment fees to the animal control agency impounding the dog. The judge has the discretion to order a vicious dog be euthanized. A dog found to be a vicious dog shall not be released to the owner until the Administrator, an Animal Control Warden, or the Director approves the enclosure. No owner or keeper of a vicious dog shall sell or give away the dog without approval from the Administrator or court. Whenever an owner of a vicious dog relocates, he or she shall notify both the Administrator of County Animal Control where he or she has relocated and the Administrator of County Animal Control where he or she formerly resided.
(b) It shall be unlawful for any person to keep or maintain any dog which has been found to be a vicious dog unless the dog is kept in an enclosure. The only times that a vicious dog may be allowed out of the enclosure are (1) if it is necessary for the owner or keeper to obtain veterinary care for the dog, (2) in the case of an emergency or natural disaster where the dog's life is threatened, or (3) to comply with the order of a court of competent jurisdiction, provided that the dog is securely muzzled and restrained with a leash not exceeding 6 feet in length, and shall be under the direct control and supervision of the owner or keeper of the dog or muzzled in its residence.
Any dog which has been found to be a vicious dog and which is not confined to an enclosure shall be impounded by the Administrator, an Animal Control Warden, or the law enforcement authority having jurisdiction in such area.
If the owner of the dog has not appealed the impoundment order to the circuit court in the county in which the animal was impounded within 15 working days, the dog may be euthanized.
Upon filing a notice of appeal, the order of euthanasia shall be automatically stayed pending the outcome of the appeal. The owner shall bear the burden of timely notification to animal control in writing.
Guide dogs for the blind or hearing impaired, support dogs for persons with physical disabilities, accelerant detection dogs, and sentry, guard, or police-owned dogs are exempt from this Section; provided, an attack or injury to a person occurs while the dog is performing duties as expected. To qualify for exemption under this Section, each such dog shall be currently inoculated against rabies in accordance with Section 8 of this Act. It shall be the duty of the owner of such exempted dog to notify the Administrator of changes of address. In the case of a sentry or guard dog, the owner shall keep the Administrator advised of the location where such dog will be stationed. The Administrator shall provide police and fire departments with a categorized list of such exempted dogs, and shall promptly notify such departments of any address changes reported to him.
(c) If the animal control agency has custody of the dog, the agency may file a petition with the court requesting that the owner be ordered to post security. The security must be in an amount sufficient to secure payment of all reasonable expenses expected to be incurred by the animal control agency or animal shelter in caring for and providing for the dog pending the determination. Reasonable expenses include, but are not limited to, estimated medical care and boarding of the animal for 30 days. If security has been posted in accordance with this Section, the animal control agency may draw from the security the actual costs incurred by the agency in caring for the dog.
(d) Upon receipt of a petition, the court must set a hearing on the petition, to be conducted within 5 business days after the petition is filed. The petitioner must serve a true copy of the petition upon the defendant.
(e) If the court orders the posting of security, the security must be posted with the clerk of the court within 5 business days after the hearing. If the person ordered to post security does not do so, the dog is forfeited by operation of law and the animal control agency must dispose of the animal through adoption or humane euthanization.
(Source: P.A. 99-143, eff. 7-27-15; 99-642, eff. 7-28-16.)

(510 ILCS 5/15.1)
Sec. 15.1. Dangerous dog determination.
(a) After a thorough investigation including: sending, within 10 business days of the Administrator or Director becoming aware of the alleged infraction, notifications to the owner of the alleged infractions, the fact of the initiation of an investigation, and affording the owner an opportunity to meet with the Administrator or Director prior to the making of a determination; gathering of any medical or veterinary evidence; interviewing witnesses; and making a detailed written report, an animal control warden, deputy administrator, or law enforcement agent may ask the Administrator, or his or her designee, or the Director, to deem a dog to be "dangerous". No dog shall be deemed a "dangerous dog" unless shown to be a dangerous dog by a preponderance of evidence. The owner shall be sent immediate notification of the determination by registered or certified mail that includes a complete description of the appeal process.
(b) A dog shall not be declared dangerous if the Administrator, or his or her designee, or the Director determines the conduct of the dog was justified because:
(1) the threat was sustained by a person who at the

time was committing a crime or offense upon the owner or custodian of the dog or was committing a willful trespass or other tort upon the premises or property occupied by the owner of the animal;

(2) the threatened person was abusing, assaulting,

or physically threatening the dog or its offspring;

(3) the injured, threatened, or killed companion

animal was attacking or threatening to attack the dog or its offspring; or

(4) the dog was responding to pain or injury or was

protecting itself, its owner, custodian, or a member of its household, kennel, or offspring.

(c) Testimony of a certified applied behaviorist, a board certified veterinary behaviorist, or another recognized expert may be relevant to the determination of whether the dog's behavior was justified pursuant to the provisions of this Section.
(d) If deemed dangerous, the Administrator, or his or her designee, or the Director shall order (i) the dog's owner to pay a $50 public safety fine to be deposited into the Pet Population Control Fund, (ii) the dog to be spayed or neutered within 14 days at the owner's expense and microchipped, if not already, and (iii) one or more of the following as deemed appropriate under the circumstances and necessary for the protection of the public:
(1) evaluation of the dog by a certified applied

behaviorist, a board certified veterinary behaviorist, or another recognized expert in the field and completion of training or other treatment as deemed appropriate by the expert. The owner of the dog shall be responsible for all costs associated with evaluations and training ordered under this subsection; or

(2) direct supervision by an adult 18 years of age or

older whenever the animal is on public premises.

(e) The Administrator may order a dangerous dog to be muzzled whenever it is on public premises in a manner that will prevent it from biting any person or animal, but that shall not injure the dog or interfere with its vision or respiration.
(f) Guide dogs for the blind or hearing impaired, support dogs for persons with a physical disability, and sentry, guard, or police-owned dogs are exempt from this Section; provided, an attack or injury to a person occurs while the dog is performing duties as expected. To qualify for exemption under this Section, each such dog shall be currently inoculated against rabies in accordance with Section 8 of this Act and performing duties as expected. It shall be the duty of the owner of the exempted dog to notify the Administrator of changes of address. In the case of a sentry or guard dog, the owner shall keep the Administrator advised of the location where such dog will be stationed. The Administrator shall provide police and fire departments with a categorized list of the exempted dogs, and shall promptly notify the departments of any address changes reported to him or her.
(g) An animal control agency has the right to impound a dangerous dog if the owner fails to comply with the requirements of this Act.
(Source: P.A. 99-143, eff. 7-27-15.)

(510 ILCS 5/15.2)
Sec. 15.2. Dangerous dogs; leash. It is unlawful for any person to knowingly or recklessly permit any dangerous dog to leave the premises of its owner when not under control by leash or other recognized control methods.
(Source: P.A. 93-548, eff. 8-19-03.)

(510 ILCS 5/15.3)
Sec. 15.3. Dangerous dog; appeal.
(a) The owner of a dog found to be a dangerous dog pursuant to this Act by an Administrator may file a complaint against the Administrator in the circuit court within 35 days of receipt of notification of the determination, for a de novo hearing on the determination. The proceeding shall be conducted as a civil hearing pursuant to the Illinois Rules of Evidence and the Code of Civil Procedure, including the discovery provisions. After hearing both parties' evidence, the court may make a determination of dangerous dog if the Administrator meets his or her burden of proof of a preponderance of the evidence. The final order of the circuit court may be appealed pursuant to the civil appeals provisions of the Illinois Supreme Court Rules.
(b) The owner of a dog found to be a dangerous dog pursuant to this Act by the Director may, within 14 days of receipt of notification of the determination, request an administrative hearing to appeal the determination. The administrative hearing shall be conducted pursuant to the Department of Agriculture's rules applicable to formal administrative proceedings, 8 Ill. Adm. Code Part 1, Subparts A and B. An owner desiring a hearing shall make his or her request for a hearing to the Illinois Department of Agriculture. The final administrative decision of the Department may be reviewed judicially by the circuit court of the county wherein the person resides or, in the case of a corporation, the county where its registered office is located. If the plaintiff in a review proceeding is not a resident of Illinois, the venue shall be in Sangamon County. The Administrative Review Law and all amendments and modifications thereof, and the rules adopted thereto, apply to and govern all proceedings for the judicial review of final administrative decisions of the Department hereunder.
(c) Until the order has been reviewed and at all times during the appeal process, the owner shall comply with the requirements set forth by the Administrator, the court, or the Director.
(d) At any time after a final order has been entered, the owner may petition the circuit court to reverse the designation of dangerous dog.
(Source: P.A. 95-550, eff. 6-1-08.)

(510 ILCS 5/15.4)
Sec. 15.4. Potentially dangerous dog. A dog found running at large and unsupervised with 3 or more other dogs may be deemed a potentially dangerous dog by the animal control warden or administrator. Potentially dangerous dogs shall be spayed or neutered and microchipped within 14 days of reclaim. The designation of "potentially dangerous dog" shall expire 12 months after the most recent violation of this Section. Failure to comply with this Section will result in impoundment of the dog or a fine of $500.
(Source: P.A. 95-550, eff. 6-1-08.)

(510 ILCS 5/16) (from Ch. 8, par. 366)
Sec. 16. Animal attacks or injuries. If a dog or other animal, without provocation, attacks, attempts to attack, or injures any person who is peaceably conducting himself or herself in any place where he or she may lawfully be, the owner of such dog or other animal is liable in civil damages to such person for the full amount of the injury proximately caused thereby.
(Source: P.A. 94-819, eff. 5-31-06.)

(510 ILCS 5/16.5)
Sec. 16.5. Expenses of microchipping. A clinic for microchipping companion animals of county residents should be conducted at least once a year under the direction of the Administrator or, if the Administrator is not a veterinarian, the Deputy Administrator at the animal control facility, animal shelter, or other central location within the county. The maximum amount that can be charged for microchipping an animal at this clinic shall be $15. Funds generated from this clinic shall be deposited in the county's animal control fund.
(Source: P.A. 93-548, eff. 8-19-03.)

(510 ILCS 5/17) (from Ch. 8, par. 367)
Sec. 17. For the purpose of making inspections hereunder, the Administrator, or his or her authorized representative, or any law enforcement officer may enter upon private premises, provided that the entry shall not be made into any building that is a person's residence, to apprehend a straying dog or other animal, a dangerous or vicious dog or other animal, or an animal thought to be infected with rabies. If, after request therefor, the owner of the dog or other animal shall refuse to deliver the dog or other animal to the officer, the owner shall be in violation of this Act.
(Source: P.A. 93-548, eff. 8-19-03.)

(510 ILCS 5/18) (from Ch. 8, par. 368)
Sec. 18. Any owner seeing his or her livestock, poultry, or equidae being injured, wounded, or killed by a dog, not accompanied by or not under the supervision of its owner, may kill such dog.
(Source: P.A. 93-548, eff. 8-19-03.)

(510 ILCS 5/18.1) (from Ch. 8, par. 368.1)
Sec. 18.1. The owner or keeper of a dog is liable to a person for all damages caused by the dog pursuing, chasing, worrying, wounding, injuring, or killing any sheep, goats, cattle, horses, mules, poultry, ratites, or swine belonging to that person.
(Source: P.A. 88-600, eff. 9-1-94.)

(510 ILCS 5/19) (from Ch. 8, par. 369)
Sec. 19. Any owner having livestock, poultry, or equidae killed or injured by a dog shall, according to the provisions of this Act and upon filing claim and making proper proof, be entitled to receive reimbursement for such losses from the Animal Control Fund; provided, he or she is a resident of this State and such injury or killing is reported to the Administrator within 24 hours after such injury or killing occurs, and makes affidavit stating the number of such animals or poultry killed or injured, the amount of damages and the owner of the dog causing such killing or injury, if known.
The damages referred to in this Section shall be substantiated by the Administrator through prompt investigation and by not less than 2 witnesses. The Administrator shall determine whether the provisions of this Section have been met and shall keep a record in each case of the names of the owners of the animals or poultry, the amount of damages proven, and the number of animals or poultry killed or injured.
The Administrator shall file a written report with the County Treasurer as to the right of an owner of livestock, poultry, or equidae to be paid out of the Animal Control Fund, and the amount of such damages claimed.
The County Treasurer shall, on the first Monday in March of each calendar year, pay to the owner of the animals or poultry the amount of damages to which he or she is entitled. The county board, by ordinance, shall establish a schedule for damages reflecting the current market value.
If there are funds in excess of amounts paid for such claims for damage in that portion of the Animal Control Fund set aside for this purpose, this excess shall be used for other costs of the program as set forth in this Act.
(Source: P.A. 93-548, eff. 8-19-03.)

(510 ILCS 5/20) (from Ch. 8, par. 370)
Sec. 20. The payment to any owner of sheep, goats, cattle, horses, mules, swine, or poultry of monies out of the Animal Control Fund for damages resulting from loss or injury to any such animals, shall not be a bar to an action by such owner against the owner of the dog committing such injury or causing such loss for the recovery of damages therefor. The court or jury, before which such action is tried, shall ascertain from evidence what portion, if any, of the damages sought to be recovered in such action has been paid to the plaintiff in such action by the County Treasurer, and in case the plaintiff in such action recovers damages, the court shall enter judgment against the defendant, in the name of the plaintiff for the use of the county, for the amount which the plaintiff has received on account of such damages from the County Treasurer, if such recovery shall equal or exceed the amount so received by such plaintiff from the County Treasurer; and the residue of such recovery, if any there be, shall be entered in the name of the plaintiff in such action to his own use. If the amount of the recovery in such action shall not equal the amount previously paid the plaintiff on account of such damages by the County Treasurer, then the judgment shall be entered as heretofore stated for the use of the Animal Control Fund, for the full amount of such recovery. The judgment shall show on its face what portion of the judgment is to be paid to the Animal Control Fund, and what portion is to be paid to the plaintiff in such action, and the judgment when collected shall be paid over to the parties entitled thereto in their proper proportions.
(Source: P.A. 83-346.)

(510 ILCS 5/22) (from Ch. 8, par. 372)
Sec. 22. The Department shall have general supervision of the administration of this Act and may make reasonable rules and regulations, not inconsistent with this Act, for the enforcement of this Act and for the guidance of Administrators, including revoking a license issued under the Animal Welfare Act for noncompliance with any provision of this Act.
(Source: P.A. 93-548, eff. 8-19-03.)

(510 ILCS 5/24) (from Ch. 8, par. 374)
Sec. 24. Nothing in this Act shall be held to limit in any manner the power of any municipality or other political subdivision to prohibit animals from running at large, nor shall anything in this Act be construed to, in any manner, limit the power of any municipality or other political subdivision to further control and regulate dogs, cats or other animals in such municipality or other political subdivision provided that no regulation or ordinance is specific to breed.
(Source: P.A. 93-548, eff. 8-19-03.)

(510 ILCS 5/25) (from Ch. 8, par. 375)
Sec. 25.
The invalidity of any Section or parts of any Section of this Act or any rule or regulation pursuant thereto shall not affect the validity of the remainder of this Act, or any rule or regulation.
(Source: P.A. 78-795.)

(510 ILCS 5/26) (from Ch. 8, par. 376)
Sec. 26. (a) Except as otherwise provided in this Act, any person violating or aiding in or abetting the violation of any provision of this Act, or counterfeiting or forging any certificate, permit, or tag, or making any misrepresentation in regard to any matter prescribed by this Act, or resisting, obstructing, or impeding the Administrator or any authorized officer in enforcing this Act, or refusing to produce for inoculation any dog in his possession, or who removes a tag from a dog for purposes of destroying or concealing its identity, is guilty of a Class C misdemeanor for a first offense and for a subsequent offense, is guilty of a Class B misdemeanor.
Each day a person fails to comply constitutes a separate offense. Each State's Attorney to whom the Administrator reports any violation of this Act shall cause appropriate proceedings to be instituted in the proper courts without delay and to be prosecuted in the manner provided by law.
(b) If the owner of a vicious dog subject to enclosure:
(1) fails to maintain or keep the dog in an enclosure

or fails to spay or neuter the dog within the time period prescribed; and

(2) the dog inflicts serious physical injury upon any

other person or causes the death of another person; and

(3) the attack is unprovoked in a place where such

person is peaceably conducting himself or herself and where such person may lawfully be;

the owner shall be guilty of a Class 3 felony, unless the owner knowingly allowed the dog to run at large or failed to take steps to keep the dog in an enclosure then the owner shall be guilty of a Class 2 felony. The penalty provided in this paragraph shall be in addition to any other criminal or civil sanction provided by law.
(c) If the owner of a dangerous dog knowingly fails to comply with any order regarding the dog and the dog inflicts serious physical injury on a person or a companion animal, the owner shall be guilty of a Class 4 felony. If the owner of a dangerous dog knowingly fails to comply with any order regarding the dog and the dog kills a person the owner shall be guilty of a Class 3 felony.
(Source: P.A. 93-548, eff. 8-19-03; 94-639, eff. 8-22-05; 94-819, eff. 5-31-06.)

(510 ILCS 5/27) (from Ch. 8, par. 377)
Sec. 27.
Any officer failing, refusing, or neglecting to carry out the provisions of this Act shall be guilty of a petty offense and shall be fined not less than $25 nor more than $100 for each offense.
(Source: P.A. 78-795.)

(510 ILCS 5/30)
Sec. 30. Rules. The Department shall administer this Act and shall promulgate rules necessary to effectuate the purposes of this Act. The Director may, in formulating rules pursuant to this Act, seek the advice and recommendations of humane societies and societies for the protection of animals.
(Source: P.A. 94-639, eff. 8-22-05.)

(510 ILCS 5/35)
Sec. 35. Liability.
(a) Any municipality or political subdivision allowing feral cat colonies and trap, sterilize, and return programs to help control cat overpopulation shall be immune from criminal liability and shall not be civilly liable, except for willful and wanton misconduct, for damages that may result from a feral cat. Any municipality or political subdivision allowing dog parks shall be immune from criminal liability and shall not be civilly liable, except for willful and wanton misconduct, for damages that may result from occurrences in the dog park.
(b) Any veterinarian or animal shelter or animal control facility who in good faith contacts the registered owner, agent, or caretaker of a microchipped animal shall be immune from criminal liability and shall not, as a result of his or her acts or omissions, except for willful and wanton misconduct, be liable for civil damages.
(c) Any veterinarian who sterilizes feral cats and any feral cat caretaker who traps cats for a trap, sterilize, and return program shall be immune from criminal liability and shall not, as a result of his or her acts or omissions, except for willful and wanton misconduct, be liable for civil damages.
(d) Any animal shelter or animal control facility worker who microchips an animal shall be immune from criminal liability and shall not, as a result of his or her acts or omissions, except for willful and wanton misconduct, be liable for civil damages.
(Source: P.A. 97-240, eff. 1-1-12.)



510 ILCS 10/ - Animal Disease Laboratories Act.

(510 ILCS 10/0.01) (from Ch. 8, par. 105.10)
Sec. 0.01. Short title. This Act may be cited as the Animal Disease Laboratories Act.
(Source: P.A. 86-1324.)

(510 ILCS 10/1) (from Ch. 8, par. 105.11)
Sec. 1. Laboratory services.
(a) The Department of Agriculture is authorized to establish such additional number of animal disease laboratories, not exceeding five, as may be necessary to serve the livestock and poultry industry of the State.
(b) Such laboratories each shall be in charge of a licensed veterinarian, who in addition to making serological blood tests, shall be competent to make diagnoses of such cases of livestock and poultry diseases as may be submitted to such laboratories.
(c) The Department may enter into an arrangement with the College of Veterinary Medicine of the University of Illinois whereby any cases submitted to such laboratories which are not susceptible of diagnosis in the field or by common laboratory procedure, or upon which research is required, may be submitted to such College of Veterinary Medicine for diagnosis or research.
(d) The Department may establish and collect reasonable fees for services performed by such animal disease laboratories.
(e) The fees shall be deposited into the Illinois Department of Agriculture Laboratory Services Revolving Fund.
(f) Moneys collected under subsection (e) shall be appropriated from the Illinois Department of Agriculture Laboratory Services Revolving Fund solely for the purposes of (1) testing specimens submitted in support of Department programs established for animal health, welfare, and safety, and the protection of Illinois consumers of Illinois agricultural products, and (2) testing specimens submitted by veterinarians and agency personnel to determine whether chemically hazardous or biologically infectious substances or other disease causing conditions are present.
(g) The Director may issue rules, consistent with the provisions of this Act, for the administration and enforcement of this Act. These rules shall be approved by the Advisory Board of Livestock Commissioners.
(Source: P.A. 96-1310, eff. 7-27-10; 97-888, eff. 8-2-12.)



510 ILCS 15/ - Animal Gastroenteritis Act.

(510 ILCS 15/0.01) (from Ch. 8, par. 202.9)
Sec. 0.01. Short title. This Act may be cited as the Animal Gastroenteritis Act.
(Source: P.A. 86-1324.)

(510 ILCS 15/1)
Sec. 1. (Repealed).
(Source: Laws 1967, p.3321. Repealed by P.A. 98-687, eff. 6-30-14; 98-692, eff. 7-1-14.)

(510 ILCS 15/2) (from Ch. 8, par. 204)
Sec. 2. The Director of Agriculture is authorized to establish within the Department an Advisory Committee to be known as the Swine Disease Control Committee. Such committee shall consist of 5 producers of swine, 2 representatives of general farm organizations in the State, one representative of general swine organizations in the State, one or more licensed practicing veterinarians, the State Veterinarian, the Director of the Galesburg Animal Disease Laboratory, the Dean of the College of Veterinary Medicine and the Dean of the College of Agriculture of the University of Illinois, the Dean of the College of Agricultural Science of Southern Illinois University, the Dean of the School of Agriculture of Western Illinois University, the Chair of the Department of Agriculture of the Illinois State University, the Director of Public Health, the Chairman of the Senate Agriculture and Conservation Committee, and the Chairman of the House Agriculture and Conservation Committee. In the appointment of such committee, the Director shall consult with representative persons and recognized organizations in the respective fields concerning such appointments of producers and members of general farm organizations.
The Director is authorized to establish within the Department an advisory committee to be known as the Cattle Disease Control Committee. Such committee shall consist of 2 representatives of general farm organizations in the State, one representative of general cattle organizations in the State, the Dean of the College of Veterinary Medicine and the Dean of the College of Agriculture of the University of Illinois, the Dean of the College of Agricultural Science of Southern Illinois University, the Dean of the School of Agriculture of Western Illinois University, the Chair of the Department of Agriculture of the Illinois State University, the Director of Public Health, the Chairman of the Senate Agriculture and Conservation Committee, and the Chairman of the House Agriculture and Conservation Committee. Eight additional members representing the following agricultural interests: feeder cattle, purebred beef cattle, dairy cattle and one or more licensed practicing veterinarians, the State Veterinarian, and the Director of the Galesburg Animal Disease Laboratory. In the appointment of such committee, the Director shall consult with representative persons and recognized organizations in the respective fields, producers and members of general farm organizations.
Meetings shall only occur in the event of a disease outbreak or other significant disease situation. The meetings shall be scheduled at the call of the Director with the Swine Disease Control Committee and the Cattle Disease Control Committee to address disease prevention, management, and control in the case of a disease outbreak. Members of the Committees shall receive no compensation, but shall be reimbursed for expenses necessarily incurred in the performance of their duties.
(Source: P.A. 98-687, eff. 6-30-14.)



510 ILCS 20/ - Bees and Apiaries Act.

(510 ILCS 20/1) (from Ch. 8, par. 123)
Sec. 1. This Act shall be known and may be cited as the "Bees and Apiaries Act".
(Source: P.A. 82-722.)

(510 ILCS 20/1a) (from Ch. 8, par. 123a)
Sec. 1a. Definitions. As used in this Act, unless the context otherwise requires:
"Abate" means the destruction or disinfection of bees, colonies, or items of bee equipment by burning or by treatment specified by the Department.
"Apiary" means a place where one or more hives or colonies of bees are kept.
"Bee diseases" means any infectious or contagious diseases of bees as specified by the Department, including but not limited to American foulbrood.
"Bee equipment" means hives, supers, frames, or any other devices used in beekeeping.
"Bee parasites" means any parasite of bees as specified by the Department.
"Beekeeper" means a person who keeps bees.
"Beekeeping" means the raising or producing of bees, beeswax, honey, and by-products and the transporting of bees, colonies or items of bee equipment.
"Bees" means the common honey bee, Apis mellifera (L) in any stage of its life cycle.
"Colony" means the entire honey bee family or social unit living together.
"Compliance agreement" means a written agreement between a registrant or other person handling or moving bees, colonies or items of bee equipment and the Department, in which the former agrees to specified conditions or requirements so as to remain in compliance with the terms of this Act.
"Department" means the Illinois Department of Agriculture.
"Director" means the Director of the Illinois Department of Agriculture or his or her authorized agent.
"Exotic strain of bees" means any developed strain of bees not known to be present ordinarily in the State as specified by the Department.
"Hive" means a frame hive, box hive, box, barrel, log gum, skep or any other receptacle or container, natural or artificial, or any part thereof, which is used or employed as a domicile for bees.
"Inspection certificate" means an official record stating that the bees, colonies, or items of bee equipment have been inspected by an inspector of apiaries or other officer charged with similar duties from this State or other states for bee diseases, bee parasites or other nuisances and found to be in compliance with this Act or Illinois entry requirements.
"Nuisance" means bees, colonies, or items of bee equipment where bee diseases, bee parasites or exotic strains of bees exist; or hives that cannot be readily inspected; or colonies that are not registered.
"Packages" means bees with or without food supply in special containers for their transportation.
"Permit" means a statement of authorization to allow bees, colonies, or items of bee equipment to enter the State or to move within the State whether or not an inspection certificate is available.
"Person" means any individual, firm, partnership, association, corporation, or other organized group of persons whether incorporated or not.
"Registrant" means the person applying for registration of the apiary or apiaries and the colonies of bees.
"Registration" means the recording of the registrant's name, address, apiary location and any other pertinent information on a printed form prescribed by the Department.
(Source: P.A. 88-138.)

(510 ILCS 20/2) (from Ch. 8, par. 124)
Sec. 2. (a) Every person keeping one or more colonies of bees shall register with the Department annually.
(b) Every person keeping one or more colonies of bees may be required to post his or her registration number in a prominent place within each apiary under his or her control.
(Source: P.A. 88-138.)

(510 ILCS 20/2-1)
Sec. 2-1. Nuisances. All bees, colonies, or items of bee equipment, where bee diseases, bee parasites or exotic strains of bees exist; or hives that cannot be readily inspected; or colonies that are not registered, are declared to be nuisances to be regulated as prescribed by the Department.
If the Department finds by inspection that any person is maintaining a nuisance as described in this Section, it shall proceed to regulate the nuisance by methods or procedures deemed necessary for control in accordance with rules and regulations of the Department.
If the owner or beekeeper cannot be found or will not consent to the terms for regulation of the nuisance, the Department shall notify in writing the owner or beekeeper, disclose the fact that a nuisance exists, and prescribe the method by which the nuisance may be abated. The notice declaring that a nuisance exists and ordering its abatement shall include:
(1) a statement of conditions constituting the

nuisance;

(2) establishment of the time period within which the

nuisance is to be abated;

(3) directions, written or printed, pointing out the

methods that shall be employed to abate the nuisance;

(4) a statement of the consequences should the owner

or beekeeper fail to comply.

The notice may be served personally or by certified mail with a return receipt requested. The directions for abatement of a nuisance may consist of a printed circular, bulletin or report of the Department, the United States Department of Agriculture or others, or an extract from such document.
If the person so notified refuses or fails to abate the nuisance in the manner and in the time prescribed in the notice, the Department may cause the nuisance to be abated. The Department shall certify, to the owner or beekeeper, the cost of the abatement. The owner or beekeeper shall pay to the Department any costs of that action, within 60 days after certification that the nuisance has been abated. If the costs of abatement are not remitted, the Department may recover the costs before any court in the State having competent jurisdiction.
(Source: P.A. 98-756, eff. 7-16-14.)

(510 ILCS 20/2-2)
Sec. 2-2. Indemnity. If State funds are available for paying indemnity, the Department shall pay to the registrant of the bees an indemnity of $25 for each colony destroyed by the Department.
(Source: P.A. 88-138.)

(510 ILCS 20/2-3)
Sec. 2-3. (Repealed).
(Source: P.A. 88-138. Repealed by P.A. 89-154, eff. 1-1-96.)

(510 ILCS 20/2-4)
Sec. 2-4. Right of entry. The Department shall have the power to inspect or cause to be inspected from time to time any bees, colonies, items of bee equipment or apiary. For the purpose of inspection, the Director is authorized during reasonable business hours to enter into or upon any property used for the purpose of beekeeping.
(Source: P.A. 88-138.)

(510 ILCS 20/2a) (from Ch. 8, par. 124a)
Sec. 2a. Intrastate transportation.
(a) No person shall transport a colony of bees or items of used bee equipment between counties within this State without a permit or compliance agreement which shall be issued based upon an inspection certificate from the Department.
(b) A colony of bees or items of used bee equipment transported in violation of this Section may be held and inspected by the Department, ordered returned to the place of origin, or abated.
(Source: P.A. 88-138.)

(510 ILCS 20/2b) (from Ch. 8, par. 124b)
Sec. 2b. Import.
(a) No person shall transport a colony of bees or items of used bee equipment into this State from another State or country having an inspector of apiaries or other officer charged with similar duties, without a permit or compliance agreement which shall be issued based upon an inspection certificate. Such colony or items of used bee equipment may be subject to inspection by the Director upon entry into the State.
(b) No person shall transport a colony of bees or items of used bee equipment into this State from another State or country not having an inspector of apiaries or other officer charged with similar duties, unless the shipper or consignee has obtained from the Department a permit or compliance agreement for the shipment into the State. Such colonies or items of used bee equipment may be inspected by the Director after arrival in the State. A colony of bees or items of used bee equipment found to be infected with bee diseases or infested with bee parasites, or exotic strains of bees shall be ordered returned to the place of origin or abated.
(c) A colony or item of used bee equipment transported in violation of this Section may be held and inspected by the Department, ordered returned to the place of origin, or abated.
(Source: P.A. 88-138.)

(510 ILCS 20/2b-1)
Sec. 2b-1. Transportation of packaged bees.
(a) No person shall transport packaged bees for sale between counties within this State without an inspection certificate.
(b) No person shall transport packaged bees for sale into this State from another State or country without an inspection certificate.
(Source: P.A. 88-138.)

(510 ILCS 20/2b-2)
Sec. 2b-2. Inspection of bee colonies for sale or trade. The Department may require colonies of bees or items of used bee equipment being given, sold, leased, traded, or offered for sale in Illinois to be inspected.
(Source: P.A. 88-138.)

(510 ILCS 20/2c) (from Ch. 8, par. 124c)
Sec. 2c. Upon a finding that there exist in this State, or in any other state, territory, district, province or country bee diseases, bee parasites, or exotic strains of bees, the Director may impose and enforce a quarantine restricting the transportation of bees, colonies, or items of used bee equipment capable of carrying bee diseases, bee parasites or exotic strains of bees into, within or throughout the State. In carrying out the provisions of this Section or any quarantine, the Director may, at the expense of the owner, when an infestation, infection or nuisance is located, seize or abate bees, colonies, or items of used bee equipment.
When the Director finds that there exist in any other state, territory, district, province or country bee diseases, bee parasites or exotic strains of bees, with respect to which the United States Secretary of Agriculture has not established a quarantine, and that the bee diseases, bee parasites or exotic strains of bees coming therefrom into this State are likely to convey such diseases, infestations or nuisances, the Director shall report such fact to the Governor. The Governor may thereupon, by proclamation, prohibit the transportation into this State of such bees, colonies, or items of used bee equipment except under such regulations as may be prescribed by the Department.
(Source: P.A. 91-357, eff. 7-29-99.)

(510 ILCS 20/3) (from Ch. 8, par. 125)
Sec. 3. The Department shall, each July, make a report to the Governor and also to the Illinois State Beekeepers' Association, stating the number of apiaries visited, the number of those diseased and treated, and the number of colonies of bees abated.
(Source: P.A. 88-138.)

(510 ILCS 20/3a) (from Ch. 8, par. 125a)
Sec. 3a. The Director may cooperate with any other agency of this State or its subdivisions or with any agency of any other state or of the federal government for the purposes of carrying out the provisions of this Act and of securing uniformity of regulations.
(Source: P.A. 82-722.)

(510 ILCS 20/4) (from Ch. 8, par. 126)
Sec. 4. (Repealed).
(Source: Repealed by P.A. 88-138.)

(510 ILCS 20/4a)
Sec. 4a. (Repealed).
(Source: P.A. 88-138. Repealed by P.A. 89-154, eff. 1-1-96.)

(510 ILCS 20/5) (from Ch. 8, par. 126.1)
Sec. 5. The Director is authorized to promulgate rules and regulations for the enforcement and administration of this Act.
(Source: P.A. 82-722.)

(510 ILCS 20/6)
Sec. 6. Illinois Administrative Procedure Act. The Illinois Administrative Procedure Act and the Department of Agriculture administrative hearing rules shall apply to this Act.
(Source: P.A. 89-154, eff. 1-1-96.)

(510 ILCS 20/7)
Sec. 7. Administrative hearings and penalties. When an administrative hearing is held, the hearing officer, upon determination of a violation of this Act or rules or regulations promulgated under it, may levy the following administrative monetary penalties:
(1) $50 for failure to register annually with the

Department.

(2) $50 for failure to post registration number in

the apiary.

(3) $50 for transporting bees intrastate without a

permit.

(4) $100 for maintaining hives that cannot be readily

inspected.

(5) $100 for transporting bees interstate without a

permit.

(6) $500 for failure to abate colonies infected with

bee diseases or exotic strains of bees.

(7) $500 for violation of a quarantine.
(8) $100 for any other violation of this Act.
In the case of a second or subsequent violation within 3 years of the first offense, the penalty shall be doubled.
(Source: P.A. 89-154, eff. 1-1-96.)

(510 ILCS 20/8)
Sec. 8. Investigation of applicants and registrants; notification of hearing; subpoenas.
(a) The Department may, upon its own motion, and shall, upon the verified complaint in writing of any person setting forth facts, investigate the actions of any applicant, registrant or any person who may be in violation of this Act. At least 10 days prior to the date set for hearing the Department shall notify in writing the person, hereinafter called the respondent, that on the date designated a hearing will be held to determine whether the respondent is in violation of the Act, and shall afford the respondent an opportunity to be heard in person or by counsel. Written notice shall be served personally on the respondent, or by certified mail, return receipt requested, sent to the respondent's business address as shown in his or her latest notification to the Department.
(b) The Department, over the signature of the Director, may subpoena any persons in this State and take testimony orally, by deposition, or by exhibit, in the same manner and with the same fees and mileage as prescribed in judicial proceedings in civil cases.
(Source: P.A. 89-154, eff. 1-1-96.)

(510 ILCS 20/9)
Sec. 9. Administrative review. All final administrative decisions of the Department are subject to judicial review under Article III of the Code of Civil Procedure. The term "administrative decision" has the meaning ascribed to that term in Section 3-101 of the Code of Civil Procedure. Proceedings for judicial review shall be commenced in the circuit court of any county permitted by Section 3-104 of the Code of Civil Procedure.
(Source: P.A. 89-154, eff. 1-1-96.)



510 ILCS 30/ - Illinois Bovine Brucellosis Eradication Act.

(510 ILCS 30/1) (from Ch. 8, par. 134)
Sec. 1. As used in this Act, unless the context otherwise requires, words and phrases have the meanings ascribed to them in the Sections following this Section and preceding Section 2.
(Source: P.A. 99-78, eff. 7-20-15.)

(510 ILCS 30/1.1) (from Ch. 8, par. 134.1)
Sec. 1.1. The term "Department" or "Department of Agriculture" means the Department of Agriculture of the State of Illinois.
(Source: Laws 1959, p. 2257.)

(510 ILCS 30/1.2) (from Ch. 8, par. 134.2)
Sec. 1.2.
The term "bovine brucellosis" or "brucellosis" means the disease wherein an animal of the bovine species is infected with Brucella microorganisms irrespective of the occurrence or absence of clinical signs of bovine infectious abortion.
(Source: P.A. 78-818.)

(510 ILCS 30/1.3) (from Ch. 8, par. 134.3)
Sec. 1.3. The term "official test" means any test for the detection of bovine brucellosis, approved by the Department and the United States Department of Agriculture, which is based on the use of a standardized suspension (antigen) of Brucella microorganisms in dilution of blood serum taken from the animal to be tested, a bacteriological culture of brucella abortus from milk or tissue samples or any other test approved by the Department.
(Source: P.A. 84-200.)

(510 ILCS 30/1.4) (from Ch. 8, par. 134.4)
Sec. 1.4. "Ring test" means the abortus brucella ring test, the same being a diagnostic test of milk or cream to detect the presence of brucellosis in the herd in which such milk or cream was produced.
(Source: Laws 1959, p. 2257.)

(510 ILCS 30/1.5) (from Ch. 8, par. 134.5)
Sec. 1.5. The term "infected animal" or "reactor" means an animal which has given positive reaction to an official test for the detection of brucellosis and has been so classified after review by the designated brucellosis epidemiologist, or other State and federally approved designee, or if Brucella microorganisms have been found in the body or in the body discharges.
(Source: P.A. 95-93, eff. 8-13-07; 95-335, eff. 8-21-07.)

(510 ILCS 30/1.6) (from Ch. 8, par. 134.6)
Sec. 1.6.
The term "accredited veterinarian" means a veterinarian who is licensed by the state in which he practices, is approved by the State Animal Health Official of that state, and is accredited by the Animal and Plant Health Inspection Service of the United States Department of Agriculture or any successor agency.
(Source: P.A. 78-818.)

(510 ILCS 30/1.7) (from Ch. 8, par. 134.7)
Sec. 1.7. The term "quarantine" means a condition in which cattle shall be kept separate and apart from and not allowed to come in contact in any way with other cattle.
(Source: Laws 1959, p. 2257.)

(510 ILCS 30/1.8) (from Ch. 8, par. 134.8)
Sec. 1.8. The term "restriction" or "restricted" means a condition in which cattle shall be kept on certain designated premises and shall not be allowed to come in contact in any way with cattle from other premises.
(Source: Laws 1959, p. 2257.)

(510 ILCS 30/1.9)
Sec. 1.9. (Repealed).
(Source: P.A. 91-457, eff. 1-1-00. Repealed by P.A. 97-25, eff. 6-28-11.)

(510 ILCS 30/1.10) (from Ch. 8, par. 134.10)
Sec. 1.10.
The term "certified brucellosis-free herd" means a herd which has complied with Department rules and regulations for establishing and maintaining certified brucellosis-free herds of cattle in Illinois.
(Source: P.A. 78-818.)

(510 ILCS 30/1.11) (from Ch. 8, par. 134.11)
Sec. 1.11. Certificate. The term "health certificate", "certificate of health", "certificate of veterinary inspection", or "interstate health certificate" means a legible record, made on an official form of the state of origin or the Animal and Plant Health Inspection Service of the United States Department of Agriculture or any successor agency and issued by an accredited veterinarian of the state of origin or a veterinarian in the employ of the Animal and Plant Health Inspection Service of the United States Department of Agriculture, or any successor agency, which shows that the animals listed thereon meet the health requirements of the state of destination. The health certificate must contain the name and address of the consignor, the name and address of the consignee, and an accurate description or identification of the animals involved and must also indicate the health status of the animals including results and dates of required tests, and vaccinations, if any. A health certificate for any purpose other than Illinois exhibition cattle is valid for 30 days. A health certificate for Illinois exhibition cattle is valid for 90 days.
(Source: P.A. 89-154, eff. 7-19-95.)

(510 ILCS 30/1.12) (from Ch. 8, par. 134.12)
Sec. 1.12. Official vaccinate. The term "official vaccinate" means a female bovine animal which was inoculated against brucellosis in Illinois with a licensed vaccine. Such vaccinations shall be by an accredited veterinarian who shall properly identify each animal vaccinated and report all such vaccinations to the Department within 30 days. An "official vaccinate" also means an animal inoculated in a similar manner under existing laws in states other than Illinois. The official vaccination age for Illinois shall be set by regulation.
(Source: P.A. 88-91; 88-457.)

(510 ILCS 30/1.14)
Sec. 1.14. Cattle. The term "cattle" means any member of the family bovidae of the genus bos, including all exotic types of cattle and oxen but excluding antelope, sheep, and goats.
(Source: P.A. 90-192, eff. 7-24-97.)

(510 ILCS 30/1.15)
Sec. 1.15. Bison. The term "bison" means any member of the genus bison, including buffalo, exotic types of buffalo, and crossbred bison or buffalo such as beefalo and cattalo.
(Source: P.A. 90-192, eff. 7-24-97.)

(510 ILCS 30/1.16)
Sec. 1.16. Designated brucellosis epidemiologist. The term "designated brucellosis epidemiologist" means an epidemiologist who has demonstrated the knowledge and ability to perform the functions required by the U.S. Department of Agriculture and who has been selected as a designated brucellosis epidemiologist by the State Animal Health Official and the U.S. Department of Agriculture.
(Source: P.A. 95-93, eff. 8-13-07; 95-335, eff. 8-21-07.)

(510 ILCS 30/2) (from Ch. 8, par. 135)
Sec. 2.
The Department of Agriculture is authorized and directed to cooperate with the United States Department of Agriculture in the eradication of bovine brucellosis in domestic cattle in this State.
(Source: P.A. 78-818.)

(510 ILCS 30/3) (from Ch. 8, par. 136)
Sec. 3. All owners of dairy or breeding cattle within the State of Illinois shall submit their cattle for an official test for the detection of brucellosis upon request by the Department, and shall provide the necessary facilities for making tests and render such assistance as may be required by the Department. The direct expense of making such tests shall be paid by the Department.
The Department may use or authorize the ring test to detect the herds in which brucellosis exists. All herds producing milk or cream which react to the ring test shall be given an official test in accordance with rules and regulations of the Department. If the tests provided for in this Act disclose that any animal or animals in such herd are infected with brucellosis and it appears that the public interest would best be served by their destruction, the owner may be partially indemnified for the loss sustained, unless otherwise required by the provisions of Section 4 of this Act.
(Source: P.A. 76-972.)

(510 ILCS 30/3b) (from Ch. 8, par. 136b)
Sec. 3b. Quarantine. Herds which disclose reactors shall be quarantined until depopulated or official tests indicate brucellosis infection no longer exists in the herd. Unless there is a negative complete herd test within six months after disclosure of brucellosis in the herd, the Director may, following an administrative hearing, require the herd to be depopulated.
(Source: P.A. 89-154, eff. 7-19-95.)

(510 ILCS 30/4) (from Ch. 8, par. 137)
Sec. 4. If State funds are available for paying indemnity, the Department shall pay to the owner of each infected animal an indemnity of $50 for any grade animal and $100 for any registered animal, except that steers so destroyed shall not be eligible for indemnity unless the Department approves depopulation of the entire herd. The Department may, by regulation, increase the indemnity payments, or include additional classes of cattle in order to facilitate the program for eradication of brucellosis. Registration certificates covering animals registered with an approved registry association shall be presented before payment of indemnity, otherwise indemnity payment shall be made as grade. A reasonable length of time will be allowed for the registration of eligible animals that are under 3 years of age.
(Source: P.A. 82-701.)

(510 ILCS 30/5) (from Ch. 8, par. 138)
Sec. 5. When one or more animals in a herd have been classified as reactors to an official test, the entire herd, except steers, spayed heifers and calves under 6 months of age, shall be quarantined immediately and the owner so notified. An accredited veterinarian or a veterinarian in the employ of the Animal and Plant Health Inspection Service of the United States Department of Agriculture, or any successor agency, shall permanently hot iron brand each animal classified as a reactor, within 15 days after classification of such animal as a reactor, on the left hip with the letter "B", such letter to be not less than 2 nor more than 3 inches in height, and shall place a special identification tag in the left ear of such reactor. The veterinarian applying an official test for brucellosis shall immediately notify the Department of each such reactor on forms furnished by the Department, giving the number of the tag placed in the left ear and the number of any tag in the right ear. Reactors shall be shipped for slaughter within 30 days of test date, except that the Department may, upon request, grant an extension of not more than 30 days. Suspect animals which have a history of having aborted and are from a herd containing reactors may be designated as reactors by the veterinarian obtaining the blood samples, when approved by the Department. Suspect animals in herds under quarantine due to brucellosis infection may be designated as reactors by the Department if deemed advisable in the interest of brucellosis eradication. No person shall remove any reactor identification tag.
All animals classified as suspects to an official test shall be positively identified and their movement restricted to the premises where found until they are retested and found negative, or identified as reactors.
Animals with a positive result to an official test at livestock auction markets or marketing centers may be slaughtered or returned to the herd of origin only by permit and must remain under quarantine for further evaluation.
(Source: P.A. 97-25, eff. 6-28-11.)

(510 ILCS 30/5.1) (from Ch. 8, par. 138.1)
Sec. 5.1. Steers, spayed heifers or calves under 6 months of age may enter Illinois when accompanied by an official health certificate or by prior permit from the Department.
(Source: P.A. 83-760.)

(510 ILCS 30/6) (from Ch. 8, par. 139)
Sec. 6. No dairy or breeding cattle more than 6 months of age shall be imported into the State of Illinois unless they are accompanied by an official interstate health certificate showing the cattle negative to an official test for brucellosis within 30 days prior to the date of entry, except as otherwise provided in this Act. The Department may by regulation impose additional requirements on specific classes of cattle from Class B and Class C states as defined under the Brucellosis Eradication Uniform Methods and Rules approved by the U.S. Department of Agriculture.
(Source: P.A. 83-760.)

(510 ILCS 30/6.1) (from Ch. 8, par. 139.1)
Sec. 6.1. Shipping of dairy or breeding cattle. The Department may require that no dairy or breeding cattle more than 6 months of age shall be shipped from any livestock auction markets or marketing centers in Illinois consigned to any point within the State unless they are accompanied by a certificate of health issued by an accredited veterinarian or a veterinarian employed by the Animal and Plant Health Inspection Service of the United States Department of Agriculture, or any successor agency, showing them to have been negative to an official test for brucellosis prior to release from such public stockyards or be under 24 months of age for beef breeds and 20 months of age for dairy breeds and accompanied by a record of official brucellosis calfhood vaccination.
Cattle consigned to livestock auction markets or marketing centers in Illinois may enter such livestock auction markets or marketing centers without test or certificates of health showing them to be free from brucellosis, however, the Department may require that these animals must be negative to an official test for brucellosis before they are removed to an Illinois farm.
(Source: P.A. 97-25, eff. 6-28-11.)

(510 ILCS 30/6.2) (from Ch. 8, par. 139.2)
Sec. 6.2. Entry into State without test. Except as otherwise provided in this Act, dairy and breeding cattle may enter Illinois without an official test for brucellosis when accompanied by an interstate health certificate approved by the State Animal Health Official of the state of origin and issued by an accredited veterinarian of the state of origin or a veterinarian employed by the Animal and Plant Health Inspection Service of the United States Department of Agriculture, or any successor agency, showing:
1. Such cattle to have originated from a Class Free State or a certified brucellosis-free herd and giving the certified herd number; or
2. Such cattle to be official female brucellosis calfhood vaccinates 24 months of age or under for beef breeds and 20 months of age or under for dairy breeds.
(Source: P.A. 89-154, eff. 7-19-95.)

(510 ILCS 30/6.3) (from Ch. 8, par. 139.3)
Sec. 6.3. Female cattle of the beef breeds over 6 and under 18 months of age, for feeding and grazing purposes only, may enter the State or may be shipped from marketing centers or auction markets within the State without test for brucellosis. The Department may require that such cattle be held under quarantine until they have passed a negative brucellosis test and such test is reported to the Department, or until a report of their disposal for slaughter is made to the Department. They may be held in quarantine without test during their feeding and grazing period, which period shall not exceed 12 months from date of entry. Upon application to the Department and at the discretion of the Department such period may be extended for an additional period not to exceed 90 days. When required by the Department, at the expiration of the feeding and grazing period the cattle shall be sold for immediate slaughter or tested for brucellosis at the expense of the owner. The owner shall report such disposition to the Department. Such cattle classified as reactors to an official test for brucellosis shall be sold for immediate slaughter and the owner shall report their disposal to the Department.
(Source: P.A. 97-25, eff. 6-28-11.)

(510 ILCS 30/6.4) (from Ch. 8, par. 139.4)
Sec. 6.4. Female cattle of the beef breeds 18 months of age or older. Female cattle of the beef breeds 18 months of age and over, for feeding and grazing purposes only, may enter the State, provided that such cattle are accompanied by an official certificate of health which states they were negative to an official test for brucellosis within 30 days prior to date of entry, which test shall be conducted by a State or Federal approved laboratory, or are under 24 months of age and were officially calfhood vaccinated.
(Source: P.A. 91-457, eff. 1-1-00.)

(510 ILCS 30/6.5) (from Ch. 8, par. 139.5)
Sec. 6.5. Bulls over 18 months of age, springer heifers and cows, or heifers and cows with calves, are classed as breeding cattle and as such must comply with the requirements governing breeding cattle.
(Source: P.A. 87-160.)

(510 ILCS 30/6.6) (from Ch. 8, par. 139.6)
Sec. 6.6. Subject to the minimum requirements set forth in Sections 6 to 6.4, both inclusive, the Department is empowered to permit dairy and breeding cattle to enter this State from any other state or territory upon the same terms and conditions as dairy and breeding cattle from this State are permitted to enter such other state or territory.
(Source: Laws 1953, p. 1073.)

(510 ILCS 30/6.7) (from Ch. 8, par. 139.7)
Sec. 6.7.
Bison, except steers, spayed heifers, or calves under 6 months of age, may be imported into Illinois if consigned direct for immediate slaughter to an approved slaughtering establishment and accompanied by a consignment certificate, or if accompanied by an official health certificate indicating the bison:
(a) Originated from a certified brucellosis-free herd; or
(b) Are official female brucellosis vaccinates under 24 months of age; or
(c) Were negative to an official brucellosis test within 30 days prior to importation.
Bison steers, spayed heifers, or calves under 6 months of age may enter Illinois when accompanied by an official health certificate, or consigned for immediate slaughter to an approved slaughtering establishment accompanied by a consignment certificate.
(Source: P.A. 78-818.)

(510 ILCS 30/6.71) (from Ch. 8, par. 139.71)
Sec. 6.71. Except as otherwise provided in this Act, no female bison or bulls more than 6 months of age shall be loaned, leased, traded or sold in this State, except for slaughter, unless such bison either:
1. Have been tested for brucellosis and found negative within 60 days prior to the date of such transaction and are accompanied by either a certificate of health or an official test chart showing such test and the result thereof, which test shall be recognized for unlimited change of ownership or premises within the 60-day period; or
2. Are females 24 months of age or under which were officially vaccinated against brucellosis with a licensed vaccine, are positively identified, and are accompanied by an official certificate of vaccination; or
3. Are in a certified brucellosis-free herd at the time of transaction.
(Source: P.A. 82-701.)

(510 ILCS 30/6.8) (from Ch. 8, par. 139.8)
Sec. 6.8.
Cattle for immediate slaughter consigned to a recognized slaughtering establishment may be shipped into Illinois without a brucellosis test or health certificate, however, such cattle shall be accompanied by a consignment document as provided by rules and regulations of the Department. Such cattle shall be held in quarantine until slaughtered.
Cattle for immediate slaughter not consigned to a recognized slaughtering establishment may be shipped into Illinois without brucellosis test as provided by the rules and regulations of the Department. Such cattle shall be held in quarantine until slaughtered.
(Source: P.A. 78-818.)

(510 ILCS 30/7) (from Ch. 8, par. 140)
Sec. 7. Before accepting any cattle or bison for shipment into the State of Illinois or consigned to points within the State of Illinois, every person, transportation company or truck operator shall require that a certificate of health or permit or any other health or slaughter forms required to accompany cattle or bison, as required in the orders and regulations of the Department, be furnished them to be attached to the waybill and accompany the animal to its destination. Such person, transportation company, or truck operator shall have such certificate of health or permit in his or its possession at all times from the loading of such animal to the delivery of such animal at its destination, and available for inspection upon demand.
(Source: P.A. 90-192, eff. 7-24-97.)

(510 ILCS 30/9) (from Ch. 8, par. 142)
Sec. 9. The Department shall make rules and regulations relating to cattle under quarantine and restriction and the owner of cattle under quarantine or restriction shall comply with all reasonable quarantine or restriction measures which may be deemed necessary by the Department and shall bear all expenses connected with such quarantine or restriction. The Department may allow the sale and transfer of cattle under quarantine or restriction subject to such reasonable regulations as the Department may prescribe. No rule or regulation made, prescribed or issued by the Department pursuant to the provisions of this Act shall be effective unless such rule or regulation has been submitted to the Advisory Board of Livestock Commissioners for approval.
(Source: P.A. 77-119.)

(510 ILCS 30/10) (from Ch. 8, par. 143)
Sec. 10. The Department may make and adopt reasonable rules and regulations for the administration and enforcement of the provisions of this Act. The Department, or its representatives, in performing the duties vested in it under this Act is empowered to enter, during usual working hours, any premises, barns, stables, sheds or other places where cattle are kept, for the purpose of administering the provisions of this Act.
(Source: Laws 1939, p. 94.)

(510 ILCS 30/11) (from Ch. 8, par. 144)
Sec. 11. Administrative penalties. Any person violating any provision of this Act or of any rule, regulation or order of the Department issued pursuant to this Act may be ordered, following an administrative hearing, to pay the following administrative penalties:
(1) $300 for a first violation;
(2) $600 for a second violation; and
(3) $1,000 for a third and subsequent violation.
(Source: P.A. 89-154, eff. 7-19-95.)

(510 ILCS 30/11.5)
Sec. 11.5. Subpoenas. The Department, over the signature of the Director, is authorized to subpoena and bring before the Department any person or persons in this State and to take testimony either orally or by deposition or by exhibit, with the same fees and mileage and in the same manner as prescribed by law in judicial proceedings in civil cases in circuit courts of this State. The Director may issue subpoenas duces tecum to command the production of any or all records relating to the person.
(Source: P.A. 89-154, eff. 7-19-95.)

(510 ILCS 30/11.10)
Sec. 11.10. Hearing rules. The Illinois Administrative Procedure Act and the Illinois Department of Agriculture rules adopted under that Act apply to hearings under this Act.
(Source: P.A. 89-154, eff. 7-19-95.)

(510 ILCS 30/11.15)
Sec. 11.15. Judicial review. All final administrative decisions of the Department are subject to judicial review under Article III of the Code of Civil Procedure and its rules. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure. Proceedings for judicial review shall be commenced in the circuit court of any county permitted by Section 3-104 of the Code of Civil Procedure.
(Source: P.A. 89-154, eff. 7-19-95.)

(510 ILCS 30/14) (from Ch. 8, par. 146)
Sec. 14. Vaccines. The use of vaccines containing Brucella microorganisms shall be permitted in the manner and upon the conditions hereinafter set forth. Only vaccines produced under license of the Animal and Plant Health Inspection Service of the United States Department of Agriculture or any successor agency for calfhood vaccinations against bovine brucellosis may be used. Such vaccines shall be sold by the distributor only to a licensed veterinarian, and shall be administered only by a licensed veterinarian or a veterinarian in the employ of the Animal and Plant Health Inspection Service of the United States Department of Agriculture or any successor agency. All animals vaccinated shall be positively identified. The Department may by regulation require brucellosis vaccination of female cattle or female bison entering or moving within this State.
The veterinarian vaccinating such animals shall give to the owner an official record identifying such animals and stating that they were vaccinated with a licensed vaccine, giving the date of vaccination, the serial number and name of the manufacturer of such vaccine, and the dosage used.
Animals vaccinated at such age, when accompanied by an official record of vaccination, or any animals that have lost their ear tags but have the official calfhood vaccination tattoo in the ear may move unrestricted, even though they may react to an official test for brucellosis, until they reach the age of 24 months for beef breeds and 20 months for dairy breeds. Upon request, the veterinarian vaccinating any such animal shall test the animal for brucellosis prior to vaccination and shall give the owner an official record showing the result of the test and that the animal was then vaccinated with a licensed vaccine, giving the date of vaccination, the serial number and name of the manufacturer of such vaccine, and the dosage used.
(Source: P.A. 89-154, eff. 7-19-95.)

(510 ILCS 30/14b) (from Ch. 8, par. 146b)
Sec. 14b. (Repealed).
(Source: Repealed by P.A. 88-91.)

(510 ILCS 30/15) (from Ch. 8, par. 147)
Sec. 15. Any veterinarian administering any vaccines containing Brucella microorganisms or making any test for bovine brucellosis shall report same to the Department within 30 days, on forms to be furnished by the Department.
(Source: P.A. 82-701.)

(510 ILCS 30/15a) (from Ch. 8, par. 147a)
Sec. 15a.
No person, firm or corporation shall operate a laboratory in this State for the purpose of conducting tests for bovine brucellosis for others, nor shall any person, firm or corporation conduct such tests for others, without first securing a permit from the Department. The application for such permit shall be on a form prescribed by the Department and shall set forth the name of the applicant and if a corporation, the name of its principal officers, the location where such laboratory will be operated or such tests conducted and the records thereof kept, a brief description of the training and experience of the applicant or the person in charge of conducting such tests and such additional information as will enable the Department to determine the responsibility of the applicant and the qualifications and ability of such applicant to conduct tests. If the Department finds that the applicant is responsible and appears to be qualified to conduct such tests, it shall issue a permit. Such permits shall be in effect from the date issued until revoked by the Department.
Every person receiving a permit to operate such a laboratory or to conduct such tests shall keep a record of all tests, including the name and address of the person for whom the tests were conducted, and shall report to the Department the results of all tests. Such reports shall be made each week on forms to be prescribed by the Department.
If the Department finds that any applicant for a permit is not responsible or is not qualified to conduct such tests, it may refuse a permit. If the Department finds that any person, firm or corporation holding a permit is no longer responsible or qualified to conduct such tests or is not correctly reporting the results of tests conducted or if the holder of any such permit shall fail to report to the Department the results of the tests conducted as herein required, the Department may revoke such permit.
(Source: P.A. 78-818.)

(510 ILCS 30/17) (from Ch. 8, par. 148a)
Sec. 17. Cattle moving intrastate. Female cattle more than 6 months of age and bulls more than 18 months of age moving intrastate may, by regulation, be required to be tested and found negative for brucellosis prior to movement and be accompanied by a certificate of veterinary inspection or be quarantined in the case of feeding and grazing cattle. This Section does not apply to cattle moving for slaughter only.
(Source: P.A. 87-160; 88-91; 88-457.)

(510 ILCS 30/17a) (from Ch. 8, par. 148b)
Sec. 17a. Nothing in this Act shall be construed as preventing the movement of cattle into stockyards registered under the Packers and Stockyards Act, a State-Federal approved slaughtering establishment, or a marketing center approved by the United States Department of Agriculture and the Illinois Department of Agriculture, as defined in the Illinois Livestock Auction Market Law, and operating under the rules and regulations pertaining to marketing centers.
(Source: P.A. 76-972.)

(510 ILCS 30/17b) (from Ch. 8, par. 148b.1)
Sec. 17b.
This Act shall be known and may be cited as the "Illinois Bovine Brucellosis Eradication Act".
(Source: P.A. 78-818.)



510 ILCS 35/ - Illinois Bovidae and Cervidae Tuberculosis Eradication Act.

(510 ILCS 35/1) (from Ch. 8, par. 87)
Sec. 1. Definitions. Unless the context otherwise requires, the words, terms and phrases used in this Act have the meanings ascribed to them in the following Sections.
(Source: P.A. 90-192, eff. 7-24-97.)

(510 ILCS 35/1.1) (from Ch. 8, par. 87.1)
Sec. 1.1. "Accredited veterinarian" means a veterinarian who is licensed by the State in which he practices, is approved by the State Animal Health Official of that State and is accredited by the United States Department of Agriculture.
(Source: P.A. 77-110.)

(510 ILCS 35/1.3) (from Ch. 8, par. 87.3)
Sec. 1.3. Quarantine. "Quarantine" means condition in which members of the families bovidae or cervidae as defined in this Act shall be kept separate and apart from, and not allowed to come in contact in any way with, other cattle, bison, sheep, goats, antelope, or cervidae.
(Source: P.A. 90-192, eff. 7-24-97.)

(510 ILCS 35/1.4) (from Ch. 8, par. 87.4)
Sec. 1.4. "Department" or "Department of Agriculture" means the Department of Agriculture of the State of Illinois.
(Source: Laws 1967, p. 512.)

(510 ILCS 35/1.5) (from Ch. 8, par. 87.5)
Sec. 1.5. "Health certificate" or "interstate health certificate" means a legible record made on an official form of the State of Origin, or the United States Department of Agriculture or any successor agency and issued by an accredited veterinarian of the State of Origin or a veterinarian in the employ of the United States Department of Agriculture or any successor agency which shows that the animals listed thereon meet the health requirements of the State of Destination. The health certificate shall contain name and address of the consignor, the name and address of the consignee, and an accurate description or identification of the animals involved and shall also indicate the health status of the animals including results and dates of required tests.
(Source: P.A. 82-700.)

(510 ILCS 35/1.6) (from Ch. 8, par. 87.6)
Sec. 1.6. Tuberculous reactor; reactor. "Tuberculous reactor" or "reactor" means cattle, bison, sheep, goats, antelope, or cervidae that evidence a systemic or local reaction after the injection of tuberculin.
(Source: P.A. 90-192, eff. 7-24-97.)

(510 ILCS 35/1.7) (from Ch. 8, par. 87.7)
Sec. 1.7. "Approved health certificate" means one that has been endorsed by the State Animal Health Officials of the State of Illinois.
(Source: P.A. 77-110.)

(510 ILCS 35/1.8) (from Ch. 8, par. 87.8)
Sec. 1.8. Tuberculosis suspect. "Tuberculosis suspect" means any cattle, bison, sheep, goats, antelope, or cervidae that show a response to a caudal fold tuberculin test or single cervical tuberculin test in the case of cervidae and are not classified a reactor or cattle, bison, sheep, goats, antelope, or cervids that have been classified a suspect by a comparative cervical test.
(Source: P.A. 90-192, eff. 7-24-97.)

(510 ILCS 35/1.9)
Sec. 1.9. Cattle. "Cattle" means any member of the family bovidae of the genus bos, including all exotic types of cattle and oxen.
(Source: P.A. 90-192, eff. 7-24-97.)

(510 ILCS 35/1.10)
Sec. 1.10. Bison. "Bison" means any member of the genus bison, including buffalo, exotic types of buffalo, and crossbred bison or buffalo such as beefalo and cattalo.
(Source: P.A. 90-192, eff. 7-24-97.)

(510 ILCS 35/1.11)
Sec. 1.11. Sheep and goats. "Sheep" and "goats" mean any member of the family bovidae of the subfamily Caprinae, which includes all domestic and wild members of the subfamily.
(Source: P.A. 90-192, eff. 7-24-97.)

(510 ILCS 35/1.12)
Sec. 1.12. Antelope. "Antelope" means any member of the family bovidae of the subfamily Antilopinae.
(Source: P.A. 90-192, eff. 7-24-97.)

(510 ILCS 35/1.13)
Sec. 1.13. Cervidae or cervid. "Cervidae" or "cervid" means any member of the family cervidae, including all types of domestic deer, moose, and elk maintained in captivity.
(Source: P.A. 90-192, eff. 7-24-97.)

(510 ILCS 35/1.14)
Sec. 1.14. Auction market. "Auction market" means a licensed livestock facility (stockyard or livestock market under State and federal veterinary supervision) where livestock is assembled.
(Source: P.A. 91-457, eff. 1-1-00.)

(510 ILCS 35/1.15)
Sec. 1.15. Marketing center. "Marketing center" means an approved livestock facility (stockyard or livestock market under State and federal veterinary supervision) where livestock is assembled and that has been approved by the U.S. Department of Agriculture under the rules pertaining to an approved livestock facility.
(Source: P.A. 91-457, eff. 1-1-00.)

(510 ILCS 35/2) (from Ch. 8, par. 88)
Sec. 2. Testing required. All owners of dairy or breeding cattle, bison, sheep, goats, antelope, or cervids within the State of Illinois shall submit their cattle, bison, sheep, goats, antelope, or cervids for a tuberculin test upon request of the Department of Agriculture, and shall provide necessary facilities for making tests and render such assistance as may be required by the Department. The direct expense of making such tests shall be paid by the Department.
(Source: P.A. 90-192, eff. 7-24-97.)

(510 ILCS 35/3) (from Ch. 8, par. 89)
Sec. 3. Authorization of veterinarian; results of test. The Department may authorize any accredited veterinarian or a veterinarian employed by the United States Department of Agriculture or any successor agency to conduct a bovine or cervid tuberculin test. Immediately upon completion of such test, the veterinarian shall forward the results of the test on prescribed forms to the Department.
(Source: P.A. 90-192, eff. 7-24-97.)

(510 ILCS 35/4) (from Ch. 8, par. 90)
Sec. 4. Destruction of infected animals; depopulation. If, upon making any tests, as provided in this Act, it shall appear that any such cattle, bison, sheep, goats, antelope, or cervids are affected with tuberculosis, it shall be the duty of the Department of Agriculture to cause the destruction thereof, in such manner as may be deemed most expedient.
The entire herd or flock may be depopulated when Mycobacterium bovis infection is confirmed in a cattle, bison, sheep, goat, antelope, or cervid herd or flock through examination of tissues at the United States Department of Agriculture Veterinary Services Diagnostic Laboratory at Ames, Iowa, or a comparable accredited laboratory, or with the consent of the owner when lesions indicative of tuberculosis are disclosed at slaughter and the tuberculin test results, herd history and epidemiological studies provide a basis for such depopulation.
(Source: P.A. 90-192, eff. 7-24-97.)

(510 ILCS 35/5) (from Ch. 8, par. 91)
Sec. 5. Branding infected animals; quarantine. All cattle, bison, sheep, goats, antelope, or cervids that have now reacted or shall hereafter react to the tuberculin test shall, immediately upon such reaction, be marked by branding on the left hip with a letter "T". The letter shall be not less than two nor more than three inches in length, and the animal shall be tagged in the left ear with a special tag to be furnished by the Department of Agriculture. It is the duty of the veterinarian applying the tuberculin test to immediately notify the Department of Agriculture of such reactors, and to brand and tag such animals as prescribed in this Act.
No person shall remove any such identification tag.
On receipt of such notice the Department of Agriculture shall mail, or deliver to the owner of such reacting animal a written quarantine notice to prohibit the movement of such animal from the premises where found, except for direct shipment to an approved stockyard or an approved slaughtering establishment, and to further prohibit the movement from the premises of any other animals in the herd except on written permit from the Department, until the quarantine is released by the Department. Depositing such notice in any post office, letter box, or other receptacle erected and maintained for the receipt of mail is sufficient notice of such quarantine.
The Department may quarantine cattle, bison, sheep, goats, antelope, or cervids suspected of being infected with tuberculosis. Suspicion of tuberculosis infection in the herd may be based upon, but is not specifically limited to, the presence of lesions grossly indicative of Mycobacterium bovis and confirmed by laboratory examination, revealed in an animal at time of slaughter or autopsy with a subsequent trace made to the herd of origin of the animal or, when cattle, bison, sheep, goats, antelope, or cervids originating from an infected herd have been sold or transferred to another herd or, possible contact of cattle, bison, sheep, goats, antelope, or cervids, either through physical or mechanical means, with animals from an infected herd, or when tracing and epidemiologic analysis indicate possible spread from an infected herd. Such quarantine shall remain in effect until official tests or autopsies fail to disclose the presence of tuberculosis.
The owner of cattle, bison, sheep, goats, antelope, or cervids under quarantine shall comply with all quarantine measures which are considered necessary by the Department of Agriculture and bear all expense connected with such quarantine.
(Source: P.A. 90-192, eff. 7-24-97.)

(510 ILCS 35/6) (from Ch. 8, par. 92)
Sec. 6. Appraisal and payment for animals destroyed. If any cattle, bison, or cervids tested for tuberculosis under this Act react to the test and are destroyed, the State of Illinois shall pay to the owner of such cattle, bison, or cervids an indemnity of $200 for any grade animal or $400 for any registered animal. The Department may, by regulation, increase the indemnity payments to facilitate the program for eradication of tuberculosis. No payment shall be made unless the owner has complied with all lawful quarantine regulations.
Before payment of indemnity, the owner shall present to the Department the registration certificates covering animals registered with an approved registry association, otherwise indemnity payment shall be made as grade. A reasonable length of time shall be allowed for the registration of eligible animals that are under 3 years of age.
When the complete herd depopulation procedure is followed, the State shall pay to the owner of cattle, bison, or cervids destroyed the appraisal value of such cattle, bison, or cervids, less any salvage value received and less any indemnity received from the Federal Government, but in no case shall the State indemnity payment exceed $200 for a grade animal or $400 for a registered animal, except as provided in Section 7 of this Act. All cattle, bison, or cervids in a herd, regardless of test status, may be destroyed when Mycobacterium bovis is confirmed in the herd.
(Source: P.A. 90-192, eff. 7-24-97.)

(510 ILCS 35/7) (from Ch. 8, par. 93)
Sec. 7. Failure of U.S. government to cooperate; payment for animals destroyed. If at any time the Congress of the United States fails or refuses to make an appropriation to assist in the eradication of tuberculosis and in the payment for cattle, bison, or cervids destroyed under this Act, or if for any other reason or in any other way the cooperation of the United States Government is withdrawn, the State of Illinois shall pay to the owner of any cattle, bison, or cervids tested for tuberculosis which react and are destroyed under this Act an additional indemnity of $200 for any grade animal or $400 for any registered animal. When the complete herd depopulation procedure is followed and funds from the United States Government are not available or are withdrawn, the State shall pay to the owner of cattle, bison, or cervids destroyed the appraisal value of such cattle, bison, or cervids, less any salvage value received, but in no case shall the State indemnity payment exceed $400 for any grade animal or $800 for any registered animal. The Department may, by regulation, increase the indemnity payments to facilitate the program for eradication of tuberculosis. If at any time the State of Illinois fails or refuses to make an appropriation for the eradication of tuberculosis and in payment for cattle, bison, or cervids destroyed under the provisions of this Act, or if at any time the appropriation made by the General Assembly of this State for such purpose shall become exhausted, the testing of cattle, bison, or cervids as provided for in this Act shall be suspended until such time as money shall be available for payment of cattle, bison, or cervids destroyed under this Act.
(Source: P.A. 90-192, eff. 7-24-97.)

(510 ILCS 35/8) (from Ch. 8, par. 94)
Sec. 8. No compensation shall be paid to any person for an animal condemned for tuberculosis:
(a) Unless the bona fide owner is a resident or taxpayer of the State of Illinois;
(b) Unless such animal, if imported into the State, was examined at the time of importation and found free from tuberculosis;
(c) Unless the infected premises have been disinfected in such manner as to prevent the further spread of tuberculosis;
(d) If the owner retains the animal for more than 30 days after it has been adjudged infected with tuberculosis;
(e) If the owner violates any of the provisions of this Act or the reasonable rules promulgated by the Department under authority of this Act;
(f) Unless the owner furnishes proof that animals added to his herd from other herds were added thereto in full compliance with statutory requirements and regulatory requirements of the Department as to the health status of such animals at the time of addition to his herd.
(Source: P.A. 77-110.)

(510 ILCS 35/9) (from Ch. 8, par. 95)
Sec. 9. Certificate of tuberculosis-free herd. The Department of Agriculture shall establish rules for determining when a herd of cattle, bison, goats, or cervids shall be considered as tuberculosis-free. When any herd meets such requirements the owner shall be entitled to a certificate from the Department of Agriculture showing that the herd is a tuberculosis-free accredited herd. Such certificate shall be revoked whenever the herd no longer meets the necessary requirements for an accredited herd, but the herd may be reinstated as an accredited herd upon subsequent compliance with such requirements. "Herd" as herein used shall include one or any number of cattle, bison, goats, or cervids.
(Source: P.A. 90-192, eff. 7-24-97.)

(510 ILCS 35/10) (from Ch. 8, par. 96)
Sec. 10. Sale, distribution, and use of tuberculin; who may test. The Department shall control the sale, distribution and use of all tuberculin in the State, and shall formulate rules for its distribution and use. Only an accredited veterinarian or a veterinarian employed by the United States Department of Agriculture or any successor agency shall apply a tuberculin test to cattle, bison, sheep, goats, antelope, or cervids in this State.
(Source: P.A. 90-192, eff. 7-24-97.)

(510 ILCS 35/11) (from Ch. 8, par. 97)
Sec. 11. No tuberculin test is required for cattle or bison brought into the State of Illinois or shipped from public stockyards in the State, or exhibited in the State, when such cattle or bison are accompanied by a certificate of health issued by an accredited veterinarian or a veterinarian employed by the United States Department of Agriculture. Such cattle or bison may be subject to a negative tuberculin test or quarantine for tuberculosis as provided in Section 12.6 of the Act and regulations promulgated thereto.
(Source: P.A. 84-200.)

(510 ILCS 35/12.5) (from Ch. 8, par. 98.5)
Sec. 12.5. Animals for immediate slaughter. Cattle, bison, sheep, goats, antelope, or cervids for immediate slaughter consigned to a recognized slaughtering center may be shipped into Illinois without a tuberculin test, health certificate, or other entry certificates.
(Source: P.A. 90-192, eff. 7-24-97.)

(510 ILCS 35/12.6) (from Ch. 8, par. 98.6)
Sec. 12.6. Negative tuberculin test; quarantine. When, for the protection of the livestock herds of Illinois, and in the interest of the general public, in the opinion of the Department of Agriculture it is deemed advisable, said Department shall have the authority to require negative tuberculin testing prior to entry into Illinois and or prior to exhibition in Illinois, and to quarantine for tuberculosis all cattle, sheep, goats, antelope, cervids, or bison shipped into Illinois or from a public stock yard through regulations promulgated by the Department and approved by the Advisory Board of Livestock Commissioners. However, no tuberculin test shall be required for any cattle exhibiting in the State of Illinois that originate from a Tuberculosis Accredited Free State as defined under the Bovine Tuberculosis Eradication Uniform Methods and Rules approved by the U. S. Department of Agriculture.
(Source: P.A. 90-192, eff. 7-24-97.)

(510 ILCS 35/13) (from Ch. 8, par. 99)
Sec. 13. Importation of animals; certificates. Before accepting consignment of cattle, bison, antelope, or cervids for importation into the State of Illinois, all persons, transportation companies, or truck operators, shall require that a copy of the certificate of health, or permit, or Federal Inspection Certificate, covering the animals in the shipment, as required in the orders and regulations of the Department, be delivered to them to be attached to the waybill and accompany the shipment to its destination. Such certificates must be carried by the person in charge of said cattle, bison, antelope, or cervids and be available for inspection upon demand. A copy of the certificate of health under which cattle, bison, antelope, or cervids are brought into the State of Illinois, bearing the approval of the State Animal Health Official of the State of origin, must be mailed to the Department of Agriculture.
(Source: P.A. 90-192, eff. 7-24-97.)

(510 ILCS 35/14) (from Ch. 8, par. 100)
Sec. 14. Sale of reacting animals. It shall be unlawful to sell, offer for sale, trade, give away, or purchase any cattle, bison, sheep, goats, antelope, or cervids known to have reacted to the tuberculin test, except for slaughter at an approved slaughtering establishment. No cattle, bison, sheep, goats, antelope, or cervids shipped from a herd under quarantine shall be diverted en route to the slaughtering establishment.
(Source: P.A. 90-192, eff. 7-24-97.)

(510 ILCS 35/15) (from Ch. 8, par. 101)
Sec. 15. Care of undelivered animals. In all cases where the transportation company is obliged under the provisions of this law to withhold or refuse delivery of cattle, bison, sheep, goats, antelope, or cervids, the duty to feed and care for such cattle, bison, sheep, goats, antelope, or cervids shall be upon the owner or consignor, or in case of his default in so doing then by the transportation company at the expense of the owner or consignor, and such transportation company shall in such case have a lien upon such animals for food, care or custody furnished, and such transportation company shall not be liable for any detention to such cattle, bison, sheep, goats, antelope, or cervids to enable compliance with the provisions of this Act.
(Source: P.A. 90-192, eff. 7-24-97.)

(510 ILCS 35/17a) (from Ch. 8, par. 103.1)
Sec. 17a. Application of Act. This Act shall not prevent the movement of cattle, bison, sheep, goats, antelope, or cervids into stockyards registered under the Packers and Stockyards Act, a State-Federal approved slaughtering establishment or a marketing center.
(Source: P.A. 90-192, eff. 7-24-97; 91-457, eff. 1-1-00.)

(510 ILCS 35/18) (from Ch. 8, par. 104)
Sec. 18. Administration and enforcement of Act; entry upon premises. The Department is charged with the administration and enforcement of this Act, and may adopt reasonable rules and regulations therefor. No rule or regulation adopted or issued by the Department, under this Act, shall be effective on and after January 1, 1946, unless such rule or regulation has been submitted to the Advisory Board of Livestock Commissioners for approval. To effect the purposes of this Act, the Department shall cooperate with the Department of Agriculture of the United States.
The Department or its duly authorized agent, in performing the duties vested in it under this Act, is empowered to enter during usual working hours upon any premises, barns, stables, sheds or other places where such cattle, bison, sheep, goats, antelope, or cervids are housed or kept.
Sheriffs, prosecuting attorneys and their deputies shall, in their respective jurisdiction, render all necessary assistance to enable the Department or its duly authorized agent to enforce this Act.
(Source: P.A. 90-192, eff. 7-24-97.)

(510 ILCS 35/19) (from Ch. 8, par. 104a)
Sec. 19. Penalty; quarantine. Any person violating any provision of this Act is guilty of a business offense and shall be punished by a fine of not less than $50 nor more than $1,000.
In addition to the penalty herein provided, if any owner of dairy or breeding cattle, bison, sheep, goats, antelope, or cervids refuses to submit such cattle, bison, sheep, goats, antelope, or cervidae for a tuberculin test, such cattle, bison, sheep, goats, antelope, or cervids may be placed in quarantine until submitted for test.
(Source: P.A. 90-192, eff. 7-24-97.)

(510 ILCS 35/20) (from Ch. 8, par. 104b)
Sec. 20. If any of the provisions of this Act are for any reason unconstitutional, it is the intent of the General Assembly that so far as possible the remaining provisions of the Act be given effect and validity.
(Source: Laws 1929, p. 7.)

(510 ILCS 35/22) (from Ch. 8, par. 104d)
Sec. 22. Short title. This Act may be cited as the Illinois Bovidae and Cervidae Tuberculosis Eradication Act.
(Source: P.A. 90-192, eff. 7-24-97.)



510 ILCS 40/ - Illinois Brand Act.

(510 ILCS 40/1) (from Ch. 8, par. 33.61)
Sec. 1. This Act shall be known and may be cited as the "Illinois Brand Act".
(Source: P.A. 79-880.)

(510 ILCS 40/2) (from Ch. 8, par. 33.62)
Sec. 2. As used in this Act, unless the context otherwise requires, the terms specified in Section 2.01 through 2.05 have the meanings ascribed to them in those Sections.
(Source: P.A. 79-880.)

(510 ILCS 40/2.01) (from Ch. 8, par. 33.62-01)
Sec. 2.01. "Department" means the Department of Agriculture of the State of Illinois.
(Source: P.A. 79-880.)

(510 ILCS 40/2.02) (from Ch. 8, par. 33.62-02)
Sec. 2.02. "Director" means the Director of the Department of Agriculture, or his duly appointed representative.
(Source: P.A. 79-880.)

(510 ILCS 40/2.03) (from Ch. 8, par. 33.62-03)
Sec. 2.03. "Person" means any individual, firm, association, partnership, corporation, or other legal entity, any public or private institution, the State of Illinois, or any municipal corporation or political subdivision of the State.
(Source: P.A. 79-880.)

(510 ILCS 40/2.04) (from Ch. 8, par. 33.62-04)
Sec. 2.04. "Livestock" means bison, cattle, swine, sheep, goats, or equidae.
(Source: P.A. 79-880.)

(510 ILCS 40/2.05) (from Ch. 8, par. 33.62-05)
Sec. 2.05. "Brand" means an identification mark burned into the hide of a live animal by a hot iron or another method approved by the Department. Each character in a brand shall, at the time of application, be not less than 3 inches in diameter and each shall be a distinct character. Brands of lesser dimensions may be approved by the Department for goats, sheep, and swine. Arabic numerals alone are not acceptable characters for such ownership brands.
Such brands shall be applied to the shoulder, ribs, or hip on either the right or left side as determined by standing behind the animal. No brand, except those for livestock disease control purposes, may be applied to the head or neck area.
(Source: P.A. 79-880.)

(510 ILCS 40/3) (from Ch. 8, par. 33.63)
Sec. 3. Any person having livestock in this State shall have the right to adopt a brand for his exclusive use in this State; provided, such brand is recorded as required under this Act.
(Source: P.A. 79-880.)

(510 ILCS 40/4) (from Ch. 8, par. 33.64)
Sec. 4. By November 1, 1975, each County Clerk shall forward to the Department legible copies of brands registered in his county under the provisions of "An Act in regard to marks and brands". Thereafter, the Department shall publish notice of the provisions of this Act and shall notify each person entered in these records as having a brand recorded that re-recording is required. Each such person shall forward to the Department a facsimile brand, a recording fee of $15, and completed application on forms prescribed by the Department. If 2 or more facsimile brands are submitted which so closely resemble each other that they cannot be readily distinguished, the one first recorded in one of the brand books furnished by County Clerks shall be accepted and all others shall be returned as provided in this Act. If such brands have not been previously recorded in a brand book, the Department shall accept the one bearing the earliest postmark. All other brands shall be returned to the applicants together with explanation.
The date a brand is re-recorded with the Department shall be the official date utilized in determining renewal date of a brand as required in Section 7 of this Act.
All brands which are not re-recorded with the Department by January 1, 1976, shall be cancelled immediately.
(Source: P.A. 79-880.)

(510 ILCS 40/5) (from Ch. 8, par. 33.65)
Sec. 5. Beginning January 1, 1976, any person desiring to adopt a brand shall forward to the Department a facsimile brand, a recording fee of $15, and completed application on forms prescribed by the Department. If the brand is accepted, the Department shall file the brand in its official brand book, shall furnish the applicant a brand certificate, and shall inform the applicant that he has exclusive right to the use of such brand in the State of Illinois from the date of filing by the Department. Additional brand certificates of a recorded brand may be obtained from the Department upon payment of a $15 fee for each certificate.
If the Department determines that the submitted brand is already on record for another person or that it so closely resembles the brand of another person that they cannot be readily distinguished, the Department shall notify the applicant and shall return the facsimile brand and recording fee.
(Source: P.A. 79-880.)

(510 ILCS 40/6) (from Ch. 8, par. 33.66)
Sec. 6. Any recorded brand shall be considered the personal property of the person in whose name it is filed and shall be subject to sale, assignment, transfer, legacy, and descent as personal property. Instruments of writing evidencing the sale, assignment, or transfer of a brand shall be forwarded to the Department to be recorded in the official brand book. The fee for such transaction shall be $15. As soon as such transaction has been recorded, the Department shall furnish the new owner one certified copy of the sale, assignment, or transfer of the brand. Additional brand certificates denoting such transaction may be obtained from the Department upon payment of a $15 fee for each certificate.
(Source: P.A. 83-388.)

(510 ILCS 40/7) (from Ch. 8, par. 33.67)
Sec. 7. By January 1 of each fifth year following original recording with the Department, each owner of a brand of record shall submit to the Department a renewal fee of $15. For the purpose of determining renewal date, the period between the date a brand is recorded with the Department and January 1 of the next year shall constitute the first year of the 5-year period. If the owner of a brand of record fails, refuses, or neglects to pay such fee by June 30 of the year in which it is due, the brand shall be forfeited and no longer carried in the record. A forfeited brand shall not be issued to another person for a period of 5 years following the date of forfeiture. During this 5-year period, the owner of record may make application to the Department for restitution of a forfeited brand. Such application shall be accompanied by a facsimile brand and a reinstatement fee of $25. The renewal date for a reinstated brand shall remain the same and renewal fees on such brands shall be due on January 1 of each fifth year following original recording.
(Source: P.A. 79-880.)

(510 ILCS 40/8) (from Ch. 8, par. 33.68)
Sec. 8. Except as otherwise provided in this Act, it shall be unlawful to use any brand for identifying any livestock, unless such brand has been recorded as provided in this Act. When a recorded brand is applied to livestock which have been branded by a previous owner, such brand shall be applied so as not to overlap, disfigure, or mutilate the existing brand or brands.
Brands consisting of letters only, arabic numerals only, or a combination of both, may be used for "in-herd" identification; provided, they are located at least 10 inches away from any recorded brand. Such "in-herd" brands are not to be recorded and shall not be considered evidence of ownership.
(Source: P.A. 79-880.)

(510 ILCS 40/9) (from Ch. 8, par. 33.69)
Sec. 9. In any civil or criminal proceedings in which the title to animals is an issue, the brand certificate as provided for in this Act shall be prima facie evidence of the ownership of the animal by the person in whose name the brand is recorded. When requested to do so, disputes in custody or ownership of branded animals shall be investigated by State or county law enforcement officials or representatives of the Department. This Section 9 shall take effect on January 1, 1985.
(Source: P.A. 79-880.)

(510 ILCS 40/10) (from Ch. 8, par. 33.70)
Sec. 10. Brand information. The Department shall make available in electronic format all recorded brands. This document shall contain an image of all brands recorded, the owner's name, and legal mailing address.
(Source: P.A. 100-114, eff. 8-15-17.)

(510 ILCS 40/11) (from Ch. 8, par. 33.71)
Sec. 11. The Department shall place all fees collected, under the provisions of this Act, in the General Revenue Fund.
(Source: P.A. 79-880.)

(510 ILCS 40/12)
Sec. 12. (Repealed).
(Source: P.A. 79-880. Repealed by P.A. 100-114, eff. 8-15-17.)

(510 ILCS 40/13)
Sec. 13. (Repealed).
(Source: P.A. 79-880. Repealed by P.A. 100-114, eff. 8-15-17.)

(510 ILCS 40/14) (from Ch. 8, par. 33.74)
Sec. 14. The Department shall enforce this Act and may make and adopt reasonable and necessary rules and regulations to carry out the provisions of this Act. No rule or regulation made, adopted, or issued by the Department pursuant to the provisions of this Act shall be effective unless such rule or regulation has been submitted to and approved by the Advisory Board of Livestock Commissioners.
(Source: P.A. 79-880.)

(510 ILCS 40/15) (from Ch. 8, par. 33.75)
Sec. 15. Any authorized representative of the Department or any law enforcement officer may, for the purpose of enforcing this Act, enter during usual working hours any premise, building, or other place where livestock may be present; provided, sanitized footwear furnished by the responsible agency is used as well as any other reasonable disease prevention procedures or equipment as may be furnished by the owner or operator of the premise. These sanitation precautions apply only to an individual farm operation or management facility.
(Source: P.A. 79-880.)

(510 ILCS 40/16) (from Ch. 8, par. 33.76)
Sec. 16. Any person who, without permission of the rightful owner, willfully and knowingly brands or causes to be branded with his brand, or any brand not the recorded brand of the owner, any livestock being the property of another, or who shall willfully or knowingly efface, deface, or obliterate any brand upon any livestock, is guilty of a Class 3 felony. Any person knowingly or intentionally violating any other provision of this Act is guilty of a Class C misdemeanor.
(Source: P.A. 79-880.)

(510 ILCS 40/17) (from Ch. 8, par. 33.77)
Sec. 17. If any provision of this Act is declared unconstitutional, or the applicability thereof to any person or circumstance is held invalid, by a court of competent jurisdiction, the constitutionality of the remainder of the Act and the applicability thereof to other persons and circumstances shall not be affected thereby.
(Source: P.A. 79-880.)



510 ILCS 45/ - Carrier, Racing, Hobby, and Show Pigeon Act of 1993.

(510 ILCS 45/1) (from Ch. 8, par. 901)
Sec. 1. This Act may be cited as the Carrier, Racing, Hobby, and Show Pigeon Act of 1993.
(Source: P.A. 88-136.)

(510 ILCS 45/2) (from Ch. 8, par. 902)
Sec. 2. As used in this Act:
(a) "Carrier pigeon" means homing and racing pigeons which have the name of the owner stamped upon the wing or tail, or are banded upon the leg with the name or initials of the owner or with an identification or registration number stamped on the band.
(b) "Racing pigeon" means a pigeon registered with a national pigeon racing organization and used as a game competitive bird. The pigeons are not to be identified or classified as fowl when raised and used in the sport and hobby of racing carrier pigeons.
(c) "Department" means the health department of any municipality or county, in unincorporated areas and shall include the head of such department or any employee acting in his stead.
(d) "Loft" means any structure in which carrier, hobby, or show pigeons are housed.
(e) "Hobby or show pigeons" means pigeons that are raised for the purpose of a hobby or exhibited for show and must have a band on one leg with an identification number along with the year the bird was raised. These pigeons are not to be identified or classified as fowl when raised for hobby or show. These pigeons need not be registered with any organization.
(Source: P.A. 88-136.)

(510 ILCS 45/3) (from Ch. 8, par. 903)
Sec. 3. (a) The construction of a loft shall comply with the building code regulations of the municipality or county in which it is erected.
(b) The loft shall at all times be in compliance with regulations prescribed by the department and be maintained in a clean, orderly condition, kept in good repair and inspected annually.
(Source: P.A. 83-1526.)

(510 ILCS 45/4) (from Ch. 8, par. 904)
Sec. 4. (a) The requirements of zoning regulations relating to restrictions on the location of stables and poultry enclosures shall not apply to a loft for which a permit has been issued.
(b) A person to whom the department has issued a carrier, hobby, or show pigeon permit may erect and maintain a loft of carrier, hobby, or show pigeons in the municipality or county.
(Source: P.A. 88-136.)

(510 ILCS 45/5) (from Ch. 8, par. 905)
Sec. 5. (a) An owner of pigeons to whom the department has issued a carrier, hobby, or show pigeon permit, or his agent, shall be allowed to fly the pigeons for necessary exercise and training.
(b) The owner, or his agent, is not required to restrict his training and conditioning program unless duly proven to be in violation of a municipal or county health or nuisance ordinance.
(Source: P.A. 88-136.)

(510 ILCS 45/6) (from Ch. 8, par. 906)
Sec. 6. Any person not the owner thereof, who shall shoot, kill, maim or injure any Antwerp or homing pigeon, commonly called "carrier pigeon," hobby, or show pigeon knowing the same to be such, or who shall entrap, catch, detain, or shall remove any mark, band or other means of identification from such pigeon, provided that such pigeon at the time shall have the name of the owner stamped or marked upon it, or have upon it a band with the owner's name, initial or number thereon, shall be guilty of a petty offense and fined for each offense not more than $100 nor less than $50.
(Source: P.A. 88-136.)

(510 ILCS 45/7) (from Ch. 8, par. 907)
Sec. 7. A municipality located in a county having fewer than 3,000,000 inhabitants or a county shall not enact an ordinance to prohibit the orderly keeping of carrier, racing, hobby, or show pigeons, except that (i) any municipality located in a county having 3,000,000 or more inhabitants may enact an ordinance to prohibit or regulate the orderly keeping of carrier, racing, hobby, or show pigeons and (ii) any municipality located in a county having fewer than 3,000,000 inhabitants may enact an ordinance to regulate, but not prohibit, the orderly keeping of carrier, racing, hobby, or show pigeons.
(Source: P.A. 96-646, eff. 8-24-09.)

(510 ILCS 45/8) (from Ch. 8, par. 908)
Sec. 8. This Act applies to all municipalities and counties and pursuant to paragraph (i) of Section 6 of Article VII of the Constitution, this Act is a limitation upon the power of home rule units to enact ordinances contrary to this Act.
(Source: P.A. 83-1526.)



510 ILCS 50/ - Illinois Diseased Animals Act.

(510 ILCS 50/1) (from Ch. 8, par. 168)
Sec. 1. For the purposes of this Act:
"Department" means the Department of Agriculture of the State of Illinois.
"Director" means the Director of the Illinois Department of Agriculture, or his duly appointed representative.
"Contagious or infectious disease" means a specific disease designated by the Department as contagious or infectious under rules pertaining to this Act.
"Contaminated" or "contamination" means for an animal to come into contact with a chemical or radiological substance at a level which may be considered to be harmful to humans or other animals if they come into contact with the contaminated animal or consume parts of the contaminated animal.
"Reportable disease" means a specific disease designated by the Department as reportable under rules pertaining to this Act.
"Animals" means domestic animals, poultry, and wild animals in captivity.
"Exposed to" means for an animal to come in contact with another animal or an environment that is capable of transmitting a contagious, infectious, or reportable disease. An animal will no longer be considered as "exposed to" when it is beyond the standard incubation time for the disease and the animal has been tested negative for the specific disease or there is no evidence that the animal is contagious, except for animals exposed to Johne's disease. Animals originating from a herd where Johne's disease has been diagnosed will be considered no longer "exposed to" with a negative test. The negative test must have been conducted within 30 days prior to the sale or movement.
"Swap meet" means an organized event where animals including, but not limited to, dogs, cats, birds, fish, reptiles, or other animals customarily obtained as pets, are sold, traded, or exchange hands.
(Source: P.A. 95-179, eff. 8-14-07; 95-554, eff. 8-30-07.)

(510 ILCS 50/2) (from Ch. 8, par. 169)
Sec. 2. Duty to investigate; rulemaking. It is the duty of the Department to investigate all cases or alleged cases coming to its knowledge of contamination or contagious and infectious diseases among animals within the State and to provide for the suppression, prevention, and extirpation of contamination or infectious and contagious diseases of such animals.
The Department may make and adopt reasonable rules and regulations for the administration and enforcement of the provisions of this Act. No rule or regulation made, adopted or issued by the Department pursuant to the provisions of this Act shall be effective unless such rule or regulation has been submitted to the Advisory Board of Livestock Commissioners for approval. The Department shall maintain on its website access to the Department's rules under this Act.
(Source: P.A. 100-111, eff. 8-15-17.)

(510 ILCS 50/3) (from Ch. 8, par. 170)
Sec. 3. Upon its becoming known to the Department that any animals are infected, or suspected of being infected, with any contagious or infectious disease, or contaminated with any chemical or radiological substance, the Department shall have the authority to quarantine and to cause proper examination thereof to be made. If such disease is found to be of a dangerously contagious or dangerously infectious nature, or the contamination level is such that may be harmful to humans or other animals, the Department shall order such diseased or contaminated animals and such as have been exposed to such disease or contamination, and the premises in or on which they are, or have recently occupied, to be quarantined. The Department shall also have the authority to issue area-wide quarantines on animals and premises in order to control the spread of the dangerously contagious or infectious disease and to reduce the spread of contamination. The Department may, in connection with any such quarantine, order that no animal which has been or is so diseased, contaminated, or exposed to such disease or contamination, may be removed from the premises so quarantined and that no animal susceptible to such disease or contamination may be brought therein or thereon, except under such rules as the Department may prescribe.
(Source: P.A. 95-179, eff. 8-14-07; 95-554, eff. 8-30-07.)

(510 ILCS 50/4) (from Ch. 8, par. 171)
Sec. 4. The Department may order the slaughter of any or all of such diseased, contaminated, or exposed animals.
The Department may disinfect, and, if they cannot be properly disinfected, may destroy, all barns, stables, outbuildings, premises and personal property contaminated or infected with any such contaminant or contagious or infectious disease as in its judgment is necessary to prevent the spread of any such contaminant or disease; and may order the disinfection of all cars, boats or other vehicles used in transporting animals affected with any such contaminant or disease, or that have been exposed to the contaminant, contagion, or infection thereof, and the disinfection of all yards, pens and chutes that may have been used in handling such contaminated, diseased, or exposed animals.
(Source: P.A. 95-179, eff. 8-14-07; 95-554, eff. 8-30-07.)

(510 ILCS 50/5) (from Ch. 8, par. 172)
Sec. 5. When the Department determines that any animal is affected with, or has been exposed to, any contagious or infectious disease, it may agree with the owner upon the value of the animal or of any property that it may be found necessary to destroy, and in case such an agreement cannot be made, the animals or property shall be appraised by three competent and disinterested appraisers, one to be selected by the Department, one by the claimant, and one by the two appraisers thus selected. The appraisers shall subscribe to an oath in writing to fairly value such animals or property in accordance with the requirements of this Act, which oath, together with the valuation fixed by the appraisers, shall be filed with the Department and preserved by it.
Upon the appraisement being made, the owner or the Department shall immediately destroy the animals in a humane manner, dispose of the carcasses thereof, and disinfect, change or destroy the premises occupied by the animals, in accordance with rules prescribed by the Department governing such destruction and disinfection, and upon his failure so to do or to cooperate with the Department, the Department shall cause such animals or property to be destroyed and disposed of, and thereupon the owner shall forfeit all right to receive any compensation for the destruction of the animals or property.
(Source: P.A. 91-457, eff. 1-1-00.)

(510 ILCS 50/6) (from Ch. 8, par. 173)
Sec. 6. Whenever quarantine is established in accordance with the provisions of this Act, notice shall be given by delivery in person or by mailing by registered or certified mail, postage prepaid, to the owner or occupant of any premises so quarantined. Such notice shall be written or printed, or partly written and partly printed, with an explanation of the contents thereof. Such quarantine shall be sufficiently proved in any court by the production of a true copy of such notice of quarantine together with an affidavit, sworn to by the officer or employee of the Department who delivered or mailed such notice, containing a statement that the original thereof was delivered or mailed in the manner herein prescribed.
Every quarantine so established shall remain in effect until removed by order of the Department. Any person aggrieved by any quarantine may appeal to the Department which shall thereupon sustain, modify or annul the quarantine as it may deem proper. Quarantines will be removed when epidemiological evidence indicates that the disease or contamination threat to humans or other animals no longer exists.
(Source: P.A. 95-179, eff. 8-14-07; 95-554, eff. 8-30-07.)

(510 ILCS 50/7a) (from Ch. 8, par. 174a)
Sec. 7a. All final administrative decisions of the Department hereunder shall be subject to judicial review pursuant to the provisions of the Administrative Review Law, and all amendments and modifications thereof, and the rules adopted pursuant thereto. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 82-783.)

(510 ILCS 50/9) (from Ch. 8, par. 176)
Sec. 9. The Department may promulgate and adopt reasonable rules and regulations to prevent the spread of any contamination or contagious or infectious disease within this State. If the condition so warrants, the Director may request the Governor to issue a proclamation quarantining an affected municipality or geographical district whereby all animals of the kind diseased or contaminated would not be permitted to be moved from one premises to another within the municipality or geographical district, or over any public highway, or any unfenced lot or piece of ground, or from being brought into, or taken from the infected or contaminated municipality or geographical district, except by a special permit, signed by the Director. Any such proclamation shall, from the time of its publication, bind all persons. Within one week after the publication of any such proclamation, every person who owns, or who is in charge of animals of the kind diseased or contaminated within the municipality or geographical district, shall report to the Department the number and description of such animals, their location, and the name and address of the owner or person in charge, and during the continuance of the quarantine to report to the Department all cases of sickness, deaths or births among such animals.
(Source: P.A. 95-179, eff. 8-14-07; 95-554, eff. 8-30-07.)

(510 ILCS 50/10) (from Ch. 8, par. 177)
Sec. 10. The Department may promulgate and adopt reasonable rules and regulations to prevent the entry into Illinois of any animals which may be contaminated or infected with, or which may have been exposed to, any contaminant or contagious or infectious disease. If the condition so warrants, the Director may request the Governor to issue a proclamation whereby any animals contaminated or diseased or those exposed to disease and any carcasses or portions of carcasses, feed, seed, bedding, equipment or other material capable of conveying contamination or infection will be prohibited from entering Illinois.
(Source: P.A. 95-179, eff. 8-14-07; 95-554, eff. 8-30-07.)

(510 ILCS 50/11) (from Ch. 8, par. 178)
Sec. 11. All claims against the State arising from the slaughter of animals as herein provided for, shall be made to the Department under such rules, not inconsistent with this Act, as the Department may prescribe.
The Department shall, after inspection, hearing and inquiry by appraisers, in each case determine the amount which shall be paid on account of the animals so slaughtered, which amount shall be the fair market value in health thereof and not less than the net market value for meat consumption, provided that where the appraisals exceed the net market value for meat consumption in health thereof the payments shall not be in excess of the following amounts:
(a) bovine species, for beef, dairy and breeding purposes $300 for any registered animal and $150 for any unregistered animal, but not to exceed an average value of $250 per head for all such registered animals in any herd and not to exceed an average value of $125 per head for such nonregistered animals in any herd;
(b) equine species, $500 for any one animal;
(c) swine, $50 per head for grade swine and $100 for any registered purebred animal or any breeding animal upon which a certificate of registration has been issued by an approved inbred livestock registry association;
(d) sheep, not to exceed $25 for any unregistered sheep, and not to exceed $75 for any registered sheep.
No value other than the market utility value of any such animal shall be allowed or fixed, however, unless a certificate of registration issued by the registry association, of the breed of such animal, recognized by the United States Government, is furnished to the appraisers. The appraisers shall report under oath the value of the animals, together with a statement of the evidence or facts upon which the appraisement is based, and the Department shall certify the appraisement. The Comptroller shall, upon presentation of the appraisement to him, draw his warrant upon the State Treasurer for the amount fixed by such appraisers in favor of the owner of the animals; provided, that where Federal authority authorizes the payment of part of the value of such animals the State shall only pay the balance of such appraisement fixed as aforesaid.
(Source: P.A. 92-85, eff. 7-12-01.)

(510 ILCS 50/12) (from Ch. 8, par. 179)
Sec. 12. The Director and any employee of the Department, in the performance of his duties under this act, has power to call on sheriffs and their deputies, and police officers, mayors of cities, city and town marshals and policemen, to assist him in carrying out its provisions; and it is the duty of all such officers to assist in carrying out the provisions of this act when ordered so to do. The Director and any employees of the Department shall have, while engaged in carrying out the provisions of this act, the same powers and protection as other peace officers. It is unlawful for any such officer to fail or refuse to enforce the lawful orders and quarantine of the Department.
(Source: Laws 1965, p. 288.)

(510 ILCS 50/13) (from Ch. 8, par. 180)
Sec. 13. The Department shall cooperate with any commissioner or other officer appointed by the United States authorities, in connection with carrying out any provision of any United States Statute providing for the suppression and prevention of contamination or contagious and infectious diseases among animals, in suppression and preventing the spread of contamination or contagious and infectious diseases among animals in this State.
The inspectors of the Animal Health Division of the United States Department of Agriculture and the Illinois Department of Agriculture have the right of inspection, quarantine and condemnation of animals affected with any contamination or contagious or infectious disease, or suspected to be so affected, or that have been exposed to any such contamination or disease, and for these purposes are authorized to enter upon any ground or premises. Such inspectors may call on sheriffs and peace officers to assist them in the discharge of their duties in carrying out the provisions of any such statute, referred to in the preceding paragraph, and the sheriffs and peace officers shall assist such inspectors when so requested. Such inspectors shall have the same powers and protection as peace officers while engaged in the discharge of their duties.
(Source: P.A. 95-179, eff. 8-14-07; 95-554, eff. 8-30-07.)

(510 ILCS 50/14) (from Ch. 8, par. 181)
Sec. 14. The annual report of the Department to the Governor shall include an itemized statement of all moneys expended by it under this Act, including a statement of all damages recommended by it to be paid for animals slaughtered, and the amounts paid therefor.
(Source: Laws 1943, vol. 1, p. 24.)

(510 ILCS 50/15) (from Ch. 8, par. 182)
Sec. 15. Bulls, cows, heifers and other livestock accepted by individuals, trucks and other transportation companies for delivery into the State of Illinois, if unloaded en route for feed or water, shall be confined in pens under lock and key by the transportation company or individual accepting such shipment for delivery.
(Source: Laws 1943, vol. 1, p. 24.)

(510 ILCS 50/16) (from Ch. 8, par. 183)
Sec. 16. The obligations assumed by the transportation company at the original point of shipment shall extend to all connecting lines. No additions to the original consignments or substitutions en route shall be permitted by any transportation company.
(Source: Laws 1943, vol. 1, p. 24.)

(510 ILCS 50/17) (from Ch. 8, par. 184)
Sec. 17. When any cattle, swine, sheep or other domestic animals herein specified are consigned for delivery within the confines of the State of Illinois, they shall not be diverted en route or delivered to the owner or consignee at any other point within the State of Illinois, except that named in the original billing.
(Source: P.A. 91-457, eff. 1-1-00.)

(510 ILCS 50/18) (from Ch. 8, par. 185)
Sec. 18. All railroad, truck, steamboat and other transportation companies that shall receive and ship cattle from any territory scheduled on account of Texas or splenic fever, shall immediately after such cattle are unloaded, and before the cars are used for any other purpose, cleanse and disinfect such cars, or quarters in which such cattle are shipped, in accordance with the rules and regulations that may hereafter be prescribed by the Department.
All such companies unloading any diseased animals in any yards along the line of their roads or routes of travel, shall unload them in pens set apart especially for diseased animals, and shall allow no other animals to enter into or be placed in such pens.
All stockyard companies or other receiving yards in the State of Illinois, receiving any such diseased animals, shall set apart certain portions of their yards for them, and shall conspicuously mark such yards and provide separate chutes, alleys and scales for such animals, and where the way-bills or bills of lading of the railroads delivering them show that they are the kind of animals hereinabove in this Section described, they shall be placed in that portion of the yards set apart for such animals, and in no case shall they be unloaded by any railroad, truck, steamboat or transportation company, in yards or pens other than those set apart from the exclusive receiving and yarding of such animals.
(Source: Laws 1943, vol. 1, p. 24.)

(510 ILCS 50/19) (from Ch. 8, par. 186)
Sec. 19. Any railroad, truck, transportation or stockyard company violating any of the provisions of Section 18, or any of the rules of the Department referred to therein, shall be guilty of a business offense and shall be fined in any sum not exceeding one thousand dollars ($1,000) for each offense.
(Source: P.A. 90-385, eff. 8-15-97.)

(510 ILCS 50/20) (from Ch. 8, par. 187)
Sec. 20. Any person who knowingly transports, receives or conveys into this State any animals, carcasses or portions of carcasses, feed, seed, bedding, equipment, or other material capable of conveying contamination or infection as defined and prohibited in a proclamation issued by the Governor under the provisions of Section 10 of this Act is guilty of a business offense, and upon conviction thereof shall be fined not less than $1,000 nor more than $10,000, for each offense, and shall be liable for all damages or loss that may be sustained by any person by reason of such importation of such prohibited animals, or prohibited materials, which penalty may be recovered in the circuit court in any county in this State into or through which such animals or materials are brought.
(Source: P.A. 95-179, eff. 8-14-07; 95-554, eff. 8-30-07.)

(510 ILCS 50/21) (from Ch. 8, par. 188)
Sec. 21. Any person who, knowing that any contamination or contagious or infectious disease exists among his animals, conceals such fact, or knowing of the existence of such disease, sells any animal or animals so contaminated or diseased, or any exposed animal, or knowing the same, removes any such contaminated, diseased, or exposed animal from his premises to the premises of another, or along any public highway, or knowing of the existence of such contamination, disease, or exposure thereto, transports, drives, leads or ships any animal so contaminated, diseased, or exposed, by any motor vehicle, car or steamboat, to any place in or out of this State; and any person who brings any such contaminated or diseased, or knowingly, brings any such contaminated or exposed animals into this State from another state; and any person who knowingly buys, receives, sells, conveys, or engages in the traffic of such contaminated, diseased, or exposed stock, and any person who violates any quarantine regulation established under the provisions of this or any other Act, for each, either, any or all acts above mentioned in this Section, is guilty of a petty offense and shall forfeit all right to any compensation for any animal or property destroyed under the provisions of this Act.
(Source: P.A. 95-179, eff. 8-14-07; 95-554, eff. 8-30-07.)

(510 ILCS 50/22) (from Ch. 8, par. 189)
Sec. 22. Any veterinarian having information of the existence of any contamination or reportable disease among animals in this State, who fails to promptly report such knowledge to the Department, shall be guilty of a business offense and shall be fined in any sum not exceeding $1,000 for each offense.
(Source: P.A. 95-179, eff. 8-14-07; 95-554, eff. 8-30-07.)

(510 ILCS 50/23) (from Ch. 8, par. 190)
Sec. 23.
Any person violating any provision of this Act or any rule issued by the Department under the provisions of this Act, other than the provisions and rules for the violation of which other penalties are prescribed in this Act, is guilty of a business offense and shall be fined not less than $50 nor more than $1,000.
(Source: P.A. 77-2679.)

(510 ILCS 50/24) (from Ch. 8, par. 191)
Sec. 24. Any owner or person having charge of any animal and having knowledge of, or reasonable grounds to suspect the existence among them of any contamination or contagious or infectious disease and who does not use reasonable means to prevent the spread of such contamination or disease or violates any quarantine; or who conveys upon or along any public highway or other public grounds or any private lands, any contaminated or diseased animal, or animal known to have died of, or been slaughtered on account of, any contamination or contagious or infectious disease, except in the case of transportation for medical treatment or diagnosis, shall be liable in damages to the person or persons who may have suffered loss on account thereof.
(Source: P.A. 95-179, eff. 8-14-07; 95-554, eff. 8-30-07.)

(510 ILCS 50/24.1)
Sec. 24.1. Swap meets. Any organizer of a swap meet held within the State must provide the Department with information regarding the swap meet at least 30 days prior to the date on which the swap meet will be held. For each swap meet that he or she organizes, an organizer must maintain records for at least one year after the date on which the swap meet is held. The records must include information on each kind of animal present at the swap meet and information on any transfer of animals that takes place during the swap meet.
(Source: P.A. 93-980, eff. 8-20-04.)

(510 ILCS 50/25) (from Ch. 8, par. 191a)
Sec. 25. This Act shall be known and may be cited as the "Illinois Diseased Animals Act".
(Source: P.A. 81-196.)



510 ILCS 55/ - Illinois Domestic Animals Running At Large Act.

(510 ILCS 55/1) (from Ch. 8, par. 1)
Sec. 1. No person or owner of livestock shall allow livestock to run at large in the State of Illinois. All owners of livestock shall provide the necessary restraints to prevent such livestock from so running at large and shall be liable in civil action for all damages occasioned by such animals running at large; Provided, that no owner or keeper of such animals shall be liable for damages in any civil suit for injury to the person or property of another caused by the running at large thereof, without the knowledge of such owner or keeper, when such owner or keeper can establish that he used reasonable care in restraining such animals from so running at large.
(Source: P.A. 84-28.)

(510 ILCS 55/1.1) (from Ch. 8, par. 1.1)
Sec. 1.1. Definitions. As used in this Act, unless the context otherwise requires:
"Livestock", for the purposes of this Act only, means bison, cattle, swine, sheep, goats, equidae, camelids, ratites, or fowl.
"Owner" means any person who (a) has a right of property in an animal, (b) keeps or harbors an animal, (c) has an animal in his care, or (d) acts as custodian of an animal.
"Person" means any individual, firm, association, partnership, corporation, or other legal entity, any public or private institution, the State of Illinois, or any municipal corporation or political subdivision of the State.
"Running at large" or "run at large" means livestock that strays from confinement or restraint and from the limits of the owner.
(Source: P.A. 98-367, eff. 8-16-13.)

(510 ILCS 55/1.2) (from Ch. 8, par. 1.2)
Sec. 1.2. A notice of a violation of this Act shall be given to the person or owner of livestock running at large if known and a maximum of 24 hours may be granted in which to make the necessary corrections if the violation is an accidental occurrence and an investigation reveals no identifiable individual at fault. Any livestock allowed to run at large may be impounded at a facility capable of restraining such livestock. A notice of impoundment shall be delivered to the owner of such livestock in person or by certified mail.
Law enforcement officials such as State Police, County Sheriffs, municipal police officers, animal control administrators, animal control officers, or authorized agents of the Illinois Department of Agriculture, or authorized agents of the Illinois Department of Natural Resources, or the owner or occupier of land may give notice and cause stray animals which trespass to be impounded.
The person or persons having stray livestock impounded shall make every reasonable effort to notify the owner or keeper of the impounded livestock where such livestock is impounded.
The person or persons requesting impoundment shall be held harmless of any liability for injury to or for any financial responsibility for such animals.
Stray animals may be impounded at any public stockyards, livestock auction markets or any other facilities willing to accept such animals for impoundment. The impounding facility and its owner or owners shall not be held liable for any injury or accrue any financial responsibility for such impounded animals.
Any expense incurred in such impoundment shall become a lien on the livestock impounded and must be discharged before the livestock are released from the facility. The livestock may be released to the owner prior to the expiration of the impoundment period if impoundment costs are satisfied and the owner provides evidence that he is capable of restraining the livestock from running at large. If the owner refuses or fails to provide such restraints, or the impounded animals are not claimed and incurred costs paid within the period of impoundment, such animals shall be sold either at a public auction, or through a public stockyard or a livestock auction market, offered for adoption, or humanely euthanized in accordance with this Section. Before any livestock can be sold, offered for adoption, or humanely euthanized as herein provided, the person or court requesting the impoundment shall have published notice of the intended sale, adoption, or euthanization thereof in a newspaper of general circulation in the area where the impounded animals were found to be running at large. If the impounded livestock is not claimed within 10 days after the date of publication of such notice, the livestock may be sold, offered for adoption, or humanely euthanized in accordance with this Section. The proceeds of the sale shall be applied first to discharge the lien and costs associated with the sale of the livestock, and any balance shall be paid to the owner. If any court of competent jurisdiction issues any order concerning any impounded animal, such animal shall immediately pass to the jurisdiction and possession of the court bailiff of the jurisdiction in which the order was issued.
If the lien and costs of the associated sale of the livestock is determined to exceed the expected value of the animal, then the animal may be deemed adoptable by the animal control facility and may be offered for adoption. If no such placement is available, then the animal may be humanely euthanized.
(Source: P.A. 98-367, eff. 8-16-13.)

(510 ILCS 55/3.1) (from Ch. 8, par. 3.1)
Sec. 3.1. Any person who violates this Act shall be guilty of a Class C misdemeanor, except a 10th or subsequent violation of this Act is a Class 4 felony and the court may order the livestock impounded.
In the event the person who violates this Act is a corporation or partnership, any officer, director, manager or managerial agent of the partnership or corporation who violates this Section or causes the partnership or corporation to violate this Section shall be guilty of a Class C misdemeanor.
(Source: P.A. 98-367, eff. 8-16-13.)

(510 ILCS 55/5.1) (from Ch. 8, par. 5.1)
Sec. 5.1. This Act shall be known and may be cited as the "Illinois Domestic Animals Running At Large Act".
(Source: P.A. 84-28.)



510 ILCS 60/ - Domesticated Wild Animals Act.

(510 ILCS 60/0.01) (from Ch. 8, par. 23y)
Sec. 0.01. Short title. This Act may be cited as the Domesticated Wild Animals Act.
(Source: P.A. 86-1324.)

(510 ILCS 60/1) (from Ch. 8, par. 24)
Sec. 1. All birds and animals ferae naturae or naturally wild, including fur bearing animals not native to this State, when raised or in domestication, or kept in enclosures and reduced to possession, are hereby declared to be objects of ownership and absolute title, the same as cattle and other property, and shall receive the same protection of law, and in the same way and to the same extent shall be the subject of trespass or theft, as other personal property.
(Source: Laws 1961, p. 2059.)

(510 ILCS 60/2) (from Ch. 8, par. 24a)
Sec. 2. When fox, rabbit, mink, chinchilla, marten, fisher, muskrat, karakul and other fur bearing animals are raised in captivity for breeding or other useful purposes (a) such animals shall be deemed domestic animals; (b) such animals and the products thereof shall be deemed agricultural products; and (c) the breeding, raising, producing or marketing of such animals or their products by the producer thereof shall be deemed an agricultural pursuit.
(Source: Laws 1949, p. 27.)

(510 ILCS 60/3) (from Ch. 8, par. 24b)
Sec. 3. The provisions of this Act shall not be held or construed to repeal or modify the provisions of the "Wildlife Code of Illinois" applicable to the breeding, raising, producing or marketing of any such birds or animals so raised in captivity. Nor shall the provisions of this Act be construed to restrict or limit the powers with reference to zoning granted by statute to cities, villages or incorporated towns either as to territory within or territory contiguous to but outside of the limits of such cities, villages or incorporated towns or to restrict or limit the powers with reference to zoning granted by statute to counties.
(Source: P.A. 81-358.)



510 ILCS 65/ - Illinois Equine Infectious Anemia Control Act.

(510 ILCS 65/1) (from Ch. 8, par. 951)
Sec. 1. Short title. This Act shall be known and may be cited as the "Illinois Equine Infectious Anemia Control Act".
(Source: P.A. 86-223.)

(510 ILCS 65/2) (from Ch. 8, par. 952)
Sec. 2. Legislative intent. The General Assembly recognizes that equine infectious anemia is a serious disease in the equine industry. It is the intent of this legislation to protect the Illinois equine population from equine infectious anemia being brought into the State through the importation of infected equidae and to control the spread of equine infectious anemia within the State. Therefore, a program aimed at controlling the spread of equine infectious anemia, reducing the risk of infecting equidae in the State, and providing measures for controlling the movement of infected animals will ultimately benefit the equine industry.
(Source: P.A. 86-223; 87-1268.)

(510 ILCS 65/3) (from Ch. 8, par. 953)
Sec. 3. Definitions. As used in this Act unless the context otherwise requires:
"Accredited veterinarian" means a veterinarian who is licensed by the state in which he or she practices, is approved by the Animal Health Official of that state, and is accredited by the Animal and Plant Health Inspection Service of the United States Department of Agriculture or any successor agency.
"Advertised equine event" means a show, rodeo, exhibition, trail ride, sale, auction, or horse fair that is posted or media promoted.
"Certificate of Veterinary Inspection" or "Interstate Health Certificate" means a legible record, made on an official form of the state of origin or the Animal and Plant Health Inspection Service of the United States Department of Agriculture or any successor agency and issued by an accredited veterinarian of the state of origin or a veterinarian in the employ of the Animal and Plant Health Inspection Service of the United States Department of Agriculture, or any successor agency, which shows that the animals listed meet the health requirements of the state of destination. The Certificate of Veterinary Inspection must contain the name and address of the owner, and the name, registration number or tattoo if any, sex, age, color and markings of each equidae listed on the certificate, along with the date, results, and name of the laboratory where the negative test for equine infectious anemia was conducted.
"Department" means the Illinois Department of Agriculture.
"Director" means the Director of Agriculture for Illinois or his official representative.
"Equidae" means a family of perissodactyl ungulate mammals containing a single genus, Equus, which includes horses, asses, jacks, jennies, hinnies, mules, donkeys, burros, ponies and zebras.
"Equine infectious anemia" or "EIA" means the communicable, infectious disease which affects only equidae and is caused by the virus of equine infectious anemia.
"Official test" means any test for the detection of equine infectious anemia which has been approved by the Department and licensed or approved by the United States Department of Agriculture.
"Reactor" means any equid which discloses a positive reaction to an official test for equine infectious anemia.
(Source: P.A. 88-571, eff. 1-1-95; 89-154, eff. 1-1-96.)

(510 ILCS 65/4) (from Ch. 8, par. 954)
Sec. 4. Tests of equidae entering the State. All equidae more than 12 months of age entering the State for any reason shall be accompanied by a Certificate of Veterinary Inspection issued by an accredited veterinarian of the state of origin within 30 days prior to entry and shall be negative to an official test for EIA within one year prior to entry.
(Source: P.A. 95-2, eff. 5-24-07.)

(510 ILCS 65/4.1)
Sec. 4.1. Tests of equidae moving within the State. All equidae more than 12 months of age participating in an advertised equine event shall be accompanied by a negative official test for EIA conducted within one year. A Certificate of Veterinary Inspection is not required for Illinois equidae.
(Source: P.A. 88-571, eff. 1-1-95.)

(510 ILCS 65/4.2)
Sec. 4.2. Sale or other transfer; test required. A person may not lease, loan, trade, or sell an equine that is 12 months of age or older unless the animal is accompanied by a copy of a test report showing that the animal has been tested for EIA by an accredited veterinarian within 12 months immediately preceding the lease, loan, trade, or sale and that the test was negative. A negative test for EIA conducted by an accredited veterinarian shall be recognized for any lease, loan, trade, or sale of the tested animal during the 12-month period following the date of the test. As used in this Section, "equine" means a member of the family Equidae.
(Source: P.A. 89-463, eff. 1-1-97.)

(510 ILCS 65/5) (from Ch. 8, par. 955)
Sec. 5. Quarantine and branding of reactors. In the event an Illinois owner voluntarily elects to have his equidae tested and a reactor is found, the reactor shall be (a) quarantined until death or until released by a written notice from the Department and (b) permanently identified with a freezemarking brand which shall be applied by an employee of the Department, a veterinarian in the employ of the Illinois Racing Board, or an employee of the Animal and Plant Health Inspection Service of the United States Department of Agriculture or any successor agency. The freezemarking brand shall be not less than 2 inches in height, shall be applied to the left side of the neck of the reactor, and the identifying mark shall be "33" followed by the letter "A" and a number designated by the Department to indicate individual identification.
Any animal under 12 months of age which reacts positively to an official test for EIA shall be quarantined and retested at 12 months of age. If positive at that time, it shall be subject to permanent identification as a reactor and continue under quarantine. Foals being nursed by reactor dams shall be quarantined until they are weaned from their dams and have a negative official test for EIA not less than 60 days following their weaning.
(Source: P.A. 86-223.)

(510 ILCS 65/6) (from Ch. 8, par. 956)
Sec. 6. Administration and enforcement of Act. The Department may establish a program to control the spread of equine infectious anemia. This program may include, but is not limited to, requiring negative tests of equidae entering the State and requiring tests of any equidae within the State that may have been exposed to equine infectious anemia or when epidemiological evidence indicates that the animal may be a carrier of the disease. The program may also include quarantining and freezemark branding of known reactors within the State. The Director may issue regulations, consistent with the provisions of this Act, for the administration and enforcement of this Act. These regulations shall be approved by the Advisory Board of Livestock Commissioners.
The Department, in performing the duties vested in it under this Act, is empowered to enter, during usual working hours, any vehicles, trailers, premises, barns, stables, sheds, corrals, pastures or other places where equidae are kept, for the purpose of administrating the provisions of this Act.
(Source: P.A. 86-223; 87-1268.)

(510 ILCS 65/7) (from Ch. 8, par. 957)
Sec. 7. Violations. Any person violating, or aiding or abetting a person violating this Act or any provision of any rule, regulation, or order of the Department issued pursuant to this Act may be ordered, following an administrative hearing, to pay the following administrative penalties:
(1) $300 for a first violation;
(2) $600 for a second violation; and
(3) $1,000 for a third and subsequent violation.
(Source: P.A. 89-154, eff. 1-1-96.)

(510 ILCS 65/10)
Sec. 10. Subpoenas. The Department, over the signature of the Director, is authorized to subpoena and bring before the Department any person in this State and to take testimony orally or by deposition or by exhibit, with the same fees and mileage and in the same manner as prescribed by law for judicial proceedings in civil cases in circuit courts of this State. The Director may issue subpoenas duces tecum to command the production of any records relating to the person.
(Source: P.A. 89-463, eff. 5-31-96.)

(510 ILCS 65/15)
Sec. 15. Hearing rules. The Illinois Administrative Procedure Act and the Illinois Department of Agriculture rules adopted under that Act apply to hearings under this Act.
(Source: P.A. 89-154, eff. 1-1-96.)

(510 ILCS 65/20)
Sec. 20. Judicial review. All final administrative decisions of the Department are subject to judicial review under Article III of the Code of Civil Procedure and its rules. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure. Proceedings for judicial review shall be commenced in the circuit court of any county permitted by Section 3-104 of the Code of Civil Procedure.
(Source: P.A. 89-154, eff. 1-1-96.)



510 ILCS 67/ - Illinois Equine Research and Promotion Act.

(510 ILCS 67/1)
Sec. 1. Short title. This Act may be cited as the Illinois Equine Research and Promotion Act.
(Source: P.A. 93-135, eff. 7-10-03.)

(510 ILCS 67/5)
Sec. 5. Definitions. As used in this Act:
"Board" means the Illinois Equine Industry Research

and Promotion Board appointed in accordance with this Act.

"Commercial equine feed" means manufactured feed,

supplement, or premix intended or labeled for equine use.

"Director" means the Director of Agriculture.
"Manufactured feed" means grains, seeds, or forage

that are ground, mixed, supplemented, or otherwise altered for the purpose of consumption.

"Qualified industry organization" means the

Horsemen's Council of Illinois or successor organization that represents the entire spectrum of the Illinois equine industry.

(Source: P.A. 93-135, eff. 7-10-03.)

(510 ILCS 67/10)
Sec. 10. Referendum. Within 90 days after the effective date of this Act, the University of Illinois Extension shall determine by referendum whether the affected equine owners in Illinois assent to the levy, collection, and use of an equine feed assessment in accordance with this Act. The University of Illinois Extension shall be compensated for all costs associated with conducting the referendum. The results shall be certified by an independent auditing firm located in Illinois and submitted to the Director within 30 days after certification. All qualified Illinois equine owners shall be entitled to one vote.
Voting shall be at locations throughout the State on a day and during a time period as specified by the University of Illinois Extension. Provisions shall be made for absentee voting. Publicity and notification of the referendum date, absentee voting procedures, and voting locations shall be provided in the appropriate trade publications and in the public press at least 3 weeks prior to the date of the referendum.
Upon approval by the majority of qualified Illinois equine owners and certification by an independent auditing firm located in Illinois, the Board shall be established and authorized to levy an assessment on horse feed in accordance with this Act.
(Source: P.A. 93-135, eff. 7-10-03.)

(510 ILCS 67/15)
Sec. 15. Qualified Illinois equine owner. A resident of Illinois shall be considered a qualified Illinois equine owner if he or she executes an affidavit verifying Illinois residency and one of the following requirements:
(1) Current registration for the equine.
(2) Receipt of a valid Coggins test within the last

12 months.

(3) Receipt for the current lease of an equine.
(4) A lease purchase agreement, contract, or other

legal document showing current ownership or lease interest in an equine.

(5) Feed, supplies, care, or service receipts for an

equine within the past 12 months.

(Source: P.A. 93-135, eff. 7-10-03.)

(510 ILCS 67/20)
Sec. 20. Illinois Equine Industry Research and Promotion Board.
(a) Upon certification of the assent by the majority of qualified Illinois equine owners voting on the referendum, the qualified industry organization shall select the 12 members of the Illinois Equine Industry Research and Promotion Board.
In selecting members, the qualified industry organization shall give due regard to selecting a Board that is representative of the diverse geographical regions of the State and the equine industry, to include representation of:
(1) The harness racing industry.
(2) The thoroughbred racing industry.
(3) The Illinois pleasure, show, and working horse

industries.

The qualified industry organization shall select one member of the Board from the Illinois feed and grain industry. Each selected member of the Board with the exception of the member representing the feed and grain industry shall be a qualified Illinois equine owner, a person fully employed in the Illinois equine industry, or a person servicing the Illinois equine industry.
(b) Except for initial appointees, Board members shall serve terms of 3 years. Members may not serve more than 2 consecutive terms. Members filling unexpired terms may not serve more than a total of 7 consecutive years. Former members of the Board may return to the Board if they have not been a member for 2 years. Initial appointments to the Board shall be for terms of one, 2, and 3 years staggered to provide for the selection of 4 members each year.
(c) The Board shall select from its members a chairperson and other officers as necessary. The Board may establish committees and subcommittees of the Board and shall adopt rules and bylaws for the conduct of business and implementation of this Act. The Board shall establish procedures for the solicitation of equine industry comment and recommendation on any significant plans, programs, or projects to be funded by the Board. The Board may establish advisory committees of persons other than Board members.
(d) Issues related to research, education, and industry enhancements and promotion shall be given priority by the Board in developing programs and projects.
(e) At the beginning of each fiscal year, the Board shall prepare a budget for the next fiscal year including the costs of all projects, contracts, and programs. The Board shall submit the budget to the Director for review and comment. The Director may recommend appropriate programs and activities.
(f) The Board shall keep minutes, books, and records that clearly reflect all acts and transactions of the Board and shall make public that information. The books of the Board shall be audited by a certified public accountant at least once during each fiscal year and other times the Board may designate. The expense of the audit shall be the responsibility of the Board. Copies of the audit shall be provided to the Director and all members of the Board and to other members of the equine industry upon request.
(Source: P.A. 93-135, eff. 7-10-03.)

(510 ILCS 67/25)
Sec. 25. Assessments.
(a) The Board shall set the assessment at $2 per ton or 5 cents per 50-pound bag of commercial equine feed. The assessed amount shall apply to all manufacturers of commercial equine feed when the feed is sold or imported for sale in Illinois. The assessment when made shall be listed as a separate line on the bill labeled "Illinois Equine Research and Promotion Assessment". Assessments collected are due to the Board the 25th day of each quarter and shall include the total collected for the previous calendar quarter. The remitting manufacturer may retain 2% of the amount of assessment as a collection fee. If payment is not made in full to the Board by the due date as specified under this subsection, an interest penalty of 5% of any unpaid amount shall be added for each month or fraction of a month after the due date, until final payment is made. No collection fee may be retained on amounts not remitted in full by the 25th day of each quarter.
(b) The Board may establish an alternative means of collecting the assessment if another means is found to be more effective and efficient. The Board shall assess any charges incurred in conjunction with action to secure compliance with this Act by any person who fails to remit any amount due the Board under this Act.
(c) Pending disbursement pursuant to a program, plan, or project, the Board shall invest funds collected through assessments, and any other funds received by the Board, only (i) in obligations of the United States or any agency thereof, (ii) in general obligations of any state or political subdivision thereof, (iii) in any interest-bearing account or certificate of deposit of a bank that is a member of the Federal Reserve System, or (iv) in obligations fully guaranteed as to the principal and interest by the United States.
(Source: P.A. 93-135, eff. 7-10-03.)

(510 ILCS 67/30)
Sec. 30. Refunds. The final purchaser of commercial equine feed, who has a dated receipt displaying the assessment added as a line item to the sale price, may by application in writing to the Board secure a refund in the amount added. The refund shall be payable when the application has been made to the Board within 60 days after the assessment. Interest shall be allowed and paid at the rate of 5% per annum upon the total amount of such assessment imposed by this Act, except when any such assessment is refunded within 90 days after an application for refund has been made within the required 60 days after assessment. Each application for a refund by a purchaser of commercial equine feed shall have attached thereto proof of assessment charged. A purchaser who obtains a refund is not eligible for any benefits provided under this Act.
(Source: P.A. 93-135, eff. 7-10-03.)

(510 ILCS 67/35)
Sec. 35. Compliance. The circuit courts of this State have jurisdiction specifically to enforce this Act.
(Source: P.A. 93-135, eff. 7-10-03.)

(510 ILCS 67/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 93-135, eff. 7-10-03.)



510 ILCS 68/ - Herptiles-Herps Act

Article 1 - General Provisions

(510 ILCS 68/Art. 1 heading)

(510 ILCS 68/1-1)
Sec. 1-1. Short title. This Act may be cited as the Herptiles-Herps Act.
(Source: P.A. 98-752, eff. 1-1-15.)

(510 ILCS 68/1-5)
Sec. 1-5. Purpose. For purposes of this Act, reptiles and amphibians shall be exempt from the definition of "aquatic life" under Section 1-20 of the Fish and Aquatic Life Code. All rules and enforcement actions under the Illinois Conservation Law and the dangerous animals provisions in Section 48-10 of the Criminal Code of 2012 related to reptiles and amphibians shall be covered exclusively by this Act.
(Source: P.A. 98-752, eff. 1-1-15.)

(510 ILCS 68/1-10)
Sec. 1-10. Administrative agency. This Act shall be administered and under the direction of the Department of Natural Resources.
(Source: P.A. 98-752, eff. 1-1-15.)

(510 ILCS 68/1-15)
Sec. 1-15. Definitions. For the purposes of this Act, unless the context clearly requires otherwise, the following terms are defined as:
"Administrative rule" means a regulatory measure issued by the Director under this Act.
"Authorized law enforcement officer" means all sworn members of the Law Enforcement Division of the Department and those persons specifically granted law enforcement authorization by the Director.
"Bona fide scientific or educational institution" means confirming educational or scientific tax-exemption, from the federal Internal Revenue Service or the applicant's national, state, or local tax authority, or a statement of accreditation or recognition as an educational institution.
"Contraband" means all reptile or amphibian life or any part of reptile or amphibian life taken, bought, sold or bartered, shipped, or held in possession or any conveyance, vehicle, watercraft, or other means of transportation whatsoever, except sealed railroad cars or other sealed common carriers, used to transport or ship any reptile or amphibian life or any part of reptile or amphibian life taken, contrary to this Act, including administrative rules, or used to transport, contrary to this Act, including administrative rules, any of the specified species when taken illegally.
"Culling" means picking out from others and removing rejected members because of inferior quality.
"Department" means the Illinois Department of Natural Resources.
"Director" means the Director of the Illinois Department of Natural Resources.
"Educational program" means a program of organized instruction or study for providing education intended to meet a public need.
"Endangered or threatened species" means any species listed as endangered or threatened to the species level on either the Illinois List of Endangered and Threatened Fauna or the federal U.S. Fish and Wildlife Service List of Threatened and Endangered Species.
"Herptile" means collectively any amphibian or reptile taxon, whether indigenous to this State or not.
"Indigenous or native taxa" means those amphibians and reptiles to the subspecies level that can be found naturally in this State.
"Individual" means a natural person.
"Medically significant" means a venomous or poisonous species whose venom or toxin can cause death or serious illness or injury in humans that may require emergency room care or the immediate care of a physician. These species are categorized as being "medically significant" or "medically important".
"Owner" means an individual who has a legal right to the possession of a herptile.
"Person" means any individual, partnership, corporation, organization, trade or professional association, firm, limited liability company, joint venture, or group.
"Possession limit" means the maximum number or amount of herptiles that can be lawfully held or possessed by one person at any time.
"Possessor" means any person who possesses, keeps, harbors, brings into the State, cares for, acts as a custodian for, has in his or her custody or control, or holds a property right to a herptile.
"Reptile show" means any event open to the public, for a fee or without a fee, that is not a licensed pet store, where herptiles or herptiles together with other animals are exhibited, displayed, sold, bought, traded, or otherwise made available for public display.
"Resident" means a person who in good faith makes application for any license or permit and verifies by statement that he or she has maintained his or her permanent abode in this State for a period of at least 30 consecutive days immediately preceding the person's application, and who does not maintain permanent abode or claim residency in another state for the purposes of obtaining any of the same or similar licenses or permits under this Act. A person's permanent abode is his or her fixed and permanent dwelling place, as distinguished from a temporary or transient place of residence. Domiciliary intent is required to establish that the person is maintaining his or her permanent abode in this State. Evidence of domiciliary intent includes, but is not limited to, the location where the person votes, pays personal income tax, or obtains a drivers license. Any person on active duty in the Armed Forces shall be considered a resident of Illinois during his or her period of military duty.
"Special use herptile" means any taxon of amphibian or reptile for which a Herptile Special Use permit is required.
"Take" means possess, collect, catch, detain, hunt, shoot, pursue, lure, kill, destroy, capture, gig or spear, trap or ensnare, harass, or an attempt to do so.
"Transport" or "ship" means to convey by parcel post, express, freight, baggage, or shipment by common carrier or any description; by automobile, motorcycle, or other vehicle of any kind; by water or aircraft of any kind; or by any other means of transportation.
"Turtle farming" means the act of breeding, hatching, raising, selling turtles, or any combination commercially for the purpose of providing turtles, turtle eggs, or turtle parts to pet suppliers, exporters, and food industries.
"Wildlife sanctuary" means any non-profit organization that: (1) is exempt from taxation under the federal Internal Revenue Code and is currently confirmed as tax exempt by the federal Internal Revenue Service; (2) operates a place of refuge where wild animals are provided care for their lifetime or released back to their natural range; (3) does not conduct activities on animals in its possession that are not inherent to the animal's nature; (4) does not use animals in its possession for entertainment; (5) does not sell, trade, or barter animals in its possession or parts of those animals; and (6) does not breed animals in its possession.
(Source: P.A. 98-752, eff. 1-1-15.)



Article 5 - Indigenous or Native Herptile Taxa

(510 ILCS 68/Art. 5 heading)

(510 ILCS 68/5-5)
Sec. 5-5. Possession limits.
(a) The possession limit for indigenous amphibian and reptile taxa (excluding common snapping turtles and bullfrogs) is 8 total collectively with no more than 4 per species. Young of gravid wild-collected amphibians and reptiles shall be returned to the site of adult capture after birth.
(b) Only residents may possess herptiles collected from the wild within this State under a valid sport fishing license; non-residents may not possess herptiles collected from the wild within this State except for scientific purposes, with a Herptile Scientific Collection permit.
(c) All herptile species (other than bullfrogs and common snapping turtles) may be captured by hand. This shall not restrict the use of legally taken herptiles as bait by anglers. Any captured herptiles that are not to be retained in the possession of the captor shall be immediately released at the site of capture, unless taken with a lethal method such as bow and arrow, gig, spear, or pitchfork which does not permit release without harm. All common snapping turtles and bullfrogs taken for personal consumption must be kept and counted in the daily catch creel or bag. No culling of these 2 species for personal consumption is permitted.
(d) The trier of fact may infer that a person is collecting from the wild within this State if he or she possesses indigenous reptiles or amphibians, in whole or in part, if no documentation exists stating that the animals were legally collected from the wild outside of this State.
(e) Residents may possess a total of 8 native herp specimens collectively, with no more than 4 per species, without obtaining and possessing either a Herptile Scientific Collection permit or Herpetoculture permit from the Department, regardless of the origin of the species. A sport fishing license is required for residents to legally collect any native herp taxon on private land, with the landowner's permission. Collecting herptiles on public lands shall require additional permits.
(f) Any resident wishing to possess more than his or her allowed possession limit shall first apply to the Department for a Herptile Scientific Collection permit or Herpetoculture permit to do so. Issuance, modification, or denial of any and all of these permits shall be at the sole discretion of the Department.
(g) Due to the similarity of appearance (S/A) of certain intergrade or hybrid specimens, the Department retains the authority to enforce any and all provisions under this Act. Specimens determined by the Department, or its agents, to fit into this S/A category shall receive all benefits of this Act, as well as the Illinois Endangered Species Protection Act if applicable, and shall be included in an individual's overall possession limit.
(Source: P.A. 98-752, eff. 1-1-15.)

(510 ILCS 68/5-10)
Sec. 5-10. Commercialization; herpetoculture.
(a) It is unlawful to take, possess, buy, sell, offer to buy or sell or barter any reptile, amphibian, or their eggs, any resulting offspring, or parts taken from the wild in this State for commercial purposes unless otherwise authorized by law.
(b) The trier of fact may infer that a person is collecting from the wild within this State for commercial purposes if he or she possesses indigenous reptiles or amphibians, in whole or in part, for which no documentation exists stating that the animals were legally collected from the wild outside this State.
(c) Due to the similarity of appearance (S/A) of certain intergrade or hybrid specimens, the Department retains the authority to enforce any and all provisions under this Act. Specimens determined by the Department, or its agents, to fit into this S/A category shall receive all benefits of this Act, as well as the Illinois Endangered Species Protection Act if applicable, and shall be included in an individual's overall possession limit.
(d) A valid, Department-issued Herpetoculture permit shall apply only to indigenous herp taxa. A Herpetoculture permit shall not be required in order to commercialize non-indigenous herp taxa except as otherwise prohibited or regulated under this Act.
(e) Indigenous herp taxa collected from the wild in this State may not be bred unless otherwise authorized by the Department for research or recovery purposes.
(Source: P.A. 98-752, eff. 1-1-15.)

(510 ILCS 68/5-15)
Sec. 5-15. Protection of habitat. Habitat features that are disturbed in the course of searching for reptiles and amphibians shall be returned to as near its original position and condition as possible, for example overturned stones and logs shall be restored to their original locations.
(Source: P.A. 98-752, eff. 1-1-15.)

(510 ILCS 68/5-20)
Sec. 5-20. Taking of endangered or threatened species.
(a) No person shall take or possess any of the herptiles listed in the Illinois Endangered Species Protection Act or subsequent administrative rules, except as provided by that Act.
(b) Any Department-permitted threatened or endangered (T/E) herptile species shall be exempt from an individual's overall possession under the permitting system set forth in this Act. However, any and all T/E specimens shall be officially recorded with the Department's Endangered Species Conservation Program. Any species occurring on the federal T/E list also requires a Department permit for possession, propagation, sale, or offer for sale unless otherwise permitted through the Department.
(c) Due to the similarity of appearance (S/A) of certain intergrade or hybrid specimens, the Department retains the authority to enforce any and all provisions under this Act. Specimens determined by the Department, or agents, to fit into this S/A category shall receive all benefits of this Act, as well as the Illinois Endangered Species Protection Act if applicable, and shall be included in an individual's overall possession limit.
(d) Federally licensed exhibits shall not be exempt from the Illinois Endangered Species Protection Act.
(e) Any changes in T/E permit numbers for herptiles by current, existing permit holders shall be reported to the Department in writing no later than the first business day after that change occurred. Requests for permits by any resident acquiring a T/E species who is not permitted shall not be issued after-the-fact.
(f) Annual reports are due by January 31 of each year for the preceding year's activities. Failure to submit the annual report by the due date shall result in a permit violation.
(g) An annual fee for herptile T/E species permits, per permittee, shall be set by administrative rule. All fees for herptile T/E species permits shall be deposited into the Wildlife Preservation Fund.
(h) Procedures for acquisition, breeding, and sales of T/E herptile species shall be set forth in administrative rule.
(i) Record keeping requirements for T/E herptile species shall be set forth in administrative rule.
(Source: P.A. 98-752, eff. 1-1-15.)

(510 ILCS 68/5-25)
Sec. 5-25. Taking of snakes. Unless otherwise provided in this Act, any non-threatened or non-endangered snake may be taken by the owners or bona fide tenants of lands actually residing on the lands and their children, parents, brothers, and sisters permanently residing with them.
(Source: P.A. 98-752, eff. 1-1-15.)

(510 ILCS 68/5-30)
Sec. 5-30. Taking of turtles or bullfrogs; illegal devices.
(a) No person shall take turtles or bullfrogs by commercial fishing devices, including dip nets, hoop nets, traps, or seines, or by the use of firearms, airguns, or gas guns. Turtles may be taken only by hand or means of hook and line.
(b) Bullfrog; common snapping turtle; open season.
(1) All individuals taking bullfrogs shall possess a

valid sport fishing license and may take bullfrogs only during the open season to be specified by administrative rule. Bullfrogs may only be taken by hook and line, gig, pitchfork, spear, bow and arrow, hand, or landing net.

(2) The daily catch limit and total possession limit

for all properly licensed persons shall be specified by administrative rule.

(3) All persons taking common snapping turtles shall

possess a valid sport fishing license and may take common snapping turtles only during the open season to be specified by administrative rule. Common snapping turtles (Chelydra serpentina) may be taken only by hand, hook and line, or bow and arrow, except in the counties listed in Section 5-35 where bowfishing for common snapping turtles is not allowed.

(4) The daily catch limit and total possession limit

for all properly licensed persons shall be specified by administrative rule.

(c) The alligator snapping turtle (Macrochelys temminckii) is protected and may not be taken by any method including, but not limited to, any sport fishing method.
(Source: P.A. 98-752, eff. 1-1-15.)

(510 ILCS 68/5-35)
Sec. 5-35. Areas closed to the taking of reptiles and amphibians.
(a) Unless otherwise allowed by law or administrative rule, the taking of reptiles and amphibians at any time and by any method is prohibited in the following areas:
The LaRue-Pine Hills or Otter Pond Research Natural Area

in Union County. The closed area shall include the Research Natural Area as designated by the U.S. Forest Service and the right-of-way of Forest Road 345 with Forest Road 236 to the intersection of Forest Road 345 with the Missouri Pacific railroad tracks. Unless otherwise authorized, possession of any collecting equipment is prohibited within the closed area.

(b) In the following counties bowfishing for common snapping turtles is not permitted: Randolph, Perry, Franklin, Hamilton, White, Gallatin, Saline, Williamson, Jackson, Union, Johnson, Pope, Hardin, Massac, Pulaski, and Alexander, or in any additional counties added through administrative rule.
(c) Collection of wild turtles for races or other types of events involving congregating and gathering numbers of wild turtles is prohibited in counties where ranavirus has been documented. Inclusion on the county list shall be determined by rule.
(Source: P.A. 98-752, eff. 1-1-15.)

(510 ILCS 68/5-40)
Sec. 5-40. Translocation and release of herptiles.
(a) Except as provided for in subsection (a) of Section 5-5, no herptile indigenous species may be moved, translocated, or populations repatriated within this State without approval of the Department, after review of a proposal complete with long-term monitoring plan at least 5 years post-release.
(b) It shall be unlawful to intentionally or negligently release any non-indigenous herptile species into this State.
(Source: P.A. 98-752, eff. 1-1-15.)



Article 10 - Venomous Reptiles

(510 ILCS 68/Art. 10 heading)

(510 ILCS 68/10-5)
Sec. 10-5. Venomous reptile defined. Venomous reptiles include, but are not limited to, any medically significant venomous species of the families or genera of the Order Squamata: Helodermatidae, such as gila monsters and beaded lizards; Elapidae, such as cobras and coral snakes; Hydrophiidae, such as sea snakes; Viperidae and Crotalinae, such as vipers and pit vipers; Atractaspididae, such as burrowing asps; Colubridae in the following genera that shall be determined by administrative rule: West Indian racers (Alsophis); boigas and mangrove snakes (Boiga); road guarders (Conophis); Boomslangs (Dispholidus); false water cobras (Hydrodynastes); varied or hooded keelbacks (Macropisthodon); Montpellier snakes (Malpolon); kukri snakes (Oligodon); collared snakes (Phalotris); palm snakes or green racers (Philodryas); sand snakes or racers (Psammophis); keelbacks (Rhabdophis); beaked snakes (Rhamphiophis); twig snakes (Thelotornis); black tree snakes (Thrasops); Pampas snakes (Tomodon); Wagler's snakes (Waglerophis); false fer-de-lances (Xenodon); specimens or eggs of the brown tree snake (Boiga irregularis); and any other species added through legislative process designated.
(Source: P.A. 98-752, eff. 1-1-15.)

(510 ILCS 68/10-10)
Sec. 10-10. Surgically altered venomous reptiles. It is not a defense to a violation of Article 65 that the person violating that Article has had the venomous reptile surgically altered to render it harmless.
(Source: P.A. 98-752, eff. 1-1-15.)

(510 ILCS 68/10-15)
Sec. 10-15. Venomous reptile permit requirements. In addition to those requirements listed in Articles 60 and 65 of this Act, Herptile Special Use permits may be issued to residents using approved venomous reptile species only for bona fide educational programs, following an inspection and approval of the proposed facilities. A minimum of 6 documented programs shall be required of each permittee per calendar year. Unless addressed or exempted by administrative rule, annual permit renewal must be accompanied by a non-refundable fee as set by the Department by administrative rule and documented proof of educational programs completed on the recipient's letterhead. Prospective permittees must have 250 documented hours of experience with venomous reptiles. The Department or the Department of Agriculture reserves the right to inspect permittees and facilities during reasonable hours. Additions to permits must be approved prior to acquisition of additional venomous reptiles, and any changes shall be reported to the Department in writing no later than the first business day after that change occurred.
(Source: P.A. 98-752, eff. 1-1-15.)

(510 ILCS 68/10-20)
Sec. 10-20. Approved venomous reptiles. Permittees may keep legally obtained venomous reptile specimens native to the United States, except the following species: Eastern diamondback rattlesnakes (Crotalus adamanteus); Western diamondback rattlesnakes (Crotalus atrox); Mojave rattlesnakes (Crotalus scutulatus); Southern Pacific rattlesnakes (Crotalus oreganus helleri); Eastern and Texas coral snakes (Micrurus fulvius); Sonoran coral snakes (Micruroides euryxanthus); and timber/canebrake rattlesnakes (Crotalus horridus) from the southern portions of their range (Oklahoma, southern Arkansas, Louisiana, and also southeastern South Carolina south through eastern Georgia to northern Florida), known as "Type A" and containing canebrake toxin.
Except for Boomslangs (Dispholidus), twig snakes (Thelotornis), keelbacks (Rhabdophis), Lichtenstein's green racer (Philodryas olfersii), and brown tree snake (Boiga irregularis), medically significant snakes in the family Colubridae defined in Section 10-5 of this Article may be possessed with a permit.
(Source: P.A. 98-752, eff. 1-1-15.)

(510 ILCS 68/10-25)
Sec. 10-25. Maintenance of venomous reptiles. Permittees shall keep approved venomous reptiles in strong escape-proof enclosures that at a minimum are: impact resistant, locked at all times, prominently labeled with the permittee's full name, address, telephone number, list of cage contents by scientific and common names, and a sign labeled "venomous". The signage shall also include the type and location of antivenom and contact information of the person or organization possessing the antivenom.
(Source: P.A. 98-752, eff. 1-1-15.)

(510 ILCS 68/10-30)
Sec. 10-30. Educational programs with approved venomous reptiles. Permittees shall keep approved venomous reptiles in strong escape-proof enclosures that at a minimum are: impact resistant, locked at all times, prominently labeled with the permittee's full name, address, telephone number, list of cage contents by scientific and common names, and a sign labeled "venomous". Labeling shall also include the type and location of antivenom and contact information of the person or organization possessing the antivenom. Interiors of enclosures may not be accessible to the public.
(Source: P.A. 98-752, eff. 1-1-15.)

(510 ILCS 68/10-35)
Sec. 10-35. Transport of approved venomous reptiles. During transport of any approved venomous reptile, it must be kept out of sight of the public in an escape-proof enclosure at all times that is labeled "venomous". Transport of any venomous reptile to any public venue, commercial establishment, retail establishment, or educational institution shall only be for bona fide educational programs or veterinary care.
(Source: P.A. 98-752, eff. 1-1-15.)

(510 ILCS 68/10-40)
Sec. 10-40. Additional regulations. Venomous reptiles shall not be bred, sold, or offered for sale within this State. The Department may approve limited transfers among existing permittees at the sole discretion of the Department.
As determined by the Department, non-residents may apply for a permit not to exceed 15 consecutive days to use venomous reptiles in bona fide educational programs. The fee for the permit shall be set by administrative rule, and all fees shall be deposited into the Wildlife and Fish Fund.
(Source: P.A. 98-752, eff. 1-1-15.)



Article 15 - Boas, Pythons, and Anacondas

(510 ILCS 68/Art. 15 heading)

(510 ILCS 68/15-5)
Sec. 15-5. Boas, pythons, and anacondas. Nothing shall prohibit lawfully acquired possession of any of the Boidae family, such as boas, pythons, and anacondas, provided captive maintenance requirements from the Department as set forth in this Act are met. All boas, pythons, and anacondas referenced in this Act are exempt from the permit process, associated annual fee, and liability insurance coverage.
(Source: P.A. 98-752, eff. 1-1-15.)

(510 ILCS 68/15-10)
Sec. 15-10. Maintenance of boas, pythons, and anacondas. Any species of boa, python, or anaconda not native to the United States, regardless of length, must be properly maintained in suitable, strong, impact resistant, escape-proof enclosures at all times unless being used for bona fide educational programs or trips for veterinary care.
(Source: P.A. 98-752, eff. 1-1-15.)

(510 ILCS 68/15-15)
Sec. 15-15. Educational programs with boas, pythons, and anacondas. During any bona fide educational program involving boas, pythons, or anacondas not native to the United States, the owner or affiliated agent must maintain physical possession of the snake at all times if removed from a container or cage. Interiors of cages or containers used during educational programs may not be accessible to the public.
(Source: P.A. 98-752, eff. 1-1-15.)

(510 ILCS 68/15-20)
Sec. 15-20. Transport of boas, pythons, and anacondas. During transport of any boa, python, or anaconda, the snake must be kept out of sight of the public in an escape-proof enclosure at all times.
(Source: P.A. 98-752, eff. 1-1-15.)

(510 ILCS 68/15-25)
Sec. 15-25. Use of boas, pythons, and anacondas at reptile shows. An owner or affiliated agent must have physical possession and control of any boa, python, or anaconda that is not native to the United States at all times if removed from a container or cage. Uncontained boas, pythons, or anacondas removed from cages for examination or onlooker interaction must be kept confined either behind or at a display table. Interiors of cages or containers may not be accessible to the public.
(Source: P.A. 98-752, eff. 1-1-15.)



Article 20 - Crocodilians

(510 ILCS 68/Art. 20 heading)

(510 ILCS 68/20-5)
Sec. 20-5. Crocodilians. "Crocodilians" means any species of the Order Crocodilia, such as crocodiles, alligators, caimans, and gavials.
(Source: P.A. 98-752, eff. 1-1-15.)

(510 ILCS 68/20-10)
Sec. 20-10. Crocodilian permit requirements. In addition to the requirements listed in Articles 60 and 65 of this Act, Herptile Special Use permits may be issued to residents using crocodilian species only for bona fide educational programs, following an inspection and approval of the proposed facilities. A minimum of 6 documented programs shall be required of each permittee per calendar year. Unless addressed or exempted by administrative rule, annual permit renewal must be accompanied by a non-refundable fee as set by the Department and documented proof of educational programs completed on the recipient's letterhead. The Department or the Department of Agriculture reserves the right to inspect permittees and facilities during reasonable hours. Additions to permits must be approved prior to acquisition of additional crocodilians, and any changes shall be reported to the Department in writing no later than the first business day after that change occurred.
(Source: P.A. 98-752, eff. 1-1-15.)

(510 ILCS 68/20-15)
Sec. 20-15. Maintenance of crocodilians. Permittees shall keep crocodilians maintained in suitable, strong, impact resistant, escape-proof enclosures at all times unless being used for bona fide educational programs or trips for veterinary care.
(Source: P.A. 98-752, eff. 1-1-15.)

(510 ILCS 68/20-20)
Sec. 20-20. Educational programs with crocodilians. During any bona fide educational program involving crocodilians, the owner or affiliated agent must maintain physical possession and control of the crocodilian at all times if removed from a container or cage. Interiors of cages or containers used during educational programs may not be accessible to the public. Crocodilians removed from their cage or enclosure for educational programs must have either the mouth banded or taped shut or kept at a minimum of 10 feet from the public and also kept out of direct contact with the public.
(Source: P.A. 98-752, eff. 1-1-15.)

(510 ILCS 68/20-25)
Sec. 20-25. Transport of crocodilians. During transport of any crocodilian, it must be kept out of sight of the public in an escape-proof enclosure at all times. Transport of any crocodilian to any public venue, commercial establishment, retail establishment, or educational institution shall only be for bona fide educational programs or veterinary care.
(Source: P.A. 98-752, eff. 1-1-15.)

(510 ILCS 68/20-30)
Sec. 20-30. Additional regulations. Crocodilians shall not be bred, sold, or offered for sale within this State.
As determined by the Department, non-residents may apply for a permit not to exceed 15 consecutive days to use crocodilians in bona fide educational programs. The fee for this permit shall be set by administrative rule, and all fees shall be deposited into the Wildlife and Fish Fund.
(Source: P.A. 98-752, eff. 1-1-15.)



Article 25 - Monitor Lizards

(510 ILCS 68/Art. 25 heading)

(510 ILCS 68/25-5)
Sec. 25-5. Monitor lizards. "Monitor lizards" means the following members of the Varanidae family, specifically crocodile monitors as well as Komodo dragons.
(Source: P.A. 98-752, eff. 1-1-15.)

(510 ILCS 68/25-10)
Sec. 25-10. Monitor lizard permit requirements. In addition to those requirements listed in Articles 60 and 65 of this Act, Herptile Special Use permits may be issued to residents using monitor lizard species only for bona fide educational programs, following an inspection and approval of the proposed facilities. A minimum of 6 documented programs on the family Varanidae shall be required of each permittee per calendar year. Unless addressed or exempted by administrative rule, annual permit renewal must be accompanied by a non-refundable fee as set by the Department and documented proof of educational programs completed on the recipient's letterhead. The Department or the Department of Agriculture reserves the right to inspect permittees and facilities during reasonable hours. Additions to permits must be approved prior to acquisition of additional monitor lizards, and any changes shall be reported to the Department in writing no later than the first business day after that change occurred.
(Source: P.A. 98-752, eff. 1-1-15.)

(510 ILCS 68/25-15)
Sec. 25-15. Maintenance of monitor lizards. Permittees shall keep monitor lizards maintained in suitable, strong, impact resistant, escape-proof enclosures at all times unless being used for bona fide educational programs or trips for veterinary care.
(Source: P.A. 98-752, eff. 1-1-15.)

(510 ILCS 68/25-20)
Sec. 25-20. Educational programs with monitor lizards. During any bona fide educational program involving monitor lizards, the owner or affiliated agent must maintain physical possession and control of the monitor lizard at all times if removed from a container or cage. Interiors of cages or containers used during educational programs may not be accessible to the public. Monitor lizards removed from their cage or enclosure for educational programs must have either the mouth banded or taped shut, or kept at a minimum of 10 feet from the public and also kept out of direct contact with the public.
(Source: P.A. 98-752, eff. 1-1-15.)

(510 ILCS 68/25-25)
Sec. 25-25. Transport of monitor lizards. During transport of any monitor lizard, it must be kept out of sight of the public in an escape-proof enclosure at all times. Transport of a monitor lizard to any public venue, commercial establishment, retail establishment, or educational institution shall only be for bona fide educational programs or veterinary care.
(Source: P.A. 98-752, eff. 1-1-15.)

(510 ILCS 68/25-30)
Sec. 25-30. Additional regulations. Monitor lizards shall not be bred, sold, or offered for sale within this State.
As determined by the Department, non-residents may apply for a permit not to exceed 15 consecutive days to use monitor lizards in bona fide educational programs. The fee for the permit shall be set by administrative rule, and all fees shall be deposited into the Wildlife and Fish Fund.
(Source: P.A. 98-752, eff. 1-1-15.)



Article 30 - Turtles

(510 ILCS 68/Art. 30 heading)

(510 ILCS 68/30-5)
Sec. 30-5. Turtle farming. Turtles shall not be commercially farmed in this State.
(Source: P.A. 98-752, eff. 1-1-15.)

(510 ILCS 68/30-10)
Sec. 30-10. Turtle collection. Collection of wild turtles for races or other types of events involving congregating and gathering numbers of wild turtles is prohibited in counties where ranavirus has been documented. Inclusion on the county list shall be determined by rule.
(Source: P.A. 98-752, eff. 1-1-15.)



Article 35 - Amphibians

(510 ILCS 68/Art. 35 heading)

(510 ILCS 68/35-5)
Sec. 35-5. Amphibians. For the purposes of this Section, "amphibians" means those medically significant poisonous amphibians capable of causing bodily harm to humans or animals, including, but not limited to, cane or marine toads (Bufo marinus) and Colorado river toads (Bufo alvarius), or any other amphibian found to be medically significant and shall only be allowed for bona fide educational purposes or research purposes by exempted institutions.
Poison dart frogs bred and raised in captivity shall be exempt from the permit process.
(Source: P.A. 98-752, eff. 1-1-15.)



Article 40 - Herptile Scientific Collection Permits

(510 ILCS 68/Art. 40 heading)

(510 ILCS 68/40-5)
Sec. 40-5. Permit issuance. Herptile Scientific Collection permits may be granted by the Department, in its sole discretion, to any properly accredited person at least 18 years of age, permitting the capture, marking, handling, banding, or collecting (including hide, skin, bones, teeth, claws, nests, eggs, or young), for strictly scientific purposes, of any of the herptiles not listed as endangered or threatened but now protected under this Act. A Herptile Scientific Collection permit may be granted to qualified individuals for purpose of salvaging dead, sick, or injured herptiles not listed as endangered or threatened but protected by this Act for permanent donation to bona fide public or state scientific, educational, or zoological institutions. Collecting herptiles on public lands shall require additional permits.
(Source: P.A. 98-752, eff. 1-1-15.)

(510 ILCS 68/40-10)
Sec. 40-10. Permit requirements. The criteria and standards for a Herptile Scientific Collection permit shall be provided by administrative rule. The Department shall set forth applicable rules covering qualifications and facilities needed to obtain a permit. Disposition of herptiles taken under the authority of this Article shall be specified by the Department. The holder of each permit shall make to the Department a report in writing upon forms furnished by the Department. These reports shall be made (i) annually if the permit is granted for a period of one year or (ii) within 30 days after the expiration of the permit if the permit is granted for a period of less than one year. These reports shall include information that the Department considers necessary.
(Source: P.A. 98-752, eff. 1-1-15.)



Article 45 - Herptile Scientific Collection Permit Application and Fees

(510 ILCS 68/Art. 45 heading)

(510 ILCS 68/45-5)
Sec. 45-5. Permit application and fees. An applicant for a Herptile Scientific Collection permit must file an application with the Department on a form provided by the Department. The application must include all information and requirements as set by administrative rule. The application for these permits shall be reviewed by the Department to determine if a permit should be issued.
Unless addressed or exempted by administrative rule, annual permit renewal must be accompanied by non-refundable fee as set by the Department. The annual fee for a Herptile Scientific Collection permit shall be set by administrative rule. The Department shall adopt, by administrative rule, any additional procedures for the renewal of a Herptile Scientific Collection permit. All fees shall be deposited into the Fish and Wildlife Fund.
(Source: P.A. 98-752, eff. 1-1-15.)



Article 50 - Herpetoculture Permits

(510 ILCS 68/Art. 50 heading)

(510 ILCS 68/50-5)
Sec. 50-5. Permit issuance. Any person or business who engages in the breeding, hatching, propagation, sale, or offer for sale of any indigenous herptile, regardless of origin, shall procure a permit from the Department. Herptiles specified, which are bred, hatched, propagated, or legally obtained by a person or business holding a permit as provided for in this Article, may be transported and sold or offered for sale within this State. Indigenous herp taxa collected from the wild in this State shall not be bred unless otherwise authorized by the Department for research or recovery purposes.
(Source: P.A. 98-752, eff. 1-1-15.)

(510 ILCS 68/50-10)
Sec. 50-10. Permit requirements. Herpetoculture permit holders shall maintain written records of all herptiles indigenous to this State bought, sold, hatched, propagated, sold, or shipped for a minimum of 2 years after the date of the transaction and shall be made immediately available to authorized employees of the Department upon request. These records shall include the name and address of the buyer and seller, the appropriate permit number of the buyer and seller, the date of the transaction, the species name (both common and scientific), and the origin of herptile involved. Records of the annual operations, as may be required by the Department, shall be forwarded to the Department upon request.
The criteria and standards for a Herpetoculture permit shall be provided by administrative rule. The Department shall set forth applicable rules, including a list of herptiles indigenous to this State.
(Source: P.A. 98-752, eff. 1-1-15.)



Article 55 - Herpetoculture Permit Application and Fees

(510 ILCS 68/Art. 55 heading)

(510 ILCS 68/55-5)
Sec. 55-5. Permit application and fees. An applicant for a Herpetoculture permit must file an application with the Department on a form provided by the Department. The application must include all information and requirements as set forth by administrative rule. The application for these permits shall be reviewed by the Department to determine if a permit should be issued.
Unless addressed or exempted by administrative rule, annual permit renewal must be accompanied by a non-refundable fee as set by the Department. The annual fee for a residential Herpetoculture permit shall be set by administrative rule. The Department shall adopt, by administrative rule, any additional procedures for the renewal of a Herpetoculture permit. All fees shall be deposited into the Wildlife and Fish Fund.
As determined by the Department, non-residents may apply for a permit not to exceed 15 consecutive days to commercialize herptiles indigenous to this State as outlined in this Article. The fee for the permit shall be set by administrative rule, and all fees shall be deposited into the Wildlife and Fish Fund.
The Department shall adopt, by administrative rule, additional procedures for the renewal of annual Herpetoculture permits.
(Source: P.A. 98-752, eff. 1-1-15.)

(510 ILCS 68/55-10)
Sec. 55-10. Additional regulations. Nothing in Articles 50 and 55 shall be construed to give permittees authority to breed, hatch, propagate, sell, offer for sale, or otherwise commercialize any herptile or parts thereof from herptiles indigenous to this State, either partially or in whole, that originate from the wild in this State.
Any offspring resulting from the breeding of herptiles where one parent has been taken from the wild in this State and the other parent from non-Illinois stock or captive bred stock may not be legally sold or otherwise commercialized and shall be treated as indigenous or native Illinois herp taxa subject to Article 5 of this Act.
Color or pattern variations (morphs) of any herptile indigenous to this State are not exempt from this Article.
Due to the similarity of appearance (S/A) of certain intergrade or hybrid specimens, the Department retains the authority to enforce any and all provisions under this Act. Specimens determined by the Department, or its agents, to fit into this S/A category shall receive all benefits of this Act, as well as the Illinois Endangered Species Protection Act if applicable.
(Source: P.A. 98-752, eff. 1-1-15.)



Article 60 - Herptile Special Use Permit Requirements

(510 ILCS 68/Art. 60 heading)

(510 ILCS 68/60-5)
Sec. 60-5. Permit requirements. Prior to any person obtaining a Herptile Special Use permit, the following criteria must be met:
(1) the person was in legal possession and is the

legal possessor of the herptile prior to the effective date of this Act and the person applies for and is granted a Personal Possession permit for each special use herptile in the person's possession within 30 days after the enactment of this Act; or

(2) prior to acquiring a Herptile Special Use permit,

the person must provide the name, address, date of birth, permit number, telephone number of the possessor, type or species, and the date the herptile is to be acquired.

The applicant must comply with all requirements of this Act and the rules adopted by the Department to obtain a Herptile Special Use permit. Prior to the issuance of the Herptile Special Use permit, the applicant must provide proof of liability insurance or surety bond, either individually, or in the name of the entity giving the bona fide educational programs, in the amount of $100,000 for each special use herptile up to a maximum of $1,000,000 and the insurance or surety bond is to be maintained during the term of the permit for liability for any incident arising out of or relating to the special use herptile.
(Source: P.A. 98-752, eff. 1-1-15.)



Article 65 - Herptile Special Use Permit Application and Fees

(510 ILCS 68/Art. 65 heading)

(510 ILCS 68/65-5)
Sec. 65-5. Permit application and fees. An applicant for a Herptile Special Use permit must file an application with the Department on a form provided by the Department. The application must include all information and requirements as set forth by administrative rule.
The annual fee for a residential Herptile Special Use permit shall be set by administrative rule on a per person basis. The Herptile Special Use permit shall not be based on the number of special use herptile kept by an owner or possessor. All fees shall be deposited into the Wildlife and Fish Fund.
The Department shall adopt, by administrative rule, procedures for the renewal of annual Herptile Special Use permits.
Any person possessing and in legal possession of a special use herptile as stipulated in this Article that no longer wishes to keep the herptile may be assisted by the Department, at no charge to them and without prosecution, to place the special use herptile in a new home, within 30 days after the effective date of this Act.
The Department may issue a Limited Entry permit to an applicant who: (i) is not a resident of this State; (ii) complies with the requirements of this Act and all rules adopted by the Department under the authority of this Act; (iii) provides proof to the Department that he or she shall, during the permit term, maintain sufficient liability insurance coverage; (iv) pays to the Department, along with each application for a Limited Entry permit, a non-refundable fee as set by administrative rule, which the Department shall deposit into the Wildlife and Fish Fund; and (v) uses the herptile for an activity authorized in the Limited Entry permit. A Limited Entry permit shall be valid for not more than 30 consecutive days unless extended by the Department, however, no extension shall be longer than 15 days.
(Source: P.A. 98-752, eff. 1-1-15.)



Article 70 - Suspension of Privileges and Revocation of Herptile Special Use Permits

(510 ILCS 68/Art. 70 heading)

(510 ILCS 68/70-5)
Sec. 70-5. Suspension of privileges and revocation of permits. A person who does not hold a Herptile Special Use permit or Limited Entry permit and who violates a provision of this Act or an administrative rule authorized under this Act shall have his or her privileges under this Act suspended for up to 5 years after the date that he or she is in violation of an initial offense, for up to 10 years after the date that he or she is in violation of a second offense, and for life for a third or subsequent offense. Department suspensions and revocations shall be addressed by administrative rule.
A person who holds a Herptile Special Use permit or Limited Entry permit and who violates the provisions of this Act shall have his or her permit revoked and permit privileges under this Act suspended for a period of up to 2 years after the date that he or she is found guilty of an initial offense, for up to 10 years after the date that he or she is found guilty of a second offense, and for life for a third offense. Department suspensions and revocations shall be addressed by administrative rule.
A person whose privileges to possess a special use herptile have been suspended or permit revoked may appeal that decision in accordance with the provisions set forth in administrative rule.
(Source: P.A. 98-752, eff. 1-1-15.)



Article 75 - Record Keeping Requirements of Special Use Herptiles

(510 ILCS 68/Art. 75 heading)

(510 ILCS 68/75-5)
Sec. 75-5. Record keeping requirements. A person who possesses a special use herptile must maintain records pertaining to the acquisition, possession, and disposition of the special use herptile as provided by administrative rule. These records shall be maintained for a minimum of 2 years after the date the special use herptile is no longer in possession of the permit holder. All records are subject to inspection by authorized law enforcement officers. In addition to maintaining records, all special use herptiles must be either pit-tagged or microchipped to individually identify them and the pit-tag or microchip numbers are also to be maintained as other pertinent records, unless otherwise provided by administrative rule.
(Source: P.A. 98-752, eff. 1-1-15.)



Article 80 - Injury to a Member of Public By Special Use Herptiles

(510 ILCS 68/Art. 80 heading)

(510 ILCS 68/80-5)
Sec. 80-5. Injury to a member of public by special use herptiles. A person who possesses a special use herptile without complying with the requirements of this Act and the rules adopted under the authority of this Act and whose special use herptile harms a person when the possessor knew or should have known that the herptile had a propensity, when provoked or unprovoked, to harm, cause injury to, or otherwise substantially endanger a member of the public is guilty of a Class A misdemeanor. A person who fails to comply with the provisions of this Act and the rules adopted under the authority of this Act and who intentionally or knowingly allows a special use herptile to cause great bodily harm to, or the death of, a human is guilty of a Class 4 felony.
(Source: P.A. 98-752, eff. 1-1-15; 99-642, eff. 7-28-16.)



Article 85 - Prohibited Acts with Special Use Herptiles

(510 ILCS 68/Art. 85 heading)

(510 ILCS 68/85-5)
Sec. 85-5. Prohibited acts. Except as otherwise provided in this Act or by administrative rule, a person shall not own, possess, keep, import, transfer, harbor, bring into this State, breed, propagate, buy, sell, or offer to sell, or have in his or her custody or control a special use herptile.
A person shall not release any special use herptile into the wild at any time unless authorized by the Director in writing. The possessor of a special use herptile must immediately contact the animal control authority or law enforcement agency of the municipality or county where the possessor resides if a special use herptile escapes or is released.
The possessor of a special use herptile shall not keep, harbor, care for, transport, act as the custodian of, or maintain in his or her possession the special use herptile in anything other than an escape-proof enclosure.
The possessor of a special use herptile shall not transport the special use herptile to or possess the special use herptile at a public venue, commercial establishment, retail establishment, or educational institution unless specifically authorized by permit or required to render veterinary care to the special use herptile.
The possessor of a special use herptile, at all reasonable times, shall not deny the Department or its designated agents and officers access to premises where the possessor keeps a special use herptile to ensure compliance with this Act.
Except as otherwise provided in this Act or by administrative rule, a person shall not buy, sell, or barter, or offer to buy, sell, or barter a special use herptile.
(Source: P.A. 98-752, eff. 1-1-15.)



Article 90 - Penalties

(510 ILCS 68/Art. 90 heading)

(510 ILCS 68/90-5)
Sec. 90-5. Penalties. A person who violates Article 85 of this Act is guilty of a Class A misdemeanor for a first offense and a Class 4 felony for a second or subsequent offense occurring within one year after a finding of guilt on a first offense. A person who violates Article 75 of this Act is guilty of a Class B misdemeanor. Each day of a violation constitutes a separate offense. Any other violation of this Act is a Class A misdemeanor unless otherwise stated.
All fines and penalties collected under the authority of this Act or its administrative rules shall be deposited into the Wildlife and Fish Fund.
(Source: P.A. 98-752, eff. 1-1-15.)



Article 95 - Civil Liability and Immunity

(510 ILCS 68/Art. 95 heading)

(510 ILCS 68/95-5)
Sec. 95-5. Assumption of risk. Each person who owns, possesses, or keeps a herptile expressly assumes the risk of and legal responsibility for injury, loss, or damage to the person or the person's property that results from the ownership, possession, or keeping, of the herptile. Each owner, keeper, or possessor of a herptile shall be solely liable to manage, care for, and control a particular species, and it shall be the duty of each owner, keeper, or possessor, to maintain reasonable control of the particular herptile at all times, and to refrain from acting in a manner that may cause or contribute to the injury of person, whether in public or on private property.
(Source: P.A. 98-752, eff. 1-1-15.)

(510 ILCS 68/95-10)
Sec. 95-10. Civil liability and immunity. If any herptile escapes or is released, the owner and possessor of the herptile shall be strictly liable for all costs incurred in apprehending and confining the herptile, including any injuries incurred to humans or damage to property, both real and personal, including pets and livestock, and the owner shall indemnify any animal control officer, police officer, or Department employee acting in his or her official capacity to capture or control an escaped herptile.
The owner, keeper, or possessor of an escaped herptile shall be solely responsible for any and all liabilities arising out of or in connection with the escape or release of any herptile including liability for any damage, injury, or death caused by or to the herptile during or after the herptile's escape or release or as a result of the apprehension or confinement of the herptile after its escape or release. In addition, the owner, keeper, or possessor of an escaped herptile shall be solely responsible for any and all costs incurred by an animal control officer, police officer, or Department employee acting in his or her official capacity to capture or control an escaped herptile.
A licensed veterinarian who may have cause to treat a special use herptile that is in violation of this Act shall not be held liable, except for willful and wanton misconduct, under this Act provided that the veterinarian (i) promptly reports violations of this Act of which he or she has knowledge to a law enforcement agency within 24 hours after becoming aware of the incident; (ii) provides the name, address, and phone number of the person possessing the special use herptile at time of incident or treatment; (iii) provides the name and address of the owner of the special use herptile if known; (iv) identifies the kind and number of special use herptiles being treated; and (v) describes the reason for the treatment of the special use herptile.
(Source: P.A. 98-752, eff. 1-1-15.)



Article 100 - Seizure and Forfeiture

(510 ILCS 68/Art. 100 heading)

(510 ILCS 68/100-5)
Sec. 100-5. Prima facie evidence; confiscation. The possession of any reptile or amphibian life or any part of reptile or amphibian life protected under this Act is prima facie evidence that the reptile or amphibian life or any part of reptile or amphibian life is subject to the provisions of this Act, including administrative rules.
Whenever the contents of any box, barrel, package, or receptacle consists partly of contraband and partly of legal reptile or amphibian life or any part of reptile or amphibian life, the entire contents of the box, barrel, or package, or other receptacle are subject to confiscation.
Whenever a person has in his or her possession in excess of the number of reptile or amphibian life or any parts of reptile or amphibian life permitted under this Act, including administrative rules, the entire number of reptile or amphibian life or any parts of reptile or amphibian life in his or her possession is subject to confiscation.
(Source: P.A. 98-752, eff. 1-1-15.)

(510 ILCS 68/100-10)
Sec. 100-10. Search and seizure. Whenever any authorized employee of the Department, sheriff, deputy sheriff, or other peace office of the State has reason to believe that any person, owner, possessor, commercial institution, pet store, or reptile show vendor or attendee possesses any reptile or amphibian life or any part of reptile or amphibian life contrary to the provisions of this Act, including administrative rules, he or she may file, or cause to be filed, a sworn complaint to that effect before the circuit court and procure and execute a search warrant. Upon execution of the search warrant, the officer executing the search warrant shall make due return of the search warrant to the court issuing the search warrant, together with an inventory of all the reptile or amphibian life or any part of reptile or amphibian life taken under the search warrant. The court shall then issue process against the party owning, controlling, or transporting the reptile or amphibian life or any part of reptile or amphibian life seized, and upon its return shall proceed to determine whether or not the reptile or amphibian life or any part of reptile or amphibian life was held, possessed, or transported in violation of this Act, including administrative rules. In case of a finding that the reptile or amphibian life was illegally held, possessed, transported, or sold, a judgment shall be entered against the owner or party found in possession of the reptile or amphibian life or any part of reptile or amphibian life for the costs of the proceeding and providing for the disposition of the property seized, as provided for by this Act.
(Source: P.A. 98-752, eff. 1-1-15.)

(510 ILCS 68/100-15)
Sec. 100-15. Seizure and forfeiture. If any person is found to possess a special use herptile that is in violation of this Act, including any administrative rules, then the special use herptile and any equipment or items used contrary to this Act shall be subject to seizure and forfeiture by the Department. Any special use herptile seized in violation of this Act may immediately be placed in a facility approved by the Department.
If a person's special use herptile has been seized by the Department, then the owner and possessor of the special use herptile is liable for the reasonable costs associated with the seizure, placement, testing, and care for the special use herptile from the time of confiscation until the time the special use herptile is relocated to an approved facility or person holding a valid Herptile Special Use permit or is otherwise disposed of by the Department.
Any special use herptile and related items found abandoned shall become the property of the Department and disposed of according to Department rule.
The circuit court, in addition to any other penalty, may award any seized or confiscated special use herptiles or items to the Department as provided for in Section 1-215 of the Fish and Aquatic Life Code and Section 1.25 of the Wildlife Code. Further, the court, in addition to any other penalty, may assess a fee upon a person who pleads guilty to the provisions of this Act equal to the amount established or determined to maintain the special use herptile until it is permanently placed in a facility approved by the Department or otherwise disposed of.
(Source: P.A. 98-752, eff. 1-1-15.)



Article 105 - General Provisions

(510 ILCS 68/Art. 105 heading)

(510 ILCS 68/105-5)
Sec. 105-5. Administrative rules. The Department is authorized to adopt administrative rules for carrying out, administering, and enforcing the provisions of this Act. The administrative rules shall be adopted in accordance with the Illinois Administrative Procedure Act.
Rules, after becoming effective, shall be enforced in the same manner as other provisions of this Act. It is unlawful for any person to violate any provision of any administrative rule adopted by the Department. Violators of administrative rules are subject to the penalties in this Act.
(Source: P.A. 98-752, eff. 1-1-15.)

(510 ILCS 68/105-10)
Sec. 105-10. Conservation of reptiles and amphibians. The Department shall take all measures necessary for the conservation, distribution, introduction, and restoration of reptiles and amphibians. The Department shall also bring or cause to be brought actions and proceedings, in the name and by the authority of the People of the State of Illinois, to enforce this Act, including administrative rules, and to recover any and all fines and penalties provided for in this Act. Nothing in this Act shall be construed to authorize the Department to change any penalty prescribed by law or to change the amount of license fees or the authority conferred by licenses prescribed by law. The Department is authorized to cooperate with the appropriate Departments of the federal government and other Departments or agencies of State government and educational institutions in conducting surveys, experiments, or work of joint interest or benefit.
(Source: P.A. 98-752, eff. 1-1-15.)

(510 ILCS 68/105-15)
Sec. 105-15. Peace officers. All employees of the Department authorized by the Director shall have the power of, and shall be, peace officers in the enforcement of this Act, including administrative rules, and may carry weapons as may be necessary in the performance of his or her duties.
(Source: P.A. 98-752, eff. 1-1-15.)

(510 ILCS 68/105-20)
Sec. 105-20. Arrests; warrants. All authorized employees of the Department and all sheriffs, deputy sheriffs, and other police officers shall arrest any person detected in violation of any of the provisions of this Act, including administrative rules. Any duly accredited officer of the federal Fish and Wildlife Service and U.S. Forest Service may arrest any person detected in violation of any of the provisions of this Act, including administrative rules.
All officers shall make prompt investigation of any violation of this Act, including administrative rules, reported by any other persons and shall cause a complaint to be filed when there seems just ground for a complaint and evidence procurable to support the complaint.
Upon the filing of a complaint, the officers shall render assistance in the prosecution of the party against whom the complaint is made.
Peace officers, other than employees of the Department, making arrests and serving warrants provided for by this Act shall receive the fees and mileage as provided for by law for sheriffs.
Each duly accredited officer and authorized employee of the Department is empowered to execute and serve all warrants and processes issued by the circuit court.
(Source: P.A. 98-752, eff. 1-1-15.)

(510 ILCS 68/105-25)
Sec. 105-25. Prosecutions; State's Attorneys. All prosecutions shall be brought in the name and by the authority of the People of the State of Illinois before the circuit court for the county where the offense was committed.
All State's Attorneys shall enforce the provisions of this Act, including administrative rules, in his or her respective county and shall prosecute all persons charged with violating its provisions when requested by the Department.
(Source: P.A. 98-752, eff. 1-1-15.)

(510 ILCS 68/105-30)
Sec. 105-30. Statute of limitations. All prosecutions under this Act shall be commenced within 2 years after the time the offense charged was committed.
(Source: P.A. 98-752, eff. 1-1-15.)

(510 ILCS 68/105-35)
Sec. 105-35. Collection of fines. All fines provided for by this Act shall be collected and remitted to the Department's Wildlife and Fish Fund, within 30 days after the collection of the fine, by the clerk of the circuit court collecting the fines who shall submit at the same time to the Department a statement of the names of the persons so fined and the name of the arresting officer, the offense committed, the amount of the fine, and the date of the conviction.
(Source: P.A. 98-752, eff. 1-1-15.)

(510 ILCS 68/105-40)
Sec. 105-40. Power of entry and examination; access to lands and waters. Authorized employees of the Department are empowered, under law, to enter all lands and waters to enforce this Act. Authorized employees are further empowered to examine all buildings, private or public clubs (except dwellings), fish markets, reptile shows, pet stores, camps, vessels, cars (except sealed railroad cars or other sealed common carriers), conveyances, vehicles, watercraft, or any other means of transportation or shipping, tents, bags, pillowcases, coats, jackets, or other receptacles and to open any box, barrel, package, or other receptacle in the possession of a common carrier, that they have reason to believe contains reptile or amphibian life or any part of reptile or amphibian life taken, bought, sold or bartered, shipped, or had in possession contrary to this Act, including administrative rules, or that the receptacle containing the reptile or amphibian is falsely labeled.
Authorized employees of the Department shall be given free access to and shall not be hindered or interfered with in making an entry and examination. Any permit or license held by a person preventing free access or interfering with or hindering an employee shall not be issued to that person for the period of one year after his or her action.
Employees of the Department, as specifically authorized by the Director, are empowered to enter all lands and waters for the purpose of reptile or amphibian investigations, State and federal permit inspections, as well as reptile or amphibian censuses or inventories, and are further empowered to conduct examination of equipment and devices in the field, under law, to ensure compliance with this Act.
(Source: P.A. 98-752, eff. 1-1-15.)

(510 ILCS 68/105-45)
Sec. 105-45. Obstructing an officer. It shall be unlawful for any person to resist or obstruct any officer or employee of the Department in the discharge of his or her duties under this Act. Any person who violates this provision is guilty of a Class A misdemeanor.
(Source: P.A. 98-752, eff. 1-1-15.)

(510 ILCS 68/105-50)
Sec. 105-50. Posing as an officer or employee. It shall be unlawful for any person to represent himself or herself falsely to be an officer or employee of the Department or to assume to act as an officer or employee of the Department without having been duly appointed and employed. Any person who violates this provision is guilty of a Class A misdemeanor.
(Source: P.A. 98-752, eff. 1-1-15.)

(510 ILCS 68/105-55)
(Text of Section before amendment by P.A. 100-512)
Sec. 105-55. Illegal collecting devices; public nuisance. Every collecting device, including seines, nets, traps, pillowcases, bags, snake hooks or tongs, or any electrical device or any other devices including vehicles or conveyance, watercraft, or aircraft used or operated illegally or attempted to be used or operated illegally by any person in taking, transporting, holding, or conveying any reptile or amphibian life or any part of reptile or amphibian life, contrary to this Act, including administrative rules, shall be deemed a public nuisance and therefore illegal and subject to seizure and confiscation by any authorized employee of the Department. Upon the seizure of this item, the Department shall take and hold the item until disposed of as provided in this Act.
Upon the seizure of any device because of its illegal use, the officer or authorized employee of the Department making the seizure shall, as soon as reasonably possible, cause a complaint to be filed before the circuit court and a summons to be issued requiring the owner or person in possession of the property to appear in court and show cause why the device seized should not be forfeited to the State. Upon the return of the summons duly served or upon posting or publication of notice as provided in this Act, the court shall proceed to determine the question of the illegality of the use of the seized property. Upon judgment being entered that the property was illegally used, an order shall be entered providing for the forfeiture of the seized property to the State. The owner of the property may have a jury determine the illegality of its use and shall have the right of an appeal as in other civil cases. Confiscation or forfeiture shall not preclude or mitigate against prosecution and assessment of penalties provided in Article 90 of this Act.
Upon seizure of any property under circumstances supporting a reasonable belief that the property was abandoned, lost, stolen, or otherwise illegally possessed or used contrary to this Act, except property seized during a search or arrest, and ultimately returned, destroyed, or otherwise disposed of under order of a court in accordance with this Act, the authorized employee of the Department shall make reasonable inquiry and efforts to identify and notify the owner or other person entitled to possession of the property and shall return the property after the person provides reasonable and satisfactory proof of his or her ownership or right to possession and reimburses the Department for all reasonable expenses of custody. If the identity or location of the owner or other person entitled to possession of the property has not been ascertained within 6 months after the Department obtains possession, the Department shall effectuate the sale of the property for cash to the highest bidder at a public auction. The owner or other person entitled to possession of the property may claim and recover possession of the property at any time before its sale at public auction upon providing reasonable and satisfactory proof of ownership or right of possession and reimbursing the Department for all reasonable expenses of custody.
Any property forfeited to the State by court order under this Section may be disposed of by public auction, except that any property that is the subject of a court order shall not be disposed of pending appeal of the order. The proceeds of the sales at auction shall be deposited in the Wildlife and Fish Fund.
The Department shall pay all costs of posting or publication of notices required by this Section.
(Source: P.A. 98-752, eff. 1-1-15.)

(Text of Section after amendment by P.A. 100-512)
Sec. 105-55. Illegal collecting devices; public nuisance. Every collecting device, including seines, nets, traps, pillowcases, bags, snake hooks or tongs, or any electrical device or any other devices including vehicles or conveyance, watercraft, or aircraft used or operated illegally or attempted to be used or operated illegally by any person in taking, transporting, holding, or conveying any reptile or amphibian life or any part of reptile or amphibian life, contrary to this Act, including administrative rules, shall be deemed a public nuisance and therefore illegal and subject to seizure and confiscation by any authorized employee of the Department. Upon the seizure of this item, the Department shall take and hold the item until disposed of as provided in this Act.
Upon the seizure of any device because of its illegal use, the officer or authorized employee of the Department making the seizure shall, as soon as reasonably possible, cause a complaint to be filed before the circuit court and a summons to be issued requiring the owner or person in possession of the property to appear in court and show cause why the device seized should not be forfeited to the State. Upon the return of the summons duly served or upon posting or publication of notice as provided in this Act, the court shall proceed to determine the question of the illegality of the use of the seized property. Upon judgment being entered that the property was illegally used, an order shall be entered providing for the forfeiture of the seized property to the State. The owner of the property may have a jury determine the illegality of its use and shall have the right of an appeal as in other civil cases. Confiscation or forfeiture shall not preclude or mitigate against prosecution and assessment of penalties provided in Article 90 of this Act.
Upon seizure of any property under circumstances supporting a reasonable belief that the property was abandoned, lost, stolen, or otherwise illegally possessed or used contrary to this Act, except property seized during a search or arrest, and ultimately returned, destroyed, or otherwise disposed of under order of a court in accordance with this Act, the authorized employee of the Department shall make reasonable inquiry and efforts to identify and notify the owner or other person entitled to possession of the property and shall return the property after the person provides reasonable and satisfactory proof of his or her ownership or right to possession and reimburses the Department for all reasonable expenses of custody. If the identity or location of the owner or other person entitled to possession of the property has not been ascertained within 6 months after the Department obtains possession, the Department shall effectuate the sale of the property for cash to the highest bidder at a public auction. The owner or other person entitled to possession of the property may claim and recover possession of the property at any time before its sale at public auction upon providing reasonable and satisfactory proof of ownership or right of possession and reimbursing the Department for all reasonable expenses of custody.
Any property forfeited to the State by court order under this Section may be disposed of by public auction, except that any property that is the subject of a court order shall not be disposed of pending appeal of the order. The proceeds of the sales at auction shall be deposited in the Wildlife and Fish Fund.
The Department shall pay all costs of posting or publication of notices required by this Section.
Property seized or forfeited under this Section is subject to reporting under the Seizure and Forfeiture Reporting Act.
(Source: P.A. 100-512, eff. 7-1-18.)

(510 ILCS 68/105-60)
Sec. 105-60. Violations; separate offenses. Each act of pursuing, taking, shipping, offered or received for shipping, offering or receiving for shipment, transporting, buying, selling or bartering, or having in one's possession any protected reptile or amphibian life or any part of reptile or amphibian life, seines, nets, bags, snake hooks or tongs, or other devices used or to be used in violation of this Act, including administrative rules, constitutes a separate offense.
(Source: P.A. 98-752, eff. 1-1-15.)

(510 ILCS 68/105-65)
Sec. 105-65. Accessory to violation. Any person who aids in or contributes in any way to a violation of this Act, including administrative rules, is individually liable, as a separate offense under this Act, for the penalties imposed against the person who committed the violation.
(Source: P.A. 98-752, eff. 1-1-15.)

(510 ILCS 68/105-70)
Sec. 105-70. Permit fraudulently obtained. No person shall at any time:
(1) falsify, alter, or change in any manner, or

provide deceptive or false information required for any permit issued under the provisions of this Act;

(2) falsify any record required by this Act;
(3) counterfeit any form of permit provided for by

this Act;

(4) loan or transfer to another person any permit

issued under this Act; or

(5) use any permit issued to another person under

this Act.

It is unlawful to possess any permit issued under the provisions of this Act that was fraudulently obtained or which the person or permittee knew, or should have known, was falsified, altered, changed in any manner, or fraudulently obtained.
The Department shall revoke all permits and suspend all privileges under this Act of any person violating this Section for a period of not less than 3 years. The procedures for suspension under this Section shall be as provided for in administrative rule. Anyone who violates a provision of this Section shall be guilty of a Class A misdemeanor.
(Source: P.A. 98-752, eff. 1-1-15.)

(510 ILCS 68/105-75)
Sec. 105-75. Wildlife and Fish Fund; disposition of money received. All fees, fines, income of whatever kind or nature derived from reptile and amphibian activities regulated by this Act on lands, waters, or both under the jurisdiction or control of the Department and all penalties collected under this Act shall be deposited into the State treasury and shall be set apart in a special fund known as the Wildlife and Fish Fund.
(Source: P.A. 98-752, eff. 1-1-15.)

(510 ILCS 68/105-80)
Sec. 105-80. Ownership and title of wild indigenous reptiles and amphibians. The ownership of and title to all wild indigenous reptile and amphibian life within the boundaries of the State are hereby declared to be in the State and no wild indigenous reptile and amphibian life shall be taken or killed, in any manner or at any time, unless the person or persons taking or killing the wild indigenous reptile and amphibian life shall consent that the title to the wild indigenous reptile and amphibian life shall be and remain in the State for the purpose of regulating the taking, killing, possession, use, sale, and transportation of wild indigenous reptile and amphibian life after taking or killing, as set forth in this Act.
(Source: P.A. 98-752, eff. 1-1-15.)

(510 ILCS 68/105-85)
Sec. 105-85. Application. This Act shall apply to reptile and amphibian life or any part of reptile and amphibian life (i) in or from any of the waters or lands wholly within the boundaries of the State or over which the State has concurrent jurisdiction with any other state or (ii) which may be possessed in or brought into the State.
(Source: P.A. 98-752, eff. 1-1-15.)

(510 ILCS 68/105-90)
Sec. 105-90. Taking on private property. It is unlawful for any person to take or attempt to take any species of reptile or amphibian, or parts thereof, within or upon the land of another, or upon waters flowing over or standing on the land of another, without first obtaining permission from the owner or the owner's designee. For the purposes of this Section, the owner's designee means anyone who the owner designates in a written authorization and the authorization must contain (i) the legal or common description of property for which the authority is given, (ii) the extent that the owner's designee is authorized to make decisions regarding who is allowed to take or attempt to take any species of reptiles or amphibians, or parts thereof, and (iii) the owner's notarized signature. Before enforcing this Section, the law enforcement officer must have received notice from the owner or the owner's designee of a violation of this Section. Statements made to a law enforcement officer regarding this notice shall not be rendered inadmissible by the hearsay rule when offered for the purpose of showing the required notice. Any person who violates this Section shall be guilty of a Class B misdemeanor.
(Source: P.A. 98-752, eff. 1-1-15.)

(510 ILCS 68/105-95)
Sec. 105-95. Financial value of herptiles.
(a) For purposes of this Section, the financial value of all reptiles and amphibians described under this Act taken, possessed, or used in violation of this Act, whether in whole or in part, is as follows:
(1) for processed turtle parts, $8 for each pound or

fraction of a pound; for each non-processed turtle, $15 per whole turtle or fair market value, whichever is greater;

(2) for frogs, toads, salamanders, lizards, and

snakes, $5 per herptile or fair market value, whichever is greater, in whole or in part, unless specified as a special use herptile;

(3) for any special use herptile, the value shall be

no less than $250 per special use herptile or fair market value, whichever is greater;

(4) for any endangered or threatened herptile, the

value shall be no less than $150 per endangered or threatened herptile or fair market value, whichever is greater; and

(5) any person who, for profit or commercial

purposes, knowingly captures or kills, possesses, offers for sale, sells, offers to barter, barters, offers to purchase, purchases, delivers for shipment, ships, exports, imports, causes to be shipped, exported, or imported, delivers for transportation, transports, or causes to be transported, carries or causes to be carried, or receives for shipment, transportation, carriage, or export any reptile or amphibian life, in part or in whole, of any of the reptiles and amphibians protected by this Act, and that reptile or amphibian life, in whole or in part, is valued at or in excess of a total of $300 or fair market value, whichever is greater, as per value specified in paragraphs (1), (2), (3), and (4) of this subsection commits a Class 3 felony.

(b) The trier of fact may infer that a person "knowingly possesses" a reptile or amphibian, in whole or in part, captured or killed in violation of this Act, valued at or in excess of $600, as per value specified in paragraphs (1), (2), (3), and (4) of subsection (a) of this Section.
(Source: P.A. 98-752, eff. 1-1-15; 99-78, eff. 7-20-15.)

(510 ILCS 68/105-100)
Sec. 105-100. Home rule. A municipality or county may adopt an ordinance governing amphibian and reptile species that is more restrictive than this Act.
(Source: P.A. 98-752, eff. 1-1-15.)



Article 110 - Exemptions

(510 ILCS 68/Art. 110 heading)

(510 ILCS 68/110-5)
Sec. 110-5. Exemptions. When acting in their official capacity, the following entities and their agents are exempt from Articles 75 and 85 of this Act:
(1) public zoos or aquaria accredited by the

Association of Zoos and Aquariums or the Zoological Association of America;

(2) licensed veterinarians or anyone operating under

the authority of a licensed veterinarian;

(3) wildlife sanctuaries;
(4) accredited research or medical institutions;
(5) licensed or accredited educational institutions;
(6) circuses licensed and in compliance with the

Animal Welfare Act and all rules adopted by the Department of Agriculture;

(7) federal, State, and local law enforcement

officers, including animal control officers acting under the authority of this Act;

(8) members of federal, State, or local agencies

approved by the Department;

(9) any bona fide wildlife rehabilitation facility

licensed or otherwise authorized by the Department; and

(10) any motion picture or television production

company that uses licensed dealers, exhibitors, and transporters under the federal Animal Welfare Act, 7 U.S.C. 2132.

(Source: P.A. 98-752, eff. 1-1-15.)

(510 ILCS 68/900-5)
Sec. 900-5. (Amendatory provisions; text omitted).
(Source: P.A. 98-752, eff. 1-1-15; text omitted.)

(510 ILCS 68/900-10)
Sec. 900-10. (Amendatory provisions; text omitted).
(Source: P.A. 98-752, eff. 1-1-15; text omitted.)

(510 ILCS 68/900-15)
Sec. 900-15. (Amendatory provisions; text omitted).
(Source: P.A. 98-752, eff. 1-1-15; text omitted.)






510 ILCS 70/ - Humane Care for Animals Act.

(510 ILCS 70/1) (from Ch. 8, par. 701)
Sec. 1. This Act shall be known and may be cited as the "Humane Care for Animals Act".
(Source: P.A. 78-905.)

(510 ILCS 70/2) (from Ch. 8, par. 702)
Sec. 2. As used in this Act, unless the context otherwise requires, the terms specified in the Sections following this Section and preceding Section 3 have the meanings ascribed to them in those Sections.
(Source: P.A. 99-78, eff. 7-20-15.)

(510 ILCS 70/2.01) (from Ch. 8, par. 702.01)
Sec. 2.01.
"Animal" means every living creature, domestic or wild, but does not include man.
(Source: P.A. 78-905.)

(510 ILCS 70/2.01a)
Sec. 2.01a. Companion animal. "Companion animal" means an animal that is commonly considered to be, or is considered by the owner to be, a pet. "Companion animal" includes, but is not limited to, canines, felines, and equines.
(Source: P.A. 92-454, eff. 1-1-02.)

(510 ILCS 70/2.01b)
Sec. 2.01b. Exigent circumstances. "Exigent circumstances" means a licensed veterinarian cannot be secured without undue delay and, in the opinion of the animal control warden, animal control administrator, Department of Agriculture investigator, approved humane investigator, or animal shelter employee, the animal is so severely injured, diseased, or suffering that it is unfit for any useful purpose and to delay humane euthanasia would continue to cause the animal extreme suffering.
(Source: P.A. 92-454, eff. 1-1-02.)

(510 ILCS 70/2.01c)
Sec. 2.01c. Service animal. "Service animal" means an animal trained in obedience and task skills to meet the needs of a person with a disability.
(Source: P.A. 99-143, eff. 7-27-15.)

(510 ILCS 70/2.01d)
Sec. 2.01d. Search and rescue dog. "Search and rescue dog" means any dog that is trained or is certified to locate persons lost on land or in water.
(Source: P.A. 92-454, eff. 1-1-02.)

(510 ILCS 70/2.01e)
Sec. 2.01e. Animal Control Administrator. "Animal Control Administrator" means a veterinarian licensed by the State of Illinois and appointed pursuant to the Animal Control Act, or his duly authorized representative.
(Source: P.A. 92-454, eff. 1-1-02.)

(510 ILCS 70/2.01f)
Sec. 2.01f. Animal control facility. "Animal control facility" means any facility operated by or under contract for the State, county, or any municipal corporation or political subdivision of the State for the purpose of impounding or harboring seized, stray, homeless, abandoned or unwanted dogs, cats, and other animals.
(Source: P.A. 92-454, eff. 1-1-02.)

(510 ILCS 70/2.01g)
Sec. 2.01g. Animal Control Warden. "Animal Control Warden" means any person appointed by the Administrator and approved by the Board to perform duties as assigned by the Administrator to effectuate the Animal Control Act.
(Source: P.A. 92-454, eff. 1-1-02.)

(510 ILCS 70/2.01h)
Sec. 2.01h. Animal shelter. "Animal shelter" means a facility operated, owned, or maintained by a duly incorporated humane society, animal welfare society, or other non-profit organization for the purpose of providing for and promoting the welfare, protection, and humane treatment of animals. "Animal shelter" also means any veterinary hospital or clinic operated by a veterinarian or veterinarians licensed under the Veterinary Medicine and Surgery Practice Act of 2004 which operates for the above mentioned purpose in addition to its customary purposes.
(Source: P.A. 92-454, eff. 1-1-02; 93-281, eff. 12-31-03.)

(510 ILCS 70/2.02) (from Ch. 8, par. 702.02)
Sec. 2.02.
"Department" means the Department of Agriculture.
(Source: P.A. 78-905.)

(510 ILCS 70/2.03) (from Ch. 8, par. 702.03)
Sec. 2.03. "Department investigator" or "approved humane investigator" means a person employed by or approved by the Department to determine whether there has been a violation of this Act or an animal control warden or animal control administrator appointed under the Animal Control Act.
(Source: P.A. 87-157.)

(510 ILCS 70/2.04) (from Ch. 8, par. 702.04)
Sec. 2.04.
"Director" means the Director of Agriculture, or his duly appointed representative.
(Source: P.A. 78-905.)

(510 ILCS 70/2.05) (from Ch. 8, par. 702.05)
Sec. 2.05.
"Humane society" means any chartered, not for profit organization authorized to do business in this State and organized for the purpose of preventing cruelty to animals and promoting humane care and treatment of animals.
(Source: P.A. 78-905.)

(510 ILCS 70/2.05a) (from Ch. 8, par. 702.05a)
Sec. 2.05a. "Livestock management facility" means any on-farm animal feeding operation, on-farm livestock shelter, or on-farm milking and accompanying milk handling area.
(Source: P.A. 83-140.)

(510 ILCS 70/2.06) (from Ch. 8, par. 702.06)
Sec. 2.06.
"Owner" means any person who (a) has a right of property in an animal, (b) keeps or harbors an animal, (c) has an animal in his care, or (d) acts as custodian of an animal.
(Source: P.A. 78-905.)

(510 ILCS 70/2.07) (from Ch. 8, par. 702.07)
Sec. 2.07. Person. "Person" means any individual, minor, firm, corporation, partnership, other business unit, society, association, or other legal entity, any public or private institution, the State of Illinois, or any municipal corporation or political subdivision of the State.
(Source: P.A. 92-454, eff. 1-1-02.)

(510 ILCS 70/2.08)
Sec. 2.08. Police animal. "Police animal" means any animal owned or used by a law enforcement department or agency in the course of the department or agency's work.
(Source: P.A. 90-80, eff. 7-10-97.)

(510 ILCS 70/2.09)
Sec. 2.09. Humanely euthanized. "Humanely euthanized" means the painless administration of a lethal dose of an agent or method of euthanasia as prescribed in the Report of the American Veterinary Medical Association Panel on Euthanasia published in the Journal of the American Veterinary Medical Association, March 1, 2001 (or any successor version of that Report), that causes the painless death of an animal. Animals must be handled prior to administration of the agent or method of euthanasia in a manner to avoid undue apprehension by the animal.
(Source: P.A. 92-454, eff. 1-1-02.)

(510 ILCS 70/2.10)
Sec. 2.10. Companion animal hoarder. "Companion animal hoarder" means a person who (i) possesses a large number of companion animals; (ii) fails to or is unable to provide what he or she is required to provide under Section 3 of this Act; (iii) keeps the companion animals in a severely overcrowded environment; and (iv) displays an inability to recognize or understand the nature of or has a reckless disregard for the conditions under which the companion animals are living and the deleterious impact they have on the companion animals' and owner's health and well-being.
(Source: P.A. 92-454, eff. 1-1-02.)

(510 ILCS 70/3) (from Ch. 8, par. 703)
Sec. 3. Owner's duties.
(a) Each owner shall provide for each of his or her animals:
(1) a sufficient quantity of good quality, wholesome

food and water;

(2) adequate shelter and protection from the weather;
(3) veterinary care when needed to prevent suffering;

and

(4) humane care and treatment.
(b) To lawfully tether a dog outdoors, an owner must ensure that the dog:
(1) does not suffer from a condition that is known,

by that person, to be exacerbated by tethering;

(2) is tethered in a manner that will prevent it from

becoming entangled with other tethered dogs;

(3) is not tethered with a lead that (i) exceeds

one-eighth of the dog's body weight or (ii) is a tow chain or a log chain;

(4) is tethered with a lead that measures, when

rounded to the nearest whole foot, at least 10 feet in length;

(5) is tethered with a properly fitting harness or

collar other than the lead or a pinch, prong, or choke-type collar; and

(6) is not tethered in a manner that will allow it

to reach within the property of another person, a public walkway, or a road.

(c) Subsection (b) of this Section shall not be construed to prohibit:
(1) a person from walking a dog with a hand-held

leash;

(2) conduct that is directly related to the

cultivating of agricultural products, including shepherding or herding cattle or livestock, if the restraint is reasonably necessary for the safety of the dog;

(3) the tethering of a dog while at an organized and

lawful animal function, such as hunting, obedience training, performance and conformance events, or law enforcement training, or while in the pursuit of working or competing in those endeavors; or

(4) a dog restrained in compliance with the

requirements of a camping or recreational area as defined by a federal, State, or local authority or jurisdiction.

(d) A person convicted of violating subsection (a) of this Section is guilty of a Class B misdemeanor. A second or subsequent violation of subsection (a) of this Section is a Class 4 felony with every day that a violation continues constituting a separate offense. In addition to any other penalty provided by law, upon conviction for violating subsection (a) of this Section, the court may order the convicted person to undergo a psychological or psychiatric evaluation and to undergo any treatment at the convicted person's expense that the court determines to be appropriate after due consideration of the evaluation. If the convicted person is a juvenile or a companion animal hoarder, the court must order the convicted person to undergo a psychological or psychiatric evaluation and to undergo treatment that the court determines to be appropriate after due consideration of the evaluation.
(e) A person convicted of violating subsection (b) of this Section is guilty of a Class B misdemeanor.
(f) As used in this Section, "tether" means to restrain by tying to an object or structure, including, without limitation, a house, tree, fence, post, garage, shed, or clothes line at a person's residence or business, by any means, including, without limitation, a chain, rope, cord, leash, or running line.
(Source: P.A. 98-101, eff. 1-1-14.)

(510 ILCS 70/3.01) (from Ch. 8, par. 703.01)
Sec. 3.01. Cruel treatment.
(a) No person or owner may beat, cruelly treat, torment, starve, overwork or otherwise abuse any animal.
(b) No owner may abandon any animal where it may become a public charge or may suffer injury, hunger or exposure.
(c) No owner of a dog or cat that is a companion animal may expose the dog or cat in a manner that places the dog or cat in a life-threatening situation for a prolonged period of time in extreme heat or cold conditions that:
(1) results in injury to or death of the animal; or
(2) results in hypothermia, hyperthermia, frostbite,

or similar condition as diagnosed by a doctor of veterinary medicine.

(c-5) Nothing in this Section shall prohibit an animal from being impounded in an emergency situation under subsection (b) of Section 12 of this Act.
(d) A person convicted of violating this Section is guilty of a Class A misdemeanor. A second or subsequent conviction for a violation of this Section is a Class 4 felony. In addition to any other penalty provided by law, a person who is convicted of violating subsection (a) upon a companion animal in the presence of a child, as defined in Section 12-0.1 of the Criminal Code of 2012, shall be subject to a fine of $250 and ordered to perform community service for not less than 100 hours. In addition to any other penalty provided by law, upon conviction for violating this Section, the court may order the convicted person to undergo a psychological or psychiatric evaluation and to undergo any treatment at the convicted person's expense that the court determines to be appropriate after due consideration of the evidence. If the convicted person is a juvenile or a companion animal hoarder, the court must order the convicted person to undergo a psychological or psychiatric evaluation and to undergo treatment that the court determines to be appropriate after due consideration of the evaluation.
(Source: P.A. 99-311, eff. 1-1-16; 99-357, eff. 1-1-16; 99-642, eff. 7-28-16; 99-782, eff. 8-12-16.)

(510 ILCS 70/3.02)
Sec. 3.02. Aggravated cruelty.
(a) No person may intentionally commit an act that causes a companion animal to suffer serious injury or death. Aggravated cruelty does not include euthanasia of a companion animal through recognized methods approved by the Department of Agriculture unless prohibited under subsection (b).
(b) No individual, except a licensed veterinarian as exempted under Section 3.09, may knowingly or intentionally euthanize or authorize the euthanasia of a companion animal by use of carbon monoxide.
(c) A person convicted of violating Section 3.02 is guilty of a Class 4 felony. A second or subsequent violation is a Class 3 felony. In addition to any other penalty provided by law, upon conviction for violating this Section, the court may order the convicted person to undergo a psychological or psychiatric evaluation and to undergo any treatment at the convicted person's expense that the court determines to be appropriate after due consideration of the evaluation. If the convicted person is a juvenile or a companion animal hoarder, the court must order the convicted person to undergo a psychological or psychiatric evaluation and to undergo treatment that the court determines to be appropriate after due consideration of the evaluation.
(Source: P.A. 96-780, eff. 8-28-09.)

(510 ILCS 70/3.03)
Sec. 3.03. Animal torture.
(a) A person commits animal torture when that person without legal justification knowingly or intentionally tortures an animal. For purposes of this Section, and subject to subsection (b), "torture" means infliction of or subjection to extreme physical pain, motivated by an intent to increase or prolong the pain, suffering, or agony of the animal.
(b) For the purposes of this Section, "animal torture" does not include any death, harm, or injury caused to any animal by any of the following activities:
(1) any hunting, fishing, trapping, or other activity

allowed under the Wildlife Code, the Wildlife Habitat Management Areas Act, or the Fish and Aquatic Life Code;

(2) any alteration or destruction of any animal done

by any person or unit of government pursuant to statute, ordinance, court order, or the direction of a licensed veterinarian;

(3) any alteration or destruction of any animal by

any person for any legitimate purpose, including, but not limited to: castration, culling, declawing, defanging, ear cropping, euthanasia, gelding, grooming, neutering, polling, shearing, shoeing, slaughtering, spaying, tail docking, and vivisection; and

(4) any other activity that may be lawfully done to

an animal.

(c) A person convicted of violating this Section is guilty of a Class 3 felony. As a condition of the sentence imposed under this Section, the court shall order the offender to undergo a psychological or psychiatric evaluation and to undergo treatment that the court determines to be appropriate after due consideration of the evaluation.
(Source: P.A. 91-351, eff. 7-29-99; 92-650, eff. 7-11-02.)

(510 ILCS 70/3.03-1)
Sec. 3.03-1. Depiction of animal cruelty.
(a) "Depiction of animal cruelty" means any visual or auditory depiction, including any photograph, motion-picture film, video recording, electronic image, or sound recording, that would constitute a violation of Section 3.01, 3.02, 3.03, or 4.01 of the Humane Care for Animals Act or Section 26-5 or 48-1 of the Criminal Code of 1961 or the Criminal Code of 2012.
(b) No person may knowingly create, sell, market, offer to market or sell, or possess a depiction of animal cruelty. No person may place that depiction in commerce for commercial gain or entertainment. This Section does not apply when the depiction has religious, political, scientific, educational, law enforcement or humane investigator training, journalistic, artistic, or historical value; or involves rodeos, sanctioned livestock events, or normal husbandry practices.
The creation, sale, marketing, offering to sell or market, or possession of the depiction of animal cruelty is illegal regardless of whether the maiming, mutilation, torture, wounding, abuse, killing, or any other conduct took place in this State.
(c) Any person convicted of violating this Section is guilty of a Class A misdemeanor. A second or subsequent violation is a Class 4 felony. In addition to any other penalty provided by law, upon conviction for violating this Section, the court may order the convicted person to undergo a psychological or psychiatric evaluation and to undergo any treatment at the convicted person's expense that the court determines to be appropriate after due consideration of the evaluation. If the convicted person is a juvenile, the court shall order the convicted person to undergo a psychological or psychiatric evaluation and to undergo treatment that the court determines to be appropriate after due consideration of the evaluation.
(Source: P.A. 97-1108, eff. 1-1-13; 97-1150, eff. 1-25-13.)

(510 ILCS 70/3.04)
(Text of Section before amendment by P.A. 100-504)
Sec. 3.04. Arrests and seizures; penalties.
(a) Any law enforcement officer making an arrest for an offense involving one or more companion animals under Section 3.01, 3.02, or 3.03 of this Act may lawfully take possession of some or all of the companion animals in the possession of the person arrested. The officer, after taking possession of the companion animals, must file with the court before whom the complaint is made against any person so arrested an affidavit stating the name of the person charged in the complaint, a description of the condition of the companion animal or companion animals taken, and the time and place the companion animal or companion animals were taken, together with the name of the person from whom the companion animal or companion animals were taken and name of the person who claims to own the companion animal or companion animals if different from the person from whom the companion animal or companion animals were seized. He or she must at the same time deliver an inventory of the companion animal or companion animals taken to the court of competent jurisdiction. The officer must place the companion animal or companion animals in the custody of an animal control or animal shelter and the agency must retain custody of the companion animal or companion animals subject to an order of the court adjudicating the charges on the merits and before which the person complained against is required to appear for trial. If the animal control or animal shelter owns no facility capable of housing the companion animals, has no space to house the companion animals, or is otherwise unable to house the companion animals or the health or condition of the animals prevents their removal, the animals shall be impounded at the site of the violation pursuant to a court order authorizing the impoundment, provided that the person charged is an owner of the property. Employees or agents of the animal control or animal shelter or law enforcement shall have the authority to access the on-site impoundment property for the limited purpose of providing care and veterinary treatment for the impounded animals and ensuring their well-being and safety. For an on-site impoundment, a petition for posting of security may be filed under Section 3.05 of this Act. Disposition of the animals shall be controlled by Section 3.06 of this Act. The State's Attorney may, within 14 days after the seizure, file a "petition for forfeiture prior to trial" before the court having criminal jurisdiction over the alleged charges, asking for permanent forfeiture of the companion animals seized. The petition shall be filed with the court, with copies served on the impounding agency, the owner, and anyone claiming an interest in the animals. In a "petition for forfeiture prior to trial", the burden is on the prosecution to prove by a preponderance of the evidence that the person arrested violated Section 3.01, 3.02, 3.03, or 4.01 of this Act or Section 26-5 or 48-1 of the Criminal Code of 1961 or the Criminal Code of 2012.
(b) An owner whose companion animal or companion animals are removed by a law enforcement officer under this Section must be given written notice of the circumstances of the removal and of any legal remedies available to him or her. The notice must be posted at the place of seizure, or delivered to a person residing at the place of seizure or, if the address of the owner is different from the address of the person from whom the companion animal or companion animals were seized, delivered by registered mail to his or her last known address.
(c) In addition to any other penalty provided by law, upon conviction for violating Sections 3, 3.01, 3.02, or 3.03 the court may order the convicted person to forfeit to an animal control or animal shelter the animal or animals that are the basis of the conviction. Upon an order of forfeiture, the convicted person is deemed to have permanently relinquished all rights to the animal or animals that are the basis of the conviction. The forfeited animal or animals shall be adopted or humanely euthanized. In no event may the convicted person or anyone residing in his or her household be permitted to adopt the forfeited animal or animals. The court, additionally, may order that the convicted person and persons dwelling in the same household as the convicted person who conspired, aided, or abetted in the unlawful act that was the basis of the conviction, or who knew or should have known of the unlawful act, may not own, harbor, or have custody or control of any other animals for a period of time that the court deems reasonable.
(Source: P.A. 99-321, eff. 1-1-16.)

(Text of Section after amendment by P.A. 100-504)
Sec. 3.04. Arrests and seizures; penalties.
(a) Any law enforcement officer making an arrest for an offense involving one or more companion animals under Section 3.01, 3.02, 3.03, 4.01, or 7.1 of this Act may lawfully take possession of some or all of the companion animals in the possession of the person arrested. The officer, after taking possession of the companion animals, must file with the court before whom the complaint is made against any person so arrested an affidavit stating the name of the person charged in the complaint, a description of the condition of the companion animal or companion animals taken, and the time and place the companion animal or companion animals were taken, together with the name of the person from whom the companion animal or companion animals were taken and name of the person who claims to own the companion animal or companion animals if different from the person from whom the companion animal or companion animals were seized. He or she must at the same time deliver an inventory of the companion animal or companion animals taken to the court of competent jurisdiction. The officer must place the companion animal or companion animals in the custody of an animal control or animal shelter and the agency must retain custody of the companion animal or companion animals subject to an order of the court adjudicating the charges on the merits and before which the person complained against is required to appear for trial. If the animal control or animal shelter owns no facility capable of housing the companion animals, has no space to house the companion animals, or is otherwise unable to house the companion animals or the health or condition of the animals prevents their removal, the animals shall be impounded at the site of the violation pursuant to a court order authorizing the impoundment, provided that the person charged is an owner of the property. Employees or agents of the animal control or animal shelter or law enforcement shall have the authority to access the on-site impoundment property for the limited purpose of providing care and veterinary treatment for the impounded animals and ensuring their well-being and safety. Upon impoundment, a petition for posting of security may be filed under Section 3.05 of this Act. Disposition of the animals shall be controlled by Section 3.06 of this Act. The State's Attorney may, within 14 days after the seizure, file a "petition for forfeiture prior to trial" before the court having criminal jurisdiction over the alleged charges, asking for permanent forfeiture of the companion animals seized. The petition shall be filed with the court, with copies served on the impounding agency, the owner, and anyone claiming an interest in the animals. In a "petition for forfeiture prior to trial", the burden is on the prosecution to prove by a preponderance of the evidence that the person arrested violated Section 3.01, 3.02, 3.03, 4.01, or 7.1 of this Act or Section 26-5 or 48-1 of the Criminal Code of 1961 or the Criminal Code of 2012.
(b) An owner whose companion animal or companion animals are removed by a law enforcement officer under this Section must be given written notice of the circumstances of the removal and of any legal remedies available to him or her. The notice must be delivered in person, posted at the place of seizure, or delivered to a person residing at the place of seizure or, if the address of the owner is different from the address of the person from whom the companion animal or companion animals were seized, delivered by registered mail to his or her last known address.
(c) In addition to any other penalty provided by law, upon conviction for violating Sections 3, 3.01, 3.02, 3.03, 4.01, or 7.1 of this Act or Section 26-5 or 48-1 of the Criminal Code of 1961 or the Criminal Code of 2012, the court may order the convicted person to forfeit to an animal control or animal shelter the animal or animals that are the basis of the conviction. Upon an order of forfeiture, the convicted person is deemed to have permanently relinquished all rights to the animal or animals that are the basis of the conviction, if not already. The forfeited animal or animals shall be adopted or humanely euthanized. In no event may the convicted person or anyone residing in his or her household be permitted to adopt or otherwise possess the forfeited animal or animals. The court, additionally, may order that the convicted person and persons dwelling in the same household as the convicted person who conspired, aided, or abetted in the unlawful act that was the basis of the conviction, or who knew or should have known of the unlawful act, may not own, harbor, or have custody or control of any other animals for a period of time that the court deems reasonable.
(Source: P.A. 99-321, eff. 1-1-16; 100-504, eff. 6-1-18.)

(510 ILCS 70/3.05)
(Text of Section before amendment by P.A. 100-504)
Sec. 3.05. Security for companion animals and animals used for fighting purposes.
(a) In the case of companion animals as defined in Section 2.01a or animals used for fighting purposes in violation of Section 4.01 of this Act or Section 26-5 or 48-1 of the Criminal Code of 1961 or the Criminal Code of 2012, the animal control or animal shelter having custody of the animal or animals may file a petition with the court requesting that the person from whom the animal or animals are seized, or the owner of the animal or animals, be ordered to post security. The security must be in an amount sufficient to secure payment of all reasonable expenses expected to be incurred by the animal control or animal shelter in caring for and providing for the animal or animals pending the disposition of the charges. Reasonable expenses include, but are not limited to, estimated medical care and boarding of the animal or animals for 30 days. The amount of the security shall be determined by the court after taking into consideration all of the facts and circumstances of the case, including, but not limited to, the recommendation of the impounding organization having custody and care of the seized animal or animals and the cost of caring for the animal or animals. If security has been posted in accordance with this Section, the animal control or animal shelter may draw from the security the actual costs incurred by the agency in caring for the seized animal or animals.
(b) Upon receipt of a petition, the court must set a hearing on the petition, to be conducted within 5 business days after the petition is filed. The petitioner must serve a true copy of the petition upon the defendant and the State's Attorney for the county in which the animal or animals were seized. The petitioner must also serve a true copy of the petition on any interested person. For the purposes of this subsection, "interested person" means an individual, partnership, firm, joint stock company, corporation, association, trust, estate, or other legal entity that the court determines may have a pecuniary interest in the animal or animals that are the subject of the petition. The court must set a hearing date to determine any interested parties. The court may waive for good cause shown the posting of security.
(c) If the court orders the posting of security, the security must be posted with the clerk of the court within 5 business days after the hearing. If the person ordered to post security does not do so, the animal or animals are forfeited by operation of law and the animal control or animal shelter having control of the animal or animals must dispose of the animal or animals through adoption or must humanely euthanize the animal. In no event may the defendant or any person residing in the defendant's household adopt the animal or animals.
(d) The impounding organization may file a petition with the court upon the expiration of the 30-day period requesting the posting of additional security. The court may order the person from whom the animal or animals were seized, or the owner of the animal or animals, to post additional security with the clerk of the court to secure payment of reasonable expenses for an additional period of time pending a determination by the court of the charges against the person from whom the animal or animals were seized.
(e) In no event may the security prevent the impounding organization having custody and care of the animal or animals from disposing of the animal or animals before the expiration of the 30-day period covered by the security if the court makes a final determination of the charges against the person from whom the animal or animals were seized. Upon the adjudication of the charges, the person who posted the security is entitled to a refund of the security, in whole or in part, for any expenses not incurred by the impounding organization.
(f) Notwithstanding any other provision of this Section to the contrary, the court may order a person charged with any violation of this Act to provide necessary food, water, shelter, and care for any animal or animals that are the basis of the charge without the removal of the animal or animals from their existing location and until the charges against the person are adjudicated. Until a final determination of the charges is made, any law enforcement officer, animal control officer, Department investigator, or an approved humane investigator may be authorized by an order of the court to make regular visits to the place where the animal or animals are being kept to ascertain if the animal or animals are receiving necessary food, water, shelter, and care. Nothing in this Section prevents any law enforcement officer, Department investigator, or approved humane investigator from applying for a warrant under this Section to seize any animal or animals being held by the person charged pending the adjudication of the charges if it is determined that the animal or animals are not receiving the necessary food, water, shelter, or care.
(g) Nothing in this Act shall be construed to prevent the voluntary, permanent relinquishment of any animal by its owner to an animal control or animal shelter in lieu of posting security or proceeding to a forfeiture hearing. Voluntary relinquishment shall have no effect on the criminal charges that may be pursued by the appropriate authorities.
(h) If an owner of a companion animal is acquitted by the court of charges made pursuant to this Act, the court shall further order that any security that has been posted for the animal shall be returned to the owner by the impounding organization.
(i) The provisions of this Section only pertain to companion animals and animals used for fighting purposes.
(Source: P.A. 97-1108, eff. 1-1-13; 97-1150, eff. 1-25-13.)

(Text of Section after amendment by P.A. 100-504)
Sec. 3.05. Security for companion animals and animals used for fighting purposes.
(a) In the case of companion animals as defined in Section 2.01a or animals used for fighting purposes in violation of Section 4.01 of this Act or Section 26-5 or 48-1 of the Criminal Code of 1961 or the Criminal Code of 2012 or a violation of 3.01, 3.02, 3.03, or 7.1 of this Act, the animal control or animal shelter having custody of the animal or animals may file a petition with the court requesting that the person from whom the animal or animals are seized, or the owner of the animal or animals, be ordered to post security. The security must be in an amount sufficient to secure payment of all reasonable expenses expected to be incurred by the animal control or animal shelter in caring for and providing for the animal or animals pending the disposition of the charges. Reasonable expenses include, but are not limited to, estimated medical care and boarding of the animal or animals for 30 days. The amount of the security shall be determined by the court after taking into consideration all of the facts and circumstances of the case, including, but not limited to, the recommendation of the impounding organization having custody and care of the seized animal or animals and the cost of caring for the animal or animals. If security has been posted in accordance with this Section, the animal control or animal shelter may draw from the security the actual costs incurred by the agency in caring for the seized animal or animals.
(b) Upon receipt of a petition, the court must set a hearing on the petition, to be conducted within 5 business days after the petition is filed. The petitioner must serve a true copy of the petition upon the defendant and the State's Attorney for the county in which the animal or animals were seized. The petitioner must also serve a true copy of the petition on any interested person. For the purposes of this subsection, "interested person" means an individual, partnership, firm, joint stock company, corporation, association, trust, estate, or other legal entity that the court determines may have a pecuniary interest in the animal or animals that are the subject of the petition. The court must set a hearing date to determine any interested parties. The court may waive for good cause shown the posting of security.
(c) If the court orders the posting of security, the security must be posted with the clerk of the court within 5 business days after the hearing. If the person ordered to post security does not do so, the animal or animals are forfeited by operation of law and the animal control or animal shelter having control of the animal or animals must dispose of the animal or animals through adoption or must humanely euthanize the animal. In no event may the defendant or any person residing in the defendant's household adopt the animal or animals.
(d) The impounding organization may file a petition with the court upon the expiration of the 30-day period requesting the posting of additional security. The court may order the person from whom the animal or animals were seized, or the owner of the animal or animals, to post additional security with the clerk of the court to secure payment of reasonable expenses for an additional period of time pending a determination by the court of the charges against the person from whom the animal or animals were seized.
(e) In no event may the security prevent the impounding organization having custody and care of the animal or animals from disposing of the animal or animals before the expiration of the 30-day period covered by the security if the court makes a final determination of the charges against the person from whom the animal or animals were seized. Upon the adjudication of the charges, the person who posted the security is entitled to a refund of the security, in whole or in part, for any expenses not incurred by the impounding organization.
(f) Notwithstanding any other provision of this Section to the contrary, the court may order a person charged with any violation of this Act to provide necessary food, water, shelter, and care for any animal or animals that are the basis of the charge without the removal of the animal or animals from their existing location and until the charges against the person are adjudicated. Until a final determination of the charges is made, any law enforcement officer, animal control officer, Department investigator, or an approved humane investigator may be authorized by an order of the court to make regular visits to the place where the animal or animals are being kept to ascertain if the animal or animals are receiving necessary food, water, shelter, and care. Nothing in this Section prevents any law enforcement officer, Department investigator, or approved humane investigator from applying for a warrant under this Section to seize any animal or animals being held by the person charged pending the adjudication of the charges if it is determined that the animal or animals are not receiving the necessary food, water, shelter, or care.
(g) Nothing in this Act shall be construed to prevent the voluntary, permanent relinquishment of any animal by its owner to an animal control or animal shelter in lieu of posting security or proceeding to a forfeiture hearing. Voluntary relinquishment shall have no effect on the criminal charges that may be pursued by the appropriate authorities.
(h) If an owner of a companion animal is acquitted by the court of charges made pursuant to this Act, the court shall further order that any security that has been posted for the animal shall be returned to the owner by the impounding organization.
(i) The provisions of this Section only pertain to companion animals and animals used for fighting purposes.
(Source: P.A. 100-504, eff. 6-1-18.)

(510 ILCS 70/3.06)
Sec. 3.06. Disposition of seized companion animals and animals used for fighting purposes.
(a) Upon the conviction of the person charged, all animals seized, if not previously ordered forfeited or previously forfeited by operation of law, are forfeited to the facility impounding the animals and must be humanely euthanized or adopted. Any outstanding costs incurred by the impounding facility for boarding and treating the animals pending the disposition of the case and any costs incurred in disposing of the animals must be borne by the person convicted.
(b) Any person authorized by this Section to care for an animal or animals, to treat an animal or animals, or to attempt to restore an animal or animals to good health and who is acting in good faith is immune from any civil or criminal liability that may result from his or her actions.
(c) The provisions of this Section only pertain to companion animals and animals used for fighting purposes.
(Source: P.A. 92-454, eff. 1-1-02.)

(510 ILCS 70/3.07)
Sec. 3.07. Veterinarian reports; humane euthanasia. Any veterinarian in this State who observes or is presented with an animal or animals for the treatment of aggravated cruelty under Section 3.02 or torture under Section 3.03 of this Act must file a report with the Department and cooperate with the Department by furnishing the owner's name, the date of receipt of the animal or animals and any treatment administered, and a description of the animal or animals involved, including a microchip number if applicable. Any veterinarian who in good faith makes a report, as required by this Section, has immunity from any liability, civil, criminal, or otherwise, that may result from his or her actions. For the purposes of any proceedings, civil or criminal, the good faith of the veterinarian shall be presumed.
An animal control warden, animal control administrator, approved humane investigator, or animal shelter employee may humanely euthanize severely injured, diseased, or suffering animals in exigent circumstances.
(Source: P.A. 92-454, eff. 1-1-02.)

(510 ILCS 70/3.09)
Sec. 3.09. Carbon monoxide euthanasia by a licensed veterinarian. A licensed veterinarian may euthanize a companion animal in a commercially manufactured chamber by use of compressed carbon monoxide. The veterinarian must be physically present during the euthanasia process until death is confirmed. The veterinarian must take all of the following steps when using a gas chamber:
(1) Render a written opinion for each companion

animal including:

(A) a description of the animal including

species, color, age, sex, and microchip number if present; and

(B) a signed and dated statement that the use of

compressed carbon monoxide is the most humane method of euthanasia for this companion animal.

(2) Use a commercially manufactured chamber pursuant

to the guidelines set forth in the most recent report of the AVMA Panel on Euthanasia. The interior of the chamber must be well lit and equipped with view-ports, a regulator, and a flow meter. Monitoring equipment must be used at all times during the operation. Animals that are under 4 months of age, old, injured, or sick may not be euthanized by carbon monoxide. Animals shall remain in the chamber and be exposed for a minimum of 20 minutes. Staff members shall be fully notified of potential health risks.

(3) Only one companion animal may be euthanized at a

time.

(Source: P.A. 96-780, eff. 8-28-09.)

(510 ILCS 70/4) (from Ch. 8, par. 704)
(Text of Section before amendment by P.A. 100-504)
Sec. 4. Prohibited acts. No person may sell, offer for sale, barter, or give away as a pet or a novelty any rabbit or any baby chick, duckling or other fowl which has been dyed, colored, or otherwise treated to impart an artificial color thereto. Baby chicks or ducklings shall not be sold, offered for sale, bartered, or given away as pets or novelties. Rabbits, ducklings or baby chicks shall not be awarded as prizes.
A person convicted of violating this Section is guilty of a Class B misdemeanor. A second or subsequent violation is a Class 4 felony, with every day that a violation continues constituting a separate offense.
(Source: P.A. 92-650, eff. 7-11-02.)

(Text of Section after amendment by P.A. 100-504)
Sec. 4. Prohibited acts. No person may sell, offer for sale, barter, or give away as a pet or a novelty any rabbit or any baby chick, duckling or other fowl which has been dyed, colored, or otherwise treated to impart an artificial color thereto. Baby chicks or ducklings shall not be sold, offered for sale, bartered, or given away as pets or novelties. Rabbits, ducklings or baby chicks shall not be awarded as prizes.
No person may allow for the adoption, transfer, sale, offer for sale, barter, or give away any animal forfeited or relinquished under Section 3.04 or 3.05 of this Act to the person who forfeited the animal or a person residing in that person's household.
A person convicted of violating this Section is guilty of a Class B misdemeanor. A second or subsequent violation is a Class 4 felony, with every day that a violation continues constituting a separate offense.
(Source: P.A. 100-504, eff. 6-1-18.)

(510 ILCS 70/4.01) (from Ch. 8, par. 704.01)
Sec. 4.01. Animals in entertainment. This Section does not apply when the only animals involved are dogs. (Section 48-1 of the Criminal Code of 2012, rather than this Section, applies when the only animals involved are dogs.)
(a) No person may own, capture, breed, train, or lease any animal which he or she knows or should know is intended for use in any show, exhibition, program, or other activity featuring or otherwise involving a fight between such animal and any other animal or human, or the intentional killing of any animal for the purpose of sport, wagering, or entertainment.
(b) No person shall promote, conduct, carry on, advertise, collect money for or in any other manner assist or aid in the presentation for purposes of sport, wagering, or entertainment, any show, exhibition, program, or other activity involving a fight between 2 or more animals or any animal and human, or the intentional killing of any animal.
(c) No person shall sell or offer for sale, ship, transport, or otherwise move, or deliver or receive any animal which he or she knows or should know has been captured, bred, or trained, or will be used, to fight another animal or human or be intentionally killed, for the purpose of sport, wagering, or entertainment.
(d) No person shall manufacture for sale, shipment, transportation or delivery any device or equipment which that person knows or should know is intended for use in any show, exhibition, program, or other activity featuring or otherwise involving a fight between 2 or more animals, or any human and animal, or the intentional killing of any animal for purposes of sport, wagering or entertainment.
(e) No person shall own, possess, sell or offer for sale, ship, transport, or otherwise move any equipment or device which such person knows or should know is intended for use in connection with any show, exhibition, program, or activity featuring or otherwise involving a fight between 2 or more animals, or any animal and human, or the intentional killing of any animal for purposes of sport, wagering or entertainment.
(f) No person shall make available any site, structure, or facility, whether enclosed or not, which he or she knows or should know is intended to be used for the purpose of conducting any show, exhibition, program, or other activity involving a fight between 2 or more animals, or any animal and human, or the intentional killing of any animal.
(g) No person shall knowingly attend or otherwise patronize any show, exhibition, program, or other activity featuring or otherwise involving a fight between 2 or more animals, or any animal and human, or the intentional killing of any animal for the purposes of sport, wagering or entertainment.
(h) (Blank).
(i) Any animals or equipment involved in a violation of this Section shall be immediately seized and impounded under Section 12 by the Department when located at any show, exhibition, program, or other activity featuring or otherwise involving an animal fight for the purposes of sport, wagering, or entertainment.
(j) Any vehicle or conveyance other than a common carrier that is used in violation of this Section shall be seized, held, and offered for sale at public auction by the sheriff's department of the proper jurisdiction, and the proceeds from the sale shall be remitted to the general fund of the county where the violation took place.
(k) Any veterinarian in this State who is presented with an animal for treatment of injuries or wounds resulting from fighting where there is a reasonable possibility that the animal was engaged in or utilized for a fighting event for the purposes of sport, wagering, or entertainment shall file a report with the Department and cooperate by furnishing the owners' names, dates, and descriptions of the animal or animals involved. Any veterinarian who in good faith complies with the requirements of this subsection has immunity from any liability, civil, criminal, or otherwise, that may result from his or her actions. For the purposes of any proceedings, civil or criminal, the good faith of the veterinarian shall be rebuttably presumed.
(l) No person shall solicit a minor to violate this Section.
(m) The penalties for violations of this Section shall be as follows:
(1) A person convicted of violating subsection (a),

(b), or (c) of this Section or any rule, regulation, or order of the Department pursuant thereto is guilty of a Class 4 felony for the first offense. A second or subsequent offense involving the violation of subsection (a), (b), or (c) of this Section or any rule, regulation, or order of the Department pursuant thereto is a Class 3 felony.

(2) A person convicted of violating subsection (d),

(e), or (f) of this Section or any rule, regulation, or order of the Department pursuant thereto is guilty of a Class 4 felony for the first offense. A second or subsequent violation is a Class 3 felony.

(3) A person convicted of violating subsection (g) of

this Section or any rule, regulation, or order of the Department pursuant thereto is guilty of a Class 4 felony for the first offense. A second or subsequent violation is a Class 3 felony.

(4) A person convicted of violating subsection (l) of

this Section is guilty of a Class 4 felony for the first offense. A second or subsequent violation is a Class 3 felony.

(n) A person who commits a felony violation of this Section is subject to the property forfeiture provisions set forth in Article 124B of the Code of Criminal Procedure of 1963.
(Source: P.A. 96-226, eff. 8-11-09; 96-712, eff. 1-1-10; 96-1000, eff. 7-2-10; 97-1108, eff. 1-1-13; 97-1150, eff. 1-25-13.)

(510 ILCS 70/4.02) (from Ch. 8, par. 704.02)
Sec. 4.02. Arrests; reports.
(a) Any law enforcement officer making an arrest for an offense involving one or more animals under Section 4.01 of this Act or Section 48-1 of the Criminal Code of 2012 shall lawfully take possession of all animals and all paraphernalia, implements, or other property or things used or employed, or about to be employed, in the violation of any of the provisions of Section 4.01 of this Act or Section 48-1 of the Criminal Code of 2012. When a law enforcement officer has taken possession of such animals, paraphernalia, implements or other property or things, he or she shall file with the court before whom the complaint is made against any person so arrested an affidavit stating therein the name of the person charged in the complaint, a description of the property so taken and the time and place of the taking thereof together with the name of the person from whom the same was taken and name of the person who claims to own such property, if different from the person from whom the animals were seized and if known, and that the affiant has reason to believe and does believe, stating the ground of the belief, that the animals and property so taken were used or employed, or were about to be used or employed, in a violation of Section 4.01 of this Act or Section 48-1 of the Criminal Code of 2012. He or she shall thereupon deliver an inventory of the property so taken to the court of competent jurisdiction. A law enforcement officer may humanely euthanize animals that are severely injured.
An owner whose animals are removed for a violation of Section 4.01 of this Act or Section 48-1 of the Criminal Code of 2012 must be given written notice of the circumstances of the removal and of any legal remedies available to him or her. The notice must be posted at the place of seizure or delivered to a person residing at the place of seizure or, if the address of the owner is different from the address of the person from whom the animals were seized, delivered by registered mail to his or her last known address.
The animal control or animal shelter having custody of the animals may file a petition with the court requesting that the person from whom the animals were seized or the owner of the animals be ordered to post security pursuant to Section 3.05 of this Act.
Upon the conviction of the person so charged, all animals shall be adopted or humanely euthanized and property so seized shall be adjudged by the court to be forfeited. Any outstanding costs incurred by the impounding facility in boarding and treating the animals pending the disposition of the case and disposing of the animals upon a conviction must be borne by the person convicted. In no event may the animals be adopted by the defendant or anyone residing in his or her household. If the court finds that the State either failed to prove the criminal allegations or failed to prove that the animals were used in fighting, the court must direct the delivery of the animals and the other property not previously forfeited to the owner of the animals and property.
Any person authorized by this Section to care for an animal, to treat an animal, or to attempt to restore an animal to good health and who is acting in good faith is immune from any civil or criminal liability that may result from his or her actions.
An animal control warden, animal control administrator, animal shelter employee, or approved humane investigator may humanely euthanize severely injured, diseased, or suffering animal in exigent circumstances.
(b) Any veterinarian in this State who is presented with an animal for treatment of injuries or wounds resulting from fighting where there is a reasonable possibility that the animal was engaged in or utilized for a fighting event shall file a report with the Department and cooperate by furnishing the owners' names, date of receipt of the animal or animals and treatment administered, and descriptions of the animal or animals involved. Any veterinarian who in good faith makes a report, as required by this subsection (b), is immune from any liability, civil, criminal, or otherwise, resulting from his or her actions. For the purposes of any proceedings, civil or criminal, the good faith of any such veterinarian shall be presumed.
(Source: P.A. 97-1108, eff. 1-1-13; 97-1150, eff. 1-25-13.)

(510 ILCS 70/4.03) (from Ch. 8, par. 704.03)
Sec. 4.03. Teasing, striking or tampering with police animals, service animals, accelerant detection dogs, or search and rescue dogs prohibited. It shall be unlawful for any person to willfully and maliciously taunt, torment, tease, beat, strike, or administer or subject any desensitizing drugs, chemicals, or substance to (i) any animal used by a law enforcement officer in the performance of his or her functions or duties, or when placed in confinement off duty, (ii) any service animal, (iii) any search and rescue dog, (iv) any police, service, or search and rescue animal in training, or (v) any accelerant detection canine used by a fire officer for arson investigations in the performance of his or her functions or while off duty. It is unlawful for any person to interfere or meddle with (i) any animal used by a law enforcement department or agency or any handler thereof in the performance of the functions or duties of the department or agency, (ii) any service animal, (iii) any search and rescue dog, (iv) any law enforcement, service, or search and rescue animal in training, or (v) any accelerant detection canine used by a fire officer for arson investigations in the performance of his or her functions or while off duty.
Any person convicted of violating this Section is guilty of a Class A misdemeanor. A second or subsequent violation is a Class 4 felony.
(Source: P.A. 96-1171, eff. 7-22-10.)

(510 ILCS 70/4.04) (from Ch. 8, par. 704.04)
Sec. 4.04. Injuring or killing police animals, service animals, accelerant detection dogs, or search and rescue dogs prohibited. It shall be unlawful for any person to willfully or maliciously torture, mutilate, injure, disable, poison, or kill (i) any animal used by a law enforcement department or agency in the performance of the functions or duties of the department or agency or when placed in confinement off duty, (ii) any service animal, (iii) any search and rescue dog, (iv) any law enforcement, service, or search and rescue animal in training, or (v) any accelerant detection canine used by a fire officer for arson investigations in the performance of his or her functions or while off duty. However, a police officer or veterinarian may perform euthanasia in emergency situations when delay would cause the animal undue suffering and pain.
A person convicted of violating this Section is guilty of a Class 4 felony if the animal is not killed or totally disabled; if the animal is killed or totally disabled, the person is guilty of a Class 3 felony.
(Source: P.A. 95-331, eff. 8-21-07; 95-560, eff. 8-30-07; 96-1171, eff. 7-22-10.)

(510 ILCS 70/5) (from Ch. 8, par. 705)
Sec. 5. Lame or disabled horses. No person shall sell, offer to sell, lead, ride, transport, or drive on any public way any equidae which, because of debility, disease, lameness or any other cause, could not be worked in this State without violating this Act. Such equidae may be conveyed to a proper place for medical or surgical treatment or for humane keeping or euthanasia.
A person convicted of violating this Section or any rule, regulation, or order of the Department pursuant thereto is guilty of a Class A misdemeanor. A second or subsequent violation is a Class 4 felony.
(Source: P.A. 95-2, eff. 5-24-07.)

(510 ILCS 70/5.01)
Sec. 5.01. Horse poling or tripping.
(a) As used in this Section:
"Pole" means to use a method of training a horse that consists of (i) forcing, persuading, or enticing a horse to jump so that one or more of its legs contacts an obstruction consisting of any kind of wire, or a pole, stick, rope, or other object in which is embedded brads, nails, tacks, or other sharp points or (ii) raising, throwing, or moving a pole, stick, wire, rope, or other object against one or more legs of a horse while it is jumping an obstruction so that the horse, in either case, is induced to raise its leg or legs higher in order to clear the obstruction.
"Trip" means to use a wire, rope, pole, stick, or other object or apparatus to cause a horse to fall or lose its balance.
(b) No person may knowingly pole or trip a horse by any means for entertainment or sport purposes.
(c) This Section does not prohibit the lawful laying down of a horse for medical or identification purposes.
(d) A person convicted of violating this Section is guilty of a Class A misdemeanor. A second or subsequent violation of this Section is a Class 4 felony.
(Source: P.A. 92-650, eff. 7-11-02.)

(510 ILCS 70/6) (from Ch. 8, par. 706)
Sec. 6. Poisoning prohibited. No person may knowingly poison or cause to be poisoned any dog or other domestic animal. The only exception will be by written permit from the Department for the purpose of controlling diseases transmissible to humans or other animals and only when all other methods and means have been exhausted. Such a written permit shall name the person or persons conducting the poisoning, specify the products to be used, give the boundaries of the area involved, and specify the precautionary measures to be employed to insure the safety of humans and other animals.
This Section does not prohibit the use of a euthanasia drug by a euthanasia agency for the purpose of animal euthanasia, provided that the euthanasia drug is used by or under the direction of a licensed veterinarian or certified euthanasia technician, all as defined in and subject to the Humane Euthanasia in Animal Shelters Act.
A person convicted of violating this Section or any rule, regulation, or order of the Department pursuant thereto is guilty of a Class A misdemeanor. A second or subsequent violation is a Class 4 felony.
(Source: P.A. 92-650, eff. 7-11-02.)

(510 ILCS 70/7) (from Ch. 8, par. 707)
Sec. 7. Confinement or detention during transportation. No owner, railroad or other common carrier may, when transporting any animal, allow that animal to be confined in any type of conveyance more than 28 consecutive hours without being exercised as necessary for that particular type of animal and without being properly rested, fed and watered; except that a reasonable extension of this time limit shall be granted when a storm or accident causes a delay. In the case of default of the owner or consignee, the company transporting the animal shall exercise the animal, when necessary for the particular type of animal and for the proper resting, feeding, watering and sheltering of such animal, and shall have a lien upon the animal until all expenses resulting therefrom have been paid.
Any person who intentionally or negligently without jurisdiction of law detains a shipment of livestock long enough to endanger the health or safety of the livestock is liable to the owner for any diminution in the value or death of the livestock.
Authorities detaining a livestock shipment shall give priority to the health and safety of the animals and shall expeditiously handle any legal violation so that the intact shipment may safely reach its designated destination.
A person convicted of violating this Section or any rule, regulation, or order of the Department pursuant thereto, is guilty of a Class B misdemeanor. A second or subsequent violation is a Class 4 felony, with every day that a violation continues constituting a separate offense.
(Source: P.A. 92-650, eff. 7-11-02.)

(510 ILCS 70/7.1) (from Ch. 8, par. 707.1)
Sec. 7.1. Confinement in motor vehicle. No owner or person shall confine any animal in a motor vehicle in such a manner that places it in a life or health threatening situation by exposure to a prolonged period of extreme heat or cold, without proper ventilation or other protection from such heat or cold. In order to protect the health and safety of an animal, an animal control officer, law enforcement officer, or Department investigator who has probable cause to believe that this Section is being violated shall have authority to enter such motor vehicle by any reasonable means under the circumstances after making a reasonable effort to locate the owner or other person responsible.
A person convicted of violating this Section is guilty of a Class C misdemeanor. A second or subsequent violation is a Class B misdemeanor.
(Source: P.A. 92-650, eff. 7-11-02.)

(510 ILCS 70/7.5)
Sec. 7.5. Downed animals.
(a) For the purpose of this Section a downed animal is one incapable of walking without assistance.
(b) No downed animal shall be sent to a stockyard, auction, or other facility where its impaired mobility may result in suffering. An injured animal other than those of the equine genus may be sent directly to a slaughter facility.
(c) A downed animal sent to a stockyard, auction, or other facility in violation of this Section shall be humanely euthanized, the disposition of such animal shall be the responsibility of the owner, and the owner shall be liable for any expense incurred.
If an animal becomes downed in transit it shall be the responsibility of the carrier.
(d) A downed animal shall not be transported unless individually segregated.
(e) A person convicted of violating this Section or any rule, regulation, or order of the Department pursuant thereto is guilty of a Class B misdemeanor. A second or subsequent violation is a Class 4 felony, with every day that a violation continues constituting a separate offense.
(Source: P.A. 95-2, eff. 5-24-07.)

(510 ILCS 70/7.15)
Sec. 7.15. Guide, hearing, and support dogs.
(a) A person may not willfully and maliciously annoy, taunt, tease, harass, torment, beat, or strike a guide, hearing, or support dog or otherwise engage in any conduct directed toward a guide, hearing, or support dog that is likely to impede or interfere with the dog's performance of its duties or that places the blind, hearing impaired, or person with a physical disability being served or assisted by the dog in danger of injury.
(b) A person may not willfully and maliciously torture, injure, or kill a guide, hearing, or support dog.
(c) A person may not willfully and maliciously permit a dog that is owned, harbored, or controlled by the person to cause injury to or the death of a guide, hearing, or support dog while the guide, hearing, or support dog is in discharge of its duties.
(d) A person convicted of violating this Section is guilty of a Class A misdemeanor. A second or subsequent violation is a Class 4 felony. A person convicted of violating subsection (b) or (c) of this Section is guilty of a Class 4 felony if the dog is killed or totally disabled, and may be ordered by the court to make restitution to the person with a disability having custody or ownership of the dog for veterinary bills and replacement costs of the dog.
(Source: P.A. 99-143, eff. 7-27-15.)

(510 ILCS 70/8) (from Ch. 8, par. 708)
Sec. 8. Rulemaking.
The Department shall administer this Act and shall promulgate such rules and regulations as are necessary to effectuate the purposes of this Act. Such rules and regulations are subject to the approval of the Advisory Board of Livestock Commissioners. No later than 6 months after the effective date of this amendatory Act of the 96th General Assembly, the Department shall adopt rules defining the "recognized methods for the humane euthanasia of companion animals" referred to in subsection (a) of Section 3.02 of this Act.
The Director may, in formulating rules and regulations pursuant to this Act, seek the advice and recommendations of humane societies in this State.
(Source: P.A. 96-780, eff. 8-28-09.)

(510 ILCS 70/9) (from Ch. 8, par. 709)
Sec. 9. Humane investigators; qualifications. The Department shall, by rule or regulation, establish reasonable qualifications for approved humane investigators and shall maintain a current listing of all approved humane investigators which shall be available for public inspection. These qualifications shall include, but need not be limited to, a knowledge of the provisions of this Act and its rules and regulations and expertise in the investigation of complaints relating to the care and treatment of animals. Persons designated as humane investigators shall cooperate, when requested, in completing routine investigations and filing reports of violations of this Act received by the Department.
Employees of the Department may be assigned as Department investigators.
(Source: P.A. 88-600, eff. 9-1-94.)

(510 ILCS 70/10) (from Ch. 8, par. 710)
Sec. 10. Investigation of complaints.
(a) Upon receiving a complaint of a suspected violation of this Act, a Department investigator, any law enforcement official, or an approved humane investigator may, for the purpose of investigating the allegations of the complaint, enter during normal business hours upon any premises where the animal or animals described in the complaint are housed or kept, provided such entry shall not be made into any building which is a person's residence, except by search warrant or court order. Institutions operating under federal license to conduct laboratory experimentation utilizing animals for research or medical purposes are, however, exempt from the provisions of this Section. State's Attorneys and law enforcement officials shall provide such assistance as may be required in the conduct of such investigations. Any such investigation requiring legal procedures shall be immediately reported to the Department. No employee or representative of the Department shall enter a livestock management facility unless sanitized footwear is used, or unless the owner or operator of the facility waives this requirement. The employee or representative must also use any other reasonable disease prevention procedures or equipment provided by the owner or operator of the facility. The animal control administrator and animal control wardens appointed under the Animal Control Act shall be authorized to make investigations complying with this Section for alleged violations of Sections 3, 3.01, 3.02, and 3.03 pertaining to companion animals. The animals impounded shall remain under the jurisdiction of the animal control administrator and be held in an animal shelter licensed under the Animal Welfare Act.
(b) Any veterinarian acting in good faith is immune from any civil or criminal liability resulting from his or her actions under this Section. The good faith on the part of the veterinarian is presumed.
(Source: P.A. 92-454, eff. 1-1-02.)

(510 ILCS 70/11) (from Ch. 8, par. 711)
Sec. 11. (a) If an investigation under Section 10 discloses that a violation of this Act has been committed, the approved humane investigator shall furnish the violator, if known, with a notice of violation, and state what action is necessary to come into compliance with this Act and that a maximum of 48 hours may be granted in which to take corrective action.
(b) If the violator fails or refuses to take corrective action necessary for compliance or if the violator is still unknown after an attempt to identify ownership, the humane investigator shall contact the Department and request authorization to impound the animal or animals. The Department will authorize impoundment if a review of facts gathered by the humane investigator indicates a violation of Section 3 of this Act has occurred and the violator, if known, has failed or refused to take corrective action necessary for compliance.
This Section shall not apply to violations committed under Section 4.01 of this Act.
(Source: P.A. 83-649.)

(510 ILCS 70/12) (from Ch. 8, par. 712)
Sec. 12. Impounding animals; notice of impoundment.
(a) When an approved humane investigator, a Department investigator or a veterinarian finds that a violation of this Act has rendered an animal in such a condition that no remedy or corrective action by the owner is possible, the Department must impound or order the impoundment of the animal. If the violator fails or refuses to take corrective action necessary for compliance with Section 11 of this Act, the Department may impound the animal. If the animal is ordered impounded, it shall be impounded in a facility or at another location where the elements of good care as set forth in Section 3 of this Act can be provided, and where such animals shall be examined and treated by a licensed veterinarian or, if the animal is severely injured, diseased, or suffering, humanely euthanized. Any expense incurred in the impoundment shall become a lien on the animals.
(b) Emergency impoundment may be exercised in a life-threatening situation and the subject animals shall be conveyed directly to a licensed veterinarian for medical services necessary to sustain life or to be humanely euthanized as determined by the veterinarian. If such emergency procedure is taken by an animal control officer, the Department shall be notified.
(c) A notice of impoundment shall be given by the investigator to the violator, if known, in person or sent by certified or registered mail. If the investigator is not able to serve the violator in person or by registered or certified mail, the notice may be given by publication in a newspaper of general circulation in the county in which the violator's last known address is located. A copy of the notice shall be retained by the investigator and a copy forwarded immediately to the Department. The notice of impoundment shall include the following:
(1) A number assigned by the Department which will

also be given to the impounding facility accepting the responsibility of the animal or animals.

(2) Listing of deficiencies noted.
(3) An accurate description of the animal or animals

involved.

(4) Date on which the animal or animals were

impounded.

(5) Signature of the investigator.
(6) A statement that: "The violator may request a

hearing to appeal the impoundment. A person desiring a hearing shall contact the Department of Agriculture within 7 days from the date of impoundment" and the Department must hold an administrative hearing within 7 business days after receiving a request to appeal the impoundment. If the hearing cannot be held prior to the expiration of the 7-day impoundment period, the Department shall notify the impounding facility that it cannot sell, offer for adoption, or dispose of the animal or animals until a final decision is rendered and all of the appeal processes have expired.

If a hearing is requested by any owner of impounded animals, the Hearing Officer shall, after hearing the testimony of all interested parties, render a decision within 5 business days regarding the disposition of the impounded animals. This decision by the Hearing Officer shall have no effect on the criminal charges that may be filed with the appropriate authorities.
If an owner of a companion animal or animal used for fighting purposes requests a hearing, the animal control or animal shelter having control of the animal or animals may file a petition with the court in the county where the impoundment took place requesting that the person from whom the animal or animals were seized or the owner of the animal or animals be ordered to post security pursuant to subsections (a) and (b) of Section 3.05 of this Act.
If the court orders the posting of security, the security must be posted with the clerk of the court within 5 business days after the hearing. If the person ordered to post security does not do so, the court must order the Department of Agriculture to hold a hearing on the impoundment within 5 business days. If, upon final administrative or judicial determination, it is found that it is not in the best interest of the animal or animals to be returned to the person from whom it was seized, the animal or animals are forfeited to the animal control or animal shelter having control of the animal or animals. If no petition for the posting of security is filed or a petition was filed and granted but the person failed to post security, any expense incurred in the impoundment shall remain outstanding until satisfied by the owner or the person from whom the animal or animals were impounded.
When the impoundment is not appealed, the animal or animals are forfeited and the animal control or animal shelter in charge of the animal or animals may lawfully and without liability provide for adoption of the animal or animals by a person other than the person who forfeited the animal or animals, or any person or persons dwelling in the same household as the person who forfeited the animal or animals, or it may humanely euthanize the animal or animals.
(Source: P.A. 92-454, eff. 1-1-02.)

(510 ILCS 70/13) (from Ch. 8, par. 713)
Sec. 13. Nothing in this Act affects normal, good husbandry practices utilized by any person in the production of food, companion or work animals, or in the extermination of undesirable pests. In case of any alleged conflict between this Act, or regulations adopted hereunder, and the "Wildlife Code of Illinois" or "An Act to define and require the use of humane methods in the handling, preparation for slaughter, and slaughter of livestock for meat or meat products to be offered for sale", approved July 26, 1967, as amended, the provisions of those Acts shall prevail.
(Source: P.A. 81-358.)

(510 ILCS 70/14) (from Ch. 8, par. 714)
Sec. 14. Any person affected by a final administrative decision of the Department may have such decision reviewed judicially by the circuit court of the county wherein the person resides, or in the case of a corporation, the county where its registered office is located. If the plaintiff in the review proceeding is not a resident of this State, the venue shall be in Sangamon County. The Administrative Review Law, and all amendments and modifications thereof, and the rules adopted pursuant thereto, apply to and govern all proceedings for the judicial review of final administrative decisions of the Department hereunder. The term "administrative decision" is defined in Section 3-101 of the Code of Civil Procedure.
The Department may not be required to certify the record of the proceeding unless the plaintiff in the review proceedings first pays the sum of 75¢ per page of such record. Exhibits shall be certified without cost.
(Source: P.A. 82-783.)

(510 ILCS 70/15) (from Ch. 8, par. 715)
Sec. 15.
If any provision of this Act is declared unconstitutional, or the applicability thereof to any person or circumstance is held invalid, by a court of competent jurisdiction, the constitutionality of the remainder of this Act and the applicability thereof to other persons and circumstances shall not be affected thereby.
(Source: P.A. 78-905.)

(510 ILCS 70/16)
Sec. 16. (Repealed).
(Source: P.A. 95-331, eff. 8-21-07. Repealed by P.A. 95-560, eff. 8-30-07.)

(510 ILCS 70/16.1)
Sec. 16.1. Defenses. It is not a defense to violations of this Act for the person committing the violation to assert that he or she had rights of ownership in the animal that was the victim of the violation.
(Source: P.A. 92-454, eff. 1-1-02.)

(510 ILCS 70/16.2)
Sec. 16.2. Corporations. Corporations may be charged with violations of this Act for the acts of their employees or agents who violate this Act in the course of their employment or agency.
(Source: P.A. 92-454, eff. 1-1-02.)

(510 ILCS 70/16.3)
Sec. 16.3. Civil actions. Any person who has a right of ownership in an animal that is subjected to an act of aggravated cruelty under Section 3.02 or torture under Section 3.03 in violation of this Act or in an animal that is injured or killed as a result of actions taken by a person who acts in bad faith under subsection (b) of Section 3.06 or under Section 12 of this Act may bring a civil action to recover the damages sustained by that owner. Damages may include, but are not limited to, the monetary value of the animal, veterinary expenses incurred on behalf of the animal, any other expenses incurred by the owner in rectifying the effects of the cruelty, pain, and suffering of the animal, and emotional distress suffered by the owner. In addition to damages that may be proven, the owner is also entitled to punitive or exemplary damages of not less than $500 but not more than $25,000 for each act of abuse or neglect to which the animal was subjected. In addition, the court must award reasonable attorney's fees and costs actually incurred by the owner in the prosecution of any action under this Section.
The remedies provided in this Section are in addition to any other remedies allowed by law.
In an action under this Section, the court may enter any injunctive orders reasonably necessary to protect animals from any further acts of abuse, neglect, or harassment by a defendant.
The statute of limitations for a violation of this Act is 2 years.
(Source: P.A. 95-868, eff. 8-20-08.)

(510 ILCS 70/16.4)
Sec. 16.4. Illinois Animal Abuse Fund. The Illinois Animal Abuse Fund is created as a special fund in the State treasury. Moneys in the Fund may be used, subject to appropriation, by the Department of Agriculture to investigate animal abuse and neglect under this Act.
(Source: P.A. 92-454, eff. 1-1-02.)

(510 ILCS 70/16.5)
Sec. 16.5. Emergency care to an animal; immunity from civil liability. Any person, including without limitation any person licensed under the Veterinary Medicine and Surgery Practice Act of 2004 or licensed as a veterinarian in any other state or territory of the United States, who in good faith provides emergency care or treatment without fee to an injured animal or an animal separated from its owner due to an emergency or a disaster is not liable for civil damages as a result of his or her acts or omissions in providing or arranging further care or treatment, except for willful or wanton misconduct.
(Source: P.A. 95-868, eff. 8-20-08.)

(510 ILCS 70/17)
Sec. 17. Penalties.
(a) Any person convicted of any act of abuse or neglect or of violating any other provision of this Act, for which a penalty is not otherwise provided, or any rule, regulation, or order of the Department pursuant thereto, is guilty of a Class B misdemeanor. A second or subsequent violation is a Class 4 felony with every day that a violation continues constituting a separate offense.
(b) The Department may enjoin a person from a continuing violation of this Act.
(Source: P.A. 95-560, eff. 8-30-07.)

(510 ILCS 70/18)
Sec. 18. Cross-reporting.
(a) An animal control officer, Department investigator, or approved humane investigator who has reasonable cause to suspect or believe that a child is being abused or neglected or is in danger of being abused or neglected must immediately make a written or oral report to the Department of Children and Family Services.
(b) Investigation Specialists, Intact Family Specialists, and Placement Specialists employed by the Department of Children and Family Services who reasonably believe that an animal observed by them when in their professional or official capacity is being abused or neglected in violation of this Act must immediately make a written or oral report to the Department of Agriculture's Bureau of Animal Health and Welfare. However, the Department of Children and Family Services may not discipline an Investigation Specialist, an Intact Family Specialist, or a Placement Specialist for failing to make such a report if the Specialist determines that making the report would interfere with the performance of his or her child welfare protection duties.
(c) Except for willful and wanton misconduct, any person, institution, or agency described in subsection (a) or (b), participating in good faith in the making of a report or referral, or in the investigation of such a report or referral, or in making a disclosure of information concerning reports of abuse or neglect under this Act, shall have immunity from any liability, civil, criminal, or otherwise, that might result by reason of such actions.
(d) The identity of any person who reports animal abuse or neglect under subsection (a) or (b) shall be confidential and shall not be disclosed except as specifically authorized by this Act or other applicable law.
(e) A home rule unit may not regulate the reporting of child abuse or neglect in a manner inconsistent with the provisions of this Section. This Section is a limitation under subsection (i) of Section 6 of Article VII of the Illinois Constitution on the concurrent exercise by home rule units of powers and functions exercised by the State.
(Source: P.A. 96-494, eff. 8-14-09.)



510 ILCS 72/ - Humane Euthanasia in Animal Shelters Act.

(510 ILCS 72/1)
Sec. 1. Short title. This Act may be cited as the Humane Euthanasia in Animal Shelters Act.
(Source: P.A. 92-449, eff. 1-1-02.)

(510 ILCS 72/5)
Sec. 5. Definitions. The following terms have the meanings indicated, unless the context requires otherwise:
"Animal" means any bird, fish, reptile, or mammal other than man.
"DEA" means the United States Department of Justice Drug Enforcement Administration.
"Department" means the Department of Professional Regulation.
"Director" means the Director of the Department of Professional Regulation.
"Euthanasia agency" means an entity certified by the Department for the purpose of animal euthanasia that holds an animal control facility or animal shelter license under the Animal Welfare Act and that permits only euthanasia technicians or veterinarians to perform the euthanasia of animals.
"Euthanasia drugs" means Schedule II or Schedule III substances (nonnarcotic controlled substances) as set forth in the Illinois Controlled Substances Act that are used by a euthanasia agency for the purpose of animal euthanasia.
"Euthanasia technician" or "technician" means a person employed by a euthanasia agency or working under the direct supervision of a veterinarian and who is certified by the Department to administer euthanasia drugs to euthanize animals.
"Veterinarian" means a person holding the degree of Doctor of Veterinary Medicine who is licensed under the Veterinary Medicine and Surgery Practice Act of 2004.
(Source: P.A. 96-780, eff. 8-28-09.)

(510 ILCS 72/10)
Sec. 10. Certification requirement, exemptions.
(a) Except as otherwise provided in this Section, no person shall euthanize animals in an animal shelter or animal control facility without possessing a certificate issued by the Department under this Act.
(b) Nothing in this Act shall be construed as preventing a licensed veterinarian or an instructor during an approved course from humanely euthanizing animals in animal shelters or animal control facilities.
(c) Nothing in this Act prevents a veterinarian who is employed by the Department of Agriculture, or any other person who is employed by the Department of Agriculture and acting under the supervision of such a veterinarian, from humanely euthanizing animals in the course of that employment.
(d) Instructors or licensed veterinarians teaching humane euthanasia technicians are exempt from the certification process as long as they are currently licensed by another state as a euthanasia technician or as a veterinarian.
(Source: P.A. 96-780, eff. 8-28-09.)

(510 ILCS 72/15)
Sec. 15. Powers and duties of the Department.
(a) The Department shall exercise the powers and duties prescribed by the Civil Administrative Code of Illinois for the administration of licensure Acts and shall exercise other powers and duties necessary for effectuating the purposes of this Act.
(b) The Department may adopt rules to administer and enforce this Act including, but not limited to, setting fees for original certification and renewal and restoration of certification and any other administrative fees, and may prescribe forms to be issued to implement this Act. At a minimum, the rules adopted by the Department shall include standards and criteria for certification and for professional conduct and discipline.
(Source: P.A. 92-449, eff. 1-1-02.)

(510 ILCS 72/20)
Sec. 20. Application for original certification. Applications for original certification shall be made to the Department in writing, shall be signed by the applicant on forms prescribed by the Department, and shall be accompanied by a nonrefundable fee set by rule. The Department may require information from the applicant that, in its judgment, will enable the Department to determine the qualifications of the applicant for certification.
(Source: P.A. 92-449, eff. 1-1-02.)

(510 ILCS 72/25)
Sec. 25. Euthanasia agency.
(a) To be certified as a euthanasia agency, an entity must apply to the Department, hold an active license under the Animal Welfare Act as an animal control facility or an animal shelter, pay the required fee, and agree to:
(1) Keep euthanasia drugs in a securely locked

cabinet or a metal safe that meets the requirements of the Illinois Controlled Substances Act and rules adopted under that Act when not in use. A temporary storage cabinet may be used when a euthanasia technician is on duty and animals are being euthanized during the workday.

(2) Comply with the requirements of the Illinois

Food, Drug and Cosmetic Act, federal Food, Drug and Cosmetic Act (21 U.S.C. 301 et seq. (1976)), federal Controlled Substances Act (21 U.S.C. 801 et seq. (1976)), and the Illinois Controlled Substances Act.

(3) Keep the conditions of the euthanasia area clean

and sanitary with adequate equipment and supplies to enable the humane disposition of animals.

(b) A euthanasia agency may purchase, store, and possess Schedule II and Schedule III (nonnarcotic controlled substances) drugs for the euthanization of animals upon obtaining from the Department an Illinois controlled substances license pursuant to the Illinois Controlled Substances Act and a controlled substance license issued by the Drug Enforcement Administration pursuant to the federal Controlled Substances Act.
(c) The Department shall inspect the facility prior to the issuance of the controlled substance license.
(d) The euthanasia agency shall notify the Department in writing within 30 days of the time that the employment of a euthanasia technician is terminated from the euthanasia agency.
(Source: P.A. 92-449, eff. 1-1-02.)

(510 ILCS 72/35)
Sec. 35. Technician certification; duties.
(a) An applicant for certification as a euthanasia technician shall file an application with the Department and shall:
(1) Be 18 years of age.
(2) Be of good moral character. In determining moral

character under this Section, the Department may take into consideration whether the applicant has engaged in conduct or activities that would constitute grounds for discipline under this Act.

(3) Each applicant for certification as a euthanasia

technician shall have his or her fingerprints submitted to the Department of State Police in an electronic format that complies with the form and manner for requesting and furnishing criminal history record information as prescribed by the Department of State Police. These fingerprints shall be checked against the Department of State Police and Federal Bureau of Investigation criminal history record databases now and hereafter filed. The Department of State Police shall charge applicants a fee for conducting the criminal history records check, which shall be deposited in the State Police Services Fund and shall not exceed the actual cost of the records check. The Department of State Police shall furnish, pursuant to positive identification, records of Illinois convictions to the Department.

(4) Hold a license or certification from the American

Humane Association, the National Animal Control Association, the Illinois Federation of Humane Societies, or the Humane Society of the United States issued within 3 years preceding the date of application. Every 5 years a certified euthanasia technician must renew his or her certification with the Department. At the time of renewal, the technician must present proof that he or she attended a class or seminar, administered by the American Humane Association, the National Animal Control Association, the Illinois Federation of Humane Societies, or the Humane Society of the United States, that teaches techniques or guidelines, or both, for humane animal euthanasia.

(5) Pay the required fee.
(b) The duties of a euthanasia technician shall include but are not limited to:
(1) preparing animals for euthanasia and scanning

each animal, prior to euthanasia, for microchips;

(2) accurately recording the dosages administered and

the amount of drugs wasted;

(3) ordering supplies;
(4) maintaining the security of all controlled

substances and drugs;

(5) humanely euthanizing animals via intravenous

injection by hypodermic needle, intraperitoneal injection by hypodermic needle, or intracardiac injection only on comatose animals by hypodermic needle; and

(6) properly disposing of euthanized animals after

verification of death.

(c) A euthanasia technician employed by a euthanasia agency may perform euthanasia by the administration of a Schedule II or Schedule III nonnarcotic controlled substance. A euthanasia technician may not personally possess, order, or administer a controlled substance except as an agent of the euthanasia agency.
(d) Upon termination from a euthanasia agency, a euthanasia technician shall not perform animal euthanasia until he or she is employed by another certified euthanasia agency.
(e) A certified euthanasia technician or an instructor in an approved course does not engage in the practice of veterinary medicine when performing duties set forth in this Act.
(Source: P.A. 96-780, eff. 8-28-09.)

(510 ILCS 72/40)
Sec. 40. Issuance of certificate. The Department shall begin issuing certificates under this Act within one year after the effective date of this Act. The Department shall issue a certificate to an applicant who has met the requirements and has paid the required application fee.
(Source: P.A. 92-449, eff. 1-1-02.)

(510 ILCS 72/45)
Sec. 45. Certifications; renewal; restoration; person in military service; inactive status.
(a) The expiration date, renewal period, renewal fees, and procedures for renewal of each certification issued under this Act shall be set by rule.
(b) Any person who has permitted a euthanasia technician certification to expire or who has a certification on inactive status may have it restored by submitting an application to the Department and filing proof of fitness, as defined by rule, to have the certification restored, including, if appropriate, evidence that is satisfactory to the Department certifying active practice in another jurisdiction and by paying the required fee.
(c) If the person has not maintained an active practice in another jurisdiction that is satisfactory to the Department, the Department shall determine the person's fitness to resume active status.
(d) Any person whose euthanasia technician certification expired while on active duty with the armed forces of the United States, while called into service or training with the State Militia or in training or education under the supervision of the United States government prior to induction into the military service, however, may have his or her certification restored without paying any renewal fees if, within 2 years after the termination of that service, training, or education, except under conditions other than honorable, the Department is furnished with satisfactory evidence that the person has been so engaged and that the service, training, or education has been so terminated.
(e) A euthanasia technician certificate holder may place his or her certification on inactive status and shall be excused from paying renewal fees until he or she notifies the Department in writing of the intention to resume active practice. A certificate holder who is on inactive status shall not practice while the certificate is in inactive status.
(f) The Department shall set by rule the requirements for restoration of a euthanasia agency certification and the requirements for a change of location.
(Source: P.A. 92-449, eff. 1-1-02.)

(510 ILCS 72/50)
Sec. 50. (Repealed).
(Source: P.A. 92-449, eff. 1-1-02. Repealed by P.A. 93-626, eff. 12-23-03.)

(510 ILCS 72/55)
Sec. 55. Endorsement. An applicant, who is a euthanasia technician registered or licensed under the laws of another state or territory of the United States that has requirements that are substantially similar to the requirements of this Act, may be granted certification as a euthanasia technician in this State without examination, upon presenting satisfactory proof to the Department that the applicant has been engaged in the practice of euthanasia for a period of not less than one year and upon payment of the required fee. In addition, an applicant shall have his or her fingerprints submitted to the Department of State Police for purposes of a criminal history records check pursuant to clause (a)(3) of Section 35.
(Source: P.A. 92-449, eff. 1-1-02; 93-626, eff. 12-23-03.)

(510 ILCS 72/57)
Sec. 57. Procedures for euthanasia.
(a) Only euthanasia drugs shall be used for the purpose of humanely euthanizing injured, sick, homeless, or unwanted companion animals in an animal shelter or an animal control facility licensed under the Illinois Animal Welfare Act, except that a licensed veterinarian may euthanize companion animals in such a shelter or facility by the use of carbon monoxide if the veterinarian complies with the requirements set forth in Section 3.09 of the Humane Care for Animals Act. Euthanasia by a certified euthanasia technician shall be conducted only within the physical premises of an animal shelter licensed under the Animal Welfare Act or an animal control facility licensed under the Animal Welfare Act, except that a certified euthanasia technician employed by an animal control facility licensed under the Animal Welfare Act may euthanize animals in the field in emergency situations.
(b) (Blank).
(c) Animals cannot be transported beyond State lines for the sole purpose of euthanasia unless the euthanasia is performed by a licensed veterinarian in a manner that is consistent with subsection (a) of this Section.
(Source: P.A. 96-780, eff. 8-28-09.)

(510 ILCS 72/60)
Sec. 60. Fees; returned checks. An agency or person who delivers a check or other payment to the Department that is returned to the Department unpaid by the financial institution upon which it is drawn shall pay to the Department, in addition to the amount already owed to the Department a fine of $50. The fines imposed by this Section are in addition to any other discipline provided under this Act. The Director may waive the fines due under this Section in individual cases where the Director finds that the fines would be unreasonable or unnecessarily burdensome.
(Source: P.A. 92-449, eff. 1-1-02.)

(510 ILCS 72/65)
Sec. 65. Refused issuance, suspension, or revocation of certification. The Department may refuse to issue, renew, or restore a certification or may revoke or suspend a certification, or place on probation, reprimand, impose a fine not to exceed $10,000 for each violation, or take other disciplinary or non-disciplinary action as the Department may deem proper with regard to a certified euthanasia agency or a certified euthanasia technician for any one or combination of the following reasons:
(1) in the case of a certified euthanasia technician,

failing to carry out the duties of a euthanasia technician set forth in this Act or rules adopted under this Act;

(2) abusing the use of any controlled substance or

euthanasia drug;

(3) selling, stealing, or giving controlled

substances or euthanasia drugs away;

(4) abetting anyone in violating item (1) or (2) of

this Section;

(5) violating any provision of this Act, the Illinois

Controlled Substances Act, the Illinois Food, Drug and Cosmetic Act, the federal Food, Drug, and Cosmetic Act, the federal Controlled Substances Act, the rules adopted under these Acts, or any rules adopted by the Department of Professional Regulation concerning the euthanizing of animals;

(6) in the case of a euthanasia technician, acting as

a euthanasia technician outside of the scope of his or her employment with a certified euthanasia agency; and

(7) in the case of a euthanasia technician, being

convicted of or entering a plea of guilty or nolo contendere to any crime that is (i) a felony under the laws of the United States or any state or territory thereof, (ii) a misdemeanor under the laws of the United States or any state or territory an essential element of which is dishonesty, or (iii) directly related to the practice of the profession.

(Source: P.A. 96-780, eff. 8-28-09; 97-813, eff. 7-13-12.)

(510 ILCS 72/80)
Sec. 80. Exemption from liability. An instructor of euthanasia techniques or a veterinarian who engages in the instructing of euthanasia technicians, in a course approved by the Department, shall not incur any civil or criminal liability for any subsequent misuse or malpractice of a euthanasia technician who has attended the course.
Any veterinarian, who in good faith administers euthanasia drugs to an animal in an animal control facility or an animal shelter, has immunity from any liability, civil, criminal, or otherwise, that may result from his or her actions. For the purposes of any proceedings, civil or criminal, the good faith of the veterinarian shall be rebuttably presumed.
(Source: P.A. 92-449, eff. 1-1-02.)

(510 ILCS 72/85)
Sec. 85. Cease and desist order.
(a) If an agency or person violates a provision of this Act, the Director may, in the name of the People of the State of Illinois, through the Attorney General of the State of Illinois, petition for an order enjoining the violation or for an order enforcing compliance with this Act. Upon the filing of a verified petition in court, the court may issue a temporary restraining order, without notice or bond, and may preliminarily and permanently enjoin the violation, and if it is established that the agency or person has violated or is violating the injunction, the court may punish the offender for contempt of court. Proceedings under this Section shall be in addition to, and not in lieu of, all other remedies and penalties provided by this Act.
(b) Whenever, in the opinion of the Department, an agency violates a provision of this Act, the Department may issue a rule to show cause why an order to cease and desist should not be entered against the agency. The rule shall clearly set forth the grounds relied upon by the Department and shall provide a period of 7 days from the date of the rule to file an answer to the satisfaction of the Department. Failure to answer to the satisfaction of the Department shall cause an order to cease and desist to be issued immediately.
(Source: P.A. 92-449, eff. 1-1-02.)

(510 ILCS 72/90)
Sec. 90. Uncertified practice; civil penalty.
(a) A person who practices, offers to practice, attempts to practice, or holds himself or herself out as a certified euthanasia technician or a certified euthanasia agency without being certified under this Act shall, in addition to any other penalty provided by law, pay a civil penalty to the Department in an amount not to exceed $10,000 for each offense as determined by the Department. The civil penalty shall be assessed by the Department after a hearing is held in accordance with the provisions set forth in this Act regarding the provision of a hearing for the discipline of a certified euthanasia technician or a certified euthanasia agency. The civil penalty must be paid within 60 days after the effective date of the order imposing the civil penalty. The order shall constitute a judgment and may be filed and executed in the same manner as any judgment from any court of record.
(b) The Department may investigate any uncertified activity.
(c) Instructors or licensed veterinarians teaching humane euthanasia techniques are exempt from the certification process so long as they are currently licensed by another state as a euthanasia technician or as a veterinarian.
(Source: P.A. 96-780, eff. 8-28-09.)

(510 ILCS 72/95)
Sec. 95. Inspections. The Department may conduct random inspections upon renewal, for cause, or as necessary to assure the integrity and effectiveness of the certification process. Upon failure to pass inspection, a euthanasia agency's certificate shall be suspended or denied, as applicable, pending review by the Department. Upon the failure of an agency to pass an inspection, animal euthanasia must be performed by a licensed veterinarian or at another certified euthanasia agency. A euthanasia agency that fails to pass an inspection is subject to penalty. Upon notice of failure to pass an inspection, a euthanasia agency shall have 30 days to appeal the inspection results. On appeal, the euthanasia agency shall have the right to an inspection review or to a new inspection in accordance with procedures adopted by the Department.
(Source: P.A. 92-449, eff. 1-1-02.)

(510 ILCS 72/100)
Sec. 100. Investigations; notice and hearing.
(a) The Department may investigate the actions of an applicant or an animal shelter or animal control facility holding or claiming to hold a certificate.
(b) Before refusing to issue or renew a certificate or disciplining a certified euthanasia agency or technician, the Department shall notify in writing the applicant, the agency, or technician of the nature of the charges and that a hearing will be held on the date designated, which shall be at least 30 days after the date of the notice. The Department shall direct the applicant, agency, or technician to file a written answer to the Department under oath within 20 days after the service of the notice and inform the applicant, agency, or technician that failure to file an answer will result in default being taken against the applicant, agency, or technician and that the certificate may be suspended, revoked, placed on probationary status, or other disciplinary action may be taken, including limiting the scope, nature, or extent of business as the Director may deem proper. Written notice may be served by personal delivery or certified or registered mail sent to the respondent at the most recent address on record with the Department.
If the applicant, agency, or technician fails to file an answer after receiving notice, the certification may, in the discretion of the Department, be suspended, revoked, or placed on probationary status, or the Department may take whatever disciplinary action it deems proper including imposing a civil penalty, without a hearing if the act or acts charged constitute sufficient ground for such action under this Act.
At the time and place fixed in the notice, the Department shall proceed to hear the charges, and the parties or their counsel shall be accorded ample opportunity to present such statements, testimony, evidence, and argument as may be pertinent to the charges or to their defense. The Department may continue a hearing from time to time.
(Source: P.A. 92-449, eff. 1-1-02.)

(510 ILCS 72/105)
Sec. 105. Stenographer; transcript. The Department, at its expense, shall preserve a record of all proceedings at the formal hearing of any case involving the refusal to issue or renew a certificate or the discipline of a certified euthanasia technician. The notice of hearing, complaint, and all other documents in the nature of pleadings, written motions filed in the proceedings, the transcript of testimony, the report of the hearing officer, and the order of the Department shall be the record of the proceeding.
(Source: P.A. 92-449, eff. 1-1-02.)

(510 ILCS 72/110)
Sec. 110. Compelling testimony. A circuit court may, upon application of the Department or its designee or of the applicant, agency, or technician against whom proceedings are pending, enter an order requiring the attendance of witnesses and their testimony and the production of documents, papers, files, books, and records in connection with any hearing or investigation. The court may compel obedience to its order by proceedings for contempt.
(Source: P.A. 92-449, eff. 1-1-02.)

(510 ILCS 72/115)
Sec. 115. Findings and recommendations. At the conclusion of the hearing, the hearing officer shall present to the Director a written report of its findings and recommendations. The report shall contain a finding of whether or not the accused applicant, agency, or technician violated this Act or failed to comply with the conditions required in this Act. The hearing officer shall specify the nature of the violation or failure to comply, and shall make its recommendations to the Director.
The report of the findings and recommendations of the hearing officer shall be the basis for the Department's order of refusal or for the granting of certification unless the Director determines that the hearing officer's report is contrary to the manifest weight of the evidence, in which case the Director may issue an order in contravention of the hearing officer's report. The finding is not admissible in evidence against the applicant, agency, or technician in a criminal prosecution brought for the violation of this Act, but the hearing and finding are not a bar to a criminal prosecution brought for the violation of this Act.
(Source: P.A. 92-449, eff. 1-1-02.)

(510 ILCS 72/120)
Sec. 120. Rehearing on motion. In a case involving the refusal to issue or renew a certificate or the discipline of a certified agency or technician, a copy of the hearing officer's report shall be served upon the respondent by the Department, either personally or as provided in this Act for the service of the notice of hearing. Within 20 days after such service, the respondent may present to the Department a motion in writing for a rehearing, which shall specify the particular grounds for rehearing. If no motion for rehearing is filed, then upon the expiration of the time specified for filing the motion, or if a motion for rehearing is denied, then upon such denial the Director may enter an order in accordance with recommendations of the hearing officer except as provided in Section 125 of this Act. If the respondent shall order from the reporting service and pay for a transcript of the record with the time for filing a motion for rehearing, the 20 day period within which such a motion may be filed shall commence upon the delivery of the transcript to the respondent.
(Source: P.A. 92-449, eff. 1-1-02.)

(510 ILCS 72/125)
Sec. 125. Rehearing on order of Director. Whenever the Director is satisfied that substantial justice has not been done in the revocation or suspension of a certification or refusal to issue or renew a certificate, the Director may order a rehearing.
(Source: P.A. 92-449, eff. 1-1-02.)

(510 ILCS 72/130)
Sec. 130. Hearing officer. The Director has the authority to appoint an attorney duly licensed to practice law in this State to serve as the hearing officer in an action for refusal to issue or renew a certificate or for the discipline of a certified euthanasia agency or technician. The hearing officer shall have full authority to conduct the hearing. The hearing officer shall report his or her findings and recommendations to the Director.
(Source: P.A. 92-449, eff. 1-1-02.)

(510 ILCS 72/135)
Sec. 135. Order or certified copy. An order or a certified copy of an order, over the seal of the Department and purporting to be signed by the Director, shall be prima facie proof that:
(1) the signature is the genuine signature of the

Director; and

(2) the Director is duly appointed and qualified.
This proof may be rebutted.
(Source: P.A. 92-449, eff. 1-1-02.)

(510 ILCS 72/140)
Sec. 140. Restoration of certificate. Any time after the suspension or revocation of a certificate, the Department may restore the certificate to the accused agency upon the written recommendation of the Department unless, after an investigation and a hearing, the Department determines that restoration is not in the public interest.
(Source: P.A. 92-449, eff. 1-1-02.)

(510 ILCS 72/145)
Sec. 145. Surrender of certificate. Upon the revocation or suspension of a certificate, the agency or technician shall immediately surrender the certificate to the Department, and if the agency or technician fails to do so, the Department shall have the right to seize the certificate.
(Source: P.A. 92-449, eff. 1-1-02.)

(510 ILCS 72/150)
Sec. 150. Temporary suspension of a certificate. The Director may temporarily suspend the certificate of a euthanasia agency or euthanasia technician without a hearing, simultaneously with the institution of proceedings for a hearing, if the Director finds that evidence in his or her possession indicates that the continued practice of the certified euthanasia agency or technician would constitute cruelty or an imminent danger to the public. If the Director temporarily suspends the certificate without a hearing, a hearing by the hearing officer must be held within 30 days of the suspension.
(Source: P.A. 92-449, eff. 1-1-02.)

(510 ILCS 72/155)
Sec. 155. Administrative Review Law. All final administrative decisions of the Department are subject to judicial review pursuant to the provisions of the Administrative Review Law, as now or hereafter amended, and all rules adopted pursuant to that Law. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
Proceedings for judicial review shall be commenced in the circuit court of the county in which the party applying for relief resides, but if the party is not a resident of this State, the venue shall be Sangamon County.
(Source: P.A. 96-1000, eff. 7-2-10.)

(510 ILCS 72/160)
Sec. 160. Certification of record; costs. The Department shall not be required to certify any record to the court or file any answer in court or otherwise appear in a court in a judicial review proceeding, unless there is filed in the court, with the complaint, a receipt from the Department acknowledging payment of the costs of furnishing and certifying the record. Failure on the part of the plaintiff to file a receipt in court shall be grounds for dismissal of the action.
(Source: P.A. 92-449, eff. 1-1-02.)

(510 ILCS 72/165)
Sec. 165. Criminal penalties. An agency or technician who is found to have violated a provision of this Act is guilty of a Class A misdemeanor. On conviction of a second or subsequent offense, the violator shall be guilty of a Class 4 felony. The Department shall, for the purpose of criminal investigation and prosecution, refer alleged violations of this Act to (i) local law enforcement officials or the Illinois State Police and (ii) the State's Attorney of the county within which the violation occurred. The Department shall, for the purpose of criminal investigation and prosecution, refer alleged violations of the Humane Care for Animals Act to (i) local law enforcement officials or the Illinois State Police and (ii) the State's Attorney of the county within which the violation occurred.
(Source: P.A. 96-780, eff. 8-28-09.)

(510 ILCS 72/170)
Sec. 170. Administrative Procedure Act. The Illinois Administrative Procedure Act is hereby expressly adopted and incorporated in this Act as if all of the provisions of that Act were included in this Act, except that the provision of subsection (d) of Section 10-65 of the Illinois Administrative Procedure Act, which provides that at hearings the license holder has the right to show compliance with all lawful requirements for retention, continuation, or renewal of a license, is specifically excluded. For the purposes of this Act, the notice required under Section 10-25 of the Illinois Administrative Procedure Act is deemed sufficient when mailed to the last known address of a party.
(Source: P.A. 92-449, eff. 1-1-02.)

(510 ILCS 72/175)
Sec. 175. Home rule. The regulation and certification of euthanasia agencies and euthanasia technicians are exclusive powers and functions of the State. A home rule unit may not regulate or certify euthanasia agencies or euthanasia technicians. This Section is a denial and limitation of home rule powers and functions under subsection (h) of Section 6 of Article VII of the Illinois Constitution.
(Source: P.A. 92-449, eff. 1-1-02.)

(510 ILCS 72/180)
Sec. 180. Deposit of fees and fines. All of the fees and civil penalties collected under this Act shall be deposited into the General Professions Dedicated Fund and shall be used by the Department for the ordinary and contingent expenses of the Department.
(Source: P.A. 92-449, eff. 1-1-02.)

(510 ILCS 72/800)
Sec. 800. (Amendatory provisions; text omitted).
(Source: P.A. 92-449, eff. 1-1-02; text omitted.)

(510 ILCS 72/900)
Sec. 900. (Amendatory provisions; text omitted).
(Source: P.A. 92-449, eff. 1-1-02; text omitted.)

(510 ILCS 72/905)
Sec. 905. (Amendatory provisions; text omitted).
(Source: P.A. 92-449, eff. 1-1-02; text omitted.)



510 ILCS 75/ - Humane Slaughter of Livestock Act.

(510 ILCS 75/0.01) (from Ch. 8, par. 229.50)
Sec. 0.01. Short title. This Act may be cited as the Humane Slaughter of Livestock Act.
(Source: P.A. 86-1324.)

(510 ILCS 75/1) (from Ch. 8, par. 229.51)
Sec. 1. It is declared to be the policy of the State of Illinois that the commercial slaughtering of all livestock, including the handling of livestock in connection with commercial slaughtering, shall be carried out only by humane methods.
(Source: Laws 1967, p. 2023.)

(510 ILCS 75/2) (from Ch. 8, par. 229.52)
Sec. 2. As used in this Act:
(1) "Director" means the Director of the Department of Agriculture of the State of Illinois.
(2) "Person" means any individual, partnership, corporation, or association doing business in this State, in whole or in part.
(3) "Slaughterer" means any person regularly engaged in the commercial slaughtering of livestock.
(4) "Livestock" means cattle, calves, sheep, swine, horses, mules, goats, and any other animal which can or may be used in and for the preparation of meat or meat products for consumption by human beings or animals. "Livestock", however, does not include horses, mules, or other equidae to be used in and for the preparation of meat or meat products for consumption by human beings, which is prohibited under Section 1.5 of the Illinois Horse Meat Act.
(5) "Packer" means any person engaged in the business of slaughtering or manufacturing or otherwise preparing meat or meat products for sale, either by such person or others; or of manufacturing or preparing livestock products for sale by such person or others.
(6) "Humane method" means either (a) a method whereby the animal is rendered insensible to pain by gunshot or by mechanical, electrical, chemical or other means that is rapid and effective, before being shackled, hoisted, thrown, cast or cut; or (b) a method in accordance with ritual requirements of the Jewish faith or any other religious faith whereby the animal suffers loss of consciousness by anemia of the brain caused by the simultaneous and instantaneous severance of the carotid arteries with a sharp instrument.
(Source: P.A. 95-2, eff. 5-24-07.)

(510 ILCS 75/3) (from Ch. 8, par. 229.53)
Sec. 3. No slaughterer or packer shall bleed or slaughter any livestock except by a humane method. The following methods are in all instances prohibited:
(a) Use of a manually operated hammer, sledge or pole-ax as a means of slaughtering any animal or of rendering any animal unconscious in preparation for slaughter.
(b) Shackling and hoisting or hanging any animal while such animal is conscious, in the positioning of such animal for slaughter.
(Source: Laws 1967, p. 2023.)

(510 ILCS 75/4) (from Ch. 8, par. 229.54)
Sec. 4. In order to protect freedom of religion, paragraph (b) of Section 3 does not apply to calves and sheep and cattle where ritually acceptable and practical methods are unavailable for positioning livestock for purposes of slaughter in accordance with the requirements of any religious faith.
(Source: Laws 1967, p. 2023.)

(510 ILCS 75/5) (from Ch. 8, par. 229.55)
Sec. 5. The Director shall administer this Act. He shall promulgate and may from time to time revise rules and regulations in connection with this Act. The Director may, by administrative order, exempt from compliance with this Act, for a period of not to exceed one year after the effective date of this Act, any slaughterer if, in the judgment of the Director, earlier compliance would cause undue hardship.
(Source: Laws 1967, p. 2023.)

(510 ILCS 75/6) (from Ch. 8, par. 229.56)
Sec. 6.
Any violation of this Act or of the rules and regulations promulgated by the Director is a petty offense.
(Source: P.A. 77-2684.)

(510 ILCS 75/7) (from Ch. 8, par. 229.57)
Sec. 7. This Act shall take effect July 1, 1968.
(Source: Laws 1967, p. 2023.)

(510 ILCS 75/8) (from Ch. 8, par. 229.58)
Sec. 8. This Act is not applicable to a slaughterer or packer subject to and in compliance with the Federal Humane Slaughter Act of 1958, 72 Stat. 862, and any amendments thereto and regulations thereunder.
(Source: Laws 1967, p. 2023.)



510 ILCS 77/ - Livestock Management Facilities Act.

(510 ILCS 77/1)
Sec. 1. Short title. This Act may be cited as the Livestock Management Facilities Act.
(Source: P.A. 89-456, eff. 5-21-96.)

(510 ILCS 77/5)
Sec. 5. Policy.
(a) The General Assembly finds the following:
(1) Enhancements to the current regulations dealing

with livestock production facilities are needed.

(2) The livestock industry is experiencing rapid

changes as a result of many different occurrences within the industry including increased sophistication of production technology, increased demand for capital to maintain or expand operations, and changing consumer demands for a quality product.

(3) The livestock industry represents a major

economic activity in the Illinois economy.

(4) The trend is for larger concentration of animals

at a livestock management facility due to various market forces.

(5) Current regulation of the operation and

management of livestock production is adequate for today's industry with a few modifications.

(6) Due to the increasing numbers of animals at a

livestock management facility, there is a potential for greater impacts on the immediate area.

(7) Livestock waste lagoons must be constructed

according to standards to maintain structural integrity and to protect groundwater.

(8) Since a majority of odor complaints result from

manure application, livestock producers must be provided with an educational program that will enhance neighbor awareness and their environmental management skills, with emphasis on management of livestock wastes.

(b) Therefore, it is the policy of the State of Illinois to maintain an economically viable livestock industry in the State of Illinois while protecting the environment for the benefit of both the livestock producer and persons who live in the vicinity of a livestock production facility.
(Source: P.A. 89-456, eff. 5-21-96.)

(510 ILCS 77/10)
Sec. 10. Definitions. In this Act words and phrases have the meanings set forth in the following Sections, unless the context clearly requires otherwise:
(Source: P.A. 89-456, eff. 5-21-96.)

(510 ILCS 77/10.5)
Sec. 10.5. Agency. "Agency" means the Illinois Environmental Protection Agency.
(Source: P.A. 89-456, eff. 5-21-96.)

(510 ILCS 77/10.7)
Sec. 10.7. Animal feeding operation. "Animal feeding operation" means a feeding operation as defined in the Illinois Environmental Protection Act and the rules promulgated under that Act concerning agriculture related pollution.
(Source: P.A. 89-456, eff. 5-21-96.)

(510 ILCS 77/10.10)
Sec. 10.10. Animal unit. "Animal unit" means a unit of measurement for any animal feeding operation calculated as follows:
(1) Brood cows and slaughter and feeder cattle multiplied by 1.0.
(2) Milking dairy cows multiplied by 1.4.
(3) Young dairy stock multiplied by 0.6.
(4) Swine weighing over 55 pounds multiplied by 0.4.
(5) Swine weighing under 55 pounds multiplied by 0.03.
(6) Sheep, lambs, or goats multiplied by 0.1.
(7) Horses multiplied by 2.0.
(8) Turkeys multiplied by 0.02.
(9) Laying hens or broilers multiplied by 0.01 (if the facility has continuous overflow watering).
(10) Laying hens or broilers multiplied by 0.03 (if the facility has a liquid manure handling system).
(11) Ducks multiplied by 0.02.
(Source: P.A. 89-456, eff. 5-21-96.)

(510 ILCS 77/10.15)
Sec. 10.15. Certified livestock manager. "Certified livestock manager" means a person that has been duly certified by the Department as an operator of a livestock waste handling facility.
(Source: P.A. 89-456, eff. 5-21-96.)

(510 ILCS 77/10.20)
Sec. 10.20. Department. "Department" means the Illinois Department of Agriculture.
(Source: P.A. 89-456, eff. 5-21-96.)

(510 ILCS 77/10.23)
Sec. 10.23. Farm residence. "Farm residence" means any residence on a farm owned or occupied by the farm owners, operators, tenants, or seasonal or year-round hired workers. For purposes of this definition, a "farm" is the land, buildings, and machinery used in the commercial production of farm products, and "farm products" are those plants and animals and their products which are produced or raised for commercial purposes and include but are not limited to forages and sod crops, grains and feed crops, dairy and dairy products, poultry and poultry products, livestock, fruits, vegetables, flowers, seeds, grasses, trees, fish, honey and other similar products, or any other plant, animal, or plant or animal product which supplies people with food, feed, fiber, or fur.
(Source: P.A. 89-456, eff. 5-21-96.)

(510 ILCS 77/10.24)
Sec. 10.24. Karst Area. "Karst area" means an area with a land surface containing sinkholes, large springs, disrupted land drainage, and underground drainage systems associated with karstified carbonate bedrock and caves or a land surface without these features but containing a karstified carbonate bedrock unit generally overlain by less than 60 feet of unconsolidated materials.
(Source: P.A. 91-110, eff. 7-13-99.)

(510 ILCS 77/10.25)
Sec. 10.25. Lagoon. "Lagoon" means any excavated, diked, or walled structure or combination of structures designed for biological stabilization and storage of livestock wastes. A lagoon does not include structures such as manufactured slurry storage structures or pits under buildings as defined in rules under the Environmental Protection Act concerning agriculture related pollution.
(Source: P.A. 89-456, eff. 5-21-96.)

(510 ILCS 77/10.26)
Sec. 10.26. Karstified carbonate bedrock. "Karstified carbonate bedrock" means a carbonate bedrock unit (limestone or dolomite) that has a pronounced conduit or secondary porosity due to dissolution of the rock along joints, fractures, or bedding plains.
(Source: P.A. 91-110, eff. 7-13-99.)

(510 ILCS 77/10.30)
Sec. 10.30. Livestock management facility. "Livestock management facility" means any animal feeding operation, livestock shelter, or on-farm milking and accompanying milk-handling area. Two or more livestock management facilities under common ownership, where the facilities are not separated by a minimum distance of 1/4 mile, and that share a common livestock waste handling facility shall be considered a single livestock management facility. A livestock management facility at educational institutions, livestock pasture operations, where animals are housed on a temporary basis such as county and state fairs, livestock shows, race tracks, and horse breeding and foaling farms, and market holding facilities are not subject to this Act.
(Source: P.A. 89-456, eff. 5-21-96.)

(510 ILCS 77/10.35)
Sec. 10.35. Livestock waste. "Livestock waste" means livestock excreta and associated feed losses, bedding, wash waters, sprinkling waters from livestock cooling, precipitation polluted by falling on or flowing onto an animal feeding operation, and other materials polluted by livestock.
(Source: P.A. 89-456, eff. 5-21-96.)

(510 ILCS 77/10.40)
Sec. 10.40. Livestock waste handling facility. "Livestock waste handling facility" means individually or collectively those immovable constructions or devices, except sewers, used for collecting, pumping, treating, or disposing of livestock waste or for the recovery of by-products from the livestock waste. Two or more livestock waste handling facilities under common ownership and where the facilities are not separated by a minimum distance of 1/4 mile shall be considered a single livestock waste handling facility.
(Source: P.A. 89-456, eff. 5-21-96.)

(510 ILCS 77/10.43)
Sec. 10.43. Modified. "Modified" means structural changes to a lagoon that increase its volumetric capacity.
(Source: P.A. 89-456, eff. 5-21-96.)

(510 ILCS 77/10.45)
Sec. 10.45. New facility. "New facility" means a livestock management facility or a livestock waste handling facility the construction or expansion of which is commenced on or after the effective date of this Act. Expanding a facility where the fixed capital cost of the new components constructed within a 2-year period does not exceed 50% of the fixed capital cost of a comparable entirely new facility shall not be deemed a new facility as used in this Act.
(Source: P.A. 89-456, eff. 5-21-96.)

(510 ILCS 77/10.47)
Sec. 10.47. Non-farm residence. "Non-farm residence" means any residence which is not a farm residence.
(Source: P.A. 89-456, eff. 5-21-96.)

(510 ILCS 77/10.50)
Sec. 10.50. Owner or operator. "Owner or operator" means any person who owns, leases, controls, or supervises a livestock management facility or livestock waste-handling facility.
(Source: P.A. 89-456, eff. 5-21-96.)

(510 ILCS 77/10.55)
Sec. 10.55. Person. "Person" means any individual, partnership, co-partnership, firm, company, corporation, association, joint stock company, trust, estate, political subdivision, state agency, or any other legal entity or their legal representative, agent, or assigns.
(Source: P.A. 89-456, eff. 5-21-96.)

(510 ILCS 77/10.60)
Sec. 10.60. Populated area. "Populated area" means any area where at least 10 inhabited non-farm residences are located or where at least 50 persons frequent a common place of assembly or a non-farm business at least once per week.
(Source: P.A. 89-456, eff. 5-21-96.)

(510 ILCS 77/11)
Sec. 11. Filing notice of intent to construct and construction data; registration of facilities.
(a) An owner or operator shall file a notice of intent to construct for a livestock management facility or livestock waste handling facility with the Department prior to construction to establish a base date, which shall be valid for one year, for determination of setbacks in compliance with setback distances or, in the case of construction that is not a new facility, with the maximum feasible location requirements of Section 35 of this Act.
(b) For a livestock waste handling facility that is not subject to Section 12 of this Act, a construction plan of the waste handling structure with design specifications of the structure noted as prepared by or for the owner or operator shall be filed with the Department at least 10 calendar days prior to the anticipated dates of construction. Upon receipt of the notice of intent to construct form or the construction plan, the Department shall review the documents to determine if all information has been submitted or if clarification is needed. The Department shall, within 15 calendar days of receipt of a notice of intent to construct or the construction plan, notify the owner or operator that construction may begin or that clarification is needed.
(c) For a livestock waste handling facility that is subject to Section 12 of this Act, a completed registration shall be filed with the Department at least 37 calendar days prior to the anticipated dates of construction. The registration shall include the following: (i) the name and address of the owner and operator of the livestock waste handling facility; (ii) a general description of the livestock waste handling structure and the type and number of the animal units of livestock it serves; (iii) the construction plan of the waste handling structure with design specifications of the structure noted as prepared by or for the owner or operator, and (iv) anticipated dates of construction. The Department shall, within 15 calendar days of receipt of the registration form, notify the person submitting the form that the registration is complete or that clarification information is needed.
(d) Any owner or operator who fails to file a notice of intent to construct form or construction plans with the Department prior to commencing construction, upon being discovered by the Department, shall be subject to an administrative hearing by the Department. The administrative law judge, upon determination of a failure to file the appropriate form, shall impose a civil administrative penalty in an amount no more than $1,000 and shall enter an administrative order directing that the owner or operator file the appropriate form within 10 business days after receiving notice from the Department. If, after receiving the administrative law judge's order to file, the owner or operator fails to file the appropriate form with the Department, the Department shall impose a civil administrative penalty in an amount no less than $1,000 and no more than $2,500 and shall enter an administrative order prohibiting the operation of the facility until the owner or operator is in compliance with this Act. Penalties under this subsection (d) not paid within 60 days of notice from the Department shall be submitted to the Attorney General's office or an approved private collection agency.
(Source: P.A. 91-110, eff. 7-13-99.)

(510 ILCS 77/12)
Sec. 12. Public informational meeting; lagoons and non-lagoon structures.
(a) Beginning on the effective date of this amendatory Act of 1999, within 7 days after receiving a form giving notice of intent to construct (i) a new livestock management facility or livestock waste handling facility serving 1,000 or more animal units that does not propose to utilize a lagoon or (ii) a livestock waste management facility or livestock waste handling facility that does propose to utilize a lagoon, the Department shall send a copy of the notice form to the county board of the county in which the facility is to be located and shall publish a public notice in a newspaper of general circulation within the county. After receiving a copy of the notice form from the Department, the county board may, at its discretion and within 30 days after receipt of the notice, request that the Department conduct an informational meeting concerning the proposed construction that is subject to this Section. In addition, during the county's 30-day review period, county residents may petition the county board of the county where the proposed new facility will be located to request that the Department conduct an informational meeting. When petitioned by 75 or more of the county's residents who are registered voters, the county board shall request that the Department conduct an informational meeting. If the county board requests that the Department conduct the informational meeting, the Department shall conduct the informational meeting within 15 days of the county board's request. If the Department conducts such a meeting, it shall cause notice of the meeting to be published in a newspaper of general circulation in the county and in the State newspaper and shall send a copy of the notice to the County Board. Upon receipt of the notice, the County Board shall post the notice on the public informational board at the county courthouse at least 10 days before the meeting. The owner or operator who submitted the notice of intent to construct to the Department shall appear at the meeting. At the meeting, the Department shall afford members of the public an opportunity to ask questions and present oral or written comments concerning the proposed construction.
(b) The county board shall submit at the informational meeting or within 30 days following the meeting an advisory, non-binding recommendation to the Department about the proposed new facility's construction in accordance with the applicable requirements of this Act. The advisory, non-binding recommendation shall contain at a minimum:
(1) a statement of whether the proposed facility

achieves or fails to achieve each of the 8 siting criteria as outlined in subsection (d); and

(2) a statement of the information and criteria used

by the county board in determining that the proposed facility met or failed to meet any of the criteria described in subsection (d).

(c) When the county board requests an informational meeting, construction shall not begin until after the informational meeting has been held, the Department has reviewed the county board's recommendation and replied to the recommendation indicating if the proposed new livestock management facility or the new livestock waste handling facility is or will be in compliance with the requirements of the Act, and the owner, operator, or certified manager and operator has received the Department's notice that the setbacks and all applicable requirements of this Act have been met.
(d) At the informational meeting for the proposed facility, the Department of Agriculture shall receive evidence by testimony or otherwise on the following subjects:
(1) Whether registration and livestock waste

management plan certification requirements, if required, are met by the notice of intent to construct.

(2) Whether the design, location, or proposed

operation will protect the environment by being consistent with this Act.

(3) Whether the location minimizes any

incompatibility with the surrounding area's character by being located in any area zoned for agriculture where the county has zoning or where the county is not zoned, the setback requirements established by this Act are complied with.

(4) Whether the facility is located within a 100-year

floodplain or an otherwise environmentally sensitive area (defined as an area of karst area or with aquifer material within 5 feet of the bottom of the livestock waste handling facility) and whether construction standards set forth in the notice of intent to construct are consistent with the goal of protecting the safety of the area.

(5) Whether the owner or operator has submitted plans

for operation that minimize the likelihood of any environmental damage to the surrounding area from spills, runoff, and leaching.

(6) Whether odor control plans are reasonable and

incorporate reasonable or innovative odor reduction technologies given the current state of such technologies.

(7) Whether traffic patterns minimize the effect on

existing traffic flows.

(8) Whether construction or modification of a new

facility is consistent with existing community growth, tourism, recreation, or economic development or with specific projects involving community growth, tourism, recreation, or economic development that have been identified by government action for development or operation within one year through compliance with applicable zoning and setback requirements for populated areas as established by this Act.

(Source: P.A. 91-110, eff. 7-13-99.)

(510 ILCS 77/12.1)
Sec. 12.1. Final determination.
(a) Within 15 calendar days of the close of the comment period under subsection (b) of Section 12, the Department shall determine if, more likely than not, the provisions of the Act have been met and shall send notice to the applicant and the county board indicating that construction may proceed. If the Department finds that, more likely than not, the provisions of the Act have not been met the Department shall send notice to the applicant that construction is prohibited.
(a-5) If the Department finds that additional information or that specific changes are needed in order to assist the Department in making the determination under subsection (a) of this Section, the Department may request such information or changes from the owner or operator of the new livestock waste handling facility or waste management facility.
(b) If no informational meeting is held, the Department shall, within 15 calendar days following the end of the period for the county board to request an informational meeting, notify the owner or operator that construction may begin or that clarification is needed.
(c) If the owner or operator of a proposed livestock management facility or livestock waste handling facility amends the facility plans during the Department's review, the Department shall notify the county board, which may exercise its option of a public informational meeting pursuant to Section 12 of this Act.
(d) If the owner or operator of a proposed new livestock management or new livestock waste handling facility amends the facility plans during the Department's review process by increasing the animal unit capacity of the facility such that the required setback distances will be increased, the owner or operator shall submit a revised notice of intent to construct and comply with applicable provisions of this Act.
(Source: P.A. 91-110, eff. 7-13-99.)

(510 ILCS 77/13)
Sec. 13. Livestock waste handling facilities other than earthen livestock waste lagoons; construction standards; certification; inspection; removal-from-service requirements.
(a) After the effective date of this amendatory Act of 1999, livestock waste handling facilities other than earthen livestock waste lagoons used for the storage of livestock waste shall be constructed in accordance with this Section.
(1) Livestock waste handling facilities constructed

of concrete shall meet the strength and load factors set forth in the Midwest Plan Service's Concrete Manure Storage Handbook (MWPS-36) and future updates. In addition, those structures shall meet the following requirements:

(A) Waterstops shall be incorporated into the

design of the storage structure when consistent with the requirements of paragraph (1) of this subsection;

(B) Storage structures that handle waste in a

liquid form shall be designed to contain a volume of not less than the amount of waste generated during 150 days of facility operation at design capacity; the owner or operator of a livestock waste handling facility constructed with concrete with a design capacity of less than 300 animal units may demonstrate to the Department that a reduced storage volume, not less than 60 days, is feasible due to (i) the availability of land application areas that can receive manure at agronomic rates or (ii) another manure disposal method is proposed that will allow for the reduced manure storage design capacity; the Department shall evaluate the proposal and determine whether a reduced manure storage design capacity is appropriate for the site; and

(C) Storage structures not covered or otherwise

protected from precipitation shall, in addition to the waste storage volume requirements of subparagraph (B) of paragraph (1) of this subsection, include a 2-foot freeboard.

(2) A livestock waste handling facility in a

prefabricated form shall meet the strength, load, and compatibility factors for its intended use. Those factors shall be verified by the manufacturer's specifications.

(3) Livestock waste handling facilities holding

semi-solid livestock waste, including but not limited to picket dam structures, shall be constructed according to the requirements set forth in the Midwest Plan Service's Livestock Waste Facilities Handbook (MWPS-18) and future updates or similar standards used by the Natural Resources Conservation Service of the United States Department of Agriculture.

(4) Livestock waste handling facilities holding solid

livestock waste shall be constructed according to the requirements set forth in the Midwest Plan Service's Livestock Waste Facilities Handbook (MWPS-18) and future updates or similar standards used by the Natural Resources Conservation Service of the United States Department of Agriculture. In addition, solid livestock waste stacking structures shall be sized to store not less than the amount of waste generated during 6 months of facility operation at design capacity. The owner or operator of a livestock waste handling facility holding solid livestock waste with a design capacity of less than 300 animal units may demonstrate to the Department that a reduced storage volume, not less than 2 months, is feasible due to (i) the availability of land application areas that can receive manure at agronomic rates or (ii) another manure disposal method is proposed that will allow for the reduced storage design capacity. The Department shall evaluate the proposal and determine whether a reduced manure storage design capacity is appropriate for the site.

(5) Holding ponds used for the temporary storage of

livestock feedlot run-off shall be constructed according to the requirements set forth in the Midwest Plan Service's Livestock Waste Facilities Handbook (MWPS-18) and future updates or similar standards used by the Natural Resources Conservation Service of the United States Department of Agriculture.

(b) New livestock management facilities and livestock waste handling facilities constructed after the effective date of this amendatory Act of 1999 shall be subject to the additional construction requirements and siting prohibitions provided in this subsection (b).
(1) No new non-lagoon livestock management facility

or livestock waste handling facility may be constructed within the floodway of a 100-year floodplain. A new livestock management facility or livestock waste handling facility may be constructed within the portion of a 100-year floodplain that is within the flood fringe and outside the floodway provided that the facility is designed and constructed to be protected from flooding and meets the requirements set forth in the Rivers, Lakes, and Streams Act, Section 5-40001 of the Counties Code, and Executive Order Number 4 (1979). The delineation of floodplains, floodways, and flood fringes shall be in compliance with the National Flood Insurance Program. Protection from flooding shall be consistent with the National Flood Insurance Program and shall be designed so that stored livestock waste is not readily removed.

(2) A new non-lagoon livestock waste handling

facility constructed in a karst area shall be designed to prevent seepage of the stored material into groundwater in accordance with ASAE 393.2 or future updates. Owners or operators of proposed facilities should consult with the local soil and water conservation district, the University of Illinois Cooperative Extension Service, or other local, county, or State resources relative to determining the possible presence or absence of such areas. Notwithstanding the other provisions of this paragraph (2), after the effective date of this amendatory Act of 1999, no non-lagoon livestock waste handling facility may be constructed within 400 feet of any natural depression in a karst area formed as a result of subsurface removal of soil or rock materials that has caused the formation of a collapse feature that exhibits internal drainage. For the purposes of this paragraph (2), the existence of such a natural depression in a karst area shall be indicated by the uppermost closed depression contour lines on a USGS 7 1/2 minute quadrangle topographic map or as determined by Department field investigation in a karst area.

(3) A new non-lagoon livestock waste handling

facility constructed in an area where aquifer material is present within 5 feet of the bottom of the facility shall be designed to ensure the structural integrity of the containment structure and to prevent seepage of the stored material to groundwater. Footings and underlying structure support shall be incorporated into the design standards of the storage structure in accordance with the requirements of Section 4.1 of the American Society of Agricultural Engineers (ASAE) EP 393.2 or future updates.

(c) A livestock waste handling facility owner may rely on guidance from the local soil and water conservation district, the Natural Resources Conservation Service of the United States Department of Agriculture, or the University of Illinois Cooperative Extension Service for soil type and associated information.
(d) The standards in subsections (a) and (b) shall serve as interim construction standards until such time as permanent rules promulgated pursuant to Section 55 of this Act become effective. In addition, the Department and the Board shall utilize the interim standards in subsections (a) and (b) as a basis for the development of such permanent rules.
(e) The owner or operator of a livestock management facility or livestock waste handling facility may, with the approval of the Department, elect to exceed the strength and load requirements as set forth in this Section.
(f) The owner or operator of a livestock management facility or livestock waste handling facility shall send, by certified mail or in person, to the Department a certification of compliance together with copies of verification documents upon completion of construction. In the case of structures constructed with the design standards used by the Natural Resources Conservation Service of the United States Department of Agriculture, copies of the design standards and a statement of verification signed by a representative of the United States Department of Agriculture shall accompany the owner's or operator's certification of compliance. The certification shall state that the structure meets or exceeds the requirements in subsection (a) of this Section. A $250 filing fee shall accompany the statement.
(g) The Department shall inspect the construction site prior to construction, during construction, and within 10 business days following receipt of the certification of compliance to determine compliance with the construction standards.
(h) The Department shall require modification when necessary to bring the construction into compliance with the standards set forth in this Section. The person making the inspection shall discuss with the owner, operator, or certified livestock manager an evaluation of the livestock waste handling facility construction and shall (i) provide on-site written recommendations to the owner, operator, or certified livestock manager of what modifications are necessary or (ii) inform the owner, operator, or certified livestock manager that the facility meets the standards set forth in this Section. On the day of the inspection, the person making the inspection shall give the owner, operator, or certified livestock manager a written report of findings based on the inspection together with an explanation of remedial measures necessary to enable the livestock waste handling facility to meet the standards set forth in this Section. The Department shall, within 5 business days of the date of inspection, send an official written notice to the owner or operator of the livestock waste handling facility by certified mail, return receipt requested, indicating that the facility meets the standards set forth in this Section or identifying the remedial measures necessary to enable the livestock waste handling facility to meet the standards set forth in this Section. The owner or operator shall, within 10 business days of receipt of an official written notice of deficiencies, contact the Department to develop the principles of an agreement of compliance. The owner or operator and the Department shall enter into an agreement of compliance setting forth the specific changes to be made to bring the construction into compliance with the standards required under this Section. If an agreement of compliance cannot be achieved, the Department shall issue a compliance order to the owner or operator outlining the specific changes to be made to bring the construction into compliance with the standards required under this Section. The owner or operator can request an administrative hearing to contest the provisions of the Department's compliance order.
(i) (Blank).
(j) If any owner or operator operates in violation of an agreement of compliance, the Department shall seek an injunction in circuit court to prohibit the operation of the facility until construction and certification of the livestock waste handling facility are in compliance with the provisions of this Section.
(k) When any livestock management facility not using an earthen livestock waste lagoon is removed from service, the accumulated livestock waste remaining within the facility shall be removed and applied to land at rates consistent with a waste management plan for the facility. Removal of the waste shall occur within 12 months after the date livestock production at the facility ceases. In addition, the owner or operator shall make provisions to prevent the accumulation of precipitation within the livestock waste handling facility. Upon completion of the removal of manure, the owner or operator of the facility shall notify the Department that the facility is being removed from service and the remaining manure has been removed. The Department shall conduct an inspection of the livestock waste handling facility and inform the owner or operator in writing that the requirements imposed under this subsection (k) have been met or that additional actions are necessary. Commencement of operations at a facility that has livestock shelters left intact and that has completed the requirements imposed under this subsection (k) and that has been operated as a livestock management facility or livestock waste handling facility for 4 consecutive months at any time within the previous 10 years shall not be considered a new or expanded livestock management or waste handling facility. A new facility constructed after May 21, 1996 that has been removed from service for a period of 2 or more years shall not be placed back into service prior to an inspection of the livestock waste handling facility and receipt of written approval by the Department.
(Source: P.A. 95-38, eff. 1-1-08; 96-328, eff. 8-11-09.)

(510 ILCS 77/15)
Sec. 15. Livestock waste lagoon.
(a) Standards for livestock waste lagoon construction. Any earthen livestock waste lagoon subject to registration shall be constructed or modified in accordance with "Design of Anaerobic Lagoons for Animal Waste Management" promulgated by the American Society of Agricultural Engineers or the national guidelines as published by the United States Department of Agriculture Natural Resource Conservation Service in Illinois and titled Waste Treatment Lagoon. The owner or operator of the earthen livestock lagoon may, with approval from the Department, modify or exceed these standards in order to meet site specific objectives. Notwithstanding any other requirement of this subsection, every earthen livestock waste lagoon shall include the construction of a secondary berm, filter strip, grass waterway, or terrace, or any combination of those, outside the perimeter of the primary berm if an engineer licensed under the Professional Engineering Practice Act of 1989 and retained by the registrant determines, with the concurrence of the Department, that construction of such a secondary berm or other feature or features is necessary in order to ensure against a release of livestock waste from the lagoon (i) that encroaches or is reasonably expected to encroach upon land other than the land occupied by the livestock waste handling facility of which the lagoon is a part or (ii) that enters or is reasonably expected to enter the waters of this State. The Department shall determine compliance with these requirements. The Department may require changes in design or additional requirements to protect groundwater, such as extra liner depth or synthetic liners, when it appears groundwater could be impacted.
(a-5) New earthen livestock waste lagoons constructed after the effective date of this amendatory Act of 1999 shall be subject to additional construction requirements and siting prohibitions as provided in this subsection (a-5).
(1) No new earthen livestock waste lagoon may be

constructed within the floodway of a 100-year floodplain. A new earthen livestock waste lagoon may be constructed within the portion of a 100-year floodplain that is within the flood fringe and outside the floodway provided that the facility is designed and constructed so that livestock waste is not readily removed during flooding and meets the requirements set forth in the Rivers, Lakes, and Streams Act, Section 5-40001 of the Counties Code, and Executive Order Number 4 (1979). The delineation of floodplains, floodways, and flood fringes shall be in compliance with the National Flood Insurance Program.

(2) A new earthen livestock waste lagoon constructed

in a karst area shall be designed to prevent seepage of the stored material to groundwater. Owners or operators of proposed facilities shall consult with the local soil and water conservation district, the University of Illinois Cooperative Extension Service, or other local, county, or State resources relative to determining the possible presence or absence of such areas. Notwithstanding the other provisions of this paragraph (2), after the effective date of this amendatory Act of 1999, no earthen livestock waste lagoon may be constructed within 400 feet of any natural depression in a karst area formed as a result of subsurface removal of soil or rock materials that has caused the formation of a collapse feature that exhibits internal drainage. For the purposes of this paragraph (2), the existence of such natural depression in a karst area shall be indicated by the uppermost closed depression contour lines on a USGS 7 1/2 minute quadrangle topographic map or as determined by Department field investigation in a karst area.

(b) Registration and certification. Any earthen livestock waste lagoon newly constructed or modified (does not include repairs) after the effective date of rules adopted for the implementation of this Act shall be registered by the owner or operator with the Department on a form provided by the Department. Lagoons constructed prior to the effective date of rules adopted for the implementation of this Act may register with the Department at no charge.
In order to give the Department notice of the owner's or operator's intent to construct or modify an earthen livestock waste lagoon, the owner or operator shall register such lagoon with the Department during the preconstruction phase. Construction shall not begin until 30 days after submittal of a registration form by certified mail to the Department. When an informational meeting is requested by the county, construction shall not begin until after the informational meeting has been held.
Livestock waste lagoon registration forms shall be made available to producers at offices of the Department of Agriculture, Cooperative Extension Service, and Soil and Water Conservation Districts.
Registration information shall include the following:
(1) Name(s) and address(es) of the owner and operator

who are responsible for the livestock waste lagoon.

(2) General location of lagoon.
(3) Design construction plans and specifications.
(4) Specific location information:
(A) Distance to a private or public potable well;
(B) Distance to closest occupied private

residence (other than any occupied by owner or operator);

(C) Distance to nearest stream; and
(D) Distance to nearest populated area.
(5) Anticipated beginning and ending dates of

construction.

(6) Type of livestock and number of animal units.
The Department of Agriculture upon receipt of a livestock waste lagoon registration form shall review the form to determine that all required information has been provided. The person filing the registration shall be notified within 15 working days that the registration is complete or that clarification of information is needed. No later than 10 working days after receipt of the clarification information, the Department shall notify the owner or operator that the registration is complete.
The Department shall inspect an earthen livestock waste lagoon during preconstruction, construction, and post-construction. The Department shall require modifications when necessary to bring construction in compliance with the standards as set forth in subsection (a) of Section 15. The person making the inspection shall discuss with the owner, operator, or certified livestock manager an evaluation of the livestock waste lagoon construction and shall (i) provide on-site written recommendations to the owner, operator, or certified livestock manager of what modifications are necessary or (ii) inform the owner, operator, or certified livestock manager that the lagoon meets the standards set forth in subsection (a) of Section 15. On the day of the inspection, the person making the inspection shall give the owner, operator, or certified livestock manager a written report of his or her findings based on the inspection, together with an explanation of any remedial measures necessary to enable the lagoon to meet the standards set forth in subsection (a).
The person making any inspection shall comply with reasonable animal health protection procedures as requested by the owner, operator, or certified livestock manager.
Upon completion of the construction or modification, but prior to placing the lagoon in service, the owner or operator of the livestock waste lagoon shall certify on a form provided by the Department that the lagoon has been constructed or modified in accordance with the standards set forth in subsection (a) of Section 15 and that the information provided on the registration form is correct.
(1) The certification notice to the Department shall

include a certification statement and signature.

(2) The certification shall state: "I hereby certify

that the information provided on this form is correct and that the lagoon has been constructed in accordance with the standards as required by the Livestock Management Facilities Act."

Within 10 business days of receipt of the certification of compliance, the Department shall inspect the lagoon site. The Department shall, within 5 business days of the date of inspection, send an official written notice by certified mail, return receipt requested, to the owner or operator of the facility indicating that all the requirements of this Section have been met or that deficiencies exist that must be corrected prior to the completion of the lagoon registration process and the placement of the lagoon into service. The owner or operator of the lagoon may proceed to place the lagoon in service after receipt of the Department's notice that all the requirements of this Section have been met.
(c) Complaint procedure. Any person having a complaint concerning an earthen livestock waste lagoon may file a complaint with the Agency. If the Agency finds that groundwater has been negatively impacted because of structural problems with the earthen lagoon, the Agency shall notify the Department that modification of the lagoon is necessary. The livestock owner or operator or the Department may request guidance from the United States Department of Agriculture Natural Resource Conservation Service or the University of Illinois Cooperative Extension Service.
The person making any inspection shall comply with animal health protection procedures as requested by the owner or operator.
Any earthen livestock waste lagoon in service prior to the effective date of the rules for implementation of this Act is not subject to registration but is only subject to the complaint procedure. However, any such livestock waste lagoon found impacting groundwater shall be required to be repaired, modified, or have procedures instituted so groundwater is not negatively impacted.
If an investigation reveals groundwater has been negatively impacted, the Department and Agency shall cooperate with the owner or operator of the affected livestock waste lagoon to provide a reasonable solution to protect the groundwater.
Nothing in this Section shall limit the Agency's authority under the Environmental Protection Act to investigate and respond to violations of the Environmental Protection Act or rules adopted under that Act.
(d) Livestock waste lagoon registration fee. The livestock waste lagoon registration fee is $250.
(e) Closure of livestock waste lagoons. When any earthen livestock waste lagoon is removed from service, it shall be completely emptied. Appropriate closure procedures shall be followed as determined by rule. The remaining hole must be filled. The closure requirements shall be completed within two years from the date of cessation of operation unless the lagoon is maintained or serviced. The Department may grant a waiver to the before-stated closure requirements that will permit the lagoon to be used for an alternative purpose.
Upon a change in ownership of a registered earthen livestock waste lagoon, the owner shall notify the Department of the change within 30 working days of the closing of the transaction.
(f) Administrative authority. All actions of the Department of Agriculture are subject to the Illinois Administrative Procedure Act.
Any earthen livestock waste lagoon subject to registration shall not begin operation until the owner or operator of the lagoon has met the requirements of this Act.
The owner or operator of any earthen livestock waste lagoon subject to registration that has not been registered or constructed in accordance with standards set forth in subsection (a) of Section 15 shall, upon being identified as such by the Department, be given written notice by the Department to register and certify the lagoon within 10 working days of receipt of the notice. The Department may inspect such lagoon and require compliance in accordance with subsections (a) and (b) of this Section. If the owner or operator of the livestock waste lagoon that is subject to registration fails to comply with the notice, the Department may issue a cease and desist order until such time as compliance is obtained with the requirements of this Act. Failure to construct the lagoon in accordance with the construction plan and Department recommendations is a business offense punishable by a fine of not more than $5,000.
(Source: P.A. 90-565, eff. 6-1-98; 91-110, eff. 7-13-99.)

(510 ILCS 77/16)
Sec. 16. Inspection of earthen livestock waste lagoons by Department. At least once each year on a random basis, the Department shall inspect every earthen livestock waste lagoon that services 1,000 or more animal units and is required to be registered under this Act. The owner or operator of the lagoon or a certified livestock manager must be present during the inspection. If the owner, operator, or certified livestock manager is not present at the scheduled date, time, and place of the inspection, the inspection shall proceed in his or her absence. The person making the inspection shall conduct a visual inspection to determine only whether any of the following are present: burrow holes, trees or woody vegetation, proper freeboard, erosion, settling of the berm, bermtop maintenance, leaks, and seepage. The person making the inspection shall discuss with the owner, operator, or certified livestock manager an evaluation of the livestock waste lagoon's current condition and shall (i) provide on-site written recommendations to the owner, operator, or certified livestock manager of what corrective actions are necessary or (ii) inform the owner, operator, or certified livestock manager that the lagoon meets the standards set forth in this subsection.
The person making any inspection shall comply with reasonable animal health protection procedures as requested by the owner, operator, or certified livestock manager.
The Department shall send official written notice of any deficiencies to the owner or operator of the lagoon by certified mail, return receipt requested. The owner or operator and the Department shall enter into an agreement of compliance setting forth the specific action and timetable to correct the deficiencies. The person making the reinspection shall notify the Department of the results of the reinspection, and the Department shall take the appropriate action under this Section. If the Department's inspector finds a release or evidence of a release, the Department shall immediately report such information to the Agency.
For a first violation of this Section by the owner or operator of a livestock management facility or livestock waste handling facility, the Department shall send the owner or operator a written notice of the violation by certified mail, return receipt requested.
If after an administrative hearing the Department finds that the owner or operator of a livestock management facility or livestock waste handling facility has committed a second violation of this Section, the Department shall impose on the owner or operator a civil administrative penalty in an amount not exceeding $1,000. The Attorney General may bring an action in the circuit court to enforce the collection of a penalty imposed under this Section.
If after an administrative hearing the Department finds that the owner or operator of a livestock management facility or livestock waste handling facility has committed a third violation of this Section, the Department shall enter an administrative order directing that the owner or operator cease operation of the facility until the violation is corrected.
If a livestock management facility or livestock waste handling facility has not committed a violation of this Section within the 5 years immediately preceding a violation, the violation shall be construed and treated as a first violation.
(Source: P.A. 90-565, eff. 6-1-98.)

(510 ILCS 77/17)
Sec. 17. Financial responsibility. Owners of new or modified lagoons registered under the provisions of this Act shall establish and maintain evidence of financial responsibility to provide for the closure of the lagoons and the proper disposal of their contents within the time provisions outlined in this Act. Financial responsibility may be evidenced by any combination of the following:
(1) Commercial or private insurance;
(2) Guarantee;
(3) Surety bond;
(4) Letter of credit;
(5) Certificate of Deposit or designated savings

account;

(6) Participation in a livestock waste lagoon closure

fund managed by the Illinois Finance Authority.

The level of surety required shall be determined by rule and be based upon the volumetric capacity of the lagoon. Surety instruments required under this Section shall be required after the effective date of rules adopted for the implementation of this Act.
(Source: P.A. 93-205, eff. 1-1-04.)

(510 ILCS 77/18)
Sec. 18. Reporting release of waste.
(a) An owner or operator of a livestock waste handling facility shall report to the Agency any release of livestock waste from a livestock waste handling facility or from the transport of livestock waste within 24 hours after discovery of the release. Reporting shall not be required in the case of a release of less than 25 gallons that is not released to the waters of the State or from a controlled and recovered release during field application. For the purposes of this subsection (a), waters of the State do not include small temporary accumulations of surface water from precipitation or irrigation systems. The procedure for reporting releases shall be adopted by the Agency by rule.
(b) For a first violation of failing to report a release by the owner or operator of a livestock waste handling facility, the Department shall hold an administrative hearing. If, after an administrative hearing, the Department finds that an owner or operator of a livestock waste handling facility has violated subsection (a) of this Act, the Department shall assess a fine not exceeding $1,000.
(c) For a second violation of failing to report a release by the owner or operator of a livestock waste handling facility within a 5-year period, the Department shall hold an administrative hearing. If, after the administrative hearing, the Department finds that the owner or operator of a livestock waste handling facility has committed a second violation of failing to report a release within a 5-year period, the Department shall impose on the owner or operator an administrative penalty in an amount not exceeding $2,500. The Attorney General may bring an action in the circuit court to enforce the collection of a penalty imposed for failing to report a release.
(d) For a third or subsequent violation of failing to report a release by the owner or operator of a livestock waste handling facility within a 5-year period, the Department shall hold an administrative hearing. If, after the administrative hearing, the Department finds that the owner or operator of a livestock waste handling facility has committed a third or subsequent violation of failing to report a release within a 5-year period, the Department shall impose on the owner or operator an administrative penalty in an amount not exceeding $5,000 and shall seek an injunction in the circuit court through the Attorney General of the State of Illinois. The Attorney General may bring action in the circuit court to enforce the collection of a penalty imposed for failing to report a release.
(e) If the owner or operator of a livestock waste handling facility has not committed a violation of failing to report a release within the 5 years immediately preceding a violation, a violation shall be considered and treated as a first violation.
(Source: P.A. 91-110, eff. 7-13-99.)

(510 ILCS 77/20)
Sec. 20. Handling, storing and disposing of livestock waste.
(a) The livestock management facility owner or operator shall comply with the requirements for handling, storing, and disposing of livestock wastes as set forth in the rules adopted pursuant to the Illinois Environmental Protection Act concerning agriculture related pollution.
(b) The livestock management facility owner or operator at a facility of less than 1,000 animal units shall not be required to prepare and maintain a waste management plan.
(c) The livestock management facility owner or operator at a facility of 1,000 or greater animal units but less than 5,000 animal units shall prepare and maintain on file at the livestock management facility a general waste management plan. Notwithstanding this requirement, a livestock management facility subject to this subsection may be operated on an interim basis but not to exceed 6 months after the effective date of the rules promulgated pursuant to this Act to allow for the owner or operator of the facility to develop a waste management plan. The waste management plan shall be available for inspection during normal business hours by Department personnel.
(d) The livestock management facility owner or operator at a facility of 5,000 or greater animal units shall prepare, maintain, and submit to the Department the waste management plan for approval. Approval of the waste management plan shall be predicated on compliance with provisions of subsection (f). The waste management plan shall be approved by the Department before operation of the facility or in the case of an existing facility, the waste management plan shall be submitted within 60 working days after the effective date of the rules promulgated pursuant to this Act.
The owner or operator of an existing livestock management facility that through growth meets or exceeds 5,000 animal units shall file its waste management plan with the Department within 60 working days after reaching the stated animal units.
The owner or operator of a livestock management facility that is subject to this subsection (d) shall file within 60 working days with the Department a revised waste management plan when there is a change as provided in subsection (e) of this Section that will materially affect compliance with the waste management plan.
(d-5) The owner or operator of multiple livestock management facilities under common facility ownership where the cumulative animal units of the facilities are equal to or greater than the animal unit numbers provided for in subsection (c) of this Section shall prepare and keep on file at each facility a waste management plan in accordance with the requirements of subsection (c). The owner or operator of multiple livestock management facilities that are under common facility ownership where the cumulative animal units of the facilities are equal to or greater than the animal unit numbers provided for in subsection (d) of this Section shall prepare and file with the Department a waste management plan in accordance with the provisions of subsection (d). Cumulative animal units shall be determined by combining the animal units of multiple livestock management facilities under the common facility ownership based upon the design capacity of each facility. For the purposes of this subsection (d-5), "under common facility ownership" means the same person or persons own, directly or indirectly, through majority owned business entities at least 51% of any person or persons (as defined by Section 10.55) that own or operate the livestock management facility or livestock waste handling facility located in the State of Illinois.
(e) The owner or operator of a livestock management facility shall update the waste management plan when there is a change in values shown in the plan under item (1) of subsection (f) of this Section. The waste management plan and records of livestock waste disposal shall be kept on file for three years.
(f) The application of livestock waste to the land is an acceptable, recommended, and established practice in Illinois. However, when livestock waste is not applied in a responsible manner, it may create pollutional problems. It should be recognized that research relative to livestock waste application based on livestock waste nutrient content is currently ongoing. The Dean of the College of Agricultural, Consumer and Environmental Sciences at the University of Illinois, or his or her designee, shall annually report to the Advisory Committee on the status of phosphorus research, including research that has been supported in whole or in part by the Illinois Council on Food and Agricultural Research. The Advisory Committee may also consult with other appropriate research entities on the status of phosphorus research. It is considered acceptable to prepare and implement a waste management plan based on a nitrogen rate, unless otherwise restricted by this Section. The waste management plan shall include the following:
(1) An estimate of the volume of livestock waste to

be disposed of annually, which shall be obtained by multiplying the design capacity of the facility by the appropriate amount of waste generated by the animals. The values showing the amount of waste generated in Table 2-1, Midwest Plan Service's, MWPS-18, Livestock Waste Management Facilities Handbook or Design Criteria for the field application of livestock waste adopted by the Agency may be used.

(2) The number of acres available for disposal of the

waste, whether they are owned by the owner or operator of the livestock waste management facility or are shown to be contracted with another person or persons for disposal of waste.

(3) An estimate of the nutrient value of the waste.

The owner or operator may prepare a plan based on an average of the minimum and maximum numbers in the table values derived from Midwest Plan Service's, MWPS-18, Livestock Waste Facilities Handbook, the Agency's Agriculture Related Pollution regulations, or the results of analysis performed on samples of waste. For the purposes of compliance with this subsection, the nutrient values of livestock waste may vary as indicated in the source table. In the case of laboratory analytical results, the nutrient values may vary with the accuracy of the analytical method.

(3.5) Results of the Bray P1 or Mehlich test for soil

phosphorus reported in pounds of elemental phosphorus per acre. Soil samples shall be obtained and analyzed from the livestock waste application fields on land owned or under the control of the owner or operator where applications are planned. Fields where livestock waste is applied shall be sampled every 3 years. Sampling procedures, such as the number of samples and the depth of sampling, as outlined in the current edition of the Illinois Agronomy Handbook shall be followed when soil samples are obtained.

(3.6) If the average Bray P1 or Mehlich test result

for soil phosphorus calculated from samples obtained from the application field is 300 pounds or less of elemental phosphorus per acre, livestock waste may continue to be applied to that field in accordance with subsection (f) of this Section. If the average Bray P1 or Mehlich test result for soil phosphorus for an application field is greater than 300 pounds of elemental phosphorus per acre, the owner or operator shall apply livestock waste at the phosphorus rate to the field until the average Bray P1 or Mehlich test for soil phosphorus indicates there is less than 300 pounds of elemental phosphorus per acre. Upon the development of a phosphorus index that is approved subject to the provisions established in Section 55 of this Act, the owner or operator shall use such index in lieu of the 300 pounds of elemental phosphorus per acre.

(4) An indication that the livestock waste will be

applied at rates not to exceed the agronomic nitrogen demand of the crops to be grown when averaged over a 5-year period.

(5) A provision that livestock waste applied within

1/4 mile of any residence not part of the facility shall be injected or incorporated on the day of application. However, livestock management facilities and livestock waste handling facilities that have irrigation systems in operation prior to the effective date of this Act or existing facilities applying waste on frozen ground are not subject to the provisions of this item (5).

(6) A provision that livestock waste may not be

applied within 200 feet of surface water unless the water is upgrade or there is adequate diking, and waste will not be applied within 150 feet of potable water supply wells.

(7) A provision that livestock waste may not be

applied in a 10-year flood plain unless the injection or incorporation method of application is used.

(8) A provision that livestock waste may not be

applied in waterways.

(9) A provision that if waste is spread on frozen or

snow-covered land, the application will be limited to land areas on which:

(A) land slopes are 5% or less, or
(B) adequate erosion control practices exist.
(10) Methods for disposal of animal waste.
(g) Any person who is required to prepare and maintain a waste management plan and who fails to do so shall be issued a warning letter by the Department for the first violation and shall be given 30 working days to prepare a waste management plan. For failure to prepare and maintain a waste management plan, the person shall be fined an administrative penalty of up to $1,000 by the Department and shall be required to enter into an agreement of compliance to prepare and maintain a waste management plan within 30 working days. For failure to prepare and maintain a waste management plan after the second 30 day period or for failure to enter into a compliance agreement, the Department may issue an operational cease and desist order until compliance is attained.
(Source: P.A. 91-110, eff. 7-13-99; 92-16, eff. 6-28-01.)

(510 ILCS 77/25)
Sec. 25. Odor control.
(a) Operators of livestock waste handling facilities shall practice odor control methods during the course of manure removal and field application. Odor control methods shall be those methods identified in the rules adopted pursuant to the Illinois Environmental Protection Act concerning agriculture related pollution.
(b) Every single-stage livestock waste lagoon constructed after the effective date of this amendatory Act of 1997 shall comply with the following operational guidelines:
(1) In operation, the lagoon must be maintained at

not less than the minimum design volume.

(2) The livestock waste supply to the lagoon must be

below the minimum design volume level.

(3) The livestock waste storage capacity of the

lagoon must be greater than 270 days.

(c) Above-ground livestock waste holding structures must be operated using odor control management guidelines based on scientific peer review accepted by the Department and determined to be economically feasible to the specific operation.
(d) For a first violation of this Section by the owner or operator of a livestock management facility or livestock waste handling facility, the Department shall send the owner or operator a written notice of the violation by certified mail, return receipt requested.
If after an administrative hearing the Department finds that the owner or operator of a livestock management facility or livestock waste handling facility has committed a second violation of this Section, the Department shall impose on the owner or operator a civil administrative penalty in an amount not exceeding $1,000. The Attorney General may bring an action in the circuit court to enforce the collection of a penalty imposed under this Section.
If after an administrative hearing the Department finds that the owner or operator of a livestock management facility or livestock waste handling facility has committed a third violation of this Section, the Department shall enter an administrative order directing that the owner or operator cease operation of the facility until the violation is corrected.
If a livestock management facility or livestock waste handling facility has not committed a violation of this Section within the 5 years immediately preceding a violation, the violation shall be construed and treated as a first violation.
(Source: P.A. 89-456, eff. 5-21-96; 90-565, eff. 6-1-98.)

(510 ILCS 77/30)
Sec. 30. Certified Livestock Manager. The Department shall establish a Certified Livestock Manager program in conjunction with the livestock industry that will enhance management skills in critical areas, such as environmental awareness, safety concerns, odor control techniques and technology, neighbor awareness, current best management practices, and the developing and implementing of manure management plans.
(a) Applicability. A livestock waste handling facility serving 300 or greater animal units shall be operated only under the supervision of a certified livestock manager. Notwithstanding the before-stated provision, a livestock waste handling facility may be operated on an interim basis, but not to exceed 6 months, to allow for the owner or operator of the facility to become certified.
(b) A certification program shall include the following:
(1) A general working knowledge of best management

practices.

(2) A general working knowledge of livestock waste

handling practices and procedures.

(3) A general working knowledge of livestock

management operations and related safety issues.

(4) An awareness and understanding of the

responsibility of the owner or operator for all employees who may be involved with waste handling.

(c) Any certification issued shall be valid for 3 years and thereafter be subject to renewal. A renewal shall be valid for a 3 year period and the procedures set forth in this Section shall be followed. The Department may require anyone who is certified to be recertified in less than 3 years for just cause including but not limited to repeated complaints where investigations reveal the need to improve management practices.
(d) Methods for obtaining certified livestock manager status.
(1) The owner or operator of a livestock waste

handling facility serving 300 or greater animal units but less than 1,000 animal units shall become a certified livestock manager by:

(A) attending a training session conducted by the

Department of Agriculture, Cooperative Extension Service, or any agriculture association, which has been approved by or is in cooperation with the Department; or

(B) in lieu of attendance at a training session,

successfully completing a written competency examination.

(2) The owner or operator of a livestock waste

handling facility serving 1,000 or greater animal units shall become a certified livestock manager by attending a training session conducted by the Department of Agriculture, Cooperative Extension Service, or any agriculture association, which has been approved by or is in cooperation with the Department and successfully completing a written competency examination.

(e) The certified livestock manager certificate shall be issued by the Department and shall indicate that the person named on the certificate is certified as a livestock management facility manager, the dates of certification, and when renewal is due.
(f) For the years prior to 2011, the Department shall charge $10 for the issuance or renewal of a certified livestock manager certificate. For the years 2011 and thereafter, the Department shall charge $30 for the issuance or renewal of a certified livestock manager certificate. The Department may, by rule, establish fees to cover the costs of materials and training for training sessions given by the Department.
(g) The owner or operator of a livestock waste handling facility operating in violation of the provisions of subsection (a) of this Section shall be issued a warning letter for the first violation and shall be required to have a certified manager for the livestock waste handling facility within 30 working days. For failure to comply with the warning letter within the 30 day period, the person shall be fined an administrative penalty of up to $1,000 by the Department and shall be required to enter into an agreement to have a certified manager for the livestock waste handling facility within 30 working days. For continued failure to comply, the Department may issue an operational cease and desist order until compliance is attained.
(Source: P.A. 100-201, eff. 8-18-17.)

(510 ILCS 77/35)
Sec. 35. Setbacks for livestock management and livestock handling facilities.
(a) Grandfather provision; facilities in existence prior to July 15, 1991. Livestock management facilities and livestock waste handling facilities in existence prior to July 15, 1991 shall comply with setbacks in existence prior to July 15, 1991, as set forth in the Illinois Environmental Protection Act and rules promulgated under that Act.
(b) Grandfather provision; facilities in existence on effective date and after July 15, 1991. Livestock management facilities and livestock waste handling facilities in existence on the effective date of this Act but after July 15, 1991 shall comply with setbacks in existence prior to the effective date of this Act, as set forth in the Illinois Environmental Protection Act and rules promulgated under that Act.
(c) New livestock management or livestock waste handling facilities. Any new facility shall comply with the following setbacks:
(1) For purposes of determining setback distances,

minimum distances shall be measured from the nearest corner of the residence or place of common assembly to the nearest corner of the earthen waste lagoon or livestock management facility, whichever is closer.

(2) A livestock management facility or livestock

waste handling facility serving less than 50 animal units shall be exempt from setback distances as set forth in this Act but shall be subject to rules promulgated under the Illinois Environmental Protection Act.

(3) For a livestock management facility or waste

handling facility serving 50 or greater but less than 1,000 animal units, the minimum setback distance shall be 1/4 mile from the nearest occupied residence and 1/2 mile from the nearest populated area.

(4) For a livestock management facility or livestock

waste handling facility serving 1,000 or greater but less than 7,000 animal units, the setback is as follows:

(A) For a populated area, the minimum setback

shall be increased 440 feet over the minimum setback of 1/2 mile for each additional 1,000 animal units over 1,000 animal units.

(B) For any occupied residence, the minimum

setback shall be increased 220 feet over the minimum setback of 1/4 mile for each additional 1,000 animal units over 1,000 animal units.

(5) For a livestock management facility or livestock

waste handling facility serving 7,000 or greater animal units, the setback is as follows:

(A) For a populated area, the minimum setback

shall be 1 mile.

(B) For any occupied residence, the minimum

setback shall be 1/2 mile.

(d) Requirements governing the location of a new livestock management facility and new livestock waste-handling facility and conditions for exemptions or compliance with the maximum feasible location as provided in rules adopted pursuant to the Illinois Environmental Protection Act concerning agriculture regulated pollution shall apply to those facilities identified in subsections (b) and (c) of this Section. With regard to the maximum feasible location requirements, any reference to a setback distance in the rules under the Illinois Environmental Protection Act shall mean the appropriate distance as set forth in this Section.
(e) Setback category shall be determined by the design capacity in animal units of the livestock management facility.
(f) Setbacks may be decreased when innovative designs as approved by the Department are incorporated into the facility.
(g) A setback may be decreased when waivers are obtained from owners of residences that are occupied and located in the setback area.
(Source: P.A. 91-110, eff. 7-13-99.)

(510 ILCS 77/40)
Sec. 40. Environmental research. Environmental research is critical to a livestock producer's ability to implement sound, integrated management systems that will enhance industry profitability and protect the environment.
The Department of Agriculture shall annually request appropriations to fund environmental research projects pertinent to livestock management facilities. Projects may include both university research and on-farm applied research. Priorities should be given to the following:
(1) Determination of the contribution of soil applied livestock nutrient volatilization, leaching or storage in the soil and methods of application.
(2) Integrated systems that maintain and enhance water quality.
(3) Odor reduction and control through chemical, biological, or mechanical means.
(4) Environmental quality in livestock facilities affecting owner, operator, and employee health.
(5) Environmental quality that could affect residents who live adjacent to livestock facilities.
(Source: P.A. 89-456, eff. 5-21-96.)

(510 ILCS 77/45)
Sec. 45. Tax abatement on environmental equipment. The Department in cooperation with the Agency and the Department of Revenue shall recommend to the General Assembly incentive programs that will provide for the abatement of state income tax or real estate tax on capital expenditures made by the facility owner for purchasing equipment that will mitigate air and water quality problems.
(Source: P.A. 89-456, eff. 5-21-96.)

(510 ILCS 77/50)
Sec. 50. Intergovernmental cooperation. The Department shall consult and advise owners and operators of livestock management facilities serving 7,000 or greater animal units of applicable laws and rules relating to environmental laws and rules, the Water Use Act of 1983, and local road standards.
(Source: P.A. 89-456, eff. 5-21-96.)

(510 ILCS 77/55)
Sec. 55. Rules; Livestock Management Facilities Advisory Committee.
(a) There is hereby established a Livestock Management Facilities Advisory Committee, which shall include the Directors of the Department of Agriculture, the Environmental Protection Agency, the Department of Natural Resources, and the Department of Public Health, or their designees. The Director of Agriculture or his or her designee shall serve as the Chair of the Advisory Committee. Members of the Advisory Committee may organize themselves as they deem necessary and shall serve without compensation.
(b) The Advisory Committee shall review, evaluate, and make recommendations to the Department of Agriculture for rules necessary for the implementation of this Act. Based upon the recommendations of the Advisory Committee, the Department of Agriculture shall: (i) propose rules to the Pollution Control Board for the implementation of design and construction standards for livestock waste handling facilities as set forth in Sections 13 and 15(a-5) of this Act based upon the standards set forth in the American Society of Agricultural Engineers' Standards, Engineering Practices and Data (ASAE Standards) and future updates, Midwest Plan Service's Concrete Manure Storage Handbook (MWPS-36) and future updates and related supplemental technical documents, the Midwest Plan Service's Livestock Waste Facilities Handbook (MWPS-18) and future updates and related supplemental technical documents or similar standards used by the Natural Resources Conservation Service of the United States Department of Agriculture; and (ii) on and after the effective date of this amendatory Act of 1999, provide public notice in the State newspaper, the Illinois Register, and on the Department's Internet website; hold public hearings during the first notice period; and take public comments and adopt rules pursuant to the Illinois Administrative Procedure Act for all Sections of this Act other than design and construction standards for livestock waste handling facility as set forth in Sections 13 and 15(a-5).
(c) The Pollution Control Board shall hold hearings on and adopt rules for the implementation of design and construction standards for livestock waste handling facilities as set forth in Sections 13 and 15(a-5) of this Act in the manner provided for in Sections 27 and 28 of the Environmental Protection Act. Rules adopted pursuant to this Section shall take into account all available pollution control technologies and shall be technologically feasible and economically reasonable.
(d) The Advisory Committee shall meet once every 6 months after the effective date of this amendatory Act of 1997 to review, evaluate, and make recommendations to the Department of Agriculture concerning the Department's random inspection of livestock waste lagoons under Section 16 of this Act.
(Source: P.A. 90-565, eff. 6-1-98; 91-110, eff. 7-13-99.)

(510 ILCS 77/60)
Sec. 60. The Livestock Management Facilities Fund. The Livestock Management Facilities Fund is created as a special fund in the State treasury. All fees and fines collected under this Act shall be deposited into this Fund. These moneys shall be appropriated to the Department for the purposes of this Act.
(Source: P.A. 89-456, eff. 5-21-96.)

(510 ILCS 77/100)
Sec. 100. Nothing in this Act shall be construed as a limitation or preemption of any statutory or regulatory authority under the Illinois Environmental Protection Act.
(Source: P.A. 89-456, eff. 5-21-96.)

(510 ILCS 77/105)
Sec. 105. Severability. The provisions of this Act are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 89-456, eff. 5-21-96.)

(510 ILCS 77/200)
Sec. 200. (Amendatory provisions; text omitted).
(Source: P.A. 89-456, eff. 5-21-96; text omitted.)

(510 ILCS 77/999)
Sec. 999. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 89-456, eff. 5-21-96.)



510 ILCS 82/ - Police Dog Retirement Act.

(510 ILCS 82/1)
Sec. 1. Short title. This Act may be cited as the Police Dog Retirement Act.
(Source: P.A. 99-817, eff. 1-1-17.)

(510 ILCS 82/5)
Sec. 5. Police dog retirement. Notwithstanding any provisions in the State Property Control Act to the contrary, a police dog, including a search and rescue dog, service dog, accelerant detection canine, or other dog that is in use by a county, municipal, or State law enforcement agency, which is deemed no longer fit for public service, shall be offered by the law enforcement agency to the officer or employee who had custody and control of the animal during its service. If the officer or employee does not wish to keep the dog, this dog may be offered to another officer or employee in the agency, or to a non-profit organization or a no-kill animal shelter that may facilitate an appropriate adoption of the dog.
(Source: P.A. 99-817, eff. 1-1-17.)



510 ILCS 85/ - Poultry Inspection Act.

(510 ILCS 85/0.01) (from Ch. 8, par. 130.9)
Sec. 0.01. Short title. This Act may be cited as the Poultry Inspection Act.
(Source: P.A. 86-1324.)

(510 ILCS 85/1) (from Ch. 8, par. 131)
Sec. 1. The Department may formulate plans and rules for the inspection, culling and supervision of hatcheries and poultry flocks for the purpose of promoting the health of poultry, increasing production, bringing about breed improvement and classifying hatcheries and poultry flocks in accordance with the condition thereof as ascertained by such inspection in matters of health, standard breed characteristics and such other matters relating thereto as the Department may prescribe.
(Source: P.A. 76-230.)

(510 ILCS 85/1.1) (from Ch. 8, par. 131.1)
Sec. 1.1. As used in this Act unless the context otherwise requires:
"Department" means the Illinois Department of Agriculture.
"Director" means the Director of the Illinois Department of Agriculture.
"Poultry" means domesticated fowl, including chickens, turkeys, water fowl and game birds, except doves and pigeons, which are bred for the primary purpose of producing eggs or meat.
"Hatching eggs" means eggs of poultry for hatching purposes, including embryonated eggs.
"Hatchery" means hatchery equipment on one premise operated or controlled by any person, company or corporation for the hatching of poultry.
"Flock" means any group of poultry assembled or maintained on a given premise.
(Source: P.A. 87-161.)

(510 ILCS 85/2) (from Ch. 8, par. 132)
Sec. 2. For the purpose of classification of hatcheries and poultry flocks as authorized in Section 1 of this Act, the Department may, by rules and regulations, adopt terminology in such regard as it may deem appropriate.
(Source: P.A. 76-230.)

(510 ILCS 85/2.1) (from Ch. 8, par. 132.1)
Sec. 2.1.
No hatching eggs or poultry, except poultry for immediate slaughter, shall be bought, sold, transported within, or imported into the State unless the hatchery or flock of origin is a participant in the National Poultry and Turkey Improvement Plans for the eradication of pullorum and fowl typhoid, or is following a program officially approved by the Department.
(Source: P.A. 76-230.)

(510 ILCS 85/2.2) (from Ch. 8, par. 132.2)
Sec. 2.2.
Whenever an owner, his agent or a veterinarian has knowledge or has reason to suspect that pullorum or fowl typhoid exists in a flock of poultry or in a hatchery, he shall give notice of such fact to the Department.
Flocks deemed to be infected shall be quarantined by the Department until all known reactors have been slaughtered, the remaining poultry on the farm or in the hatchery have been tested and the flock deemed eligible for release by the Department. All or part of quarantined flocks may be sold for slaughter upon written permission from the Department.
(Source: P.A. 76-230.)

(510 ILCS 85/2.3) (from Ch. 8, par. 132.3)
Sec. 2.3.
The Department may adopt reasonable rules and regulations consistent with the provisions of this Act as it may deem proper.
No rule or regulation made, adopted or issued by the Department pursuant to the provisions of this Act shall be effective unless such rule or regulation has been submitted to the Advisory Board of Livestock Commissioners for approval. The Department shall hold hearings annually, or more often, for consideration of rules and regulations deemed necessary for the suppression, prevention and control of contagious and infectious diseases, and such hearing shall be open to livestock and poultry owners, their representatives, health authorities and the general public.
(Source: P.A. 76-230.)

(510 ILCS 85/2.4) (from Ch. 8, par. 132.4)
Sec. 2.4. U.S. Sanitation Monitored. All poultry breeding flocks and hatcheries that produce hatching eggs, chicks or poults for table egg production for interstate and intrastate movement must meet with U.S. Sanitation Monitored requirements under the National Poultry Improvement Plan. The monitoring procedure must contain a provision for table egg production hatcheries to detect Salmonella enteritidis, serotype enteritidis.
(Source: P.A. 87-161.)

(510 ILCS 85/3) (from Ch. 8, par. 133)
Sec. 3.
Any person who falsely represents that he is subject to inspection or supervision by, or has been inspected by, or is under the supervision of the Department, or who violates any rule or regulation adopted by the Department for administering and carrying out the provisions of this Act is guilty of a Class B misdemeanor.
(Source: P.A. 77-2674.)



510 ILCS 90/ - Illinois Pseudorabies Control Act.

(510 ILCS 90/1) (from Ch. 8, par. 801)
Sec. 1. This Act shall be known and may be cited as the Illinois Pseudorabies Control Act.
(Source: P.A. 85-165; 85-171.)

(510 ILCS 90/1.1) (from Ch. 8, par. 801.1)
Sec. 1.1. The General Assembly recognizes that pseudorabies is a serious disease in the swine industry and that the disease can be transmitted to other domestic animals.
It further recognizes that the disease can have a severe economic and psychological impact on the affected swine owner and that additional costs are incurred, both by the swine industry and state government, for surveillance and control measures.
Therefore, a program aimed at controlling the spread of pseudorabies, reducing the economic losses associated with the disease, reducing the risk of reinfecting swine herds where the infection has been eliminated, licensing of pseudorabies vaccines, and recognizing pseudorabies low prevalence or free areas is necessary and will ultimately benefit swine producers and consumers alike by lowering production costs.
(Source: P.A. 85-165; 85-171.)

(510 ILCS 90/2) (from Ch. 8, par. 802)
Sec. 2. Definitions. As used in this Act, unless the context otherwise requires:
"Animal" means cattle, goats, horses and ponies, sheep, swine, or any other animals of the bovine, caprine, equine, ovine, or porcine species.
"Appraisal value" means the actual value of the swine for meat, feeding or breeding purposes at the time and place of the appraisal.
"Approved herd plan" means an individually negotiated plan developed by the Department and agreed to between the Department and the swine herd owner for elimination of pseudorabies infection from a swine herd. Such a plan may include, but need not be limited to, procedures for testing, segregation, cleanup, repopulation, depopulation, retesting, and the necessary timetables for implementing such plan, or such plan may follow the procedures recommended by the Livestock Conservation Institute or other nationally recognized livestock association for the elimination of pseudorabies.
"Breeding animal" means a gilt which shows visible signs of pregnancy or a sow. It also means a boar that is maintained for herd breeding purposes.
"Department" means the Illinois Department of Agriculture.
"Director" means the Director of the Illinois Department of Agriculture or his official representative.
"Health Certificate" or "Certificate of Veterinary Inspection" means a legible record, made on an official form of the state of origin or the Animal and Plant Health Inspection Service of the United States Department of Agriculture or any successor agency and issued by an accredited veterinarian of the state of origin or a veterinarian in the employ of the Animal and Plant Health Inspection Service of the United States Department of Agriculture, or any successor agency, which shows that the animals listed thereon meet the health requirements of the state of destination. The health certificate must contain the name and address of the consignor, the name and address of the consignee, and an accurate description or identification of the animals involved and must also indicate the health status of the animals including results and dates of required tests, and vaccinations, if any. A health certificate is valid for 30 days from the date of issuance.
"National Pseudorabies Control Board" means the board sponsored by the Livestock Conservation Institute, the National Pork Producers Council, and the United States Animal Health Association.
"Official test" means any test for the detection of pseudorabies approved by the Department and licensed or approved by the United States Department of Agriculture.
"Person" means any person, firm, corporation, partnership, association, or other legal entity.
"Positive animal" means an animal which has given a positive reaction to an official test for the detection of pseudorabies, or where the pseudorabies virus has been found in the body or in the body discharges. If the test procedure utilizes an initial screening test, the results of the confirmatory test will be used for the final diagnosis.
"Pseudorabies" or "Aujeszky's disease" or "mad itch" or "infectious bulbar paralysis" means an acute, infectious disease caused by a herpes virus which affects primarily swine, but may also affect other animals.
"Pseudorabies vaccine" means any vaccine containing pseudorabies virus, either in a live, attenuated, genetically altered, or killed state.
"Quarantine" means a condition in which swine shall be kept separate and apart from and not allowed to come in contact with other domestic animals in any way.
"Salvage value" means the carcass value of the animal.
(Source: P.A. 89-154, eff. 7-19-95.)

(510 ILCS 90/3) (from Ch. 8, par. 803)
Sec. 3. No person shall produce, distribute, sell, or use any pseudorabies vaccine for the immunization of any animal in this State, unless such vaccine is currently licensed by an agency of the United States Department of Agriculture and approved for use within this State.
(Source: P.A. 80-969.)

(510 ILCS 90/4) (from Ch. 8, par. 804)
Sec. 4. No person shall transport, or have transported into Illinois, any animal which has been vaccinated with a pseudorabies vaccine unless such vaccine is currently licensed by an agency of the United States Department of Agriculture and approved for use within this State.
(Source: P.A. 80-969.)

(510 ILCS 90/5) (from Ch. 8, par. 805)
Sec. 5. The Department is authorized to establish a program aimed at controlling the spread of pseudorabies. This authority includes, but is not limited to, requiring negative tests of swine, the right to quarantine swine infected with or exposed to pseudorabies, to establish guidelines and specified herd plans for monitoring the disease in Illinois herds, to require that a minimum of 30 days elapse before the owner may repopulate the premises after swine have been depopulated, and to conduct market swine testing programs. The Director may issue regulations, consistent with the provisions of this Act, for the administration and enforcement of this Act. Such regulations shall be approved by the Advisory Board of Livestock Commissioners.
The Department in performing the duties vested in it under this Act is empowered to enter, during usual working hours, any premises, barns, stables, sheds, slaughter establishments, or other places where swine are kept or slaughtered, for the purpose of administering the provisions of this Act; provided, sanitized footwear furnished by the Department is used as well as any other reasonable disease prevention procedures or equipment as may be furnished by the owner or operator of the premise.
(Source: P.A. 87-157.)

(510 ILCS 90/5.1) (from Ch. 8, par. 805.1)
Sec. 5.1. Pseudorabies Advisory Committee. Upon the detection of pseudorabies within the State, the Director of Agriculture is authorized to establish within the Department an advisory committee to be known as the Pseudorabies Advisory Committee. The Committee shall consist of, but not be limited to, representatives of swine producers, general swine organizations within the State, licensed veterinarians, general farm organizations, auction markets, the packing industry and the University of Illinois. Members of the Committee shall only be appointed and meet during the timeframe of the detection.
The Director shall appoint a Technical Committee from the membership of the Pseudorabies Advisory Committee, which shall be comprised of a veterinarian, a swine extension specialist, and a pork producer. This committee shall serve as resource persons for the technical aspects of the herd plans and may advise the Department on procedures to be followed, timetables for accomplishing the elimination of infection, assist in obtaining cooperation from swine herd owners, and recommend adjustments in the approved herd plan as necessary.
These Committee members shall be entitled to reimbursement of all necessary and actual expenses incurred in the performance of their duties.
(Source: P.A. 98-692, eff. 7-1-14.)

(510 ILCS 90/6) (from Ch. 8, par. 806)
Sec. 6. Administrative penalties. Any person violating or aiding in or abetting the violation of any provision of this Act, or any provision of any rule, regulation, or order of the Department issued pursuant to this Act, may be ordered, following an administrative hearing, to pay the following administrative penalties:
(1) $300 for a first violation;
(2) $600 for a second violation; and
(3) $1,000 for a third and subsequent violation.
(Source: P.A. 89-154, eff. 7-19-95.)

(510 ILCS 90/6.5)
Sec. 6.5. Subpoenas. The Department, over the signature of the Director, is authorized to subpoena and bring before the Department any person or persons in this State and to take testimony either orally or by deposition or by exhibit, with the same fees and mileage and in the same manner as prescribed by law in judicial proceedings in civil cases in circuit courts of this State. The Director may issue subpoenas duces tecum to command the production of any or all records relating to the person.
(Source: P.A. 89-154, eff. 7-19-95.)

(510 ILCS 90/6.10)
Sec. 6.10. Hearing rules. The Illinois Administrative Procedure Act and the Illinois Department of Agriculture rules adopted under that Act apply to hearings under this Act.
(Source: P.A. 89-154, eff. 7-19-95.)

(510 ILCS 90/6.15)
Sec. 6.15. Judicial review. All final administrative decisions of the Department are subject to judicial review under Article III of the Code of Civil Procedure and its rules. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure. Proceedings for judicial review shall be commenced in the circuit court of any county permitted by Section 3-104 of the Code of Civil Procedure.
(Source: P.A. 89-154, eff. 7-19-95.)

(510 ILCS 90/7) (from Ch. 8, par. 807)
Sec. 7. The Department of Agriculture is authorized to cooperate with the United States Department of Agriculture in the control of pseudorabies in swine in this State.
The Department may recognize areas, both within and outside of the State, as pseudorabies free or low prevalence areas in accordance with the recommendations of the National Pseudorabies Control Board or any other nationally recognized plan.
(Source: P.A. 90-655, eff. 7-30-98.)

(510 ILCS 90/8) (from Ch. 8, par. 808)
Sec. 8. Upon request of the Department, owners of swine within the State of Illinois shall submit their swine for an official test for the detection of pseudorabies, provide the necessary facilities for testing, and render such assistance as may be required by the Department. The reasonable expense of making such tests shall be paid by the Department.
When pseudorabies infection is disclosed in a herd, any herd having contact with the infected herd or located in the surrounding area as determined by epidemiological evidence shall be tested for the presence of the disease. The reasonable expense of making such tests shall be paid by the Department.
(Source: P.A. 85-165; 85-171.)

(510 ILCS 90/9) (from Ch. 8, par. 809)
Sec. 9. Herd plan. When pseudorabies has been diagnosed in a swine herd, the herd owner shall enter into an approved herd plan with the Department within 90 days of issuance of the quarantine or the effective date of this Act. If an approved herd plan cannot be agreed upon between the Department and the herd owner, the Technical Committee shall recommend a plan.
The Department shall monitor the progress of individual herd plans and coordinate testing and surveillance activities in the surrounding area as determined by epidemiological evidence, to detect and prevent the spread of the disease.
If progress toward eliminating the infection is not made in accordance with the approved herd plan, the Technical Committee shall review the herd plan and herd performance history with the Department and the herd owner, and make specific recommendation for modifications to the approved herd plan and revised timetables for eliminating the infection. If the modified herd plan does not achieve the expected results, the Technical Committee may make further modifications to the herd plan as they deem necessary to accomplish the elimination of the disease or may recommend that the herd be depopulated. The Department may then order the depopulation of individual breeding swine or may order the entire herd to be slaughtered under a staged slaughtering plan which includes stated time frames.
If a herd owner refuses to enter into an approved herd plan, to continue with an approved herd plan, or to enter into a modified plan, the Department shall hold an administrative hearing before depopulation occurs. Written notice of the hearing shall be given to the herd owner either by personal service or by certified mail 5 days before the hearing. If the Director, following the hearing, finds that the herd owner has refused to cooperate with an approved or modified and approved herd plan, the Director may order immediate depopulation of the entire herd without indemnification to the herd owner.
(Source: P.A. 89-154, eff. 7-19-95.)

(510 ILCS 90/10) (from Ch. 8, par. 810)
Sec. 10. Indemnity. If State funds are available to pay indemnity and the Technical Committee recommends depopulation as part of an approved herd plan, indemnity may be paid only for positive individual breeding animals which are removed from the herd and slaughtered in accordance with an approved herd plan. Indemnity payment will be made by the Department upon receipt of proof of slaughter.
In the case of the depopulation of the entire herd, indemnity payments will be made for all breeding animals that are slaughtered. No indemnity payments will be made until after the entire herd is depopulated and proof of slaughter is received by the Department.
The Department shall pay to the owner of breeding swine so slaughtered the appraisal value of such swine, less any salvage value received and less any indemnity paid by the Federal Government. In no case shall any payment be more than $25 per head for grade swine or more than $50 for any registered purebred animal or any breeding animal upon which a certificate of registration has been issued by an approved inbred or hybrid livestock registry association. The swine shall be appraised jointly by the swine owner or his representative and a representative of the Department. If an agreement cannot be reached on the appraised value, the swine shall be appraised by 3 appraisers, one selected by the Department, one by the swine owner or his representative, and one by the 2 appraisers thus selected. The cost of the third appraiser shall be shared jointly by the Department and the herd owner. Swine presented for appraisal as purebred, inbred or hybrid shall be accompanied by their certificate of registry at the time of appraisal or they shall be appraised as grade. In the absence of such certificate of registry, the Department may grant a reasonable time for the presentation of their certificate of registry to the appraiser.
(Source: P.A. 89-154, eff. 7-19-95.)

(510 ILCS 90/11) (from Ch. 8, par. 811)
Sec. 11. The Department may require a negative pseudorabies test on swine entering or being sold, leased, traded or offered for sale in Illinois for feeding, breeding or exhibition purposes. All swine entering Illinois for feeding, breeding or exhibition purposes shall be accompanied by an official health certificate or certificate of veterinary inspection.
(Source: P.A. 85-165; 85-171.)



510 ILCS 92/ - Illinois Public Health and Safety Animal Population Control Act.

(510 ILCS 92/1)
Sec. 1. Short title. This Act may be cited as the Illinois Public Health and Safety Animal Population Control Act.
(Source: P.A. 94-639, eff. 8-22-05.)

(510 ILCS 92/5)
Sec. 5. Findings. The General Assembly finds the following:
(1) Controlling the dog and cat population would have

a significant benefit to the public health and safety by aiding in the prevention of dog attacks, reducing the number of dog and cat bite cases involving children, and decreasing the number of automobile accidents caused by stray dogs and cats.

(2) Increasing the number of rabies-vaccinated,

owned pets in low-income areas will reduce potential threats to public health and safety from rabies.

(3) Controlling the dog and cat population will save

taxpayer dollars by reducing the number of dogs and cats handled by county and municipal animal control agencies. Targeted low-cost spay or neuter programs for dogs and cats in select Illinois counties and other states have proven to save taxpayers money.

(4) This Act is established to provide a variety of

means by which population control and rabies vaccinations may be financed.

(Source: P.A. 94-639, eff. 8-22-05.)

(510 ILCS 92/10)
Sec. 10. Definitions. As used in this Act:
"Director" means the Director of Public Health.
"Department" means the Department of Public Health.
"Companion animal" means any domestic dog (canis lupus familiaris) or domestic cat (felis catus).
"Fund" means the Pet Population Control Fund established in this Act.
(Source: P.A. 94-639, eff. 8-22-05.)

(510 ILCS 92/15)
Sec. 15. Income tax checkoff. Each individual income tax payer may contribute to the Pet Population Control Fund through the income tax checkoff described in Section 507EE of the Illinois Income Tax Act.
(Source: P.A. 94-639, eff. 8-22-05.)

(510 ILCS 92/20)
Sec. 20. Program established. The Department shall establish and implement an Illinois Public Health and Safety Animal Population Control Program by December 31, 2005. The purpose of this program is to reduce the population of unwanted and stray dogs and cats in Illinois by encouraging the owners of dogs and cats to have them permanently sexually sterilized and vaccinated, thereby reducing potential threats to public health and safety. The program shall begin collecting funds on January 1, 2006 and shall begin distributing funds for vaccinations or spaying and neutering operations on January 1, 2007. No dog or cat imported from another state is eligible to be sterilized or vaccinated under this program. Beginning June 30, 2007, the Director must make an annual written report relative to the progress of the program to the President of the Senate, the Speaker of the House of Representatives, and the Governor.
(Source: P.A. 94-639, eff. 8-22-05.)

(510 ILCS 92/25)
Sec. 25. Eligibility to participate. A resident of the State who owns a dog or cat and who is eligible for the Food Stamp Program or the Social Security Disability Insurance Benefits Program shall be eligible to participate in the program at a reduced rate if the owner signs a consent form certifying that he or she is the owner of the dog or cat or is authorized by the eligible owner to present the dog or cat for the procedure. An owner must submit proof of eligibility to the Department. Upon approval, the Department shall furnish an eligible owner with an eligibility voucher to be presented to a participating veterinarian. A resident of this State who is managing a feral cat colony and who humanely traps feral cats for spaying or neutering and return is eligible to participate in the program provided the trap, sterilize, and return program is recognized by the municipality or by the county, if it is located in an unincorporated area. The sterilization shall be performed by a voluntarily participating veterinarian or veterinary student under the supervision of a veterinarian. The co-payment for the cat or dog sterilization procedure and vaccinations shall be $15.
(Source: P.A. 94-639, eff. 8-22-05.)

(510 ILCS 92/30)
Sec. 30. Veterinarian participation. Any veterinarian may participate in the program established under this Act. A veterinarian shall file with the Director an application, on which the veterinarian must supply, in addition to any other information requested by the Director, a fee schedule listing the fees charged for dog and cat sterilization, examination, and the presurgical immunizations specified in this Act in the normal course of business. The dog or cat sterilization fee may vary with the animal's weight, sex, and species. The Director shall compile the fees and establish reasonable reimbursement rates for the State.
The Director shall reimburse, to the extent funds are available, participating veterinarians for each dog or cat sterilization procedure administered. To receive this reimbursement, the veterinarian must submit a certificate approved by the Department on a form approved by the Director that must be signed by the veterinarian and the owner of the dog or cat or the feral cat caretaker. At the same time, the veterinarian must submit the eligibility voucher provided by the Department to the eligible owner. The Director shall notify all participating veterinarians if the program must be suspended for any period due to a lack of revenue and shall also notify all participating veterinarians when the program will resume. Veterinarians who voluntarily participate in this sterilization and vaccination program may decline to treat feral cats if they choose.
For all dogs and cats sterilized under this Act, the Director shall also reimburse, to the extent funds are available, participating veterinarians for (1) an examination fee and the presurgical immunization of dogs against rabies and other diseases pursuant to Department rules or (2) examination fees and the presurgical immunizations of cats against rabies and other diseases pursuant to Department rules. Reimbursement for the full cost of the covered presurgical immunizations shall be made by the Director to the participating veterinarian upon the written certification, signed by the veterinarian and the owner of the companion animal or the feral cat caretaker, that the immunization has been administered. There shall be no additional charges to the owner of a dog or cat sterilized under this Act or feral cat caretaker for examination fees or the presurgical immunizations.
(Source: P.A. 94-639, eff. 8-22-05.)

(510 ILCS 92/35)
Sec. 35. Rulemaking. The Director shall adopt rules relative to:
(1) Other immunizations covered.
(2) Format and content of all forms required under

this Act.

(3) Proof of eligibility.
(4) Administration of the Fund.
(5) The percentage of fines to be allocated to

education of the public concerning spaying and neutering of dogs and cats.

(6) Any other matter necessary for the

administration of this Act.

(Source: P.A. 94-639, eff. 8-22-05.)

(510 ILCS 92/40)
Sec. 40. Enforcement; administrative fine. Any person who knowingly falsifies proof of eligibility for or participation in any program under this Act, knowingly furnishes any licensed veterinarian with inaccurate information concerning the ownership of a dog or cat submitted for a sterilization procedure, or violates any provision of this Act may be subject to an administrative fine not to exceed $500 for each violation.
(Source: P.A. 94-639, eff. 8-22-05.)

(510 ILCS 92/45)
Sec. 45. Pet Population Control Fund. The Pet Population Control Fund is established as a special fund in the State treasury. The moneys generated from the public safety fines collected as provided in the Animal Control Act, from Pet Friendly license plates under Section 3-653 of the Illinois Vehicle Code, and from voluntary contributions must be kept in the Fund and shall be used only to sterilize and vaccinate dogs and cats in this State pursuant to the program, to promote the sterilization program, to educate the public about the importance of spaying and neutering, and for reasonable administrative and personnel costs related to the Fund.
(Source: P.A. 99-933, eff. 1-27-17.)

(510 ILCS 92/905)
Sec. 905. (Amendatory provisions; text omitted).
(Source: P.A. 94-639, eff. 8-22-05; text omitted.)

(510 ILCS 92/910)
Sec. 910. (Amendatory provisions; text omitted).
(Source: P.A. 94-639, eff. 8-22-05; text omitted.)

(510 ILCS 92/915)
Sec. 915. (Amendatory provisions; text omitted).
(Source: P.A. 94-639, eff. 8-22-05; text omitted.)

(510 ILCS 92/920)
Sec. 920. (Amendatory provisions; text omitted).
(Source: P.A. 94-639, eff. 8-22-05; text omitted.)

(510 ILCS 92/995)
Sec. 995. (Amendatory provisions; text omitted).
(Source: P.A. 94-639, eff. 8-22-05; text omitted.)

(510 ILCS 92/999)
Sec. 999. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 94-639, eff. 8-22-05.)



510 ILCS 93/ - Research Dogs and Cats Adoption Act.

(510 ILCS 93/1)
Sec. 1. Short title. This Act may be cited as the Research Dogs and Cats Adoption Act.
(Source: P.A. 100-323, eff. 1-1-18.)

(510 ILCS 93/5)
Sec. 5. Definitions. As used in this Act:
"Animal adoption organization" means a non-profit organization authorized to conduct affairs in this State, incorporated for the purpose of adopting animals in need and finding permanent, adoptive homes for the animals and licensed as an animal shelter under the Animal Welfare Act.
"Attending veterinarian" means a person who is in the employ of the research facility and who meets the definition of attending veterinarian in regulations promulgated under the federal Animal Welfare Act (9 CFR 1.1).
"Public funds" means appropriated and non-appropriated funding from the State or federal government.
"Research facility" means an institution of higher education located in this State that utilizes dogs or cats for scientific, educational, or research purposes and receives public funds for those purposes.
"Research facility adoption policy" means an adoption policy for dogs and cats that details the specific steps that a research facility takes to provide for the adoption of a dog or cat that is no longer necessary for scientific, educational, or research purposes and that, in the opinion of the dog's or cat's attending veterinarian, is suitable for adoption. The policy shall apply only to dogs or cats owned by the research facility.
(Source: P.A. 100-323, eff. 1-1-18.)

(510 ILCS 93/10)
Sec. 10. Research dog and cat adoption.
(a) A research facility, after the completion of any research involving a dog or cat, shall assess the health of the dog or cat and determine whether it is suitable for adoption.
(b) A research facility shall thereafter make reasonable efforts to offer for adoption a dog or cat determined to be suitable for adoption, either through private placement or through an animal adoption organization.
(c) A research facility that provides a dog or cat to an animal adoption organization under its research facility adoption policy is immune from any civil liability resulting from the research facility's actions as described in this Section, except for willful or wanton misconduct.
(d) Nothing in this Section shall create a duty upon an animal adoption organization to accept a dog or cat offered for adoption by a research facility.
(e) An attending veterinarian shall have the authority to assess the health of the dog or cat and determine whether the dog or cat is suitable for adoption.
(f) A research facility that owns dogs or cats for scientific, educational, or research purposes shall have a research facility adoption policy. The research facility adoption policy shall be made available on the research facility's website.
(Source: P.A. 100-323, eff. 1-1-18.)



510 ILCS 95/ - Illinois Swine Brucellosis Eradication Act.

(510 ILCS 95/1) (from Ch. 8, par. 148f)
Sec. 1. As used in this Act, unless the context otherwise requires, words and phrases have the meanings ascribed to them in the Sections following this Section and preceding Section 2.
(Source: P.A. 99-78, eff. 7-20-15.)

(510 ILCS 95/1.1) (from Ch. 8, par. 148f.1)
Sec. 1.1. "Department" or "Department of Agriculture", means the Department of Agriculture of the State of Illinois.
(Source: Laws 1959, p. 2259.)

(510 ILCS 95/1.2) (from Ch. 8, par. 148f.2)
Sec. 1.2.
"Brucella suis" or "brucellosis" means the disease wherein an animal of the porcine species is infected with Brucella microorganisms, irrespective of the occurrence or absence of clinical signs of infectious abortion.
(Source: P.A. 78-636.)

(510 ILCS 95/1.3) (from Ch. 8, par. 148f.3)
Sec. 1.3. "Official test" means any test approved by the Department and the United States Department of Agriculture for the detection of swine brucellosis which is based on the use of a standardized suspension (antigen) of killed Brucella microorganisms in dilution of blood serum taken from the animal to be tested.
(Source: P.A. 76-226.)

(510 ILCS 95/1.4) (from Ch. 8, par. 148f.4)
Sec. 1.4. "Infected animal" or "reactor" means an animal which has given a reaction to any recognized test for the detection of brucellosis approved by the Department, or if Brucella microorganisms have been found in the body or in the body discharges.
(Source: Laws 1967, p. 564.)

(510 ILCS 95/1.5) (from Ch. 8, par. 148f.5)
Sec. 1.5. "Accredited veterinarian" means a veterinarian who is licensed by the state in which he practices, is approved by the State Animal Health Official of that state and is accredited by the United States Department of Agriculture.
(Source: P.A. 77-120.)

(510 ILCS 95/1.6) (from Ch. 8, par. 148f.6)
Sec. 1.6.
"Official brucellosis certificate" means a legible record made on an official form of the state of origin or the Animal and Plant Health Inspection Service of the United States Department of Agriculture or any successor agency and issued by an accredited veterinarian of the state of origin or a veterinarian in the employ of the Animal and Plant Health Inspection Service of the United States Department of Agriculture or any successor agency. The certificate shall contain the name and address of the owner, an accurate description and identification of the swine by purebred registration number, registry association approved individual tattoo, ear notch, or by a tag placed in the right ear of the animal, and shall also indicate the date and result of an official test for brucellosis.
(Source: P.A. 78-636.)

(510 ILCS 95/1.7) (from Ch. 8, par. 148f.7)
Sec. 1.7. Health certificate. "Health certificate" or "certificate of health" or "interstate health certificate" or "certificate of veterinary inspection" means a legible record, made on an official form of the state of origin or the Animal and Plant Health Inspection Service of the United States Department of Agriculture or any successor agency and issued by an accredited veterinarian of the state of origin or a veterinarian in the employ of the Animal and Plant Health Inspection Service of the United States Department of Agriculture or any successor agency which shows that the animals listed thereon meet the health requirements of the state of destination. The health certificate shall contain the name and address of the consignor, the name and address of the consignee, and an accurate description and identification of the animals by purebred registration number, registry association approved individual tattoo, ear notch, or tag in the right ear, and shall also indicate the health status of the animals, including results and dates of required tests and vaccinations, if any. A health certificate is valid for 30 days from the date of issuance.
(Source: P.A. 97-25, eff. 6-28-11.)

(510 ILCS 95/1.8) (from Ch. 8, par. 148f.8)
Sec. 1.8. "Validated Brucellosis-free Area" means a state that meets the classification standards established by the United States Department of Agriculture in the Brucellosis Eradication Uniform Methods and Rules.
(Source: P.A. 86-231.)

(510 ILCS 95/2) (from Ch. 8, par. 148g)
Sec. 2. No person shall lease, loan, trade or sell any swine 4 months of age and over for breeding purposes, or offer or receive the services of any male swine for breeding purposes, unless such swine are accompanied by an official brucellosis testing certificate showing that the swine have been tested by an accredited veterinarian within 60 days prior to the date of such transaction and found free of Brucella microorganisms; or the swine originated from a validated brucellosis-free herd or originated from a Validated Brucellosis-free Area. Such test shall be recognized for one change of ownership or premises only within the 60-day period. Except as otherwise provided, a negative test shall be required for each change of ownership or premises should a change of ownership or premises occur within 60 days from date of test.
(Source: P.A. 97-25, eff. 6-28-11.)

(510 ILCS 95/3) (from Ch. 8, par. 148h)
Sec. 3. An official test for the intrastate movement of swine, when required, shall be conducted by any official State or Federal laboratory, except that an accredited veterinarian may conduct such test when performing his official duties at a livestock auction market or at a marketing center that has been approved by the U.S. Department of Agriculture under the rules pertaining to an approved livestock facility. All such tests shall be reported to the Department within 7 days of completion, upon forms provided by the Department.
(Source: P.A. 97-25, eff. 6-28-11.)

(510 ILCS 95/4) (from Ch. 8, par. 148i)
Sec. 4. All breeding swine 4 months of age and over entering Illinois for breeding or exhibition purposes shall be accompanied by an official interstate health certificate, issued by an accredited veterinarian of the state of origin, showing that such swine meet the Illinois entry requirements and are negative to an official test for brucellosis conducted by an official laboratory of the state of origin within 30 days prior to entry. However, swine from a validated brucellosis-free herd or a Validated Brucellosis-free Area may enter the State or be exhibited without a test for brucellosis when accompanied by a certificate of health issued by an accredited veterinarian of the state of origin or a veterinarian employed by the Animal and Plant Health Inspection Service of the United States Department of Agriculture or any successor agency, showing such swine to have originated from a Validated Brucellosis-free Area or validated Brucellosis-free herd and giving the validated herd certificate number and anniversary date.
(Source: P.A. 97-25, eff. 6-28-11.)

(510 ILCS 95/5) (from Ch. 8, par. 148j)
Sec. 5. Illinois breeding swine 4 months of age and over for exhibition within the State of Illinois shall meet all requirements for exhibition purposes and shall also be accompanied by an official certificate of health showing the swine to have been negative to an official test for brucellosis conducted within 90 days of date of exhibition unless such swine originate from a validated Brucellosis-free or Validated Brucellosis-free Area herd as provided in Section 4 of this Act.
(Source: P.A. 97-25, eff. 6-28-11.)

(510 ILCS 95/6) (from Ch. 8, par. 148k)
Sec. 6. Quarantine. When any animal in a herd is classified as a reactor to an official test for brucellosis, the Department shall quarantine any animal it deems necessary to prevent the spread of the disease. Reactor swine shall be tagged in the left ear with a reactor identification tag. Such reactors shall not be offered for breeding purposes.
The Department may slaughter such swine whenever the Director finds, following an administrative hearing, such destruction to be necessary to prevent or reduce the danger of spreading swine brucellosis. If State funds are available for paying indemnity, the Department shall pay to the owner of swine so destroyed the appraisal value of such swine less any salvage value received and less any indemnity paid by the Federal Government. In no case shall any payment be more than $50 per head for grade swine or more than $100 for any registered purebred animal or any breeding animal upon which a certificate of registration has been issued by an approved inbred or hybrid livestock registry association. The Department may, by regulation, increase the indemnity payments to facilitate the program for eradication of swine brucellosis. The swine shall be appraised jointly by the owner or his representative and a representative of the Animal and Plant Health Inspection Service of the United States Department of Agriculture or a representative of the Department. Appraisal shall be at their actual value for meat, feeding or breeding purposes at the time and place of appraisal. In the case of grade animals, only females shall be eligible for appraisal based on breeding value. Swine presented for appraisal as purebred, inbred or hybrid shall be accompanied by their certificate of registry at the time of appraisal or they shall be appraised as grades. In the absence of such certificate of registry, the Department may grant a reasonable time for the presentation of their certificate of registry to the appraiser.
(Source: P.A. 89-154, eff. 7-19-95.)

(510 ILCS 95/6a) (from Ch. 8, par. 148k.1)
Sec. 6a. Nothing in this Act shall be construed as preventing the movement of swine into stockyards registered under the Packers and Stockyards Act, a State-Federal approved slaughtering establishment or a marketing center.
(Source: P.A. 91-457, eff. 1-1-00.)

(510 ILCS 95/7) (from Ch. 8, par. 148l)
Sec. 7. The Department may make and adopt reasonable rules and regulations for the administration and enforcement of the provisions of this Act.
(Source: Laws 1953, p. 971.)

(510 ILCS 95/8) (from Ch. 8, par. 148m)
Sec. 8. Administrative penalties. Whoever violates any provision of this Act, or any regulation adopted under it, may be ordered, following an administrative hearing, to pay the following administrative penalties:
(1) $300 for a first violation;
(2) $600 for a second violation; and
(3) $1,000 for a third and subsequent violation.
(Source: P.A. 89-154, eff. 7-19-95.)

(510 ILCS 95/8.5)
Sec. 8.5. Subpoenas. The Department, over the signature of the Director, is authorized to subpoena and bring before the Department any person or persons in this State and to take testimony either orally or by deposition or by exhibit, with the same fees and mileage and in the same manner as prescribed by law in judicial proceedings in civil cases in circuit courts of this State. The Director may issue subpoenas duces tecum to command the production of any or all records relating to the person.
(Source: P.A. 89-154, eff. 7-19-95.)

(510 ILCS 95/8.10)
Sec. 8.10. Hearing rules. The Illinois Administrative Procedure Act and the Illinois Department of Agriculture rules adopted under that Act apply to hearings under this Act.
(Source: P.A. 89-154, eff. 7-19-95.)

(510 ILCS 95/8.15)
Sec. 8.15. Judicial review. All final administrative decisions of the Department are subject to judicial review under Article III of the Code of Civil Procedure and its rules. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure. Proceedings for judicial review shall be commenced in the circuit court of any county permitted by Section 3-104 of the Code of Civil Procedure.
(Source: P.A. 89-154, eff. 7-19-95.)

(510 ILCS 95/9) (from Ch. 8, par. 148n)
Sec. 9.
If any provision of this Act is declared unconstitutional or the applicability thereof to any person or circumstance is held invalid, by a court of competent jurisdiction, the constitutionality of the remainder of this Act and the applicability thereof to other persons and circumstances shall not be affected thereby.
(Source: P.A. 78-636.)

(510 ILCS 95/10) (from Ch. 8, par. 148o)
Sec. 10.
This Act shall be known and may be cited as the Illinois Swine Brucellosis Eradication Act.
(Source: P.A. 78-636.)



510 ILCS 100/ - Illinois Swine Disease Control and Eradication Act.

(510 ILCS 100/1) (from Ch. 8, par. 501)
Sec. 1.
This Act shall be known and may be cited as the "Illinois Swine Disease Control and Eradication Act".
(Source: P.A. 77-1731.)

(510 ILCS 100/2) (from Ch. 8, par. 502)
Sec. 2. As used in this Act, unless the context otherwise requires, words and phrases have the meaning ascribed to them in Section 2.1 through 2.10.
(Source: P.A. 77-1731.)

(510 ILCS 100/2.1) (from Ch. 8, par. 502.1)
Sec. 2.1.
"Department" means the Illinois Department of Agriculture.
(Source: P.A. 77-1731.)

(510 ILCS 100/2.2) (from Ch. 8, par. 502.2)
Sec. 2.2.
"Director" means the Director of the Illinois Department of Agriculture.
(Source: P.A. 77-1731.)

(510 ILCS 100/2.3) (from Ch. 8, par. 502.3)
Sec. 2.3.
"Animal and Plant Health Inspection Service" means the Animal and Plant Health Inspection Service of the United States Department of Agriculture, or any successor agency thereto.
(Source: P.A. 78-786.)

(510 ILCS 100/2.4) (from Ch. 8, par. 502.4)
Sec. 2.4.
"Person" means any individual, firm or corporation.
(Source: P.A. 77-1731.)

(510 ILCS 100/2.5) (from Ch. 8, par. 502.5)
Sec. 2.5.
"Accredited veterinarian" means a veterinarian who is licensed by the state in which he practices, is approved by the Animal Health Official of that state and is accredited by the Animal and Plant Health Inspection Service.
(Source: P.A. 78-786.)

(510 ILCS 100/2.6) (from Ch. 8, par. 502.6)
Sec. 2.6. Feeder swine. "Feeder swine" means all swine under 4 months of age except those consigned directly to slaughter or swine sold as breeding animals with a negative brucellosis test.
(Source: P.A. 89-154, eff. 7-19-95.)

(510 ILCS 100/2.7) (from Ch. 8, par. 502.7)
Sec. 2.7. Immediate slaughter. "Immediate slaughter" means slaughter within 10 days of purchase or possession.
(Source: P.A. 89-154, eff. 7-19-95.)

(510 ILCS 100/2.10) (from Ch. 8, par. 502.10)
Sec. 2.10.
"Quarantine" means the condition in which swine shall be kept separate and apart from and shall not be allowed to come in contact with other swine in any way.
(Source: P.A. 77-1731.)

(510 ILCS 100/3) (from Ch. 8, par. 503)
Sec. 3. It is the duty of the owner or person having charge of any swine and having knowledge of or reasonable grounds to suspect the existence among such swine of any contagious or infectious disease, as defined in Section 1 of the Illinois Diseased Animals Act, to use all reasonable means to prevent the spread of the disease. When such knowledge comes to such person that any swine had died of, or had been slaughtered on account of any such disease, it is such person's duty to immediately dispose of such swine as provided in "An Act in relation to the disposal of dead animals", approved July 16, 1941, as now or hereafter amended.
(Source: P.A. 90-385, eff. 8-15-97.)

(510 ILCS 100/4) (from Ch. 8, par. 504)
Sec. 4. The Department shall investigate all cases or suspected cases of any contagious and infectious disease among swine in the State which it considers necessary, and shall protect the health of swine in the State from such diseases. The Department may prevent the importation of swine into this State which it has reason to believe are infected with any contagious or infectious disease or which have been exposed thereto. For the purposes of this Act, the Department may establish, maintain and enforce such quarantine regulations as it considers necessary.
(Source: P.A. 86-231.)

(510 ILCS 100/5) (from Ch. 8, par. 505)
Sec. 5.
No person shall transport upon or along any public highway or other public grounds or any private lands any diseased swine, or swine known to have died of, or have been slaughtered on account of any contagious or infectious disease except that this Section shall not apply to a person permitted to dispose of such swine under "An Act in relation to the disposal of dead animals", approved July 16, 1941, as now or hereafter amended.
(Source: P.A. 77-1731.)

(510 ILCS 100/10) (from Ch. 8, par. 510)
Sec. 10. No person shall transport feeder or breeding swine into the State without first having applied for and received a permit from the Department. The Department, when satisfied that there is no reasonable ground to suspect the existence of any contagious or infectious disease affecting such swine, or that the applicant for the permit has not been guilty of violations of this Act, may issue the requested permit. The Department may, when it is determined to be in the best interest of the livestock industry of the State, refuse to issue entry permits.
(Source: P.A. 88-590, eff. 8-16-94.)

(510 ILCS 100/11) (from Ch. 8, par. 511)
Sec. 11. Application. Application for a permit as required by Section 10 may be made by the person making the shipment or by the person receiving the swine. Any permit issued under this Act is valid for 72 hours from time of issuance to time of delivery of the swine, and shall accompany the shipment. Such shipment shall also be accompanied by a health certificate issued by an accredited veterinarian of the state of origin or a veterinarian in the employ of the Animal and Plant Health Inspection Service. Such health certificate shall indicate the number of animals and description of same involved in the shipment, shall show that the swine are free from evidence of any contagious, infectious or communicable disease, and are not from a quarantined area. At the time of issuance of the health certificate, an accredited veterinarian shall ear tag or tattoo each head of feeding swine and the number of such tag or tattoo shall appear on the health certificate, except that feeder swine consigned from the farm of origin directly to a federally approved market shall be tagged immediately upon arrival at the market if they arrive directly from that state of origin. Breeding swine shall be identified by registration number, ear tag, tattoo or ear notch approved by the respective breed registry, and such identification shall appear on the health certificate. Ear tag or tattoo numbers for feeder swine which originate from cooperative feeder pig sales do not have to be listed on the health certificate if the location of the record of such numbers is shown on the health certificate. All ear tags or tattoos shall indicate the state of origin of the swine.
The consignee shall be furnished with a copy of the health certificate which shall be delivered to the receiver of the swine, and a copy bearing the approval of the Animal Health Official of the state of origin must be filed with the Department.
(Source: P.A. 88-590, eff. 8-16-94; 89-154, eff. 7-19-95.)

(510 ILCS 100/12) (from Ch. 8, par. 512)
Sec. 12.
The applicant for the permit shall return the permit to the Department within 5 days of the delivery of the shipment of swine covered by the permit together with names, addresses, and number of swine received by persons accepting delivery of the shipment. All swine imported into the State under a permit issued by the Department shall be subject to examination by any authorized agent of the Department upon request or may be examined at the discretion of the Department itself. No person shall give false information in applying for a permit nor use it for any shipment of swine other than that designated in the application.
(Source: P.A. 77-1731.)

(510 ILCS 100/14) (from Ch. 8, par. 514)
Sec. 14.
Swine may enter the State destined for immediate slaughter or for resale for immediate slaughter if accompanied by a consignment form showing the point of origin, the number of animals in the shipment, the destination, the date of shipment and identification of the vehicle transporting the shipment. Such swine may not be consigned from a quarantined area unless accompanied by a permit from the Department and shall not have been fed garbage.
(Source: P.A. 77-1731.)

(510 ILCS 100/15) (from Ch. 8, par. 515)
Sec. 15.
The Department shall enforce this Act and may make and adopt reasonable and necessary rules and regulations to carry out this Act. The Department, or its representatives, in performing its duties under this Act may enter, during usual working hours, any premise, barns, sheds or other places where swine are kept, for the purpose of administering this Act.
(Source: P.A. 77-1731.)

(510 ILCS 100/16) (from Ch. 8, par. 516)
Sec. 16.
If any provision of this Act is declared unconstitutional, or the applicability thereof to any person or circumstance is held invalid, by a court of competent jurisdiction, the constitutionality of the remainder of the Act and the applicability thereof to other persons and circumstances shall not be affected thereby.
(Source: P.A. 77-1731.)

(510 ILCS 100/17) (from Ch. 8, par. 517)
Sec. 17. Administrative penalties. Any person who violates this Act or any regulation adopted under this Act may be ordered, following an administrative hearing, to pay the following administrative penalties:
(1) $300 for a first violation;
(2) $600 for a second violation; and
(3) $1,000 for a third and subsequent violation.
(Source: P.A. 89-154, eff. 7-19-95.)

(510 ILCS 100/17.5)
Sec. 17.5. Subpoenas. The Department, over the signature of the Director, is authorized to subpoena and bring before the Department any person or persons in this State and to take testimony either orally or by deposition or by exhibit, with the same fees and mileage and in the same manner as prescribed by law in judicial proceedings in civil cases in circuit courts of this State. The Director may issue subpoenas duces tecum to command the production of any or all records relating to the person.
(Source: P.A. 89-154, eff. 7-19-95.)

(510 ILCS 100/17.10)
Sec. 17.10. Hearing rules. The Illinois Administrative Procedure Act and the Illinois Department of Agriculture rules adopted under that Act apply to hearings under this Act.
(Source: P.A. 89-154, eff. 7-19-95.)

(510 ILCS 100/17.15)
Sec. 17.15. Judicial review. All final administrative decisions of the Department are subject to judicial review under Article III of the Code of Civil Procedure and its rules. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure. Proceedings for judicial review shall be commenced in the circuit court of any county permitted by Section 3-104 of the Code of Civil Procedure.
(Source: P.A. 89-154, eff. 7-19-95.)

(510 ILCS 100/18) (from Ch. 8, par. 518)
Sec. 18.
The following Acts are repealed: "An Act to prevent the spread of contagious and infectious diseases among swine", approved June 21, 1895, as amended; "An Act prohibiting the sale or use of live virus in the control of hog cholera", approved May 1, 1957; "An Act to prohibit the entry into this State of feeder pigs which have been vaccinated with virulent live cholera virus", approved July 10, 1959; "An Act in relation to the vaccination of feeder swine imported into Illinois, with anti-hog cholera serum and modified live virus hog cholera vaccine", approved July 17, 1959, as amended; "An Act relating to the sale of swine in Illinois that have not been vaccinated against hog cholera", approved July 26, 1963, as amended; and "An Act providing for the destruction of swine affected with or exposed to hog cholera, the payment of indemnities to owners, and to make an appropriation therefore", approved May 14, 1965, as amended.
(Source: P.A. 77-1731.)



510 ILCS 101/ - Illinois Swine Market Development Act.

(510 ILCS 101/1)
Sec. 1. Short title. This Act may be cited as the Illinois Swine Market Development Act.
(Source: P.A. 92-158, eff. 7-25-01.)

(510 ILCS 101/5)
Sec. 5. Legislative intent. The legislature intends to promote the growth of the swine industry in Illinois; to assure the citizens of this State and the American public an adequate and wholesome food supply; to provide for the general economic welfare of both producers and consumers of pork and the State of Illinois; and to provide the swine production and feeding industry of this State with authority to establish a self-financed, self-governed program to help develop, maintain, and expand the State, national, and foreign markets for pork and pork products produced, processed, or manufactured in this State.
(Source: P.A. 92-158, eff. 7-25-01.)

(510 ILCS 101/10)
Sec. 10. Definitions. In this Act:
"Board" means the elected members of the Illinois Pork Producers Association board of directors.
"Council" means the Illinois Swine Market Development Council created by this Act.
"Director" means a member of the Illinois Swine Market Development Council.
"Market agent", "market agency", "collection agent", or "collection agency" means any person who sells, offers for sale, markets, distributes, trades, or processes swine that has been purchased or acquired from a producer or that is marketed on behalf of a producer. The term also includes meat packing firms, and their agents, that purchase or consign to purchase swine.
"Market" means to sell or to otherwise dispose of a swine animal, pork, or pork product in commerce.
"Person" means any natural person, partnership, corporation, company, association, society, trust, or other business unit or organization.
"Pork" means the meat from swine.
"Pork product" means a product produced or processed in whole or in part from swine.
"Producer" means any person engaged in this State in the business of producing or marketing swine, unless otherwise defined in the marketing program.
"Swine" means all domesticated animals of the family Suidae.
(Source: P.A. 92-158, eff. 7-25-01.)

(510 ILCS 101/15)
Sec. 15. Illinois Swine Market Development Program.
(a) The name of the program authorized by and created by this Act is the Illinois Swine Market Development Program.
(b) The program shall include, as applicable, the following:
(1) a definition of terms;
(2) the purpose of the program;
(3) the assessment rate or rates provided for by the

program;

(4) equitable procedures for collection of the

assessment provided for the program;

(5) procedures and criteria for determining adoption

of a program;

(6) the election procedure and qualifications of the

directors of the Council, terms of office, expense reimbursement, and other necessary provisions pertaining thereto;

(7) the operating procedures of the program;
(8) the qualifications for and registration of swine

producers to participate in referenda for the adoption, amendment, or continuation of a marketing program and the election of Council directors;

(9) the procedure for requesting refunds and, if

provided for in the marketing program, reasonable reimbursement of collection agencies' expenses;

(10) procedures for the discontinuance of a program;
(11) the determination of what swine are subject to

assessment and the exemption of swine producers or swine from assessment when those exemptions are applicable as defined in the marketing program; and

(12) the adoption of other provisions to facilitate

the purposes of the marketing program.

(c) The purposes of the program may include:
(1) promoting the sale and use of pork and pork

products; supporting promotion, research, and education programs, and other consumer marketing activities at a funding level determined by the Council; and otherwise supporting consumer market development and promotion efforts on a State, national, and international scale;

(2) developing new uses and markets for pork and pork

products;

(3) developing and improving methods of distributing

pork and pork products to the consumer;

(4) developing methods for improving the quality of

pork and pork products for consumer benefit;

(5) informing and educating the public of the

nutritive and economic value of pork and pork products;

(6) informing and educating pork producers on disease

control and eradication, environmental stewardship and mandates, and other areas of importance to the swine industry;

(7) functioning as a liaison within the pork industry

and other food industries of the State and elsewhere in matters that would increase efficiencies that ultimately benefit both consumers and industry; and

(8) developing and expanding markets for swine.
(Source: P.A. 92-158, eff. 7-25-01.)

(510 ILCS 101/20)
Sec. 20. Powers and duties of the Board.
(a) The Board is responsible for the development of the initial Illinois Swine Market Development Program, providing publicity and conducting informational meetings prior to the referendum for adoption on the initial marketing program, making the proposed program and nominating petitions for director and names of candidates running for office available to the public, registering producers who are subject to the program to vote, conducting the initial referendum to adopt a program, and conducting the initial election of the Council.
(b) The Board shall develop an Illinois Swine Market Development Program consistent with the provisions set forth in Section 15 and as authorized by or required by this Act.
(Source: P.A. 92-158, eff. 7-25-01.)

(510 ILCS 101/25)
Sec. 25. Governing council. With a favorable vote of swine producers subject to the marketing program in the State of Illinois to adopt by referendum an Illinois Swine Market Development Program, there shall be established an Illinois Swine Market Development Council governed by a board of directors of 7 members who shall be elected at the same time as the initial referendum and thereafter as provided for in this Act and marketing program. Swine producers who are subject to the program shall elect a director from each of 7 compact and contiguous districts, apportioned as nearly as practical according to the swine-on-farms census report taken from the latest available United States Department of Agriculture records.
No county in Illinois shall be apportioned into more than one district. The 7 districts shall be re-apportioned by the Council every 9 years, according to the latest available United States Department of Agriculture swine-on-farms census records. An elected director shall not become ineligible to serve his or her elected term through any re-apportionment.
The 7 directors shall be elected to serve a 3-year term and may be re-elected to serve an additional consecutive term. An elected director must be a resident of Illinois and must be a swine producer subject to the program who has been a swine producer for at least the 5 years prior to his or her election. A qualified swine producer may be elected to serve on the Council only if he or she has submitted, by registered mail to the Illinois Swine Market Development office, a nominating petition containing signatures of 25 or more swine producers subject to the program from the district he or she seeks to represent, except that in the case of the initial election of Council directors, the nominating petition shall be mailed by registered mail to the Board. The candidate receiving the greatest number of votes cast from that district shall be elected.
All Council directors shall be unsalaried. Council directors may, however, be reimbursed for travel and other expenses incurred in carrying out the intent and purposes of this Act and marketing program.
It is the responsibility of the Council to conduct the election of Council directors within 30 days before the end of any elected Council director's term of office. Newly elected Council directors shall assume their office at the first meeting of the Council after their election to office, which shall be convened within 30 days after the election. Notice of the meeting shall be sent to the directors of the Council at least 10 days before the meeting. The notice must state the time, date, and place of the meeting.
Reasonable notice of elections of directors of the Council must be given at least once in trade publications and in the public press at least 30 days before the election.
The Council may declare an office of director vacant and appoint a swine producer subject to the program from that district to serve the unexpired term of any director unable or unwilling to complete his or her term of office.
(Source: P.A. 92-158, eff. 7-25-01.)

(510 ILCS 101/30)
Sec. 30. Referenda. All swine producers subject to the marketing program shall have the opportunity to vote in a referendum to determine the adoption, amendment, or continuation of a marketing program.
All referenda shall be by secret ballot. Voting shall be by mailed ballot. No less than 14 calendar days shall be allowed for swine producers subject to the program to cast their ballots. Procedure shall be provided for absentee voting. Reasonable notice of all referenda held under this Act must be given at least once in trade publications and in the public press at least 30 days before the referendum.
The ballots shall be returned to the Illinois Department of Agriculture. Such ballots shall be returned or delivered to the Department no later than the date for the conclusion of the voting period. The Department shall secure all ballots until they are tallied. The Department shall appoint a 3-person teller committee to tally the vote and shall make the results of the referendum public.
The initial referendum to adopt an Illinois Swine Market Development Program and to set the amount of an assessment may be conducted at any time by the Board of the Illinois Pork Producers Association. The Board shall hold informational meetings on the initial marketing program.
Any producer who is qualified under any marketing program is entitled to one vote. The referendum area includes the entire State of Illinois.
(Source: P.A. 92-158, eff. 7-25-01.)

(510 ILCS 101/35)
Sec. 35. Powers and duties of the Council.
(a) The Council shall:
(1) receive and disburse funds, as prescribed in this

Act and the marketing program, to be used in administering and implementing the provisions and the intent of this Act and the marketing program;

(2) annually elect a Chairperson from among its

members who may succeed himself or herself for not more than one term;

(3) annually elect a Secretary-Treasurer from among

its members;

(4) meet regularly and at any other times at the call

of the Chairperson, or when requested by 4 or more directors of the Council; all meetings must comply with the Open Meetings Act;

(5) maintain a permanent record of its business

proceedings;

(6) maintain a permanent and detailed record of its

financial dealings;

(7) prepare and publish annually an activity and

financial report for the marketing program to be available to all of the affected producers of the marketing program. All expenditures under each marketing program shall be audited at least annually by a registered public accountant. Within 30 days after completion of such audit, the results shall be made available to the Director of the Illinois Department of Agriculture;

(8) bond the treasurer and such other persons

necessary to insure adequate protection of funds and deposit program funds in a secure banking institution; and

(9) maintain an office at a specific location in

Illinois.

(b) The Council may:
(1) conduct or contract with any accredited

university, college, or similar institution and enter into other contracts or agreements that will aid the Council in carrying out the purposes of the program, including contracts for the purchase or acquisition of facilities or equipment necessary to carry out the purposes of the program;

(2) disseminate reliable information benefiting the

consumer and the swine industry on subjects including, but not limited to, purchase, identification, care storage, handling, cookery, preparation, serving, and nutritive value of pork and pork products;

(3) provide information to government bodies and act

jointly or in cooperation with the State or federal government, and agencies thereof, to facilitate the objectives of the program;

(4) sue and be sued as a Council without individual

liability of the members for acts of the Council when acting within the scope of the powers of this Act and in the manner prescribed by the laws of this State;

(5) borrow money from licensed lending institutions

in an amount that is not cumulatively greater than 50% of the Council's anticipated annual income;

(6) maintain a financial reserve for emergency use,

the total of which may not exceed 50% of the Council's anticipated annual income;

(7) appoint advisory groups composed of

representatives from organizations, institutions, government, or businesses related to or interested in the welfare of the swine industry and the pork-consuming public;

(8) employ subordinate officers and employees of the

Council and prescribe their duties and fix their compensation and terms of employment;

(9) cooperate with any local, State, regional, or

nationwide organization or agency or person engaged in work or activities consistent with the objectives of the program;

(10) cause any duly authorized agent or

representative of the Council to enter upon the premises of any market agency, market agent, collection agent, or collection agency, or any person responsible for remitting assessments to the Council and examine or cause to be examined by an authorized agent only books, papers, and records that deal in any way with the payment of the assessment adopted pursuant to this Act and marketing program;

(11) provide services that enhance profitability and

consumer preference for pork; and

(12) carry out the duties and responsibilities as set

forth in this Act and marketing program.

(Source: P.A. 92-158, eff. 7-25-01.)

(510 ILCS 101/40)
Sec. 40. Acceptance of grants and gifts. The Council may accept grants, donations, contributions, or gifts from any source and may use these moneys consistent with the objectives of the program.
(Source: P.A. 92-158, eff. 7-25-01.)

(510 ILCS 101/45)
Sec. 45. Payments to organizations.
(a) The Council may pay funds to other organizations or persons for work or services performed that are consistent with the objectives of the program.
(b) Before making payments described in this Section, the Council must secure agreements in writing that the organization or persons receiving payment will (i) furnish yearly or at the request of the Council written or printed reports of program activities and reports of financial data that are related to the Council's funding of these activities and (ii) agree to have appropriate representatives attend business meetings of the Council as reasonably requested by the Chairperson of the Council.
(c) The Council may require adequate proof of surety bonding on funds paid to any person or organization.
(Source: P.A. 92-158, eff. 7-25-01.)

(510 ILCS 101/50)
Sec. 50. Collection of moneys.
(a) Every person who is responsible for remitting the assessment as established in the marketing program shall deduct the amount of the assessment as directed in the marketing program.
(b) The person responsible for remitting the assessment shall forward the assessed funds to the Council on a monthly basis. The Council shall provide appropriate business forms for the convenience of the person responsible for remitting the assessment.
(c) Failure of the person who is responsible for collecting and remitting to the Council assessments authorized by this Act and marketing program is grounds for the Council to request that the Illinois Department of Agriculture suspend or refuse to issue the person's license under the Livestock Auction Market Law or Illinois Livestock Dealer Licensing Act.
(d) The Council shall maintain financial records of all moneys received under the marketing program.
(e) Any due and payable assessment required under this Act and marketing program constitutes a personal debt of the person so assessed or the person who otherwise owes the assessment. In the event of failure of a person to remit any properly due assessment, the Council may bring a civil action against that person in the circuit court of any county for the collection thereof, and may add an additional 10% penalty assessment, cost of enforcing the collection of the assessment, and court costs. The action shall be tried and judgment rendered as in any other cause of action for debts due and payable. All assessments, penalty assessments, and enforcement costs are due and payable to the Council.
(f) All moneys assessed under this Act and marketing program are bona fide business expenses for the seller under the tax laws of this State.
(g) The Council may adopt reciprocal agreements with other swine councils or similar organizations.
(Source: P.A. 92-158, eff. 7-25-01.)

(510 ILCS 101/55)
Sec. 55. Refunds.
(a) Any person who has had an assessment deducted from under the provisions of this Act and marketing program is entitled to a full and prompt refund. The refund shall be made in a manner consistent with this Act and any marketing program for the time that the program is in effect.
(b) The Council shall make available to all persons responsible for collecting and remitting the assessment forms for requesting refunds. The refund request forms shall be submitted by the swine producer within 60 days after the date of assessment.
(c) A refund claim by the swine producer must include his or her signature, date and place of assessment, number of swine, and amount of assessment deducted and must have attached to it proof of the assessment.
(d) If the Council has reasonable doubt that a refund claim is valid, it may withhold payment and take any action that may be deemed necessary to determine its validity.
(e) All requests for refunds shall be initiated by the producer.
(Source: P.A. 92-158, eff. 7-25-01.)

(510 ILCS 101/60)
Sec. 60. Surety bond. Any person authorized by the Council to receive or disburse funds must post with the Council a surety bond in an amount determined by the Council. Premiums covering bonds for employees, officers, or members of the Council shall be paid by the Council.
(Source: P.A. 92-158, eff. 7-25-01.)

(510 ILCS 101/65)
Sec. 65. Compliance. No person may knowingly fail or refuse to comply with the requirements of this Act or an adopted marketing program. The Council may institute any action that is necessary to enforce compliance with this Act or an adopted marketing program. In addition to any other remedy provided by law, the Council may petition the circuit court for injunctive relief without being required to allege or prove the absence of any adequate remedy at law.
(Source: P.A. 92-158, eff. 7-25-01.)

(510 ILCS 101/70)
Sec. 70. Duration of program.
(a) Any marketing program adopted by referendum shall remain in effect until amended or repealed.
(b) Upon delivery by certified mail to the Council office of petitions from each of the 7 districts containing the signatures of at least 100 swine producers in each district that are qualified to vote, stating "Shall the Illinois Swine Market Development Program continue?", the Council shall, within 90 days, conduct a referendum to determine if a majority of the swine producers qualified to vote in the referendum support the continuation of the Illinois Swine Market Development Program. Referendums on the question of the continuation of a program may not be held more than once every 5 years. The continuation of a marketing program shall be determined by the same voting requirements as for adoption of the marketing program.
(c) A marketing program may be amended by utilizing the same procedures as for determining the continuation of a program. The Council may at any time deemed necessary propose amendments to a marketing program.
(Source: P.A. 92-158, eff. 7-25-01.)

(510 ILCS 101/75)
Sec. 75. Termination of program. Upon termination of any marketing program, all remaining unobligated funds shall be refunded on a pro rata basis to the producers from whom the assessments were collected in the preceding 2 years.
(Source: P.A. 92-158, eff. 7-25-01.)

(510 ILCS 101/80)
Sec. 80. Suspension of program. The operation of any marketing program or any part thereof may be suspended for any reasonable cause by the Council.
(Source: P.A. 92-158, eff. 7-25-01.)

(510 ILCS 101/85)
Sec. 85. Illinois Administrative Procedure Act. The marketing program, procedures relative to the adoption of any marketing program or amendment to an existing marketing program shall not be subject to the provisions of the Illinois Administrative Procedure Act.
(Source: P.A. 92-158, eff. 7-25-01.)

(510 ILCS 101/90)
Sec. 90. Invalidity. If any provision of this Act or application thereof to any person or circumstances is held invalid, that invalidity does not affect other provisions or applications of this Act that can be given effect without the invalid application or provision, and to this end the provisions of this Act are declared to be severable.
(Source: P.A. 92-158, eff. 7-25-01.)

(510 ILCS 101/999)
Sec. 999. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 92-158, eff. 7-25-01.)



510 ILCS 105/ - Trichinosis Control Act.

(510 ILCS 105/1) (from Ch. 5, par. 1801)
Sec. 1. This Act shall be known and may be cited as the Trichinosis Control Act.
(Source: P.A. 84-315.)

(510 ILCS 105/2) (from Ch. 5, par. 1802)
Sec. 2. The General Assembly recognizes the importance of maintaining a strong and viable pork industry in the State of Illinois, and of assuring consumers an ample and trichina-safe supply of pork.
(Source: P.A. 84-315.)

(510 ILCS 105/3) (from Ch. 5, par. 1803)
Sec. 3. For the purposes of this Act:
"Appraisal value" means the actual value of the swine for meat, feeding or breeding purposes at the time and place of the appraisal.
"Approved plan" means an individually negotiated plan developed by the Department and agreed to between the Department and the swine owner to control trichinosis in a swine herd.
"Department" means the Department of Agriculture of the State of Illinois.
"Director" means the Director of the Illinois Department of Agriculture, or his designee.
"Person" includes any individual, firm, partnership, association, corporation or other business entity.
"Positive herd" means a herd of swine in which one or more animals from the herd have been shown to be infected with Trichinella spiralis by a laboratory test of tissue samples.
"Positive sample" means a blood or tissue sample in which the presence of Trichinella spiralis or antibodies to Trichinella spiralis has been confirmed through a laboratory test.
"Salvage value" means the carcass value of the animal after the meat has been treated according to the rules adopted under the federal Meat and Poultry Inspection Act for the handling of trichina infected meat.
"Suspect herd" means a herd of swine consisting of one or more animals suspected of being infected with Trichinella spiralis because of: (1) the presence of the parasite in mammals that could come in contact with the swine herd; (2) a positive sample that has been located and traced back to the herd; (3) a positive serological test; or (4) epidemiological evidence indicating that trichinosis may be present in the herd.
"Trichinosis" or "trichina infection" means the disease in mammals caused by the internal parasite Trichinella spiralis.
(Source: P.A. 84-315.)

(510 ILCS 105/4) (from Ch. 5, par. 1804)
Sec. 4. The Department is authorized to develop and implement a trichinosis program, which program may include the monitoring of all herds in one or more specified areas for the presence of trichinosis.
(Source: P.A. 84-315.)

(510 ILCS 105/5) (from Ch. 5, par. 1805)
Sec. 5. All suspect herds shall be tested for trichinosis by the Department.
Persons owning swine shall have their animals tested for trichinosis when epidemiological evidence indicates possible trichina infection. Owners of suspect or positive herds shall provide the necessary facilities for testing and identifying swine in the herd, and shall render such assistance as may be required by the Department. The Department may trap and test wild or feral mammals on premises where suspect or positive herds are maintained, and in areas in which mammals may come in contact with such swine herds, in order to determine the presence of trichina infection.
The Department may also take blood and tissue samples of swine at slaughtering facilities in an effort to locate trichinosis.
(Source: P.A. 84-315.)

(510 ILCS 105/6) (from Ch. 5, par. 1806)
Sec. 6. A positive or suspect herd shall be quarantined under such conditions as may be specified by the Director. Such conditions may include, but need not be limited to, keeping quarantined swine separate and apart from other animals on the premises, making efforts to control rodent and wild mammal contact with the quarantined swine, making efforts to control cannibalism in the swine herd, and testing of the swine herd. Swine from a quarantined herd may be moved only under conditions specified by the Director. A quarantined herd shall remain under quarantine until such time as it is depopulated, or the Department determines through laboratory testing and epidemiological evidence that trichina infection has been eliminated from the herd and the danger of reinfection of the herd has been eliminated.
(Source: P.A. 84-315.)

(510 ILCS 105/7) (from Ch. 5, par. 1807)
Sec. 7. If State funds are available for paying an indemnity, the Department shall pay an indemnity to the owner of any swine destroyed pursuant to an approved plan. Such indemnity shall not exceed the appraised value less the salvage value of the destroyed animals. The swine shall be appraised jointly by the swine owner or his representative and a representative of the Department. If an agreement cannot be reached on the appraised value, the swine shall be appraised by 3 appraisers, one selected by the Department, one by the swine owner or his representative, and one by the 2 appraisers thus selected. Swine presented for appraisal as registered, inbred or hybrid swine shall be accompanied by their certificate of registry at the time of the appraisal, or else they shall be appraised as grade swine. If swine are in the process of being registered at the time of the appraisal, the Department shall grant the owner the necessary time to obtain the certificate of registry.
(Source: P.A. 84-315.)

(510 ILCS 105/8) (from Ch. 5, par. 1808)
Sec. 8. The Department may adopt rules and regulations for the administration and enforcement of the provisions of this Act.
(Source: P.A. 84-315.)

(510 ILCS 105/9) (from Ch. 5, par. 1809)
Sec. 9. Employees or agents of the Department are empowered to enter, during usual working hours, any premise, barn, shed, or other place where swine are kept or slaughtered, for the purpose of administering the provisions of this Act.
(Source: P.A. 84-315.)

(510 ILCS 105/10) (from Ch. 5, par. 1810)
Sec. 10. Any person who knowingly violates any provision of this Act is guilty of a Class C misdemeanor, and shall be subject to a fine of not less than $200.
(Source: P.A. 84-315.)






Chapter 515 - FISH

515 ILCS 5/ - Fish and Aquatic Life Code.

Article 1 - General Provisions

(515 ILCS 5/Art. 1 heading)

(515 ILCS 5/1-1) (from Ch. 56, par. 1-1)
Sec. 1-1. Short title. This Code may be cited as the Fish and Aquatic Life Code.
(Source: P.A. 87-833.)

(515 ILCS 5/1-5) (from Ch. 56, par. 1-5)
Sec. 1-5. Administrative agency. This Code shall be administered by and under the direction of the Department of Natural Resources.
(Source: P.A. 89-445, eff. 2-7-96.)

(515 ILCS 5/1-10) (from Ch. 56, par. 1-10)
Sec. 1-10. Definitions. As used in this Code, terms are defined according to the following Sections.
(Source: P.A. 87-833.)

(515 ILCS 5/1-15) (from Ch. 56, par. 1-15)
Sec. 1-15. Administrative rule. "Administrative rule" means a regulatory measure issued by the Director under this Code.
(Source: P.A. 87-833.)

(515 ILCS 5/1-20) (from Ch. 56, par. 1-20)
Sec. 1-20. Aquatic life. "Aquatic life" means all fish, mollusks, crustaceans, algae, aquatic plants, aquatic invertebrates, and any other aquatic animals or plants that the Department identifies in rules adopted after consultation with biologists, zoologists, or other wildlife experts. "Aquatic life" does not mean any herptiles that are found in the Herptiles-Herps Act.
(Source: P.A. 98-752, eff. 1-1-15; 98-771, eff. 1-1-15; 99-78, eff. 7-20-15.)

(515 ILCS 5/1-20.5)
Sec. 1-20.5. Aquatic life farm. "Aquatic life farm" means property: (i) containing any or a combination of levee ponds, a strip mine lake, or other type of lake that has floating cages, raceways, or other aquatic life rearing equipment and (ii) where the owner of the aquatic life farm has posted a conspicuous written notice to that effect. If more than one person owns or has title to the lake, "aquatic life farm" means the area of the lake containing the floating cages, raceways, or other aquatic life rearing equipment.
(Source: P.A. 92-513, eff. 6-1-02.)

(515 ILCS 5/1-25) (from Ch. 56, par. 1-25)
Sec. 1-25. Authorized employee. "Authorized employee" means all sworn members of the Law Enforcement Division and those specifically granted law enforcement authorization by the Director.
(Source: P.A. 87-833.)

(515 ILCS 5/1-30) (from Ch. 56, par. 1-30)
Sec. 1-30. Contraband. "Contraband" applies to all aquatic life or any part of aquatic life taken, bought, sold or bartered, shipped, or held in possession, or any conveyance, vehicle, watercraft, or other means of transportation whatever, except sealed railroad cars or other common carriers, used to transport or ship any part of aquatic life so taken, contrary to this Code, including administrative rules, or used to transport, contrary to this Code, including administrative rules, any of the previously specified species when taken illegally.
(Source: P.A. 87-833.)

(515 ILCS 5/1-35) (from Ch. 56, par. 1-35)
Sec. 1-35. Department. "Department" means the Department of Natural Resources.
(Source: P.A. 89-445, eff. 2-7-96.)

(515 ILCS 5/1-40) (from Ch. 56, par. 1-40)
Sec. 1-40. Director. "Director" means the Director of the Department of Natural Resources.
(Source: P.A. 89-445, eff. 2-7-96.)

(515 ILCS 5/1-45) (from Ch. 56, par. 1-45)
Sec. 1-45. Dressed. "Dressed" means having the head removed.
(Source: P.A. 87-833.)

(515 ILCS 5/1-50) (from Ch. 56, par. 1-50)
Sec. 1-50. Fishing. "Fishing" means taking or attempting to take aquatic life in any waters of the State, by any method, and all other acts such as placing, setting, drawing, or using any device commonly used for the taking of aquatic life whether resulting in taking or not.
(Source: P.A. 87-833.)

(515 ILCS 5/1-53)
Sec. 1-53. Indigenous species. "Indigenous species" means those species of aquatic life specified by administrative rule.
(Source: P.A. 94-592, eff. 1-1-06.)

(515 ILCS 5/1-55) (from Ch. 56, par. 1-55)
Sec. 1-55. Minnow. "Minnow" means any fish in the family Cyprinidae except common carp (Cyprinus carpio), goldfish (Carassius auratus), and Asian carp [bighead carp (Hypophthalmichthys nobilis), black carp (Mylopharyngodon piceus), grass carp (Ctenopharyngodon idella), and silver carp (Hypophthalmichthys molotrix)].
(Source: P.A. 94-592, eff. 1-1-06.)

(515 ILCS 5/1-60) (from Ch. 56, par. 1-60)
Sec. 1-60. Mussel devices. "Mussel devices" includes any rake, fork, crow-foot bar, dredge, or air breathing device described as follows: (i) rake or fork: any rake or fork with forks or tines used for collecting or assembling mussels; (ii) crow-foot bar: a bar of any material equipped with a series of hooks designed to take mussels by the insertion of the hooks between the shells of mussels; (iii) dredge: any hand operated dredge with openings not larger than 2 feet in width used for taking mussels; and (iv) air breathing device: any air breathing apparatus that is attached to a diver and is used during the collecting of mussels.
(Source: P.A. 87-833.)

(515 ILCS 5/1-65) (from Ch. 56, par. 1-65)
Sec. 1-65. Mussels. "Mussels" means and embraces any fresh water mussel or the shell of a mussel.
(Source: P.A. 87-833.)

(515 ILCS 5/1-70) (from Ch. 56, par. 1-70)
Sec. 1-70. Person. "Person" includes the plural "persons", females as well as males, and shall extend and be applied to clubs, associations, corporations, firms, and partnerships as well as individuals.
(Source: P.A. 87-833.)

(515 ILCS 5/1-75) (from Ch. 56, par. 1-75)
Sec. 1-75. Resident. "Resident" means a person who in good faith makes application for any license or permit and verifies by statement that he or she has maintained his or her permanent abode in this State for a period of at least 30 consecutive days immediately preceding the person's application, and who does not maintain permanent abode or claim residency in another state for the purposes of obtaining any of the same or similar licenses or permits covered by this Code. A person's permanent abode is his or her fixed and permanent dwelling place, as distinguished from a temporary or transient place of residence. Domiciliary intent is required to establish that the person is maintaining his or her permanent abode in this State. Evidence of domiciliary intent includes, but is not limited to, the location where the person votes, pays personal income tax, or obtains a drivers license. Except for the purposes of obtaining a Lifetime License, any person on active duty in the Armed Forces shall be considered a resident of Illinois during his or her period of military duty.
(Source: P.A. 94-10, eff. 6-7-05.)

(515 ILCS 5/1-80) (from Ch. 56, par. 1-80)
Sec. 1-80. Resident commercial fisherman. "Resident commercial fisherman" means an individual who has actually resided in Illinois for one year immediately preceding his or her application for a commercial fishing license and who does not claim residency for a commercial fishing license in another state or country.
(Source: P.A. 87-833.)

(515 ILCS 5/1-85) (from Ch. 56, par. 1-85)
Sec. 1-85. Salmon. "Salmon" includes all the salmons and trouts.
(Source: P.A. 87-833.)

(515 ILCS 5/1-90) (from Ch. 56, par. 1-90)
Sec. 1-90. Salmon stamp. "Salmon stamp" means a special stamp issued by the Department authorizing taking or attempting to take salmon in Lake Michigan.
(Source: P.A. 87-833; 88-91.)

(515 ILCS 5/1-91)
Sec. 1-91. Inland trout stamp. "Inland trout stamp" means a special stamp issued by the Department authorizing taking or attempting to take trout in all waters except Lake Michigan.
(Source: P.A. 88-91.)

(515 ILCS 5/1-95) (from Ch. 56, par. 1-95)
Sec. 1-95. Sport fisherman. "Sport fisherman" means an individual who uses or attempts to use sport fishing devices as stated in Sections 10-95, 10-110, and 10-140.
(Source: P.A. 89-66, eff. 1-1-96.)

(515 ILCS 5/1-100) (from Ch. 56, par. 1-100)
Sec. 1-100. Take. "Take" means lure, kill, destroy, capture, gig or spear, trap or ensnare, or attempt to do so.
(Source: P.A. 87-833.)

(515 ILCS 5/1-103)
Sec. 1-103. Taxidermy. "Taxidermy" means the art of preparing, preserving, and mounting the skins of fish, birds, or mammals to make them appear lifelike.
(Source: P.A. 88-416.)

(515 ILCS 5/1-105) (from Ch. 56, par. 1-105)
Sec. 1-105. Transport; ship. "Transport" or "ship" means to convey by parcel post, express, freight, baggage, or shipment by common carrier of any description; by automobile, motorcycle, or other vehicle of any kind; by water or aircraft of any kind; or by any other means of transportation.
(Source: P.A. 87-833.)

(515 ILCS 5/1-110) (from Ch. 56, par. 1-110)
Sec. 1-110. Individual. "Individual" means a natural person.
(Source: P.A. 87-833.)

(515 ILCS 5/1-115) (from Ch. 56, par. 1-115)
Sec. 1-115. Resident commercial musselor. "Resident commercial musselor" means an individual who has actually resided in Illinois for one year immediately preceding his or her application for a commercial mussel license and who does not claim residency for a commercial mussel license in another state or country.
(Source: P.A. 87-833.)

(515 ILCS 5/1-116)
Sec. 1-116. Roe. "Roe" means the eggs of fish that are whole and intact within the egg sac, whether within the body cavity of the fish or removed. "Roe" does not include eggs removed from the egg sac.
(Source: P.A. 95-147, eff. 8-14-07.)

(515 ILCS 5/1-117)
Sec. 1-117. Roe-bearing species. "Roe-bearing species" means sturgeon, paddlefish, bowfin, and any other fish listed as such by the Department in an administrative rule.
(Source: P.A. 95-147, eff. 8-14-07.)

(515 ILCS 5/1-120) (from Ch. 56, par. 1-120)
Sec. 1-120. Seasons; daily limits. The seasons during which protected aquatic life may be taken and the size limits and daily catch limits set out in this Code are based upon a proper biological balance and shall be regulated by administrative rule.
The Department may not provide for a longer season or a larger daily catch limit than is provided in this Code, except as provided by Section 1-150.
The Department shall modify existing provisions, when necessary, including open seasons, size limits, quotas, limited entry, and methods of taking fish from the waters of Lake Michigan under the jurisdiction of the State of Illinois, in order that the compact between the Canadian provinces and those States of the United States adjacent to the Great Lakes, including the United States and Canadian Governments, may be fulfilled in the best interests of the fisheries resources and the general public.
Employees or agents of any federal, State, or municipal government or body, when engaged in investigative work, may by prior written approval of the Director be exempted from this Code.
(Source: P.A. 87-833.)

(515 ILCS 5/1-125) (from Ch. 56, par. 1-125)
Sec. 1-125. Administrative rules. The Department is authorized to issue administrative rules for carrying out, administering, and enforcing the provisions of this Code. The administrative rules shall be promulgated in accordance with the Illinois Administrative Procedure Act.
Rules, after becoming effective, shall be enforced in the same manner as are any other provisions of this Code. It is unlawful for any person to violate any provision of any administrative rule promulgated by the Department. Violators of administrative rules are subject to the penalties set out in this Code.
(Source: P.A. 94-592, eff. 1-1-06.)

(515 ILCS 5/1-130) (from Ch. 56, par. 1-130)
Sec. 1-130. Cooperation with EPA. The Department is authorized to cooperate with the Environmental Protection Agency of the State of Illinois in making pollution investigations and reports of pollution investigations.
(Source: P.A. 87-833.)

(515 ILCS 5/1-135) (from Ch. 56, par. 1-135)
Sec. 1-135. Taking for propagation or maintaining biological balance. The Department and persons authorized by it may take, purchase, or propagate any aquatic life or their eggs for propagation and stocking purposes.
The Department may remove and dispose of any aquatic life from any waters under the jurisdiction of this State to maintain the biological balance of aquatic life as the Department deems proper. The Department is authorized to sell or contract with any person to so remove and dispose of aquatic life upon terms to be approved by the Department.
(Source: P.A. 87-833.)

(515 ILCS 5/1-140) (from Ch. 56, par. 1-140)
Sec. 1-140. Production for stocking. The Department may produce under Section 1-135 any aquatic life or their eggs and distribute them to suitable waters for propagation or restocking. Planting stock not required for State and public owned waters may be sold to owners of other water areas for stocking purposes at a price not greater than the cost of production to the State. The sale of planting stock to these water owners shall be upon conditions and plans as may be approved by the Department for the purposes of producing a fishery.
(Source: P.A. 87-833.)

(515 ILCS 5/1-145) (from Ch. 56, par. 1-145)
Sec. 1-145. Propagation facilities. The Department may, for the purpose of propagating aquatic life, establish and maintain facilities upon any water owned or leased by the State of Illinois or by the United States of America with the United States Government, as the case may be, or agency, State or federal, having jurisdiction over the water.
The Department is empowered, or it may participate jointly with any municipality or other subdivision of this State or the United States, to select and purchase, lease, receive by donation, or acquire in accordance with the laws relating to eminent domain:
(a) suitable waters for the propagation and conservation of aquatic life;
(b) waters to be used as public fishing and recreation areas; or
(c) suitable waters, real property, or both for the construction and operation of conservation lakes and public fishing grounds, and to construct and maintain on the property or waters any buildings, roads, bridges, and other recreational facilities the Department deems necessary or desirable for a full and complete utilization of the property or waters for the purposes set forth in this Code. The Department is further authorized to acquire all the necessary property or rights-of-way for the purposes of ingress and egress to these waters and lands and to construct and maintain on the property or rights-of-way all necessary roads and bridges.
(Source: P.A. 87-833.)

(515 ILCS 5/1-147)
Sec. 1-147. Eminent domain. Notwithstanding any other provision of this Code, any power granted under this Code to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(515 ILCS 5/1-150) (from Ch. 56, par. 1-150)
Sec. 1-150. Preservation of aquatic life; actions to enforce Code. The Department shall take all measures necessary for the conservation, distribution, introduction, and restoration of aquatic life. After any investigation when it is found by the Director that there is imminent danger of loss of aquatic life, the Director may authorize the taking of aquatic life from any area and specify other reasonable limits, methods, and devices as the Director may deem advisable to salvage imperiled aquatic life. Nothing in this paragraph shall be construed to permit the Department to take action that hinders the operation of an electric generating station of an electric supplier as defined in the Electric Suppliers Act.
The Department shall also bring or cause to be brought actions and proceedings, in the name and by the authority of the People of the State of Illinois, to enforce this Code, including administrative rules, and to recover any and all fines and penalties provided for. Nothing in this Code shall be construed to authorize the Department to change any penalty prescribed by law or to change the amount of license fees or the authority conferred by licenses prescribed by law. The Department is authorized to cooperate with the appropriate Departments of the federal government and other Departments or agencies of State government and educational institutions in conducting surveys, experiments, or work of joint interest or benefit.
(Source: P.A. 87-833.)

(515 ILCS 5/1-155) (from Ch. 56, par. 1-155)
Sec. 1-155. Conservation training schools; public education. The Department may establish Conservation Training Schools and employ technicians and other help necessary for the purpose of teaching conservation methods to employees of the Department and other interested groups as the Department deems necessary or desirable to carry out the provisions and purposes of this Code.
In order to educate the citizens of this State in the modern trends of conservation, the Department shall disseminate conservation information and the provisions of this Code through lectures, motion pictures, photographs, exhibits, radio, news items, pamphlets, and other media the Department may deem suitable for this purpose.
The Department may publish, periodically, a bulletin or magazine containing information concerning the work of the Department, the conservation and propagation of wildlife, hunting and fishing, and any other information as the Department deems to be of general or special interest to sportsmen and others affected by any law administered by the Department. A reasonable charge may be made for each copy of the publication. All funds derived from the sale of that publication shall be deposited into the Wildlife and Fish Fund in the State Treasury.
The Department shall provide and maintain management and habitat development on State controlled lands or waters used in propagating or breeding aquatic life as the Department deems necessary to conform with the most modern conservation methods. The Department may also cooperate in management and habitat development with any person propagating or breeding aquatic life on privately-owned lands or waters.
(Source: P.A. 87-833.)

(515 ILCS 5/1-160) (from Ch. 56, par. 1-160)
Sec. 1-160. Peace officers. All employees of the Department authorized by the Director shall have the power of, and shall be, peace officers in the enforcement of this Code, including administrative rules, and may carry weapons as may be necessary in the performance of their duties.
(Source: P.A. 87-833.)

(515 ILCS 5/1-165) (from Ch. 56, par. 1-165)
Sec. 1-165. Arrests; warrants. All authorized employees of the Department and all sheriffs, deputy sheriffs, and other police officers shall arrest any person detected in violation of any of the provisions of this Code, including administrative rules. Any duly accredited officer of the Federal Fish and Wildlife Service may arrest any person detected in violation of any of the provisions of this Code, including administrative rules.
All officers shall make prompt investigation of any violation of this Code, including administrative rules, reported by any other persons, and shall cause a complaint to be filed in case there seems just ground for a complaint and evidence procurable to support the complaint.
Upon the filing of a complaint, the officers shall render assistance in the prosecution of the party against whom complaint is made.
Peace officers, other than employees of the Department, making arrests and serving warrants provided for by this Code shall receive the fees and mileage as provided by law for sheriffs.
Each duly accredited officer and authorized employee of the Department is empowered to execute and serve all warrants and processes issued by the Circuit Court.
(Source: P.A. 87-833.)

(515 ILCS 5/1-170) (from Ch. 56, par. 1-170)
Sec. 1-170. Prosecutions; State's Attorneys. All prosecutions shall be brought in the name and by the authority of the People of the State of Illinois before the Circuit Court for the county where the offense was committed.
All State's Attorneys shall enforce the provisions of this Code, including administrative rules, in their respective counties and shall prosecute all persons charged with violating its provisions when so requested by the Department.
(Source: P.A. 87-833.)

(515 ILCS 5/1-175) (from Ch. 56, par. 1-175)
Sec. 1-175. Limitations. All prosecutions under this Code shall be commenced within 2 years from the time the offense charged was committed.
(Source: P.A. 87-833.)

(515 ILCS 5/1-180) (from Ch. 56, par. 1-180)
Sec. 1-180. Collection of fines. All fines provided for by this Code shall be collected and remitted to the Department, within 30 days after the collection of the fine, by the Clerk of the Circuit Court collecting the fines, who shall submit at the same time to the Department a statement of the names of the persons so fined and the name of the arresting officer, the offense committed, the amount of the fine, and the date of conviction.
(Source: P.A. 87-833.)

(515 ILCS 5/1-185) (from Ch. 56, par. 1-185)
Sec. 1-185. Power of entry and examination. Authorized employees of the Department are empowered, under law, to enter all lands and waters to enforce this Code. Authorized employees are further empowered to examine all buildings, private or public clubs (except dwellings), fish markets, cold storage houses, locker plants, camps, vessels, cars (except sealed railroad cars or other common carriers), conveyances, vehicles, water craft, or any other means of transportation or shipping, tents, game bags, game coats, or other receptacles and to open and examine any box, barrel, package, or other receptacle in the possession of a common carrier, that they have reason to believe contains aquatic life or any part of aquatic life taken, bought, sold or bartered, shipped, or had in possession contrary to this Code, including administrative rules, or that the receptacle containing the aquatic life is falsely labeled.
Authorized employees of the Department shall be given free access to and shall not be hindered or interfered with in making an entry and examination. Any license held by a person preventing free access or interfering with or hindering an employee shall not be issued to that person for the period of one year after his or her action.
Employees of the Department as specifically authorized by the Director are empowered to enter all lands and waters for purposes of pollution investigations, State and federal permit inspections, as well as aquatic life and wildlife censuses or inventories, and are further empowered to conduct examination of equipment and devices in the field, under law, to ensure compliance with this Code.
(Source: P.A. 87-833.)

(515 ILCS 5/1-190) (from Ch. 56, par. 1-190)
Sec. 1-190. Prima facie evidence; confiscation. The possession of any aquatic life protected under this Code is prima facie evidence that the aquatic life is subject to all the provisions of this Code, including administrative rules.
Whenever the contents of any box, barrel, package, or receptacle consists partly of contraband and partly of legal aquatic life or any part of aquatic life, the entire contents of the box, barrel, package, or other receptacle are subject to confiscation.
Whenever a person has in his or her possession in excess of the number of aquatic life or parts of aquatic life permitted under this Code, including administrative rules, the entire number of aquatic life or parts of aquatic life in his or her possession is subject to confiscation.
(Source: P.A. 87-833.)

(515 ILCS 5/1-195) (from Ch. 56, par. 1-195)
Sec. 1-195. Search warrant; process. Whenever any authorized employee of the Department, sheriff, deputy sheriff, or other peace officer of the State has reason to believe that any person, commercial institution, commission house, restaurant or cafe keeper, or fish dealer possesses any aquatic life or any part of aquatic life contrary to the provisions of this Code, including administrative rules, he or she may file, or cause to be filed, a sworn complaint to that effect before the Circuit Court and procure and execute a search warrant. Upon the execution of the search warrant, the officer executing the search warrant shall make due return of the search warrant to the court issuing the search warrant, together with an inventory of all the aquatic life or any part of aquatic life taken under the search warrant. The Court shall then issue process against the party owning, controlling, or transporting the aquatic life or any part of aquatic life seized, and upon its return shall proceed to determine whether or not the aquatic life was held, possessed, or transported in violation of this Code, including administrative rules. In case of a finding to the effect that it was illegally held, possessed, transported, or sold, a judgment shall be entered against the owner or party found in possession of the aquatic life for the costs of the proceeding and providing for the disposition of the property seized, as provided for by this Code.
(Source: P.A. 87-833.)

(515 ILCS 5/1-200) (from Ch. 56, par. 1-200)
Sec. 1-200. Obstructing an officer. It shall be unlawful for any person to resist or obstruct any officer or employee of the Department in the discharge of his or her duties under this Code.
(Source: P.A. 87-833.)

(515 ILCS 5/1-205) (from Ch. 56, par. 1-205)
Sec. 1-205. Posing as an officer. It shall be unlawful for any person to represent himself or herself falsely to be an officer or employee of the Department or to assume to act as an officer or employee of the Department without having been duly appointed and employed.
(Source: P.A. 87-833.)

(515 ILCS 5/1-210) (from Ch. 56, par. 1-210)
Sec. 1-210. Confiscation of contraband. All aquatic life or any part of aquatic life taken, bought, sold or bartered, shipped, or had in possession contrary to any of the provisions of this Code, including administrative rules, is contraband and subject to seizure and confiscation by any authorized employee of the Department.
Contraband aquatic life or any part of aquatic life seized and confiscated shall be disposed of as directed by the Department.
(Source: P.A. 87-833.)

(515 ILCS 5/1-215) (from Ch. 56, par. 1-215)
(Text of Section before amendment by P.A. 100-512)
Sec. 1-215. Illegal fishing devices; public nuisance. Every fishing device, including seines, nets, or traps, or any electrical device or any other devices, including vehicles, watercraft, or aircraft, used or operated illegally or attempted to be used or operated illegally by any person in taking, transporting, holding, or conveying any aquatic life contrary to this Code, including administrative rules, shall be deemed a public nuisance and therefore illegal and subject to seizure and confiscation by any authorized employee of the Department. Upon the seizure of such an item the Department shall take and hold the item until disposed of as provided in this Code.
Upon the seizure of any device because of its illegal use, the officer or authorized employee of the Department making the seizure shall, as soon as reasonably possible, cause a complaint to be filed before the Circuit Court and a summons to be issued requiring the owner or person in possession of the property to appear in court and show cause why the device seized should not be forfeited to the State. Upon the return of the summons duly served or upon posting or publication of notice as provided in this Code, the court shall proceed to determine the question of the illegality of the use of the seized property. Upon judgment being entered to the effect that the property was illegally used, an order shall be entered providing for the forfeiture of the seized property to the State. The owner of the property, however, may have a jury determine the illegality of its use, and shall have the right of an appeal as in other civil cases. Confiscation or forfeiture shall not preclude or mitigate against prosecution and assessment of penalties provided in Section 20-35 of this Code.
Upon seizure of any property under circumstances supporting a reasonable belief that the property was abandoned, lost, stolen, or otherwise illegally possessed or used contrary to this Code, except property seized during a search or arrest, and ultimately returned, destroyed, or otherwise disposed of under order of a court in accordance with this Code, the authorized employee of the Department shall make reasonable inquiry and efforts to identify and notify the owner or other person entitled to possession of the property and shall return the property after the person provides reasonable and satisfactory proof of his or her ownership or right to possession and reimburses the Department for all reasonable expenses of custody. If the identity or location of the owner or other person entitled to possession of the property has not been ascertained within 6 months after the Department obtains possession, the Department shall effectuate the sale of the property for cash to the highest bidder at a public auction. The owner or other person entitled to possession of the property may claim and recover possession of the property at any time before its sale at public auction upon providing reasonable and satisfactory proof of ownership or right of possession and reimbursing the Department for all reasonable expenses of custody.
Any property forfeited to the State by court order under this Section may be disposed of by public auction, except that any property that is the subject of a court order shall not be disposed of pending appeal of the order. The proceeds of the sales at auction shall be deposited in the Wildlife and Fish Fund.
The Department shall pay all costs of posting or publication of notices required by this Section.
(Source: P.A. 87-833.)

(Text of Section after amendment by P.A. 100-512)
Sec. 1-215. Illegal fishing devices; public nuisance. Every fishing device, including seines, nets, or traps, or any electrical device or any other devices, including vehicles, watercraft, or aircraft, used or operated illegally or attempted to be used or operated illegally by any person in taking, transporting, holding, or conveying any aquatic life contrary to this Code, including administrative rules, shall be deemed a public nuisance and therefore illegal and subject to seizure and confiscation by any authorized employee of the Department. Upon the seizure of such an item the Department shall take and hold the item until disposed of as provided in this Code.
Upon the seizure of any device because of its illegal use, the officer or authorized employee of the Department making the seizure shall, as soon as reasonably possible, cause a complaint to be filed before the Circuit Court and a summons to be issued requiring the owner or person in possession of the property to appear in court and show cause why the device seized should not be forfeited to the State. Upon the return of the summons duly served or upon posting or publication of notice as provided in this Code, the court shall proceed to determine the question of the illegality of the use of the seized property. Upon judgment being entered to the effect that the property was illegally used, an order shall be entered providing for the forfeiture of the seized property to the State. The owner of the property, however, may have a jury determine the illegality of its use, and shall have the right of an appeal as in other civil cases. Confiscation or forfeiture shall not preclude or mitigate against prosecution and assessment of penalties provided in Section 20-35 of this Code.
Upon seizure of any property under circumstances supporting a reasonable belief that the property was abandoned, lost, stolen, or otherwise illegally possessed or used contrary to this Code, except property seized during a search or arrest, and ultimately returned, destroyed, or otherwise disposed of under order of a court in accordance with this Code, the authorized employee of the Department shall make reasonable inquiry and efforts to identify and notify the owner or other person entitled to possession of the property and shall return the property after the person provides reasonable and satisfactory proof of his or her ownership or right to possession and reimburses the Department for all reasonable expenses of custody. If the identity or location of the owner or other person entitled to possession of the property has not been ascertained within 6 months after the Department obtains possession, the Department shall effectuate the sale of the property for cash to the highest bidder at a public auction. The owner or other person entitled to possession of the property may claim and recover possession of the property at any time before its sale at public auction upon providing reasonable and satisfactory proof of ownership or right of possession and reimbursing the Department for all reasonable expenses of custody.
Any property forfeited to the State by court order under this Section may be disposed of by public auction, except that any property that is the subject of a court order shall not be disposed of pending appeal of the order. The proceeds of the sales at auction shall be deposited in the Wildlife and Fish Fund.
The Department shall pay all costs of posting or publication of notices required by this Section.
Property seized or forfeited under this Section is subject to reporting under the Seizure and Forfeiture Reporting Act.
(Source: P.A. 100-512, eff. 7-1-18.)

(515 ILCS 5/1-220) (from Ch. 56, par. 1-220)
Sec. 1-220. Violations; separate offenses. Each act of pursuing, taking, shipping, offering or receiving for shipment, transporting, buying, selling or bartering, or having in one's possession any protected aquatic life, seines, nets, or other devices used or to be used in violation of this Code, including administrative rules, constitutes a separate offense.
(Source: P.A. 87-833.)

(515 ILCS 5/1-225) (from Ch. 56, par. 1-225)
Sec. 1-225. Accessory. Any person who aids in or contributes in any way to a violation of this Code, including administrative rules, is individually liable, as a separate offense under this Code, for the penalties imposed against the person who committed the violation.
(Source: P.A. 87-833.)

(515 ILCS 5/1-230) (from Ch. 56, par. 1-230)
Sec. 1-230. Wildlife and Fish Fund; disposition of money received. All fees, fines, income of whatever kind or nature derived from hunting and fishing activities on lands, waters, or both under the jurisdiction or control of the Department, and all penalties collected under this Code shall be deposited into the State Treasury and shall be set apart in a special fund to be known as the Wildlife and Fish Fund; except that fees derived solely from the sale of salmon stamps, income from art contests for the salmon stamp, including income from the sale of reprints, and gifts, donations, grants, and bequests of money for the conservation and propagation of salmon shall be deposited into the State Treasury and set apart in the special fund to be known as the Salmon Fund; and except that fees derived solely from the sale of state migratory waterfowl stamps, and gifts, donations, grants and bequests of money for the conservation and propagation of waterfowl, shall be deposited into the State Treasury and set apart in the special fund to be known as the State Migratory Waterfowl Stamp Fund. All interest that accrues from moneys in the Wildlife and Fish Fund, the Salmon Fund, and the State Migratory Waterfowl Stamp Fund shall be retained in those funds respectively. Except for the additional moneys deposited under Section 805-550 of the Department of Natural Resources (Conservation) Law of the Civil Administrative Code of Illinois, appropriations from the Wildlife and Fish Fund shall be made only to the Department for the carrying out of the powers and functions vested by law in the Department for the administration and management of fish and wildlife resources of this State for such activities as (i) the purchase of land for fish hatcheries, wildlife refuges, preserves, and public shooting and fishing grounds; (ii) the purchase and distribution of wild birds, the eggs of wild birds, and wild mammals; (iii) the rescuing, restoring and distributing of fish; (iv) the maintenance of wildlife refuges or preserves, public shooting grounds, public fishing grounds, and fish hatcheries; and (v) the feeding and care of wild birds, wild mammals, and fish. Appropriations from the Salmon Fund shall be made only to the Department to be used solely for the conservation and propagation of salmon, including construction, operation, and maintenance of a cold water hatchery, and for payment of the costs of printing salmon stamps, the expenses incurred in acquiring salmon stamp designs, and the expenses of producing reprints.
(Source: P.A. 95-853, eff. 8-18-08; 96-1160, eff. 1-1-11; 96-1518, eff. 2-4-11.)

(515 ILCS 5/1-235)
Sec. 1-235. (Repealed).
(Source: P.A. 87-833. Repealed by P.A. 97-916, eff. 8-9-12.)



Article 5 - Fish Protection

(515 ILCS 5/Art. 5 heading)

(515 ILCS 5/5-5) (from Ch. 56, par. 5-5)
Sec. 5-5. Ownership and title; violations; penalties. The ownership of and title to all aquatic life within the boundaries of the State, are hereby declared to be in the State, and no aquatic life shall be taken or killed, in any manner or at any time, unless the person or persons so taking or killing the aquatic life shall consent that the title to the aquatic life shall be and remain in the State for the purpose of regulating the taking, killing, possession, use, sale, and transportation of aquatic life after taking or killing, as set forth in this Code.
Aquatic products, as defined in the Aquaculture Development Act, bred, hatched, propagated, or raised by the owner of a body of water, with the consent of the Department of Natural Resources through the issuance of an aquaculture permit and consistent with this Section, in permitted aquaculture facilities in or on that body of water are the property of the person who bred, hatched, propagated, or raised them or that person's successor in interest. Ownership of aquatic products reverts to the State upon revocation or expiration of an aquaculture permit as prescribed by administrative rule.
If any person causes any waste, sewage, thermal effluent, or any other pollutant to enter into, or causes or allows pollution of, any waters of this State so as to kill aquatic life, the Department, through the Attorney General, may bring an action against that person and recover the value of and the related costs in determining the value of the aquatic life destroyed by the waste, sewage, thermal effluent, or pollution. Any money so recovered shall be placed into the Wildlife and Fish Fund in the State Treasury.
If any person shall abandon, deposit, or otherwise place any wire, can, bottle, glass, paper, trash, rubbish, cardboard, wood cartons, boxes, trees, parts of trees, brush, or other insoluble material, including animal or vegetable material, into the waters or upon the ice of any waters of this State, or in any place on the bank of waters of this State where it shall be liable to be washed into the waters either by storms, floods, or other causes, the person shall be in violation of the offense of polluting. Employees of the Department, however, may place or direct the placement, in the waters of the State, of insoluble materials deemed suitable for the purposes of enhancing aquatic habitat. Any person who shall be found guilty under this Section shall be guilty of a petty offense, and the Court shall further order that the guilty person shall employ every practical means of removing the debris within a time specified by the Court. Failure to comply with an order under this Section shall constitute a Class B misdemeanor.
(Source: P.A. 89-445, eff. 2-7-96.)

(515 ILCS 5/5-10) (from Ch. 56, par. 5-10)
Sec. 5-10. Application. This Code shall apply to aquatic life or parts of aquatic life (i) in or from any of the lakes, rivers, creeks, sloughs, bayous, or other waters or watercourses or lands wholly within the boundaries of the State of Illinois or over which the State of Illinois has concurrent jurisdiction with any other State or (ii) which may be brought into the State of Illinois.
(Source: P.A. 87-833.)

(515 ILCS 5/5-15) (from Ch. 56, par. 5-15)
Sec. 5-15. Permissible devices. Aquatic life or parts of aquatic life shall be taken only with the devices and in the manner permitted by this Code, and the terms of this Code shall apply with equal force to aquatic life when smoked, frozen, or otherwise processed.
(Source: P.A. 87-833.)

(515 ILCS 5/5-20) (from Ch. 56, par. 5-20)
Sec. 5-20. Taking aquatic life on private property. Any person taking or attempting to take aquatic life by means of any device within waters other than public waters of the State shall first obtain the consent of the owner or tenant of the premises where the taking is done or attempted to be done. In addition, the persons taking or attempting to take aquatic life on another's property shall do so in a manner that does not cause wanton or careless injury to or destruction of any real or personal property on the premises.
It shall be prima facie evidence that a person does not have the consent of the owner or tenant if the person is unable to demonstrate to the law enforcement officer in the field that consent had been obtained. This provision may only be rebutted by testimony of the owner or tenant that consent had been given. Before enforcing this Section, the law enforcement officer must have received notice from the owner or tenant of a violation of this Section. Statements made to the law enforcement officer regarding this notice shall not be rendered inadmissible by the hearsay rule when offered for the purpose of showing the required notice.
(Source: P.A. 87-114; 87-833; 87-895.)

(515 ILCS 5/5-25) (from Ch. 56, par. 5-25)
Sec. 5-25. Value of protected species; violations.
(a) Any person who, for profit or commercial purposes, knowingly captures or kills, possesses, offers for sale, sells, offers to barter, barters, offers to purchase, purchases, delivers for shipment, ships, exports, imports, causes to be shipped, exported, or imported, delivers for transportation, transports or causes to be transported, carries or causes to be carried, or receives for shipment, transportation, carriage, or export any aquatic life, in part or in whole of any of the species protected by this Code, contrary to the provisions of the Code, and that aquatic life, in whole or in part, is valued at or in excess of a total of $300, as per species value specified in subsection (c) of this Section, commits a Class 3 felony.
A person is guilty of a Class 4 felony if convicted under this Section for more than one violation within a 90-day period if the aquatic life involved in each violation are not valued at or in excess of $300 but the total value of the aquatic life involved with the multiple violations is at or in excess of $300. The prosecution for a Class 4 felony for these multiple violations must be alleged in a single charge or indictment and brought in a single prosecution.
Any person who violates this subsection (a) when the total value of species is less than $300 commits a Class A misdemeanor except as otherwise provided.
(b) Possession of aquatic life, in whole or in part, captured or killed in violation of this Code, valued at or in excess of $600, as per species value specified in subsection (c) of this Section, shall be considered prima facie evidence of possession for profit or commercial purposes.
(c) For purposes of this Section, the fair market value or replacement cost, whichever is greater, must be used to determine the value of the species protected by this Code, but in no case shall the minimum value of all aquatic life and their hybrids protected by this Code, whether dressed or not dressed, be less than the following:
(1) For each muskellunge, northern pike, walleye,

striped bass, sauger, largemouth bass, smallmouth bass, spotted bass, trout (all species), salmon (all species other than chinook caught from August 1 through December 31), and sturgeon (other than pallid or lake sturgeon) of a weight, dressed or not dressed, of one pound or more, $4 for each pound or fraction of a pound. For each individual fish with a dressed or not dressed weight of less than one pound, $4. For parts of fish processed past the dressed state, $8 per pound.

(2) For each warmouth, rock bass, white bass, yellow

bass, sunfish (all species except largemouth, smallmouth, and spotted bass), bluegill, crappie, bullheads, pickerels, yellow perch, catfish (all species), and mussels of a weight, dressed or not dressed, of one pound or more, $4 for each pound or fraction of a pound of aquatic life. For each individual aquatic life with a dressed or not dressed weight of less than one pound, $4. For aquatic life parts processed past the dressed state, $8 per pound.

(3) (Blank).
(4) (Blank).
(5) For goldeye, mooneye, carp, carpsuckers (all

species), suckers (all species), redhorse (all species), buffalo (all species), freshwater drum, skipjack, shad (all species), alewife, smelt, gar, bowfin, chinook salmon caught from August 1 through December 31, and all other aquatic life protected by this Code, not listed in paragraphs (1), (2), or (5) of subsection (c) of this Section, $1 per pound, in part or in whole.

(6) For each species listed on the federal or State

endangered and threatened species list, and for lake and pallid sturgeon, $150 per animal in whole or in part.

(Source: P.A. 98-752, eff. 1-1-15.)

(515 ILCS 5/5-30)
Sec. 5-30. Shark fins.
(a) As used in this Section, "shark" means any species of the subclass Elasmobranchii.
(b) As used in this Section, "shark fin" means a raw, dried, or otherwise processed detached fin or a raw, dried, or otherwise processed detached tail of a shark.
(c) Except as otherwise provided in subsection (d) of this Section, a person may not possess, sell, offer for sale, trade, or distribute a shark fin on or after January 1, 2013.
(d) Until July 1, 2013, any person may possess, sell, offer for sale, trade, or distribute a shark fin possessed by that person on January 1, 2013.
(Source: P.A. 97-733, eff. 1-1-13.)



Article 10 - Limits - Seasons & Methods Of Taking

(515 ILCS 5/Art. 10 heading)

(515 ILCS 5/10-5) (from Ch. 56, par. 10-5)
Sec. 10-5. Daily limit; bass. All properly licensed individuals shall be permitted to take, in any one day, no more than 6 of any one species or 6 in the aggregate of largemouth, smallmouth, or spotted bass.
(Source: P.A. 87-833.)

(515 ILCS 5/10-10) (from Ch. 56, par. 10-10)
Sec. 10-10. Daily limit; trout and salmon. All properly licensed individuals shall be permitted to take, in any one day, no more than 5 of any one species or 5 in the aggregate of brook trout, brown trout, rainbow trout, lake trout, coho salmon, chinook salmon, kokanee salmon, or other salmons.
(Source: P.A. 87-833.)

(515 ILCS 5/10-15) (from Ch. 56, par. 10-15)
Sec. 10-15. Method of taking certain fish. Muskellunge, northern pike, pickerels, walleye, sauger, largemouth bass, smallmouth bass, spotted bass, warmouth, rock bass, white bass, yellow bass, striped bass (ocean rockfish), sunfish, bluegill, crappie, trout, salmon, and their hybrids shall be taken only by properly licensed individuals and only with sport fishing devices as provided in Section 10-95.
(Source: P.A. 91-357, eff. 7-29-99.)

(515 ILCS 5/10-20) (from Ch. 56, par. 10-20)
Sec. 10-20. Size limit; northern pike. All northern pike in the possession of any individual shall be not less than 24 inches in length, except that northern pike of any size may be possessed that are taken in the waters of the Mississippi River.
(Source: P.A. 87-833.)

(515 ILCS 5/10-25) (from Ch. 56, par. 10-25)
Sec. 10-25. Daily limit; northern pike, sauger, and walleye.
(a) Except as provided in subsections (b) and (c), all properly licensed individuals shall be permitted to take, in any one day, no more than 3 northern pike, 6 sauger or walleye, or 6 in the aggregate of sauger and walleye.
(b) In the waters of the Mississippi River between Iowa and Illinois, all properly licensed individuals shall be permitted to take, in any one day, no more than 5 northern pike, 10 sauger or walleye, or 10 in the aggregate of sauger and walleye.
(c) In the waters of the Mississippi River between Missouri and Illinois, all properly licensed individuals shall be permitted to take, in any one day, no more than one northern pike, 8 sauger or walleye, or 8 in the aggregate of sauger and walleye.
(Source: P.A. 87-833.)

(515 ILCS 5/10-30) (from Ch. 56, par. 10-30)
Sec. 10-30. Bullfrog; open season. Bullfrog open season is found in Section 5-30 of the Herptiles-Herps Act.
(Source: P.A. 98-752, eff. 1-1-15.)

(515 ILCS 5/10-35) (from Ch. 56, par. 10-35)
Sec. 10-35. Daily limit; bullfrogs. Bullfrog daily limit is found in Section 5-30 of the Herptiles-Herps Act.
(Source: P.A. 98-752, eff. 1-1-15.)

(515 ILCS 5/10-40) (from Ch. 56, par. 10-40)
Sec. 10-40. Taking of smelt. All individuals taking smelt by any method or with any device, including small mesh nets, shall have a valid sport fishing license.
It shall be lawful to take smelt with a seine, gill net, or dip net. A seine or gill net shall not (1) exceed 12 feet in length, (2) exceed 6 feet in depth, or (3) have a mesh size greater than 1 1/2 inches diagonal stretch. A dip net shall not (1) exceed 12 feet in diameter or (2) have a mesh size less than 1 inch diagonal stretch. No individual shall operate more than one smelt net device at any one time. Individuals taking smelt as authorized by this Section are exempt from obtaining a commercial license. It shall be unlawful to possess any species taken in smelt net devices other than smelt. All fish taken in smelt net devices other than smelt must be returned immediately to the water.
(Source: P.A. 87-833.)

(515 ILCS 5/10-45) (from Ch. 56, par. 10-45)
Sec. 10-45. Taking of bait fishes. All casting nets shall not be (1) larger than 24 feet in diameter or (2) of a mesh larger than 1 inch bar measurement. All shad scoops shall not be (1) larger than 30 inches in diameter, (2) of a mesh not larger than 1/2 inch bar measurement, or (3) longer than 4 feet in length. All individuals using either of these devices shall possess a valid sport fishing license.
(Source: P.A. 98-915, eff. 1-1-15.)

(515 ILCS 5/10-47)
Sec. 10-47. Taking of fish by casting net or shad scoop for use as bait. The following fish species may be taken with a casting net or shad scoop and used for bait on the body of water where they are collected if they are killed immediately: bighead carp (Hypophthalmichthys nobilis), black carp (Mylopharyngodon piceus), grass carp (Ctenopharyngodon idella), and silver carp (Hypophthalmichthys molotrix). The following fish species may be taken with a casting net or shad scoop and used for live or dead bait on the body of water where they are collected: mooneye (Hiodon tergisus), goldeye (Hiodon alosoides), skipjack herring (Alosa chrysochloris), carp (other than bighead carp (Hypophthalmichthys nobilis), black carp (Mylopharyngodon piceus), grass carp (Ctenopharyngodon idella), and silver carp (Hypophthalmichthys molotrix)), and any other fish listed in Section 10-110 of this Code. Any person using casting nets or a shad scoop for the taking of fish under this Section must possess a valid sport fishing license.
(Source: P.A. 98-915, eff. 1-1-15.)

(515 ILCS 5/10-50) (from Ch. 56, par. 10-50)
Sec. 10-50. Size limit; trout and salmon. All rainbow trout, lake trout, brown trout, brook trout, Atlantic salmon, coho salmon, chinook salmon, pink salmon, or other salmonids when taken or in the possession of a person after having been taken from the waters of Lake Michigan shall be not less than 10 inches in length.
(Source: P.A. 87-833.)

(515 ILCS 5/10-55) (from Ch. 56, par. 10-55)
Sec. 10-55. Taking of endangered species. No person shall take or possess any of the aquatic life listed in the Illinois Endangered Species Protection Act or subsequent administrative rules, except as provided by that Act.
(Source: P.A. 87-833.)

(515 ILCS 5/10-60) (from Ch. 56, par. 10-60)
Sec. 10-60. Taking of turtles or bullfrogs; illegal devices. Taking of turtles or bullfrogs is found in Section 5-30 of the Herptiles-Herps Act.
(Source: P.A. 98-752, eff. 1-1-15.)

(515 ILCS 5/10-65) (from Ch. 56, par. 10-65)
Sec. 10-65. Taking of snakes. Taking of snakes is found in Section 5-25 of the Herptiles-Herps Act.
(Source: P.A. 98-752, eff. 1-1-15.)

(515 ILCS 5/10-70) (from Ch. 56, par. 10-70)
Sec. 10-70. Aquatic life included in daily limit.
(a) Any aquatic life taken into actual possession, unless released unharmed immediately, shall be included in the daily limit of the person having so taken the aquatic life for the day when taken.
(b) Fish released unharmed by participants in a bona fide catch-and-release fishing tournament, which requires the participants to have a boat live well with a pump constantly adding fresh or recirculating water, shall not be included in the daily limit. However, at no time may the daily limit be exceeded.
(Source: P.A. 87-833; 88-3.)

(515 ILCS 5/10-75) (from Ch. 56, par. 10-75)
Sec. 10-75. Application of Article. This Article 10 shall apply only to aquatic life in waters and lands wholly or in part within the boundaries of the State of Illinois.
The provisions of Sections 10-5 through 10-75 are subject to modification by administrative rule.
Aquatic life legally taken in and transported from other states or countries may be possessed within the State of Illinois, subject to the provisions of Sections 15-55 and 15-60 of this Code.
Any aquatic life taken at any time except during an open season established under this Code, including administrative rules, or of a size less than the minimum provided by this Code, including administrative rules, shall be immediately returned, without unnecessary injury, to the waters from which taken.
(Source: P.A. 87-833.)

(515 ILCS 5/10-80) (from Ch. 56, par. 10-80)
Sec. 10-80. Illegal methods of taking. It shall be unlawful to take any aquatic life by the use of electricity or any electrical device; a lime, acid, medical, chemical, or mechanical compound or dope of any medicated drug; any drug or any fishberry; any dynamite, giant powder, nitro glycerine, or other explosives; or by means of a snare, treated grain, firearms of any kind, air gun or gas gun, wire basket, wire seine, wire net, wire trotline, or limb lines of any kind.
(Source: P.A. 87-833.)

(515 ILCS 5/10-85) (from Ch. 56, par. 10-85)
Sec. 10-85. Ice fishing. Fish may be taken through the ice by the use of not more than 3 poles and lines or 3 tipups at any one time and there may be not more than 2 hooks attached to each line. Any hole cut in the ice for the purpose of taking fish shall be not more than 12 inches in diameter. Any shelter placed or used on ice of any of the public waters of this State shall be a portable fishing shelter constructed of a frame-work of metal or wood covered with canvas, paper, wood, plastic material, or any similar material and that shelter shall have the name and address of the owner attached to it. Following March 1 of each ice fishing season the shelter must be removed at the end of each fishing day and shall not be left unattended at any time after that date.
All fishing devices placed through the ice shall be attended and kept under the observation of the person having so placed the device at all times.
(Source: P.A. 91-66, eff. 7-9-99.)

(515 ILCS 5/10-90) (from Ch. 56, par. 10-90)
Sec. 10-90. Snag line or pole. It shall be unlawful to use, set, place, or control any snag line or snag pole, meaning any line, cord, or pole to which a fish hook, a number of fish hooks, or clusters of fish hooks of any kind or description are attached and designed to be placed in, or drawn through, the water for the purpose of catching by drawing the hooks into the body of the fish except as may be otherwise provided by administrative rule.
(Source: P.A. 87-833.)

(515 ILCS 5/10-95) (from Ch. 56, par. 10-95)
Sec. 10-95. Number of hooks; untagged devices. Any individual possessing a valid sport fishing license may take aquatic life by hand, or may use pole and line, bank pole and line, throw line, trotline, buoyed ganging devices, or other legal devices not exceeding 50 hooks in the aggregate, however, any individual at any one time is allowed to use under his or her immediate control only 2 untagged sport fishing devices and any additional devices up to the aggregate of 50 hooks must be tagged with his or her name and mailing address. It shall be unlawful to sell or barter any aquatic life or parts thereof taken by sport fishing devices.
A dip net for non-commercial smelt fishing in Lake Michigan may be used subject to the provisions of Section 10-40.
Any sport fishing device, including trot line device, bank pole, and throw line or buoyed ganging devices, left unattended must be tagged with the name and mailing address of the operator. All required tags shall be in a position to be at all times exposed to public view.
A sport fishing license permits the holder to seine for minnows, provided that minnows are not sold. The seine shall not be longer than 20 feet, deeper than 6 feet, or contain mesh larger than 1/2 inch bar measurement.
(Source: P.A. 89-66, eff. 1-1-96.)

(515 ILCS 5/10-100) (from Ch. 56, par. 10-100)
Sec. 10-100. Release of aquatic life.
(a) It shall be unlawful to release any aquatic life into the wild in this State without first securing permission of the Department to do so, except that the owner of a body of water may release aquatic life indigenous to the State of Illinois into waters wholly upon his or her property. The Department shall have the authority to promulgate necessary rules and regulations, under the Illinois Administrative Procedure Act, regulating the possession, transportation, and shipping of aquatic life not indigenous to the State of Illinois. All aquatic life may be immediately returned unharmed from where they were taken. A violation of this subsection (a) is a Class B misdemeanor.
(b) It is unlawful to possess, transport, or release any live specimen or viable gametes of any species listed as injurious by administrative rule, unless authorized by that rule. A violation of this subsection (b) is a Class A misdemeanor.
(Source: P.A. 98-1044, eff. 1-1-15.)

(515 ILCS 5/10-105) (from Ch. 56, par. 10-105)
Sec. 10-105. Fish importation permits. Live fish, viable fish eggs, or viable sperm of any species or hybrid of salmon or trout may be imported into the State only by the holder of a fish importation permit and other required State permits. Importation permits shall be issued at no charge to a person who has applied on a Department special permit form, no less than 15 days nor more than 30 days before shipment, provided that the shipment is not considered detrimental to the fishery resource of the State.
An importation permit shall be issued only if the source hatchery is inspected and found free of those diseases designated by administrative rule of the Department, or any other diseases, that may be detrimental to the fishery resource of the State. Inspections may be carried out only by persons recognized by the Department as competent in the diagnosis of fish diseases. An importation permit may be granted by the Department for extended periods of up to 6 months from the date the source hatchery is certified as being disease free. A permit may be cancelled upon the diagnosis of a disease at the source hatchery that may be detrimental to the fishery resource of the State. A letter of disease free certification, including date of examination, must be provided by the applicant.
A copy of the fish importation permit shall accompany shipment. Fish, eggs, or viable sperm imported under this permit are subject to inspection by employees of the Department and may include taking samples for biological examination. Shipment of live fish, viable fish eggs, or viable sperm of salmon or trout into the State without a fish importation permit shall be considered detrimental to the fishery resource and shall be seized and disposed of by means found suitable to the Department.
This Section does not apply to salmon or trout in transit through the State that will not be released from their original containers.
Failure to comply with this Section is grounds for revocation of the aquaculture permit or fish dealers license, or both.
(Source: P.A. 87-833.)

(515 ILCS 5/10-110) (from Ch. 56, par. 10-110)
Sec. 10-110. Taking carp, catfish, buffalo, suckers, gar, bowfin, shad, and drum. Carp, catfish, buffalo, suckers, gar, bowfin, shad, and drum may be taken by means of a pitchfork, underwater spear gun, bow and arrow or bow and arrow device, including a sling shot bow, spear, or gig. Each person taking fish by these means shall possess a valid sport fishing license. Fish taken by these means shall not be sold or bartered except as authorized by the Department. The daily take, harvest limits, or additional species are subject to and set forth in administrative rule.
(Source: P.A. 98-182, eff. 8-5-13; 99-867, eff. 1-1-17.)

(515 ILCS 5/10-115) (from Ch. 56, par. 10-115)
Sec. 10-115. Taking of turtles. Taking of turtles is found in Section 5-30 of the Herptiles-Herps Act.
(Source: P.A. 98-752, eff. 1-1-15.)

(515 ILCS 5/10-120) (from Ch. 56, par. 10-120)
Sec. 10-120. Taking of mussels; illegal devices. It is unlawful for any person to take mussels by means of basket dredges or mechanical or suction devices.
(Source: P.A. 87-833.)

(515 ILCS 5/10-125) (from Ch. 56, par. 10-125)
Sec. 10-125. Device attached to tree. Any hook and line or sport fishing device for the purpose of taking or attempting to take fish, if attached to a tree, must be attached only to the main tree trunk below the water line.
(Source: P.A. 89-66, eff. 1-1-96.)

(515 ILCS 5/10-130) (from Ch. 56, par. 10-130)
Sec. 10-130. Trolling; number of poles. It shall be unlawful for any individual to troll for fish with more than 3 poles and lines with more than 2 hooks or 2 lures attached to each device.
(Source: P.A. 87-833.)

(515 ILCS 5/10-135) (from Ch. 56, par. 10-135)
Sec. 10-135. Sport fishing charter boats. A "charter boat" is defined as any boat used in the business of carrying sport fishermen for hire into the Illinois waters of Lake Michigan for the purpose of sport fishing.
It shall be unlawful for any person to operate a sport fishing charter boat in the Illinois waters of Lake Michigan without having first obtained a permit to do so from the Department. A permit is valid for a period of one year and expires each year on December 31. A charter boat permit shall be issued without fee to any Illinois resident and to any non-resident whose state of residence issues a charter boat permit without fee to Illinois residents. If, however, the state of residence of a non-resident charges a fee to Illinois residents for a charter boat permit, a fee shall be charged in Illinois for a permit to a non-resident in an amount equal to the fee charged to Illinois residents by the non-resident's state.
All persons operating sport fishing charter boats in the Illinois waters of Lake Michigan must submit daily catch reports to the Department on forms furnished and in the manner prescribed by the Department. All daily catch reports for a given month must be submitted to the Department on or before the 15th day of the following month. Charter boat operators who fail to comply with this Section shall be subject to penalties as provided in Section 20-35 of this Code and noncompliance with this Section may be grounds for denial of future charter boat permits.
(Source: P.A. 87-833.)

(515 ILCS 5/10-140) (from Ch. 56, par. 10-140)
Sec. 10-140. Dip nets. Any individual possessing a valid sport fishing license may use a dip net to take carp, buffalo, carpsuckers, or shad for personal consumption. The taking of these fish with a dip net shall not be permitted within 100 feet of the base of any dam. Fish taken by this means shall not be sold or bartered. Except as otherwise provided by law, the taking of game fish by dip net without a commercial license shall be a petty offense punishable by a minimum fine of $100, plus confiscation of illegally used equipment under Article 1 of this Code.
(Source: P.A. 89-66, eff. 1-1-96.)

(515 ILCS 5/10-150)
Sec. 10-150. Fishing limits; private property. The limits established in this Article on the number and size of fish a person may take in a day do not apply to a person fishing in waters wholly within his or her private property.
(Source: P.A. 99-532, eff. 7-8-16.)



Article 15 - Commercial Fishing

(515 ILCS 5/Art. 15 heading)

(515 ILCS 5/15-5) (from Ch. 56, par. 15-5)
Sec. 15-5. Commercial fisherman; license requirement.
(a) A "commercial fisherman" is defined as any individual who uses any of the commercial fishing devices as defined by this Code for the taking of any aquatic life, except mussels, protected by the terms of this Code.
(b) All commercial fishermen shall have a commercial fishing license. In addition to a commercial fishing license, a commercial fisherman shall also obtain a sport fishing license. All individuals assisting a licensed commercial fisherman in taking aquatic life, except mussels, from any waters of the State must have a commercial fishing license unless these individuals are under the direct supervision of and aboard the same watercraft as the licensed commercial fisherman. An individual assisting a licensed commercial fisherman must first obtain a sport fishing license.
(c) Notwithstanding any other provision of law to the contrary, blind residents or residents with a disability may fish with commercial fishing devices without holding a sports fishing license. For the purpose of this Section, an individual is blind or has a disability if that individual has a Class 2 disability as defined in Section 4A of the Illinois Identification Card Act. For the purposes of this Section, an Illinois person with a Disability Identification Card issued under the Illinois Identification Card Act indicating that the individual named on the card has a Class 2 disability shall be adequate documentation of a disability.
(d) Notwithstanding any other provision of law to the contrary, a veteran who, according to the determination of the federal Veterans' Administration as certified by the Department of Veterans' Affairs, is at least 10% disabled with service-related disabilities or in receipt of total disability pensions may fish with commercial fishing devices without holding a sports fishing license during those periods of the year that it is lawful to fish with commercial fishing devices, if the respective disabilities do not prevent the veteran from fishing in a manner that is safe to him or herself and others.
(e) A "Lake Michigan commercial fisherman" is defined as an individual who resides in this State or an Illinois corporation who uses any of the commercial fishing devices as defined by this Code for the taking of aquatic life, except mussels, protected by the terms of this Code.
(f) For purposes of this Section, an act or omission that constitutes a violation committed by an officer, employee, or agent of a corporation shall be deemed the act or omission of the corporation.
(Source: P.A. 98-336, eff. 1-1-14; 98-898, eff. 1-1-15; 99-143, eff. 7-27-15.)

(515 ILCS 5/15-10) (from Ch. 56, par. 15-10)
Sec. 15-10. Commercial musselor; license. A "commercial musselor" is defined as any individual who takes mussels by hand, except as provided by administrative rule, or who uses any of the mussel devices defined by this Code for the taking of mussels protected by the terms of this Code.
All commercial musselors shall have a commercial mussel license. All individuals assisting a licensed commercial musselor in taking mussels from any waters of this State must have a commercial mussel license.
(Source: P.A. 87-833.)

(515 ILCS 5/15-15) (from Ch. 56, par. 15-15)
Sec. 15-15. Commercial fishing devices. "Commercial fishing devices" for the purposes of this Code are defined as follows: buoyed gangings, set gangings, bank pole and line, throw line or trot line having more than 50 hooks, seine, pocket seine, otter trawl, dip net, throw net, gill net, trammel net, basket trap, hoop net, wing net, pound net, trap net, any watercraft used as a primary collection device, and any and all other devices considered as commercial devices by the Department when used in the taking of any aquatic life, except mussels, protected by the terms of this Code.
(Source: P.A. 98-336, eff. 1-1-14.)

(515 ILCS 5/15-20) (from Ch. 56, par. 15-20)
Sec. 15-20. Commercial fish species designated by the Department; method of taking. Bloater chubs, smelt, and yellow perch may be taken in Lake Michigan with gill nets or dip nets but no other net shall be used for taking these fish in Lake Michigan. All trout, including lake trout, salmon, and lake whitefish may not be taken by commercial fishing devices, including gill or pound nets. Any incidental catch of trout, including lake trout, salmon, and lake whitefish taken in legal sized gill or pound nets must be returned immediately to the water. The methods of taking are subject to modification by administrative rule based upon lake-wide scientific assessment data or fishery management need.
(Source: P.A. 100-168, eff. 1-1-18.)

(515 ILCS 5/15-25) (from Ch. 56, par. 15-25)
Sec. 15-25. Making holes in ice. Holes cut in ice for the purpose of seining and netting shall be marked so as to be clearly visible.
(Source: P.A. 87-833.)

(515 ILCS 5/15-30) (from Ch. 56, par. 15-30)
Sec. 15-30. (Repealed).
(Source: P.A. 87-833. Repealed by P.A. 100-168, eff. 1-1-18.)

(515 ILCS 5/15-32) (from Ch. 56, par. 15-32)
Sec. 15-32. Lake Michigan commercial licenses.
(a) The Department may issue a maximum of 5 commercial licenses for taking from the Illinois waters of Lake Michigan yellow perch, bloater chub, and other commercial fish species designated by Department rule. All licenses issued under this Section shall be valid for a period of 3 years. The catch limits established by the Department for the taking of yellow perch, bloater chub, and other designated commercial fish species shall be the same for all active licensees.
(b) At times determined by the Director, the Department shall advertise a public drawing to accept new qualified commercial fishing candidates and establish a ranking order for these new candidates to fill open Lake Michigan commercial fishing licenses. This ranking order shall continue to be used until the list of eligible candidates is exhausted.
(Source: P.A. 100-169, eff. 1-1-18.)

(515 ILCS 5/15-35) (from Ch. 56, par. 15-35)
Sec. 15-35. Mussels; open season. Mussels may be taken only during the period of April 1 to September 30, both inclusive, and then only from sunrise to sunset and only by means of crowfoot bars or hand picking, with or without the aid of air breathing apparatus. Mussels may be taken from the Mississippi, Ohio, Wabash, and Illinois rivers. Mussel fishing is permitted in other waters only upon written authorization from the Department.
(Source: P.A. 90-490, eff. 8-17-97.)

(515 ILCS 5/15-40) (from Ch. 56, par. 15-40)
Sec. 15-40. Mussels; size limit. All mussels taken shall be not less than 2 1/2 inches on the shortest line from the center of the hinge side and at a right angle across the shell to the outer edge.
(Source: P.A. 87-833.)

(515 ILCS 5/15-45) (from Ch. 56, par. 15-45)
Sec. 15-45. Commercial possession. Any person operating commercial fishing or mussel devices shall have in his or her possession only those species of aquatic life specified in administrative rules.
(Source: P.A. 89-66, eff. 1-1-96.)

(515 ILCS 5/15-46)
Sec. 15-46. Taking of roe-bearing species by commercial device.
(a) All commercial fishermen shall procure a commercial roe harvest permit in addition to their commercial fishing license before taking roe-bearing species with commercial fishing devices from the waters of the State legally open to commercial fishing. Any person found guilty of a violation of this subsection (a) is subject to the penalties provided in Section 20-91 of this Code.
(b) Any incidental catch of aquatic life not authorized for taking with commercial devices must be returned immediately without harm to the water. Any person found guilty of a violation of this subsection (b) is guilty of a Class B misdemeanor.
(Source: P.A. 95-147, eff. 8-14-07.)

(515 ILCS 5/15-50) (from Ch. 56, par. 15-50)
Sec. 15-50. Regulation. Except as provided in Section 20-90 no person shall buy, sell or barter, or offer to buy, sell or barter, nor shall any commercial institution or any regularly operated refrigerated storage establishment have in its possession, aquatic life protected by this Code except those species taken under the conditions and of the size described in Sections 15-55 and 15-60 and administrative rules pertaining to the taking of commercial fish or mussels. Any person who is found guilty of violating this Section shall be guilty of a Class A misdemeanor.
(Source: P.A. 87-833.)

(515 ILCS 5/15-55) (from Ch. 56, par. 15-55)
Sec. 15-55. Aquatic life taken outside State and brought into State. When legally taken from waters wholly outside the jurisdiction of the State of Illinois and legally transported into the State of Illinois, any aquatic life of a legal size in the place of origin shall be deemed to be of legal size in the State of Illinois if all containers in which the aquatic life are contained or transported are clearly labeled with the State and county of origin and also bear the name and mailing address of the party having transported the aquatic life into the State of Illinois. Any aquatic life not labeled as provided in this Section is prima facie evidence that protected aquatic life has been taken in the State of Illinois.
(Source: P.A. 87-833.)

(515 ILCS 5/15-60) (from Ch. 56, par. 15-60)
Sec. 15-60. Legal size; various species. When taken from waters wholly or in part within the boundaries of the State of Illinois, except from the Ohio River, the following species shall be not less in size than provided in this Section: channel catfish, flathead catfish, blue catfish, or white catfish, 15 inches in length undressed or 12 inches in length dressed.
(Source: P.A. 90-57, eff. 1-1-98.)

(515 ILCS 5/15-65) (from Ch. 56, par. 15-65)
Sec. 15-65. Modification by rule. The provisions of Sections 15-20 through 15-60 are subject to modification by administrative rule.
(Source: P.A. 87-833.)

(515 ILCS 5/15-70) (from Ch. 56, par. 15-70)
Sec. 15-70. Proof of taking in another state. Failure to establish proof that aquatic life protected by this Code was legally acquired in another state and then imported into the State of Illinois is prima facie evidence that the aquatic life was taken within the State of Illinois.
(Source: P.A. 87-833.)

(515 ILCS 5/15-75) (from Ch. 56, par. 15-75)
Sec. 15-75. Record of catch; inspection of record. Commercial fishermen, musselors, and commercial roe harvesters shall keep an accurate record of their catch. This record, showing the species and number of pounds of fish, mussels, or roe taken, type of commercial devices used, and location from which taken, shall be open for inspection by the employees of the Department at all times. This information shall be submitted to the Department on forms furnished for that purpose by the Department and at intervals prescribed by the Department. Failure to submit reports, as required, shall be grounds for license suspension or revocation.
(Source: P.A. 95-147, eff. 8-14-07.)

(515 ILCS 5/15-80) (from Ch. 56, par. 15-80)
Sec. 15-80. Otter trawl. It is unlawful for any person to use any otter trawl or modified bag seine used in the manner of an otter trawl in any of the waters within the jurisdiction of this State. In the waters of Lake Michigan under the jurisdiction of the State of Illinois, however, an otter trawl or other developmental commercial fishing gear operated by suitable boat or launch may be used in accordance with regulatory provisions provided by the Department as a cooperative measure with other States bordering the Great Lakes, including United States and Canadian governmental agencies.
(Source: P.A. 87-833.)

(515 ILCS 5/15-85) (from Ch. 56, par. 15-85)
Sec. 15-85. Dragging nets. It shall be unlawful to pull, drag, haul, or draw to, towards, or near the shore of any body of water, or to or against a backstop, a net device of any kind except a seine. Nothing in this Section, however, shall prohibit the use of a trammel or gill net attached to a single boat while the net is being placed, set, or adjusted.
(Source: P.A. 95-147, eff. 8-14-07.)

(515 ILCS 5/15-90) (from Ch. 56, par. 15-90)
Sec. 15-90. Nets or seines in Lake Michigan. It shall be unlawful to set, drift, or drag any net or seine except a minnow seine in Lake Michigan within 1,000 yards of any pier or pillar or of the low water mark on the shore line.
(Source: P.A. 87-833.)

(515 ILCS 5/15-95) (from Ch. 56, par. 15-95)
Sec. 15-95. Dragging trot, set, or throw lines. It shall be unlawful to drag, pull, or move through the water any trot, set, or throw line in a manner that snares or causes hooks to be drawn into the body of the fish.
(Source: P.A. 87-833.)

(515 ILCS 5/15-100) (from Ch. 56, par. 15-100)
Sec. 15-100. Length and mesh size of seine. Except as provided in Sections 20-5 through 20-25, any person may use a single seine not exceeding 100 yards in length of 1 1/2 inch bar measurement. In all seines over 100 yards in length it shall be unlawful at any time to use any mesh less than 2 inch bar measurement except that all seines over 100 yards in length may have a section of the seine not more than 300 feet in length of 1 1/2 inch bar measurement. No seine shall be more than 1500 yards in length. If seines are more than 200 yards in length they must be operated with a backstop constructed of vertical slats not less than 1 1/4 inches apart or 3 inch bar measurement netting or of chicken wire or metallic cloths of not less than 1 1/2 inches square and shall not be dragged or otherwise operated in less than 2 feet of water.
(Source: P.A. 87-833.)

(515 ILCS 5/15-105) (from Ch. 56, par. 15-105)
Sec. 15-105. Devices near spillways, fishways, lakes, and dams. It shall be unlawful to use or operate any commercial devices within 300 yards above or below all spillways, fishways, or locks or dams of any type or in a manner that obstructs more than one-half the width of any stream or watercourse.
(Source: P.A. 87-833.)

(515 ILCS 5/15-110) (from Ch. 56, par. 15-110)
Sec. 15-110. Seines for minnows or crayfish. It is unlawful to use a seine for the taking of minnows or crayfish that has mesh larger than 1/2 inch bar measurement or is larger than 20 feet in length or 6 feet in depth. Minnow seines used in waters designated by the Department by administrative rule for commercial fishing, however, may be of any length but not more than 6 feet in depth with a bag not more than 6 feet in length.
Minnow traps are unlawful if they are more than 24 inches in width or diameter or 36 inches in length or use a mesh more than 1/2 inch bar measurement. Minnow dip nets shall be unlawful if they are more than 48 inches in width or diameter.
(Source: P.A. 87-833.)

(515 ILCS 5/15-115) (from Ch. 56, par. 15-115)
Sec. 15-115. Basket traps and hoop nets. Except as provided in Section 20-25, it is unlawful to use any basket trap other than a basket trap constructed of wood or plastic slats. A legal trap must have an unobstructed opening or openings in the rear end of the trap not less than 1 1/2 inches square. It is unlawful to use a hoop net of mesh less than 1 inch bar measurement, or attached wings and leads of a material smaller than number 9 twine.
(Source: P.A. 87-833.)

(515 ILCS 5/15-120) (from Ch. 56, par. 15-120)
Sec. 15-120. Mesh size of dip nets. It shall be unlawful to use any dip net having a mesh less than 1 1/2 inches bar measurement or more than 15 feet square or in diameter.
(Source: P.A. 87-833.)

(515 ILCS 5/15-125) (from Ch. 56, par. 15-125)
Sec. 15-125. Live box or live net. All live boxes and live nets in which any aquatic life protected by this Code is held shall be plainly labeled with the name and address of the owner.
(Source: P.A. 87-833.)

(515 ILCS 5/15-130) (from Ch. 56, par. 15-130)
Sec. 15-130. Gill or trammel net. It shall be unlawful to use a gill or trammel net except in the Mississippi River, in the Ohio River, and in the Illinois River from its mouth up to the Illinois River bridge, Highway Route 89, including adjacent backwaters but not above the mouth of any stream, ditch, or tributary connected to these backwaters. No trammel net used under this Section shall have meshes less than 2 inches bar measurement and no gill net used under this Section shall have meshes less than 4 inches bar measurement. No gill or trammel net shall be less than 100 feet in length.
All gill or trammel nets that are set in any body of water shall be under the immediate supervision of the operator, who may be the licensee or his or her employee, except (i) from May 1 to September 30, (ii) when the nets are set under the ice, (iii) from sunset to sunrise, or (iv) as specified by administrative rule. Immediate supervision shall be defined as the operator being on the waters where the nets are set to be readily available to identify the nets to law enforcement officers empowered to enforce this Code. It shall be unlawful for any employee on any one day to lift or attend nets of more than one licensee.
All gill or trammel nets set under the ice shall be at a distance of not less than 100 yards from any natural opening in the ice.
The Department may modify provisions of this Section as provided in Section 1-135.
(Source: P.A. 95-147, eff. 8-14-07.)

(515 ILCS 5/15-135) (from Ch. 56, par. 15-135)
Sec. 15-135. License in possession.
(a) It is unlawful, for the purposes of operation of fishing or musseling devices, (i) for licensed commercial fishermen or musselors to loan licenses to any other individual, or (ii) for any person to possess the license of another.
(b) It shall be unlawful to disturb in any manner the licensed devices of another person without consent of that person.
(Source: P.A. 95-147, eff. 8-14-07.)

(515 ILCS 5/15-140) (from Ch. 56, par. 15-140)
Sec. 15-140. Spacing of hooks. All trot lines, throw lines, or similar devices except trolley or power lines used in Lake Michigan shall have hooks spaced at intervals of not less than 24 inches.
(Source: P.A. 87-833.)

(515 ILCS 5/15-145) (from Ch. 56, par. 15-145)
Sec. 15-145. Tagging commercial devices. It shall be the responsibility of each person licensed as a commercial fisherman or musselor to furnish and attach to each commercial device being used a metal tag inscribed with the name and address of the licensee. Absence of this tagging shall be prima facie evidence that the commercial fishing or mussel device or devices are illegally used and the devices shall be confiscated and disposed of as directed by the Department.
(Source: P.A. 87-833.)

(515 ILCS 5/15-150)
Sec. 15-150. (Repealed).
(Source: P.A. 87-833. Repealed by P.A. 95-147, eff. 8-14-07.)

(515 ILCS 5/15-155)
Sec. 15-155. Watercraft used as a primary collection device for commercial fishes. Any person licensed as a commercial fisherman who wishes to use his or her watercraft as a primary collection device for commercial fishes must first obtain a commercial watercraft device tag. All watercraft used as a primary collection device must be legally licensed by the State and be in compliance with all Coast Guard boating regulations. This Section does not apply to any person taking Asian Carp by the aid of a boat for non-commercial purposes.
(Source: P.A. 98-336, eff. 1-1-14; 99-78, eff. 7-20-15.)



Article 20 - Licenses And Permits - Exemptions

(515 ILCS 5/Art. 20 heading)

(515 ILCS 5/20-5) (from Ch. 56, par. 20-5)
Sec. 20-5. Necessity of license; exemptions.
(a) Any person taking or attempting to take any fish, including minnows for commercial purposes, turtles, mussels, crayfish, or frogs by any means whatever in any waters or lands wholly or in part within the jurisdiction of the State, including that part of Lake Michigan under the jurisdiction of this State, shall first obtain a license to do so, and shall do so only during the respective periods of the year when it shall be lawful as provided in this Code. Individuals under 16, blind residents or residents with a disability, or individuals fishing at fee fishing areas licensed by the Department, however, may fish with sport fishing devices without being required to have a license. For the purpose of this Section an individual is blind or has a disability if that individual has a Class 2 disability as defined in Section 4A of the Illinois Identification Card Act. For purposes of this Section an Illinois Person with a Disability Identification Card issued under the Illinois Identification Card Act indicating that the individual named on the card has a Class 2 disability shall be adequate documentation of a disability.
(b) A courtesy non-resident sport fishing license or stamp may be issued at the discretion of the Director, without fee, to (i) any individual officially employed in the wildlife and fish or conservation department of another state or of the United States who is within the State to assist or consult or cooperate with the Director or (ii) the officials of other states, the United States, foreign countries, or officers or representatives of conservation organizations or publications while in the State as guests of the Governor or Director.
(c) The Director may issue special fishing permits without cost to groups of hospital patients or to individuals with disabilities for use on specified dates in connection with supervised fishing for therapy.
(d) Veterans who, according to the determination of the Veterans' Administration as certified by the Department of Veterans' Affairs, are at least 10% disabled with service-related disabilities or in receipt of total disability pensions may fish with sport fishing devices during those periods of the year it is lawful to do so without being required to have a license, on the condition that their respective disabilities do not prevent them from fishing in a manner which is safe to themselves and others.
(e) Each year the Director may designate a period, not to exceed 4 days in duration, when sport fishermen may fish waters wholly or in part within the jurisdiction of the State, including that part of Lake Michigan under the jurisdiction of the State, and not be required to obtain the license or stamp required by subsection (a) of this Section, Section 20-10 or subsection (a) of Section 20-55. The term of any such period shall be established by administrative rule. This subsection shall not apply to commercial fishing.
(f) The Director may issue special fishing permits without cost for a group event, restricted to specific dates and locations if it is determined by the Department that the event is beneficial in promoting sport fishing in Illinois.
(Source: P.A. 99-143, eff. 7-27-15.)

(515 ILCS 5/20-10) (from Ch. 56, par. 20-10)
Sec. 20-10. Salmon stamp. Any individual taking or attempting to take salmon in Lake Michigan shall, in addition to any other license required by this Code, first obtain a salmon stamp authorized by the Department and affix it to his or her license. Individuals not required to obtain a license are not required to obtain a salmon stamp.
(Source: P.A. 87-135; 87-833; 87-895; 88-91.)

(515 ILCS 5/20-11)
Sec. 20-11. Inland trout stamp. Any individual taking or attempting to take trout in all waters except Lake Michigan shall, in addition to any other license required by this Code, first obtain an inland trout stamp authorized by the Department. Individuals not required to obtain a license are not required to obtain an inland trout stamp.
(Source: P.A. 88-91.)

(515 ILCS 5/20-15) (from Ch. 56, par. 20-15)
Sec. 20-15. Owners fishing own land; exemption. The owners or bona fide tenants of lands, actually residing on the lands and their children, parents, brothers, and sisters actually permanently residing with them have the right to take with a sport fishing device fish of the kind permitted to be taken or caught under this Code from waters lying upon or flowing over the lands without procuring licenses to do so. This exemption does not apply to club lakes, organizational lakes, or lake developments. Any individual on active duty with the armed forces of the United States who is now and was at the time of entering the Armed Forces a resident of Illinois, who entered the Armed Forces from this State, and who is presently on ordinary or emergency leave from the Armed Forces has the right to catch or take with a sport fishing device fish permitted to be taken or caught by this Code without procuring a license. Any individual exempt from licensure under this Section has only the authority and privileges in taking fish as are provided by this Code. Fishing by an exempt individual may be done only during seasons when it is lawful.
(Source: P.A. 96-1226, eff. 1-1-11.)

(515 ILCS 5/20-20) (from Ch. 56, par. 20-20)
Sec. 20-20. Non-resident licenses. Any individuals 16 years of age or older not residents of the State of Illinois shall, before taking or attempting to take any aquatic life protected by this Code by any means whatever in the State of Illinois, obtain a non-resident license to do so. In addition, before taking or attempting to take salmon from Lake Michigan, a non-resident 16 years of age or older shall obtain a salmon stamp authorized by the Department, and before taking or attempting to take trout from all waters except Lake Michigan, a non-resident 16 years of age or older shall obtain an inland trout stamp authorized by the Department.
(Source: P.A. 87-833; 88-91.)

(515 ILCS 5/20-25) (from Ch. 56, par. 20-25)
Sec. 20-25. Persons controlling artificial lakes. The owners or tenants residing on, or members of private clubs that own or control by lease, lands encompassing artificial lakes of less than 30 acres that belong to the property and are supplied with waters from springs or surface drainage of intermittent streams are permitted to catch or take any of the fish protected by this Code, except largemouth, smallmouth, or spotted bass, with any size mesh hoop nets constructed of cotton, linen, or synthetic cord, or any size mesh seines not to exceed 100 yards in length, wire nets or baskets or traps, with or without wings, of any size mesh, from these ponds or lakes without obtaining any license for the devices, and then only for the purpose of fish management.
Any fish designated by administrative rule concerning commercial species so taken may be disposed of by sale or barter. Any other fish so taken may not be sold or bartered.
(Source: P.A. 87-833.)

(515 ILCS 5/20-30) (from Ch. 56, par. 20-30)
Sec. 20-30. Application; issuance of license. No license shall be issued to use sport fishing or trot line devices, or any other fishing devices, until application has been made to the Department, to any county, city, village, township, or incorporated town clerk, or any other person authorized or designated by the Department to issue licenses. Each clerk designating agents to issue licenses and salmon stamps shall furnish the Department, within 10 days following the appointment, the names and mailing addresses of the agents. Applications shall be executed and sworn to and shall set forth the name and description of the applicant and place of residence. No license or salmon stamp shall be issued except upon definite proof of identity and place of legal residence.
No clerk shall sell any license or salmon stamp at any place other than within the territorial area for which he or she was elected or appointed. No duly designated agent is authorized to furnish licenses or salmon stamps for issuance by any other business establishment.
(Source: P.A. 89-66, eff. 1-1-96; 90-225, eff. 7-25-97.)

(515 ILCS 5/20-35) (from Ch. 56, par. 20-35)
Sec. 20-35. Offenses.
(a) Except as prescribed in Section 5-25 and unless otherwise provided in this Code, any person who is found guilty of violating any of the provisions of this Code, including administrative rules, is guilty of a petty offense.
Any person who violates any of the provisions of Section 15-45 or 15-60, including administrative rules related to those Sections, is guilty of a Class C misdemeanor.
Any person who violates any of the provisions of Section 5-20, 10-5, 10-10, 10-15, 10-20, 10-25, 10-30, 10-35, 10-50, 10-60, 10-70, 10-75, 10-95, 10-115, 10-135, 15-5, 15-10, 15-15, 15-20, 15-30, 15-32, 15-40, 15-46(b), 15-55, 15-60, 15-65, 15-80, 15-85, 15-90, 15-95, 15-100, 15-105, 15-110, 15-115, 15-120, 15-130, 20-70, 20-75, 20-80, 20-85 (except subsections (b), (c), (d), (e), (f), and (g)), 20-125(c), 25-5, 25-10, 25-15, or 25-20 of this Code, including administrative rules relating to those Sections, is guilty of a Class B misdemeanor.
Any person who violates any of the provisions of Section 1-200, 1-205, 10-55, 10-80, 10-100(b), 15-35, 15-46(a), 15-135, 20-91, 20-92, 20-120, or 20-125(d) of this Code, including administrative rules relating to those Sections, is guilty of a Class A misdemeanor.
Any person who violates any of the provisions of this Code, including administrative rules, during the 5 years following the revocation of his or her license, permit, or privileges under Section 20-105 is guilty of a Class A misdemeanor.
Any person who violates Section 5-25 of this Code, including administrative rules, is guilty of a Class 3 felony except as otherwise provided in subsection (a) of Section 5-25.
(b)(1) It is unlawful for any person to take or attempt to take aquatic life from any aquatic life farm except with the consent of the owner of the aquatic life farm. Any person possessing fishing tackle on the premises of an aquatic life farm is presumed to be fishing. The presumption may be rebutted by clear and convincing evidence. All fishing tackle, apparatus, and vehicles used in the violation of this subsection (b) shall be confiscated by the arresting officer. Except as otherwise provided in this subsection, the seizure and confiscation procedures set forth in Section 1-215 of this Code shall apply. If the confiscated property is determined by the circuit court to have been used in the violation of this subsection (b), the confiscated property shall be sold at public auction by the county sheriff of the county where the violation occurred. The proceeds of the sale shall be deposited in the county general fund; provided that the auction may be stayed by an appropriate court order.
(2) A violation of paragraph (1) of this subsection (b) is a Class A misdemeanor for a first offense and a Class 4 felony for a second or subsequent offense.
(c)(1) It is unlawful for any person to trespass or fish on an aquatic life farm located on a strip mine lake or other body of water used for aquatic life farming operations, or within a 200 foot buffer zone surrounding cages or netpens that are clearly delineated by buoys of a posted aquatic life farm, by swimming, scuba diving, or snorkeling in, around, or under the aquatic life farm or by operating a watercraft over, around, or in the aquatic life farm without the consent of the owner of the aquatic life farm.
(2) A violation of paragraph (1) of this subsection (c) is a Class B misdemeanor for a first offense and a Class A misdemeanor for a second or subsequent offense. All fishing tackle, apparatus, and watercraft used in a second or subsequent violation of this subsection (c) shall be confiscated by the arresting officer. Except as otherwise provided in this subsection, the seizure and confiscation procedures set forth in Section 1-215 of this Code shall apply. If the confiscated property is determined by the circuit court to have been used in a violation of this subsection (c), the confiscated property shall be sold at public auction by the county sheriff of the county where the violation occurred. The proceeds of the sale shall be deposited in the county general fund; provided that the auction may be stayed by an appropriate court order.
(d) Offenses committed by minors under the direct control or with the consent of a parent or guardian may subject the parent or guardian to the penalties prescribed in this Section or as otherwise provided in this Code.
(e) In addition to any fines imposed under this Section, or as otherwise provided in this Code, any person found guilty of unlawfully taking or possessing any aquatic life protected by this Code shall be assessed a civil penalty for that aquatic life in accordance with the values prescribed in Section 5-25 of this Code. This civil penalty shall be imposed at the time of the conviction by the Circuit Court for the county where the offense was committed. Except as otherwise provided for in subsections (b) and (c) of this Section, all penalties provided for in this Section shall be remitted to the Department in accordance with the provisions of Section 1-180 of this Code.
(Source: P.A. 94-222, eff. 7-14-05; 94-592, eff. 1-1-06; 95-147, eff. 8-14-07; 95-331, eff. 8-21-07.)

(515 ILCS 5/20-40) (from Ch. 56, par. 20-40)
Sec. 20-40. (Repealed).
(Source: Repealed by P.A. 88-91.)

(515 ILCS 5/20-45) (from Ch. 56, par. 20-45)
Sec. 20-45. License fees for residents. Fees for licenses for residents of the State of Illinois shall be as follows:
(a) Except as otherwise provided in this Section, for

sport fishing devices as defined in Section 10-95 or spearing devices as defined in Section 10-110, the fee is $14.50 for individuals 16 to 64 years old, one-half of the current fishing license fee for individuals age 65 or older, and, commencing with the 2012 license year, one-half of the current fishing license fee for resident veterans of the United States Armed Forces after returning from service abroad or mobilization by the President of the United States. Veterans must provide, to the Department at one of the Department's 5 regional offices, verification of their service. The Department shall establish what constitutes suitable verification of service for the purpose of issuing fishing licenses to resident veterans at a reduced fee.

(a-5) The fee for all sport fishing licenses shall be

$1 for residents over 75 years of age.

(b) All residents before using any commercial fishing

device shall obtain a commercial fishing license, the fee for which shall be $60 and a resident fishing license, the fee for which is $14.50. Each and every commercial device used shall be licensed by a resident commercial fisherman as follows:

(1) For each 100 lineal yards, or fraction

thereof, of seine the fee is $18. For each minnow seine, minnow trap, or net for commercial purposes the fee is $20.

(2) For each device to fish with a 100 hook trot

line device, basket trap, hoop net, or dip net the fee is $3.

(3) When used in the waters of Lake Michigan, for

the first 2000 lineal feet, or fraction thereof, of gill net the fee is $10; and for each 1000 additional lineal feet, or fraction thereof, the fee is $10. These fees shall apply to all gill nets in use in the water or on drying reels on the shore.

(4) For each 100 lineal yards, or fraction

thereof, of gill net or trammel net the fee is $18.

(c) Residents of the State of Illinois may obtain a

sportsmen's combination license that shall entitle the holder to the same non-commercial fishing privileges as residents holding a license as described in subsection (a) of this Section and to the same hunting privileges as residents holding a license to hunt all species as described in Section 3.1 of the Wildlife Code. No sportsmen's combination license shall be issued to any individual who would be ineligible for either the fishing or hunting license separately. The sportsmen's combination license fee shall be $25.50. For residents age 65 or older, the fee is one-half of the fee charged for a sportsmen's combination license. For resident veterans of the United States Armed Forces after returning from service abroad or mobilization by the President of the United States, the fee, commencing with the 2012 license year, is one-half of the fee charged for a sportsmen's combination license. Veterans must provide to the Department, at one of the Department's 5 regional offices, verification of their service. The Department shall establish what constitutes suitable verification of service for the purpose of issuing sportsmen's combination licenses to resident veterans at a reduced fee.

(d) For 24 hours of fishing by sport fishing devices

as defined in Section 10-95 or by spearing devices as defined in Section 10-110 the fee is $5. This license does not exempt the licensee from the requirement for a salmon or inland trout stamp. The licenses provided for by this subsection are not required for residents of the State of Illinois who have obtained the license provided for in subsection (a) of this Section.

(e) All residents before using any commercial mussel

device shall obtain a commercial mussel license, the fee for which shall be $50.

(f) Residents of this State, upon establishing

residency as required by the Department, may obtain a lifetime hunting or fishing license or lifetime sportsmen's combination license which shall entitle the holder to the same non-commercial fishing privileges as residents holding a license as described in paragraph (a) of this Section and to the same hunting privileges as residents holding a license to hunt all species as described in Section 3.1 of the Wildlife Code. No lifetime sportsmen's combination license shall be issued to or retained by any individual who would be ineligible for either the fishing or hunting license separately, either upon issuance, or in any year a violation would subject an individual to have either or both fishing or hunting privileges rescinded. The lifetime hunting and fishing license fees shall be as follows:

(1) Lifetime fishing: 30 x the current fishing

license fee.

(2) Lifetime hunting: 30 x the current hunting

license fee.

(3) Lifetime sportsmen's combination license: 30

x the current sportsmen's combination license fee.

Lifetime licenses shall not be refundable. A $10 fee shall be charged for reissuing any lifetime license. The Department may establish rules and regulations for the issuance and use of lifetime licenses and may suspend or revoke any lifetime license issued under this Section for violations of those rules or regulations or other provisions under this Code or the Wildlife Code. Individuals under 16 years of age who possess a lifetime hunting or sportsmen's combination license shall have in their possession, while in the field, a certificate of competency as required under Section 3.2 of the Wildlife Code. Any lifetime license issued under this Section shall not exempt individuals from obtaining additional stamps or permits required under the provisions of this Code or the Wildlife Code. Individuals required to purchase additional stamps shall sign the stamps and have them in their possession while fishing or hunting with a lifetime license. All fees received from the issuance of lifetime licenses shall be deposited in the Fish and Wildlife Endowment Fund.
Except for licenses issued under subsection (e) of this Section, all licenses provided for in this Section shall expire on March 31 of each year, except that the license provided for in subsection (d) of this Section shall expire 24 hours after the effective date and time listed on the face of the license.
All individuals required to have and failing to have the license provided for in subsection (a) or (d) of this Section shall be fined according to the provisions of Section 20-35 of this Code.
All individuals required to have and failing to have the licenses provided for in subsections (b) and (e) of this Section shall be guilty of a Class B misdemeanor.
(Source: P.A. 97-498, eff. 4-1-12; 97-1136, eff. 1-1-13; 98-800, eff. 8-1-14.)

(515 ILCS 5/20-47)
Sec. 20-47. Military members returning from mobilization and service outside the United States.
(a) After returning from service abroad or mobilization by the President of the United States as an active duty member of the United States Armed Forces, the Illinois National Guard, or the Reserves of the United States Armed Forces, an Illinois resident may fish as permitted by this Code without paying any fees required to obtain a fishing license for the time period prescribed by subsection (b) of this Section if the Illinois resident applies for a license within 2 years after returning from service abroad or mobilization. The applicant shall provide acceptable verification of service or mobilization to the Department either at the Department's office in Springfield or at a Regional Office of the Department.
(b) For each year that an applicant is an active duty member pursuant to subsection (a) of this Section, the applicant shall receive one free fishing license. For the purposes of this determination, if the period of active duty is a portion of a year (for example, one year and 3 months), the applicant will be credited with a full year for the portion of a year served.
(c) (Blank).
(d) For the purposes of this Section, "acceptable verification of service or mobilization" means official documentation from the Department of Defense or the appropriate Major Command showing mobilization dates or service abroad dates, including: (i) a DD-214, (ii) a letter from the Illinois Department of Military Affairs for members of the Illinois National Guard, (iii) a letter from the Regional Reserve Command for members of the Armed Forces Reserve, (iv) a letter from the Major Command covering Illinois for active duty members, (v) personnel records for mobilized State employees, and (vi) any other documentation that the Department, by administrative rule, deems acceptable to establish dates of mobilization or service abroad.
(e) For the purposes of this Section, the term "service abroad" means active duty service outside of the 50 United States and the District of Columbia, and includes all active duty service in territories and possessions of the United States.
(Source: P.A. 96-1014, eff. 1-1-11.)

(515 ILCS 5/20-50) (from Ch. 56, par. 20-50)
Sec. 20-50. Salmon stamp fee. The fee for a salmon stamp shall be $6 for both resident and non-resident licensees. The fee for a salmon stamp shall be waived for residents over 75 years of age. Every person shall sign the salmon stamp or affix the salmon stamp to his or her license. These stamps shall expire on March 31 of each year. All individuals required to have and failing to have a salmon stamp as provided in Section 20-10 of this Code shall be guilty of a petty offense.
(Source: P.A. 98-800, eff. 8-1-14.)

(515 ILCS 5/20-51)
Sec. 20-51. Inland trout stamp. The fee for an inland trout stamp shall be $6 for both resident and nonresident licensees. The fee for an inland trout stamp shall be waived for residents over 75 years of age. These stamps shall expire on March 31 of each year. All individuals required to have and who fail to have an inland trout stamp, as provided in Section 20-11 of this Code, shall be guilty of a petty offense.
(Source: P.A. 98-800, eff. 8-1-14.)

(515 ILCS 5/20-55) (from Ch. 56, par. 20-55)
Sec. 20-55. License fees for non-residents. Fees for licenses for non-residents of the State of Illinois are as follows:
(a) For sport fishing devices as defined by Section 10-95, or spearing devices as defined in Section 10-110, non-residents age 16 or older shall be charged $31 for a fishing license to fish. For sport fishing devices as defined by Section 10-95, or spearing devices as defined in Section 10-110, for a period not to exceed 3 consecutive days fishing in the State of Illinois the fee is $15.00.
For sport fishing devices as defined in Section 10-95, or spearing devices as defined in Section 10-110, for 24 hours of fishing the fee is $10. This license does not exempt the licensee from the salmon or inland trout stamp requirement.
(b) All non-residents before using any commercial fishing device shall obtain a non-resident commercial fishing license, the fee for which shall be $300, and a non-resident fishing license. Each and every commercial device shall be licensed by a non-resident commercial fisherman as follows:
(1) For each 100 lineal yards, or fraction thereof,

of seine (excluding minnow seines) the fee is $36.

(2) For each device to fish with a 100 hook trot line

device, basket trap, hoop net, or dip net the fee is $6.

(3) For each 100 lineal yards, or fraction thereof,

of trammel net the fee is $36.

(4) For each 100 lineal yards, or fraction thereof,

of gill net the fee is $36.

All persons required to have and failing to have the license provided for in subsection (a) of this Section shall be fined under Section 20-35 of this Code. Each person required to have and failing to have the licenses required under subsection (b) of this Section shall be guilty of a Class B misdemeanor.
All licenses provided for in this Section shall expire on March 31 of each year; except that the 24-hour license for sport fishing devices or spearing devices shall expire 24 hours after the effective date and time listed on the face of the license and licenses for sport fishing devices or spearing devices for a period not to exceed 3 consecutive days fishing in the State of Illinois as provided in subsection (a) of this Section shall expire at midnight on the tenth day after issued, not counting the day issued.
(Source: P.A. 99-78, eff. 7-20-15.)

(515 ILCS 5/20-60) (from Ch. 56, par. 20-60)
Sec. 20-60. Reciprocal fishing agreements. The Department of Natural Resources may in its discretion enter into reciprocal fishing agreements with the States of Missouri, Iowa, Wisconsin, Kentucky, and Indiana to permit persons licensed or legally exempt from licenses by those states to fish in any of the waters forming a boundary between those states and the State of Illinois and lying within the territorial jurisdiction of this State in the same manner and to the same extent that persons holding or legally exempt from Illinois licenses may do if the laws of Missouri, Iowa, Wisconsin, Kentucky, and Indiana, respectively, extend a similar privilege to persons licensed or legally exempt under the laws of this State. Such an agreement shall be made subject, however, to the duties, responsibilities, and liabilities imposed on its own licensees by the terms of this Code and the laws of this State and shall be further subject to revocation at any time whenever revocation shall be deemed necessary in the discretion of the Department of Natural Resources of this State.
(Source: P.A. 89-445, eff. 2-7-96.)

(515 ILCS 5/20-65) (from Ch. 56, par. 20-65)
Sec. 20-65. Tags for devices. Each licensee of any of the devices or boats named in this Code, other than a sport fishing device, shall receive from the person issuing the license a tag, furnished by the Department. The tag shall be attached to the device licensed in the following manner:
(a) On a seine the tag shall be attached to the brail

or to the leader line adjoining the brail on either end of the seine.

(b) Nets of any type shall be tagged on the rear

hoop, tail line, or on the tail pole if a pole is used as part of the net device.

(c) All other devices shall be tagged in a position

that is at all times exposed to public view.

The Department may furnish sport fishing licensees with an insignia as evidence of possession of licenses as the Department may consider advisable. The insignia shall be exhibited and used as the Department may establish by rule.
(Source: P.A. 89-66, eff. 1-1-96.)

(515 ILCS 5/20-70) (from Ch. 56, par. 20-70)
Sec. 20-70. Non-resident and resident aquatic life dealers.
(a) Non-resident aquatic life dealers. Any person not a resident of Illinois who sells or ships to other wholesalers, retailers, or consumers any of the aquatic life protected by this Code, whether from waters within or without the State is a non-resident aquatic life dealer within the meaning of this Code.
All licenses issued to non-resident aquatic life dealers are valid only in the location described and designated in the application for the license. Wholesalers may deliver their products by truck or common carrier of any type but must possess a separate license for each truck from which aquatic life are being sold if business is solicited from the trucks.
Application for a non-resident aquatic life dealer's license shall be made to and upon forms furnished by the Department and shall be in the form as the Department may prescribe. The annual fee for a non-resident aquatic life dealer's license shall be $100. All non-resident aquatic life dealer licenses shall expire on March 31 of each year.
Non-residents purchasing aquatic life in Illinois for sale solely outside the State are exempt from possessing an aquatic life dealer's license if purchases are made from a licensed resident wholesale or retail aquatic life dealer.
(b) Resident aquatic life dealer's licenses. Any person conducting a fish market or buying, selling, or shipping any aquatic life (except minnows) protected by this Code, whether from waters within or without the State, shall first procure a license from the Department to do so, including any commercial fisherman selling live fish for stocking only. Any commercial fisherman selling fish legally caught or taken by themselves to a resident licensed wholesale aquatic life dealer, however, is exempt from the provisions of this Section.
(1) Wholesale aquatic life dealer's license. Any

resident of this State who, within the State of Illinois, conducts a wholesale fish market or who sells or ships to any other wholesaler, retailer, or other commercial institution aquatic life protected by this Code, whether from waters within or without the State, is a resident wholesale aquatic life dealer in the meaning of this Code.

This provision, however, does not apply to minnows or

saltwater species commonly used as seafood that will not survive in freshwater, such as lobsters, clams, mussels, and oysters.

All licenses issued to resident wholesale aquatic

life dealers are valid only in the location described and designated in the application for license. Wholesale aquatic life dealers may deliver their products by truck or other common carrier but must possess a separate license for each truck from which aquatic life is being sold if business is solicited from the truck. Applications for resident wholesale aquatic life dealer's licenses shall be made to and upon forms furnished by the Department, which shall be in the form as the Department may prescribe. The annual license fee for each wholesale aquatic life dealer's license is $50. All wholesale aquatic life dealer's licenses shall expire on March 31 of each year.

(2) Retail aquatic life dealer's license. Any

resident of the State of Illinois who, within the State of Illinois, conducts a retail fish market where he or she sells or offers for sale any aquatic life protected by this Code, whether from waters from within or without the State, is a retail aquatic life dealer in the meaning of this Code.

This provision, however, does not apply to minnows or

saltwater species commonly used as seafood that will not survive in freshwater, such as lobsters, clams, mussels, and oysters.

All licenses issued to resident aquatic life dealers

are valid only in the location described and designated in the application for the license. Retailers may deliver their products by truck or other common carrier but must possess a separate license for each truck from which aquatic life is being sold if business is solicited from the truck.

Applications for resident retail aquatic life

dealer's licenses shall be made to and upon forms furnished by the Department, which shall be in the form the Department may prescribe. The annual license for each resident retail aquatic life dealer's license is $10. All these licenses shall expire on March 31 of each year.

(3) Separate licenses. A license shall be procured

for each separate fish market or place of business operated by any wholesale or retail aquatic life dealer, whether a resident or non-resident, and for each vehicle from which aquatic life is sold. All licenses shall be conspicuously displayed at all times.

(c) The Department may adopt administrative rules pertaining to non-resident and resident aquatic life dealers. Any person who violates any provision of this Section 20-70, or related administrative rule, is guilty of a Class B misdemeanor.
(Source: P.A. 100-256, eff. 1-1-18.)

(515 ILCS 5/20-75) (from Ch. 56, par. 20-75)
Sec. 20-75. Mussel dealer permits; fees; violations. Any person, before receiving, buying, or offering to do so, or acting as an agent or broker in receipt or purchase of mussels, within the State of Illinois, shall first obtain a permit from the Department to do so.
The fee for a permit for residents of the State of Illinois shall be $300 a year, and for non-residents of the State of Illinois the fee shall be $2,500 a year. These permits shall expire on March 31 of each year. A report of each year's activities of each person holding a permit shall be required as directed by the Department.
(Source: P.A. 100-256, eff. 1-1-18.)

(515 ILCS 5/20-80) (from Ch. 56, par. 20-80)
Sec. 20-80. Minnow dealers license; penalties. Any resident who, within the State of Illinois, sells or offers for sale, to any other wholesaler or retailer or for consumption, live minnows, whether from waters within or without the State is an intrastate wholesale minnow dealer for purposes of this Code. Any person selling live minnows for stocking only or selling live minnows legally caught or taken by that person to a licensed wholesale minnow dealer, however, is exempt from the provisions of this Section.
(a) Before any resident commences activities as an intrastate wholesale minnow dealer, he or she shall first procure a license from the Department to do so. The fee for the license shall be $25 and these licenses shall expire on March 31 of each year.
Before any resident commences activities as an intrastate retail minnow dealer, he or she shall first obtain a license from the Department to do so. The fee for the license shall be $5 and these licenses shall expire on March 31 of each year.
(b) Only persons who are actual residents of the State of Illinois shall be permitted to transport live minnows obtained in the State of Illinois across any of the borders of the State of Illinois. These persons shall be interstate minnow dealers for purposes of this Code. Before any resident of the State of Illinois shall commence activities as an interstate minnow dealer, he or she shall first obtain a license from the Department to do so. The fee for the license shall be $500 and these licenses shall expire on March 31 of each year. This Section shall not apply to a resident of the State of Illinois possessing a valid sport fishing license. An individual possessing a valid sport fishing license shall be permitted to transport not more than 6 dozen live minnows obtained in Illinois across the borders of the State of Illinois.
(c) The Department is authorized to establish regulations as may be deemed necessary in the handling of minnows in order to protect the resource as well as the public's interest.
(Source: P.A. 100-256, eff. 1-1-18.)

(515 ILCS 5/20-82)
Sec. 20-82. (Repealed).
(Source: P.A. 96-452, eff. 8-14-09. Repealed internally, eff. 1-1-11.)

(515 ILCS 5/20-85) (from Ch. 56, par. 20-85)
Sec. 20-85. Taxidermist license.
(a) Before engaging in the business of taxidermy, every person shall obtain a license for that purpose from the Department. Application for a license shall be filed with the Department and shall set forth the name of the applicant; its principal officers, if the applicant is a corporation, or the partners, if the applicant is a partnership; the location of the place of business; and any additional information the Department may require. The annual fee for each taxidermist license shall be $25. All licenses issued to taxidermists are valid only at the location described and designated on the application for the license. All taxidermist licenses shall expire on March 31 of each year. Individuals employed by a licensed taxidermist shall not be required to possess a taxidermist license while working for and at the place of business of the license holder.
Licensed taxidermists shall submit to the Department a list naming all individuals who will be working at the place of business specified on the permit. Only those individuals whose names are on file with the Department shall be authorized to work under the scope of the taxidermist's license.
(b) Taxidermists shall keep written records of all aquatic life or parts of aquatic life received or returned by them. Records shall include the following information:
(1) The date the aquatic life was received.
(2) The name and address of the person from whom the

aquatic life was received.

(3) The number and species of all aquatic life

received.

(4) The number and state of issuance of the fishing

license, or special Department permit, of the person from whom the aquatic life was received. In the absence of a license or permit number, the taxidermist may rely on the written certification of the person from whom the aquatic life was received that the specimen was legally taken or obtained, or, in the event the person is exempt from the apposite license requirements, an indication of the exemption.

(c) All aquatic life or parts of aquatic life that have been received, preserved, mounted, or possessed by a taxidermist are required to bear a coded origin tag or label. The coded origin tag or label shall correspond with written records containing more complete information as required by the Department.
(d) Taxidermy records shall be open for inspection by any peace officer at any reasonable hour. Taxidermists shall maintain records for a period of 2 years from the date of receipt of the aquatic life or for as long as the specimen or mount remains in the taxidermist's possession, whichever is longer.
The Department may require the taxidermist to submit to it any information it deems necessary.
(e) No taxidermist shall have in his or her possession any aquatic life that is not listed in his or her written records and properly tagged or labeled.
(f) All persons licensed as taxidermists under this Code who shall ship any aquatic life or parts of aquatic life that have been received, preserved, or mounted shall tag or label the shipment and the tag or label shall state the name of the taxidermist and the number and date of his or her license.
(g) Nothing in this Section removes taxidermists from responsibility for the observance of any federal laws, rules, or regulations that may apply to the taxidermy business.
(Source: P.A. 100-256, eff. 1-1-18.)

(515 ILCS 5/20-90) (from Ch. 56, par. 20-90)
Sec. 20-90. Aquaculture permits. Any person who shall engage in the breeding, hatching, propagation, or raising of aquatic life, whether indigenous or non-indigenous to this State, shall first procure a permit from the Department to do so. Aquatic life specified, which is bred, hatched, propagated or raised by a person holding a permit as provided for in this Section, may be transported and sold for food or stocking purposes. Permittees who sell aquatic life propagated or raised under this permit are exempt from possessing a fish or minnow dealers license.
Aquaculture permit holders shall maintain records of all aquatic life bought, sold or shipped. These records shall include the name and address of the buyer and seller, the appropriate license or permit number of the buyer and seller, the date of the transaction, and the species, poundage, and origin of aquatic life involved. The records shall be kept for a minimum of 2 years from the date of the transaction and shall be made immediately available to authorized employees of the Department upon request. Records of the annual operations, as may be required by the Department, shall be forwarded to the Department upon request.
Nothing in this Section shall be construed to give permittees authority to take aquatic life in their wild or natural state, contrary to other provisions of this Code, or to remove the permittee from responsibility for the observance of any federal, State, or local laws, rules, or regulations that may apply to the aquatic life.
Aquaculture permit holders may harvest aquatic life on licensed aquaculture facilities with commercial fishing devices without obtaining any license for these devices.
Before any person imports or receives live, non-indigenous aquatic life for aquaculture or stocking purposes in this State, permission must be obtained from the Department. Regulations governing non-indigenous aquatic life shall be covered by administrative rule.
The annual fee for a permit under this Section shall be $50 and the permit shall expire on March 31 of each year.
Any person who violates any provisions of this Section, including administrative rules relating to this Section, shall be guilty of a business offense and fined not less than $1,000 and no more than $5,000.
Permitted aquaculture facilities are exempt from size, catch, and possession limits and seasons on aquatic life when harvested, sold, or transported, except when taken by sport fishing devices.
All permits issued under this Section are valid only in the location described and designated in the application for such permit.
(Source: P.A. 100-256, eff. 1-1-18.)

(515 ILCS 5/20-91)
Sec. 20-91. Commercial roe harvest permit.
(a) Any commercial fisherman who engages in taking roe-bearing species with commercial fishing devices from legally open waters of the State must annually procure a commercial roe harvest permit from the Department. All individuals assisting a licensed commercial roe harvester in taking roe bearing fishes must also have a commercial roe harvest permit unless these individuals are under the direct supervision of and aboard the same watercraft as the licensed commercial roe harvester. The annual fee for a commercial roe harvest permit is $250 for State residents and $3,500 for non-residents. All commercial roe harvest permits shall expire on May 31 of each year.
(b) It is unlawful for a commercial roe harvest permittee to possess roe more than 5 days after the conclusion of the harvest season without a commercial roe dealer permit.
(c) Violation of this Section is a Class A misdemeanor with a minimum mandatory fine of $500.
(Source: P.A. 95-147, eff. 8-14-07.)

(515 ILCS 5/20-92)
Sec. 20-92. Commercial roe dealer permit.
(a) Any resident wholesale aquatic life dealer who buys, sells, or ships roe from roe-bearing species, whether from the waters within or without the State, must annually procure a commercial roe dealer permit from the Department in addition to an aquatic life dealers license. The annual fee for a commercial roe dealer permit is $500 for resident wholesale aquatic life dealers and $1,500 for non-resident aquatic life dealers. All commercial roe dealer permits shall expire on March 31 of each year.
(b) Legally licensed commercial roe dealer permit holders may designate up to 2 employees on their commercial roe dealer permit. Employees designated on a commercial roe dealer permit must retain a copy of this permit in their possession while transporting roe bearing fishes either whole or in part.
(c) A violation of this Section is a Class A misdemeanor with a minimum mandatory fine of $500.
(Source: P.A. 100-256, eff. 1-1-18.)

(515 ILCS 5/20-95) (from Ch. 56, par. 20-95)
Sec. 20-95. Daily fee fishing area. Any person owning, controlling, or operating a water area, including access to this water area, that is used for fishing by those either directly or indirectly paying a daily fee for fishing shall make application to the Department for a license as provided in this Section. Upon receipt of an application, the Department shall inspect the proposed licensed area described in the application, the size and number of water areas, source of fish for stocking, species of fish to be stocked and determine the ability of the applicant to properly supervise a property of this character. If the Department finds that (i) the area is suitable for the purpose intended, (ii) the operation of the property is not a menace or being established contrary to the laws of this State, (iii) the operations of the fee fishing area will not work a fraud upon individuals utilizing the facilities, and (iv) the issuing of the license will be in the public interest, then the Department shall approve the application and issue a license to operate a "Daily Fee Fishing Area" as described in the application.
The fee for a license issued under this Section shall be $50 annually, and the license shall expire on March 31 following its issuance.
Records of the season's operations, as may be required by the Department, shall be forwarded to the Department by the licensee within 30 days after the expiration date of the license.
The Department may refuse to issue, refuse to renew, suspend, or revoke any license issued under this Section if the Department finds that the licensed area or its operator is not in compliance with this Section. The Department, however, shall not refuse to issue or renew, or suspend or revoke, any license for any cause other than the protection of public health and safety or if the area is operated unlawfully, unless the licensee affected is given at least 15 days notice, in writing, of the reasons for the action of the Department and given an opportunity to appear before the Department or its representative in opposition to the action of the Department.
(Source: P.A. 100-256, eff. 1-1-18.)

(515 ILCS 5/20-100) (from Ch. 56, par. 20-100)
Sec. 20-100. Scientific collector's permit. Permits may be granted by the Department to properly accredited individuals of the age of 18 years and older permitting the collection for strictly scientific purposes of any aquatic life protected under this Code, and their nests, eggs, and spawn.
The application for a permit for scientific purposes shall be subject to the approval of the Department.
The holder of each scientific collector's permit shall make reports to the Department as required.
(Source: P.A. 89-66, eff. 1-1-96.)

(515 ILCS 5/20-105) (from Ch. 56, par. 20-105)
Sec. 20-105. Revocation and suspension; refusal to issue.
(a) Whenever a license or permit is issued to any person under this Code and its holder is found guilty of any misrepresentation in obtaining the license or permit or of a violation of Section 48-3 of the Criminal Code of 2012 or a violation of any of the provisions of this Code, including administrative rules, the license or permit may be revoked by the Department and the Department may refuse to issue any permit or license to that person and may suspend the person from engaging in the activity requiring the permit or license for a period of time not to exceed 5 years following the revocation. Department revocation procedure shall be established by administrative rule.
(b) Whenever any person who has not been issued a license or a permit under the provisions of this Code is found guilty of a violation of Section 48-3 of the Criminal Code of 2012 or a violation of the provisions of this Code, including administrative rules, the Department may refuse to issue any permit or license to that person, and suspend that person from engaging in the activity requiring the permit or license for a period of time not to exceed 5 years.
(c) Any person who knowingly or intentionally violates any of the provisions of this Code, including administrative rules, during the 5 years following the revocation of his or her license or permit under subsection (a) or during the time he is suspended under subsection (b), shall be guilty of a Class A misdemeanor as provided in Section 20-35. The penalties for a violation of Section 48-3 of the Criminal Code of 2012 shall be as provided in that Section.
(d) A person whose license or permit to engage in any activity regulated by this Code has been suspended or revoked may not, during the period of the suspension or revocation or until obtaining such a license or permit, (i) be in the company of any person engaging in the activity covered by the suspension or revocation or (ii) serve as a guide, outfitter, or facilitator for a person who is engaged or prepared to engage in the activity covered by the suspension or revocation.
(e) No person may be issued or obtain a license or permit or engage in any activity regulated by this Code during the time that the person's privilege to engage in the same or similar activities is suspended or revoked by another state, by a federal agency, or by a province of Canada.
(Source: P.A. 98-402, eff. 8-16-13.)

(515 ILCS 5/20-110) (from Ch. 56, par. 20-110)
Sec. 20-110. Possession of license, permit, or stamp. Every person holding any license, salmon stamp, inland trout stamp, or permit issued under this Code shall have it in his or her possession for immediate presentation for inspection to the authorized employees of the Department, or to any sheriff, deputy sheriff, or any other peace officer, making a demand for it within his or her jurisdiction.
(Source: P.A. 87-833; 88-91.)

(515 ILCS 5/20-115) (from Ch. 56, par. 20-115)
Sec. 20-115. Form of licenses, stamps, and permits. Licenses, salmon stamps, inland trout stamps, and permits authorized to be issued under this Code shall be prepared by the Department and shall be in the form prescribed by the Department. In addition, at the time of issuance, the information required on each license shall be completed on it by the issuing agent or his or her sub-agent and each license shall be signed by the licensee, or initialed by the designated purchaser and then signed immediately upon receipt by the licensee, and counter-signed by the issuing agent or his or her sub-agent. All licenses shall be supplied by the Department, subject to any rules and regulations as the Department may prescribe. Any license not properly prepared, obtained, and signed as required by this Code shall be void.
(Source: P.A. 90-225, eff. 7-25-97.)

(515 ILCS 5/20-120) (from Ch. 56, par. 20-120)
Sec. 20-120. Designation of agents; liability; bond. The Department of Natural Resources has the authority to designate agents to sell licenses, stamps, and permits on behalf of the Department. Any person receiving licenses from the Department for sale as provided in this Section (i) shall execute and deliver receipts for the licenses; (ii) shall, on dates specified by the Department, report in writing to the Department the number and kinds of licenses sold; and (iii) shall, with the report, make remittance to the Department covering the amounts due it from the sales. Failure on the part of any clerk or agent to fully comply with the provisions of this Code, including administrative rules, shall be justification for the Department to cancel or withdraw the issuance of licenses through that clerk or agent. A salmon stamp shall be deemed a license for the purposes of this Section.
(a) Any person appointed or designated by the Department including any county, city, village, township, or incorporated town clerk issuing licenses provided for in this Code may add the fees provided in paragraph (b) as the fee for issuing the licenses. These clerks, however, shall remit to the treasurer of the political subdivision of which he or she is an officer or employee, the added fees or any portion of the added fees he or she collects provided in paragraph (b). Issuing fees may be divided between the clerks and their appointed subagents other than employees of the clerk's office, but in no case may any clerk or subagent charge an issuing fee or fees totaling more than the issuing fee set out in this Section.
(b) Any person authorized to issue licenses under subsection (a) may add to the license fee a fee of $.75 in the case of Sportsmen's Combination Licenses or nonresident hunting licenses, and $.50 in the case of all other licenses, permits, and stamps.
(c) No person or subagent of any county, city, village, township, or incorporated town clerk may charge a service fee for issuing licenses provided for in this Code, and the charging of fees for issuing licenses in excess of the fees authorized is a petty offense. Any person authorized to issue licenses by telephone and electronic transmission or incurring costs for customer convenience may charge in addition to the "issuing fee" authorized by this Section a fee not to exceed an amount set by the Department, by administrative rule, to cover the transaction cost.
(d) All fees, less issuing fees, collected from the sale of licenses and permits and not remitted to the Department as provided in this Section shall be deemed to have been embezzled and the person or officer responsible for the remittance is subject to prosecution. No person handling or selling licenses is required to remit for any license now or hereafter stolen, by means of forcible entry, or destroyed by a fire in the premises where the licenses are kept, if he or she submits an affidavit to the Department describing the circumstances of the theft or cause of the destruction and listing in the affidavit the type and numbers of the licenses so stolen or destroyed.
(e) Within 30 days after the expiration of the time in which any class of license is usable, payment for licenses sold shall be made in full to the Department and persons possessing unused license forms shall return them to the Department prepaid.
(f) No person is permitted to make deductions from remittances sent to the Department for postage or for the cost of, or fees for, drafts or money orders.
(g) Any county, city, village, township, or incorporated town clerk handling or selling licenses as provided in this Section is liable to the State personally. All other persons designated or appointed by the Department to handle or sell licenses as provided in this Section shall, before receiving any licenses for sale, file with the Department a bond in an amount specified by the Department on a form to be approved by and with a surety or sureties satisfactory to the Department conditioned upon the person or persons paying to the State of Illinois all monies becoming due by reason of the sale of the licenses.
(h) No person shall falsify, alter, or change in any manner, or loan or transfer to another, any license, permit, or tag issued under this Section or falsify any records required by this Code or counterfeit or duplicate any form of license, permit, or tag provided for by this Code. Any person who violates this subsection shall be subject to the penalty provisions of Section 20-35 of this Code.
(Source: P.A. 89-445, eff. 2-7-96; 90-225, eff. 7-25-97; 90-743, eff. 1-1-99.)

(515 ILCS 5/20-125) (from Ch. 56, par. 20-125)
Sec. 20-125. Records; reports; receipts.
(a) Any person engaged in the buying, selling, or shipping of aquatic life in the State, under Sections 20-70, 20-75, 20-80, 20-91, and 20-92 of this Act, shall maintain the following minimum records:
(1) the name and address of the buyer;
(2) the name and address of the seller;
(3) the date of the transaction;
(4) the species and quantity to the nearest half

pound, if applicable, or number of whole species bought, sold, or shipped; and

(5) the license or permit number of the buyer and

seller, if applicable.

Reports must be submitted to the Department on forms furnished for that purpose by the Department and at intervals prescribed by the Department by administrative rule. Failure to submit reports as required is grounds for license suspension or revocation.
(b) All aquatic life dealers, including but not limited to minnow dealers, fish dealers, commercial roe dealers, mussel dealers, and breeders, shall, upon purchasing or receiving any aquatic life protected by this Code, issue a numbered receipt to the commercial fisherman, musselor, dealer, breeder, or other person from whom the aquatic life was purchased, setting forth the number of pounds and kinds of aquatic life, the date of purchase, the price paid per pound for each species, the name and address of the commercial fisherman, musselor, dealer, breeder, or other person from whom the aquatic life was purchased, and the appropriate license number of the commercial fisherman, musselor, dealer, breeder, or other person from whom the aquatic life was purchased if applicable, and the origin of the aquatic life.
The original receipt shall be retained by the aquatic life dealer for a minimum of 2 years from the date of purchase listed on the receipt. A duplicate receipt shall be given to the commercial fisherman, musselor, dealer, breeder, or other person from whom the aquatic life was purchased at the time of purchase.
(c) All receipts, reports, and records required by the Department in subsections (a) and (b) shall be available for inspection by any authorized employee of the Department or any other peace officer upon request. Failure to comply with the provisions of this subsection (c) shall bar the licensee from obtaining a permit or license for aquatic life purchasing for the following year. Any person who violates any of the provisions of this subsection (c) shall be guilty of a Class B misdemeanor.
(d) It is unlawful to falsify any information or record or to provide fraudulent information or records to the Department. Violation of this subsection (d) is a Class A misdemeanor.
(Source: P.A. 95-147, eff. 8-14-07.)



Article 25 - Fish Preserves And Transportation Of Fish

(515 ILCS 5/Art. 25 heading)

(515 ILCS 5/25-5) (from Ch. 56, par. 25-5)
Sec. 25-5. Aquatic life preserves; regulation of devices. All waters in the State including boundary waters under jurisdiction of the State shall be aquatic life preserves.
Sport fishing devices, except as provided in this Code and its administrative rules, are the only lawful means of taking aquatic life.
The Department of Natural Resources, however, has the authority through administrative rule to prohibit all sport fishing or certain sport fishing devices in designated waters and also has the authority through administrative rule to allow commercial fishing in designated waters by regulating commercial fishing devices used in the interest of the total management of the fishery resource.
(Source: P.A. 89-66, eff. 1-1-96; 89-445, eff. 2-7-96.)

(515 ILCS 5/25-10) (from Ch. 56, par. 25-10)
Sec. 25-10. Mussel preserves. The Department may, from time to time when it shall deem feasible for the conservation of mussels, by administrative rule prescribe waters to be known as mussel preserves from which mussels shall not be taken for any purpose during any periods of time that in its opinion may be required to restore a supply of mussel life to the waters.
(Source: P.A. 87-833.)

(515 ILCS 5/25-15) (from Ch. 56, par. 25-15)
Sec. 25-15. Destruction of posted notices. It shall be unlawful for any person to deface, obliterate, tear down, or destroy, in whole or in part, or attempt to deface, obliterate, tear down, or destroy any notice or proclamation posted according to the provisions of this Code. Any person violating this Section shall be subject to the penalties provided for in Section 20-35 of this Code.
(Source: P.A. 87-833.)

(515 ILCS 5/25-20) (from Ch. 56, par. 25-20)
Sec. 25-20. Shipment of aquatic life; labels and tags. Except as provided in Sections 1-130, 20-85, and 20-90, any railroad company, express company, steamboat company, or other common carrier, before receiving any aquatic life protected by this Code for shipment from any person, shall require that the person present a valid license as provided for in this Code.
Any person placing a shipment as described in this Section or transporting in any other manner shall attach to every box, barrel, crate, or other receptacle containing aquatic life a tag showing the different varieties of aquatic life contained within, the number of pounds of each variety, the name and place of business of the consignor and of the consignee, and the number and type of the license.
All labels or tags attached to any box, barrel, crate, or other receptacle in which aquatic life is shipped shall be accurate as to the information required by this Section and shall be conspicuously displayed on the receptacle. Any person who (i) falsifies any label or tag required by this Section or attempts to do so, (ii) conceals or attempts to conceal the information required by this Section, or (iii) in any other manner violates the provisions of this Section shall be subject to the penalty provisions of Section 20-35 of this Code. It shall be lawful for any individual to carry with him or her or transport as baggage on any train or conveyance for which he or she has purchased a transportation ticket not more than one package at any one time containing not more than the possession limit of aquatic life as provided in this Code. When a package containing aquatic life is offered as baggage, it shall be plainly labeled to show the name of the person transporting it and the place to which it is being transported.
It is unlawful for transportation companies or common carriers to knowingly transport into this State from without the State any aquatic life protected under this Code that was illegally taken and shipped contrary to any laws, rules, and regulations of the State of origin.
(Source: P.A. 89-66, eff. 1-1-96.)



Article 30 - Fish Restoration And Management Projects

(515 ILCS 5/Art. 30 heading)

(515 ILCS 5/30-5) (from Ch. 56, par. 30-5)
Sec. 30-5. Short title. This Article may be cited as the Fish Restoration Project Law.
(Source: P.A. 87-833.)

(515 ILCS 5/30-10) (from Ch. 56, par. 30-10)
Sec. 30-10. Assent to provisions of federal Act. The State of Illinois assents to the provisions of the Act of Congress entitled "An act to provide that the United States shall aid the States in fish restoration and management projects, and for other purposes", approved August 9, 1950 (Public Law 681, 81st Congress), and the Department of Natural Resources is authorized, empowered, and directed to perform any acts necessary for the conduct and establishment of cooperative fish restoration projects, as defined in that Act of Congress, in compliance with that Act and its rules and regulations promulgated by the Secretary of the Interior.
(Source: P.A. 89-445, eff. 2-7-96.)

(515 ILCS 5/30-15) (from Ch. 56, par. 30-15)
Sec. 30-15. Use of license fees. No funds accruing to the State of Illinois from license fees paid by fishermen shall be diverted for any other purpose than the administration of the Department of Natural Resources for the management of fish and wildlife resources of the State.
(Source: P.A. 95-853, eff. 8-18-08.)



Article 35 - Severability

(515 ILCS 5/Art. 35 heading)

(515 ILCS 5/35-5) (from Ch. 56, par. 35-5)
Sec. 35-5. Severability. The provisions of this Code are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 87-833.)



Article 40 - Codification Provisions

(515 ILCS 5/Art. 40 heading)

(515 ILCS 5/40-1) (from Ch. 56, par. 40-1)
Sec. 40-1. Prior law.
(a) A provision of this Code that is the same or substantially the same as a prior law shall be construed as a continuation of the prior law and not as a new or different law.
(b) A citation in another Act to an Act or to a Section of an Act that is continued in this Code shall be construed to be a citation to that continued provision in this Code.
(Source: P.A. 87-833.)

(515 ILCS 5/40-5) (from Ch. 56, par. 40-5)
Sec. 40-5. Other Acts of the 87th General Assembly. If any other Act of the 87th General Assembly changes, adds, or repeals a provision of prior law that is continued in this Code, then that change, addition, or repeal in the other Act shall be construed together with this Code.
(Source: P.A. 87-833.)

(515 ILCS 5/40-10) (from Ch. 56, par. 40-10)
Sec. 40-10. Home rule; mandates. Nothing in this Code as initially enacted (i) is a denial or limitation on home rule powers where no denial or limitation existed under prior law or (ii) creates a State mandate under the State Mandates Act where no mandate existed under prior law.
(Source: P.A. 87-833.)



Article 45 - Repeals

(515 ILCS 5/Art. 45 heading)

(515 ILCS 5/45-1) (from Ch. 56, par. 45-1)
Sec. 45-1. Repeals. The following Acts or parts of Acts are repealed:
The Fish Code of 1971.
The Fish Restoration Project Act.
(Source: P.A. 87-833.)



Article 50 - Effective Date

(515 ILCS 5/Art. 50 heading)

(515 ILCS 5/50-1) (from Ch. 56, par. 50-1)
Sec. 50-1. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 87-833.)









Chapter 520 - WILDLIFE

520 ILCS 5/ - Wildlife Code.

(520 ILCS 5/1.1) (from Ch. 61, par. 1.1)
Sec. 1.1. This Act shall be known and may be cited as the "Wildlife Code".
(Source: P.A. 81-382.)

(520 ILCS 5/1.2) (from Ch. 61, par. 1.2)
Sec. 1.2. This Act shall be administered by and under the direction of the Department of Natural Resources. As used in this Act, unless the context otherwise requires, the terms specified in the Sections following this Section and preceding Section 1.3 have the meanings ascribed to them in those Sections.
(Source: P.A. 98-756, eff. 7-16-14.)

(520 ILCS 5/1.2a) (from Ch. 61, par. 1.2a)
Sec. 1.2a. "Administrative rule" means an administrative rule of the Department issued under Section 1.3 of this Act.
(Source: P.A. 85-152.)

(520 ILCS 5/1.2b) (from Ch. 61, par. 1.2b)
Sec. 1.2b. "Authorized Employee" means all sworn members of the Law Enforcement Division and those persons specifically granted law enforcement authorization by the Director.
(Source: P.A. 81-382.)

(520 ILCS 5/1.2b-1) (from Ch. 61, par. 1.2b-1)
Sec. 1.2b-1. Case. "Case" means any case, firearm carrying box, shipping box, or container acceptable under Article 24 of the Criminal Code of 2012.
(Source: P.A. 97-1027, eff. 8-17-12; 97-1150, eff. 1-25-13.)

(520 ILCS 5/1.2c) (from Ch. 61, par. 1.2c)
Sec. 1.2c. "Contraband" means all wild birds or any part thereof, (their nests or eggs), wild mammals or any part thereof, taken, bought, sold or bartered, shipped or had in possession, or any conveyance, vehicle, water craft or other means of transportation whatsoever (except sealed railroad cars or other common carrier) used to transport or ship any part thereof so taken, contrary to any of the provisions hereof or an administrative rule of the Department; or any of the previously specified species when taken legally but transported contrary to any of the provisions of this Act or an administrative rule of the Department.
(Source: P.A. 85-152.)

(520 ILCS 5/1.2c-1) (from Ch. 61, par. 1.2c-1)
Sec. 1.2c-1. Daily Limit. Daily Limit means the maximum number or amount of species which can be lawfully taken by one person in one calendar day.
(Source: P.A. 84-150.)

(520 ILCS 5/1.2d) (from Ch. 61, par. 1.2d)
Sec. 1.2d. "Department" means the Department of Natural Resources.
(Source: P.A. 89-445, eff. 2-7-96.)

(520 ILCS 5/1.2e) (from Ch. 61, par. 1.2e)
Sec. 1.2e. "Director" means the Director of Natural Resources.
(Source: P.A. 89-445, eff. 2-7-96.)

(520 ILCS 5/1.2f) (from Ch. 61, par. 1.2f)
Sec. 1.2f. "Freshly killed" means any carcass, remains or parts of the body of any dead mammal or bird that has not been prepared for immediate consumption or storage for later consumption.
(Source: P.A. 81-382.)

(520 ILCS 5/1.2g) (from Ch. 61, par. 1.2g)
Sec. 1.2g. "Fur-bearing mammals" means the following specific species, mink, muskrat, raccoon, striped skunk, weasel, bobcat, opossum, beaver, river otter, badger, red fox, gray fox, and coyote.
(Source: P.A. 81-382.)

(520 ILCS 5/1.2h) (from Ch. 61, par. 1.2h)
Sec. 1.2h. "Game mammals" means the following specific species: cottontail, swamp, and jack rabbit, white-tailed deer, fox squirrel, gray squirrel and ground hog.
(Source: P.A. 81-382.)

(520 ILCS 5/1.2i) (from Ch. 61, par. 1.2i)
Sec. 1.2i. "Green hide" means any hide or pelt which has not been tanned.
(Source: P.A. 81-382.)

(520 ILCS 5/1.2j) (from Ch. 61, par. 1.2j)
Sec. 1.2j. "Gun" means shotgun, rifle, handgun, or air gun.
(Source: P.A. 81-382.)

(520 ILCS 5/1.2j-1)
Sec. 1.2j-1. "Bow and arrow" means a longbow, recurve bow, compound bow, or crossbow.
(Source: P.A. 97-907, eff. 8-7-12.)

(520 ILCS 5/1.2k) (from Ch. 61, par. 1.2k)
Sec. 1.2k. "Hunt" means the act of a person possessing a weapon or being accompanied by a dog or a bird of prey for the purpose of taking species protected by this Act in any location such species may inhabit.
(Source: P.A. 85-152.)

(520 ILCS 5/1.2k-1)
Sec. 1.2k-1. Hunting license. "Hunting license" means an electronic or physical license authorizing the person to take a certain type of animal during a specified period of time.
(Source: P.A. 100-150, eff. 8-18-17.)

(520 ILCS 5/1.2l) (from Ch. 61, par. 1.2l)
Sec. 1.2l. "Person" includes the plural "persons", "females" as well as "males" and shall extend and be applied to clubs, associations, corporations, firms and partnerships as well as individuals.
(Source: P.A. 81-382.)

(520 ILCS 5/1.2m) (from Ch. 61, par. 1.2m)
Sec. 1.2m. "Resident" means a person who in good faith makes application for any license or permit and verifies by statement that he or she has maintained his or her permanent abode in this State for a period of at least 30 consecutive days immediately preceding the person's application, and who does not maintain permanent abode or claim residency in another state for the purposes of obtaining any of the same or similar licenses or permits covered by this Code. A person's permanent abode is his or her fixed and permanent dwelling place, as distinguished from a temporary or transient place of residence. Domiciliary intent is required to establish that the person is maintaining his or her permanent abode in this State. Evidence of domiciliary intent includes, but is not limited to, the location where the person votes, pays personal income tax, or obtains a drivers license. Except for the purposes of obtaining a Lifetime License, any person on active duty in the Armed Forces shall be considered a resident of Illinois during his or her period of military duty.
(Source: P.A. 94-10, eff. 6-7-05.)

(520 ILCS 5/1.2m-1) (from Ch. 61, par. 1.2m-1)
Sec. 1.2m-1. Possession Limit. Possession Limit means the maximum number or amount of species which can be lawfully held or possessed by one person at any time.
(Source: P.A. 84-150.)

(520 ILCS 5/1.2n) (from Ch. 61, par. 1.2n)
Sec. 1.2n. "Sale" means to sell, barter or otherwise offer goods to another for consideration. The term sale shall include serving the same as a part of a meal by any restaurant, hotel, or other commercial establishment. Proof of sale of any such game bird or game mammal shall constitute prima facie evidence that such birds or mammals were also sold in violation of this Act except as provided in Sections 3.23 and 3.24.
(Source: P.A. 81-382.)

(520 ILCS 5/1.2o) (from Ch. 61, par. 1.2o)
Sec. 1.2o. "Take" means hunt, shoot, pursue, lure, kill, destroy, capture, gig or spear, trap or ensnare, harass, or to attempt to do so.
(Source: P.A. 81-382.)

(520 ILCS 5/1.2p) (from Ch. 61, par. 1.2p)
Sec. 1.2p. "Transport" or "ship" means to convey by means of parcel post, express, freight baggage or shipment by common carrier of any description; or by automobile, motorcycle, or other vehicle of any kind; or by water or aircraft of any kind or by any other means of transportation whatsoever.
(Source: P.A. 81-382.)

(520 ILCS 5/1.2q) (from Ch. 61, par. 1.2q)
Sec. 1.2q. "Trap" means to capture, or attempt to capture, by setting or placing a leg hold trap, cushion-hold trap, bodygripping trap, cage or box trap, snare or other similar device permitted by this Act to capture, hold or kill any wildlife protected by this Act.
(Source: P.A. 85-152; 86-1354.)

(520 ILCS 5/1.2r) (from Ch. 61, par. 1.2r)
Sec. 1.2r. "Vehicle" means any device capable of transporting a person on land, on ice, on water, in water, or in the air.
(Source: P.A. 81-382.)

(520 ILCS 5/1.2s) (from Ch. 61, par. 1.2s)
Sec. 1.2s. "Wild" means not ordinarily domesticated, and ordinarily living unconfined in a state of nature without the care of man.
(Source: P.A. 97-431, eff. 8-16-11.)

(520 ILCS 5/1.2t) (from Ch. 61, par. 1.2t)
Sec. 1.2t. "Wildlife" means any bird or mammal that are by nature wild by way of distinction from those that are naturally tame and are ordinarily living unconfined in a state of nature without the care of man.
(Source: P.A. 97-431, eff. 8-16-11.)

(520 ILCS 5/1.2u) (from Ch. 61, par. 1.2u)
Sec. 1.2u. "Individual" means a natural person.
(Source: P.A. 84-150.)

(520 ILCS 5/1.2v) (from Ch. 61, par. 1.2v)
Sec. 1.2v. "Water set" means any trap or similar device which is placed or set in contact with flowing or impounded water.
(Source: P.A. 85-152.)

(520 ILCS 5/1.2w) (from Ch. 61, par. 1.2w)
Sec. 1.2w. "Land set" means any trap or similar device which is not placed or set in contact with flowing or impounded water.
(Source: P.A. 85-152.)

(520 ILCS 5/1.2x)
Sec. 1.2x. Taxidermy. "Taxidermy" means the art of preparing, preserving, and mounting the skins of fish, birds, or mammals to make them appear lifelike.
(Source: P.A. 88-416.)

(520 ILCS 5/1.2y)
Sec. 1.2y. "Hound running" means pursuing any fox, coyote, raccoon, or rabbit with a hound.
(Source: P.A. 95-196, eff. 1-1-08.)

(520 ILCS 5/1.2z)
Sec. 1.2z. "Authorized species" means any fox, coyote, raccoon, or rabbit associated with a hound running area.
(Source: P.A. 95-196, eff. 1-1-08.)

(520 ILCS 5/1.3)
Sec. 1.3. The Department shall have the authority to manage wildlife and regulate the taking of wildlife for the purposes of providing public recreation and controlling wildlife populations. The seasons during which wildlife may be taken, the methods for taking wildlife, the daily bag limits, and the possession limits shall be established by the Department through administrative rule, but the Department may not provide for a longer season, a larger daily bag limit, or a larger possession limit than is provided in this Code.
The Natural Resources Advisory Board may also recommend to the Director of Natural Resources any reductions or increases of seasons and bag or possession limits or the closure of any season when research and inventory data indicate the need for such changes.
The Department is authorized to establish seasons for the taking of migratory birds within the dates established annually by Proclamation of the Secretary, United States Department of the Interior, known as the "Rules and Regulations for Migratory Bird Hunting" (50 CFR 20 et seq.). When the biological balance of any species is affected, the Director may with the approval of the Conservation Advisory Board, by administrative rule, lengthen, shorten or close the season during which waterfowl may be taken within the federal limitations prescribed. If the Department does not adopt an administrative rule establishing a season, then the season shall be as set forth in the current "Rules and Regulations for Migratory Bird Hunting". The Department shall advise the public by reasonable means of the dates of the various seasons.
The Department may utilize the services of the staff of the Illinois Natural History Survey of the University of Illinois for making investigations as to the population status of the various species of wildlife.
Employees or agents of any state, federal, or municipal government or body when engaged in investigational work and law enforcement, may with prior approval of the Director, be exempted from the provisions of this Act.
(Source: P.A. 98-346, eff. 8-14-13.)

(520 ILCS 5/1.4) (from Ch. 61, par. 1.4)
Sec. 1.4. The Department is authorized to make rules and regulations for carrying out, administering and enforcing the provisions of this Act. These rules and regulations shall be called and hereinafter referred to as administrative rules.
Each rule shall be promulgated in accordance with the Illinois Administrative Procedure Act.
A copy of any such rule, under the seal of the Department and certified by the Director thereof shall be received in evidence in all courts of this State with the same effect as the original.
Such rules, after becoming effective, shall be enforced in the same manner as are any other provisions of this Act and violators thereof are subject to the penalties set out in Section 3.5 of this Act.
(Source: P.A. 91-357, eff. 7-29-99.)

(520 ILCS 5/1.5) (from Ch. 61, par. 1.5)
Sec. 1.5.
The Department is authorized to cooperate with the Environmental Protection Agency of the State of Illinois in making pollution investigations and making reports thereof.
(Source: P.A. 78-255.)

(520 ILCS 5/1.6) (from Ch. 61, par. 1.6)
Sec. 1.6. The Department, and persons authorized by it, may take, purchase or propagate, any mammals or birds, or eggs of such birds for propagation and stocking purposes, and when so taken, may transmit them to parts of the State where a scarcity of such birds or mammals exists, for the purpose of restocking such parts of the State.
(Source: P.A. 81-382.)

(520 ILCS 5/1.7) (from Ch. 61, par. 1.7)
Sec. 1.7. The Department is authorized to produce such mammals, birds or their eggs, and to distribute them to anyone having suitable land or means for their breeding, hatching or further propagation; the Department shall also have authority to enter into agreements with such distributees for the propagation or purchase of mammals, birds, (or their eggs), produced by such distributees.
(Source: P.A. 81-382.)

(520 ILCS 5/1.8) (from Ch. 61, par. 1.8)
Sec. 1.8. The Department may establish and maintain refuges or public hunting areas upon any lands or waters owned by the Federal government by mutual consent of the Federal and State governments and upon any lands owned or leased by the State, with the consent and approval of the state department or agency having jurisdiction over such lands.
The Department may designate state managed lands and waters or portions thereof as wildlife refuges by administrative rule.
It shall be unlawful to take any species of wildlife on any property named as a wildlife refuge by the Department or other Department management areas except as provided by Section 2.25 and Administrative Rules.
The Department shall post the boundaries of such refuges and shall publish legal notices in accordance with the procedure set forth in Section 1.13 pertaining to the operation of Public Hunting Areas.
(Source: P.A. 85-152.)

(520 ILCS 5/1.9) (from Ch. 61, par. 1.9)
Sec. 1.9. The Department shall have the power and authority to select and purchase or lease, receive by donation or acquire, in accordance with the laws relating to eminent domain: (a) suitable lands for the breeding, hatching, propagation and conservation of birds or mammals, (b) lands or lands and waters, to be used as public hunting and fishing grounds, or (c) lands or lands and waters to be used as wildlife refuges.
(Source: P.A. 81-382.)

(520 ILCS 5/1.9-1) (from Ch. 61, par. 1.9-1)
Sec. 1.9-1.
The following described areas are designated as State game farms:
Wilmington State Game Farm in Will County;
Glen D. Palmer State Game Farm in Kendall County;
Mt. Vernon State Game Farm in Jefferson County.
(Source: P.A. 78-255.)

(520 ILCS 5/1.9-2)
Sec. 1.9-2. Eminent domain. Notwithstanding any other provision of this Code, any power granted under this Code to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(520 ILCS 5/1.10) (from Ch. 61, par. 1.10)
Sec. 1.10. The Department shall take all measures necessary for the conservation, distribution, introduction and restoration of birds and mammals. The Department also shall bring or cause to be brought, actions and proceedings, in the name, and by the authority, of the People of the State of Illinois, to enforce the provisions of this Act, including administrative rules, and to recover any and all fines and penalties hereinafter provided for. Nothing in this Act shall be construed to authorize the Department to change any penalty prescribed by law for a violation of its provisions, or to change the amount of licenses prescribed by law. The Department is authorized to cooperate with the appropriate Departments of the Federal Government and other Departments or agencies of the State government and educational institutions in conducting surveys, experiments, or work of joint interest or benefit.
(Source: P.A. 85-152.)

(520 ILCS 5/1.11) (from Ch. 61, par. 1.11)
Sec. 1.11. The Department may establish Conservation Training Schools and employ technicians and such other help as may be necessary for the purpose of teaching conservation methods to employees of the Department, and such other interested groups as the Department shall deem necessary or desirable to carry out the provisions and purposes of this Act.
The Department shall, in order to educate the citizens of this State in the modern trends of conservation, disseminate conservation information and the provisions of this Act through the mediums of lectures, motion pictures, photographs, pictures, exhibits, radio, news items, pamphlets and other media the Department may deem suitable for this purpose.
The Department may publish, periodically, a bulletin or magazine containing information concerning the work of the Department, the conservation and propagation of wildlife, hunting and fishing, and any such other information as the Department deems to be of general or special interest to sportsmen and others affected by any law administered by the Department. A reasonable charge may be made for each copy of such publication. All funds derived from the sale of such publication shall be deposited in the Wildlife and Fish fund in the State Treasury.
(Source: P.A. 81-382.)

(520 ILCS 5/1.12) (from Ch. 61, par. 1.12)
Sec. 1.12. The Department shall use the most modern conservation methods to manage wildlife on State controlled lands or waters for propagation or breeding wildlife. The Department may cooperate with any person desirous of managing wildlife on private lands or waters by (a) furnishing trees, shrubs, seeds or other materials where deemed necessary or desirable and (b) providing labor, equipment and technical supervision to plan and assist the landowner in wildlife habitat development.
(Source: P.A. 81-382.)

(520 ILCS 5/1.13) (from Ch. 61, par. 1.13)
Sec. 1.13. The Department is authorized to issue a "Public Hunting Grounds for Waterfowl" daily usage stamp at a fee not to exceed $10 for duck hunting areas, and not to exceed $15 for Canada goose hunting areas; and assess a daily "Public Hunting Grounds for Game Birds" fee not to exceed $25 ($35 for non-residents) in 2008 and increasing by $5 every third year until the maximum fee is $50 ($60 for non-residents). Each person shall obtain such a stamp from the Department to be attached to the permit assigned to a person, or pay the daily fee to hunt game birds, under the provisions of the rules and regulations made by the Department for the operation of State Public Hunting Grounds. Rulemaking authority to implement this amendatory Act of the 95th General Assembly, if any, is conditioned on the rules being adopted in accordance with all provisions of the Illinois Administrative Procedure Act and all rules and procedures of the Joint Committee on Administrative Rules; any purported rule not so adopted, for whatever reason, is unauthorized.
The Department is authorized to permit hunters to harvest both male and female hand reared pheasants, bobwhite quail, chukar partridge, and gray partridge released on such public hunting grounds. The Department may permit hunters to harvest hand-reared game birds on State Public Hunting Grounds during a season set by administrative rule between the dates of September 1st and March 31st, both inclusive.
The Department shall cause an administrative rule, setting forth the rules and regulations for the operation of Public Hunting Areas on lands and waters owned or leased by this State.
(Source: P.A. 99-866, eff. 1-1-17.)

(520 ILCS 5/1.14) (from Ch. 61, par. 1.14)
Sec. 1.14. All authorized employees of the Department shall have the power of, and shall be peace officers in the enforcement of the provisions of this Act, including administrative rules, and may carry such weapons as may be necessary to arrest any person resisting arrest.
(Source: P.A. 85-152.)

(520 ILCS 5/1.15) (from Ch. 61, par. 1.15)
Sec. 1.15. All authorized employees of the Department, duly accredited officers of the U. S. Fish and Wildlife Service, and all sheriffs, deputy sheriffs, and other peace officers shall be empowered to arrest any person detected in violation of any of the provisions of this Act, including administrative rules.
All such officers shall make prompt investigation of any violation of the provisions of this Act, including administrative rules, reported by any other person, and cause a complaint to be filed before the Circuit Court having jurisdiction thereof in case there seems just ground for such complaint and evidence procurable to support the same.
Upon the filing of such complaint, such officers shall render assistance in the prosecution of the party against whom complaint is made.
Peace officers, but no employee of the Department, making arrests and serving warrants provided for by this Act shall receive the fees and mileage as provided by law for sheriffs.
Each duly accredited officer and authorized employee of the Department is authorized to execute and serve all warrants and processes issued by any Circuit Court.
In the performance of their law enforcement duties under this Act, authorized employees of the Department may operate vehicles owned or leased by the Department upon a highway, other than an interstate highway, limited access highway, State highway or any highway within the limits of an incorporated area, during hours of darkness without lighted headlamps, tail lamps and clearance lamps, notwithstanding the provisions of Article 12 of The Illinois Vehicle Code if so operating such vehicles will aid in the accomplishment of a lawful arrest for violation of this Act or subsequent administrative rules or in ascertaining whether a violation of this Act or subsequent administrative rules has been or is about to be committed and when it will not endanger the public health, safety and welfare.
(Source: P.A. 85-152.)

(520 ILCS 5/1.16) (from Ch. 61, par. 1.16)
Sec. 1.16. All State's Attorneys shall enforce the provisions of this Act, including administrative rules, in their respective counties, and shall prosecute all persons charged with violating such provisions, when so requested by the Department.
(Source: P.A. 85-152.)

(520 ILCS 5/1.17) (from Ch. 61, par. 1.17)
Sec. 1.17. All prosecutions provided for by this Act shall be brought before the Circuit Court for the county within which the offense was committed.
All such prosecutions shall be commenced within 2 years from the time the offense charged was committed.
(Source: P.A. 82-965.)

(520 ILCS 5/1.18) (from Ch. 61, par. 1.18)
Sec. 1.18. All fines provided for by this Act which are imposed and collected shall be remitted to the Department, within 30 days after the collection thereof, by the Clerk of the Circuit Court collecting such fines, who shall submit at the same time to the Department, a statement of the names of the persons so fined, the name of the arresting officer, the citation number, the amount of the fine, and the date of conviction.
(Source: P.A. 81-382.)

(520 ILCS 5/1.19) (from Ch. 61, par. 1.19)
Sec. 1.19. All authorized employees of the Department are empowered, pursuant to law, to enter all lands and waters to enforce the provisions of this Act. Authorized employees are further empowered to examine all buildings, private or public clubs (except dwellings), fish markets, cold storage houses, locker plants, camps, vessels, cars (except sealed railroad cars or other sealed common carrier), conveyances, vehicles, watercraft or other means of transportation or shipping whatsoever, tents, game bags, game coats or other receptacles, and to open and examine any box, barrel, package, or other receptacle in the possession of a common carrier, which they have reason to believe contains wild birds or any part thereof (their nests or eggs), or wild mammals or any part thereof, taken, destroyed, bought, sold or bartered, shipped or held in possession contrary to any of the provisions of this Act, including administrative rules, or that the receptacle containing the same is falsely labeled.
All authorized employees of the Department shall be given free access to and shall not be hindered or interfered with in making such examination, and any license issued by the Department held by the person preventing such free access or interfering with or hindering such authorized employee shall be subject to confiscation by the Department; and no license or permit of any kind whatsoever shall be issued to such person for the period of one year thereafter.
Authorized law enforcement employees of the Department are empowered to conduct examination of equipment and devices in the field, pursuant to law, to ensure compliance with the provisions of this Act.
(Source: P.A. 85-152.)

(520 ILCS 5/1.20) (from Ch. 61, par. 1.20)
Sec. 1.20. The possession of any wild bird or wild mammal protected under this Act, is prima facie evidence that the same is subject to all the provisions of this Act, including administrative rules, pertaining to the taking, possession and disposition thereof.
Whenever the contents of any box, barrel, package, or receptacle consists partly of contraband and partly of legal species or any part thereof (their nests or eggs), the entire contents of such box, barrel, package or other receptacle is subject to confiscation.
Whenever a person has in his or her possession in excess of the number of wild birds or wild mammals, or parts thereof, permitted under the provisions of this Act, including administrative rules, the entire number of wild birds or wild mammals, or parts thereof, in his or her possession is subject to confiscation.
(Source: P.A. 85-152.)

(520 ILCS 5/1.21) (from Ch. 61, par. 1.21)
Sec. 1.21. Whenever any authorized employee of the Department, sheriff, deputy sheriff or other peace officer of the State shall have reason to believe that any person, commercial institution, commission house, restaurant or cafe keeper, has in his or her, or its possession any wild birds or any part thereof (their nests or eggs), or wild mammals or any part thereof, contrary to the provisions of this Act, including administrative rules, he may file, or cause to be filed, his sworn complaint to such effect, before the Circuit Court and procure a search warrant and execute the same. Upon the execution of such search warrant, the officer executing same shall make due return thereof to the court issuing the same, together with an inventory of all the wild birds or any part thereof (their nests or eggs), or wild mammals or any part thereof, taken thereunder. The court shall thereupon issue process against the party owning, controlling or transporting the wild birds or any part thereof (their nests or eggs), or wild mammals or any part thereof, seized, and upon the return thereof it shall proceed to determine whether or not the same were held, possessed, or transported in violation of this Act, including administrative rules, and in case of a finding to the effect that the same were illegally held, possessed, transported or sold, a judgment shall be entered against the owner or party found in possession of the same for the costs of the proceeding and providing for the disposition of the property seized, as provided for by the terms hereof.
(Source: P.A. 85-152.)

(520 ILCS 5/1.22) (from Ch. 61, par. 1.22)
Sec. 1.22.
It shall be unlawful for any person to resist or obstruct any authorized employee of the Department or other peace officer in the discharge of his duties under the provisions hereof.
(Source: P.A. 77-1781.)

(520 ILCS 5/1.23) (from Ch. 61, par. 1.23)
Sec. 1.23.
It shall be unlawful for any person to represent himself falsely to be an authorized employee of the Department, or to assume to act as such without having been duly appointed and employed as such.
(Source: P.A. 77-1781.)

(520 ILCS 5/1.24) (from Ch. 61, par. 1.24)
Sec. 1.24.
Contraband wild birds or any part thereof (their nests or eggs), or wild mammals or any part thereof, or fur-bearing mammals or any part thereof seized and confiscated in accordance with the provisions hereof, shall be disposed of as directed by the Department.
(Source: P.A. 78-826.)

(520 ILCS 5/1.25) (from Ch. 61, par. 1.25)
(Text of Section before amendment by P.A. 100-512)
Sec. 1.25. Every hunting or trapping device, vehicle or conveyance, when used or operated illegally, or attempted to be used or operated illegally by any person in taking, transporting, holding, or conveying any wild bird or wild mammal, contrary to the provisions of this Act, including administrative rules, is a public nuisance and subject to seizure and confiscation by any authorized employee of the Department; upon the seizure of such item the Department shall take and hold the same until disposed of as hereinafter provided.
Upon the seizure of any property as herein provided, the authorized employee of the Department making such seizure shall forthwith cause a complaint to be filed before the Circuit Court and a summons to be issued requiring the person who illegally used or operated or attempted to use or operate such property and the owner and person in possession of such property to appear in court and show cause why the property seized should not be forfeited to the State. Upon the return of the summons duly served or other notice as herein provided, the court shall proceed to determine the question of the illegality of the use of the seized property and upon judgment being entered to the effect that such property was illegally used, an order may be entered providing for the forfeiture of such seized property to the Department and shall thereupon become the property of the Department; but the owner of such property may have a jury determine the illegality of its use, and shall have the right of an appeal, as in other cases. Such confiscation or forfeiture shall not preclude or mitigate against prosecution and assessment of penalties otherwise provided in this Act.
Upon seizure of any property under circumstances supporting a reasonable belief that such property was abandoned, lost or stolen or otherwise illegally possessed or used contrary to the provisions of this Act, except property seized during a search or arrest, and ultimately returned, destroyed, or otherwise disposed of pursuant to order of a court in accordance with this Act, the authorized employee of the Department shall make reasonable inquiry and efforts to identify and notify the owner or other person entitled to possession thereof, and shall return the property after such person provides reasonable and satisfactory proof of his ownership or right to possession and reimburses the Department for all reasonable expenses of such custody. If the identity or location of the owner or other person entitled to possession of the property has not been ascertained within 6 months after the Department obtains such possession, the Department shall effectuate the sale of the property for cash to the highest bidder at a public auction. The owner or other person entitled to possession of such property may claim and recover possession of the property at any time before its sale at public auction, upon providing reasonable and satisfactory proof of ownership or right of possession and reimbursing the Department for all reasonable expenses of custody thereof.
Any property, including guns, forfeited to the State by court order pursuant to this Section, may be disposed of by public auction, except that any property which is the subject of such a court order shall not be disposed of pending appeal of the order. The proceeds of the sales at auction shall be deposited in the Wildlife and Fish Fund.
The Department shall pay all costs of notices required by this Section.
(Source: P.A. 85-152.)

(Text of Section after amendment by P.A. 100-512)
Sec. 1.25. Every hunting or trapping device, vehicle or conveyance, when used or operated illegally, or attempted to be used or operated illegally by any person in taking, transporting, holding, or conveying any wild bird or wild mammal, contrary to the provisions of this Act, including administrative rules, is a public nuisance and subject to seizure and confiscation by any authorized employee of the Department; upon the seizure of such item the Department shall take and hold the same until disposed of as hereinafter provided.
Upon the seizure of any property as herein provided, the authorized employee of the Department making such seizure shall forthwith cause a complaint to be filed before the Circuit Court and a summons to be issued requiring the person who illegally used or operated or attempted to use or operate such property and the owner and person in possession of such property to appear in court and show cause why the property seized should not be forfeited to the State. Upon the return of the summons duly served or other notice as herein provided, the court shall proceed to determine the question of the illegality of the use of the seized property and upon judgment being entered to the effect that such property was illegally used, an order may be entered providing for the forfeiture of such seized property to the Department and shall thereupon become the property of the Department; but the owner of such property may have a jury determine the illegality of its use, and shall have the right of an appeal, as in other cases. Such confiscation or forfeiture shall not preclude or mitigate against prosecution and assessment of penalties otherwise provided in this Act.
Upon seizure of any property under circumstances supporting a reasonable belief that such property was abandoned, lost or stolen or otherwise illegally possessed or used contrary to the provisions of this Act, except property seized during a search or arrest, and ultimately returned, destroyed, or otherwise disposed of pursuant to order of a court in accordance with this Act, the authorized employee of the Department shall make reasonable inquiry and efforts to identify and notify the owner or other person entitled to possession thereof, and shall return the property after such person provides reasonable and satisfactory proof of his ownership or right to possession and reimburses the Department for all reasonable expenses of such custody. If the identity or location of the owner or other person entitled to possession of the property has not been ascertained within 6 months after the Department obtains such possession, the Department shall effectuate the sale of the property for cash to the highest bidder at a public auction. The owner or other person entitled to possession of such property may claim and recover possession of the property at any time before its sale at public auction, upon providing reasonable and satisfactory proof of ownership or right of possession and reimbursing the Department for all reasonable expenses of custody thereof.
Any property, including guns, forfeited to the State by court order pursuant to this Section, may be disposed of by public auction, except that any property which is the subject of such a court order shall not be disposed of pending appeal of the order. The proceeds of the sales at auction shall be deposited in the Wildlife and Fish Fund.
The Department shall pay all costs of notices required by this Section.
Property seized or forfeited under this Section is subject to reporting under the Seizure and Forfeiture Reporting Act.
(Source: P.A. 100-512, eff. 7-1-18.)

(520 ILCS 5/1.26) (from Ch. 61, par. 1.26)
Sec. 1.26. Each wild bird or wild mammal, or any part thereof (including the nests or eggs of wild birds), taken, shipped, offered or received for shipment, transported, bought, sold, or bartered, or had in possession, and each green hide of game mammals or fur-bearing mammals bought, sold, shipped, or had in possession contrary to the provisions of this Act, including administrative rules, and each trap, snare, net or other device, including ferrets, used or attempted to be used, in violation of such provisions constitutes a separate offense.
(Source: P.A. 85-152.)

(520 ILCS 5/1.27) (from Ch. 61, par. 1.27)
Sec. 1.27. Any person who aids or contributes in any manner to a violation of this Act, including administrative rules, is individually liable, as a separate offense under the provisions hereof, for the penalties imposed against the person who committed the violation.
(Source: P.A. 85-1181.)

(520 ILCS 5/1.28) (from Ch. 61, par. 1.28)
Sec. 1.28. Fees and fines; deposit in funds. All fees, fines, including bond forfeitures, income of whatsoever kind or nature derived from hunting and fishing activities on lands or waters or both under the jurisdiction or control of the Department, and all penalties collected under this Act shall be deposited in the State Treasury and shall be set apart in a special fund to be known as the "Wildlife and Fish Fund"; except that fees derived solely from the sale of salmon stamps, income from art contests for the salmon stamp, including income from the sale of reprints, and gifts, donations, grants and bequests of money for the conservation and propagation of salmon shall be deposited in the State Treasury and set apart in the special fund to be known as the "Salmon Fund"; and except that fees derived solely from the sale of state migratory waterfowl stamps, and gifts, donations, grants and bequests of money for the conservation and propagation of waterfowl shall be deposited in the special fund to be known as the "State Migratory Waterfowl Stamp Fund"; and except that, of fees derived solely from the sale of State Habitat Stamps, 64% shall be deposited into the Illinois Habitat Fund, 30% into the State Pheasant Fund, and 6% into the State Furbearer Fund. Income generated from the sale of artwork associated with the State Habitat Stamps shall be deposited into the Illinois Habitat Fund. All interest that accrues from monies deposited into the Wildlife and Fish Fund, the Salmon Fund, the State Migratory Waterfowl Stamp Fund, the State Furbearer Fund, the State Pheasant Fund, and the Illinois Habitat Fund shall be deposited into those funds, respectively. Appropriations from the "Wildlife and Fish Fund" shall be made only to the Department for the carrying out of the powers and functions vested by law in the Department for the administration and management of fish and wildlife resources of this State for such activities as the purchase of land for fish hatcheries, wildlife refuges, preserves and public shooting and fishing grounds; the purchase and distribution of wild birds, the eggs of wild birds, and wild mammals for rescuing, restoring and distributing fish; the maintenance of wildlife refuges, or preserves, public shooting grounds, public fishing grounds and fish hatcheries; and the feeding and care of wild birds, wild animals and fish.
(Source: P.A. 95-853, eff. 8-18-08.)

(520 ILCS 5/1.28a) (from Ch. 61, par. 1.28a)
Sec. 1.28a. The Wildlife and Fish Fund shall also be used for the purposes set forth in Section 1-235 of the Fish and Aquatic Life Code.
(Source: P.A. 87-895.)

(520 ILCS 5/1.29) (from Ch. 61, par. 1.29)
Sec. 1.29. Migratory Waterfowl Stamp Fund.
(a) There is hereby created in the State Treasury the State Migratory Waterfowl Stamp Fund. All fees collected from the sale of State Migratory Waterfowl Stamps shall be deposited into this Fund. These moneys shall be appropriated to the Department for the following purposes:
(1) 25% of funds derived from the sale of State

migratory waterfowl stamps and 100% of all gifts, donations, grants and bequests of money for the conservation and propagation of waterfowl, for projects approved by the Department for the purpose of attracting waterfowl and improving public migratory waterfowl areas within the State, and for payment of the costs of printing State migratory waterfowl stamps, the expenses incurred in acquiring State waterfowl stamp designs and the expenses of producing reprints. These projects may include the repair, maintenance and operation of public migratory waterfowl areas only in emergencies as determined by the State Duck Stamp Committee.

(2) 25% of funds derived from the sale of State

migratory waterfowl stamps will be turned over by the Department to appropriate non-profit organizations for the development of waterfowl propagation areas within the Dominion of Canada or the United States that specifically provide waterfowl for the Mississippi Flyway.

(3) 25% of funds derived from the sale of State

migratory waterfowl stamps shall be turned over by the Department to appropriate non-profit organizations to be used for the implementation of the North American Waterfowl Management Plan. These funds shall be used for the development of waterfowl areas within the Dominion of Canada or the United States that specifically provide waterfowl for the Mississippi Flyway.

(4) 25% of funds derived from the sale of State

migratory waterfowl stamps shall be available for use by the Department for internal administrative costs of the Department and for the maintenance of waterfowl habitat, including the replacement, repair, operation, and maintenance of pumps and levees used for water management on public migratory waterfowl areas within the State.

(b) Before turning over any funds under the provisions of paragraphs (2) and (3) of subsection (a) the Department shall obtain evidence that the project is acceptable to the appropriate governmental agency of the Dominion of Canada or the United States or of one of its Provinces or States having jurisdiction over the lands and waters affected by the project, and shall consult those agencies and the State Duck Stamp Committee for approval before allocating funds.
(c) The State Duck Stamp Committee shall consist of: (1) The State Waterfowl Biologist, (2) The Chief of the Wildlife Resources Division or his designee, (3) The Chief of the Land Management Division or his designee, (4) The Chief of the Engineering Division or his designee, and (5) Two or more at large representatives from statewide waterfowl organizations appointed by the Director. The Committee's duties shall be to review and recommend all Duck Stamp Projects and review and recommend all expenditures from the State Migratory Waterfowl Stamp Fund. The committee shall give due consideration to waterfowl projects that are readily available to holders of the State Migratory Waterfowl Stamp, wherever they may live in Illinois.
(Source: P.A. 96-831, eff. 1-1-10.)

(520 ILCS 5/1.30) (from Ch. 61, par. 1.30)
Sec. 1.30. The Department has the authority to sell Federal Migratory Bird Hunting and Conservation Stamps. The Department may consign, issue or otherwise make available such stamps for sale by designated agents as authorized in Section 3.37 of this Act. The income received from the sale of Federal Migratory Bird Hunting and Conservation Stamps shall be deposited in the Wildlife and Fish Fund. Proceeds collected, less administrative fees so authorized, shall be remitted to the United States Fish and Wildlife Services.
(Source: P.A. 85-966.)

(520 ILCS 5/1.31) (from Ch. 61, par. 1.31)
Sec. 1.31. Pheasant Fund. There is created in the State Treasury the State Pheasant Fund. All interest earned on monies in this Fund shall remain in the fund.
(a) Thirty percent of the money collected from the sale of State Habitat Stamps, and all interest earned, gifts, donations, grants, and bequests of money for the conservation of wild pheasants shall be deposited into the State Pheasant Fund for appropriation to the Department for the following purposes:
(1) 50% of funds derived from the sale of State

Habitat Stamps and deposited into the State Pheasant Fund, and all interest earned, gifts, donations, grants and bequests of money for the conservation of wild pheasants shall be used by the Department for the conservation of wild pheasants. Before allocating any funds under the provisions of this subsection, the Department shall submit plans for use of the funds to the State Pheasant Committee for its approval. Pheasant conservation projects may include land acquisition, pheasant habitat improvement on public or private land, pheasant research, and education of the public regarding pheasants and pheasant hunting. None of the monies spent under this Section shall be used for administrative expenses.

(2) 50% of funds derived from the sale of State

Habitat Stamps and deposited into the Pheasant Fund shall be allocated by the Department to appropriate not-for-profit organizations for the purpose of wild pheasant conservation. Before allocating any funds under the provisions of this paragraph (2), the Department shall submit the organizations' plans for use of the funds to the State Pheasant Committee for its approval. By December 31 of each year, any organization receiving funds under this paragraph (2) shall report to the Department and the Committee on its use of those funds. Pheasant conservation projects may include land acquisition, pheasant habitat improvement on public or private land, pheasant research, or education of the public regarding pheasants and pheasant hunting.

(b) The State Pheasant Committee is created and shall consist of: (1) the Chief of the Wildlife Resources Division or his designee, (2) the Chief of the Land Management Division or his designee, (3) one representative appointed by the Director who is from a nonprofit institution, corporation, or university within the State and is actively engaged in wildlife research pertaining to game birds, especially pheasants, (4) the Chief of the Technical Services Division or his designee, and (5) 2 or more representatives from statewide pheasant organizations, appointed by the Director. The Committee shall review and recommend all allocation of funds from the State Pheasant Fund.
(c) At the end of each license accounting period, if 30% of the money collected from the sale of State Habitat Stamps and deposited into the State Pheasant Fund is less than $500,000, the Director shall request a transfer and the State Comptroller and State Treasurer shall transfer from the Illinois Habitat Fund to the State Pheasant Fund the amount necessary to bring the total deposited into the State Pheasant Fund to $500,000.
(Source: P.A. 86-158; 86-1028; 87-135; 87-1015.)

(520 ILCS 5/1.32) (from Ch. 61, par. 1.32)
Sec. 1.32. Distribution of funds; State Furbearer Committee.
(a) There is created within the State Treasury the State Furbearer Fund. All interest earned on monies in this Fund shall remain in the fund. Six percent of the money collected from the sale of State Habitat Stamps, and all interest earned, gifts, donations, grants, and bequests of money for the conservation of furbearing mammals shall be deposited into the State Furbearer Fund and shall be held separate and apart from the general fund. These monies shall be appropriated to the Department for the following purposes:
(1) 10% of all funds derived from the sale of State

Habitat Stamps and deposited into the State Furbearer Fund, and 100% of all interest earned, gifts, donations, grants and bequests of money for the conservation of furbearing mammals shall be appropriated for the purpose of conservation of fur-bearing mammals, and for projects, approved by the Department, for the purpose of developing and improving public fur-bearing mammal habitat management areas within the State. The State Furbearer Committee may include, on an emergency basis only, any projects as the repair, maintenance, and operation of mammal habitat management areas, except that no monies spent within the State for this purpose shall be used for administrative expenses.

(2) 45% of all funds derived from the sale of State

Habitat Stamps and deposited into the State Furbearer Fund shall be allocated by the Department to suitable non-profit institutions, corporations, or universities, for projects approved by the Department, for the purpose of conducting surveys and investigations concerning the biology, ecology, and management of fur-bearing mammals within the State. Before allocating any funds under the provisions of this paragraph (2), the Department shall obtain evidence that the project is acceptable to the appropriate non-profit institution, corporation, or university having jurisdiction over the expenditure of funds for the project, and shall consult those non-profit institutions, corporations, and universities and the State Furbearer Committee for approval before allocating funds.

(3) 45% of all funds derived from the sale of State

Habitat Stamps and deposited into the State Furbearer Fund shall be allocated for projects approved by the Department for the purpose of educating hunters and trappers of fur-bearing mammals within the State and the general public concerning the role that hunting and trapping has upon fur-bearing mammal management, concerning the laws associated with the harvesting of fur-bearing mammals, concerning the techniques used in the hunting and trapping of fur-bearing mammals, and concerning the conservation, management, and ecology of fur-bearing mammals. Projects, as determined by the State Furbearer Committee, may include the promotion of products made from wild fur-bearing mammals, except that no monies spent for these projects shall be used for administrative expenses.

All allocations and accounting of moneys in the State Furbearer Fund, including all expenditures previously incurred, shall be allocated according to the percentages established by this amendatory Act of 1992.
(b) The State Furbearer Committee shall consist of: (1) the State Furbearer Biologist, (2) the Chief of the Division of Wildlife Resources or his designee, (3) the Chief of the Division of Land Management or his designee, (4) one representative appointed by the Director who is from a nonprofit institution, corporation or university within the State and is actively engaged in wildlife research pertaining to game or fur-bearing mammals, and (5) at least 2, but not more than 3, at large representatives from statewide fur-bearing mammal hunting and trapping organizations appointed by the Director. The Committee's duties shall be to review and recommend all State Furbearer Projects, and to review and recommend all expenditures from the State Furbearer Fund.
(c) At the end of each license accounting period, if 6% of the money collected from the sale of State Habitat Stamps and deposited into the State Furbearer Fund is less than $100,000, the Director shall request a transfer and the State Comptroller and State Treasurer shall transfer from the Illinois Habitat Fund to the State Furbearer Fund the amount necessary to bring the total deposited into the State Furbearer Fund to $100,000.
(Source: P.A. 86-159; 86-1028; 87-135; 87-1015.)

(520 ILCS 5/2.1) (from Ch. 61, par. 2.1)
Sec. 2.1. The ownership of and title to all wild birds and wild mammals within the jurisdiction of the State are hereby declared to be in the State, and no wild birds or wild mammals shall be taken or killed, in any manner or at any time, unless the person or persons so taking or killing the same shall consent that the title thereto shall be and remain in the State for the purpose of regulating the taking, killing, possession, use, sale and transportation thereof, after such taking or killing, as hereinafter set forth. The taking or killing of wild birds or wild mammals at any time, in any manner, and by any person, shall be deemed a consent on the part of such person that the title to such wild birds or wild mammals shall remain in the State for the purpose of regulating the possession, use, sale and transportation thereof.
The regulation and licensing of the taking of wildlife in Illinois are exclusive powers and functions of the State. A home rule unit may not regulate or license the taking of wildlife. This Section is a denial and limitation of home rule powers and functions under subsection (h) of Section 6 of Article VII of the Illinois Constitution.
(Source: P.A. 87-296.)

(520 ILCS 5/2.2) (from Ch. 61, par. 2.2)
Sec. 2.2. This Act shall apply only to the wild birds and parts of wild birds (including, but not limited to, their nests and eggs), and wild mammals and parts of wild mammals, which shall include their green hides, in the State of Illinois, or which may be brought into the State.
Wildlife protected by this Act, hereby defined as protected species, include the following wild species and all wild species contained in listed families, including, but not limited to, groups of wild species preceding each family name: (except the House Sparrow, Passer domesticus; European Starling, Sturnus vulgaris; and Rock Pigeon, Domestic Pigeon, Columba livia; Purple Swamphen, Porphyrio porphyio; or Muscovy Duck, Cairina moschata). GAME BIRDS-Ruffed grouse, Bonasa umbellus; Sharp-tailed grouse, Tympanuchus phasianellus; Northern Bobwhite, Colinus virginianus; Gray Partridge, Perdix perdix; Chukar, Alectoris chukar; Ring-necked Pheasant, Phasianus colchicus; Greater Prairie Chicken, Tympanuchus cupido; Wild Turkey, Meleagris gallopavo. MIGRATORY GAME BIRDS-Waterfowl including brant, ducks, geese, and swans, Anatidae; wild species of the families Rallidae, Scolopacidae, Columbidae, and Corvidae that may be legally hunted as provided for in Section 2.18 of this Act. RESIDENT AND MIGRATORY NON-GAME BIRDS-Loons, Gaviidae; grebes, Podicipedidae; pelicans, Pelecanidae; gannets, Sulidae; cormorants, Phalacrocoracidae; anhingas, Anhingidae; frigatebirds, Fregatidae; herons, bitterns and egrets, Ardeidae; ibises and spoonbills, Threskiornithidae; storks, Ciconiidae; vultures, Cathartidae; kites, hawks, ospreys, and eagles, Accipitridae; falcons, merlins, and kestrels, Falconidae; rails, gallinules, and moorhens, which may not be legally hunted, Rallidae; cranes, Gruidae; all shorebirds that may not be legally hunted, of the families Charadriidae, Scolopacidae, and Recurvirostridae gulls, terns, jaegers, skimmers, and kittiwakes, Laridae; dovekies and murrelets, Alcidae; doves and pigeons, which may not be legally hunted, Columbidae; cuckoos and anis, Cuculidae; owls, Tytonidae and Strigidae; whip-poor-wills, chuck-will's-widows, and nighthawks, Caprimulgidae; swifts, Apodidae; hummingbirds, Trochilidae, Kingfishers, Alcedinidae; woodpeckers, flickers, and sapsuckers, Picidae; kingbirds, pewees, phoebes, and flycatchers, Tyrannidae shrikes, Laniidae; vireos, Vireonidae; magpies, ravens, and jays, Corvidae; larks, Alaudidae; swallows and martins, Hirundinidae; chickadees and titmice, Paridae; nuthatches, Sittidae; creepers, Certhiidae; wrens, Troglodytidae; kinglets, Regulidae; gnatcatchers, Sylviidae; robins, bluebirds, solitaires, veerys, and thrushes, Turdidae; mockingbirds, catbirds, and thrashers, Mimidae; pipits, Motacillidae; waxwings, Bombycillidae; warblers, parulas, redstarts, ovenbirds, waterthrushes, yellowthroats, and chats, Parulidae; tanagers, Thraupidae; towhees, longspurs, sparrows, buntings, and juncos, Emberizidae; dickcissels, cardinals, buntings, and grosbeaks, Cardinalidae; blackbirds, meadowlarks, bobolinks, grackles, cowbirds, and orioles, Icteridae; grosbeaks, finches, crossbills, redpolls, and siskins, Fringillidae. GAME MAMMALS-Woodchuck, Marmota monax; Gray squirrel, Sciurus carolinensis; Fox squirrel, Sciurus niger; Eastern cottontail, Sylvilagus floridanus; Swamp rabbit, Sylvilagus aquaticus; White-tailed deer, Odocoileus virginianus. FUR-BEARING MAMMALS-Muskrat, Ondatra zibethicus; Beaver, Castor canadensis; Raccoon, Procyon lotor; Opossum, Didelphis virginiana; Least weasel, Mustela nivalis; Long-tailed weasel, Mustela frenata; Mink, Mustela vison; River otter, Lontra canadensis; Striped skunk, Mephitis mephitis; Badger, Taxidea taxus; Red fox, Vulpes vulpes; Gray fox, Urocyon cinereoargenteus; Coyote, Canis latrans; Bobcat, Lynx rufus. OTHER MAMMALS-Flying squirrel, Glaucomys volans; Red squirrel, Tamiasciurus hudsonicus; Eastern Woodrat, Neotoma floridana; Golden Mouse, Ochrotomys nuttalli; Rice Rat, Oryzomys palustris; Franklin's Ground Squirrel, Spermophilus franklinii; Bats, Vespertilionidae; Gray wolf, Canis lupus; American black bear, Ursus americanus; Cougar, Puma concolor.
It shall be unlawful for any person at any time to take, possess, sell, or offer for sale, propagate, or release into the wild, any of these wild birds (dead or alive) and parts of wild birds (including, but not limited to, their nests and eggs), wild mammals (dead or alive) and parts of wild mammals, including their green hides contrary to the provisions of this Act. However, nothing in this Act shall prohibit bona-fide public or state scientific, educational or zoological institutions from receiving, holding, and displaying protected species that were salvaged or legally obtained.
It shall be unlawful for any person to take any other living wildlife animal not covered by this Act without the permission of the landowner or tenant.
(Source: P.A. 97-431, eff. 8-16-11; 98-1033, eff. 1-1-15.)

(520 ILCS 5/2.2a)
Sec. 2.2a. Invasive and exotic wild animals. The Department may prohibit or limit the importation, possession, release into the wild, take, commercialization of take, sale, and propagation of wild mammals, wild birds, and feral livestock that are not defined as protected species in Section 2.2 of this Act, to reduce risks of communicable diseases, nuisances, and damages to wild or domestic species, agricultural crops, property, and environment. The Department shall set forth applicable regulations in an administrative rule. Nothing in this Act shall prohibit bona fide public or State scientific, educational, or zoological institutions from receiving, holding, and displaying unprotected species that were salvaged or legally obtained.
Nothing in this Section shall be construed to criminalize the accidental escape of domestic livestock.
(Source: P.A. 97-431, eff. 8-16-11.)

(520 ILCS 5/2.2b)
Sec. 2.2b. Imminent threat; nuisance permits.
(a) It shall not be illegal for an owner or tenant of land, or his or her designated agent, to immediately take on his or her property a gray wolf, Canis lupus; American black bear, Ursus americanus; or cougar, Puma concolor if, at any time, the gray wolf, American black bear, or cougar is stalking or causing an imminent threat or there is a reasonable expectation that it causes an imminent threat of physical harm or death to a human, livestock, or domestic animals or harm to structures or other property on the owner's or tenant's land.
(b) The Department may grant a nuisance permit to the owner or tenant of land, or his or her designated agent, for the taking of a gray wolf, American black bear, or cougar that is causing a threat to an owner or tenant of land or his or her property that is not an immediate threat under subsection (a) of this Section.
(c) The Department shall adopt rules to implement this Section.
(Source: P.A. 98-1033, eff. 1-1-15; 99-78, eff. 7-20-15.)

(520 ILCS 5/2.3) (from Ch. 61, par. 2.3)
Sec. 2.3. Release of Wildlife - Permission. It shall be unlawful to release from captivity any live bird or mammal, either indigenous or non-indigenous in this State and that is ordinarily considered a wildlife species except as provided in Sections 2.2, 2.4, 2.34, 2.37, 3.23 and 3.29, anywhere in this State without first securing the written permission of the Department to do so. The Department may set forth applicable regulations by administrative rule.
(Source: P.A. 97-431, eff. 8-16-11.)

(520 ILCS 5/2.4) (from Ch. 61, par. 2.4)
Sec. 2.4. The term birds of prey shall include all species of owls, falcons, hawks, kites, harriers, ospreys and eagles. It shall be unlawful for any person, organization or institution to take or possess a bird of prey (raptor) without first obtaining a license or appropriate permit from the Department. All applicants must be at least 14 years of age. Regulations for the capture, use, possession and transportation of birds of prey for falconry or captive propagation purposes are provided by administrative rule. The fee for a falconry license is $200 for 5 years and must be renewed every 5 years. The fee for a captive propagation permit is $200 for 5 years and must be renewed every 5 years. The fee for a raptor capture permit for a resident of the State of Illinois is $50 per year. The fee for a non-resident raptor capture permit is $100 per year. A Scientific Collectors Permit, available to qualified individuals as provided in Section 3.22 of this Act, may be obtained from the Department for scientific, educational or zoological purposes. No person may have in their possession Bald Eagle, Haliaeetus leucocephalus; Osprey, Pandion haliaeetus; or Barn Owl, Tyto alba. All captive-held birds of prey must be permanently marked as provided by administrative rule. The use of birds of prey for the hunting of game birds, migratory birds, game mammals, and furbearing mammals shall be lawful during falconry seasons, which shall be set by administrative rule.
(Source: P.A. 97-1136, eff. 1-1-13.)

(520 ILCS 5/2.5)
Sec. 2.5. (Repealed).
(Source: P.A. 99-143, eff. 7-27-15. Repealed by P.A. 100-489, eff. 9-8-17.)

(520 ILCS 5/2.5a)
Sec. 2.5a. (Repealed).
(Source: P.A. 99-308, eff. 8-7-15. Repealed by P.A. 100-489, eff. 9-8-17.)

(520 ILCS 5/2.6) (from Ch. 61, par. 2.6)
Sec. 2.6. Pheasant season; limits.
It shall be unlawful for any person to take cock pheasants except with shotgun or bow and arrow during the open season which will be set annually by the Director between the dates of October 15--January 31st, both inclusive. Dogs may be used in hunting with either shotgun or bow and arrow.
It shall be unlawful to take or possess more than the daily limit and possession limit of cock pheasants. The daily and possession limits for cock pheasants shall be set annually by the Director of the Department and shall not exceed a daily limit of 3 and a possession limit of 6, except as provided by Sections 1.13, 3.27 and 3.28 of this Act.
It is unlawful to remove plumage of pheasants in the field or while being transported from the field to one's home or to a commercial preservation facility.
It shall be unlawful to take or possess hen pheasants at any time, except as provided in Section 2.4, 3.23 or 3.27.
The provisions of this Section are subject to modification by administrative rule.
(Source: P.A. 90-225, eff. 7-25-97.)

(520 ILCS 5/2.7) (from Ch. 61, par. 2.7)
Sec. 2.7. It shall be unlawful for any person to take quail except with shotgun, or bow and arrow, and only during the open season which will be set annually by the Director between the dates of October 15th - January 31st, both inclusive. Dogs may be used in hunting with either shotgun or bow and arrow.
It shall be unlawful to take or possess more than the daily limit and possession limit of bobwhite quail that shall be set annually by the Director of the Department which cannot exceed a daily take limit of 10 and a possession limit of 20.
The provisions of this Section are subject to modification by administrative rule.
(Source: P.A. 85-1209.)

(520 ILCS 5/2.8) (from Ch. 61, par. 2.8)
Sec. 2.8. It is unlawful for any person to take ruffed, sharp-tailed, and pinnated grouse (prairie chicken) in this State at any time.
(Source: P.A. 81-382.)

(520 ILCS 5/2.9) (from Ch. 61, par. 2.9)
Sec. 2.9. It shall be unlawful for any person to take or possess wild turkey unless they are taken or possessed in compliance with Sections 2.10 and 2.11 and any administrative rules issued pursuant to the provisions of such Sections.
(Source: P.A. 85-152.)

(520 ILCS 5/2.10) (from Ch. 61, par. 2.10)
Sec. 2.10. The Department may, on an annual basis, establish a spring wild turkey open season within the period beginning on March 1 and running through May 31, and a fall wild turkey season within the period beginning on October 1 and running through January 31. The Department may, on an annual basis, establish a youth-only spring wild turkey season which shall include 2 consecutive weekends. It shall be unlawful for any person to take wild turkey without possessing a valid "Wild Turkey Hunting Permit". Persons holding a spring permit may take female wild turkeys with visible beards or male wild turkeys during the spring open season. Persons holding a fall permit may take turkeys of either sex during the fall open season. The Department shall cause notice of administrative rules setting forth the prescribed rules and regulations, including those counties of the State where open seasons are established, to be given in accordance with Sections 1.3 and 1.13.
(Source: P.A. 99-869, eff. 1-1-17.)

(520 ILCS 5/2.11) (from Ch. 61, par. 2.11)
Sec. 2.11. Before any person may lawfully hunt wild turkey, he shall first obtain a "Wild Turkey Hunting Permit" in accordance with the prescribed regulations set forth in an administrative rule of the Department. The fee for a Resident Wild Turkey Hunting Permit shall not exceed $15.
Upon submitting suitable evidence of legal residence in any other state, non-residents shall be charged a fee not to exceed $125 for wild turkey hunting permits.
The Department may by administrative rule allocate and issue non-resident Wild Turkey Permits and establish fees for such permits.
It shall be unlawful to take wild turkey except by use of a bow and arrow or a shotgun of not larger than 10 nor smaller than 20 gauge with shot size not larger than No. 4, and no person while attempting to so take wild turkey may have in his possession any other gun.
It shall be unlawful to take, or attempt to take wild turkey except during the time from 1/2 hour before sunrise to 1/2 hour after sunset or during such lesser period of time as may be specified by administrative rule, during those days for which an open season is established.
It shall be unlawful for any person to take, or attempt to take, wild turkey by use of dogs, horses, automobiles, aircraft or other vehicles, or conveyances, or by the use or aid of bait or baiting of any kind. For the purposes of this Section, "bait" means any material, whether liquid or solid, including food, salt, minerals, and other products, except pure water, that can be ingested, placed, or scattered in such a manner as to attract or lure wild turkeys. "Baiting" means the placement or scattering of bait to attract wild turkeys. An area is considered as baited during the presence of and for 10 consecutive days following the removal of the bait.
It is unlawful for any person to take in Illinois or have in his possession more than one wild turkey per valid permit.
For the purposes of calculating acreage under this Section, the Department shall, after determining the total acreage of the applicable tract or tracts of land, round remaining fractional portions of an acre greater than or equal to half of an acre up to the next whole acre.
For the purposes of taking wild turkey, nothing in this Section shall be construed to prevent the manipulation, including mowing or cutting, of standing crops as a normal agricultural or soil stabilization practice, food plots, or normal agricultural practices, including planting, harvesting, and maintenance such as cultivating. Such manipulation for the purpose of taking wild turkey may be further modified by administrative rule.
(Source: P.A. 98-180, eff. 8-5-13; 99-869, eff. 1-1-17.)

(520 ILCS 5/2.13) (from Ch. 61, par. 2.13)
Sec. 2.13. It shall be unlawful for any person to take Hungarian partridge except with shotgun, or bow and arrow, during the open season which will be set annually by the Director between the dates of October 15th - January 31st, both inclusive.
It shall be unlawful to take or possess more than the daily limit and possession limit of Hungarian partridge that will be set annually by the Director of the Department which cannot exceed a daily take limit of 6 and a possession limit of 12. Dogs may be used in hunting with either gun or bow and arrow.
(Source: P.A. 81-382.)

(520 ILCS 5/2.15) (from Ch. 61, par. 2.15)
Sec. 2.15.
It shall be unlawful for any person to possess at any time any net or trap for the purpose of netting or trapping any of the game birds defined by this Act.
(Source: P.A. 77-1781.)

(520 ILCS 5/2.16) (from Ch. 61, par. 2.16)
Sec. 2.16. It shall be unlawful to sell or barter, or offer to sell or barter, buy or barter, or offer to buy or barter any of the game birds defined in this Act, whether taken in this State or in some other state and imported into Illinois, except as provided in Sections 3.23, 3.24, and 3.27 of this Act.
(Source: P.A. 81-382.)

(520 ILCS 5/2.18) (from Ch. 61, par. 2.18)
Sec. 2.18. It shall be unlawful to take, possess, transport or use migratory game birds except during such periods of time, and only in such manner and numbers, as may be permitted pursuant to the Federal "Migratory Bird Treaty Act", and the "Migratory Bird Hunting Stamp Act", and further as permitted by this Act and State regulations made pursuant to this Act. The Director shall give due notice of any regulations, or any administrative rule, issued pursuant to said "Migratory Bird Treaty Act" and observe the provisions thereof in the enforcement of this Act.
(Source: P.A. 85-152.)

(520 ILCS 5/2.18-1) (from Ch. 61, par. 2.18-1)
Sec. 2.18-1. (a) It shall be lawful for any person who holds the licenses, permits and stamps required by this Act for the taking of migratory waterfowl to use, in addition to or in lieu of any other authorized ammunition, either lead or steel shotgun pellets in taking such waterfowl at any location in the State where the hunting of migratory waterfowl is authorized, except as provided under subsection (b) of this Section and at specific sites where there are documented cases of lead poisoning of waterfowl and all alternative methods of alleviating lead poisoning (such as dewatering, flooding and/or tillage) have been determined to be unsuccessful in preventing lead poisoning losses of waterfowl. At such specific sites, shot shell ammunition containing non-toxic pellets, such as steel, shall be used. These specific sites may be designated by the Department after statewide public hearings have been conducted and the results of such hearings have been reviewed.
(b) The Department shall be authorized to designate by rule, pursuant to the Illinois Administrative Procedure Act, areas that shall be limited to the use of non-toxic pellets; provided, however, that such authorization shall only exist for those areas which the federal government has mandated shall be closed to all waterfowl hunting unless the State agrees to the prohibition of the use of toxic shotgun pellets.
No State agency shall issue or make any rule, regulation, order or agreement which is in conflict with this Section.
(Source: P.A. 91-357, eff. 7-29-99.)

(520 ILCS 5/2.19) (from Ch. 61, par. 2.19)
Sec. 2.19. It shall be unlawful to use a floating blind for the taking of migratory waterfowl, as permitted by this Act, unless such blind is anchored in a stationary position when in use. This does not prohibit the use of a scull boat in taking migratory waterfowl except where use of a scull boat is prohibited by Administrative Rule. A scull boat is defined as a boat propelled by means of an oar fixed in a notch in the transom of a boat and worked in a turning or sculling motion.
A floating blind is defined as any watercraft or floating structure that is camouflaged, disguised, or altered in appearance to offer a place of concealment and is capable of carrying a person. Such floating blind may be mechanically powered as long as such power is used only for movement to and from the place of hunting and no attempt is made to hunt during such movement.
(Source: P.A. 85-152.)

(520 ILCS 5/2.20) (from Ch. 61, par. 2.20)
Sec. 2.20. It shall be unlawful to take waterfowl or any species of wildlife in any area managed by the Department unless those species are taken in compliance with the rules and regulations established by the Department of which notice is given in accordance with Section 1.13.
(Source: P.A. 81-382.)

(520 ILCS 5/2.23) (from Ch. 61, par. 2.23)
Sec. 2.23. It is unlawful for any person to take any species of waterfowl protected by this Act on the Horseshoe Lake Waterfowl Refuge, and those areas adjacent within the tract of land hereinafter described, or on the Marion-Pickerell Waterfowl Refuge, as hereinafter described, or any species of wildlife except as authorized by administrative rule or nuisance animal removal permit under Department supervision.
(1) Horseshoe Lake Waterfowl Management Area:
Beginning at the intersection of State Highway No. 3 and

the Olive Branch Miller City Road, thence in southerly direction to the intersection of the Olive Branch-Miller City Road and the Promised Land Road, thence easterly to the intersection of the Promised Land Road and Old Highway No. 3, thence northwesterly to intersection of Old Highway No. 3 and State Highway No. 3 and thence northwesterly along State Highway No. 3 to point of beginning, at Olive Branch.

(2) Marion-Pickerell Wildlife Refuge:
TRACT 1: The West fractional part of the Southwest

Quarter of Fractional Section 14, Township 19 North, Range 11 West of the Third Principal Meridian, being all that part of the Southwest Quarter of said Fractional Section 14 lying West of the Old or Natural Bed of the Sangamon River. Situated in Cass County, Illinois.

TRACT 2: The West fractional part of the Northwest

Quarter of Fractional Section 23, Township 19 North, Range 11 West of the Third Principal Meridian, being all that part of the Northwest Quarter of said Fractional Section 23 lying West of the Old or Natural Bed of the Sangamon River; EXCEPTING that part thereof lying East of the Westerly line of the Mason and Cass River District Ditch (reference being had to the Quit-Claim Deed from William G. Harris, et al., to the Mason and Cass River District, dated June 18, 1910, recorded August 30, 1910 in Deed Record 74 at Page 49). Situated in Cass County, Illinois.

TRACT 3: The West fractional part of the South Half of

Fractional Section 23, Township 19 North, Range 11 West of the Third Principal Meridian, being all that part of the South Half of said Fractional Section 23 lying West of the Old or Natural Bed of the Sangamon River; EXCEPTING that part thereof lying East of the West line of the Mason and Cass River District Ditch (reference being had to the Quit-Claim Deed from William G. Harris, et al., to the Mason and Cass River District, dated June 18, 1910, recorded August 30, 1910 in Deed Record 74 at Page 49); AND ALSO EXCEPTING THEREFROM the following described tract: 1.61 chains of even width off of the South side or end of 12.32 chains of even width off of the North side or end of all that part of the Southwest Quarter of said Fractional Section 23 lying West of the Mason and Cass River District Ditch. Situated in Cass County, Illinois.

TRACT 4: The South Half of the Southeast Quarter, and the

fractional South Half of the Southwest Quarter, all in Section 14, Township 19 North, Range 11 West of the Third Principal Meridian. Situated in Mason County, Illinois.

TRACT 5: The Southwest Quarter of the Northeast Quarter

of Section 23, all that part of the Northwest Quarter of Section 23 as lies East of the Sangamon River, and 20 acres off of the North end of the West Half of the Southeast Quarter of Section 23, all in Township 19 North, Range 11 West of the Third Principal Meridian. Situated in Mason County, Illinois.

TRACT 6. The North Half of the Northeast Quarter of

Section 23, the Southeast Quarter of the Northeast Quarter of Section 23, and the Northeast Quarter of the Southeast Quarter of Section 23, all in Township 19 North, Range 11 West of the Third Principal Meridian. Situated in Mason County, Illinois.

TRACT 7. All that part of the West fractional part of the

Northwest Quarter of Fractional Section 23, and all that part of the West fractional part of the South Half of Fractional Section 23, lying West of the Old or Natural Bed of the Sangamon River and East of the westerly line of the Mason and Cass River District Ditch (reference being had to the Quit-Claim Deed from William G. Harris, et al., to the Mason and Cass River District, dated June 18, 1910 and recorded August 30, 1910 in Deed Record 74 at page 49), all in Township 19 North, Range 11 West of the Third Principal Meridian, containing a total of 20.57 acres, more or less, with 8.43 acres lying West of the westerly bank of the Old or Natural Bed of the Sangamon River, and with 12.14 acres lying between the westerly bank and the centerline of the Old or Natural Bed of the Sangamon River; EXCEPTING the South 13 acres thereof, the North line of said 13 acre tract being parallel with the East-West Quarter Section line of said Fractional Section 23. Situated in Cass County, Illinois.

It shall be unlawful to take any species of wildlife on any property named as a wildlife refuge by the Department or on other Department management areas except as provided by Section 2.25 and Administrative Rules.
(Source: P.A. 86-388; 87-1015.)

(520 ILCS 5/2.24) (from Ch. 61, par. 2.24)
Sec. 2.24. It shall be unlawful to take or possess deer in this State, except in compliance with the provisions of Sections 2.25, 2.26, and 3.23 and subsections (a), (g), (n), (r), (t), (w), and (y) of Section 2.33, and the administrative rules issued under the provisions of those Sections. It is unlawful for any person to knowingly take any all-white whitetail deer (Odocoileus virginianus) in this State at any time.
(Source: P.A. 99-528, eff. 7-8-16.)

(520 ILCS 5/2.25) (from Ch. 61, par. 2.25)
Sec. 2.25. It shall be unlawful for any person to take deer except (i) with a shotgun, handgun, or muzzleloading rifle or (ii) as provided by administrative rule, with a bow and arrow, during the open season of not more than 14 days which will be set annually by the Director between the dates of November 1st and December 31st, both inclusive, or a special 3-day, youth-only season between the dates of September 1 and October 31. For the purposes of this Section, legal handguns include any centerfire handguns of .30 caliber or larger with a minimum barrel length of 4 inches. The only legal ammunition for a centerfire handgun is a cartridge of .30 caliber or larger with a capability of at least 500 foot pounds of energy at the muzzle. Full metal jacket bullets may not be used to harvest deer.
The Department shall make administrative rules concerning management restrictions applicable to the firearm and bow and arrow season.
It shall be unlawful for any person to take deer except with a bow and arrow during the open season for bow and arrow set annually by the Director between the dates of September 1st and January 31st, both inclusive.
It shall be unlawful for any person to take deer except with (i) a muzzleloading rifle or (ii) bow and arrow during the open season for muzzleloading rifles set annually by the Director.
The Director shall cause an administrative rule setting forth the prescribed rules and regulations, including bag and possession limits and those counties of the State where open seasons are established, to be published in accordance with Sections 1.3 and 1.13 of this Act.
The Department may establish separate harvest periods for the purpose of managing or eradicating disease that has been found in the deer herd. This season shall be restricted to gun or bow and arrow hunting only. The Department shall publicly announce, via statewide news release, the season dates and shooting hours, the counties and sites open to hunting, permit requirements, application dates, hunting rules, legal weapons, and reporting requirements.
The Department is authorized to establish a separate harvest period at specific sites within the State for the purpose of harvesting surplus deer that cannot be taken during the regular season provided for the taking of deer. This season shall be restricted to gun or bow and arrow hunting only and shall be established during the period of September 1st to February 15th, both inclusive. The Department shall publish suitable prescribed rules and regulations established by administrative rule pertaining to management restrictions applicable to this special harvest program. The Department shall allow unused gun deer permits that are left over from a regular season for the taking of deer to be rolled over and used during any separate harvest period held within 6 months of the season for which those tags were issued at no additional cost to the permit holder subject to the management restrictions applicable to the special harvest program.
(Source: P.A. 97-907, eff. 8-7-12; 98-368, eff. 8-16-13.)

(520 ILCS 5/2.26) (from Ch. 61, par. 2.26)
Sec. 2.26. Deer hunting permits. Any person attempting to take deer shall first obtain a "Deer Hunting Permit" issued by the Department in accordance with its administrative rules. Those rules must provide for the issuance of the following types of resident deer archery permits: (i) a combination permit, consisting of one either-sex permit and one antlerless-only permit, (ii) a single antlerless-only permit, and (iii) a single either-sex permit. The fee for a Deer Hunting Permit to take deer with either bow and arrow or gun shall not exceed $25.00 for residents of the State. The Department may by administrative rule provide for non-resident deer hunting permits for which the fee will not exceed $300 in 2005, $350 in 2006, and $400 in 2007 and thereafter except as provided below for non-resident landowners and non-resident archery hunters. The Department may by administrative rule provide for a non-resident archery deer permit consisting of not more than 2 harvest tags at a total cost not to exceed $325 in 2005, $375 in 2006, and $425 in 2007 and thereafter.
The standards and specifications for use of guns and bow and arrow for deer hunting shall be established by administrative rule.
No person may have in his possession any firearm not authorized by administrative rule for a specific hunting season when taking deer.
Persons having a firearm deer hunting permit shall be permitted to take deer only during the period from 1/2 hour before sunrise to 1/2 hour after sunset, and only during those days for which an open season is established for the taking of deer by use of shotgun, handgun, or muzzle loading rifle.
Persons having an archery deer hunting permit shall be permitted to take deer only during the period from 1/2 hour before sunrise to 1/2 hour after sunset, and only during those days for which an open season is established for the taking of deer by use of bow and arrow.
It shall be unlawful for any person to take deer by use of dogs, horses, automobiles, aircraft or other vehicles, or by the use or aid of bait or baiting of any kind. For the purposes of this Section, "bait" means any material, whether liquid or solid, including food, salt, minerals, and other products, except pure water, that can be ingested, placed, or scattered in such a manner as to attract or lure white-tailed deer. "Baiting" means the placement or scattering of bait to attract deer. An area is considered as baited during the presence of and for 10 consecutive days following the removal of bait. Nothing in this Section shall prohibit the use of a dog to track wounded deer. Any person using a dog for tracking wounded deer must maintain physical control of the dog at all times by means of a maximum 50 foot lead attached to the dog's collar or harness. Tracking wounded deer is permissible at night, but at no time outside of legal deer hunting hours or seasons shall any person handling or accompanying a dog being used for tracking wounded deer be in possession of any firearm or archery device. Persons tracking wounded deer with a dog during the firearm deer seasons shall wear blaze orange as required. Dog handlers tracking wounded deer with a dog are exempt from hunting license and deer permit requirements so long as they are accompanied by the licensed deer hunter who wounded the deer.
It shall be unlawful to possess or transport any wild deer which has been injured or killed in any manner upon a public highway or public right-of-way of this State unless exempted by administrative rule.
Persons hunting deer must have gun unloaded and no bow and arrow device shall be carried with the arrow in the nocked position during hours when deer hunting is unlawful.
It shall be unlawful for any person, having taken the legal limit of deer by gun, to further participate with gun in any deer hunting party.
It shall be unlawful for any person, having taken the legal limit of deer by bow and arrow, to further participate with bow and arrow in any deer hunting party.
The Department may prohibit upland game hunting during the gun deer season by administrative rule.
The Department shall not limit the number of non-resident, either-sex archery deer hunting permits to less than 20,000.
Any person who violates any of the provisions of this Section, including administrative rules, shall be guilty of a Class B misdemeanor.
For the purposes of calculating acreage under this Section, the Department shall, after determining the total acreage of the applicable tract or tracts of land, round remaining fractional portions of an acre greater than or equal to half of an acre up to the next whole acre.
For the purposes of taking white-tailed deer, nothing in this Section shall be construed to prevent the manipulation, including mowing or cutting, of standing crops as a normal agricultural or soil stabilization practice, food plots, or normal agricultural practices, including planting, harvesting, and maintenance such as cultivating or the use of products designed for scent only and not capable of ingestion, solid or liquid, placed or scattered, in such a manner as to attract or lure deer. Such manipulation for the purpose of taking white-tailed deer may be further modified by administrative rule.
(Source: P.A. 98-180, eff. 8-5-13; 99-642, eff. 7-28-16; 99-869, eff. 1-1-17.)

(520 ILCS 5/2.27) (from Ch. 61, par. 2.27)
Sec. 2.27. It shall be unlawful for any person to take cottontail, jack, and swamp rabbits except with a gun or bow and arrow during the open season which will be set annually by the Director between the dates of October 1st to February 28th, both inclusive. Dogs may be used in hunting with either gun or bow and arrow.
It shall be unlawful to take or possess more than the daily take limit and possession limit of rabbits that will be set annually by the Director. Limits cannot exceed a daily take limit of 5 rabbits or a possession limit of 10 rabbits.
The provisions of this Section are subject to modification by administrative rule.
(Source: P.A. 97-1001, eff. 8-17-12.)

(520 ILCS 5/2.28) (from Ch. 61, par. 2.28)
Sec. 2.28. It shall be unlawful for any person to take fox squirrels and gray squirrels except with a gun or bow and arrow during the open season which will be set annually by the Director between the dates of May 1st to February 28. Dogs may be used in hunting with gun or bow and arrow. It is unlawful for any person to take white squirrels or red squirrels (Tamiasciurus hudsonicus) in this State at any time.
It shall be unlawful to take or possess more than the daily take limit and possession limit of squirrels that will be set annually by the Director. Limits cannot exceed a daily take limit of 5 squirrels or a possession limit of 10 squirrels.
For the purpose of taking squirrels, the State may be divided into management zones by administrative rule.
The provisions of this Section are subject to modification provided by administrative rule.
(Source: P.A. 89-341, eff. 8-17-95.)

(520 ILCS 5/2.29) (from Ch. 61, par. 2.29)
Sec. 2.29. It shall be unlawful to sell or barter, or offer to sell or barter, buy or barter, or offer to buy or barter, any of the game mammals defined by this Act, whether taken in this State or in some other state and imported into this State, except as provided under Sections 2.36, 3.23 and 3.24 of this Act.
(Source: P.A. 81-382.)

(520 ILCS 5/2.30) (from Ch. 61, par. 2.30)
Sec. 2.30. Except as provided in this Section, it shall be unlawful for any person to trap or to hunt with gun, dog, dog and gun, or bow and arrow, gray fox, red fox, raccoon, weasel, mink, muskrat, badger, bobcat, and opossum except during the open season which will be set annually by the Director between 12:01 a.m., November 1 to 12:00 midnight, February 15, both inclusive.
It shall be unlawful for any person to hunt or trap bobcat in this State on and after the effective date of this amendatory Act of the 100th General Assembly in the counties of Boone, Bureau, Champaign, Cook, DeKalb, DeWitt, DuPage, Ford, Grundy, Henry, Iroquois, Kane, Kankakee, Kendall, Knox, Lake, LaSalle, Lee, Livingston, Logan, Marshall, McHenry, McLean, Ogle, Peoria, Piatt, Putnam, Stark, Stephenson, Vermilion, Will, Winnebago, and Woodford and north of U.S. Route 36 in Edgar and Douglas and north of U.S. Route 36 to the junction with Illinois Route 121 and north or east of Illinois Route 121 in Macon. For the season beginning in 2017, a total number of 350 bobcats may be hunted or trapped lawfully, or the conclusion of the season occurs, whichever is earlier. For the season beginning in 2018, a total number of 375 bobcats may be hunted or trapped lawfully, or the conclusion of the season occurs, whichever is earlier. The changes added to this Section by this amendatory Act of the 100th General Assembly, except for this sentence, are inoperative on and after June 30, 2019.
It is unlawful to pursue any fur-bearing mammal with a dog or dogs between the hours of sunset and sunrise during the 10 day period preceding the opening date of the raccoon hunting season and the 10 day period following the closing date of the raccoon hunting season except that the Department may issue field trial permits in accordance with Section 2.34 of this Act. A non-resident from a state with more restrictive fur-bearer pursuit regulations for any particular species than provided for that species in this Act may not pursue that species in Illinois except during the period of time that Illinois residents are allowed to pursue that species in the non-resident's state of residence. Hound running areas approved by the Department shall be exempt from the provisions of this Section.
It shall be unlawful to take beaver, river otter, weasel, mink, or muskrat except during the open season set annually by the Director, and then, only with traps, except that a firearm, pistol, or airgun of a caliber not larger than a .22 long rifle may be used to remove the animal from the trap.
It shall be unlawful for any person to trap beaver or river otter with traps except during the open season which will be set annually by the Director between 12:01 a.m., November 1st and 12:00 midnight, March 31, both inclusive.
Coyote may be taken by trapping methods only during the period from September 1 to March 1, both inclusive, and by hunting methods at any time.
Striped skunk may be taken by trapping methods only during the period from September 1 to March 1, both inclusive, and by hunting methods at any time.
Muskrat may be taken by trapping methods during an open season set annually by the Director.
For the purpose of taking fur-bearing mammals, the State may be divided into management zones by administrative rule.
It shall be unlawful to take or possess more than the season limit or possession limit of fur-bearing mammals that shall be set annually by the Director. The season limit for river otter shall not exceed 5 river otters per person per season. The season limit for bobcat shall not exceed one bobcat per permit. Possession limits shall not apply to fur buyers, tanners, manufacturers, and taxidermists, as defined by this Act, who possess fur-bearing mammals in accordance with laws governing such activities.
Nothing in this Section shall prohibit the taking or possessing of fur-bearing mammals found dead or unintentionally killed by a vehicle along a roadway during the open season provided the person who possesses such fur-bearing mammals has all appropriate licenses, stamps, or permits; the season for which the species possessed is open; and that such possession and disposal of such fur-bearing mammals is otherwise subject to the provisions of this Section.
The provisions of this Section are subject to modification by administrative rule.
(Source: P.A. 99-33, eff. 1-1-16; 100-524, eff. 9-22-17.)

(520 ILCS 5/2.30b)
Sec. 2.30b. River otter and bobcat pelts. The pelts of river otters and bobcats shall be tagged in accordance with federal regulation 50 CFR 23.69(e). The Department may require harvest registration and set forth procedures, fees for registration, and the process of tagging pelts in administrative rules. Fees for registration and tagging shall not exceed $5 per pelt.
(Source: P.A. 99-33, eff. 1-1-16.)

(520 ILCS 5/2.30c)
Sec. 2.30c. Bobcat hunting and trapping permit; fee. Before any person may lawfully hunt or trap a bobcat, he or she shall first obtain a "Bobcat Hunting and Trapping Permit" in accordance with regulations set forth in an administrative rule of the Department. The fee for a Bobcat Hunting and Trapping Permit, if any, shall not exceed $5. The Department may limit the number of Bobcat Hunting and Trapping Permits that are made available each season and take other actions to regulate harvest in accordance with Sections 1.3 and 2.30 of this Act. The harvest of bobcats in this State shall be non-detrimental, as defined by federal regulations (50 CFR 23.61), and as determined by the United States Fish and Wildlife Service in accordance with 50 CFR 23.69.
(Source: P.A. 99-33, eff. 1-1-16.)

(520 ILCS 5/2.31) (from Ch. 61, par. 2.31)
Sec. 2.31. Except as provided in Section 2.30, it shall be unlawful for any person to take or attempt to take wild birds or wild mammals along, upon, across, or from any public right-of-way or highway in this State.
(Source: P.A. 97-628, eff. 11-10-11.)

(520 ILCS 5/2.32) (from Ch. 61, par. 2.32)
Sec. 2.32. It shall be unlawful for any person at any time to molest, destroy or attempt to destroy any feed bed, nest, den, house or other cavity of any of the wild mammals protected by this Act except as provided in Section 2.37. For the purpose of this Act, a feed bed is defined as a mound, pile or mat of branches, cattails or other vegetation gathered and piled by muskrats or beaver.
(Source: P.A. 85-152.)

(520 ILCS 5/2.33) (from Ch. 61, par. 2.33)
Sec. 2.33. Prohibitions.
(a) It is unlawful to carry or possess any gun in any State refuge unless otherwise permitted by administrative rule.
(b) It is unlawful to use or possess any snare or snare-like device, deadfall, net, or pit trap to take any species, except that snares not powered by springs or other mechanical devices may be used to trap fur-bearing mammals, in water sets only, if at least one-half of the snare noose is located underwater at all times.
(c) It is unlawful for any person at any time to take a wild mammal protected by this Act from its den by means of any mechanical device, spade, or digging device or to use smoke or other gases to dislodge or remove such mammal except as provided in Section 2.37.
(d) It is unlawful to use a ferret or any other small mammal which is used in the same or similar manner for which ferrets are used for the purpose of frightening or driving any mammals from their dens or hiding places.
(e) (Blank).
(f) It is unlawful to use spears, gigs, hooks or any like device to take any species protected by this Act.
(g) It is unlawful to use poisons, chemicals or explosives for the purpose of taking any species protected by this Act.
(h) It is unlawful to hunt adjacent to or near any peat, grass, brush or other inflammable substance when it is burning.
(i) It is unlawful to take, pursue or intentionally harass or disturb in any manner any wild birds or mammals by use or aid of any vehicle or conveyance, except as permitted by the Code of Federal Regulations for the taking of waterfowl. It is also unlawful to use the lights of any vehicle or conveyance or any light from or any light connected to the vehicle or conveyance in any area where wildlife may be found except in accordance with Section 2.37 of this Act; however, nothing in this Section shall prohibit the normal use of headlamps for the purpose of driving upon a roadway. Striped skunk, opossum, red fox, gray fox, raccoon, bobcat, and coyote may be taken during the open season by use of a small light which is worn on the body or hand-held by a person on foot and not in any vehicle.
(j) It is unlawful to use any shotgun larger than 10 gauge while taking or attempting to take any of the species protected by this Act.
(k) It is unlawful to use or possess in the field any shotgun shell loaded with a shot size larger than lead BB or steel T (.20 diameter) when taking or attempting to take any species of wild game mammals (excluding white-tailed deer), wild game birds, migratory waterfowl or migratory game birds protected by this Act, except white-tailed deer as provided for in Section 2.26 and other species as provided for by subsection (l) or administrative rule.
(l) It is unlawful to take any species of wild game, except white-tailed deer and fur-bearing mammals, with a shotgun loaded with slugs unless otherwise provided for by administrative rule.
(m) It is unlawful to use any shotgun capable of holding more than 3 shells in the magazine or chamber combined, except on game breeding and hunting preserve areas licensed under Section 3.27 and except as permitted by the Code of Federal Regulations for the taking of waterfowl. If the shotgun is capable of holding more than 3 shells, it shall, while being used on an area other than a game breeding and shooting preserve area licensed pursuant to Section 3.27, be fitted with a one piece plug that is irremovable without dismantling the shotgun or otherwise altered to render it incapable of holding more than 3 shells in the magazine and chamber, combined.
(n) It is unlawful for any person, except persons who possess a permit to hunt from a vehicle as provided in this Section and persons otherwise permitted by law, to have or carry any gun in or on any vehicle, conveyance or aircraft, unless such gun is unloaded and enclosed in a case, except that at field trials authorized by Section 2.34 of this Act, unloaded guns or guns loaded with blank cartridges only, may be carried on horseback while not contained in a case, or to have or carry any bow or arrow device in or on any vehicle unless such bow or arrow device is unstrung or enclosed in a case, or otherwise made inoperable.
(o) (Blank).
(p) It is unlawful to take game birds, migratory game birds or migratory waterfowl with a rifle, pistol, revolver or airgun.
(q) It is unlawful to fire a rifle, pistol, revolver or airgun on, over or into any waters of this State, including frozen waters.
(r) It is unlawful to discharge any gun or bow and arrow device along, upon, across, or from any public right-of-way or highway in this State.
(s) It is unlawful to use a silencer or other device to muffle or mute the sound of the explosion or report resulting from the firing of any gun.
(t) It is unlawful for any person to take or attempt to take any species of wildlife or parts thereof, intentionally or wantonly allow a dog to hunt, within or upon the land of another, or upon waters flowing over or standing on the land of another, or to knowingly shoot a gun or bow and arrow device at any wildlife physically on or flying over the property of another without first obtaining permission from the owner or the owner's designee. For the purposes of this Section, the owner's designee means anyone who the owner designates in a written authorization and the authorization must contain (i) the legal or common description of property for such authority is given, (ii) the extent that the owner's designee is authorized to make decisions regarding who is allowed to take or attempt to take any species of wildlife or parts thereof, and (iii) the owner's notarized signature. Before enforcing this Section the law enforcement officer must have received notice from the owner or the owner's designee of a violation of this Section. Statements made to the law enforcement officer regarding this notice shall not be rendered inadmissible by the hearsay rule when offered for the purpose of showing the required notice.
(u) It is unlawful for any person to discharge any firearm for the purpose of taking any of the species protected by this Act, or hunt with gun or dog, or intentionally or wantonly allow a dog to hunt, within 300 yards of an inhabited dwelling without first obtaining permission from the owner or tenant, except that while trapping, hunting with bow and arrow, hunting with dog and shotgun using shot shells only, or hunting with shotgun using shot shells only, or providing outfitting services under a waterfowl outfitter permit, or on licensed game breeding and hunting preserve areas, as defined in Section 3.27, on federally owned and managed lands and on Department owned, managed, leased, or controlled lands, a 100 yard restriction shall apply.
(v) It is unlawful for any person to remove fur-bearing mammals from, or to move or disturb in any manner, the traps owned by another person without written authorization of the owner to do so.
(w) It is unlawful for any owner of a dog to knowingly or wantonly allow his or her dog to pursue, harass or kill deer, except that nothing in this Section shall prohibit the tracking of wounded deer with a dog in accordance with the provisions of Section 2.26 of this Code.
(x) It is unlawful for any person to wantonly or carelessly injure or destroy, in any manner whatsoever, any real or personal property on the land of another while engaged in hunting or trapping thereon.
(y) It is unlawful to hunt wild game protected by this Act between one half hour after sunset and one half hour before sunrise, except that hunting hours between one half hour after sunset and one half hour before sunrise may be established by administrative rule for fur-bearing mammals.
(z) It is unlawful to take any game bird (excluding wild turkeys and crippled pheasants not capable of normal flight and otherwise irretrievable) protected by this Act when not flying. Nothing in this Section shall prohibit a person from carrying an uncased, unloaded shotgun in a boat, while in pursuit of a crippled migratory waterfowl that is incapable of normal flight, for the purpose of attempting to reduce the migratory waterfowl to possession, provided that the attempt is made immediately upon downing the migratory waterfowl and is done within 400 yards of the blind from which the migratory waterfowl was downed. This exception shall apply only to migratory game birds that are not capable of normal flight. Migratory waterfowl that are crippled may be taken only with a shotgun as regulated by subsection (j) of this Section using shotgun shells as regulated in subsection (k) of this Section.
(aa) It is unlawful to use or possess any device that may be used for tree climbing or cutting, while hunting fur-bearing mammals, excluding coyotes.
(bb) It is unlawful for any person, except licensed game breeders, pursuant to Section 2.29 to import, carry into, or possess alive in this State any species of wildlife taken outside of this State, without obtaining permission to do so from the Director.
(cc) It is unlawful for any person to have in his or her possession any freshly killed species protected by this Act during the season closed for taking.
(dd) It is unlawful to take any species protected by this Act and retain it alive except as provided by administrative rule.
(ee) It is unlawful to possess any rifle while in the field during gun deer season except as provided in Section 2.26 and administrative rules.
(ff) It is unlawful for any person to take any species protected by this Act, except migratory waterfowl, during the gun deer hunting season in those counties open to gun deer hunting, unless he or she wears, when in the field, a cap and upper outer garment of a solid blaze orange color, with such articles of clothing displaying a minimum of 400 square inches of blaze orange material.
(gg) It is unlawful during the upland game season for any person to take upland game with a firearm unless he or she wears, while in the field, a cap of solid blaze orange color. For purposes of this Act, upland game is defined as Bobwhite Quail, Hungarian Partridge, Ring-necked Pheasant, Eastern Cottontail and Swamp Rabbit.
(hh) It shall be unlawful to kill or cripple any species protected by this Act for which there is a bag limit without making a reasonable effort to retrieve such species and include such in the bag limit. It shall be unlawful for any person having control over harvested game mammals, game birds, or migratory game birds for which there is a bag limit to wantonly waste or destroy the usable meat of the game, except this shall not apply to wildlife taken under Sections 2.37 or 3.22 of this Code. For purposes of this subsection, "usable meat" means the breast meat of a game bird or migratory game bird and the hind ham and front shoulders of a game mammal. It shall be unlawful for any person to place, leave, dump, or abandon a wildlife carcass or parts of it along or upon a public right-of-way or highway or on public or private property, including a waterway or stream, without the permission of the owner or tenant. It shall not be unlawful to discard game meat that is determined to be unfit for human consumption.
(ii) This Section shall apply only to those species protected by this Act taken within the State. Any species or any parts thereof, legally taken in and transported from other states or countries, may be possessed within the State, except as provided in this Section and Sections 2.35, 2.36 and 3.21.
(jj) (Blank).
(kk) Nothing contained in this Section shall prohibit the Director from issuing permits to paraplegics or to other persons with disabilities who meet the requirements set forth in administrative rule to shoot or hunt from a vehicle as provided by that rule, provided that such is otherwise in accord with this Act.
(ll) Nothing contained in this Act shall prohibit the taking of aquatic life protected by the Fish and Aquatic Life Code or birds and mammals protected by this Act, except deer and fur-bearing mammals, from a boat not camouflaged or disguised to alter its identity or to further provide a place of concealment and not propelled by sail or mechanical power. However, only shotguns not larger than 10 gauge nor smaller than .410 bore loaded with not more than 3 shells of a shot size no larger than lead BB or steel T (.20 diameter) may be used to take species protected by this Act.
(mm) Nothing contained in this Act shall prohibit the use of a shotgun, not larger than 10 gauge nor smaller than a 20 gauge, with a rifled barrel.
(nn) It shall be unlawful to possess any species of wildlife or wildlife parts taken unlawfully in Illinois, any other state, or any other country, whether or not the wildlife or wildlife parts is indigenous to Illinois. For the purposes of this subsection, the statute of limitations for unlawful possession of wildlife or wildlife parts shall not cease until 2 years after the possession has permanently ended.
(Source: P.A. 99-33, eff. 1-1-16; 99-143, eff. 7-27-15; 99-642, eff. 7-28-16; 100-489, eff. 9-8-17.)

(520 ILCS 5/2.33-1) (from Ch. 61, par. 2.33-1)
Sec. 2.33-1. Notwithstanding any other provision of this Act, no person shall place, carry, possess or transport a shotgun on a boat of any type in an area under the jurisdiction of the Department of Natural Resources during the period February 1 to May 31, both inclusive, except persons having a valid unfilled turkey permit or licensed or eligible hunters legally hunting wildlife in season.
No State agency shall issue or make any rule, regulation, order or agreement which is in conflict with this Section.
(Source: P.A. 89-445, eff. 2-7-96.)

(520 ILCS 5/2.33a) (from Ch. 61, par. 2.33a)
Sec. 2.33a. Trapping.
(a) It is unlawful to fail to visit and remove all animals from traps staked out, set, used, tended, placed or maintained at least once each calendar day.
(b) It is unlawful for any person to place, set, use, or maintain a leghold trap or one of similar construction on land, that has a jaw spread of larger than 6 1/2 inches (16.6 CM), or a body-gripping trap or one of similar construction having a jaw spread larger than 7 inches (17.8 CM) on a side if square and 8 inches (20.4 CM) if round.
(c) It is unlawful for any person to place, set, use, or maintain a leghold trap or one of similar construction in water, that has a jaw spread of larger than 7 1/2 inches (19.1 CM), or a body-gripping trap or one of similar construction having a jaw spread larger than 10 inches (25.4 CM) on a side if square and 12 inches (30.5 CM) if round.
(d) It is unlawful to use any trap with saw-toothed, spiked, or toothed jaws.
(e) It is unlawful to destroy, disturb or in any manner interfere with dams, lodges, burrows or feed beds of beaver while trapping for beaver or to set a trap inside a muskrat house or beaver lodge, except that this shall not apply to Drainage Districts that are acting pursuant to the provisions of Section 2.37.
(f) It is unlawful to trap beaver or river otter with: (1) a leghold trap or one of similar construction having a jaw spread of less than 5 1/2 inches (13.9 CM) or more than 7 1/2 inches (19.1 CM), or (2) a body-gripping trap or one of similar construction having a jaw spread of less than 7 inches (17.7 CM) or more than 10 inches (25.4 CM) on a side if square and 12 inches (30.5 CM) if round, except that these restrictions shall not apply during the open season for trapping raccoons.
(g) It is unlawful to set traps closer than 10 feet (3.05 M) from any hole or den which may be occupied by a game mammal or fur-bearing mammal except that this restriction shall not apply to water sets.
(h) It is unlawful to trap or attempt to trap any fur-bearing mammal with any colony, cage, box, or stove-pipe trap designed to take more than one mammal at a single setting.
(i) It is unlawful for any person to set or place any trap designed to take any fur-bearing mammal protected by this Act during the closed trapping season. Proof that any trap was placed during the closed trapping season shall be deemed prima facie evidence of a violation of this provision.
(j) It is unlawful to place, set, or maintain any leghold trap or one of similar construction within thirty (30) feet (9.14 m) of bait placed in such a manner or position that it is not completely covered and concealed from sight, except that this shall not apply to underwater sets. Bait shall mean and include any bait composed of mammal, bird, or fish flesh, fur, hide, entrails or feathers.
(k) (Blank).
(l) It is unlawful for any person to place, set, use or maintain a snare trap or one of similar construction in water, that has a loop diameter exceeding 15 inches (38.1 CM) or a cable or wire diameter of more than 1/8 inch (3.2 MM) or less than 5/64 inch (2.0 MM), that is constructed of stainless steel metal cable or wire, and that does not have a mechanical lock, anchor swivel and stop device to prevent the mechanical lock from closing the noose loop to a diameter of less than 2 1/2 inches (6.4 CM).
(m) It is unlawful to trap muskrat or mink with (1) a leghold trap or one of similar construction or (2) a body-gripping trap or one of similar construction unless the body-gripping trap or similar trap is completely submerged underwater when set. These restrictions shall not apply during the open season for trapping raccoons.
(Source: P.A. 99-33, eff. 1-1-16; 100-201, eff. 8-18-17.)

(520 ILCS 5/2.33b)
Sec. 2.33b. Computer-assisted remote hunting; prohibition. A person shall not operate, provide, sell, use, or offer to operate, provide, sell, or use any computer software or service that allows a person not physically present at the hunt site to remotely control a weapon that could be used to take wildlife by remote operation, including, but not limited to, weapons or devices set up to fire through the use of the Internet or through a remote control device.
(Source: P.A. 95-283, eff. 8-20-07.)

(520 ILCS 5/2.34) (from Ch. 61, par. 2.34)
Sec. 2.34. Dog Trials.
(a) Dogs of any breed may be trained the year round in accordance with the provisions of this Act.
(b) During the periods of time when it is unlawful to take species protected by this Act, the only firearms which shall be used in the training of dogs from sunrise to sunset shall be pistols with blank cartridges. No other gun or ammunition may be in immediate possession during this time. No person or persons in, along with, or accompanying the dog training party, shall be in possession of any firearm or live ammunition, except pistols capable of firing only blank cartridges during the hours from sunset to sunrise. All organized field trials or training grounds approved by the Department shall be exempt from this provision.
(c) No field trial shall be held without a permit from the Department.
The following Department areas shall be designated as horseback field trial sites; Lee County Conservation Area, Des Plaines Conservation Area, Moraine View State Park, Middle Fork Fish and Wildlife Area, Hamilton County Conservation Area, and Wayne Fitzgerrell State Park. The Department shall provide and maintain quality wildlife habitat on these sites.
Field trials shall be scheduled only from September 1 through April 30 in the Northern Zone and September 1 through April 15 in the Southern Zone. The Department maintains the authority to schedule and administer field trials. The boundary between the Northern Zone and the Southern Zone shall be U.S. Route 36. However, (i) if the opening date of the field trial season falls on Sunday, the season will begin on Saturday of that weekend; and (ii) if the closing date of the field trial season falls on Saturday, the season will conclude on Sunday of that weekend; and (iii) if during the final days of the field trial season a field trial organization begins a field trial which is subsequently interrupted due to inclement weather, the field trial organization may complete the trial, subject to the Department's approval, even though the field trial season has ended. The field trial organization must complete the trial on the first possible day or days. Field trials for the retrieving breeds are exempt from these field trials season provisions and shall have no closed season.
The fee for field trials shall be established by the Department by rule.
(d) The Department is authorized to designate dog training areas and to grant permits for all field trials including those field trials where game birds reared under Section 3.23 are released and taken in accordance with the rules and regulations set forth by the Department. Applications for permits for such trials and training areas shall be accompanied by detailed information as to the date and the location of the grounds where such trial area or training grounds is located. Applicants for field trial or dog training permits must have the consent of the landowner prior to applying for such permit. Fees and other regulations will be set by administrative rule.
(e) All permits for designated dog training areas shall expire March 31st of each year.
(f) Permit holders for designated dog training areas must possess a wild game breeder's permit or a game breeding and hunting preserve area permit and may utilize live bird recall devices on such areas.
(g) Nothing shall prevent an individual from using a dog in the taking of squirrel during the open season.
(h) All hand reared game released and shot at field trials shall be properly identified with tags as provided for by this Act and such birds shall be banded before they are removed from the field trial area.
(Source: P.A. 86-920; 87-1051.)

(520 ILCS 5/2.35) (from Ch. 61, par. 2.35)
Sec. 2.35. Wild game birds or fur-bearing mammals.
(a) Migratory game birds, or any part or parts thereof, may be possessed only in accordance with the regulations of the Federal Government.
(b) Except as provided in Sections 3.21, 3.23, 3.27, 3.28 and 3.30 it is unlawful to possess wild game birds or wild game mammals or any parts thereof in excess of the legally established daily limit or possession limit, whichever applies.
(c) Except as provided in this Code, it is unlawful to have in possession the green hides of fur-bearing mammals without a valid hunting or trapping license.
(d) Failure to establish proof of the legality of the possession in another state or country and of importation into this State, shall be prima facie evidence that migratory game birds and game birds or any parts thereof, and fur-bearing mammals or any parts thereof, were taken within this State.
(e) For all those species to which a daily or possession limit shall apply, each hunter shall maintain his bag of such species separately and distinctly from those of all other hunters.
(f) No person shall receive or have in custody any protected species belonging to another person, except in the personal abodes of the donor or recipient, unless such protected species are tagged in accordance with Section 2.30b of this Code or tagged with the hunter's or trapper's name, address, total number of species, and the date such species were taken.
(Source: P.A. 100-123, eff. 1-1-18.)

(520 ILCS 5/2.36) (from Ch. 61, par. 2.36)
Sec. 2.36. It shall be unlawful to buy, sell or barter, or offer to buy, sell or barter, and for a commercial institution, other than a regularly operated refrigerated storage establishment, to have in its possession any of the wild birds, or any part thereof (and their eggs), or wild mammals or any parts thereof, protected by this Act unless done as hereinafter provided:
Game birds or any parts thereof (and their eggs), may be held, possessed, raised and sold, or otherwise dealt with, as provided in Section 3.23 of this Act or when legally produced under similar special permit in another state or country and legally transported into the State of Illinois; provided that such imported game birds or any parts thereof, shall be marked with permanent irremovable tags, or similar devices, to establish and retain their origin and identity;
Rabbits may be legally taken and possessed as provided in Sections 3.23, 3.24, and 3.26 of this Act;
Deer, or any parts thereof, may be held, possessed, sold or otherwise dealt with as provided in this Section and Sections 3.23 and 3.24 of this Act;
If a properly tagged deer is processed at a licensed meat processing facility, the meat processor at the facility is an active member of the Illinois Sportsmen Against Hunger program, and the owner of the deer (i) fails to claim the processed deer within a reasonable time or (ii) notifies the licensed meat processing facility that the owner no longer wants the processed deer, then the deer meat may be given away by the licensed meat processor to another person or donated to any other charitable organization or community food bank that receives wild game meat. The licensed meat processing facility may charge the person receiving the deer meat a reasonable and customary processing fee;
Meat processors who are active members of the Illinois Sportsmen Against Hunger program shall keep written records of all deer received. Records shall include the following information:
(1) the date the deer was received;
(2) the name, address, and telephone number of the

person from whom the deer was received;

(3) whether the deer was received as a whole carcass

or as deboned meat; if the deer was brought to the meat processor as deboned meat, the processor shall include the weight of the meat;

(4) the number and state of issuance of the permit of

the person from whom the deer was received; in the absence of a permit number, the meat processor may rely on the written certification of the person from whom the deer was received that the deer was legally taken or obtained; and

(5) if the person who originally delivered the deer

to the meat processor fails to collect or make arrangements for the packaged deer meat to be collected and the meat processor gives all or part of the unclaimed deer meat to another person, the meat processor shall maintain a record of the exchange; the meat processor's records shall include the customer's name, physical address, telephone number, as well as the quantity and type of deer meat given to the customer. The meat processor shall also include the amount of compensation received for the deer meat in his or her records.

Meat processor records for unclaimed deer meat shall be open for inspection by any peace officer at any reasonable hour. Meat processors shall maintain records for a period of 2 years after the date of receipt of the wild game or for as long as the specimen or meat remains in the meat processors possession, whichever is longer;
No meat processor shall have in his or her possession any deer that is not listed in his or her written records and properly tagged or labeled;
All licensed meat processors who ship any deer or parts of deer that have been held, possessed, or otherwise dealt with shall tag or label the shipment, and the tag or label shall state the name of the meat processor;
Nothing in this Section removes meat processors from responsibility for the observance of any State or federal laws, rules, or regulations that may apply to the meat processing business;
Fur-bearing mammals, or any parts thereof, may be held, possessed, sold or otherwise dealt with as provided in Sections 3.16, 3.24, and 3.26 of this Act or when legally taken and possessed in Illinois or legally taken and possessed in and transported from other states or countries;
The inedible parts of game mammals may be held, possessed, sold or otherwise dealt with when legally taken, in Illinois or legally taken and possessed in and transported from other states or countries.
Failure to establish proof of the legality of possession in another state or country and importation into the State of Illinois, shall be prima facie evidence that such game birds or any parts thereof, and their eggs, game mammals and fur-bearing mammals, or any parts thereof, were taken within the State of Illinois.
(Source: P.A. 97-567, eff. 8-25-11.)

(520 ILCS 5/2.36a) (from Ch. 61, par. 2.36a)
Sec. 2.36a. Value of protected species; violations.
(a) Any person who, for profit or commercial purposes, knowingly captures or kills, possesses, offers for sale, sells, offers to barter, barters, offers to purchase, purchases, delivers for shipment, ships, exports, imports, causes to be shipped, exported, or imported, delivers for transportation, transports or causes to be transported, carries or causes to be carried, or receives for shipment, transportation, carriage, or export any animal or part of animal of the species protected by this Act, contrary to the provisions of this Act, and such animals, in whole or in part, are valued at or in excess of a total of $300, as per specie value specified in subsection (c) of this Section, commits a Class 3 felony.
A person shall be guilty of a Class 4 felony if convicted under this Section for more than one violation within a 90-day period where the animals of each violation are not valued at or in excess of $300, but the total value of the animals from the multiple violations is at or in excess of $300. The prosecution for a Class 4 felony for these multiple violations must be alleged in a single charge or indictment and brought in a single prosecution.
(b) Possession of animals, in whole or in part, captured or killed in violation of this Act, valued at or in excess of $600, as per specie value specified in subsection (c) of this Section, shall be considered prima facie evidence of possession for profit or commercial purposes.
(c) For purposes of this Section, the fair market value or replacement cost, whichever is greater, shall be used to determine the value of the species protected by this Act, but in no case shall the minimum value of all species protected by this Act be less than as follows:
(1) Eagle, $500;
(2) Whitetail deer and wild turkey, $250;
(3) Fur-bearing mammals, $25;
(4) Game birds (except the wild turkey) and migratory

game birds (except Trumpeter swans), $25;

(5) Owls, hawks, falcons, kites, harriers, and

ospreys, and other birds of prey $125;

(6) Game mammals (except whitetail deer), $25;
(7) Other mammals, $50;
(8) Resident and migratory non-game birds (except

birds of prey), $50;

(9) Trumpeter swans, $250.
(Source: P.A. 90-743, eff. 1-1-99.)

(520 ILCS 5/2.37) (from Ch. 61, par. 2.37)
Sec. 2.37. Authority to kill wildlife responsible for damage. Subject to federal regulations and Section 3 of the Illinois Endangered Species Act, the Department may authorize owners and tenants of lands or their agents to remove or destroy any wild bird or wild mammal when the wild bird or wild mammal is known to be destroying property or causing a risk to human health or safety upon his or her land.
Upon receipt by the Department of information from the owner, tenant, or sharecropper that any one or more species of wildlife is damaging dams, levees, ditches, cattle pastures, or other property on the land on which he resides or controls, together with a statement regarding location of the property damages, the nature and extent of the damage, and the particular species of wildlife committing the damage, the Department shall make an investigation.
If, after investigation, the Department finds that damage does exist and can be abated only by removing or destroying that wildlife, a permit shall be issued by the Department to remove or destroy the species responsible for causing the damage.
A permit to control the damage shall be for a period of up to 90 days, shall specify the means and methods by which and the person or persons by whom the wildlife may be removed or destroyed, and shall set forth the disposition procedure to be made of all wildlife taken and other restrictions the Director considers necessary and appropriate in the circumstances of the particular case. Whenever possible, the specimens destroyed shall be given to a bona-fide public or State scientific, educational, or zoological institution.
The permittee shall advise the Department in writing, within 10 days after the expiration date of the permit, of the number of individual species of wildlife taken, disposition made of them, and any other information which the Department may consider necessary.
Subject to federal regulations and Section 3 of the Illinois Endangered Species Act, the Department may grant to an individual, corporation, association or a governmental body the authority to control species protected by this Code. The Department shall set forth applicable regulations in an Administrative Order and may require periodic reports listing species taken, numbers of each species taken, dates when taken, and other pertinent information.
Drainage Districts shall have the authority to control beaver provided that they must notify the Department in writing that a problem exists and of their intention to trap the animals at least 7 days before the trapping begins. The District must identify traps used in beaver control outside the dates of the furbearer trapping season with metal tags with the district's name legibly inscribed upon them. During the furtrapping season, traps must be identified as prescribed by law. Conibear traps at least size 330 shall be used except during the statewide furbearer trapping season. During that time trappers may use any device that is legal according to the Wildlife Code. Except during the statewide furbearer trapping season, beaver traps must be set in water at least 10 inches deep. Except during the statewide furbearer trapping season, traps must be set within 10 feet of an inhabited bank burrow or house and within 10 feet of a dam maintained by a beaver. No beaver or other furbearer taken outside of the dates for the furbearer trapping season may be sold. All animals must be given to the nearest conservation officer or other Department of Natural Resources representative within 48 hours after they are caught. Furbearers taken during the fur trapping season may be sold provided that they are taken by persons who have valid trapping licenses in their possession and are lawfully taken. The District must submit an annual report showing the species and numbers of animals caught. The report must indicate all species which were taken.
The location of traps or snares authorized under this Section, either by the Department or any other governmental body with the authority to control species protected by this Code, shall be exempt from the provisions of the Freedom of Information Act.
(Source: P.A. 97-813, eff. 7-13-12; 97-959, eff. 8-15-12; 98-1045, eff. 8-25-14.)

(520 ILCS 5/2.38) (from Ch. 61, par. 2.38)
Sec. 2.38. No person shall at any time:
(1) falsify, alter or change in any manner, or

provide deceptive or false information required for, any license, permit or tag issued under the provisions hereof;

(2) falsify any record required by this Act;
(3) counterfeit any form of license, permit or tag

provided for by this Act;

(4) loan or transfer to another person any license,

permit, or tag issued under this Act; or

(5) use in the field any license, permit, or tag

issued to another person.

It is unlawful to possess any license, permit or tag issued under the provisions of this Act which was fraudulently obtained, or which the possessor knew, or should have known, was falsified, altered, changed in any manner or fraudulently obtained.
The Department shall suspend the privileges, under this Act, of any person found guilty of violating this Section for a period of not less than one year.
(Source: P.A. 95-13, eff. 1-1-08.)

(520 ILCS 5/2.39)
Sec. 2.39. (Repealed).
(Source: P.A. 95-529, eff. 8-28-07. Repealed internally, eff. 1-1-14.)

(520 ILCS 5/3.1) (from Ch. 61, par. 3.1)
Sec. 3.1. License and stamps required.
(a) Before any person shall take or attempt to take any of the species protected by Section 2.2 for which an open season is established under this Act, he shall first have procured and possess a valid hunting license, except as provided in Section 3.1-5 of this Code.
Before any person 16 years of age or older shall take or attempt to take any bird of the species defined as migratory waterfowl by Section 2.2, including coots, he shall first have procured a State Migratory Waterfowl Stamp.
Before any person 16 years of age or older takes, attempts to take, or pursues any species of wildlife protected by this Code, except migratory waterfowl, coots, and hand-reared birds on licensed game breeding and hunting preserve areas and state controlled pheasant hunting areas, he or she shall first obtain a State Habitat Stamp. Veterans with disabilities and former prisoners of war shall not be required to obtain State Habitat Stamps. Any person who obtained a lifetime license before January 1, 1993, shall not be required to obtain State Habitat Stamps. Income from the sale of State Furbearer Stamps and State Pheasant Stamps received after the effective date of this amendatory Act of 1992 shall be deposited into the State Furbearer Fund and State Pheasant Fund, respectively.
Before any person 16 years of age or older shall take, attempt to take, or sell the green hide of any mammal of the species defined as fur-bearing mammals by Section 2.2 for which an open season is established under this Act, he shall first have procured a State Habitat Stamp.
(b) Before any person who is a non-resident of the State of Illinois shall take or attempt to take any of the species protected by Section 2.2 for which an open season is established under this Act, he shall, unless specifically exempted by law, first procure a non-resident license as provided by this Act for the taking of any wild game.
Before a nonresident shall take or attempt to take white-tailed deer, he shall first have procured a Deer Hunting Permit as defined in Section 2.26 of this Code.
Before a nonresident shall take or attempt to take wild turkeys, he shall have procured a Wild Turkey Hunting Permit as defined in Section 2.11 of this Code.
(c) The owners residing on, or bona fide tenants of, farm lands and their children, parents, brothers, and sisters actually permanently residing on their lands shall have the right to hunt any of the species protected by Section 2.2 upon their lands and waters without procuring hunting licenses; but the hunting shall be done only during periods of time and with devices and by methods as are permitted by this Act. Any person on active duty with the Armed Forces of the United States who is now and who was at the time of entering the Armed Forces a resident of Illinois and who entered the Armed Forces from this State, and who is presently on ordinary or emergency leave from the Armed Forces, and any resident of Illinois who has a disability may hunt any of the species protected by Section 2.2 without procuring a hunting license, but the hunting shall be done only during such periods of time and with devices and by methods as are permitted by this Act. For the purpose of this Section a person is a person with a disability when that person has a Type 1 or Type 4, Class 2 disability as defined in Section 4A of the Illinois Identification Card Act. For purposes of this Section, an Illinois Person with a Disability Identification Card issued pursuant to the Illinois Identification Card Act indicating that the person named has a Type 1 or Type 4, Class 2 disability shall be adequate documentation of the disability.
(d) A courtesy non-resident license, permit, or stamp for taking game may be issued at the discretion of the Director, without fee, to any person officially employed in the game and fish or conservation department of another state or of the United States who is within the State to assist or consult or cooperate with the Director; or to the officials of other states, the United States, foreign countries, or officers or representatives of conservation organizations or publications while in the State as guests of the Governor or Director. The Director may provide to nonresident participants and official gunners at field trials an exemption from licensure while participating in a field trial.
(e) State Migratory Waterfowl Stamps shall be required for those persons qualifying under subsections (c) and (d) who intend to hunt migratory waterfowl, including coots, to the extent that hunting licenses of the various types are authorized and required by this Section for those persons.
(f) Registration in the U.S. Fish and Wildlife Migratory Bird Harvest Information Program shall be required for those persons who are required to have a hunting license before taking or attempting to take any bird of the species defined as migratory game birds by Section 2.2, except that this subsection shall not apply to crows in this State or hand-reared birds on licensed game breeding and hunting preserve areas, for which an open season is established by this Act. Persons registering with the Program must carry proof of registration with them while migratory bird hunting.
The Department shall publish suitable prescribed regulations pertaining to registration by the migratory bird hunter in the U.S. Fish and Wildlife Service Migratory Bird Harvest Information Program.
(Source: P.A. 99-143, eff. 7-27-15.)

(520 ILCS 5/3.1-1) (from Ch. 61, par. 3.1-1)
Sec. 3.1-1. (Repealed).
(Source: Repealed by P.A. 88-91.)

(520 ILCS 5/3.1-2) (from Ch. 61, par. 3.1-2)
Sec. 3.1-2. Veterans who, according to the determination of the Veterans' Administration as certified by the Department of Veterans' Affairs, are at least 10% disabled with service-related disabilities or in receipt of total disability pensions may hunt any of the species protected by Section 2.2, during such times, with such devices and by such methods as are permitted by this Act, without procuring hunting licenses, on the condition that their respective disabilities do not prevent them from hunting in a manner which is safe to themselves and others.
(Source: P.A. 83-58.)

(520 ILCS 5/3.1-3)
Sec. 3.1-3. Deer, waterfowl, and wild turkey outfitter permit; application and fees. Before any person provides or offers to provide, for compensation, outfitting services for deer, waterfowl, or wild turkey hunting, that person must apply for and receive a permit from the Department. The annual fee for resident outfitter permits shall not exceed $1,000. The annual fee for nonresident outfitter permits shall not exceed $2,500. All outfitter permit fees shall be deposited into the Wildlife and Fish Fund. The criteria, definitions, application process, fees, and standards of outfitting services shall be provided by administrative rule. Any person who violates any provision of this Section, including administrative rules, shall be guilty of a Class B misdemeanor.
(Source: P.A. 98-914, eff. 1-1-15.)

(520 ILCS 5/3.1-4)
Sec. 3.1-4. Military members returning from mobilization and service outside the United States.
(a) After returning from service abroad or mobilization by the President of the United States as an active duty member of the United States Armed Forces, the Illinois National Guard, or the Reserves of the United States Armed Forces, an Illinois resident may hunt any of the species protected by Section 2.2 of this Code without paying any fees required to obtain a hunting license for the time period prescribed by subsection (b) of this Section if the Illinois resident applies for a license within 2 years after returning from service abroad or mobilization. The applicant shall provide acceptable verification of service or mobilization to the Department either at the Department's office in Springfield or at a Regional Office of the Department.
(b) For each year that an applicant is an active duty member pursuant to subsection (a) of this Section, the applicant shall receive one free hunting license, one free Deer Hunting Permit as provided in Section 2.26 of this Code and rules adopted pursuant to that Section, and one free State Habitat Stamp. For the purposes of this determination, if the period of active duty is a portion of a year (for example, one year and 3 months), the applicant will be credited with a full year for the portion of a year served.
(c) (Blank).
(c-5) An Illinois resident veteran may obtain an Illinois Hunter Education card if he or she completes the online study section of the Illinois Hunter Education program and provides the Department with acceptable verification of service or mobilization.
(d) For the purposes of this Section, "acceptable verification of service or mobilization" means official documentation from the Department of Defense or the appropriate Major Command showing mobilization dates or service abroad dates, including: (i) a DD-214, (ii) a letter from the Illinois Department of Military Affairs for members of the Illinois National Guard, (iii) a letter from the Regional Reserve Command for members of the Armed Forces Reserve, (iv) a letter from the Major Command covering Illinois for active duty members, (v) personnel records for mobilized State employees, and (vi) any other documentation that the Department, by administrative rule, deems acceptable to establish dates of mobilization or service abroad.
(e) For the purposes of this Section, the term "service abroad" means active duty service outside of the 50 United States and the District of Columbia, and includes all active duty service in territories and possessions of the United States.
(Source: P.A. 98-118, eff. 7-30-13.)

(520 ILCS 5/3.1-5)
Sec. 3.1-5. Apprentice Hunter License Program.
(a) Beginning 120 days after the effective date of this amendatory Act of the 94th General Assembly, the Department shall establish an Apprentice Hunter License Program. The purpose of this Program shall be to extend limited hunting privileges, in lieu of obtaining a valid hunting license, to persons interested in learning about hunting sports.
(b) Any resident or nonresident may apply to the Department for an Apprentice Hunter License. The Apprentice Hunter License shall be a one-time, non-renewable license that shall expire on the March 31 following the date of issuance.
(c) For persons aged 17 and under, the Apprentice Hunter License shall entitle the licensee to hunt while supervised by a validly licensed resident or nonresident parent, guardian, or grandparent. For persons 18 or older, the Apprentice Hunter License shall entitle the licensee to hunt while supervised by a validly licensed resident or nonresident hunter who is 21 years of age or older. Possession of an Apprentice Hunter License shall serve in lieu of a valid hunting license, but does not exempt the licensee from compliance with the requirements of this Code and any rules and regulations adopted pursuant to this Code.
(d) In order to be approved for the Apprentice Hunter License, the applicant must request an Apprentice Hunter License on a form designated and made available by the Department and submit a $7 fee, which shall be separate from and additional to any other stamp, permit, tag, or license fee that may be required for hunting under this Code. The Department shall adopt suitable administrative rules that are reasonable and necessary for the administration of the program, but shall not require any certificate of competency or other hunting education as a condition of the Apprentice Hunter License.
(Source: P.A. 95-739, eff. 7-17-08; 96-1213, eff. 7-22-10.)

(520 ILCS 5/3.1-6)
Sec. 3.1-6. Special deer, turkey, and combination hunting licenses.
(a) For the purpose of this Section:
"Bona fide equity member" means an individual who:
(1) (i) became a member upon the formation of the

limited liability company or (ii) has purchased a distributional interest in a limited liability company for a value equal to the percentage of the appraised value of the LLC assets represented by the distributional interest in the LLC and subsequently becomes a member of the company under Article 30 of the Limited Liability Company Act; and

(2) intends to retain the membership for at least 5

years.

"Bona fide equity partner" means an individual who:
(1) (i) became a partner, either general or limited,

upon the formation of a partnership or limited partnership, or (ii) has purchased, acquired, or been gifted a partnership interest accurately representing his or her percentage distributional interest in the profits, losses, and assets of a partnership or limited partnership;

(2) intends to retain ownership of the partnership

interest for at least 5 years; and

(3) is a resident of this State.
"Bona fide equity shareholder" means an individual who:
(1) purchased, for market price, publicly sold stock

shares in a corporation, purchased shares of a privately-held corporation for a value equal to the percentage of the appraised value of the corporate assets represented by the ownership in the corporation, or is a member of a closely-held family-owned corporation and has purchased or been gifted with shares of stock in the corporation accurately reflecting his or her percentage of ownership; and

(2) intends to retain the ownership of the shares of

stock for at least 5 years.

(b) Landowner Deer, Turkey, and combination permits shall be issued without charge to:
(1) Illinois landowners residing in this State who

own at least 40 acres of Illinois land and wish to hunt upon their land only;

(2) resident tenants of at least 40 acres of

commercial agricultural land where they will hunt; and

(3) bona fide equity shareholders of a corporation,

bona fide equity members of a limited liability company, or bona fide equity partners of a general or limited partnership which owns at least 40 acres of land in a county in this State who wish to hunt on the corporation's, company's, or partnership's land only. One permit shall be issued without charge to one bona fide equity shareholder, one bona fide equity member, or one bona fide equity partner for each 40 acres of land owned by the corporation, company, or partnership in a county; however, the number of permits issued without charge to bona fide equity shareholders of any corporation or bona fide equity members of a limited liability company in any county shall not exceed 15, and shall not exceed 3 in the case of bona fide equity partners of a partnership.

Bona fide landowners or tenants who do not wish to hunt only on the land they own, rent, or lease or bona fide equity shareholders, bona fide equity members, or bona fide equity partners who do not wish to hunt only on the land owned by the corporation, limited liability company, or partnership shall be charged the same fee as the applicant who is not a landowner, tenant, bona fide equity shareholder, bona fide equity member, or bona fide equity partner. Nonresidents of this State who own at least 40 acres of land and wish to hunt on their land only shall be charged a fee set by administrative rule. The method for obtaining these permits shall be prescribed by administrative rule.
(c) The deer, turkey, or combination hunting permit issued without fee shall be valid on all farm lands which the person to whom it is issued owns, leases or rents, except that in the case of a permit issued to a bona fide equity shareholder, bona fide equity member, or bona fide equity partner, the permit shall be valid on all lands owned by the corporation, limited liability company, or partnership in the county.
(Source: P.A. 99-869, eff. 1-1-17.)

(520 ILCS 5/3.1-7)
Sec. 3.1-7. Terminally ill hunter licensing program. In order to facilitate hunting and fishing opportunities for a terminally ill person, the Director may issue any license, tag, permit, or stamp and waive fees, including transaction and dealer fees.
Youth may take game outside of an established season if that youth is deemed to be terminally ill and the hunt is pre-approved by the Director.
(Source: P.A. 97-215, eff. 1-1-12.)

(520 ILCS 5/3.1-9)
Sec. 3.1-9. Youth Hunting and Trapping Licenses.
(a) Any resident youth age 18 and under may apply to the Department for a Youth Hunting License, which extends limited hunting privileges. The Youth Hunting License shall be a renewable license that shall expire on the March 31 following the date of issuance.
For youth age 18 and under, the Youth Hunting License shall entitle the licensee to hunt while supervised by a parent, grandparent, or guardian who is 21 years of age or older and has a valid Illinois hunting license. Possession of a Youth Hunting License shall serve in lieu of a valid hunting license, but does not exempt the licensee from compliance with the requirements of this Code and any rules adopted under this Code.
A youth licensed under this subsection (a) shall not hunt or carry a hunting device, including, but not limited to, a firearm, bow and arrow, or crossbow unless the youth is accompanied by and under the close personal supervision of a parent, grandparent, or guardian who is 21 years of age or older and has a valid Illinois hunting license.
At age 19 years or when the youth chooses to hunt by himself or herself, he or she is required to successfully complete a hunter safety course approved by the Department prior to being able to obtain a full hunting license and subsequently hunt by himself or herself.
In order to be approved for the Youth Hunting License, the applicant must request a Youth Hunting License from the Department and submit a $7 fee, which shall be separate from and additional to any other stamp, permit, tag, or license fee that may be required for hunting under this Code. The Department shall adopt rules for the administration of the program, but shall not require any certificate of competency or other hunting education as a condition of the Youth Hunting License.
(b) Any resident youth age 18 and under may apply to the Department for a Youth Trapping License, which extends limited trapping privileges. The Youth Trapping License shall be a renewable license that shall expire on the March 31 following the date of issuance.
For youth age 18 and under, the Youth Trapping License shall entitle the licensee to trap while supervised by a parent, grandparent, or guardian who is 21 years of age or older and has a valid Illinois trapping license. Possession of a Youth Trapping License shall serve in lieu of a valid trapping license, but does not exempt the licensee from compliance with the requirements of this Code and any rules adopted under this Code.
A youth licensed under this subsection (b) shall not trap or carry a hunting device, including, but not limited to, a firearm, bow and arrow, or crossbow unless the youth is accompanied by and under the close personal supervision of a parent, grandparent, or guardian who is 21 years of age or older and has a valid Illinois trapping license.
At age 19 years or when the youth chooses to trap by himself or herself, he or she is required to successfully complete a trapper safety course approved by the Department prior to being able to obtain a full trapping license and subsequently trap by himself or herself.
In order to be approved for the Youth Trapping License, the applicant must request a Youth Trapping License from the Department and submit a $7 fee, which shall be separate from and additional to any other stamp, permit, tag, or license fee that may be required for trapping under this Code. The Department shall adopt rules for the administration of the program, but shall not require any certificate of competency or other trapping education as a condition of the Youth Trapping License.
(Source: P.A. 98-620, eff. 1-7-14; 99-78, eff. 7-20-15; 99-307, eff. 1-1-16; 99-868, eff. 1-1-17.)

(520 ILCS 5/3.2) (from Ch. 61, par. 3.2)
Sec. 3.2. Hunting license; application; instruction. Before the Department or any county, city, village, township, incorporated town clerk or his duly designated agent or any other person authorized or designated by the Department to issue hunting licenses shall issue a hunting license to any person, the person shall file his application with the Department or other party authorized to issue licenses on a form provided by the Department and further give definite proof of identity and place of legal residence. Each clerk designating agents to issue licenses and stamps shall furnish the Department, within 10 days following the appointment, the names and mailing addresses of the agents. Each clerk or his duly designated agent shall be authorized to sell licenses and stamps only within the territorial area for which he was elected or appointed. No duly designated agent is authorized to furnish licenses or stamps for issuance by any other business establishment. Each application shall be executed and sworn to and shall set forth the name and description of the applicant and place of residence.
No hunting license shall be issued to any person born on or after January 1, 1980 unless he presents the person authorized to issue the license evidence that he has held a hunting license issued by the State of Illinois or another state in a prior year, or a certificate of competency as provided in this Section. Persons under 16 years of age may be issued a Lifetime Hunting or Sportsmen's Combination License as provided under Section 20-45 of the Fish and Aquatic Life Code but shall not be entitled to hunt unless they have a certificate of competency as provided in this Section and they shall have the certificate in their possession while hunting.
The Department of Natural Resources shall authorize personnel of the Department or certified volunteer instructors to conduct courses, of not less than 10 hours in length, in firearms and hunter safety, which may include training in bow and arrow safety, at regularly specified intervals throughout the State. Persons successfully completing the course shall receive a certificate of competency. The Department of Natural Resources may further cooperate with any reputable association or organization in establishing courses if the organization has as one of its objectives the promotion of safety in the handling of firearms or bow and arrow.
The Department of Natural Resources shall designate any person found by it to be competent to give instruction in the handling of firearms, hunter safety, and bow and arrow. The persons so appointed shall give the course of instruction and upon the successful completion shall issue to the person instructed a certificate of competency in the safe handling of firearms, hunter safety, and bow and arrow. No charge shall be made for any course of instruction except for materials or ammunition consumed. The Department of Natural Resources shall furnish information on the requirements of hunter safety education programs to be distributed free of charge to applicants for hunting licenses by the persons appointed and authorized to issue licenses. Funds for the conducting of firearms and hunter safety courses shall be taken from the fee charged for the Firearm Owners Identification Card.
The fee for a hunting license to hunt all species for a resident of Illinois is $12. For residents age 65 or older, and, commencing with the 2012 license year, resident veterans of the United States Armed Forces after returning from service abroad or mobilization by the President of the United States, the fee is one-half of the fee charged for a hunting license to hunt all species for a resident of Illinois. Veterans must provide to the Department, at one of the Department's 5 regional offices, verification of their service. The Department shall establish what constitutes suitable verification of service for the purpose of issuing resident veterans hunting licenses at a reduced fee. The fee for a hunting license to hunt all species shall be $1 for residents over 75 years of age. Nonresidents shall be charged $57 for a hunting license.
Nonresidents may be issued a nonresident hunting license for a period not to exceed 10 consecutive days' hunting in the State and shall be charged a fee of $35.
A special nonresident hunting license authorizing a nonresident to take game birds by hunting on a game breeding and hunting preserve area only, established under Section 3.27, shall be issued upon proper application being made and payment of a fee equal to that for a resident hunting license. The expiration date of this license shall be on the same date each year that game breeding and hunting preserve area licenses expire.
Each applicant for a State Migratory Waterfowl Stamp, regardless of his residence or other condition, shall pay a fee of $15 and shall receive a stamp. The fee for a State Migratory Waterfowl Stamp shall be waived for residents over 75 years of age. Except as provided under Section 20-45 of the Fish and Aquatic Life Code, the stamp shall be signed by the person or affixed to his license or permit in a space designated by the Department for that purpose.
Each applicant for a State Habitat Stamp, regardless of his residence or other condition, shall pay a fee of $5 and shall receive a stamp. The fee for a State Habitat Stamp shall be waived for residents over 75 years of age. Except as provided under Section 20-45 of the Fish and Aquatic Life Code, the stamp shall be signed by the person or affixed to his license or permit in a space designated by the Department for that purpose.
Nothing in this Section shall be construed as to require the purchase of more than one State Habitat Stamp by any person in any one license year.
The fees for State Pheasant Stamps and State Furbearer Stamps shall be waived for residents over 75 years of age.
The Department shall furnish the holders of hunting licenses and stamps with an insignia as evidence of possession of license, or license and stamp, as the Department may consider advisable. The insignia shall be exhibited and used as the Department may order.
All other hunting licenses and all State stamps shall expire upon March 31 of each year.
Every person holding any license, permit, or stamp issued under the provisions of this Act shall have it in his possession for immediate presentation for inspection to the officers and authorized employees of the Department, any sheriff, deputy sheriff, or any other peace officer making a demand for it. This provision shall not apply to Department owned or managed sites where it is required that all hunters deposit their license, permit, or Firearm Owner's Identification Card at the check station upon entering the hunting areas.
(Source: P.A. 97-498, eff. 4-1-12; 98-800, eff. 8-1-14.)

(520 ILCS 5/3.2a) (from Ch. 61, par. 3.2a)
Sec. 3.2a. Every person holding any license, permit or stamp issued under the provisions hereof shall have it in his possession for immediate presentation for inspection to the officers and authorized employees of the Department, any sheriff, deputy sheriff or any other peace officer making a demand for it. This provision shall not apply to Department owned or managed sites where it is required that all hunters deposit their license, permit or Firearm Owner's Identification Card at the check station upon entering the hunting areas.
(Source: P.A. 85-152.)

(520 ILCS 5/3.3) (from Ch. 61, par. 3.3)
Sec. 3.3. Trapping license required. Before any person shall trap any of the mammals protected by this Act, for which an open trapping season has been established, he shall first procure a trapping license from the Department to do so. No traps shall be placed in the field, set or unset, prior to the opening day of the trapping season.
Traps used in the taking of such mammals shall be marked or tagged with metal tags or inscribed in lettering giving the name and address of the owner, and absence of such mark or tag shall be prima facie evidence that such trap or traps are illegally used and the trap or traps shall be confiscated and disposed of as directed by the Department.
Before any person 16 years of age or older shall trap, attempt to trap, or sell the green hides of any mammal of the species defined as fur-bearing mammals by Section 2.2 for which an open season is established under this Act, he shall first have procured a State Habitat Stamp.
Before a trapping license shall be issued to any person under the age of sixteen years, such person shall obtain the written consent of his father, mother or legally constituted guardian to obtain such license.
Beginning January 1, 2016, no trapping license shall be issued to any person born on or after January 1, 1998 unless he or she presents to the authorized issuer of the license evidence that he or she has a certificate of competency provided for in this Section.
The Department of Natural Resources shall authorize personnel of the Department, or volunteer instructors, found by the Department to be competent, to provide instruction in courses on trapping techniques and ethical trapping behavior as needed throughout the State, which courses shall be at least 8 hours in length. Persons so authorized shall provide instruction in such courses to individuals at no charge, and shall issue to individuals successfully completing such courses certificates of competency in basic trapping techniques. The Department shall cooperate in establishing such courses with any reputable association or organization which has as one of its objectives the promotion of the ethical use of legal fur harvesting devices and techniques. The Department shall furnish information on the requirements of the trapper education program to be distributed free of charge to applicants for trapping licenses by the persons appointed and authorized to issue licenses.
The owners residing on, or bona fide tenants of farm lands, and their children actually residing on such lands, shall have the right to trap mammals protected by this Act, for which an open trapping season has been established, upon such lands, without procuring licenses, provided that such mammals are taken during the periods of time and with such devices as are permitted by this Act.
(Source: P.A. 98-913, eff. 1-1-15; 99-868, eff. 1-1-17.)

(520 ILCS 5/3.4) (from Ch. 61, par. 3.4)
Sec. 3.4. Trapping licenses. Before a trapping license shall be issued to any person, such person shall make application to the Department or any county, city, village, township or incorporated town clerk or his or her duly designated agent upon an application form provided by the Department. This application shall be executed and sworn to and shall set forth the name and description of the applicant and his or her place of residence.
The fee for a trapping license for a resident of this State shall be $10.00.
The Department may provide for non-resident trapping license provided that any non-resident shall be charged a fee of $175, and if the state in which the applicant resides does not provide for trapping mammals by Illinois residents, then the fee shall be $250.
Every person trapping mammals shall make a report properly sworn to, to the Department, upon blanks supplied by the Department for such purpose, of all hides of mammals taken, sold, shipped or dealt in, during the open seasons for mammals together with the names and addresses of the parties to whom the same were sold or shipped. Such report shall be made to the Department within 15 days after the close of the trapping season. Failure to report or filing false reports shall subject the person to the penalties provided in Section 3.5. Further, the Department may refuse to issue a trapping license for the following year to any person who has failed to file such a report.
All trapping licenses shall expire on March 31 of each year.
(Source: P.A. 100-123, eff. 1-1-18.)

(520 ILCS 5/3.4a) (from Ch. 61, par. 3.4a)
Sec. 3.4a. Every person holding any license, stamp or permit issued under the provisions hereof shall have the same in his possession for immediate presentation for inspection to the authorized employees of the Department, any sheriff, deputy sheriff, or any other peace officer, making demand for same.
(Source: P.A. 86-159.)

(520 ILCS 5/3.5) (from Ch. 61, par. 3.5)
Sec. 3.5. Penalties; probation.
(a) Any person who violates any of the provisions of Section 2.36a, including administrative rules, shall be guilty of a Class 3 felony, except as otherwise provided in subsection (b) of this Section and subsection (a) of Section 2.36a.
(b) Whenever any person who has not previously been convicted of, or placed on probation or court supervision for, any offense under Section 1.22, 2.36, or 2.36a or subsection (i) or (cc) of Section 2.33, the court may, without entering a judgment and with the person's consent, sentence the person to probation for a violation of Section 2.36a.
(1) When a person is placed on probation, the court

shall enter an order specifying a period of probation of 24 months and shall defer further proceedings in the case until the conclusion of the period or until the filing of a petition alleging violation of a term or condition of probation.

(2) The conditions of probation shall be that the

person:

(A) Not violate any criminal statute of any

jurisdiction.

(B) Perform no less than 30 hours of community

service, provided community service is available in the jurisdiction and is funded and approved by the county board.

(3) The court may, in addition to other conditions:
(A) Require that the person make a report to and

appear in person before or participate with the court or courts, person, or social service agency as directed by the court in the order of probation.

(B) Require that the person pay a fine and costs.
(C) Require that the person refrain from

possessing a firearm or other dangerous weapon.

(D) Prohibit the person from associating with any

person who is actively engaged in any of the activities regulated by the permits issued or privileges granted by the Department of Natural Resources.

(4) Upon violation of a term or condition of

probation, the court may enter a judgment on its original finding of guilt and proceed as otherwise provided.

(5) Upon fulfillment of the terms and conditions of

probation, the court shall discharge the person and dismiss the proceedings against the person.

(6) A disposition of probation is considered to be a

conviction for the purposes of imposing the conditions of probation, for appeal, and for administrative revocation and suspension of licenses and privileges; however, discharge and dismissal under this Section is not a conviction for purposes of disqualification or disabilities imposed by law upon conviction of a crime.

(7) Discharge and dismissal under this Section may

occur only once with respect to any person.

(8) If a person is convicted of an offense under this

Act within 5 years subsequent to a discharge and dismissal under this Section, the discharge and dismissal under this Section shall be admissible in the sentencing proceeding for that conviction as a factor in aggravation.

(9) The Circuit Clerk shall notify the Department of

State Police of all persons convicted of or placed under probation for violations of Section 2.36a.

(c) Any person who violates any of the provisions of Sections 2.9, 2.11, 2.16, 2.18, 2.24, 2.25, 2.26, 2.29, 2.30, 2.31, 2.32, 2.33 (except subsections (g), (i), (o), (p), (y), and (cc)), 2.33-1, 2.33a, 3.3, 3.4, 3.11 through 3.16, 3.19, 3.20, 3.21 (except subsections (b), (c), (d), (e), (f), (f.5), (g), (h), and (i)), 3.24, 3.25, and 3.26 (except subsection (f)), including administrative rules, shall be guilty of a Class B misdemeanor.
A person who violates Section 2.33b by using any computer software or service to remotely control a weapon that takes wildlife by remote operation is guilty of a Class B misdemeanor. A person who violates Section 2.33b by facilitating a violation of Section 2.33b, including an owner of land in which remote control hunting occurs, a computer programmer who designs a program or software to facilitate remote control hunting, or a person who provides weapons or equipment to facilitate remote control hunting, is guilty of a Class A misdemeanor.
Any person who violates any of the provisions of Sections 1.22, 2.2a, 2.3, 2.4, 2.36 and 2.38, including administrative rules, shall be guilty of a Class A misdemeanor. Any second or subsequent violations of Sections 2.4 and 2.36 shall be a Class 4 felony.
Any person who violates any of the provisions of this Act, including administrative rules, during such period when his license, privileges, or permit is revoked or denied by virtue of Section 3.36, shall be guilty of a Class A misdemeanor.
Any person who violates subsection (g), (i), (o), (p), (y), or (cc) of Section 2.33 shall be guilty of a Class A misdemeanor and subject to a fine of no less than $500 and no more than $5,000 in addition to other statutory penalties. In addition, the Department shall suspend the privileges, under this Act, of any person found guilty of violating Section 2.33(cc) for a period of not less than one year.
Any person who violates any other of the provisions of this Act including administrative rules, unless otherwise stated, shall be guilty of a petty offense. Offenses committed by minors under the direct control or with the consent of a parent or guardian may subject the parent or guardian to the penalties prescribed in this Section.
In addition to any fines imposed pursuant to the provisions of this Section or as otherwise provided in this Act, any person found guilty of unlawfully taking or possessing any species protected by this Act, shall be assessed a civil penalty for such species in accordance with the values prescribed in Section 2.36a of this Act. This civil penalty shall be imposed by the Circuit Court for the county within which the offense was committed at the time of the conviction. All penalties provided for in this Section shall be remitted to the Department in accordance with the same provisions provided for in Section 1.18 of this Act.
(Source: P.A. 97-431, eff. 8-16-11.)

(520 ILCS 5/3.6) (from Ch. 61, par. 3.6)
Sec. 3.6. (Repealed).
(Source: P.A. 87-174. Repealed by P.A. 98-914, eff. 1-1-15.)

(520 ILCS 5/3.7) (from Ch. 61, par. 3.7)
Sec. 3.7. (Repealed).
(Source: P.A. 90-435, eff. 1-1-98. Repealed by P.A. 98-914, eff. 1-1-15.)

(520 ILCS 5/3.8) (from Ch. 61, par. 3.8)
Sec. 3.8. (Repealed).
(Source: P.A. 97-132, eff. 1-1-12. Repealed by P.A. 98-914, eff. 1-1-15.)

(520 ILCS 5/3.11) (from Ch. 61, par. 3.11)
Sec. 3.11. Resident fur buyer permits. Any individual who is a resident of this State, who, within this State, receives, collects or buys, or who acts as an agent or broker in the receipt, collection or purchase of the green hides of fur-bearing mammals, protected by this Act, shall be a resident fur buyer in the meaning of this Act. Resident fur buyer's permits shall be issued by the Department. The annual fee for each resident fur buyer's permit shall be $50.00. All resident fur buyer permits shall expire on March 31 of each year. A holder of a valid resident fur buyer permit may buy, sell, possess, transport, and ship the green hides of any legally taken fur-bearing mammals; provided, however, that failure to establish proof of the legality or origin of the green hides of fur-bearing mammals shall be prima facie evidence that such green hides of fur-bearing mammals are contraband within the State of Illinois. Nothing in this Section shall exempt any permittee from complying with any federal laws, rules or regulations which may apply to the green hides of fur-bearing mammals. A person who holds a fur tanner's permit under Section 3.16 of this Code is exempt under this Section if the person is not engaged in the business of receiving green hides for the purpose of buying or selling the hides, whether green, dressed, processed, or tanned and the hides which have been tanned or processed are returned to the person who submitted the hides for processing or tanning.
(Source: P.A. 100-123, eff. 1-1-18.)

(520 ILCS 5/3.12) (from Ch. 61, par. 3.12)
Sec. 3.12. (Repealed).
(Source: P.A. 89-341, eff. 8-17-95. Repealed by P.A. 100-123, eff. 1-1-18.)

(520 ILCS 5/3.14) (from Ch. 61, par. 3.14)
Sec. 3.14. Record keeping; fur buyers and non-resident auction participants. All fur buyers and non-resident auction participants shall maintain records of the receipt, collection, purchase, and sale of green hides of fur-bearing mammals. A record of each transaction shall be created at the time it is executed specifying the date, numbers, and kinds of green hides purchased, sold, or transferred, the price paid for each green hide, if any, and the name, address, and Department customer identification number of the other party. Records of transactions with non-residents may substitute the Department customer identification number with an equivalent identifier such as a license or permit number from the person's place of residence. Records of transactions shall be retained for 2 years from the date of execution and shall be presented for inspection at any reasonable time a request is made by authorized employees of the Department or any sheriff, deputy sheriff, or peace officer. Failure to produce records of transactions for green hides shall be prima facie evidence that the green hides are contraband in this State. A numbered receipt shall be issued to the other party when purchasing green hides of fur-bearing mammals. The receipt shall specify the name and address of the person selling the green hides, the numbers and kinds of green hides sold, the price paid for each green hide, the date of the transaction, and the name of the fur buyer or non-resident auction participant.
(Source: P.A. 100-123, eff. 1-1-18.)

(520 ILCS 5/3.15) (from Ch. 61, par. 3.15)
Sec. 3.15. Purchase of green hides. Any manufacturer, converter, or consumer who purchases or receives green hides of fur-bearing mammals for the purpose of dressing and fabricating them into fur garments or products, shall purchase such green hides from a duly licensed fur buyer or fur-bearing mammal breeder, and shall demand from the buyer or breeder an invoice covering such purchases, indicating thereon the date of the transaction, the name and address of the fur buyer or fur-bearing mammal breeder, and the number and kinds of green hides so purchased. Such invoices shall be presented for inspection to officers and authorized employees of the Department, any sheriff, deputy sheriff, or any other peace officer when request is made for same. Failure to produce such invoice shall be prima facie evidence that such green hides are contraband within this State.
Such purchases of green hides of fur-bearing or game mammals shall be made for converting or manufacturing purposes only, and green hides so bought shall not be offered for resale in the green or raw condition.
(Source: P.A. 100-123, eff. 1-1-18.)

(520 ILCS 5/3.16) (from Ch. 61, par. 3.16)
Sec. 3.16. Fur tanner permits. Any individual, who for other individuals, engages in the business of dressing, dyeing or tanning the green hides of fur-bearing mammals, protected by this Act, shall be a fur tanner in the meaning of this Act. Before any individual shall engage in the business of dressing, dyeing, or tanning green hides of fur-bearing mammals, for any other individual, he or she shall first procure a fur tanner permit. Fur tanner permits shall be issued by the Department. The annual fee for each fur tanner's permit shall be $25.00. All fur tanner permits shall expire on March 31st of each year. Any fur tanner who receives or collects green hides shall require an affidavit from the shipper or consignor, stating that said green hides were taken according to regulations of the state where they were taken, a certificate of purchase as provided for in Section 3.14 or an invoice as provided for in Section 3.15. The affidavit, certificate of purchase, or invoice shall show the name and address of the individual from whom the green hides were received or collected and the records shall be kept by the fur tanner for a minimum period of one year following the date of receipt or collection. The affidavit, certificate of purchase, or invoice shall be immediately presented for inspection to officers and authorized employees of the Department, any sheriff, deputy sheriff, or any other peace officer upon request. Failure to produce such affidavit, certificate of purchase, or invoice shall be prima facie evidence that such green hides are contraband within this State. Upon receipt by the fur tanner of any green hide not accompanied by an affidavit, certificate of purchase or invoice, the fur tanner shall notify the shipper or consignor in writing of the requirement. The fur tanner shall then hold green hides until an affidavit, certificate of purchase, or invoice is received. The green hides shall be labeled with the name and address of the shipper or consignor, date of receipt, and the date notification was sent to the shipper or consignor. If the shipper or consignor shall fail to furnish the affidavit, certificate of purchase, or invoice within 30 days from the date of receipt of the green hides, the fur tanner shall notify the Department and green hides shall be disposed of in accordance with instructions from the Department. Additional Federal regulations may apply to the hides of certain endangered species.
(Source: P.A. 100-123, eff. 1-1-18.)

(520 ILCS 5/3.16a)
Sec. 3.16a. Non-resident auction participation permit; fee. Any individual who is not a resident of this State and does not possess a non-resident fur buyer permit must obtain a non-resident auction participation permit to receive, collect, buy, or act as an agent or broker in the receipt, collection, or purchase of the green hides of fur-bearing mammals at auctions organized for these purposes within this State. Non-resident auction participation permits shall be issued by the Department. The annual fee for each non-resident auction participation permit is $50. Non-resident auction participation permits expire on March 31. A holder of a valid non-resident auction participation permit may receive, collect, buy, possess, transport, or act as an agent or broker in the receipt, collection, or purchase of legally taken fur-bearing mammals. Failure to establish proof of legality or origin of the green hides of fur-bearing mammals, however, is prima facie evidence that the green hides are contraband within this State. Nothing in this Section exempts any permittee from complying with any federal laws, rules, or regulations that may apply to the green hides of fur-bearing mammals.
(Source: P.A. 100-123, eff. 1-1-18.)

(520 ILCS 5/3.18) (from Ch. 61, par. 3.18)
Sec. 3.18. Non-resident fur buyers. Any individual not a resident of this State, who, within this State, receives, collects or buys, or who acts as an agent or broker in the receipt, collection or purchase of the green hides of fur-bearing mammals, protected by this Act, shall be a non-resident fur buyer in the meaning of this Act. Non-resident fur buyer permits shall be issued by the Department. Non-resident fur buyers must obtain a non-resident fur buyer permit before receiving, collecting, or purchasing the green hides of fur-bearing mammals within this State except that a non-resident fur buyer permit shall not be required for purchasing the green hides of fur-bearing mammals from resident fur buyers as defined in Section 3.11. The annual fee for each non-resident fur buyer permit shall be $250.00. All non-resident fur buyer permits shall expire on March 31 of each year. A non-resident fur buyer may buy, sell, possess, transport and ship the green hides of any legally taken fur-bearing mammals; provided, however, that failure to establish proof of the legality of or origin of the green hides of fur-bearing mammals shall be prima facie evidence that such green hides of fur-bearing mammals are contraband within this State. Nothing in this Section shall be construed to remove such permittee from responsibility for the observance of any federal laws, rules or regulations which may apply to the green hides of fur-bearing mammals.
(Source: P.A. 100-123, eff. 1-1-18.)

(520 ILCS 5/3.19) (from Ch. 61, par. 3.19)
Sec. 3.19. Permit requirements. Each resident fur buyer, nonresident fur buyer, non-resident auction participant, fur bearing mammal breeder, or fur tanner shall have his or her permit in his or her possession when receiving, collecting, buying, selling, or offering for sale the green hides of fur-bearing mammals or accepting the same for dressing, dyeing, or tanning and shall immediately produce the same when requested to do so by an officer or authorized employees of the Department, any sheriff, deputy sheriff or any other peace officer. Persons conducting organized and established auction sales or the green hides of fur-bearing mammals, protected by this Act, shall be exempt from the provisions of this Section.
(Source: P.A. 100-123, eff. 1-1-18.)

(520 ILCS 5/3.20) (from Ch. 61, par. 3.20)
Sec. 3.20. Reporting; fur buyers and non-resident auction participants. All fur buyers and non-resident auction participants shall submit a report to the Department on forms provided by the Department showing the number and kinds of all green hides of fur-bearing mammals received, collected or purchased, and the average price, if any, paid therefore and such other information as required by the Department. This report shall be made on or before May 10 of each year and shall include all operations for the 12 months preceding May 1 of the current year. All such receipts, reports, and records required by this Section shall be available for inspection by any officer or authorized employee of the Department, any sheriff, deputy sheriff, or any other peace officer at any reasonable time when request is made for same. Failure to comply with the provisions of this Section shall bar the permittee from obtaining a fur buyer or non-resident auction participant permit for the following year.
(Source: P.A. 100-123, eff. 1-1-18.)

(520 ILCS 5/3.21) (from Ch. 61, par. 3.21)
Sec. 3.21. (a) Every person before engaging in the business of taxidermy shall obtain a license for such purpose from the Department. Application for such license shall be filed with the Department and shall set forth the name of the applicant; its principal officers, if the applicant is a corporation, or the partners, if the applicant is a partnership; the location of the place of business and such additional information as the Department may require. The annual fee for each taxidermist license shall be $25.00. All licenses issued to taxidermists are valid only at the location described and designated on the application for such license. All taxidermist permits shall expire on March 31 of each year. Persons employed by a licensed taxidermist shall not be required to possess a taxidermist license while working for and at the place of business of the license holder.
Licensed taxidermists shall submit to the Department a list naming all individuals who will be working at the place of business specified on the license. Only those individuals whose names are on file with the Department shall be authorized to work under the scope of the taxidermist's license.
(b) Taxidermists shall keep written records of all birds or mammals, or parts thereof, received or returned by them. Records shall include the following information:
(1) The date the bird or mammal was received.
(2) The name and address of the person from whom the

bird or mammal was received.

(3) The number and species of each bird or mammal

received.

(4) The number and state of issuance of the hunting

or trapping license, or special Department permit, of the individual from whom the bird or mammal was received. In the absence of a license or permit number, the taxidermist may rely on the written certification of the person from whom the bird or mammal was received that the specimen was legally taken or obtained, or, in the event the individual is exempt from the apposite license requirements, an indication of such exemption.

(c) All birds or mammals or parts thereof that have been received, preserved or mounted or possessed by a taxidermist are required to bear a coded origin tag or label. The origin tag or label shall correspond with written records containing more complete information as required by the Department.
(d) Taxidermy records shall be open for inspection by any peace officer at any reasonable hour. Taxidermists shall maintain records for a period of 2 years from the date of receipt of the bird or mammal or for as long as the specimen or mount remains in the taxidermist's possession, whichever is longer. The Department may require the taxidermist to submit to it such information as it deems necessary.
(e) A licensed taxidermist may possess the green hides of furbearers and other game mammals the year round as long as such hides are tagged as and remain the property of the individual who legally took them and for whom the taxidermist is performing services.
(f) A licensed taxidermist may without a fur tanners permit tan the green hides of furbearers and other game mammals as long as such hides are tagged as and remain the property of the individual who legally took them and for whom the taxidermist is performing services.
(f.5) A licensed taxidermist may, without a fur buyer's permit, buy, sell, transport and possess the green or tanned hides of any legally obtained furbearer or game mammal the year round as long as the hides in the taxidermist's possession are used for taxidermy purposes only and bear a coded origin tag or label. The origin tag or label shall correspond with written records containing more complete information as required by the Department.
(g) No taxidermist shall have in his or her possession any bird or mammal that is not listed in his written records and properly tagged or labeled.
(h) All persons licensed as taxidermists under this Act who shall ship any birds or mammals or parts thereof that have been received, preserved or mounted, shall tag or label such shipment and such tag or label shall state the name of the taxidermist and the number and date of his or her license.
(i) Nothing in this Section removes taxidermists from responsibility for the observance of any federal laws, rules, or regulations that may apply to the taxidermy business.
(Source: P.A. 100-256, eff. 1-1-18.)

(520 ILCS 5/3.22) (from Ch. 61, par. 3.22)
Sec. 3.22. Issuance of scientific and special purpose permits. Scientific permits may be granted by the Department to any properly accredited person at least 18 years of age, permitting the capture, marking, handling, banding, or collecting (including fur, hide, skin, teeth, feathers, claws, nests, eggs, or young), for strictly scientific purposes, of any of the fauna now protected under this Code. A special purpose permit may be granted to qualified individuals for the purpose of salvaging dead, sick, orphaned, or crippled wildlife species protected by this Act for permanent donation to bona fide public or state scientific, educational or zoological institutions or, for the purpose of rehabilitation and subsequent release to the wild, or other disposal as directed by the Department. Private educational organizations may be granted a special purpose permit to possess wildlife or parts thereof for educational purposes. A special purpose permit is required prior to treatment, administration, or both of any wild fauna protected by this Code that is captured, handled, or both in the wild or will be released to the wild with any type of chemical or other compound (including but not limited to vaccines, inhalants, medicinal agents requiring oral or dermal application) regardless of means of delivery, except that individuals and organizations removing or destroying wild birds and wild mammals under Section 2.37 of this Code or releasing game birds under Section 3.23 of this Code are not required to obtain those special purpose permits. Treatment under this special purpose permit means to effect a cure or physiological change within the animal. The criteria, definitions, application process, fees, and standards for a scientific or special purpose permit shall be provided by administrative rule. The annual fee for a scientific or special purpose permit shall not exceed $100. The Department shall set forth applicable regulations in an administrative rule covering qualifications and facilities needed to obtain both a scientific and a special purpose permit. The application for these permits shall be approved by the Department to determine if a permit should be issued. Disposition of fauna taken under the authority of this Section shall be specified by the Department.
The holder of each such scientific or special purpose permit shall make to the Department a report in writing upon blanks furnished by the Department. Such reports shall be made (i) annually if the permit is granted for a period of more than one year or (ii) within 30 days after the expiration of the permit if the permit is granted for a period of one year or less. Such reports shall include information which the Department may consider necessary.
(Source: P.A. 96-979, eff. 7-2-10; 97-1136, eff. 1-1-13.)

(520 ILCS 5/3.23) (from Ch. 61, par. 3.23)
Sec. 3.23. Before any person shall hold, possess or engage in the raising of game mammals, game birds or migratory game birds protected by this Act, he shall procure a permit from the Department to do so. Any person desiring to possess, propagate, hold in captivity but not offer for sale any species protected by this Act may do so by acquiring either a Class A Noncommercial bird breeders permit or a Class A Noncommercial game breeders permit. Any person desiring to possess, propagate, to hold in captivity, to sell alive, for propagation or hunting purposes, sell dressed for food purposes any species protected by this Act may do so by acquiring a Class B Commercial bird breeders permit or a Class B Commercial/game breeders permit.
No person shall breed, raise, sell or offer to sell ferrets without first obtaining from the Department either a Class A noncommercial game breeder permit or a Class B commercial game breeder permit; such permit shall not, however, authorize the use or sale of ferrets for taking any of the wild birds or wild mammals protected by this Act.
Except for a Class A noncommercial ferret permit which shall be issued free of charge, the fee for a Class A permit shall be $10. The fee for a Class B permit shall be $20. Both Class A and Class B permits shall expire on March 31 of each year.
Holders of wild game or bird breeder's permits may import game mammals, game birds or migratory game birds into the State of Illinois but may release the same only with the permission of the Director.
Bobwhite quail and male pheasants raised in Illinois from eggs originating in Illinois and reared under the provisions of this Act may be released and harvested by hunting during the open season provided by the regulations under Sections 2.6 and 2.7 of this Act. Hen pheasants raised in Illinois from eggs originating in Illinois and reared under the provisions of this Act may be released but may be harvested only as provided by the regulations under Sections 2.34 and 3.28 of this Act.
Licensed breeders who hold Class B permits may sell live hand-reared pheasants, bobwhite quail and chukar partridges to organized field trial clubs, or to individuals operating dog training grounds designated by the Department, to be used for field trial purposes and such pheasants, bobwhite quail and chukar partridges may be killed by shooting in connection therewith on areas approved by the Department.
Tags or decals on containers, of a type not removable without breaking or mutilating the tag or decal, shall be used to designate the carcasses of game mammals, game birds or migratory game birds raised in captivity, as provided in this Section, and all game imported legally from any source outside the State of Illinois shall be so designated with irremovable tags or decals. If such tag or decal is not provided for in the State of origin the consignor shall obtain such tags or decals from the Department to identify such carcasses. Upon the application and payment of a fee of 10 cents for such tag or decal, the Department shall furnish permittees with such tags or decals, except that the Department shall only furnish any permittee with sufficient tags or decals for the number of game mammals, game birds or migratory game birds, or parts of carcasses thereof, as may from time to time have been disposed of by the permittee. One of such tags shall be securely affixed to one of the legs of each game mammal, except deer, where a tag shall be affixed to each leg, game bird or migratory game bird before removing such game mammal, game bird or migratory game bird from the premises of the permittee, and such tags shall remain upon the leg or legs of such mammal, game bird or migratory bird until prepared for consumption. Class B permit holders who sell such species dressed for food purposes shall affix such tags to one of the legs of each game mammal, except deer, where a tag must be secured to each leg, game bird or migratory game bird or shall secure such decals on the containers in which the carcasses are transported before removing such species from the premises of the permittees.
Nothing in this Section shall be construed to give any such permittee authority to take game mammals, game birds or migratory game birds in their wild state contrary to other provisions of this Act, or to remove such permittee from responsibility for the observance of any Federal laws, rules or regulations which may apply to such game mammals, game birds or migratory game birds.
When any wild birds or wild mammals raised in captivity, or parts thereof, are transported or offered for shipment by the holder of a permit, issued under the provisions of Sections 1.6 and 1.7 hereof, or by a licensed breeder from outside the State, such shipment shall be plainly tagged or with decals if in containers so as to show the contents thereof, the name of the shipper, his place of residence, the place from where the shipment is made, its destination, name of consignee and the number, date and type of permit under which shipment is offered.
Game and game bird breeders shall keep records of the acquisition, sale or disposition of each game mammal or game bird so raised or propagated, showing the date of such transaction, the name and address of the person acquiring or receiving such game mammal or game bird, and shall furnish such person with a certificate of purchase showing the number and kinds of game mammals or game birds so disposed of, the date of transaction, the name of the person receiving, collecting, or buying such game mammals or game birds, and such other information as the Department may require. Such records and certificates of purchase or disposition shall be immediately presented to officers or authorized employees of the Department, any Sheriff, Deputy Sheriff, or other peace officer when request is made for same.
Failure to produce such records of certificates of purchase or disposition shall be prima facie evidence that such game mammals or game birds are contraband within the State of Illinois. Records shall be maintained from the date of acquisition until 2 years after the date of disposition or sale.
Duly organized clubs and associations approved by the Department and engaged in the raising, for release only and without profit, any of the game mammals and game birds protected by this Act are exempt from the provisions of this Section.
No person shall release, hold, possess, or engage in raising San Juan (sometimes called European) rabbits or finnraccoons (sometimes called raccoon dogs) (Nyctereutes procyonoides) in this State and no permit shall be issued therefor.
No person shall release, or propagate for the release any Nutria (Myocastor coypus), and monk parakeet (Myiopsitta monachus), in this State at any time.
(Source: P.A. 95-331, eff. 8-21-07.)

(520 ILCS 5/3.24) (from Ch. 61, par. 3.24)
Sec. 3.24. Before any person, except permittees under Section 3.23 of this Act, shall engage in buying, selling or processing wild game for the purpose of buying, selling or shipping the same, including the carcasses of fur-bearing mammals, for public consumption, he shall first procure a license to do so from the Department. Dealers in deer, or any parts thereof, legally taken and possessed in and transported from, other states, shall also be licensed under the provisions of this Section. All such deer, or parts thereof, shall be marked with permanent irremovable tags, or similar devices, to establish and retain their origin and identity.
The terms "buying or selling" include buying or selling by hotel keepers, restaurant keepers and others engaged in buying or selling prepared foods for consumption.
A permit shall be procured for each separate market or place of business operated by any person who sells wild game for public consumption and for each vehicle from which game or fur-bearing mammals are sold. Such permits shall be conspicuously displayed at all times.
This permit shall be known as a processed wild game dealer's permit. It shall be issued by the Department for a fee of $25.00 annually and shall expire on March 31st of each year. The Department may prescribe the necessary forms as may be desirable for the maintenance of records by the licensee, to record all transactions in wild game that may be marketed under the provisions of the laws of this State and game imported legally from other states.
Nothing in this Section shall be construed to give the holder of a processed wild game dealer's permit authority to take game birds, game or fur-bearing mammals in their wild state contrary to other provisions of this Act. The person in possession of such game birds and mammals has the burden of proving the legality of his possession.
(Source: P.A. 84-150.)

(520 ILCS 5/3.25) (from Ch. 61, par. 3.25)
Sec. 3.25. Any individual who, within the State of Illinois, holds, possesses or engages in the breeding or raising of live fur-bearing mammals, protected by this Act, except as provided in Sections 1.6 or 1.7, shall be a fur-bearing mammal breeder in the meaning of this Act. Before any individual shall hold, possess or engage in the breeding or raising of live fur-bearing mammals, he shall first procure a fur-bearing mammal breeder permit. Fur-bearing mammal breeder permits shall be issued by the Department. The annual fee for each fur-bearing mammal breeder permit shall be $25. All fur-bearing mammal breeder permits shall expire on March 31 of each year.
Holders of fur-bearing mammal breeder permits may hold, possess, engage in the breeding or raising, sell, or otherwise dispose of live fur-bearing mammals or their green hides, possessed thereunder, at any time of the year.
Fur-bearing mammal breeders shall keep a record for 2 years from the date of the acquisition, sale or other disposition of each live fur-bearing mammal or its green hide so raised or propagated, showing the date of such transaction, the name and address of the individual receiving or buying such live fur-bearing mammal or its green hide, and when requested to do so, shall furnish such individual with a certificate of purchase showing the number and kinds of live fur-bearing mammals or green hides so disposed of, the date of the transaction, the name and permit number of the breeder, and the name of the individual receiving, collecting, or buying such live fur-bearing mammals or green hides, and such other information as the Department may require. Such records and certificates of purchase shall be immediately presented to officers or authorized employees of the Department, any sheriff, deputy sheriff, or other peace officer when request is made for same. Failure to produce such records or certificates of purchase shall be prima facie evidence that such live fur-bearing mammals or green hides are contraband with the State of Illinois. The holder of a fur-bearing mammal breeder permit may exhibit fur-bearing mammals commercially.
Nothing in this Section shall be construed to give any such permittee authority to take fur-bearing mammals in their wild state contrary to other provisions of this Act, or to remove such permittee from responsibility for the observance of any Federal Laws, rules or regulations which may apply to such fur-bearing mammals.
Holders of fur-bearing mammal breeder permits may import fur-bearing mammals into the State of Illinois but may release the same only after health and disease prevention requirements set forth by the Director and other State agencies have been met and permission of the Director has been granted.
The breeding, raising and producing in captivity, and the marketing, by the producer, of mink (Mustela vison), red fox (Vulpes vulpes) or arctic fox (Alopex lagopus), as live animals, or as animal pelts or carcasses shall be deemed an agricultural pursuit, and all such animals so raised in captivity shall be deemed domestic animals, subject to all the laws of the State with reference to possession and ownership as are applicable at any time to domestic animals. All individuals engaged in the foregoing activities are fur farmers and engaged in farming for all statutory purposes. Such individuals are exempt from the fur-bearing mammal breeder permit requirements set forth in this Section if: (1) they are defined as farmers for Federal income tax purposes, and (2) at least 20 percent of their gross farm income as reported on Federal tax form Schedule F (Form 1040) for the previous year is generated from the sale of mink, red fox or arctic fox as live animals, animal pelts or carcasses.
No fur-bearing mammal breeder permits will be issued to hold, possess, or engage in the breeding and raising of striped skunks acquired after July 1, 1975, or coyotes acquired after July 1, 1978, except for coyotes that are held or possessed by a person who holds a hound running area permit under Section 3.26 of this Act.
(Source: P.A. 95-196, eff. 1-1-08.)

(520 ILCS 5/3.26)
Sec. 3.26. Hound running area permits; requirements.
(a) Any person owning, holding, or controlling by lease, for a term of at least 5 years, any contiguous tract of land having an area prescribed by administrative rule who desires to establish a hound running area to pursue authorized species with hounds in a way that is not designed to capture or kill the authorized species, shall apply to the Department for a hound running area permit under this Section. The application shall be made under oath of the applicant or under oath of one of the applicant's principal officers if the applicant is an association, club, or corporation. The annual fee for each hound running area permit is $250. All hound running area permits expire on March 31 of each year.
Every applicant under this Section must also hold a fur-bearing mammal breeder permit or a Class B commercial game breeder permit, as appropriate.
Upon receipt of an application, the Department is authorized to inspect the area proposed to be a hound running area as described in the application, the general premises, the facilities where the authorized species are to be maintained or propagated, and the habitat for the authorized species. As part of the application and inspection process, the Department shall assess the ability of the applicant to operate a property as a hound running area. If the Department finds that (i) the area meets the requirements of all applicable laws and rules, (ii) the authorized species are healthy and disease free, and (iii) the issuing of the permit will otherwise be in the public interest, then the Department shall approve the application and issue the permit for the operation of the property described in the application.
(b) Hound running areas shall be operated in a manner consistent with the following:
(1) Authorized species may be pursued with dogs in a

hound running area, but not in a manner or with the intent to capture or kill. The Department shall promulgate rules that establish appropriate and prohibited activities for hound running areas.

(2) Every hound running area shall have dog-proof

escape areas. "Dog-proof escape area" means a culvert, brush pile, fenced refuge, or other structure suitable for use by authorized species to safely escape from dogs present on the hound running area. The number, type, and spacing of dog-proof escape areas shall be prescribed by administrative rule.

(3) Every permit holder shall promptly post on the

hound running area, at intervals of not more than 500 feet, signs prescribed by the Department by administrative rule. The boundaries of the hound running area shall also be clearly defined by fencing and signs under administrative rules promulgated by the Department. The area, signs, fencing, dog-proof escape areas, and facilities to maintain the authorized species are subject to inspection by the Department at any reasonable time.

(4) A permit holder may maintain authorized species

in temporary confinement facilities on the hound running area or at another location inspected by the Department and specified on the permit. Authorized species held by a permit holder may only be released into a hound running area, except that authorized species held by a permit holder may be released into the wild, exported, or given to a person that does not hold a hound running area permit or a fur-bearing mammal breeder permit or a Class B Commercial game breeders permit as appropriate, after written authorization is obtained from the Director. Prior to being released into a hound running area, all newly acquired authorized species shall be provided at least 7 days to acclimate to the hound running area in which the animal will be pursued. Authorized species held under a permit are subject to inspection by an agent of the Department and this inspection may include removal of reasonable samples for examination.

(5) Any person who releases or handles dogs on a

hound running area is subject to the hunting license and habitat stamp requirements of this Act.

(6) The permit holder shall keep accurate permanent

records on forms prescribed by the Department. The permanent records shall include, for each supplier of authorized species: (i) the supplier's full name, address, and telephone numbers; (ii) the number, sex, and identifier designation of each animal purchased, donated, sold, traded, or given to the permit holder by that supplier; and (iii) the date of the event or transaction. The permanent records shall also include the identification of all authorized species, while under the control of the permit holder on the area or elsewhere, by identifier designation and sex, along with information for each animal of the authorized species that gave birth, was born, died, or was disposed of in some other manner or that was sold, traded, donated, or conveyed in some other manner, and the dates on which those events occurred.

(7) Every permit holder shall attach an individually

marked identifier provided by the Department to each animal of the authorized species maintained by the permit holder. The permit holder shall pay a fee for each identifier as established by the Department by administrative rule. The permit holder shall record the identifier for each animal maintained on the area or elsewhere or released into the area.

(8) Any person using the hound running area shall at

all times respect the property rights of the property owners and the owners of adjacent properties, and shall not injure or destroy any livestock or property of any of those property owners. Springs and streams shall not be contaminated or polluted in any manner by persons using the hound running area. The natural use of springs and streams by dogs using the area shall not constitute contamination or pollution. Unless the express permission of the property owner has been given, no person using a hound running area may (i) mutilate or cut trees or shrubs on the hound running area or (ii) pick berries, fruits, or nuts present on the hound running area.

(c) Except as otherwise provided by administrative rule, it is unlawful for any person to enter a hound running area at any time with a firearm, bow and arrow, or trap.
(d) A hound running area permit is not transferable from one person to another. When a permit holder sells or leases the property that comprises or includes a hound running area and the purchaser or lessee intends to continue to use the hound running area under this Section, the purchaser or lessee must apply for a permit as provided in subsection (a) of this Section.
(e) All authorized species must be legally acquired.
(f) A person breeding or otherwise maintaining authorized species in conjunction with a hound running area must have the authorized species annually inspected and certified by a licensed Illinois veterinarian to be disease free. Anyone violating this subsection (f) is guilty of a business offense and shall be fined an amount not exceeding $5,000.
(g) The provisions of this Section are subject to modification by administrative rule.
(Source: P.A. 95-196, eff. 1-1-08.)

(520 ILCS 5/3.27) (from Ch. 61, par. 3.27)
Sec. 3.27. Any person owning, holding or controlling, by lease, which possession must be for a term of 5 or more years, any contiguous tract of land having an area of not less than 200 acres, and not more than 1280 acres, with at least 100 acres of suitable wildlife habitat, who desires to establish a game breeding and hunting preserve area, to propagate, preserve and hunt game birds shall make application to the Department for a license as herein provided. Such application shall be made under oath of the applicant or under oath of one of its principal officers if the applicant is an association, club or corporation. In the case of releasing and harvesting hand reared mallards, the tract of land, with the approval of the Department, may be smaller than that required in this Section but in all other respects the applicant shall conform to the provisions of this Act. The application shall be accompanied by a license fee of not to exceed $100 for a Class A license or a license fee not to exceed $200 for a Class B license.
Every licensee under this Section shall release not less than 250 Bobwhite quail or pheasants each season.
Upon receipt of such application, the Department shall inspect the proposed licensed area described in such application and the premises and facilities where game birds are to be propagated and the cover for game birds and the ability of the applicant to operate a property of this character. If the Department finds that the area meets the requirements of all applicable laws and administrative rules and that the game birds are reasonably healthy and disease free; and that the issuing of the license will otherwise be in the public interest; the Department shall approve the application and issue the license for the operation of the property described in the application with the rights and subject to the limitations in this Act prescribed.
All game breeding and hunting preserve area licenses expire on April 30 of each year.
Upon receipt of such license, the licensee shall promptly post such licensed areas at intervals of not more than 500 feet with signs to be prescribed by the Department. The boundaries of such licensed game breeding and hunting preserve areas shall also be clearly defined by natural or artificial boundaries and by signs.
(Source: P.A. 93-554, eff. 8-20-03.)

(520 ILCS 5/3.28) (from Ch. 61, par. 3.28)
Sec. 3.28. The licensee of any licensed game breeding and hunting preserve area may take, or authorize to be taken, on licensed areas and within the season fixed and designated, and in such numbers as herein provided, the following: (a) 100% of each of the following species of game birds released within the said season: hand reared pheasants, Bobwhite quail, Hungarian partridges, Chukar partridges, Coturnix and wild turkeys; and (b) hand reared mallard ducks may be released at any time of the year for shooting purposes and 100% of those released may be harvested by shooting.
All the foregoing birds so released, except Coturnix, shall be at least 16 weeks of age before releasing the same and shall possess full plumage.
(Source: P.A. 84-150.)

(520 ILCS 5/3.29) (from Ch. 61, par. 3.29)
Sec. 3.29. For the purpose of this Act, game birds shall be released upon licensed game breeding and hunting preserve areas in a manner satisfactory to the Department. The licensee shall keep a register on forms prescribed by the Department which shall clearly show the number and kind of game birds released each year, the month of release, and also the number and kind of game birds taken, the month when taken and the disposition made of such game birds, and shall submit such reports under oath as to game birds released and taken, to the Department not later than 10 days following the end of each month during the season. The Department shall keep an adequate record of the number of birds released on each licensed game breeding and hunting preserve area in each year and of the birds taken.
The Department shall prepare special tags suitable for use upon legs of game birds, including hand reared mallard ducks, which tags shall be of a type not removable without breaking and mutilating the tag, such tags to be used to designate birds taken upon a licensed game breeding and hunting preserve area, and such tag shall remain upon the leg of such game bird until such bird is finally prepared for consumption. Those licensed areas which dress game birds may affix the tag to the bag in which the dressed game birds are contained. Upon application and payment of a fee of 10 cents for each such tag, the Department shall furnish licensees with such tags. All game birds harvested on licensed areas are to be properly banded on the same day they are taken.
(Source: P.A. 93-554, eff. 8-20-03.)

(520 ILCS 5/3.30) (from Ch. 61, par. 3.30)
Sec. 3.30. Game birds may be taken upon a Class A game breeding and hunting preserve area only during the period from September 1st to April 15th of each year, both dates inclusive. Game birds may be taken upon a Class B game breeding and hunting preserve area all year.
Before any person shall take or attempt to take game birds upon such licensed game breeding and hunting preserve areas, he shall first secure a hunting license in accordance with this Act.
(Source: P.A. 93-554, eff. 8-20-03.)

(520 ILCS 5/3.31) (from Ch. 61, par. 3.31)
Sec. 3.31. The Department may designate any operator of a licensed game breeding and hunting preserve area or any of his or its agents or employees as a special representative of the Department with power to enforce the game laws and to prevent trespassing upon such property; provided that not more than two special representatives may be appointed for each such preserve. Such special representative shall be subject to rules and regulations to be prescribed by the Department and shall serve without compensation from the Department.
(Source: P.A. 99-642, eff. 7-28-16.)

(520 ILCS 5/3.33) (from Ch. 61, par. 3.33)
Sec. 3.33. The Department may either refuse to issue or refuse to renew or may suspend or may revoke any game breeding and hunting preserve area license or hound running area permit if the Department finds that such licensed area or the operator thereof is not complying or does not comply with the provisions of Section 3.35 of this Act, or that such property, or area is operated in violation of other provisions of this Act, or in an unlawful or illegal manner; however, the Department shall not refuse to issue, refuse to renew nor suspend or revoke any license for any of these causes, unless the licensee affected has been given at least 15 days notice, in writing, of the reasons for the action of the Department and an opportunity to appear before the Department or a representative thereof in opposition to the action of the Department. Upon the hearing of any such proceeding, the person designated by the Department to conduct the hearing may administer oaths and the Department may procure, by its subpoena, the attendance of witnesses and the production of relevant books and papers. The Circuit Court upon application either of the licensee affected, or of the Department, may, on order duly entered, require the attendance of witnesses and the production of relevant books and papers before the Department or its representative in any such hearing. Upon refusal or neglect to obey its order, the Court may compel obedience by proceedings for contempt of court.
(Source: P.A. 95-196, eff. 1-1-08.)

(520 ILCS 5/3.34)
Sec. 3.34. (Repealed).
(Source: P.A. 89-445, eff. 2-7-96. Repealed by P.A. 97-431, eff. 8-16-11.)

(520 ILCS 5/3.35) (from Ch. 61, par. 3.35)
Sec. 3.35. Any licensee, or any other person, who willfully and intentionally transfers or permits the transfer of the tags issued to the operator of one licensed game breeding and hunting preserve area to the operator of another licensed game breeding and hunting preserve area, or to any other person, or who affixes such tags to game birds not taken from a licensed game breeding and hunting preserve area or to game birds taken from any area other than the area for which such tags were issued, is guilty of a Class B misdemeanor.
Any hound running area permit holder, or any other person, who intentionally transfers an identifier issued to the permit holder for a hound running area to another permit holder for a hound running area, or to any other person, or who affixes such an identifier to any of the authorized species under Section 3.26 that was not maintained at a hound running area, is guilty of a Class B misdemeanor.
(Source: P.A. 95-196, eff. 1-1-08.)

(520 ILCS 5/3.36) (from Ch. 61, par. 3.36)
Sec. 3.36. Revocation and suspension.
(a) Whenever a license or permit is issued to any person under this Act, and the holder thereof is found guilty of any misrepresentation in obtaining such license or permit or of a violation of Section 48-3 of the Criminal Code of 2012 or a violation of any of the provisions of this Act, including administrative rules, his license or permit may be revoked by the Department, and the Department may refuse to issue any permit or license to such person and may suspend the person from engaging in the activity requiring the permit or license for a period of time not to exceed 5 years following such revocation.
Department revocation procedures shall be established by Administrative rule.
(b) Whenever any person who has not been issued a license or a permit under the provisions of this Code is found guilty of a violation of Section 48-3 of the Criminal Code of 2012 or a violation of the provisions of this Code, including administrative rules, the Department may refuse to issue any permit or license to that person, and suspend that person from engaging in the activity requiring the permit or license for a period of time not to exceed 5 years.
(c) Any person who knowingly or intentionally violates any of the provisions of this Act, including administrative rules, during such period when his license or permit is revoked or denied by virtue of this Section or during the time he is suspended under subsection (b), shall be guilty of a Class A misdemeanor. The penalties for a violation of Section 48-3 of the Criminal Code of 2012 shall be as provided in that Section.
(d) Licenses and permits authorized to be issued under the provisions of this Act shall be prepared by the Department and be in such form as prescribed by the Department. The information required on each license shall be completed thereon by the issuing agent or his sub-agent at the time of issuance and each license shall be signed by the licensee, or initialed by the designated purchaser and then signed immediately upon receipt by the licensee, and countersigned by the issuing agent or his sub-agent at the time of issuance. All such licenses shall be supplied by the Department, subject to such rules and regulations as the Department may prescribe. Any license not properly prepared, obtained and signed as required by this Act shall be void.
(e) A person whose license or permit to engage in any activity regulated by this Code has been suspended or revoked may not, during the period of the suspension or revocation or until obtaining such a license or permit, (i) be in the company of any person engaging in the activity covered by the suspension or revocation or (ii) serve as a guide, outfitter, or facilitator for a person who is engaged or prepared to engage in the activity covered by the suspension or revocation.
(f) No person may be issued or obtain a license or permit or engage in any activity regulated by this Code during the time that the person's privilege to engage in the same or similar activities is suspended or revoked by another state, by a federal agency, or by a province of Canada.
(Source: P.A. 98-402, eff. 8-16-13.)

(520 ILCS 5/3.37) (from Ch. 61, par. 3.37)
Sec. 3.37. The Department of Natural Resources has the authority to designate agents to sell licenses, stamps and permits on behalf of the Department. Any person receiving licenses from the Department for sale as provided for in this Section, shall execute and deliver receipts therefor; and shall on dates specified by the Department report in writing to the Department the number and kind of licenses sold, and shall, with such reports, make remittances to the Department covering the amounts received from such sales. Failure on the part of any clerk or agent to fully comply with this Act, including administrative rules, shall be justification for the Department to cancel or withdraw the issuance of licenses through such clerks or agents. A Federal Migratory Bird Hunting and Conservation Stamp shall be deemed a license for the purpose of this Section. Any person authorized by the Department including any county, city, village, township, or incorporated town clerk issuing licenses, permits or stamps provided for in this Act, may add the following as the fees for issuing such licenses: 75 cents in the case of Sportsmen's Combination Licenses or nonresident hunting licenses, and 50 cents in the case of all other licenses, permits and stamps. However, such clerks shall remit to the treasurer of the political subdivision of which he is an officer or employee, the added fees or any portion thereof he or she collects provided in this Section. Issuing fees may be divided between such clerks and their appointed subagents other than employees of the clerk's office, but in no case may any clerk or subagent charge an issuing fee or fees totaling more than the issuing fee set out in this Section. No person, or subagent of any county, city, village, township or incorporated town clerk may charge a service fee for issuing licenses provided for in this Act, and the charging of fees for issuing such licenses in excess of the fees authorized is a petty offense. All fees, less issuing fees, collected from the sale of licenses and permits and not remitted to the Department as provided in this Section, shall be deemed to have been embezzled and the person or officer responsible for such remittance is subject to prosecution. Any person authorized to issue licenses by telephone and electronic transmission or incurring costs for customer convenience may charge in addition to the "issuing fee" authorized by this Section a fee not to exceed an amount set by the Department, by administrative rule, to cover the transaction cost.
(Source: P.A. 89-445, eff. 2-7-96; 90-225, eff. 7-25-97; 90-743, eff. 1-1-99.)

(520 ILCS 5/3.38) (from Ch. 61, par. 3.38)
Sec. 3.38. Within 30 days after the expiration of the time in which any class of license is usable, payment for licenses sold shall be made in full to the Department and the respective persons possessed of blank forms thereof shall return same to the Department prepaid.
No person is permitted to make deductions from remittances sent to the Department for postage, or for the cost of, or fees for, drafts or money orders.
Any county, city, village, township or incorporated town clerk handling or selling licenses as aforesaid is liable to the State personally. All other persons designated or appointed by the Department to handle or sell licenses as aforesaid shall before receiving such licenses for sale file with the Department a bond in an amount specified by the Department on a form to be approved by and with a surety or sureties satisfactory to the Department conditioned upon such person or persons paying to the State of Illinois all monies becoming due by reason of the sale of the licenses.
No person handling or selling licenses is required to remit for any license heretofore or hereafter stolen, by means of forcible entry, or destroyed by a fire in the premises where such licenses are kept, if he submits an affidavit to the Department describing the circumstances pertaining to such theft or causing such destruction and listing therein the type and numbers of the licenses so stolen or destroyed.
(Source: P.A. 81-382.)

(520 ILCS 5/3.39) (from Ch. 61, par. 3.39)
Sec. 3.39. Residents of the State of Illinois may obtain a Sportsmen's Combination License which shall entitle the holder to the same non-commercial fishing privileges as residents holding a fishing license described in subparagraph (a) of Section 20-45 of the Fish and Aquatic Life Code, and to the same hunting privileges as residents holding a license to hunt all species, as described in Section 3.1 of this Act. However, no Sportsmen's Combination License shall be issued to any person who would be ineligible for either the fishing or hunting license separately. The Sportsmen's Combination License fee shall be $25.50. For residents age 65 or older, the fee is one-half of the fee charged for a Sportsmen's Combination License.
(Source: P.A. 96-831, eff. 1-1-10.)

(520 ILCS 5/3.40) (from Ch. 61, par. 3.40)
Sec. 3.40. Accidents; Reports - Transmittal of information. Accidents involving serious personal injury resulting from any action of a person who is directly involved in a hunting activity with a firearm or bow and arrow device or directly engaged in a trapping activity under the jurisdiction of this Act shall be subject to the following:
(a) Any person involved in an accident, as stated above, so far as he can do so without serious danger to himself and others, if any, shall render to other persons affected by the accident such assistance as may be practicable and as may be necessary in order to save them from or minimize any danger caused by the accident, and also shall give his name and address to any person injured and to the owner of any property upon which the accident occurred.
(b) In the case of an accident, each person involved, if the accident results in death or injury to a person, shall file with the Department a full description of the accident, including such information as the Department may, by regulation, require. Reports of such accidents must be filed with the Department on a Department Accident Report form within 5 days.
(c) All required accident reports and supplemental reports are without prejudice to the individual so reporting, and are for the confidential use of the Department, except that the Department may disclose the identity of a person involved in an accident when such identity is not otherwise known or when such person denies his presence at such accident. No such report may be used as evidence in any trial, civil or criminal, arising out of an accident, except that the Department must furnish upon demand of any person who claims to have made such a report, or upon demand of any court, a certificate showing that a specified accident report has or has not been made to the Department, solely to prove a compliance or a failure to comply with the requirements that such a report be made to the Department.
(Source: P.A. 84-150.)

(520 ILCS 5/4.1) (from Ch. 61, par. 4.1)
Sec. 4.1. Whenever the word "transport" or "ship" is used in this Act, it shall include parcel post, United States Postal Service, express, freight, baggage or shipment by common carrier of any description; or by automobile, motorcycle or other vehicle of any kind; or by water or aircraft of any kind, or by any other means whatsoever.
Except as provided in Sections 2.18, 3.16, 3.23 and 3.25, it shall be lawful to ship or transport within the State any of the wild birds or wild mammals protected herein only if there is attached to every box, package, crate, or other receptacle containing wild birds or wild mammals shipped, or offered for shipment, a tag showing the different varieties of wild birds or wild mammals contained therein, the number of each variety, the name and address of the consignor, and of the consignee, and the number of the consignor's license.
It shall be unlawful for any person to carry with him or transport as baggage on any train or conveyance for which he or she has purchased a transportation ticket, more than one package at any one time containing more than the possession limit of wild birds or wild mammals as provided in this Act. When the package containing the lawful amount is offered as baggage, the same shall be plainly labeled to show the name of the person transporting the same and the place to which it is being transported.
(Source: P.A. 81-382.)

(520 ILCS 5/4.2) (from Ch. 61, par. 4.2)
Sec. 4.2. It shall be unlawful for a non-resident of the State to transport from the State any wild mammals and wild birds protected by the provisions hereof except when they are carried, opened to inspection, in the personal possession of the owner thereof, who has in his or her possession at the time of so doing a non-resident hunting license, tag or permit.
Migratory game birds may be transported or shipped according to Federal regulations.
(Source: P.A. 85-152.)

(520 ILCS 5/4.3) (from Ch. 61, par. 4.3)
Sec. 4.3.
It shall be unlawful for transportation companies or common carriers knowingly to transport into this State from without the State, any wild bird or wild mammal protected under the provisions hereof, illegally taken and shipped contrary to any laws, rules or regulations of the State of origin. Migratory game birds may be transported or shipped according to Federal regulations.
(Source: P.A. 77-1781.)

(520 ILCS 5/4.4) (from Ch. 61, par. 4.4)
Sec. 4.4.
Should any court hold any section, subdivision, clause, phrase, or provision of this Act to be unconstitutional or invalid for any reason whatsoever such holdings shall not affect the validity of the remaining portions of this Act.
(Source: P.A. 78-255.)



520 ILCS 10/ - Illinois Endangered Species Protection Act.

(520 ILCS 10/1) (from Ch. 8, par. 331)
Sec. 1. This Act shall be known and may be cited as the "Illinois Endangered Species Protection Act".
(Source: P.A. 77-2186.)

(520 ILCS 10/2) (from Ch. 8, par. 332)
Sec. 2. As used in this Act the following words have the following meanings:
"Board" means the Endangered Species Protection Board created by this Act.
"Conservation" means to use and the use of all methods and procedures which are necessary to bring any endangered species or threatened species to the point at which the measures provided pursuant to this Act are no longer necessary. Such methods and procedures include, but are not limited to, all activities associated with scientific resources management such as research, census, law enforcement, habitat acquisition and maintenance, propagation and transplantation.
"Department" means the Department of Natural Resources and "Director" means the Director of that Department.
"Endangered Species" means any species of plant or animal classified as endangered under the Federal Endangered Species Act of 1973, P.L. 93-205, and amendments thereto, plus such other species which the Board may list as in danger of extinction in the wild in Illinois due to one or more causes including but not limited to, the destruction, diminution or disturbance of habitat, overexploitation, predation, pollution, disease, or other natural or manmade factors affecting its prospects of survival.
"Threatened Species" means any species of plant or animal classified as threatened under the Federal Endangered Species Act of 1973, P.L. 93-205, and amendments thereto, plus such other species which the Board may list as likely to become endangered in the wild in Illinois within the foreseeable future.
"Animal" means those organisms commonly included in the science of zoology and generally distinguished from plants by possession of a nervous system and the ability to move from place to place, including all invertebrates such as sponges and mollusks as well as vertebrates such as fishes, amphibians, reptiles, birds, and mammals.
"Animal Product" means the fur, hide, skin, teeth, feathers, tusks, claws, eggs, nests or the body or any portion thereof whether in a green or raw state or as a product manufactured or refined from an animal protected under this Act or under rules issued pursuant to this Act.
"Plant" means any organism not considered to be an animal, and shall include such organisms as algae, fungi, bryophytes, and ferns, as well as flowering plants and conifers.
"Plant Product" means any plant body or part thereof removed from natural habitat, including seeds, fruits, roots, stems, flowers, leaves, or products made from any of these, including extracts or powders.
"Essential Habitat" means the specific ecological conditions required by an endangered or threatened species for its survival and propagation, or physical examples of these conditions.
"Take" means, in reference to animals and animal products, to harm, hunt, shoot, pursue, lure, wound, kill, destroy, harass, gig, spear, ensnare, trap, capture, collect, or to attempt to engage in such conduct. "Take" means, in reference to plants and plant products, to collect, pick, cut, dig up, kill, destroy, bury, crush, or harm in any manner.
"Illinois List" means a list of species of animals and plants listed by the Board as endangered or threatened.
"Person" means any individual, firm, corporation, partnership, trust, association, private entity, government agency, or their agents, and representatives.
(Source: P.A. 89-445, eff. 2-7-96.)

(520 ILCS 10/3) (from Ch. 8, par. 333)
Sec. 3. It is unlawful for any person:
(1) to possess, take, transport, sell, offer for

sale, give or otherwise dispose of any animal or the product thereof of any animal species which occurs on the Illinois List;

(2) to deliver, receive, carry, transport or ship in

interstate or foreign commerce plants listed as endangered by the federal government without a permit therefor issued by the Department as provided in Section 4 of this Act;

(3) to take plants on the Illinois List without the

express written permission of the landowner; or

(4) to sell or offer for sale plants or plant

products of endangered species on the Illinois List.

(Source: P.A. 91-357, eff. 7-29-99.)

(520 ILCS 10/4) (from Ch. 8, par. 334)
Sec. 4. Upon receipt of proper application and approval of the same, the Department may issue to any qualified person a permit which allows the taking, possession, transport, purchase, or disposal of specimens or products of an endangered or threatened species of animal or federal endangered plant after the effective date of this Act for justified purposes, that will enhance the survival of the affected species by zoological, botanical or educational or for scientific purposes only. Section 5-20 of the Herptiles-Herps Act has provisions for permits to acquire, breed, and sell captive, legally obtained endangered and threatened amphibians and reptiles. Rules for the issuance and maintenance of permits shall be promulgated by the Department after consultation with and written approval of the Board. The Department shall, upon notice and hearing, revoke the permit of any holder thereof upon finding that the person is not complying with the terms of the permit, the person is knowingly providing incorrect or inadequate information, the activity covered by the permit is placing the species in undue jeopardy, or for other cause.
(Source: P.A. 98-752, eff. 1-1-15.)

(520 ILCS 10/5) (from Ch. 8, par. 335)
Sec. 5. (a) Upon receipt of proper application and approval of same, the Department may issue a limited permit authorizing the possession, purchase or disposition of animals or animal products of an endangered or threatened species, or federal endangered plants to any person which had in its possession prior to the effective date of this Act such an item or which obtained such an item legally out-of-state. Such permit shall specifically name and describe each pertinent item possessed by the permit holder and shall be valid only for possession, purchase or disposition of the items so named. The Department may require proof that acquisition of such items was made before the effective date of this Act. The Department may also issue a limited permit authorizing the possession, purchase or disposition of live animals or such item to any person to whom a holder of a valid permit issued pursuant to this section gives, sells, or otherwise transfers the item named in the permit. Section 5-20 of the Herptiles-Herps Act has provisions for permits to acquire, breed, and sell captive, legally obtained endangered and threatened amphibians and reptiles. Limited permits issued pursuant to this section shall be valid only as long as the item remains in the possession of the person to whom the permit was issued.
(b) The limited permit shall be revoked by the Department if it finds that the holder has received it on the basis of false information, is not complying with its terms, or for other cause.
(Source: P.A. 98-752, eff. 1-1-15.)

(520 ILCS 10/5.5)
Sec. 5.5. Incidental taking.
(a) The Department may authorize, under prescribed terms and conditions, any taking otherwise prohibited by Section 3 if that taking is incidental to, and not the purpose of, the carrying out of an otherwise lawful activity. No taking under this Section shall be authorized by the Department unless the applicant submits to the Department a conservation plan.
(b) The conservation plan shall include but not be limited to the following:
(1) a description of the impact that the proposed

taking is likely to have on one or more species on the Illinois list;

(2) the steps the applicant or other parties will

take to minimize and mitigate that impact and the funding that will be available to implement those steps, including but not limited to bonds, insurance, or escrow;

(3) what alternative actions to the taking the

applicant considered and the reasons why those alternatives will not be used;

(4) data and information to assure that the proposed

taking will not reduce the likelihood of the survival or recovery of the endangered species or threatened species in the wild within the State of Illinois, the biotic community of which the species is a part, or the habitat essential to the species' existence in Illinois;

(5) an implementing agreement that specifically

names, and describes the obligations and responsibilities of, all the parties that will be involved in the taking as authorized by the permit; and

(6) any other measures that the Department may

require as being necessary or appropriate for purposes of the plan.

(c) After reviewing the application for incidental taking and the conservation plan, the Department may authorize the incidental taking if the Department finds, in a written decision explaining its conclusions, that the taking will meet all of the following requirements:
(1) the taking will not be the purpose of, but will

be only incidental to, the carrying out of an otherwise lawful activity;

(2) the parties to the conservation plan will, to the

maximum extent practicable, minimize and mitigate the impact caused by the taking;

(3) the parties to the conservation plan will ensure

that adequate funding for the conservation plan will be provided;

(4) based on the best available scientific data, the

Department has determined that the taking will not reduce the likelihood of the survival or recovery of the endangered species or threatened species in the wild within the State of Illinois, the biotic community of which the species is a part, or the habitat essential to the species' existence in Illinois;

(5) any measures required under paragraph (6) of

subsection (b) of this Section will be performed; and

(6) the public has received notice of the application

and has had the opportunity to comment before the Department made any decision regarding the application.

(d) The Department may require that a party to the conservation plan make additional assurances that the requirements under items (b)(1) through (b)(6) of this Section will be met before authorizing incidental taking.
(e) The Department shall impose on the authorization for incidental taking any terms or conditions that the Department finds necessary to ensure that the requirements under items (b)(1) through (b)(6) of this Section will be met. These terms or conditions may include but are not limited to reporting or monitoring requirements.
(f) If an applicant is party to a Habitat Conservation Plan approved by the U.S. Fish and Wildlife Service pursuant to Section 10 of the Endangered Species Act of 1973, P.L. 93-205, and amendments thereto, the Department may authorize taking that is incidental to the carrying out of an otherwise lawful activity. Authorization shall be issued only if the provisions of the Habitat Conservation Plan are found to meet the requirements set forth in subsection (c) of this Section.
(g) If an applicant has been authorized to take an endangered or threatened species under the terms of a biological opinion issued by the U.S. Fish and Wildlife Service pursuant to Section 7 of the Endangered Species Act of 1973, P.L. 93-205, and amendments thereto or regulations implementing Section 7 (50 CFR Part 402), the Department may authorize taking that is incidental to the carrying out of an otherwise lawful activity. Authorization shall be issued only if the Department finds that the taking will not reduce the likelihood of the survival or recovery of the endangered species or threatened species in the wild within the State of Illinois, the biotic community of which the species is a part, or the habitat essential to the species' existence in Illinois.
(Source: P.A. 91-556, eff. 1-1-00.)

(520 ILCS 10/6) (from Ch. 8, par. 336)
Sec. 6. There is created the Endangered Species Protection Board whose duties include listing, delisting, or change of listing status of species for the Illinois List, in consultation with and written approval by the Department, in accordance with the Illinois Administrative Procedure Act, on rules for listing species of animals or plants as endangered or threatened and delisting species of animals or plants as endangered or threatened, or changing their status.
The Board shall also advise the Department on methods of assistance, protection, conservation and management of endangered and threatened species and their habitats, and on related matters.
The Board shall be composed of 9 persons appointed by the Governor, and the Director as a non-voting member. Of the 9 appointed members at least 6 shall be persons who are recognized as naturalists by training, avocation or vocation. At least two of these shall be zoologists, at least one a botanist, and at least two ecologists. In making Board appointments, the Governor shall give consideration to recommendations of conservation groups.
Initially, 3 members shall be appointed for terms of 3 years, 3 for 2 years and 3 for 1 year. Thereafter, the terms of all appointive members shall be 3 years. Members shall serve until their successors are appointed. Any vacancy occurring in the position of an appointive member shall be filled by the Governor for the unexpired term.
Board meetings shall be called at regular intervals set by the Board, on the request of the Department, or upon written notice signed by at least 5 members of the Board, but in no event less than once quarterly. The place of the meeting shall be determined at the convenience of the Board and the Department. A quorum shall consist of 5 appointed members.
Members of the Board shall serve without compensation but shall be reimbursed for actual expenses incurred in the performance of their duties.
The Board may without regard to the Personnel Code, employ and fix the compensation of necessary staff.
The Board shall select from its membership a chairman and such other officers as it considers necessary, and may name an Executive Committee to which it may grant specific powers.
The Board shall review and revise the Illinois List as warranted but in no case less frequently than every 5 years. It shall prepare and make available a report of its accomplishments biennially.
(Source: P.A. 84-1065.)

(520 ILCS 10/7) (from Ch. 8, par. 337)
Sec. 7. Any species or subspecies of animal or plant designated as endangered or threatened by the Secretary of the Interior of the United States pursuant to the Endangered Species Act of 1973, P.L. 93-205, as amended, shall be automatically listed as an endangered or threatened species under this Act and thereby placed on the Illinois List by the Board without notice or public hearing. The Board may list, as endangered or threatened, species of animals or plants which have reproduced in or otherwise significantly used, as in migration or overwintering, the area which is now the State of Illinois, if there is scientific evidence that the species qualify as endangered or threatened as these terms are defined in this Act. The Board may delist any non-federally-listed species for which it finds satisfactory scientific evidence that its wild or natural populations are no longer endangered or threatened. Listing, delisting or change of listing status shall be made only after a public hearing.
Notice of such hearing shall be published at least 7 days before the hearing in a newspaper of general circulation throughout the state and shall be mailed to any person who has, in writing requested such notice from the agency holding the hearing. All persons heard or represented at a hearing and all persons who requested from the responsible agency notice of such hearing, shall be given a written summary of any action taken by the Board or Department relative to the hearing subject.
Upon listing or delisting or change of listing status by the Board, the Director shall file a certified copy of the names of the species so listed, delisted or changed with the Secretary of State as provided in "The Illinois Administrative Procedure Act", approved September 22, 1975, as amended.
(Source: P.A. 84-1065.)

(520 ILCS 10/8) (from Ch. 8, par. 338)
Sec. 8. Any officer or agent authorized by the Department or any police officer of the State or of any unit of local government within the State of Illinois, may execute any warrant to search for and seize any goods, merchandise or animals, plants, or animal or plant products sold or offered for sale in violation of this Act, or any property or item used in connection with a violation of this Act, or to examine premises for determination of actions in violation of this Act. Seized goods, merchandise, animals, plants or their products shall be held pending proceedings in the circuit court. Upon conviction, such seized goods, merchandise or animals, plants, or their products shall be forfeited and, upon forfeiture, either offered to a recognized institution for scientific or educational purposes, or if a suitable depository is not located for such items, they shall be destroyed.
(Source: P.A. 84-1065.)

(520 ILCS 10/9) (from Ch. 8, par. 339)
Sec. 9.
Any person who violates any provision of this Act shall be guilty of a Class A misdemeanor.
(Source: P.A. 77-2830.)

(520 ILCS 10/10) (from Ch. 8, par. 340)
Sec. 10. The Endangered and Threatened Species Program shall be located within the Department of Conservation. All fines collected under this Act shall be paid to the State Treasurer and deposited in the Nongame Wildlife Conservation Fund.
(Source: P.A. 84-1065.)

(520 ILCS 10/11) (from Ch. 8, par. 341)
Sec. 11. Conservation program; public policy; rules.
(a) The Department, with the advice of the Board, shall actively plan and implement a program for the conservation of endangered and threatened species, by means which should include published data search, research, management, cooperative agreements with other agencies, identification, protection and acquisition of essential habitat, support of beneficial legislation, issuance of grants from appropriated funds, and education of the public.
(b) It is the public policy of all agencies of State and local governments to utilize their authorities in furtherance of the purposes of this Act by evaluating through a consultation process with the Department whether actions authorized, funded, or carried out by them are likely to jeopardize the continued existence of Illinois listed endangered and threatened species or are likely to result in the destruction or adverse modification of the designated essential habitat of such species, which policy shall be enforceable only by writ of mandamus; and where a State or local agency does so consult in furtherance of this public policy, such State or local agency shall be deemed to have complied with its obligations under the "Illinois Endangered Species Act", provided the agency action shall not result in the killing or injuring of any Illinois listed animal species, or provided that authorization for taking a listed species has been issued under Section 4, 5, or 5.5 of this Act. This paragraph (b) shall not apply to any project of a State agency on which a biological opinion has been issued (in accordance with Section 7 of the Federal Endangered Species Act) prior to the effective date of this amendatory Act of 1985 stating that the action proposed by said project will not jeopardize the continued existence of any federal listed endangered or threatened species.
(c) The Department shall have the authority to adopt such rules as are reasonable and necessary to implement the provisions of this Act.
(Source: P.A. 91-556, eff. 1-1-00.)



520 ILCS 15/ - Wildlife Restoration Cooperation Act.

(520 ILCS 15/0.01) (from Ch. 61, par. 132.9)
Sec. 0.01. Short title. This Act may be cited as the Wildlife Restoration Cooperation Act.
(Source: P.A. 86-1324.)

(520 ILCS 15/1) (from Ch. 61, par. 133)
Sec. 1. The State of Illinois, hereby assents to the provisions of the act of Congress entitled "An Act to provide that the United States shall aid the States in wildlife-restoration projects, and for other purposes," approved September 2, 1937 (Public No. 415, 75th Congress), and the Department of Natural Resources is hereby authorized, empowered, and directed to perform such acts as may be necessary for the conduct and establishment of cooperative wildlife-restoration projects, as defined in said Act of Congress, in compliance with that Act and with rules and regulations promulgated by the Secretary of the Interior thereunder.
(Source: P.A. 95-853, eff. 8-18-08.)

(520 ILCS 15/2) (from Ch. 61, par. 134)
Sec. 2. No funds accruing to the State of Illinois from license fees paid by hunters shall be diverted for any other purpose than the administration of the Department of Natural Resources for the management of fish and wildlife resources of the State.
(Source: P.A. 95-853, eff. 8-18-08.)



520 ILCS 20/ - Wildlife Habitat Management Areas Act.

(520 ILCS 20/0.01) (from Ch. 61, par. 217.9)
Sec. 0.01. Short title. This Act may be cited as the Wildlife Habitat Management Areas Act.
(Source: P.A. 86-1324.)

(520 ILCS 20/1) (from Ch. 61, par. 218)
Sec. 1. When used in this Act:
"Department" means the Department of Natural Resources.
"Director" means the Director of Natural Resources.
The term "hunting rights" includes both hunting and trapping in season, unless the latter privilege is specifically reserved by the owner, tenant, or other person in control thereof.
(Source: P.A. 89-445, eff. 2-7-96.)

(520 ILCS 20/2)
Sec. 2. (Repealed).
(Source: Laws 1961, p. 2296. Repealed by P.A. 97-916, eff. 8-9-12.)

(520 ILCS 20/3) (from Ch. 61, par. 220)
Sec. 3. The director, on behalf of the Department, may cancel any such agreement; (a) upon 60 days written notice to the lessor, when in the judgment of the Department the use of the lands is no longer needed or desired; (b) in case the owner or owners desire to sell the property and the sale cannot be consummated subject to the agreement, provided the director is satisfied; the principal object of such sale is not to convert to private use hunting rights which have been made more valuable through the utilization of the property for the purposes herein stipulated; and (c) in case the lessor becomes dissatisfied with the project and files a written request to the director for such cancellation.
(Source: Laws 1959, p. 1409.)

(520 ILCS 20/4) (from Ch. 61, par. 221)
Sec. 4. Every Wildlife Habitat Management Area shall comprise at least 600 acres of contiguous farm lands, or a combination of tillable lands and farm woodlots suitable for the protection and propagation of species of small game ordinarily found upon, or in the immediate proximity of such lands, and the owners or persons having legal control thereof have agreed to cooperate in the establishment and maintenance of such a project thereon.
(Source: Laws 1961, p. 2296.)

(520 ILCS 20/5) (from Ch. 61, par. 222)
Sec. 5. Not more than one-third of the total acreage of such a project may be set apart as State Game Refuges of such size and number as the Department may determine, wherein no hunting shall be permitted. These safety zones shall be posted as provided for by Section 8 of this Act. The remaining two-thirds or more shall be open to hunting and trapping.
(Source: Laws 1961, p. 2296.)

(520 ILCS 20/6)
Sec. 6. (Repealed).
(Source: Laws 1959, p. 1409. Repealed by P.A. 97-916, eff. 8-9-12.)

(520 ILCS 20/7)
Sec. 7. (Repealed).
(Source: Laws 1961, p. 2296. Repealed by P.A. 97-916, eff. 8-9-12.)

(520 ILCS 20/8)
Sec. 8. (Repealed).
(Source: Laws 1959, p. 1409. Repealed by P.A. 97-916, eff. 8-9-12.)

(520 ILCS 20/9)
Sec. 9. (Repealed).
(Source: Laws 1959, p. 1409. Repealed by P.A. 97-916, eff. 8-9-12.)

(520 ILCS 20/10) (from Ch. 61, par. 227)
Sec. 10. In the event the Department deems it desirable to remove surplus game from the property for stocking elsewhere, the Cooperator, or a member of his family, or an employee, shall be given preference as an agent of the Department to trap surplus game in such numbers as determined by the Department, for which the trapper shall be paid a price per head as may from time to time be agreed upon. In the event no such person desires appointment as an agent to trap surplus game, the Department shall have the right to make other arrangements as deemed advisable.
(Source: Laws 1959, p. 1409.)

(520 ILCS 20/11) (from Ch. 61, par. 228)
Sec. 11. If the Cooperator is willing to leave a strip or strips of grain or hay stand in suitable places for game food, nesting cover, or travel lanes, or to delay mowing of hay, the Department may reimburse the Cooperator at a price mutually agreed upon in advance of the harvest period.
(Source: Laws 1959, p. 1409.)

(520 ILCS 20/12) (from Ch. 61, par. 229)
Sec. 12. The owner or tenant of a tract of land on which a refuge area safety zone has been established, or any member of his family or duly authorized employee, is privileged to go upon such area any time of the year in connection with the normal and customary management of the farm, without dog, firearm, or bow and arrow providing no attempt is made to drive or disturb game.
(Source: Laws 1959, p. 1409.)

(520 ILCS 20/13) (from Ch. 61, par. 230)
Sec. 13. Hunters shall be limited to a number agreed upon as reasonable with respect to the game population. The volume of hunting shall be agreed upon by the Department and the Cooperators.
(Source: Laws 1961, p. 2296.)

(520 ILCS 20/14) (from Ch. 61, par. 231)
Sec. 14. Hunters shall at all times respect the rights of cooperating farmers, and shall not injure or destroy their livestock or property in any manner. Trees or shrubs shall not be mutilated or cut, nor shall berries, fruits or nuts be picked on or within such refuge area, except by permission of the owner or person in legal control of the property. Springs and streams shall not be contaminated or polluted in any manner.
(Source: Laws 1959, p. 1409.)

(520 ILCS 20/15) (from Ch. 61, par. 232)
Sec. 15. Should a dog inadvertently enter a refuge area, it may be recovered by the owner, or person in control, by entering the refuge area without firearms or bows and arrows.
(Source: Laws 1959, p. 1409.)

(520 ILCS 20/16) (from Ch. 61, par. 233)
Sec. 16. Should a seriously wounded game bird or game animal enter a refuge area, the hunter who wounded it, if he wishes to retrieve it, shall report to a duly commissioned officer or authorized agent of the Department, who may investigate, accompanied by the hunter without firearms or bows and arrows, and if the bird or animal is found to be seriously crippled it may be secured by the officer or agent and turned over to the hunter.
(Source: Laws 1959, p. 1409.)

(520 ILCS 20/17) (from Ch. 61, par. 234)
Sec. 17. Until clearly evident that rigid supervision is no longer needed, each cooperative area will have at least one supervisory officer, temporary or otherwise, appointed by the Director, on duty at a conveniently located telephone on or adjacent to the area. All participating farmers will be informed of the location and telephone number of the officer. These facts are to be posted at each parking area to inform hunters or other interested parties. Check in stations may be located with the supervisory officer, and the station may be used to control the number of hunters on any Cooperative Area and to collect a nominal fee for operation of the area.
(Source: Laws 1961, p. 2296.)

(520 ILCS 20/18) (from Ch. 61, par. 235)
Sec. 18. At the Department's discretion, in lieu of other charges, a fee in addition to the regular license may be charged by the Cooperators, in return for which the hunter will receive a permit to hunt on Cooperative areas. Any surplus of funds collected over the cost of the program is to be used for farmer-hunter benefit (directly or indirectly to the hunter) by benefiting the farmer and creating good will for the hunting program.
(Source: Laws 1961, p. 2296.)

(520 ILCS 20/19) (from Ch. 61, par. 236)
Sec. 19. Except as otherwise provided in this Act, it is unlawful for any person, except by special permission of a duly authorized representative of the Department, to enter or go upon a Wildlife Habitat Management Area Refuge Safety Zone, during any open season for the hunting of game, or to enter or go upon such a refuge at any time of the year with firearms, or bows and arrows, or traps, or dogs, or to permit a dog or dogs under his control to enter any refuge. The Department, however, is hereby empowered, by adopting a suitable regulation to prohibit a person or persons from entering or going upon any such refuge, or all such refuges, at any or all times of the year should it deem such action advisable.
(Source: Laws 1961, p. 2296.)

(520 ILCS 20/20) (from Ch. 61, par. 237)
Sec. 20. In connection with their official duties, it is lawful for any member of the Department, or any employe or duly appointed agent thereof to go upon a Wildlife Habitat Management Area, restricted or open, at any time of the year with or without firearms, traps or dogs.
(Source: Laws 1961, p. 2296.)

(520 ILCS 20/21) (from Ch. 61, par. 238)
Sec. 21. It is unlawful to resist any officer or agent, of the Department when he is attempting to arrest a person for violation of any property damage laws of this State, or any law of this State intended to protect farm livestock, or human life, or for any violation occurring on lands leased by the Department or under its control.
(Source: Laws 1959, p. 1409.)

(520 ILCS 20/22) (from Ch. 61, par. 239)
Sec. 22.
Any person violating any of the provisions of this Act shall be guilty of a petty offense.
(Source: P.A. 77-2519.)



520 ILCS 25/ - Habitat Endowment Act.

(520 ILCS 25/1)
Sec. 1. Short title. This Act may be cited as the Habitat Endowment Act.
(Source: P.A. 87-1015.)

(520 ILCS 25/5)
Sec. 5. Definitions. As used in this Act:
"Department" means the Department of Natural Resources.
"Director" means the Director of Natural Resources.
"Illinois Habitat Fund" means a special fund in the State Treasury entitled the Illinois Habitat Fund created in Section 15 of this Act.
"Trust Fund" means the Illinois Habitat Endowment Trust Fund created in Section 15 of this Act.
(Source: P.A. 89-445, eff. 2-7-96.)

(520 ILCS 25/10)
Sec. 10. Purpose. It is the purpose of this Act to provide a stable and supplemental source of money to support activities and programs undertaken by the Department or other managers of land to preserve, protect, acquire, and manage habitat for future generations. Habitat quality is measured by such parameters as type, native diversity, size, structure, scarcity, and location. Linkage with neighboring habitat, whether existing or potential, is another important consideration.
Illinois' habitat includes all wetlands, woodlands, grasslands, and agricultural lands, natural or altered, that support or have the potential to support populations of wild animals in any or all phases of their life cycles.
(Source: P.A. 87-1015.)

(520 ILCS 25/15)
Sec. 15. The Illinois Habitat Fund and the Illinois Habitat Endowment Trust Fund.
(a) There is established in the State treasury a special fund entitled the Illinois Habitat Fund. The moneys in this fund shall be used, pursuant to appropriation, exclusively by the Department for the preservation and maintenance of high quality habitat lands. The Illinois Habitat Fund shall be financed through transfers of investment income earned by the Illinois Habitat Endowment Trust Fund created in this Section, deposits of fees from the sale of State Habitat Stamps and artwork as provided for in the Wildlife Code, and revenue derived from the sale of Sportsmen Series license plates. All interest earned and accrued from moneys deposited into the Illinois Habitat Fund shall be deposited monthly by the State Treasurer into the Illinois Habitat Fund.
(b) The Illinois Habitat Endowment Trust Fund is created as a trust fund in the State treasury. The Trust Fund shall be financed by a combination of private donations and transfers or deposits from the Park and Conservation Fund or any other fund authorized by law. The Department may accept, from all sources, contributions, grants, gifts, bequests, legacies of money, and securities to be deposited into the Trust Fund. All deposits shall become part of the Trust Fund corpus. Moneys in the Trust Fund are not subject to appropriation and shall be used solely to provide financing to the Illinois Habitat Fund. All gifts, grants, assets, funds, or moneys received by the Department under this Act shall be deposited and held by the State Treasurer as ex officio custodian thereof, separate and apart from all public moneys or funds of this State in a trust fund established in accordance with State law, and shall be administered by the Director exclusively for the purposes set forth in this Act. All moneys in the Trust Fund are to be invested and reinvested by the State Treasurer. All interest accruing from these investments shall be deposited in the Trust Fund.
(Source: P.A. 89-611, eff. 1-1-97.)

(520 ILCS 25/20)
Sec. 20. Interest proceeds. The General Assembly may annually appropriate from the Illinois Habitat Fund an amount equal to the annual investment income earned by the Trust Fund, any portion of the investment income earned in preceding years which was not transferred, and any additional amounts deposited into the Illinois Habitat Fund including the interest earned on the deposits, to the Department for the purposes set forth in Section 15. Upon request of the Director, the Comptroller and State Treasurer shall transfer amounts not to exceed the actual investment income earned from the Trust Fund to the Illinois Habitat Fund from time to time as needed for expenditures from the Illinois Habitat Fund in accordance with appropriations.
(Source: P.A. 87-1015; 87-1197.)

(520 ILCS 25/25)
Sec. 25. Rules. The Department shall have the authority to promulgate any rules necessary to carry out the purposes of this Act.
(Source: P.A. 87-1015.)

(520 ILCS 25/30)
Sec. 30. Advisory Committee. The Illinois Habitat Fund Advisory Committee is created. The purpose of the Committee is to advise the Director on the use of funds from the Illinois Habitat Fund and on other matters pertaining to the purposes of this Act. The Committee shall consist of: (1) the Chief of Wildlife Resources Division or his designee, (2) the Chief of the Land Management Division or his designee, (3) 3 or more representatives from statewide conservation organizations appointed by the Director, (4) one person who is a landowner in the State of Illinois and who is not affiliated with any other group or organization with representation on the Committee, and (5) 3 or more representatives appointed by the Director who are from nonprofit institutions, corporations, or universities within the State and actively involved in habitat conservation, enhancement, or restoration. The Committee shall review and recommend all allocation of funds from the State Habitat Fund, with the exception of revenue derived from the sale of Sportsmen Series license plates. Members of the Committee shall serve without compensation, but expenses incurred in the performance of their duties shall be reimbursed by the Department. The Committee shall initiate the performance of its duties at the time the corpus of the Habitat Endowment Trust Fund attains a level of $10 million.
(Source: P.A. 89-611, eff. 1-1-97.)

(520 ILCS 25/35)
Sec. 35. Eminent domain. The Department is not authorized to and shall not use eminent domain proceedings to acquire property under this Act unless the landowner agrees to submit to eminent domain proceedings.
(Source: P.A. 87-1015.)

(520 ILCS 25/37)
Sec. 37. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(520 ILCS 25/49)
Sec. 49. This Act takes effect upon becoming law, except that Sec. 45 takes effect April 1, 1993.
(Source: P.A. 87-1015.)



520 ILCS 30/ - Illinois Hunting Heritage Protection Act.

(520 ILCS 30/1)
Sec. 1. Short title. This Act may be cited as the Illinois Hunting Heritage Protection Act.
(Source: P.A. 93-837, eff. 1-1-05.)

(520 ILCS 30/5)
Sec. 5. Findings. The General Assembly finds the following:
(1) Recreational hunting is an important and

traditional recreational activity in which 14,000,000 Americans 16 years of age and older participate.

(2) Hunters have been and continue to be among the

foremost supporters of sound wildlife management and conservation practices in the United States.

(3) Persons who hunt and organizations related to

hunting provide direct assistance to wildlife managers and enforcement officers of federal, state, and local governments.

(4) Purchases of hunting licenses, permits, and

stamps and payment of excise taxes on goods used by hunters have generated billions of dollars for wildlife conservation, research, and management.

(5) Recreational hunting is an essential component of

effective wildlife management, in that it is an important tool for reducing conflicts between people and wildlife and provides incentives for the conservation of wildlife, habitats, and ecosystems on which wildlife depend.

(6) Recreational hunting is an environmentally

acceptable activity that occurs and can be provided for on State public lands without adverse effects on other uses of that land.

(Source: P.A. 93-837, eff. 1-1-05.)

(520 ILCS 30/10)
Sec. 10. Definitions. For the purposes of this Act:
"Department" means the Department of Natural Resources.
"Department-managed lands" means those lands that the Department owns or those lands of which the Department holds management authority.
"Director" means the Director of Natural Resources.
"Hunting" means the lawful pursuit, trapping, shooting, capture, collection, or killing of wildlife or the attempt to pursue, trap, shoot, capture, collect, or kill wildlife.
(Source: P.A. 93-837, eff. 1-1-05.)

(520 ILCS 30/15)
Sec. 15. Recreational hunting.
(a) Subject to valid existing rights, Department-managed lands shall be open to access and use for recreational hunting except as limited by the Department for reasons of public safety, fish or wildlife management, or homeland security or as otherwise limited by law.
(b) The Department shall exercise its authority, consistent with subsection (a), in a manner to support, promote, and enhance recreational hunting opportunities, to the extent authorized by State law. The Department is not required to give preference to hunting over other uses of Department-managed lands or over land or water management priorities established by Department regulations or State law.
(c) Department land management decisions and actions may not, to the greatest practical extent, result in any net loss of habitat available for hunting opportunities on Department-managed lands that exists on the effective date of this Act.
(d) By October 1 of each year, the Director shall submit to the General Assembly a written report describing:
(1) the acreage administered by the Department that

has been closed during the previous year to recreational hunting and the reasons for the closures; and

(2) the acreage administered by the Department that,

in order to comply with subsection (c), was opened to recreational hunting to compensate for those acreage closed under paragraph (1).

(Source: P.A. 95-118, eff. 8-13-07.)






Chapter 525 - CONSERVATION

525 ILCS 5/ - Cave Protection Act.

(525 ILCS 5/1) (from Ch. 96 1/2, par. 9501)
Sec. 1. This Act shall be known and may be cited as the Cave Protection Act.
(Source: P.A. 84-140.)

(525 ILCS 5/2) (from Ch. 96 1/2, par. 9502)
Sec. 2. As used in this Act, the following terms have the following meanings, unless the context otherwise requires:
"Cave" means any naturally occurring void, cavity, recess, sinkhole or system of interconnecting passages beneath the surface of the earth or within a cliff or ledge which is large enough to permit a person to enter, including natural subsurface water and drainage systems, but not including any mine, tunnel or other manmade excavation.
"Cave resource" means any cave and its contents, together with associated topographic and hydrological features.
"Commercial cave" means any cave utilized by the owner for the purpose of exhibition to the general public as a profit or nonprofit enterprise, wherein a fee is collected for entry.
"Cultural resource" means any historic or prehistoric human remains, artifacts, constructions or evidence thereof.
"Department" means the Department of Natural Resources.
"Director" means the Director of the Department.
"Gate" means any structure or device located to limit or prohibit access or entry into any cave.
"Natural resource" means any material occurring naturally in caves including, but not limited to, animal life, whether vertebrate or invertebrate, plant life, paleontological deposits, sediments, minerals, speleogens, speleothems, water and other natural resources.
"Owner" means a person who owns title to land where a cave is located.
"Person" means any individual, partnership, firm, association, trust, corporation or other legal entity.
"Sinkhole" means a closed topographic depression or basin, generally draining underground, including, but not restricted to, a doline, uvala, blind valley, or sink.
"Speleogen" means the surrounding natural material or bedrock in which a cave is formed, including walls, floors and ceiling and similar related structural and geological components.
"Speleothem" means a natural mineral formation or deposit occurring in a cave.
(Source: P.A. 89-445, eff. 2-7-96.)

(525 ILCS 5/3) (from Ch. 96 1/2, par. 9503)
Sec. 3. The Department may take special actions as necessary, consistent with the purposes of this Act, including but not limited to:
(1) employment of cave resources management personnel;
(2) appointment of volunteer cave management and administrative personnel;
(3) providing cave owners with technical assistance and management advice;
(4) entering into volunteer management agreements with individual persons, members and associations of the caving community;
(5) initiating a comprehensive inventory of cave resources;
(6) adopt rules in accordance with the Illinois Administrative Procedure Act to further the purposes of this Act;
(7) issuance of grants from appropriated funds.
(Source: P.A. 84-140.)

(525 ILCS 5/4) (from Ch. 96 1/2, par. 9504)
Sec. 4. The Director may also appoint an advisory council composed of individuals, members of organized caving groups or the scientific community for the purpose of developing regulations pursuant to this Act, reviewing management plans for cave resources on public land, or to otherwise provide advice and assistance as deemed necessary by the Department in furthering the purposes of this Act.
(Source: P.A. 84-140.)

(525 ILCS 5/5) (from Ch. 96 1/2, par. 9505)
Sec. 5. Owners of land shall not be liable for injuries, mental harm or death sustained by persons using their land, including but not limited to cave resources, for recreational, educational or scientific purposes. By granting permission for entry or use, the owner does not thereby:
(a) extend any assurance that the premises are safe for such purposes, or
(b) constitute to the permittee the legal status of an invitee or licensee to whom a duty of care is owed, or
(c) assume responsibility for or incur liability for any injury to person or property caused by an act or omission of a permittee except as provided in this Section.
This Act shall not limit the liability which otherwise exists for (1) willful or malicious failure to guard or warn against a dangerous condition, use or natural structure; or (2) failure to guard or warn against a dangerous manmade structure, fixture or activity; or (3) for injury suffered in any case where permission to enter for the above purpose was granted for a consideration.
Nothing in this Section creates a duty of care or ground of liability for injury to person or property.
(Source: P.A. 84-140.)

(525 ILCS 5/6) (from Ch. 96 1/2, par. 9506)
Sec. 6. It shall be unlawful for any person, without the express written permission of the land owner, to:
(a) Willfully or knowingly break, break off, crack, carve upon, write, burn, mark upon, remove, or in any manner destroy, disturb, deface, mar, or harm the surfaces of any cave or any natural material which may be found therein, whether attached or broken, including speleothems, speleogens and sedimentary deposits.
(b) Break, force, tamper with, or otherwise disturb a lock, gate, door or other obstruction designed to control or prevent access to any cave, even though entrance thereto may not be gained.
(c) Remove, deface or tamper with a sign stating that a cave is posted or citing provisions of this Act.
(d) Store, dump, litter, dispose of or otherwise place any refuse, garbage, dead animal, sewage, or toxic substance harmful to cave life or humans in any cave or sinkhole.
(e) Burn within any cave or sinkhole any material which produces any smoke or gas which is harmful to any organism in any cave. This Section shall specifically exempt acetylene gas emissions created by carbide lamps used as a source of light by persons using the cave.
(f) Kill, injure, disturb or otherwise interfere with any cave life, including any cave roosting bat, or interfere with or obstruct the free movement of any cave resource into or out of any cave, or enter any cave with the intention of killing, injuring, disturbing or interfering with life forms therein.
(g) Remove any natural or cultural resources found within any cave.
(Source: P.A. 91-357, eff. 7-29-99.)

(525 ILCS 5/7) (from Ch. 96 1/2, par. 9507)
Sec. 7. Any person who violates any provision of this Act shall be guilty of a Class A misdemeanor.
(Source: P.A. 84-140.)



525 ILCS 10/ - Illinois Exotic Weed Act.

(525 ILCS 10/1) (from Ch. 5, par. 931)
Sec. 1. Short Title. This Act shall be known and may be cited as the Illinois Exotic Weed Act.
(Source: P.A. 85-150.)

(525 ILCS 10/2) (from Ch. 5, par. 932)
Sec. 2. Definition. Exotic weeds are plants not native to North America which, when planted either spread vegetatively or naturalize and degrade natural communities, reduce the value of fish and wildlife habitat, or threaten an Illinois endangered or threatened species.
(Source: P.A. 85-150.)

(525 ILCS 10/3) (from Ch. 5, par. 933)
Sec. 3. Designated exotic weeds. Japanese honeysuckle (Lonicera japonica), multiflora rose (Rosa multiflora), purple loosestrife (Lythrum salicaria), common buckthorn (Rhamnus cathartica), glossy buckthorn (Rhamnus frangula), saw-toothed buckthorn (Rhamnus arguta), dahurian buckthorn (Rhamnus davurica), Japanese buckthorn (Rhamnus japonica), Chinese buckthorn (Rhamnus utilis), kudzu (Pueraria lobata), exotic bush honeysuckles (Lonicera maackii, Lonicera tatarica, Lonicera morrowii, and Lonicera fragrantissima), exotic olives (Elaeagnus umbellata, Elaeagnus pungens, Elaeagnus angustifolia), salt cedar (all members of the Tamarix genus), poison hemlock (Conium maculatum), giant hogweed (Heracleum mantegazzianum), Oriental bittersweet (Celastrus orbiculatus), and lesser celandine (Ficaria verna), teasel (all members of the Dipsacus genus), and Japanese, giant, and Bohemian knotweed (Fallopia japonica, syn. Polygonum cuspidatum; Fallopia sachalinensis; and Fallopia x bohemica, resp.) are hereby designated exotic weeds. Upon petition the Director of Natural Resources, by rule, shall exempt varieties of any species listed in this Act that can be demonstrated by published or current research not to be an exotic weed as defined in Section 2.
(Source: P.A. 99-81, eff. 1-1-16.)

(525 ILCS 10/4) (from Ch. 5, par. 934)
Sec. 4. Control of exotic weeds.
(a) It shall be unlawful for any person, corporation, political subdivision, agency or department of the State to buy, sell, offer for sale, distribute or plant seeds, plants or plant parts of exotic weeds without a permit issued by the Department of Natural Resources. Such permits shall be issued only:
(1) for experiments into controlling and eradicating

exotic weeds;

(2) for research to demonstrate that a variety of a

species listed in this Act is not an exotic weed as defined in Section 2; or

(3) for the use of exotic olive (Elaeagnus umbellata,

Elaeagnus pungens, Elaeagnus angustifolia) berries in the manufacture of value added products, not to include the resale of whole berries or seeds. The exotic berry permit holder must register annually with the Department of Natural Resources and be able to demonstrate to the Department that seeds remaining post-manufacture are sterile or otherwise unviable.

(b) The commercial propagation of exotic weeds for sale outside Illinois, certified under the Insect Pest and Plant Disease Act, is exempted from the provisions of this Section.
(c) The Department of Natural Resources may adopt rules for the administration of this Section.
(Source: P.A. 99-81, eff. 1-1-16.)

(525 ILCS 10/5) (from Ch. 5, par. 935)
Sec. 5. Penalty. Violators of this Act shall be guilty of a Class B misdemeanor. When the violation is a continuing offense, each day shall be considered a separate violation.
Exotic weeds offered for sale in Illinois except as provided in Section 4 are subject to confiscation and destruction by agents of the Department of Natural Resources.
(Source: P.A. 89-445, eff. 2-7-96.)



525 ILCS 15/ - Illinois Forestry Development Act.

(525 ILCS 15/1) (from Ch. 96 1/2, par. 9101)
Sec. 1. This Act shall be known and may be cited as the "Illinois Forestry Development Act".
(Source: P.A. 83-446.)

(525 ILCS 15/2) (from Ch. 96 1/2, par. 9102)
Sec. 2. The following words shall have the meanings ascribed to them in this Section:
(a) "Acceptable forest management practices" means preparation of a forest management plan, site preparation, brush control, purchase of planting stock, planting, weed and pest control, fire control, fencing, fire management practices, timber stand improvement, timber harvest and any other practices determined by the Department of Natural Resources to be essential to responsible timber management.
(b) "Approved forest management plan" means a management plan approved by the Department of Natural Resources pursuant to Section 5 of this Act.
(c) "Council" means the Illinois Forestry Development Council created by this Act.
(d) "Department" means the Department of Natural Resources.
(e) "Forest product" means timber which can be used for sawing or processing into lumber for building or structural purposes, for pulp paper, chemicals or fuel, for the manufacture of furniture, or for the manufacture of any article.
(f) "Fund" means the Illinois Forestry Development Fund created by this Act.
(g) "Timber" means trees, standing or felled, and parts thereof, excluding Christmas trees and producers of firewood.
(h) "Timber buyer" means any person defined as a timber buyer pursuant to Section 2 of the "Timber Buyers Licensing Act", approved September 15, 1969, as amended.
(i) "Timber grower" means the owner, tenant or operator of land in this State who has an interest in, or is entitled to receive any part of the proceeds from, the sale of timber grown in this State and includes persons exercising authority to sell timber.
(Source: P.A. 96-217, eff. 8-10-09; 96-545, eff. 8-17-09.)

(525 ILCS 15/3) (from Ch. 96 1/2, par. 9103)
Sec. 3. The Department of Natural Resources shall administer this Act and shall promulgate rules and regulations for that purpose.
(Source: P.A. 89-445, eff. 2-7-96.)

(525 ILCS 15/4) (from Ch. 96 1/2, par. 9104)
Sec. 4. The Department shall:
(a) Implement the forest development cost share program created by Section 5 of this Act and coordinate with the United States Department of Agriculture - Natural Resource Conservation Service and the Farm Service Agency in the administration of that program.
(b) Approve acceptable forest management plans as required by Section 5 of this Act.
(c) Provide assistance to the Illinois Forestry Development Council.
(d) Promote the development of an active forest industry in this State by providing information to timber growers relating to acceptable management practices, suitability of various kinds of timber to various land types, marketability of various types of timber, market strategies including marketing cooperatives, availability of State and federal government assistance, soil and water conservation benefits, and wildlife habitat enhancement opportunities.
(e) Provide any aid or information requested by the Illinois Finance Authority in relation to forest industry assistance programs implemented under the Illinois Finance Authority Act.
(Source: P.A. 96-217, eff. 8-10-09; 96-545, eff. 8-17-09.)

(525 ILCS 15/5) (from Ch. 96 1/2, par. 9105)
Sec. 5. A forest development cost share program is created and shall be administered by the Department of Natural Resources.
A timber grower who desires to participate in the cost share program shall devise a forest management plan. To be eligible to submit a proposed forest management plan, a timber grower must own or operate at least 10 contiguous acres of land in this State on which timber is produced, except that, no acre on which a permanent building is located shall be included in calculations of acreage for the purpose of determining eligibility. Timber growers with Department approved forest management plans covering less than 10 acres in effect on or before the effective date of this amendatory Act of the 96th General Assembly shall continue to be eligible under the Illinois Forestry Development Act provisions. The proposed forest management plan shall include a description of the land to be managed under the plan, a description of the types of timber to be grown, a projected harvest schedule, a description of forest management practices to be applied to the land, an estimation of the cost of such practices, plans for afforestation, plans for regenerative harvest and reforestation, and a description of soil and water conservation goals and wildlife habitat enhancement which will be served by implementation of the forest management plan.
Upon receipt from a timber grower of a draft forest management plan, the Department shall review the plan and, if necessary, assist the timber grower to revise the plan. The Department shall officially approve acceptable plans. Forest management plans shall be revised as necessary and all revisions must be approved by the Department. A plan shall be evaluated every 2 years for reapproval.
The eligible land shall be maintained in a forest condition for a period of 10 years or until commercial harvest, whichever last occurs, as required by the plan.
The Department shall enter into agreements with timber growers with approved forest management plans under which the Department shall agree to pay a share of the total cost of acceptable forest management plans and practices implemented under the plan. The cost share amount is up to 80% of the total cost of the forest management practices for such practices approved to be funded from monies appropriated for this purpose for subsequent fiscal years. Cost share funds shall be paid from monies appropriated to the Department by the General Assembly for that purpose from the Illinois Forestry Development Fund or any other fund in the State Treasury.
The Department, upon recommendations made to it by the Council, may provide for the categorization of forest management practices and determine an appropriate cost share percentage for each such category. Forest management practices submitted by timber growers on whose timber sales fees of 4% of the sale amount were paid as provided in Section 9a of the "Timber Buyers Licensing Act", approved September 1, 1969, may be accorded a priority for approval within the assigned category. Such timber growers may receive a cost share amount which is increased above the amount for which they would otherwise qualify by an amount equal to the fees paid by the timber grower on sales occurring in the 2 fiscal years immediately preceding the fiscal year in which the forest management practices are approved and funded; provided, however, that the total cost share amount shall not exceed the total cost of the approved forest management practices.
Upon transfer of his or her right and interest in the land or a change in land use, the timber grower shall forfeit all rights to future payments and other benefits resulting from an approved plan and shall refund to the Department all payments received therefrom during the previous 10 years unless the transferee of any such land agrees with the Department to assume all obligations under the plan.
(Source: P.A. 96-217, eff. 8-10-09; 96-545, eff. 8-17-09.)

(525 ILCS 15/6a) (from Ch. 96 1/2, par. 9106a)
Sec. 6a. (Repealed).
(Source: P.A. 94-793, eff. 5-19-06. Repealed internally, eff. 12-31-08.)

(525 ILCS 15/6b)
Sec. 6b. Illinois Forestry Development Council.
(a) The Illinois Forestry Development Council is created by this amendatory Act of the 96th General Assembly.
(b) The Council shall consist of 29 members appointed as follows:
(1) four members of the General Assembly, one

appointed by the President of the Senate, one appointed by the Senate Minority Leader, one appointed by the Speaker of the House of Representatives, and one appointed by the House Minority Leader;

(2) one member appointed by the Governor to represent

the Governor;

(3) the Directors of the Departments of Natural

Resources, Agriculture, and Commerce and Economic Opportunity, the Executive Director of the Illinois Finance Authority, and the Director of the Office of Rural Affairs, or their designees;

(4) the chair of the Department of Forestry or a

forestry academician, appointed by the Dean of Agricultural Sciences at Southern Illinois University at Carbondale;

(5) the head of the Department of Natural Resources

and Environmental Sciences or a forestry academician, appointed by the Dean of Agricultural Consumer and Environmental Sciences of the University of Illinois at Urbana-Champaign;

(6) two members, appointed by the Governor, who shall

be private timber growers;

(7) one member, appointed by the president of a

statewide association involved in promoting wood products, who shall be involved in primary forest industry;

(8) one member, appointed by the president of a

statewide association involved in promoting wood products, who shall be involved in secondary forest industry;

(9) one member who is actively involved in

environmental issues, appointed by the Governor;

(10) the president of a statewide association

involved in promoting soil and water conservation;

(11) two persons who are actively engaged in farming,

appointed by the Governor;

(12) one member, appointed by the Governor, whose

primary area of expertise is urban forestry;

(13) one member appointed by the president of a

statewide organization of arborists;

(14) the Supervisor of the Shawnee National Forest

and the United States Department of Agriculture Natural Resource Conservation Service's State Conservationist, ex officio, or their designees;

(15) the president of a statewide association

involved in promoting Illinois forestry;

(16) the president of a statewide association

involved in promoting Illinois walnut trees;

(17) the chair of a statewide association involved in

promoting Illinois tree farms;

(18) the president of a statewide association of

American foresters; and

(19) the president of a statewide association

promoting Illinois wildlife.

(c) Members of the Council shall serve without compensation but shall be reimbursed for actual expenses incurred in the performance of their duties which are not otherwise reimbursed.
(d) The Council shall select from its membership a chairperson and such other officers as it considers necessary. Appointees to the Council shall serve for an initial term of 2 years and may be reappointed for one additional term.
(e) Other individuals, agencies and organizations may be invited to participate as deemed advisable by the Council.
(f) The Council shall study and evaluate the forest resources and forest industry of Illinois. The Council shall:
(1) determine the magnitude, nature and extent of the

State's forest resources;

(2) determine current uses and project future demand

for forest products, services and benefits in Illinois;

(3) determine and evaluate the ownership

characteristics of the State's forests, the motives for forest ownership and the success of incentives necessary to stimulate development of forest resources;

(4) determine the economic development and management

opportunities that could result from improvements in local and regional forest product marketing and from the establishment of new or additional wood-related businesses in Illinois;

(5) confer with and offer assistance to the Illinois

Finance Authority relating to its implementation of forest industry assistance programs authorized by the Illinois Finance Authority Act;

(6) determine the opportunities for increasing

employment and economic growth through development of forest resources;

(7) determine the effect of current governmental

policies and regulations on the management of woodlands and the location of wood products markets;

(8) determine the staffing and funding needs for

forest and other conservation programs to support and enhance forest resources development;

(9) determine the needs of forest education programs

in this State;

(10) confer with and offer assistance to the

Department of Natural Resources relating to the implementation of urban forest assistance grants pursuant to the Urban and Community Forestry Assistance Act; and

(11) determine soil and water conservation benefits

and wildlife habitat enhancement opportunities that can be promoted through approved forest management plans.

(g) The Council shall report (i) its findings and recommendations for future State action and (ii) its evaluation of Urban/Community Forestry Assistance Grants to the General Assembly no later than July 1 of each year.
(Source: P.A. 96-217, eff. 8-10-09; 96-545, eff. 8-17-09.)

(525 ILCS 15/7) (from Ch. 96 1/2, par. 9107)
Sec. 7. The Illinois Forestry Development Fund, a special fund in the State Treasury, is hereby created. The Department of Natural Resources shall pay into the Fund all fees and fines collected from timber buyers and landowners and operators pursuant to the "Timber Buyers Licensing Act", and the "Forest Products Transportation Act", all gifts, contributions, bequests, grants, donations, transfers, appropriations and all other revenues and receipts resulting from forestry programs, forest product sales, and operations of facilities not otherwise directed by State law and shall, except for the additional moneys deposited under Section 805-550 of the Department of Natural Resources (Conservation) Law of the Civil Administrative Code of Illinois, pay such moneys appropriated from the Fund to timber growers for implementation of acceptable forest management practices as provided in Section 5 of this Act. Moneys may be appropriated from the Fund for the expenses of the Illinois Forestry Development Council. Ordinary operating expenses of the Forest Resources Division of the Department, for the administration and implementation of this Act, the development and implementation of a wood industry marketing, development and promotions program and other programs beneficial to advancing forests and forestry in this State, as deemed appropriate by the General Assembly, may be appropriated from this fund to the extent such appropriations preserve the receipts to the Fund derived from Section 9a of the "Timber Buyers Licensing Act".
(Source: P.A. 96-217, eff. 8-10-09; 96-545, eff. 8-17-09; 96-1160, eff. 1-1-11.)



525 ILCS 20/ - Ginseng Harvesting Act.

(525 ILCS 20/0.01) (from Ch. 61, par. 500)
Sec. 0.01. Short title. This Act may be cited as the Ginseng Harvesting Act.
(Source: P.A. 86-1324.)

(525 ILCS 20/1) (from Ch. 61, par. 501)
Sec. 1. Definitions. As used in this Act, unless the context otherwise requires:
(Source: P.A. 83-680.)

(525 ILCS 20/1a) (from Ch. 61, par. 502)
Sec. 1a. "Cultivated ginseng" means ginseng growing in tilled beds under shade of artificial structures or under natural shade.
(Source: P.A. 83-680.)

(525 ILCS 20/1b) (from Ch. 61, par. 503)
Sec. 1b. "Department" means the Department of Natural Resources.
(Source: P.A. 89-445, eff. 2-7-96.)

(525 ILCS 20/1c) (from Ch. 61, par. 504)
Sec. 1c. "Director" means the Director of Natural Resources.
(Source: P.A. 89-445, eff. 2-7-96.)

(525 ILCS 20/1d) (from Ch. 61, par. 505)
Sec. 1d. "Ginseng" means the root of American ginseng (Panax quinquefolium).
(Source: P.A. 83-680.)

(525 ILCS 20/1e) (from Ch. 61, par. 506)
Sec. 1e. "Wild ginseng" means ginseng in, or collected from, its native habitat, notwithstanding whether the ginseng occurs naturally from that habitat or was introduced or increased in abundance by sowing ginseng seed or by transplanting ginseng plants from other areas.
(Source: P.A. 83-680.)

(525 ILCS 20/2) (from Ch. 61, par. 507)
Sec. 2. Licenses. The following licensing provisions shall be applied by the Department:
(Source: P.A. 83-680.)

(525 ILCS 20/2a) (from Ch. 61, par. 508)
Sec. 2a. Harvest License. No person may cut, root up, gather or harvest wild ginseng unless the person has a harvest license issued by the Department. The fee for a harvest license is $7 and is valid from April 1 to March 31. A harvest license is valid during the established harvest season for wild ginseng for the year during which it is issued. The Department shall establish by administrative rule the procedure for issuing licenses and regulations on the methods used to harvest. Harvested wild ginseng may be sold only to dealers licensed by the State of Illinois. All wild ginseng must be sold by harvesters no later than March 1 of the year following harvest.
(Source: P.A. 85-152.)

(525 ILCS 20/2b) (from Ch. 61, par. 509)
Sec. 2b. Grower's License. Any person engaged in the propagation and harvesting of cultivated ginseng shall secure a registered grower's license from the Department annually for a fee of $25.00. A grower's license shall authorize the harvest of cultivated ginseng at any time. A grower's license is valid from April 1 through March 31. A grower shall maintain records as to the location of all cultivated ginseng fields, areas or facilities, quantity of ginseng produced and any other information required by the Department by administrative rule and shall keep records and make reports to the Department as required by administrative rule. The Department shall establish by administrative rule procedures of issuing licenses, keeping records and reports, reporting transactions and certifying the amounts, quantities and origin of the cultivated ginseng. The Department shall supply, free of additional charges proper forms to growers for all required data and information.
(Source: P.A. 83-680.)

(525 ILCS 20/2c) (from Ch. 61, par. 510)
Sec. 2c. Dealer License. No person shall be engaged in the business of buying wild or cultivated ginseng from harvesters, growers or other dealers for resale to exporters or to other dealers unless the person has a license issued by the Department to be a dealer of ginseng. The fee for a dealer's license is $50.00 for Illinois residents and $100.00 for nonresidents and is valid from April 1 through March 31. A dealer shall maintain records, open to duly authorized agents of the Department, of the quantity of material purchased and sold, the county where purchased ginseng was harvested, and other information required by the Department by administrative rule, and shall make reports to the Department as required. The Department shall establish by administrative rule procedures for issuing licenses, keeping records, reporting transactions, and certifying the origin of ginseng. The Department shall supply free of additional charge, proper forms to dealers for all required data and information. A dealer may purchase roots of wild ginseng harvested in Illinois only during the period from two weeks after the opening of the harvest season for wild ginseng to the following March 1, or may purchase at any time wild or cultivated ginseng harvested in another state and certified for export by that state.
(Source: P.A. 84-1065.)

(525 ILCS 20/2d) (from Ch. 61, par. 511)
Sec. 2d. Purchase with Knowledge. No dealer may purchase wild ginseng or other protected plants if the person knows it was cut, dug, rooted up or gathered at some time other than the harvest season established pursuant to this Act. No dealer may purchase ginseng if the dealer knows that the vendor does not have a valid license or that the vendor has violated this Act or a rule promulgated pursuant to this Act.
(Source: P.A. 83-680.)

(525 ILCS 20/2e) (from Ch. 61, par. 512)
Sec. 2e. Certification. The Department must certify the origin and quantity of all ginseng harvested in the State of Illinois. Certifications will only be made within the boundaries of the State and only at the established offices of resident licensed dealers, registered licensed growers or at offices designated by the Department. The Department shall establish by administrative rule procedures for certification to authenticate and verify the origin, legal taking or purchasing, weight of shipment, whether wild or cultivated and persons growing or dealing in ginseng and other information as required to attain compliance with Federal mandates of the Office of Scientific Authority of the U.S. Fish and Wildlife Service and the Convention on International Trade in Endangered Species of Wild Fauna and Flora. All wild ginseng must be certified and sealed by April 1 of the year following harvest.
(Source: P.A. 83-680.)

(525 ILCS 20/2f) (from Ch. 61, par. 513)
Sec. 2f. Exception. Sections 2a and 3 do not apply to a person who roots up or destroys wild ginseng growing on the person's own land if the plants are not sold, bartered, traded or given away.
(Source: P.A. 84-1065.)

(525 ILCS 20/2g) (from Ch. 61, par. 514)
Sec. 2g. All fees, fines, and other income of whatsoever kind or nature derived from this Act shall be deposited in the Wildlife and Fish Fund in the State treasury.
(Source: P.A. 83-680.)

(525 ILCS 20/3) (from Ch. 61, par. 515)
Sec. 3. Harvest Season. The Department shall establish by administrative rule the legal season for cutting, digging up, rooting up or gathering wild ginseng. The harvest season for wild ginseng must be within the time period of August 1 to November 1 of each calendar year and may be closed in all or part of the State only by action of the Illinois General Assembly.
(Source: P.A. 83-680.)

(525 ILCS 20/4) (from Ch. 61, par. 516)
Sec. 4. Trespass to Harvest Ginseng. No person shall, without permission of the owner, enter the forest, field, yard, building, garden or other enclosure of another and willfully break down, dig, destroy, take or carry away any ginseng.
(Source: P.A. 83-680.)

(525 ILCS 20/5) (from Ch. 61, par. 517)
Sec. 5. Penalties. Any person who knowingly violates any provision of this Act or rules promulgated under the authority of this Act is, for each offense, guilty of a class B misdemeanor.
Ginseng possessed, harvested, cut, rooted up, gathered, propagated, sold, purchased, traded, or given away in violation of the provisions of this Act is contraband. Contraband ginseng is subject to seizure and confiscation and shall be disposed of as directed by the Department.
(Source: P.A. 92-385, eff. 8-16-01.)

(525 ILCS 20/6)
Sec. 6. Additional license revocation and denial provisions.
(a) If a license has been issued to any person under this Act and that person is found guilty of any misrepresentation in obtaining that license or a violation of any of the provisions of this Act or its rules, the license may be revoked by the Department. The Department may also refuse to issue any license to that person and may suspend that person from engaging in any activity requiring the license for a period of time not to exceed 5 years following the revocation.
(b) If a person who has not been issued a license under this Act is found guilty of a violation of any of the provisions of this Act or its rules, the Department may refuse to issue any license to that person and may suspend that person from engaging in any activity requiring the license for a period of time not to exceed 5 years.
(c) The Department's license revocation procedures must be established by administrative rule.
(d) Any person who violates any of the provisions of this Act or its rules during any period when his or her license is revoked or denied by virtue of this Section, or during the time he or she is suspended under subsection (b), is guilty of a Class A misdemeanor.
(e) A person whose license to engage in any activity regulated under this Act has been suspended or revoked may not, during the period of the suspension or revocation or until obtaining the proper license, (i) be in the company of any person engaging in the activity covered by the license or (ii) serve as a guide or facilitator for a person who is engaged or prepared to engage in the activity covered by the license.
(Source: P.A. 92-385, eff. 8-16-01.)



525 ILCS 25/ - Illinois Lake Management Program Act.

(525 ILCS 25/1) (from Ch. 19, par. 1401)
Sec. 1. This Act shall be known and may be cited as the "Illinois Lake Management Program Act."
(Source: P.A. 86-939.)

(525 ILCS 25/2) (from Ch. 19, par. 1402)
Sec. 2. (a) The General Assembly finds and recognizes that:
(1) Illinois' 2,900 lakes and 82,000 ponds provide many economic and social benefits including fishing, swimming, boating, water supply, wildlife habitat, flood control, tourism, and property value enhancement; and that the public uses and benefits of Illinois' water resources are heavily concentrated on lakes;
(2) in an assessment made by the Illinois Environmental Protection Agency in 1988, 86% of the number and 88% of the acreage of assessed lakes had impaired uses, caused primarily by nuisance growth of weeds and algae, turbidity, sedimentation or toxicants;
(3) long-term improvements in the State's lake resources can be realized most effectively if comprehensive lake management strategies are implemented; and
(4) implementation of these comprehensive strategies requires a careful analysis of the cause and effect relationships between lake impairments and the causal factors found both in the lake and in the lake's tributary watershed.
(b) The General Assembly further recognizes that:
(1) improved lake uses and water quality could result from a greater role in lake management by the State;
(2) implementation of lake restoration and protection programs has been and likely will continue to be largely the responsibility of local interests; and
(3) incorporation of 4 principal strategies into a lake management program administered by the State would greatly aid in the achievement of higher quality lakes:
(1) public education,
(2) technical assistance,
(3) monitoring and research, and
(4) financial incentives for local lake management interests.
(Source: P.A. 86-939.)

(525 ILCS 25/3) (from Ch. 19, par. 1403)
Sec. 3. As used in this Act.
(a) "Administrative Framework Plan" means the plan developed by the State to administer and implement the requirements of this Act.
(b) "Agency" means the Illinois Environmental Protection Agency.
(c) "Comprehensive lake management" means an action resulting from lake management strategies and plans that address all potential causes of lake degradation, including factors situated both in the lake and within the lake's tributary watershed; and followed by the development and implementation of management strategies which impart long term improvements and benefits for the lake.
(d) "Diagnostic and Feasibility Study" means the gathering of data to document the existing and potential sources of pollution and to determine the limnological, morphological, demographic, and other pertinent characteristics of an inland lake and its associated watershed; and the analysis of this information to determine the most appropriate method for improving or preserving the quality of the lake and to determine the need for a Long Term Restoration and Preservation Project or a Water Quality Maintenance Program.
(e) "Lake" means any inland lake as recognized by the Agency other than Lake Michigan, to which the public has continuing and regular access.
(f) "Lake Owner" means the owner or owners of any inland lake which possess the legal authority for a given lake to perform Diagnostic and Feasibility Studies and to enact comprehensive lake management through the implementation of Long Term Restoration and Preservation Projects and Water Quality Maintenance Programs.
(g) "Long Term Restoration and Preservation Project" means an implementation of lake and watershed management plans as developed under the Diagnostic and Feasibility Study which will provide for long term restoration benefits and long term preservation of the lake's water quality.
(h) "Monitoring" means programs to scientifically document the existing quality of a lake and the potential sources of pollutants which might lead to the lake's degradation or reduced environmental and cultural values.
(i) "public education" means programs and instruments designed to improve the general public's understanding of the causes of lake management problems, alternatives for lake restoration and protection, and the processes by which comprehensive lake management strategies can be effectively implemented.
(j) "Research" means programs and studies to scientifically determine the effectiveness of lake restoration and protection techniques, and to develop new and more effective approaches for comprehensive lake management.
(k) "Technical assistance" means assistance by State personnel trained in comprehensive lake management, and provided to municipalities, soil and water conservation districts, homeowners associations, lake managers, lake homeowners, and other appropriate organizations and individuals involved with lake management decision-making at the local level; such assistance is likely to be provided to a significant degree by on-site visits to affected lakes and meetings with appropriate organizations and individuals.
(l) "Water Quality Maintenance Program" means an implementation of a lake and watershed management program recommended by the Diagnostic and Feasibility Study which provides short-term relief from nuisance aquatic vegetation and algae growth; projects under this program must demonstrate that the proposed maintenance activities would result in attainment of significant public recreational lake use, and that watershed management plans are being implemented to control and reduce incoming nutrients, sediments, and other pollutants.
(Source: P.A. 86-939.)

(525 ILCS 25/4) (from Ch. 19, par. 1404)
Sec. 4. (a) Within one year following passage of this Act, the Agency shall develop, in consultation with the Illinois Department of Natural Resources, the Illinois Department of Agriculture, and the Division of Water Resources, an Administrative Framework Plan for implementing the requirements of this Act, including but not limited to:
(1) a public education program addressing

comprehensive lake management;

(2) a technical assistance program addressing

comprehensive lake management;

(3) a monitoring and research program addressing

comprehensive lake management; and

(4) a program which provides financial incentives for

implementation of comprehensive lake management plans at the local level.

(b) This Administrative Framework Plan shall identify:
(1) specific procedures for establishing and

executing public education, technical assistance, and monitoring and research programs on lake management;

(2) detailed prioritization criteria and application

procedures for review of proposed lake management studies, projects, and programs;

(3) a recommended division of responsibility among

State agencies for implementing the provisions of this Act, including any appropriate Interagency Agreements; and

(4) a plan which presents the financial resources

necessary for the subsequent 5 years to implement subsection (a) of this Section.

(Source: P.A. 89-445, eff. 2-7-96.)

(525 ILCS 25/5) (from Ch. 19, par. 1405)
Sec. 5. The Illinois Department of Natural Resources, the Illinois Department of Agriculture, and the Division of Water Resources shall assist the Agency in its preparation of the Administrative Framework Plan.
(Source: P.A. 89-445, eff. 2-7-96.)

(525 ILCS 25/6) (from Ch. 19, par. 1406)
Sec. 6. Applications submitted to the Agency by Lake Owners to implement Diagnostic and Feasibility Studies, Long-Term Restoration and Preservation Projects, and Water Quality Maintenance Programs shall be reviewed on an annual basis, with a procedure for an ad hoc emergency application review. Criteria to be used by the Agency in prioritizing applications shall include:
(a) extent of recreational use,
(b) extent of additional multiple uses, including water supply,
(c) technical feasibility and lake improvement potential,
(d) extent of public access,
(e) lake condition and use impairment,
(f) types and amount of recreational facilities available,
(g) comprehensiveness of scope and cost-effectiveness,
(h) proximity of other recreational lakes,
(i) local public support for the proposal, and
(j) history of local efforts for and dedication to lake restoration and protection.
(Source: P.A. 86-939.)

(525 ILCS 25/7) (from Ch. 19, par. 1407)
Sec. 7. (a) The Agency shall grant funds to applicants on a priority basis limited only by the availability of funds. Grants should be 50% of the costs for Diagnostic and Feasibility Studies, and shall not exceed 50% of the costs for either Long Term Restoration and Preservation Projects or Water Quality Maintenance Programs. The Lake Owner shall be responsible for financing the remainder of the costs for such studies, projects, and programs. The Agency shall supervise and may audit the financing of any study, project, or program implemented under this Act. All information generated by any study, project, or program implemented under this Act shall be provided to the Agency and the Lake Owner.
(b) Applications for Long Term Restoration Projects or Water Quality Maintenance Programs must include the required outputs of a Diagnostic and Feasibility Study.
(Source: P.A. 86-939.)

(525 ILCS 25/10)
Sec. 10. (Repealed).
(Source: P.A. 97-213, eff. 7-28-11. Repealed by P.A. 98-692, eff. 7-1-14; 98-822, eff. 8-1-14.)



525 ILCS 30/ - Illinois Natural Areas Preservation Act.

(525 ILCS 30/1) (from Ch. 105, par. 701)
Sec. 1. This Act shall be known and may be cited as the "Illinois Natural Areas Preservation Act".
(Source: P.A. 82-445.)

(525 ILCS 30/2) (from Ch. 105, par. 702)
Sec. 2. All areas within the State except those that are expressly designated by law for preservation and protection in their natural condition are liable to be altered by human activity. Natural lands and waters together with the plants and animals living thereon in natural communities are a part of the heritage of the people. They are of value for scientific research, for teaching, as reservoirs of natural materials not all of the potential uses of which are now known, as habitats for rare and vanishing species, as places of historic and natural interest and scenic beauty and as living museums of the native landscape wherein one may envision and experience primeval conditions in a wilderness-like environment. They also contribute generally to the public health and welfare and the environmental quality of the State.
It is therefore the public policy of the State of Illinois to secure for the people of present and future generations the benefits of an enduring resource of natural areas, including the elements of natural diversity present in the State, by establishing a system of nature preserves, protecting nature preserves and gathering and disseminating information regarding them, providing for appropriate use of nature preserves that will not damage them, establishing and maintaining a register of natural areas and buffer areas, providing certain forms of protection and control of registered natural areas and registered buffer areas and otherwise encouraging and assisting in the preservation of natural areas and features.
(Source: P.A. 85-150.)

(525 ILCS 30/3) (from Ch. 105, par. 703)
Sec. 3. Unless the context otherwise requires, the terms defined in Sections 3.01 through 3.16 have the meanings ascribed to them in those Sections.
(Source: P.A. 82-445.)

(525 ILCS 30/3.01) (from Ch. 105, par. 703.01)
Sec. 3.01. "Abandoned cemetery" means a cemetery (a) in which no interments have been made and no parts of which have been conveyed or transferred (other than by inheritance or operation of law) for at least 30 years, (b) which has been exempt from real estate taxes for at least 30 years and (c) for which there is no cemetery authority.
(Source: P.A. 82-445.)

(525 ILCS 30/3.02) (from Ch. 105, par. 703.02)
Sec. 3.02. "Buffer area" means an area of land, any estate, interest or right in which has been dedicated or registered under this Act as a buffer area because it protects, provides access to or otherwise serves as a necessary adjunct to a nature preserve or registered natural area or because in the opinion of the Commission it will, with protection, become a natural area suitable for dedication as a nature preserve in the future.
(Source: P.A. 82-445.)

(525 ILCS 30/3.03) (from Ch. 105, par. 703.03)
Sec. 3.03. "Cemetery" means a parcel of land devoted to, or at least a part of which has been used for, the interment of human remains.
(Source: P.A. 82-445.)

(525 ILCS 30/3.04) (from Ch. 105, par. 703.04)
Sec. 3.04. "Cemetery authority" means a legally authorized owner, operator, manager or other person in control of a cemetery and actively attending to its care and maintenance.
(Source: P.A. 82-445.)

(525 ILCS 30/3.05) (from Ch. 105, par. 703.05)
Sec. 3.05. "Commission" means the Illinois Nature Preserves Commission created under this Act.
(Source: P.A. 82-445.)

(525 ILCS 30/3.06) (from Ch. 105, par. 703.06)
Sec. 3.06. "Dedicate" means to set aside land in perpetuity as a nature preserve or as a buffer area as provided in this Act for the benefit of the public, thereby subjecting the land to a negative easement in favor of the public and precluding the owner from asserting any right of ownership inconsistent with this Act or the dedication.
(Source: P.A. 82-445.)

(525 ILCS 30/3.07) (from Ch. 105, par. 703.07)
Sec. 3.07. "Department" means the Department of Natural Resources.
(Source: P.A. 89-445, eff. 2-7-96.)

(525 ILCS 30/3.08) (from Ch. 105, par. 703.08)
Sec. 3.08. "Director" means the Director of the Department, who may be represented by his designated agents.
(Source: P.A. 82-445.)

(525 ILCS 30/3.09) (from Ch. 105, par. 703.09)
Sec. 3.09. "Land" means real property and ownership rights applying thereto and includes water and the land thereunder, structures and improvements.
(Source: P.A. 82-445.)

(525 ILCS 30/3.10) (from Ch. 105, par. 703.10)
Sec. 3.10. "Natural area" means an area of land in public or private ownership which, in the opinion of the Commission, either retains or has recovered to a substantial degree its original natural or primeval character, though it need not be completely undisturbed, or has floral, faunal, ecological, geological or archaeological features of scientific, educational, scenic or esthetic interest.
(Source: P.A. 82-445.)

(525 ILCS 30/3.11) (from Ch. 105, par. 703.11)
Sec. 3.11. "Nature preserve" means a natural area, and land necessary for its protection, any estate, interest or right in which has been dedicated under this Act to be maintained as nearly as possible in its natural condition and to be used in a manner and under limitations consistent with its continued preservation, without impairment, disturbance or artificial development, for the public purposes of present and future scientific research, education, esthetic enjoyment and providing habitat for plant and animal species and communities and other natural objects.
(Source: P.A. 82-445.)

(525 ILCS 30/3.12) (from Ch. 105, par. 703.12)
Sec. 3.12. "Plan" means a master plan, developed and approved in accordance with the rules, for the preservation, protection, development, management and use of a nature preserve or a registered area.
(Source: P.A. 82-445.)

(525 ILCS 30/3.13) (from Ch. 105, par. 703.13)
Sec. 3.13. "Register" means the official list of registered areas or to place an area on such list.
(Source: P.A. 82-445.)

(525 ILCS 30/3.14) (from Ch. 105, par. 703.14)
Sec. 3.14. "Registered area" means a natural area or a buffer area registered by the Department under this Act.
(Source: P.A. 82-445.)

(525 ILCS 30/3.15) (from Ch. 105, par. 703.15)
Sec. 3.15. "Rules" means rules adopted by the Commission in conjunction with the Department under this Act.
(Source: P.A. 82-445.)

(525 ILCS 30/3.16) (from Ch. 105, par. 703.16)
Sec. 3.16. "System" means the State system of nature preserves established under this Act.
(Source: P.A. 82-445.)

(525 ILCS 30/4) (from Ch. 105, par. 704)
Sec. 4. The Illinois Nature Preserves Commission is created. The Commission succeeds and continues the Commission created by "An Act relating to the creation of the Illinois Nature Preserves Commission and defining its powers and duties", approved August 28, 1963, as amended. The Commission consists of 9 members appointed by the Governor. The Chief of the Illinois Natural History Survey and the Director of the Illinois State Museum shall advise the Governor on the making of appointments to the Commission and shall recommend persons suitable for appointment. The Governor shall obtain the advice of the Chief of the Illinois Natural History Survey and the Director of the Illinois State Museum concerning the suitability of any person he proposes to appoint as a member of the Commission. Members shall be persons who have demonstrated an interest in the preservation of natural areas. The members of the Commission created by "An Act relating to the creation of the Illinois Nature Preserves Commission and defining its powers and duties", approved August 28, 1963, as amended, incumbent on the effective date of this Act, shall serve as members of this Commission until the expiration of their terms under that Act, with the terms of 3 members expiring on June 30 of each year. Members shall serve until their successors are appointed and qualified. Their successors shall be appointed for 3-year terms, expiring on June 30. When an appointment is made to fill a vacancy, the appointment shall be for the remainder of the unexpired term. Any member of the Commission who has served 2 consecutive full terms is ineligible for reappointment for a period of one year following the expiration of the second term.
The Commission shall select from its membership a chairman and such other officers as it considers necessary and shall adopt policies and rules for conducting its affairs, transacting its business and keeping records. The Commission shall meet annually or more frequently upon the call of the chairman or 3 members. The members of the Commission shall serve without compensation but may be reimbursed for necessary expenses incurred in connection with the performance of their duties.
(Source: P.A. 82-445.)

(525 ILCS 30/5) (from Ch. 105, par. 705)
Sec. 5. The Director, the Chief of the Illinois Natural History Survey and the Director of the Illinois State Museum, or their representatives, and representatives of such other agencies, institutions and organizations as the Commission may determine shall serve as advisors to the Commission. The Commission may appoint consultants. Advisors and consultants shall have the privilege of discussion and debate, but without the right to vote, in the meetings of the Commission. They shall serve without compensation but may be reimbursed for necessary expenses incurred in connection with the performance of their duties. The Commission may meet without the participation of the advisors and consultants when it so desires.
(Source: P.A. 82-445.)

(525 ILCS 30/6) (from Ch. 105, par. 706)
Sec. 6. To effectuate the purposes of this Act, the Commission has the powers and duties enumerated in Sections 6.01 through 6.09 and elsewhere in this Act.
(Source: P.A. 82-445.)

(525 ILCS 30/6.01) (from Ch. 105, par. 706.01)
Sec. 6.01. To compile and maintain inventories, registers and records of nature preserves, other natural areas and features, and species of plants and animals and their habitats and establish a fee, by rule, to be collected to recover the actual cost of collecting, storing, managing, compiling, and providing access to such inventories, registers, and records. All fees collected under this Section shall be deposited into the Natural Areas Acquisition Fund. The monies deposited into the Natural Areas Acquisition Fund under this Section shall not be subject to administrative charges or chargebacks unless otherwise authorized by this Act.
(Source: P.A. 97-1136, eff. 1-1-13.)

(525 ILCS 30/6.02) (from Ch. 105, par. 706.02)
Sec. 6.02. To seek and approve the dedication of nature preserves as part of the system.
(Source: P.A. 82-445.)

(525 ILCS 30/6.03) (from Ch. 105, par. 706.03)
Sec. 6.03. To prepare, or guide and participate in the preparation of, master plans for nature preserves, to keep watch over the protection, management and use of nature preserves, and to approve or disapprove the manner of holding and managing any nature preserve.
(Source: P.A. 82-445.)

(525 ILCS 30/6.04) (from Ch. 105, par. 706.04)
Sec. 6.04. To conduct investigations and to disseminate information and recommendations pertaining to nature preserves; other natural areas; and habitats of endangered, threatened or rare species of plants and animals and other elements of natural diversity.
(Source: P.A. 82-445.)

(525 ILCS 30/6.05) (from Ch. 105, par. 706.05)
Sec. 6.05. To promote by advice and other assistance the protection of natural areas in the State which are not dedicated as nature preserves.
(Source: P.A. 82-445.)

(525 ILCS 30/6.06) (from Ch. 105, par. 706.06)
Sec. 6.06. To submit to the Governor, and to publish, before May 1 of each odd-numbered year a report which shall account for the condition of each nature preserve and each registered area and shall set forth actions of the Commission relating to the status of nature preserves and registered areas; and to publish such additional reports as it deems necessary.
(Source: P.A. 82-445.)

(525 ILCS 30/6.07) (from Ch. 105, par. 706.07)
Sec. 6.07. To formulate and adopt policies for (a) development and maintenance of the nature preserves system; (b) selection, acquisition, management, protection and use of dedicated and registered areas; (c) dedication of land within the system; (d) registration of areas; (e) protection of registered areas; (f) protection of habitats of endangered, threatened or rare species; (g) protection of geological sites; and (h) protection of archaeological sites and artifacts.
(Source: P.A. 82-445.)

(525 ILCS 30/6.08) (from Ch. 105, par. 706.08)
Sec. 6.08. To adopt rules in accordance with the "Illinois Administrative Procedure Act", for (a) development and maintenance of the nature preserves system; (b) selection, acquisition, management, protection and use of dedicated and registered areas; (c) dedication of land within the system; (d) registration of areas; (e) protection of registered areas; (f) protection of habitats of endangered, threatened or rare species; (g) protection of geological sites; and (h) protection of archaeological sites and artifacts. Such rules shall be promulgated after consultation with and written approval by the Department.
(Source: P.A. 83-1072.)

(525 ILCS 30/6.09) (from Ch. 105, par. 706.09)
Sec. 6.09. To accept and administer, with the approval of the Director, gifts, grants and legacies of money, securities or other property to be used by the Commission for the purposes of this Act and according to the tenor of such gift, grant or legacy.
(Source: P.A. 83-388.)

(525 ILCS 30/7) (from Ch. 105, par. 707)
Sec. 7. To effectuate the purposes of this Act, the Department has the powers and duties enumerated in sections 7.01 through 7.06 and elsewhere in this Act.
(Source: P.A. 82-445.)

(525 ILCS 30/7.01) (from Ch. 105, par. 707.01)
Sec. 7.01. To dedicate land held by the Department as nature preserves as provided in this Act.
(Source: P.A. 82-445.)

(525 ILCS 30/7.02) (from Ch. 105, par. 707.02)
Sec. 7.02. To cooperate with the Commission in matters relating to the purposes of this Act, and, at its discretion, to provide to the Commission upon its request, services, supplies, funds, facilities and other assistance.
(Source: P.A. 82-445.)

(525 ILCS 30/7.03) (from Ch. 105, par. 707.03)
Sec. 7.03. To review and approve in writing rules promulgated by the Commission.
(Source: P.A. 83-1072.)

(525 ILCS 30/7.04) (from Ch. 105, par. 707.04)
Sec. 7.04. To enforce rules pertaining to public use of and activities on nature preserves and buffer areas.
(Source: P.A. 82-445.)

(525 ILCS 30/7.05) (from Ch. 105, par. 707.05)
Sec. 7.05. To acquire by gift, legacy, purchase, transfer, grant, agreement, dedication, or condemnation under the Eminent Domain Act, as amended, or other method, the fee simple title to real property or any lesser estates, interests or rights therein, including but not limited to leasehold estates, easements either appurtenant or in gross and either granting the Department specified rights of use or denying to the grantor specified rights of use or both (which easements may be perpetual and shall not be extinguished by conveyance of the servient estate), licenses, covenants, and other contractual rights in real property and to hold and manage the same for the purposes of this Act, and with or without public access.
(Source: P.A. 96-328, eff. 8-11-09.)

(525 ILCS 30/7.05a)
Sec. 7.05a. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(525 ILCS 30/7.06) (from Ch. 105, par. 707.06)
Sec. 7.06. To register natural areas and buffer areas.
(Source: P.A. 82-445.)

(525 ILCS 30/8) (from Ch. 105, par. 708)
Sec. 8. There shall be a master plan for each nature preserve or registered area. The manner of preparation, review and adoption of the plan shall be as provided by rules.
(Source: P.A. 82-445.)

(525 ILCS 30/9) (from Ch. 105, par. 709)
Sec. 9. A State system of nature preserves is established. The system consists of nature preserves dedicated as provided in this Act.
A natural area which has been found by the Commission to be suitable for inclusion in the system shall become a nature preserve upon its dedication by the owner of the land, or of an interest or a right therein, with the approval of the Commission and the Governor. Dedication may be either donative or for a consideration. The dedication shall be evidenced by an instrument of dedication which shall be in such form as the Commission may approve. So long as consistent with the purposes of this Act, the instrument of dedication may (a) define the respective rights and duties of the owner or custodian and the Commission; (b) contain provisions relating to management, development, use, public access, sale or transfer; (c) provide procedures to be applied in case of violation of its provisions; (d) recognize or create reversionary rights, transfers upon conditions and gifts; (e) contain such other provisions as may be necessary or advisable and (f) vary in provisions from one nature preserve to another in accordance with differences in the characteristics and conditions of the areas involved. No condition of the instrument of dedication shall limit the perpetuity of the dedication except that preexisting encumbrances on the land may be recognized.
The Commission may cause the instrument of dedication and any amendments thereto to be filed for record in the office of the recorder of each county in which the nature preserve is located.
(Source: P.A. 83-358.)

(525 ILCS 30/10) (from Ch. 105, par. 710)
Sec. 10. An area may be dedicated as a buffer area in the same manner as provided in this Act for the dedication of a nature preserve. A dedicated buffer area shall have the same status and protection under this Act as a nature preserve, including being subject to the provisions of Section 14, except that the Commission, the Governor and any public owner of a dedicated interest therein may jointly approve a taking of land therefrom, or allow an intrusion thereon, for another public use after a finding by the Commission that such taking or intrusion would be in the public interest. A dedicated buffer area may be dedicated as a nature preserve.
(Source: P.A. 82-445.)

(525 ILCS 30/11) (from Ch. 105, par. 711)
Sec. 11. Any part or all of a cemetery that is suitable for dedication may be dedicated, as provided in this Act, by the owner or other cemetery authority. Dedication of a cemetery or a part thereof does not affect its status as a cemetery nor affect any rights of continuing use of the cemetery for cemetery purposes including the maintenance, construction or preservation of markers, monuments or memorials, the care of any burial space or the use of a burial space for an interment, except that, after the cemetery is dedicated, the cemetery authority shall not convey or assign any right of interment or authorize any interment for which there was not a prior right and any maintenance or construction activity shall be in accordance with the rules and the master plan.
(Source: P.A. 82-445.)

(525 ILCS 30/12) (from Ch. 105, par. 712)
Sec. 12. If all or part of an abandoned cemetery is suitable for dedication, the county board for the county in which it is situated may dedicate it in the manner provided in this Act. If a county board proposes and intends to dedicate a described abandoned cemetery or part thereof, it shall so notify the Commission by resolution. Upon receiving the resolution of the county board, the Commission shall, in a manner to be provided by rules, give public notice of the proposal and provide an opportunity for any person to be heard at a public meeting or to request the holding of a public meeting on the question of whether the cemetery is an abandoned cemetery and, if so, whether it should be dedicated. If, after considering any statements it receives on the matter, the Commission decides the cemetery is an abandoned cemetery and that it should be dedicated, the county board may dedicate the cemetery or part thereof as provided in Section 9.
(Source: P.A. 82-445.)

(525 ILCS 30/13) (from Ch. 105, par. 713)
Sec. 13. An owner of a nature preserve retains custody, administration and management thereof, or may assign, lease or convey an interest or ownership therein, or contract for the custody, maintenance or operation thereof, subject to the instrument of dedication, the policies of the Commission, the rules, the plan and this Act. The Department, the Commission and others may participate in management or custody of a nature preserve as provided by the instrument of dedication or the rules.
(Source: P.A. 82-445.)

(525 ILCS 30/14) (from Ch. 105, par. 714)
Sec. 14. Nature preserves are held in trust, for those uses and purposes expressed in this Act which are not prohibited by their instruments of dedication, for the benefit of the people of the State of present and future generations. Areas dedicated as nature preserves are hereby declared to be put to their highest, best and most important use for the public benefit. They shall be protected, managed and used in the manner provided by rules. They may not be taken under power of eminent domain or by other means for any other use except another public use and except upon approval of the Commission, the Governor and any public owner of a dedicated interest therein after a finding by the Commission of the existence of an imperative and unavoidable public necessity for such other public use, and upon such terms and conditions as the Commission may determine, except as may otherwise be provided in the instrument of dedication.
The owner of an interest or right in a nature preserve may amend the instrument of dedication, with the approval of the Commission and the Governor, after the Commission has determined that the amendment will not permit an impairment, disturbance, development or use of the nature preserve or the natural features therein in a manner inconsistent with the purposes of this Act.
Before the Commission may make a finding of the existence of an imperative and unavoidable public necessity for another public use, grant or dispose of a nature preserve, grant a license, easement or other interest or right therein or amend any instrument of dedication, it shall, in a manner to be provided by rules, give public notice of the proposed action and provide an opportunity for any person to be heard at a public meeting or to request the holding of a public meeting.
The Commission may cause any legal instrument altering the status of a nature preserve to be filed for record in the office of the recorder for each county in which the nature preserve is located.
(Source: P.A. 83-358.)

(525 ILCS 30/15) (from Ch. 105, par. 715)
Sec. 15. Any public agency or instrumentality of the State and its political subdivisions has the power, and is urged, to dedicate suitable areas or portions of areas within its holdings and to continue holding them as nature preserves. Any public agency or instrumentality holding a natural area with the intention of preserving natural conditions thereon or for a purpose the Commission determines to be compatible with dedication of the area as a nature preserve shall dedicate it, subject to approval of the Commission and the Governor.
(Source: P.A. 82-445.)

(525 ILCS 30/16) (from Ch. 105, par. 716)
Sec. 16. A register of areas is established. The register consists of areas registered by the Department under this Act with the approval of the Commission and the owner.
A registered area may be in public or private ownership and may or may not be proposed for public acquisition. A registered area may include a dedicated area.
The register shall include areas determined by the Commission to be worthy of preservation for the public purposes and policies set forth in this Act. The manner of registration of areas and of protection, control and management of registered areas shall be as provided by rules. No natural area shall be construed to be unworthy of preservation because it is not registered. Publication of the register is notice to all persons that the registered areas are worthy of preservation.
(Source: P.A. 82-445.)

(525 ILCS 30/17) (from Ch. 105, par. 717)
Sec. 17. All public agencies shall recognize that the protection of nature preserves, buffer areas and registered areas is the public policy of the State and shall avoid the planning of any action that would adversely affect them.
It shall be the public policy of each agency of State or local government to utilize its authority in furtherance of the purposes of this Act, and to evaluate, through a process of consultation with the Department, whether the actions, including capital projects, that are authorized, funded, or carried out by the agency of State or local government are likely to result in the destruction or adverse modification of any natural area that is registered under this Act or identified in the Illinois Natural Areas Inventory.
The evaluation shall be conducted early in the planning of a proposed action. If the proposed action is found likely to have an adverse impact on a natural area, the agency shall study the proposed action to determine possible methods of eliminating or mitigating the adverse impact. Before implementing any action, the agency shall attempt to mitigate or eliminate any adverse impacts in a manner consistent with the planned action. The Department, Commission, or any affected person may seek a writ of mandamus to compel an agency of State or local government to engage in the evaluation and study required by this Section.
(Source: P.A. 88-139.)

(525 ILCS 30/18) (from Ch. 105, par. 718)
Sec. 18. No public agency shall designate an area as a nature preserve unless it is dedicated as a nature preserve under this Act or unless such designation is approved by the Commission.
(Source: P.A. 82-445.)

(525 ILCS 30/19) (from Ch. 105, par. 719)
Sec. 19. The dedication or registration of an area or any other action taken under this Act shall not void or replace any protective status under law which an area would have were it not a dedicated or registered area, the protective provisions of this Act being supplemental thereto.
(Source: P.A. 82-445.)

(525 ILCS 30/20) (from Ch. 105, par. 720)
Sec. 20. This Act does not provide public access to land without agreement of the owner thereof.
(Source: P.A. 82-445.)

(525 ILCS 30/21) (from Ch. 105, par. 721)
Sec. 21. The Attorney General, or the State's Attorney of the county where a nature preserve or registered area is located, may, upon his own motion or upon request of the Commission, institute a civil action for an injunction, or other appropriate legal action, to restrain violations of this Act or of any rule. In such a proceeding the court shall determine whether a violation has been committed and shall enter such orders as it considers necessary to remove the effects of any violation and to prevent such violation from continuing or from being renewed in the future.
(Source: P.A. 82-445.)

(525 ILCS 30/22) (from Ch. 105, par. 722)
Sec. 22. Any person who violates this Act or any rule, or causes such violation by his employee or agent, shall be liable for a civil penalty of not to exceed $10,000 for each violation, such penalty to be recovered in an action brought by the Attorney General or the State's Attorney in the circuit court. The penalty shall be used to restore the nature preserve or registered area or to secure the preservation of similar areas.
(Source: P.A. 82-445.)

(525 ILCS 30/23) (from Ch. 105, par. 723)
Sec. 23. Any person who, directly or through an employee or agent, (a) willfully kills, injures, disturbs or removes any animal or plant or willfully damages, destroys or removes any object, or attempts to do any of the preceding, on a dedicated area, except as provided by rule for scientific research or for management to preserve or restore natural conditions, or on a registered area, except as provided by rule, (b) enters a dedicated or registered area that is closed to the public contrary to the rules or without permission of the owner or custodian or (c) otherwise violates this Act or any rule is guilty of a Class A misdemeanor. When the violation is a continuing offense, each day shall be considered a separate violation. Enforcements under Sections 21, 22 and 23 may be concurrent or separate.
(Source: P.A. 85-150.)

(525 ILCS 30/24) (from Ch. 105, par. 724)
Sec. 24. Conservation Police Officers, other employees designated by the Director, sheriffs and other police officers shall enforce this Act and the rules promulgated thereunder and are empowered to arrest any person detected in violation thereof.
(Source: P.A. 82-445.)

(525 ILCS 30/25) (from Ch. 105, par. 725)
Sec. 25. All final administrative decisions under this Act are subject to judicial review under the "Administrative Review Law", as now or hereafter amended, and the rules adopted pursuant thereto. The term "administrative decision" is defined as in Section 3-101 of the "Administrative Review Law".
(Source: P.A. 83-1539.)

(525 ILCS 30/26) (from Ch. 105, par. 726)
Sec. 26. All actions heretofore effected and all areas dedicated under Sections 1a, 2a, 2b, 2c and 2d of "An Act in relation to the acquisition, control, maintenance, improvement and protection of State parks and nature preserves", approved June 26, 1925, as amended, "An Act relating to the creation of the Illinois Nature Preserves Commission and defining its powers and duties", approved August 28, 1963, as amended, and "An Act in relation to the designation of abandoned cemeteries as nature preserves", approved September 5, 1975, including adoption of rules, policies, and resolutions by the Illinois Nature Preserves Commission, dedication of areas as nature preserves and dedication of buffer areas shall, except as otherwise expressly provided in this Act, continue in effect without impairment or interruption and be subject to this Act.
(Source: P.A. 82-445.)



525 ILCS 31/ - Illinois Natural Areas Stewardship Act.

(525 ILCS 31/1)
Sec. 1. Short title. This Act may be cited as the Illinois Natural Areas Stewardship Act.
(Source: P.A. 100-420, eff. 8-25-17.)

(525 ILCS 31/5)
Sec. 5. Legislative findings and statement of public policy.
(a) The General Assembly finds that:
(1) The Illinois Natural Areas Preservation Act

defines natural areas and creates the Illinois Nature Preserves Commission to preserve the highest quality natural areas in perpetuity to sustain for the people of present and future generations the benefits of an enduring resource of natural areas, including the elements of natural diversity present.

(2) The Natural Areas Acquisition Fund, established

in the Open Lands Acquisition and Development Act, shall be used by the Department of Natural Resources for the acquisition, preservation, and stewardship of natural areas, including habitats for endangered and threatened species, high quality natural communities, wetlands, and other areas with unique or unusual natural heritage qualities.

(3) The condition of dedicated and registered sites

tends to degrade over time without stewardship actions. Once degraded, the public's significant investment is devalued and these natural areas provide reduced benefit to the people of present and future generations.

(4) Conservation land trusts have experience managing

natural areas in order to counter the constant and increasing pressures exerted on conservation lands by ecological succession, habitat fragmentation, hydrological alteration, pollution, encroachment by invasive and exotic species, and criminal trespass.

(5) This Act and the powers afforded to the Illinois

Nature Preserves Commission are desirable to guide and preserve the highest quality natural areas in perpetuity.

(b) It is the purpose of this Act to:
(1) increase stewardship by providing stewardship

grants to conservation land trusts to help perform stewardship actions on eligible lands; and

(2) to enhance stewardship capacity within

conservation land trusts in local areas.

(Source: P.A. 100-420, eff. 8-25-17.)

(525 ILCS 31/10)
Sec. 10. Definitions. As used in this Act:
"Administrative decision" has the same meaning ascribed to the term in Section 3-101 of the Administrative Review Law of the Code of Civil Procedure.
"Commission" means the Illinois Nature Preserves Commission.
"Conservation land trust" means an entity exempt from taxation under Section 501(c)(3) of the federal Internal Revenue Code whose purposes include the restoration, stewardship, or conservation of land, natural areas, open space, or water areas for the preservation of native plants or animals, biotic communities, geologic formations, or archeological sites of significance.
"Department" means the Department of Natural Resources.
"Eligible land" means a site that has been dedicated by the Commission as an Illinois Nature Preserve or dedicated buffer or registered as a Land and Water Reserve, and has a current, approved management schedule.
"Illinois Natural Areas Stewardship Grant Program" means a program established under Section 20 of this Act.
"Land" means real property and ownership rights applying to it and includes the real property, structures, and improvements.
"Management schedule" means an approved document consistent with rules for Management of Nature Preserves or rules for Register of Land and Water Reserves under the Illinois Administrative Code developed for the preservation, protection, management, and use of lands.
"Stewardship actions" means actions identified in an approved management schedule which are designed to maintain, preserve, or improve the condition of native natural communities, diversity of species, and ecological processes on eligible lands, such as, but not limited to, prescribed burns, control of exotic and invasive species, fencing, and other restorative practices.
"Stewardship grant" means a grant from the Department to a conservation land trust for the purpose of providing stewardship actions under Section 20 of this Act.
(Source: P.A. 100-420, eff. 8-25-17.)

(525 ILCS 31/15)
Sec. 15. Powers, duties, and authorizations. The Department may:
(1) make stewardship grants under Section 20 of this

Act under an appropriation made from the Natural Areas Acquisition Fund to conservation land trusts to conduct stewardship actions on eligible lands;

(2) establish the total amount of funds available for

annual stewardship grants, except the amount of stewardship grants made for any fiscal year may not exceed the amount set by administrative rule and shall not result in adverse impacts on the operations funded by the Natural Areas Acquisition Fund;

(3) accept and receive any funds including by

agreement, grant, contract, donation, gift, or bequest from any corporation, foundation, non-governmental agency, individual, or instrumentality of any of those for the purposes of executing stewardship grants under this Act and these funds are to be deposited into the Natural Areas Acquisition Fund;

(4) develop and administer the Illinois Natural Areas

Stewardship Grant Program within the Department;

(5) adopt rules to effectuate the purposes of this

Act; or

(6) from an appropriation made to the Department for

this purpose, use funds received under this Act to pay for the cost of departmental personnel; contractual, professional or technical services; and equipment, materials, and supplies necessary or appropriate to perform the functions under this Act.

(Source: P.A. 100-420, eff. 8-25-17.)

(525 ILCS 31/20)
Sec. 20. Illinois Natural Areas Stewardship Grant Program.
(a) The Illinois Natural Areas Stewardship Grant Program is established to make grants to conservation land trusts for the purpose of promoting stewardship actions on eligible lands.
(b) A conservation land trust in good standing with the federal Internal Revenue Service may apply for a grant.
(c) An agency, organization, or entity that has taxing powers, collects taxes, or has eminent domain powers is not eligible to apply for the grant program under this Act.
(d) Eligible land held by agencies, organizations, or other entities may be the recipient of stewardship actions conducted under the grant as long as there is a properly executed agreement between the agency, organization, or entity and the conservation land trust that has been awarded the grant.
(e) The Department shall adopt administrative rules in consultation with the Commission for grant writing, the selection of grant recipients, amount of grant awards, and eligibility requirements to implement the purposes of this Act. However, the rules shall include the following requirements:
(1) amounts for match and caps for any stewardship

grant under this Act; and

(2) the Commission shall be notified of any agreement

between a conservation land trust and an owner of eligible lands for stewardship actions to be conducted under the grant agreement.

(Source: P.A. 100-420, eff. 8-25-17.)

(525 ILCS 31/25)
Sec. 25. Priorities. In considering applications for grants under this Act, the Department shall establish priorities that:
(1) provide the greatest benefit to implementing the

needs and priorities identified in the Illinois Natural Area Plan, the Illinois Sustainable Natural Areas Vision, and the Illinois Wildlife Action Plan;

(2) provide the greatest benefit to other stewardship

needs identified by the Department, in consultation with the Commission, in administrative rule; and

(3) consider, but not be limited to, the rarity and

condition of resources, severity of stewardship need, timeliness of actions, proposed stewardship actions, and availability of other resources.

(Source: P.A. 100-420, eff. 8-25-17.)

(525 ILCS 31/30)
Sec. 30. Administrative Review Law. All final administrative decisions under this Act are subject to judicial review under the Administrative Review Law of the Code of Civil Procedure.
(Source: P.A. 100-420, eff. 8-25-17.)

(525 ILCS 31/35)
Sec. 35. Fund depository. All funds, assessments, fines, settlements, compensations, transfers, appropriations, penalties, and donations made under this Act shall be deposited into the Natural Areas Acquisition Fund subject to the limitations described in subsection (2) of Section 15 of this Act.
(Source: P.A. 100-420, eff. 8-25-17.)

(525 ILCS 31/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 100-420, eff. 8-25-17.)



525 ILCS 33/ - Illinois Open Land Trust Act.

(525 ILCS 33/1)
Sec. 1. Short title. This Act may be cited as the Illinois Open Land Trust Act.
(Source: P.A. 91-220, eff. 7-21-99.)

(525 ILCS 33/5)
Sec. 5. Policy.
(a) The provision of lands for the conservation of natural resources and public recreation promote the public health, prosperity, and general welfare and are proper responsibilities of State government.
(b) Lands now dedicated to these purposes are not adequate to protect the quality of life and meet the needs of an expanding population.
(c) Natural areas, wetlands, forests, prairies, open spaces, and greenways provide critical habitat for fish and wildlife and are in need of protection.
(d) The opportunity to acquire lands that are available and appropriate for these purposes will gradually disappear as their cost correspondingly increases.
(e) It is desirable to encourage partnerships among federal, State, and local governments and not-for-profit corporations for the acquisition of land for conservation and recreation purposes.
(f) It is necessary and desirable to provide assistance in the form of grants and loans to units of local government to acquire lands that have significant conservation and recreation attributes.
(Source: P.A. 91-220, eff. 7-21-99.)

(525 ILCS 33/10)
Sec. 10. Definitions. As used in this Act:
"Conservation and recreation purposes" means activities that are consistent with the protection and preservation of open lands, natural areas, wetlands, prairies, forests, watersheds, resource-rich areas, greenways, and fish and wildlife habitats, including multiple use such as hunting, fishing, trapping, and other recreational uses.
"Conservation easement" means a nonpossessory interest in real property imposing limitations or affirmative obligations the purposes of which include retaining or protecting natural, scenic, or open-space values of real property, assuring its availability for forest, recreational, or open-space use, protecting natural resources, maintaining or enhancing air or water quality, or preserving the natural, historical, architectural, archaeological, or cultural aspects of real property. A conservation easement may be released at any time by mutual consent of the parties.
"Department" means the Department of Natural Resources.
"Natural area" means an area of land that either retains or has recovered to a substantial degree its original natural or primeval character, though it need not be completely undisturbed, or has floral, faunal, ecological, geological, or archaeological features of scientific, educational, scenic, or esthetic interest.
"Open space" means those undeveloped or minimally developed lands that conserve and protect valuable natural features or processes.
"Real property" means land, including improvements existing on the land.
"Units of local government" means counties, townships, municipalities, park districts, conservation districts, forest preserve districts, river conservancy districts, and any other units of local government empowered to expend public funds for the acquisition and development of land for public outdoor park, recreation, or conservation purposes.
(Source: P.A. 95-331, eff. 8-21-07.)

(525 ILCS 33/15)
Sec. 15. Powers and duties. The Department of Natural Resources has the following powers and duties:
(a) To develop and administer the Illinois Open Land Trust program.
(b) To acquire real property, including, but not limited to, open space and natural areas for conservation and recreation purposes. The lands shall be held in (i) fee simple title or (ii) conservation easements for natural areas, provided that these mechanisms are all voluntary on the part of the landowners and do not involve the use of eminent domain.
(c) To make grants to units of local government under Section 25 of this Act in consultation with the Natural Resources Advisory Board.
(d) To make loans to units of local government under Section 30 of this Act in consultation with the Natural Resources Advisory Board.
(e) To promulgate any rules, regulations, guidelines, and directives necessary to implement the purposes of this Act.
(f) To execute contracts, grant or loan agreements, memoranda of understanding, intergovernmental cooperation agreements, and any other agreements with other State agencies and units of local government that are necessary to implement this Act.
(g) To execute contracts, memoranda of understanding, and any other agreements with not-for-profit corporations that are consistent with the purpose of this Act.
(h) To accept grants, loans, or appropriations from the federal government or the State, or any agency or instrumentality thereof, for the purposes of the Department under this Act, including to make loans of any funds and to enter into any agreement with the federal government or the State, or any agency or instrumentality thereof, in relationship to the grants, loans, or appropriations.
(i) To establish any interest rates, terms of repayment, and other terms and conditions regarding loans made pursuant to this Act that the Department deems necessary or appropriate to protect the public interest and carry out the purposes of this Act.
(j) To establish application, eligibility, selection, notification, contract, and other procedures, rules, or regulations deemed necessary and appropriate to carry out the provisions of this Act.
(k) To fix, determine, charge, and collect any premiums, fees, charges, costs, and expenses, including, without limitation, any application fees, commitment fees, program fees, or financing charges from any person in connection with its activities under this Act.
(l) To report annually to the Governor and the General Assembly on the progress made in implementing this Act and on the status of all real property acquired pursuant to the Act.
(Source: P.A. 91-220, eff. 7-21-99.)

(525 ILCS 33/20)
Sec. 20. Illinois Open Land Trust Program. The Department of Natural Resources shall develop and administer the Illinois Open Land Trust Program. The purpose of the program is to acquire real property, or conservation easements for natural areas, from willing sellers for conservation and recreation purposes. The land shall be chosen because it will preserve and enhance Illinois' natural environment, create a system of open spaces and natural lands, and improve the quality of life and provide recreation opportunities for citizens of this State now and in the future.
(Source: P.A. 91-220, eff. 7-21-99.)

(525 ILCS 33/25)
Sec. 25. Grant program. From appropriations for these purposes, the Department may make grants to units of local government as financial assistance for the acquisition of open space and natural lands if the Department determines that the property interests are sufficient to carry out the purposes of this Act.
The Department shall adopt rules concerning the selection or grant recipients, amount of grant awards, and eligibility requirements. The rules must include the following additional requirements:
(1) No more than $2,000,000 may be awarded to any

grantee for a single project for any fiscal year.

(2) Any grant under this Act must be conditioned upon

the grantee providing a required match as defined by rule.

(3) Funds may be used only to purchase interests in

land from willing sellers and may not involve the use of eminent domain.

(4) The Department shall provide for a public meeting

to be conducted by the Natural Resources Advisory Board prior to grant approval.

(5) All real property acquired with grant funds must

be accessible to the public for conservation and recreation purposes, unless the Department determines that public accessibility would be detrimental to the real property or any associated natural resources.

(6) No real property acquired with grant funds may be

sold, leased, exchanged, or otherwise encumbered, unless it is used to qualify for a federal program or, subject to Department approval, transferred to the federal government, the State, or a unit of local government for conservation and recreation purposes consistent with this Act.

(7) All grantees must agree to convey to the State at

no charge a conservation easement on the lands to be acquired using the grant funds.

(8) Grantees must agree to manage lands in accordance

with the terms of the grant. Any changes in management must be approved by the Department before implementation.

(9) The Department is authorized to promulgate, by

rule, any other reasonable requirements determined necessary to effectively implement this Act.

(Source: P.A. 91-220, eff. 7-21-99.)

(525 ILCS 33/30)
Sec. 30. Open Lands Loan Program. The Department may establish an Open Lands Loan Program to make loans to units of local government for the purpose of assisting in the purchase of real property to protect open spaces and lands with significant natural resource attributes. For purposes of the program, and not by way of limitation on any other purposes or programs provided for in this Act, there is hereby established the Open Lands Loan Fund, a special fund in the State treasury. The Department has the power to use any appropriations from the State made for the purposes under this Act and to enter into any intergovernmental agreements with the federal government or the State, or any instrumentality thereof, for purposes of capitalizing the Open Lands Loan Fund. Moneys in the Open Lands Loan Fund may be used for any purpose under the Open Lands Loan Program including, without limitation, the making of loans permitted under this Act.
The Department may establish and collect any fees and charges, determine and enforce any terms and conditions, and charge any interest rates that it determines to be necessary and appropriate to the successful administration of the Open Lands Loan Program. All principal and interest repayments on loans made using funds withdrawn from the Open Lands Loan Fund shall be deposited into the Open Lands Loan Fund to be used for the purposes of the Open Lands Loan program or for any other purpose under this Act that the Department, in its discretion, finds appropriate. Investment earnings on moneys held in the Open Lands Loan Fund or in any reserve fund or pledged fund created with funds withdrawn from the Open Lands Loan Fund must be treated in the same way as loan repayments. The Department shall promulgate rules concerning selection and eligibility requirements. The rules shall include the following additional requirements:
(1) Units of local government receiving loans under

this Act to acquire real property must:

(A) agree to make and keep the lands accessible

to the public for conservation and recreation, unless the Department determines that public accessibility would be detrimental to the lands or any natural resources associated with the land;

(B) agree that all real property acquired with

loan proceeds shall not be sold, leased, exchanged, or otherwise encumbered unless it is used to qualify for a federal program or, subject to Department approval, transferred to the federal government, the State, or a unit of local government for conservation and recreation purposes consistent with this Act;

(C) agree to execute and donate to the State at

no charge a conservation easement on the lands to be acquired; and

(D) agree to manage lands in accordance with the

terms of the loan. Any changes in management must be approved by the Department before implementation.

(2) Loans made by the Department to units of local

government must be secured by interests in collateral and guarantees that the Department determines are necessary to protect the Department's interest in the repayment of the principal and interest, if any, of each loan made under this Section.

(3) Loans made by the Department may be used only to

purchase interests in land from willing sellers and may not involve the use of eminent domain.

(4) Borrowers may not use the proceeds from other

Department grant programs to repay loans made under this program.

(5) Borrowers must agree to manage lands in

accordance with the terms of the loan. Any changes in management must be approved by the Department before implementation.

(6) The Department is authorized to promulgate, by

rule, other reasonable requirements necessary to effectively implement this Act.

(Source: P.A. 91-220, eff. 7-21-99.)

(525 ILCS 33/35)
Sec. 35. Community Planning Allowance. As provided in this Section, the Department is authorized to make grants to units of local government for the acquisition, development, construction, reconstruction, improvement, financing, architectural planning, and installation of capital facilities. The grants shall be available only in connection with lands acquired under this Act by the Department in fee simple title. The grants may be made to the units of local government in which the lands are located in an amount equal to 7% of the purchase price of the open space land acquired for qualified projects.
This Section does not apply to (i) counties with a population greater than 3,000,000 or (ii) counties contiguous to counties with a population greater than 3,000,000.
(Source: P.A. 91-220, eff. 7-21-99.)

(525 ILCS 33/810)
Sec. 810. (Amendatory provisions; text omitted).
(Source: P.A. 91-220, eff. 7-21-99; text omitted.)

(525 ILCS 33/999)
Sec. 999. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 91-220, eff. 7-21-99.)



525 ILCS 35/ - Open Space Lands Acquisition and Development Act.

(525 ILCS 35/1) (from Ch. 85, par. 2101)
Sec. 1. This Act shall be known and may be cited as the Open Space Lands Acquisition and Development Act.
(Source: P.A. 83-722.)

(525 ILCS 35/2) (from Ch. 85, par. 2102)
Sec. 2. As used in this Act, unless the context otherwise requires, the terms defined in the Sections following this Section and preceding Section 3 have the meanings ascribed to them in those Sections.
(Source: P.A. 97-333, eff. 8-12-11.)

(525 ILCS 35/2.01) (from Ch. 85, par. 2102.01)
Sec. 2.01.
"Applicant" means a local government that files an application for grant under this Act.
(Source: P.A. 78-938.)

(525 ILCS 35/2.02) (from Ch. 85, par. 2102.02)
Sec. 2.02. "Director" means the Director of Natural Resources.
(Source: P.A. 89-445, eff. 2-7-96.)

(525 ILCS 35/2.03) (from Ch. 85, par. 2102.03)
Sec. 2.03. "Department" means the Department of Natural Resources.
(Source: P.A. 89-445, eff. 2-7-96.)

(525 ILCS 35/2.04) (from Ch. 85, par. 2102.04)
Sec. 2.04. "Local government" includes counties, townships, municipalities, park districts, conservation districts, forest preserve districts, river conservancy districts and any other unit of local government empowered to expend public funds for the acquisition and development of land for public outdoor park, recreation or conservation purposes.
(Source: P.A. 84-109.)

(525 ILCS 35/2.05) (from Ch. 85, par. 2102.05)
Sec. 2.05. "Project" means a proposal for the acquisition of open space lands or for the capital development of park, recreation or conservation areas by a local government.
(Source: P.A. 84-771.)

(525 ILCS 35/3) (from Ch. 85, par. 2103)
Sec. 3. From appropriations made from the Capital Development Fund, Build Illinois Bond Fund or other available or designated funds for such purposes, the Department shall make grants to local governments as financial assistance for the capital development and improvement of park, recreation or conservation areas, marinas and shorelines, including planning and engineering costs, and for the acquisition of open space lands, including acquisition of easements and other property interests less than fee simple ownership if the Department determines that such property interests are sufficient to carry out the purposes of this Act, subject to the conditions and limitations set forth in this Act.
No more than 10% of the amount so appropriated for any fiscal year may be committed or expended on any one project described in an application under this Act.
Any grant under this Act to a local government shall be conditioned upon the state providing assistance on a 50/50 matching basis for the acquisition of open space lands and for capital development and improvement proposals. However, a local government defined as "distressed" under criteria adopted by the Department through administrative rule shall be eligible for assistance up to 90% for the acquisition of open space lands and for capital development and improvement proposals, provided that no more than 10% of the amount appropriated under this Act in any fiscal year is made available as grants to distressed local governments.
A minimum of 50% of any grant made to a unit of local government under this Act must be paid to the unit of local government at the time the Department awards the grant. The remainder of the grant shall be distributed to the local government quarterly on a reimbursement basis.
(Source: P.A. 98-326, eff. 8-12-13; 98-520, eff. 8-23-13; 98-756, eff. 7-16-14.)

(525 ILCS 35/4) (from Ch. 85, par. 2104)
Sec. 4. Any local government may apply to the Department for a grant under this Act. An application must be in writing and contain a narrative description of the project, the legal description of the open lands to be acquired or used for the capital development project, a current appraisal showing the fair market value of those lands to be acquired, the project cost, identification of a source of continuous funding sufficient to maintain the new facilities to be created by capital development, the amount of the project cost the applicant proposes to provide and such other information as the Department reasonably requires.
(Source: P.A. 84-109.)

(525 ILCS 35/5) (from Ch. 85, par. 2105)
Sec. 5. In considering applications for grants under this Act, the Department shall give priority to projects which will provide the greatest benefit to the residents of the areas of the State which have the highest concentration or density of population, which are based upon criteria established by the Department which reflect outdoor recreation needs and priorities identified through the Statewide Comprehensive Outdoor Recreation Plan (SCORP) Program carried out by the Department, or which are located in flood plain areas.
The total amount of grants made for any fiscal year may not exceed the amount of the appropriation for grants made for that fiscal year.
(Source: P.A. 84-109.)

(525 ILCS 35/6) (from Ch. 85, par. 2106)
Sec. 6. The Department shall consider all applications for grants for a fiscal year before awarding any grants for that year. No consideration shall be given for that fiscal year to an application that has not been timely filed. If an application does not describe a project that is compatible with the purposes of this Act, the Department shall deny that application. The Department shall evaluate those applications that have been timely filed and have been approved as being compatible with the purposes of this Act and, subject to the limits established by Section 3, list in order of priority the applicant, project and dollar amount of each grant recommended to be awarded. The Department shall also indicate on the priority listing of approved projects the last grant which may be paid during that fiscal year because of the limit of moneys appropriated for grants for that fiscal year.
(Source: P.A. 84-109.)

(525 ILCS 35/7) (from Ch. 85, par. 2107)
Sec. 7. Within 30 days after completing its consideration of applications for grants for a fiscal year, the Department shall notify each applicant of the disposition made of its application. The Department shall, in addition, direct the payment of grants to those applicants whose projects have been approved and have been assigned a priority within the limits of the amounts appropriated for grants for that fiscal year.
(Source: P.A. 84-109.)

(525 ILCS 35/9) (from Ch. 85, par. 2109)
Sec. 9. The Department shall promulgate rules and regulations to effectuate the purposes of this Act.
(Source: P.A. 84-109.)

(525 ILCS 35/10) (from Ch. 85, par. 2110)
Sec. 10.
This Act takes effect July 1, 1973 or upon becoming a law, whichever is later.
(Source: P.A. 78-938.)

(525 ILCS 35/11) (from Ch. 85, par. 2111)
Sec. 11. Progress reports on the implementation and development of this Act shall be filed annually with the Governor and the General Assembly. Such reports shall include a statement of goals and objectives and such quantifiable support documentation as expenditures, allocation of funds by location, including such performance and measurement criteria sufficient to enable the General Assembly to properly evaluate and review program effectiveness.
(Source: P.A. 84-109.)

(525 ILCS 35/13) (from Ch. 85, par. 2113)
Sec. 13. There is hereby created in the State Treasury the Open Space Lands Acquisition and Development Fund. The fund shall be used by the Department to make grants to local governments in the manner and for the purposes described in Section 3.
(Source: P.A. 86-925.)

(525 ILCS 35/14) (from Ch. 85, par. 2114)
Sec. 14. There is hereby created in the State Treasury the Natural Areas Acquisition Fund. The fund shall be used by the Department for the acquisition, preservation and stewardship of natural areas, including habitats for endangered and threatened species, high quality natural communities, wetlands, and other areas with unique or unusual natural heritage qualities.
(Source: P.A. 86-925.)



525 ILCS 37/ - Illinois Prescribed Burning Act.

(525 ILCS 37/1)
Sec. 1. Short title. This Act may be cited as the Illinois Prescribed Burning Act.
(Source: P.A. 95-108, eff. 8-13-07.)

(525 ILCS 37/5)
Sec. 5. Legislative findings; purpose.
(a) Prescribed burning is a land management tool that benefits the safety of the public, the environment, and the economy of the State. Therefore, the General Assembly finds that:
(1) Most of the State's natural communities require

periodic fire for maintenance of their ecological health. Prescribed burning is essential to the perpetuation, restoration, and management of many plant and animal communities. Significant loss of the State's biological diversity will occur if fire is excluded from these fire-dependent communities.

(2) Public agencies and non-governmental

organizations in the State have spent millions of dollars to purchase hundreds of thousands of acres of land for parks, wildlife areas, State forests, nature preserves and other outdoor recreational purposes. The use of prescribed burning for management of these public and private lands is essential to maintain the specific resource values for which these areas were acquired.

(3) Forests, grasslands, and wetlands in the State

constitute significant economic, biological, and aesthetic resources of statewide importance. Prescribed burning prepares sites for planting, removes undesirable competing vegetation, accelerates nutrient cycling, controls certain pathogens and noxious weeds, and promotes oak regeneration. In these communities, prescribed burning improves and maintains the quality and quantity of wildlife habitats.

(4) Prescribed burning reduces naturally occurring

vegetative fuels. Reducing the fuel load reduces the risk and severity of wildfires, thereby reducing the threat of loss of life and property.

(5) Federal and State agencies promote and subsidize

fire dependent vegetative communities and recommend prescribed burning as an essential management practice for many funded programs.

(6) Proper training in the purposes, use, and

application of prescribed burning is necessary to ensure maximum benefits and protection for the public.

(7) Prescribed burning in the hands of trained,

skilled, and experienced people is safe and often the most cost effective management technique to accomplish many ecosystem restoration objectives and ecological goals.

(8) A public education program is necessary to make

citizens and visitors aware of the public safety, natural resource, and economic benefits of prescribed burning and its use as a land management tool.

(9) As development and urbanization increase in the

State, pressures from liability issues, and nuisance complaints will inhibit the use of prescribed burning.

(b) It is the purpose of this Act to authorize and to promote the continued use of prescribed burning for ecological, forest, wetland, wildlife management, and grassland management purposes.
(Source: P.A. 95-108, eff. 8-13-07.)

(525 ILCS 37/10)
Sec. 10. Definitions. As used in this Act:
(a) "Prescribed burning" means the planned application of fire to naturally occurring vegetative fuels under specified environmental conditions and following appropriate precautionary measures, which causes the fire to be confined to a predetermined area and accomplish the planned land management objectives.
(b) "Certified prescribed burn manager" means an individual who successfully completes an approved training program and receives proper certification.
(c) "Prescription" means a written plan for conducting a prescribed burn.
(d) "Department" means the Illinois Department of Natural Resources.
(Source: P.A. 95-108, eff. 8-13-07.)

(525 ILCS 37/15)
Sec. 15. Requirements; liability.
(a) Before conducting a prescribed burn under this Act, a person shall:
(1) obtain the written consent of the landowner;
(2) have a written prescription approved by a

certified prescribed burn manager;

(3) have at least one certified prescribed burn

manager present on site with a copy of the prescription while the burn is being conducted;

(4) notify the local fire department, county

dispatcher, 911 dispatcher, or other designated emergency dispatcher on the day of the prescribed burn; and

(5) make a reasonable attempt to notify all adjoining

property owners and occupants of the date and time of the prescribed burn.

(b) The property owner and any person conducting a prescribed burn under this Act shall be liable for any actual damage or injury caused by the fire or resulting smoke upon proof of negligence.
(c) Any prescribed burning conducted under this Act:
(1) is declared to be in the public interest;
(2) does not constitute a public or private nuisance

when conducted in compliance with Section 9 of the Environmental Protection Act and all other State statutes and rules applicable to prescribed burning; and

(3) is a property right of the property owner if

naturally occurring vegetative fuels are used.

(Source: P.A. 95-108, eff. 8-13-07.)

(525 ILCS 37/20)
Sec. 20. Rules. The Department, in consultation with the Office of the State Fire Marshal, shall promulgate rules to implement this Act, including but not limited to, rules governing prescribed burn manager certification and revocation and rules governing prescribed burn prescriptions.
(Source: P.A. 95-108, eff. 8-13-07; 95-876, eff. 8-21-08.)

(525 ILCS 37/25)
Sec. 25. Exemption. Nothing in this Act shall be construed as:
(1) requiring certification as a prescribed burn

manager to conduct prescribed burning on one's own property or on the lands of another with the landowner's permission; Section 15(b) shall not apply to prescribed burns conducted under the exemption in this item (1);

(2) affecting any obligations or liability under the

Environmental Protection Act or any rules adopted thereunder, or under any federal laws or rules that apply to prescribed burning; or

(3) superseding any local burning law.
(Source: P.A. 95-108, eff. 8-13-07.)

(525 ILCS 37/30)
Sec. 30. Fees. The Department may charge and collect fees from persons applying for safety training and certification as a certified prescribed burn manager.
(Source: P.A. 95-108, eff. 8-13-07.)

(525 ILCS 37/35)
Sec. 35. Severability. The provisions of this Act are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 95-108, eff. 8-13-07.)

(525 ILCS 37/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 95-108, eff. 8-13-07.)



525 ILCS 40/ - State Forest Act.

(525 ILCS 40/0.01) (from Ch. 96 1/2, par. 5900)
Sec. 0.01. Short title. This Act may be cited as the State Forest Act.
(Source: P.A. 86-1324.)

(525 ILCS 40/1) (from Ch. 96 1/2, par. 5901)
Sec. 1. The Department of Natural Resources shall have control, supervision and management of all State forests herein provided for and hereafter to be established.
(Source: P.A. 89-445, eff. 2-7-96.)

(525 ILCS 40/2) (from Ch. 96 1/2, par. 5902)
Sec. 2. State forests shall include only such lands as are decided by the Department of Natural Resources to be more valuable for the growing of forests than for other purposes, and shall have for their purpose the production of forest products, the protection of watersheds that are subject to serious erosion, the maintenance of purity of springs and streams and to afford recreation places for the people of the State.
(Source: P.A. 89-445, eff. 2-7-96.)

(525 ILCS 40/2.1) (from Ch. 96 1/2, par. 5903)
Sec. 2.1.
The following described areas are designated as State forests:
Big River State Forest in Henderson County;
Sand Ridge State Forest in Mason County;
Hidden Springs State Forest in Shelby County;
Trail of Tears State Forest in Union County;
Wildcat Hollow State Forest in Effingham County.
(Source: P.A. 78-817.)

(525 ILCS 40/3) (from Ch. 96 1/2, par. 5904)
Sec. 3. The Department of Natural Resources may purchase, lease, receive by donation or legacy or take options on tracts of land suitable for State forests. The Department may also acquire title by condemnation in the name of the State of Illinois under the laws relating to eminent domain. Such proceedings shall be conducted by the Attorney General at the request of the Department.
(Source: P.A. 89-445, eff. 2-7-96.)

(525 ILCS 40/3.5)
Sec. 3.5. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(525 ILCS 40/4) (from Ch. 96 1/2, par. 5905)
Sec. 4. From time to time, as tracts of land are acquired, the department shall designate and organize such lands as State forests. The department shall protect such lands from wildfire and trespass and cause them to be so managed as to produce continuous crops of timber for use of the people and industries of the State.
(Source: P.A. 85-150.)

(525 ILCS 40/5) (from Ch. 96 1/2, par. 5906)
Sec. 5. Timber grown on such forests may be sold under rules and regulations of the department, but all cutting and removal of forest products shall be in accordance with the best practices of forestry. The department shall make such forests accessible to the general public by improved highways leading through them. All revenue from the sale of timber under this Section shall be deposited into the Forestry Development Fund.
(Source: P.A. 95-266, eff. 8-17-07.)

(525 ILCS 40/6) (from Ch. 96 1/2, par. 5907)
Sec. 6. The Department shall have the authority to take all measures necessary to secure plants and plant materials from private sources and to establish and operate nurseries to produce and distribute plants and plant materials. The Department shall develop and implement a program of securing plants and plant materials from private sources. The Department shall utilize the most modern methods and techniques to operate its nursery facilities.
The plants and plant materials secured or produced shall be used exclusively for conservation purposes, such as for wildlife habitat, erosion control, energy conservation, natural community restoration, general reforestation, research, commemorative plantings, and educational programs such as Arbor Day unless otherwise agreed through a memorandum of understanding with the Illinois Green Industry Association which would allow the sale of plants as liner stock. Plants and plant materials secured or produced and distributed by the State nurseries are to be protected against abuses, such as may occur in the event of livestock grazing or wildfire.
The Department may cooperate with any person or group desirous of establishing plants or plant materials for conservation plantings by (a) selling trees, shrubs, flower seeds, or other materials where deemed necessary or desirable, or (b) providing labor, equipment and technical supervision to plan and implement the conservation plantings, or both.
Plants and plant materials may be provided, upon approval of a written management plan, to individual landowners, State agencies and institutions, local governments, civic groups and others for conservation plantings but shall be sold at a price approximately equal to the cost of acquisition or production and distribution.
Plants and plant materials may be provided to government agencies and institutions, organized groups or individuals for special conservation plantings, research plantings, educational purposes and commemorative plantings but shall be sold at a price approximately equal to the cost of acquisition or production and distribution.
Plants and plant materials may be made available to the general public, mining companies, other industries and agencies of the federal government but shall be sold at a price approximately equal to the cost of acquisition or production and distribution.
Products such as Christmas trees, roundwood and other materials derived from State distributed plants or plant materials may be utilized, sold or removed, except that no such plants shall be resold, bartered or given away and removed alive with the roots attached unless otherwise agreed through a memorandum of understanding with the Illinois Green Industry Association which would allow the sale of plants as liner stock.
The Department may effect exchanges, purchases or sales involving plants and plant materials with other states or with agencies of the federal government.
The Department shall have the authority to make such rules and regulations pursuant to the Illinois Administrative Procedure Act as it deems necessary for carrying out, administering and enforcing the provisions of this Act.
(Source: P.A. 100-61, eff. 1-1-18.)

(525 ILCS 40/6.1) (from Ch. 96 1/2, par. 5908)
Sec. 6.1. The following described areas are designated as State nurseries:
Mason State Nursery in Mason County;
Union State Nursery in Union County.
(Source: P.A. 85-150.)

(525 ILCS 40/7) (from Ch. 96 1/2, par. 5910)
Sec. 7. The department shall employ such foresters, cruisers and other assistance as are necessary for the acquisition of such State forests and for their administration, protection, improvement and use. It shall make reasonable rules for the regulation of the use of such State forests by the public. Such regulations and rules shall be posted in conspicuous places in such State forests.
(Source: Laws 1925, p. 413.)

(525 ILCS 40/8) (from Ch. 96 1/2, par. 5911)
Sec. 8. Whoever:
1. Wilfully destroys, injures or defaces a guide post, sign, fence, enclosure or structure within a State forest; or
2. Wilfully destroys, injures or removes a tree, shrub or plant or flower within a State forest; or
3. Violates any reasonable regulation adopted by the Department and published by posting in conspicuous places; or
4. Wilfully uses or resells planting stock produced in State forest nurseries in violation of such conditions of sale or for planting as shall have been approved by the Department in connection with a sale or furnishing of trees or plantings by the Department as in Section 6 provided; is guilty of a Class B misdemeanor.
(Source: P.A. 77-2515.)

(525 ILCS 40/9) (from Ch. 96 1/2, par. 5912)
Sec. 9. The department shall have authority to designate portions of the State forests as wildlife or fish sanctuaries and shall promulgate rules and regulations for the protection and breeding of wildlife or fish within such areas.
(Source: P.A. 81-358.)



525 ILCS 45/ - Water Use Act of 1983.

(525 ILCS 45/1) (from Ch. 5, par. 1601)
Sec. 1. This Act shall be known and may be cited as the "Water Use Act of 1983".
(Source: P.A. 83-700.)

(525 ILCS 45/2) (from Ch. 5, par. 1602)
Sec. 2. Declaration of Policy. The General Assembly declares it to be in the public interest to better manage and conserve water, to establish a mechanism for restricting withdrawals of groundwater in emergencies, and to provide for public notice of planned substantial withdrawals of water after the effective date of this Act from new points of withdrawal before water is withdrawn.
(Source: P.A. 85-483.)

(525 ILCS 45/3) (from Ch. 5, par. 1603)
Sec. 3. Purpose. The general purpose and intent of this Act is to establish a means of reviewing potential water conflicts before damage to any person is incurred and to establish a rule for mitigating water shortage conflicts by:
(a) Providing authority for County Soil and Water Conservation Districts to receive notice of incoming substantial users of water.
(b) Authorizing Soil and Water Conservation Districts to recommend restrictions on withdrawals of groundwater in emergencies.
(c) Establishing a "reasonable use" rule for groundwater withdrawals.
(Source: P.A. 96-222, eff. 1-1-10.)

(525 ILCS 45/4) (from Ch. 5, par. 1604)
Sec. 4. Definitions. As used in this Act, unless the context otherwise requires:
"Department" means the Illinois Department of Agriculture.
"District" or "Soil and Water Conservation District" means a public body, corporate and political, organized under the "Soil and Water Conservation Districts Act".
"Geological Survey" means the Illinois State Geological Survey.
"Groundwater" means underground water which occurs within the saturated zone and geologic materials where the fluid pressure in the pore space is equal to or greater than atmospheric pressure.
"High-capacity intake" means a surface water intake located on a parcel of property where the rate or capacity of water withdrawal of all intakes for the property is equal to or in excess of 100,000 gallons during any 24-hour period.
"High-capacity well" means a well located on a parcel of property where the rate or capacity of water withdrawal of all wells on the property is equal to or in excess of 100,000 gallons during any 24-hour period.
"Land occupier" or "occupier of land" includes any individual, firm or corporation, other than the owner, who is in legal possession of any land in the State of Illinois whether as a lessee, renter, tenant or otherwise.
"Person" means any owner of land or the owners' designated agent including any individual, partnership, firm, association, joint venture, corporation, trust, estate, commission, board, public or private institution, unit of local government, school district, political subdivision of this state, state agency, any interstate body or any other legal entity.
"Point of withdrawal" means that point at which underground water is diverted by a person from its natural state.
"Public water supply" means all mains, pipes, and structures through which water is obtained and distributed to the public, including wells and well structures, intakes and cribs, pumping stations, treatment plants, reservoirs, storage tanks, and appurtenances, collectively or severally, actually used or intended for use for the purpose of furnishing water for drinking or general domestic use and which serve at least 15 service connections or which regularly serve at least 25 persons at least 60 days per year.
"Reasonable use" means the use of water to meet natural wants and a fair share for artificial wants. It does not include water used wastefully or maliciously.
"State" means the State of Illinois.
"Surface water" means a pond, lake, reservoir, stream, creek, or river.
"Water authority" means a local governmental body established by referendum under the Water Authorities Act (70 ILCS 3715/).
"Water survey" means the Illinois State Water Survey.
(Source: P.A. 96-222, eff. 1-1-10.)

(525 ILCS 45/5) (from Ch. 5, par. 1605)
Sec. 5. Water Conflict Resolution. In the event that a land occupier or person proposes to develop a new point of withdrawal, and the new point is a high-capacity well, the land occupier or person shall notify the District before construction of the well begins. The District shall in turn notify other local units of government with water systems who may be impacted by the proposed withdrawal. The District shall then review with the assistance of the Illinois State Water Survey and the State Geological Survey the proposed point of withdrawal's effect upon other users of the water. The review shall be completed within 30 days of receipt of the notice. The findings of such reviews shall be made public.
(Source: P.A. 96-222, eff. 1-1-10.)

(525 ILCS 45/5.1) (from Ch. 5, par. 1605.1)
Sec. 5.1. Groundwater Emergency Restrictions.
(a) Each District within any county in Illinois through which the Iroquois River flows, and each District within any county in Illinois with a population in excess of 100,000 through which the Mackinaw River flows, is authorized to recommend to the Department of Agriculture restrictions on groundwater withdrawal as provided by this Section.
A land occupier or person who possesses land which contains an existing point of withdrawal that is a high-capacity well or is proposing a new point of withdrawal that is a high-capacity well shall register that point of withdrawal with the District and shall furnish such reasonable data in such form as may be required by the District.
(b) The District, with the assistance and approval of the Department of Agriculture, shall issue recommended guidelines for the construction of points of withdrawal and the type and setting of pumps for use in those points of withdrawal. Copies of the guidelines shall be made available from the District upon request.
(c) Within 2 working days after receiving a written complaint from a land occupier or a person whose point of withdrawal has failed to furnish its normal supply of water, the District shall schedule an on-site investigation. If the investigation discloses (1) that the point of withdrawal fails to furnish its normal supply of water, (2) that the failure is caused by a substantial lowering of the level of groundwater in the area, and (3) that the point of withdrawal and its equipment conform to the recommended guidelines of the District issued under subsection (b), the District may recommend to the Department of Agriculture that the Department restrict the quantity of water that a person may extract from any high-capacity well within the District's boundaries. The restriction shall be expressed in gallons of water, may apply to one or more points of withdrawal within the District, and may be broadened or narrowed as appropriate. The restrictions shall be lifted as soon as justified by changed conditions.
(d) When a District determines that restriction of the withdrawal of water at a particular point within the District is necessary to preserve an adequate water supply for all residents in the District, the District may recommend to the Department of Agriculture that the Department restrict the quantity of water that may be extracted from any point of withdrawal within the District which is a high-capacity well. The Department shall review the District's recommendation and if it agrees with such recommendation shall restrict the withdrawal of water within the District in accordance with subsection (c) and shall notify each land occupier or person who possesses land which contains a registered point of withdrawal affected by the restriction.
If the Department disagrees with the District's recommendation, it shall notify the District, the land occupier or the person who possesses land which contains a registered point of withdrawal affected by the recommendation and the complainant, giving the reason for the failure to affirm the recommendation. The Department may propose an alternate recommendation.
If the District, the respondent or the complainant disagrees with the decision of the Department, such person may request an administrative hearing to be conducted by the Department in accordance with the Illinois Administrative Procedure Act to show cause concerning its decision.
Final decisions of the Department pursuant to this Section may be appealed in accordance with the Administrative Review Law.
(e) The Department is authorized to promulgate rules and regulations, including emergency rules, for the implementation of this amendatory Act of 1987. The Department may set the general policy for the Districts to follow in the administration of this Act.
(Source: P.A. 96-222, eff. 1-1-10.)

(525 ILCS 45/5.2) (from Ch. 5, par. 1605.2)
Sec. 5.2. Investigation and review - Entry upon land. Persons investigating a complaint or conducting a review on behalf of the Department or District of the impact of a proposed or existing well that is required to be registered may enter upon private property for the purpose of conducting an investigation and may review any records pertaining to pumping data.
(Source: P.A. 85-1330.)

(525 ILCS 45/5.3)
Sec. 5.3. Water use reporting. Any person or land occupier that is responsible for a point of withdrawal classified as a high-capacity well, high-capacity intake, or public water supply shall participate in the Illinois State Water Survey's Illinois Water Inventory Program. However, high-capacity wells used for agricultural irrigation and high-capacity intakes used for agricultural irrigation are exempt from this Section for the first 5 years after the effective date of this amendatory Act of the 96th General Assembly. A person or land occupier that is responsible for a point of withdrawal classified as a high-capacity well or high-capacity intake used for irrigation for agriculture shall determine water use through estimation methods deemed acceptable by the Illinois State Water Survey. A person or land occupier that is responsible for a point of withdrawal that is classified as a high-capacity well or a high-capacity intake used for irrigation that lies within the boundaries of a water authority or other local government entity that estimates irrigation withdrawals through a method deemed acceptable by the Illinois State Water Survey is exempt from participating as an individual in the Illinois Water Inventory Program.
(Source: P.A. 96-222, eff. 1-1-10.)

(525 ILCS 45/6) (from Ch. 5, par. 1606)
Sec. 6. Reasonable Use. The rule of "reasonable use" shall apply to groundwater withdrawals in the State.
(Source: P.A. 83-700.)

(525 ILCS 45/7) (from Ch. 5, par. 1607)
Sec. 7. Penalties. Any person who fails to register a point of withdrawal pursuant to subsection (a) of Section 5.1, or who fails to notify the District of a proposed new point of withdrawal pursuant to Section 5, or who fails to restrict withdrawals of water pursuant to subsection (b) of Section 5.1 shall be guilty of a petty offense. Any person who is convicted of a second or subsequent offense shall be guilty of a Class C misdemeanor.
(Source: P.A. 85-483.)



525 ILCS 47/ - Wild Plant Conservation Act.

(525 ILCS 47/0.01) (was 720 ILCS 400/0.01)
Sec. 0.01. Short title. This Act may be cited as the Wild Plant Conservation Act.
(Source: P.A. 86-1324.)

(525 ILCS 47/1) (was 720 ILCS 400/1)
Sec. 1. Any person, firm or corporation who knowingly buys, sells, offers or exposes for sale any blood root (Sanguinaria canadensis), lady slipper (Cyprepedium parviflorum and Cyprepedium hirsutum), columbine (Aquilegia canadensis), trillium (Trillium grandiflorum and Trillium sessile), lotus (Nelumbo lutes), or gentian (Gentiana crinita and Gentiana andrewsii), or any part thereof, dug, pulled up or gathered from any public or private land, unless in the case of private land the owner or person lawfully occupying such land gives his consent in writing thereto, is guilty of a petty offense.
(Source: P.A. 95-331, eff. 8-21-07.)

(525 ILCS 47/2) (was 720 ILCS 400/2)
Sec. 2. All prosecutions under this Act shall be commenced within six months from the time such offense was committed and not afterwards.
(Source: Laws 1923, p. 5.)



525 ILCS 50/ - Illinois Veteran, Youth, and Young Adult Conservation Jobs Act.

(525 ILCS 50/1) (from Ch. 48, par. 2551)
Sec. 1. This Article II shall be known and may be cited as the Illinois Veteran, Youth, and Young Adult Conservation Jobs Act.
(Source: P.A. 97-738, eff. 7-5-12.)

(525 ILCS 50/2) (from Ch. 48, par. 2552)
Sec. 2. Declaration of Intent. The General Assembly finds that the level of unemployment among veterans, the youths of this State, particularly those age 14 through 18, and young adults, age 18 through 25, is unsatisfactory. This situation is not conducive to the development of veterans and the youth and young adults of Illinois as the future of the State. The General Assembly further finds that the availability of conservation and recreational programs for veterans, youth, and young adults in parks and recreational facilities and other lands operated by the State, by units of local government, and by local not-for-profit entities is severely limited. The General Assembly therefore creates the Illinois Veteran, Youth, and Young Adult Conservation Jobs Act to establish (a) the Illinois Veteran Conservation Corps and the Illinois Young Adult Conservation Corps to provide year-round employment for veterans and young adults of this State for the purpose of conservation, rehabilitation, protection and enhancement of the State's public land and (b) the Illinois Veteran Recreation Corps and the Illinois Youth Recreation Corps to provide employment for the veterans and youth of this State for the purpose of administering and operating conservation or recreational programs operated by units of local government or local not-for-profit entities at conservation and open spaces, parks, or recreational facilities or other similar facilities or locations.
(Source: P.A. 97-738, eff. 7-5-12.)

(525 ILCS 50/3)
Sec. 3. (Repealed).
(Source: P.A. 89-445, eff. 2-7-96. Repealed by P.A. 97-738, eff. 7-5-12.)

(525 ILCS 50/4) (from Ch. 48, par. 2554)
Sec. 4. Definition of Terms. For the purposes of this Act:
(a) "Department" means the Department of Natural Resources.
(b) "Director" means the Director of Natural Resources.
(c) "Local sponsor" means any unit of local government or not-for-profit entity that can make available for a summer conservation or recreation program park lands, conservation or recreational lands or facilities, equipment, materials, administration, supervisory personnel, etc.
(d) "Managing supervisor" means an enrollee in the Illinois Veteran Recreation Corps or the Illinois Youth Recreation Corps who is selected by the local sponsor to supervise the activities of the veterans or youth employee enrollees working on the conservation or recreation project. A managing supervisor in the Illinois Youth Recreation Corps may be 19 years of age or older.
(e) "Veteran" means an Illinois resident who has served or is currently serving as a member of the United States Armed Forces, a member of the Illinois National Guard, or a member of a Reserve Component of the United States Armed Forces.
(Source: P.A. 97-738, eff. 7-5-12; 98-463, eff. 8-16-13.)

(525 ILCS 50/5) (from Ch. 48, par. 2555)
Sec. 5. Cooperation. The Department of Natural Resources shall have the full cooperation of the Illinois Department of Veterans' Affairs, the Department of Commerce and Economic Opportunity, the Illinois State Job Coordinating Council created by the Federal Job Training Partnership Act (Public Law 97-300), and the Department of Employment Security to carry out the purposes of this Act.
(Source: P.A. 97-738, eff. 7-5-12; 98-463, eff. 8-16-13.)

(525 ILCS 50/6) (from Ch. 48, par. 2556)
Sec. 6. Funding. Funding for the Illinois Veteran, Youth, and Young Adult Conservation Jobs Act shall be from any State or federal funds or grants or other funding so received by the Department and any matching funds required by the Department from local sponsors that choose to participate in the Illinois Veteran Recreation Corps or the Illinois Youth Recreation Corps programs.
(Source: P.A. 97-738, eff. 7-5-12.)

(525 ILCS 50/7) (from Ch. 48, par. 2557)
Sec. 7. Illinois Young Adult Conservation Corps. With respect to the Illinois Young Adult Conservation Corps program:
(a) Enrollment. The Illinois Young Adult Conservation Corps shall be limited to citizens of this State who at the time of enrollment are 18 through 25 years of age inclusive and who are unemployed.
The Department shall make public notification of the availability of jobs for young adults in the Illinois Young Adult Conservation Corps by the means of newspapers, electronic media, educational facilities, units of local government and the Department of Employment Security offices.
The Department shall promulgate reasonable rules pertaining to application for jobs with the Illinois Young Adult Conservation Corps.
Any applicant who knowingly and purposely provides wrongful information regarding age, employment or educational records shall be deemed ineligible to participate in the program. Any applicant who successfully gains employment in the program and is later proven to have falsified his or her application shall be dismissed immediately from the program.
(b) Terms of Employment. Once enrolled in the Illinois Young Adult Conservation Corps, each enrollee shall receive at least the standard minimum wage as set by the State of Illinois and shall work normal working hours as determined by the Department. The enrollees shall not be classified as employees of the State for purposes of contributions to the State Employees' Retirement System of Illinois or any other public employment retirement system of the State.
(c) Permissible Activities. The Director shall designate suitable projects in which enrollees of the program shall participate. No project designated for enrollee participation shall result in the displacement of individuals currently employed or positions currently existing, either directly or under contract with any private contractor, by the Department through the reduction of overtime or nonovertime hours, wages or employment benefits.
Projects so designated by the Director shall be for the purpose of enhancing public lands owned or leased by the Department or developing and enhancing projects or initiatives undertaken in whole or part by the Department. Such projects shall include improving the habitat of fauna and flora; improving utilization of conservation or recreation facilities and lands by the public; improving water quality; and any other project deemed by the Department to improve the environmental, economic and recreational quality of the State owned or leased lands.
All projects designated for activity by the Director shall be within a reasonable commuting time for each enrollee. To the extent possible, the Director shall designate areas where a pool of enrollees may work. In no circumstance shall enrollees be required to spend more than 1 1/2 hours of commuting time to a project or a designated area; provided, an enrollee may agree to spend more than 1 1/2 hours of commuting time to a project or a designated area.
(Source: P.A. 97-738, eff. 7-5-12.)

(525 ILCS 50/7.5)
Sec. 7.5. Illinois Veteran Conservation Corps. With respect to the Illinois Veteran Conservation Corps program:
(a) Enrollment. The Illinois Veteran Conservation Corps shall be limited to citizens of this State who at the time of enrollment are veterans who are unemployed. Preference may be given to veterans with a disability.
The Department shall make public notification of the availability of jobs for eligible veterans in the Illinois Veteran Conservation Corps by the means of newspapers, electronic media, educational facilities, units of local government, and the Department of Employment Security offices.
The Department shall adopt reasonable rules pertaining to application for jobs with the Illinois Veteran Conservation Corps.
Any applicant who knowingly and purposely provides wrongful information regarding employment or veteran status shall be deemed ineligible to participate in the program. Any applicant who successfully gains employment in the program and is later proven to have falsified his or her application shall be dismissed immediately from the program.
(b) Terms of employment. Once enrolled in the Illinois Veteran Conservation Corps, each enrollee shall receive at least the standard minimum wage as set by the State and shall work normal working hours as determined by the Department. The enrollees shall not be classified as employees of the State for purposes of contributions to the State Employees' Retirement System of Illinois or any other public employment retirement system of the State.
(c) Permissible activities. The Director shall designate suitable projects in which enrollees of the program shall participate. No project designated for enrollee participation shall result in the displacement of individuals currently employed or positions currently existing, either directly or under contract with any private contractor, by the Department, or unit of local government through the reduction of overtime or non-overtime hours, wages, or employment benefits.
Projects so designated by the Director shall be for the purpose of enhancing public lands owned or leased by the Department or developing and enhancing projects or initiatives undertaken in whole or part by the Department. Such projects shall include improving the habitat of fauna and flora; improving utilization of conservation or recreation facilities and lands by the public; improving water quality; and any other project deemed by the Department to improve the environmental, economic, and recreational quality of the State owned or leased lands.
All projects designated for activity by the Director shall be within a reasonable commuting time for each enrollee. To the extent possible, the Director shall designate areas where a pool of enrollees may work. In no circumstance shall enrollees be required to spend more than 1 1/2 hours of commuting time to a project or a designated area; provided, an enrollee may agree to spend more than 1 1/2 hours of commuting time to a project or a designated area.
(Source: P.A. 97-738, eff. 7-5-12.)

(525 ILCS 50/8) (from Ch. 48, par. 2558)
Sec. 8. Illinois Youth Recreation Corps. With respect to the Illinois Youth Recreation Corps:
(a) Purpose. The Illinois Youth Recreation Corps is established for the purpose of making grants to local sponsors to provide wages to youth operating and instructing in conservation or recreational programs. Such programs shall provide conservation or recreational opportunities and shall include, but are not limited to, the coordination and teaching of natural resource conservation and management, physical activities, or learning activities directly related to natural resource conservation management or recreation. Such programs may charge user fees, but such fees shall be designed to promote as much community involvement as possible, as determined by the Department.
(b) Application. Local sponsors who can provide necessary facilities, materials and management for summer conservation or recreational activities within the community and who desire a grant under this Act for the purpose of hiring managing supervisors as necessary and eligible youth for such conservation or recreational programs may make application to the Department of Natural Resources. Applications shall be evaluated on the basis of program content, location, need, local commitment of resources, and consistency with the purposes of this Act.
(c) Enrollment. The Illinois Youth Recreation Corps shall be limited to citizens of this State who at the time of enrollment are 14 through 18 years of age inclusive and who have skills that can be utilized in the summer conservation or recreational program. The ratio of youth employee enrollees to a managing supervisor must not be less than 10 to 1 for any local sponsor with a total number of youth employee enrollees of 10 or more. Any local sponsor program with a total number of youth employee enrollees of less than 10 must be limited to one managing supervisor.
The local sponsors shall make public notification of the availability of jobs for eligible youth in the Illinois Youth Recreation Corps by the means of newspapers, electronic media, educational facilities, units of local government and Department of Employment Security offices. Application for employment shall be made directly to the local sponsor.
The Department shall adopt reasonable rules pertaining to the administration of the Illinois Youth Recreation Corps.
(d) Terms of Employment. The enrollment period for any successful applicant of the program shall not be longer than 60 working days during the months of June, July and August. Once enrolled in the program, each enrollee shall receive a reasonable wage as set by the Department and shall work hours as required by the conservation or recreation program but not in excess of a maximum number of hours as determined by the Department, except that an enrollee working as a managing supervisor shall receive a higher wage than an enrollee working in any other capacity on the conservation or recreation program. Enrollees shall be employees of the local sponsor and not contractual hires for the purpose of employment taxes, except that enrollees shall not be classified as employees of the State or the local sponsor for purposes of contributions to the State Employees' Retirement System of Illinois or any other public employee retirement system.
(Source: P.A. 97-738, eff. 7-5-12.)

(525 ILCS 50/9)
Sec. 9. Illinois Veteran Recreation Corps. With respect to the Illinois Veteran Recreation Corps:
(a) Purpose. The Illinois Veteran Recreation Corps is established for the purpose of making grants to local sponsors to provide wages to veterans of any age operating and instructing in conservation or recreational programs. Such programs shall provide conservation or recreational opportunities and shall include, but are not limited to, the coordination and teaching of natural resource conservation and management, physical activities, or learning activities directly related to natural resource conservation management or recreation. Such programs may charge user fees, but such fees shall be designed to promote as much community involvement as possible, as determined by the Department.
(b) Application. Local sponsors who can provide necessary facilities, materials, and management for summer conservation or recreational activities within the community and who desire a grant under this Act for the purpose of hiring managing supervisors as necessary and eligible veterans for such conservation or recreational programs may make application to the Department. Applications shall be evaluated on the basis of program content, location, need, local commitment of resources, and consistency with the purposes of this Act.
(c) Enrollment. The Illinois Veteran Recreation Corps shall be limited to citizens of this State who at the time of enrollment are veterans of any age and are unemployed and who have skills that can be utilized in the summer conservation or recreational program. Preference may be given to veterans with a disability.
The ratio of veterans employee enrollees to a managing supervisor must not be less than 10 to 1 for any local sponsor with a total number of veterans employee enrollees of 10 or more. Any local sponsor program with a total number of veteran employee enrollees of less than 10 must be limited to one managing supervisor. Veterans who are unemployed shall be given preference for employment as managing supervisors.
The local sponsors shall make public notification of the availability of jobs for eligible veterans in the Illinois Veteran Recreation Corps by the means of newspapers, electronic media, educational facilities, units of local government, and Department of Employment Security offices. Application for employment shall be made directly to the local sponsor.
The Department shall adopt reasonable rules pertaining to the administration of the Illinois Veteran Recreation Corps.
(d) Terms of employment. The enrollment period for any successful applicant of the program shall not be longer than 6 total months. Once enrolled in the program, each enrollee shall receive a reasonable wage as set by the Department and shall work hours as required by the conservation or recreation program but not in excess of a maximum number of hours as determined by the Department, except that an enrollee working as a managing supervisor shall receive a higher wage than an enrollee working in any other capacity on the conservation or recreation program. Enrollees shall be employees of the local sponsor and not contractual hires for the purpose of employment taxes, except that enrollees shall not be classified as employees of the State or the local sponsor for purposes of contributions to the State Employees' Retirement System of Illinois or any other public employee retirement system.
(Source: P.A. 97-738, eff. 7-5-12; 98-463, eff. 8-16-13.)






Chapter 605 - ROADS AND BRIDGES

605 ILCS 5/ - Illinois Highway Code.

Article 1 - Short Title, Legislative Intent And Application Of Code

(605 ILCS 5/Art. 1 heading)

(605 ILCS 5/1-101) (from Ch. 121, par. 1-101)
Sec. 1-101. This Act shall be known and may be cited as the Illinois Highway Code.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/1-102) (from Ch. 121, par. 1-102)
Sec. 1-102. It is the intent and declared policy of the legislature that an integrated system of highways and streets is essential to the general welfare and to the agricultural, industrial, recreational, and social development of the State. In view of the rapid growth of the State's economy and increased use of public highways, the provision of safe and efficient highway transportation is a matter of public concern. It is the declared and continuous policy of the legislature to provide for improvement of highways and the highway transportation system as well as the preservation of investment in highways. To that end it is intended to provide for integrated and systematic planning and orderly development in accordance with actual needs. It is further declared that the provision of such a system with efficient management, operation, and control, and the elimination of congestion, accident reduction, and safety is an urgent problem and proper objective of highway legislation. It is further declared that highway transportation system development requires the cooperation of State, county, township, and municipal highway agencies and coordination of their activities on a continuous and partnership basis and the legislature intends such cooperative relationships to accomplish this purpose.
It is also the intent and declared policy of the legislature that no public moneys derived from fees, excises or license taxes relating to registration, operation and use of vehicles on public highways or to fuels used for the propulsion of such vehicles, shall be appropriated or expended other than for costs of administering the laws imposing such fees, excises and license taxes, statutory refunds and adjustments allowed thereunder, highway administrative costs, payment of debts and liabilities incurred in construction and reconstruction of public highways and bridges, acquisition of rights-of-way for, and the cost of construction, reconstruction, maintenance, repair and operation of public highways and bridges under the direction and supervision of the State, political subdivision or municipality collecting such moneys, and the costs for patrolling and policing the public highways (by State, political subdivision or municipality collecting such money) for enforcement of traffic laws. The separation of grades of such highways with railroads and costs associated with protection of at-grade highway and railroad crossings shall also be permissible.
(Source: P.A. 81-2nd S.S.-3.)

(605 ILCS 5/1-103) (from Ch. 121, par. 1-103)
Sec. 1-103.
This Code applies to all public highways in the State of Illinois, except highways under the exclusive jurisdiction (1) of any department, board, commission or agency of this State other than the Department of Transportation or (2) of any municipal corporation other than a city, village or incorporated town.
(Source: P.A. 77-173.)



Article 2 - Systems Of Highways - Definitions

(605 ILCS 5/Art. 2 heading)

(605 ILCS 5/Art. 2 Div. 1 heading)

(605 ILCS 5/2-101) (from Ch. 121, par. 2-101)
Sec. 2-101.
The State highway system includes the following rural highways together with their municipal extensions except those not designated by a State highway route number and for which an agreement initiated by a local authority has been executed between the Department and the local authority providing for other jurisdictional responsibility:
(a) Highways constructed under the provisions of "An Act in relation to the construction by the State of Illinois of a state-wide system of durable hard surfaced roads upon public highways, of the State and the provision of means for the payment of the cost thereof by an issue of bonds of the State of Illinois", approved June 22, 1917, and under the provisions of "An Act in relation to the construction by the State of Illinois, of durable hard surfaced roads upon public highways of the State along designated routes, and the provision of means for the payment of the cost thereof by an issue of bonds of the State of Illinois", approved June 29, 1923;
(b) Highways constructed by the State as federal aid interstate highways or federal aid primary highways under the provisions of "An Act in relation to the construction and maintenance of Federal-aid roads under and in accordance with an Act of Congress entitled, 'An Act to provide that the United States shall aid the states in the construction of rural post roads, and for other purposes', approved July 11, 1916, and known as the Federal Aid Road Act, as heretofore or hereafter amended by Congress and all Acts supplemental thereto", approved June 27, 1917, as amended.
(c) Highways constructed as federal aid secondary highways under the provisions of Section 11a of "An Act in relation to State highways", approved June 24, 1921, as amended, and for which maintenance responsibility has not been delegated to a county pursuant to an agreement between the Department and a county under the provisions of that Act.
(d) Highways constructed as State aid roads under the provisions of "An Act to revise the law in relation to roads and bridges", approved June 27, 1913, as amended, and accepted by the Department for maintenance under the provisions of Section 32 of that Act;
(e) Highways constructed under the provisions of Section 9 of the "Motor Fuel Tax Law", approved March 25, 1929, as amended, which the Department was directed to maintain by such Section 9;
(f) Highways constructed by the Department under the provisions of authority granted by any Act of the General Assembly prior to the effective date of this Code;
(g) Highways on which construction is completed after the effective date of this Code and which under the provisions of this Code become a part of the State highways system;
(h) Highways added to the State Highway system under the provisions of this Code.
(Source: Laws 1967, p. 3065.)

(605 ILCS 5/2-102) (from Ch. 121, par. 2-102)
Sec. 2-102. The county highway system includes the following highways:
(a) Highways which were State aid roads under the provisions of "An Act to revise the law in relation to roads and bridges", approved June 27, 1913, as amended, immediately prior to the effective date of this Code together with municipal extensions thereof constructed prior to such effective date and for which the county was responsible for maintenance, in whole or in part, under the provisions of Section 32 of that Act, Section 12 of "An Act in relation to State highways", approved June 24, 1921, as amended, or Section 9 of the "Motor Fuel Tax Law", approved March 25, 1929, as amended.
(b) Highways selected and improved as federal aid secondary highways under the provisions of Section 11a of "An Act in relation to State highways", approved June 24, 1921, as amended, which a county has agreed to maintain pursuant to an agreement between the Department and a county under the provisions of that Act.
(c) Highways on which construction is completed after the effective date of this Code and which under the provisions of this Code become a part of the county highway system.
(d) Highways added to the county highway system under the provisions of this Code.
(e) Any access road constructed under Section 10-22.36A of The School Code and connecting school grounds with any highway described in the preceding paragraphs of this Section.
(Source: P.A. 76-1500.)

(605 ILCS 5/2-103) (from Ch. 121, par. 2-103)
Sec. 2-103. The township and district road system includes all rural roads to which this Code applies under Section 1-103 and which are not a part of the State highway system, county highway system or municipal street system, and includes any access road constructed under Section 10-22.36A of The School Code which connects school grounds with such a rural road. The township and district road system also includes such nondedicated subdivision roads as have been maintained or improved, under Section 6-701.8, with motor fuel tax funds allocated for use in road districts.
(Source: P.A. 78-1252; 78-1274.)

(605 ILCS 5/2-104) (from Ch. 121, par. 2-104)
Sec. 2-104. The municipal street system of the several municipalities includes existing streets and streets hereafter established in municipalities which are not a part of the State highway system or county highway system, together with roads outside their corporate limits over which they have jurisdiction pursuant to this Code or any other statute, and includes any access road constructed under Section 10-22.36A of The School Code which connects school grounds with such a street or road.
(Source: P.A. 76-1500.)

(605 ILCS 5/Art. 2 Div. 2 heading)

(605 ILCS 5/2-201) (from Ch. 121, par. 2-201)
Sec. 2-201. The terms used in this Code shall, for the purposes of this Code have the meanings ascribed to them in this Division of this Article, except when the context otherwise requires.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/2-202) (from Ch. 121, par. 2-202)
Sec. 2-202. Highway-any public way for vehicular travel which has been laid out in pursuance of any law of this State, or of the Territory of Illinois, or which has been established by dedication, or used by the public as a highway for 15 years, or which has been or may be laid out and connect a subdivision or platted land with a public highway and which has been dedicated for the use of the owners of the land included in the subdivision or platted land where there has been an acceptance and use under such dedication by such owners, and which has not been vacated in pursuance of law. The term "highway" includes rights of way, bridges, drainage structures, signs, guard rails, protective structures and all other structures and appurtenances necessary or convenient for vehicular traffic. A highway in a rural area may be called a "road", while a highway in a municipal area may be called a "street".
(Source: Laws 1959, p. 196.)

(605 ILCS 5/2-203) (from Ch. 121, par. 2-203)
Sec. 2-203. State highway-any highway that is part of the State highway system described in Section 2-101.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/2-204) (from Ch. 121, par. 2-204)
Sec. 2-204. County highway-any highway that is part of the county highway system described in Section 2-102.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/2-205) (from Ch. 121, par. 2-205)
Sec. 2-205. Township road-any highway that is part of the township and district road system described in Section 2-103 and which, under the provisions of this Code, is under the immediate jurisdiction of a road district comprised of a single township in a county having township organization.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/2-206) (from Ch. 121, par. 2-206)
Sec. 2-206. District road-any highway that is part of the township and district road system described in Section 2-103 and which, under the provisions of this Code, is under the immediate jurisdiction of a road district other than a road district comprised of a single township in a county having township organization.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/2-207) (from Ch. 121, par. 2-207)
Sec. 2-207. Street-any highway that is part of the municipal street system described in Section 2-104.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/2-208) (from Ch. 121, par. 2-208)
Sec. 2-208. Federal aid highway-any highway heretofore or hereafter designated by the Department and approved by the appropriate authority of the federal government as such under the Federal Aid Road Act.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/2-209) (from Ch. 121, par. 2-209)
Sec. 2-209. Federal Aid Road Act-An Act of congress, approved July 11, 1916, entitled "An Act to provide that the United States shall aid the states in the construction of rural post roads, and for other purposes", as heretofore or hereafter amended by Congress and all Acts heretofore or hereafter enacted by Congress which are supplemental thereto.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/2-210) (from Ch. 121, par. 2-210)
Sec. 2-210. Construct-Construction-The performance of all things necessary to build, rebuild or improve a highway, or part thereof, on an existing location or on a new location established pursuant to this Code.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/2-211) (from Ch. 121, par. 2-211)
Sec. 2-211.
Department-The Department of Transportation of this State and its predecessor.
(Source: P.A. 77-173.)

(605 ILCS 5/2-212) (from Ch. 121, par. 2-212)
Sec. 2-212. Freeway-A highway or street especially designed for through traffic, and to, from, or over which owners of or persons having an interest in abutting land or other persons have no right or easement or only a limited right or easement of access, crossing, light, air, or view by reason of the fact that such property abuts upon such highway or street or for any other reason.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/2-213) (from Ch. 121, par. 2-213)
Sec. 2-213. Highway authority or highway authorities-The Department with respect to a State highway; the county board with respect to a county highway or a county unit district road if a discretionary function is involved and the county superintendent of highways if a ministerial function is involved; the highway commissioner with respect to a township or district road not in a county unit road district; or the corporate authorities of a municipality with respect to a municipal street.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/2-214) (from Ch. 121, par. 2-214)
Sec. 2-214. Maintain-Maintenance-The performance of all things necessary to keep a highway in serviceable condition for vehicular traffic.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/2-215) (from Ch. 121, par. 2-215)
Sec. 2-215. Municipality-Any city, village or incorporated town organized under the laws of this State, and does not include any other political subdivision or municipal corporation.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/2-216) (from Ch. 121, par. 2-216)
Sec. 2-216. Person-Any person, firm, partnership, association, public or private corporation, organization or business or charitable trust.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/2-217) (from Ch. 121, par. 2-217)
Sec. 2-217. Right-of-way-The land, or interest therein, acquired for or devoted to a highway.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/2-218) (from Ch. 121, par. 2-218)
Sec. 2-218. Rural highway or rural road-Any highway or road outside the corporate limits of any municipality.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/2-219) (from Ch. 121, par. 2-219)
Sec. 2-219. State funds-Any funds appropriated for highway purposes by the General Assembly.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/2-220) (from Ch. 121, par. 2-220)
Sec. 2-220. The Department, after consultation with the Department of Natural Resources, shall, where appropriate, maintain in forested lands, rather than grasslands, Department-controlled property adjacent to and between divided lanes of State highways. In determining where such forestation is appropriate, the Department shall consider whether such forestation would:
(a) enhance the scenic quality of the highway;
(b) provide additional habitat for wildlife;
(c) result in a financial savings from reduced grassland maintenance;
(d) enhance air quality;
(e) serve as a deterrent to soil erosion;
(f) not hinder drivers' visibility or otherwise create a traffic hazard; and
(g) be fiscally prudent considering the availability of low cost or no cost nursery stock as provided by the Department of Natural Resources.
(Source: P.A. 89-445, eff. 2-7-96.)



Article 3 - Federal Aid

(605 ILCS 5/Art. 3 heading)

(605 ILCS 5/3-101) (from Ch. 121, par. 3-101)
Sec. 3-101. The General Assembly, constituting the Legislature of the State of Illinois, assents to the provisions, terms, conditions and purposes of the Federal Aid Road Act as defined in this Code.
In the location of highways which will be part of the National System of Interstate and Defense Highways referred to in the Federal Aid Highway Act of 1956 (public law 627 of the 84th Congress), existing highways of the State highway system as defined in this Code shall be used to the extent as the Department finds such use is practicable, suitable and feasible. The selection of such locations shall be made as provided in Section 3-103 of this Code.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/3-102) (from Ch. 121, par. 3-102)
Sec. 3-102. In accordance with the provisions of such Federal Aid Road Act, as soon as the State has made provision for the completion and maintenance of 90% of the network or primary or interstate and secondary or intercounty federal aid highways equal to 7% of the total public highway mileage of the State specified in the Federal Aid Road Act, the Department may, with the approval of the designated authority of the United States Government, increase the mileage of such primary or interstate and secondary or intercounty network by additional mileage equal to not more than 1% of the total public highway mileage of the State, and thereafter may make like increases in the mileage of such network whenever provision has been made for the completion and maintenance of 90% of the mileage of such network previously authorized in accordance herewith, and may construct and improve highways so selected in accordance with this Code and any other laws applicable, as moneys are appropriated for this purpose and made available by Acts of Congress and Acts of this State.
When selecting highways to be added to such network by and with the approval of the designated authority of the United States Government, as heretofore provided, the Department shall, so far as is practicable and consistent with the Acts of Congress, distribute in the several counties the mileage proposed to be added, and, as nearly as may be, so as to provide simultaneously for additional highways in the different sections of this State.
When designating the projects on such network of highways which are to be improved with the current allotments of federal funds made available by Acts of Congress and with funds made available by Acts of this State to be used with such federal funds, the Department shall distribute such federal aid projects equitably and fairly among the different sections of the State and, so far as is practicable and consistent with Acts of Congress, among the several counties.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/3-103) (from Ch. 121, par. 3-103)
Sec. 3-103. The Department is authorized and instructed to enter into all agreements with the designated authority of the United States Government relating to the selection, construction and maintenance of highways under the provisions of the Federal Aid Road Act, to submit such scheme or project of selection, construction and maintenance as may be required by the designated authority of the United States Government, and to do all things necessary fully to carry out and make effective the cooperation contemplated and provided for by such Act.
In locating and constructing a highway which will be a part of the National System of Interstate and Defense Highways local needs, to the extent practicable, suitable and feasible, shall be given equal consideration with the needs of interstate commerce, so that such highway will not unduly discommode or interfere with local traffic or will not destroy reasonable access to schools, churches, markets, trade or community centers.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/3-104) (from Ch. 121, par. 3-104)
Sec. 3-104. The Department in cooperation with the county boards and Federal Highway Administration is authorized to select and designate a network of federal aid secondary highways consisting of not more than 25,000 miles to be known as the federal aid secondary network. The highways included in such network shall be selected and designated in accordance with the provisions of the Federal Aid Road Act, and shall consist of highways not included in the federal aid primary or federal aid urban networks.
Any highway included in the approved federal aid secondary network may be constructed jointly at the expense of the federal government and the State of Illinois, or jointly at the expense of the federal government and a county or counties, or jointly at the expense of the federal government, the State of Illinois, and a county or counties, in accordance with the provisions of the Federal Aid Road Act.
The local highway authorities having jurisdiction over a highway or street prior to its selection and designation as a part of the federal aid secondary network shall continue to be responsible for its maintenance until such time as it has been constructed as provided herein. After a highway has been so constructed, the Department is authorized to maintain it, or, with the approval of the Federal Highway Administration, to enter into a formal agreement with the appropriate officials of the county in which such highway is located, either prior to or after construction, for its maintenance at the expense of such county. If at any time the Department finds that the highway is not being properly maintained by such county, the Department shall call such fact to the attention of the county and if within 90 days after receipt of such notice the highway has not been put in a condition of maintenance satisfactory to the Department and the Federal Highway Administration, then the Department, with the consent of the Federal Highway Administration, shall withhold approval of any further federal aid secondary projects in such county until such highway has been so restored.
(Source: P.A. 79-511.)

(605 ILCS 5/3-104.1) (from Ch. 121, par. 3-104.1)
Sec. 3-104.1. The Department in cooperation with the municipal corporate authorities or county authorities is authorized to select and designate separate networks of municipal streets to be known as the federal aid urban system of streets and highways in urban areas. The highways included in such networks shall be selected and designated in accordance with the provisions of the Federal Aid Road Act.
Any street or highway included in the federal aid urban system may be constructed jointly at the expense of the federal government and the State of Illinois, or jointly at the expense of the federal government, a municipality or municipalities, or a county or counties, or jointly at the expense of the federal government, the State of Illinois, a municipality or municipalities or a county or counties, in accordance with the provisions of the Federal Aid Road Act.
The authority having jurisdiction over a street or highway prior to its improvement as a federal aid urban project shall be responsible for maintenance, at its own expense. If at any time the Department finds that a street or highway improved as a federal aid project is not being properly maintained by such municipality or county, the Department shall call such fact to the attention of the corporate authorities or county authorities, and if within 90 days after receipt of such notice the street or highway has not been put in a condition of proper maintenance satisfactory to the Department and the Federal Highway Administration, then the Department shall immediately proceed to have such street or highway placed in proper condition of maintenance and charge the costs thereof against the municipality's allotment or the county's allotment of motor fuel tax funds.
(Source: P.A. 79-511.)

(605 ILCS 5/3-104.2) (from Ch. 121, par. 3-104.2)
Sec. 3-104.2. The Department, or the Department in cooperation with municipal corporate authorities or county authorities, is authorized to receive and expend, by agreement or otherwise, federal funds for the construction, reconstruction and improvement of public roads not on any Federal-aid system, being improved under the Federal Aid Road Act.
Any Federal-aid project as authorized in this Section may be undertaken jointly at the expense of the federal government and the State of Illinois, or jointly at the expense of the federal government, a municipality or municipalities, or a county or counties, or jointly at the expense of the federal government, the State of Illinois, a municipality or municipalities or a county or counties, or any of the above jointly with any other public or private entity or public utility.
The authority having jurisdiction over a public road not on any federal-aid system prior to its improvement as a federal-aid project shall continue to be responsible for maintenance, at its own expense.
For the purposes of this Section, "public road" means any road under the jurisdiction of and maintained by a public authority and open to public travel and which is not on a federal-aid system.
(Source: P.A. 84-298.)

(605 ILCS 5/3-104.3) (from Ch. 121, par. 3-104.3)
Sec. 3-104.3. The Department or, by agreement with the Department, the highway authority of any county or township or road district of this State may, as a federal-aid project, construct, reconstruct, or improve any road or highway under its jurisdiction which has been selected and designated by the Department as a part of the national scenic and recreational highway known as the Great River Road under 23 U.S.C. 148, and all of the provisions of that Section shall apply.
Any county or township or road district may use any funds available to it for highway purposes to pay its share of any project under this Section.
Except for the maintenance of recreational facilities and rest areas constructed adjacent to the road, the highway authority having jurisdiction over a road or highway prior to its improvement as a part of such national scenic and recreational highway shall continue to be responsible for maintenance, at its own expense.
(Source: P.A. 80-691.)

(605 ILCS 5/3-105) (from Ch. 121, par. 3-105)
Sec. 3-105. Except as otherwise provided in the Treasurer as Custodian of Funds Act, all money received by the State of Illinois from the federal government for aid in construction of highways shall be placed in the "Road Fund" in the State Treasury. For the purposes of this Section, money received by the State of Illinois from the federal government under the Recreational Trails Program for grants or contracts obligated on or after October 1, 2017 shall not be considered for use as aid in construction of highways, and shall be placed in the "Park and Conservation Fund" in the State treasury.
Whenever any county having a population of 500,000 or more inhabitants has incurred indebtedness and issued Expressway bonds as authorized by Division 5-34 of the Counties Code and has used the proceeds of such bonds for the construction of Expressways in accordance with the provisions of Section 15d of "An Act to revise the law in relation to roads and bridges", approved June 27, 1913, as amended (repealed) or of Section 5-403 of this Code in order to accelerate the improvement of the National System of Interstate Highways, the federal aid primary highway network or the federal aid highway network in urban areas, the State shall appropriate and allot, from the allotments of federal funds made available by Acts of Congress under the Federal Aid Road Act and as appropriated and made available to the State of Illinois, to such county or counties a sum sufficient to retire the bonded indebtedness due annually arising from the issuance of those Expressway bonds issued for the purpose of constructing Expressways in the county or counties. Such funds shall be deposited in the Treasury of such county or counties for the purpose of applying such funds to the payment of the Expressway bonds, principal and interest due annually, issued pursuant to Division 5-34 of the Counties Code.
(Source: P.A. 100-127, eff. 1-1-18.)

(605 ILCS 5/3-105.1) (from Ch. 121, par. 3-105.1)
Sec. 3-105.1. Except as otherwise provided in "An Act in relation to the receipt, custody and disbursement of money allotted by the United States of America or any agency thereof for use in this State," approved July 3, 1939, as heretofore or hereafter amended, all money received by the State of Illinois from the Federal Highway Administration for the implementation of the provisions of the Federal "Commercial Motor Vehicle Safety Act of 1986," Title XII, Public Law 99-570, shall be placed in the "Road Fund" in the State Treasury.
(Source: P.A. 85-853.)

(605 ILCS 5/3-106) (from Ch. 121, par. 3-106)
Sec. 3-106. The Department shall take whatever steps may be necessary, after such federal aid highways have been completed, to cause such highways to be properly maintained in accordance with the requirements of the Federal Aid Road Act.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/3-107) (from Ch. 121, par. 3-107)
Sec. 3-107.
Whenever in the judgment of the Department it is necessary as an incident to the construction of a project on the National System of Interstate and Defense Highways, including extensions thereof within urban areas, or any State highway constructed under the provisions of Section 2 of the "Transportation Bond Act", approved July 2, 1971, as now or hereafter amended, to relocate utility facilities, wherever located and whenever constructed, the cost of such relocation may be deemed to be one of the costs of constructing such project and the Department may, on behalf of the State, pay such costs. For the purposes of this Section, the term "utility" includes publicly, municipally, privately, and cooperatively owned utilities; the term "cost of such relocation" includes the entire amount paid by such utility properly attributable to such relocation after deducting therefrom any increase in the value of the new facility and any salvage value derived from the old facility; and the term "National System of Interstate and Defense Highways" includes any highway which now is or shall hereafter be a part of the National System of Interstate and Defense Highways, as provided in the Federal Aid Highway Act of 1956, and any acts supplemental thereto or amendatory thereof.
(Source: P.A. 77-2752.)

(605 ILCS 5/3-107.1) (from Ch. 121, par. 3-107.1)
Sec. 3-107.1. The Department or any county is authorized to pay, as part of the cost of construction of any project on a State highway or federal aid highway, to any person displaced by the highway project (1) actual reasonable expenses in moving himself, his family, business, farm operation, or other personal property; (2) actual direct losses of tangible personal property as a result of moving or discontinuing a business or farm operation but not to exceed an amount equal to the reasonable expenses that would have been required to relocate such property, as determined by the Department or any county; (3) actual reasonable expenses in searching for a replacement business or farm; and (4) actual reasonable expenses necessary to reestablish a displaced farm, nonprofit organization, or small business at its new site, but not to exceed $10,000.
(Source: P.A. 85-1407.)

(605 ILCS 5/3-107.1a) (from Ch. 121, par. 3-107.1a)
Sec. 3-107.1a. In lieu of the payments authorized to be paid in Section 3-107.1 of this Code, the Department or any county may pay any person displaced from a dwelling, who elects to accept such payment, an expense and dislocation allowance, which shall be determined according to a schedule established by the Department.
(Source: P.A. 85-1407.)

(605 ILCS 5/3-107.1b) (from Ch. 121, par. 3-107.1b)
Sec. 3-107.1b. In lieu of the payments authorized to be paid in Section 3-107.1 of this Code, the Department or any county may pay any person who moves or discontinues his business or farm operation, who elects to accept such payment, a fixed relocation payment in an amount equal to the average annual net earnings of the business or the farm operation, except that such payment shall be not less than $1,000 nor more than $20,000.
(Source: P.A. 85-1407.)

(605 ILCS 5/3-107.1c) (from Ch. 121, par. 3-107.1c)
Sec. 3-107.1c. In addition to the amounts authorized to be paid in Sections 3-107.1, 3-107.1a, and 3-107.1b of this Code by the Department or any county, the Department or any county may, as a part of the cost of construction, make a payment not to exceed $22,500 to any displaced person who is displaced from a dwelling acquired for a State highway or federal aid highway project actually owned and occupied by such displaced person for not less than 180 days prior to the initiation of negotiations for the acquisition of such property. Such payment shall include the following elements:
(A) The amount, if any, which, when added to the acquisition cost of the dwelling acquired equals the reasonable cost of a comparable replacement dwelling determined in accordance with standards established by the Department to be a decent, safe and sanitary dwelling adequate to accommodate the displaced person, reasonably accessible to public services and places of employment and available on the private market.
(B) The amount, if any, which will compensate such displaced person for any increased interest costs which such person is required to pay for financing the acquisition of any such comparable replacement dwelling. Such amount shall be paid only if the dwelling acquired by the Department or any county was encumbered by a bona fide mortgage which was a valid lien on such dwelling for not less than 180 days prior to the initiation of negotiations for the acquisition of such dwelling.
(C) Reasonable expenses incurred by such displaced person for evidence of title, recording fees, and other closing costs incident to the purchase of the replacement dwelling, but not including prepaid expenses.
The additional payment authorized by this Section, which shall not exceed the sum of $22,500, shall be made only to such a displaced person who purchases and occupies a replacement dwelling that meets the standards established by the Department to be decent, safe and sanitary, not later than the end of the one year period beginning on the date on which he receives from the Department or any county final payment of all costs of the acquired dwelling, or on the date on which he moves from the dwelling acquired for the highway project, whichever is the later date.
Any displaced person not eligible to receive such payment, who is displaced from any dwelling which dwelling was actually and lawfully occupied by such displaced person for not less than 90 days prior to the initiation of negotiations for acquisition of such dwelling, may be paid by the Department or any county, either (1) an amount necessary to enable such displaced person to lease or rent for a period not to exceed 42 months, a decent, safe and sanitary dwelling of standards adequate to accommodate such person in areas not generally less desirable in regard to public utilities and public and commercial facilities and reasonably accessible to his place of employment, but not to exceed the sum of $5,250, or (2) the amount necessary to enable such person to make a down payment (including incidental expenses described in part (C) of this Section) on the purchase of a decent, safe and sanitary dwelling of standards adequate to accommodate such person in areas not generally less desirable in regard to public utilities and public and commercial facilities, but not to exceed the amount payable under (1) of this paragraph except that in the case of a homeowner who owned and occupied the displaced dwelling for at least 90 days, but not more than 180 days immediately prior to the initiating of negotiations, the down payment cannot exceed the amount payable under 3-107.1c for the persons who owned and occupied the property for 180 days prior to the initiation of negotiations.
If comparable replacement sale or rental housing is not available within the limitations of this Section, the Department or any county may make a payment in excess of the maximum payments authorized by this Section as required to provide such replacement housing.
(Source: P.A. 85-1407.)

(605 ILCS 5/3-107.1d) (from Ch. 121, par. 3-107.1d)
Sec. 3-107.1d.
In addition to the amounts authorized to be paid in Sections 3-107.1, 3-107.1a, 3-107.1b, and 3-107.1c of this Code, the Department or any county may reimburse the owner of real property acquired for a State highway or federal aid highway project the reasonable and necessary expenses incurred for (1) recording fees, transfer taxes, and similar expenses incidental to conveying such real property; and (2) penalty costs for prepayment of any pre-existing recorded mortgages entered into in good faith encumbering such real property.
(Source: P.A. 77-1577.)

(605 ILCS 5/3-107.1e) (from Ch. 121, par. 3-107.1e)
Sec. 3-107.1e.
The Department is authorized to adopt rules and regulations as may be determined necessary to implement any payments authorized by Sections 3-107.1 through 3-107.1d of this Code.
(Source: P.A. 76-623.)

(605 ILCS 5/3-107.1f) (from Ch. 121, par. 3-107.1f)
Sec. 3-107.1f.
Nothing contained in this amendatory Act creates in any proceedings brought under the power of eminent domain any element of damages not in existence as of the date of enactment of this amendatory Act.
(Source: P.A. 76-623.)

(605 ILCS 5/3-108) (from Ch. 121, par. 3-108)
Sec. 3-108.
Any highway constructed as a federal aid highway under the provisions of the Federal Aid Road Act shall be a part of the State highway system unless, under the provisions of Section 3-104 or 3-104.1 or similar provisions of this Code, there is an agreement or provision made for its maintenance by the county or municipality, in which case it shall be a part of the county highway system or municipal street system.
(Source: P.A. 77-1409.)



Article 4 - State Administration Of Highways

(605 ILCS 5/Art. 4 heading)

(605 ILCS 5/Art. 4 Div. 1 heading)

(605 ILCS 5/4-101) (from Ch. 121, par. 4-101)
Sec. 4-101.
The Department shall have the powers and duties stated in Sections 4-101.1 to 4-101.16, inclusive.
(Source: P.A. 78-315.)

(605 ILCS 5/4-101.1) (from Ch. 121, par. 4-101.1)
Sec. 4-101.1. To have general supervision of highways to which this Code applies under the provisions of Section 1-103 heretofore or hereafter constructed or thereafter maintained in whole or in part with State funds.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/4-101.2) (from Ch. 121, par. 4-101.2)
Sec. 4-101.2. To prescribe rules and regulations not inconsistent with law, relating to the examination and qualifications of candidates for the office of county superintendent of highways. Such rules and regulations shall, before taking effect, be printed for distribution by the Department.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/4-101.3) (from Ch. 121, par. 4-101.3)
Sec. 4-101.3. To aid county superintendents of highways in establishing grades, preparing suitable systems of drainage and advise them as to the construction and maintenance of highways.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/4-101.4) (from Ch. 121, par. 4-101.4)
Sec. 4-101.4. To cause plans, specifications and estimates to be prepared for the construction and repair of bridges and culverts when requested so to do by a county superintendent of highways.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/4-101.5) (from Ch. 121, par. 4-101.5)
Sec. 4-101.5. To investigate and determine the various methods of highway construction adapted to different sections of the State and as to the best methods of maintenance of highways.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/4-101.6) (from Ch. 121, par. 4-101.6)
Sec. 4-101.6. To compile statistics relating to highways throughout the State and collect such information in regard thereto as it shall deem expedient.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/4-101.7) (from Ch. 121, par. 4-101.7)
Sec. 4-101.7. To approve and determine the final plans, specifications and estimates for all highways to which this Code applies under the provisions of Section 1-103 on which State funds may be expended.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/4-101.8) (from Ch. 121, par. 4-101.8)
Sec. 4-101.8. To let contracts in accordance with law for the construction of highways.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/4-101.9) (from Ch. 121, par. 4-101.9)
Sec. 4-101.9. To prescribe a system of auditing and accounting for all highway moneys for the use of all county and road district officials, which shall be adopted and used by such officials, and which system shall be as nearly uniform as practically possible.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/4-101.10) (from Ch. 121, par. 4-101.10)
Sec. 4-101.10. To consult with other highway authorities relative to any question involving highways.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/4-101.11) (from Ch. 121, par. 4-101.11)
Sec. 4-101.11. To make investigations to determine reasonably anticipated future need for federal aid highways and State highways.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/4-101.12) (from Ch. 121, par. 4-101.12)
Sec. 4-101.12. To aid at all times in promoting highway improvement throughout the State and perform such other duties and have such other powers in respect to highways as may be imposed or conferred upon it by law.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/4-101.13) (from Ch. 121, par. 4-101.13)
Sec. 4-101.13. To publish maps in convenient forms showing State and other highways for use by the public and, in its discretion, to fix a charge therefor not in excess of the cost of publication.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/4-101.14) (from Ch. 121, par. 4-101.14)
Sec. 4-101.14. To obtain, subject to the provisions of the "Personnel Code", approved July 18, 1955, as heretofore or hereafter amended, all employees necessary in the administration of its powers and duties under this Code.
However, persons assigned as highway maintenance employees who are not subject to jurisdiction B of the "Personnel Code" and who operate snow removal equipment shall not be discharged except for cause between October 31 of any year and May 1 of the following year.
(Source: Laws 1961, p. 3226.)

(605 ILCS 5/4-101.15) (from Ch. 121, par. 4-101.15)
Sec. 4-101.15. The Department of Central Management Services shall procure for or in behalf of each State highway employee, without cost to him, public liability insurance protecting him against any liability arising out of his employment to the extent of the insurance policy limits not exceeding $100,000 or include each such employee under a self-insurance plan implemented under Section 405-105 of the Department of Central Management Services Law (20 ILCS 405/405-105).
(Source: P.A. 91-239, eff. 1-1-00.)

(605 ILCS 5/4-101.16) (from Ch. 121, par. 4-101.16)
Sec. 4-101.16.
To prepare or cause to be prepared and maintain or cause to be maintained a schedule of priority of needs in the selection of railroad-highway grade crossings to be separated without regard to whether the highway is maintained by the State or any county, township or municipality. Such schedule shall be based on current and projected vehicular traffic and train movements over the railroad-highway grade crossing, the frequency and duration of interruptions to vehicular traffic, and the impact of separating the railroad-highway grade crossing on adjacent residential, economic and governmental interests.
(Source: P.A. 78-315.)

(605 ILCS 5/4-102) (from Ch. 121, par. 4-102)
Sec. 4-102. The Department may prepare, in accordance with the regulations of the designated authority of the United States Government, the project statements, sketch maps, surveys, plans, specifications, estimates, bid forms, contracts and bonds to be used in connection with the construction of any of the federal aid highways in this State. The Department may construct any federal aid work provided for in Article 3 and purchase and supply any labor, tools, machinery, supplies and materials needed for any such work. Such construction work and labor shall be performed in accordance with the general laws of this State, and under the direct supervision of the Department, subject to the inspection and approval of the designated authority of the United States Government, and in accordance with its rules and regulations.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/4-103) (from Ch. 121, par. 4-103)
Sec. 4-103. Any contracts that may be entered into for the construction of highways shall be let after due public advertisement to the lowest responsible bidder, or bidders, upon terms and conditions to be fixed by the Department, and the Department shall also require the successful bidder, or bidders, to furnish good and sufficient bonds to insure proper and prompt completion of such work in accordance with the provisions of such contracts.
Partial payments may be made for the work as it progresses provided that the Department retains an amount as required by the Standard Specifications for Road and Bridge construction.
At the request of the contractor and with the approval of the Department the retainage of the contract may be deposited under a trust agreement with an Illinois financial institution, whose deposits are insured by an agency or instrumentality of the federal government, of the contractor's choice and subject to the approval of the Department.
The contractor shall receive any interest thereon.
Pursuant to application by the contractor, a trust agreement by the financial institution and the Department shall contain as a minimum, the following provisions:
a. The amount to be deposited subject to the trust;
b. The terms and conditions of payment in case of default of the contractor;
c. The termination of the trust agreement upon completion of the contract.
The contractor shall be responsible for obtaining the written consent of the financial institution trustee, and any costs or service fees shall be borne by the contractor.
The trust agreement may, at the discretion of the Department and upon request of the contractor, become operative at the time of the first partial payment in accordance with existing statutes and Department procedures.
The provisions of this Section shall apply to all contracts in effect on and after the effective date of this amendatory Act of 1981.
(Source: P.A. 84-1263.)

(605 ILCS 5/4-104)
Sec. 4-104. Subcontractors' trust agreements. This Section applies to subcontractors' retainage amounts expected to be equal to or greater than $20,000. Upon the contractor's receipt of the first partial or progress payment from the Department, at the request of the subcontractor and with the approval of the contractor, the retainage of the subcontract shall be deposited under a trust agreement with an Illinois financial institution, whose deposits are insured by an agency or instrumentality of the federal government, of the subcontractor's choice and subject to the approval of the contractor. The subcontractor shall receive any interest on the amount deposited.
Upon application by the subcontractor, a trust agreement by the financial institution and the contractor must contain, at a minimum, the following provisions:
(1) The amount to be deposited subject to the trust.
(2) The terms and conditions of payment in case of

default of the subcontractor.

(3) The termination of the trust agreement upon

completion of the subcontract.

The subcontractor is responsible for obtaining the written consent of the financial institution trustee. Any costs or service fees must be borne by the subcontractor. The trust agreement may, at the discretion of the contractor and upon request of the subcontractor, become operative at the time of the first partial payment in accordance with existing statutes and Department procedures. Subcontractors' trust agreements are voluntary and supersede any prohibition regarding retainage that may be adopted by any transportation agency.
This Section applies to all subcontracts in effect on and after the effective date of this amendatory Act of the 92nd General Assembly.
(Source: P.A. 92-270, eff. 8-7-01.)

(605 ILCS 5/4-105)
Sec. 4-105. (Repealed).
(Source: P.A. 96-358, eff. 8-13-09. Repealed by P.A. 98-877, eff. 8-11-14.)

(605 ILCS 5/4-106)
Sec. 4-106. Preservation of bridge infrastructure.
(a) The Department may adopt rules governing all corrosion prevention projects carried out on eligible bridges. Rules may include a process for ensuring that corrosion prevention and mitigation methods are carried out according to corrosion prevention industry standards adopted by the Department for eligible bridges that include:
(1) a plan to prevent environmental degradation that

could occur as a result of carrying out corrosion prevention and mitigation methods including the careful handling and containment of hazardous materials; and

(2) consulting and interacting directly with, for the

purpose of utilizing trained personnel specializing in the design and inspection of corrosion prevention and mitigation methods on bridges.

(b) As used in this Section:
"Corrosion" means a naturally occurring phenomenon commonly defined as the deterioration of a metal that results from a chemical or electrochemical reaction with its environment.
"Corrosion prevention and mitigation methods" means:
(1) the preparation, application, installation,

removal, or general maintenance as necessary of a protective coating system including the following:

(A) surface preparation and coating application

on an eligible bridge, but does not include gunnite or similar materials; or

(B) shop painting of structural steel fabricated

for installation as part of an eligible bridge.

"Corrosion prevention project" means carrying out corrosion prevention and mitigation methods during construction, alteration, maintenance, repair work on permanently exposed portions of an eligible bridge, or at any other time necessary on an eligible bridge. "Corrosion prevention project" does not include traffic control or clean-up related to surface preparation or the application of any curing compound or other substance onto or into any cement, cementitious substrate, or bituminous material.
"Eligible bridge" means a bridge or overpass the construction, alteration, maintenance, or repair work on which is 100% funded by the State. "Eligible bridge" does not include a bridge or overpass that is being demolished, removed, or replaced.
(c) The requirements of this Section do not apply to an individual licensed under the Professional Engineering Practice Act of 1989 or the Structural Engineering Act of 1989.
(Source: P.A. 99-923, eff. 7-1-17.)

(605 ILCS 5/Art. 4 Div. 2 heading)

(605 ILCS 5/4-201) (from Ch. 121, par. 4-201)
Sec. 4-201. The Department, in addition to, and not in limitation of, its general powers has the powers stated in Sections 4-201.1 through 4-201.20.
(Source: P.A. 83-957.)

(605 ILCS 5/4-201.1) (from Ch. 121, par. 4-201.1)
Sec. 4-201.1. To determine and adopt rules, regulations and specifications for State highways not inconsistent with this Code.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/4-201.2) (from Ch. 121, par. 4-201.2)
Sec. 4-201.2. For serving through or State traffic, to designate as part of the State highway system and to locate, construct and maintain highways to connect highways in the State highway system.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/4-201.3) (from Ch. 121, par. 4-201.3)
Sec. 4-201.3. To relocate any highway, or a part thereof, in the State highway system on a new location or on a different highway. For the purpose of relocating such State highway the Department is authorized to lay out, open, alter, widen, extend or locate a new highway.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/4-201.4) (from Ch. 121, par. 4-201.4)
Sec. 4-201.4. To enter into contracts covering all matters and things incident to the location, relocation, construction, repair and maintenance of State highways; including, subject to approval by the Illinois Commerce Commission, agreements with a railroad or railway company or other public utility concerning a relocation of its line, tracks, wires, poles, pipes or other facilities, where the same are not then located in a public street or highway, and such relocation is necessary as an incident to the construction of a new State highway or to the relocation, reconstruction, extension, widening, straightening, alteration, repair, maintenance or improvement of an existing State highway (including extensions of a new or existing State highway through or into a municipality upon a new or existing street). Nothing contained in this Section shall be construed as requiring the Department to furnish site or right-of-way for railroad or railway lines or tracks or other public utility facilities required to be removed from a public street or highway.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/4-201.5) (from Ch. 121, par. 4-201.5)
Sec. 4-201.5. To lay out, construct and maintain, as a part of the State highway system, highways and entrances which will connect any State highway, now existing or hereafter constructed, with any State park, State forest, State wildlife or fish refuge, the grounds of any State institution or any recreational, scenic or historic place owned or operated by the State; any national cemetery; and to any tax supported airport constructed in part by State and federal funds; and, with the consent of the Department of Natural Resources, to construct, maintain and repair that part of any road or bridge, not otherwise under the jurisdiction of the Department, which lies within any State park, State conservation area, State forest, State wildlife and fish refuge, or any other recreational scenic area owned and operated by the Department of Natural Resources. With the consent of the Historic Preservation Agency, to construct, maintain and repair that part of any road or bridge, not otherwise under the jurisdiction of the Department, which lies within any State Historic Site owned and operated by the Historic Preservation Agency.
(Source: P.A. 89-445, eff. 2-7-96.)

(605 ILCS 5/4-201.6) (from Ch. 121, par. 4-201.6)
Sec. 4-201.6. To divide the State highway system into sections or districts for the purpose of repair and maintenance and to repair and maintain such sections or districts either by patrol repair system or by gang repair system.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/4-201.7) (from Ch. 121, par. 4-201.7)
Sec. 4-201.7. To purchase, rent, acquire and maintain all equipment and material incident to or necessary in the location, relocation, construction, repair and maintenance of State highways.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/4-201.8) (from Ch. 121, par. 4-201.8)
Sec. 4-201.8. To purchase and acquire quarries, gravel pits, sand pits, cement rock or other natural deposits of road material to be used in the construction and maintenance of State highways, and to quarry, dig, manufacture, prepare and use such material or deposits in such construction and maintenance or to sell, furnish and supply the same to contractors engaged in constructing, improving or maintaining highways within the State and to erect such buildings and to purchase such machinery, utensils, tools, and equipment as may be necessary or essential for the proper prosecution of such work.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/4-201.9) (from Ch. 121, par. 4-201.9)
Sec. 4-201.9. To construct, purchase, lease or otherwise acquire and to operate without charge to the public, ferries over rivers and other waters upon any State highway, whether permanently or temporarily located, until such time as it is deemed feasible and desirable to construct bridges at such places.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/4-201.10) (from Ch. 121, par. 4-201.10)
Sec. 4-201.10. To provide for the lighting of State highways or portions thereof, when in the Department's opinion it is necessary for the convenience or safety of the public.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/4-201.11) (from Ch. 121, par. 4-201.11)
Sec. 4-201.11. To number or renumber all State highways; and each State highway shall always be designated by a number.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/4-201.12) (from Ch. 121, par. 4-201.12)
Sec. 4-201.12. Except as provided in the Illinois Adopt-A-Highway Act, to place, erect and maintain on highways all traffic control devices and signs authorized by this Code or by Chapter 11, Article III of the Illinois Vehicle Code.
To place, erect and maintain on highways signs or surface markings or both to indicate officially designated bicycle routes. Whenever the Department is going to permanently remove route markings from a State highway within a municipality, it shall notify that municipality at least 90 days before such removal.
To acquire right-of-way, plan, locate, relocate, construct, reconstruct, maintain, alter, improve, vacate and regulate the use of officially designated bikeways, as defined in Section 2 of the Bikeway Act.
(Source: P.A. 87-1118.)

(605 ILCS 5/4-201.13) (from Ch. 121, par. 4-201.13)
Sec. 4-201.13. To construct, maintain, and operate bridges, on State highways a part of the Federal-aid highway network, across any stream between this State and any adjoining state where such bridge is necessary to connect the Federal-aid highway network in this and such adjoining state; and to enter into agreements with adjoining states, persons, and the United States government in conjunction therewith.
(Source: Laws 1959, p. 1569.)

(605 ILCS 5/4-201.14) (from Ch. 121, par. 4-201.14)
Sec. 4-201.14. (a) To construct, maintain and operate rest areas on State highways.
In the operation of rest areas, the Department is authorized to prescribe reasonable rules and regulations not inconsistent with law, limiting the duration of rest stops and promulgating instructions and restrictions for the use and enjoyment of the rest area.
(b) To construct rest areas on highways not on the State highway system when such highways are constructed under Section 3-104.3 of this Code.
(Source: P.A. 80-691.)

(605 ILCS 5/4-201.15) (from Ch. 121, par. 4-201.15)
Sec. 4-201.15. (a) To provide for the preservation of the natural beauty of areas through which State highways are constructed, and to acquire the fee simple title, or such lesser interest as may be desired, including scenic easements, to any land, rights or other property necessary therefor and, in cooperation with the Department of Natural Resources, to provide for forestation or reforestation of any of these areas that are Department-controlled lands, where appropriate.
(b) To acquire the fee simple title or such lesser interest as may be desired, including scenic easements, to any land, rights or other property and to make such improvements thereon as may be necessary to provide for the preservation of the natural beauty of areas through which highways not on the State highway system are constructed, reconstructed or improved under Section 3-104.3 of this Code.
(Source: P.A. 89-445, eff. 2-7-96.)

(605 ILCS 5/4-201.16) (from Ch. 121, par. 4-201.16)
Sec. 4-201.16. Land acquired for highway purposes, including buildings or improvements upon such property, may be rented between the time of acquisition and the time when the land is needed for highway purposes.
The Department shall file an annual report with the General Assembly, by October 1 of each year, which details, by county, the number of rented parcels, the total amount of rent received from these parcels, and the number of parcels which include buildings or improvements.
The requirement for reporting to the General Assembly shall be satisfied by filing copies of the report with the Speaker, the Minority Leader and the Clerk of the House of Representatives and the President, the Minority Leader and the Secretary of the Senate and the Legislative Research Unit, as required by Section 3.1 of "An Act to revise the law in relation to the General Assembly", approved February 25, 1874, as amended, and filing such additional copies with the State Government Report Distribution Center for the General Assembly as is required under paragraph (t) of Section 7 of the State Library Act.
(Source: P.A. 84-1438.)

(605 ILCS 5/4-201.17) (from Ch. 121, par. 4-201.17)
Sec. 4-201.17.
To lease as lessee from the Illinois Highway Trust Authority any project at any time constructed or made available for public use by the Authority, and any property, real, personal, or mixed, tangible or intangible, or any interest therein, at any time acquired by the Authority; and to pay rentals for such leases from appropriations to be made by the General Assembly from the Road Fund.
(Source: P.A. 76-375.)

(605 ILCS 5/4-201.18) (from Ch. 121, par. 4-201.18)
Sec. 4-201.18.
To acquire land adjacent to the right-of-way on a federal aid system outside the central business district in an urban area of 50,000 population or more as provided by the Federal Aid Road Act and to construct and operate a publicly owned parking facility thereon or within the right-of-way, including the use of air space above and below the established grade line of the highway pavement. Such parking facility shall be (1) based on a continuing comprehensive transportation planning process as defined in the Federal Aid Road Act, and (2) located and designed in conjunction with existing or planned public transportation facilities.
Fees charged for the use of such facility shall not be in excess of that amount required for maintenance and operation, including compensation to any person for operating such facility, and shall be used for such purposes before any other funds may be used for maintenance and operation.
Any federal aid project constructed under this Section may be constructed by agreement and jointly at the expense of the federal government and the State of Illinois or jointly at the expense of the federal government, the State of Illinois, a municipality or municipalities or a county or counties, in accordance with the provisions of the Federal Aid Road Act.
For the purposes of this Section, the term "parking facilities" shall include access roads, buildings, structures, equipment, improvements, and interests in the lands.
(Source: P.A. 77-1410.)

(605 ILCS 5/4-201.19) (from Ch. 121, par. 4-201.19)
Sec. 4-201.19.
To issue permits for the establishment of telephone service at rest areas on the State Highway System where proper access to and from the main traveled lanes has been established and where such service will enhance the safety and welfare of the highway users.
(Source: P.A. 78-377.)

(605 ILCS 5/4-201.20) (from Ch. 121, par. 4-201.20)
Sec. 4-201.20. To conduct demonstration projects on public streets and highways designed to test and develop new technology for road and curb construction, reconstruction and maintenance.
(Source: P.A. 83-957.)

(605 ILCS 5/4-202) (from Ch. 121, par. 4-202)
Sec. 4-202. Additional mileage may be added to the State highway system in the manner provided by this Code.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/4-203) (from Ch. 121, par. 4-203)
Sec. 4-203. The Department may, in its discretion and as funds become available for construction and maintenance, add additional highways to the State highway system by laying out new highways or taking over highways from the county highway system, the township and district road system or the municipal street system; but such highways so taken over into the State highway system shall be highways which form a logical part of the State highway system for traffic purposes. Before any such highway is taken over the Department shall notify the proper local officials in writing of its intention to do so and the date when it will assume the maintenance and care of such highway. Whenever any part or portion of any such highway which is situated within the corporate limits of any municipality is hereafter or has heretofore been taken over, the Department shall have exclusive jurisdiction and control over only that part of such highway which the Department has constructed, or which the local authority has constructed and which has been taken over by the Department, and for the maintenance of which the Department is responsible, including the hard-surfaced slab, shoulders and drainage ditches. Whenever any municipality shall construct with a durable hard surface the remaining portion of a street, a part of which has been improved with a durable hard surface by the Department, or taken over by it, then in that case the Department shall have jurisdiction and control over only that portion of the street over which it did construct the durable hard surface or that part which it took over from the municipality.
(Source: P.A. 89-683, eff. 6-1-97; 90-6, eff. 6-3-97.)

(605 ILCS 5/4-204) (from Ch. 121, par. 4-204)
Sec. 4-204. Whenever any highway becomes a part of the State highway system, the Department shall file in its office a description of such State highway. All changes in and additions to the State highway system shall also be noted by so filing a description of such changes and/or additions. A copy of such description shall be filed in the office of the county clerk of each county in which the highway is located.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/4-205) (from Ch. 121, par. 4-205)
Sec. 4-205. In all cases where State or through traffic upon a State highway runs through a municipality, the Department shall locate a route upon existing streets or upon a new street to be laid out through such municipality as a part of such State highway, so as to form a continuous route to serve the needs of through or State traffic upon such State highway. If a municipality is the terminus of such a highway, the Department shall extend the State highway to such point in the municipality upon existing streets or upon a new street to be laid out in such municipality, as will in the discretion of the Department best serve the needs of State or through traffic. For the purpose of locating or extending such State highway through or into such municipality the Department is authorized to lay out, establish, open, alter, widen, extend or relocate necessary streets therein.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/4-206) (from Ch. 121, par. 4-206)
Sec. 4-206. When advisable to serve traffic needs, any State highway route in or through a municipality may be relocated upon other streets in the municipality and the jurisdiction, maintenance and control of the streets upon the abandoned route shall be assumed by the city, town, village, park district or other municipal corporation. If any municipal corporation notifies the Department that it is about to construct a subway for railway or motor vehicle transportation along and under any street upon which any State highway route is located and that its use as a State highway route will interfere with such construction, the Department shall relocate such route or such portion thereof as is necessary to prevent such interference. Except as allowed by Sections 4-407, 4-408 and this Section no State highway route shall be relocated except to better serve traffic demands and the route abandoned must be left in reasonable condition for traffic.
(Source: Laws 1959, p. 1189.)

(605 ILCS 5/4-207) (from Ch. 121, par. 4-207)
Sec. 4-207. On all State highways the Department shall construct and maintain all-weather surfaces at boxes used for the receipt of United States mail.
The Department shall adopt and publish specifications detailing the kind and type of all-weather surface to be constructed and maintained and shall adopt and publish reasonable rules, regulations, and specifications governing the place of erection and maintenance of boxes for the receipt of United States mail on State highways.
No person shall erect or maintain a box for the receipt of the United States mail on any highway under the jurisdiction of the Department in violation of the rules, regulations, and specifications, adopted by the Department governing the erection and maintenance of such boxes. Violation of this provision is a petty offense.
(Source: P.A. 77-2238.)

(605 ILCS 5/4-208) (from Ch. 121, par. 4-208)
Sec. 4-208. The Department may select streets in municipalities to form routes leading from business centers therein to State highways running through such municipalities and may erect and maintain suitable guide signs upon them. However, such streets shall not thereby become part of the State highway system but shall remain part of the municipal street system; but any such street may be made part of the State highway system as provided by Section 4-203.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/4-209) (from Ch. 121, par. 4-209)
Sec. 4-209. No person shall wilfully cut, excavate or otherwise damage that portion of any highway under the jurisdiction and control of the Department, including the hard-surfaced slab, shoulders and drainage ditches, either within or without the corporate limits of a municipality without a permit so to do from the Department. The Department shall issue its permit when such cutting, excavating or damaging is reasonably necessary, but it is the duty of the person securing a permit to make such repairs to the highway as will restore it to substantially the same condition as it was originally. Permits with regard to entrances to and exits from State highway rights-of-way and roadways shall also be subject to the provisions of Sections 4-210, 4-211 and 4-212. To insure the proper repair, the Department may, before issuing its permit, require the person applying for a permit, to enter into a bond payable to the People of the State of Illinois in a sum commensurate, in the opinion of the Department, with the injury to be done to the highway, conditioned for its proper restoration within such time as the Department may prescribe. The violation of this section is a petty offense.
(Source: P.A. 77-2238.)

(605 ILCS 5/4-210) (from Ch. 121, par. 4-210)
Sec. 4-210. Except where the right of access has been limited by or pursuant to law every owner or occupant of property abutting upon any State highway shall have reasonable means of ingress from and egress to the State highway consistent with the use being made of such property and not inconsistent with public safety or with the proper construction and maintenance of the State highway for purposes of travel, drainage and other appropriate public use. The Department is authorized to adopt and to amend reasonable and necessary rules, regulations and specifications covering standard entrance or exit driveways to serve residential, farm, commercial, industrial, and roadside service establishments and other uses of property abutting upon State highways including specifications for drainage and other structures appurtenant to such driveways. No permit shall be issued by the Department for the construction of any such driveway which does not conform to the applicable standard prescribed by the Department unless the application therefor is accompanied by drawings of and specifications for the proposed construction and a showing of reasonable need for departure from the applicable standard type of driveway prescribed by the Department nor unless it is made to appear that the proposed construction and the use thereof will not be inconsistent with public safety and use nor with the proper construction and maintenance of the highway and its drainage and other facilities.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/4-211) (from Ch. 121, par. 4-211)
Sec. 4-211. Any permit issued by the Department to construct an entrance or exit, or both, under the provisions of Section 4-209 shall designate the location and design of such construction. All such permits shall be subject to the right of the Department to relocate, at the Department's expense, any entrance or exit when reasonably required for public safety or because of highway reconstruction or changed traffic conditions. The Department shall make frequent inspections and take such action as is necessary to require compliance with such rules, regulations and specifications and the provisions of Sections 4-209, 4-210 and 4-211 of this Code.
Any entrance or exit which was in place on July 10, 1953 which does not conform to the rules, regulations and specifications adopted by the Department may be made to conform to such rules, regulations and specifications by the Department at the expense of the Department.
If any entrance or exit is constructed after July 10, 1953, for which no permit has been secured the adjoining landowner or occupant, or his authorized representative, whose property such entrance or exit serves shall within 30 days following notification by the Department apply for a permit. The permit issued as a result of such application shall specify that the existing entrance shall be made to conform to the provisions of the permit within 90 days from the date of issuance of the permit or, if no permit is granted, be removed at the expense of the landowner or occupant.
Any entrance or exit constructed after July 10, 1953 for which a permit has been secured but which does not conform to the provisions of the permit issued for its construction shall within 90 days of notification by the Department to the adjoining property owner or occupant, or his authorized representative, whose property such exit or entrance serves be made to conform to the provisions of the permit.
Any person adversely affected by any rule, regulation, specification or decision of the Department issued pursuant to Sections 4-209, 4-210 or 4-211 or by any failure of the Department to act upon an application for a permit thereunder shall be entitled to judicial review under the provisions of the Administrative Review Law.
(Source: P.A. 85-559.)

(605 ILCS 5/4-212) (from Ch. 121, par. 4-212)
Sec. 4-212. Failure to comply with the provisions of Sections 4-210 and 4-211 and the permits issued thereunder is a petty offense for which an additional fine of $10 for each day such failure continues may be imposed. Where the violation is prosecuted by the State's Attorney 25% of the fine or penalty recovered shall be paid to the State's Attorney as a fee of his office. Such penalty shall be in addition to any penalty which may be assessed under Section 4-209.
(Source: P.A. 77-2238.)

(605 ILCS 5/4-213) (from Ch. 121, par. 4-213)
Sec. 4-213. Any person or an agency of this State which operates a motor vehicle designed or used for the carriage of more than seven passengers may apply to the Department for a permit to construct an all weather surface adjacent to and connected with the traveled way of a State highway and located on the right-of-way of a State highway for the purpose of making temporary stops in order to receive or discharge passengers. Any permit issued under this Section shall designate the location and design of and type of material to be used in any such construction and the construction shall be in conformity with the requirements of the permit. No such construction shall be initiated without first securing a permit to do so from the Department.
Whoever violates any provision of this Section shall be guilty of a petty offense.
(Source: P.A. 77-2238.)

(605 ILCS 5/4-214) (from Ch. 121, par. 4-214)
Sec. 4-214. Whenever any highway is laid out, widened or altered in accordance with this Article, the Department shall cause a plat thereof to be made and recorded in the office of the recorder of the county (or in the office of the registrar of titles for the county if appropriate) in accordance with the provisions of Section 9 of "An Act to revise the law in relation to plats", approved March 21, 1874, as amended.
(Source: P.A. 83-358.)

(605 ILCS 5/4-215) (from Ch. 121, par. 4-215)
Sec. 4-215. The Department may file with the governing body of any municipality or county a map of any territory within 1/2 mile on either or both sides of a State highway routing in which territory the Department believes subdivision development would have an effect upon an existing State highway or a future State highway the route of which has been adopted by the Department.
The clerk of the governing body of the municipality or county shall issue a receipt for the territorial map, and within 3 days after receiving such map, shall transmit to the Department one copy of each tentative map of any subdivision located wholly or partly within the territory outlined by the territorial map.
The Department, upon receiving a copy of the territorial map, may, within 15 days after receipt, make recommendations to the appropriate agency of the municipality or county in connection therewith regarding the effect of the proposed subdivision upon the State highway or State highway route.
(Source: Laws 1959, p. 786.)

(605 ILCS 5/4-216) (from Ch. 121, par. 4-216)
Sec. 4-216. If, as a result of the removal of snow from the travelway of any State highway, snow is deposited along the shoulder or edge of such highway where any public or private entrance or exit driveway connects with such State highway, the Department shall also remove the snow from the highway right-of-way so as to leave such driveways open for vehicular travel.
(Source: Laws 1961, p. 2720.)

(605 ILCS 5/4-217) (from Ch. 121, par. 4-217)
Sec. 4-217. The Department may contract with persons growing row crops on land adjacent to State highways to buy standing strips of such crops to remain in place to act as snow breaks along such highways in those places where experience shows that drifting snow has been an obstruction to traffic. The contract price to be paid by the Department in any such case shall be the market price of such crop at the time of contracting or the September price of such crop on the Chicago Board of Trade, whichever is higher.
(Source: P.A. 81-1156.)

(605 ILCS 5/4-218) (from Ch. 121, par. 4-218)
Sec. 4-218. The Department shall establish a pilot program to evaluate the use of calcium magnesium acetate made from corn for the purpose of clearing roadways of snow and ice. Such pilot program shall be implemented by the Department as suitable quantities of calcium magnesium acetate become available and shall include any one of the following counties: Champaign, Douglas, Grundy, Iroquois, Kankakee, LaSalle, Vermilion, or Will. If the pilot program is successful, the Department shall endeavor to expand its use of calcium magnesium acetate made from corn for road clearing throughout the State.
(Source: P.A. 85-1209.)

(605 ILCS 5/4-219)
Sec. 4-219. Context sensitivity.
(a) It is the intent of the General Assembly to ensure that Department of Transportation projects adequately meet the State's transportation needs, exist in harmony with their surroundings, and add lasting value to the communities they serve.
(b) To support this objective, the Department of Transportation shall embrace principles of context sensitive design and context sensitive solutions in its policies and procedures for the planning, design, construction, and operation of its projects for new construction, reconstruction, or major expansion of existing transportation facilities.
(c) A hallmark of context sensitive design and context sensitive solutions principles for the Department of Transportation shall be early and ongoing collaboration with affected citizens, elected officials, interest groups, and other stakeholders to ensure that the values and needs of the affected communities are identified and carefully considered in the development of transportation projects.
(d) Context sensitive design and context sensitive solutions principles shall promote the exploration of innovative solutions, commensurate with the scope of each project, that can effectively balance safety, mobility, community, and environmental objectives in a manner that will enhance the relationship of the transportation facility with its setting.
(e) The Department shall report to the Governor and the General Assembly no later than April 1, 2004 on its efforts to implement context sensitive design criteria.
(Source: P.A. 93-545, eff. 1-1-04.)

(605 ILCS 5/4-220)
Sec. 4-220. Bicycle and pedestrian ways.
(a) Bicycle and pedestrian ways shall be given full consideration in the planning and development of transportation facilities, including the incorporation of such ways into State plans and programs.
(b) In or within one mile of an urban area, bicycle and pedestrian ways shall be established in conjunction with the construction, reconstruction, or other change of any State transportation facility except:
(1) in pavement resurfacing projects that do not

widen the existing traveled way or do not provide stabilized shoulders; or

(2) where approved by the Secretary of Transportation

based upon documented safety issues, excessive cost or absence of need.

(c) Bicycle and pedestrian ways may be included in pavement resurfacing projects when local support is evident or bicycling and walking accommodations can be added within the overall scope of the original roadwork.
(d) The Department shall establish design and construction standards for bicycle and pedestrian ways. Beginning July 1, 2007, this Section shall apply to planning and training purposes only. Beginning July 1, 2008, this Section shall apply to construction projects.
(Source: P.A. 95-665, eff. 10-10-07.)

(605 ILCS 5/4-221)
Sec. 4-221. Mix designs. To the extent allowed by federal law, the Department specifications shall allow the use of recycled asphalt roofing shingles received from facilities authorized to process asphalt roofing shingles for recycling into asphalt pavement in accordance with (i) permits issued pursuant to Section 39 of the Environmental Protection Act or (ii) beneficial use determinations issued pursuant to Section 22.54 of the Environmental Protection Act. In creating the mix designs used for construction and maintenance of State highways, it shall be the goal of the Department, through its specifications, to maximize the percentage of recycled asphalt roofing shingles and binder replacement and to maximize the use of recycled aggregates and other lowest-cost constituents in the mix so long as there is no detrimental impact on life-cycle costs.
(Source: P.A. 97-314, eff. 1-1-12.)

(605 ILCS 5/4-222)
Sec. 4-222. Recycled asphalt roofing shingles; cost savings; prohibitions on use in asphalt paving.
(a) It shall be the goal of the Department, with regard to its asphalt paving projects and to the extent possible, to reduce the carbon footprint and reduce average costs by maximizing the percentage use of recycled materials or lowest cost alternative materials and extending the paving season so long as there is no detrimental impact on life-cycle costs. In furtherance of these goals, the Department shall provide to the Chairpersons of the Transportation Committee in each legislative chamber, within 60 days after the completion of each fiscal year, a written report of the activities initiated or abandoned in each district or region within the Department to meet those goals during the previous year. The report shall also include an analysis of the cost savings directly or indirectly attributed to those activities within each district or region. Upon review of the annual report, the Transportation Committees in each chamber may conduct hearings and provide recommendations to the Department regarding the performance of each district or region.
(b) No producer of asphalt pavement, operating pursuant to an air permit issued by the Illinois Environmental Protection Agency, shall use recycled asphalt roofing shingles in its pavement product unless the shingles have been processed for recycling into asphalt pavement in accordance with (i) permits issued pursuant to Section 39 of the Environmental Protection Act or (ii) beneficial use determinations issued pursuant to Section 22.54 of the Environmental Protection Act. The prohibition in this subsection (b) shall apply in addition to any other rules, specifications, or other requirements adopted by the Department regarding the use of asphalt roofing shingles in pavement product.
(Source: P.A. 97-314, eff. 1-1-12.)

(605 ILCS 5/4-223)
Sec. 4-223. Electric vehicle charging stations. By January 1, 2016 or as soon thereafter as possible, the Department may provide for at least one electric vehicle charging station at each Interstate highway rest area where electrical service will reasonably permit and if these stations and charging user fees at these stations are allowed by federal regulations.
The Department may adopt and publish specifications detailing the kind and type of electric vehicle charging station to be provided and may adopt rules governing the place of erection, user fees, and maintenance of electric vehicle charging stations.
(Source: P.A. 98-442, eff. 1-1-14; 98-756, eff. 7-16-14.)

(605 ILCS 5/223)
(This Section will be renumbered as Section 4-223 in a revisory bill)
Sec. 223. Electric vehicle charging stations. By January 1, 2016 or as soon thereafter as possible, the Department may provide for at least one electric vehicle charging station at each Interstate highway rest area where electrical service will reasonably permit and if these stations and charging user fees at these stations are allowed by federal regulations.
The Department may adopt and publish specifications detailing the kind and type of electric vehicle charging station to be provided and may adopt rules governing the place of erection, user fees, and maintenance of electric vehicle charging stations.
(Source: P.A. 98-442, eff. 1-1-14.)

(605 ILCS 5/Art. 4 Div. 3 heading)

(605 ILCS 5/4-303) (from Ch. 121, par. 4-303)
Sec. 4-303. Investigations made by the Department to determine the reasonably anticipated future need for federal aid highways and State highways may include, but shall not be limited to, the making of traffic surveys, the study of transportation facilities, research concerning the development of the several areas within this State and contiguous territory as affected by growth and changes in population and economic activity and the collection and review of data relating to all factors affecting the judicious planning of construction, improvement and maintenance of highways. Such investigations may also be conducted in cooperation with counties, municipalities, the United States, sister states, agencies of any such governments or other persons in pursuance of agreements to share the cost thereof. The Department is authorized to enter into such agreements.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/Art. 4 Div. 4 heading)

(605 ILCS 5/4-401) (from Ch. 121, par. 4-401)
Sec. 4-401. All State highways shall be constructed of sufficient widths to meet the requirements of the reasonably expected traffic thereon. The widths of travel ways shall be not less than 18 feet.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/4-402) (from Ch. 121, par. 4-402)
Sec. 4-402. When any State highway route through a municipality has been designated, the Department shall supervise any construction performed on such streets by the municipality with funds received from the State. Such construction shall be either with or without continuous grade separation and of such type and width as is required, in the judgment of the Department, to care for traffic and parking needs.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/4-403) (from Ch. 121, par. 4-403)
Sec. 4-403. Whenever local traffic conditions within any municipality through which or to the corporate limits of which any State highway is located, in the discretion of the Department, are such as to interfere with or impede through or State traffic, the Department is authorized and directed to locate and construct a durable hard-surfaced highway in the nature of a belt-line to connect State highway routes entering such municipality, so as to avoid congested traffic districts in the municipality. Such belt-line routes may be wholly without the corporate limits of the municipality or partly within and partly without such limits.
The type of construction and width of such belt-line routes shall be sufficient to care for present or reasonably expected future needs of through or State traffic.
Such belt-line routes shall be a part of the State highway system.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/4-404) (from Ch. 121, par. 4-404)
Sec. 4-404. By agreement between the Department and the proper authority of any municipality, park district or other municipal corporation, the construction of any street upon which a State highway route is located may be of greater width or different type than that determined upon by the Department. In such cases the excess cost of such construction shall be paid by the municipal corporation.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/4-405) (from Ch. 121, par. 4-405)
Sec. 4-405.
The Department shall maintain all highways in the State highway system either with its own forces or pursuant to an agreement or contract entered into pursuant to this Code.
In the course of its other maintenance work, the Department shall paint and maintain a line not less than 2 1/2 inches in width on the edges of uncurbed roadways of all State highways having an Illinois or U.S. route traffic marking and which carry an average daily traffic of more than 1000 vehicles. The Department may paint and maintain such lines on such other State highways as it deems desirable.
(Source: P.A. 78-283.)

(605 ILCS 5/4-406) (from Ch. 121, par. 4-406)
Sec. 4-406. The Department is authorized to enter into contracts with any municipal corporation, terminable in the discretion of the Department, for the municipal corporation to maintain any State highway, or any part thereof, located within such municipal corporation, such maintenance to be under the supervision of the Department and at the expense of the State.
The Department is authorized to enter into similar contracts with any county for the county to maintain any State highway, or any part thereof, which was originally constructed by the county, such maintenance to be under the supervision of the Department and at the expense of the State.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/4-406.1) (from Ch. 121, par. 4-406.1)
Sec. 4-406.1. The Department may surrender jurisdiction over the right-of-way and improvements of all or part of a State highway, street or road to a municipality by agreement as provided in Section 11-91.2-1 of the Illinois Municipal Code, as now or hereafter amended.
(Source: P.A. 85-1421.)

(605 ILCS 5/4-407) (from Ch. 121, par. 4-407)
(Text of Section before amendment by P.A. 100-473)
Sec. 4-407. The Department may temporarily close to traffic any portion of a State highway for the purpose of constructing, repairing or making improvements thereon. When a portion of a State highway with a route marking is so closed, the Department shall arrange with local authorities or otherwise to maintain efficient detours around the portion of the State highway which is closed. Such detour shall be plainly and conspicuously marked with signs by which traffic may be guided around that part of the highway so closed.
(Source: P.A. 84-873.)

(Text of Section after amendment by P.A. 100-473)
Sec. 4-407. The Department may temporarily close to traffic any portion of a State highway for the purpose of constructing, repairing or making improvements thereon. When a portion of a State highway with a route marking is so closed, the Department shall arrange with local authorities or otherwise to maintain efficient detours around the portion of the State highway which is closed and, except for an unanticipated emergency as determined by the Department, shall post notice of the detour locations on the Department's website no later than 10 days before the detour becomes active. Such detour shall be plainly and conspicuously marked with signs by which traffic may be guided around that part of the highway so closed.
(Source: P.A. 100-473, eff. 6-1-18.)

(605 ILCS 5/4-408) (from Ch. 121, par. 4-408)
(Text of Section before amendment by P.A. 100-473)
Sec. 4-408. The Department may, upon application by the proper authorities of any local governmental agency, issue a permit to such agency to temporarily close to traffic any portion of a State highway for any public purpose or for any temporary needs of such agency. Such permit shall be issued only upon the explicit agreement of the local governmental agency to assume all liabilities and pay all claims for any damages which shall be occasioned by such closing and such agreement shall be made a part of every such permit. When a State highway is closed by a local governmental agency under the terms of a permit, the agency shall maintain efficient detours satisfactory to the Department around the portion of the closed highway. Such detour shall be plainly and conspicuously marked with signs by which traffic may be guided around that part of the State highway so closed.
(Source: Laws 1959, p. 196.)

(Text of Section after amendment by P.A. 100-473)
Sec. 4-408. The Department may, upon application by the proper authorities of any local governmental agency, issue a permit to such agency to temporarily close to traffic any portion of a State highway for any public purpose or for any temporary needs of such agency. Such permit shall be issued only upon the explicit agreement of the local governmental agency to assume all liabilities and pay all claims for any damages which shall be occasioned by such closing and such agreement shall be made a part of every such permit. When a State highway is closed by a local governmental agency under the terms of a permit, the agency shall maintain efficient detours satisfactory to the Department around the portion of the closed highway. Except for an unanticipated emergency as determined by the Department, the Department and the local governmental agency shall post notice of the detour locations on the Department's website and the local governmental agency's website no later than 10 days before the detour becomes active. A hyperlink on a local governmental agency's website to posted notices on the Department's website shall satisfy the requirements under this Section. A local governmental agency that does not have a website maintained by a full-time staff or a municipality with 1,000,000 or more inhabitants shall not be required to post detour locations under this Section. Such detour shall be plainly and conspicuously marked with signs by which traffic may be guided around that part of the State highway so closed.
(Source: P.A. 100-473, eff. 6-1-18.)

(605 ILCS 5/4-409) (from Ch. 121, par. 4-409)
Sec. 4-409. The Department may enter into a written contract with any other highway authority for the jurisdiction, maintenance, administration, engineering or improvement of any highway or portion thereof. The Department may also, upon application of any highway authority, authorize the highway authority to enter into a written contract with any other highway authority for the jurisdiction, maintenance, administration, engineering or improvement of any highway or portion thereof.
(Source: P.A. 79-417.)

(605 ILCS 5/4-410)
Sec. 4-410. Demonstration project. The Department shall implement a demonstration project, under which 20 of the contracts arising out of the Department's 5-year project program for fiscal years 2000 through 2004 shall have a performance-based warranty of at least 5 years, and 10 of those contracts shall be designed for a 30-year life cycle.
(Source: P.A. 91-37, eff. 7-1-99.)

(605 ILCS 5/Art. 4 Div. 5 heading)

(605 ILCS 5/4-501) (from Ch. 121, par. 4-501)
Sec. 4-501. The Department, in its name, or any county may acquire the fee simple title, or such lesser interest as may be desired, to any land, rights, or other property necessary for the construction, maintenance or operation of State highways, or necessary for locating, relocating, extending, widening or straightening any State highway, or necessary for locating, relocating, extending, widening or straightening an existing street or for laying out, establishing or opening a new street within the corporate limits of any municipality which has been designated by the Department as a street to form a part of or to connect with a State highway leading up to the corporate limits of such municipality, or necessary for any other purpose or use contemplated by this Code by purchase or by the exercise of the right of eminent domain under the eminent domain laws of this State and the Department shall not be required, in any case, to furnish bond.
When, in the judgment of the acquiring agency, it is more practical and economical to acquire the fee to the inaccessible remnants of the tracts of land from which rights-of-way are being acquired than to pay severance damages, such agency may do so by purchase or by an eminent domain proceeding.
When a part of a parcel of land is to be taken for State highway purposes and the accessible remnant is to be left in a shape or condition rendering it of little value to the owner or giving rise to claims for severance or other damages, upon written request of the owner, the acquiring agency may take the whole parcel and may sell or exchange the part not needed for highway purposes.
When acquiring land for a highway on a new location, and when a parcel of land one acre or less in area contains a single family residence, which is in conformance with existing zoning ordinances, and only a part of that parcel is required for State highway purposes causing the remainder of the parcel not to conform with the existing zoning ordinances, or when the location of the right of way line of the proposed highway reduces the distance from an existing single family residence to the right of way line to 10 feet or less, the acquiring agency shall, if the owner so demands, take the whole parcel by negotiation or condemnation. The part not needed for highway purposes may be rented, sold or exchanged by the acquiring agency.
When any farm land is acquired for State highway purposes by the exercise of the right of eminent domain, the rate of compensation to be paid by the acquiring agency shall be computed by taking into consideration the total acreage originally involved in the farm land parcel, including that portion of such parcel already part of a right of way for highway purposes but for which legal title lies in the owner of the parcel.
(Source: P.A. 81-536.)

(605 ILCS 5/4-501.5)
Sec. 4-501.5. Eminent domain. Notwithstanding any other provision of this Code, any power granted under this Code to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(605 ILCS 5/4-502) (from Ch. 121, par. 4-502)
Sec. 4-502. When the Department deems it necessary to build, widen, alter, relocate or straighten any ditch, drain or watercourse in order to drain or protect any highway or highway structure it is authorized to construct, maintain or operate, it may acquire the necessary property, or such interest or right therein as may be required, by gift or purchase or, if the compensation or damages cannot be agreed upon, by the exercise of the right of eminent domain under the eminent domain laws of this State. The Department shall not be required to furnish bond in any eminent domain proceeding.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/4-503) (from Ch. 121, par. 4-503)
Sec. 4-503. For the purpose of making subsurface soil surveys, preliminary surveys and determinations of the amount and extent of such land, rights or other property required, the Department, or any county, by its officers, agents or employees, after written notice to the known owners and occupants, if any, may enter upon the lands or waters of any person, but subject to responsibility for all damages which shall be occasioned thereby.
(Source: P.A. 84-713.)

(605 ILCS 5/4-504) (from Ch. 121, par. 4-504)
Sec. 4-504. Subject to the approval of the Governor and the consent of any department, board, commission, officer or other agency of the State government having control and custody of any land now or hereafter owned by the State, the Department is authorized to take and use such portion as may be deemed necessary for State highway purposes over such land, provided such taking and use by the Department does not interfere with the use of such land by the agency so having control and custody.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/4-505) (from Ch. 121, par. 4-505)
Sec. 4-505. In addition to whatever powers the Department may by law now possess, whenever it is necessary as an incident to the construction of a new State highway or the relocation, reconstruction, extension, widening, straightening, alteration, repair, maintenance or improvement of an existing State highway (including extensions of a new or existing State highway through or into a municipality upon a new or existing street) that the line or tracks of a railroad or railway company or the wires, poles, pipes or other facilities of a public utility, which are not then located in or upon a public street or highway, be relocated, and the Department and such company or public utility have entered into an agreement, approved by the Illinois Commerce Commission, concerning such relocation, the Department is authorized to purchase, or to acquire through the exercise of the right of eminent domain under the eminent domain law of the State, such easements, rights, lands or other property as may be necessary for the relocation of said railroad or railway line or tracks or other public utility facilities.
The Department is authorized to convey such easements, rights, lands or other property it has so purchased or acquired for said relocation of the said railroad, railway company or other public utility by deed executed by the Director of the Department.
(Source: Laws 1965, p. 428.)

(605 ILCS 5/4-508) (from Ch. 121, par. 4-508)
Sec. 4-508. (a) Except as provided in paragraphs (c) and (d) of this Section, and subject to the written approval of the Governor, the Department may dispose of, by public sale, at auction or by sealed bids, any land, rights or other properties, real or personal, acquired for but no longer needed for highway purposes or remnants acquired under the provisions of Section 4-501, provided that no such sale may be made for less than the fair appraised value of such land, rights, or property.
(b) Except as provided in paragraphs (c) and (d) of this Section, and subject to the written approval of the Governor, the Department may exchange any land, rights or property no longer needed for highway purposes or remnants acquired under the provisions of Section 4-501 of this Code for equivalent interests in land, rights or property needed for highway purposes. Where such interests are not of equivalent value cash may be paid or received for the difference in value.
(c) If at the time any property previously determined by the Department to be needed for highway purposes is declared no longer needed for such purposes, and the person from whom such property was acquired still owns and has continuously owned land abutting such property since the acquisition by the Department, the Department before making any disposition of that property shall first offer in writing that property to the person from whom such property was acquired at the current appraised value of the property. If the offer is accepted in writing within 60 days of the date of the written offer, the Department, subject to the written approval of the Governor, is authorized to dispose of such property to the person from whom such property was acquired upon payment of the appraised value. If the offer is not accepted in writing within 60 days of the date of the written offer, all rights under this paragraph shall terminate.
(d) If the Department enters into or currently has a written contract with another highway authority for the transfer of jurisdiction of any highway or portion thereof, the Department is authorized to convey, without compensation, any land, dedications, easements, access rights, or any interest in the real estate that it holds to that specific highway or portion thereof to the highway authority that is accepting or has accepted jurisdiction. However, no part of the transferred property can be vacated or disposed of without the approval of the Department, which may require compensation for non-public use.
(e) Except as provided in paragraph (c) of this Section, if the Department obtains or obtained fee simple title to, or any lesser interest, in any land, right, or other property and must comply with subdivision (f)(3) of Section 6 of Title I of the Land and Water Conservation Fund Act of 1965 (16 U.S.C. 460 l-8(f)(3)), the Historic Bridge Program established under Title 23, United States Code, Section 144, subsection (o) (23 U.S.C. 144(o)), the National Historic Preservation Act (16 U.S.C. Sec. 470), the Interagency Wetland Policy Act of 1989, or the Illinois State Agency Historic Resources Preservation Act, the Department, subject to the written approval of the Governor and concurrence of the grantee, is authorized to convey the title or interest in the land, right, or other property to another governmental agency, or a not-for-profit organization that will use the property for purposes consistent with the appropriate law.
The Department may retain rights to protect the public interest.
(Source: P.A. 95-331, eff. 8-21-07.)

(605 ILCS 5/4-508.1) (from Ch. 121, par. 4-508.1)
Sec. 4-508.1. In the event the Department obtains or has obtained fee simple title to, or any lesser interest in, any land, rights or other property under the provisions of Section 4-508 of this Code in connection with a project involving the planned construction of a federal-aid highway and that project ceases to be a federal-aid project, the Department is authorized to convey title to, or any lesser interest in, all such land, rights or property, regardless of whether any construction has taken place, to the Illinois State Toll Highway Authority without compensation when such conveyance is approved in writing by the Governor.
(Source: P.A. 83-1258.)

(605 ILCS 5/4-509) (from Ch. 121, par. 4-509)
Sec. 4-509. In addition to other powers of the Department, whenever it is necessary as an incident to the construction of a new State highway or the relocation, reconstruction, extension, widening, straightening, alteration, repair, maintenance or improvement of an existing State highway (including extensions of a new or existing State highway through or into a municipality upon a new or existing street) that property already devoted to a public use be acquired, and the Department and the public agency having jurisdiction over such property have entered into an agreement concerning the acquisition of such property, the Department is authorized to purchase, or to acquire through the exercise of the right of eminent domain, such easements, rights, lands or other property as may be necessary to replace the public property being acquired. The Department is authorized to convey to such public agency such easements, rights, lands or other property it so purchases or acquires for such replacement by deed executed by the Director of the Department.
(Source: Laws 1965, p. 2921.)

(605 ILCS 5/4-510) (from Ch. 121, par. 4-510)
Sec. 4-510. The Department may establish presently the approximate locations and widths of rights of way for future additions to the State highway system to inform the public and prevent costly and conflicting development of the land involved.
The Department shall hold a public hearing whenever approximate locations and widths of rights of way for future highway additions are to be established. The hearing shall be held in or near the county or counties where the land to be used is located and notice of the hearing shall be published in a newspaper or newspapers of general circulation in the county or counties involved. Any interested person or his representative may be heard. The Department shall evaluate the testimony given at the hearing.
The Department shall make a survey and prepare a map showing the location and approximate widths of the rights of way needed for future additions to the highway system. The map shall show existing highways in the area involved and the property lines and owners of record of all land that will be needed for the future additions and all other pertinent information. Approval of the map with any changes resulting from the hearing shall be indicated in the record of the hearing and a notice of the approval and a copy of the map shall be filed in the office of the recorder for all counties in which the land needed for future additions is located.
Public notice of the approval and filing shall be given in newspapers of general circulation in all counties where the land is located and shall be served by registered mail within 60 days thereafter on all owners of record of the land needed for future additions.
The Department may approve changes in the map from time to time. The changes shall be filed and notice given in the manner provided for an original map.
After the map is filed and notice thereof given to the owners of record of the land needed for future additions, no one shall incur development costs or place improvements in, upon or under the land involved nor rebuild, alter or add to any existing structure without first giving 60 days notice by registered mail to the Department. This prohibition shall not apply to any normal or emergency repairs to existing structures. The Department shall have 45 days after receipt of that notice to inform the owner of the Department's intention to acquire the land involved; after which, it shall have the additional time of 120 days to acquire such land by purchase or to initiate action to acquire said land through the exercise of the right of eminent domain. When the right of way is acquired by the State no damages shall be allowed for any construction, alteration or addition in violation of this Section unless the Department has failed to acquire the land by purchase or has abandoned an eminent domain proceeding initiated pursuant to the provisions of this paragraph.
Any right of way needed for additions to the highway system may be acquired at any time by the State or by the county or municipality in which it is located. The time of determination of the value of the property to be taken under this Section for additions to the highway system shall be the date of the actual taking, if the property is acquired by purchase, or the date of the filing of a complaint for condemnation, if the property is acquired through the exercise of the right of eminent domain, rather than the date when the map of the proposed right-of-way was filed of record. The rate of compensation to be paid for farm land acquired hereunder by the exercise of the right of eminent domain shall be in accordance with Section 4-501 of this Code.
Not more than 10 years after a protected corridor is established under this Section regardless of whether the corridor is established before or after the effective date of this amendatory Act of the 97th General Assembly, and not later than the expiration of each succeeding 10 year period, the Department shall hold public hearings to discuss the viability and feasibility of the protected corridor. In the case of a protected corridor established prior to 10 years before the effective date of this amendatory Act of the 97th General Assembly, the hearing shall be conducted within 6 months of the effective date of this amendatory Act of the 97th General Assembly. The Department shall retain the discretion to maintain any protected corridor established under this Section, but shall give due consideration to the information obtained at the hearing and, if the Department in its discretion determines that construction of the roadway is no longer feasible, the Department shall abolish the protected corridor.
(Source: P.A. 97-279, eff. 8-8-11.)

(605 ILCS 5/4-511) (from Ch. 121, par. 4-511)
Sec. 4-511.
In addition to whatever powers the Department may by law now possess whenever it is necessary for the Department as an incident to the construction of a new State highway or the relocation, reconstruction, extension, widening, straightening, alteration, repair, maintenance or improvement of an existing highway (including extension of a new or existing State highway through or into a municipality upon a new or existing street) to acquire property occupied by a structure which must be removed or demolished in order to construct such highway, then the Department may acquire within a one mile radius of such structure such other unimproved or improved but unoccupied easements, rights, lands or other property by purchase or through the exercise of the right of eminent domain, for the purpose of:
(a) Providing a site on which such structure may be replaced or relocated by the Department in order that the structure or its replacement thereof may continue to be used in conformance with the use previously made thereof, provided that the use of such site shall be in accordance with applicable zoning requirements and building codes. The Department is authorized to replace, restore and rehabilitate such site and structure in its entirety including but not limited to providing a suitable foundation, installing heating, lighting, water, sewage and other necessary facilities and appurtenances. After the construction of the replacement structure or relocation, restoration and rehabilitation of any existing structure, the Department may sell or exchange such structure and site on which it is located in the manner provided by Section 4-508 of this Code and may insert in any instrument or deed covering such sale or exchange, such covenants and agreements insuring compliance with this Section which covenants and agreements shall run with the land.
(b) Providing a site on which such structure may be replaced, relocated, restored or rebuilt by the owner thereof in order that the structure or its replacement thereof may continue to be used in conformance with the use previously made thereof provided that the use of such site shall be in accordance with applicable zoning requirements and building codes. The Department is authorized to exchange such easements, rights, lands or other property with the owner of the property required for the highway construction in a manner provided by Section 4-508 of this Code and may insert in any instrument or deed covering such exchange, such covenants and agreements insuring compliance with this Section which covenants and agreements shall run with the land.
The Department may enter into an agreement or agreements with any department, board, commission, officer or agency of federal or state government, its political subdivisions and municipal corporations or with any private person, firm or corporation in order to carry out the purpose of this Section.
(Source: P.A. 77-1577.)

(605 ILCS 5/4-512)
Sec. 4-512. Street closing or relocating. The Department shall not, under any circumstance, give its approval to any plan or request that would permanently close or relocate that portion of 55th Street lying between East Avenue and Joliet Road, located within Cook County.
(Source: P.A. 88-242.)



Article 5 - County Administration Of Highways

(605 ILCS 5/Art. 5 heading)

(605 ILCS 5/Art. 5 Div. 1 heading)

(605 ILCS 5/5-101) (from Ch. 121, par. 5-101)
Sec. 5-101. The county board of each county shall have the powers and duties stated in Sections 5-101.1 to 5-101.11, inclusive.
(Source: Laws 1965, p. 1000.)

(605 ILCS 5/5-101.1) (from Ch. 121, par. 5-101.1)
Sec. 5-101.1. To have general supervision of all county highways in the county, subject to the provisions of Section 4-101.1.
(Source: P.A. 85-853.)

(605 ILCS 5/5-101.2) (from Ch. 121, par. 5-101.2)
Sec. 5-101.2. To levy taxes and expend funds, either general or special, in accordance with law for highway purposes.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/5-101.3) (from Ch. 121, par. 5-101.3)
Sec. 5-101.3. To construct any county highway, including the lighting thereof, in the discretion of the county board out of any funds available for such purpose, and to construct State highways, provided that any construction of a State highway shall be according to plans and specifications approved by the Department.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/5-101.4) (from Ch. 121, par. 5-101.4)
Sec. 5-101.4. To appropriate funds to aid in the construction of township and district highways in any part of the county.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/5-101.5) (from Ch. 121, par. 5-101.5)
Sec. 5-101.5. When in any county of 500,000 inhabitants or more bonds of the county have been authorized by vote of the people of the county for the purpose of aiding in the construction of highways, to employ the proceeds of such bonds in aiding in the construction or widening of any highways in such county, including State and county highways therein.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/5-101.6) (from Ch. 121, par. 5-101.6)
Sec. 5-101.6. To appoint a county superintendent of highways in the manner provided by Division 2 of this Article.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/5-101.7) (from Ch. 121, par. 5-101.7)
Sec. 5-101.7. To accept, receive and use as county funds for the purpose of constructing county highways money turned over to the county by a road district as provided by Section 5-606 of this Code, or by a municipality, or by any person; and to accept and use donations from any source for the purpose of constructing any highway within the county.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/5-101.8) (from Ch. 121, par. 5-101.8)
Sec. 5-101.8. Whenever any county highway is laid out, widened or altered in accordance with this Article, to cause a plat thereof to be made and recorded in the office of the recorder of the county (or in the office of the registrar of titles for the county if appropriate) in accordance with the provisions of Section 9 of "An Act to revise the law in relation to plats", approved March 21, 1874, as amended.
(Source: P.A. 83-358.)

(605 ILCS 5/5-101.9) (from Ch. 121, par. 5-101.9)
Sec. 5-101.9. To exercise any other power and perform any other duty prescribed in this Code.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/5-101.10) (from Ch. 121, par. 5-101.10)
Sec. 5-101.10. To place, erect and maintain on county highways all traffic control devices and signs authorized by this Code or by "The Illinois Vehicle Code", approved September 29, 1969, as amended.
(Source: P.A. 83-333.)

(605 ILCS 5/5-101.11) (from Ch. 121, par. 5-101.11)
Sec. 5-101.11. Whenever it considers such purchase or lease advisable, to purchase or lease highway construction and maintenance equipment under contracts providing for payment in installments over a period of time of not more than 10 years with interest on the unpaid balance owing not to exceed the amount permitted pursuant to "An Act to authorize public corporations to issue bonds, other evidences of indebtedness and tax anticipation warrants subject to interest rate limitations set forth therein", approved May 26, 1970, as amended.
(Source: P.A. 85-293.)

(605 ILCS 5/5-102) (from Ch. 121, par. 5-102)
Sec. 5-102. Upon the effective date of this Code the highways comprising the county highway system in each county are those highways that, on such date, are defined as county highways by Section 2-102 and 2-204 of this Code.
Additions to and deletions from the county highway system may be made in the manner prescribed in this Code. Highways added to the county highway system shall be as nearly as possible highways connecting the principal municipalities and trading points in each county with each other, and also with the principal municipalities and trading points in other counties.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/5-103) (from Ch. 121, par. 5-103)
Sec. 5-103. Immediately after the effective date of this Code, the Department shall indicate the highways in each county highway system under the provisions of this Code on such effective date by marking them upon a map which shows the public roads and section lines in the county and shall file such map with the county clerk. The county clerk shall enter the map among his official records, and no changes in the county highway routes indicated thereon shall be made except when a change has been made in the county highway system in accordance with the provisions of Section 5-105 of this Code or when a county highway or part of it is vacated or relocated in accordance with Sections 5-109 or 5-110 of this Code.
(Source: Laws 1967, p. 3388.)

(605 ILCS 5/5-104) (from Ch. 121, par. 5-104)
Sec. 5-104. Except as otherwise provided in this Code, no mileage shall be added to a county highway system after the effective date of this Code, if such addition causes the total mileage of highways in the county highway system of the county to exceed 35% of the total rural public highway mileage in a county having less than 500,000 inhabitants or 75% of the total rural public highway mileage in a county having 500,000 inhabitants or more. When 80% of the maximum permissible county highway system mileage in a county is of proper width and alignment and has been satisfactorily improved with oiled earth, gravel, macadam, portland cement concrete, bituminous concrete or brick on a portland cement concrete base, or other hard-surfaced type of pavement, patented or otherwise, (including surface or subsurface drainage, grading, bridges and culverts thereon having adequate design and roadway width and satisfactory horizontal and vertical alignment and capable of sustaining highway traffic with safety), as determined by the Department, such county may, in the manner provided by Section 5-105, add to its existing highways in the county highway system, additional highway mileage to the extent of 10% of the permissible highway mileage of county highways in the county.
The total rural public highway mileage in a county shall be determined and published by the Department.
In determining the maximum permissible county highway system mileage of any county under this Section the mileage of county highways within the corporate limits of a municipality shall not be considered.
(Source: P.A. 85-784; 85-832; 85-854.)

(605 ILCS 5/5-105) (from Ch. 121, par. 5-105)
Sec. 5-105. Temporary closings of county highways, or changes in highways making up a part of the county highway system, including additions to and deletions from such system, may be made by resolution of the county board, subject to the approval of the Department. Highways permanently removed from the county highway system which do not become part of the State highway system shall become part of the township and district road system if in a rural area, or the municipal street system if in a municipality. Such permanent changes shall be indicated on the map provided for by Section 5-103 of this Code or a corrected map may be substituted therefor. The provisions of this Section do not apply to the vacation or relocation of a county highway or part of it pursuant to Sections 5-107, 5-109 or 5-110 of this Code. However, a change occasioned by the vacation or relocation of a county highway or part of it pursuant to Sections 5-107, 5-109 or 5-110 of this Code shall be indicated on the map provided for by Section 5-103 in the same manner as changes made under this Section.
(Source: Laws 1967, p. 3388.)

(605 ILCS 5/5-106) (from Ch. 121, par. 5-106)
Sec. 5-106. The county board may, by resolution approved by the Department, designate a route on existing streets in a municipality as a municipal extension of a county highway or may designate a route for a municipal extension of a county highway on a new location in a municipality. Such designation shall be made so as to form a continuous route for a county highway through the municipality or so as to end a route for a county highway at a point within the municipality, as the case may be, as will best serve traffic needs.
Routes designated as municipal extensions of a county highway as provided in this Section shall not, by virtue of such designation, become a part of the county highway system. However, for the purposes of preparing plans and specifications, acquisition of right-of-way, the performance of all things necessary to the commencement of a construction or improvement project on a part or all of such a route by the county and the use of county highway or motor fuel tax funds therefor, such route shall be treated and considered as though it were then a part of the county highway system.
Upon the commencement by the county of a construction or improvement project on a part or all of a route so designated as such a municipal extension, the part so to be constructed or improved shall thereupon become a part of the county highway system.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/5-107) (from Ch. 121, par. 5-107)
Sec. 5-107. Relocations of county highways may be made during the improvement thereof according to plans approved by the county board and the Department. Upon completion of the relocated highway and its opening to public travel, the new location shall become the location of the county highway and the county shall have full authority over the relocated highway and that portion of the original location not incorporated into the new location. For any portion of the original location not incorporated into the new location, the county board, by the process established by law, may transfer road jurisdiction to another highway authority or vacate, transfer, or sell the property interest.
Pending the completion and opening of the relocation, the county board shall have full authority over the existing county highway and shall also have power to lay out the relocation, acquire rights-of-way, by condemnation or otherwise, and take whatever action is necessary to effect the laying out, improving, and opening of the county highway upon the relocation.
(Source: P.A. 96-1001, eff. 1-1-11.)

(605 ILCS 5/5-108) (from Ch. 121, par. 5-108)
Sec. 5-108. The Department shall assign a number to each county highway in each county and all county highways shall always be designated by a number. The Department may from time to time renumber such county highways.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/5-109) (from Ch. 121, par. 5-109)
Sec. 5-109. When the county board determines that the public and economic interest is served by vacating a county highway or part of it, it may vacate that highway or part of it by resolution adopted by the favorable vote of 2/3 of the members of the county board, subject to the approval of the Department. The vote of each member shall be entered on the records of the county board. Prior to acting on such vacation resolution, the county board shall give at least 10 days' notice of the time and place of the county board meeting at which said resolution is to be considered, by publication in at least one newspaper published in the township or road district, or in the absence of such published newspaper, in at least one newspaper of general circulation in the township or road district, or in the absence of such generally circulated newspaper at the time prescribed for notice, by posting notices in 5 of the most public places in the township or road district in the vicinity of the road to be vacated.
The resolution may provide that it is not effective until the owners of property abutting on the highway or part of it to be vacated pay compensation in an amount which, in the judgment of the county board, is not in excess of the fair market value of a similar acreage abutting the highway. If there are public service facilities on the highway or part of it, the resolution shall reserve to the public body or public utility owning the facilities, the property, rights of way and easements existing at the time of vacating the highway for the maintenance, renewal and reconstruction of the same.
The determination of the county board that the nature and extent of the public and economic interest to be served warrants the vacation, reconstruction or relocation pursuant to this Section or Section 5-110 of the Code of any county highway or part of it, is conclusive, and the passage of the resolution is sufficient evidence of that determination, whether recited in the resolution or not. The relief to the public from further burden and responsibility of maintaining a highway or part of it constitutes a public and economic interest authorizing the vacation or relocation.
When property is damaged by the vacation of a county highway or part of it, the damage shall be ascertained and paid as provided by law.
(Source: Laws 1967, p. 3388.)

(605 ILCS 5/5-110) (from Ch. 121, par. 5-110)
Sec. 5-110. Upon the vacation of a county highway or part of it, the county board shall cause a legal description of the highway or the part of it vacated to be recorded in the office of the recorder. The recorder shall mark any recorded plat of the highway in a manner that shows the vacation and indicates the book and page number where the description is recorded.
The provisions of Section 5-109 and this Section 5-110 shall not apply where the county board has ordered a highway or part thereof to be closed for a specified period of time, to be reconstructed thereafter. The provisions of Section 5-109 shall not apply where the county board has ordered a highway or part thereof to be vacated permanently to be reconstructed and dedicated in a new location.
(Source: P.A. 83-358.)

(605 ILCS 5/Art. 5 Div. 2 heading)

(605 ILCS 5/5-201) (from Ch. 121, par. 5-201)
Sec. 5-201. In each county with a population greater than 3,000,000, there shall be a county superintendent of highways. In each county with a population less than 3,000,000, there shall be a county engineer. On the effective date of this amendatory Act of 1991, in every county with a population less than 3,000,000, the county engineer shall succeed to all the powers and duties enjoyed by the county superintendent of highways immediately before that date. On and after the effective date of this amendatory Act of 1991, "county superintendent of highways" means "county engineer" or "county superintendent of highways" wherever it appears in this Code, unless a contrary intention is clearly indicated.
In the appointment of a county engineer or superintendent of highways, the county board and the Department shall proceed as follows:
(1) Should the board desire to reappoint the

incumbent, it shall do so within 100 days before or after his term of office expires; however, prior to each reappointment, the board shall request and receive the consent of the Department to such reappointment, and the Department shall not withhold such consent except for incompetence or neglect of duty.

(2) Should the board desire to appoint someone other

than the incumbent, it shall, within 100 days before or after the incumbent's term expires or a vacancy occurs, submit to the Department a list of not more than 5 persons, residents of the State, who are candidates for the office.

Each candidate shall hold a currently valid

certificate of registration as a registered professional engineer issued under the provisions of the Professional Engineering Practice Act of 1989, except that any candidate who holds the office of county superintendent of highways in any county on January 1, 1980, shall not be required to hold a certificate.

Each candidate shall also have at least one of the

following qualifications:

(a) a baccalaureate degree in engineering from a

reputable school and at least 2 years experience in civil and highway engineering or in the construction and maintenance of streets or highways, or both; or

(b) at least 10 years practical experience in

civil and highway engineering or in the construction and maintenance of streets or highways, or both, at least 2 years of which shall be administrative experience of a scope comparable to that of the office for which he is a candidate; however, each of the first 3 academic years attendance at a reputable engineering school shall be considered as equivalent to 2 years practical experience in civil and highway engineering or experience in the construction and maintenance of streets or highways.

Upon the submission of a list of candidates by a

county board, the Department shall proceed to determine if each candidate meets either of the above qualifications. The Department shall thereupon hold an appropriate examination for the candidates which it has found to meet one of the qualifications, and shall certify to the county board the names of the candidates who made satisfactory grades in the examination. The County board shall then appoint as county engineer or superintendent of highways one of the candidates so certified by the Department. If no candidate makes a satisfactory grade, the Department shall so certify to the county board, and the county board and Department shall proceed in like manner until an appointment is made.

(3) Should the board desire to consider for

appointment both the incumbent and other candidates, the procedure shall be as above outlined in this Section except that final action of the county board on the question of reappointing the incumbent shall be delayed until the county board receives the first certification of results of the examination from the Department. In case no candidate on the first list submitted by the county board made a satisfactory grade in the examination, the county board shall not submit a second list but shall proceed to reappoint the incumbent.

As between persons equally competent and qualified to hold the office of county engineer or superintendent of highways, preference in the appointment shall be given residents of the county.
Any 2 or more counties may, with the approval of the Department, appoint the same person as county engineer or superintendent of highways for each of the counties and may by agreement provide for the proportionate share of the salary and expenses of the appointee to be borne by each county. However, if a county board desires to appoint as county engineer or superintendent of highways of that county a person who at that time is the county engineer or superintendent of highways of another county, the person shall not be required to take the examination given by the Department and shall not be required to accept the appointment without his consent.
No part of any moneys appropriated by the State for the building and maintaining of county highways shall be apportioned to any county unless a county engineer or superintendent of highways has been appointed.
(Source: P.A. 86-1475; 87-217; 87-895.)

(605 ILCS 5/5-201.1) (from Ch. 121, par. 5-201.1)
Sec. 5-201.1. In each county of more than 600,000 inhabitants but less than 3,000,000 inhabitants, there shall be a County Division of Transportation with a county director of the Division of Transportation.
The chairman of the county board, with the advice and consent of the county board, shall appoint a director from a list of qualified applicants. The appointee shall have demonstrated experience in the area of management and administration.
The county board shall notify the Department of the appointment of the director.
(Source: P.A. 84-756.)

(605 ILCS 5/5-202) (from Ch. 121, par. 5-202)
Sec. 5-202. (a) Except as provided under subsection (b) of this Section the term of office of each county superintendent of highways is 6 years and until his successor is appointed and qualified. He shall receive a salary fixed by the county board, and shall also be allowed his actual traveling and other expenses incurred in the discharge of the duties of his office, his salary and expenses to be payable out of any general or highway funds of the county. The county board shall provide all equipment and personnel reasonably required by the county superintendent of highways in the discharge of the duties of his office.
(b) Each county superintendent of highways appointed in a county of more than 600,000 inhabitants but less than 3,000,000 inhabitants shall serve at the pleasure of the county board beginning with the first appointee to take office after the expiration of the remaining term of the county superintendent of highways in office on the effective date of this amendatory Act of 1985.
(Source: P.A. 84-756.)

(605 ILCS 5/5-202.1) (from Ch. 121, par. 5-202.1)
Sec. 5-202.1. In counties of more than 600,000 inhabitants but less than 3,000,000 inhabitants, the county director of the Division of Transportation shall hold the position as an employee of the county board.
(Source: P.A. 84-756.)

(605 ILCS 5/5-203) (from Ch. 121, par. 5-203)
Sec. 5-203. Any county superintendent of highways may be removed from office by the county board for incompetence, neglect of duty or malfeasance in office. In any proceeding to remove a county superintendent of highways from office a petition shall be filed with the county board naming such officer as respondent and setting forth the particular facts upon which the request for removal is based. The county board shall set the matter for hearing not earlier than 5 days after service upon the respondent, which service shall be the same as in civil actions. The county board shall thereupon proceed to a determination of the charges and shall enter an order either dismissing the charge against the county superintendent of highways or removing him from office.
The decision of the county board is subject to judicial review under the Administrative Review Law as now or hereafter amended.
(Source: P.A. 82-783.)

(605 ILCS 5/5-203.1) (from Ch. 121, par. 5-203.1)
Sec. 5-203.1. In counties of more than 600,000 inhabitants but less than 3,000,000 inhabitants, any county director of the Division of Transportation shall serve at the pleasure of the appointing authority.
(Source: P.A. 84-756.)

(605 ILCS 5/5-204) (from Ch. 121, par. 5-204)
Sec. 5-204. Whenever the office of county superintendent of highways is vacant, the county board may with the consent in writing of the Department appoint any competent person as acting county superintendent of highways until the vacancy is filled in the manner provided in Section 5-201.
The office shall not be deemed vacant except at the end of the incumbent's 6 year term or in case of his death, his removal from office in accordance with the provisions of Section 5-203, or his resignation submitted in writing to the county board. However, if the incumbent enters the military service of the United States, the county board may, with the approval of the Department, appoint any competent person as acting county superintendent of highways to perform the duties of the office until the end of the incumbent's 6 year term or the discharge of the incumbent from such service, whichever shall first occur.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/5-204.1) (from Ch. 121, par. 5-204.1)
Sec. 5-204.1. In any county of more than 600,000 inhabitants but less than 3,000,000 inhabitants, the county board chairman may appoint any competent person as acting director whenever a vacancy exists and until such vacancy is filled as in Section 5-201.1.
(Source: P.A. 84-756.)

(605 ILCS 5/5-205) (from Ch. 121, par. 5-205)
Sec. 5-205. Functions generally. The county superintendent of highways shall, subject to the general supervision of the county board and to the rules and regulations of the Department, perform the functions stated in the following Sections preceding Division 3.
(Source: P.A. 88-572, eff. 8-11-94.)

(605 ILCS 5/5-205.1) (from Ch. 121, par. 5-205.1)
Sec. 5-205.1. Prepare or cause to be prepared, plans, specifications and estimates for all bridges and culverts to be built by the county, or by one or more road districts, and supervise the construction of all such bridges and culverts. When the clear span length of the bridge or culvert is more than 30 feet, the plans and specifications, before being finally adopted, shall be submitted to the Department for approval.
(Source: Laws 1965, p. 2719.)

(605 ILCS 5/5-205.2) (from Ch. 121, par. 5-205.2)
Sec. 5-205.2.
Act for the county in all matters relating to the supervision of the construction or maintenance of any highway constructed or maintained in whole or in part at the expense of the county.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/5-205.3) (from Ch. 121, par. 5-205.3)
Sec. 5-205.3. Advise the highway commissioners of the road districts in his county, when requested in writing, and direct, as otherwise provided in this code, the highway commissioners of the road districts in his county, as to the best methods of construction, repair, or maintenance of township and district roads. The grades of such roads in such road districts shall be constructed according to plans approved by the county superintendent of highways.
(Source: P.A. 80-1444.)

(605 ILCS 5/5-205.4) (from Ch. 121, par. 5-205.4)
Sec. 5-205.4. Upon the request of the highway commissioner of any road district in the county, prepare or cause to be prepared all maps, plans, specifications and estimates of cost needed in order to comply with the provisions of Section 6-701.1 of this Code.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/5-205.5) (from Ch. 121, par. 5-205.5)
Sec. 5-205.5. Supervise the construction or maintenance of all county highways within the county.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/5-205.6) (from Ch. 121, par. 5-205.6)
Sec. 5-205.6. Keep a record of all contracts or purchases of materials, machinery or apparatus to be used in road construction in excess of $5,000 approved by him in any road district as hereinafter provided in this Code.
(Source: P.A. 81-693.)

(605 ILCS 5/5-205.7) (from Ch. 121, par. 5-205.7)
Sec. 5-205.7. In counties in which a county unit road district has been established, subject to the direction of the county board, act for the county in all matters relating to the construction and maintenance of county unit district roads.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/5-205.8) (from Ch. 121, par. 5-205.8)
Sec. 5-205.8. Perform such other duties as may be prescribed by law and the rules and regulations of the Department. Other than as above specifically indicated, the county superintendent of highways and county director of the Division of Transportation shall be regarded as a deputy to the Department. However, no county superintendent of highways shall be required without his consent, and the consent of the county board of the county in whose employ he is, to perform services in any other county.
(Source: P.A. 84-756.)

(605 ILCS 5/5-205.9)
Sec. 5-205.9. Report to road district treasurer. If requested by the treasurer of a road district in the county, the county superintendent of highways shall report to the treasurer the balance, on the last day of each 6-month period ending on May 1 and November 1, of the road district's moneys administered by the county superintendent of highways. The report shall be made within 30 days after the end of each 6-month period. This Section applies only to counties with a population less than 3,000,000.
(Source: P.A. 88-572, eff. 8-11-94.)

(605 ILCS 5/5-205.10)
Sec. 5-205.10. Discontinuance of a coterminous township. If township organization is discontinued as provided in Articles 27 and 28 of the Township Code, then the coterminous municipality shall assume the duties of highway commissioner under this Code.
(Source: P.A. 98-127, eff. 8-2-13; 99-474, eff. 8-27-15.)

(605 ILCS 5/Art. 5 Div. 3 heading)

(605 ILCS 5/5-301) (from Ch. 121, par. 5-301)
Sec. 5-301. In order to properly plan the utilization of motor fuel tax funds each County Superintendent of Highways, except for those in a county with a population of 185,000 or less, shall be required to develop and update a 20 year long-range highway transportation plan. The plan shall contain an estimate of revenues which will become available during that period and a statement of intention with respect to the construction, maintenance, and other related work to be done insofar as it is possible to make such estimates. In addition, the long-range plan shall show the location of existing county highways and the general corridors of future highways, the projected future traffic usage on each highway for a 20 year period, a tabulation showing the design standards and the geometric features associated with different levels of traffic usage, and a listing of the major improvements anticipated within 5 years of the date of each plan. A copy of the plan shall be filed with the Secretary of the Department of Transportation. A copy of the plan as it relates to each city over 5,000 population in the county shall be filed with the clerk of each municipality. The initial plan shall be on file with designated agencies by July 1, 1971, and shall be updated on an annual basis thereafter.
(Source: P.A. 85-853.)

(605 ILCS 5/Art. 5 Div. 4 heading)

(605 ILCS 5/5-401) (from Ch. 121, par. 5-401)
Sec. 5-401. Subject to the general supervisory powers of the Department under this Code, all highways in the county highway system shall be under the direct control and supervision of the county board of the county in which such county highways are located, and the county board shall repair, maintain and construct such county highways by contract or with its own forces.
However, gravel and macadam highways constructed or partially constructed prior to July 1, 1929 as State aid roads under the provisions of "An Act to revise the law in relation to roads and bridges", approved June 27, 1913, as amended, and required to be maintained equally by the county and the Department under the provisions of Section 32 of that Act shall continue to be so maintained.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/5-402) (from Ch. 121, par. 5-402)
Sec. 5-402. When motor fuel tax funds, federal aid road funds or other funds received from the State are used to finance, in whole or in part, the construction of a highway, or section thereof, by a county, supervision and approval of such project by the Department is mandatory except as hereinafter provided, and the county shall proceed in the manner set forth in Section 5-403.
Any county may construct a county highway, or section thereof, without supervision or approval of such project by the Department if no motor fuel tax funds, federal aid road funds or other funds received from the State are used to finance such construction. However, at the option of the county and by proceeding in the manner set forth in Section 5-403, any county highway construction project may be performed under the supervision of and approval by the Department even though no motor fuel tax funds, federal aid road funds or other funds received from the State are used to finance such construction.
The Department, upon satisfying itself that the County Highway Superintendent's Office in a county is adequately organized, staffed, equipped and financed to discharge satisfactorily the duties and requirements of this Section, may grant a county permission to construct or maintain highways or sections thereof when such projects are financed in whole or in part with any road funds received from the State except Federal-aid funds, without approval and supervision of the Department, providing the county will enter into an agreement of understanding with the Department. The Department, in cooperation with the several counties, shall establish the terms of the agreement of understanding to insure that the funds are expended in a manner as prescribed by law and rules and regulations deemed necessary by the Department. The approval and supervision of the Department may be required anew if the Department determines that a county which was exempted from such approval and supervision has not satisfactorily complied with the terms of the agreement of understanding.
(Source: P.A. 76-1850.)

(605 ILCS 5/5-403) (from Ch. 121, par. 5-403)
Sec. 5-403.
When any highway construction projects by a County are to be performed under the supervision and approval of the Department the procedure shall be as follows:
The county board shall, by one or more resolutions, specify the particular section or sections of highway to be constructed and the amount or amounts to be used for such construction. The resolution or resolutions shall be submitted to the Department for its approval. One resolution may be submitted for more than one project. When the resolution or resolutions have been approved by the Department, the county shall cause surveys, plans, specifications and estimates of such construction to be made and submitted to the Department for approval.
Upon receiving such approval, the county may advertise for bids and let contracts for such construction to the lowest responsible bidder; or with the approval of the Department, do the work itself through its officers, agents and employees. No contract shall be let without the approval of the Department. The Department shall have general supervision of such construction whether done by the county or by contract. Upon completion of the construction, if it is found by the Department that such construction has been in accordance with the specifications, plans, surveys, and contracts (if the construction was by contract), the Department shall so certify to the county.
(Source: P.A. 77-632.)

(605 ILCS 5/5-405) (from Ch. 121, par. 5-405)
Sec. 5-405. County highways may be constructed or improved on county lines. In case two counties desire to secure the construction or improvement of a county highway situated upon or near the boundary line between them, the respective county boards thereof may, by appropriate resolutions, initiate proceedings therefor. To this end such county boards may, by concurring resolutions, fix the portion of the total cost of construction which should be borne by each county.
In all proceedings contemplating the construction or improvement of a county line highway as herein provided, all acts of each county board relative thereto, together with the result of any vote upon the question of levying a tax or issuing bonds as provided herein, shall be communicated by the county clerk of each county to the county clerk of the other county.
In case either county refuses to take the steps necessary to secure the construction or improvement of such county line highway as herein provided, then all prior proceedings relative thereto on the part of the other county shall be regarded as suspended.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/5-406) (from Ch. 121, par. 5-406)
Sec. 5-406. Where the county board of any county deems it necessary to connect any county highway with any county or State highway situated within an adjoining county, or to construct an interchange at the intersection of any county, State, or interstate highway situated within an adjoining county, the county board may by resolution of record request the county board of the adjoining county to improve such connection to the county line or construct such interchange, and the county board making said request is authorized to turn over to the adjoining county making such improvement or constructing the interchange, such part of the cost of the improvement or interchange as may be agreed upon between such counties, subject to the approval of the Department.
(Source: P.A. 85-136.)

(605 ILCS 5/5-407) (from Ch. 121, par. 5-407)
Sec. 5-407. When a highway leading to a public ferry over a river which is the boundary line between two counties, is subject to inundation and flood damage, such highway in either or both of such counties may be constructed, repaired or maintained by the adjoining counties, or either of them, or may be partly constructed, repaired or maintained by both or either of such counties.
The county boards of such adjoining counties may enter into a contract as to the proportion of the expense of construction, repair or maintenance to be borne by each, and such contracts shall be judicially enforceable; or either county may construct or maintain, or assist in the construction and maintenance of such highway in either or both counties.
(Source: P.A. 83-345.)

(605 ILCS 5/5-408) (from Ch. 121, par. 5-408)
Sec. 5-408. The county board, with the approval of the corporate authorities in the case of a municipality with a population of over 500, and in its own discretion in the case of a municipality with a population of 500 or less, may construct or maintain with county funds a highway or street, or part thereof, lying within the corporate limits of any municipality within the county, to connect or complete a county highway located to the corporate limits of such municipality.
(Source: Laws 1965, p. 1070.)

(605 ILCS 5/5-409) (from Ch. 121, par. 5-409)
Sec. 5-409. Partial payments on contracts let by a county for highway work may be made as the work progresses but no payment in excess of 90% of the value of the work then completed may be made until 50% of the work has been completed. After 50% of the work is completed, the county may, in its discretion, make partial payments without any further retention, provided that satisfactory progress is being made and provided that the amount retained is not less than 5% of the total adjusted contract price.
At the discretion of the county and with the consent of the surety, a semi-final payment may be made when the principal items of the work have been satisfactorily completed. Such payment shall not exceed 90% of the amount retained nor reduce the amount retained to less than 1% of the adjusted contract price nor less than $500.00.
Final payment under the contract shall not be made until it is shown that all money due for any labor, material, apparatus, fixtures or machinery furnished to the contractor or other indebtedness of the contractor incurred in connection with such work has been paid.
Furthermore, if the contract is one that was approved by the Department, no final payment shall be made until the county has received approval by the Department to do so.
This Section is also subject to the provisions of Section 23 of the Mechanics Lien Act.
(Source: P.A. 96-328, eff. 8-11-09.)

(605 ILCS 5/5-410) (from Ch. 121, par. 5-410)
Sec. 5-410. The county board is authorized to enter into agreements with any municipal corporation, terminable in the discretion of the county board, for the municipal corporation to maintain any county highway, or any part thereof, located within the municipal corporation, such maintenance to be under the supervision of the county superintendent of highways. Any such agreement entered into prior to the effective date of this Code is validated.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/5-410.1) (from Ch. 121, par. 5-410.1)
Sec. 5-410.1. The county board may surrender jurisdiction over the right-of-way and improvements of all or part of a county highway, street or road to a municipality by agreement as provided in Section 11-91.2-1 of the Illinois Municipal Code, as now or hereafter amended.
(Source: P.A. 85-1421.)

(605 ILCS 5/5-411) (from Ch. 121, par. 5-411)
Sec. 5-411. On all county highways which have all-weather travel surfaces the county board shall provide for the construction and maintenance of all-weather surfaces at boxes used for the receipt of United States mail.
The rules, regulations and specifications adopted by the Department governing the erection and maintenance of boxes for the receipt of United States mail on State highways shall apply to and govern the erection and maintenance of such boxes on such county highways.
(Source: Laws 1959, p. 1800.)

(605 ILCS 5/5-412) (from Ch. 121, par. 5-412)
Sec. 5-412. The county board, of each county, may contract with persons growing row crops on land adjacent to county highways to buy standing strips of such crops to remain in place to act as snow breaks along such highways in those places where experience shows that drifting snow has been an obstruction to traffic. The contract price to be paid by the county board in any such case shall be the higher of the market price in the local area of such crop at the time of contracting or the current Commodity Credit Corporation target price. An additional sum of money equal to at least 10% of the contract price may be paid to the grower as an inconvenience fee.
(Source: P.A. 100-46, eff. 1-1-18.)

(605 ILCS 5/5-413) (from Ch. 121, par. 5-413)
Sec. 5-413. Access roads and driveways for private and public use may, upon receipt of a permit from the county superintendent of highways, be laid out from a county highway in accordance with regulations adopted by the county board.
(Source: P.A. 85-808.)

(605 ILCS 5/5-414)
Sec. 5-414. Permit for temporary closing. The county engineer may, upon application by the proper authorities of any governmental agency or person, issue a permit to the agency or person to temporarily close to traffic any portion of a county highway for any public purpose or any temporary needs of the agency in accordance with regulations adopted by the County Board.
(Source: P.A. 91-775, eff. 6-9-00.)

(605 ILCS 5/Art. 5 Div. 5 heading)

(605 ILCS 5/5-501) (from Ch. 121, par. 5-501)
Sec. 5-501. When it is necessary to construct or repair any bridge, culvert, drainage structure or grade separation, including approaches thereto, on, across or along any public road in any road district in the county, or on any street in any municipality of less than 15,000 population in the county, or on or across a line which forms the common boundary line between any such road districts or such municipalities, in which work the road district, or such municipality is wholly or in part responsible, and the cost of which work will be more than .02% of the value of all the taxable property in such road district or municipality, as equalized or assessed by the Department of Revenue, and the tax rate for road purposes in such road district was in each year for the 2 years last past not less than the maximum allowable rate provided for in Section 6-501 of this Code, or the tax rate in such municipalities for corporate purposes was in each year for the 2 years last past for the full amount allowed by law to be extended therein for such corporate purposes, the highway commissioner, the city council or the village board of trustees, as the case may be, may petition the county board for aid, and if the foregoing facts shall appear, the county board shall appropriate from the "county bridge fund" in the county treasury a sufficient sum to meet one-half the expense of constructing or repairing such bridge, culvert, drainage structure or grade separation, including approaches thereto, on condition that the road district or municipality asking for aid shall furnish the other one-half of the required amount. In counties in which a property tax extension limitation is imposed under the Property Tax Extension Limitation Law and the imposition of the property tax extension limitation prevents a road district from levying taxes for road purposes at the maximum allowable rate, a road district may retain its eligibility if, at the time the property tax extension limitation was imposed, the road district was levying at the maximum allowable rate and continues to levy the maximum allowable amount after the imposition of the property tax extension limitation. If, however, the road district has increased its tax rate for such purposes to a rate in excess of .05% but not exceeding .25%, as provided in Section 6-508 of this Code, the amount required to be appropriated by the county shall be in accordance with the provisions of Section 5-501 of this Code, to the extent that the County and township rates are identical. For purposes of this Section, the maximum allowable tax rate for the 2 years last past shall be determined by using the last certified equalized assessed valuation at the time the tax levy ordinance was adopted.
When it is determined by the county board to grant the prayer of the highway commissioner, city council or village board of trustees asking for aid for the construction or repair of such bridge, culvert, drainage structure or grade separation, including approaches thereto, the county board shall thereupon enter an order directing the county superintendent of highways to cause plans and specifications for such improvement to be prepared.
Thereupon the county board shall order the improvement made, either by the letting of a contract in the manner authorized by the county board, or by doing the work itself through its officers, agents and employees. The work shall be performed under the general supervision of the county superintendent of highways, and when the work has been satisfactorily completed to meet the approval of the county superintendent of highways, he shall so certify to the county board, which certificate shall include an itemized account of the cost of all items of work incurred in the making of such improvement, and shall show the division of cost between the county and the participating agency, and he shall cause a copy of such certificate to be filed with the clerk of the participating agency. The county board and the participating agency undertaking such work shall thereupon make final payment for the same.
(Source: P.A. 90-110, eff. 7-14-97.)

(605 ILCS 5/5-502) (from Ch. 121, par. 5-502)
Sec. 5-502. In case the county board deems it expedient to construct or repair a bridge, culvert, drainage structure, drainage facility or grade separation, including approaches thereto, on, across or along any highway, in the county, the county board may order the same constructed or repaired at the entire expense of the county; or the county and any other highway authority may jointly construct or repair any such bridge, culvert, drainage structure, drainage facility or grade separation, including approaches thereto, provided that the Department's participating authority shall be limited to the State highway system.
If it is decided to pay the cost of such construction or repair jointly, the county board and any other highway authority shall enter into a contract as to the proportion of the expense of such construction or repair to be borne by each. Such contracts, except as against the Department, shall be judicially enforceable.
Such improvement shall be made according to plans and specifications prepared by or under the direction of the county superintendent of highways, and the county board may undertake such work either by letting a contract for the same or may authorize the work to be performed directly by the county through and by its officers, agents and employees.
In case a bridge, culvert, drainage structure, drainage facility or grade separation is located on a public road which crosses a county line, transversely or substantially so, and such bridge, culvert, drainage structure, drainage facility or grade separation is so located that the county line passes through any part of such structure, then the adjoining counties may jointly construct or repair such bridge, culvert, drainage structure, drainage facility or grade separation, including approaches thereto.
For the purpose of such joint construction or repair, the adjoining counties shall enter into a contract as to the proportion of the expense of such construction or repair to be borne by each. Such contracts, except as against the Department, shall be judicially enforceable.
(Source: P.A. 83-345.)

(605 ILCS 5/5-503) (from Ch. 121, par. 5-503)
Sec. 5-503. Bridges, culverts or drainage structures for across highway waterways having a waterway opening of 25 square feet or more and located on county highways, township roads or district roads on county lines, and bridges, culverts or drainage structures for across highway waterways having a waterway opening of 25 square feet or more and located on such county line highways where such highways deviate from the established county line within 80 rods of county lines, shall be constructed and repaired by such counties and the expense of such construction and repair shall be borne in a proportion to the assessed value of the taxable property in the respective counties according to the last preceding equalized assessment thereof prior to such construction or repair. The county boards of such adjoining counties may enter into joint contracts for a division of such expense other than that above provided which may be just and equitable, and such contracts may be judicially enforced against such county boards, and such county boards may be proceeded against jointly, by any parties interested in such bridges, culverts or drainage structures for any neglect of duty in reference to such bridges, culverts or drainage structures for any damages growing out of such neglect.
When any county desires to construct or repair any such bridge, culvert or drainage structure and has appropriated its share of the cost of constructing or repairing the same, it shall be the duty of such other county to make an appropriation for its proportionate share of the expense of such construction or repair. If such other county fails or refuses to make such appropriation, any court of competent jurisdiction, upon a petition for that purpose, shall enter an order to compel such other county to make such appropriation; or the county which has made its appropriation may, after giving due notice to the other county, proceed with the construction or repair of the bridge, culvert or drainage structure and if the construction or repair is reasonable in kind and costs, recover from the other county, by suit, such proportionate share of the expense as the other county is liable for, with costs of the action and interest from the time of the completion of the construction or repair, but, if the expense of the construction or repair of the bridge, culvert or drainage structure is unreasonable then the county may recover only the other county's proportionate share of an amount equal to a reasonable expense for the construction or repair.
(Source: P.A. 83-345.)

(605 ILCS 5/5-504) (from Ch. 121, par. 5-504)
Sec. 5-504. The Department or the Illinois State Toll Highway Authority and any county, municipality, or road district, or any one or more of them, may jointly construct, repair and maintain a bridge, culvert, drainage structure, drainage facility, grade separation or interchange and approaches thereto.
For the purpose of such joint construction, repair and maintenance, the Department or the Illinois State Toll Highway Authority and the county board, city council, board of trustees or highway commissioner in road districts (as the case may be) may enter into a contract as to the proportion of the expense of construction, repair and maintenance to be borne by each. Such contracts, except as against the Department, shall be enforceable at law or equity.
Contracts for such construction, repair or maintenance work shall be let by the Department or the Illinois State Toll Highway Authority and such municipal corporations as have so agreed and shall expressly fix the extent of liability for each of such contracting parties.
(Source: P.A. 86-528.)

(605 ILCS 5/5-505) (from Ch. 121, par. 5-505)
Sec. 5-505. Any bridge or culvert, or both, that has been constructed, repaired or maintained by adjoining counties may be abandoned and the use thereof for road purposes discontinued if the county boards of such adjoining counties determine by concurrent resolution that:
(1) the bridge or culvert, or both, proposed to be abandoned is unsafe for the use of traffic and is in need of extensive repair or replacement, but the amount of traffic making use of such structure or structures is so small that the expense of repairing or replacing the structure or structures cannot be justified;
(2) other means of access between the counties are available to adequately serve traffic in the area served by the bridge or culvert, or both, proposed to be abandoned;
(3) it will be in the best interest of the majority of the residents of each county to abandon the use of such bridge or culvert, or both; and
(4) an agreement has been reached as to the share of the cost of removal of any bridge so abandoned that is to be borne by each county, which agreement shall be set out in the resolution.
Whenever the use of any bridge is abandoned under the provisions of this Section such bridge shall be promptly removed and the watercourse over which it passed left unobstructed.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/5-506) (from Ch. 121, par. 5-506)
Sec. 5-506. Approaches to bridges and culverts constructed under the provisions of Section 5-501 shall be maintained by the respective road districts or municipalities, and approaches to bridges or culverts constructed under the provisions of Section 5-503 shall be maintained by the respective counties, within which such approach or approaches may be located, and all approaches to any and all such bridges and culverts as have heretofore been constructed.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/5-507) (from Ch. 121, par. 5-507)
Sec. 5-507. If the county board of any such county, after reasonable notice in writing from such other county board, neglects or refuses to construct or repair any such bridge or culvert when any contract or agreement covering the division of cost has been made in regard to the same, the county board so giving notice may construct or repair the same and recover, by suit, such amount as shall have been agreed upon of the expense of so constructing or repairing such bridge or culvert, with costs of suit and interest from the time of the completion thereof, from the county board so neglecting or refusing.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/Art. 5 Div. 6 heading)

(605 ILCS 5/5-601) (from Ch. 121, par. 5-601)
Sec. 5-601. (a) For the purpose of improving, maintaining, repairing, constructing and reconstructing the county highways required to be maintained, repaired and constructed by the county as provided in Section 5-401 of this Code, and for the payment of lands, quarries, pits or other deposits of road material required by the county for such purpose, and for acquiring and maintaining machinery and equipment, or for acquiring, maintaining, operating, constructing or reconstructing buildings for housing highway offices, machinery, equipment and materials, used for the construction, repair and maintenance of such highways, the county board shall have the power to levy an annual tax to be known as the "county highway tax". Such tax shall be in addition to the maximum of all other county taxes which the county is now or may hereafter be authorized by statute to levy upon the aggregate valuation of all taxable property within the county. Such "county highway tax" shall not be extended at a rate exceeding .10%, or the rate limit in effect on July 1, 1967, whichever is greater, of the value, as equalized or assessed by the Department of Revenue, of the taxable property within the county, exclusive of the amount necessary to pay the principal of and interest on county road bonds duly authorized before July 1, 1959 for the construction of county highways, unless otherwise authorized by a vote of the people of the county. The county highway tax rate may be increased to .20% as provided in subsection (b). In counties having less than 1,000,000 inhabitants, the amount that may be expended for the purchase of machinery or equipment for constructing or maintaining highways shall not exceed in any one year an amount in excess of 35% of the maximum extension for highway purposes for such year. In counties having 1,000,000 or more inhabitants, taxes levied for any year for the purposes specified in this Section shall be subject to the limitation that they shall not exceed the estimated amount of taxes to be levied for such year for such purpose as determined in accordance with the provisions of Section 6-24001 of the Counties Code and set forth in the annual appropriation bill of such county; and in ascertaining the rate per cent that will produce the amount of any tax levied in any such county under the provisions of this Section, the county clerk shall not add to such tax or rate any sum or amount to cover the loss and cost of collecting such tax. However, the foregoing limitations upon tax rates, insofar as they are applicable to counties of less than 1,000,000 population, may be increased or decreased under the referendum provisions of the General Revenue Law of Illinois. All moneys derived from the "county highway tax" shall be placed in a separate fund to be known as the "county highway fund" and shall be used for no other purpose. In any county containing 1,000,000 or more inhabitants, however, any appropriation or levy to be used for lands, easements and rights-of-way, motor vehicle equipment, mechanical equipment, engineering and drafting equipment, road materials, road, bridge and drainage improvements, grade separation improvements, railroad grade crossing improvements, warehouse and garage improvements, street signs and signals need not be expended during the fiscal year in which the appropriation or levy was made but shall also be available during the following fiscal year without reduction of any levy made during the latter fiscal year. After the end of that latter fiscal year, if there is still an unexpended balance, it shall operate to reduce, in like amount, any subsequent levy. It shall not be a defense or objection to any appropriation or levy made in a subsequent fiscal year for the same purposes that there remain uncommenced or uncompleted projects or unexpended moneys arising in an appropriation or levy of a prior year as contemplated in this Section.
(b) The maximum county highway tax rate provided for in subsection (a) may be increased not to exceed .20% if such increase is approved by a majority of the voters of the county voting on the question. The question shall be certified to the proper election officials, who shall submit the question to the voters at an election. Such election shall be conducted, returns made and notices thereof given as provided by the general election law. The question shall be in substantially the following form:
--------------------------------------------------------------
Shall the county highway tax rate YES
of.......... County be increased --------------------------
to.....%? NO
--------------------------------------------------------------
(Source: P.A. 86-1475.)

(605 ILCS 5/5-601.1) (from Ch. 121, par. 5-601.1)
Sec. 5-601.1. Whenever a proposition or public question is required to be submitted, pursuant to this Act, for approval or rejection by the electors at an election, the time and manner of conducting such referendum shall be in accordance with the general election laws of the State.
(Source: P.A. 81-1489.)

(605 ILCS 5/5-602) (from Ch. 121, par. 5-602)
Sec. 5-602. For the purpose of administering Sections 5-501, 5-502, 5-503 and 5-504 of this Code, any county having less than 1,000,000 inhabitants may levy an additional annual tax not exceeding .05% of the value of all the taxable property in such county, as equalized or assessed by the Department of Revenue, which tax shall be in addition to all other county taxes and shall be in excess of any other rate limitation. The foregoing rate limitation may be increased, for a 10 year period, up to 0.25% under the referendum provisions of Sections 18-120, 18-125, and 18-130 of the Property Tax Code. This tax shall be levied and collected at the same time and in the same manner as taxes for general county purposes. All moneys derived from such tax shall be placed in a separate fund in the county treasury to be known as the "county bridge fund". The county board shall from time to time make appropriations payable from the "county bridge fund" for the purpose of administering Sections 5-501, 5-502, 5-503 and 5-504 of this Code; but no portion of this fund may be expended for the purpose of administering sections 5-502, 5-503 or 5-504 of this Code until all obligations imposed upon the county by Section 5-501 of this Code have been fulfilled. If, at the end of any fiscal year of the county, there is any unappropriated balance in the "county bridge fund", it shall operate to reduce, in like amount, any subsequent tax levy payable into such fund.
(Source: P.A. 88-670, eff. 12-2-94.)

(605 ILCS 5/5-603) (from Ch. 121, par. 5-603)
Sec. 5-603. For the purpose of providing funds to pay the expenses for engineering and right-of-way costs, utility relocations and its proportionate share of construction or maintenance of highways in the federal aid network or county highway network and costs incurred incident to transportation planning studies conducted in cooperation, and by formal agreement, with the Department of Transportation or its predecessor, the Department of Public Works and Buildings and the designated authority of the United States Government the county board except in counties having a population in excess of 1,000,000 inhabitants has the power to levy an annual tax to be known as the matching tax. Such tax shall be in addition to the maximum of all other county taxes which the county is now or may hereafter be authorized by statute to levy upon the aggregate valuation of all taxable property within the county. Such matching tax shall not be extended at a rate exceeding .05% of the value of all taxable property within the county, as equalized or assessed by the Department of Revenue. On ascertaining the rate per cent that will produce the amount of any tax levied in any such county under this section, the county clerk shall not add to such tax or rate any sum or amount to cover the loss or cost of collecting such tax. All moneys derived from the matching tax shall be placed in a separate fund to be known as the matching fund and shall be used for no other purposes. The county board shall from time to time adopt resolutions appropriating matching funds for specific federal aid projects and motor fuel tax sections or for transportation planning studies conducted in cooperation, and by formal agreement, with the Department of Transportation or its predecessor, the Department of Public Works and Buildings and the designated authority of the United States Government and no moneys shall be disbursed from this fund unless so appropriated by the county board. After the end of the fiscal year, if there is still an unappropriated balance it shall operate to reduce, in like amount, any subsequent levy.
(Source: P.A. 86-616.)

(605 ILCS 5/5-604) (from Ch. 121, par. 5-604)
Sec. 5-604. The county board of any county, pursuant to a petition and after referendum approval as required in this Section, may levy a special tax for the purpose of (1) constructing or repairing county highways or (2) assisting one or more road districts in the county to the extent of 25% of the cost of the construction or repair of township or district roads or (3) for both of such purposes. Such tax shall not be included within any statutory rate or amount for other county purposes but shall be excluded therefrom and be in addition thereto and in excess thereof.
Upon receipt of a petition from 100 or more landowners who are legal voters in any county the county clerk shall submit at the next general election for county officers, or at a regular election, the question of extending a special tax against all taxable property in the county for the purpose or purposes and in the manner stated in the petition. The county clerk shall give notice of such referendum and shall submit the proposition in accordance with the general election law of the State. Both the petition and the notice of referendum shall designate (1) the particular county highway or county highways to be improved or the road district or districts to be so assisted or both, (2) the maximum annual rate percent not exceeding .0833% of the value of the taxable property as equalized or assessed by the Department of Revenue at which such tax may be extended and (3) the number of years, not exceeding 5 years, during which such tax may be levied.
The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall a special YES
tax for highway purposes ------------------------------
be levied in.... County? NO
--------------------------------------------------------------
If a majority of all ballots cast on such question is in favor of such tax levy, the county board shall levy and the county clerk shall extend such tax for the number of years stated in the petition and the proceeds of such tax shall be used for the purpose or purposes stated in the petition.
(Source: P.A. 85-527.)

(605 ILCS 5/5-604.1) (from Ch. 121, par. 5-604.1)
Sec. 5-604.1. In any county not under township organization, the county board may levy by ordinance, for a period not exceeding 5 years, an annual tax at a rate not to exceed .05% of the value, as equalized or assessed by the Department of Revenue, of all taxable property in the county for the purpose of constructing or maintaining gravel, rock, macadam or other hard roads, or for improving, maintaining or repairing earth roads by draining, grading, oil treating or dragging. A notice of the passage of the ordinance, stating that the ordinance was passed and stating (a) the particular county highway or highways to be constructed, improved, repaired or maintained, (b) the annual tax rate specified in the ordinance, (c) the number of years specified in the ordinance for the levy of the tax, (d) the specific number of voters required to sign a petition requesting that the question of the adoption of the ordinance be submitted to the electors of the county, (e) the time in which the petition must be filed, and (f) the date of the prospective referendum, shall be published once in a paper having a general circulation in the county. The county clerk shall provide a petition form to any individual requesting one.
The ordinance takes effect 30 days after publication of that notice unless within that time a petition, signed by the registered voters of the county equal to 10% or more of the registered voters in the county, is filed with the county clerk requesting the submission to a referendum of the question of whether to levy the tax provided for by this Section. If no such petition is filed within that time, or if all such petitions filed within that time are determined to be invalid or insufficient, the county clerk shall extend the tax levied by the county board for the number of years stated in the ordinance and the proceeds of that tax shall be used for the purpose or purposes stated in the ordinance.
If, however, such a petition is filed within that time, the county clerk shall submit at the next general election for county officers, or at a regular election, the question of whether the tax provided for in this Section should be levied. The county clerk shall give notice of the referendum and shall submit the question in accordance with the general election law. Both the petition and the notice of election must designate (1) the particular county highway or highways to be constructed, improved, repaired or maintained, (2) the maximum annual rate per cent not exceeding .05% of the value, as equalized or assessed by the Department of Revenue, at which the tax may be extended, and (3) the number of years, not exceeding 5 years, during which the tax may be levied.
The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall a special tax YES
for highway purposes be -----------------------------
levied in.... County? NO
--------------------------------------------------------------
If a majority of all ballots cast on that question is in favor of the tax levy, the county board shall levy and the county clerk shall extend the tax for the number of years stated in the petition and the proceeds of that tax shall be used for the purpose or purposes stated in the petition.
(Source: P.A. 87-767.)

(605 ILCS 5/5-605) (from Ch. 121, par. 5-605)
Sec. 5-605. The county board of any county may in any manner provided by law for issuing county bonds, issue bonds of the county for the purpose of constructing county highways: Provided, that the question of issuing such county bonds shall first be submitted to the legal voters of such county at any election. The county board shall adopt a resolution to submit such question to a vote, specifying therein the particular highways to be constructed, the type of construction to be made on each section of such highways, the proposed widths of the paved and graded travel way, together with an estimate of the cost of such construction. Such bonds shall be issued to mature in not less than 10 nor more than 20 annual series, the last series to mature not more than 20 years from date of issue. If the question of an issue of such bonds is submitted to the people, notice of the referendum shall be given and the referendum shall be held in the manner provided by the general election laws of the State, and the proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall county bonds for YES
highways be issued to -------------------------------
the amount of $....? NO
--------------------------------------------------------------
If a majority of the voters voting on such question vote in favor of the proposition the county board shall at once issue the bonds and take the necessary steps to construct the county highways provided for. This section shall not be construed to repeal any other law on the subject of issuing county bonds, except insofar as such other law is in direct conflict herewith.
If it shall be deemed necessary to submit to a vote of the people at the same election the question of issuing bonds and the raising of an additional tax, the same may be included in one proceeding, and in that case the proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall county bonds for highways
be issued to the amount of $.... YES
and an additional tax levied for the ----------------------
payment of interest and principal NO
of such bonds?
--------------------------------------------------------------
When the question of raising such additional tax to pay the interest and principal of such bonds has been approved by the legal voters of the county, the county board may, in its discretion, by appropriate resolution, when funds from other sources have been allocated and set aside for the purpose of paying the principal or interest, or both, of such bonds, abate the further collection of such additional tax or such portion thereof as shall not be required to meet such bonds or obligations.
(Source: P.A. 81-1489.)

(605 ILCS 5/5-605.1) (from Ch. 121, par. 5-605.1)
Sec. 5-605.1. The county board of any county may by ordinance and without referendum, issue bonds of the county for the purpose of constructing bridges under any of Sections 5-501 through 5-503 if the county first secures the approval of the Department for the bridge construction project in the manner provided by Section 5-403 for approval of highway construction projects. Such bonds must mature within 5 years and the principal and interest on those bonds must be payable, as provided in Section 5-701.4, from motor fuel tax money allotted to the county.
(Source: Laws 1967, p. 762.)

(605 ILCS 5/5-605.2) (from Ch. 121, par. 5-605.2)
Sec. 5-605.2. Bonds for county highways. Any county with a population of less than 1,000,000 inhabitants may, by resolution of its county board, incur indebtedness for the purpose of constructing, maintaining or improving county highways, roads or bridges and may, by resolution of its county board, issue and sell bonds therefor. The bonds shall be issued in such principal amount, bear such rate or rates of interest, be payable as to principal or interest on such date or dates not more than 30 years after their date of issuance, be in such form and denomination, be subject to redemption at such prices, be executed by such officials, be sold at such price and in such manner, and have such other terms and provisions as determined by the county board and set forth in the authorizing resolution or resolutions. This Section constitutes a complete and cumulative grant of authority for the issuance of such bonds, and such bonds shall be payable from such funds as are pledged therefor by the county board, except that the county board shall have no authority whatsoever to levy a special property tax for the purpose of paying such bonds and shall not be subject to any of the provisions of Section 5-1012 of the Counties Code or Section 5-605 of this Code with respect to the issuance of such bonds.
(Source: P.A. 85-962; 86-1475.)

(605 ILCS 5/5-606) (from Ch. 121, par. 5-606)
Sec. 5-606. Any road district, in a county, may turn over, to a county, money from the regular road taxes, special taxes voted for road construction, or the proceeds of bonds heretofore or hereafter issued by such road district for road construction, to be used in the construction of county highways, by such county, in accordance with the provisions of Section 5-403 of this Code.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/5-607) (from Ch. 121, par. 5-607)
Sec. 5-607. Any tax authorized by this Article 5 is in addition to any tax that a county may levy under the provisions of any other law.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/Art. 5 Div. 7 heading)

(605 ILCS 5/5-701) (from Ch. 121, par. 5-701)
Sec. 5-701. Money allotted from the Motor Fuel Tax Fund to the several counties as provided in Section 8 of the "Motor Fuel Tax Law", approved March 25, 1929, as now or hereafter amended, other than money allotted to counties for the use of road districts, shall be used only for one or more of the purposes stated in Sections 5-701.1 through 5-701.16, as the several counties may desire.
(Source: P.A. 85-962.)

(605 ILCS 5/5-701.1) (from Ch. 121, par. 5-701.1)
Sec. 5-701.1. Any county board may use any motor fuel tax money allotted to it for the construction of (1) highways within the county designated as county highways, or (2) county highways within the corporate limits of any municipality within such county, or (3) county highways within the corporate limits of any park district within such county, or (4) any county highway to be constructed under Section 5-406 of this Code. Such construction shall be in accordance with the procedure prescribed in Section 5-403 of this Code.
So far as practicable, priority in the matter of construction with motor fuel tax funds in any county shall be given county highways which will join municipalities and communities not upon any State highway, or not upon federal aid highways which may now or may hereafter be designated, with such highways; and county highways shall be selected for construction according to their relative importance from the standpoint of traffic needs and county-wide service and so as to make available as rapidly as practicable continuous or connected improved traffic routes, such selection to be made by the county board with the approval of the Department.
(Source: P.A. 85-1407.)

(605 ILCS 5/5-701.2) (from Ch. 121, par. 5-701.2)
Sec. 5-701.2. Any county board, with the approval of the Department, may also use motor fuel tax money allotted to it for construction of State highways within the county.
(Source: P.A. 95-331, eff. 8-21-07.)

(605 ILCS 5/5-701.3) (from Ch. 121, par. 5-701.3)
Sec. 5-701.3. Any county board with the approval of the Department may also use motor fuel tax money allotted to it for the maintenance of any county highway or any State highway.
(Source: P.A. 85-1407.)

(605 ILCS 5/5-701.4) (from Ch. 121, par. 5-701.4)
Sec. 5-701.4. Any county board may also use any motor fuel tax money allotted to it or any part thereof for the purpose of retiring bonds and paying obligations incurred for the purpose of constructing State or county highways, the construction of which was under the supervision of and with the approval of the Department under the provisions of Section 5-403 of this Code or similar provisions of prior law.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/5-701.5) (from Ch. 121, par. 5-701.5)
Sec. 5-701.5. Any county board may also use so much of any motor fuel tax money allotted to it as may be necessary for the purpose of paying bonds (and interest thereon) heretofore or hereafter issued for the purpose of constructing superhighways pursuant to Division 5-33 of the Counties Code. No moneys shall be paid from the Motor Fuel Tax Fund to any county which has issued bonds pursuant to the Counties Code or its predecessor for any purpose other than to pay the principal of and interest on such bonds unless all moneys previously received from the Motor Fuel Tax Fund have been applied as required by Section 5-33002 of the Counties Code.
(Source: P.A. 86-1475.)

(605 ILCS 5/5-701.6) (from Ch. 121, par. 5-701.6)
Sec. 5-701.6. Any county board with the approval of the Department may also use motor fuel tax money allotted to it for the purpose of the payment for investigations requisite to determine the reasonably anticipated need for any of the work described in Sections 5-701.1 to 5-701.5, inclusive, of this Code. Such investigations may include, but shall not be limited to, the making of traffic surveys, the study of transportation facilities, research concerning the development of the several areas within the county and contiguous territory as affected by growth and changes in population and economic activity and the collection and review of data relating to all factors affecting the judicious planning of construction, reconstruction, improvement and maintenance of highways. The investigations for which any such payments are made may also be conducted in cooperation with other counties, municipalities, the State of Illinois, the United States, other states of the United States, agencies of any such governments or other persons in pursuance of agreements to share the costs thereof and authority to enter into such agreements is hereby conferred upon counties.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/5-701.7) (from Ch. 121, par. 5-701.7)
Sec. 5-701.7. (a) Any county board with the approval of the Department may also use motor fuel tax funds allotted to it to pay the county's share of the cost of projects on the federal aid urban and the federal aid secondary highway systems in the county constructed under the provisions of the Federal Aid Road Act. The county board is authorized to cooperate with the Department in selecting these systems of federal aid highways to be improved.
(b) Any county board with the approval of the Department may also use motor fuel tax funds allotted to it to pay the county's share of any project constructed under Section 3-104.3 of this Code.
(c) Any county board, with the approval of the Department, may also use motor fuel tax funds allotted to it, matching tax funds, or any other funds of the county for highways to pay the county's proportionate share of any federally eligible transportation project on, adjacent to, or intended to serve county highways in the county.
(Source: P.A. 91-315, eff. 1-1-00.)

(605 ILCS 5/5-701.8) (from Ch. 121, par. 5-701.8)
Sec. 5-701.8. Any county board may also turn over a portion of the motor fuel tax funds allotted to it to: (a) a local Mass Transit District if the county created such District pursuant to the "Local Mass Transit District Act", approved July 21, 1959, as now or hereafter amended;
(b) a local Transit Commission if such commission is created pursuant to Section 14-101 of The Public Utilities Act; or
(c) the Chicago Transit Authority established pursuant to the "Metropolitan Transit Authority Act", approved April 12, 1945, as now or hereafter amended.
(Source: P.A. 85-1209.)

(605 ILCS 5/5-701.9) (from Ch. 121, par. 5-701.9)
Sec. 5-701.9. Any county board may also use motor fuel tax money allotted to it for constructing or maintaining, or both, a county garage for the servicing, maintenance or storage of vehicles or equipment used in the construction or maintenance of county or state highways. The county board of any county with a population of 1,000,000 or more may also use motor fuel tax money for constructing or maintaining auxiliary office space.
(Source: P.A. 76-808.)

(605 ILCS 5/5-701.10) (from Ch. 121, par. 5-701.10)
Sec. 5-701.10. Any county board in counties of 1,000,000 or more inhabitants may also use any motor fuel tax money allotted to it for the purpose of paying any and all expenditures resulting from activities conducted by the circuit court located in the county and for the further purpose of paying any and all expenditures resulting from the activities of any county department which has a relation to highways located within the county.
(Source: P.A. 76-414.)

(605 ILCS 5/5-701.11) (from Ch. 121, par. 5-701.11)
Sec. 5-701.11. With the approval of the Department of Transportation, any county board may also use motor fuel tax money allotted to it for the payment of the principal and interest of bonds issued for the construction, maintenance or improvement of county highways. Such construction, maintenance or improvement shall be in accordance with the procedure in Section 5-403 of this Code.
(Source: P.A. 85-962.)

(605 ILCS 5/5-701.12) (from Ch. 121, par. 5-701.12)
Sec. 5-701.12.
The county board of any county with a population of 1,000,000 or more may also use motor fuel tax money allotted to it for construction, maintaining, or leasing office space for activities of the county highway department.
(Source: P.A. 76-2256.)

(605 ILCS 5/5-701.13) (from Ch. 121, par. 5-701.13)
Sec. 5-701.13. Motor fuel tax funds; counties over 500,000. The county board of any county may also use motor fuel tax funds allotted to it for placing, erecting, and maintaining signs, or surface markings, or both to indicate officially designated bicycle routes along county highways. In addition, the county board of a county with a population over 500,000 may also use motor fuel tax funds allotted to it for the construction and maintenance of bicycle routes along county highways or along State highways by agreement with the Department.
(Source: P.A. 88-502; 88-676, eff. 12-14-94.)

(605 ILCS 5/5-701.14) (from Ch. 121, par. 5-701.14)
Sec. 5-701.14.
Any county board may also use its allotted motor fuel tax funds for the construction and maintenance of grade separations and approaches thereto which avoid or replace grade crossings at intersections of county highways and railroad tracks.
(Source: P.A. 77-1849.)

(605 ILCS 5/5-701.15) (from Ch. 121, par. 5-701.15)
Sec. 5-701.15. The formula allocation for counties for the distribution of motor fuel tax funds, provided for in Section 8 in the "Motor Fuel Tax Law", may be used by the county board for the maintenance or improvement of nondedicated subdivision roads established prior to July 23, 1959. Any such improved road becomes, by operation of law, a part of the township or district road system in accordance with Section 6-325 of this Code. The county board shall condition its approval, as required by this Section, upon proportional matching contributions, whether in cash, kind, services or otherwise, by property owners in the subdivision where such a road is situated. No more than the amount of the increase in allocation of such funds allocated under the formula as provided in Section 8 in the "Motor Fuel Tax Law" which is attributable to this amendatory Act of 1979 and any subsequent amendatory Act and subsequently approved as provided in this Section, may be expended on eligible nondedicated subdivision roads.
(Source: P.A. 83-957.)

(605 ILCS 5/5-701.16) (from Ch. 121, par. 5-701.16)
Sec. 5-701.16. Any county board, in a county of less than 1,000,000 inhabitants may also use any motor fuel tax money allotted to it or any part thereof for the payment of the principal of and interest on bonds issued for the purpose of constructing, maintaining or improving county highways, roads or bridges. Such construction, maintenance or improvement shall be in accordance with the procedure in Section 5-403 of this Code. Such county boards are authorized to use motor fuel tax money to pay principal or interest on such bonds without any prior appropriation and without regard to any budget law. The State of Illinois pledges and agrees with the holders of any bonds of a county issued for such purposes that the State will not limit the use of such money by such county, so long as any such bonds are outstanding and unpaid. Payment of such motor fuel tax money to such county shall be subject to appropriation by the General Assembly. The State shall not be liable on or guarantee bonds of a county issued for such purposes, and such bonds shall not be State debt. The face of all such bonds shall contain a statement with respect to the provisions of this Section.
(Source: P.A. 85-962.)

(605 ILCS 5/5-701.17) (from Ch. 121, par. 5-701.17)
Sec. 5-701.17. Construction, maintenance, or improvement of county unit roads. Any county board in a county with an established county unit district highway system may, with the approval of the Department, use a maximum of 30% of the motor fuel tax funds, provided for in Section 8 of the Motor Fuel Tax Law, allotted to it to pay for the cost of construction, maintenance, or improvements of roads in the county unit system. The Department shall not approve use of the funds unless the Department determines that the county highway system is being maintained in an acceptable condition and that the use of the motor fuel tax funds would not jeopardize adequate maintenance of existing county highways.
(Source: P.A. 87-1249.)

(605 ILCS 5/5-702) (from Ch. 121, par. 5-702)
Sec. 5-702.
Payment of motor fuel tax money to any county for the purposes stated in Sections 5-701.1 through 5-701.11 shall be made by the Department of Transportation as soon as may be after the allotment is made.
However, if any county, after having been given reasonable notice by the Department, fails to expend motor fuel tax funds in a manner satisfactory to the Department or fails to have construction contracts approved by the Department or fails to maintain in a manner satisfactory to the Department highways heretofore or hereafter constructed with motor fuel tax funds, no further payment of motor fuel tax funds shall be made to such county for construction or maintenance purposes until it corrects its unsatisfactory use of motor fuel tax funds or secures approval of its construction contracts by the Department or maintains such highways or provides for such maintenance in a manner satisfactory to the Department.
Records of all expenditures of motor fuel tax money made by the county shall be kept in accordance with the system of auditing and accounting prescribed by the Department under Section 4-101.9 of this Code.
(Source: P.A. 77-173.)

(605 ILCS 5/Art. 5 Div. 8 heading)

(605 ILCS 5/5-801) (from Ch. 121, par. 5-801)
Sec. 5-801. Any county, in its name, may acquire the fee simple title, or such lesser interest as may be desired, to any lands, rights or other property necessary for the construction, maintenance or operation of any county highway, township road or district road within the county or necessary for the locating, relocating, widening, altering, extending or straightening thereof, by purchase or gift or, if the compensation or damages cannot be agreed upon, by the exercise of the right of eminent domain under the eminent domain laws of this State. The county shall not be required to furnish bond in any eminent domain proceeding.
When, in the judgment of the county, it is more practical and economical to acquire the fee title to inaccessible remnants of tracts of land from which rights-of-way are being acquired than to pay for damages to property not taken, the county may do so by purchase but not by eminent domain proceedings.
When acquiring land for a highway on a new location, and when a parcel of land one acre or less in area contains a single family residence, which is in conformance with existing zoning ordinances, and only a part of said parcel is required for county highway purposes causing the remainder of the parcel not to conform with the existing zoning ordinances, or when the location of the right of way line of the proposed highway reduces the distance from an existing single family residence to the right of way line to ten feet or less, the acquiring agency shall, if the owner so demands, take the whole parcel by negotiation or condemnation. The part not needed for highway purposes may be rented, sold or exchanged by the acquiring agency.
(Source: Laws 1967, p. 3206.)

(605 ILCS 5/5-802) (from Ch. 121, par. 5-802)
Sec. 5-802. When the county deems it necessary to build, widen, alter, relocate or straighten any ditch, drain or watercourse in order to drain or protect any highway or highway structure it is authorized to construct, maintain or operate, or deems it necessary to acquire materials for the construction, maintenance or operation of any such highway, it may acquire the necessary property, or such interest or right therein as may be required, by gift or purchase or, if the compensation or damages cannot be agreed upon, by the exercise of the right of eminent domain under the eminent domain laws of this State. The county shall not be required to furnish bond in any eminent domain proceeding.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/5-803) (from Ch. 121, par. 5-803)
Sec. 5-803. For the purpose of making surveys and the determination of the amount of property necessary to be taken or damaged in connection with any highway project, the county through its officers, agents or employees, after notice to the owner, may enter upon the lands or waters of any person or corporation, but subject to responsibility for all damages that may be occasioned thereby.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/Art. 5 Div. 9 heading)

(605 ILCS 5/5-901) (from Ch. 121, par. 5-901)
Sec. 5-901. Short title. This Division may be cited as the Road Improvement Impact Fee Law.
(Source: P.A. 86-97.)

(605 ILCS 5/5-902) (from Ch. 121, par. 5-902)
Sec. 5-902. General purposes. The General Assembly finds that the purpose of this legislation is to create the authority for units of local government to adopt and implement road improvement impact fee ordinances and resolutions. The General Assembly further recognizes that the imposition of such road improvement impact fees is designed to supplement other funding sources so that the burden of paying for road improvements can be allocated in a fair and equitable manner. It is the intent of the General Assembly to promote orderly economic growth throughout the State by assuring that new development bears its fair share of the cost of meeting the demand for road improvements through the imposition of road improvement impact fees. It is also the intent of the General Assembly to preserve the authority of elected local government officials to adopt and implement road improvement impact fee ordinances or resolutions which adhere to the minimum standards and procedures adopted in this Division by the State.
(Source: P.A. 86-97.)

(605 ILCS 5/5-903) (from Ch. 121, par. 5-903)
Sec. 5-903. Definitions. As used in this Division:
"Units of local government" mean counties with a population over 400,000 and all home rule municipalities.
"Road improvement impact fee" means any charge or fee levied or imposed by a unit of local government as a condition to the issuance of a building permit or a certificate of occupancy in connection with a new development, when any portion of the revenues collected is intended to be used to fund any portion of the costs of road improvements.
"Road improvements" mean the improvement, expansion, enlargement or construction of roads, streets, or highways under the jurisdiction of units of local government, including but not limited to bridges, rights-of-way, and traffic control improvements owned and operated by such units of local government. Road improvements may also include the improvement, expansion, enlargement or construction of roads, ramps, streets or highways under the jurisdiction of the State of Illinois, provided an agreement providing for the construction and financing of such road improvements has been reached between the State and the unit of local government and incorporated into the comprehensive road improvement plan. Road improvements shall not include tollways but may include tollway ramps.
"New development" means any residential, commercial, industrial or other project which is being newly constructed, reconstructed, redeveloped, structurally altered, relocated, or enlarged, and which generates additional traffic within the service area or areas of the unit of local government. "New development" shall not include any new development for which site specific development approval has been given by a unit of local government within 18 months before the first date of publication by the unit of local government of a notice of public hearing to consider the land use assumptions relating to the development of a comprehensive road improvement plan and imposition of impact fees; provided, however, that a building permit for such new development is issued within 18 months after the date of publication of such notice.
"Roads, streets or highways" mean any roads, streets or highways which have been designated by the unit of local government in the comprehensive road improvement plan together with all necessary appurtenances, including but not limited to bridges, rights-of-way, tollway ramps, and traffic control improvements.
"Comprehensive road improvement plan" means a plan prepared by the unit of local government in consultation with the Advisory Committee.
"Advisory Committee" means the group of members selected from the public and private sectors to advise in the development and implementation of the comprehensive road improvement plan, and the periodic update of the plan.
"Person" means any individual, firm, partnership, association, public or private corporation, organization or business, charitable trust, or unit of local government.
"Land use assumptions" means a description of the service area or areas and the roads, streets or highways incorporated therein, including projections relating to changes in land uses, densities and population growth rates which affect the level of traffic within the service area or areas over a 20 year period of time.
"Service area" means one or more land areas within the boundaries of the unit of local government which has been designated by the unit of local government in the comprehensive road improvement plan.
"Residential development" means a house, building, or other structure that is suitable or capable of being used for residential purposes.
"Nonresidential development" means a building or other structure that is suitable or capable of being used for all purposes other than residential purposes.
"Specifically and uniquely attributable" means that a new development creates the need, or an identifiable portion of the need, for additional capacity to be provided by a road improvement. Each new development paying impact fees used to fund a road improvement must receive a direct and material benefit from the road improvement constructed with the impact fees paid. The need for road improvements funded by impact fees shall be based upon generally accepted traffic engineering practices as assignable to the new development paying the fees.
"Proportionate share" means the cost of road improvements that are specifically and uniquely attributable to a new development after the consideration of the following factors: the amount of additional traffic generated by the new development, any appropriate credit or offset for contribution of money, dedication of land, construction of road improvements or traffic reduction techniques, payments reasonably anticipated to be made by or as a result of a new development in the form of user fees, debt service payments, or taxes which are dedicated for road improvements and all other available sources of funding road improvements.
"Level of service" means one of the categories of road service as defined by the Institute of Transportation Engineers which shall be selected by a unit of local government imposing the impact fee as the adopted level of service to serve existing development not subject to the fee and new development, provided that the level of service selected for new development shall not exceed the level of service adopted for existing development.
"Site specific development approval" means an approval of a plan submitted by a developer to a unit of local government describing with reasonable certainty the type and intensity of use for a specific parcel or parcels of property. The plan may be in the form of, but need not be limited to, any of the following: a preliminary or final planned unit development plan, subdivision plat, development plan, conditional or special use permit, or any other form of development use approval, as utilized by a unit of local government, provided that the development use approval constitutes a final exercise of discretion by the unit of local government.
"Developer" means any person who undertakes new development.
"Existing deficiencies" mean existing roads, streets, or highways operating at a level of service below the adopted level of service selected by the unit of local government, as defined in the comprehensive road improvement plan.
"Assisted financing" means the financing of residential development by the Illinois Housing Development Authority, including loans to developers for multi-unit residential development and loans to purchasers of single family residences, including condominiums and townhomes.
(Source: P.A. 90-356, eff. 8-10-97.)

(605 ILCS 5/5-904) (from Ch. 121, par. 5-904)
Sec. 5-904. Authorization for the Imposition of an Impact Fee. No impact fee shall be imposed by a unit of local government within a service area or areas upon a developer for the purposes of improving, expanding, enlarging or constructing roads, streets or highways directly affected by the traffic demands generated from the new development unless imposed pursuant to the provisions of this Division. An impact fee payable by a developer shall not exceed a proportionate share of costs incurred by a unit of local government which are specifically and uniquely attributable to the new development paying the fee in providing road improvements, but may be used to cover costs associated with the surveying of the service area, with the acquisition of land and rights-of-way, with engineering and planning costs, and with all other costs which are directly related to the improvement, expansion, enlargement or construction of roads, streets or highways within the service area or areas as designated in the comprehensive road improvement plan. An impact fee shall not be imposed to cover costs associated with the repair, reconstruction, operation or maintenance of existing roads, streets or highways, nor shall an impact fee be used to cure existing deficiencies or to upgrade, update, expand or replace existing roads in order to meet stricter safety or environmental requirements; provided, however, that such fees may be used in conjunction with other funds available to the unit of local government for the purpose of curing existing deficiencies, but in no event shall the amount of impact fees expended exceed the development's proportionate share of the cost of such road improvements. Nothing contained in this Section shall preclude a unit of local government from providing credits to the developer for services, conveyances, improvements or cash if provided by agreement even if the credits are for improvements not included in the comprehensive road improvement plan, provided the improvements are otherwise eligible for inclusion in the comprehensive road improvement plan.
(Source: P.A. 88-470.)

(605 ILCS 5/5-905) (from Ch. 121, par. 5-905)
Sec. 5-905. Procedure for the Imposition of Impact Fees. (a) Unless otherwise provided for in this Division, an impact fee shall be imposed by a unit of local government only upon compliance with the provisions set forth in this Section.
(b) A unit of local government intending to impose an impact fee shall adopt an ordinance or resolution establishing a public hearing date to consider land use assumptions that will be used to develop the comprehensive road improvement plan. Before the adoption of the ordinance or resolution establishing a public hearing date, the governing body of the unit of local government shall appoint an Advisory Committee in accordance with this Division.
(c) The unit of local government shall provide public notice of the hearing date to consider land use assumptions in accordance with the provisions contained in this Section.
(d) The unit of local government shall publish notice of the hearing date once each week for 3 consecutive weeks, not less than 30 and not more than 60 days before the scheduled date of the hearing, in a newspaper of general circulation within the unit of local government. The notice of public hearing shall not appear in the part of the paper where legal notices or classified ads appear. The notice shall not be smaller than one-quarter page of standard size or tabloid-size newspaper.
(e) The notice shall contain all of the following information:
(1) Headline designated as follows: "NOTICE OF PUBLIC

HEARING ON LAND USE ASSUMPTIONS RELATING TO THE DEVELOPMENT OF A COMPREHENSIVE ROAD IMPROVEMENT PLAN AND IMPOSITION OF IMPACT FEES".

(2) The date, time and location of the public hearing.
(3) A statement that the purpose of the hearing is to

consider proposed land use assumptions within the service area or areas that will be used to develop a comprehensive road improvement plan.

(4) A general description of the service area or

areas within the unit of local government being affected by the proposed land use assumptions.

(5) A statement that the unit of local government

shall make available to the public upon request the following: proposed land use assumptions, an easily understandable and detailed map of the service area or areas to which the proposed land use assumptions shall apply, along with all other available information relating to the proposed land use assumptions.

(6) A statement that any member of the public

affected by the proposed land use assumptions shall have the right to appear at the public hearing and present evidence in support of or against the proposed land use assumptions.

(f) In addition to the public notice requirement, the unit of local government shall send a notice of the intent to hold a public hearing by certified mail, return receipt requested, to any person who has requested in writing by certified mail return receipt requested, notification of the hearing date, at least 30 days before the date of the adoption of the ordinance or resolution establishing the public hearing date.
(g) A public hearing shall be held for the consideration of the proposed land use assumptions. Within 30 days after the public hearing has been held, the Advisory Committee shall make a recommendation to adopt, reject in whole or in part, or modify the proposed land use assumptions presented at the hearing by written report to the unit of local government. Thereafter the unit of local government shall have not less than 30 nor more than 60 days to approve, disapprove, or modify by ordinance or resolution the land use assumptions proposed at the public hearing and the recommendations made by the Advisory Committee. Such ordinance or resolution shall not be adopted as an emergency measure.
(h) Upon the adoption of an ordinance or resolution approving the land use assumptions, the unit of local government shall provide for a comprehensive road improvement plan to be developed by qualified professionals familiar with generally accepted engineering and planning practices. The comprehensive road improvement plan shall include projections of all costs related to the road improvements designated in the comprehensive road improvement plan.
(i) The unit of local government shall adopt an ordinance or resolution establishing a date for a public hearing to consider the comprehensive road improvement plan and the imposition of impact fees related thereto.
(j) A public hearing to consider the adoption of the comprehensive road improvement plan and imposition of impact fees shall be held within the unit of local government subject to the same notice provisions as those set forth in the subsection (d). The public hearing shall be conducted by an official designated by the unit of local government.
(k) Within 30 days after the public hearing has been held, the Advisory Committee shall make a recommendation to adopt, reject in whole or in part, or modify the proposed comprehensive road improvement plan and impact fees. The unit of local government shall have not less than 30 nor more than 60 days to approve, disapprove, or modify by ordinance or resolution the proposed comprehensive road improvement plan and impact fees. Such ordinance or resolution shall not be adopted as an emergency measure.
(Source: P.A. 86-97.)

(605 ILCS 5/5-906) (from Ch. 121, par. 5-906)
Sec. 5-906. Impact Fee Ordinance or Resolution Requirements.
(a) An impact fee ordinance or resolution shall satisfy the following 2 requirements:
(1) The construction, improvement, expansion or

enlargement of new or existing roads, streets, or highways for which an impact fee is imposed must be specifically and uniquely attributable to the traffic demands generated by the new development paying the fee.

(2) The impact fee imposed must not exceed a

proportionate share of the costs incurred or the costs that will be incurred by the unit of local government in the provision of road improvements to serve the new development. The proportionate share is the cost specifically attributable to the new development after the unit of local government considers the following: (i) any appropriate credit, offset or contribution of money, dedication of land, construction of road improvements or traffic reduction techniques; (ii) payments reasonably anticipated to be made by or as a result of a new development in the form of user fees, debt service payments, or taxes which are dedicated for road improvements; and (iii) all other available sources of funding road improvements.

(b) In determining the proportionate share of the cost of road improvements to be paid by the developer, the following 8 factors shall be considered by the unit of local government imposing the impact fee:
(1) The cost of existing roads, streets and highways

within the service area or areas.

(2) The means by which existing roads, streets and

highways have been financed to cure existing deficiencies.

(3) The extent to which the new development being

assessed the impact fees has already contributed to the cost of improving existing roads, streets or highways through taxation, assessment, or developer or landowner contributions paid in prior years.

(4) The extent to which the new development will

contribute to the cost of improving existing roads, streets or highways in the future.

(5) The extent to which the new development should be

credited for providing road improvements, without charge to other properties within the service area or areas.

(6) Extraordinary costs, if any, incurred in

servicing the new development.

(7) Consideration of the time and price differential

inherent in a fair comparison of fees paid at different times.

(8) The availability of other sources of funding road

improvements, including but not limited to user charges, general tax levies, intergovernmental transfers, and special taxation or assessments.

(c) An impact fee ordinance or resolution shall provide for the calculation of an impact fee in accordance with generally accepted accounting practices. An impact fee shall not be deemed invalid because payment of the fee may result in a benefit to other owners or developers within the service area or areas, other than the person paying the fee.
(Source: P.A. 86-97.)

(605 ILCS 5/5-907) (from Ch. 121, par. 5-907)
Sec. 5-907. Advisory Committee. A road improvement impact fee advisory committee shall be created by the unit of local government intending to impose impact fees. The Advisory Committee shall consist of not less than 10 members and not more than 20 members. Not less than 40% of the members of the committee shall be representatives of the real estate, development, and building industries and the labor communities and may not be employees or officials of the unit of local government.
The members of the Advisory Committee shall be selected as follows:
(1) The representatives of real estate shall be

licensed under the Real Estate License Act of 2000 and shall be designated by the President of the Illinois Association of Realtors from a local Board from the service area or areas of the unit of local government.

(2) The representatives of the development industry

shall be designated by the Regional Developers Association.

(3) The representatives of the building industry

shall be designated representatives of the Regional Home Builders representing the unit of local government's geographic area as appointed from time to time by that Association's president.

(4) The labor representatives shall be chosen by

either the Central Labor Council or the Building and Construction Trades Council having jurisdiction within the unit of local government.

If the unit of local government is a county, at least 30% of the members serving on the commission must be representatives of the municipalities within the county. The municipal representatives shall be selected by a convention of mayors in the county, who shall elect from their membership municipal representatives to serve on the Advisory Committee. The members representing the county shall be appointed by the chief executive officer of the county.
If the unit of local government is a municipality, the non-public representatives shall be appointed by the chief executive officer of the municipality.
If the unit of local government has a planning or zoning commission, the unit of local government may elect to use its planning or zoning commission to serve as the Advisory Committee, provided that not less than 40% of the committee members include representatives of the real estate, development, and building industries and the labor communities who are not employees or officials of the unit of local government. A unit of local government may appoint additional members to serve on the planning or zoning commission as ad hoc voting members whenever the planning or zoning commission functions as the Advisory Committee; provided that no less than 40% of the members include representatives of the real estate, development, and building industries and the labor communities.
(Source: P.A. 91-245, eff. 12-31-99.)

(605 ILCS 5/5-908) (from Ch. 121, par. 5-908)
Sec. 5-908. Duties of the Advisory Committee. The Advisory Committee shall serve in an advisory capacity and shall have the following duties:
(1) Advise and assist the unit of local government by

recommending proposed land use assumptions.

(2) Make recommendations with respect to the

development of a comprehensive road improvement plan.

(3) Make recommendations to approve, disapprove or

modify a comprehensive road improvement plan by preparing a written report containing these recommendations to the unit of local government.

(4) Report to the unit of local government on all

matters relating to the imposition of impact fees.

(5) Monitor and evaluate the implementation of the

comprehensive road improvement plan and the assessment of impact fees.

(6) Report annually to the unit of local government

with respect to the progress of the implementation of the comprehensive road improvement plan.

(7) Advise the unit of local government of the need

to update or revise the land use assumptions, comprehensive road improvement plan, or impact fees.

The unit of local government shall adopt procedural rules to be used by the Advisory Committee in carrying out the duties imposed by this Division.
(Source: P.A. 86-97.)

(605 ILCS 5/5-909) (from Ch. 121, par. 5-909)
Sec. 5-909. Unit of Local Government to Cooperate with the Advisory Committee. The unit of local government shall make available to the Advisory Committee all professional reports in relation to the development and implementation of land use assumptions, the comprehensive road improvement plan and periodic up-dates to the comprehensive road improvement plan.
(Source: P.A. 86-97.)

(605 ILCS 5/5-910) (from Ch. 121, par. 5-910)
Sec. 5-910. Comprehensive Road Improvement Plan. Each unit of local government intending to impose an impact fee shall prepare a comprehensive road improvement plan. The plan shall be prepared by persons qualified in fields relating to engineering, planning, or transportation. The persons preparing the plan shall consult with the Advisory Committee. The comprehensive road improvement plan shall contain all of the following:
(1) A description of all existing roads, streets or

highways and their existing deficiencies within the service area or areas of the unit of local government and a reasonable estimate of all costs related to curing the existing deficiencies, including but not limited to the upgrading, updating, improving, expanding or replacing of such roads, streets or highways and the current level of service of the existing roads, streets and highways.

(2) A commitment by the unit of local government to

cure existing deficiencies where practicable relating to roads, streets, and highways.

(3) A description of the land use assumptions adopted

by the unit of local government.

(4) A description of all roads, streets or highways

proposed to be improved, expanded, enlarged or constructed to serve new development and a reasonable estimate of all costs related to the improvement, expansion, enlargement or construction of the roads, streets or highways needed to serve new development at a level of service not to exceed the level of service on the currently existing roads, streets or highways.

(5) Identification of all sources and levels of

funding available to the unit of local government for the financing of the road improvements.

(6) If the proposed road improvements include the

improvement of roads, streets or highways under the jurisdiction of the State of Illinois or another unit of local government, then an agreement between units of government shall specify the proportionate share of funding by each unit. All agreements entered into by the State must provide that the portion of the impact fees collected due to the impact of new development upon roads, streets, or highways under State jurisdiction be allocated for expenditure for improvements to those roads, streets, and highways under State jurisdiction.

(7) A schedule setting forth estimated dates for

commencing construction of all road improvements identified in the comprehensive road improvement plan.

Nothing contained in this subsection shall limit the right of a home rule unit of local government from imposing conditions on a Planned Unit Development or other zoning relief which may include contributions for road improvements, which are necessary or appropriate for such developments, but are not otherwise provided for in the comprehensive road improvement plan.
(Source: P.A. 86-97; 86-1158.)

(605 ILCS 5/5-911) (from Ch. 121, par. 5-911)
Sec. 5-911. Assessment of Impact Fees. Impact fees shall be assessed by units of local government at the time of final plat approval or when the building permit is issued when no plat approval is necessary. No impact fee shall be assessed by a unit of local government for roads, streets or highways within the service area or areas of the unit of local government if and to the extent that another unit of local government has imposed an impact fee for the same roads, streets or highways.
(Source: P.A. 86-97.)

(605 ILCS 5/5-912) (from Ch. 121, par. 5-912)
Sec. 5-912. Payment of Impact Fees. In order to minimize the effect of impact fees on the person paying the fees, the following methods of payment shall be used by the unit of local government in collecting impact fees. Impact fees imposed upon a residential development, consisting of one single family residence, shall be payable as a condition to the issuance of the building permit. Impact fees imposed upon all other types of new development, including multi-unit residential development, shall be payable as a condition to the issuance of the certificate of occupancy, provided that the developer and the unit of local government enter into an agreement designating that the developer notify the unit of local government that the building permit or the certificate of occupancy has been issued. For any development receiving assisted financing, including any development for which a commitment for assisted financing has been issued and for which assisted financing is provided within 6 months of the issuance of the certificate of occupancy, the unit of local government shall provide for the payment of the impact fees through an installment agreement at a reasonable rate of interest for a period of 10 years after the impact fee is due. Nothing contained in this Section shall preclude the payment of the impact fee at the time when the building permit is issued or at an earlier stage of development if agreed to by the unit of local government and the person paying the fees. Nothing contained in this Section shall preclude the unit of local government from making and entering into agreements providing for the cooperative collection of impact fees but the collection of impact fees shall be the sole responsibility of the unit of local government imposing the impact fee. Such agreements may also provide for the reimbursement of collection costs from the fees collected.
At the option of the unit of local government, impact fees may be paid through an installment agreement at a reasonable rate of interest for a period of up to 10 years after the impact fee is due.
Nothing contained in this section shall be construed to give units of local government a preference over the rights of any purchaser, mortgagee, judgment creditor or other lienholder arising prior to the filing in the office of the recorder of the county or counties in which the property is located of notification of the existence of any uncollected impact fees.
(Source: P.A. 86-97.)

(605 ILCS 5/5-913) (from Ch. 121, par. 5-913)
Sec. 5-913. Impact Fees to be Held in Interest Bearing Accounts. All impact fees collected pursuant to this Division shall be deposited into interest bearing accounts designated solely for such funds for each service area. All interest earned on such funds shall become a part of the moneys to be used for the road improvements authorized by this Division. The unit of local government shall provide that an accounting be made annually for any account containing impact fee proceeds and interest earned. Such accounting shall include, but shall not be limited to, the total funds collected, the source of the funds collected, the total amount of interest accruing on such funds, and the amount of funds expended on road improvements. Notice of the results of the accounting shall be published in a newspaper of general circulation within the unit of local government at least 3 times. A statement that a copy of the report is available to the public for inspection at reasonable times shall be contained in the notice. A copy of the report shall be provided to the Advisory Committee.
(Source: P.A. 86-97.)

(605 ILCS 5/5-914) (from Ch. 121, par. 5-914)
Sec. 5-914. Expenditures of Impact Fees. Impact fees shall only be expended on those road improvements within the service area or areas as specified in the comprehensive road improvement plan, as updated from time to time. Impact fees shall be expended in the same manner as motor fuel tax money allotted to the unit of local government solely for road improvement costs.
(Source: P.A. 86-97.)

(605 ILCS 5/5-915) (from Ch. 121, par. 5-915)
Sec. 5-915. Comprehensive Road Improvement Plan Amendments and Updates. The unit of local government imposing an impact fee may amend the comprehensive road improvement plan no more than once per year, provided the cumulative amendments do not exceed 10% of the total plan in terms of estimated project costs. If a proposed plan amendment will result in the cumulative amendments to the plan exceeding 10% of the total plan, then the unit of local government shall follow the procedures set forth in Section 5-905 of this Division. Regardless of whether the Comprehensive Road Improvement Plan has been amended, the unit of local government imposing an impact fee shall update the comprehensive road improvement plan at least once every 5 years. The 5 year period shall commence from the date of the original adoption of the comprehensive road improvement plan. The updating of the comprehensive road improvement plan shall be made in accordance with the procedures set forth in Section 5-905 of this Division.
(Source: P.A. 88-470.)

(605 ILCS 5/5-916) (from Ch. 121, par. 5-916)
Sec. 5-916. Refund of Impact Fees. All impact fees collected by a unit of local government shall be refunded to the person who paid the fee or to that person's successor in interest whenever the unit of local government fails to encumber by contract impact fees collected within 5 years of the date on which such impact fees were due to be paid.
Refunds shall be made in accordance with this Section provided that the person who paid the fee or that person's successor in interest files a petition with the unit of local government imposing the impact fee, seeking a refund within one year from the date that such fees were required to be encumbered by contract.
All refunds made shall bear interest at a rate which is at least 70% of the Prime Commercial Rate in effect at the time of the imposition of the impact fee.
(Source: P.A. 86-97; 87-187.)

(605 ILCS 5/5-917) (from Ch. 121, par. 5-917)
Sec. 5-917. Appeals Process. Any person paying an impact fee shall have the right to contest the land use assumptions, the development and implementation of the comprehensive road improvement plan, the imposition of impact fees, the periodic updating of the road improvement plan, the refund of impact fees and all other matters relating to impact fees. The initial appeal shall be made to the legislative body of the unit of local government in accordance with the procedures adopted in the ordinance or resolution. Any subsequent relief shall be sought in a de novo proceeding in the appropriate circuit court.
(Source: P.A. 86-97.)

(605 ILCS 5/5-918) (from Ch. 121, par. 5-918)
Sec. 5-918. Transition Clauses.
(a) Conformance of Existing Ordinances. A unit of local government which currently has in effect an impact fee ordinance or resolution shall have not more than 12 months from July 26, 1989 to bring its ordinance or resolution into conformance with the requirements imposed by this Act, except that a home rule unit of local government with a population over 75,000 and located in a county with a population over 600,000 and less than 2,000,000 shall have not more than 18 months from July 26, 1989, to bring that ordinance or resolution into conformance.
(b) Exemption of Developments Receiving Site Specific Development Approval. No development which has received site specific development approval from a unit of local government within 18 months before the first date of publication by the unit of local government of a notice of public hearing to consider land use assumptions relating to the development of a comprehensive road improvement plan and imposition of impact fees and which has filed for building permits or certificates of occupancy within 18 months of the date of approval of the site specific development plan shall be required to pay impact fees for permits or certificates of occupancy issued within that 18 month period.
This Division shall have no effect on the validity of any existing agreements entered into between a developer and a unit of local government pertaining to fees, exactions or donations made by a developer for the purpose of funding road improvements.
(c) Exception to the Exemption of Developments Receiving Site Specific Development Approval. Nothing in this Section shall require the refund of impact fees previously collected by units of local government in accordance with their ordinances or resolutions, if such ordinances or resolutions were adopted prior to the effective date of this Act and provided that such impact fees are encumbered as provided in Section 5-916.
(Source: P.A. 86-97; 86-1158.)

(605 ILCS 5/5-919) (from Ch. 121, par. 5-919)
Sec. 5-919. Home Rule Preemption. A home rule unit may not impose road improvement impact fees in a manner inconsistent with this Division. This Division is a limitation under subsection (i) of Section 6 of Article VII of the Illinois Constitution on the concurrent exercise by home rule units of powers and functions exercised by the State.
(Source: P.A. 86-97.)



Article 6 - Administration Of Township And District Roads

(605 ILCS 5/Art. 6 heading)

(605 ILCS 5/Art. 6 Div. 1 heading)

(605 ILCS 5/6-101) (from Ch. 121, par. 6-101)
Sec. 6-101. Roads which are part of the township and district road system are under the jurisdiction of the several road districts in which they are located, subject to such supervision by the county and the Department as is provided in this Code. A road district comprises either a township, township district, road district or county unit road district in existence immediately prior to the effective date of this Code or any area created a road district under the provisions of this Code.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/6-102) (from Ch. 121, par. 6-102)
Sec. 6-102. Each township of the several counties under township organization, for the purposes of this Code, shall be considered and is called a road district for all purposes relating to the construction, repair, maintenance, financing and supervision of township roads unless under prior law it has been or pursuant to this Code is consolidated into a consolidated township road district or into a county unit road district.
Consolidated township districts and county unit road districts in existence under the provisions of law immediately prior to the effective date of this Code shall continue in existence as road districts under this Code until changed in the manner provided by this Code.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/6-103) (from Ch. 121, par. 6-103)
Sec. 6-103. In counties not under township organization the road districts in existence under the provisions of law immediately prior to the effective date of this Code shall be continued in existence until the same shall be altered in the manner provided in Sections 6-104, 6-105, or 6-111 of this Code or as otherwise provided by law.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/6-104) (from Ch. 121, par. 6-104)
Sec. 6-104. Whenever the territory of any municipality is a part of a road district in a county not under township organization, and shall by resolution of its council or its president and board of trustees request the county board to organize it into a separate road district and designate the name thereof, the county board shall comply with such request, and provide for such organization of such municipality into a new road district under the name designated in such resolution of such city council, or president and board of trustees, if any be designated therein.
Whenever a road district shall have been or shall hereafter be organized as provided in this Section and any of the territory of such municipality shall be disconnected from such municipality, the county board, upon receipt of a certified copy of the resolution or ordinance of the municipality disconnecting such territory, by resolution, shall disconnect such territory from such road district and annex it to an adjacent road district or districts. Whenever such municipality, at any one time shall have annexed or shall hereafter annex any territory, the county board, by resolution, shall disconnect such territory from the road district or districts in which it may be situated and annex the same to the road district in which such municipality is situated.
All the powers vested in a road district organized out of the territory embraced within any municipality, including all the powers vested by law in the highway commissioner of a road district, shall be vested in and exercised by the city council, or president and board of trustees of such municipality, including the power to levy a tax for the proper construction, maintenance and repair of roads in such district as provided in Section 6--501 of this Code. Any such tax whether heretofore or hereafter levied shall be in addition to all other taxes levied in such municipality and in addition to the taxes for general purposes authorized in Section 8-3-1 of the Illinois Municipal Code, as heretofore and hereafter amended.
All of the powers vested by law in the district clerk of a road district shall be vested in and exercised by the city, town or village clerk of such municipality.
After a road district has been organized out of the territory embraced within a municipality, the offices and election of highway commissioner and district clerk shall be discontinued.
(Source: P.A. 97-908, eff. 8-7-12.)

(605 ILCS 5/6-105) (from Ch. 121, par. 6-105)
Sec. 6-105. The county board in counties not under township organization shall have full and complete power and jurisdiction to alter the boundaries of road districts, create new road districts and to consolidate road districts in their respective counties to suit the convenience of the inhabitants residing therein, but no such change shall be made or new road district created under the provisions of this Code unless at least 20 of the legal voters of such road district petition for such alteration or creation of a new road district or 20 legal voters from each of the districts to be consolidated petition for such consolidation; nor shall such alteration or creation of a new road district or consolidation be made by such county board without notice thereof having been given by posting up notices in not less than 5 of the most public places in each of the several road districts interested in such proposed alteration or creation of a new road district or for the consolidation of road districts. Provided, however, that where a city council or board of trustees of a municipality has, by resolution as above provided in Section 6-104, requested that the county board organize the territory embraced within such municipality into a road district or where the territory embraced in a municipality has been heretofore or may hereafter be organized into a road district and territory is disconnected from or added to such road district as provided in Section 6-104, a petition signed by the legal voters of such road district shall not be required and no notice of such proposed alteration or creation need be given but changes in boundaries shall be made by the county board as provided in Section 6-104.
When a new road district is created or a new district is created by consolidation as provided in this Section, such new districts from creation or the time of consolidation become districts for the purpose of nominating and electing officers at the next regular election held for election of road district officers, and after said election and election of officers, become districts for all purposes. Until such election and the qualification of the officers elected, the officers of the districts consolidated into one district shall hold office, and perform their respective duties as to each district. When a new district is created, not being a consolidated district, the officers of the district or districts, from parts of which the new district is formed, shall perform their respective duties as to the territory in the new district, taken from their district, until the next regular election for officers of road districts and the election and qualification of officers for the new district.
(Source: P.A. 81-1490.)

(605 ILCS 5/6-106) (from Ch. 121, par. 6-106)
Sec. 6-106. The corporate name of each road district in counties not under township organization shall be "Road District No. .... of .... County" and all actions by or against such district shall be in its corporate name.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/6-107) (from Ch. 121, par. 6-107)
Sec. 6-107. Road districts have corporate capacity to exercise the powers granted thereto, or necessarily implied and no others. They have power: (1) to sue and be sued, (2) to acquire by purchase, gift or legacy, and to hold property, both real and personal, for the use of its inhabitants, and again to sell and convey the same, (3) to make all such contracts as may be necessary in the exercise of the powers of the district.
(Source: P.A. 96-996, eff. 1-1-11.)

(605 ILCS 5/6-107.1) (from Ch. 121, par. 6-107.1)
Sec. 6-107.1. Road districts may borrow money from any bank or other financial institution or, in a township road district and with the approval of the town board of trustees, from the town fund, provided such money shall be repaid within 10 years from the time the money is borrowed. "Financial institution" means any bank subject to the Illinois Banking Act, any savings and loan association subject to the Illinois Savings and Loan Act of 1985, and any federally chartered commercial bank or savings and loan association organized and operated in this State pursuant to the laws of the United States.
(Source: P.A. 93-743, eff. 7-15-04.)

(605 ILCS 5/6-108) (from Ch. 121, par. 6-108)
Sec. 6-108. Any two or more townships in any county under township organization may be consolidated into a consolidated township road district for all purposes relating to the construction, repair, maintenance and supervision of roads in the manner hereinafter provided.
A petition shall be filed with the circuit court for the county, signed by at least 50 or 5% of the legal voters, whichever is fewer, of each of the townships involved, requesting the court to order a referendum in such townships, naming them, for the purpose of voting for or against the proposition to consolidate such townships into a single road district for all road purposes.
Upon the filing of such petition, the court shall consider the petition and enter appropriate orders in accordance with the general election law. If the court orders a referendum on such proposition to be held, it shall be held at a regular election in such townships. Such referendum shall be conducted and notice given in accordance with the general election law of the State.
(Source: P.A. 81-1489.)

(605 ILCS 5/6-109) (from Ch. 121, par. 6-109)
Sec. 6-109. The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall.... Township and....
Township of.... County, Illinois, YES
be consolidated into a consolidated -------------------------
township road district for road NO
purposes?
--------------------------------------------------------------
The votes upon such proposition in each township involved shall be separately counted and tabulated. Such proposition shall not be deemed to have been approved unless a majority of the votes cast thereon in each township involved shall be in favor thereof. If a majority of the votes cast upon the proposition in each township involved shall be in favor of the consolidation of such townships for road purposes then such townships shall be consolidated into a consolidated township road district for road purposes, effective on the date of the next regularly scheduled election of road district officers following the referendum. The court shall file a certificate of the results of any referendum in which the consolidation of townships is so approved with the county clerk of the county.
(Source: P.A. 81-1489.)

(605 ILCS 5/6-110) (from Ch. 121, par. 6-110)
Sec. 6-110. For all purposes relating to the construction, repair, maintenance and supervision of roads in all counties, other than counties in which a county unit road district has been established, the several types of road districts provided for in this Code shall, as near as may be, and subject to the provisions of this Code, be regarded as analogous in corporate authority and the powers and duties of the highway officers thereof shall be similar in extent and effect.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/6-111) (from Ch. 121, par. 6-111)
Sec. 6-111. The territory within any county having less than 500,000 inhabitants may be organized into a county unit road district for all purposes relating to the construction, repair, maintenance and supervision of district roads in the county in the manner hereinafter provided. A petition signed by not less than 5% of the legal voters or 50 legal voters, whichever is fewer, in each of at least a majority of the townships in a county under township organization or road districts in a county not under township organization shall be filed with the county clerk of the county requesting the county clerk to submit to referendum in such county to establish a county unit road district in such county for all district road purposes. The petition shall request that such proposition be submitted at the general election in the next succeeding November of an even-numbered year.
Upon the filing of such petition, the county clerk shall submit such proposition at the general election in the next succeeding November of an even-numbered year in accordance with the general election law. Notice of the referendum shall be given, and the election shall be held in the manner provided by the general election laws of the State. The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall a county unit road YES
district in.... County, ----------------------------
Illinois be established? NO
--------------------------------------------------------------
Whenever in a county under township organization a majority of the voters voting on such proposition in at least a majority of the townships in such county and a majority of the voters voting on such proposition in the entire county vote in favor of the proposition, and whenever in a county not under township organization a majority of the voters voting on such proposition in the entire county vote in favor of the proposition, a county unit road district shall be established in such county for all purposes relating to the construction, repair, maintenance and supervision of district roads in such county which theretofore had been under the jurisdiction of a highway commissioner, effective at the time provided in Section 6-125 of this Act.
Any county unit road district established under this Section shall be an independent county agency and any taxes levied for the county unit road district under Section 6-512 of this Act shall be levied and collected as other county taxes, but the county unit road district taxes shall not be included in any constitutional or statutory tax limitation for county purposes, but shall be in addition thereto and in excess thereof.
(Source: P.A. 81-1489.)

(605 ILCS 5/6-112) (from Ch. 121, par. 6-112)
Sec. 6-112. In each road district, except in a county unit road district and except in municipalities that have been created a road district, there shall be elected a highway commissioner in the manner provided in this Code.
The highway commissioner of each road district comprised of a single township is an officer of that township.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/6-113) (from Ch. 121, par. 6-113)
Sec. 6-113. In each road district comprised of a single township, the township clerk shall be ex-officio the clerk for the highway commissioner.
In each consolidated township road district the road district clerk shall be selected by the highway board of auditors of such district from its membership.
In each other road district there shall be elected a road district clerk except as is provided in this Code for county unit road districts and for municipalities that have been created a road district.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/6-114) (from Ch. 121, par. 6-114)
Sec. 6-114. In each road district comprised of a single township, the supervisor of such township shall be ex-officio treasurer for the road district. In each consolidated township road district the treasurer shall be selected by the highway board of auditors of such district from its membership. In each other road district the district clerk shall be ex-officio treasurer for the road district, except as is provided in this Code for county unit road districts and for municipalities that are created a road district.
Each such treasurer before becoming entitled to act as treasurer and within 10 days after his election or selection, shall execute a bond in double the amount of moneys likely to come into his hands by virtue of such office, if individuals act as sureties on such bond, or in the amount only of such moneys if a surety company authorized to do business in this State acts as surety on such bond, conditioned that he will faithfully discharge his duties as such treasurer, that he will honestly and faithfully account for and pay over, upon the proper orders, all moneys coming into his hands as treasurer, and the balance, if any, to his successor in office. Such bond shall be payable to the district, and shall be in such sum as the highway commissioner shall determine. Such bond shall be approved by the highway commissioner and shall be filed in the office of the county clerk with such approval endorsed thereon. The highway commissioner shall have the power to require the giving of additional bond, to increase or decrease the amount of such bond, or require the giving of a new bond whenever in his opinion such action is desirable. The highway commissioner shall have power to bring suit upon such bond for any loss or damage accruing to the district by reason of any non-performance of duty, or defalcation on the part of the treasurer.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/6-115) (from Ch. 121, par. 6-115)
Sec. 6-115. Except as provided in Section 10-20 of the Township Code, no person shall be eligible to the office of highway commissioner unless he shall be a legal voter and has been one year a resident of the district. In road districts that elect a clerk the same limitation shall apply to the district clerk.
(Source: P.A. 88-670, eff. 12-2-94.)

(605 ILCS 5/6-116) (from Ch. 121, par. 6-116)
Sec. 6-116. Except as otherwise provided in this Section with respect to highway commissioners of township and consolidated township road districts, at the election provided by the general election law in 1985 and every 4 years thereafter in all counties, other than counties in which a county unit road district has been established and other than in Cook County, the highway commissioner of each road district and the district clerk of each road district having an elected clerk, shall be elected to hold office for a term of 4 years, and until his successor is elected and qualified. The highway commissioner of each road district and the district clerk of each road district elected in 1979 shall hold office for an additional 2 years and until his successor is elected and has qualified.
In each township and consolidated township road district outside Cook County, highway commissioners shall be elected at the election provided for such commissioners by the general election law in 1981 and every 4 years thereafter to hold office for a term of 4 years and until his successor is elected and qualified. The highway commissioner of each road district in Cook County shall be elected at the election provided for said commissioner by the general election law in 1981 and every 4 years thereafter for a term of 4 years, and until his successor is elected and qualified.
Each highway commissioner shall enter upon the duties of his office on the third Monday in May after his election.
In road districts comprised of a single township, the highway commissioner shall be elected at the election provided for said commissioner by the general election law. All elections as are provided in this Section shall be conducted in accordance with the general election law.
(Source: P.A. 94-273, eff. 1-1-06; 94-645, eff. 8-22-05.)

(605 ILCS 5/6-117) (from Ch. 121, par. 6-117)
Sec. 6-117. In all counties not under township organization the election shall be held at the election provided by the general election law for road district clerks and highway commissioners. Said election shall be held in accordance with the general election law.
A statement of the results of the election shall be entered at large by the district clerk in the minutes of the proceedings, to be kept by him as required by this Code, which shall be publicly read by him to the electors present, and such reading shall be deemed notice of the result of the election.
In case 2 or more persons shall have an equal number of votes for the same office, the question of which shall be entitled to the office shall be decided by lot, under direction of the district clerk, but he shall give each party at least 5 days notice of the time and place of drawing lots.
The district clerk, within 10 days after receiving the results of the election from the appropriate election authorities as hereinbefore provided in this section, shall transmit to each person elected to any district office, a notice of his election.
(Source: P.A. 81-1490.)

(605 ILCS 5/6-118) (from Ch. 121, par. 6-118)
Sec. 6-118. Every person elected or appointed to the office of highway commissioner, and to consolidated township road district clerk in counties under township organization and to district clerk in counties not under township organization, before he enters upon the duties of his office, and within 10 days after he is notified of his election or appointment, shall take and subscribe, before some judicial officer of the circuit court or district or town clerk, the oath or affirmation of office prescribed by the Constitution, which oath or affirmation shall, within 5 days thereafter, be filed with the district or town clerk.
In counties under township organization no additional oath shall be required of the town clerk to enable him to enter upon the discharge of the duties of his office as ex-officio clerk for the highway commissioner.
If any person elected or appointed to either of the offices above named neglects to take and subscribe such oath, and cause the same to be filed as above required, such neglect shall be deemed a refusal to serve.
(Source: Laws 1967, p. 4041.)

(605 ILCS 5/6-119) (from Ch. 121, par. 6-119)
Sec. 6-119. When the term of any highway commissioner or clerk shall expire, and other persons shall be elected or appointed to such office, it shall be the duty of such successor, immediately after he shall have entered upon the duties of his office, to demand of his predecessor all the books, papers, moneys and other property belonging to such office.
Whenever either of the officers above named shall resign, or the office become vacant in any way, and another person shall be elected or appointed in his stead, the person so elected or appointed shall make such demand of his predecessor, or of any person having charge of such books, papers, moneys or other property.
It shall be the duty of every person so going out of office, whenever thereto required pursuant to the foregoing provisions, to deliver upon oath, all the records, books, papers, moneys and other property in his possession or in his control belonging to the office held by him; which oath may be administered by the officer to whom such delivery shall be made.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/6-120) (from Ch. 121, par. 6-120)
Sec. 6-120. In counties under township organization the provisions of law applicable to resignations from township offices and the filling of vacancies therein, and the making of a temporary appointment in case a township officer is incapacitated, shall apply to highway officers in townships not consolidated into township road districts in the same manner as to other township officers.
(Source: Laws 1967, p. 1726.)

(605 ILCS 5/6-121) (from Ch. 121, par. 6-121)
Sec. 6-121. In counties not under township organization the following provisions shall be applicable relating to vacancies in road district offices:
Whenever any district fails to elect the proper number of district officers to which such district may be entitled by law, or when any person elected to any district office fails to qualify, or whenever any vacancy happens in any district, from death, resignation, removal from the district or other cause, the presiding officer of the county board, with the advice and consent of the county board, shall fill such vacancy by certificate under the signature and seal of the county clerk; and the persons so appointed shall hold their respective offices until the next regular election, and until their successors are elected and qualified; and shall have the same powers and be subject to the same duties and penalties as if they had been duly elected by the electors.
When any appointment is made, as above stated, the county clerk shall cause the certificate of appointment to be forthwith filed in the office of the district clerk, who shall immediately give notice to each person appointed.
Any judicial officer of the circuit court residing in such district, or if there be no judicial officer of the circuit court residing in such district, then any judicial officer of the circuit court in the county, may, for sufficient cause shown to him, accept the resignation of any district officer of his district, and whenever he accepts any such resignation, he shall forthwith give notice thereof to the district clerk of the district, or in his absence, to the highway commissioner, who shall make a minute thereof in the district records. He shall also immediately give notice to the county clerk of any vacancy that may exist in any district office.
(Source: P.A. 84-550.)

(605 ILCS 5/6-122) (from Ch. 121, par. 6-122)
Sec. 6-122. When the electors in any townships have voted for the consolidation of such townships into a consolidated township road district for road purposes the county clerk of such county shall conduct an election for the selection of a highway commissioner of such township road district. Such election shall be held at the next regular election for township offices. Such election shall be held in accordance with the provisions of the general election law.
The highway commissioner of such consolidated township road district so elected and his successors in office shall have the powers and perform the duties of highway commissioners in other road districts.
Any vacancy in such office at any time shall be filled for the balance of the unexpired term by appointment by a majority of the members of the highway board of auditors.
(Source: P.A. 81-1490.)

(605 ILCS 5/6-123) (from Ch. 121, par. 6-123)
Sec. 6-123. When the electors in any townships have voted for the consolidation of such townships into a consolidated township road district for road purposes, the supervisors and township clerks in the respective townships so consolidated shall, ex-officio, constitute a highway board of auditors for such township road district. Such highway board of auditors shall organize and select one of their number as chairman, another as clerk and another as treasurer of the consolidated township road district. The officers of each such newly organized consolidated township road district so elected shall hold office until the first Tuesday in April, 1959 or until the first Tuesday of each succeeding fourth year thereafter, and their successors shall hold office for a term of 4 years and until their respective successors are selected and qualified; except that no person shall be a member of such highway board of auditors or such an officer of such consolidated township road district after the expiration of his term as supervisor or township clerk. Vacancies in such consolidated township road district offices shall be filled by the highway board of auditors. Such highway board of auditors shall have the same powers and duties with respect to road matters as have the board of town auditors in townships and such other powers and duties as may be prescribed by law.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/6-124) (from Ch. 121, par. 6-124)
Sec. 6-124. Upon the election or selection and qualification of the first highway commissioner, clerk and treasurer of a consolidated township road district the highway commissioners of the respective townships so consolidated shall deliver to such consolidated township district highway commissioner all property and equipment of their respective districts taking his receipt therefor and the several township treasurers shall transfer and deliver to such consolidated township road district treasurer, all funds of their respective districts which they may hold, taking his receipt therefor. Any accounts or tax moneys for road purposes thereafter payable to any township so consolidated shall be paid to the treasurer of such consolidated township road district. Such consolidated township road district shall succeed to and assume all obligations and contracts of each of the townships consolidated into it other than bonded indebtedness.
With respect to bonded indebtedness for road purposes of any township so consolidated the county clerk shall annually extend taxes against all of the taxable property in such township so long as any of such road bonds are outstanding, sufficient to pay the maturing principal and interest of such bonds as the same become due, such tax to be in addition to all other taxes for road purposes and without limitation as to rate or amount. The proceeds of such tax when collected shall be used for payment of the principal and interest on such bonds.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/6-125) (from Ch. 121, par. 6-125)
Sec. 6-125.
In any county under the commission form of government in which a county unit road district is established, as of the first Tuesday in April after the holding of such election, the county superintendent of highways shall take over and be responsible, subject to the direction of the county board, for the construction, maintenance and repair of all roads in such county for which the several highway commissioners had theretofore been responsible. Such construction, maintenance and repair shall be undertaken uniformly throughout the county without granting any special consideration toward any part or parts thereof except for traffic and safety needs.
After the establishment of a county unit road district, the roads for which the county thereby becomes so responsible shall remain a part of the district road system as defined by this Code and shall not be considered as part of the county highway system as defined by this Code. However, any such district road may thereafter be made a part of the county highway system in the manner provided by this Code.
As of such date, the offices of highway commissioner, clerk and treasurer in each road district in such county are abolished, except that such officers may complete the affairs of their respective offices as herein provided and as needed for the transition. Upon release by the county superintendent such road districts shall have no further powers or duties relating to the construction, repair, maintenance and supervision of roads.
As of such date, the several highway commissioners shall deliver to the county superintendent of highways all property and equipment of their respective districts, taking his receipt therefor. Road district property used exclusively for road maintenance and related purposes shall also be delivered to the county superintendent, taking his receipt therefor. The several district clerks shall deliver the books, records and papers pertaining to such office to the county clerk, taking his receipt therefor. The several district treasurers shall transfer and deliver to the county treasurer all funds of their respective districts which they hold, taking his receipt therefor. Any accounts or tax moneys thereafter payable to any road district in such county shall be paid into a special county unit road district fund which shall be maintained separate and apart from the general county fund. The county treasurer shall be custodian of the county unit road district fund and any performance bond executed by the county treasurer shall be applicable to the moneys in the special fund. Receipts for these transfers shall be filed with the county clerk.
The county unit road district so established shall succeed to and assume all obligations and contracts of each of such road districts in such county, other than bonded indebtedness. With respect to the bonded indebtedness for road purposes of any former district in a county in which a county unit road district is so established, the county clerk annually shall extend taxes against all of the taxable property in the former road district so long as any of such bonds are outstanding, sufficient to pay the maturing principal and interest of such bonds as they become due, such tax to be in addition to all other taxes for road purposes and without limitation as to rate or amount. The proceeds of such tax, when collected, shall be used for the payment of the principal and interest on such bonds.
All county unit road districts established under this Act shall be independent county agencies administered by the respective county superintendents of highways, under the general supervision of the county board. The county unit road districts shall maintain separate books showing receipts and expenditures, and shall issue such financial and other reports as the county board may from time to time require.
(Source: P.A. 78-543.)

(605 ILCS 5/6-126) (from Ch. 121, par. 6-126)
Sec. 6-126. The property and equipment delivered to the county superintendent of highways in conjunction with the establishment of a county unit road district shall be appraised and its fair value determined by the county superintendent of highways and the highway commissioner of the former district. Disputes as to the value of transferred property shall be arbitrated by qualified appraisers approved by both the district highway commissioner and the county superintendent of highways. Such property and equipment may be retained and used by the county or may be disposed of and sold, with the funds so derived deposited in the county unit district account, as the county board may determine. In case a road district has outstanding road bonds or road improvement bonds, an amount equal to the appraised or sale value of such property and equipment, less the amount of any indebtedness of the former district assumed by the county unit road district, shall be set up to the credit of such road district by the county treasurer from any funds available therefor and shall be used to pay the principal and interest on such bonds, to the extent such credit may be available, and the tax levied for the payment of the principal and interest upon such road bonds or road improvement bonds shall be abated by the amount so applied. In case the road district had no such bonds or road improvement bonds outstanding, an amount equal to the appraised or sale value of such property and equipment, less the amount of any indebtedness of the former district assumed by the county unit road district, shall be used for the maintenance, repair and improvement of roads in the particular area that was included in such former district, as the funds become available therefor but without sacrificing normal necessary roadwork in any other area.
(Source: P.A. 76-174.)

(605 ILCS 5/6-127) (from Ch. 121, par. 6-127)
Sec. 6-127. In any county in which a county unit road district is established, the county unit district roads shall be constructed, maintained and repaired by the county superintendent of highways, subject to the direction of the county board; and with the respect to the laying out, construction, repair and maintenance of such roads, the county superintendent of highways shall have the powers and perform the duties of the highway commissioners under the provisions of this Code.
The county unit road district shall be administered as a separate county agency by the county superintendent of highways, but the presiding officer of the county board, with the advice and consent of the county board, may appoint a committee from its membership representative of the territory in such county and delegate to such committee such authority as the county board may deem proper. The county superintendent of highways may divide the territory of the county into maintenance or operational units and may employ the necessary personnel in each such unit.
(Source: P.A. 78-1128.)

(605 ILCS 5/6-129) (from Ch. 121, par. 6-129)
Sec. 6-129. The county superintendent of highways shall prepare a separate annual budget for the county unit road district and submit the budget to the county board not later than the date provided by law for publication of the annual county budget, except the first budget for a county unit road district shall be submitted within 90 days after the take-over date. The county board may approve or disapprove of the budget submitted by the superintendent of highways, but the board shall specify in writing the reasons for disapproval and shall recommend the necessary changes for the road district budget. Within 90 days after the close of the county's fiscal year, the county superintendent of highways shall make and file with the county clerk a report of the funds available for county unit district roads and bridges and the expenditures therefrom and a resume of the work done upon county unit district roads during such year.
(Source: P.A. 76-174.)

(605 ILCS 5/6-130) (from Ch. 121, par. 6-130)
(Text of Section from P.A. 100-106)
Sec. 6-130. Notwithstanding any other provision of this Code to the contrary, no township road district may continue in existence if the roads forming a part of the district do not exceed a total of 4 centerline miles in length. For purposes of this Section, the roads forming a part of a township road district include those roads maintained by the district, regardless of whether or not those roads are owned by the township. On the first Tuesday in April of 1975, or of any subsequent year next succeeding the reduction of a township road system to a total mileage of 4 centerline miles or less, each such township road district shall, by operation of law, be abolished. The roads comprising that district at that time shall thereafter be administered by the township board of trustees by contracting with the county, a municipality or a private contractor. The township board of trustees shall assume all taxing authority of a township road district abolished under this Section.
(Source: P.A. 100-106, eff. 1-1-18.)

(Text of Section from P.A. 100-107)
Sec. 6-130. Road district abolishment. Notwithstanding any other provision of this Act to the contrary, no township road district may continue in existence if the roads forming a part of the district do not exceed a total of 4 miles in length as determined by the county engineer or county superintendent of highways. On the first Tuesday in April of 1975, or of any subsequent year next succeeding the reduction of a township road system to a total mileage of 4 miles or less, each such township road district shall, by operation of law, be abolished. The roads comprising that district at that time shall thereafter be administered by the township board of trustees by contracting with the county, a municipality or a private contractor. The township board of trustees shall assume all taxing authority of a township road district abolished under this Section.
(Source: P.A. 100-107, eff. 1-1-18.)

(605 ILCS 5/6-131)
Sec. 6-131. Senior citizen transportation and mass transit programs; district road fund. A road district may use money in its district road fund to pay for all or part of the direct costs of senior citizen transportation programs or senior citizen mass transit programs, or both.
(Source: P.A. 90-183, eff. 1-1-98.)

(605 ILCS 5/6-132)
Sec. 6-132. Recycling; tree maintenance.
(a) A road district may organize, administer, or participate in one or more recycling programs.
(b) Notwithstanding any provision of law to the contrary, a road district may deliver wood chips, mulch, and other products generated in the act of tree maintenance by the district to the residents of the district on a first come, first serve basis or other method of random selection. The road district shall provide adequate notice to the resident prior to the product being available and prior to the delivery of the product, which shall include the amount of the product being delivered.
(Source: P.A. 100-54, eff. 8-11-17.)

(605 ILCS 5/6-133)
Sec. 6-133. Abolishing a road district in Cook County. By resolution, the board of trustees of any township located in Cook County, Illinois, may submit a proposition to abolish the road district of that township to the electors of that township at a general election or consolidated election in accordance with the general election law. The ballot shall be in substantially the following form:

------

Shall the Road District of the Township of

........... be abolished with all the rights,

YES

powers, duties, assets, property, liabilities,

obligations, and responsibilities being assumed

------

by the Township of ........... ?

NO

------

In the event that a majority of the electors voting on such proposition are in favor thereof, then the road district shall be abolished by operation of law effective on January 1 of the calendar year immediately following the calendar year in which the proposition was approved by the electors or on the date the term of the highway commissioner in office at the time the proposition was approved by the electors expires, whichever is later.
On that date, all the rights, powers, duties, assets, property, liabilities, obligations, and responsibilities of the road district shall by operation of law vest in and be assumed by the township. On that date, the township board of trustees shall assume all taxing authority of a road district abolished under this Section. On that date, any highway commissioner of the abolished road district shall cease to hold office, such term having been terminated. Thereafter, the township shall exercise all duties and responsibilities of the highway commissioner as provided in the Illinois Highway Code. The township board of trustees may enter into a contract with the county, a municipality, or a private contractor to administer the roads under its jurisdiction. For purposes of distribution of revenue, the township shall assume the powers, duties, and obligations of the road district.
(Source: P.A. 100-106, eff. 1-1-18; 100-107, eff. 1-1-18.)

(605 ILCS 5/6-134)
Sec. 6-134. Abolishing a road district. By resolution, the board of trustees of any township located in a county with less than 3,000,000 inhabitants may submit a proposition to abolish the road district of that township to the electors of that township at a general election or consolidated election in accordance with the general election law. The ballot shall be in substantially the following form:

------

Shall the Road District of the Township of

........... be abolished with all the rights,

YES

powers, duties, assets, property, liabilities,

obligations, and responsibilities being assumed

------

by the Township of ........... ?

NO

------

In the event that a majority of the electors voting on such proposition are in favor thereof, then the road district shall be abolished by operation of law effective 90 days after vote certification by the governing election authority or on the date the term of the highway commissioner in office at the time the proposition was approved by the electors expires, whichever is later.
On that date, all the rights, powers, duties, assets, property, liabilities, obligations, and responsibilities of the road district shall by operation of law vest in and be assumed by the township. On that date, the township board of trustees shall assume all taxing authority of a road district abolished under this Section. On that date, any highway commissioner of the abolished road district shall cease to hold office, such term having been terminated. Thereafter, the township shall exercise all duties and responsibilities of the highway commissioner as provided in the Illinois Highway Code. The township board of trustees may enter into a contract with the county, a municipality, or a private contractor to administer the roads under its jurisdiction. The township board of trustees shall assume all taxing authority of a township road district abolished under this subsection. For purposes of distribution of revenue, the township shall assume the powers, duties, and obligations of the road district.
(Source: P.A. 100-106, eff. 1-1-18.)

(605 ILCS 5/6-135)
Sec. 6-135. Abolishing a road district with less than 15 miles of roads.
(a) Any township in a county with a population less than 3,000,000 may abolish a road district of that township if the roads of the road district are less than 15 miles in length, as determined by the county engineer or county superintendent of highways, by resolution of a majority of the board of trustees to submit a referendum to abolish the road district of that township. The referendum shall be submitted to the electors of that township at the next general election or consolidated election in accordance with the general election law. The ballot shall be in substantially the following form:

-----

Shall the Road District of the Township of

........... be abolished with all the rights,

YES

powers, duties, assets, property, liabilities,

obligations, and responsibilities being assumed

-----

by the Township of ........... ?

NO

-----

(b) If a majority of the electors voting on the referendum under subsection (a) of this Section are in favor of abolishing the township road district, then the road district is abolished on the January 1 following the approval of the referendum or on the date the term of the highway commissioner in office at the time the referendum was approved expires, whichever is later.
On the date of abolishment: all the rights, powers, duties, assets, property, liabilities, obligations, and responsibilities of the road district shall by operation of law vest in and be assumed by the township; the township board of trustees shall assume all taxing authority of a road district abolished under this Section; any highway commissioner of the abolished road district shall cease to hold office; the township shall exercise all duties and responsibilities of the highway commissioner as provided in the Illinois Highway Code; and for purposes of distribution of revenue, the township shall assume the powers, duties, and obligations of the road district. The township board of trustees may enter into a contract with the county, a municipality, or a private contractor to administer the roads added to its jurisdiction under this Section.
(Source: P.A. 100-107, eff. 1-1-18.)

(605 ILCS 5/Art. 6 Div. 2 heading)

(605 ILCS 5/6-201) (from Ch. 121, par. 6-201)
Sec. 6-201. The highway commissioner of each road district shall perform the functions stated in the following Sections preceding Section 6-202.
(Source: P.A. 87-818.)

(605 ILCS 5/6-201.1) (from Ch. 121, par. 6-201.1)
Sec. 6-201.1. Be present at the district clerk's office annually on or before the last Tuesday in December of each year for the purpose of determining the tax levy to be certified by him to the county board in counties not under township organization, or by the township board of trustees or highway board of trustees, as the case may be, to the county clerk in counties having adopted township organization, as provided in this Code. He shall also be present at such office at such time or times as he shall designate and as the duties of his office may require for the transaction of official business.
(Source: P.A. 87-738; 87-1189.)

(605 ILCS 5/6-201.2) (from Ch. 121, par. 6-201.2)
Sec. 6-201.2. Lay out, alter, widen or vacate township or district roads as provided in this Code.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/6-201.3) (from Ch. 121, par. 6-201.3)
Sec. 6-201.3. Include and incorporate such roads or streets as have been laid out and dedicated to public use or have been platted and dedicated to public use into the township or district road system as provided in this Code.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/6-201.4) (from Ch. 121, par. 6-201.4)
Sec. 6-201.4. Cause such roads used as public highways, as have been laid out or dedicated to public use, but not sufficiently described, and such as have been used for 15 years but not recorded, to be ascertained, described and entered of record in the office of the district clerk.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/6-201.5) (from Ch. 121, par. 6-201.5)
Sec. 6-201.5. Determine the taxes necessary to be levied on property within his district for road purposes, subject to the limitations provided by law.
(Source: P.A. 86-1179.)

(605 ILCS 5/6-201.6) (from Ch. 121, par. 6-201.6)
Sec. 6-201.6. Direct the expenditure of all moneys collected in the district for road purposes, including those purposes allowed under Section 6-201.21 of this Code, and draw warrants on the district treasurer therefor, provided such warrants are countersigned by the district clerk.
(Source: P.A. 93-109, eff. 7-8-03; 93-610, eff. 11-18-03.)

(605 ILCS 5/6-201.7) (from Ch. 121, par. 6-201.7)
Sec. 6-201.7. Construct, maintain and repair and be responsible for the construction, maintenance and repair of roads within the district, let contracts, employ labor and purchase material and machinery therefor, subject to the limitations provided in this Code. Contracts, labor, machinery, disposal, and incidental expenses related to special services under Section 6-201.21 of this Code constitute maintenance, for purposes of this Section.
Except for professional services, when the cost of construction, materials, supplies, new machinery or equipment exceeds $20,000, the contract for such construction, materials, supplies, machinery or equipment shall be let to the lowest responsible bidder after advertising for bids at least once, and at least 10 days prior to the time set for the opening of such bids, in a newspaper published within the township or road district, or, if no newspaper is published within the township or road district then in one published within the county, or, if no newspaper is published within the county then in a newspaper having general circulation within the township or road district, but, in case of an emergency, such contract may be let without advertising for bids. For purposes of this Section "new machinery or equipment" shall be defined as that which has been previously untitled or that which shows fewer than 200 hours on its operating clock and that is accompanied by a new equipment manufacturer's warranty.
(Source: P.A. 93-109, eff. 7-8-03; 93-164, eff. 7-10-03; 93-610, eff. 11-18-03; 94-435, eff. 8-2-05.)

(605 ILCS 5/6-201.8) (from Ch. 121, par. 6-201.8)
Sec. 6-201.8. Have general charge of the roads of his district, keep the same in repair and to improve them so far as practicable and cooperate and assist in the construction or improvement of such roads with labor furnished, in whole or in part, by the Department of Human Services (acting as successor to the State Department of Public Aid under the Department of Human Services Act) or other public assistance authorities; except that a highway commissioner may not permanently post at a reduced weight limit any road or portion thereof unless the decision to do so is made in accordance with Section 6-201.22 of this Code.
(Source: P.A. 99-237, eff. 1-1-16.)

(605 ILCS 5/6-201.9) (from Ch. 121, par. 6-201.9)
Sec. 6-201.9. Take possession of and keep under shelter, when not in use all machinery, equipment and other property belonging to the district wherever the same may be found and not allow the same to go to waste.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/6-201.10) (from Ch. 121, par. 6-201.10)
Sec. 6-201.10. Have authority to make agreements with the highway commissioner of any other road district or with the corporate authorities of any municipality located in the same county or in an adjoining county or with the county board of the county in which such road district is located or of any adjoining county, for the lease or exchange of idle machinery, equipment or tools belonging to the district, upon such terms and conditions as may be mutually agreed upon.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/6-201.10-1) (from Ch. 121, par. 6-201.10-1)
Sec. 6-201.10-1. The highway commissioner of each road district has authority to contract with the highway commissioner of any other road district or with the corporate authorities of any municipality or county to furnish or to obtain services and materials related to construction, maintenance or repair of roads.
(Source: P.A. 81-22.)

(605 ILCS 5/6-201.11) (from Ch. 121, par. 6-201.11)
Sec. 6-201.11. Cause to be erected and kept in repair at intersections of the most important public roads, guide and direction signs and any other signs authorized by this Code or by the Illinois Vehicle Code.
In unincorporated territory located within counties with a population of more than 3,000,000 inhabitants, the homeowners association of a subdivision with at least 100 permanent dwellings may cause to be erected and kept in repair guide and direction or street signs at intersections within the subdivision. These signs shall be at least 7 feet above the curb and may be on wooden posts with wooden boards. The homeowners association shall be responsible for maintenance and replacement of the signs. Signs shall be located so as not to interfere with pedestrian or vehicular traffic.
(Source: P.A. 88-661, eff. 9-16-94.)

(605 ILCS 5/6-201.12) (from Ch. 121, par. 6-201.12)
Sec. 6-201.12. Provide for the lighting of any public road or portion thereof in his district when in his opinion it is necessary for the convenience or safety of the public.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/6-201.13) (from Ch. 121, par. 6-201.13)
Sec. 6-201.13. Furnish to the county superintendent of highways within 30 days after issuing warrants a list of such warrants showing where money is spent, for what purpose, and the amount expended.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/6-201.14) (from Ch. 121, par. 6-201.14)
Sec. 6-201.14. Have authority to build curbs, sidewalks, alleys, and bike paths in unincorporated communities out of any funds belonging to the road district in which such community is located.
(Source: P.A. 93-321, eff. 7-23-03.)

(605 ILCS 5/6-201.15) (from Ch. 121, par. 6-201.15)
Sec. 6-201.15. Annually make a report in writing, showing the following:
(1) The amount of road money received by the district

and a full and detailed statement as to how and where expended and the balance, if any, unexpended.

(2) The amount of liabilities incurred and not paid

(any undetermined liabilities shall be estimated) and the determined or estimated amount owing to each creditor, who shall be named.

(3) An inventory of all tools having a present value

in excess of $200, machinery and equipment owned by the district, and the state of repair of these tools, machinery, and equipment.

(4) Any additional matter concerning the roads of the

district the highway commissioner thinks expedient and proper to report.

In counties under township organization, the reports in districts composed of a single township shall be made to the board of town trustees within 30 days before the annual town meeting. In consolidated township road districts in counties under township organization and in road districts in counties not under township organization, the report shall be made not later than the last Tuesday in March to the district clerk, who shall file the report in his or her office and record the report at large in the records of the district.
(Source: P.A. 87-1208.)

(605 ILCS 5/6-201.16) (from Ch. 121, par. 6-201.16)
Sec. 6-201.16. Subject to the written approval of the County Superintendent of Highways to place, erect, and maintain on township or road district roads, traffic-control devices and signs authorized by this Code or by "The Illinois Vehicle Code", approved September 29, 1969, as amended.
(Source: P.A. 83-333.)

(605 ILCS 5/6-201.17) (from Ch. 121, par. 6-201.17)
Sec. 6-201.17. Have authority to purchase or lease or to finance the purchase of highway construction and maintenance equipment under contracts providing for payment in installments over a period of time of not more than 10 years with interest on the unpaid balance owing not to exceed 9%. The purchases or contracts are subject to the bid provisions of Section 6-201.7 of this Code. In single township road districts, sale of road district property including, but not limited to, machinery and equipment shall be subject to elector approval as provided in Section 30-50 of the Township Code. A trade in of old machinery or equipment on new or different machinery or equipment shall not be construed as the sale of road district property.
(Source: P.A. 88-670, eff. 12-2-94; 89-331, eff. 8-17-95.)

(605 ILCS 5/6-201.18) (from Ch. 121, par. 6-201.18)
Sec. 6-201.18. Have authority to contract with persons growing row crops on land adjacent to township or district roads to buy standing strips of such crops to remain in place to act as snow breaks along such roads in those places where experience shows that drifting snow has been an obstruction to traffic. The contract price to be paid by the highway commissioner in any such case shall be the higher of the market price in the local area of such crop at the time of contracting or the current Commodity Credit Corporation target price. An additional sum of money equal to 10% of the contract price may be paid to the grower as an inconvenience fee.
(Source: P.A. 84-1272.)

(605 ILCS 5/6-201.19) (from Ch. 121, par. 6-201.19)
Sec. 6-201.19. Have authority to hire legal counsel to perform legal functions for road districts where performance of such functions by the public official who would otherwise represent the highway commissioner would present a direct or potential conflict of interest.
(Source: P.A. 84-778.)

(605 ILCS 5/6-201.20) (from Ch. 121, par. 6-201.20)
Sec. 6-201.20. Every highway commissioner with 5 or more employees in a county under township organization shall set and adopt rules concerning all benefits available to employees of that office. The rules shall include, without limitation, the following benefits to the extent they are applicable: insurance coverage, compensation, overtime pay, compensatory time off, holidays, vacations, sick leave, and maternity leave. The rules shall be adopted and filed with the township clerk (i) within 6 months after the effective date of this amendatory Act of 1991 (in the case of highway commissioners holding office on that effective date) or (ii) within 4 months after the highway commissioner takes office (in the case of highway commissioners elected after the effective date of this amendatory Act of 1991). The highway commissioner of a consolidated township road district shall file the rules with the clerk of each township contained within the consolidated district. Amendments to the rules shall be filed with the appropriate township clerk on or before their effective date.
(Source: P.A. 87-818.)

(605 ILCS 5/6-201.21)
Sec. 6-201.21. Special services; disaster relief. The highway commissioner has authority to provide for orderly collection, transport, and disposal of brush and leaves that have been properly placed for collection along the road district rights-of-way in accordance with local guidelines. The highway commissioner may use funds authorized under Section 30-117 of the Township Code to provide for the collection, transport, and disposal of brush and leaves.
Subject to Section 30-117 of the Township Code, the highway commissioner has authority to provide necessary relief services following the occurrence of an event that has been declared a disaster by State or local officials. The highway commissioner has purchasing authority, subject to Section 6-201.6, and contractual authority as defined in Section 6-201.7 of this Code.
(Source: P.A. 97-417, eff. 1-1-12.)

(605 ILCS 5/6-201.22)
Sec. 6-201.22. Road weight restriction; notice and hearing. Whenever the highway commissioner wishes to permanently post a road at a reduced weight limit, he or she shall fix a time and place to examine the route of the township or district road, and hear reasons for or against permanently posting a road at a reduced weight limit.
The highway commissioner shall give written notice at least 10 days prior to the time of examination and hearing to the county superintendent of highways. He or she shall also provide notice by publication in at least one newspaper published in the township or district. In the absence of a newspaper published in the township or district, notice by publication shall be provided in at least one newspaper of general circulation in the township or district. In the absence of a generally circulated newspaper in the township or district, notice by publication shall be made by posting notices in 5 of the most public places in the district in the vicinity of the road to be permanently posted at a reduced weight limit.
The highway commissioner may, by written notice to the county superintendent of highways, by public announcement, and by posting notice at the time and place named for the first hearing, adjourn a hearing from time to time, but not for a longer period than 10 days. At the hearing, or the adjourned hearing, the commissioner shall decide and publicly announce whether he or she will permanently post a road at a reduced weight limit. The highway commissioner shall issue a signed memorandum explaining the decision to permanently post a road at a reduced weight limit, and address any concerns raised at the public hearing. The signed memorandum shall be filed within 5 days after the hearing in the office of the district clerk. The highway commissioner shall also send a copy of the signed memorandum to the county superintendent of highways. The county superintendent of highways may approve the decision of the highway commissioner by signing the memorandum and filing it in the office of the district clerk. Upon the approval of the decision by the county superintendent of highways and filing of the memorandum with the office of the district clerk, the road may be posted at a reduced weight limit by the highway commissioner.
(Source: P.A. 99-237, eff. 1-1-16.)

(605 ILCS 5/6-202) (from Ch. 121, par. 6-202)
Sec. 6-202. The district clerk of each road district shall perform the functions stated in Sections 6-202.1 to 6-202.6.
(Source: P.A. 83-791.)

(605 ILCS 5/6-202.1) (from Ch. 121, par. 6-202.1)
Sec. 6-202.1. Have the custody of all records, books, and papers of the road district, and he shall duly file all certificates or oaths and other papers required by law to be filed in his office. He is authorized to administer oaths and take affidavits in all cases required by law to be administered by district officers.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/6-202.2) (from Ch. 121, par. 6-202.2)
Sec. 6-202.2. Record in the book of records of his district, all orders and directions of the highway commissioner required by law to be kept, and as hereinafter provided for. All records and books required by law to be kept by such clerk shall be deemed public records and shall at all times be open to inspection without fee or reward. The clerk shall also meet with the highway commissioner whenever requested at any reasonable time to do so by the latter official. Copies of all papers duly filed in the office of the district clerk and transcripts from the district records certified to by him shall be evidence in all courts in like effect as if the originals were produced.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/6-202.3) (from Ch. 121, par. 6-202.3)
Sec. 6-202.3. Countersign and keep a complete record of all warrants issued by the highway commissioner.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/6-202.4) (from Ch. 121, par. 6-202.4)
Sec. 6-202.4. From time to time as may be necessary, procure the proper books and stationery for his office and the cost thereof shall be paid out of the district treasury.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/6-202.5) (from Ch. 121, par. 6-202.5)
Sec. 6-202.5. Report to the county superintendent of highways in writing all road district elections which may directly or indirectly affect the superintendent of highways; mail or deliver to the superintendent of highways such petitions as have been carried by any election relative to all construction or to the appointment, removal or election of road district officials.
(Source: P.A. 81-1490.)

(605 ILCS 5/6-202.6) (from Ch. 121, par. 6-202.6)
Sec. 6-202.6. Be responsible for placing the advertisement of bids and to be present when bids are opened.
(Source: P.A. 83-791.)

(605 ILCS 5/6-203) (from Ch. 121, par. 6-203)
Sec. 6-203. Except as provided in Section 6-301, nothing in this Code shall be construed as vesting in highway commissioners any power or jurisdiction over the streets and alleys in municipalities.
(Source: P.A. 86-1229.)

(605 ILCS 5/6-204) (from Ch. 121, par. 6-204)
Sec. 6-204. If any highway commissioner wilfully refuses to perform any of the duties enjoined upon him by this Code, he shall forfeit not less than $10 nor more than $50, and may be proceeded against in the name of the district for the recovery of such forfeiture before any court of the proper county having jurisdiction.
In addition, wilful failure to include in the annual report the determined or estimated amount of all liabilities incurred and not paid and to whom owed, as required by Section 6-201.15 of this Act, is a misdemeanor, on conviction whereof the highway commissioner shall be fined in the amount of the reportable liabilities excluded from the report.
(Source: Laws 1963, p. 3031.)

(605 ILCS 5/6-205) (from Ch. 121, par. 6-205)
Sec. 6-205. The district treasurer shall receive and have charge of all moneys raised in the district for the support and maintenance of roads therein, and for road damages except such portions of the moneys which by Section 6-507 are directed to be paid to the municipalities. He shall hold such moneys at all times subject to the order of the highway commissioner and shall pay them over upon the order of the commissioner, such order to be countersigned by the town or district clerk. In counties under township organization such moneys, other than Social Security taxes required by the Social Security Enabling Act, shall not be paid over until the board of town trustees or highway board of auditors, as the case may be, has examined and audited the claims or charges for which such order is drawn. He shall keep an account in a book provided by the commissioner of all moneys received, and all moneys paid out, showing in detail to whom and on what account the same is so paid.
The treasurer shall also present annually, within 30 days after the end of the fiscal year of the district, to the highway commissioner an itemized statement of receipts and disbursements of the district during the fiscal year just ended, which shall be sworn to.
(Source: P.A. 94-59, eff. 6-17-05.)

(605 ILCS 5/6-206) (from Ch. 121, par. 6-206)
Sec. 6-206. In counties under township organization, the board of town trustees of the various townships shall, from time to time, when requested by the supervisor of their respective townships designate one or more banks or savings and loan associations in which the road funds of the road district in the custody of the district treasurer may be kept, except that in consolidated township road districts such depository shall be designated by the highway board of trustees upon request of the treasurer of the respective consolidated township road district.
In counties not under township organization the county board shall, from time to time, when requested by the treasurer of any road district, designate one or more banks or savings and loan associations in which the road funds of the various road districts in such county may be kept.
When a bank or savings and loan association has been designated as a depository it shall continue as such until 10 days have elapsed after the new depository is designated and has qualified by furnishing the statements of resources and liabilities as is required in this Section. When a new depository is designated the board of town trustees, highway board of trustees or county board, as the case may be, shall notify the sureties of the district treasurer of that fact, in writing, at least 5 days before the transfer of fund. The district treasurer shall be discharged from responsibility for all moneys of the road fund which he deposits in a depository so designated while such moneys are so deposited.
No bank or savings and loan association shall receive public funds as permitted by this Section, unless it has complied with the requirements established pursuant to Section 6 of "An Act relating to certain investments of public funds by public agencies", approved July 23, 1943, as now or hereafter amended.
(Source: P.A. 83-541.)

(605 ILCS 5/6-207) (from Ch. 121, par. 6-207)
Sec. 6-207. Compensation of highway commissioner and other officers.
(a) Unless an annual salary is fixed as provided in this Section, the highway commissioner shall receive for each day he or she is necessarily employed in the discharge of official duties a per diem to be fixed by the county board in road districts in counties not under township organization, by the highway board of trustees in consolidated township road districts, and by the board of town trustees in districts composed of a single township. Before any per diem is paid, a sworn statement shall be filed by the commissioner in the office of the district clerk, showing the number of days the commissioner was employed, the kind of employment, and the dates of employment.
The boards specified in the preceding paragraph may, instead of a per diem, fix an annual salary for the highway commissioner at not less than $3,000, to be paid in equal monthly installments. The boards shall fix the compensation of the commissioner, whether an annual salary or a per diem, on or before the last Tuesday in March before the date of election of the commissioner.
If the term of any highway commissioner is extended by operation of law, the board that fixes the commissioner's rate of compensation may increase the rate of the compensation, within the limits provided in this Section, in relation to that portion of the commissioner's term that extends beyond the period for which he or she was elected.
The board of town trustees shall order payment of the amount of per diem claimed in the highway commissioner's sworn statement at the first regular meeting following the filing of the statement. In consolidated township road districts, the compensation and the expenses of the offices of the highway commissioner, district clerk, and district treasurer shall be audited by the highway board of trustees.
The compensation of the highway commissioner shall be paid from the general township fund in districts comprised of a single township and shall be paid from the regular road fund in all other districts having highway commissioners; however, in districts comprised of a single township, a portion (not exceeding 50%) of the highway commissioner's salary may be paid from the corporate road and bridge fund or the permanent road fund if approved by the township board and the highway commissioner.
(b) The officers composing the highway board of trustees in consolidated township road districts shall be entitled to $3 per day for attending meetings of the board, to be paid out of the town fund of their respective townships. In consolidated township road districts, the compensation of the district clerk and the district treasurer shall be paid out of the road fund of the district.
(c) The district clerk shall receive:
(1) for each day he or she is necessarily employed in

the discharge of official duties, a per diem to be fixed by the county board in road districts in counties not under township organization and by the highway board of trustees in consolidated township road districts; or

(2) $4 per day for each day he or she shall be

required to meet with the highway commissioner and the same amount per day for the time he or she shall be employed in canvassing the returns of elections. The district clerk shall receive no other per diem. In addition to the above, the district clerk shall also receive fees for the following services, to be paid out of the district road fund, except where otherwise specified:

(A) For serving notice of election or appointment

upon district officers as required by this Code, 25 cents each.

(B) For posting up notices required by law, 25

cents each.

(C) For copying any record in the district

clerk's office and certifying to the copy, 10 cents for every 100 words, to be paid by the person applying for the certified copy.

(d) Except as otherwise provided in this Code, the district treasurer shall, in addition to any other compensation to which he or she is by law entitled, receive an annual salary of not less than $100 nor more than $1,000 per year to be fixed by the highway board of trustees in consolidated township road districts and by the board of town trustees in districts composed of a single township.
Except as otherwise provided in this Code, the district treasurer shall, in addition to any other compensation to which he or she is by law entitled, receive an annual salary deemed appropriate and to be fixed by the county board in road districts in counties not under township organization.
The compensation of the district treasurer shall be paid from the general township fund in districts composed of a single township and shall be paid from the regular road fund in all other districts having district treasurers.
(Source: P.A. 89-662, eff. 8-14-96; 90-81, eff. 1-1-98; 90-183, eff. 1-1-98; 90-655, eff. 7-30-98.)

(605 ILCS 5/Art. 6 Div. 3 heading)

(605 ILCS 5/6-301) (from Ch. 121, par. 6-301)
Sec. 6-301. All township and district roads established under this Division of this Code shall be not less than 40 feet in width, except as provided in Section 6-327.
Highway commissioners in single township road districts may annually determine that certain roads in the district are vital to the general benefit of the district and designate them all or in part as arterial district roads. The designation must be approved by the county superintendent of highways, after notice and hearing, prior to the commissioners' recording the roads with the county superintendent of highways. No road or portion thereof designated as arterial shall be closed or vacated without written approval of the county despite the road's inclusion in any annexation or incorporation proceedings provided for in the Illinois Municipal Code. This paragraph does not apply to roads in home rule units of government nor the roads included in our annexation proceeding by home rule units of governments.
This Division of this Code shall not apply to proceedings for laying out, widening, altering or vacating streets in municipalities, except as provided in this Section.
(Source: P.A. 86-1229.)

(605 ILCS 5/6-302) (from Ch. 121, par. 6-302)
Sec. 6-302. The highway commissioner of any road district may in his discretion reduce the width of any existing township or district road to a width of 40 feet, if the reduction is petitioned for by a majority of the landowners along the line of such road within the district. When possible the land vacated by reducing the width of the road shall be taken equally from each side of the road. In cases of natural obstruction on one side of the road or where the road extends along the right-of-way of any railroad, river or canal, the commissioner is authorized to reduce the width of road on one side only.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/6-303) (from Ch. 121, par. 6-303)
Sec. 6-303. Existing township and district roads may be widened, altered or vacated, and new township and district roads may be laid out in the manner provided in this Division of this Code. Any number of voters not less than 5% of the legal voters, or 12 legal voters, whichever is less, residing in any road district may file a petition with the highway commissioner of such district, praying for the laying out, widening, altering or vacation of such roads. Notwithstanding the preceding sentence, in counties with a population between 125,000 and 130,000, a petition for laying out, widening, altering, or vacating roads in a subdivision established under a county subdivision ordinance, where the final plat of the subdivision was approved by the county board, shall be filed with the county board unless the plat was filed with the county recorder at least 15 years before the petition is filed.
However, where the laying out, widening, altering or vacating of a township or district road is required by the construction, operation, or maintenance of a State highway, the Department, in lieu of a petition may file a certificate, signed by the Secretary of the Department, or his duly authorized agent, setting forth the necessity for the laying out, widening, altering or vacating of such roads. The procedure upon the filing of such certificate shall be the same as, and conform to, the procedure followed upon the filing of a petition. Such petition or certificate shall set forth a description of the road and what part is to be widened, altered or vacated, and if for a new road the names of the owners of lands, if known, and if not known it shall so state, over which the road is to pass, the points at or near which it is to terminate. When the general course of relocated roads shall render the same practicable, such relocated roads shall be laid out on section lines, or regular divisional lines subdividing a section or sections.
The highway commissioner, in lieu of a petition, may file a certificate with district clerk and county clerk to vacate roads. The procedure upon filing of such certificate shall be the same as, and conform to, the procedure followed upon the filing of a petition.
(Source: P.A. 87-1121.)

(605 ILCS 5/6-304) (from Ch. 121, par. 6-304)
Sec. 6-304. In case the Department widens or alters an existing road, or lays out a new road in any road district in connection with the construction of a State highway, or in connection with the construction of federal aid roads or such roads as are constructed with the aid of federal grants, loans, or allotments, as provided by law, and requires right-of-way for such purposes, the road district, acting through its highway commissioner, is authorized to take whatever steps may be necessary to enable such road district to aid the Department in the construction of State highways, or in connection with the construction of federal aid roads or such roads as are constructed with the aid of federal grants, loans or allotments, and the highway commissioner is authorized to pay for such rights-of-way from any available district road funds, and is authorized to issue warrants and levy a tax, or to issue bonds pursuant to referendum for the payment of such right-of-way, as is provided in Sections 6-503, 6-507, 6-509 and 6-510 of this Code.
(Source: P.A. 81-1489.)

(605 ILCS 5/6-305) (from Ch. 121, par. 6-305)
Sec. 6-305. Whenever the highway commissioner receives a certificate from the Department as provided in Section 6-303 of this Act, or a petition praying for the laying out, widening, altering or vacation of a township or district road, he shall fix a time when and a place where he will examine the route of such township or district road and hear reasons for or against the laying out, widening, altering or vacating. He shall give at least 10 days' written notice of the time and place of such examination and hearing to the county superintendent of highways and to any municipality which is affected by such action occurring within its planning area, and by publication in at least one newspaper published in the township or district or, in the absence of such published newspaper, in at least one newspaper of general circulation in the township or district or, in the absence of such generally circulated newspaper, by posting notices in 5 of the most public places in the district in the vicinity of the road to be laid out, widened, altered or vacated. The commissioner may, by written notice to the county superintendent of highways and any affected municipality, and by public announcement and by the posting of a notice at the time and place named for the first hearing, adjourn such hearing from time to time, but not for a longer period than 10 days. At such meeting, or such adjourned meeting the commissioner shall decide and publicly announce whether he will grant or refuse the prayer of the petition, and shall endorse upon or annex to the petition a brief memorandum of such decision. The memorandum shall be signed by the commissioner and filed within 5 days thereafter in the office of the district clerk. The commissioner shall also send a copy of the memorandum to the county superintendent of highways and any affected municipality, and, in cases where action is initiated as the result of a Department certificate, a copy of the memorandum to the Department.
No road shall be laid out, widened, altered or vacated unless the highway commissioner finds that such alteration or vacation is in the public and economic interest and further finds that any person residing or owning land within 2 miles of any portion of the road proposed to be altered or vacated shall still have reasonable access (but not necessarily a direct route) by way of a motor vehicle or other portable farm machinery commonly used in the area to farm land he owns or operates and to community and trade centers after the road is altered or vacated. Such findings shall be contained in the memorandum of decision signed by the highway commissioner.
A final hearing may be held at the time of the preliminary or adjourned meeting if all damages have been released, all surveys and plats are made and there are no objectors. If there are objectors, the final hearing shall be held as provided for in Section 6-311.
(Source: P.A. 85-1421.)

(605 ILCS 5/6-306) (from Ch. 121, par. 6-306)
Sec. 6-306. In case the highway commissioner denies the prayer of the petition for the laying out, widening, altering or vacation of a township or district road, any 3 of the petitioners may appeal from such decision to the county superintendent of highways by joining in a notice of such appeal and filing the same in the office of the district clerk within 10 days after the date of the decision appealed from. The clerk shall thereupon transmit the original petition for the laying out, widening, altering or vacation of such township or district road, together with the notice of appeal to the county superintendent of highways. Upon receipt thereof the county superintendent of highways shall thereupon fix a time and place for a public hearing thereof, giving notice thereof and conducting the hearing and rendering his decision thereon in the manner prescribed by Section 6-311 of this Act in the case of the hearing upon such petition by the county superintendent of highways. Upon rendering his decision, the county superintendent of highways shall likewise endorse on such petition a memorandum of his decision, which (if the decision approved the change requested in the petition) shall include his findings that such alteration or vacation of the township or district road will be in the public and economic interest and will not deprive residents or owners of proximate land of reasonable access elsewhere as specified in Section 6-305 of this Act; and shall file the same in the office of the district clerk.
Such decision of the highway commissioner or, upon appeal of such order, of the county superintendent of highways shall be regarded as a preliminary decision upon the advisability of the proposal in the petition and shall be subject to revocation in the manner hereinafter provided, except that such decision of the county superintendent of highways affirming the denial of the petition shall be regarded as a final decision.
(Source: Laws 1963, p. 3216.)

(605 ILCS 5/6-307) (from Ch. 121, par. 6-307)
Sec. 6-307. If the highway commissioner, or upon appeal from his decision, the county superintendent of highways, shall enter a preliminary order for the laying out, widening, alteration or vacation of a township or district road, the highway commissioner or county superintendent of highways, as the case may be, shall cause a survey and plat of such township or district road to be made by a competent surveyor who shall report such survey and plat to the highway commissioner or county superintendent, as the case may be, giving the courses and distances and specifying the land over which such road is to pass; in which he may make such changes between the termini of the road described in the petition, as the convenience and interest of the public in his judgment may require. Upon the petition of 12 land owners residing in the district where the road is situated, it shall be the duty of the highway commissioner or county superintendent, as the case may be, within a reasonable time to employ a competent surveyor and have any road designated in such petition to be once resurveyed.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/6-308) (from Ch. 121, par. 6-308)
Sec. 6-308. Whenever the highway commissioner of any road district or upon appeal from his decision, the county superintendent of highways has entered a preliminary order for the laying out, widening, alteration or vacation of a township or district road, and a survey therefor has been completed as hereinbefore provided, proceedings shall next be taken to fix the damages which will be sustained by the adjoining land owners by reason of such laying out, widening, altering or vacation. In case such preliminary order was entered by the highway commissioner, he shall act for the district in all matters relating to the fixing of damages, as well as the surveying of such road. But in case such order was entered by the county superintendent of highways on appeal, as aforesaid, the county superintendent shall represent the district in such matters.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/6-309) (from Ch. 121, par. 6-309)
Sec. 6-309. The damages sustained by the owner or owners of land by reason of the laying out, widening, alteration or vacation of a township or district road, may be agreed upon by the owners of such lands, if competent to contract, and the highway commissioner or county superintendent, as the case may be. Such damages may also be released by such owners, and in such case the agreement or release shall be in writing, the same shall be filed and recorded with the copy of the order laying out, widening, altering or vacating such road in the office of the district clerk, and shall be a perpetual bar against such owners, their grantees and assigns for all further claims for such damages.
In case the highway commissioner or the county superintendent, as the case may be, acting for the road district, is unable to agree with the owner or owners of the land necessary for the laying out, widening or alteration of such road on the compensation to be paid, the highway commissioner, or the county superintendent of highways, as the case may be, may in the name of the road district, enter condemnation proceedings to procure such land, in the same manner as near as may be, as provided for the exercise of the right of eminent domain under the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(605 ILCS 5/6-310) (from Ch. 121, par. 6-310)
Sec. 6-310. Any person or persons interested in the establishment, widening, alteration or vacation of any township or district road is or are authorized to offer inducements to the highway commissioner or county superintendent of highways, as the case may be, for the establishment, widening, alteration or vacation of any such township or district road, by entering into contract with the commissioner or county superintendent, conditioned upon such establishment, widening, alteration or vacation, to pay money or other valuable thing to the district for the benefit of the road funds of the same; or to perform any labor, or construct any road, bridge or culvert on any road which such person or persons desires or desire to be established, widened or altered. Any such contracts in writing made with the highway commissioner or county superintendent shall be deemed good and valid in law and may be enforced by such commissioner or superintendent, or his successor in office, before the circuit court.
(Source: P.A. 79-1366.)

(605 ILCS 5/6-311) (from Ch. 121, par. 6-311)
Sec. 6-311. Within 20 days after the damages likely to be sustained by reason of the proposed laying out, widening, alteration or vacation of any township or district road have been finally ascertained, either by agreement of the parties or by condemnation proceedings, or within 20 days after such damages may have been released, the highway commissioner or the county superintendent of highways, as the case may be, shall hold a public hearing at which he shall hear and consider reasons for or against the proposed laying out, widening, alteration or vacation of such road, and at which time and place he shall publicly announce his final decision relative thereto. The highway commissioner or the county superintendent of highways, as the case may be, shall give public notice of such public hearing by publication in at least one newspaper published in the township or district or, in the absence of such published newspaper, in at least one newspaper of general circulation in the township or district or, in the absence of such generally circulated newspaper at the time prescribed for notice, by posting notices thereof in at least 5 of the most public places in the district in the vicinity of the road for at least 5 days prior thereto. A written notice shall be mailed or delivered to all owners of the property adjacent to the road which is the subject of the hearing. A written notice may be mailed or delivered to every person known to have been present at the hearings conducted pursuant to Sections 6-305 and 6-306 of this Act and to every other person who has requested such notice.
At such time and place the highway commissioner, if he is the official conducting the hearing, shall determine the advisability of such proposed laying out, widening, alteration or vacation of such road, shall make an order for the same and shall within 5 days thereafter file such order in the office of the district clerk.
At such time and place the county superintendent of highways, if he is the official conducting the hearing, shall:
(a) Be empowered to administer oaths;
(b) Permit the appearance in person or by counsel,

the introduction of evidence and the cross examination of witnesses by not less than 3 of the qualified petitioners, not less than 3 other legal voters residing within 2 miles of any portion of such road, and not less than 3 other persons owning land in the road district or owning land wholly or partially situated within 2 miles of any portion of such road, except that no such permission shall extend to a person other than a petitioner unless it appears that he will be directly and adversely affected by the change requested in the petition;

(c) Provide that every person offering testimony

shall testify under oath or affirmation and shall be subject to cross examination, except that the technical rules of evidence governing proceedings in circuit courts are inapplicable in such hearing;

(d) Secure and retain a stenographic transcript of

the proceedings, including all evidence offered or introduced at the hearing; and

(e) Determine the advisability of such proposed

laying out, widening, alteration or vacation of such road, shall make an order for the same and shall within 5 days thereafter file such final order in the office of the district clerk.

Every order entered and filed pursuant to this Section in approval of the change requested in the petition shall contain an express finding that such alteration or vacation of the township or district road will be in the public and economic interest and will not deprive residents or owners of proximate land of reasonable access elsewhere as specified in Section 6-305 of this Act.
(Source: P.A. 99-237, eff. 1-1-16.)

(605 ILCS 5/6-312) (from Ch. 121, par. 6-312)
Sec. 6-312. In case such final order was entered by the highway commissioner as provided in Section 6-311 of this Code finally determining the advisability of such proposed laying out, widening, alteration or vacation of any township or district road, any 3 qualified petitioners who may have signed the petition for such proposed laying out, widening, alteration or vacation, or any 3 legal voters residing within 2 miles of any portion of such road, or any 3 other persons owning land in the road district or owning land within 2 miles of any portion of such road, may (if either they are qualified petitioners or they both have raised objections at the hearing pursuant to Section 6-311 of this Act and will be directly and adversely affected by such proposed laying out, widening, alteration or vacation) appeal to the county superintendent of highways by filing a notice of such appeal in the office of the district clerk within 10 days of the date of filing the decision appealed from. Thereupon such clerk shall at once transmit all papers relating to such proposed laying out, widening, altering or vacation of such road to the county superintendent of highways, who shall within 20 days after the receipt of the same, hold a public hearing within such district to finally determine upon the laying out, widening, altering or vacation of such road. Such hearing shall be upon such notice and conducted in like manner as the hearing before the highway commissioner relative to such final decision and from which appeal has been taken, except that the powers and duties of the county superintendent of highways in conducting such hearing and in determining and filing his final order shall be identical to the powers and duties of such superintendent prescribed by Section 6-311 of this Act. Judicial review may be pursued after such final order of the county superintendent of highways relative to the alteration or vacation of such roads in the manner provided in Section 6-315a of this Division.
(Source: P.A. 99-237, eff. 1-1-16.)

(605 ILCS 5/6-313) (from Ch. 121, par. 6-313)
Sec. 6-313. In case the highway commissioner, or upon appeal from his decision, the county superintendent of highways, shall finally determine against the advisability of the proposed laying out, widening, alteration or vacation of such township or district road, such order shall have the effect to annul and revoke all proceedings and assessments, releases and agreements in respect to damages growing out of the proceedings upon the petition aforesaid. In case the commissioner or county superintendent affirms such prior proceedings, he shall make an order to be signed by him, declaring such road to be laid out, widened, altered or vacated as a public highway and which order shall contain or have annexed thereto a definite description of the line of such road, together with the plat thereof. The highway commissioner or county superintendent, as the case may be, shall within 5 days from the date of his final order, cause the same, together with the report of the surveyor, the petition and the releases, agreements or assessments in respect to damages, to be deposited and filed in the office of the district clerk; who shall note upon such order the date of such filing. It shall be the duty of such clerk to record such order, together with the plat of the surveyor in a proper book to be kept for that purpose.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/6-314) (from Ch. 121, par. 6-314)
Sec. 6-314. After it has been finally determined that a township or district road shall be laid out, widened, altered or vacated, either by the highway commissioner, or upon appeal, by the county superintendent of highways, all proceedings subsequent thereto on behalf of the district shall be taken by the highway commissioner thereof as provided in this division of this Code. And such highway commissioner in such cases is hereby authorized to resort to all necessary proceedings not inconsistent with the provisions of this Code to secure the laying out, widening, alteration or vacation of any such road.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/6-315) (from Ch. 121, par. 6-315)
Sec. 6-315. An entry in the records, ledger, or official minute book of the district clerk, stating that there has been a dedication of a public highway according to statutory requirements shall be prima facie evidence in all cases that there was a dedication of a public highway and that the dedication complied with all statutory requirements, regardless of whether supporting records or documentation of the dedication is available.
(Source: P.A. 93-183, eff. 7-11-03.)

(605 ILCS 5/6-315a) (from Ch. 121, par. 6-315a)
Sec. 6-315a. Any 3 persons who, at a hearing conducted by the county superintendent of highways pursuant to Section 6-306, 6-311 or 6-312 of this Act, have been permitted to appear, in person or by counsel, and to introduce evidence and cross examine witnesses, may (if they are qualified petitioners, or have raised objections at a hearing pursuant to Section 6-311 or 6-312 of this Act and will be directly and adversely affected by such proposed alteration or vacation) obtain judicial review of such final administrative decision of the superintendent (meaning his final order denying the petition after a hearing pursuant to Section 6-306, or granting or denying the petition after a hearing pursuant to Section 6-311 or 6-312, to be filed in the office of the district clerk after the hearing) pursuant to the Administrative Review Law, and all amendments and modifications thereof, and any rules adopted pursuant thereto. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure. Such judicial review proceeding shall be given precedence over all other civil cases, except cases arising under the Workers' Compensation Act and the Unemployment Insurance Act.
(Source: P.A. 91-357, eff. 7-29-99.)

(605 ILCS 5/6-316) (from Ch. 121, par. 6-316)
Sec. 6-316. All township and district roads laid out as provided in this Division of this Code shall be opened within 2 years from the time of laying out the same. If the damages resulting from the establishing of such roads shall not be paid within 90 days from the time the money is in the hands of the treasurer of the road fund to pay the same, such new roads shall be deemed to be vacated.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/6-317) (from Ch. 121, par. 6-317)
Sec. 6-317. Whenever a township or district road is ordered to be laid out, widened or altered, according to the provisions of this Division of this Code, which road shall pass through or on enclosed land, the highway commissioner shall give the owner or occupant of such land 60 days' notice in writing to remove the fences. If such owner or occupant does not remove the fence or fences within 60 days after such notice, the commissioner shall have the same removed, and direct the road to be opened and worked; the owner of such premises shall pay all necessary costs of removal, and the same may be recovered by the highway commissioner in any court of competent jurisdiction, provided however that in case the owner or occupant has been awarded damages either by agreement, or by judgment in condemnation proceedings, for the removal of such fence or fences, then the owner or occupant shall remove such fences without such notice, and the highway commissioner may enter upon such premises at once for the purpose of laying out, widening or altering such road.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/6-318) (from Ch. 121, par. 6-318)
Sec. 6-318. When any township or district road has been finally laid out, widened or altered according to the provisions of this Division of this Code, the owners of such lands taken shall have a reasonable time, not exceeding 8 months, to be designated by the highway commissioner to harvest crops which may be on such lands before such road shall be opened, provided however that if the damages to crops have been included in the total damages finally allowed or awarded then the highway commissioner may enter upon such premises at once for the purpose of opening such road, provided further that if there are fences on such land taken, he shall first give notice to remove said fences as provided in Section 6-317 of this Code.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/6-319) (from Ch. 121, par. 6-319)
Sec. 6-319.
Township and district roads may be laid out, widened, altered or vacated on county or district lines, or from one district to another, and in case a railroad right-of-way or stream of water joins the boundary line of such county or district line, then along the line of such railroad right-of-way or stream of water, in the same manner as other township and district roads, except that in such cases, a copy of the petition shall be posted in and presented to the highway commissioners of each district interested; such petition to be as in other cases, and signed by not less than 5% of the legal voters, or 12 legal voters, whichever is less, residing in the district or county. Whereupon the highway commissioners of the several districts shall meet and act together, in the same time and manner as in other cases, in considering the petition, viewing the premises, adjusting damages, and making all orders in reference to such proposed road, widening, alteration or vacation, and a copy of all final orders and plats and papers shall be filed and recorded in each of the counties and districts interested. In case the commissioners are unable to agree, the county superintendent of highways shall act as arbitrator between them in case the districts shall lie within the same county, and if in different counties the Department or any person designated by it, shall so act. All appeals hereinbefore provided for in this Division of this Code may likewise be taken to the county superintendent of highways, or in case the districts shall lie in 2 or more counties, to the Department.
In lieu of petitions, the highway commissioners of all road districts interested may file a certificate to vacate roads with the respective county clerks and with the respective township or district clerks, as the case may be. The procedure upon the filing of such certificates shall be the same as, and conform to, the procedure followed upon the filing of a petition.
(Source: P.A. 78-543.)

(605 ILCS 5/6-320) (from Ch. 121, par. 6-320)
Sec. 6-320. The highway commissioners shall also, in case a new township or district road is established on a county or district line, allot to each of such districts the part of such road which each of such districts shall open and keep in repair, and the part so allotted shall be considered as wholly belonging to such district. They shall also divide the expenses and damages which may accrue from such laying out, widening or alteration, and if they cannot agree, they shall refer the matter to the county superintendent of highways or in case the districts shall lie in 2 or more counties, the Department, whose decision shall be final.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/6-321) (from Ch. 121, par. 6-321)
Sec. 6-321. All township and district roads heretofore or hereafter laid out upon district or county lines shall be divided, allotted and kept in repair in the manner as hereinbefore directed. Any township or district road that is or shall be laid out on any county or district line, and in case a railroad right-of-way or a stream of water forms the boundary line of such district or county, or crowds the public road off from such district or county, then the road alongside such railroad right-of-way or stream of water, shall be held to be a road on a county or district line, although owing to the topography of the ground along such county or district line, or at the crossing of any stream of water, the proper authorities in laying out such road may have located a portion of the same to one side of such county or district line or railroad right-of-way, or stream of water, and the expenses of keeping in repair such road shall be assessed by each district or county interested.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/6-322) (from Ch. 121, par. 6-322)
Sec. 6-322. Township and district roads may be laid out and opened upon the line between this and any adjoining state, as provided in the preceding sections, whenever the laws of such adjoining state shall be applicable.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/6-323) (from Ch. 121, par. 6-323)
Sec. 6-323. In addition to the notices now required by law in proceedings for laying out, locating or opening of township and district roads, similar notices shall be served on any railroad company across or alongside of whose railroad it may be proposed to locate such a road. Such notices shall be served by delivering a copy thereof to the station agent of any such railroad company nearest to the proposed location of such projected township or district road.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/6-324) (from Ch. 121, par. 6-324)
Sec. 6-324. The highway commissioner of any road district shall relocate, divert or establish a township or district road where necessary in connection with the crossing of the track of any railroad company across any township or district road upon certification of the findings of the Illinois Commerce Commission as provided in Section 18c-7401 of the Illinois Commercial Transportation Law. The Illinois Commerce Commission may apportion all costs and damages incident thereto as provided in said Section 18c-7401.
(Source: P.A. 85-1209.)

(605 ILCS 5/6-325) (from Ch. 121, par. 6-325)
Sec. 6-325. In counties having less than 3,000,000 inhabitants, roads or streets in platted subdivisions and dedicated to public use shall be included in and incorporated into the township or district road system without any hearing or petition therefor required by the preceding Sections of this Division, when and if such roads or streets conform to the rules, specifications and regulations regarding location, width, grades, surface and drainage structures prepared by the county superintendent of highways and adopted by the county board. The highway commissioner shall determine when such dedicated roads and streets so conform and shall thereupon make an order to incorporate them into the township or district road system and file one copy of such order in the office of the district clerk and one copy with the county superintendent of highways. If the highway commissioner refuses or fails to make such an order, any 3 interested persons may appeal to the county superintendent of highways to determine if such roads and streets so conform, and if his finding is favorable, he shall make an order to incorporate them into the township or district road system and shall file such order in the office of the district clerk. The county board may adopt alternate and less stringent rules, specifications, and regulations prepared by the county superintendent of highways for roads and streets that were initially platted in subdivisions before January 1, 1959, but not constructed, and these alternate rules, specifications, and regulations shall be applicable in determining if these roads and streets conform under this Section for inclusion into the township or district road system. The county board, by an affirmative vote of at least three-fifths of all members of the county board, may adopt alternate and less stringent rules, specifications and regulations prepared by the County Superintendent of Highways for roads and streets that were initially constructed in platted subdivisions prior to January 1, 1959, and such alternate rules, specifications and regulations shall be applicable in determining if such roads and streets comply under this Section if the highway commissioner first determines that such roads and streets should be included in or incorporated into the township or district road system.
Roads and streets which have been laid out and dedicated to public use but which are not in platted subdivisions or which are in a platted subdivision but do not conform to the rules, specifications and regulations as required by the preceding paragraph of this Section or are in a county which has not established such rules, specifications and regulations may be included in and incorporated into the township or district road system in the manner hereinafter specified in this Section. The proceedings for that purpose shall be in accordance with the provisions of Sections 6-303 and 6-305 of this Code with reference to laying out new roads, except as hereinafter provided in this Section. The petition shall pray that the roads or streets be incorporated into the township or district road system. The provisions of Section 6-305 of this Code relative to notice and hearing are applicable to the proceedings except the notice shall state the time when the commissioner will examine the roads or streets and hear reasons for or against incorporating them into the township or district road system and the notice shall be posted in the vicinity of the road or street described in the petition. The provisions of Section 6-305 relative to the decision are applicable if the prayer of the petition is refused, but if the commissioner grants the prayer of the petition, he shall so publicly announce and shall make an order to incorporate the roads or streets into the township or district road system and shall, within 5 days thereafter, file one copy of such order in the office of the district clerk and one copy with the county superintendent of highways.
In case the highway commissioner denies the prayer of the petition, any 3 of the petitioners may appeal to the county superintendent of highways by filing a notice of appeal with the district clerk within 10 days from the date of the decision appealed from, and in case the highway commissioner grants the prayer of the petition any 3 land owners in the district may appeal in like manner. In case of appeal the clerk shall transmit the original petition to the county superintendent of highways, also the notice of appeal. Upon receipt of the same the county superintendent of highways shall fix a time and place for a public hearing thereon, giving notice thereof and after the hearing shall render his decision thereon and record and file the same in the manner hereinbefore provided in the case of the hearing upon such petition by the highway commissioner of the district.
If no appeal is taken within 10 days from a decision allowing the prayer of the petition the roads or streets described in the petition shall be deemed to be incorporated into the township or district road system.
If an appeal is taken from the decision of the highway commissioner and the county superintendent of highways allows the prayer of the petition the roads or streets described in the petition shall be deemed to be incorporated into the township or district road system, upon his decision being filed with the clerk of the district.
In counties having more than 3,000,000 inhabitants, roads or streets in platted subdivisions and dedicated to public use and roads or streets which have been laid out and dedicated to public use may be included in and incorporated into the township or district road system in the manner specified in this Section, if such roads or streets conform to the rules, specifications and regulations regarding location, width, grades, surface and drainage structures established by the highway commissioner, the county superintendent of highways and the county plan commission, if any.
The proceedings for that purpose shall be in accordance with the provisions of Sections 6-303, 6-304 and 6-305 of this Code with reference to laying out new roads, except as provided in this Section. The petition shall pray that the streets or roads be incorporated into the township or district road system, and if the petition is allowed the decision shall order that the streets or roads be incorporated into the township or district road system. The provisions of Sections 6-306 and 6-307 of this Code are not applicable to the proceedings. The provisions of Section 6-305 of this Code relative to notice and hearing are applicable to the proceedings except the notice shall state the time when the commissioner will examine the streets or roads and hear reasons for or against incorporating them into the township or district road system and the notice shall be posted in the vicinity of the street or road described in the petition. The provisions of Section 6-305 relative to the decision are applicable if the prayer of the petition is refused, but not applicable if granted and in such case the provisions of this Section govern.
In case the highway commissioner denies the prayer of the petition any 3 of the petitioners may appeal to the county superintendent of highways by filing a notice of appeal with the district clerk within 10 days from the date of the decision appealed from, and in case the highway commissioner grants the prayer of the petition any 3 land owners in the district may appeal in like manner.
In case of appeal the clerk shall transmit the original petition to the county superintendent of highways, also the notice of appeal.
Upon receipt of the same the county superintendent of highways shall fix a time and place for a public hearing thereon, giving notice thereof and after the hearing shall render his decision allowing or denying the prayer of the petition and endorse the same on the petition and file the same with the district clerk, within 5 days.
Any notice of appeal under the foregoing provisions shall be filed with the clerk within 10 days after the decision of the highway commissioner.
If no appeal is taken from a decision allowing the prayer of the petition the streets or roads described in the petition shall be deemed to be incorporated into the township or district road system.
If an appeal is taken from the decision of the highway commissioner and the county superintendent of highways allows the prayer of the petition the streets or roads described in the petition shall be deemed to be incorporated into the township or district road system, upon his decision being filed with the clerk of the district.
The 7 preceding paragraphs of this Section shall apply only in counties having more than 3,000,000 inhabitants.
(Source: P.A. 91-775, eff. 6-9-00.)

(605 ILCS 5/6-326) (from Ch. 121, par. 6-326)
Sec. 6-326. When a petition to lay out, widen, alter or vacate a district road concerns a road in a county unit road district, such petition shall be filed with the county superintendent of highways. Such county superintendent shall have the powers and perform the duties of a highway commissioner under the provision of this Division of this Code. An appeal may be had from the decision of such county superintendent of highways on such petition to the county board of the county.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/6-326.1) (from Ch. 121, par. 6-326.1)
Sec. 6-326.1. Existing township and district roads may be temporarily closed and reconstructed by the filing with the highway commissioner of the district involved and with the County Superintendent of Highways of a petition signed by all of the owners of the property contiguous to both sides of that portion of the roadway to be temporarily closed and reconstructed by the petitioners. A copy of this petition shall be published in at least one newspaper published in the township or district or, in the absence of such published newspaper, in at least one newspaper of general circulation in the township or district or, in the absence of such generally circulated newspaper, by posting copies of the petition in 5 of the most public places in the district in the vicinity of the road to be temporarily closed and reconstructed. The Road Commissioner shall provide for publication or posting at least 10 days prior to any decision on the matter. If the commissioner is of the opinion that the temporary closing of the road is in the public and economic interest and that the temporary closing will not materially interfere with the flow of traffic on the township and county road system then, upon the approval of plans for the reconstruction of the road by the District Commissioner and the County Superintendent of Highways and the depositing with the commissioner of a contract and corporate surety bond approved by the Highway Commissioner and the County Superintendent of Highways properly guaranteeing the replacement of the road in as good or better condition as existed prior to the closing, the commissioner may temporarily close the road for a period not to exceed 3 years.
(Source: P.A. 79-510.)

(605 ILCS 5/6-327) (from Ch. 121, par. 6-327)
Sec. 6-327. Township and district roads for private and public use of the widths of 50 feet or less may be laid out from one or more dwellings or plantations to any public road, or from one public road to another, or from one or more lots of land to a public road or from one or more lots of land to a public waterway, on petition to the highway commissioner by any person directly interested. Upon receiving such petition, proceedings shall be had respecting the laying out of such road as in the case of other township and district roads. In case the highway commissioner or upon appeal, the county superintendent of highways, shall enter a preliminary order for the laying out of such road, such highway officer or officers making such preliminary order shall, if possible, and the parties are competent to contract, agree upon the total amount of damages, together with the portion thereof to be paid by the district, if any, as well as by each of the land owners benefited by such road. In case such damages cannot be determined or apportioned by agreement, the same shall be fixed as in the case of other township and district roads. The amount of such damages shall be paid by the person benefited thereby, to the extent and in proportion that they are benefited as determined and declared by the court. The remainder of the amount of damages, over and above that to be paid by the parties aforesaid, if any, shall be paid by the district as in other cases. The amount of damages to be paid by individuals shall be paid to the parties entitled thereto, before the road shall be opened for use. In all other respects the provisions of this Division of this Code relative to the opening, widening, alteration or vacation of other township and district roads shall be applicable also to the laying out, widening, alteration or vacation of roads for private and public use: Provided that the cost of the construction of the roadway, bridges and culverts and the maintenance thereof shall be borne by the parties paying for such road.
(Source: Laws 1963, p. 2045.)

(605 ILCS 5/6-328) (from Ch. 121, par. 6-328)
Sec. 6-328. Whenever any township or district road is laid out, widened or altered in accordance with this Division of this Code, the highway commissioner shall cause a plat thereof to be made and recorded in the office of the recorder of the county (or in the office of the registrar of titles for the county if appropriate) in accordance with the provisions of Section 9 of "An Act to revise the law in relation to plats", approved March 21, 1874, as amended.
(Source: P.A. 83-358.)

(605 ILCS 5/6-329) (from Ch. 121, par. 6-329)
Sec. 6-329. Upon the vacation of any township or district road or part thereof, the highway commissioner shall cause a legal description of the road or part thereof vacated to be recorded in the office of the recorder of the county. The recorder shall mark the plat previously recorded in such manner as to show the vacation and to indicate the book and page number where the description is recorded.
(Source: P.A. 83-358.)

(605 ILCS 5/Art. 6 Div. 4 heading)

(605 ILCS 5/6-401) (from Ch. 121, par. 6-401)
Sec. 6-401. If any highway commissioner fails or refuses to repair or maintain any road or section of a road in his district within 10 days after he is given a notice in writing signed by 3 landowners of such district, that such road or section of a road is in need of repair or maintenance, any 3 landowners in such district may petition the county superintendent of highways that such road or section thereof is in need of repair, or is not properly maintained by the highway commissioner. The county superintendent of highways shall set a day, not less than 10 nor more than 20 days after such petition is filed with him, for hearing the complaint alleged in such petition, and shall cause 10 days notice of such hearing to be given addressed "to all persons interested" by posting notices of such hearing in 5 of the most public places in such district in the vicinity of the road or section of road described in the petition and also by delivering a copy of such notice to such commissioner or mailing a copy thereof to such commissioner at his post office address, postage prepaid.
If the county superintendent of highways determines as a result of such hearing that the road described in the petition is in need of repair, or is not properly maintained by the highway commissioner of the district, he shall order the highway commissioner of the district to make such repairs as appear to him to be proper or necessary, or to properly maintain such road or section of road.
If any highway commissioner wilfully disobeys the order of the county superintendent of highways issued in pursuance to this section, when there are sufficient funds to permit a compliance with such order, he shall be guilty of a petty offense, and shall upon proper proceedings being brought in the circuit court of the county, be subject to removal from office.
(Source: P.A. 79-1366.)

(605 ILCS 5/6-402) (from Ch. 121, par. 6-402)
Sec. 6-402. Bridges or culverts on roads on district lines, except as provided in Section 5-503 of this Code, shall be constructed and repaired by such districts and the expense of such construction and repair shall be borne in proportion to the assessed value of the taxable property in the respective districts according to the last preceding equalized assessment thereof prior to such construction or repair; or the commissioners of such adjoining road districts may enter into joint contracts, which may provide for any just division of cost. Such contracts may be judicially enforced against such commissioners jointly, the same as if entered into by individuals, and such commissioners may be proceeded against jointly by any parties interested in such bridges or culverts, for any neglect of duty in reference to such bridges or culverts, or for any damage growing out of such neglect.
(Source: P.A. 83-345.)

(605 ILCS 5/6-404) (from Ch. 121, par. 6-404)
Sec. 6-404. Approaches to all bridges and culverts constructed under and by virtue of Section 6-402 shall be constructed and maintained by the respective road districts within which such approach or approaches may be located, and all approaches to all such bridges and culverts, as have heretofore been constructed jointly by 2 or more districts shall be maintained by the respective districts within which such approaches are located.
(Source: P.A. 84-962.)

(605 ILCS 5/6-405) (from Ch. 121, par. 6-405)
Sec. 6-405. When any road district desires to construct or repair any bridge or culvert as provided in Section 6-402, and has appropriated its share of the cost of constructing or repairing the same it shall be the duty of such other road district to make an appropriation for its proportionate share of the expense of such construction or repair. If such other road district fails or refuses to make such appropriation any court of competent jurisdiction, upon a proper petition for that purpose, shall issue an order to compel such other road district to make such appropriation; or the road district which has made its appropriation, may, after giving due notice to the other road district, proceed with the construction or repair of the bridge or culvert, and, if the construction or repair is reasonable in kind and cost, may recover from the other road district, by suit, such proportionate share of the expense as the other road district is liable for, with costs of the suit and interest from the time of the completion of the construction or repair. However, if the expense of the construction or repair of the bridge or culvert is unreasonable then the road district may recover only the other road district's proportionate share of an amount equal to a reasonable expense for the construction or repair.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/6-406) (from Ch. 121, par. 6-406)
Sec. 6-406. When a joint contract has been made in accordance with Section 6-402, and if the commissioner of either of such road districts, after reasonable notice in writing from the commissioner of any other road district, neglects or refuses to construct or repair any bridge or culvert, the commissioner so giving notice, after constructing or repairing the same, may recover by suit such amount as may have been contracted for in accordance with Section 6-402 of this Code, of the expense of so constructing or repairing such bridge or culvert together with costs of suit and interest from time of completion thereof, from the road district so neglecting or refusing.
(Source: P.A. 84-962.)

(605 ILCS 5/6-407) (from Ch. 121, par. 6-407)
Sec. 6-407. (Repealed).
(Source: P.A. 81-693. Repealed by P.A. 93-704, eff. 7-9-04.)

(605 ILCS 5/6-408) (from Ch. 121, par. 6-408)
Sec. 6-408. Contracts for constructing and repairing roads and bridges on road district lines shall be let by the highway commissioners of the 2 districts who shall meet and act together when taking action upon the letting of such contract for the construction or repair of such roads and bridges, or acceptance of the work.
(Source: P.A. 93-704, eff. 7-9-04.)

(605 ILCS 5/6-409) (from Ch. 121, par. 6-409)
Sec. 6-409. No contract so made shall be considered as let unless the contractor shall, within 15 days after the final award of the same, enter into contract and file a bond with good and sufficient sureties with the highway commissioner, in the penal sum at least equal to the amount of the contract, payable to the commissioner of the district, upon failure to comply with the conditions of such contract.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/6-410) (from Ch. 121, par. 6-410)
Sec. 6-410. All final payments on contracts for the construction or repair of roads, including the constructing or repairing bridges or culverts, shall be made payable as soon as the work under such contract is completed and accepted by the highway commissioner. The highway commissioner shall submit all warrants, bills and orders for such final payments to the township board of trustees or the highway board of auditors within 30 days after the receipt of the bill.
(Source: P.A. 94-59, eff. 6-17-05.)

(605 ILCS 5/6-411) (from Ch. 121, par. 6-411)
Sec. 6-411. Pecuniary interest in leases. In townships with a population of less than 15,000, with the approval of the town board of trustees or the highway board of auditors, as the case may be, a highway commissioner may have a pecuniary interest in lease contracts if the aggregate total of those contracts is less than $2,000 in the same fiscal year.
(Source: P.A. 96-422, eff. 8-13-09.)

(605 ILCS 5/6-411.1)
Sec. 6-411.1. Pecuniary interest in contracts.
(a) Except as provided in this Section, no road district officer or employee shall be interested, directly or indirectly, in his or her own name or in the name of any other person, association, trust, or corporation, in any contract for work or materials, profits of work or materials, or services to be furnished or performed for the road district or for any person operating a public utility wholly or partly within the territorial limits of the road district.
(b) Any elected or appointed member of the governing body may provide materials, merchandise, property, services, or labor if:
(1) the contract is with a person, firm, partnership,

association, corporation, or cooperative association in which the interested member of the governing body of the road district has less than a 7 1/2% share in the ownership; and

(2) the interested member publicly discloses the

nature and extent of his or her interest before or during deliberations concerning the proposed award of the contract; and

(3) the interested member abstains from voting on the

award of the contract, though he or she shall be considered present for the purposes of establishing a quorum; and

(4) the contract is approved by a majority vote of

those members presently holding office; and

(5) the contract is awarded after sealed bids to the

lowest responsible bidder if the amount of the contract exceeds $1,000, or awarded without bidding if the amount of the contract is less than $1,000; and

(6) the award of the contract would not cause the

aggregate amount of all contracts awarded to the same person, firm, association, partnership, corporation, or cooperative association in the same fiscal year to exceed $25,000.

(c) In addition to subsection (b), any elected or appointed member of the governing body may provide materials, merchandise, property, services, or labor if:
(1) the award of the contract is approved by a

majority vote of the governing body of the road district, provided that any interested member shall abstain from voting; and

(2) the amount of the contract does not exceed

$1,000; and

(3) the award of the contract would not cause the

aggregate amount of all contracts awarded to the same person, firm, association, partnership, corporation, or cooperative association in the same fiscal year to exceed $1,000; and

(4) the interested member publicly discloses the

nature and extent of his or her interest before or during deliberations concerning the proposed award of the contract; and

(5) the interested member abstains from voting on the

award of the contract, though he or she shall be considered present for the purposes of establishing a quorum; and

(6) no other vendor is available within a 25-mile

radius of the road district.

(d) A contract for the procurement of public utility services by a road district with a public utility company is not barred by this Section by one or more members of the governing body being an officer or employee of the public utility company, holding an ownership interest of no more than 7 1/2% in the public utility company, or holding an ownership interest of any size if the road district has a population of less than 7,500 and the public utility's rates are approved by the Illinois Commerce Commission. An elected or appointed member of the governing body having such an interest shall be deemed not to have a prohibited interest under this Section.
(e) Any officer who violates this Section is guilty of a Class 4 felony. Any office held by the person so convicted shall become vacant and shall be declared vacant as part of the judgment of the court.
(f) Nothing contained in this Section, including the restrictions set forth in subsections (b), (c), and (d), shall preclude a contract of deposit of moneys, loans, or other financial services by a road district with a local bank or local savings and loan association, regardless of whether a member or members of the governing body of the road district are interested in the bank or savings and loan association as an officer or employee or as a holder of less than 7 1/2% of the total ownership interest. A member or members holding such an interest in a contract shall not be deemed to be holding a prohibited interest for purposes of this Section. The interested member or members of the governing body must publicly state the nature and extent of their interest during deliberations concerning the proposed award of such a contract but shall not participate in any further deliberations concerning the proposed award. The interested member or members shall not vote on a proposed award. Any member or members abstaining from participation in deliberations and voting under this Section may be considered present for purposes of establishing a quorum. Award of a contract shall require approval by a majority vote of those members presently holding office. Consideration and award of any contract in which a member or members are interested may only be made at a regularly scheduled public meeting of the governing body of the road district.
(Source: P.A. 89-305, eff. 1-1-96.)

(605 ILCS 5/6-411.5)
Sec. 6-411.5. Contracts for public transportation. The highway commissioner of each road district within the territory of the Regional Transportation Authority shall have authority, with the approval of the township board of trustees, to contract with the Regional Transportation Authority or a Service Board, as defined in the Regional Transportation Authority Act, for the purchase of public transportation services within the district, upon such terms and conditions as may be mutually agreed upon. The expenditure of road funds, collected under a road district tax, to purchase public transportation services constitutes a road purpose under this Code.
(Source: P.A. 89-347, eff. 1-1-96.)

(605 ILCS 5/6-412) (from Ch. 121, par. 6-412)
Sec. 6-412. On all township or district roads which have all-weather travel surfaces the highway commissioner, if funds are available, shall construct and maintain adequate all-weather surfaces at boxes used for the receipt of United States mail. Such approaches shall be constructed and maintained with the same material as the roadbed, or other suitable all-weather material.
The rules, regulations and specifications adopted by the Department governing the erection and maintenance of boxes for the receipt of United States mail on State highways shall not apply to and govern the erection and maintenance of such boxes on such township or district roads.
(Source: Laws 1961, p. 473.)

(605 ILCS 5/6-412.1) (from Ch. 121, par. 6-412.1)
Sec. 6-412.1. The highway commissioner is authorized to contract for insurance against any loss or liability of any officer, employee or agent of the district resulting from the wrongful or negligent act of any such officer, employee or agent while discharging and engaged in his duties and functions and acting within the scope of his duties and functions as an officer, employee or agent of the district. Such insurance shall be carried with a company authorized by the Department of Insurance to write such coverage in Illinois. Every such policy shall provide, or be endorsed to provide, that the company issuing such policy waives any right to refuse payment or deny coverage or liability thereunder, within the limits of the policy, because of any exemption the district may have from such liability. The expenditure of road funds of the district to purchase such insurance contracts constitutes a road purpose under this Act.
(Source: Laws 1961, p. 2724.)

(605 ILCS 5/Art. 6 Div. 5 heading)

(605 ILCS 5/6-501) (from Ch. 121, par. 6-501)
Sec. 6-501. (a) Findings and purpose. The General Assembly finds:
(1) That the financial conditions of the Township and

District road systems of the State of Illinois have suffered adversely as a result of changes in law concerning assessed valuation of property for tax purposes. That as a result of the changes beginning in 1945, the rates of permissible levy were first halved to accommodate full fair value, but never restored when subsequent law change established the legal assessed valuation at 50% of fair market value as equalized by the Department of Revenue.

(2) Townships and district road systems, as a result

of the decreased financial support, have suffered a decline in ability to maintain or improve roads and bridges in a safe condition to permit the normal and ordinary use of its highway system. In many instances bridges have been closed and detours required because of impossible road conditions resulting in hardships for school districts in transporting pupils and for farms in moving products to market.

(3) Further, cost for maintenance and improvements

have risen faster than the valuations of property, the base of financial support.

(4) To solve these problems, this Act makes changes

in rates of taxation -- returning Townships and District road systems to their approximate financial viability prior to 1945.

(b) The highway commissioner for each road district in each county not under township organization shall on or before the third Tuesday in December of each year determine and certify to the county board the amount necessary to be raised by taxation for road purposes and for the salaries of elected road district officials in the road district.
Should any highway commissioner during the last year of his term of office for any reason not file the certificate in the office of the county clerk, as required by this Section, in time for presentation to the regular September meeting of the county board, the clerk shall present in lieu thereof a certificate equal in amount to that presented for the preceding year.
In every such county the certificate shall be filed in the office of the county clerk and by that official presented to the county board at the regular September meeting for the consideration of the board. The amount so certified if approved by the county board, or the part thereof as the county board does approve, shall be extended by the county clerk as road taxes against the taxable property of the district.
(c) The highway commissioner in each road district in each county having adopted township organization shall in accordance with the Illinois Municipal Budget Law at least 30 days prior to the public meeting required by this paragraph, each year prepare or cause to be prepared a tentative budget and appropriation ordinance and file the same with the clerk of the township or consolidated township road district, as the case may be, who shall make the tentative budget and appropriation ordinance conveniently available to the public inspection for at least 30 days prior to final action. One public hearing shall be held. This public hearing shall be held on or before the last day of the first quarter of the fiscal year before the township board of trustees or the highway board of trustees, as the case may be. Notice of the hearing shall be given by publication in a newspaper published in the road district at least 30 days prior to the time of the hearing. If there is no newspaper published in the road district, notice of the public hearing shall be given by posting notices in 5 of the most public places in the district. It shall be the duty of the clerk of the road district to arrange for the public hearing. The township board of trustees or highway board of trustees, as the case may be, at the public hearing shall adopt the tentative budget and appropriation ordinance, or any part as the board of trustees deem necessary.
On or before the last Tuesday in December the township board of trustees or highway board of trustees or road district commissioner, as the case may be, shall levy and certify to the county clerk the amount necessary to be raised by taxation for road purposes and the road district commissioner shall levy and certify to the county clerk the amount necessary to be raised by taxation for the salaries of elected road district officials in the road district, as determined by the highway commissioner.
The amount so certified shall be extended by the county clerk as road taxes against the taxable property of the district.
On or after October 10, 1991, a road district commissioner whose district is located in a county not under township organization may not levy separately a tax for salaries of elected road district officials unless the tax has been first approved by a majority of the electors voting on the question at a referendum conducted in accordance with the general election law. The question submitted to the electors at the referendum shall be in substantially the following form: "Shall the road district commissioner be authorized to levy an annual tax for the salaries of elected road district officials under Section 6-501 of the Illinois Highway Code?"
Except as is otherwise permitted by this Code and when the road district commissioner establishes the tax rate for the salaries of elected road district officials, the county clerk shall not extend taxes for road purposes against the taxable property in any road district at rates in excess of the following:
(1) in a road district comprised of a single township

in a county having township organization, at a rate in excess of .125% of the value, as equalized or assessed by the Department of Revenue; unless before the last Tuesday in December annually the highway commissioner of the township road district shall have secured the consent in writing of a majority of the members of the township board of trustees to the extension of a greater rate, in which case the rate shall not exceed that approved by a majority of the members of the township board of trustees, but in no case shall it exceed .165% of the value, as equalized or assessed by the Department. Once approved by the township board of trustees, the rate shall remain in effect until changed by the township board of trustees;

(2) in a consolidated township road district, at a

rate in excess of .175% of the value, as equalized or assessed by the Department of Revenue;

(3) in a road district in a county not having

township organization, at a rate in excess of .165% of the value, as equalized or assessed by the Department of Revenue.

However, road districts that have higher tax rate limitations on a permanent basis for road purposes on July 1, 1967, than the limitations herein provided, may continue to levy the road taxes at the higher limitations, and the county clerk shall extend the taxes at not to exceed the higher limitations.
If the amount of taxes levied by the township board of trustees or the highway board of trustees or approved by the county board in any case is in excess of the amount that may be extended the county clerk shall reduce the amount so that the rate extended shall be no greater than authorized by law. However, the tax shall not be reduced or scaled in any manner whatever by reason of the levy and extension by the county clerk of any tax to pay the principal or interest, or both, of any bonds issued by a road district.
The taxes, when collected, shall be held by the treasurer of the district as the regular road fund of the district.
Notwithstanding any other provision of law, for a period of time ending 18 years after the effective date of this amendatory Act of 1994, a road district or consolidated road district may accumulate up to 50% of the taxes collected from a subdivision under this Section for improvements of nondedicated roads within the subdivision from which and for which the taxes were collected. These nondedicated roads will become a part of the township and district road system if the roads meet the criteria established by the counties in which the roads are located. The total accumulations under this provision may not exceed 10% of the total funds held by the district for road purposes. This provision applies only to townships within counties adjacent to a county with a population of 3,000,000 or more and only with respect to subdivisions whose plats were filed or recorded before July 23, 1959.
Notwithstanding any other provision of law, for a period of time ending 10 years after the effective date of this amendatory Act of the 98th General Assembly, a road district or consolidated road district may accumulate up to 50% of the taxes collected from a subdivision under this Section for improvements of nondedicated roads within the subdivision from which and for which the taxes were collected. These nondedicated roads will become a part of the township and district road system if the roads meet the criteria established by the counties in which the roads are located. The total accumulations under this provision may not exceed 10% of the total funds held by the district for road purposes. This provision applies only to townships within counties adjacent to a county with a population of 3,000,000 or more and only with respect to subdivisions whose plats were filed or recorded before July 23, 1959.
Any road district may accumulate funds for the purpose of acquiring, constructing, repairing and improving buildings and procuring land in relation to the building and for the purpose of procuring road maintenance apparatus and equipment, and for the construction of roads, and may annually levy taxes for the purposes in excess of its current requirements for other purposes, subject to the tax rate limitations provided in this Section, provided a proposition to accumulate funds for the purposes is first submitted to and approved by the electors of the district. The proposition shall be certified to the proper election officials by the district clerk upon the direction of the highway commissioner, and the election officials shall submit the proposition at a regular election. Notice and conduct of the referendum shall be in accordance with the general election law. The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall .......... road district
accumulate funds in the amount
of $......... for ........ years YES
for the purpose of acquiring,
constructing, repairing and improving ---------------------
buildings and procuring land
therefor, and for procuring road NO
maintenance apparatus and equipment
and for the construction of roads?
--------------------------------------------------------------
If a majority of the electors voting on the proposition vote in favor of it, the road district may use a portion of the funds levied, subject to the tax rate limitations provided in this Section, for the purposes for which accumulation was authorized. It shall not be a valid objection to any subsequent tax levy made under this Section, that there remains unexpended money arising from the levy of a prior year because of an accumulation permitted by this Section and provided for in the budget for that prior year.
(d) Any road district may accumulate moneys in a dedicated fund for a specific capital construction or maintenance project or a major equipment purchase without submitting a proposition to the electors of the district if the annual budget and appropriation ordinance for the road district states the amount, purpose, and duration of any accumulation of funds authorized under this Section, with specific reference to each project to be constructed or equipment to be purchased. Nothing in this subsection precludes a road district from accumulating moneys for non-specific purposes as provided in this Section.
(Source: P.A. 98-818, eff. 8-1-14.)

(605 ILCS 5/6-502) (from Ch. 121, par. 6-502)
Sec. 6-502. The township board of trustees or highway board of trustees, as the case may be, or the highway commissioner in any county not under township organization, of each road district in addition to certifying to the county board the amount necessary to be raised by such district for road purposes therein, shall also within the dates aforesaid make out and deliver to the district clerk a copy of the certificate required by Section 6-501 to be kept on file by such clerk for the inspection of the inhabitants of such district. However, a failure to file such copy shall not affect the validity of the certificate filed with the county clerk, or of the tax levied pursuant thereto.
The district clerk shall not certify levies of taxes to the county clerk.
(Source: P.A. 82-783.)

(605 ILCS 5/6-503) (from Ch. 121, par. 6-503)
Sec. 6-503. When damages have been agreed upon, allowed or awarded for laying out, widening, altering or vacating township or district roads, or for payments for right-of-way in aiding the State in connection with the construction of State highways or in connection with the construction of federal aid roads or such roads as are constructed with the aid of federal grants or loans, or for ditching to drain township or district roads, the amounts of such damages and interest on orders issued in payment of such damages shall be included in the next succeeding tax levy provided for in Section 6-501 of this Code, and may be in addition to and in excess of the maximum levy and rate of extension of taxes for road purposes authorized under Section 6-501, and when collected, shall constitute and be held by the treasurer of the district as a separate fund to be paid to the parties entitled thereto. The highway commissioner, or the township board of trustees or highway board of trustees, as the case may be, at the time of certifying the general tax levy for road purposes within the district, shall include and separately specify in such certificate the amount necessary to be raised by taxation for the purpose of paying such damages. Upon the approval by the county board of the amount so certified, when required in Section 6-501, the county clerk shall extend the same against the taxable property of such district, provided the amount shall not be extended at a rate in excess of .033% of value, as equalized or assessed by the Department of Revenue. The foregoing limitations upon tax rates may be increased or decreased under the referendum provisions of the General Revenue Law of Illinois.
(Source: P.A. 82-783.)

(605 ILCS 5/6-504) (from Ch. 121, par. 6-504)
Sec. 6-504. On the petition of at least 10% of the legal voters residing in a road district (other than a county unit road district) to the district clerk, the clerk shall order a referendum on the proposition to increase the district's rate limitation for road purposes under this Section and Section 6-505. The referendum shall be held at the next annual or special town meeting or at an election in accordance with the general election law. If the referendum is ordered to be held at the town meeting, the district clerk shall give notice that at the next annual or special town meeting the proposition shall be voted upon. The notice shall set forth the proposition and shall be given by publication in a newspaper published in the township, or if there is no such newspaper, then in a newspaper published in the county and having general circulation in the township, and by posting notices in at least 10 of the most public places in the township at least 10 days before the town meeting. If the referendum is ordered to be held at an election, the district clerk shall certify that proposition to the proper election officials, who shall submit the proposition at an election. The proposition shall be submitted in accordance with the general election law.
Any road district voting after August 1, 1967, to increase its rate limitation for road purposes under this Section and Section 6-505 shall establish the increased rate limitation on a permanent basis.
No more than 2 referenda authorized by this Section shall be held within any 12 month period. No referendum shall be held unless a petition signed by not less than 10% of the registered voters in the road district has been filed with the district clerk requesting an increase in the tax rate limitation for road purposes.
(Source: P.A. 87-768.)

(605 ILCS 5/6-505) (from Ch. 121, par. 6-505)
Sec. 6-505. The proposition authorized by Section 6-504 shall be substantially in the following form:
--------------------------------------------------------------
Shall the present maximum rate
of ....% (insert present maximum) of
the value, as equalized or assessed YES
by the Department of Revenue on
the taxable property of ........ ------------------
Township (or Townships) for road
purposes be increased to a maximum NO
rate (here state proposed increased
rate) on such taxable property?
--------------------------------------------------------------
If a majority of all ballots cast on the proposition is in favor of the increase in the tax rate, the county clerk shall certify the results of the election.
If 2 or more proposals are submitted under Section 6-504 at the same election and more than one of the proposals receives a majority of the vote, the proposal receiving the greatest number of affirmative votes shall be the only one in effect.
(Source: P.A. 81-1509.)

(605 ILCS 5/6-506) (from Ch. 121, par. 6-506)
Sec. 6-506. The county clerk on and after the filing with him of the certificate provided for in Section 6-505 by the district clerk shall for a period of 5 years thereafter extend as taxes the amount certified by the county board, township board of trustees or highway board of trustees, as the case may be, which the highway commissioner has determined as necessary to be raised by taxation for the proper construction, maintenance and repair of the roads of the district as provided in Section 6-501 at a rate not in excess of the rate approved by the voters of the district under Sections 6-504 and 6-505 and in no case shall such taxes so extended exceed .66% of the value, or .94% of the value in districts with less than $10,000,000 total equalized assessed valuation if such higher rate has been approved by the voters of the district under Sections 6-504 and 6-505 at a referendum held in accordance with the general election law, as such values are equalized or assessed by the Department of Revenue of the taxable property of the district.
If any road district establishes its tax rate limitation for road purposes on a permanent basis after August 1, 1967, as provided for in Section 6-504 of the Act, the county clerk shall on a permanent basis extend as taxes the amount certified by the county board, township board of trustees or highway board of trustees, as the case may be, which the highway commissioner has determined as necessary to be raised by taxation for the proper construction, maintenance and repair of the roads of the district.
(Source: P.A. 85-1178.)

(605 ILCS 5/6-507) (from Ch. 121, par. 6-507)
Sec. 6-507. All items of tax levy of any district authorized by Sections 6-501, 6-503 and 6-504 of this Code shall be extended by the county clerk as one tax upon the collector's book and, except as hereinafter provided in this Section, shall be paid to the treasurer of the district by the collector as fast as the same is collected, other than such rate per cent as shall be allowed for collecting the same.
One half the tax required to be levied by Section 6-501 of this Code, on the property lying within a municipality in which the streets and alleys are under the care of the municipality shall be paid over to the treasurer of the municipality, to be appropriated to the improvement of roads or streets, either within or without the municipality and within the road district under the direction of the corporate authorities of the municipality. However, when any of the tax is expended beyond the limits of the municipality it shall be with the consent of the highway commissioner of the road district.
If any municipality has not appropriated the taxes received by it as aforesaid for the improvement of roads or streets within one year from the date of the receipt thereof, then the unappropriated portion of such taxes shall forthwith be paid by the Treasurer of such municipality to the Treasurer of the road district from which such taxes were derived, to be used and expended for road purposes within such road district.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/6-508) (from Ch. 121, par. 6-508)
Sec. 6-508. (a) For the purpose of constructing or repairing bridges, culverts, drainage structures or grade separations, including approaches thereto, at the joint expense of a county and a road district and obtaining aid from the county as provided in Section 5-501 of this Code, there may be included in the annual tax levies provided for in Section 6-501 of this Code a tax of not to exceed .05% of the value of all the taxable property in the road district, as equalized or assessed by the Department of Revenue, which tax shall be in addition to and may be in excess of the maximum levy and may be extended at a rate in addition to and in excess of the tax rate for road purposes authorized under Section 6-501 of this Code.
Such tax, when collected, shall constitute and be held by the treasurer of the district as a separate fund to be expended for the construction or repair of bridges, culverts, drainage structures or grade separations, including approaches thereto, at the joint expense of the county and the road district. The highway commissioner shall separately specify in the certificate required by Section 6-501 the amount necessary to be raised by taxation for the purpose of constructing or repairing bridges, culverts, drainage structures or grade separations, including approaches thereto, at the joint expense of the county and the road district. Upon the approval by the county board of the amount so certified as provided in Section 6-501 of this Code, the county clerk shall extend the same against the taxable property of the road district, provided the amount thus approved shall not be extended at a rate in excess of .05% of value, as equalized or assessed by the Department of Revenue.
When any improvement project for which a tax may be levied under this Section has been ordered as provided in Section 5-501 and the estimated cost of such project to the road district is in excess of the amount that will be realized from the annual tax levy authorized by this Section when extended and collected, then the road district may accumulate the proceeds of such tax for such number of years as may be necessary to acquire the funds necessary to pay the district's share of the cost of such project. In counties in which a property tax extension limitation is imposed under the Property Tax Extension Limitation Law and the imposition of the property tax extension limitation prevents a road district from levying taxes for road purposes at the required rate, a road district may retain its eligibility if, at the time the property tax extension limitation was imposed, the road district was levying at the required rate and continues to levy the maximum allowable amount after the imposition of the property tax extension limitation. It shall not be a valid objection to any subsequent tax levy made under this Section that there remains unexpended money arising from a preceding levy of a prior year because of the accumulation provided for in this Section.
The rate limitation imposed by this Section may be increased for a 10 year period to up to 0.25% of the value of all the taxable property in the road district, as equalized or assessed by the Department of Revenue if the proposition for the increased tax rate is submitted under Sections 6-504 and 6-505 and receives a majority of all ballots cast on the proposition at the election held under Section 6-505.
(b) All surplus funds remaining in the hands of the treasurer of the road district after the completion of any construction or repairing of bridges, culverts, drainage structures or grade separations, including approaches thereto, under this Section, shall be turned over, at the request of the highway commissioner, to the regular road fund of the road district. Upon such request, no further levy under this Section is to be extended by the county clerk unless the proposition authorizing such further levy is submitted under Sections 6-504 and 6-505 and receives a majority of all ballots cast on the proposition at the election held under Section 6-505.
(c) The moneys from this tax may also be used for construction and maintenance of bridges, culverts and other drainage facilities, or grade separations, including approaches thereto, on, under, or over the district roads, without joint county funds being involved and without limitation as to size of project, but only if adequate funds are available for all projects for which the road district has petitioned the county for joint participation.
(Source: P.A. 92-268, eff. 1-1-02; 92-800, eff. 8-16-02; 93-164, eff. 7-10-03.)

(605 ILCS 5/6-508.1) (from Ch. 121, par. 6-508.1)
Sec. 6-508.1. For the purpose of acquiring machinery and equipment or for the purpose of acquiring, constructing, or reconstructing buildings for housing machinery and equipment used in the construction, repair, and maintenance of township or district roads, or for both those purposes, the township board of trustees or highway board of trustees, as the case may be, or the highway commissioner in a county not under township organization, after a favorable vote as provided in this Section, may levy an annual tax of not to exceed .035% of the value of all the taxable property in the road district, as equalized or assessed by the Department of Revenue. The tax shall be in addition to and in excess of all other taxes and tax rates that may be levied or extended for road purposes in a road district under any other Section of this Code. Any tax levy authorized under this Section shall be certified to and extended by the county clerk as a separate tax to be known as the "equipment and building tax" of the road district but shall not be extended at a rate in excess of .035% of the value of the taxable property of the district, as equalized or assessed by the Department of Revenue. The maximum rate for these purposes may be increased to .10% of the value of the taxable property of the district, as equalized or assessed by the Department of Revenue, however, when authorized by a referendum held in accordance with the general election law.
In any county not under township organization, however, the amount of the levy must first be approved by the county board before the certification and extension.
The tax, when collected, shall constitute and be held by the treasurer of the district as a separate fund to be known as the "equipment and building fund" and shall be expended only for the purpose or purposes for which it was levied.
The road district shall cause the ordinance or resolution levying the tax to be published in one or more newspapers published in the district within 10 days after the levy is made. If no newspaper is published in the district, the ordinance or resolution shall be published in a newspaper having general circulation within the district. The publication of the ordinance or resolution shall include a notice of (i) the specific number of voters required to sign a petition requesting that the question of the adoption of the tax levy be submitted to the voters of the district; (ii) the time within which the petition must be filed; and (iii) the date of the prospective referendum. The district clerk or secretary shall provide a petition form to any individual requesting one. On the petition of 25 or more legal voters of the road district to the district clerk, the clerk shall order a referendum on the question of authorizing the levy and extension of an annual tax under this Section at the next annual town meeting or at an election in accordance with the general election law. If the referendum is ordered to be held at the town meeting, the district clerk shall give notice that at the next annual town meeting the proposition shall be voted upon. The notice shall set forth the proposition and shall be given by publication in a newspaper of general circulation in the township and by posting notices in at least 10 of the most public places in the town at least 10 days before the annual meeting. If the referendum is ordered to be held at an election, the district clerk shall certify that proposition to the proper election officials, who shall submit the proposition in accordance with the general election law. If a majority of the vote cast on the question is in favor of the tax, then the township board of trustees or highway board of trustees, as the case may be, or the highway commissioner in a county not under township organization, may levy an annual tax under this Section.
(Source: P.A. 86-709; 86-1028; 86-1253; 87-768.)

(605 ILCS 5/6-509) (from Ch. 121, par. 6-509)
Sec. 6-509. Whenever damages have been allowed for roads or ditches, the highway commissioner may draw orders on the treasurer, payable only out of the tax to be levied for such roads or ditches, when the money shall be collected or received, which orders shall bear interest at the rate of 6% per annum from the date on which they are issued and may be disposed of by the highway commissioner in anticipation of the tax to be levied to pay same, provided that such orders shall not be disposed of at a discount.
The highway commissioner, as soon as the tax levied for the payment of such orders is collected, shall notify the holder or holders thereof to offer same for payment; and such orders shall cease to draw any interest from and after the time that any holder thereof is notified that funds available for the payment of same is in the hands of the treasurer.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/6-510) (from Ch. 121, par. 6-510)
Sec. 6-510. On the petition either of the highway commissioner or of 25 of the legal voters of any district, to the district clerk, he shall order a referendum on the proposition "Shall bonds for road purposes be issued to the amount of $....?" at the next annual town meeting, or at an election in accordance with the general election law. If the referendum is ordered to be held at the town meeting, the district clerk shall give notice that at the next annual town meeting the proposition shall be voted upon. Such notice shall set forth the proposition and shall be given by publication in a newspaper of general circulation in the township and by posting notices in at least 10 of the most public places in the town at least 10 days prior to the annual meeting. If the referendum is ordered to be held at an election, the district clerk shall certify that proposition to the proper election officials, who shall submit the proposition to the voters in accordance with the general election law.
The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall bonds for road YES
purposes be issued in ------------------------------
the amount of $....? NO
--------------------------------------------------------------
If a majority of the legal voters voting on such question voted in favor of such question, the highway commissioner and the district clerk shall issue (from time to time as the work progresses) a sufficient amount of bonds of such district for the purpose of constructing or repairing roads, bridges, or any other work incident to the construction thereof, according to the prayer of such petition, if set out therein.
Such bonds shall be of such denominations, bear such date, maturity, rate of interest, not exceeding the greater of (i) the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, or (ii) 8% per annum payable annually or semi-annually, and be payable at such place as the highway commissioner and clerk shall determine and be disposed of as the necessities and convenience of such district may require; provided, that such bonds shall not be sold nor disposed of, either by sale or by payment to contractors for labor or materials, for less than their par value, and that such bonds shall be issued in not more than 10 annual series, the first series of which shall mature not more than 5 years from the date thereof, and each succeeding series in succeeding years thereafter. Such bonds may be lithographed and the interest for each year evidenced by interest coupons thereto attached, which coupons shall be signed with original or facsimile signatures by the same officers who executed the bonds.
A register of all issues of such bonds shall be kept in the office of the county clerk of the county in which such district is located, showing the date, amount, rate of interest, maturity and the purpose for which such bonds were issued, which information shall be furnished to the county clerk, in writing, by the district clerk. Such county clerk shall extend annually against the taxable property in such road district a tax sufficient to pay the interest on such bonds in each year prior to the maturity of such first series and thereafter he shall extend a tax in each year sufficient to pay each series as it matures, together with interest thereon and with the interest upon the unmatured bonds outstanding; provided, that if it has been certified to the county clerk that funds from other sources have been allocated and set aside for the purpose of paying the principal or interest, or both, of such bonds, the county clerk shall, in extending the tax and fixing the rate of tax under this Section, make proper allowance and reduction in such extension of tax and tax rate to the extent of the funds so certified to be available for the payment of such principal or interest, or both.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-4.)

(605 ILCS 5/6-511) (from Ch. 121, par. 6-511)
Sec. 6-511. The highway commissioner of any road district may turn over to any municipality lying wholly within its limits, money from the regular road taxes, to be used by such municipality within its corporate limits in the construction, including the separation of grades, of State or county highways and municipal streets as provided for in Division 2 of Article 7 of this Code, provided the consent of the Department is first obtained before such money can be turned over to municipalities by such highway commissioner.
(Source: P.A. 77-511.)

(605 ILCS 5/6-512) (from Ch. 121, par. 6-512)
Sec. 6-512. For the purpose of constructing, maintaining and repairing county unit district roads, bridges and drainage structures and the acquisition, maintenance, housing and repair of machinery and equipment, the county board, in any county in which a county unit road district is established, may levy annual separate taxes upon all taxable property of the county to be known as the "County Unit Road District Road Tax" and the "County Unit Road District Bridge Tax". Such taxes shall be levied and collected as other county taxes, but the road district taxes shall be in addition to the maximum of all other county taxes which the county is now or may hereafter be authorized by law to levy. The tax levies authorized in this Section shall not be extended in counties having less than 1,000,000 inhabitants at a rate in excess of .165% for the road tax, unless the maximum rate has been increased as provided in Section 6-512.1, and .05% for the bridge tax, both figures based on the value of all the taxable property within the county, as equalized or assessed by the Department of Revenue, or .01% in counties having 1,000,000 or more inhabitants, of the value, as equalized or assessed by the Department of Revenue, of all taxable property within the county; however, 1/2 of the County Unit Road District Road tax levied under this Section, on property lying within a municipality in which the streets and alleys are under the care of the municipality, shall, when collected, be paid over to the treasurer of the municipality to be appropriated to the improvement of roads, streets and bridges therein. In determining the amount of tax necessary to be raised and levied, the county board shall state separately the several amounts to be raised and levied for the construction of roads, the construction and maintenance of bridges and drainage structures, the purchase of machinery, the repair of machinery, the oiling of roads and the prevention and extirpation of weeds.
All tax moneys collected as a result of the levies authorized by this Section shall be deposited in separate county unit road district accounts known, respectively, as the "county unit road district road fund" and the "county unit road district bridge and drainage fund". The county treasurer shall be custodian of these funds, but the road district funds shall be maintained separate and apart from the general county fund.
(Source: P.A. 90-655, eff. 7-30-98.)

(605 ILCS 5/6-512.1) (from Ch. 121, par. 6-512.1)
Sec. 6-512.1. Upon a petition signed by not less than 5% of the legal voters of a county having established or establishing a county unit road district and directed to the county clerk, requesting a referendum on the question of increasing the rate of the road tax to a rate not exceeding .33%, the county clerk shall certify that proposition to the proper election officials who shall submit at an election such proposition to increase the rate of the road tax. Such election shall be held and notice given in accordance with the general election law.
The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall the present maximum rate of
.165% of the value as equalized or YES
assessed by the Department of Revenue
on the taxable property of.... County for -------------------
county unit road purposes be increased
to a maximum rate (here state proposed NO
increased rate) on such taxable property?
--------------------------------------------------------------
If a majority of all ballots cast on the proposition is in favor of the increase in the tax rate, the county clerk shall certify the results of the election to the county board. The county board shall have authority to levy a tax for the purpose stated after certification, all other tax levies for township or district road districts or county unit districts shall be nullified.
(Source: P.A. 81-1509.)

(605 ILCS 5/6-513) (from Ch. 121, par. 6-513)
Sec. 6-513. The county board, in any county having the commission form of government in which a county unit road district is established, may issue bonds of the county in an amount not exceeding 2.875% of the value, as equalized and assessed by the Department of Revenue, of the property in such county or, until January 1, 1983, if greater, the sum that is produced by multiplying the county's 1978 equalized assessed valuation by the debt limitation percentage in effect on January 1, 1979, for the purpose of constructing county unit district roads. However, the question of issuing such county bonds shall first be submitted to the legal voters of such county at an election. The county board shall adopt a resolution to submit the question of issuing such bonds to a vote, specifying therein the particular roads or bridges to be constructed, the type of construction to be made on each section of such roads or on such bridges, the proposed widths of the roadway, together with an estimate of the cost of such construction. The county board shall certify the resolution to the proper election officials, who shall submit at an election such proposition in accordance with the general election law. Notice of the referendum shall be given and the referendum shall be held in accordance with the general election law of the State. The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall county bonds for county YES
unit district roads be issued to the -------------------------
amount of $....? NO
--------------------------------------------------------------
If a majority of the voters voting on such question vote in favor of the proposition, the county board may at once issue the bonds and take the necessary steps to construct the roads provided for. Such bonds shall be issued to mature within 20 years from the date of issue, shall be upon such terms and conditions and shall bear such rate of interest not in excess of the amount permitted pursuant to "An Act to authorize public corporations to issue bonds, other evidences of indebtedness and tax anticipation warrants subject to interest rate limitations set forth therein", approved May 26, 1970, as amended, as shall be fixed by the county board. Such bonds shall be sold upon competitive bids; and the county board may, if it is of the opinion that the bids are unsatisfactory, reject the same and re-advertise and solicit other bids. At the time or before issuing any such bonds, the county board shall adopt a resolution fixing the details of such bonds and providing for the levy of a direct annual tax to pay the principal and interest on such bonds as the same become due. A register of all bonds so issued shall be kept in the office of the county clerk, and it shall be the duty of the county clerk to annually extend a tax upon all the taxable property of the county sufficient to pay the interest and principal on such bonds, as the same shall become due. Such tax shall not be subject to any limitation as to rate or amount. However, if it has been certified to the county clerk that funds from other sources have been allocated and set aside for the purpose of paying the principal or interest, or both, of such bonds, the county clerk shall, in extending the tax and fixing the rate of tax under this Section make proper allowance and reduction in such extension of tax and tax rate to the extent of the funds so certified to be available for the payment of such principal or interest, or both.
(Source: P.A. 91-357, eff. 7-29-99.)

(605 ILCS 5/6-514) (from Ch. 121, par. 6-514)
Sec. 6-514. Whenever any county has elected to abandon township organization and the newly elected county board has created road districts as provided by law, and any township therein which has boundaries that were the same as the boundaries of a road district so created, has outstanding bonds for road purposes, and which bonds, or any part thereof, are past due and no funds are available to pay the same, then such county board may, upon the petition of the highway commissioner and road district clerk of such road district, omit the levy of taxes to pay such debts as contemplated by Section 25-25 of the Township Code, provided such highway commissioner and road district clerk shall proceed to authorize, issue and exchange, as contemplated by Sections 6-515 through 6-522 of this Article of this Code, refunding bonds for such past due road bonds of the township. When any such refunding bonds are proposed to be issued, a plan therefor shall be submitted to the county board and such refunding bonds shall not be issued unless such plan shall have been approved by such board.
If such refunding bonds shall not have been issued as contemplated by such plan within one year subsequent to the date of presentation of the plan to the board, then the county board shall cause taxes to be levied and extended against all of the taxable property situated within the territory which previously constituted such township in an amount sufficient to pay principal of and interest on such past due bonds. However, if the refunding bonds are issued, then the county board shall not levy taxes to pay such indebtedness, but the county clerk annually in manner and form provided by law shall cause taxes to be extended, and same shall be collected in amounts sufficient to pay such refunding bonds so issued by the highway commissioner and road district clerk as herein contemplated.
If such highway commissioner and road district clerk petition such board for authority to issue refunding bonds to take up and retire any bonds issued by such prior existing township which are not then due, such officers shall have authority to issue such refunding bonds if the county board shall find that it is for the best interests of such road district that same be issued. Such refunding bonds to take up and retire bonds not then due shall be issued pursuant to procedure similar to that herein provided for the issuance of refunding bonds to take up and retire past due bonds.
Nothing herein contained shall be construed to impair the obligation of outstanding township road bonds.
(Source: P.A. 88-670, eff. 12-2-94.)

(605 ILCS 5/6-515) (from Ch. 121, par. 6-515)
Sec. 6-515. The highway commissioner and the road district clerk of any road district, without submitting the question to the electors thereof for approval, may authorize by resolution the issuance of refunding bonds (1) to refund its bonds prior to their maturity; (2) to refund its unpaid matured bonds; (3) to refund matured coupons evidencing interest upon its unpaid bonds; (4) to refund interest at the coupon rate upon its unpaid matured bonds that has accrued since the maturity of those bonds; and (5) to refund its bonds which by their terms are subject to redemption before maturity.
The refunding bonds may be made registerable as to principal and may bear interest at a rate not to exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, payable at such time and place as may be provided in the bond resolution.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-4.)

(605 ILCS 5/6-516) (from Ch. 121, par. 6-516)
Sec. 6-516. The resolution authorizing the refunding bonds shall prescribe all details thereof and shall provide for the levy and collection of a direct annual tax upon all the taxable property within the road district sufficient to pay the principal thereof and interest thereon as it matures. This tax shall be in addition to and exclusive of the maximum of all other taxes authorized to be levied by the road district. Tax limitations applicable to the road district provided by other statutes of this State shall not apply to taxes levied for payment of these refunding bonds.
A certified copy of the bond resolution shall be filed with the county clerk of the county in which the road district or any portion thereof is situated, and shall constitute the authority for the extension and collection of refunding bond and interest taxes as required by the constitution.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/6-517) (from Ch. 121, par. 6-517)
Sec. 6-517. The refunding bonds may be exchanged for the bonds to be refunded on the basis of dollar for dollar for the par value of the bonds, interest coupons, and interest not represented by coupons, if any, or they may be sold at not less than their par value and accrued interest. The proceeds received from their sale shall be used to pay the bonds, interest coupons, and interest not represented by coupons, if any. This payment may be made without any prior appropriation therefor under any budget law.
Bonds and interest coupons which have been received in exchange or paid shall be cancelled and the obligation for interest, not represented by coupons, which has been discharged, shall be evidenced by a written acknowledgment of the exchange or payment thereof.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/6-518) (from Ch. 121, par. 6-518)
Sec. 6-518. The refunding bonds shall be of such form and denomination, payable at such place, bear such date, and be executed by such officials as may be provided by the highway commissioner and the road district clerk of the road district in the bond resolution. They shall mature within not to exceed 20 years from their date, and may be made callable on any interest payment date at par and accrued interest after notice has been given at the time and in the manner provided in the bond resolution.
If there is no default in payment of the principal of or interest upon the refunding bonds, and there is sufficient money on hand to set aside a sum of money equal to the amount of interest that will accrue on the refunding bonds, and a sum of money equal to the amount of principal that will become due thereon, within the next 6 months period, the treasurer of the road district shall use the money available from the proceeds of taxes levied for the payment of the refunding bonds in calling them for payment, if, by their terms, they are subject to redemption. However, a road district may provide in the bond resolution that, whenever the road district is not in default in payment of the principal of or interest upon the refunding bonds and has set aside the sums of money provided in this paragraph for interest accruing and principal maturing within the next 6 months period, the money available from the proceeds of taxes levied for the payment of refunding bonds shall be first used in the purchase of the refunding bonds at the lowest price obtainable, but not to exceed their par value and accrued interest, after sealed tenders for their purchase have been advertised for as may be directed by the corporate authorities thereof.
Refunding bonds called for payment and paid or purchased under this section shall be marked paid and cancelled.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/6-519) (from Ch. 121, par. 6-519)
Sec. 6-519. Whenever any refunding bonds are purchased and cancelled, as provided in Section 6-518, the taxes thereafter to be extended for payment of the principal of and interest on the remainder of the issue shall be reduced in an amount equal to the principal of and the interest that would have thereafter accrued upon the refunding bonds so cancelled, if a resolution has been adopted by the highway commissioner and the road district clerk of the road district finding these facts and a certified copy of the resolution has been filed with the county clerk specified in Section 6-516.
Whenever refunding bonds are issued, proper reduction of taxes theretofore levied for the payment of the bonds refunded and next to be extended for collection, shall be made by the county clerk upon receipt of a certificate signed by the clerk of the road district, showing the bonds refunded and the tax to be abated.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/6-520) (from Ch. 121, par. 6-520)
Sec. 6-520. Money which becomes available from taxes that were levied for prior years for payment of bonds or interest coupons that were paid or refunded before those taxes were collected, after payment of all warrants that may have been issued in anticipation of these taxes, shall be placed in the sinking fund account provided in this section. It shall be used to purchase, call for payment, or to pay at maturity refunding bonds and interest thereon as herein provided.
Money received from the proceeds of taxes levied for the payment of the principal of and interest upon refunding bonds shall be deposited in a special fund of the road district, designated the "Refunding Bond and Interest Sinking Fund Account of ....". This fund shall be applied to the purchase or payment of refunding bonds and the interest thereon.
If the money in this fund is not immediately necessary for the payment of refunding bonds or if refunding bonds can not be purchased before maturity, then, under the direction of the highway commissioner and the road district clerk of the road district, the money may be invested by the treasurer of the road district in bonds or other interest bearing obligations of the United States or in bonds of the State of Illinois, the maturity date of which securities shall be prior to the due date of any issue of refunding bonds of the road district. The highway commissioner and the road district clerk may sell these securities whenever necessary to obtain cash to meet bond and interest payments.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/6-521) (from Ch. 121, par. 6-521)
Sec. 6-521. The highway commissioner and the road district clerk of a road district may take any action necessary to inform the owners of unpaid bonds regarding the financial condition of the road district, the necessity of refunding its unpaid bonds and readjusting the maturities thereof in order that sufficient taxes may be collected to purchase or pay for the bonds. The highway commissioner and the road district clerk may enter into any agreement required to prepare and carry out any refunding plan and, without any previous appropriation therefor under any budget law, may incur and pay expenditures necessary in order to accomplish the refunding of the bonds of the road district.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/6-522) (from Ch. 121, par. 6-522)
Sec. 6-522. Sections 6-515 through 6-521 of this Code shall apply to any road district other than a county unit road district, regardless of the law under which it is organized and operating, and shall constitute complete authority for issuing refunding bonds as herein provided without reference to other laws and shall be construed as conferring powers in addition to, but not as limiting powers granted under, other laws.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/Art. 6 Div. 6 heading)

(605 ILCS 5/6-601) (from Ch. 121, par. 6-601)
Sec. 6-601. (a) On the petition of 25 legal voters of any road district to the district clerk he shall order a referendum on the proposition for or against an annual tax not to exceed .167% of the value of the taxable property, as equalized or assessed by the Department of Revenue, for the purpose of constructing or maintaining gravel, rock, macadam or other hard roads, or for improving, maintaining or repairing earth roads by draining, grading, oil treating or dragging. Such petition shall state the location and route of the proposed road or roads, and shall also state the annual rate per cent not exceeding .167% of the value, as equalized or assessed by the Department of Revenue. The referendum shall be held at the next annual town meeting, at a special town meeting called for that purpose, or at an election in accordance with the general election law. If the referendum is ordered to be held at the town meeting, or at a special town meeting called for that purpose, the district clerk shall give notice that at the next annual town meeting or special town meeting the proposition shall be voted upon. Such notice shall set forth the proposition and shall be given by publication in a newspaper of general circulation in the township and by posting notices in at least 10 of the most public places in the town at least 10 days prior to the annual or special meeting. If the referendum is ordered to be held at an election, the district clerk shall certify that proposition to the proper election officials, who shall submit the proposition in accordance with the general election law.
The proposition shall be substantially in the following form:
--------------------------------------------------------------
Shall a special YES
tax for road purposes -------------------------------------
be levied? NO
--------------------------------------------------------------
(b) The preceding rate of .167% of the value of the taxable property, as equalized or assessed by the Department of Revenue, may be increased to .25% when authorized by a referendum held in accordance with the general election law.
(Source: P.A. 86-710.)

(605 ILCS 5/6-602) (from Ch. 121, par. 6-602)
Sec. 6-602. If a majority of all the ballots cast at such election on such proposition are in favor of such special tax, then the township board of trustees or highway board of trustees, as the case may be, or the highway commissioner in a county not under township organization of the road district shall levy an annual tax in accordance with such vote and certify the same to the county clerk. This certification may occur at any time after the election. That board of trustees or commissioner shall also cause a copy of such certificate of levy to be filed in the office of the district clerk as provided in Section 6-502 of this Code. The county clerk shall cause such levy, thus certified to him to be extended on the tax books for the current year and for each succeeding year as other taxes are extended. The highway commissioner of the road district may also receive donations in money, labor, materials or other valuable things to aid in such road construction.
Such special tax levy shall remain in effect until repealed by the legal voters of the road district, as provided in Section 6-617 of this Code.
(Source: P.A. 98-454, eff. 8-16-13.)

(605 ILCS 5/6-603) (from Ch. 121, par. 6-603)
Sec. 6-603. The county clerk, when making out the tax books for the State and county tax for the collector, shall in each year extend the special tax in separate columns against each taxpayer's name or taxable property in the district, as other taxes are extended, which shall be collected the same as State and county taxes, and known as the permanent road fund of the district; provided that such special tax shall not be extended in any road district located in any county in which a county unit road district has been established after the effective date, as provided in Section 6-125 of this Code, upon which the county takes over and becomes responsible for the construction, maintenance and repair of all county unit district roads in such county.
(Source: P.A. 81-821.)

(605 ILCS 5/6-604) (from Ch. 121, par. 6-604)
Sec. 6-604. The treasurer of the district, before receiving any of such fund provided for in this Division of this Code, shall execute a good and sufficient bond, with two or more sureties, to be filed with the district clerk for the benefit of the district, in double the amount which will probably come into his hands by virtue of this Division of this Code if individuals act as sureties on such bond or in the amount only of such moneys if a surety company authorized to do business in this State acts as surety on such bonds.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/6-605) (from Ch. 121, par. 6-605)
Sec. 6-605. The tax, when collected shall be paid to such treasurer as fast as collected, except such rate per cent as shall be allowed for collecting the same and such tax shall be known and kept as the permanent road fund of the district.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/6-615) (from Ch. 121, par. 6-615)
Sec. 6-615. Whenever a special tax shall have been levied under the provisions of this Division of this Code, the highway commissioner of any road district may, by agreement with the corporate authorities of any municipality of less than 20,000 population, extend any road improved under the provisions of this Division of this Code within or through the corporate limits of such municipality. The provisions of this Section shall also apply to any municipality of more than 20,000 population when a portion of such municipality lies within the road district and the population of such portion does not exceed 20,000. However, such extension within such municipality shall be of the same cost and kind of material as the road outside such municipality, to be paid for out of such special tax and after completion to be maintained by the corporate authorities of such municipality at the cost of such municipality.
(Source: Laws 1959, p. 933.)

(605 ILCS 5/6-616) (from Ch. 121, par. 6-616)
Sec. 6-616. All surplus funds remaining in the hands of the treasurer of the district after the completion of the construction of any road provided for under this Division of this Code, shall be turned over to the regular road fund of such road district except so much thereof as the highway commissioner may order retained for the purpose of repairing such permanent road.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/6-617) (from Ch. 121, par. 6-617)
Sec. 6-617. To repeal the special tax, once levied, 25 legal voters of the road district shall petition the district clerk. Such petition shall contain a request for a referendum. The district clerk shall order a referendum on such proposition at the next annual town meeting, or at an election in accordance with the general election law. If the referendum is ordered to be held at the town meeting, the district clerk shall give notice that at the next annual town meeting the proposition shall be voted upon. Such notice shall set forth the proposition and shall be given by publication in a newspaper of general circulation in the township and by posting notices in at least 10 of the most public places in the town at least 10 days prior to the annual meeting. If the referendum is ordered to be held at an election, the district clerk shall certify that proposition to the proper election officials, who shall submit the proposition in accordance with the general election law.
Provided, that after a referendum is held in accordance with this Section, at least 12 months must elapse before another referendum may be held for the same purpose.
The question shall be substantially in the following form:
--------------------------------------------------------------
Shall the special YES
tax for road purposes ---------------------------------
be repealed? NO
--------------------------------------------------------------
If a majority of the vote cast on the question is in favor of such tax, then the township board of auditors or highway board of auditors, as the case may be, or the highway board of auditors in counties not under township organization, may levy an annual tax under the provisions of this Section.
(Source: P.A. 82-11.)

(605 ILCS 5/6-620)
Sec. 6-620. Validation of certain levies.
(a) Any road district tax that was authorized by the electors at an annual or special town meeting during the years 1975 through 1979 for a period not exceeding 5 years, but that was not re-authorized within 5 years after it was authorized due to Public Acts 81-779, 81-821, and 81-1509, which repealed the 5-year limitation, is hereby validated for all tax levy years subsequent to 1980 only to the extent that the authority to tax did not automatically expire after 1980.
(b) Any road district tax that was levied prior to 1980 shall not be subject to the requirements of subsection (b) of Section 30-20 of the Township Code if that tax was or is:
(i) re-authorized by the electors at an annual or

special town meeting after the year 1980; and

(ii) levied at least once during the 3-year period

preceding the reauthorization.

(Source: P.A. 94-692, eff. 11-3-05.)

(605 ILCS 5/Art. 6 Div. 7 heading)

(605 ILCS 5/6-701) (from Ch. 121, par. 6-701)
Sec. 6-701. Motor fuel tax funds allocated for use in road districts shall be used for one or more of the purposes stated in Sections 6-701.1 through 6-701.9.
(Source: P.A. 80-691.)

(605 ILCS 5/6-701.1) (from Ch. 121, par. 6-701.1)
Sec. 6-701.1.
(a) The construction of any township or district road located within the road district.
(b) The construction of grade separations and approaches thereto which avoid or replace grade crossings at intersections of township or district roads and railroad tracks.
The highway commissioners of the several road districts, in cooperation with the county superintendent of highways of their respective counties, shall select the roads and grade separations to be constructed with motor fuel tax funds. In the selection of roads, preference shall be given to public school bus routes and rural free delivery mail routes. The county superintendent of highways, in cooperation with the respective highway commissioners, shall prepare, or cause to be prepared maps showing the roads and grade separations selected and shall prepare the necessary plans, specifications and estimates of cost of such construction, all of which shall be submitted to the Department for approval. The type of construction selected shall be adequate for present or reasonably anticipated traffic needs as determined by the county superintendent of highways and the respective highway commissioners and approved by the Department.
The construction provided for in this Section may be done by contract or day labor with county or road district equipment and forces as the county superintendent of highways and the respective highway commissioners may determine. Contracts shall be advertised for and let by the county board to the lowest responsible bidder subject to the approval of the highway commissioner and such contracts also shall be subject to approval by the Department. The construction work shall be carried on under the immediate supervision of the highway commissioner and under the general supervision of the county superintendent of highways and all work upon such projects shall be subject to approval by the Department.
In any county in which a county unit road district has been created the county superintendent of highways for such county shall perform all of the functions of a highway commissioner under this Section with respect to the district roads in such county.
(Source: P.A. 77-1628.)

(605 ILCS 5/6-701.2) (from Ch. 121, par. 6-701.2)
Sec. 6-701.2.
Maintenance of any township or district road as defined in Section 2-103 or any grade separation constructed as provided in Section 6-701.1, subject to the approval of the county superintendent of highways and the Department.
Maintenance work may be done with county or road district equipment or forces as the county superintendent of highways and the respective highway commissioners may determine. If any road or grade separation constructed in any road district as provided in this Section is not maintained in a manner satisfactory to the Department and the county, no further funds shall be expended in such road district until such road or grade separation is so maintained or provision for such maintenance is made.
(Source: P.A. 78-819.)

(605 ILCS 5/6-701.3) (from Ch. 121, par. 6-701.3)
Sec. 6-701.3. Payment of administration and engineering costs which the county superintendent of highways may incur, with the approval of the county board, to carry out his duties under the provisions of Sections 6-701.1, 6-701.2 or 6-701.4 of this Code. The administration and engineering services may be paid out of any funds available in the county treasury, but not including motor fuel tax funds advanced to the county under the provisions of Sections 5-701.1 to 5-701.7, inclusive, of this Code, and reimbursement shall be made either (1) on an actual cost basis of such administration and engineering services, or (2) on a fixed per cent of the construction or maintenance costs, such procedure and actual cost basis or per cent to be subject to approval by the Department.
(Source: Laws 1959, p. 1189.)

(605 ILCS 5/6-701.4) (from Ch. 121, par. 6-701.4)
Sec. 6-701.4. With the approval of the Department, the payment of any indebtedness hereafter incurred in the construction of any road or grade separation selected under the provisions of Section 6-701.1 as a road or grade separation to be constructed under Section 6-701.1 and the payment of engineering costs incurred in connection therewith; but if the road district desires to use motor fuel tax funds for this purpose it shall follow the same procedure in expending moneys secured in the creation of the indebtedness as if the construction was to be paid for directly with motor fuel tax funds under the provisions of Section 6-701.1.
(Source: P.A. 77-1628.)

(605 ILCS 5/6-701.5) (from Ch. 121, par. 6-701.5)
Sec. 6-701.5. Any township may also turn over a portion of the money allotted to it to a local Mass Transit District if the township is a participating municipality in such District pursuant to the "Local Mass Transit District Act" enacted by the Seventy-first General Assembly.
(Source: Laws 1959, p. 1801.)

(605 ILCS 5/6-701.6) (from Ch. 121, par. 6-701.6)
Sec. 6-701.6.
With the approval of the Department of Transportation, the payment of the principal and interest on bonds issued for construction or improvement of township or district roads or grade separations located within the road district. If the road district desires to use motor fuel tax funds for this purpose it shall follow the same procedure in expending moneys secured in the creation of the indebtedness as if the construction or improvement was to be paid for directly with motor fuel tax funds under the provisions of Section 6-701.1 of this Code.
(Source: P.A. 78-255.)

(605 ILCS 5/6-701.7) (from Ch. 121, par. 6-701.7)
Sec. 6-701.7.
The placement, erection and maintenance of signs or surface markings or both to indicate officially designated bicycle routes along township or district roads.
(Source: P.A. 77-734.)

(605 ILCS 5/6-701.8) (from Ch. 121, par. 6-701.8)
Sec. 6-701.8. The formula allocation for township and road districts for the distribution of motor fuel tax funds, provided for in Section 8 in the "Motor Fuel Tax Law", may be used by the highway commissioner, subject to the conditions set out in Sections 6-301, 6-701.1 and 6-701.2 as respects the methods, equipment and materials appropriate for such maintenance or improvement, and, in township counties, with the approval of the board of town trustees, for the maintenance or improvement of nondedicated subdivision roads established prior to July 23, 1959. Any such road improved becomes, by operation of law, a part of the township and district road system providing such road meets standards as established by the county. In township counties, the board of town trustees shall condition its approval, as required by this Section, upon proportional matching contributions, whether in cash, kind, services or otherwise, by property owners in the subdivision where such a road is situated. No more than the amount of the increase in allocation attributable to this amendatory Act of 1979 and any subsequent amendatory Act plus 50% of such funds otherwise allocated under the formula as provided in Section 8 in the "Motor Fuel Tax Law" and subsequently approved as provided in this Section, may be expended on eligible nondedicated subdivision roads. Funds may also be derived from other road district sources, not to exceed the amount that would be allocated under the motor fuel tax fund formula.
(Source: P.A. 99-171, eff. 1-1-16.)

(605 ILCS 5/6-701.9) (from Ch. 121, par. 6-701.9)
Sec. 6-701.9. The township's share of any project constructed under Section 3-104.3 of this Code.
(Source: P.A. 80-691.)

(605 ILCS 5/6-702) (from Ch. 121, par. 6-702)
Sec. 6-702. Payment of money to each county by the Department of Transportation for the purposes stated in Sections 6-701.1 through 6-701.8, shall be made as soon as possible after the allotment is made. Such money shall be utilized by the county in accordance with the needs of the county in a manner satisfactory to the Department.
However, if any county, after having been given reasonable notice by the Department, fails to expend motor fuel tax funds in a manner satisfactory to the Department, no further payment of motor fuel tax funds shall be made to such county for construction or maintenance purposes until it corrects its unsatisfactory use of motor fuel tax funds.
(Source: P.A. 78-1252; 78-1274.)

(605 ILCS 5/Art. 6 Div. 8 heading)

(605 ILCS 5/6-801) (from Ch. 121, par. 6-801)
Sec. 6-801. The highway commissioner may acquire any lands, rights or other property necessary for the construction, maintenance or operation of any township or district road or necessary for the locating, relocating, widening, altering, extending or straightening thereof, by purchase or gift or, if the compensation or damages cannot be agreed upon, by the exercise of the right of eminent domain under the eminent domain laws of this State. The highway commissioner shall not be required to furnish bond in any eminent domain proceeding.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/6-802) (from Ch. 121, par. 6-802)
Sec. 6-802. When the highway commissioner deems it necessary to build, widen, alter, relocate or straighten any ditch, drain or watercourse in order to drain or protect any road or road structure he is authorized to construct, maintain or operate, or when he deems it necessary to acquire materials for the construction, maintenance or operation of any such road, he may acquire the necessary property, or such interest or right therein as may be required, by gift or purchase or, if the compensation or damages cannot be agreed upon, by the exercise of the right of eminent domain under the eminent domain laws of this State. The highway commissioner shall not be required to furnish bond in any eminent domain proceeding.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/6-803) (from Ch. 121, par. 6-803)
Sec. 6-803. For the purpose of making surveys and the determination of the amount of property necessary to be taken or damaged in connection with any township or district road project, the highway commissioner, his agents or employees, after notice to the owner, may enter upon the lands or waters of any person or corporation, but subject to responsibility for all damages that may be occasioned thereby.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/6-803.1) (from Ch. 121, par. 6-803.1)
Sec. 6-803.1. Surplus public real estate. A road district may sell surplus real estate owned by the district as provided in this Section.
(a) In road districts in counties under township organization, at an annual or special township meeting the electors of the road district by resolution may authorize the sale of surplus public real estate owned by the road district. The value of the real estate shall be determined by a written MAI certified appraisal or by a written certified appraisal of a State certified or licensed real estate appraiser. The appraisal shall be available for public inspection. The resolution may direct the sale to be conducted by the highway commissioner or a person designated by the highway commissioner or by listing the real estate with local licensed real estate agencies (in which case the terms of the agent's compensation shall be included in the resolution). The resolution shall be published at the first opportunity following passage in a newspaper published in the road district or, if there is none, then in a newspaper published in the county in which the road district is located. The resolution shall also contain pertinent information concerning the size, use, and zoning of the real estate and the terms of sale. The highway commissioner may accept any contract proposal he determines to be in the best interest of the township, but in no event shall the real estate be sold at a price less than 80% of its appraised value.
(b) In road districts in counties not under township organization, the highway commissioner may sell surplus public real estate owned by the road district. The value of the real estate shall be determined by a written MAI certified appraisal or by a written certified appraisal of a State certified or licensed real estate appraiser. The appraisal shall be available for public inspection. The sale may be conducted by the highway commissioner or a person designated by the highway commissioner or by listing the real estate with local licensed real estate agencies. A notice of the highway commissioner's intent to sell the real estate shall be published at the first opportunity in a newspaper published in the road district or, if there is none, then in a newspaper published in the county in which the road district is located. The notice shall also contain pertinent information concerning the size, use, and zoning of the real estate and the terms of sale (including the terms of the real estate agent's compensation, if applicable). The highway commissioner may accept any contract proposal he determines to be in the best interest of the road district, but in no event shall the real estate be sold at a price less than 80% of its appraised value.
(Source: P.A. 87-1208.)

(605 ILCS 5/6-804) (from Ch. 121, par. 6-804)
Sec. 6-804. When in any county a county unit road district has been created, the county has the powers provided in Division 8 of Article 5 of this Code to acquire property and rights therein for district road purposes.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/6-805)
Sec. 6-805. Township road districts. Township road districts may acquire the fee simple title, or any lesser interest the district desires, to any land, rights, or other property incidental to road district purposes by purchase or gift.
(Source: P.A. 90-439, eff. 8-16-97.)

(605 ILCS 5/Art. 6 Div. 9 heading)

(605 ILCS 5/6-901) (from Ch. 121, par. 6-901)
Sec. 6-901. Annually, the General Assembly shall appropriate to the Department of Transportation from the road fund, the general revenue fund, any other State funds or a combination of those funds, $15,000,000 for apportionment to counties for the use of road districts for the construction of bridges 20 feet or more in length, as provided in Sections 6-902 through 6-905.
The Department of Transportation shall apportion among the several counties of this State for the use of road districts the amounts appropriated under this Section. The amount apportioned to a county shall be in the proportion which the total mileage of township or district roads in the county bears to the total mileage of all township and district roads in the State. Each county shall allocate to the several road districts in the county the funds so apportioned to the county. The allocation to road districts shall be made in the same manner and be subject to the same conditions and qualifications as are provided by Section 8 of the "Motor Fuel Tax Law", approved March 25, 1929, as amended, with respect to the allocation to road districts of the amount allotted from the Motor Fuel Tax Fund for apportionment to counties for the use of road districts, but no allocation shall be made to any road district that has not levied taxes for road and bridge purposes and for bridge construction purposes at the maximum rates permitted by Sections 6-501, 6-508 and 6-512 of this Act, without referendum. "Road district" and "township or district road" have the meanings ascribed to those terms in this Act.
Road districts in counties in which a property tax extension limitation is imposed under the Property Tax Extension Limitation Law that are made ineligible for receipt of this appropriation due to the imposition of a property tax extension limitation may become eligible if, at the time the property tax extension limitation was imposed, the road district was levying at the required rate and continues to levy the maximum allowable amount after the imposition of the property tax extension limitation. The road district also becomes eligible if it levies at or above the rate required for eligibility by Section 8 of the Motor Fuel Tax Law.
The amounts apportioned under this Section for allocation to road districts may be used only for bridge construction as provided in this Division. So much of those amounts as are not obligated under Sections 6-902 through 6-904 and for which local funds have not been committed under Section 6-905 within 48 months of the date when such apportionment is made lapses and shall not be paid to the county treasurer for distribution to road districts.
(Source: P.A. 96-366, eff. 1-1-10.)

(605 ILCS 5/6-902) (from Ch. 121, par. 6-902)
Sec. 6-902. The highway commissioners of the several road districts, in cooperation with the county superintendent of highways of their respective counties, shall select the bridges to be constructed with moneys allocated under Section 6-901. In the selection of bridges, the highest priority shall be given to the safe and expeditious transportation of school pupils. The second priority shall be the movement of agricultural equipment and products; the third priority shall be given rural free delivery mail routes; and, the fourth priority shall be meeting the anticipated traffic needs of the general public. The county superintendent of highways, in cooperation with the respective highway commissioners, shall prepare, or cause to be prepared maps showing the bridges selected and shall prepare or cause to be prepared the necessary plans, specifications and estimates of cost of such construction, all of which shall be submitted to the Department for approval. The type of construction selected shall be adequate for present or reasonably anticipated traffic needs as determined by the county superintendent of highways and the respective highway commissioners and approved by the Department.
(Source: P.A. 79-1491.)

(605 ILCS 5/6-903) (from Ch. 121, par. 6-903)
Sec. 6-903. With the approval of the Department, a road district may use funds allocated under Section 6-901 for the payment of any indebtedness incurred after the effective date of this amendatory Act of 1976, in the construction of any bridge selected under Section 6-902 as a bridge to be constructed under Section 6-902 and the payment of engineering costs incurred in connection therewith; but if the road district desires to use such allocated funds for this purpose it shall follow the same procedure in expending moneys secured in the creation of the indebtedness as if the construction was to be paid for directly with funds under Section 6-902.
(Source: P.A. 79-1491.)

(605 ILCS 5/6-904) (from Ch. 121, par. 6-904)
Sec. 6-904. The Department of Transportation shall notify the county superintendent of highways of each county of the apportionment and allotment under Section 6-901 for the purposes stated in Sections 6-901, 6-902 and 6-903, as soon as possible after the allotment is made. Any payment made pursuant to such apportionment may be utilized by the county in accordance with the needs of the county in a manner satisfactory to the Department. However, if any county, after having been given reasonable notice by the Department, fails to expend such funds in a manner satisfactory to the Department, no further payment of such funds shall be made to such county for bridge construction purposes until it corrects its unsatisfactory use of such funds.
(Source: P.A. 79-1491.)

(605 ILCS 5/6-905) (from Ch. 121, par. 6-905)
Sec. 6-905. The amount of grant for an approved road district project shall require at least $1 of local funds committed to the project for each $4 that may be allocated under Section 6-901.
(Source: P.A. 81-1509.)

(605 ILCS 5/6-906) (from Ch. 121, par. 6-906)
Sec. 6-906. So much of the amount apportioned to a county under Section 6-901 that is obligated under Sections 6-902 through 6-904 and for which local funds have been committed under Section 6-905, within 4 years from the date the apportionment is made, shall, upon certification by the Department, be paid to the county treasurer, who shall apply those funds to the payment of such obligations. Any funds allocated to a county under Section 6-901 that are not obligated within 48 months under Sections 6-902 through 6-904 shall revert to the Road Fund.
(Source: P.A. 98-244, eff. 8-9-13.)



Article 7 - Municipal Administration Of Streets

(605 ILCS 5/Art. 7 heading)

(605 ILCS 5/Art. 7 Div. 1 heading)

(605 ILCS 5/7-101) (from Ch. 121, par. 7-101)
Sec. 7-101. Streets and alleys, including bridges and other structures, which are or will become part of the municipal street system may be laid out, established, constructed, reconstructed, altered, widened, relocated, improved, maintained, repaired and vacated by the respective municipalities in the manner provided in the Illinois Municipal Code, as heretofore or hereafter amended; provided that the Department and counties may locate and extend State and county highways into or through a municipality in the manner provided in this Code. In addition to the powers granted to municipalities by the Illinois Municipal Code, municipalities have powers granted and duties imposed by this Code.
(Source: Laws 1961, p. 1415.)

(605 ILCS 5/Art. 7 Div. 2 heading)

(605 ILCS 5/7-202) (from Ch. 121, par. 7-202)
Sec. 7-202. Motor fuel tax funds allotted to the several municipalities shall be used for one or more of the purposes stated in Sections 7-202.1 through 7-202.22.
(Source: P.A. 85-1010.)

(605 ILCS 5/7-202.1) (from Ch. 121, par. 7-202.1)
Sec. 7-202.1. The construction and maintenance of State highways in the municipality, or the maintenance of federal secondary highways.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/7-202.1a) (from Ch. 121, par. 7-202.1a)
Sec. 7-202.1a. The construction and maintenance of county highways and county highway extensions in the municipality.
(Source: Laws 1965, p. 427.)

(605 ILCS 5/7-202.1b) (from Ch. 121, par. 7-202.1b)
Sec. 7-202.1b. Construction and maintenance of any municipal street designated as a part of the federal aid primary, or the federal aid urban system of streets within the municipality.
(Source: P.A. 85-1010.)

(605 ILCS 5/7-202.1c) (from Ch. 121, par. 7-202.1c)
Sec. 7-202.1c. Twenty-five percent of all funds received pursuant to the Motor Fuel Tax Law by municipalities over 500,000 population shall be expended only for the reconstruction, maintenance, repair or improvement of non-arterial residential streets.
(Source: P.A. 83-1363.)

(605 ILCS 5/7-202.2) (from Ch. 121, par. 7-202.2)
Sec. 7-202.2. The construction and maintenance of municipal streets and alleys as may be designated by the corporate authorities and approved by the Department.
(Source: P.A. 78-1274.)

(605 ILCS 5/7-202.3) (from Ch. 121, par. 7-202.3)
Sec. 7-202.3. The construction and maintenance of extensions of municipal streets outside the corporate limits of the municipality, including parts of such streets that extend into another municipality if such construction and maintenance is done pursuant to an agreement between the municipalities.
(Source: P.A. 78-1252; 78-1274.)

(605 ILCS 5/7-202.4) (from Ch. 121, par. 7-202.4)
Sec. 7-202.4. The construction and maintenance of extensions of municipal streets within the corporate limits of any park district whose territorial limits are coterminous with the territorial limits of the municipality.
(Source: P.A. 76-371.)

(605 ILCS 5/7-202.5) (from Ch. 121, par. 7-202.5)
Sec. 7-202.5. The construction or maintenance, or both, on municipal streets on which such construction is authorized by law, of:
(a) Official traffic control signals, or
(b) Permanently mounted school crossing signals meeting the warrants and conforming to the specifications contained in the Manual authorized by Section 11-301 of The Illinois Vehicle Code.
(Source: P.A. 76-2257.)

(605 ILCS 5/7-202.6) (from Ch. 121, par. 7-202.6)
Sec. 7-202.6. The construction, reconstruction, maintenance and operation of street lighting systems on improved municipal streets, county highways or State highways and streets or thoroughfares constructed and paid for by special assessments levied under Division 2 of Article 9 of the Illinois Municipal Code, as heretofore or hereafter amended, within the municipality, where such improvement has been authorized by the Department.
(Source: P.A. 79-418.)

(605 ILCS 5/7-202.7) (from Ch. 121, par. 7-202.7)
Sec. 7-202.7. Construction or maintenance of storm sewers-Municipal streets-County highways-State highways.) The construction or maintenance of storm sewers and appurtenances thereto, or combination storm and sanitary sewers and appurtenances thereto where legally authorized, on municipal streets, county highways or State highways, within the municipality or outside the municipality to the nearest suitable drainage course.
(Source: P.A. 79-539.)

(605 ILCS 5/7-202.8) (from Ch. 121, par. 7-202.8)
Sec. 7-202.8. The construction, reconstruction and maintenance of pedestrian subways or over head crossings under or over municipal streets, county highways or State highways in the municipality; provided the Department finds that traffic conditions warrant such construction, reconstruction or maintenance.
(Source: P.A. 76-371.)

(605 ILCS 5/7-202.10) (from Ch. 121, par. 7-202.10)
Sec. 7-202.10. The payment of the municipality's share, not to exceed 50%, of the cost of any federal aid transportation project either now existing or hereafter established within the corporate limits of the municipality, which payments shall be used to match funds allotted to the State for the construction of those federal aid transportation projects.
(Source: P.A. 88-580, eff. 1-1-95.)

(605 ILCS 5/7-202.11) (from Ch. 121, par. 7-202.11)
Sec. 7-202.11. The payment for investigations requisite to determine the reasonably anticipated need for any of the work described in this Division. Such investigations may include, but shall not be limited to, the making of traffic surveys, the study of transportation facilities, research concerning the development of the several areas within the municipality and contiguous territory as affected by growth and changes in population and economic activity and the collection and review of data relating to all factors affecting the judicious planning of construction, reconstruction, improvement and maintenance of highways. The investigations for which any such payments are made may also be conducted in cooperation with other municipalities, counties, the State of Illinois, the United States, other states of the United States, agencies of any such governments or other persons in pursuance of agreements to share the costs thereof and authority to enter into such agreements is hereby conferred upon municipalities.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/7-202.12) (from Ch. 121, par. 7-202.12)
Sec. 7-202.12. The payment of engineering costs in connection with all work described in this Division of this Code. The municipality may contract for such services with any Professional Engineer.
(Source: P.A. 77-1371.)

(605 ILCS 5/7-202.13) (from Ch. 121, par. 7-202.13)
Sec. 7-202.13. The payment of any municipal indebtedness which has been or may be incurred in the completion of any improvement or maintenance described in this Division, or in the payment of engineering costs in connection therewith.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/7-202.14) (from Ch. 121, par. 7-202.14)
Sec. 7-202.14. Any municipality may by ordinance of the corporate authorities turn over a portion of its allotment to:
(a) a local Mass Transit District if the municipality created such a District pursuant to the "Local Mass Transit District Act", approved July 21, 1959, as now or hereafter amended;
(b) a local Transit Commission if the municipality established such commission pursuant to Section 14-101 of The Public Utilities Act; or
(c) the Chicago Transit Authority established pursuant to the "Metropolitan Transit Authority Act", approved April 12, 1945, as now or hereafter amended.
(Source: P.A. 85-1209.)

(605 ILCS 5/7-202.15) (from Ch. 121, par. 7-202.15)
Sec. 7-202.15. The construction, maintenance, or repair of sidewalks or other pedestrian paths located within the right of way of any street in the municipality.
(Source: P.A. 88-580, eff. 1-1-95.)

(605 ILCS 5/7-202.16) (from Ch. 121, par. 7-202.16)
Sec. 7-202.16. The payment for engineering studies for and studies to determine the feasibility of constructing a toll bridge to cross a river within this State or forming a border between this and another State. If bonds are issued for construction of such a toll bridge, however, the proceeds from the sale of those bonds shall first be applied to return to the motor fuel tax funds the amount of the payment made under this Section.
(Source: Laws 1967, p. 393.)

(605 ILCS 5/7-202.17) (from Ch. 121, par. 7-202.17)
Sec. 7-202.17. Any municipality may also by ordinance use motor fuel tax funds to acquire property for the purpose of providing off street parking and to construct and maintain such parking areas. Any revenue derived from the use of those parking lots shall, however, be used to maintain those lots before motor fuel tax funds may be used for such maintenance. Any surplus funds received from parking lots may also be used to acquire, construct and maintain additional parking areas as needed. Surplus funds not needed for these purposes shall be used to reimburse the motor fuel tax account for funds originally advanced.
(Source: Laws 1968, p. 408.)

(605 ILCS 5/7-202.18) (from Ch. 121, par. 7-202.18)
Sec. 7-202.18.
The payment of the principal and interest on bonds issued for construction or improvement of highways within the municipality.
(Source: P.A. 78-255.)

(605 ILCS 5/7-202.19) (from Ch. 121, par. 7-202.19)
Sec. 7-202.19.
Any municipality may also by ordinance use motor fuel tax funds for operation and maintenance of motor vehicle safety inspection lanes, when such lanes are of a permanent nature and in operation on a regular basis throughout the year.
(Source: P.A. 76-2258.)

(605 ILCS 5/7-202.20) (from Ch. 121, par. 7-202.20)
Sec. 7-202.20. Any municipality may also by ordinance use motor fuel tax funds to place, erect, and maintain signs or surface markings or both to indicate officially designated bicycle routes along streets within the municipality. In addition, a municipality may use motor fuel tax funds for the construction and maintenance of bicycle paths, lanes, or bicycle parking facilities within the municipality.
(Source: P.A. 88-580, eff. 1-1-95.)

(605 ILCS 5/7-202.21) (from Ch. 121, par. 7-202.21)
Sec. 7-202.21.
The construction and maintenance of grade separations and approaches thereto which replace or avoid grade crossings at intersections of municipal streets and railroad tracks.
(Source: P.A. 77-1849.)

(605 ILCS 5/7-202.21a) (from Ch. 121, par. 7-202.21a)
Sec. 7-202.21a. The formula allocation for municipalities for the distribution of motor fuel tax funds, provided for in Section 8 in the "Motor Fuel Tax Law", may be used by the municipal authority for the maintenance or improvement of nondedicated subdivision roads established prior to July 23, 1959. Any such improved road becomes, by operation of law, a part of the municipal street system of such municipality. The municipal authority shall condition its approval, as required by this Section, upon proportional matching contributions, whether in cash, kind, services or otherwise, by property owners in the subdivision where such a road is situated. No more than the amount of the increase in allocation of such funds allocated under the formula as provided in Section 8 in the "Motor Fuel Tax Law" which is attributable to this amendatory Act and any subsequent amendatory Act and subsequently approved as provided in this Section may be expended on eligible nondedicated subdivision roads.
(Source: P.A. 86-447.)

(605 ILCS 5/7-202.22) (from Ch. 121, par. 7-202.22)
Sec. 7-202.22. If the formula for the distribution of motor fuel tax funds, provided for in Section 8 of the "Motor Fuel Tax Law", approved March 25, 1929, as amended, is changed from that in effect on January 1, 1974, so that the percentage allocated for use in municipalities is increased, the amount of any such increase received by a municipality having 500,000 or more inhabitants shall be expended only for the construction, reconstruction, or improvement of unimproved or partially improved nonarterial residential streets.
(Source: P.A. 78-1252)

(605 ILCS 5/7-203) (from Ch. 121, par. 7-203)
Sec. 7-203. The corporate authorities of the municipality shall from time to time pass ordinances or resolutions stating specifically the purpose or purposes for which motor fuel tax funds shall be used and such ordinances or resolutions shall be subject to the approval of the Department.
In case motor fuel tax funds are to be used for construction, the ordinance or resolution shall specify the location, type or types, length and width of the proposed construction and the portion of the construction for which these funds are to be used, which portion, subject to the approval of the Department, may be part or all as the municipality may elect. Such construction shall be either with or without continuous grade separation, and of such type and not to exceed such width as is required, in the judgment of the municipality and the Department, to care for traffic and parking needs. When the ordinance or resolution has been approved by the Department, the municipality may cause surveys, plans, specifications and estimates of such construction to be made and submitted to the Department for approval.
Whenever the corporate authorities or a municipality determine that any construction consisting of paving, repaving, altering, opening, widening or otherwise improving any such streets or State highways shall be performed and that a portion of the cost thereof shall be raised by the assessment of property specially benefited, the construction shall be performed pursuant to Division 2 of Article 9 of the Illinois Municipal Code, as now or hereafter amended; provided that, as between 2 State highway projects or between 2 municipal street projects or between any other 2 projects of the same designation, so far as practicable, priority in the allocation of motor fuel tax funds received from the State shall be given the project for which a portion of the cost is to be raised by assessment of property specially benefited.
The municipality may advertise for bids and let contracts for all construction to the lowest responsible bidder; or, with the approval of the Department, may do the work itself through its officers, agents and employees. No contract shall be let without the approval of the Department, nor shall bids be advertised for until the surveys, plans, specifications and estimates have been approved by the Department. All work shall be performed in accordance with the approved ordinances or resolutions, plans, specifications, and contracts, as the case may be, and the Department shall inspect the work to such degree as may be necessary to insure compliance with this provision.
(Source: P.A. 77-1371.)

(605 ILCS 5/7-203.1) (from Ch. 121, par. 7-203.1)
Sec. 7-203.1.
The corporate authorities of the municipality may adopt ordinances or resolutions outlining a motor fuel tax highway program for the ensuing year which shall include all proposed uses of motor fuel tax funds by the municipality for the purposes permitted in Section 7-202, in a format established by the Department in cooperation with the municipalities.
The program shall be submitted by the municipality to the Department. The uses of motor fuel tax funds as listed in the program are subject to the approval of the Department. The program may be amended from time to time by the corporate authorities of the municipality by ordinance or resolution which shall be submitted to the Department.
The municipality, with the approval of the Department, may do the work itself through its officers, agents, and employees. No advertisement to receive construction contract bids shall be made until surveys, plans, and estimates have been approved by the Department except as provided in Section 7-203.2.
Whenever the corporate authorities of a municipality determine that any construction consisting of paving, repaving, altering, opening, widening or otherwise improving any such streets or State highways shall be performed and that a portion of the cost thereof shall be raised by the assessment of property specially benefited, the construction shall be performed pursuant to Division 2 of Article 9 of the Illinois Municipal Code, as now or hereafter amended. However, as between 2 State highway projects or between 2 municipal street projects or between any other 2 projects of the same designation, so far as practicable, priority in the allocation of motor fuel tax funds received from the State shall be given the project for which a portion of the cost is to be raised by assessment of property specially benefited.
(Source: P.A. 77-1371.)

(605 ILCS 5/7-203.2) (from Ch. 121, par. 7-203.2)
Sec. 7-203.2.
The municipality shall also have the authority upon the Department satisfying itself that (1) the municipality has complied with the requirements of Section 7-301, and (2) has appointed a full time city or public engineer and (3) that the city or public engineer's office in the municipality is adequately organized, staffed, equipped and financed to discharge satisfactorily the duties and requirements of this Section to construct and maintain streets or highways or sections of highways when such projects are financed, in whole or in part, with any motor fuel tax street or road funds received from the State except Federal-aid funds, without the approval and supervision of the Department, provided the municipality enters into an agreement of understanding with the Department. The Department, in cooperation with the municipality, shall establish the terms of the agreement of understanding to assure that the funds are expended within the intent of the law and under the rules and regulations deemed necessary by the Department. The approval and supervision of the Department may be required anew if the Department deems that the municipality, which was exempted from such supervision and approval, has not satisfactorily complied with the terms of the agreement of understanding.
(Source: P.A. 77-1371.)

(605 ILCS 5/7-204) (from Ch. 121, par. 7-204)
Sec. 7-204. Payment of motor fuel tax funds by the Department of Transportation to the municipality for the purposes stated in Sections 7-202.1 through 7-202.22 shall be made as soon as possible after the allotment is made. Such money shall be utilized by the municipality in accordance with the needs of the municipality in a manner satisfactory to the Department.
However, if any municipality, after having been given reasonable notice by the Department fails to expend motor fuel tax funds in a manner satisfactory to the Department or fails to have construction contracts approved by the Department, no further payment of motor fuel tax funds shall be made to such municipality for construction or maintenance purposes until it corrects its unsatisfactory use of motor fuel tax funds or secures approval of construction contracts by the Department.
(Source: P.A. 85-1010.)

(605 ILCS 5/Art. 7 Div. 3 heading)

(605 ILCS 5/7-301) (from Ch. 121, par. 7-301)
(Text of Section before amendment by P.A. 100-476)
Sec. 7-301. In order to properly plan the utilization of motor fuel tax funds each municipality of over 5,000 population shall be required to develop and update a 20 year long-range highway transportation plan. The plan shall contain an estimate of revenues which will become available during that period and a statement of intention with respect to the construction, maintenance, and other related work to be done insofar as it is possible to make such estimates. In addition, the long-range plan shall show the location of existing municipal streets and the general corridors of future highways, the projected future traffic usage on each street for a 20 year period, a tabulation showing the design standards and the geometric features associated with different levels of traffic usage, and a listing of the major improvements anticipated within 5 years of the date of each plan. A copy of the plan shall be filed with the County Superintendent of Highways in the county or counties in which the municipality is located and with the Secretary of the Department of Transportation. The initial plan shall be on file with the designated agencies by July 1, 1971 and shall be updated on an annual basis thereafter.
(Source: P.A. 77-173.)

(Text of Section after amendment by P.A. 100-476)
Sec. 7-301. In order to properly plan the utilization of motor fuel tax funds each municipality of over 5,000 population, but less than 1,000,000 population, shall be required to develop and update a long-range highway transportation plan for a period not to exceed 20 years. The plan shall contain an estimate of revenues which will become available during that period and a statement of intention with respect to the construction, maintenance, and other related work to be done insofar as it is possible to make such estimates. In addition, the long-range plan shall show the location of existing municipal streets and the general corridors of future highways, the projected future traffic usage on each street for the duration of the plan, a tabulation showing the design standards and the geometric features associated with different levels of traffic usage, and a listing of the major improvements anticipated with the plan. A copy of the plan shall be made publicly available. The initial plan shall be on file with the designated agencies by July 1, 1971 and shall be updated and made publicly available on an annual basis thereafter.
(Source: P.A. 100-476, eff. 6-1-18.)



Article 8 - Freeways

(605 ILCS 5/Art. 8 heading)

(605 ILCS 5/8-101) (from Ch. 121, par. 8-101)
Sec. 8-101. The Department, the county board of any county, or the corporate authorities of any municipality are hereby authorized, when the safety and convenience of highway traffic will be promoted and the public interest subserved thereby, to designate and establish any existing or proposed highway under each of their respective jurisdiction and control and for the maintenance of which any one of which aforesaid governmental authorities is or will be wholly responsible as a freeway, and to plan, locate, relocate, construct, reconstruct, maintain, alter, improve, vacate and regulate the use of such freeway in the same manner as they now are or hereafter may be authorized by law relating to highways under their respective jurisdiction and control. The Department, the county board of any county, or the corporate authorities of any municipality are further authorized to include in the foregoing freeway designation such related portions of intersecting highways, roads, streets and other public ways not under their jurisdiction and control and for the maintenance of which they are not wholly responsible, as require such designation to promote the safety and convenience of highway traffic.
(Source: Laws 1965, p. 978.)

(605 ILCS 5/8-102) (from Ch. 121, par. 8-102)
Sec. 8-102. When an existing highway has been designated and established as a freeway as provided in this Article, no owner of or person having interest in land abutting such freeway shall lay out, provide or construct any new means or enlarge or extend any existing means of ingress to or egress from said abutting land from or to the freeway except upon written consent of the Department, any county board or the corporate authorities of any municipality, as the case may be, and the Department, county board, or the corporate authorities of any municipality, as the case may be, shall have full authority to deny their respective consent or to specify and enforce the terms and conditions under which new means of ingress or egress may be provided or existing means enlarged or extended. The Department, the county board, or the corporate authorities of any municipality, as the case may be, shall also have authority to extinguish by purchase or condemnation any existing rights or easements of access, crossing, light, air or view to, from or over the freeway vested in abutting land, in the same manner as the Department, county board, or corporate authorities of any municipality now is or hereafter may be authorized by law to acquire private property and property rights in connection with highways under their respective jurisdiction and control.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/8-103) (from Ch. 121, par. 8-103)
Sec. 8-103. When a proposed highway is designated and established as a freeway as provided in this Article, the Department, the county board, or the corporate authorities of any municipality shall have the right to acquire by purchase or condemnation, in the manner the Department, county board, or corporate authorities of any municipality now is or hereafter may be authorized by law, all property and property rights necessary for the location, construction, maintenance and use of such freeway, including any rights or easements of access, crossing, light, air or view to, from or over the freeway vested in property not so taken and abutting the freeway. However, the Department, county board, or corporate authorities of any municipality, as the case may be, may designate by agreement or stipulation points at which access will be permitted from the abutting property to the freeway and specify and enforce the terms and conditions thereof.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/8-104) (from Ch. 121, par. 8-104)
Sec. 8-104. Whenever property held under one ownership is severed by a freeway, the Department, the county board, or the corporate authorities of any municipality, as the case may be, may grant a limited or restricted easement permitting crossing of the freeway at a designated location and under specified terms and conditions to be used solely for passage from one severed tract to the other. If such severed tracts at any time cease to be held under one ownership, the Department, county board, or corporate authorities of any municipality, as the case may be, may terminate and revoke such easement.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/8-105) (from Ch. 121, par. 8-105)
Sec. 8-105. In connection with the development of any freeway, the Department, the county board, or the corporate authorities of any municipality, as the case may be, is authorized, when traffic conditions justify, to lay out and construct local service drives or to designate existing highways or streets as local service drives to provide access to the freeway from adjacent areas at entrances provided for that purpose by the Department, county board, or the corporate authorities of any municipality or to provide access to any existing highway, road, street, alley or other public way from adjacent areas. Such local service drives shall be of appropriate design and construction and shall be separated from the freeway by parkways, curbs or other effective devices.
(Source: Laws 1965, p. 2825.)

(605 ILCS 5/8-106) (from Ch. 121, par. 8-106)
Sec. 8-106. When as a result of an engineering and traffic study it is determined that it is necessary to traffic safety and convenience, the Department, or county board of any county may:
(a) Relocate the crossing or junction at grade of the freeway with any existing highway, road, street, alley or other public way or eliminate such crossing or junction at grade by carrying such public way over or under the freeway or by connecting it to a local service drive and may relocate or alter any such intersecting public ways in such manner as is necessary thereto. The Department, or county board, shall have the right to acquire by purchase or condemnation, in the manner the Department or county board now is, or hereafter may be authorized by law, all property and property rights necessary for such relocations and grade separations. The Department, and the county board is authorized to maintain, or to enter into maintenance agreements with the agencies having jurisdiction over the public ways prior to said relocation, for the public ways so relocated; or
(b) Eliminate the crossing or junction at grade of the freeway with any existing highway, road, street, alley or other public way by closing such public way at its intersection with the boundary of the freeway subject to the following conditions:
(1) Where the freeway is not a part of the National System of Interstate and Defense Highways or is not a highway where the authority to control access has been exercised to permit access only at certain selected public roads, by agreement with the county, road district, municipality or other authority having jurisdiction over the public way to be closed; or
(2) Where the freeway is a part of the National System of Interstate and Defense Highways or is a highway where the authority to control access has been exercised to permit access only at certain selected public roads, the Department and county board may close such public way, but only after holding a public hearing, in the county where the crossing or junction at grade is situated, at which hearing the needs of local traffic and the effect of such closing on other highways in the locality shall be considered. Such hearing shall be held prior to the preparation of final construction plans, but only after reasonable notice has been given, and shall be conducted in accordance with rules and regulations prescribed by the Department. No crossings shall be eliminated which shall unduly discommode or interfere with local traffic, or will destroy reasonable access to schools, churches, markets, trade or community centers, and all crossings not eliminated shall be grade separated with the through traffic lanes of the interstate highway or the highway where the authority to control access has been exercised to permit access only at certain selected public roads. If the closing of a public way, as herein provided, makes it necessary to construct a new or additional highway connection to serve the public need, the Department and county board shall construct such connection. When property is damaged by the closing of any public way, the damage shall be ascertained and paid as provided by law.
(Source: P.A. 76-181.)

(605 ILCS 5/8-107) (from Ch. 121, par. 8-107)
Sec. 8-107. No new highway or other public way shall be opened into or connect with or be carried over or under any freeway until and unless the Department, the county board, or the corporate authorities of any municipality, as the case may be, consents thereto in writing, and the Department, county board, or the corporate authorities of any municipality, as the case may be, may give or withhold their respective consent or fix such terms and conditions as will best subserve the public interest.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/8-107.1) (from Ch. 121, par. 8-107.1)
Sec. 8-107.1. Subject to regulations prescribed by the Department, county board, or the corporate authorities of any municipality, as the case may be, such highway authority may issue permits to a telephone company for the establishment of telephone service within the rights-of-way of fully controlled access highways at points where proper access to and from the main traveled lanes has been established, and where such facilities are necessary to the safety and welfare of the highway users.
(Source: Laws 1959, p. 1799.)

(605 ILCS 5/8-108) (from Ch. 121, par. 8-108)
Sec. 8-108. Any highway which prior to the effective date of this Code was a freeway shall continue to be a freeway under the provisions of this Article.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/8-109) (from Ch. 121, par. 8-109)
Sec. 8-109. The provisions of this Article are cumulative and shall be considered as conferring additional powers on the Department, the county board of any county, or the corporate authorities of any municipality and not as limitations upon powers now exercised by the Department, county board, or corporate authorities of any municipality with respect to highways under their respective jurisdiction and control.
(Source: Laws 1959, p. 196.)



Article 9 - General Highway Provisions

(605 ILCS 5/Art. 9 heading)

(605 ILCS 5/9-101) (from Ch. 121, par. 9-101)
Sec. 9-101. Nothing in this Code shall prevent the execution of cooperative agreements among governmental agencies.
Any municipality may negotiate an agreement with the Department whereby the municipality may use such funds as are available to it for that purpose for the construction or maintenance of a State highway within its boundaries or with the corporate authority of a county or road district for the construction or maintenance of a highway on the county highway system or township or district road system outside of its municipal boundaries.
The county board may negotiate an agreement with the Department whereby the county may use such funds as are available to it for that purpose for the construction or maintenance of a highway on the State highway system or with a municipality for the construction or maintenance of streets on the municipal street system of such municipality.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/9-101.1) (from Ch. 121, par. 9-101.1)
Sec. 9-101.1. Whenever the proper highway authority is about to construct or improve the drainage structures of a State highway, county highways, or county unit district road, the highway authority shall meet and consult with the authorities of any municipality adjacent to or through which such highway or road runs. The purpose of such meetings is to work out an agreement with such municipality and all other interested agencies and units of local government as to the extent of such drainage construction or improvement.
If a county or State highway, in a county of under 1,000,000 population, adjoins a parcel of land proposed to be subdivided, the subdivider of the parcel shall notify the proper highway authority in writing of the proposed subdivision and provide the proper local authority that would approve the subdivision a copy of the notice. The notice shall request of the proper highway authority its need to have provided, at the cost of the highway authority or as otherwise provided by law, additional capacity in any stormwater detention facility to be constructed in the subdivision for the future availability of the highway authority for meeting the stormwater detention requirements of any future public construction on the highway. The highway authority shall within 30 days of receipt of the written notice provide written information to the proper local authority relative to the request. The parties may then work out by agreement the extent of the inclusion of those stormwater detention needs, if any, in the subdivision. The proper highway authority may provide to the subdivider any funds generally available for highway construction to provide for the highway authority's proportionate share of the design of the stormwater detention and the proportionate share of the cost of the property required for the stormwater detention including the impact of density changes on said parcel as the parties may agree within 60 days of the reply to the notice issued by the highway authority. In the event that the parties are not able to reach agreement within the 60 days the parcel may be subdivided as may be approved by the proper local authority without the inclusion of said stormwater detention needs identified by the highway authority.
(Source: P.A. 88-79.)

(605 ILCS 5/9-101.5)
Sec. 9-101.5. Standardized electronic toll collection systems. The General Assembly finds that electronic toll collection systems in Illinois should be standardized to promote safety, efficiency, and traveler convenience. The Department shall cooperate with the Illinois State Toll Highway Authority and with other public and private entities to further the goal of standardized toll collection in Illinois. If electronic toll collection is used on any highway constructed or maintained by the Department or by a private entity pursuant to an agreement with the Department, the Department shall require the electronic toll collection system to be compatible with the electronic toll collection system used by the Illinois State Toll Highway Authority. The Department may enter into an intergovernmental agreement with the Illinois State Toll Highway Authority to provide for such compatibility or to have the Authority provide electronic toll collection or toll violation enforcement services.
(Source: P.A. 97-252, eff. 8-4-11.)

(605 ILCS 5/9-102) (from Ch. 121, par. 9-102)
Sec. 9-102. The proper highway authorities are authorized to keep vehicles of every kind off the public highways where necessary to properly construct or repair the same.
Whenever any public highway including any bridge or culvert thereon is being constructed or repaired, the highway authorities having such work in charge shall, when they deem it necessary, erect or cause to be erected at such points as they deem desirable, suitable barriers, with signs thereon, stating that such highway is closed.
Such authorities shall also erect or cause to be erected at such places as they deem best, detour signs directing travel around such construction or repair work.
Such signs and barricades shall conform to the Manual of Uniform Traffic Control Devices adopted by the Department.
(Source: P.A. 90-513, eff. 8-22-97.)

(605 ILCS 5/9-103) (from Ch. 121, par. 9-103)
Sec. 9-103. Removal or possession of control device or sign; penalty. Whenever a highway has been closed as provided in Section 9-102 or wherever traffic control devices or signs have been erected on any public highway as provided under this Code it is unlawful for any person to remove or knowingly possess any such barrier, traffic control device or sign, or to deface or injure the same, or to walk, ride or drive upon any part of such highway so closed, except such persons as are duly authorized to do so.
Whoever knowingly violates the provisions of this Section shall be guilty of a Class A misdemeanor, punishable by a fine of at least $500, as well as any other penalty which may be imposed. In addition thereto, such person convicted shall be held liable for any and all damages caused to such highway, including, but not limited to, any bridge or culvert work, traffic control device or sign, by reason of such violation.
The highway authorities or their duly authorized agents in direct charge of the work, are authorized to exercise in their respective jurisdictions, all the common law and statutory powers conferred upon sheriffs, and such highway authorities, or their duly authorized agents in direct charge of the work aforesaid, shall arrest without process any person who violates the provisions of this Section, and in so doing they shall be held to be acting for the State.
Any person or persons so arrested shall be delivered by the person making the arrest to some judge, sheriff, or police officer at some station or place within the county in which the offense was committed, for trial, according to law.
(Source: P.A. 88-673, eff. 7-1-95.)

(605 ILCS 5/9-104) (from Ch. 121, par. 9-104)
Sec. 9-104. In grading highways corner stones marking sectional or other corners shall not be disturbed, except to lower such stones so that they will not rise above the surface of the highway. If a corner stone is covered to a depth greater than 12 inches or is covered with a highway surfacing material other than road oil, the location of the corner stone shall be preserved by setting a suitable monument over the stone which shall be level with the highway surface or by setting at least 3 offset monuments in locations where they will not be disturbed. When any corner stone is lowered or when a monument is set over a stone or when offset monuments are set it shall be done in the presence of and under the supervision of a Registered Illinois Land Surveyor who shall record the type and location of the reference monuments with respect to the corner stone in the office of the recorder in the county in which such stone is located.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/9-105) (from Ch. 121, par. 9-105)
Sec. 9-105. In constructing a public highway, if a ditch is made at the junction of highways, or at the entrance of gates or other openings of adjoining premises, the highway authorities shall construct good and sufficient culverts or other convenient crossings. New entrance culverts or crossings or additions to existing entrance culverts or crossings along an existing public highway or street where there is a ditch may be made with the consent of the highway authorities, provided the applicant for such entrance culvert or crossing constructs at the applicant's expense a good and sufficient culvert or other convenient crossing of the type and size specified by the highway authorities, which structure shall then become the property of the public.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/9-106) (from Ch. 121, par. 9-106)
Sec. 9-106. Wherever a highway, driveway, parking lot or other area open to traffic that has been freshly treated with road oil, liquid asphalt or similar material intersects with or is otherwise located or partially located within 300 feet of a durable all-weather highway of any type except gravel or crushed stone, the highway authorities or any person responsible for applying such material shall cause such freshly treated highway, driveway, parking lot or other such area to be barricaded or covered with crushed aggregate or other suitable cover material so that traffic will not carry the fresh road oil, liquid asphalt or similar material onto the travel ways of the durable all-weather highway.
(Source: P.A. 80-528.)

(605 ILCS 5/9-107) (from Ch. 121, par. 9-107)
Sec. 9-107. Whenever the highway authorities are about to lay a tile drain along any public highway the highway authorities may contract with the owners or occupants of adjoining lands to lay larger tile than would be necessary to drain the highway, and permit connection therewith by such contracting parties to drain their lands.
(Source: P.A. 94-59, eff. 6-17-05.)

(605 ILCS 5/9-108) (from Ch. 121, par. 9-108)
Sec. 9-108. Where willow hedges, or a line of willow trees have been planted along the margin of a highway, so as to render tiling impracticable, the highway authority having jurisdiction of such highway may contract with the owner for their destruction; and they shall be destroyed before tiling. The planting of such hedges or trees hereafter on the margin of highways is declared to be a public nuisance.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/9-109) (from Ch. 121, par. 9-109)
Sec. 9-109. It is unlawful to construct any bridge or culvert upon any ravine, creek, drainage ditch or river upon a public highway in this State unless such bridge or culvert shall have the capacity of sustaining highway traffic with safety.
Any person who violates the provisions of this Section shall be guilty of a petty offense.
The fact that any such bridge or culvert does not conform with the specifications of the Department in effect at the time when the contract for such bridge or culvert is let, is prima facie evidence that the bridge or culvert does not have the capacity of sustaining highway traffic with safety.
(Source: P.A. 77-2238.)

(605 ILCS 5/9-110) (from Ch. 121, par. 9-110)
Sec. 9-110. Any article, material or process covered by a patent granted by the United States government may be specified and used for constructing or maintaining any public highway if such specifications are drawn so as to provide for an alternative method or methods of construction or maintenance so that competition may be had between different types of materials answering the same general purpose.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/9-111) (from Ch. 121, par. 9-111)
Sec. 9-111. The highway authorities shall annually, at the proper season, to prevent the spread of noxious weeds as defined in the "Illinois Noxious Weed Law", approved August 17, 1971, as amended, destroy or cause to be destroyed, all such noxious weeds growing upon public highways under their respective jurisdictions. The highway authorities shall seasonably mow or manage all weeds and other vegetation growing along the highways under their respective jurisdictions.
Any highway officer failing to comply with the provisions of this Section shall be guilty of a petty offense and shall be liable to a fine of not less than $10 nor more than $25 for each season in which he neglects such requirements.
(Source: P.A. 83-333.)

(605 ILCS 5/9-111.1) (from Ch. 121, par. 9-111.1)
Sec. 9-111.1. The highway authorities shall from time to time inspect the bridges and culverts on the public highways and streets under their respective jurisdictions which span streams and watercourses and shall remove driftwood and other materials accumulated within the right of way at such structures which obstruct the free flow of either low or highwater. Any general funds, and any forces and equipment available for maintenance of the public highways or streets may be used for the removal of such accumulated material.
(Source: Laws 1961, p. 2627.)

(605 ILCS 5/9-112) (from Ch. 121, par. 9-112)
Sec. 9-112. At all grade crossings of public highways with railroads outside the corporate limits of any municipality, the highway authority having jurisdiction of such highways shall remove, or cause to be removed from the highway all removable obstructions to view at such grade crossings, such as unauthorized signs and billboards, brush and shrubbery, and shall trim, or cause to be trimmed, all hedges and trees upon the highway for a distance of not less than 300 feet from each side of such crossings.
No person shall place, or cause to be placed, any sign or signal on a public highway within a distance of 300 feet of any grade crossing, except official traffic control devices authorized in an Act in relation to the regulation of traffic, approved July 9, 1935, as now or hereafter amended, any signs or signals required by law or the Illinois Commerce Commission for the protection of such crossings.
Any person who violates any of the provisions of this Section shall be guilty of a petty offense and fined not less than $10 nor more than $100 for each offense.
(Source: P.A. 77-2238.)

(605 ILCS 5/9-112.1) (from Ch. 121, par. 9-112.1)
Sec. 9-112.1. No person shall place or cause to be placed any sign or billboard or any advertising of any kind or description upon any State highway or on any other highway outside the corporate limits of any municipality except as may be required by this Code or "The Illinois Vehicle Code", as now or hereafter amended. This provision also shall apply to signs, billboards, or any other advertising upon any bridge, other structure, wire, cable, or other device, over or above such highway, whether constructed by the Department or others except signs designating the name of the railroad and the clearance provided. This Section does not prohibit or prevent any public utility from placing upon, above, below or near any of its facilities any signs or markers giving notice of the existence, identification or location of such facilities located upon or adjacent to any such highway. Such signs or markers shall be limited in size and shape to the minimum necessary consistent with the safety of the public in accordance with rules and regulations as promulgated by the Department.
Any person who violates any of the provisions of this Section shall be guilty of a petty offense and fined not less than $10 nor more than $100 for each offense.
(Source: P.A. 81-840.)

(605 ILCS 5/9-112.2) (from Ch. 121, par. 9-112.2)
Sec. 9-112.2.
No person shall place, or cause to be placed upon or in view of any public highway any sign or billboard or any advertising of any kind or description which in wording, color or shape is similar to official traffic control signs or other official traffic control devices erected by the proper authority having jurisdiction over such highway in compliance with the Manual of Uniform Traffic Control Devices for Streets and Highways, as now or hereafter adopted by the Department.
No person shall place, or cause to be placed upon any building or other structure, within 200 feet of any public highway, oscillating, rotating or flashing lights which are of such intensity, when illuminated, to be visible at any time from such highway. This prohibition does not apply to a pole-supported business or brand identification sign with constant illumination and color and in which the only movement is a slow rotation of the entire body of the sign so as to be visible from all directions. This prohibition does not apply to airport lights.
Any person who violates any of the provisions of this Section shall be guilty of a petty offense and fined not less than $10 nor more than $100 for each offense.
(Source: P.A. 78-255.)

(605 ILCS 5/9-112.3) (from Ch. 121, par. 9-112.3)
Sec. 9-112.3. Shelters for the convenience and comfort of persons waiting for buses or other public transportation may be placed and maintained within the right of way of any street or highway, including right of way for streets and highways within municipalities, after a license or permit for the shelter and location is obtained from the highway authority having jurisdiction. Placement and location of shelters on any street or highway within a municipality shall be subject to the approval of the corporate authorities of such municipality. The owners may place advertising on the shelters if authorized by the license or permit, provided, however, that no political advertising shall be placed on any shelter on any street or highway at any time and further provided that advertising on shelters shall be limited to one-third of the vertical surface of the shelter. Shelters shall not be placed or maintained on that portion of the right of way designed and used for vehicle traffic and further shall not be so placed as to impair the street or highway or interfere with the free and safe flow of traffic.
(Source: P.A. 81-436.)

(605 ILCS 5/9-112.4)
Sec. 9-112.4. Signs on a State highway right of way located over sidewalks inside the corporate limits of a municipality that do not interfere with vehicular or pedestrian traffic, as determined by Department rule, shall not be removed by the Department.
(Source: P.A. 88-286.)

(605 ILCS 5/9-112.5)
Sec. 9-112.5. Signs, billboards, and advertising in commuter parking lots. Signs, billboards, and advertising, placed in a publicly owned and operated commuter parking lot servicing public transportation and adjoined on 2 sides by interstate highways, that do not interfere with vehicular or pedestrian traffic, as determined by Department rule, shall not be removed by the Department.
(Source: P.A. 89-319, eff. 1-1-96.)

(605 ILCS 5/9-113) (from Ch. 121, par. 9-113)
Sec. 9-113. (a) No ditches, drains, track, rails, poles, wires, pipe line or other equipment of any public utility company, municipal corporation or other public or private corporation, association or person shall be located, placed or constructed upon, under or along any highway, or upon any township or district road, without first obtaining the written consent of the appropriate highway authority as hereinafter provided for in this Section.
(b) The State and county highway authorities are authorized to promulgate reasonable and necessary rules, regulations, and specifications for highways for the administration of this Section. In addition to rules promulgated under this subsection (b), the State highway authority shall and a county highway authority may adopt coordination strategies and practices designed and intended to establish and implement effective communication respecting planned highway projects that the State or county highway authority believes may require removal, relocation, or modification in accordance with subsection (f) of this Section. The strategies and practices adopted shall include but need not be limited to the delivery of 5 year programs, annual programs, and the establishment of coordination councils in the locales and with the utility participation that will best facilitate and accomplish the requirements of the State and county highway authority acting under subsection (f) of this Section. The utility participation shall include assisting the appropriate highway authority in establishing a schedule for the removal, relocation, or modification of the owner's facilities in accordance with subsection (f) of this Section. In addition, each utility shall designate in writing to the Secretary of Transportation or his or her designee an agent for notice and the delivery of programs. The coordination councils must be established on or before January 1, 2002. The 90 day deadline for removal, relocation, or modification of the ditches, drains, track, rails, poles, wires, pipe line, or other equipment in subsection (f) of this Section shall be enforceable upon the establishment of a coordination council in the district or locale where the property in question is located. The coordination councils organized by a county highway authority shall include the county engineer, the County Board Chairman or his or her designee, and with such utility participation as will best facilitate and accomplish the requirements of a highway authority acting under subsection (f) of this Section. Should a county highway authority decide not to establish coordination councils, the 90 day deadline for removal, relocation, or modification of the ditches, drains, track, rails, poles, wires, pipe line, or other equipment in subsection (f) of this Section shall be waived for those highways.
(c) In the case of non-toll federal-aid fully access-controlled State highways, the State highway authority shall not grant consent to the location, placement or construction of ditches, drains, track, rails, poles, wires, pipe line or other equipment upon, under or along any such non-toll federal-aid fully access-controlled State highway, which:
(1) would require cutting the pavement structure

portion of such highway for installation or, except in the event of an emergency, would require the use of any part of such highway right-of-way for purposes of maintenance or repair. Where, however, the State highway authority determines prior to installation that there is no other access available for maintenance or repair purposes, use by the entity of such highway right-of-way shall be permitted for such purposes in strict accordance with the rules, regulations and specifications of the State highway authority, provided however, that except in the case of access to bridge structures, in no such case shall an entity be permitted access from the through-travel lanes, shoulders or ramps of the non-toll federal-aid fully access-controlled State highway to maintain or repair its accommodation; or

(2) would in the judgment of the State highway

authority, endanger or impair any such ditches, drains, track, rails, poles, wires, pipe lines or other equipment already in place; or

(3) would, if installed longitudinally within the

access control lines of such highway, be above ground after installation except that the State highway authority may consent to any above ground installation upon, under or along any bridge, interchange or grade separation within the right-of-way which installation is otherwise in compliance with this Section and any rules, regulations or specifications issued hereunder; or

(4) would be inconsistent with Federal law or with

rules, regulations or directives of appropriate Federal agencies.

(d) In the case of accommodations upon, under or along non-toll federal-aid fully access-controlled State highways the State highway authority may charge an entity reasonable compensation for the right of that entity to longitudinally locate, place or construct ditches, drains, track, rails, poles, wires, pipe line or other equipment upon, under or along such highway. Such compensation may include in-kind compensation.
Where the entity applying for use of a non-toll federal-aid fully access-controlled State highway right-of-way is a public utility company, municipal corporation or other public or private corporation, association or person, such compensation shall be based upon but shall not exceed a reasonable estimate by the State highway authority of the fair market value of an easement or leasehold for such use of the highway right-of-way. Where the State highway authority determines that the applied-for use of such highway right-of-way is for private land uses by an individual and not for commercial purposes, the State highway authority may charge a lesser fee than would be charged a public utility company, municipal corporation or other public or private corporation or association as compensation for the use of the non-toll federal-aid fully access-controlled State highway right-of-way. In no case shall the written consent of the State highway authority give or be construed to give any entity any easement, leasehold or other property interest of any kind in, upon, under, above or along the non-toll federal-aid fully access-controlled State highway right-of-way.
Where the compensation from any entity is in whole or in part a fee, such fee may be reasonably set, at the election of the State highway authority, in the form of a single lump sum payment or a schedule of payments. All such fees charged as compensation may be reviewed and adjusted upward by the State highway authority once every 5 years provided that any such adjustment shall be based on changes in the fair market value of an easement or leasehold for such use of the non-toll federal-aid fully access-controlled State highway right-of-way. All such fees received as compensation by the State highway authority shall be deposited in the Road Fund.
(e) Any entity applying for consent shall submit such information in such form and detail to the appropriate highway authority as to allow the authority to evaluate the entity's application. In the case of accommodations upon, under or along non-toll federal-aid fully access-controlled State highways the entity applying for such consent shall reimburse the State highway authority for all of the authority's reasonable expenses in evaluating that entity's application, including but not limited to engineering and legal fees.
(f) Any ditches, drains, track, rails, poles, wires, pipe line, or other equipment located, placed, or constructed upon, under, or along a highway with the consent of the State or county highway authority under this Section shall, upon written notice by the State or county highway authority be removed, relocated, or modified by the owner, the owner's agents, contractors, or employees at no expense to the State or county highway authority when and as deemed necessary by the State or county highway authority for highway or highway safety purposes. The notice shall be properly given after the completion of engineering plans, the receipt of the necessary permits issued by the appropriate State and county highway authority to begin work, and the establishment of sufficient rights-of-way for a given utility authorized by the State or county highway authority to remain on the highway right-of-way such that the unit of local government or other owner of any facilities receiving notice in accordance with this subsection (f) can proceed with relocating, replacing, or reconstructing the ditches, drains, track, rails, poles, wires, pipe line, or other equipment. If a permit application to relocate on a public right-of-way is not filed within 15 days of the receipt of final engineering plans, the notice precondition of a permit to begin work is waived. However, under no circumstances shall this notice provision be construed to require the State or any government department or agency to purchase additional rights-of-way to accommodate utilities. If, within 90 days after receipt of such written notice, the ditches, drains, track, rails, poles, wires, pipe line, or other equipment have not been removed, relocated, or modified to the reasonable satisfaction of the State or county highway authority, or if arrangements are not made satisfactory to the State or county highway authority for such removal, relocation, or modification, the State or county highway authority may remove, relocate, or modify such ditches, drains, track, rails, poles, wires, pipe line, or other equipment and bill the owner thereof for the total cost of such removal, relocation, or modification. The scope of the project shall be taken into consideration by the State or county highway authority in determining satisfactory arrangements. The State or county highway authority shall determine the terms of payment of those costs provided that all costs billed by the State or county highway authority shall not be made payable over more than a 5 year period from the date of billing. The State and county highway authority shall have the power to extend the time of payment in cases of demonstrated financial hardship by a unit of local government or other public owner of any facilities removed, relocated, or modified from the highway right-of-way in accordance with this subsection (f). This paragraph shall not be construed to prohibit the State or county highway authority from paying any part of the cost of removal, relocation, or modification where such payment is otherwise provided for by State or federal statute or regulation. At any time within 90 days after written notice was given, the owner of the drains, track, rails, poles, wires, pipe line, or other equipment may request the district engineer or, if appropriate, the county engineer for a waiver of the 90 day deadline. The appropriate district or county engineer shall make a decision concerning waiver within 10 days of receipt of the request and may waive the 90 day deadline if he or she makes a written finding as to the reasons for waiving the deadline. Reasons for waiving the deadline shall be limited to acts of God, war, the scope of the project, the State failing to follow the proper notice procedure, and any other cause beyond reasonable control of the owner of the facilities. Waiver must not be unreasonably withheld. If 90 days after written notice was given, the ditches, drains, track, rails, poles, wires, pipe line, or other equipment have not been removed, relocated, or modified to the satisfaction of the State or county highway authority, no waiver of deadline has been requested or issued by the appropriate district or county engineer, and no satisfactory arrangement has been made with the appropriate State or county highway authority, the State or county highway authority or the general contractor of the building project may file a complaint in the circuit court for an emergency order to direct and compel the owner to remove, relocate, or modify the drains, track, rails, poles, wires, pipe line, or other equipment to the satisfaction of the appropriate highway authority. The complaint for an order shall be brought in the circuit in which the subject matter of the complaint is situated or, if the subject matter of the complaint is situated in more than one circuit, in any one of those circuits.
(g) It shall be the sole responsibility of the entity, without expense to the State highway authority, to maintain and repair its ditches, drains, track, rails, poles, wires, pipe line or other equipment after it is located, placed or constructed upon, under or along any State highway and in no case shall the State highway authority thereafter be liable or responsible to the entity for any damages or liability of any kind whatsoever incurred by the entity or to the entity's ditches, drains, track, rails, poles, wires, pipe line or other equipment.
(h) Except as provided in subsection (h-1), upon receipt of an application therefor, consent to so use a highway may be granted subject to such terms and conditions not inconsistent with this Code as the highway authority deems for the best interest of the public. The terms and conditions required by the appropriate highway authority may include but need not be limited to participation by the party granted consent in the strategies and practices adopted under subsection (b) of this Section. The petitioner shall pay to the owners of property abutting upon the affected highways established as though by common law plat all damages the owners may sustain by reason of such use of the highway, such damages to be ascertained and paid in the manner provided by law for the exercise of the right of eminent domain.
(h-1) With regard to any public utility, as defined in Section 3-105 of the Public Utilities Act, engaged in public water or public sanitary sewer service that comes under the jurisdiction of the Illinois Commerce Commission, upon receipt of an application therefor, consent to so use a highway may be granted subject to such terms and conditions not inconsistent with this Code as the highway authority deems for the best interest of the public. The terms and conditions required by the appropriate highway authority may include but need not be limited to participation by the party granted consent in the strategies and practices adopted under subsection (b) of this Section. If the highway authority does not have fee ownership of the property, the petitioner shall pay to the owners of property located in the highway right-of-way all damages the owners may sustain by reason of such use of the highway, such damages to be ascertained and paid in the manner provided by law for the exercise of the right of eminent domain. The consent shall not otherwise relieve the entity granted that consent from obtaining by purchase, condemnation, or otherwise the necessary approval of any owner of the fee over or under which the highway or road is located, except to the extent that no such owner has paid real estate taxes on the property for the 2 years prior to the grant of the consent. Owners of property that abuts the right-of-way but who acquired the property through a conveyance that either expressly excludes the property subject to the right-of-way or that describes the property conveyed as ending at the right-of-way or being bounded by the right-of-way or road shall not be considered owners of property located in the right-of-way and shall not be entitled to damages by reason of the use of the highway or road for utility purposes, except that this provision shall not relieve the public utility from the obligation to pay for any physical damage it causes to improvements lawfully located in the right-of-way. Owners of abutting property whose descriptions include the right-of-way but are made subject to the right-of-way shall be entitled to compensation for use of the right-of-way. If the property subject to the right-of-way is not owned by the owners of the abutting property (either because it is expressly excluded from the property conveyed to an abutting property owner or the property as conveyed ends at or is bounded by the right-of-way or road), then the petitioner shall pay any damages, as so calculated, to the person or persons who have paid real estate taxes for the property as reflected in the county tax records. If no person has paid real estate taxes, then the public interest permits the installation of the facilities without payment of any damages. This provision of this amendatory Act of the 93rd General Assembly is intended to clarify, by codification, existing law and is not intended to change the law.
(i) Such consent shall be granted by the Department in the case of a State highway; by the county board or its designated county superintendent of highways in the case of a county highway; by either the highway commissioner or the county superintendent of highways in the case of a township or district road, provided that if consent is granted by the highway commissioner, the petition shall be filed with the commissioner at least 30 days prior to the proposed date of the beginning of construction, and that if written consent is not given by the commissioner within 30 days after receipt of the petition, the applicant may make written application to the county superintendent of highways for consent to the construction. This Section does not vitiate, extend or otherwise affect any consent granted in accordance with law prior to the effective date of this Code to so use any highway.
(j) Nothing in this Section shall limit the right of a highway authority to permit the location, placement or construction or any ditches, drains, track, rails, poles, wires, pipe line or other equipment upon, under or along any highway or road as a part of its highway or road facilities or which the highway authority determines is necessary to service facilities required for operating the highway or road, including rest areas and weigh stations.
(k) Paragraphs (c) and (d) of this Section shall not apply to any accommodation located, placed or constructed with the consent of the State highway authority upon, under or along any non-toll federal-aid fully access-controlled State highway prior to July 1, 1984, provided that accommodation was otherwise in compliance with the rules, regulations and specifications of the State highway authority.
(l) Except as provided in subsection (l-1), the consent to be granted pursuant to this Section by the appropriate highway authority shall be effective only to the extent of the property interest of the State or government unit served by that highway authority. Such consent shall not be binding on any owner of the fee over or under which the highway or road is located and shall not otherwise relieve the entity granted that consent from obtaining by purchase, condemnation or otherwise the necessary approval of any owner of the fee over or under which the highway or road is located. This paragraph shall not be construed as a limitation on the use for highway or road purposes of the land or other property interests acquired by the public for highway or road purposes, including the space under or above such right-of-way.
(l-1) With regard to any public utility, as defined in Section 3-105 of the Public Utilities Act, engaged in public water or public sanitary sewer service that comes under the jurisdiction of the Illinois Commerce Commission, the consent to be granted pursuant to this Section by the appropriate highway authority shall be effective only to the extent of the property interest of the State or government unit served by that highway authority. Such consent shall not be binding on any owner of the fee over or under which the highway or road is located but shall be binding on any abutting property owner whose property boundary ends at the right-of-way of the highway or road. For purposes of the preceding sentence, property that includes a portion of a highway or road but is subject to the highway or road shall not be considered to end at the highway or road. The consent shall not otherwise relieve the entity granted that consent from obtaining by purchase, condemnation or otherwise the necessary approval of any owner of the fee over or under which the highway or road is located, except to the extent that no such owner has paid real estate taxes on the property for the 2 years prior to the grant of the consent. This provision is not intended to absolve a utility from obtaining consent from a lawful owner of the roadway or highway property (i.e. a person whose deed of conveyance lawfully includes the property, whether or not made subject to the highway or road) but who does not pay taxes by reason of Division 6 of Article 10 of the Property Tax Code. This paragraph shall not be construed as a limitation on the use for highway or road purposes of the land or other property interests acquired by the public for highway or road purposes, including the space under or above such right-of-way.
(m) The provisions of this Section apply to all permits issued by the Department of Transportation and the appropriate State or county highway authority.
(Source: P.A. 92-470, eff. 1-1-02; 93-357, eff. 1-1-04.)

(605 ILCS 5/9-113.01) (from Ch. 121, par. 9-113.01)
Sec. 9-113.01. Except when otherwise provided for by contract, permit or ordinance, a unit of local government having jurisdiction over streets or roads may repair damage to any such streets or roads caused by a public or private utility and bill the utility for the cost thereof if the utility fails to complete such repairs within 30 days after receipt of written notice from the unit of local government that such repairs must be made. Primary responsibility for such repairs shall remain with the utility.
As used in this Section, "unit of local government" means a county, municipality, township or other unit designated as a unit of local government by law.
(Source: P.A. 81-1377.)

(605 ILCS 5/9-113.02)
Sec. 9-113.02. Damage to State-owned or local government-owned roadway property; highway and highway property.
(a) Any agency or instrumentality of the State of Illinois or unit of local government may seek recovery for the cost of the repair or replacement of damaged or destroyed roadway property. As used in this Section, "roadway property" includes road safety equipment and emergency equipment. Depreciation may not be used as a factor in determining the cost of the damaged or destroyed roadway property for which recovery is sought.
(b) Any agency or instrumentality of the State of Illinois or unit of local government may seek recovery for the cost of the repair of damaged or destroyed highways, highway structures, or traffic-control devices that result from operating, driving, or moving a truck tractor-semitrailer combination exceeding 55 feet in overall dimension authorized under paragraph (1) of subsection (b) or paragraph (1) of subsection (f) of Section 15-107 of the Illinois Vehicle Code. The measure of liability for the damage is the cost of repairing the highway, highway structure, or traffic-control device, or the depreciated replacement cost of a highway structure or traffic-control device.
(Source: P.A. 100-343, eff. 1-1-18.)

(605 ILCS 5/9-113.1) (from Ch. 121, par. 9-113.1)
Sec. 9-113.1. (a) Except as otherwise provided in Sections 4-201.19 and 8-107.1 of this Code and in subsection (b) of this Section, and except to the extent authorized in "An Act in relation to the construction, operation, regulation and maintenance of a system of toll highways and to create The Illinois State Toll Highway Authority, and to define its powers and duties, to make an appropriation in conjunction therewith", approved August 7, 1967, as amended, no commercial establishment for serving motorists or highway users shall be constructed or located within the right-of-way of, or on publicly-owned or publicly-leased land acquired or used for or in connection with a highway. Nothing in this Act shall affect or impair the application of Sections 4-210 and 4-211 of the Illinois Highway Code, as now or hereafter amended to that portion of any highway where the rights of direct private access thereto generally from abutting property have not been extinguished by due process.
Nothing in this Code shall prohibit the solicitation of donations or contributions by a local nonprofit organization at a courtesy rest stop which has been established by that organization. A courtesy rest stop is a temporary facility, locally sponsored, to encourage safety only on nationally recognized holidays by promoting a "refreshment break" for motorists. The courtesy rest stop must be conducted for the express purpose of improving the safety of highway travel and not primarily as an advertisement for any organization or other activity.
All courtesy rest stop activity shall be conducted completely within existing safety rest areas located on freeways or other State highways and only on those days recognized as national holidays. Before granting authorization to establish a courtesy rest area, the Department shall determine that sufficient parking in the safety rest area or stop is available without requiring vehicles to stop or park on any ramp or other surface used for the movement of vehicles. The refreshments and any other service offered must be free of charge to the motorists. However, solicitation of free-will donations or contributions shall be permitted. The Department shall cooperate with the sponsoring organizations in the establishment of courtesy rest stops.
(b) The Department may permit the placement and operation of vending machines in safety rest areas constructed or located on rights-of-way of non-toll fully access controlled State highways. The Department shall adopt rules and regulations governing the type of services provided, location and operation of machines, and all other aspects necessary to provide the best public service consistent with federal and State statutes. The Department, when allowing for the installation of vending machines, shall provide for the operation of such facilities through the Department of Human Services, which is the State licensing agency designated pursuant to Section 2(a) (5) of the federal Randolph-Sheppard Vending Stand Act of June 20, 1936 (49 Stat. 1559, Title 20, Sections 107-107F). The Department of Human Services shall assign licensed blind vendors to operate these vending facilities. However, if, after notification to all licensed blind vendors of the availability of a particular site, none is interested in operating that site, the Department of Human Services may contract for the operation of that site by a private contractor. Any income, after deduction for cost of items, labor and a negotiated percentage of profit, shall accrue to the Department of Human Services for the exclusive benefit of the vending facilities for the blind program or other programs of rehabilitation and training for the blind administered by the Department of Human Services. The Department of Human Services shall periodically notify licensed blind vendors of the availability of such contractually operated sites and make them available to interested licensed blind vendors.
(c) The Department of Transportation may not charge the operators of vending facilities for any portion of the cost of rest area maintenance or oversight services provided by its employees prior to the effective date of this amendatory Act of 1985. The Department shall not require the vending machine operators to perform any services other than those related to servicing and operating the approved vending machines.
(Source: P.A. 89-507, eff. 7-1-97.)

(605 ILCS 5/9-114) (from Ch. 121, par. 9-114)
Sec. 9-114. Any person owning, using, or occupying lands on both sides of any public highway has the privilege of making a crossing under the highway for the purpose of letting his cattle and other domestic animals across such highway. However, such person shall erect at his own expense, a good and substantial bridge, with good railings on each side thereof, and build an embankment, of easy grade, on either side of the bridge. The bridge shall be not less than 16 feet wide, and be approved by the appropriate highway authorities having jurisdiction of such public highway. The bridge shall be kept constantly in good repair by the owner or occupant of the land, the construction subject always to the consent and approval of such appropriate highway authorities.
In case such crossing is made on any waterway or natural channel for water and where a culvert or bridge is maintained as required for highway purposes, the owners or occupants shall not be required to pay for or construct any more of the crossings than the additional cost of such crossing over and above the necessary cost of a suitable culvert or bridge for highway purposes at such place.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/9-115) (from Ch. 121, par. 9-115)
Sec. 9-115. It is unlawful for any person to excavate or remove or cause the excavation or removal of the lateral support within a distance of 10 feet plus one and one-half times the depth of any excavation adjacent to the established right-of-way of any public highway located outside the corporate limits of any municipality, except that if any of the excavated materials be of solid rock, the depth of such solid rock shall not be considered in computing the limit of excavation from such right-of-way line of such public highway.
It is unlawful for any person to deposit spoil or cause the spoil from any excavation to be deposited in such a manner that the toe of such spoil will be nearer than 20 feet to any established right-of-way of any public highway located outside the corporate limits of any municipality.
Whenever any person violates or causes the foregoing provisions of this Section to be violated, he shall be guilty of a petty offense for each day such violation occurs and until such unlawful excavation is backfilled or unlawful spoil banks are removed, either by the offenders or by the public authorities as provided hereinafter in this Section.
Where any such violation occurs along any public highway the proper highway authority having jurisdiction of that particular highway is authorized to take the necessary steps as required by law to enter upon the property where such violation occurs and backfill or cause to be backfilled the unlawful excavation or remove or cause to be removed the unlawful spoil banks, whichever case it may be, or both, in such a manner as will conform with the foregoing provisions of this Section, and the costs of such work, together with court costs, may be recovered from such violators in the circuit court in the county where such violation occurred.
Nothing in this Section shall prohibit the construction and maintenance of grade separation crossings of any public utility, private corporation or individuals, or in any way conflict with any other laws governing such grade separations; nor shall the provisions of this Section in any way apply to pipe line construction or maintenance where such work is done to the satisfaction of the highway authorities having jurisdiction over such public highway; nor to the excavation of earth necessary for the construction of foundations or basement walls.
(Source: P.A. 83-345.)

(605 ILCS 5/9-115.1) (from Ch. 121, par. 9-115.1)
Sec. 9-115.1. It is unlawful for any person to construct or cause to be constructed any drainage facility for the purpose of the detention or retention of water within a distance of 10 feet plus one and one-half times the depth of any drainage facility adjacent to the right-of-way of any public highway without the written permission of the highway authority having jurisdiction over the public highway.
It is unlawful for any person to construct or cause to be constructed any earthen berm such that the toe of such berm will be nearer than 10 feet to the right-of-way of any public highway without the written permission of the highway authority having jurisdiction over the public highway.
(Source: P.A. 86-616.)

(605 ILCS 5/9-116) (from Ch. 121, par. 9-116)
Sec. 9-116. The owner of any hedge fence growing along the right-of-way line of any public highway shall during the year next after such hedge has obtained the age of 7 years and during each year thereafter, trim such hedge fence to a height not exceeding 5 feet, except for Osage hedge which shall be trimmed annually after the second year from the first trimming to a height not exceeding 4 feet, and the owner shall trim all such hedges on the road side so that foliage will not extend over the right-of-way line for a distance in excess of 4 feet. All such trimming so required shall be done prior to October first.
The highway authority having jurisdiction over the highway, upon application of the owner of a farm, may permit such owner to grow a hedge fence to any desired height for a distance not to exceed one-fourth the total length of the hedge fence along the highway to serve as a windbreak for livestock. Such permit is revocable at any time.
The provisions of this Section do not apply to any hedge protecting either an orchard or a building.
Any failure or refusal to comply with the provisions of this Section is a petty offense and is punishable by a fine of not less than $10 nor more than $50 for each year of such failure or refusal.
(Source: P.A. 77-2238.)

(605 ILCS 5/9-117) (from Ch. 121, par. 9-117)
Sec. 9-117. If any person injures or obstructs a public highway by felling a tree or trees in, upon or across the same, or by placing or leaving any other obstruction thereon, or encroaching upon the same with any fence, or by plowing or digging any ditch or other opening thereon, or by turning a current of water so as to saturate, wash or damage the same, or by plowing in or across or on the slopes of the side gutters or ditches, or by placing any material in such ditches, or in any way interfering with the free flow of water therein, or leaves the cuttings of any hedge thereon for more than 10 days, without the permission of the highway authority having jurisdiction over such highway, he shall be guilty of a petty offense and fined for every such offense not less than $50 nor more than $500; and in case of placing any obstruction on the highway, an additional sum of not exceeding $50 per day for every day he allows such obstruction to remain after he has been ordered to remove it by the highway authority having jurisdiction over such highway. Any person feeling himself aggrieved or any such highway authority may make a complaint under this Section.
The highway authority having jurisdiction over such highway, after having given 10 days' notice to the owners of the obstruction or person so obstructing, or plowing, or digging ditches upon such highway or interfering with the free flow of water in the side gutters or ditches, of the obstruction, plowing or digging of ditches, interfering with drainage, or of the encroachment of any fence, may remove any such fence or other obstruction, fill up any ditch or excavation except ditches necessary to the drainage of an adjoining farm emptying into a ditch upon the highway, or regrade such side gutters or ditches, and recover the necessary cost of such removal or filling of any such ditch or excavation, or regrading of such side gutters or ditches from such owner or other person obstructing or damaging such highway aforesaid, to be collected by the highway authority having jurisdiction of the highway whereon such offense was committed. Any such cost recovered shall be deposited in the road fund of the political division having jurisdiction over the highway adjudged to have been obstructed or injured, and shall be used only for maintenance or construction of public highways under the jurisdiction of that division.
The 10 day notice requirement of this Section is not required for any obstruction to traffic flow including non-adherence to the provisions of a permit issued by the highway authority having jurisdiction under Section 4-209, 5-413, or 9-113 of this Code.
However, this section shall not apply to any person who shall lawfully fell any tree for use and shall immediately remove the same out of the highway, nor to any person through or along whose land a public highway may pass, who shall desire to drain his land, and who shall give due notice to the proper highway authority of such intention, and who shall first secure from such highway authority written permission for any work, ditching or excavating he proposes to do within the limits of the highway.
(Source: P.A. 93-177, eff. 7-11-03.)

(605 ILCS 5/9-118) (from Ch. 121, par. 9-118)
Sec. 9-118. Any association, society, person or persons may, upon obtaining a permit from the highway authorities having jurisdiction over the particular highway, and the consent in writing of the owners of adjacent property, plant or set out trees, shrubs, plants or flowers in or upon the right-of-way of any highway within this State, provided that no such tree, shrub, or flower shall be permitted to obstruct the vision of persons traveling upon or across such highways. Consent in writing of the owners of the adjacent property shall not be mandatory, as the highway authority shall determine, for plantings in a median or in those portions of a highway where direct access from the adjacent property is not provided. The highway authority having jurisdiction may place suitable signs giving notice of the association, society, person, or persons doing the planting.
(Source: P.A. 91-775, eff. 6-9-00.)

(605 ILCS 5/9-119) (from Ch. 121, par. 9-119)
Sec. 9-119. Whoever wilfully drives upon, picks, removes, destroys, cuts down, or in any manner injures any tree, shrub, plant or flower planted or growing within the right-of-way of any public highway, shall be guilty of a petty offense and fined not more than $100. However, the provisions of this section shall not preclude the highway authority having jurisdiction over the highway from trimming, transplanting, or removing such trees, shrubs, plants or flowers when necessary, in the discretion of such authority, to facilitate the use of such highways for public travel.
(Source: P.A. 77-2238.)

(605 ILCS 5/9-119.5)
Sec. 9-119.5. Hay harvesting permit.
(a) The Department may issue a hay harvesting permit authorizing the mowing and harvesting of hay on a specified right-of-way in this State. An owner or owner's designee has priority until July 30 of each year to receive a permit for the portion of right-of-way that is adjacent to the owner's land. After July 30 of each year, a permit may be issued to an applicant that is not the owner of the land adjacent to the right-of-way for a maximum distance of 5 miles each year. A permit issued under this subsection may be valid from July 15 of each year until September 15 of each year, and the Department must include the timeframe that the permit is valid on every permit issued under this subsection. Commencement of harvesting activity notice instructions must be included on every permit under this subsection in accordance with paragraph (1) of subsection (c) of this Section. The non-refundable application fee for every permit under this subsection is $40, and all fees collected by the Department shall be deposited into the Road Fund.
(b) An applicant for a permit in subsection (a) must:
(1) sign a release acknowledging that the applicant

(i) assumes all risk for the quality of the hay harvested under the permit, (ii) assumes all liability for accidents or injury that results from the activities permitted by the Department, (iii) is liable for any damage to the right-of-way described in paragraphs (5) and (6) of subsection (c), and (iv) understands that the State or any instrumentality thereof assumes no risk or liability for the activities permitted by the Department;

(2) demonstrate proof that a liability insurance

policy in the amount of not less than $1,000,000 is in force to cover any accident, damage, or loss that may occur to persons or property as a result of the activities permitted by the Department; and

(3) pay a non-refundable application fee of $40.
(c) The usage of a permit in subsection (a) is subject to the following limitations:
(1) The permittee must give the Department 48 hours

notice prior to commencing any activities permitted by the Department;

(2) The permittee must identify the location of

noxious weeds pursuant to the Noxious Weed Law. Noxious weeds may be mowed but may not be windrowed or baled;

(3) The permittee may use the permit only during the

timeframes specified on the permit;

(4) The permittee must carry a copy of the permit at

all times while performing the activities permitted by the Department;

(5) The permittee may use the permit only when soil

in the right-of-way is dry enough to prevent rutting or other similar type of damage to the right-of-way; and

(6) The permittee may not alter, damage, or remove

any right-of-way markers, land monuments, fences, signs, trees, shrubbery or similar landscape vegetation, or other highway features or structures.

(d) The Department may immediately terminate a permit in subsection (a) issued to a permittee for failure to comply with the use limitations of subsection (c).
(e) The Department or the permittee may cancel the permit at any time upon 3 days written notice.
(f) The Department may promulgate rules for the administration of this Section.
(Source: P.A. 96-415, eff. 8-13-09; 97-813, eff. 7-13-12.)

(605 ILCS 5/9-119.6)
Sec. 9-119.6. Switchgrass production permit.
(a) The Department may issue a switchgrass production permit authorizing the planting and harvesting of switchgrass on a specified right-of-way in this State. An owner or owner's designee has priority until March 1 of each year to receive a permit for the portion of right-of-way that is adjacent to the owner's land and for which no permit is in effect. After March 1 of each year, a permit may be issued to an applicant that is not the owner of the land adjacent to the right-of-way for a maximum distance of 5 miles. A permit issued under this subsection may be valid for a period of 5 years, and the Department must include the timeframe that the permit is valid on every permit issued under this subsection. Commencement of harvesting activity notice instructions must be included on every permit under this subsection in accordance with paragraph (1) of subsection (c) of this Section. The non-refundable application fee for every permit under this subsection is $200, and all fees collected by the Department shall be deposited into the Road Fund.
(b) An applicant for a permit in subsection (a) must:
(1) sign a release acknowledging that the applicant

(i) assumes all risk for the quality of the switchgrass produced under the permit, (ii) assumes all liability for accidents or injury that results from the activities permitted by the Department, (iii) is liable for any damage to the right-of-way described in paragraphs (3) and (4) of subsection (c), and (iv) understands that the State or any instrumentality thereof assumes no risk or liability for the activities permitted by the Department;

(2) demonstrate proof that a liability insurance

policy in the amount of not less than $1,000,000 is in force to cover any accident, damage, or loss that may occur to persons or property as a result of the activities permitted by the Department; and

(3) pay a non-refundable application fee of $200.
(c) The usage of a permit in subsection (a) is subject to the following limitations:
(1) The permittee must give the Department 48 hours

notice prior to commencing any activities permitted by the Department;

(2) The permittee must carry a copy of the permit at

all times while performing the activities permitted by the Department;

(3) The permittee may use the permit only when soil

in the right-of-way is dry enough to prevent rutting or other similar type of damage to the right-of-way; and

(4) The permittee may not alter, damage, or remove

any right-of-way markers, land monuments, fences, signs, trees, shrubbery or similar landscape vegetation, or other highway features or structures.

(d) The Department may immediately terminate a permit in subsection (a) issued to a permittee for failure to comply with the use limitations of subsection (c).
(e) The Department or the permittee may cancel the permit at any time upon 3 days written notice.
(f) The Department may promulgate rules for the administration of this Section.
(Source: P.A. 97-134, eff. 1-1-12; 97-813, eff. 7-13-12.)

(605 ILCS 5/9-121) (from Ch. 121, par. 9-121)
Sec. 9-121. It is unlawful for any person to deposit in a public highway or rest area weeds, trash, garbage or other offensive matter or any broken bottles, glass, boards containing projecting nails or any other thing likely to cause punctures in the tires of motor vehicles; and any person so offending shall be guilty of a petty offense. However, this Section shall not apply to proper deposits of harmless materials made in good faith and in a proper manner to repair the roads or to the proper disposal of travel and picnic trash in the waste containers provided for such purpose at rest areas.
(Source: P.A. 81-551.)

(605 ILCS 5/9-122) (from Ch. 121, par. 9-122)
Sec. 9-122. If any person purposely destroys or injures any sidewalk, public bridge, culvert, or causeway, or removes any of the timber or plank thereof, or obstructs the same, he shall be guilty of a petty offense, fined not more than $100, and shall be liable for all damages occasioned thereby and all necessary costs for rebuilding or repairing the same.
(Source: P.A. 77-2238.)

(605 ILCS 5/9-123) (from Ch. 121, par. 9-123)
Sec. 9-123. No person, firm, corporation, or institution, public or private, shall discharge or empty any type of sewage, including the effluent from septic tanks or other sewage treatment devices, or any other domestic, commercial or industrial waste, or any putrescible liquids, or cause the same to be discharged or emptied in any manner into open ditches along any public street or highway, or into any drain or drainage structure installed solely for street or highway drainage purposes.
Any person, firm, corporation, or institution, public or private, in violation of this Section, shall be guilty of a petty offense and in addition shall be fined $25 per day for each day such violation exists.
The highway authority having jurisdiction over the public street or highway affected by such violation shall enter a complaint in the proper court against any violator of this Section. Upon the failure of any such highway authority to so act, any other person, may in the name of the political division or municipality, enter such complaint.
(Source: P.A. 77-2238.)

(605 ILCS 5/9-124) (from Ch. 121, par. 9-124)
Sec. 9-124.
It is unlawful for any person to camp on any public highway in this State or to make, other than in an emergency, a rest stop except at areas designated for such rest stops.
Any resident of this State may enter complaint before the circuit court against any person or persons found violating this Section and the court shall issue a warrant for the arrest of such violators and have them brought forthwith before such court for examination. Any such violator shall be guilty of a Class C misdemeanor.
(Source: P.A. 78-628.)

(605 ILCS 5/9-124.1) (from Ch. 121, par. 9-124.1)
Sec. 9-124.1.
It is unlawful for any person to tether or turn loose any stock, cows, horses or other animals on any public highway in this State for the purpose of feeding the same.
Any resident of this State may enter complaint before the circuit court against any person or persons found violating this Section and the court shall issue a warrant for the arrest of such violators and have them brought forthwith before such court for examination. Any such violator shall be guilty of a Class C misdemeanor.
(Source: P.A. 78-628.)

(605 ILCS 5/9-125) (from Ch. 121, par. 9-125)
Sec. 9-125. The appropriate highway authorities shall seasonably prosecute for all fines and penalties provided for in this Code for violations committed on highways under their respective jurisdictions.
Whenever any person complains of a violation of this Code to the highway authority that has jurisdiction over the particular highway where the violation of this Code is alleged to have been committed, such highway authority shall proceed to investigate as to the reason for such complaint and, if the complaint is found to be just, shall at once proceed to prosecution of the offender.
In case the highway authority fails to prosecute, complaint may be made by any person before any court of proper jurisdiction.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/9-126) (from Ch. 121, par. 9-126)
Sec. 9-126. Fines and penalties recovered under the provisions of this Code shall be paid over to the treasurer of the highway authority responsible for the maintenance and upkeep of the public street or highway upon or along which the violation or offense occurred, and all such monies shall be used only for the construction or maintenance of such streets or highways.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/9-127) (from Ch. 121, par. 9-127)
Sec. 9-127. (a) Except as provided in subsections (b), (c), and (d) and in cases where the deed, or other instrument, dedicating a highway or part thereof, has expressly provided for a specific devolution of the title thereto upon the abandonment or vacation thereof, whenever any highway or any part thereof is vacated under or by virtue of any Act of this State or by the highway authority authorized to vacate the highway, the title to the land included within the highway or part thereof so vacated, vests in the then owners of the land abutting thereon, in the same proportions and to the same extent, as though the highway had been dedicated by a common law plat (as distinguished from a statutory plat) and as though the fee of the highway had been acquired by the owners as a part of the land abutting on the highway except, however, such vacation shall reserve to any public utility with facilities located in, under, over or upon the land an easement for the continued use, if any, by such public utility.
(b) When any highway authority determines to vacate a highway under its jurisdiction, or part thereof, established within a subdivision by a statutory plat, that authority may vacate such highway and convey the highway authority's interest in such highway to any bona fide organization of property owners of the subdivision which (1) is so organized as to be able to receive, hold and convey real property, (2) has petitioned the highway authority for the vacation of the highway, and (3) undertakes to develop the property for the use and benefit of the public. If the association abandons the property, it passes as provided in subsection (a).
(c) When any highway authority determines to vacate a highway or part of a highway under its jurisdiction established within a subdivision by a statutory plat, that authority may vacate the highway and convey the highway authority's interest in the highway to any township road district which (1) has petitioned the highway authority for the vacation of the highway and (2) undertakes to develop the property as a bike path or alley for the use and benefit of the public. If the property is subsequently incorporated within a municipality, the township road district may transfer its interest to the municipality. If the township road district or municipality abandons the property, it passes as provided in subsection (a).
(d) When any highway authority determines to vacate a highway or a part of a highway under its jurisdiction, the authority may sell the vacated highway property to any third party at fair market value if (1) the authority has either a fee simple interest in the vacated highway property or a dedication of that property by statutory plat and (2) the right of first refusal with regard to the vacated highway property has been granted to adjoining landowners for fair market value.
(Source: P.A. 93-321, eff. 7-23-03; 94-476, eff. 8-4-05.)

(605 ILCS 5/9-128) (from Ch. 121, par. 9-128)
Sec. 9-128. Any person who intentionally damages or removes an official sign or other traffic control device erected by the proper authority having jurisdiction over such highway authorized by Chapter 11, Article III of The Illinois Vehicle Code, as now or hereafter amended, or any other sign authorized and approved by this Code shall be guilty of a Class C misdemeanor, punishable by a fine of at least $250 in addition to any other penalties which may be imposed. This Section does not apply to persons properly authorized to repair or remove such signs or other traffic control device.
(Source: P.A. 83-672.)

(605 ILCS 5/9-129) (from Ch. 121, par. 9-129)
Sec. 9-129. Agricultural aircraft used for crop dusting or other activities in aid of agriculture as authorized by the Division of Aeronautics of the Department of Transportation may use any county highway or township road as defined under Sections 2-204 and 2-205 of this Code, if granted permission by the County Superintendent of Highways or the Highway Commissioner, whoever shall have proper jurisdiction over such road. Permission to use county highways or township roads shall only be granted by the County Superintendent of Highways or the Highway Commissioner if the average daily traffic count is less than 200. Roads used by agricultural aircraft shall be blocked by barricades conforming to the Manual of Uniform Traffic Control Devices adopted by the Department and shall be accompanied at all times, while in place upon such road, by a flagman. All barricades and flagmen shall be furnished by any individual applying for permission to use any such roads for agricultural aircraft. Traffic shall not be delayed by the use of a county highway or township road by agricultural aircraft by more than 15 minutes in each 30 minute period, and no emergency vehicle shall be delayed at any time unless the safety of either the plane or emergency vehicle would be seriously threatened if the emergency vehicle were allowed to proceed.
A county, county superintendent of highways, township or township commissioner shall not be liable for any personal injuries caused as a result of the operation of agricultural aircraft on such highways.
(Source: P.A. 83-92.)

(605 ILCS 5/9-130) (from Ch. 121, par. 9-130)
Sec. 9-130. No person, firm, corporation or institution, public or private, shall plow or remove or cause to be plowed or removed ice or snow from any shopping center, parking lot, commercial or institutional service area or driveway or any other public or private service area or driveway and deposit such ice or snow upon a public highway or along the shoulder or edge of a public highway. Such prohibition shall not pertain to a residential driveway or sidewalk.
Any person, firm, corporation or institution, public or private, who violates this Section is guilty of a petty offense.
(Source: P.A. 83-1362.)

(605 ILCS 5/9-131)
Sec. 9-131. Installation of fiber-optic network conduit.
(a) For purposes of this Section:
"Fiber-optic network conduit" means a pipe or duct used to enclose fiber-optic cable facilities buried alongside the roadway or surface mounted on bridges, overpasses, and other facilities where below ground placement is impossible or impractical.
(b) In order to ensure affordable high-speed, world-class core information and communication networks are available throughout Illinois, the Illinois Department of Transportation and the Department of Central Management Services shall collaborate to install fiber-optic network conduit where it does not already exist in every new State-funded construction project that opens, bores, or trenches alongside a State-owned infrastructure, including, but not limited to, roadways and bridges. The Department of Central Management Services or the Department of Transportation may permit a third party to manage the fiber and conduit leasing. The Department of Central Management Services and the Department of Transportation shall take reasonable steps to ensure market-based, non-discriminatory pricing. Public bidding notices for such projects must describe the need for fiber-optic conduit or cable. The Department of Transportation shall report annually to the Governor and the General Assembly on the progress and any associated costs incurred by this Section. This Section does not prohibit the State from purchasing or installing fiber-optic cable within the fiber-optic network conduit.
(Source: P.A. 96-37, eff. 7-13-09.)

(605 ILCS 5/9-132)
Sec. 9-132. Highway design. A unit of local government may consult a highway design publication outside the Department's Bureau of Local Roads and Streets Manual for the construction of any highway in ownership or control of the unit of local government, except for a highway that is part of the National System of Interstate and Defense Highways, if:
(1) the unit of local government receives federal or

State funds for the construction project;

(2) the highway design publication is approved by the

Federal Highway Administration;

(3) the highway design publication is adopted by the

unit of local government; and

(4) the design complies with all other applicable

federal laws.

(Source: P.A. 99-727, eff. 1-1-17.)



Article 10 - Special Provisions Concerning Bridges, Ferries, Terminals And Other Highway Structures

(605 ILCS 5/Art. 10 heading)

(605 ILCS 5/Art. 10 Div. 1 heading)

(605 ILCS 5/10-101) (from Ch. 121, par. 10-101)
Sec. 10-101. The Department may acquire, by gift, any bridge or part of a bridge and its approaches located in Illinois which cross any stream forming a boundary line between this State and any adjoining state whenever the bridge and its approaches constitute a direct continuation of a State highway and of an improved highway in the adjoining state.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/10-102) (from Ch. 121, par. 10-102)
Sec. 10-102. Before acquiring any bridge or part of a bridge and its approaches as provided in this Division of this Article, the Department shall ascertain, except as otherwise provided in Section 10-102.1, that the bridge and its approaches are structurally sound and in a good state of repair, that all bonds or other obligations issued to finance the cost of constructing or acquiring the bridge and its approaches have been fully retired and that all interest charges in connection therewith have been fully paid and that there are no mortgages, liens or encumbrances of any nature outstanding against the bridge and its approaches or the real property acquired in connection therewith, and, in case the bridge is across a navigable stream, that authority to construct, maintain and operate the bridge and approaches was granted by Act of Congress and that the Act, or a subsequent Act or Acts of Congress in connection therewith, granted full authority to sell, assign or transfer all rights, powers and privileges conferred by the Act of Congress. The conveyance shall be by warranty deed and run to the State of Illinois. The conveyance shall include any interest in real property acquired in connection with the bridge, and shall assign and transfer to the State all rights, powers and privileges conferred by any Act or Acts of Congress in connection with the bridge and approaches.
(Source: P.A. 92-679, eff. 7-16-02.)

(605 ILCS 5/10-102.1)
Sec. 10-102.1. (Repealed).
(Source: P.A. 92-679, eff. 7-16-02. Repealed by P.A. 99-933, eff. 1-27-17.)

(605 ILCS 5/10-103) (from Ch. 121, par. 10-103)
Sec. 10-103. (a) When the Department has acquired title to any bridge or part of a bridge and its approaches as provided in this Division, it is authorized to assume jointly with the adjoining state, or a political subdivision of the adjoining state, responsibility for the future maintenance, operation and control of such bridge. However, the Department shall not pay more than one-half of the cost of the future maintenance, operation and control of the entire bridge and its approaches, except that the Department's share may be proportionate to the length of the bridge within Illinois where required for compatibility with the adjoining state's statutes. The Department may contract with the adjoining state or with a political subdivision of the adjoining state for the maintenance, operation and control of the entire bridge and its approaches by the adjoining state or its political subdivision and for the reimbursement by the Department for the share of the cost properly chargeable to the State of Illinois. In such cases, the Department may also contract to maintain, operate and control the entire bridge itself if the contract also provides for reimbursement of the Department by the adjoining state or its political subdivision of the share of the cost properly chargeable to such adjoining state or its political subdivision.
(b) Any such contract between the Department and the adjoining state or a political subdivision of the adjoining state entered into under paragraph (a) of this Section shall be for a period not to exceed 50 years and shall be
1. renewable annually in the discretion of the Department, and
2. subject to an adequate annual appropriation by the General Assembly to fund the proportionate share of the costs of the maintenance, operation and control of the bridge and its approaches properly chargeable to the State of Illinois.
(Source: P.A. 81-456.)

(605 ILCS 5/Art. 10 Div. 2 heading)

(605 ILCS 5/10-201) (from Ch. 121, par. 10-201)
Sec. 10-201. Bridges across streams forming the boundary line between this and any adjoining state, or bridges upon any road which lies upon the boundary line between this and any adjoining state, may be constructed or repaired by any county or counties of this State contiguous to the proposed construction or repair, acting in conjunction with any county, municipality or subordinate division of the adjoining state, as provided in this Division of this Article. A bridge may likewise be constructed at the point of intersection of any highway with the boundary line between this and any adjoining state, or a bridge already constructed at such point may likewise be repaired, as provided in this Division of this Article. A county shall be deemed contiguous to such construction or repair if any part of such county lies within 80 rods thereof. The total of the cost to be borne by any county (or counties) of this State shall not exceed one-half of the total cost of such construction or repair.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/10-202) (from Ch. 121, par. 10-202)
Sec. 10-202. The county board of any such county is empowered to appropriate moneys for the purpose of assisting in the construction or repair of any such bridge or bridges, or bonds of such county may be issued for that purpose as follows: Upon the filing with the county clerk of a petition signed by 100 electors of such county who are owners of land therein, requesting that the proposition of issuing bonds of that county for such purpose be submitted to the electors of such county for their approval or rejection, the county clerk shall certify the petition to the proper election officials, who shall submit the proposition at a regular election. Such referendum shall be conducted and notice given in accordance with the general election law.
(Source: P.A. 81-1489.)

(605 ILCS 5/10-203) (from Ch. 121, par. 10-203)
Sec. 10-203. Such proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall county bonds for YES
the purpose of.... be -------------------------------
issued to the amount of....? NO
--------------------------------------------------------------
(Source: P.A. 81-1489.)

(605 ILCS 5/10-204) (from Ch. 121, par. 10-204)
Sec. 10-204. If a majority of the legal voters voting at such election on such question, voted in favor of the proposition, the county clerk shall issue (from time to time as the work progresses) a sufficient amount, in the aggregate, of the bonds of such county for the purpose of assisting in the construction or repair of any such bridge or bridges, as set forth in this Division of this Article, and in accordance with the prayer of the petition. Such bonds shall be of such denominations, upon such time, bear such rate of interest (not exceeding the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract), and be disposed of, as the necessities and convenience of such county may require. However, such bonds shall not be sold nor disposed of, either by sale or by payment to contractors for labor or materials, for less than par value. Such bonds shall be issued in not less than 5 nor more than 30 annual series, the first series of which shall mature not more than 5 years from the date of issue, and each succeeding series in succeeding years thereafter. A register of all issues of such bonds shall be kept in the office of the county clerk of such county, showing the date, amount, rate of interest, maturity, and the purpose for which such bonds were issued, and it shall be the duty of such county clerk, to extend annually against all the property in such county, a tax sufficient to pay the interest of such bonds in each year prior to the maturity of such first series, and thereafter he shall extend a tax in each year sufficient to pay each series as it matures, together with interest thereon and with the interest upon the unmatured bonds outstanding. Such bonds may be lithographed and the interest for each year evidenced by interest coupons thereto attached, which coupons shall be signed with the original or facsimile signatures by the same officers who executed the bonds.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-4.)

(605 ILCS 5/10-205) (from Ch. 121, par. 10-205)
Sec. 10-205. The plans and specifications for the construction or repair of any such bridge or bridges shall be approved by the county superintendent of highways (or county superintendents of highways, in case two counties of this State are assisting in such construction or repair), and by the Department. The contract for any such work shall be let by the county board (or county boards, in case two counties of this State are assisting in such construction or repair), acting jointly with the corporate authorities of the county, municipality, or other subordinate division of the adjoining state. However, no contract shall be considered as let unless the contractor shall within 15 days after the final award of same, file with the county clerk of such county (or of each such county) a bond, with good and sufficient sureties, in a sum equal to the part of the total cost which that county is to bear, conditioned upon the faithful performance of such contract.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/10-206) (from Ch. 121, par. 10-206)
Sec. 10-206. If the cost of such construction or repair is $1,000 or less, such county (or counties) shall not be liable for any part of such expense until all the work has been fully completed, and has been accepted by the county superintendent of highways (or by each county superintendent of highways). Such official (or officials) shall certify such acceptance to his county board (or to their respective county boards), and shall accompany such certificate with an itemized statement of all expenditures in such construction or repair.
If the total cost of the construction or repair exceeds $1,000, partial payments not oftener than once a month, and not to exceed 90% of the work actually completed, may be paid the contractor by the county (or counties). No such partial payments shall be made unless approved by the county superintendent of highways (or by each county superintendent of highways), and no partial payments shall in any way be deemed an acceptance of the work until such work has been fully completed and accepted by the county superintendent (or by each county superintendent of highways) and such acceptance certified as provided above.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/Art. 10 Div. 3 heading)

(605 ILCS 5/10-301) (from Ch. 121, par. 10-301)
Sec. 10-301. Each county of this State, is authorized to acquire by purchase or otherwise, to construct, repair, maintain and operate a bridge or bridges over and across any navigable or non-navigable stream within such county, or forming a boundary line between such county and any other county in the State of Illinois, or forming a boundary line between the State of Illinois and any adjoining state, and shall have authority to exercise all such powers within its boundaries and in adjacent territory within this State, and in any adjoining state, after first having obtained authority, if any be necessary, from the Department and the United States. Such powers may be exercised either directly through the county board of any such county, or through a bridge commission created as in this Division of this Article provided.
For the purposes of this Division of this Article "Bridge" means any bridge over or across any stream, navigable or non-navigable, including any bridges and the approaches thereto, and all necessary elevated structures to eliminate intersection at grade with any streets, tunnels, public roads, thoroughfares, highways, railroads or street railroads.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/10-302) (from Ch. 121, par. 10-302)
Sec. 10-302. Every county which, by ordinance, determines to exercise the powers granted by this Division of this Article has the right to acquire by purchase or otherwise, to construct, repair, maintain and operate any such bridge and its approaches across, above or under any railroad or public utility right-of-way, and in, upon, under or above any public or private road, highway, street, alley or public ground, or upon any property owned by any municipality, political subdivision or agency of this State, and for the purpose of acquiring property or easements necessary or incidental in the construction, repair, maintenance or operation of any such bridge and the approaches thereto, any such county shall have the right of eminent domain as provided by the Eminent Domain Act. The county board of each such county has power to make, enact and enforce all needful rules and regulations in connection with the acquisition, construction, maintenance, operation, management, care or protection of any such bridge, and such county board shall establish rates of toll or charges for the use of each such bridge which shall be sufficient at all times to pay the cost of maintenance and operation of such bridge and its approaches, and the principal of and interest on all bonds issued and all other obligations incurred by such county under the provisions of this Division of this Article. Rules and regulations shall be established from time to time by ordinance.
Rates of toll or charges for the use of each such bridge shall be established, revised, maintained, be payable and be enforced, including by administrative adjudication as provided in Section 10-302.5, as the county board of each such county may determine by ordinance.
The General Assembly finds that electronic toll collection systems in Illinois should be standardized to promote safety, efficiency, and traveler convenience. If electronic toll collection is used on such bridge, the county shall configure the electronic toll collection system to be compatible with the electronic toll collection system used by the Illinois State Toll Highway Authority. The county may enter into an intergovernmental agreement with the Illinois State Toll Highway Authority to provide for such compatibility or to have the Authority provide electronic toll collection or toll violation enforcement services. Any toll bridges in Winnebago County that are in operation and collecting tolls on the effective date of this amendatory Act of the 97th General Assembly are exempt from the provisions of the Act.
(Source: P.A. 97-252, eff. 8-4-11.)

(605 ILCS 5/10-302.5)
Sec. 10-302.5. Administrative adjudication of toll violations.
(a) The county may provide by ordinance for a system of administrative adjudication for fixing, assessing, and collecting civil fines for a vehicle's operation on a county toll bridge if the required toll or charge has not been paid.
(b) An ordinance establishing a system of administrative adjudication under this Section shall provide for the following:
(1) Written notice of the alleged violation sent by

first class U.S. mail.

(2) Availability of a hearing in which the violation

may be contested on its merits and the time and manner in which the hearing may be held.

(3) An opportunity for the person who allegedly

violated the ordinance to appear at the hearing and contest the merits of the alleged violation. The rules of evidence shall not apply to the hearing.

(4) A civil fine not to exceed $500 imposed as the

result of an administrative adjudication.

(5) A burden of proof on the county to establish a

violation by a preponderance of the evidence.

(6) Judicial review of final determinations of

ordinance violations, subject to the provisions of the Administrative Review Law.

(c) The county may enter into an intergovernmental agreement with the Illinois State Toll Highway Authority under which the Authority may provide administrative adjudication of toll violations occurring on a county toll bridge.
(Source: P.A. 97-252, eff. 8-4-11.)

(605 ILCS 5/10-303) (from Ch. 121, par. 10-303)
Sec. 10-303. For the purpose of acquiring by purchase or otherwise or the constructing of any such bridge, the county board of each such county is authorized to borrow money and in evidence thereof to issue the bonds of such county, and to refund the same from time to time, payable solely from the revenues derived from the operation of such bridge. Such bonds may be issued as serial or term bonds, shall mature in not to exceed 40 years from the date thereof, and may be made redeemable, prior to maturity, with or without premium. Such bonds may be issued in such amounts as may be necessary to provide sufficient funds to pay the cost of acquiring or constructing such bridge and the approaches thereto, including all property real or personal, necessary or incidental in the acquisition or construction of such bridge and its approaches, including reasonable legal and engineering, traffic survey, and architectural fees, costs of financing, and interest during construction and for not less than 12 months thereafter. Such bonds shall bear interest at a rate not to exceed that permitted in "An Act to authorize public corporations to issue bonds, other evidences of indebtedness and tax anticipation warrants subject to interest rate limitations set forth therein", approved May 26, 1970, as amended, payable semi-annually. Bonds issued under the provisions of this Division of this Article have the qualities and incidents of negotiable instruments under the laws of the State of Illinois, shall be executed in the name of the county by the chairman of the county board and the county clerk of such county, and shall be sealed with the corporate seal of the county, and the interest coupons attached to such bonds shall be executed by the facsimile signatures of such chairman and county clerk, and such officials by the execution of such bonds shall adopt as and for their own proper signatures their respective facsimile signatures appearing on such coupons. In case any officer whose signature appears on any such bonds or coupons ceases to be such officer before delivery of such bonds, such signatures shall nevertheless be valid and sufficient for all purposes, the same as if such officer had remained in office until such delivery.
Such bonds may be registered as to principal at any time prior to maturity in the name of the holder on the books of the county in the office of the county treasurer, such registration to be noted on the reverse side of the bonds by the county treasurer, and thereafter the principal of such registered bonds shall be payable only to the registered holder, his legal representatives or assigns. Such registered bonds shall be transferable to another registered holder, or back to bearer, only upon presentation to the county treasurer with the legal assignment duly acknowledged or approved. Registration of any such bonds shall not affect negotiability of the coupons thereto attached, but such coupons shall be transferable by delivery merely.
All such bonds issued by any such county shall be sold in such manner and at such time as the governing body shall determine. Whenever the governing body of any such county determines to issue bonds as provided for in this Division of this Article, it shall adopt an ordinance describing in a general way the bridge to be acquired or constructed and its general location. Such ordinance shall set out the aggregate amount of the estimated cost of the acquisition or construction of such bridge, as prepared by the engineers employed for that purpose, determine the period of usefulness thereof and fix the amount of revenue bonds to be issued, the maturity or maturities, redemption privileges, the interest rate, sinking fund, and all other details in connection with such bonds, including such reserve accounts as the county board of such county may deem necessary. Such ordinance may contain such covenants and restrictions upon the issuance of additional revenue bonds thereafter as may be deemed necessary or advisable for the assurance of the payment of the bonds thereby authorized. Revenue bonds issued under the provisions of this Division of this Article shall be payable solely from the revenue derived from such bridge, and such bonds shall not, in any event constitute or be deemed an indebtedness of such county within the meaning of any constitutional provisions or statutory limitation as to debt, and it shall be plainly stated on the face of each bond that it does not constitute an indebtedness within any constitutional or statutory limitation. Such ordinance shall be published within 30 days after its passage in a newspaper, published and having a general circulation in such county, and shall not become effective until 10 days after its publication.
(Source: P.A. 83-225.)

(605 ILCS 5/10-304) (from Ch. 121, par. 10-304)
Sec. 10-304. Any ordinance authorizing the issuance of bonds under this Division of this Article shall provide for the creation of a sinking fund into which shall be payable from the revenues of such bridge, from month to month, as such revenues are collected, such sums in excess of the cost of maintenance and operation and the sums necessary to maintain any reserve accounts created by such ordinance, as will be sufficient to pay the accruing interest and retire the bonds at or before maturity. The moneys in such sinking fund shall be applied solely in the payment of matured interest on bonds authorized under the provisions of this Division of this Article and for the retirement of such bonds at or prior to maturity in the manner herein provided. All sums in the sinking fund in excess of the amount required for the payment of interest and principal of all outstanding bonds for the current year shall be paid out upon the order of the governing body for the purchase or redemption of bonds issued under the provisions of this Division of this Article, for the account of which such sinking fund has been accumulated, where it is possible to purchase or redeem the same at not more than par and accrued interest. If such bonds cannot be purchased or redeemed, such funds shall be used to pay the principal or interest on bonds issued under the provisions of this Division of this Article as the same become due. Any excess sums in the sinking fund which cannot be applied to the purchase or redemption of bonds may be invested in securities of the United States maturing not more than 6 months after the date such sums can be applied to the retirement of the bonds at maturity.
Upon the issuance of any bonds as in this Division of this Article provided and while any of such bonds are outstanding, all revenues, in excess of the sums required for maintenance and operation of the bridge, and the maintenance of the reserve accounts created, shall be deposited in the sinking fund, and shall be used for the purchase, redemption or payment at maturity of the interest and principal of bonds as provided in this section, that have been issued in accordance with the provisions of this Division of this Article.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/10-305) (from Ch. 121, par. 10-305)
Sec. 10-305. The county treasurer of each such county shall be the legal custodian of all funds derived from the issuance of bonds provided for under this Division of this Article and of all revenues derived from the operation of any such bridge, and before he shall receive any such funds he shall be required to post with the county board of such county and subject to their approval, a separate corporate surety bond in an amount to be determined by resolution of such county board. He shall be required to keep proceeds of bonds issued and revenues derived from the operation of any such bridge separate and apart from all other funds which come into his hands as the county treasurer, and the proceeds of bonds issued and the revenues derived from the operation of the bridge shall be by him deposited in separate bank or savings and loan association accounts to be designated for that purpose by the county board of the county. No money shall be paid out of such accounts by the county treasurer except upon an order signed by the chairman of the county board or the chairman of the finance committee of such county board and the county clerk. All such orders shall specify the purpose for which the amount thereof is to be paid with sufficient clearness to indicate the purpose for which the order is issued, and there shall be endorsed thereon the name of the particular fund out of which it is payable, and it shall be paid from the fund constituted for such purpose and from no other fund.
(Source: P.A. 83-541.)

(605 ILCS 5/10-306) (from Ch. 121, par. 10-306)
Sec. 10-306. The county board of each such county shall install and maintain a proper system of accounts, showing the receipts from the operation of the bridge and the application of the same, and the county board shall at least once a year cause such accounts to be properly audited by a certified public accountant and copies of such audit shall be filed in the office of the county clerk and shall be open for inspection at all proper times to any taxpayer, bondholder or other creditor of such county.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/10-307) (from Ch. 121, par. 10-307)
Sec. 10-307. Any holder of a bond or bonds, or any of the coupons of any bond or bonds issued under the provisions of this Division of this Article may, by action, mandamus, injunction or other proceeding, enforce or compel the performance of all duties required by this Division of this Article, including the fixing, maintaining and collecting of such rates of toll or charges for the use of such bridge and its approaches as will be sufficient for all the purposes provided by this Division of this Article and the application of the income and revenue therefor. All bonds issued under the provisions of this Division of this Article shall enjoy equal rights in respect of the revenues of each such bridge regardless of the time of the actual issuance or delivery thereof.
(Source: P.A. 83-345.)

(605 ILCS 5/10-308) (from Ch. 121, par. 10-308)
Sec. 10-308. The county board of each such county shall have no power to borrow money for the acquisition or construction of any such toll bridge or bridges except as in this Division of this Article provided and all money borrowed and obligations incurred by each such county in the acquisition or construction, and in the repair, maintenance and operation of each such bridge shall be payable solely and only from the revenues derived from the operation of each such toll bridge.
All contracts for the construction of any such bridge and its approaches involving the sum of $500 or more, shall be let to the lowest responsible bidder therefor after notice inviting bids shall have been given by the county board. Notice inviting bids shall be published at least once in a daily or weekly newspaper, published and of general circulation in the county, the date of publication to be not less than 15 days prior to the date set for receiving bids. The county board shall have the right to reject all proposals or bids submitted, in which event a new date must be set for receiving bids and a new advertisement inviting bids published, as required in the first instance.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/10-309) (from Ch. 121, par. 10-309)
Sec. 10-309. Title to all property acquired pursuant to this Division of this Article shall be taken in the name of the county.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/10-310) (from Ch. 121, par. 10-310)
Sec. 10-310. The county board of each such county shall establish by ordinance the beginning and ending of a fiscal year for the operation of each such bridge, which period shall constitute the budget year for the maintenance and operation of each such bridge, and at least 30 days prior to the beginning of the first full fiscal year after the completion of each such bridge, the county board shall prepare a tentative budget which shall include all proposed operation and maintenance expenses for the ensuing fiscal year. Such budget shall be considered by the county board and after consideration and any revision as may be determined by such county board, it shall be adopted within 30 days after the beginning of each fiscal year by such county board as the budget for the ensuing year and no expenditures in excess of the budget shall be made during such fiscal year unless authorized and directed by a four-fifths vote of the county board of each such county. It shall not be necessary to include in such budget any statement of necessary expenditures for debt service or capital outlay incurred in any preceding year, but the county board shall make provision for such payments as they become due. Upon the adoption of such budget a copy thereof shall be filed in the office of the county clerk and shall be open for inspection by the public. The funds of the county derived from the operation of any such bridge shall not be subject to the provisions of "An Act in relation to the budgets of counties not required by law to pass an annual appropriation bill," approved July 10, 1933, as amended.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/10-311) (from Ch. 121, par. 10-311)
Sec. 10-311. The county board of each such county may in its discretion, by ordinance, create a bridge commission for the purpose of exercising the powers conferred by this Division of this Article if such county board deems it expedient and necessary. The chairman of the county board, subject to the approval of the county board, shall appoint 4 persons, all of whom, in counties under township organization, shall be members of the county board of such county, who with such chairman, ex officio, shall constitute a bridge commission to be designated the ".... County Bridge Commission."
All members appointed to such commission shall be legal voters of said county, and shall have resided in said county for at least 2 years prior to the date of their appointment to such commission. Any person holding an elective or appointive public office shall not be eligible for appointment to the commission, and any person who has held an elective or appointive public office shall not be eligible for one year after the expiration of his term of office; provided, however, such restrictions as to eligibility for appointment shall not be applicable to members of the county board of the county who shall be eligible for appointment nevertheless.
One of such appointees shall be appointed for a term of one year, one for a term of 2 years, one for a term of 3 years, and one for a term of 4 years, and annually thereafter appointments to fill the expired terms shall be made in like manner except that the term of each such appointee shall be for a term of 4 years. Vacancies shall be filled for any unexpired term in the same manner as the original appointment. Such bridge commission shall elect a chairman and vice-chairman from its membership and a secretary who need not be a member of such commission. The members of the commission shall receive no compensation for their service and shall give such bond as may be required from time to time by the county board of the county. The commission shall fix the compensation of the secretary subject to the approval thereof by the governing body of the county. The commission shall have power to establish by-laws, rules and regulations for its own government and shall have general supervision over the construction, operation, and management of each such bridge proposed or constructed by each county under the provisions of this Division of this Article; may employ engineering, structural and construction experts, inspectors and attorneys and such other employees as may be necessary in its opinion, fix their compensation and prescribe their duties. All salaries and compensation shall be obligations of the county, payable solely from the revenues derived from the operation of the bridge as provided under this Division of this Article. The office records, books and accounts of the bridge commission shall be maintained in the office of the county clerk of the county.
Each such bridge commission may be authorized and directed by the county board to prepare all necessary plans and specifications for the construction of such bridge or bridges, select the location for the same, determine the size, type, method of construction, make all necessary estimates of the probable cost of the construction and the acquisition of land and rights necessary and incidental to the construction of the bridge and its approaches and enter into all contracts to build and construct such bridge and its approaches subject to the limitations provided in this Division of this Article. No plans and specifications or estimate of cost for the construction of any such bridge and its approaches shall be adopted by the bridge commission until it has first been submitted to the county board of the county and approved by such county board, and such bridge commission shall not enter into any contract or incur any liabilities in connection with the construction of any such bridge or its approaches unless and until such contracts or liabilities have been approved by the county board of such county.
Such bridge commission shall operate, manage and control any such bridge constructed or acquired under the provisions of this Division of this Article, fix the rates of toll, or charges for the use thereof, establish rules and regulations for the use and operation of such bridge, and if and when authorized by the county board of any such county shall have power to reconstruct, extend and enlarge any such bridge or bridges.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/10-312) (from Ch. 121, par. 10-312)
Sec. 10-312. The provisions of this Division of this Article shall be cumulative and shall be considered as conferring additional power on counties and as additions to and not as limitations upon the power of counties to acquire, construct, maintain or operate bridges, and as authorizing the issuance of bonds payable solely from the revenues derived from the operation of such bridges without submitting the proposition of issuing such bonds to the voters.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/Art. 10 Div. 5 heading)

(605 ILCS 5/10-501) (from Ch. 121, par. 10-501)
Sec. 10-501. Each municipality in this State is authorized to construct or acquire by purchase, lease or gift, and to maintain bridges and the approaches thereto within the corporate limits, or at any point within 3 miles of the corporate limits of such municipality. All such bridges shall be free to the public, and no toll shall ever be collected by any such municipality except as hereinafter in this Division of this Article provided.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/10-502) (from Ch. 121, par. 10-502)
Sec. 10-502. In all cases where a bridge shall heretofore have been constructed or shall hereafter be constructed across a navigable stream by any municipality in whole or in part without the territorial limits of such city, where the population of such municipality furnishing the principal part of the expenses thereof shall not exceed 10,000 inhabitants, and where it is necessary to maintain a draw and lights, then a reasonable toll may be collected by the municipality building such bridge, to be set apart and appropriated to the expense of maintaining such bridge and keeping such bridge in repair, and of maintaining, opening and closing proper draws therefor, and lights, and to the payment of bonds or interest thereon, issued therefor, as hereinafter provided in this Division of this Article.
The General Assembly finds that electronic toll collection systems in Illinois should be standardized to promote safety, efficiency, and traveler convenience. If electronic toll collection is used on such bridge, the municipality shall configure the electronic toll collection system to be compatible with the electronic toll collection system used by the Illinois State Toll Highway Authority. The municipality may enter into an intergovernmental agreement with the Illinois State Toll Highway Authority to provide for such compatibility or to have the Authority provide electronic toll collection or toll violation enforcement services.
(Source: P.A. 97-252, eff. 8-4-11.)

(605 ILCS 5/10-503) (from Ch. 121, par. 10-503)
Sec. 10-503. Every bridge so owned, acquired or controlled by such municipality and the approaches thereto when in whole or in part outside the corporate limits thereof shall be subject to the municipal control and ordinances of such municipality, the same to all intents and purposes and in effect, as though such bridge and approaches thereto were entirely situated within the corporate limits of such municipality, and in such case the county may assist in the construction of such bridge as is provided by law.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/10-504) (from Ch. 121, par. 10-504)
Sec. 10-504. Any municipality within this state for the purpose of acquiring, paying for, maintaining, or constructing any such bridge or bridges, and the approaches thereto as in this Division of this Article provided, is authorized to issue such bonds under the general laws of this state in an amount which, together with all the other indebtedness of such municipality, shall not exceed 5% on the assessed valuation of the taxable property within the corporate limits of such municipality as provided by law, the same to be payable out of the general revenue and funds of such municipality.
Provided, such municipality is also authorized to issue for the purposes aforesaid, or any of them, bonds in such sum as may be necessary for the purposes aforesaid or any of them, in addition to and over and above the bonds first in this section hereinbefore provided for, in excess of the said 5% of the assessed valuation of the property within any such municipality. Such bonds shall not, however, be payable out of nor be in charge upon any of the general revenue or funds of such municipality, but shall be payable out of the income derived by such municipality from the operation and maintenance of any such bridge or bridges. And provided further, that before any such bonds shall be issued, the question of the issuance thereof shall be submitted to a vote of the legal voters of the municipality at an election in accordance with the general election law and approved by a majority of those voting on the question at such election: And provided further, that for the purpose of securing such bonds so issued in excess of 5% of the assessed valuation of the taxable property within such municipality, such municipality may by the ordinance providing for the issuance of such bonds, mortgage or pledge any such bridge or approaches, and the income derived or to be derived therefrom, for the payment of such bonds, and the interest thereon: And provided further, nothing herein shall prevent such municipality from paying any such bonds issued in excess of said 5% of such assessed valuation or the interest thereon out of the general funds or revenue of such municipality, if it shall see fit so to do, if at the time of so paying same out of such general funds and revenue of such municipality, such municipality shall not be indebted in excess of 5% of the assessed valuation of the taxable property within such municipality in excess of the amount so paid by such municipality out of its general revenue and funds in the payment of such bonds. But nothing herein shall be deemed, taken or held to entitle the holder or holders of any such bond or bonds to payment of the same or of the interest thereon out of any such general funds or revenue of such municipality.
(Source: P.A. 81-1489.)

(605 ILCS 5/Art. 10 Div. 6 heading)

(605 ILCS 5/10-601) (from Ch. 121, par. 10-601)
Sec. 10-601. The corporate authorities of any municipality, have the power to acquire by purchase, lease, or gift, ferries, bridges, the approaches thereto, and not exceeding 4 acres of land within the corporate limits, or within 5 miles of the corporate limits thereof for each ferry or bridge. They also have the power to maintain, regulate and fix the tolls on these ferries and bridges.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/10-602) (from Ch. 121, par. 10-602)
Sec. 10-602. Every municipality has the power:
(1) To construct, or acquire by purchase, lease,

gift, or condemnation in the manner provided for the exercise of the right of eminent domain under the Eminent Domain Act, ferries and bridges, the necessary land therefor, and the approaches thereto, whenever the ferry, bridge, land, or approaches are within the corporate limits, or within 5 miles of the corporate limits of the municipality, and also to maintain the specified property;

(2) To construct and maintain highways within 5 miles

of the corporate limits of the municipality connecting with either end of such a bridge or ferry;

(3) To construct or acquire by purchase, lease, gift,

or condemnation in the manner provided for the exercise of the right of eminent domain under the Eminent Domain Act, ferries and bridges, the necessary land therefor, and the approaches thereto, within 5 miles of the corporate limits of the municipality, over any river forming a boundary of the State of Illinois, and also to maintain the specified property;

(4) To donate money to aid the road districts in

which is situated any ferry, bridge, or highway connecting therewith, specified in this section, in constructing, or improving the same, and to issue the bonds of the municipality for that purpose.

All such ferries, bridges, and highways shall be free to the public and no toll shall ever be collected by the municipality except that:
(1) Tolls may be collected for transit over and use

of bridges defined in Section 10-801, as provided for in Sections 10-802 and 10-805.

(2) Any municipality which, within the provisions of

this section, bears the principal expense and becomes indebted for any ferry, bridge, or the approach thereto, over any river forming a boundary of the State of Illinois, may collect a reasonable toll, for the use thereof, to be set apart and appropriated to the payment of that indebtedness, the interest thereon, and the expense of maintenance of that bridge, ferry, and approach thereto, but for no other purpose;

(3) Where any municipality is the owner of any toll

bridges or ferries which it is keeping up and maintaining by authority of law, all ownership and rights vested in the municipality shall continue and be held and exercised by it, and the municipality from time to time may fix the rates of toll on those bridges and ferries; and

(4) In all cases where, after July 1, 1881, a bridge

has been constructed, or a ferry has been acquired across a navigable stream, by any municipality in whole or in part, and where the population of the municipality furnishing the principal part of the expense thereof did not exceed 5,000, and where it is necessary to maintain a draw and lights, and where a debt was incurred by the municipality for these purposes, a reasonable toll may be collected by the municipality contracting the indebtedness. This toll shall be set apart and appropriated to the payment of that indebtedness, the interest thereon, and the expense of keeping the bridge in repair and of maintaining, opening, and closing the draws and lights, or, in case of a ferry, keeping the approaches and boat in repair and for operating the ferry.

(5) The General Assembly finds that electronic toll

collection systems in Illinois should be standardized to promote safety, efficiency, and traveler convenience. If electronic toll collection is used on such bridge or ferry, the municipality shall configure the electronic toll collection system to be compatible with the electronic toll collection system used by the Illinois State Toll Highway Authority. The municipality may enter into an intergovernmental agreement with the Illinois State Toll Highway Authority to provide for such compatibility or to have the Authority provide electronic toll collection or toll violation enforcement services.

(Source: P.A. 97-252, eff. 8-4-11.)

(605 ILCS 5/10-603) (from Ch. 121, par. 10-603)
Sec. 10-603. Every bridge or ferry and also the approaches thereto, owned or controlled by a municipality as provided in Section 10-602, when outside the corporate limits, are subject to the municipal control and ordinances of the municipality, the same as though the bridge or ferry and the approaches thereto, were situated within the corporate limits of the municipality. In such case the county may assist in the construction of such bridge, as is now provided by law.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/10-604) (from Ch. 121, par. 10-604)
Sec. 10-604. Every municipality with a population of less than 500,000 which is located on a navigable stream has the power to acquire, construct, maintain, and operate either within or without its corporate limits, bridges and approaches, and transportation and other terminal facilities.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/10-605) (from Ch. 121, par. 10-605)
Sec. 10-605. For the purposes specified in Section 10-604, such a municipality may levy and collect a special tax annually of not more than .25 per cent of the value, as equalized or assessed by the Department of Revenue, of taxable property situated in the municipality. This tax shall be in addition to all other taxes that the municipality may be authorized by law to levy and shall be in addition to the amount authorized to be levied for general purposes as provided in Section 8-3-1 of the Illinois Municipal Code, as now or hereafter amended. However, this tax shall not be levied in the municipality until the question of levying the tax has been submitted, in accordance with the general election laws of this State, to the electors of the municipality at an election and has been approved by a majority of the electors voting thereon. The corporate authorities of the municipality may initiate the submission of such proposition to referendum by ordinance.
The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall (insert the name of municipality)
be empowered to levy and collect a special
tax annually of .... per cent on each YES
dollar of the valuation of the taxable
property for the purpose of acquiring, --------------
constructing, maintaining or operating
bridges or approaches and transportation NO
and other terminal facilities, as provided
in Section 10-605 of the Illinois Highway Code?
--------------------------------------------------------------
If a majority of the electors of the municipality voting thereon vote for the levy and collection of the tax provided for in this Section, the municipality has the power to levy and collect the tax.
The foregoing limitation upon tax rate may be increased or decreased according to the referendum provisions of the General Revenue Law of Illinois.
(Source: P.A. 81-1509.)

(605 ILCS 5/10-606) (from Ch. 121, par. 10-606)
Sec. 10-606. Any municipality specified in Section 10-604 may issue bonds for the purposes specified in Section 10-604. The amount of these bonds, including the existing indebtedness of the municipality, shall not exceed, in the aggregate, 5% of the value of the taxable property therein. This value shall be ascertained by the last assessment for State and county taxes previous to the issue of these bonds. The bonds authorized by this section to be issued shall not be subject to the limit of indebtedness provided for in Division 5 of Article 8 of the Illinois Municipal Code, as heretofore or hereafter amended.
(Source: Laws 1961, p. 1415.)

(605 ILCS 5/Art. 10 Div. 7 heading)

(605 ILCS 5/10-701) (from Ch. 121, par. 10-701)
Sec. 10-701. In this Division of this Article, unless the context otherwise requires:
(1) "Bridge" means any bridge over or across a river, including any bridges on the approaches thereto to eliminate intersection at grade with any street, tunnel, public road, thoroughfare, highway, railroad or street railroad, where the complete project is located entirely within the State;
(2) "Net Revenue" means the gross revenue of a bridge less the reasonable cost of operating, maintaining, and repairing the bridge;
(3) "United States" means the United States of America and any agent or agency thereof;
(4) "Holder" means the holder or holders of any of the bonds issued under this Division of this Article.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/10-702) (from Ch. 121, par. 10-702)
Sec. 10-702. Every municipality has the power:
(1) To acquire, by purchase or otherwise, construct,

operate and maintain, and repair any bridge within the corporate limits, or within 5 miles of the corporate limits of the municipality, including the necessary land therefor and the approaches thereto. In the exercise of the authority herein granted, the municipality may acquire such property, or any portion thereof or interest therein through condemnation proceedings for the exercise of the right of eminent domain under the Eminent Domain Act.

(2) To acquire, purchase, hold, use, lease, mortgage,

sell, transfer, and dispose of any property, real, personal, mixed, tangible or intangible, or any interest therein in connection with such a bridge or bridges;

(3) To fix, alter, charge, collect, segregate, and

apply tolls and other charges for transit over and use of such a bridge or bridges, provided that, if electronic toll collection is used on such bridge or ferry, the municipality shall configure the electronic toll collection system to be compatible with the electronic toll collection system used by the Illinois State Toll Highway Authority;

(4) To borrow money, make and issue bonds payable

from and secured by a pledge of net revenue of the bridge for the construction of which such bonds may be issued;

(5) To make contracts of every kind and nature and to

execute all instruments necessary or convenient for the carrying out of the purposes of this Division of this Article;

(6) To accept grants from the United States and to

enter into contracts with the United States in connection therewith;

(7) To enter upon any lands, areas, and premises for

the purpose of making soundings, surveys and examinations;

(7.5) To enter into intergovernmental agreements with

the Illinois State Toll Highway Authority to provide for the compatibility of electronic toll collection services or to have the Authority provide electronic toll collection or toll violation enforcement services; and

(8) To do all things necessary to carry out the

powers given in this Division of this Article.

(Source: P.A. 97-252, eff. 8-4-11.)

(605 ILCS 5/10-703) (from Ch. 121, par. 10-703)
Sec. 10-703. Without limiting any other powers granted in this Division of this Article, each municipality has the power to provide for the payment of the cost of acquiring or constructing any bridge or for the payment of any portion of the cost by one or more issues of revenue bonds of the municipality, payable solely from the net revenue of the bridge so acquired or constructed. These bonds shall be authorized by ordinance of the corporate authorities of the municipality and shall be in substantially the form set forth in the ordinance. The bonds may be serial or term; redeemable, with or without premium, or non-redeemable; shall bear interest at a rate not exceeding the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, payable at such times as may be provided; shall mature at such times not exceeding the life of the bridge, for the acquisition or construction of which they are issued, as estimated by the corporate authorities, but in no event exceeding 40 years; and shall be issued in such amounts and at such place as shall be prescribed in the ordinance authorizing their issuance.
The bonds shall be signed by such officers as the corporate authorities shall determine, and coupon bonds shall have attached thereto interest coupons bearing the facsimile signatures of such officers as the corporate authorities shall determine; all as shall be prescribed in the ordinance authorizing the bonds. The bonds may be issued and delivered, notwithstanding the fact that an officer signing the bonds, or whose facsimile signature appears upon any of the coupons has ceased to hold his office at the time that the bonds are actually delivered.
The bonds of the municipality may be sold in such manner, at such times, and at such prices as the corporate authorities may determine, but no sale shall be made at a price which would make the interest cost to maturity on the money received therefor computed with relation to the absolute maturity of the bonds in accordance with standard tables of bond values, exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract. The principal of and interest upon the bonds shall be payable solely from the net revenue derived from the operation of the bridge acquired or constructed with proceeds of the sale of the bonds. No bond issued pursuant to this Division of this Article shall constitute an indebtedness of a municipality within the meaning of any constitutional, statutory, or charter limitation. It shall be plainly stated on the face of each bond in substance that the bond has been issued under the provisions of this Division of this Article and that the taxing power and general credit of the municipality issuing the bond are not pledged to the payment of the bond, or interest thereon, and that the bond and the interest thereon are payable solely from the net revenue of the bridge to acquire or construct which the bond is issued.
The cost of the bridge or improvement thereto shall include interest during construction, and for not exceeding 12 months thereafter, and also all engineering, legal, architectural, traffic surveying, and other expenses incident to the construction and the acquisition of the necessary property, and incident to the financing thereof, including the cost of acquiring existing franchises, rights, plans, and works of and relating to the bridge. If the proceeds of the bonds issued shall exceed the cost as finally determined, the excess shall be applied to the payment, purchase, or redemption of the bonds. Bonds and interest coupons issued under this Division of this Article shall possess all the qualities of negotiable instruments.
No ordinance pursuant to this section shall become effective until after the plans and specifications relating to the project have been submitted to and approved by the Department.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-4.)

(605 ILCS 5/10-704) (from Ch. 121, par. 10-704)
Sec. 10-704. An ordinance authorizing bonds under this Division of this Article may contain provisions, which shall be part of the contract with the holders of the bonds, as to (1) the dates, maturities, denominations, rate of interest, places, and medium of payment of the bonds and other details in connection with the bonds or their issuance, (2) the rates of tolls and other charges to be charged by the municipality for transit over or use of the bridge, and their segregation and application, (3) the registration of the bonds as to principal only or as to both principal and interest, and the interchangeability and exchangeability of the bonds, (4) the redemption of the bonds, and the price at which they are redeemable, (5) the setting aside of reserves or sinking funds and the regulation and disposition thereof, (6) limitations upon the issuance of additional bonds payable from the revenue of the bridge or upon the rights of the holders of these additional bonds, and (7) other agreements with the holders of the bonds or covenants or restrictions necessary or desirable to safeguard the interests of these holders.
After the passage of an ordinance providing for the issuance of revenue bonds under this Division of this Article, the ordinance shall be published in the same manner and form as is required for other ordinances of the municipality. The ordinance shall become effective 10 days after publication, or, if approval of the plans and specifications by the Department is subsequent thereto, upon the date of such approval.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/10-705) (from Ch. 121, par. 10-705)
Sec. 10-705. The municipality shall fix rates of toll to be charged for transit over and use of such a bridge. These rates shall be so fixed, charged, and adjusted as to provide revenue at all times sufficient, (1) to pay the reasonable cost of maintaining (including insurance), operating, and repairing the bridge; (2) to provide a sinking fund and reserves sufficient to pay the principal of and interest on the bonds, including refunding bonds, if any, out of the revenue from the bridge, as the bonds mature and fall due; (3) to pay the redemption or repurchase price of all bonds redeemed or repurchased before maturity as provided in this Division of this Article; (4) to fulfill the terms and provisions of any agreement with holders of the bonds; and (5) to provide, in addition to the toll purposes specified in clauses (1) to (4), both inclusive, of this sentence, a sinking fund of accumulated tolls and revenue in such amount (determined by a registered professional engineer and approved by the Secretary of Transportation) that the annual interest therefrom will provide adequate income to pay the reasonable cost and extraordinary expenses of maintaining (including insurance), operating, improving and repairing the bridge when and as long as the municipality operates the bridge as a free bridge. The rates provided for by clause (5) of the preceding sentence may be charged for a period not to exceed 18 months after sufficient funds to pay all bonds, including interest thereon, have been accumulated in the sinking fund provided for by clause (2).
An accurate record of the cost of each bridge, the expenditures for maintaining, operating, and repairing the bridge, and of the daily tolls collected, shall be kept and shall be available for the information of all persons interested. The municipality shall classify in a reasonable way all traffic over the bridge, and the tolls shall be fixed and adjusted by it as to be uniform in their application to all traffic falling within any such reasonable class.
The municipality shall operate the bridge as a toll bridge until all bonds payable out of the revenue thereof are paid in full, and thereafter shall operate the bridge as a free bridge.
(Source: P.A. 77-173.)

(605 ILCS 5/10-706) (from Ch. 121, par. 10-706)
Sec. 10-706. Any municipality may by ordinance authorize the issue of refunding revenue bonds, payable solely from the revenues of a bridge to refund the principal or accrued interest, or both, of its outstanding revenue bonds issued hereunder, prior to their maturity, and the principal and accrued interest of its matured outstanding revenue bonds issued under the provisions of this Division of this Article, and which by their terms are payable solely from the net revenues of the bridge. The refunding revenue bonds may be made registerable as to principal and bear interest at a rate not to exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, payable at such time or at such place as may be provided for in the ordinance authorizing the issue thereof.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-4.)

(605 ILCS 5/10-707) (from Ch. 121, par. 10-707)
Sec. 10-707. The ordinance authorizing such refunding revenue bonds shall prescribe all the details thereof and the bonds shall be in such form and denomination payable at such places, bear such date and be executed by such officials as may be provided in the bond ordinance. The ordinance also shall determine the life of the bridge. The refunding revenue bonds shall mature within the life of the bridge as so determined and shall mature, in any event, within not to exceed 40 years from their date, and may be made callable on any interest payment date at a price of par and accrued interest, after notice shall be given by publication or otherwise at any time or times and in the manner as may be prescribed for in the bond ordinance.
The ordinance may contain such covenants and restrictions upon the issuance of additional refunding revenue bonds, or revenue bonds for the improvement and extension of such bridge as may be deemed necessary or advisable for the assurance of the payment of the refunding revenue bonds thereby authorized; such bonds shall be payable from the net revenues of the bridge and such bonds shall not, in any event, constitute an indebtedness of the municipality within the meaning of any constitutional or statutory limitation, and it shall be plainly stated on the face of each bond that it does not constitute an indebtedness of the municipality within any constitutional or statutory provision or limitation.
The validity of any refunding revenue bonds shall remain unimpaired, although one or more of the officials executing the same shall cease to be such officer or officers before delivery thereof, and such bonds shall have all the qualities of negotiable instruments under the Law Merchant and the Negotiable Instrument Law.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/10-708) (from Ch. 121, par. 10-708)
Sec. 10-708. After the ordinance providing for the issuance of refunding revenue bonds has been passed, it shall be published in the same manner and form as is required for other ordinances of the municipality. The ordinance shall become effective 30 days after publication, which publication shall include a notice of (1) the specific number of voters required to sign a petition requesting that the question of the adoption of the ordinance be submitted to the electors of the municipality; (2) the time in which the petition must be filed; and (3) the date of the prospective referendum, unless within such period a petition is filed with the municipal clerk, signed by electors of the district numbering 10% or more of the number of registered voters in the district, asking that the question of issuing such bonds be submitted to the electors of the municipality. The municipal clerk shall provide a petition form to any individual requesting one. Upon the filing of such petition the municipal clerk shall certify the proposition to the proper election officials, who shall submit at an election such proposition in the manner provided by the general election law. Such referendum shall be held and notice given in accordance with the general election law. If a majority of the electors voting upon the proposition voted in favor of the issuance of the bonds, the ordinance shall be in effect; but if a majority of the votes cast are against the issuance of the bonds, the ordinance shall not go into effect.
(Source: P.A. 87-767.)

(605 ILCS 5/10-709) (from Ch. 121, par. 10-709)
Sec. 10-709. Such refunding revenue bonds may be exchanged on a basis of par for the securities to be refunded, or such bonds may be sold at not less than their par value and accrued interest and the proceeds received shall be used to pay the bonds which are to be refunded thereby.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/10-710) (from Ch. 121, par. 10-710)
Sec. 10-710. The corporate authorities of any such municipality are authorized to take any action that may be necessary to inform owners of outstanding bonds regarding the financial condition of the fund out of which the bonds are payable and the necessity of refunding the same and readjusting the maturities thereof and the corporate authorities may enter into any agreements required to prepare and carry out any refunding plan, and without previous appropriation therefor under any law may incur and pay expenditures that may be necessary in order to accomplish the refunding of such bonds.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/10-711) (from Ch. 121, par. 10-711)
Sec. 10-711. The holder of any bond or refunding bond or interest coupon by a civil action, may enforce and compel performance of all duties of the issuing municipality as required by this Division of this Article and the ordinance authorizing the issuance of the bonds, including the duties of fixing sufficient tolls and charges and the collection, segregation, and application of the revenue derived from the operation of the bridge. In case of default, a receiver may be appointed by a judge of the circuit court to take possession of, operate, and maintain the bridge, charge and collect tolls, and segregate and apply the money received in accordance with the ordinance relating thereto.
(Source: P.A. 79-1366.)

(605 ILCS 5/10-712) (from Ch. 121, par. 10-712)
Sec. 10-712. Revenue bonds, including refunding bonds, may be issued under this Division of this Article without submitting the proposition of the approval of the ordinance or the question of the issuance of the bonds to the electors of the municipality, except as otherwise provided in Section 10-708.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/10-713) (from Ch. 121, par. 10-713)
Sec. 10-713. Any municipality may by ordinance provide for the establishment of a Bridge Commission, to consist of 3 persons resident therein to be appointed by the Mayor, for terms of 4 years and until their successors are appointed; provided that of the Commissioners first appointed, one shall be appointed for a term of 2 years, one for 3 years and one for 4 years, as designated by the Mayor. The Commissioners shall receive no compensation for their services but shall be reimbursed for actual expenses incurred in the discharge of their duties. Vacancies in the office of any Commissioner shall be filled by the Mayor by appointment for the unexpired term.
The ordinance may vest in the Bridge Commission the duties and responsibilities incident to the acquisition or construction of the bridge project, the operation and maintenance of the bridge project, the execution of contracts for the acquisition, construction and maintenance thereof, the collection of the tolls and other charges of the municipality for transit over or use of the bridge, and such other powers as the corporate authorities may deem necessary or desirable. Nothing in this section shall be construed to authorize a delegation of power to the Bridge Commission to adopt any ordinance pertaining to the issuance of revenue bonds or refunding revenue bonds or the fixing of rates of toll.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/10-714) (from Ch. 121, par. 10-714)
Sec. 10-714. Where a municipality desires to undertake a bridge project under this Division of this Article which involves property within the corporate limits of another municipality or municipalities, the powers designated in this Division of this Article shall not be exercised in respect to such property except with the consent of the corporate authorities of such other municipality or municipalities as evidenced by an ordinance or ordinances thereof. The municipalities involved may by agreement determine their respective rights, duties and obligations thereunder.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/10-715) (from Ch. 121, par. 10-715)
Sec. 10-715. The State and all counties, municipalities and other municipal corporations, political subdivisions and public bodies, and public officers of any thereof, all banks, bankers, trust companies, saving banks and institutions, building and loan associations, savings and loan associations, investment companies and other persons carrying on a banking business, all insurance companies, insurance associations and other persons carrying on an insurance business, and all executors, administrators, guardians, trustees and other fiduciaries may legally invest any sinking funds, moneys or other funds belonging to them or within their control in any bonds, including refunding bonds, issued pursuant to this Division of this Article, it being the purpose of this Section to authorize the investment in such bonds of all sinking, insurance, retirement, compensation, pension and trust funds, whether owned or controlled by private or public persons or officers. However, nothing contained in this Section may be construed as relieving any person, firm, or corporation from any duty of exercising reasonable care in selecting securities for purchase or investment.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/Art. 10 Div. 8 heading)

(605 ILCS 5/10-801) (from Ch. 121, par. 10-801)
Sec. 10-801. In this Division of this Article, unless the context otherwise requires:
(1) "Bridge" means any bridge over any river forming a boundary of this State carrying highway, rail or other traffic, or any deck, level or part of such bridge whether or not the entire bridge is owned or to be owned by the municipality, and all property, rights-of-way, easements, approaches, and franchises in connection therewith, and may mean two or more of such bridges, decks, levels or parts thereof;
(2) "Net revenue means the gross revenue of a bridge less the reasonable cost of operating, maintaining, and repairing the bridge;
(3) "United States" means the United States of America and any agent, agency, department, bureau, commission or authority thereof of whatsoever kind;
(4) "Holder" means the holder or holders of any of the bonds issued under the authority of this Division of this Article.
(Source: Laws 1961, p. 2575.)

(605 ILCS 5/10-802) (from Ch. 121, par. 10-802)
Sec. 10-802. Each municipality has the power:
(1) To acquire, by purchase or otherwise, construct,

reconstruct, improve, enlarge, better, operate, maintain and repair any bridge within the corporate limits or within 5 miles of the corporate limits of the municipality;

(2) To acquire, purchase, hold, use, lease, mortgage,

sell, transfer and dispose of any property, real or personal or mixed, tangible or intangible, or any interest therein, in connection with such a bridge, including the power and authority to grant perpetual easements or franchises to any railroad or public transportation facility or any assignee thereof, as a part of the consideration of the purchase of any such bridge, for the exclusive right to the use of a portion or portions of any such bridge for the transportation of persons or property across such bridge;

(3) To fix, alter, charge, collect, segregate, and

apply tolls and other charges for transit over and use of such a bridge, provided that, if electronic toll collection is used on such bridge or ferry, the municipality shall configure the electronic toll collection system to be compatible with the electronic toll collection system used by the Illinois State Toll Highway Authority;

(4) To borrow money, make and issue bonds payable

from and secured by a pledge of the net revenue of the bridge for the acquisition, construction, reconstruction, improvement, enlargement, betterment or repair of which such bonds may be issued;

(5) To cooperate with any adjoining state, or any

political subdivision, agency, department, bureau, commission or authority thereof, of whatsoever kind, in the acquisition, construction, reconstruction, improvement, enlargement, betterment, operation, maintenance and repair of any bridge, and in defraying the cost thereof;

(6) To make contracts of every kind and nature and to

execute all instruments necessary or convenient for the carrying out of the purposes of this Division of this Article;

(7) Without limitation of the foregoing, to borrow

money and to accept grants from the United States or any person, and to enter into contracts with the United States and such person in connection therewith;

(7.5) To enter into intergovernmental agreements with

the Illinois State Toll Highway Authority to provide for the compatibility of electronic toll collection services or to have the Authority provide electronic toll collection or toll violation enforcement services; and

(8) To alter, widen, lay out, open or construct any

streets, avenues or boulevards within or without any municipality deemed necessary to provide adequate traffic regulation and approach or approaches to such bridge or bridges, and to borrow money and issue bonds for such purpose as provided by this Division of this Article.

(Source: P.A. 97-252, eff. 8-4-11.)

(605 ILCS 5/10-803) (from Ch. 121, par. 10-803)
Sec. 10-803. Without limiting any other powers granted in this Division of this Article, each municipality has the power to provide for the payment of the cost of acquiring, constructing, reconstructing, improving, enlarging, bettering or repairing any bridge or for the payment of any portion of such cost by one or more issues of revenue bonds of the municipality, payable solely from the net revenue of such bridge. These bonds shall be authorized by ordinance of the corporate authorities of the municipality and shall be in substantially the form set forth in the ordinance. The bonds may be serial or term; redeemable, with or without premium, or non-redeemable; shall bear interest at such rate or rates, not exceeding the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, payable at such times as may be provided; shall mature at such times not exceeding the life of the bridge, for the acquisition, construction, reconstruction, improvement, enlargement, betterment or repair of which they are issued, as estimated by the corporate authorities, but in no event exceeding 40 years; and shall be issued in such amounts and payable at such place or places, within or without the State, as shall be prescribed in the ordinance authorizing their issuance. The bonds of any issue may be delivered in such installments from time to time, and at such place or places, within or without the State, as the corporate authorities may, by resolution, determine.
The bonds shall be signed by such officer or officers as the corporate authorities shall determine, and coupon bonds shall have attached thereto interest coupons bearing the facsimile signatures of such officer or officers as the corporate authorities shall determine, in the ordinance authorizing the bonds. The signature of only one of the officers signing the bonds need be a manual signature, and the signature of any other officers signing the bonds may be facsimile signatures. A facsimile of the seal of the municipality may be imprinted on the bonds. The bonds may be issued and delivered notwithstanding the fact that an officer signing the bonds or whose facsimile signature appears upon any of the bonds or coupons has ceased to hold his office at the time that the bonds are actually delivered, and notwithstanding the fact that an officer whose facsimile signature appears upon the bonds or coupons has ceased to hold his office at the time that the bonds are manually signed by the officer or officers required to sign the bonds manually.
The bonds of the municipality may be sold in such manner, at such times, and at such prices as the corporate authorities may determine, but no sale shall be made at a price which would make the interest cost to maturity on the money received therefor computed with relation to the absolute maturity of the bonds in accordance with standard tables of bond values, exceed 6% annually. The principal of and interest upon the bonds shall be payable solely from the net revenue derived from the operation of the bridge acquired, constructed, reconstructed, improved, enlarged, bettered or repaired with the proceeds of the sale of the bonds. No bond issued pursuant to this Division of this Article shall constitute an indebtedness of a municipality within the meaning of any constitutional, statutory or charter limitation. It shall be plainly stated on the face of each bond in substance that the bond has been issued under the provisions of this Division of this Article and that the taxing power and general credit of the municipality issuing the bond are not pledged to the payment of the bond, or interest thereon, and that the bond and the interest thereon are payable solely from the net revenue of the bridge to acquire, construct, reconstruct, improve, enlarge, better or repair which the bond is issued.
The cost of the acquisition, construction, reconstruction, improvement, enlargement, betterment or repair of any bridge shall include debt service reserves to secure the payment of bonds issued therefor under this Division of this Article, interest during the period, as estimated by the corporate authorities, of such construction, reconstruction, improvement, enlargement, betterment or repair and for not exceeding 12 months thereafter, and also all engineering, legal, architectural, traffic surveying and other expenses incident to such acquisition, construction, reconstruction, improvement, enlargement, betterment or repair and incident to the acquisition of any and all necessary property in connection therewith and also incident to the financing thereof, including the cost of acquiring existing franchises, easements, rights, plans, and works of and relating to the bridge. If the proceeds of the bonds issued shall exceed the cost as finally determined, the excess shall be applied to the payment, purchase or redemption of the bonds. Bonds and interest coupons issued under this Division of this Article shall possess all the qualities of negotiable instruments. Such bonds shall be legal investments for trustees and other fiduciaries, and for savings banks, trust companies, and insurance companies organized under the laws of the State of Illinois.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-4.)

(605 ILCS 5/10-804) (from Ch. 121, par. 10-804)
Sec. 10-804. An ordinance authorizing bonds under this Division of this Article may contain provisions, which shall be part of the contract with the holders of the bonds, as to (1) the dates, maturities, denominations, rate of interest, places and medium of payment of the bonds and other details in connection with the bonds or their issuance, (2) the rates of tolls and other charges to be charged by the municipality for transit over or use of the bridge, and their segregation and application, (3) the registration of the bonds as to principal only or as to both principal and interest, and the interchangeability and exchangeability of the bonds, (4) the redemption of the bonds, and the price at which they are redeemable, (5) the setting aside of reserves or sinking funds and the regulation and disposition thereof, (6) limitations upon the issuance of additional bonds payable from the revenue of the bridge or upon the rights of the holders of these additional bonds, and (7) other agreements with the holders of the bonds or covenants or restrictions necessary or desirable to safeguard the interests of these holders.
After the passage of an ordinance providing for the issuance of the revenue bonds under this Division of this Article, the ordinance shall be published in the same manner and form as is required for other ordinances of the municipality. The ordinance shall become effective 10 days after publication.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/10-805) (from Ch. 121, par. 10-805)
Sec. 10-805. The municipality shall fix rates of toll to be charged for transit over and use of such a bridge. These rates shall be so fixed, charged, and adjusted as to provide revenue at all times sufficient (1) to pay the reasonable cost of maintaining (including insurance), operating and repairing the bridge; (2) to provide a sinking fund and reserves sufficient to pay the principal of and interest on the bonds out of the revenue from the bridge, as the bonds mature and fall due; (3) to pay the redemption or repurchase price of all bonds redeemed or repurchased before maturity as provided in this Division of this Article; and (4) to fulfill the terms and provisions of any agreement with holders of the bonds.
An accurate record of the cost of each bridge, the expenditures for maintaining, operating, and repairing the bridge, and of the daily tolls collected, shall be kept and shall be available for the information of all persons interested. The municipality shall classify in a reasonable way all traffic over the bridge, and the tolls shall be fixed and adjusted by it as to be uniform in their application to all traffic falling within any such reasonable class.
The municipality shall operate the bridge as a toll bridge and after all the covenants contained in the ordinance authorizing the issuance of any revenue bonds have been complied with annually and there be any surplus revenues remaining such surplus may be appropriated by such municipality for any proper corporate purpose, or pledged for the payment of any revenue bonds issued under this Division of this Article by the municipality for the construction or acquisition of any other bridge or bridges. After all bonds payable out of the revenues thereof have been paid in full, the municipality may continue to operate such bridge as a toll bridge and rates shall be fixed, charged and adjusted so as to produce revenue annually in an amount not to exceed 5% of the cost of the bridge as shown by the records of the municipality required to be kept as in this Division of this Article provided. The revenues thus produced shall be used to maintain, operate and repair such bridge, provided any surplus remaining after properly setting aside sums for maintenance, operation and repair of the bridge may be appropriated for any corporate purpose or pledged for the payment of any revenue bonds issued under this Division of this Article by the municipality for the construction or acquisition of any other bridge or bridges.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/10-806) (from Ch. 121, par. 10-806)
Sec. 10-806. Any municipality may by ordinance authorize the issue of refunding revenue bonds under this Division of this Article payable solely from the net revenue of one or more bridges to refund the principal, premium, if any, and accrued interest of any one or more issues of its outstanding revenue bonds issued under the provisions of this Division of this Article and which by their terms are payable solely from the revenue of any bridge or bridges, such refunding to be made at or after maturity or prior to maturity with the consent of the holders thereof, provided that such consent shall not be required if such bonds are subject to redemption prior to maturity, and any such refunding revenue bonds may bear interest at a rate not to exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, payable at such times as may be provided by the ordinance authorizing the issue thereof. All of the provisions of this Division of this Article with respect to the form, maturities and other details of bonds and the security therefor and covenants with respect thereto shall be applicable to such refunding bonds, and such refunding bonds may be consolidated with and be a part of an issue of revenue bonds issued pursuant to the provisions of this Division of this Article for the payment of the cost of acquiring, constructing, reconstructing, improving, enlarging, bettering or repairing any bridge or for the payment of any portion of such cost. Any ordinance authorizing such refunding revenue bonds may contain such covenants and restrictions upon the issuance of additional revenue bonds as may be deemed necessary or advisable for the assurance of the payment of the revenue bonds thereby authorized.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-4.)

(605 ILCS 5/10-807) (from Ch. 121, par. 10-807)
Sec. 10-807. The holder of any bond or interest coupon may, by mandamus, injunction, civil action or proceeding, enforce and compel performance of all duties of the issuing municipality as required by this Division of this Article and the ordinance authorizing the issuance of the bonds, including the duties of fixing sufficient tolls and charges and the collection, segregation, and application of the revenue derived from the operation of the bridge. In case of default, a receiver may be appointed by a judge of the circuit court to take possession of, operate, and maintain the bridge, charge and collect tolls, and segregate and apply the money received in accordance with the ordinance relating thereto.
(Source: P.A. 84-1308.)

(605 ILCS 5/10-808) (from Ch. 121, par. 10-808)
Sec. 10-808. Revenue bonds may be issued under this Division of this Article without submitting the proposition of the approval of the ordinance or the question of the issuance of the bonds to the electors of the municipality.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/10-809) (from Ch. 121, par. 10-809)
Sec. 10-809. All proceedings heretofore taken by any municipality under this or any prior Act for the acquisition, construction, reconstruction, improvement, enlargement, betterment or repair of any bridge over any river forming a boundary of this State, and all revenue bonds issued by any municipality for the financing of the acquisition, construction, reconstruction, improvement, enlargement, betterment or repair thereof are hereby ratified, validated and confirmed.
(Source: Laws 1961, p. 2575.)

(605 ILCS 5/Art. 10 Div. 9 heading)

(605 ILCS 5/10-901) (from Ch. 121, par. 10-901)
Sec. 10-901. The Department may acquire, by purchase or by condemnation, the franchise and all equipment, boats, landing facilities, and other appurtenances of any ferry in existence on March 15, 1959, operating on the Illinois River and connecting any road a part of the county highway system in any county having not more than 7,000 inhabitants, as determined by the 1950 Federal census, with any State highway in any county having not more than 16,000 inhabitants, as determined by the same census.
(Source: Laws 1959, p. 1190.)

(605 ILCS 5/10-902) (from Ch. 121, par. 10-902)
Sec. 10-902. The Department may maintain and operate any ferry acquired under Section 10-901 of this Code as a free ferry service for the conveyance of persons, motor vehicles and other property across the Illinois River so long as such operation is justified by the amount of traffic using such ferry. The location of ferry landings and the route of any ferry acquired and operated under the authority of these sections shall be such as the Department determines will be most convenient to the majority of the users of such service considering economy of operation of such service. If deemed desirable and feasible by the Department the operation of such service may be relocated by the Department and new approaches and facilities constructed to serve the relocated site of operation.
(Source: Laws 1959, p. 1190.)

(605 ILCS 5/10-903) (from Ch. 121, par. 10-903)
Sec. 10-903. The Department may use funds regularly appropriated to it for the construction and maintenance of highways for the purposes set forth in Section 10-901 and 10-902 of this Code.
(Source: Laws 1959, p. 1190.)

(605 ILCS 5/Art. 10 Div. 10 heading)

(605 ILCS 5/10-1001) (from Ch. 121, par. 10-1001)
Sec. 10-1001. The Department shall repair, maintain, operate, control and preserve every covered bridge (and the abutments and approaches thereof) in this State, meaning every structure which spans a watercourse, chasm, ravine, road or railroad in or forming a boundary line of this State and affording passage from one bank or side thereof to the other, and which is enclosed in such manner as to prevent a clear, unimpeded view of the interior thereof from the top or longitudinal sides thereof.
(Source: Laws 1963, p. 3473.)



Article 11 - Effect Of Code, Repeal And Other Provisions

(605 ILCS 5/Art. 11 heading)

(605 ILCS 5/11-101) (from Ch. 121, par. 11-101)
Sec. 11-101. Article and Division headings contained herein shall not be deemed to govern, limit, modify or in any manner affect the scope, meaning or intent of the provisions of any article or Division hereof.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/11-102) (from Ch. 121, par. 11-102)
Sec. 11-102. Where, in this Code, reference is made to a Section, Division or Article by its number and no Act is specified, the reference is to the correspondingly numbered Section, Division or Article of this Code. Where reference is made to "this Article" or "this Division" or "this Section" and no Act is specified, the reference is to the Article, Division or Section of this Code in which the reference appears. If any Section, Division or Article of this Code is hereafter amended, the reference shall thereafter be treated and considered as a reference to the Section, Division or Article as so amended.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/11-103) (from Ch. 121, par. 11-103)
Sec. 11-103. The invalidity of any provision of this Code shall not affect the validity of the remainder of this Code.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/11-104) (from Ch. 121, par. 11-104)
Sec. 11-104. The repeal of a statute or part thereof by this Code shall not affect any action pending or rights existing at the time this Code takes effect; neither shall this Code impair the validity of any proceedings taken or tax levied or extended under such prior statute or impair the validity of any bonds or other indebtedness outstanding at the time this Code takes effect.
The provisions of this Code insofar as they are the same or substantially the same as those of any prior statute, shall be construed as a continuation of such prior statute and not as a new enactment.
If in any other statute reference is made to an Act of the General Assembly, or a Section of such an Act, which is continued in this Code, such reference shall be held to refer to the Act or Section thereof so continued in this Code.
When a road district comprises a single township under the provisions of this Code, the term "road district" shall be construed as being synonymous with the term "township" as used in any law repealed by this Code.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/11-105) (from Ch. 121, par. 11-105)
Sec. 11-105. Any bond or other evidence of indebtedness issued under the provisions of any Act repealed by this Code which is outstanding and unpaid on the effective date of this Code shall be amortized and retired by taxation or revenue in the manner provided by the Act under which such indebtedness was incurred, notwithstanding the repeal of such Act.
However, the provisions of this Section shall not be construed to prevent the refunding of any such indebtedness under the provisions of this Code or as may be otherwise provided by law.
(Source: Laws 1959, p. 196.)

(605 ILCS 5/11-106) (from Ch. 121, par. 11-106)
Sec. 11-106. The provisions of this Code shall be cumulative in effect and if any provision is inconsistent with another provision of this Code or with any other Act not expressly repealed by Section 11-107 it shall be considered as an alternative or additional power and not as a limitation upon any other power granted to or possessed by the several highway authorities.
(Source: Laws 1959, p. 196.)






605 ILCS 10/ - Toll Highway Act.

(605 ILCS 10/1) (from Ch. 121, par. 100-1)
Sec. 1. It is hereby declared, as a matter of legislative determination, that in order to promote the public welfare, and to facilitate vehicular traffic by providing convenient, safe, modern and limited access highways designed for the accommodation of the needs of the traveling public through and within the State of Illinois, that it is necessary in the public interest to provide for the construction, operation, regulation and maintenance of a toll highway or a system of toll highways, incorporating therein the benefits of advanced engineering skill, design, experience and safety factors, to eliminate existing traffic hazards, and to prevent automotive injuries and fatalities, and to create The Illinois State Toll Highway Authority, as an instrumentality and administrative agency of the State of Illinois, and to confer upon and vest in said Authority all powers necessary or appropriate to enable said Authority to carry out the foregoing stated legislative purpose and determination.
(Source: Laws 1967, p. 2748.)

(605 ILCS 10/1.1) (from Ch. 121, par. 100-1.1)
Sec. 1.1. Short title. This Act may be cited as the Toll Highway Act.
(Source: P.A. 86-1324.)

(605 ILCS 10/2) (from Ch. 121, par. 100-2)
Sec. 2. The following words and terms as used in this Act shall have the following meanings:
(a) The word "Authority" shall mean The Illinois State Toll Highway Authority.
(b) The word "person," shall mean any individual, firm, association, partnership, corporation, trustee or legal representative.
(c) The word "owner," shall include all individuals, copartnerships, firms, associations, corporations, trustees or legal representatives, and others having any title or interest in any property, rights or easements authorized to be acquired by this Act.
(d) The words "toll highway" or "toll highways," shall mean such highways as are so designed and constructed, in the best professional judgment of the engineering staff responsible, as to accomplish the purposes of this Act.
(e) The word "toll" or "tolls" shall mean the compensation to be paid to The Illinois State Toll Highway Authority for the privilege of using any toll highway, or portions or parts thereof, by vehicular or other traffic.
(f) The word "cost" as applied to a toll highway shall embrace the cost of construction, including bridges over or under existing highways and railroads, the cost of acquisition of all land, rights of way, property, rights, easements and interests acquired by the Authority for such construction, the cost of demolishing or removing any buildings or structures on land so acquired, including the cost of acquiring any lands to which such buildings or structures may be moved, the cost of diverting highways, interchange of highways, access to roads to private property, including the cost of lands or easements therefor, the cost of all machinery and equipment, financing charges, interest prior to and during construction, and for one or more years after completion of construction, cost of traffic estimates and of engineering and legal expenses, plans, specifications, surveys, estimates of cost and revenues, other expenses necessary or incident to determining the feasibility or practicability of constructing any such toll highway, administrative expenses and such other expense as may be necessary or incident to the construction of the toll highway, the financing of such construction and the placing of the highway in operation.
(Source: Laws 1967, p. 2748.)

(605 ILCS 10/3) (from Ch. 121, par. 100-3)
Sec. 3. There is hereby created an Authority to be known as The Illinois State Toll Highway Authority, which is hereby constituted an instrumentality and an administrative agency of the State of Illinois. The said Authority shall consist of 11 directors; the Governor and the Secretary of the Department of Transportation, ex officio, and 9 directors appointed by the Governor with the advice and consent of the Senate, from the State at large, which said directors and their successors are hereby authorized to carry out the provisions of this Act, and to exercise the powers herein conferred. Of the 9 directors appointed by the Governor, no more than 5 shall be members of the same political party. Vacancies shall be filled for the unexpired term in the same manner as original appointments. All appointments shall be in writing and filed with the Secretary of State as a public record. It is the intention of this section that the Governor's appointments shall be made with due consideration to the location of proposed toll highway routes so that maximum geographic representation from the areas served by said toll highway routes may be accomplished insofar as practicable. The said Authority shall have the power to contract and be contracted with, to acquire, hold and convey personal and real property or any interest therein including rights of way, franchises and easements; to have and use a common seal, and to alter the same at will; to make and establish resolutions, by-laws, rules, rates and regulations, and to alter or repeal the same as the Authority shall deem necessary and expedient for the construction, operation, relocation, regulation and maintenance of a system of toll highways within and through the State of Illinois.
Appointment of the additional directors provided for by this amendatory Act of 1980 shall be made within 30 days after the effective date of this amendatory Act of 1980.
(Source: P.A. 86-1164.)

(605 ILCS 10/3.1) (from Ch. 121, par. 100-3.1)
Sec. 3.1. (Repealed).
(Source: P.A. 85-1424. Repealed by P.A. 92-850, eff. 8-26-02.)

(605 ILCS 10/4) (from Ch. 121, par. 100-4)
Sec. 4. Of the directors appointed by the Governor, one such director shall be appointed by the Governor as chairman and shall hold office for 4 years from the date of his appointment, and until his successor shall be duly appointed and qualified, but shall be subject to removal by the Governor for incompetency, neglect of duty or malfeasance.
The chairman shall preside at all meetings of the Board of Directors of the Authority; shall exercise general supervision over all powers, duties, obligations and functions of the Authority; and shall approve or disapprove all resolutions, by-laws, rules, rates and regulations made and established by the Board of Directors, and if he shall approve thereof, he shall sign the same, and such as he shall not approve he shall return to the Board of Directors with his objections thereto in writing at the next regular meeting of the Board of Directors occurring after the passage thereof. Such veto may extend to any one or more items contained in such resolution, by-law, rule, rate or regulation, or to its entirety; and in case the veto extends to a part of such resolution, by-law, rule, rate or regulation, the residue thereof shall take effect and be in force, but in case the chairman shall fail to return any resolution, by-law, rule, rate or regulation with his objections thereto by the time aforesaid, he shall be deemed to have approved the same, and the same shall take effect accordingly. Upon the return of any resolution, by-law, rule, rate or regulation by the chairman, the vote by which the same was passed shall be reconsidered by the Board of Directors, and if upon such reconsideration two-thirds of all the Directors agree by yeas and nays to pass the same, it shall go into effect notwithstanding the chairman's refusal to approve thereof.
The chairman shall receive a salary of $18,000 per annum, or as set by the Compensation Review Board, whichever is greater, payable in monthly installments, together with reimbursement for necessary expenses incurred in the performance of his duties. The chairman shall be eligible for reappointment.
(Source: P.A. 83-1177.)

(605 ILCS 10/5) (from Ch. 121, par. 100-5)
Sec. 5. Of the original directors, other than the chairman, so appointed by the Governor, 3 shall hold office for 2 years and 3 shall hold office for 4 years, from the date of their appointment and until their respective successors shall be duly appointed and qualified, but shall be subject to removal by the Governor for incompetency, neglect of duty or malfeasance. In case of vacancies in such offices during the recess of the Senate, the Governor shall make a temporary appointment until the next meeting of the Senate when he shall nominate some person to fill such office and any person so nominated, who is confirmed by the Senate, shall hold office during the remainder of the term and until his successor shall be appointed and qualified. The respective term of the first directors appointed shall be designated by the Governor at the time of appointment, but their successors shall each be appointed for a term of four years, except that any person appointed to fill a vacancy shall serve only for the unexpired term. Directors shall be eligible for reappointment.
In making the initial appointments of the 2 additional directors provided for by this amendatory Act of 1980, the respective terms of the 2 additional directors first appointed shall be designated by the Governor at the time of appointment in such manner that the term of one such additional director shall expire at the same time as the terms of 4 of the other directors and the term of the other additional director shall expire at the same time as the terms of 3 of the other directors; thereafter the terms shall be 4 years.
Each such director, other than ex officio members shall receive an annual salary of $15,000, or as set by the Compensation Review Board, whichever is greater, payable in monthly installments, and shall be reimbursed for necessary expenses incurred in the performance of his duties.
(Source: P.A. 86-1164.)

(605 ILCS 10/6) (from Ch. 121, par. 100-6)
Sec. 6. Immediately after such appointment and qualification as hereinafter provided said chairman and directors shall enter upon their duties. The directors shall biennially select a secretary, who may or may not be a director, and if not a director fix his compensation. Six directors shall constitute a quorum. No vacancy in the said Board of Directors shall impair the right of a quorum of the directors to exercise all the rights and perform all the duties of the Authority.
(Source: P.A. 81-1363.)

(605 ILCS 10/7) (from Ch. 121, par. 100-7)
Sec. 7. The chairman of the Board of Directors shall execute and file as hereinafter provided, a bond in the penal sum of $100,000. Each other director, other than the ex officio directors shall qualify by executing and filing, as hereinafter provided, a bond in the penal sum of $25,000, and the secretary, if not a member of the Authority, shall execute and file, as hereinafter provided, a bond in the penal sum of $15,000. All such bonds shall be payable to the People of the State of Illinois, and be conditioned upon the faithful performance of the duties imposed upon such chairman, directors or secretary under this Act. Said bonds shall be subject to the approval of the Governor and of the Attorney General of the State of Illinois, and shall, when executed and so approved, be filed in the office of the Secretary of State. The said bonds herein required to be furnished shall be with a surety company, or companies, authorized to do business in this State under the laws thereof, and the cost of any official bonds required to be furnished hereunder shall be paid out of any fund subject to expenditure by the Authority.
The chairman, directors and secretary of the Authority shall be eligible to participate in all pensions, accident, health and benefit plans established by the Authority for its employees in the same manner and form as all other employees.
(Source: Laws 1967, p. 2748.)

(605 ILCS 10/7.5)
Sec. 7.5. Public comments at board meetings. The board of directors shall set aside a portion of each meeting of the board that is open to the public pursuant to the provisions of the Open Meetings Act during which members of the public who are present at the meeting may comment on any subject.
(Source: P.A. 90-681, eff. 7-31-98.)

(605 ILCS 10/8) (from Ch. 121, par. 100-8)
Sec. 8. The Authority shall have the power:
(a) To acquire, own, use, hire, lease, operate and dispose of personal property, real property (except with respect to the headquarters building and surrounding land of the Authority located at 2700 Ogden Avenue, Downers Grove, Illinois, which may be sold or mortgaged only as provided in Section 7.5 of the State Property Control Act to the extent that such property is subject to the State Property Control Act at the time of the proposed sale), any interest therein, including rights-of-way, franchises and easements.
(b) To enter into all contracts and agreements necessary or incidental to the performance of its powers under this Act. All employment contracts let under this Act shall be in conformity with the applicable provisions of "An Act regulating wages of laborers, mechanics and other workers employed under contracts for public works," approved June 26, 1941, as amended.
(c) To employ and discharge, without regard to the requirements of any civil service or personnel act, such administrative, engineering, traffic, architectural, construction, and financial experts, and inspectors, and such other employees, as are necessary in the Authority's judgment to carry out the purposes of this Act; and to establish and administer standards of classification of all of such persons with respect to their compensation, duties, performance, and tenure; and to enter into contracts of employment with such persons for such periods and on such terms as the Authority deems desirable.
(d) To appoint by and with the consent of the Attorney General, assistant attorneys for such Authority, which said assistant attorneys shall be under the control, direction and supervision of the Attorney General and shall serve at his pleasure.
(e) To retain special counsel, subject to the approval of the Attorney General, as needed from time to time, and fix their compensation, provided however, such special counsel shall be subject to the control, direction and supervision of the Attorney General and shall serve at his pleasure.
(f) To acquire, construct, relocate, operate, regulate and maintain a system of toll highways through and within the State of Illinois. However, the Authority does not have the power to acquire, operate, regulate or maintain any system of toll highways or toll bridges or portions of them (including but not limited to any system organized pursuant to Division 108 of Article 11 of the Illinois Municipal Code) in the event either of the following conditions exists at the time the proposed acquisition, operation, regulation or maintenance of such system is to become effective:
(1) the principal or interest on bonds or other instruments evidencing indebtedness of the system are in default; or
(2) the principal or interest on bonds or other instruments evidencing indebtedness of the system have been in default at any time during the 5 year period prior to the proposed acquisition.
To facilitate such construction, operation and maintenance and subject to the approval of the Division of Highways of the Department of Transportation, the Authority shall have the full use and advantage of the engineering staff and facilities of the Department.
(Source: P.A. 93-19, eff. 6-20-03.)

(605 ILCS 10/8.5)
Sec. 8.5. Toll Highway Inspector General.
(a) The Governor shall, with the advice and consent of the Senate by three-fifths of the elected members concurring by record vote, appoint a Toll Highway Inspector General for the purpose of detection, deterrence, and prevention of fraud, corruption, and mismanagement in the Authority. The Toll Highway Inspector General shall serve a 5-year term. If, during a recess of the Senate, there is a vacancy in the office of the Toll Highway Inspector General, the Governor shall make a temporary appointment until the next meeting of the Senate when the Governor shall make a nomination to fill that office. No person rejected for the office of the Toll Highway Inspector General shall, except by the Senate's request, be nominated again for that office at the same session of the Senate or be appointed to that office during a recess of that Senate. The Governor may not appoint a relative, as defined by item (6) of Section 10-15 of the State Officials and Employees Ethics Act, as the Toll Highway Inspector General. The Toll Highway Inspector General may be removed only for cause and may be removed only by the Governor.
(b) The Toll Highway Inspector General shall have the following qualifications:
(1) has not been convicted of any felony under the

laws of this State, another state, or the United States;

(2) has earned a baccalaureate degree from an

institution of higher education; and

(3) has 5 or more years of cumulative service (i)

with a federal, state, or local law enforcement agency, at least 2 years of which have been in a progressive investigatory capacity; (ii) as a federal, state, or local prosecutor; (iii) as a federal or state judge with a criminal docket; (iv) as a senior manager or executive of a federal, state, or local agency; or (v) representing any combination of (i) through (iv).

(c) The term of the initial Toll Highway Inspector General shall commence upon qualification and shall run through June 30, 2015. The initial appointments shall be made within 60 days after the effective date of this amendatory Act of the 96th General Assembly. After the initial term, each Toll Highway Inspector General shall serve for 5-year terms commencing on July 1 of the year of appointment and running through June 30 of the fifth following year. A Toll Highway Inspector General may be reappointed to one or more subsequent terms. A vacancy occurring other than at the end of a term shall be filled by the Governor only for the balance of the term of the Toll Highway Inspector General whose office is vacant. Terms shall run regardless of whether the position is filled.
(d) The Toll Highway Inspector General shall have jurisdiction over the Authority and all board members, officers, and employees of, and vendors, subcontractors, and others doing business with the Authority. The jurisdiction of the Toll Highway Inspector General is to investigate allegations of fraud, waste, abuse, mismanagement, misconduct, nonfeasance, misfeasance, or malfeasance. Investigations may be based on complaints from any source, including anonymous sources, and may be self-initiated, without a complaint. An investigation may not be initiated more than five years after the most recent act of the alleged violation or of a series of alleged violations except where there is reasonable cause to believe that fraudulent concealment has occurred. To constitute fraudulent concealment sufficient to toll this limitations period, there must be an affirmative act or representation calculated to prevent discovery of the fact that a violation has occurred. The authority to investigate alleged violations of the State Officials and Employees Ethics Act by officers, employees, vendors, subcontractors, and others doing business with the Authority shall remain with the Office of the Governor's Executive Inspector General. The Toll Highway Inspector General shall refer allegations of misconduct under the State Officials and Employees Ethics Act to the Office of the Governor's Executive Inspector General for investigation. Upon completion of its investigation into such allegations, the Office of the Governor's Executive Inspector General shall report the results to the Toll Highway Inspector General, and the results of the investigation shall remain subject to any applicable confidentiality provisions in the State Officials and Employees Ethics Act. Where an investigation into a target or targets is split between allegations of misconduct under the State Officials and Employees Ethics Act, investigated by the Office of the Governor's Executive Inspector General, and allegations that are not of misconduct under the State Officials and Employees Ethics Act, investigated by the Toll Highway Inspector General, the Toll Highway Inspector General shall take reasonable steps, including continued consultation with the Office of the Governor's Executive Inspector General, to ensure that its investigation will not interfere with or disrupt any investigation by the Office of the Governor's Executive Inspector General or law enforcement authorities. In instances in which the Toll Highway Inspector General continues to investigate other allegations associated with allegations that have been referred to the Office of the Governor's Executive Inspector General pursuant to this subsection, the Toll Highway Inspector General shall report the results of its investigation to the Office of the Governor's Executive Inspector General.
(e)(1) If the Toll Highway Inspector General, upon the conclusion of an investigation, determines that reasonable cause exists to believe that fraud, waste, abuse, mismanagement, misconduct, nonfeasance, misfeasance, or malfeasance has occurred, then the Toll Highway Inspector General shall issue a summary report of the investigation. The report shall be delivered to the appropriate authority pursuant to paragraph (3) of subsection (f) of this Section, which shall have 20 days to respond to the report.
(2) The summary report of the investigation shall

include the following:

(A) a description of any allegations or other

information received by the Toll Highway Inspector General pertinent to the investigation.

(B) a description of any alleged misconduct

discovered in the course of the investigation.

(C) recommendations for any corrective or

disciplinary action to be taken in response to any alleged misconduct described in the report, including but not limited to discharge.

(D) other information the Toll Highway Inspector

General deems relevant to the investigation or resulting recommendations.

(3) Within 60 days after issuance of a final summary

report that resulted in a suspension of at least 3 days or termination of employment, the Toll Highway Inspector General shall make the report available to the public by presenting the report to the Board of the Authority and by posting to the Authority's public website. The Toll Highway Inspector General shall redact information in the summary report that may reveal the identity of witnesses, complainants, or informants or if the Toll Highway Inspector General determines it is appropriate to protect the identity of a person before the report is made public. The Toll Highway Inspector General may also redact any information that he or she believes should not be made public, taking into consideration the factors set forth in this subsection and paragraph (1) of subsection (k) of this Section and other factors deemed relevant by the Toll Highway Inspector General to protect the Authority and any investigations by the Toll Highway Inspector General, other inspector general offices or law enforcement agencies. Prior to publication, the Toll Highway Inspector General shall permit the respondents and the appropriate authority pursuant to paragraph (3) of subsection (f) of this Section to review the report and the documents to be made public and offer suggestions for redaction or provide a response that shall be made public with the summary report, provided, however, that the Toll Highway Inspector General shall have the sole and final authority to decide what redactions should be made. The Toll Highway Inspector General may make available to the public any other summary report and any such responses or a redacted version of the report and responses.

(4) When the Toll Highway Inspector General concludes

that there is insufficient evidence that a violation has occurred, the Toll Highway Inspector General shall close the investigation. The Toll Highway Inspector General shall provide the appropriate authority pursuant to paragraph (3) of subsection (f) of this Section with a written statement of the Toll Highway Inspector General's decision to close the investigation. At the request of the subject of the investigation, the Toll Highway Inspector General shall provide a written statement to the subject of the investigation of the Toll Highway Inspector General's decision to close the investigation. Closure by the Toll Highway Inspector General does not bar the Toll Highway Inspector General from resuming the investigation if circumstances warrant.

(f) The Toll Highway Inspector General shall:
(1) have access to all information and personnel

necessary to perform the duties of the office.

(2) have the power to subpoena witnesses and compel

the production of books and papers pertinent to an investigation authorized by this Section. A subpoena may be issued under this subparagraph (2) only by the Toll Highway Inspector General and not by members of the Toll Highway Inspector General's staff. Any person subpoenaed by the Toll Highway Inspector General has the same rights, under Illinois law, as a person subpoenaed by a grand jury. The power to subpoena or to compel the production of books and papers, however, shall not extend to the person or documents of a labor organization or its representatives insofar as the person or documents of a labor organization relate to the function of representing an employee subject to investigation under this Section. Subject to a person's privilege against self-incrimination, any person who fails to appear in response to a subpoena, answer any question, or produce any books or papers pertinent to an investigation under this Section, except as otherwise provided in this Section, or who knowingly gives false testimony in relation to an investigation under this Section is guilty of a Class A misdemeanor.

(3) submit reports as required by this Section and

applicable administrative rules. Final reports and recommendations shall be submitted to the Authority's Executive Director and the Board of Directors for investigations not involving the Board. Final reports and recommendations shall be submitted to the Chair of the Board and to the Governor for investigations of any Board member other than the Chair of the Board. Final reports and recommendations for investigations of the Chair of the Board shall be submitted to the Governor.

(4) assist and coordinate with the ethics officer for

the Authority.

(5) participate in or conduct, when appropriate,

multi-jurisdictional investigations provided the investigation involves the Authority in some way, including, but not limited to, joint investigations with the Office of the Governor's Executive Inspector General, or with State, local, or federal law enforcement authorities.

(6) serve as the Authority's primary liaison with law

enforcement, investigatory, and prosecutorial agencies and, in that capacity, the Toll Highway Inspector General may request any information or assistance that may be necessary for carrying out the duties and responsibilities provided by this Section from any local, state, or federal governmental agency or unit thereof.

(7) review hiring and employment files of the

Authority to ensure compliance with Rutan v. Republican Party of Illinois, 497 U.S. 62 (1990), and with all applicable employment laws.

(8) establish a policy that ensures the appropriate

handling and correct recording of all investigations conducted by the Office, and ensures that the policy is accessible via the Internet in order that those seeking to report suspected wrongdoing are familiar with the process and that the subjects of those allegations are treated fairly.

(9) receive and investigate complaints or information

from an employee of the Authority concerning the possible existence of an activity constituting a violation of law, rules or regulations, mismanagement, abuse of authority, or substantial and specific danger to the public health and safety. Any employee of the Authority who knowingly files a false complaint or files a complaint with reckless disregard for the truth or falsity of the facts underlying the complaint may be subject to discipline.

(10) review, coordinate, and recommend methods and

procedures to increase the integrity of the Authority.

(g) Within six months of appointment, the initial Toll Highway Inspector General shall propose rules, in accordance with the provisions of the Illinois Administrative Procedure Act, establishing minimum requirements for initiating, conducting, and completing investigations. The rules must establish criteria for determining, based upon the nature of the allegation, the appropriate method of investigation, which may include, but is not limited to, site visits, telephone contacts, personal interviews, or requests for written responses. The rules must establish the process, contents, and timing for final reports and recommendations by the Toll Highway Inspector General and for a response and any remedial, disciplinary, or both action by an individual or individuals receiving the final reports and recommendations. The rules must also clarify how the Office of the Toll Highway Inspector General shall interact with other local, state, and federal law enforcement authorities and investigations. Such rules shall provide that investigations and inquiries by the Office of the Toll Highway Inspector General must be conducted in compliance with the provisions of any collective bargaining agreement that applies to the affected employees of the Authority and that any recommendation for discipline or other action against any employee by the Office of the Toll Highway Inspector General must comply with the provisions of any applicable collective bargaining agreement.
(h) The Office of the Toll Highway Inspector General shall be an independent office of the Authority. Within its annual budget, the Authority shall provide a clearly delineated budget for the Office of the Toll Highway Inspector General. The budget of the Office of the Toll Highway Inspector General shall be adequate to support an independent and effective office. Except with the consent of the Toll Highway Inspector General, the Authority shall not reduce the budget of the Office of the Toll Highway Inspector General by more than 10 percent (i) within any fiscal year or (ii) over the five-year term of each Toll Highway Inspector General. To the extent allowed by law and the Authority's policies, the Toll Highway Inspector General shall have sole responsibility for organizing the Office of the Toll Highway Inspector General within the budget established by the Toll Highway Board, including the recruitment, supervision, and discipline of the employees of that office. The Toll Highway Inspector General shall report directly to the Board of Directors of the Authority with respect to the prompt and efficient operation of the Office of the Tollway Highway Inspector General.
(i)(1) No Toll Highway Inspector General or employee of the Office of the Toll Highway Inspector General may, during his or her term of appointment or employment:
(A) become a candidate for any elective office;
(B) hold any other elected or appointed public office

except for appointments on governmental advisory boards or study commissions or as otherwise expressly authorized by law;

(C) be actively involved in the affairs of any

political party or political organization; or

(D) advocate for the appointment of another person to

an appointed public office or elected office or position or actively participate in any campaign for any elective office. As used in this paragraph (1), "appointed public office" means a position authorized by law that is filled by an appointing authority as provided by law and does not include employment by hiring in the ordinary course of business.

(2) No Toll Inspector General or employee of the Office of the Toll Highway Inspector General may, for one year after the termination of his or her appointment or employment:
(A) become a candidate for any elective office;
(B) hold any elected public office; or
(C) hold any appointed State, county, or local

judicial office.

(3) The requirements of subparagraph (C) of paragraph (2) of this subsection may be waived by the Executive Ethics Commission.
(j) All Board members, officers and employees of the Authority have a duty to cooperate with the Toll Highway Inspector General and employees of the Office of the Toll Highway Inspector General in any investigation undertaken pursuant to this Section. Failure to cooperate includes, but is not limited to, intentional omissions and knowing false statements. Failure to cooperate with an investigation pursuant to this Section is grounds for disciplinary action, including termination of employment. Nothing in this Section limits or alters a person's existing rights or protections under State or federal law.
(k)(1) The identity of any individual providing information or reporting any possible or alleged misconduct to the Toll Highway Inspector General shall be kept confidential and may not be disclosed without the consent of that individual, unless the individual consents to disclosure of his or her name or disclosure of the individual's identity is otherwise required by law. The confidentiality granted by this subsection does not preclude the disclosure of the identity of a person in any capacity other than as the source of an allegation.
(2) Subject to the provisions of subsection (e) of this Section, the Toll Highway Inspector General, and employees and agents of the Office of the Toll Highway Inspector General, shall keep confidential and shall not disclose information exempted from disclosure under the Freedom of Information Act or by this Act.
(l) If the Toll Highway Inspector General determines that any alleged misconduct involves any person not subject to the jurisdiction of the Toll Highway Inspector General, the Toll Highway Inspector General shall refer the reported allegations to the appropriate Inspector General, appropriate ethics commission or other appropriate body. If the Toll Highway Inspector General determines that any alleged misconduct may give rise to criminal penalties, the Toll Highway Inspector General may refer the allegations regarding that misconduct to the appropriate law enforcement authority. If a Toll Highway Inspector General determines that any alleged misconduct resulted in the loss of public funds in an amount of $5,000 or greater, the Toll Highway Inspector General shall refer the allegations regarding that misconduct to the Attorney General and any other appropriate law enforcement authority.
(m) The Toll Highway Inspector General shall provide to the Governor, the Board of the Authority, and the General Assembly a summary of reports and investigations made under this Section no later than March 31 and September 30 of each year. The summaries shall detail the final disposition of the Inspector General's recommendations. The summaries shall not contain any confidential or identifying information concerning the subjects of the reports and investigations. The summaries shall also include detailed, recommended administrative actions and matters for consideration by the Governor, the Board of the Authority, and the General Assembly.
(n) Any employee of the Authority subject to investigation or inquiry by the Toll Highway Inspector General or any agent or representative of the Toll Highway Inspector General concerning misconduct that is criminal in nature shall have the right to be notified of the right to remain silent during the investigation or inquiry and the right to be represented in the investigation or inquiry by an attorney or a representative of a labor organization that is the exclusive collective bargaining representative of employees of the Authority. Any investigation or inquiry by the Toll Highway Inspector General or any agent or representative of the Toll Highway Inspector General must be conducted in accordance with the rights of the employees as set forth in State and federal law and applicable judicial decisions. Any recommendations for discipline or any action taken against any employee by the Toll Highway Inspector General or any representative or agent of the Toll Highway Inspector General must comply with the provisions of the collective bargaining agreement that applies to the employee.
(o) Nothing in this Section shall diminish the rights, privileges, or remedies of a State employee under any other federal or State law, rule, or regulation or under any collective bargaining agreement.
(Source: P.A. 96-1347, eff. 1-1-11.)

(605 ILCS 10/9) (from Ch. 121, par. 100-9)
Sec. 9. The Authority shall have the power:
(a) To prepare, or cause to be prepared detailed

plans, specifications and estimates, from time to time, for the construction, relocation, repair, maintenance and operation of toll highways within and through the State of Illinois.

(b) To acquire, hold and use real and personal

property, including rights, rights-of-way, franchises, easements and other interests in land as it may desire, or as may be necessary or convenient for its authorized purposes by purchase, gift, grant or otherwise, and to take title thereto; to acquire in the manner that may now or hereafter be provided for by the law of eminent domain of this State, any real or personal property (including road building materials and public lands, parks, playgrounds, reservations, highways or parkways, or parts thereof, or rights therein, of any person, railroad, public service, public utility, or municipality or political subdivision) necessary or convenient for its authorized purpose. Such acquisition of real property, whether by purchase, gift, condemnation or otherwise, wherever necessary or convenient in the discretion of the Authority, may include the extension of existing rights and easements of access, use and crossing held by any person or persons, interests in land abutting on existing highways, and remnants or remainder property; and such acquisitions of real property may be free and clear of, and without any rights or easements of access, use and crossing in favor of any person or persons including interest in any land adjacent or contiguous to the land so acquired, provided however, that nothing herein contained shall be construed to authorize the taking or damaging of any private property for such purposes by the Authority, without just compensation.

(c) To accept conveyance of fee simple title to, or

any lesser interest in, land, rights or property conveyed by the Department of Transportation under Section 4-508.1 of the Illinois Highway Code.

(c-1) To establish presently the approximate

locations and widths of rights of way for future additions to the toll highway system to inform the public and prevent costly and conflicting development of the land involved.

The Authority shall hold a public hearing whenever

approximate locations and widths of rights of way for future toll highway additions are to be established. The hearing shall be held in or near the county or counties in which the land to be used is located and notice of the hearing shall be published in a newspaper or newspapers of general circulation in the county or counties involved. Any interested person or his or her representative may be heard. The Authority shall evaluate the testimony given at the hearing.

The Authority shall make a survey and prepare a map

showing the location and approximate widths of the rights of way needed for future additions to the toll highway system. The map shall show existing highways in the area involved and the property lines and owners of record of all land that will be needed for the future additions and all other pertinent information. Approval of the map with any changes resulting from the hearing shall be indicated in the record of the hearing and a notice of the approval and a copy of the map shall be filed in the office of the recorder for all counties in which the land needed for future additions is located.

Public notice of the approval and filing shall be

given in newspapers of general circulation in all counties in which the land is located and shall be served by registered mail within 60 days thereafter on all owners of record of the land needed for future additions.

The Authority may approve changes in the map from

time to time. The changes shall be filed and notice given in the manner provided for an original map.

After the map is filed and notice thereof given to

the owners of record of the land needed for future additions, no person shall incur development costs or place improvements in, upon, or under the land involved nor rebuild, alter, or add to any existing structure without first giving 60 days' notice by registered mail to the Authority. This prohibition shall not apply to any normal or emergency repairs to existing structures. The Authority shall have 45 days after receipt of that notice to inform the owner of the Authority's intention to acquire the land involved, after which it shall have an additional 120 days to acquire the land by purchase or to initiate action to acquire the land through the exercise of the right of eminent domain. When the right of way is acquired by the Authority, no damages shall be allowed for any construction, alteration, or addition in violation of this subsection (c-1) unless the Authority has failed to acquire the land by purchase or has abandoned an eminent domain proceeding initiated in accordance with this subsection (c-1).

Any right of way needed for additions to the toll

highway system may be acquired at any time by the Authority. The time of determination of the value of the property to be taken under this Section for additions to the toll highway system shall be the date of the actual taking, if the property is acquired by purchase, or the date of the filing of a complaint for condemnation, if the property is acquired through the exercise of the right of eminent domain, rather than the date when the map of the proposed right of way was filed of record.

(c-2) Not more than 10 years after a protected

corridor is established under subsection (c-1), and not later than the expiration of each 10-year period thereafter, the Authority shall hold a public hearing to discuss the viability and feasibility of the protected corridor. Following the hearing and giving due consideration to the information obtained at the hearing, the Board of Directors of the Authority shall vote to either continue or abolish the protected corridor.

(d) It is hereby declared, as a matter of legislative

determination, that the fundamental goal of the people of Illinois is the educational development of all persons to the limits of their capacities, and this educational development requires the provision of environmentally and physically safe facilities.

If the building line of a building used primarily for

the purpose of educating elementary or secondary students lies within 100 feet of any ingress or egress ramp that is used or that has been used by traffic exiting or entering any toll highway operated by the Toll Highway Authority, the Toll Highway Authority shall acquire the building, together with any property owned, leased, or utilized adjacent to it and pertaining to its educational operations, from the school district that owns or operates it, for just compensation. "Just compensation" for purposes of this subsection (d) means the replacement cost of the building and adjacent property so that the students educated in the building have the opportunity to be educated according to standards prevailing in the State of Illinois.

(Source: P.A. 89-297, eff. 8-11-95; 90-681, eff. 7-31-98.)

(605 ILCS 10/9.5)
Sec. 9.5. Acquisition by purchase or by condemnation. The Authority is authorized to acquire by purchase or by condemnation, in the manner provided for the exercise of the power of eminent domain under the Eminent Domain Act, any and all lands, buildings, and grounds necessary or convenient for its authorized purpose. The Authority shall comply with the federal Uniform Relocation Assistance and Real Property Acquisition Policies Act, Public Law 91-646, as amended, and the implementing regulations in 49 CFR Part 24 and is authorized to operate a relocation program and to pay relocation costs. If there is a conflict between the provisions of this amendatory Act of 1998 and the provisions of the federal law or regulations, however, the provisions of this amendatory Act of 1998 shall control with the exception that the Authority shall use whichever law or regulation provides the highest payment limit. The Authority is authorized to exceed the maximum payment limits of the federal Uniform Relocation Assistance and Real Property Acquisition Policies Act when necessary to ensure the provision of decent, safe, or sanitary housing, or to secure a suitable relocation site. The Authority may not adopt rules to implement the federal law or regulations referenced in this Section unless those rules have received the prior approval of the Joint Committee on Administrative Rules.
(Source: P.A. 98-736, eff. 7-16-14.)

(605 ILCS 10/9.7)
Sec. 9.7. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(605 ILCS 10/9.10)
Sec. 9.10. Acquisition of property.
(a) Prior to the initiation of negotiations, the Authority shall establish an amount that it believes is just compensation for the property. The amount shall not be less than the appraisal of the fair market value of the property. Promptly thereafter, the Authority shall make a written offer to the owner to acquire the property for the full amount believed to be just compensation. Along with the initial written purchase offer, the owner shall be given a written statement of the basis for the offer. For owner-occupied dwellings, upon the owner's request, the Authority shall exchange its approved appraisal with the owner's appraisal obtained from a State-certified general real estate appraiser.
(b) The Authority shall make every reasonable effort to contact the owner or the owner's representative and discuss its offer to purchase the property. The owner shall be given every reasonable opportunity to consider the offer and present material that the owner believes is relevant to determining the value of the property, including an appraisal obtained by the owner from a State-certified general real estate appraiser, and to suggest modifications in the proposed terms and conditions of the purchase. The Authority shall pay for the cost of the owner's appraisal for an owner-occupied dwelling.
(c) To the extent permitted by applicable law, the appraiser shall disregard any decrease or increase in the fair market value of the real property caused by the project for which the property is to be acquired, or caused by the likelihood that the property would be acquired for the project, other than that due to the physical deterioration of the property that was within the reasonable control of the owner. If comparable sales of similar properties are factored into the amount of just compensation offered by the Authority, those comparable sales must have been with respect to property located outside the protected corridor.
(d) When the Authority acquires an owner-occupied dwelling the Authority shall reimburse the property owner up to $500 for reasonable attorney's fees actually incurred by the property owner related to closing costs in conjunction with the property owner's purchase of a replacement dwelling.
(Source: P.A. 90-681, eff. 7-31-98.)

(605 ILCS 10/9.12)
Sec. 9.12. Land disclosure requirements.
(a) Disclosure required. The Authority may not enter into any agreement or understanding for the use or acquisition of land that is intended to be used or acquired for toll highway purposes unless full disclosure of all beneficial interests in the land is made under this Section.
(b) Condemnation proceedings. If the Authority commences condemnation proceedings to acquire land that is intended to be used or acquired for toll highway purposes, the holders of all beneficial interests in the land must make full disclosure under this Section unless the court determines that the disclosure would cause irreparable harm to one or more holders of a beneficial interest.
(c) Beneficial interests. Each holder of any beneficial interest in the land, including without limitation beneficial interests in a land trust, must be disclosed, including both individuals and other entities. If any beneficial interest is held by an entity, other than an entity whose shares are publicly traded, and not by an individual, then all the holders of any beneficial interest in that entity must be disclosed. This requirement continues at each level of holders of beneficial interests until all beneficial interests of all individuals in all entities, other than entities whose shares are publicly traded, have been disclosed.
(d) Written statement. Disclosure must be made by a written statement filed (i) with the Authority contemporaneously with the execution of the agreement or understanding or (ii) in the case of a condemnation proceeding, with the Authority and the court within a time period ordered by the court. Each individual and entity must be disclosed by name and address and by a description of the interest held, including the percentage interest in the land held by the individual or entity. The statement must be verified, subject to penalty of perjury, by the individual who holds the greatest percentage of beneficial interest in the land.
(e) Recordation. The Authority must file the statement of record with the recorder of each county in which any part of the land is located within 3 business days after the statement is filed with the Authority.
(f) Agreements and understandings void. Any agreement or understanding in violation of this Act is void.
(g) Penalty. A person who knowingly violates this Section is guilty of a business offense and shall be fined $10,000.
(h) Other disclosure requirements. The disclosure required under this Act is in addition to, and not in lieu of, any other disclosure required by law.
(Source: P.A. 92-759, eff. 8-2-02.)

(605 ILCS 10/9.15)
Sec. 9.15. Owner retention of certain items. The owner of property to be acquired by the Authority shall have the right to retain ownership of a dwelling's cabinets, moldings, and fixtures. If the Authority acquires the dwelling, the property owner may remove cabinets, moldings, and fixtures if stipulated in the agreement to purchase the property.
(Source: P.A. 90-681, eff. 7-31-98.)

(605 ILCS 10/9.20)
Sec. 9.20. Condemnation proceeding expenses. The owner of property to be acquired by the Authority shall be reimbursed for any reasonable expenses, including reasonable attorney, appraisal, and engineering fees, that the owner actually incurred because of a condemnation proceeding if:
(1) the final judgement of the court is that the

Authority cannot acquire the property by condemnation; or

(2) the condemnation proceeding is abandoned by the

Authority other than under an agreed-upon settlement.

(Source: P.A. 90-681, eff. 7-31-98.)

(605 ILCS 10/9.25)
Sec. 9.25. Comparable replacement dwelling; additional or supplemental housing payment. Whenever the cost of a comparable replacement dwelling is greater than what the Authority paid the property owner, the Authority shall provide additional or supplemental housing payments. No person shall be required to move from a dwelling unless comparable replacement housing is available to the person. The total of additional or supplemental housing payments to a property owner under this Section shall not exceed $25,000.
(Source: P.A. 90-681, eff. 7-31-98.)

(605 ILCS 10/9.30)
Sec. 9.30. Moving Expenses and Direct Losses of Personal Property Caused by Displacement. The Authority is authorized to pay, as part of the cost of construction of any project on a toll highway, to any person displaced by the highway project (1) actual reasonable expenses in moving himself or herself, his or her family, and his or her business, farm operation, or other personal property; (2) actual direct losses of tangible personal property as a result of moving or discontinuing a business or farm operation but not to exceed an amount equal to the reasonable expenses that would have been required to relocate the property, as determined by the Authority; (3) actual reasonable expenses in searching for a replacement business or farm; and (4) actual reasonable expenses necessary to reestablish a displaced farm, nonprofit organization, or small business at its new site, but not to exceed $10,000.
(Source: P.A. 90-681, eff. 7-31-98.)

(605 ILCS 10/9.35)
Sec. 9.35. Expense and Dislocation Allowance. In lieu of the payments authorized to be paid under this Act, the Authority may pay any person displaced from a dwelling, who elects to accept the payment, an expense and dislocation allowance which shall be determined according to a schedule established by the Authority.
(Source: P.A. 90-681, eff. 7-31-98.)

(605 ILCS 10/9.40)
Sec. 9.40. Relocation Payments. In lieu of the payments authorized to be paid under this Act, the Authority may pay any person who moves or discontinues his or her business or farm operation, who elects to accept the payment, a fixed relocation payment in an amount equal to the average annual net earnings of the business or the farm operation, except that the payment shall be not less than $1,000 nor more than $20,000.
(Source: P.A. 90-681, eff. 7-31-98.)

(605 ILCS 10/9.45)
Sec. 9.45. Additional Payments for Dwelling and Rental of Dwelling.
(a) In addition to the amounts authorized to be paid under this Act by the Authority, the Authority may, as a part of the cost of construction, make a payment not to exceed $25,000 to any displaced person who is displaced from a dwelling acquired for a toll highway project actually owned and occupied by the displaced person for not less than 180 days before the initiation of negotiations for the acquisition of the property. The payment shall include the following elements:
(1) The amount, if any, which, when added to the

acquisition cost of the dwelling acquired equals the reasonable cost of a comparable replacement dwelling determined in accordance with standards established by the Authority to be a decent, safe, and sanitary dwelling adequate to accommodate the displaced person, reasonably accessible to public services and places of employment, and available on the private market.

(2) The amount, if any, which will compensate the

displaced person for any increased interest costs which the person is required to pay for financing the acquisition of any such comparable replacement dwelling. The amount shall be paid only if the dwelling acquired by the Authority was encumbered by a bona fide mortgage which was a valid lien on the dwelling for not less than 180 days before the initiation of negotiations for the acquisition of the dwelling.

(3) Reasonable expenses incurred by the displaced

person for evidence of title, recording fees, and other closing costs incident to the purchase of the replacement dwelling, but not including prepaid expenses.

(b) The additional payment authorized under subsection (a) shall not exceed $25,000 and shall be made only to a displaced person who purchases and occupies a replacement dwelling that meets the standards established by the Authority to be decent, safe and sanitary, not later than the end of the one year period beginning on the date on which he or she receives from the Authority final payment of all costs of the acquired dwelling, or on the date on which he or she moves from the dwelling acquired for the highway project, whichever is the later date.
(c) Any displaced person who is not eligible to receive payment under subsection (a) and who is displaced from any dwelling which was actually and lawfully occupied by the displaced person for not less than 90 days before the initiation of negotiations for acquisition of the dwelling, may be paid by the Authority either (1) an amount necessary to enable the displaced person to lease or rent, for a period not to exceed 42 months, a decent, safe, and sanitary dwelling of standards adequate to accommodate the person in areas not generally less desirable in regard to public utilities and public and commercial facilities and reasonably accessible to his or her place of employment, but not to exceed the sum of $5,250, or (2) the amount necessary to enable the person to make a down payment, including incidental expenses described in item (1) of this subsection (c), on the purchase of a decent, safe, and sanitary dwelling of standards adequate to accommodate the person in areas not generally less desirable in regard to public utilities and public and commercial facilities, but not to exceed the amount payable under item (1) of this subsection (c), except that in the case of a homeowner who owned and occupied the displaced dwelling for at least 90 days but not more than 180 days immediately before the initiating of negotiations, the down payment shall not exceed the amount payable under this Act for persons who owned and occupied the property for 180 days before the initiation of negotiations.
(d) If comparable replacement sale or rental housing is not available within the limitations of this Section, the Authority may make a payment in excess of the maximum payments authorized by this Section as required to provide replacement housing.
(Source: P.A. 90-681, eff. 7-31-98.)

(605 ILCS 10/9.50)
Sec. 9.50. Reimbursement for Certain Expenses and Mortgage Penalty. In addition to the other amounts authorized to be paid under this Act, the Authority may reimburse the owner of real property acquired for a toll highway project the reasonable and necessary expenses incurred for (1) recording fees, transfer taxes, and similar expenses incidental to conveying the real property; and (2) penalty costs for prepayment of any pre-existing recorded mortgages entered into in good faith encumbering the real property.
(Source: P.A. 90-681, eff. 7-31-98.)

(605 ILCS 10/9.60)
Sec. 9.60. Construction in Relation to Eminent Domain. Nothing contained in this amendatory Act of 1998 creates in any proceedings brought under the power of eminent domain any element of damages not in existence on the effective date of this amendatory Act of 1998.
(Source: P.A. 90-681, eff. 7-31-98.)

(605 ILCS 10/10) (from Ch. 121, par. 100-10)
Sec. 10. The Authority shall have power:
(a) To pass resolutions, make by-laws, rules and regulations for the management, regulation and control of its affairs, and to fix tolls, and to make, enact and enforce all needful rules and regulations in connection with the construction, operation, management, care, regulation or protection of its property or any toll highways, constructed or reconstructed hereunder.
(a-5) To fix, assess, and collect civil fines for a vehicle's operation on a toll highway without the required toll having been paid. The Authority may establish by rule a system of civil administrative adjudication to adjudicate only alleged instances of a vehicle's operation on a toll highway without the required toll having been paid, as detected by the Authority's video or photo surveillance system. In cases in which the operator of the vehicle is not the registered vehicle owner, the establishment of ownership of the vehicle creates a rebuttable presumption that the vehicle was being operated by an agent of the registered vehicle owner. If the registered vehicle owner liable for a violation under this Section was not the operator of the vehicle at the time of the violation, the owner may maintain an action for indemnification against the operator in the circuit court. Rules establishing a system of civil administrative adjudication must provide for written notice, by first class mail or other means provided by law, to the address of the registered owner of the cited vehicle as recorded with the Secretary of State or to the lessee of the cited vehicle at the last address known to the lessor of the cited vehicle at the time of the lease, of the alleged violation and an opportunity to be heard on the question of the violation and must provide for the establishment of a toll-free telephone number to receive inquiries concerning alleged violations. The notice shall also inform the registered vehicle owner that failure to contest in the manner and time provided shall be deemed an admission of liability and that a final order of liability may be entered on that admission. A duly authorized agent of the Authority may perform or execute the preparation, certification, affirmation, or mailing of the notice. A notice of violation, sworn or affirmed to or certified by a duly authorized agent of the Authority, or a facsimile of the notice, based upon an inspection of photographs, microphotographs, videotape, or other recorded images produced by a video or photo surveillance system, shall be admitted as prima facie evidence of the correctness of the facts contained in the notice or facsimile. Only civil fines, along with the corresponding outstanding toll, and costs may be imposed by administrative adjudication. A fine may be imposed under this paragraph only if a violation is established by a preponderance of the evidence. Judicial review of all final orders of the Authority under this paragraph shall be conducted in the circuit court of the county in which the administrative decision was rendered in accordance with the Administrative Review Law.
The Authority may maintain a listing or searchable database on its website of persons or entities that have been issued one or more final orders of liability with a total amount due of more than $1,000 for tolls, fines, unpaid late fees, or administrative costs that remain unpaid after the exhaustion of, or the failure to exhaust, the judicial review procedures under the Administrative Review Law. Each entry may include the person's or entity's name as listed on the final order of liability.
Any outstanding toll, fine, additional late payment fine, other sanction, or costs imposed, or part of any fine, other sanction, or costs imposed, remaining unpaid after the exhaustion of, or the failure to exhaust, judicial review procedures under the Administrative Review Law are a debt due and owing the Authority and may be collected in accordance with applicable law. After expiration of the period in which judicial review under the Administrative Review Law may be sought, unless stayed by a court of competent jurisdiction, a final order of the Authority under this subsection (a-5) may be enforced in the same manner as a judgment entered by a court of competent jurisdiction. Notwithstanding any other provision of this Act, the Authority may, with the approval of the Attorney General, retain a law firm or law firms with expertise in the collection of government fines and debts for the purpose of collecting fines, costs, and other moneys due under this subsection (a-5).
A system of civil administrative adjudication may also provide for a program of vehicle immobilization, tow, or impoundment for the purpose of facilitating enforcement of any final order or orders of the Authority under this subsection (a-5) that result in a finding or liability for 5 or more violations after expiration of the period in which judicial review under the Administrative Review Law may be sought. The registered vehicle owner of a vehicle immobilized, towed, or impounded for nonpayment of a final order of the Authority under this subsection (a-5) shall have the right to request a hearing before the Authority's civil administrative adjudicatory system to challenge the validity of the immobilization, tow, or impoundment. This hearing, however, shall not constitute a readjudication of the merits of previously adjudicated notices. Judicial review of all final orders of the Authority under this subsection (a-5) shall be conducted in the circuit court of the county in which the administrative decision was rendered in accordance with the Administrative Review Law.
No commercial entity that is the lessor of a vehicle under a written lease agreement shall be liable for an administrative notice of violation for toll evasion issued under this subsection (a-5) involving that vehicle during the period of the lease if the lessor provides a copy of the leasing agreement to the Authority within 30 days of the issue date on the notice of violation. The leasing agreement also must contain a provision or addendum informing the lessee that the lessee is liable for payment of all tolls and any fines for toll evasion. Each entity must also post a sign at the leasing counter notifying the lessee of that liability. The copy of the leasing agreement provided to the Authority must contain the name, address, and driver's license number of the lessee, as well as the check-out and return dates and times of the vehicle and the vehicle license plate number and vehicle make and model.
As used in this subsection (a-5), "lessor" includes commercial leasing and rental entities but does not include public passenger vehicle entities.
The Authority shall establish an amnesty program for violations adjudicated under this subsection (a-5). Under the program, any person who has an outstanding notice of violation for toll evasion or a final order of a hearing officer for toll evasion dated prior to the effective date of this amendatory Act of the 94th General Assembly and who pays to the Authority the full percentage amounts listed in this paragraph remaining due on the notice of violation or final order of the hearing officer and the full fees and costs paid by the Authority to the Secretary of State relating to suspension proceedings, if applicable, on or before 5:00 p.m., Central Standard Time, of the 60th day after the effective date of this amendatory Act of the 94th General Assembly shall not be required to pay more than the listed percentage of the original fine amount and outstanding toll as listed on the notice of violation or final order of the hearing officer and the full fees and costs paid by the Authority to the Secretary of State relating to suspension proceedings, if applicable. The payment percentage scale shall be as follows: a person with 25 or fewer violations shall be eligible for amnesty upon payment of 50% of the original fine amount and the outstanding tolls; a person with more than 25 but fewer than 51 violations shall be eligible for amnesty upon payment of 60% of the original fine amount and the outstanding tolls; and a person with 51 or more violations shall be eligible for amnesty upon payment of 75% of the original fine amount and the outstanding tolls. In such a situation, the Executive Director of the Authority or his or her designee is authorized and directed to waive any late fine amount above the applicable percentage of the original fine amount. Partial payment of the amount due shall not be a basis to extend the amnesty payment deadline nor shall it act to relieve the person of liability for payment of the late fine amount. In order to receive amnesty, the full amount of the applicable percentage of the original fine amount and outstanding toll remaining due on the notice of violation or final order of the hearing officer and the full fees and costs paid by the Authority to the Secretary of State relating to suspension proceedings, if applicable, must be paid in full by 5:00 p.m., Central Standard Time, of the 60th day after the effective date of this amendatory Act of the 94th General Assembly. This amendatory Act of the 94th General Assembly has no retroactive effect with regard to payments already tendered to the Authority that were full payments or payments in an amount greater than the applicable percentage, and this Act shall not be the basis for either a refund or a credit. This amendatory Act of the 94th General Assembly does not apply to toll evasion citations issued by the Illinois State Police or other authorized law enforcement agencies and for which payment may be due to or through the clerk of the circuit court. The Authority shall adopt rules as necessary to implement the provisions of this amendatory Act of the 94th General Assembly. The Authority, by a resolution of the Board of Directors, shall have the discretion to implement similar amnesty programs in the future. The Authority, at its discretion and in consultation with the Attorney General, is further authorized to settle an administrative fine or penalty if it determines that settling for less than the full amount is in the best interests of the Authority after taking into account the following factors: (1) the merits of the Authority's claim against the respondent; (2) the amount that can be collected relative to the administrative fine or penalty owed by the respondent; (3) the cost of pursuing further enforcement or collection action against the respondent; (4) the likelihood of collecting the full amount owed; and (5) the burden on the judiciary. The provisions in this Section may be extended to other toll facilities in the State of Illinois through a duly executed agreement between the Authority and the operator of the toll facility.
(b) To prescribe rules and regulations applicable to traffic on highways under the jurisdiction of the Authority, concerning:
(1) Types of vehicles permitted to use such highways

or parts thereof, and classification of such vehicles;

(2) Designation of the lanes of traffic to be used by

the different types of vehicles permitted upon said highways;

(3) Stopping, standing, and parking of vehicles;
(4) Control of traffic by means of police officers or

traffic control signals;

(5) Control or prohibition of processions, convoys,

and assemblages of vehicles and persons;

(6) Movement of traffic in one direction only on

designated portions of said highways;

(7) Control of the access, entrance, and exit of

vehicles and persons to and from said highways; and

(8) Preparation, location and installation of all

traffic signs; and to prescribe further rules and regulations applicable to such traffic, concerning matters not provided for either in the foregoing enumeration or in the Illinois Vehicle Code. Notice of such rules and regulations shall be posted conspicuously and displayed at appropriate points and at reasonable intervals along said highways, by clearly legible markers or signs, to provide notice of the existence of such rules and regulations to persons traveling on said highways. At each toll station, the Authority shall make available, free of charge, pamphlets containing all of such rules and regulations.

(c) The Authority, in fixing the rate for tolls for the privilege of using the said toll highways, is authorized and directed, in fixing such rates, to base the same upon annual estimates to be made, recorded and filed with the Authority. Said estimates shall include the following: The estimated total amount of the use of the toll highways; the estimated amount of the revenue to be derived therefrom, which said revenue, when added to all other receipts and income, will be sufficient to pay the expense of maintaining and operating said toll highways, including the administrative expenses of the Authority, and to discharge all obligations of the Authority as they become due and payable.
(d) To accept from any municipality or political subdivision any lands, easements or rights in land needed for the operation, construction, relocation or maintenance of any toll highways, with or without payment therefor, and in its discretion to reimburse any such municipality or political subdivision out of its funds for any cost or expense incurred in the acquisition of land, easements or rights in land, in connection with the construction and relocation of the said toll highways, widening, extending roads, streets or avenues in connection therewith, or for the construction of any roads or streets forming extension to and connections with or between any toll highways, or for the cost or expense of widening, grading, surfacing or improving any existing streets or roads or the construction of any streets and roads forming extensions of or connections with any toll highways constructed, relocated, operated, maintained or regulated hereunder by the Authority. Where property owned by a municipality or political subdivision is necessary to the construction of an approved toll highway, if the Authority cannot reach an agreement with such municipality or political subdivision and if the use to which the property is being put in the hands of the municipality or political subdivision is not essential to the existence or the administration of such municipality or political subdivision, the Authority may acquire the property by condemnation.
(Source: P.A. 98-559, eff. 1-1-14; 99-214, eff. 1-1-16.)

(605 ILCS 10/11) (from Ch. 121, par. 100-11)
Sec. 11. The Authority shall have power:
(a) To enter upon lands, waters and premises in the State for the purpose of making surveys, soundings, drillings and examinations as may be necessary, expedient or convenient for the purposes of this Act, and such entry shall not be deemed to be a trespass, nor shall an entry for such purpose be deemed an entry under any condemnation proceedings which may be then pending; provided, however, that the Authority shall make reimbursement for any actual damage resulting to such lands, waters and premises as the result of such activities.
(b) To construct, maintain and operate stations for the collection of tolls or charges upon and along any toll highways.
(c) To provide for the collection of tolls and charges for the privilege of using the said toll highways. Before it adopts an increase in the rates for toll, the Authority shall hold a public hearing at which any person may appear, express opinions, suggestions, or objections, or direct inquiries relating to the proposed increase. Any person may submit a written statement to the Authority at the hearing, whether appearing in person or not. The hearing shall be held in the county in which the proposed increase of the rates is to take place. The Authority shall give notice of the hearing by advertisement on 3 successive days at least 15 days prior to the date of the hearing in a daily newspaper of general circulation within the county within which the hearing is held. The notice shall state the date, time, and place of the hearing, shall contain a description of the proposed increase, and shall specify how interested persons may obtain copies of any reports, resolutions, or certificates describing the basis on which the proposed change, alteration, or modification was calculated. After consideration of any statements filed or oral opinions, suggestions, objections, or inquiries made at the hearing, the Authority may proceed to adopt the proposed increase of the rates for toll. No change or alteration in or modification of the rates for toll shall be effective unless at least 30 days prior to the effective date of such rates notice thereof shall be given to the public by publication in a newspaper of general circulation, and such notice, or notices, thereof shall be posted and publicly displayed at each and every toll station upon or along said toll highways.
(d) To construct, at the Authority's discretion, grade separations at intersections with any railroads, waterways, street railways, streets, thoroughfares, public roads or highways intersected by the said toll highways, and to change and adjust the lines and grades thereof so as to accommodate the same to the design of such grade separation and to construct interchange improvements. The Authority is authorized to provide such grade separations or interchange improvements at its own cost or to enter into contracts or agreements with reference to division of cost therefor with any municipality or political subdivision of the State of Illinois, or with the Federal Government, or any agency thereof, or with any corporation, individual, firm, person or association. Where such structures have been or will be built by the Authority, the local highway agency or municipality with jurisdiction shall enter into an agreement with the Authority for the ongoing maintenance of the structures..
(e) To contract with and grant concessions to or lease or license to any person, partnership, firm, association or corporation so desiring the use of any part of any toll highways, excluding the paved portion thereof, but including the right of way adjoining, under, or over said paved portion for the placing of telephone, telegraph, electric, power lines and other utilities, and for the placing of pipe lines, and to enter into operating agreements with or to contract with and grant concessions to or to lease to any person, partnership, firm, association or corporation so desiring the use of any part of the toll highways, excluding the paved portion thereof, but including the right of way adjoining, or over said paved portion for motor fuel service stations and facilities, garages, stores and restaurants, or for any other lawful purpose, and to fix the terms, conditions, rents, rates and charges for such use.
By January 1, 2016, the Authority shall construct and maintain at least one electric vehicle charging station at any location where the Authority has entered into an agreement with any entity pursuant to this subsection (e) for the purposes of providing motor fuel service stations and facilities, garages, stores, or restaurants. The Authority shall charge a fee for the use of these charging stations to offset the costs of constructing and maintaining these charging stations. The Authority shall adopt rules to implement the erection, user fees, and maintenance of electric vehicle charging stations pursuant to this subsection (e).
The Authority shall also have power to establish reasonable regulations for the installation, construction, maintenance, repair, renewal, relocation and removal of pipes, mains, conduits, cables, wires, towers, poles and other equipment and appliances (herein called public utilities) of any public utility as defined in the Public Utilities Act along, over or under any toll road project. Whenever the Authority shall determine that it is necessary that any such public utility facilities which now are located in, on, along, over or under any project or projects be relocated or removed entirely from any such project or projects, the public utility owning or operating such facilities shall relocate or remove the same in accordance with the order of the Authority. All costs and expenses of such relocation or removal, including the cost of installing such facilities in a new location or locations, and the cost of any land or lands, or interest in land, or any other rights required to accomplish such relocation or removal shall be ascertained and paid by the Authority as a part of the cost of any such project or projects, and further, there shall be no rent, fee or other charge of any kind imposed upon the public utility owning or operating any facilities ordered relocated on the properties of the said Authority and the said Authority shall grant to the said public utility owning or operating said facilities and its successors and assigns the right to operate the same in the new location or locations for as long a period and upon the same terms and conditions as it had the right to maintain and operate such facilities in their former location or locations.
(f) To enter into an intergovernmental agreement or contract with a unit of local government or other public or private entity for the collection, enforcement, and administration of tolls, fees, revenue, and violations.
The General Assembly finds that electronic toll collection systems in Illinois should be standardized to promote safety, efficiency, and traveler convenience. The Authority shall cooperate with other public and private entities to further the goal of standardized toll collection in Illinois and is authorized to provide toll collection and toll violation enforcement services to such entities when doing so is in the best interest of the Authority and consistent with its obligations under Section 23 of this Act.
(Source: P.A. 100-71, eff. 1-1-18.)

(605 ILCS 10/11.1)
Sec. 11.1. Public-private partnerships. The Authority may exercise all powers granted to it under the Public-Private Partnerships for Transportation Act.
(Source: P.A. 97-502, eff. 8-23-11.)

(605 ILCS 10/12) (from Ch. 121, par. 100-12)
Sec. 12. The Authority shall erect and maintain at connecting roads on each toll highway suitable signs showing the name of the chief accessible traffic generator in either direction along each such connecting road. The size and designations on such signs and the distance from intersections where they shall be erected shall conform with the Illinois Manual on Uniform Traffic Control Devices for Streets and Highways.
(Source: P.A. 83-1258.)

(605 ILCS 10/13) (from Ch. 121, par. 100-13)
Sec. 13. The Authority is authorized, without limitation to the foregoing powers, to accept grants from and enter into contracts, leases, or other transactions with the Federal Government, or any agency thereof, necessary or expedient to carry out the provisions of this Act.
(Source: Laws 1967, p. 2748.)

(605 ILCS 10/14) (from Ch. 121, par. 100-14)
Sec. 14. (a) The Authority shall, prior to the commencement of any engineering and traffic study or studies to determine the feasibility of constructing additional toll highways within the State of Illinois, submit to the Governor for his approval, the route, or routes, proposed for additional toll highways together with an estimate of the cost of the proposed study or studies. If the Governor shall approve such proposed study or studies and the estimated cost thereof, or shall fail to disapprove such proposed study or studies and estimate of cost thereof, within 30 days after receipt thereof, the Authority may, thereupon, proceed with such study or studies.
(b) The Authority shall create a local advisory committee of members from each county in which any portion of an additional toll highway is proposed to be constructed. The committee members shall be designated by township and municipal governing bodies in proportion to the percentage of corridor property situated within the unincorporated area of a township and incorporated municipalities located in the same township. No less than 50% of the members of this committee shall be representatives of organized citizen groups directly affected by the proposed corridor. All meetings shall be held in compliance with the Open Meetings Act. The committee shall consider and advise the Authority with respect to the impact on property owners, land use, and other impacts of the proposed highway. The committee shall be dissolved when one year has elapsed since the opening of the tollway for which the committee was created.
(Source: P.A. 96-304, eff. 8-11-09.)

(605 ILCS 10/14.1) (from Ch. 121, par. 100-14.1)
Sec. 14.1. The Authority shall, prior to the issuance of any bonds under this Act, except refunding bonds, prepare and submit to the Governor for his approval preliminary plans showing the proposed location of the route or routes of the particular toll highway for which the bonds are to be issued, which plans shall designate the approximate point of the commencement and the termination of said route or routes and shall also designate the municipalities to be afforded reasonable connections therewith, and to be served thereby. The Authority shall at the same time submit to the Governor for his approval preliminary estimates of the cost of the construction of the toll highway, shown on said preliminary plans. If the Governor shall approve the preliminary plans and the estimate of the cost thereof, the Authority may thereupon proceed with the issuance of bonds as hereinafter provided. Prior to the issuance of bonds for or the commencement of construction of any new toll highway, however, that particular toll highway shall be authorized by joint resolution of the General Assembly.
(Source: P.A. 86-1164.)

(605 ILCS 10/14.2) (from Ch. 121, par. 100-14.2)
Sec. 14.2. Prior to submission of preliminary plans to the Governor, the Authority shall hold a public hearing at which any person may appear, express opinions, suggestions or objections or direct inquiries relating to the proposed toll highway to the Directors. Any person may submit a written statement to the Authority at the hearing, whether appearing in person or not. The hearing shall be held in a county through which the proposed toll highway is to be constructed and shall be attended by at least 5 Directors. The Authority shall give notice of the hearing by advertisement on three successive days at least 15 days prior to the date of the hearing in a daily newspaper published in and of general circulation in each county through which the proposed toll highway is to be constructed or, if there be no such newspaper, then in a daily newspaper of general circulation in the county. Such notice shall state the date, time and place of the hearing, the route of the proposed toll highway, the municipalities to be afforded immediate access thereto, and the estimated cost of the proposed toll highway. The proceedings at the hearing shall be transcribed, the transcript shall thereafter be made available at reasonable hours for public inspection and a copy thereof together with a copy of all written statements submitted at the hearing, shall be submitted to the Governor with the Authority's preliminary plans.
(Source: P.A. 81-1363.)

(605 ILCS 10/15) (from Ch. 121, par. 100-15)
Sec. 15. The Attorney General of the State of Illinois, shall be ex officio attorney for the said Authority and he shall be its legal adviser and legal representative. In addition to the specific duties imposed upon the said Attorney General, under the provisions of this Act, it shall be his further duty to act as attorney for the Authority in all of its transactions, and to represent the Authority in all of its litigation, and to examine and approve all contracts, leases, bonds or other undertakings or obligations entered into by the Authority, as to their form and constitutionality prior to their execution and delivery.
(Source: Laws 1967, p. 2748.)

(605 ILCS 10/16) (from Ch. 121, par. 100-16)
Sec. 16. All contracts let for the construction of any work authorized to be done under the provisions of the Act, where the amount thereof is in excess of a small purchase amount, as defined in Section 20-20 of the Illinois Procurement Code, shall be let to the lowest responsible bidder, or bidders, on open, competitive bidding after public advertisement made at least 15 days prior to the opening of bids, in the Illinois Procurement Bulletin, in such manner and at such intervals, as may be prescribed by the Authority except for contracts for the completion of a terminated or defaulted contract. The successful bidders for such work shall enter into contracts furnished and prescribed by the Authority. Such contracts shall contain a provision that such successful bidder shall indemnify and save harmless the State of Illinois for any accidental injuries or damages arising out of his negligence in the performance of such contract, and shall, and in addition, execute and give bonds, payable to the Authority, with a corporate surety authorized to do business under the laws of the State of Illinois, equal to at least 50% of the contract price, one conditioned upon faithful performance of the contract and the other for the payment of all labor furnished and materials supplied in the prosecution of the contracted work.
(Source: P.A. 96-592, eff. 8-18-09.)

(605 ILCS 10/16.1) (from Ch. 121, par. 100-16.1)
Sec. 16.1. (A) All contracts for services or supplies required from time to time by the Authority in the maintenance and operation of any toll highway or part thereof under the provisions of this Act or all direct contracts for supplies to be used in the construction of any toll highway or part thereof to be awarded under this Section, rather than as a part of a contract pursuant to Section 16 of this Act, when the amount of any such supplies or services is in excess of a small purchase amount, as defined in Section 20-20 of the Illinois Procurement Code, shall be let to the lowest responsible bidder or bidders, on open, competitive bidding after public advertisement made at least 5 days prior to the opening of bids, in the Illinois Procurement Bulletin, in such manner and on one or more occasions as may be prescribed by the Authority, except that bidding shall not be required in the following cases:
1. Where the goods or services to be procured are

economically procurable from only one source, such as contracts for telephone service, electric energy and other public utility services, housekeeping services, books, pamphlets and periodicals and specially designed business equipment and software.

2. Where the services required are for professional,

technical or artistic skills.

3. Where the services required are for advertising,

promotional and public relations services.

4. In emergencies, provided that an affidavit of the

person or persons authorizing the expenditure shall be filed with the Authority and the Auditor General within 10 days after such authorization setting forth the conditions and circumstances requiring the emergency purchase, the amount expended and the name of the vendor or contractor involved; if only an estimate is available, however, within the 10 days allowed for filing the affidavit, the actual cost shall be reported immediately after it is determined.

5. In case of expenditures for personal services.
6. Contracts for equipment and spare parts in support

thereof for the maintenance and operation of any toll highway, or any part thereof, whenever, the Authority shall, by resolution, declare and find that a particular make and type of equipment is required for efficient maintenance and operation and proper servicing, for uniformity in and integration with the spare parts program and inventory control, or for other reasons peculiar to the problems of the toll highway or its previously acquired equipment; however, competition and competitive bids shall be obtained by the Authority with respect to such specified equipment or spare parts, insofar as possible, and when effective, pursuant to public advertisement as hereinbefore provided.

7. Contracts for insurance, fidelity and surety bonds.
8. Contracts or agreements for the completion of a

terminated or defaulted contract or agreement.

(B) The solicitation for bids shall be in conformance with accepted business practices and the method of solicitation shall be set out in detail in the rules and regulations of the Authority.
(C) Proposals received pursuant to public advertisement shall be publicly opened at the day and hour and at the place specified in the solicitation for such bids.
(D) Successful bidders for such services and supplies shall enter into contracts furnished and prescribed by the Authority.
(E) All purchases, contracts or other obligations or expenditures of funds by the Authority shall be in accordance with rules and regulations governing the Authority's procurement practice and procedures and the Authority shall promulgate and publish such practices and procedures in sufficient number for distribution to persons interested in bidding on purchases or contracts to be let by the Authority. Such rules and regulations shall be kept on file with the Secretary of the Authority at all times and shall be available for inspection by members of the public at all reasonable times and hours.
Such rules and regulations shall be filed and become effective in connection with the Illinois Administrative Procedure Act.
(F) Any contract entered into for purchase or expenditure of funds of the Authority made in violation of this Act or the rules and regulations in pursuance thereof is void and of no effect.
(G) Warrant. All sellers to the Authority shall attach a statement to the delivery invoice attesting that the standards set forth in the contracts have been met. The statement shall be substantially in the following form:
"The Seller,.... hereby certifies that the goods, merchandise and wares shipped in accordance with the attached delivery invoice have met all the required standards set forth in the purchasing contract.

(605 ILCS 10/16.2)
Sec. 16.2. Financial benefit prohibited.
(a) A director, employee, or agent of the Authority may not receive a financial benefit from a contract let by the Authority during his or her term of service with the Authority and for a period of one year following the termination of his or her term of service as a director of the Authority or as an employee or agent of the Authority.
(b) A member of the immediate family or household of a director, employee, or agent of the Authority may not receive a financial benefit from a contract let by the Authority during the immediate family or household member's term of service with the Authority and for a period of one year following the termination of the immediate family or household member's term of service as a director of the Authority or as an employee or agent of the Authority.
(c) A director, employee, or agent of the Authority may not use material non-public information for personal financial gain nor may he or she disclose that information to any other person for that person's personal financial gain when that information was obtained as a result of his or her directorship, employment, or agency with the Authority.
(d) A member of the immediate family or household of a director, employee, or agent of the Authority may not use material non-public information for personal financial gain nor may he or she disclose that information to any other person for that person's personal financial gain when that information was obtained as a result of his or her immediate family or household member's directorship, employment, or agency with the Authority.
(e) For purposes of this Section, "immediate family or household member" means the spouse, child, parent, brother, sister, grandparent, or grandchild, whether of the whole blood or half blood or by adoption, or a person who shares a common dwelling with a director of the Authority or with an employee or agent of the Authority.
(Source: P.A. 94-636, eff. 8-22-05.)

(605 ILCS 10/16.3)
Sec. 16.3. Consistent with general law, the Authority shall:
(a) set goals for the award of contracts to

disadvantaged businesses and attempt to meet the goals;

(b) attempt to identify disadvantaged businesses that

provide or have the potential to provide supplies, materials, equipment, or services to the Authority;

(c) give disadvantaged businesses full access to the

Authority's contact bidding process, inform the businesses about the process, offer the businesses assistance concerning the process, and identify and take all reasonable steps to remove barriers to the businesses' participation in the process.

(Source: P.A. 94-636, eff. 8-22-05.)

(605 ILCS 10/17) (from Ch. 121, par. 100-17)
Sec. 17. (a) The Authority may from time to time issue bonds for any lawful purpose including, without limitation, the costs of issuance thereof and all such bonds or other obligations of the Authority issued pursuant to this Act shall be and are hereby declared to be negotiable for all purposes notwithstanding their payment from a limited source and without regard to any other law or laws.
(b) The bonds of every issue shall be payable solely out of revenues of the Authority, accumulated reserves or sinking funds, bond proceeds, proceeds of refunding bonds, or investment earnings as the Authority shall specify in a bond resolution.
(c) The bonds may be issued as serial bonds or as term bonds, or the Authority, in its discretion, may issue bonds of both types. The bonds shall be authorized by a bond resolution of the Authority, may be issued in one or more series and shall bear such date or dates, mature at such time or times not exceeding 25 years from their respective date or dates of issue, bear interest at such rate or rates, fixed or variable, without regard to any limit contained in any other statute or law of the State of Illinois, be payable as to principal and interest at such time or times, be in such denominations, be in such form, either coupon or fully registered, carry such registration and conversion privileges, be payable in lawful money of the United States of America at such places, be subject to such terms of redemption and may contain such other terms and provisions, as such bond resolution or resolutions may provide. The bonds shall be executed by the manual or facsimile signatures of the Chairman and the Secretary. In case any of the officers whose signature appears on the bonds or coupons, if any, shall cease to be an officer before the delivery of such bonds, such signature shall nevertheless be valid and sufficient for all purposes, as if he had remained in office until such delivery. The bonds shall be sold in such manner as the Authority shall determine. The proceeds from the sale of such bonds shall be paid to the Treasurer of the State of Illinois as ex officio custodian. Pending preparation of the definitive bonds, the Authority may issue interim receipts or certificates which shall be exchanged for such definitive bonds.
(d) Any bond resolution, or trust indenture entered into pursuant to a bond resolution, may contain provisions, which shall be a part of the contract with the holders of the bonds to be authorized, as to: (i) pledging or creating a lien upon all or part of the revenues of the Authority or any reserves, sinking funds, bond proceeds or investment earnings; (ii) the setting aside of reserves or sinking funds, and the regulation, investment and disposition thereof; (iii) the use and maintenance requirements for the toll highways; (iv) the purposes to which or the investments in which the proceeds of sale of any series or issue of bonds then or thereafter to be issued may be applied; (v) the issuance of additional bonds, the terms upon which additional bonds may be issued and secured, the purposes for such additional bonds, and the terms upon which additional bonds may rank on a parity with, or be subordinate or superior to other bonds; (vi) the refunding of outstanding bonds; (vii) the procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds the holders of which must consent thereto, and the manner in which such consent may be given; (viii) defining the acts or omissions to act which shall constitute a default in the duties of the Authority to holders of its obligations and providing the rights and remedies of such holders in the event of a default; (ix) any other matters relating to the bonds which the Authority deems desirable.
(e) Neither the directors of the Authority nor any person executing the bonds shall be liable personally on the bonds or be subject to any personal liability or accountability by reason of the issuance thereof.
(f) The Authority shall have power out of any funds available therefor to purchase its bonds. The Authority may hold, pledge, cancel or resell such bonds subject to and in accordance with agreements with bondholders.
(g) In the discretion of the Authority any bonds issued under the provisions of this Act may be secured by a trust indenture by and between the Authority and a trustee or trustees, which may be any trust company or bank in the State of Illinois having the powers of a trust company and possessing capital and surplus of not less than $50,000,000. The bond resolution or trust indenture providing for the issuance of bonds so secured shall pledge such revenues of the Authority, sinking funds, bond proceeds, or investment earnings as may be specified therein, may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including particularly such provisions as have hereinabove been specifically authorized to be included in any bond resolution or trust indenture of the Authority, and may restrict the individual right of action by bondholders. In addition to the foregoing, any bond resolution or trust indenture may contain such other provisions as the Authority may deem reasonable and proper for the security of the bondholders, including, but not limited to, the purchase of bond insurance and the arrangement of letters of credit, lines of credit or other credit or liquidity enhancement facilities; provided there shall be no pledge of the toll highway or any part thereof. All expenses incurred in carrying out the provisions of any bond resolution or trust indenture may be treated as a part of the cost of the operation of the toll highways.
(h) Bonds issued under the authority of this Act do not, and shall state upon the face of each bond that they do not, represent or constitute a debt of the Authority or of the State of Illinois within the meaning of any constitutional or statutory limitation or a pledge of the faith and credit of the Authority or the State of Illinois, or grant to the owners or holders thereof any right to have the Authority or the General Assembly levy any taxes or appropriate any funds for the payment of the principal thereof or interest thereon. Such bonds shall be payable and shall state that they are payable solely from the revenues and the sources authorized under this Act and pledged for their payment in accordance with the bond resolution or trust indenture.
Nothing in this Act shall be construed to authorize the Authority or any department, board, commission or other agency to create an obligation of the State of Illinois within the meaning of the Constitution or Statutes of Illinois.
(i) Any resolution or trust indenture authorizing the issuance of the bonds may include provision for the issuance of additional bonds. All resolutions of the Authority to carry such adopted bond resolutions into effect, to provide for the sale and delivery of the bonds, for letting of contracts for the construction of toll highways and the acquisition of real and personal property deemed by the Authority necessary or convenient for the construction thereof, shall not require the approval of the Governor or of any other department, division, commission, bureau, board or other agency of the State.
(Source: P.A. 83-1258.)

(605 ILCS 10/18) (from Ch. 121, par. 100-18)
Sec. 18. The sums of money appropriated by the General Assembly for the payment of ordinary and contingent expenses of the Authority or the payment of compensation of the members of the Authority expended as a part of the cost of a toll highway financed by revenue bonds issued and sold by the Authority under this Act shall be repaid to the State Treasury out of the proceeds of the sale of such bonds, for deposit in the fund from which such sums were appropriated. Any such sums remaining unpaid because expended for preliminary investigation of toll highway routes not constructed shall be repaid by the Authority out of the proceeds of the sale of any of such bonds issued to finance additional toll highways or extensions of existing toll highways. If no such new bonds are issued, and the money appropriated by the General Assembly has not otherwise been repaid in full, then the Authority shall, after payment of all existing bonds and interest thereon, continue to collect tolls for the privilege of using the toll highways constructed pursuant to the authority of "An Act in relation to the construction, operation, regulation and maintenance of a system of toll highways and to create The Illinois State Toll Highway Commission, and to define its powers and duties and to repeal an Act therein named", approved July 13, 1953, as amended, until such time as the tolls collected are sufficient to repay any such unpaid money. The tolls so collected shall be paid by the Authority to the State treasury for deposit in the fund from which such sums were appropriated.
(Source: Laws 1968, p. 199.)

(605 ILCS 10/19) (from Ch. 121, par. 100-19)
Sec. 19. The Authority shall fix and revise from time to time, tolls or charges or rates for the privilege of using each of the toll highways constructed pursuant to this Act. Such tolls shall be so fixed and adjusted at rates calculated to provide the lowest reasonable toll rates that will provide funds sufficient with other revenues of the Authority to pay, (a) the cost of the construction of a toll highway authorized by joint resolution of the General Assembly pursuant to Section 14.1 and the reconstruction, major repairs or improvements of toll highways, (b) the cost of maintaining, repairing, regulating and operating the toll highways including only the necessary expenses of the Authority, and (c) the principal of all bonds, interest thereon and all sinking fund requirements and other requirements provided by resolutions authorizing the issuance of the bonds as they shall become due. In fixing the toll rates pursuant to this Section 19 and Section 10(c) of this Act, the Authority shall take into account the effect of the provisions of this Section 19 permitting the use of the toll highway system without payment of the covenants of the Authority contained in the resolutions and trust indentures authorizing the issuance of bonds of the Authority. No such provision permitting the use of the toll highway system without payment of tolls after the date of this amendatory Act of the 95th General Assembly shall be applied in a manner that impairs the rights of bondholders pursuant to any resolution or trust indentures authorizing the issuance of bonds of the Authority. The use and disposition of any sinking or reserve fund shall be subject to such regulation as may be provided in the resolution or trust indenture authorizing the issuance of the bonds. Subject to the provisions of any resolution or trust indenture authorizing the issuance of bonds any moneys in any such sinking fund in excess of an amount equal to one year's interest on the bonds then outstanding secured by such sinking fund may be applied to the purchase or redemption of bonds. All such bonds so redeemed or purchased shall forthwith be cancelled and shall not again be issued. No person shall be permitted to use any toll highway without paying the toll established under this Section except when on official Toll Highway Authority business which includes police and other emergency vehicles. However, any law enforcement agency vehicle, fire department vehicle, public or private ambulance service vehicle engaged in the performance of an emergency service or duty that necessitates the use of the toll highway system, or other emergency vehicle that is plainly marked shall not be required to pay a toll to use a toll highway. A law enforcement, fire protection, or emergency services officer driving a law enforcement, fire protection, emergency services agency vehicle, or public or private ambulance service vehicle engaging in the performance of emergency services or duties that is not plainly marked must present an Official Permit Card which the law enforcement, fire protection, or emergency services officer receives from his or her law enforcement, fire protection, emergency services agency, or public or private ambulance service in order to use a toll highway without paying the toll. A law enforcement, fire protection, emergency services agency, or public or private ambulance service engaging in the performance of emergency services or duties must apply to the Authority to receive a permit, and the Authority shall adopt rules for the issuance of a permit, that allows public or private ambulance service vehicles engaged in the performance of emergency services or duties that necessitate the use of the toll highway system and all law enforcement, fire protection, or emergency services agency vehicles of the law enforcement, fire protection, or emergency services agency to use any toll highway without paying the toll established under this Section. The Authority shall maintain in its office a list of all persons that are authorized to use any toll highway without charge when on official business of the Authority and such list shall be open to the public for inspection. In recognition of the unique role of the Suburban Bus Division of the Regional Transportation Authority in providing effective transportation in the Authority's service region and to give effect to the exemption set forth in subsection (b) of Section 2.06 of the Regional Transportation Authority Act, a vehicle owned or operated by the Suburban Bus Division of the Regional Transportation Authority that is being used to transport passengers for hire may use any toll highway without paying the toll.
Among other matters, this amendatory Act of 1990 is intended to clarify and confirm the prior intent of the General Assembly to allow toll revenues from the toll highway system to be used to pay a portion of the cost of the construction of the North-South Toll Highway authorized by Senate Joint Resolution 122 of the 83rd General Assembly in 1984.
(Source: P.A. 97-784, eff. 1-1-13.)

(605 ILCS 10/19.1)
Sec. 19.1. Confidentiality of personally identifiable information obtained through electronic toll collection system.
(a) For purposes of this Section:
"Electronic toll collection system" is a system where a transponder, camera-based vehicle identification system, or other electronic medium is used to deduct payment of a toll from a subscriber's account or to establish an obligation to pay a toll.
"Electronic toll collection system user" means any natural person who subscribes to an electronic toll collection system or any natural person who uses a tolled transportation facility that employs the Authority's electronic toll collection system.
"Personally identifiable information" means any information that identifies or describes an electronic toll collection system user, including but not limited to travel pattern data, address, telephone number, e-mail address, license plate number, photograph, bank account information, or credit card number.
(b) Except as otherwise provided in this Section, the Authority may not sell or otherwise provide to any person or entity personally identifiable information of any electronic toll collection system user that the Authority obtains through the operation of its electronic toll collection system.
(c) The Authority may, within practical business and cost constraints, store personally identifiable information of an electronic toll collection system user only if the information is required to perform account functions such as billing, account settlement, or toll violation enforcement activities.
(d) By no later than December 31, 2011, the Authority shall establish a privacy policy regarding the collection and use of personally identifiable information. Upon its adoption, the policy shall be posted on the Authority's website and a copy shall be included with each transponder transmitted to a user. The policy shall include but need not be limited to the following:
(1) A description of the types of personally

identifiable information collected by the Authority.

(2) The categories of third-party persons or entities

with whom the Authority may share personally identifiable information and for what purposes that information is shared.

(3) The process by which the Authority notifies

electronic toll collection system users of material changes to its privacy policy.

(4) The process by which an electronic toll

collection system user may review and request changes to any of his or her personally identifiable information.

(5) The effective date of the privacy policy.
(e) This Section does not prohibit the Authority from:
(1) providing aggregated traveler information derived

from collective data relating to a group or category of electronic toll collection system users from which personally identifiable information has been removed;

(2) sharing data with another transportation agency

or third-party vendor to comply with interoperability specifications and standards regarding electronic toll collection devices and technologies, provided that the other transportation agency or third-party vendor may not use personally identifiable information obtained under this Section for a purpose other than described in this Section;

(3) performing financial, legal and accounting

functions such as billing, account settlement, toll violation enforcement, or other activities required to operate and manage its toll collection system;

(4) communicating about products and services offered

by itself, a business partner, or another public agency;

(5) using personally identifiable information in

research projects, provided that appropriate confidentiality restrictions are employed to protect against the unauthorized release of such information;

(6) releasing personally identifiable information in

response to a warrant, subpoena or lawful order from a court of competent jurisdiction;

(7) releasing personally identifiable information to

law enforcement agencies in the case of an emergency when obtaining a warrant or subpoena would be impractical; and

(8) releasing personally identifiable information to

the Authority's Inspector General or, at the Inspector General's direction, to law enforcement agencies under paragraphs (5) and (6) of subsection (f) of Section 8.5 of this Act.

(f) In any agreement allowing another public entity to use the Authority's toll collection system in a transportation facility, the Authority shall require the other public entity to comply with the requirements of this Section.
(g) Personally identifiable information generated through the Authority's toll collection process that reveals the date, time, location or direction of travel by an electronic toll collection system user shall be exempt from release under the Illinois Freedom of Information Act. The exemption in this subsection shall not apply to information that concerns (i) the public duties of public employees and officials; (ii) whether an electronic toll collection system user has paid tolls; (iii) whether the Authority is enforcing toll violation penalties against electronic toll collection users who do not pay tolls; (iv) accidents or other incidents that occur on highways under the jurisdiction of the Authority; or (v) the obligation, receipt, and use of the funds of the Authority. The exemption in this subsection (g) shall not be a limitation or restriction on other Freedom of Information Act exemptions applicable to personally identifiable information or private information.
(Source: P.A. 97-342, eff. 8-12-11.)

(605 ILCS 10/20.1) (from Ch. 121, par. 100-20.1)
Sec. 20.1. (a) The Authority is hereby authorized, by resolution, to provide for the issuance, from time to time, of refunding or advance refunding bonds for the purpose of refunding any bonds then outstanding at maturity or on any redemption date, whether an entire issue or series, or one or more issues or series, or any portions or parts of any issue or series, which shall have been issued by the Authority or its predecessor, the Illinois State Toll Highway Commission.
(b) The proceeds of any such refunding bonds may be used for any one or more of the following purposes:
(1) To pay the principal amount of any outstanding

bonds to be retired at maturity or redeemed prior to maturity;

(2) To pay the total amount of any redemption premium

incident to redemption of such outstanding bonds to be refunded;

(3) To pay the total amount of any interest accrued

or to accrue to the date or dates of redemption or maturity of such outstanding bonds to be refunded;

(4) To pay any and all costs or expenses incident to

such refunding;

(5) To make deposits into an irrevocable trust in

accordance with subsection (f) of this Section 20.1. Refunding bonds may be issued in amounts sufficient to accomplish any one or more of the foregoing purposes, taking into consideration the income earned on bond proceeds prior to the application thereof or without taking such income into consideration.

(c) The issuance of refunding bonds, the maturities and other details thereof, the rights of the holders thereof and the rights, duties and obligations of the Authority in respect of the same shall be governed by the provisions of this Act, insofar as the same may be applicable, and may in harmony therewith be adjusted and modified to conform to the facts and circumstances prevailing in each instance of issuance of such refunding bonds. The Authority need not comply with the requirements of any other law applicable to the issuance of bonds other than as set forth in this Act.
(d) With reference to the investment of the proceeds of any such refunding bonds, the Authority shall not authorize or anticipate investment earnings exceeding such as are authorized or permitted under prevailing federal laws, regulations and administrative rulings and interpretations relating to arbitrage bonds.
(e) The proceeds of any such refunding bonds (together with any other funds available for application to refunding purposes, if so provided or permitted by resolution authorizing the issuance of such refunding bonds, or in a trust indenture securing the same) may be placed in trust to be applied to the purchase, retirement at maturity or redemption of the bonds to be refunded on such dates as may be determined by the Authority. Pending application thereof, the proceeds of such refunding bonds and such other available funds, if any, may be invested in direct obligations of, or obligations the principal of which and any interest on which are unconditionally guaranteed by, the United States of America which shall mature, or which shall be subject to redemption by the holder thereof at its option, not later than the respective date or dates when such proceeds and other available funds, if any, will be required for the refunding purpose intended or authorized.
(f) Upon (1) the deposit of the proceeds of the refunding bonds (together with any other funds available for application to refunding purposes, if so provided or permitted by resolution authorizing the issuance of such refunding bonds, or in a trust indenture securing the same) in an irrevocable trust pursuant to a trust agreement with a trustee requiring the trustee to satisfy the obligations of the Authority to timely pay at maturity or upon prior redemption the outstanding bonds for which the proceeds of the refunding bonds and other funds, if any, are deposited, in an amount sufficient to satisfy the obligations of the Authority to timely pay at maturity or upon prior redemption such outstanding bonds, or (2) the deposit in such irrevocable trust of direct obligations of, or obligations the principal and interest of which are unconditionally guaranteed by, the United States of America in an amount sufficient, without regard to investment earnings thereon, to satisfy the obligations of the Authority to timely pay at maturity or upon prior redemption such outstanding bonds, or (3) the deposit in such irrevocable trust of obligations referred to in (2) above in an amount sufficient so that, taking into account investment earnings, upon maturity (or upon optional redemption by the trustee) of such obligations amounts will be produced on a timely basis sufficient to satisfy the obligations of the Authority to timely pay at maturity or upon prior redemption such outstanding bonds, such outstanding bonds shall be deemed paid and no longer be deemed to be outstanding for purposes of such resolution or trust indenture and all rights and obligations under any such prior resolution or trust indenture shall be deemed discharged notwithstanding any provision of any such outstanding bonds or any resolution or trust indenture authorizing the issuance of such outstanding bonds; provided, however, that the holders of such outstanding bonds shall have an irrevocable and unconditional right to payment in full of all principal of and premium, if any, and interest on such outstanding bonds, at maturity or upon prior redemption, from the amounts on deposit in such trust. The trustee shall be any trust company or bank in the State of Illinois having the power of a trust company possessing capital and surplus of not less than $100,000,000.
(g) It is hereby found and determined that the contractual rights of the bondholders under any such prior resolution or trust indenture will not be impaired by a refunding pursuant to the provisions of this Section 20.1 in that, the payment of such outstanding bonds having been provided for as set forth herein, the bondholders' rights and security as to payment of the principal of, premium, if any, and interest on such outstanding bonds will have been enhanced, and the bondholders shall suffer no financial loss. It is hereby further found and determined that a refunding of any outstanding bonds of the Authority pursuant to this Section 20.1 shall further the purposes set forth in Section 1.
(Source: P.A. 92-16, eff. 6-28-01.)

(605 ILCS 10/21) (from Ch. 121, par. 100-21)
Sec. 21. When all bonds including refunding bonds and all interest thereon have been paid, or a sufficient amount for the payment of all bonds and interest due or accrued thereon has been set aside in trust for the benefit of the bondholders and shall continue to be held for that purpose, and when all money appropriated by the General Assembly has been repaid as provided by Section 18 of this Act, the toll highways and any connecting tunnels, bridges, approaches or other appurtenances to such toll highways shall become a part of the system of the State highways of the State of Illinois, and be maintained and operated free of tolls.
When all the obligations and all bonds including refunding bonds of the Authority have been paid, or the payment therefor has been provided as is required herein, the Authority shall be dissolved and all funds of the Authority not required for the payment of bonds, interest, machinery, equipment, property or other obligations of the Authority shall be paid to the State Treasurer.
(Source: P.A. 83-1258.)

(605 ILCS 10/22) (from Ch. 121, par. 100-22)
Sec. 22. All property belonging to the Authority, and the toll highways, shall be exempt from taxation. However, such part of that property as has heretofore been or shall hereafter be leased by the Authority to a private individual, association or corporation for a use which is not exempted from taxation under Article 15 of the Property Tax Code is subject to taxation as provided in Section 9-195 of the Property Tax Code, regardless of any provision in such a lease to the contrary.
(Source: P.A. 88-670, eff. 12-2-94.)

(605 ILCS 10/23) (from Ch. 121, par. 100-23)
Sec. 23. Legislative declaration; Authority budget.
(a) It is hereby declared, as a matter of legislative determination, that it is in the best interest of the State of Illinois, the public, and the holders of Authority bonds that Authority funds be expended only on goods and services that protect and enhance the efficiency, safety, and environmental quality of the toll highway system.
(b) The Authority shall spend moneys received from the issuance of bonds and as tolls or otherwise in the operation of the toll highway system only on the following:
(1) operations and maintenance expenditures that are

reasonable and necessary to keep the toll highway system in a state of good repair in accordance with contemporary highway safety and maintenance standards;

(2) principal and interest payments and payment of

other obligations the Authority has incurred in connection with bonds issued under this Act;

(3) renewal and replacement expenditures necessary

and sufficient to protect and preserve the long-term structural integrity of the toll highway system; and

(4) system improvement expenditures necessary and

sufficient to improve and expand the toll highway system, subject to the requirements of this Act.

(c) Any moneys remaining after the expenditures listed in subsection (b) may be spent only for reasonable and necessary Authority purposes that will enhance the safety, efficiency, and environmental quality of the toll highway system in a cost-effective manner. Authority funds may not be spent for purposes not reasonably related to toll highway operations and improvements or in a manner that is not cost-effective.
(d) The Authority must at all times maintain a reserve for maintenance and operating expenses that is no more than 130% of the operating expenses it has budgeted for its current fiscal year, unless the requirements of any bond resolution or trust indenture then securing obligations of the Authority mandate a greater amount.
(e) The Authority shall file with the Governor, the Clerk of the House of Representatives, the Secretary of the Senate, and the Commission on Government Forecasting and Accountability, on or prior to March 15th of each year, a written statement and report covering its activities for the preceding calendar year. The Authority shall present, to the committees of the House of Representatives designated by the Speaker of the House and to the committees of the Senate designated by the President of the Senate, an annual report outlining its planned revenues and expenditures. The Authority shall prepare an annual capital plan which identifies capital projects by location and details the project costs in correct dollar amounts. The Authority shall also prepare and file a ten-year capital plan that includes a listing of all capital improvement projects contemplated during the ensuing ten-year period. The first ten-year capital plan shall be filed in 1991 and thereafter on the anniversary of each ten-year period.
(f) It shall be the duty of the Auditor General of the State of Illinois, annually to audit or cause to be audited the books and records of the Authority and to file a certified copy of the report of such audit with the Governor and with the Legislative Audit Commission, which audit reports, when so filed, shall be open to the public for inspection.
(g) The Authority shall hold a public hearing on its proposed annual budget, not less than 15 days before its directors meet to consider adoption of the annual budget, at which any person may appear, express opinions, suggestions, or objections, or direct inquiries relating to the proposed budget. The Authority must give notice of the hearing at least 15 days prior to the hearing stating the time, place, and purpose of the hearing in a daily newspaper of general circulation throughout the Authority's service area and by posting the meeting notice and a copy of the proposed budget on the Authority's website. The proceedings at the hearing shall be transcribed. The transcript shall be made available at reasonable hours for public inspection, and a copy of the transcript, together with a copy of all written statements submitted at the hearing, shall be submitted to the directors before the vote on adoption of the proposed annual budget.
(h) The Authority shall post on its website copies of its annual report and its budget for the current year, along with any other financial information necessary to adequately inform the public of the Authority's financial condition and capital plan.
(i) The requirements set forth in subsections (b) through (g) may not be construed or applied in a manner that impairs the rights of bondholders under any bond resolution or trust indenture entered into in accordance with a bond resolution authorized by the Authority's directors, nor may those requirements be construed as a limitation on the Authority's powers as set forth elsewhere in this Act.
(Source: P.A. 93-1067, eff. 1-15-05; 94-636, eff. 8-22-05.)

(605 ILCS 10/24) (from Ch. 121, par. 100-24)
Sec. 24. Except as otherwise provided in any bond resolution, the proceeds derived from the sale of bonds, and all receipts and income derived from tolls, licenses, gifts, donations, concessions, fees, rentals, and all other revenues from whatever source derived, shall, within three days after receipt thereof, be paid to the Treasurer of the State of Illinois, and held by him as a special fund known as the Illinois State Toll Highway Authority Fund, except that the Authority may retain portions of the Illinois State Toll Highway Authority Fund as a locally maintained construction fund revolving account and as a revenue fund revolving account, where authorized by a bond resolution, and as locally maintained change funds, where necessary for the operations of the Authority. The State Treasurer shall be ex officio custodian of such special fund, which fund shall be held, invested and disbursed for the purposes provided herein upon the order of the Authority and in accordance with provisions and covenants of any bond resolution authorizing the issuance of bonds which have not been paid or deemed paid. The interest accruing on said special fund shall be computed and added to the principal thereof every six months. In addition to the special audits prescribed by this Act, the said fund shall also be subject to audit in the same manner as is now, or may hereinafter be, provided for the audit of State funds and accounts. The said special fund shall be protected by a corporate surety bond, executed by the Treasurer, with a surety authorized to do business under the laws of the State of Illinois. The amount of said bond shall be fixed by resolution of the Authority, approved by the Governor, and may be increased or diminished at any time. The premiums on said bond shall be payable from the funds of the Authority. The bond shall be subject to the approval of the Governor and Attorney General of the State of Illinois, and, when so approved, shall be filed in the office of the Secretary of State. Said special fund shall be considered always appropriated for the purposes of disbursements, as provided in this Act, and shall be paid out and disbursed only as provided herein, and shall not, at any time be appropriated or diverted to any other use or purpose.
(Source: P.A. 83-1258.)

(605 ILCS 10/25) (from Ch. 121, par. 100-25)
Sec. 25. After the issuance of revenue bonds to finance the construction of toll highways, and repayment from the proceeds of such bonds of any amount repayable to the state treasury pursuant to Section 18, the expenses of the Authority, and the compensation of the members thereof, and all other costs of said toll highways and its administration and operation shall be paid from the proceeds of such bond issues or from the moneys received by the Authority as tolls or otherwise in the operation of said toll highways.
(Source: P.A. 83-1258.)

(605 ILCS 10/25.1) (from Ch. 121, par. 100-25.1)
Sec. 25.1. The Authority shall have no power to levy taxes, or to pledge any of its property, other than income from whatever source derived for the payments of any of its debts or obligations.
(Source: Laws 1967, p. 2748.)

(605 ILCS 10/26) (from Ch. 121, par. 100-26)
Sec. 26. Any person who violates any resolution, rule or regulation, adopted or promulgated by the Authority, pursuant to Section 10, paragraph (b) of this Act, shall be guilty of a petty offense.
(Source: P.A. 77-2239.)

(605 ILCS 10/27) (from Ch. 121, par. 100-27)
Sec. 27. It is unlawful for any person to deposit within the right-of-way limits of the toll highways trash, glass, weeds, garbage or other offensive matter; and any person so offending shall be guilty of a petty offense and shall be fined not more than $500.00. However, this section shall not apply to proper deposits of harmless materials made in good faith and in a proper manner to repair the toll highways.
(Source: P.A. 89-386, eff. 8-18-95.)

(605 ILCS 10/27.1) (from Ch. 121, par. 100-27.1)
Sec. 27.1. Any person who shall use any spurious or counterfeit tickets, coupons or tokens in payment of any toll required to be paid by the Authority under the provisions of this Act, or who shall attempt to use the highway without payment of the tolls prescribed by the Authority, shall be deemed guilty of a petty offense and shall be fined not less than $5 nor more than $100 for each such offense. The fine range set forth in this Section for prosecution of toll evasion as a petty offense shall not apply to toll evasion offenses that are adjudicated in the Authority's administration system.
The provisions in this Section may be extended to other public toll facilities in this State through a duly executed intergovernmental agreement between the Authority and another public body.
(Source: P.A. 94-636, eff. 8-22-05.)

(605 ILCS 10/27.2)
Sec. 27.2. Obstruction of registration plate visibility to electronic image recording.
(a) A person may not operate on a toll highway any motor vehicle that is equipped with tinted plastic or tinted glass registration plate covers or any covers, coating, wrappings, materials, streaking, distorting, holographic, reflective, or other devices that obstruct the visibility or electronic image recording of the plate. This subsection (a) shall not apply to automatic vehicle identification transponder devices, cards or chips issued by a governmental body or authorized by a governmental body for the purpose of electronic payment of tolls or other authorized payments, the exemption of which shall preempt any local legislation to the contrary.
(b) If a State or local law enforcement officer having jurisdiction observes that a cover or other device or material or substance is obstructing the visibility or electronic image recording of the plate, the officer shall issue a Uniform Traffic Citation and shall confiscate the cover or other device that obstructs the visibility or electronic image recording of the plate. If the State or local law enforcement officer having jurisdiction observes that the plate itself has been physically treated with a substance or material that is obstructing the visibility or electronic image recording of the plate, the officer shall issue a Uniform Traffic Citation and shall confiscate the plate. The Secretary of State shall revoke the registration of any plate that has been found by a court or administrative tribunal to have been physically altered with any chemical or reflective substance or coating that obstructs the visibility or electronic image recording of the plate. A fine of $750 shall be imposed in any instance where a plate cover obstructs the visibility or electronic image recording of the plate. A fine of $1,000 shall be imposed where a plate has been physically altered with any chemical or reflective substance or coating that obstructs the visibility or electronic image recording of the plate.
(c) The Illinois Attorney General may file suit against any individual or entity offering or marketing the sale, including via the Internet, of any product advertised as having the capacity to obstruct the visibility or electronic image recording of a license plate. In addition to injunctive and monetary relief, punitive damages, and attorneys fees, the suit shall also seek a full accounting of the records of all sales to residents of or entities within the State of Illinois.
(d) The provisions in this Section may be extended to other public toll facilities in the State of Illinois through a duly executed intergovernmental agreement between the Authority and another public body.
(Source: P.A. 94-636, eff. 8-22-05.)

(605 ILCS 10/28) (from Ch. 121, par. 100-28)
Sec. 28. Whoever wilfully, maliciously and forcibly breaks any mechanical or electronic toll collection device of the Authority or any appurtenance thereto with intent to commit larceny shall be deemed guilty of a Class 4 felony.
(Source: P.A. 77-2239.)

(605 ILCS 10/28.1) (from Ch. 121, par. 100-28.1)
Sec. 28.1. No director or officer of the Authority shall be interested, directly or indirectly, in any contract, agreement, lease, work or business of the Authority, or in the sale of any article whenever the expense, price or consideration of the contract, agreement, lease, work, business or sale is paid by the Authority. No director or officer of the Authority shall be interested, directly or indirectly, in the purchase, sale or lease of any property which (1) belongs to the Authority, (2) is sold, leased or any interest therein is acquired by the Authority, or (3) is sold by virtue of legal process at the suit of the Authority.
(Source: Laws 1967, p. 2748.)

(605 ILCS 10/29) (from Ch. 121, par. 100-29)
Sec. 29. Every chairman, director, or officer of the Authority who is guilty of a palpable omission of duty, or who is guilty of willful and corrupt oppression, malconduct, or misfeasance in office in discharge of the duties of his office shall be liable to indictment in any court of competent jurisdiction and shall be guilty of a Class A misdemeanor. Any conviction hereunder shall constitute grounds for removal as provided in Sections 4 and 5 of this Act.
(Source: P.A. 77-2239.)

(605 ILCS 10/30) (from Ch. 121, par. 100-30)
Sec. 30. Counties, cities, villages, incorporated towns, and other municipal corporations, political subdivisions and public bodies, and public officers of any thereof, all banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies, insurance associations and all executors, administrators, guardians, trustees and other fiduciaries may legally invest any sinking funds, moneys or other funds belonging to them or within their control in any bonds or refunding bonds issued by the Authority. It is the purpose of this section to authorize the investment in such bonds, or refunding bonds, of all sinking, insurance, retirement, compensation, pension and trust funds, whether owned or controlled by private or public persons or officers; provided, however, that nothing contained in this section may be construed as relieving any officer, person, firm or corporation from any duty of exercising reasonable care in selecting securities.
(Source: Laws 1967, p. 2748.)

(605 ILCS 10/31) (from Ch. 121, par. 100-31)
Sec. 31. The State of Illinois hereby consents to suits against the Authority solely as in this section provided:
(a) The holder or holders of any bonds or coupons issued by the Authority may bring civil actions to compel the observance by the Authority or by any of its officers, agents, or employees of any contract or covenant made by the Authority with the holders of such bonds or coupons, and to compel the Authority and any of its officers, agents or employees, to perform any duties required to be performed for the benefit of the holders of said bonds or coupons by the provisions of the resolution authorizing their issuance, or by this Act, or to enjoin the Authority and any of its officers, agents or employees from taking any action in conflict with such contract or covenant.
(b) Any person or persons may bring a civil action to recover damages for injury to his person or property caused by any act of the Authority or by any act of any of its officers, agents or employees done under its direction.
(Source: P.A. 79-1366.)

(605 ILCS 10/32) (from Ch. 121, par. 100-32)
Sec. 32. All determinations made by the Authority in the exercise of its discretionary powers, with the approval of the Governor if such approval is expressly required by the provisions of this Act, including without limitation, the location and terminal points of any toll highway or section to be constructed by it, the materials to be used in its construction, the plans and specifications thereof, the tolls to be charged for the use thereof, and the letting of contracts for the construction of toll highways or any part thereof, or the sale of bonds, shall be conclusive and shall not be subject to review by the courts or by any administrative agency of the State.
(Source: P.A. 83-1258.)

(605 ILCS 10/32.1)
Sec. 32.1. Power to construct railroad tracks. Upon written approval by the Governor, the Authority may exercise any powers that exist under this Act on the effective date of this amendatory Act of the 97th General Assembly to design and construct new railroad tracks. The Authority may charge an access fee to any passenger or freight rail operator who wishes to use tracks which the Authority has constructed using the powers granted by this Section. Moneys in the Road Fund may not be used to implement this Section. Authorization must be granted to the Authority for each individual and distinct railroad track project.
(Source: P.A. 97-977, eff. 8-17-12.)

(605 ILCS 10/33) (from Ch. 121, par. 100-33)
Sec. 33. On April 1, 1968, all duties, obligations, functions and powers of The Illinois State Toll Highway Commission, together with all property, whether real or personal, rights, privileges, interest and any and all other assets whether real, personal or mixed, shall be transferred to and shall vest in The Illinois State Toll Highway Authority, which shall own, operate and control the same in accordance with the provisions of "An Act in relation to the construction, operation, regulation and maintenance of a system of toll highways and to create The Illinois State Toll Highway Commission, and to define its powers and duties and to repeal an Act therein named", approved July 13, 1953, as amended, and all terms, covenants and conditions set forth in any resolutions heretofore or hereafter adopted authorizing and providing for the issuance of Revenue Bonds by The Illinois State Toll Highway Commission under "An Act, in relation to the construction, operation, regulation and maintenance of a system of toll highways and to create The Illinois State Toll Highway Commission, and to define its powers and duties and to repeal an Act therein named", approved July 13, 1953, as amended, except as herein provided. The chairman and commissioners of The Illinois State Toll Highway Commission shall serve as the chairman and directors, respectively, of the Authority, with all of the rights, privileges and emoluments of such officers until such appointments are made by the Governor under Section 3 of this Act.
It is the intention and purpose of this Section to transfer management and operation of the existing toll highways of The Illinois State Toll Highway Commission to the board of directors of The Illinois State Toll Highway Authority, but to require that the Authority comply with all covenants, conditions, terms and provisions imposed by "An Act in relation to the construction, operation, regulation and maintenance of a system of toll highways and to create The Illinois State Toll Highway Commission, and to define its powers and duties and to repeal an Act therein named", approved July 13, 1953, as amended, until after all obligations of any kind or character whatsoever incurred by The Illinois State Toll Highway Commission under that Act have been paid in full from revenues, or income from whatever source derived, including but not limited to bonds issued under Section 17 herein. Title to such toll highway or toll highways after all such obligations have been paid in full shall be vested in the Authority hereby created, and the Authority hereby created is authorized to continue to establish tolls, rates and charges for use of such facilities and pledge the income therefrom, after maintenance and operation costs, to the payment of any or all bonds issued under this Act, until all bonds issued by the Authority under this Act have been paid in full, notwithstanding any other law to the contrary.
(Source: Laws 1968, p. 199.)

(605 ILCS 10/34) (from Ch. 121, par. 100-34)
Sec. 34. This Act becomes effective April 1, 1968 and the provisions of this Act are severable and if any of its provisions shall be held to be unconstitutional by any court of competent jurisdiction, the decision of such court shall not affect or impair any of the remaining provisions.
(Source: Laws 1967, p. 2748.)

(605 ILCS 10/35) (from Ch. 121, par. 100-35)
Sec. 35. (a) The sum of $1,914,000 is hereby appropriated from the Road Fund to The Illinois State Toll Highway Authority for the purpose of paying the ordinary and contingent expenses of the Authority necessary to finance engineering and traffic studies to determine the feasibility of constructing additional toll highways within the State of Illinois, to determine routes therefor, to prepare for a successful marketing of bonds to finance construction of the additional toll highways, and for the purpose of compensating all persons who must be employed for such purposes.
(b) Compensation of employees devoting their entire time in coordinating the necessary information and in determining the feasibility of constructing additional toll highways within the State of Illinois shall be paid from the amount herein appropriated, and in the case of any employee who is devoting part time to the coordination and procuring of the necessary material for a determination as to whether or not additional toll highways shall be constructed within the State of Illinois shall be paid from the amount herein appropriated, to the extent of the time devoted to such work, it being the intent and purpose that each employee account for the time so spent to be paid from this appropriation, to the end that no charges or expenses of any kind shall be made to any of the funds or accounts created by virtue of the issuing of bonds under "An Act in relation to the construction, operation, regulation and maintenance of a system of toll highways and to create The Illinois State Toll Highway Commission and to define its powers and duties and to repeal an Act therein named", approved July 13, 1953, as amended, except those necessary to the maintenance, administration and operation of the existing toll highway constructed under the provisions of the act.
(c) The amount appropriated herein shall be repaid by the Authority as provided by Section 18 of this Act.
(Source: Laws 1968, p. 199.)



605 ILCS 15/ - Dirksen Memorial Highway Act.

(605 ILCS 15/0.01) (from Ch. 121, par. 388)
Sec. 0.01. Short title. This Act may be cited as the Dirksen Memorial Highway Act.
(Source: P.A. 86-1324.)

(605 ILCS 15/1) (from Ch. 121, par. 389)
Sec. 1. That part of Interstate Route 74 of the National System of Interstate and Defense Highways which is in the State of Illinois is designated as the Everett McKinley Dirksen Memorial Highway. Appropriate plaques may be erected by the Department of Transportation in rest areas along this route in recognition of this designation.
(Source: P.A. 81-840.)



605 ILCS 20/ - Peerson Memorial Highway Act.

(605 ILCS 20/0.01) (from Ch. 121, par. 389.9)
Sec. 0.01. Short title. This Act may be cited as the Peerson Memorial Highway Act.
(Source: P.A. 86-1324.)

(605 ILCS 20/1) (from Ch. 121, par. 390)
Sec. 1. That part of Illinois Route 71 which begins at the southern city limits of Ottawa, Illinois and ends with the intersection of Route 71 and Illinois Route 47 is designated as the Cleng Peerson Memorial Highway. Appropriate plaques may be erected by the Department of Transportation in rest areas along this route in recognition of the designation.
(Source: P.A. 79-369.)



605 ILCS 25/ - Jolliet - Marquette Trail Act.

(605 ILCS 25/0.01) (from Ch. 121, par. 390.9)
Sec. 0.01. Short title. This Act may be cited as the Jolliet - Marquette Trail Act.
(Source: P.A. 86-1324.)

(605 ILCS 25/1) (from Ch. 121, par. 391)
Sec. 1. Certain portage trails in Illinois between the City of Chicago and the City of Joliet which are locally marked are designated the "Jolliet - Marquette Trail - Route of the Voyageurs" and certain scenic all-weather routes in Illinois now existing and bordering the east and west banks of the Illinois River between the City of Joliet and the City of Grafton and designated the "Illinois River Road - Route of the Voyageurs", as herein described.
The Eastern "Illinois River Road - Route of the Voyageurs" is designated as follows:
Starting at the junction of US 6 and Ill. 7 at Joliet, US 6 through Channahon, Morris, Seneca, Marseilles, and Ottawa to its junction with Ill. 71; Ill. 71 through Starved Rock State Park and Oglesby, west through Cedar Point, Standard, Granville, and Mark to its junction with Ill. 26 at Hennepin; Ill. 26 south through Lacon, Spring Bay and Bay View Gardens to its junction with Ill. 116 north of East Peoria; Ill. 116 to its junction with Ill. 29 in East Peoria; Ill. 29 south through Creve Coeur to CH 16 (Manito Road) one mile south of Pekin; CH 16 west through Manito to Ill. 97 to Havana; Ill. 97 west to its junction with Ill. 78; Ill. 78 south through Bath to CH 7 (Beardstown Road) south of Chandlerville; CH 7 west through Beardstown to US 67 and Ill. 100 south of Beardstown; Ill. 100 south through Bluffs to its junction with US 36; US 36 east to FA 155; FA 155 south through Hillview and Eldred to its junction with Ill. 100 and 16; Ill. 100 and 16 south to its junction with Ill. 100; Ill. 100 south through Nutwood and Rosedale and bordering the west and south boundaries of Pere Marquette State Park to Grafton.
The Western "Illinois River Road - Route of the Voyageurs" is designated as follows:
Starting at the junction of US 6 and Ill. 7 in Joliet, US 6 south and west through Channahon, Morris, and Marseilles to Ill. 23 in Ottawa; Ill. 23 south to FAS 261 in Ottawa; FAS 261 west through Naplate to CH 34 at Buffalo Rock State Park; CH 34 west to its junction with Ill. 178; Ill. 178 north through Utica to its junction with US 6; US 6 west through LaSalle and Peru to its junction with Ill. 29 in Spring Valley; Ill. 29 west and south through DePue, Bureau Junction, Henry, Sparland, and Chillicothe to its point of merger with US 24 on Jefferson Avenue in Peoria; US 24 southwest through Bartonville, Kingston Mines, and Banner to its junction with Ill. 78 and 97; Ill. 78 and 97 south to its junction with US 136; US 136 west to its junction with Ill. 100; Ill. 100 southwest through Enion, Mabletown, Bluff City, Sheldon Grove, Browning, and Frederick to its junction with Ill. 103 and US 67; US 67 and Ill. 100 south to its junction with Ill. 100. Ill. 100 south through Bluffs and Oxville to its junction with US 36; west on US 36 and Ill. 100 through Florence to Detroit; (Alternate route through Brown County from the junction of US 67 and Ill. 100: Ill. 103 west to CH 9 west of Sugar Grove; CH 9 south through LaGrange and across Ill. 99 to Ch 21 in Chambersburg; CH 21 south to CH 2 in Valley City; CH 2 west to CH 14 in Griggsville; CH 14 south to its junction with US 36 and Ill. 100 in Detroit); Ill. 100 south at Detroit through Milton, Pearl, and Kampsville to Hardin; Ill. 100 east across the Illinois River to East Hardin and south through Nutwood and Rosedale and bordering the west and south boundaries of Pere Marquette State Park to Grafton; (Alternate route from Hardin to Grafton: CH 1 south and east through Brussels to the Grafton Free Ferry across the Illinois River to Ill. 100; Ill. 100 east of Grafton).
(Source: P.A. 79-820.)

(605 ILCS 25/2) (from Ch. 121, par. 392)
Sec. 2. Appropriate plaques may be erected by the Department of Transportation and local agencies in their respective jurisdictions along the "Illinois River Road - Route of the Voyageurs" between the City of Joliet and the City of Grafton in recognition of this designation.
(Source: P.A. 89-229, eff. 1-1-96.)



605 ILCS 30/ - Bikeway Act.

(605 ILCS 30/0.01) (from Ch. 121, par. 600)
Sec. 0.01. Short title. This Act may be cited as the Bikeway Act.
(Source: P.A. 86-1324.)

(605 ILCS 30/1) (from Ch. 121, par. 601)
Sec. 1. Legislative declarations and findings. The General Assembly declares that since a third of the population owns bicycles, there is an urgent need for safe bikeways, for the use of both children and adults for transportation, healthy exercise and recreation.
The General Assembly finds that to coordinate plans for bikeways most effectively with those of the State and local governments as they affect roads, streets, schools, parks, and other publicly owned lands, lands not owned by a municipality, local unit of government, county, or the State of Illinois or one of its agencies or authorities by agreement, abandoned roadbeds and conservation areas, while maximizing the benefits from the use of tax dollars, a single State agency, eligible to receive federal matching funds, should be designated to establish and maintain a State-wide bikeways program.
(Source: P.A. 88-676, eff. 12-14-94.)

(605 ILCS 30/2) (from Ch. 121, par. 602)
Sec. 2. Responsible agency; bikeways program; use of funds.
(a) The Department of Transportation of the State of Illinois, referred to in this Act as "the Department", is designated as the State agency responsible for developing and coordinating a State-wide bikeways program and shall officially designate bikeways throughout the State.
For purposes of this Act, "bikeways program" includes, but is not limited to: surveys, safety measures, demonstration projects, research, education, proposed legislation, utilization of existing streets and walkways, provision of bicycle paths to and from schools affording a minimum of hazard from automobiles, provision of comfort stations and weather shelters, provision of facilities in connection with commuter railroads to facilitate the use of bicycles by commuters in traveling to and from the railroad stations, and promulgation of standards, security measures and regulations for the registration and use of bicycles.
The Department and, with the Department's approval, the county board of any county or the corporate authorities of any municipality, conservation district, park district, or forest preserve district are hereby authorized to expend funds appropriated for purposes of this Act to acquire right-of-way, plan, locate, relocate, construct, reconstruct, maintain, alter, improve, vacate, and regulate the use of officially designated bikeways. For purposes of this Act a bikeway may be (1) a shared facility whereby both vehicles and bicycles may operate on the through lanes, parking lanes or shoulders of a street or highway, (2) a pathway on a street or highway right-of-way, on public land other than a street or highway right-of-way, or on lands not owned by a municipality, local unit of government, county, or the State of Illinois or one of its agencies or authorities by agreement with the owner for a minimum duration of 20 years. Property interests acquired for projects constructed under the terms of this Act shall not restrict the access, use or enjoyment of the bikeways by the public consistent with regulation by the agency of government with jurisdiction over each bikeway and shall protect the public investment for the useful life of the bikeways.
(b) Notwithstanding the requirement of paragraph 2(a) that any agreement for the acquisition of a property interest in lands not owned by a municipality, local unit of government, county, or the State of Illinois or one of its agencies or authorities shall be for a duration of not less than 20 years, the county board of a county with a population over 500,000 may also enter into agreements with a minimum duration of 5 years with any public utility or railroad for the use of any right-of-way of that public utility in excess of 60 feet in width or railroad right-of-way in the county as a bikeway. The county board shall have the authority to proceed under the terms of any such agreement for the construction and maintenance of the bikeway and shall have the authority to treat the construction and maintenance as it would for construction and maintenance of county highways including the use of any funds toward the bikeway construction and maintenance that are generally available for the construction and maintenance of county highways. The bikeway construction and maintenance shall be supervised by the county engineer. The county board has the authority to adopt an ordinance to regulate the use of the bikeways. Bikeways to be funded by the county may include segments in the railroad or utility corridor that otherwise meet the criteria of subsection (a) of this Section. Any bikeway constructed by a county under this subsection under an agreement with a public utility or railroad with a duration of less than 20 years shall not receive any support with funds appropriated to the Department.
(Source: P.A. 88-502; 88-676, eff. 12-14-94.)

(605 ILCS 30/3) (from Ch. 121, par. 603)
Sec. 3. The annual appropriation to the Department for purposes of this Act shall include funds for the development of bicycle paths and a State-wide bikeways program in this State. In addition, the Department may accept and expend federal funds granted for bikeway purposes.
(Source: P.A. 78-850.)

(605 ILCS 30/4) (from Ch. 121, par. 604)
Sec. 4. In expending funds available for purposes of this Act, the Department shall cooperate with municipalities, townships, counties, road districts, park districts and other appropriate agencies and organizations and, where possible and practicable, shall allocate its expenditures among the several regions of the State, proportionally to the bicycling population.
The Secretary of Transportation shall serve as chairman of and shall at least quarterly convene an interagency council on the bikeways program, comprised of the Director of Natural Resources, the Director of Commerce and Economic Opportunity, the State Superintendent of Education, a county engineer or county superintendent of highways chosen by the statewide association of county engineers, a representative of the Cook County Forest Preserve District, and the Secretary of Transportation, for the purpose of determining policy and priorities in effectuating the purposes of this Act.
(Source: P.A. 94-793, eff. 5-19-06.)



605 ILCS 105/ - Bridge Construction Act.

(605 ILCS 105/0.01) (from Ch. 121, par. 191)
Sec. 0.01. Short title. This Act may be cited as the Bridge Construction Act.
(Source: P.A. 86-1324.)

(605 ILCS 105/1) (from Ch. 121, par. 192)
Sec. 1. That the assent of the State of Illinois is hereby given any corporation or association organized under the laws of this state, and subject thereto, to construct bridges across navigable rivers in this state, and upon the boundaries thereof, whenever authorized by the Congress of the United States, under such conditions and restrictions as the Congress may impose: Provided, that whenever any state bordering on the Ohio or Mississippi river has refused or neglected, and shall continue to refuse or neglect to grant privileges similar to those granted by this act, or has repealed, or shall hereafter repeal, any charter of any bridge company, organized for the purpose of building a bridge across the Ohio river or the Mississippi river, the provisions of this act shall not apply to the construction of any bridge not now commenced from any such state into this state, and no bridge shall hereafter be commenced and built into this state, or made to connect with any railroad in this state across the Ohio river or the Mississippi river from any state which has repealed or may hereafter repeal the charter of any bridge company, organized to build a bridge across the Ohio or Mississippi river, until the law repealing such bridge charter shall be repealed by such state.
(Source: Laws 1889, p. 62.)



605 ILCS 110/ - Bridge Pier Protection Act.

(605 ILCS 110/1) (from Ch. 121, par. 193a)
Sec. 1. Every person, firm or corporation owning, leasing or managing any bridge over a navigable portion of the Illinois River shall construct and maintain in good repair, contiguous to the channel of the river, adequate pier protection for the piers of such bridge, of modern construction, and adequate to meet navigation requirements existing at the time or reasonably to be expected in the future during the life of such piers.
(Source: Laws 1941, vol. 1, p. 1091.)

(605 ILCS 110/1.1) (from Ch. 121, par. 193a.1)
Sec. 1.1. Short title. This Act may be cited as the Bridge Pier Protection Act.
(Source: P.A. 86-1324.)



605 ILCS 115/ - Toll Bridge Act.

(605 ILCS 115/0.01) (from Ch. 137, par. 0.01)
Sec. 0.01. Short title. This Act may be cited as the Toll Bridge Act.
(Source: P.A. 86-1324.)

(605 ILCS 115/1) (from Ch. 137, par. 1)
Sec. 1. No toll bridge shall be established or erected across any lake, river, creek or other water course in this state without the consent of the county board of the county in which the same is to be established or erected.
(Source: R.S. 1874, p. 1059.)

(605 ILCS 115/2) (from Ch. 137, par. 2)
Sec. 2. Any person or corporation may petition the county board for leave to establish and erect a toll bridge, and if said board shall deem such bridge necessary, it may authorize the establishment and erection thereof upon such terms and conditions as it shall deem for the public good: Provided, that no bridge shall be constructed over any navigable water without a suitable draw for the passage of water-craft, nor in such manner as to interfere with navigation.
(Source: R.S. 1874, p. 1059.)

(605 ILCS 115/3) (from Ch. 137, par. 3)
Sec. 3. When the bridge is to be established between two counties, the petition shall be addressed to the county boards of both counties, and the consent of each of said boards shall be necessary to authorize the erection or establishment of such bridge.
(Source: R.S. 1874, p. 1059.)

(605 ILCS 115/4) (from Ch. 137, par. 4)
Sec. 4. No such consent shall be given unless the petitioner shall have given notice of his intended application in some newspaper published in the county, for at least four weeks, successively, next preceding the session of the county board at which the application is made; or, if no newspaper is published in such county, by posting notices in four public places therein, at least four weeks previous to such session. When the application is to several county boards, the notice shall be given in each county. At least four weeks' notice of such intended application shall be given in writing to the owners of the land adjoining to or embracing the water course over which such bridge is to be erected: Provided, that such written notice need not be given to any owner not residing in the state, or who cannot, upon due inquiry, be found.
(Source: R.S. 1874, p. 1059.)

(605 ILCS 115/5) (from Ch. 137, par. 5)
Sec. 5. The proprietors of lands adjoining to, or embracing the water course over which a toll bridge is proposed to be established, shall have the preference, if they will apply before such privilege shall have been granted to any person or corporation.
(Source: R.S. 1874, p. 1059.)

(605 ILCS 115/6) (from Ch. 137, par. 6)
Sec. 6. Any county board granting permission to erect any such bridge may require of the person or corporation to which such permission is granted, bonds in such sum, upon such conditions, and with such security as it shall deem proper, and may insert therein a provision for the payment of any damages that any person may sustain by reason of the construction of such bridge; and any person so damaged may bring suit thereon for his own use.
(Source: R.S. 1874, p. 1059.)

(605 ILCS 115/7) (from Ch. 137, par. 7)
Sec. 7. The county board shall fix the rates of toll, and may from time to time, alter and change the same, and in case of the neglect of the owner of the bridge to keep the same in proper repair and safe for the crossing of persons and property, may prohibit the taking of toll.
The General Assembly finds that electronic toll collection systems in Illinois should be standardized to promote safety, efficiency, and traveler convenience. If electronic toll collection is used on such bridge, the county shall cause the configuration of the electronic toll collection system to be compatible with the electronic toll collection system used by the Illinois State Toll Highway Authority. The municipality may enter into an intergovernmental agreement with the Illinois State Toll Highway Authority to provide for such compatibility or to have the Authority provide electronic toll collection or toll violation enforcement services. Any toll bridges in Winnebago County that are in operation and collecting tolls on the effective date of this amendatory Act of the 97th General Assembly are exempt from the provisions of the Act.
(Source: P.A. 97-252, eff. 8-4-11.)

(605 ILCS 115/8) (from Ch. 137, par. 8)
Sec. 8. Every person or corporation owning or operating any toll bridge, shall keep a list of the legal rates of toll, printed or written in a legible hand, constantly posted up in some public place, at or near the toll gate, or place where toll is collected. If any such person or corporation shall fail to comply with the provisions of this section, he shall, for every day such list is not posted up, forfeit $10 to the county.
(Source: R.S. 1874, p. 1059.)

(605 ILCS 115/9) (from Ch. 137, par. 9)
Sec. 9. Every person or corporation who shall take or demand any greater rate of toll for the passage of any person or property over any bridge than is allowed by law, shall, for each offense, forfeit and pay to the party aggrieved the sum of $5, and such additional amount as shall have been illegally taken.
(Source: R.S. 1874, p. 1059.)

(605 ILCS 115/10) (from Ch. 137, par. 10)
Sec. 10. Every toll bridge shall be built with a good and substantial railing or siding, at least four and a half feet high, and no toll shall be collected for passing any bridge that has not such railing or siding.
(Source: R.S. 1874, p. 1059.)

(605 ILCS 115/12) (from Ch. 137, par. 12)
Sec. 12. Every person or corporation owning or operating a bridge over any navigable water course shall keep the channel thereof, above and below the bridge, free and clear from all deposits in any wise prejudicial to the navigation thereof, which may be formed or occasioned by the erection of such bridge.
(Source: R.S. 1874, p. 1059.)

(605 ILCS 115/13) (from Ch. 137, par. 13)
Sec. 13. Every person who shall willfully break, throw, draw or injure any gate erected on any toll bridge, or shall forcibly or fraudulently pass over any such bridge without having first paid or tendered the legal toll, shall be deemed guilty of a petty offense, and upon conviction shall be fined, in addition to the damage resulting from such wrongful act, in any sum not exceeding ten dollars.
(Source: P.A. 89-657, eff. 8-14-96)

(605 ILCS 115/14) (from Ch. 137, par. 14)
Sec. 14. When it shall be necessary, for the establishment, erection, repair, extension or reconstruction of any toll bridge of public utility (including all necessary approaches thereto) that may be authorized to be established or erected pursuant to this act, or which may have been heretofore erected, to take or damage private property therefor, the same may be done, and the compensation therefor ascertained, in the manner then provided by law for the exercise of the right of eminent domain.
(Source: R.S. 1874, p. 1059.)

(605 ILCS 115/15) (from Ch. 137, par. 15)
Sec. 15. Whenever the county board of any county shall deem it for the public interest that any toll bridge in such county should be made a free bridge, it may take and condemn the same for that purpose, in the manner then provided by law for the exercise of the right of eminent domain. If the bridge is situated in two counties, such right may be exercised, and the proceedings had in behalf of such counties, jointly.
(Source: R.S. 1874, p. 1059.)

(605 ILCS 115/16)
Sec. 16. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)



605 ILCS 120/ - Illinois Adopt-A-Highway Act.

(605 ILCS 120/1)
Sec. 1. Short title. This Act may be cited as the Illinois Adopt-A-Highway Act.
(Source: P.A. 87-1118.)

(605 ILCS 120/5)
Sec. 5. Purpose. The Adopt-A-Highway program allows private citizens to support municipal, township, and county anti-litter efforts by allowing groups to adopt a section of highway for the purpose of litter collection. The following Sections set forth the uniform guidelines and requirements for the administration of Adopt-A-Highway programs in the State of Illinois.
(Source: P.A. 87-1118.)

(605 ILCS 120/10)
Sec. 10. Definitions. For purposes of this Act:
"Group" means members or employees of civic or not-for-profit organizations, and commercial or private enterprises, who have requested to participate, or are participating in, an Adopt-A-Highway program.
"Litter" means any unsightly or offensive matter that may include, but is not limited to, disposable packaging, containers, cans, bottles, paper, ashes, and cigar and cigarette butts. Litter does not include hazardous, heavy, large items, or carcasses.
"Group coordinator" means the individual selected by a group to serve as its liaison with a sponsoring jurisdiction.
"Group president" means the individual who is the recognized leader, president, or chairman for a group.
"Adopted section" means a length of municipal, township, county, or State right-of-way identified by the sponsoring jurisdiction as a safe, adoptable section of right-of-way for adoption by a group. Sections of rights-of-way may be determined inappropriate for adoption for safety reasons. No interstate highway shall be an adopted section.
"Director" means the designee or designees for any municipality, township, or county who has responsibility for the administration of a jurisdiction's Adopt-A-Highway programs.
"Sponsoring jurisdiction" means the Illinois Department of Transportation or any municipality, township, or county that establishes Adopt-A-Highway programs within its jurisdictional area.
(Source: P.A. 89-229, eff. 1-1-96.)

(605 ILCS 120/15)
Sec. 15. Participation in Adopt-A-Highway Program. Groups may apply to a sponsoring jurisdiction for participation in the jurisdiction's Adopt-A-Highway program. The sponsoring jurisdiction shall establish the terms and procedures groups must follow in applying for participation in the Adopt-A-Highway program.
(Source: P.A. 87-1118.)

(605 ILCS 120/20)
Sec. 20. Agreement.
(a) The sponsoring jurisdiction shall have sole responsibility in determining whether an application is rejected or accepted. If an application is approved, the group coordinator and group president shall execute a written agreement with the sponsoring jurisdiction that provides for the group's participation in the Adopt-A-Highway program.
(b) The agreement shall be in the form prescribed by the sponsoring jurisdiction and shall, at a minimum, contain the following:
(1) an acknowledgment by the group of the hazardous

nature of the work involved in participating in the Adopt-A-Highway program;

(2) an agreement to comply with the terms and

conditions in the Act and any other terms and conditions required by the sponsoring jurisdiction;

(3) an agreement that the volunteers or the

volunteer's agents shall assume all liability for and hold the State and the State's agents or employees harmless from any and all claims of action resulting from the group's volunteers or agents work in the program, except for the negligent acts of the State, and the State's agents or employees;

(4) an agreement that the volunteers or the

volunteer's agents shall assume all liability for and hold the sponsoring jurisdiction and the sponsoring jurisdiction's agents or employees harmless from any and all claims of action resulting from the group's volunteers or agents work in the program, except for the negligent acts of the sponsoring jurisdiction and the sponsoring jurisdiction's agents or employees;

(5) an agreement that the members of the group are

jointly and severally bound by the terms and conditions set forth in the agreement; and

(6) the respective responsibilities of the group and

the sponsoring jurisdiction as contained in Sections 25 and 30 of this Act.

(Source: P.A. 87-1118.)

(605 ILCS 120/25)
Sec. 25. Responsibilities of the group. Groups participating in an Adopt-A-Highway program shall:
(1) be required to obey and abide by all laws and

regulations relating to safety and any other terms and conditions as required by the sponsoring jurisdiction;

(2) provide one adult supervisor for every 5 youths

when persons under age 18 are present on an adopted section;

(3) not allow a person under the age of 10 to be a

member of the group who would be volunteering for the purpose of litter collection;

(4) require all group members to attend a safety

meeting conducted by the group before participation in any litter collection along an adopted section;

(5) require the group coordinator, or designee, to

conduct group safety meetings and to receive safety training as required by the sponsoring jurisdiction;

(6) adopt a section for a minimum of 2 years;
(7) collect litter along an adopted section 4 times a

year, or as required by the director;

(8) require the group coordinator to provide prior

notice, as required by the director, whenever the group intends to collect litter along its adopted section;

(9) require group members to properly wear any safety

apparel provided by the sponsoring jurisdiction while collecting litter on an adopted section;

(10) be responsible for prohibiting members from

possessing, consuming, or being under the influence of alcohol or drugs while on an adopted section;

(11) maintain a first-aid kit and an adequate supply

of drinking water while members are collecting litter along an adopted section;

(12) place litter in trashbags provided by the

sponsoring jurisdiction and place filled trashbags at a location on the adopted section as designated by the director; and

(13) not subcontract or assign its duties or

responsibilities to any other group or organization.

(Source: P.A. 87-1118.)

(605 ILCS 120/30)
Sec. 30. Responsibilities of the sponsoring jurisdiction. The sponsoring jurisdiction shall:
(1) determine the specific section of right-of-way

that is adopted;

(2) erect a sign that conforms with Section 35 at

each end of an adopted section with the name or acronym of the group displayed;

(3) provide a group with garbage bags;
(4) provide a group with safety apparel and signs

cautioning the public, if required by the sponsoring jurisdiction; and

(5) remove filled garbage bags from an adopted

section as soon as practical after litter collection has occurred, and shall otherwise be responsible for removing litter from adopted sections only under unusual circumstances such as to remove large, heavy, or hazardous items.

(Source: P.A. 87-1118.)

(605 ILCS 120/35)
Sec. 35. Signs. Adopt-A-Highway signs shall be uniform Statewide in terms of shape, color, text, and location. The Illinois Department of Transportation shall develop and announce standards for Adopt-A-Highway signs within 90 days of the effective date of this Act. Nothing in this Act shall prohibit the sponsoring jurisdiction and the Illinois Department of Transportation from working cooperatively to carry out the intent of the Adopt-A-Highway Program.
(Source: P.A. 87-1118.)

(605 ILCS 120/40)
Sec. 40. Safety training. The sponsoring jurisdiction shall develop the safety training programs that are to be utilized by group coordinators in compliance with Section 25 of this Act. Safety training programs shall be appropriate for the various types of roadway that may be adopted within a jurisdiction.
(Source: P.A. 87-1118.)

(605 ILCS 120/45)
Sec. 45. Other conditions.
(a) A sponsoring jurisdiction may establish other procedures and requirements for the administration of its Adopt-A-Highway programs. The procedures and requirements shall not be inconsistent with any provision of this Act.
(b) The sponsoring jurisdiction shall have the right to terminate an agreement if a group does not meet the terms and conditions of its agreement, or if the group's involvement in the Adopt-A-Highway program is inconsistent with any other restrictions or limitations established by the sponsoring jurisdiction.
(c) No part of this Act shall prevent the execution of intergovernmental agreements.
(Source: P.A. 87-1118.)

(605 ILCS 120/50)
Sec. 50. Penalty for Litter Control Act violation.
(a) An individual convicted of violating Section 4 or Section 5 of the Litter Control Act by disposing of litter upon a public highway may be required to adopt for 30 days a designated portion of that highway, including the site where the offense occurred.
(b) Item (2) of Section 30 of this Act does not apply when an individual is required to adopt a portion of a highway under this Section.
(Source: P.A. 94-1044, eff. 1-1-07.)

(605 ILCS 120/100)
Sec. 100. This Act takes effect upon becoming law.
(Source: P.A. 87-1118.)



605 ILCS 125/ - Roadside Memorial Act.

(605 ILCS 125/1)
Sec. 1. Short title. This Act may be cited as the Roadside Memorial Act.
(Source: P.A. 95-398, eff. 1-1-08.)

(605 ILCS 125/5)
Sec. 5. Purpose of the Roadside Memorial program. The Roadside Memorial program is intended to raise public awareness of impaired driving by emphasizing the dangers while affording families an opportunity to remember the victims of crashes involving impaired drivers.
(Source: P.A. 95-398, eff. 1-1-08.)

(605 ILCS 125/10)
Sec. 10. Definitions. As used in this Act:
"Department" means the Department of Transportation.
"DUI memorial marker" means a marker on a highway in this State commemorating one or more persons who died as a proximate result of a crash caused by a driver under the influence of alcohol, other drug or drugs, intoxicating compound or compounds, or any combination thereof.
"Qualified relative" means: an immediate relative of the deceased, by marriage, blood, or adoption, such as his or her spouse, son, daughter, mother, father, sister, or brother; a stepmother, stepfather, stepbrother, or stepsister of the deceased; or a person with whom the deceased was in a domestic partnership or civil union as recognized by a State or local law or ordinance.
"Supporting jurisdiction" means the Department or any municipality, township, or county that establishes a Roadside Memorial program within its jurisdictional area.
(Source: P.A. 95-398, eff. 1-1-08.)

(605 ILCS 125/15)
Sec. 15. Participation in the Roadside Memorial program.
(a) A qualified relative of a victim may make a request for the installation of a memorial marker in a supporting jurisdiction using an application developed by the supporting jurisdiction. The supporting jurisdiction shall have sole responsibility for determining whether a request for a DUI memorial marker is rejected or accepted.
(b) An application for a DUI memorial marker may be submitted by a qualified relative with regard to any crash that occurred on or after January 1, 1990.
(c) If there is any opposition to the placement of a DUI memorial marker by any qualified relative of any decedent involved in the crash, the supporting jurisdiction shall deny the request.
(d) The supporting jurisdiction shall deny the request or, if a DUI memorial marker has already been installed, may remove the marker, if the qualified relative has provided false or misleading information in the application.
(e) The qualified relative shall agree not to place or encourage the placement of flowers, pictures, or other items at the crash site.
(f) A DUI memorial marker shall not be erected for a deceased driver involved in a fatal crash who is shown by toxicology reports to have been in violation of State DUI law, unless the next of kin of any other victim or victims killed in the crash consent in writing to the erection of the memorial marker.
(Source: P.A. 95-398, eff. 1-1-08; 95-873, eff. 8-21-08.)

(605 ILCS 125/20)
Sec. 20. DUI memorial markers.
(a) A DUI memorial marker shall consist of a white on blue panel bearing the message "Please Don't Drink and Drive". At the request of the qualified relative, a separate panel bearing the words "In Memory of (victim's name)", followed by the date of the crash that was the proximate cause of the loss of the victim's life, shall be mounted below the primary panel.
(b) A DUI memorial marker may memorialize more than one victim who died as a result of the same DUI-related crash. If one or more additional DUI crash deaths subsequently occur in close proximity to an existing DUI memorial marker, the supporting jurisdiction may use the same marker to memorialize the subsequent death or deaths, by adding the names of the additional persons.
(c) A DUI memorial marker shall be maintained for at least 2 years from the date the last person was memorialized on the marker.
(d) The supporting jurisdiction has the right to install a marker at a location other than the location of the crash or to relocate a marker due to restricted room, property owner complaints, interference with essential traffic control devices, safety concerns, or other restrictions. In such cases, the sponsoring jurisdiction may select an alternate location.
(e) The Department shall secure the consent of any municipality before placing a DUI memorial marker within the corporate limits of the municipality.
(f) A fee in an amount to be determined by the supporting jurisdiction may be paid in whole or in part from the Roadside Memorial Fund if moneys are made available by the Department of Transportation from that Fund or may be charged to the qualified relative to the extent moneys from that Fund are not made available. The fee shall not exceed the costs associated with the fabrication, installation, and maintenance of the DUI memorial marker.
(Source: P.A. 95-398, eff. 1-1-08; 96-667, eff. 8-25-09.)

(605 ILCS 125/23)
Sec. 23. (Repealed).
(Source: P.A. 97-1150, eff. 1-24-13. Repealed internally, eff. 12-31-12.)

(605 ILCS 125/23.1)
Sec. 23.1. Fatal accident memorial marker program.
(a) The fatal accident memorial marker program is intended to raise public awareness of reckless driving by emphasizing the dangers while affording families an opportunity to remember the victims of crashes involving reckless drivers.
(b) As used in this Section, "fatal accident memorial marker" means a marker on a highway in this State commemorating one or more persons who died as a proximate result of a crash caused by a driver who committed an act of reckless homicide in violation of Section 9-3 or 9-3.2 of the Criminal Code of 1961 or the Criminal Code of 2012 or who otherwise caused the death of one or more persons through the operation of a motor vehicle.
(c) For purposes of the fatal accident memorial marker program in this Section, the provisions of Section 15 of this Act applicable to DUI memorial markers shall apply the same to fatal accident memorial markers.
(d) A fatal accident memorial marker shall consist of a white on blue panel bearing the message "Reckless Driving Costs Lives". At the request of the qualified relative, a separate panel bearing the words "In Memory of (victim's name)", followed by the date of the crash that was the proximate cause of the loss of the victim's life, shall be mounted below the primary panel.
(e) A fatal accident memorial marker may memorialize more than one victim who died as a result of the same crash. If one or more additional deaths subsequently occur in close proximity to an existing fatal accident memorial marker, the supporting jurisdiction may use the same marker to memorialize the subsequent death or deaths, by adding the names of the additional persons.
(f) A fatal accident memorial marker shall be maintained for at least 2 years from the date the last person was memorialized on the marker.
(g) The supporting jurisdiction has the right to install a marker at a location other than the location of the crash or to relocate a marker due to restricted room, property owner complaints, interference with essential traffic control devices, safety concerns, or other restrictions. In these cases, the sponsoring jurisdiction may select an alternate location.
(h) The Department shall secure the consent of any municipality before placing a fatal accident memorial marker within the corporate limits of the municipality.
(i) A fee in an amount to be determined by the supporting jurisdiction shall be charged to the qualified relative. The fee shall not exceed the costs associated with the fabrication, installation, and maintenance of the fatal accident memorial marker.
(j) The provisions of this Section shall apply to any fatal accident marker constructed on or after January 1, 2013.
(Source: P.A. 98-334, eff. 8-13-13.)

(605 ILCS 125/25)
Sec. 25. Rules. The Department shall adopt rules regarding implementation of this Act. These rules shall be consistent with this Act and with federal regulations.
(Source: P.A. 95-398, eff. 1-1-08.)

(605 ILCS 125/99)
Sec. 99. Effective date. This Act takes effect January 1, 2008.
(Source: P.A. 95-398, eff. 1-1-08.)



605 ILCS 127/ - Heroes Way Designation Program Act.

(605 ILCS 127/1)
Sec. 1. Short title. This Act may be cited as the Heroes Way Designation Program Act.
(Source: P.A. 99-802, eff. 1-1-17.)

(605 ILCS 127/5)
Sec. 5. Purpose. This Act establishes a designation program, to be known as the "Heroes Way Designation Program", to honor the fallen Illinois heroes who have been killed in action while performing active military duty with the United States Armed Forces.
(Source: P.A. 99-802, eff. 1-1-17.)

(605 ILCS 127/10)
Sec. 10. Definitions. As used in this Act:
"Department" means the Illinois Department of Transportation.
"Secretary" means the Secretary of the Illinois Department of Transportation.
"United States Armed Forces" means any branch of the United States Military, including National Guard and military reserve components.
(Source: P.A. 99-802, eff. 1-1-17.)

(605 ILCS 127/15)
Sec. 15. Heroes Way Designation Program.
(a) Any person who is related by marriage, adoption, or consanguinity within the second degree to a member of the United States Armed Forces who was killed in action while performing active military duty with the Armed Forces, and who was a resident of this State at the time he or she was killed in action, may apply for a designation allowing the placement of an honorary sign alongside roads designated under the provisions of this Act.
(b) The honorary signs may be placed upon interstate or state-numbered highway interchanges or upon bridges or segments of highway under the jurisdiction of the Department according to the provisions of this Section, and any applicable federal and State limitations or conditions on highway signage, including location and spacing.
(c) Any person described under subsection (a) of this Section who desires to have an interstate or state-numbered highway interchange or bridge or segment of highway under the jurisdiction of the Department designated after his or her family member shall petition the Department by submitting an application in a form prescribed by the Secretary. The form shall include the amount of the fee under subsection (d) of this Section. The application must meet the following requirements:
(1) describe the interstate or state-numbered

highway interchange or bridge or segment of highway under the jurisdiction of the Department for which the designation is sought and the proposed name of the interchange, bridge, or relevant segment of highway. The application shall include the name of at least one current member of the General Assembly who will sponsor the designation. The application may contain written testimony for support of the designation;

(2) a signed form, prescribed by the Secretary,

certifying that the applicant is related by marriage, adoption, or consanguinity within the second degree to the member of the United States Armed Forces who was killed in action; and

(3) the name of the member of the United States

Armed Forces for whom the designation is sought must be listed on the National Gold Star Family Registry.

(d) After determining that the petitioner meets all of the application requirements of subsection (c), the Department shall submit a recommendation containing the proposed designations to the sponsor in the General Assembly named in the application. The Department shall be notified upon the approval or denial of a proposed designation. Upon the approval of a proposed designation, the petitioner shall submit a fee to be determined by the Secretary to cover the costs of constructing and maintaining the proposed signs on the interchange, bridge, or segment of highway. The fee shall not exceed the cost of constructing and maintaining each sign.
(e) The Department shall give notice of any proposed designation under this Section on the Department's official public website.
(f) Two signs shall be erected for each interchange, bridge, or segment of highway designation processed under this Section.
(g) No interchange, bridge, or segment of highway may be named or designated under this Section if it carries an existing designation. A designated member of the United States Armed Forces shall not be eligible for more than one interchange, bridge, or segment of highway designation under this Section.
(h) All moneys received by the Department for the construction and maintenance of interchange, bridge, or segment of highway signs shall be deposited in the "Road Fund" of the State treasury.
(i) The documents and fees required under this Section shall be submitted to the Department.
(Source: P.A. 99-802, eff. 1-1-17.)



605 ILCS 130/ - Public Private Agreements for the Illiana Expressway Act.

(605 ILCS 130/1)
Sec. 1. Short title. This Act may be cited as the Public Private Agreements for the Illiana Expressway Act.
(Source: P.A. 96-913, eff. 6-9-10.)

(605 ILCS 130/5)
Sec. 5. Legislative findings.
(a) The State of Illinois and the State of Indiana are engaged in collaborative planning efforts to build a new interstate highway connecting Interstate Highway 55 in northeastern Illinois to Interstate Highway 65 in northwestern Indiana to serve the public at large.
(b) The Illiana Expressway will promote development and investment in the State of Illinois and serve as a critical transportation route in the region.
(c) Public private agreements between the State of Illinois and one or more private entities to develop, finance, construct, manage, or operate the Illiana Expressway have the potential of maximizing value and benefit to the People of the State of Illinois and the public at large.
(d) Public private agreements may enable the Illiana Expressway to be developed, financed, constructed, managed, or operated in an entrepreneurial and business-like manner.
(e) In the event the State of Illinois enters into one or more public private agreements to develop, finance, construct, manage, or operate the Illiana Expressway, the private parties to the agreements should be accountable to the People of Illinois through a comprehensive system of oversight, regulation, auditing, and reporting.
(f) It is the intent of this Act to use Illinois design professionals, construction companies, and workers to the greatest extent permitted by law by offering them the right to compete for this work.
(Source: P.A. 96-913, eff. 6-9-10.)

(605 ILCS 130/10)
Sec. 10. Definitions. As used in this Act:
"Agreement" means a public private agreement.
"Contractor" means a person that has been selected to enter or has entered into a public private agreement with the Department on behalf of the State for the development, financing, construction, management, or operation of the Illiana Expressway pursuant to this Act.
"Department" means the Illinois Department of Transportation.
"Illiana Expressway" means the fully access-controlled interstate highway connecting Interstate Highway 55 in northeastern Illinois to Interstate Highway 65 in northwestern Indiana, which may be operated as a toll or non-toll facility.
"Metropolitan planning organization" means a metropolitan planning organization designated under 23 U.S.C. Section 134.
"Offeror" means a person that responds to a request for proposals under this Act.
"Person" means any individual, firm, association, joint venture, partnership, estate, trust, syndicate, fiduciary, corporation, or any other legal entity, group, or combination thereof.
"Public private agreement" means an agreement or contract between the Department on behalf of the State and all schedules, exhibits, and attachments thereto, entered into pursuant to a competitive request for proposals process governed by the Illinois Procurement Code and rules adopted under that Code and this Act, for the development, financing, construction, management, or operation of the Illiana Expressway pursuant to this Act.
"Revenues" means all revenues including but not limited to income; user fees; earnings; interest; lease payments; allocations; moneys from the federal government, the State, and units of local government, including but not limited to federal, State, and local appropriations, grants, loans, lines of credit, and credit guarantees; bond proceeds; equity investments; service payments; or other receipts arising out of or in connection with the financing, development, construction, management, or operation of the Illiana Expressway.
"State" means the State of Illinois.
"Secretary" means the Secretary of the Illinois Department of Transportation.
"Unit of local government" has the meaning ascribed to that term in Article VII, Section 1 of the Constitution of the State of Illinois, and, for purposes of this Act, includes school districts.
"User fees" means the tolls, rates, fees, or other charges imposed by the State or the contractor for use of all or part of the Illiana Expressway.
(Source: P.A. 96-913, eff. 6-9-10.)

(605 ILCS 130/15)
Sec. 15. Public private agreement authorized.
(a) Notwithstanding any provision of law to the contrary, the Department on behalf of the State may, pursuant to a competitive request for proposals process governed by the Illinois Procurement Code and rules adopted under that Code and this Act, enter into one or more public private agreements with one or more contractors to develop, finance, construct, manage, or operate the Illiana Expressway on behalf of the State, and further pursuant to which the contractors may receive certain revenues including user fees in consideration of the payment of moneys to the State for that right.
(b) Before taking any action in connection with the development, financing, maintenance, or operation of the Illiana Expressway that is not authorized by an interim agreement under Section 30 of this Act, a contractor shall enter into a public private agreement.
(c) The term of a public private agreement, including all extensions, shall be no more than 99 years.
(d) The term of a public private agreement may be extended but only if the extension is specifically authorized by the General Assembly by law.
(Source: P.A. 96-913, eff. 6-9-10.)

(605 ILCS 130/17)
Sec. 17. Procurement; prequalification. The Department may establish a process for prequalification of offerors. If the Department does create such a process, it shall: (i) provide a public notice of the prequalification at least 30 days prior to the date on which applications are due; (ii) set forth requirements and evaluation criteria in order to become prequalified; (iii) determine which offerors that have submitted prequalification applications, if any, meet the requirements and evaluation criteria; and (iv) allow only those offerors that have been prequalified to respond to the request for proposals.
(Source: P.A. 96-913, eff. 6-9-10.)

(605 ILCS 130/20)
Sec. 20. Procurement; request for proposals process.
(a) Notwithstanding any provision of law to the contrary, the Department on behalf of the State shall select a contractor through a competitive request for proposals process governed by the Illinois Procurement Code and rules adopted under that Code and this Act.
(b) The competitive request for proposals process shall, at a minimum, solicit statements of qualification and proposals from offerors.
(c) The competitive request for proposals process shall, at a minimum, take into account the following criteria:
(1) The offeror's plans for the Illiana Expressway

project;

(2) The offeror's current and past business practices;
(3) The offeror's poor or inadequate past performance

in developing, financing, constructing, managing, or operating highways or other public assets;

(4) The offeror's ability to meet and past

performance in meeting or exhausting good faith efforts to meet the utilization goals for business enterprises established in the Business Enterprise for Minorities, Women, and Persons with Disabilities Act;

(5) The offeror's ability to comply with and past

performance in complying with Section 2-105 of the Illinois Human Rights Act; and

(6) The offeror's plans to comply with the Business

Enterprise for Minorities, Women, and Persons with Disabilities Act and Section 2-105 of the Illinois Human Rights Act.

(d) The Department shall retain the services of an advisor or advisors with significant experience in the development, financing, construction, management, or operation of public assets to assist in the preparation of the request for proposals.
(e) The Department shall not include terms in the request for proposals that provide an advantage, whether directly or indirectly, to any contractor presently providing goods, services, or equipment to the Department.
(f) The Department shall select at least 2 offerors as finalists. The Department shall submit the offerors' statements of qualification and proposals to the Commission on Government Forecasting and Accountability and the Procurement Policy Board, which shall, within 30 days of the submission, complete a review of the statements of qualification and proposals and, jointly or separately, report on, at a minimum, the satisfaction of the criteria contained in the request for proposals, the qualifications of the offerors, and the value of the proposals to the State. The Department shall not select an offeror as the contractor for the Illiana Expressway project until it has received and considered the findings of the Commission on Government Forecasting and Accountability and the Procurement Policy Board as set forth in their respective reports.
(g) Before awarding a public private agreement to an offeror, the Department shall schedule and hold a public hearing or hearings on the proposed public private agreement and publish notice of the hearing or hearings at least 7 days before the hearing and in accordance with Section 4-219 of the Illinois Highway Code. The notice must include the following:
(1) the date, time, and place of the hearing and the

address of the Department;

(2) the subject matter of the hearing;
(3) a description of the agreement that may be

awarded; and

(4) the recommendation that has been made to select

an offeror as the contractor for the Illiana Expressway project.

At the hearing, the Department shall allow the public to be heard on the subject of the hearing.
(h) After the procedures required in this Section have been completed, the Department shall make a determination as to whether the offeror should be designated as the contractor for the Illiana Expressway project and shall submit the decision to the Governor and to the Governor's Office of Management and Budget. After review of the Department's determination, the Governor may accept or reject the determination. If the Governor accepts the determination of the Department, the Governor shall designate the offeror for the Illiana Expressway project.
(Source: P.A. 100-391, eff. 8-25-17.)

(605 ILCS 130/25)
Sec. 25. Provisions of the public private agreement.
(a) The public private agreement shall include all of the following:
(1) the term of the public private agreement that is

consistent with Section 15 of this Act;

(2) the powers, duties, responsibilities,

obligations, and functions of the Department and the contractor;

(3) compensation or payments to the Department, if

applicable;

(4) compensation or payments to the contractor;
(5) a provision specifying that the Department:
(A) has ready access to information regarding the

contractor's powers, duties, responsibilities, obligations, and functions under the public private agreement;

(B) has the right to demand and receive

information from the contractor concerning any aspect of the contractor's powers, duties, responsibilities, obligations, and functions under the public private agreement; and

(C) has the authority to direct or countermand

decisions by the contractor at any time;

(6) a provision imposing an affirmative duty on the

contractor to provide the Department with any information the contractor reasonably believes the Department would want to know or would need to know to enable the Department to exercise its powers, carry out its duties, responsibilities, and obligations, and perform its functions under this Act or the public private agreement or as otherwise required by law;

(7) a provision requiring the contractor to provide

the Department with advance notice of any decision that bears significantly on the public interest so the Department has a reasonable opportunity to evaluate and countermand that decision pursuant to this Section;

(8) a requirement that the Department monitor and

oversee the contractor's practices and take action that the Department considers appropriate to ensure that the contractor is in compliance with the terms of the public private agreement;

(9) the authority of the Department to enter into

contracts with third parties pursuant to Section 50 of this Act;

(10) a provision governing the contractor's authority

to negotiate and execute subcontracts with third parties;

(10.5) a provision stating that, in the event that

the contractor does not have a subcontract with a design-build entity in effect at the time of execution of the public-private agreement by the Department, the contractor must follow a selection process that is, to the greatest extent possible, identical to the selection process contained in the Design-Build Procurement Act;

(11) the authority of the contractor to impose user

fees and the amounts of those fees, including the authority of the contractor to use congestion pricing, pursuant to which higher tolls rates are imposed during times or in locations of increased congestion;

(12) a provision governing the deposit and allocation

of revenues including user fees;

(13) a provision governing rights to real and

personal property of the State, the Department, the contractor, and other third parties;

(14) a provision stating that the contractor must,

pursuant to Section 75 of this Act, finance an independent audit if the construction costs under the contract exceed $50,000,000;

(15) a provision regarding the implementation and

delivery of a comprehensive system of internal audits;

(16) a provision regarding the implementation and

delivery of reports, which must include a requirement that the contractor file with the Department, at least on an annual basis, financial statements containing information required by generally accepted accounting principles (GAAP);

(17) procedural requirements for obtaining the prior

approval of the Department when rights that are the subject of the agreement, including but not limited to development rights, construction rights, property rights, and rights to certain revenues, are sold, assigned, transferred, or pledged as collateral to secure financing or for any other reason;

(18) grounds for termination of the agreement by the

Department or the contractor and a restatement of the Department's rights under Section 35 of this Act;

(19) a requirement that the contractor enter into a

project labor agreement pursuant to Section 100 of this Act;

(19.5) a provision stating that construction

contractors shall comply with the requirements of Section 30-22 of the Illinois Procurement Code pursuant to Section 100 of this Act;

(20) timelines, deadlines, and scheduling;
(21) review of plans, including development,

financing, construction, management, or operations plans, by the Department;

(22) inspections by the Department, including

inspections of construction work and improvements;

(23) rights and remedies of the Department in the

event that the contractor defaults or otherwise fails to comply with the terms of the agreement;

(24) a code of ethics for the contractor's officers

and employees; and

(25) procedures for amendment to the agreement.
(b) The public private agreement may include any or all of the following:
(1) a provision regarding the extension of the

agreement that is consistent with Section 15 of this Act;

(2) cash reserves requirements;
(3) delivery of performance and payment bonds or

other performance security in a form and amount that is satisfactory to the Department;

(4) maintenance of public liability insurance;
(5) maintenance of self-insurance;
(6) provisions governing grants and loans, pursuant

to which the Department may agree to make grants or loans for the development, financing, construction, management, or operation of the Illiana Expressway project from time to time from amounts received from the federal government or any agency or instrumentality of the federal government or from any State or local agency;

(7) reimbursements to the Department for work

performed and goods, services, and equipment provided by the Department; and

(8) all other terms, conditions, and provisions

acceptable to the Department that the Department deems necessary and proper and in the public interest.

(Source: P.A. 97-808, eff. 7-13-12; 98-595, eff. 6-1-14.)

(605 ILCS 130/30)
Sec. 30. Interim agreements.
(a) Prior to or in connection with the negotiation of the public private agreement, the Department may enter into an interim agreement with the contractor.
(b) The interim agreement may not authorize the contractor to perform construction work prior to the execution of the public private agreement.
(c) The interim agreement may include any or all of the following:
(1) Timelines, deadlines, and scheduling;
(2) Compensation including the payment of costs and

fees in the event the Department terminates the interim agreement or declines to proceed with negotiation of the public private agreement;

(3) A provision governing the contractor's authority

to commence activities related to the Illiana Expressway project including but not limited to project planning, advance right-of-way acquisition, design and engineering, environmental analysis and mitigation, surveying, conducting studies including revenue and transportation studies, and ascertaining the availability of financing;

(4) Procurement procedures;
(5) A provision governing rights to real and personal

property of the State, the Department, the contractor, and other third parties;

(6) All other terms, conditions, and provisions

acceptable to the Department that the Department deems necessary and proper and in the public interest.

(d) The Department may enter into one or more interim agreements with one or more contractors if the Department determines in writing that it is in the public interest to do so.
(Source: P.A. 96-913, eff. 6-9-10.)

(605 ILCS 130/35)
Sec. 35. Termination of the Public Private Agreement. The Department may terminate a public private agreement or interim agreement under Section 30 of this Act if the contractor or any executive employee of the contractor is found guilty of any criminal offense related to the conduct of its business or the regulation thereof in any jurisdiction. For purposes of this Section, an "executive employee" is the President, Chairman, Chief Executive Officer, or Chief Financial Officer; any employee with executive decision-making authority over the long-term or day-to-day affairs of the contractor; or any employee whose compensation or evaluation is determined in whole or in part by the award of the public private agreement.
(Source: P.A. 96-913, eff. 6-9-10.)

(605 ILCS 130/40)
Sec. 40. Public private agreement proceeds. After the payment of all transaction costs, including payments for legal, accounting, financial, consultation, and other professional services, all moneys received by the State as compensation for the public private agreement shall be deposited into the Illiana Expressway Proceeds Fund, which is hereby created as a special fund in the State treasury. Expenditures may be made from the Fund only in the manner as appropriated by the General Assembly by law.
(Source: P.A. 96-913, eff. 6-9-10.)

(605 ILCS 130/45)
Sec. 45. User fees. No user fees may be imposed by the contractor except as set forth in the public private agreement.
(Source: P.A. 96-913, eff. 6-9-10.)

(605 ILCS 130/47)
Sec. 47. Selection of professional design firms. Notwithstanding any provision of law to the contrary, the selection of professional design firms by the Department or the contractor shall comply with the Architectural, Engineering, and Land Surveying Qualifications Based Selection Act.
(Source: P.A. 96-913, eff. 6-9-10.)

(605 ILCS 130/50)
Sec. 50. Other contracts. The Department may, pursuant to the Illinois Procurement Code and rules adopted under that Code, award contracts for goods, services, or equipment to persons other than the contractor for goods, services, or equipment not provided for in the public private agreement.
(Source: P.A. 96-913, eff. 6-9-10.)

(605 ILCS 130/55)
Sec. 55. Planning for the Illiana Expressway project. The Illiana Expressway project shall be subject to all applicable planning requirements otherwise required by law, including land use planning, regional planning, transportation planning, and environmental compliance requirements.
(Source: P.A. 96-913, eff. 6-9-10.)

(605 ILCS 130/60)
Sec. 60. Illinois Department of Transportation; reporting requirements and information requests.
(a) The Department shall submit written monthly progress reports to the Procurement Policy Board and the General Assembly on the Illiana Expressway project. The report shall include the status of any public private agreements or other contracting and any ongoing or completed studies. The Procurement Policy Board may determine the format for the written monthly progress reports.
(b) The Department shall also respond promptly in writing to all inquiries and comments of the Procurement Policy Board with respect to any conduct taken by the Department to implement, execute, or administer the provisions of this Act.
(c) Upon request, the Department shall appear and testify before the Procurement Policy Board and produce information requested by the Procurement Policy Board.
(d) At least 30 days prior to the beginning of the Department's fiscal year, the Department shall prepare an annual written progress report on the Illiana Expressway project. The report shall include the status of any public private agreements or other contracting and any ongoing or completed studies. The report shall be delivered to the Procurement Policy Board and each county, municipality, and metropolitan planning organization whose territory includes or lies within 5 miles from a proposed or existing Illiana Expressway project site.
(Source: P.A. 96-913, eff. 6-9-10.)

(605 ILCS 130/65)
Sec. 65. Illinois Department of Transportation; publication requirements.
(a) The Department shall publish a notice of the execution of the public private agreement on its website and in a newspaper of general circulation within the county or counties whose territory includes or lies within 5 miles from a proposed or existing Illiana Expressway project site.
(b) The Department shall publish the full text of the public private agreement on its website.
(Source: P.A. 96-913, eff. 6-9-10.)

(605 ILCS 130/70)
Sec. 70. Electronic toll collection systems. Any electronic toll collection system used on the Illiana Expressway must be compatible with the electronic toll collection system used by the Illinois State Toll Highway Authority.
(Source: P.A. 96-913, eff. 6-9-10.)

(605 ILCS 130/75)
Sec. 75. Independent audits. If the public private agreement provides for the construction of all or part of the Illiana Expressway project and the estimated construction costs under the agreement exceed $50,000,000, the Department must also require the contractor to finance an independent audit of any and all traffic and cost estimates associated with the agreement as well as a review of all public costs and potential liabilities to which taxpayers could be exposed (including improvements to other transportation facilities that may be needed as a result of the agreement, failure by the contractor to reimburse the Department for services provided, and potential risk and liability in the event of default on the agreement or default on other types of financing). The independent audit must be conducted by an independent consultant selected by the Department.
(Source: P.A. 96-913, eff. 6-9-10.)

(605 ILCS 130/80)
Sec. 80. Property acquisition. The Department may acquire property for the Illiana Expressway project using the powers granted to it in the Illinois Highway Code and the Eminent Domain Act.
(Source: P.A. 96-913, eff. 6-9-10; 97-808, eff. 7-13-12.)

(605 ILCS 130/85)
Sec. 85. Rights of the Illinois Department of Transportation upon expiration or termination of the agreement.
(a) Upon the termination or expiration of the public private agreement, including a termination for default, the Department shall have the right to take over the Illiana Expressway project and to succeed to all of the right, title, and interest in the Illiana Expressway project, subject to any liens on revenues previously granted by the contractor to any person providing financing for the Illiana Expressway project.
(b) If the Department elects to take over the Illiana Expressway project as provided in subsection (a) of this Section, the Department may, without limitation, do the following:
(1) develop, finance, construct, maintain, or operate

the project, including through another public private agreement entered into in accordance with this Act; or

(2) impose, collect, retain, and use user fees, if

any, for the project.

(c) If the Department elects to take over the Illiana Expressway project as provided in subsection (a) of this Section, the Department may, without limitation, use the revenues, if any, for any lawful purpose, including to:
(1) make payments to individuals or entities in

connection with any financing of the Illiana Expressway project;

(2) permit a contractor or third party to receive

some or all of the revenues under the public private agreement entered into under this Act;

(3) pay development costs of the Illiana Expressway;
(4) pay current operation costs of the Illiana

Expressway; and

(5) pay the contractor for any compensation or

payment owing upon termination.

(d) All real property acquired as a part of the Illiana Expressway shall be held in the name of the State of Illinois upon termination of the Illiana Expressway project.
(e) The full faith and credit of the State or any political subdivision of the State or the Department is not pledged to secure any financing of the contractor by the election to take over the Illiana Expressway project. Assumption of development or operation, or both, of the Illiana Expressway project does not obligate the State or any political subdivision of the State or the Department to pay any obligation of the contractor.
(Source: P.A. 96-913, eff. 6-9-10.)

(605 ILCS 130/90)
Sec. 90. Standards for the Illiana Expressway project.
(a) The plans and specifications for the Illiana Expressway project must comply with:
(1) the Department's standards for other projects of

a similar nature or as otherwise provided in the public private agreement;

(2) the Professional Engineering Practice Act of

1989, the Structural Engineering Practice Act of 1989, the Illinois Architecture Practice Act of 1989, and the Illinois Professional Land Surveyor Act of 1989; and

(3) any other applicable State or federal standards.
(b) The Illiana Expressway constructed is considered to be part of the State highway system for purposes of identification, maintenance standards, and enforcement of traffic laws under the jurisdiction of the Department. The Department shall establish performance based standards for financial documents related to the Illiana Expressway.
(Source: P.A. 96-913, eff. 6-9-10.)

(605 ILCS 130/95)
Sec. 95. Financial arrangements.
(a) The Department may apply for, execute, or endorse applications submitted by contractors and other third parties to obtain federal, State, or local credit assistance to develop, finance, maintain, or operate the Illiana Expressway project.
(b) The Department may take any action to obtain federal, State, or local assistance for the Illiana Expressway project that serves the public purpose of this Act and may enter into any contracts required to receive the federal assistance. The Department may determine that it serves the public purpose of this Act for all or any portion of the costs of the Illiana Expressway project to be paid, directly or indirectly, from the proceeds of a grant or loan, line of credit, or loan guarantee made by a local, State, or federal government or any agency or instrumentality of a local, State, or federal government. Such assistance may include, but not be limited to, federal credit assistance pursuant to the Transportation Infrastructure Finance and Innovation Act (TIFIA).
(c) The Department may agree to make grants or loans for the development, financing, construction, management, or operation of the Illiana Expressway project from time to time, from amounts received from the federal, State, or local government or any agency or instrumentality of the federal, State, or local government.
(d) Any financing of the Illiana Expressway project may be in the amounts and subject to the terms and conditions contained in the public private agreement.
(e) For the purpose of financing the Illiana Expressway project, the contractor and the Department may do the following:
(1) propose to use any and all revenues that may be

available to them;

(2) enter into grant agreements;
(3) access any other funds available to the

Department; and

(4) accept grants from any public or private agency

or entity.

(f) For the purpose of financing the Illiana Expressway project, public funds may be used and mixed and aggregated with funds provided by or on behalf of the contractor or other private entities.
(g) For the purpose of financing the Illiana Expressway project, the Department is authorized to apply for, execute, or endorse applications for an allocation of tax-exempt bond financing authorization provided by Section 142(m) of the United States Internal Revenue Code, as well as financing available under any other federal law or program.
(h) Any bonds, debt, or other securities or other financing issued by or on behalf of a contractor for the purposes of a project undertaken pursuant to this Act shall not be deemed to constitute a debt of the State or any political subdivision of the State or a pledge of the faith and credit of the State or any political subdivision of the State.
(Source: P.A. 96-913, eff. 6-9-10; 97-808, eff. 7-13-12.)

(605 ILCS 130/100)
Sec. 100. Labor.
(a) The public private agreement shall require the contractor to enter into a project labor agreement.
(b) The public private agreement shall require all construction contractors to comply with the requirements of Section 30-22 of the Illinois Procurement Code as they apply to responsible bidders and to present satisfactory evidence of that compliance to the Department, unless the Illiana Expressway project is federally funded and the application of those requirements would jeopardize the receipt or use of federal funds in support of the Illiana Expressway project.
(Source: P.A. 96-913, eff. 6-9-10.)

(605 ILCS 130/105)
Sec. 105. Law enforcement.
(a) All law enforcement officers of the State and of each affected local jurisdiction have the same powers and jurisdiction within the boundaries of the Illiana Expressway as they have in their respective areas of jurisdiction.
(b) Law enforcement officers shall have access to the Illiana Expressway at any time for the purpose of exercising the law enforcement officers' powers and jurisdiction.
(c) The traffic and motor vehicle laws of the State of Illinois or, if applicable, any local jurisdiction shall be the same as those applying to conduct on highways in the State of Illinois or the local jurisdiction.
(d) Punishment for infractions and offenses shall be as prescribed by law for conduct occurring on highways in the State of Illinois or the local jurisdiction.
(Source: P.A. 96-913, eff. 6-9-10.)

(605 ILCS 130/110)
Sec. 110. Term of agreement; reversion of property to the Department.
(a) The Department shall terminate the contractor's authority and duties under the public private agreement on the date set forth in the public private agreement.
(b) Upon termination of the public private agreement, the authority and duties of the contractor under this Act cease, except for those duties and obligations that extend beyond the termination, as set forth in the public private agreement, and all interests in the Illiana Expressway shall revert to the Department.
(Source: P.A. 96-913, eff. 6-9-10.)

(605 ILCS 130/115)
Sec. 115. Additional powers of the Department with respect to the Illiana Expressway.
(a) The Department may exercise any powers provided under this Act in participation or cooperation with any governmental entity and enter into any contracts to facilitate that participation or cooperation. The Department shall cooperate with other governmental entities under this Act.
(b) The Department may make and enter into all contracts and agreements necessary or incidental to the performance of the Department's duties and the execution of the Department's powers under this Act. Except as otherwise required by law, these contracts or agreements are not subject to any approvals other than the approval of the Department, Governor, or federal agencies.
(c) The Department may pay the costs incurred under the public private agreement entered into under this Act from any funds available to the Department for the purpose of the Illiana Expressway under this Act or any other statute.
(d) The Department or other State agency may not take any action that would impair the public private agreement entered into under this Act, except as provided by law.
(e) The Department may enter into an agreement between and among the contractor, the Department, and the Department of State Police concerning the provision of law enforcement assistance with respect to the Illiana Expressway under this Act.
(f) The Department is authorized to enter into arrangements with the Illinois State Police related to costs incurred in providing law enforcement assistance under this Act.
(Source: P.A. 96-913, eff. 6-9-10.)

(605 ILCS 130/120)
Sec. 120. Prohibited local action; home rule. A unit of local government, including a home rule unit, may not take any action that would have the effect of impairing the public private agreement under this Act. This Section is a denial and limitation of home rule powers and functions under subsection (h) of Section 6 of Article VII of the Illinois Constitution.
(Source: P.A. 96-913, eff. 6-9-10.)

(605 ILCS 130/125)
Sec. 125. Powers liberally construed. The powers conferred by this Act shall be liberally construed in order to accomplish their purposes and shall be in addition and supplemental to the powers conferred by any other law. If any other law or rule is inconsistent with this Act, this Act is controlling as to any public private agreement entered into under this Act.
(Source: P.A. 96-913, eff. 6-9-10.)

(605 ILCS 130/130)
Sec. 130. Full and complete authority. This Act contains full and complete authority for agreements and leases with private entities to carry out the activities described in this Act. Except as otherwise required by law, no procedure, proceedings, publications, notices, consents, approvals, orders, or acts by the Department or any other State or local agency or official are required to enter into an agreement or lease.
(Source: P.A. 96-913, eff. 6-9-10.)

(605 ILCS 130/135)
Sec. 135. Severability. The provisions of this Act are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 96-913, eff. 6-9-10.)

(605 ILCS 130/905)
Sec. 905. (Amendatory provisions; text omitted).
(Source: P.A. 96-913, eff. 6-9-10; text omitted.)

(605 ILCS 130/910)
Sec. 910. (Amendatory provisions; text omitted).
(Source: P.A. 96-913, eff. 6-9-10; text omitted.)

(605 ILCS 130/915)
Sec. 915. (Amendatory provisions; text omitted).
(Source: P.A. 96-913, eff. 6-9-10; text omitted.)

(605 ILCS 130/920)
Sec. 920. (Amendatory provisions; text omitted).
(Source: P.A. 96-913, eff. 6-9-10; text omitted.)

(605 ILCS 130/925)
Sec. 925. (Amendatory provisions; text omitted).
(Source: P.A. 96-913, eff. 6-9-10; text omitted.)

(605 ILCS 130/930)
Sec. 930. (Amendatory provisions; text omitted).
(Source: P.A. 96-913, eff. 6-9-10; text omitted.)

(605 ILCS 130/935)
Sec. 935. (Amendatory provisions; text omitted).
(Source: P.A. 96-913, eff. 6-9-10; text omitted.)

(605 ILCS 130/940)
Sec. 940. (Amendatory provisions; text omitted).
(Source: P.A. 96-913, eff. 6-9-10; text omitted.)

(605 ILCS 130/945)
Sec. 945. (Amendatory provisions; text omitted).
(Source: P.A. 96-913, eff. 6-9-10; text omitted.)

(605 ILCS 130/999)
Sec. 999. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 96-913, eff. 6-9-10.)






Chapter 610 - RAILROADS

610 ILCS 5/ - Railroad Incorporation Act.

(610 ILCS 5/0.01) (from Ch. 114, par. 0.01)
Sec. 0.01. Short title. This Act may be cited as the Railroad Incorporation Act.
(Source: P.A. 86-1324.)

(610 ILCS 5/1) (from Ch. 114, par. 1)
Sec. 1. Any number of persons, not less than 5, may become an incorporated company for the purpose of constructing and operating any railroad in this state, and all railroads or transportation companies authorized to be incorporated and transact business in this state by virtue of this Act, are hereby authorized and empowered to purchase, own, operate and maintain any railroad sold or transferred under order or powers of sale or judgment of, or sale under foreclosure of mortgage or deed of trust, and corporations heretofore organized under the provisions of the Act hereby amended, their successors or assigns, shall have and possess all the powers and privileges conferred by this Act.
(Source: P.A. 84-1308.)

(610 ILCS 5/1.1) (from Ch. 114, par. 1.1)
Sec. 1.1. This Act does not apply to railroads incorporated after July 1, 1985, or to railroads which are reincorporated under the Business Corporation Act of 1983, as amended.
(Source: P.A. 84-796.)

(610 ILCS 5/2) (from Ch. 114, par. 2)
Sec. 2. Such persons shall organize by adopting and signing articles of incorporation, which shall be filed and recorded in the office of the Secretary of State and a copy thereof rendered in the office of the recorder of each county through or into which such railway is proposed to be run.
(Source: P.A. 83-358.)

(610 ILCS 5/3) (from Ch. 114, par. 3)
Sec. 3. Such articles shall contain:
First--The name of the proposed corporation.
Second--The places from and to which it is intended to construct the proposed railway.
Third--The place at which shall be established and maintained the principal business office of such proposed corporation.
Fourth--The time of the commencement and the period of the continuance of such proposed corporation.
Fifth--The amount of the capital stock of such corporation.
Sixth--The names and places of residence of the several persons forming the association for incorporation.
Seventh--The names of the members of the first board of directors, and in what officers or persons the government of the proposed corporation and the management of its affairs shall be vested.
Eighth--The number and amount of shares in the capital stock of such proposed corporation.
Ninth--The amount of the capital stock to be issued at once and the value of the consideration received or to be received for such shares of stock.
(Source: Laws 1933, p. 858.)

(610 ILCS 5/4) (from Ch. 114, par. 4)
Sec. 4. When the articles shall have been filed and recorded in the office of the Secretary of State, as aforesaid, the persons named as corporators therein shall thereupon become and be deemed a body corporate, and shall thereupon be authorized to proceed to carry into effect the objects set forth in such articles in accordance with the provisions of this Act. As such body corporate they shall have succession, and in their corporate name may sue and be sued, plead and be impleaded. The said corporation may have and use a common seal, which it may alter at pleasure; may declare the interests of its stockholders transferable; establish by-laws, and make all rules and regulations deemed necessary for the management of its affairs in accordance with law. A copy of any articles of incorporation filed and recorded in pursuance with this Act, or of the record thereof, and certified to be a copy by the Secretary of State, or his deputy, shall be presumptive evidence of the incorporation of such company, and of the facts therein stated.
(Source: Laws 1933, p. 858.)

(610 ILCS 5/5) (from Ch. 114, par. 5)
Sec. 5. No such corporation shall be formed to continue more than 50 years in the first instance, but any railroad company formed under any law of the state may be renewed from time to time, for periods not longer than 50 years: Provided, that three-fourths of the votes cast at any regular election for that purpose shall be in favor of such renewal, and those desiring a renewal shall agree to purchase the stock of those opposed thereto at its current value.
Whenever any such election is held by any railroad company, a certificate, showing the proceedings of the meeting and verified by the president or a vice president of the corporation and the secretary thereof, with the seal of the corporation, shall be filed and recorded in the office of the Secretary of State within 30 days after the meeting, and upon the filing of such certificate and the payment of the same fees as is provided for in the "Business Corporation Act of 1983", as amended, for filing articles of amendment and issuing a certificate of amendment, and the payment of recording fees as required for recording any other document in the office of the Secretary of State, the duration of such corporation shall thereby be extended, in accordance with the vote of the stockholders, for an additional period not longer than 50 years: Provided, in case where such renewal is of any railroad company previously incorporated under a special act of the Legislature, then such renewal and extension of such company shall be under and subject to all the provisions of the general laws of this state relating to railroads, and such company shall have such powers only as provided for in this act.
(Source: P.A. 83-1362.)

(610 ILCS 5/6) (from Ch. 114, par. 6)
Sec. 6. A copy of the by-laws of the corporation, duly certified, shall be recorded as provided for the recording of the articles of association in Section 2 of this act; and all amendments and additions thereto, duly certified, shall also be recorded as herein provided, within ninety days after the adoption thereof.
(Source: Laws 1871, p. 625.)

(610 ILCS 5/7) (from Ch. 114, par. 7)
Sec. 7. Every such corporation organized under the provisions of this act shall have and maintain a public office or place in this state for the transaction of its business, where transfers of all its stock shall be made, and in which shall be kept for public inspection, books, wherein shall be recorded the amount of capital stock subscribed and by whom, the names of the owners of its stock, the number of shares held by each person, and the number by which each of said shares is respectively designated, and the amounts owned by them respectively, the amount of stock paid in, and by whom, the transfers of said stock, the amount of its assets and liabilities, and the names and places of residence of all its officers.
(Source: Laws 1871, p. 625.)

(610 ILCS 5/8) (from Ch. 114, par. 8)
Sec. 8. All the corporate powers of every such corporation shall be vested in and be exercised by a board of directors, who shall be stockholders of the corporation, and shall be elected at the annual meetings of stockholders at the public office of such corporation within this state. The number of such directors, the manner of their election, and the mode of filling vacancies, shall be specified in the by-laws, and shall not be changed except at the annual meetings of the stockholders. The first board of directors shall classify themselves by lot in such manner that there shall be, as nearly as practicable, three directors in each class. Those belonging to the first class shall go out of office at the end of one year, those of the second class at the end of two years, and in like manner those of each class shall go out of office at the expiration of a number of years corresponding to the number of his class; and all vacancies occurring by reason of expiration of term shall be filled by election for a term of years equal to the number of classes.
(Source: Laws 1871, p. 625.)

(610 ILCS 5/9) (from Ch. 114, par. 9)
Sec. 9. A meeting may be called at any time during the interval between such annual meetings, by the directors, or by the stockholders owning not less than one-fourth of the stock, by giving thirty days' public notice of the time and place of such meeting in some newspaper published in each county through or into which the said railway shall run, or be intended to run, provided there be a newspaper published in each of the counties aforesaid; and if, at any such special meeting so called, a majority in value of the stockholders equal to two-thirds of the stock of such corporation, shall not be represented in person or by proxy, such meeting shall be adjourned from day to day, not exceeding three days, without transacting any business; and if, within said three days, two-thirds in value of such stock shall not be represented at such meeting, then the meeting shall be adjourned, and a new call may be given and notified as hereinbefore provided.
(Source: Laws 1871, p. 625.)

(610 ILCS 5/10) (from Ch. 114, par. 10)
Sec. 10. Meetings; access to records. At the regular annual meeting of the stockholders of any corporation organized under the provisions of this act, it shall be the duty of the president and directors to exhibit a full, distinct and accurate statement of the affairs of the corporation; and at any meeting of the stockholders, a majority of those present (in person or by proxy) may require similar statements from the president and directors, whose duty it shall be to furnish such statements when required.
At all general meetings of the stockholders, a majority in value of the stockholders of any such corporation may fix the rates of interest which shall be paid by the corporation for loans for the construction of such railway and its appendages, and the amount of such loans.
At any special meeting, by a two-thirds vote in value of all the stock, such stockholders may remove any president, director or other officer of such corporation, and elect others instead of those so removed.
All stockholders shall, at all reasonable hours, have access to and may examine all the books, records and papers of such corporation.
(Source: P.A. 88-45.)

(610 ILCS 5/11) (from Ch. 114, par. 11)
Sec. 11. In case it shall happen, at any time, that an election of directors shall not be made on the day designated by the by-laws of such corporation for that purpose, the corporation for such cause, shall not be dissolved, if within ninety days thereafter the stockholders shall meet and hold an election for directors in such manner as shall be provided by the by-laws of such corporation: Provided, that it shall require a majority in value of the stock of such corporation to elect any member of such board of directors, and a majority of such board of directors shall be citizens and residents of this state.
(Source: Laws 1871, p. 625.)

(610 ILCS 5/12) (from Ch. 114, par. 12)
Sec. 12. There shall be a president of such corporation, who shall be chosen by and from the board of directors, and such other subordinate officers as such corporation, by its by-laws, may designate, who may be elected or appointed, and shall perform such duties and be required to give such security for the faithful performance thereof as such corporation, by its by-laws, shall require, provided that it shall require a majority of the directors to elect or appoint any officer.
(Source: Laws 1871, p. 625.)

(610 ILCS 5/13) (from Ch. 114, par. 13)
Sec. 13. The directors of such corporation may require the subscribers to the capital stock of such corporation to pay the amount by them respectively subscribed, in such manner and in such installments as they may deem proper. If any stockholder shall neglect to pay any installment as required by a resolution or order of such board of directors, the said board shall be authorized to declare such stock and all previous payments thereon forfeited for the use of the corporation; but the said board of directors shall not declare such stock so forfeited until they shall have caused a notice in writing to be served on such stockholder personally, or by depositing the same in a post office, properly directed to the post office address of such stockholder, or if he be dead, to his legal representatives, with necessary postage for its transmittal properly prepaid, stating therein that in accordance with such resolution, or order, he is requested to make such payment, at a time and place and in the manner to be specified in such notice, and that if he fails to make the same in the manner requested, his stock and all previous payments thereon will be forfeited for the use of such corporation; and thereafter such corporation, should default in payment be made, may sell the same and issue new certificates of stock therefor: Provided, that the notice aforesaid shall be personally served or duly deposited, as above required, at least sixty days previous to the day on which such payment is required to be made.
(Source: Laws 1871, p. 625.)

(610 ILCS 5/13a) (from Ch. 114, par. 13a)
Sec. 13a. Any railroad corporation may, with the consent of the stockholders hereinafter stated, issue and sell, subject, however, to the provisions of the Illinois Securities Law and amendments thereto, under such restrictions and terms and for such consideration as the stockholders shall authorize, any part or all of its unissued stock, or additional stock authorized pursuant to the provisions of this Act, to employes of the corporation or of any subsidiary corporation, without first offering such stock for subscription to its stockholders. Such consent and authorization may be given at any annual or special meeting of the stockholders by the affirmative vote of two-thirds in amount of all the shares of stock outstanding and entitled to vote. If any stockholder not voting in favor of said issue and sale of stock to employes, so desires, he may, at such meeting, or within twenty days thereafter, object thereto in writing, to be filed with the secretary of the corporation and demand payment for the stock then held by him, in which case such stockholder or the corporation may at any time within sixty days after such meeting file a petition in the Circuit Court of the county in which the principal office of the corporation is located, asking for a finding and determination of the fair value of his shares of stock at the date of such stockholders' meeting.
The same procedure shall be followed upon the filing of such a petition, as near as may be, as is provided for other cases where a stockholder, who objects to a certain action of a corporation, is permitted to have the value of his stock fixed by the Circuit Court and is given the power to compel the corporation to buy the stock at that price. The value of such shares of stock at such date shall be their market value in case the stock of such corporation is listed upon any exchange. Upon payment by the corporation of the value of such shares of stock so determined such stockholder shall cease to have any interest in such shares or in the property of the corporation and his shares of stock shall be transferred to and may be held and disposed of by the corporation as it shall see fit. The corporation shall be liable for and shall pay to any such objecting stockholder the value of his shares of stock so determined.
(Source: Laws 1925, p. 513.)

(610 ILCS 5/14) (from Ch. 114, par. 14)
Sec. 14. The stock of such corporation shall be deemed personal estate and shall be transferable in the manner prescribed by the by-laws of such corporation. Where any such certificate of stock is signed by a transfer agent or a transfer clerk and by a registrar, the signature of any officer or officers of such corporation and the seal of the corporation upon such certificate may be facsimiles, engraved or printed; and if and when such certificate is issued and delivered the officer or officers whose signature or signatures, either actual or facsimile, appearing on such certificate have ceased to be such officer or officers, that fact shall not invalidate such stock certificate nor the signature or signatures thereon, provided the same is otherwise lawfully issued. No shares shall be transferable until all previous calls thereon shall have been paid; and it shall not be lawful for such corporation to loan any of its funds to any director or other officer thereof, or to permit them or any of them to use the same for other than the legitimate purposes of such corporation: Provided, however, that any railroad company incorporated and organized under any general or special law of this State, and operating a railroad which now connects or hereafter may connect at any point with any railroad of any other State, shall have power, acting by itself, or jointly with another company or companies, to own and hold stock and securities of the corporation owning said connecting road, or any part thereof; such ownership or holding to comprise at least two-thirds in amount of the stock of such corporation; but in case of the purchase of stock the company or companies so purchasing shall take and pay for all the shares of the company whose stock is so purchased that may be offered, and the terms of purchase of all shares shall be the same to all stockholders.
Provided further that such corporation shall have power to purchase, take, receive, subscribe for, or otherwise acquire, own, hold, vote, use, employ, sell, mortgage, loan, pledge, or otherwise dispose of, and otherwise use and deal in and with, shares or other interests in, or obligations of, other domestic or foreign corporations, associations, partnerships, or individuals, provided, however, that no corporation organized under the laws of this state or licensed to transact business in this state shall directly or indirectly own or control 15% or more of the voting shares of each of two or more banks or of a company which is a bank holding company as defined in "The Bank Holding Company Act of 1957", except to the extent permitted by the provisions of that Act and except that any such corporation may continue to own or control those voting shares it owns or controls on the effective date of this amendatory Act.
And provided further that such corporation shall have power to purchase, take, receive, or otherwise acquire, hold, own, pledge, transfer, or otherwise dispose of its own shares, provided that it shall not purchase, either directly or indirectly, its own shares when its net assets are less than the sum of its stated capital, its paid-in surplus, any surplus arising from unrealized appreciation in value or revaluation of its assets and any surplus arising from surrender to the corporation of any of its shares, or when by so doing its net assets would be reduced below such sum. Notwithstanding the foregoing limitations, a corporation may purchase or otherwise acquire its own shares for the purpose of:
(a) Eliminating fractional shares.
(b) Collecting or compromising claims of the corporation, or securing any indebtedness to the corporation previously incurred.
(c) Paying dissenting shareholders entitled to payment for their shares under the provisions of this Act.
(d) Effecting, subject to the other provisions of this Act, the retirement of its redeemable shares by redemption or by purchase at not to exceed the redemption price. No purchase of its own shares shall be made at a time when the corporation is insolvent or when such purchase would render the corporation insolvent.
(Source: Laws 1961, p. 479.)

(610 ILCS 5/15) (from Ch. 114, par. 15)
Sec. 15. In case the capital stock of any such corporation shall be found insufficient for constructing and operating its road, such corporation may, with the concurrence of two-thirds in value of all its stock, increase its capital stock, from time to time, to any amount required for the purpose aforesaid. Such increase shall be sanctioned by a vote, in person or by proxy, of two-thirds in amount of all the stock of such corporation, at a meeting of such stockholders called by the directors of the corporation for such purpose, by giving notice in writing to each stockholder, to be served personally or by depositing the same in a post office, directed to the post office address of each of said stockholders severally, with necessary postage for the transmittal of the same, prepaid, at least sixty days prior to the day appointed for such meeting, and by advertising the same in some newspaper published in each county through or into which the said road shall run or be intended to run (if any newspaper shall be published therein), at least sixty days prior to the day appointed for such meeting. Such notice shall state the time and place of the meeting, the object thereof, and the amount to which it is proposed to increase such capital stock; and at such meeting the corporate stock of such corporation may be so increased, by a vote of two-thirds in amount of the corporate stock of such corporation, to an amount not exceeding the amount mentioned in the notices so given. Should the directors of any corporation desire at any time to call a special meeting of the stockholders, for any other necessary purpose, the same may be done in the manner in this section provided, and if such meeting be attended by the owners of two-thirds in amount of the stock, in person or by proxy, any other necessary business of such corporation may be then transacted, except the altering, amending or adding to the by-laws of such corporation: Provided, such business shall have been specified in the notices given. And the proceedings of any such meeting shall be entered on the journal of the proceedings of such corporation. Every order or resolution increasing the capital stock of any such corporation shall be duly recorded as required in Section 2 of this act.
(Source: Laws 1871, p. 625.)

(610 ILCS 5/15.5) (from Ch. 114, par. 16)
Sec. 15.5. No person holding stock in any such corporation as executor, administrator, guardian or trustee, and no person holding such stock as collateral security, shall be personally subject to any liability as stockholders of such corporation; but the person pledging the stock shall be considered as holding the same, and shall be liable as a stockholder accordingly.
(Source: P.A. 87-895.)

(610 ILCS 5/16) (from Ch. 114, par. 17)
Sec. 16. Each stockholder of any corporation formed under the provisions of this act, shall be held individually liable to the creditors of such corporation to an amount not exceeding the amount unpaid on the stock held by him, for any and all debts and liabilities of such corporation, until the whole amount of the capital stock of such corporation so held by him shall have been paid.
(Source: Laws 1871, p. 625.)

(610 ILCS 5/17) (from Ch. 114, par. 18)
Sec. 17. If any such corporation shall be unable to agree with the owner for the purchase of any real estate required for the purposes of its incorporation, or the transaction of its business, or for its depots, station buildings, machine and repair shops, or for right of way or any other lawful purpose connected with or necessary to the building, operating or running of said road, such corporation may acquire such title in the manner that may be now or hereafter provided for by any law of eminent domain.
(Source: Laws 1871, p. 625.)

(610 ILCS 5/17.5)
Sec. 17.5. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(610 ILCS 5/18) (from Ch. 114, par. 19)
Sec. 18. Any such corporation may, by their agents and employees, enter upon and take from any land adjacent to its road, earth, gravel, stone, or other materials, except fuel and wood, necessary for the construction of such railway, paying, if the owner of such land and the said corporation can agree thereto, the value of such material taken and the amount of damage occasioned thereby to any such land or its appurtenances; and if such owner and corporation can not agree, then the value of such material, and the damage occasioned to such real estate, may be ascertained, determined and paid in the manner that may now or hereafter be provided by any law of eminent domain, but the value of such materials, and the damages to such real estate, shall be ascertained, determined and paid for before such corporation can enter upon or take the same.
(Source: Laws 1871, p. 625.)

(610 ILCS 5/19) (from Ch. 114, par. 20)
Sec. 19. Every corporation formed under this act shall, in addition to the powers hereinbefore conferred, have power:
1. To cause such examination and survey for its proposed railway to be made as may be necessary to the selection of the most advantageous route; and for such purpose, by its officers, agents or servants, may enter upon the lands or waters of any person or corporation, but subject to responsibility for all damages which shall be occasioned thereby.
2. To take and hold such voluntary grants of real estate and other property as shall be made to it, in aid of the construction and use of its railway, and to convey the same when no longer required for the uses of such railway, not incompatible with the terms of the original grant.
3. To purchase, hold and use all such real estate and other property as may be necessary for the construction and use of its railway, and the stations and other accommodations necessary to accomplish the object of its incorporation, and to convey the same when no longer required for the use of such railway.
4. To lay out its road, not exceeding one hundred feet in width, and to construct the same; and for the purpose of cuttings and embankments, to take as much more land as may be necessary for the proper construction and security of the railway; and to cut down any standing trees that may be in danger of falling upon or obstructing the railway, making compensation therefor in manner provided by law.
5. To construct its railway across, along or upon any stream of water, watercourse, street, highway, plank road, turnpike or canal, which the route of such railway shall intersect or touch; but such corporation shall restore the stream, watercourse, street, highway, plank road and turnpike thus intersected or touched, to its former state, or to such state as not unnecessarily to have impaired its usefulness, and keep such crossing in repair: Provided, that in no case shall any railroad company construct a roadbed without first constructing the necessary culverts or sluices, as the natural lay of the land requires for the necessary drainage thereof. Nothing in this act contained shall be construed to authorize the erection of any bridge, or any other obstruction, across or over any stream navigated by steamboats, at the place where any bridge or other obstructions may be proposed to be placed, so as to prevent the navigation of such stream; nor to authorize the construction of any railroad upon or across any street in any city, or incorporated town or village, without the assent of the corporation of such city, town or village, but in case of the constructing of the railway along highways, plank roads, turnpikes or canals, such railway shall either first obtain the consent of the lawful authorities having control or jurisdiction of the same, or condemn the same under the provisions of any eminent domain law now or hereafter in force in this state.
6. To cross, intersect, join and unite its railways with any other railway before constructed, at any point in its route, and upon the grounds of such other railway company, with the necessary turnouts, sidings and switches, and other conveniences, in furtherance of the objects of its connections; and every corporation whose railway is or shall be hereafter intersected by any new railway, shall unite with the corporation owning such new railway in forming such intersections and connections, and grant the facilities aforesaid; and if the two corporations cannot agree upon the amount of compensation to be made therefor, or the points and manner of such crossings and connections, the same shall be ascertained and determined in manner prescribed by law.
7. To receive and convey persons and property on its railway, by the power and force of steam or animals, or by any mechanical power.
8. To erect and maintain all necessary and convenient buildings and stations, fixtures and machinery, for the construction, accommodation and use of passengers, freights and business interests, or which may be necessary for the construction or operation of said railway.
9. To regulate the time and manner in which passengers and property shall be transported, and the compensation to be paid therefor, subject, nevertheless, to the provisions of any law that may now or hereafter be enacted.
10. From time to time, to borrow such sums of money as may be necessary for completing, finishing, improving or operating any such railway, and to issue and dispose of its bonds for any amount so borrowed, and to mortgage its corporate property and franchises to secure the payment of any debt contracted by such corporation for the purposes aforesaid; but the concurrence of the holders of two-thirds in amount of the stock of such corporation, to be expressed in the manner and under all the conditions provided in the fifteenth section of this act, shall be necessary to the validity of any such mortgage; and the order or resolution for such mortgage shall be recorded as provided in the second section of this act; and the directors of such corporation shall be empowered, in pursuance to any such order or resolution, to confer on any holder of any bond for money so borrowed, as above stated, the right to convert the principal due or owing thereon into stock of such corporation, at any time not exceeding 10 years after the date of such bond, under such regulations as may be provided in the by-laws of such corporation.
(Source: P.A. 84-551.)

(610 ILCS 5/20) (from Ch. 114, par. 21)
Sec. 20. The rolling stock and all other movable property belonging to any such corporation, shall be considered personal property, and shall be liable to execution and sale, in the same manner as the personal property of individuals.
(Source: Laws 1871, p. 625.)

(610 ILCS 5/21) (from Ch. 114, par. 22)
Sec. 21. No such corporation shall issue any stock or bonds, except for money, labor or property actually received and applied to the purposes for which such corporation was organized. All stock dividends, and other fictitious increase of the capital stock or indebtedness of any such corporation, shall be void.
(Source: Laws 1871, p. 625.)

(610 ILCS 5/22) (from Ch. 114, par. 23)
Sec. 22. No such corporation shall consolidate its capital stock with any other railway owning a parallel or competing line. And in no case shall any consolidation take place, except upon sixty days' notice thereof given, which notice shall be given in manner and form as prescribed in the fifteenth section of this act.
(Source: Laws 1871, p. 625.)

(610 ILCS 5/25) (from Ch. 114, par. 26)
Sec. 25. In all elections for directors or managers of such railway corporations every stockholder shall have the right to vote, in person or by proxy, for the number of shares of stock owned by him, for as many persons as there are directors or managers to be elected, or to cumulate said shares, and give one candidate as many votes as the number of directors, multiplied by the number of his shares of stock, shall equal; or to distribute them, on the same principle, among as many candidates as he shall think fit; and such directors or managers shall not be elected in any other manner.
(Source: Laws 1871, p. 625.)

(610 ILCS 5/25.5) (from Ch. 114, par. 27)
Sec. 25.5. In all cases when any corporation organized under this act to induce aid in its construction, either by donation or subscription to its capital stock, shall desire to fix the rates for any period of time for the transportation of passengers or freight, such corporation may adopt a resolution fixing such rates, and the time for which the same is to be fixed, and have the same recorded in the office of the recorder in the several counties through which the road is proposed to be run; and during the time for which they are fixed, said rates shall in no case be amended by said corporation or its successors: Provided, that said rates shall not exceed the rates allowed by law.
(Source: P.A. 87-895.)

(610 ILCS 5/26) (from Ch. 114, par. 28)
Sec. 26. If any railway corporation organized under this act, shall not, within two years after its articles of association shall be filed and recorded as provided in the second section of this act, begin the construction of its road, and expend thereon twenty-five per cent. on the amount of its capital, within five years after the date of its organization, or shall not finish the road and put it in operation within ten years from the time of filing its articles of association, as aforesaid, its corporate existence and powers shall cease.
(Source: Laws 1871, p. 625.)

(610 ILCS 5/27) (from Ch. 114, par. 29)
Sec. 27. An act entitled "An Act to amend 'an Act to provide for a general system of railroad incorporations,' approved November 5, 1849," approved February 13, 1857, and also all of an act entitled "An Act to provide for a general system of railroad incorporations," approved November 5, 1849, except the sections of the last named act numbered 34, 35, 36, 37, 38, 39, 40, 41, 42 and 45, and all laws in conflict with the provisions of this act, be and the same are hereby repealed: Provided, however, that all general laws of this state in relation to railroad corporations, and the powers and duties thereof, so far as the same are not inconsistent with the provisions of this act, shall remain in force and be applicable to railroad incorporations organized under this act. The repeal of the acts and parts of acts mentioned in this section shall not be construed so as to affect any rights acquired thereunder; but all corporations formed or attempted to be formed under such acts or parts of acts, notwithstanding any defects or omissions in their articles of association, may, if they will adopt or have adopted this act, be entitled to proceed thereunder, and have all the benefits of this act; and all such corporations that have adopted or that will adopt this act, are hereby declared legal and valid corporations, within the provisions of this act, from the date of the filing of their respective articles of association. The fixing of the termini by any such corporation shall have the same effect as if fixed by the General Assembly. All corporations to which this act shall apply shall be held liable for, and shall carry out and fulfill all contracts made by them, or for, or on their behalf, or of which they have received the benefit, whether such corporation, at the time of the making of such contract or contracts, was organized, or had attempted to organize, under the general laws of the State of Illinois, or not; whether said contract was for right of way work and labor done, or materials furnished, or for the running of trains or carrying passengers or freight upon such road, or upon any other road in connection therewith. If such corporation has or does take possession of or use such right of way, labor or material so furnished by other persons or corporations, it shall be evidence of its acceptance of such contract so entered into by such person or corporation with said persons or corporations for its benefit. The corporation upon failing to pay the sum as it ought equitably to pay for such right of way, labor or materials, or failing to carry out such contracts so made with persons or corporations, it shall be held liable in a civil action for the recovery of the value of said right of way, labor or materials, and for damages for non-fulfillment of such contract, in any court of competent jurisdiction in any county through which the road of such corporation may be located. This act shall not in any manner legalize the subscription of any township, county or city to the capital stock of any railroad company, nor authorize the issuing of any bonds by any township, city or county in payment of any subscription or donation.
(Source: P.A. 83-345.)



610 ILCS 10/ - Railroad Company Charter Change Act.

(610 ILCS 10/0.01) (from Ch. 114, par. 29.90)
Sec. 0.01. Short title. This Act may be cited as the Railroad Company Charter Change Act.
(Source: P.A. 86-1324.)

(610 ILCS 10/1) (from Ch. 114, par. 29a)
Sec. 1. That whenever the Board of Directors of any railroad company now organized or hereafter to be organized under the laws of this State, or of this State and any other State or States, may desire to change the name; to change the place of business; to enlarge or change the object for which such company was formed; to make any of the following changes in respect to its capital stock, issued or unissued, namely: To increase or decrease the capital stock; to change the number of shares of capital stock; to increase or decrease the par value of shares of capital stock; to provide for shares with par value, or shares without par value, or both, with such designations, relative rights, preferences, qualifications, limitations, restrictions, voting rights, values and interests of the shares of each class as said Board may specify; to provide or change the consideration for which the company may issue and sell its shares without par value, or to authorize the Board of Directors to fix such consideration from time to time; to change shares of any class into the same or a different number of shares of any other class or classes, including a change of shares with par value into shares without par value or a change of shares without par value into shares with par value; or to classify or reclassify the shares of capital stock; to increase or decrease the number of directors, to consolidate said company with any other corporation or corporations now existing or which may hereafter be organized; or to make any two or more of such changes; said Board may call a special meeting of the stockholders of said company for the purpose of submitting to a vote of such stockholders, the question of the approval of such change or changes, or may direct that such question be submitted to the stockholders at a regular annual meeting; Provided, that in changing the name of any company, under the provisions hereof, no name shall be assumed or adopted similar to or liable to be mistaken for the name of any other corporation organized under the laws of this State, without the consent of such other corporation; And provided further, that the provisions of this Act, in reference to the consolidation of corporations, shall apply only to corporations organized under the laws of one or more states for the purpose of constructing or operating a railroad or some purpose related thereto; and nothing herein shall be construed as authorizing any railroad corporation to consolidate its stock, property or franchises with any other railroad corporation owning a parallel or competing line.
(Source: Laws 1933, p. 388.)

(610 ILCS 10/1.1) (from Ch. 114, par. 29a.1)
Sec. 1.1. This Act does not apply to railroads incorporated after July 1, 1985, or to railroads which are reincorporated under the Business Corporation Act of 1983, as amended.
(Source: P.A. 84-796.)

(610 ILCS 10/2) (from Ch. 114, par. 29b)
Sec. 2. The special or annual meeting of the stockholders at which the question of the approval of such change or changes is to be submitted shall be called by delivering personally, or depositing in the post-office stamped and addressed to each stockholder at such address as appears upon the records of the company, at least thirty days before the time fixed for such meeting, a notice, stating the time, place and purposes of such meeting. A general notice of the time, place and purposes of such meeting shall also be published once a week for three weeks, prior to the time fixed for such meeting, in a newspaper published in or nearest the county in which the principal business office of said company is located; Provided, however, if any such change shall involve a consolidation or an increase of the capital stock of said company, at least sixty days' public notice thereof shall be given by publishing as above provided such a general notice of the time, place and object of the special or annual meeting of the stockholders of said company at which such change is to be considered, once at least sixty days prior to the time fixed for such meeting.
(Source: Laws 1933, p. 388.)

(610 ILCS 10/3) (from Ch. 114, par. 29c)
Sec. 3. At any such meeting, stockholders may vote in person or by proxy, each stockholder being entitled to one vote for each share of stock held by him, except as otherwise provided in the articles of incorporation or consolidation, and votes representing two-thirds of all the voting power of the outstanding stock of the company entitled to vote on any such change shall be necessary for the approval thereof; Provided, however, that for the approval of any such change in respect to the capital stock it shall also be necessary, if there be shares of more than one class outstanding, that votes representing at least a majority (or such greater proportion as the articles of incorporation or consolidation may require) of all the outstanding shares of each class be cast in favor of such approval.
(Source: Laws 1933, p. 388.)

(610 ILCS 10/4) (from Ch. 114, par. 29d)
Sec. 4. If at such annual or special meeting said changes, or any of them, be submitted to a vote, and if it shall appear that votes representing 2/3 of all the voting power of the outstanding stock of said company entitled to vote thereon and also, in the case of any such change in respect to the capital stock, that votes representing a majority (or such greater proportion as said articles may require) of all the outstanding shares of each class of stock of said company, are cast in favor of the approval of said changes or any of them, so submitted, a certificate setting forth such approval thereof, verified by the affidavit of the president or vice-president and under the corporate seal of said company, shall be filed in the office of the Secretary of State, and a like certificate filed for record in the office of the recorder of the county where the principal business office of such corporation is located. Upon the filing of the certificate in the office of the Secretary of State, the change or changes proposed and so approved at such meeting of the stockholders, shall be, and are hereby declared, accomplished, and the articles of incorporation or consolidation of the company shall be deemed to be amended in accordance with said vote of the stockholders:
Any such company authorized by its articles of incorporation or consolidation to have shares of capital stock without par value may, from time to time, issue and sell or otherwise dispose of any such shares for such consideration as may be provided for in said articles or as may be fixed by the board of directors pursuant to authority conferred by said articles. When the consideration for which any such share was authorized to be issued, shall have been received by the company, such share shall be deemed to be fully paid and non-assessable. The consideration received for any shares of capital stock without par value shall be truthfully stated, wherever required, in all papers required to be filed in the office of the Secretary of State, and in case such shares are issued for property, the appraised value of such property shall be given.
(Source: P.A. 83-358.)

(610 ILCS 10/7) (from Ch. 114, par. 29e)
Sec. 7. Such change or changes shall not affect suits pending in which such company, or such corporation or corporations, shall be parties, nor shall suits brought against any such company or corporations by its former name be abated for that cause.
(Source: Laws 1933, p. 388.)



610 ILCS 15/ - Railroad Stock Transfer Act.

(610 ILCS 15/0.01) (from Ch. 114, par. 29m)
Sec. 0.01. Short title. This Act may be cited as the Railroad Stock Transfer Act.
(Source: P.A. 86-1324.)

(610 ILCS 15/1) (from Ch. 114, par. 30)
Sec. 1. Each and every railroad corporation, organized or doing business in this state, under the laws or authority thereof, shall have and maintain a public office, or place in this state for the transaction of its business, where transfers of shares of its stock shall be made by such railroad corporation, upon the request of the owner of shares thereof, presenting the certificate thereof. Every such railroad corporation shall keep a book in which the transfers of shares of its stock shall be registered, and another book containing the names of its stockholders, which book shall be open to the examination of the stockholders.
(Source: Laws 1883, p. 128.)

(610 ILCS 15/1.1) (from Ch. 114, par. 30.1)
Sec. 1.1. This Act does not apply to railroads incorporated after July 1, 1985, or to railroads which are reincorporated under the Business Corporation Act of 1983, as amended.
(Source: P.A. 84-796.)

(610 ILCS 15/2) (from Ch. 114, par. 31)
Sec. 2.
For every year that any such railroad corporation fails to comply with the provisions of Section 1 it shall be guilty of a business offense and shall be fined not less than $4,000. In all cases under this act either party shall have the right of trial by jury.
(Source: P.A. 77-2197.)

(610 ILCS 15/3) (from Ch. 114, par. 32)
Sec. 3. The fines hereinbefore provided for, may be recovered in an ordinary civil action in the name of the People of the State of Illinois.
(Source: Laws 1935, p. 1112.)

(610 ILCS 15/4) (from Ch. 114, par. 33)
Sec. 4. The Illinois Commerce Commission shall investigate and ascertain whether the provisions of this act are violated by any railroad corporation. Whenever the facts warrant prosecution, the commission shall immediately cause suits to be commenced and prosecuted against any railroad corporation which has violated the provisions of this act. Actions may be instituted in any county through or into which the line of the corporation extends. Actions so commenced shall not be dismissed unless the commission and the attorney general shall consent thereto.
(Source: Laws 1943, vol. 1, p. 1049.)

(610 ILCS 15/5) (from Ch. 114, par. 34)
Sec. 5. All fines recovered under the provisions of this act shall be paid into the county treasury of the county in which the suit is tried, by the person collecting the same, in the manner now provided by law, to be used for county purposes.
(Source: Laws 1883, p. 128.)



610 ILCS 20/ - Railroad Borrowing Act.

(610 ILCS 20/0.01) (from Ch. 114, par. 34.9)
Sec. 0.01. Short title. This Act may be cited as the Railroad Borrowing Act.
(Source: P.A. 86-1324.)

(610 ILCS 20/1) (from Ch. 114, par. 35)
Sec. 1. That every railroad company organized under any law or laws of this state, in force before the first day of March, A. D. 1872, is hereby empowered from time to time to borrow such sums of money as may be necessary for completing, furnishing, improving or operating any such railroad, and to issue and dispose of its bonds for any amount so borrowed, and to mortgage its corporate property and franchises to secure the payment of any debt contracted by such corporation for the purposes aforesaid; but the concurrence of the holders of two-thirds in amount of the stock of such corporation--to be expressed in the manner hereinafter provided--shall be necessary to the validity of any such mortgage; and the order or resolution for such mortgage shall be recorded as provided in this act; and the directors of such corporation shall be empowered, in pursuance of any such order or resolution, to confer on any holder of any bond, for money so borrowed as aforesaid, the right to convert the principal due or owing thereon into stock of such corporation at any time not exceeding ten years after the date of such bond, under such regulation as may be provided in the by-laws of such corporation.
(Source: Laws 1873, p. 141.)

(610 ILCS 20/1.1) (from Ch. 114, par. 35.1)
Sec. 1.1. This Act does not apply to railroads incorporated after July 1, 1985, or to railroads which are reincorporated under the Business Corporation Act of 1983, as amended.
(Source: P.A. 84-796.)

(610 ILCS 20/2) (from Ch. 114, par. 36)
Sec. 2. The concurrence of the holders of at least two-thirds in amount of the capital stock of such corporation in the creation of any such debt and the execution of any such mortgages, shall be made manifest by the votes cast by such stockholders in person or by proxy, on the passage of appropriate orders or resolutions at a meeting of the stockholders of such corporation, called by the directors thereof for such purpose.
(Source: Laws 1873, p. 141.)

(610 ILCS 20/3) (from Ch. 114, par. 37)
Sec. 3. The directors of such corporation shall give notice of such meeting by causing written or printed notices thereof to be either personally served upon or duly mailed (postage prepaid) to such stockholders whose names and address shall be known to said directors, such notice to be so mailed at least sixty days before the time fixed for such meetings. The said notices shall state the time and place of such meeting and the purpose thereof, as well as the amount of the proposed indebtedness. The said directors shall also cause like notices to be inserted in some newspaper published in each county through which said road shall run, (if any newspaper shall be published therein) at least sixty days prior to the day appointed for such meeting.
(Source: Laws 1873, p. 141.)

(610 ILCS 20/4) (from Ch. 114, par. 38)
Sec. 4. When such meeting shall be held, the resolution or order authorizing the creation of such indebtedness, and the execution of the mortgage to secure the same, together with the result of the vote thereon, shall be recorded in the office of the recorder of each county through which said road shall run, and shall also be recorded in the office of the Secretary of State.
(Source: P.A. 83-358.)



610 ILCS 25/ - Railroad Consolidation Act.

(610 ILCS 25/0.01) (from Ch. 114, par. 38.9)
Sec. 0.01. Short title. This Act may be cited as the Railroad Consolidation Act.
(Source: P.A. 86-1324.)

(610 ILCS 25/1) (from Ch. 114, par. 39)
Sec. 1. Whenever any railroad which is situated partly in this state, and partly in one or more other states, and heretofore owned by a corporation formed by consolidation of railroad corporations of this and other states, has been sold pursuant to the judgment of any court of competent jurisdiction, and has been purchased as an entirety, and is now, or hereafter may be, held in the name or as the property of 2 or more corporations incorporated respectively under the laws of 2 or more of the states in which the railroad is situated, it shall be lawful for the corporation so created in this state to consolidate its property, franchises and capital stock with the property, franchises and capital stock of the corporation or corporations of such other state or states in which the remainder of such railroad is situated, and upon such terms as may be agreed upon between the directors, and approved by the stockholders owning not less than 2/3 in amount of the capital stock of such corporations. Such approval may be given by the stockholders of such corporation of this state at any time, in writing or by vote, at any annual or special meeting, upon 60 days' notice, given by publication in any newspaper published in the county where the general office of such company is situated, and such meeting is to be held. However, no consolidation shall take place with any railroad owning a parallel or competing line, and a majority of the directors of such consolidated company shall be citizens and residents of this state, and where the line of the road of the original company was located in this state, and aid in the construction thereof voted by any municipality by way of subscription or donation and received by the company, and the road as so located not yet completed, then the consolidated company shall have no power or right to change such line as so located in order to make it substantially different from the line so located at the time the aid was voted.
(Source: P.A. 84-1308.)

(610 ILCS 25/1.1) (from Ch. 114, par. 39.1)
Sec. 1.1. This Act does not apply to railroads incorporated after July 1, 1985, or to railroads which are reincorporated under the Business Corporation Act of 1983, as amended.
(Source: P.A. 84-796.)

(610 ILCS 25/2) (from Ch. 114, par. 40)
Sec. 2. Such consolidation shall take effect upon the filing and recording of such articles of consolidation in the office of the Secretary of State of the State of Illinois, and a certified copy thereof in the office of the recorder of the various counties in which said railroad is situated. A certified copy of such articles of consolidation, under seal of the Secretary of State, shall be deemed and taken to be prima facie evidence of the existence of such consolidated corporation.
(Source: Laws 1883, p. 124.)

(610 ILCS 25/3) (from Ch. 114, par. 41)
Sec. 3. Such consolidated corporation shall at all times keep a general office within this state, at which shall be kept a complete list of all stockholders of such corporation, their places of residence, the amount of stock owned by each, and where the stock of such corporation may be registered and transferred: Provided, that nothing contained in this bill shall be construed to impair or affect the rights of any party holding unsettled claims against any of the corporations to be consolidated.
(Source: Laws 1883, p. 124.)



610 ILCS 30/ - Railroad Interstate Line Consolidation Act.

(610 ILCS 30/0.01) (from Ch. 114, par. 41.9)
Sec. 0.01. Short title. This Act may be cited as the Railroad Interstate Line Consolidation Act.
(Source: P.A. 86-1324.)

(610 ILCS 30/1) (from Ch. 114, par. 42)
Sec. 1. When any railroad company, formed by the consolidation of a company or companies of this state with a company or companies of another state or states, shall make a further consolidation with a company or companies of another state or states owning a continuous and connected but not competing line, the constituent companies shall have power to fix by the agreement for such consolidation the terms and conditions upon which the same shall be made, which terms and conditions may include the payment or retirement of the preferred stock of either or both of the constituent companies, if they have such. And in case the new company shall issue preferred stock, the par value of the shares thereof may be fixed by the agreement of consolidation or by the resolution for the issue thereof without regard to the par value of shares of the common stock of such company.
(Source: P.A. 84-1308.)

(610 ILCS 30/1.1) (from Ch. 114, par. 42.1)
Sec. 1.1. This Act does not apply to railroads incorporated after July 1, 1985, or to railroads which are reincorporated under the Business Corporation Act of 1983, as amended.
(Source: P.A. 84-796.)



610 ILCS 35/ - Railroad Operative Contract Act.

(610 ILCS 35/0.01) (from Ch. 114, par. 42.9)
Sec. 0.01. Short title. This Act may be cited as the Railroad Operative Contract Act.
(Source: P.A. 86-1324.)

(610 ILCS 35/1) (from Ch. 114, par. 43)
Sec. 1. All railroad companies incorporated or organized under, or which may be incorporated or organized under the authority of the laws of this state, shall have power to make such contracts and arrangements with each other, and with railroad corporations of other states, for leasing or running their roads, or any part thereof; and also to contract for and hold in fee simple or otherwise, lands or buildings in this or other states for depot purposes; and also to purchase and hold such personal property as shall be necessary and convenient for carrying into effect the object of this act.
(Source: Laws 1855, p. 304.)

(610 ILCS 35/1.1) (from Ch. 114, par. 43.1)
Sec. 1.1. This Act does not apply to railroads incorporated after July 1, 1985, or to railroads which are reincorporated under the Business Corporation Act of 1983, as amended.
(Source: P.A. 84-796.)

(610 ILCS 35/2) (from Ch. 114, par. 44)
Sec. 2. All railroad companies incorporated or organized, or which may be incorporated or organized as aforesaid, shall have the right of connecting with each other, and with the railroads of other states, on such terms as shall be mutually agreed upon by the companies interested in such connection.
(Source: Laws 1855, p. 304.)



610 ILCS 40/ - Railroad Bridge Act.

(610 ILCS 40/0.01) (from Ch. 114, par. 44.9)
Sec. 0.01. Short title. This Act may be cited as the Railroad Bridge Act.
(Source: P.A. 86-1324.)

(610 ILCS 40/1) (from Ch. 114, par. 45)
Sec. 1. Railroads terminating, or to terminate at any point on any line of continuous railroad thoroughfare where there now is or shall be a railroad bridge for crossing of passengers and freight in cars over the same as part of such thoroughfare, shall make convenient connections of such railroads, by rail, with the rail of such bridge; and such bridge shall permit and cause such connections of the rail of the same with the rail of such railroads so that by reason of said railroads and bridge, there shall be uninterrupted communication over such railroads and bridge as public thoroughfares. But by such connections no corporate rights shall be impaired.
(Source: Laws 1867, p. 174.)

(610 ILCS 40/1.1) (from Ch. 114, par. 45.1)
Sec. 1.1. This Act does not apply to railroads incorporated after July 1, 1985, or to railroads which are reincorporated under the Business Corporation Act of 1983, as amended.
(Source: P.A. 84-796.)



610 ILCS 45/ - Railroad Lessees Act.

(610 ILCS 45/0.01) (from Ch. 114, par. 45.9)
Sec. 0.01. Short title. This Act may be cited as the Railroad Bridge Act.
(Source: P.A. 86-1324.)

(610 ILCS 45/1) (from Ch. 114, par. 46)
Sec. 1. That all railroad companies incorporated or organized or which may be incorporated or organized under the laws of this state, or of this and any adjoining state (or of any adjoining state), which now or at any time hereafter may be, in possession of or operating connecting railroads in this state or states adjoining this state under lease in perpetuity or for a period of not less than twenty years, shall have power to purchase or sell the remaining interests, property and franchises of the lessors of such railroads situated in this or in such adjoining states, on such terms and conditions as may be agreed upon by the parties or their assigns to such lease: Provided, that the railroad company which purchases any railroad in this state shall operate such road and hold such property and franchises subject to all the rights, privileges, duties and obligations prescribed by the general railroad laws of this state enacted or which shall hereafter be enacted for the regulation, government, taxation or control of the railroads organized or which may be organized under the laws of this state. And provided further, that this act shall not be construed so as to permit such railroad company to purchase any parallel or competing line of railroad.
(Source: Laws 1895, p. 293.)

(610 ILCS 45/1.1) (from Ch. 114, par. 46.1)
Sec. 1.1. This Act does not apply to railroads incorporated after July 1, 1985, or to railroads which are reincorporated under the Business Corporation Act of 1983, as amended.
(Source: P.A. 84-796.)



610 ILCS 50/ - Railroad Water Craft Act.

(610 ILCS 50/0.01) (from Ch. 114, par. 46.9)
Sec. 0.01. Short title. This Act may be cited as the Railroad Water Craft Act.
(Source: P.A. 86-1324.)

(610 ILCS 50/1) (from Ch. 114, par. 47)
Sec. 1. All railroad companies incorporated under the laws of this state, having a terminus upon any navigable river bordering on this state, shall have power to own for their own use any water craft necessary in carrying across such river any cars, property or passengers transported over their lines, or transported over any railroad terminating on the opposite side of such river to be transported over their lines: Provided, that no right shall exist under this act to condemn any real estate for landing for such water craft, or for any other purpose. And this act shall only apply to such railroad companies as own the landing for such water craft: Provided, also, that nothing in this act shall be held to impair or affect any right or privilege granted any ferry company incorporated under the laws of this state; and that all the powers and rights herein granted said railroad companies shall be subject to whatever rights and privileges may have heretofore been granted to any ferry company in this state, and that nothing in this act shall prevent said railroad companies from being subject, in the use of such water craft, to all laws of the state regulating ferries now in force or hereafter to be in force: And, provided, further, that nothing in this act shall be held or construed to authorize any railroad or railway company doing business under any charter granted by this state, to consolidate with any railroad or railway company out of this state, so as to form one continuous line of railroad, or otherwise to alter, modify or repeal any provision of any such charter granted by this state; or to impair the rights of this state as now reserved to it in any such charter.
(Source: P.A. 84-1308.)

(610 ILCS 50/1.1) (from Ch. 114, par. 47.1)
Sec. 1.1. This Act does not apply to railroads incorporated after July 1, 1985, or to railroads which are reincorporated under the Business Corporation Act of 1983, as amended.
(Source: P.A. 84-796.)



610 ILCS 55/ - Railroad Depot Act.

(610 ILCS 55/0.01) (from Ch. 114, par. 47.9)
Sec. 0.01. Short title. This Act may be cited as the Railroad Depot Act.
(Source: P.A. 86-1324.)

(610 ILCS 55/1) (from Ch. 114, par. 48)
Sec. 1. That all railroads in this state carrying passengers or freight shall, and they are hereby required to build and maintain depots for the comfort of passengers and for the protection of shippers of freight, where such railroad companies are in the practice of receiving and delivering passengers and freight, at all towns and villages, having a population of two hundred (200) or more, on the line of their roads, and roads leased or operated by them.
(Source: Laws 1895, p. 294.)

(610 ILCS 55/1.1) (from Ch. 114, par. 48.1)
Sec. 1.1. This Act does not apply to railroads incorporated after July 1, 1985, or to railroads which are reincorporated under the Business Corporation Act of 1983, as amended.
(Source: P.A. 84-796.)

(610 ILCS 55/2) (from Ch. 114, par. 49)
Sec. 2. Any railroad company in this State failing to comply with the provisions of Section 1 within 90 days after notice in writing of its failure to so comply is served upon any agent of the railroad by the authorized agent of any town or village aggrieved, shall pay for each day it so fails, the sum of $50 to be recovered in a civil action, in the name of the People of the State of Illinois. The penalty shall be paid to the town or village for the school fund.
(Source: Laws 1965, p. 3686.)



610 ILCS 60/ - Railroad Motor and Aerial Transport Act.

(610 ILCS 60/0.01) (from Ch. 114, par. 49.90)
Sec. 0.01. Short title. This Act may be cited as the Railroad Motor and Aerial Transport Act.
(Source: P.A. 86-1324.)

(610 ILCS 60/1) (from Ch. 114, par. 49a)
Sec. 1. Any railroad corporation operating a railroad in this State may acquire, own and operate motor vehicles for the purpose of transporting persons and property over the public highways for hire, subject to the provisions of any law regulating the use of motor vehicles, and also may acquire, own and operate equipment for and engage in aerial transportation. And such railroad corporations may acquire and own the capital stock and securities of corporations organized for or engaged in either of both of the above businesses.
(Source: Laws 1929, p. 590.)

(610 ILCS 60/1.1) (from Ch. 114, par. 49a.1)
Sec. 1.1. This Act does not apply to railroads incorporated after July 1, 1985, or to railroads which are reincorporated under the Business Corporation Act of 1983, as amended.
(Source: P.A. 84-796.)



610 ILCS 65/ - Railroad Bond Guarantee Act.

(610 ILCS 65/0.01) (from Ch. 114, par. 49a.9)
Sec. 0.01. Short title. This Act may be cited as the Railroad Bond Guarantee Act.
(Source: P.A. 86-1324.)

(610 ILCS 65/1) (from Ch. 114, par. 49b)
Sec. 1. Any railroad corporation organized and existing under the laws of this State or existing by consolidation of different railroad corporations under the laws of this State and any other State, which owns more than fifty per cent of the capital stock of another corporation which capital stock it is authorized to own, is authorized by action of its board of directors to guarantee the payment of the principal and/or interest of the bonds or other obligations of such other corporation. Any such railroad corporation which jointly with other railroad corporations owns more than fifty per cent of the capital stock of another corporation which capital stock it is authorized to own, is authorized by action of its board of directors to join with such other railroad corporations in guaranteeing the payment of the principal and/or interest of the bonds or other obligations of such other corporation whose capital stock is so owned.
(Source: Laws 1929, p. 591.)

(610 ILCS 65/1.1) (from Ch. 114, par. 49b.1)
Sec. 1.1. This Act does not apply to railroads incorporated after July 1, 1985, or to railroads which are reincorporated under the Business Corporation Act of 1983, as amended.
(Source: P.A. 84-796.)



610 ILCS 70/ - Railroad Powers Act.

(610 ILCS 70/0.01) (from Ch. 114, par. 49b.9)
Sec. 0.01. Short title. This Act may be cited as the Railroad Powers Act.
(Source: P.A. 86-1324.)

(610 ILCS 70/1) (from Ch. 114, par. 49c)
Sec. 1. Every railroad company heretofore or hereafter organized under the laws of this State, or under the laws of this State and another State or States, shall have power to lease, sell, transfer and convey the whole or any part of its railroad and all or any part of its other property to, and shall have power to consolidate with, acquire by merger, or be merged into any other railroad company organized under any law of this State, or under the laws of this State and another State or States, or under the law of any other State or States, having power to purchase or lease the same, or to consolidate or merge with the same, and such acquiring or new or surviving corporation shall be deemed to possess within this State all the rights, privileges and franchises of each such corporation of this State so consolidated or merged, including the power of eminent domain, but no lease or sale of all or substantially all of its property, and no consolidation or merger, shall be made with any other railroad owning a parallel or competing line, nor without the consent or approval of the holders of two-thirds in amount of its outstanding capital stock, expressed at an annual or special meeting of the stockholders, of which sixty days' notice shall be published in newspapers in the place of the principal office in Illinois of the company or companies existing under Illinois Law. The acquiring railroad shall hold the railroad property situated in this State, and the rights, privileges and franchises to be exercised in this State, including the power of eminent domain, subject to the laws of this State for the regulation, government, taxation or control of railroads organized, or which may be organized under the laws of this State.
(Source: Laws 1953, p. 1308.)

(610 ILCS 70/1.05)
Sec. 1.05. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(610 ILCS 70/1.1) (from Ch. 114, par. 49c.01)
Sec. 1.1. This Act does not apply to railroads incorporated after July 1, 1985, or to railroads which are reincorporated under the Business Corporation Act of 1983, as amended.
(Source: P.A. 84-796.)

(610 ILCS 70/1a) (from Ch. 114, par. 49c1)
Sec. 1a. Such consolidation or merger as authorized by Section 1 shall take effect upon the filing and recording of such articles of consolidation or merger in the office of the Secretary of State of the State of Illinois, and a certified copy thereof in the office of the Recorders of the various Counties in which said railroad is situated. A certified copy of such articles of consolidation or merger, under seal of the Secretary of State, shall be deemed and taken to be prima facie evidence of the existence of such consolidated or surviving corporation.
(Source: Laws 1953, p. 1308.)

(610 ILCS 70/2) (from Ch. 114, par. 49d)
Sec. 2. Nothing in this Act contained shall be construed as authorizing any lease, sale, transfer or conveyance, or any consolidation or merger, as provided in Section 1 of this Act when there shall be in force any law of this State or any law of the United States of America requiring the consent or approval of any commission or other governmental agency unless such consent or approval shall be obtained.
(Source: Laws 1953, p. 1308.)



610 ILCS 75/ - Railroad Director Residence Act.

(610 ILCS 75/0.01) (from Ch. 114, par. 51.9)
Sec. 0.01. Short title. This Act may be cited as the Railroad Director Residence Act.
(Source: P.A. 86-1324.)

(610 ILCS 75/1) (from Ch. 114, par. 52)
Sec. 1. In all cases where any railroad company organized and doing business under any law of this state by which it is required that a majority of the directors of such company shall reside in counties along the line of the road, such requirements shall be construed to require such majority of such directors to reside in some or all of the counties along the line of road in this state actually operated by such company, whether such line be owned by such company or leased thereby, and shall not require that any of the directors of such company shall reside in counties along such part of the line of the road of such company as may have been sold and transferred to any other corporation.
(Source: Laws 1893, p. 164.)

(610 ILCS 75/1.1) (from Ch. 114, par. 52.1)
Sec. 1.1. This Act does not apply to railroads incorporated after July 1, 1985, or to railroads which are reincorporated under the Business Corporation Act of 1983, as amended.
(Source: P.A. 84-796.)



610 ILCS 80/ - Railroad Police Act.

(610 ILCS 80/0.01) (from Ch. 114, par. 97.9)
Sec. 0.01. Short title. This Act may be cited as the Railroad Police Act.
(Source: P.A. 86-1324.)

(610 ILCS 80/2) (from Ch. 114, par. 98)
Sec. 2. Conductors of all railroad trains, and the captain or master of any boat carrying passengers within the jurisdiction of this State, are vested with police powers while on duty on their respective trains and boats, and may wear an appropriate badge indicative of this authority.
In the policing of its properties any registered rail carrier, as defined in Section 18c-7201 of the Illinois Vehicle Code, may provide for the appointment and maintenance of a police force to aid and supplement the police forces of any municipality in the protection of its property and the protection of the persons and property of its passengers and employees, or in furtherance of the purposes for which the railroad was organized. While engaged in the conduct of their employment, the members of the railroad police force have and may exercise the same police powers conferred upon any peace officer employed by a law enforcement agency of this State, including the authority to issue administrative citations in accordance with the provisions of county or municipal ordinances.
Any registered rail carrier that appoints and maintains a police force shall comply with the following requirements:
(1) Establish an internal policy that includes

procedures to ensure objective oversight in addressing allegations of abuse of authority or other misconduct on the part of its police officers.

(2) Adopt appropriate policies and guidelines for

employee investigations by police officers. These policies and guidelines shall provide for initiating employee investigations only under the following conditions:

(A) There is reason to believe criminal

misconduct has occurred.

(B) In response to an employee accident.
(C) There is reason to believe that the interview

of an employee could result in workplace violence.

(D) There is a legitimate concern for the

personal safety of one or more employees.

These policies and guidelines shall provide for the

right of an employee to request a representative to be present during any interview concerning a non-criminal matter.

(3) File copies of the policies and guidelines

adopted under paragraphs (1) and (2) with the Illinois Law Enforcement Training Standards Board, which shall make them available for public inspection. The Board shall review the policies and guidelines, and approve them if they comply with the Act.

(4) Appeal of a rail carrier's decision. A

person adversely affected or aggrieved by a decision of a rail carrier's internal investigation under this Act may appeal the decision to the Illinois State Police. The appeal shall be filed no later than 90 days after the issuance of the decision. The State Police shall review the depth, completeness, and objectivity of the rail carrier's investigation, and may conduct its own investigation of the complaint. The State Police may uphold, overturn, or modify the rail carrier's decision by filing a report of its findings and recommendations with the Illinois Commerce Commission. Consistent with authority under Chapter 18C of the Illinois Vehicle Code and the Commission rules of practice, the Commission shall have the power to conduct evidentiary hearings, make findings, and issue and enforce orders, including sanctions under Section 18c-1704 of the Illinois Vehicle Code.

Rulemaking authority to implement this amendatory Act of the 95th General Assembly, if any, is conditioned on the rules being adopted in accordance with all provisions of the Illinois Administrative Procedure Act and all rules and procedures of the Joint Committee on Administrative Rules; any purported rule not so adopted, for whatever reason, is unauthorized.
(Source: P.A. 98-791, eff. 7-25-14; 99-78, eff. 7-20-15.)

(610 ILCS 80/3) (from Ch. 114, par. 99)
Sec. 3. When any passenger shall be guilty of disorderly conduct, or use any obscene language, to the annoyance and vexation of passengers or employees, or play any games of cards or other games of chance for money or other valuable thing, upon any railroad train or boat, the conductor of the train and captain or master of the boat is authorized to stop the train or boat, at or near any place where an offense has been committed or at an available public station or dock, and remove the passenger from the train or boat using only the force necessary to accomplish the removal, and may command the assistance of the employees of the railroad company or boat, or any of the other passengers willing and able to assist with the removal; but before removing the passenger the conductor or captain or master shall tender to the passenger the total fare the passenger has paid, minus the portion of the total fare attributable to the distance travelled by the passenger prior to being removed from the train or boat. No operating rule, bulletin, directive, or other order of a carrier shall contradict or limit the authority granted in this Section.
(Source: P.A. 98-791, eff. 7-25-14.)

(610 ILCS 80/4) (from Ch. 114, par. 100)
Sec. 4. When any passenger commits any crime or misdemeanor upon any train or boat, the conductor, captain or master, or employees of that train or boat may arrest that passenger and take him or her before any judge of the circuit court, in any county through which the boat or train may pass, or in which its trip may begin or terminate, and file an affidavit before the judge, charging the passenger with the crime or misdemeanor.
(Source: P.A. 98-791, eff. 7-25-14.)

(610 ILCS 80/5)
Sec. 5. Stolen or missing firearms, explosives, or other weapons. Whenever a shipment of firearms, explosives or other weapons is reported as stolen or missing to the railroad police force, the railroad police force shall report all information regarding the incident to local law enforcement, including, but not limited to, the municipal police, the County Sheriff, and the Department of State Police.
(Source: P.A. 96-1133, eff. 1-1-11.)



610 ILCS 85/ - Railroad Sanitation Act.

(610 ILCS 85/0.01) (from Ch. 114, par. 100.9)
Sec. 0.01. Short title. This Act may be cited as the Railroad Sanitation Act.
(Source: P.A. 86-1324.)

(610 ILCS 85/1) (from Ch. 114, par. 100a)
Sec. 1. No owner or operator of a railroad shall permit any railroad car to be dispatched for the transportation of or occupation by passengers unless such cars is in a clean and sanitary condition and is free from cockroaches, body lice, bedbugs and other vermin.
(Source: Laws 1949, p. 1243.)

(610 ILCS 85/2) (from Ch. 114, par. 100b)
Sec. 2. Owners and operators of railroads shall require railroad cars used for the transportation of or occupation by passengers to be regularly cleaned and inspected and to be fumigated or otherwise treated to free them from cockroaches, body lice, bedbugs and other vermin.
(Source: Laws 1949, p. 1243.)

(610 ILCS 85/3) (from Ch. 114, par. 100c)
Sec. 3.
Whoever violates this Act shall be guilty of a petty offense. The use of any car for the transportation of or occupation by passengers when the car is not in a clean and sanitary condition or is not free from cockroaches, body lice, bedbugs and other vermin is a separate offense for each day such car is so used.
(Source: P.A. 77-2199.)

(610 ILCS 85/4) (from Ch. 114, par. 100d)
Sec. 4. The Illinois Commerce Commission shall enforce this Act and may make such inspections as it deems necessary therefor.
(Source: Laws 1949, p. 1243.)



610 ILCS 90/ - Railroad Intoxicating Liquor Act.

(610 ILCS 90/0.01) (from Ch. 114, par. 100d.9)
Sec. 0.01. Short title. This Act may be cited as the Railroad Intoxicating Liquor Act.
(Source: P.A. 86-1324.)

(610 ILCS 90/1) (from Ch. 114, par. 100e)
Sec. 1.
Any person who shall drink any intoxicating liquor, or who shall be intoxicated, in or upon any railroad, smoking car, parlor car, day coach, interurban car or caboose car, in use for the transportation of passengers, or in or about any railroad station or platform, shall be guilty of a Class C misdemeanor.
(Source: P.A. 77-2200.)

(610 ILCS 90/2) (from Ch. 114, par. 100f)
Sec. 2.
Every railroad conductor, while on duty, is hereby authorized and empowered to exercise in any county of this state, for the purpose of enforcing the provisions of this act, all the common law and statutory powers conferred upon sheriffs and it is hereby made the duty of all such conductors to enforce the preceding section of this act, and to arrest without process any person who violates any provision thereof, and in so doing they shall be held to be acting for the state and not as employees of the company. Any person or persons so arrested shall be delivered by such conductor to some judge, sheriff or police officer at some station or place within the county in which the offense was committed, for trial, according to law. Provided, that if the car on which such arrest is made does not stop within the county within which such offense was committed, then such conductor shall deliver the person so arrested to some sheriff or police officer of the county wherein such car shall first stop after such arrest, who shall deliver the person so arrested to some judge of the county in which the offense was committed, for trial.
(Source: P.A. 77-1276.)

(610 ILCS 90/3) (from Ch. 114, par. 100g)
Sec. 3. Any such railroad conductor, who shall refuse or fail to comply with section two of this act, shall be deemed guilty of a petty offense and upon conviction thereof, shall be fined not less than ten ($10.00) dollars, nor more than twenty-five ($25.00) dollars.
(Source: P.A. 77-2200.)

(610 ILCS 90/4) (from Ch. 114, par. 100h)
Sec. 4. The several railroad companies in this state shall, without unnecessary delay, cause printed copies of the three preceding sections of this act to be kept posted in conspicuous places at all their stations along their lines of railroad in this state.
Every railroad company that shall neglect to post, and keep posted, such notices as required by this section, shall for each offense, forfeit the sum of fifty ($50.00) dollars, to be recovered in a civil action in the name of the People of the State of Illinois.
(Source: Laws 1935, p. 720.)



610 ILCS 95/ - Railroad Obstruction Act.

(610 ILCS 95/0.01) (from Ch. 114, par. 100m)
Sec. 0.01. Short title. This Act may be cited as the Railroad Obstruction Act.
(Source: P.A. 86-1324.)

(610 ILCS 95/1) (from Ch. 114, par. 101)
Sec. 1.
If any locomotive engineer in furtherance of any combination or agreement, shall willfully and maliciously abandon his locomotive upon any railroad at any other point than the regular schedule destination of such locomotive, he shall be guilty of a Class B misdemeanor.
(Source: P.A. 77-2201.)

(610 ILCS 95/2) (from Ch. 114, par. 102)
Sec. 2. If any person or persons shall wilfully and maliciously, by any act or by means of intimidation, impede or obstruct, except by due process of law, the regular operation and conduct of the business of any railroad company or other corporation, firm or individual in this state, or of the regular running of any locomotive engine, freight or passenger train of any such company, or the labor and business of any such corporation, firm or individual, he or they shall, on conviction thereof, be guilty of a Class B misdemeanor.
(Source: P.A. 77-2201.)

(610 ILCS 95/3) (from Ch. 114, par. 103)
Sec. 3. If two or more persons shall willfully and maliciously combine or conspire together to obstruct or impede by any act, or by means of intimidation, the regular operation and conduct of the business of any railroad company or other corporation, firm or individual in this state, or to impede, hinder or obstruct, except by due process of law, the regular running of any locomotive engine, freight or passenger train on any railroad, or the labor or business of any such corporation, firm or individual, such persons shall be guilty of a Class B misdemeanor.
(Source: P.A. 77-2201.)

(610 ILCS 95/4) (from Ch. 114, par. 104)
Sec. 4. This act shall not be construed to apply to cases of persons voluntarily quitting the employment of any railroad company or such other corporation, firm or individual, whether by concert of action or otherwise, except as is provided in Section one (1) of this act.
(Source: P.A. 80-1495.)



610 ILCS 100/ - Railroad Mooring Act.

(610 ILCS 100/0.01) (from Ch. 114, par. 104.01)
Sec. 0.01. Short title. This Act may be cited as the Railroad Mooring Act.
(Source: P.A. 86-1324.)

(610 ILCS 100/1) (from Ch. 114, par. 104.1)
Sec. 1. It is hereby declared to be unlawful to anchor navigation craft to railroad tracks, railroad bridges, railroad signals, railroad switches, or other railroad structures. The mooring of navigation craft against railroad embankments or other railroad structures so as to foul or otherwise obstruct or interfere with the operation over the railroad of passenger trains, freight trains, locomotives, or other self-propelled equipment, is likewise declared to be unlawful.
(Source: Laws 1953, p. 433.)

(610 ILCS 100/2) (from Ch. 114, par. 104.2)
Sec. 2.
Any person violating any of the provisions of the foregoing section, under circumstances that endanger the life of any railroad passenger or any railroad employee, shall be guilty of a Class 4 felony.
(Source: P.A. 77-2202.)

(610 ILCS 100/3) (from Ch. 114, par. 104.3)
Sec. 3.
Any person guilty of violating any of the provisions of Section 1, under circumstances that do not endanger the life of any railroad passenger or railroad employee, shall be guilty of a Class C misdemeanor.
(Source: P.A. 77-2202.)



610 ILCS 105/ - Railway Employees Water Act.

(610 ILCS 105/0.01) (from Ch. 111 2/3, par. 370)
Sec. 0.01. Short title. This Act may be cited as the Railway Employees Water Act.
(Source: P.A. 86-1324.)

(610 ILCS 105/1) (from Ch. 111 2/3, par. 371)
Sec. 1. Employees while operating a railroad or railway locomotive or while working in or near a caboose on a train shall be provided by their employer with an adequate supply of safe, clean water satisfactory for drinking purposes, dispensed in a sanitary manner. The employer shall either furnish individual drinking utensils for such employees or provide for the dispensation of drinking water in such a manner as to make individual drinking utensils unnecessary.
(Source: Laws 1957, p. 1117.)

(610 ILCS 105/2) (from Ch. 111 2/3, par. 372)
Sec. 2.
Whoever violates the provisions of this Act shall be guilty of a petty offense and shall be fined not less than $5 nor more than $50 for each offense.
(Source: P.A. 77-2591.)

(610 ILCS 105/3) (from Ch. 111 2/3, par. 373)
Sec. 3. The provisions of this Act shall be enforced by the Illinois Commerce Commission.
(Source: Laws 1945, p. 1205.)



610 ILCS 107/ - Railroad Employees Medical Treatment Act.

(610 ILCS 107/1)
Sec. 1. Short title. This Act may be cited as the Railroad Employees Medical Treatment Act.
(Source: P.A. 94-318, eff. 1-1-06.)

(610 ILCS 107/5)
Sec. 5. Definitions. As used in this Act:
"Commission" means the Illinois Commerce Commission.
"Discipline" means to bring charges against in a disciplinary proceeding, suspend, terminate, or make a note of reprimand on an employee's record.
(Source: P.A. 94-318, eff. 1-1-06.)

(610 ILCS 107/10)
Sec. 10. Railroad employee access to first aid or medical treatment.
(a) A railroad shall make a good faith effort to provide prompt medical attention for a railroad employee who is injured in the course of his or her employment.
(b) It is unlawful for a railroad or person employed by a railroad to:
(1) deny, delay, or interfere with medical treatment

or first aid treatment to an employee of that railroad who has been injured during employment; or

(2) discipline or threaten discipline to an employee

of a railroad who has been injured during employment for (i) requesting medical or first aid treatment or (ii) following the orders or treatment plan of his or her treating physician.

(c) Nothing in this Section shall be construed to require a railroad or railroad employee to perform first aid or medical care.
(d) This Section does not prevent an employer from:
(1) noting in an employee's record that an injury

occurred; or

(2) offering light duty or an alternate work

assignment to an injured employee if the light duty or alternate work assignment does not conflict with the orders or treatment plan of the employee's treating physician.

(e) The Commission has exclusive jurisdiction to determine violations of this Section. If, after a proper complaint and hearing, the Commission determines that a violation has occurred, the Commission shall impose, for each violation, a penalty in an amount not exceeding $10,000. This penalty is the exclusive remedy for any violation of this Section. The Commission shall give priority to any complaint alleging a violation of this Section and shall issue its decision as promptly as possible.
(Source: P.A. 94-318, eff. 1-1-06.)



610 ILCS 110/ - Bulk Grain Act.

(610 ILCS 110/0.01) (from Ch. 114, par. 228.9)
Sec. 0.01. Short title. This Act may be cited as the Bulk Grain Act.
(Source: P.A. 86-1324.)

(610 ILCS 110/1) (from Ch. 114, par. 229)
Sec. 1. That in all counties of the third class, and in all cities having not less than 50,000 inhabitants, where bulk grain, millstuffs or seeds are delivered by any railroad transporting the same from initial points to another road for transportation to other points, such road or roads receiving the same for transportation to said points or other connections leading thereto, shall provide suitable appliances for unloading, weighing and transferring such property from one car to another without mixing or in any way changing the identity of the property so transferred, and such property shall be accurately weighed in suitably covered hopper scales, which will determine the actual net weight of the entire contents of any carload of grain, millstuffs or seeds at a single draft, without gross or tare, and which weights shall always be given in the receipts or bills of lading and used as the basis of any freight contracts affecting such shipments between such railroad companies and the owners, agents or shippers of such grain, millstuffs or seeds so transported and transferred.
(Source: Laws 1887, p. 253.)

(610 ILCS 110/2) (from Ch. 114, par. 230)
Sec. 2. The practice of loading grain, millstuffs or seeds into foreign or connecting-line cars at the initial point from which the grain, millstuffs or seeds are originally shipped, or the running of the original car through without transfer, shall not relieve the railroad making the contract to transport the same to its destination or connection leading thereto, from weighing and transferring such property in the manner aforesaid, unless the shipper, owner or agent of such grain, millstuffs or seeds shall otherwise order or direct.
(Source: Laws 1887, p. 253.)

(610 ILCS 110/3) (from Ch. 114, par. 231)
Sec. 3. Any railroad company neglecting or refusing to comply promptly with any and all of the requirements of either sections 1 or 2 of this act, shall be liable in damages to the party interested, to be recovered by the party damaged in a civil action, and such party may proceed by mandamus against any railroad company so refusing or neglecting to comply with the requirements of this act; and if the shipper, owner or agent of any such grain, millstuffs or seeds shall fail or neglect to proceed by mandamus, it shall then be the duty of the Illinois Commerce Commission of this state, upon complaint of the party or parties interested, to proceed against the railroad failing or refusing to comply with the provisions of this act; and all the powers heretofore conferred by law upon the Illinois Commerce Commission of this state, shall be applicable in the conduct of any legal proceedings commenced by such Commission under this act.
(Source: Laws 1937, p. 1009.)

(610 ILCS 110/4) (from Ch. 114, par. 232)
Sec. 4.
Any railroad company so refusing or neglecting as aforesaid, shall be guilty of a petty offense for each neglect or refusal as aforesaid, to be recovered in a civil action in the name of the People of the State of Illinois for the use of the county in which such act or acts of neglect or refusal shall occur, and it shall be the duty of the Illinois Commerce Commission to cause prosecutions for such penalties to be instituted and prosecuted.
(Source: P.A. 77-2216.)



610 ILCS 115/ - Street Railroad Right of Way Act.

(610 ILCS 115/0.01) (from Ch. 131 1/4, par. 0.01)
Sec. 0.01. Short title. This Act may be cited as the Street Railroad Right of Way Act.
(Source: P.A. 86-1324.)

(610 ILCS 115/1) (from Ch. 131 1/4, par. 1)
Sec. 1. That any company which has been or shall be incorporated under the general laws of this state, for the purpose of constructing, maintaining or operating any horse, dummy or street railroad or tramway, may enter upon and appropriate any property necessary for the construction, maintenance and operation of its road, and all necessary siding, side tracks and appurtenances, and may, subject to the provisions contained in this act, locate and construct its road upon and over any street, alley, road or highway, or across or over any waters in this state, in such manner as not to unnecessarily obstruct the public use of such street, alley, road or highway, or interrupt the navigation of such waters: Provided, every such street railway may be operated by animal, cable, electric or any other motive power that may have been or shall hereafter be granted to it by the proper public officers or authorities, except steam locomotive engines.
(Source: Laws 1899, p. 331.)

(610 ILCS 115/2) (from Ch. 131 1/4, par. 2)
Sec. 2. When it is necessary for the construction, maintenance or operation of such road, or the necessary sidings, side tracks or appurtenances, to take or damage private property, the same may be done, and the compensation therefor may be ascertained and made in the manner which may be then provided by law for the exercise of the right of eminent domain.
(Source: Laws 1899, p. 331.)

(610 ILCS 115/2.5)
Sec. 2.5. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(610 ILCS 115/3) (from Ch. 131 1/4, par. 3)
Sec. 3. No such company shall have the right to locate or construct its road upon or along any street or alley, or over any public ground in any incorporated city, town or village without the consent of the corporate authorities of such city, town or village, nor upon or along any road or highway, or upon any public ground without any incorporated city, town or village, except upon the consent of the county board. Such consent may be granted for any period not longer than twenty years, on the petition of the company, upon such terms and conditions not inconsistent with the provisions of this act, as such corporate authorities or county board, as the case may be, shall deem for the best interests of the public: Provided, no such consent shall be granted unless at least ten days' public notice of the time and place of presenting such petition shall have been first given by publication in some newspaper published in the city or county where such road is to be constructed, and except upon the condition that the company will pay all damages to owners of property abutting upon the street, alley, road, highway or public ground, upon or over which such road is to be constructed, which they may sustain by reason of the location or construction of the road; the same to be ascertained and paid in the manner provided by law for the exercise of the right of eminent domain.
Where, however, any company is now operating or may hereafter operate lines of street railway in any incorporated city, town or village, under ordinances or grants, obligating such street railway company to construct specified mileage of extensions or additional lines of street railway upon the order of such incorporated city, town or village, the consent of such incorporated city, town or village, for the construction of such specified mileage of extensions or additional lines of street railway may be granted, without a petition of the street railway company: Provided, however, that in such case the incorporated city, town or village shall give at least ten (10) days' public notice by publication in some newspaper published in the city, town or village where such road is to be constructed, of its intention to require the construction of such specified mileage or additional lines of street railway. In case such incorporated city, town or village shall give public notice as herein provided, no further public notice need be given, but the company shall pay all damages to owners of property abutting upon the streets, alleys, roads, highways or upon grades upon or over which such road is to be constructed, which they may sustain by reason of the location or construction of the road, as in other cases; such damages to be ascertained and paid in the manner provided by law for the exercise of the right of eminent domain.
(Source: Laws 1915, p. 721.)

(610 ILCS 115/4) (from Ch. 131 1/4, par. 4)
Sec. 4. Every grant to any such company of a right to use any street, alley, road, highway or public ground shall be subject to the right of the proper authorities to control the use, improvement and repair of such street, alley, road, highway or public ground, to the same extent as if no such grant had been made, and to make all necessary police regulations concerning the management and operation of such railroad, whether such right is reserved in the grant or not.
(Source: Laws 1899, p. 331.)



610 ILCS 120/ - Street Railroad Bridge Act.

(610 ILCS 120/0.01) (from Ch. 131 1/4, par. 4.9)
Sec. 0.01. Short title. This Act may be cited as the Street Railroad Bridge Act.
(Source: P.A. 86-1324.)

(610 ILCS 120/1) (from Ch. 131 1/4, par. 5)
Sec. 1. Any company, domestic or foreign, owning, operating, controlling, leasing, using or holding a license to use a bridge or bridges, or any part thereof, spanning a stream or streams flowing between any city, town or village of this state, and any city, town or village of any adjoining state, or any bridge or bridges, or any part thereof, connecting any such cities, towns or villages, may lease, own, use, construct, operate and maintain a street railway over and upon such bridge or bridges, and in cities, towns or villages in counties in which such bridge or bridges, or any part thereof, may be situated, and in such counties and adjoining counties, and acquire stock in and guarantee bonds of any company operating such street railway or railways: Provided, however, that this act shall not be held to authorize the location, construction or operation of any such railway upon or across any street in any city, town or village, without the consent of the corporate authorities thereof, either heretofore or hereafter given, and any such consent heretofore given is hereby ratified and confirmed: Provided further, any such foreign corporation shall be subjected to all the liabilities, restrictions and duties that are imposed upon corporations organized under the general laws of this state for the purpose of constructing, maintaining or operating a street railroad, and shall have no other or greater powers.
(Source: P.A. 84-1308.)



610 ILCS 125/ - Street Railroad Vestibule Act.

(610 ILCS 125/0.01) (from Ch. 131 1/4, par. 5.9)
Sec. 0.01. Short title. This Act may be cited as the Street Railroad Vestibule Act.
(Source: P.A. 86-1324.)

(610 ILCS 125/1) (from Ch. 131 1/4, par. 6)
Sec. 1. That every cable, grip, electric, horse or other street car, other than trail cars, which are attached to motor cars, shall be provided during the months of November, December, January, February and March of each year, at both ends with a screen or vestibule constructed of glass or other material, which shall fully and completely protect the driver or motorman or gripman or conductor or other persons stationed on both ends and guiding or directing the motor power by which they are propelled from wind and storm.
(Source: Laws 1903, p. 289.)

(610 ILCS 125/2) (from Ch. 131 1/4, par. 7)
Sec. 2. Any person, agent or officer of any association or corporation violating the provisions of this act shall be guilty of a petty offense and shall be fined in any sum not less than $25 nor more than $100 for each day each car belonging to and used by any such person, association or corporation is directed or permitted to remain unprovided with the screen required in Section 1 of this act; and it is hereby made the duty of the prosecuting attorney of each county in this state, to institute the necessary proceedings to enforce the provisions of this act.
(Source: P.A. 77-2830.)



610 ILCS 130/ - Elevated Railroad Approval Act.

(610 ILCS 130/0.01) (from Ch. 131 1/4, par. 12.9)
Sec. 0.01. Short title. This Act may be cited as the Elevated Railroad Approval Act.
(Source: P.A. 86-1324.)

(610 ILCS 130/1) (from Ch. 131 1/4, par. 13)
Sec. 1. That no person or persons, corporation or corporations, shall construct or maintain any elevated railroad or any elevated way or conveyor to be operated by steam power, or animal power or any other motive power, along any street or alley in any incorporated city or village, except by the permission of the city council or board of trustees of such city or village, granted upon a petition of the owners of the lands representing more than one-half of the frontage of the street or alley, or of so much thereof as is sought to be used for such elevated railroad or elevated way or conveyor; and the city council, or board of trustees, shall have no power to grant permission to use any street or alley, or part thereof, for any of the purposes aforesaid, except upon such petition of landowners as is herein provided for.
(Source: Laws 1883, p. 126.)

(610 ILCS 130/2) (from Ch. 131 1/4, par. 14)
Sec. 2. When the street or alley, or part thereof, sought to be used for any of the purposes aforesaid shall be more than one mile in extent, no petition of land owners shall be valid for the purposes of this act, unless the same shall be signed by the owners of the land representing more than one-half of the frontage of each mile and fractional part of a mile, of such street or alley or of the part thereof sought to be used for any of the purposes aforesaid.
(Source: Laws 1883, p. 126.)



610 ILCS 135/ - Springfield High Speed Railroad Community Advisory Act.

(610 ILCS 135/1)
Sec. 1. Short title. This Act may be cited as the Springfield High Speed Railroad Community Advisory Act.
(Source: P.A. 99-465, eff. 8-26-15.)

(610 ILCS 135/5)
Sec. 5. Definitions. For purposes of this Act:
"Department" means the Department of Transportation.
"High Speed Rail Project" means the Illinois High Speed Rail Program, led by the Department of Transportation and the Federal Railroad Administration, which is designed to enhance the passenger transportation network in the Chicago-St. Louis corridor.
(Source: P.A. 99-465, eff. 8-26-15.)

(610 ILCS 135/10)
Sec. 10. Springfield High Speed Railroad Community Advisory Commission. The Springfield High Speed Railroad Community Advisory Commission ("Commission") is created to monitor, review, and report on contracting and employment matters related to the planning, organization, and construction of the High Speed Rail Project. The Commission shall monitor the public transparency of all matters concerning the High Speed Rail Project.
The Commission shall consist of 9 members who are residents of the City of Springfield, who shall be appointed, within 90 days of the effective date of this Act, as follows:
(1) Two members appointed by the President of the

Senate, one of whom shall serve as a Co-Chairperson of the Commission.

(2) Two members appointed by the Speaker of the House

of Representatives, one of whom shall serve as a Co-Chairperson of the Commission.

(3) One member appointed by the Minority Leader of

the Senate.

(4) One member appointed by the Minority Leader of

the House of Representatives.

(5) One member appointed by the Mayor of the City of

Springfield and approved by the Springfield City Council.

(6) One member appointed by the Governor representing

the Department.

(7) The independent ombudsman for the 10th Street

Rail Corridor.

(Source: P.A. 99-465, eff. 8-26-15.)

(610 ILCS 135/15)
Sec. 15. Commission meetings; authority; reporting. The Commission shall meet quarterly. The Commission shall have the authority to convene City, County, and Department officials to ensure transparency and compliance with federal, State, and local employment and contracting goals.
On January 1, 2016, and on the first of each quarter thereafter until the completion of the High Speed Rail Project, the Commission shall issue a written report to the Governor, President of the Senate, Speaker of the House of Representatives, Minority Leader of the Senate, Minority Leader of the House of Representatives, Mayor of Springfield, Springfield City Council, Sangamon County Board, and the Department describing in detail the Project's compliance with federal, State, and local minority employment and contracting goals.
(Source: P.A. 99-465, eff. 8-26-15.)

(610 ILCS 135/20)
Sec. 20. Applicability. If the implementation of any of the provisions of this Act would negatively affect the receipt of federal funding, then those provisions shall not apply.
(Source: P.A. 99-465, eff. 8-26-15.)

(610 ILCS 135/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 99-465, eff. 8-26-15.)



610 ILCS 140/ - Railroad Supplier Diversity Act.

(610 ILCS 140/1)
Sec. 1. Short title. This Act may be cited as the Railroad Supplier Diversity Act.
(Source: P.A. 100-423, eff. 1-1-18.)

(610 ILCS 140/5)
Sec. 5. Definitions. For purposes of this Act:
(a) "Class I railroad" has the meaning assigned by regulations of the Surface Transportation Board (49 CFR Part 1201; General Instructions 1-1), as those regulations may be revised by the Board (including modifications in class thresholds based on the revenue deflator formula) from time to time.
(b) "Commission" means the Illinois Commerce Commission.
(Source: P.A. 100-423, eff. 1-1-18.)

(610 ILCS 140/10)
Sec. 10. Reports. A Class I railroad company may, no later than April 15 of each year, submit to the Commission an annual report containing the information described in subsections (b), (c), (d), and (e) of Section 5-117 of the Public Utilities Act and any other additional information by the railroad company, including, but not limited to, a national supplier diversity report. Any reports voluntarily submitted shall be in a form and manner required by the Commission. The Commission shall accept any reports submitted by a Class I railroad under this Section that contains as much State-specific data as possible.
(Source: P.A. 100-423, eff. 1-1-18.)

(610 ILCS 140/15)
Sec. 15. Workshop. The Commission shall hold an annual workshop open to the public on the state of supplier diversity among railroad companies to collaboratively seek solutions to structural impediments to achieving stated goals, including, but not limited to, testimony from each participating railroad company or any subject matter expert or advocate. The workshop under this Section shall not be held on the same date as other workshops held by the Commission.
(Source: P.A. 100-423, eff. 1-1-18.)






Chapter 615 - WATERWAYS

615 ILCS 5/ - Rivers, Lakes, and Streams Act.

(615 ILCS 5/4.9) (from Ch. 19, par. 51.9)
Sec. 4.9. Short title. This Act may be cited as the Rivers, Lakes, and Streams Act.
(Source: P.A. 86-1324.)

(615 ILCS 5/5) (from Ch. 19, par. 52)
Sec. 5. The Department of Natural Resources shall upon behalf of the State of Illinois, have jurisdiction and supervision over all of the rivers and lakes of the State of Illinois, wherein the State of Illinois or the people of the State have any rights or interests, and shall make a list by counties of all the waters of Illinois, showing the waters, both navigable and non-navigable, that are found in each county of the State, and if the same are lakes, the extent of the shore lines and the amount, extent and area of the water surface; and in a like way, if the same are rivers, and specifying whether the same are navigable or non-navigable, and whether they have or have not been meandered.
(Source: P.A. 89-445, eff. 2-7-96.)

(615 ILCS 5/6) (from Ch. 19, par. 53)
Sec. 6. The Department of Natural Resources shall obtain all possible data with reference to all of the waters of the State of Illinois, including original surveys, meander notes, maps, plats, river gauges, high and low water marks, and all and every source of information which will tend to disclose or establish the rights of the People of the State of Illinois with reference to each body of water in the State, and shall from time to time make public report of its findings.
(Source: P.A. 89-445, eff. 2-7-96.)

(615 ILCS 5/7) (from Ch. 19, par. 54)
Sec. 7. It shall be the duty of the Department of Natural Resources to have a general supervision of every body of water within the State of Illinois, wherein the State or the people of the State have any rights or interests, whether the same be lakes or rivers, and at all times to exercise a vigilant care to see that none of said bodies of water are encroached upon, or wrongfully seized or used by any private interest in any way, except as may be provided by law and then only after permission shall be given by said department, and from time to time for that purpose, to make accurate surveys of the shores of said lakes and rivers, and to jealously guard the same in order that the true and natural conditions thereof may not be wrongfully and improperly changed to the detriment and injury of the State of Illinois.
In order to expedite the fulfillment of such duties by the department, and to remove or reduce many causes of contention between the State and riparian owners, every subdivision plat drawn for any land bordering or including any public waters of the State of Illinois in which the State has any property rights or property interests, shall be submitted to the Department of Natural Resources for review and approval as to the boundary line between private interest and public interests, and shall not be recorded until so reviewed and approved by the department. Should the department find such boundary line to be incorrectly indicated on the plat, it shall return the plat unapproved with a statement in detail of the reasons for not approving such plat.
The Department of Natural Resources shall have power and authority to inquire into encroachments upon, wrongful invasion and private use of every stream, river, lake or other body of water in which the State of Illinois has any right or interests. The department shall have power to make and enforce such orders as will secure every stream, river, lake or other body of water, in which the State of Illinois has any right or interest against encroachment, wrongful seizure or private use.
(Source: P.A. 89-445, eff. 2-7-96.)

(615 ILCS 5/8) (from Ch. 19, par. 55)
Sec. 8. The Department of Natural Resources shall receive from any citizen complaints as to any invasion of or encroachment upon any rights of the State, or of any citizen of the State, with reference to any of the public bodies of water of the State, or as to any interference with the right or claim of any citizen to use or enjoy any public water of this State, and upon being requested so to do, the Department, in its discretion, may hold a public hearing for the purpose of taking evidence with reference to the subject matter of the complaint, and of hearing all persons who may appear upon behalf of, or in opposition to the petition, and at the conclusion of the hearing it shall enter an order defining the rights and interests of the parties, and prescribing their duties.
(Source: P.A. 89-445, eff. 2-7-96.)

(615 ILCS 5/9) (from Ch. 19, par. 56)
Sec. 9. The Department of Natural Resources shall carefully investigate any and all complaints that may be made that any person, company or corporation is attempting to interfere with the free and unobstructed navigation of any of the public bodies of water of the State, and if it finds that the complaint is well founded, the Department shall enter such order as may be required to prevent wrongful interference with such navigation.
(Source: P.A. 89-445, eff. 2-7-96.)

(615 ILCS 5/10) (from Ch. 19, par. 57)
Sec. 10. The Department of Natural Resources shall investigate any and all complaints within the State that any person, company, association or corporation is attempting to assert any lawful rights or exclusive privileges or franchises with reference to docks, landings, wharves, or the free and unobstructed access to, or egress from any navigable body of water, and if it finds upon investigation that any complaint is well founded, it shall enter such order as may be necessary to correct the wrongful act.
(Source: P.A. 89-445, eff. 2-7-96.)

(615 ILCS 5/11) (from Ch. 19, par. 58)
Sec. 11. The Department of Natural Resources shall obtain all possible data, surveys, charts, high and low water marks, and river gauges, and information with reference to the navigability of any of the public bodies of water of the State, and keep the same at all times available for public inspection, and aid in extending the navigation of any of the public bodies of water of the State. Such information shall be furnished at its actual cost to any person desiring the same. Certified copies of such data shall be received in court as evidence of the facts thereby shown.
(Source: P.A. 89-445, eff. 2-7-96.)

(615 ILCS 5/12) (from Ch. 19, par. 59)
Sec. 12. The Department of Natural Resources shall procure and collect all obtainable data with reference to deep waterways within the State, and from time to time disseminate information with reference thereto, and take such action as will permit and encourage every available use of the public bodies of water of the State, for navigation and carrying trade, both of commerce and passenger.
(Source: P.A. 89-445, eff. 2-7-96.)

(615 ILCS 5/13) (from Ch. 19, par. 60)
Sec. 13. The Department of Natural Resources shall make a careful investigation of every body of water, both river and lake, in the State, and ascertain to what extent, if at all, the same have been encroached upon by private interests or individuals, and wherever it believes that the same have been encroached upon, the Department shall commence appropriate action either to recover full compensation for such wrongful encroachment, or to recover the use of the same, or of any lands improperly or unlawfully made in connection with any public river or lake for the use of the People of the State. The right and authority hereby given and created shall not be held to be exclusive, or to take from the Attorney General or any other law officer of the State the right to commence suit or action.
(Source: P.A. 91-357, eff. 7-29-99.)

(615 ILCS 5/14a) (from Ch. 19, par. 61a)
Sec. 14a. It is the express intention of this legislation that close cooperation shall exist between the Pollution Control Board, the Environmental Protection Agency, and the Department of Natural Resources and that every resource of State government shall be applied to the proper preservation and utilization of the waters of Lake Michigan.
The Environmental Protection Agency shall work in close cooperation with the City of Chicago and other affected units of government to: (1) terminate discharge of pollutional waste materials to Lake Michigan from vessels in both intra-state and inter-state navigation, and (2) abate domestic, industrial, and other pollution to assure that Lake Michigan beaches in Illinois are suitable for full body contact sports, meeting criteria of the Pollution Control Board.
The Environmental Protection Agency shall regularly conduct water quality and lake bed surveys to evaluate the ecology and the quality of water in Lake Michigan. Results of such surveys shall be made available, without charge, to all interested persons and agencies. It shall be the responsibility of the Director of the Environmental Protection Agency to report biennially or at such other times as the Governor shall direct; such report shall provide hydrologic, biologic, and chemical data together with recommendations to the Governor and members of the General Assembly.
The requirement for reporting to the General Assembly shall be satisfied by filing copies of the report with the Speaker, the Minority Leader and the Clerk of the House of Representatives and the President, the Minority Leader and the Secretary of the Senate and the Legislative Research Unit, as required by Section 3.1 of "An Act to revise the law in relation to the General Assembly", approved February 25, 1874, as amended, and filing such additional copies with the State Government Report Distribution Center for the General Assembly as is required under paragraph (t) of Section 7 of the State Library Act.
In meeting the requirements of this Act, the Pollution Control Board, Environmental Protection Agency and Department of Natural Resources are authorized to be in direct contact with individuals, municipalities, public and private corporations and other organizations which are or may be contributing to the discharge of pollution to Lake Michigan.
(Source: P.A. 98-78, eff. 7-15-13.)

(615 ILCS 5/15) (from Ch. 19, par. 62)
Sec. 15. The Department of Natural Resources shall obtain and preserve all obtainable data with reference to the rivers and lakes of Illinois, and make its office a repository thereof, and all such records and data shall be public and available for the use of any person who may be interested therein; and certified copies thereof shall be received in court as evidence of the facts therein set forth. To secure the information authorized by this section to be obtained the Department or its duly authorized agent may cross any lands within the State and enter any building or factory where the power used is of hydraulic generation.
(Source: P.A. 89-445, eff. 2-7-96.)

(615 ILCS 5/16) (from Ch. 19, par. 63)
Sec. 16. The Department of Natural Resources shall plan and devise methods, ways and means for the preservation and beautifying of the public bodies of water of the State, and for making the same more available for the use of the public, and it shall from time to time report its findings and conclusions to the Governor and general assembly, and from time to time submit to the general assembly drafts of such measures as it may deem necessary to be enacted for the accomplishment of such purpose, or for the protection of such bodies of water.
The requirement for reporting to the General Assembly shall be satisfied by filing copies of the report with the Speaker, the Minority Leader and the Clerk of the House of Representatives and the President, the Minority Leader and the Secretary of the Senate and the Legislative Research Unit, as required by Section 3.1 of "An Act to revise the law in relation to the General Assembly", approved February 25, 1874, as amended, and filing such additional copies with the State Government Report Distribution Center for the General Assembly as is required under paragraph (t) of Section 7 of the State Library Act.
(Source: P.A. 89-445, eff. 2-7-96.)

(615 ILCS 5/17) (from Ch. 19, par. 64)
Sec. 17. The Department of Natural Resources shall furnish at its actual cost to any person or persons who may be desirous of reclaiming, draining or cultivating any wash or overflowed lands in connection with any of the public waters of the State, any and all data which it may have in its possession, showing surveys, elevations, contours, cost of construction of levees, plans therefor, and information with reference thereto, and shall, advise with, aid and assist in any and all enterprises looking towards the reclamation or drainage of lands wherever in its judgment the same may be attempted without detriment to the interests of the State, or the public, in any of said bodies of water.
(Source: P.A. 89-445, eff. 2-7-96.)

(615 ILCS 5/18) (from Ch. 19, par. 65)
Sec. 18. It is unlawful to make any fill or deposit of rock, earth, sand, or other material, or any refuse matter of any kind or description or build or commence the building of any wharf, pier, dolphin, boom, weir, breakwater, bulkhead, jetty, causeway, harbor, or mooring facilities for watercraft, or build or commence the building of any other structure, or do any work of any kind whatsoever in any of the public bodies of water within the State of Illinois, without first submitting the plans, profiles, and specifications therefor, and such other data and information as may be required, to the Department of Natural Resources of the State and receiving a permit therefor signed by the Director of the Department and authenticated by the seal thereof. However, this requirement does not apply to duck blinds which comply with regulations of the Department of Natural Resources.
However, except as provided in this Act, no permit shall be issued or renewed authorizing any fill or deposit of rock, earth, sand, or other material, or any refuse matter of any kind or description in Lake Michigan unless the Illinois Environmental Protection Agency makes a final determination pursuant to subsection (a) of Section 39 of the Environmental Protection Act, as now or hereafter amended, that the proposed dredging or deposit of material will not cause a violation of the Environmental Protection Act or Pollution Control Board regulations.
Nothing herein shall be construed to authorize the discharge or other disposition of materials of any kind into Lake Michigan without first obtaining a joint permit from the Department of Natural Resources and the Illinois Environmental Protection Agency. Any person, corporation, company, city or municipality, or other agency, who or which (1) discharges or disposes of any such materials into Lake Michigan without a permit or in violation of a permit, or (2) does any of the things prohibited by this Section shall be guilty of a Class A misdemeanor.
The building of any causeway, harbor, or mooring facilities for watercraft in Lake Michigan shall be confined to those areas recommended by the Department and authorized by the General Assembly and approved by the Governor and shall be in aid of and not an interference with the public interest or navigation. Any structure, fill, or deposit erected or made in any of the public bodies of water of this State, in violation of this Section is a purpresture and may be abated as such at the expense of the person, corporation, company, city, municipality, or other agency responsible therefor, or if, in the discretion of the Department of Natural Resources, it be decided that the structure, fill, or deposit may remain, the Department may fix such rule, regulation, requirement, restrictions, or rentals or require and compel such changes, modifications and repairs as are necessary to protect the interest of the State.
The Department of Natural Resources may grant, subject to the foregoing provisions of this Section, a permit to any person, firm or corporation, not a riparian owner, to use the water from any of the public bodies of water within the State of Illinois for industrial manufacturing or public utility purposes, and to construct the necessary intakes, structures, tunnels, and conduits in, under, or on the beds of such bodies of water to obtain the use of such water or to return the same, provided, however, that such use shall not interfere with navigation. Such permit shall be for a definite period of years not exceeding 40 years and may be renewed subject to the same time limitation. If the water so to be used is to be taken from a lake or stream located in or adjoining any municipality, such permit shall not become effective until approved by the Commissioner of Public Works of such municipality, or if it has no Commissioner of Public Works, by the Public (or City) Engineer, or if it has no such Engineer, by the Mayor or President of the Municipality.
Subject to the notice and hearing hereinafter provided for, where a permit is sought for a structure, fill, or deposit in a slip, the Department shall require as condition precedent to the issuance of such permit, a signed statement approving such action by all riparian owners whose access to public waters will be directly affected by such structure, fill, or deposit. No such permit shall be issued without the approval of the Governor and without a public hearing, 10 days' notice of the time, place, and purpose of which is published in a newspaper of general circulation in the county in which such slip is located. Whenever a permit to fill or deposit in a slip is issued, all work done pursuant to the permit is by authorization and under the direction of the Department of Natural Resources. If deemed in the public interest, the Department of Natural Resources may, for the purpose of establishing uniform shore lines upon Lake Michigan or other streams or lakes of this State, permit fills of rock, earth or sand to be placed inside a bulkhead, wall or breakwater so constructed as not to permit the escape of such materials into Lake Michigan or any such lake, river, or stream, and the Department is authorized to require of applicants for such permits such contracts or to impose such restrictions as shall fully protect the interests of the State. However, the Department may permit the placing of unconfined fills or deposits of clear sand, rock or other material approved by the Department in or along the shores of Lake Michigan or in, or along the shores of, other streams or lakes of this State for the purpose of replacing or augmenting the natural material in the littoral currents, for creating new beaches or for replenishing existing beaches, for the protection of the shore against erosion or for other lawful purposes specifically authorized by statute; and the Department may permit the deposit of dredged material in Lake Michigan only where the Illinois Environmental Protection Agency makes a final determination, pursuant to subsection (a) of Section 39 of the Environmental Protection Act, as now or hereafter amended, that the dredging or deposit of material will not cause a violation of the Environmental Protection Act or Pollution Control Board regulations. Any person adversely affected by a final determination of the Environmental Protection Agency may petition for a hearing before the Pollution Control Board pursuant to Section 40 of the Environmental Protection Act, as now or hereafter amended. The petition for review shall stay the issuance of the permit until the Pollution Control Board affirms or reverses the Agency's determination. If there is no final action by the Pollution Control Board within 120 days, the Department may issue the permit. Judicial review of the Pollution Control Board's final determination shall be pursuant to Section 41 of the Environmental Protection Act, as now or hereafter amended. The restriction as to the deposit of dredged materials shall not apply to any reclamation or fill-in of Lake Michigan under the authority of any statute now or hereafter in effect or under the supervision of any park district or municipality where such materials are placed inside a bulkhead, wall or breakwater so constructed as not to permit the escape of such materials into Lake Michigan.
Wherever the terms public waters or public bodies of water are used or referred to in this Act, they mean all open public streams and lakes capable of being navigated by water craft, in whole or in part, for commercial uses and purposes, and all lakes, rivers, and streams which in their natural condition were capable of being improved and made navigable, or that are connected with or discharged their waters into navigable lakes or rivers within, or upon the borders of the State of Illinois, together with all bayous, sloughs, backwaters, and submerged lands that are open to the main channel or body of water and directly accessible thereto. Nothing herein contained applies to a harbor under the jurisdiction and control of a park district, nor to any existing yacht club facilities, improvements thereon and replacements thereof whether in the same or a new location. Nothing herein contained applies to the location of any harbor under the jurisdiction and control of any city or village of less than 500,000 population.
Notwithstanding any provision of this Act to the contrary, the Department of Natural Resources shall have no power to promulgate rules or regulations, or to issue or deny permits, with respect to barge fleeting areas in rivers located wholly or partly within this State. For purposes of this paragraph, "barge fleeting area" means a facility, at a fixed site, which is used to provide barge mooring services.
(Source: P.A. 89-445, eff. 2-7-96.)

(615 ILCS 5/18a) (from Ch. 19, par. 65a)
Sec. 18a. The Department of Natural Resources, upon the issuance of any permit under the provisions of Section 18 of this Act, shall have the right to enter into an agreement with any person, firm or corporation to whom a permit is issued, by the terms of which agreement the person, firm or corporation may take earth, stone, sand or gravel, or any combination of these materials, from the bed or below the bed of any public waters within the State at a price based upon the fair market value for any material or combinations of materials so taken.
The Department of Natural Resources may however, permit any municipal corporation or political subdivision of the State of Illinois or any governmental unit or agency of the State, or the Federal Government or any agency of the Federal Government, to take the earth, stone, sand or gravel, or any combination of these materials, without compensation if the municipal corporation, political subdivision, or governmental unit or agency of the State, or the Federal Government or agency of the Federal Government, proposes to furnish the material in connection with any public project or construction work, and is not acting for or on behalf of any person, firm or corporation who is required to furnish the material.
(Source: P.A. 89-445, eff. 2-7-96.)

(615 ILCS 5/18b) (from Ch. 19, par. 65b)
Sec. 18b. The Department of Natural Resources, may also, upon the issuance of any permit under the provisions of Section 18 of this Act, enter into an agreement with any person, firm or corporation to whom such a permit is issued by the terms of which agreement such person, firm or corporation, may take coal, gas, oil or other mineral or substance from or below the bed of any public waters within the State. No such agreement shall be made however, unless bids have first been advertised for and received in accordance with Section 4 of "The Illinois Purchasing Act", approved July 11, 1957, as heretofore and hereafter amended. Such agreement shall be made only with the highest responsible bidder.
(Source: P.A. 89-445, eff. 2-7-96.)

(615 ILCS 5/18c) (from Ch. 19, par. 65c)
Sec. 18c. The Department of Natural Resources, may also, upon the issuance of a permit under the provisions of Section 18 of this Act, enter into an agreement with any person, firm, or corporation, by the terms of which agreement such person, firm, or corporation, may build or place in, upon or below the bed of that portion of Chicago Harbor in Lake Michigan lying South of the Chicago River Entrance, West of the U. S. Inner Breakwater, North of East 11th Place extended and East of the Harbor Line established by the Secretary of War in Lake Michigan, May 3, 1940, or lying North of Navy Pier, South of the Chicago Central Water Filtration Plant, East of a line running north through the inner west end of Navy Pier, and West of a line running North through the outer or east end of Navy Pier, any causeway, harbor or mooring facilities for watercraft, and agrees to pay a rental, charges or fee to the State of Illinois for the use and occupation of any State owned lands which may be authorized to be utilized for such purposes; the rental, charge or fee shall be determined by said Department. No such agreement permitting any causeway, harbor or mooring facilities for watercraft in, upon or below the bed of said portion of Chicago Harbor in Lake Michigan shall be made, which by its terms, permits the use and occupation of State owned lands for a period of over 20 years, nor shall such agreement be entered into unless provision therein is made that such agreement shall be revocable at the will of said Department to permit use thereof by the State of Illinois for any public purpose.
(Source: P.A. 89-445, eff. 2-7-96.)

(615 ILCS 5/18d) (from Ch. 19, par. 65d)
Sec. 18d. No agreement permitting the right to take earth, stone, sand or gravel, or combination or combinations thereof, coal, gas, oil or other mineral or substance, shall be made which by its terms permits such a taking for a period of over 5 years.
Every person, firm and corporation, with whom any such agreement is made by the Department of Natural Resources, shall furnish said Department a surety bond, for the use of the People of the State of Illinois, with good and sufficient sureties and in such amount as is acceptable to such Department, to secure the payment of the amounts agreed upon for the taking of such earth, stone, sand, gravel, minerals, substances, or the building of any causeway, harbor or mooring facilities for watercraft, and to save the State of Illinois harmless to any damages caused by any such person, firm or corporation in connection with the taking of any such earth, stone, sand, gravel, minerals, substances, or the use and occupation of State owned lands for watercraft facilities.
Every person, firm, corporation, municipal corporation, political subdivision or governmental unit or agency thereof which by any agreement is permitted to take any such earth, stone, sand or gravel, minerals or substances, and is required to make compensation therefor, shall report to the Department of Natural Resources, on or before the fifteenth day of each calendar month, the amount of such earth, stone, sand, gravel, minerals, or substances taken by him, them or it during the next preceding calendar month and make payment therefor.
Payment for earth, stone, sand or gravel or combination or combinations thereof so taken, shall be for each cubic yard of such material based upon quantities determined by the Department of Natural Resources by means of commonly used engineering methods of measurement of such earth, stone, sand or gravel.
Payment for coal, gas, oil or other minerals or substances shall be at the price per pound, ton, cubic foot, gallon, cubic yard or other commonly used applicable unit of weight or measure at the unit price bid by the highest responsible bidder based upon quantities determined by the Department of Natural Resources by means of commonly used engineering methods of measurements of such coal, gas, oil or other minerals or substances.
The Department of Natural Resources has the right of access to and the right of examination during reasonable business hours of all books, records, papers and memoranda of any person, firm, corporation, municipal corporation, political subdivision or governmental unit or agency thereof, with whom it has any such agreement permitting the taking of any such earth, stone, sand, gravel, coal, gas, oil or other minerals or substances for compensation.
(Source: P.A. 89-445, eff. 2-7-96.)

(615 ILCS 5/18e) (from Ch. 19, par. 65e)
Sec. 18e. The Department of Natural Resources has the right to accept, on behalf of the State, any payments made in accordance with any agreement authorized by Sections 18a, 18b and 18c of this Act. Any such payments so received shall be promptly processed by said Department for deposit in the General Revenue Fund of the State Treasury.
(Source: P.A. 89-445, eff. 2-7-96.)

(615 ILCS 5/18f) (from Ch. 19, par. 65f)
Sec. 18f. (a) The Department of Natural Resources shall define 100-year floodplains within the State of Illinois on a township by township basis and may issue permits for any construction within such 100-year floodplains on or after the effective date of this amendatory Act of 1971. The Department shall publish and distribute suitable reports, together with mapping and hydrologic exhibits pertaining to 100-year floodplains defined and established under this Act. In defining applicable 100-year floodplains, the Department shall cooperate with, and shall consider planning and zoning requirements of, regional planning agencies created by statute, counties, municipalities and other units of government. A period of thirty days shall be allowed for any agency to submit written comments to the Department regarding any proposed 100-year floodplain area. If such agency fails to return comments to the Department within the specified time period the Department may proceed with the publication and institution of the 100-year floodplain permit procedure. The Department is charged with the planning, development, and evaluation of the most economic combination of retention storage, channel improvement, and floodplain preservation in defining and establishing 100-year floodplain areas. All construction undertaken on a defined 100-year floodplain subsequent to the effective date of this amendatory Act, without benefit of a permit from the Department of Natural Resources, shall be unlawful and the Department, may in its discretion, proceed to obtain injunctive relief for abatement or removal of such unlawful construction. The Department, in its discretion, may make such investigations and conduct such hearings as may be necessary to the performance of its duties under this amendatory Act of 1971. Activity of the Department under this Section shall be limited to townships related to projects of the Department authorized by the General Assembly. The report of the Department shall be considered a final administrative decision and subject to judicial review in accordance with the provision of the Administrative Review Law.
(b) For the purposes of this Section, including for the purposes of granting permit and license applications filed or pending prior to the effective date of this amendatory Act of the 96th General Assembly, "100-year floodplain" means the lowland and relatively flat areas adjoining inland and coastal waters, including flood-prone areas of offshore islands, that are inundated by a flood that has a 1% or greater chance of recurring in any given year or a flood of a magnitude equalled or exceeded once in 100 years on the average over a significantly long period. For the purposes of this Section, an area shall be deemed by operation of law not to be within the 100-year floodplain if the area lies within an area protected by a federal levee and is located in a flood prevention district established in accordance with the Flood Prevention District Act; provided, however, that an area that lies within a flood prevention district established in accordance with the Flood Prevention District Act shall be deemed by operation of law to be within the 100-year floodplain if, according to the currently adopted federal flood insurance rate map, the area is subject to inundation by a 100-year flood from bodies of water other than the Mississippi River.
(Source: P.A. 96-1395, eff. 7-29-10.)

(615 ILCS 5/18g) (from Ch. 19, par. 65g)
Sec. 18g. (a) The Department of Natural Resources shall define the 100-year floodway within metropolitan counties located in the area served by the Northeastern Illinois Planning Commission, except for the part of that area which is within any city with a population exceeding 1,500,000. In defining the 100-year floodway, the Department may rely on published data and maps which have been prepared by the Department itself, by the Illinois State Water Survey of the University of Illinois, by federal, State or local governmental agencies, or by any other private or public source which it determines to be reliable and appropriate.
(b) The Department may issue permits for construction that is an appropriate use of the designated 100-year floodway in such metropolitan counties. If a unit of local government has adopted an ordinance that establishes minimum standards for appropriate use of the floodway that are at least as restrictive as those established by the Department and this Section, and the unit of local government has adequate staff to enforce the ordinance, the Department may delegate to such unit of local government the authority to issue permits for construction that is an appropriate use of the floodway within its jurisdiction.
(c) No person may engage in any new construction within the 100-year floodway as designated by the Department in such metropolitan counties, unless such construction relates to an appropriate use of the floodway. No unit of local government, including home rule units, in such metropolitan counties may issue any building permit or other apparent authorization for any prohibited new construction within the 100-year floodway.
(d) For the purpose of this Section, including for the purposes of granting permit and license applications filed or pending prior to the effective date of this amendatory Act of the 96th General Assembly:
(1) "100-year floodway" means the channel and that

portion of the 100-year floodplain adjacent to a stream or watercourse which is needed to store and convey the 100-year frequency flood discharge without a significant increase in stage.

(1.5) "100-year floodplain" means the lowland and

relatively flat areas adjoining inland and coastal waters, including flood-prone areas of offshore islands, that are inundated by a flood that has a 1% or greater chance of recurring in any given year or a flood of a magnitude equalled or exceeded once in 100 years on the average over a significantly long period.

(2) "New construction" means the construction of any

new building or structure or the placement of any fill or material, but does not include the repair, remodeling or maintenance of buildings or structures in existence on the effective date of this amendatory Act of 1987.

(3) "Appropriate use of the floodway" means use for

(i) flood control structures, dikes, dams and other public works or private improvements relating to the control of drainage, flooding or erosion; (ii) structures or facilities relating to the use of, or requiring access to, the water or shoreline, including pumping and treatment facilities, and facilities and improvements related to recreational boats, commercial shipping and other functionally dependent uses; and (iii) any other purposes which the Department determines, by rule, to be appropriate to the 100-year floodway, and the periodic inundation of which will not pose a danger to the general health and welfare of the user, or require the expenditure of public funds or the provision of public resources or disaster relief services. Appropriate use of the floodway does not include construction of a new building unless such building is a garage, storage shed or other structure accessory to an existing building and such building does not increase flood stages.

(4) "Person" includes natural persons, corporations,

associations, governmental entities, and all other legal entities.

(e) All construction undertaken on a designated 100-year floodway in such metropolitan counties, without benefit of a permit from the Department of Natural Resources, shall be unlawful and the Department or any affected unit of local government may, in its discretion, proceed to obtain injunctive relief for abatement or removal of such unlawful construction. The Department, in its discretion, may make such investigations and conduct such hearings and adopt such rules as may be necessary to the performance of its duties under this Section.
(f) This Section does not limit any power granted to the Department by any other Act.
(g) This Section does not limit the concurrent exercise by any unit of local government of any power consistent herewith.
(h) This Section does not apply to any city with a population exceeding 1,500,000.
(Source: P.A. 95-728, eff. 7-1-08 - See Sec. 999; 96-1395, eff. 7-29-10.)

(615 ILCS 5/18h)
Sec. 18h. Conflicts with Executive Order 2006-5. To the extent that Executive Order 2006-5 is inconsistent with the provisions of this amendatory Act of the 96th General Assembly, the provisions of this amendatory Act shall govern.
(Source: P.A. 96-1395, eff. 7-29-10.)

(615 ILCS 5/18i)
Sec. 18i. Maintenance of eligibility to participate in the National Flood Insurance Program. Nothing in this amendatory Act of the 96th General Assembly shall be construed to diminish or conflict with the authority and the obligation of local governments to adopt and enforce local ordinances and regulations necessary to maintain eligibility to participate fully in the National Flood Insurance Program and for property owners to purchase federal flood insurance. If a local government located in an area that (i) is protected by a federal levee and (ii) located in a flood prevention district established in accordance with the Flood Prevention District Act chooses to participate in the National Flood Insurance Program, it must adopt and maintain ordinances and floodplain management regulations that meet the requirements of 44 C.F.R. 60.3, 60.4, and 60.5, and it must submit copies of those documents to the Federal Emergency Management Agency as required by federal law.
(Source: P.A. 96-1395, eff. 7-29-10.)

(615 ILCS 5/18j)
Sec. 18j. ESDA critical facility evacuation plans. Any critical facility that gives shelter to a person who would be unable to evacuate without assistance during a flooding event, and that is located in an area deemed by operation of law not to be within the 100-year floodplain because the area in which the critical facility is located lies within an area protected by a federal levee and is located in a flood prevention district established in accordance with the Flood Prevention District Act shall develop an evacuation plan and certify to the Emergency Services and Disaster Agency (ESDA), as defined by Section 4 of the Illinois Emergency Management Agency Act, on a form provided by the ESDA, that it has developed an evacuation plan which the critical facility has or will implement prior to or concurrent with occupancy of the facility to evacuate persons who need assistance evacuating the facility and the flooded area.
(Source: P.A. 99-78, eff. 7-20-15.)

(615 ILCS 5/19) (from Ch. 19, par. 66)
Sec. 19. It shall be the duty of the Department of Natural Resources to from time to time prepare and devise schemes, plans, ways and means for the reservation or acquisition by the State of desirable tracts of land in connection with the public waters of the State of Illinois, to the end that public reservations or preserves may be made along said public bodies of water for the use of all of the people of the State of Illinois, for pleasure, recreation and sport, and as such reservations or preserves may be made or acquired from time to time, the same shall be under the jurisdiction of the Department of Natural Resources. The Department of Natural Resources is authorized, with the consent in writing of the Governor, to acquire by private purchase or by condemnation in the manner provided for the exercise of the right of eminent domain under the Eminent Domain Act any and all lands sought to carry out the provisions of this Section.
(Source: P.A. 94-1055, eff. 1-1-07.)

(615 ILCS 5/19.5)
Sec. 19.5. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(615 ILCS 5/20) (from Ch. 19, par. 67)
Sec. 20. The Department of Natural Resources shall obtain data and information as to the availability of the various streams of Illinois for water power, and preserve all such data, and report to the Governor and the general assembly such facts as to the amount of water power which can be so developed, from time to time, as in its judgment should be communicated, looking to the preservation of the rights of the State of Illinois in the water power and navigation of this State.
The requirement for reporting to the General Assembly shall be satisfied by filing copies of the report with the Speaker, the Minority Leader and the Clerk of the House of Representatives and the President, the Minority Leader and the Secretary of the Senate and the Legislative Research Unit, as required by Section 3.1 of "An Act to revise the law in relation to the General Assembly", approved February 25, 1874, as amended, and filing such additional copies with the State Government Report Distribution Center for the General Assembly as is required under paragraph (t) of Section 7 of the State Library Act.
(Source: P.A. 89-445, eff. 2-7-96.)

(615 ILCS 5/21) (from Ch. 19, par. 68)
Sec. 21. The Department of Natural Resources shall make particular research into the natural resources of this State in connection with any of the public bodies of water of the State, and obtain, classify and preserve all data which may be procurable in connection therewith, and from time to time disseminate for the information of the people of the State, by way of bulletins or publications, such information as it may thus obtain.
(Source: P.A. 89-445, eff. 2-7-96.)

(615 ILCS 5/22) (from Ch. 19, par. 69)
Sec. 22. The Department of Natural Resources shall obtain from time to time all possible data with reference to the navigability of the public waters of the State of Illinois and with reference to the cultivation and propagation of fish, and shall devise ways of making the public bodies of water of the State more effective for the production of a cheap food supply in the way of various fish which may be cultivated or propagated in these bodies of water.
(Source: P.A. 89-445, eff. 2-7-96.)

(615 ILCS 5/23) (from Ch. 19, par. 70)
Sec. 23. It shall be the duty of the Department of Natural Resources to maintain stream gauge stations, and to make careful investigations of the streams of the State with reference to the carrying capacity of all such streams in times of flood and under normal conditions; to prevent the carrying capacity of streams to be limited and impaired by fills, deposits, obstructions, encroachments therein, deposit of debris or material of any kind, including trees, tree limbs, logs, shrubbery, or related growths and trimmings therefrom in or upon the bank of any waters and water courses or in such proximity to such waters and water courses or any tributary thereto where the same shall be liable to be washed into or deposited along such waters and water courses, either by normal or flood flows, as a result of storms or otherwise, which may in any manner impede or obstruct the natural flow of such waters and water courses, or bridges over same, to an extent where the same cannot safely dispose of the flood waters which may naturally, lawfully, and properly be discharged therein; to require such changes in bridges across any navigable waters or streams, or bodies of water made navigable, necessary to meet the demands of navigation and commerce thereon; and to establish by regulations water levels below which water cannot be drawn down behind dams from any stream or river within the State of Illinois, in order to retain enough water in such streams to preserve the fish and other aquatic life in the stream, and to safeguard the health of the community. If the capacity of any stream is limited and impaired by reason of any of the Acts or construction in this Act provided, so as to constitute a menace to property along the course of said stream or safety of the people of the State, or results in damage, overflow, or an interruption to navigation, or if water is being drawn down, or is about to be drawn down in contravention of the water level regulations established by the Department, the Department of Natural Resources shall take such action as may be required, by injunction or otherwise, to prevent such encroachments or the erection of such structures, or compel the removal or modification of same, or to prevent water being drawn down below the levels established by the Department. It shall be unlawful for any person, persons, corporations, counties, cities, municipalities, or other agency to make any fill, deposit, or encroachment in, deposit or placement of felled or trimmed woody plant upon or along the bank, or erect any bridges over a stream that has a drainage area of one square mile or more in urban areas or 10 square miles or more in rural areas, until plans, profiles and specifications and other data which may be required, have been first filed with the Department of Natural Resources of this State, and a written permit received therefor.
The Department of Natural Resources is authorized, in case of existing dams, to require that the dams be maintained in a proper state of repair, and at a height for proper control of water levels in the disposal of flood waters and at normal stages, and for such purposes to require changes and modifications therein, and to compel the installation of fishways in dams wherever deemed necessary; provided, however, that the enactment by any governmental unit of any new rule, regulation, ordinance, law, or other requirements passed after the construction of an existing dam, shall not be construed to give the Department of Natural Resources the power or authority to require changes in the design, structure, or construction, of any existing dam in conformance with all applicable standards existing at the time of its construction and which is in good repair.
(Source: P.A. 89-445, eff. 2-7-96.)

(615 ILCS 5/23a) (from Ch. 19, par. 70a)
Sec. 23a. The Department is authorized to carry out inspections of any dam within the State, and to establish standards and issue permits for the safe construction of new dams and the reconstruction, repair, operation and maintenance of all existing dams. If any inspection carried out by the Department or by a federal agency in which the Department concurs determines that a dam is in an unsafe condition, the Department shall so notify the appropriate public officials of the affected city or county, the State's Attorney of the county in which the dam is located, and the Illinois Emergency Management Agency.
The Department may compel the installation of fishways in dams wherever deemed necessary.
The Department may establish by rule minimum water levels for water behind dams on streams and rivers as necessary to preserve the fish and other aquatic life and to safeguard the health of the community.
Upon a determination of the Department that a dam constitutes a serious threat to life or a threat of substantial property damage, the Department may issue orders to require changes in the structure or its operation or maintenance necessary for proper control of water levels at normal stages and for the disposal of flood waters and for the protection of navigation and any persons or property situated downstream from the dam or to otherwise remove the threat provided, however, that no existing dam, based solely upon the enactment by any governmental unit of any new rule, regulation, ordinance, law, or other requirement passed after the construction of the dam, shall be deemed to constitute a serious threat to life or a threat of substantial property damage if it was designed and constructed under a permit from the State of Illinois in conformance with all applicable standards existing at the time of its construction and is in good repair.
The Department shall be required, prior to taking any action to compel alteration or breaching of any dam, to furnish in writing to the owner of the dam (1) a detailed and specific list of defects discovered in the course of inspection of the dam, including the specific nature of any inadequacies in the capacity of the spillway system and any indications of seepage, erosion, or other evidence of structural deficiency in the dam or spillway; and (2) a statement of the applicable standards that if complied with by the owner of the dam would put the dam into compliance with the State's requirements.
No order shall be issued requiring alteration of any existing dam until after notice and opportunity for hearing has been provided by the Department to the dam owners. If the owner or owners of the dam are unknown, notice will be provided by publication in a newspaper of general circulation in the county in which the structure is located. Any order issued under this Section shall include a statement of the findings supporting the order.
Opportunity for hearing is not required in emergency situations when the Department finds there is imminent hazard to personal public safety of people.
The Department may enforce the provisions of this Section and of rules and orders issued hereunder by injunction or other appropriate action.
Neither the Department of Natural Resources nor employees or agents of the Department shall be liable for damages sustained through the partial or total failure of any dam or the operation or maintenance of any dam by reason of the Department's regulation thereof. Nothing in this Act shall relieve an owner or operator of a dam from the legal duties, obligations, and liabilities arising from ownership or operation.
(Source: P.A. 96-388, eff. 1-1-10; 97-916, eff. 8-9-12.)

(615 ILCS 5/23b)
Sec. 23b. Dams; signs and buoys.
(a) The Department of Natural Resources shall establish specifications for signs and devices that provide warnings of the presence of dams for persons using the public waters of the State. The Department shall establish such specifications pursuant to administrative rule.
(b) For dams located in public waters and that are not subject to federal regulation regarding safety standards, the Department of Natural Resources shall examine each dam to determine hazards that may exist at each dam.
(c) The Department of Natural Resources shall, after conducting the examination required under subsection (b) of this Section, submit administrative rules setting forth appropriate safety devices to be required at each dam.
(d) The Department of Natural Resources shall be authorized to designate enforceable exclusion zones around dams pursuant to administrative rule. Violation of such exclusion zones shall constitute a Class A misdemeanor.
(e) Except for willful and wanton misconduct, neither the Department of Natural Resources nor employees or agents of the Department shall be liable for damages, injuries, or deaths occurring at dams located in public waters by reason of the Department's regulation thereof pursuant to this Section. Nothing in this Act shall relieve an owner or operator of a dam from the legal duties, obligations, and liabilities arising from ownership or operation.
(Source: P.A. 95-20, eff. 8-2-07.)

(615 ILCS 5/24) (from Ch. 19, par. 71)
Sec. 24. Title to the bed of Lake Michigan and all other meandered lakes in Illinois, set forth in the 1962 Report of the Department of Public Works and Buildings, Division of Waterways, entitled "Meandered Lakes in Illinois", with Map Appendix, regardless of the location, size or shape is held in trust for the benefit of the People of the State of Illinois and the Department of Natural Resources is the agency designated as the trustee authorized to exercise administrative jurisdiction and control thereover in the execution of the powers and duties under this Act. It shall be the duty of the Department of Natural Resources, to carefully examine the shore lines of Lake Michigan, all other meandered lakes in Illinois and the Chicago River each year for the purpose of seeing that encroachments are not made upon or other unauthorized uses made of these bodies of water, and for the purpose of preventing any land being made along the said Chicago River, Lake Michigan or meandered lakes in such manner as might become an encroachment thereon.
The Department, for the purpose of preventing fills, deposits of any character, or encroachments or other unauthorized uses in or upon any of the lakes or rivers of this State, and for the protection of navigation upon any of the navigable rivers and lakes of this State, or such rivers and lakes as are capable of being made navigable by improvement, is hereby authorized and empowered to lay out and fix shore or harbor lines through any city or municipality, or at any other locality where public interests may require, and to authorize the construction of retaining walls under proper restrictions and conditions. Any person or persons, city or municipality, or other agency, desiring to erect such wall, shall first secure a permit therefor upon application to and submission of plans, profiles and specifications to said Department of Natural Resources, the line upon which said construction is to be placed to be fixed by survey by said Department. Whoever violates any of the provisions of this Section, or does any work herein designated without first obtaining a permit from the Department of Natural Resources, shall be guilty of a Class A misdemeanor.
(Source: P.A. 89-445, eff. 2-7-96.)

(615 ILCS 5/25) (from Ch. 19, par. 72)
Sec. 25. The Attorney General, any State's Attorney of any county or any attorney authorized by the Department of Natural Resources shall have the power to represent said Department, and in the name of the State of Illinois, invoke for the purposes specified in this act, all of the power of the State to prevent the wrongs and injuries herein referred to, and for that purpose, such Attorney General, State's attorney or authorized attorney shall be deemed to be the proper representative of the State, with full power and authority upon its behalf to prosecute all necessary suits or actions.
(Source: P.A. 89-445, eff. 2-7-96.)

(615 ILCS 5/26) (from Ch. 19, par. 73)
Sec. 26. The Department of Natural Resources shall, for the purpose of protecting the rights and interests of the State of Illinois, or the citizens of the State of Illinois, have full and complete jurisdiction of every public body of water in the State of Illinois, subject only to the paramount authority of the Government of the United States with reference to the navigation of such stream or streams, and the laws of Illinois, but nothing in this Act contained shall be construed or held to be any impairment whatsoever of the rights of the citizens of the State of Illinois to fully and in a proper manner, enjoy the use of any and all of the public waters of the State of Illinois, and the jurisdiction of the Department of Natural Resources shall be deemed to be for the purpose of protecting the rights of the people of the State in the full and free enjoyment of all such bodies of water, and for the purpose of preventing unlawful and improper encroachment upon the same, or impairment of the rights of the people with reference thereto, and every proper use which the people may make of the public rivers and streams and lakes of the State of Illinois shall be aided, assisted, encouraged and protected by the Department of Natural Resources.
(Source: P.A. 89-445, eff. 2-7-96.)

(615 ILCS 5/26a) (from Ch. 19, par. 74)
Sec. 26a. The Department of Natural Resources may issue orders requiring all necessary remedial actions to correct violations of this Act and impose the civil penalties provided in this Section. All orders entered by the Department of Natural Resources shall be made only upon giving reasonable notice to persons to be affected by such orders; or having any interest in the subject matter of such orders and after a hearing in relation thereto. Any person who violates any provision of this Act; any rule or regulation adopted by the Department; any permit, term, or condition of this Act; or any order of the Department under this Act, shall be liable for a civil penalty of up to 2 times the applicable permit fee, but not to exceed $5,000 for a violation. The penalty fee may, upon order of the Department of Natural Resources or a court of competent jurisdiction, be made payable to the Department and deposited into the State Boating Act Fund for use by the Department for ordinary and contingent expenses.
(Source: P.A. 99-73, eff. 1-1-16.)

(615 ILCS 5/26b) (from Ch. 19, par. 75)
Sec. 26b. The Department of Natural Resources may make such investigations and conduct such hearings as may be necessary to the performance of its duties under this Act. In making any investigation or conducting any hearing the Department may issue subpoenas for the attendance of witnesses, and may administer oaths. Any person who shall be served with a subpoena to appear and testify, or to produce books and papers, and who shall refuse or neglect to appear or to testify, or to produce books and papers relevant to such investigation, as commanded in such subpoena, shall be guilty of a Class B misdemeanor. Any circuit court of this State, upon application of the Department, may compel the attendance of witnesses, the production of books and papers and the giving of testimony before said Department by attachment for contempt as in other cases for refusal to obey the process and order of the court.
(Source: P.A. 89-445, eff. 2-7-96.)

(615 ILCS 5/26c) (from Ch. 19, par. 75a)
Sec. 26c. All final administrative decisions of the Department of Natural Resources hereunder shall be subject to judicial review pursuant to the provisions of the Administrative Review Law, and all amendments and modifications thereof, and the rules adopted pursuant thereto. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 89-445, eff. 2-7-96.)

(615 ILCS 5/27) (from Ch. 19, par. 76)
Sec. 27. At all times this act shall be construed in a liberal manner for the purpose of preserving to the State of Illinois and the people of the State, fully and unimpaired, the rights which the State of Illinois and the people of the State of Illinois may have in any of the public waters of the State of Illinois, and to give them in connection therewith, the fullest possible enjoyment thereof, and to prevent to the fullest extent, the slightest improper encroachment or invasion upon the rights of the State of Illinois, or any of its citizens with reference thereto.
(Source: Laws 1939, p. 308.)

(615 ILCS 5/29) (from Ch. 19, par. 77)
Sec. 29. No provision of this Act shall be construed as limiting or impairing the powers and rights heretofore granted to any board of park commissioners, now existing, where such board of park commissioners have control of a park or parks within the limits of cities having a population of 200,000 or over, and where such park commissioners are appointed by the Governor of the State of Illinois, or by judges of the Circuit Court of the county in which such park district is located. Provided, however, that before any new work is done by any such board of park commissioners affecting submerged lands in navigable waters of the State of Illinois the plans for all such work shall be submitted to the Department of Natural Resources for approval before said work is undertaken.
(Source: P.A. 89-445, eff. 2-7-96.)

(615 ILCS 5/29a) (from Ch. 19, par. 78)
Sec. 29a. Construction permits; maintenance and repairs; clear cutting.
(a) After July 1, 1985, no person, State agency, or unit of local government shall undertake construction in a public body of water or in a stream without a permit from the Department of Natural Resources. No permit shall be required in a stream which is not a public body of water, draining less than one square mile in an urban area or less than ten square miles in a rural area. No permits shall be required for field tile systems, tile outlet structures, terraces, water and sediment control basins, grade stabilization structures, or grassed waterways which do not obstruct flood flows. Any artificially improved stream channel, drainage ditch, levee, or pumping station existing in serviceable condition on July 1, 1985 may be maintained and repaired to preserve design capacity and function without a permit. Maintenance and repair of improved channels, ditches or levees shall follow accepted practices to reduce, as practical, scour, erosion, sedimentation, escape of loose material and debris, disturbance of adjacent trees and vegetation, and obstruction of flood flows.
(b) No person, State agency, or unit of local government, except (i) a unit of local government with a population greater than 500,000 and (ii) a commercial or industrial facility, the operation of which falls under the regulatory jurisdiction of the United States Army Corps of Engineers or the United States Coast Guard under Section 10 of the Federal Rivers and Harbors Act, may clear cut trees within 15 yards of waters listed by the Department under Section 5 as navigable, except as follows:
(1) for the purpose of improving, maintaining,

repairing, constructing, or reconstructing any highway, road, bridge, culvert, drainage structure, drainage facility, or grade separation under the jurisdiction of the Illinois Department of Transportation or any municipality, public water facility, road district, highway commissioner, or drainage district;

(2) for maintenance and improvement of drainage of or

on agricultural land; and

(3) for the purpose of improving, maintaining,

repairing, constructing, or reconstructing any facility for the distribution, transmission, or generation of electricity.

For the purpose of this subsection, "clear cutting" means the complete removal of mature or established trees covering an area of 400 square yards or more of which leaves less than 50% of the existing forest cover. "Clear cutting" does not include any of the following:
(1) The removal of brush or woody debris.
(2) The selective cutting of diseased, dying, or dead

trees.

(3) The selective cutting of individual trees for the

purpose of home construction.

(4) The selective cutting of individual trees that

pose a threat to private property.

(5) The clearing of trees for restoration purposes to

include:

(i) removal of non-native tree species and the

subsequent reestablishment of native tree species;

(ii) thinning of trees for the purposes of

encouraging the growth of preferential tree species;

(iii) restoration of wetlands, prairies, or other

natural areas that will not cause or contribute to streambank destabilization.

(6) The removal of trees or woody vegetation pursuant

to any State or Federal conservation plan contracts, or when approved by the U.S. Army Corps of Engineers and the Department.

The Department of Natural Resources may adopt rules for the administration of this subsection and shall adopt rules permitting a municipality with a population of 500,000 or less to petition the Department of Natural Resources to permit clear cutting to accommodate necessary socioeconomic development projects.
(Source: P.A. 91-907, eff. 1-1-01.)

(615 ILCS 5/30) (from Ch. 19, par. 78.1)
Sec. 30. The Department of Natural Resources may make such reasonable rules and regulations as may be necessary to administer this Act.
(Source: P.A. 89-445, eff. 2-7-96.)

(615 ILCS 5/35)
Sec. 35. Permit fees. The Department of Natural Resources shall collect a fee of up to $5,000 per application for permits issued under this Act. The Department of Natural Resources shall set the specific fee applicable to different permits issued under this Act by administrative rule, provided that no fee exceeds $5,000. All fees collected pursuant to this Section shall be deposited in the State Boating Act Fund for use by the Department of Natural Resources for the ordinary and contingent expenses of the Department of Natural Resources. No permit application shall be processed until the application fee is paid to the Department of Natural Resources. The monies deposited into the State Boating Act Fund under this Section shall not be subject to administrative charges or chargebacks unless otherwise authorized by this Act.
(Source: P.A. 97-1136, eff. 1-1-13.)



615 ILCS 10/ - Illinois Waterway Act.

(615 ILCS 10/0.01) (from Ch. 19, par. 78.9)
Sec. 0.01. Short title. This Act may be cited as the Illinois Waterway Act.
(Source: P.A. 86-1324.)

(615 ILCS 10/1) (from Ch. 19, par. 79)
Sec. 1. A deep waterway shall be constructed from the water power plant of the Sanitary District of Chicago, at or near Lockport, in the township of Lockport, in the County of Will, to a point in the Illinois River at or near Utica. Such waterway shall be known as "The Illinois Waterway."
(Source: Laws 1919, p. 977.)

(615 ILCS 10/5) (from Ch. 19, par. 83)
Sec. 5. The terms used in this Act shall be construed as follows:
(a) The term "waterway" shall refer to "The Illinois Waterway;"
(b) The term "appurtenances" when used with reference to or in connection with the term "The Illinois Waterway" or in connection with the term "waterway," shall comprehend all dams, locks (including the lock connecting the Sanitary District Channel with "The Illinois Waterway,") power plants, docks, dry docks, terminals, landings, walls, dykes, embankments, tunnels, basins, pools, laterals, buildings, structures or appliances necessary, convenient or incident to the construction, operation or maintenance of "The Illinois Waterway," provided the term "appurtenances" as used herein shall not include or apply to any property, real, personal, or mixed, of any existing sanitary district, which has a population of one million or more within its territorial limits.
(Source: Laws 1931, p. 207.)

(615 ILCS 10/6) (from Ch. 19, par. 84)
Sec. 6. The construction, maintenance, control and operation of "The Illinois Waterway" and its appurtenances shall devolve upon the Department of Natural Resources.
(Source: P.A. 89-445, eff. 2-7-96.)

(615 ILCS 10/7) (from Ch. 19, par. 85)
Sec. 7. Subject to the conditions and limitations prescribed by this Act, and subject to any conditions and limitations which the Federal government or the officers thereof may lawfully impose, the Department of Natural Resources shall have the power stated in Sections 7.1 to 7.16, inclusive, of this Act.
(Source: P.A. 89-445, eff. 2-7-96.)

(615 ILCS 10/7.1) (from Ch. 19, par. 85.1)
Sec. 7.1. To prepare plans and specifications for the construction of "The Illinois Waterway" and its appurtenances.
(Source: Laws 1961, p. 3529.)

(615 ILCS 10/7.2) (from Ch. 19, par. 85.2)
Sec. 7.2. To construct, control, manage, maintain and operate such waterway and its appurtenances.
(Source: Laws 1961, p. 3529.)

(615 ILCS 10/7.3) (from Ch. 19, par. 85.3)
Sec. 7.3. To use or to lease, or permit the use of, in whole or in part, the surplus waters of such waterway, for a period not to exceed 50 years, and to sell, use, lease or permit the use of, in whole or in part, any land, rights in land or property interests for hydropower development, or the power developed therefrom, for a period not to exceed 50 years.
(Source: P.A. 83-151.)

(615 ILCS 10/7.4) (from Ch. 19, par. 85.4)
Sec. 7.4. To construct, maintain and operate power plants, structures, buildings and appliances relative thereto for the utilization of the surplus waters arising from the construction, maintenance or operation of the waterway, and to lease, sell or otherwise dispose of the whole or any part of the electrical current or energy thereby generated.
(Source: Laws 1961, p. 3529.)

(615 ILCS 10/7.5) (from Ch. 19, par. 85.5)
Sec. 7.5. To establish and collect reasonable rates of toll for the passage through and the use of such waterway, dams, locks, and other appurtenances within the limits of the State, but such waterway and its appurtenances shall be free for the transportation of any property of the United States or persons in the service thereof passing through the same.
(Source: Laws 1961, p. 3529.)

(615 ILCS 10/7.6) (from Ch. 19, par. 85.6)
Sec. 7.6. To prescribe reasonable rules and regulations in respect to all matters connected with the navigation and use of such waterway and its appurtenances.
(Source: Laws 1961, p. 3529.)

(615 ILCS 10/7.7) (from Ch. 19, par. 85.7)
Sec. 7.7. To acquire by donation, purchase, contract or exchange any property, real or personal, necessary or incident to the construction, maintenance, equipment, operation or repair of the waterway and its appurtenances.
(Source: Laws 1961, p. 3529.)

(615 ILCS 10/7.8) (from Ch. 19, par. 85.8)
Sec. 7.8. To acquire by condemnation under the eminent domain laws of this State all property necessary to be taken or damaged for the construction, maintenance, operation or repair of such waterway and its appurtenances.
(Source: Laws 1961, p. 3529.)

(615 ILCS 10/7.8a)
Sec. 7.8a. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(615 ILCS 10/7.9) (from Ch. 19, par. 85.9)
Sec. 7.9. To enter upon and use any lands, waters, stream and materials of any description, necessary for the prosecution of the works contemplated by this Act.
(Source: Laws 1961, p. 3529.)

(615 ILCS 10/7.10) (from Ch. 19, par. 85.10)
Sec. 7.10. To repair, replace or reconstruct any and all public bridges along the line of such waterway in order to provide safe and suitable navigation along such waterway, and to require the removal or alteration of bridges owned, controlled or operated by private corporations or persons which hinder or obstruct navigation.
(Source: Laws 1961, p. 3529.)

(615 ILCS 10/7.11) (from Ch. 19, par. 85.11)
Sec. 7.11. To sell and dispose of any machinery, tools, fixtures, stone, debris, material or personal property unnecessary for the proper management, construction, repair or use of the waterway or its appurtenances.
(Source: Laws 1961, p. 3529.)

(615 ILCS 10/7.12) (from Ch. 19, par. 85.12)
Sec. 7.12. To sell or to lease, from time to time, any of the lands or lots acquired for use in the construction of such waterway, or in the development of power incident thereto and no longer needed for the maintenance, use and operation of such waterway or water power.
(Source: Laws 1961, p. 3529.)

(615 ILCS 10/7.13) (from Ch. 19, par. 85.13)
Sec. 7.13. To grant the right or privilege to any public utility or municipality to use any tunnel constructed as an appurtenance of the Illinois Waterway for the purpose of placing, operating and maintaining therein conduits, cables, gas mains, water mains and other equipment required in connection therewith upon such terms as may be agreed upon between the Department of Natural Resources and such public utility or municipality.
(Source: P.A. 89-445, eff. 2-7-96.)

(615 ILCS 10/7.14) (from Ch. 19, par. 85.14)
Sec. 7.14. To obtain, subject to the provisions of the "Personnel Code", approved July 18, 1955, as heretofore or hereafter amended, as many engineers, draftsmen, surveyors, agents, clerks, superintending or expert help, laborers and other persons as may be necessary to the designing and construction of the waterway and its appurtenances.
(Source: Laws 1961, p. 3529.)

(615 ILCS 10/7.15) (from Ch. 19, par. 85.15)
Sec. 7.15. To make application to the Federal Government for all necessary permits.
(Source: Laws 1961, p. 3529.)

(615 ILCS 10/7.16) (from Ch. 19, par. 85.16)
Sec. 7.16. To make all contracts and to do all acts necessary to carry into effect the powers herein granted.
(Source: Laws 1961, p. 3529.)

(615 ILCS 10/18) (from Ch. 19, par. 96)
Sec. 18. In the construction of such waterway through the City of Joliet, the elevation of the water surface at normal stage shall not be higher at Granite Street than minus 40.5 Chicago city datum, and in the event that the shoal reach between the upper basin of the Illinois and Michigan Canal and the crossing of the Elgin, Joliet and Eastern Railway is deepened 2 feet or more, then the elevation of the water surface at normal stage shall not be higher at Granite Street than minus 41 Chicago city datum, and the channel through said city shall not be less than 270 feet in width between Spring Street on the north and Lafayette Street on the south. Any dams constructed in connection with and for the maintenance of this pool of water shall be of such design as to quickly dispose of all flood waters. Adequate intercepting sewers shall be constructed of sufficient size and at such depth as will provide outlets not only for the present sewers that may be interfered with by the construction of such waterway, but also of sufficient size and depth to take care of all the watershed tributary to the Des Plaines River that may be interfered with by changing the water levels through the City of Joliet. The Department of Natural Resources is authorized to utilize such riparian rights of the Sanitary District of Chicago in, through and near the City of Joliet and along the Des Plaines River in the County of Will as, in its judgment, may be found necessary for the construction, maintenance and operation of such waterway, or for the development of water power in connection therewith, and the Department of Natural Resources shall not be required to make compensation to such Sanitary District for the right so utilized, except that the Department of Natural Resources shall reimburse such Sanitary District for any expense to which it may be put as a result of such act of the Department of Natural Resources in the maintenance and operation of such Sanitary District channel. The Sanitary District of Chicago shall not be deprived of access to such waterway over any walls or embankments constructed, or of the enjoyment of dockage rights in connection with any property it has acquired or owns, subject only to the use of such property by the Department of Natural Resources for waterway and power purposes.
(Source: P.A. 89-445, eff. 2-7-96; 90-655, eff. 7-30-98.)

(615 ILCS 10/28) (from Ch. 19, par. 106)
Sec. 28. If any section, subdivision, sentence or clause in this Act shall be held to be invalid, the invalidity thereof shall not affect the remaining parts of this Act.
(Source: Laws 1919, p. 977.)



615 ILCS 15/ - Flood Control Act of 1945.

(615 ILCS 15/1) (from Ch. 19, par. 126a)
Sec. 1. It is hereby recognized that the unregulated flow of the rivers and waters of the State of Illinois constitutes a menace to the general welfare of the people of this State, resulting in periods of destructive floods upon the rivers and waters of Illinois, upsetting the orderly processes of industry, agriculture and life in general, and causing loss of life and property, including the erosion of lands, the impairment and obstruction of their drainage, the impairment or destruction of surface water supplies for domestic use, the impairment or destruction of navigation, highways, railroads, and other channels of commerce within the State; and periods of inadequate low water flows wherein the public water supplies of cities and villages are dangerously reduced, facilities for public recreation are rendered inadequate, and the propagation and conservation of wild life is adversely affected.
It is the sense of this General Assembly that regulation of the flood and low water flows of the rivers and waters of Illinois is a proper activity of the State of Illinois, independently or in cooperation with the United States government, State agencies, units of local government and school districts; that investigations and improvements of the rivers and waters of Illinois, including the watersheds thereof, for the purpose of control of flood and low water flows, are in the interest of the general welfare of the People of Illinois; and that the State of Illinois should improve or participate in the improvement of the rivers and waters, including the watersheds thereof, for the purpose of regulating the flood and low water flows and the development and utilization of water, waterways and water resources if the benefits are in excess of the estimated costs, and if the lives and general welfare of the People of Illinois are adversely affected; except that for improvements limited to channelization, the benefits need not necessarily exceed the estimated costs.
(Source: P.A. 85-141.)

(615 ILCS 15/2) (from Ch. 19, par. 126b)
Sec. 2. The Department of Natural Resources is hereby authorized and directed to make examinations and surveys, prepare plans and estimates for, and to construct, reconstruct, control, maintain, and operate, or supervise the construction, reconstruction, control, maintenance and operation of all works for the control of floods, the improvement of upland and bottom land drainage and the conservation of low water flows in the rivers and waters of Illinois, including the watersheds thereof, either independently or in cooperation with the United States government, State agencies, units of local government and school districts in connection with such work. However, no expenditure of funds for the improvement of any of the rivers and waters of Illinois, including the watersheds thereof, for the purpose of controlling flood flows, the improvement of bottom land and upland drainage, or the conservation of low water flows, shall be lawful until an appropriation for the improvement or improvements has been made by the General Assembly. No funds shall be expended on any rivers and waters improvement or improvements unless the works proposed by the improvement or improvements are in conformity with a report of survey made and filed as provided in Section 5 of this Act.
(Source: P.A. 89-445, eff. 2-7-96.)

(615 ILCS 15/3) (from Ch. 19, par. 126c)
Sec. 3. In the construction of any improvements to the rivers, waters and watersheds of Illinois, for the control of floods, the improvement of bottom land and upland drainage and conservation of low water flows, the Department of Natural Resources may, in its judgment and discretion, proceed in any of the following ways:
(1) It may let contracts for the construction of any

authorized project or any part or portion thereof in accordance with existing laws regulating the awarding of State contracts, or

(2) It may do the work or any part or portion thereof

by the direct employment of services, labor, materials and equipment, and may procure the necessary superintendents, agents, office force, laborers, workers, implements, tools, machinery and all other employees, equipment and services necessary or incidental to such construction, or

(3) It may participate in any of the nonfederal cost

of a federally authorized project, pursuant to an appropriation made by the General Assembly for such purposes, to the extent necessary for the completion of the project.

(Source: P.A. 89-445, eff. 2-7-96.)

(615 ILCS 15/4) (from Ch. 19, par. 126d)
Sec. 4. In the execution of the powers herein granted and the duties vested in the Department of Natural Resources, it may:
(1) cooperate and enter into agreements with the

proper agencies of the United States government, State agencies, units of local government, school districts, persons, and associations for the formulation of plans, for the acquisition of land rights, and for the construction of any and all improvements for the control of destructive floods, for the improvement of bottom land and upland drainage, and for the conservation, regulation, development and utilization of water, waterways, and water resources in the State of Illinois;

(2) subject to written approval of the Governor,

grant to cooperating public agencies any interest in land necessary for projects implemented under this Act providing that the land shall revert to the State if it ceases to be used for flood control or other approved public or water resource purposes;

(3) construct or finance such projects, using land

rights owned by the United States government, units of local government, or school districts; and

(4) acquire floodplain property to convert to public

uses, and pay relocation assistance where appropriate in accordance with the provisions of Sections 3-107.1 through 3-107.1f of the Illinois Highway Code.

Expenditure of funds appropriated to the Department for projects under this Act using land owned by the United States government, a unit of local government, a railroad company, or a school district shall not be prohibited by Section 2 of the Public Contract Fraud Act.
The agreements may assign to the several cooperating agencies particular projects or portions of projects for the purposes stated in this Section and may provide for joint understandings for those purposes and for contributions to execute any work agreed upon with any other of the above mentioned agencies within the State of Illinois to carry out the provisions of this Act. The Department's agreements with the United States government may include general indemnification provisions as required by federal statutes for nonfederal sponsorship of a federally authorized project approved under this Act for State participation. The Department's agreements with units of local government and school districts in this State may include general indemnification provisions to hold and save the State of Illinois harmless from any loss or claim resulting from the construction, operation, or maintenance of a project approved under this Act.
(Source: P.A. 88-517; 89-445, eff. 2-7-96.)

(615 ILCS 15/5) (from Ch. 19, par. 126e)
Sec. 5. It shall be the duty of the Department of Natural Resources to execute examinations and surveys of the scope necessary and practical under this Act: The Director of Natural Resources may in his discretion or at the direction of the General Assembly cause an examination of any project for the improvement of any of the rivers and waters of Illinois for any improvements authorized under this Act and a report on the improvements shall be submitted to the Governor, the members of the General Assembly of the Legislative Districts in which the improvements are located, and the General Assembly. The requirement for reporting to the General Assembly shall be satisfied by filing copies of the report with the Speaker, the Minority Leader, and the Clerk of the House of Representatives; and the President, the Minority Leader, and the Secretary of the Senate; and the Legislative Research Unit, as required by Section 3.1 of the General Assembly Organization Act, and filing any additional copies with the State Government Report Distribution Center for the General Assembly as required under paragraph (t) of Section 7 of the State Library Act. All reports shall include, as may be practicable, a comprehensive study of the watersheds involved, any other matter required by the Director of Natural Resources, and any or all data as may be pertinent in regard to:
(a) the extent and character of the area affected;
(b) the hydrography of the area affected, including

rainfall and run-off, frequency and severity of floods, frequency and degree of low flows;

(c) flood damages to rural property, growing crops,

urban property, industrial property, and communications, including highways, railways, and waterways;

(d) the probable effect upon any navigable water or

waterway;

(e) the possible economical development and

utilization of water power;

(f) the possible economical reclamation and drainage

of the bottomland and upland areas;

(g) any other allied uses that may be properly

related to or coordinated with the project, including but not limited to, any benefits for public water supply uses, public recreational uses, or wild life conservation;

(h) the estimated cost of the improvement and a

statement of special or local benefit that will accrue to localities affected by the improvement and a statement of general or state wide benefits, with recommendations as to what local cooperation, participation, and cost sharing should be required, if any, on account of the special or local benefit.

The heads of the several Departments of the State shall, upon the request of the Director of Natural Resources, detail representatives from their respective Departments to assist the Department of Natural Resources in the study of the watersheds, to the end that duplication of work may be avoided and the various services of the State economically coordinated therein.
In the exercise of its duties under this Section, the Department may accept or amend a work plan of the United States government. The federal work plan as accepted by the Department shall be filed as provided for in this Section.
(Source: P.A. 88-517; 89-445, eff. 2-7-96.)

(615 ILCS 15/6) (from Ch. 19, par. 126f)
Sec. 6. The Department of Natural Resources may lease or permit the use of, in whole or in part, the surplus waters at all Department owned dams and lease or permit the use of, in whole or in part, any land, rights to land, or property interests for hydropower development or the power developed from it for a period not to exceed 50 years.
(Source: P.A. 89-445, eff. 2-7-96; 90-276, eff. 7-30-97.)

(615 ILCS 15/7) (from Ch. 19, par. 126g)
Sec. 7. The Department of Natural Resources is authorized to acquire by gift, purchase, condemnation or other lawful means, any necessary lands, rights of way, easements or property necessary to carry out the provisions of this Act. For the purpose of making subsurface soil surveys, preliminary surveys and determinations of the amount and extent of such land, rights or other property required, the Department or any unit of local government by its officers, agents or employees, after written notice to the known owners and occupants, if any, may enter upon the lands or waters of any person, subject to responsibility for all damages which shall be occasioned thereby.
No ditches, drains, tracks, rails, poles, wires, pipe line or other equipment of any public utility company, municipal corporation or other public or private corporation, association or person shall be located, placed or constructed upon, across or under any State property over which the Department has jurisdiction under this Act without first obtaining a permit from the Department. The Department may grant permission to use State property subject to such terms and conditions not inconsistent with this Act as the Department deems in the public interest.
(Source: P.A. 89-445, eff. 2-7-96.)

(615 ILCS 15/7.5)
Sec. 7.5. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(615 ILCS 15/8) (from Ch. 19, par. 126h)
Sec. 8. An emergency shall be deemed to exist when flood control works private or public property and human life are threatened with impairment or destruction or have been impaired, damaged, or destroyed by reason of floods or high river stages. Whenever the Governor of the State of Illinois shall declare that such emergency exists, the Department of Natural Resources is authorized to make expenditures, from any funds appropriated by the General Assembly for the purpose of flood relief, for the reconstruction, repair or maintenance of flood control work on any of the rivers and waters of Illinois that may be threatened with impairment or destruction by flood or that may have been impaired or destroyed by flood, or, may authorize the reimbursement of any legally organized drainage district for any expenditures made for the repair, reconstruction or maintenance of any flood control work that may have been impaired or damaged by flood. Provided, that if there be an approved report of survey, as provided for in Section 5 of this Act, for the river or water, including the watershed thereof, on which the impaired or damaged flood control work is situated, no expenditures for the reconstruction, repair or maintenance of said damaged flood control work shall be lawful unless the plans for reconstruction, repair or maintenance of the said damaged flood control works be in conformity with the approved plans for flood control works on the river or water in question as contained in the report of survey. Provided further, that if there be no approved report of survey as provided for in Section 5 of this Act, then the reconstruction, repair or maintenance of damaged or impaired flood control works shall be limited to that necessary to restore the damaged or impaired flood control works to their original sections or designs and no change of location or alignment shall be made other than that necessary to protect the said flood control works from caving banks, to avoid unsatisfactory foundation conditions, and to afford the area the same protection as existed prior to the damage.
(Source: P.A. 89-445, eff. 2-7-96.)

(615 ILCS 15/9) (from Ch. 19, par. 126i)
Sec. 9. This Act shall be known and may be cited as the "Flood Control Act of 1945".
(Source: P.A. 84-900.)



615 ILCS 20/ - Navigable Waters Obstruction Act.

(615 ILCS 20/1) (from Ch. 19, par. 47a)
Sec. 1. It is unlawful to tie up or anchor vessels or other water craft in public or navigable waters of the State of Illinois in such a manner as to prevent or obstruct in any manner, between the shore lines thereof, the passage of any vessels or craft; or to voluntarily or carelessly sink, or permit or cause to be sunk, vessels or other water craft in such waters; or to float loose timber and logs, or to float what is known as sack rafts of timber and logs in streams or channels actually navigated by commercial craft in such manner as to obstruct, impede, or endanger navigation.
Whenever a vessel, raft, or other water craft is wrecked and sunk in any such waters, accidentally or otherwise, it is the duty of the owner of such sunken craft to immediately mark it with a buoy or beacon during the day and a lighted lantern at night, and to maintain such marks until the sunken craft is removed or abandoned, and the neglect or failure of the said owner so to do is unlawful. It is the duty of the owner of any such sunken craft to commence the immediate removal of the same, and prosecute such removal diligently. Failure of an owner to so remove any such sunken craft, shall be considered as an abandonment of such craft, and subject the same to removal by the state as hereinafter provided.
(Source: Laws 1939, p. 515.)

(615 ILCS 20/1.1) (from Ch. 19, par. 47a.1)
Sec. 1.1. Short title. This Act may be cited as the Navigable Waters Obstruction Act.
(Source: P.A. 86-1324.)

(615 ILCS 20/2) (from Ch. 19, par. 47b)
Sec. 2. Any master, pilot or engineer, or any person acting in the capacity of a master, pilot or engineer, who wilfully obstructs any waterway in any manner set forth in this Act, shall be deemed guilty of a violation thereof, and shall upon conviction be punished as provided in Section 5 hereof.
(Source: Laws 1939, p. 515.)

(615 ILCS 20/3) (from Ch. 19, par. 47c)
Sec. 3. Whenever the public use of any river, lake, harbor, sound, bay, canal, or other public or navigable waters of this state is obstructed or endangered by any sunken vessel, boat, water craft, raft, or other similar obstruction, and such obstruction has existed for a longer period than thirty (30) days, the sunken vessel, boat, water craft, raft, or other obstruction shall be subject to be broken up, removed, sold or otherwise disposed of by the Department of Natural Resources, in its discretion, without liability for any damage to the owners of the same: provided, the said Department shall first give a thirty-day notice in writing, by United States registered mail, to the owner thereof, if known, or if unknown, by publication addressed "To whom it may concern," in a newspaper of general circulation published in the county in which the obstruction is located, or if the obstruction is located in two or more counties, in any one of such counties, requesting the removal thereof.
The Department of Natural Resources may, in its discretion, at or after the time of giving any such notice advertise in one or more newspapers of general circulation published in this State, at least ten (10) days before the bids are to be opened, for sealed bids for the removal of such obstruction as soon as possible after the expiration of the thirty-day period for notice specified in the preceding paragraph, in case it has not in the meantime been so removed. Any such proposal for bids may be conditioned that such vessels, boat, water craft, raft or other obstruction and all cargo and property contained therein, shall become the property of the contractor and the contract shall be awarded to the bidder making the proposition most advantageous to the state. Any such bidder shall give satisfactory security for the execution of his contract. Any money received from the sale of any such wreck, or from any contractor for the removal of such wreck, under the provisions of this section, shall be paid over to the State Treasurer. If the proceeds of any such sale are not sufficient in amount to reimburse the State for such expense, the State of Illinois, acting by and through its Department of Natural Resources, may, by civil action, obtain judgment against the owners of such craft, cargo, or both for the difference between the proceeds of such sale and the actual expense incurred by the State of Illinois, acting by and through its Department of Natural Resources, in connection with such removal.
(Source: P.A. 89-445, eff. 2-7-96.)

(615 ILCS 20/4) (from Ch. 19, par. 47d)
Sec. 4. If any vessel, boat, water craft, or raft, or other similar obstruction, is sinking or grounding, or being unnecessarily delayed in any public or navigable waters mentioned in this Act, in such a manner as to stop, seriously interfere with, or specially endanger navigation, in the opinion of the Director of Natural Resources, or any duly authorized agent of the Department, the Department, or any such agent, shall have the right to take immediate possession of such boat, vessel, or other water craft, or raft, so far as to remove or to destroy it and to clear immediately such public or navigable waters of the obstruction thereby caused, using his best judgment to prevent any unnecessary injury. It is unlawful for anyone to prevent such removal or destruction. The Department or agent thereof charged with the removal or destruction of an obstruction under this Section may, in his discretion, give notice in writing to the owners of any such obstruction requiring them to remove it. The expense of removing any such obstruction as aforesaid shall be a charge against such craft and cargo and if the owners thereof fail or refuse to reimburse the State for such expense within 30 days after notification, then the officer or agent aforesaid may sell the craft or cargo, or any part thereof that may not have been destroyed in removal, at public auction, and the proceeds of such sale shall be deposited with the State Treasurer. If the proceeds of any such sale is not sufficient in amount to reimburse the State for such expense, the State of Illinois, acting by and through its Department of Natural Resources, may, by civil action, obtain judgment against the owners of such craft, cargo, or both for the difference between the proceeds of such sale and the actual expense incurred by the State of Illinois, acting by and through its Department of Natural Resources, in connection with such removal.
(Source: P.A. 91-357, eff. 7-29-99.)

(615 ILCS 20/5) (from Ch. 19, par. 47e)
Sec. 5.
Any person, firm or corporation, violating any of the provisions of this Act is guilty of a Class A misdemeanor.
Any boat, vessel, scow, raft, or other craft used or employed in violating any of the provisions of this Act shall be liable for the pecuniary penalties specified in this section.
(Source: P.A. 77-2328.)



615 ILCS 30/ - Illinois and Michigan Canal Management Act.

(615 ILCS 30/0.01) (from Ch. 19, par. 0.01)
Sec. 0.01. Short title. This Act may be cited as the Illinois and Michigan Canal Management Act.
(Source: P.A. 86-1324.)

(615 ILCS 30/8) (from Ch. 19, par. 8)
Sec. 8. The Department of Natural Resources shall have control and management of the Illinois and Michigan canal, including its feeders, basins and appurtenances, and the property thereto belonging, and shall have authority:
(1) To obtain, subject to the "Personnel Code" approved July 18, 1955, as amended, a general superintendent and such other officers, employees and agents as may be necessary for the management of the canal, locks, dams and other improvements, and prescribe their powers and duties.
(2) To prescribe reasonable rules and regulations in respect to all matters connected with the navigation and use of the canal, locks and dams and transportation on or through the same. The Department may prohibit all persons who wilfully refuse or neglect to comply with such rules from using the canal, locks and dams. Printed copies of such rules and of this article shall be posted for public inspection.
(3) To establish and collect reasonable fees for the leasing of land and use of the canal and the locks. The use of the canal and locks shall be free for the transportation of any property of the United States or persons in their service passing through the same.
(4) To sell and dispose of any machinery, fixtures, stone, debris, material or personal property unnecessary for the proper management, construction, repair or use of the canal, locks, dams and other improvements.
(5) To lease from time to time any of the canal lands or lots, or elevators, or elevators and adjoining property owned by the State.
(6) To lease from time to time, to the highest bidder therefor, any water power and lands or lots connected therewith.
(7) To sell and convey, whenever in its judgment the interest of the State will be promoted thereby, any canal lands or lots now owned by the State, and any riparian rights in and along the Des Plaines river: but the department shall not sell any lands or any portion of the 90-foot strip along the canal which are now utilized in connection with the use of the water power upon the canal or which will prevent or interfere with the proper use and operation of the canal as an historic recreational trail. But before making any such sale the department shall obtain the approval of the Governor thereto, and to the time, place and manner of making the same. Before any such sale shall be made 30 days' previous notice thereof shall be given in some newspaper published in the county where such land, lots or riparian rights are situated. The land, lots or riparian rights shall be sold at public auction to the highest and best bidder: but any or all such bids may be rejected if, in the judgment of the Department the interests of the State seem to require it. The Department may, with the approval of the Governor, sell any such lands or lots for public recreational use at private sale without public notice and auction.
(8) To execute in due form and deliver any conveyance that may be necessary to comply with the conditions of any bond, contract or agreement heretofore made by those lawfully authorized to sell any of the real estate known as canal lands, where the purchaser has complied with the conditions of such bond, contract or agreement and the department is satisfied that the purchaser is justly entitled to such conveyance.
(Source: P.A. 89-445, eff. 2-7-96.)

(615 ILCS 30/2) (from Ch. 19, par. 9)
Sec. 2. Nothing in this Act shall be construed to repeal or affect any of the provisions of the Metropolitan Water Reclamation District Act or any Act amendatory thereof.
(Source: P.A. 90-655, eff. 7-30-98.)

(615 ILCS 30/9) (from Ch. 19, par. 10)
Sec. 9. The Department of Natural Resources shall have the following duties:
(1) To take all necessary proceedings on behalf of the state to establish the title of the state and recover the possession of any canal lands or real estate owned by the state which may be claimed by or be in the adverse possession of another person or party, and when necessary, to cause appropriate suits, in the name of the People of the State of Illinois, to be instituted and prosecuted therefor.
(2) To cause the said canal, locks and dams and appurtenances to be kept in good and sufficient repair and condition for use and whenever it shall be necessary, it may, enter upon and use, overflow or damage any contiguous lands, and procure and appropriate all such material as in its judgment may be necessary or proper to be used in making such repair, build or construct any dam, lock, or other improvement, and may take proceedings to ascertain the compensation therefor in the manner provided by law for the exercise of the right of eminent domain.
(3) To cause suits to be commenced and prosecuted against all persons trespassing upon the said canal, locks or dams or any of the canal lands belonging to the State.
(4) Such other duties as may be prescribed by law.
(Source: P.A. 89-445, eff. 2-7-96.)

(615 ILCS 30/9.5)
Sec. 9.5. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(615 ILCS 30/10) (from Ch. 19, par. 11)
Sec. 10. All deeds, title papers, agreements and contracts affecting the title to real estate in this state, heretofore executed by the board of trustees of the Illinois and Michigan canal, under the seal of said board, by the canal commissioners under their official seal, by the Department of Public Works and Buildings under its seal, by the Department of Transportation under its seal, or heretofore or hereafter executed by the Department of Natural Resources (formerly designated the Department of Conservation) under its seal, shall be admitted to record, and the same or a certified transcript of the record shall be admitted in evidence in all courts without acknowledgment or further proof.
(Source: P.A. 89-445, eff. 2-7-96.)

(615 ILCS 30/11) (from Ch. 19, par. 12)
Sec. 11. Copies of the books and entries of the sale or conveyance of any lands or lots that have been sold or conveyed by the trustees of the Illinois and Michigan canal, by the canal commissioners, by the Department of Public Works and Buildings, by the Department of Transportation, or by the Department of Natural Resources (formerly designated the Department of Conservation) under any law of this State, certified to be true and correct copies of such books or entries by the Director of Natural Resources under the official seal of the Department, shall be prima facie evidence of the facts stated in such books or entries, and of the title in the party to whom such lands or lots appear by such certified copies to have been sold or conveyed, his heirs or assigns.
(Source: P.A. 89-445, eff. 2-7-96.)

(615 ILCS 30/12) (from Ch. 19, par. 13)
Sec. 12. The Department of Natural Resources shall keep an accurate account of all moneys received and of all expenditures of every kind.
(Source: P.A. 89-445, eff. 2-7-96.)

(615 ILCS 30/13) (from Ch. 19, par. 14)
Sec. 13. (Repealed).
(Source: P.A. 78-718. Repealed by P.A. 89-445, eff. 2-7-96.)

(615 ILCS 30/14) (from Ch. 19, par. 15)
Sec. 14. (Repealed).
(Source: P.A. 77-155. Repealed by P.A. 89-445, eff. 2-7-96.)

(615 ILCS 30/15) (from Ch. 19, par. 16)
Sec. 15. (Repealed).
(Source: P.A. 78-718. Repealed by P.A. 89-445, eff. 2-7-96.)

(615 ILCS 30/16) (from Ch. 19, par. 17)
Sec. 16. Whoever, without the written consent of the Department of Natural Resources, digs any drain or ditch, or removes or deposits any earth, sand, gravel, water or other material, or causes the same to be done, whereby any substance is washed into the canal to its injury, shall, for each offense, be guilty of a Class B misdemeanor.
(Source: P.A. 89-445, eff. 2-7-96.)

(615 ILCS 30/17) (from Ch. 19, par. 18)
Sec. 17. Whoever, without the written permission of the Department of Natural Resources, constructs any wharf, basin, or watering place, or makes or contrives any device whatever, for the purpose of taking any water from the canal, or omits to conform to the directions of the Department granting such permission, shall, for each offense, be guilty of a Class B misdemeanor.
(Source: P.A. 89-445, eff. 2-7-96.)

(615 ILCS 30/18) (from Ch. 19, par. 19)
Sec. 18. Whoever shall lead, ride or drive any horse, ox, ass, mule or cattle on either bank of the canal without the permission of the Department of Natural Resources shall, for each offense, be guilty of a Class B misdemeanor.
(Source: P.A. 89-445, eff. 2-7-96.)

(615 ILCS 30/22) (from Ch. 19, par. 23)
Sec. 22. Whoever shall put, or cause to be put, any dead animal or offensive matter into the canal shall be guilty of a Class B misdemeanor.
(Source: P.A. 89-445, eff. 2-7-96.)

(615 ILCS 30/24) (from Ch. 19, par. 25)
Sec. 24. Whoever shall construct or attempt to construct any bridge across the canal without having first submitted the plan thereof to the Department of Natural Resources and obtained its consent thereto shall, for each offense, be guilty of a Class B misdemeanor and the Department may remove the same or any part thereof at the expense of the persons or authorities causing the same to be constructed.
(Source: P.A. 89-445, eff. 2-7-96.)

(615 ILCS 30/26) (from Ch. 19, par. 27)
Sec. 26. (Repealed).
(Source: R.S. 1874, p. 188. Repealed by P.A. 89-445, eff. 2-7-96.)

(615 ILCS 30/27) (from Ch. 19, par. 28)
Sec. 27. All fines and penalties herein provided for may be recovered in the name of the People of the State of Illinois and, when collected, shall be paid to the Department of Natural Resources and by it paid into the State treasury as other revenues of the canal.
(Source: P.A. 89-445, eff. 2-7-96.)

(615 ILCS 30/28) (from Ch. 19, par. 29)
Sec. 28. Whoever is guilty of any offense created by this act, shall also be liable for all damages occasioned thereby.
(Source: R.S. 1874, p. 188.)

(615 ILCS 30/29) (from Ch. 19, par. 29.1)
Sec. 29. (Repealed).
(Source: P.A. 78-718. Repealed by P.A. 89-445, eff. 2-7-96.)

(615 ILCS 30/30) (from Ch. 19, par. 29.2)
Sec. 30. (Repealed).
(Source: P.A. 78-718. Repealed by P.A. 89-445, eff. 2-7-96.)



615 ILCS 35/ - Illinois and Michigan Canal Protection Act.

(615 ILCS 35/0.01) (from Ch. 19, par. 29.9)
Sec. 0.01. Short title. This Act may be cited as the Illinois and Michigan Canal Protection Act.
(Source: P.A. 86-1324.)

(615 ILCS 35/1) (from Ch. 19, par. 30)
Sec. 1. The Department of Natural Resources may ascertain and establish the surveys of the Illinois and Michigan Canal and the strips of land adjacent thereto, including the 90 foot strips as originally made and laid out by the State and Federal governments. The Department may employ, without reference to the State Civil Service Act, such engineers, surveyors, investigators or expert help, as may be necessary for that purpose and enter upon and take possession of any lands or premises now belonging to the State which were granted to it by the Federal government or became its property in connection with the construction of said Illinois and Michigan Canal.
(Source: P.A. 89-445, eff. 2-7-96.)

(615 ILCS 35/2) (from Ch. 19, par. 31)
Sec. 2. No claim, other than that of the State, to any of the lands and premises, shall be recognized by the Department of Natural Resources or by any other officer of the State, except in cases where such claim is based upon the valid deed, contract, lease or permit of the proper officers of the State. It shall be the duty of the Department of Natural Resources to protect the rights of the State against any one who may have improperly seized or occupied any of the lands or premises and to that end it may employ any and all means which may be lawfully used in protecting the property of the State.
(Source: P.A. 89-445, eff. 2-7-96.)

(615 ILCS 35/3) (from Ch. 19, par. 32)
Sec. 3. The Department of Natural Resources shall protect against and prevent encroachments upon the Illinois and Michigan Canal. The Department may change and improve the canal to provide for any other use in connection with conservation or recreation which the Department considers advantageous to the State. No permission now or hereafter granted, which results in obstruction to the navigable condition or capacity of any portion of the canal or interferes with its use for any of the purposes named shall operate in any way whatever to deprive the State of any of its rights in the canal or canal lands and all obstructions or structures now or hereafter erected or placed in the canal shall be subject to removal upon the order of the Department of Natural Resources. However, the use of the Sag channel of the Sanitary District of Chicago shall not be prevented nor shall it be considered an obstruction within the meaning of this Section, but the State may require, in the development of its waterways and the use of the Illinois & Michigan canal such changes in the crossing of the Illinois & Michigan canal by the Sag channel as may be necessary for the use of the Illinois & Michigan canal by the State.
(Source: P.A. 89-445, eff. 2-7-96.)

(615 ILCS 35/4) (from Ch. 19, par. 33)
Sec. 4. The Attorney General of the State of Illinois is hereby authorized and directed to institute in the name of the People and to prosecute whatever suits are necessary to protect and maintain the rights of the State in and to said Illinois & Michigan Canal throughout its entire ninety-six mile course from the south fork of the south branch of the Chicago River to the point at which it connects with the Illinois at LaSalle.
(Source: Laws 1919, p. 976.)

(615 ILCS 35/5) (from Ch. 19, par. 34)
Sec. 5. The Department of Natural Resources may, after due notice and hearing, make whatever administrative rules are necessary to make effective the provisions of this Act.
(Source: P.A. 89-445, eff. 2-7-96.)

(615 ILCS 35/7) (from Ch. 19, par. 34.1)
Sec. 7. (Repealed).
(Source: P.A. 78-718. Repealed by P.A. 89-445, eff. 2-7-96.)



615 ILCS 40/ - Illinois and Michigan Canal Land Use Act.

(615 ILCS 40/0.01) (from Ch. 19, par. 37.01)
Sec. 0.01. Short title. This Act may be cited as the Illinois and Michigan Canal Land Use Act.
(Source: P.A. 86-1324.)

(615 ILCS 40/1) (from Ch. 19, par. 37.1)
Sec. 1. Whenever any lands, laid out and platted before July 15, 1953 as a public landing or basin, appurtenant to the Illinois and Michigan Canal, by or under the authority of the State of Illinois and being an integral part of the lands acquired by the State of Illinois from the United States of America or otherwise, relating to the use, construction, maintenance and operation of the Illinois and Michigan Canal and its Lateral and Feeder Canals, are no longer in use as a public landing or basin, the fee title thereto is hereby declared vested in the State of Illinois, and the Director of Natural Resources shall use said lands for purposes in the interest of the Illinois and Michigan Canal.
(Source: P.A. 89-445, eff. 2-7-96.)

(615 ILCS 40/2) (from Ch. 19, par. 37.2)
Sec. 2. The Director of Natural Resources must procure certified copies of this amendatory Act from the Secretary of State and file same in the Office of the recorder of any County containing any of said lands.
(Source: P.A. 89-445, eff. 2-7-96.)



615 ILCS 45/ - Illinois and Michigan Canal Development Act.

(615 ILCS 45/0.01) (from Ch. 19, par. 37.10)
Sec. 0.01. Short title. This Act may be cited as the Illinois and Michigan Canal Development Act.
(Source: P.A. 86-1324.)

(615 ILCS 45/1) (from Ch. 19, par. 37.11)
Sec. 1. The State-owned Illinois and Michigan Canal, extending from Chicago to the Illinois River at LaSalle, passing through Cook, Will, Grundy, and LaSalle Counties, is no longer useful or operated as a canal for commercial purposes and is declared abandoned for the carriage of commerce by water.
(Source: Laws 1965, p. 1899.)

(615 ILCS 45/2) (from Ch. 19, par. 37.12)
Sec. 2. The Department of Natural Resources in cooperation with other state, local or federal agencies shall prepare a master plan for the comprehensive development and management of the Illinois and Michigan Canal, having as its major focus the historic preservation and recreational usage of the Canal and its use as a State Park. The plan shall include provisions for the use or disposal of those Canal lands not so historically and recreationally usable.
(Source: P.A. 89-445, eff. 2-7-96.)

(615 ILCS 45/3) (from Ch. 19, par. 37.13)
Sec. 3. (Repealed).
(Source: P.A. 78-1276. Repealed by P.A. 89-445, eff. 2-7-96.)

(615 ILCS 45/4) (from Ch. 19, par. 37.14)
Sec. 4. (Repealed).
(Source: P.A. 77-2123. Repealed by P.A. 89-445, eff. 2-7-96.)

(615 ILCS 45/5) (from Ch. 19, par. 37.15)
Sec. 5. (Repealed).
(Source: P.A. 77-2123. Repealed by P.A. 89-445, eff. 2-7-96.)

(615 ILCS 45/6) (from Ch. 19, par. 37.16)
Sec. 6. (Repealed).
(Source: P.A. 76-1192. Repealed by P.A. 89-445, eff. 2-7-96.)

(615 ILCS 45/7) (from Ch. 19, par. 37.17)
Sec. 7. (Repealed).
(Source: Laws 1965, p. 1899. Repealed by P.A. 89-445, eff. 2-7-96.)

(615 ILCS 45/8) (from Ch. 19, par. 37.18)
Sec. 8.
All revenues derived from the Canal through sale of Canal lands, lease of Canal lands, Canal concessions, and other Canal activities, shall be deposited in the State Parks Fund, created by Section 5 of "An Act in relation to State finance", and shall be used as provided in Section 8.11 of that Act.
(Source: P.A. 77-2123.)

(615 ILCS 45/9) (from Ch. 19, par. 37.19)
Sec. 9. The Department of Natural Resources, upon proper application made thereto, is authorized, subject to the approval of the Governor, to sell, transfer, or convey Canal lands to any department or agency of the United States Government or transfer jurisdiction and control over such lands, pursuant to the provisions of Section 2705-550 of the Department of Transportation Law (20 ILCS 2705/2705-550), to any department or agency of the State of Illinois or convey to any political subdivision thereof, or any quasi public board or agency having present or immediate future need for said Canal land for public recreation, parks, historic sites, or other projects of public nature upon such terms as may be mutually agreed upon by the parties in interest if such sale, transfer or conveyance is in accordance with the master plan for the development and management of the Canal. Said transfer, sale, or conveyance shall contain such conditions and stipulations as the Department may deem necessary to preserve the best interest of the State of Illinois.
(Source: P.A. 91-239, eff. 1-1-00.)

(615 ILCS 45/10) (from Ch. 19, par. 37.20)
Sec. 10.
When so proposed in the master plan for the development and management of the Canal, the Department is authorized, in its discretion, to prepare and devise schemes, plans, ways and means for the reservation and acquisition by the State of Illinois of desirable tracts of land abutting, adjoining, or situated in areas along the Canal. The Department is authorized to obtain options on such lands, to acquire by purchase, or by condemnation under the Eminent Domain Act, any and all land sought to carry out the provisions of this Act.
(Source: P.A. 77-2123.)

(615 ILCS 45/10.5)
Sec. 10.5. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(615 ILCS 45/11) (from Ch. 19, par. 37.21)
Sec. 11. Drainage, flood control, and other improvements, together with other regulatory procedures shall be provided when the Department in its discretion, determines that the same is necessary to protect the interest of the State of Illinois in and to the Canal lands or any improvement made or in progress in connection therewith as provided by this Act.
(Source: Laws 1965, p. 1899.)

(615 ILCS 45/14) (from Ch. 19, par. 37.24)
Sec. 14. (a) The provisions of this Act shall supplement and not supersede any prior Acts of the General Assembly unless expressly provided otherwise in this Act.
(b) The powers, duties and responsibilities conferred by this Act, expressly or by implication, shall be in addition to and not in derogation of any existing authority conferred by other Acts of the General Assembly or the laws of Illinois.
(c) The abandonment of the Canal as declared in this Act shall not remove the lands referred to in this Act from the jurisdiction, control and powers transferred to and conferred upon the Department of Natural Resources over waterways and public waters of the State and such lands and waters and other property as are subject to this Act shall remain subject to the powers, duties and responsibilities of that Department, undiminished by the declaration of abandonment contained in this Act, until the lands or property are disposed of by the Department.
(d) This Act shall be liberally construed to the end that the lands, waters and property of the Illinois and Michigan Canal shall be used and developed, leased, sold or disposed of for the fullest benefit of the People of Illinois.
(Source: P.A. 89-445, eff. 2-7-96.)



615 ILCS 50/ - Level of Lake Michigan Act.

(615 ILCS 50/1) (from Ch. 19, par. 119)
Sec. 1. This Act shall be known and may be cited as the "Level of Lake Michigan Act".
(Source: P.A. 83-1405.)

(615 ILCS 50/1.1) (from Ch. 19, par. 119.1)
Sec. 1.1. Definitions. "Department" is the Department of Natural Resources.
"Domestic purposes" includes all public water supply pumpage and water supplied to commercial and industrial establishments.
"Consumptive use" means that amount of water withdrawn or withheld from the Lake Michigan watershed and assumed to be lost or otherwise not returned to Lake Michigan or to any other waterway due to evaporation, incorporation into products, or other processes.
"New users" refers to any regional organization, municipality, political sub-division, agency, instrumentality, organization, association, or individual that did not have an allocation of Lake Michigan water from the Department on July 1, 1980.
"Discretionary dilution for water quality purposes" is Lake Michigan water directly diverted into the Sanitary and Ship Canal for the purpose of water quality, and does not include Lake Michigan water directly diverted for other purposes such as lockage, leakage of lakefront controlling structures, or navigational make-up water.
"Other Great Lakes States" includes the states of Indiana, Michigan, Minnesota, Ohio, Pennsylvania, New York and Wisconsin.
"International Joint Commission" is the permanent unitary body established under the Boundary Waters Treaty of 1909 between the United States and Canada to help prevent and settle disputes regarding the use of boundary waters.
(Source: P.A. 89-445, eff. 2-7-96.)

(615 ILCS 50/1.2) (from Ch. 19, par. 119.2)
Sec. 1.2. The Department is designated as the agency to control and regulate the diversion of Lake Michigan water and is responsible for apportionment of water diverted from the Lake Michigan watershed. No regional organization, municipality, political subdivision, agency or instrumentality, or any other organization, association or individual within the State of Illinois desiring to divert water from Lake Michigan shall do so without first obtaining a valid allocation permit from the Department. The Department shall not allocate water diverted from Lake Michigan for use outside the boundaries of this State and any other Great Lake state without the approval of the other Great Lakes states and the International Joint Commission. The Department shall cooperate with the International Joint Commission, Federal Agencies and state and local agencies, for the regulation and maintenance of the levels and use of the waters of Lake Michigan and the other Great Lakes.
(Source: P.A. 83-1405.)

(615 ILCS 50/2) (from Ch. 19, par. 120)
Sec. 2. In the execution of the powers herein granted and the duties vested in the Department of Natural Resources, the Department shall make all necessary surveys, collect all necessary data and cooperate and enter into agreements with any and all agencies of the United States, the International Joint Commission, the Canadian provinces of Ontario and Quebec, other States, municipal corporations of this and other States, regional organizations, public or private corporations, associations and individuals for the formulation of plans and construction of all projects for the regulation and maintenance of the levels of Lake Michigan and for the extraction and utilization of waters taken from Lake Michigan and other resources located in the counties of Cook, DuPage, Kane, Lake, McHenry and Will.
(Source: P.A. 89-445, eff. 2-7-96.)

(615 ILCS 50/3) (from Ch. 19, par. 120.1)
Sec. 3. The Department on behalf of the State of Illinois shall devise and develop a continuing program for the apportionment of water to be diverted from Lake Michigan among regional organizations, municipalities, political subdivisions, agencies or instrumentalities for domestic purposes or for direct diversion into the Sanitary and Ship Canal to maintain such canal in a reasonably satisfactory sanitary condition; provided, however, that in developing the continuing program and in making allocations, the amount used for discretionary dilution for water quality purposes in the Sanitary and Ship Canal shall not exceed an annual average of 320 cubic feet per second and the Department shall not allocate less than 320 cubic feet per second for discretionary dilution before October 1, 2000, without conducting a hearing initiated after notification from the Illinois Environmental Protection Agency of the completion or improvement of waste water treatment facilities or change in standards that affect water quality. In addition to the other requirements of this Act, the Department shall give priority to allocations for domestic purposes in making allocations to new users of Lake Michigan water, and shall to the extent practicable make any allocations to new users of Lake Michigan water with the goal of reducing withdrawals from the Cambrian-Ordovician aquifer. The Department shall also follow these provisions in developing its continuing program. The Lake Michigan water so diverted, whether by way of pumpage for domestic purposes from the lake the sewage effluent derived from which reaches The Illinois Waterway, or by way of storm runoff from the Lake Michigan watershed which is diverted into the Sanitary and Ship Canal, or by way of direct diversion from the lake into the canal, shall not exceed a 40 year running average of 3,200 cubic feet per second and shall not exceed 3,680 cubic feet per second in any annual accounting period except that in any two annual accounting periods within a 40 year period the average annual diversion may not exceed 3,840 cubic feet per second as a result of extreme hydrologic conditions. The program, which shall be published, shall be developed in cooperation with local governmental agencies and other interests; in the development of the program and rules and regulations the Department is authorized to hold public hearings to gather information related thereto.
(Source: P.A. 81-1411.)

(615 ILCS 50/4) (from Ch. 19, par. 120.2)
Sec. 4. The Department of Natural Resources in allocating water from Lake Michigan shall require a metering device or other method of measuring the quantity of all water withdrawn or diverted from Lake Michigan watershed and may require any and all records, information or data which may be reasonably essential to proper accounting for such water.
(Source: P.A. 89-445, eff. 2-7-96.)

(615 ILCS 50/5) (from Ch. 19, par. 120.3)
Sec. 5. Regional organizations, municipalities, political subdivisions, agencies or instrumentalities, and any other organization, association or individual desiring to use water from Lake Michigan and subject to allocation under this Act shall make application to the Department on forms provided by such agency which shall include a statement or finding relative to other sources of water or lack thereof within the area, the need for such allocation or apportionment of Lake Michigan water, the purpose or use to be made of the water so allocated, including an estimate of consumptive use, the point of diversion and the location of discharge after use, together with the route such discharge will follow to reach an identifiable main drain or stream, and whether such water will in any manner be treated or otherwise altered or changed prior to discharge and release from control by the applicant.
The Department in determining each allocation of water under this Act shall consider the water requirements of the Northeastern Illinois Metropolitan Region (specifically the counties of Cook, DuPage, Kane, Lake, McHenry and Will); the Department shall be guided by population, business and economic projections and requirements. The Department shall require that all feasible means reasonably available to the State and its municipalities, political subdivisions, agencies and instrumentalities shall be employed to conserve and manage the water resources of the region and the use of water therein in accordance with the best modern scientific knowledge and engineering practice.
(Source: P.A. 84-993.)

(615 ILCS 50/6) (from Ch. 19, par. 120.4)
Sec. 6. Allocation of water to be diverted from the Lake Michigan watershed shall be made by the Department only after notice and hearing except where a water shortage emergency exists, threatening the public health, safety or welfare. Where a water shortage emergency exists, the Department may issue and enter an order for an emergency allocation, but shall, within 60 days thereafter, give notice and conduct a hearing regarding such emergency allocation. The effectiveness of an emergency allocation order shall be immediate and shall last until the Department has issued and entered an order after a hearing regarding the emergency allocation.
Conflicting claims relative to the application for allocation shall be made a matter of record at a hearing together with reconciliation by the Department. No allocation shall be in force or take effect until issuance and entry of an order by the Department. Notice of any hearing to be held by the Department shall be by publication not less than twice in a newspaper of general circulation in the immediate as well as the remote area which may be affected by such diversion; such publications shall be no longer than one week apart and the hearing shall be held within ten days following date of last publication. In addition, actual notice shall be given to the counties of Cook, DuPage, Kane, Lake, McHenry and Will, and to the City of Chicago, and to the Metropolitan Sanitary District of Greater Chicago.
(Source: P.A. 83-694.)

(615 ILCS 50/7) (from Ch. 19, par. 120.5)
Sec. 7.
Failure or neglect to properly utilize an allocation of water made under this Act, abuse or misuse of any allocation, or complaints filed with the Department in writing, shall be cause for the Department, in its discretion, to hold a hearing for the purpose of taking evidence or gathering other information or data with reference to such subject matter. All persons who may appear in behalf of or in opposition to the petition shall be heard. The Department shall at the conclusion of such hearing enter an order presenting findings and directing a course of action, including changes in allocations previously made.
(Source: P.A. 76-1844.)

(615 ILCS 50/8) (from Ch. 19, par. 120.6)
Sec. 8. Orders entered by the Department of Natural Resources shall be made only after giving due and reasonable notice to persons affected by or having an interest in the subject matter of such order and after a hearing in relation thereto. Any person who shall neglect or refuse or fail to obey any lawful order made by the Department or to carry the same into effect in accordance with the terms thereof shall be guilty of a business offense and shall be liable to a fine of not less than $1000 nor more than $10,000 to be recovered in the name of the People of the State of Illinois in the circuit court.
(Source: P.A. 89-445, eff. 2-7-96.)

(615 ILCS 50/9) (from Ch. 19, par. 120.7)
Sec. 9. The Department of Natural Resources shall as soon as practicable prescribe and publish reasonable rules and regulations relating to the jurisdiction, diversion and utilization, and, control and regulation of the water from the Lake Michigan watershed; such rules shall be filed with the Secretary of State as provided by "The Illinois Administrative Procedure Act", approved September 22, 1975, as amended. Such rules and regulations may be amended, from time to time, which shall be published and filed as provided herein.
(Source: P.A. 89-445, eff. 2-7-96.)

(615 ILCS 50/10) (from Ch. 19, par. 120.8)
Sec. 10. The Department of Natural Resources may make such investigations and conduct such hearings as may be necessary to the performance of its duties under this Act. The Department may issue subpoenas, and may administer oaths in connection with such investigations and hearings. Any person served with a subpoena to appear and testify, or to produce books or papers or reports, and who shall refuse or neglect to appear or to testify, or to produce books or papers or reports, as commanded in such subpoena shall be guilty of a Class B misdemeanor.
(Source: P.A. 89-445, eff. 2-7-96.)

(615 ILCS 50/11) (from Ch. 19, par. 120.9)
Sec. 11. The Department of Natural Resources may contract for appraisal, legal, engineering, or other professional services which may be necessary, in the discretion of the Department, for the proper exercise of the duties and responsibilities prescribed by this Act.
(Source: P.A. 89-445, eff. 2-7-96.)

(615 ILCS 50/12) (from Ch. 19, par. 120.10)
Sec. 12. Final orders issued and entered by the Department of Natural Resources under the provisions of this Act shall be subject to the judicial review pursuant to the provisions of the Administrative Review Law and amendments or modifications thereof.
(Source: P.A. 89-445, eff. 2-7-96.)

(615 ILCS 50/13) (from Ch. 19, par. 120.11)
Sec. 13.
The Department is directed to request funds for continuing implementation of this Act during the 1971 fiscal year and for each fiscal year thereafter as a part of the ordinary and contingent expense of the Department.
(Source: P.A. 77-163.)

(615 ILCS 50/14) (from Ch. 19, par. 120.12)
Sec. 14. No regional organization, municipality, political subdivision, agency or instrumentality, or any other organization, association or individual within the State of Illinois, which under Section 1.2 of this Act is not required to obtain a permit to divert Lake Michigan water but which has a new or increased consumptive use of Lake Michigan water in excess of an average of 2 million gallons per day in any 30 day period, shall commence such new or increased consumptive use without first obtaining a valid consumptive use permit from the Department. A regional organization, municipality, political subdivision, agency or instrumentality, or any other organization, association or individual desiring to consume water from Lake Michigan in excess of 2 million gallons per day in any 30 day period shall make application to the Department on forms provided by the Department, which application shall contain a detailed statement, with supporting documentation, of all the following information: (1) the place of the proposed withdrawal and the place of the proposed consumptive use; (2) the nature and purpose of the proposed consumptive use, including the total annual and monthly volume and rate of the withdrawal; (3) the annual and monthly volume and rate of consumptive use resulting from the withdrawal and the place, volume, and quality of return flows, detailing anticipated physical, chemical and biological alterations of return flow water; and (4) a statement of alternative possibilities for meeting the applicant's need for a consumptive use of Lake Michigan water.
In reviewing an application for a consumptive use permit, the Department shall permit the proposed consumptive use if: (1) it is a reasonable and beneficial use and is necessary to serve the present and future needs of the applicant; (2) reasonable conservation practices, measures and technologies are incorporated to minimize the quantity of Lake Michigan water consumed; and (3) it is consistent with the protection of the public health, safety and welfare, and does not adversely affect the public interest.
(Source: P.A. 84-993.)



615 ILCS 55/ - Lake Michigan Shore Line Act.

(615 ILCS 55/0.01) (from Ch. 19, par. 1140)
Sec. 0.01. Short title. This Act may be cited as the Lake Michigan Shore Line Act.
(Source: P.A. 86-1324.)

(615 ILCS 55/1) (from Ch. 19, par. 1141)
Sec. 1. The Division of Water Resources of the Department of Natural Resources shall cause investigations, surveys and studies to be made in cooperation with appropriate federal, State and local agencies with the view to devising effective means or methods of preventing erosion of the shore of Lake Michigan by waves, currents, structures or other elemental and artificial processes, and of preventing or minimizing in the immediate future damage to homes and other buildings and danger to human life resulting from such erosion. Any expenses incident and necessary thereto shall be paid from funds specifically appropriated for such purpose.
(Source: P.A. 89-445, eff. 2-7-96.)

(615 ILCS 55/2) (from Ch. 19, par. 1142)
Sec. 2. The Division of Water Resources may in the execution of its powers and duties under this Act, cooperate and enter into agreements with the proper agencies of the United States government, municipal corporations or political subdivisions of the State or any public or private corporation, organization or individual. Such agreements may assign to the cooperating agencies, organizations or individuals specific projects, particular phases or portions of any such project or phase for the purposes of this Act and may provide for joint undertakings and contributions of funds or other resources to perform or accomplish any work agreed upon between the parties to such agreements.
(Source: P.A. 81-840.)

(615 ILCS 55/3) (from Ch. 19, par. 1143)
Sec. 3. The Division of Water Resources shall work with units of the federal government in an effort to evaluate the influence of the construction at the Great Lakes Naval Training Facility upon the southerly movement of littoral material along the west shore of Lake Michigan.
(Source: P.A. 81-840.)

(615 ILCS 55/4) (from Ch. 19, par. 1144)
Sec. 4.
No contract, agreement or other obligation may be entered into or incurred for any expenditure of funds appropriated and made available to implement and carry out this Act without the prior written approval of the Governor.
(Source: P.A. 78-836.)

(615 ILCS 55/5) (from Ch. 19, par. 1145)
Sec. 5. The Division of Water Resources shall prepare and submit to the Governor, the Secretary of the Senate, the Clerk of the House of Representatives, the members of the General Assembly of the legislative districts abutting Lake Michigan and, upon request, to any other member of the General Assembly, a report summarizing the results of investigations, studies and surveys made under this Act, any agreements entered into to effectuate the purposes of this Act, any recommendations for immediate action to prevent or minimize property damage or danger to human life and any other matters relating to implementation of this Act. Such report shall be submitted each year on or before the first day of the annual legislative session if funds were appropriated and made available for expenditure in carrying out this Act for the fiscal year ending on June 30 of the preceding year, except that the recommendations for immediate action described in the first sentence of this Section shall be submitted no later than 120 days after the date on which appropriated funds are made available for expenditure in carrying out this Act.
(Source: P.A. 81-840.)

(615 ILCS 55/6) (from Ch. 19, par. 1146)
Sec. 6. This Act takes effect on July 1, 1973 or upon its becoming a law, whichever is later.
(Source: P.A. 78-836.)



615 ILCS 60/ - Des Plaines and Illinois Rivers Act.

(615 ILCS 60/0.01) (from Ch. 19, par. 40.9)
Sec. 0.01. Short title. This Act may be cited as the Des Plaines and Illinois Rivers Act.
(Source: P.A. 86-1324.)

(615 ILCS 60/1) (from Ch. 19, par. 41)
Sec. 1. The Des Plaines and Illinois rivers throughout their courses from and below the water power plant of the main channel of the Sanitary District of Chicago in the township of Lockport, at or near Lockport, in the county of Will, are hereby recognized as and are hereby declared to be navigable streams; and it is made the special duty of the Governor and of the Attorney General to prevent the erection of any structure in or across said streams without explicit authority from the General Assembly; and the Governor and Attorney General are hereby authorized and directed to take the necessary legal action or actions to remove all and every obstruction now existing in said rivers that in any wise interferes with the intent and purpose of this Act.
(Source: P.A. 90-655, eff. 7-30-98.)

(615 ILCS 60/2) (from Ch. 19, par. 41a)
Sec. 2. The Department of Natural Resources is authorized and directed to control, maintain and operate, through its Division of Water Resources, the flood gate located on the Des Plaines River in the Village of Riverside, commonly known as the Hoffman Dam.
(Source: P.A. 89-445, eff. 2-7-96.)

(615 ILCS 60/3) (from Ch. 19, par. 41b)
Sec. 3. The Department of Natural Resources may independently engage in, or may make agreements with any agency of the United States, any municipality or political subdivision of this State or any public or private corporation, person or association for, the formulation of plans, acquisition of rights of way, and the construction, operation and maintenance of any navigation, flood control, drainage, levee, water supply and water storage, including regulation, sale, distribution and use, and other water resource improvements and facilities, including development of river islands, in connection with the development of the Illinois River watershed.
State funding for development of any river island project shall not exceed 25% of the total cost of the project or $700,000, whichever is less.
(Source: P.A. 89-445, eff. 2-7-96.)



615 ILCS 65/ - Lake Calumet Harbor Act.

(615 ILCS 65/0.01) (from Ch. 19, par. 112.90)
Sec. 0.01. Short title. This Act may be cited as the Lake Calumet Harbor Act.
(Source: P.A. 86-1324.)

(615 ILCS 65/1) (from Ch. 19, par. 113)
Sec. 1. A harbor, having a basin and slips, a depth of not less than minus twenty-one and thirty-four one-hundredths (21.34) feet Chicago datum and a total area of not less than five hundred (500) acres of which not less than three hundred (300) acres shall be in the basin, may be constructed by the City of Chicago in and near Lake Calumet in the City of Chicago.
(Source: Laws 1929, p. 217.)

(615 ILCS 65/2) (from Ch. 19, par. 114)
Sec. 2. Certain terms used in this act shall be construed as follows:
The term "harbor" shall refer only to water area and not to lands adjacent thereto.
(Source: Laws 1961, p. 3525.)

(615 ILCS 65/4) (from Ch. 19, par. 116)
Sec. 4. The acceptance by the city council of the City of Chicago of lands granted by this Act shall obligate the city to maintain the harbor at the depth hereinbefore stated.
(Source: Laws 1961, p. 3525.)

(615 ILCS 65/5) (from Ch. 19, par. 117)
Sec. 5. The City of Chicago may use for any of the purposes conferred and authorized by Division 123 of Article 11 of the "Illinois Municipal Code", approved May 29, 1961, as now or hereafter amended, may sell and convey, or may lease for any term of years, any part or parts or all of the lands granted to the City by this Act for industrial, manufacturing or harbor purposes. When any lands are sold or leased, such grant or lease shall contain a clause in the deed, or lease to the effect that the lands shall be used for the purpose authorized within a certain time fixed or agreed upon between the City of Chicago and its grantees or lessees.
Before any such sale or lease shall become effective, such sale or lease shall be approved in writing by the Director of Natural Resources and, in case of approval, there shall be affixed to the instrument by which such sale or lease is effective, the seal of the Department of Natural Resources. The approval, or the refusal to approve of such sale or lease, shall be made by the Director within 30 days from the date of filing such application, and in case the Director does not act on the application within 30 days from the date of the filing of such application, by approving or disapproving same in writing, the sale or lease shall be deemed to have been approved and the same shall take effect accordingly without the seal of the Department being affixed.
(Source: P.A. 89-445, eff. 2-7-96.)

(615 ILCS 65/6) (from Ch. 19, par. 118)
Sec. 6. All moneys received by the City of Chicago from the sale or lease of lands granted to said city by this Act shall be credited to a fund which shall be called the Senator Dan Dougherty Harbor Fund, and all moneys expended by said city for any purpose in relation to the lands granted to said city by this Act, or in relation to the construction and maintenance of the harbor, may be charged to said fund; and said fund shall be used for no other purpose.
(Source: P.A. 80-1033.)



615 ILCS 75/ - Kaskaskia River Watershed and Basin Act.

(615 ILCS 75/0.01) (from Ch. 19, par. 41.09)
Sec. 0.01. Short title. This Act may be cited as the Kaskaskia River Watershed and Basin Act.
(Source: P.A. 86-1324.)

(615 ILCS 75/1) (from Ch. 19, par. 41.1)
Sec. 1. The Department of Natural Resources may independently engage in, or may make agreements with any agency of the United States, any municipality or political subdivision of this State or any public or private corporation, person or association for, the formulation of plans, acquisition of rights of way, and the construction, operation and maintenance of any navigation, flood control, drainage, levee, water supply and water storage, including regulation, distribution and use, and other water resource improvements and facilities in connection with the development of the Kaskaskia River watershed, including restriction of use or withdrawal of water from the Kaskaskia River below Carlyle Dam or providing for replenishment of withdrawn water, provided however, the Department shall not charge for the use or withdrawal of water from the Kaskaskia River, except that the Department may recoup from water users an amount required to pay federal operation and maintenance charges incurred as a result of water withdrawal from Lake Shelbyville and Carlyle Lake.
The Department, on behalf of the State of Illinois as local sponsor for federally authorized and developed Kaskaskia River basin projects, shall have jurisdiction and supervision over any and all phases of developments and improvements in such basin, including, but not limited to nonfederal participation requirements in connection therewith, and full authority and control over any and all lands acquired in connection with the development of the Kaskaskia River watershed and may, in the discretion of the Department, grant easements, lease for a period not to exceed 50 years, sell, transfer or convey, exchange, develop, or otherwise utilize such lands in the interest of the State of Illinois insofar as the same is not inconsistent or in conflict with the purpose for which acquired by the Department.
(Source: P.A. 92-220, eff. 8-2-01.)



615 ILCS 80/ - Big Kinkaid Creek Reservoir Act.

(615 ILCS 80/0.01) (from Ch. 19, par. 1130)
Sec. 0.01. Short title. This Act may be cited as the Big Kinkaid Creek Reservoir Act.
(Source: P.A. 86-1324.)

(615 ILCS 80/1) (from Ch. 19, par. 1131)
Sec. 1. The Department of Natural Resources, as successor to the Department of Public Works and Buildings and the Department of Transportation, may independently engage in, or may make agreements with any agency of the United States, any municipality or political subdivision of this State or any public or private corporation, person or association for, the formulation of plans, acquisition of rights of way, and the construction, operation and maintenance of a dam and multi-purpose reservoir on Big Kinkaid Creek in Jackson County, together with the development and maintenance of appurtenant use areas devoted to recreation; access roads to and around such reservoir; flood control; drainage; levees; water supply, including storage regulation, sale, distribution and uses thereof; and other water resource improvements, facilities and uses compatible with the continued economic rehabilitation, development and improvement of the area. The Department on behalf of the State of Illinois, shall have jurisdiction and supervision over any and all phases of developments and improvements relating to such project and full authority and control over any and all lands acquired in connection with the development of the Big Kinkaid Creek Project and may, in the discretion of the Department, grant easements, lease for a period not to exceed 50 years, sell, transfer or convey, exchange such lands in the interest of the State of Illinois insofar as the same is not inconsistent or in conflict with the purpose for which acquired by the Department.
(Source: P.A. 89-445, eff. 2-7-96.)



615 ILCS 85/ - Blue Waters Ditch Flood Control Act.

(615 ILCS 85/0.01) (from Ch. 19, par. 1150)
Sec. 0.01. Short title. This Act may be cited as the Blue Waters Ditch Flood Control Act.
(Source: P.A. 86-1324.)

(615 ILCS 85/1) (from Ch. 19, par. 1151)
Sec. 1. The Department of Natural Resources may independently engage in or may make agreements with any municipality or political subdivision of this State or any public or private corporation, person or association for the formulation of plans, the acquisition of rights-of-way, and the construction, operation and maintenance of any flood control and other water resource improvements and facilities in connection with the development of the Blue Waters Ditch segment of the East St. Louis and Vicinity Interior Flood Control Project.
(Source: P.A. 89-445, eff. 2-7-96.)

(615 ILCS 85/2) (from Ch. 19, par. 1152)
Sec. 2. The Department shall have jurisdiction over any and all lands acquired in connection with the development of the Blue Waters Ditch Project, and may, in the discretion of the Department, grant easements, lease, sell, transfer or exchange, develop, or otherwise utilize such lands in the interest of the State of Illinois insofar as such is not inconsistent or in conflict with the purposes for which such lands were acquired by the Department.
(Source: P.A. 80-562.)

(615 ILCS 85/3) (from Ch. 19, par. 1153)
Sec. 3. No obligation shall be incurred and no agreement shall be made with the United States Government until the Department shall have secured written and binding consent of the local sponsors to operate and maintain the flood control and water resource improvements and facilities developed in connection with the Blue Waters Ditch Project, to participate in the National Flood Insurance Program, to adopt and enforce floodplain regulations for protection of the Project, and to hold and save the United States Government harmless from any loss or claim resulting from construction or operation of the Blue Waters Ditch Project.
(Source: P.A. 80-562.)

(615 ILCS 85/4) (from Ch. 19, par. 1154)
Sec. 4. Subject to prior attainment of consent from the local sponsors, the Department may make agreements with any agency of the United States Government for the formulation of plans, the acquisition of rights-of-way, and the construction, operation and maintenance of any flood control and other water resource improvements and facilities in connection with the development of the Blue Waters Ditch segment of the East St. Louis and Vicinity Interior Flood Control Project. The Department's agreements with the United States Government may include general indemnification provisions as required by federal statutes for nonfederal sponsorship of water resources projects.
(Source: P.A. 81-381.)



615 ILCS 90/ - Fox Waterway Agency Act.

(615 ILCS 90/1) (from Ch. 19, par. 1201)
Sec. 1. This Act shall be known and may be cited as the Fox Waterway Agency Act.
(Source: P.A. 89-162, eff. 7-19-95.)

(615 ILCS 90/1.1) (from Ch. 19, par. 1201.1)
Sec. 1.1. There is created the Fox Waterway Agency, a body corporate and politic and a special-purpose unit of local government.
This amendatory Act of 1995 is changing the name of the Agency; it is not creating a new agency or abolishing the existing Agency and it does not affect the validity or effectiveness of any action taken or rule adopted by the Agency prior to the effective date of this amendatory Act of 1995.
(Source: P.A. 89-162, eff. 7-19-95.)

(615 ILCS 90/1.2) (from Ch. 19, par. 1201.2)
Sec. 1.2. Unless otherwise indicated, all elections conducted pursuant to this Act shall be in accordance with the general election law of this State.
(Source: P.A. 83-1121.)

(615 ILCS 90/2) (from Ch. 19, par. 1202)
Sec. 2. (Repealed).
(Source: Repealed by P.A. 89-162, eff. 7-19-95.)

(615 ILCS 90/2.1)
Sec. 2.1. (Repealed).
(Source: Repealed by P.A. 88-535; 89-162, eff. 7-19-95.)

(615 ILCS 90/3) (from Ch. 19, par. 1203)
Sec. 3. As used in this Act, unless the context otherwise requires:
(a) "Agency" means the Fox Waterway Agency created by this Act.
(b) "Board" means the board of directors of the Fox Waterway Agency.
(c) "Director" means a member of the board of directors of the Fox Waterway Agency.
(d) "Member County" means that portion of either Lake County or McHenry County which lies within the territory of the Agency.
(e) "Waterway" means the Fox River and interconnecting lakes commonly known as the Chain O Lakes from the Wisconsin State line to the Algonquin Dam, all within the State of Illinois.
(Source: P.A. 89-162, eff. 7-19-95.)

(615 ILCS 90/4) (from Ch. 19, par. 1204)
Sec. 4. The territory of the Agency shall include the townships of Antioch, Grant and Lake Villa and part of Cuba township in Lake County; and parts of McHenry, Algonquin and Nunda townships in McHenry County more particularly described as follows:
Beginning at the Northwest corner of Lake County, Illinois; thence East on the North boundary of Lake County to the Northeast corner of Antioch Township; thence South on the East boundary of Antioch and Lake Villa Townships to the Southeast corner of Lake Villa Township; thence West on the South boundary of Lake Villa Township to the East boundary of Grant Township; thence South on the East boundary of Grant Township to the Southeast corner of Grant Township; thence West on the South boundary of Grant Township to the Southwest corner of Grant Township; thence South on the West boundary of Wauconda Township to the Southwest corner of Wauconda Township; thence East on the North boundary of Cuba Township to the intersection with the centerline of Roberts Road; thence Easterly on the centerline of Roberts Road to the intersection with the centerline of River Road; thence Southerly on the centerline of River Road to the intersection with the centerline of Kelsey Road; thence Westerly and Southerly on the centerline of Kelsey Road to the intersection with the centerline of State Highway Route 22; thence West on the centerline of State Highway Route 22 to the West boundary of Cuba Township; thence South on the West boundary of Cuba Township to the intersection with the Northerly boundary of the Village of Barrington Hills; thence in a Westerly and Southerly direction on the boundary of the Village of Barrington Hills to the South boundary of Algonquin Township; thence West on the South boundary of Algonquin Township to the intersection with the centerline of State Highway Route 31; thence Northerly on the centerline of State Highway Route 31 to the intersection with the centerline of Cary Road; thence Northeasterly on the centerline of Cary Road to the intersection with the centerline of Main Street in the City of Cary, Illinois; thence East on the centerline of Main Street to the East boundary of the City of Cary, Illinois; thence Northerly and Westerly and Northerly and Easterly and Northerly on the East boundary of the City of Cary, Illinois to the intersection with the centerline of Three Oaks Road; thence East on the centerline of Three Oaks Road to the intersection with the centerline of South Rawson Bridge Road; thence North on the centerline of South Rawson Bridge Road to the South boundary of Nunda Township; thence West on the South boundary of Nunda Township to the East line of Section 36, Township 44 North, Range 8 East of the Third Principal Meridian; thence North on said East line to the Northeast corner of said Section 36; thence West on the North line of said Section 36 to the intersection with the centerline of Valley View road; thence North on the centerline of Valley View Road to the intersection with the centerline of Nish Road; thence West on the centerline of Nish Road to the intersection with the centerline of Barreville Road; thence Northerly on the centerline of Barreville Road to the intersection with the centerline of Green Street in the City of McHenry, Illinois; thence Northerly on the centerline of Green Street to the intersection with the centerline of Elm Street; thence Westerly on the centerline of Elm Street to the intersection with the centerline of State Highway Route 31 North; thence North on the centerline of State Highway Route 31 to the intersection with the centerline of McCullom Lake Road; thence East to the intersection with the centerline of Riverside Drive; thence Northerly on the centerline of Riverside Drive to the intersection with the centerline of Johnsburg Road; thence Easterly and Northerly on the centerline of Johnsburg Road to the intersection with the centerline of Wilmot Road; thence Northerly on the centerline of Wilmot Road to the North boundary of McHenry Township; thence East on the North boundary of McHenry Township to the West boundary of Antioch Township; thence North on the West boundary of Antioch Township to the point of beginning.
(Source: P.A. 84-776.)

(615 ILCS 90/5) (from Ch. 19, par. 1205)
Sec. 5. The Agency shall be governed by a Board of Directors, which shall consist of 6 directors and one chairman elected pursuant to this Section.
Three directors shall be elected from within the territory of each member county. Any resident of a member county and the territory of the Agency, at least 18 years of age, may become a candidate for election as a director by filing a nominating petition with the State Board of Elections containing the verified signatures of at least 200 of the registered voters of such county who reside within the territory of the Agency. Such petition shall be filed not more than 113 nor less than 106 days prior to the date of election.
The chairman shall be elected at large from the territory of the Agency. Any person eligible to become a candidate for election as director may become a candidate for election as chairman by filing a nominating petition with the State Board of Elections containing the verified signatures of at least 200 of the registered voters of each member county who reside within the territory of the Agency. Such petition shall be filed not more than 113 nor less than 106 days prior to the date of the election.
Within 7 days after each consolidated election at which the chairman is elected, the county clerk of each member county shall transmit the returns for the election to the office of chairman to the State Board of Elections. The State Board of Elections shall immediately canvass the returns and proclaim the results thereof and shall issue a certificate of election to the person so elected.
Beginning in 1985, the directors and chairman shall be elected at the consolidated election and shall serve from the third Monday in May following their respective elections until their respective successors are elected and qualified. The term of office of a director shall be for 4 years, except that of the directors elected at the consolidated election of 1985, 3 shall serve until the first Monday in May 1987 and 3 shall serve until the first Monday in May 1989. The term of office of a chairman shall be 4 years.
At least 90 days before the consolidated election of 1985 the State Board of Elections shall meet to determine by lot which 3 director positions shall be elected for terms to expire on the first Monday in May 1987 and which 3 director positions shall be elected for terms to expire on the first Monday in May 1989. At least one director position from each member county shall be elected for a term to expire on the first Monday in May 1987.
The county clerks of the member counties shall provide notice of each election for chairman and director in the manner prescribed in Article 12 of The Election Code, with the notice of the elections to be held at the consolidated election of 1985 to include a statement as to whether the director is to be elected for a term of 2 years or for a term of 4 years.
A chairman shall be elected at the consolidated election of 1985 and at each consolidated election every 4 years thereafter. Six directors shall be elected at the consolidated election of 1985. At the consolidated election of 1987, and at each consolidated election every 4 years thereafter, directors shall be elected from the constituencies of the directors who were elected at the consolidated election of 1985 and whose terms expired on the first Monday in May 1987. At the consolidated election of 1989, and at each consolidated election every 4 years thereafter, directors shall be elected from the constituencies of the directors who were elected at the consolidated election of 1985 and whose terms expired on the first Monday in May 1989.
Vacancies in the office of director or chairman shall be filled by the remaining members of the Board, who shall appoint to fill the vacated office for the remainder of the term of such office an individual who would be eligible for election to such office. If, however, a vacancy occurs in the office of chairman or director with at least 28 months remaining in the term of such office, the office shall be filled for the remainder of the term at the next consolidated election. Until the office is filled by election, the remaining members of the Board shall appoint a qualified person to the office in the manner provided in this Section.
(Source: P.A. 98-115, eff. 7-29-13.)

(615 ILCS 90/6) (from Ch. 19, par. 1206)
Sec. 6. The Board shall meet as soon as practicable after the directors assume the duties of office and shall meet at least 6 times annually or more often at the discretion of the Chairman or upon the request of 2/3 of the directors. The Board shall select from its membership a Secretary and a Treasurer. The Treasurer shall be custodian of all Agency funds and shall be bonded in such amount as the other members designate. The Chairman shall have the power to vote only in the event of a tie, but shall fully participate as a director in all other respects. Directors and the Chairman may be compensated at the discretion of the Board in the sum of up to $3,000 per year for each director and up to $5,000 per year for the chairman, effective immediately upon approval of the Board. The Board members shall also be reimbursed for ordinary and necessary expenses incurred in performing their duties under this Act. The Board shall appoint a person to serve as executive director, who shall act as the chief administrative officer of the Agency and oversee and administer the daily function and staff of the Agency, in accordance with Board policy. The executive director shall be a person of recognized ability in business or waterway management.
(Source: P.A. 97-943, eff. 1-1-13.)

(615 ILCS 90/7) (from Ch. 19, par. 1207)
Sec. 7. In addition to other powers and duties provided in this Act, the Agency shall have the powers and duties specified in Sections 7.1 through 7.10.
(Source: P.A. 83-864.)

(615 ILCS 90/7.1) (from Ch. 19, par. 1208)
Sec. 7.1. The Agency shall implement reasonable programs and adopt necessary and reasonable ordinances and rules to improve and maintain the Chain O Lakes - Fox River recreational waterway from the Wisconsin State line to the Algonquin Dam for the purposes of boating, sailing, canoeing, swimming, water skiing, rowing, iceboating, fishing, hunting and other recreational uses, to help prevent or control flooding of the waterway, to improve recreational uses of the waterway, to prevent pollution and otherwise improve the quality of the waterway, to promote tourism, and to create and administer a procedure for establishing restricted areas. In the case of a local ordinance relating to the establishment of restricted areas, speed limits, or other boating restrictions that is adopted by another unit of local government and conflicts with an Agency ordinance or rule, the Agency ordinance or rule shall control even if the conflicting ordinance is more restrictive, except that municipalities with corporate boundaries that are both adjacent to and at the southern terminus of the Agency's jurisdiction over the Fox River shall retain the right to establish reasonable no-wake zones within their corporate boundaries. The Agency may develop programs and build projects to minimize pollution in the watershed from otherwise entering the waterway. Prior to establishing any restricted area, the Agency shall provide 21 days notice to any municipality in which the proposed area borders upon or is located. Notice shall be filed with the Clerk of the municipality. If such a municipality, by resolution of the corporate authority of the municipality, files an objection to the establishing of the proposed restricted area, then that restricted area shall not be approved except by a favorable vote of two-thirds of the Chairman and Board of Directors. All Agency programs, ordinances and rules shall be in conformance with the Rivers, Lakes, and Streams Act. The Agency shall coordinate efforts of State, federal and local governments to improve and maintain the waterway.
(Source: P.A. 89-162, eff. 7-19-95.)

(615 ILCS 90/7.2) (from Ch. 19, par. 1209)
Sec. 7.2. The Agency may charge reasonable user fees for recreational and commercial boating, and has the authority to issue revenue bonds and to borrow funds from any financial lending institution, but shall not have the authority to impose any property tax. The Agency shall devise a schedule of user fees. The Agency shall conduct public hearings before establishing or changing user fees or soliciting the issuance of revenue bonds or the borrowing of funds. The Agency may issue stickers as evidence of the payment of user fees. The Agency may impose a civil penalty on persons who knowingly use the waterway without paying a required user fee in an amount not exceeding $500 for each violation. Such civil penalty may be recovered by the Agency in a civil action.
The Agency may also sell its dredging materials from the waterway as reclaimed topsoil.
At least 75% of the gross income collected under this Section shall be used exclusively for projects designed to maintain and improve the waterway. Such projects may include, but are not limited to, dredging, site acquisition for silt deposit, water safety, and water quality projects. Any funds which have not been expended by the end of a fiscal year may be accumulated in a revolving fund.
(Source: P.A. 96-960, eff. 7-2-10.)

(615 ILCS 90/7.3) (from Ch. 19, par. 1210)
Sec. 7.3. The Agency may apply for, receive and accept any federal, State, county or local government funds, including federal revenue sharing funds, for the purposes of this Act, and may receive conveyances of property or equipment for such purposes.
(Source: P.A. 83-864.)

(615 ILCS 90/7.4) (from Ch. 19, par. 1211)
Sec. 7.4. The Agency may construct, acquire, improve and maintain public recreational facilities within its territory, but shall not have the power of eminent domain.
(Source: P.A. 83-1121.)

(615 ILCS 90/7.5) (from Ch. 19, par. 1212)
Sec. 7.5. The Agency may acquire, purchase, lease, possess and control dredging equipment and any other equipment or personal property necessary for the accomplishment of the purposes of this Act.
(Source: P.A. 83-864.)

(615 ILCS 90/7.6) (from Ch. 19, par. 1213)
Sec. 7.6. The Agency may enter into agreements with this State or the State of Wisconsin or any of their units of local government in furtherance of the purposes of this Act.
(Source: P.A. 83-864.)

(615 ILCS 90/7.7) (from Ch. 19, par. 1214)
Sec. 7.7. The Agency shall provide for the enforcement of this Act and the programs implemented pursuant to it, and may contract with any State agency or any law enforcement agency for this purpose.
(Source: P.A. 83-864.)

(615 ILCS 90/7.8) (from Ch. 19, par. 1215)
Sec. 7.8. The Agency shall appoint and confer with an advisory panel, which shall consist of interested public officials and members of the public.
(Source: P.A. 83-864.)

(615 ILCS 90/7.9) (from Ch. 19, par. 1216)
Sec. 7.9. The Agency may employ such personnel as may be necessary for the accomplishment of the purposes of this Act, including the hiring of personnel for the enforcement of its ordinances. The Board may enter into an agreement with the Illinois Municipal Retirement Fund to provide for participation in that Fund by its employees.
(Source: P.A. 89-162, eff. 7-19-95.)

(615 ILCS 90/7.10) (from Ch. 19, par. 1217)
Sec. 7.10. The Agency shall adopt an annual budget and make appropriations pursuant thereto as nearly as possible in the manner provided for municipalities in The Illinois Municipal Budget Law. Such budget shall include a plan for the use of all accumulated funds. At least once each year, the Agency shall have its accounts properly audited, with a report of such audit to be available for public inspection at all times.
(Source: P.A. 83-1121.)

(615 ILCS 90/7.11) (from Ch. 19, par. 1217.1)
Sec. 7.11. Purchases made pursuant to this Act shall be made in compliance with the "Local Government Prompt Payment Act", approved by the Eighty-fourth General Assembly.
(Source: P.A. 84-731.)

(615 ILCS 90/7.12)
Sec. 7.12. Issuance of revenue bonds. The Agency shall have the power from time to time to issue bonds in anticipation of its income and revenues to accomplish any of the purposes of this Act. The bonds may be authorized by resolution and may be issued in one or more series, may bear such dates, mature at such time or times not exceeding 40 years from their respective dates, bear interest payable semi-annually, be in such form, be executed in such manner, including the use of facsimile signatures and seals, be payable in such medium of payment, at such places, be subject to such terms of redemption, with or without premium, and may be made registrable as to principal or as to both principal and interest, as the Agency by resolution may provide. Any bonds issued hereunder may be issued in denominations of $100 or any multiple thereof. The Agency may provide for the exchange of any such bonds after issuance for bonds of larger or smaller denominations in such manner as may be provided in the authorizing resolution, provided the bonds in changed denominations shall be exchanged for the original bonds in like aggregate principal amounts and in such manner that no overlapping interest is paid, and such bonds in changed denominations shall bear interest at the same rate or rates, shall mature on the same date or dates, shall be as nearly as practicable in the same form except for an appropriate recital as to the exchange, and shall in all other respects except as to denominations and numbers, be identical with the original bonds surrendered for exchange. Where any exchange is made under this Section, the bonds surrendered by the holders at the time of exchange shall be cancelled, any such exchange shall be made only at the request of the holders of the bonds to be surrendered, and the Agency may require all expenses incurred in connection with such exchange, including the authorization and issuance of the new bonds, to be paid by such holders. The bonds shall be negotiable instruments under the Uniform Commercial Code except that any bonds issued pursuant hereto shall not be subject to Article 9 of said Code. Pending the preparation or execution of definitive bonds, temporary receipts, certificates or bonds may be delivered to the purchasers or pledgees of these bonds. No holder of any bond issued under this Section shall ever have the right to compel any exercise of the taxing power of the State of Illinois or any political subdivision thereof to pay the bond or the interest thereon. Each bond issued under this Section shall recite in substance that the bond, including the interest thereon, is payable solely from the revenue pledged to the payment thereof or from any bonds issued for the purpose of refunding such bond, and that the bond does not constitute a debt of the Agency or of the State of Illinois within any statutory or constitutional limitation of the State of Illinois.
Such bonds shall be executed by such members of the Board as shall be designated by the Agency, and shall be registered by the State Treasurer. Any bonds bearing the signature of Board members in office at the date of signing thereof shall be valid and binding for all purposes, notwithstanding that before delivery thereof any or all such persons whose signatures appear thereon shall have ceased to be such Board members.
The Agency may provide for the issuance of refunding bonds if the bonds to be refunded are due or callable or redeemable by their terms on or prior to the date that the refunding bonds are issued, or will become due, callable or redeemable by their terms within 12 months after the date of issue of the refunding bonds, or if the bonds to be refunded, even though not becoming due, callable, or redeemable within such period are voluntarily surrendered by the holders thereof for cancellation at the time of the issuance of the refunding bonds. All or part of any issue may be so refunded and all parts of several issues may be refunded into a single issue of refunding bonds. Provision may be made for including with the refunding bonds, as part of a single issue, bonds of the Agency for any other purpose or purposes for which bonds are herein authorized to be issued. Refunding bonds may be exchanged for not less than a like principal amount of the bonds authorized to be refunded, may be sold or may be exchanged in part and sold in part.
Under no circumstances shall any bonds issued by the Agency be or become an indebtedness or obligation of the State of Illinois or of any other political subdivision of or municipality within the State, nor shall any such bond or obligation be or become an indebtedness of the Agency within the purview of any constitutional limitation or provision, and it shall be plainly stated on the face of each bond that it does not constitute such an indebtedness or obligation but is payable solely from the revenues or income as aforesaid.
The State and all counties, cities, villages, incorporated towns and other municipal corporations, political subdivisions and public bodies, and public officers of any thereof, all banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies and other persons carrying on an insurance business and all executors, administrators, guardians, trustees and other fiduciaries may legally invest any sinking funds, moneys or other funds belonging to them or within their control in any bonds issued pursuant to this Act, if being the purpose of this Section to authorize the investment in such bonds of all sinking, insurance, retirement, compensation, pension and trust funds, whether owned or controlled by private or public persons or officers; provided, however, that nothing contained in this Section may be construed as relieving any person from any duty of exercising reasonable care in selecting securities for investment.
(Source: P.A. 89-162, eff. 7-19-95.)

(615 ILCS 90/9) (from Ch. 19, par. 1219)
Sec. 9. If a petition calling for a referendum on the question of whether the Agency should be dissolved is signed by at least 5% of the registered voters of the territory of the Agency and is filed with and certified by the State Board of Elections, a referendum on the question shall be submitted to the voters of the member counties. The proposition shall be placed on a ballot in substantially the following form:
"Shall the Agency be dissolved?"
If a majority of the voters on the proposition are in favor thereof, the Agency shall be dissolved.
(Source: P.A. 83-1121.)

(615 ILCS 90/10) (from Ch. 19, par. 1220)
Sec. 10. Any person who violates this Act or an ordinance or rule adopted pursuant to this Act shall be guilty of a petty offense punishable by a fine of not less than $25 nor more than $500 per occurrence.
(Source: P.A. 89-162, eff. 7-19-95.)

(615 ILCS 90/11) (from Ch. 19, par. 1221)
Sec. 11. Nothing in this Act shall be construed as relieving the State and federal governments from any responsibility they may have for maintaining or improving the waterways under the Agency's authority.
(Source: P.A. 83-864.)

(615 ILCS 90/12) (from Ch. 19, par. 1222)
Sec. 12. Repealer. This Act was not repealed January 1, 1995, because a majority of the voters voting at the referendum provided for in Section 2.1 voted in favor of continuing the Fox Waterway Agency.
(Source: P.A. 88-535; 89-162, eff. 7-19-95; 89-235, eff. 8-4-95; 89-626, eff. 8-9-96.)



615 ILCS 95/ - Vermilion River Middle Fork Act.

(615 ILCS 95/0.01) (from Ch. 19, par. 1300)
Sec. 0.01. Short title. This Act may be cited as the Vermilion River Middle Fork Act.
(Source: P.A. 86-1324.)

(615 ILCS 95/1) (from Ch. 19, par. 1301)
Sec. 1. The General Assembly recognizes the outstanding natural, scenic, recreational, ecological, historical and archaeological values of the middle fork of the Vermilion River in Vermilion County, Illinois, and deems the middle fork of the Vermilion River to be a natural resource of Statewide significance such that its natural and recreational values should be permanently preserved for the enjoyment of the people of the State of Illinois.
(Source: P.A. 84-1257.)

(615 ILCS 95/2) (from Ch. 19, par. 1302)
Sec. 2. That portion of the middle fork of the Vermilion River which flows through land owned by the State of Illinois and the Vermilion County Conservation District within Vermilion County, Illinois, is hereby designated as a permanently protected river of the State of Illinois. The designated portion shall only include property for which the State of Illinois or the Vermilion County Conservation District holds title or a properly executed easement and which is contiguous to the middle fork of the Vermilion River. By agreement of the State Administrator and the owners of such property, such land is to be permanently protected pursuant to a plan adopted by the State Administrator.
(Source: P.A. 84-1257.)

(615 ILCS 95/3) (from Ch. 19, par. 1303)
Sec. 3. The Illinois Department of Natural Resources is designated as the State Administrator of the segment of the middle fork of the Vermilion River protected pursuant to this Act.
(Source: P.A. 89-445, eff. 2-7-96.)

(615 ILCS 95/4) (from Ch. 19, par. 1304)
Sec. 4. The State Administrator is hereby authorized and directed to make application to the United States Department of the Interior for inclusion of the land dedicated pursuant to this Act as a State-administered component of the National Wild and Scenic River System. The State Administrator shall manage the land dedicated pursuant to this Act in accordance with the National Wild and Scenic Rivers Act and the regulations promulgated thereunder.
(Source: P.A. 84-1257.)

(615 ILCS 95/5) (from Ch. 19, par. 1305)
Sec. 5. This Act does not affect any land not owned by the State of Illinois except by the explicit consent of the owner of such land through appropriate legal mechanisms.
(Source: P.A. 84-1257.)



615 ILCS 100/ - McHenry County Dam Act.

(615 ILCS 100/0.01) (from Ch. 19, par. 1350)
Sec. 0.01. Short title. This Act may be cited as the McHenry County Dam Act.
(Source: P.A. 86-1324.)

(615 ILCS 100/1) (from Ch. 19, par. 1351)
Sec. 1. For and on behalf of the State of Illinois, the Department of Public Works and Buildings shall have the power to acquire by donation, the title to the following land:
Beginning at a point thirty-six (36) rods east and fifty-six (56) rods north of the south-west corner in Section one (1), Township forty-four (44), Range eight (8) east of the Third Principal Meridian in McHenry County, Illinois, four (4) rods from high water mark on the west bank of Fox River, and marked by a stake 52 links north, 25° west of a willow tree 12 inches in diameter; thence south 23° east, fourteen (14) rods; thence south 19° east, eleven (11) rods; thence south 3° west, thirty-five (35) rods to a stake about three rods south of section line; thence east four (4) rods to the river bank; thence following the bank of river to a point four (4) rods east of place of beginning; thence west to place of beginning; the same containing one and one-half acres;
Also, a strip of land on the west bank of Fox River four (4) rods by sixty (60) rods long, in Sections one (1) and twelve (12), to begin at the outlet of the stream or creek that discharges its water from the north part of the land in Section one (1) to Fox River, Township forty-four (44), Range eight (8) east of the Third Principal Meridian;
Also, commencing in the center of the river, 390 feet south of the north line of the south-east quarter (S. E. 1/4) of the north-west quarter (N. W. 1/4) of Section No. twelve (12), Township No. forty-four (44) north, Range No. eight (8) east of the Third Principal Meridian; thence in a south-easterly direction in the center of the river, 100 feet; thence west to the river bank and highwater mark of said river; thence west, 100 feet; thence in a north-westerly direction, following and parallel to and keeping 100 feet from the highwater mark of said river, 100 feet; thence east to the place of beginning; all of said land being situated in the town of Nunda, county of McHenry and State of Illinois:
The title to said land shall be taken in the name of the People of the State of Illinois and the deed or deeds conveying such property shall be deposited in the office of the Secretary of State.
The land so acquired shall be reserved for the purpose of maintaining thereon the dam, boat lock and fishway now situated thereon.
(Source: Laws 1923, p. 63.)

(615 ILCS 100/2) (from Ch. 19, par. 1352)
Sec. 2. After the acquisition of the land and property aforesaid, it shall be the duty of the Department of Natural Resources, as successor to the Department of Transportation and the Department of Public Works:
(1) To take possession of said land and property.
(2) To maintain said dam at a suitable height to properly provide a sufficient depth of water north of said dam in the Fox River and the lakes adjacent thereto and connected therewith to enable said waters to be navigated.
(3) To employ a caretaker or custodian for the dam, locks and fishway and the equipment pertaining thereto and for the operation thereof.
(4) To make necessary repairs to keep said property in good condition.
(5) To make such recommendations to the General Assembly for the further improvement of said property as in its opinion the public welfare demands.
(Source: P.A. 89-445, eff. 2-7-96.)

(615 ILCS 100/3) (from Ch. 19, par. 1353)
Sec. 3. There is appropriated to the Department of Public Works and Buildings for carrying out the provisions of this Act the sum of seven thousand five hundred dollars ($7,500).
(Source: Laws 1923, p. 63.)

(615 ILCS 100/4) (from Ch. 19, par. 1354)
Sec. 4. The Department of Natural Resources shall have authority:
(1) To prescribe reasonable rules and regulations in respect to all matters connected with the navigation and use of the said dam, lock and fishway, and transportation on or through said lock. Whoever shall wilfully or negligently refuse or neglect to comply with such rules may be fined in any sum not exceeding fifty dollars ($50) for each offense, to be recovered in the name of the People of the State of Illinois, before any justice of the peace in the county, and paid over to the Department for credit to a fund for the operation and maintenance of said lock and dam at McHenry. The Department of Natural Resources may prohibit all persons who wilfully refuse or neglect to comply with such rules from using said dam and lock. Printed copies of such rules and of this article shall be posted for public inspection at the lock. The power granted in this article shall apply as well to that part of the Fox River above and below the dam and lock within one thousand feet thereof.
(2) To do all work in the Fox River north of said dam and lock necessary to remove obstructions and maintain a navigable depth which otherwise would necessitate a further raising of the dam in order to comply with Section 2, paragraph 2, of this Act.
(3) To establish and collect reasonable rates of toll for the passage and use of the said lock and the river and lakes north of said lock, but such lock, river and lakes shall be free for the transportation of any property of the United States or persons in the service thereof passing through the same.
(Source: P.A. 89-445, eff. 2-7-96.)



615 ILCS 105/ - Hennepin Canal Parkway State Park Act.

(615 ILCS 105/0.01) (from Ch. 105, par. 482.9)
Sec. 0.01. Short title. This Act may be cited as the Hennepin Canal Parkway State Park Act.
(Source: P.A. 89-445, eff. 2-7-96.)

(615 ILCS 105/1) (from Ch. 105, par. 482a)
Sec. 1. Cooperation with federal authorities. The Department of Natural Resources, subject to the approval of the Governor, is authorized to enter into agreements with the duly authorized representatives of the United States for the accomplishment by the United States of the following purposes:
(a) The acquisition by the United States of the fee simple title, or such lesser title or interest in specific tracts which shall be determined and mutually agreed upon in writing by the United States and the Department of Natural Resources to be sufficient to effectuate the purpose and intent of this Act and approved by the Attorney General prior to acquisition by the United States, in and to the lands in the lake (known as Sinnissippi Lake) created by the Government dam constructed across Rock River between Sterling and Rock Falls, Illinois, and over which the United States now has flowage rights or easements, and in and to all other lands upon which the United States has rights or easements used for the purpose of and appurtenant to the operation of the Federal project known as the Hennepin Canal (which lake, canals, and appurtenances thereto are referred to collectively in this Act as the Canal); the title to be acquired subject to the continuing right of access to Sinnissippi Lake by the riparian owners whose lands adjoin and abut the Lake;
(b) To repair and modify the Canal in order to place the same in proper condition for public recreational use other than through-navigation; and
(c) To convey and transfer to this State the property of the Canal and appurtenances thereto.
(Source: P.A. 89-445, eff. 2-7-96.)

(615 ILCS 105/2) (from Ch. 105, par. 482b)
Sec. 2. Transfer of railroad bridges.
(a) The Department of Natural Resources hereby is authorized, at any time before the acceptance of title to the Canal as provided in Section 3 of this Act, to enter into an agreement with any corporation owning a railroad which crosses a bridge over the Canal, providing for (1) a request by both parties to the Secretary of the Army for a conveyance to the said corporation of all right, title, and interest of the United States in and to such bridge; (2) a further request (at the discretion of said corporation) by both parties to the Secretary of the Army, for permission to said corporation to replace such bridge with a land fill, making adequate provision for culverts and other structures allowing passage of the waters of the Canal and necessary drainage, and for right-of-way for necessary and appropriate road crossings; (3) the assumption by said corporation, upon delivery of such conveyance, of all obligation to maintain said bridge and any land fill which may replace the same, and any culverts or other structures and road crossings appurtenant to such fill; and (4) an agreement by said corporation to hold the United States and the State safe and harmless from any and all claims arising out of the construction, reconstruction, repair, and maintenance of such bridge, land fill, culverts or other structures, and road crossings.
(b) The Department of Natural Resources further is authorized, after the acceptance of title to the Canal as provided in Section 3 of this Act, to enter into an agreement with any corporation owning a railroad which crosses a bridge over the Canal and which corporation has not obtained title to such bridge as provided in Subsection (a) of this Section, which agreement shall provide for (1) the conveyance to the said corporation of all right, title, and interest of the State in and to such bridge; (2) the replacement (at the discretion of the said corporation) of such bridge with a land fill, making adequate provision for culverts and other structures allowing passage of the waters of the Canal and for necessary drainage, and for rights-of-way for necessary and appropriate road crossings; (3) the assumption by said corporation of all obligation to maintain the said bridge and any land fill which may replace the same, and any culverts or other structures and road crossings appurtenant to such fill; and (4) an agreement by said corporation to hold the State safe and harmless from any and all claims arising out of the construction, reconstruction, repair, and maintenance of such bridge, land fill, culverts or other structures, and road crossings.
(c) The Department of Natural Resources is authorized to execute, on behalf of the State, all conveyances and other documents necessary and appropriate to accomplish the purposes of this Section.
(Source: P.A. 89-445, eff. 2-7-96.)

(615 ILCS 105/3) (from Ch. 105, par. 482c)
Sec. 3. The Department of Natural Resources further is authorized and directed, upon the accomplishment by the United States of the purposes specified in Section 1 of this Act, to accept, with the approval of the Attorney General, on behalf of the State a quitclaim deed from the United States, in fee simple absolute, or such lesser title acquired pursuant to Section 1 of this Act, for the property of the Canal, and similarly to accept all other documents which may be necessary and appropriate to transfer to the State all right, title, and interest of the United States in and to the Canal.
(Source: P.A. 89-445, eff. 2-7-96.)

(615 ILCS 105/4) (from Ch. 105, par. 482d)
Sec. 4. Administration as State Park. Upon the acceptance of title to the Canal as aforesaid, the Canal shall become a State Park, under the care, control, supervision, and management of the Department of Natural Resources as provided by the laws of this State concerning the State park system, except that (a) each bridge which connects sections of a road which is part of the system of State highways, and any approach to such a bridge, shall become part of such system of State highways; (b) each other public road section or bridge, unless designated by the Department of Natural Resources as an access road or driveway of the Park, shall be maintained by the governmental unit which maintains the road of which such section or bridge is a part; and (c) the Department of Natural Resources shall control, operate, and maintain all dams and other structures and facilities which regulate or pertain to the regulation of the water levels in the several pools of the Park, and shall construct, reconstruct, repair, maintain, and operate such dams and other structures and facilities in such manner as will best promote the public recreational use of the Park.
(Source: P.A. 89-445, eff. 2-7-96.)

(615 ILCS 105/5) (from Ch. 105, par. 482e)
Sec. 5. Rock Falls Dam. The Department of Natural Resources is authorized to lease, in whole or in part, to the City of Rock Falls or its successors or assigns, for a period not to exceed 60 years, the Rock Falls Dam at Sterling Rock Falls, Illinois, and the necessary State owned land, surplus waters and appurtenances for hydropower development. All such leased property shall be deemed a part of the electric system of the City of Rock Falls, Illinois, and the City is hereby expressly authorized in connection therewith to acquire, construct, own, operate and maintain without its corporate limits electric generating facilities and appurtenances at or near the Rock Falls Dam. All revenue received from such leases shall be deposited in the State Treasury in the special fund known as the State Parks Fund and shall be used only for those purposes described in Section 8.11 of the State Finance Act.
(Source: P.A. 90-14, eff. 7-1-97.)



615 ILCS 110/ - Kankakee River Dam Transfer Act.

(615 ILCS 110/1)
Sec. 1. Short title. This Act may be cited as the Kankakee River Dam Transfer Act.
(Source: P.A. 87-1219.)

(615 ILCS 110/5)
Sec. 5. Authorization to acquire. The Department of Natural Resources, on behalf of the State of Illinois, is authorized to acquire by donation from the City of Wilmington in Will County, Illinois and other owners the existing Kankakee River dam and its abutments, millrace, millrace structures, and all other improvements constructed in connection with the dam; the sites on which the dam, abutments, millrace, millrace structures, and other improvements are constructed; and all water, flowage easements, and other privileges at law or in equity that the present owners or their predecessors acquired in and to the property.
(Source: P.A. 98-227, eff. 8-9-13.)

(615 ILCS 110/10)
Sec. 10. Powers of Department of Natural Resources. After the real estate and structures described in Section 5 have been acquired, the Department of Natural Resources may reconstruct, repair, restore, rehabilitate, demolish, lease for a period not to exceed 20 years, sell, transfer or convey, exchange, develop or otherwise utilize these lands with their appurtenances acquired under this Act in the best interest of the State of Illinois.
(Source: P.A. 98-227, eff. 8-9-13.)

(615 ILCS 110/25)
Sec. 25. This Act takes effect upon becoming law.
(Source: P.A. 87-1219.)






Chapter 620 - AIR TRANSPORTATION

620 ILCS 5/ - Illinois Aeronautics Act.

(620 ILCS 5/1) (from Ch. 15 1/2, par. 22.1)
Sec. 1. Definitions.) For the purposes of this Act, the words, terms, and phrases set forth in Sections 2 to 23b, inclusive, shall have the meanings prescribed in such sections unless otherwise specifically defined, or unless another intention clearly appears, or the context otherwise requires.
(Source: P.A. 79-1010.)

(620 ILCS 5/2) (from Ch. 15 1/2, par. 22.2)
Sec. 2. "Aeronautics" means transportation by aircraft; the operation, construction, repair, or maintenance of aircraft, aircraft power plants and accessories, including the repair, packing, and maintenance of parachutes; the design, establishment, construction, extension, operation, improvement, repair, or maintenance of airports, restricted landing areas, or other air navigation facilities, and air instruction.
(Source: Laws 1945, p. 335.)

(620 ILCS 5/3) (from Ch. 15 1/2, par. 22.3)
Sec. 3. "Aircraft" means any device used or designed to carry humans in flight as specified by the Department by rule. All devices required to be licensed as "aircraft" by the Federal Aviation Administration (FAA) on the effective date of this amendatory Act of 1995 are "aircraft". The Department may, by rule, specify the extent to which aircraft not required to be licensed by the FAA are subject to the provisions of this Act.
(Source: P.A. 89-345, eff. 1-1-96.)

(620 ILCS 5/4) (from Ch. 15 1/2, par. 22.4)
Sec. 4. "Public Aircraft" means an aircraft used exclusively in the service of any government or of any political subdivision thereof, including the government of any state, territory, or possession of the United States, or the District of Columbia, but not including any government-owned aircraft engaged in carrying persons or property for commercial purposes.
(Source: Laws 1945, p. 335.)

(620 ILCS 5/5) (from Ch. 15 1/2, par. 22.5)
Sec. 5. "Civil Aircraft" means any aircraft other than a public aircraft.
(Source: Laws 1945, p. 335.)

(620 ILCS 5/6) (from Ch. 15 1/2, par. 22.6)
Sec. 6. "Airport" means any area of land, water, or both, except a restricted landing area, which is designed for the landing and take-off of aircraft, whether or not facilities are provided for the shelter, servicing, or repair of aircraft, or for receiving or discharging passengers or cargo, and all appurtenant areas used or suitable for airport buildings or other airport facilities, and all appurtenant rights of way, whether heretofore or hereafter established.
(Source: Laws 1945, p. 335.)

(620 ILCS 5/7) (from Ch. 15 1/2, par. 22.7)
Sec. 7. "State" or "this State" means the State of Illinois; and "Department" means the Division of Aeronautics of the Department of Transportation of this State.
(Source: P.A. 81-840.)

(620 ILCS 5/8) (from Ch. 15 1/2, par. 22.8)
Sec. 8. "Restricted area" or "restricted landing area" means any area of land, water, or both, which is used or is made available for the landing and takeoff of aircraft, the use of which shall, except in case of emergency, be only as provided from time to time by the Department.
(Source: Laws 1945, p. 335.)

(620 ILCS 5/9) (from Ch. 15 1/2, par. 22.9)
Sec. 9. "Air navigation facility" means any facility other than one owned or controlled by the Federal Government, used in, available for use in, or designed for use in, aid of air navigation, including airports, restricted landing areas, and any structures, mechanisms, lights, beacons, marks, communicating systems, or other instrumentalities or devices used or useful as an aid, or constituting an advantage or convenience, to the safe taking-off, navigation, and landing of aircraft, or the safe and efficient operation or maintenance of an airport or restricted landing area, and any combination of any or all of such facilities.
(Source: Laws 1945, p. 335.)

(620 ILCS 5/10) (from Ch. 15 1/2, par. 22.10)
Sec. 10. "Air navigation" means the operation or navigation of aircraft in the air space over this State, or upon any airport or restricted landing area within this State.
(Source: Laws 1945, p. 335.)

(620 ILCS 5/11) (from Ch. 15 1/2, par. 22.11)
Sec. 11. "Operation of aircraft" or "operate aircraft" means the use of aircraft for the purpose of air navigation, and includes the navigation or piloting of aircraft. Any person who causes or authorizes the operation of aircraft, whether with or without the right of legal control (in the capacity of owner, lessee, or otherwise) of the aircraft, shall be deemed to be engaged in the operation of aircraft within the meaning of the statutes of this State.
(Source: Laws 1945, p. 335.)

(620 ILCS 5/12) (from Ch. 15 1/2, par. 22.12)
Sec. 12. "Airman" means any individual who operates or is licensed to operate an aircraft in flight.
(Source: P.A. 90-6, eff. 6-3-97.)

(620 ILCS 5/13) (from Ch. 15 1/2, par. 22.13)
Sec. 13. "Air instruction" means the imparting of aeronautical information by any aeronautics instructor or in or by any air school or flying club.
(Source: Laws 1945, p. 335.)

(620 ILCS 5/14) (from Ch. 15 1/2, par. 22.14)
Sec. 14. "Air school" means any person engaged in giving, or offering to give, instruction, in aeronautics, either in flying or ground subjects, or both, for or without hire or reward, and advertising, representing, or holding himself out as giving or offering to give such instruction. It does not include any public school or university of this State, or any institution of higher learning duly accredited and approved for carrying on collegiate work.
(Source: Laws 1945, p. 335.)

(620 ILCS 5/15) (from Ch. 15 1/2, par. 22.15)
Sec. 15. "Aeronautics instructor" means any individual engaged in giving instruction, or offering to give instruction, in aeronautics, either in flying or ground subjects, or both, for hire or reward, without advertising such occupation, without calling his facilities an "air school" or anything equivalent thereto, and without employing or using other instructors. It does not include any instructor in any public school or university of this State, or any institution of higher learning duly accredited and approved for carrying on collegiate work, while engaged in his duties as such instructor.
(Source: P.A. 91-357, eff. 7-29-99.)

(620 ILCS 5/16) (from Ch. 15 1/2, par. 22.16)
Sec. 16. "Flying club" means any person other than an individual, which, neither for profit nor reward, owns, leases, or uses one or more aircraft for the purpose of instruction or pleasure or both.
(Source: Laws 1945, p. 335.)

(620 ILCS 5/17) (from Ch. 15 1/2, par. 22.17)
Sec. 17. "Person" means any individual, firm, partnership, corporation, company, association, joint stock association, public service corporation, joint venture, or body politic; and includes any trustee, receiver, assignee, or other similar representative thereof.
(Source: P.A. 92-341, eff. 8-10-01.)

(620 ILCS 5/18) (from Ch. 15 1/2, par. 22.18)
Sec. 18. "State airway" means a route in the navigable air space over and above the lands or water of this State, designated by the Department as a route suitable for air navigation.
(Source: Laws 1945, p. 335.)

(620 ILCS 5/19) (from Ch. 15 1/2, par. 22.19)
Sec. 19. "Navigable air space" means air space above the minimum altitudes of flight prescribed by the laws of this State or by rules or regulations of the Department consistent therewith.
(Source: Laws 1945, p. 335.)

(620 ILCS 5/20) (from Ch. 15 1/2, par. 22.20)
Sec. 20. "Municipality" means any county, city, village, or town of this State and any other political subdivision, public corporation, authority, or district in this State, or any combination of two or more of the same, which is or may be authorized by law to acquire, establish, construct, maintain, improve, and operate airports and other air navigation facilities.
(Source: Laws 1945, p. 335.)

(620 ILCS 5/21) (from Ch. 15 1/2, par. 22.21)
Sec. 21. "Airport protection privileges" means easements through or other interests in air space over land or water, interests in airport hazards outside the boundaries of airports or restricted landing areas, and other protection privileges, the acquisition or control of which is necessary to insure safe approaches to the landing areas of airports and restricted landing areas and the safe and efficient operation thereof.
(Source: Laws 1945, p. 335.)

(620 ILCS 5/22) (from Ch. 15 1/2, par. 22.22)
Sec. 22. "Airport hazard" means any structure, object of natural growth, or use of land, which obstructs the air space required for the flight of aircraft in landing or taking off at any airport or restricted landing area or is otherwise hazardous to such landing or taking off.
(Source: Laws 1945, p. 335.)

(620 ILCS 5/23) (from Ch. 15 1/2, par. 22.23)
Sec. 23. "Laws of this State pertaining to aeronautics" means this Act and all other acts of this State, as heretofore or hereafter enacted or amended, of which the subject matter is any phase of aeronautics, including, without limiting the generality of the foregoing, regulation, supervision, condemnation, zoning and policing powers in connection therewith.
(Source: Laws 1945, p. 335.)

(620 ILCS 5/23a) (from Ch. 15 1/2, par. 22.23a)
Sec. 23a.
"Sport parachuting" means (1) engaging in a planned and intentional jump from an aircraft while wearing a parachute, or (2) operating an aircraft from which a planned and intentional parachute jump is to be made by any person.
(Source: P.A. 78-721.)

(620 ILCS 5/23b) (from Ch. 15 1/2, par. 22.23b)
Sec. 23b. (1) "Sport parachutist" means any person engaging in sport parachuting other than a novice parachutist or other person not qualifying as a sport parachutist on the basis of ground instruction or parachute jump experience.
(2) "Novice parachutist" means any person engaging in sport parachuting who has received adequate ground instruction in the techniques of parachuting but has not completed 25 parachute jumps.
(Source: P.A. 80-385.)

(620 ILCS 5/24) (from Ch. 15 1/2, par. 22.24)
Sec. 24. For the purposes of this Act the singular shall include the plural, and the plural the singular.
(Source: Laws 1945, p. 335.)

(620 ILCS 5/25) (from Ch. 15 1/2, par. 22.25)
Sec. 25. Declarations. It is hereby declared that the purpose of this Act is to further the public interest and aeronautical progress by providing for the protection and promotion of safety in aeronautics; by cooperating in effecting a uniformity of the laws relating to the development and regulation of aeronautics in the several states; by revising existing statutes relative to the development and regulation of aeronautics so as to grant to a state agency such powers and impose upon it such duties that the state may properly perform its functions relative to aeronautics and effectively exercise its jurisdiction over persons and property within such jurisdiction, may assist in the promotion of a State-wide system of airports, may cooperate with and assist the political subdivisions of this State and others engaged in aeronautics, and may encourage and develop aeronautics; by establishing uniform rules and regulations, consistent, so far as practicable, with Federal rules and regulations, in order that those engaged in aeronautics of every character may so engage with the least possible restriction, consistent with their safety and with the safety and the rights of others; and by providing for cooperation with the Federal authorities in the development of a national system of civil aviation and for coordination of the aeronautical activities of those authorities and the authorities of this State by assisting in accomplishing the purposes of federal legislation and eliminating costly and unnecessary duplication of functions properly in the province of federal agencies.
(Source: Laws 1945, p. 335.)

(620 ILCS 5/25.01) (from Ch. 15 1/2, par. 22.25a)
Sec. 25.01. This state or any political subdivision of this state is authorized to acquire, establish, construct, own, control, lease, equip, improve, maintain and operate airports, or restricted landing areas, or other air navigation facilities in an adjoining state whose laws permit, subject to the laws of such state, but subject to the laws of this state in all matters relating to financing such projects.
(Source: Laws 1963, p. 1812.)

(620 ILCS 5/25.02) (from Ch. 15 1/2, par. 22.25b)
Sec. 25.02. An adjoining state or political subdivision thereof, if the laws of such state permit, is authorized to acquire, establish, construct, own, control, lease, equip, improve, maintain and operate airports, or restricted landing areas, or other air navigation facilities in this State, subject to all laws, rules and regulations of this State applicable to such aeronautical facilities, but subject to the laws of its own state in all matters relating to financing such projects; provided that prior to the commencement of proceedings for the acquisition or establishment of any such airport, restricted landing area or other navigation facility, approval of such acquisition or establishment has been granted by the Illinois Secretary of Transportation.
(Source: P.A. 84-1473.)

(620 ILCS 5/25.03) (from Ch. 15 1/2, par. 22.25c)
Sec. 25.03. Such adjoining state or political subdivision thereof shall have all the rights, privileges, and duties of like political subdivisions of this State.
(Source: P.A. 84-1473.)

(620 ILCS 5/25.04) (from Ch. 15 1/2, par. 22.25d)
Sec. 25.04. Sections 25.01 to 25.03, both inclusive, shall not apply unless the laws of such adjoining state shall permit this State and its political subdivisions to acquire, establish, construct, own, control, lease, equip, improve, maintain and operate airports, or restricted landing areas, or other air navigation facilities therein, with all privileges, rights and duties applicable to such aeronautical projects in such adjoining state.
(Source: P.A. 84-1473.)

(620 ILCS 5/26) (from Ch. 15 1/2, par. 22.26)
Sec. 26. The Department shall regulate and supervise aeronautics within this State, subject to the provisions of this Act. The Department is empowered and directed to encourage, foster, and assist in the development of aeronautics in this State and to encourage the establishment of airports and other air navigation facilities.
(Source: Laws 1945, p. 335.)

(620 ILCS 5/27) (from Ch. 15 1/2, par. 22.27)
Sec. 27. Cooperation with Federal Government and others. The Department shall cooperate with and assist the Federal Government, the political subdivisions of this State, and other states, and others, including private persons, engaged in aeronautics or the promotion of aeronautics, and shall seek to coordinate the aeronautical activities of these bodies and persons. To this end, the Department is empowered to confer with or to hold joint hearings with any federal aeronautical agency, and the municipalities and other political subdivisions of this State and other states, in connection with any matter relating to aeronautics, and to avail itself of the cooperation, services, records, and facilities of such agencies, municipalities, and other political subdivisions, federal or otherwise, as fully as may be practicable, in the administration and enforcement of the laws of this State pertaining to aeronautics. The Department shall reciprocate by furnishing to such agencies, municipalities and other political subdivisions, federal or otherwise, its cooperation, services, records and facilities, in so far as may be practicable.
(Source: P.A. 92-341, eff. 8-10-01.)

(620 ILCS 5/27.01) (from Ch. 15 1/2, par. 22.27a)
Sec. 27.01. The Department, in addition to the other powers and duties conferred upon it by law, is authorized and directed to supervise and to coordinate within and for the State of Illinois emergency or civil defense measures relating to civil aircraft, airmen, and facilities other than those of air carriers principally engaged in interstate commerce made necessary as a result of any severe storm or other emergency or disaster or as a result of partial or complete mobilization to meet threatened or actual military attack or invasion. Any such supervision and coordination shall be consistent with and in implementation of any statewide plan promulgated by competent State authorities for any such situation.
(Source: Laws 1951, p. 983.)

(620 ILCS 5/27.02)
Sec. 27.02. Assistance to Civil Air Patrol. The Department may provide support and assistance to the Civil Air Patrol in the form of money, equipment, personnel, materials, office or hangar space, services, or other contributions the Department may find to be appropriate. This support and assistance may be in the nature of a loan or an outright grant, and may be either temporary or permanent. Other State agencies may participate with the Department in providing support and assistance under the Intergovernmental Cooperation Act.
(Source: P.A. 89-157, eff. 1-1-96.)

(620 ILCS 5/28) (from Ch. 15 1/2, par. 22.28)
Sec. 28. Rules, rulings, regulations, decisions, orders and standards.
In exercising its powers and performing its functions under the laws of this State pertaining to aeronautics, the Department may perform such acts, issue, amend, change, abrogate or rescind such decisions and orders, prescribe such forms, and make, promulgate, and amend, change, abrogate or rescind such reasonable general or special rules, rulings, regulations, and procedure, and establish such minimum standards, as may be necessary, commensurate with and for the purpose of protecting and insuring the general public interest and safety, the safety of persons receiving instruction concerning, or operating, using or traveling in, aircraft, and of persons and property on land or water, and to develop and promote aeronautics in this State. No rule, ruling, regulation, decision or order of the Department shall apply to airports or other air navigation facilities owned or controlled by the Federal Government within this State.
(Source: Laws 1945, p. 335.)

(620 ILCS 5/29) (from Ch. 15 1/2, par. 22.29)
Sec. 29. Conformity to federal legislation and rules.
All rules, rulings, regulations, orders and decisions prescribed by the Department pursuant to the laws of this State pertaining to aeronautics, shall be kept in conformity, as nearly as may be, with the then current federal legislation governing aeronautics and the regulations duly promulgated thereunder and rules and standards issued from time to time pursuant thereto.
(Source: Laws 1945, p. 335.)

(620 ILCS 5/30) (from Ch. 15 1/2, par. 22.30)
Sec. 30. Filing of rules.
The Department shall keep on file with the Secretary of State, and at the principal office of the Department, a copy of all its rules and regulations, for public inspection.
(Source: Laws 1945, p. 335.)

(620 ILCS 5/31) (from Ch. 15 1/2, par. 22.31)
Sec. 31. State airport plan. The Department may designate, design, and establish, expand or modify a State airport plan which will best serve the interests of the State, with due regard for the following factors; the present and future needs of foreign, inter-state and intra-state air commerce and air transportation; the present and future needs of foreign, inter-state and intra-state private flying; the existing and contemplated air navigation facilities, including those owned or controlled or to be owned or controlled by the Federal Government; the then current national airport plan and federal airways system; and the avoidance of unnecessary or unreasonable interference or conflict, on the part of airports, airport plans and restricted landing areas, with existing important or essential facilities, or buildings devoted to the public use. The Department may chart such State airport plan and arrange for publication and distribution of maps, charts, notices and bulletins relating thereto, as may be required in the public interest. To the extent practicable, the State airport plan shall be integrated with or supplementary to and coordinated in design and operation with the National airport plan and the Federal airways system, as the same may be revised from time to time. The State airport plan may include all types of air navigation facilities, whether publicly or privately owned, provided such facilities conform to federal safety standards.
(Source: P.A. 92-341, eff. 8-10-01.)

(620 ILCS 5/32) (from Ch. 15 1/2, par. 22.32)
Sec. 32. Technical services to municipalities.
The Department may, to such extent as it may deem reasonable, offer, in an advisory capacity, the engineering or other technical services and facilities of the Department, and such services and facilities as may be supplied to it by other Departments of the State, without charge, to any municipality or political subdivision desiring them in connection with the construction, maintenance or operation or proposed construction, maintenance, or operation of an airport or restricted landing area; provided, the Department may charge for such engineering or other technical services and facilities when payment for such services and facilities or reimbursement therefor is made by the United States Government, or any agency or Department thereof, and the payment or reimbursement therefor will not result in a decrease in the amount of money or funds otherwise payable by the United States Government to the municipality or political subdivision requesting such services and facilities; provided further that the Department shall not furnish to municipalities or political subdivisions the engineering services normally provided by consulting engineers to municipalities or political subdivisions.
(Source: Laws 1963, p. 1452.)

(620 ILCS 5/33) (from Ch. 15 1/2, par. 22.33)
Sec. 33. Enforcement of aeronautics laws.
It shall be the duty of the Department, its officers, and such of its employees as are designated by it to do so, to enforce and assist in the enforcement of all laws of this State pertaining to aeronautics, and of all rules, rulings, regulations, orders and decisions issued by the Department pursuant thereto, and, in aid of such enforcement, general police powers are hereby conferred upon the Department, each of its officers, and such of its employees as are designated by it to exercise such powers. It shall also be the duty of every State, county and municipal officer charged with the enforcement of State and municipal laws to enforce and assist in the enforcement of all laws of this State pertaining to aeronautics.
(Source: Laws 1945, p. 335.)

(620 ILCS 5/34) (from Ch. 15 1/2, par. 22.34)
Sec. 34. Financial assistance to municipalities and others. The Department, subject to the provisions of Section 41 of this Act, may render financial assistance in the planning, construction, reconstruction, extension, development, and improvement of air navigation facilities including acquisition of land, rights in land, easements including avigation easements necessary for clear zones or clear areas, costs of obstruction removal and airport approach aids owned, controlled, or operated, or to be owned, controlled, or operated by municipalities, other political subdivisions of this State, or privately owned commercially operated airports in Illinois, out of appropriations made by the General Assembly for any such purpose. The Department shall not render such financial assistance in connection with the planning, construction, reconstruction, extension, development or improvement of hangars or other airport buildings, or in connection with the subsequent operation or maintenance of such air navigation facilities. The municipality, other political subdivision, or privately owned commercially operated airports in Illinois, to which such financial assistance is being extended by the Department, before such financial assistance is given, shall satisfy the Department that (a) such air navigation facility will be owned or effectively controlled, operated, repaired and maintained adequately during its full useful life, for the benefit of the public, and (b) in connection with the operation of such air navigation facility, during its full useful life, the public will not be deprived of its rightful, fair, equal and uniform use thereof. The owners and operators of an airport receiving financial assistance under this Act must adequately control, operate, repair, and maintain the airport during its full useful life for the benefit of the public. The owners and operators of an airport receiving financial assistance must ensure that the public will not be deprived of its rightful, fair, equal, and uniform use of the airport during its full useful life. For the purposes of this paragraph, the full useful life of an airport is not less than 20 years after the financial assistance is received by the owners and operators of the airport. Nothing in this Section, however, imposes any obligation that is inconsistent with any judgment, order, injunction, or decree of any court that was rendered before the effective date of this amendatory Act of the 92nd General Assembly.
Any commercial airport, in order to qualify under the provisions of this Section must be included in the State Airport Plan as prepared or revised from time to time by the Illinois Department of Transportation. In the case of commercial public use airports which are not publicly owned airports, no such development or planning may be proposed except in connection with reliever airports included in the current National Airport System Plan.
Improvements to privately owned commercial airports qualifying under this Section shall be contracted for and constructed or developed under the supervision or direction of the Department or such other Department, agency, officer or employee of this State as the Department may designate.
If a privately owned commercially operated airport receives assistance under this Section and ceases operations before the predetermined life of the improvements made with such assistance, the State shall be reimbursed for the unused portion of such predetermined life and such claim shall be a lien on the airport property.
(Source: P.A. 92-341, eff. 8-10-01.)

(620 ILCS 5/34a) (from Ch. 15 1/2, par. 22.34a)
Sec. 34a. Financial assistance under Section 34 may also include reimbursement to eligible airport sponsors for the construction or upgrading of Automated Weather Observation Systems (AWOS) financed in whole or in part by State monies. Costs of constructing or upgrading Automated Weather Observation Systems prior to the effective date of this amendatory Act of the 98th General Assembly are eligible for State reimbursements provided that all required State procedures were followed at the time the project was approved by the Department. Financial assistance under Section 34 may also include reimbursements to eligible airport sponsors for land acquisition costs directly related to projects financed either in whole or in part by federal and State monies, and for engineering costs directly related to projects financed in whole or in part by State monies; provided, (1) such engineering or land acquisition costs were approved by the Department prior to the payment of these costs by the airport sponsor, (2) no State or federal monies have previously been expended for such purposes on such projects, and (3) no State monies shall be expended as reimbursement on any project for engineering or land acquisition unless construction costs for that project are funded by the State. Approval of engineering or land acquisition costs by the Department prior to the payment of such costs by an airport sponsor shall qualify those costs for State reimbursement but shall not constitute an obligation of State funds. Costs of land acquisition by airport sponsors prior to the effective date of this amendatory act of 1982 are qualified for State reimbursement provided all federal and State procedures were followed at the time of acquisition.
(Source: P.A. 98-215, eff. 8-9-13.)

(620 ILCS 5/34b)
Sec. 34b. Airport Land Loan Program.
(a) The Department may make loans to public airport owners for the purchase of any real estate interests as may be needed for essential airport purposes, including future needs, subject to the following conditions:
(1) loans may be made only to public airport owners

that are operating an airport as of January 1, 1999; and

(2) loans may not be made for airports that provide

scheduled commercial air service in counties of greater than 5,000,000 population.

The loans are payable from the Airport Land Loan Revolving Fund, subject to appropriation. All repayments of loans made pursuant to this Section, including interest thereon and penalties, shall be deposited in the Airport Land Loan Revolving Fund. The Treasurer shall deposit all investment earnings arising from balances in the Airport Land Loan Revolving Fund in that Fund.
(b) All loans under this Section shall be made by contract between the Department and the public airport owner, which contract shall include the following provisions:
(1) The annual rate of interest shall be the lesser

of (A) 2 percent below the Prime Rate charged by banks, as published by the Federal Reserve Board, in effect at the time the Department approves the loan, or (B) a rate determined by the Department, after consultation with the Governor's Office of Management and Budget, that will not adversely affect the tax-exempt status of interest on the bonds of the State issued in whole or in part to make deposits into the Airport Land Loan Revolving Fund, nor diminish the benefit to the State of the tax-exempt status of the interest on such bonds.

(2) The term of any loan shall not exceed five years,

but it may be for less by mutual agreement.

(3) Loan payments shall be scheduled in equal amounts

for the periods determined under paragraph (4) of this Section. The loan payments shall be calculated so that the loan is completely repaid, with interest, on outstanding balances, by the end of the term determined under paragraph (2) of this Section. There shall be no penalty for early payment ahead of the payment schedule.

(4) The period of loan payments shall be annual,

unless by mutual agreement a period of less than one year is chosen.

(5) The loan shall be secured with the land

purchased, in whole or in part, with the loan and considered as collateral. The public airport owner shall assign a first priority interest in the property to the State.

(6) If the loan payment is not made within 15 days

after the scheduled date determined under paragraph (3) of this Section, a penalty of 10% of the payment shall be assessed. If 30 days after the scheduled payment date no payment has been received, the loan shall be considered in default.

(7) As soon as a loan is considered in default, the

Department shall notify the public airport owner and attempt to enter into a renegotiation of the loan payment amounts and schedule determined under paragraph (3) of this Section. In no case shall the term of the loan be extended beyond the initial term determined under paragraph (2) of this Section; nor shall the interest rate be lowered nor any interest be forgiven. If a renegotiation of loan payment amounts and schedule is obtained to the Department's satisfaction within 30 days of notification of default, then the new payment schedule shall replace the one determined by paragraph (3) of this Section and shall be used to measure compliance with the loan for purposes of default. If after 30 days of notification of default the Department has not obtained a renegotiation to its satisfaction, the Department shall declare the loan balance due and payable immediately. If the public airport owner cannot immediately pay the balance of the loan, the Department shall proceed to foreclose.

(c) The Department may promulgate any rules that it finds appropriate to implement this Airport Land Loan Program.
(d) The Airport Land Loan Revolving Fund is created in the State Treasury.
(Source: P.A. 94-793, eff. 5-19-06.)

(620 ILCS 5/35) (from Ch. 15 1/2, par. 22.35)
Sec. 35. Authority to contract.
The Department may enter into any contracts on behalf of the State, and is authorized and empowered to carry out and perform any such contracts so entered into by it.
(Source: Laws 1945, p. 335.)

(620 ILCS 5/36) (from Ch. 15 1/2, par. 22.36)
Sec. 36. Right to enter upon the land, buildings and structures of others. In exercising its powers and performing its functions under the laws of this State pertaining to aeronautics, and the rules, rulings, regulations, orders and decisions issued pursuant thereto, the Department, each officer thereof, and each employee designated by it, and such other departments, agencies, representatives, officers and employees of this State and of the municipalities and other political subdivisions thereof as may be designated by it, or who are charged with the enforcement of the laws of this State pertaining to aeronautics, whether or not designated by the Department to do so, shall have the right to enter upon the land within this State of any person, municipality or other political subdivision and enter the buildings and structures thereon for the purposes, when and to the extent that their duty so requires, of making surveys, ascertaining necessary facts, and making investigations relating to the State airport plan, a proposed or existing air navigation facility, any airport hazard, the obtaining of airport protection privileges, the establishment of zoning areas, the investigation of accidents concerning aircraft in this State, the condemning of property, the investigation of any violation of the laws of this State pertaining to aeronautics and the rules, rulings, regulations, orders and decisions issued pursuant thereto, and for any other purpose within the purview of the laws of this State pertaining to aeronautics and the rules, rulings, regulations, orders and decisions issued pursuant thereto; provided that such entry shall occur at reasonable times and with due regard for the safety of the owner, persons in possession or occupants thereof, and the protection of the buildings, structures, crops, or personal property located thereon; provided, further, that in the event any damage may be caused by virtue of any such entry, the Department may pay, as compensation, the amount of said damage as determined by it, in full satisfaction thereof, within the limits of available appropriations, or, if the Department does not pay the amount of any such damage, the person claiming compensation therefor may file his claim in connection therewith in the Court of Claims of this State.
(Source: P.A. 92-341, eff. 8-10-01.)

(620 ILCS 5/37) (from Ch. 15 1/2, par. 22.37)
Sec. 37. Federal aid-Cooperation with government.
Subject to the provisions of Section 41, the Department is authorized to cooperate with the Government of the United States, and any agency, department, or officer thereof, in the acquisition, construction, development, improvement, operation or maintenance of air navigation facilities in this State, and to comply with the provisions of the laws of the United States and any rules or regulations made thereunder for the expenditure of Federal monies upon such air navigation facilities.
(Source: Laws 1945, p. 335.)

(620 ILCS 5/38) (from Ch. 15 1/2, par. 22.38)
Sec. 38. Authority to receive Federal moneys for State and municipalities. Subject to the provisions of Section 41, the Department is authorized to accept and receive Federal moneys, and other moneys, either public or private, for and on behalf of this State, or any municipality or other political subdivision thereof, at the request of such municipality or political subdivision, for the acquisition, construction, development, improvement, operation and maintenance of air navigation facilities in this State, whether such work is to be done by the State or by such municipalities or other political subdivisions, or jointly, aided by grants of aid from the United States, upon such terms and conditions as are or may be prescribed by the laws of the United States and any rules or regulations made thereunder, and it is authorized to act as agent of any municipality or other political subdivision of this State upon the request of such municipality or political subdivision (or upon designation by such municipality or political subdivision pursuant to Section 38.01), in accepting and receiving those moneys on its behalf for air navigation facility purposes, and in contracting for the acquisition, construction, development, improvement, operation and maintenance of air navigation facilities in this State, financed either in whole or in part by Federal monies, and the governing body of any such municipality or other political subdivision is authorized to designate the Department as its agent for such purposes and to enter into an agreement with it prescribing the terms and conditions of such agency in accordance with Federal laws, rules, and regulations and with this act. Such monies as are paid over by the United States Government shall be retained by the State or paid over to said municipalities or other political subdivisions under such terms and conditions as may be imposed by the United States Government in making such grants.
(Source: P.A. 92-341, eff. 8-10-01.)

(620 ILCS 5/38.01) (from Ch. 15 1/2, par. 22.38a)
Sec. 38.01. Project applications.
(a) No municipality or political subdivision in this state, whether acting alone or jointly with another municipality or political subdivision or with the state, shall submit any project application under the provisions of the Airport and Airway Improvement Act of 1982, or any amendment thereof, unless the project and the project application have been first approved by the Department. No such municipality or political subdivision shall directly accept, receive, or disburse any funds granted by the United States under the Airport and Airway Improvement Act of 1982, but it shall designate the Department as its agent to accept, receive, and disburse such funds, provided, however, nothing in this Section shall be construed to prohibit any municipality or any political subdivision of more than 500,000 inhabitants from disbursing such funds through its corporate authorities. It shall enter into an agreement with the Department prescribing the terms and conditions of such agency in accordance with federal laws, rules and regulations and applicable laws of this state. This subsection (a) does not apply to any project application submitted in connection with the O'Hare Modernization Program as defined in Section 10 of the O'Hare Modernization Act.
(b) The City of Chicago may submit a project application under the provisions of the Airport and Airway Improvement Act of 1982, as now or hereafter amended, or any other federal law providing for airport planning or development, if the application is submitted in connection with the O'Hare Modernization Program as defined in Section 10 of the O'Hare Modernization Act, and the City may directly accept, receive, and disburse any such funds.
(Source: P.A. 92-341, eff. 8-10-01; 93-450, eff. 8-6-03.)

(620 ILCS 5/39) (from Ch. 15 1/2, par. 22.39)
Sec. 39. Contracts--Law governing.
Subject to the provisions of Section 41, all contracts for the acquisition, construction, development, improvement, operation and maintenance of air navigation facilities in this State made by the Department, with the exception of the construction of military housing as part of an agreement with the U.S. Air Force to rebuild Cardinal Creek Housing and 2 grade schools as it relates to the Scott Joint-Use Airport in St. Clair County, which shall be the responsibility of St. Clair County utilizing building and bidding procedures as it deems appropriate, either on behalf of this State or as the agent of any municipality or other political subdivision, when acting at the express request of such municipality or other political subdivision, shall be awarded, made and entered into as are contracts for the performance of State work or for the construction of improvements constructed by the State of Illinois; provided, however, that where the acquisition, construction, development, improvement, operation and maintenance of any air navigation facility is financed wholly or partially with Federal monies, the Department, in behalf of the State or of any municipality or other political subdivision thereof, may let contracts and cause the performance thereof in the manner prescribed by the Federal authorities, acting under the laws of the United States, and any rules or regulations made thereunder, notwithstanding any other State law to the contrary.
(Source: P.A. 87-1113.)

(620 ILCS 5/40) (from Ch. 15 1/2, par. 22.40)
Sec. 40. Disposition of federal funds. All monies accepted for disbursement by the Department pursuant to Section 38 shall be deposited with the State Treasurer as ex-officio custodian and shall be disbursed upon a voucher or order of Secretary of Transportation and paid by a warrant drawn by the State Comptroller and countersigned by the State Treasurer. All such monies are to be expended in accordance with Federal laws and rules and regulations thereunder and with this Act. The Department is authorized, whether acting for this State or as the agent of any of its municipalities or other political subdivision, or when requested by the United States Government or any agency or department thereof, subject to section 41, disburse such monies for the designated purposes, but this shall not preclude any other authorized method of disbursement.
(Source: P.A. 81-840.)

(620 ILCS 5/41) (from Ch. 15 1/2, par. 22.41)
Sec. 41. The Department shall not expend any funds appropriated, or made available, by this State for the planning, acquisition, construction, reconstruction, extension, development, improvement, operation and maintenance of air navigation facilities within this State upon any project which is not included in the State airport plan or in the State airways system, as prepared or revised from time to time by the Department, or for any work upon any such project that is not contracted for and constructed or developed under the supervision or direction of the Department or such other department, agency, officer or employee of this State as the Department may designate for such purpose.
(Source: P.A. 82-978.)

(620 ILCS 5/42) (from Ch. 15 1/2, par. 22.42)
Sec. 42. Regulation of aircraft, airmen, and airports.
(a) The general public interest and safety, the safety of persons operating, using, or traveling in, aircraft, and of persons and property on the ground, and the interest of aeronautical progress require that aircraft operated within this State should be airworthy, that airmen should be properly qualified, and that air navigation facilities should be suitable for the purposes for which they are designed. The purposes of this Act require that the Department should be enabled to exercise the powers of regulation and supervision herein granted. The advantage of uniform regulation makes it desirable that aircraft operated within this State should conform with respect to design, construction, and airworthiness to the standards prescribed by the United States Government with respect to civil aircraft subject to its jurisdiction and that persons engaging in aeronautics within this State should have the qualifications necessary for obtaining and holding appropriate airman certificates of the United States. It is desirable and right that all applicable fees and taxes shall be paid with respect to aircraft operated within this State.
(b) In light of the findings in subsection (a), the Department is authorized:
(1) To require the registration, every 2 years, of

federal licenses, certificates or permits of civil aircraft engaged in air navigation within this State, and a one-time registration of airmen engaged in aeronautics within this State, and to issue certificates of such registration. These certificates of registration constitute the authorization of such aircraft and airmen for operations within this State to the extent permitted by the federal licenses, certificates or permits so registered. It shall charge a fee, payable every 2 years, for the registration of each federal license, certificate or permit of $20 for each aircraft certificate and a one-time fee of $20, payable at registration, for each airman's certificate. It may accept as evidence of the holding of a federal license, certificate or permit the verified application of the airman or the owner of the aircraft, which application shall contain such information as the Department may by rule, ruling, regulation, order or decision prescribe. The Department's authority to register aircraft or to issue certificates of registration is limited as follows:

(i) Except as to any aircraft vehicle purchased

before March 8, 1963, the Department, in the case of the first registration of any aircraft vehicle for any given owner on or after March 8, 1963, may not issue a certificate of registration with respect to any aircraft vehicle until after the Department has been satisfied that no tax under the Use Tax Act, the Aircraft Use Tax Law, the Municipal Use Tax Act, or the Home Rule County Use Tax Law is owing by reason of the use of the vehicle in Illinois or that any tax so imposed has been paid. A receipt issued under those Acts by the Department of Revenue constitutes proof of payment of the tax. For the purpose of this paragraph, "aircraft vehicle" means a single aircraft.

(ii) If the proof of payment of the tax or of

nonliability therefor is, after the issuance of the certificate of registration, found to be invalid, the Department shall revoke the certificate and require that the certificate be returned to the Department.

(2) To classify and approve airports and restricted

landing areas and any alterations or extensions thereof. Certificates of approval issued pursuant to this paragraph, or pursuant to any prior law, shall be issued in the name of the applicant and shall be transferable upon a change of ownership or control of the airport or restricted landing area only after approval of the Department. No charge or fee shall be made or imposed for any kind of certificate of approval or a transfer thereof.

(3) To revoke, temporarily or permanently, any

certificate of registration of an aircraft or airman issued by it, or to refuse to issue any such certificate of registration, when it shall reasonably determine that any aircraft is not airworthy, or that any airman:

(i) is not qualified;
(ii) has willfully violated the laws of this

State pertaining to aeronautics or any rules, rulings, regulations, orders, or decisions issued pursuant thereto, or any Federal law or any rule or regulation issued pursuant thereto;

(iii) is addicted to the use of narcotics or

other habit forming drug, or to the excessive use of intoxicating liquor;

(iv) has made any false statement in any

application for registration of a federal license, certificate or permit; or

(v) has been guilty of other conduct, acts, or

practices dangerous to the public safety or the safety of those engaged in aeronautics.

(c) The Department may refuse to issue or may suspend the certificate of any person who fails to file a return, or to pay the tax, penalty or interest shown in a filed return, or to pay any final assessment of tax, penalty or interest, as required by any tax Act administered by the Illinois Department of Revenue, until such time as the requirements of any such tax Act are satisfied.
(Source: P.A. 99-605, eff. 1-1-17.)

(620 ILCS 5/42-a) (from Ch. 15 1/2, par. 22.42a)
Sec. 42-a. (Repealed).
(Source: Laws 1951, p. 984. Repealed by P.A. 90-6, eff. 6-3-97.)

(620 ILCS 5/42-b) (from Ch. 15 1/2, par. 22.42b)
Sec. 42-b. (Repealed).
(Source: P.A. 79-606. Repealed by P.A. 90-6, eff. 6-3-97.)

(620 ILCS 5/42-c) (from Ch. 15 1/2, par. 22.42c)
Sec. 42-c. (Repealed).
(Source: Laws 1951, p. 984. Repealed by P.A. 90-6, eff. 6-3-97.)

(620 ILCS 5/42-d) (from Ch. 15 1/2, par. 22.42d)
Sec. 42-d. (Repealed).
(Source: Laws 1949, p. 329. Repealed by P.A. 90-6, eff. 6-3-97.)

(620 ILCS 5/42-e) (from Ch. 15 1/2, par. 22.42e)
Sec. 42-e. (Repealed).
(Source: Laws 1949, p. 329. Repealed by P.A. 90-6, eff. 6-3-97.)

(620 ILCS 5/42-f) (from Ch. 15 1/2, par. 22.42f)
Sec. 42-f. (Repealed).
(Source: Laws 1949, p. 329. Repealed by P.A. 90-6, eff. 6-3-97.)

(620 ILCS 5/42-g) (from Ch. 15 1/2, par. 22.42g)
Sec. 42-g. (Repealed).
(Source: Laws 1949, p. 329. Repealed by P.A. 90-6, eff. 6-3-97.)

(620 ILCS 5/42-h) (from Ch. 15 1/2, par. 22.42h)
Sec. 42-h. (Repealed).
(Source: Laws 1949, p. 329. Repealed by P.A. 90-6, eff. 6-3-97.)

(620 ILCS 5/42-i) (from Ch. 15 1/2, par. 22.42i)
Sec. 42-i. (Repealed).
(Source: Laws 1949, p. 329. Repealed by P.A. 90-6, eff. 6-3-97.)

(620 ILCS 5/42-j) (from Ch. 15 1/2, par. 22.42j)
Sec. 42-j. (Repealed).
(Source: P.A. 79-208. Repealed by P.A. 90-6, eff. 6-3-97.)

(620 ILCS 5/42-k) (from Ch. 15 1/2, par. 22.42k)
Sec. 42-k. (Repealed).
(Source: Laws 1951, p. 984. Repealed by P.A. 90-6, eff. 6-3-97.)

(620 ILCS 5/42-l) (from Ch. 15 1/2, par. 22.42l)
Sec. 42-l. (Repealed).
(Source: Laws 1949, p. 329. Repealed by P.A. 90-6, eff. 6-3-97.)

(620 ILCS 5/42-m) (from Ch. 15 1/2, par. 22.42m)
Sec. 42-m. (Repealed).
(Source: P.A. 81-840. Repealed by P.A. 90-6, eff. 6-3-97.)

(620 ILCS 5/42-n) (from Ch. 15 1/2, par. 22.42n)
Sec. 42-n. (Repealed).
(Source: Laws 1949, p. 329. Repealed by P.A. 90-6, eff. 6-3-97.)

(620 ILCS 5/42-o) (from Ch. 15 1/2, par. 22.42o)
Sec. 42-o. (Repealed).
(Source: P.A. 79-1361. Repealed by P.A. 90-6, eff. 6-3-97.)

(620 ILCS 5/43) (from Ch. 15 1/2, par. 22.43)
Sec. 43. Operations unlawful without license or certificate. Except as hereinafter provided, when such registration is required by the Department, it shall be unlawful for any person to operate or cause or authorize to be operated any civil aircraft within this State unless such aircraft has an appropriate effective license, certificate or permit issued by the United States Government for which a certificate of registration has been issued by the Department which is in full force and effect, and it shall be unlawful for any person to engage in aeronautics as an airman in this State unless he has obtained from the Department a certificate of registration of an appropriate effective airman's license, certificate or permit issued by the United States Government authorizing him to engage in the particular class of aeronautics in which he is engaged, which certificate of registration is in full force and effect.
Aircraft and airmen that are not required to be licensed, certificated, or permitted by the United States government and that have not received a license, certificate, or permit are not required to register with the Department before engaging in aeronautics in Illinois.
(Source: P.A. 92-341, eff. 8-10-01.)

(620 ILCS 5/43a) (from Ch. 15 1/2, par. 22.43a)
Sec. 43a. Joy riding.) No person shall operate or cause or authorize to be operated any civil aircraft within this State without the owner's consent.
Whoever violates this Section is guilty of a Class A misdemeanor.
(Source: P.A. 79-208.)

(620 ILCS 5/43b) (from Ch. 15 1/2, par. 22.43b)
Sec. 43b. Dropping objects from aircraft.
No person while operating or riding in any type of aircraft shall cause to be dropped therefrom, any object used to publicize or advertise any product, service, activity or event, including circulars, posters, handbills or other advertising matter. No person or owner or lessee while operating or riding in any type of aircraft may cause to be dropped therefrom any other object unless he applies for, on forms prescribed and furnished by the Department, and receives from the Department a dropping permit specifying the name and address of the person authorized to make the drop; the date, time and place for which the drop is authorized to be made and the object authorized to be dropped.
Any person who violates this Section is guilty of a Class A misdemeanor.
This Section does not prohibit the otherwise lawful use of aircraft for crop dusting and other activities in aid of agriculture.
(Source: P.A. 77-2312.)

(620 ILCS 5/43d) (from Ch. 15 1/2, par. 22.43d)
Sec. 43d. Intoxicated persons in or about aircraft.
(a) No person shall:
(1) Operate or attempt to operate any aircraft in

this State while under the influence of intoxicating liquor or any narcotic drug or other controlled substance.

(2) Knowingly permit any individual who is under the

influence of intoxicating liquor or any narcotic drug or other controlled substance to operate any aircraft owned by the person or in his custody or control.

(3) Perform any act in connection with the

maintenance or operation of any aircraft when under the influence of intoxicating liquor or any narcotic drug or other controlled substance, except medication prescribed by a physician which will not render the person incapable of performing his duties safely.

(4)(i) Consume alcoholic liquor within 8 hours prior

to operating or acting as a crew member of any aircraft within this State.

(ii) Act as a crew member of any aircraft within this

State while under the influence of alcohol or when the alcohol concentration in the person's blood, other bodily substance, or breath is 0.04 or more based on the definition of blood, other bodily substance, and breath units contained in Section 11-501.2 of the Illinois Vehicle Code.

(iii) Operate any aircraft within this State when the

alcohol concentration in the person's blood, other bodily substance, or breath is 0.04 or more based on the definition of blood, other bodily substance, and breath units contained in Section 11-501.2 of the Illinois Vehicle Code.

(iv) Operate or act as a crew member of any aircraft

within this State when there is any amount of a drug, substance, or compound in the person's blood, other bodily substance, or urine resulting from the unlawful use or consumption of cannabis as listed in the Cannabis Control Act or a controlled substance as listed in the Illinois Controlled Substances Act.

(5) Knowingly consume while a crew member of any

aircraft any intoxicating liquor, narcotic drug, or other controlled substance while the aircraft is in operation.

(b) Any person who violates clause (4)(i) of subsection (a) of this Section is guilty of a Class A misdemeanor. A person who violates paragraph (2), (3), or (5) or clause (4)(ii) of subsection (a) of this Section is guilty of a Class 4 felony. A person who violates paragraph (1) or clause (4)(iii) or (4)(iv) of subsection (a) of this Section is guilty of a Class 3 felony.
(Source: P.A. 98-756, eff. 7-16-14; 99-697, eff. 7-29-16.)

(620 ILCS 5/43e) (from Ch. 15 1/2, par. 22.43e)
Sec. 43e. (a) Any person who operates, is in actual physical control or who acts as a crew member of any aircraft in this State shall be deemed to have given consent, subject to the provisions of Section 11-501.2 of the Illinois Vehicle Code, to a chemical test or tests of blood, breath, other bodily substance, or urine for the purpose of determining the alcohol, other drug, or combination thereof content of the person's blood if arrested or upon request by any law enforcement officer where the officer has probable cause to believe the person is in violation of Section 43d of this Act. The test or tests shall be administered at the direction of the arresting law enforcement officer and the agency employing the officer shall designate which of the tests specified in this Section shall be administered.
(b) Any person who is dead, unconscious or who is otherwise in a condition rendering the person incapable of refusal, shall be deemed not to have withdrawn the consent provided by paragraph (a) of this Section, and the test or tests may be administered, subject to the provisions of Section 11-501.2 of the Illinois Vehicle Code.
(c) If the person refuses testing or submits to a test which discloses an alcohol concentration of 0.04 or more or discloses the presence of any illegal drug the law enforcement officer shall immediately submit a sworn report containing that information to the Federal Aviation Administration, Civil Aeronautics Board or any other federal agency responsible for the licensing of pilots and crew members. The test results shall, in addition, be made available to any agency responsible for relicensing or recertifying any pilot or crew member.
(Source: P.A. 99-697, eff. 7-29-16.)

(620 ILCS 5/44) (from Ch. 15 1/2, par. 22.44)
Sec. 44. Exceptions to registration requirements.) The provisions of paragraph (1) of Section 42 and Section 43 shall not apply to:
(1) An aircraft which has been licensed by a foreign country with which the United States has a reciprocal agreement covering the operations of such licensed aircraft;
(2) An aircraft which is owned by a nonresident of the State who is lawfully entitled to operate such aircraft in the state of his residence;
(3) An aircraft engaged principally in commercial flying constituting an act of interstate or foreign commerce, and an aircraft while being transported to and from, or while in the possession of, or while being demonstrated to a bona fide prospective purchaser by a bona fide manufacturer, distributor or dealer in aircraft;
(4) An airman operating military or public aircraft, or any aircraft licensed by a foreign county with which the United States has a reciprocal agreement covering the operation of such licensed aircraft;
(5) Persons operating model aircraft nor to any person piloting an aircraft which is equipped with fully functioning dual controls when an instructor is in full charge of one set of controls and such flight is solely for instruction or for the demonstration of the aircraft to a bona fide prospective purchaser;
(6) A non-resident operating aircraft in this State who is lawfully entitled to operate aircraft in the state of his residence;
(7) An airman while operating or taking part in the operation of an aircraft engaged principally in commercial flying constituting an act of interstate or foreign commerce;
(8) An aircraft registered and regulated by the Illinois Aeronautics Board.
(Source: P.A. 79-333.)

(620 ILCS 5/44a) (from Ch. 15 1/2, par. 22.44a)
Sec. 44a. (Repealed).
(Source: Laws 1963, p. 1834. Repealed by P.A. 90-6, eff. 6-3-97.)

(620 ILCS 5/45) (from Ch. 15 1/2, par. 22.45)
Sec. 45. Exhibition of licenses and certificates.
The federal license, certificate, or permit, and the evidence of registration in this or another state, if any, required for an airman shall be kept in the personal possession of the airman when he is operating within this State and must be presented for inspection upon the demand of any passenger, or any peace officer of this State, any officer or authorized employee of the Department, or any official, manager or person in charge of any airport in this State upon which he shall land, or upon the reasonable request of any other person. The federal aircraft license, certificate, or permit, and the evidence of registration in this or another state, if any, required for aircraft must be carried in every aircraft operating in this State at all times and must be conspicuously posted therein where it may readily be seen by passengers or inspectors and must be presented for inspection upon the demand of any passenger, any peace officer of this State, any officer or authorized employee of the Department, or any official, manager, or person in charge of any airport in this State upon which it shall land, or upon the reasonable request of any person.
(Source: Laws 1945, p. 335.)

(620 ILCS 5/46) (from Ch. 15 1/2, par. 22.46)
Sec. 46. When instruction unlawful.
When the Department requires the registration of Federal licenses, certificates or permits, or the obtaining of certificates of approval, under paragraphs (1) or (2) of section 42, it shall be unlawful to operate an air school or to give instructions in flying or ground subjects in this State, without first registering such Federal licenses, certificates or permits, or obtaining such certificates of approval, as may be required by the Department pursuant to paragraphs (1) or (2) of Section 42.
(Source: Laws 1945, p. 335.)

(620 ILCS 5/47) (from Ch. 15 1/2, par. 22.47)
Sec. 47. Operation without certificate of approval unlawful; applications.) An application for a certificate of approval of an airport or restricted landing area, or the alteration or extension thereof, shall set forth, among other things, the location of all railways, mains, pipes, conduits, wires, cables, poles and other facilities and structures of public service corporations or municipal or quasi-municipal corporations, located within the area proposed to be acquired or restricted, and the names of persons owning the same, to the extent that such information can be reasonably ascertained by the applicant.
It shall be unlawful for any municipality or other political subdivision, or officer or employee thereof, or for any person, to make any alteration or extension of an existing airport or restricted landing area, or to use or operate any airport or restricted landing area, for which a certificate of approval has not been issued by the Department; provided, that no certificate of approval shall be required for an airport or restricted landing area which was in existence and approved by the Illinois Aeronautics Commission, whether or not being operated, on or before July 1, 1945, or for the O'Hare Modernization Program as defined in Section 10 of the O'Hare Modernization Act; except that a certificate of approval shall be required under this Section for construction of a new runway at O'Hare International Airport with a geographical orientation that varies from a geographical east-west orientation by more than 10 degrees, or for construction of a new runway at that airport that would result in more than 10 runways being available for aircraft operations at that airport. The Department shall supervise, monitor, and enforce compliance with the O'Hare Modernization Act by all other departments, agencies, and units of State and local government.
Provisions of this Section do not apply to special purpose aircraft designated as such by the Department when operating to or from uncertificated areas other than their principal base of operations, provided mutually acceptable arrangements are made with the property owner, and provided the owner or operator of the aircraft assumes liabilities which may arise out of such operations.
(Source: P.A. 99-202, eff. 1-1-16.)

(620 ILCS 5/47.1)
Sec. 47.1. Review by Department of O'Hare Modernization Program. The Department shall monitor the design, planning, financing, and construction of the O'Hare Modernization Program as defined in Section 10 of the O'Hare Modernization Act in order to ensure that the O'Hare Modernization Program proceeds in a timely, efficient, and safe manner, and shall monitor the effects of the O'Hare Modernization Program on units of local government throughout the State. The Department shall file reports with the General Assembly as the Department deems appropriate concerning the design, planning, financing, and construction of the O'Hare Modernization Program as defined in Section 10 of the O'Hare Modernization Act, and the effects of the O'Hare Modernization Program on units of local government.
(Source: P.A. 93-450, eff. 8-6-03.)

(620 ILCS 5/48) (from Ch. 15 1/2, par. 22.48)
Sec. 48. Standards for issuing certificates of approval.
In determining whether it shall issue a certificate of approval for any airport or restricted landing area, or any alteration or extension thereof, the Department shall take into consideration its proposed location, size and layout, the relationship of the proposed airport or restricted landing area to the then current national airport plan, the then current Federal airways system, the then current State airport plan, and the then current State airways system, whether there are safe areas available for expansion purposes, whether the adjoining area is free from obstructions based on a proper glide ratio, the nature of the terrain, the nature of the uses to which the proposed airport or restricted landing area will be put, the possibilities for future development, and such other factors as, under the circumstances, it regards as having an important bearing thereon.
(Source: Laws 1945, p. 335.)

(620 ILCS 5/49) (from Ch. 15 1/2, par. 22.49)
Sec. 49. Discontinuance of operations of airports or restricted landing areas.
The Department is empowered to order the discontinuance or limitation, temporarily or permanently, of the operation of any airport or restricted landing area when it shall determine, after a hearing, that such airport or restricted landing area is not safe or is not being maintained or operated safely.
(Source: Laws 1945, p. 335.)

(620 ILCS 5/49.1) (from Ch. 15 1/2, par. 22.49a)
Sec. 49.1. Creation of hazards. No person may create or construct any airport hazard which obstructs a restricted landing area or residential airport that (1) serves 20 or more based aircraft, and (2) is located within the "metropolitan region" as that term is defined in the Regional Transportation Authority Act. For the purpose of this Section, "based aircraft" are aircraft that are regularly hangared or tied-down at the restricted landing area or residential airport, or that use it as their primary base of operation. As used in this Section 49.1, "restricted landing area" or "residential airport" shall have the meaning set forth in regulations of the Department in effect on the effective date of this amendatory Act of 1989, but shall not include amendments of the regulations adopted by the Department thereafter.
(Source: P.A. 86-963.)

(620 ILCS 5/50) (from Ch. 15 1/2, par. 22.50)
Sec. 50. Exceptions-Federal government.
The provisions of Sections 47, 48 and 49 shall not apply to any airport, restricted landing area or other air navigation facility owned or operated by the Federal Government within this State.
(Source: Laws 1945, p. 335.)

(620 ILCS 5/51) (from Ch. 15 1/2, par. 22.51)
Sec. 51. Proceedings before the department and in the courts-Investigation, inquiries and hearings.
The Department, or any officer thereof, and any employee thereof generally or specifically designated by it for such purpose shall have power to hold and conduct investigations, inquiries and hearings concerning any matters covered by the laws of this State pertaining to aeronautics, pursuant to such rules, rulings, regulations, orders, and decisions as the Department may establish or issue. In the conduct of any investigation, inquiry or hearing, neither the Department nor any officer nor employee thereof conducting the same shall be bound by the technical rules of evidence, and no informality in any proceeding or in the manner of taking testimony before the Department, or any officer or employee thereof, shall invalidate any order, decision, rule, ruling or regulation made, approved or confirmed by the Department. All hearings conducted by the Department shall be open to the public.
Each officer thereof and each employee thereof designated by it to hold any inquiry, investigation or hearing, shall have the power to administer oaths and affirmations, certify to all official acts, issue subpoenas, and compel the attendance and testimony of witnesses, and the production of papers, books, accounts and documents, either in person or by deposition in the manner provided in Section 53.
Hearings shall be held either by the Department or by an officer thereof or by any employee designated by it for such purpose. All evidence presented at hearings held by the Department or under its authority shall become a part of the records of the Department. In all cases in which the Department bases any action on reports of investigations or inquiries not conducted as hearings, such reports shall be made a part of the records of the Department.
(Source: Laws 1945, p. 335.)

(620 ILCS 5/52) (from Ch. 15 1/2, par. 22.52)
Sec. 52. Exemption from testifying.
No officer or employee of the Department shall be required to testify as an expert witness in any suit, action or proceeding involving aeronautics.
(Source: Laws 1945, p. 335.)

(620 ILCS 5/53) (from Ch. 15 1/2, par. 22.53)
Sec. 53. Attendance of witness. All subpoenas issued under the laws of this State pertaining to aeronautics may be served by any person who is not a minor. The fees of witnesses for attendance and travel shall be the same as fees of witnesses before the circuit courts of this State, such fees to be paid at the time the witness is excused from further attendance, when the witness is subpoenaed at the instance of the Department, or any officer thereof, or any employee designated by it for the purpose of conducting any such investigation, inquiry or hearing; and the disbursements made in the payment of such fees shall be audited and paid in the same manner as are other expenses of the Department. Whenever a subpoena is issued at the instance of a complainant, respondent or other party to any proceeding before the Department, the Department may require that the cost of service thereof and the fee of the same shall be borne by the party at whose instance the witness is summoned before the Department, and the Department shall have power, in its discretion, to require a deposit to cover the cost of such service and witness fees and the payment of legal witness fees and mileage to the witness when served with subpoena. A subpoena issued as aforesaid shall be served in the same manner as a subpoena issued out of a court.
Any person who shall be served with a subpoena to appear and testify, or to produce books, papers, accounts or documents, either in person or by deposition, in the manner provided in this section, issued by the Department or by any officer thereof, or any employee thereof designated by it to conduct any such investigation, inquiry or hearing, in the course of an investigation, inquiry or hearing conducted under any of the provisions of the laws of this State pertaining to aeronautics, and who shall refuse or neglect to appear, or to testify, or to produce books, papers, accounts and documents relative to the investigation, inquiry or hearing as commanded in such subpoena, shall be guilty of a petty offense.
Any circuit court of this State, upon application of the Department, or an officer thereof, or an employee thereof designated by it for the purpose of conducting any such investigation, inquiry or hearing, may, in its discretion, compel the attendance of witnesses, the production of books, papers, accounts and documents, and the giving of testimony before the Department, or before any officer thereof, or any employee designated by it for the purpose of conducting any such investigation, inquiry or hearing, in person or by deposition, in the manner provided in this section, by an attachment for contempt or otherwise, in the same manner as production of evidence may be compelled before the court.
The Department or any officer thereof, or any employee thereof designated by it for the purpose of conducting any investigation, inquiry or hearing, or any party may, in any investigation, inquiry or hearing before the Department, or conducted under its authority, cause the deposition of witnesses residing within or without the State to be taken in the manner prescribed by law for taking like depositions in civil cases in courts of this State, and to that end may compel the attendance of witnesses and the production of papers, books, accounts and documents.
(Source: P.A. 83-334.)

(620 ILCS 5/54) (from Ch. 15 1/2, par. 22.54)
Sec. 54. Inspection of records.
Any party to a proceeding before the Department shall have the right to inspect the records of all investigations, inquiries or hearings conducted by or under the authority of the Department, which may relate to the issues involved in such proceeding and to submit suggestions as to the matters to be investigated or as to questions to be propounded. If the Department is satisfied that such suggested investigation should be made or such suggested questions answered, and that the information desired is within the power of any party to furnish, it shall enter an order requiring an investigation to be made or the questions to be answered, and upon failure or refusal to comply with such order, the Department shall either refuse to grant the relief prayed for by the party refusing to comply or may grant the relief prayed by the opposing party against the party refusing to comply.
(Source: Laws 1945, p. 335.)

(620 ILCS 5/55) (from Ch. 15 1/2, par. 22.55)
Sec. 55. Initiation of proceedings; notice; service. Proceedings may be initiated by applications, petitions, and complaints, including complaints made by the Department of its own motion. Any person, the Federal Government, or any agency, department or officer thereof, or any municipality or other political subdivision of this State or any other state, may make a complaint, which shall be in writing setting forth any act or things done or omitted to be done in violation or claimed to be in violation of the laws of this State pertaining to aeronautics, or of the rules, rulings, regulations, orders or decisions of the Department thereunder.
Upon the filing of a complaint, the Department shall cause a copy thereof to be served upon the person, municipality or political subdivision complained of, which shall be accompanied by notice requiring that the complaint be satisfied and answered within a reasonable time to be specified by the Department, or within the discretion of the Department, by a notice fixing a time when, and place where, a hearing will be had upon such complaint. If a hearing is prescribed by the Department, notice of the time and place thereof shall also be given to the complainant and to such other persons as the Department shall deem necessary. The Department shall have authority to hear and investigate any complaint notwithstanding the fact that the person, municipality or other political subdivision complained of may have satisfied the complaint.
The time fixed for such hearing upon a complaint shall not be less than ten days after the date of the service of such notice and complaint, unless the Department determines that an emergency exists, in which event it may prescribe a time for such hearing less than ten days after the date of such service.
The time fixed for any hearing, other than upon a complaint, under the laws of this State pertaining to aeronautics, or the rules, rulings, regulations, orders or decisions issued by the Department thereunder, shall not be less than ten days after the date of service of a notice in connection therewith upon the persons, municipalities or political subdivisions interested in the subject matter thereof, unless the Department determines that an emergency exists, in which event the Department may prescribe a time for such hearing less than ten days after the date of service of such notice. Such notice shall fix the time when and place where the particular hearing will be had, and shall give a general description of the subject matter.
Service in all investigations, inquiries and hearings before the Department may be made upon any person upon whom summons may be served in accordance with the provisions of the Civil Practice Law, as amended, and in accordance with all future amendments thereto and modifications thereof and the rules now or hereafter adopted pursuant to said Law, and may be made personally or by mailing same in the United States mails in a sealed envelope, registered, with postage prepaid. The provisions of this section as to notice shall apply to all hearings held by the Department or under its authority, under the laws of this State pertaining to aeronautics, and the rules, rulings, regulations, decisions and orders of the Department thereunder, except as otherwise specifically provided in any such law.
(Source: P.A. 82-783.)

(620 ILCS 5/56) (from Ch. 15 1/2, par. 22.56)
Sec. 56. Hearings.
At the time fixed for any hearing, pursuant to the laws of this State pertaining to aeronautics, or the rules, rulings, regulations, orders or decisions issued by the Department thereunder, whether upon a complaint or otherwise, persons, municipalities or other political subdivisions having a substantial interest in the subject matter thereof, and in case of a complaint, the complainant and the person, municipality or other political subdivision complained of, and, in every case, such persons, municipalities or other political subdivisions as the Department may allow to intervene, shall be entitled to be heard and introduce evidence. The Department shall issue process to enforce the attendance of all necessary witnesses.
(Source: Laws 1945, p. 335.)

(620 ILCS 5/57) (from Ch. 15 1/2, par. 22.57)
Sec. 57. Findings; orders; record. At the conclusion of such hearing, the Department shall make and render findings concerning the subject matter and facts inquired into and enter its order based thereon. A copy of such order, certified under the seal of the Department, shall be served upon all parties thereto, or their attorneys, which order shall of its own force take effect and become operative twenty days after the service thereof, except as otherwise provided therein, and shall continue in force either for a period which may be designated therein or until changed or abrogated by the Department. Where an order cannot, in the judgment of the Department, be complied with within twenty days, the Department may prescribe such additional time as in its judgment is reasonably necessary to comply with the order, and may upon application and for good cause shown extend the time for compliance fixed in its order. A full and complete record shall be preserved according to rule of all proceedings had before the Department or any officer thereof, or any employee thereof designated by it for the purpose of conducting any hearing, on any formal hearing had and all testimony shall be recorded by the Department in a manner determined to be reliable and appropriate, and the parties shall be entitled to be heard in person or by attorney.
(Source: P.A. 90-6, eff. 6-3-97.)

(620 ILCS 5/58) (from Ch. 15 1/2, par. 22.58)
Sec. 58. Record on appeal.
In case of appeal from any rule, ruling, regulation, order or decision of the Department, a transcript of such testimony, together with all exhibits or copies thereof introduced and all information secured by the Department on its own initiative and considered by it in rendering its order or decision (and required by the laws of this State pertaining to aeronautics to be made a part of its records), and of the pleadings, records and proceedings in the case, shall constitute the record of the Department: provided, that on appeal from an order or decision of the Department, the person, municipality or other political subdivision taking the appeal and the Department may stipulate that a certain question or certain questions alone and a specified portion only of the evidence shall be certified to the court for its judgment, whereupon such stipulation and the question or questions and the evidence therein specified shall constitute the record on appeal.
(Source: Laws 1945, p. 335.)

(620 ILCS 5/59) (from Ch. 15 1/2, par. 22.59)
Sec. 59. Certified copies as evidence.
Copies of all official documents and orders filed or deposited according to law in the office of the Department, certified by an officer of the Department to be true copies of the originals, under the official seal of the Department, shall be evidence in like manner as the originals.
(Source: Laws 1945, p. 335.)

(620 ILCS 5/60) (from Ch. 15 1/2, par. 22.60)
Sec. 60. Order without prior hearing.
The Department may issue an order granting or denying a certificate of approval of an airport or a restricted landing area, or the alteration or the extension thereof, without a hearing in the first instance, provided the Department shall have served upon the applicant, and any other persons, municipalities or other political sub-divisions affected, at least fifteen days before the entry of such proposed order, notice of the Department's intention to enter such order, which notice shall state in reasonable detail the nature and terms of such proposed order and shall extend opportunity, on the part of those notified, to submit, within such fifteen days, objections to or comments upon the subject matter of such proposed order; written notice shall be given to the applicant, and written notice or in the alternative notice by publication in a newspaper published in the county in which the airport or restricted landing area sought to be established, altered or extended is, or is proposed to be located, shall be given to any other persons, municipalities or other political subdivisions affected; and after the entry of any such order, a copy thereof shall be served upon the applicant, those who, within the above specified 15 day period, object to or comment upon the subject matter of the proposed order and those who have entered their appearance in writing in the matter. Notice of the entry of the order shall be given to any other persons, municipalities, or other political sub-divisions affected thereby by serving a copy thereof upon them or in the alternative by publication in a newspaper published in the county in which the airport or restricted landing area sought to be established, altered or extended is, or is proposed to be located. If the applicant or any other person, municipality or other political sub-division which may be affected thereby, makes a written request for a hearing as to the validity or reasonableness of said order within fifteen days after the service or publication thereof, the Department shall prescribe a hearing thereon, which shall be held in the municipality or other political subdivision applying for a certificate of approval or, in case the application was made by a person other than a municipality or other political subdivision, at the county seat of the county in which the airport or restricted landing area sought to be established, altered or extended is, or is proposed to be situated. If no hearing is requested, as herein provided, such order shall take effect and become operative at the same time and in the same manner as in the case of an order entered after hearing, as provided in Section 57. No notice shall be necessary prior to the entry of an order approving the elimination of one or more runways or landing strips or approving a change in classification of a facility from that of an airport to that of a restricted landing area unless the application therefor shall indicate that there is an addition, extension or reorientation involved as will result in a change in the flight patterns theretofore obtaining. If any persons, corporations, or municipalities may be affected by any such change in the flight pattern from the pattern which shall have existed prior to any such addition, extension or reorientation, notice shall be given as provided in the first paragraph of this section.
(Source: Laws 1957, p. 2491.)

(620 ILCS 5/61) (from Ch. 15 1/2, par. 22.61)
Sec. 61. Operation of airports authorized without license.
No license shall be required to operate an airport or restricted landing area for which a certificate of approval has been issued by the Department.
Provided, However, any city, village or incorporated town, having a population of 500,000 or more may by ordinance license and regulate the establishment of heliports.
Such ordinance shall not contain any provision inconsistent with the rules and regulations of the Department then in force relating to the establishment and operation of heliports.
(Source: Laws 1957, p. 1299.)

(620 ILCS 5/62) (from Ch. 15 1/2, par. 22.62)
Sec. 62. Investigations and inquiries without notice; hearing upon request.
Nothing in this Act shall be taken to limit or restrict the power of the Department, summarily of its own motion, with or without notice, to conduct any investigation or inquiry authorized by the laws of this State pertaining to aeronautics, in such manner and by such means as it may deem proper, and to take such actions as it may deem necessary in connection therewith. With respect to any rules, rulings, regulations, decisions or orders which the Department is authorized to issue without a hearing, and so issues, except as otherwise provided herein, any person, municipality or other political subdivision affected thereby and deeming such rules, rulings, regulations, decisions or orders, or any of them, improper, unreasonable or contrary to law, may apply for a hearing thereon, setting forth specifically in such application every ground of opposition which the applicant desires to urge against such rule, ruling, regulation, decision or order. The Department may, in its discretion, grant or deny the application for such a hearing.
The rules and regulations of the Department with respect to the filing of any formal application or the conducting of any formal hearing, for whatever purpose, may be waived at the request of any party to any proceeding, except over the written objection of any other party entitled to be heard therein.
No formal application or formal hearing shall be required for the purpose of registering any Federal license, certificate or permit, except as otherwise expressly provided in this Act.
(Source: Laws 1945, p. 335.)

(620 ILCS 5/63) (from Ch. 15 1/2, par. 22.63)
Sec. 63. Service of orders. Every order of the Department shall be served upon every person, municipality or other political subdivision to be affected thereby, except as otherwise provided by Section 60 of this Act, either by personal delivery of a certified copy thereof, or by mailing in the United States mail a certified copy thereof, in a sealed package with postage prepaid, to the person, municipality, or other political subdivision to be affected thereby; or, in the case of a corporation, municipality or other political subdivision, to any officer or agent thereof upon whom summons of a circuit court may be served in a civil action. Where any person, municipality or other political subdivision has entered an appearance by an attorney, or other representative of record, service may be made upon such person, municipality or other political subdivision by serving the attorney or other representative of record; and in any event, mailing in the United States mail, as hereinabove provided, shall constitute service, without additional proof of the receipt of the certified copies of the order.
(Source: P.A. 83-345.)

(620 ILCS 5/64) (from Ch. 15 1/2, par. 22.64)
Sec. 64. Power to change rules, rulings, regulations, decisions and orders; rehearings.
Anything in the laws of this State pertaining to aeronautics to the contrary notwithstanding, the Department may at any time amend, change, abrogate or rescind any rule, ruling, regulation, decision or order made by it: provided, that when such rule, ruling, regulation, order or decision, sought to be so amended, changed, abrogated or rescinded, was prescribed or issued by requirement of law, after notice and an opportunity to be heard, the Department shall give notice and an opportunity to be heard to the persons, municipalities, or other political subdivisions to be affected thereby, before making such amendment, change, abrogation or rescission thereof. Any order amending, changing, abrogating or rescinding a prior rule, ruling, regulation, order, or decision shall, when served upon the persons, municipalities, and other political subdivisions affected, have the same effect as is herein provided for original rules, rulings, regulations, orders and decisions. Within thirty days after the service of any rule, ruling, regulation, order or decision of the Department, any party to the action or proceeding, or other persons, municipalities or political subdivisions affected, may apply for a rehearing of said rule, ruling, regulation, order or decision in respect to any matter connected therewith, specified in the application for rehearing. The Department shall receive and consider such application and shall grant or deny the same within twenty days from the date of the receipt thereof by the Department. In case the application for rehearing is granted, the Department shall proceed as promptly as possible to consider the matters presented by such application. No appeal shall be allowed from any rule, ruling, regulation, order or decision of the Department unless and until an application for a rehearing thereof shall first have been filed with and acted upon by the Department.
No person, municipality or other political subdivision in any appeal shall urge or rely upon any grounds not set forth in such application for rehearing before the Department. An application for rehearing shall not excuse any person, municipality or other political subdivision from complying with and obeying any rule, ruling, regulation, order or decision of the Department, or any requirement contained therein, theretofore made, or operate in any manner to stay or postpone the enforcement thereof, except in such cases and upon such terms as the Department may by order direct. If, after such rehearing and consideration of all the facts, including those arising since the making of the rule, ruling, regulation, order or decision, the Department shall be of the opinion that the original rule, ruling, regulation, order or decision, or any part thereof, is in any respect unjust or unwarranted or should be changed, the Department may amend, change, abrogate or rescind the same. A rule, ruling, regulation, order or decision made after such rehearing, amending, changing, abrogating, or rescinding the original rule, ruling, regulation, order or decision, shall have the same force and effect as the original rule, ruling, regulation, order or decision, but shall not affect any right or the enforcement of any right arising from or by virtue of the original rule, ruling, regulation, order or decision unless so ordered by the Department.
Only one rehearing shall be granted by the Department, but this shall not be construed to prevent any person, municipality or other political subdivision from filing a petition setting up a new and different state of facts after two years, and invoking the action of the Department thereon.
(Source: Laws 1945, p. 335.)

(620 ILCS 5/67) (from Ch. 15 1/2, par. 22.67)
Sec. 67. The provisions of the Administrative Review Law, as the same may be amended or supplemented, shall govern all judicial review proceedings under this Act.
(Source: P.A. 82-783.)

(620 ILCS 5/68) (from Ch. 15 1/2, par. 22.68)
Sec. 68. Duties of the Attorney General.
It shall be the duty of the Attorney General to represent the Department in all matters and proceedings before any court.
(Source: Laws 1945, p. 335.)

(620 ILCS 5/69) (from Ch. 15 1/2, par. 22.69)
Sec. 69. Appeals.) Appeals from all final orders and judgments entered by the circuit court, in review of rules, rulings, regulations, orders and decisions of the Department, may be taken by any party to the action and shall be governed by the rules applying to other civil cases.
(Source: P.A. 79-1361.)

(620 ILCS 5/70) (from Ch. 15 1/2, par. 22.70)
Sec. 70. Priority in hearing.
Any proceeding in any court in this State directly affecting a rule, ruling, regulation, order or decision of the Department, or to which the Department is a party, shall have priority in hearing and determination over all other civil proceedings pending in such court, excepting election contests and other proceedings to which the law has assigned a similar priority in hearing and determination.
(Source: Laws 1945, p. 335.)

(620 ILCS 5/71) (from Ch. 15 1/2, par. 22.71)
Sec. 71. Suspension of orders pending judicial review.
(a) The pendency of judicial review shall not of itself stay or suspend the operation of the rule, ruling, regulation, order or decision of the Department, but during the pendency of such review the circuit court, in its discretion may stay or suspend, in whole or in part, the operation of the Department's rule, ruling, regulation, order or decision.
(b) No order so staying or suspending a rule, ruling, regulation, order or decision of the Department shall be made by the circuit court otherwise than upon 3 days' notice to the Department and after a hearing, and if the rule, ruling, regulation, order or decision of the Department is suspended, the order suspending the same shall contain a specific finding based upon evidence submitted to the court, and identified by reference thereto, that great or irreparable damage would otherwise result to the petitioner, and specifying the nature of the damage.
(c) In case the rule, ruling, regulation, order or decision of the Department is stayed or suspended, the order of the circuit court shall not become effective until a suspending bond shall first have been executed and filed with and approved by the Department (or approved, on review, by the court) payable to the people of the State of Illinois and sufficient in amount and security to insure the prompt payment by the party petitioning for the review, of all damages caused by the delay in the enforcement of the rule, ruling, regulation order or decision of the Department in case the rule, ruling, regulation, order or decision is sustained. However, no bond shall be required in the case of any stay or suspension granted on application of any body politic, municipality or other political subdivision.
(Source: P.A. 92-341, eff. 8-10-01.)

(620 ILCS 5/72) (from Ch. 15 1/2, par. 22.72)
Sec. 72. Acquisition and operation of state airports - Authority to establish state airports. The Department is authorized and empowered, on behalf of and in the name of this State, within the limitation of available appropriations, to acquire by purchase, gift, legacy, lease, condemnation proceedings, or otherwise, property real or personal, for the purpose of establishing and constructing, for the benefit of and use by the public, of airports, restricted landing areas, and other air navigation facilities, to contract or otherwise provide, by condemnation if necessary, for the removal of any airport hazard or the removal or the relocation of all private structures, railways, mains, pipes, conduits, wires, cables, poles, and all other facilities and equipment which may interfere with the location, establishment, construction, development, enlargement, improvement, maintenance, repair, equipment, or operation of such public airports, restricted landing areas, and other air navigation facilities or with the safe approach thereto or takeoff therefrom by aircraft, and to pay the cost of such removal or relocation, and to acquire in like manner, own, control, establish, construct, develop, enlarge, improve, maintain, repair, equip, operate, regulate, zone and police such public airports, restricted landing areas, and other air navigation facilities, either within or without this State; to make, prior to any such acquisition, investigations, surveys, and plans; and to erect, install, construct, and maintain at such airports accommodations and facilities for the servicing of aircraft and for the comfort and accommodation of air travelers. It may not, however, acquire or take over any airport, restricted landing area or other air navigation facility owned or controlled by municipality or other political subdivision of this State without the consent of such municipality or other political subdivision. It may erect, equip, operate, and maintain, on any public airport established, constructed or operated on behalf of the State, buildings, including hangars, structures, and any kind or description of personal property, including facilities and equipment, necessary and proper to establish, operate, conduct, repair and maintain such public airport and other air navigation facilities.
(Source: P.A. 83-388.)

(620 ILCS 5/73) (from Ch. 15 1/2, par. 22.73)
Sec. 73. Airport protection privileges.
Where necessary, in order to provide unobstructed air space for the landing and taking off of aircraft utilizing public airports, restricted landing areas and other air navigation facilities acquired or operated by the Department, on behalf of and in the name of this State, under the provisions of this Act, it is hereby granted authority to contract or otherwise provide, by condemnation if necessary, for the removal of any airport hazard or the removal or the relocation of all private structures, railways, mains, pipes, conduits, wires, cables, poles, and all other facilities and equipment which may interfere with the location, establishment, construction, development, enlargement, improvement, maintenance, repair, equipment, or operation of such public airports, restricted landing areas, and other air navigation facilities or with the safe approach thereto or take-off therefrom by aircraft, and to pay the cost of such removal or relocation, and to acquire, within the limitation of available appropriations, and in the same manner as is provided for the acquisition of property for the establishment and construction of public airports, restricted landing areas, and other air navigation facilities, easements through or other interests in air space over land or water, interests in airport hazards outside the boundaries of the public airports or restricted landing areas, and such other airport protection privileges as are necessary to insure safe approaches to the landing areas of said airports and restricted landing areas, and the safe and efficient operation thereof. It is also hereby authorized to acquire, in the same manner, the right or easement, for a term of years or perpetually, to place or maintain suitable marks for the daytime marking and suitable lights for the night time marking of airport hazards, including the right of ingress and egress to or from such airport hazards for the purpose of maintaining and repairing such lights and marks. This authority shall not be so construed as to limit the rights, power or authority of the State or any municipality or other political subdivision to zone property adjacent to any airport or restricted landing area pursuant to any law of this State.
(Source: Laws 1945, p. 335.)

(620 ILCS 5/74) (from Ch. 15 1/2, par. 22.74)
Sec. 74. Condemnation. In exercising its powers and performing its functions under the laws of this State pertaining to aeronautics, when it is necessary for the use and benefit of the public, pursuant to such laws, that private property be taken or damaged or entry be made on private property, for the purpose of constructing and installing any airport, restricted landing area or other air navigation facility, including buildings, structures and other improvements in connection therewith, the Department in the name of the State, within the limitations of available appropriations, shall have the right to purchase the necessary land, rights in land, or easements, including avigation easements, from the owner thereof and purchase from the owner the right of entry, or if compensation therefor cannot be agreed upon between the Department and the owner, to have just compensation ascertained and to acquire and pay for such property, land, easement or right of entry, in the manner provided for the exercise of the right of eminent domain under the Eminent Domain Act. When the Department, in the name of the State, files a petition to condemn any private property, rights in land, or easement, as herein provided, the Department may enter upon the land and premises, and the buildings or structures located thereon, notwithstanding that the damage or compensation in connection with such condemnation has not theretofore been determined and paid.
(Source: P.A. 94-1055, eff. 1-1-07.)

(620 ILCS 5/74.5)
Sec. 74.5. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(620 ILCS 5/75) (from Ch. 15 1/2, par. 22.75)
Sec. 75. Charges and rentals.
The Department shall have the authority to determine the charges or rental for the use of any properties and the charges for any service or accommodations under its control, by virtue of the provisions of Section 72, and the terms and conditions under which such properties may be used; provided that in all cases the public is not deprived of its rightful, fair, equal and uniform use of such property. Charges shall be reasonable and uniform for the same class of service and established with due regard to the property and improvements used and the expenses of operation to the State. The State shall have and the Department may enforce liens as provided by law, for repairs to or improvement or storage or care of any personal property, to enforce the payment of any such charges.
(Source: Laws 1945, p. 335.)

(620 ILCS 5/76) (from Ch. 15 1/2, par. 22.76)
Sec. 76. Leases and sales.
Whenever the Department determines that the public interest does not require the continued use of an airport, restricted landing area or other air navigation facility or real property acquired or set apart for public airport purposes, on behalf of the State, or that the same is no longer beneficial or useful to the public, or that the same may be more economically operated for the benefit and use of the public by any private party or by the United States, any agency or Department thereof, any state government other than the government of this State, or any municipality, or other political subdivision of this State, or of any other state, the Department may dispose of any such property, airports, restricted landing areas or other air navigation facilities, by sale, lease or otherwise, to the Federal Government, any agency or department thereof, or to any state government, or to any municipality or other political subdivision of this or any other State government, or to private persons, for aeronautical purposes or purposes incidental thereto, subject to the laws of this State governing the disposition of property of this State. Whenever the Department determines that the benefits to the public may be greater by so doing, it may lease, for a term not exceeding 10 years, any space, area, improvements, equipment, accommodations or facilities on such airports, restricted landing areas or other air navigation facility, and it may confer the privilege of concessions of supplying upon such airports; restricted landing areas, or other air navigation facilities goods, commodities, things, services and facilities; provided, that in each case under this section in so doing the public is not deprived of its rightful, fair, equal and uniform use thereof.
(Source: Laws 1945, p. 335.)

(620 ILCS 5/77) (from Ch. 15 1/2, par. 22.77)
Sec. 77. Joint operations.
The Department may exercise its powers and perform its functions under Sections 72 to 76, inclusive, in co-operation with or jointly, as the case may require, with the United States, any agencies or departments thereof, other states, and with municipalities or other political subdivisions and agencies of this State and other states.
(Source: Laws 1945, p. 335.)

(620 ILCS 5/78) (from Ch. 15 1/2, par. 22.78)
Sec. 78. Aeronautics fund.
All moneys hereafter received by this State, or by the Department for and on its behalf, under any of the laws of this State pertaining to aeronautics, including, without limiting the generality of the foregoing, all moneys obtained for certificates, permits or licenses, except those funds which are held by the State Treasurer as ex-officio custodian under the provisions of Section 40, shall be deposited in the State treasury and set apart as a special fund to be known as the Aeronautics Fund. The Aeronautics Fund shall be used, subject to appropriations made from time to time, only for such purposes as may be specified under the laws, if any, of the United States, heretofore or hereafter enacted or amended, providing for federal aid in the establishment of public airports, and otherwise only for the regulation and supervision of aeronautics in this State, and the administration and enforcement of the laws of this State pertaining to aeronautics.
(Source: Laws 1957, p. 2331.)

(620 ILCS 5/79) (from Ch. 15 1/2, par. 22.79)
Sec. 79. Penalties.) Except as otherwise specifically provided in this Act, any person, other than the Department, its officers or employees acting for and on behalf of the Department, who has failed to comply with the requirements of, or who has violated any of the provisions of this Act, or the rules, rulings, regulations, orders or decisions of the Department issued pursuant thereto, shall be guilty of a Class A misdemeanor.
(Source: P.A. 79-208.)

(620 ILCS 5/79a) (from Ch. 15 1/2, par. 22.79a)
Sec. 79a. Enforcement.) In addition to any other remedies the Department may institute in any circuit court an action to prevent, restrain, correct or abate any violation of this act or of any regulations adopted or of any orders and rulings made by the Department pursuant to this act; and the court shall adjudge to the plaintiff such relief, by way of injunction (which may be mandatory) or otherwise, as may be proper under all the facts and circumstances of the case, in order fully to effectuate the purposes of this act and of the regulations adopted and orders and rulings made pursuant thereto.
(Source: P.A. 79-1361.)

(620 ILCS 5/79.01) (from Ch. 15 1/2, par. 22.79b)
Sec. 79.01.
When a judgment is entered against any person for any violation of this Act or of any rule, ruling, order or decision issued pursuant thereto, the judge entering the judgment shall within 15 days of the entry of such judgment report in writing to the Department giving the name of the person convicted, the offense for which such person was convicted, and the penalty enforced against such person.
(Source: P.A. 77-1246.)

(620 ILCS 5/80) (from Ch. 15 1/2, par. 22.80)
Sec. 80. Repeal; possession of records of Illinois Aeronautics Commission.
"An Act to Regulate Aeronautics, and Making an Appropriation Therefor", approved July 9, 1931, as amended, and all acts and parts of acts which are inconsistent with the provisions of this Act are hereby repealed; provided, however, that the provisions for repeal in this section shall not in any way:
(1) Affect any offense committed, an act done, a penalty, punishment or forfeiture incurred, or a claim, right, power or remedy accrued, under "An Act to Regulate Aeronautics, and Making Appropriation Therefor", approved July 9, 1931, as amended;
(2) Invalidate or change any action, matter of proceeding, or any rule, ruling, regulation, order or decision of the Illinois Aeronautics Commission which has been validated, or which lawfully has occurred, was made, promulgated or issued, or has been instituted, maintained or prosecuted by, on behalf of, or before the Illinois Aeronautics Commission, or the State of Illinois, under and pursuant to "An Act to Regulate Aeronautics, and Making an Appropriation Therefor", approved July 9, 1931, as amended; provided, however, that the Department may change the status thereof as it may deem necessary or advisable, after the effective date of this Act; or
(3) Increase the penalty or punishment for any offense committed prior to the effective date of this Act.
Upon the effective date of this Act, the Department shall have the right to take possession of all records, books, papers, documents, fixtures, furnishings, supplies, equipment, airplanes, automobiles, facilities, and any other things in the custody or possession of the Illinois Aeronautics Commission, its officers and employees.
(Source: Laws 1945, p. 335.)

(620 ILCS 5/81) (from Ch. 15 1/2, par. 22.81)
Sec. 81. Separability.
If any one or more of the provisions of this Act is declared unconstitutional or the application thereof is held invalid, the validity of the remainder of the Act and the application of such provision or provisions to other persons and circumstances shall not be affected thereby.
(Source: Laws 1945, p. 335.)

(620 ILCS 5/82) (from Ch. 15 1/2, par. 22.82)
Sec. 82. Short title. This Act may be cited as the Illinois Aeronautics Act.
(Source: P.A. 96-328, eff. 8-11-09.)



620 ILCS 10/ - Military Emergency Aircraft Restriction Act.

(620 ILCS 10/0.01) (from Ch. 15 1/2, par. 178.9)
Sec. 0.01. Short title. This Act may be cited as the Military Emergency Aircraft Restriction Act.
(Source: P.A. 86-1324.)

(620 ILCS 10/1) (from Ch. 15 1/2, par. 179)
Sec. 1. For the purposes of this Act a "military emergency" exists when: (a) The President proclaims that a state of war exists; (b) Congress declares that a state of war exists; (c) a directive that a military emergency exists is issued by the Joint Chiefs of Staff; (d) a declaration that a military emergency exists is issued by the Commanding General, Air Defense Command, because intelligence indicates that a hostile attack on the continental limits of the United States is imminent; or (e) there is an enemy attack upon the continental United States.
As used in this Act "non-scheduled civil aircraft" means all civil aircraft except civil aircraft operated by a public air carrier certificated by the federal governmental agency which has statutory regulatory authority over interstate air transportation to engage and operate in the transportation of persons and property on a regularly scheduled basis.
"Department" means the Department of Transportation of this State.
(Source: P.A. 81-840.)

(620 ILCS 10/2) (from Ch. 15 1/2, par. 180)
Sec. 2.
Immediately upon the existence of a state of military emergency, and coincident with the duration thereof, the Department is vested with emergency police power to prohibit, restrict and control the initiation of non-scheduled civil aircraft movements, including the assignment of flight priority classifications, to the extent that it is requested to do so by military or civil authority of the federal government as required to supplement otherwise existing air traffic control facilities in order to achieve the degree of military air defense effectiveness determined by the federal military and defense commander to be required under the circumstances and conditions obtaining at any time during the existence of the military emergency.
(Source: Laws 1955, p. 242.)

(620 ILCS 10/3) (from Ch. 15 1/2, par. 181)
Sec. 3. In order to implement and aid in the execution of such emergency police power the Secretary of the Department is authorized to delegate in writing, prior to the existence of a state of military emergency, to managers or operators of such commercial airports within this State as he determines to be appropriate, authority to prohibit, restrict or control as appropriate, during the existence of a military emergency, the initiation of non-scheduled civil aircraft movements from such airports and to assign flight movement priority classifications according to directives relating thereto issued by the Department compatible with currently effective standards or directives issued by appropriate federal military or civil authority. Such delegated authority shall include the authority to detain, in the name of the People of the State of Illinois, the person of any aircraft operator or pilot to the extent that such detention is necessary to accomplish the purposes of this Act.
(Source: P.A. 81-840.)

(620 ILCS 10/4) (from Ch. 15 1/2, par. 182)
Sec. 4. In the execution of the provisions of this Act, general police power is conferred upon the Department, each of its officers, and such of its employees as are designated by the Secretary to exercise such power.
Every State, county and municipal law enforcement officer shall enforce and assist in the enforcement of action taken pursuant to the provisions of this Act when so requested by the Department or by any airport operator or manager delegated emergency authority in writing by the Secretary pursuant to the provisions of Section 3, including arrest if the circumstances so require.
(Source: P.A. 81-840.)

(620 ILCS 10/5) (from Ch. 15 1/2, par. 183)
Sec. 5. Notice of the existence of a state of military emergency and of currently prevailing air traffic control requirements issued to the Department and to civil and military aviation facilities of this State over the Federal Interstate Airways Communications System and the State emergency fan-out system components of the Civil Air Defense Warning Net is sufficient to authorize the Department to control non-scheduled civil aircraft movement as provided in this Act.
The Department may utilize, to the extent of capacity, the radio network system of the State Police, county sheriffs' offices and municipal police departments in order to assure a reliable and adequate State fan-out communications system required for rapid dissemination of notices to airmen and civil aviation authorities respecting such aircraft movement control as may be required on the part of the Department and airport operators and managers during the existence of a state of military emergency.
(Source: P.A. 91-357, eff. 7-29-99.)

(620 ILCS 10/6) (from Ch. 15 1/2, par. 184)
Sec. 6. This Act shall be construed to encompass non-scheduled civil aircraft operations during the existence of a predisaster state of military emergency as well as post disaster Civil Defense mobilization operations of such aircraft in this State.
(Source: Laws 1955, p. 242.)

(620 ILCS 10/7) (from Ch. 15 1/2, par. 185)
Sec. 7. Pilots and owners of out-of-State non-scheduled civil aircraft utilizing any of the airport facilities of this State during the existence of a state of military emergency shall, by so doing, render themselves subject to control under the emergency powers provided for by this Act.
(Source: Laws 1955, p. 242.)

(620 ILCS 10/8) (from Ch. 15 1/2, par. 186)
Sec. 8.
Whoever violates any directive of the Department issued under this Act or any directive of an airport operator or manager issued pursuant to authority delegated as provided by this Act shall be guilty of a Class B misdemeanor.
(Source: P.A. 77-2315.)



620 ILCS 15/ - Aircraft Landing and Taking Off Restriction Act.

(620 ILCS 15/0.01) (from Ch. 15 1/2, par. 186.9)
Sec. 0.01. Short title. This Act may be cited as the Aircraft Landing and Taking Off Restriction Act.
(Source: P.A. 86-1324.)

(620 ILCS 15/1) (from Ch. 15 1/2, par. 187)
Sec. 1. For the purposes of this Act, the term:
(a) "public airport" means any airport owned or operated by the State of Illinois, or by any municipal corporation or political subdivision of this state, which is used or intended for use by public, commercial and private aircraft and by persons owning, managing, operating or desiring to use, inspect or repair any such aircraft or to use any such airport for aeronautical purposes.
(b) "individual charged with the responsibility of grounding aircraft" means a person who is regularly in the employ of a public airport in a managerial or operational position who has been specifically authorized by the governing body of the municipality which owns or operates the public airport to exercise the powers conferred by this Act.
(Source: Laws 1957, p. 1294)

(620 ILCS 15/2) (from Ch. 15 1/2, par. 188)
Sec. 2. Any agency, municipal corporation or political sub-division of this state which owns or operates a public airport is authorized to control the movement of aircraft upon the ground or surface of such public airport and forbid the taking off of aircraft from or landing at such public airport when, due to the existence of any of the conditions specified in this Act, such movement or flight will endanger the public safety, health, welfare or common defense, and may, by ordinance or resolution of its governing body, delegate such authority to one or more of its employees who are regularly employed in the management or operations of the public airport; provided, no such authority shall be delegated to any employee unless the qualifications of such employee as to his training, knowledge and experience in the matters and conditions specified in Section 3 and his ability to properly exercise the authority proposed to be delegated, are first submitted to and approved by the Department of Transportation. The Department of Transportation may examine any such employee in regard to his qualifications as to the matters hereinbefore specified.
(Source: P.A. 81-840.)

(620 ILCS 15/3) (from Ch. 15 1/2, par. 189)
Sec. 3. Except as otherwise provided in Section 5 of this Act, every individual charged with the responsibility of grounding aircraft shall have the power to control the movement of aircraft upon the ground or surface of a public airport and forbid the taking off of aircraft from or landing at such public airport to any person or persons whenever there is reason to believe that such movement or flight will endanger the public safety, health, welfare or common defense due to the existence of any one or more of the following conditions:
(a) meteorological conditions,
(b) condition or qualification of the pilot or any

other person or persons involved in the operation of the aircraft,

(c) condition of the aircraft, the use for which it

is to be flown, and the manner in which it is loaded,

(d) condition of the airport and its facilities,
(e) aerial traffic and obstructions to flying, or
(f) a military emergency affecting flight of aircraft

or use of the airport.

(Source: P.A. 91-357, eff. 7-29-99.)

(620 ILCS 15/4) (from Ch. 15 1/2, par. 190)
Sec. 4. The Department of Transportation of this State may make, promulgate, and amend, change, abrogate or rescind such reasonable, general or special rules, rulings, regulations and procedure as may be necessary to carry out the provisions of this Act.
(Source: P.A. 81-840.)

(620 ILCS 15/5) (from Ch. 15 1/2, par. 191)
Sec. 5. The provisions of this Act shall not apply to any certificated air carrier operating under an air carrier operating certificate or the equivalent thereof issued by authority of the United States Government, or to aircraft of the United States or any state, or to the military or naval forces of the United States, or to the reserve forces of any of them or to the Air National Guard.
(Source: Laws 1957, p. 1294)

(620 ILCS 15/6) (from Ch. 15 1/2, par. 192)
Sec. 6. No individual charged with the responsibility of grounding aircraft shall be subjected to any civil liability by reason of any exercise or failure to exercise the power granted in this Act except for capricious or wilful misconduct in exercising such power.
(Source: Laws 1957, p. 1294)

(620 ILCS 15/7) (from Ch. 15 1/2, par. 193)
Sec. 7. It shall be unlawful for any person who has been denied or forbidden to move any aircraft upon the ground or surface of a public airport or to take off from or land, except in a declared emergency, at a public airport under the provisions of this Act, and any person acting under the direction of such person, to move any aircraft or take off from or land, except in a declared emergency, at such public airport except as authorized or required by the individual charged with the responsibility of grounding aircraft.
(Source: Laws 1959, p. 2104.)

(620 ILCS 15/8) (from Ch. 15 1/2, par. 194)
Sec. 8.
Every person who is convicted of a violation of the provisions of Section 7 of this Act shall be guilty of a Class A misdemeanor.
(Source: P.A. 77-2316.)



620 ILCS 20/ - Joint Airports Act.

(620 ILCS 20/0.01) (from Ch. 15 1/2, par. 600)
Sec. 0.01. Short title. This Act may be cited as the Joint Airports Act.
(Source: P.A. 86-1324.)

(620 ILCS 20/1) (from Ch. 15 1/2, par. 601)
Sec. 1. Any county or any municipality within the county may, under the "Intergovernmental Cooperation Act", approved September 11, 1973, as now or hereafter amended, enter into an agreement with other counties or municipalities, or both, to jointly establish and operate an airport and its facilities. The Intergovernmental Agreement shall be effective upon its execution by the corporate authorities of each county or municipality that is a party to the agreement and shall continue in effect until terminated as provided in Section 5 of this Act.
(Source: P.A. 81-1196.)

(620 ILCS 20/2) (from Ch. 15 1/2, par. 602)
Sec. 2. The Intergovernmental Agreement shall provide for the creation of a Joint County-City Airport Commission for the purpose of establishing and operating the airport and its facilities, the number and manner of appointment of members to serve on the Commission, residence requirements, term of office, compensation, resignation or removal from office, filling of vacancies, election of officers and such other functions, powers and duties of membership as are reasonable and necessary to establish and operate an airport and its facilities; provided, however, that the provision against elected officials of a county or municipality from serving on such a Commission in Section 3 of "An Act in relation to the establishment, acquisition, maintenance and operation of airports and landing fields by counties of less than 1,000,000 population and by such counties jointly with certain taxing districts located within or partly within such counties, and to provide for the financing thereof", approved July 22, 1943, as amended, shall not apply.
(Source: P.A. 81-1196.)

(620 ILCS 20/3) (from Ch. 15 1/2, par. 603)
Sec. 3. All employees of any airport established and operated under the "Intergovernmental Cooperation Act" are subject to the provisions of the "Local Governmental and Governmental Employees Tort Immunity Act", approved August 13, 1965, as now or hereafter amended.
(Source: P.A. 81-1196.)

(620 ILCS 20/4) (from Ch. 15 1/2, par. 604)
Sec. 4. The Commission of any airport established under the "Intergovernmental Cooperation Act" shall have the authority to carry out any and all statutory powers and duties or other responsibilities vested in the corporate authorities of the counties or the municipalities entering into an Intergovernmental Agreement to establish and operate an airport and its facilities under this Act.
(Source: P.A. 81-1196.)

(620 ILCS 20/5) (from Ch. 15 1/2, par. 605)
Sec. 5. The Intergovernmental Agreement executed by any county or municipality under the "Intergovernmental Cooperation Act" to establish and operate an airport and its facilities shall provide for the manner of its termination and disposal of real and personal property and the proceeds of the disposal of real and personal property; provided, however, that the right of either a county or a municipality to terminate the Intergovernmental Agreement shall be abrogated if the county and/or the municipality have entered into an agreement with the State or federal government or any other person for the expansion or capital improvement of the airport or its facilities which obligates the county and the municipality to continue to maintain and operate the airport and its facilities for the contracted period of years and termination shall not be effected until such time as the agreement between the county and/or the municipality and the State or federal government or other person shall expire.
(Source: P.A. 81-1196.)

(620 ILCS 20/6) (from Ch. 15 1/2, par. 606)
Sec. 6. (a) Any park district may, under the "Intergovernmental Cooperation Act", approved September 11, 1973, as now or hereafter amended, enter into an agreement with any county or municipality, or both, to jointly establish and operate an airport and its facilities. This authority applies without regard to whether any part of the county or municipality lies within the park district. The Intergovernmental Agreement shall be effective upon its execution by the corporate authorities of each party to the agreement and shall continue in effect until terminated as provided in this Act.
(b) The Intergovernmental Agreement shall provide for the creation of a Joint Airport Commission for the purpose of establishing and operating the airport and its facilities, the number and manner of appointment of members to serve on the Commission, residence requirements, term of office, compensation, resignation or removal from office, filling of vacancies, election of officers and such other functions, powers and duties of membership as are reasonable and necessary to establish and operate an airport and its facilities; provided, however, that the provision against elected officials of a county or municipality serving on such a Commission in Section 3 of "An Act in relation to the establishment, acquisition, maintenance and operation of airports and landing fields by counties of less than 1,000,000 population and by such counties jointly with certain taxing districts located within or partly within such counties, and to provide for the financing thereof", approved July 22, 1943, as amended, shall not apply.
(c) The Joint Airport Commission shall have the authority to carry out any and all statutory powers and duties or other responsibilities vested in the corporate authorities of the parties to the Intergovernmental Agreement including, unless otherwise restricted by law, the power to enter into contracts and agreements with State and Federal Authorities in connection with establishment and operation of an airport and its facilities.
(d) The Intergovernmental Agreement executed under this Act shall provide for the manner of its termination and disposal of real and personal property and the proceeds of the disposal of real and personal property; provided, that the right of any party to the agreement to terminate the Intergovernmental Agreement shall be abrogated if any other party, acting separately, has entered into an agreement with the State or federal government or any other person for the expansion or capital improvement of the airport or its facilities which obligates such other party to continue to maintain and operate the airport and its facilities for the contracted period of years and termination shall not be effected until such time as the agreement between such party and the State or federal government or other person shall expire.
(Source: P.A. 81-1196.)

(620 ILCS 20/7) (from Ch. 15 1/2, par. 607)
Sec. 7. This Act takes effect upon its becoming a law.



620 ILCS 25/ - Airport Zoning Act.

(620 ILCS 25/1) (from Ch. 15 1/2, par. 48.1)
Sec. 1. Definitions.
For the purposes of this Act, the words, terms and phrases set forth in Sections 2 to 10, inclusive, shall have the meanings prescribed in such sections unless otherwise specifically defined, or unless another intention clearly appears, or the context otherwise requires.
(Source: Laws 1945, p. 317.)

(620 ILCS 25/2) (from Ch. 15 1/2, par. 48.2)
Sec. 2. "Airport" means any area of land or water, or both, designed and set aside for the landing and taking-off of aircraft and utilized or to be utilized in the interest of the public for such purposes. An airport is "publicly-owned" if the portion thereof used for the landing and taking-off of aircraft is owned, operated, controlled, leased to or leased by the United States, any agency or department thereof, this State, or any other State, or any municipality or other political subdivision of this State or any other State, or any other governmental body, public agency or other public corporation.
(Source: Laws 1945, p. 317.)

(620 ILCS 25/3) (from Ch. 15 1/2, par. 48.3)
Sec. 3. "Airport hazard" means any structure or tree or use of land which obstructs the airspace required for the flight of aircraft in landing or taking-off at an airport or is otherwise hazardous to such landing or taking-off of aircraft.
(Source: Laws 1945, p. 317.)

(620 ILCS 25/4) (from Ch. 15 1/2, par. 48.4)
Sec. 4. "Airport hazard area" means any area of land or water, or both, upon which an airport hazard might be established if not prevented as provided in this Act, including any such area which has been declared to be an "airport hazard area" by the Department in connection with any airport approach plan adopted by the Department.
(Source: P.A. 81-840.)

(620 ILCS 25/5) (from Ch. 15 1/2, par. 48.5)
Sec. 5. "Department" means the Division of Aeronautics of the Department of Transportation of this State.
(Source: P.A. 81-840.)

(620 ILCS 25/6) (from Ch. 15 1/2, par. 48.6)
Sec. 6. "Political subdivision" means any municipality, city, incorporated town, village, county, township, district or authority, or any combination of two or more thereof.
(Source: Laws 1945, p. 317.)

(620 ILCS 25/7) (from Ch. 15 1/2, par. 48.7)
Sec. 7. "Person" means any individual, firm, co-partnership, corporation, company, association, joint stock association, or body politic, including any trustee, receiver, assignee, or other similar representative thereof, and including this State and the Department.
(Source: P.A. 81-840.)

(620 ILCS 25/8) (from Ch. 15 1/2, par. 48.8)
Sec. 8. "State" or "this State" means the State of Illinois.
(Source: Laws 1945, p. 317.)

(620 ILCS 25/9) (from Ch. 15 1/2, par. 48.9)
Sec. 9. "Structure" means any object constructed or installed by man, including, but without limitation, buildings, towers, smoke-stacks, and overhead transmission lines.
(Source: Laws 1945, p. 317.)

(620 ILCS 25/10) (from Ch. 15 1/2, par. 48.10)
Sec. 10. "Tree" means any object of natural growth.
(Source: Laws 1945, p. 317.)

(620 ILCS 25/10.5)
Sec. 10.5. Effect of other laws. None of the following shall be construed to limit the authority created by this Act:
(A) Section 5-12001 of the Counties Code;
(B) Section 5-12001.1 of the Counties Code;
(C) Section 110-5 of the Township Code; and
(D) Section 11-13-1 of the Illinois Municipal Code.
(Source: P.A. 90-522, eff. 1-1-98.)

(620 ILCS 25/11) (from Ch. 15 1/2, par. 48.11)
Sec. 11. It is hereby found that an airport hazard endangers the lives and property of users of the airport and of occupants of land in its vicinity, and also, if of the obstruction type, in effect reduces the size of the area available for the landing, taking-off and maneuvering of aircraft, thus tending to destroy or impair the utility of the airport and the public investment therein. Accordingly, it is hereby declared: (a) that the creation or establishment of an airport hazard is a public nuisance and an injury to the community served by the airport in question; (b) that it is therefore necessary in the interest of the public health, public safety, and general welfare that the creation or establishment of airport hazards be prevented; and (c) that this should be accomplished, to the extent legally possible, by exercise of the police power, without compensation. It is further declared that both the prevention of the creation or establishment of airport hazards and the elimination, removal, alteration, mitigation, or marking and lighting of existing airport hazards are public purposes for which the State and its political subdivisions may raise and expend public funds and acquire land or property interests therein.
(Source: Laws 1945, p. 317.)

(620 ILCS 25/12) (from Ch. 15 1/2, par. 48.12)
Sec. 12. Preparation of airport approach plans.
The Department shall formulate, adopt and revise, when necessary, an airport approach plan for each publicly-owned airport in the State. Each such plan shall indicate the circumstances in which structures and trees are or would be airport hazards, the area within which measures for the protection of the airport's aerial approaches should be taken, and what the height limits and other objectives of such measures should be. In adopting or revising any such plan, the Department shall consider, among other things, the character of the flying operations expected to be conducted at the airport, the traffic pattern and regulations affecting flying operations at the airport, the nature of the terrain, the height of existing structures and trees above the level of the airport, and the possibility of lowering or removing existing obstructions, and the Department may obtain and consider the views of the agency of the Federal Government charged with the fostering of civil aeronautics, as to the aerial approaches necessary to safe flying operations at the airport.
(Source: Laws 1945, p. 317.)

(620 ILCS 25/13) (from Ch. 15 1/2, par. 48.13)
Sec. 13. Power to adopt airport zoning regulations.
In order to prevent the creation or establishment of airport hazards, every political subdivision having an airport hazard area wholly or partly within its territorial limits may adopt, administer, and enforce, under the police power and in the manner and upon the conditions hereinafter prescribed, airport zoning regulations for that part of such airport hazard area which is within its territorial limits or which extends not more than two miles beyond its territorial limits.
Every political subdivision which owns or controls an airport which is not located wholly or partly within its territorial limits may, in order to prevent the creation of airport hazards, adopt, administer, and enforce, under the police power and in the manner and upon the conditions hereinafter prescribed, airport zoning regulations for that part of such airport hazard area which extends not more than 2 miles from the boundaries of said airport and which regulations are related to the runways and facilities of such airport and shall not become effective until after such runways and facilities are installed or constructed; provided, however, that such zoning regulations shall not limit any existing use or require the reduction of the height of any existing structure without the owner's consent or the payment of just compensation for damages or loss resulting therefrom.
Such regulations may divide such area into zones, and, within such zones, specify the land uses permitted and regulate and restrict the height to which structures and trees may be erected or allowed to grow.
(Source: Laws 1951, p. 988.)

(620 ILCS 25/14) (from Ch. 15 1/2, par. 48.14)
Sec. 14. Cooperation of political subdivisions; Joint airport zoning board.
In each case where (a) an airport is owned, operated, controlled, leased to or leased by a political subdivision and any airport hazard area appertaining to such airport is located wholly or partly outside the territorial limits of said political subdivision, or (b) an airport hazard area is located wholly or partly within the territorial limits of two or more political subdivisions, whether or not the particular airport in connection with which such airport hazard area exists is owned, operated, controlled, leased to or leased by one or more of such political subdivisions, all the political subdivisions involved, including the political subdivision which is the owner, operator, controller, lessee or lessor of such airport, may, by ordinance or resolution duly adopted, create a joint airport zoning board, which board shall have the same power to adopt, administer and enforce airport zoning regulations applicable to the airport hazard area in question, as that vested by Section 13 in the political subdivision or political subdivisions within which such area is wholly or partly located. Each such joint board shall have as members two representatives appointed by the governing body of each political subdivision participating in its creation and in addition, another member to be chairman, elected by a majority of the members so appointed.
(Source: Laws 1945, p. 317.)

(620 ILCS 25/15) (from Ch. 15 1/2, par. 48.15)
Sec. 15. Incorporation within comprehensive zoning regulations.
In the event that a political subdivision has adopted, or hereafter adopts, a comprehensive zoning ordinance regulating, among other things, the height of buildings, any airport zoning regulations applicable to the same area or portion thereof, may be incorporated in and made a part of such comprehensive zoning regulations, and be administered and enforced in connection therewith.
(Source: Laws 1945, p. 317.)

(620 ILCS 25/16) (from Ch. 15 1/2, par. 48.16)
Sec. 16. Airport zoning regulations to effectuate airport approach plans.
Every airport zoning regulation for an airport hazard area existing in connection with a publicly-owned airport shall be designed to effectuate the Department's airport approach plan, as amended by it, whenever necessary, for such publicly-owned airport. Upon complaint filed with the Department, including a complaint upon the Department's own motion, and after notice and opportunity to be heard, in the manner provided by "An Act relating to aeronautics and repealing a certain act herein named", enacted by the 64th General Assembly, if the Department determines that any such airport zoning regulation, in whole or in part, is substantially inconsistent with the airport approach plan of the Department, as amended by it, whenever necessary, it shall declare such airport zoning regulation to be void, in whole or as to any separable part thereof, as may be appropriate, and the whole or such separable part of such airport zoning regulation as was declared by the Department to be void shall thereafter be deemed to be void.
(Source: Laws 1945, p. 317.)

(620 ILCS 25/17) (from Ch. 15 1/2, par. 48.17)
Sec. 17. Power of the Department to adopt airport zoning regulations.
In each case when an airport hazard area exists in connection with a publicly-owned airport, the Department, on behalf of this State, shall upon request of the political subdivision or subdivisions owning or operating such airport adopt, administer, and enforce, under the police power and in the manner and upon the conditions hereinafter prescribed, airport zoning regulations for such airport hazard area, which regulations may divide such area into zones, and, within such zones, specify the land uses permitted and regulate and restrict the height to which structures and trees may be erected or allowed to grow.
(Source: Laws 1961, p. 2907.)

(620 ILCS 25/18) (from Ch. 15 1/2, par. 48.18)
Sec. 18. Conflict with other zoning regulations.
In the event of conflict between any airport zoning regulations adopted under this Act and any other regulations applicable to the same area, whether the conflict be with respect to the height of structures or trees, the use of land, or any other matter, and whether such other regulations were adopted by the political subdivision which adopted the airport zoning regulations or by some other political subdivision, or by the Department, the more stringent limitation or requirement shall govern and prevail.
(Source: Laws 1945, p. 317.)

(620 ILCS 25/19) (from Ch. 15 1/2, par. 48.19)
Sec. 19. Notice and hearing for adoption of zoning regulations. No airport zoning regulations shall be adopted, amended, or changed under this Act except by action of the Department, or by action of the legislative body of the political subdivision in question, or by action of the joint board provided for in Section 14, after a public hearing in relation thereto, at which parties in interest and citizens shall have an opportunity to be heard. Notice of the hearing shall be published at least once not more than 30 nor less than 15 days before the hearing in a newspaper of general circulation in the political subdivision or subdivisions in which is located, wholly or partly, the airport hazard area to be zoned or, if no newspaper is generally circulated in any such political subdivision, then in a newspaper of general circulation in the county in which such political subdivision is located.
(Source: P.A. 90-655, eff. 7-30-98.)

(620 ILCS 25/20) (from Ch. 15 1/2, par. 48.20)
Sec. 20. Airport zoning commission.
Prior to the adoption of any initial airport zoning regulations under this Act, except when such zoning is prescribed by the Department, under Section 17, the governing body of the political subdivision or the joint airport zoning board which is empowered to adopt such airport zoning regulations shall appoint a commission of 2 or more persons to be known as the airport zoning commission, to consider and recommend the airport zoning regulations proposed for initial adoption. Such commission shall make a preliminary report and hold one or more public hearings as it may find necessary thereon before submitting its final report, and the governing body of the political subdivision or the joint airport zoning board shall not adopt an ordinance or resolution making or providing initial airport zoning regulations or take other action in respect thereto until it has received the final report of such commission. Upon receipt of such final report said governing body or joint airport zoning board may without further public hearing adopt an ordinance or resolution providing for and making the initial airport zoning regulations recommended by such final report. In the event said governing body or board does not concur in the recommendations of such final report, it may conduct further public hearings thereon and upon any proposed amendment or change in the regulations thereby recommended, and, after said public hearing may reject such report or adopt an ordinance or resolution placing into effect the regulations as recommended by said commission or as amended or changed by said governing body or board after such public hearing. Where a city plan commission or comprehensive zoning commission already exists, it may be appointed as the initial airport zoning commission. Said ordinance or resolution may be amended, changed or revised after adoption by such governing body or board after it shall have conducted a public hearing upon any proposed amendment, change or revision. Public notice shall be given of all public hearings referred to in this section as is provided in the case of public hearings under Section 19.
(Source: Laws 1951, p. 988.)

(620 ILCS 25/21) (from Ch. 15 1/2, par. 48.21)
Sec. 21. Reasonableness of airport zoning requirements.
All airport zoning regulations adopted under this Act shall be reasonable and none shall impose any requirement or restriction which is not reasonably necessary to effectuate the purposes of this Act. In determining what regulations it may adopt, the Department, and each political subdivision and joint airport zoning board shall consider, among other things, the character of the flying operations expected to be conducted at the airport, the traffic pattern and regulations affecting flying operations at the airport, the nature of the terrain within the airport hazard area, the character of the neighborhood, and the uses to which the property to be zoned is put and adaptable; provided, however, that no airport zoning regulation shall be adopted limiting the height or location of structures usually and customarily employed in connection with public utility operations without the concurrence of the Illinois Commerce Commission.
(Source: Laws 1949, p. 328.)

(620 ILCS 25/22) (from Ch. 15 1/2, par. 48.22)
Sec. 22. Non-conforming uses.
No airport zoning regulations adopted under this Act shall require the removal, lowering, or other change or alteration of any structure or tree not conforming to the regulations when adopted or amended, or otherwise interfere with the continuance of any non-conforming use, except as provided in Sections 23 and 25.
(Source: Laws 1945, p. 317.)

(620 ILCS 25/23) (from Ch. 15 1/2, par. 48.23)
Sec. 23. Permits. Any airport zoning regulations adopted under this Act may require that a permit be obtained before any new structure or use may be constructed or established and before any existing use or structure may be substantially changed or substantially altered or repaired. In any event, however, all such regulations shall provide that before any non-conforming structure or tree may be replaced, substantially altered or repaired, rebuilt, allowed to grow higher, or replanted, a permit must be secured from the Department or the administrative agency, as the case may be, authorized to administer and enforce the regulations, authorizing such replacement, change or repair. No permit shall be granted that would allow the establishment or creation of an airport hazard or permit a non-conforming structure or tree or non-conforming use to be made or become higher or become a greater hazard to air navigation than it was when the applicable regulation was adopted or than it is when the application for a permit is made. Whenever the Department or administrative agency, as the case may be, determines that a non-conforming use or non-conforming structure or tree has been abandoned or more than 80 percent torn down, destroyed, deteriorated, or decayed: (a) no permit shall be granted that would allow such structure or tree to exceed the applicable height limit or otherwise deviate from the zoning regulations; and (b) whether application is made for a permit under this section or not, the Department or agency, as the case may be, may by appropriate action compel the owner of the non-conforming structure or tree, at his own expense, to lower, remove, reconstruct, or equip such object as may be necessary to conform to the regulations. If the owner of the non-conforming structure or tree shall neglect or refuse to comply with such order for 10 days after notice thereof, the Department or agency, as the case may be, may proceed to have the object so lowered, removed, reconstructed, or equipped and shall have a lien, upon behalf of the State or the political subdivision, as the case may be, upon the land whereon it is or was located, in the amount of the cost and expense thereof. Such lien may be enforced by the Department, on behalf of the State, or by such political subdivision, as the case may be, by an action for the enforcement thereof, as in the case of other liens. Except as provided herein, applications for permits shall be granted.
(Source: P.A. 83-345.)

(620 ILCS 25/24) (from Ch. 15 1/2, par. 48.24)
Sec. 24. Variances.
Any person desiring to erect any structure, or increase the height of any structure, or permit the growth of any tree, or otherwise use his property in violation of airport zoning regulations adopted under this Act, may apply to the Department, when it has prescribed said regulations, and in other cases, to the Board of Appeals, for a variance from the zoning regulations in question. Such variances shall be allowed where a literal application or enforcement of the regulations would result in practical difficulty or unnecessary hardship and the relief granted would not be contrary to the public interest but do substantial justice and be in accordance with the spirit of the regulations and this Act; Provided, That any variance may be allowed subject to any reasonable conditions that the Department or the Board of Appeals, as the case may be, may deem necessary to effectuate the purposes of this Act. Nothing in this section authorizes the allowance of any variation which will conflict with any zoning ordinance or regulation of any political subdivision, except such as is adopted exclusively for airport zoning.
(Source: Laws 1945, p. 317.)

(620 ILCS 25/25) (from Ch. 15 1/2, par. 48.25)
Sec. 25. Hazard marking and lighting.
In granting any permit under Section 23 or variance under Section 24, the Department or any administrative agency or Board of Appeals may, if it deems such action advisable to effectuate the purposes of this Act and reasonable in the circumstances, so condition such permit or variance as to require the owner of the structure or tree in question to permit the State or the political subdivision, as the case may be, at its own expense, to install, operate, and maintain thereon such markers and lights as may be necessary to indicate to flyers the presence of an airport hazard.
(Source: Laws 1945, p. 317.)

(620 ILCS 25/26) (from Ch. 15 1/2, par. 48.26)
Sec. 26. Administration of airport zoning regulations.
All airport zoning regulations adopted under this Act, except those adopted by the Department under Section 17, shall provide for the administration and enforcement of such regulations by an administrative agency which may be an agency created by such regulations or any board or governing body or other existing agency of any political subdivision adopting the regulations or of one of the political subdivisions which participated in the creation of the joint airport zoning board adopting the regulations, if satisfactory to that political subdivision; but in no case shall such administrative agency be or include any member of the Board of Appeals. The duties of any administrative agency designated pursuant to this Act shall include that of hearing and deciding all permits under Section 23 but such agency shall not have or exercise any of the powers herein granted to the Board of Appeals.
When the Department adopts airport zoning regulations under Section 17, it shall administer and enforce such regulations, and shall have and shall exercise, to such extent as may be practicable, under rules, rulings, regulations, orders and decisions issued by it in connection therewith, such powers as are granted to and may be exercised by any Board of Appeals which shall be established under any airport zoning regulations adopted by any political subdivision, pursuant to Sections 24, 25 and 27 of this Act.
(Source: Laws 1951, p. 988.)

(620 ILCS 25/27) (from Ch. 15 1/2, par. 48.27)
Sec. 27. Board of Appeals-Powers.
All airport zoning regulations adopted under this Act, except those adopted by the Department under Section 17, shall provide for a Board of Appeals to have and exercise the following powers:
(a) To hear and decide appeals from any order, requirement, decision, or determination made by the administrative agency in the enforcement of the airport zoning regulations, as provided in Section 29.
(b) To hear and decide any special exceptions to the terms of the airport zoning regulations upon which such Board may be required to pass under such regulations.
(c) To hear and decide specific variances under Section 24.
(Source: Laws 1945, p. 317.)

(620 ILCS 25/28) (from Ch. 15 1/2, par. 48.28)
Sec. 28. Board of Appeals-Organization and procedure.
Where a zoning board of appeals already exists, it may be appointed as the Board of Appeals under this Act. Otherwise, the Board of Appeals shall consist of five members, each to be appointed for a term of three years and until his successor is appointed and qualified, one of whom shall be designated Chairman and one of whom shall be designated Vice-Chairman, which appointments shall be made by the governing body of the political subdivision adopting the regulations, or by the joint airport zoning board adopting the regulations, as the case may be; and said members shall be removable by the appointing body for cause, upon written charges and after notice and opportunity for public hearing before the appointing body.
The vote of a majority of the members of the Board of Appeals shall be sufficient for all purposes, including the reversal of any order, requirement, decision, or determination of the administrative agency, or a decision in favor of the applicant on any matter upon which it is required to pass under the airport zoning regulations, or to effect any variation in such regulations.
The Board shall adopt rules concerning its organization, procedure and other authorized matters, consistent with the provisions of this Act, and in accordance with the provisions of the ordinance or resolution by which it was created. Meetings of the Board shall be held at the call of the chairman and at such other times as the Board may determine. The Chairman, or in his absence the vice-chairman, may administer oaths or affirmations and issue subpoenas to compel the attendance of witnesses. All hearings of the Board shall be public. The Board shall keep minutes of its proceedings, showing the vote of each member upon each question, or, if absent or failing to vote, indicating such fact, and shall keep records of its examinations and other official actions, all of which shall immediately be filed in the office of the Board and shall be a public record.
(Source: Laws 1945, p. 317.)

(620 ILCS 25/29) (from Ch. 15 1/2, par. 48.29)
Sec. 29. Appeals.
In cases where airport zoning regulations are adopted by a political subdivision or joint airport zoning board under either Sections 13, 14 or 15, any person, including the Department on behalf of the State, aggrieved by any decision of an administrative agency made in its administration of airport zoning regulations adopted under this Act, or any governing body of a political subdivision, or any joint airport zoning board, which is of the opinion that a decision of such an administrative agency is an improper application of airport zoning regulations of concern to such governing body or board, may appeal to the Board of Appeals authorized to hear and decide appeals from the decisions of such administrative agency.
All appeals taken under this Section must be taken within a reasonable time, as provided by the rules of the Board, by filing with the agency from which the appeal is taken and with the Board, a notice of appeal specifying the grounds thereof. The agency from which the appeal is taken shall forthwith transmit to the Board all the papers constituting the record upon which the action appealed from was taken.
An appeal shall stay all proceedings in furtherance of the action appealed from, unless the agency from which the appeal is taken certifies to the Board, after the notice of appeal has been filed with it, that by reason of the facts stated in the certificate a stay would, in its opinion, cause imminent peril to life or property. In such cases, proceedings shall not be stayed otherwise than by order of the Board on notice to the agency from which the appeal is taken and on due cause shown.
The Board shall fix a reasonable time for the hearing of appeals, give public notice and due notice to the parties in interest, and decide the same within a reasonable time. Upon the hearing any party may appear in person or by agent or by attorney.
The Board may, in conformity with the provisions of this Act, reverse or affirm, wholly or partly, or modify, the order, requirement, decision, or determination appealed from and may make such order, requirement, decision, or determination as ought to be made, and to that end shall have all the powers of the administrative agency from which the appeal is taken.
In all cases in which the Department has adopted airport zoning regulations under Section 17, any person, other than the Department, aggrieved by any decision of the Department made in the administration of such airport zoning regulation, or any governing body of a political subdivision, or any joint airport zoning board, which is of the opinion that a decision of the Department is an improper application of airport zoning regulations of concern to such governing body or board, may apply to the Department to reverse, wholly or partly, or modify, or otherwise change, abrogate or rescind any such decision, pursuant to rules, rulings, regulations, orders and decisions in connection therewith which may be prescribed by the Department. To the extent practicable, the procedure prescribed in this Section for proceedings before Boards of Appeal shall govern applications to the Department to reverse, wholly or partly, or modify, or otherwise amend, change, abrogate or rescind any such decision.
(Source: Laws 1945, p. 317.)

(620 ILCS 25/30a) (from Ch. 15 1/2, par. 48.30a)
Sec. 30a. Administrative Review Law. Judicial review proceedings under this Act shall be governed by the Administrative Review Law, as the same may be amended or supplemented.
(Source: P.A. 82-783.)

(620 ILCS 25/33) (from Ch. 15 1/2, par. 48.33)
Sec. 33. Acquisition of air rights.
In any case in which: (1) it is desired to remove, lower, or otherwise terminate a non-conforming structure or use; or (2) the approach protection necessary cannot, because of constitutional limitations, be provided by airport zoning regulations under this Act; or (3) it appears advisable that the necessary approach protection be provided by acquisition of property rights rather than by airport zoning regulations, the Department, on behalf of and in the name of the State, within the limitation of available appropriations, or each political subdivision within which the property or non-conforming use is wholly or partly located or the political subdivision owning, operating, controlling or which is lessee or lessor of the airport or is served by it may acquire, by purchase, grant, or condemnation in the manner provided by the law under which the Department, on behalf of and in the name of the State, or political subdivisions are authorized to acquire real property for public purposes, such air right, avigation easement, or other estate or interest in the property or non-conforming structure or use in question as may be necessary to effectuate the purposes of this Act.
(Source: Laws 1945, p. 317.)

(620 ILCS 25/33.5)
Sec. 33.5. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(620 ILCS 25/34) (from Ch. 15 1/2, par. 48.34)
Sec. 34. Enforcement and remedies. Any person, other than the Department, its officers and employees while acting in their official capacities, who shall violate this Act or any regulations, orders, or rulings promulgated or made pursuant to this Act, shall be guilty of a petty offense, and each day a violation continues to exist after notice shall constitute a separate offense. In addition, the Department or political subdivision or joint airport zoning board adopting airport zoning regulations under this Act may institute in the circuit court of any county in which the airport hazard area is located, in whole or in part, in connection with which such airport zoning regulations were adopted, an action to prevent, restrain, correct or abate any violation of this Act, or of airport zoning regulations adopted under this Act, or of any order or ruling made in connection with their administration or enforcement, and the court shall adjudge to the plaintiff such relief, by way of injunction (which may be mandatory) or otherwise, as may be proper under all the facts and circumstances of the case, in order fully to effectuate the purposes of this Act and of the regulations adopted and orders and rulings made pursuant thereto.
(Source: P.A. 81-1509.)

(620 ILCS 25/35) (from Ch. 15 1/2, par. 48.35)
Sec. 35. Separability.
If any provision of this Act or the application thereof to any person or circumstances is held invalid, such invalidity shall not affect the provisions or applications of the Act which can be given effect without the invalid provision or application, and to this end the provisions of this Act are declared to be severable.
(Source: Laws 1945, p. 317.)

(620 ILCS 25/36) (from Ch. 15 1/2, par. 48.36)
Sec. 36. Repeal; effect on prior offenses or plans.
"An Act to empower and direct the Illinois Aeronautics Commission to prepare airport approach plans for publicly-owned airports; to empower and direct municipalities and other political subdivisions to promulgate, administer, and enforce airport zoning regulations limiting the height of structures and objects of natural growth, and otherwise regulating the use of property, in the vicinity of such airports; to authorize the acquisition, by purchase, grant, or condemnation, of air rights and other interests in land; and to provide penalties and remedies for violations of this act or of any ordinance, resolution or regulation made under the authority conferred thereby," filed July 29, 1941, and all other acts or parts of acts which are inconsistent with the provisions of this Act, are hereby repealed; provided, however, that the provisions for repeal in this section shall not in any way:
(a) Affect any offense committed, an act done, a penalty, punishment or forfeiture incurred, or a claim, right, power or remedy accrued, under "An Act to empower and direct the Illinois Aeronautics Commission to prepare airport approach plans for publicly-owned airports; to empower and direct municipalities and other political subdivisions to promulgate, administer, and enforce airport zoning regulations limiting the height of structures and objects of natural growth, and otherwise regulating the use of property, in the vicinity of such airports; to authorize the acquisition, by purchase, grant, or condemnation, of air rights and other interests in land; and to provide penalties and remedies for violations of this act or of any ordinance, resolution or regulation made under the authority conferred thereby", filed July 28, 1941;
(b) Invalidate or change any airport approach plans, any airport zoning regulations, any permits or variances granted, any action, matter or proceeding by or on behalf of, or before, the Illinois Aeronautics Commission, any municipality, county or other political subdivision, any administrative agency or any Board of Appeals, or any other officer, department, board or bureau, or any petition filed with, or any action or proceedings instituted before, any court, or any air right, easement, or other estate or interest in property acquired, by whatever means, by any of the foregoing, under and pursuant to the provisions of "An Act to empower and direct the Illinois Aeronautics Commission to prepare airport approach plans for publicly-owned airports; to empower and direct municipalities and other political subdivisions to promulgate, administer, and enforce airport zoning regulations limiting the height of structures and objects of natural growth, and otherwise regulating the use of property, in the vicinity of such airports; to authorize the acquisition, by purchase, grant, or condemnation, of air rights and other interests in land; and to provide penalties and remedies for violations of this act or of any ordinance, resolution or regulation made under the authority conferred thereby", filed July 28, 1941; provided, however, that the status thereof may be changed, after the effective date of this Act, under and pursuant to the provisions of this Act.
(Source: Laws 1945, p. 317.)

(620 ILCS 25/37) (from Ch. 15 1/2, par. 48.37)
Sec. 37. Short title.
This Act shall be known and may be cited as the "Airport Zoning Act".
(Source: Laws 1945, p. 317.)



620 ILCS 30/ - Zoning to Eliminate Airport Hazards Act.

(620 ILCS 30/0.01) (from Ch. 15 1/2, par. 48.100)
Sec. 0.01. Short title. This Act may be cited as the Zoning to Eliminate Airport Hazards Act.
(Source: P.A. 86-1324.)

(620 ILCS 30/1) (from Ch. 15 1/2, par. 48.101)
Sec. 1. The safety, health, welfare and protection of persons and property in the air and on the ground and of the maintenance of electronic communications within this State require that the navigable airspace overlying the State and the approaches to and the air traffic pattern area of any public airport in this State be maintained in a reasonably unobstructed condition for the safe flight of aircraft. To that end, the location, height and identification of structures and the use of land thereto related are regulated.
(Source: Laws 1961, p. 2904.)

(620 ILCS 30/2) (from Ch. 15 1/2, par. 48.102)
Sec. 2. As used in this act, unless the context otherwise requires:
"Approved Airport" means any publicly owned or operated area of land or water, or both, designed and set aside for the taking off and landing of aircraft and utilized or to be utilized in the interest of the public for such purposes and approved as such by the Department;
"Department" means the Division of Aeronautics of the Department of Transportation of the State of Illinois.
"Permit" means a permit issued by the Department under the provisions of this act;
"Person" means any individual, firm, trustee, receiver, partnership, association, business or non-profit corporation, religious corporation, municipal corporation or body politic;
"Structure" means any object constructed or installed by man, including, but without limitation to, buildings, towers, smokestacks and overhead transmission lines.
(Source: P.A. 81-840.)

(620 ILCS 30/3) (from Ch. 15 1/2, par. 48.103)
Sec. 3. Until a permit therefor has been issued by the Department, no person shall erect, add to the height of or replace any structure contravening the provisions of subpart (c) of Part 77 of the Federal Aviation Regulations, as adopted February 3, 1965 and as currently revised, and as applied to any existing or planned facility or use on file with the Department at the time the application for permit is received.
In any instance where permission of or submission to the federal government or some Department thereof is required for the erection of a structure, the Department shall not issue a permit for the erection thereof until evidence of such permission or submission is shown.
(Source: P.A. 78-437.)

(620 ILCS 30/4) (from Ch. 15 1/2, par. 48.104)
Sec. 4. It is not necessary that ownership of, option for, or other possessory right to a specific location site be held by the applicant before application for a permit is filed with the Department but any permit granted by the Department shall, among other things, state the location, either specifically or within a definite area, and also the maximum height allowed for the structure.
(Source: Laws 1961, p. 2904.)

(620 ILCS 30/5) (from Ch. 15 1/2, par. 48.105)
Sec. 5. Every permit granted shall also specify what, if any, obstruction markers, markings, lighting or other visual or aural identification shall be installed on or in the vicinity of the structure. Such identification characteristics required shall conform to federal laws and regulations where applicable; however, a higher standard of identification may be required under this Act.
(Source: Laws 1961, p. 2904.)

(620 ILCS 30/6) (from Ch. 15 1/2, par. 48.106)
Sec. 6. Upon receiving an application for a permit, the Department shall make such investigation as may be necessary to process the application properly under this Act. Such investigation shall be conducted so as to determine, in the opinion of the Department, a location and height for a structure for the particular purpose proposed in the location proposed as will best serve the safety, health and welfare of persons and property in the area and on the ground and other technical and economical factors involved; provided, however, when the facilities or structures proposed are those of a public utility, no determination, ruling or order of the Department shall be valid or binding on such public utility without, in each such case, the concurrence of the Illinois Commerce Commission.
If, upon such investigation, the Department determines that a permit should not issue or that the height or location should be other than as applied for, the Department shall thereupon notify the applicant in writing of its determination. Such notification may be served by delivering it personally to the applicant or by sending it by first class mail to the applicant at the address specified in the application. Such determination shall become final 20 days after notification thereof is served unless the applicant, within such 20-day period, requests in writing that a hearing be held before the Department with reference to the application. All such hearings shall be open to the public. Any person interested may appear and be heard either in person or by counsel and may present such evidence and testimony as may be pertinent.
(Source: Laws 1961, p. 2904.)

(620 ILCS 30/7) (from Ch. 15 1/2, par. 48.107)
Sec. 7. In any instance where the Department learns or has reasonable grounds to believe that any person is erecting or adding to a structure that would be subject to the provisions of this Act but concerning which no application for a permit has been filed, it may on its own motion issue an order to such person to appear before the Department and show cause why an application for a permit to erect or add to the structure need not be obtained. A date for a hearing thereon shall be set out in such order.
(Source: Laws 1961, p. 2904.)

(620 ILCS 30/8) (from Ch. 15 1/2, par. 48.108)
Sec. 8. The conduct of such hearings and any procedures subsequent thereto shall be governed as nearly as possible by the provisions of the "Illinois Aeronautics Act".
(Source: Laws 1961, p. 2904.)

(620 ILCS 30/9) (from Ch. 15 1/2, par. 48.109)
Sec. 9. In addition to any other remedy, the Department may institute in the circuit court an action to prevent, restrain, correct or abate any violation of the provisions of the Act or of any rules, regulations or orders of the Department issued pursuant thereto. The court may grant such relief, by way of injunction (which may be mandatory) or otherwise, as may be necessary under this Act and the rules, regulations and orders of the Department issued pursuant thereto.
(Source: P.A. 79-1361.)

(620 ILCS 30/10) (from Ch. 15 1/2, par. 48.110)
Sec. 10. The Department shall adopt and promulgate, and may from time to time amend or rescind, rules and regulations for the administration of this Act. Such rules and regulations and changes therein shall become effective as provided in "An Act concerning administrative rules", approved June 14, 1951, as amended from time to time, and may be published and distributed at the Department's expense. The Department shall prescribe and furnish forms necessary for the administration of this Act.
(Source: Laws 1961, p. 2904.)

(620 ILCS 30/11) (from Ch. 15 1/2, par. 48.111)
Sec. 11. This Act shall not apply in any instance where the proposed erection, addition to or replacement of a structure is located in an area for which airport approach regulations are effective under "An Act relating to airport zoning", approved July 17, 1945, as amended from time to time.
This Act shall not be construed to require any change in height or location of any structure in existence or in the process of construction on the effective date of this Act.
(Source: Laws 1961, p. 2904.)

(620 ILCS 30/12) (from Ch. 15 1/2, par. 48.112)
Sec. 12.
Whoever violates or fails to comply with the provisions of this Act is guilty of a petty offense. Each day's continuance of a violation of this Act shall be deemed a separate and distinct offense.
(Source: P.A. 77-2314.)



620 ILCS 35/ - Permanent Noise Monitoring Act.

(620 ILCS 35/1) (from Ch. 15 1/2, par. 751)
Sec. 1. Short title. This Act may be cited as the Permanent Noise Monitoring Act.
(Source: P.A. 87-808.)

(620 ILCS 35/5) (from Ch. 15 1/2, par. 755)
Sec. 5. Definitions. As used in this Act:
(a) "Airport" means an airport, as defined in Section 6 of the Illinois Aeronautics Act, that has more than 500,000 aircraft operations (take-offs and landings) per year.
(a-1) "Airport sponsor" means any municipality, as defined in Section 20 of the Illinois Aeronautics Act, that can own and operate an airport.
(a-3) "Annual community noise equivalent level" or "annual CNEL" means the average sound level (on an energy basis), in decibels, of the daily community noise equivalent level over a 12-month period. The annual CNEL is calculated by the following:

continuous 12-month period; and

(2) SIGMA means summation.
When the annual CNEL is approximated by measurements on a statistical basis, the number 365 is replaced by the number of days for which measurements are obtained.
(a-5) "Daily community noise equivalent level" or "CNEL" means the 24-hour day average sound level, in decibels, adjusted to an equivalent level to account for the lower tolerance of people to noise during evening and night time periods relative to the daytime period. The daily community noise equivalent level is calculated from the hourly noise levels by the following:

7:00 a.m. through 6:59 p.m.;

(2) HNLE means the hourly noise levels for the period

7:00 p.m. through 9:59 p.m.;

(3) HNLN means the hourly noise levels for the period

10:00 p.m. through 6:59 a.m.; and

(4) SIGMA means summation.
(a-8) "Noise exposure level" means the level, in decibels, of the time-integrated A-weighted squared sound pressure for a stated time interval or event, based on the reference pressure of 20 micronewtons per square meter and reference duration of one second.
(a-9) "Noise level" means the sound level measure, in decibels, of an A-weighted sound pressure level as measured using the slow dynamic characteristic for sound level meters specified in American National Standard Specification for Sound Level Meters (ANSI S1.4-1983 as revised by ANSI S1.4A-1985), which is hereby incorporated by reference. The A-weighting characteristic modifies the frequency response of the measuring instrument to account approximately for the frequency characteristics of the human ear. The reference pressure is 20 micronewtons/square meter (2 x 10-4 microbar).
(b) "Permanent noise monitoring system" or "system" means a system that includes at least:
(1) automated noise monitors capable of recording

noise levels 24 hours per day 365 days per year; and

(2) computer equipment sufficient to process the data

from each noise monitor so that permanent noise monitoring reports in accordance with Section 15 of this Act can be generated.

(c) "Division" means the Division of Aeronautics of the Illinois Department of Transportation.
(d) (Blank).
(Source: P.A. 99-202, eff. 1-1-16.)

(620 ILCS 35/10) (from Ch. 15 1/2, par. 760)
Sec. 10. Establishment of permanent noise monitoring systems.
(a) No later than December 31, 2008, each airport shall have an operable permanent noise monitoring system. The system shall be operated by the airport sponsor. The airport sponsor shall be responsible for the construction or the design and construction of any system not constructed or designed and constructed as of the effective date of this amendatory Act of the 96th General Assembly. The cost of the systems and of the permanent noise monitoring reports under Section 15 of this Act shall be borne by the airport sponsor.
(b) On or before June 30, 2018 each airport shall upgrade its permanent noise monitoring system to be capable of producing the data necessary to meet the requirements of this Act enacted in Public Act 99-202. On June 30, 2018 and thereafter an airport's permanent noise monitoring report and noise contour maps shall be produced using the criteria in this Act enacted in Public Act 99-202.
(Source: P.A. 100-165, eff. 8-18-17.)

(620 ILCS 35/15) (from Ch. 15 1/2, par. 765)
Sec. 15. Permanent noise monitoring reports. Beginning in 1993 and through 2008, the Division shall, on June 30th and December 31st of each year, prepare a permanent noise monitoring report and make the report available to the public. Beginning in 2009, the airport sponsor shall, on June 30th and December 31st of each year, prepare a permanent noise monitoring report and make the report available to the public. Copies of the report shall be submitted to: the Office of the Governor; the Office of the President of the Senate; the Office of the Senate Minority Leader; the Office of the Speaker of the House; the Office of the House Minority Leader; the United States Environmental Protection Agency, Region V; and the Illinois Environmental Protection Agency. Beginning in 2009, a copy of the report shall also be submitted to the division. The permanent noise monitoring report shall contain all of the following:
(a) Copies of the actual data collected by each permanent noise monitor in the system.
(b) A summary of the data collected by each permanent noise monitor in the system, showing the data organized by:
(1) day of the week;
(2) time of day;
(3) week of the year;
(4) type of aircraft; and
(5) the single highest noise event recorded at each

monitor.

(c) Noise contour maps showing the 65 annual CNEL, 70 annual CNEL and 75 annual CNEL zones around the airport.
(d) Noise contour maps showing the 65 decibel (dBA), 70 dBA, and 75 dBA zones around the airport for:
(1) 7:00 a.m. through 6:59 p.m.;
(1.5) 7:00 p.m. through 9:59 p.m.;
(2) 10:00 p.m. through 6:59 a.m.; and
(3) types of aircraft.
(e) The noise contour maps produced under subsections (c) and (d) shall also indicate:
(1) residential areas (single and multi-family);
(2) schools;
(3) hospitals and nursing homes;
(4) recreational areas, including but not limited to

parks and forest preserves;

(5) commercial areas;
(6) industrial areas;
(7) the boundary of the airport;
(8) the number of residences (single and

multi-family) within each contour;

(9) the number of residents within each contour;
(10) the number of schools within each contour; and
(11) the number of school students within each

contour.

(f) Through 2008, a certification by the Division that the system was in proper working order during the period or, if it was not, a specific description of any and all problems with the System during the period.
(g) Beginning in 2009, a certification by the airport sponsor that the system was in proper working order during the period or, if it was not, a specific description of any and all problems with the system during the period.
(Source: P.A. 99-202, eff. 1-1-16.)

(620 ILCS 35/20) (from Ch. 15 1/2, par. 770)
Sec. 20. This Act takes effect upon becoming law.
(Source: P.A. 87-808.)



620 ILCS 40/ - General County Airport and Landing Field Act.

(620 ILCS 40/0.01) (from Ch. 15 1/2, par. 68.90)
Sec. 0.01. Short title. This Act may be cited as the General County Airport and Landing Field Act.
(Source: P.A. 86-1324.)

(620 ILCS 40/1) (from Ch. 15 1/2, par. 69)
Sec. 1.
Every county has the power to locate, establish, acquire, own, construct, manage, maintain and operate, develop, expand, extend and improve airports, landing fields, or airport facilities within its boundaries or within or upon any land adjacent thereto, together with all land, appurtenances, and easements, necessary or useful in connection therewith. Such power includes every kind of structure.
No land may be used for the expansion of airport landing fields until it has been zoned for airport purposes by the county or municipality having the zoning power over such land, as the case may be.
(Source: P.A. 78-720.)

(620 ILCS 40/2) (from Ch. 15 1/2, par. 70)
Sec. 2. Every county has the power for airport, landing field or airport facilities purposes: (1) to acquire by dedication, gift, lease, contract, purchase, or condemnation under power of eminent domain within its boundaries or adjacent thereto, land in fee simple, rights in and over land, easements upon, over or across land, tangible and intangible personal property, and all property and rights necessary or proper; (2) to use any property now or hereafter owned by the county; (3) to appropriate money; (4) to levy and collect taxes; (5) to borrow money and issue bonds on the credit of the county; and (6) to be responsible for and have jurisdiction over all public roads and streets within the boundaries of any county airport, landing field or airport facility. The county has the same powers and duties with respect to such roads, as township highway commissioners, county boards, and city and village officers have over public roads and streets within their respective jurisdictions.
(Source: P.A. 76-1875.)

(620 ILCS 40/2.5)
Sec. 2.5. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(620 ILCS 40/3) (from Ch. 15 1/2, par. 71)
Sec. 3. In all cases where property or rights are acquired or sought to be acquired by condemnation, the procedure shall be, as nearly as may be, like that provided for the exercise of the right of eminent domain under the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(620 ILCS 40/4) (from Ch. 15 1/2, par. 72)
Sec. 4. All land and appurtenances thereto, acquired, owned, leased or occupied by a county for any purpose specified in Section 1 of this Act are acquired, owned, leased, or occupied for a public purpose.
(Source: Laws 1941, vol. 1, p. 463.)

(620 ILCS 40/5) (from Ch. 15 1/2, par. 73)
Sec. 5. The county board of every county has the power to establish, maintain, extend and improve roadways and approaches by land, water or air to any airport and to contract or otherwise provide, by condemnation if necessary, for the removal of any airport hazard or the removal or relocation of all private structures, railways, mains, pipes, conduits, wires, poles, and all other facilities and equipment which may interfere with the location, expansion, development, or improvement of airports or with the safe approach thereto or take off therefrom by aircraft, and to pay the cost of removal or relocation; and, to adopt, administer and enforce airport zoning regulations for and within the county and within any territory outside the county which extends not more than 2 miles beyond the boundaries of any Airport under the County Board's control, and to make all reasonable rules and regulations for air traffic and airport or landing field conduct, and for the management and control of such an airport or landing field and other air navigation facilities and property under the county board's control. These rules and regulations shall not be in conflict with the laws of this State, or the laws or regulations of the United States, or the regulations of the Illinois Commerce Commission or the Department of Transportation of this State.
(Source: P.A. 81-840.)

(620 ILCS 40/6) (from Ch. 15 1/2, par. 74)
Sec. 6. The county board of every county has the power (1) to lease all or any part of such an airport, landing field, facilities, and other structures, and fix and collect rentals therefor, (2) to fix, charge, and collect rentals, tolls, fees, and charges to be paid for the use of the whole or any part of such an airport or landing field, buildings, or other facilities, (3) to make contracts for the operation and management of such an airport, landing field, or other air navigation facilities, and (4) to provide for the use, management, and operation of such an airport, landing field, or air navigation facilities through lessees thereof, or through its own employees, or otherwise. However, no lease for the operation or management of such an airport, landing field, or air navigation facilities shall be made for more than one year except to the highest and best bidder, after notice of the lease or contract has been given by at least one publication, made at least one week before the date of the lease or contract, in a newspaper of general circulation published in the county.
(Source: Laws 1941, vol. 1, p. 463.)

(620 ILCS 40/7) (from Ch. 15 1/2, par. 75)
Sec. 7. The county board of every county has the power to vacate or relocate roads, highways, streets, and alleys, or parts thereof, including roads, highways and streets outside the county but within the boundaries of a county airport, landing field or airport facility, when the vacation is deemed essential to the proper and safe construction and maintenance of such airport, landing field or airport facility.
(Source: P.A. 81-1196.)

(620 ILCS 40/8) (from Ch. 15 1/2, par. 76)
Sec. 8. All appropriations and bond issues for the use of such an airport, landing field, or other air navigation facilities shall be made by the county board of the county in the manner provided by law for other county purposes. All warrants upon which any portion of this fund is to be paid out shall bear the signature of the official or officials that may be designated by the county board of the county.
(Source: Laws 1941, vol. 1, p. 463.)

(620 ILCS 40/8.1) (from Ch. 15 1/2, par. 76.1)
Sec. 8.1. Purchases made pursuant to this Act shall be made in compliance with the "Local Government Prompt Payment Act", approved by the Eighty-fourth General Assembly.
(Source: P.A. 84-731.)

(620 ILCS 40/9) (from Ch. 15 1/2, par. 77)
Sec. 9. The county board of every county, in the manner and at the time or times provided by law, shall provide by resolution for the levy and collection of a direct annual tax sufficient to pay the maturing principal and interest on the bonds issued under sections 1 to 8, inclusive, of this Act. Any tax so levied shall not exceed .05 per cent of the value, as equalized or assessed by the Department of Revenue, of all taxable property within the county. The foregoing limitations upon tax rates, insofar as they are applicable to counties of less than 500,000 population, are subject to the provisions of the General Revenue Law of Illinois.
(Source: P.A. 81-1509.)

(620 ILCS 40/10) (from Ch. 15 1/2, par. 78)
Sec. 10. The county board of every county, for the purpose of acquiring land for an airport or landing field or airport facility, or constructing an airport, landing field or airport facility, or to exercise any of the powers enumerated in Section 1, may borrow money and may issue bonds, payable solely from the revenue derived from the operation or leasing of the airport, landing field, and facilities or appurtenances thereof. These bonds may be issued in such amounts as may be necessary to provide sufficient funds to pay all costs of acquiring the land for an airport or landing field or constructing an airport or landing field, or to pay the costs of exercising the powers enumerated in Section 1, including engineering, legal, and other expenses, together with interest on these bonds, to a date 2 years after the estimated date of completion of the airport or landing field, or to a date as determined by the bond sale contract.
Whenever the county board determines to acquire land for an airport or landing field or to construct an airport or landing field or to pay the costs of exercising the powers enumerated in Section 1, and to issue bonds under this Section for the payment of the cost thereof, the county board shall adopt a resolution describing in a general way the contemplated project and refer to the plans and specifications therefor.
This resolution shall set out the estimated cost of the project, fix the amount of revenue bonds to be issued, the maturity or maturities thereof, the interest rate, which shall not exceed 6 1/2% annually, payable annually or semi-annually, and all details in connection with the bonds. The resolution shall also declare that a statutory mortgage lien shall exist upon the property of the airport or landing field, and shall pledge the revenue derived from the operation or leasing of the airport, landing field, and the facilities and appurtenances thereof for the payment of maintenance and operating costs, providing an adequate depreciation fund, and paying the principal and interest of the revenue bonds issued thereunder.
Bonds issued under this Section are negotiable instruments.
(Source: P.A. 76-1876.)

(620 ILCS 40/11) (from Ch. 15 1/2, par. 79)
Sec. 11. No county shall issue any bonds under this Act, except bonds issued under Section 10 of this Act which are payable solely from the revenue derived from the operation or leasing of the airport, landing field, and facilities or appurtenances thereof, until the question whether the bonds shall be issued is submitted to the legal voters of the county and approved by a majority of those voting on the question. The county board may by resolution order the submission of this question to a vote of the people at any election held in the county after the adoption of such a resolution. Such resolution and the question shall be certified to the proper election officials, who shall submit the question to the voters at an election in accordance with the general election law.
The question shall be in substantially the following form:
--------------------------------------------------------------
Shall.................. YES
county issue bonds in the -----------------------------
amount of................
to (state purpose)? NO
--------------------------------------------------------------
(Source: P.A. 81-1489.)

(620 ILCS 40/12) (from Ch. 15 1/2, par. 80)
Sec. 12. Bonds issued under Section 10 of this Act shall be payable solely from the revenue derived from the operation or leasing of the airport, landing field, and facilities or appurtenances thereof. These bonds shall not, in any event, constitute an indebtedness of the county, within the meaning of any constitutional or statutory limitation. Each bond shall plainly state on its face that it has been issued under the provisions of this Act and that it does not constitute an indebtedness of the county within any constitutional or statutory limitation.
These bonds shall be sold in such manner and upon such terms as the county board shall determine. If the bonds are issued to bear interest at the rate of six per cent annually, they shall be sold for not less than par and accrued interest. If the bonds are issued to bear interest at a rate of less than six per cent annually, the minimum price at which they may be sold shall be such that the interest cost of the county of the proceeds of the bonds shall not exceed six per cent annually, computed to maturity, according to the standard table of bond values.
(Source: Laws 1941, vol. 1, p. 463.)

(620 ILCS 40/13) (from Ch. 15 1/2, par. 81)
Sec. 13. Whenever revenue bonds are issued under section 10 of this Act, all revenue derived from the operation of such airport, landing field, and facilities or appurtenances thereof, shall be set aside as collected and shall be deposited in a separate fund designated as the "Airport Fund" of the county. This fund shall be used only in paying the cost of operation and maintenance of the airport or landing field, in providing an adequate depreciation fund, and in paying the principal of and interest upon the revenue bonds issued under section 10 of this Act.
(Source: Laws 1941, vol. 1, p. 463.)

(620 ILCS 40/14) (from Ch. 15 1/2, par. 82)
Sec. 14. A statutory mortgage lien exists upon the airport or landing field and the facilities and appurtenances thereof acquired by or constructed from the proceeds of the revenue bonds authorized to be issued under Section 10 of this Act. This lien shall exist in favor of the holders of these bonds, and each of them, and in favor of the holders of the coupons attached to these bonds. The airport or landing field and the facilities and appurtenances thereof shall remain subject to this statutory mortgage lien until payment in full of the principal and interest of these revenue bonds. Any holder of a bond issued under Section 10 of this Act or of any coupon representing interest accrued thereon, may, in any civil action, enforce the statutory mortgage lien created by this Section and may, by proper suit, compel the performance of the duties of the officials of the issuing county set forth in this Act.
If there is a default in the payment of the principal of or interest upon any of these bonds, the circuit court may appoint a receiver to administer the airport or landing field and the facilities and appurtenances thereof on behalf of the county with power to charge and collect fees sufficient to provide for the payment of the operating expenses and for the payment of these bonds and interest thereon and to apply the income and revenue in conformity with this Act and the resolution providing for the issuance of these bonds.
(Source: P.A. 79-1361.)

(620 ILCS 40/15) (from Ch. 15 1/2, par. 83)
Sec. 15. If any provision of this Act is held invalid, the invalidity of that provision shall not affect any of the other provisions of this Act.
(Source: Laws 1941, vol. 1, p. 463.)



620 ILCS 45/ - County Airport Law of 1943.

(620 ILCS 45/1) (from Ch. 15 1/2, par. 84)
Sec. 1. The county board of each county having a population of less than 1,000,000 may in the manner hereinafter provided, establish and maintain airports and landing fields and other auxiliary institutions connected with the same within the limits of such county for the use and benefit of the inhabitants thereof and may levy a tax subject to such further limitation as may be occasioned by the issue of bonds as hereinafter provided, not to exceed .25 per cent of the value, as equalized or assessed by the Department of Revenue, annually on all taxable property of such county, such tax to be levied and collected in like manner with the general taxes of such county, and to form, when collected, a fund to be known as the "County Airport Fund". Such tax shall be in addition to all other taxes which such county is now or hereafter may be authorized to levy on the aggregate valuation of all property within such county and shall not be included within the rate for general county purposes, but shall be in addition thereto and exclusive thereof. The foregoing limitations upon tax rates may be increased or decreased under the referendum provisions of the General Revenue Law of Illinois.
(Source: P.A. 81-1509.)

(620 ILCS 45/1.5)
Sec. 1.5. Short title. This Act may be cited as the County Airport Law of 1943.
(Source: P.A. 88-45.)

(620 ILCS 45/2) (from Ch. 15 1/2, par. 85)
Sec. 2. When 100 legal voters of any such county shall present a petition to the county board of such county asking that an annual tax be levied for the establishment, operation and maintenance of an airport and landing field in such county, the county board shall certify the proposition to the proper election officials, who shall submit the proposition to the voters at an election in accordance with the general election law. The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall an annual tax be levied in
.................... County for a
county airport and landing field
under the provisions of "An Act in YES
relation to the establishment,
acquisition, maintenance and operation
of airports and landing fields ---------------------
by counties of less than 1,000,000
population, and by such counties
jointly with certain taxing districts NO
located within or partly within such
counties, and to provide methods
for the financing thereof", approved
July 22, 1943, as amended?
--------------------------------------------------------------
If a majority of all the votes cast upon the proposition shall be in favor thereof the county board shall thereafter annually levy a tax of not to exceed .25 per cent of the value, as equalized or assessed by the Department of Revenue, which tax shall be collected in like manner and with other general taxes in such county and shall be known as the "County Airport Fund", and thereafter the county board shall, in the annual appropriation bill, appropriate from such fund such sum or sums of money as may be necessary to defray all necessary expenses and liabilities of the county airport and landing field. The county board of any such county and the corporate authorities of any one or more taxing districts lying wholly or partly within the corporate limits of the county which taxing district or districts are authorized under the laws of this state to acquire, establish, operate and maintain airports and landing fields, may hereafter by agreement provide for the joint construction, maintenance and control of an airport and landing field. Such agreement shall specify the site of the proposed airport and landing field and the proportionate share of the cost of construction and the cost of maintenance which shall be borne by such county and each of such taxing districts. The County Board shall certify the proposition for such joint construction, maintenance and control to the proper election officials, who shall submit the proposition to the voters of the county and each such taxing district at an election in accordance with the general election law. The proposition shall state the proposed site of such airport and landing field and the proportionate share of the cost of construction and maintenance to be borne by the respective governmental units concerned.
If the proposition is approved by a majority of the voters in the county and any taxing district voting on the proposition, the corporate authorities of each such governmental unit may, irrespective of any limitation of rate in any other act or provision to the contrary, levy a tax subject to such further limitation as may be occasioned by the issue of bonds as hereinafter provided, not to exceed .25 per cent of the value, as equalized or assessed by the Department of Revenue, annually on all taxable property of such governmental unit. Such tax shall be levied and collected in like manner with the general taxes of such governmental unit and shall form when collected a fund to be known as the "County Airport Fund" and deposited with the County Treasurer of the County. Such tax shall be in addition to all other taxes which such governmental unit is now or hereafter may be authorized to levy on the aggregate of all property therein, and shall not be included within the rate for general corporate purposes for each such governmental unit but shall be in addition thereto and exclusive thereof; and each such governmental unit shall appropriate such sum or sums as its proportionate share shall be under the agreement as may be necessary to defray all necessary expenses and liability of such airport and landing field.
If such proposition is approved by a majority of the voters in the county and each of the taxing districts voting on the proposition, the corporate authorities of each such governmental unit shall appoint 3 directors. The qualifications, terms of office and removal of such directors shall be as provided in Sections 3 and 4 of this Act, and vacancies shall be filled in the manner as provided in Section 5 hereof. The directors so appointed shall constitute a joint Board of Directors for the control and management of the airport and landing field. The joint Board of Directors shall exercise the powers and be subject to the duties prescribed in this Act for Board of Directors of airports and landing fields. The corporate authorities of each of such governmental units shall annually appropriate funds for the maintenance and operation of the airport in the proportion set forth in the proposition adopted, for the use of the Airport Fund and shall levy the tax herein provided, or so much of such rate as will provide the sum, and may issue bonds as provided in this Act for the purpose of defraying its proportionate share of the costs of construction and maintenance of the airport and landing field.
If any county or taxing district shall issue bonds as hereinafter provided, then so long as taxes are required to be levied and extended to pay the principal of and interest on such bonds, the rate extended in any year for the benefit of the Airport Fund shall be limited to the amount by which .25 per cent of the value, as equalized or assessed by the Department of Revenue, exceeds the rate extended in such year to pay such principal and interest on such bonds. The foregoing limitations upon tax rates may be increased or decreased under the referendum provisions of the General Revenue Law of Illinois.
(Source: P.A. 81-1489; 81-1509.)

(620 ILCS 45/3) (from Ch. 15 1/2, par. 86)
Sec. 3. When in any county a proposition for the levy of a tax for an airport and landing field has been adopted as aforesaid, the presiding officer of the county board shall, with the advice and consent of the county board, appoint a board of 5 directors each of whom shall be a resident of the county who does not hold any other office of honor or profit. All members shall be chosen with reference to their special fitness for such office.
When the voters of any taxing district or districts lying wholly or partly within the county, shall have adopted a proposition for joint control of an airport and landing field with the county, the governing body of each of said taxing districts shall by a majority vote of such governing body appoint 5 directors, residents of the respective taxing district and not holding any office of honor or profit, all of whom shall be chosen with reference to their special fitness for such office.
(Source: P.A. 81-1390.)

(620 ILCS 45/4) (from Ch. 15 1/2, par. 87)
Sec. 4. One of the directors of each governmental unit shall hold office for one year, 2 for two years, and 2 for three years from the first day of July following their respective appointments, and until his successor is appointed, and at their first regular meeting they shall cast lots for the respective terms; and annually thereafter, the chairman or president of the county board, and the governing body of any taxing district jointly interested in the maintenance and operation of such airport and landing field, as provided in this Act, shall before the first day of July of each year, appoint in the manner hereinbefore provided, one director to take the place of each retiring director, who shall hold office for three years and until his successor is appointed. The chairman or president of the county board may, with the consent of three-fourths of the members of the county board, remove any director for misconduct or neglect of duty, and any governing body of any taxing district jointly operating said airport as herein provided may, by three-fourths vote, remove any director so appointed by the respective taxing district for like reasons.
Any board organized under the provisions of Section 3 of this Act, already in existence at the time of the effective date of this amendatory Act of 1980, shall be expanded immediately by the appointment of the additional directors as herein provided. One director shall be appointed to serve until July 1, 1981; the other shall be appointed to serve until July 1, 1982. At the end of the respective terms a successor shall be appointed for each director to serve the full term as hereinbefore provided.
(Source: P.A. 81-1390.)

(620 ILCS 45/5) (from Ch. 15 1/2, par. 88)
Sec. 5. Vacancies in the Board of Directors occasioned by removal, resignation or otherwise, shall be reported to the county board, or to the governing authorities of the respective taxing body appointing the director, and shall be filled in like manner as the original appointments. No director shall receive compensation as such, or be interested, either directly or indirectly, in the purchase or sale of any supplies or equipment, land or other facilities, or in any contract on behalf of the airport and landing field.
(Source: Laws 1943, vol. 1, p. 516.)

(620 ILCS 45/6) (from Ch. 15 1/2, par. 89)
Sec. 6. The directors shall, immediately after appointment, meet and organize by the election of one of their number as president and one as secretary, and by the election of such other officers as they may deem necessary. They shall make and adopt such by-laws, rules and regulations for their own guidance and for the government of the airport and landing field, buildings, equipment and other facilities or activities and institutions connected therewith as may be expedient, not inconsistent with the "Illinois Aeronautics Act", as now or hereafter amended or supplemented, or any rule, ruling, regulation, order or decision of the Department of Transportation of this State. They shall have the exclusive control of the expenditure of all moneys collected to the credit of the Airport Fund, and of the construction of any airport, building, landing strips or other facilities connected therewith, or auxiliary institutions or activities in connection therewith, and of the supervision, care and custody of the grounds, buildings and facilities constructed, leased, or set apart for that purpose: Provided, that all moneys received for such airport with the exception of moneys the title to which rests in the Board of Directors in accordance with Section 9, shall be deposited in the treasury of the county to the credit of the Airport fund and shall not be used for any other purpose, and shall be drawn upon by the proper officers of the county upon the properly authenticated vouchers of the Board of Directors. The Board of Directors may purchase or lease ground within the limits of such county, and occupy, lease or erect an appropriate building or buildings for the use of the airport, auxiliary institutions and activities connected therewith: Provided, however, that no such building, landing strips or other facilities shall be constructed or erected until detailed plans therefor shall have been submitted to and approved by the Department of Transportation of this State. The Board of Directors may appoint suitable managers, assistants and employees and fix their compensation by resolution duly adopted, and may also remove such appointees, and shall carry out the spirit and intent of this Act in establishing and maintaining an airport and landing field.
The Board of Directors shall, in addition to the powers set forth in this Act, specifically have the powers designated as follows:
1. To locate, establish and maintain an airport and airport facilities within the area of its jurisdiction, and to develop, expand, extend and improve any such airport or airport facility.
2. To acquire land, rights in and over land and easements upon, over or across land, and leasehold interests in land, and tangible and intangible personal property, used or useful for the location, establishment, maintenance, development, expansion, extension or improvement of any such airport or airport facility. Such acquisition may be by dedication, purchase, gift, agreement, lease, or by user or adverse possession or condemnation. In the determination of the compensation to be paid in any condemnation proceeding under this subsection involving property or facilities used in agriculture, commerce, industry or trade there shall be included not only the value of the property and facilities affected and the cost of any changes in or relocation of such property and facilities but also compensation for any loss occasioned in the operation thereof.
3. To operate, manage, lease, sublease, and to make and enter into contracts for the use, operation or management of, and to provide rules and regulations for the operation, management or use of any such airport or airport facility.
4. To fix, charge and collect rentals, tolls, fees and charges for the use of any such airport, or any part thereof, or any such airport facility, and to grant privileges within any airport or structure therein or any part thereof, and to charge and collect compensation for such privileges and to lease any building or structure or any part thereof to private or public concerns or corporations in connection with the use and operation of such airport and to enter into contracts or agreements permitting private or public concerns to erect and build structures for airport purposes and purposes auxiliary thereto and connected therewith, on such terms and conditions as the directors deem expedient and in the public interest; provided, that no such structure may be erected by any public or private concern or corporation pursuant to such agreement until the plans and specifications therefor shall have been submitted to and approved by the Department of Transportation of this State.
5. To establish, maintain, extend and improve roadways and approaches by land, water or air to any such airport.
6. To contract or otherwise to provide by condemnation if necessary for the removal or relocation of all private structures, railways, mains, pipes, conduits, wires, poles and all other facilities and equipment which may interfere with the location, expansion, development, or improvement of airports or with the safe approach thereto or takeoff therefrom by aircraft, and to assume any obligation and pay any expense incidental to such removal or relocation.
7. Within territory two miles from any airport or landing field, as measured at a right angle from any side, or in a radial line from the corner of any established boundary line thereof, to enter into contracts for a term of years or permanently with the owners of such land to restrict the height of any structure upon the relationship of one foot of height to each twenty feet of distance from the boundary line, upon such terms and conditions and for such consideration as the Board of Directors deems equitable; and to adopt, administer and enforce airport zoning regulations for and within the county and within any territory which extends not more than 2 miles beyond the boundaries of any Airport under the control of the Board of Directors.
8. To borrow money and to issue bonds, notes, certificates or other evidences of indebtedness for the purpose of accomplishing any of the corporate purposes, subject, however, to compliance with the conditions or limitations of this Act or otherwise provided by the constitution or laws of the State of Illinois.
9. To employ or enter into contracts for the employment of any person, firm or corporation, and for professional services, necessary or desirable for the accomplishment of the objects of the Board of Directors or the proper administration, management, protection or control of its property.
10. To police its property and to exercise police powers in respect thereto or in respect to the enforcement of any rule or regulation provided by the resolutions of the Board of Directors and to employ and commission police officers and other qualified persons to enforce the same.
Nothing in this section or in other provisions of this Act shall be construed to authorize the Board of Directors to establish or enforce any regulation or rule in respect to aviation or the operation or maintenance of any airport or any airport facility within its jurisdiction which is in conflict with any federal or state law or regulation applicable to the same subject matter.
This section is subject to the "Illinois Aeronautics Act", as now or hereafter amended or supplemented, or any rule, ruling, regulation, order or decision of the Department of Transportation of this State.
The Federal Government or any department or agency thereof, the State of Illinois or any department or agency thereof, or any political subdivision of the State of Illinois and any public or private aircraft shall be permitted to use any airport facility subject to the regulation and control of, and upon such terms and conditions as shall be established by the Board of Directors.
(Source: P.A. 98-756, eff. 7-16-14.)

(620 ILCS 45/6.1) (from Ch. 15 1/2, par. 89.1)
Sec. 6.1. Purchases made pursuant to this Act shall be made in compliance with the "Local Government Prompt Payment Act", approved by the Eighty-fourth General Assembly.
(Source: P.A. 84-731.)

(620 ILCS 45/7) (from Ch. 15 1/2, par. 90)
Sec. 7. In all cases where property or property rights are acquired or sought to be acquired by the Board of Directors by condemnation, the procedure shall be in the name of the county in which such airport is located and the procedure shall be as nearly as may be in accordance with that provided for the exercise of the right of eminent domain under the Eminent Domain Act. The Board of Directors shall adopt a resolution setting forth the necessity for such condemnation, the description of the land required and the purposes therefor, stating the facts pertaining to the negotiations by the Board of Directors and the owner or owners of such land or air rights above such land, and the fact that the directors and the owner or owners thereof cannot agree upon the price therefor, or that the title thereto, or the air rights thereon cannot be obtained except by condemnation for the reason of the legal disability of the owner or owners thereof or persons interested therein as the case may be, and cause a proper authenticated copy of the resolution to be filed with the county board of the county in which such airport is situated. The county board shall then examine the resolution and upon determining that the acquisition of the land or air rights are for the best interests of the airport and the public generally, may authorize the condemnation in the same manner as the county may do for general purposes of the county; provided, that all costs expenses and awards in condemnation shall be paid from the Airport fund.
(Source: P.A. 94-1055, eff. 1-1-07.)

(620 ILCS 45/7.5)
Sec. 7.5. Eminent domain. Notwithstanding any other provision of this Law, any power granted under this Law to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(620 ILCS 45/8) (from Ch. 15 1/2, par. 91)
Sec. 8. The Board of Directors, in the name of the airport, may receive from any person any contribution or donation of money or property, and shall pay over to the treasurer of the county all moneys thus received as often as once in each month, and shall take the receipt of such treasurer therefor; and shall semi-annually report to the county board and to each taxing body jointly interested in the airport, the names of all persons from whom any such contributions have been received since the date of the last report and the amount and nature of the property so received from each, and the date when same was received, and the Board of Directors shall make, on or before the second Monday in June of each year, an annual report to the county board and to each taxing district jointly interested in the airport, stating the condition of their trust on the first day in June of that year, the various sums of money received from the Airport Fund and from other sources, and how such moneys have been expended and for what purpose, and such other statistics, information and suggestions as they may deem of general interest, which report shall be published in a newspaper of general circulation in the county not more than thirty (30) days subsequent to the filing of such report.
(Source: Laws 1943, vol. 1, p. 516.)

(620 ILCS 45/9) (from Ch. 15 1/2, par. 92)
Sec. 9. Any person desiring to make any donation or legacy of any money, personal property or real estate, for the benefit of such airport, shall have the right to vest the title to the money, personal property or real estate so donated, in the Board of Directors, to be held and controlled by such Board when accepted, according to the terms of the deed, gift or legacy of such property, and as to such property, the Board of Directors shall be held and considered to be special trustees and shall include in the annual report a complete report of their acts as such trustees.
(Source: P.A. 83-388.)

(620 ILCS 45/10) (from Ch. 15 1/2, par. 93)
Sec. 10. Any county or any other taxing body which has adopted a proposition for a tax under the provisions of this Act may discontinue such tax and such operation by a referendum, provided that the Board of Directors shall have adopted a resolution affirmatively recommending the discontinuance of such tax and such operation. The resolution shall declare the determination to submit the proposition of the discontinuance of the tax to a vote. Upon the adoption of such a resolution the secretary of the Board of Directors shall certify the resolution and the proposition to the proper election officials, who shall submit the proposition to the voters at an election in accordance with the general election law. The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall the levy of an annual tax in
................. County for a county
airport and landing field under the YES
provisions of "An Act in relation to
the establishment, acquisition,
maintenance and operation of airports and ------------------
landing fields by counties of less than
500,000 population, and by such counties
jointly with certain taxing districts
located within or partly within such NO
counties, and to provide methods for
the financing thereof", approved July
22, 1943, as amended, be discontinued?
--------------------------------------------------------------
If a majority of the votes cast upon the proposition are for the discontinuance of the tax the proposition shall be deemed adopted, and, if the county alone (not in conjunction with any other governmental unit) had levied a tax under the provisions of this Act for an airport and landing field, the Board of Directors shall proceed at once to close up the affairs of the airport and landing field, and after the payment of all obligations, the moneys in the Airport Fund shall become a part of the general funds of the county and the personal property and real estate shall become the property of the county.
In the event that an airport is jointly operated by a county and other taxing bodies and one or more of such taxing bodies, but not all, elect by the adoption of a proposition pursuant to a petition duly filed with the clerk of the respective taxing body as provided for herein for discontinuance of said participation in said airport, the members of the Board of Directors remaining shall proceed to reorganize within thirty days after certification that the proposal for discontinuance has carried by a majority vote. Any taxing body which so discontinues shall not be entitled to receive any money or property, real or personal, belonging to the airport, or airport fund, or held by the directors as trustees, but such property or money shall then vest in and continue to be the property of the airport; provided, that if any bonds remain outstanding and unpaid as to the principal and interest, issued by any taxing body electing to discontinue, the county clerk shall continue to extend so much of the rate annually, as may be necessary to retire the principal and interest of such bonds until all such bonds shall have been paid as to both principal and interest.
In the event that all taxing districts participating in the joint control and operation of the said airport, shall vote for the discontinuance of the tax as provided in this section, the Board of Directors within thirty days after receiving a certification from the clerks of the various taxing authorities that the proposal for discontinuance is carried by a majority vote, shall proceed to wind up the affairs of the airport and after the payment of all obligations, the moneys in the airport fund shall become a part of the General Fund of the respective taxing districts in the proportion that each taxing district contributed financially in the maintenance and operation of such airport; and the Circuit Court in the County shall, upon due application by the Board of Directors, stating the facts, the date of the discontinuance of the respective taxing bodies, together with an inventory of the property, appoint a receiver to take charge of the property and equipment, both real and personal, in the custody and under the control of the Board of Directors. The receiver shall be empowered by the Court to sell the property under the direction of the Court, in accordance with the laws for the sale of property in partition proceedings and after payment of all costs and expenses, distribute the proceeds thereof equitably among the taxing bodies jointly participating therein to their respective General Funds in the proportion that each participated financially in the construction and operation of the airport.
(Source: P.A. 81-1489.)

(620 ILCS 45/11) (from Ch. 15 1/2, par. 94)
Sec. 11. Any such county which has voted, or hereafter votes to authorize a tax for an airport and landing field at a rate in addition to the maximum rate now or hereafter authorized to be levied and extended for general county purposes, may issue bonds as in this Act provided in an amount not to exceed one percent (1%) on the dollar valuation of all taxable property of such county for the purpose of constructing or improving an airport and landing field within the county; Provided, that such bonds may not be issued to an amount, including existing indebtedness, in excess of the constitutional limit of indebtedness.
In the event that any taxing body has voted, under the provisions of this Act, to authorize a tax for the joint operation of an airport and landing field with other taxing bodies at a rate now or hereafter authorized to be levied and extended for general corporate purposes, it may issue bonds for its proportionate share as in this Act provided in an amount not to exceed one percent (1%) on the dollar valuation of all taxable property of such taxing district for the purpose of participating jointly in constructing or improving an airport and landing field; Provided, that such bonds may not be issued to an amount, including existing indebtedness, above the constitutional limit of indebtedness of such taxing district.
(Source: Laws 1943, vol. 1, p. 516.)

(620 ILCS 45/12) (from Ch. 15 1/2, par. 95)
Sec. 12. Before any such taxing body shall be authorized to issue bonds as in this Act provided:
(a) The Board of Directors of the airport and landing field shall adopt plans and specifications describing the airport and landing field to be constructed or improved, the type of construction of or improvement to be made, and shall make an estimate of the cost of such construction or improvement, and shall procure approval of such plans and specifications and the estimate of the costs thereof from the Department of Transportation of this State; and
(b) The Board of Directors of the airport and landing field shall transmit such plans and specifications and estimate of costs, together with the approval thereof by the Department of Transportation of this State, to the governing bodies of the respective taxing districts, with a request that such governing bodies adopt resolutions providing for the construction or improvement of such airport and landing field and for the issuance of the proper proportion of bonds by the respective corporate authorities to pay all or part of the costs thereof in the proportions set forth in the proposition adopted by the electors.
(Source: P.A. 81-840.)

(620 ILCS 45/13) (from Ch. 15 1/2, par. 96)
Sec. 13. Before any such taxing district shall be authorized to issue bonds, as in this Act provided, having a maturity date later than January first of the second calendar year following the period of years for which such additional tax for an airport and landing field purposes was voted (which January first of such year is hereafter referred to as the "maturity limitation heretofore mentioned"):
The governing body of the taxing district shall adopt a resolution of determination to construct or improve an airport and landing field and shall declare its desire to submit to the voters of the district the proposition to issue bonds for its proportionate share therefor. The resolution and the proposition shall be certified to the proper election officials, who shall submit the proposition to the voters at an election in accordance with the general election law.
The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall bonds of (here name
taxing district) in the amount
of........ Dollars ($....) be
issued for the construction or
improvement of an airport and YES
landing field under the
provisions of "An Act in
relation to the establishment,
acquisition, maintenance and ---------------------------
operation of airports and landing
fields by counties of less than
500,000 population, and by such
counties jointly with certain
taxing districts located within NO
or partly within such counties,
and to provide methods for the
financing thereof", enacted by
the Sixty-third General Assembly?
--------------------------------------------------------------
If a majority of the voters voting upon the proposition vote in favor of the issuance of the bonds, then the taxing district may issue the bonds in the amount specified in the resolution and ballot.
(Source: P.A. 81-1489.)

(620 ILCS 45/14) (from Ch. 15 1/2, par. 97)
Sec. 14. It shall not be necessary for the governing body of the county or other taxing district to submit to the legal voters of such taxing district the question of issuing such bonds where the final maturity thereof is within the maturity limitation heretofore mentioned in Section 13 of this Act, and the County Board or governing body of a taxing district may issue such bonds without complying with the provisions of Section 13 of this Act by adopting a resolution as provided in Section 16 hereof.
(Source: Laws 1943, vol. 1, p. 516.)

(620 ILCS 45/15) (from Ch. 15 1/2, par. 98)
Sec. 15. If, in the case of bonds the final maturity date of which is beyond said maturity limitation heretofore mentioned in Section 13, a petition for referendum with the requisite number of signatures is filed within the time as herein provided, then the county board or governing body of a respective taxing district shall order that such proposition be submitted at a regular election and shall certify such order and the proposition to the proper election officials, who shall submit the proposition to the voters at an election in accordance with the general election law. In addition to the requirement of the general election law, the notice of such referendum shall state the bond proposition to be submitted to the voters.
The proposition shall be in substantially the following form:
--------------------------------------------------------------
Shall (naming the corporate
authority) issue bonds in the
amount of $.... for the purpose
of constructing or improving an
airport and landing field,
heretofore designed and approved YES
by the Board of Directors of the
airport and landing field (naming
it), as authorized by "An Act in
relation to the establishment,
acquisition, maintenance and -------------------------
operation of airports and
landing fields by counties of
less than 500,000 population,
and by such counties jointly
with certain taxing districts
located within or partly within NO
such counties, and to provide
methods for the financing
thereof", enacted by the 63rd
General Assembly of the State
of Illinois?
--------------------------------------------------------------
(Source: P.A. 81-1489.)

(620 ILCS 45/16) (from Ch. 15 1/2, par. 99)
Sec. 16. Before issuing any bonds as provided in this Act, the county board or governing body of the respective governmental unit shall adopt a resolution specifying the amount of bonds to be issued, the date, denominations, rate of interest and maturities, and fix all the details with respect to the issue and execution thereof, and shall levy a tax sufficient to pay both the principal of and interest upon such bonds as they mature. Such bonds issued in compliance with Section 13 hereof, shall mature at such time or times as the county board or other governing body shall fix, but not in excess of twenty (20) years from date thereof. Any such bonds, the final maturity of which is within such maturity limitation heretofore mentioned in Section 13, shall mature at such times as the county board or the governing body of the other respective taxing districts shall fix within such said maturity limitation heretofore mentioned. All of such bonds shall bear interest at a rate not to exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, payable semi-annually, and shall be payable at such place as the county board or the governing body of the respective taxing districts shall fix.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-4.)

(620 ILCS 45/17) (from Ch. 15 1/2, par. 100)
Sec. 17. In case any officer whose signature appears on the bonds shall cease to be such officer before delivery of such bonds, such signature shall nevertheless be valid and sufficient for all purposes the same as if such officer had remained in office until such delivery was effected.
(Source: Laws 1943, vol. 1, p. 516.)

(620 ILCS 45/18) (from Ch. 15 1/2, par. 101)
Sec. 18. The tax rate for the payment of the principal of and interest on such bonds shall be in addition to the maximum rate now or hereafter authorized to be levied and extended for general county purposes or the general corporate purposes of the respective taxing district, and shall be in addition to the rates extended for any and all taxes now or hereafter authorized or permitted to be levied or extended for county purposes or corporate purposes of the respective taxing districts, in excess of the maximum rate for general county purposes now or hereafter permitted by law; and in excess of the maximum rate for general corporate purposes for the respective taxing districts now or hereafter permitted by law. Such tax shall not be subject to any limitation as to amount or rate except the constitutional limitation.
(Source: Laws 1943, vol. 1, p. 516.)

(620 ILCS 45/19) (from Ch. 15 1/2, par. 102)
Sec. 19. The Board of Directors from time to time may execute and deliver bonds, notes or certificates of indebtedness in such form as may be approved by the Board of Directors, and payable at such place and subject to such terms as may be specified and in such denominations and amounts as the resolution authorizing the issuance thereof may provide. Any such bonds, notes or certificates of indebtedness shall mature within fifteen (15) years from the date thereof and shall be payable solely from revenue derived from the operation, management or use of the airport, landing field, airdrome, hangar, building, structure or other facility in accordance with the rules, regulations, contracts, leases or sub-leases of the Board of Directors. Such revenue obligations shall not be payable out of any funds derived by the Board of Directors from taxation or by funds derived from the sale of any property belonging to said airport, except notes or obligations incident to the purchase or acquisition of such personal property as may be purchased by the Board of Directors under a conditional sales contract, revenue from which personal property is pledged to secure payment of the balance due on the purchase price thereof, which is evidenced by any such notes or obligations. Any bond, note or certificate of indebtedness issued under this section shall recite in the body thereof that the same is payable solely from the revenue pledged to pay the same, and shall state the nature or source of such revenue, and shall state on its face that the same is not payable from taxation and that it is not a debt within the meaning of any statutory or constitutional limitation.
(Source: Laws 1943, vol. 1, p. 516.)

(620 ILCS 45/20) (from Ch. 15 1/2, par. 103)
Sec. 20. The Board of Directors may apply for and receive a grant or loan or other financial aid from the State or Federal government or from any State or Federal agency, department, bureau or board, necessary or useful for the undertaking, performance or execution of any of its objects or purposes, and any such Board of Directors may undertake the acquisition, establishment, construction or development or improvement of an airport or airports in co-operation with or as a joint enterprise with the State or Federal governments or with both the State and Federal governments acting or represented by any State or Federal agency, department, bureau or board.
In every case where Federal or State aid or financial assistance is to be secured, or where the Federal or State governments, or both the Federal and State governments, have joined with any such Board of Directors for the acquisition, establishment, construction, development or improvement of an airport, such Board of Directors may secure necessary funds to finance its portion of the cost of such project through the issuance of bonds in the manner provided by this Act, or by the issuance of obligations payable from operating revenue.
(Source: Laws 1943, vol. 1, p. 516.)



620 ILCS 50/ - County Airports Act.

(620 ILCS 50/1) (from Ch. 15 1/2, par. 104)
Sec. 1. For the purposes of this Act, the words, terms, and phrases in Sections 2 to 14, inclusive, shall have the meanings prescribed in such sections unless otherwise specifically defined or unless another intention clearly appears or the context otherwise requires.
(Source: Laws 1945, p. 594.)

(620 ILCS 50/2) (from Ch. 15 1/2, par. 105)
Sec. 2. "Commission" means the County Airports Commission.
(Source: Laws 1945, p. 594.)

(620 ILCS 50/3) (from Ch. 15 1/2, par. 106)
Sec. 3. "Joint Commission" means the Joint County Airports Commission.
(Source: Laws 1945, p. 594.)

(620 ILCS 50/4) (from Ch. 15 1/2, par. 107)
Sec. 4. "Commissioner" means member of the County Airports Commission or Joint County Airports Commission, as the case may be.
(Source: Laws 1945, p. 594.)

(620 ILCS 50/5) (from Ch. 15 1/2, par. 108)
Sec. 5. "Superintendent" means the County Superintendent of Airports.
(Source: Laws 1945, p. 594.)

(620 ILCS 50/6) (from Ch. 15 1/2, par. 109)
Sec. 6. "Aircraft" means the same as in Section 3 of the Illinois Aeronautics Act.
(Source: P.A. 92-341, eff. 8-10-01.)

(620 ILCS 50/7) (from Ch. 15 1/2, par. 110)
Sec. 7. "Airport" means any area of land, water, or both, which is designed or acquired for the landing and take-off of aircraft, whether or not facilities are provided for the sheltering, servicing, or repair of aircraft, or for receiving or discharging passengers or cargo, and all appurtenant areas used or suitable for airport buildings or other airport facilities, and all appurtenant rights of way, whether heretofor or hereafter established, and all "airport facilities" as hereinafter defined.
(Source: Laws 1945, p. 594.)

(620 ILCS 50/8) (from Ch. 15 1/2, par. 111)
Sec. 8. "Department" means the Department of Transportation of this State.
(Source: P.A. 81-840.)

(620 ILCS 50/9) (from Ch. 15 1/2, par. 112)
Sec. 9. "Airport Facilities" means any facility used in, available for use in, or designed for use in, air navigation, including airports and any structures, mechanisms, lights, beacons, marks, communicating systems, or other instrumentalities or devices used or useful as an aid constituting an advantage or convenience, to the safe taking-off, navigation, and landing of aircraft, or the safe, efficient and economical operation or maintenance of an airport, and any combination of any or all of such facilities.
(Source: Laws 1945, p. 594.)

(620 ILCS 50/10) (from Ch. 15 1/2, par. 113)
Sec. 10. "Airport protection privileges" means easements through or other interests in air space over land or water, interests in airport hazards outside the boundaries of airports and other protection privileges, the acquisition or control of which is necessary to insure safe approaches to the landing areas of airports and the safe, efficient and economical operation thereof.
(Source: Laws 1945, p. 594.)

(620 ILCS 50/11) (from Ch. 15 1/2, par. 114)
Sec. 11. "Airport hazard" means any structure, object of natural growth, or use of land, which obstructs the air space required for the flight of aircraft in landing or taking off at an airport or is otherwise hazardous to such landing or taking off.
(Source: Laws 1945, p. 594.)

(620 ILCS 50/12) (from Ch. 15 1/2, par. 115)
Sec. 12. "Meeting" when reference is had to the county board, means a regular, adjourned or special meeting called as provided by the Counties Code.
(Source: P.A. 86-1475.)

(620 ILCS 50/13) (from Ch. 15 1/2, par. 116)
Sec. 13. "General Bonds" means bonds issued by the county, the payment of interest thereon as it falls due and the payment of the principal thereof is provided for by a sufficient direct annual tax.
(Source: Laws 1945, p. 594.)

(620 ILCS 50/14) (from Ch. 15 1/2, par. 117)
Sec. 14. "Revenue Bonds" means bonds or other evidence of indebtedness, the payment of interest thereon as it falls due and the payment of the principal thereof is not provided for by a direct tax, but shall come from sources other than county taxes.
(Source: Laws 1945, p. 594.)

(620 ILCS 50/15) (from Ch. 15 1/2, par. 118)
Sec. 15. For the purposes of this Act, the singular shall include the plural, and the plural the singular.
(Source: Laws 1945, p. 594.)

(620 ILCS 50/15a) (from Ch. 15 1/2, par. 119)
Sec. 15a. This Act shall not be construed as repealing either or both of the following Acts:
"An Act in relation to the establishment, acquisition, maintenance and operation of airports and landing fields by counties of less than 500,000 population, and by such counties jointly with certain taxing districts located within or partly within such counties, and to provide methods for the financing thereof", approved July 22, 1943;
"An Act to empower counties to acquire, own, construct, manage, maintain, operate, and lease airports and landing fields, to levy taxes and issue bonds therefor, and to exercise the power of eminent domain", approved March 14, 1941.
(Source: Laws 1945, p. 594.)

(620 ILCS 50/16) (from Ch. 15 1/2, par. 120)
Sec. 16. Whenever in this Act provision is made for the filing of a petition, all such petitions shall be filed with the county clerk, unless otherwise provided, in accordance with the general election law.
(Source: P.A. 81-1489.)

(620 ILCS 50/17) (from Ch. 15 1/2, par. 121)
Sec. 17. Whenever in this Act, it is required that a specified percentage of the legal voters of the county sign a petition, such percentage may exceed that specified, and the number so required shall be based on the total number of votes cast for candidates for Governor in the general election held in that county, next preceding the date of the filing of such petition.
(Source: Laws 1945, p. 594.)

(620 ILCS 50/18) (from Ch. 15 1/2, par. 122)
Sec. 18. Each county of this State having less than 500,000 population, in the manner hereinafter provided is hereby authorized to acquire by purchase or otherwise, to construct, improve, repair, maintain and operate an airport or a system of airports to facilitate travel by aircraft between the principal cities and trading points in each county with each other, and also with the principal cities and trading points in other counties and shall have authority to exercise all such powers within its boundaries and in adjacent territory within this state not in excess of five miles from the nearest boundary line thereof, and in any adjoining state, after first having obtained authority if any be necessary, from the United States or such adjoining state or both, to charge reasonable fees and rents for the use of such airports, and to provide the means therefor by levying a tax and borrowing money. Every county operating under this Act in order to secure greater working efficiency may convey the property acquired for airport purposes, or any part thereof, or any interest therein to any other county or municipality adjacent thereto for public airport purposes upon such terms and conditions as the respective governing bodies shall agree by a two-thirds vote of all members of each of such governing bodies. Adjoining counties may jointly exercise all the power and authority conferred upon a county by this Act, in the manner hereinafter provided.
(Source: Laws 1963, p. 1842.)

(620 ILCS 50/19) (from Ch. 15 1/2, par. 123)
Sec. 19. The county board of each county having a population of less than 500,000 population, shall have the power and it shall be its duty, in the manner provided in this Act:
1. To elect the commissioner defined in Section 4.
2. To appoint a county superintendent of airports as provided in Section 35.
3. To levy a tax of not to exceed 2 mills as provided in Section 59.
4. To issue and sell General Bonds as provided in Section 60, provided the aggregate amount of such bonds outstanding at any time shall not exceed 1% of the value of all the taxable property of the county.
5. To issue and sell Revenue Bonds or other evidences of indebtedness as provided in Section 61 provided the aggregate amount of such bonds outstanding at any time shall not exceed 2% of the value of all the taxable property of the county.
6. To perform such other acts as may be necessary to effectuate the provisions of this Act.
All actions taken by the county board shall be by roll call vote.
(Source: Laws 1963, p. 1842.)

(620 ILCS 50/20) (from Ch. 15 1/2, par. 124)
Sec. 20. The County Airports Commission when created by the county board as in this Act provided, shall have the powers and duties enumerated in Sections 21 to 34, inclusive.
(Source: Laws 1945, p. 594.)

(620 ILCS 50/21) (from Ch. 15 1/2, par. 125)
Sec. 21. To locate, establish, acquire by purchase or otherwise, construct, improve, repair, maintain, extend and operate the Airport or System of Airports provided for in this Act.
(Source: Laws 1945, p. 594.)

(620 ILCS 50/22) (from Ch. 15 1/2, par. 126)
Sec. 22. To acquire land in fee simple, rights in and over land, and easements, upon, over or across land, and leasehold interests in land, and tangible and intangible personal property, used or useful for the location, establishment, maintenance, development, expansion, extension or improvement of any such airport or airports. Such acquisition may be by dedication, purchase, gift, agreement, lease, use or adverse possession or by condemnation.
(Source: Laws 1945, p. 594.)

(620 ILCS 50/23) (from Ch. 15 1/2, par. 127)
Sec. 23. To fix, charge and collect reasonable rentals, tolls, fees, and charges for the use of any airport, or any part thereof, or any airport facility.
(Source: Laws 1945, p. 594.)

(620 ILCS 50/24) (from Ch. 15 1/2, par. 128)
Sec. 24. To establish, maintain, extend and improve roadways and approaches by land, water or air to any such airport and to contract or otherwise provide, by condemnation if necessary, for the removal of any airport hazard or the removal or relocation of all private structures, railways, mains, pipes, conduits, wires, poles and all other facilities and equipment which may interfere with the location, expansion, development or improvement of such airports or with the safe approach thereto or take-off therefrom by aircraft, and to pay the cost of removal or relocation; and to exercise the powers and duties conferred by law upon the counties as to zoning with respect to airports under its jurisdiction.
(Source: Laws 1945, p. 594.)

(620 ILCS 50/25) (from Ch. 15 1/2, par. 129)
Sec. 25. To be responsible for, and have jurisdiction over all public roads and streets within and adjoining the site of any airport and to exercise and be vested with the same powers and duties with respect thereto as is now conferred upon township highway commissioners and county boards over such public roads and streets.
(Source: Laws 1945, p. 594.)

(620 ILCS 50/26) (from Ch. 15 1/2, par. 130)
Sec. 26. To enter into an agreement for airport protection privileges and to acquire them by condemnation if unable to reach an agreement with the owners thereof.
(Source: Laws 1945, p. 594.)

(620 ILCS 50/27) (from Ch. 15 1/2, par. 131)
Sec. 27. To agree with the state or federal governments or with any public body or agency in respect to the removal and relocation of any object of natural growth, airport hazard or any structure or building within the vicinity of any airport or within an approach and which is owned or within the control of such government public body or agency and to pay all or an agreed portion of the cost of such removal or relocation.
(Source: Laws 1945, p. 594.)

(620 ILCS 50/28) (from Ch. 15 1/2, par. 132)
Sec. 28. To nominate or appoint a County Superintendent of Airports as in this Act provided, and to employ and fix the compensation of the necessary persons to carry out the powers and duties imposed upon the commission by this Act.
(Source: Laws 1945, p. 594.)

(620 ILCS 50/29) (from Ch. 15 1/2, par. 133)
Sec. 29. To regulate and to restrict the flight and operation of aircraft while within or above or within the approaches to such airport or airports, not inconsistent with Federal and State regulations.
(Source: Laws 1945, p. 594.)

(620 ILCS 50/30) (from Ch. 15 1/2, par. 134)
Sec. 30. To supervise, care for, and have custody of all airports under its jurisdiction, including the grounds and buildings constructed, leased or set apart for airport purposes.
(Source: Laws 1945, p. 594.)

(620 ILCS 50/31) (from Ch. 15 1/2, par. 135)
Sec. 31. To exercise the right of eminent domain in the following manner: If any plans and surveys provided for in this Act have been approved by the Department, and the resolution presented to the county board adopted as in this Act provided, require that private property be taken or damaged, the County Airport Commission in the name of the county shall have the right to purchase the necessary land from the owner thereof, or if compensation therefor cannot be agreed upon, to have such just compensation ascertained and to acquire and pay for such property in the same manner as near as may be, as provided for in the Eminent Domain Act; provided, that the commission shall not be required, in any case, to furnish a bond.
(Source: P.A. 94-1055, eff. 1-1-07.)

(620 ILCS 50/31.5)
Sec. 31.5. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(620 ILCS 50/32) (from Ch. 15 1/2, par. 136)
Sec. 32. To contract for the performance of any work in connection with the establishment, maintenance and operation of any airport as it may deem to be in the public interest, provided that contracts requiring the expenditure of $2000.00 or more by the County Airport Commission shall be let to the lowest responsible bidder at a public letting held after due publication of notice thereof, however, this requirement shall not apply to contracts for professional services if the approval of the award has been given by the Department.
(Source: P.A. 81-840.)

(620 ILCS 50/33) (from Ch. 15 1/2, par. 137)
Sec. 33. To apply for and receive the grant or loan of money or other financial aid from the state or federal government or from any state or federal agency, department, bureau or board, necessary or useful for the undertaking, performance or execution of any of the objects or purposes of this act, and to undertake the acquisition, establishment, construction, development or improvement of such airport or airports in cooperation with or as a joint enterprise with the state or federal governments or with both the state and federal governments acting or represented by any state or federal agency, department, bureau or board.
(Source: Laws 1945, p. 594.)

(620 ILCS 50/34) (from Ch. 15 1/2, par. 138)
Sec. 34. To perform such other acts as may be necessary to effectuate the provisions of this Act.
(Source: Laws 1945, p. 594.)

(620 ILCS 50/34.1) (from Ch. 15 1/2, par. 138.1)
Sec. 34.1. Purchases made pursuant to this Act shall be made in compliance with the "Local Government Prompt Payment Act", approved by the Eighty-fourth General Assembly.
(Source: P.A. 84-731.)

(620 ILCS 50/35) (from Ch. 15 1/2, par. 139)
Sec. 35. In each county that has created a County Airport Commission as in this Act provided, there shall be a County Superintendent of Airports, unless the County Board of such county by resolution approved by the Department shall otherwise determine.
(Source: Laws 1945, p. 594.)

(620 ILCS 50/36) (from Ch. 15 1/2, par. 140)
Sec. 36. Within 30 days after the organization of such county airport commission, or within 30 days after a vacancy occurs in such office, the Commission shall submit a list of not less than 3 nor more than 5 names of persons to the Department, whom it considers desirable candidates for the office of Superintendent. Candidates shall have one or more of the following qualifications in order to be eligible to hold such office: First, shall be a civil engineer, having a degree from a reputable engineering school or a civil engineer recognized as such by a national professional society of engineers, or structural engineer licensed in this state, with an additional 4 years practical experience in highway, structural or airport engineering design and construction, Second, shall have had at least 10 years experience in highway, structural or airport engineering, 5 years of which have been spent in responsible charge of design and construction of such works. The Department shall thereupon determine by competitive examination from among the names submitted the person or persons best fitted for the office and shall thereupon certify its determination to the presiding officer of the county board of such county, who shall then make an order appointing, with the advice and consent of the county board, from the number found eligible, a County Superintendent of Airports for such county. If, on the list submitted, there is found only one person qualified for the position, the proceedings shall be repeated in a like manner until two or more persons eligible for such position has been determined.
(Source: P.A. 78-1128.)

(620 ILCS 50/37) (from Ch. 15 1/2, par. 141)
Sec. 37. Any two or more counties may appoint the same person as Superintendent for each of such counties and may by agreement provide for the proportionate share of the salary and expenses of such appointee to be borne by each county.
(Source: P.A. 92-341, eff. 8-10-01.)

(620 ILCS 50/38) (from Ch. 15 1/2, par. 142)
Sec. 38. Upon the request of the Commission and with the approval of the Department, the presiding officer of the county board, with the advice and consent of the county board, may appoint the county engineer to the office of County Superintendent of Airports if he is so qualified as in Section 36 provided, without competitive examination, and for such period as may be agreeable to the Commission or for a term that shall run concurrently with his term of office as such county engineer. No county engineer shall be so appointed unless he consents thereto.
(Source: P.A. 87-217.)

(620 ILCS 50/39) (from Ch. 15 1/2, par. 143)
Sec. 39. The Department shall withhold approval of all plans and specifications as in this Act provided, until such Superintendent has been appointed as herein provided, unless the Department has waived such requirement.
(Source: Laws 1945, p. 594.)

(620 ILCS 50/40) (from Ch. 15 1/2, par. 144)
Sec. 40. The term of office of each Superintendent shall be six years and until his successor is duly appointed and qualified. He shall receive a salary in a sum to be fixed by the county board and shall also be allowed actual traveling and other expenses incurred in the discharge of the duties of his office. His salary and expenses shall be payable out of the general or Airport Fund of the county.
(Source: Laws 1945, p. 594.)

(620 ILCS 50/41) (from Ch. 15 1/2, par. 145)
Sec. 41. Upon complaint filed with the county board by the Commission, such Superintendent may be removed from office for the same reasons and in the same manner as in this Act provided, for the removal of Commissioners.
(Source: Laws 1945, p. 594.)

(620 ILCS 50/42) (from Ch. 15 1/2, par. 146)
Sec. 42. The Superintendent shall, subject to the rules of the Department:
1. Prepare or cause to be prepared, plans, specifications and estimates of costs of construction, maintenance and operation and estimate of earnings if any, for all airports and appurtenances thereto to be established by the Commission.
2. Act for the Commission in all matters relating to the supervision of the construction, maintenance and operation of all airports under its jurisdiction and at its direction.
3. Perform such other duties as may be prescribed by law, the rules of the Department or the direction of its Chief Engineer, in conformity thereto, however, no Superintendent shall be required without his consent and the consent of the county board of the county in whose employ he is, to perform services in any other county.
(Source: P.A. 80-1495.)

(620 ILCS 50/43) (from Ch. 15 1/2, par. 147)
Sec. 43. The office of Superintendent shall be deemed vacant at the end of the incumbent's six year term or in case of his death, removal from office as herein provided or his resignation. If within 90 days after the organization of the Commission, or a vacancy occurs in such office, the county board fails to appoint from the number found eligible, a Superintendent, the Commission shall appoint one of such eligible candidates to be County Superintendent of Airports.
(Source: Laws 1945, p. 594.)

(620 ILCS 50/44) (from Ch. 15 1/2, par. 148)
Sec. 44. When ten percent of the voters of any county file a petition with the county clerk of such county, asking that a County Airport Commission be created in the manner hereinafter provided, such petition shall be presented to the county board of such county at its next meeting.
At the next meeting of said Board following the presentation of said petition, but not sooner than twenty days after such presentation, the county board shall proceed to elect a County Airport Commission, composed of five voters of such county, two of whom shall be members of such county board, hereinafter called County Board members, and three of whom shall be persons who hold no elective or appointive political office, hereinafter called Non-County Board Members. At least one of such Non-County Board members shall be licensed air pilot or a former member of one of the branches of the Armed Services of the United States who has had equivalent training and experience. All members shall be chosen with reference to their special fitness for such office. The member chosen for aviation experience shall be known as an "Aviation" member, and the other Non-County Board members shall be known as "Non-Aviation" members nothing herein shall prevent the appointment of more than one member of the commission meeting the qualifications of an "aviation" member.
(Source: Laws 1945, p. 594.)

(620 ILCS 50/45) (from Ch. 15 1/2, par. 149)
Sec. 45. The county board shall consider for election to the Commission, only those persons whose names are presented by the county clerk. The county clerk shall present to the county board as candidates the names of all persons who have been nominated in the following manner: For whom a petition signed by 2% of the voters of such county or by 10% of the membership of the county board, or both, has been filed 48 hours prior to the convening of the county board meeting, provided such petition states that the person nominated is a candidate for election as a county board member, an Aviation member or a Non-Aviation member.
The county board shall proceed by roll call vote to elect the members of the Commission. Voting on county board members of the Commission shall not be joined with the voting for non-county board members of the Commission, nor Aviation with Non-Aviation members. No person shall be eligible to serve as a member of the Commission unless he has individually been elected by a majority of the members of the county board present at said meeting, whether voting or not voting.
(Source: P.A. 90-655, eff. 7-30-98.)

(620 ILCS 50/46) (from Ch. 15 1/2, par. 150)
Sec. 46. One Commissioner shall hold office for one year, two shall hold office for two years, and two shall hold office for three years from the First day of July following their election, but each until his successor is elected and qualified.
Annually thereafter the county board shall at its first session of its regular meeting held in the month of June of each year, elect as before, the number of Commissioners whose terms expire on July 1st and who shall hold office for three years and until their successors are elected and qualified.
Vacancies on the Commission, occasioned by removal, resignation or otherwise shall be reported to the county clerk, who shall so notify the county board and shall be filled in like manner as original appointments.
(Source: Laws 1945, p. 594.)

(620 ILCS 50/47) (from Ch. 15 1/2, par. 151)
Sec. 47. Any Commissioner may be removed from office by the county board for incompetence, neglect of duty or malfeasance in office. In any proceeding to remove a Commissioner from office, a petition shall be filed with the county board, naming such Commissioner as defendant, setting forth the particular facts upon which the request for removal is based.
The county board shall set the matter for hearing not earlier than 5 days after service shall be had upon the defendant, which service shall be the same as in other civil cases. The county board shall thereupon proceed to a determination of the charges and shall enter an order either dismissing the charges against the Commissioner or removing him from office.
The Commissioner may appeal from the order of the county board to the circuit court of the county wherein he resides at any time within 20 days after the rendition of the county board's order. The appeal shall be perfected by filing a petition with the clerk of the court and serving the chairman or president of the county board with a copy thereof. The petition shall set forth briefly the facts upon which the appeal is based. The case, upon appeal, shall be tried de novo.
The office of Commissioner held by a county board member shall also be deemed vacant when he ceases to be a member of the county board.
(Source: Laws 1967, P. 3684.)

(620 ILCS 50/48) (from Ch. 15 1/2, par. 152)
Sec. 48. Within ten days after the election of the five members of the Commission as hereinbefore provided, the chairman of the county board shall call a meeting of such members and he shall act as temporary chairman thereof. Two-thirds of the membership shall constitute a quorum for the transaction of business. Newly-elected members shall cast lots for their respective terms. The newly-elected members shall elect one of their number as President and one as Secretary. The President and Secretary so elected shall take office immediately and the County Airport Commission, so organized shall be reorganized on the first Wednesday in July of each succeeding year. The Commission shall elect such other officers as they may deem necessary. They shall thereafter be officially known as the ".... County Airports Commission". They shall make and adopt such by-laws, rules and regulations for their own guidance and for the government of the airports under their control as may be expedient, not inconsistent with this act, or the regulations of Federal and State Authorities. All records of such county airport commission shall be kept by and in the custody of the county clerk and shall be open to public inspection at all reasonable times. The members of the Commission shall be county officers and shall be entitled to all the rights and privileges of such officers including quarters in the Court House, if convenient, and such stationery and office supplies as may be required to discharge their duties as such commissioners.
(Source: Laws 1945, p. 594.)

(620 ILCS 50/49) (from Ch. 15 1/2, par. 153)
Sec. 49. All moneys received for airport purposes with the exception of moneys the title to which rests in the county airport commission in accordance with Section 63, shall be deposited in the treasury of said county to the credit of the designated fund and the Commission shall have exclusive control over its expenditure and it shall not be used for any other purposes than in this Act provided, and shall be drawn upon by the proper officers of the county upon properly authenticated vouchers of the Commission.
(Source: Laws 1945, p. 594.)

(620 ILCS 50/50) (from Ch. 15 1/2, par. 154)
Sec. 50. Non-Board Commissioners shall receive no compensation as such, but County Board members of the Commission shall be compensated for attendance at all regularly called meetings of the Commission at the same rate set for attendance at meetings of the county board. All members of the Commission shall be allowed their necessary actual traveling and other expenses incurred in the discharge of their duties as such Commissioners.
(Source: Laws 1945, p. 594.)

(620 ILCS 50/51) (from Ch. 15 1/2, par. 155)
Sec. 51. The Commission shall meet regularly at a stated time and place at least once each month and at such other times and places as they deem necessary. All meetings shall be public and all actions shall be by roll call vote.
(Source: Laws 1945, p. 594.)

(620 ILCS 50/52) (from Ch. 15 1/2, par. 156)
Sec. 52. No Commissioner shall be interested, either directly or indirectly in the purchase or sale of any property, real or personal, for said airports.
(Source: Laws 1945, p. 594.)

(620 ILCS 50/53) (from Ch. 15 1/2, par. 157)
Sec. 53. The Commission shall within six months following its organization, designate the locality, the class and type of the airports that shall come under the provisions of this Act.
The airport or airports to be so designated shall facilitate travel by aircraft between the principal cities and trading points in each county with each other, and also with the principal cities and trading points in other counties. The Commission shall indicate the locality of each Airport so selected, by marking them upon some map which shows among other features, the public roads, railroads, mains, pipes, conduits, wires, cables, poles and other facilities and structures of public service corporations or municipal or quasi-municipal corporations, incorporated areas, existing airports, and shall indicate the class and type of airport to be so located.
In designating the locality, the class and type of airports, the Commission shall have due regard for the following factors: the present and future needs of local interstate and intrastate private flying; the existing and contemplated airport facilities, including those owned or controlled or to be owned or controlled by the Federal Government; the then current State airport plan and State airways system; and the avoidance of unnecessary or unreasonable interference or conflict, on the part of airports, airport plans and airport facilities, with existing important or essential facilities or buildings devoted to the public use. Within ten days after the adoption thereof, certified copies of such maps shall be filed with the Department, in duplicate.
The Department shall examine the map with the airports located thereon, and if the Department finds the airports to be properly located and designated as to class and type, one of the maps shall be returned within thirty days to the county airport commission, with the approval of the Department endorsed thereon. If the Department finds that the airports selected and designated by the Commission do not adequately or efficiently facilitate travel by aircraft between the principal cities and trading points in each county with each other, and also with the principal cities and trading points in other counties, or the type or class of airport designated by the County Airport Commission is deemed to be improperly specified, the Department shall make such changes as will, in its judgment, best serve to facilitate such travel and shall within thirty days after the receipt thereof, return one of the maps with such changes shown thereon to the Commission.
If the map as submitted is approved by the Department or the Commission agrees with the changes made by the Department, the Commission shall, within thirty days after the receipt of the return of the map, so approved or changed by the Department, adopt such map as the Official Airports Plan and file a certified copy thereof with the county clerk and with the Department.
If the Commission does not agree with the changes made by the Department, it shall, within thirty days after the return of said map, file certified copies of the map as submitted to the Department and one of the maps with changes made by the Department shown thereon, with the county clerk. The county clerk shall present such maps to the county board at its next meeting. Such map shall then remain on file in the office of the county clerk until the next meeting of the county board, but for a period of not less than twenty days, and at that meeting the county board shall adopt one of the maps so filed as the Official Airport Plan. The plan prepared by the Commission shall be considered adopted if two-thirds of the membership of the Board votes in favor thereof, otherwise the map as changed by the Department shall become the Official Airport Plan. In either case, the county clerk shall place the map adopted as the Official Airport Plan, on file in his office and forward certified copies thereof to the Commission and the Department.
The airports designated on the map herein referred to as the "Official Airport Plan" shall be the airports to which this act applies, and it shall not apply to any other airports.
No changes shall be made in the location, or change in the class or type of the airports as shown in said Official Airport Plan, without the recommendation of the Commission, the approval of the Department and the consent of the county board.
If any Commission fails to prepare and submit the map showing the location, class and type of airports as aforesaid, the Department shall prepare such map and such map, when filed with the county clerk, shall become the "Official Airport Plan."
(Source: P.A. 80-1495.)

(620 ILCS 50/54) (from Ch. 15 1/2, par. 158)
Sec. 54. The Commission shall proceed to provide for the establishment of the airport or airports designated on the "Official Airport Plan" as rapidly as the public interest demands and consistent with the funds available or that the Commission deems such funds are likely to become available.
(Source: Laws 1945, p. 594.)

(620 ILCS 50/55) (from Ch. 15 1/2, par. 159)
Sec. 55. Before any county shall be authorized to levy a tax or borrow money by the issuance of General Bonds or Revenue Bonds:
1. The Commission shall adopt general plans and specifications describing the airport or airports to be constructed, improved, acquired, maintained, or operated, the specific location thereof, the type of construction or improvement and shall make an estimate of the cost thereof and an estimate of the earnings, if any, and the net cost to the Commission.
2. The Commission shall transmit such plans, specifications and estimates as approved by the Department, to the county board.
3. If such plans, specifications and estimates sent to the county board are accompanied by a request that a tax be levied or money borrowed for the purpose of defraying part or all of the cost of such work, the Commission shall accompany such request with a resolution, in appropriate form, for adoption by the county board, which resolution shall among other things provide:
(a) In case the levy of a tax is requested, that the question of levying such tax be submitted to a vote of the people of such county at an election in accordance with the general election law; the rate of tax to be levied and the form of the question which shall be substantially as follows:
--------------------------------------------------------------
Airports
Shall an annual tax of (here YES
insert rate) mill(s) on the
dollar of all the taxable ----------------------------
property of (Name of County)
be levied for airport purposes
as specified in "County Airport NO
Commission Request"?
--------------------------------------------------------------
(b) In case the issuance of General Bonds is requested, that the question of issuing such bonds and the raising of an additional tax for the payment of interest and principal thereon be submitted to a vote of the people of such county at a regular election in accordance with the general election law; the specified purposes for which the proceeds of the sale of such bonds are to be used; the maturity of such bonds, which shall be not less than 5 nor more than 20 years; the rate of interest, which shall not exceed the maximum rate authorized by the Bond Authorization Act, as amended at the time of the making of the contract, payable semi-annually, and the amount of such bonds to be issued, and the form of the proposition which shall be substantially as follows:
--------------------------------------------------------------
Airports
Shall County Bonds for airport YES
purposes as specified in "County
Airport Commission, Request...." --------------------------
be issued to the amount of $....
and an additional tax levied for
the payment of interest and NO
principal of such bonds?
--------------------------------------------------------------
(c) In case the issuance of revenue bonds be requested, the amount to be issued, the maturity of such bonds and the interest cost and the source of the revenues to be pledged for the retirement of such bonds.
In submitting such request the Commission shall designate such requests as "County Airport Commission Request 'A', etc." and they may be so referred to in any proceedings growing out of this Act. The Commission may submit, if so marked, alternate ways and means of accomplishing the financing of the undertaking submitted, in which case such requests shall be designated "County Airport Commission Alternate A-1" etc.
With respect to instruments for the payment of money issued under this Section either before, on, or after the effective date of this amendatory Act of 1989, it is and always has been the intention of the General Assembly (i) that the Omnibus Bond Acts are and always have been supplementary grants of power to issue instruments in accordance with the Omnibus Bond Acts, regardless of any provision of this Act that may appear to be or to have been more restrictive than those Acts, (ii) that the provisions of this Section are not a limitation on the supplementary authority granted by the Omnibus Bond Acts, and (iii) that instruments issued under this Section within the supplementary authority granted by the Omnibus Bond Acts are not invalid because of any provision of this Act that may appear to be or to have been more restrictive than those Acts.
(Source: P.A. 86-4.)

(620 ILCS 50/56) (from Ch. 15 1/2, par. 160)
Sec. 56. The County Airport Commission may combine its request for any two or all of the means of financing the proposed undertaking in a single resolution if it deems it necessary and desirable to do so, and in case such request covers the levying of a tax and the issuance of bonds with the levy of an additional tax to pay principal and interest thereon, the proposition shall be in substantially the following form:
--------------------------------------------------------------
Airports
Shall an annual tax of
(here insert rate) mill(s)
on the dollar of all the
taxable property of (here YES
name County) be levied for
airport purposes and shall
county bonds for airport -----------------------------
purposes be issued to the
amount of $........ and an
additional tax levied for
the payment of interest and NO
principal of such bonds all
as specified in "County
Airport Commission Request"?
--------------------------------------------------------------
If the county board within 65 days after the receipt of a request or requests as aforesaid, does not act favorably upon a request or its alternate, the resolution accompanying such request shall be considered in full force and effect and to the same extent as if it were adopted by the county board, when a petition has been filed in the office of the county clerk signed by 10% of the voters of such county, provided the petition states that it is the desire of the signers thereof that the resolution accompanying County Airport Commission Request --, become effective.
No request shall be withdrawn by the Commission for a period of 90 days following the transmittal thereof to the county board, nor after the adoption of the resolution by the county board or by petition as herein provided. All such resolutions shall be without effect unless adopted within 18 months after being presented to the county board. The same question shall be submitted to a vote only once in each calendar year.
(Source: P.A. 81-1489.)

(620 ILCS 50/57) (from Ch. 15 1/2, par. 161)
Sec. 57. When a resolution directing that the question of levying a tax or borrowing money by the issuance of General Bonds, be submitted to a vote, has been adopted by the county board or by petition as in this Act provided, the county clerk shall certify the resolution and the question to the proper election officials, who shall submit the question to the voters at an election in accordance with the general election law.
(Source: P.A. 81-1489.)

(620 ILCS 50/59) (from Ch. 15 1/2, par. 163)
Sec. 59. If a majority of all the votes cast upon the question shall be for the levy of the tax, the county board of such county shall thereafter annually levy such tax in the amount certified as necessary by the Commission but not to exceed the rate stated on the ballot, on all taxable property of such county, such tax to be levied and collected in like manner with the general taxes of such county and to form when collected, a fund to be known as the "County Airports Tax Fund" which said tax shall be in addition to all other taxes which such county is now, or hereafter may be, authorized to levy on the aggregate valuation of all property within such county, and the county clerk shall not consider this tax as authorized by this Act, as a part of the general tax levy for county purposes, and shall not include the same in the limitation of 1% of the assessed valuation upon which taxes are required to be extended.
If a county has adopted a proposition for the levy of a tax of less than 2 mills on the dollar, such tax may be increased to a rate not to exceed 2 mills on the dollar, by submitting the proposition to increase such tax to the voters of such county in the same manner as the original question was submitted. Provided, however, that the foregoing limitations upon tax rates may be increased or decreased under the referendum provisions of the General Revenue Law of Illinois.
The "County Airports Tax Fund" shall be used only for the purposes stated in the resolution calling the election authorizing the levy therefor.
(Source: Laws 1967, p. 849.)

(620 ILCS 50/60) (from Ch. 15 1/2, par. 164)
Sec. 60. If a majority of all votes cast upon the question shall be for the issuing of bonds and the levying of an additional tax to pay the interest and principal of such bond, the county board shall issue and sell such amounts of said bonds as the Commission shall determine and certify, from time to time as being necessary to provide the means for accomplishing the purposes for which said bonds were voted. Such bonds shall be issued in conformity to the requirements and provisions of the resolution adopted for the purpose of calling said election, provided however the aggregate amounts of outstanding bonds issued under the provisions of this Act, shall at no time exceed 1% of the total value of all of the taxable property of the county as determined by the last assessment roll on which county general taxes was extended. The principal of such bonds shall be discharged within twenty years after the date of said election. Such bonds shall bear interest, payable semi-annually, at a rate that does not exceed that permitted in "An Act to authorize public corporations to issue bonds, other evidences of indebtedness and tax anticipation warrants subject to interest rate limitations set forth therein", approved May 26, 1970, as now or hereafter amended. The proceeds from the sale of each issue of bonds shall be deposited in the county treasury and identified as "County Airports Bond Fund No. ....." Such proceeds shall be used only for the purposes stated in the resolution calling the election authorizing the issuing of said bonds, and as specified in the certificate of the Commission as in this section provided.
(Source: P.A. 82-902.)

(620 ILCS 50/61) (from Ch. 15 1/2, par. 165)
Sec. 61. If the resolution adopted by the county board or by petition, provides for the issuance of revenue bonds or other evidence of indebtedness, the retirement of the principal thereof and the interest thereon, to be accomplished from sources other than direct county taxes, the county board shall issue and sell such amounts of such bonds or other evidences of indebtedness as the Commission shall determine and certify, from time to time as being necessary to provide the means for accomplishing the purposes for which such bonds or other evidences of indebtedness are to be issued as set forth in said resolution. Such bonds or other evidence of indebtedness shall be issued in conformity to the requirements and provisions of the said resolution authorizing such issuance. The principal of such bonds or other evidences of indebtedness shall be discharged within thirty years after the date of the adoption of said resolution. Such bonds or other evidences of indebtedness shall bear interest, payable semi-annually, at a rate not to exceed that permitted in "An Act to authorize public corporations to issue bonds, other evidences of indebtedness and tax anticipation warrants subject to interest rate limitations set forth therein", approved May 26, 1970, as now or hereafter amended. The proceeds from the sale of each issue of bonds shall be deposited in the county treasury and identified as "County Airports Revenue Bond Fund No. ....." Such proceeds shall be used only for the purposes stated in the said resolution and as specified in the certificate of the Commission as in this section provided. All such revenue bonds and other evidences of indebtedness shall not, in any event, constitute or be deemed an indebtedness of the county within the meaning of any constitutional provisions or statutory limitations as to debt, and it shall be so stated plainly on the face of each such bond or other evidence of indebtedness.
(Source: P.A. 90-655, eff. 7-30-98.)

(620 ILCS 50/62) (from Ch. 15 1/2, par. 166)
Sec. 62. All fees and rents shall be paid into the county treasury and deposited in a fund to be known as the "Airport Revenue Fund." Subject to such covenants as may be entered into by the county through the issuance of revenue bonds or other evidences of indebtedness, such moneys shall be used by the Commission to carry out the purposes of this Act.
(Source: Laws 1945, p. 594.)

(620 ILCS 50/63) (from Ch. 15 1/2, par. 167)
Sec. 63. Any person desiring to make any donation or legacy of any money, personal property, or real estate, for the benefit of any airport or for any airport purpose, shall have the right to vest the title to the money, personal property or real estate so donated, in the Commission, to be held and controlled by the Commission, when accepted, according to the terms of the deed gift or legacy of such property, and to such property, the Commission shall be held and considered to be special trustees.
(Source: P.A. 83-388.)

(620 ILCS 50/64) (from Ch. 15 1/2, par. 168)
Sec. 64. Title to all property, except such property, the title to which is vested in the Commission and under section 63, shall be taken in the name of the county and if acquired by right of eminent domain, the county shall have fee simple thereto.
No real estate shall be sold, traded or otherwise disposed of, except with the recommendation of the Commission, the approval of the Department and the consent of the county board thereto.
(Source: Laws 1945, p. 594.)

(620 ILCS 50/65) (from Ch. 15 1/2, par. 169)
Sec. 65. In exercising its powers and duties under this Act, the Commission, each officer thereof, the Superintendent, and each employee or representative designated by it, shall have the right to enter upon the land of any person, municipality or other political subdivision and enter the buildings and structures thereon at all reasonable times, when and to the extent that their duty so requires in making surveys, ascertaining necessary facts and making investigations relating to airports.
(Source: P.A. 92-341, eff. 8-10-01.)

(620 ILCS 50/66) (from Ch. 15 1/2, par. 170)
Sec. 66. The fiscal year of the Commission shall correspond to the fiscal year of the county and in case of a joint Commission shall be the fiscal year of the county having the greater population.
The Commission shall make a progress report each month to the county board, and within one month after the close of such fiscal year, shall make a full and complete report of its activities and transactions.
The Commission, not later than thirty days prior to the end of the fiscal year, shall prepare a budget, and appropriation ordinance, in the same form and manner as is now prescribed by law for counties, and file the same with the county board, and shall certify to the county board the sum or sums necessary and require to be raised by taxation to defray the cost of constructing, operating, repairing, maintaining, improving and acquiring the airports under its jurisdiction for the next fiscal year.
(Source: Laws 1945, p. 594.)

(620 ILCS 50/67) (from Ch. 15 1/2, par. 171)
Sec. 67. The funds of the county derived from fees and rents and raised by taxation shall not be subject to the provisions of "An Act in relation to the budgets of counties not required by law to pass an annual appropriation bill" approved July 10, 1933, as amended.
(Source: Laws 1945, p. 594.)

(620 ILCS 50/68) (from Ch. 15 1/2, par. 172)
Sec. 68. When ten percent of the voters of each of two adjoining counties, file a petition with the Department requesting that such counties be joined for the purposes of this Act, the Department shall immediately notify the county clerks of such counties that such a petition has been filed, and if neither county board has elected a county airport commission as in this Act provided, no further action shall be taken by either county board in the creation of a Commission, until notified by the Department that such petition is insufficient or that the joining of the two counties will not be in the public interest. The signatures of the voters of one county shall not be intermingled with the signatures of the voters of the county to which it is to be joined.
(Source: Laws 1945, p. 594.)

(620 ILCS 50/69) (from Ch. 15 1/2, par. 173)
Sec. 69. Upon the Department notifying such county boards that the petition is sufficient and that the joining of the two counties is in the public interest, each county board shall proceed with the election of Commissioners to serve as members of a Joint County Airports Commission. In determining the sufficiency of the petition, the Department shall take into consideration the relationship between the location of the principal cities and trading points in such counties and the nature of their present and future airport requirements; the nature of the terrain adjoining such cities and trading points to such needs; the effect of the joining of such counties to the then current national airport plan, the then current federal airways system, the then current State airport plan and the then current State airways system; and such other factors as under the circumstances, it regards as having an important bearing on whether such counties should be joined for airport purposes. The number of such commissioners to total nine, five of whom shall be elected by the county having the larger population, and four by the county having the lesser population. The nomination, election and qualifications of such airport commissioner, shall be as in the case of the creation of a county airport commission. Such joint commission shall be composed of two members of each county board, one "Aviation" member from each county, one "non-aviation" member from each county, and one "non-aviation" member to represent the county entitled to the fifth member, which shall come in alternate years from the smaller county.
The commission shall be organized as is provided in the case of a county airport commission, with the chairman of the county board of the county that elected the four members of the joint commission serving as temporary presiding officer. Three of such commissioners shall serve one year, three shall serve two years and three shall serve three years. In fixing the term of office of each of the commissioners, the commissioners shall arrange that the terms shall expire in such order as the requirements of this section demand. Nothing herein shall prevent an agreement between the county boards whereby the number of commissioners elected by each county may be fixed differently, provided that the number of commissioners of each class elected by each county board is not less than one.
Such joint commission shall have all the powers and duties as are in this act given to the county airports commission and shall exercise such powers and perform such duties as if the two counties were a single unit.
(Source: P.A. 81-1509.)

(620 ILCS 50/70) (from Ch. 15 1/2, par. 174)
Sec. 70. In the appointment of a county superintendent of airports, the joint commission shall proceed as is provided for a county airports commission, and the Department shall certify the eligible candidates to each of such county boards who may appoint the same candidate to be superintendent or if unable to agree on the same person, may elect different eligible candidates. If the same person is elected to so serve by both boards the compensation and necessary expense of such superintendent shall be shared as is hereinafter provided for other joint expenditures. In event the two county boards do not concur in the appointment of the same person, each county shall pay the entire compensation and expense of such superintendent. In event one county fails within ninety days after the certification of the eligible candidates to appoint one such person to the office of superintendent, the person elected by the other county shall serve for both counties and his compensation and expense shall be shared as a joint expense. If both counties fail to appoint one of such eligible candidates to serve as superintendent, within such ninety day period, the joint commission shall appoint one of such eligible candidates as superintendent, fix his salary and his compensation and necessary expense shall be shared by the two counties as aforesaid. In any case, such superintendent or superintendents shall act under the direction of the joint commission without respect to county lines and the consent of the county boards shall not be required.
In preparing and submitting resolutions to the county boards providing for the levying of taxes, the borrowing of money, and in the appropriation and expenditure of money, the joint commission shall determine the amount of money needed for joint airport purposes and the counties shall levy taxes to raise such amount of money, in their respective counties, at such rate, not to exceed one mill on the dollar of the assessed valuation of the counties as evidenced by the last assessment roll on which county general taxes were extended, in such proportion as the assessed valuation of the property of one county bears to that of the other county.
The county clerk of the county having the larger population shall act as clerk of the joint county airport commission and have custody of the records thereof. Nothing herein shall prevent an agreement between such county boards providing that the county clerk of the county having the lesser population shall so serve. Unless specifically prescribed in this section, the joint commission and the two county boards shall be governed by the requirements of this Act as it applies to a county airports commission and the county board.
(Source: P.A. 81-1509.)

(620 ILCS 50/71) (from Ch. 15 1/2, par. 175)
Sec. 71. "An Act in relation to the establishment, maintenance and operation of aviation districts," approved July 21, 1941, and all acts and parts of acts which are inconsistent with the provisions of this Act are hereby repealed.
(Source: Laws 1945, p. 594.)

(620 ILCS 50/72) (from Ch. 15 1/2, par. 176)
Sec. 72. If any one or more of the provisions of this Act is declared unconstitutional or the application thereof is held invalid, the validity of the remainder of the Act and the application of such provision or provisions to other persons and circumstances shall not be affected thereby.
(Source: Laws 1945, p. 594.)

(620 ILCS 50/73) (from Ch. 15 1/2, par. 177)
Sec. 73. The provisions of this Act shall be cumulative and shall be considered as conferring additional power on counties and as additions to and not as limitations upon the power of counties to acquire, construct, operate and maintain airports, the levying of taxes, issuance of general bonds and revenue bonds.
(Source: Laws 1945, p. 594.)

(620 ILCS 50/74) (from Ch. 15 1/2, par. 178)
Sec. 74. This Act may be cited as the "County Airports Act."
(Source: Laws 1945, p. 594.)



620 ILCS 52/ - County Air Corridor Protection Act.

(620 ILCS 52/1)
Sec. 1. Short title. This Act may be cited as the County Air Corridor Protection Act.
(Source: P.A. 93-176, eff. 7-11-03.)

(620 ILCS 52/5)
Sec. 5. Definitions. As used in this Act:
(a) "Air Installation Compatible Use Zone Study" means the study conducted by the United States Air Force that reaffirms the policy of promoting public health, safety, and general welfare in the areas surrounding Air Force bases.
(b) "Clear zones and runway protection zones" mean the zones that have the highest potential for an aircraft accident among the safety zones designated by the United States Air Force around an Air Force base.
(c) "Accident potential zones I" mean the zones that, other than clear zones and runway protection zones, have the highest potential for an aircraft accident among the safety zones designated by the United States Air Force around an Air Force base.
(d) "Accident potential zones II" mean the zones that, other than clear zones and runway protection zones and accident potential zones I, have the highest potential for an aircraft accident among the safety zones established by the United States Air Force around an Air Force base.
(e) "Sixty-five decibel A-weighted noise contour" means the noise level that has been determined by the United States Air Force to result from aircraft operations and flight tracks around an Air Force base.
(Source: P.A. 93-176, eff. 7-11-03.)

(620 ILCS 52/10)
Sec. 10. County land use authority. Any county with a United States Air Force installation with runways of at least 7,500 feet in length has the authority to protect the safety of the community by controlling the use of land around that installation, notwithstanding any ordinance of or authority granted to any municipality. The county's land use authority is limited to the area designated in the Air Installation Compatible Use Zone Study adopted by the United States Air Force for that installation and the runways it occupies or uses.
(Source: P.A. 93-176, eff. 7-11-03.)

(620 ILCS 52/15)
Sec. 15. County eminent domain powers. If a land use exists or a municipality approves a land use that is incompatible with the Air Installation Compatible Use Zone Study, and any portion of the affected land is within areas designated in the Air Installation Compatible Use Zone Study as clear zones and runway protection zones, accident potential zones I, or accident potential zones II, or is within the 65 decibel A-weighted noise contour, the county may use eminent domain to acquire either the fee simple title to that portion of the affected land or the easement rights in that portion of the affected land that are necessary for the compatible land use defined under the Air Installation Compatible Use Zone Study. If a municipality within those zones controls the use of land in a manner compatible with the Air Installation Compatible Use Zone Study, the county does not have eminent domain authority.
(Source: P.A. 93-176, eff. 7-11-03.)

(620 ILCS 52/20)
Sec. 20. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(620 ILCS 52/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 93-176, eff. 7-11-03.)



620 ILCS 55/ - East St. Louis Airport Act.

(620 ILCS 55/0.01) (from Ch. 15 1/2, par. 260)
Sec. 0.01. Short title. This Act may be cited as the East St. Louis Airport Act.
(Source: P.A. 86-1324.)

(620 ILCS 55/1) (from Ch. 15 1/2, par. 261)
Sec. 1. The Department of Transportation is authorized to acquire property by purchase, condemnation or otherwise, and to construct, maintain and operate a major airport facility in the East St. Louis metropolitan area. Such airport shall be located within the tri-county area consisting of St. Clair, Madison and Monroe counties.
(Source: P.A. 81-840.)

(620 ILCS 55/5)
Sec. 5. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)



620 ILCS 65/ - O'Hare Modernization Act.

(620 ILCS 65/1)
Sec. 1. Short Title. This Act may be cited as the O'Hare Modernization Act.
(Source: P.A. 93-450, eff. 8-6-03.)

(620 ILCS 65/5)
Sec. 5. Findings and purposes.
(a) The Illinois General Assembly finds and determines:
(1) The reliability and efficiency of the State and

national air transportation systems significantly depend on the efficiency of the Chicago O'Hare International Airport. O'Hare has an essential role in air transportation for the State of Illinois. The reliability and efficiency of air transportation for residents and businesses in Illinois and other States depend on efficient air traffic operations at O'Hare.

(2) O'Hare cannot efficiently perform its role in the

State and national air transportation systems unless it is reconfigured with multiple parallel runways.

(3) The O'Hare Modernization Program will enhance the

economic welfare of the State of Illinois and its residents by creating thousands of jobs and business opportunities.

(4) O'Hare provides, and will continue to provide,

unique air transportation functions that cannot be replaced by any other airport in Illinois.

(5) Public roadway access through the existing

western boundary of O'Hare to passenger terminal and parking facilities located inside the boundary of O'Hare and reasonably accessible to that western access is an essential element of the O'Hare Modernization Program. That western access to O'Hare is needed to realize the full economic opportunities created by the O'Hare Modernization Program and to improve ground transportation in the O'Hare area. It is important to the State that the western access be constructed not later than the time existing runway 14R-32L is removed from service.

(6) For the reasons stated in paragraphs (1), (2),

(3), (4), and (5), it is essential that the O'Hare Modernization Program be completed efficiently and without unnecessary delay.

(7) For the reasons stated in paragraphs (1), (2),

(3), (4), and (5), it is essential that acquisition of property as required for the O'Hare Modernization Program be completed as expeditiously as practicable.

(8) The General Assembly recognizes that the

planning, construction, and use of O'Hare and the planning, construction, and use of the O'Hare Modernization Program will be subject to intensive regulatory scrutiny by the United States and that no purpose would be served by duplicative or redundant regulation of the safety and impacts of the airport or the O'Hare Modernization Program.

(9) The General Assembly recognizes that the City of

Chicago has enacted and successfully implemented ordinances that combat past and ongoing discrimination against minorities and women in the market that competes for contracts with the City of Chicago. These ordinances are among the strongest and most successful in the country, and have made significant progress in combatting discrimination against minorities and women throughout northeastern Illinois.

(b) It is the intent of the General Assembly that all agencies of this State and its subdivisions shall facilitate the efficient and expeditious completion of the O'Hare Modernization Program to the extent not specifically prohibited by law, and that legal impediments to the completion of the project be eliminated.
(Source: P.A. 93-450, eff. 8-6-03.)

(620 ILCS 65/10)
Sec. 10. Definitions. As used in this Act:
"Airport property" means (i) any property or an interest in property that is, or hereafter becomes, part of O'Hare International Airport and (ii) any property or an interest in property that is not part of O'Hare International Airport, but that is acquired by the City of Chicago for purposes of air navigation or air safety in accordance with standards established by the Federal Aviation Administration. "Airport property", however, shall not include any substitute property acquired pursuant to Section 15 of this Act, including property acquired for cemetery purposes.
"O'Hare Modernization Program" means the plan for modernization of O'Hare International Airport by (1) construction and reconfiguration of runways, taxiways, and facilities for movement and servicing of aircraft; construction of western airport access and related roadways; construction and reconfiguration of roadways, terminals, passenger transportation facilities, parking facilities, and cargo facilities; construction of drainage and stormwater management facilities; and related projects, within the area bounded on the north, between Carmen Drive and the Union Pacific/Canadian Pacific Railroad, by Old Higgins Road, and between Old Higgins Road and Touhy Avenue, by the Union Pacific/Canadian Pacific Railroad, and east of the Union Pacific/Canadian Pacific Railroad by the northern boundary of O'Hare existing on January 1, 2003; on the east by the eastern boundary of O'Hare existing on January 1, 2003; on the southeast by the southeastern boundary of O'Hare existing on January 1, 2003; on the south between the eastern boundary of O'Hare and the Union Pacific Railroad by the southern boundary of O'Hare existing on January 1, 2003; on the south, between the Union Pacific Railroad and the east boundary of York Road by the Canadian Pacific railroad yard; on the west, between the Canadian Pacific Railroad Yard and the railroad spur intersecting York Road between Arthur and Pratt Avenues, by the east boundary of York Road; and on the northwest, between York Road and the Union Pacific/Canadian Pacific Railroad, by the railroad spur, and between the railroad spur and the point at which the extended eastern boundary of Carmen Drive intersects the Union Pacific/Canadian Pacific Railroad, by the Union Pacific/Canadian Pacific Railroad, and between the Union Pacific/Canadian Pacific Railroad and Old Higgins Road, by the extended eastern boundary of Carmen Drive and by Carmen Drive; and (2) provision for air navigation and air safety outside that area in accordance with standards established by the Federal Aviation Administration.
"O'Hare" means Chicago O'Hare International Airport.
"City" means the City of Chicago.
(Source: P.A. 93-450, eff. 8-6-03.)

(620 ILCS 65/15)
Sec. 15. Acquisition of property. In addition to any other powers the City may have, and notwithstanding any other law to the contrary, the City may acquire by gift, grant, lease, purchase, condemnation (including condemnation by quick take under Article 20 of the Eminent Domain Act), or otherwise any right, title, or interest in any private property, property held in the name of or belonging to any public body or unit of government, or any property devoted to a public use, or any other rights or easements, including any property, rights, or easements owned by the State, units of local government, or school districts, including forest preserve districts, for purposes related to the O'Hare Modernization Program. The powers given to the City under this Section include the power to acquire, by condemnation or otherwise, any property used for cemetery purposes within or outside of the City, and to require that the cemetery be removed to a different location. The powers given to the City under this Section include the power to condemn or otherwise acquire (other than by condemnation by quick take under Article 20 of the Eminent Domain Act), and to convey, substitute property when the City reasonably determines that monetary compensation will not be sufficient or practical just compensation for property acquired by the City in connection with the O'Hare Modernization Program. The acquisition of substitute property is declared to be for public use. Property acquired under this Section includes property that the City reasonably determines will be necessary for future use, regardless of whether final regulatory or funding decisions have been made; provided, however, that quick-take of such property is subject to Section 25-7-103.149 of the Eminent Domain Act.
(Source: P.A. 93-450, eff. 8-6-03; 94-1055, eff. 1-1-07.)

(620 ILCS 65/20)
Sec. 20. Condemnation by other governmental units. No airport property may be subject to taking by condemnation or otherwise by any unit of local government other than the City of Chicago, or by any agency, instrumentality, or political subdivision of the State.
(Source: P.A. 93-450, eff. 8-6-03.)

(620 ILCS 65/21)
Sec. 21. Reimbursement for tax base losses.
(a) Whenever the City acquires parcels of property within any school district or community college district for the O'Hare Modernization Program, the City shall, for the following taxable year and for each of the 5 taxable years thereafter, pay to that district the amount of the total property tax liability of the acquired parcels to the district for the 2002 taxable year, increased or decreased each year by the percentage change of the district's total tax extension for the current taxable year from the total tax extension for the prior taxable year; provided that no annual increase shall exceed the lesser of 5% or the annual increase in the Consumer Price Index. Funds payable by the City under this Section shall be paid exclusively from non-tax revenues generated at airports owned by the City, and shall not exceed the amount of those funds that can be paid for that purpose under 49 U.S.C. 47107(l)(2).
(b) Notwithstanding any other provision of this Section: (i) no funds shall be payable by the City under this Section with respect to any taxable year succeeding the 2009 taxable year; (ii) in no event shall such funds be payable on or after January 1, 2010; (iii) in no event shall the total funds paid by the City pursuant to this Section to all districts for all taxable years exceed $20,000,000; and (iv) any amounts payable to a district by the City with respect to any parcel of property for any taxable year shall be reduced by the amount of taxes actually paid to the district for that taxable year with respect to that parcel or any leasehold interest therein.
(c) Whenever the City acquires property that is subject to this Section, the City shall notify the assessor of the county in which the property is located. The assessor or the clerk of that county shall, on an annual basis, notify the affected school district or community college district of all property that has been identified as being subject to this Section, and shall provide the district and the City with such information as may be required in determining the amounts payable by the City under this Section. The City shall make payments as required by this Section no later than 90 days after that information is received and verified by the City.
(d) As used in this Section, "Consumer Price Index" means the Consumer Price Index for All Urban Consumers for all items published by the United States Department of Labor.
(Source: P.A. 93-450, eff. 8-6-03.)

(620 ILCS 65/25)
Sec. 25. Jurisdiction over airport property. Airport property shall not be subject to the laws of any unit of local government except as provided by ordinance of the City. Plans of all public agencies that may affect the O'Hare Modernization Program shall be consistent with the O'Hare Modernization Program, and to the extent that any plan of any public agency or unit or division of State or local government is inconsistent with the O'Hare Modernization Program, that plan is and shall be void and of no effect.
(Source: P.A. 97-813, eff. 7-13-12.)

(620 ILCS 65/27)
Sec. 27. Minority and women-owned businesses and workers. All City contracts for the O'Hare Modernization Program shall be subject to all applicable ordinances of the City governing contracting with minority and women-owned businesses and prohibiting discrimination and requiring appropriate affirmative action with respect to minority and women participants in the work force, including but not limited to Section 2-92-330 of the Municipal Code of the City of Chicago (relating to hiring of Chicago residents), Section 2-92-390 of the Municipal Code of the City of Chicago (relating to hiring of women and minorities), and Sections 2-92-420 through 2-92-570 of the Municipal Code of the City of Chicago (relating to contracting with minority-owned and women-owned business enterprises), to the extent permitted by law and federal funding restrictions. The City of Chicago shall file semi-annual reports with the General Assembly documenting compliance with such ordinances with respect to work performed as part of the O'Hare Modernization Program and disclosing the extent to which that work is performed by minority and women workers and minority-owned and women-owned business enterprises.
(Source: P.A. 93-450, eff. 8-6-03.)

(620 ILCS 65/28)
Sec. 28. Advisory Committee. An O'Hare Modernization Advisory Committee is established to monitor, review, and report the utilization of minority owned business enterprises and women owned business enterprises, as defined in Section 2-92-420 in the Municipal Code of the City of Chicago, the employment of women, and the employment of minorities, as defined in Section 2-92-420 of the Municipal Code of the City of Chicago, during the O'Hare Modernization project. The City of Chicago shall work with the Advisory Committee in accumulating necessary information for the Committee to submit reports, as necessary, to the General Assembly and the City of Chicago. The Committee shall consist of 13 members: 7 members selected by the Mayor of the City of Chicago; 2 members selected by the President of the Illinois Senate; 2 members selected by the Speaker of the Illinois House of Representatives; one member selected by the Minority Leader of the Illinois Senate; and one member selected by the Minority Leader of the Illinois House of Representatives.
The Advisory Committee shall meet periodically and shall report the information gathered to the Mayor of the City of Chicago and to the General Assembly by December 31st of every year.
(Source: P.A. 93-450, eff. 8-6-03.)

(620 ILCS 65/30)
Sec. 30. Home Rule. It is declared to be the law of this State, pursuant to paragraph (h) of Section 6 of Article VII of the Illinois Constitution, that the regulation and supervision of the City of Chicago's implementation of the O'Hare Modernization Program is an exclusive State function that may not be exercised concurrently by any unit of local government.
(Source: P.A. 93-450, eff. 8-6-03.)

(620 ILCS 65/90)
Sec. 90. (Amendatory provisions; text omitted).
(Source: P.A. 93-450, eff. 8-6-03; text omitted.)

(620 ILCS 65/91)
Sec. 91. (Amendatory provisions; text omitted).
(Source: P.A. 93-450, eff. 8-6-03; text omitted.)

(620 ILCS 65/92)
Sec. 92. (Amendatory provisions; text omitted).
(Source: P.A. 93-450, eff. 8-6-03; text omitted.)

(620 ILCS 65/93)
Sec. 93. (Amendatory provisions; text omitted).
(Source: P.A. 93-450, eff. 8-6-03; text omitted.)

(620 ILCS 65/93.5)
Sec. 93.5. (Amendatory provisions; text omitted).
(Source: P.A. 93-450, eff. 8-6-03; text omitted.)

(620 ILCS 65/94)
Sec. 94. (Amendatory provision; text omitted).
(Source: P.A. 93-450, eff. 8-6-03; text omitted.)

(620 ILCS 65/95)
Sec. 95. (Amendatory provisions; text omitted).
(Source: P.A. 93-450, eff. 8-6-03; text omitted.)

(620 ILCS 65/96)
Sec. 96. (Amendatory provisions; text omitted).
(Source: P.A. 93-450, eff. 8-6-03; text omitted.)

(620 ILCS 65/98)
Sec. 98. (Amendatory provisions; text omitted).
(Source: P.A. 93-450, eff. 8-6-03; text omitted.)

(620 ILCS 65/99)
Sec. 99. Effective date. This Act takes effect upon its becoming law, and Section 95 of this Act applies to cases pending on or after the effective date.
(Source: P.A. 93-450, eff. 8-6-03.)



620 ILCS 70/ - Aircraft Crash Parts Act.

(620 ILCS 70/0.01) (was 720 ILCS 205/0.01)
Sec. 0.01. Short title. This Act may be cited as the Aircraft Crash Parts Act.
(Source: P.A. 86-1324.)

(620 ILCS 70/1) (was 720 ILCS 205/1)
Sec. 1. Any person, other than a person officially investigating the crash of an aircraft or a person acting under the direction of such an investigator, who carries away from the scene of the crash parts of such aircraft, prior to the completion of the investigation, shall be guilty of a Class A misdemeanor.
(Source: P.A. 77-2317.)



620 ILCS 75/ - Public-Private Agreements for the South Suburban Airport Act.

Article 1 - Short Title

(620 ILCS 75/Art. 1 heading)



Article 2 - Public-Private Agreements for the South Suburban Airport Act

(620 ILCS 75/Art. 2 heading)

(620 ILCS 75/2-1)
Sec. 2-1. Short title. This Article may be cited as the Public-Private Agreements for the South Suburban Airport Act. References in this Article to "this Act" mean this Article.
(Source: P.A. 98-109, eff. 7-25-13.)

(620 ILCS 75/2-5)
Sec. 2-5. Legislative findings.
(a) Providing facilities for air travel to and from the State of Illinois through the South Suburban Airport is essential for the health and welfare of the people of the State of Illinois and economic development of the State of Illinois.
(b) Airport development has significant regional impacts with regard to economic development, public infrastructure requirements, traffic, noise, and other concerns.
(c) The South Suburban Airport will promote development and investment in the State of Illinois and serve as a critical transportation hub in the region.
(d) Existing requirements of procurement and financing of airports by the Department impose limitations on the methods by which airports may be developed and operated within the State.
(e) Public-private agreements between the State of Illinois and one or more private entities to develop, finance, construct, manage, operate, maintain, or any combination thereof, the South Suburban Airport have the potential of maximizing value and benefit to the People of the State of Illinois and the public at large.
(f) Public-private agreements may enable the South Suburban Airport to be developed, financed, constructed, managed, operated, and maintained in an entrepreneurial and business-like manner.
(g) In the event that the State of Illinois enters into one or more public-private agreements to develop, finance, construct, manage, operate, or maintain the South Suburban Airport, the private parties to the agreements should be accountable to the People of Illinois through a comprehensive system of oversight, regulation, auditing, and reporting.
(h) It is the intent of this Act to use Illinois design professionals, construction companies, and workers to the greatest extent permitted by law by offering them the right to compete for this work.
(i) It is the intent of this Act for the Department to collaborate with affected municipalities, counties, citizens, elected officials, interest groups, and other stakeholders to foster economic development around the South Suburban Airport and the region, and to insure that the communities near the South Suburban Airport have an ongoing opportunity to provide input on the development and operation of the South Suburban Airport.
(Source: P.A. 98-109, eff. 7-25-13.)

(620 ILCS 75/2-10)
Sec. 2-10. Definitions. As used in this Act:
"Agreement" means a public-private agreement.
"Airport" means a facility for all types of air service, including, without limitation, landing fields, taxiways, aprons, runways, runway clear areas, heliports, hangars, aircraft service facilities, approaches, navigational aids, air traffic control facilities, terminals, inspection facilities, security facilities, parking, internal transit facilities, fueling facilities, cargo handling facilities, concessions, rapid transit and roadway access, land and interests in land, public waters, submerged land under public waters and reclaimed land located on previously submerged land under public waters, and all other property and appurtenances necessary or useful for development, ownership, and operation of any such facilities. "Airport" includes commercial or industrial facilities related to the functioning of the airport or to providing services to users of the airport.
"Contractor" means a person that has been selected to enter or has entered into a public-private agreement with the Department on behalf of the State for the development, financing, construction, management, or operation of the South Suburban Airport under this Act.
"Department" means the Illinois Department of Transportation.
"Inaugural airport" means all airport facilities, equipment, property, and appurtenances necessary or useful to the development and operation of the South Suburban Airport that are constructed, developed, installed, or acquired as of the commencement of public operations of the South Suburban Airport.
"Inaugural airport boundary" means the property limits of the inaugural airport as determined by the Department, as may be adjusted and reconfigured from time to time.
"Maintain" or "maintenance" includes ordinary maintenance, repair, rehabilitation, capital maintenance, maintenance replacement, and any other categories of maintenance that may be designated by the Department.
"Metropolitan planning organization" means a metropolitan planning organization designated under 23 U.S.C. Section 134.
"Offeror" means a person that responds to a request for proposals under this Act.
"Operate" or "operation" means to do one or more of the following: maintain, improve, equip, modify, or otherwise operate.
"Person" means any individual, firm, association, joint venture, partnership, estate, trust, syndicate, fiduciary, corporation, or any other legal entity, group, or combination thereof.
"Public-private agreement" means an agreement or contract between the Department on behalf of the State and all schedules, exhibits, and attachments thereto, entered into pursuant to a competitive request for proposals process governed by this Act, for the development, financing, construction, management, or operation of the South Suburban Airport under this Act.
"Revenues" means all revenues, including any combination of, but not limited to: income; user fees; earnings; interest; lease payments; allocations; moneys from the federal government, the State, and units of local government, including but not limited to federal, State, and local appropriations, grants, loans, lines of credit, and credit guarantees; bond proceeds; equity investments; service payments; or other receipts arising out of or in connection with the financing, development, construction, management, or operation of the South Suburban Airport.
"State" means the State of Illinois.
"Secretary" means the Secretary of the Illinois Department of Transportation.
"South Suburban Airport" means the airport to be developed on a site located in Will County and approved by the Federal Aviation Administration in the Record of Decision for Tier 1: FAA Site Approval And Land Acquisition By The State Of Illinois, Proposed South Suburban Airport, Will County, Illinois, dated July 2002, and all property within the inaugural airport boundary and the ultimate airport boundary.
"Ultimate airport boundary" means the development and property limits of the South Suburban Airport beyond the inaugural airport boundary as determined by the Department, as may be adjusted and reconfigured from time to time.
"Unit of local government" has the meaning ascribed to that term in Article VII, Section 1 of the Constitution of the State of Illinois, and, for purposes of this Act, includes school districts.
"User fees" means the rates, fees, or other charges imposed by the State or the contractor for use of all or a portion of the South Suburban Airport under a public-private agreement.
(Source: P.A. 98-109, eff. 7-25-13.)

(620 ILCS 75/2-15)
Sec. 2-15. General airport powers.
(a) The Department has the power to plan, develop, secure permits, licenses, and approvals for, acquire, develop, construct, equip, own, and operate the South Suburban Airport. The Department also has the power to own, operate, acquire facilities for, construct, improve, repair, maintain, renovate, and expand the South Suburban Airport, including any facilities located on the site of the South Suburban Airport for use by any individual or entity other than the Department. The development of the South Suburban Airport shall also include all land, highways, waterways, mass transit facilities, and other infrastructure that, in the determination of the Department, are necessary or appropriate in connection with the development or operation of the South Suburban Airport. The development of the South Suburban Airport also includes acquisition and development of any land or facilities for (i) relocation of persons, including providing replacement housing or facilities for persons and entities displaced by that development, (ii) protecting or reclaiming the environment with respect to the South Suburban Airport, (iii) providing substitute or replacement property or facilities, including, without limitation, for areas of recreation, conservation, open space, and wetlands, (iv) providing navigational aids, or (v) utilities to serve the airport, whether or not located on the site of the South Suburban Airport.
(b) The Department shall have the authority to undertake and complete all ongoing projects related to the South Suburban Airport, including the South Suburban Airport Master Plan, and assisting the Federal Aviation Administration in preparing and approving the Environmental Impact Statement and Record of Decision.
(c) The Department has the power to enter into all contracts useful for carrying out its purposes and powers, including, without limitation, public-private agreements pursuant to the provisions of this Act, leases of any of its property or facilities, use agreements with airlines or other airport users relating to the South Suburban Airport, agreements with South Suburban Airport concessionaires, and franchise agreements for use of or access to South Suburban Airport facilities.
(d) The Department has the power to apply to the proper authorities of the United States, the State of Illinois, and other governmental entities, as permitted or authorized by applicable law, to obtain any licenses, approvals, or permits reasonably necessary to achieve the purposes of this Act. All applications to the Federal Aviation Administration, or any successor agency, shall be made by the Department.
(e) The Department may take all steps consistent with applicable laws to maximize funding for the costs of the South Suburban Airport from grants by the Federal Aviation Administration or any successor agency, or any other federal governmental agency.
(f) The Department has the power to apply to the proper authorities of the United States pursuant to appropriate law for permission to establish, operate, maintain, and lease foreign trade zones and sub-zones within the areas of the South Suburban Airport and to establish, operate, maintain, and lease foreign trade zones and sub-zones.
(g) The Department may publicize, advertise, and promote the activities of the South Suburban Airport, including to make known the advantages, facilities, resources, products, attractions, and attributes of the South Suburban Airport.
(h) The Department may, at any time, acquire any land, any interests in land, other property, and interests in property needed for the South Suburban Airport or necessary to carry out the Department's powers and functions under this Act, including by exercise of the power of eminent domain pursuant to Section 2-100 of this Act. The Department shall also have the power to dispose of any such lands, interests, and property upon terms it deems appropriate.
(i) The Department may adopt any reasonable rules for the administration of this Act in accordance with the Illinois Administrative Procedure Act.
(Source: P.A. 98-109, eff. 7-25-13; 99-78, eff. 7-20-15.)

(620 ILCS 75/2-20)
Sec. 2-20. Public-private agreement authorized.
(a) Notwithstanding any provision of law to the contrary, the Department may, on behalf of the State, and pursuant to a competitive request for proposals process governed by Section 2-30 of this Act, enter into one or more public-private agreements with one or more contractors to develop, finance, construct, manage, operate, or maintain, or any combination thereof, the South Suburban Airport. Pursuant to those agreements, the contractors may receive the right to certain revenues including user fees in consideration of the payment of moneys to the State for that right.
(b) Before taking any action in connection with the development, financing, operation, or maintenance of the South Suburban Airport that is not authorized by an interim agreement under Section 2-40 of this Act, a contractor shall enter into a public-private agreement.
(c) The term of a public-private agreement, including all extensions, shall be no more than 75 years.
(d) The term of a public-private agreement may be extended, but only if the extension is specifically authorized by the General Assembly by law.
(Source: P.A. 98-109, eff. 7-25-13.)

(620 ILCS 75/2-25)
Sec. 2-25. Prequalification to enter into public-private agreements. The Department may establish a process for prequalification of offerors. If the Department creates a prequalification process, it shall: (i) provide a public notice of the prequalification at least 30 days before the date on which applications are due; (ii) set forth requirements and evaluation criteria in order to become prequalified; (iii) determine which offerors that have submitted prequalification applications, if any, meet the requirements and evaluation criteria; and (iv) allow only those offerors that have been prequalified to respond to the request for proposals.
(Source: P.A. 98-109, eff. 7-25-13.)

(620 ILCS 75/2-30)
Sec. 2-30. Request for proposals process to enter into public-private agreements.
(a) Notwithstanding any provisions of the Illinois Procurement Code, the Department, on behalf of the State, shall select a contractor through a competitive request for proposals process governed by Section 2-30 of this Act. The Department will consult with the chief procurement officer for construction or construction-related activities designated pursuant to clause (2) of Section 1-15.15 of the Illinois Procurement Code on the competitive request for proposals process, and the Secretary will determine, in consultation with the chief procurement officer, which procedures to adopt and apply to the competitive request for proposals process in order to ensure an open, transparent, and efficient process that accomplishes the purposes of this Act.
(b) The competitive request for proposals process shall, at a minimum, solicit statements of qualification and proposals from offerors.
(c) The competitive request for proposals process shall, at a minimum, take into account the following criteria:
(1) the offeror's plans for the South Suburban

Airport project;

(2) the offeror's current and past business practices;
(3) the offeror's poor or inadequate past performance

in developing, financing, constructing, managing, or operating airports or other public assets;

(4) the offeror's ability to meet the utilization

goals for business enterprises established in the Business Enterprise for Minorities, Women, and Persons with Disabilities Act;

(5) the offeror's ability to comply with Section

2-105 of the Illinois Human Rights Act; and

(6) the offeror's plans to comply with the Business

Enterprise for Minorities, Women, and Persons with Disabilities Act and Section 2-105 of the Illinois Human Rights Act.

(d) The Department shall retain the services of an advisor or advisors with significant experience in the development, financing, construction, management, or operation of public assets to assist in the preparation of the request for proposals.
(e) The Department shall not include terms in the request for proposals that provide an advantage, whether directly or indirectly, to any contractor presently providing goods, services, or equipment to the Department.
(f) The Department shall select one or more offerors as finalists. The Department shall submit the offeror's statements of qualification and proposals to the Commission on Government Forecasting and Accountability and the Procurement Policy Board, which shall, within 30 days after the submission, complete a review of the statements of qualification and proposals and, jointly or separately, report on, at a minimum, the satisfaction of the criteria contained in the request for proposals, the qualifications of the offerors, and the value of the proposals to the State. The Department shall not select an offeror as the contractor for the South Suburban Airport project until it has received and considered the findings of the Commission on Government Forecasting and Accountability and the Procurement Policy Board as set forth in their respective reports.
(g) Before awarding a public-private agreement to an offeror, the Department shall schedule and hold a public hearing or hearings on the proposed public-private agreement and publish notice of the hearing or hearings at least 7 days before the hearing. The notice shall include the following:
(1) the date, time, and place of the hearing and the

address of the Department;

(2) the subject matter of the hearing;
(3) a description of the agreement that may be

awarded; and

(4) the recommendation that has been made to select

an offeror as the contractor for the South Suburban Airport project.

At the hearing, the Department shall allow the public to be heard on the subject of the hearing.
(h) After the procedures required in this Section have been completed, the Department shall make a determination as to whether the offeror should be designated as the contractor for the South Suburban Airport project and shall submit the decision to the Governor and to the Governor's Office of Management and Budget. After review of the Department's determination, the Governor may accept or reject the determination. If the Governor accepts the determination of the Department, the Governor shall designate the offeror for the South Suburban Airport project.
(Source: P.A. 100-391, eff. 8-25-17.)

(620 ILCS 75/2-35)
Sec. 2-35. Provisions of the public-private agreement.
(a) The public-private agreement shall include all of the following:
(1) the term of the public-private agreement that is

consistent with Section 2-20 of this Act;

(2) the powers, duties, responsibilities,

obligations, and functions of the Department and the contractor;

(3) compensation or payments to the Department;
(4) compensation or payments to the contractor;
(5) a provision specifying that the Department has:
(A) ready access to information regarding the

contractor's powers, duties, responsibilities, obligations, and functions under the public-private agreement;

(B) the right to demand and receive information

from the contractor concerning any aspect of the contractor's powers, duties, responsibilities, obligations, and functions under the public-private agreement; and

(C) the authority to direct or countermand

decisions by the contractor at any time;

(6) a provision imposing an affirmative duty on the

contractor to provide the Department with any information the Department reasonably would want to know or would need to know to enable the Department to exercise its powers, carry out its duties, responsibilities, and obligations, and perform its functions under this Act or the public-private agreement or as otherwise required by law;

(7) a provision requiring the contractor to provide

the Department with advance written notice of any decision that bears significantly on the public interest so the Department has a reasonable opportunity to evaluate and countermand that decision under this Section;

(8) a requirement that the Department monitor and

oversee the contractor's practices and take action that the Department considers appropriate to ensure that the contractor is in compliance with the terms of the public-private agreement;

(9) the authority of the Department to enter into

contracts with third parties pursuant to Section 2-65 of this Act;

(10) a provision governing the contractor's authority

to negotiate and execute subcontracts with third parties;

(11) the authority of the contractor to impose user

fees and the amounts of those fees;

(12) a provision governing the deposit and allocation

of revenues including user fees;

(13) a provision governing rights to real and

personal property of the State, the Department, the contractor, and other third parties;

(14) a provision stating that the contractor shall,

pursuant to Section 2-85 of this Act, pay the costs of an independent audit if the construction costs under the contract exceed $50,000,000;

(15) a provision regarding the implementation and

delivery of a comprehensive system of internal audits;

(16) a provision regarding the implementation and

delivery of reports, which shall include a requirement that the contractor file with the Department, at least on an annual basis, financial statements containing information required by generally accepted accounting principles (GAAP);

(17) procedural requirements for obtaining the prior

approval of the Department when rights that are the subject of the agreement, including, but not limited to development rights, construction rights, property rights, and rights to certain revenues, are sold, assigned, transferred, or pledged as collateral to secure financing or for any other reason;

(18) grounds for termination of the agreement by the

Department or the contractor and a restatement of the Department's rights under Section 2-45 of this Act;

(19) a requirement that the contractor enter into a

project labor agreement under Section 2-120 of this Act;

(20) a provision stating that construction

contractors shall comply with Section 2-120 of this Act;

(21) timelines, deadlines, and scheduling;
(22) review of plans, including development,

financing, construction, management, operations, or maintenance plans, by the Department;

(23) a provision regarding inspections by the

Department, including inspections of construction work and improvements;

(24) rights and remedies of the Department in the

event that the contractor defaults or otherwise fails to comply with the terms of the public-private agreement;

(25) a code of ethics for the contractor's officers

and employees; and

(26) procedures for amendment to the agreement.
(b) The public-private agreement may include any or all of the following:
(1) a provision regarding the extension of the

agreement that is consistent with Section 2-20 of this Act;

(2) provisions leasing to the contractor all or any

portion of the South Suburban Airport, provided that the lease may not extend beyond the term of the public-private agreement;

(3) cash reserves requirements;
(4) delivery of performance and payment bonds or

other performance security in a form and amount that is satisfactory to the Department;

(5) maintenance of public liability insurance;
(6) maintenance of self-insurance;
(7) provisions governing grants and loans, pursuant

to which the Department may agree to make grants or loans for the development, financing, construction, management, or operation of the South Suburban Airport project from time to time from amounts received from the federal government or any agency or instrumentality of the federal government or from any State or local agency;

(8) reimbursements to the Department for work

performed and goods, services, and equipment provided by the Department;

(9) provisions allowing the Department to submit any

contractual disputes with the contractor relating to the public-private agreement to non-binding alternative dispute resolution proceedings; and

(10) any other terms, conditions, and provisions

acceptable to the Department that the Department deems necessary and proper and in the public interest.

(Source: P.A. 98-109, eff. 7-25-13; 98-756, eff. 7-16-14.)

(620 ILCS 75/2-40)
Sec. 2-40. Interim agreements.
(a) Prior to or in connection with the negotiation of the public-private agreement, the Department may enter into an interim agreement with the contractor.
(b) The interim agreement may not authorize the contractor to perform construction work prior to the execution of the public-private agreement.
(c) The interim agreement may include any or all of the following:
(1) timelines, deadlines, and scheduling;
(2) compensation including the payment of costs and

fees in the event the Department terminates the interim agreement or declines to proceed with negotiation of the public-private agreement;

(3) a provision governing the contractor's authority

to commence activities related to the South Suburban Airport project including, but not limited to, project planning, advance property acquisition, design and engineering, environmental analysis and mitigation, surveying, conducting studies including revenue and transportation studies, and ascertaining the availability of financing;

(4) procurement procedures;
(5) a provision governing rights to real and personal

property of the State, the Department, the contractor, and other third parties;

(6) all other terms, conditions, and provisions

acceptable to the Department that the Department deems necessary and proper and in the public interest.

(d) The Department may enter into one or more interim agreements with one or more contractors if the Department determines in writing that it is in the public interest to do so.
(Source: P.A. 98-109, eff. 7-25-13.)

(620 ILCS 75/2-45)
Sec. 2-45. Termination of the public-private agreement. The Department may terminate a public-private agreement or interim agreement entered into by the Department under Section 2-40 of this Act if the contractor or any executive employee of the contractor is found guilty of any criminal offense related to the conduct of its business or the regulation thereof in any jurisdiction. For purposes of this Section, an "executive employee" is the President, Chairman, Chief Executive Officer, or Chief Financial Officer; any employee with executive decision-making authority over the long-term or day-to-day affairs of the contractor; or any employee whose compensation or evaluation is determined in whole or in part by the award of the public-private agreement.
(Source: P.A. 98-109, eff. 7-25-13.)

(620 ILCS 75/2-50)
Sec. 2-50. Public-private agreement proceeds. After the payment of all transaction costs, including payments for legal, accounting, financial, consultation, and other professional services, all moneys received by the State as compensation for the public-private agreement shall be deposited into the South Suburban Airport Improvement Fund, which is hereby created as a special fund in the State treasury. Expenditures may be made from the South Suburban Airport Improvement Fund only in the manner as appropriated by the General Assembly by law.
(Source: P.A. 98-109, eff. 7-25-13.)

(620 ILCS 75/2-55)
Sec. 2-55. User fees. No user fees may be imposed by the contractor except as set forth in the public-private agreement.
(Source: P.A. 98-109, eff. 7-25-13.)

(620 ILCS 75/2-60)
Sec. 2-60. Selection of professional design firms. Notwithstanding any provision of law to the contrary, the selection of professional design firms by the Department for South Suburban Airport projects, other than the selection of a contractor for a public-private agreement or interim agreement, shall comply with the Architectural, Engineering, and Land Surveying Qualifications Based Selection Act.
(Source: P.A. 98-109, eff. 7-25-13.)

(620 ILCS 75/2-65)
Sec. 2-65. Other contracts. Except as otherwise provided in a public-private agreement entered into pursuant to this Act, the Department may, pursuant to the Illinois Procurement Code and its rules, award contracts for goods, services, or equipment, or lease all or any portion of the South Suburban Airport.
(Source: P.A. 98-109, eff. 7-25-13.)

(620 ILCS 75/2-70)
Sec. 2-70. Planning for the South Suburban Airport project. The South Suburban Airport project shall be subject to all applicable planning requirements otherwise required by law, including land use planning, regional planning, transportation planning, and environmental compliance requirements.
(Source: P.A. 98-109, eff. 7-25-13.)

(620 ILCS 75/2-75)
Sec. 2-75. Illinois Department of Transportation reporting requirements and information requests.
(a) The Department shall submit written progress reports to the Procurement Policy Board and the General Assembly on the South Suburban Airport project. These progress reports shall be provided quarterly prior to the commencement of the construction of the South Suburban Airport, and shall be provided monthly thereafter until construction is complete. The reports shall include the status of any public-private agreements or other contracting and any ongoing or completed studies. The Procurement Policy Board may determine the format for the written progress reports.
(b) Upon request, the Department shall appear and testify before the Procurement Policy Board and produce information requested by the Procurement Policy Board.
(c) At least 30 days prior to the beginning of the Department's fiscal year, the Department shall prepare an annual written progress report on the South Suburban Airport project. The report shall include the status of any public-private agreements or other contracting and any ongoing or completed studies. The report shall be delivered to the Procurement Policy Board and each county, municipality, and metropolitan planning organization whose territory includes or lies within 5 miles from the ultimate airport boundary.
(Source: P.A. 98-109, eff. 7-25-13.)

(620 ILCS 75/2-80)
Sec. 2-80. Illinois Department of Transportation publication requirements.
(a) The Department shall publish a notice of the execution of the public-private agreement on its website and in a newspaper of general circulation within the county or counties whose territory includes or lies within 5 miles of the ultimate airport boundary.
(b) The Department shall publish the full text of the public-private agreement on its website.
(Source: P.A. 98-109, eff. 7-25-13.)

(620 ILCS 75/2-85)
Sec. 2-85. Independent audits. If the public-private agreement provides for the construction of all or part of the South Suburban Airport project and the estimated construction costs under the public-private agreement exceed $50,000,000, the Department shall also require the contractor to pay the costs for an independent audit of any and all cost estimates associated with the public-private agreement as well as a review of all public costs and potential liabilities to which taxpayers could be exposed (including improvements to other transportation facilities that may be needed as a result of the public-private agreement, failure by the contractor to reimburse the Department for services provided, and potential risk and liability in the event of default on the agreement or default on other types of financing). The independent audit shall be conducted by an independent consultant selected by the Department.
(Source: P.A. 98-109, eff. 7-25-13.)

(620 ILCS 75/2-90)
Sec. 2-90. Establishment of planning boundaries.
(a) The Department shall establish and provide public notice of the approximate location of the inaugural airport boundary and the ultimate airport boundary to inform the public and prevent costly and conflicting development of the land involved. The Department shall hold a public hearing when it desires to formally provide public notice of the approximate locations of the inaugural airport boundary and the ultimate airport boundary. The hearing shall be held in Will County and notice of the hearing shall be published in a newspaper or newspapers of general circulation in Will County. Any interested person or his representative shall be heard. The Department shall evaluate the testimony given at the hearing. The Department shall make a survey and prepare maps showing the location of the inaugural airport boundary and the ultimate airport boundary. The maps shall show the property lines and owners of record of all land within the inaugural airport boundary and the ultimate airport boundary and all other pertinent information. Approval of the maps with any changes resulting from the hearing shall be indicated in the record of the hearing and a notice of the approval and a copy of the maps shall be filed in the office of the recorder for Will County. Public notice of the approval and filing shall be given in newspapers of general circulation in Will County and shall be served by registered mail within 60 days thereafter on all owners of record of the land needed for future additions.
(b) The Department may approve changes in the maps of the inaugural airport boundary and the ultimate airport boundary from time to time. The changes shall be filed and notice given in the manner provided for the original maps. After the maps are filed and notice thereof given to the owners of record of the land needed for future additions, no one shall incur development costs or place improvements in, upon, or under the land involved, nor rebuild, alter, or add to any existing structure without first giving 60 days' notice by registered mail to the Department. This prohibition shall not apply to any normal or emergency repairs to existing structures. The Department has 45 days after receipt of that notice to inform the owner of the Department's intention to acquire the land involved. After informing the owner, the Department shall have 120 days to acquire the land by purchase or to initiate action to acquire the land through the exercise of the right of eminent domain. When the land is acquired by the State no compensation shall be allowed for any construction, alteration, or addition in violation of this Section unless the Department has failed to acquire the land by purchase or has abandoned an eminent domain proceeding initiated under the provisions of this paragraph. Any land needed for modifications to the inaugural airport boundary or the ultimate airport boundary may be acquired at any time by the State. The time of determination of the value of the property to be taken under this Section for additions to the South Suburban Airport shall be the date of the actual taking, if the property is acquired by purchase, or the date of the filing of a complaint for condemnation or as established by Section 10-5-60 of the Eminent Domain Act, if the property is acquired through the exercise of the right of eminent domain, rather than the date when the maps of the inaugural airport boundary or the ultimate airport boundary were filed of record.
(Source: P.A. 98-109, eff. 7-25-13.)

(620 ILCS 75/2-95)
Sec. 2-95. Relocation. The Department has the power to provide for the relocation of all persons and entities displaced by the development of the South Suburban Airport. Except when federal funds are available for the payment of direct financial assistance to persons displaced by the acquisition of their real property, the Department shall pay to displaced persons reimbursement for their reasonable relocation costs, determined in the same manner as under the federal Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970, and as implemented by rules adopted under that Act.
(Source: P.A. 98-109, eff. 7-25-13.)

(620 ILCS 75/2-100)
Sec. 2-100. Property acquisition.
(a) In addition to any other powers the Department may have under Sections 72 and 74 of the Illinois Aeronautics Act or any other applicable law, and notwithstanding any other law to the contrary, the Department may acquire by gift, grant, lease, purchase, condemnation, or otherwise, any right, title, or interest in any private property, property held in the name of or belonging to any public body or unit of government, or any property devoted to a public use, or any other rights or easements, including any property, rights, or easements owned by the State, units of local government, or school districts, including forest preserve districts, for purposes related to the South Suburban Airport. The powers given to the Department under this Section include the power to acquire, by condemnation or otherwise, any property used for cemetery purposes within or outside of inaugural airport boundary, and to require that the cemetery be removed to a different location. The powers given to the Department under this Section include the power to condemn or otherwise acquire, and to convey, substitute property when the Department reasonably determines that monetary compensation will not be sufficient or practical just compensation for property acquired by the Department in connection with the South Suburban Airport. The acquisition of substitute property is declared to be for public use. The powers given by this Section to the Department to condemn property include the power of condemnation by quick-take under Article 20 of the Eminent Domain Act. Property acquired under this Section includes property that the Department reasonably determines will be necessary for future use, regardless of whether final regulatory or funding decisions have been made; provided, however, that quick-take of such property is subject to Section 25-5-45 of the Eminent Domain Act.
(b) With respect to any land acquired or sought to be acquired by the Department by condemnation for the South Suburban Airport pursuant to the powers granted by Section 72 or 74 of the Aeronautics Act, the phrase "within the limitation of available appropriations" shall be deemed to require that the Department have, on the date of filing the condemnation complaint, unexpended appropriations equal to the amount of the Department's most recent offer to purchase the property.
(c) No property owned by the Department may be subject to taking by condemnation or otherwise by any unit of local government, any other airport authority, or by any agency, instrumentality, or political subdivision of the State.
(Source: P.A. 98-109, eff. 7-25-13.)

(620 ILCS 75/2-105)
Sec. 2-105. Rights of the Illinois Department of Transportation upon expiration or termination of the agreement.
(a) Upon the termination or expiration of the public-private agreement, including a termination for default, the Department shall have the right to take over the South Suburban Airport project and to succeed to all of the right, title, and interest in the South Suburban Airport project, subject to any liens on revenues previously granted by the contractor to any person providing financing for the South Suburban Airport project.
(b) If the Department elects to take over the South Suburban Airport project as provided in subsection (a) of this Section, the Department may, without limitation, do the following:
(1) develop, finance, construct, maintain, or operate

the project, including through another public-private agreement entered into in accordance with this Act; or

(2) impose, collect, retain, and use user fees, if

any, for the project.

(c) If the Department elects to take over the South Suburban Airport project as provided in subsection (a) of this Section, the Department may, without limitation, use the revenues, if any, for any lawful purpose, including to:
(1) make payments to individuals or entities in

connection with any financing of the South Suburban Airport project;

(2) permit a contractor or third party to receive

some or all of the revenues under the public-private agreement entered into under this Act;

(3) pay development costs of the South Suburban

Airport;

(4) pay current operation costs of the South Suburban

Airport; and

(5) pay the contractor for any compensation or

payment owing upon termination.

(d) All real property acquired as a part of the South Suburban Airport shall be held in the name of the State of Illinois upon termination of the South Suburban Airport project.
(e) The full faith and credit of the State or any political subdivision of the State or the Department is not pledged to secure any financing of the contractor by the election to take over the South Suburban Airport project. Assumption of development, operation, or both, of the South Suburban Airport project does not obligate the State or any political subdivision of the State or the Department to pay any obligation of the contractor.
(Source: P.A. 98-109, eff. 7-25-13.)

(620 ILCS 75/2-110)
Sec. 2-110. Standards for the South Suburban Airport project. The plans and specifications for the South Suburban Airport project shall comply with the following:
(1) the Department's standards for other projects

of a similar nature or as otherwise provided in the public-private agreement;

(2) the Professional Engineering Practice Act of

1989, the Structural Engineering Practice Act of 1989, the Illinois Architecture Practice Act of 1989, and the Illinois Professional Land Surveyor Act of 1989; and

(3) any other applicable State or federal

standards.

(Source: P.A. 98-109, eff. 7-25-13.)

(620 ILCS 75/2-115)
Sec. 2-115. Financial arrangements.
(a) The Department may apply for, execute, or endorse applications submitted by contractors and other third parties to obtain federal, State, or local credit assistance to develop, finance, maintain, or operate the South Suburban Airport project.
(b) The Department may take any action to obtain federal, State, or local assistance for the South Suburban Airport project that serves the public purpose of this Act and may enter into any contracts required to receive the federal assistance. The Department may determine that it serves the public purpose of this Act for all or any portion of the costs of the South Suburban Airport project to be paid, directly or indirectly, from the proceeds of a grant or loan, line of credit, or loan guarantee made by a local, State, or federal government or any agency or instrumentality of a local, State, or federal government. This assistance may include, but not be limited to, federal credit assistance under the Transportation Infrastructure Finance and Innovation Act (TIFIA).
(c) The Department may agree to make grants or loans for the development, financing, construction, management, operation, or maintenance of the South Suburban Airport project from time to time, from amounts received from the federal, State, or local government or any agency or instrumentality of the federal, State, or local government.
(d) Any financing of the South Suburban Airport project may be in the amounts and subject to the terms and conditions contained in the public-private agreement.
(e) For the purpose of financing the South Suburban Airport project, the contractor and the Department may do the following:
(1) propose to use any and all revenues that may be

available to them;

(2) enter into grant agreements;
(3) access any other funds available to the

Department; and

(4) accept grants from any public or private agency

or entity.

(f) For the purpose of financing the South Suburban Airport project, public funds may be used, mixed, and aggregated with funds provided by or on behalf of the contractor or other private entities.
(g) For the purpose of financing the South Suburban Airport project, the Department is authorized to apply for, execute, or endorse applications for an allocation of tax-exempt bond financing authorization provided by Section 142(m) of the United States Internal Revenue Code, as well as financing available under any other federal law or program.
(h) Any bonds, debt, other securities, or other financing issued or incurred by the contractor for the purposes of this Act shall not be deemed to constitute a debt of the State or any political subdivision of the State or a pledge of the faith and credit of the State or any political subdivision of the State.
(Source: P.A. 98-109, eff. 7-25-13.)

(620 ILCS 75/2-120)
Sec. 2-120. Labor.
(a) The public-private agreement shall require the contractor to enter into a project labor agreement.
(b) The public-private agreement shall require all construction contractors to comply with the requirements of Section 30-22 of the Illinois Procurement Code as they apply to responsible bidders and to present satisfactory evidence of that compliance to the Department, unless the South Suburban Airport project is federally funded and the application of those requirements would jeopardize the receipt or use of federal funds in support of the South Suburban Airport project.
(Source: P.A. 98-109, eff. 7-25-13.)

(620 ILCS 75/2-125)
Sec. 2-125. Law enforcement.
(a) All law enforcement officers of the State and of each affected local jurisdiction have the same powers and jurisdiction within the boundaries of the South Suburban Airport as they have in their respective areas of jurisdiction.
(b) Law enforcement officers shall have access to the South Suburban Airport at any time for the purpose of exercising the law enforcement officers' powers and jurisdiction.
(Source: P.A. 98-109, eff. 7-25-13.)

(620 ILCS 75/2-130)
Sec. 2-130. Term of agreement; reversion of property to the Department.
(a) The Department shall terminate the contractor's authority and duties under the public-private agreement on the date set forth in the public-private agreement.
(b) Upon termination of the public-private agreement, the authority and duties of the contractor under this Act cease, except for those duties and obligations that extend beyond the termination, as set forth in the public-private agreement, and all interests in the South Suburban Airport shall revert to the Department.
(Source: P.A. 98-109, eff. 7-25-13.)

(620 ILCS 75/2-135)
Sec. 2-135. Additional powers of the Department with respect to the South Suburban Airport.
(a) The Department may exercise any powers provided under this Act in participation or cooperation with any governmental entity and enter into any contracts to facilitate that participation or cooperation. The Department shall cooperate with other governmental entities under this Act.
(b) The Department may make and enter into all contracts and agreements necessary or incidental to the performance of the Department's duties and the execution of the Department's powers under this Act. Except as otherwise required by law, these contracts or agreements are not subject to any approvals other than the approval of the Department, Governor, or federal agencies and may contain any terms that are considered reasonable by the Department and not in conflict with any provisions of this Act or other statutes, rules, or laws.
(c) The Department may pay the costs incurred under the public-private agreement entered into under this Act from any funds available to the Department for the purpose of the South Suburban Airport under this Act or any other statute.
(d) The Department and other State agencies shall not take any action that would impair the public-private agreement entered into under this Act, except as provided by law.
(e) The Department may enter into an agreement between and among the contractor, the Department, and the Department of State Police concerning the provision of law enforcement assistance with respect to the South Suburban Airport under this Act.
(f) The Department is authorized to enter into arrangements with the Illinois State Police related to costs incurred in providing law enforcement assistance under this Act.
(Source: P.A. 98-109, eff. 7-25-13.)

(620 ILCS 75/2-140)
Sec. 2-140. Prohibited local action; home rule. A unit of local government, including a home rule unit, may not take any action that would have the effect of impairing the development, construction management operation, or maintenance of the South Suburban Airport pursuant to the public-private agreement authorized under this Act. This Section is a denial and limitation of home rule powers and functions under subsection (h) of Section 6 of Article VII of the Illinois Constitution.
(Source: P.A. 98-109, eff. 7-25-13.)

(620 ILCS 75/2-145)
Sec. 2-145. Powers liberally construed. The powers conferred by this Act shall be liberally construed in order to accomplish their purposes and shall be in addition and supplemental to the powers conferred to the Department by any other law. If any other law or rule is inconsistent with this Act, this Act is controlling as to the authority of the Department and any public-private agreement entered into under this Act.
(Source: P.A. 98-109, eff. 7-25-13.)

(620 ILCS 75/2-150)
Sec. 2-150. Full and complete authority. This Act contains full and complete authority for (i) agreements and leases with private entities to carry out the activities described in this Act and (ii) the Department to take any and all actions authorized by this Act. Notwithstanding any provision of any other law to the contrary, no procedure, proceedings, publications, notices, consents, approvals, orders, or acts by the Department or any other State or local agency or official are required to enter into an agreement or lease.
(Source: P.A. 98-109, eff. 7-25-13.)

(620 ILCS 75/2-155)
Sec. 2-155. Prior actions. Nothing in this Act shall be deemed to invalidate any actions previously taken or commenced by the Department prior to the adoption of this Act that relate to the development of the South Suburban Airport or any acquisition of property related thereto.
(Source: P.A. 98-109, eff. 7-25-13.)



Article 3 - (The Brownfields Redevelopment and Intermodal Promotion Act is compiled at 20 ILCS 607/)

(620 ILCS 75/Art. 3 heading)



Article 4 - South Suburban Airport Amendatory Provisions

(620 ILCS 75/Art. 4 heading)



Article 5 - Amendatory Provisions

(620 ILCS 75/Art. 5 heading)



Article 99 - Effective Date and Severability

(620 ILCS 75/Art. 99 heading)

(620 ILCS 75/99-97)
Sec. 99-97. Severability. The provisions of this Act are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 98-109, eff. 7-25-13.)

(620 ILCS 75/99-99)
Sec. 99-99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 98-109, eff. 7-25-13.)









Chapter 625 - VEHICLES

625 ILCS 5/ - Illinois Vehicle Code.

Chapter 1 - Title And Definitions

(625 ILCS 5/Ch. 1 heading)

(625 ILCS 5/1-100) (from Ch. 95 1/2, par. 1-100)
Sec. 1-100. Short Title. This Act may be cited as the Illinois Vehicle Code.
Portions of this Act may likewise be cited by a short title as follows:
Chapters 2, 3, 4 and 5: the Illinois Vehicle Title & Registration Law.
Chapter 6: the Illinois Driver Licensing Law.
Chapter 7: the Illinois Safety and Family Financial Responsibility Law.
Chapter 11: the Illinois Rules of the Road.
Chapter 12: the Illinois Vehicle Equipment Law.
Chapter 13: the Illinois Vehicle Inspection Law.
Chapter 14: the Illinois Vehicle Equipment Safety Compact.
Chapter 15: the Illinois Size and Weight Law.
Chapter 17: the Illinois Highway Safety Law.
Chapter 18a: the Illinois Commercial Relocation of Trespassing Vehicles Law.
Chapter 18b: the Illinois Motor Carrier Safety Law.
Chapter 18c: the Illinois Commercial Transportation Law.
Chapter 18d: The Illinois Commercial Safety Towing Law.
(Source: P.A. 95-562, eff. 7-1-08.)

(625 ILCS 5/1-101) (from Ch. 95 1/2, par. 1-101)
Sec. 1-101. Definition of words and phrases. The following words and phrases when used in this Code shall, for the purpose of this Code, have the meanings respectively ascribed to them in this Chapter, except when the context otherwise requires and except where another definition set forth in another Chapter of this Code and applicable to that Chapter or a designated part thereof is applicable.
(Source: P.A. 83-831.)

(625 ILCS 5/1-101.05)
Sec. 1-101.05. Abandoned vehicle. For the purposes of Chapter 4, "abandoned vehicle" means any vehicle in a state of disrepair rendering the vehicle incapable of being driven in its condition or any vehicle that has not been moved or used for 7 consecutive days or more and is apparently deserted.
(Source: P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/1-101.1) (from Ch. 95 1/2, par. 1-101.1)
Sec. 1-101.1. Act. The word "Act" as used in this Code shall, unless the context otherwise clearly indicates, mean "The Illinois Vehicle Code".
(Source: P.A. 82-123.)

(625 ILCS 5/1-101.1a)
Sec. 1-101.1a. Administrative decision. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/1-101.2) (from Ch. 95 1/2, par. 1-101.2)
Sec. 1-101.2. Affirmation. A signed statement to the effect that the information provided by the signer is true and correct. The affirmation shall subject any person who shall knowingly affirm falsely, in matter material to any issue or point in question, to the penalties inflicted by law on persons convicted of perjury under Section 32-2 of the Criminal Code of 2012.
(Source: P.A. 97-1150, eff. 1-25-13.)

(625 ILCS 5/1-101.3) (from Ch. 95 1/2, par. 1-101.3)
Sec. 1-101.3. (Repealed).
(Source: P.A. 83-1473. Repealed by P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/1-101.5)
Sec. 1-101.5. Agency. For the purposes of Chapter 13C, "Agency" means the Illinois Environmental Protection Agency.
(Source: P.A. 96-328, eff. 8-11-09.)

(625 ILCS 5/1-101.6)
Sec. 1-101.6. (Repealed).
(Source: P.A. 90-89, eff. 1-1-98. Repealed by P.A. 94-739, eff. 5-5-06.)

(625 ILCS 5/1-101.8) (from Ch. 95 1/2, par. 1-102.02)
Sec. 1-101.8. All-terrain vehicle. Any motorized off-highway device designed to travel primarily off-highway, 50 inches or less in width, having a manufacturer's dry weight of 1,500 pounds or less, traveling on 3 or more non-highway tires, designed with a seat or saddle for operator use, and handlebars or steering wheel for steering control, except equipment such as lawnmowers.
(Source: P.A. 96-428, eff. 8-13-09.)

(625 ILCS 5/1-102) (from Ch. 95 1/2, par. 1-102)
Sec. 1-102. Alley.
A public way within a block, generally giving access to the rear of lots or buildings and not used for general traffic circulation.
(Source: P.A. 76-1586.)

(625 ILCS 5/1-102.01) (from Ch. 95 1/2, par. 1-102.01)
Sec. 1-102.01. Ambulance. Any publicly or privately owned vehicle which is specifically designed, constructed or modified and equipped, and is intended to be used for, and is maintained or operated for the emergency transportation of persons who are sick, injured, wounded or otherwise incapacitated or helpless.
(Source: P.A. 82-433.)

(625 ILCS 5/1-102.02) (from Ch. 95 1/2, par. 1-102.02)
Sec. 1-102.02. (Blank).
(Source: Renumbered as 625 ILCS 5/1-101.8 by P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/1-102.1) (from Ch. 95 1/2, par. 1-102.1)
Sec. 1-102.1. Antique vehicle.
A motor vehicle that is more than 25 years of age or a bonafide replica thereof and which is driven on the highways only going to and returning from an antique auto show or an exhibition, or for servicing or demonstration, or a fire-fighting vehicle more than 20 years old which is not used as fire-fighting equipment but is used only for the purpose of exhibition of demonstration.
(Source: P.A. 78-667.)

(625 ILCS 5/1-102.2) (from Ch. 95 1/2, par. 1-102.2)
Sec. 1-102.2. Apportionable semitrailer. Through March 31, 1996, an apportionable semitrailer is a semitrailer that is paying annual fees to a foreign jurisdiction under the provisions of the International Registration Plan. Beginning April 1, 1996, an apportionable semitrailer is a semitrailer used in interstate commerce and registered with an apportioned power fleet.
(Source: P.A. 89-245, eff. 1-1-96.)

(625 ILCS 5/1-102.3) (from Ch. 95 1/2, par. 1-102.3)
Sec. 1-102.3. Apportionable trailer. A trailer involved in interstate commerce.
(Source: P.A. 87-1040.)

(625 ILCS 5/1-103) (from Ch. 95 1/2, par. 1-103)
Sec. 1-103. Approved driver education course. (a) Any course of driver education approved by the State Board of Education, offered by public or private schools maintaining grades 9 through 12, and meeting at least the minimum requirements of the "Driver Education Act", as now or hereafter amended, (b) any course of driver education offered by a school licensed to give driver education instructions under this Act which meets at least the minimum educational requirements of the "Driver Education Act", as now or hereafter amended, and is approved by the State Board of Education, (c) any course of driver education given in another State to an Illinois resident attending school in such State and approved by the State administrator of the Driver Education Program of such other State, or (d) any course of driver education given at a Department of Defense Education Activity school that is approved by the Department of Defense Education Activity and taught by an adult driver education instructor or traffic safety officer.
(Source: P.A. 96-740, eff. 1-1-10.)

(625 ILCS 5/1-104) (from Ch. 95 1/2, par. 1-104)
Sec. 1-104. (Repealed).
(Source: P.A. 76-1586. Repealed by P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/1-104.1) (from Ch. 95 1/2, par. 1-104.1)
Sec. 1-104.1. Article. The word "Article" as used in this Code shall, unless the context otherwise clearly indicates, mean an Article of a Chapter of "The Illinois Vehicle Code".
(Source: P.A. 82-123.)

(625 ILCS 5/1-104.2)
Sec. 1-104.2. Autocycle. A 3-wheel motor vehicle that has a steering wheel and seating that does not require the operator to straddle or sit astride it.
(Source: P.A. 98-777, eff. 1-1-15.)

(625 ILCS 5/1-105) (from Ch. 95 1/2, par. 1-105)
Sec. 1-105. Authorized emergency vehicle. Emergency vehicles of municipal departments or public service corporations as are designated or authorized by proper local authorities; police vehicles; vehicles of the fire department; vehicles of a HazMat or technical rescue team authorized by a county board under Section 5-1127 of the Counties Code; ambulances; vehicles of the Illinois Department of Corrections; vehicles of the Illinois Department of Juvenile Justice; vehicles of the Illinois Emergency Management Agency; vehicles of the Office of the Illinois State Fire Marshal; mine rescue and explosives emergency response vehicles of the Department of Natural Resources; vehicles of the Illinois Department of Public Health; vehicles of the Illinois State Toll Highway Authority with a gross vehicle weight rating of 9,000 pounds or more and those identified as Highway Emergency Lane Patrol; vehicles of the Illinois Department of Transportation identified as Emergency Traffic Patrol; and vehicles of a municipal or county emergency services and disaster agency, as defined by the Illinois Emergency Management Agency Act.
(Source: P.A. 100-62, eff. 8-11-17.)

(625 ILCS 5/1-105.1)
Sec. 1-105.1. Automated speed enforcement system violation. A violation described in Section 11-208.8 of this Code.
(Source: P.A. 97-672, eff. 7-1-12.)

(625 ILCS 5/1-105.2)
Sec. 1-105.2. Automated traffic law violation. A violation described in Section 11-208.6, 11-208.9, or 11-1201.1 of this Code.
(Source: P.A. 98-556, eff. 1-1-14.)

(625 ILCS 5/1-105.2a)
Sec. 1-105.2a. Automobile transporter. Any vehicle combination designed and used for the transport of assembled vehicles, including truck camper units, and includes its use when transporting other cargo or general freight on a backhaul while in compliance with the weight limitations for a truck tractor and semitrailer combination.
(Source: P.A. 99-717, eff. 8-5-16.)

(625 ILCS 5/1-105.3)
Sec. 1-105.3. Automotive parts recycler. A person who is in the business of acquiring previously owned vehicles and vehicle parts for the primary purpose of disposing of parts of vehicles in a manner other than that described in the definition of a "scrap processor" in this Code or disposing of previously owned vehicles in the manner described in the definition of a "scrap processor" in this Code.
(Source: P.A. 97-832, eff. 7-20-12.)

(625 ILCS 5/1-105.4)
Sec. 1-105.4. Auxiliary power unit, or APU. Small engines used on commercial trucks to provide power for auxiliary loads, such as heating, air conditioning, and lighting in sleeper berths, which allows the operator to shut off the main engine while resting. Auxiliary power units may also be referred to as idle reduction units.
(Source: P.A. 97-201, eff. 1-1-12.)

(625 ILCS 5/1-105.5)
Sec. 1-105.5. (Repealed).
(Source: P.A. 90-86, eff. 7-10-97. Repealed by P.A. 94-795, eff. 5-22-06.)

(625 ILCS 5/1-105.6)
Sec. 1-105.6. Axle load. The total load transmitted to the road by all wheels whose centers may be included between 2 parallel transverse vertical planes 40 inches apart extending across the full width of the vehicle.
(Source: P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/1-105.7)
Sec. 1-105.7. Backhaul. The return trip of a vehicle transporting cargo or general freight, especially when carrying goods back over all or part of the same route.
(Source: P.A. 99-717, eff. 8-5-16.)

(625 ILCS 5/1-106) (from Ch. 95 1/2, par. 1-106)
Sec. 1-106. Bicycle. Every device propelled by human power upon which any person may ride, having two tandem wheels except scooters and similar devices.
(Source: P.A. 85-951.)

(625 ILCS 5/1-106.5)
Sec. 1-106.5. Bumper. Any device or system of devices protruding from and attached to the front and rear of a motor vehicle that has been designed to be used to absorb the impact of a collision. For the purposes of this Code, a bumper also includes a device or system of devices similar in design to those with which new motor vehicles are equipped.
(Source: P.A. 92-61, eff. 1-1-02.)

(625 ILCS 5/1-107) (from Ch. 95 1/2, par. 1-107)
Sec. 1-107. Bus. Every motor vehicle, other than a commuter van, designed for carrying more than 10 persons.
(Source: P.A. 82-1011.)

(625 ILCS 5/1-108) (from Ch. 95 1/2, par. 1-108)
Sec. 1-108. Business district.
The territory contiguous to and including a highway when within any 600 feet along such highway there are buildings in use for business or industrial purposes, including but not limited to hotels, banks, or office buildings, railroad stations and public buildings which occupy at least 300 feet of frontage on one side or 300 feet collectively on both sides of the highway.
(Source: P.A. 76-1586.)

(625 ILCS 5/1-109.01) (from Ch. 95 1/2, par. 1-109.01)
Sec. 1-109.01. Camping trailer. A trailer, not used commercially, constructed with partial side walls which fold for towing and unfold to provide temporary living quarters for recreational camping or travel use and of a size or weight not requiring an overdimension permit when towed on a highway.
(Source: P.A. 81-969.)

(625 ILCS 5/1-110) (from Ch. 95 1/2, par. 1-110)
Sec. 1-110. Cancellation of driver's license.
The annulment or termination by formal action of the Secretary of a person's driver's license because of some error or defect in the license or because the licensee is no longer entitled to such license, but, with the exception of Sections 6-107, 6-108 and 6-201, the cancellation of a license is without prejudice and application for a new license may be made at any time after such cancellation.
(Source: P.A. 86-1450.)

(625 ILCS 5/1-110.1) (from Ch. 95 1/2, par. 1-110.1)
Sec. 1-110.1. (Blank).
(Source: Renumbered as 625 ILCS 5/1-111.1b by P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/1-110.1a)
Sec. 1-110.1a. CDL Driver. A person holding a CDL or a person required to hold a CDL.
(Source: P.A. 98-176 (see Section 10 of P.A. 98-722 and Section 10 of P.A. 99-414 for the effective date of changes made by P.A. 98-176).)

(625 ILCS 5/1-110.2) (from Ch. 95 1/2, par. 1-110.2)
Sec. 1-110.2. Certificate of purchase. A bill of sale given to a licensee making an acquisition of a vehicle under Sections 4-208 and 4-209 of this Code.
(Source: P.A. 83-1528.)

(625 ILCS 5/1-110a) (from Ch. 95 1/2, par. 1-110a)
Sec. 1-110a. (Blank).
(Source: Renumbered as 625 ILCS 5/1-111.1c by P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/1-111) (from Ch. 95 1/2, par. 1-111)
Sec. 1-111. (Repealed).
(Source: P.A. 81-1452. Repealed by P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/1-111.1) (from Ch. 95 1/2, par. 1-111.1)
Sec. 1-111.1. Chapter. The word "Chapter" as used in this Code shall, unless the context otherwise clearly indicates, mean a Chapter of "The Illinois Vehicle Code".
(Source: P.A. 82-123.)

(625 ILCS 5/1-111.1a) (from Ch. 95 1/2, par. 1-171.01)
Sec. 1-111.1a. Charitable vehicle.
(a) Any vehicle that is exclusively owned and operated by a religious or charitable not-for-profit organization and is used primarily in conducting the official activities of such organization.
(b) This definition does not include:
(1) a bus operated by a public utility, municipal

corporation or common carrier authorized to conduct local or interurban transportation of passengers when such bus is on a regularly scheduled route for the transportation of other fare paying passengers or furnishing charter service for the transportation of groups on special trips or in connection with special events and not over a regular or customary religious organization bus route;

(2) a school bus as defined in Section 1-182 of this

Code; or

(3) a First Division vehicle, other than one designed

for transporting not less than 7 nor more than 10 passengers, as defined in Section 1-217 of this Code; except that for purposes of determining the number of persons a vehicle is designed to carry in this Section, in any vehicle equipped with one or more wheelchair tiedowns, each wheelchair tiedown shall be counted as 4 persons. Each wheelchair tiedown shall be counted as 1 person for any other purpose of this Code.

(Source: P.A. 96-607, eff. 8-24-09.)

(625 ILCS 5/1-111.1b) (from Ch. 95 1/2, par. 1-110.1)
Sec. 1-111.1b. Chassis. Every frame or supportive element of a vehicle whether or not a manufacturer's identification number, serial number, or other identifying numbers are present on said part.
(Source: P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/1-111.1c) (from Ch. 95 1/2, par. 1-110a)
Sec. 1-111.1c. Chassis manufacturer. A person who manufactures and produces the frame upon which is mounted the body of a motor vehicle.
(Source: P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/1-111.2) (from Ch. 95 1/2, par. 1-111.2)
Sec. 1-111.2. Code. The word "Code" as used in this Act shall, unless the context otherwise clearly indicates, mean "The Illinois Vehicle Code".
(Source: P.A. 82-123.)

(625 ILCS 5/1-111.3)
Sec. 1-111.3. Collection costs. Collection costs consist of reasonable costs incurred in locating the owner, lienholder, or other legally entitled persons, and demanding payment, together with court costs and reasonable attorney's fees as determined by the court.
(Source: P.A. 89-433, eff. 12-15-95.)

(625 ILCS 5/1-111.4)
Sec. 1-111.4. Commerce. Trade, commerce, or transportation.
(Source: P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/1-111.5)
Sec. 1-111.5. (Repealed).
(Source: P.A. 90-89, eff. 1-1-98. Repealed by P.A. 98-176 (see Section 10 of P.A. 98-722 and Section 10 of P.A. 99-414 for the effective date of changes made by P.A. 98-176).)

(625 ILCS 5/1-111.6)
Sec. 1-111.6. Commercial driver's license (CDL). A license issued to an individual by a state or other jurisdiction of domicile, in accordance with the standards contained in 49 C.F.R. Part 383, which authorizes the individual to operate a class of a commercial motor vehicle.
(Source: P.A. 98-176 (see Section 10 of P.A. 98-722 and Section 10 of P.A. 99-414 for the effective date of changes made by P.A. 98-176).)

(625 ILCS 5/1-111.7)
Sec. 1-111.7. Commercial driver license information system (CDLIS). The information system established, pursuant to the Commercial Motor Vehicle Safety Act of 1986 (CMVSA) (49 U.S.C. 2701 et seq.), to serve as a clearinghouse for locating information related to the licensing and identification of commercial motor vehicle drivers.
(Source: P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/1-111.7a)
Sec. 1-111.7a. Commercial Learner's Permit (CLP). A permit issued to an individual by a state or other jurisdiction of domicile, in accordance with the standards contained in 49 C.F.R. Part 383, which, when carried with a valid driver's license issued by the same state or jurisdiction of domicile, authorizes the individual to operate a class of commercial motor vehicle when accompanied by a holder of a valid CDL for purposes of behind-the-wheel training. When issued to a CDL holder, a CLP serves as authorization for accompanied behind-the-wheel training in a commercial motor vehicle for which the holder's current CDL is not valid.
(Source: P.A. 98-176 (see Section 10 of P.A. 98-722 and Section 10 of P.A. 99-414 for the effective date of changes made by P.A. 98-176).)

(625 ILCS 5/1-111.8) (from Ch. 95 1/2, par. 1-114)
Sec. 1-111.8. Commercial vehicle. Any vehicle operated for the transportation of persons or property in the furtherance of any commercial or industrial enterprise, For-Hire or Not-For-Hire, but not including a commuter van, a vehicle used in a ridesharing arrangement when being used for that purpose, or a recreational vehicle not being used commercially.
(Source: P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/1-111.9) (from Ch. 95 1/2, par. 1-114.1)
Sec. 1-111.9. Commuter van. A motor vehicle designed for the transportation of not less than 7 nor more than 16 passengers, which is: (1) used in a ridesharing arrangement; or (2) owned or leased by or on behalf of a company or an employee organization and operated on a non-profit basis with the primary purpose of transporting employees of the company between the employees' homes and the company's place of business or a public transportation station and in which the operating, administrative, maintenance and reasonable depreciation costs are paid principally by the persons utilizing the commuter van.
(Source: P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/1-112) (from Ch. 95 1/2, par. 1-112)
Sec. 1-112. Controlled Access Highway.
Every highway, street or roadway in respect to which owners or occupants of abutting lands and other persons have no legal right of access to or from the same except at such points only and in such manner as may be determined by the public authority having jurisdiction over such highway, street or roadway.
(Source: P.A. 76-1586.)

(625 ILCS 5/1-112.1) (from Ch. 95 1/2, par. 1-112.1)
Sec. 1-112.1. Conversion. A motor vehicle, other than a motor home, which has been modified by a person other than the manufacturer of the chassis of the motor vehicle and which has not been the subject of a retail sale.
(Source: P.A. 86-971.)

(625 ILCS 5/1-112.2) (from Ch. 95 1/2, par. 1-112.2)
Sec. 1-112.2. Converter or second stage manufacturer. A person who prior to the retail sale of a motor vehicle, assembles, installs or affixes a body, cab, or special equipment to a chassis, or who adds, subtracts from, or modifies a previously assembled or manufactured motor vehicle.
(Source: P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/1-112.3) (from Ch. 95 1/2, par. 1-112.3)
Sec. 1-112.3. Converter Dolly. A vehicle consisting of a chassis equipped with one or more axles, a fifth wheel or an equivalent mechanism, and draw bar, the attachment of which converts a semitrailer to a full trailer.
(Source: P.A. 87-1203.)

(625 ILCS 5/1-112.5) (from Ch. 95 1/2, par. 1-114.2)
Sec. 1-112.5. Counterfeit. To copy or imitate, without legal authority, with the intent of deceiving or defrauding.
(Source: P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/1-112.7)
Sec. 1-112.7. Court. A court of law, traffic tribunal, or circuit court of Illinois, including a judge of a court of law, traffic tribunal, or circuit court of Illinois.
(Source: P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/1-112.8)
Sec. 1-112.8. Covered heavy duty tow and recovery vehicle. A vehicle transporting a disabled vehicle from the place where the vehicle became disabled to the nearest repair facility, having a gross weight that is equal to or exceeds the gross vehicle weight of the disabled vehicle being transported.
(Source: P.A. 99-717, eff. 8-5-16.)

(625 ILCS 5/1-113) (from Ch. 95 1/2, par. 1-113)
Sec. 1-113. Crosswalk. (a) That part of a roadway at an intersection included within the connections of the lateral lines of the sidewalks on opposite sides of the highway measured from the curbs or, in the absence of curbs, from the edges of the traversable roadway, and in the absence of a sidewalk on one side of the highway, that part of the highway included within the extension of the lateral line of the existing sidewalk to the side of the highway without the sidewalk, with such extension forming a right angle to the centerline of the highway;
(b) Any portion of a roadway at an intersection or elsewhere distinctly indicated for pedestrian crossing by lines or other markings on the surface placed in accordance with the provisions in the Manual adopted by the Department of Transportation as authorized in Section 11-301.
(Source: P.A. 83-831.)

(625 ILCS 5/1-113.1)
Sec. 1-113.1. Custom vehicle. A motor vehicle that is at least 25 years of age and of a model year after 1948 or a custom vehicle manufactured to resemble a vehicle at least 25 years of age and of a model year after 1948 and has been altered from the manufacturer's original design or has a body constructed from non-original materials and which is maintained for occasional transportation, exhibitions, club activities, parades, tours, and similar uses and which is not used for general daily transportation.
(Source: P.A. 96-487, eff. 1-1-10.)

(625 ILCS 5/1-114) (from Ch. 95 1/2, par. 1-114)
Sec. 1-114. (Blank).
(Source: Renumbered as 625 ILCS 5/1-111.8 by P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/1-114.1) (from Ch. 95 1/2, par. 1-114.1)
Sec. 1-114.1. (Blank).
(Source: Renumbered as 625 ILCS 5/1-111.9 by P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/1-114.2) (from Ch. 95 1/2, par. 1-114.2)
Sec. 1-114.2. (Blank).
(Source: Renumbered as 625 ILCS 5/1-112.5 by P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/1-115) (from Ch. 95 1/2, par. 1-115)
Sec. 1-115. Dealer. Every person engaged in the business of acquiring or disposing of vehicles or their essential parts and who has an established place of business for such purpose.
(Source: P.A. 83-1473.)

(625 ILCS 5/1-115.05)
Sec. 1-115.05. Department. The Department of Transportation of the State of Illinois, acting directly or through its duly authorized officers and agents, except that in Chapter 5 and Articles X and XI of Chapter 3 of this Code, "Department" means the Department of Revenue of the State of Illinois.
(Source: P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/1-115.07)
Sec. 1-115.07. Derelict vehicle. Any inoperable, unregistered, discarded motor vehicle, regardless of title, having lost its character as a substantial property and left unattended without justification on the owner's land contrary to the public policy expressed in Section 4-301 of this Code.
(Source: P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/1-115.1) (from Ch. 95 1/2, par. 1-115.1)
Sec. 1-115.1. Disposition of vehicle or vehicle part. The purchase, exchange, transfer, sale, assignment or other change of ownership or possession or the junking or wrecking of a vehicle or vehicle part.
(Source: P.A. 83-1473.)

(625 ILCS 5/1-115.3)
Sec. 1-115.3. Disqualification. Disqualification means any of the following 3 actions:
(a) The suspension, revocation, or cancellation of a

CLP or CDL by the State or jurisdiction of issuance.

(b) Any withdrawal of a person's privileges to drive

a commercial motor vehicle by a State or other jurisdiction as a result of a violation of State or local law relating to motor vehicle traffic control (other than parking, vehicle weight or vehicle defect violations).

(c) A determination by the Federal Motor Carrier

Safety Administration that a person is not qualified to operate a commercial motor vehicle under 49 C.F.R. Part 391.

(Source: P.A. 98-176 (see Section 10 of P.A. 98-722 and Section 10 of P.A. 99-414 for the effective date of changes made by P.A. 98-176).)

(625 ILCS 5/1-115.5)
Sec. 1-115.5. Domicile. A true, fixed, and permanent legal home of a person or the place to which the person intends to return even though the person may reside elsewhere. As a further explanation, "A person may have more than one residence but only one domicile".
(Source: P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/1-115.6)
Sec. 1-115.6. Domiciliary. A person who is domiciled.
(Source: P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/1-115.8)
Sec. 1-115.8. Drive. To drive, operate, or be in physical control of a motor vehicle.
(Source: P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/1-116) (from Ch. 95 1/2, par. 1-116)
Sec. 1-116. Driver.
Every person who drives or is in actual physical control of a vehicle.
(Source: P.A. 76-1586.)

(625 ILCS 5/1-116.1) (from Ch. 95 1/2, par. 1-116.1)
Sec. 1-116.1. Driver's license. Any license to operate a motor vehicle issued under the laws of this State.
(Source: P.A. 84-1394.)

(625 ILCS 5/1-117) (from Ch. 95 1/2, par. 1-117)
Sec. 1-117. Driver License Compact.
The Driver License Compact set forth in Chapter 6 of this Act.
(Source: P.A. 76-1586.)

(625 ILCS 5/1-117.5)
Sec. 1-117.5. Driver's license or permit making implement. Any material, hardware, or software that is specially designed for or primarily used in the manufacture, assembly, issuance, or authentication of an official driver's license or permit issued by the Secretary of State.
(Source: P.A. 93-895, eff. 1-1-05.)

(625 ILCS 5/1-117.7)
Sec. 1-117.7. Electric personal assistive mobility device. A self-balancing 2 non-tandem wheeled device designed to transport only one person with an electric propulsion system that limits the maximum speed of the device to 15 miles per hour or less.
(Source: P.A. 92-868, eff. 6-1-03.)

(625 ILCS 5/1-118) (from Ch. 95 1/2, par. 1-118)
Sec. 1-118. Essential parts. All integral and body parts of a vehicle of a type required to be registered hereunder, the removal, alteration or substitution of which would tend to conceal the identity of the vehicle or substantially alter its appearance, model, type or mode of operation. "Essential parts" includes the following: vehicle hulks, shells, chassis, frames, front end assemblies (which may consist of headlight, grill, fenders and hood), front clip (front end assembly with cowl attached), rear clip (which may consist of quarter panels, fenders, floor and top), doors, hatchbacks, fenders, cabs, cab clips, cowls, hoods, trunk lids, deck lids, bed, front bumper, rear bumper, transmissions, seats, engines and similar parts. Essential parts also includes fairings, fuel tanks, and forks of motorcycles. Essential parts shall also include stereo radios.
An essential part which does not have affixed to it an identification number as defined in Section 1-129 adopts the identification number of the vehicle to which such part is affixed, installed or mounted.
An "essential part" does not include an engine, transmission, or a rear axle that is used in a glider kit.
(Source: P.A. 99-748, eff. 8-5-16; 100-409, eff. 8-25-17.)

(625 ILCS 5/1-118.1)
Sec. 1-118.1. Expanded-use antique vehicle.
A motor vehicle that is more than 25 years of age or a bona fide replica thereof and which is registered and driven on the highways in accordance with Section 3-804.01.
(Source: P.A. 97-412, eff. 1-1-12.)

(625 ILCS 5/1-119) (from Ch. 95 1/2, par. 1-119)
Sec. 1-119. Explosives.
Any chemical compound or mechanical mixture that is commonly used or intended for the purpose of producing an explosion and which contains any oxidizing and combustive units or other ingredients in such proportions, quantities or packing that an ignition by fire, by friction, by concussion, by percussion or by detonator of any part of the compound or mixture may cause such a sudden generation of highly heated gases that the resultant gaseous pressures are capable of producing destructive effects on contiguous objects or of destroying life or limb.
(Source: P.A. 76-1586.)

(625 ILCS 5/1-119.3)
Sec. 1-119.3. Expressway. A freeway with full control access and with grade separations at intersections.
(Source: P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/1-119.6)
Sec. 1-119.6. Farm to market agricultural transportation. The operation of a motor vehicle controlled and operated by a farmer who is a private motor carrier of property, who is using the vehicle to transport agricultural products to or from a farm operated by the farmer or to transport farm machinery or farm supplies to or from a farm operated by the farmer, and who is not using the commercial vehicle to transport hazardous materials of a type or quantity that requires the vehicle to be placarded in accordance with the Illinois Hazardous Materials Transportation Act.
(Source: P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/1-120) (from Ch. 95 1/2, par. 1-120)
Sec. 1-120. Farm tractor. Every motor vehicle designed and used primarily as a farm implement for drawing wagons, plows, mowing machines and other implements of husbandry, and every implement of husbandry which is self propelled, excluding all-terrain vehicles and off-highway motorcycles as defined in this Code.
(Source: P.A. 85-830; 85-1010.)

(625 ILCS 5/1-120.5)
Sec. 1-120.5. Fifth wheel assembly. A coupling device connecting 2 or more vehicles operating in combination. The lower half of a fifth wheel assembly mounted on a truck tractor or converter dolly must be secured to the frame of that vehicle with properly designed brackets, mounting plates, or angles and properly tightened bolts of adequate size and grade or devices that provide equivalent security. The installation shall not cause cracking, warping, or deformation of the frame. The installation shall include a device for positively preventing the lower half of the fifth wheel assembly from shifting on the frame to which it is attached.
The upper half of a fifth wheel assembly must be fastened to the motor vehicle with at least the same security required for the installation of the lower half on a truck tractor or converter dolly.
Every fifth wheel assembly shall have a locking mechanism. The locking mechanism and any adapter used in conjunction with it must prevent separation of the upper and lower halves of the fifth wheel assembly unless a positive manual release is activated. The release may be located so that the driver can operate it from the cab. If a motor vehicle has a fifth wheel assembly designed and constructed to be readily separable, the fifth wheel assembly locking devices shall apply automatically on coupling.
The lower half of a fifth wheel assembly shall be located so that, regardless of the condition of loading, the relationship between the kingpin and the rear axle or axles of the towing motor vehicle will properly distribute the gross weight of both the towed and towing vehicles on the axles of those vehicles, will not unduly interfere with the steering, braking, and other maneuvering of the towing vehicle, and will not otherwise contribute to unsafe operation of the vehicles comprising the combination. The upper half of a fifth wheel assembly shall be located so that the weight of the vehicles is properly distributed on their axles and the combination of vehicles will operate safely during normal operation.
(Source: P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/1-120.7)
Sec. 1-120.7. Fire department vehicle. Any vehicle, bicycle, or electric personal assistive mobility device that is designated or authorized by proper local authorities for fire department use.
(Source: P.A. 95-28, eff. 8-7-07.)

(625 ILCS 5/1-121) (from Ch. 95 1/2, par. 1-121)
Sec. 1-121. Flammable liquid. Any liquid which has a flash point of 70 degrees Fahrenheit, or less, as determined by a tagliabue or equivalent closed-cup test device.
(Source: P.A. 91-357, eff. 7-29-99.)

(625 ILCS 5/1-122) (from Ch. 95 1/2, par. 1-122)
Sec. 1-122. Fleet. 1 or more commercial motor vehicles.
(Source: P.A. 79-1041.)

(625 ILCS 5/1-122.1) (from Ch. 95 1/2, par. 1-122.1)
Sec. 1-122.1. Fleet safety vehicle. Any motor vehicle which is used to supervise operations of vehicles of the second division on the highway so as to promote safety and legal operations of such second division vehicle.
(Source: P.A. 79-870.)

(625 ILCS 5/1-122.5) (from Ch. 95 1/2, par. 1-124)
Sec. 1-122.5. For-hire. The operation of a vehicle for compensation and subject to federal regulation by the Interstate Commerce Commission or to state regulation by the Illinois Commerce Commission and those vehicles governed by Chapters 8 and 9 under this Code and regulated by the Secretary of State.
(Source: P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/1-122.7)
Sec. 1-122.7. For-profit ridesharing arrangement. The transportation by motor vehicle of not more than 16 persons, including the driver, for which a fee is charged in accordance with Section 6 of the Ridesharing Arrangements Act.
(Source: P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/1-123) (from Ch. 95 1/2, par. 1-123)
Sec. 1-123. Foreign vehicle.
Every vehicle of a type required to be registered hereunder brought into this State from another State, territory or country other than in the ordinary course of business by or through a manufacturer or dealer and not registered in this State.
(Source: P.A. 76-1586.)

(625 ILCS 5/1-123.1) (from Ch. 95 1/2, par. 1-123.1)
Sec. 1-123.1. (Repealed).
(Source: P.A. 83-1473. Repealed by P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/1-123.2)
Sec. 1-123.2. Former military vehicle. A vehicle or trailer, regardless of size, weight, or year of manufacture, that was manufactured for use in any country's military forces and is maintained to depict or represent military design or markings. A former military vehicle does not include a vehicle used for any commercial or production agriculture purpose.
(Source: P.A. 97-811, eff. 7-13-12.)

(625 ILCS 5/1-123.3)
Sec. 1-123.3. Frame. The main longitudinal structural members of the chassis of the vehicle or, for vehicles with unitized body construction, the lowest main longitudinal structural members of the body of the vehicle.
(Source: P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/1-123.4)
Sec. 1-123.4. Fraudulent driver's license or permit. Any license or permit that purports to be an official driver's license or permit for which a computerized number and file have not been created by the Secretary of State or other official driver's license agency in another jurisdiction.
(Source: P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/1-123.5)
Sec. 1-123.5. Freeway. A highway or street especially designed for through traffic and to, from, or over which owners of or persons having an interest in abutting land or other persons have no right or easement or only a limited right or easement of access, crossing, light, air, or view by reason of the fact that the property abuts upon the highway or street or for any other reason.
(Source: P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/1-123.7)
Sec. 1-123.7. Garbage. Any material or load consisting of waste from the facilities of the generator of the waste when transported for disposal or to a permitted recycling or waste processing facility when the generator receives no direct or indirect compensation from anyone for the material or load and when transported by a truck specially equipped with a selfcompactor or an industrial roll-off hoist and roll-off container.
(Source: P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/1-123.8)
Sec. 1-123.8. Glider kit. A motor vehicle of the second division that includes a chassis, cab, front axle, and other essential parts, except for an engine, transmission, or rear axle.
(Source: P.A. 99-748, eff. 8-5-16.)

(625 ILCS 5/1-123.9)
Sec. 1-123.9. Golf cart. A vehicle specifically designed and intended for the purposes of transporting one or more persons and their golf clubs or maintenance equipment while engaged in the playing of golf, supervising the play of golf, or maintaining the condition of the grounds on a public or private golf course.
(Source: P.A. 96-279, eff. 1-1-10.)

(625 ILCS 5/1-124) (from Ch. 95 1/2, par. 1-124)
Sec. 1-124. (Blank).
(Source: Renumbered as 625 ILCS 5/1-122.5 by P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/1-124.1) (from Ch. 95 1/2, par. 1-124.1)
Sec. 1-124.1. Grey Market Vehicle. A vehicle not originally manufactured in compliance with U. S. emission or safety standards.
(Source: P.A. 86-444.)

(625 ILCS 5/1-124.3)
Sec. 1-124.3. Gross Combination Weight Rating (GCWR). GCWR is the greater of:
(1) a value specified by the manufacturer of the

power unit, if such value is displayed on the Federal Motor Vehicle Safety Standard (FMVSS) certification label required by the National Highway Traffic Safety Administration; or

(2) the sum of the gross vehicle weight ratings

(GVWRs) or the gross vehicle weights (GVWs) of the power unit and the towed unit or units, or any combination thereof, that produces the highest value. Exception: The GCWR of the power unit will not be used to define a commercial motor vehicle when the power unit is not towing another vehicle.

(Source: P.A. 99-57, eff. 7-16-15.)

(625 ILCS 5/1-124.5)
Sec. 1-124.5. Gross Vehicle Weight Rating (GVWR). The value specified by the manufacturer as the loaded weight of a single vehicle.
(Source: P.A. 99-57, eff. 7-16-15.)

(625 ILCS 5/1-125) (from Ch. 95 1/2, par. 1-125)
Sec. 1-125. Gross weight.
The weight of a vehicle whether operated singly or in combination without load plus the weight of the load thereon.
(Source: P.A. 76-1586.)

(625 ILCS 5/1-125.9)
Sec. 1-125.9. Highly restricted personal information. An individual's photograph or image, signature, social security number, personal email address, and medical or disability information.
(Source: P.A. 97-835, eff. 7-20-12.)

(625 ILCS 5/1-126) (from Ch. 95 1/2, par. 1-126)
Sec. 1-126. Highway. The entire width between the boundary lines of every way publicly maintained when any part thereof is open to the use of the public for purposes of vehicular travel or located on public school property.
(Source: P.A. 92-780, eff. 8-6-02.)

(625 ILCS 5/1-126.1)
Sec. 1-126.1. Highway Designations. The Department of Transportation may designate streets or highways in the system of State highways as follows:
(a) Class I highways include interstate highways,

expressways, tollways, and other highways deemed appropriate by the department.

(b) Class II highways include major arterials not

built to interstate highway standards that have at least 11 feet lane widths.

(c) Class III highways include those State highways

that have lane widths of less than 11 feet.

(d) Non-designated highways are highways in the

system of State highways not designated as Class I, II, or III, or local highways which are part of any county, township, municipal, or district road system. Local authorities also may designate Class II or Class III highways within their systems of highways.

(Source: P.A. 92-417, eff. 1-1-02.)

(625 ILCS 5/1-125.7)
Sec. 1-125.7. Headset receiver. Any device, other than a hearing aid, designed to be worn on a person's head that enables the wearer to hear or receive electronic communications.
(Source: P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/1-128) (from Ch. 95 1/2, par. 1-128)
Sec. 1-128. House trailer. (a) A trailer or semitrailer equipped and used for living quarters or for human habitation (temporarily or permanently) rather than for the transportation of freight, goods, wares and merchandise; or
(b) A house trailer or a semitrailer which is used commercially (temporarily or permanently), that is, for the advertising, sales, display or promotion of merchandise or services, or for any other commercial purpose except the transportation of property for hire or the transportation of property for distribution by a private carrier.
(Source: P.A. 81-969.)

(625 ILCS 5/1-129) (from Ch. 95 1/2, par. 1-129)
Sec. 1-129. Identification Number. The numbers and letters, if any, on a vehicle or essential part, affixed by its manufacturer, the Illinois Secretary of State or the Illinois Department of State Police for the purpose of identifying the vehicle or essential part, or which is required to be affixed to the vehicle or part by federal or state law.
(Source: P.A. 84-1302; 84-1304.)

(625 ILCS 5/1-129.1)
Sec. 1-129.1. Ignition interlock device, breath alcohol ignition interlock device (BAIID). A device installed in a motor vehicle that prevents the vehicle from starting until the device has determined by an analysis of the driver's breath that the driver's breath alcohol is below a certain preset level.
(Source: P.A. 96-1526, eff. 2-14-11.)

(625 ILCS 5/1-130) (from Ch. 95 1/2, par. 1-130)
Sec. 1-130. Implement of husbandry. Every vehicle designed and adapted exclusively for agricultural, horticultural, or livestock raising operations, including farm wagons, wagon trailers or like vehicles used in connection therewith, or for lifting or carrying an implement of husbandry provided that no farm wagon, wagon trailer or like vehicle having a gross weight of more than 36,000 pounds, shall be included hereunder.
(Source: P.A. 81-327.)

(625 ILCS 5/1-131) (from Ch. 95 1/2, par. 1-131)
Sec. 1-131. Improved highway.
Any roadway of concrete, brick, asphalt, macadam and crushed stone or gravel.
(Source: P.A. 76-1586.)

(625 ILCS 5/1-131.5)
Sec. 1-131.5. In-line speed skates. A manufactured or assembled device consisting of an upper portion that is intended to be secured to a human foot, with a frame or chassis attached along the length of the bottom of the upper portion, with the frame or chassis holding 2 or more wheels that are longitudinally aligned and used to skate or glide by means of human foot and leg power while having the device attached to each foot or leg. The upper portion may not extend more than 2 inches above the wearer's ankle joint.
(Source: P.A. 97-1023, eff. 1-1-13.)

(625 ILCS 5/1-132) (from Ch. 95 1/2, par. 1-132)
Sec. 1-132. Intersection.
(a) The area embraced within the prolongation or connection of the lateral curb lines, or, if none, then the lateral boundary lines of the roadways of two highways which join one another at, or approximately at, right angles or the area within which vehicles traveling upon different roadways joining at any other angle may come in conflict.
(b) Where a highway includes two roadways 40 feet or more apart, then every crossing of each roadway of such divided highway by an intersecting highway shall be regarded as a separate intersection.
(c) The junction of an alley with a street or highway does not constitute an intersection.
(Source: P.A. 100-201, eff. 8-18-17.)

(625 ILCS 5/1-133) (from Ch. 95 1/2, par. 1-133)
Sec. 1-133. Interstate or Interstate Commerce.
Transportation between 2 or more States or transportation originating in one State and passing into or through other States for delivery in another State, and which is not intrastate.
(Source: P.A. 76-1586.)

(625 ILCS 5/1-133.05)
Sec. 1-133.05. Interstate carrier of property. Any person who is engaged in the transportation of property only by motor vehicle in whole or in part in interstate or foreign commerce in this State either with or without authority issued from the Interstate Commerce Commission.
(Source: P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/1-133.1) (from Ch. 95 1/2, par. 1-133.1)
Sec. 1-133.1. Interstate highway. Any highway which is now, or shall hereafter be, a part of the national system of interstate and defense highways within this State.
(Source: P.A. 85-830.)

(625 ILCS 5/1-134) (from Ch. 95 1/2, par. 1-134)
Sec. 1-134. Intrastate or Intrastate Commerce.
Transportation originating at any point or place within this State and destined to any other point or place within this State, irrespective of the route, highway or highways traversed, and including transportation which passes into or through another State before delivery is made within this State, and including any act of transportation which includes or completes a pickup within Illinois for delivery within Illinois.
(Source: P.A. 76-1586.)

(625 ILCS 5/1-134.1) (from Ch. 95 1/2, par. 1-134.1)
Sec. 1-134.1. Junk vehicle. A junk vehicle is a vehicle which has been or is being disassembled, crushed, compressed, flattened, destroyed or otherwise reduced to a state in which it no longer can be returned to an operable state, or has been branded or assigned as junk or a similar designation by another state or jurisdiction.
(Source: P.A. 100-450, eff. 1-1-18.)

(625 ILCS 5/1-135) (from Ch. 95 1/2, par. 1-135)
Sec. 1-135. Lane-control signal.
An official traffic control device consisting of an electrically controlled and illuminated signal of a square or rectangular design and employing distinctive colors or symbols used to control the direction of vehicular flow on the particular lane to which the indication applies.
(Source: P.A. 76-2122.)

(625 ILCS 5/1-136) (from Ch. 95 1/2, par. 1-136)
Sec. 1-136. Laned roadway.
A roadway which is divided into two or more clearly marked lanes for vehicular traffic.
(Source: P.A. 76-1586.)

(625 ILCS 5/1-136.5)
Sec. 1-136.5. Law enforcement agency. Every governmental enforcement agency or officer having authority to enforce the provisions of this Act or applicable local vehicle ordinances.
(Source: P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/1-137) (from Ch. 95 1/2, par. 1-137)
Sec. 1-137. Lease. A written document vesting exclusive possession, use, control and responsibility of the lessee during the periods the vehicle is operated by or for the lessee for a specific period of time.
(Source: P.A. 81-501.)

(625 ILCS 5/1-137.5)
Sec. 1-137.5. Legal name. The full given name and surname of an individual as recorded at birth, recorded at marriage, or deemed as the correct legal name for use in reporting income by the Social Security Administration or the name as otherwise established through legal action that appears on the associated official document presented to the Secretary of State.
(Source: P.A. 93-895, eff. 1-1-05.)

(625 ILCS 5/1-138) (from Ch. 95 1/2, par. 1-138)
Sec. 1-138. License to drive.
Any driver's license or any other license or permit to operate a motor vehicle issued under the laws of this State including:
1. Any temporary license or instruction permit;
2. The privilege of any person to drive a motor vehicle whether or not such person holds a valid license or permit.
3. Any nonresident's driving privilege as defined herein.
(Source: P.A. 76-1586.)

(625 ILCS 5/1-138.1) (from Ch. 95 1/2, par. 1-138.1)
Sec. 1-138.1. Licensee. A person licensed or required to be licensed under Sections 5-101, 5-102, 5-201 and 5-301 of this Code.
(Source: P.A. 83-1473.)

(625 ILCS 5/1-139) (from Ch. 95 1/2, par. 1-139)
Sec. 1-139. Lienholder.
A person holding a security interest in a vehicle.
(Source: P.A. 76-1586.)

(625 ILCS 5/1-139.1)
Sec. 1-139.1. Limousine. Any privately owned first division vehicle intended to be used for the transportation of persons for-hire when the payment is not based on a meter charge, but is prearranged for a designated destination.
(Source: P.A. 88-415.)

(625 ILCS 5/1-140) (from Ch. 95 1/2, par. 1-140)
Sec. 1-140. Local authorities. Every county, municipal and other local board or body having authority to enact laws relating to traffic under the constitution and laws of this State and each road district highway commissioner having that authority.
(Source: P.A. 93-177, eff. 7-11-03.)

(625 ILCS 5/1-140.5)
Sec. 1-140.5. Local mass transit system. An organized system providing passenger transportation over regular routes within a designated municipality or area.
(Source: P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/1-140.7)
Sec. 1-140.7. Low-speed vehicle. Any 4-wheeled vehicle with a maximum speed greater than 20 miles per hour but not greater than 25 miles per hour that conforms with the federal motor vehicle safety standards set forth in 49 C.F.R. Part 571.500.
(Source: P.A. 96-653, eff. 1-1-10.)

(625 ILCS 5/1-140.10)
Sec. 1-140.10. Low-speed electric bicycle. A bicycle equipped with fully operable pedals and an electric motor of less than 750 watts that meets the requirements of one of the following classes:
(a) "Class 1 low-speed electric bicycle" means a

low-speed electric bicycle equipped with a motor that provides assistance only when the rider is pedaling and that ceases to provide assistance when the bicycle reaches a speed of 20 miles per hour.

(b) "Class 2 low-speed electric bicycle" means a

low-speed electric bicycle equipped with a motor that may be used exclusively to propel the bicycle and that is not capable of providing assistance when the bicycle reaches a speed of 20 miles per hour.

(c) "Class 3 low-speed electric bicycle" means a

low-speed electric bicycle equipped with a motor that provides assistance only when the rider is pedaling and that ceases to provide assistance when the bicycle reaches a speed of 28 miles per hour.

A "low-speed electric bicycle" is not a moped or a motor driven cycle.
(Source: P.A. 100-209, eff. 1-1-18.)

(625 ILCS 5/1-140.15)
Sec. 1-140.15. Low-speed gas bicycle. A 2 or 3-wheeled device with fully operable pedals and a gasoline motor of less than one horsepower, whose maximum speed on a paved level surface, when powered solely by such a motor while ridden by an operator who weighs 170 pounds, is less than 20 miles per hour.
(Source: P.A. 96-125, eff. 1-1-10.)

(625 ILCS 5/1-141) (from Ch. 95 1/2, par. 1-141)
Sec. 1-141. Mail.
To deposit in the United States mail properly addressed and with postage prepaid.
(Source: P.A. 76-1586.)

(625 ILCS 5/1-142) (from Ch. 95 1/2, par. 1-142)
Sec. 1-142. Manufacturer.
Every person engaged in the business of manufacturing and assembling vehicles or reconstructed vehicles, or engine and driveline components for vehicles.
(Source: P.A. 76-1798.)

(625 ILCS 5/1-142.01) (from Ch. 95 1/2, par. 1-142.01)
Sec. 1-142.01. Materially altered vehicle. Any vehicle which has been modified, rebuilt, repaired, reconstructed, restored or specially constructed.
(Source: P.A. 83-1473.)

(625 ILCS 5/1-142.05)
Sec. 1-142.05. Maxi-cube vehicle. A combination of vehicles consisting of a truck-tractor, upon which is mounted a separable cargo carrying semi-trailer, and a trailing unit that is attached by a pintle hook or similar connection, with the separable cargo carrying semi-trailer designed so as to be loaded and unloaded through the trailing unit, except that the entire combination shall not exceed 65 feet in length and that neither the semi-trailer nor the trailing unit in the combination shall by itself exceed 34 feet in length.
(Source: P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/1-142.1) (from Ch. 95 1/2, par. 1-142.1)
Sec. 1-142.1. Medical Carrier. Any publicly or privately owned vehicle which is specifically designed, constructed or modified and equipped, and is intended to be used for, and is maintained or operated for the nonemergency transportation of persons for compensation for the purpose of obtaining medical services.
(Source: P.A. 82-433.)

(625 ILCS 5/1-142.1a)
Sec. 1-142.1a. (Repealed).
(Source: P.A. 90-89, eff. 1-1-98. Repealed by P.A. 92-703, eff. 7-19-02.)

(625 ILCS 5/1-142.1b)
Sec. 1-142.1b. Medical limitation or condition. A scientifically recognized condition that may medically impair a person's physical or mental health to the extent the person is unable to safely operate a motor vehicle.
(Source: P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/1-142.2) (from Ch. 95 1/2, par. 1-142.2)
Sec. 1-142.2. Medical transport vehicle. Includes ambulances, medical carriers, and rescue vehicles.
(Source: P.A. 82-433.)

(625 ILCS 5/1-143) (from Ch. 95 1/2, par. 1-143)
Sec. 1-143. (Repealed).
(Source: P.A. 76-2123. Repealed by P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/1-144) (from Ch. 95 1/2, par. 1-144)
Sec. 1-144. (Repealed).
(Source: P.A. 76-1586. Repealed by P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/1-144.03)
Sec. 1-144.03. Mobile home or manufactured home. A mobile home or manufactured home means a manufactured home as defined in subdivision (53) of Section 9-102 of the Uniform Commercial Code.
(Source: P.A. 98-749, eff. 7-16-14.)

(625 ILCS 5/1-144.05)
Sec. 1-144.05. Model year. The year of manufacture of a vehicle based upon the annual production period of the vehicle as designated by the manufacturer and indicated on the title and registration of the vehicle. If the manufacturer does not designate a production period for the vehicle, then "model year" means the calendar year of manufacture.
(Source: P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/1-144.1) (from Ch. 95 1/2, par. 1-144.1)
Sec. 1-144.1. Modified vehicle. Every vehicle of a type required to be registered under this Code altered by the addition, deletion, or modification of the body, chassis, component or essential parts, new or used.
(Source: P.A. 83-831.)

(625 ILCS 5/1-144.5)
Sec. 1-144.5. Monitoring device driving permit. A permit that allows a person whose driver's license has been summarily suspended under Section 11-501.1 to drive a vehicle, for the applicable period described in Section 6-206.1, if the vehicle is equipped with an ignition interlock device as defined in Section 1-129.1.
(Source: P.A. 95-400, eff. 1-1-09.)

(625 ILCS 5/1-145) (from Ch. 95 1/2, par. 1-145)
Sec. 1-145. Motor carrier.
An operator of For-Hire vehicles pursuant to the Illinois Motor Carrier of Property Law.
(Source: P.A. 76-1586.)

(625 ILCS 5/1-145.001) (from Ch. 95 1/2, par. 1-148)
Sec. 1-145.001. Motor driven cycle. Every motorcycle and every motor scooter with less than 150 cubic centimeter piston displacement including motorized pedalcycles.
(Source: P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/1-145.01) (from Ch. 95 1/2, par. 1-145.01)
Sec. 1-145.01. Motor home, mini motor home or van camper. A self-contained motor vehicle, not used commercially, designed or permanently converted to provide living quarters for recreational, camping or travel use, with direct walk through access to the living quarters from the driver's seat. Such vehicles must include at least four of the following:
a) A cooking facility with an on-board fuel source;
b) A gas or electric refrigerator;
c) A toilet with exterior evacuation;
d) A heating or air conditioning system with an on-board power or fuel source separate from the vehicle engine;
e) A potable water supply system that includes at least a sink, a faucet, and a water tank with an exterior service supply connection;
f) A 110-125 volt electric power supply.
(Source: P.A. 86-971.)

(625 ILCS 5/1-146) (from Ch. 95 1/2, par. 1-146)
Sec. 1-146. Motor vehicle. Every vehicle which is self-propelled and every vehicle which is propelled by electric power obtained from overhead trolley wires, but not operated upon rails, except for vehicles moved solely by human power, motorized wheelchairs, low-speed electric bicycles, and low-speed gas bicycles. For this Act, motor vehicles are divided into two divisions:
First Division: Those motor vehicles which are designed for the carrying of not more than 10 persons.
Second Division: Those motor vehicles which are designed for carrying more than 10 persons, those motor vehicles designed or used for living quarters, those motor vehicles which are designed for pulling or carrying freight, cargo or implements of husbandry, and those motor vehicles of the First Division remodelled for use and used as motor vehicles of the Second Division.
(Source: P.A. 96-125, eff. 1-1-10.)

(625 ILCS 5/1-146.5)
Sec. 1-146.5. Motor vehicle accident data. Any information generated from a motor vehicle accident report or supplemental report, but shall not include a copy of the motor vehicle accident report or supplemental report, personally identifying information as defined in Section 1-159.2 of this Code, or any other information disclosure of which is prohibited by law.
(Source: P.A. 100-96, eff. 1-1-18.)

(625 ILCS 5/1-147) (from Ch. 95 1/2, par. 1-147)
Sec. 1-147. Motorcycle. Every motor vehicle having a seat or saddle for the use of the rider and designed to travel on not more than 3 wheels in contact with the ground, but excluding an autocycle or tractor.
(Source: P.A. 98-777, eff. 1-1-15.)

(625 ILCS 5/1-148) (from Ch. 95 1/2, par. 1-148)
Sec. 1-148. (Blank).
(Source: Renumbered as 625 ILCS 5/1-145.001 by P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/1-148.1) (from Ch. 95 1/2, par. 1-148.1)
Sec. 1-148.1. (Blank).
(Source: Renumbered as 625 ILCS 5/1-148.3b by P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/1-148.2) (from Ch. 95 1/2, par. 1-148.2)
Sec. 1-148.2. Moped. A moped is a motor-driven cycle, with or without optional power derived from manually operated pedals, whose speed attainable in one mile is at least 20 mph but not greater than 30 mph, and is equipped with a motor that produces 2 brake horsepower or less. If an internal combustion engine is used, the displacement shall not exceed 50 cubic centimeter displacement and the power drive system shall not require the operator to shift gears.
(Source: P.A. 96-554, eff. 1-1-10.)

(625 ILCS 5/1-148.3) (from Ch. 95 1/2, par. 1-148.3)
Sec. 1-148.3. Motorized wheelchair. Any self-propelled vehicle, including a three-wheeled vehicle, designed for and used by a person with disabilities, that is incapable of a speed in excess of 8 miles per hour on level ground.
(Source: P.A. 88-685, eff. 1-24-95.)

(625 ILCS 5/1-148.3a)
Sec. 1-148.3a. Muffler. A device consisting of a series of chambers or baffle plates or other mechanical design for the purpose of receiving exhaust gas from an internal combustion engine or turbine wheels for the purpose of receiving exhaust gas from a diesel engine, all of which are effective in reducing noise.
(Source: P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/1-148.3a-5)
Sec. 1-148.3a-5. Multifunction school activity bus. A multifunction school-activity bus (MFSAB) means a school bus manufactured for the purpose of transporting 11 or more persons, including the driver, whose purposes do not include transporting students to and from home or school bus stops. A MFSAB is prohibited from meeting the special requirements for school buses in Sections 12-801, 12-803, and 12-805 and subsection (a) of Section 12-802 of this Code.
(Source: P.A. 96-410, eff. 7-1-10; 97-378, eff. 8-15-11.)

(625 ILCS 5/1-148.3b) (from Ch. 95 1/2, par. 1-148.1)
Sec. 1-148.3b. Multipurpose passenger vehicle. A motor vehicle with motive power, except a trailer, designed to carry 10 persons or less that is constructed either on a truck chassis or with special features for occasional off-road operation.
(Source: P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/1-148.3m)
Sec. 1-148.3m. (Repealed).
(Source: P.A. 96-1434, eff. 8-11-10. Repealed by P.A. 97-144, eff. 7-14-11.)

(625 ILCS 5/1-148.4) (from Ch. 95 1/2, par. 1-148.4)
Sec. 1-148.4. New Vehicle. A new vehicle which has not been previously sold to any person except a franchised distributor or franchised new vehicle dealer.
(Source: P.A. 86-444.)

(625 ILCS 5/1-148.5)
Sec. 1-148.5. News media. A newspaper or other periodical issued at regular intervals whether in print or electronic format, a news service whether in print or electronic format, a radio station, a television station, a television network, a community antenna television service, or a person or corporation engaged in making news reels or other motion picture news for public showing.
(Source: P.A. 92-335, eff. 8-10-01.)

(625 ILCS 5/1-148.5a)
Sec. 1-148.5a. Non-CDL. Any other type of motor vehicle license, such as an automobile driver's license or a motorcycle license.
(Source: P.A. 98-176 (see Section 10 of P.A. 98-722 and Section 10 of P.A. 99-414 for the effective date of changes made by P.A. 98-176).)

(625 ILCS 5/1-148.6) (from Ch. 95 1/2, par. 1-151)
Sec. 1-148.6. Noncommercial vehicle. Any vehicle that is not a commercial vehicle.
(Source: P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/1-148.8)
Sec. 1-148.8. Nondivisible load or vehicle. A load or vehicle that when separated into smaller loads or vehicles further dismantling would:
(1) Compromise the intended use of the load or vehicle or make it unable to perform the function for which it was intended.
(2) Destroy the value of the load or vehicle or make it unusable for its intended purpose.
(3) Require more than 8 work hours to dismantle using appropriate equipment. The applicant for a nondivisible load has the burden of proof as to the number of work hours required to dismantle the load.
(Source: P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/1-149) (from Ch. 95 1/2, par. 1-149)
Sec. 1-149. Nonresident.
Every person who is not a resident of this State.
(Source: P.A. 76-1586.)

(625 ILCS 5/1-150) (from Ch. 95 1/2, par. 1-150)
Sec. 1-150. Nonresident's driving privilege.
The privilege conferred upon a nonresident by the laws of this State pertaining to the operation by such person of a motor vehicle, or the use of a vehicle owned by such person, in this State.
(Source: P.A. 76-1586.)

(625 ILCS 5/1-151) (from Ch. 95 1/2, par. 1-151)
Sec. 1-151. (Blank).
(Source: Renumbered as 625 ILCS 5/1-148.6 by P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/1-153) (from Ch. 95 1/2, par. 1-153)
Sec. 1-153. Not-For-Hire.
Operation of a commercial vehicle in furtherance of any commercial or industrial enterprise but not For-Hire.
(Source: P.A. 76-1586.)

(625 ILCS 5/1-153.1) (from Ch. 95 1/2, par. 1-153.1)
Sec. 1-153.1. Off-highway motorcycle. Any motorized device designed to travel primarily off-highway on 2 wheels, having a seat or saddle for the use of the operator, upon or by which any person, persons or property may be transported or drawn.
(Source: P.A. 85-830.)

(625 ILCS 5/1-154) (from Ch. 95 1/2, par. 1-154)
Sec. 1-154. Official traffic-control devices.
All signs, signals, markings, and devices which conform with the State Manual and not inconsistent with this Act placed or erected by authority of a public body or official having jurisdiction, for the purpose of regulating, warning, or guiding traffic.
(Source: P.A. 76-1586.)

(625 ILCS 5/1-154.1) (from Ch. 95 1/2, par. 1-154.1)
Sec. 1-154.1. Operate. To ride in or on, other than as a passenger, use or control in any manner the operation of any device or vehicle whether motorized or propelled by human power.
(Source: P.A. 85-830.)

(625 ILCS 5/1-154.2) (from Ch. 95 1/2, par. 1-154.2)
Sec. 1-154.2. Operator. Every person who operates or is in actual physical control of any device or vehicle whether motorized or propelled by human power.
(Source: P.A. 85-830.)

(625 ILCS 5/1-154.4)
Sec. 1-154.4. Organ transport vehicle. A motor vehicle of the second division equipped and used exclusively for the transportation of organs for human transplant or the transportation of members of the surgical team performing the organ harvesting or transplant operations. Vehicles defined in this Section shall be owned or operated by a company that has a contractual agreement with a federally designated organ procurement organization for the purposes stated in this Section.
(Source: P.A. 90-347, eff. 1-1-98.)

(625 ILCS 5/1-154.5)
Sec. 1-154.5. Out-of-service order. A temporary prohibition against driving a commercial motor vehicle.
(Source: P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/1-154.7)
Sec. 1-154.7. Out-of-state salvage vehicle buyer. A person who is licensed in another state or jurisdiction and acquires salvage or junk vehicles for the primary purpose of taking them out of state.
(Source: P.A. 95-783, eff. 1-1-09.)

(625 ILCS 5/1-155) (from Ch. 95 1/2, par. 1-155)
Sec. 1-155. Owner. A person who holds legal title of a vehicle, or in the event a vehicle is the subject of an agreement for the conditional sale or lease thereof with the right of purchase upon performance of the conditions stated in the agreement and with an immediate right of possession vested in the conditional vendee or lessee, or in the event a mortgagor of such vehicle is entitled to possession, then such conditional vendee or lessee or mortgagor shall be deemed the owner for the purpose of this Code.
(Source: P.A. 85-1201.)

(625 ILCS 5/1-155.5)
Sec. 1-155.5. Owner-operator. A commercial motor vehicle lessor who leases the commercial motor vehicle, with driver, to a lessee.
(Source: P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/1-156) (from Ch. 95 1/2, par. 1-156)
Sec. 1-156. Park or Parking.
Means the standing of a vehicle, whether occupied or not, otherwise than when temporarily and actually engaged in loading or unloading merchandise or passengers.
(Source: P.A. 76-1586.)

(625 ILCS 5/1-156.5)
Sec. 1-156.5. Park district. Any park district formed under the Park District Code or any Submerged Land Park District as that term is defined in subsection (c) of Section 1-3 of the Park District Code.
(Source: P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/1-157) (from Ch. 95 1/2, par. 1-157)
Sec. 1-157. Passenger car.
A motor vehicle of the First Division including a multipurpose passenger vehicle, that is designed for carrying not more than 10 persons.
(Source: P.A. 78-343.)

(625 ILCS 5/1-157.5)
Sec. 1-157.5. Peace officer. Any person who by virtue of his or her public employment is vested by law with a duty to maintain public order or to make arrests for offenses, whether that duty extends to all offenses or is limited to specific offenses.
(Source: P.A. 93-788, eff. 1-1-05.)

(625 ILCS 5/1-158) (from Ch. 95 1/2, par. 1-158)
Sec. 1-158. Pedestrian. Any person afoot or wearing in-line speed skates, including a person with a physical, hearing, or visual disability.
(Source: P.A. 97-1023, eff. 1-1-13.)

(625 ILCS 5/1-158.5) (from Ch. 95 1/2, par. 1-300)
Sec. 1-158.5. Penalties and offenses-definitions. The following words and phrases when used in this Act, shall for the purposes of this Act, have the meanings ascribed to them in Article V of the "Unified Code of Corrections", as now or hereafter amended:
Business Offense;
Conviction;
Court;
Felony;
Class 1 Felony;
Class 2 Felony;
Class 3 Felony;
Class 4 Felony;
Imprisonment;
Judgment;
Misdemeanor;
Class A Misdemeanor;
Class B Misdemeanor;
Class C Misdemeanor;
Offense;
Petty Offense;
Sentence.
(Source: P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/1-159) (from Ch. 95 1/2, par. 1-159)
Sec. 1-159. Person.
Every natural person, firm, copartnership, association or corporation.
(Source: P.A. 76-1586.)

(625 ILCS 5/1-159.1) (from Ch. 95 1/2, par. 1-159.1)
Sec. 1-159.1. Person with disabilities. A natural person who, as determined by a licensed physician, by a licensed physician assistant, or by a licensed advanced practice registered nurse: (1) cannot walk without the use of, or assistance from, a brace, cane, crutch, another person, prosthetic device, wheelchair, or other assistive device; (2) is restricted by lung disease to such an extent that his or her forced (respiratory) expiratory volume for one second, when measured by spirometry, is less than one liter, or the arterial oxygen tension is less than 60 mm/hg on room air at rest; (3) uses portable oxygen; (4) has a cardiac condition to the extent that the person's functional limitations are classified in severity as Class III or Class IV, according to standards set by the American Heart Association; (5) is severely limited in the person's ability to walk due to an arthritic, neurological, oncological, or orthopedic condition; (6) cannot walk 200 feet without stopping to rest because of one of the above 5 conditions; or (7) is missing a hand or arm or has permanently lost the use of a hand or arm.
(Source: P.A. 99-173, eff. 7-29-15; 100-513, eff. 1-1-18.)

(625 ILCS 5/1-159.2)
Sec. 1-159.2. Personally identifying information. Information that identifies an individual, including his or her driver identification number, name, address (but not the 5 digit zip code), and telephone number, but "personally identifying information" does not include information on vehicular accidents, driving violations, and driver's status.
(Source: P.A. 92-32, eff. 7-1-01; 93-895, eff. 1-1-05.)

(625 ILCS 5/1-159.3)
Sec. 1-159.3. Photograph. Any color photograph or digitally produced and captured image of an applicant for a driver's license or permit.
(Source: P.A. 90-191, eff. 1-1-98.)

(625 ILCS 5/1-160) (from Ch. 95 1/2, par. 1-160)
Sec. 1-160. Pneumatic tire.
Every tire in which compressed air is designed to support the load.
(Source: P.A. 76-1586.)

(625 ILCS 5/1-161) (from Ch. 95 1/2, par. 1-161)
Sec. 1-161. Pole trailer.
Every vehicle without motive power designed to be drawn by another vehicle and attached to the towing vehicle by means of a reach or pole, or by being boomed or otherwise secured to the towing vehicle, and ordinarily used for transporting long or irregularly shaped loads such as poles, pipes or structural members capable, generally, of sustaining themselves as beams between the supporting connections.
(Source: P.A. 76-1586.)

(625 ILCS 5/1-162) (from Ch. 95 1/2, par. 1-162)
Sec. 1-162. Police officer. Every officer authorized to direct or regulate traffic or to make arrests and issue citations for violations of traffic regulations.
(Source: P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/1-162.3)
Sec. 1-162.3. Police vehicle. Any vehicle, bicycle, or electric personal assistive mobility device that is designated or authorized by proper local authorities for police use.
(Source: P.A. 95-28, eff. 8-7-07.)

(625 ILCS 5/1-162.5) (from Ch. 95 1/2, par. 1-164)
Sec. 1-162.5. Principal place of business. The place where any person transacts his principal business, or where he makes up and approves his payroll, maintains a central file of records and maintains his principal executive offices. In the event that not all of these functions are performed in one place, then that place where a majority of such functions are performed or the place where such person does in fact principally transact and control his business affairs.
(Source: P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/1-163) (from Ch. 95 1/2, par. 1-163)
Sec. 1-163. Private road or driveway.
Every way or place in private ownership and used for vehicular travel by the owner and those having express or implied permission from the owner, but not by other persons.
(Source: P.A. 76-1586.)

(625 ILCS 5/1-164) (from Ch. 95 1/2, par. 1-164)
Sec. 1-164. (Blank).
(Source: Renumbered as 625 ILCS 5/1-162.5 by P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/1-164.1) (from Ch. 95 1/2, par. 1-164.1)
Sec. 1-164.1. Probationary license to drive. A conditional license granting full driving privileges during a period of suspension.
(Source: P.A. 86-549.)

(625 ILCS 5/1-164.2)
Sec. 1-164.2. Processing costs. Processing costs consist of fees paid to the Secretary of State for a record search to determine the name and address of the last registered owner, lienholder, and other legally entitled persons, plus the cost of sending certified mail notice to those persons.
(Source: P.A. 89-433, eff. 12-15-95.)

(625 ILCS 5/1-164.5)
Sec. 1-164.5. Proof of financial responsibility. Proof of ability to respond in damages for any liability thereafter incurred resulting from the ownership, maintenance, use or operation of a motor vehicle for bodily injury to or death of any person in the amount of $25,000, and subject to this limit for any one person injured or killed, in the amount of $50,000 for bodily injury to or death of 2 or more persons in any one accident, and for damage to property in the amount of $20,000 resulting from any one accident. This proof in these amounts shall be furnished for each motor vehicle registered by every person required to furnish this proof. The changes to this Section made by this amendatory Act of the 98th General Assembly apply only to policies issued or renewed on or after January 1, 2015.
(Source: P.A. 98-519, eff. 1-1-15.)

(625 ILCS 5/1-164.7)
Sec. 1-164.7. Public utility. Each firm lawfully licensed and engaged in any of the following: the transmission of telegraphic or telephonic messages; the production, storage, transmission, distribution, sale, delivery, or furnishing of heat, cold, light, power, electricity, gas, or water; the disposal of sewage; the conveyance of oil or gas by pipeline; the drilling of water wells; or the installation or repair of facilities for any of these foregoing activities.
(Source: P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/1-166) (from Ch. 95 1/2, par. 1-166)
Sec. 1-166. Railroad.
A carrier of persons or property upon cars, other than streetcars, operated upon stationary rails.
(Source: P.A. 76-1586.)

(625 ILCS 5/1-166.1) (from Ch. 95 1/2, par. 1-166.1)
Sec. 1-166.1. Railroad-highway grade crossing.
The intersection of stationary rails owned or used in the operation of a railroad corporation across a highway.
(Source: P.A. 78-314.)

(625 ILCS 5/1-167) (from Ch. 95 1/2, par. 1-167)
Sec. 1-167. Railroad sign or signal. Any sign, signal or device, other than an official traffic control signal or device, erected in accordance with the laws governing same and intended to give notice of the presence of railroad tracks or the approach of a railroad train or railroad track equipment.
(Source: P.A. 96-1244, eff. 1-1-11.)

(625 ILCS 5/1-167.5)
Sec. 1-167.5. Railroad track equipment. All vehicles operated upon rails for the purpose of the maintenance of railroads including, but not limited to, all hi-rail vehicles and on-track roadway maintenance machines, as defined in 49 CFR, Part 214.7.
(Source: P.A. 96-1244, eff. 1-1-11.)

(625 ILCS 5/1-168) (from Ch. 95 1/2, par. 1-168)
Sec. 1-168. Railroad train.
A steam engine, electric or other motor, with or without cars coupled thereto, operated upon rails, except streetcars.
(Source: P.A. 76-1586.)

(625 ILCS 5/1-168.05)
Sec. 1-168.05. Rebuilder. A person who is in the business of returning a vehicle for which a salvage certificate has been previously issued back to its original or operating condition.
(Source: P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/1-168.1) (from Ch. 95 1/2, par. 1-168.1)
Sec. 1-168.1. Rebuilt vehicle. A vehicle for which a salvage certificate has been issued and which subsequently has been put back into its original or operating condition by a licensed rebuilder and which has met all the requirements of a salvage vehicle inspection.
(Source: P.A. 85-951.)

(625 ILCS 5/1-168.5)
Sec. 1-168.5. Recognized repair technician. A person professionally engaged in vehicle repair, employed by a going concern whose purpose is vehicle repair, or possessing nationally recognized certification for emission-related diagnosis and repair.
(Source: P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/1-168.8)
Sec. 1-168.8. Recreational off-highway vehicle. Any motorized off-highway device designed to travel primarily off-highway, 64 inches or less in width, having a manufacturer's dry weight of 2,000 pounds or less, traveling on 4 or more non-highway tires, designed with a non-straddle seat and a steering wheel for steering control, except equipment such as lawnmowers.
(Source: P.A. 96-428, eff. 8-13-09.)

(625 ILCS 5/1-169) (from Ch. 95 1/2, par. 1-169)
Sec. 1-169. Recreational vehicle. Every camping trailer, motor home, mini motor home, travel trailer, truck camper or van camper used primarily for recreational purposes and not used commercially nor owned by a commercial business.
(Source: P.A. 84-986.)

(625 ILCS 5/1-169.2)
Sec. 1-169.2. Recyclable metal. Any copper, brass, or aluminum, or any combination of those metals, purchased by a recyclable metal dealer, irrespective of form or quantity, except that "recyclable metal" does not include: (i) items designed to contain, or to be used in the preparation of, beverages or food for human consumption; (ii) discarded items of non-commercial or household waste; or (iii) gold, silver, platinum, and other precious metals used in jewelry.
(Source: P.A. 95-253, eff. 1-1-08.)

(625 ILCS 5/1-169.3)
Sec. 1-169.3. (Repealed).
(Source: P.A. 95-253, eff. 1-1-08. Repealed by P.A. 95-979, eff. 1-2-09.)

(625 ILCS 5/1-169.5)
Sec. 1-169.5. Refuse. Any material or load consisting of waste from the facilities of the generator of the waste when transported for disposal or to a permitted recycling or waste processing facility when the generator receives no direct or indirect compensation from anyone for the material or load and when transported by a truck specially equipped with a selfcompactor or an industrial roll-off hoist and roll-off container.
(Source: P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/1-171) (from Ch. 95 1/2, par. 1-171)
Sec. 1-171. Registration - Registration Sticker. Registration. The registration certificate or certificates, registration plates and registration stickers issued under the laws of this State pertaining to the registration of vehicles.
Registration Sticker or Stickers. A device or devices to be attached to a rear registration plate that will renew the registration and registration plate or plates for a pre-determined period not to exceed one registration year except as provided in subsection (1) of Section 3-414 of this Code. Should the Secretary of State determine it is advisable to require a registration sticker to be attached to a front registration plate, he may require such action and provide the necessary additional sticker. Such determination shall be publicly announced at least 30 days in advance of a new annual registration year.
(Source: P.A. 80-1185.)

(625 ILCS 5/1-171.01) (from Ch. 95 1/2, par. 1-171.01)
Sec. 1-171.01. (Blank).
(Source: Renumbered as 625 ILCS 5/1-111.1a by P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/1-171.01a)
Sec. 1-171.01a. Remittance agent. For the purposes of Article IX of Chapter 3, the term "remittance agent" means any person who holds himself or herself out to the public as being engaged in or who engages in accepting money for remittance to the State of Illinois or any of its instrumentalities or political subdivisions, or to any of their officials, for the payment of registration plates, vehicle certificates of title, taxes, or registration fees regardless of when the money is accepted from the public or remitted to the State, whether or not the person renders any other service in connection with the making of any such remittance or is engaged in any other endeavor. The term "remittance agent" also includes any person who holds himself or herself out to the public as being engaged in or who engages in accepting money for consulting or advising the public on matters concerning vehicle certificates of title, taxes, registration renewals, registration plates, or applications for title. The term "remittance agent" does not include any licensed dealer in motor vehicles who accepts money for remittance to the State of Illinois for the payment of registration plates, vehicle certificates of title, taxes, or registration fees as an incident to his or her business as a motor vehicle dealer.
(Source: P.A. 100-450, eff. 1-1-18.)

(625 ILCS 5/1-171.01b)
Sec. 1-171.01b. Remittee. The State of Illinois location where the remittance agent brings the money and application he or she receives from the general public (remitter) to be processed by the State of Illinois.
(Source: P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/1-171.01c)
Sec. 1-171.01c. Remitter. Any person who gives money to a remittance agent to submit to the State of Illinois and its licensing and taxing agencies for the payment of registration plates, vehicle certificates of title, taxes, or registration fees.
(Source: P.A. 97-832, eff. 7-20-12.)

(625 ILCS 5/1-171.01d)
Sec. 1-171.01d. Remote starter system. Any device installed in a motor vehicle that allows the engine of the vehicle to be started by remote or radio control.
(Source: P.A. 100-435, eff. 8-25-17.)

(625 ILCS 5/1-171.02) (from Ch. 95 1/2, par. 1-171.02)
Sec. 1-171.02. Repaired vehicle. A vehicle other than a rebuilt vehicle which has been put back into its original or operating condition by restoring, mending, straightening, replacing, altering or painting its essential parts by a licensed repairer.
(Source: P.A. 83-1473.)

(625 ILCS 5/1-171.04)
Sec. 1-171.04. Replica trolley. A motor vehicle that is a replica of or is specifically designed to resemble a cable car or an antique trolley car, except that the vehicle is not operated on rails.
(Source: P.A. 89-687, eff. 6-1-97.)

(625 ILCS 5/1-171.3)
Sec. 1-171.3. Repairer. A person who is in the business of returning a vehicle other than a vehicle for which a salvage certificate has been issued back to its original or operating condition by restoring, mending, straightening, replacing, altering, or painting its essential parts.
(Source: P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/1-171.6) (from Ch. 95 1/2, par. 1-222)
Sec. 1-171.6. Rescue squad. A voluntary association of individuals or a fire department dedicated to saving lives through the rescue of persons entrapped in wrecked vehicles or other hazardous circumstances and associated with some unit of government.
(Source: P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/1-171.8) (from Ch. 95 1/2, par. 1-224)
Sec. 1-171.8. Rescue vehicle. Any publicly or privately owned vehicle which is specifically designed, configured, and equipped for the performance of access and extrication of persons from hazardous or life-endangering situations, as well as for the emergency transportation of persons who are sick, injured, wounded or otherwise incapacitated or helpless.
(Source: P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/1-172) (from Ch. 95 1/2, par. 1-172)
Sec. 1-172. Residence district. The territory contiguous to and including a highway not comprising a business district when the property on such highway for a distance of 300 feet or more is in the main improved with residences or residences and buildings in use for business.
For purposes of establishing maximum speed limits, a residence district shall be at least a quarter of a mile long with residences or residences and buildings in use for businesses spaced no more than 500 feet apart.
(Source: P.A. 96-987, eff. 7-2-10.)

(625 ILCS 5/1-173) (from Ch. 95 1/2, par. 1-173)
Sec. 1-173. Resident.
(a) Every natural person who resides in this state shall be deemed a resident of this State.
(b) In the case of a firm, copartnership or association, if the principal place of business of such firm, copartnership or association is located in the State of Illinois, then such firm, copartnership or association shall be deemed a resident of the State of Illinois.
(c) In the case of a corporation, if the corporation was incorporated under the laws of the State of Illinois or if the principal place of business of such corporation is in the State of Illinois, then such corporation shall be deemed a resident of the State of Illinois.
(Source: P.A. 76-1586.)

(625 ILCS 5/1-173.1) (from Ch. 95 1/2, par. 1-173.1)
Sec. 1-173.1. Restricted Driving Permit. A restricted driving permit is that document which grants and specifies limited privileges to drivers of motor vehicles who have had their full driving privileges suspended, revoked or cancelled. The restricted driving permit is valid only when in the immediate possession of the driver to whom it is issued.
(Source: P.A. 81-1400.)

(625 ILCS 5/1-174) (from Ch. 95 1/2, par. 1-174)
Sec. 1-174. Retail sale.
The act or attempted act of selling vehicles or otherwise disposing of a vehicle to a person for use as a consumer.
(Source: P.A. 76-1586.)

(625 ILCS 5/1-175) (from Ch. 95 1/2, par. 1-175)
Sec. 1-175. (Repealed).
(Source: P.A. 76-1586. Repealed by P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/1-176) (from Ch. 95 1/2, par. 1-176)
Sec. 1-176. Revocation of driver's license.
The termination by formal action of the Secretary of a person's license or privilege to operate a motor vehicle on the public highways, which termination shall not be subject to renewal or restoration except that an application for a new license may be presented and acted upon by the Secretary after the expiration of at least one year after the date of revocation.
(Source: P.A. 76-1586.)

(625 ILCS 5/1-176.1) (from Ch. 95 1/2, par. 1-176.1)
Sec. 1-176.1. Ridesharing arrangement. The transportation by motor vehicle of not more than 16 persons, including the driver, (1) for purposes incidental to another purpose of the driver, for which no fee is charged or paid except to reimburse the driver or owner of the vehicle for his or her operating expenses on a nonprofit basis or (2) when these persons are traveling between their homes and their places of employment, or places reasonably convenient thereto, for which (i) no fee is charged or paid except to reimburse the driver or owner of the vehicle for his or her operating expenses on a nonprofit basis or (ii) a fee is charged in accordance with the provisions of Section 6 of the Ridesharing Arrangements Act.
(Source: P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/1-177) (from Ch. 95 1/2, par. 1-177)
Sec. 1-177. Right-of-way.
The right of one vehicle or pedestrian to proceed in a lawful manner in preference to another vehicle or pedestrian approaching under such circumstances of direction, speed and proximity as to give rise to danger of collision unless one grants precedence to the other.
(Source: P.A. 76-1586.)

(625 ILCS 5/1-178) (from Ch. 95 1/2, par. 1-178)
Sec. 1-178. Road tractor.
Every motor vehicle designed and used for drawing other vehicles and not so constructed as to carry any load thereon either independently or any part of the weight of a vehicle or load so drawn.
(Source: P.A. 76-1586.)

(625 ILCS 5/1-179) (from Ch. 95 1/2, par. 1-179)
Sec. 1-179. Roadway.
That portion of a highway improved, designed or ordinarily used for vehicular travel, exclusive of the berm or shoulder. In the event a highway includes two or more separate roadways the term "roadway" as used herein shall refer to any such roadway separately but not to all such roadways collectively.
(Source: P.A. 76-1586.)

(625 ILCS 5/1-179.5)
Sec. 1-179.5. Rooftop. The major uppermost portion of a bus body that is flat in a fore and aft direction.
(Source: P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/1-180) (from Ch. 95 1/2, par. 1-180)
Sec. 1-180. Rural mail delivery vehicle.
Every vehicle used to deliver U. S. mail on a rural mail delivery route.
(Source: P.A. 76-1586.)

(625 ILCS 5/1-180.5)
Sec. 1-180.5. Safety glazing material. Any glazing material so constructed, treated, or combined with other materials as to reduce substantially, in comparison with ordinary sheet glass or plate glass, the likelihood of injury to persons by objects from exterior sources or by these safety glazing materials when they may be cracked or broken.
(Source: P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/1-181) (from Ch. 95 1/2, par. 1-181)
Sec. 1-181. Safety zone.
The area or space officially set apart within a roadway for the exclusive use of pedestrians and which is protected or is so marked or indicated by adequate signs as to be plainly visible at all times while set apart as a safety zone.
(Source: P.A. 76-1586.)

(625 ILCS 5/1-182) (from Ch. 95 1/2, par. 1-182)
Sec. 1-182. School bus.
(a) "School bus" means every motor vehicle, except as provided in paragraph (b) of this Section, owned or operated by or for any of the following entities for the transportation of persons regularly enrolled as students in grade 12 or below in connection with any activity of such entity:
Any public or private primary or secondary school;
Any primary or secondary school operated by a religious institution; or
Any public, private or religious nursery school.
(b) This definition shall not include the following:
1. A bus operated by a public utility, municipal

corporation or common carrier authorized to conduct local or interurban transportation of passengers when such bus is not traveling a specific school bus route but is:

On a regularly scheduled route for the transportation

of other fare paying passengers;

Furnishing charter service for the transportation of

groups on field trips or other special trips or in connection with other special events; or

Being used for shuttle service between attendance

centers or other educational facilities.

2. A motor vehicle of the First Division.
3. A multifunction school-activity bus.
(Source: P.A. 96-410, eff. 7-1-10.)

(625 ILCS 5/1-182.3)
Sec. 1-182.3. Scrap processor. A person who purchases a vehicle, junk vehicle, or vehicle cowl for processing into a form other than a vehicle, junk vehicle, or vehicle cowl for remelting purposes only, who from a fixed location utilizes machinery and equipment for processing or manufacturing ferrous or nonferrous metallic scrap into prepared grades, and whose principal product is metallic scrap and who records the purchases on a weight ticket.
(Source: P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/1-182.6)
Sec. 1-182.6. Seat safety belts. A set of belts or a harness meeting the specifications established by the Department of Transportation and installed in such manner as to prevent or materially reduce the movement of the person using the belts or harness in the event of collision or upset of the vehicle.
(Source: P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/1-182.8)
Sec. 1-182.8. Second stage manufacturer or converter. A person who prior to the retail sale of a motor vehicle, assembles, installs or affixes a body, cab, or special equipment to a chassis, or who adds, subtracts from, or modifies a previously assembled or manufactured motor vehicle.
(Source: P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/1-183) (from Ch. 95 1/2, par. 1-183)
Sec. 1-183. Secretary. The Illinois Secretary of State or his or her designee.
(Source: P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/1-184) (from Ch. 95 1/2, par. 1-184)
Sec. 1-184. Secretary of State.
The Secretary of State of Illinois.
(Source: P.A. 76-1586.)

(625 ILCS 5/1-185) (from Ch. 95 1/2, par. 1-185)
Sec. 1-185. Security agreement.
A written agreement which reserves or creates a security interest.
(Source: P.A. 76-1586.)

(625 ILCS 5/1-186) (from Ch. 95 1/2, par. 1-186)
Sec. 1-186. Security interest.
An interest in a vehicle reserved or created by agreement and which secures payment or performance of an obligation. The term includes the interest of a lessor under a lease intended as security. A security interest is "perfected" when it is valid against third parties generally, subject only to specific statutory exceptions.
(Source: P.A. 76-1586.)

(625 ILCS 5/1-186.5)
Sec. 1-186.5. Selling price. The consideration received for a motor vehicle subject to the tax imposed by Section 3-1001 valued in money, whether received in money or otherwise, including cash, credits, service, or property. In the case of gifts or transfers without reasonable consideration, "selling price" shall be deemed to be the fair market value as determined by the Department of Revenue.
(Source: P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/1-187) (from Ch. 95 1/2, par. 1-187)
Sec. 1-187. Semitrailer.
Every vehicle without motive power, other than a pole trailer, designed for carrying persons or property and for being drawn by a motor vehicle and so constructed that some part of its weight and that of its load rests upon or is carried by another vehicle.
(Source: P.A. 76-1586.)

(625 ILCS 5/1-187.01) (from Ch. 95 1/2, par. 1-187.01)
Sec. 1-187.01. Servicing of vehicles. The altering or maintaining of the parts of a vehicle other than its essential parts. Regarding engines and transmissions, however, repair or replacement of parts, which does not result in the removal of all or any part of the identification number shall be deemed servicing of the vehicle.
(Source: P.A. 84-1302; 84-1304.)

(625 ILCS 5/1-187.001)
Sec. 1-187.001. Serious traffic violation.
(a) A conviction when operating a motor vehicle for:
(1) a violation of subsection (a) of Section 11-402,

relating to a motor vehicle accident involving damage to a vehicle;

(2) a violation of Section 11-403, relating to

failure to stop and exchange information after a motor vehicle collision, property damage only;

(3) a violation of subsection (a) of Section 11-502,

relating to illegal transportation, possession, or carrying of alcoholic liquor within the passenger area of any vehicle;

(4) a violation of Section 6-101 relating to

operating a motor vehicle without a valid license or permit;

(5) a violation of Section 11-403, relating to

failure to stop and exchange information or give aid after a motor vehicle collision involving personal injury or death;

(6) a violation relating to excessive speeding,

involving a single speeding charge of 26 miles per hour or more above the legal speed limit;

(7) a violation relating to reckless driving;
(8) a violation of subsection (d) of Section 11-707,

relating to passing in a no-passing zone;

(9) a violation of subsection (b) of Section 11-1402,

relating to limitations on backing upon a controlled access highway;

(10) a violation of subsection (b) of Section 11-707,

relating to driving on the left side of a roadway in a no-passing zone;

(11) a violation of subsection (e) of Section

11-1002, relating to failure to yield the right-of-way to a pedestrian at an intersection;

(12) a violation of Section 11-1008, relating to

failure to yield to a pedestrian on a sidewalk; or

(13) a violation of Section 11-1201, relating to

failure to stop for an approaching railroad train or railroad track equipment or signals; or

(b) Any other similar violation of a law or local ordinance of any state relating to motor vehicle traffic control, other than a parking violation.
(c) A violation of any of these defined serious traffic offenses shall not preclude the defendant from being eligible to receive an order of court supervision under Section 5-6-1 of the Unified Code of Corrections.
(Source: P.A. 98-511, eff. 1-1-14.)

(625 ILCS 5/1-187.1) (from Ch. 95 1/2, par. 1-187.1)
Sec. 1-187.1. Shoulder. That portion of the highway adjacent to the roadway for accommodating stopped vehicles or for emergency use.
(Source: P.A. 84-873.)

(625 ILCS 5/1-188) (from Ch. 95 1/2, par. 1-188)
Sec. 1-188. Sidewalk.
That portion of a street between the curb lines, or the lateral lines of a roadway, and the adjacent property lines, intended for use of pedestrians.
(Source: P.A. 76-1586.)

(625 ILCS 5/1-188.2)
Sec. 1-188.2. Signature. The name of a person as written by that person and captured in a manner acceptable to the Secretary of State.
(Source: P.A. 90-191, eff. 1-1-98.)

(625 ILCS 5/1-189) (from Ch. 95 1/2, par. 1-189)
Sec. 1-189. Situs or base of vehicle.
The place where a vehicle is principally garaged, or from whence it is principally dispatched, or where the movements of such vehicle usually originate.
(Source: P.A. 76-1586.)

(625 ILCS 5/1-190) (from Ch. 95 1/2, par. 1-190)
Sec. 1-190. Solid tire.
Every tire of rubber or other resilient material which does not depend upon compressed air for the support of the load.
(Source: P.A. 76-1586.)

(625 ILCS 5/1-190.1)
Sec. 1-190.1. Special license plate. Registration plates issued by the Secretary of State that by statute require, in addition to the applicable registration fee, an additional fee that is to be deposited into the Secretary of State Special License Plate Fund.
(Source: P.A. 89-282, eff. 8-10-95.)

(625 ILCS 5/1-190.05)
Sec. 1-190.05. Special hauling vehicle. A vehicle or combination of vehicles transporting asphalt or concrete in the plastic state or a vehicle or combination of vehicles that is subject to the weight limitations in subsection (a) of Section 15-111 for which the owner of the vehicle or combination of vehicles has elected to pay, in addition to the registration fees stated in subsection (a) or (c) of Section 3-815 or Section 3-818, $100 to the Secretary of State for each registration year.
(Source: P.A. 97-201, eff. 1-1-12.)

(625 ILCS 5/1-191) (from Ch. 95 1/2, par. 1-191)
Sec. 1-191. Special mobile equipment. Every vehicle not designed or used primarily for the transportation of persons or property and only incidentally operated or moved over a highway, including but not limited to: street sweepers, ditch digging apparatus, well boring apparatus and road construction and maintenance machinery such as asphalt spreaders, bituminous mixers, bucket loaders, tractors other than truck tractors, ditchers, levelling graders, finishing machines, motor graders, road rollers, scarifiers, earth moving carryalls and scrapers, power shovels and drag lines, and self-propelled cranes and earth moving equipment. The term does not include house trailers, dump trucks, truck mounted transit mixers, cranes or shovels, or other vehicles designed for the transportation of persons or property to which machinery has been attached.
(Source: P.A. 85-951.)

(625 ILCS 5/1-192) (from Ch. 95 1/2, par. 1-192)
Sec. 1-192. Specially constructed vehicle. Every vehicle of a type required to be registered hereunder that: (a) has been materially altered from its original construction by the removal, addition or substitution of essential parts; or (b) was not originally constructed under a distinctive name by a generally recognized manufacturer of vehicles.
(Source: P.A. 85-951.)

(625 ILCS 5/1-193) (from Ch. 95 1/2, par. 1-193)
Sec. 1-193. Speed-change lane.
An auxiliary lane, including tapered areas, primarily for the acceleration or deceleration of vehicles entering or leaving the through traffic lanes.
(Source: P.A. 76-1586.)

(625 ILCS 5/1-194) (from Ch. 95 1/2, par. 1-194)
Sec. 1-194. Stand or standing.
Means the halting of a vehicle, whether occupied or not, otherwise than when temporarily and actually engaged in receiving or discharging passengers.
(Source: P.A. 76-1586.)

(625 ILCS 5/1-195) (from Ch. 95 1/2, par. 1-195)
Sec. 1-195. State.
A state, territory or possession of the United States, the District of Columbia, the Commonwealth of Puerto Rico or a province of the Dominion of Canada.
(Source: P.A. 76-1586.)

(625 ILCS 5/1-196) (from Ch. 95 1/2, par. 1-196)
Sec. 1-196. State highways.
Defined in the "Illinois Highway Code" as the same may from time to time be amended.
(Source: P.A. 76-1586.)

(625 ILCS 5/1-197) (from Ch. 95 1/2, par. 1-197)
Sec. 1-197. State Police.
The Illinois State Police.
(Source: P.A. 76-1586.)

(625 ILCS 5/1-197.5) (from Ch. 95 1/2, par. 1-203.1)
Sec. 1-197.5. Statutory summary alcohol or other drug related suspension of driver's privileges. The withdrawal by the Secretary of State of a person's license or privilege to operate a motor vehicle on the public highways for the periods provided in Section 6-208.1. Reinstatement after the suspension period shall occur after all appropriate fees have been paid. The bases for this withdrawal of driving privileges shall be the individual's refusal to submit to or failure to complete a chemical test or tests following an arrest for the offense of driving under the influence of alcohol, other drugs, or intoxicating compounds, or any combination thereof, or submission to such a test or tests indicating an alcohol concentration of 0.08 or more as provided in Section 11-501.1 of this Code.
(Source: P.A. 96-607, eff. 8-24-09.)

(625 ILCS 5/1-197.6)
Sec. 1-197.6. Statutory summary revocation of driving privileges. The revocation by the Secretary of State of a person's license or privilege to operate a motor vehicle on the public highways for the period provided in Section 6-208.1. Reinstatement after the revocation period shall occur after the person has been approved for reinstatement through an administrative hearing with the Secretary of State, has filed proof of financial responsibility, has paid the reinstatement fee as provided in Section 6-118, and has successfully completed all necessary examinations. The basis for this revocation of driving privileges shall be the individual's refusal to submit to or failure to complete a chemical test or tests following an arrest for the offense of driving under the influence of alcohol, other drugs, or intoxicating compounds, or any combination thereof involving a motor vehicle accident that caused personal injury or death to another, as provided in Section 11-501.1 of this Code.
(Source: P.A. 96-1344, eff. 7-1-11.)

(625 ILCS 5/1-198) (from Ch. 95 1/2, par. 1-198)
Sec. 1-198. Stinger-steered semitrailer. Every semitrailer, including automobile transporters, which has its kingpin on a projection to the front of the structure of such semitrailer and is combined with the 5th wheel of the truck tractor at a point not less than two feet to the rear of the center of the rearmost axle of such tractor.
(Source: P.A. 99-717, eff. 8-5-16.)

(625 ILCS 5/1-199) (from Ch. 95 1/2, par. 1-199)
Sec. 1-199. Stop.
When required means complete cessation from movement.
(Source: P.A. 76-1586.)

(625 ILCS 5/1-200) (from Ch. 95 1/2, par. 1-200)
Sec. 1-200. Stop or stopping.
Means any halting even momentarily of a vehicle, whether occupied or not, except when necessary to avoid conflict with other traffic or in compliance with the directions of a police officer or traffic-control sign or signal.
(Source: P.A. 76-2125.)

(625 ILCS 5/1-201) (from Ch. 95 1/2, par. 1-201)
Sec. 1-201. Street. The entire width between boundary lines of every way publicly maintained, when any part thereof is open to the use of the public for purposes of vehicular travel.
(Source: P.A. 90-655, eff. 7-30-98.)

(625 ILCS 5/1-202) (from Ch. 95 1/2, par. 1-202)
Sec. 1-202. Streetcar.
A car other than a railroad train for transporting persons or property and operated upon rails principally within a municipality.
(Source: P.A. 76-1586.)

(625 ILCS 5/1-202.1)
Sec. 1-202.1. Street rod. A motor vehicle that is a 1948 or older vehicle or a vehicle that was manufactured after 1948 to resemble a vehicle that was manufactured before 1949 and has been altered from the manufacturer's original design or has a body constructed from non-original materials and which is maintained for occasional transportation, exhibitions, club activities, parades, tours, and similar uses and which is not used for general daily transportation.
(Source: P.A. 96-487, eff. 1-1-10.)

(625 ILCS 5/1-202.5)
Sec. 1-202.5. Strobe lamp. A vehicular signaling device that generates flashes of light by inducing intermittent flows of electricity through a gas.
(Source: P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/1-203) (from Ch. 95 1/2, par. 1-203)
Sec. 1-203. Suburban district.
That portion of any city, village or incorporated town other than the business and residence districts.
(Source: P.A. 76-1586.)

(625 ILCS 5/1-203.1) (from Ch. 95 1/2, par. 1-203.1)
Sec. 1-203.1. (Blank).
(Source: Renumbered as 625 ILCS 5/1-197.5 by P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/1-204) (from Ch. 95 1/2, par. 1-204)
Sec. 1-204. Suspension of driver's license.
The temporary withdrawal by formal action of the Secretary of a person's license or privilege to operate a motor vehicle on the public highways, for a period specifically designated by the Secretary.
(Source: P.A. 76-1586.)

(625 ILCS 5/1-204.05)
Sec. 1-204.05. Suspension system. The system of devices consisting of but not limited to springs, spring shackles, shock absorbers, torsion bars, a frame, or any other supporting members used to attach the body of a motor vehicle to its axles.
(Source: P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/1-204.1) (from Ch. 95 1/2, par. 1-204.1)
Sec. 1-204.1. Sworn report. A confirmation of correctness and truth by an affidavit, oath, deposition or a verification by certification executed pursuant to Section 1-109 of the Code of Civil Procedure.
(Source: P.A. 85-992.)

(625 ILCS 5/1-204.3)
Sec. 1-204.3. Tandem axles. Any 2 or more single axles whose centers are more than 40 inches and not more than 96 inches apart, measured to the nearest inch between extreme axles in the series, except as provided in Section 15-111 for special hauling vehicles.
(Source: P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/1-204.4)
Sec. 1-204.4. Tank vehicle. Any commercial motor vehicle that is designed to transport any liquid or gaseous material within a tank or tanks having an individual rated capacity of more than 119 gallons and an aggregate rated capacity of 1,000 gallons or more that is either permanently or temporarily attached to the vehicle or the chassis. A commercial motor vehicle transporting an empty storage container tank, not designed for transportation, with a rated capacity of 1,000 gallons or more that is temporarily attached to a flatbed trailer is not considered a tank vehicle.
(Source: P.A. 98-176 (see Section 10 of P.A. 98-722 and Section 10 of P.A. 99-414 for the effective date of changes made by P.A. 98-176).)

(625 ILCS 5/1-205) (from Ch. 95 1/2, par. 1-205)
Sec. 1-205. Through highway.
Every highway or portion thereof on which vehicular traffic is given preferential right of way, and at the entrances to which vehicular traffic from intersecting highways is required by law to yield right of way to vehicles on such through highway in obedience to either a stop sign or a yield sign, when such signs are erected as provided in this Act.
(Source: P.A. 76-1586.)

(625 ILCS 5/1-205.01) (from Ch. 95 1/2, par. 1-205.01)
Sec. 1-205.01. Tollroad or toll highway. All highways under the jurisdiction of the Illinois State Toll Highway Authority.
(Source: P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/1-205.02)
Sec. 1-205.02. Towaway trailer transporter combination. A combination of vehicles consisting of a trailer transporter towing unit and two trailers or semitrailers with a total weight that does not exceed 26,000 pounds, and in which the trailers or semitrailers carry no property and constitute inventory property of a manufacturer, distributor, or dealer of such trailers or semitrailers.
(Source: P.A. 99-717, eff. 8-5-16.)

(625 ILCS 5/1-205.1) (from Ch. 95 1/2, par. 1-205.1)
Sec. 1-205.1. Tow-Truck. Every truck designed or altered and equipped for and used to push, tow, carry upon, or draw vehicles by means of a crane, hoist, towbar, towline or auxiliary axle, or carried upon to render assistance to disabled vehicles, except for any truck tractor temporarily converted to a tow truck by means of a portable wrecker unit attached to the fifth wheel of the truck tractor and used only by the owner to tow a disabled vehicle also owned by him or her and never used for hire.
(Source: P.A. 89-245, eff. 1-1-96; 90-89, eff. 1-1-98.)

(625 ILCS 5/1-205.2) (from Ch. 95 1/2, par. 1-205.2)
Sec. 1-205.2. Tower. A person who owns or operates a tow-truck or a wrecker.
(Source: P.A. 83-1473.)

(625 ILCS 5/1-206) (from Ch. 95 1/2, par. 1-206)
Sec. 1-206. Trackless trolley coach.
Every motor vehicle which is propelled by electric power obtained from overhead trolley wires but not operated upon rails.
(Source: P.A. 76-1586.)

(625 ILCS 5/1-207) (from Ch. 95 1/2, par. 1-207)
Sec. 1-207. Traffic.
Pedestrians, ridden or herded animals, vehicles, streetcars and other conveyances either singly or together while using any highway for purposes of travel.
(Source: P.A. 76-1586.)

(625 ILCS 5/1-208) (from Ch. 95 1/2, par. 1-208)
Sec. 1-208. Traffic control signal. Any official traffic control device other than a railroad sign or signal, whether manually, electrically or mechanically operated, by which traffic is alternately directed to stop and permitted to proceed.
(Source: P.A. 83-831.)

(625 ILCS 5/1-209) (from Ch. 95 1/2, par. 1-209)
Sec. 1-209. Trailer.
Every vehicle without motive power in operation, other than a pole trailer, designed for carrying persons or property and for being drawn by a motor vehicle and so constructed that no part of its weight rests upon the towing vehicle.
(Source: P.A. 76-1798.)

(625 ILCS 5/1-209.1)
Sec. 1-209.1. Trailer transporter towing unit. A power unit that is not used to carry property when operating in a towaway trailer transporter combination.
(Source: P.A. 99-717, eff. 8-5-16.)

(625 ILCS 5/1-209.3)
Sec. 1-209.3. Transit bus. A bus engaged in public transportation as defined by the Regional Transportation Authority Act and authorized by the Department to be used on specifically designated roadway shoulders.
(Source: P.A. 97-292, eff. 8-11-11.)

(625 ILCS 5/1-209.5)
Sec. 1-209.5. Transportation. The actual movement of property or passengers by motor vehicle, together with loading, unloading, and any other accessorial or ancillary service provided by the carrier in connection with movement by motor vehicle.
(Source: P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/1-210) (from Ch. 95 1/2, par. 1-210)
Sec. 1-210. Transporter.
Every person engaged in the driveaway or towaway business of transporting vehicles, not his own, by driving, either singly or by the towbar, saddle mount or full mount methods or any combinations thereof or by drawing or towing house trailers, semitrailers or trailers, including their coupling devices, and using the public highways of this State therefor.
(Source: P.A. 78-858.)

(625 ILCS 5/1-210.01) (from Ch. 95 1/2, par. 1-210.01)
Sec. 1-210.01. Travel trailer. A trailer, not used commercially, designed to provide living quarters for recreational, camping or travel use, and of a size or weight not requiring an overdimension permit when towed on a highway.
(Source: P.A. 81-969.)

(625 ILCS 5/1-211) (from Ch. 95 1/2, par. 1-211)
Sec. 1-211. Truck. Every motor vehicle designed, used, or maintained primarily for the transportation of property.
(Source: P.A. 88-476.)

(625 ILCS 5/1-211.01) (from Ch. 95 1/2, par. 1-211.01)
Sec. 1-211.01. Truck camper. A truck, not used commercially, when equipped with a portable unit designed to be loaded onto the bed which is constructed to provide temporary living quarters for recreational, travel, or camping use.
(Source: P.A. 91-357, eff. 7-29-99.)

(625 ILCS 5/1-211.1) (from Ch. 95 1/2, par. 1-211.1)
Sec. 1-211.1. (Blank).
(Source: Renumbered as 625 ILCS 5/1-212.5 by P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/1-212) (from Ch. 95 1/2, par. 1-212)
Sec. 1-212. Truck tractor. Every motor vehicle designed and used primarily for drawing other vehicles and not so constructed as to carry a load other than a part of the weight of the vehicle and load so drawn, or a power unit that carries as property motor vehicles when operating in combination with a semitrailer in transporting motor vehicles or any other commodity, including cargo or general freight, on a backhaul.
(Source: P.A. 99-717, eff. 8-5-16.)

(625 ILCS 5/1-212.5) (from Ch. 95 1/2, par. 1-211.1)
Sec. 1-212.5. Truckster. Every motor vehicle or motorcycle with 3 wheels designed, used or maintained primarily for the transportation of property.
(Source: P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/1-213) (from Ch. 95 1/2, par. 1-213)
Sec. 1-213. (Repealed).
(Source: P.A. 76-1586. Repealed by P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/1-213.4)
Sec. 1-213.4. Type I school bus. A school bus with a Gross Vehicle Weight Rating more than 10,000 pounds.
(Source: P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/1-213.5)
Sec. 1-213.5. Type II school bus. A school bus with a Gross Vehicle Weight Rating of 10,000 pounds or less.
(Source: P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/1-214) (from Ch. 95 1/2, par. 1-214)
Sec. 1-214. Urban district.
The territory contiguous to and including any street which is built up with structures devoted to business, industry or dwelling houses situated at intervals of less than 100 feet for a distance of a quarter of a mile or more.
(Source: P.A. 76-1586.)

(625 ILCS 5/1-214.1) (from Ch. 95 1/2, par. 1-214.1)
Sec. 1-214.1. (Blank).
(Source: Renumbered as 625 ILCS 5/1-214.8 by P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/1-214.8) (from Ch. 95 1/2, par. 1-214.1)
Sec. 1-214.8. Urban area. An urban area is any incorporated or unincorporated area developed primarily for residential and/or business purposes.
(Source: P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/1-215) (from Ch. 95 1/2, par. 1-215)
Sec. 1-215. Used car dealer.
Every person engaged in the business of buying, selling or exchanging used motor vehicles and who has an established place of business for such purpose in this State.
(Source: P.A. 76-1586.)

(625 ILCS 5/1-216) (from Ch. 95 1/2, par. 1-216)
Sec. 1-216. Used motor vehicle.
Every motor vehicle which has been sold, bargained, exchanged, given away, or title transferred from the person who first acquired it from the manufacturer or importer, dealer, or agent of the manufacturer or importer and so used as to have become what is commonly known as "second hand" within the ordinary meaning thereof: Provided, that a new motor vehicle shall not be considered as a "used motor vehicle" until it has been placed in a bona fide consumer use, notwithstanding the number of transfers of such motor vehicle. The term "bona fide consumer use" means actual operation by an owner who acquired the vehicle for use in business or for pleasure purposes and who has been granted a Certificate of Title on such motor vehicle and has registered such motor vehicle, all in accordance with the laws of the residence of the owner.
(Source: P.A. 76-1586.)

(625 ILCS 5/1-217) (from Ch. 95 1/2, par. 1-217)
Sec. 1-217. Vehicle. Every device, in, upon or by which any person or property is or may be transported or drawn upon a highway or requiring a certificate of title under Section 3-101(d) of this Code, except devices moved by human power, devices used exclusively upon stationary rails or tracks and snowmobiles as defined in the Snowmobile Registration and Safety Act.
For the purposes of this Code, unless otherwise prescribed, a device shall be considered to be a vehicle until such time it either comes within the definition of a junk vehicle, as defined under this Code, or a junking certificate is issued for it.
For this Code, vehicles are divided into 2 divisions:
First Division: Those motor vehicles which are designed for the carrying of not more than 10 persons.
Second Division: Those vehicles which are designed for carrying more than 10 persons, those designed or used for living quarters and those vehicles which are designed for pulling or carrying property, freight or cargo, those motor vehicles of the First Division remodelled for use and used as motor vehicles of the Second Division, and those motor vehicles of the First Division used and registered as school buses.
(Source: P.A. 92-812, eff. 8-21-02.)

(625 ILCS 5/1-217.1) (from Ch. 95 1/2, par. 1-217.1)
Sec. 1-217.1. Vehicle cowl. The portion of the vehicle that separates the front compartment from the rear compartment, commonly referred to as the firewall, to which a vehicle identification number is normally attached.
(Source: P.A. 85-1204.)

(625 ILCS 5/1-218) (from Ch. 95 1/2, par. 1-218)
Sec. 1-218. (Repealed).
(Source: P.A. 77-643. Repealed by P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/1-218.1) (from Ch. 95 1/2, par. 1-218.1)
Sec. 1-218.1. Vehicle shell. Every sheet metal part of a vehicle whether or not attached to a chassis or part of a chassis. For the purposes of this definition the term vehicle shell shall include the terms, shell, vehicle hulk, body, vehicle body.
(Source: P.A. 83-831.)

(625 ILCS 5/1-218.5)
Sec. 1-218.5. Verified evidence. A document that is confirmed or substantiated by a sworn report or any public record received from a court of competent jurisdiction.
(Source: P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/1-218.10)
Sec. 1-218.10. Video event recorder. A video recorder placed inside a vehicle that continuously records, in a digital loop, audio, video, and G-force levels.
(Source: P.A. 99-689, eff. 1-1-17.)

(625 ILCS 5/1-219) (from Ch. 95 1/2, par. 1-219)
Sec. 1-219. (Repealed).
(Source: P.A. 76-1586. Repealed by P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/1-220)
Sec. 1-220. Volunteer EMS provider. An Emergency Medical Services (EMS) Volunteer Ambulance provider who, on the effective date of this amendatory Act of the 99th General Assembly, has a valid memorandum of understanding with a municipality with a population of more than 1,000,000 to provide voluntary assistance to and for the benefit of the residents of that municipality.
(Source: P.A. 99-40, eff. 1-1-16.)

(625 ILCS 5/1-221) (from Ch. 95 1/2, par. 1-221)
Sec. 1-221. (Repealed).
(Source: P.A. 79-715. Repealed by P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/1-222) (from Ch. 95 1/2, par. 1-222)
Sec. 1-222. (Blank).
(Source: Renumbered as 625 ILCS 5/1-171.6 by P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/1-223) (from Ch. 95 1/2, par. 1-223)
Sec. 1-223. (Repealed).
(Source: P.A. 82-433. Repealed by P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/1-224) (from Ch. 95 1/2, par. 1-224)
Sec. 1-224. (Blank).
(Source: Renumbered as 625 ILCS 5/1-171.8 by P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/1-300) (from Ch. 95 1/2, par. 1-300)
Sec. 1-300. (Blank).
(Source: Renumbered as 625 ILCS 5/1-158.5 by P.A. 90-89, eff. 1-1-98.)



Chapter 2 - The Secretary Of State

(625 ILCS 5/Ch. 2 heading)

(625 ILCS 5/2-101) (from Ch. 95 1/2, par. 2-101)
Sec. 2-101. Administration vested in Secretary of State. The Secretary of State is hereby vested with powers and duties and jurisdiction of administering Chapters 2, 3, 4, 5, 6, 7, 8 and 9 of The Illinois Vehicle Code.
(Source: P.A. 76-1586.)

(625 ILCS 5/2-102) (from Ch. 95 1/2, par. 2-102)
Sec. 2-102. Organization of administration. The Secretary of State shall organize the work of the administration of the portion of this Act delegated to him in such manner as he may deem necessary to carry out those provisions of this Act.
(Source: P.A. 76-1586.)

(625 ILCS 5/2-103) (from Ch. 95 1/2, par. 2-103)
Sec. 2-103. Secretary of State to appoint subordinates. The Secretary of State shall appoint such subordinate officers, clerks, investigators, and other employees as may be necessary to carry out the provisions of this Act.
(Source: P.A. 82-783.)

(625 ILCS 5/2-104) (from Ch. 95 1/2, par. 2-104)
Sec. 2-104. Powers and duties of the Secretary of State.
(a) The administration of Chapters 2, 3, 4, 5, 6, 7, 8 and 9 of this Act is vested in the Secretary of State, who is charged with the duty of observing, administering and enforcing the provisions of this Act.
(b) The Secretary may from time to time make, amend, and rescind such rules and regulations as may be necessary in the public interest to carry out the provisions of this Act, including rules and regulations governing procedures for the filing of applications and the issuance of licenses or registrations thereunder. The rules and regulations adopted by the Secretary of State under this Act shall be effective in the manner provided for in "The Illinois Administrative Procedure Act", approved September 22, 1975, as amended.
(Source: P.A. 83-333.)

(625 ILCS 5/2-105) (from Ch. 95 1/2, par. 2-105)
Sec. 2-105. Offices of Secretary of State.
(a) The Secretary of State shall maintain offices in the State capital and in such other places in the State as he may deem necessary to properly carry out the powers and duties vested in him.
(b) The Secretary of State may construct and equip one or more buildings in the State of Illinois outside of the County of Sangamon as he deems necessary to properly carry out the powers and duties vested in him. The Secretary of State may, on behalf of the State of Illinois, acquire public or private property needed therefor by lease, purchase or eminent domain. The care, custody and control of such sites and buildings constructed thereon shall be vested in the Secretary of State. Expenditures for the construction and equipping of any of such buildings upon premises owned by another public entity shall not be subject to the provisions of any State law requiring that the State be vested with absolute fee title to the premises. The exercise of the authority vested in the Secretary of State by this Section is subject to the appropriation of the necessary funds.
(c) Pursuant to Sections 1A-16.1, 1A-16.7, and 1A-25 of the Election Code, the Secretary of State shall make driver services facilities available for use as places of accepting applications for voter registration.
(d) (Blank).
(e) Each person applying at a driver services facility for a driver's license or permit, a corrected driver's license or permit, an Illinois identification card or a corrected Illinois identification card shall be notified, under the procedures set forth in Sections 1A-16.1 and 1A-16.7 of the Election Code, that unless he or she affirmatively declines, his or her personal information shall be transferred to the State Board of Elections for the purpose of creating an electronic voter registration application. Such notification may be made in writing or verbally issued by an employee or the Secretary of State.
The Secretary of State shall promulgate such rules as may be necessary for the efficient execution of his duties and the duties of his employees under this Section.
(f) Any person applying at a driver services facility for issuance or renewal of a driver's license or Illinois Identification Card shall be provided, without charge, with a brochure warning the person of the dangers of financial identity theft. The Department of Financial and Professional Regulation shall prepare these brochures and provide them to the Secretary of State for distribution. The brochures shall (i) identify signs warning the reader that he or she might be an intended victim of the crime of financial identity theft, (ii) instruct the reader in how to proceed if the reader believes that he or she is the victim of the crime of identity theft, and (iii) provide the reader with names and telephone numbers of law enforcement and other governmental agencies that provide assistance to victims of financial identity theft.
(g) The changes made by this amendatory Act of the 100th General Assembly shall be implemented no later than July 1, 2018.
(Source: P.A. 100-464, eff. 8-28-17.)

(625 ILCS 5/2-105.5)
Sec. 2-105.5. Eminent domain. Notwithstanding any other provision of this Code, any power granted under this Code to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(625 ILCS 5/2-106) (from Ch. 95 1/2, par. 2-106)
Sec. 2-106. Secretary of State to prescribe forms.
The Secretary of State shall prescribe or provide suitable forms of applications, certificates of title, registration cards, driver's licenses and such other forms requisite or deemed necessary to carry out the provisions of this Act and any other laws pertaining to vehicles the enforcement and administration of which are vested in the Secretary of State.
(Source: P.A. 76-1586.)

(625 ILCS 5/2-107) (from Ch. 95 1/2, par. 2-107)
Sec. 2-107. Authority to administer oaths.
Officers and employees of the Secretary of State designated by him are, for the purpose of administering the motor vehicle laws and any other laws relating to the use and operation of motor vehicles, authorized to administer oaths and acknowledge signatures, and shall do so without fee.
(Source: P.A. 76-1586.)

(625 ILCS 5/2-108) (from Ch. 95 1/2, par. 2-108)
Sec. 2-108. Authority to certify copies of records.
The Secretary of State is hereby authorized to prepare under the seal of the Secretary of State certified copies of any records of his office and every such certified copy shall be admissible in any proceeding in any court in like manner as the original thereof.
(Source: P.A. 76-1586.)

(625 ILCS 5/2-109) (from Ch. 95 1/2, par. 2-109)
Sec. 2-109. Records of Secretary of State.
The Secretary of State may destroy any records of his office relating to the administration of any laws relating to the use and operation of motor vehicles the enforcement and administration of which are vested in him, if such records have been maintained on file for 4 years. Such records may be destroyed prior thereto with the approval of the State Records Commission.
(Source: P.A. 76-1586.)

(625 ILCS 5/2-109.1)
Sec. 2-109.1. Exchange of information.
(a) The Secretary of State shall exchange information with the Department of Healthcare and Family Services which may be necessary for the establishment of paternity and the establishment, modification, and enforcement of child support orders pursuant to the Illinois Public Aid Code, the Illinois Marriage and Dissolution of Marriage Act, the Non-Support of Spouse and Children Act, the Non-Support Punishment Act, the Revised Uniform Reciprocal Enforcement of Support Act, the Uniform Interstate Family Support Act, the Illinois Parentage Act of 1984, or the Illinois Parentage Act of 2015.
(b) Notwithstanding any provisions in this Code to the contrary, the Secretary of State shall not be liable to any person for any disclosure of information to the Department of Healthcare and Family Services (formerly Illinois Department of Public Aid) under subsection (a) or for any other action taken in good faith to comply with the requirements of subsection (a).
(Source: P.A. 99-85, eff. 1-1-16.)

(625 ILCS 5/2-110) (from Ch. 95 1/2, par. 2-110)
Sec. 2-110. Authority to grant or refuse applications. The Secretary of State shall examine and determine the genuineness, regularity and legality of every application for registration of a vehicle, for a certificate of title therefor, and for a driver's license and of any other application lawfully made to the Secretary of State, and may in all cases make investigation and verify the information and the authenticity of the documents submitted as may be deemed necessary or require additional information, and shall reject any such application if not satisfied of the genuineness, regularity or legality thereof or the truth of any statement contained therein, or for any other reason, when authorized by law.
(Source: P.A. 93-895, eff. 1-1-05.)

(625 ILCS 5/2-111) (from Ch. 95 1/2, par. 2-111)
Sec. 2-111. Seizure or confiscation of documents and plates.
(a) The Secretary of State is authorized to take possession of any certificate of title, registration card, permit, license, registration plate, plates, disability license plate or parking decal or device, or registration sticker issued by him upon expiration, revocation, cancellation or suspension thereof, or which is fictitious, or which has been unlawfully or erroneously issued. Police officers who have reasonable grounds to believe that any item or items listed in this Section should be seized shall take possession of the items and return them or cause them to be returned to the Secretary of State.
(b) The Secretary of State is authorized to confiscate any suspected fraudulent, fictitious, or altered documents submitted by an applicant in support of an application for a driver's license or permit.
(Source: P.A. 97-743, eff. 1-1-13.)

(625 ILCS 5/2-112) (from Ch. 95 1/2, par. 2-112)
Sec. 2-112. Distribution of synopsis laws.
(a) The Secretary of State may publish a synopsis or summary of the laws of this State regulating the operation of vehicles and may deliver a copy thereof without charge with each original vehicle registration and with each original driver's license.
(b) The Secretary of State shall make any necessary revisions in its publications including, but not limited to, the Illinois Rules of the Road, to accurately conform its publications to the provisions of the Pedestrians with Disabilities Safety Act.
(Source: P.A. 96-1167, eff. 7-22-10.)

(625 ILCS 5/2-113) (from Ch. 95 1/2, par. 2-113)
Sec. 2-113. Secretary of State may subpoena witnesses and request the production of books and records.
(a) The Secretary of State, or employees designated by him, may request the production of pertinent books, records, letters, contracts or other pertinent documents of any person licensed or required to be licensed or registered under any chapter of this Act, for the purpose of investigations or audits, which in the opinion of the Secretary of State, are necessary and proper for the enforcement of this Act and the collection of any fees or taxes required to be paid under this Act.
(b) For the purpose of all hearings which in the opinion of the Secretary of State are necessary and proper for the enforcement of this Act, the Secretary of State, or a person designated by him is empowered to administer oaths and affirmations, subpoena witnesses, take evidence, and require the production of any books, papers or other documents which the Secretary of State, or a person designated by him, deems relevant or material to the inquiry. Any circuit court of this State, upon application by the Secretary of State and upon a proper showing may order the attendance of witnesses, the production of books, papers, accounts and documents and the giving of testimony before the Secretary of State, or a person designated by him; and any failure to obey such order may be punished by such circuit court as a contempt thereof. The fees of subpoenaed witnesses under this Act for attendance and travel shall be the same as fees of witnesses before the circuit courts of the State, such fees to be paid when the witness is excused from further attendance, provided, such witness is subpoenaed at the instance of the Secretary of State; and payment of such fees shall be made and audited in the same manner as other expenses of the Secretary of State. Whenever a subpoena is issued at the request of a complainant or respondent or defendant as the case may be, the Secretary of State may require that the cost of service and the fee of the witness shall be borne by the party at whose instance the witness is summoned. The Secretary of State shall have power in his discretion, to require a deposit to cover the cost of such service and witness fees and the payment of the legal witness fee and mileage to the witness served with subpoena. A subpoena issued under the provisions of this Act shall be served in the same manner as a subpoena issued out of a court.
(Source: P.A. 77-1541.)

(625 ILCS 5/2-114) (from Ch. 95 1/2, par. 2-114)
Sec. 2-114. Giving of notice. Whenever the Secretary of State is authorized or required to give any notice under this Act or other law regulating the operation of vehicles, unless a different method of giving such notice is otherwise expressly prescribed, such notice shall be given either by personal delivery thereof to the person to be so notified or by deposit in the United States mail of such notice in an envelope with postage prepaid, addressed to such person at his address as shown by the records of the Office of the Secretary of State. The giving of notice by mail is complete upon the expiration of 4 days after such deposit of said notice. Proof of the giving of notice in either such manner may be made by the certificate of any officer or employee of the Secretary of State or affidavit of any person over 18 years of age, naming the person to whom such notice was given and specifying the time, place and manner of the giving thereof.
The Secretary may include with the notice any material, from any source, relating to the donation of any vehicle to any charitable not-for-profit organization that is exempt from federal income taxation under Section 501(c)(3) of the Internal Revenue Code.
(Source: P.A. 93-796, eff. 7-22-04.)

(625 ILCS 5/2-115) (from Ch. 95 1/2, par. 2-115)
Sec. 2-115. Investigators.
(a) The Secretary of State, for the purpose of more effectively carrying out the provisions of the laws in relation to motor vehicles, shall have power to appoint such number of investigators as he may deem necessary. It shall be the duty of such investigators to investigate and enforce violations of the provisions of this Act administered by the Secretary of State and provisions of Chapters 11, 12, 13, 14, and 15 and to investigate and report any violation by any person who operates as a motor carrier of property as defined in Section 18-100 of this Act and does not hold a valid certificate or permit. Such investigators shall have and may exercise throughout the State all of the powers of peace officers.
No person may be retained in service as an investigator under this Section after he or she has reached 60 years of age, except for a person employed in the title of Capitol Police Investigator and who began employment on or after January 1, 2011, in which case, that person may not be retained in service after that person has reached 65 years of age.
The Secretary of State must authorize to each investigator employed under this Section and to any other employee of the Office of the Secretary of State exercising the powers of a peace officer a distinct badge that, on its face, (i) clearly states that the badge is authorized by the Office of the Secretary of State and (ii) contains a unique identifying number. No other badge shall be authorized by the Office of the Secretary of State.
(b) The Secretary may expend such sums as he deems necessary from Contractual Services appropriations for the Department of Police for the purchase of evidence, for the employment of persons to obtain evidence, and for the payment for any goods or services related to obtaining evidence. Such sums shall be advanced to investigators authorized by the Secretary to expend funds, on vouchers signed by the Secretary. In addition, the Secretary of State is authorized to maintain one or more commercial checking accounts with any State banking corporation or corporations organized under or subject to the Illinois Banking Act for the deposit and withdrawal of moneys to be used solely for the purchase of evidence and for the employment of persons to obtain evidence, or for the payment for any goods or services related to obtaining evidence; provided that no check may be written on nor any withdrawal made from any such account except on the written signatures of 2 persons designated by the Secretary to write such checks and make such withdrawals, and provided further that the balance of moneys on deposit in any such account shall not exceed $5,000 at any time, nor shall any one check written on or single withdrawal made from any such account exceed $5,000.
All fines or moneys collected or received by the Department of Police under any State or federal forfeiture statute; including, but not limited to moneys forfeited under Section 12 of the Cannabis Control Act, moneys forfeited under Section 85 of the Methamphetamine Control and Community Protection Act, and moneys distributed under Section 413 of the Illinois Controlled Substances Act, shall be deposited into the Secretary of State Evidence Fund.
In all convictions for offenses in violation of this Act, the Court may order restitution to the Secretary of any or all sums expended for the purchase of evidence, for the employment of persons to obtain evidence, and for the payment for any goods or services related to obtaining evidence. All such restitution received by the Secretary shall be deposited into the Secretary of State Evidence Fund. Moneys deposited into the fund shall, subject to appropriation, be used by the Secretary of State for the purposes provided for under the provisions of this Section.
(Source: P.A. 99-896, eff. 1-1-17; 100-201, eff. 8-18-17.)

(625 ILCS 5/2-116) (from Ch. 95 1/2, par. 2-116)
Sec. 2-116. Secretary of State Department of Police.
(a) The Secretary of State and the officers, inspectors, and investigators appointed by him shall cooperate with the State Police and the sheriffs and police in enforcing the laws regulating the operation of vehicles and the use of the highways.
(b) The Secretary of State may provide training and education for members of his office in traffic regulation, the promotion of traffic safety and the enforcement of laws vested in the Secretary of State for administration and enforcement regulating the operation of vehicles and the use of the highways.
(c) The Secretary of State may provide distinctive uniforms and badges for officers, inspectors and investigators employed in the administration of laws relating to the operation of vehicles and the use of the highways and vesting the administration and enforcement of such laws in the Secretary of State.
(d) The Secretary of State Department of Police is authorized to:
(1) investigate the origins, activities, persons, and

incidents of crime and the ways and means, if any, to redress the victims of crimes, and study the impact, if any, of legislation relative to the criminal laws of this State related thereto and conduct any other investigations as may be provided by law;

(2) employ skilled experts, technicians,

investigators, special agents, or otherwise specially qualified persons to aid in preventing or detecting crime, apprehending criminals, or preparing and presenting evidence of violations of the criminal laws of the State;

(3) cooperate with the police of cities, villages,

and incorporated towns, and with the police officers of any county, in enforcing the laws of the State and in making arrests;

(4) provide, as may be required by law, assistance to

local law enforcement agencies through training, management, and consultant services for local law enforcement agencies, pertaining to law enforcement activities;

(5) exercise the rights, powers, and duties which

have been vested in it by the Secretary of State Act and this Code; and

(6) enforce and administer any other laws in relation

to law enforcement as may be vested in the Secretary of State Department of Police.

Persons within the Secretary of State Department of Police who exercise these powers are conservators of the peace and have all the powers possessed by policemen in municipalities and sheriffs, and may exercise these powers anywhere in the State in cooperation with local law enforcement officials. These persons may use false or fictitious names in the performance of their duties under this Section, upon approval of the Director of Police-Secretary of State, and shall not be subject to prosecution under the criminal laws for that use.
(e) The Secretary of State Department of Police may charge, collect, and receive fees or moneys equivalent to the cost of providing its personnel, equipment, and services to governmental agencies when explicitly requested by a governmental agency and according to an intergovernmental agreement or memorandums of understanding as provided by this Section, including but not limited to fees or moneys equivalent to the cost of providing training to other governmental agencies on terms and conditions that in the judgment of the Director of Police-Secretary of State are in the best interest of the Secretary of State. All fees received by the Secretary of State Police Department under this Act shall be deposited in a special fund in the State Treasury to be known as the Secretary of State Police Services Fund. The money deposited in the Secretary of State Police Services Fund shall be appropriated to the Secretary of State Department of Police as provided for in subsection (g).
(f) The Secretary of State Department of Police may apply for grants or contracts and receive, expend, allocate, or disburse moneys made available by public or private entities, including, but not limited to, contracts, bequests, grants, or receiving equipment from corporations, foundations, or public or private institutions of higher learning.
(g) The Secretary of State Police Services Fund is hereby created as a special fund in the State Treasury. All moneys received under this Section by the Secretary of State Department of Police shall be deposited into the Secretary of State Police Services Fund to be appropriated to the Secretary of State Department of Police for purposes as indicated by the grantor or contractor or, in the case of moneys bequeathed or granted for no specific purpose, for any purpose as deemed appropriate by the Director of Police-Secretary of State in administering the responsibilities of the Secretary of State Department of Police.
(Source: P.A. 92-501, eff. 12-19-01.)

(625 ILCS 5/2-117) (from Ch. 95 1/2, par. 2-117)
Sec. 2-117. Injunction. Whenever it shall appear to the Secretary of State that any person is engaged or about to engage in any acts or practices which constitute or will constitute a violation of the provisions of this Act, or of any rule or regulation prescribed under authority thereof, the Secretary of State may in his or her discretion, through the Attorney General, apply for an injunction without notice, and upon a proper showing, the circuit court shall have power to enter a permanent or preliminary injunction or a temporary restraining order without bond, to enforce the provisions of this Act, in addition to the penalties and other remedies in this Act provided; and either party may appeal as in other civil cases.
(Source: P.A. 83-342.)

(625 ILCS 5/2-118) (from Ch. 95 1/2, par. 2-118)
Sec. 2-118. Hearings.
(a) Upon the suspension, revocation or denial of the issuance of a license, permit, registration or certificate of title under this Code of any person the Secretary of State shall immediately notify such person in writing and upon his written request shall, within 20 days after receipt thereof, set a date for a hearing to commence within 90 calendar days from the date of the written request for all requests related to a suspension, revocation, or the denial of the issuance of a license, permit, registration, or certificate of title occurring after July 1, 2002, in the County of Sangamon, the County of Jefferson, or the County of Cook, as such person may specify, unless both parties agree that such hearing may be held in some other county. The Secretary may require the payment of a fee of not more than $50 for the filing of any petition, motion, or request for hearing conducted pursuant to this Section. These fees must be deposited into the Secretary of State DUI Administration Fund, a special fund created in the State treasury, and, subject to appropriation and as directed by the Secretary of State, shall be used for operation of the Department of Administrative Hearings of the Office of the Secretary of State and for no other purpose. The Secretary shall establish by rule the amount and the procedures, terms, and conditions relating to these fees.
(b) At any time after the suspension, revocation or denial of a license, permit, registration or certificate of title of any person as hereinbefore referred to, the Secretary of State, in his or her discretion and without the necessity of a request by such person, may hold such a hearing, upon not less than 10 days' notice in writing, in the Counties of Sangamon, Jefferson, or Cook or in any other county agreed to by the parties.
(c) Upon any such hearing, the Secretary of State, or his authorized agent may administer oaths and issue subpoenas for the attendance of witnesses and the production of relevant books and records and may require an examination of such person. Upon any such hearing, the Secretary of State shall either rescind or, good cause appearing therefor, continue, change or extend the Order of Revocation or Suspension, or upon petition therefore and subject to the provisions of this Code, issue a restricted driving permit or reinstate the license or permit of such person.
(d) All hearings and hearing procedures shall comply with requirements of the Constitution, so that no person is deprived of due process of law nor denied equal protection of the laws. All hearings shall be held before the Secretary of State or before such persons as may be designated by the Secretary of State and appropriate records of such hearings shall be kept. Where a transcript of the hearing is taken, the person requesting the hearing shall have the opportunity to order a copy thereof at his own expense. The Secretary of State shall enter an order upon any hearing conducted under this Section, related to a suspension, revocation, or the denial of the issuance of a license, permit, registration, or certificate of title occurring after July 1, 2002, within 90 days of its conclusion and shall immediately notify the person in writing of his or her action.
(d-5) Any hearing over which the Secretary of State has jurisdiction because of a person's implied consent to testing of the person's blood, breath, other bodily substance, or urine for the presence of alcohol, drugs, or intoxicating compounds may be conducted upon a review of the official police reports. Either party, however, may subpoena the arresting officer and any other law enforcement officer who was involved in the petitioner's arrest or processing after arrest, as well as any other person whose testimony may be probative to the issues at the hearing. The failure of a law enforcement officer to answer the subpoena shall be considered grounds for a continuance if, in the hearing officer's discretion, the continuance is appropriate. The failure of the arresting officer to answer a subpoena shall not, in and of itself, be considered grounds for the rescission of an implied consent suspension. Rather, the hearing shall proceed on the basis of the other evidence available, and the hearing officer shall assign this evidence whatever probative value is deemed appropriate. The decision whether to rescind shall be based upon the totality of the evidence.
(e) The action of the Secretary of State in suspending, revoking or denying any license, permit, registration, or certificate of title shall be subject to judicial review in the Circuit Court of Sangamon County, in the Circuit Court of Jefferson County, or in the Circuit Court of Cook County, and the provisions of the Administrative Review Law, and all amendments and modifications thereto, and the rules adopted pursuant thereto, are hereby adopted and shall apply to and govern every action for the judicial review of final acts or decisions of the Secretary of State hereunder.
(Source: P.A. 99-697, eff. 7-29-16.)

(625 ILCS 5/2-118.1) (from Ch. 95 1/2, par. 2-118.1)
Sec. 2-118.1. Opportunity for hearing; statutory summary alcohol or other drug related suspension or revocation pursuant to Section 11-501.1.
(a) A statutory summary suspension or revocation of driving privileges under Section 11-501.1 shall not become effective until the person is notified in writing of the impending suspension or revocation and informed that he may request a hearing in the circuit court of venue under paragraph (b) of this Section and the statutory summary suspension or revocation shall become effective as provided in Section 11-501.1.
(b) Within 90 days after the notice of statutory summary suspension or revocation served under Section 11-501.1, the person may make a written request for a judicial hearing in the circuit court of venue. The request to the circuit court shall state the grounds upon which the person seeks to have the statutory summary suspension or revocation rescinded. Within 30 days after receipt of the written request or the first appearance date on the Uniform Traffic Ticket issued pursuant to a violation of Section 11-501, or a similar provision of a local ordinance, the hearing shall be conducted by the circuit court having jurisdiction. This judicial hearing, request, or process shall not stay or delay the statutory summary suspension or revocation. The hearings shall proceed in the court in the same manner as in other civil proceedings.
The hearing may be conducted upon a review of the law enforcement officer's own official reports; provided however, that the person may subpoena the officer. Failure of the officer to answer the subpoena shall be considered grounds for a continuance if in the court's discretion the continuance is appropriate.
The scope of the hearing shall be limited to the issues of:
1. Whether the person was placed under arrest for an

offense as defined in Section 11-501, or a similar provision of a local ordinance, as evidenced by the issuance of a Uniform Traffic Ticket, or issued a Uniform Traffic Ticket out of state as provided in subsection (a) of Section 11-501.1; and

2. Whether the officer had reasonable grounds to

believe that the person was driving or in actual physical control of a motor vehicle upon a highway while under the influence of alcohol, other drug, or combination of both; and

3. Whether the person, after being advised by the

officer that the privilege to operate a motor vehicle would be suspended or revoked if the person refused to submit to and complete the test or tests, did refuse to submit to or complete the test or tests to determine the person's blood alcohol or drug concentration; or

4. Whether the person, after being advised by the

officer that the privilege to operate a motor vehicle would be suspended if the person submits to a chemical test, or tests, and the test discloses an alcohol concentration of 0.08 or more, a tetrahydrocannabinol concentration as defined in paragraph 6 of subsection (a) of Section 11-501.2 of this Code, or any amount of a drug, substance, or compound in the person's blood, other bodily substance, or urine resulting from the unlawful use or consumption of a controlled substance listed in the Illinois Controlled Substances Act, an intoxicating compound as listed in the Use of Intoxicating Compounds Act, or methamphetamine as listed in the Methamphetamine Control and Community Protection Act, and the person did submit to and complete the test or tests that determined an alcohol concentration of 0.08 or more.

4.2. (Blank).
4.5. (Blank).
5. If the person's driving privileges were revoked,

whether the person was involved in a motor vehicle accident that caused Type A injury or death to another.

Upon the conclusion of the judicial hearing, the circuit court shall sustain or rescind the statutory summary suspension or revocation and immediately notify the Secretary of State. Reports received by the Secretary of State under this Section shall be privileged information and for use only by the courts, police officers, and Secretary of State.
(Source: P.A. 98-122, eff. 1-1-14; 98-1172, eff. 1-12-15; 99-697, eff. 7-29-16.)

(625 ILCS 5/2-118.2)
Sec. 2-118.2. Opportunity for hearing; medical cannabis-related suspension under Section 11-501.9.
(a) A suspension of driving privileges under Section 11-501.9 of this Code shall not become effective until the person is notified in writing of the impending suspension and informed that he or she may request a hearing in the circuit court of venue under subsection (b) of this Section and the suspension shall become effective as provided in Section 11-501.9.
(b) Within 90 days after the notice of suspension served under Section 11-501.9, the person may make a written request for a judicial hearing in the circuit court of venue. The request to the circuit court shall state the grounds upon which the person seeks to have the suspension rescinded. Within 30 days after receipt of the written request or the first appearance date on the Uniform Traffic Ticket issued for a violation of Section 11-501 of this Code, or a similar provision of a local ordinance, the hearing shall be conducted by the circuit court having jurisdiction. This judicial hearing, request, or process shall not stay or delay the suspension. The hearing shall proceed in the court in the same manner as in other civil proceedings.
The hearing may be conducted upon a review of the law enforcement officer's own official reports; provided however, that the person may subpoena the officer. Failure of the officer to answer the subpoena shall be considered grounds for a continuance if in the court's discretion the continuance is appropriate.
The scope of the hearing shall be limited to the issues of:
(1) Whether the person was issued a registry

identification card under the Compassionate Use of Medical Cannabis Pilot Program Act; and

(2) Whether the officer had reasonable suspicion

to believe that the person was driving or in actual physical control of a motor vehicle upon a highway while impaired by the use of cannabis; and

(3) Whether the person, after being advised by the

officer that the privilege to operate a motor vehicle would be suspended if the person refused to submit to and complete the field sobriety tests, did refuse to submit to or complete the field sobriety tests authorized under Section 11-501.9; and

(4) Whether the person after being advised by the

officer that the privilege to operate a motor vehicle would be suspended if the person submitted to field sobriety tests that disclosed the person was impaired by the use of cannabis, did submit to field sobriety tests that disclosed that the person was impaired by the use of cannabis.

Upon the conclusion of the judicial hearing, the circuit court shall sustain or rescind the suspension and immediately notify the Secretary of State. Reports received by the Secretary of State under this Section shall be privileged information and for use only by the courts, police officers, and Secretary of State.
(Source: P.A. 98-1172, eff. 1-12-15.)

(625 ILCS 5/2-119) (from Ch. 95 1/2, par. 2-119)
Sec. 2-119. Disposition of fees and taxes.
(a) All moneys received from Salvage Certificates shall be deposited in the Common School Fund in the State Treasury.
(b) Of the money collected for each certificate of title, duplicate certificate of title, and corrected certificate of title:
(1) $2.60 shall be deposited in the Park and

Conservation Fund;

(2) $0.65 shall be deposited in the Illinois

Fisheries Management Fund;

(3) $48 shall be disbursed under subsection (g) of

this Section;

(4) $4 shall be deposited into the Motor Vehicle

License Plate Fund; and

(5) $30 shall be deposited into the Capital

Projects Fund.

All remaining moneys collected for certificates of title, and all moneys collected for filing of security interests, shall be deposited in the General Revenue Fund.
The $20 collected for each delinquent vehicle registration renewal fee shall be deposited into the General Revenue Fund.
The moneys deposited in the Park and Conservation Fund under this Section shall be used for the acquisition and development of bike paths as provided for in Section 805-420 of the Department of Natural Resources (Conservation) Law of the Civil Administrative Code of Illinois. The moneys deposited into the Park and Conservation Fund under this subsection shall not be subject to administrative charges or chargebacks, unless otherwise authorized by this Code.
If the balance in the Motor Vehicle License Plate Fund exceeds $40,000,000 on the last day of a calendar month, then during the next calendar month, the $4 that otherwise would be deposited in that fund shall instead be deposited into the Road Fund.
(c) All moneys collected for that portion of a driver's license fee designated for driver education under Section 6-118 shall be placed in the Drivers Education Fund in the State Treasury.
(d) Of the moneys collected as a registration fee for each motorcycle, motor driven cycle, and moped, 27% shall be deposited in the Cycle Rider Safety Training Fund.
(e) (Blank).
(f) Of the total money collected for a commercial learner's permit (CLP) or original or renewal issuance of a commercial driver's license (CDL) pursuant to the Uniform Commercial Driver's License Act (UCDLA): (i) $6 of the total fee for an original or renewal CDL, and $6 of the total CLP fee when such permit is issued to any person holding a valid Illinois driver's license, shall be paid into the CDLIS/AAMVAnet/NMVTIS Trust Fund (Commercial Driver's License Information System/American Association of Motor Vehicle Administrators network/National Motor Vehicle Title Information Service Trust Fund) and shall be used for the purposes provided in Section 6z-23 of the State Finance Act and (ii) $20 of the total fee for an original or renewal CDL or CLP shall be paid into the Motor Carrier Safety Inspection Fund, which is hereby created as a special fund in the State Treasury, to be used by the Department of State Police, subject to appropriation, to hire additional officers to conduct motor carrier safety inspections pursuant to Chapter 18b of this Code.
(g) Of the moneys received by the Secretary of State as registration fees or taxes, certificates of title, duplicate certificates of title, corrected certificates of title, or as payment of any other fee under this Code, when those moneys are not otherwise distributed by this Code, 37% shall be deposited into the State Construction Account Fund, and 63% shall be deposited in the Road Fund. Moneys in the Road Fund shall be used for the purposes provided in Section 8.3 of the State Finance Act.
(h) (Blank).
(i) (Blank).
(j) (Blank).
(k) There is created in the State Treasury a special fund to be known as the Secretary of State Special License Plate Fund. Money deposited into the Fund shall, subject to appropriation, be used by the Office of the Secretary of State (i) to help defray plate manufacturing and plate processing costs for the issuance and, when applicable, renewal of any new or existing registration plates authorized under this Code and (ii) for grants made by the Secretary of State to benefit Illinois Veterans Home libraries.
(l) The Motor Vehicle Review Board Fund is created as a special fund in the State Treasury. Moneys deposited into the Fund under paragraph (7) of subsection (b) of Section 5-101 and Section 5-109 shall, subject to appropriation, be used by the Office of the Secretary of State to administer the Motor Vehicle Review Board, including without limitation payment of compensation and all necessary expenses incurred in administering the Motor Vehicle Review Board under the Motor Vehicle Franchise Act.
(m) Effective July 1, 1996, there is created in the State Treasury a special fund to be known as the Family Responsibility Fund. Moneys deposited into the Fund shall, subject to appropriation, be used by the Office of the Secretary of State for the purpose of enforcing the Family Financial Responsibility Law.
(n) The Illinois Fire Fighters' Memorial Fund is created as a special fund in the State Treasury. Moneys deposited into the Fund shall, subject to appropriation, be used by the Office of the State Fire Marshal for construction of the Illinois Fire Fighters' Memorial to be located at the State Capitol grounds in Springfield, Illinois. Upon the completion of the Memorial, moneys in the Fund shall be used in accordance with Section 3-634.
(o) Of the money collected for each certificate of title for all-terrain vehicles and off-highway motorcycles, $17 shall be deposited into the Off-Highway Vehicle Trails Fund.
(p) For audits conducted on or after July 1, 2003 pursuant to Section 2-124(d) of this Code, 50% of the money collected as audit fees shall be deposited into the General Revenue Fund.
(Source: P.A. 98-176 (See Section 10 of P.A. 98-722 and Section 10 of P.A. 99-414 for the effective date of changes made by P.A. 98-176); 98-177, eff. 1-1-14; 98-756, eff. 7-16-14; 99-127, eff. 1-1-16; 99-933, eff. 1-27-17.)

(625 ILCS 5/2-120) (from Ch. 95 1/2, par. 2-120)
Sec. 2-120. Disposition of fines and forfeitures.
(a) Except as provided in subsection (f) of Section 11-605 and subsection (c) of Section 11-1002.5 of this Code, fines and penalties recovered under the provisions of this Act administered by the Secretary of State, except those fines and penalties subject to disbursement by the circuit clerk under Section 27.5 of the Clerks of Courts Act, shall be paid over and used as follows:
1. For violations of this Act committed within the

limits of an incorporated city or village, to the treasurer of the particular city or village, if arrested by the authorities of the city or village and reasonably prosecuted for all fines and penalties under this Act by the police officers and officials of the city or village.

2. For violations of this Act committed outside the

limits of an incorporated city or village to the county treasurer of the court where the offense was committed.

3. For the purposes of this Act an offense for

violation of any provision of this Act not committed upon the highway shall be deemed to be committed where the violator resides or where he has a place of business requiring some registration, permit or license to operate such business under this Act.

(b) Failure, refusal or neglect on the part of any judicial or other officer or employee receiving or having custody of any such fine or forfeiture either before or after a deposit with the proper official as defined in paragraph (a) of this Section, shall constitute misconduct in office and shall be grounds for removal therefrom.
(Source: P.A. 95-302, eff. 1-1-08.)

(625 ILCS 5/2-121) (from Ch. 95 1/2, par. 2-121)
Sec. 2-121. Local Government tax.
(a) No owner of a vehicle who shall have obtained a certificate from the Secretary of State and paid the registration fee and tax as provided in this Act, shall be required by any county, city, village, incorporated town, or other municipal corporation within the State other than a county, city, village, incorporated town, or other municipal corporation in which the owner resides or in which a vehicle has its situs or base, to pay any tax or license fee for the use of the vehicle. The county, city, village, or incorporated town in which the owner resides or in which a vehicle has its situs or base, except commercial motor vehicles as defined in paragraph (2) of Section 18b-101 that are registered under Section 3-402.1, may impose a tax or license fee as is provided in Section 8-11-4 of the Illinois Municipal Code or a similar county ordinance that imposes a tax or license fee on an owner of a vehicle for the use of the vehicle.
Nor shall the owner be required to display upon his vehicle any plate or tax or license number other than that issued by the Secretary of State or by the county, city, village, incorporated town, or other municipal corporation within the State within which the owner resides or in which a vehicle has its situs or base. However, a resident owner shall not be required to display on his vehicle, the plate or tax or license number issued by the county, city, village, or incorporated town of his residence if his vehicle is displaying the plate or tax or license number issued by the place wherein the vehicle has its situs or base.
This subsection (a) applies to ordinances enacted by any county, city, village, incorporated town, or other municipal corporation. Any provision of an ordinance enacted by a county, city, village, incorporated town, or other municipal corporation that is inconsistent with this subsection (a) is null and void.
(b) No county, city, village, incorporated town, or other municipal corporation, including a home rule unit, may impose a tax or license fee under Section 8-11-4 of the Illinois Municipal Code, or impose a similar tax or license fee under home rule powers, upon any commercial vehicle as defined in paragraph (2) of Section 18b-101 that is registered under Section 3-402.1. This subsection (b) is a denial and limitation of home rule powers and functions under subsection (g) of Section 6 of Article VII of the Illinois Constitution.
(Source: P.A. 90-433, eff. 8-16-97.)

(625 ILCS 5/2-122) (from Ch. 95 1/2, par. 2-122)
Sec. 2-122. Remittance agents.
The Secretary of State shall administer the law relating to remittance agents pursuant to the law.
(Source: P.A. 76-1586.)

(625 ILCS 5/2-123) (from Ch. 95 1/2, par. 2-123)
Sec. 2-123. Sale and Distribution of Information.
(a) Except as otherwise provided in this Section, the Secretary may make the driver's license, vehicle and title registration lists, in part or in whole, and any statistical information derived from these lists available to local governments, elected state officials, state educational institutions, and all other governmental units of the State and Federal Government requesting them for governmental purposes. The Secretary shall require any such applicant for services to pay for the costs of furnishing such services and the use of the equipment involved, and in addition is empowered to establish prices and charges for the services so furnished and for the use of the electronic equipment utilized.
(b) The Secretary is further empowered to and he may, in his discretion, furnish to any applicant, other than listed in subsection (a) of this Section, vehicle or driver data on a computer tape, disk, other electronic format or computer processable medium, or printout at a fixed fee of $250 for orders received before October 1, 2003 and $500 for orders received on or after October 1, 2003, in advance, and require in addition a further sufficient deposit based upon the Secretary of State's estimate of the total cost of the information requested and a charge of $25 for orders received before October 1, 2003 and $50 for orders received on or after October 1, 2003, per 1,000 units or part thereof identified or the actual cost, whichever is greater. The Secretary is authorized to refund any difference between the additional deposit and the actual cost of the request. This service shall not be in lieu of an abstract of a driver's record nor of a title or registration search. This service may be limited to entities purchasing a minimum number of records as required by administrative rule. The information sold pursuant to this subsection shall be the entire vehicle or driver data list, or part thereof. The information sold pursuant to this subsection shall not contain personally identifying information unless the information is to be used for one of the purposes identified in subsection (f-5) of this Section. Commercial purchasers of driver and vehicle record databases shall enter into a written agreement with the Secretary of State that includes disclosure of the commercial use of the information to be purchased.
(b-1) The Secretary is further empowered to and may, in his or her discretion, furnish vehicle or driver data on a computer tape, disk, or other electronic format or computer processible medium, at no fee, to any State or local governmental agency that uses the information provided by the Secretary to transmit data back to the Secretary that enables the Secretary to maintain accurate driving records, including dispositions of traffic cases. This information may be provided without fee not more often than once every 6 months.
(c) Secretary of State may issue registration lists. The Secretary of State may compile a list of all registered vehicles. Each list of registered vehicles shall be arranged serially according to the registration numbers assigned to registered vehicles and may contain in addition the names and addresses of registered owners and a brief description of each vehicle including the serial or other identifying number thereof. Such compilation may be in such form as in the discretion of the Secretary of State may seem best for the purposes intended.
(d) The Secretary of State shall furnish no more than 2 current available lists of such registrations to the sheriffs of all counties and to the chiefs of police of all cities and villages and towns of 2,000 population and over in this State at no cost. Additional copies may be purchased by the sheriffs or chiefs of police at the fee of $500 each or at the cost of producing the list as determined by the Secretary of State. Such lists are to be used for governmental purposes only.
(e) (Blank).
(e-1) (Blank).
(f) The Secretary of State shall make a title or registration search of the records of his office and a written report on the same for any person, upon written application of such person, accompanied by a fee of $5 for each registration or title search. The written application shall set forth the intended use of the requested information. No fee shall be charged for a title or registration search, or for the certification thereof requested by a government agency. The report of the title or registration search shall not contain personally identifying information unless the request for a search was made for one of the purposes identified in subsection (f-5) of this Section. The report of the title or registration search shall not contain highly restricted personal information unless specifically authorized by this Code.
The Secretary of State shall certify a title or registration record upon written request. The fee for certification shall be $5 in addition to the fee required for a title or registration search. Certification shall be made under the signature of the Secretary of State and shall be authenticated by Seal of the Secretary of State.
The Secretary of State may notify the vehicle owner or registrant of the request for purchase of his title or registration information as the Secretary deems appropriate.
No information shall be released to the requestor until expiration of a 10 day period. This 10 day period shall not apply to requests for information made by law enforcement officials, government agencies, financial institutions, attorneys, insurers, employers, automobile associated businesses, persons licensed as a private detective or firms licensed as a private detective agency under the Private Detective, Private Alarm, Private Security, Fingerprint Vendor, and Locksmith Act of 2004, who are employed by or are acting on behalf of law enforcement officials, government agencies, financial institutions, attorneys, insurers, employers, automobile associated businesses, and other business entities for purposes consistent with the Illinois Vehicle Code, the vehicle owner or registrant or other entities as the Secretary may exempt by rule and regulation.
Any misrepresentation made by a requestor of title or vehicle information shall be punishable as a petty offense, except in the case of persons licensed as a private detective or firms licensed as a private detective agency which shall be subject to disciplinary sanctions under Section 40-10 of the Private Detective, Private Alarm, Private Security, Fingerprint Vendor, and Locksmith Act of 2004.
(f-5) The Secretary of State shall not disclose or otherwise make available to any person or entity any personally identifying information obtained by the Secretary of State in connection with a driver's license, vehicle, or title registration record unless the information is disclosed for one of the following purposes:
(1) For use by any government agency, including any

court or law enforcement agency, in carrying out its functions, or any private person or entity acting on behalf of a federal, State, or local agency in carrying out its functions.

(2) For use in connection with matters of motor

vehicle or driver safety and theft; motor vehicle emissions; motor vehicle product alterations, recalls, or advisories; performance monitoring of motor vehicles, motor vehicle parts, and dealers; and removal of non-owner records from the original owner records of motor vehicle manufacturers.

(3) For use in the normal course of business by a

legitimate business or its agents, employees, or contractors, but only:

(A) to verify the accuracy of personal

information submitted by an individual to the business or its agents, employees, or contractors; and

(B) if such information as so submitted is not

correct or is no longer correct, to obtain the correct information, but only for the purposes of preventing fraud by, pursuing legal remedies against, or recovering on a debt or security interest against, the individual.

(4) For use in research activities and for use in

producing statistical reports, if the personally identifying information is not published, redisclosed, or used to contact individuals.

(5) For use in connection with any civil, criminal,

administrative, or arbitral proceeding in any federal, State, or local court or agency or before any self-regulatory body, including the service of process, investigation in anticipation of litigation, and the execution or enforcement of judgments and orders, or pursuant to an order of a federal, State, or local court.

(6) For use by any insurer or insurance support

organization or by a self-insured entity or its agents, employees, or contractors in connection with claims investigation activities, antifraud activities, rating, or underwriting.

(7) For use in providing notice to the owners of

towed or impounded vehicles.

(8) For use by any person licensed as a private

detective or firm licensed as a private detective agency under the Private Detective, Private Alarm, Private Security, Fingerprint Vendor, and Locksmith Act of 2004, private investigative agency or security service licensed in Illinois for any purpose permitted under this subsection.

(9) For use by an employer or its agent or insurer to

obtain or verify information relating to a holder of a commercial driver's license that is required under chapter 313 of title 49 of the United States Code.

(10) For use in connection with the operation of

private toll transportation facilities.

(11) For use by any requester, if the requester

demonstrates it has obtained the written consent of the individual to whom the information pertains.

(12) For use by members of the news media, as defined

in Section 1-148.5, for the purpose of newsgathering when the request relates to the operation of a motor vehicle or public safety.

(13) For any other use specifically authorized by

law, if that use is related to the operation of a motor vehicle or public safety.

(f-6) The Secretary of State shall not disclose or otherwise make available to any person or entity any highly restricted personal information obtained by the Secretary of State in connection with a driver's license, vehicle, or title registration record unless specifically authorized by this Code.
(g) 1. The Secretary of State may, upon receipt of a

written request and a fee of $6 before October 1, 2003 and a fee of $12 on and after October 1, 2003, furnish to the person or agency so requesting a driver's record. Such document may include a record of: current driver's license issuance information, except that the information on judicial driving permits shall be available only as otherwise provided by this Code; convictions; orders entered revoking, suspending or cancelling a driver's license or privilege; and notations of accident involvement. All other information, unless otherwise permitted by this Code, shall remain confidential. Information released pursuant to a request for a driver's record shall not contain personally identifying information, unless the request for the driver's record was made for one of the purposes set forth in subsection (f-5) of this Section. The Secretary of State may, without fee, allow a parent or guardian of a person under the age of 18 years, who holds an instruction permit or graduated driver's license, to view that person's driving record online, through a computer connection. The parent or guardian's online access to the driving record will terminate when the instruction permit or graduated driver's license holder reaches the age of 18.

2. The Secretary of State shall not disclose or

otherwise make available to any person or entity any highly restricted personal information obtained by the Secretary of State in connection with a driver's license, vehicle, or title registration record unless specifically authorized by this Code. The Secretary of State may certify an abstract of a driver's record upon written request therefor. Such certification shall be made under the signature of the Secretary of State and shall be authenticated by the Seal of his office.

3. All requests for driving record information shall

be made in a manner prescribed by the Secretary and shall set forth the intended use of the requested information.

The Secretary of State may notify the affected driver

of the request for purchase of his driver's record as the Secretary deems appropriate.

No information shall be released to the requester

until expiration of a 10 day period. This 10 day period shall not apply to requests for information made by law enforcement officials, government agencies, financial institutions, attorneys, insurers, employers, automobile associated businesses, persons licensed as a private detective or firms licensed as a private detective agency under the Private Detective, Private Alarm, Private Security, Fingerprint Vendor, and Locksmith Act of 2004, who are employed by or are acting on behalf of law enforcement officials, government agencies, financial institutions, attorneys, insurers, employers, automobile associated businesses, and other business entities for purposes consistent with the Illinois Vehicle Code, the affected driver or other entities as the Secretary may exempt by rule and regulation.

Any misrepresentation made by a requestor of driver

information shall be punishable as a petty offense, except in the case of persons licensed as a private detective or firms licensed as a private detective agency which shall be subject to disciplinary sanctions under Section 40-10 of the Private Detective, Private Alarm, Private Security, Fingerprint Vendor, and Locksmith Act of 2004.

4. The Secretary of State may furnish without fee,

upon the written request of a law enforcement agency, any information from a driver's record on file with the Secretary of State when such information is required in the enforcement of this Code or any other law relating to the operation of motor vehicles, including records of dispositions; documented information involving the use of a motor vehicle; whether such individual has, or previously had, a driver's license; and the address and personal description as reflected on said driver's record.

5. Except as otherwise provided in this Section, the

Secretary of State may furnish, without fee, information from an individual driver's record on file, if a written request therefor is submitted by any public transit system or authority, public defender, law enforcement agency, a state or federal agency, or an Illinois local intergovernmental association, if the request is for the purpose of a background check of applicants for employment with the requesting agency, or for the purpose of an official investigation conducted by the agency, or to determine a current address for the driver so public funds can be recovered or paid to the driver, or for any other purpose set forth in subsection (f-5) of this Section.

The Secretary may also furnish the courts a copy of

an abstract of a driver's record, without fee, subsequent to an arrest for a violation of Section 11-501 or a similar provision of a local ordinance. Such abstract may include records of dispositions; documented information involving the use of a motor vehicle as contained in the current file; whether such individual has, or previously had, a driver's license; and the address and personal description as reflected on said driver's record.

6. Any certified abstract issued by the Secretary of

State or transmitted electronically by the Secretary of State pursuant to this Section, to a court or on request of a law enforcement agency, for the record of a named person as to the status of the person's driver's license shall be prima facie evidence of the facts therein stated and if the name appearing in such abstract is the same as that of a person named in an information or warrant, such abstract shall be prima facie evidence that the person named in such information or warrant is the same person as the person named in such abstract and shall be admissible for any prosecution under this Code and be admitted as proof of any prior conviction or proof of records, notices, or orders recorded on individual driving records maintained by the Secretary of State.

7. Subject to any restrictions contained in the

Juvenile Court Act of 1987, and upon receipt of a proper request and a fee of $6 before October 1, 2003 and a fee of $12 on or after October 1, 2003, the Secretary of State shall provide a driver's record to the affected driver, or the affected driver's attorney, upon verification. Such record shall contain all the information referred to in paragraph 1 of this subsection (g) plus: any recorded accident involvement as a driver; information recorded pursuant to subsection (e) of Section 6-117 and paragraph (4) of subsection (a) of Section 6-204 of this Code. All other information, unless otherwise permitted by this Code, shall remain confidential.

(h) The Secretary shall not disclose social security numbers or any associated information obtained from the Social Security Administration except pursuant to a written request by, or with the prior written consent of, the individual except: (1) to officers and employees of the Secretary who have a need to know the social security numbers in performance of their official duties, (2) to law enforcement officials for a lawful, civil or criminal law enforcement investigation, and if the head of the law enforcement agency has made a written request to the Secretary specifying the law enforcement investigation for which the social security numbers are being sought, (3) to the United States Department of Transportation, or any other State, pursuant to the administration and enforcement of the Commercial Motor Vehicle Safety Act of 1986, (4) pursuant to the order of a court of competent jurisdiction, (5) to the Department of Healthcare and Family Services (formerly Department of Public Aid) for utilization in the child support enforcement duties assigned to that Department under provisions of the Illinois Public Aid Code after the individual has received advanced meaningful notification of what redisclosure is sought by the Secretary in accordance with the federal Privacy Act, (5.5) to the Department of Healthcare and Family Services and the Department of Human Services solely for the purpose of verifying Illinois residency where such residency is an eligibility requirement for benefits under the Illinois Public Aid Code or any other health benefit program administered by the Department of Healthcare and Family Services or the Department of Human Services, (6) to the Illinois Department of Revenue solely for use by the Department in the collection of any tax or debt that the Department of Revenue is authorized or required by law to collect, provided that the Department shall not disclose the social security number to any person or entity outside of the Department, or (7) to the Illinois Department of Veterans' Affairs for the purpose of confirming veteran status.
(i) (Blank).
(j) Medical statements or medical reports received in the Secretary of State's Office shall be confidential. Except as provided in this Section, no confidential information may be open to public inspection or the contents disclosed to anyone, except officers and employees of the Secretary who have a need to know the information contained in the medical reports and the Driver License Medical Advisory Board, unless so directed by an order of a court of competent jurisdiction. If the Secretary receives a medical report regarding a driver that does not address a medical condition contained in a previous medical report, the Secretary may disclose the unaddressed medical condition to the driver or his or her physician, or both, solely for the purpose of submission of a medical report that addresses the condition.
(k) Disbursement of fees collected under this Section shall be as follows: (1) of the $12 fee for a driver's record, $3 shall be paid into the Secretary of State Special Services Fund, and $6 shall be paid into the General Revenue Fund; (2) 50% of the amounts collected under subsection (b) shall be paid into the General Revenue Fund; and (3) all remaining fees shall be disbursed under subsection (g) of Section 2-119 of this Code.
(l) (Blank).
(m) Notations of accident involvement that may be disclosed under this Section shall not include notations relating to damage to a vehicle or other property being transported by a tow truck. This information shall remain confidential, provided that nothing in this subsection (m) shall limit disclosure of any notification of accident involvement to any law enforcement agency or official.
(n) Requests made by the news media for driver's license, vehicle, or title registration information may be furnished without charge or at a reduced charge, as determined by the Secretary, when the specific purpose for requesting the documents is deemed to be in the public interest. Waiver or reduction of the fee is in the public interest if the principal purpose of the request is to access and disseminate information regarding the health, safety, and welfare or the legal rights of the general public and is not for the principal purpose of gaining a personal or commercial benefit. The information provided pursuant to this subsection shall not contain personally identifying information unless the information is to be used for one of the purposes identified in subsection (f-5) of this Section.
(o) The redisclosure of personally identifying information obtained pursuant to this Section is prohibited, except to the extent necessary to effectuate the purpose for which the original disclosure of the information was permitted.
(p) The Secretary of State is empowered to adopt rules to effectuate this Section.
(Source: P.A. 98-463, eff. 8-16-13; 99-127, eff. 1-1-16.)

(625 ILCS 5/2-124) (from Ch. 95 1/2, par. 2-124)
Sec. 2-124. Audits, interest and penalties.
(a) Audits. The Secretary of State or employees and agents designated by him, may audit the books, records, tax returns, reports, and any and all other pertinent records or documents of any person licensed or registered, or required to be licensed or registered, under any provisions of this Act, for the purpose of determining whether such person has not paid any fees or taxes required to be paid to the Secretary of State and due to the State of Illinois. For purposes of this Section, "person" means an individual, corporation, or partnership, or an officer or an employee of any corporation, including a dissolved corporation, or a member or an employee of any partnership, who as an officer, employee, or member under a duty to perform the act in respect to which the violation occurs.
(b) Joint Audits. The Secretary of State may enter into reciprocal audit agreements with officers, agents or agencies of another State or States, for joint audits of any person subject to audit under this Act.
(c) Special Audits. If the Secretary of State is not satisfied with the books, records and documents made available for an audit, or if the Secretary of State is unable to determine therefrom whether any fees or taxes are due to the State of Illinois, or if there is cause to believe that the person audited has declined or refused to supply the books, records and documents necessary to determine whether a deficiency exists, the Secretary of State may either seek a court order for production of any and all books, records and documents he deems relevant and material, or, in his discretion, the Secretary of State may instead give written notice to such person requiring him to produce any and all books, records and documents necessary to properly audit and determine whether any fees or taxes are due to the State of Illinois. If such person fails, refuses or declines to comply with either the court order or written notice within the time specified, the Secretary of State shall then order a special audit at the expense of the person affected. Upon completion of the special audit, the Secretary of State shall determine if any fees or taxes required to be paid under this Act have not been paid, and make an assessment of any deficiency based upon the books, records and documents available to him, and in an assessment, he may rely upon records of other persons having an operation similar to that of the person audited specially. A person audited specially and subject to a court order and in default thereof, shall in addition, be subject to any penalty or punishment imposed by the court entering the order.
(d) Deficiency; Audit Costs. When a deficiency is found and any fees or taxes required to be paid under this Act have not been paid to the State of Illinois, the Secretary of State may impose an audit fee of $100 per day, or $50 per half-day, per auditor, plus in the case of out-of-state travel, transportation expenses incurred by the auditor or auditors. Where more than one person is audited on the same out-of-state trip, the additional transportation expenses may be apportioned. The actual costs of a special audit shall be imposed upon the person audited.
(e) Interest. When a deficiency is found and any fees or taxes required to be paid under this Act have not been paid to the State of Illinois, the amount of the deficiency, if greater than $100 for all registration years examined, shall also bear interest at the rate of 1/2 of 1% per month or fraction thereof, from the date when the fee or tax due should have been paid under the provisions of this Act, subject to a maximum of 6% per annum.
(f) Willful Negligence. When a deficiency is determined by the Secretary to be caused by the willful neglect or negligence of the person audited, an additional 10% penalty, that is 10% of the amount of the deficiency or assessment, shall be imposed, and the 10% penalty shall bear interest at the rate of 1/2 of 1% on and after the 30th day after the penalty is imposed until paid in full.
(g) Fraud or Evasion. When a deficiency is determined by the Secretary to be caused by fraud or willful evasion of the provisions of this Act, an additional penalty, that is 20% of the amount of the deficiency or assessment, shall be imposed, and the 20% penalty shall bear interest at the rate of 1/2 of 1% on and after the 30th day after the penalty is imposed until paid in full.
(h) Notice. The Secretary of State shall give written notice to any person audited, of the amount of any deficiency found or assessment made, of the costs of an audit or special audit, and of the penalty imposed, and payment shall be made within 30 days of the date of the notice unless such person petitions for a hearing.
However, except in the case of fraud or willful evasion, or the inaccessibility of books and records for audit or with the express consent of the person audited, no notice of a deficiency or assessment shall be issued by the Secretary for more than 3 registration years. This limitation shall commence on any January 1 as to calendar year registrations and on any July 1 as to fiscal year registrations. This limitation shall not apply for any period during which the person affected has declined or refuses to make his books and records available for audit, nor during any period of time in which an Order of any Court has the effect of enjoining or restraining the Secretary from making an audit or issuing a notice. Notwithstanding, each person licensed under the International Registration Plan and audited by this State or any member jurisdiction shall follow the assessment and refund procedures as adopted and amended by the International Registration Plan members. The Secretary of State shall have the final decision as to which registrants may be subject to the netting of audit fees as outlined in the International Registration Plan. Persons audited may be subject to a review process to determine the final outcome of the audit finding. This process shall follow the adopted procedure as outlined in the International Registration Plan. All decisions by the IRP designated tribunal shall be binding.
(i) Every person subject to licensing or registration and audit under the provisions of this Chapter shall retain all pertinent licensing and registration documents, books, records, tax returns, reports and all supporting records and documents for a period of 4 years.
(j) Hearings. Any person receiving written notice of a deficiency or assessment may, within 30 days after the date of the notice, petition for a hearing before the Secretary of State or his duly appointed hearing officer to contest the audit in whole or in part, and the petitioner shall simultaneously file a certified check or money order, or certificate of deposit, or a surety bond approved by the Secretary in the amount of the deficiency or assessment. Hearings shall be held pursuant to the provisions of Section 2-118 of this Act.
(k) Judgments. The Secretary of State may enforce any notice of deficiency or assessment pursuant to the provisions of Section 3-831 of this Act.
(Source: P.A. 92-69, eff. 7-12-01; 93-32, eff. 7-1-03.)

(625 ILCS 5/2-125) (from Ch. 95 1/2, par. 2-125)
Sec. 2-125. The Secretary of State may in his discretion set maximum fees charged by any person, firm, corporation or private institution within the State of Illinois concerning the acceptance of applications for registration, certificate of title, or drivers license and for the distribution of motor vehicle license plates and other related functions of the Office. The Secretary of State may adopt and promulgate such rules and regulations as he shall deem necessary to effectuate and administer the provisions of this Section.
(Source: P.A. 80-469.)

(625 ILCS 5/2-126) (from Ch. 95 1/2, par. 2-126)
Sec. 2-126. Employees and agents of the Secretary of State, designated by him, who are employed at Drivers License Exam Stations throughout the State are authorized to deposit, on a temporary basis, fees and moneys collected at such stations in banks or savings and loan associations designated by the Secretary of State. Provided, however, that when such funds collected amount to $500 or more, or on the next succeeding 1st or 15th (disregarding Sundays and holidays) day of each month, whichever is earlier, such fees and moneys shall be forwarded to the Secretary of State by such designated banks or savings and loan associations for deposit with the State Treasurer.
No bank or savings and loan association shall receive public funds as permitted by this Section, unless it has complied with the requirements established pursuant to Section 6 of "An Act relating to certain investments of public funds by public agencies", approved July 23, 1943, as now or hereafter amended.
(Source: P.A. 83-541.)

(625 ILCS 5/2-127) (from Ch. 95 1/2, par. 2-127)
Sec. 2-127. The Secretary of State shall compile and maintain a listing of those services and agencies, both public and private, that provide transportation to senior citizens and shall make this information available to the public through the Drivers License Exam Stations.
(Source: P.A. 86-424.)

(625 ILCS 5/2-128)
Sec. 2-128. (Repealed).
(Source: P.A. 94-470, eff. 8-4-05. Repealed internally, eff. 1-1-07.)



Chapter 3 - Certificates Of Title And Registration Of Vehicles

(625 ILCS 5/Ch. 3 heading)

(625 ILCS 5/Ch. 3 Art. I heading)

(625 ILCS 5/3-100) (from Ch. 95 1/2, par. 3-100)
Sec. 3-100. Definitions. For the purposes of this Chapter, the following words shall have the meanings ascribed to them:
"Electronic" includes electrical, digital, magnetic, optical, electromagnetic, or any other form of technology that entails capabilities similar to these technologies.
"Electronic record" means a record generated, communicated, received, or stored by electronic means for use in an information system or for transmission from one information system to another.
"Electronic signature" means a signature in electronic form attached to or logically associated with an electronic record.
"Owner" means a person who holds legal document of ownership of a vehicle, limited to a certificate of origin, certificate of title, salvage certificate, or junking certificate. However, in the event a vehicle is the subject of an agreement for the conditional sale or lease thereof with the right of purchase upon performance of the conditions stated in the agreement and with an immediate right of possession vested in the conditional vendee or lessee, or in the event a mortgagor of such vehicle is entitled to possession, then such conditional vendee or lessee or mortgagor shall be deemed the owner for the purpose of this Chapter, except as provided under paragraph (c) of Section 3-118.
"Record" means information that is inscribed, stored, or otherwise fixed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.
"Signature" or "signed" includes any symbol executed or adopted, or any security procedure employed or adopted, using electronic means or otherwise, by or on behalf of a person with intent to authenticate a record.
"Vehicle" means a vehicle as defined in Section 1-217 of this Code. Unless otherwise specified, "vehicle" also means a "manufactured home" as defined in Section 1-144.03 of this Code.
(Source: P.A. 98-749, eff. 7-16-14.)

(625 ILCS 5/3-100.1)
Sec. 3-100.1. Use of electronic records.
(a) To the extent authorized by the Secretary of State and in accordance with standards and procedures prescribed by the Secretary of State:
(1) Certificates, certifications, affidavits,

applications, assignments, statements, notices, documents, and other records required under this Chapter may be created, distributed, and received in electronic form.

(2) Signatures required under this Chapter may be

made as electronic signatures or may be waived.

(3) Delivery of records required under this Chapter

may be made by any means, including electronic delivery.

(4) Fees and taxes required to be paid under this

Chapter may be made by electronic means; provided that any forms, records, electronic records, and methods of electronic payment relating to the filing and payment of taxes shall be prescribed by the Department of Revenue.

(b) Electronic records accepted by the Secretary of State have the same force and effect as records created on paper by writing, typing, printing, or similar means. The procedures established by the Secretary of State concerning the acceptance of electronic filings and electronic records shall ensure that the electronic filings and electronic records are received and stored accurately and that they are readily available to satisfy any statutory requirements that call for a written record.
(c) Electronic signatures accepted by the Secretary of State shall have the same force and effect as manual signatures.
(d) Electronic delivery of records accepted by the Secretary of State shall have the same force and effect as physical delivery of records.
(e) Electronic records and electronic signatures accepted by the Secretary of State shall be admissible in all administrative, quasi-judicial, and judicial proceedings. In any such proceeding, nothing in the application of the rules of evidence shall apply so as to deny the admissibility of an electronic record or electronic signature into evidence on the sole ground that it is an electronic record or electronic signature, or on the grounds that it is not in its original form or is not an original. Information in the form of an electronic record shall be given due evidentiary weight by the trier of fact.
(Source: P.A. 91-772, eff. 1-1-01.)

(625 ILCS 5/3-100.2)
Sec. 3-100.2. Electronic access; agreements with submitters.
(a) The Secretary of State may require a licensee under Chapter 3 or 5 of this Code to submit any record required to be submitted to the Secretary of State by using electronic media deemed feasible by the Secretary of State, in addition to requiring the actual submittal of the original paper record. The Secretary of State may also allow a person or licensee to receive any record to be provided by the Secretary of State by using electronic media deemed feasible by the Secretary of State, instead of providing the original paper record.
(b) Electronic submittal, receipt, and delivery of records and electronic signatures may be authorized or accepted by the Secretary of State, when supported by a signed agreement between the Secretary of State and the submitter. The agreement shall require, at a minimum, each record to include all information necessary to complete a transaction, certification by the submitter upon its best knowledge as to the truthfulness of the data to be submitted to the Secretary of State, and retention by the submitter of supporting records.
(c) The Secretary of State may establish minimum transaction volume levels, audit and security standards, technological requirements, and other terms and conditions he or she deems necessary for approval of the electronic delivery process.
(d) When an agreement is made to accept electronic records, the Secretary of State shall not be required to produce a written record for the submitter with whom the Secretary of State has the agreement until requested to do so by the submitter.
(e) Upon the request of a lienholder submitter, the Secretary of State shall provide electronic notification to the lienholder submitter to verify the notation and perfection of the lienholder's security interest in a vehicle for which the certificate of title is an electronic record. Upon receipt of an electronic message from a lienholder submitter with a security interest in a vehicle for which the certificate of title is an electronic record that the lien should be released, the Secretary of State shall enter the appropriate electronic record of the release of lien and print and mail a paper certificate of title to the owner or lienholder at no expense. The Secretary of State may also mail the certificate to any other person that delivers to the Secretary of State an authorization from the owner to receive the certificate. If another lienholder holds a properly perfected security interest in the vehicle as reflected in the records of the Secretary of State, the certificate shall be delivered to that lienholder instead of the owner.
(Source: P.A. 97-838, eff. 7-20-12.)

(625 ILCS 5/3-100.3)
Sec. 3-100.3. Rules. The Secretary of State may adopt rules to implement this Article.
(Source: P.A. 91-772, eff. 1-1-01.)

(625 ILCS 5/3-101) (from Ch. 95 1/2, par. 3-101)
Sec. 3-101. Certificate of title required.
(a) Except as provided in Section 3-102, every owner of a vehicle which is in this State and for which no certificate of title has been issued by the Secretary of State shall make application to the Secretary of State for a certificate of title of the vehicle.
(b) Every owner of a motorcycle or motor driven cycle purchased new on and after January 1, 1980 shall make application to the Secretary of State for a certificate of title. However, if such cycle is not properly manufactured or equipped for general highway use pursuant to the provisions of this Act, it shall not be eligible for license registration, but shall be issued a distinctive certificate of title except as provided in Sections 3-102 and 3-110 of this Act.
(c) The Secretary of State shall not register or renew the registration of a vehicle unless a certificate of title has been issued by the Secretary of State to the owner or an application therefor has been delivered by the owner to the Secretary of State.
(d) Every owner of an all-terrain vehicle or off-highway motorcycle purchased on or after January 1, 1998 shall make application to the Secretary of State for a certificate of title.
(e) Every owner of a low-speed vehicle manufactured after January 1, 2010 shall make application to the Secretary of State for a certificate of title.
(Source: P.A. 96-653, eff. 1-1-10; 97-983, eff. 8-17-12.)

(625 ILCS 5/3-102) (from Ch. 95 1/2, par. 3-102)
Sec. 3-102. Exclusions. No certificate of title need be obtained for:
1. a vehicle owned by the State of Illinois; or a

vehicle owned by the United States unless it is registered in this State;

2. a vehicle owned by a manufacturer or dealer and

held for sale, even though incidentally moved on the highway or used for purposes of testing or demonstration, provided a dealer reassignment area is still available on the manufacturer's certificate of origin or the Illinois title; or a vehicle used by a manufacturer solely for testing;

3. a vehicle owned by a non-resident of this State

and not required by law to be registered in this State;

4. a motor vehicle regularly engaged in the

interstate transportation of persons or property for which a currently effective certificate of title has been issued in another State;

5. a vehicle moved solely by animal power;
6. an implement of husbandry;
7. special mobile equipment;
8. an apportionable trailer or an apportionable

semitrailer registered in the State prior to April 1, 1998;

9. a manufactured home for which an affidavit of

affixation has been recorded pursuant to the Conveyance and Encumbrance of Manufactured Homes as Real Property and Severance Act unless with respect to the same manufactured home there has been recorded an affidavit of severance pursuant to that Act.

(Source: P.A. 98-749, eff. 7-16-14; 99-78, eff. 7-20-15.)

(625 ILCS 5/3-103) (from Ch. 95 1/2, par. 3-103)
Sec. 3-103. Optional certificate of title.
(a) The owner of an implement of husbandry or special mobile equipment may apply for and obtain a certificate of title on it. All of the provisions of this chapter, except part (e) of Section 3-104, are applicable to a certificate of title so issued, except that a person who receives a transfer of an interest in the vehicle without knowledge of the certificate of title is not prejudiced by reason of the existence of the certificate, and the perfection of a security interest under this Act is not effective until the lienholder has complied with the provisions of applicable law which otherwise relate to the perfection of security interests in personal property.
An application for an optional certificate of title must be accompanied by either an exemption determination from the Department of Revenue showing that no tax imposed under the "Use Tax Act" or the "Retailers' Occupation Tax Act" is owed by anyone with respect to that vehicle or by a receipt from the Department of Revenue showing that any tax so imposed has been paid. No optional certificate of title shall be issued in the absence of such a receipt or exemption determination.
If the proof of payment or of nonliability is, after the issuance of the optional certificate of title, found to be invalid, the Secretary of State shall revoke the optional certificate of title and require that it be returned to him.
(b) The owner of a manufactured home which is affixed to a permanent foundation and for which a certificate of title has not previously been issued and surrendered for cancellation may apply for a certificate of title, including, if applicable, a certificate of title issued in accordance with subsection (b) of Section 3-109, which shall be issued for the sole purpose of (i) surrendering such certificate of title for cancellation in accordance with Section 3-116.2 or (ii) satisfying the requirements of subdivision (e)(4) of Section 9-334 of the Uniform Commercial Code. The Secretary of State shall issue a certificate of title, in accordance with this Chapter, upon satisfaction of the application requirements of this Code.
(Source: P.A. 98-749, eff. 7-16-14.)

(625 ILCS 5/3-104) (from Ch. 95 1/2, par. 3-104)
Sec. 3-104. Application for certificate of title.
(a) The application for a certificate of title for a vehicle in this State must be made by the owner to the Secretary of State on the form prescribed and must contain:
1. The name, Illinois residence, mail address, and,

if available, email address of the owner;

2. A description of the vehicle including, so far as

the following data exists: Its make, year-model, identifying number, type of body, whether new or used, as to house trailers as defined in Section 1-128 of this Code, and as to manufactured homes as defined in Section 1-144.03 of this Code, the square footage based upon the outside dimensions excluding the length of the tongue and hitch, and, as to vehicles of the second division, whether for-hire, not-for-hire, or both for-hire and not-for-hire;

3. The date of purchase by applicant and, if

applicable, the name and address of the person from whom the vehicle was acquired and the names and addresses of any lienholders in the order of their priority and signatures of owners;

4. The current odometer reading at the time of

transfer and that the stated odometer reading is one of the following: actual mileage, not the actual mileage or mileage is in excess of its mechanical limits; and

5. Any further information the Secretary of State

reasonably requires to identify the vehicle and to enable him to determine whether the owner is entitled to a certificate of title and the existence or nonexistence of security interests in the vehicle.

(a-5) The Secretary of State shall designate on the prescribed application form a space where the owner of a vehicle may designate a beneficiary, to whom ownership of the vehicle shall pass in the event of the owner's death.
(b) If the application refers to a vehicle purchased from a dealer, it must also be signed by the dealer as well as the owner, and the dealer must promptly mail or deliver the application and required documents to the Secretary of State.
(c) If the application refers to a vehicle last previously registered in another State or country, the application must contain or be accompanied by:
1. Any certified document of ownership so recognized

and issued by the other State or country and acceptable to the Secretary of State, and

2. Any other information and documents the Secretary

of State reasonably requires to establish the ownership of the vehicle and the existence or nonexistence of security interests in it.

(d) If the application refers to a new vehicle it must be accompanied by the Manufacturer's Statement of Origin, or other documents as required and acceptable by the Secretary of State, with such assignments as may be necessary to show title in the applicant.
(e) If an application refers to a vehicle rebuilt from a vehicle previously salvaged, that application shall comply with the provisions set forth in Sections 3-302 through 3-304 of this Code.
(f) An application for a certificate of title for any vehicle, whether purchased in Illinois or outside Illinois, and even if previously registered in another State, must be accompanied by either an exemption determination from the Department of Revenue showing that no tax imposed pursuant to the Use Tax Act or the vehicle use tax imposed by Section 3-1001 of the Illinois Vehicle Code is owed by anyone with respect to that vehicle, or a receipt from the Department of Revenue showing that any tax so imposed has been paid. An application for a certificate of title for any vehicle purchased outside Illinois, even if previously registered in another state, must be accompanied by either an exemption determination from the Department of Revenue showing that no tax imposed pursuant to the Municipal Use Tax Act or the County Use Tax Act is owed by anyone with respect to that vehicle, or a receipt from the Department of Revenue showing that any tax so imposed has been paid. In the absence of such a receipt for payment or determination of exemption from the Department, no certificate of title shall be issued to the applicant.
If the proof of payment of the tax or of nonliability therefor is, after the issuance of the certificate of title and display certificate of title, found to be invalid, the Secretary of State shall revoke the certificate and require that the certificate of title and, when applicable, the display certificate of title be returned to him.
(g) If the application refers to a vehicle not manufactured in accordance with federal safety and emission standards, the application must be accompanied by all documents required by federal governmental agencies to meet their standards before a vehicle is allowed to be issued title and registration.
(h) If the application refers to a vehicle sold at public sale by a sheriff, it must be accompanied by the required fee and a bill of sale issued and signed by a sheriff. The bill of sale must identify the new owner's name and address, the year model, make and vehicle identification number of the vehicle, court order document number authorizing such sale, if applicable, and the name and address of any lienholders in order of priority, if applicable.
(i) If the application refers to a vehicle for which a court of law determined the ownership, it must be accompanied with a certified copy of such court order and the required fee. The court order must indicate the new owner's name and address, the complete description of the vehicle, if known, the name and address of the lienholder, if any, and must be signed and dated by the judge issuing such order.
(j) If the application refers to a vehicle sold at public auction pursuant to the Labor and Storage Lien (Small Amount) Act, it must be accompanied by an affidavit or affirmation furnished by the Secretary of State along with the documents described in the affidavit or affirmation and the required fee.
(k) The Secretary may provide an expedited process for the issuance of vehicle titles. Expedited title applications must be delivered to the Secretary of State's Vehicle Services Department in Springfield by express mail service or hand delivery. Applications must be complete, including necessary forms, fees, and taxes. Applications received before noon on a business day will be processed and shipped that same day. Applications received after noon on a business day will be processed and shipped the next business day. The Secretary shall charge an additional fee of $30 for this service, and that fee shall cover the cost of return shipping via an express mail service. All fees collected by the Secretary of State for expedited services shall be deposited into the Motor Vehicle License Plate Fund. In the event the Vehicle Services Department determines that the volume of expedited title requests received on a given day exceeds the ability of the Vehicle Services Department to process those requests in an expedited manner, the Vehicle Services Department may decline to provide expedited services, and the additional fee for the expedited service shall be refunded to the applicant.
(l) If the application refers to a homemade trailer, (i) it must be accompanied by the appropriate documentation regarding the source of materials used in the construction of the trailer, as required by the Secretary of State, (ii) the trailer must be inspected by a Secretary of State employee prior to the issuance of the title, and (iii) upon approval of the Secretary of State, the trailer must have a vehicle identification number, as provided by the Secretary of State, stamped or riveted to the frame.
(m) The holder of a Manufacturer's Statement of Origin to a manufactured home may deliver it to any person to facilitate conveying or encumbering the manufactured home. Any person receiving any such Manufacturer's Statement of Origin so delivered holds it in trust for the person delivering it.
(n) Within 45 days after the completion of the first retail sale of a manufactured home, the Manufacturer's Statement of Origin to that manufactured home must be surrendered to the Secretary of State either in conjunction with an application for a certificate of title for that manufactured home or in accordance with Section 3-116.1.
(o) Each application for certificate of title for a motor vehicle shall be verified by the National Motor Vehicle Title Information System (NMVTIS) for a vehicle history report prior to the Secretary issuing a certificate of title.
(Source: P.A. 99-414, eff. 8-20-15; 100-145, eff. 1-1-18.)

(625 ILCS 5/3-104.1) (from Ch. 95 1/2, par. 3-104.1)
Sec. 3-104.1. (Repealed).
(Source: P.A. 83-449. Repealed by P.A. 90-665, eff. 1-1-99.)

(625 ILCS 5/3-104.5)
Sec. 3-104.5. Application NMVTIS warnings or errors.
(a) Each application for a certificate of title or a salvage certificate for a motor vehicle that is verified by the National Motor Vehicle Title Information System (NMVTIS) that is returned with a warning or error shall be reviewed by the Secretary of State, or his or her designees, as to whether the warning or error warrants a change to the type of title or brand that is issued to a motor vehicle. If the Secretary needs supplemental information to verify or corroborate the information received from a NMVTIS report, then the Secretary may use any available commercial title history services or other Secretary of State resources to assist in determining the vehicle's proper designation.
(b) Any motor vehicle application for a certificate of title or a salvage certificate that another state has previously issued a title or brand indicating that the status of the motor vehicle is equivalent to a junk vehicle, as defined in Section 1-134.1 of this Code, shall receive a title with a "prior out of state junk" brand if that history item was issued 120 months or more before the date of the submission of the current application for title.
(c) Any motor vehicle application for a certificate of title or a salvage certificate that is returned with a NMVTIS warning or error indicating that another state has previously issued a title or brand indicating the status of the motor vehicle is equivalent to a junk vehicle, as defined in Section 1-134.1 of this Code, shall be issued a junk certificate that reflects the motor vehicle's structural history, if the previously issued title or brand from another state was issued less than 120 months before the date of the submission of the current application for title.
(d) Any motor vehicle application for a certificate of title or a salvage certificate that is returned with a NMVTIS warning or error indicating a brand or label from another jurisdiction, that does not have a similar or comparable brand or label in this State, shall include a notation or brand on the certificate of title stating "previously branded".
(e) Any motor vehicle that is subject to the federal Truth in Mileage Act, and is returned with a NMVTIS warning or error indicating the stated mileage of the vehicle on the application for certificate of title is 1,500 or fewer miles less than a previously recorded mileage for the vehicle, shall be deemed as having an acceptable margin of error and the higher of the 2 figures shall be indicated on the new certificate of title, if the previous mileage was recorded within 90 days of the date of the current application for title and if there are no indications of fraud or malfeasance, or of altering or tampering with the odometer.
(f) Any applicant for a certificate of title or a salvage certificate who receives an alternative salvage or junk certificate, or who receives a certificate of title with a brand or label indicating the vehicle was previously rebuilt prior out of state junk, previously branded, or flood, may contest the Secretary's designations by requesting an administrative hearing under Section 2-116 of this Code.
(g) The Secretary may adopt any rules necessary to implement this Section.
(Source: P.A. 99-414, eff. 8-20-15.)

(625 ILCS 5/3-105) (from Ch. 95 1/2, par. 3-105)
Sec. 3-105. Examination of records.
The Secretary of State, upon receiving application for a first certificate of title, shall check the identifying number of the vehicle shown in the application against the records of vehicles required to be maintained by Section 3-107 and against the record of stolen and converted vehicles required to be maintained by Section 4-107.
(Source: P.A. 76-1586.)

(625 ILCS 5/3-106) (from Ch. 95 1/2, par. 3-106)
Sec. 3-106. Certificate of title - Issuance - Records.
(a) The Secretary of State shall file each application received and, when satisfied as to its genuineness and regularity, and that no tax imposed by the "Use Tax Act" or the vehicle use tax, as imposed by Section 3-1001 of "The Illinois Vehicle Code", or pursuant to the "Municipal Use Tax Act" or pursuant to the "County Use Tax Act" is owed as evidenced by the receipt for payment or determination of exemption from the Department of Revenue provided for in Section 3-104 of this Act, and that the applicant is entitled to the issuance of a certificate of title, shall issue a certificate of title of the vehicle.
(b) The Secretary of State shall maintain a record of all certificates of title issued by him under a distinctive title number assigned to the vehicle; and, in the discretion of the Secretary of State, in any other method determined.
(c) The Secretary of State shall not issue a certificate of title, including a certificate of title issued in accordance with subsection (b) of Section 3-109, to a manufactured home for which there has been recorded an affidavit of affixation pursuant to the Conveyance and Encumbrance of Manufactured Homes as Real Property and Severance Act unless with respect to the same manufactured home there has been recorded an affidavit of severance pursuant to the Conveyance and Encumbrance of Manufactured Homes as Real Property and Severance Act.
(d) The Secretary of State shall file, upon receipt, each affidavit of affixation and each affidavit of severance relating to a manufactured home that is delivered in accordance with the Conveyance and Encumbrance of Manufactured Homes as Real Property and Severance Act, when satisfied as to its genuineness and regularity.
(e) The Secretary of State shall maintain a record of each affidavit of affixation and each affidavit of severance filed in accordance with subsection (d) of this Section. The record shall state the name of the owner of the related manufactured home, the name of manufacturer, model year, manufacturer's serial number, and any other data the Secretary of State prescribes.
(f) The Secretary of State shall file, upon receipt, each application for surrender of the Manufacturer's Statement of Origin relating to a manufactured home that is delivered in accordance with Section 3-116.1, when satisfied as to its genuineness and regularity.
(g) The Secretary of State shall file, upon receipt, each application for surrender of the certificate of title relating to a manufactured home that is delivered in accordance with Section 3-116.2, when satisfied as to its genuineness and regularity.
(h) The Secretary of State shall maintain a record, including a record in the form of a searchable electronic database accessible to the public, of each Manufacturer's Statement of Origin accepted for surrender as provided in Section 3-116.1. The record shall state the date the Manufacturer's Statement of Origin was accepted for surrender, the name of manufacturer, make, model name, model year, manufacturer's serial number, and any other data the Secretary of State prescribes.
(i) The Secretary of State shall maintain a record, including a record in the form of a searchable electronic database accessible to the public, of each manufactured home certificate of title accepted for surrender as provided in Section 3-116.2. The record shall state the date the certificate of title was accepted for surrender, the name of manufacturer, model year, manufacturer's serial number, and any other data the Secretary of State prescribes.
(Source: P.A. 98-749, eff. 7-16-14.)

(625 ILCS 5/3-107) (from Ch. 95 1/2, par. 3-107)
Sec. 3-107. Contents and effect.
(a) Each certificate of title issued by the Secretary of State shall contain:
1. the date issued;
2. the name and address of the owner;
3. the names, addresses, and fax numbers or

electronic addresses of any lienholders, in the order of priority as shown on the application or, if the application is based on a certificate of title, as shown on the certificate;

4. the title number assigned to the vehicle;
5. a description of the vehicle including, so far as

the following data exists: its make, year-model, identifying number, type of body, whether new or used, as to house trailers as defined in Section 1-128 of this Code, and as to manufactured homes as defined in Section 1-144.03 of this Code, the square footage of the vehicle based upon the outside dimensions excluding the length of the tongue and hitch, and, if a new vehicle, the date of the first sale of the vehicle for use;

6. an odometer certification as provided for in this

Code; and

7. any other data the Secretary of State prescribes.
(a-5) In the event the applicant seeks to have the vehicle titled as a custom vehicle or street rod, that fact must be stated in the application. The custom vehicle or street rod must be inspected as required by Section 3-406 of this Code prior to issuance of the title. Upon successful completion of the inspection, the vehicle may be titled in the following manner. The make of the vehicle shall be listed as the make of the actual vehicle or the make it is designed to resemble (e.g., Ford or Chevrolet); the model of the vehicle shall be listed as custom vehicle or street rod; and the year of the vehicle shall be listed as the year the actual vehicle was manufactured or the year it is designed to resemble. A vehicle previously titled as other than a custom vehicle or street rod may be issued a corrected title reflecting the custom vehicle or street rod model if it otherwise meets the requirements for the designation.
(a-10) In the event the applicant seeks to have the vehicle titled as a glider kit, that fact must be stated in the application. The glider kit must be inspected under Section 3-406 of this Code prior to issuance of the title. Upon successful completion of the inspection, the vehicle shall be titled in the following manner: (1) the make of the vehicle shall be listed as the make of the chassis or the make it is designed to resemble; (2) the model of the vehicle shall be listed as glider kit; and (3) the year of the vehicle shall be listed as the year presented on the manufacturer's certificate of origin for the chassis, unless no year is presented, then it shall be listed as the year the application was received. The vehicle identification number of the chassis shall be assigned to the engine, transmission, and rear axle if the engine, transmission, and rear axle were not previously assigned a vehicle identification number after an inspection under Section 3-406.
(b) The certificate of title shall contain forms for assignment and warranty of title by the owner, and for assignment and warranty of title by a dealer, and may contain forms for applications for a certificate of title by a transferee, the naming of a lienholder and the assignment or release of the security interest of a lienholder.
(b-5) The Secretary of State shall designate on a certificate of title a space where the owner of a vehicle may designate a beneficiary, to whom ownership of the vehicle shall pass in the event of the owner's death.
(c) A certificate of title issued by the Secretary of State is prima facie evidence of the facts appearing on it.
(d) A certificate of title for a vehicle is not subject to garnishment, attachment, execution or other judicial process, but this subsection does not prevent a lawful levy upon the vehicle.
(e) Any certificate of title issued by the Secretary of State is subject to a lien in favor of the State of Illinois for any fees or taxes required to be paid under this Act and as have not been paid, as provided for in this Code.
(f) Notwithstanding any other provision of law, a certificate of title issued by the Secretary of State to a manufactured home is prima facie evidence of the facts appearing on it, notwithstanding the fact that such manufactured home, at any time, shall have become affixed in any manner to real property.
(Source: P.A. 99-748, eff. 8-5-16; 100-450, eff. 1-1-18.)

(625 ILCS 5/3-107.1) (from Ch. 95 1/2, par. 3-107.1)
Sec. 3-107.1. Presumption of tenancy. When a certificate of title is made out to 2 or more persons, it shall be presumed that the title is held as joint tenants with right of survivorship.
(Source: P.A. 79-482; 79-512; 79-1454.)

(625 ILCS 5/3-108) (from Ch. 95 1/2, par. 3-108)
Sec. 3-108. Delivery. The certificate of title shall be mailed or delivered to the first lienholder named in it or, if none, to the owner.
(Source: P.A. 91-78, eff. 7-9-99.)

(625 ILCS 5/3-109) (from Ch. 95 1/2, par. 3-109)
Sec. 3-109. Registration without certificate of title; bond. If the Secretary of State is not satisfied as to the ownership of the vehicle, including, but not limited to, in the case of a manufactured home, a circumstance in which the manufactured home is covered by a Manufacturer's Statement of Origin that the owner of the manufactured home, after diligent search and inquiry, is unable to produce, or that there are no undisclosed security interests in it, the Secretary of State may register the vehicle but shall:
(a) Withhold issuance of a certificate of title until

the applicant presents documents reasonably sufficient to satisfy the Secretary of State as to the applicant's ownership of the vehicle and that there are no undisclosed security interests in it;

(b) As a condition of issuing a certificate of title,

require the applicant to file with the Secretary of State a bond in the form prescribed by the Secretary of State and executed by the applicant, and either accompanied by the deposit of cash with the Secretary of State or also executed by a person authorized to conduct a surety business in this State. The bond shall be in an amount equal to one and one-half times the value of the vehicle as determined by the Secretary of State and conditioned to indemnify any prior owner and lienholder and any subsequent purchaser of the vehicle or person acquiring any security interest in it, and their respective successors in interest, against any expense, loss or damage, including reasonable attorney's fees, by reason of the issuance of the certificate of title of the vehicle or on account of any defect in or undisclosed security interest upon the right, title and interest of the applicant in and to the vehicle. Any such interested person has a right of action to recover on the bond for any breach of its conditions, but the aggregate liability of the surety to all persons shall not exceed the amount of the bond. The bond, and any deposit accompanying it, shall be returned at the end of 3 years or prior thereto if (i) the vehicle is no longer registered in this State and the currently valid certificate of title is surrendered to the Secretary of State or (ii) in the case of a certificate of title to a manufactured home, the currently valid certificate of title is surrendered to the Secretary of State in accordance with Section 3-116.2; unless the Secretary of State has been notified of the pendency of an action to recover on the bond; or

(b-5) Require the applicant to file with the

Secretary of State an application for a provisional title in the form prescribed by the Secretary and executed by the applicant, and accompanied by a $50 fee to be deposited in the CDLIS/AAMVAnet/NMVTIS Trust Fund. The Secretary shall designate by rule the documentation acceptable for an individual to apply for a provisional title. A provisional title shall be valid for 3 years and is nontransferable for the 3-year period. A provisional title shall be clearly marked and otherwise distinguished from a certificate of title. Three years after the issuance of a provisional title, the provisional title holder shall apply for the appropriate transferrable title in the applicant's name. If a claim of ownership for the vehicle is brought against a holder of a provisional title, then the provisional title holder shall apply for a bond under subsection (b) of this Section for the amount of time remaining on the provisional title. A provisional title holder or an individual who asserts a claim to the motor vehicle may petition a circuit court of competent jurisdiction for an order to determine the ownership of the vehicle. A provisional title shall not be available to individuals or entities that rebuild, repair, store, or tow vehicles or have a claim against the vehicle under the Labor and Storage Lien Act or the Labor and Storage Lien (Small Amount) Act.

Security deposited as a bond hereunder shall be

placed by the Secretary of State in the custody of the State Treasurer.

During July, annually, the Secretary shall compile a list of all bonds on deposit, pursuant to this Section, for more than 3 years and concerning which he has received no notice as to the pendency of any judicial proceeding that could affect the disposition thereof. Thereupon, he shall promptly send a notice by certified mail to the last known address of each depositor advising him that his bond will be subject to escheat to the State of Illinois if not claimed within 30 days after the mailing date of such notice. At the expiration of such time, the Secretary of State shall file with the State Treasurer an order directing the transfer of such deposit to the Road Fund in the State Treasury. Upon receipt of such order, the State Treasurer shall make such transfer, after converting to cash any other type of security. Thereafter any person having a legal claim against such deposit may enforce it by appropriate proceedings in the Court of Claims subject to the limitations prescribed for such Court. At the expiration of such limitation period such deposit shall escheat to the State of Illinois.
(Source: P.A. 98-749, eff. 7-16-14; 98-777, eff. 1-1-15; 99-78, eff. 7-20-15.)

(625 ILCS 5/3-110) (from Ch. 95 1/2, par. 3-110)
Sec. 3-110. Refusing certificate of title. The Secretary of State shall refuse issuance of a certificate of title if any required fee is not paid or if he has reasonable grounds to believe that:
(a) the applicant is not the owner of the vehicle;
(b) the application contains a false or fraudulent

statement;

(c) the applicant fails to furnish required

information or documents or any additional information the Secretary of State reasonably requires; or

(d) the applicant has not paid to the Secretary of

State any fees or taxes due under this Act and have not been paid upon reasonable notice and demand.

Except as provided in Section 3-116.2, the Secretary of State shall not refuse to issue a certificate of title to a manufactured home by reason of the fact that, at any time, in any manner, it shall have been affixed to real property.
(Source: P.A. 97-333, eff. 8-12-11; 98-749, eff. 7-16-14.)

(625 ILCS 5/3-111) (from Ch. 95 1/2, par. 3-111)
Sec. 3-111. Lost, stolen or mutilated certificates. (a) If a certificate of title is lost, stolen, mutilated or destroyed or becomes illegible, the first lienholder or, if none, the owner or legal representative of the owner named in the certificate, as shown by the records of the Secretary of State, shall promptly make application for and may obtain a duplicate upon furnishing information satisfactory to the Secretary of State. The duplicate certificate of title shall contain the legend "This is a duplicate certificate and may be subject to the rights of a person under the original certificate." It shall be mailed to the first lienholder named in it or, if none, to the owner or the owner's designee.
(b) The Secretary of State shall not issue a duplicate certificate of title to any person within 15 days after the issuance of an original certificate of title to such person.
(c) A person recovering an original certificate of title for which a duplicate has been issued shall promptly surrender the original certificate to the Secretary of State.
(d) An application for a duplicate certificate of title must state the current vehicle odometer reading at the time of application and that the stated odometer reading is one of the following: actual mileage, not the actual mileage or mileage is in excess of its mechanical limits.
(e) If a Display certificate of title is lost, stolen, mutilated or destroyed or becomes illegible, the owner or legal representative of the owner named in the original Display certificate of title and in the certificate of title, as shown by the records of the Secretary of State, shall promptly make application for and may obtain a duplicate upon furnishing information satisfactory to the Secretary of State. The duplicate Display certificate of title shall contain the legend "Duplicate Display Certificate of Title." It shall be mailed to the owner or legal representative of the owner named in the original Display certificate of title and in the certificate of title. Such duplicate Display certificate of title shall be attached and displayed in the same manner and in the same place as the original Display certificate of title would have been attached and displayed had it not been lost, stolen, mutilated or destroyed or had it not become illegible.
(Source: P.A. 86-444.)

(625 ILCS 5/3-111.1) (from Ch. 95 1/2, par. 3-111.1)
Sec. 3-111.1. Corrected certificates. An application for a corrected certificate of title must state the current vehicle odometer reading at the time of application and that the stated odometer reading is one of the following: actual mileage, not the actual mileage or mileage is in excess of its mechanical limits. The corrected certificate issued under this Section shall contain the notation "corrected".
(Source: P.A. 90-212, eff. 1-1-98.)

(625 ILCS 5/3-112) (from Ch. 95 1/2, par. 3-112)
Sec. 3-112. Transfer.
(a) If an owner transfers his interest in a vehicle, other than by the creation of a security interest, at the time of the delivery of the vehicle he shall execute to the transferee an assignment and warranty of title in the space provided on the certificate of title, or as the Secretary of State prescribes, and cause the certificate and assignment to be mailed or delivered to the transferee or to the Secretary of State.
If the vehicle is subject to a tax under the Mobile Home Local Services Tax Act in a county with a population of less than 3,000,000, the owner shall also provide to the transferee a certification by the treasurer of the county in which the vehicle is situated that all taxes imposed upon the vehicle for the years the owner was the actual titleholder of the vehicle have been paid. The transferee shall be liable only for the taxes he or she incurred while he or she was the actual titleholder of the mobile home. The county treasurer shall refund any amount of taxes paid by the transferee that were imposed in years when the transferee was not the actual titleholder. The provisions of this amendatory Act of 1997 (P.A. 90-542) apply retroactively to January 1, 1996. In no event may the county treasurer refund amounts paid by the transferee during any year except the 10 years immediately preceding the year in which the refund is made. If the owner is a licensed dealer who has purchased the vehicle and is holding it for resale, in lieu of acquiring a certification from the county treasurer he shall forward the certification received from the previous owner to the next buyer of the vehicle. The owner shall cause the certification to be mailed or delivered to the Secretary of State with the certificate of title and assignment.
(b) Except as provided in Section 3-113, the transferee shall, promptly and within 20 days after delivery to him of the vehicle and the assigned title, execute the application for a new certificate of title in the space provided therefor on the certificate or as the Secretary of State prescribes, and cause the certificate and application to be mailed or delivered to the Secretary of State.
(c) Upon request of the owner or transferee, a lienholder in possession of the certificate of title shall, unless the transfer was a breach of his security agreement, either deliver the certificate to the transferee for delivery to the Secretary of State or, upon receipt from the transferee of the owner's assignment, the transferee's application for a new certificate and the required fee, mail or deliver them to the Secretary of State. The delivery of the certificate does not affect the rights of the lienholder under his security agreement.
(d) If a security interest is reserved or created at the time of the transfer, the certificate of title shall be retained by or delivered to the person who becomes the lienholder, and the parties shall comply with the provisions of Section 3-203.
(e) Except as provided in Section 3-113 and as between the parties, a transfer by an owner is not effective until the provisions of this Section and Section 3-115 have been complied with; however, an owner who has delivered possession of the vehicle to the transferee and has complied with the provisions of this Section and Section 3-115 requiring action by him as not liable as owner for any damages thereafter resulting from operation of the vehicle.
(f) The Secretary of State shall not process any application for a transfer of an interest in a vehicle if any fees or taxes due under this Act from the transferor or the transferee have not been paid upon reasonable notice and demand.
(g) If the Secretary of State receives an application for transfer of a vehicle subject to a tax under the Mobile Home Local Services Tax Act in a county with a population of less than 3,000,000, such application must be accompanied by the required certification by the county treasurer or tax assessor authorizing the issuance of the title.
(Source: P.A. 92-651, eff. 7-11-02.)

(625 ILCS 5/3-112.1) (from Ch. 95 1/2, par. 3-112.1)
Sec. 3-112.1. Odometer.
(a) All titles issued by the Secretary of State beginning January, 1990, shall provide for an odometer certification substantially as follows:
"I certify to the best of my knowledge that the odometer reading is and reflects the actual mileage of the vehicle unless one of the following statements is checked. ................... ( ) 1. The mileage stated is in excess of its mechanical limits.
( ) 2. The odometer reading is not the actual mileage. Warning - Odometer Discrepancy."
(b) When executing any transfer of title which contains the odometer certification as described in paragraph (a) above, each transferor of a motor vehicle must supply on the title form the following information:
(1) The odometer reading at the time of transfer and

an indication if the mileage is in excess of its mechanical limits or if it is not the actual mileage;

(2) The date of transfer;
(3) The transferor's printed name and signature; and
(4) The transferee's printed name and address.
(c) The transferee must sign on the title form indicating that he or she is aware of the odometer certification made by the transferor.
(d) The transferor will not be required to disclose the current odometer reading and the transferee will not have to acknowledge such disclosure under the following circumstances:
(1) A vehicle having a Gross Vehicle Weight Rating of

more than 16,000 pounds;

(2) A vehicle that is not self-propelled;
(3) A vehicle that is 10 years old or older;
(4) A vehicle sold directly by the manufacturer to

any agency of the United States; and

(5) A vehicle manufactured without an odometer.
(e) When the transferor signs the title transfer such transferor acknowledges that he or she is aware that Federal regulations and State law require him or her to state the odometer mileage upon transfer of ownership. An inaccurate or untruthful statement with intent to defraud subjects the transferor to liability for damages to the transferee pursuant to the federal Motor Vehicle Information and Cost Act of 1972, P.L. 92-513 as amended by P.L. 94-364. No transferor shall be liable for damages as provided under this Section who transfers title to a motor vehicle which has an odometer reading that has been altered or tampered with by a previous owner, unless that transferor knew or had reason to know of such alteration or tampering and sold such vehicle with an intent to defraud. A cause of action is hereby created by which any person who, with intent to defraud, violates any requirement imposed under this Section shall be liable in an amount equal to the sum of:
(1) three times the amount of actual damages

sustained or $1,500, whichever is the greater; and

(2) in the case of any successful action to enforce

the foregoing liability, the costs of the action together with reasonable attorney fees as determined by the court.

Any recovery based on a cause of action under this Section shall be offset by any recovery made pursuant to the federal Motor Vehicle Information and Cost Savings Act of 1972.
(f) The provisions of this Section shall not apply to any motorcycle, motor driven cycle, moped, antique vehicle, or expanded-use antique vehicle.
(g) The Secretary of State may adopt rules and regulations providing for a transition period for all non-conforming titles.
(Source: P.A. 97-412, eff. 1-1-12.)

(625 ILCS 5/3-113) (from Ch. 95 1/2, par. 3-113)
Sec. 3-113. Transfer to or from dealer; records.
(a) After a dealer buys a vehicle and holds it for resale, the dealer must procure the certificate of title from the owner or the lienholder. The dealer may hold the certificate until he or she transfers the vehicle to another person. Upon transferring the vehicle to another person, the dealer shall promptly and within 20 days execute the assignment and warranty of title by a dealer, showing the names and addresses of the transferee and of any lienholder holding a security interest created or reserved at the time of the resale, in the spaces provided therefor on the certificate or as the Secretary of State prescribes, and mail or deliver the certificate to the Secretary of State with the transferee's application for a new certificate, except as provided in Section 3-117.2. A dealer has complied with this Section if the date of the mailing of the certificate, as indicated by the postmark, is within 20 days of the date on which the vehicle was transferred to another person.
(b) The Secretary of State may decline to process any application for a transfer of an interest in a vehicle if any fees or taxes due under this Code from the transferor or the transferee have not been paid upon reasonable notice and demand.
(c) Any person who violates this Section shall be guilty of a petty offense.
(d) Beginning January 1, 2014, the Secretary of State is authorized to impose a delinquent vehicle dealer transfer fee of $20 if the certificate of title is received by the Secretary from the dealer 30 days but less than 60 days after the date of sale. If the certificate of title is received by the Secretary from the dealer 60 days but less than 90 days after the date of sale, the delinquent dealer transfer fee shall be $35. If the certificate of title is received by the Secretary from the dealer 90 days but less than 120 days after the date of sale, the delinquent vehicle dealer transfer fee shall be $65. If the certificate of title is received by the Secretary from the dealer 120 days or more after the date of the sale, the delinquent vehicle dealer transfer fee shall be $100. All monies collected under this subsection shall be deposited into the CDLIS/AAMVAnet/NMVTIS Trust Fund.
(Source: P.A. 98-177, eff. 1-1-14.)

(625 ILCS 5/3-114) (from Ch. 95 1/2, par. 3-114)
Sec. 3-114. Transfer by operation of law.
(a) If the interest of an owner in a vehicle passes to another other than by voluntary transfer, the transferee shall, except as provided in paragraph (b), promptly mail or deliver within 20 days to the Secretary of State the last certificate of title, if available, proof of the transfer, and his application for a new certificate in the form the Secretary of State prescribes. It shall be unlawful for any person having possession of a certificate of title for a motor vehicle, semi-trailer, or house car by reason of his having a lien or encumbrance on such vehicle, to fail or refuse to deliver such certificate to the owner, upon the satisfaction or discharge of the lien or encumbrance, indicated upon such certificate of title.
(b) If the interest of an owner in a vehicle passes to another under the provisions of the Small Estates provisions of the Probate Act of 1975 the transferee shall promptly mail or deliver to the Secretary of State, within 120 days, the last certificate of title, if available, the documentation required under the provisions of the Probate Act of 1975, and an application for certificate of title. The Small Estate Affidavit form shall be furnished by the Secretary of State. The transfer may be to the transferee or to the nominee of the transferee.
(c) If the interest of an owner in a vehicle passes to another under other provisions of the Probate Act of 1975, as amended, and the transfer is made by a representative or guardian, such transferee shall promptly mail or deliver to the Secretary of State, the last certificate of title, if available, and a certified copy of the letters of office or guardianship, and an application for certificate of title. Such application shall be made before the estate is closed. The transfer may be to the transferee or to the nominee of the transferee.
(d) If the interest of an owner in joint tenancy passes to the other joint tenant with survivorship rights as provided by law, the transferee shall promptly mail or deliver to the Secretary of State, the last certificate of title, if available, proof of death of the one joint tenant and survivorship of the surviving joint tenant, and an application for certificate of title. Such application shall be made within 120 days after the death of the joint tenant. The transfer may be to the transferee or to the nominee of the transferee.
(d-5) If the interest of an owner passes to the owner's spouse or if the spouse otherwise acquires ownership of the vehicle, then the transferee shall promptly mail or deliver to the Secretary of State, proof of (i) the owner's death; (ii) the transfer or acquisition of ownership; and (iii) proof of the marital relationship between the owner and the transferee, along with the last certificate of title, if available, and an application for certificate of title along with the appropriate fees and taxes, if applicable. The application shall be made within 180 days after the death of the owner.
(e) The Secretary of State shall transfer a decedent's vehicle title to any legatee, representative or heir of the decedent who submits to the Secretary a death certificate and an affidavit by an attorney at law on the letterhead stationery of the attorney at law stating the facts of the transfer.
(f) Repossession with assignment of title. In all cases wherein a lienholder has repossessed a vehicle by other than judicial process and holds it for resale under a security agreement, and the owner of record has executed an assignment of the existing certificate of title after default, the lienholder may proceed to sell or otherwise dispose of the vehicle as authorized under the Uniform Commercial Code. Upon selling the vehicle to another person, the lienholder need not send the certificate of title to the Secretary of State, but shall promptly and within 20 days mail or deliver to the purchaser as transferee the existing certificate of title for the repossessed vehicle, reflecting the release of the lienholder's security interest in the vehicle. The application for a certificate of title made by the purchaser shall comply with subsection (a) of Section 3-104 and be accompanied by the existing certificate of title for the repossessed vehicle. The lienholder shall execute the assignment and warranty of title showing the name and address of the purchaser in the spaces provided therefor on the certificate of title or as the Secretary of State prescribes. The lienholder shall complete the assignment of title in the certificate of title to reflect the transfer of the vehicle to the lienholder and also a reassignment to reflect the transfer from the lienholder to the purchaser. For this purpose, the lienholder is specifically authorized to complete and execute the space reserved in the certificate of title for a dealer reassignment, notwithstanding that the lienholder is not a licensed dealer. Nothing herein shall be construed to mean that the lienholder is taking title to the repossessed vehicle for purposes of liability for retailer occupation, vehicle use, or other tax with respect to the proceeds from the repossession sale. Delivery of the existing certificate of title to the purchaser shall be deemed disclosure to the purchaser of the owner of the vehicle.
(f-5) Repossession without assignment of title. Subject to subsection (f-30), in all cases wherein a lienholder has repossessed a vehicle by other than judicial process and holds it for resale under a security agreement, and the owner of record has not executed an assignment of the existing certificate of title, the lienholder shall comply with the following provisions:
(1) Prior to sale, the lienholder shall deliver or

mail to the owner at the owner's last known address and to any other lienholder of record, a notice of redemption setting forth the following information: (i) the name of the owner of record and in bold type at or near the top of the notice a statement that the owner's vehicle was repossessed on a specified date for failure to make payments on the loan (or other reason), (ii) a description of the vehicle subject to the lien sufficient to identify it, (iii) the right of the owner to redeem the vehicle, (iv) the lienholder's intent to sell or otherwise dispose of the vehicle after the expiration of 21 days from the date of mailing or delivery of the notice, and (v) the name, address, and telephone number of the lienholder from whom information may be obtained concerning the amount due to redeem the vehicle and from whom the vehicle may be redeemed under Section 9-623 of the Uniform Commercial Code. At the lienholder's option, the information required to be set forth in this notice of redemption may be made a part of or accompany the notification of sale or other disposition required under Section 9-611 of the Uniform Commercial Code, but none of the information required by this notice shall be construed to impose any requirement under Article 9 of the Uniform Commercial Code.

(2) With respect to the repossession of a vehicle

used primarily for personal, family, or household purposes, the lienholder shall also deliver or mail to the owner at the owner's last known address an affidavit of defense. The affidavit of defense shall accompany the notice of redemption required in subdivision (f-5)(1) of this Section. The affidavit of defense shall (i) identify the lienholder, owner, and the vehicle; (ii) provide space for the owner to state the defense claimed by the owner; and (iii) include an acknowledgment by the owner that the owner may be liable to the lienholder for fees, charges, and costs incurred by the lienholder in establishing the insufficiency or invalidity of the owner's defense. To stop the transfer of title, the affidavit of defense must be received by the lienholder no later than 21 days after the date of mailing or delivery of the notice required in subdivision (f-5)(1) of this Section. If the lienholder receives the affidavit from the owner in a timely manner, the lienholder must apply to a court of competent jurisdiction to determine if the lienholder is entitled to possession of the vehicle.

(3) Upon selling the vehicle to another person, the

lienholder need not send the certificate of title to the Secretary of State, but shall promptly and within 20 days mail or deliver to the purchaser as transferee (i) the existing certificate of title for the repossessed vehicle, reflecting the release of the lienholder's security interest in the vehicle; and (ii) an affidavit of repossession made by or on behalf of the lienholder which provides the following information: that the vehicle was repossessed, a description of the vehicle sufficient to identify it, whether the vehicle has been damaged in excess of 33 1/3% of its fair market value as required under subdivision (b)(3) of Section 3-117.1, that the owner and any other lienholder of record were given the notice required in subdivision (f-5)(1) of this Section, that the owner of record was given the affidavit of defense required in subdivision (f-5)(2) of this Section, that the interest of the owner was lawfully terminated or sold pursuant to the terms of the security agreement, and the purchaser's name and address. If the vehicle is damaged in excess of 33 1/3% of its fair market value, the lienholder shall make application for a salvage certificate under Section 3-117.1 and transfer the vehicle to a person eligible to receive assignments of salvage certificates identified in Section 3-118.

(4) The application for a certificate of title made

by the purchaser shall comply with subsection (a) of Section 3-104 and be accompanied by the affidavit of repossession furnished by the lienholder and the existing certificate of title for the repossessed vehicle. The lienholder shall execute the assignment and warranty of title showing the name and address of the purchaser in the spaces provided therefor on the certificate of title or as the Secretary of State prescribes. The lienholder shall complete the assignment of title in the certificate of title to reflect the transfer of the vehicle to the lienholder and also a reassignment to reflect the transfer from the lienholder to the purchaser. For this purpose, the lienholder is specifically authorized to execute the assignment on behalf of the owner as seller if the owner has not done so and to complete and execute the space reserved in the certificate of title for a dealer reassignment, notwithstanding that the lienholder is not a licensed dealer. Nothing herein shall be construed to mean that the lienholder is taking title to the repossessed vehicle for purposes of liability for retailer occupation, vehicle use, or other tax with respect to the proceeds from the repossession sale. Delivery of the existing certificate of title to the purchaser shall be deemed disclosure to the purchaser of the owner of the vehicle. In the event the lienholder does not hold the certificate of title for the repossessed vehicle, the lienholder shall make application for and may obtain a new certificate of title in the name of the lienholder upon furnishing information satisfactory to the Secretary of State. Upon receiving the new certificate of title, the lienholder may proceed with the sale described in subdivision (f-5)(3), except that upon selling the vehicle the lienholder shall promptly and within 20 days mail or deliver to the purchaser the new certificate of title reflecting the assignment and transfer of title to the purchaser.

(5) Neither the lienholder nor the owner shall file

with the Office of the Secretary of State the notice of redemption or affidavit of defense described in subdivisions (f-5)(1) and (f-5)(2) of this Section. The Office of the Secretary of State shall not determine the merits of an owner's affidavit of defense, nor consider any allegations or assertions regarding the validity or invalidity of a lienholder's claim to the vehicle or an owner's asserted defenses to the repossession action.

(f-7) Notice of reinstatement in certain cases.
(1) Subject to subsection (f-30), if, at the time of

repossession by a lienholder that is seeking to transfer title pursuant to subsection (f-5), the owner has paid an amount equal to 30% or more of the deferred payment price or total of payments due, the owner may, within 21 days of the date of repossession, reinstate the contract or loan agreement and recover the vehicle from the lienholder by tendering in a lump sum (i) the total of all unpaid amounts, including any unpaid delinquency or deferral charges due at the date of reinstatement, without acceleration; and (ii) performance necessary to cure any default other than nonpayment of the amounts due; and (iii) all reasonable costs and fees incurred by the lienholder in retaking, holding, and preparing the vehicle for disposition and in arranging for the sale of the vehicle. Reasonable costs and fees incurred by the lienholder include without limitation repossession and storage expenses and, if authorized by the contract or loan agreement, reasonable attorneys' fees and collection agency charges.

(2) Tender of payment and performance pursuant to

this limited right of reinstatement restores to the owner his rights under the contract or loan agreement as though no default had occurred. The owner has the right to reinstate the contract or loan agreement and recover the vehicle from the lienholder only once under this subsection. The lienholder may, in the lienholder's sole discretion, extend the period during which the owner may reinstate the contract or loan agreement and recover the vehicle beyond the 21 days allowed under this subsection, and the extension shall not subject the lienholder to liability to the owner under the laws of this State.

(3) The lienholder shall deliver or mail written

notice to the owner at the owner's last known address, within 3 business days of the date of repossession, of the owner's right to reinstate the contract or loan agreement and recover the vehicle pursuant to the limited right of reinstatement described in this subsection. At the lienholder's option, the information required to be set forth in this notice of reinstatement may be made part of or accompany the notice of redemption required in subdivision (f-5)(1) of this Section and the notification of sale or other disposition required under Section 9-611 of the Uniform Commercial Code, but none of the information required by this notice of reinstatement shall be construed to impose any requirement under Article 9 of the Uniform Commercial Code.

(4) The reinstatement period, if applicable, and the

redemption period described in subdivision (f-5)(1) of this Section, shall run concurrently if the information required to be set forth in the notice of reinstatement is part of or accompanies the notice of redemption. In any event, the 21 day redemption period described in subdivision (f-5)(1) of this Section shall commence on the date of mailing or delivery to the owner of the information required to be set forth in the notice of redemption, and the 21 day reinstatement period described in this subdivision, if applicable, shall commence on the date of mailing or delivery to the owner of the information required to be set forth in the notice of reinstatement.

(5) The Office of the Secretary of State shall not

determine the merits of an owner's claim of right to reinstatement, nor consider any allegations or assertions regarding the validity or invalidity of a lienholder's claim to the vehicle or an owner's asserted right to reinstatement. Where a lienholder is subject to licensing and regulatory supervision by the State of Illinois, the lienholder shall be subject to all of the powers and authority of the lienholder's primary State regulator to enforce compliance with the procedures set forth in this subsection (f-7).

(f-10) Repossession by judicial process. In all cases wherein a lienholder has repossessed a vehicle by judicial process and holds it for resale under a security agreement, order for replevin, or other court order establishing the lienholder's right to possession of the vehicle, the lienholder may proceed to sell or otherwise dispose of the vehicle as authorized under the Uniform Commercial Code or the court order. Upon selling the vehicle to another person, the lienholder need not send the certificate of title to the Secretary of State, but shall promptly and within 20 days mail or deliver to the purchaser as transferee (i) the existing certificate of title for the repossessed vehicle reflecting the release of the lienholder's security interest in the vehicle; (ii) a certified copy of the court order; and (iii) a bill of sale identifying the new owner's name and address and the year, make, model, and vehicle identification number of the vehicle. The application for a certificate of title made by the purchaser shall comply with subsection (a) of Section 3-104 and be accompanied by the certified copy of the court order furnished by the lienholder and the existing certificate of title for the repossessed vehicle. The lienholder shall execute the assignment and warranty of title showing the name and address of the purchaser in the spaces provided therefor on the certificate of title or as the Secretary of State prescribes. The lienholder shall complete the assignment of title in the certificate of title to reflect the transfer of the vehicle to the lienholder and also a reassignment to reflect the transfer from the lienholder to the purchaser. For this purpose, the lienholder is specifically authorized to execute the assignment on behalf of the owner as seller if the owner has not done so and to complete and execute the space reserved in the certificate of title for a dealer reassignment, notwithstanding that the lienholder is not a licensed dealer. Nothing herein shall be construed to mean that the lienholder is taking title to the repossessed vehicle for purposes of liability for retailer occupation, vehicle use, or other tax with respect to the proceeds from the repossession sale. Delivery of the existing certificate of title to the purchaser shall be deemed disclosure to the purchaser of the owner of the vehicle. In the event the lienholder does not hold the certificate of title for the repossessed vehicle, the lienholder shall make application for and may obtain a new certificate of title in the name of the lienholder upon furnishing information satisfactory to the Secretary of State. Upon receiving the new certificate of title, the lienholder may proceed with the sale described in this subsection, except that upon selling the vehicle the lienholder shall promptly and within 20 days mail or deliver to the purchaser the new certificate of title reflecting the assignment and transfer of title to the purchaser.
(f-15) The Secretary of State shall not issue a certificate of title to a purchaser under subsection (f), (f-5), or (f-10) of this Section, unless the person from whom the vehicle has been repossessed by the lienholder is shown to be the last registered owner of the motor vehicle. The Secretary of State may provide by rule for the standards to be followed by a lienholder in assigning and transferring certificates of title with respect to repossessed vehicles.
(f-20) If applying for a salvage certificate or a junking certificate, the lienholder shall within 20 days make an application to the Secretary of State for a salvage certificate or a junking certificate, as set forth in this Code. The Secretary of State shall not issue a salvage certificate or a junking certificate to such lienholder unless the person from whom such vehicle has been repossessed is shown to be the last registered owner of such motor vehicle and such lienholder establishes to the satisfaction of the Secretary of State that he is entitled to such salvage certificate or junking certificate. The Secretary of State may provide by rule for the standards to be followed by a lienholder in order to obtain a salvage certificate or junking certificate for a repossessed vehicle.
(f-25) If the interest of an owner in a mobile home, as defined in the Mobile Home Local Services Tax Act, passes to another under the provisions of the Mobile Home Local Services Tax Enforcement Act, the transferee shall promptly mail or deliver to the Secretary of State (i) the last certificate of title, if available, (ii) a certified copy of the court order ordering the transfer of title, and (iii) an application for certificate of title.
(f-30) Bankruptcy. If the repossessed vehicle is the subject of a bankruptcy proceeding or discharge:
(1) the lienholder may proceed to sell or otherwise

dispose of the vehicle as authorized by the Bankruptcy Code and the Uniform Commercial Code;

(2) the notice of redemption, affidavit of defense,

and notice of reinstatement otherwise required to be sent by the lienholder to the owner of record or other lienholder of record under this Section are not required to be delivered or mailed;

(3) the requirement to delay disposition of the

vehicle for 21 days, (i) from the mailing or delivery of the notice of redemption under subdivision (f-5)(1) of this Section, (ii) from the mailing or delivery of the affidavit of defense under subdivision (f-5)(2) of this Section, or (iii) from the date of repossession when the owner is entitled to a notice of reinstatement under subsection (f-7) of this Section, does not apply;

(4) the affidavit of repossession that is required

under subdivision (f-5)(3) shall contain a notation of "bankruptcy" where the affidavit requires the date of the mailing or delivery of the notice of redemption. The notation of "bankruptcy" means the lienholder makes no sworn representations regarding the mailing or delivery of the notice of redemption or affidavit of defense or lienholder's compliance with the requirements that otherwise apply to the notices listed in this subsection (f-30), and makes no sworn representation that the lienholder assumes liability or costs for any litigation that may arise from the issuance of a certificate of title based on the excluded representations;

(5) the right of redemption, the right to assert a

defense to the transfer of title, and reinstatement rights under this Section do not apply; and

(6) references to judicial process and court orders

in subsection (f-10) of this Section do not include bankruptcy proceedings or orders.

(g) A person holding a certificate of title whose interest in the vehicle has been extinguished or transferred other than by voluntary transfer shall mail or deliver the certificate, within 20 days upon request of the Secretary of State. The delivery of the certificate pursuant to the request of the Secretary of State does not affect the rights of the person surrendering the certificate, and the action of the Secretary of State in issuing a new certificate of title as provided herein is not conclusive upon the rights of an owner or lienholder named in the old certificate.
(h) The Secretary of State may decline to process any application for a transfer of an interest in a vehicle hereunder if any fees or taxes due under this Act from the transferor or the transferee have not been paid upon reasonable notice and demand.
(i) The Secretary of State shall not be held civilly or criminally liable to any person because any purported transferor may not have had the power or authority to make a transfer of any interest in any vehicle or because a certificate of title issued in error is subsequently used to commit a fraudulent act.
(Source: P.A. 99-260, eff. 1-1-16.)

(625 ILCS 5/3-114.1)
Sec. 3-114.1. Transfers to and from charitable organizations. When a charitable not-for-profit organization that is exempt from federal income taxation under Section 501(c)(3) of the Internal Revenue Code becomes the recipient of a motor vehicle by means of a donation from an individual, the organization need not send the certificate of title to the Secretary of State. Upon transferring the motor vehicle, the organization shall promptly and within 20 days execute the reassignment to reflect the transfer from the organization to the purchaser. The organization is specifically authorized to complete and execute the space reserved in the certificate of title for a dealer reassignment, notwithstanding that the organization is not a licensed dealer. Nothing in this Section shall be construed to require the organization to become a licensed vehicle dealer.
(Source: P.A. 100-201, eff. 8-18-17.)

(625 ILCS 5/3-115) (from Ch. 95 1/2, par. 3-115)
Sec. 3-115. Fees - Registration cards - License plates. (a) An application for a certificate of title shall be accompanied by an application for, or a transfer of, registration of the vehicle.
(b) An application for the naming of a lienholder or his assignee on a certificate of title shall be accompanied by the required fee when mailed or delivered to the Secretary of State.
(c) A transferor of a vehicle, other than a dealer transferring a new vehicle, shall deliver to the transferee at the time of the delivery of possession of the vehicle the properly assigned certificate of title of this vehicle.
(d) All applications shall be accompanied with the required fee or tax.
(Source: P.A. 83-1473.)

(625 ILCS 5/3-116) (from Ch. 95 1/2, par. 3-116)
Sec. 3-116. When Secretary of State to issue a certificate of title.
(a) The Secretary of State, upon receipt of a properly assigned certificate of title, with an application for a certificate of title, the required fee and any other documents required by law, shall issue a new certificate of title in the name of the transferee as owner and mail it to the first lienholder named in it or, if none, to the owner or owner's designee.
(b) The Secretary of State, upon receipt of an application for a new certificate of title by a transferee other than by voluntary transfer, with proof of the transfer, the required fee and any other documents required by law, shall issue a new certificate of title in the name of the transferee as owner.
(b-5) The Secretary of State, upon receipt of an application for a certificate of title and the required fee, may issue a certificate of title to an out-of-state resident if the out-of-state resident is a bona fide purchaser of a vehicle or a manufactured home from a dealer licensed in this State under Section 5-101, 5-101.2, or 5-102 of this Code and the licensed dealer files for bankruptcy, surrenders his or her license, or is otherwise no longer operating as a licensed dealer and does not properly transfer the title application to the bona fide purchaser prior to the licensed dealer's business closure.
(c) Any person, firm or corporation, who shall knowingly possess, buy, sell, exchange or give away, or offer to buy, sell, exchange or give away the certificate of title to any motor vehicle which is a junk or salvage, or who shall fail to surrender the certificate of title to the Secretary of State as required under the provisions of this Section and Section 3-117.2, shall be guilty of Class 3 felony.
(d) The Secretary of State shall file and retain for four (4) years a record of every surrendered certificate of title or proof of ownership accepted by the Secretary of State, the file to be maintained so as to permit the tracing of title of the vehicle designated therein. Such filing and retention requirements shall be in addition to and not in substitution for the recordkeeping requirements set forth in Section 3-106 of this Code, which recordkeeping requirements are not limited to any period of time.
(e) The Secretary of State, upon receipt of an application for corrected certificate of title, with the original title, the required fee and any other required documents, shall issue a corrected certificate of title in the name of the owner and mail it to the first lienholder named in it or, if none, to the owner or owner's designee.
(f) The Secretary of State, upon receipt of a certified copy of a court order awarding ownership to an applicant along with an application for a certificate of title and the required fee, shall issue a certificate of title to the applicant.
(Source: P.A. 100-450, eff. 1-1-18.)

(625 ILCS 5/3-116.1)
Sec. 3-116.1. Surrender of Manufacturer's Statement of Origin to a manufactured home.
(a) The owner (all, if more than one) of a manufactured home that is covered by a Manufacturer's Statement of Origin and that is affixed to a permanent foundation as defined in the Conveyance and Encumbrance of Manufactured Homes as Real Property and Severance Act, or which the owner intends to affix to a permanent foundation as defined in the Conveyance and Encumbrance of Manufactured Homes as Real Property and Severance Act, may surrender the Manufacturer's Statement of Origin to the manufactured home to the Secretary of State by filing with the Secretary of State an application for surrender of Manufacturer's Statement of Origin containing or accompanied by:
(1) the name, residence, and mailing address of the

owner;

(2) a description of the manufactured home including

the name of the manufacturer, the make, the model name, the model year, the dimensions, and the vehicle identification number of the manufactured home and whether it is new or used, and any other information the Secretary of State requires;

(3) the date of purchase by the owner of the

manufactured home, the name and address of the person from whom the home was acquired, and the names and addresses of any security interest holders and lienholders in the order of their apparent priority;

(4) a statement signed by the owner, stating either

(i) any facts or information known to the owner that could reasonably affect the validity of the title to the manufactured home or the existence or non-existence of a security interest in or lien on it or (ii) that no such facts or information are known to the owner;

(5) a certified copy of the recorded affidavit of

affixation in accordance with the Conveyance and Encumbrance of Manufactured Homes as Real Property and Severance Act;

(6) the original Manufacturer's Statement of Origin;
(7) the name and mailing address of each owner of the

manufactured home or such owner's designee wishing to receive written acknowledgment of surrender from the Secretary of State; and

(8) any other information and documents the Secretary

of State reasonably requires to identify the owner of the manufactured home and to enable him or her to determine whether the owner satisfied the requirements of the Conveyance and Encumbrance of Manufactured Homes as Real Property and Severance Act and is entitled to surrender the Manufacturer's Statement of Origin, and the existence or non-existence of security interests in or liens on the manufactured home.

(b) When satisfied as to the genuineness and regularity of the surrender of a Manufacturer's Statement of Origin to a manufactured home, payment of any applicable fees and upon satisfaction of the requirements of subsection (a) of this Section, the Secretary of State shall (i) cancel the Manufacturer's Statement of Origin and update his or her records in accordance with the provisions of Section 3-106 and (ii) provide written acknowledgment of compliance with the provisions of this Section to each person identified on the application for surrender of Manufacturer's Statement of Origin pursuant to subsection (a)(7) of this Section.
(c) Upon satisfaction of the requirements of this Section, a manufactured home shall be conveyed and encumbered as provided in the Conveyance and Encumbrance of Manufactured Homes as Real Property and Severance Act. If the application to surrender a Manufacturer's Statement of Origin is delivered to the Secretary of State within 60 days of recording the related affidavit of affixation with the recording officer in the county in which the real property to which the manufactured home is or shall be affixed and the application is thereafter accepted by the Secretary of State, the requirements of this Section shall be deemed satisfied as of the date the affidavit of affixation is recorded.
(d) Upon written request by a person identified on the application for surrender of Manufacturer's Statement of Origin pursuant to subsection (a)(7) of this Section, the Secretary of State shall provide written acknowledgment of compliance with the provisions of this Section.
(Source: P.A. 98-749, eff. 7-16-14.)

(625 ILCS 5/3-116.2)
Sec. 3-116.2. Application for surrender of title.
(a) The owner (all, if more than one) of a manufactured home that is covered by a certificate of title, including, if applicable, a certificate of title issued in accordance with subsection (b) of Section 3-109, and that is permanently affixed to real property as defined in the Conveyance and Encumbrance of Manufactured Homes as Real Property and Severance Act, or which the owner intends to permanently affix to real property as defined in the Conveyance and Encumbrance of Manufactured Homes as Real Property and Severance Act, may surrender the certificate of title to the manufactured home to the Secretary of State by filing with the Secretary of State an application for surrender of title containing or accompanied by:
(1) the name, residence, and mailing address of the

owner;

(2) a description of the manufactured home including

the name of the manufacturer, the make, the model name, the model year, the dimensions, and the vehicle identification number or numbers of the manufactured home and whether it is new or used and any other information the Secretary of State requires;

(3) the date of purchase by the owner of the

manufactured home, the name and address of the person from whom the home was acquired and the names and addresses of any security interest holders and lienholders in the order of their apparent priority;

(4) a statement signed by the owner, stating either,

(i) any facts or information known to the owner that could reasonably affect the validity of the title to the manufactured home or the existence or non-existence of a security interest in or lien on it; or (ii) that no such facts or information are known to the owner;

(5) a certified copy of the affidavit of affixation

in accordance with the Conveyance and Encumbrance of Manufactured Homes as Real Property and Severance Act;

(6) the original certificate of title;
(7) the name and mailing address of each owner of the

manufactured home or such owner's designee wishing written acknowledgment of surrender from the Secretary of State;

(8) a release of security interests (if any) pursuant

to Section 3-205 of this Code; and

(9) any other information and documents the Secretary

of State reasonably requires to identify the owner of the manufactured home and to enable him or her to determine whether the owner satisfied the requirements of the Conveyance and Encumbrance of Manufactured Homes as Real Property and Severance Act and is entitled to surrender the certificate of title and the existence or non-existence of security interests in or liens on the manufactured home.

(b) The Secretary of State shall not accept for surrender a certificate of title to a manufactured home unless and until all security interests or liens perfected pursuant to Sections 3-106 and 3-202 have been released.
(c) When satisfied as to the genuineness and regularity of the surrender of a certificate of title to a manufactured home, payment of any applicable fees and upon satisfaction of the requirements of subsections (a) and (b) of this Section, the Secretary of State shall (i) cancel the certificate of title and update his or her records in accordance with the provisions of Section 3-106 and (ii) provide written acknowledgment of compliance with the provisions of this Section to each person identified on the application for surrender of title pursuant to subsection (a)(7) of this Section.
(d) Upon satisfaction of the requirements of this Section, a manufactured home shall be conveyed and encumbered as provided in the Conveyance and Encumbrance of Manufactured Homes as Real Property and Severance Act. If the application to surrender a certificate of title is delivered to the Secretary of State within 60 days of recording the related affidavit of affixation with the recording officer in the county in which the real property to which the manufactured home is or shall be affixed, and the application is thereafter accepted by the Secretary of State, the requirements of this Section shall be deemed satisfied as of the date the affidavit of affixation is recorded.
(e) Upon written request by a person identified on the application for surrender of title pursuant to subsection (a)(7) of this Section, the Secretary of State shall provide written acknowledgment of compliance with the provisions of this Section.
(Source: P.A. 98-749, eff. 7-16-14.)

(625 ILCS 5/3-116.3)
Sec. 3-116.3. Application for a certificate of title to a severed manufactured home.
(a) Notwithstanding any other provision of law, where a manufactured home has been affixed to a permanent foundation, and an affidavit of affixation has been recorded as part of the real property records in the county in which the manufactured home is located in accordance with the Conveyance and Encumbrance of Manufactured Homes as Real Property and Severance Act, and where the manufactured home subsequently is detached or severed from the real property, the owner (all, if more than one) of the manufactured home shall, unless exempted by other provisions of this Code, apply for a new certificate of title by filing with the Secretary of State an application for a certificate of title to a manufactured home, to be issued in accordance with subsection (b) of Section 3-109, containing or accompanied by:
(1) the name, residence, and mailing address of the

owner;

(2) a description of the manufactured home, including

the name of the manufacturer, the make, the model name, the model year, the dimensions, and the vehicle identification number or numbers of the manufactured home and whether it is new or used, and any other information the Secretary of State requires;

(3) a statement signed by the applicant, stating

either: (i) any facts or information known to the applicant that could reasonably affect the validity of the title of the manufactured home or the existence or non-existence of any security interest in or lien on it or (ii) that no such facts or information are known to the applicant;

(4) a certified copy of the recorded affidavit of

severance provided in accordance with the Conveyance and Encumbrance of Manufactured Homes as Real Property and Severance Act; and

(5) any other information and documents the Secretary

of State reasonably requires.

(b) Upon satisfaction of the requirements of subsection (a) of this Section and subsection (b) of Section 3-109, the Secretary of State shall issue a new certificate of title pursuant to subsection (b) of Section 3-109 and update his or her records in accordance with the provisions of Section 3-106.
(c) Immediately upon satisfaction of the requirements of this Section and thereafter, a manufactured home shall be conveyed and encumbered as personal property.
(d) The satisfaction of the requirements of this Section with respect to a manufactured home shall have no effect on the manner in which such manufactured home is taxed pursuant to the Property Tax Code or the Mobile Home Local Services Tax Act.
(Source: P.A. 98-749, eff. 7-16-14.)

(625 ILCS 5/3-117.1) (from Ch. 95 1/2, par. 3-117.1)
Sec. 3-117.1. When junking certificates or salvage certificates must be obtained.
(a) Except as provided in Chapter 4 and Section 3-117.3 of this Code, a person who possesses a junk vehicle shall within 15 days cause the certificate of title, salvage certificate, certificate of purchase, or a similarly acceptable out of state document of ownership to be surrendered to the Secretary of State along with an application for a junking certificate, except as provided in Section 3-117.2, whereupon the Secretary of State shall issue to such a person a junking certificate, which shall authorize the holder thereof to possess, transport, or, by an endorsement, transfer ownership in such junked vehicle, and a certificate of title shall not again be issued for such vehicle.
A licensee who possesses a junk vehicle and a Certificate of Title, Salvage Certificate, Certificate of Purchase, or a similarly acceptable out-of-state document of ownership for such junk vehicle, may transport the junk vehicle to another licensee prior to applying for or obtaining a junking certificate, by executing a uniform invoice. The licensee transferor shall furnish a copy of the uniform invoice to the licensee transferee at the time of transfer. In any case, the licensee transferor shall apply for a junking certificate in conformance with Section 3-117.1 of this Chapter. The following information shall be contained on a uniform invoice:
(1) The business name, address and dealer license

number of the person disposing of the vehicle, junk vehicle or vehicle cowl;

(2) The name and address of the person acquiring the

vehicle, junk vehicle or vehicle cowl, and if that person is a dealer, the Illinois or out-of-state dealer license number of that dealer;

(3) The date of the disposition of the vehicle, junk

vehicle or vehicle cowl;

(4) The year, make, model, color and description of

each vehicle, junk vehicle or vehicle cowl disposed of by such person;

(5) The manufacturer's vehicle identification number,

Secretary of State identification number or Illinois Department of State Police number, for each vehicle, junk vehicle or vehicle cowl part disposed of by such person;

(6) The printed name and legible signature of the

person or agent disposing of the vehicle, junk vehicle or vehicle cowl; and

(7) The printed name and legible signature of the

person accepting delivery of the vehicle, junk vehicle or vehicle cowl.

The Secretary of State may certify a junking manifest in a form prescribed by the Secretary of State that reflects those vehicles for which junking certificates have been applied or issued. A junking manifest may be issued to any person and it shall constitute evidence of ownership for the vehicle listed upon it. A junking manifest may be transferred only to a person licensed under Section 5-301 of this Code as a scrap processor. A junking manifest will allow the transportation of those vehicles to a scrap processor prior to receiving the junk certificate from the Secretary of State.
(b) An application for a salvage certificate shall be submitted to the Secretary of State in any of the following situations:
(1) When an insurance company makes a payment of

damages on a total loss claim for a vehicle, the insurance company shall be deemed to be the owner of such vehicle and the vehicle shall be considered to be salvage except that ownership of (i) a vehicle that has incurred only hail damage that does not affect the operational safety of the vehicle or (ii) any vehicle 9 model years of age or older may, by agreement between the registered owner and the insurance company, be retained by the registered owner of such vehicle. The insurance company shall promptly deliver or mail within 20 days the certificate of title along with proper application and fee to the Secretary of State, and a salvage certificate shall be issued in the name of the insurance company. Notwithstanding the foregoing, an insurer making payment of damages on a total loss claim for the theft of a vehicle shall not be required to apply for a salvage certificate unless the vehicle is recovered and has incurred damage that initially would have caused the vehicle to be declared a total loss by the insurer.

(1.1) When a vehicle of a self-insured company is to

be sold in the State of Illinois and has sustained damaged by collision, fire, theft, rust corrosion, or other means so that the self-insured company determines the vehicle to be a total loss, or if the cost of repairing the damage, including labor, would be greater than 70% of its fair market value without that damage, the vehicle shall be considered salvage. The self-insured company shall promptly deliver the certificate of title along with proper application and fee to the Secretary of State, and a salvage certificate shall be issued in the name of the self-insured company. A self-insured company making payment of damages on a total loss claim for the theft of a vehicle may exchange the salvage certificate for a certificate of title if the vehicle is recovered without damage. In such a situation, the self-insured shall fill out and sign a form prescribed by the Secretary of State which contains an affirmation under penalty of perjury that the vehicle was recovered without damage and the Secretary of State may, by rule, require photographs to be submitted.

(2) When a vehicle the ownership of which has been

transferred to any person through a certificate of purchase from acquisition of the vehicle at an auction, other dispositions as set forth in Sections 4-208 and 4-209 of this Code, a lien arising under Section 18a-501 of this Code, or a public sale under the Abandoned Mobile Home Act shall be deemed salvage or junk at the option of the purchaser. The person acquiring such vehicle in such manner shall promptly deliver or mail, within 20 days after the acquisition of the vehicle, the certificate of purchase, the proper application and fee, and, if the vehicle is an abandoned mobile home under the Abandoned Mobile Home Act, a certification from a local law enforcement agency that the vehicle was purchased or acquired at a public sale under the Abandoned Mobile Home Act to the Secretary of State and a salvage certificate or junking certificate shall be issued in the name of that person. The salvage certificate or junking certificate issued by the Secretary of State under this Section shall be free of any lien that existed against the vehicle prior to the time the vehicle was acquired by the applicant under this Code.

(3) A vehicle which has been repossessed by a

lienholder shall be considered to be salvage only when the repossessed vehicle, on the date of repossession by the lienholder, has sustained damage by collision, fire, theft, rust corrosion, or other means so that the cost of repairing such damage, including labor, would be greater than 33 1/3% of its fair market value without such damage. If the lienholder determines that such vehicle is damaged in excess of 33 1/3% of such fair market value, the lienholder shall, before sale, transfer or assignment of the vehicle, make application for a salvage certificate, and shall submit with such application the proper fee and evidence of possession. If the facts required to be shown in subsection (f) of Section 3-114 are satisfied, the Secretary of State shall issue a salvage certificate in the name of the lienholder making the application. In any case wherein the vehicle repossessed is not damaged in excess of 33 1/3% of its fair market value, the lienholder shall comply with the requirements of subsections (f), (f-5), and (f-10) of Section 3-114, except that the affidavit of repossession made by or on behalf of the lienholder shall also contain an affirmation under penalty of perjury that the vehicle on the date of sale is not damaged in excess of 33 1/3% of its fair market value. If the facts required to be shown in subsection (f) of Section 3-114 are satisfied, the Secretary of State shall issue a certificate of title as set forth in Section 3-116 of this Code. The Secretary of State may by rule or regulation require photographs to be submitted.

(4) A vehicle which is a part of a fleet of more than

5 commercial vehicles registered in this State or any other state or registered proportionately among several states shall be considered to be salvage when such vehicle has sustained damage by collision, fire, theft, rust, corrosion or similar means so that the cost of repairing such damage, including labor, would be greater than 33 1/3% of the fair market value of the vehicle without such damage. If the owner of a fleet vehicle desires to sell, transfer, or assign his interest in such vehicle to a person within this State other than an insurance company licensed to do business within this State, and the owner determines that such vehicle, at the time of the proposed sale, transfer or assignment is damaged in excess of 33 1/3% of its fair market value, the owner shall, before such sale, transfer or assignment, make application for a salvage certificate. The application shall contain with it evidence of possession of the vehicle. If the fleet vehicle at the time of its sale, transfer, or assignment is not damaged in excess of 33 1/3% of its fair market value, the owner shall so state in a written affirmation on a form prescribed by the Secretary of State by rule or regulation. The Secretary of State may by rule or regulation require photographs to be submitted. Upon sale, transfer or assignment of the fleet vehicle the owner shall mail the affirmation to the Secretary of State.

(5) A vehicle that has been submerged in water to the

point that rising water has reached over the door sill and has entered the passenger or trunk compartment is a "flood vehicle". A flood vehicle shall be considered to be salvage only if the vehicle has sustained damage so that the cost of repairing the damage, including labor, would be greater than 33 1/3% of the fair market value of the vehicle without that damage. The salvage certificate issued under this Section shall indicate the word "flood", and the word "flood" shall be conspicuously entered on subsequent titles for the vehicle. A person who possesses or acquires a flood vehicle that is not damaged in excess of 33 1/3% of its fair market value shall make application for title in accordance with Section 3-116 of this Code, designating the vehicle as "flood" in a manner prescribed by the Secretary of State. The certificate of title issued shall indicate the word "flood", and the word "flood" shall be conspicuously entered on subsequent titles for the vehicle.

(6) When any licensed rebuilder, repairer, new or

used vehicle dealer, or remittance agent has submitted an application for title to a vehicle (other than an application for title to a rebuilt vehicle) that he or she knows or reasonably should have known to have sustained damages in excess of 33 1/3% of the vehicle's fair market value without that damage; provided, however, that any application for a salvage certificate for a vehicle recovered from theft and acquired from an insurance company shall be made as required by paragraph (1) of this subsection (b).

(c) Any person who without authority acquires, sells, exchanges, gives away, transfers or destroys or offers to acquire, sell, exchange, give away, transfer or destroy the certificate of title to any vehicle which is a junk or salvage vehicle shall be guilty of a Class 3 felony.
(d) Any person who knowingly fails to surrender to the Secretary of State a certificate of title, salvage certificate, certificate of purchase or a similarly acceptable out-of-state document of ownership as required under the provisions of this Section is guilty of a Class A misdemeanor for a first offense and a Class 4 felony for a subsequent offense; except that a person licensed under this Code who violates paragraph (5) of subsection (b) of this Section is guilty of a business offense and shall be fined not less than $1,000 nor more than $5,000 for a first offense and is guilty of a Class 4 felony for a second or subsequent violation.
(e) Any vehicle which is salvage or junk may not be driven or operated on roads and highways within this State. A violation of this subsection is a Class A misdemeanor. A salvage vehicle displaying valid special plates issued under Section 3-601(b) of this Code, which is being driven to or from an inspection conducted under Section 3-308 of this Code, is exempt from the provisions of this subsection. A salvage vehicle for which a short term permit has been issued under Section 3-307 of this Code is exempt from the provisions of this subsection for the duration of the permit.
(Source: P.A. 99-932, eff. 6-1-17; 100-104, eff. 11-9-17.)

(625 ILCS 5/3-117.2) (from Ch. 95 1/2, par. 3-117.2)
Sec. 3-117.2. Junk Vehicle Notification. Beginning July 1, 1989 a person licensed as a scrap processor pursuant to Section 5-301 of this Code who acquires a properly assigned Certificate of Title, a Salvage Certificate, a Certificate of Purchase, or a similarly acceptable out-of-state document of ownership pursuant to Section 5-401.3 of this Code, shall within 15 days of acquiring such document, submit it to the Secretary of State along with a Junk Vehicle Notification, the form and manner for which shall be as prescribed by Secretary of State rule or regulation. A scrap processor who acquires the above named documents of ownership pursuant to Section 5-401.3 shall not be required to apply for or obtain a junking certificate. The information contained on a Junk Vehicle Notification shall be duly recorded by the Secretary of State upon the receipt of such Notification. The Secretary of State shall not again issue a Certificate of Title or Salvage Certificate for any vehicle listed on a Junk Vehicle Notification.
(Source: P.A. 85-1204.)

(625 ILCS 5/3-117.3)
Sec. 3-117.3. Junking or salvage certificates; insurance company; salvage dealer.
(a) For purposes of this Section, "salvage dealer" means a licensed dealer who primarily sells salvage vehicles on behalf of insurance companies and obtains a "salvage dealer" designation through the used dealer application process under Section 5-102 of this Code.
(b) Notwithstanding any other provision of law to the contrary, an insurance company or salvage dealer may, after completing a record search for any owner of a vehicle or a lienholder of record, obtain free of any lien a junking certificate or salvage certificate in the insurance company's name by submitting an application for a junking certificate or salvage certificate to the Secretary of State. The application shall include, but is not limited to, proof of full payment, in whole or in part, to the vehicle owner or, if applicable, any lienholder of record and proof of notice to the vehicle owner and any lienholder via certified mail or other proof of service that a transfer of title shall occur no earlier than 30 days after the date the notice is sent. Upon approval of the application, the Secretary shall issue to the insurance company a junking certificate or salvage certificate free of any lien in the insurance company's name.
An insurance company or salvage dealer shall not sell a salvage vehicle with a title obtained under this subsection (b) to anyone not authorized to buy salvage vehicles under this Code.
This subsection (b) shall apply only to a motor vehicle titled in this State that has been through an insurance claims process and the owner of the vehicle or lienholder, if applicable, has received compensation in exchange for relinquishing the ownership rights of the vehicle to an insurance company licensed under the Illinois Insurance Code and the insurance company is unable to obtain an endorsed certificate of title within 30 days of payment to the owner or lienholder.
(c) Notwithstanding any other provision of law to the contrary, a salvage dealer may, after completing a record search for any owner of a vehicle or a lienholder of record, obtain free of any lien a junking certificate or salvage certificate in his or her name by submitting an application for a junking certificate or a salvage certificate to the Secretary of State which shall include, but is not limited to, proof of notice via certified mail or other proof of service to the vehicle owner or any lienholder that a transfer of title shall occur no earlier than 30 days after the date the notice is sent. The notice shall inform the vehicle owner or lienholder that upon payment of any applicable charges, the vehicle may be removed from the salvage dealer's facility. Upon approval of the application, the Secretary shall issue to the salvage dealer a junking certificate or salvage certificate free of any lien in the salvage dealer's name.
A salvage dealer shall not sell a salvage vehicle with a title obtained under this subsection (c) to anyone not authorized to buy salvage vehicles under this Code.
This subsection (c) shall apply only to a motor vehicle titled in this State and in possession of a salvage dealer by request of an insurance company licensed under the Illinois Insurance Code to take possession of the motor vehicle subject to an insurance claim and the insurance company denies coverage of the vehicle or does not take ownership of the vehicle within 45 days of possession by the salvage dealer.
(d) A vehicle owner or lienholder may send notice of dispute of the transfer of title under this Section within 30 days after the required notice is sent by the insurance company or salvage dealer. If a dispute between a vehicle owner or lienholder and an insurance company or salvage dealer cannot be resolved within 45 days after the required notice to the vehicle owner or lienholder is sent, the vehicle owner or lienholder, within 90 days after sending notice of dispute, shall petition a court of competent jurisdiction for an order to determine ownership of the vehicle and shall notify the Secretary of State of the filing of the petition. If a vehicle owner or lienholder does not file a petition within the 90-day period, the title to the vehicle shall be issued to the insurance company or salvage dealer under this Section.
(e) Any person who without authority acquires, sells, exchanges, gives away, transfers, or destroys or offers to acquire, sell, exchange, give away, transfer, or destroy the certificate of title to any vehicle which is a junk or salvage vehicle shall be guilty of a Class 3 felony.
(f) Any person who knowingly fails to surrender to the Secretary of State a certificate of title, salvage certificate, or certificate of purchase is guilty of a Class A misdemeanor for a first offense and a Class 4 felony for a second and subsequent offense.
(g) Any vehicle which is salvage or junk may not be driven or operated on roads and highways within this State. A violation of this subsection (g) is a Class A misdemeanor. A salvage vehicle displaying valid special plates issued under subsection (b) of Section 3-601 of this Code, which is being driven to or from an inspection conducted under Section 3-308 of this Code, is exempt from the provisions of this subsection (g). A salvage vehicle for which a short term permit has been issued under Section 3-307 of this Code is exempt from the provisions of this subsection (g) for the duration of the permit.
(h) The Secretary of State may adopt any rules necessary to implement this Section.
(Source: P.A. 100-104, eff. 11-9-17.)

(625 ILCS 5/3-118) (from Ch. 95 1/2, par. 3-118)
Sec. 3-118. Application for salvage or junking certificate; contents.
(a) An application for a salvage certificate or junking certificate shall be made upon the forms prescribed by the Secretary of State and contain:
1. The name and address of the owner;
2. A description of the vehicle including, so far as

the following data exists: its make, year-model, identifying number, type of body, whether new or used;

3. The date of purchase by applicant; and
4. Any further information reasonably required by

the Secretary of State.

(b) The application for salvage certificate must also contain the current odometer reading and that the stated odometer reading is one of the following: actual mileage, not the actual mileage or mileage is in excess of its mechanical limits.
(b-5) Each application for a salvage certificate for a motor vehicle shall be verified by the National Motor Vehicle Title Information System (NMVTIS) for a vehicle history report prior to the Secretary issuing a salvage certificate.
(c) A salvage certificate may be assigned to any person licensed under this Act as a rebuilder, automotive parts recycler, or scrap processor, or to an out-of-state salvage vehicle buyer. A salvage certificate for a vehicle that has come from a police impoundment may be assigned to a municipal fire department. A junking certificate may be assigned to anyone. The provisions for reassignment by dealers under paragraph (a) of Section 3-113 shall apply to salvage certificates, except as provided in Section 3-117.2. A salvage certificate may be reassigned to one other person to whom a salvage certificate may be assigned pursuant to this Section.
(Source: P.A. 99-414, eff. 8-20-15.)

(625 ILCS 5/3-118.1) (from Ch. 95 1/2, par. 3-118.1)
Sec. 3-118.1. Whenever a certificate of title is issued for a vehicle with respect to which a salvage certificate has been previously issued, the new certificate of title shall bear the notation "REBUILT". However, insurance companies or persons licensed under Section 5-301 who are also licensed as a used vehicle dealer under Section 5-102 of this Code may exchange a salvage certificate for a certificate of title which does not bear the notation "REBUILT" when there is submitted with the application satisfactory proof that the salvage certificate was obtained because of a claim of total loss from theft and the vehicle was recovered without structural damage caused by collision, fire, flood, theft, rust, or corrosion. The Secretary may adopt rules governing the issuance of titles authorized under this Section.
(Source: P.A. 89-189, eff. 1-1-96.)

(625 ILCS 5/Ch. 3 Art. II heading)

(625 ILCS 5/3-201) (from Ch. 95 1/2, par. 3-201)
Sec. 3-201. Excepted liens and security interests.
This Article does not apply to or affect:
(a) A lien given by statute or rule of law to a supplier of services or materials for the vehicle;
(b) A lien given by statute to the United States, this State or any political subdivision of this State, except liens on trailer coaches and mobile homes for public assistance, as provided in Section 3-12 (now repealed) of the Illinois Public Aid Code.
(c) A security interest in a vehicle created by a manufacturer or dealer who holds the vehicle for sale, but a buyer in the ordinary course of trade from the manufacturer or dealer takes free of the security interest.
(Source: P.A. 90-655, eff. 7-30-98.)

(625 ILCS 5/3-201.1) (from Ch. 95 1/2, par. 3-201.1)
Sec. 3-201.1. Terminal rent adjustment clause leases. In the case of motor vehicles or trailers, a transaction does not create a sale or a security interest merely because it provides that the rental price is permitted or required to be adjusted under the agreement either upward or downward by reference to the amount realized upon sale or other disposition of the motor vehicle or trailer.
(Source: P.A. 87-493.)

(625 ILCS 5/3-202) (from Ch. 95 1/2, par. 3-202)
Sec. 3-202. Perfection of security interest.
(a) Unless excepted by Section 3-201, a security interest in a vehicle of a type for which a certificate of title is required is not valid against subsequent transferees or lienholders of the vehicle unless perfected as provided in this Act. A purchase money security interest in a manufactured home is perfected against the rights of judicial lien creditors and execution creditors on and after the date such purchase money security interest attaches.
(b) A security interest is perfected by the delivery to the Secretary of State of the existing certificate of title, if any, an application for a certificate of title containing the name and address of the lienholder and the required fee. The security interest is perfected as of the time of its creation if the delivery to the Secretary of State is completed within 30 days after the creation of the security interest or receipt by the new lienholder of the existing certificate of title from a prior lienholder or licensed dealer, otherwise as of the time of the delivery.
(c) If a vehicle is subject to a security interest when brought into this State, the validity of the security interest is determined by the law of the jurisdiction where the vehicle was when the security interest attached, subject to the following:
1. If the parties understood at the time the security

interest attached that the vehicle would be kept in this State and it was brought into this State within 30 days thereafter for purposes other than transportation through this State, the validity of the security interest in this State is determined by the law of this State.

2. If the security interest was perfected under the

law of the jurisdiction where the vehicle was when the security interest attached, the following rules apply:

(A) If the name of the lienholder is shown on an

existing certificate of title issued by that jurisdiction, his security interest continues perfected in this State.

(B) If the name of the lienholder is not shown on

an existing certificate of title issued by that jurisdiction, a security interest may be perfected by the lienholder delivering to the Secretary of State the prescribed notice and by payment of the required fee. Such security interest is perfected as of the time of delivery of the prescribed notice and payment of the required fee.

3. If the security interest was not perfected under

the law of the jurisdiction where the vehicle was when the security interest attached, it may be perfected in this State; in that case perfection dates from the time of perfection in this State.

4. A security interest may be perfected under

paragraph 3 of this subsection either as provided in subsection (b) or by the lienholder delivering to the Secretary of State a notice of security interest in the form the Secretary of State prescribes and the required fee.

(d) Except as otherwise provided in Sections 3-116.1, 3-116.2, 3-207, and the Conveyance and Encumbrance of Manufactured Homes as Real Property and Severance Act, after a certificate of title has been issued for a manufactured home and as long as the manufactured home is subject to any security interest perfected pursuant to this Section, the Secretary of State shall not file an affidavit of affixation, nor cancel the Manufacturer's Statement of Origin, nor revoke the certificate of title, nor issue a certificate of title under Section 3-106, and, in any event, the validity and priority of any security interest perfected pursuant to this Section shall continue, notwithstanding the provision of any other law.
(Source: P.A. 98-749, eff. 7-16-14.)

(625 ILCS 5/3-203) (from Ch. 95 1/2, par. 3-203)
Sec. 3-203. Security interest. If an owner creates a security interest in a vehicle:
(a) The owner shall immediately execute the application, in the space provided therefor on the certificate of title or on a separate form the Secretary of State prescribes, to name the lienholder on the certificate, showing the name and address of the lienholder and cause the certificate, application and the required fee to be delivered to the lienholder.
(b) The lienholder shall immediately cause the certificate, application and the required fee to be mailed or delivered to the Secretary of State.
(c) Upon request of the owner or subordinate lienholder, a lienholder in possession of the certificate of title shall either mail or deliver the certificate to the subordinate lienholder for delivery to the Secretary of State or, upon receipt from the subordinate lienholder of the owner's application and the required fee, mail or deliver them to the Secretary of State with the certificate. The delivery of the certificate does not affect the rights of the first lienholder under his security agreement.
(d) Upon receipt of the certificate of title, application and the required fee, the Secretary of State shall issue a new certificate containing the name and address of the new lienholder, and mail the certificate to the first lienholder named in it.
(Source: P.A. 85-511.)

(625 ILCS 5/3-204) (from Ch. 95 1/2, par. 3-204)
Sec. 3-204. Assignment by lienholder. (a) A lienholder may assign, absolutely or otherwise, his security interest in the vehicle to a person other than the owner without affecting the interest of the owner or the validity of the security interest, but any person without notice of the assignment is protected in dealing with the lienholder as the holder of the security interest and the lienholder remains liable for any obligations as lienholder until the assignee is named as lienholder on the certificate.
(b) The assignee may, but need not to perfect the assignment, have the certificate of title issued with the assignee named as lienholder, upon delivering to the Secretary of State the certificate and an assignment by the lienholder named in the certificate in the form the Secretary of State prescribes.
(Source: P.A. 85-511.)

(625 ILCS 5/3-205) (from Ch. 95 1/2, par. 3-205)
Sec. 3-205. Release of security interest.
(a) Within 21 days after receiving payment to satisfy a security interest in a vehicle for which the certificate of title is in the possession of the lienholder, he shall execute a release of his security interest, and mail or deliver the certificate and release to the next lienholder named therein, or, if none, to the owner or any person who delivers to the lienholder an authorization from the owner to receive the certificate. If the payment is in the form of cash, a cashier's check, or a certified check, the number of days is reduced to 10 business days. If the owner desires a new certificate reflecting no lien, the certificate and release from the lienholder may be submitted to the Secretary of State, along with the prescribed application and required fee, for issuance of that new certificate.
(b) Within 21 days after receiving payment to satisfy a security interest in a vehicle for which the certificate of title is in the possession of a prior lienholder, the lienholder whose security interest is satisfied shall execute a release and deliver the release to the owner or any person who delivers to the lienholder an authorization from the owner to receive it. If the payment is in the form of cash, a cashier's check, or a certified check, the number of days is reduced to 10 business days. The lienholder in possession of the certificate of title may either deliver the certificate to the owner, or the person authorized by him, for delivery to the Secretary of State, or, upon receipt of the release, may mail or may deliver the certificate and release, along with prescribed application and require fee, to the Secretary of State, who shall issue a new certificate.
(c) In addition to any other penalty, a lienholder who fails to execute a release of his or her security interest or who fails to mail or deliver the certificate and release within the time limit provided in subsection (a) or (b) is liable to the person or entity that was supposed to receive the release or certificate for $150 plus reasonable attorney fees and court costs. An action under this Section may be brought in small claims court or in any other appropriate court.
(d) The holder of a security interest in or a lien on a manufactured home may deliver lien release documents to any person to facilitate conveying or encumbering the manufactured home. Any person receiving any such documents so delivered holds the documents in trust for the security interest holder or the lienholder.
(Source: P.A. 98-749, eff. 7-16-14.)

(625 ILCS 5/3-206) (from Ch. 95 1/2, par. 3-206)
Sec. 3-206. Duty of lienholder.
A lienholder named in a certificate of title shall, upon written request of the owner or of another lienholder named on the certificate, disclose any pertinent information as to his security agreement and the indebtedness secured by it.
(Source: P.A. 76-1586.)

(625 ILCS 5/3-207) (from Ch. 95 1/2, par. 3-207)
Sec. 3-207. Exclusiveness of procedure. The method provided in this Act of perfecting and giving notice of security interests subject to this Act is exclusive. Security interests subject to this Act are hereby exempted from the provisions of law which otherwise require or relate to the recording or filing of instruments creating or evidencing security interests in vehicles including chattel mortgages and conditional sale agreements, provided, however, that with respect to a manufactured home that is or will be affixed to a permanent foundation, upon recordation of an affidavit of affixation pursuant to the Conveyance and Encumbrance of Manufactured Homes as Real Property and Severance Act and satisfaction of the requirements of Section 3-116.1 or 3-116.2, as applicable, any perfection or termination of a security interest with respect to such permanently affixed property shall be governed by the laws applicable to real property.
(Source: P.A. 98-749, eff. 7-16-14.)

(625 ILCS 5/3-208) (from Ch. 95 1/2, par. 3-208)
Sec. 3-208. Suspension or revocation of certificates.
(a) The Secretary of State may suspend or revoke a certificate of title, upon notice and reasonable opportunity to be heard in accordance with Section 2-118, when authorized by any other provision of law or if he finds:
1. The certificate of title was fraudulently

procured or erroneously issued, or

2. The vehicle has been scrapped, dismantled or

destroyed.

Except as provided in Section 3-116.2, the Secretary of State shall not suspend or revoke a certificate of title to a manufactured home by reason of the fact that, at any time, it shall have become affixed in any manner to real property.
(b) Suspension or revocation of a certificate of title does not, in itself, affect the validity of a security interest noted on it.
(c) When the Secretary of State suspends or revokes a certificate of title, the owner or person in possession of it shall, immediately upon receiving notice of the suspension or revocation, mail or deliver the certificate to the Secretary of State.
(d) The Secretary of State may seize and impound any certificate of title which has been suspended or revoked.
(Source: P.A. 98-749, eff. 7-16-14.)

(625 ILCS 5/3-209) (from Ch. 95 1/2, par. 3-209)
Sec. 3-209. Powers of Secretary of State.
(a) The Secretary of State shall prescribe and provide suitable forms of applications, certificates of title, notices of security interests, and all other notices and forms necessary to carry out the provisions of this chapter.
(b) The Secretary of State may:
1. Make necessary investigations to procure information required to carry out the provisions of this Act;
2. Assign a new identifying number to a vehicle if it has none, or its identifying number is destroyed or obliterated, or its motor is changed, and shall either issue a new certificate of title showing the new identifying number or make an appropriate endorsement on the original certificate.
(Source: P.A. 76-1586.)

(625 ILCS 5/3-210) (from Ch. 95 1/2, par. 3-210)
Sec. 3-210. Court review. A person aggrieved by an act or omission to act of the Secretary of State under this Article is also entitled to a review thereof by the Circuit Court of Sangamon County in accordance with the Administrative Review Law, as amended.
(Source: P.A. 82-783.)

(625 ILCS 5/Ch. 3 Art. III heading)

(625 ILCS 5/3-301) (from Ch. 95 1/2, par. 3-301)
Sec. 3-301. New certificate of title for rebuilt vehicle.
(a) For vehicles 8 model years of age or newer, the Secretary of State shall issue a new certificate of title to any rebuilt vehicle or any vehicle which previously had been titled as salvage in this State or any other jurisdiction upon the successful inspection of the vehicle in accordance with Section 3-308 of this Article.
(b) Vehicles more than 8 model years old shall not be required to complete a successful inspection required under Section 3-308 of this Code before being issued a new certificate of title as provided under this Section.
(c) Vehicles designated as flood vehicles that have sustained damage greater than 33 1/3% of their fair market value with that damage shall be required to complete a successful inspection required under Section 3-308 of this Code before being issued a new certificate of title provided under paragraph (5), subsection (b) of Section 3-117.1.
(Source: P.A. 88-685, eff. 1-24-95; 89-669, eff. 1-1-97.)

(625 ILCS 5/3-302) (from Ch. 95 1/2, par. 3-302)
Sec. 3-302. Application for title; contents. Every application for a certificate of title for a rebuilt vehicle shall be made upon a form prescribed by the Secretary of State, and shall include the following:
1. The name, residence and mailing address of the

owner;

2. A description of the vehicle including, so far as

the following data exists: its make, year-model, identifying number, type of body, whether new or used, and as to vehicles of the second division, whether for-hire, not-for-hire, or both for-hire and not-for-hire;

3. The date of purchase by applicant, the name and

address of the person from whom the vehicle was acquired and the names and addresses of any lienholders in the order of their priority;

4. The current odometer reading at the time of

transfer and that the stated odometer reading is one of the following: actual mileage, not the actual mileage or mileage is in excess of its mechanical limits; and

5. Any further information the Secretary of State

reasonably requires to identify the vehicle and to enable him to determine whether the owner is entitled to a certificate of title and the existence or nonexistence of security interests in the vehicle.

(Source: P.A. 92-651, eff. 7-11-02.)

(625 ILCS 5/3-303) (from Ch. 95 1/2, par. 3-303)
Sec. 3-303. Application for title - attachments. Every application for a certificate of title for a rebuilt vehicle shall be accompanied by the following:
1. The salvage certificate or out-of-state title

certificate previously issued for the rebuilt vehicle;

2. Bills of sale and other documents evidencing the

acquisition of all essential parts used to rebuild the vehicle;

3. Photographs of the rebuilt vehicle if required by

rule of the Secretary of State;

4. A Certificate of Safety furnished by the

Department of Transportation as set forth in Section 13-109;

5. A listing of all replaced essential parts of the

rebuilt vehicle, and the identification number of the vehicle or vehicles from which the essential parts originated; and

6. Where the party has contracted for the rebuilding

of the vehicle pursuant to Section 3-304, a copy of the contract and the form executed by the rebuilder.

(Source: P.A. 96-330, eff. 1-1-10.)

(625 ILCS 5/3-304) (from Ch. 95 1/2, par. 3-304)
Sec. 3-304. Application for title - affirmation.
(a) The applicant applying for a certificate of title for a rebuilt vehicle shall sign a written affirmation which states the following:
1. The applicant
(A) is a licensed rebuilder and personally

rebuilt the vehicle;

(B) is a licensed builder and personally

supervised its rebuilding; or

(C) contracted for rebuilding with a licensed

rebuilder;

2. The applicant personally inspected the completed

vehicle, and it complies with all safety requirements set forth in this Code and any regulations promulgated thereunder by the Secretary of State;

3. The identification numbers of the rebuilt vehicle

and its parts have not, to the knowledge of the applicant, been removed, destroyed, falsified, altered or defaced;

4. The salvage certificate or out-of-state title

certificate attached to the application has not, to the knowledge of the applicant, been forged, falsified, altered or counterfeited; and

5. All information contained on the application and

its attachments is true and correct to the knowledge of the applicant.

(b) If the applicant states that he or she has contracted for rebuilding with a licensed rebuilder, the applicant shall submit a statement from the rebuilder, in the form designated by the Secretary, stating that all of the supporting documentation and the contents of the application are, to the best of the rebuilder's knowledge and belief, complete, true, and correct.
(Source: P.A. 96-330, eff. 1-1-10.)

(625 ILCS 5/3-305) (from Ch. 95 1/2, par. 3-305)
Sec. 3-305. Inspection fee. The fee for the inspection of a rebuilt vehicle shall be $94. All such fees received by the Secretary of State shall be disbursed under subsection (g) of Section 2-119 of this Code.
(Source: P.A. 99-127, eff. 1-1-16.)

(625 ILCS 5/3-306) (from Ch. 95 1/2, par. 3-306)
Sec. 3-306. Retention of documents. The original documents required to be submitted to the Secretary of State pursuant to Sections 3-301 through 3-305 shall be retained by the Secretary of State for a period determined by Secretary of State by rule or regulation.
(Source: P.A. 83-1528.)

(625 ILCS 5/3-307) (from Ch. 95 1/2, par. 3-307)
Sec. 3-307. Short term permit. The Secretary of State shall issue at no charge a short term permit for any vehicle for which an application for a certificate of title has been made under this Article and which must be driven on the roads and highways of this State to a place of inspection.
(Source: P.A. 84-1302; 84-1304.)

(625 ILCS 5/3-308) (from Ch. 95 1/2, par. 3-308)
Sec. 3-308. Inspection of rebuilt vehicles.
(a) The Secretary of State shall inspect any vehicle 8 model years of age or newer for which an application for a certificate of title for a rebuilt vehicle will be submitted, or any foreign vehicle which is or may have been salvage as defined under the provisions of this Code.
(b) The inspection of the vehicle shall include an examination of the vehicle and its parts and of the application and proof of notification, if applicable, to determine that:
(1) the identification numbers of the vehicle or its

parts have not been removed, falsified, altered, defaced, destroyed, or tampered with;

(2) all information contained in the application for

a certificate of title is true and correct; and

(3) there are no indications that the vehicle or any

of its parts have been stolen.

(c) The Secretary of State shall, by rule or regulation, carry out and implement the provisions contained in this Section.
(d) All fees received by the Secretary of State from the inspection of vehicles under this Section shall be applied towards the maintenance of the vehicle inspection program and the personnel costs required for the operation of such program.
(Source: P.A. 89-433, eff. 12-15-95.)

(625 ILCS 5/Ch. 3 Art. IV heading)

(625 ILCS 5/3-400) (from Ch. 95 1/2, par. 3-400)
Sec. 3-400. Definitions. Notwithstanding the definitions set forth in Chapter 1 of this Act, for the purposes of this Article, the following words shall have the meaning ascribed to them as follows:
"Apportionable Fee" means any periodic recurring fee required for licensing or registering vehicles, such as, but not limited to, registration fees, license or weight fees.
"Apportionable Vehicle" means any vehicle, except recreational vehicles, vehicles displaying restricted plates, city pickup and delivery vehicles, buses used in transportation of chartered parties, and government owned vehicles that are used or intended for use in 2 or more member jurisdictions that allocate or proportionally register vehicles, in a fleet which is used for the transportation of persons for hire or the transportation of property and which has a gross vehicle weight in excess of 26,000 pounds; or has three or more axles regardless of weight; or is used in combination when the weight of such combination exceeds 26,000 pounds gross vehicle weight. Vehicles, or combinations having a gross vehicle weight of 26,000 pounds or less and two-axle vehicles may be proportionally registered at the option of such owner.
"Base Jurisdiction" means, for purposes of fleet registration, the jurisdiction where the registrant has an established place of business, where operational records of the fleet are maintained and where mileage is accrued by the fleet. In case a registrant operates more than one fleet, and maintains records for each fleet in different places, the "base jurisdiction" for a fleet shall be the jurisdiction where an established place of business is maintained, where records of the operation of that fleet are maintained and where mileage is accrued by that fleet.
"Operational Records" means documents supporting miles traveled in each jurisdiction and total miles traveled, such as fuel reports, trip leases, and logs.
"Owner" means a person who holds legal title of a motor vehicle, or in the event a motor vehicle is the subject of an agreement for the conditional sale or lease thereof with the right of purchase upon performance of the conditions stated in the agreement and with an immediate right of possession vested in the conditional vendee or lessee with right of purchase, or in the event a mortgagor of such motor vehicle is entitled to possession, or in the event a lessee of such motor vehicle is entitled to possession or control, then such conditional vendee or lessee with right of purchase or mortgagor or lessee is considered to be the owner for the purpose of this Act.
"Registration plate cover" means any tinted, colored, painted, marked, clear, or illuminated object that is designed to (i) cover any of the characters of a motor vehicle's registration plate; or (ii) distort a recorded image of any of the characters of a motor vehicle's registration plate recorded by an automated enforcement system as defined in Section 11-208.6, 11-208.8, or 11-1201.1 of this Code or recorded by an automated traffic control system as defined in Section 15 of the Automated Traffic Control Systems in Highway Construction or Maintenance Zones Act.
"Rental Owner" means an owner principally engaged, with respect to one or more rental fleets, in renting to others or offering for rental the vehicles of such fleets, without drivers.
"Restricted Plates" shall include, but is not limited to, dealer, manufacturer, transporter, farm, repossessor, and permanently mounted type plates. Vehicles displaying any of these type plates from a foreign jurisdiction that is a member of the International Registration Plan shall be granted reciprocity but shall be subject to the same limitations as similar plated Illinois registered vehicles.
(Source: P.A. 98-463, eff. 8-16-13; 99-78, eff. 7-20-15.)

(625 ILCS 5/3-401) (from Ch. 95 1/2, par. 3-401)
Sec. 3-401. Effect of provisions.
(a) It shall be unlawful for any person to violate any provision of this Chapter or to drive or move or for an owner knowingly to permit to be driven or moved upon any highway any vehicle of a type required to be registered hereunder which is not registered or for which the appropriate fee has not been paid when and as required hereunder, except that when application accompanied by proper fee has been made for registration of a vehicle it may be operated temporarily pending complete registration upon displaying a duplicate application duly verified or other evidence of such application or otherwise under rules and regulations promulgated by the Secretary of State.
(b) The appropriate fees required to be paid under the various provisions of this Act for registration of vehicles shall mean the fee or fees which would have been paid initially, if proper and timely application had been made to the Secretary of State for the appropriate registration required, whether such registration be a flat weight registration, a single trip permit, a reciprocity permit or a supplemental application to an original prorate application together with payment of fees due under the supplemental application for prorate decals.
(c) Effective October 1, 1984, no vehicle required to pay a Federal Highway Users Tax shall be registered unless proof of payment, in a form prescribed and approved by the Secretary of State, is submitted with the appropriate registration. Notwithstanding any other provision of this Code, failure of the applicant to comply with this paragraph shall be deemed grounds for the Secretary to refuse registration.
(c-1) A vehicle may not be registered by the Secretary of State unless that vehicle:
(1) was originally manufactured for operation on

highways;

(2) is a modification of a vehicle that was

originally manufactured for operation on highways; or

(3) was assembled from component parts designed for

use in vehicles to be operated on highways.

(d) Second division vehicles.
(1) A vehicle of the second division moved or

operated within this State shall have had paid for it the appropriate registration fees and flat weight tax, as evidenced by the Illinois registration issued for that vehicle, for the gross weight of the vehicle and load being operated or moved within this State. Second division vehicles of foreign jurisdictions operated within this State under a single trip permit, fleet reciprocity plan, prorate registration plan, or apportional registration plan, instead of second division vehicle registration under Article VIII of this Chapter, must have had paid for it the appropriate registration fees and flat weight tax in the base jurisdiction of that vehicle, as evidenced by the maximum gross weight shown on the foreign registration cards, plus any appropriate fees required under this Code.

(2) If a vehicle and load are operated in this State

and the appropriate fees and taxes have not been paid or the vehicle and load exceed the registered gross weight for which the required fees and taxes have been paid by 2001 pounds or more, the operator or owner shall be fined as provided in Section 15-113 of this Code. However, an owner or operator shall not be subject to arrest under this subsection for any weight in excess of 80,000 pounds. Further, no fine shall exceed the actual cost of what the appropriate registration for that vehicle and load should have been as established in subsection (a) of Section 3-815 of this Chapter regardless of the route traveled. For purposes of this paragraph (2), "appropriate registration" means the full annual cost of the required registration and its associated fees.

(3) Any person operating a legal combination of

vehicles displaying valid registration shall not be considered in violation of the registration provision of this subsection unless the total gross weight of the combination exceeds the total licensed weight of the vehicles in the combination. The gross weight of a vehicle exempt from the registration requirements of this Chapter shall not be included when determining the total gross weight of vehicles in combination. Any vehicle operating under an emergency harvest permit, as described in subsection (e-1) of Section 15-301 of this Code, shall not be in violation of this paragraph (3).

(4) If the defendant claims that he or she had

previously paid the appropriate Illinois registration fees and taxes for this vehicle before the alleged violation, the defendant shall have the burden of proving the existence of the payment by competent evidence. Proof of proper Illinois registration issued by the Secretary of State, or the appropriate registration authority from the foreign state, shall be the only competent evidence of payment.

(Source: P.A. 100-70, eff. 8-11-17.)

(625 ILCS 5/3-402) (from Ch. 95 1/2, par. 3-402)
Sec. 3-402. Vehicles subject to registration; exceptions.
A. Exemptions and Policy. Every motor vehicle, trailer, semitrailer and pole trailer when driven or moved upon a highway shall be subject to the registration and certificate of title provisions of this Chapter except:
(1) Any such vehicle driven or moved upon a highway

in conformance with the provisions of this Chapter relating to manufacturers, transporters, dealers, lienholders or nonresidents or under a temporary registration permit issued by the Secretary of State;

(2) Any implement of husbandry whether of a type

otherwise subject to registration hereunder or not which is only incidentally operated or moved upon a highway, which shall include a not-for-hire movement for the purpose of delivering farm commodities to a place of first processing or sale, or to a place of storage;

(3) Any special mobile equipment as herein defined;
(4) Any vehicle which is propelled exclusively by

electric power obtained from overhead trolley wires though not operated upon rails;

(5) Any vehicle which is equipped and used

exclusively as a pumper, ladder truck, rescue vehicle, searchlight truck, or other fire apparatus, but not a vehicle of a type which would otherwise be subject to registration as a vehicle of the first division;

(6) Any vehicle which is owned and operated by the

federal government and externally displays evidence of federal ownership. It is the policy of the State of Illinois to promote and encourage the fullest use of its highways and to enhance the flow of commerce thus contributing to the economic, agricultural, industrial and social growth and development of this State, by authorizing the Secretary of State to negotiate and enter into reciprocal or proportional agreements or arrangements with other States, or to issue declarations setting forth reciprocal exemptions, benefits and privileges with respect to vehicles operated interstate which are properly registered in this and other States, assuring nevertheless proper registration of vehicles in Illinois as may be required by this Code;

(7) Any converter dolly or tow dolly which merely

serves as substitute wheels for another legally licensed vehicle. A title may be issued on a voluntary basis to a tow dolly upon receipt of the manufacturer's certificate of origin or the bill of sale;

(8) Any house trailer found to be an abandoned mobile

home under the Abandoned Mobile Home Act;

(9) Any vehicle that is not properly registered or

does not have registration plates issued to the owner or operator affixed thereto, or that does have registration plates issued to the owner or operator affixed thereto but the plates are not appropriate for the weight of the vehicle, provided that this exemption shall apply only while the vehicle is being transported or operated by a towing service and has a third tow plate affixed to it.

B. Reciprocity. Any motor vehicle, trailer, semitrailer or pole trailer need not be registered under this Code provided the same is operated interstate and in accordance with the following provisions and any rules and regulations promulgated pursuant thereto:
(1) A nonresident owner, except as otherwise provided

in this Section, owning any foreign registered vehicle of a type otherwise subject to registration hereunder, may operate or permit the operation of such vehicle within this State in interstate commerce without registering such vehicle in, or paying any fees to, this State subject to the condition that such vehicle at all times when operated in this State is operated pursuant to a reciprocity agreement, arrangement or declaration by this State, and further subject to the condition that such vehicle at all times when operated in this State is duly registered in, and displays upon it, a valid registration card and registration plate or plates issued for such vehicle in the place of residence of such owner and is issued and maintains in such vehicle a valid Illinois reciprocity permit as required by the Secretary of State, and provided like privileges are afforded to residents of this State by the State of residence of such owner.

Every nonresident including any foreign corporation

carrying on business within this State and owning and regularly operating in such business any motor vehicle, trailer or semitrailer within this State in intrastate commerce, shall be required to register each such vehicle and pay the same fees therefor as is required with reference to like vehicles owned by residents of this State.

(2) Any motor vehicle, trailer, semitrailer and pole

trailer operated interstate need not be registered in this State, provided:

(a) that the vehicle is properly registered in

another State pursuant to law or to a reciprocity agreement, arrangement or declaration; or

(b) that such vehicle is part of a fleet of

vehicles owned or operated by the same person who registers such fleet of vehicles pro rata among the various States in which such fleet operates; or

(c) that such vehicle is part of a fleet of

vehicles, a portion of which are registered with the Secretary of State of Illinois in accordance with an agreement or arrangement concurred in by the Secretary of State of Illinois based on one or more of the following factors: ratio of miles in Illinois as against total miles in all jurisdictions; situs or base of a vehicle, or where it is principally garaged, or from whence it is principally dispatched or where the movements of such vehicle usually originate; situs of the residence of the owner or operator thereof, or of his principal office or offices, or of his places of business; the routes traversed and whether regular or irregular routes are traversed, and the jurisdictions traversed and served; and such other factors as may be deemed material by the Secretary and the motor vehicle administrators of the other jurisdictions involved in such apportionment. Such vehicles shall maintain therein any reciprocity permit which may be required by the Secretary of State pursuant to rules and regulations which the Secretary of State may promulgate in the administration of this Code, in the public interest.

(3) (a) In order to effectuate the purposes of this

Code, the Secretary of State of Illinois is empowered to negotiate and execute written reciprocal agreements or arrangements with the duly authorized representatives of other jurisdictions, including States, districts, territories and possessions of the United States, and foreign states, provinces, or countries, granting to owners or operators of vehicles duly registered or licensed in such other jurisdictions and for which evidence of compliance is supplied, benefits, privileges and exemption from the payment, wholly or partially, of any taxes, fees or other charges imposed with respect to the ownership or operation of such vehicles by the laws of this State except the tax imposed by the Motor Fuel Tax Law, approved March 25, 1929, as amended, and the tax imposed by the Use Tax Act, approved July 14, 1955, as amended.

The Secretary of State may negotiate agreements

or arrangements as are in the best interests of this State and the residents of this State pursuant to the policies expressed in this Section taking into consideration the reciprocal exemptions, benefits and privileges available and accruing to residents of this State and vehicles registered in this State.

(b) Such reciprocal agreements or arrangements

shall provide that vehicles duly registered or licensed in this State when operated upon the highways of such other jurisdictions, shall receive exemptions, benefits and privileges of a similar kind or to a similar degree as extended to vehicles from such jurisdictions in this State.

(c) Such agreements or arrangements may also

authorize the apportionment of registration or licensing of fleets of vehicles operated interstate, based on any or all of the following factors: ratio of miles in Illinois as against total miles in all jurisdictions; situs or base of a vehicle, or where it is principally garaged or from whence it is principally dispatched or where the movements of such vehicle usually originate; situs of the residence of the owner or operator thereof, or of his principal office or offices, or of his places of business; the routes traversed and whether regular or irregular routes are traversed, and the jurisdictions traversed and served; and such other factors as may be deemed material by the Secretary and the motor vehicle administrators of the other jurisdictions involved in such apportionment, and such vehicles shall likewise be entitled to reciprocal exemptions, benefits and privileges.

(d) Such agreements or arrangements shall also

provide that vehicles being operated in intrastate commerce in Illinois shall comply with the registration and licensing laws of this State, except that vehicles which are part of an apportioned fleet may conduct an intrastate operation incidental to their interstate operations. Any motor vehicle properly registered and qualified under any reciprocal agreement or arrangement under this Code and not having a situs or base within Illinois may complete the inbound movement of a trailer or semitrailer to an Illinois destination that was brought into Illinois by a motor vehicle also properly registered and qualified under this Code and not having a situs or base within Illinois, or may complete an outbound movement of a trailer or semitrailer to an out-of-state destination that was originated in Illinois by a motor vehicle also properly registered and qualified under this Code and not having a situs or base in Illinois, only if the operator thereof did not break bulk of the cargo laden in such inbound or outbound trailer or semitrailer. Adding or unloading intrastate cargo on such inbound or outbound trailer or semitrailer shall be deemed as breaking bulk.

(e) Such agreements or arrangements may also

provide for the determination of the proper State in which leased vehicles shall be registered based on the factors set out in subsection (c) above and for apportionment of registration of fleets of leased vehicles by the lessee or by the lessor who leases such vehicles to persons who are not fleet operators.

(f) Such agreements or arrangements may also

include reciprocal exemptions, benefits or privileges accruing under The Illinois Driver Licensing Law or The Driver License Compact.

(4) The Secretary of State is further authorized to

examine the laws and requirements of other jurisdictions, and, in the absence of a written agreement or arrangement, to issue a written declaration of the extent and nature of the exemptions, benefits and privileges accorded to vehicles of this State by such other jurisdictions, and the extent and nature of reciprocal exemptions, benefits and privileges thereby accorded by this State to the vehicles of such other jurisdictions. A declaration by the Secretary of State may include any, part or all reciprocal exemptions, benefits and privileges or provisions as may be included within an agreement or arrangement.

(5) All agreements, arrangements, declarations and

amendments thereto, shall be in writing and become effective when signed by the Secretary of State, and copies of all such documents shall be available to the public upon request.

(6) The Secretary of State is further authorized to

require the display by foreign registered trucks, truck-tractors and buses, entitled to reciprocal benefits, exemptions or privileges hereunder, a reciprocity permit for external display before any such reciprocal benefits, exemptions or privileges are granted. The Secretary of State shall provide suitable application forms for such permit and shall promulgate and publish reasonable rules and regulations for the administration and enforcement of the provisions of this Code including a provision for revocation of such permit as to any vehicle operated wilfully in violation of the terms of any reciprocal agreement, arrangement or declaration or in violation of the Illinois Motor Carrier of Property Law, as amended.

(7) (a) Upon the suspension, revocation or denial of

one or more of all reciprocal benefits, privileges and exemptions existing pursuant to the terms and provisions of this Code or by virtue of a reciprocal agreement or arrangement or declaration thereunder; or, upon the suspension, revocation or denial of a reciprocity permit; or, upon any action or inaction of the Secretary in the administration and enforcement of the provisions of this Code, any person, resident or nonresident, so aggrieved, may serve upon the Secretary, a petition in writing and under oath, setting forth the grievance of the petitioner, the grounds and basis for the relief sought, and all necessary facts and particulars, and request an administrative hearing thereon. Within 20 days, the Secretary shall set a hearing date as early as practical. The Secretary may, in his discretion, supply forms for such a petition. The Secretary may require the payment of a fee of not more than $50 for the filing of any petition, motion, or request for hearing conducted pursuant to this Section. These fees must be deposited into the Secretary of State DUI Administration Fund, a special fund that is hereby created in the State treasury, and, subject to appropriation and as directed by the Secretary of State, shall be used to fund the operation of the hearings department of the Office of the Secretary of State and for no other purpose. The Secretary shall establish by rule the amount and the procedures, terms, and conditions relating to these fees.

(b) The Secretary may likewise, in his discretion

and upon his own petition, order a hearing, when in his best judgment, any person is not entitled to the reciprocal benefits, privileges and exemptions existing pursuant to the terms and provisions of this Code or under a reciprocal agreement or arrangement or declaration thereunder or that a vehicle owned or operated by such person is improperly registered or licensed, or that an Illinois resident has improperly registered or licensed a vehicle in another jurisdiction for the purposes of violating or avoiding the registration laws of this State.

(c) The Secretary shall notify a petitioner or

any other person involved of such a hearing, by giving at least 10 days notice, in writing, by U.S. Mail, Registered or Certified, or by personal service, at the last known address of such petitioner or person, specifying the time and place of such hearing. Such hearing shall be held before the Secretary, or any person as he may designate, and unless the parties mutually agree to some other county in Illinois, the hearing shall be held in the County of Sangamon or the County of Cook. Appropriate records of the hearing shall be kept, and the Secretary shall issue or cause to be issued, his decision on the case, within 30 days after the close of such hearing or within 30 days after receipt of the transcript thereof, and a copy shall likewise be served or mailed to the petitioner or person involved.

(d) The actions or inactions or determinations,

or findings and decisions upon an administrative hearing, of the Secretary, shall be subject to judicial review in the Circuit Court of the County of Sangamon or the County of Cook, and the provisions of the Administrative Review Law, and all amendments and modifications thereof and rules adopted pursuant thereto, apply to and govern all such reviewable matters.

Any reciprocal agreements or arrangements entered

into by the Secretary of State or any declarations issued by the Secretary of State pursuant to any law in effect prior to the effective date of this Code are not hereby abrogated, and such shall continue in force and effect until amended pursuant to the provisions of this Code or expire pursuant to the terms or provisions thereof.

(Source: P.A. 92-418, eff. 8-17-01; 92-651, eff. 7-11-02.)

(625 ILCS 5/3-402.1) (from Ch. 95 1/2, par. 3-402.1)
Sec. 3-402.1. Proportional Registration. Any owner or rental owner engaged in operating a fleet of apportionable vehicles in this state and one or more other states may, in lieu of registration of such vehicles under the general provisions of sections 3-402, 3-815, 3-815.1, and 3-819, register and license such fleet for operations in this state by filing an application statement, signed under penalties of perjury, with the Secretary of State which shall be in such form and contain such information as the Secretary of State shall require, declaring the total mileage operated in all states by such fleet, the total mileage operated in this state by such fleet during the preceding year, and describing and identifying each apportionable vehicle to be operated in this state during the ensuing year. If mileage data is not available for the preceding year, the Secretary of State may accept the latest 12-month period available. "Preceding year" means the period of 12 consecutive months immediately prior to July 1st of the year immediately preceding the registration or license year for which proportional registration is sought.
Such owner shall determine the proportion of in-state miles to total fleet miles. Such percentage figure shall be such owner's apportionment factor. In determining the total fee payment, such owner shall first compute the license fee or fees for each vehicle within the fleet which would otherwise be required, and then multiply the said amount by the Illinois apportionment factor adding the fees for each vehicle to arrive at a total amount for the fleet. Apportionable trailers and semitrailers will be registered in accordance with the provisions of Section 3-813 of this Code.
Upon receipt of the appropriate fees from such owner as computed under the provisions of this section, the Secretary of State shall, when this state is the base jurisdiction, issue to such owner number plates or other distinctive tags or such evidence of registration as the Secretary of State shall deem appropriate to identify each vehicle in the fleet as a part of a proportionally registered interstate fleet.
Vehicles registered under the provision of this section shall be considered fully licensed and properly registered in Illinois for any type of movement or operation. The proportional registration and licensing provisions of this section shall apply to vehicles added to fleets and operated in this state during the registration year, applying the same apportionment factor to such fees as would be payable for the remainder of the registration year.
Apportionment factors for apportionable vehicles not operated in this state during the preceding year shall be determined by the Secretary of State on the basis of a full statement of the proposed methods of operation and in conformity with an estimated mileage chart as calculated by the Secretary of State. An established fleet adding states at the time of renewal shall estimate mileage for the added states in conformity with a mileage chart developed by the Secretary of State.
(Source: P.A. 93-23, eff. 6-20-03.)

(625 ILCS 5/3-402.2) (from Ch. 95 1/2, par. 3-402.2)
Sec. 3-402.2. Audits. In addition to audit authority set forth in Section 2-124 of this Act, the Secretary of State, when this state is the base jurisdiction, may audit such owners displaying a base plate of this state as to authenticity of mileage figures and registrations and at such time and frequency as determined by the Secretary of State. Audits may be made by officials of other jurisdictions which are members of an International Registration Plan (IRP) of which this state is also a member.
Upon completion of any such audit, the Secretary of State shall notify all jurisdictions in which such owner was proportionally registered on the accuracy of the records of such owner. Should such owner have underpaid or overpaid any jurisdiction in which his vehicles were proportionally registered, such information shall be furnished to the jurisdiction for processing in accordance with the procedures as set forth under the International Registration Plan.
(Source: P.A. 92-69, eff. 7-12-01.)

(625 ILCS 5/3-402.3) (from Ch. 95 1/2, par. 3-402.3)
Sec. 3-402.3. Relation to Other State Laws. The provisions of Section 3-402.1 shall constitute complete authority for the registration of vehicles upon a proportional registration basis without reference to or application of any other statutes of this state.
(Source: P.A. 79-1041.)

(625 ILCS 5/3-402.4) (from Ch. 95 1/2, par. 3-402.4)
Sec. 3-402.4. Administrative Agreements and Rules. The Secretary of State may enter into agreements, compacts, or arrangements with other jurisdictions or agents for such jurisdictions, such as the American Association of Motor Vehicle Administrators, on behalf of this state for allocation or proportional registration of apportionable vehicles in a manner provided in Section 3-402.1 for the purpose of facilitating the administration thereof, and also for the purpose of conforming procedures for proportional registration, pursuant to Sections 3-402.1 and 3-402.2, with those agreed to by two or more additional jurisdictions, including but not limited to, acceptance of base jurisdiction responsibilities for apportional registration and licensing of fleet vehicles in other jurisdiction. In addition, the Secretary of State may adopt and promulgate such rules and regulations as he shall deem necessary to effectuate and administer the provisions of Sections 3-402.1 and 3-402.2. Any reciprocal arrangements or agreements in effect with jurisdictions that cannot grant proportional registration shall remain in force until specifically cancelled by either jurisdiction or until such time that jurisdiction becomes a member of an International Registration Plan (IRP) of which this state is also a member.
(Source: P.A. 87-206.)

(625 ILCS 5/3-403) (from Ch. 95 1/2, par. 3-403)
Sec. 3-403. Trip and Short-term permits.
(a) The Secretary of State may issue a short-term permit to operate a nonregistered first or second division vehicle within the State of Illinois for a period of not more than 7 days. Any second division vehicle operating on such permit may operate only on empty weight. The fee for the short-term permit shall be $6 for permits purchased on or before June 30, 2003 and $10 for permits purchased on or after July 1, 2003. For short-term permits purchased on or after July 1, 2003, $4 of the fee collected for the purchase of each permit shall be deposited into the General Revenue Fund.
This permit may also be issued to operate an unladen registered vehicle which is suspended under the Vehicle Emissions Inspection Law and allow it to be driven on the roads and highways of the State in order to be repaired or when travelling to and from an emissions inspection station.
(b) The Secretary of State may, subject to reciprocal agreements, arrangements or declarations made or entered into pursuant to Section 3-402, 3-402.4 or by rule, provide for and issue registration permits for the use of Illinois highways by vehicles of the second division on an occasional basis or for a specific and special short-term use, in compliance with rules and regulations promulgated by the Secretary of State, and upon payment of the prescribed fee as follows:
One-trip permits. A registration permit for one trip, or one round-trip into and out of Illinois, for a period not to exceed 72 consecutive hours or 3 calendar days may be provided, for a fee as prescribed in Section 3-811.
One-Month permits. A registration permit for 30 days may be provided for a fee of $13 for registration plus 1/10 of the flat weight tax. The minimum fee for such permit shall be $31.
In-transit permits. A registration permit for one trip may be provided for vehicles in transit by the driveaway or towaway method and operated by a transporter in compliance with the Illinois Motor Carrier of Property Law, for a fee as prescribed in Section 3-811.
Illinois Temporary Apportionment Authorization Permits. An apportionment authorization permit for forty-five days for the immediate operation of a vehicle upon application for and prior to receiving apportioned credentials or interstate credentials from the State of Illinois. The fee for such permit shall be $3.
Illinois Temporary Prorate Authorization Permit. A prorate authorization permit for forty-five days for the immediate operation of a vehicle upon application for and prior to receiving prorate credentials or interstate credentials from the State of Illinois. The fee for such permit shall be $3.
(c) The Secretary of State shall promulgate by such rule or regulation, schedules of fees and taxes for such permits and in computing the amount or amounts due, may round off such amount to the nearest full dollar amount.
(d) The Secretary of State shall further prescribe the form of application and permit and may require such information and data as necessary and proper, including confirming the status or identity of the applicant and the vehicle in question.
(e) Rules or regulations promulgated by the Secretary of State under this Section shall provide for reasonable and proper limitations and restrictions governing the application for and issuance and use of permits, and shall provide for the number of permits per vehicle or per applicant, so as to preclude evasion of annual registration requirements as may be required by this Act.
(f) Any permit under this Section is subject to suspension or revocation under this Act, and in addition, any such permit is subject to suspension or revocation should the Secretary of State determine that the vehicle identified in any permit should be properly registered in Illinois. In the event any such permit is suspended or revoked, the permit is then null and void, may not be re-instated, nor is a refund therefor available. The vehicle identified in such permit may not thereafter be operated in Illinois without being properly registered as provided in this Chapter.
(Source: P.A. 92-680, eff. 7-16-02; 93-32, eff. 7-1-03.)

(625 ILCS 5/3-404) (from Ch. 95 1/2, par. 3-404)
Sec. 3-404. Vehicles of second division carrying persons or property - Required documents. The Secretary of State shall require an appropriate document, including but not limited to a bill of lading, trip manifest or dispatch record, to be carried, on all vehicles of the second division, carrying persons or property setting forth therein:
(a) the point of origin and destination of the vehicle and its cargo or the persons being carried;
(b) whether the movement is for-hire or not-for-hire; and
(c) whether the movement is intrastate or interstate as defined by this Act.
The Secretary of State shall promulgate and publish reasonable rules and regulations for the administration and enforcement of this requirement. Vehicles bearing valid current Illinois registration plate or plates and registration stickers where applicable shall be exempted from such requirement by the Secretary of State whether the movement is "intrastate" or "interstate" as defined in this Act.
(Source: P.A. 80-230.)

(625 ILCS 5/3-405) (from Ch. 95 1/2, par. 3-405)
Sec. 3-405. Application for registration.
(a) Every owner of a vehicle subject to registration under this Code shall make application to the Secretary of State for the registration of such vehicle upon the appropriate form or forms furnished by the Secretary. Every such application shall bear the signature of the owner written with pen and ink and contain:
1. The name, domicile address, as defined in Section

1-115.5 of this Code, (except as otherwise provided in this paragraph 1), mail address of the owner or business address of the owner if a firm, association, or corporation, and, if available, email address of the owner. If the mailing address is a post office box number, the address listed on the driver license record may be used to verify residence. A police officer, a deputy sheriff, an elected sheriff, a law enforcement officer for the Department of State Police, a fire investigator, a state's attorney, an assistant state's attorney, a state's attorney special investigator, or a judicial officer may elect to furnish the address of the headquarters of the governmental entity, police district, or business address where he or she works instead of his or her domicile address, in which case that address shall be deemed to be his or her domicile address for all purposes under this Chapter 3. The spouse and children of a person who may elect under this paragraph 1 to furnish the address of the headquarters of the government entity, police district, or business address where the person works instead of the person's domicile address may, if they reside with that person, also elect to furnish the address of the headquarters of the government entity, police district, or business address where the person works as their domicile address, in which case that address shall be deemed to be their domicile address for all purposes under this Chapter 3. In this paragraph 1: (A) "police officer" has the meaning ascribed to "policeman" in Section 10-3-1 of the Illinois Municipal Code; (B) "deputy sheriff" means a deputy sheriff appointed under Section 3-6008 of the Counties Code; (C) "elected sheriff" means a sheriff commissioned pursuant to Section 3-6001 of the Counties Code; (D) "fire investigator" means a person classified as a peace officer under the Peace Officer Fire Investigation Act; (E) "state's attorney", "assistant state's attorney", and "state's attorney special investigator" mean a state's attorney, assistant state's attorney, and state's attorney special investigator commissioned or appointed under Division 3-9 of the Counties Code; and (F) "judicial officer" has the meaning ascribed to it in Section 1-10 of the Judicial Privacy Act.

2. A description of the vehicle, including such

information as is required in an application for a certificate of title, determined under such standard rating as may be prescribed by the Secretary.

3. (Blank).
4. Such further information as may reasonably be

required by the Secretary to enable him to determine whether the vehicle is lawfully entitled to registration and the owner entitled to a certificate of title.

5. An affirmation by the applicant that all

information set forth is true and correct. If the application is for the registration of a motor vehicle, the applicant also shall affirm that the motor vehicle is insured as required by this Code, that such insurance will be maintained throughout the period for which the motor vehicle shall be registered, and that neither the owner, nor any person operating the motor vehicle with the owner's permission, shall operate the motor vehicle unless the required insurance is in effect. If the person signing the affirmation is not the sole owner of the vehicle, such person shall be deemed to have affirmed on behalf of all the owners of the vehicle. If the person signing the affirmation is not an owner of the vehicle, such person shall be deemed to have affirmed on behalf of the owner or owners of the vehicle. The lack of signature on the application shall not in any manner exempt the owner or owners from any provisions, requirements or penalties of this Code.

(b) When such application refers to a new vehicle purchased from a dealer the application shall be accompanied by a Manufacturer's Statement of Origin from the dealer, and a statement showing any lien retained by the dealer.
(Source: P.A. 100-145, eff. 1-1-18.)

(625 ILCS 5/3-405.1) (from Ch. 95 1/2, par. 3-405.1)
Sec. 3-405.1. Application for vanity and personalized license plates.
(a) Vanity license plates mean any license plates, assigned to a passenger motor vehicle of the first division, to a motor vehicle of the second division registered at not more than 8,000 pounds, to a trailer weighing 8,000 pounds or less paying the flat weight tax, or to a recreational vehicle, which display a registration number containing 1 to 7 letters and no numbers or 1, 2, or 3 numbers and no letters as requested by the owner of the vehicle and license plates issued to retired members of Congress under Section 3-610.1 or to retired members of the General Assembly as provided in Section 3-606.1. Personalized license plates mean any license plates, assigned to a passenger motor vehicle of the first division, to a motor vehicle of the second division registered at not more than 8,000 pounds, to a trailer weighing 8,000 pounds or less paying the flat weight tax, or to a recreational vehicle, which display a registration number containing one of the following combinations of letters and numbers, as requested by the owner of the vehicle:

Standard Passenger Plates
First Division Vehicles

1 letter plus 0-99
2 letters plus 0-99
3 letters plus 0-99
4 letters plus 0-99
5 letters plus 0-99
6 letters plus 0-9


Second Division Vehicles
8,000 pounds or less, Trailers
8,000 pounds or less paying the flat
weight tax, and Recreation Vehicles

0-999 plus 1 letter
0-999 plus 2 letters
0-999 plus 3 letters
0-99 plus 4 letters
0-9 plus 5 letters
(b) For any registration period commencing after December 31, 2003, any person who is the registered owner of a passenger motor vehicle of the first division, of a motor vehicle of the second division registered at not more than 8,000 pounds, of a trailer weighing 8,000 pounds or less paying the flat weight tax, or of a recreational vehicle registered with the Secretary of State or who makes application for an original registration of such a motor vehicle or renewal registration of such a motor vehicle may, upon payment of a fee prescribed in Section 3-806.1 or Section 3-806.5, apply to the Secretary of State for vanity or personalized license plates.
(c) Except as otherwise provided in this Chapter 3, vanity and personalized license plates as issued under this Section shall be the same color and design as other passenger vehicle license plates and shall not in any manner conflict with any other existing passenger, commercial, trailer, motorcycle, or special license plate series. However, special registration plates issued under Sections 3-611 and 3-616 for vehicles operated by or for persons with disabilities may also be vanity or personalized license plates.
(d) Vanity and personalized license plates shall be issued only to the registered owner of the vehicle on which they are to be displayed, except as provided in Sections 3-611 and 3-616 for special registration plates for vehicles operated by or for persons with disabilities.
(e) An applicant for the issuance of vanity or personalized license plates or subsequent renewal thereof shall file an application in such form and manner and by such date as the Secretary of State may, in his discretion, require.
No vanity nor personalized license plates shall be approved, manufactured, or distributed that contain any characters, symbols other than the international accessibility symbol for vehicles operated by or for persons with disabilities, foreign words, or letters of punctuation.
(f) Vanity and personalized license plates as issued pursuant to this Act may be subject to the Staggered Registration System as prescribed by the Secretary of State.
(Source: P.A. 95-287, eff. 1-1-08.)

(625 ILCS 5/3-405.2) (from Ch. 95 1/2, par. 3-405.2)
Sec. 3-405.2. Improper plates. The Secretary of State shall refuse to issue any license plates bearing a combination of letters or numbers, or both, which creates a potential duplication or, in the opinion of the Secretary, (1) would substantially interfere with plate identification for law enforcement purposes, (2) is misleading, or (3) creates a connotation that is offensive to good taste and decency.
The Secretary may revoke any such plates issued previously. Any person who has his or her plates revoked under this Section may acquire at no charge new plates and any required stickers of the same category and for the same period of registration.
(Source: P.A. 83-449.)

(625 ILCS 5/3-405.3)
Sec. 3-405.3. Application for fleet vehicles.
(a) An owner engaged in operating a fleet of motor vehicles of the first division in this State or a fleet of second division vehicles operated intrastate may register and license the fleet for operations in this State by filing an application statement with the Secretary of State, signed under penalties of perjury, which shall be in the form and contain the information required by the Secretary of State. First division vehicles registered under this Section must be registered in accordance with the fees prescribed in Section 3-806 of this Code. Second division vehicles registered under this Section must be registered in accordance with the fees prescribed in Section 3-815 of this Code.
(b) Participation in the fleet registration plan may be accomplished only by entering into a contractual agreement with the Secretary. The applicant must have electronic data interchange capabilities. The Secretary shall in his or her discretion determine other qualifications for fleet owners to register under this paragraph. In making the determination, the Secretary shall consider the size of the fleet and the past history of the registrant.
(Source: P.A. 92-629, eff. 7-1-03.)

(625 ILCS 5/3-405.4)
Sec. 3-405.4. Audits. In addition to audit authority set forth in Section 2-124 of this Code, the Secretary of State may audit the registration plates and the inventory of credentials of any fleet owner participating in the fleet registration plan.
(Source: P.A. 92-629, eff. 7-1-03.)

(625 ILCS 5/3-406) (from Ch. 95 1/2, par. 3-406)
Sec. 3-406. Application for specially constructed, reconstructed, custom, street rod, foreign vehicles, or glider kits.
(a) In the event the vehicle to be registered is a specially constructed, reconstructed or foreign vehicle, such fact shall be stated in the application and with reference to every foreign vehicle which has been registered heretofore outside of this State the owner shall surrender to the Secretary of State all registration plates, registration cards or other evidence of such foreign registration as may be in his possession or under his control except as provided in subdivision (b) hereof.
(b) Where in the course of interstate operation of a vehicle registered in another State, it is desirable to retain registration of said vehicle in such other State, such applicant need not surrender but shall submit for inspection said evidences of such foreign registration and the Secretary of State upon a proper showing shall register said vehicle in this State but shall not issue a certificate of title for such vehicle.
(c) In the event the applicant seeks to have the vehicle registered as a custom vehicle or street rod, that fact must be stated in the application. Prior to registration, custom vehicles or street rods must be inspected by the Secretary of State Department of Police. Upon successful completion of the inspection, the vehicle may be registered in the following manner. The make of the vehicle shall be listed as the make of the actual vehicle or the make it is designed to resemble (e.g., Ford or Chevrolet); the model of the vehicle shall be listed as custom vehicle or street rod; and the year of the vehicle shall be listed as the year the actual vehicle was manufactured or the year it is designed to resemble.
(d) In the event the applicant seeks to have the vehicle registered as a glider kit, that fact must be stated in the application. Each glider kit sought to be registered shall be inspected by the Secretary of State Department of Police who shall verify the chassis, cab, front axle, and other essential parts as acceptable. Upon successful completion of the inspection, the vehicle may be registered in the following manner: (1) the make of the vehicle shall be listed as the make of the chassis of the actual manufacturer; (2) the model of the vehicle shall be listed as glider kit; and (3) the year of the vehicle shall be listed as the year presented on the manufacturer's certificate of origin for the chassis, unless no year is presented, then it shall be listed as the year the application is received.
(Source: P.A. 99-748, eff. 8-5-16.)

(625 ILCS 5/3-407) (from Ch. 95 1/2, par. 3-407)
Sec. 3-407. Temporary permit or registration pending registration.
(a) Temporary Permit. The Secretary of State in his discretion may grant a temporary permit or placard to operate a vehicle for which application for registration and certificate of title has been made where such application is accompanied by the proper fee, pending action upon said application by the Secretary of State. In lieu of payment of the proper fee, the Secretary of State may accept a bond therefor or a certificate of deposit, in the proper amount, and in the same form and subject to the same requirements as the payment of such fees or taxes on an installment basis, except that the fees or taxes due shall be payable and paid to the Secretary of State. The design, color and format of the temporary permit or placard shall be wholly within the discretion of the Secretary of State.
(b) Temporary Registration. The Secretary of State in his discretion may issue registration plates to an owner for which application and certificate of title has been made where such application is accompanied by the proper fee and tax, pending completion of the said application by the applicant and the Secretary, subject however to rules and regulations promulgated by the Secretary.
(c) Revocation. A temporary permit or registration is subject to revocation to the same extent as any other registration.
(Source: P.A. 88-298.)

(625 ILCS 5/3-408) (from Ch. 95 1/2, par. 3-408)
Sec. 3-408. Grounds for refusing registration or certificate of title. The Secretary of State shall refuse registration or any transfer of registration upon any of the following grounds:
1. That the application contains any false or

fraudulent statement or that the applicant has failed to furnish required information or reasonable additional information requested by the Secretary of State or that the applicant is not entitled to the issuance of a certificate of title or registration of the vehicle under Chapter 3;

2. That the Secretary of State has reasonable ground

to believe that the vehicle is a stolen or embezzled vehicle or that the granting of registration would constitute a fraud against the rightful owner or other person having valid lien upon such vehicle;

3. That the registration of the vehicle stands

suspended or revoked for any reason as provided in the motor-vehicle laws of this State;

4. That the required fee has not been paid;
5. (a) In the case of medical transport vehicles and

vehicles designed to carry 15 or fewer passengers operated by a contract carrier transporting employees in the course of their employment on a highway of this State, that the application does not contain a copy of a completed Vehicle Inspection Report issued by the Department of Transportation which certifies that the vehicle has been determined to be in safe mechanical condition by a safety test administered within the preceding 6 months; and (b) in the case of medical transport vehicles, other than vehicles owned or operated by a unit of local government, proof of financial responsibility; or

6. That the applicant is 90 days or more delinquent

in court ordered child support payments or has been adjudicated in arrears in an amount equal to 90 days' obligation or more and has been found in contempt of court for failure to pay the support, subject to the requirements and procedures of Article VII of Chapter 7 of the Illinois Vehicle Code.

(Source: P.A. 92-108, eff. 1-1-02.)

(625 ILCS 5/3-409) (from Ch. 95 1/2, par. 3-409)
Sec. 3-409. Registration indexes.
The Secretary of State shall file each application received and when satisfied as to the genuineness and regularity thereof, and that the applicant is entitled to register such vehicle and to the issuance of a certificate of title, shall register the vehicle therein described and keep a suitable record thereof as follows:
1. Under a distinctive registration number assigned to the vehicle;
2. Under the identifying number of the vehicle;
3. Alphabetically, under the name of the owner;
4. In the discretion of the Secretary of State, in any other manner it may deem desirable.
(Source: P.A. 76-1586.)

(625 ILCS 5/3-410) (from Ch. 95 1/2, par. 3-410)
Sec. 3-410. Secretary of State to issue registration card.
(a) The Secretary of State upon registering a vehicle shall issue a registration card.
(b) The registration card shall be delivered to the owner and shall contain upon the face thereof the date issued, the name and address of the owner, the registration number assigned to the vehicle and as to vehicles of the second division, whether the vehicle is for-hire or not-for-hire and such description of the vehicle as determined by the Secretary of State.
(Source: P.A. 76-1586.)

(625 ILCS 5/3-411) (from Ch. 95 1/2, par. 3-411)
Sec. 3-411. Registration card to be carried and exhibited on demand.
(a) Every registration card for a vehicle of the second division weighing more than 8,000 pounds or any vehicle of the second division weighing 8,000 pounds or less towing a trailer, except pole trailer or semitrailer shall at all times be carried in the vehicle to which it refers or shall be carried by the person driving or in control of such vehicle who shall display the same upon demand of a police officer or any officer or employee of the Secretary of State.
(b) The provisions of this Section requiring that a registration card be carried in the vehicle to which it refers or by the person driving the same shall not apply when such card is used for the purpose of making application for renewal of registration or upon a transfer of registration of said vehicle.
(c) Every owner or operator of a vehicle of the second division subject to a reciprocity agreement under subsection (b) of Section 3-402 of this Chapter shall at all times carry in the vehicle a copy of the reciprocity permit and shall display the same upon demand of a police officer or any officer or employee of the Secretary of State.
(Source: P.A. 89-245, eff. 1-1-96; 89-687, eff. 6-1-97.)

(625 ILCS 5/3-412) (from Ch. 95 1/2, par. 3-412)
Sec. 3-412. Registration plates and registration stickers to be furnished by the Secretary of State.
(a) The Secretary of State upon registering a vehicle subject to annual registration for the first time shall issue or shall cause to be issued to the owner one registration plate for a motorcycle, trailer, semitrailer, moped, autocycle, or truck-tractor, 2 registration plates for other motor vehicles and, where applicable, current registration stickers for motor vehicles of the first division. The provisions of this Section may be made applicable to such vehicles of the second division, as the Secretary of State may, from time to time, in his discretion designate. On subsequent annual registrations during the term of the registration plate as provided in Section 3-414.1, the Secretary shall issue or cause to be issued registration stickers as evidence of current registration. However, the issuance of annual registration stickers to vehicles registered under the provisions of Sections 3-402.1 and 3-405.3 of this Code may not be required if the Secretary deems the issuance unnecessary.
(b) Every registration plate shall have displayed upon it the registration number assigned to the vehicle for which it is issued, the name of this State, which may be abbreviated, the year number for which it was issued, which may be abbreviated, the phrase "Land of Lincoln" (except as otherwise provided in this Code), and such other letters or numbers as the Secretary may prescribe. However, for apportionment plates issued to vehicles registered under Section 3-402.1 and fleet plates issued to vehicles registered under Section 3-405.3, the phrase "Land of Lincoln" may be omitted to allow for the word "apportioned", the word "fleet", or other similar language to be displayed. Registration plates issued to a vehicle registered as a fleet vehicle may display a designation determined by the Secretary.
The Secretary may in his discretion prescribe that letters be used as prefixes only on registration plates issued to vehicles of the first division which are registered under this Code and only as suffixes on registration plates issued to other vehicles. Every registration sticker issued as evidence of current registration shall designate the year number for which it is issued and such other letters or numbers as the Secretary may prescribe and shall be of a contrasting color with the registration plates and registration stickers of the previous year.
(c) Each registration plate and the required letters and numerals thereon, except the year number for which issued, shall be of sufficient size to be plainly readable from a distance of 100 feet during daylight, and shall be coated with reflectorizing material. The dimensions of the plate issued to vehicles of the first division shall be 6 by 12 inches.
(d) The Secretary of State shall issue for every passenger motor vehicle rented without a driver the same type of registration plates as the type of plates issued for a private passenger vehicle.
(e) The Secretary of State shall issue for every passenger car used as a taxicab or livery, distinctive registration plates.
(f) The Secretary of State shall issue for every motorcycle distinctive registration plates distinguishing between motorcycles having 150 or more cubic centimeters piston displacement, or having less than 150 cubic centimeter piston displacement.
(g) Registration plates issued to vehicles for-hire may display a designation as determined by the Secretary that such vehicles are for-hire.
(h) (Blank).
(i) The Secretary of State shall issue for every public and private ambulance registration plates identifying the vehicle as an ambulance. The Secretary shall forward to the Department of Healthcare and Family Services registration information for the purpose of verification of claims filed with the Department by ambulance owners for payment for services to public assistance recipients.
(j) The Secretary of State shall issue for every public and private medical carrier or rescue vehicle livery registration plates displaying numbers within ranges of numbers reserved respectively for medical carriers and rescue vehicles. The Secretary shall forward to the Department of Healthcare and Family Services registration information for the purpose of verification of claims filed with the Department by owners of medical carriers or rescue vehicles for payment for services to public assistance recipients.
(k) The Secretary of State shall issue distinctive license plates or distinctive license plate stickers for every vehicle exempted from subsections (a) and (a-5) of Section 12-503 by subsection (g) of that Section, and by subsection (g-5) of that Section before its deletion by this amendatory Act of the 95th General Assembly. The Secretary shall issue these plates or stickers immediately upon receiving the physician's certification required under subsection (g) of Section 12-503. New plates or stickers shall also be issued when the certification is renewed as provided in that subsection.
(l) The Secretary of State shall issue distinctive registration plates for low-speed vehicles.
(m) The Secretary of State shall issue distinctive registration plates for autocycles. The dimensions of the plate issued to autocycles shall be 4 by 7 inches.
(Source: P.A. 98-777, eff. 1-1-15.)

(625 ILCS 5/3-413) (from Ch. 95 1/2, par. 3-413)
Sec. 3-413. Display of registration plates, registration stickers, and drive-away permits; registration plate covers.
(a) Registration plates issued for a motor vehicle other than a motorcycle, autocycle, trailer, semitrailer, truck-tractor, apportioned bus, or apportioned truck shall be attached thereto, one in the front and one in the rear. The registration plate issued for a motorcycle, autocycle, trailer or semitrailer required to be registered hereunder and any apportionment plate issued to a bus under the provisions of this Code shall be attached to the rear thereof. The registration plate issued for a truck-tractor or an apportioned truck required to be registered hereunder shall be attached to the front thereof.
(b) Except for vehicles with rear loaded motorized forklifts, every registration plate shall at all times be securely fastened in a horizontal position to the vehicle for which it is issued so as to prevent the plate from swinging and at a height of not less than 5 inches from the ground, measuring from the bottom of such plate, in a place and position to be clearly visible and shall be maintained in a condition to be clearly legible, free from any materials that would obstruct the visibility of the plate. A registration plate on a motorcycle may be mounted vertically as long as it is otherwise clearly visible. Registration stickers issued as evidence of renewed annual registration shall be attached to registration plates as required by the Secretary of State, and be clearly visible at all times. For those vehicles with rear loaded motorized forklifts, if the rear plate is securely fastened in a horizontal position as prescribed, the plate and registration sticker shall not be required to be clearly visible at all times as a result of the rear mounted motorized forklift obstructing the view.
(c) Every drive-away permit issued pursuant to this Code shall be firmly attached to the motor vehicle in the manner prescribed by the Secretary of State. If a drive-away permit is affixed to a motor vehicle in any other manner the permit shall be void and of no effect.
(d) The Illinois prorate decal issued to a foreign registered vehicle part of a fleet prorated or apportioned with Illinois, shall be displayed on a registration plate and displayed on the front of such vehicle in the same manner as an Illinois registration plate.
(e) The registration plate issued for a camper body mounted on a truck displaying registration plates shall be attached to the rear of the camper body.
(f) No person shall operate a vehicle, nor permit the operation of a vehicle, upon which is displayed an Illinois registration plate, plates or registration stickers, except as provided for in subsection (b) of Section 3-701 of this Code, after the termination of the registration period for which issued or after the expiration date set pursuant to Sections 3-414 and 3-414.1 of this Code.
(g) A person may not operate any motor vehicle that is equipped with registration plate covers. A violation of this subsection (g) or a similar provision of a local ordinance is an offense against laws and ordinances regulating the movement of traffic.
(h) A person may not sell or offer for sale a registration plate cover. A violation of this subsection (h) is a business offense.
(i) A person may not advertise for the purpose of promoting the sale of registration plate covers. A violation of this subsection (i) is a business offense.
(j) A person may not modify the original manufacturer's mounting location of the rear registration plate on any vehicle so as to conceal the registration or to knowingly cause it to be obstructed in an effort to hinder a peace officer from obtaining the registration for the enforcement of a violation of this Code, Section 27.1 of the Toll Highway Act concerning toll evasion, or any municipal ordinance. Modifications prohibited by this subsection (j) include but are not limited to the use of an electronic device. A violation of this subsection (j) is a Class A misdemeanor.
(Source: P.A. 98-777, eff. 1-1-15; 98-1103, eff. 1-1-15; 99-68, eff. 1-1-16; 99-78, eff. 7-20-15.)

(625 ILCS 5/3-414) (from Ch. 95 1/2, par. 3-414)
Sec. 3-414. Expiration of registration.
(a) Every vehicle registration under this Chapter and every registration card and registration plate or registration sticker issued hereunder to a vehicle shall be for the periods specified in this Chapter and shall expire at midnight on the day and date specified in this Section as follows:
1. When registered on a calendar year basis

commencing January 1, expiration shall be on the 31st day of December or at such other date as may be selected in the discretion of the Secretary of State; however, through December 31, 2004, registrations of apportionable vehicles, motorcycles, motor driven cycles and pedalcycles shall commence on the first day of April and shall expire March 31st of the following calendar year;

1.1. Beginning January 1, 2005, registrations of

motorcycles and motor driven cycles shall commence on January 1 and shall expire on December 31 or on another date that may be selected by the Secretary; registrations of apportionable vehicles and pedalcycles, however, shall commence on the first day of April and shall expire March 31 of the following calendar year;

2. When registered on a 2 calendar year basis

commencing January 1 of an even-numbered year, expiration shall be on the 31st day of December of the ensuing odd-numbered year, or at such other later date as may be selected in the discretion of the Secretary of State not beyond March 1 next;

3. When registered on a fiscal year basis commencing

July 1, expiration shall be on the 30th day of June or at such other later date as may be selected in the discretion of the Secretary of State not beyond September 1 next;

4. When registered on a 2 fiscal year basis

commencing July 1 of an even-numbered year, expiration shall be on the 30th day of June of the ensuing even-numbered year, or at such other later date as may be selected in the discretion of the Secretary of State not beyond September 1 next;

5. When registered on a 4 fiscal year basis

commencing July 1 of an even-numbered year, expiration shall be on the 30th day of June of the second ensuing even-numbered year, or at such other later date as may be selected in the discretion of the Secretary of State not beyond September 1 next.

(a-5) The Secretary may, in his or her discretion, require an owner of a motor vehicle of the first division or a motor vehicle of the second division weighing not more than 8,000 pounds to select the owner's birthday as the date of registration expiration under this Section. If the motor vehicle has more than one registered owner, the owners may select one registered owner's birthday as the date of registration expiration. The Secretary may adopt any rules necessary to implement this subsection.
(b) Vehicle registrations of vehicles of the first division shall be for a calendar year, 2 calendar year, 3 calendar year, or 5 calendar year basis as provided for in this Chapter.
Vehicle registrations of vehicles under Sections 3-807, 3-808 and 3-809 shall be on an indefinite term basis or a 2 calendar year basis as provided for in this Chapter.
Vehicle registrations for vehicles of the second division shall be for a fiscal year, 2 fiscal year or calendar year basis as provided for in this Chapter.
Motor vehicles registered under the provisions of Section 3-402.1 shall be issued multi-year registration plates with a new registration card issued annually upon payment of the appropriate fees. Motor vehicles registered under the provisions of Section 3-405.3 shall be issued multi-year registration plates with a new multi-year registration card issued pursuant to subsections (j), (k), and (l) of this Section upon payment of the appropriate fees. Apportionable trailers and apportionable semitrailers registered under the provisions of Section 3-402.1 shall be issued multi-year registration plates and cards that will be subject to revocation for failure to pay annual fees required by Section 3-814.1. The Secretary shall determine when these vehicles shall be issued new registration plates.
(c) Every vehicle registration specified in Section 3-810 and every registration card and registration plate or registration sticker issued thereunder shall expire on the 31st day of December of each year or at such other date as may be selected in the discretion of the Secretary of State.
(d) Every vehicle registration for a vehicle of the second division weighing over 8,000 pounds, except as provided in paragraph (g) of this Section, and every registration card and registration plate or registration sticker, where applicable, issued hereunder to such vehicles shall be issued for a fiscal year commencing on July 1st of each registration year. However, the Secretary of State may, pursuant to an agreement or arrangement or declaration providing for apportionment of a fleet of vehicles with other jurisdictions, provide for registration of such vehicles under apportionment or for all of the vehicles registered in Illinois by an applicant who registers some of his vehicles under apportionment on a calendar year basis instead, and the fees or taxes to be paid on a calendar year basis shall be identical to those specified in this Act for a fiscal year registration. Provision for installment payment may also be made.
(e) Semitrailer registrations under apportionment may be on a calendar year under a reciprocal agreement or arrangement and all other semitrailer registrations shall be on fiscal year or 2 fiscal year or 4 fiscal year basis as provided for in this Chapter.
(f) The Secretary of State may convert annual registration plates or 2-year registration plates, whether registered on a calendar year or fiscal year basis, to multi-year plates. The determination of which plate categories and when to convert to multi-year plates is solely within the discretion of the Secretary of State.
(g) After January 1, 1975, each registration, registration card and registration plate or registration sticker, where applicable, issued for a recreational vehicle or recreational or camping trailer, except a house trailer, used exclusively by the owner for recreational purposes, and not used commercially nor as a truck or bus, nor for hire, shall be on a calendar year basis; except that the Secretary of State shall provide for registration and the issuance of registration cards and plates or registration stickers, where applicable, for one 6-month period in order to accomplish an orderly transition from a fiscal year to a calendar year basis. Fees and taxes due under this Act for a registration year shall be appropriately reduced for such 6-month transitional registration period.
(h) The Secretary of State may, in order to accomplish an orderly transition for vehicles registered under Section 3-402.1 of this Code from a calendar year registration to a March 31st expiration, require applicants to pay fees and taxes due under this Code on a 15 month registration basis. However, if in the discretion of the Secretary of State this creates an undue hardship on any applicant the Secretary may allow the applicant to pay 3 month fees and taxes at the time of registration and the additional 12 month fees and taxes to be payable no later than March 31, 1992.
(i) The Secretary of State may stagger registrations, or change the annual expiration date, as necessary for the convenience of the public and the efficiency of his Office. In order to appropriately and effectively accomplish any such staggering, the Secretary of State is authorized to prorate all required registration fees, rounded to the nearest dollar, but in no event for a period longer than 18 months, at a monthly rate for a 12 month registration fee.
(j) The Secretary of State may enter into an agreement with a rental owner, as defined in Section 3-400 of this Code, who registers a fleet of motor vehicles of the first division pursuant to Section 3-405.3 of this Code to provide for the registration of the rental owner's vehicles on a 2 or 3 calendar year basis and the issuance of multi-year registration plates with a new registration card issued up to every 3 years.
(k) The Secretary of State may provide multi-year registration cards for any registered fleet of motor vehicles of the first or second division that are registered pursuant to Section 3-405.3 of this Code. Each motor vehicle of the registered fleet must carry an unique multi-year registration card that displays the vehicle identification number of the registered motor vehicle. The Secretary of State shall promulgate rules in order to implement multi-year registrations.
(l) Beginning with the 2018 registration year, the Secretary of State may enter into an agreement with a rental owner, as defined in Section 3-400 of this Code, who registers a fleet of motor vehicles of the first division under Section 3-405.3 of this Code to provide for the registration of the rental owner's vehicle on a 5 calendar year basis. Motor vehicles registered on a 5 calendar year basis shall be issued a distinct registration plate that expires on a 5-year cycle. The Secretary may prorate the registration of these registration plates to the length of time remaining in the 5-year cycle. The Secretary may adopt any rules necessary to implement this subsection.
(Source: P.A. 99-80, eff. 1-1-16; 99-644, eff. 1-1-17; 100-201, eff. 8-18-17.)

(625 ILCS 5/3-414.1) (from Ch. 95 1/2, par. 3-414.1)
Sec. 3-414.1. Term of multi-year registration plates.
(a) Registration plates issued for motor vehicles shall be valid for an indefinite term of not less than one year. Registration plates issued as two-year or five-year plates may be issued as multi-year plates at the discretion of the Secretary of State. Current renewal registration stickers, when necessary, are to be attached as provided in Section 3-413. The Secretary may in his discretion prescribe a term greater than one year or may extend the term of current registration plates for an additional calendar year by appropriate public announcement made before August 1 of the current registration year.
(b) Registration plates issued to owners of vehicles subject to annual registration for the first time during the term of the plates shall be valid until the expiration of the term. Current annual registration stickers are to be attached as provided in Section 3-413.
(Source: P.A. 99-80, eff. 1-1-16.)

(625 ILCS 5/3-415) (from Ch. 95 1/2, par. 3-415)
Sec. 3-415. Application for and renewal of registration.
(a) Calendar year. Application for renewal of a vehicle registration shall be made by the owner, as to those vehicles required to be registered on a calendar registration year, not later than December 1 of each year, upon proper application and by payment of the registration fee and tax for such vehicle, as provided by law except that application for renewal of a vehicle registration, as to those vehicles required to be registered on a staggered calendar year basis, shall be made by the owner in the form and manner prescribed by the Secretary of State.
(b) Fiscal year. Application for renewal of a vehicle registration shall be made by the owner, as to those vehicles required to be registered on a fiscal registration year, not later than June 1 of each year, upon proper application and by payment of the registration fee and tax for such vehicle as provided by law, except that application for renewal of a vehicle registration, as to those vehicles required to be registered on a staggered fiscal year basis, shall be made by the owner in the form and manner prescribed by the Secretary of State.
(c) Two calendar years. Application for renewal of a vehicle registration shall be made by the owner, as to those vehicles required to be registered for 2 calendar years, not later than December 1 of the year preceding commencement of the 2-year registration period, except that application for renewal of a vehicle registration, as to those vehicles required to be registered for 2 years on a staggered registration basis, shall be made by the owner in the form and manner prescribed by the Secretary of State.
(d) Two fiscal years. Application for renewal of a vehicle registration shall be made by the owner, as to those vehicles required to be registered for 2 fiscal years, not later than June 1 immediately preceding commencement of the 2-year registration period, except that application for renewal of a vehicle registration, as to those vehicles required to be registered for 2 fiscal years on a staggered registration basis, shall be made by the owner in the form and manner prescribed by the Secretary of State.
(d-5) Three calendar years. Application for renewal of a vehicle registration shall be made by the owner, as to those vehicles required to be registered for 3 calendar years, not later than December 1 of the year preceding commencement of the 3-year registration period.
(d-10) Five calendar years. Application for renewal of a vehicle registration shall be made by the owner, as to those vehicles required to be registered for 5 calendar years, not later than December 1 of the year preceding commencement of the 5-year registration period.
(e) Time of application. The Secretary of State may receive applications for renewal of registration and grant the same and issue new registration cards and plates or registration stickers at any time prior to expiration of registration. No person shall display upon a vehicle, the new registration plates or registration stickers prior to the dates the Secretary of State in his discretion may select.
(f) Verification. The Secretary of State may further require, as to vehicles for-hire, that applications be accompanied by verification that fees due under the Illinois Motor Carrier of Property Law, as amended, have been paid.
(g) (Blank).
(h) Returning combat mission veterans. Beginning in registration year 2017, the application for renewal, and subsequent fees, of a vehicle registration for a member of the active-duty or reserve component of the United States Armed Forces returning from a combat mission shall not be required for that service member's next scheduled renewal. Proof of combat mission service shall come from the service member's hostile fire pay or imminent danger pay documentation received any time in the 12 months preceding the registration renewal. Nothing in this subsection is applicable to the additional fees incurred by specialty, personalized, or vanity license plates.
(Source: P.A. 98-539, eff. 1-1-14; 98-787, eff. 7-25-14; 99-32, eff. 7-10-15; 99-80, eff. 1-1-16; 99-642, eff. 7-28-16.)

(625 ILCS 5/3-416) (from Ch. 95 1/2, par. 3-416)
Sec. 3-416. Notice of change of address or name.
(a) Whenever any person after making application for or obtaining the registration of a vehicle shall move from the address named in the application or shown upon a registration card such person shall within 10 days thereafter notify the Secretary of State of his or her old and new address.
(a-5) A police officer, a deputy sheriff, an elected sheriff, a law enforcement officer for the Department of State Police, or a fire investigator who, in accordance with Section 3-405, has furnished the address of the office of the headquarters of the governmental entity or police district where he or she works instead of his or her domicile address shall, within 10 days after he or she is no longer employed by that governmental entity or police district as a police officer, a deputy sheriff, an elected sheriff, a law enforcement officer for the Department of State Police or a fire investigator, notify the Secretary of State of the old address and his or her new address. If, in accordance with Section 3-405, the spouse and children of a police officer, deputy sheriff, elected sheriff, law enforcement officer for the Department of State Police, or fire investigator have furnished the address of the office of the headquarters of the governmental entity or police district where the police officer, deputy sheriff, elected sheriff, law enforcement officer for the Department of State Police, or fire investigator works instead of their domicile address, the spouse and children shall notify the Secretary of State of their old address and new address within 10 days after the police officer, deputy sheriff, elected sheriff, law enforcement officer for the Department of State Police, or fire investigator is no longer employed by that governmental entity or police district as a police officer, deputy sheriff, elected sheriff, law enforcement officer for the Department of State Police, or fire investigator.
(b) Whenever the name of any person who has made application for or obtained the registration of a vehicle is thereafter changed by marriage or otherwise such person shall within 10 days notify the Secretary of State of such former and new name.
(c) In either event, any such person may obtain a corrected registration card or certificate of title upon application and payment of the statutory fee.
(Source: P.A. 94-239, eff. 1-1-06; 95-207, eff. 1-1-08.)

(625 ILCS 5/3-417) (from Ch. 95 1/2, par. 3-417)
Sec. 3-417. Lost or damaged or stolen cards, plates and registration stickers. (a) In the event any registration card, plate, registration sticker or other Illinois evidence of proper registration is lost, mutilated or becomes illegible, the owner or legal representative or successor in interest of the owner of the vehicle for which the same was issued as shown by the records of the Secretary of State shall immediately make application for and may obtain a duplicate under a new registration card, plate, registration sticker or other Illinois evidence of proper registration.
(b) In the event any registration card, plate, registration sticker or other Illinois evidence of proper registration is stolen from the owner, the owner or legal representative or successor in interest of the owner of the vehicle shall promptly notify the Secretary of State, and in order to comply with Section 3-413 of this Act the owner shall make application for and obtain a duplicate registration card, plate, registration sticker or other Illinois evidence of proper registration.
(c) The Secretary of State may, if advisable, issue a substitute or new registration number in lieu of issuing a duplicate.
(d) An applicant for a duplicate shall furnish information satisfactory to and prescribed by the Secretary of State, and he shall forward with the application, the fees prescribed by law.
(Source: P.A. 81-308.)

(625 ILCS 5/3-418) (from Ch. 95 1/2, par. 3-418)
Sec. 3-418. Registration under new identifying number.
When the Secretary of State issues a new identifying number, such motor vehicle shall be registered under such identifying number in lieu of the former identifying number.
(Source: P.A. 76-1586.)

(625 ILCS 5/3-419) (from Ch. 95 1/2, par. 3-419)
Sec. 3-419. Regulations governing change of motors.
The Secretary of State is authorized to adopt and enforce such registration rules and regulations as may be deemed necessary and compatible with the public interest with respect to the change or substitution of one engine in place of another in any motor vehicle.
Where a substitution or change changes the classification of a motor vehicle for registration purposes resulting in requiring the payment of a greater fee or tax, the owner shall be required to reclassify the registration and pay the higher or greater fee or tax due.
(Source: P.A. 77-364.)

(625 ILCS 5/3-421) (from Ch. 95 1/2, par. 3-421)
Sec. 3-421. Right of reassignment.
(a) Every natural person shall have the right of reassignment of the license number issued to him during the current registration plate term, for the ensuing registration plate term, provided his application for reassignment is received in the Office of the Secretary of State on or before September 30 of the final year of the registration plate term as to a vehicle registered on a calendar year, and on or before March 31 as to a vehicle registered on a fiscal year. The right of reassignment shall apply to every natural person under the staggered registration system provided the application for reassignment is received in the Office of the Secretary of State by the 1st day of the month immediately preceding the applicant's month of expiration.
In addition, every natural person shall have the right of reassignment of the license number issued to him for a two-year registration, for the ensuing two-year period. Where the two-year period is for two calendar years, the application for reassignment must be received by the Secretary of State on or before September 30th of the year preceding commencement of the two-year period. Where the two-year period is for two fiscal years commencing on July 1, the application for reassignment must be received by the Secretary of State on or before April 30th immediately preceding commencement of the two-year period.
(b) Notwithstanding the above provision, the Secretary of State shall, subject to the existing right of reassignment, have the authority to designate new specific combinations of numerical, alpha-numerical, and numerical-alpha licenses for vehicles registered on a calendar year or on a fiscal year, whether the license be issued for one or more years. The new combinations so specified shall not be subject to the right of reassignment, and no right of reassignment thereto may at any future time be acquired.
(Source: P.A. 80-230; 80-1185.)

(625 ILCS 5/3-422)
Sec. 3-422. Issuance of confidential license plates and registrations.
(a) Requirements for use of confidential vehicle license plates and registrations. Confidential vehicle license plates and registrations may be issued to local, state, and federal government agencies for bona fide law enforcement purposes. The plates and registrations may be issued in fictitious names and addresses, and may be used only in confidential, investigative, or undercover law enforcement operations.
(b) Application procedures for confidential plates and registrations:
(1) Applications by local, state, and federal

government agencies for confidential license plates and registrations must be made to the Secretary of State Police Department on a form and in a manner prescribed by the Secretary of State Police Department.

(2) The application form must include information,

as specific as possible without compromising investigations or techniques, setting forth the need for the license plates and registrations and the uses to which the license plates and registrations will be limited.

(3) The application form must be signed and verified

by the local, state, or federal government agency head or designee.

(4) Registration information maintained by the

Secretary of State Police Department for confidential license plates and registrations must show the fictitious names and addresses on all records subject to public disclosure. All other information concerning these confidential license plates and registrations are exempt from disclosure unless the disclosure is ordered by a court of competent jurisdiction.

(c) Revocation and cancellation procedures for confidential license plates and registrations:
(1) The Secretary of State Police Department may

revoke or refuse to renew confidential license plates and registrations when they have reasonable cause to believe the license plates and registrations are being used for purposes other than those set forth in the application form or authorized by this Section, or where records indicate that within a one-year period five or more parking or toll highway violations have been issued to the vehicle associated with the license plate and registration and those violations remain unpaid.

(2) A government agency must request cancellation of

confidential license plates and registrations that are no longer required for the purposes for which they were issued.

(3) All revoked confidential license plates and

certificates of registration must be promptly returned to the Secretary of State Police Department by the government agency to which they were issued.

(d) All fees collected for the issuance of confidential license plates and registrations must be deposited in the Secretary of State Police Services Fund.
(Source: P.A. 96-549, eff. 8-17-09.)

(625 ILCS 5/Ch. 3 Art. V heading)

(625 ILCS 5/3-501) (from Ch. 95 1/2, par. 3-501)
Sec. 3-501. Registration expires on transfer by owner. Whenever the owner of a registered vehicle transfers or assigns his title, or interest thereto, the registration of such vehicle shall expire and the owner shall not be entitled to any refund of the registration fee. The owner shall remove the registration plates and registration stickers, if any, therefrom and forward the same to the Secretary of State or may have such plates and registration stickers, if any, and the registration number thereon assigned to another vehicle upon payment of the fees required by law and subject to the rules and regulations of the Secretary of State.
(Source: P.A. 80-230; 80-1185.)

(625 ILCS 5/3-501.1) (from Ch. 95 1/2, par. 3-501.1)
Sec. 3-501.1. Transfer or return of vanity or personalized license plates. When any person who has been issued vanity or personalized license plates sells, trades or otherwise releases the ownership of the vehicle upon which the vanity or personalized license plates have been displayed, he shall immediately report the transfer of such plates to an acquired motor vehicle pursuant to Section 3-501 and pay the transfer fee or shall, upon the request of the Secretary, immediately return such plates to the Secretary of State. The right to reassignment of the registration plate number shall apply as provided in Section 3-421 of this Code.
(Source: P.A. 88-78.)

(625 ILCS 5/3-502) (from Ch. 95 1/2, par. 3-502)
Sec. 3-502. New owner must secure new registration.
The transferee before operating or permitting the operation of such vehicle upon a highway shall apply for and obtain the registration thereof, as upon an original registration, except as otherwise permitted in Sections 3-401, 3-503 and 3-504.
(Source: P.A. 76-1586.)

(625 ILCS 5/3-503) (from Ch. 95 1/2, par. 3-503)
Sec. 3-503. Transfers to dealers.
When the transferee of a vehicle is a dealer who holds the same for resale and lawfully operates the same under dealers' number plates or when the transferee does not drive such vehicle or permit it to be driven upon the highways, such transferee shall not be required to obtain a new registration of said vehicle.
(Source: P.A. 76-1586.)

(625 ILCS 5/3-504) (from Ch. 95 1/2, par. 3-504)
Sec. 3-504. Transfer by operation of law.
Except in case of joint tenancy with the right of survivorship or surviving spouse or transfer pursuant to an order of the Illinois Commerce Commission or Interstate Commerce Commission, whenever the title or interest of an owner in or to a registered vehicle shall pass to another otherwise than by voluntary transfer, except a transfer pursuant to an order of the Illinois Commerce Commission or Interstate Commerce Commission, the registration thereof shall expire and the vehicle shall not be operated upon the highways unless and until the person entitled to possession of such vehicle shall apply for and obtain the registration thereof.
(Source: P.A. 76-1586.)

(625 ILCS 5/3-505) (from Ch. 95 1/2, par. 3-505)
Sec. 3-505. Transfer of Reciprocity Permit or Prorate Decals.
Whenever the owner of a vehicle properly registered in another State transfers his interest thereto, Illinois evidence of proper registration in such other State, that is an Illinois Reciprocity Permit or a Prorate Decal, shall expire and the owner shall remove the same from such vehicle and forward the same to the Secretary of State.
The owner may, however, instead have such Illinois evidence of proper registration in another State assigned to another vehicle also properly registered in another State, upon payment of the fees required by law and subject to the rules and regulations of the Secretary.
(Source: P.A. 81-886.)

(625 ILCS 5/3-506)
Sec. 3-506. Transfer of plates to spouses of military service members. Upon the death of a military service member who has been issued a special plate under Section 3-609.1, 3-620, 3-621, 3-622, 3-623, 3-624, 3-625, 3-626, 3-628, 3-638, 3-642, 3-645, 3-647, 3-650, 3-651, 3-666, 3-667, 3-668, 3-669, 3-676, 3-677, 3-680, 3-681, 3-683, 3-686, 3-688, 3-693, 3-698, or 3-699.12 of this Code, the surviving spouse of that service member may retain the plate so long as that spouse is a resident of Illinois and transfers the registration to his or her name within 180 days of the death of the service member.
For the purposes of this Section, "service member" means any individual who is serving or has served in any branch of the United States Armed Forces, including the National Guard or other reserve components of the Armed Forces, and has been issued a special plate listed in this Section.
(Source: P.A. 99-805, eff. 1-1-17; 100-201, eff. 8-18-17.)

(625 ILCS 5/Ch. 3 Art. VI heading)

(625 ILCS 5/3-600) (from Ch. 95 1/2, par. 3-600)
Sec. 3-600. Requirements for issuance of special plates.
(a) The Secretary of State shall issue only special plates that have been authorized by the General Assembly. Except as provided in subsection (a-5), the Secretary of State shall not issue a series of special plates, or Universal special plates associated with an organization authorized to issue decals for Universal special plates, unless applications, as prescribed by the Secretary, have been received for 2,000 plates of that series. Where a special plate is authorized by law to raise funds for a specific civic group, charitable entity, or other identified organization, or when the civic group, charitable entity, or organization is authorized to issue decals for Universal special license plates, and where the Secretary of State has not received the required number of applications to issue that special plate within 2 years of the effective date of the Public Act authorizing the special plate or decal, the Secretary of State's authority to issue the special plate or a Universal special plate associated with that decal is nullified. All applications for special plates shall be on a form designated by the Secretary and shall be accompanied by any civic group's, charitable entity's, or other identified fundraising organization's portion of the additional fee associated with that plate or decal. All fees collected under this Section are non-refundable and shall be deposited in the special fund as designated in the enabling legislation, regardless of whether the plate or decal is produced. Upon the adoption of this amendatory Act of the 99th General Assembly, no further special license plates shall be authorized by the General Assembly unless that special license plate is authorized under subsection (a-5) of this Section.
(a-5) If the General Assembly authorizes the issuance of a special plate that recognizes the applicant's military service or receipt of a military medal or award, the Secretary may immediately begin issuing that special plate.
(b) The Secretary of State, upon issuing a new series of special license plates, shall notify all law enforcement officials of the design, color and other special features of the special license plate series.
(c) This Section shall not apply to the Secretary of State's discretion as established in Section 3-611.
(d) If a law authorizing a special license plate provides that the sponsoring organization is to designate a charitable entity as the recipient of the funds from the sale of that license plate, the designated charitable entity must be in compliance with the registration and reporting requirements of the Charitable Trust Act and the Solicitation for Charity Act. In addition, the charitable entity must annually provide the Secretary of State's office a letter of compliance issued by the Illinois Attorney General's office verifying the entity is in compliance with the Acts.
In the case of a law in effect before the effective date of this amendatory Act of the 97th General Assembly, the name of the charitable entity which is to receive the funds shall be provided to the Secretary of State within one year after the effective date of this amendatory Act of the 97th General Assembly. In the case of a law that takes effect on or after the effective date of this amendatory Act of the 97th General Assembly, the name of the charitable entity which is to receive the funds shall be provided to the Secretary of State within one year after the law takes effect. If the organization fails to designate an appropriate charitable entity within the one-year period, or if the designated charitable entity fails to annually provide the Secretary of State a letter of compliance issued by the Illinois Attorney General's office, any funds collected from the sale of plates authorized for that organization and not previously disbursed shall be transferred to the General Revenue Fund, and the special plates shall be discontinued.
(e) If fewer than 1,000 sets of any special license plate authorized by law and issued by the Secretary of State are actively registered for 2 consecutive calendar years, the Secretary of State may discontinue the issuance of that special license plate or require that special license plate to be exchanged for Universal special plates with appropriate decals.
(f) Where special license plates have been discontinued pursuant to subsection (d) or (e) of this Section, or when the special license plates are required to be exchanged for Universal special plates under subsection (e) of this Section, all previously issued plates of that type shall be recalled. Owners of vehicles which were registered with recalled plates shall not be charged a reclassification or registration sticker replacement plate fee upon the issuance of new plates for those vehicles.
(g) Any special plate that is authorized to be issued for motorcycles may also be issued for autocycles.
(Source: P.A. 98-777, eff. 1-1-15; 99-483, eff. 7-1-16.)

(625 ILCS 5/3-601) (from Ch. 95 1/2, par. 3-601)
Sec. 3-601. Operation of vehicles under special plates.
(a) A manufacturer owning any unregistered vehicle of a type otherwise required to be registered under this Act may operate or move such upon the highways without registering each such vehicle upon condition that any such vehicle display thereon, a special plate or plates issued to such owner as provided in this Article.
(b) A dealer owning any unregistered vehicle of a type otherwise required to be registered under this Act and held by him for sale or resale, may operate or move such upon the highways without registering each such vehicle upon condition that any such vehicle display thereon a special plate or plates issued to such owner as provided in this Article.
(c) A transporter may operate or move any vehicle not owned by him upon the highways by the driveaway or towaway methods solely for the purpose of delivery upon likewise displaying thereon like plates issued to him as provided in this Article.
(d) A boat dealer owning any boat trailer of a type otherwise required to be registered under this Act may operate or move such upon the highways and haul a boat customarily sold with such boat trailer, without registering each such boat trailer upon condition that any such boat trailer display thereon, in the manner prescribed in Section 3-413, a special plate or plates issued to such owner as provided in this Article.
(e) Any person owning unregistered vehicles of a type required to be registered and which are exclusively operated off the highways and upon private property, may move such vehicles from one plant location to another upon the highways without registering each such vehicle upon conditions that any such vehicle display thereon a special plate or plates issued to such persons as provided in this Article. Such vehicles must be unladen and may not be operated upon any highways with such special plates except for the interplant movement.
(f) Any person owning a vehicle of a type required to be registered which when purchased is not yet equipped for work or service, may move such vehicle from the point of original manufacture or sale to a body shop or other place where the vehicle is to be equipped for work or service and from such point to the owner's place of business without first registering each such vehicle upon condition that any such vehicle display thereon a special plate or plates issued to such person as provided in this Article. Upon completion of such movement, any such vehicle subject to registration must be properly registered.
(g) Special plates issued under this Article must be displayed in the manner provided for in Section 3-413.
(h) Any such vehicle bearing such special plate or plates may be operated without registration for any purpose, except that no such special plate or plates shall be used on any vehicle which is rented by the manufacturer or dealer to another person or which is used to transport passengers or property for hire, nor, except as provided in paragraph (i) of this Section, shall any such special plate or plates be used on a second division vehicle which is carrying cargo or merchandise except in demonstrating such second division vehicle for the purposes of sale, or for the purpose of testing engine and driveline components.
(i) The provisions of this Article authorizing special plates shall not apply to work or service vehicles owned by a manufacturer, transporter or dealer except a truck up to 8,000 pounds gross weight owned by a dealer and used for hauling parts incidental to the operation of the dealer's business.
(j) The Secretary of State may limit the number of special plates issued to any applicant.
(Source: P.A. 78-753; 78-1297.)

(625 ILCS 5/3-602) (from Ch. 95 1/2, par. 3-602)
Sec. 3-602. Certificate and special plates for dealers, manufacturers, and transporters.
(a) Any dealer, manufacturer, or transporter may make application to the Secretary of State upon the appropriate form for a certificate containing a general distinguishing number and for one or more sets of special plates as appropriate to various types of vehicles subject to registration hereunder. The applicant shall submit such proof of his or her status as a bona fide dealer, manufacturer, or transporter as may be reasonably required by the Secretary of State.
(b) The Secretary of State, upon granting any such application, shall issue to the applicant a certificate containing the applicant's name and address and special plates as applied for. Both the certificates and special plates shall display the general distinguishing number assigned to the applicant.
(c) The Secretary of State shall issue special plates to dealers and manufacturers in accordance with the following formula:

number vehicles

maximum number sets

maximum number

sold in previous

of special plates

additional sets

calendar year

issued at fee set

issued at fee

by Sec. 3-810

set by Sec. 3-806

0

0

0

1-10

1

1

11-25

2

2

26-100

8

8

101-250

12

12

251-500

20

20

501-750

30

30

751-1000

40

40

1001-1500

50

50

1501-2000

60

60

2001-2500

70

70

2501+

90

90

For those Dealers with annual sales over 2501, special plates will be allocated based on 10 sets of plates under each section for each additional 500 vehicles sold.
The limit on the maximum number of additional sets issued to manufacturers at the fee set by Section 3-806 may be lifted at the discretion of the Secretary of State.
The Secretary shall issue to a new dealer or manufacturer not more than 8 sets of special plates at each fee. If the new dealer or manufacturer has acquired his or her business from a previous dealer or manufacturer, he or she may be issued a number of sets based upon the number of vehicles sold in the previous calendar year by the previous dealer or manufacturer. If the new dealer or manufacturer was in business for only a part of the previous calendar year, the number of special plates to which he or she is entitled may be extrapolated from the number of vehicles he or she sold during that part of the year.
(d) Any manufacturer of engine and driveline components may apply to the Secretary of State for a license to operate vehicles in which such components are installed on the public highways of the State for the purpose of testing such components. The application shall describe the components and the vehicles in which they are installed, and shall contain such additional information as the Secretary shall prescribe. Upon receipt of an application and an accompanying fee of $1000, the Secretary shall issue to the applicant a license for the entire test period of the components described in the application.
Every licensee shall keep a record of each vehicle operated under such license which shall be open to inspection by the Secretary or his authorized representative for inspection at any reasonable time during the day or night.
The license of a manufacturer of engine and driveline components may be denied, revoked or suspended if the Secretary finds that the manufacturer has:
(1) violated this Code;
(2) made any material misrepresentation to the

Secretary of State in connection with an application for a license; or

(3) failed to produce for the Secretary of State any

record required to be produced by this Code.

This amendatory Act of 1983 shall be applicable to the 1984 registration year and thereafter.
(Source: P.A. 91-357, eff. 7-29-99.)

(625 ILCS 5/3-603) (from Ch. 95 1/2, par. 3-603)
Sec. 3-603. Application for drive-away permits.
(a) A dealer who has sold a vehicle of a type otherwise required to be registered under this Act to a nonresident of this State who does not have currently valid registration in his home state, may provide for the operation of such vehicle without registration from the place of sale to the place of destination outside of the State of Illinois, by issuing a drive-away permit in the manner prescribed by the Secretary of State and by affixing the permit to such vehicle in the manner prescribed by the Secretary of State. Any vehicle being operated pursuant to a drive-away permit may not be used for any other purpose and such permits shall be effective only for a period of 30 days from the date of sale.
(b) Any dealer may make application to the Secretary of State upon the appropriate form for drive-away permits for motor vehicles sold by such dealer. Along with such application each applicant shall submit proof of his status as a bona fide dealer and any other information as may be required by the Secretary of State. A non-resident who has purchased a motor vehicle from a person who is not a dealer, may likewise apply to the Secretary of State for a drive-away permit for display upon such vehicle while being driven from Illinois to the State of residence of the applicant. Along with such application, the applicant shall submit proof of his non-residence and eligibility for a reciprocal exemption from registration in Illinois.
All drive-away permits issued under such application shall bear a distinguishing number and such other features as may be required by the Secretary of State.
(Source: P.A. 96-1035, eff. 7-14-10.)

(625 ILCS 5/3-604) (from Ch. 95 1/2, par. 3-604)
Sec. 3-604. Expiration of special plates. Every special plate issued, except those issued for dealers, manufacturers and transporters under Section 3-602 and persons with disabilities under Section 3-609 or 3-616, or deaf or hard of hearing under Section 3-616 of this Code, may be issued for a 2 year period beginning January 1st of each odd-numbered year and ending December 31st of the subsequent even-numbered year. The special plates issued to a person with disabilities or a person who is deaf or hard of hearing shall expire according to the multi-year procedure as established by Section 3-414 of this Code.
Special plates issued to members of the General Assembly under Section 3-606 shall expire at midnight on the 31st day of January in odd-numbered years.
(Source: P.A. 95-167, eff. 1-1-08; 96-79, eff. 1-1-10.)

(625 ILCS 5/3-605) (from Ch. 95 1/2, par. 3-605)
Sec. 3-605. Manufacturers, engine and driveline component manufacturers, transporters, repossessors and dealers to maintain records. Every manufacturer, engine and driveline component manufacturer, repossessor, transporter or dealer shall keep a written record of the persons to whom such drive-away permits or special plates are assigned, which record shall be open to inspection by any public officer or any employee of the Secretary of State.
(Source: P.A. 92-680, eff. 7-16-02.)

(625 ILCS 5/3-606) (from Ch. 95 1/2, par. 3-606)
Sec. 3-606. Members of General Assembly. Upon receipt of a request of a member of the General Assembly, accompanied by the appropriate application and fee, the Secretary of State shall issue to the member 2 plates as described in this Section. If the member so requests, the Secretary shall issue 2 identical sets of such registration plates for use on 2 different motor vehicles. A member may request that the Secretary of State issue registration plates in the name of a corporation when the corporation owns or leases the vehicle to be registered and the member is an officer or director of that corporation. Such registration plates shall be issued for a 2-year period beginning January 1 of each odd-numbered year and ending December 31 of the subsequent even-numbered year. If the application is from a member of the Senate, there shall appear on the rear plate, in addition to the designation of the State and the year for which the license was issued, the word "official" and appropriate wording or abbreviation indicating that the holder is a member of the Senate, followed by the number of the senatorial district of the member. On the front plate, there shall appear appropriate wording or abbreviation indicating that the holder is a member of the Senate. If the application is from a member of the House of Representatives, there shall appear on the rear plate, in addition to the designation of the State and the year for which the license was issued, the word "official" and appropriate wording or abbreviation indicating that the holder is a member of the House of Representatives, followed by the number assigned to the member. On the front plate, there shall appear appropriate wording or abbreviation indicating that the holder is a member of the House of Representatives. Numbers 1 through 118 shall be assigned and members with the longest length of service as members of the legislature shall be given the lower numbers.
When members have an equal length of service, the lower numbers shall be given in alphabetical order based on surnames.
(Source: P.A. 88-661, eff. 9-16-94.)

(625 ILCS 5/3-606.1) (from Ch. 95 1/2, par. 3-606.1)
Sec. 3-606.1. Retired members of the General Assembly. Upon receipt of a request from a retired member of the General Assembly, accompanied by the appropriate application and fee, the Secretary of State shall issue to such retired member plates bearing appropriate wording or abbreviations indicating that the holder is a retired member of the General Assembly. Such plates may be issued for a 2 year period beginning January 1st of each odd-numbered year and ending December 31st of the subsequent even-numbered year. Upon the death of a retired member who has been issued a retired member of the General Assembly plate, that member's surviving spouse shall be entitled to retain the plate so long as the surviving spouse is a resident of Illinois and transfers the registration to his or her name within 90 days of the death of the retired member.
"Retired member" means any individual who (a) has served as a member of the General Assembly for a minimum of 6 years, or (b) is 62 or older, has served as a member of the General Assembly for a minimum of 4 years, and retired prior to the convening of the 83rd General Assembly.
The fees and procedures relating to such plates for retired members of the General Assembly shall be the same as the fees and procedures applicable to personalized plates issued under this Code.
(Source: P.A. 98-223, eff. 8-9-13.)

(625 ILCS 5/3-607) (from Ch. 95 1/2, par. 3-607)
Sec. 3-607. Amateur Radio Operators. Amateur radio operators may obtain the issuance of registration plates for motor vehicles of the first division, and second division motor vehicles under 8,000 pounds, corresponding to their call letters, provided they make application therefor, which is subject to the staggered registration system, prior to October 1st of the final year of the current registration plate term and pay an additional fee of $4.
(Source: P.A. 91-37, eff. 7-1-99.)

(625 ILCS 5/3-609) (from Ch. 95 1/2, par. 3-609)
Sec. 3-609. Plates for veterans with disabilities.
(a) Any veteran who holds proof of a service-connected disability from the United States Department of Veterans Affairs, and who has obtained certification from a licensed physician, physician assistant, or advanced practice registered nurse that the service-connected disability qualifies the veteran for issuance of registration plates or decals to a person with disabilities in accordance with Section 3-616, may, without the payment of any registration fee, make application to the Secretary of State for license plates for veterans with disabilities displaying the international symbol of access, for the registration of one motor vehicle of the first division or one motor vehicle of the second division weighing not more than 8,000 pounds.
(b) Any veteran who holds proof of a service-connected disability from the United States Department of Veterans Affairs, and whose degree of disability has been declared to be 50% or more, but whose disability does not qualify the veteran for a plate or decal for persons with disabilities under Section 3-616, may, without the payment of any registration fee, make application to the Secretary for a special registration plate without the international symbol of access for the registration of one motor vehicle of the first division or one motor vehicle of the second division weighing not more than 8,000 pounds.
(c) Renewal of such registration must be accompanied with documentation for eligibility of registration without fee unless the applicant has a permanent qualifying disability, and such registration plates may not be issued to any person not eligible therefor. The Illinois Department of Veterans' Affairs may assist in providing the documentation of disability.
(d) The design and color of the plates shall be within the discretion of the Secretary, except that the plates issued under subsection (b) of this Section shall not contain the international symbol of access. The Secretary may, in his or her discretion, allow the plates to be issued as vanity or personalized plates in accordance with Section 3-405.1 of this Code. Registration shall be for a multi-year period and may be issued staggered registration.
(e) Any person eligible to receive license plates under this Section who has been approved for benefits under the Senior Citizens and Persons with Disabilities Property Tax Relief Act, or who has claimed and received a grant under that Act, shall pay a fee of $24 instead of the fee otherwise provided in this Code for passenger cars displaying standard multi-year registration plates issued under Section 3-414.1, for motor vehicles registered at 8,000 pounds or less under Section 3-815(a), or for recreational vehicles registered at 8,000 pounds or less under Section 3-815(b), for a second set of plates under this Section.
(Source: P.A. 99-143, eff. 7-27-15; 100-513, eff. 1-1-18.)

(625 ILCS 5/3-609.01)
Sec. 3-609.01. (Repealed).
(Source: P.A. 95-167, eff. 1-1-08. Repealed by P.A. 96-79, eff. 1-1-10.)

(625 ILCS 5/3-609.1) (from Ch. 95 1/2, par. 3-609.1)
Sec. 3-609.1. Congressional Medal of Honor plates. Any resident of the State of Illinois who has been awarded the Congressional Medal of Honor, or an Illinois resident who is the surviving spouse of a person who was awarded the Medal of Honor, may make application for the registration of a motor vehicle owned solely or in part by such recipient, to the Secretary of State without the payment of any registration fee. Registration shall be for a multi-year period effective from issuance. The Secretary of State shall furnish at his office at no cost to such Congressional Medal of Honor recipients, plates bearing up to 3 letters designating the recipient's initials followed by the letters C M H signifying the Congressional Medal of Honor. The plate shall be suitable for attachment to a motor vehicle or motorcycle registered under this Code.
(Source: P.A. 94-343, eff. 1-1-06.)

(625 ILCS 5/3-610) (from Ch. 95 1/2, par. 3-610)
Sec. 3-610. Members of Congress. Upon receiving an application for a certificate of registration for a motor vehicle from a member of the Congress of the United States from Illinois, accompanied with payments of the registration fees and taxes required under this Act, the Secretary of State instead of issuing to such member number plates as hereinabove provided, shall, if such member so requests, issue to him two number plates as described in this Section. Two duplicate sets of these number plates may be issued if requested and may be used on 2 different motor vehicles. There shall appear, in addition to the designation of the State and the year for which such license was issued, if he is a member of the House of Representatives, the number of the congressional district of such member in the center of the plate followed in the next line by the words "U. S. Congressman"; if he is the senior Senator from Illinois, the number 1 shall be in the center of the plate followed in the next line by the word "Senator"; and if he is the junior Senator, the number 2 shall be in the center of the plate followed in the next line by the word "Senator".
Such plates may be issued for a 2 year period beginning January 1st of each odd-numbered year and ending December 31st of the subsequent even-numbered years.
(Source: P.A. 85-413.)

(625 ILCS 5/3-610.1)
Sec. 3-610.1. Retired members of the Illinois congressional delegation. Upon receipt of a request from a retired member of the Illinois congressional delegation, accompanied by the appropriate application and fee, the Secretary of State shall issue to the retired member special registration plates bearing appropriate wording or abbreviations indicating that the holder is a retired member of the Illinois congressional delegation. The plates may be issued for a 2 year period beginning January 1st of each odd-numbered year and ending December 31st of the subsequent even-numbered year.
An applicant shall be charged a $15 fee for original issuance in addition to the applicable registration fee. This additional fee shall be deposited into the Secretary of State Special License Plate Fund. For each registration renewal period, a $2 fee, in addition to the appropriate registration fee, shall be charged and shall be deposited into the Retired Members of the Illinois Congressional Delegation Fund.
"Retired member of the Illinois congressional delegation" means any individual who has served as a member of the U.S. Senate or U.S. House of Representatives representing the State of Illinois. The term does not include an individual who is serving in the U.S. Senate or U.S. House of Representatives.
(Source: P.A. 88-685, eff. 1-24-95; 89-282, eff. 8-10-95.)

(625 ILCS 5/3-611) (from Ch. 95 1/2, par. 3-611)
Sec. 3-611. Special designations. The Secretary of State, in his discretion, may make special designations of certain designs or combinations of designs, or alphabetical letters or combination of letters, or colors or combination of colors pertaining to registration plates issued to vehicles owned by governmental agencies, vehicles owned and registered by State and federal elected officials, retired Illinois Supreme Court justices, and appointed federal cabinet officials, vehicles operated by taxi or livery businesses, operated in connection with mileage weight registrations, or operated by a dealer, transporter, or manufacturer as the Secretary of State may deem necessary for the proper administration of this Act. In the case of registration plates issued for vehicles operated by or for persons with disabilities, as defined by Section 1-159.1, under Section 3-616 of this Act, the Secretary of State, upon request, shall make such special designations so that automobiles bearing such plates are easily recognizable thru use of the international accessibility symbol as automobiles driven by or for such persons. In the case of registration plates issued for vehicles operated by a person with a disability with a type four hearing disability, as defined pursuant to Section 4A of The Illinois Identification Card Act, the Secretary of State, upon request, shall make such special designations so that a motor vehicle bearing such plate is easily recognizable by a special symbol indicating that such vehicle is driven by a person with a hearing disability. Registration plates issued to a person who is deaf or hard of hearing under this Section shall not entitle a motor vehicle bearing such plates to those parking privileges established for persons with disabilities under this Code. In the case of registration plates issued for State owned vehicles, they shall be manufactured in compliance with Section 2 of "An Act relating to identification and use of motor vehicles of the State, approved August 9, 1951, as amended". In the case of plates issued for State officials, such plates may be issued for a 2 year period beginning January 1st of each odd-numbered year and ending December 31st of the subsequent even-numbered year.
(Source: P.A. 99-143, eff. 7-27-15.)

(625 ILCS 5/3-611.5)
Sec. 3-611.5. Fire Chief license plates.
(a) The Secretary, upon receipt of a request from a municipality or fire protection district that operates a fire department, accompanied by an application and the appropriate fee, may issue, to a fire chief of each municipal fire department or fire protection district, special registration plates designated as Fire Chief license plates. The special plates issued under this Section shall be affixed only to passenger vehicles of the first division or motor vehicles of the second division weighing not more than 8,000 pounds, owned by the fire department or the chief officer of the fire department. Plates issued under this Section shall expire according to the multi-year procedure established by Section 3-414.1 of this Code.
(b) The design and color of the special plates shall be wholly within the discretion of the Secretary. The plates are not required to designate "Land of Lincoln" as prescribed in subsection (b) of Section 3-412 of this Code. The Secretary may prescribe rules governing the requirements and approval of the special plates. The fee for this plate for a vehicle owned by the fire chief shall be the same as the fee prescribed for first division vehicles in Section 3-806 of this Code. Permanent license plates for fire chief vehicles owned by a municipal fire department or fire protection district shall be issued at the fee prescribed in Section 3-808.1(b).
(Source: P.A. 95-556, eff. 6-1-08; 96-808, eff. 10-30-09.)

(625 ILCS 5/3-612) (from Ch. 95 1/2, par. 3-612)
Sec. 3-612. Repossessor plates.
The Secretary, upon receipt of an application, made on the form prescribed by the Secretary of State may issue to financial institutions, to lending institutions and to persons engaged in the business of repossessing motor vehicles for others in situations where the motor vehicle is the security for the funds, special plates which may be used by such financial institutions, lending institutions and repossessors solely for the purpose of operating the motor vehicles which are repossessed by such repossessors upon a default in the contract.
Said special plates shall, in addition to the legends provided in Section 3-412 of this Act, contain a phrase "repossessor" and such other letters or numbers as the Secretary of State may prescribe. If an applicant for such plates is engaged in repossessing vehicles for other persons and does not hold a certificate, registration or permit from the Illinois Commerce Commission to conduct such an operation, the application shall be denied.
(Source: P.A. 76-1586.)

(625 ILCS 5/3-613) (from Ch. 95 1/2, par. 3-613)
Sec. 3-613. Special inaugural license plate.
Any resident of Illinois, being a member of the Official Presidential Inaugural Committee, may, during the period from January through February 15th of any year in which the President of the United States is being inaugurated, display a special inaugural license plate furnished by such person in lieu of the current and valid Illinois license plate issued to a motor vehicle of the first division owned by such person, provided that the official inaugural credentials or a valid certificate thereof acceptable to the Secretary of State and the valid and current Illinois license plates and registration card issued to such motor vehicle are simultaneously carried within such vehicle and available for inspection.
(Source: P.A. 76-1586.)

(625 ILCS 5/3-614) (from Ch. 95 1/2, par. 3-614)
Sec. 3-614. Manufacturers of engine and driveline components.
The Secretary, upon receipt of an application made on the form prescribed by the Secretary of State, may issue to manufacturers of engine and driveline components special plates which may be used by such manufacturers solely for the purpose of operating motor vehicles of the second division to test engine and driveline components installed in such vehicles.
(Source: P.A. 85-1396.)

(625 ILCS 5/3-615) (from Ch. 95 1/2, par. 3-615)
Sec. 3-615. Honorary Consular License Plate. The Secretary, upon receipt of an application made on the form prescribed by the Secretary of State, may issue Illinois Honorary Consular license plates to any person who is a non-resident and an official or employee of the Coordination Council for North American Affairs as recognized in the Taiwan Relation Act, Public Law 96-8, and serving that instrumentality and temporarily residing in this State. In addition, these plates may be issued to United States nationals or permanent residents who are appointed Honorary Consular officers and confirmed by the Federal Department of State.
Such registration plates may be issued for a 2 year period beginning January 1 of each odd-numbered year and ending December 31 of the subsequent even-numbered year. Applicants shall verify their status as Honorary Consular or Taiwanese representatives on forms provided by the Department of State.
In the event any holder of such registration plates or card leaves this State or no longer serves as an Honorary Consular or Taiwanese official or employee, the registration plates and card issued to such persons shall terminate and the owner shall remove such plates from the vehicle so registered and return them and the registration card to the Secretary of State. Such plates may not be transferred to any other person by the holder or owner.
(Source: P.A. 85-992.)

(625 ILCS 5/3-616) (from Ch. 95 1/2, par. 3-616)
Sec. 3-616. Disability license plates.
(a) Upon receiving an application for a certificate of registration for a motor vehicle of the first division or for a motor vehicle of the second division weighing no more than 8,000 pounds, accompanied with payment of the registration fees required under this Code from a person with disabilities or a person who is deaf or hard of hearing, the Secretary of State, if so requested, shall issue to such person registration plates as provided for in Section 3-611, provided that the person with disabilities or person who is deaf or hard of hearing must not be disqualified from obtaining a driver's license under subsection 8 of Section 6-103 of this Code, and further provided that any person making such a request must submit a statement, certified by a licensed physician, by a licensed physician assistant, or by a licensed advanced practice registered nurse, to the effect that such person is a person with disabilities as defined by Section 1-159.1 of this Code, or alternatively provide adequate documentation that such person has a Class 1A, Class 2A or Type Four disability under the provisions of Section 4A of the Illinois Identification Card Act. For purposes of this Section, an Illinois Person with a Disability Identification Card issued pursuant to the Illinois Identification Card Act indicating that the person thereon named has a disability shall be adequate documentation of such a disability.
(b) The Secretary shall issue plates under this Section to a parent or legal guardian of a person with disabilities if the person with disabilities has a Class 1A or Class 2A disability as defined in Section 4A of the Illinois Identification Card Act or is a person with disabilities as defined by Section 1-159.1 of this Code, and does not possess a vehicle registered in his or her name, provided that the person with disabilities relies frequently on the parent or legal guardian for transportation. Only one vehicle per family may be registered under this subsection, unless the applicant can justify in writing the need for one additional set of plates. Any person requesting special plates under this subsection shall submit such documentation or such physician's, physician assistant's, or advanced practice registered nurse's statement as is required in subsection (a) and a statement describing the circumstances qualifying for issuance of special plates under this subsection. An optometrist may certify a Class 2A Visual Disability, as defined in Section 4A of the Illinois Identification Card Act, for the purpose of qualifying a person with disabilities for special plates under this subsection.
(c) The Secretary may issue a parking decal or device to a person with disabilities as defined by Section 1-159.1 without regard to qualification of such person with disabilities for a driver's license or registration of a vehicle by such person with disabilities or such person's immediate family, provided such person with disabilities making such a request has been issued an Illinois Person with a Disability Identification Card indicating that the person named thereon has a Class 1A or Class 2A disability, or alternatively, submits a statement certified by a licensed physician, or by a licensed physician assistant or a licensed advanced practice registered nurse as provided in subsection (a), to the effect that such person is a person with disabilities as defined by Section 1-159.1. An optometrist may certify a Class 2A Visual Disability as defined in Section 4A of the Illinois Identification Card Act for the purpose of qualifying a person with disabilities for a parking decal or device under this subsection.
(d) The Secretary shall prescribe by rules and regulations procedures to certify or re-certify as necessary the eligibility of persons whose disabilities are other than permanent for special plates or parking decals or devices issued under subsections (a), (b) and (c). Except as provided under subsection (f) of this Section, no such special plates, decals or devices shall be issued by the Secretary of State to or on behalf of any person with disabilities unless such person is certified as meeting the definition of a person with disabilities pursuant to Section 1-159.1 or meeting the requirement of a Type Four disability as provided under Section 4A of the Illinois Identification Card Act for the period of time that the physician, or the physician assistant or advanced practice registered nurse as provided in subsection (a), determines the applicant will have the disability, but not to exceed 6 months from the date of certification or recertification.
(e) Any person requesting special plates under this Section may also apply to have the special plates personalized, as provided under Section 3-405.1.
(f) The Secretary of State, upon application, shall issue disability registration plates or a parking decal to corporations, school districts, State or municipal agencies, limited liability companies, nursing homes, convalescent homes, or special education cooperatives which will transport persons with disabilities. The Secretary shall prescribe by rule a means to certify or re-certify the eligibility of organizations to receive disability plates or decals and to designate which of the 2 person with disabilities emblems shall be placed on qualifying vehicles.
(g) The Secretary of State, or his designee, may enter into agreements with other jurisdictions, including foreign jurisdictions, on behalf of this State relating to the extension of parking privileges by such jurisdictions to residents of this State with disabilities who display a special license plate or parking device that contains the International symbol of access on his or her motor vehicle, and to recognize such plates or devices issued by such other jurisdictions. This State shall grant the same parking privileges which are granted to residents of this State with disabilities to any non-resident whose motor vehicle is licensed in another state, district, territory or foreign country if such vehicle displays the international symbol of access or a distinguishing insignia on license plates or parking device issued in accordance with the laws of the non-resident's state, district, territory or foreign country.
(Source: P.A. 99-143, eff. 7-27-15; 99-173, eff. 7-29-15; 99-642, eff. 7-28-16; 100-513, eff. 1-1-18.)

(625 ILCS 5/3-617) (from Ch. 95 1/2, par. 3-617)
Sec. 3-617. Driver education plates. A High School operating passenger cars for a high school driver training program, may operate or move the same upon the highway without registering each such passenger car upon the condition that each such passenger car display thereon, in the manner prescribed by Section 3-413, special plates issued to the high school under the provisions of Section 3-808.
Such special plates may be issued only to a public high school or a high school operated by a religious institution, and may be used only on passenger cars used exclusively in high school driver training program approved by the State Board of Education.
(Source: P.A. 81-1508.)

(625 ILCS 5/3-618) (from Ch. 95 1/2, par. 3-618)
Sec. 3-618. Charitable vehicle plates. Charitable vehicle plates shall be of such color and design as prescribed by the Secretary. The fee for such plates shall be as prescribed in Section 3-808 of this Code. Such plates may be obtained by owners of charitable vehicles.
(Source: P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/3-619) (from Ch. 95 1/2, par. 3-619)
Sec. 3-619. Sample Registration plates and stickers. The Secretary of State, upon receipt of an application made on the form prescribed by the Secretary, may issue to any law enforcement agency in this State, or to any authorized agency of any foreign jurisdiction, or to any motion picture or television industry, one or more Sample Registration Plates and stickers. The design of such plates and stickers shall be wholly within the discretion of the Secretary, and shall be issued without charge. The Secretary of State, upon receipt of an application made on the form prescribed by the Secretary, may issue to any other individual one or more Sample Registration Plates and stickers for a fee of $4 for each Sample Registration Plate and sticker.
(Source: P.A. 91-37, eff. 7-1-99.)

(625 ILCS 5/3-620) (from Ch. 95 1/2, par. 3-620)
Sec. 3-620. The Secretary, upon receipt of an application made on the form prescribed by the Secretary of State, may issue special registration plates to United States citizens, who are present or former members of the United States armed forces or any of its allies, and who were prisoners of war of World War I, World War II, the Korean Conflict, and the Vietnamese conflict, or to the widowed spouse of a former member of the United States armed forces, providing that widowed spouse was married to the POW at the time of death, and is a single person at the time of application. The special plates issued pursuant to this Section shall be affixed only to passenger vehicles of the first division subject to the staggered registration system, motorcycles, and vehicles of the second division having a gross weight of 8,000 pounds or less and shall be issued without charge. Only one set of plates may be issued at no fee.
The design and color of the prisoner of war plates shall be wholly within the discretion of the Secretary of State. The Secretary may, in his or her discretion, allow the plates to be issued as vanity or personalized plates in accordance with Section 3-405.1 of this Code.
(Source: P.A. 95-353, eff. 1-1-08.)

(625 ILCS 5/3-621) (from Ch. 95 1/2, par. 3-621)
Sec. 3-621. The Secretary, upon receipt of an application, made in the form prescribed by the Secretary of State, may issue to members of the Illinois National Guard, and to Illinois residents who are either former members of the Illinois National Guard or the surviving spouses of Illinois National Guard members, special registration plates. The special plates issued pursuant to this Section shall be affixed only to passenger vehicles of the first division, motorcycles, or motor vehicles of the second division weighing not more than 8,000 pounds subject to the staggered registration system.
The design and color of such plates shall be wholly within the discretion of the Secretary of State. The Secretary may, in his or her discretion, allow the plates to be issued as vanity or personalized plates in accordance with Section 3-405.1 of this Code.
(Source: P.A. 95-331, eff. 8-21-07; 95-353, eff. 1-1-08.)

(625 ILCS 5/3-622) (from Ch. 95 1/2, par. 3-622)
Sec. 3-622. The Secretary, upon receipt of an application made in the form prescribed by the Secretary of State, may issue to members of the United States Armed Forces Reserves who reside in Illinois, and to Illinois residents who are either former members of the United States Armed Forces Reserves or the surviving spouses of United States Armed Forces Reserve members who resided in Illinois, special registration plates. The special plates issued pursuant to this Section shall be affixed only to passenger vehicles of the first division, motorcycles, or motor vehicles of the second division weighing not more than 8,000 pounds subject to the staggered registration system. The design and color of such plates shall be wholly within the discretion of the Secretary of State. The Secretary may, in his or her discretion, allow the plates to be issued as vanity or personalized plates in accordance with Section 3-405.1 of this Code.
(Source: P.A. 95-331, eff. 8-21-07; 95-353, eff. 1-1-08.)

(625 ILCS 5/3-623) (from Ch. 95 1/2, par. 3-623)
Sec. 3-623. Purple Heart Plates.
(a) The Secretary, upon receipt of an application made in the form prescribed by the Secretary of State, may issue to recipients awarded the Purple Heart by a branch of the armed forces of the United States who reside in Illinois, special registration plates. The Secretary, upon receipt of the proper application, may also issue these special registration plates to an Illinois resident who is the surviving spouse of a person who was awarded the Purple Heart by a branch of the armed forces of the United States. The special plates issued pursuant to this Section should be affixed only to passenger vehicles of the 1st division, including motorcycles, or motor vehicles of the 2nd division weighing not more than 8,000 pounds. The Secretary may, in his or her discretion, allow the plates to be issued as vanity or personalized plates in accordance with Section 3-405.1 of this Code. The Secretary of State must make a version of the special registration plates authorized under this Section in a form appropriate for motorcycles.
(b) The design and color of such plates shall be wholly within the discretion of the Secretary of State. Appropriate documentation, as determined by the Secretary, and the appropriate registration fee shall accompany the application, except:
(1) a person eligible to be issued Purple Heart

plates may display the plates on one vehicle without the payment of any registration or registration renewal fee; and

(2) for an individual who has been issued Purple

Heart plates for an additional vehicle and who has been approved for benefits under the Senior Citizens and Persons with Disabilities Property Tax Relief Act, the annual fee for the registration of the vehicle shall be as provided in Section 3-806.3 of this Code.

(Source: P.A. 98-902, eff. 1-1-15; 99-143, eff. 7-27-15.)

(625 ILCS 5/3-624) (from Ch. 95 1/2, par. 3-624)
Sec. 3-624. Retired Military license plates.
(a) The Secretary, upon receipt of an application made in the form prescribed by the Secretary of State, may issue to retired members of the United States Armed Forces who reside in Illinois, special registration plates. The special plates issued pursuant to this Section shall be affixed only to passenger vehicles of the first division, motorcycles, or motor vehicles of the second division weighing not more than 8,000 pounds and subject to the staggered registration system. The design and color of such plates shall be wholly within the discretion of the Secretary of State. The Secretary may, in his or her discretion, allow the plates to be issued as vanity or personalized plates in accordance with Section 3-405.1 of this Code.
(b) A charitable organization deemed eligible by the Secretary of State shall design decals to be affixed on plates issued under this Section. The decals shall designate the applicant's branch of service, theater of action, or both. The Secretary may prescribe rules governing the requirements and approval of charitable decals.
(c) The charitable organization authorized to design decals under subsection (b) of this Section may establish a fee for the purchase of charitable decals and shall report by July 31 of each year to the Secretary of State Vehicle Services Department the sticker fee, the number of charitable decals sold, the total revenue received from the sale of charitable decals during the previous fiscal year, and any other information deemed necessary by the Secretary of State.
(Source: P.A. 97-940, eff. 1-1-13.)

(625 ILCS 5/3-625) (from Ch. 95 1/2, par. 3-625)
Sec. 3-625. Pearl Harbor Plates. The Secretary, upon receipt of an application made in the form prescribed by the Secretary of State, may issue special registration plates to any Illinois resident who, while a member of the armed forces of the United States, participated in the battle of Pearl Harbor on December 7, 1941, or to the widowed spouse of any Illinois resident who, while a member of the armed forces of the United States, participated in the battle of Pearl Harbor on December 7, 1941, provided that the widowed spouse was married to the battle of Pearl Harbor participant at the time of the participant's death and is a single person at the time of application. The special plates issued pursuant to this Section should be affixed only to passenger vehicles of the 1st division, motorcycles, or motor vehicles of the 2nd division weighing not more than 8,000 pounds. The Secretary may, in his or her discretion, allow the plates to be issued as vanity or personalized plates in accordance with Section 3-405.1 of this Code.
The design and color of such plates shall be wholly within the discretion of the Secretary of State. Appropriate documentation, as determined by the Secretary, and the appropriate registration fee shall accompany the application.
(Source: P.A. 95-331, eff. 8-21-07; 95-353, eff. 1-1-08.)

(625 ILCS 5/3-626)
Sec. 3-626. Korean War Veteran license plates.
(a) In addition to any other special license plate, the Secretary, upon receipt of all applicable fees and applications made in the form prescribed by the Secretary of State, may issue special registration plates designated as Korean War Veteran license plates to residents of Illinois who participated in the United States Armed Forces during the Korean War. The special plate issued under this Section shall be affixed only to passenger vehicles of the first division, motorcycles, motor vehicles of the second division weighing not more than 8,000 pounds, and recreational vehicles as defined by Section 1-169 of this Code. Plates issued under this Section shall expire according to the staggered multi-year procedure established by Section 3-414.1 of this Code.
(b) The design, color, and format of the plates shall be wholly within the discretion of the Secretary of State. The Secretary may, in his or her discretion, allow the plates to be issued as vanity plates or personalized in accordance with Section 3-405.1 of this Code. The plates are not required to designate "Land Of Lincoln", as prescribed in subsection (b) of Section 3-412 of this Code. The Secretary shall prescribe the eligibility requirements and, in his or her discretion, shall approve and prescribe stickers or decals as provided under Section 3-412.
(c) (Blank).
(d) The Korean War Memorial Construction Fund is created as a special fund in the State treasury. All moneys in the Korean War Memorial Construction Fund shall, subject to appropriation, be used by the Department of Veterans' Affairs to provide grants for construction of the Korean War Memorial to be located at Oak Ridge Cemetery in Springfield, Illinois. Upon the completion of the Memorial, the Department of Veterans' Affairs shall certify to the State Treasurer that the construction of the Memorial has been completed. Upon the certification by the Department of Veterans' Affairs, the State Treasurer shall transfer all moneys in the Fund and any future deposits into the Fund into the Secretary of State Special License Plate Fund.
(e) An individual who has been issued Korean War Veteran license plates for a vehicle and who has been approved for benefits under the Senior Citizens and Persons with Disabilities Property Tax Relief Act shall pay the original issuance and the regular annual fee for the registration of the vehicle as provided in Section 3-806.3 of this Code.
(Source: P.A. 99-127, eff. 1-1-16; 99-143, eff. 7-27-15; 99-642, eff. 7-28-16; 100-143, eff. 1-1-18.)

(625 ILCS 5/3-627)
Sec. 3-627. Environmental License Plate.
(a) The Secretary, upon receipt of an application made in the form prescribed by the Secretary of State, may issue special registration plates designated to be environmental license plates. The special plates issued under this Section shall be affixed only to passenger vehicles of the first division, motor vehicles of the second division weighing not more than 8,000 pounds, and, as of January 1, 1996, recreational vehicles as defined by Section 1-169 of this Code. Plates issued under this Section shall expire according to the multi-year procedure established by Section 3-414.1 of this Code.
(b) The design and color of the plates shall be wholly within the discretion of the Secretary of State. Appropriate documentation, as determined by the Secretary, shall accompany the application. As of January 1, 1996, the Secretary may, in his or her discretion, allow the plates to be issued as vanity or personalized plates in accordance with Section 3-405.1 of this Code.
(c) An applicant shall be charged a $40 fee for original issuance in addition to the appropriate registration fee, if applicable. Of this fee, $25 shall be deposited into the State Parks Fund and $15 shall be deposited into the Secretary of State Special License Plate Fund, to be used by the Secretary of State to help defray the administrative processing costs. For each registration renewal period, a $27 fee, in addition to the appropriate registration fee, shall be charged. Of this fee, $25 shall be deposited into the State Parks Fund and $2 shall be deposited into the Secretary of State Special License Plate Fund.
(Source: P.A. 88-333; 88-670, eff. 12-2-94; 89-282, eff. 8-10-95.)

(625 ILCS 5/3-628)
Sec. 3-628. Bronze Star plates.
(a) Beginning January 1, 1996, in addition to any other special license plate, the Secretary, upon receipt of all applicable fees and applications made in the form prescribed by the Secretary of State, may issue special registration plates to residents of Illinois who have been awarded the Bronze Star by the United States Armed Forces. The Secretary, upon receipt of the proper applications and fees, may also issue these special registration plates to an Illinois resident who is the surviving spouse of a person who was awarded the Bronze Star by a branch of the armed forces of the United States. The special plate issued under this Section shall be affixed only to passenger vehicles of the first division, motorcycles, or motor vehicles of the second division weighing not more than 8,000 pounds. Plates issued under this Section shall expire according to the staggered multi-year procedure established by Section 3-414.1 of this Code.
(b) The design, color, and format of the plates shall be wholly within the discretion of the Secretary of State. The Secretary may, in his or her discretion, allow the plates to be issued as vanity plates or personalized in accordance with Section 3-405.1 of this Code. The plates are not required to designate "Land Of Lincoln", as prescribed in subsection (b) of Section 3-412 of this Code. The Secretary shall prescribe the eligibility requirements and, in his or her discretion, shall approve and prescribe stickers or decals as provided under Section 3-412.
(c) (Blank).
(Source: P.A. 93-140, eff. 1-1-04; 93-937, eff. 1-1-05; 94-343, eff. 1-1-06.)

(625 ILCS 5/3-629)
Sec. 3-629. Collegiate license plates; scholarship fund.
(a) In addition to any other special license plate, the Secretary, upon receipt of all applicable fees and applications made in the form prescribed by the Secretary of State, may issue collegiate license plates. The collegiate plates issued under this Section shall be affixed only to passenger vehicles of the first division and motor vehicles of the second division weighing not more than 8,000 pounds and subject to the staggered registration system. Plates issued under this Section shall expire according to the staggered multi-year procedure established under Section 3-414.1 of this Code.
(b) The design, color, and format of the plates shall be wholly within the discretion of the Secretary of State. The Secretary of State may, at his or her discretion, issue the plates for any public college or university located in this State or for any degree-granting, not-for-profit private college or university located in this State or a contiguous state. If the college or university is located in a contiguous state, there must be not less than 10,000 alumni of the college or university residing in this State. The Secretary may, in his or her discretion, allow the plates to be issued as vanity plates or personalized in accordance with Section 3-405.1 of this Code. The plates are not required to designate "Land Of Lincoln", as prescribed in subsection (b) of Section 3-412 of this Code. The Secretary shall prescribe the eligibility requirements including a minimum level of specialized license plates requests and, in his or her discretion, shall approve and prescribe stickers or decals as provided under Section 3-412.
(c) An applicant shall be charged a $40 fee for original issuance in addition to the applicable registration fee. Of the original issuance fee in the case of a public university or college, $25 shall be deposited into the State College and University Trust Fund and $15 shall be deposited into the Secretary of State Special License Plate Fund to be used by the Secretary of State, subject to appropriation, to help defray the administrative costs of issuing the plate. Of the original issuance fee in the case of a degree-granting, not-for-profit private college or university, $25 shall be deposited into the University Grant Fund and $15 shall be deposited into the Secretary of State Special License Plate Fund to be used by the Secretary of State, subject to appropriation, to help defray the administrative cost of issuing the plate. In addition to the regular renewal fee, an applicant shall be charged $27 for the renewal of each set of license plates issued under this Section; $25 shall be deposited into the State College and University Trust Fund in the case of a public university or college or into the University Grant Fund in the case of a degree-granting, not-for-profit private college or university, and $2 shall be deposited into the Secretary of State Special License Plate Fund plates for all collegiate plates.
(d) The State College and University Trust Fund is created as a special fund in the State treasury. The State Treasurer shall create separate accounts within the State College and University Trust Fund for each public university or college for which collegiate license plates have been issued. Moneys in the State College and University Trust Fund shall be allocated to each account in proportion to the number of plates sold in regard to each public university or college. Moneys deposited into the State College and University Trust Fund during the preceding calendar year shall be distributed, subject to appropriation, to each participating public university or college. This revenue shall be used for the sole purpose of scholarship grant awards to Illinois residents.
(e) The University Grant Fund is created as a special fund in the State treasury. The State Treasurer shall create separate accounts within the University Grant Fund for each university or college for which collegiate license plates have been issued. Moneys in the University Grant Fund shall be allocated to each account in proportion to the number of plates sold in regard to each university or college. Moneys deposited into these accounts during the preceding calendar year shall, subject to appropriation, be distributed through the Illinois Student Assistance Commission to participating private colleges and universities. This revenue shall be used for the sole purpose of scholarship grant awards to Illinois residents.
(Source: P.A. 95-444, eff. 8-27-07.)

(625 ILCS 5/3-630)
Sec. 3-630. Violence prevention license plate.
(a) The Secretary, upon receipt of an application made in the form prescribed by the Secretary of State, may issue special registration plates designated to be Violence Prevention plates. The special plates issued under this Section shall be affixed only to passenger vehicles of the first division or motor vehicles of the second division weighing not more than 8,000 pounds. Plates issued under this Section shall expire according to the multi-year procedure established by Section 3-414.1 of this Code.
(b) The design and color of the plates shall be wholly within the discretion of the Secretary of State. Appropriate documentation, as determined by the Secretary, shall accompany the application. Beginning January 1, 1999, the Secretary may, in his or her discretion, allow the plates to be issued as vanity plates or personalized in accordance with Section 3-405.1 of this Code.
(c) An applicant shall be charged a $40 dollar fee for original issuance in addition to the appropriate registration fee, if applicable. Of this fee, $25 shall be deposited into the ICJIA Violence Prevention Fund as created by this Act and $15 shall be deposited into the Secretary of State Special License Plate Fund to be used by the Secretary of State to help defray the administrative processing costs. For each registration renewal period a $27 fee, in addition to the appropriate registration fee, shall be charged. Of this fee, $25 shall be deposited into the ICJIA Violence Prevention Fund and $2 shall be deposited into the Secretary of State Special License Plate Fund.
(Source: P.A. 97-1151, eff. 1-25-13.)

(625 ILCS 5/3-631)
Sec. 3-631. Sportsmen Series license plate.
(a) The Secretary, upon receipt of an application made in the form prescribed by the Secretary of State, may issue special registration plates designated to be Sportsmen Series license plates. The special plates issued under this Section shall be affixed only to passenger vehicles of the first division, motor vehicles of the second division weighing not more than 8,000 pounds, and recreational vehicles as defined by Section 1-169 of this Code. Plates issued under this Section shall expire according to the multi-year procedure established by Section 3-414.1 of this Code.
(b) The design and color of the plates shall be wholly within the discretion of the Secretary of State. Appropriate documentation, as determined by the Secretary, shall accompany the application. The Secretary may, in his or her discretion, allow the plates to be issued as vanity or personalized plates in accordance with Section 3-405.1 of this Code.
(c) An applicant shall be charged a $40 fee for original issuance in addition to the appropriate registration fee, if applicable. Of this fee, $25 shall be deposited into the Illinois Habitat Fund and $15 shall be deposited into the Secretary of State Special License Plate Fund, to be used by the Secretary of State to help defray the administrative processing costs. For each registration renewal period, a $27 fee, in addition to the appropriate registration fee, shall be charged. Of this fee, $25 shall be deposited into the Illinois Habitat Fund and $2 shall be deposited into the Secretary of State Special License Plate Fund.
(Source: P.A. 89-611, eff. 1-1-97; 90-14, eff. 7-1-97.)

(625 ILCS 5/3-632)
Sec. 3-632. Wildlife Prairie Park license plate.
(a) The Secretary, upon receipt of an application made in the form prescribed by the Secretary of State, may issue special registration plates to be designated Wildlife Prairie Park license plates. The special plates issued under this Section shall be affixed only to passenger vehicles of the first division, motor vehicles of the second division weighing not more than 8,000 pounds, and recreational vehicles as defined by Section 1-169 of this Code. Plates issued under this Section shall expire according to the multi-year procedure established by Section 3-414.1 of this Code.
(b) The design and color of the plates shall be wholly within the discretion of the Secretary of State. Appropriate documentation, as determined by the Secretary, shall accompany the application. The Secretary may, in his or her discretion, allow the plates to be issued as vanity or personalized plates in accordance with Section 3-405.1 of this Code.
(c) An applicant shall be charged a $40 fee for original issuance in addition to the appropriate registration fee, if applicable. Of this fee, $25 shall be deposited into the Wildlife Prairie Park Fund and $15 shall be deposited into the Secretary of State Special License Plate Fund, to be used by the Secretary of State to help defray the administrative processing costs. For each registration renewal period, a $27 fee, in addition to the appropriate registration fee, shall be charged. Of this fee, $25 shall be deposited into the Wildlife Prairie Park Fund and $2 shall be deposited into the Secretary of State Special License Plate Fund.
(Source: P.A. 89-611, eff. 1-1-97; 90-14, eff. 7-1-97.)

(625 ILCS 5/3-633)
Sec. 3-633. (Repealed).
(Source: P.A. 90-14, eff. 7-1-97. Repealed by P.A. 99-483, eff. 7-1-16.)

(625 ILCS 5/3-634)
Sec. 3-634. Illinois Fire Fighters' License Plate.
(a) The Secretary, upon receipt of an application made in the form prescribed by the Secretary of State, may issue special registration plates designated to be Illinois Fire Fighters' Memorial license plates. The special plates issued under this Section shall be affixed only to passenger vehicles of the first division, motorcycles having an engine over 150cc, motor vehicles of the second division weighing not more than 8,000 pounds, or recreational vehicles as defined in Section 1-169 of this Code, and subject to the staggered registration system. Plates issued under this Section shall expire according to the multi-year procedure established by Section 3-414.1 of this Code.
(b) The design and color of the plates shall be wholly within the discretion of the Secretary of State. The Secretary of State may, in his or her discretion, allow the plates to be issued as vanity plates or personalized in accordance with Section 3-405.1 of this Code. The plates are not required to designate "Land of Lincoln", as prescribed in subsection (b) of Section 3-412 of this Code. The Secretary of State shall prescribe stickers or decals as provided under Section 3-412.
(c) An applicant shall be charged a $27 fee for original issuance in addition to the applicable registration fee. Of this additional fee, $15 shall be deposited into the Secretary of State Special License Plate Fund and $12 shall be deposited into the Illinois Fire Fighters' Memorial Fund. For each registration renewal period, a $17 fee, in addition to the appropriate registration fee, shall be charged. Of this fee, $2 shall be deposited into the Secretary of State Special License Plate Fund and $15 shall be deposited into the Illinois Fire Fighters' Memorial Fund.
(d) In addition to the purpose specified in Section 2-119(n), moneys in the Illinois Fire Fighters' Memorial Fund shall, except as otherwise provided in subsection (e) and subject to appropriation by the General Assembly, be used exclusively by the Office of the State Fire Marshal for the following purposes:
(1) maintaining the Illinois Fire Fighters' Memorial;

(2) holding an annual memorial commemoration and

Medal of Honor ceremony and related activities; and

(3) providing scholarships, for graduate study,

undergraduate study, or any other post-secondary education approved by the Illinois Firefighter Memorial Foundation, to children and spouses of fire fighters killed in the line of duty.

(e) No more than 10% of the annual proceeds of the Illinois Fire Fighters' Memorial Fund may, subject to appropriation by the General Assembly, be used by the Office of the State Fire Marshal for exhibits for and the maintenance of the Illinois Fire Fighter Museum, except that the 10% limit may be exceeded to pay for emergency repairs related to the structural stability of the Illinois Fire Fighter Museum. Prior to exceeding the 10% limit, the Office of the State Fire Marshal shall obtain the approval of a majority of the members of the Illinois Fire Fighters Memorial Foundation.
(Source: P.A. 99-812, eff. 1-1-17; 100-480, eff. 9-8-17.)

(625 ILCS 5/3-635)
Sec. 3-635. Master Mason plates.
(a) The Secretary, upon receipt of all applicable fees and applications made in the form prescribed by the Secretary, may issue special registration plates designated as Master Mason license plates.
The special plates issued under this Section shall be affixed only to passenger vehicles of the first division or motor vehicles of the second division weighing not more than 8,000 pounds.
Plates issued under this Section shall expire according to the multi-year procedure established by Section 3-414.1 of this Code.
(b) The design and color of the special plates shall be wholly within the discretion of the Secretary. Appropriate documentation, as determined by the Secretary, shall accompany each application.
(c) An applicant for the special plate shall be charged a $25 fee for original issuance in addition to the appropriate registration fee. Of this fee, $10 shall be deposited into the Master Mason Fund and $15 shall be deposited into the Secretary of State Special License Plate Fund, to be used by the Secretary to help defray the administrative processing costs.
For each registration renewal period, a $25 fee, in addition to the appropriate registration fee, shall be charged. Of this fee, $23 shall be deposited into the Master Mason Fund and $2 shall be deposited into the Secretary of State Special License Plate Fund.
(d) The Master Mason Fund is created as a special fund in the State treasury. All money in the Master Mason Fund shall be paid, subject to appropriation by the General Assembly and distribution by the Secretary, as grants to Illinois Masonic Charities Fund, a not-for-profit corporation, for charitable purposes.
(Source: P.A. 99-294, eff. 1-1-16.)

(625 ILCS 5/3-636)
Sec. 3-636. Knights of Columbus plates.
(a) The Secretary, upon receipt of all applicable fees and applications made in the form prescribed by the Secretary, may issue special registration plates designated as Knights of Columbus license plates.
The special plates issued under this Section shall be affixed only to passenger vehicles of the first division or motor vehicles of the second division weighing not more than 8,000 pounds.
Plates issued under this Section shall expire according to the multi-year procedure established by Section 3-414.1 of this Code.
(b) The design and color of the special plates shall be wholly within the discretion of the Secretary. Appropriate documentation, as determined by the Secretary, shall accompany each application.
(c) An applicant for the special plate shall be charged a $25 fee for original issuance in addition to the appropriate registration fee. Of this fee, $10 shall be deposited into the Knights of Columbus Fund and $15 shall be deposited into the Secretary of State Special License Plate Fund, to be used by the Secretary to help defray the administrative processing costs.
For each registration renewal period, a $25 fee, in addition to the appropriate registration fee, shall be charged. Of this fee, $23 shall be deposited into the Knights of Columbus Fund and $2 shall be deposited into the Secretary of State Special License Plate Fund.
(d) The Knights of Columbus Fund is created as a special fund in the State treasury. All money in the Knights of Columbus Fund shall be paid, subject to appropriation by the General Assembly and distribution by the Secretary, as grants to charitable entities designated by the Knights of Columbus.
(Source: P.A. 97-409, eff. 1-1-12.)

(625 ILCS 5/3-637)
Sec. 3-637. D.A.R.E. license plate.
(a) The Secretary, upon receipt of an application made in the form prescribed by the Secretary of State, may issue special registration plates designated to be D.A.R.E. (Drug Abuse Resistance Education) license plates. The special plates issued under this Section shall be affixed only to passenger vehicles of the first division, motor vehicles of the second division weighing not more than 8,000 pounds, and recreational vehicles as defined by Section 1-169 of this Code. Plates issued under this Section shall expire according to the multi-year procedure established by Section 3-414.1 of this Code.
(b) The design and color of the plates shall be wholly within the discretion of the Secretary of State. Appropriate documentation, as determined by the Secretary, shall accompany the application. The Secretary may, in his or her discretion, allow the plates to be issued as vanity or personalized plates in accordance with Section 3-405.1 of this Code.
(c) An applicant shall be charged a $45 fee for original issuance in addition to the appropriate registration fee, if applicable. Of this fee, $10 shall be deposited into the State D.A.R.E. Fund; $10 shall be deposited into the County D.A.R.E. Fund if the county, as indicated by the applicant's address, has a D.A.R.E. program, otherwise the $10 fee shall be deposited into the State D.A.R.E. Fund; $10 shall be deposited into the Municipal D.A.R.E. Fund if the municipality, as indicated by the applicant's address, has a D.A.R.E. program, otherwise the $10 fee shall be deposited into the County D.A.R.E. Fund if the county, as indicated by the applicant's address, has a D.A.R.E. program, otherwise the $10 fee shall be deposited into the State D.A.R.E. Fund; and $15 shall be deposited into the Secretary of State Special License Plate Fund.
For each registration renewal period, a $29 fee, in addition to the appropriate registration fee, shall be charged. Of this fee, $9 shall be deposited into the State D.A.R.E. Fund; $9 shall be deposited into the County D.A.R.E. Fund if the county, as indicated by the applicant's address, has a D.A.R.E. program, otherwise the $9 fee shall be deposited into the State D.A.R.E. Fund; $9 shall be deposited into the Municipal D.A.R.E. Fund if the municipality, as indicated by the applicant's address, has a D.A.R.E. program, otherwise the $9 fee shall be deposited into the County D.A.R.E. Fund if the county, as indicated by the applicant's address, has a D.A.R.E. program, otherwise the $9 fee shall be deposited into the State D.A.R.E. Fund; and $2 shall be deposited into the Secretary of State Special License Plate Fund.
(d) The State D.A.R.E. Fund is created as a special fund in the State Treasury. All money in the State D.A.R.E. Fund shall be paid, subject to appropriation by the General Assembly and approval by the Secretary, as grants to the Illinois D.A.R.E. Officers Association for its D.A.R.E. program.
The County D.A.R.E. Fund is created as a special fund in the State Treasury. All money in the County D.A.R.E. Fund shall be distributed, subject to appropriation by the General Assembly, to the Secretary. The Secretary shall make grants of this money to counties for their D.A.R.E. programs based on the proportion of money the County D.A.R.E. Fund has received from each county, as indicated by the applicant's address.
The Municipal D.A.R.E. Fund is created as a special fund in the State Treasury. All money in the Municipal D.A.R.E. Fund shall be distributed, subject to appropriation by the General Assembly, to the Secretary. The Secretary shall make grants of this money to municipalities for their D.A.R.E. programs based on the proportion of money the Municipal D.A.R.E. Fund has received from each municipality, as indicated by the applicant's address.
(Source: P.A. 97-206, eff. 7-28-11.)

(625 ILCS 5/3-638)
Sec. 3-638. U.S. Veteran License Plates.
(a) In addition to any other special license plate, the Secretary, upon receipt of all applicable fees and applications made in the form prescribed by the Secretary of State, may issue U.S. Veteran license plates to residents of Illinois who meet eligibility requirements prescribed by the Secretary of State. The special U.S. Veteran plate issued under this Section shall be affixed only to passenger vehicles of the first division, motorcycles, and motor vehicles of the second division weighing not more than 8,000 pounds. Plates issued under this Section shall expire according to the staggered multi-year procedure established by Section 3-414.1 of this Code.
(b) The design, color, and format of the plates shall be wholly within the discretion of the Secretary of State. The Secretary may, in his or her discretion, allow the plates to be issued as vanity plates or personalized in accordance with Section 3-405.1 of this Code. The plates are not required to designate "Land Of Lincoln", as prescribed in subsection (b) of Section 3-412 of this Code. The Secretary shall prescribe the eligibility requirements and, in his or her discretion, shall approve and prescribe stickers or decals as provided under Section 3-412.
(c) (Blank).
(d) A charitable organization deemed eligible by the Secretary of State shall design decals to be affixed on plates issued under this Section. The decals shall designate the applicant's branch of service, theater of action, or both. The Secretary may prescribe rules governing the requirements and approval of charitable decals.
(e) The charitable organization authorized to design decals under subsection (d) of this Section may establish a fee for the purchase of charitable decals and shall report by July 31 of each year to the Secretary of State Vehicle Services Department the sticker fee, the number of charitable decals sold, the total revenue received from the sale of charitable decals during the previous fiscal year, and any other information deemed necessary by the Secretary of State.
(Source: P.A. 99-166, eff. 7-28-15.)

(625 ILCS 5/3-639)
Sec. 3-639. Special registration plate for a president of a village or incorporated town or mayor.
(a) The Secretary, upon receipt of all applicable fees and applications made in the form prescribed by the Secretary, may issue special registration plates to presidents of villages and incorporated towns and mayors.
The special plates issued under this Section shall be affixed only to passenger vehicles of the first division or motor vehicles of the second division weighing not more than 8,000 pounds.
Plates issued under this Section shall expire according to the multi-year procedure established by Section 3-414.1 of this Code.
(b) The design and color of the special plates shall be wholly within the discretion of the Secretary. Appropriate documentation, as determined by the Secretary, shall accompany each application.
(c) An applicant for the special plate shall be charged a $15 fee for original issuance in addition to the appropriate registration fee. This additional fee shall be deposited into the Secretary of State Special License Plate Fund, to be used by the Secretary to help defray the administrative processing costs.
For each registration renewal period, a $2 fee, in addition to the appropriate registration fee, shall be charged. This additional fee shall be deposited into the Secretary of State Special License Plate Fund.
(Source: P.A. 90-527, eff. 11-13-97; 90-655, eff. 7-30-98.)

(625 ILCS 5/3-640)
Sec. 3-640. Illinois and Michigan Canal plates.
(a) The Secretary, upon receipt of all applicable fees and applications made in the form prescribed by the Secretary, may issue special registration plates designated as Illinois and Michigan Canal license plates.
The special plates issued under this Section shall be affixed only to passenger vehicles of the first division or motor vehicles of the second division weighing not more than 8,000 pounds.
Plates issued under this Section shall expire according to the multi-year procedure established by Section 3-414.1 of this Code.
(b) The design and color of the special plates shall be wholly within the discretion of the Secretary. Appropriate documentation, as determined by the Secretary, shall accompany each application.
(c) An applicant for the special plate shall be charged a $40 fee for original issuance in addition to the appropriate registration fee. Of this fee, $25 shall be deposited into the Illinois and Michigan Canal Fund and $15 shall be deposited into the Secretary of State Special License Plate Fund, to be used by the Secretary to help defray the administrative processing costs.
For each registration renewal period, a $27 fee, in addition to the appropriate registration fee, shall be charged. Of this fee, $25 shall be deposited into the Illinois and Michigan Canal Fund and $2 shall be deposited into the Secretary of State Special License Plate Fund.
(d) The Illinois and Michigan Canal Fund is created as a special fund in the State treasury. All money in the Illinois and Michigan Canal Fund shall be used, subject to appropriation by the General Assembly, by the Department of Natural Resources for restoration and improvements of the Illinois and Michigan Canal and its adjacent structures.
(Source: P.A. 90-527, eff. 11-13-97.)

(625 ILCS 5/3-641)
Sec. 3-641. Deceased police officer or firefighter plates.
(a) The Secretary, upon receipt of all applicable fees and applications made in the form prescribed by the Secretary, may issue special registration plates to the surviving spouse and parents of a police officer or firefighter who has died in the line of duty in this State. The special plates issued pursuant to this Section shall be affixed only to passenger vehicles of the first division or motor vehicles of the second division weighing not more than 8,000 pounds.
Plates issued under this Section shall expire according to the multi-year procedure established by Section 3-414.1 of this Code.
(b) The design and color of the special plates shall be wholly within the discretion of the Secretary. Appropriate documentation, as determined by the Secretary, shall accompany each application.
(c) An applicant for the special plate shall be charged a $15 fee for original issuance in addition to the appropriate registration fee. This additional fee shall be deposited into the Secretary of State Special License Plate Fund, to be used by the Secretary to help defray the administrative processing costs.
For each registration renewal period, a $2 fee, in addition to the appropriate registration fee, shall be charged. This additional fee shall be deposited into the Secretary of State Special License Plate Fund.
(Source: P.A. 97-947, eff. 1-1-13.)

(625 ILCS 5/3-642)
Sec. 3-642. Silver Star plates.
(a) The Secretary, upon receipt of all applicable fees and applications made in the form prescribed by the Secretary, may issue special registration plates to residents of Illinois who have been awarded the Silver Star by the United States Armed Forces. The Secretary, upon receipt of the proper applications and fees, may also issue these special registration plates to an Illinois resident who is the surviving spouse of a person who was awarded the Silver Star by a branch of the armed forces of the United States. The special plate issued under this Section shall be affixed only to passenger vehicles of the first division, motorcycles, or motor vehicles of the second division weighing not more than 8,000 pounds. Plates issued under this Section shall expire according to the staggered multi-year procedure established by Section 3-414.1 of this Code.
(b) The design, color, and format of the plates shall be wholly within the discretion of the Secretary. The Secretary may, in his or her discretion, allow the plates to be issued as vanity plates or personalized in accordance with Section 3-405.1 of this Code. The plates are not required to designate "Land Of Lincoln", as prescribed in subsection (b) of Section 3-412 of this Code. The Secretary shall prescribe the eligibility requirements and, in his or her discretion, shall approve and prescribe stickers or decals as provided under Section 3-412.
(c) (Blank).
(Source: P.A. 93-140, eff. 1-1-04; 93-937, eff. 1-1-05; 94-343, eff. 1-1-06.)

(625 ILCS 5/3-643)
Sec. 3-643. Mammogram license plates.
(a) The Secretary, upon receipt of an application made in the form prescribed by the Secretary, may issue special registration plates designated as Mammogram license plates. The special plates issued under this Section shall be affixed only to passenger vehicles of the first division and motor vehicles of the second division weighing not more than 8,000 pounds. Plates issued under this Section shall expire according to the multi-year procedure established by Section 3-414.1 of this Code.
(b) The design and color of the plates is wholly within the discretion of the Secretary, except that the following phrases shall be on the plates: (i) "Mammograms Save Lives" and (ii) "The Susan G. Komen Foundation". The Secretary may allow the plates to be issued as vanity plates or personalized under Section 3-405.1 of the Code. The Secretary shall prescribe stickers or decals as provided under Section 3-412 of this Code.
(c) An applicant for the special plate shall be charged a $25 fee for original issuance in addition to the appropriate registration fee. Of this fee, $10 shall be deposited into the Mammogram Fund and $15 shall be deposited into the Secretary of State Special License Plate Fund, to be used by the Secretary to help defray the administrative processing costs.
For each registration renewal period, a $25 fee, in addition to the appropriate registration fee, shall be charged. Of this fee, $23 shall be deposited into the Mammogram Fund and $2 shall be deposited into the Secretary of State Special License Plate Fund.
(d) The Mammogram Fund is created as a special fund in the State treasury. All money in the Mammogram Fund shall be paid, subject to appropriation by the General Assembly and distribution by the Secretary, as grants to the Susan G. Komen Foundation for breast cancer research, education, screening, and treatment.
(Source: P.A. 97-409, eff. 1-1-12.)

(625 ILCS 5/3-644)
Sec. 3-644. Police Memorial Committee license plates.
(a) The Secretary, upon receipt of an application made in the form prescribed by the Secretary, may issue special registration plates designated as Police Memorial Committee license plates. The special plates issued under this Section shall be affixed only to passenger vehicles of the first division and motor vehicles of the second division weighing not more than 8,000 pounds. Plates issued under this Section shall expire according to the multi-year procedure established by Section 3-414.1 of this Code.
(b) The design and color of the plates is wholly within the discretion of the Secretary. The Secretary may allow the plates to be issued as vanity plates or personalized under Section 3-405.1 of the Code. The Secretary shall prescribe stickers or decals as provided under Section 3-412 of this Code.
(c) An applicant for the special plate shall be charged a $25 fee for original issuance in addition to the appropriate registration fee. Of this fee, $10 shall be deposited into the Police Memorial Committee Fund and $15 shall be deposited into the Secretary of State Special License Plate Fund, to be used by the Secretary to help defray the administrative processing costs.
For each registration renewal period, a $25 fee, in addition to the appropriate registration fee, shall be charged. Of this fee, $23 shall be deposited into the Police Memorial Committee Fund and $2 shall be deposited into the Secretary of State Special License Plate Fund.
(d) The Police Memorial Committee Fund is created as a special fund in the State treasury. All money in the Police Memorial Committee Fund shall be paid, subject to appropriation by the General Assembly and distribution by the Secretary, as grants to the Police Memorial Committee for maintaining a memorial statue, holding an annual memorial commemoration, and giving scholarships to children of police officers killed in the line of duty.
(Source: P.A. 97-409, eff. 1-1-12.)

(625 ILCS 5/3-645)
Sec. 3-645. Vietnam Veteran License Plates.
(a) In addition to any other special license plate, the Secretary, upon receipt of all applicable fees and applications made in the form prescribed by the Secretary of State, may issue Vietnam Veteran license plates to residents of Illinois who meet eligibility requirements prescribed by the Secretary of State. The special Vietnam Veteran plate issued under this Section shall be affixed only to passenger vehicles of the first division, motorcycles, and motor vehicles of the second division weighing not more than 8,000 pounds. Plates issued under this Section shall expire according to the staggered multi-year procedure established by Section 3-414.1 of this Code.
(b) The design, color, and format of the plates shall be wholly within the discretion of the Secretary of State. The Secretary may, in his or her discretion, allow the plates to be issued as vanity plates or personalized in accordance with Section 3-405.1 of this Code. The plates are not required to designate "Land Of Lincoln", as prescribed in subsection (b) of Section 3-412 of this Code. The Secretary shall prescribe the eligibility requirements and, in his or her discretion, shall approve and prescribe stickers or decals as provided under Section 3-412.
(c) (Blank).
(Source: P.A. 96-1409, eff. 1-1-11.)

(625 ILCS 5/3-646)
Sec. 3-646. Organ Donor Awareness license plates.
(a) The Secretary, upon receipt of an application made in the form prescribed by the Secretary, may issue special registration plates designated as Organ Donor Awareness license plates. The special plates issued under this Section shall be affixed only to passenger vehicles of the first division and motor vehicles of the second division weighing not more than 8,000 pounds. Plates issued under this Section shall expire according to the multi-year procedure established by Section 3-414.1 of this Code.
(b) The design and color of the plates is wholly within the discretion of the Secretary, except that the phrase "Be An Organ Donor" shall be on the plates, and the design of the plates shall incorporate a reference to the Chicago Bears organization and Walter Payton. The Secretary may allow the plates to be issued as vanity plates or personalized under Section 3-405.1 of the Code. The Secretary shall prescribe stickers or decals as provided under Section 3-412 of this Code.
(c) An applicant for the special plate shall be charged a $25 fee for original issuance in addition to the appropriate registration fee. Of this additional fee, $10 shall be deposited into the Organ Donor Awareness Fund and $15 shall be deposited into the Secretary of State Special License Plate Fund, to be used by the Secretary to help defray the administrative processing costs.
For each registration renewal period, a $25 fee, in addition to the appropriate registration fee, shall be charged. Of this additional fee, $23 shall be deposited into the Organ Donor Awareness Fund and $2 shall be deposited into the Secretary of State Special License Plate Fund.
(d) The Organ Donor Awareness Fund is created as a special fund in the State treasury. Subject to appropriation by the General Assembly and approval by the Secretary, 50% of the moneys in the Organ Donor Awareness Fund shall be paid as grants to the Gift of Hope Organ and Tissue Donor Network, and the remaining 50% of the moneys in that fund shall be paid as grants to Mid-America Transplant Services, or pursuant to any alternative distribution ratio mutually agreed upon by these 2 organizations.
(Source: P.A. 97-409, eff. 1-1-12.)

(625 ILCS 5/3-647)
Sec. 3-647. World War II Veteran License Plates.
(a) In addition to any other special license plate, the Secretary, upon receipt of all applicable fees and applications made in the form prescribed by the Secretary of State, may issue World War II Veteran license plates to residents of Illinois who meet eligibility requirements prescribed by the Secretary of State. The special World War II Veteran plate issued under this Section shall be affixed only to passenger vehicles of the first division, motorcycles, and motor vehicles of the second division weighing not more than 8,000 pounds. Plates issued under this Section shall expire according to the staggered multi-year procedure established by Section 3-414.1 of this Code.
(b) The design, color, and format of the plates shall be wholly within the discretion of the Secretary of State. The Secretary may, in his or her discretion, allow the plates to be issued as vanity plates or personalized in accordance with Section 3-405.1 of this Code. The plates are not required to designate "Land Of Lincoln", as prescribed in subsection (b) of Section 3-412 of this Code. The Secretary shall prescribe the eligibility requirements and, in his or her discretion, shall approve and prescribe stickers or decals as provided under Section 3-412.
(c) (Blank).
(Source: P.A. 96-1409, eff. 1-1-11.)

(625 ILCS 5/3-648)
Sec. 3-648. Education license plates.
(a) The Secretary, upon receipt of an application made in the form prescribed by the Secretary, may issue special registration plates designated as Education license plates. The special plates issued under this Section shall be affixed only to passenger vehicles of the first division and motor vehicles of the second division weighing not more than 8,000 pounds. Plates issued under this Section shall expire according to the multi-year procedure established by Section 3-414.1 of this Code.
(b) The design and color of the plates shall be determined by a contest that every elementary school pupil in the State of Illinois is eligible to enter. The designs submitted for the contest shall be judged on September 30, 2002, and the winning design shall be selected by a committee composed of the Secretary, the Director of State Police, 2 members of the Senate, one member chosen by the President of the Senate and one member chosen by the Senate Minority Leader, and 2 members of the House of Representatives, one member chosen by the Speaker of the House and one member chosen by the House Minority Leader. The Secretary may allow the plates to be issued as vanity or personalized plates under Section 3-405.1 of the Code. The Secretary shall prescribe stickers or decals as provided under Section 3-412 of this Code.
(c) An applicant for the special plate shall be charged a $40 fee for original issuance, in addition to the appropriate registration fee. Of this $40 additional original issuance fee, $15 shall be deposited into the Secretary of State Special License Plate Fund, to be used by the Secretary to help defray the administrative processing costs, and $25 shall be deposited into the Golden Apple Scholars of Illinois Fund. For each registration renewal period, a $40 fee, in addition to the appropriate registration fee, shall be charged. Of this $40 additional renewal fee, $2 shall be deposited into the Secretary of State Special License Plate Fund and $38 shall be deposited into the Golden Apple Scholars of Illinois Fund. Each fiscal year, once deposits from the additional original issuance and renewal fees into the Secretary of State Special License Plate Fund have reached $500,000, all the amounts received for the additional fees for the balance of the fiscal year shall be deposited into the Golden Apple Scholars of Illinois Fund.
(d) The Golden Apple Scholars of Illinois Fund is created as a special fund in the State treasury. All moneys in the Golden Apple Scholars of Illinois Fund shall be apportioned according to Section 52 of the Higher Education Student Assistance Act.
(Source: P.A. 98-533, eff. 8-23-13.)

(625 ILCS 5/3-649)
Sec. 3-649. West Point Bicentennial license plates.
(a) In addition to any other special license plate, the Secretary, upon receipt of all applicable fees and applications made in the form prescribed by the Secretary of State, may issue West Point Bicentennial license plates to commemorate the 200th anniversary of the founding of the United States Military Academy at West Point, N.Y. The special West Point Bicentennial plate issued under this Section shall be affixed only to passenger vehicles of the first division and motor vehicles of the second division weighing not more than 8,000 pounds. Plates issued under this Section shall expire according to the staggered multi-year procedure established by Section 3-414.1 of this Code.
(b) The design, color, and format of the plates shall be wholly within the discretion of the Secretary of State. The Secretary may, in his or her discretion, allow the plates to be issued as vanity plates or personalized in accordance with Section 3-405.1 of this Code. The plates are not required to designate "Land Of Lincoln", as prescribed in subsection (b) of Section 3-412 of this Code. The Secretary shall approve and prescribe stickers or decals as provided under Section 3-412.
(c) An applicant shall be charged a $15 fee for original issuance in addition to the applicable registration fee. This additional fee shall be deposited into the Secretary of State Special License Plate Fund. For each registration renewal period, a $2 fee, in addition to the appropriate registration fee, shall be charged and shall be deposited into the Secretary of State Special License Plate Fund.
(Source: P.A. 92-477, eff. 1-1-02.)

(625 ILCS 5/3-650)
Sec. 3-650. Army Combat Veteran license plates.
(a) In addition to any other special license plate, the Secretary, upon receipt of all applicable fees and applications made in the form prescribed by the Secretary of State, may issue Army Combat Veteran license plates to residents of Illinois who meet eligibility requirements prescribed by the Secretary of State. The special Army Combat Veteran plate issued under this Section shall be affixed only to passenger vehicles of the first division, motorcycles, and motor vehicles of the second division weighing not more than 8,000 pounds. Plates issued under this Section shall expire according to the staggered multi-year procedure established by Section 3-414.1 of this Code.
(b) The plates shall display the Army Combat Infantry Badge. In all other respects, the design, color, and format of the plates shall be within the discretion of the Secretary of State. The Secretary may, in his or her discretion, allow the plates to be issued as vanity plates or personalized in accordance with Section 3-405.1 of this Code. The plates are not required to designate "Land Of Lincoln", as prescribed in subsection (b) of Section 3-412 of this Code. The Secretary shall prescribe the eligibility requirements and, in his or her discretion, shall approve and prescribe stickers or decals as provided under Section 3-412.
(c) (Blank).
(Source: P.A. 96-1409, eff. 1-1-11.)

(625 ILCS 5/3-651)
Sec. 3-651. U.S. Marine Corps license plates.
(a) In addition to any other special license plate, the Secretary, upon receipt of all applicable fees and applications made in the form prescribed by the Secretary of State, may issue special registration plates designated as U.S. Marine Corps license plates to residents of Illinois who meet eligibility requirements prescribed by the Secretary of State. The special plate issued under this Section shall be affixed only to passenger vehicles of the first division, motorcycles, motor vehicles of the second division weighing not more than 8,000 pounds, and recreational vehicles as defined by Section 1-169 of this Code. Plates issued under this Section shall expire according to the staggered multi-year procedure established by Section 3-414.1 of this Code.
(b) The design, color, and format of the plates shall be wholly within the discretion of the Secretary of State, except that the U.S. Marine Corps emblem shall appear on the plates. The Secretary may, in his or her discretion, allow the plates to be issued as vanity or personalized plates in accordance with Section 3-405.1 of this Code. The plates are not required to designate "Land Of Lincoln", as prescribed in subsection (b) of Section 3-412 of this Code. The Secretary shall prescribe the eligibility requirements and, in his or her discretion, shall approve and prescribe stickers or decals as provided under Section 3-412.
(c) An applicant shall be charged a $5 fee for original issuance in addition to the applicable registration fee. This additional fee shall be deposited into the Marine Corps Scholarship Fund. For each registration renewal period, an $18 fee, in addition to the appropriate registration fee, shall be charged. This additional fee shall be deposited into the Marine Corps Scholarship Fund.
(d) The Marine Corps Scholarship Fund is created as a special fund in the State treasury. All moneys in the Marine Corps Scholarship Fund shall, subject to appropriation by the General Assembly and distribution by the Secretary, be used by the Marine Corps Scholarship Foundation, Inc., a recognized charitable organization that meets the requirements of Title 26, Section 501(c)(3) of the United States Code, to provide grants for scholarships for higher education. The scholarship recipients must be the children of current or former members of the United States Marine Corps who meet the academic, financial, and other requirements established by the Marine Corps Scholarship Foundation. In addition, the recipients must be Illinois residents and must attend a college or university located within the State of Illinois.
(Source: P.A. 97-306, eff. 1-1-12; 97-409; eff. 1-1-12; 97-813, eff. 7-13-12.)

(625 ILCS 5/3-652)
Sec. 3-652. Chicago and Northeast Illinois District Council of Carpenters license plates.
(a) The Secretary, upon receipt of all applicable fees and applications made in the form prescribed by the Secretary, may issue special registration plates designated as Chicago and Northeast Illinois District Council of Carpenters license plates.
The special plates issued under this Section shall be affixed only to passenger vehicles of the first division or motor vehicles of the second division weighing not more than 8,000 pounds.
Plates issued under this Section shall expire according to the multi-year procedure established by Section 3-414.1 of this Code.
(b) The design and color of the special plates shall be wholly within the discretion of the Secretary. Appropriate documentation, as determined by the Secretary, shall accompany each application. The Secretary may allow the plates to be issued as vanity plates or personalized plates under Section 3-405.1 of this Code. The Secretary shall prescribe stickers or decals as provided under Section 3-412 of this Code.
(c) An applicant for the special plate shall be charged a $25 fee for original issuance in addition to the appropriate registration fee. Of this fee, $10 shall be deposited into the Chicago and Northeast Illinois District Council of Carpenters Fund and $15 shall be deposited into the Secretary of State Special License Plate Fund, to be used by the Secretary to help defray the administrative processing costs.
For each registration renewal period, a $25 fee, in addition to the appropriate registration fee, shall be charged. Of this fee, $23 shall be deposited into the Chicago and Northeast Illinois District Council of Carpenters Fund and $2 shall be deposited into the Secretary of State Special License Plate Fund.
(d) The Chicago and Northeast Illinois District Council of Carpenters Fund is created as a special fund in the State treasury. All moneys in the Chicago and Northeast Illinois District Council of Carpenters Fund shall be paid, subject to appropriation by the General Assembly and distribution by the Secretary, as grants to charitable entities designated by the Chicago and Northeast Illinois District Council of Carpenters.
(Source: P.A. 97-409, eff. 1-1-12.)

(625 ILCS 5/3-653)
Sec. 3-653. Pet Friendly license plates.
(a) The Secretary, upon receipt of an application made in the form prescribed by the Secretary, may issue special registration plates designated as Pet Friendly license plates. The special plates issued under this Section shall be affixed only to passenger vehicles of the first division, motor vehicles of the second division weighing not more than 8,000 pounds, and recreational vehicles as defined in Section 1-169 of this Code. Plates issued under this Section shall expire according to the multi-year procedure established by Section 3-414.1 of this Code.
(b) The design and color of the plates is wholly within the discretion of the Secretary, except that the phrase "I am pet friendly" shall be on the plates. The Secretary may allow the plates to be issued as vanity plates or personalized plates under Section 3-405.1 of the Code. The Secretary shall prescribe stickers or decals as provided under Section 3-412 of this Code.
(c) An applicant for the special plate shall be charged a $40 fee for original issuance in addition to the appropriate registration fee. Of this additional fee, $25 shall be deposited into the Pet Population Control Fund and $15 shall be deposited into the Secretary of State Special License Plate Fund, to be used by the Secretary to help defray the administrative processing costs.
For each registration renewal period, a $27 fee, in addition to the appropriate registration fee, shall be charged. Of this additional fee, $25 shall be deposited into the Pet Population Control Fund and $2 shall be deposited into the Secretary of State Special License Plate Fund.
(Source: P.A. 94-639, eff. 8-22-05; 95-331, eff. 8-21-07.)

(625 ILCS 5/3-654)
Sec. 3-654. Illinois Public Broadcasting System Stations special license plates.
(a) The Secretary, upon receipt of all applicable fees and applications made in the form prescribed by the Secretary, may issue special registration plates designated as Illinois Public Broadcasting System Stations special license plates. The special plates issued under this Section shall be affixed only to passenger vehicles of the first division or motor vehicles of the second division weighing not more than 8,000 pounds. Plates issued under this Section shall expire according to the multi-year procedure established by Section 3-414.1 of this Code.
(b) The design and color of the special plates shall be wholly within the discretion of the Secretary. The Secretary may, in his or her discretion, allow the plates to be issued as vanity or personalized plates in accordance with Section 3-405.1 of this Code. The plates are not required to designate "Land of Lincoln", as prescribed in subsection (b) of Section 3-412 of this Code. The Secretary, in his or her discretion, shall approve and prescribe stickers or decals as provided under Section 3-412.
(c) An applicant for the special plate shall be charged a $40 fee for original issuance in addition to the appropriate registration fee. Of this fee, $25 shall be deposited into the Public Broadcasting Fund and $15 shall be deposited into the Secretary of State Special License Plate Fund, to be used by the Secretary to help defray the administrative processing costs.
For each registration renewal period, a $27 fee, in addition to the appropriate registration fee, shall be charged. Of this fee, $25 shall be deposited into the Public Broadcasting Fund and $2 shall be deposited into the Secretary of State Special License Plate Fund.
(d) The Public Broadcasting Fund is created as a special fund in the State treasury. Subject to appropriation by the General Assembly and distribution by the Secretary, the Secretary shall pay all moneys in the Public Broadcasting Fund to the various Public Broadcasting System stations in Illinois for operating costs.
(Source: P.A. 97-409, eff. 1-1-12.)

(625 ILCS 5/3-655)
Sec. 3-655. Hospice license plates.
(a) The Secretary, upon receipt of an application made in the form prescribed by the Secretary, may issue special registration plates designated as Hospice license plates. The special plates issued under this Section shall be affixed only to passenger vehicles of the first division and motor vehicles of the second division weighing not more than 8,000 pounds. Plates issued under this Section shall expire according to the multi-year procedure established by Section 3-414.1 of this Code.
(b) The color of the plates is wholly within the discretion of the Secretary. The design of the plates shall include the word "Hospice" above drawings of two lilies and a butterfly. The Secretary may allow the plates to be issued as vanity plates or personalized under Section 3-405.1 of the Code. The Secretary shall prescribe stickers or decals as provided under Section 3-412 of this Code.
(c) An applicant for the special plate shall be charged a $25 fee for original issuance in addition to the appropriate registration fee. Of this fee, $10 shall be deposited into the Hospice Fund and $15 shall be deposited into the Secretary of State Special License Plate Fund, to be used by the Secretary to help defray the administrative processing costs.
For each registration renewal period, a $25 fee, in addition to the appropriate registration fee, shall be charged. Of this fee, $23 shall be deposited into the Hospice Fund and $2 shall be deposited into the Secretary of State Special License Plate Fund.
(d) The Hospice Fund is created as a special fund in the State treasury. All money in the Hospice Fund shall be paid, subject to appropriation by the General Assembly and distribution by the Secretary, as grants to a statewide organization whose primary membership consists of hospice programs to be used as follows:
(1) To fund projects relating to hospice care for

special groups, such as children, veterans, and ethnic, religious, gender, or minority groups, or to provide disease-specific research or outreach.

(2) To fund education and outreach for hospice

volunteers, patients, families, and health care professionals.

(3) To fund informational and educational media

programs regarding the availability of hospice services.

(4) To fund the expansion or enhancement of a

statewide organization whose primary membership consists of hospice programs toll-free referral line operated to provide hospice information.

(5) To fund the expansion or enhancement of a

statewide organization whose primary membership consists of hospice programs Internet website.

(6) To cover reasonable costs for special plate

advertising.

A statewide organization whose primary membership consists of hospice programs shall distribute grant moneys received under this subsection (d) through a standing committee that reviews funding solicitations and awards.
(Source: P.A. 97-409, eff. 1-1-12.)

(625 ILCS 5/3-656)
Sec. 3-656. (Repealed).
(Source: P.A. 95-331, eff. 8-21-07. Repealed by P.A. 97-409, eff. 1-1-12.)

(625 ILCS 5/3-657)
Sec. 3-657. Park District Youth Program license plates.
(a) In addition to any other special license plate, the Secretary, upon receipt of all applicable fees and applications made in the form prescribed by the Secretary of State, may issue Park District Youth Program license plates. The special Park District Youth Program plate issued under this Section shall be affixed only to passenger vehicles of the first division and motor vehicles of the second division weighing not more than 8,000 pounds. Plates issued under this Section shall expire according to the staggered multi-year procedure established by Section 3-414.1 of this Code.
(b) The design, color, and format of the plates shall be wholly within the discretion of the Secretary of State. Appropriate documentation, as determined by the Secretary, must accompany each application. The Secretary, in his or her discretion, shall approve and prescribe stickers or decals as provided under Section 3-412.
(c) An applicant for the special plate shall be charged a $40 fee for original issuance in addition to the appropriate registration fee. Of this fee, $25 shall be deposited into the Park District Youth Program Fund and $15 shall be deposited into the Secretary of State Special License Plate Fund, to be used by the Secretary to help defray the administrative processing costs.
For each registration renewal period, a $27 fee, in addition to the appropriate registration fee, shall be charged. Of this fee, $25 shall be deposited into the Park District Youth Program Fund and $2 shall be deposited into the Secretary of State Special License Plate Fund.
(d) The Park District Youth Program Fund is created as a special fund in the State treasury. All money in the Park District Youth Program Fund shall be paid, subject to appropriation by the General Assembly and distribution by the Secretary, as grants to the Illinois Association of Park Districts, a not-for-profit corporation, for grants to park districts and recreation agencies providing innovative after school programming for Illinois youth.
(Source: P.A. 97-409, eff. 1-1-12.)

(625 ILCS 5/3-658)
Sec. 3-658. Professional Sports Teams license plates.
(a) The Secretary, upon receipt of an application made in the form prescribed by the Secretary, may issue special registration plates designated as Professional Sports Teams license plates. The special plates issued under this Section shall be affixed only to passenger vehicles of the first division, motorcycles, and motor vehicles of the second division weighing not more than 8,000 pounds. Plates issued under this Section shall expire according to the multi-year procedure established by Section 3-414.1 of this Code.
(b) The design and color of the plates is wholly within the discretion of the Secretary, except that the plates shall, subject to the permission of the applicable team owner, display the logo of the Chicago Bears, the Chicago Bulls, the Chicago Blackhawks, the Chicago Cubs, the Chicago White Sox, the St. Louis Rams, or the St. Louis Cardinals, at the applicant's option. The Secretary may allow the plates to be issued as vanity or personalized plates under Section 3-405.1 of the Code. The Secretary shall prescribe stickers or decals as provided under Section 3-412 of this Code.
(c) An applicant for the special plate shall be charged a $40 fee for original issuance in addition to the appropriate registration fee. Of this fee, $25 shall be deposited into the Professional Sports Teams Education Fund and $15 shall be deposited into the Secretary of State Special License Plate Fund, to be used by the Secretary to help defray the administrative processing costs.
For each registration renewal period, a $27 fee, in addition to the appropriate registration fee, shall be charged. Of this fee, $25 shall be deposited into the Professional Sports Teams Education Fund and $2 shall be deposited into the Secretary of State Special License Plate Fund.
(d) The Professional Sports Teams Education Fund is created as a special fund in the State treasury. The Comptroller shall order transferred and the Treasurer shall transfer all moneys in the Professional Sports Teams Education Fund to the Common School Fund every 6 months.
(Source: P.A. 97-409, eff. 1-1-12; 97-914, eff. 1-1-13; 98-463, eff. 8-16-13.)

(625 ILCS 5/3-659)
Sec. 3-659. Pan Hellenic license plates.
(a) The Secretary, upon receipt of all applicable fees and applications made in the form prescribed by the Secretary, may issue special registration plates designated as Pan Hellenic license plates. The special plates issued under this Section shall be affixed only to passenger vehicles of the first division or motor vehicles of the second division weighing not more than 8,000 pounds. Plates issued under this Section shall expire according to the multi-year procedure established by Section 3-414.1 of this Code.
(b) The design and color of the special plates shall be wholly within the discretion of the Secretary, except that an emblem of a Pan Hellenic eligible member shall be on the plate. Appropriate documentation, as determined by the Secretary, shall accompany each application. The Secretary may, in his or her discretion, allow the plates to be issued as vanity or personalized plates in accordance with Section 3-405.1 of this Code. The plates are not required to designate "Land of Lincoln" as prescribed in subsection (b) of Section 3-412 of this Code. The Secretary, in his or her discretion, may prescribe rules governing the requirements and approval of the special plates.
(c) An applicant for the special plate shall be charged a $40 fee for original issuance in addition to the appropriate registration fee. Of this fee, $25 shall be deposited into the Illinois Pan Hellenic Trust Fund and $15 shall be deposited into the Secretary of State Special License Plate Fund, to be used by the Secretary to help defray the administrative processing costs. For each registration renewal period, a $27 fee, in addition to the appropriate registration fee, shall be charged. Of this fee, $25 shall be deposited into the Illinois Pan Hellenic Trust Fund and $2 shall be deposited into the Secretary of State Special License Plate Fund.
(d) The Illinois Pan Hellenic Trust Fund is created as a special fund in the State Treasury. The State Treasurer shall create separate accounts within the Illinois Pan Hellenic Trust Fund for each eligible member for which Pan Hellenic license plates have been issued. Moneys in the Illinois Pan Hellenic Trust Fund shall be allocated to each account in proportion to the number of plates sold in regard to each fraternity or sorority. All moneys in the Illinois Pan Hellenic Trust Fund shall be distributed, subject to appropriation by the General Assembly and distribution by the Secretary, as grants to the Illinois Alpha Kappa Alpha Charitable Foundation, Illinois Delta Sigma Theta Charitable Foundation, Illinois Zeta Phi Beta Charitable Foundation, Illinois Sigma Gamma Rho Charitable Foundation, Illinois Alpha Phi Alpha Charitable Foundation, Illinois Omega Psi Phi Charitable Foundation, Illinois Kappa Alpha Psi Charitable Foundation, Illinois Phi Beta Sigma Charitable Foundation, or Illinois Iota Phi Theta Charitable Foundation for charitable purposes sponsored by the African-American fraternity or sorority.
(Source: P.A. 97-409, eff. 1-1-12.)

(625 ILCS 5/3-660)
Sec. 3-660. September 11th license plates.
(a) Beginning on September 11, 2002, the Secretary, upon receipt of all applicable fees and applications made in the form prescribed by the Secretary, may issue special registration plates designated as September 11th license plates.
The special plates issued under this Section shall be affixed only to passenger vehicles of the first division or motor vehicles of the second division weighing not more than 8,000 pounds.
Plates issued under this Section shall expire according to the multi-year procedure established by Section 3-414.1 of this Code.
(b) The design and color of the special plates shall be wholly within the discretion of the Secretary. The Secretary may allow the plates to be issued as vanity or personalized plates under Section 3-405.1 of this Code. The Secretary shall prescribe stickers or decals as provided under Section 3-412 of this Code.
(c) An applicant for the special plate shall be charged a $40 fee for original issuance in addition to the appropriate registration fee. Of this fee, $25 shall be deposited into the September 11th Fund and $15 shall be deposited into the Secretary of State Special License Plate Fund, to be used by the Secretary to help defray the administrative processing costs.
For each registration renewal period, a $27 fee, in addition to the appropriate registration fee, shall be charged. Of this fee, $25 shall be deposited into the September 11th Fund and $2 shall be deposited into the Secretary of State Special License Plate Fund.
(d) The September 11th Fund is created as a special fund in the State treasury. Subject to appropriation by the General Assembly, the Director of the Illinois Emergency Management Agency shall pay all moneys in the September 11th Fund as grants to aid victims of terrorism and as grants to local governments to cover the costs of training, equipment, and other items related to public safety initiatives intended to prevent further acts of terrorism or to respond to further acts of terrorism or other disasters or emergency situations in Illinois.
(Source: P.A. 97-409, eff. 1-1-12.)

(625 ILCS 5/3-661)
Sec. 3-661. Illinois Route 66 license plates.
(a) The Secretary, upon receipt of all applicable fees and applications made in the form prescribed by the Secretary, may issue special registration plates designated as Illinois Route 66 license plates. The special plates issued under this Section shall be affixed only to passenger vehicles of the first division, motorcycles having an engine over 150cc, or motor vehicles of the second division weighing not more than 8,000 pounds. Plates issued under this Section shall expire according to the multi-year procedure established by Section 3-414.1 of this Code.
(b) The design and color of the special plates shall be wholly within the discretion of the Secretary. The Secretary may, in his or her discretion, allow the plates to be issued as vanity or personalized plates in accordance with Section 3-405.1 of this Code. The plates are not required to designate "Land of Lincoln", as prescribed in subsection (b) of Section 3-412 of this Code. The Secretary, in his or her discretion, shall approve and prescribe stickers or decals as provided under Section 3-412.
(c) An applicant for the special plate shall be charged a $40 fee for original issuance in addition to the appropriate registration fee. Of this fee, $25 shall be deposited into the Illinois Route 66 Heritage Project Fund and $15 shall be deposited into the Secretary of State Special License Plate Fund, to be used by the Secretary to help defray the administrative processing costs.
For each registration renewal period, a $27 fee, in addition to the appropriate registration fee, shall be charged. Of this fee, $25 shall be deposited into the Illinois Route 66 Heritage Project Fund and $2 shall be deposited into the Secretary of State Special License Plate Fund.
(d) The Illinois Route 66 Heritage Project Fund is created as a special fund in the State treasury. Subject to appropriation by the General Assembly and distribution by the Secretary, Illinois Route 66 Heritage Project, Inc. shall use all moneys in the Illinois Route 66 Heritage Project Fund for the development of tourism, through education and interpretation, preservation, and promotion of the former U.S. Route 66 in Illinois.
(Source: P.A. 99-865, eff. 1-1-17.)

(625 ILCS 5/3-662)
Sec. 3-662. Stop Neuroblastoma license plates.
(a) The Secretary, upon receipt of an application made in the form prescribed by the Secretary, may issue special registration plates designated as Stop Neuroblastoma license plates. The special plates issued under this Section shall be affixed only to passenger vehicles of the first division and motor vehicles of the second division weighing not more than 8,000 pounds. Plates issued under this Section shall expire according to the multi-year procedure established by Section 3-414.1 of this Code.
(b) The design and color of the plates is wholly within the discretion of the Secretary, except that the following phrases shall be on the plates: (i) "Stop Neuroblastoma" and (ii) "Stop Cancer". The Secretary may allow the plates to be issued as vanity plates or personalized under Section 3-405.1 of this Code. The Secretary shall prescribe stickers or decals as provided under Section 3-412 of this Code.
(c) An applicant for the special plate shall be charged a $25 fee for original issuance in addition to the appropriate registration fee. Of this fee, $10 shall be deposited into the Stop Neuroblastoma Fund and $15 shall be deposited into the Secretary of State Special License Plate Fund, to be used by the Secretary to help defray the administrative processing costs.
For each registration renewal period, a $25 fee, in addition to the appropriate registration fee, shall be charged. Of this fee, $23 shall be deposited into the Stop Neuroblastoma Fund and $2 shall be deposited into the Secretary of State Special License Plate Fund.
(d) The Stop Neuroblastoma Fund is created as a special fund in the State treasury. All money in the Stop Neuroblastoma Fund shall be paid, subject to appropriation by the General Assembly and distribution by the Secretary, as grants to the American Cancer Society for neuroblastoma and cancer research, education, screening, and treatment.
(Source: P.A. 97-409, eff. 1-1-12.)

(625 ILCS 5/3-663)
Sec. 3-663. Medically Required Tinted Window plates or plate stickers. The Secretary, upon receipt of an application made in the form prescribed by the Secretary, shall issue special registration plates or plate stickers designated as Medically Required Tinted Window license plates or plate stickers. The special plates or plate stickers issued under this Section shall be affixed only to passenger vehicles of the first division or their license plates and to motor vehicles of the second division weighing not more than 8,000 pounds or their license plates. Plates issued under this Section shall expire according to the multi-year procedure established by Section 3-414.1 of this Code. Plate stickers issued under this Section shall expire in accordance with rules adopted by the Secretary. The design and color of the plates or plate stickers shall be wholly within the discretion of the Secretary of State.
(Source: P.A. 94-564, eff. 8-12-05.)

(625 ILCS 5/3-664)
Sec. 3-664. Gold Star license plates. Upon proper application, the Secretary of State shall issue registration plates designated as Gold Star license plates to any Illinois resident who is the surviving widow, widower, sibling, daughter, son, or parent of a person who served in the Armed Forces of the United States and lost his or her life while in service whether in peacetime or war. The surviving widow or widower and each surviving parent, daughter, son, and sibling shall be issued one or more sets of registration plates. Registration plates issued under this Section shall be for first division vehicles and second division vehicles of 8,000 pounds or less. The Secretary may, in his or her discretion, allow the plates to be issued as vanity or personalized plates in accordance with Section 3-405.1 of this Code. An applicant shall be charged only the appropriate registration fee.
(Source: P.A. 97-723, eff. 1-1-13; 98-869, eff. 1-1-15.)

(625 ILCS 5/3-665)
Sec. 3-665. Agriculture in the Classroom plates.
(a) The Secretary, upon receipt of all applicable fees and applications made in the form prescribed by the Secretary, may issue special registration plates designated as Agriculture in the Classroom license plates.
The special plates issued under this Section shall be affixed only to passenger vehicles of the first division or motor vehicles of the second division weighing not more than 8,000 pounds.
Plates issued under this Section shall expire according to the multi-year procedure established by Section 3-414.1 of this Code.
(b) The design and color of the special plates shall be wholly within the discretion of the Secretary.
(c) An applicant for the special plate shall be charged a $40 fee for original issuance in addition to the appropriate registration fee. Of this fee, $25 shall be deposited into the Agriculture in the Classroom Fund and $15 shall be deposited into the Secretary of State Special License Plate Fund, to be used by the Secretary to help defray the administrative processing costs.
For each registration renewal period, a $27 fee, in addition to the appropriate registration fee, shall be charged. Of this fee, $25 shall be deposited into the Agriculture in the Classroom Fund and $2 shall be deposited into the Secretary of State Special License Plate Fund.
(d) The Agriculture in the Classroom Fund is created as a special fund in the State treasury. All moneys in the Agriculture in the Classroom Fund shall be paid, subject to appropriation by the General Assembly and distribution by the Secretary, to the Illinois Agricultural Association Foundation, a charitable organization that meets the requirements of Title 26, Section 501(c)(3) of the United States Code, to be used as grants to support Agriculture in the Classroom programming for public and private schools within Illinois.
(Source: P.A. 97-409, eff. 1-1-12.)

(625 ILCS 5/3-666)
Sec. 3-666. Paratrooper license plates.
(a) In addition to any other special license plate, the Secretary, upon receipt of all applicable fees and applications made in the form prescribed by the Secretary of State, may issue Paratrooper license plates to residents of Illinois who meet eligibility requirements prescribed by the Secretary of State. The special Paratrooper plate issued under this Section shall be affixed only to passenger vehicles of the first division and motor vehicles of the second division weighing not more than 8,000 pounds. Plates issued under this Section shall expire according to the staggered multi-year procedure established by Section 3-414.1 of this Code.
(b) The design, color, and format of the plates shall be wholly within the discretion of the Secretary of State. The Secretary may, in his or her discretion, allow the plates to be issued as vanity or personalized plates in accordance with Section 3-405.1 of this Code. The plates are not required to designate "Land of Lincoln", as prescribed in subsection (b) of Section 3-412 of this Code. The Secretary shall prescribe the eligibility requirements and, in his or her discretion, shall approve and prescribe stickers or decals as provided under Section 3-412.
(c) (Blank).
(Source: P.A. 97-306, eff. 1-1-12.)

(625 ILCS 5/3-667)
Sec. 3-667. Korean Service license plates.
(a) In addition to any other special license plate, the Secretary, upon receipt of all applicable fees and applications made in the form prescribed by the Secretary of State, may issue special registration plates designated as Korean Service license plates to residents of Illinois who, on or after July 27, 1954, participated in the United States Armed Forces in Korea. The special plate issued under this Section shall be affixed only to passenger vehicles of the first division, motorcycles, motor vehicles of the second division weighing not more than 8,000 pounds, and recreational vehicles as defined by Section 1-169 of this Code. Plates issued under this Section shall expire according to the staggered multi-year procedure established by Section 3-414.1 of this Code.
(b) The design, color, and format of the plates shall be wholly within the discretion of the Secretary of State. The Secretary may, in his or her discretion, allow the plates to be issued as vanity or personalized plates in accordance with Section 3-405.1 of this Code. The plates are not required to designate "Land of Lincoln", as prescribed in subsection (b) of Section 3-412 of this Code. The Secretary shall prescribe the eligibility requirements and, in his or her discretion, shall approve and prescribe stickers or decals as provided under Section 3-412.
(c) An applicant shall be charged a $2 fee for original issuance in addition to the applicable registration fee. This additional fee shall be deposited into the Korean War Memorial Construction Fund a special fund in the State treasury.
(d) An individual who has been issued Korean Service license plates for a vehicle and who has been approved for benefits under the Senior Citizens and Persons with Disabilities Property Tax Relief Act shall pay the original issuance and the regular annual fee for the registration of the vehicle as provided in Section 3-806.3 of this Code in addition to the fees specified in subsection (c) of this Section.
(Source: P.A. 99-143, eff. 7-27-15.)

(625 ILCS 5/3-668)
Sec. 3-668. Iraq Campaign license plates.
(a) In addition to any other special license plate, the Secretary, upon receipt of all applicable fees and applications made in the form prescribed by the Secretary of State, may issue Iraq Campaign license plates to residents of Illinois who have earned the Iraq Campaign Medal from the United States Armed Forces. The special Iraq Campaign plates issued under this Section shall be affixed only to passenger vehicles of the first division, motorcycles, and motor vehicles of the second division weighing not more than 8,000 pounds. Plates issued under this Section shall expire according to the staggered multi-year procedure established by Section 3-414.1 of this Code.
(b) The design, color, and format of the plates shall be wholly within the discretion of the Secretary of State. The Secretary may, in his or her discretion, allow the plates to be issued as vanity plates or personalized in accordance with Section 3-405.1 of this Code. The plates are not required to designate "Land of Lincoln", as prescribed in subsection (b) of Section 3-412 of this Code. The Secretary shall, in his or her discretion, approve and prescribe stickers or decals as provided under Section 3-412.
(c) (Blank).
(Source: P.A. 99-127, eff. 1-1-16.)

(625 ILCS 5/3-669)
Sec. 3-669. Afghanistan Campaign license plates.
(a) In addition to any other special license plate, the Secretary, upon receipt of all applicable fees and applications made in the form prescribed by the Secretary of State, may issue Afghanistan Campaign license plates to residents of Illinois who have earned the Afghanistan Campaign Medal from the United States Armed Forces. The special Afghanistan Campaign plates issued under this Section shall be affixed only to passenger vehicles of the first division, motorcycles, and motor vehicles of the second division weighing not more than 8,000 pounds. Plates issued under this Section shall expire according to the staggered multi-year procedure established by Section 3-414.1 of this Code.
(b) The design, color, and format of the plates shall be wholly within the discretion of the Secretary of State. The Secretary may, in his or her discretion, allow the plates to be issued as vanity plates or personalized in accordance with Section 3-405.1 of this Code. The plates are not required to designate "Land of Lincoln", as prescribed in subsection (b) of Section 3-412 of this Code. The Secretary shall, in his or her discretion, approve and prescribe stickers or decals as provided under Section 3-412.
(c) (Blank).
(Source: P.A. 99-127, eff. 1-1-16.)

(625 ILCS 5/3-670)
Sec. 3-670. Autism Awareness license plates.
(a) The Secretary, upon receipt of an application made in the form prescribed by the Secretary, may issue special registration plates designated as Autism Awareness license plates. The special plates issued under this Section shall be affixed only to passenger vehicles of the first division and motor vehicles of the second division weighing not more than 8,000 pounds. Plates issued under this Section shall expire according to the multi-year procedure established by Section 3-414.1 of this Code.
(b) The design and color of the plates is wholly within the discretion of the Secretary of State. The Secretary, in his or her discretion, may allow the plates to be issued as vanity or personalized plates under Section 3-405.1 of this Code. The Secretary shall prescribe stickers or decals as provided under Section 3-412 of this Code.
(c) An applicant for the special plate shall be charged a $40 fee for original issuance in addition to the appropriate registration fee. Of this fee, $25 shall be deposited into the Autism Awareness Fund and $15 shall be deposited into the Secretary of State Special License Plate Fund, to be used by the Secretary to help defray the administrative processing costs.
For each registration renewal period, a $27 fee, in addition to the appropriate registration fee, shall be charged. Of this fee, $25 shall be deposited into the Autism Awareness Fund and $2 shall be deposited into the Secretary of State Special License Plate Fund.
(d) The Autism Awareness Fund is created as a special fund in the State treasury. All moneys in the Autism Awareness Fund shall be used, subject to appropriation by the General Assembly, by the Illinois Department of Human Services for the purpose of grants for research, education, and awareness regarding autism and autism spectrum disorders.
(Source: P.A. 97-409, eff. 1-1-12.)

(625 ILCS 5/3-671)
Sec. 3-671. Boy Scout and Girl Scout license plates.
(a) The Secretary, upon receipt of an application made in the form prescribed by the Secretary, may issue special registration plates designated to be Boy Scout and Girl Scout plates. The special plates issued under this Section shall be affixed only to passenger vehicles of the first division or motor vehicles of the second division weighing not more than 8,000 pounds. Plates issued under this Section shall expire according to the multi-year procedure established by Section 3-414.1 of this Code.
(b) Except as provided in subsections (c) and (d), the design and color of the plates shall be wholly within the discretion of the Secretary. Appropriate documentation, as determined by the Secretary, shall accompany the application.
(c) The Secretary may issue Boy Scout plates bearing the Eagle Scout badge only to an applicant who provides written proof of Eagle Scout rank, in the form of appropriate documentation from the National Boy Scout Council. The Secretary shall make these plates available to qualified applicants.
(d) The Secretary may issue Girl Scout plates bearing the symbol of the Gold Award only to an applicant who provides written proof of Gold Award status, in the form of appropriate documentation from the National Office of the Girl Scouts of the U.S.A. The Secretary shall make these plates available to qualified applicants.
(e) An applicant shall be charged a $40 fee for original issuance in addition to the appropriate registration fee, if applicable. Of this fee, $25 shall be deposited into the Boy Scout and Girl Scout Fund as created by this Section and $15 shall be deposited into the Secretary of State Special License Plate Fund to be used by the Secretary to help defray the administrative processing costs. For each registration renewal period a $27 fee, in addition to the appropriate registration fee, shall be charged. Of this fee, $25 shall be deposited into the Boy Scout and Girl Scout Fund and $2 shall be deposited into the Secretary of State Special License Plate Fund.
(f) The Boy Scout and Girl Scout Fund is created as a special fund in the State treasury. All moneys in the Boy Scout and Girl Scout Fund shall, subject to appropriation by the General Assembly and distribution by the Secretary, be paid as grants, to be divided between the Illinois divisions of the Boys Scouts of America and the Girl Scouts of the U.S.A. on a pro rata basis, according to the number of each type of plate sold. Grants shall be made to the county division in which the plates are sold.
(Source: P.A. 97-409, eff. 1-1-12.)

(625 ILCS 5/3-672)
Sec. 3-672. Illinois Professional Golfers Association Foundation Junior Golf license plates.
(a) The Secretary, upon receipt of all applicable fees and applications made in the form prescribed by the Secretary, may issue special registration plates designated as Illinois Professional Golfers Association Foundation Junior Golf license plates.
The special plates issued under this Section shall be affixed only to passenger vehicles of the first division or motor vehicles of the second division weighing not more than 8,000 pounds.
Plates issued under this Section shall expire according to the multi-year procedure established by Section 3-414.1 of this Code.
(b) The design and color of the special plates shall be wholly within the discretion of the Secretary. Appropriate documentation, as determined by the Secretary, shall accompany each application.
(c) An applicant for the special plate shall be charged a $40 fee for original issuance in addition to the appropriate registration fee. Of this fee, $25 shall be deposited into the Illinois Professional Golfers Association Foundation Junior Golf Fund and $15 shall be deposited into the Secretary of State Special License Plate Fund, to be used by the Secretary to help defray the administrative processing costs.
For each registration renewal period, a $40 fee, in addition to the appropriate registration fee, shall be charged. Of this fee, $38 shall be deposited into the Illinois Professional Golfers Association Foundation Junior Golf Fund and $2 shall be deposited into the Secretary of State Special License Plate Fund.
(d) The Illinois Professional Golfers Association Foundation Junior Golf Fund is created as a special fund in the State treasury. All moneys in the Illinois Professional Golfers Association Foundation Junior Golf Fund shall be paid, subject to appropriation by the General Assembly and distribution by the Secretary, as grants to the Illinois Professional Golfers Association Foundation to help Association members expose Illinois youngsters to the game of golf.
(Source: P.A. 97-409, eff. 1-1-12.)

(625 ILCS 5/3-673)
Sec. 3-673. Rotary Club plates.
(a) The Secretary, upon receipt of all applicable fees and applications made in the form prescribed by the Secretary, may issue special registration plates designated as Rotary Club license plates.
The special plates issued under this Section shall be affixed only to passenger vehicles of the first division or motor vehicles of the second division weighing not more than 8,000 pounds.
Plates issued under this Section shall expire according to the multi-year procedure established by Section 3-414.1 of this Code.
(b) The design and color of the special plates shall be wholly within the discretion of the Secretary. Appropriate documentation, as determined by the Secretary, shall accompany each application.
(c) An applicant for the special plate shall be charged a $25 fee for original issuance in addition to the appropriate registration fee. Of this fee, $10 shall be deposited into the Rotary Club Fund and $15 shall be deposited into the Secretary of State Special License Plate Fund, to be used by the Secretary to help defray the administrative processing costs.
For each registration renewal period, a $25 fee, in addition to the appropriate registration fee, shall be charged. Of this fee, $23 shall be deposited into the Rotary Club Fund and $2 shall be deposited into the Secretary of State Special License Plate Fund.
(d) The Rotary Club Fund is created as a special fund in the State treasury. All moneys in the Rotary Club Fund shall be paid, subject to appropriation by the General Assembly and distribution by the Secretary, as grants to charitable entities designated by the Rotary Club.
(Source: P.A. 97-409, eff. 1-1-12.)

(625 ILCS 5/3-674)
Sec. 3-674. Sheet Metal Workers International Association license plates.
(a) The Secretary, upon receipt of all applicable fees and applications made in the form prescribed by the Secretary, may issue special registration plates designated as Sheet Metal Workers International Association license plates. The special plates issued under this Section shall be affixed only to passenger vehicles of the first division or motor vehicles of the second division weighing not more than 8,000 pounds. Plates issued under this Section shall expire according to the multi-year procedure established by Section 3-414.1 of this Code.
(b) The design and color of the special plates shall be wholly within the discretion of the Secretary. Appropriate documentation, as determined by the Secretary, shall accompany each application. The Secretary may allow the plates to be issued as vanity plates or personalized plates under Section 3-405.1 of this Code. The Secretary shall prescribe stickers or decals as provided under Section 3-412 of this Code.
(c) An applicant for the special plate shall be charged a $25 fee for original issuance in addition to the appropriate registration fee. Of this fee, $10 shall be deposited into the Sheet Metal Workers International Association of Illinois Fund and $15 shall be deposited into the Secretary of State Special License Plate Fund, to be used by the Secretary to help defray the administrative processing costs.
For each registration renewal period, a $25 fee, in addition to the appropriate registration fee, shall be charged. Of this fee, $23 shall be deposited into the Sheet Metal Workers International Association of Illinois Fund and $2 shall be deposited into the Secretary of State Special License Plate Fund.
(d) The Sheet Metal Workers International Association of Illinois Fund is created as a special fund in the State treasury. All moneys in the Sheet Metal Workers International Association of Illinois Fund shall be paid, subject to appropriation by the General Assembly and distribution by the Secretary, as grants to charitable entities designated by Illinois local chapters of the Sheet Metal Workers International Association.
(Source: P.A. 96-328, eff. 8-11-09; 97-409, eff. 1-1-12.)

(625 ILCS 5/3-675)
Sec. 3-675. Support Our Troops license plates.
(a) The Secretary, upon receipt of all applicable fees and applications made in the form prescribed by the Secretary, may issue special registration plates designated as Support Our Troops license plates. The special plates issued under this Section shall be affixed only to passenger vehicles of the first division or motor vehicles of the second division weighing not more than 8,000 pounds. Plates issued under this Section shall expire according to the multi-year procedure established by Section 3-414.1 of this Code.
(b) The design and color of the special plates shall be wholly within the discretion of the Secretary, except that the emblem of the organization Illinois Support Our Troops, Inc., and its "Support Our Troops!" mark shall appear on the plate. The address of the organization's Internet web site may appear on the plate, and the organization may alternate the mark to "Salute our Heroes!" in a manner that respects inventory. The field of the plate may be colored. The Secretary may, in his or her discretion, allow the plates to be issued as vanity or personalized plates in accordance with Section 3-405.1 of this Code. The plates are not required to designate "Land of Lincoln", as prescribed in subsection (b) of Section 3-412 of this Code. The Secretary, in his or her discretion, shall approve and prescribe stickers or decals as provided under Section 3-412.
(c) An applicant for the special plate shall be charged a $40 fee for original issuance in addition to the appropriate registration fee. Of this fee, $25 shall be deposited into the Support Our Troops Fund and $15 shall be deposited into the Secretary of State Special License Plate Fund to be used by the Secretary to help defray the administrative processing costs. For each registration renewal period, a $27 fee, in addition to the appropriate registration fee, shall be charged. Of this fee, $25 shall be deposited into the Support Our Troops Fund and $2 shall be deposited into the Secretary of State Special License Plate Fund.
(d) The Support Our Troops Fund is created as a special fund in the State treasury. All moneys in the Support Our Troops Fund shall be paid, subject to appropriation by the General Assembly and distribution by the Secretary, as grants to Illinois Support Our Troops, Inc., a not-for-profit public purpose charity under Internal Revenue Code Section 501(c)(3), for charitable assistance to the troops and their families in accordance with its Articles of Incorporation.
(Source: P.A. 97-409, eff. 1-1-12.)

(625 ILCS 5/3-676)
Sec. 3-676. Iraq Campaign license plates.
(a) In addition to any other special license plate, the Secretary, upon receipt of all applicable fees and applications made in the form prescribed by the Secretary of State, may issue Iraq Campaign license plates to residents of Illinois who have earned the Iraq Campaign Medal from the United States Armed Forces. The special Iraq Campaign plates issued under this Section shall be affixed only to passenger vehicles of the first division, motorcycles, and motor vehicles of the second division weighing not more than 8,000 pounds. Plates issued under this Section shall expire according to the staggered multi-year procedure established by Section 3-414.1 of this Code.
(b) The design, color, and format of the plates shall be wholly within the discretion of the Secretary of State. The Secretary may, in his or her discretion, allow the plates to be issued as vanity plates or personalized in accordance with Section 3-405.1 of this Code. The plates are not required to designate "Land of Lincoln", as prescribed in subsection (b) of Section 3-412 of this Code. The Secretary shall, in his or her discretion, approve and prescribe stickers or decals as provided under Section 3-412.
(c) (Blank).
(Source: P.A. 97-306, eff. 1-1-12.)

(625 ILCS 5/3-677)
Sec. 3-677. Afghanistan Campaign license plates.
(a) In addition to any other special license plate, the Secretary, upon receipt of all applicable fees and applications made in the form prescribed by the Secretary of State, may issue Afghanistan Campaign license plates to residents of Illinois who have earned the Afghanistan Campaign Medal from the United States Armed Forces. The special Afghanistan Campaign plates issued under this Section shall be affixed only to passenger vehicles of the first division, motorcycles, and motor vehicles of the second division weighing not more than 8,000 pounds. Plates issued under this Section shall expire according to the staggered multi-year procedure established by Section 3-414.1 of this Code.
(b) The design, color, and format of the plates shall be wholly within the discretion of the Secretary of State. The Secretary may, in his or her discretion, allow the plates to be issued as vanity plates or personalized in accordance with Section 3-405.1 of this Code. The plates are not required to designate "Land of Lincoln", as prescribed in subsection (b) of Section 3-412 of this Code. The Secretary shall, in his or her discretion, approve and prescribe stickers or decals as provided under Section 3-412.
(c) (Blank).
(Source: P.A. 97-306, eff. 1-1-12.)

(625 ILCS 5/3-678)
Sec. 3-678. Ovarian Cancer Awareness license plates.
(a) The Secretary, upon receipt of an application made in the form prescribed by the Secretary, may issue special registration plates designated as Ovarian Cancer Awareness license plates. The special plates issued under this Section shall be affixed only to passenger vehicles of the first division and motor vehicles of the second division weighing not more than 8,000 pounds. Plates issued under this Section shall expire according to the multi-year procedure established by Section 3-414.1 of this Code.
(b) The design and color of the plates is wholly within the discretion of the Secretary. The Secretary may allow the plates to be issued as vanity or personalized plates under Section 3-405.1 of this Code. The Secretary shall prescribe stickers or decals as provided under Section 3-412 of this Code.
(c) An applicant for the special plate shall be charged a $25 fee for original issuance in addition to the appropriate registration fee. Of this fee, $10 shall be deposited into the Ovarian Cancer Awareness Fund and $15 shall be deposited into the Secretary of State Special License Plate Fund, to be used by the Secretary to help defray the administrative processing costs.
For each registration renewal period, a $25 fee, in addition to the appropriate registration fee, shall be charged. Of this fee, $23 shall be deposited into the Ovarian Cancer Awareness Fund and $2 shall be deposited into the Secretary of State Special License Plate Fund.
(d) The Ovarian Cancer Awareness Fund is created as a special fund in the State treasury. All moneys in the Ovarian Cancer Awareness Fund shall be paid, subject to appropriation by the General Assembly and distribution by the Secretary, as grants to the National Ovarian Cancer Coalition, Inc. for ovarian cancer research, education, screening, and treatment.
(Source: P.A. 97-409, eff. 1-1-12.)

(625 ILCS 5/3-679)
Sec. 3-679. Law Enforcement Torch Run For Special Olympics license plates.
(a) The Secretary, upon receipt of an application made in the form prescribed by the Secretary of State, may issue special registration plates designated to be Law Enforcement Torch Run For Special Olympics license plates. The special plates issued under this Section shall be affixed only to passenger vehicles of the first division, motor vehicles of the second division weighing not more than 8,000 pounds, and recreational vehicles as defined by Section 1-169 of this Code. Plates issued under this Section shall expire according to the multi-year procedure established by Section 3-414.1 of this Code.
(b) The design and color of the plates shall be wholly within the discretion of the Secretary of State. Appropriate documentation, as determined by the Secretary, shall accompany the application. The Secretary may, in his or her discretion, allow the plates to be issued as vanity or personalized plates in accordance with Section 3-405.1 of this Code.
(c) An applicant shall be charged a $45 fee for original issuance in addition to the appropriate registration fee, if applicable. Of this fee, $30 shall be deposited into the Special Olympics Illinois Fund and $15 shall be deposited into the Secretary of State Special License Plate Fund. For each registration renewal period, a $27 fee, in addition to the appropriate registration fee, shall be charged. Of this fee, $25 shall be deposited into the Special Olympics Illinois Fund and $2 shall be deposited into the Secretary of State Special License Plate Fund.
(Source: P.A. 95-523, eff. 6-1-08; 95-876, eff. 8-21-08.)

(625 ILCS 5/3-680)
Sec. 3-680. U.S. Army Veteran license plates.
(a) In addition to any other special license plate, the Secretary, upon receipt of all applicable fees and applications made in the form prescribed by the Secretary of State, may issue U.S. Army Veteran license plates to residents of Illinois who meet eligibility requirements prescribed by the Secretary of State. The special U.S. Army Veteran plate issued under this Section shall be affixed only to passenger vehicles of the first division, motorcycles, and motor vehicles of the second division weighing not more than 8,000 pounds. Plates issued under this Section shall expire according to the staggered multi-year procedure established by Section 3-414.1 of this Code.
(b) The design, color, and format of the plates shall be wholly within the discretion of the Secretary of State. The Secretary may, in his or her discretion, allow the plates to be issued as vanity or personalized plates in accordance with Section 3-405.1 of this Code. The plates are not required to designate "Land Of Lincoln", as prescribed in subsection (b) of Section 3-412 of this Code. The Secretary shall prescribe the eligibility requirements and, in his or her discretion, shall approve and prescribe stickers or decals as provided under Section 3-412.
(c) (Blank).
(Source: P.A. 95-796, eff. 8-11-08; 96-328, eff. 8-11-09; 96-1409, eff. 1-1-11.)

(625 ILCS 5/3-681)
Sec. 3-681. U.S. Navy license plates.
(a) In addition to any other special license plate, the Secretary, upon receipt of all applicable fees and applications made in the form prescribed by the Secretary of State, may issue U.S. Navy license plates to residents of Illinois who meet eligibility requirements prescribed by the Secretary of State. The special U.S. Navy plate issued under this Section shall be affixed only to passenger vehicles of the first division, motorcycles, and motor vehicles of the second division weighing not more than 8,000 pounds. Plates issued under this Section shall expire according to the staggered multi-year procedure established by Section 3-414.1 of this Code.
(b) The plates shall display the U.S. Navy emblem. In all other respects, the design, color, and format of the plates shall be within the discretion of the Secretary of State. The Secretary may, in his or her discretion, allow the plates to be issued as vanity or personalized plates in accordance with Section 3-405.1 of this Code. The plates are not required to designate "Land Of Lincoln", as prescribed in subsection (b) of Section 3-412 of this Code. The Secretary shall prescribe the eligibility requirements and, in his or her discretion, shall approve and prescribe stickers or decals as provided under Section 3-412.
(c) (Blank).
(Source: P.A. 97-306, eff. 1-1-12.)

(625 ILCS 5/3-682)
Sec. 3-682. Illinois Police Association license plates.
(a) The Secretary, upon receipt of an application made in the form prescribed by the Secretary, may issue special registration plates designated as Illinois Police Association license plates. The special plates issued under this Section shall be affixed only to passenger vehicles of the first division and motor vehicles of the second division weighing not more than 8,000 pounds. Plates issued under this Section shall expire according to the multi-year procedure established by Section 3-414.1 of this Code.
(b) The design and color of the plates is wholly within the discretion of the Secretary. The Secretary may allow the plates to be issued as vanity plates or personalized under Section 3-405.1 of the Code. The Secretary shall prescribe stickers or decals as provided under Section 3-412 of this Code. The Secretary may, in his or her discretion, allow the plates to be issued as vanity or personalized plates in accordance with Section 3-405.1 of this Code.
(c) An applicant for the special plate shall be charged a $25 fee for original issuance in addition to the appropriate registration fee. Of this fee, $10 shall be deposited into the Illinois Police Association Fund and $15 shall be deposited into the Secretary of State Special License Plate Fund, to be used by the Secretary to help defray the administrative processing costs.
For each registration renewal period, a $25 fee, in addition to the appropriate registration fee, shall be charged. Of this fee, $23 shall be deposited into the Illinois Police Association Fund and $2 shall be deposited into the Secretary of State Special License Plate Fund.
(d) The Illinois Police Association Fund is created as a special fund in the State treasury. All money in the Illinois Police Association Fund shall be used, subject to appropriation, for providing death benefits for the families of police officers killed in the line of duty, and for providing scholarships, for graduate study, undergraduate study, or both, to children and spouses of police officers killed in the line of duty.
(Source: P.A. 95-795, eff. 1-1-09; 96-328, eff. 8-11-09.)

(625 ILCS 5/3-683)
Sec. 3-683. Distinguished Service Cross license plates. The Secretary, upon receipt of an application made in the form prescribed by the Secretary of State, shall issue special registration plates to any Illinois resident who has been awarded the Distinguished Service Cross by a branch of the armed forces of the United States. The Secretary, upon receipt of the proper application, shall also issue these special registration plates to an Illinois resident who is the surviving spouse of a person who was awarded the Distinguished Service Cross by a branch of the armed forces of the United States. The special plates issued under this Section should be affixed only to passenger vehicles of the first division, including motorcycles, or motor vehicles of the second division weighing not more than 8,000 pounds.
The design and color of the plates shall be wholly within the discretion of the Secretary of State. Appropriate documentation, as determined by the Secretary, and the appropriate registration fee shall accompany the application. However, for an individual who has been issued Distinguished Service Cross plates for a vehicle and who has been approved for benefits under the Senior Citizens and Persons with Disabilities Property Tax Relief Act, the annual fee for the registration of the vehicle shall be as provided in Section 3-806.3 of this Code.
(Source: P.A. 99-143, eff. 7-27-15.)

(625 ILCS 5/3-684)
Sec. 3-684. Illinois EMS Memorial Scholarship and Training license plate.
(a) The Secretary, upon receipt of an application made in the form prescribed by the Secretary of State, may issue special registration plates designated to be Illinois EMS Memorial Scholarship and Training license plates. The special plates issued under this Section shall be affixed only to passenger vehicles of the first division, motor vehicles of the second division weighing not more than 8,000 pounds, recreational vehicles as defined in Section 1-169 of this Code, and subject to the staggered registration system. Plates issued under this Section shall expire according to the multi-year procedure established by Section 3-414.1 of this Code.
(b) The design and color of the plates shall be wholly within the discretion of the Secretary of State. The Secretary of State may, in his or her discretion, allow the plates to be issued as vanity plates or personalized in accordance with Section 3-405.1 of this Code. The plates are not required to designate "Land of Lincoln", as prescribed in subsection (b) of Section 3-412 of this Code. The Secretary of State shall prescribe stickers or decals as provided under Section 3-412.
(c) An applicant shall be charged a $27 fee for original issuance in addition to the applicable registration fee. Of this additional fee, $15 shall be deposited into the Secretary of State Special License Plate Fund and $12 shall be deposited into the Illinois EMS Memorial Scholarship and Training Fund. For each registration renewal period, a $17 fee, in addition to the appropriate registration fee, shall be charged. Of this fee, $2 shall be deposited into the Secretary of State Special License Plate Fund and $15 shall be deposited into the Illinois EMS Memorial Scholarship and Training Fund.
(d) The Illinois EMS Memorial Scholarship and Training Fund is created as a special fund in the State treasury. All money in the Illinois EMS Memorial Scholarship and Training Fund shall, subject to appropriation by the General Assembly and distribution by the Secretary of State, as grants to the EMS Memorial Scholarship and Training Council, a not-for-profit corporation, for the purposes (i) of providing scholarships for graduate study, undergraduate study, or both, to children and spouses of emergency medical services (EMS) personnel killed in the course of their employment, and (ii) for grants for the training of EMS personnel.
(Source: P.A. 96-591, eff. 8-18-09; 96-1000, eff. 7-2-10; 97-409, eff. 1-1-12.)

(625 ILCS 5/3-685)
Sec. 3-685. United Auto Workers license plates.
(a) The Secretary, upon receipt of all applicable fees and applications made in the form prescribed by the Secretary, may issue special registration plates designated as United Auto Workers license plates. The special plates issued under this Section shall be affixed only to passenger vehicles of the first division or motor vehicles of the second division weighing not more than 8,000 pounds. Plates issued under this Section shall expire according to the multi-year procedure established by Section 3-414.1 of this Code.
(b) The design and color of the special plates shall be wholly within the discretion of the Secretary. Appropriate documentation, as determined by the Secretary, shall accompany each application. The Secretary may allow the plates to be issued as vanity plates or personalized plates under Section 3-405.1 of this Code. The Secretary shall prescribe stickers or decals as provided under Section 3-412 of this Code.
(c) An applicant for the special plate shall be charged a $25 fee for original issuance in addition to the appropriate registration fee. Of this fee, $10 shall be deposited into the United Auto Workers' Fund and $15 shall be deposited into the Secretary of State Special License Plate Fund, to be used by the Secretary to help defray the administrative processing costs.
For each registration renewal period, a $25 fee, in addition to the appropriate registration fee, shall be charged. Of this fee, $23 shall be deposited into the United Auto Workers' Fund and $2 shall be deposited into the Secretary of State Special License Plate Fund.
(d) The United Auto Workers' Fund is created as a special fund in the State treasury. All moneys in the United Auto Workers' Fund shall be paid, subject to appropriation by the General Assembly and distribution by the Secretary, as grants to charitable entities designated by Illinois local unions affiliated with the United Auto Workers.
(Source: P.A. 96-687, eff. 1-1-10; 97-409, eff. 1-1-12.)

(625 ILCS 5/3-686)
Sec. 3-686. Distinguished Flying Cross license plates.
(a) In addition to any other special license plate, the Secretary, upon receipt of all applicable fees and applications made in the form prescribed by the Secretary of State, may issue Distinguished Flying Cross license plates to residents of Illinois who have been awarded the Distinguished Flying Cross medal by the United States Armed Forces. The special Distinguished Flying Cross plates issued under this Section shall be affixed only to passenger vehicles of the first division, motorcycles, and motor vehicles of the second division weighing not more than 8,000 pounds. Plates issued under this Section shall expire according to the staggered multi-year procedure established by Section 3-414.1 of this Code.
(b) The design, color, and format of the plates shall be wholly within the discretion of the Secretary of State. The Secretary may, in his or her discretion, allow the plates to be issued as vanity plates or personalized in accordance with Section 3-405.1 of this Code. The plates are not required to designate "Land Of Lincoln", as prescribed in subsection (b) of Section 3-412 of this Code. The Secretary shall, in his or her discretion, approve and prescribe stickers or decals as provided under Section 3-412.
(c) (Blank).
(Source: P.A. 96-655, eff. 1-1-10; 96-1000, eff. 7-2-10; 97-306, eff. 1-1-12.)

(625 ILCS 5/3-687)
Sec. 3-687. International Brotherhood of Teamsters license plate.
(a) The Secretary, upon receipt of all applicable fees and applications made in the form prescribed by the Secretary, may issue special registration plates designated as International Brotherhood of Teamsters license plates. The special plates issued under this Section shall be affixed only to passenger vehicles of the first division, motor vehicles of the second division weighing not more than 8,000 pounds and recreational vehicles as defined by Section 1-169 of this Code. Plates issued under this Section shall expire according to the multi-year procedure established by Section 3-414.1 of this Code.
(b) The design and color of the plates is wholly within the discretion of the Secretary of State. Appropriate documentation, as determined by the Secretary, shall accompany the application. The Secretary, in his or her discretion, may allow the plates to be issued as vanity or personalized plates under Section 3-405.1 of this Code. The Secretary shall prescribe stickers or decals as provided under Section 3-412 of this Code.
(c) An applicant for the special plate shall be charged a $40 fee for original issuance in addition to the appropriate registration fee. Of this fee, $25 shall be deposited into the International Brotherhood of Teamsters Fund and $15 shall be deposited into the Secretary of State Special License Plate Fund, to be used by the Secretary to help defray the administrative processing costs.
For each registration renewal period, a $27 fee, in addition to the appropriate registration fee, shall be charged. Of this fee, $25 shall be deposited into the International Brotherhood of Teamsters Fund and $2 shall be deposited into the Secretary of State Special License Plate Fund.
(d) The International Brotherhood of Teamsters Fund is created as a special fund in the State treasury. All money in the International Brotherhood of Teamsters Fund shall be paid, subject to appropriation by the General Assembly and distribution by the Secretary of State, as grants to the Teamsters Joint Council 25 Charitable Trust, an independent organization established and registered as a tax exempt entity under Section 501(c)(3) of the Internal Revenue Code, for religious, charitable, scientific, literary, and educational purposes.
(Source: P.A. 96-687, eff. 1-1-10; 96-1000, eff. 7-2-10; 97-409, eff. 1-1-12.)

(625 ILCS 5/3-688)
Sec. 3-688. Operation Iraqi Freedom License Plates.
(a) In addition to any other special license plate, the Secretary, upon receipt of all applicable fees and applications made in the form prescribed by the Secretary of State, may issue Operation Iraqi Freedom license plates to residents of Illinois who meet eligibility requirements prescribed by the Secretary of State. The special Operation Iraqi Freedom plate issued under this Section shall be affixed only to passenger vehicles of the first division, motorcycles, and motor vehicles of the second division weighing not more than 8,000 pounds. Plates issued under this Section shall expire according to the staggered multi-year procedure established by Section 3-414.1 of this Code.
(b) The design, color, and format of the plates shall be wholly within the discretion of the Secretary of State. The Secretary may, in his or her discretion, allow the plates to be issued as vanity plates or personalized in accordance with Section 3-405.1 of this Code. The plates are not required to designate "Land Of Lincoln", as prescribed in subsection (b) of Section 3-412 of this Code. The Secretary shall prescribe the eligibility requirements and, in his or her discretion, shall approve and prescribe stickers or decals as provided under Section 3-412.
(c) (Blank).
(Source: P.A. 96-747, eff. 1-1-10; 96-1000, eff. 7-2-10; 97-306, eff. 1-1-12.)

(625 ILCS 5/3-689)
Sec. 3-689. Share the Road license plates.
(a) In addition to any other special license plate, the Secretary, upon receipt of all applicable fees and applications made in the form prescribed by the Secretary of State, may issue Share the Road license plates. The special Share the Road plate issued under this Section shall be affixed only to passenger vehicles of the first division and motor vehicles of the second division weighing not more than 8,000 pounds. Plates issued under this Section shall expire according to the staggered multi-year procedure established by Section 3-414.1 of this Code.
(b) The design, color, and format of the plates shall be wholly within the discretion of the Secretary of State. Appropriate documentation, as determined by the Secretary, must accompany each application. The Secretary, in his or her discretion, shall approve and prescribe stickers or decals as provided under Section 3-412.
(c) An applicant for the special plate shall be charged a $22 fee for original issuance in addition to the appropriate registration fee. Of this fee, $17 shall be deposited into the Share the Road Fund and $5 shall be deposited into the Secretary of State Special License Plate Fund, to be used by the Secretary to help defray the administrative processing costs. For each registration renewal period, a $22 fee, in addition to the appropriate registration fee, shall be charged. Of this fee, $20 shall be deposited into the Share the Road Fund and $2 shall be deposited into the Secretary of State Special License Plate Fund.
(d) The Share the Road Fund is created as a special fund in the State treasury. All money in the Share the Road Fund shall be paid, subject to appropriation by the General Assembly and distribution by the Secretary, as grants to the League of Illinois Bicyclists, a not for profit corporation, for educational programs instructing bicyclists and motorists how to legally and more safely share the roadways.
(Source: P.A. 96-1006, eff. 1-1-11; 97-333, eff. 8-12-11; 97-409, eff. 1-1-12.)

(625 ILCS 5/3-690)
Sec. 3-690. St. Jude Children's Research Hospital Plates.
(a) In addition to any other special license plate, the Secretary, upon receipt of all applicable fees and applications made in the form prescribed by the Secretary of State, may issue St. Jude Children's Research Hospital license plates. The special St. Jude Children's Research Hospital plate issued under this Section shall be affixed only to passenger vehicles of the first division and motor vehicles of the second division weighing not more than 8,000 pounds. Plates issued under this Section shall expire according to the staggered multi-year procedure established by Section 3-414.1 of this Code.
(b) The design, color, and format of the plates shall be wholly within the discretion of the Secretary of State. Appropriate documentation, as determined by the Secretary, must accompany each application. The Secretary, in his or her discretion, shall approve and prescribe stickers or decals as provided under Section 3-412.
(c) An applicant for the special plate shall be charged a $40 fee for original issuance in addition to the appropriate registration fee. Of this fee, $25 shall be deposited into the St. Jude Children's Research Fund and $15 shall be deposited into the Secretary of State Special License Plate Fund, to be used by the Secretary to help defray the administrative processing costs. For each registration renewal period, a $27 fee, in addition to the appropriate registration fee, shall be charged. Of this fee, $25 shall be deposited into the St. Jude Children's Research Fund and $2 shall be deposited into the Secretary of State Special License Plate Fund.
(d) The St. Jude Children's Research Fund is created as a special fund in the State treasury. All money in the St. Jude Children's Research Fund shall be paid, subject to appropriation by the General Assembly and distribution by the Secretary, as grants to St. Jude Children's Research Hospital for pediatric treatment and research. All interest earned on moneys in the Fund shall be deposited into the Fund. The Fund shall not be subject to administrative charges or chargebacks, such as but not limited to those authorized under Section 8h of the State Finance Act.
(Source: P.A. 96-1377, eff. 1-1-11; 97-333, eff. 8-12-11; 97-409, eff. 1-1-12.)

(625 ILCS 5/3-691)
Sec. 3-691. Illinois Fraternal Order of Police license plates.
(a) The Secretary, upon receipt of an application made in the form prescribed by the Secretary, may issue special registration plates designated as Illinois Fraternal Order of Police license plates to residents of Illinois who are members in good standing of the Fraternal Order of Police-Illinois State Lodge and meet other eligibility requirements prescribed by the Secretary of State. The special plates issued under this Section shall be affixed only to passenger vehicles of the first division and motor vehicles of the second division weighing not more than 8,000 pounds, and recreational vehicles, as defined by Section 1-169 of this Code. Plates issued under this Section shall expire according to the multi-year procedure established by Section 3-414.1 of this Code.
(b) The design and color of the plates is wholly within the discretion of the Secretary, except that the Illinois Fraternal Order of Police emblem shall appear on the plates. The Secretary may allow the plates to be issued as vanity plates or personalized under Section 3-405.1 of the Code. The Secretary shall prescribe stickers or decals as provided under Section 3-412 of this Code. The plates are not required to designate "Land of Lincoln" as prescribed in subsection (b) of Section 3-412 of this Code. The Secretary may, in his or her discretion, allow the plates to be issued as vanity or personalized plates in accordance with Section 3-405.1 of this Code.
(c) An applicant for the special plate shall be charged a $25 fee for original issuance in addition to the appropriate registration fee. Of this fee, $10 shall be deposited into the Fraternal Order of Police Fund and $15 shall be deposited into the Secretary of State Special License Plate Fund, to be used by the Secretary to help defray the administrative processing costs.
For each registration renewal period, a $25 fee, in addition to the appropriate registration fee, shall be charged. Of this fee, $23 shall be deposited into the Fraternal Order of Police Fund and $2 shall be deposited into the Secretary of State Special License Plate Fund.
(d) The Fraternal Order of Police Fund is created as a special fund in the State treasury. All moneys in the Fraternal Order of Police Fund shall be paid, subject to appropriation by the General Assembly and distribution by the Secretary, as grants to the Illinois Fraternal Order of Police to increase the efficiency and professionalism of law enforcement officers in Illinois, to educate the public about law enforcement issues, to more firmly establish the public confidence in law enforcement, to create partnerships with the public, and to honor the service of law enforcement officers dedicated to the protection of life and property.
(Source: P.A. 97-333, eff. 8-12-11; 98-275, eff. 1-1-14.)

(625 ILCS 5/3-692)
Sec. 3-692. Soil and Water Conservation District Plates.
(a) In addition to any other special license plate, the Secretary, upon receipt of all applicable fees and applications made in the form prescribed by the Secretary of State, may issue Soil and Water Conservation District license plates. The special Soil and Water Conservation District plate issued under this Section shall be affixed only to passenger vehicles of the first division and motor vehicles of the second division weighing not more than 8,000 pounds. Plates issued under this Section shall expire according to the staggered multi-year procedure established by Section 3-414.1 of this Code.
(b) The design, color, and format of the plates shall be wholly within the discretion of the Secretary of State. Appropriate documentation, as determined by the Secretary, must accompany each application. The Secretary, in his or her discretion, shall approve and prescribe stickers or decals as provided under Section 3-412.
(c) An applicant for the special plate shall be charged a $40 fee for original issuance in addition to the appropriate registration fee. Of this fee, $25 shall be deposited into the Soil and Water Conservation District Fund and $15 shall be deposited into the Secretary of State Special License Plate Fund, to be used by the Secretary to help defray the administrative processing costs. For each registration renewal period, a $27 fee, in addition to the appropriate registration fee, shall be charged. Of this fee, $25 shall be deposited into the Soil and Water Conservation District Fund and $2 shall be deposited into the Secretary of State Special License Plate Fund.
(d) The Soil and Water Conservation District Fund is created as a special fund in the State treasury. All money in the Soil and Water Conservation District Fund shall be paid, subject to appropriation by the General Assembly and distribution by the Secretary, as grants to Illinois soil and water conservation districts for projects that conserve and restore soil and water in Illinois. All interest earned on moneys in the Fund shall be deposited into the Fund. The Fund shall not be subject to administrative charges or chargebacks, such as but not limited to those authorized under Section 8h of the State Finance Act.
(Source: P.A. 96-1377, eff. 1-1-11; 97-333, eff. 8-12-11; 97-409, eff. 1-1-12.)

(625 ILCS 5/3-693)
Sec. 3-693. Women Veteran license plates.
(a) In addition to any other special license plate, the Secretary, upon receipt of all applicable fees and applications made in the form prescribed by the Secretary of State, may issue Women Veteran license plates to residents of Illinois who meet eligibility requirements prescribed by the Secretary of State. The special Women Veteran plate issued under this Section shall be affixed only to passenger vehicles of the first division, motorcycles, and motor vehicles of the second division weighing not more than 8,000 pounds. Plates issued under this Section shall expire according to the staggered multi-year procedure established by Section 3-414.1 of this Code.
(b) The design, color, and format of the plates shall be wholly within the discretion of the Secretary of State. The Secretary may, in his or her discretion, allow the plates to be issued as vanity or personalized plates in accordance with Section 3-405.1 of this Code. The Secretary shall prescribe the eligibility requirements and, in his or her discretion, shall approve and prescribe stickers or decals as provided under Section 3-412.
(c) (Blank).
(Source: P.A. 96-1408, eff. 7-30-10; 97-306, eff. 1-1-12; 97-333, eff. 8-12-11.)

(625 ILCS 5/3-694)
Sec. 3-694. 4-H license plates.
(a) The Secretary, upon receipt of all applicable fees and applications made in the form prescribed by the Secretary, may issue special registration plates designated as 4-H license plates. The special plates issued under this Section shall be affixed only to passenger vehicles of the first division and motor vehicles of the second division weighing not more than 8,000 pounds. Plates issued under this Section shall expire according to the multi-year procedure established by Section 3-414.1 of this Code.
(b) The design and color of the plates is wholly within the discretion of the Secretary of State. Appropriate documentation, as determined by the Secretary, shall accompany the application. The Secretary, in his or her discretion, may allow the plates to be issued as vanity or personalized plates under Section 3-405.1 of this Code. The Secretary shall prescribe stickers or decals as provided under Section 3-412 of this Code.
(c) An applicant for the special plate shall be charged a $40 fee for original issuance in addition to the appropriate registration fee. Of this fee, $25 shall be deposited into the 4-H Fund and $15 shall be deposited into the Secretary of State Special License Plate Fund, to be used by the Secretary to help defray the administrative processing costs.
For each registration renewal period, a $12 fee, in addition to the appropriate registration fee, shall be charged. Of this fee, $10 shall be deposited into the 4-H Fund and $2 shall be deposited into the Secretary of State Special License Plate Fund.
(d) The 4-H Fund is created as a special fund in the State treasury. All money in the 4-H Fund shall be paid, subject to appropriation by the General Assembly and distribution by the Secretary of State, as grants to the Illinois 4-H Foundation, a tax exempt entity under Section 501(c)(3) of the Internal Revenue Code, for the funding of 4-H programs in Illinois.
(Source: P.A. 96-1449, eff. 1-1-11; 97-333, eff. 8-12-11; 97-409, eff. 1-1-12; 97-813, eff. 7-13-12.)

(625 ILCS 5/3-695)
Sec. 3-695. Ducks Unlimited license plates.
(a) The Secretary, upon receipt of all applicable fees and applications made in the form prescribed by the Secretary, may issue special registration plates designated as Ducks Unlimited license plates. The special plates issued under this Section shall be affixed only to passenger vehicles of the first division or motor vehicles of the second division weighing not more than 8,000 pounds. Plates issued under this Section shall expire according to the multi-year procedure established by Section 3-414.1 of this Code.
(b) The design and color of the special plates shall be wholly within the discretion of the Secretary. Appropriate documentation, as determined by the Secretary, shall accompany each application. The Secretary may allow the plates to be issued as vanity plates or personalized plates under Section 3-405.1 of this Code. The Secretary shall prescribe stickers or decals as provided under Section 3-412 of this Code.
(c) An applicant for the special plate shall be charged a $40 fee for original issuance in addition to the appropriate registration fee. Of this fee, $25 shall be deposited into the Ducks Unlimited Fund and $15 shall be deposited into the Secretary of State Special License Plate Fund, to be used by the Secretary to help defray the administrative processing costs.
For each registration renewal period, a $27 fee, in addition to the appropriate registration fee, shall be charged. Of this fee, $25 shall be deposited into the Ducks Unlimited Fund and $2 shall be deposited into the Secretary of State Special License Plate Fund.
(d) The Ducks Unlimited Fund is created as a special fund in the State treasury. All moneys in the Ducks Unlimited Fund shall be paid, subject to appropriation by the General Assembly and distribution by the Secretary, as grants to Ducks Unlimited, Inc., a tax exempt entity under Section 501(c)(3) of the Internal Revenue Code, to fund wetland protection, enhancement, and restoration projects in the State of Illinois, to fund education and outreach for media, volunteers, members, and the general public regarding waterfowl and wetlands conservation in the State of Illinois, and to cover the reasonable cost for Ducks Unlimited special plate advertising and administration of the wetland conservation projects and education program.
(Source: P.A. 96-1449, eff. 1-1-11; 97-333, eff. 8-12-11; 97-409, eff. 1-1-12.)

(625 ILCS 5/3-696)
Sec. 3-696. (Repealed).
(Source: P.A. 97-813, eff. 7-13-12. Repealed by P.A. 97-914, eff. 1-1-13.)

(625 ILCS 5/3-697)
Sec. 3-697. Chicago Police Memorial Foundation license plates.
(a) The Secretary, upon receipt of all applicable fees and applications made in the form prescribed by the Secretary, may issue special registration plates designated as Chicago Police Memorial Foundation license plates to active or retired law enforcement officers and their family members, surviving family members of deceased law enforcement officers, and members of or donors to the Chicago Police Memorial Foundation.
The special plates issued under this Section shall be affixed only to passenger vehicles of the first division or motor vehicles of the second division weighing not more than 8,000 pounds.
Plates issued under this Section shall expire according to the multi-year procedure established by Section 3-414.1 of this Code.
(b) The design and color of the plates is wholly within the discretion of the Secretary. The Secretary may allow the plates to be issued as vanity plates or personalized under Section 3-405.1 of the Code. Appropriate documentation, as determined by the Secretary, shall accompany each application. The Secretary shall prescribe stickers or decals as provided under Section 3-412 of this Code. The Secretary must make a version of the special registration plates authorized under this Section in a form appropriate for motorcycles.
(c) An applicant for the special plate shall be charged a $25 fee for original issuance in addition to the appropriate registration fee. Of this fee, $10 shall be deposited into the Chicago Police Memorial Foundation Fund and $15 shall be deposited into the Secretary of State Special License Plate Fund, to be used by the Secretary to help defray the administrative processing costs.
For each registration renewal period, a $25 fee, in addition to the appropriate registration fee, shall be charged. Of this fee, $23 shall be deposited into the Chicago Police Memorial Foundation Fund and $2 shall be deposited into the Secretary of State Special License Plate Fund.
(d) The Chicago Police Memorial Foundation Fund is created as a special fund in the State treasury. All moneys in the Chicago Police Memorial Foundation Fund shall be paid, subject to appropriation by the General Assembly and approval by the Secretary, as grants to the Chicago Police Memorial Foundation for maintenance of a memorial and park, holding an annual memorial commemoration, giving scholarships to children of police officers killed or catastrophically injured in the line of duty, providing financial assistance to police officers and their families when a police officer is killed or injured in the line of duty, and paying the insurance premiums for police officers who are terminally ill.
(Source: P.A. 99-815, eff. 1-1-17.)

(625 ILCS 5/3-698)
Sec. 3-698. U.S. Air Force license plates.
(a) The Secretary, upon receipt of all applicable fees and applications made in the form prescribed by the Secretary of State, may issue special registration plates designated as U.S. Air Force license plates to residents of Illinois who meet eligibility requirements prescribed by the Secretary of State. The special plate issued under this Section shall be affixed only to passenger vehicles of the first division, motor vehicles of the second division weighing not more than 8,000 pounds, and recreational vehicles as defined by Section 1-169 of this Code. Plates issued under this Section shall expire according to the multi-year procedure established by Section 3-414.1 of this Code.
(b) The design, color, and format of the plates shall be wholly within the discretion of the Secretary of State, except that the U.S. Air Force emblem shall appear on the plates. The Secretary may, in his or her discretion, allow the plates to be issued as vanity or personalized plates in accordance with Section 3-405.1 of this Code. The plates are not required to designate "Land Of Lincoln", as prescribed in subsection (b) of Section 3-412 of this Code. The Secretary shall prescribe the eligibility requirements and, in his or her discretion, shall approve and prescribe stickers or decals as provided under Section 3-412.
(c) An applicant shall be charged a $20 fee for original issuance in addition to the applicable registration fee. Of this additional fee, $15 shall be deposited into the Secretary of State Special License Plate Fund and $5 shall be deposited into the Octave Chanute Aerospace Heritage Fund. For each registration renewal period, a $20 fee, in addition to the appropriate registration fee, shall be charged. Of this additional fee, $2 shall be deposited into the Secretary of State Special License Plate Fund and $18 shall be deposited into the Octave Chanute Aerospace Heritage Fund.
(d) The Octave Chanute Aerospace Heritage Fund is created as a special fund in the State treasury. All moneys in the Octave Chanute Aerospace Heritage Fund shall be paid, subject to appropriation by the General Assembly and approval by the Secretary, as grants to the Rantoul Historical Society and Museum, or any other charitable foundation responsible for the former exhibits and collections of the Chanute Air Museum, for operational and program expenses of the Chanute Air Museum and any other structure housing exhibits and collections of the Chanute Air Museum.
(Source: P.A. 100-206, eff. 8-18-17.)

(625 ILCS 5/3-699)
Sec. 3-699. National Wild Turkey Federation license plates.
(a) The Secretary, upon receipt of all applicable fees and applications made in the form prescribed by the Secretary, may issue special registration plates designated as National Wild Turkey Federation license plates. The special plates issued under this Section shall be affixed only to passenger vehicles of the first division or motor vehicles of the second division weighing not more than 8,000 pounds. Plates issued under this Section shall expire according to the multi-year procedure established by Section 3-414.1 of this Code.
(b) The design and color of the special plates shall be wholly within the discretion of the Secretary. The Secretary may allow the plates to be issued as vanity plates or personalized plates under Section 3-405.1 of this Code. The Secretary shall prescribe stickers or decals as provided under Section 3-412 of this Code.
(c) An applicant for the special plate shall be charged a $40 fee for original issuance in addition to the appropriate registration fee. Of this fee, $25 shall be deposited into the National Wild Turkey Federation Fund and $15 shall be deposited into the Secretary of State Special License Plate Fund, to be used by the Secretary to help defray the administrative processing costs.
For each registration renewal period, a $27 fee, in addition to the appropriate registration fee, shall be charged. Of this fee, $25 shall be deposited into the National Wild Turkey Federation Fund and $2 shall be deposited into the Secretary of State Special License Plate Fund.
(d) The National Wild Turkey Federation Fund is created as a special fund in the State treasury. All moneys in the National Wild Turkey Federation Fund shall be paid, subject to appropriation by the General Assembly and distribution by the Secretary, as grants to National Wild Turkey Federation, Inc., a tax exempt entity under Section 501(c)(3) of the Internal Revenue Code, to fund turkey habitat protection, enhancement, and restoration projects in the State of Illinois, to fund education and outreach for media, volunteers, members, and the general public regarding turkeys and turkey habitat conservation in the State of Illinois, and to cover the reasonable cost for National Wild Turkey Federation special plate advertising and administration of the conservation projects and education program.
(Source: P.A. 98-66, eff. 1-1-14; 98-756, eff. 7-16-14.)

(625 ILCS 5/3-699.1)
Sec. 3-699.1. Curing Childhood Cancer Plates.
(a) The Secretary, upon receipt of all applicable fees and applications made in the form prescribed by the Secretary, may issue special registration plates designated as Curing Childhood Cancer license plates. The special plates issued under this Section shall be affixed only to passenger vehicles of the first division or motor vehicles of the second division weighing not more than 8,000 pounds. Plates issued under this Section shall expire according to the multi-year procedure established by Section 3-414.1 of this Code.
(b) The design and color of the special plates shall be wholly within the discretion of the Secretary. Appropriate documentation, as determined by the Secretary, shall accompany each application.
(c) An applicant for the special plate shall be charged a $65 fee for original issuance in addition to the appropriate registration fee. Of this fee, $50 shall be deposited into the Curing Childhood Cancer Fund and $15 shall be deposited into the Secretary of State Special License Plate Fund, to be used by the Secretary to help defray the administrative processing costs. For each registration renewal period, a $52 fee, in addition to the appropriate registration fee, shall be charged. Of this fee, $50 shall be deposited into the Curing Childhood Cancer Fund and $2 shall be deposited into the Secretary of State Special License Plate Fund.
(d) The Curing Childhood Cancer Fund is created as a special fund in the State treasury. All money in the Curing Childhood Cancer Fund shall be paid, subject to appropriation by the General Assembly and distribution by the Secretary, in equal share as grants to the St. Jude Children's Research Hospital and the Children's Oncology Group for the purpose of funding scientific research on cancer.
(Source: P.A. 98-66, eff. 1-1-14.)

(625 ILCS 5/3-699.2)
Sec. 3-699.2. Diabetes Awareness license plates.
(a) The Secretary, upon receipt of an application made in the form prescribed by the Secretary, may issue special registration plates designated as Diabetes Awareness license plates. The special plates issued under this Section shall be affixed only to passenger vehicles of the first division and motor vehicles of the second division weighing not more than 8,000 pounds. Plates issued under this Section shall expire according to the multi-year procedure established by Section 3-414.1 of this Code.
(b) The design and color of the plates is wholly within the discretion of the Secretary of State. The Secretary, in his or her discretion, may allow the plates to be issued as vanity or personalized plates under Section 3-405.1 of this Code. The Secretary shall prescribe stickers or decals as provided under Section 3-412 of this Code.
(c) An applicant for the special plate shall be charged a $40 fee for original issuance in addition to the appropriate registration fee. Of this fee, $25 shall be deposited into the Diabetes Research Checkoff Fund and $15 shall be deposited into the Secretary of State Special License Plate Fund, to be used by the Secretary to help defray the administrative processing costs.
For each registration renewal period, a $27 fee, in addition to the appropriate registration fee, shall be charged. Of this fee, $25 shall be deposited into the Diabetes Research Checkoff Fund and $2 shall be deposited into the Secretary of State Special License Plate Fund.
(Source: P.A. 98-96, eff. 1-1-14; 98-756, eff. 7-16-14.)

(625 ILCS 5/3-699.3)
Sec. 3-699.3. Illinois Nurses license plates.
(a) The Secretary, upon receipt of an application made in the form prescribed by the Secretary, may issue special registration plates designated as Illinois Nurses license plates. The special plates issued under this Section shall be affixed only to passenger vehicles of the first division and motor vehicles of the second division weighing not more than 8,000 pounds. Plates issued under this Section shall expire according to the multi-year procedure established by Section 3-414.1 of this Code.
(b) The design and color of the plates is wholly within the discretion of the Secretary. The Secretary may allow the plates to be issued as vanity plates or personalized under Section 3-405.1 of the Code. The Secretary shall prescribe stickers or decals as provided under Section 3-412 of this Code.
(c) An applicant for the special plate shall be charged a $35 fee for original issuance in addition to the appropriate registration fee. Of this fee, $20 shall be deposited into the Illinois Nurses Foundation Fund and $15 shall be deposited into the Secretary of State Special License Plate Fund, to be used by the Secretary to help defray administrative processing costs.
For each registration renewal period, a $22 fee, in addition to the appropriate registration fee, shall be charged. Of this fee, $20 shall be deposited into the Illinois Nurses Foundation Fund and $2 shall be deposited into the Secretary of State Special License Plate Fund.
(d) The Illinois Nurses Foundation Fund is created as a special fund in the State treasury. All money in the Illinois Nurses Foundation Fund shall be paid, subject to appropriation by the General Assembly and distribution by the Secretary, as grants to the Illinois Nurses Foundation, to promote the health of the public by advancing the nursing profession in this State.
(Source: P.A. 98-150, eff. 1-1-14; 98-756, eff. 7-16-14.)

(625 ILCS 5/3-699.4)
Sec. 3-699.4. American Red Cross license plates.
(a) The Secretary, upon receipt of all applicable fees and applications made in the form prescribed by the Secretary, may issue special registration plates designated as American Red Cross license plates. The special plates issued under this Section shall be affixed only to passenger vehicles of the first division or motor vehicles of the second division weighing not more than 8,000 pounds. Plates issued under this Section shall expire according to the multi-year procedure established by Section 3-414.1 of this Code.
(b) The design and color of the special plates shall be within the discretion of the Secretary, but shall include the American Red Cross official logo. Appropriate documentation, as determined by the Secretary, shall accompany each application. The Secretary may allow the plates to be issued as vanity plates or personalized plates under Section 3-405.1 of this Code. The Secretary shall prescribe stickers or decals as provided under Section 3-412 of this Code.
(c) An applicant for the special plate shall be charged a $40 fee for original issuance in addition to the appropriate registration fee. Of this fee, $25 shall be deposited into the American Red Cross Fund and $15 shall be deposited into the Secretary of State Special License Plate Fund, to be used by the Secretary to help defray the administrative processing costs. For each registration renewal period, a $27 fee, in addition to the appropriate registration fee, shall be charged. Of this fee, $25 shall be deposited into the American Red Cross Fund and $2 shall be deposited into the Secretary of State Special License Plate Fund.
(d) The American Red Cross Fund is created as a special fund in the State treasury. All moneys in the American Red Cross Fund shall be paid, subject to appropriation by the General Assembly and distribution by the Secretary, as grants to the American Red Cross or to charitable entities designated by the American Red Cross.
(Source: P.A. 98-151, eff. 1-1-14; 98-756, eff. 7-16-14.)

(625 ILCS 5/3-699.5)
Sec. 3-699.5. Illinois Police Benevolent and Protective Association license plates.
(a) The Secretary, upon receipt of an application made in the form prescribed by the Secretary, may issue special registration plates designated as Illinois Police Benevolent and Protective Association license plates. The special plates issued under this Section shall be affixed only to passenger vehicles of the first division and motor vehicles of the second division weighing not more than 8,000 pounds. Plates issued under this Section shall expire according to the multi-year procedure established by Section 3-414.1 of this Code.
(b) The design and color of the plates is wholly within the discretion of the Secretary. The Secretary may allow the plates to be issued as vanity plates or personalized under Section 3-405.1 of the Code. The Secretary shall prescribe stickers or decals as provided under Section 3-412 of this Code. The Secretary may, in his or her discretion, allow the plates to be issued as vanity or personalized plates in accordance with Section 3-405.1 of this Code.
(c) An applicant for the special plate shall be charged a $25 fee for original issuance in addition to the appropriate registration fee. Of this fee, $10 shall be deposited into the Illinois Police Benevolent and Protective Association Fund and $15 shall be deposited into the Secretary of State Special License Plate Fund, to be used by the Secretary to help defray the administrative processing costs.
For each registration renewal period, a $25 fee, in addition to the appropriate registration fee, shall be charged. Of this fee, $23 shall be deposited into the Illinois Police Benevolent and Protective Association Fund and $2 shall be deposited into the Secretary of State Special License Plate Fund.
(d) The Illinois Police Benevolent and Protective Association Fund is created as a special fund in the State treasury. All money in the Illinois Police Benevolent and Protective Association Fund shall be paid, subject to appropriation by the General Assembly and distribution by the Secretary, as grants to the Illinois Police Benevolent and Protective Association for the purposes of providing death benefits for the families of police officers killed in the line of duty, providing scholarships for undergraduate study to children and spouses of police officers killed in the line of duty, and educating the public and police officers regarding policing and public safety.
(Source: P.A. 98-233, eff. 1-1-14; 98-756, eff. 7-16-14.)

(625 ILCS 5/3-699.6)
Sec. 3-699.6. Alzheimer's Awareness license plates.
(a) The Secretary, upon receipt of an application made in the form prescribed by the Secretary, may issue special registration plates designated as Alzheimer's Awareness license plates. The special plates issued under this Section shall be affixed only to passenger vehicles of the first division and motor vehicles of the second division weighing not more than 8,000 pounds. Plates issued under this Section shall expire according to the multi-year procedure established by Section 3-414.1 of this Code.
(b) The design and color of the plates is wholly within the discretion of the Secretary. The Secretary may allow the plates to be issued as vanity plates or personalized under Section 3-405.1 of this Code. The Secretary shall prescribe stickers or decals as provided under Section 3-412 of this Code.
(c) An applicant for the special plate shall be charged a $25 fee for original issuance in addition to the appropriate registration fee. Of this fee, $10 shall be deposited into the Alzheimer's Awareness Fund and $15 shall be deposited into the Secretary of State Special License Plate Fund, to be used by the Secretary to help defray administrative processing costs.
For each registration renewal period, a $25 fee, in addition to the appropriate registration fee, shall be charged. Of this fee, $23 shall be deposited into the Alzheimer's Awareness Fund and $2 shall be deposited into the Secretary of State Special License Plate Fund.
(d) The Alzheimer's Awareness Fund is created as a special fund in the State treasury. All money in the Alzheimer's Awareness Fund shall be paid, subject to appropriation by the General Assembly and distribution by the Secretary, as grants to the Alzheimer's Disease and Related Disorders Association, Greater Illinois Chapter, for Alzheimer's care, support, education, and awareness programs.
(Source: P.A. 98-259, eff. 1-1-14; 98-756, eff. 7-16-14.)

(625 ILCS 5/3-699.7)
Sec. 3-699.7. Prince Hall Freemasonry plates.
(a) The Secretary, upon receipt of all applicable fees and applications made in the form prescribed by the Secretary, may issue special registration plates designated as Prince Hall Freemasonry license plates.
The special plates issued under this Section shall be affixed only to passenger vehicles of the first division or motor vehicles of the second division weighing not more than 8,000 pounds.
Plates issued under this Section shall expire according to the multi-year procedure established by Section 3-414.1 of this Code.
(b) The design and color of the special plates shall be wholly within the discretion of the Secretary. Appropriate documentation, as determined by the Secretary, shall accompany each application.
(c) An applicant for the special plate shall be charged a $25 fee for original issuance in addition to the appropriate registration fee. Of this fee, $10 shall be deposited into the Master Mason Fund and $15 shall be deposited into the Secretary of State Special License Plate Fund, to be used by the Secretary to help defray the administrative processing costs.
For each registration renewal period, a $25 fee, in addition to the appropriate registration fee, shall be charged. Of this fee, $23 shall be deposited into the Master Mason Fund and $2 shall be deposited into the Secretary of State Special License Plate Fund.
(Source: P.A. 98-300, eff. 1-1-14; 98-756, eff. 7-16-14.)

(625 ILCS 5/3-699.8)
Sec. 3-699.8. Illinois Police K-9 Memorial Plates.
(a) The Secretary, upon receipt of all applicable fees and applications made in the form prescribed by the Secretary, may issue special registration plates designated as Illinois Police K-9 Memorial license plates. The special plates issued under this Section shall be affixed only to passenger vehicles of the first division or motor vehicles of the second division weighing not more than 8,000 pounds. Plates issued under this Section shall expire according to the multi-year procedure established by Section 3-414.1 of this Code.
(b) The design and color of the plates is wholly within the discretion of the Secretary. The Secretary may allow the plates to be issued as vanity plates or personalized under Section 3-405.1 of the Code. Appropriate documentation, as determined by the Secretary, shall accompany each application. The Secretary shall prescribe stickers or decals as provided under Section 3-412 of this Code.
(c) An applicant shall be charged a $40 fee for original issuance in addition to the applicable registration fee. Of this additional fee, $15 shall be deposited into the Secretary of State Special License Plate Fund and $25 shall be deposited into the Illinois Police K-9 Memorial Fund. For each registration renewal period, a $27 fee, in addition to the appropriate registration fee, shall be charged. Of this additional fee, $2 shall be deposited into the Secretary of State Special License Plate Fund and $25 shall be deposited into the Illinois Police K-9 Memorial Fund.
(d) The Illinois Police K-9 Memorial Fund is created as a special fund in the State treasury. All moneys in the Illinois Police K-9 Memorial Fund shall be paid, subject to appropriation by the General Assembly and distribution by the Secretary, as grants to the Northern Illinois Police K-9 Memorial for the creation, operation, and maintenance of a police K-9 memorial monument.
(Source: P.A. 98-360, eff. 1-1-14; 98-756, eff. 7-16-14.)

(625 ILCS 5/3-699.9)
Sec. 3-699.9. Public Safety Diver license plates.
(a) The Secretary, upon receipt of an application made in the form prescribed by the Secretary of State, may issue special registration plates designated to be Public Safety Diver license plates. The special plates issued under this Section shall be affixed only to passenger vehicles of the first division, motor vehicles of the second division weighing not more than 8,000 pounds, and recreational vehicles as defined by Section 1-169 of this Code. Plates issued under this Section shall expire according to the multi-year procedure established by Section 3-414.1 of this Code.
(b) The design and color of the plates shall be wholly within the discretion of the Secretary of State. Appropriate documentation, as determined by the Secretary, shall accompany the application. The Secretary may, in his or her discretion, allow the plates to be issued as vanity or personalized plates in accordance with Section 3-405.1 of this Code.
(c) An applicant shall be charged a $45 fee for original issuance in addition to the appropriate registration fee, if applicable. Of this fee, $30 shall be deposited into the Public Safety Diver Fund and $15 shall be deposited into the Secretary of State Special License Plate Fund. For each registration renewal period, a $27 fee, in addition to the appropriate registration fee, shall be charged. Of this fee, $25 shall be deposited into the Public Safety Diver Fund and $2 shall be deposited into the Secretary of State Special License Plate Fund.
(d) The Public Safety Diver Fund is created as a special fund in the State treasury. All moneys in the Public Safety Diver Fund shall be paid, subject to appropriation by the General Assembly and distribution by the Secretary, to the Illinois Law Enforcement Training Standards Board for the purposes of providing grants based on need for training, standards, and equipment to public safety disciplines within the State and to units of local government involved in public safety diving and water rescue services.
(e) The Public Safety Diver Advisory Committee shall recommend grant rewards with the intent of achieving reasonably equitable distribution of funds between police, firefighting, and public safety diving services making application for grants under this Section.
(f) The administrative costs related to management of grants made from the Public Safety Diver Fund shall be paid from the Public Safety Diver Fund to the Illinois Law Enforcement Training Standards Board.
(Source: P.A. 98-376, eff. 1-1-14; 98-756, eff. 7-16-14.)

(625 ILCS 5/3-699.10)
Sec. 3-699.10. The H Foundation - Committed to a Cure for Cancer plates.
(a) The Secretary, upon receipt of all applicable fees and applications made in the form prescribed by the Secretary, may issue special registration plates designated as The H Foundation - Committed to a Cure for Cancer license plates. The special plates issued under this Section shall be affixed only to passenger vehicles of the first division or motor vehicles of the second division weighing not more than 8,000 pounds. Plates issued under this Section shall expire according to the multi-year procedure established by Section 3-414.1 of this Code.
(b) The design and color of the special plates shall be wholly within the discretion of the Secretary. Appropriate documentation, as determined by the Secretary, shall accompany each application.
(c) An applicant for the special plate shall be charged a $40 fee for original issuance in addition to the appropriate registration fee. Of this fee, $25 shall be deposited into the Committed to a Cure Fund and $15 shall be deposited into the Secretary of State Special License Plate Fund, to be used by the Secretary to help defray the administrative processing costs. For each registration renewal period, a $27 fee, in addition to the appropriate registration fee, shall be charged. Of this fee, $25 shall be deposited into the Committed to a Cure Fund and $2 shall be deposited into the Secretary of State Special License Plate Fund.
(d) The Committed to a Cure Fund is created as a special fund in the State treasury. All money in the Committed to a Cure Fund shall be paid, subject to appropriation by the General Assembly and distribution by the Secretary, as grants to the Robert H. Lurie Comprehensive Cancer Center of Northwestern University for the purpose of funding scientific research on cancer.
(Source: P.A. 98-382, eff. 1-1-14; 98-756, eff. 7-16-14.)

(625 ILCS 5/3-699.11)
Sec. 3-699.11. Retired Law Enforcement license plates.
(a) The Secretary, upon receipt of an application made in the form prescribed by the Secretary, may issue special registration plates designated as Retired Law Enforcement license plates to residents of Illinois who meet eligibility requirements prescribed by the Secretary of State. The special plates issued under this Section shall be affixed only to passenger vehicles of the first division and motor vehicles of the second division weighing not more than 8,000 pounds. Plates issued under this Section shall expire according to the multi-year procedure established by Section 3-414.1 of this Code.
(b) The design and color of the plates is wholly within the discretion of the Secretary. The Secretary may allow the plates to be issued as vanity plates or personalized under Section 3-405.1 of the Code. The Secretary shall prescribe stickers or decals as provided under Section 3-412 of this Code.
(c) An applicant for the special plate shall be charged a $25 fee for original issuance in addition to the appropriate registration fee. Of this fee, $10 shall be deposited into the Illinois Sheriffs' Association Scholarship and Training Fund and $15 shall be deposited into the Secretary of State Special License Plate Fund, to be used by the Secretary to help defray the administrative processing costs.
For each registration renewal period, a $25 fee, in addition to the appropriate registration fee, shall be charged. Of this fee, $23 shall be deposited into the Illinois Sheriffs' Association Scholarship and Training Fund and $2 shall be deposited into the Secretary of State Special License Plate Fund.
(d) The Illinois Sheriffs' Association Scholarship and Training Fund is created as a special fund in the State treasury. All money in the Illinois Sheriffs' Association Scholarship and Training Fund shall be paid, subject to appropriation by the General Assembly and distribution by the Secretary, as grants to the Illinois Sheriffs' Association, for scholarships obtained in a competitive process to attend the Illinois Teen Institute or an accredited college or university, for programs designed to benefit the elderly and teens, and for law enforcement training.
(Source: P.A. 98-395, eff. 1-1-14; 98-756, eff. 7-16-14.)

(625 ILCS 5/3-699.12)
Sec. 3-699.12. Legion of Merit plates. The Secretary, upon receipt of an application made in the form prescribed by the Secretary of State, may issue special registration plates designated as Legion of Merit license plates to recipients awarded the Legion of Merit by a branch of the armed forces of the United States who reside in Illinois. The special plates issued pursuant to this Section should be affixed only to passenger vehicles of the 1st division, including motorcycles, or motor vehicles of the 2nd division weighing not more than 8,000 pounds. The Secretary may, in his or her discretion, allow the plates to be issued as vanity or personalized plates in accordance with Section 3-405.1 of this Code. The Secretary of State must make a version of the special registration plates authorized under this Section in a form appropriate for motorcycles.
The design and color of such plates shall be wholly within the discretion of the Secretary of State. No registration fee, including the fees established under Section 3-806 of this Code, shall be charged for the issuance or renewal of any plates issued under this Section.
(Source: P.A. 98-406, eff. 1-1-14; 98-756, eff. 7-16-14.)

(625 ILCS 5/3-699.13)
Sec. 3-699.13. Illinois State Police Memorial Park license plates.
(a) The Secretary, upon receipt of an application made in the form prescribed by the Secretary of State, may issue special registration plates designated as Illinois State Police Memorial Park license plates to active or retired law enforcement officers or their family members, surviving family members of deceased law enforcement officers, and members of or donors to the Illinois State Police Heritage Foundation. The special plates issued under this Section shall be affixed only to passenger vehicles of the first division, motorcycles over 150cc, or motor vehicles of the second division weighing not more than 8,000 pounds. Plates issued under this Section shall expire according to the multi-year procedure established by Section 3-414.1 of this Code.
(b) The design and color of the plates shall be wholly within the discretion of the Secretary of State. The Secretary may, in his or her discretion, allow the plates to be issued as vanity or personalized plates in accordance with Section 3-405.1 of this Code. The Secretary shall prescribe stickers or decals as provided under Section 3-412 of this Code.
(c) An applicant shall be charged a $25 fee for original issuance in addition to the appropriate registration fee, if applicable. Of this fee, $10 shall be deposited into the Illinois State Police Memorial Park Fund and $15 shall be deposited into the Secretary of State Special License Plate Fund. For each registration renewal period, a $25 fee, in addition to the appropriate registration fee, shall be charged. Of this fee, $23 shall be deposited into the Illinois State Police Memorial Park Fund and $2 shall be deposited into the Secretary of State Special License Plate Fund.
(d) The Illinois State Police Memorial Park Fund is created as a special fund in the State treasury. All moneys in the Illinois State Police Memorial Park Fund shall be paid, subject to appropriation by the General Assembly and distribution by the Secretary, as grants to the Illinois State Police Heritage Foundation, Inc. for building and maintaining a memorial and park, holding an annual memorial commemoration, giving scholarships to children of State police officers killed or catastrophically injured in the line of duty, and providing financial assistance to police officers and their families when a police officer is killed or injured in the line of duty.
(Source: P.A. 98-469, eff. 8-16-13; 98-756, eff. 7-16-14; 98-945, eff. 8-15-14.)

(625 ILCS 5/3-699.14)
(Text of Section from P.A. 100-57)
Sec. 3-699.14. Universal special license plates.
(a) In addition to any other special license plate, the Secretary, upon receipt of all applicable fees and applications made in the form prescribed by the Secretary, may issue Universal special license plates to residents of Illinois on behalf of organizations that have been authorized by the General Assembly to issue decals for Universal special license plates. Appropriate documentation, as determined by the Secretary, shall accompany each application. Authorized organizations shall be designated by amendment to this Section. When applying for a Universal special license plate the applicant shall inform the Secretary of the name of the authorized organization from which the applicant will obtain a decal to place on the plate. The Secretary shall make a record of that organization and that organization shall remain affiliated with that plate until the plate is surrendered, revoked, or otherwise cancelled. The authorized organization may charge a fee to offset the cost of producing and distributing the decal, but that fee shall be retained by the authorized organization and shall be separate and distinct from any registration fees charged by the Secretary. No decal, sticker, or other material may be affixed to a Universal special license plate other than a decal authorized by the General Assembly in this Section or a registration renewal sticker. The special plates issued under this Section shall be affixed only to passenger vehicles of the first division, including motorcycles and autocycles, or motor vehicles of the second division weighing not more than 8,000 pounds. Plates issued under this Section shall expire according to the multi-year procedure under Section 3-414.1 of this Code.
(b) The design, color, and format of the Universal special license plate shall be wholly within the discretion of the Secretary. Universal special license plates are not required to designate "Land of Lincoln", as prescribed in subsection (b) of Section 3-412 of this Code. The design shall allow for the application of a decal to the plate. Organizations authorized by the General Assembly to issue decals for Universal special license plates shall comply with rules adopted by the Secretary governing the requirements for and approval of Universal special license plate decals. The Secretary may, in his or her discretion, allow Universal special license plates to be issued as vanity or personalized plates in accordance with Section 3-405.1 of this Code. The Secretary of State must make a version of the special registration plates authorized under this Section in a form appropriate for motorcycles and autocycles.
(c) When authorizing a Universal special license plate, the General Assembly shall set forth whether an additional fee is to be charged for the plate and, if a fee is to be charged, the amount of the fee and how the fee is to be distributed. When necessary, the authorizing language shall create a special fund in the State treasury into which fees may be deposited for an authorized Universal special license plate. Additional fees may only be charged if the fee is to be paid over to a State agency or to a charitable entity that is in compliance with the registration and reporting requirements of the Charitable Trust Act and the Solicitation for Charity Act. Any charitable entity receiving fees for the sale of Universal special license plates shall annually provide the Secretary of State a letter of compliance issued by the Attorney General verifying that the entity is in compliance with the Charitable Trust Act and the Solicitation for Charity Act.
(d) Upon original issuance and for each registration renewal period, in addition to the appropriate registration fee, if applicable, the Secretary shall collect any additional fees, if required, for issuance of Universal special license plates. The fees shall be collected on behalf of the organization designated by the applicant when applying for the plate. All fees collected shall be transferred to the State agency on whose behalf the fees were collected, or paid into the special fund designated in the law authorizing the organization to issue decals for Universal special license plates. All money in the designated fund shall be distributed by the Secretary subject to appropriation by the General Assembly.
(e) The following organizations may issue decals for Universal special license plates with the original and renewal fees and fee distribution as follows:
(1) The Illinois Department of Natural Resources.
(A) Original issuance: $25; with $10 to the

Roadside Monarch Habitat Fund and $15 to the Secretary of State Special Plate Fund.

(B) Renewal: $25; with $23 to the Roadside

Monarch Habitat Fund and $2 to the Secretary of State Special Plate Fund.

(2) Illinois Veterans' Homes.
(A) Original issuance: $26, which shall be

deposited into the Illinois Veterans' Homes Fund.

(B) Renewal: $26, which shall be deposited into

the Illinois Veterans' Homes Fund.

(3) The Illinois Department of Human Services for

volunteerism decals.

(A) Original issuance: $25, which shall be

deposited into the Secretary of State Special Plate Fund.

(B) Renewal: $25, which shall be deposited into

the Secretary of State Special Plate Fund.

(f) The following funds are created as special funds in the State treasury:
(1) The Roadside Monarch Habitat Fund. All moneys to

be paid as grants to the Illinois Department of Natural Resources to fund roadside monarch and other pollinator habitat development, enhancement, and restoration projects in this State.

(Source: P.A. 99-483, eff. 7-1-16; 99-723, eff. 8-5-16; 99-814, eff. 1-1-17; 100-57, eff. 1-1-18.)

(Text of Section from P.A. 100-60)
Sec. 3-699.14. Universal special license plates.
(a) In addition to any other special license plate, the Secretary, upon receipt of all applicable fees and applications made in the form prescribed by the Secretary, may issue Universal special license plates to residents of Illinois on behalf of organizations that have been authorized by the General Assembly to issue decals for Universal special license plates. Appropriate documentation, as determined by the Secretary, shall accompany each application. Authorized organizations shall be designated by amendment to this Section. When applying for a Universal special license plate the applicant shall inform the Secretary of the name of the authorized organization from which the applicant will obtain a decal to place on the plate. The Secretary shall make a record of that organization and that organization shall remain affiliated with that plate until the plate is surrendered, revoked, or otherwise cancelled. The authorized organization may charge a fee to offset the cost of producing and distributing the decal, but that fee shall be retained by the authorized organization and shall be separate and distinct from any registration fees charged by the Secretary. No decal, sticker, or other material may be affixed to a Universal special license plate other than a decal authorized by the General Assembly in this Section or a registration renewal sticker. The special plates issued under this Section shall be affixed only to passenger vehicles of the first division, including motorcycles and autocycles, or motor vehicles of the second division weighing not more than 8,000 pounds. Plates issued under this Section shall expire according to the multi-year procedure under Section 3-414.1 of this Code.
(b) The design, color, and format of the Universal special license plate shall be wholly within the discretion of the Secretary. Universal special license plates are not required to designate "Land of Lincoln", as prescribed in subsection (b) of Section 3-412 of this Code. The design shall allow for the application of a decal to the plate. Organizations authorized by the General Assembly to issue decals for Universal special license plates shall comply with rules adopted by the Secretary governing the requirements for and approval of Universal special license plate decals. The Secretary may, in his or her discretion, allow Universal special license plates to be issued as vanity or personalized plates in accordance with Section 3-405.1 of this Code. The Secretary of State must make a version of the special registration plates authorized under this Section in a form appropriate for motorcycles and autocycles.
(c) When authorizing a Universal special license plate, the General Assembly shall set forth whether an additional fee is to be charged for the plate and, if a fee is to be charged, the amount of the fee and how the fee is to be distributed. When necessary, the authorizing language shall create a special fund in the State treasury into which fees may be deposited for an authorized Universal special license plate. Additional fees may only be charged if the fee is to be paid over to a State agency or to a charitable entity that is in compliance with the registration and reporting requirements of the Charitable Trust Act and the Solicitation for Charity Act. Any charitable entity receiving fees for the sale of Universal special license plates shall annually provide the Secretary of State a letter of compliance issued by the Attorney General verifying that the entity is in compliance with the Charitable Trust Act and the Solicitation for Charity Act.
(d) Upon original issuance and for each registration renewal period, in addition to the appropriate registration fee, if applicable, the Secretary shall collect any additional fees, if required, for issuance of Universal special license plates. The fees shall be collected on behalf of the organization designated by the applicant when applying for the plate. All fees collected shall be transferred to the State agency on whose behalf the fees were collected, or paid into the special fund designated in the law authorizing the organization to issue decals for Universal special license plates. All money in the designated fund shall be distributed by the Secretary subject to appropriation by the General Assembly.
(e) The following organizations may issue decals for Universal special license plates with the original and renewal fees and fee distribution as follows:
(1) The Illinois Department of Natural Resources.
(A) Original issuance: $25; with $10 to the

Roadside Monarch Habitat Fund and $15 to the Secretary of State Special Plate Fund.

(B) Renewal: $25; with $23 to the Roadside

Monarch Habitat Fund and $2 to the Secretary of State Special Plate Fund.

(2) Illinois Veterans' Homes.
(A) Original issuance: $26, which shall be

deposited into the Illinois Veterans' Homes Fund.

(B) Renewal: $26, which shall be deposited into

the Illinois Veterans' Homes Fund.

(3) The Illinois Department of Public Health.
(A) Original issuance: $25; with $10 to the

Prostate Cancer Awareness Fund and $15 to the Secretary of State Special License Plate Fund.

(B) Renewal: $25; with $23 to the Prostate Cancer

Awareness Fund and $2 to the Secretary of State Special License Plate Fund.

(f) The following funds are created as special funds in the State treasury:
(1) The Roadside Monarch Habitat Fund. All moneys to

be paid as grants to the Illinois Department of Natural Resources to fund roadside monarch and other pollinator habitat development, enhancement, and restoration projects in this State.

(2) The Prostate Cancer Awareness Fund. All moneys to

be paid as grants to the Prostate Cancer Foundation of Chicago.

(Source: P.A. 99-483, eff. 7-1-16; 99-723, eff. 8-5-16; 99-814, eff. 1-1-17; 100-60, eff. 1-1-18.)

(Text of Section from P.A. 100-78)
Sec. 3-699.14. Universal special license plates.
(a) In addition to any other special license plate, the Secretary, upon receipt of all applicable fees and applications made in the form prescribed by the Secretary, may issue Universal special license plates to residents of Illinois on behalf of organizations that have been authorized by the General Assembly to issue decals for Universal special license plates. Appropriate documentation, as determined by the Secretary, shall accompany each application. Authorized organizations shall be designated by amendment to this Section. When applying for a Universal special license plate the applicant shall inform the Secretary of the name of the authorized organization from which the applicant will obtain a decal to place on the plate. The Secretary shall make a record of that organization and that organization shall remain affiliated with that plate until the plate is surrendered, revoked, or otherwise cancelled. The authorized organization may charge a fee to offset the cost of producing and distributing the decal, but that fee shall be retained by the authorized organization and shall be separate and distinct from any registration fees charged by the Secretary. No decal, sticker, or other material may be affixed to a Universal special license plate other than a decal authorized by the General Assembly in this Section or a registration renewal sticker. The special plates issued under this Section shall be affixed only to passenger vehicles of the first division, including motorcycles and autocycles, or motor vehicles of the second division weighing not more than 8,000 pounds. Plates issued under this Section shall expire according to the multi-year procedure under Section 3-414.1 of this Code.
(b) The design, color, and format of the Universal special license plate shall be wholly within the discretion of the Secretary. Universal special license plates are not required to designate "Land of Lincoln", as prescribed in subsection (b) of Section 3-412 of this Code. The design shall allow for the application of a decal to the plate. Organizations authorized by the General Assembly to issue decals for Universal special license plates shall comply with rules adopted by the Secretary governing the requirements for and approval of Universal special license plate decals. The Secretary may, in his or her discretion, allow Universal special license plates to be issued as vanity or personalized plates in accordance with Section 3-405.1 of this Code. The Secretary of State must make a version of the special registration plates authorized under this Section in a form appropriate for motorcycles and autocycles.
(c) When authorizing a Universal special license plate, the General Assembly shall set forth whether an additional fee is to be charged for the plate and, if a fee is to be charged, the amount of the fee and how the fee is to be distributed. When necessary, the authorizing language shall create a special fund in the State treasury into which fees may be deposited for an authorized Universal special license plate. Additional fees may only be charged if the fee is to be paid over to a State agency or to a charitable entity that is in compliance with the registration and reporting requirements of the Charitable Trust Act and the Solicitation for Charity Act. Any charitable entity receiving fees for the sale of Universal special license plates shall annually provide the Secretary of State a letter of compliance issued by the Attorney General verifying that the entity is in compliance with the Charitable Trust Act and the Solicitation for Charity Act.
(d) Upon original issuance and for each registration renewal period, in addition to the appropriate registration fee, if applicable, the Secretary shall collect any additional fees, if required, for issuance of Universal special license plates. The fees shall be collected on behalf of the organization designated by the applicant when applying for the plate. All fees collected shall be transferred to the State agency on whose behalf the fees were collected, or paid into the special fund designated in the law authorizing the organization to issue decals for Universal special license plates. All money in the designated fund shall be distributed by the Secretary subject to appropriation by the General Assembly.
(e) The following organizations may issue decals for Universal special license plates with the original and renewal fees and fee distribution as follows:
(1) The Illinois Department of Natural Resources.
(A) Original issuance: $25; with $10 to the

Roadside Monarch Habitat Fund and $15 to the Secretary of State Special Plate Fund.

(B) Renewal: $25; with $23 to the Roadside

Monarch Habitat Fund and $2 to the Secretary of State Special Plate Fund.

(2) Illinois Veterans' Homes.
(A) Original issuance: $26, which shall be

deposited into the Illinois Veterans' Homes Fund.

(B) Renewal: $26, which shall be deposited into

the Illinois Veterans' Homes Fund.

(3) Horsemen's Council of Illinois.
(A) Original issuance: $25; with $10 to the

Horsemen's Council of Illinois Fund and $15 to the Secretary of State Special License Plate Fund.

(B) Renewal: $25; with $23 to the Horsemen's

Council of Illinois Fund and $2 to the Secretary of State Special License Plate Fund.

(f) The following funds are created as special funds in the State treasury:
(1) The Roadside Monarch Habitat Fund. All moneys to

be paid as grants to the Illinois Department of Natural Resources to fund roadside monarch and other pollinator habitat development, enhancement, and restoration projects in this State.

(2) The Horsemen's Council of Illinois Fund. All

moneys shall be paid as grants to the Horsemen's Council of Illinois.

(Source: P.A. 99-483, eff. 7-1-16; 99-723, eff. 8-5-16; 99-814, eff. 1-1-17; 100-78, eff. 1-1-18.)

(Text of Section from P.A. 100-201)
Sec. 3-699.14. Universal special license plates.
(a) In addition to any other special license plate, the Secretary, upon receipt of all applicable fees and applications made in the form prescribed by the Secretary, may issue Universal special license plates to residents of Illinois on behalf of organizations that have been authorized by the General Assembly to issue decals for Universal special license plates. Appropriate documentation, as determined by the Secretary, shall accompany each application. Authorized organizations shall be designated by amendment to this Section. When applying for a Universal special license plate the applicant shall inform the Secretary of the name of the authorized organization from which the applicant will obtain a decal to place on the plate. The Secretary shall make a record of that organization and that organization shall remain affiliated with that plate until the plate is surrendered, revoked, or otherwise cancelled. The authorized organization may charge a fee to offset the cost of producing and distributing the decal, but that fee shall be retained by the authorized organization and shall be separate and distinct from any registration fees charged by the Secretary. No decal, sticker, or other material may be affixed to a Universal special license plate other than a decal authorized by the General Assembly in this Section or a registration renewal sticker. The special plates issued under this Section shall be affixed only to passenger vehicles of the first division, including motorcycles and autocycles, or motor vehicles of the second division weighing not more than 8,000 pounds. Plates issued under this Section shall expire according to the multi-year procedure under Section 3-414.1 of this Code.
(b) The design, color, and format of the Universal special license plate shall be wholly within the discretion of the Secretary. Universal special license plates are not required to designate "Land of Lincoln", as prescribed in subsection (b) of Section 3-412 of this Code. The design shall allow for the application of a decal to the plate. Organizations authorized by the General Assembly to issue decals for Universal special license plates shall comply with rules adopted by the Secretary governing the requirements for and approval of Universal special license plate decals. The Secretary may, in his or her discretion, allow Universal special license plates to be issued as vanity or personalized plates in accordance with Section 3-405.1 of this Code. The Secretary of State must make a version of the special registration plates authorized under this Section in a form appropriate for motorcycles and autocycles.
(c) When authorizing a Universal special license plate, the General Assembly shall set forth whether an additional fee is to be charged for the plate and, if a fee is to be charged, the amount of the fee and how the fee is to be distributed. When necessary, the authorizing language shall create a special fund in the State treasury into which fees may be deposited for an authorized Universal special license plate. Additional fees may only be charged if the fee is to be paid over to a State agency or to a charitable entity that is in compliance with the registration and reporting requirements of the Charitable Trust Act and the Solicitation for Charity Act. Any charitable entity receiving fees for the sale of Universal special license plates shall annually provide the Secretary of State a letter of compliance issued by the Attorney General verifying that the entity is in compliance with the Charitable Trust Act and the Solicitation for Charity Act.
(d) Upon original issuance and for each registration renewal period, in addition to the appropriate registration fee, if applicable, the Secretary shall collect any additional fees, if required, for issuance of Universal special license plates. The fees shall be collected on behalf of the organization designated by the applicant when applying for the plate. All fees collected shall be transferred to the State agency on whose behalf the fees were collected, or paid into the special fund designated in the law authorizing the organization to issue decals for Universal special license plates. All money in the designated fund shall be distributed by the Secretary subject to appropriation by the General Assembly.
(e) The following organizations may issue decals for Universal special license plates with the original and renewal fees and fee distribution as follows:
(1) The Illinois Department of Natural Resources.
(A) Original issuance: $25; with $10 to the

Roadside Monarch Habitat Fund and $15 to the Secretary of State Special Plate Fund.

(B) Renewal: $25; with $23 to the Roadside

Monarch Habitat Fund and $2 to the Secretary of State Special Plate Fund.

(2) Illinois Veterans' Homes.
(A) Original issuance: $26, which shall be

deposited into the Illinois Veterans' Homes Fund.

(B) Renewal: $26, which shall be deposited into

the Illinois Veterans' Homes Fund.

(f) The following funds are created as special funds in the State treasury:
(1) The Roadside Monarch Habitat Fund. All moneys to

be paid as grants to the Illinois Department of Natural Resources to fund roadside monarch and other pollinator habitat development, enhancement, and restoration projects in this State.

(Source: P.A. 99-483, eff. 7-1-16; 99-723, eff. 8-5-16; 99-814, eff. 1-1-17; 100-201, eff. 8-18-17.)

(625 ILCS 5/3-699.15)
Sec. 3-699.15. Coast Guard license plates.
(a) The Secretary, upon receipt of all applicable fees and applications made in the form prescribed by the Secretary of State, may issue special registration plates designated as U.S. Coast Guard plates. The special plates issued under this Section shall be affixed only to passenger vehicles of the first division or motor vehicles of the second division weighing not more than 8,000 pounds. Plates under this Section shall expire according to the multi-year procedure established by Section 3-414.1 of this Code.
(b) The design and color of the special plates shall be wholly within the discretion of the Secretary. Appropriate documentation, as determined by the Secretary, shall accompany each application.
(c) An applicant shall be charged a $26 fee for the original issuance in addition to the appropriate registration fee, if applicable. Of this fee, $11 shall be deposited into the Illinois Veterans' Homes Fund and $15 shall be deposited into the Secretary of State Special License Plate Fund. For each registration renewal period, a $26 fee, in addition to the appropriate registration fee, shall be charged. Of this fee, $24 shall be deposited into the Illinois Veterans' Homes Fund and $2 shall be deposited into the Secretary of State Special License Plate Fund.
(Source: P.A. 100-73, eff. 1-1-18.)

(625 ILCS 5/Ch. 3 Art. VII heading)

(625 ILCS 5/3-701) (from Ch. 95 1/2, par. 3-701)
Sec. 3-701. Operation of vehicles without evidence of registration - Operation under mileage plates when odometer broken or disconnected.
(a) No person shall operate, nor shall an owner knowingly permit to be operated, except as provided in subsection (b) of this Section, a vehicle upon any highway unless there shall be attached thereto and displayed thereon when and as required by law, proper evidence of registration in Illinois, as follows:
(1) A vehicle required to be registered in Illinois.

A current and valid Illinois registration sticker or stickers and plate or plates, or an Illinois temporary registration permit, or a drive-away or in-transit permit, issued therefor by the Secretary of State.

(2) A vehicle eligible for Reciprocity. A current and

valid reciprocal foreign registration plate or plates properly issued to such vehicle or a temporary registration issued therefor, by the reciprocal State, and, in addition, when required by the Secretary, a current and valid Illinois Reciprocity Permit or Prorate Decal issued therefor by the Secretary of State; or except as otherwise expressly provided for in this Chapter.

(3) A vehicle commuting for repairs in Illinois. A

dealer plate issued by a foreign state shall exempt a vehicle from the requirements of this Section if the vehicle is being operated for the purpose of transport to a repair facility in Illinois to have repairs performed on the vehicle displaying foreign dealer plates. The driver of the motor vehicle bearing dealer plates shall provide a work order or contract with the repair facility to a law enforcement officer upon request.

(b) A person may operate or permit operation of a vehicle upon any highway a vehicle that has been properly registered but does not display a current and valid Illinois registration sticker if he or she has proof, in the form of a printed receipt from the Secretary, that he or she registered the vehicle before the previous registration's expiration but has not received a new registration sticker from the Secretary. This printed proof of registration is valid for 30 days from the expiration of the previous registration sticker's date.
(c) No person shall operate, nor shall any owner knowingly permit to be operated, any vehicle of the second division for which the owner has made an election to pay the mileage tax in lieu of the annual flat weight tax, at any time when the odometer of such vehicle is broken or disconnected, or is inoperable or not operating.
(Source: P.A. 98-971, eff. 1-1-15; 98-1103, eff. 1-1-15; 99-78, eff. 7-20-15.)

(625 ILCS 5/3-702) (from Ch. 95 1/2, par. 3-702)
Sec. 3-702. Operation of vehicle when registration cancelled, suspended or revoked.
(a) No person shall operate, nor shall an owner knowingly permit to be operated, upon any highway:
(1) A vehicle the registration of which has been

cancelled, suspended or revoked; or

(2) A vehicle properly registered in another

Reciprocal State, the foreign registration of which, or the Illinois Reciprocity Permit or Decal of which, has been cancelled, suspended or revoked.

(b) No person shall use, nor shall any owner use or knowingly permit the use of any Illinois registration plate, plates or registration sticker, or any Illinois Reciprocity Permit or Prorate Decal which has been cancelled, suspended or revoked.
(c) Any violation of this Section is a Class A misdemeanor unless:
1. the registration of the motor vehicle has been

suspended for noninsurance, then the provisions of Section 3-708 of this Code apply in lieu of this Section.

2. the registration of the motor vehicle has been

suspended for failure to purchase a vehicle tax sticker pursuant to Section 3-704.1 of this Code, then the violation shall be considered a business offense and the person shall be required to pay a fine in excess of $500, but not more than $1,000.

(Source: P.A. 86-149; 87-1225.)

(625 ILCS 5/3-703) (from Ch. 95 1/2, par. 3-703)
Sec. 3-703. Improper use of evidences of registration or certificate of title. No person shall lend to another any certificate of title, registration card, registration plate, registration sticker, special plate or permit or other evidences of proper registration issued to him if the person desiring to borrow the same would not be entitled to the use thereof, nor shall any person knowingly permit the use of any of the same by one not entitled thereto, nor shall any person display upon a vehicle any registration card, registration sticker, registration plate or other evidences of proper registration not issued for such vehicle or not otherwise lawfully used thereon under this Code. No person shall duplicate, alter or attempt to reproduce in any manner a registration plate or registration sticker issued under this Code. No person shall make fraudulent use of evidences of registration or certificates of title issued erroneously by the Secretary of State. No person shall manufacture, advertise, distribute or sell any certificate of title, registration card, registration plate, registration sticker, special plate or permit or other evidences of proper registration which purports to have been issued under this Code. The Secretary of State may request the Attorney General to seek a restraining order in the circuit court against any person who violates this Section by advertising such fraudulent items. Any violation of this Section is a Class C misdemeanor.
(Source: P.A. 86-551.)

(625 ILCS 5/3-704) (from Ch. 95 1/2, par. 3-704)
Sec. 3-704. Authority of Secretary of State to suspend or revoke a registration or certificate of title; authority to suspend or revoke the registration of a vehicle.
(a) The Secretary of State may suspend or revoke the registration of a vehicle or a certificate of title, registration card, registration sticker, registration plate, disability parking decal or device, or any nonresident or other permit in any of the following events:
1. When the Secretary of State is satisfied that such

registration or that such certificate, card, plate, registration sticker or permit was fraudulently or erroneously issued;

2. When a registered vehicle has been dismantled or

wrecked or is not properly equipped;

3. When the Secretary of State determines that any

required fees have not been paid to the Secretary of State, to the Illinois Commerce Commission, or to the Illinois Department of Revenue under the Motor Fuel Tax Law, and the same are not paid upon reasonable notice and demand;

4. When a registration card, registration plate,

registration sticker or permit is knowingly displayed upon a vehicle other than the one for which issued;

5. When the Secretary of State determines that the

owner has committed any offense under this Chapter involving the registration or the certificate, card, plate, registration sticker or permit to be suspended or revoked;

6. When the Secretary of State determines that a

vehicle registered not-for-hire is used or operated for-hire unlawfully, or used or operated for purposes other than those authorized;

7. When the Secretary of State determines that an

owner of a for-hire motor vehicle has failed to give proof of financial responsibility as required by this Act;

8. When the Secretary determines that the vehicle is

not subject to or eligible for a registration;

9. When the Secretary determines that the owner of a

vehicle registered under the mileage weight tax option fails to maintain the records specified by law, or fails to file the reports required by law, or that such vehicle is not equipped with an operable and operating speedometer or odometer;

10. When the Secretary of State is so authorized

under any other provision of law;

11. When the Secretary of State determines that the

holder of a disability parking decal or device has committed any offense under Chapter 11 of this Code involving the use of a disability parking decal or device.

(a-5) The Secretary of State may revoke a certificate of title and registration card and issue a corrected certificate of title and registration card, at no fee to the vehicle owner or lienholder, if there is proof that the vehicle identification number is erroneously shown on the original certificate of title.
(b) The Secretary of State may suspend or revoke the registration of a vehicle as follows:
1. When the Secretary of State determines that the

owner of a vehicle has not paid a civil penalty or a settlement agreement arising from the violation of rules adopted under the Illinois Motor Carrier Safety Law or the Illinois Hazardous Materials Transportation Act or that a vehicle, regardless of ownership, was the subject of violations of these rules that resulted in a civil penalty or settlement agreement which remains unpaid.

2. When the Secretary of State determines that a

vehicle registered for a gross weight of more than 16,000 pounds within an affected area is not in compliance with the provisions of Section 13-109.1 of the Illinois Vehicle Code.

3. When the Secretary of State is notified by the

United States Department of Transportation that a vehicle is in violation of the Federal Motor Carrier Safety Regulations, as they are now or hereafter amended, and is prohibited from operating.

(c) The Secretary of State may suspend the registration of a vehicle when a court finds that the vehicle was used in a violation of Section 24-3A of the Criminal Code of 1961 or the Criminal Code of 2012 relating to gunrunning. A suspension of registration under this subsection (c) may be for a period of up to 90 days.
(Source: P.A. 97-540, eff. 1-1-12; 97-1150, eff. 1-25-13.)

(625 ILCS 5/3-704.1)
Sec. 3-704.1. Municipal vehicle tax liability; suspension of registration.
(a) As used in this Section:
(1) "Municipality" means a city, village or

incorporated town with a population over 1,000,000.

(2) "Vehicle tax" means a motor vehicle tax and any

related late fees or charges imposed by a municipality under Section 8-11-4 of the Illinois Municipal Code or under the municipality's home rule powers.

(3) "Vehicle owner" means the registered owner or

owners of a vehicle who are residents of the municipality.

(b) A municipality that imposes a vehicle tax may, by ordinance adopted under this Section, establish a system whereby the municipality notifies the Secretary of State of vehicle tax liability and the Secretary of State suspends the registration of vehicles for which the tax has not been paid. An ordinance establishing a system must provide for the following:
(1) A first notice for failure to pay a vehicle tax

shall be sent by first class mail to the vehicle owner at the owner's address recorded with the Secretary of State whenever the municipality has reasonable cause to believe that the vehicle owner has failed to pay a vehicle tax as required by ordinance. The notice shall include at least the following:

(A) The name and address of the vehicle owner.
(B) The registration plate number of the vehicle.
(C) The period for which the vehicle tax is due.
(D) The amount of vehicle tax that is due.
(E) A statement that the vehicle owner's

registration for the vehicle will be subject to suspension proceedings unless the vehicle owner pays the vehicle tax or successfully contests the owner's alleged liability within 30 days of the date of the notice.

(F) An explanation of the vehicle owner's

opportunity to be heard under subsection (c).

(2) If a vehicle owner fails to pay the vehicle tax

or to contest successfully the owner's alleged liability within the period specified in the first notice, a second notice of impending registration suspension shall be sent by first class mail to the vehicle owner at the owner's address recorded with the Secretary of State. The notice shall contain the same information as the first notice, but shall also state that the failure to pay the amount owing, or to contest successfully the alleged liability within 45 days of the date of the second notice, will result in the municipality's notification of the Secretary of State that the vehicle owner is eligible for initiation of suspension proceedings under this Section.

(c) An ordinance adopted under this Section must also give the vehicle owner an opportunity to be heard upon the filing of a timely petition with the municipality. A vehicle owner may contest the alleged tax liability either through an adjudication by mail or at an administrative hearing, at the option of the vehicle owner. The grounds upon which the liability may be contested may be limited to the following:
(1) The alleged vehicle owner does not own the

vehicle.

(2) The vehicle is not subject to the vehicle tax by

law.

(3) The vehicle tax for the period in question has

been paid.

At an administrative hearing, the formal or technical rules of evidence shall not apply. The hearing shall be recorded. The person conducting the hearing shall have the power to administer oaths and to secure by subpoena the attendance and testimony of witnesses and the production of relevant documents.
(d) If a vehicle owner who has been sent a first notice of failure to pay a vehicle tax and a second notice of impending registration suspension fails to pay the vehicle tax or to contest successfully the vehicle owner's liability within the periods specified in the notices, the appropriate official shall cause a certified report to be sent to the Secretary of State under subsection (e).
(e) A report of a municipality notifying the Secretary of State of a vehicle owner's failure to pay a vehicle tax or related fines or penalties under this Section shall be certified by the appropriate official and shall contain the following:
(1) The name, last known address, and registration

plate number of the vehicle of the person who failed to pay the vehicle tax.

(2) The name of the municipality making the report.
(3) A statement that the municipality sent notices as

required by subsection (b); the date on which the notices were sent; the address to which the notices were sent; and the date of the hearing, if any.

(f) Following receipt of the certified report under this Section, the Secretary of State shall notify the vehicle owner that the vehicle's registration will be suspended at the end of a reasonable specified period of time unless the Secretary of State is presented with a notice from the municipality certifying that the person has paid the necessary vehicle tax, or that inclusion of that person's name or registration number on the certified report was in error. The Secretary's notice shall state in substance the information contained in the certified report from the municipality to the Secretary, and shall be effective as specified by subsection (c) of Section 6-211 of this Code. The notice shall also inform the person of the person's right to a hearing under subsection (g).
(g) An administrative hearing with the Office of the Secretary of State to contest an impending suspension or a suspension made under this Section may be had upon filing a written request with the Secretary of State. The filing fee for this hearing shall be $20 to be paid at the time the request is made.
(1) The scope of any administrative hearing with the

Secretary of State to contest an impending suspension under this Section shall be limited to the following issues:

(A) Whether the report of the appropriate

official of the municipality was certified and contained the information required by this Section.

(B) Whether the municipality making the certified

report to the Secretary of State established procedures by ordinance for persons to challenge the accuracy of the certified report.

(C) Whether the Secretary of State notified the

vehicle owner that the vehicle's registration would be suspended at the end of the specified time period unless the Secretary of State was presented with a notice from the municipality certifying that the person has purchased the necessary vehicle tax sticker or that inclusion of that person's name or registration number on the certified report was in error.

A municipality that files a certified report with the Secretary of State under this Section shall reimburse the Secretary for all reasonable costs incurred by the Secretary as a result of the filing of the report, including but not limited to the costs of providing the notice required under subsection (f) and the costs incurred by the Secretary in any hearing conducted with respect to the report under this subsection and any appeal from that hearing.
(h) After the expiration of the time specified under subsection (g), the Secretary of State shall, unless the suspension is successfully contested, suspend the registration of the vehicle until the Secretary receives notice under subsection (i).
(i) Any municipality making a certified report to the Secretary of State under this subsection shall notify the Secretary of State, in a form prescribed by the Secretary, whenever a person named in the certified report has subsequently paid a vehicle tax or whenever the municipality determines that the original report was in error. A certified copy of the notification shall also be given upon request and at no additional charge to the person named in the report. Upon receipt of the notification or presentation of a certified copy of the notification by the municipality, the Secretary of State shall terminate the suspension.
(j) To facilitate enforcement of municipal vehicle tax liability, a municipality may provide by ordinance for a program of vehicle immobilization as provided by Section 11-1430.1 of this Code.
(Source: P.A. 100-201, eff. 8-18-17.)

(625 ILCS 5/3-704.2)
Sec. 3-704.2. Failure to satisfy fines or penalties for toll violations or evasions; suspension of vehicle registration.
(a) Upon receipt of a certified report, as prescribed by subsection (c) of this Section, from the Authority stating that the owner of a registered vehicle has failed to satisfy any fine or penalty resulting from a final order issued by the Authority relating directly or indirectly to 5 or more toll violations, toll evasions, or both, the Secretary of State shall suspend the vehicle registration of the person in accordance with the procedures set forth in this Section.
(b) Following receipt of the certified report of the Authority as specified in the Section, the Secretary of State shall notify the person whose name appears on the certified report that the person's vehicle registration will be suspended at the end of a specified period unless the Secretary of State is presented with a notice from the Authority certifying that the fines or penalties owing the Authority have been satisfied or that inclusion of that person's name on the certified report was in error. The Secretary's notice shall state in substance the information contained in the Authority's certified report to the Secretary, and shall be effective as specified by subsection (c) of Section 6-211 of this Code.
(c) The report from the Authority notifying the Secretary of unsatisfied fines or penalties pursuant to this Section shall be certified and shall contain the following:
(1) The name, last known address, and driver's

license number of the person who failed to satisfy the fines or penalties and the registration number of any vehicle known to be registered in this State to that person.

(2) A statement that the Authority sent a notice of

impending suspension of the person's driver's license, vehicle registration, or both, as prescribed by rules enacted pursuant to subsection (a-5) of Section 10 of the Toll Highway Act, to the person named in the report at the address recorded with the Secretary of State; the date on which the notice was sent; and the address to which the notice was sent.

(d) The Authority, after making a certified report to the Secretary pursuant to this Section, shall notify the Secretary, on a form prescribed by the Secretary, whenever a person named in the certified report has satisfied the previously reported fines or penalties or whenever the Authority determines that the original report was in error. A certified copy of the notification shall also be given upon request and at no additional charge to the person named therein. Upon receipt of the Authority's notification or presentation of a certified copy of the notification, the Secretary shall terminate the suspension.
(e) The Authority shall, by rule, establish procedures for persons to challenge the accuracy of the certified report made pursuant to this Section. The rule shall also provide the grounds for a challenge, which may be limited to:
(1) the person not having been the owner or lessee of

the vehicle or vehicles receiving 5 or more toll violation or toll evasion notices on the date or dates the notices were issued; or

(2) the person having already satisfied the fines or

penalties for the 5 or more toll violations or toll evasions indicated on the certified report.

(f) All notices sent by the Authority to persons involved in administrative adjudications, hearings, and final orders issued pursuant to rules implementing subsection (a-5) of Section 10 of the Toll Highway Act shall state that failure to satisfy any fine or penalty imposed by the Authority shall result in the Secretary of State suspending the driving privileges, vehicle registration, or both, of the person failing to satisfy the fines or penalties imposed by the Authority.
(g) A person may request an administrative hearing to contest an impending suspension or a suspension made pursuant to this Section upon filing a written request with the Secretary. The filing fee for this hearing is $20, to be paid at the time of the request. The Authority shall reimburse the Secretary for all reasonable costs incurred by the Secretary as a result of the filing of a certified report pursuant to this Section, including, but not limited to, the costs of providing notice required pursuant to subsection (b) and the costs incurred by the Secretary in any hearing conducted with respect to the report pursuant to this subsection and any appeal from that hearing.
(h) The Secretary and the Authority may promulgate rules to enable them to carry out their duties under this Section.
(i) The Authority shall cooperate with the Secretary in the administration of this Section and shall provide the Secretary with any information the Secretary may deem necessary for these purposes, including regular and timely access to toll violation enforcement records.
The Secretary shall cooperate with the Authority in the administration of this Section and shall provide the Authority with any information the Authority may deem necessary for the purposes of this Section, including regular and timely access to vehicle registration records. Section 2-123 of this Code shall not apply to the provision of this information, but the Secretary shall be reimbursed for the cost of providing this information.
(j) For purposes of this Section, the term "Authority" means the Illinois State Toll Highway Authority.
(Source: P.A. 91-277, eff. 1-1-00.)

(625 ILCS 5/3-705) (from Ch. 95 1/2, par. 3-705)
Sec. 3-705. Suspending or revoking certificate or special plates of a manufacturer, engine and driveline component manufacturer, transporter, repossessor or dealer.
The Secretary of State is also authorized to suspend or revoke a certificate or the special plates issued to a manufacturer, engine and driveline component manufacturer, transporter, repossessor or dealer upon determining that any such person is not lawfully entitled thereto or has made or knowingly permitted any illegal use of such plates or has committed fraud in the registration of vehicles or failed to give notices of transfers when and as required by this Chapter.
(Source: P.A. 76-2139.)

(625 ILCS 5/3-706) (from Ch. 95 1/2, par. 3-706)
Sec. 3-706. Owner to return evidences of registration upon cancellation, revocation or suspension. Whenever the Secretary of State cancels or revokes the registration of a vehicle or a certificate of title, registration card, registration sticker or stickers, registration plate or plates, or a nonresident or other permit or the license of any dealer or wrecker, the owner or person in possession of the same shall immediately return the evidences of registration, title or license so cancelled or revoked to the Secretary.
Whenever the Secretary suspends the registration of a vehicle or the license of any dealer or wrecker, the owner or person in possession of the same, upon request by the Secretary, shall immediately return all evidence of the registration or the license so suspended to the Secretary.
(Source: P.A. 85-1201.)

(625 ILCS 5/3-707) (from Ch. 95 1/2, par. 3-707)
Sec. 3-707. Operation of uninsured motor vehicle - penalty.
(a) No person shall operate a motor vehicle in this State unless the motor vehicle is covered by a liability insurance policy in accordance with Section 7-601 of this Code.
(a-5) A person commits the offense of operation of uninsured motor vehicle causing bodily harm when the person:
(1) operates a motor vehicle in violation of Section

7-601 of this Code; and

(2) causes, as a proximate result of the person's

operation of the motor vehicle, bodily harm to another person.

(a-6) Uninsured operation of a motor vehicle under subsection (a-5) is a Class A misdemeanor. If a person convicted of the offense of operation of a motor vehicle under subsection (a-5) has previously been convicted of 2 or more violations of subsection (a-5) of this Section or of Section 7-601 of this Code, a fine of $2,500, in addition to any sentence of incarceration, must be imposed.
(b) Any person who fails to comply with a request by a law enforcement officer for display of evidence of insurance, as required under Section 7-602 of this Code, shall be deemed to be operating an uninsured motor vehicle.
(c) Except as provided in subsections (a-6) and (c-5), any operator of a motor vehicle subject to registration under this Code who is convicted of violating this Section is guilty of a petty offense and shall be required to pay a fine in excess of $500, but not more than $1,000, except a person convicted of a third or subsequent violation of this Section shall be guilty of a business offense and shall be required to pay a fine of $1,000. However, no person charged with violating this Section shall be convicted if such person produces in court satisfactory evidence that at the time of the arrest the motor vehicle was covered by a liability insurance policy in accordance with Section 7-601 of this Code. The chief judge of each circuit may designate an officer of the court to review the documentation demonstrating that at the time of arrest the motor vehicle was covered by a liability insurance policy in accordance with Section 7-601 of this Code.
(c-1) A person convicted of violating this Section shall also have his or her driver's license, permit, or privileges suspended for 3 months. After the expiration of the 3 months, the person's driver's license, permit, or privileges shall not be reinstated until he or she has paid a reinstatement fee of $100. If a person violates this Section while his or her driver's license, permit, or privileges are suspended under this subsection (c-1), his or her driver's license, permit, or privileges shall be suspended for an additional 6 months and until he or she pays the reinstatement fee.
(c-5) A person who (i) has not previously been convicted of or received a disposition of court supervision for violating this Section and (ii) produces at his or her court appearance satisfactory evidence that the motor vehicle is covered, as of the date of the court appearance, by a liability insurance policy in accordance with Section 7-601 of this Code shall, for a violation of this Section, other than a violation of subsection (a-5), pay a fine of $100 and receive a disposition of court supervision. The person must, on the date that the period of court supervision is scheduled to terminate, produce satisfactory evidence that the vehicle was covered by the required liability insurance policy during the entire period of court supervision.
An officer of the court designated under subsection (c) may also review liability insurance documentation under this subsection (c-5) to determine if the motor vehicle is, as of the date of the court appearance, covered by a liability insurance policy in accordance with Section 7-601 of this Code. The officer of the court shall also determine, on the date the period of court supervision is scheduled to terminate, whether the vehicle was covered by the required policy during the entire period of court supervision.
(d) A person convicted a third or subsequent time of violating this Section or a similar provision of a local ordinance must give proof to the Secretary of State of the person's financial responsibility as defined in Section 7-315. The person must maintain the proof in a manner satisfactory to the Secretary for a minimum period of 3 years after the date the proof is first filed. The Secretary must suspend the driver's license of any person determined by the Secretary not to have provided adequate proof of financial responsibility as required by this subsection.
(Source: P.A. 99-613, eff. 1-1-17; 100-202, eff. 1-1-18.)

(625 ILCS 5/3-708) (from Ch. 95 1/2, par. 3-708)
Sec. 3-708. Operation of motor vehicle when registration suspended for noninsurance. No person shall operate a vehicle the registration of which is suspended pursuant to Section 7-606 or 7-607 of this Code.
Any person convicted of violating this Section is guilty of a business offense and shall be required to pay a fine of not less than $1,000 and not more than $2,000. Any person convicted of a second or subsequent violation of this Section is guilty of a Class B misdemeanor and shall be required to pay a fine of not less than $1,000 and not more than $2,000.
(Source: P.A. 90-559, eff. 6-1-98.)

(625 ILCS 5/3-710) (from Ch. 95 1/2, par. 3-710)
Sec. 3-710. Display of false insurance card. No person shall display evidence of insurance to a law enforcement officer, court, or officer of the court, knowing there is no valid liability insurance in effect on the motor vehicle as required under Section 7-601 of this Code or knowing the evidence of insurance is illegally altered, counterfeit, or otherwise invalid as evidence of insurance required under Section 7-602 of this Code. If the law enforcement officer issues a citation to a motor vehicle operator for displaying invalid evidence of insurance, the officer shall confiscate the evidence for presentation in court.
Any person convicted of violating this Section is guilty of a Class A misdemeanor.
(Source: P.A. 89-565, eff. 7-26-96.)

(625 ILCS 5/3-711) (from Ch. 95 1/2, par. 3-711)
Sec. 3-711. Whenever a court convicts a person of a violation of Section 3-707, 3-708 or 3-710 of this Code, or enters an order placing on supervision the person charged with the violation, the clerk of the court within 5 days shall forward a report of the conviction or order of supervision to the Secretary of State in a form prescribed by the Secretary. In any case where the person charged with the violation fails to appear in court, the procedures provided in Section 6-306.4 or 6-308 of this Code, whichever is applicable shall apply.
The Secretary shall keep records of such reports. However, reports of orders of supervision shall not be released to any outside source, except the affected driver and law enforcement agencies, and shall be used only to inform the Secretary and the courts that such driver previously has been assigned court supervision.
(Source: P.A. 98-870, eff. 1-1-15.)

(625 ILCS 5/3-712)
Sec. 3-712. Improper application for certificate of title or registration; special military plate.
(a) Except as provided in Chapter 4 of this Code, relating to anti-theft laws and abandoned vehicles, and except as otherwise provided in subsection (b) of this Section, any person who knowingly provides false information to the Secretary of State on an application for vehicle title or registration is guilty of a Class A misdemeanor and shall be fined not less than $500.
(b) Except as provided in Chapter 4 of this Code, relating to anti-theft laws and abandoned vehicles, any person who, for purposes of obtaining or renewing a special license plate designating military decorations, military service, or status as a military veteran, (i) claims to have been awarded a military decoration, knowing that he or she has not been awarded that decoration, or (ii) claims to have the status of active duty military personnel or military veteran, knowing that he or she does not have the status required for the registration for which he or she has applied, is guilty of a Class A misdemeanor and shall be fined not less than $1,000.
Of the amounts collected as fines under this subsection (b), 99% shall be deposited into the Illinois Military Family Relief Fund and 1% shall be deposited into the Circuit Court Clerk Operation and Administrative Fund created by the Clerk of the Circuit Court to be used to offset the costs incurred by the Circuit Court Clerk in performing the additional duties required to collect and disburse funds to entities of State and local government as provided by law.
(Source: P.A. 95-291, eff. 1-1-08.)

(625 ILCS 5/Ch. 3 Art. VIII heading)

(625 ILCS 5/3-801) (from Ch. 95 1/2, par. 3-801)
Sec. 3-801. Registration.
(a) Except as provided herein for new residents, every owner of any vehicle which shall be operated upon the public highways of this State shall, within 24 hours after becoming the owner or at such time as such vehicle becomes subject to registration under the provisions of this Act, file in an office of the Secretary of State, an application for registration properly completed and executed. New residents need not secure registration until 30 days after establishing residency in this State, provided the vehicle is properly registered in another jurisdiction. By the expiration of such 30-day statutory grace period, a new resident shall comply with the provisions of this Act and apply for Illinois vehicle registration. All applications for registration shall be accompanied by all documentation required under the provisions of this Act. The appropriate registration fees and taxes provided for in this Article of this Chapter shall be paid to the Secretary of State with the application for registration of vehicles subject to registration under this Act.
(b) Any resident of this State, who has been serving as a member or as a civilian employee of the United States Armed Services, or as a civilian employee of the United States Department of Defense, outside of the State of Illinois, need not secure registration until 45 days after returning to this State, provided the vehicle displays temporary military registration.
(c) When an application is submitted by mail, the applicant may not submit cash or postage stamps for payment of fees or taxes due. The Secretary in his discretion, may decline to accept a personal or company check or electronic payment in payment of fees or taxes. An application submitted to a dealer, or a remittance made to the Secretary of State shall be deemed in compliance with this Section.
(Source: P.A. 99-118, eff. 1-1-16; 99-324, eff. 1-1-16; 99-642, eff. 7-28-16.)

(625 ILCS 5/3-802) (from Ch. 95 1/2, par. 3-802)
(Text of Section from P.A. 100-246)
Sec. 3-802. Reclassifications and upgrades.
(a) Definitions. For the purposes of this Section, the following words shall have the meanings ascribed to them as follows:
"Reclassification" means changing the registration of

a vehicle from one plate category to another.

"Upgrade" means increasing the registered weight of a

vehicle within the same plate category.

(b) When reclassing the registration of a vehicle from one plate category to another, the owner shall receive credit for the unused portion of the present plate and be charged the current portion fees for the new plate. In addition, the appropriate replacement plate and replacement sticker fees shall be assessed.
(b-5) Beginning with the 2018 registration year, any individual who has a registration issued under either Section 3-405 or 3-405.1 that qualifies for a special license plate under Sections 3-609, 3-609.1, 3-620, 3-623, 3-624, 3-625, 3-626, 3-638, 3-645, 3-647, 3-650, 3-667, 3-668, 3-669, 3-676, 3-677, 3-680, 3-683, 3-686, or 3-693 may reclass his or her registration upon acquiring a special license plate listed in this subsection (b-5) without a replacement plate fee or registration sticker cost.
(b-10) Beginning with the 2019 registration year, any individual who has a special license plate issued under Section 3-609, 3-609.1, 3-620, 3-621, 3-622, 3-623, 3-624, 3-625, 3-626, 3-628, 3-638, 3-642, 3-645, 3-647, 3-650, 3-651, 3-664, 3-666, 3-667, 3-668, 3-669, 3-676, 3-677, 3-680, 3-681, 3-683, 3-686, 3-688, 3-693, 3-698, or 3-699.12 may reclass his or her special license plate upon acquiring a new registration under Section 3-405 or 3-405.1 without a replacement plate fee or registration sticker cost.
(c) When upgrading the weight of a registration within the same plate category, the owner shall pay the difference in current period fees between the two plates. In addition, the appropriate replacement plate and replacement sticker fees shall be assessed. In the event new plates are not required, the corrected registration card fee shall be assessed.
(d) In the event the owner of the vehicle desires to change the registered weight and change the plate category, the owner shall receive credit for the unused portion of the registration fee of the current plate and pay the current portion of the registration fee for the new plate, and in addition, pay the appropriate replacement plate and replacement sticker fees.
(e) Reclassing from one plate category to another plate category can be done only once within any registration period.
(f) No refunds shall be made in any of the circumstances found in subsection (b), subsection (c), or subsection (d); however, when reclassing from a flat weight plate to an apportioned plate, a refund may be issued if the credit amounts to an overpayment.
(g) In the event the registration of a vehicle registered under the mileage tax option is revoked, the owner shall be required to pay the annual registration fee in the new plate category and shall not receive any credit for the mileage plate fees.
(h) Certain special interest plates may be displayed on first division vehicles, second division vehicles weighing 8,000 pounds or less, and recreational vehicles. Those plates can be transferred within those vehicle groups.
(i) Plates displayed on second division vehicles weighing 8,000 pounds or less and passenger vehicle plates may be reclassed from one division to the other.
(j) Other than in subsection (i), reclassing from one division to the other division is prohibited. In addition, a reclass from a motor vehicle to a trailer or a trailer to a motor vehicle is prohibited.
(Source: P.A. 99-809, eff. 1-1-17; 100-246, eff. 1-1-18.)

(Text of Section from P.A. 100-450)
Sec. 3-802. Reclassifications and upgrades.
(a) Definitions. For the purposes of this Section, the following words shall have the meanings ascribed to them as follows:
"Reclassification" means changing the registration of

a vehicle from one plate category to another.

"Upgrade" means increasing the registered weight of a

vehicle within the same plate category.

(b) When reclassing the registration of a vehicle from one plate category to another, the owner shall receive credit for the unused portion of the present plate and be charged the current portion fees for the new plate. In addition, the appropriate replacement plate and replacement sticker fees shall be assessed.
(b-5) Beginning with the 2019 registration year, any individual who has a registration issued under either Section 3-405 or 3-405.1 that qualifies for a special license plate under Sections 3-609, 3-609.1, 3-620, 3-621, 3-622, 3-623, 3-624, 3-625, 3-626, 3-628, 3-638, 3-642, 3-645, 3-647, 3-650, 3-651, 3-664, 3-666, 3-667, 3-668, 3-669, 3-676, 3-677, 3-680, 3-681, 3-683, 3-686, 3-688, 3-693, 3-698, or 3-699.12 may reclass his or her registration upon acquiring a special license plate listed in this subsection (b-5) without a replacement plate fee or registration sticker cost.
(c) When upgrading the weight of a registration within the same plate category, the owner shall pay the difference in current period fees between the two plates. In addition, the appropriate replacement plate and replacement sticker fees shall be assessed. In the event new plates are not required, the corrected registration card fee shall be assessed.
(d) In the event the owner of the vehicle desires to change the registered weight and change the plate category, the owner shall receive credit for the unused portion of the registration fee of the current plate and pay the current portion of the registration fee for the new plate, and in addition, pay the appropriate replacement plate and replacement sticker fees.
(e) Reclassing from one plate category to another plate category can be done only once within any registration period.
(f) No refunds shall be made in any of the circumstances found in subsection (b), subsection (c), or subsection (d); however, when reclassing from a flat weight plate to an apportioned plate, a refund may be issued if the credit amounts to an overpayment.
(g) In the event the registration of a vehicle registered under the mileage tax option is revoked, the owner shall be required to pay the annual registration fee in the new plate category and shall not receive any credit for the mileage plate fees.
(h) Certain special interest plates may be displayed on first division vehicles, second division vehicles weighing 8,000 pounds or less, and recreational vehicles. Those plates can be transferred within those vehicle groups.
(i) Plates displayed on second division vehicles weighing 8,000 pounds or less and passenger vehicle plates may be reclassed from one division to the other.
(j) Other than in subsection (i), reclassing from one division to the other division is prohibited. In addition, a reclass from a motor vehicle to a trailer or a trailer to a motor vehicle is prohibited.
(Source: P.A. 99-809, eff. 1-1-17; 100-450, eff. 1-1-18.)

(625 ILCS 5/3-803) (from Ch. 95 1/2, par. 3-803)
Sec. 3-803. Reductions.
(a) Reduction of fees and taxes prescribed in this Chapter shall be applicable only to vehicles newly-acquired by the owner after the beginning of a registration period or which become subject to registration after the beginning of a registration period as specified in this Act. The Secretary of State may deny a reduction as to any vehicle operated in this State without being properly and timely registered in Illinois under this Chapter, of a vehicle in violation of any provision of this Chapter, or upon detection of such violation by an audit, or upon determining that such vehicle was operated in Illinois before such violation. Bond or other security in the proper amount may be required by the Secretary of State while the matter is under investigation. Reductions shall be granted if a person becomes the owner after the dates specified or if a vehicle becomes subject to registration under this Act, as amended, after the dates specified.
(b) Vehicles of the First Division. The annual fees and taxes prescribed by Section 3-806 shall be reduced by 50% on and after June 15, except as provided in Sections 3-414 and 3-802 of this Act.
(c) Vehicles of the Second Division. The annual fees and taxes prescribed by Sections 3-402, 3-402.1, 3-815 and 3-819 and paid on a calendar year for such vehicles shall be reduced on a quarterly basis if the vehicle becomes subject to registration on and after March 31, June 30 or September 30. Where such fees and taxes are payable on a fiscal year basis, they shall be reduced on a quarterly basis on and after September 30, December 31 or March 31.
(d) Two-year Registrations. The fees and taxes prescribed by Section 3-808 for 2-year registrations shall not be reduced in any event. However, the fees and taxes prescribed for all other 2-year registrations by this Act, shall be reduced as follows:
By 25% on and after June 15;
By 50% on and after December 15;
By 75% on and after the next ensuing June 15.
(e) The registration fees and taxes imposed upon certain vehicles shall not be reduced by any amount in any event in the following instances:
Permits under Sections 3-403 and 3-811;
Municipal Buses under Section 3-807;
Governmental or charitable vehicles under Section 3-808;
Farm Machinery under Section 3-809;
Soil and conservation equipment under Section 3-809.1;
Special Plates under Section 3-810;
Permanently mounted equipment under Section 3-812;
Registration fee under Section 3-813;
Semitrailer fees under Section 3-814;
Farm trucks under Section 3-815;
Mileage weight tax option under Section 3-818;
Farm trailers under Section 3-819;
Duplicate plates under Section 3-820;
Fees under Section 3-821;
Search Fees under Section 3-823.
(f) The reductions provided for shall not apply to any vehicle of the first or second division registered by the same applicant in the prior registration year.
The changes to this Section made by Public Act 84-210 take effect with the 1986 Calendar Registration Year.
(g) Reductions shall in no event result in payment of a fee or tax less than $6, and the Secretary of State shall promulgate schedules of fees reflecting applicable reductions. Where any reduced amount is not stated in full dollars, the Secretary of State may adjust the amount due to the nearest full dollar amount.
(h) The reductions provided for in subsections (a) through (g) of this Section shall not apply to those vehicles of the first or second division registered on a staggered registration basis.
(i) A vehicle which becomes subject to registration during the last month of the current registration year is exempt from any applicable reduced fourth quarter or second semiannual registration fee, and may register for the subsequent registration year as its initial registration. This subsection does not include those apportioned and prorated fees under Sections 3-402 and 3-402.1 of this Code.
(Source: P.A. 94-239, eff. 1-1-06.)

(625 ILCS 5/3-804) (from Ch. 95 1/2, par. 3-804)
Sec. 3-804. Antique vehicles.
(a) The owner of an antique vehicle may register such vehicle for a fee not to exceed $13 for a 2-year antique plate. The application for registration must be accompanied by an affirmation of the owner that such vehicle will be driven on the highway only for the purpose of going to and returning from an antique auto show or an exhibition, or for servicing or demonstration and also affirming that the mechanical condition, physical condition, brakes, lights, glass and appearance of such vehicle is the same or as safe as originally equipped. The Secretary may, in his discretion prescribe that antique vehicle plates be issued for a definite or an indefinite term, such term to correspond to the term of registration plates issued generally, as provided in Section 3-414.1. In no event may the registration fee for antique vehicles exceed $6 per registration year. Any person requesting antique plates under this Section may also apply to have vanity or personalized plates as provided under Section 3-405.1.
(b) Any person who is the registered owner of an antique vehicle may display a historical license plate from or representing the model year of the vehicle, furnished by such person, in lieu of the current and valid Illinois antique vehicle plates issued thereto, provided that valid and current Illinois antique vehicle plates and registration card issued to such antique vehicle are simultaneously carried within such vehicle and are available for inspection.
(Source: P.A. 91-37, eff. 7-1-99.)

(625 ILCS 5/3-804.01)
Sec. 3-804.01. Expanded-use antique vehicles.
(a) The owner of a motor vehicle that is more than 25 years of age or a bona fide replica thereof may register the vehicle as an expanded-use antique vehicle. In addition to the appropriate registration and renewal fees, the fee for expanded-use antique vehicle registration and renewal shall be $45 per year. The application for registration must be accompanied by an affirmation of the owner that:
(1) from January 1 through March 31 and from November

1 through December 31, the vehicle will be driven on the highways only for the purpose of going to and returning from an antique auto show or an exhibition, or for servicing or demonstration; and

(2) the mechanical condition, physical condition,

brakes, lights, glass, and appearance of such vehicle is the same or as safe as originally equipped.

From April 1 through October 31, a vehicle registered as an expanded-use antique vehicle may be driven on the highways without being subject to the restrictions set forth in subdivision (1). The Secretary may prescribe, in the Secretary's discretion, that expanded-use antique vehicle plates be issued for a definite or an indefinite term, such term to correspond to the term of registration plates issued generally, as provided in Section 3-414.1. Any person requesting expanded-use antique vehicle plates under this Section may also apply to have vanity or personalized plates as provided under Section 3-405.1.
(b) Any person who is the registered owner of an expanded-use antique vehicle may display a historical license plate from or representing the model year of the vehicle, furnished by such person, in lieu of the current and valid Illinois expanded-use antique vehicle plates issued thereto, provided that the valid and current Illinois expanded-use antique vehicle plates and registration card issued to the expanded-use antique vehicle are simultaneously carried within the vehicle and are available for inspection.
(c) The Secretary may credit a pro-rated portion of a fee previously paid for an antique vehicle registration under Section 3-804 to an owner who applies to have that vehicle registered as an expanded-use antique vehicle instead of an antique vehicle.
(Source: P.A. 97-412, eff. 1-1-12.)

(625 ILCS 5/3-804.02) (from Ch. 95 1/2, par. 3-804.02)
Sec. 3-804.02. Commuter Vans. The owner of a commuter van may register such van for an annual fee not to exceed $63. The Secretary may prescribe that commuter van plates be issued for an indefinite term, such term to correspond to the term of registration plates issued generally. In no event may the registration fee for commuter vans exceed $63 per registration year.
(Source: P.A. 90-89, eff. 1-1-98; 91-37, eff. 7-1-99.)

(625 ILCS 5/3-804.1)
Sec. 3-804.1. Custom vehicles.
(a) The owner of a custom vehicle may register that vehicle for the standard registration fee for a vehicle of the first division, other than a motorcycle, motor driven cycle, or pedalcycle, and obtain a custom vehicle plate. An applicant for the special plate shall be charged, in addition to the standard registration fee, $15 for original issuance to be deposited into the Secretary of State Special License Plate Fund, to be used by the Secretary to help defray administrative costs. For each renewal period, in addition to the standard registration fee, the applicant shall be charged $2, which shall be deposited into the Secretary of State Special License Plate Fund. The application for registration must be accompanied by an affirmation of the owner that the vehicle will be maintained for occasional transportation, exhibitions, club activities, parades, tours, and similar uses and will not be used for general daily transportation. The Secretary may, in his or her discretion, prescribe that custom vehicle plates be issued for a definite or an indefinite term, the term to correspond to the term of registration plates issued generally, as provided in Section 3-414.1. Any person requesting custom vehicle plates under this Section may also apply to have vanity or personalized plates as provided under Section 3-405.1.
(b) Upon initial registration of a custom vehicle, the owner of the custom vehicle must have the vehicle inspected as required by Section 3-406 of this Code.
Except where otherwise provided, custom vehicles are considered to be in compliance with all vehicle equipment requirements if they have passed the approved vehicle safety inspection.
(Source: P.A. 96-487, eff. 1-1-10.)

(625 ILCS 5/3-804.2)
Sec. 3-804.2. Street rods.
(a) The owner of a street rod may register the vehicle for the standard registration fee for a vehicle of the first division, other than a motorcycle, motor driven cycle, or pedalcycle, and obtain a street rod plate. An applicant for the special plate shall be charged, in addition to the standard registration fee, $15 for original issuance to be deposited into the Secretary of State Special License Plate Fund, to be used by the Secretary to help defray administrative costs. For each renewal period, in addition to the standard registration fee, the applicant shall be charged $2, which shall be deposited into the Secretary of State Special License Plate Fund. The application for registration must be accompanied by an affirmation of the owner that the vehicle will be maintained for occasional transportation, exhibitions, club activities, parades, tours, and similar uses and will not be used for general daily transportation. The Secretary may, in his or her discretion, prescribe that street rod plates be issued for a definite or an indefinite term, the term to correspond to the term of registration plates issued generally, as provided in Section 3-414.1. Any person requesting street rod plates under this Section may also apply to have vanity or personalized plates as provided under Section 3-405.1.
(b) Upon initial registration of a street rod, the owner of the street rod must have the vehicle inspected as required by Section 3-406 of this Code.
(Source: P.A. 96-487, eff. 1-1-10.)

(625 ILCS 5/3-804.3)
Sec. 3-804.3. Former military vehicles.
(a) The owner of a former military vehicle may register the vehicle for a fee not to exceed:
(1) $100 for a vehicle with a gross vehicle weight

rating of 26,000 pounds or less;

(2) $150 for a vehicle with a gross vehicle weight

rating of 26,001 to 45,000 pounds;

(3) $500 for a vehicle with a gross vehicle weight

rating of 45,001 to 65,000 pounds;

(4) $1,000 for a vehicle with a gross vehicle weight

rating of over 65,000 pounds; or

(5) $25 for a trailer with a weight of 3,000 pounds

or less; or

(6) $75 for a trailer with a weight of over 3,000

pounds.

(b) The Secretary may prescribe, in the Secretary's discretion, that former military vehicle plates be issued for a definite or an indefinite term, such term to correspond to the term of registration plates issued generally, as provided in Section 3-414.1. Any person requesting former military vehicle plates under this Section may also apply to have vanity or personalized plates as provided under Section 3-405.1.
(c) A vehicle registered as a former military vehicle is not subject to Section 3-815 and 3-818 of this Code.
(d) A vehicle may not be registered under this Section unless a title for the vehicle has been issued by the Secretary and the vehicle is eligible for registration without regard to its status as a military vehicle.
(Source: P.A. 97-811, eff. 7-13-12.)

(625 ILCS 5/3-805) (from Ch. 95 1/2, par. 3-805)
Sec. 3-805. Electric vehicles. The owner of a motor vehicle of the first division or a motor vehicle of the second division weighing 8,000 pounds or less propelled by an electric engine and not utilizing motor fuel, may register such vehicle for a fee not to exceed $35 for a 2-year registration period. The Secretary may, in his discretion, prescribe that electric vehicle registration plates be issued for an indefinite term, such term to correspond to the term of registration plates issued generally, as provided in Section 3-414.1. In no event may the registration fee for electric vehicles exceed $18 per registration year.
(Source: P.A. 96-1135, eff. 7-21-10.)

(625 ILCS 5/3-805.5)
Sec. 3-805.5. Low-speed vehicles. Every owner of a low-speed vehicle shall make application to the Secretary of State for registration, or renewal of registration, at the annual fee of $18.
(Source: P.A. 96-653, eff. 1-1-10.)

(625 ILCS 5/3-806) (from Ch. 95 1/2, par. 3-806)
Sec. 3-806. Registration Fees; Motor Vehicles of the First Division. Every owner of any other motor vehicle of the first division, except as provided in Sections 3-804, 3-804.01, 3-804.3, 3-805, 3-806.3, 3-806.7, and 3-808, and every second division vehicle weighing 8,000 pounds or less, shall pay the Secretary of State an annual registration fee at the following rates:

SCHEDULE OF REGISTRATION FEES

REQUIRED BY LAW

Beginning with the 2010 registration year

Annual Fee

Motor vehicles of the first division other

than Autocycles, Motorcycles, Motor

Driven Cycles and Pedalcycles

$98

Autocycles

68

Motorcycles, Motor Driven

Cycles and Pedalcycles

38

A $1 surcharge shall be collected in addition to the above fees for motor vehicles of the first division, autocycles, motorcycles, motor driven cycles, and pedalcycles to be deposited into the State Police Vehicle Fund.
All of the proceeds of the additional fees imposed by Public Act 96-34 shall be deposited into the Capital Projects Fund.
A $2 surcharge shall be collected in addition to the above fees for motor vehicles of the first division, autocycles, motorcycles, motor driven cycles, and pedalcycles to be deposited into the Park and Conservation Fund for the Department of Natural Resources to use for conservation efforts. The monies deposited into the Park and Conservation Fund under this Section shall not be subject to administrative charges or chargebacks unless otherwise authorized by this Act.
(Source: P.A. 97-412, eff. 1-1-12; 97-811, eff. 7-13-12; 97-1136, eff. 1-1-13; 98-463, eff. 8-16-13; 98-777, eff. 1-1-15.)

(625 ILCS 5/3-806.1) (from Ch. 95 1/2, par. 3-806.1)
Sec. 3-806.1. Additional fees for vanity license plates. In addition to the regular registration fee, an applicant for a vanity license plate, other than a vanity plate in any military series or a vanity plate issued under Section 3-664, shall be charged $94 for each set of vanity license plates issued to a vehicle of the first division or a vehicle of the second division registered at not more than 8,000 pounds or to a recreational vehicle and $50 for each set of vanity plates issued to an autocycle or motorcycle. In addition to the regular renewal fee, an applicant for a vanity plate, other than a vanity plate in any military series or a vanity plate issued under Section 3-664, shall be charged $13 for the renewal of each set of vanity license plates. There shall be no additional fees for a vanity license plate in any military series of plates or a vanity plate issued under Section 3-664.
(Source: P.A. 98-777, eff. 1-1-15.)

(625 ILCS 5/3-806.2) (from Ch. 95 1/2, par. 3-806.2)
Sec. 3-806.2. Limitations on no-fee plates. No individual shall be issued more than one pair of plates of any category for which no fee is required. The Secretary of State may issue additional pairs of plates of any such category upon receiving the required application and registration fees.
(Source: P.A. 88-517.)

(625 ILCS 5/3-806.3) (from Ch. 95 1/2, par. 3-806.3)
Sec. 3-806.3. Senior citizens. Commencing with the 2009 registration year, the registration fee paid by any vehicle owner who has been approved for benefits under the Senior Citizens and Persons with Disabilities Property Tax Relief Act or who is the spouse of such a person shall be $24 instead of the fee otherwise provided in this Code for passenger cars displaying standard multi-year registration plates issued under Section 3-414.1, motor vehicles displaying special registration plates issued under Section 3-609, 3-616, 3-621, 3-622, 3-623, 3-624, 3-625, 3-626, 3-628, 3-638, 3-642, 3-645, 3-647, 3-650, 3-651, or 3-663, motor vehicles registered at 8,000 pounds or less under Section 3-815(a), and recreational vehicles registered at 8,000 pounds or less under Section 3-815(b). Widows and widowers of claimants shall also be entitled to this reduced registration fee for the registration year in which the claimant was eligible.
Commencing with the 2009 registration year, the registration fee paid by any vehicle owner who has claimed and received a grant under the Senior Citizens and Persons with Disabilities Property Tax Relief Act or who is the spouse of such a person shall be $24 instead of the fee otherwise provided in this Code for passenger cars displaying standard multi-year registration plates issued under Section 3-414.1, motor vehicles displaying special registration plates issued under Section 3-607, 3-609, 3-616, 3-621, 3-622, 3-623, 3-624, 3-625, 3-626, 3-628, 3-638, 3-642, 3-645, 3-647, 3-650, 3-651, 3-663, or 3-664, motor vehicles registered at 8,000 pounds or less under Section 3-815(a), and recreational vehicles registered at 8,000 pounds or less under Section 3-815(b). Widows and widowers of claimants shall also be entitled to this reduced registration fee for the registration year in which the claimant was eligible.
Commencing with the 2017 registration year, the reduced fee under this Section shall apply to any special registration plate authorized in Article VI of Chapter 3 of this Code for which the applicant would otherwise be eligible.
Surcharges for vehicle registrations under Section 3-806 of this Code shall not be collected from any vehicle owner who has been approved for benefits under the Senior Citizens and Disabled Persons Property Tax Relief Act or a person who is the spouse of such a person.
No more than one reduced registration fee under this Section shall be allowed during any 12-month period based on the primary eligibility of any individual, whether such reduced registration fee is allowed to the individual or to the spouse, widow or widower of such individual. This Section does not apply to the fee paid in addition to the registration fee for motor vehicles displaying vanity, personalized, or special license plates.
(Source: P.A. 99-71, eff. 1-1-16; 99-143, eff. 7-27-15; 99-642, eff. 7-28-16; 99-707, eff. 7-29-16.)

(625 ILCS 5/3-806.4) (now 625 ILCS 5/3-664)
Sec. 3-806.4. (Renumbered).
(Source: Renumbered by P.A. 95-34, eff. 1-1-08.)

(625 ILCS 5/3-806.5)
Sec. 3-806.5. Additional fees for personalized license plates. For registration periods commencing after December 31, 2003, in addition to the regular registration fee, an applicant for a personalized license plate, other than a personalized plate in any military series or a personalized plate issued under Section 3-664, shall be charged $47 for each set of personalized license plates issued to a vehicle of the first division or a vehicle of the second division registered at not more than 8,000 pounds or to a recreational vehicle and $25 for each set of personalized plates issued to an autocycle or motorcycle. In addition to the regular renewal fee, an applicant for a personalized plate other than a personalized plate in any military series or a personalized plate issued under Section 3-664, shall be charged $7 for the renewal of each set of personalized license plates. There shall be no additional fees charged for a personalized plate in any military series of plates or a personalized plate issued under Section 3-664. Of the money received by the Secretary of State as additional fees for personalized license plates, 50% shall be deposited into the Secretary of State Special License Plate Fund and 50% shall be deposited into the General Revenue Fund.
(Source: P.A. 98-777, eff. 1-1-15.)

(625 ILCS 5/3-806.6)
Sec. 3-806.6. Victims of domestic violence.
(a) The Secretary shall issue new and different license plates immediately upon request to the registered owner of a vehicle who appears in person and submits a completed application, if all of the following are provided:
(1) proof of ownership of the vehicle that is

acceptable to the Secretary;

(2) a driver's license or identification card

containing a picture of the licensee or cardholder issued to the registered owner by the Secretary under Section 6-110 or 6-107 of this Code or Section 4 of the Illinois Identification Card Act. The Office of the Secretary shall conduct a search of its records to verify the authenticity of any document submitted under this paragraph (2);

(3) the previously issued license plates from the

vehicle;

(4) payment of the required fee for the issuance of

duplicate license plates under Section 3-417; and

(5) one of the following:
(A) a copy of a police report, court

documentation, or other law enforcement documentation identifying the registered owner of the vehicle as the victim of an incident of abuse, as defined in Section 103 of the Illinois Domestic Violence Act of 1986, or the subject of stalking, as defined in Section 12-7.3 of the Criminal Code of 2012;

(B) a written acknowledgment, dated within 30

days of submission, on the letterhead of a domestic violence agency, that the registered owner is actively seeking assistance or has sought assistance from that agency within the past year; or

(C) an order of protection issued under Section

214 of the Illinois Domestic Violence Act of 1986 that names the registered owner as a protected party.

(b) This Section does not apply to license plates issued under Section 3-664 or to special license plates issued under Article VI of this Chapter.
(Source: P.A. 97-1150, eff. 1-25-13.)

(625 ILCS 5/3-806.7)
Sec. 3-806.7. Registration fees for active duty military personnel.
(a) Beginning with the 2011 registration year, the standard registration fee set forth in Section 3-806 of this Code for passenger motor vehicles of the first division and motor vehicles of the second division weighing not more than 8,000 pounds and registered under Section 3-815 of this Code, shall be reduced by 50% for any Illinois vehicle owner who was on active duty as a member of the Armed Forces of the United States and stationed outside of the United States for a period of 90 days or longer during the preceding registration year.
(b) Illinois residents who are members of the Armed Forces of the United States and who have been stationed outside of the United States for a period of 6 months or longer, and who placed their registered motor vehicle in storage during the time they served abroad, shall be entitled to credit for the unused portion of that registration when they renew the registration of that vehicle upon their return to the United States. For each month or part thereof that the vehicle was in storage and had current registration, the member of the armed forces shall receive one month of registration without charge.
(c) Beginning with the 2017 registration year, the standard registration fee set forth in Section 3-806 of this Code for passenger motor vehicles of the first division and motor vehicles of the second division weighing not more than 8,000 pounds and registered under Section 3-815 of this Code, shall be waived for the year following the return of any Illinois vehicle owner who is a member of the active-duty or reserve component of the United States Armed Forces who can provide proof of serving in a combat mission. Nothing in this subsection is applicable to the additional fees incurred by specialty, personalized, or vanity license plates.
(Source: P.A. 99-32, eff. 7-10-15.)

(625 ILCS 5/3-806.8)
Sec. 3-806.8. (Repealed).
(Source: P.A. 96-1000, eff. 7-2-10. Repealed by P.A. 97-914, eff. 1-1-13.)

(625 ILCS 5/3-806.9)
Sec. 3-806.9. Expedited vehicle registration. The Secretary of State may provide an expedited process for the issuance of vehicle registration plates. Expedited registration applications must be complete, including necessary forms, fees, and taxes. The Secretary shall charge an additional fee of not more than $10 for this service, and that fee shall cover the cost of shipping the vehicle registration plates via an express mail service. All fees collected by the Secretary for expedited registration services shall be deposited into the Motor Vehicle License Plate Fund.
(Source: P.A. 97-914, eff. 1-1-13.)

(625 ILCS 5/3-807) (from Ch. 95 1/2, par. 3-807)
Sec. 3-807. Busses operating within Municipality; Registration Fee. The registration fee of $13 per 2-year registration period shall be paid by the owners of 2 axle motor vehicles which are designed and used as busses in a public system for transporting more than 10 passengers, which vehicles are used as common carriers in the general transportation of passengers and not devoted to any specialized purpose, and which operate entirely within the territorial limits of a single municipality, or a single municipality and municipalities contiguous thereto, or in a close radius thereof, and whose operations are subject to the regulations of the Illinois Commerce Commission. Owners of such vehicles are exempt from paying either a flat weight tax or mileage weight tax. There shall be no reduction in such registration fee even though such registration is made after the beginning of the registration period.
(Source: P.A. 91-37, eff. 7-1-99.)

(625 ILCS 5/3-808) (from Ch. 95 1/2, par. 3-808)
Sec. 3-808. Governmental and charitable vehicles; Registration fees.
(a) A registration fee of $10 per 2 year registration period shall be paid by the owner in the following cases:
1. Vehicles operated exclusively as a school bus for

school purposes by any school district or any religious or denominational institution, except that such a school bus may be used by such a religious or denominational institution for the transportation of persons to or from any of its official activities.

2. Vehicles operated exclusively in a high school

driver training program by any school district or school operated by a religious institution.

3. Rescue squad vehicles which are owned and operated

by a corporation or association organized and operated not for profit for the purpose of conducting such rescue operations.

4. Vehicles, used exclusively as school buses for any

school district, which are neither owned nor operated by such district.

5. Charitable vehicles.
(b) Annual vehicle registration plates shall be issued, at no charge, to the following:
1. Medical transport vehicles owned and operated by

the State of Illinois or by any State agency financed by funds appropriated by the General Assembly.

2. Medical transport vehicles operated by or for any

county, township or municipal corporation.

(c) Ceremonial plates. Upon payment of a registration fee of $98 per 2-year registration period, the Secretary of State shall issue registration plates to vehicles operated exclusively for ceremonial purposes by any not-for-profit veterans', fraternal, or civic organization. The Secretary of State may prescribe that ceremonial vehicle registration plates be issued for an indefinite term, that term to correspond to the term of registration plates issued generally, as provided in Section 3-414.1.
All of the proceeds of the additional fees imposed by this amendatory Act of the 96th General Assembly shall be deposited into the Capital Projects Fund.
(d) In any event, any vehicle registered under this Section used or operated for purposes other than those herein prescribed shall be subject to revocation, and in that event, the owner may be required to properly register such vehicle under the provisions of this Code.
(e) As a prerequisite to registration under this Section, the Secretary of State may require the vehicle owners listed in subsection (a) of this Section who are exempt from federal income taxation under subsection (c) of Section 501 of the Internal Revenue Code of 1986, as now or hereafter amended, to submit to him a determination letter, ruling or other written evidence of tax exempt status issued by the Internal Revenue Service. The Secretary may accept a certified copy of the document issued by the Internal Revenue Service as evidence of the exemption. The Secretary may require documentation of eligibility under this Section to accompany an application for registration.
(f) Special event plates. The Secretary of State may issue registration plates in recognition or commemoration of special events which promote the interests of Illinois citizens. These plates shall be valid for no more than 60 days prior to the date of expiration. The Secretary shall require the applicant for such plates to pay for the costs of furnishing the plates.
Beginning July 1, 1991, all special event plates shall be recorded in the Secretary of State's files for immediate identification.
The Secretary of State, upon issuing a new series of special event plates, shall notify all law enforcement officials of the design and other special features of the special plate series.
All special event plates shall indicate, in the lower right corner, the date of expiration in characters no less than 1/2 inch high.
(Source: P.A. 96-34, eff. 7-13-09.)

(625 ILCS 5/3-808.1) (from Ch. 95 1/2, par. 3-808.1)
Sec. 3-808.1. (a) Permanent vehicle registration plates shall be issued, at no charge, to the following:
1. Vehicles, other than medical transport vehicles,

owned and operated by the State of Illinois or by any State agency financed by funds appropriated by the General Assembly;

2. Special disability plates issued to vehicles owned

and operated by the State of Illinois or by any State agency financed by funds appropriated by the General Assembly.

(b) Permanent vehicle registration plates shall be issued, for a one time fee of $8.00, to the following:
1. Vehicles, other than medical transport vehicles,

operated by or for any county, township or municipal corporation.

2. Vehicles owned by counties, townships or municipal

corporations for persons with disabilities.

3. Beginning with the 1991 registration year,

county-owned vehicles operated by or for any county sheriff and designated deputy sheriffs. These registration plates shall contain the specific county code and unit number.

4. All-terrain vehicles owned by counties, townships,

or municipal corporations and used for law enforcement purposes when the Manufacturer's Statement of Origin is accompanied with a letter from the original manufacturer or a manufacturer's franchised dealer stating that this all-terrain vehicle has been converted to a street worthy vehicle that meets the equipment requirements set forth in Chapter 12 of this Code.

5. Beginning with the 2001 registration year,

municipally-owned vehicles operated by or for any police department. These registration plates shall contain the designation "municipal police" and shall be numbered and distributed as prescribed by the Secretary of State.

6. Beginning with the 2014 registration year,

municipally owned, fire district owned, or Mutual Aid Box Alarm System (MABAS) owned vehicles operated by or for any fire department, fire protection district, or MABAS. These registration plates shall display the designation "Fire Department" and shall display the specific fire department, fire district, fire unit, or MABAS division number or letter.

7. Beginning with the 2017 registration year,

vehicles that do not require a school bus driver permit under Section 6-104 to operate, and are owned by a public school district from grades K-12 or a public community college.

8. Beginning with the 2017 registration year,

vehicles of the first division or vehicles of the second division weighing not more than 8,000 pounds that are owned by a medical facility or hospital of a municipality, county, or township.

(b-5) Beginning with the 2016 registration year, permanent vehicle registration plates shall be issued for a one-time fee of $8.00 to a county, township, or municipal corporation that owns or operates vehicles used for the purpose of community workplace commuting as defined by the Secretary of State by administrative rule. The design and color of the plates shall be wholly within the discretion of the Secretary. The Secretary of State may adopt rules to implement this subsection (b-5).
(c) Beginning with the 2012 registration year, county-owned vehicles operated by or for any county sheriff and designated deputy sheriffs that have been issued registration plates under subsection (b) of this Section shall be exempt from any fee for the transfer of registration from one vehicle to another vehicle. Each county sheriff shall report to the Secretary of State any transfer of registration plates from one vehicle to another vehicle operated by or for any county sheriff and designated deputy sheriffs. The Secretary of State shall adopt rules to implement this subsection (c).
(c-5) Beginning with the 2014 registration year, municipally owned, fire district owned, or Mutual Aid Box Alarm System (MABAS) owned vehicles operated by or for any fire department, fire protection district, or MABAS that have been issued registration plates under subsection (b) of this Section shall be exempt from any fee for the transfer of registration from one vehicle to another vehicle. Each fire department, fire protection district, of MABAS shall report to the Secretary of State any transfer of registration plates from one vehicle to another vehicle operated by or for any fire department, fire protection district, or MABAS. The Secretary of State shall adopt rules to implement this subsection.
(d) Beginning with the 2013 registration year, municipally-owned vehicles operated by or for any police department that have been issued registration plates under subsection (b) of this Section shall be exempt from any fee for the transfer of registration from one vehicle to another vehicle. Each municipal police department shall report to the Secretary of State any transfer of registration plates from one vehicle to another vehicle operated by or for any municipal police department. The Secretary of State shall adopt rules to implement this subsection (d).
(e) Beginning with the 2016 registration year, any vehicle owned or operated by a county, township, or municipal corporation that has been issued registration plates under this Section is exempt from any fee for the transfer of registration from one vehicle to another vehicle. Each county, township, or municipal corporation shall report to the Secretary of State any transfer of registration plates from one vehicle to another vehicle operated by or for any county, township, or municipal corporation.
(Source: P.A. 98-436, eff. 1-1-14; 98-1074, eff. 1-1-15; 99-166, eff. 7-28-15; 99-707, eff. 7-29-16.)

(625 ILCS 5/3-809) (from Ch. 95 1/2, par. 3-809)
Sec. 3-809. Farm machinery, exempt vehicles and fertilizer spreaders; registration fee.
(a) Vehicles of the second division having a corn sheller, a well driller, hay press, clover huller, feed mixer and unloader, or other farm machinery permanently mounted thereon and used solely for transporting the same, farm wagon type trailers having a fertilizer spreader attachment permanently mounted thereon, having a gross weight of not to exceed 36,000 pounds and used only for the transportation of bulk fertilizer, and farm wagon type tank trailers of not to exceed 3,000 gallons capacity, used during the liquid fertilizer season as field-storage "nurse tanks" supplying the fertilizer to a field applicator and moved on highways only for bringing the fertilizer from a local source of supply to farm or field or from one farm or field to another, or used during the lime season and moved on the highways only for bringing from a local source of supply to farm or field or from one farm or field to another, shall be registered upon the filing of a proper application and the payment of a registration fee of $13 per 2-year registration period. This registration fee of $13 shall be paid in full and shall not be reduced even though such registration is made after the beginning of the registration period.
(b) Vehicles exempt from registration under the provisions of Section 3-402.A of this Act, as amended, except those vehicles required to be registered under paragraph (c) of this Section, may, at the option of the owner, be identified as exempt vehicles by displaying registration plates issued by the Secretary of State. The owner thereof may apply for such permanent, non-transferable registration plates upon the filing of a proper application and the payment of a registration fee of $13. The application for and display of such registration plates for identification purposes by vehicles exempt from registration shall not be deemed as a waiver or rescission of its exempt status, nor make such vehicle subject to registration. Nothing in this Section prohibits the towing of another vehicle by the exempt vehicle if the towed vehicle:
(i) does not exceed the registered weight of 8,000

pounds;

(ii) is used exclusively for transportation to and

from the work site;

(iii) is not used for carrying counter weights or

other material related to the operation of the exempt vehicle while under tow; and

(iv) displays proper and current registration plates.
(c) Any single unit self-propelled agricultural fertilizer implement, designed for both on and off road use, equipped with flotation tires and otherwise specially adapted for the application of plant food materials or agricultural chemicals, desiring to be operated upon the highways ladened with load shall be registered upon the filing of a proper application and payment of a registration fee of $250. The registration fee shall be paid in full and shall not be reduced even though such registration is made during the second half of the registration year. These vehicles shall, whether loaded or unloaded, be limited to a maximum gross weight of 36,000 pounds, restricted to a highway speed of not more than 30 miles per hour and a legal width of not more than 12 feet. Such vehicles shall be limited to the furthering of agricultural or horticultural pursuits and in furtherance of these pursuits, such vehicles may be operated upon the highway, within a 50 mile radius of their point of loading as indicated on the written or printed statement required by the Illinois Fertilizer Act of 1961, for the purpose of moving plant food materials or agricultural chemicals to the field, or from field to field, for the sole purpose of application.
No single unit self-propelled agricultural fertilizer implement, designed for both on and off road use, equipped with flotation tires and otherwise specially adapted for the application of plant food materials or agricultural chemicals, having a width of more than 12 feet or a gross weight in excess of 36,000 pounds, shall be permitted to operate upon the highways ladened with load.
Whenever any vehicle is operated in violation of subsection (c) of this Section, the owner or the driver of such vehicle shall be deemed guilty of a petty offense and either may be prosecuted for such violation.
(Source: P.A. 100-201, eff. 8-18-17.)

(625 ILCS 5/3-809.1) (from Ch. 95 1/2, par. 3-809.1)
Sec. 3-809.1. Vehicles of second division used for transporting soil and conservation machinery and equipment-Registration fee. Not for hire vehicles of the second division used, only in the territory within a 75 mile radius of the owner's headquarters, solely for transporting the owner's machinery, equipment, plastic tubing, tile and steel reinforcement materials used exclusively for soil and water conservation work on farms, other work on farms and in drainage districts organized for agricultural purposes, shall be registered upon the filing of a proper application and the payment of a registration fee of $488 per annum. The registration fee of $488 shall be paid in full and shall not be reduced even though such registration is made during the second half of the registration year.
(Source: P.A. 91-37, eff. 7-1-99.)

(625 ILCS 5/3-810) (from Ch. 95 1/2, par. 3-810)
Sec. 3-810. Dealers, Manufacturers, Engine and Driveline Component Manufacturers, Transporters and Repossessors - Registration Plates.
(a) Dealers, manufacturers and transporters registered under this Act may obtain registration plates for use as provided in this Act, at the following rates:
Initial set of dealer's, manufacturer's or transporter's "in-transit" plates: $45
Duplicate Plates: $13
Manufacturers of engine and driveline components registered under this Act may obtain registration plates at the following rates:
Initial set of "test vehicle" plates: $94
Duplicate plates: $25
Repossessors and other persons qualified and registered under Section 3-601 of this Act may obtain registration plates at the rate of $45 per set.
(Source: P.A. 91-37, eff. 7-1-99.)

(625 ILCS 5/3-810.1) (from Ch. 95 1/2, par. 3-810.1)
Sec. 3-810.1. Tow-Truck - Registration Plates. Tow-Truck operators registered under this Act may obtain registration plates for use as provided in this Act at the rate per set provided in subsection (a) of Section 3-815 of this Code for each vehicle so registered.
(Source: P.A. 83-1473.)

(625 ILCS 5/3-811) (from Ch. 95 1/2, par. 3-811)
Sec. 3-811. Drive-away and other permits - Fees.
(a) Dealers may obtain drive-away permits for use as provided in this Code, for a fee of $6 per permit for permits purchased on or before June 30, 2003 and $10 for permits purchased on or after July 1, 2003. For drive-away permits purchased on or after July 1, 2003, $4 of the fee collected for the purchase of each permit shall be deposited into the General Revenue Fund.
(b) Transporters may obtain one-trip permits for vehicles in transit for use as provided in this Code, for a fee of $6 per permit for permits purchased on or before June 30, 2003 and $10 for permits purchased on or after July 1, 2003. For one-trip permits purchased on or after July 1, 2003, $4 of the fee collected from the purchase of each permit shall be deposited into the General Revenue Fund.
(c) Non-residents may likewise obtain a drive-away permit from the Secretary of State to export a motor vehicle purchased in Illinois, for a fee of $6 per permit for permits purchased on or before June 30, 2003 and $10 for permits purchased on or after July 1, 2003. For drive-away permits purchased on or after July 1, 2003, $4 of the fee collected for the purchase of each permit shall be deposited into the General Revenue Fund.
(d) One-trip permits may be obtained for an occasional single trip by a vehicle as provided in this Code, upon payment of a fee of $19.
(e) One month permits may likewise be obtained for the fees and taxes prescribed in this Code and as promulgated by the Secretary of State.
(Source: P.A. 92-680, eff. 7-16-02; 93-32, eff. 7-1-03.)

(625 ILCS 5/3-812) (from Ch. 95 1/2, par. 3-812)
Sec. 3-812. Vehicles with Permanently Mounted Equipment - Registration Fees. Vehicles having permanently mounted equipment thereon used exclusively by the owner for the transporting of such permanently mounted equipment and tools and equipment to be used incidentally in the work to be performed with the permanently mounted equipment and provided such vehicle is not used for hire shall be registered upon the filing of a proper application and the payment of a registration fee based upon a rate of $45 per year (or fraction of a year) for each 10,000 pounds (or portion thereof) of the gross weight of such motor vehicle and equipment, according to the following table of fees:

Gross Weight in Lbs.

Including Vehicle and

Total

Equipment

Annual Fees

10,000 lbs. and less

$45

10,001 lbs. to 20,000 lbs.

90

20,001 lbs. to 30,000 lbs.

135

30,001 lbs. to 40,000 lbs.

180

40,001 lbs. to 50,000 lbs.

225

50,001 lbs. to 60,000 lbs.

270

60,001 lbs. to 70,000 lbs.

315

70,001 lbs. to 73,280 lbs.

340

73,281 lbs. to 80,000 lbs.

385

(Source: P.A. 91-37, eff. 7-1-99.)

(625 ILCS 5/3-813) (from Ch. 95 1/2, par. 3-813)
Sec. 3-813. Vehicles of second division - Registration fee. Except as otherwise provided in this Code, all owners of vehicles of the second division which are designed, equipped or used for carrying freight, goods, wares, merchandise, or for use as living quarters; and all owners of vehicles of the first division which have been remodelled and are being used for such purposes; and all owners of motor vehicles operated as truck tractors to the weights of which are added to the gross weights of semitrailers with their maximum loads when drawn by such truck tractors; and all owners of vehicles of the second division which are used for carrying more than 10 persons, shall pay to the Secretary of State for each registration year, for the use of the public highways of this State, a registration fee of $10 for each such vehicle, which shall be collected as part of the flat weight tax assessed under Section 3-815 of this Code. A self-propelled vehicle operated as a truck tractor and one semitrailer or a combination of a truck tractor and semitrailer drawing a trailer or a semitrailer converted to a trailer through use of an auxiliary axle or any combination of apportioned vehicles shall be considered as one vehicle in computing the flat weight taxes under Section 3-815.
(Source: P.A. 99-127, eff. 1-1-16.)

(625 ILCS 5/3-814) (from Ch. 95 1/2, par. 3-814)
Sec. 3-814. Semitrailer registration fees. Effective with the 1984 registration year to the end of the 1998 registration year, an owner of a semitrailer shall pay to the Secretary of State, for the use of the public highways of this State, a flat weight tax of $60, which includes the registration fee, for a 5 year semitrailer plate.
Effective with the 1999 registration year an owner of a semitrailer shall pay to the Secretary of State, for the use of the public highways of this State, a one time flat tax of $15, which includes the registration fee, for a permanent non-transferrable semitrailer plate.
Effective with the 2001 registration year, an owner of a semitrailer shall pay to the Secretary of State, for the use of public highways of this State, a one-time flat tax of $19, which includes the registration fee, for a permanent non-transferrable semitrailer plate.
(Source: P.A. 91-37, eff. 7-1-99.)

(625 ILCS 5/3-814.1) (from Ch. 95 1/2, par. 3-814.1)
Sec. 3-814.1. Apportionable trailer and semitrailer fees. Beginning April 1, 1994 through March 31, 1998, an owner of an apportionable trailer or apportionable semitrailer registered under Section 3-402.1 shall pay an annual registration fee of $12 to the Secretary of State.
Beginning April 1, 1998 through March 31, 2000, an owner of an apportionable trailer or apportionable semitrailer registered under Section 3-402.1 shall pay a one time registration fee of $15 to the Secretary of State for a permanent non-transferrable plate.
Beginning April 1, 2000, an owner of an apportionable trailer or apportionable semitrailer registered under Section 3-402.1 shall pay a one-time registration fee of $19 to the Secretary of State for a permanent non-transferrable plate.
(Source: P.A. 91-37, eff. 7-1-99.)

(625 ILCS 5/3-814.2)
Sec. 3-814.2. Optional registration of converter devices.
(a) The Secretary of State may provide for optional registration of devices that convert a semitrailer to a trailer and are exempt from vehicle registration requirements. The rules adopted for purposes of this Section may provide for the registration of this category of vehicle or type vehicle. Upon request of an owner, the Secretary of State may issue registration for a vehicle that meets the requirements of rules adopted under this Section. A registration fee for this vehicle may be imposed by rule.
(b) A vehicle that is registered under this Section is subject to the same provisions, conditions, fees, and other requirements under this Code.
(Source: P.A. 89-710, eff. 2-14-97.)

(625 ILCS 5/3-814.3)
Sec. 3-814.3. Registration of fleets of semitrailers or apportionable semitrailers. The Secretary of State may provide for the registration of large fleets of semitrailers or apportionable semitrailers by accepting the appropriate fees and issuing the registration plate prior to the plate being assigned to a specific vehicle. The registration indexes will be updated on a date predetermined by the Secretary of State. In determining this date, the Secretary of State shall take into consideration the number of vehicles in each fleet.
(Source: P.A. 89-710, eff. 2-14-97.)

(625 ILCS 5/3-814.4)
Sec. 3-814.4. Registration of fleet vehicles. The Secretary may issue fleet vehicle registration plates to owners of vehicle fleets registered in accordance with Section 3-405.3 of this Code in bulk before plates are assigned to specific vehicles. A registration plate may not be displayed on a vehicle, however, until the plate has been activated on the Secretary's registration file and the proper fee has been forwarded to the Secretary.
(Source: P.A. 95-331, eff. 8-21-07.)

(625 ILCS 5/3-815) (from Ch. 95 1/2, par. 3-815)
Sec. 3-815. Flat weight tax; vehicles of the second division.
(a) Except as provided in Section 3-806.3 and 3-804.3, every owner of a vehicle of the second division registered under Section 3-813, and not registered under the mileage weight tax under Section 3-818, shall pay to the Secretary of State, for each registration year, for the use of the public highways, a flat weight tax at the rates set forth in the following table, the rates including the $10 registration fee:

Gross Weight in Lbs.

Total Fees

Including Vehicle

each Fiscal

and Maximum Load

Class

year

8,000 lbs. and less

B

$98

8,001 lbs. to 12,000 lbs.

D

138

12,001 lbs. to 16,000 lbs.

F

242

16,001 lbs. to 26,000 lbs.

H

490

26,001 lbs. to 28,000 lbs.

J

630

28,001 lbs. to 32,000 lbs.

K

842

32,001 lbs. to 36,000 lbs.

L

982

36,001 lbs. to 40,000 lbs.

N

1,202

40,001 lbs. to 45,000 lbs.

P

1,390

45,001 lbs. to 50,000 lbs.

Q

1,538

50,001 lbs. to 54,999 lbs.

R

1,698

55,000 lbs. to 59,500 lbs.

S

1,830

59,501 lbs. to 64,000 lbs.

T

1,970

64,001 lbs. to 73,280 lbs.

V

2,294

73,281 lbs. to 77,000 lbs.

X

2,622

77,001 lbs. to 80,000 lbs.

Z

2,790

Beginning with the 2010 registration year a $1 surcharge shall be collected for vehicles registered in the 8,000 lbs. and less flat weight plate category above to be deposited into the State Police Vehicle Fund.
Beginning with the 2014 registration year, a $2 surcharge shall be collected in addition to the above fees for vehicles registered in the 8,000 lb. and less flat weight plate category as described in this subsection (a) to be deposited into the Park and Conservation Fund for the Department of Natural Resources to use for conservation efforts. The monies deposited into the Park and Conservation Fund under this Section shall not be subject to administrative charges or chargebacks unless otherwise authorized by this Act.
All of the proceeds of the additional fees imposed by this amendatory Act of the 96th General Assembly shall be deposited into the Capital Projects Fund.
(a-1) A Special Hauling Vehicle is a vehicle or combination of vehicles of the second division registered under Section 3-813 transporting asphalt or concrete in the plastic state or a vehicle or combination of vehicles that are subject to the gross weight limitations in subsection (a) of Section 15-111 for which the owner of the vehicle or combination of vehicles has elected to pay, in addition to the registration fee in subsection (a), $125 to the Secretary of State for each registration year. The Secretary shall designate this class of vehicle as a Special Hauling Vehicle.
(a-5) Beginning January 1, 2015, upon the request of the vehicle owner, a $10 surcharge shall be collected in addition to the above fees for vehicles in the 12,000 lbs. and less flat weight plate categories as described in subsection (a) to be deposited into the Secretary of State Special License Plate Fund. The $10 surcharge is to identify vehicles in the 12,000 lbs. and less flat weight plate categories as a covered farm vehicle. The $10 surcharge is an annual, flat fee that shall be based on an applicant's new or existing registration year for each vehicle in the 12,000 lbs. and less flat weight plate categories. A designation as a covered farm vehicle under this subsection (a-5) shall not alter a vehicle's registration as a registration in the 12,000 lbs. or less flat weight category. The Secretary shall adopt any rules necessary to implement this subsection (a-5).
(b) Except as provided in Section 3-806.3, every camping trailer, motor home, mini motor home, travel trailer, truck camper or van camper used primarily for recreational purposes, and not used commercially, nor for hire, nor owned by a commercial business, may be registered for each registration year upon the filing of a proper application and the payment of a registration fee and highway use tax, according to the following table of fees:

Gross Weight in Lbs.

Total Fees

Including Vehicle and

Each

Maximum Load

Calendar Year

8,000 lbs and less

$78

8,001 Lbs. to 10,000 Lbs

90

10,001 Lbs. and Over

102

Gross Weight in Lbs.

Total Fees

Including Vehicle and

Each

Maximum Load

Calendar Year

3,000 Lbs. and Less

$18

3,001 Lbs. to 8,000 Lbs.

30

8,001 Lbs. to 10,000 Lbs.

38

10,001 Lbs. and Over

50

Every house trailer must be registered under Section 3-819.
(c) Farm Truck. Any truck used exclusively for the owner's own agricultural, horticultural or livestock raising operations and not-for-hire only, or any truck used only in the transportation for-hire of seasonal, fresh, perishable fruit or vegetables from farm to the point of first processing, may be registered by the owner under this paragraph in lieu of registration under paragraph (a), upon filing of a proper application and the payment of the $10 registration fee and the highway use tax herein specified as follows:

Gross Weight in Lbs.

Total Amount for

Including Truck and

each

Maximum Load

Class

Fiscal Year

16,000 lbs. or less

VF

$150

16,001 to 20,000 lbs.

VG

226

20,001 to 24,000 lbs.

VH

290

24,001 to 28,000 lbs.

VJ

378

28,001 to 32,000 lbs.

VK

506

32,001 to 36,000 lbs.

VL

610

36,001 to 45,000 lbs.

VP

810

45,001 to 54,999 lbs.

VR

1,026

55,000 to 64,000 lbs.

VT

1,202

64,001 to 73,280 lbs.

VV

1,290

73,281 to 77,000 lbs.

VX

1,350

77,001 to 80,000 lbs.

VZ

1,490

In the event the Secretary of State revokes a farm truck registration as authorized by law, the owner shall pay the flat weight tax due hereunder before operating such truck.
Any combination of vehicles having 5 axles, with a distance of 42 feet or less between extreme axles, that are subject to the weight limitations in subsection (a) of Section 15-111 for which the owner of the combination of vehicles has elected to pay, in addition to the registration fee in subsection (c), $125 to the Secretary of State for each registration year shall be designated by the Secretary as a Special Hauling Vehicle.
(d) The number of axles necessary to carry the maximum load provided shall be determined from Chapter 15 of this Code.
(e) An owner may only apply for and receive 5 farm truck registrations, and only 2 of those 5 vehicles shall exceed 59,500 gross weight in pounds per vehicle.
(f) Every person convicted of violating this Section by failure to pay the appropriate flat weight tax to the Secretary of State as set forth in the above tables shall be punished as provided for in Section 3-401.
(Source: P.A. 97-201, eff. 1-1-12; 97-811, eff. 7-13-12; 97-1136, eff. 1-1-13; 98-463, eff. 8-16-13; 98-882, eff. 8-13-14.)

(625 ILCS 5/3-815.1)
Sec. 3-815.1. Commercial distribution fee. Beginning July 1, 2003, in addition to any tax or fee imposed under this Code:
(a) Vehicles of the second division with a gross

vehicle weight that exceeds 8,000 pounds and that incur any tax or fee under subsection (a) of Section 3-815 of this Code or subsection (a) of Section 3-818 of this Code, as applicable, shall pay to the Secretary of State a commercial distribution fee, for each registration year, for the use of the public highways, State infrastructure, and State services, in an amount equal to: (i) for a registration year beginning on or after July 1, 2003 and before July 1, 2005, 36% of the taxes and fees incurred under subsection (a) of Section 3-815 of this Code, or subsection (a) of Section 3-818 of this Code, as applicable, rounded up to the nearest whole dollar; (ii) for a registration year beginning on or after July 1, 2005 and before July 1, 2006, 21.5% of the taxes and fees incurred under subsection (a) of Section 3-815 of this Code, or subsection (a) of Section 3-818 of this Code, as applicable, rounded up to the nearest whole dollar; and (iii) for a registration year beginning on or after July 1, 2006, 14.35% of the taxes and fees incurred under subsection (a) of Section 3-815 of this Code, or subsection (a) of Section 3-818 of this Code, as applicable, rounded up to the nearest whole dollar.

(b) Until June 30, 2004, vehicles of the second

division with a gross vehicle weight of 8,000 pounds or less and that incur any tax or fee under subsection (a) of Section 3-815 of this Code or subsection (a) of Section 3-818 of this Code, as applicable, and have claimed the rolling stock exemption under the Retailers' Occupation Tax Act, Use Tax Act, Service Occupation Tax Act, or Service Use Tax Act shall pay to the Illinois Department of Revenue (or the Secretary of State under an intergovernmental agreement) a commercial distribution fee, for each registration year, for the use of the public highways, State infrastructure, and State services, in an amount equal to 36% of the taxes and fees incurred under subsection (a) of Section 3-815 of this Code or subsection (a) of Section 3-818 of this Code, as applicable, rounded up to the nearest whole dollar.

The fees paid under this Section shall be deposited by the Secretary of State into the General Revenue Fund.
(Source: P.A. 93-23, eff. 6-20-03; 93-1033, eff. 9-3-04.)

(625 ILCS 5/3-816) (from Ch. 95 1/2, par. 3-816)
Sec. 3-816. Installment Payments.
(a) The flat weight tax required to be paid by Section 3-815 for any vehicles on a calendar year basis may be paid if the owner so elects, in equal semi-annual installments due on January 1 and July 1 of each licensing year. Effective with the 1984 registration year the owners of semitrailers registered under Section 3-814 shall have the option of paying the designated fees to the Secretary in the following manner:
If registered in the first year the owner shall have the option of paying $30 the first year and the remaining $30 by the start of the second year;
If registered in the second year the owner shall have the option of paying $24 the first year and the remaining $24 by the start of the third year;
If registered in the third year the owner shall pay $36 for each semitrailer;
If registered in the fourth year the owner shall pay $24 for each semitrailer; and
If registered in the fifth year the owner shall pay $12 for each semitrailer.
Every such owner who elects to pay such tax in such installments shall file with the Secretary of State a surety bond or certificate of deposit, as hereinafter provided, in the amount of the sum of the second installment of taxes on his vehicle.
Such bond shall be in the form approved by the Secretary of State and with a surety company approved by the Department of Insurance to transact business in this State, as surety, and shall be conditioned upon such owner's paying to the State of Illinois all monies becoming due by reason of his operation of the second division motor vehicle in this State, together with all penalties and interest thereon.
The State Treasurer shall issue a certificate of deposit to any such owner who deposits with the State Treasurer securities of the Federal Government or the State of Illinois endorsed in blank by such owner, or a certificate of deposit issued by any bank or savings and loan association authorized to do business in Illinois, payable to the Secretary of State on or after July 1 of the year of registration. Such certificate of deposit and securities shall be approved by and deposited with the State Treasurer, and shall have a current market value in the total amount which would cover all monies becoming due and payable to the State of Illinois by reason of his operation of a second division motor vehicle in this State, together with all penalties and interest thereon.
The liability of the surety hereunder shall be absolute and upon notice from the Secretary of State that the second installment has not been paid on July 1 of any licensing year the surety shall immediately pay the second installment to the Secretary of State.
Upon notice by the Secretary of State that the second installment of such owner's taxes has not been paid on July 1 of any licensing year, the State Treasurer shall sell such securities and deliver the proceeds thereof to the Secretary of State to satisfy all monies becoming due by reason of such owner's operation of a second division motor vehicle in this State, together with all penalties and interest thereon.
If the owner's liability for the second installment is evidenced by a certificate of deposit payable to the Secretary of State, the Secretary of State shall, upon failure of the owner to pay the second installment by July 1, endorse the certificate of deposit which is in the custody of the State Treasurer, and thereafter the State Treasurer shall present the certificate of deposit for payment to the proper bank or savings and loan association. Upon receipt of payment, the State Treasurer shall forward to the Secretary of State all monies due by reason of such owner's operation of a second division motor vehicle in this State, and return the excess, if any, to the owner on whose behalf the certificate of deposit was previously deposited.
The State Treasurer shall return securities or proceeds in excess of that needed to satisfy the Secretary of State for all monies becoming due by reason of such owner's operation of a second division motor vehicle in this State, together with all penalties and interest thereon. Upon notice by the Secretary of State that the second installment has been paid, the State Treasurer shall return such certificate of deposit or securities deposited with him under this Section to the owner thereof.
(b) The flat weight tax required by Section 3-815 to be paid on a fiscal year basis may be paid, if the owner so elects, in equal semi-annual installments due on July 1st and January 1st of each registration year. From July 1, 1983 through November 30, 1983, the flat weight tax required by Section 3-814 for semitrailers previously registered on a fiscal year basis may be paid, if the owner so elects, by paying the Secretary of State $33 at the time of registration and the remaining $25 by January 1, 1985 for each 5 1/2 year semitrailer plate. Every such owner who elects to pay such tax in such installments shall file with the Secretary of State a surety bond or certificate of deposit, as hereinafter provided, in the amount of the sum of the second installment of taxes on his vehicle.
Such bond shall be in the form approved by the Secretary of State and with a surety company approved by the Department of Insurance to transact business in this State, as surety, and shall be conditioned upon such owner's paying to the State of Illinois all monies becoming due by reason of his operation of the second division motor vehicle in this State, together with all penalties and interest thereon.
The liability of the surety hereunder shall be absolute and upon notice from the Secretary of State that the second installment has not been paid on January 1st of any registration year the surety shall immediately pay the second installment to the Secretary of State.
Upon notice by the Secretary of State that the second installment of such owner's taxes has not been paid on January 1st of any registration year, the State Treasurer shall sell such securities and deliver the proceeds thereof to the Secretary of State to satisfy all monies becoming due by reason of such owner's operation of a second division motor vehicle in this State, together with all penalties and interest thereon.
If the owner's liability for the second installment is evidenced by a certificate of deposit payable to the Secretary of State, the Secretary of State shall, upon failure of the owner to pay the second installment by January 1st, endorse the certificate of deposit which is in the custody of the State Treasurer, and thereafter the State Treasurer shall present the certificate of deposit for payment to the proper bank or savings and loan association. Upon receipt of payment, the State Treasurer shall forward to the Secretary of State all monies due by reason of such owner's operation of a second division motor vehicle in this State, and return the excess, if any, to the owner on whose behalf the certificate of deposit was previously deposited.
The State Treasurer shall return securities or proceeds in excess of that needed to satisfy the Secretary of State for all monies becoming due by reason of such owner's operation of a second division motor vehicle in this State, together with all penalties and interest thereon. Upon notice by the Secretary of State that the second installment has been paid, the State Treasurer shall return such certificate of deposit or securities deposited with him under this Section to the owner thereof.
(c) The flat weight tax required under Section 3-815 for vehicles registered in accordance with Section 3-402.1 may be paid, if the owner elects, in equal semi-annual installments due on April 1 and October 1 of each licensing year.
(d) In the event any surety pays for any second installment under this Section, the surety shall have recourse only against the principal and owner of the vehicles involved and shall have no right or privilege to demand revocation or suspension of the registration plates or registration stickers of the vehicles involved. Such surety may, however, impress a lien as provided in Section 3-828.
(Source: P.A. 91-357, eff. 7-29-99.)

(625 ILCS 5/3-818) (from Ch. 95 1/2, par. 3-818)
Sec. 3-818. Mileage weight tax option.
(a) Any owner of a vehicle of the second division may elect to pay a mileage weight tax for such vehicle in lieu of the flat weight tax set out in Section 3-815. Such election shall be binding to the end of the registration year. Renewal of this election must be filed with the Secretary of State on or before July 1 of each registration period. In such event the owner shall, at the time of making such election, pay the $10 registration fee and the minimum guaranteed mileage weight tax, as hereinafter provided, which payment shall permit the owner to operate that vehicle the maximum mileage in this State hereinafter set forth. Any vehicle being operated on mileage plates cannot be operated outside of this State. In addition thereto, the owner of that vehicle shall pay a mileage weight tax at the following rates for each mile traveled in this State in excess of the maximum mileage provided under the minimum guaranteed basis:

Maximum

Mileage

Minimum

Mileage

Weight Tax

Guaranteed

Permitted

for Mileage

Gross Weight

Mileage

Under

in excess of

Vehicle and

Weight

Guaranteed

Guaranteed

Load

Class

Tax

Tax

Mileage

12,000 lbs. or less

MD

$73

5,000

26 Mills

12,001 to 16,000 lbs.

MF

120

6,000

34 Mills

16,001 to 20,000 lbs.

MG

180

6,000

46 Mills

20,001 to 24,000 lbs.

MH

235

6,000

63 Mills

24,001 to 28,000 lbs.

MJ

315

7,000

63 Mills

28,001 to 32,000 lbs.

MK

385

7,000

83 Mills

32,001 to 36,000 lbs.

ML

485

7,000

99 Mills

36,001 to 40,000 lbs.

MN

615

7,000

128 Mills

40,001 to 45,000 lbs.

MP

695

7,000

139 Mills

45,001 to 54,999 lbs.

MR

853

7,000

156 Mills

55,000 to 59,500 lbs.

MS

920

7,000

178 Mills

59,501 to 64,000 lbs.

MT

985

7,000

195 Mills

64,001 to 73,280 lbs.

MV

1,173

7,000

225 Mills

73,281 to 77,000 lbs.

MX

1,328

7,000

258 Mills

77,001 to 80,000 lbs.

MZ

1,415

7,000

275 Mills

Maximum

Mileage

Minimum

Mileage

Weight Tax

Guaranteed

Permitted

for Mileage

Gross Weight

Mileage

Under

in excess of

Vehicle and

Weight

Guaranteed

Guaranteed

Load

Class

Tax

Tax

Mileage

14,000 lbs. or less

ME

$75

5,000

31 Mills

14,001 to 20,000 lbs.

MF

135

6,000

36 Mills

20,001 to 36,000 lbs.

ML

540

7,000

103 Mills

36,001 to 40,000 lbs.

MM

750

7,000

150 Mills

(a-1) A Special Hauling Vehicle is a vehicle or combination of vehicles of the second division registered under Section 3-813 transporting asphalt or concrete in the plastic state or a vehicle or combination of vehicles that are subject to the gross weight limitations in subsection (a) of Section 15-111 for which the owner of the vehicle or combination of vehicles has elected to pay, in addition to the registration fee in subsection (a), $125 to the Secretary of State for each registration year. The Secretary shall designate this class of vehicle as a Special Hauling Vehicle.
In preparing rate schedules on registration applications, the Secretary of State shall add to the above rates, the $10 registration fee. The Secretary may decline to accept any renewal filed after July 1st.
The number of axles necessary to carry the maximum load provided shall be determined from Chapter 15 of this Code.
Every owner of a second division motor vehicle for which he has elected to pay a mileage weight tax shall keep a daily record upon forms prescribed by the Secretary of State, showing the mileage covered by that vehicle in this State. Such record shall contain the license number of the vehicle and the miles traveled by the vehicle in this State for each day of the calendar month. Such owner shall also maintain records of fuel consumed by each such motor vehicle and fuel purchases therefor. On or before the 10th day of July the owner shall certify to the Secretary of State upon forms prescribed therefor, summaries of his daily records which shall show the miles traveled by the vehicle in this State during the preceding 12 months and such other information as the Secretary of State may require. The daily record and fuel records shall be filed, preserved and available for audit for a period of 3 years. Any owner filing a return hereunder shall certify that such return is a true, correct and complete return. Any person who willfully makes a false return hereunder is guilty of perjury and shall be punished in the same manner and to the same extent as is provided therefor.
At the time of filing his return, each owner shall pay to the Secretary of State the proper amount of tax at the rate herein imposed.
Every owner of a vehicle of the second division who elects to pay on a mileage weight tax basis and who operates the vehicle within this State, shall file with the Secretary of State a bond in the amount of $500. The bond shall be in a form approved by the Secretary of State and with a surety company approved by the Illinois Department of Insurance to transact business in this State as surety, and shall be conditioned upon such applicant's paying to the State of Illinois all money becoming due by reason of the operation of the second division vehicle in this State, together with all penalties and interest thereon.
Upon notice from the Secretary that the registrant has failed to pay the excess mileage fees, the surety shall immediately pay the fees together with any penalties and interest thereon in an amount not to exceed the limits of the bond.
(b) Beginning January 1, 2016, upon the request of the vehicle owner, a $10 surcharge shall be collected in addition to the above fees for vehicles in the 12,000 lbs. and less mileage weight plate category as described in subsection (a) to be deposited into the Secretary of State Special License Plate Fund. The $10 surcharge is to identify vehicles in the 12,000 lbs. and less mileage weight plate category as a covered farm vehicle. The $10 surcharge is an annual flat fee that shall be based on an applicant's new or existing registration year for each vehicle in the 12,000 lbs. and less mileage weight plate category. A designation as a covered farm vehicle under this subsection (b) shall not alter a vehicle's registration as a registration in the 12,000 lbs. or less mileage weight category. The Secretary shall adopt any rules necessary to implement this subsection (b).
(Source: P.A. 99-57, eff. 7-16-15; 99-642, eff. 7-28-16.)

(625 ILCS 5/3-819) (from Ch. 95 1/2, par. 3-819)
Sec. 3-819. Trailer; Flat weight tax.
(a) Farm Trailer. Any farm trailer drawn by a motor vehicle of the second division registered under paragraph (a) or (c) of Section 3-815 and used exclusively by the owner for his own agricultural, horticultural or livestock raising operations and not used for hire, or any farm trailer utilized only in the transportation for-hire of seasonal, fresh, perishable fruit or vegetables from farm to the point of first processing, and any trailer used with a farm tractor that is not an implement of husbandry may be registered under this paragraph in lieu of registration under paragraph (b) of this Section upon the filing of a proper application and the payment of the $10 registration fee and the highway use tax herein for use of the public highways of this State, at the following rates which include the $10 registration fee:

SCHEDULE OF FEES AND TAXES

Gross Weight in Lbs.

Class

Total Amount

Including Vehicle

each

and Maximum Load

Fiscal Year

10,000 lbs. or less

VDD

$60

10,001 to 14,000 lbs.

VDE

106

14,001 to 20,000 lbs.

VDG

166

20,001 to 28,000 lbs.

VDJ

378

28,001 to 36,000 lbs.

VDL

650

An owner may only apply for and receive two farm trailer registrations.
(b) All other owners of trailers, other than apportionable trailers registered under Section 3-402.1 of this Code, used with a motor vehicle on the public highways, shall pay to the Secretary of State for each registration year a flat weight tax, for the use of the public highways of this State, at the following rates (which includes the registration fee of $10 required by Section 3-813):

SCHEDULE OF TRAILER FLAT

WEIGHT TAX REQUIRED

BY LAW

Gross Weight in Lbs.

Total Fees

Including Vehicle and

each

Maximum Load

Class

Fiscal Year

3,000 lbs. and less

TA

$18

5,000 lbs. and more than 3,000

TB

54

8,000 lbs. and more than 5,000

TC

58

10,000 lbs. and more than 8,000

TD

106

14,000 lbs. and more than 10,000

TE

170

20,000 lbs. and more than 14,000

TG

258

32,000 lbs. and more than 20,000

TK

722

36,000 lbs. and more than 32,000

TL

1,082

40,000 lbs. and more than 36,000

TN

1,502

(c) The number of axles necessary to carry the maximum load provided shall be determined from Chapter 15 of this Code.
(Source: P.A. 96-328, eff. 8-11-09.)

(625 ILCS 5/3-820) (from Ch. 95 1/2, par. 3-820)
Sec. 3-820. Duplicate Number Plates. Upon filing in the Office of the Secretary of State an affidavit to the effect that an original number plate for a vehicle is lost, stolen or destroyed, a duplicate number plate shall be furnished upon payment of a fee of $6 for each duplicate plate and a fee of $9 for a pair of duplicate plates.
Upon filing in the Office of the Secretary of State an affidavit to the effect that an original registration sticker for a vehicle is lost, stolen or destroyed, a new registration sticker shall be furnished upon payment of a fee of $5 for registration stickers issued on or before February 28, 2005 and $20 for registration stickers issued on or after March 1, 2005.
The Secretary of State may, in his discretion, assign a new number plate or plates in lieu of a duplicate of the plate or plates so lost, stolen or destroyed, but such assignment of a new plate or plates shall not affect the right of the owner to secure a reassignment of his original registration number in the manner provided in this Act. The fee for one new number plate shall be $6, and for a pair of new number plates, $9.
For the administration of this Section, the Secretary shall consider the loss of a registration plate or plates with properly affixed registration stickers as requiring the payment of:
(i) $11 for each duplicate issued on or before

February 28, 2005 and $26 for each duplicate issued on or after March 1, 2005; or

(ii) $14 for a pair of duplicate plates issued on or

before February 28, 2005 and $29 for a pair of duplicate plates issued on or after March 1, 2005.

(Source: P.A. 93-840, eff. 7-30-04; 93-1067, eff. 1-15-05.)

(625 ILCS 5/3-821) (from Ch. 95 1/2, par. 3-821)
Sec. 3-821. Miscellaneous registration and title fees.
(a) The fee to be paid to the Secretary of State for the following certificates, registrations or evidences of proper registration, or for corrected or duplicate documents shall be in accordance with the following schedule:

Certificate of Title, except for an all-terrain

vehicle or off-highway motorcycle

$95

Certificate of Title for an all-terrain vehicle

or off-highway motorcycle

$30

Certificate of Title for an all-terrain vehicle

or off-highway motorcycle used for production

agriculture, or accepted by a dealer in trade

13

Certificate of Title for a low-speed vehicle

30

Transfer of Registration or any evidence of

proper registration

$25

Duplicate Registration Card for plates or other

evidence of proper registration

3

Duplicate Registration Sticker or Stickers, each

20

Duplicate Certificate of Title

95

Corrected Registration Card or Card for other

evidence of proper registration

3

Corrected Certificate of Title

95

Salvage Certificate

4

Fleet Reciprocity Permit

15

Prorate Decal

1

Prorate Backing Plate

3

Special Corrected Certificate of Title

15

Expedited Title Service (to be charged in addition to other applicable fees)

30

Dealer Lien Release Certificate of Title

20

A special corrected certificate of title shall be issued (i) to remove a co-owner's name due to the death of the co-owner, to transfer title to a spouse if the decedent-spouse was the sole owner on the title, or due to a divorce or (ii) to change a co-owner's name due to a marriage.
There shall be no fee paid for a Junking Certificate.
There shall be no fee paid for a certificate of title issued to a county when the vehicle is forfeited to the county under Article 36 of the Criminal Code of 2012.
(a-5) The Secretary of State may revoke a certificate of title and registration card and issue a corrected certificate of title and registration card, at no fee to the vehicle owner or lienholder, if there is proof that the vehicle identification number is erroneously shown on the original certificate of title.
(a-10) The Secretary of State may issue, in connection with the sale of a motor vehicle, a corrected title to a motor vehicle dealer upon application and submittal of a lien release letter from the lienholder listed in the files of the Secretary. In the case of a title issued by another state, the dealer must submit proof from the state that issued the last title. The corrected title, which shall be known as a dealer lien release certificate of title, shall be issued in the name of the vehicle owner without the named lienholder. If the motor vehicle is currently titled in a state other than Illinois, the applicant must submit either (i) a letter from the current lienholder releasing the lien and stating that the lienholder has possession of the title; or (ii) a letter from the current lienholder releasing the lien and a copy of the records of the department of motor vehicles for the state in which the vehicle is titled, showing that the vehicle is titled in the name of the applicant and that no liens are recorded other than the lien for which a release has been submitted. The fee for the dealer lien release certificate of title is $20.
(b) The Secretary may prescribe the maximum service charge to be imposed upon an applicant for renewal of a registration by any person authorized by law to receive and remit or transmit to the Secretary such renewal application and fees therewith.
(c) If payment is delivered to the Office of the Secretary of State as payment of any fee or tax under this Code, and such payment is not honored for any reason, the registrant or other person tendering the payment remains liable for the payment of such fee or tax. The Secretary of State may assess a service charge of $25 in addition to the fee or tax due and owing for all dishonored payments.
If the total amount then due and owing exceeds the sum of $100 and has not been paid in full within 60 days from the date the dishonored payment was first delivered to the Secretary of State, the Secretary of State shall assess a penalty of 25% of such amount remaining unpaid.
All amounts payable under this Section shall be computed to the nearest dollar. Out of each fee collected for dishonored payments, $5 shall be deposited in the Secretary of State Special Services Fund.
(d) The minimum fee and tax to be paid by any applicant for apportionment of a fleet of vehicles under this Code shall be $15 if the application was filed on or before the date specified by the Secretary together with fees and taxes due. If an application and the fees or taxes due are filed after the date specified by the Secretary, the Secretary may prescribe the payment of interest at the rate of 1/2 of 1% per month or fraction thereof after such due date and a minimum of $8.
(e) Trucks, truck tractors, truck tractors with loads, and motor buses, any one of which having a combined total weight in excess of 12,000 lbs. shall file an application for a Fleet Reciprocity Permit issued by the Secretary of State. This permit shall be in the possession of any driver operating a vehicle on Illinois highways. Any foreign licensed vehicle of the second division operating at any time in Illinois without a Fleet Reciprocity Permit or other proper Illinois registration, shall subject the operator to the penalties provided in Section 3-834 of this Code. For the purposes of this Code, "Fleet Reciprocity Permit" means any second division motor vehicle with a foreign license and used only in interstate transportation of goods. The fee for such permit shall be $15 per fleet which shall include all vehicles of the fleet being registered.
(f) For purposes of this Section, "all-terrain vehicle or off-highway motorcycle used for production agriculture" means any all-terrain vehicle or off-highway motorcycle used in the raising of or the propagation of livestock, crops for sale for human consumption, crops for livestock consumption, and production seed stock grown for the propagation of feed grains and the husbandry of animals or for the purpose of providing a food product, including the husbandry of blood stock as a main source of providing a food product. "All-terrain vehicle or off-highway motorcycle used in production agriculture" also means any all-terrain vehicle or off-highway motorcycle used in animal husbandry, floriculture, aquaculture, horticulture, and viticulture.
(g) All of the proceeds of the additional fees imposed by Public Act 96-34 shall be deposited into the Capital Projects Fund.
(Source: P.A. 99-260, eff. 1-1-16; 99-607, eff. 7-22-16.)

(625 ILCS 5/3-821.1)
Sec. 3-821.1. Fees for record searches. The fee to be paid to the Secretary of State by any towing service requesting a record search shall be in the amount the Secretary of State prescribes by rule.
(Source: P.A. 89-433, eff. 12-15-95.)

(625 ILCS 5/3-821.2)
Sec. 3-821.2. Delinquent registration renewal fee.
(a) For registration renewal periods beginning on or after January 1, 2005, the Secretary of State may impose a delinquent registration renewal fee of $20 for the registration renewal of all passenger vehicles of the first division and motor vehicles of the second division weighing not more than 8,000 pounds if the application for registration renewal is received by the Secretary more than one month after the expiration of the most recent period during which the vehicle was registered. If a delinquent registration renewal fee is imposed, the Secretary shall not renew the registration of such a vehicle until the delinquent registration renewal fee has been paid, in addition to any other registration fees owed for the vehicle. Active duty military personnel stationed outside of Illinois shall not be required to pay the delinquent registration renewal fee. If a delinquent registration renewal fee is imposed, the Secretary shall adopt rules for the implementation of this Section. All fees collected under this Section shall be deposited into the General Revenue Fund.
(b) Notwithstanding the provisions of subsection (a), the Secretary of State shall not impose a delinquent registration renewal fee for the registration renewal of passenger vehicles of the first division and motor vehicles of the second division weighing not more than 8,000 pounds if a vehicle's registration expires during a period of time in which the Secretary is not sending registration renewal notices to owners of all of those vehicles with registration expiring at the same time as the applicable vehicle. It shall be an affirmative defense to a citation for an expired registration issued by any local, county, municipal, or State law enforcement agency within one month after the expiration of vehicle registration, that the expiration occurred during a period of time in which the Secretary was not sending registration renewal notices to owners of all passenger vehicles of the first division and motor vehicles of the second division weighing not more than 8,000 pounds with registration expiring at the same time as the applicable vehicle. A computer print-out of a page from the Secretary of State's official website setting forth the calendar months in which registration renewal notices were not sent to all owners of passenger vehicles of the first division and motor vehicles of the second division weighing not more than 8,000 pounds shall be admissible as evidence to establish the affirmative defense. The computer print-out shall be prima facie evidence of the correctness of the information contained in it. The changes made by this amendatory Act of the 99th General Assembly apply only to vehicle registrations that expire on or after the effective date of this amendatory Act of the 99th General Assembly.
The provisions of this subsection (b), other than this sentence, are inoperative on and after June 30, 2017.
(Source: P.A. 99-127, eff. 1-1-16; 99-887, eff. 8-25-16.)

(625 ILCS 5/3-822)
Sec. 3-822. (Repealed).
(Source: P.A. 76-1586. Repealed by P.A. 94-239, eff. 1-1-06.)

(625 ILCS 5/3-824) (from Ch. 95 1/2, par. 3-824)
Sec. 3-824. When fees returnable.
(a) Whenever any application to the Secretary of State is accompanied by any fee as required by law and such application is refused or rejected, said fee shall be returned to said applicant.
(b) Whenever the Secretary of State collects any fee not required to be paid under the provisions of this Act, the same shall be refunded to the person paying the same upon application therefor made within 6 months after the date of such payment, except as follows: (1) whenever a refund is determined to be due and owing as a result of an audit, by this State or any other state or province, in accordance with Section 2-124 of this Code, of a prorate or apportion license fee payment pursuant to any reciprocal compact or agreement between this State and any other state or province, and the Secretary for any reason fails to promptly make such refund, the licensee shall have one year from the date of the notification of the audit result to file, with the Secretary, an application for refund found to be due and owing as a result of such audit; and (2) whenever a person eligible for a reduced registration fee pursuant to Section 3-806.3 of this Code has paid in excess of the reduced registration fee owed, the refund applicant shall have 2 years from the date of overpayment to apply with the Secretary for a refund of that part of payment made in excess of the established reduced registration fee.
(c) Whenever a person dies after making application for registration, application for a refund of the registration fees and taxes may be made if the vehicle is then sold or disposed of so that the registration plates, registration sticker and card are never used. The Secretary of State shall refund the registration fees and taxes upon receipt within 6 months after the application for registration of an application for refund accompanied with the unused registration plates or registration sticker and card and proof of both the death of the applicant and the sale or disposition of the vehicle.
(d) Any application for refund received after the times specified in this Section shall be denied and the applicant in order to receive a refund must apply to the Court of Claims.
(d-5) Refunds may be granted for any title-related transaction if a title application has not been processed by the Secretary of State. If any application for a certificate of title under Section 3-104 or salvage title under Section 3-118 is verified by the National Motor Vehicle Title Information System (NMVTIS), and receives a warning or error from the NMVTIS reporting that the vehicle requires either a salvage certificate or a junk certificate in lieu of the original applied certificate of title or salvage title, then the applicant shall have 6 months to apply for a refund of cost, or the difference of the certificate of title or salvage certificate.
(e) The Secretary of State is authorized to maintain a two signature revolving checking account with a suitable commercial bank for the purpose of depositing and withdrawal-for-return those monies received and determined upon receipt to be in excess of the amount or amounts required by law.
(f) Refunds on audits performed by Illinois or another member of the International Registration Plan shall be made in accordance with the procedures as set forth in the agreement.
(Source: P.A. 99-414, eff. 8-20-15.)

(625 ILCS 5/3-824.5)
Sec. 3-824.5. Applicability of fee and tax increases. The fee and tax increases in this Code made by this amendatory Act of the 91st General Assembly that apply to registrations apply to registration year 2001 and thereafter. The registration fees and taxes in existence on the day prior to the effective date of this amendatory Act of the 91st General Assembly apply throughout registration year 2000. All other fee and tax increases in this Code made by this amendatory Act of the 91st General Assembly shall apply beginning January 1, 2000 and thereafter.
(Source: P.A. 91-37, eff. 7-1-99.)

(625 ILCS 5/3-825) (from Ch. 95 1/2, par. 3-825)
Sec. 3-825. Certificate of Safety.
Every application for registration of a motor vehicle which is subject to vehicle inspection may be accompanied by proof that a valid and unrevoked Certificate of Safety has been issued for each such vehicle. The Secretary of State may at his discretion decline to register any such vehicle unless the application is accompanied with such proof.
(Source: P.A. 76-1997.)

(625 ILCS 5/3-827) (from Ch. 95 1/2, par. 3-827)
Sec. 3-827. (Repealed).
(Source: Repealed by P.A. 88-415.)

(625 ILCS 5/3-828) (from Ch. 95 1/2, par. 3-828)
Sec. 3-828. Lien for violations.
Any vehicle used in violation of the provision of this Act shall be subject to a lien for the full amount of all unpaid registration fees, flat weight taxes, and penalties. Such lien shall not release the offender from the full payment of all such fees, taxes, penalties and damages. The lien shall attach at the time of operation of any such vehicle within this State and shall remain effective until all unpaid registration fees, flat weight taxes, penalties and audit fees are paid, or until the vehicle is sold for the payment thereof. Such liens shall be superior to any other lien except that:
(a) no lien for any amounts due or assessed pursuant to this Section shall be enforceable against any vehicle which prior to such assessment had been transferred in good faith to a bona fide transferee for value;
(b) the lien of any amounts due or assessed shall be subject to a prior lien of any indebtedness existing against such vehicle which is noted on the certificate of title of such vehicle issued under this Act, or as to a vehicle from another jurisdiction, if written notice thereof is filed with the Secretary of State before such lien becomes operative and if
(1) Such prior indebtedness was incurred in good faith to secure all or a portion of the purchase price of such vehicle, and
(2) Such prior indebtedness is secured by a chattel mortgage or conditional sales agreement duly filed or perfected in this State pursuant to law and such chattel mortgage or conditional sales was not given directly or indirectly, to any officer, director or shareholder of a corporation, or to a partner of a partnership, or to a trustee or beneficiary of a trust, owning or having the lawful use or control of such vehicle, whether as a purchase money mortgage or otherwise.
The lien imposed under this Section shall be enforceable as to any equity after the encumbrance of any such chattel mortgage or conditional sales contract, and in the event any such vehicle subject to a lien hereunder is repossessed by a chattel mortgagee or a conditional vendor, such vehicle shall not be sold at any public or private sale unless at least 5 days written notice by registered mail is served upon the Secretary of State.
The Secretary of State, upon perfecting a prior lien hereunder for any flat weight taxes required to be paid under Section 3-815 may in his discretion waive the requirement for the surety bond specified in Section 3-816, providing that the said prior lien is so noted on the certificate of title for such vehicle or vehicles.
Any surety making payment of a second installment of taxes under Section 3-816 of this Act, may impress a lien similar to that of the Secretary of State, and such lien may be noted on title records and documents. The surety shall, however, pay any statutory fees therefor.
(Source: P.A. 77-1464.)

(625 ILCS 5/3-829) (from Ch. 95 1/2, par. 3-829)
Sec. 3-829. Foreclosure of Lien - Service of Processes - Notices.
In any action to foreclose the lien imposed by Section 3-828 service of process on all known owners and parties in interest shall be made in the manner now prescribed by law, and, as to all unknown owners and parties in interest, notice of the pendency of such action shall be given by publication in some newspaper of general circulation published in the county where the suit is pending, or if there is no such newspaper, then in a newspaper of general circulation published in an adjoining county in this State and having a general circulation in the county in which such suit is pending. Such notice shall contain the title of the court; the title of the case, showing the names of all known owners and parties in interest; a statement that publication is being made as to unknown owners and parties in interest; and the date on or after which default may be entered against the defendants.
(Source: P.A. 76-1586.)

(625 ILCS 5/3-830) (from Ch. 95 1/2, par. 3-830)
Sec. 3-830. Notice of pendency of action - Time and number of publications - Default.
The notice required by Section 3-829 may be given at any time after commencement of the suit, and shall be published at least once each week for 3 successive weeks. No default or other proceeding shall be taken against any defendant as to whom publication was made and who does not appear, unless the first publication is at least 30 days prior to the time when the default or other proceeding is sought to be taken.
(Source: P.A. 76-1586.)

(625 ILCS 5/3-831) (from Ch. 95 1/2, par. 3-831)
Sec. 3-831. Secretary to institute suits. The Secretary of State may institute, in the name of the People of the State of Illinois, a suit or suits in the circuit court to enforce the collection of any fees, taxes, interest, penalties or damages provided for in this Act, or to enjoin violations of this Act.
(Source: P.A. 79-1358.)

(625 ILCS 5/3-832) (from Ch. 95 1/2, par. 3-832)
Sec. 3-832. Service of Process.
The operation, with the consent of the owner, upon the highways of the State of any motor vehicle of the second division shall be deemed an appointment by the owner of the driver of the vehicle as the owner's agent upon whom may be served process in any civil or criminal proceeding against such owner based upon failure to register, improper registration or failure to pay the proper fees or taxes with respect to any motor vehicles of the second division of such owner.
(Source: P.A. 76-1586.)

(625 ILCS 5/3-833) (from Ch. 95 1/2, par. 3-833)
Sec. 3-833. Unlawful acts.
It shall be unlawful for any person to own or operate a vehicle on the public highways of this State without complying with this Act.
(Source: P.A. 76-1586.)

(625 ILCS 5/3-834) (from Ch. 95 1/2, par. 3-834)
Sec. 3-834. Violations of this Chapter 3.
(a) It is unlawful for any person to violate any of the provisions of this Chapter 3, except as provided in paragraph (b) of this Section, unless such violation is by this Code or other law of this State declared to be a felony.
(b) Every person convicted of a misdemeanor for a violation of any of the provisions of this Chapter 3 for which another penalty is not provided shall for a first and second conviction be guilty of a petty offense; upon a third or subsequent conviction within one year after the first conviction such person shall be guilty of a Class C misdemeanor. Compliance with the registration provisions of this Code after apprehension or arrest shall not excuse imposition of the penalties herein provided nor be cause for dismissal of the arrest or of the summons nor be a basis for setting aside a conviction therefor.
(Source: P.A. 88-476.)

(625 ILCS 5/Ch. 3 Art. IX heading)

(625 ILCS 5/3-900) (from Ch. 95 1/2, par. 3-900)
Sec. 3-900. (Repealed).
(Source: P.A. 88-470. Repealed by P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/3-901) (from Ch. 95 1/2, par. 3-901)
Sec. 3-901. Purpose of Article.
Many persons throughout the State hold themselves out to the public as being engaged in, and have engaged in, accepting money from members of the public for remittance to the State of Illinois, and its licensing and taxing agencies in payment of registration plates, vehicle certificates of title, taxes, or registration fees. Some of these persons have failed to make such remittance with the consequent loss to the remitters. It is the public policy of this State that its people be protected against such hazards.
(Source: P.A. 97-832, eff. 7-20-12.)

(625 ILCS 5/3-902) (from Ch. 95 1/2, par. 3-902)
Sec. 3-902. Application of Article. This Article shall not apply to any person who, in connection with the issuance of a license to him to conduct a business in this State other than a remitter's license, shall have filed, pursuant to a statutory requirement, a surety bond covering the proper discharge of any liability incurred by him in connection with the acceptance for remittance of money for the purposes designated in the Article pursuant to which he or she is licensed.
(Source: P.A. 97-832, eff. 7-20-12; 98-463, eff. 8-16-13.)

(625 ILCS 5/3-903) (from Ch. 95 1/2, par. 3-903)
Sec. 3-903. License. It shall be unlawful for any person to act as a "remittance agent" in the State of Illinois without first having obtained or renewed a license and posted a bond, as hereafter provided.
(Source: P.A. 97-832, eff. 7-20-12.)

(625 ILCS 5/3-904) (from Ch. 95 1/2, par. 3-904)
Sec. 3-904. Application - Contents - Affidavits. Any person who desires to act as a "remittance agent" shall first file with the Secretary of State a written application for a license. The application shall be under oath and shall contain the following:
1. The name and address of the applicant.
2. The address of each location at which the

applicant intends to act as a remittance agent.

3. The applicant's business, occupation or

profession.

4. A statement disclosing whether he has been

involved in any civil or criminal litigation and if so, the material facts pertaining thereto.

5. A statement that the applicant has not committed

in the past 3 years any violation as determined in any civil, criminal, or administrative proceedings under the Retailers' Occupation Tax Act or under Article I or VII of Chapter 3 of this Code.

6. Any other information concerning the business of

the applicant that the Secretary of State may prescribe.

The application shall be accompanied by the affidavits of two persons residing in the city or town of such applicant's residence. Such affiants shall state that they have known the applicant for a period of at least two years; that the applicant is of good moral character and that his reputation for honesty and business integrity in the community in which he resides is good. If the applicant is not an individual, the requirements of this paragraph shall apply to each of its officers or members.
(Source: P.A. 97-832, eff. 7-20-12.)

(625 ILCS 5/3-905) (from Ch. 95 1/2, par. 3-905)
Sec. 3-905. Bond; fee; duration of license. Such applicant shall, with his application, deposit with the Secretary of State a bond as hereinafter provided, for each location at which the applicant intends to act as a remittance agent. The application shall be accompanied by the payment of a license fee in the sum of $50.00 (or $25.00 if such application is filed after July 1) for each location at which he proposes to act as a remittance agent. If the applicant shall have complied with all of the requirements of this Section and the Secretary of State shall find after investigation that the applicant is financially sound and of good business integrity, he shall issue the required license. Such license shall terminate on December 31 of the year for which it is issued, but upon application prior to November 15 of any year for which a license is in effect may be renewed for the next succeeding calendar year. Such application shall be accompanied by the payment of an annual license fee of $50.00 for each location at which the applicant proposes to act as a remittance agent and the posting of the bond herein provided, for each such location.
The bond required by this Section shall be for the term of the license, or renewal thereof, for which application is made, and shall run to the People of the State of Illinois, with surety by a bonding or insurance company authorized to do business in this State, to be approved by the Secretary of State. It shall be conditioned upon the proper transmittal of all remittances by the applicant as a remittance agent and the performance of all undertakings in connection therewith. It shall be in the minimum sum of $20,000, or in an amount equal to the aggregate sum of money transmitted to the State by the applicant during the highest 15 day period in the fiscal year immediately preceding the one for which application is made (rounded to the nearest $1,000), whichever is the greater. However, for the purpose of determining the bond requirements hereunder, remittances made by applicants in the form of money orders, checks, or electronic payments which are made payable directly to the Secretary of State or the Illinois Department of Revenue by the remitter, shall not be considered in the aggregate. The bond requirement of this Section shall not apply to banks, savings and loan associations, and credit unions chartered by the State of Illinois or the United States; provided that the banks, savings and loan associations, and credit unions provide to the Secretary of State an affidavit stating that the bank, savings and loan association, or credit union is sufficiently bonded to meet the requirements as required above. Such affidavit shall be signed by an officer of the bank, savings and loan association, or credit union and shall be notarized.
(Source: P.A. 99-324, eff. 1-1-16; 100-450, eff. 1-1-18.)

(625 ILCS 5/3-906) (from Ch. 95 1/2, par. 3-906)
Sec. 3-906. Denial.
The Secretary of State shall deny any application under this Article upon any of the following grounds:
(1) That the application contains any false or

fraudulent statement; or

(2) That the applicant has failed to furnish the

information required by the Secretary or to file a bond as required; or

(3) That the required fee has not been paid; or
(4) That the applicant has failed to remit fees to

the Secretary of State or the Department of Revenue; or

(5) That the applicant has engaged in fraudulent

practices; or

(6) That the applicant or a member of his immediate

family is an employee of the Secretary of State; or

(7) That the Secretary of State is authorized under

any other provision of law.

If the Secretary of State denies the application for a license, or renewal thereof, he shall so order in writing and notify the applicant thereof by certified mail. Upon the denial of an application for a license, or renewal thereof, he shall return the license fee. An applicant may contest the denial of an application for a license or renewal thereof by requesting an administrative hearing pursuant to Section 2-118 of this Code.
(Source: P.A. 97-832, eff. 7-20-12.)

(625 ILCS 5/3-907) (from Ch. 95 1/2, par. 3-907)
Sec. 3-907. Suspension or revocation. Such license may be suspended or revoked by the Secretary of State for the violation of any provision of this Act or any rule or regulation of the Secretary of State and for any reason which, had it existed or been known to the Secretary of State at the time of the filing of the application for such license, would have been good cause for the denial of such application. The Secretary of State shall order such license suspended or revoked in writing and shall notify the licensee of the order by certified mail. A licensee may, upon receipt of an order of suspension or revocation seek a hearing to review such order pursuant to Section 2-118 of this Code.
(Source: P.A. 97-832, eff. 7-20-12.)

(625 ILCS 5/3-908) (from Ch. 95 1/2, par. 3-908)
Sec. 3-908. Location.
A licensee may not do business at a location not set forth in his license, but the Secretary of State may issue an amended license covering an additional location or locations, upon application therefor, the payment of an additional license fee and the posting of the required bond for each such location.
(Source: P.A. 76-1705.)

(625 ILCS 5/3-909) (from Ch. 95 1/2, par. 3-909)
Sec. 3-909. Money accepted for remittance - Obligations of licensee.
Each licensee shall forward to the remittee all money accepted for remittance not later than the fifth calendar day after the date upon which such money was received by the licensee, and shall promptly fulfill any other obligation it has undertaken in connection therewith.
(Source: P.A. 76-1705.)

(625 ILCS 5/3-910) (from Ch. 95 1/2, par. 3-910)
Sec. 3-910. Records of transactions.
Each licensee shall maintain for a period of three years the following records with reference to each transaction involving a remittance:
1. The address of the location at which the transaction occurred.
2. The name and address of the remitter.
3. The name and address of the remittee.
4. The purpose of the remittance.
5. The amount of money received for remittance.
6. The date of receipt of the money for remittance by the licensee.
7. The date such money was forwarded to the remittee.
8. If applicable, the date the license plate, vehicle tax sticker, license or other instrument issued by the remittee, was delivered to the remitter by the licensee.
(Source: P.A. 76-1705.)

(625 ILCS 5/3-911) (from Ch. 95 1/2, par. 3-911)
Sec. 3-911. Examination of business.
The Secretary of State or any of his representatives designated by him may examine the business of any person who acts, or may be acting, as a remittance agent, to determine whether such person is complying with the provisions of this Act and with such rules and regulations as may be promulgated by the Secretary of State pursuant to its provisions. For that purpose, the Secretary of State or his representatives shall have free access to the offices, places of business, and records of any such person.
(Source: P.A. 76-1705.)

(625 ILCS 5/3-912) (from Ch. 95 1/2, par. 3-912)
Sec. 3-912. Rules and regulations.
The Secretary of State may make such rules, regulations, direction, orders, decisions and findings as may be necessary for the enforcement of this Act and the purposes sought to be attained herein.
(Source: P.A. 76-1705.)

(625 ILCS 5/3-913) (from Ch. 95 1/2, par. 3-913)
Sec. 3-913. Hearings. Hearings under this Article shall be governed by Section 2-118 of this Act and the Administrative Review Law as amended, shall apply to and govern all proceedings for judicial review of any final order issued by the Secretary of State.
(Source: P.A. 97-832, eff. 7-20-12.)

(625 ILCS 5/3-914) (from Ch. 95 1/2, par. 3-914)
Sec. 3-914. Violations - Injunction. The violation of any provision of this Act by any remittance agent may be restrained by the issuance of an injunction by the circuit court, against him and any other person who shall aid or abet him in such violation, upon filing of a complaint by any person adversely affected thereby, the State's Attorney of such county, or by the Attorney General of the State of Illinois.
(Source: P.A. 79-1358.)

(625 ILCS 5/3-915) (from Ch. 95 1/2, par. 3-915)
Sec. 3-915.
Any person who violates, or who aids or abets another in the violation, of any provision of this Act or any rule or regulation promulgated thereunder, or does any act prohibited by this Act, or who fails, neglects, or refuses to perform any duty required by any provision of this Act or rule or regulation of the Secretary of State, within the time prescribed by the Secretary of State, or who fails, neglects, or refuses to obey any lawful order given or made by the Secretary of State, shall be guilty of a Class B misdemeanor, and each such act, failure, neglect, or refusal shall constitute a separate and distinct offense.
(Source: P.A. 77-2720.)

(625 ILCS 5/3-916) (from Ch. 95 1/2, par. 3-916)
Sec. 3-916. Issuance of license - Effect.
The issuance of a license pursuant to the provisions of this Act shall not be construed to grant to any remittance agent the authority to act as agent for the State of Illinois or any of its instrumentalities or political subdivisions, or for any of their officials or for any other person.
(Source: P.A. 76-1705.)

(625 ILCS 5/3-917) (from Ch. 95 1/2, par. 3-917)
Sec. 3-917. Recovery of damages.
Any person who shall have been damaged by reason of the failure of any "remittance agent" to fulfill the conditions of any bond filed pursuant to the provisions of this Act may maintain a suit thereon to recover his damages and his reasonable attorney's fees, against such "remittance agent" or his surety, or both: provided, however, the aggregate liability of the surety to all such persons shall, in no event, exceed the sum of such bond.
(Source: P.A. 76-1705.)

(625 ILCS 5/3-918)
Sec. 3-918. (Repealed).
(Source: P.A. 98-756, eff. 7-16-14. Repealed by P.A. 98-787, eff. 7-25-14.)

(625 ILCS 5/Ch. 3 Art. X heading)

(625 ILCS 5/3-1001) (from Ch. 95 1/2, par. 3-1001)
Sec. 3-1001. A tax is hereby imposed on the privilege of using, in this State, any motor vehicle as defined in Section 1-146 of this Code acquired by gift, transfer, or purchase, and having a year model designation preceding the year of application for title by 5 or fewer years prior to October 1, 1985 and 10 or fewer years on and after October 1, 1985 and prior to January 1, 1988. On and after January 1, 1988, the tax shall apply to all motor vehicles without regard to model year. Except that the tax shall not apply
(i) if the use of the motor vehicle is otherwise

taxed under the Use Tax Act;

(ii) if the motor vehicle is bought and used by a

governmental agency or a society, association, foundation or institution organized and operated exclusively for charitable, religious or educational purposes;

(iii) if the use of the motor vehicle is not subject

to the Use Tax Act by reason of subsection (a), (b), (c), (d), (e) or (f) of Section 3-55 of that Act dealing with the prevention of actual or likely multistate taxation;

(iv) to implements of husbandry;
(v) when a junking certificate is issued pursuant to

Section 3-117(a) of this Code;

(vi) when a vehicle is subject to the replacement

vehicle tax imposed by Section 3-2001 of this Act;

(vii) when the transfer is a gift to a beneficiary in

the administration of an estate and the beneficiary is a surviving spouse.

Prior to January 1, 1988, the rate of tax shall be 5% of the selling price for each purchase of a motor vehicle covered by Section 3-1001 of this Code. Except as hereinafter provided, beginning January 1, 1988, the rate of tax shall be as follows for transactions in which the selling price of the motor vehicle is less than $15,000:

Number of Years Transpired After

Applicable Tax

Model Year of Motor Vehicle

1 or less

$390

2

290

3

215

4

165

5

115

6

90

7

80

8

65

9

50

10

40

over 10

25

Except as hereinafter provided, beginning January 1, 1988, the rate of tax shall be as follows for transactions in which the selling price of the motor vehicle is $15,000 or more:

Selling Price

Applicable Tax

$15,000 - $19,999

$ 750

$20,000 - $24,999

$1,000

$25,000 - $29,999

$1,250

$30,000 and over

$1,500

For the following transactions, the tax rate shall be $15 for each motor vehicle acquired in such transaction:
(i) when the transferee or purchaser is the spouse,

mother, father, brother, sister or child of the transferor;

(ii) when the transfer is a gift to a beneficiary in

the administration of an estate and the beneficiary is not a surviving spouse;

(iii) when a motor vehicle which has once been

subjected to the Illinois retailers' occupation tax or use tax is transferred in connection with the organization, reorganization, dissolution or partial liquidation of an incorporated or unincorporated business wherein the beneficial ownership is not changed.

A claim that the transaction is taxable under subparagraph (i) shall be supported by such proof of family relationship as provided by rules of the Department.
For a transaction in which a motorcycle, motor driven cycle or moped is acquired the tax rate shall be $25.
On and after October 1, 1985, 1/12 of $5,000,000 of the moneys received by the Department of Revenue pursuant to this Section shall be paid each month into the Build Illinois Fund and the remainder into the General Revenue Fund.
The tax imposed by this Section shall be abated and no longer imposed when the amount deposited to secure the bonds issued pursuant to the Build Illinois Bond Act is sufficient to provide for the payment of the principal of, and interest and premium, if any, on the bonds, as certified to the State Comptroller and the Director of Revenue by the Director of the Governor's Office of Management and Budget.
(Source: P.A. 96-554, eff. 1-1-10.)

(625 ILCS 5/3-1002) (from Ch. 95 1/2, par. 3-1002)
Sec. 3-1002. The purchaser shall file a return signed by the purchaser with the Department of Revenue on a form prescribed by the Department. Such return shall contain substantially the following and such other information as the Department may reasonably require:

(625 ILCS 5/3-1002.1) (from Ch. 95 1/2, par. 3-1002.1)
Sec. 3-1002.1. Any person required to file a return under this Article who willfully files a false or incomplete return is guilty of a Class A misdemeanor.
(Source: P.A. 84-109.)

(625 ILCS 5/3-1002.2) (from Ch. 95 1/2, par. 3-1002.2)
Sec. 3-1002.2. For the purpose of assisting in determining the validity of the "selling price" reported on returns filed with the Department, the Department may furnish the following information to persons with whom the Department has contracted for service related to making such determination: the selling price stated on the return; vehicle identification number; year, make and model name or number of the vehicle; county code; purchase date; and mileage.
(Source: P.A. 84-1307; 84-1438.)

(625 ILCS 5/3-1003) (from Ch. 95 1/2, par. 3-1003)
Sec. 3-1003. The Department shall have full power to administer and enforce this Article; to collect all taxes, penalties and interest due hereunder; to dispose of taxes, penalties and interest so collected in the manner hereinafter provided, and to determine all rights to credit memoranda or refunds arising on account of the erroneous payment of tax penalty or interest hereunder. In the administration of, and compliance with, this Article, the Department and persons who are subject to this Article shall have the same rights, remedies, privileges, immunities, powers and duties, and be subject to the same conditions, restrictions, limitations, penalties and definitions of terms, and employ the same modes of procedure, as are prescribed in the Use Tax Act, as now or hereafter amended, which are not inconsistent with this Article, as fully as if provisions contained in those Sections of the Use Tax Act were set forth in this Article.
In addition to any other penalties imposed under law, any person convicted of violating the provisions of this Article, shall be assessed a fine of $1,000.
(Source: P.A. 85-444.)

(625 ILCS 5/3-1004) (from Ch. 95 1/2, par. 3-1004)
Sec. 3-1004. The State Department of Revenue shall, upon collecting any taxes as provided in this Article, pay such taxes over to the General Revenue Fund.
(Source: P.A. 84-471.)

(625 ILCS 5/3-1005) (from Ch. 95 1/2, par. 3-1005)
Sec. 3-1005. The Department shall have the authority to adopt such rules and regulations as are reasonable and necessary to implement the provisions of this Article.
(Source: P.A. 81-2nd S.S.-3.)

(625 ILCS 5/3-1006) (from Ch. 95 1/2, par. 3-1006)
Sec. 3-1006. For the purposes of this Article, "Department" is the Department of Revenue of the State of Illinois.
(Source: P.A. 81-2nd S.S.-3.)

(625 ILCS 5/Ch. 3 Art. XI heading)

(625 ILCS 5/3-2001) (from Ch. 95 1/2, par. 3-2001)
Sec. 3-2001. Until July 1, 2003, a tax of $200 is hereby imposed on the purchase of any passenger car as defined in Section 1-157 of this Code, purchased in Illinois by or on behalf of an insurance company to replace a passenger car of an insured person in settlement of a total loss claim. The tax imposed by this Section shall apply only to that portion of the purchase price of the replacement vehicle paid by the insurance company in settlement of the total loss claim, but not including any portion of such insurance payment which exceeds the market value of the total loss vehicle.
(Source: P.A. 93-24, eff. 6-20-03.)

(625 ILCS 5/3-2002) (from Ch. 95 1/2, par. 3-2002)
Sec. 3-2002. The purchaser insurance company or broker for an insurance company shall file a return with the Department of Revenue on a form prescribed by the Department. Such return shall contain such information as the Department may reasonably require. Such return and payment from the purchaser shall be submitted to the Department after the sale in order to secure the title to the motor vehicle.
When a purchaser pays the tax imposed by Section 3-2001 of this Code, the Department (upon request therefor from such purchaser) shall issue an appropriate receipt to such purchaser showing that he has paid such tax to the Department. Such receipt shall be sufficient to relieve the purchaser from further liability for the tax to which such receipt may refer.
(Source: P.A. 83-114.)

(625 ILCS 5/3-2003) (from Ch. 95 1/2, par. 3-2003)
Sec. 3-2003. The Department shall have full power to administer and enforce this Article; to collect all taxes, penalties and interest due hereunder; to dispose of taxes, penalties and interest so collected in the manner hereinafter provided, and to determine all rights to credit memoranda or refunds arising on account of the erroneous payment of tax penalty or interest hereunder. In the administration of, and compliance with, this Article, the Department and persons who are subject to this Article shall have the same rights, remedies, privileges, immunities, powers and duties, and be subject to the same conditions, restrictions, limitations, penalties and definitions of terms, and employ the same modes of procedure, as are prescribed in the Use Tax Act, as now or hereafter amended, which are not inconsistent with this Article, as fully as if provisions contained in those Sections of the Use Tax Act were set forth in this Article.
(Source: P.A. 83-114.)

(625 ILCS 5/3-2004) (from Ch. 95 1/2, par. 3-2004)
Sec. 3-2004. The State Department of Revenue shall, upon collecting any taxes as provided in this Article, pay such taxes over to the General Revenue Fund.
(Source: P.A. 84-471.)

(625 ILCS 5/3-2005) (from Ch. 95 1/2, par. 3-2005)
Sec. 3-2005. The Department shall have the authority to adopt such rules and regulations as are reasonable and necessary to implement the provisions of this Article.
(Source: P.A. 83-114.)

(625 ILCS 5/3-2006) (from Ch. 95 1/2, par. 3-2006)
Sec. 3-2006. For the purposes of this Article, "Department" is the Department of Revenue of the State of Illinois.
(Source: P.A. 83-114.)



Chapter 4 - Anti-Theft Laws and Abandoned Vehicles

(625 ILCS 5/Ch. 4 heading)

(625 ILCS 5/Ch. 4 Art. I heading)

(625 ILCS 5/4-100) (from Ch. 95 1/2, par. 4-100)
Sec. 4-100. (Repealed).
(Source: P.A. 85-572. Repealed by P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/4-101) (from Ch. 95 1/2, par. 4-101)
Sec. 4-101. Applicability of this Chapter.
The provisions of this Chapter apply to all vehicles.
(Source: P.A. 76-1586.)

(625 ILCS 5/4-102) (from Ch. 95 1/2, par. 4-102)
Sec. 4-102. Offenses relating to motor vehicles and other vehicles - Misdemeanors.
(a) It is a violation of this Chapter for:
(1) A person, without authority to do so, to damage a

vehicle or to damage or remove any part of a vehicle;

(2) A person, without authority to do so, to tamper

with a vehicle or go in it, on it, or work or attempt to work any of its parts, or set or attempt to set it in motion;

(3) A person to fail to report a vehicle as unclaimed

in accordance with the provisions of Section 4-107.

(b) Sentence. A person convicted of a violation of this Section shall be guilty of a Class A misdemeanor. A person convicted of a violation of this Section a second or subsequent time, shall be guilty of a Class 4 felony.
(Source: P.A. 86-1209.)

(625 ILCS 5/4-103) (from Ch. 95 1/2, par. 4-103)
Sec. 4-103. Offenses relating to motor vehicles and other vehicles - Felonies.
(a) Except as provided in subsection (a-1), it is a violation of this Chapter for:
(1) A person not entitled to the possession of a

vehicle or essential part of a vehicle to receive, possess, conceal, sell, dispose, or transfer it, knowing it to have been stolen or converted; additionally the General Assembly finds that the acquisition and disposition of vehicles and their essential parts are strictly controlled by law and that such acquisitions and dispositions are reflected by documents of title, uniform invoices, rental contracts, leasing agreements and bills of sale. It may be inferred, therefore that a person exercising exclusive unexplained possession over a stolen or converted vehicle or an essential part of a stolen or converted vehicle has knowledge that such vehicle or essential part is stolen or converted, regardless of whether the date on which such vehicle or essential part was stolen is recent or remote;

(2) A person to knowingly remove, alter, deface,

destroy, falsify, or forge a manufacturer's identification number of a vehicle or an engine number of a motor vehicle or any essential part thereof having an identification number;

(3) A person to knowingly conceal or misrepresent the

identity of a vehicle or any essential part thereof;

(4) A person to buy, receive, possess, sell or

dispose of a vehicle, or any essential part thereof, with knowledge that the identification number of the vehicle or any essential part thereof having an identification number has been removed or falsified;

(5) A person to knowingly possess, buy, sell,

exchange, give away, or offer to buy, sell, exchange or give away, any manufacturer's identification number plate, mylar sticker, federal certificate label, State police reassignment plate, Secretary of State assigned plate, rosette rivet, or facsimile of such which has not yet been attached to or has been removed from the original or assigned vehicle. It is an affirmative defense to subsection (a) of this Section that the person possessing, buying, selling or exchanging a plate mylar sticker or label described in this paragraph is a police officer doing so as part of his official duties, or is a manufacturer's authorized representative who is replacing any manufacturer's identification number plate, mylar sticker or Federal certificate label originally placed on the vehicle by the manufacturer of the vehicle or any essential part thereof;

(6) A person to knowingly make a false report of the

theft or conversion of a vehicle to any police officer of this State or any employee of a law enforcement agency of this State designated by the law enforcement agency to take, receive, process, or record reports of vehicle theft or conversion.

(a-1) A person engaged in the repair or servicing of vehicles does not violate this Chapter by knowingly possessing a manufacturer's identification number plate for the purpose of reaffixing it on the same damaged vehicle from which it was originally taken, if the person reaffixes or intends to reaffix the original manufacturer's identification number plate in place of the identification number plate affixed on a new dashboard that has been or will be installed in the vehicle. The person must notify the Secretary of State each time the original manufacturer's identification number plate is reaffixed on a vehicle. The person must keep a record indicating that the identification number plate affixed on the new dashboard has been removed and has been replaced by the manufacturer's identification number plate originally affixed on the vehicle. The person also must keep a record regarding the status and location of the identification number plate removed from the replacement dashboard. The Secretary shall adopt rules for implementing this subsection (a-1).
(a-2) The owner of a vehicle repaired under subsection (a-1) must, within 90 days of the date of the repairs, contact an officer of the Illinois State Police Vehicle Inspection Bureau and arrange for an inspection of the vehicle, by the officer or the officer's designee, at a mutually agreed upon date and location.
(b) Sentence. A person convicted of a violation of this Section shall be guilty of a Class 2 felony.
(c) The offenses set forth in subsection (a) of this Section shall not include the offense set forth in Section 4-103.2 of this Code.
(Source: P.A. 93-456, eff. 8-8-03.)

(625 ILCS 5/4-103.1) (from Ch. 95 1/2, par. 4-103.1)
Sec. 4-103.1. Vehicle theft conspiracy.
(a) Elements of the offense. A person commits vehicle theft conspiracy when, with intent that a violation of Section 4-103 of this Code be committed, he agrees with another to the commission of such an offense. No person may be convicted of vehicle theft conspiracy unless an overt act in furtherance of such an agreement is alleged and proved to have been committed by him or by a co-conspirator, and the accused is part of a common plan or scheme to engage in the unlawful activity.
(b) Co-conspirators. It shall not be a defense to vehicle theft conspiracy that the person or persons with whom the accused is alleged to have conspired:
(1) has not been prosecuted or convicted;
(2) has been convicted of a different offense;
(3) is not amenable to justice;
(4) has been acquitted; or
(5) lacked the capacity to commit an offense.
(c) Sentence. Vehicle theft conspiracy to violate Section 4-103 of this Code is a Class 2 felony. Vehicle theft conspiracy to violate Section 4-103.2 of this Code is a Class 1 felony.
(Source: P.A. 86-1209.)

(625 ILCS 5/4-103.2) (from Ch. 95 1/2, par. 4-103.2)
Sec. 4-103.2. Aggravated offenses relating to motor vehicles and other vehicles-Felonies.
(a) Except as provided in subsection (a-1), it is a violation of this Chapter for:
(1) a person not entitled to the possession of 3 or

more vehicles, 3 or more essential parts of different vehicles, or a combination thereof, to receive, possess, conceal, sell, dispose of or transfer, those vehicles or parts of vehicles at the same time or within a one year period knowing that these vehicles or parts of vehicles are stolen or converted;

(2) a person to buy, receive, possess, sell or

dispose of 3 or more vehicles, 3 or more essential parts of different vehicles, or a combination thereof, at the same time or within a one year period, knowing that the identification numbers of the vehicles or the essential parts with an identification number have been removed or falsified;

(3) a person not entitled to the possession of a

vehicle having a value of $25,000 or greater to receive, possess, conceal, sell, dispose or transfer the vehicle, knowing that the vehicle has been stolen or converted;

(4) a person to knowingly possess, buy, sell,

exchange or give away, at the same time or within a one year period, 3 or more manufacturer's identification number plates, mylar stickers, federal certificate labels, State Police reassignment plates, Secretary of State assigned plates or a facsimile of those items, or a combination thereof, which have not yet been attached to or have been removed from an original or assigned vehicle or essential part of a vehicle. It is an affirmative defense that the person possessing, buying, selling or exchanging a plate, mylar sticker or label is a police officer doing so as part of his official duties, or is a manufacturer's authorized representative who is replacing any manufacturer's identification number plate, mylar sticker or federal certificate label originally placed on a vehicle by the manufacturer of a vehicle or any essential part of a vehicle;

(5) a person not entitled to the possession of any

second division vehicle, semitrailer, farm tractor, tow truck, rescue squad vehicle, medical transport vehicle, fire engine, special mobile equipment, dump truck, truck mounted transit mixer, crane or the engine, transmission, cab, cab clip or vehicle cowl of any of the above vehicles, to receive, possess, conceal, sell, dispose of or transfer the vehicle or vehicle part described in this paragraph knowing it is stolen or converted;

(6) a person not entitled to the possession of a

vehicle which is owned or operated by a law enforcement agency to receive, possess, conceal, sell, or dispose of or transfer such vehicle knowing it is the property of a law enforcement agency and knowing it to be stolen or converted;

(7) a person:
(A) who is the driver or operator of a vehicle

and is not entitled to the possession of that vehicle and who knows the vehicle is stolen or converted, or

(B) who is the driver or operator of a vehicle

being used to transport or haul a vehicle or essential part of a vehicle and is not entitled to the possession of that vehicle or essential part being transported or hauled and who knows the transported or hauled vehicle or essential part is stolen or converted,

who has been given a signal by a peace officer directing

him to bring the vehicle to a stop, to willfully fail or refuse to obey such direction, increase his speed, extinguish his lights or otherwise flee or attempt to elude the officer. The signal given by the peace officer may be by hand, voice, siren, or red or blue light. The officer giving the signal, if driving a vehicle, shall display the vehicle's illuminated, oscillating, rotating or flashing red or blue lights, which when used in conjunction with an audible horn or siren would indicate that the vehicle is an official police vehicle. Such requirement shall not preclude the use of amber or white oscillating, rotating or flashing lights in conjunction with red or blue oscillating, rotating or flashing lights as required in Section 12-215 of this Code; or

(8) a person, at the same time or within a one year

period, to make a false report of the theft or conversion of 3 or more vehicles to any police officer or police officers of this State.

(a-1) A person engaged in the repair or servicing of vehicles does not violate this Chapter by knowingly possessing a manufacturer's identification number plate for the purpose of reaffixing it on the same damaged vehicle from which it was originally taken, if the person reaffixes or intends to reaffix the original manufacturer's identification number plate in place of the identification number plate affixed on a new dashboard that has been or will be installed in the vehicle. The person must notify the Secretary of State each time the original manufacturer's identification number plate is reaffixed on a vehicle. The person must keep a record indicating that the identification number plate affixed on the new dashboard has been removed and has been replaced by the manufacturer's identification number plate originally affixed on the vehicle. The person also must keep a record regarding the status and location of the identification number plate removed from the replacement dashboard. The Secretary shall adopt rules for implementing this subsection (a-1).
(a-2) The owner of a vehicle repaired under subsection (a-1) must, within 90 days of the date of the repairs, contact an officer of the Illinois State Police Vehicle Inspection Bureau and arrange for an inspection of the vehicle, by the officer or the officer's designee, at a mutually agreed upon date and location.
(b) The inference contained in paragraph (1) of subsection (a) of Section 4-103 of this Code shall apply to subsection (a) of this Section.
(c) A person convicted of violating this Section shall be guilty of a Class 1 felony.
(d) The offenses set forth in subsection (a) of this Section shall not include the offenses set forth in Section 4-103 of this Code.
(Source: P.A. 93-456, eff. 8-8-03.)

(625 ILCS 5/4-103.3) (from Ch. 95 1/2, par. 4-103.3)
Sec. 4-103.3. Organizer of an aggravated vehicle theft conspiracy.
(a) A person commits the offense of organizer of a vehicle theft conspiracy if:
(1) the person intentionally violates Section 4-103.2

of this Code with the agreement of 3 or more persons; and

(2) the person is known by other co-conspirators as

the organizer, supervisor, financier or otherwise leader of the conspiracy.

(b) No person may be convicted of organizer of a vehicle theft conspiracy unless an overt act in furtherance of the agreement is alleged and proved to have been committed by him or by a co-conspirator, and the accused is part of a common plan or scheme to engage in the unlawful activity.
(c) It shall not be a defense to organizer of a vehicle theft conspiracy that the person or persons with whom the accused is alleged to have conspired:
(1) has not been prosecuted or convicted;
(2) has been convicted of a different offense;
(3) is not amenable to justice;
(4) has been acquitted; or
(5) lacked the capacity to commit an offense.
(d) Notwithstanding Section 8-5 of the Criminal Code of 2012, a person may be convicted and sentenced for both the offense of organizer of a vehicle theft conspiracy and any other offense in this Chapter which is the object of the conspiracy.
(e) Organizer of a vehicle theft conspiracy is a Class X felony.
(Source: P.A. 97-1150, eff. 1-25-13.)

(625 ILCS 5/4-104) (from Ch. 95 1/2, par. 4-104)
Sec. 4-104. Offenses relating to possession of titles and registration.
(a) It is a violation of this Chapter for:
1. A person to possess without authority any

manufacturers statement of origin, certificate of title, salvage certificate, junking certificate, display certificate of title, registration card, license plate, registration sticker or temporary registration permit, whether blank or otherwise;

2. A person to possess any manufacturers certificate

of origin, salvage certificate, junking certificate, certificate of title, display certificate without complete assignment;

3. A person to possess any manufacturers statement of

origin, salvage certificate, junking certificate, display certificate or certificate of title, temporary registration permit, registration card, license plate or registration sticker knowing it to have been stolen, converted, altered, forged or counterfeited;

4. A person to display or affix to a vehicle any

certificate of title, manufacturers statement of origin, salvage certificate, junking certificate, display certificate, temporary registration permit, registration card, license plate or registration sticker not authorized by law for use on such vehicle;

5. A person to permit another, not entitled thereto,

to use or have possession of any manufacturers statement of origin, salvage certificate, junking certificate, display certificate or certificate of title, registration card, license plate, temporary registration permit, or registration sticker;

6. A person to fail to mail or deliver to the proper

person within a reasonable period of time after receipt from the Secretary of State, any certificate of title, salvage certificate, junking certificate, display certificate, registration card, temporary registration permit, license plate or registration sticker. If a person mails or delivers reasonable notice to the proper person after receipt from the Secretary of State, a presumption of delivery within a reasonable period of time shall exist; provided, however, the delivery is made, either by mail or otherwise, within 20 days from the date of receipt from the Secretary of State.

(b) Sentence:
1. A person convicted of a violation of subsection 1

or 2 of paragraph (a) of this Section is guilty of a Class 4 felony.

2. A person convicted of a violation of subsection 3

of paragraph (a) of this Section is guilty of a Class 2 felony.

3. A person convicted of a violation of either

subsection 4 or 5 of paragraph (a) of this Section is guilty of a Class A misdemeanor and upon a second or subsequent conviction of such a violation is guilty of a Class 4 felony.

4. A person convicted of a violation of subsection 6

of paragraph (a) of this Section is guilty of a petty offense.

(Source: P.A. 87-854; 87-1225; 88-45.)

(625 ILCS 5/4-105) (from Ch. 95 1/2, par. 4-105)
Sec. 4-105. Offenses relating to disposition of titles and registration. (a) It is a violation of this Chapter for:
1. a person to alter, forge, or counterfeit any manufacturers statement of origin, certificate of title, salvage certificate, junking certificate, display certificate, registration sticker, registration card, or temporary registration permit;
2. a person to alter, forge, or counterfeit an assignment of any manufacturers statement of origin, certificate of title, salvage certificate or junking certificate;
3. a person to alter, forge, or counterfeit a release of a security interest on any manufacturers statement of origin, certificate of title, salvage certificate or junking certificate;
4. a person to alter, forge, or counterfeit an application for any certificate of title, salvage certificate, junking certificate, display certificate, registration sticker, registration card, temporary registration permit or license plate;
5. a person to use a false or fictitious name or address or altered, forged, counterfeited or stolen manufacturer's identification number, or make a material false statement, or fail to disclose a security interest, or conceal any other material fact on any application for any manufacturers statement of origin, certificate of title, junking certificate, salvage certificate, registration card, license plate, temporary registration permit, or registration sticker or commit a fraud in connection with any application under this Act;
6. an unauthorized person to have in his possession a blank Illinois certificate of title paper;
7. a person to surrender or cause to be surrendered any certificate of title, salvage or junking certificate in exchange for a certificate of title or other title document from any other state or foreign jurisdiction for the purpose of changing or deleting an "S.V." or "REBUILT" notation, odometer reading, or any other information contained on such Illinois certificate.
(b) Sentence:
A person convicted of a violation of this Section shall be guilty of a Class 2 felony.
(Source: P.A. 84-986.)

(625 ILCS 5/4-105.1) (from Ch. 95 1/2, par. 4-105.1)
Sec. 4-105.1. Offenses relating to deletion or falsification of information on title document.
(a) It is a violation of this Code for a person to knowingly, with the intent to defraud, surrender or cause to be surrendered any manufacturer's statement of origin, certificate of title, salvage certificate, junking certificate, or other title document, in exchange for a certificate of title or other title document of this State or of any other State or foreign jurisdiction which results in or attempts to result in:
1. The deletion of the words "S.V.", "REBUILT" or

similar notation.

2. The falsification of an odometer reading; or
3. The alteration or deletion of any other

information required to be contained on such certificate of title or any other title document of any State or foreign jurisdiction.

(b) Presumptions. A title surrendered to another jurisdiction that is subsequently submitted to any person, corporation, or other legal entity, residing or doing business within Illinois, the following presumption shall apply; if the title document fails to contain all of the previous information required by Illinois law, it shall be presumed to have been done so knowingly.
It shall be a rebuttable presumption that any title document surrendered or submitted with a false odometer reading shall be presumed to have been done so knowingly.
(c) Sentence. A person convicted of a violation of this Section shall be guilty of a Class A misdemeanor. A person convicted of violating this Section a second or subsequent time shall be guilty of a Class 3 felony.
(Source: P.A. 91-571, eff. 1-1-00.)

(625 ILCS 5/4-105.5) (from Ch. 95 1/2, par. 4-105.5)
Sec. 4-105.5. Attempt. As defined in Section 8-4 of the Criminal Code of 2012.
(Source: P.A. 97-1150, eff. 1-25-13.)

(625 ILCS 5/4-106) (from Ch. 95 1/2, par. 4-106)
Sec. 4-106. Principals.
It shall be a violation of the provisions of this Chapter for a person, whether present or absent, to aid, abet, induce, procure or cause the commission of an act which, if done directly by him, would constitute a violation of the provisions of this Chapter.
(Source: P.A. 76-1586.)

(625 ILCS 5/4-107) (from Ch. 95 1/2, par. 4-107)
Sec. 4-107. Stolen, converted, recovered and unclaimed vehicles.
(a) Every Sheriff, Superintendent of police, Chief of police or other police officer in command of any Police department in any City, Village or Town of the State, shall, by the fastest means of communications available to his law enforcement agency, immediately report to the State Police, in Springfield, Illinois, the theft or recovery of any stolen or converted vehicle within his district or jurisdiction. The report shall give the date of theft, description of the vehicle including color, year of manufacture, manufacturer's trade name, manufacturer's series name, body style, vehicle identification number and license registration number, including the state in which the license was issued and the year of issuance, together with the name, residence address, business address, and telephone number of the owner. The report shall be routed by the originating law enforcement agency through the State Police District in which such agency is located.
(b) A registered owner or a lienholder may report the theft by conversion of a vehicle, to the State Police, or any other police department or Sheriff's office. Such report will be accepted as a report of theft and processed only if a formal complaint is on file and a warrant issued.
(c) An operator of a place of business for garaging, repairing, parking or storing vehicles for the public, in which a vehicle remains unclaimed, after being left for the purpose of garaging, repairing, parking or storage, for a period of 15 days, shall, within 5 days after the expiration of that period, report the vehicle as unclaimed to the municipal police when the vehicle is within the corporate limits of any City, Village or incorporated Town, or the County Sheriff, or State Police when the vehicle is outside the corporate limits of a City, Village or incorporated Town. This Section does not apply to any vehicle:
(1) removed to a place of storage by a law

enforcement agency having jurisdiction, in accordance with Sections 4-201 and 4-203 of this Act; or

(2) left under a garaging, repairing, parking, or

storage order signed by the owner, lessor, or other legally entitled person.

Failure to comply with this Section will result in the forfeiture of storage fees for that vehicle involved.
(d) The State Police shall keep a complete record of all reports filed under this Section of the Act. Upon receipt of such report, a careful search shall be made of the records of the office of the State Police, and where it is found that a vehicle reported recovered was stolen in a County, City, Village or Town other than the County, City, Village or Town in which it is recovered, the State Police shall immediately notify the Sheriff, Superintendent of police, Chief of police, or other police officer in command of the Sheriff's office or Police department of the County, City, Village or Town in which the vehicle was originally reported stolen, giving complete data as to the time and place of recovery.
(e) Notification of the theft or conversion of a vehicle will be furnished to the Secretary of State by the State Police. The Secretary of State shall place the proper information in the license registration and title registration files to indicate the theft or conversion of a motor vehicle or other vehicle. Notification of the recovery of a vehicle previously reported as a theft or a conversion will be furnished to the Secretary of State by the State Police. The Secretary of State shall remove the proper information from the license registration and title registration files that has previously indicated the theft or conversion of a vehicle. The Secretary of State shall suspend the registration of a vehicle upon receipt of a report from the State Police that such vehicle was stolen or converted.
(f) When the Secretary of State receives an application for a certificate of title or an application for registration of a vehicle and it is determined from the records of the office of the Secretary of State that such vehicle has been reported stolen or converted, the Secretary of State shall immediately notify the State Police and shall give the State Police the name and address of the person or firm titling or registering the vehicle, together with all other information contained in the application submitted by such person or firm.
(g) During the usual course of business the manufacturer of any vehicle shall place an original manufacturer's vehicle identification number on all such vehicles manufactured and on any part of such vehicles requiring an identification number.
(h) Except provided in subsection (h-1), if a manufacturer's vehicle identification number is missing or has been removed, changed or mutilated on any vehicle, or any part of such vehicle requiring an identification number, the State Police shall restore, restamp or reaffix the vehicle identification number plate, or affix a new plate bearing the original manufacturer's vehicle identification number on each such vehicle and on all necessary parts of the vehicles. A vehicle identification number so affixed, restored, restamped, reaffixed or replaced is not falsified, altered or forged within the meaning of this Act.
(h-1) A person engaged in the repair or servicing of vehicles may reaffix a manufacturer's identification number plate on the same damaged vehicle from which it was originally removed, if the person reaffixes the original manufacturer's identification number plate in place of the identification number plate affixed on a new dashboard that has been installed in the vehicle. The person must notify the Secretary of State each time the original manufacturer's identification number plate is reaffixed on a vehicle. The person must keep a record indicating that the identification number plate affixed on the new dashboard has been removed and has been replaced by the manufacturer's identification number plate originally affixed on the vehicle. The person also must keep a record regarding the status and location of the identification number plate removed from the replacement dashboard. The Secretary shall adopt rules for implementing this subsection (h-1).
(h-2) The owner of a vehicle repaired under subsection (h-1) must, within 90 days of the date of the repairs, contact an officer of the Illinois State Police Vehicle Inspection Bureau and arrange for an inspection of the vehicle, by the officer or the officer's designee, at a mutually agreed upon date and location.
(i) If a vehicle or part of any vehicle is found to have the manufacturer's identification number removed, altered, defaced or destroyed, the vehicle or part shall be seized by any law enforcement agency having jurisdiction and held for the purpose of identification. In the event that the manufacturer's identification number of a vehicle or part cannot be identified, the vehicle or part shall be considered contraband, and no right of property shall exist in any person owning, leasing or possessing such property, unless the person owning, leasing or possessing the vehicle or part acquired such without knowledge that the manufacturer's vehicle identification number has been removed, altered, defaced, falsified or destroyed.
Either the seizing law enforcement agency or the State's Attorney of the county where the seizure occurred may make an application for an order of forfeiture to the circuit court in the county of seizure. The application for forfeiture shall be independent from any prosecution arising out of the seizure and is not subject to any final determination of such prosecution. The circuit court shall issue an order forfeiting the property to the seizing law enforcement agency if the court finds that the property did not at the time of seizure possess a valid manufacturer's identification number and that the original manufacturer's identification number cannot be ascertained. The seizing law enforcement agency may:
(1) retain the forfeited property for official use; or
(2) sell the forfeited property and distribute the

proceeds in accordance with Section 4-211 of this Code, or dispose of the forfeited property in such manner as the law enforcement agency deems appropriate.

(i-1) If a motorcycle is seized under subsection (i), the motorcycle must be returned within 45 days of the date of seizure to the person from whom it was seized, unless (i) criminal charges are pending against that person or (ii) an application for an order of forfeiture has been submitted to the circuit in the county of seizure or (iii) the circuit court in the county of seizure has received from the seizing law enforcement agency and has granted a petition to extend, for a single 30 day period, the 45 days allowed for return of the motorcycle. Except as provided in subsection (i-2), a motorcycle returned to the person from whom it was seized must be returned in essentially the same condition it was in at the time of seizure.
(i-2) If any part or parts of a motorcycle seized under subsection (i) are found to be stolen and are removed, the seizing law enforcement agency is not required to replace the part or parts before returning the motorcycle to the person from whom it was seized.
(j) The State Police shall notify the Secretary of State each time a manufacturer's vehicle identification number is affixed, reaffixed, restored or restamped on any vehicle. The Secretary of State shall make the necessary changes or corrections in his records, after the proper applications and fees have been submitted, if applicable.
(k) Any vessel, vehicle or aircraft used with knowledge and consent of the owner in the commission of, or in the attempt to commit as defined in Section 8-4 of the Criminal Code of 2012, an offense prohibited by Section 4-103 of this Chapter, including transporting of a stolen vehicle or stolen vehicle parts, shall be seized by any law enforcement agency. The seizing law enforcement agency may:
(1) return the vehicle to its owner if such vehicle

is stolen; or

(2) confiscate the vehicle and retain it for any

purpose which the law enforcement agency deems appropriate; or

(3) sell the vehicle at a public sale or dispose of

the vehicle in such other manner as the law enforcement agency deems appropriate.

If the vehicle is sold at public sale, the proceeds of the sale shall be paid to the law enforcement agency.
The law enforcement agency shall not retain, sell or dispose of a vehicle under paragraphs (2) or (3) of this subsection (k) except upon an order of forfeiture issued by the circuit court. The circuit court may issue such order of forfeiture upon application of the law enforcement agency or State's Attorney of the county where the law enforcement agency has jurisdiction, or in the case of the Department of State Police or the Secretary of State, upon application of the Attorney General.
The court shall issue the order if the owner of the vehicle has been convicted of transporting stolen vehicles or stolen vehicle parts and the evidence establishes that the owner's vehicle has been used in the commission of such offense.
The provisions of subsection (k) of this Section shall not apply to any vessel, vehicle or aircraft, which has been leased, rented or loaned by its owner, if the owner did not have knowledge of and consent to the use of the vessel, vehicle or aircraft in the commission of, or in an attempt to commit, an offense prohibited by Section 4-103 of this Chapter.
(Source: P.A. 97-1150, eff. 1-25-13.)

(625 ILCS 5/4-108) (from Ch. 95 1/2, par. 4-108)
Sec. 4-108. Violations of this Chapter. (a) Any person who violates or aids or abets in the violation of any of the provisions of Section 4-102, 4-103, 4-104 or 4-105 shall be guilty of such offense and be subject to the same sentence as if he had committed the offense himself.
(b) Any person who is convicted of any offense under Chapter 4 of this Act, in addition to any other fines or penalties provided therein, may be required to compensate the victim, if known, involved in the related offense, for any loss that the victim sustains to his person or property.
(c) The amount and method of payment of the compensation award shall be determined at the time of the conviction.
(d) For purposes of this Section, "victim" shall mean the owner or other legally entitled person.
(Source: P.A. 83-1473.)

(625 ILCS 5/4-109)
Sec. 4-109. Motor Vehicle Theft Prevention Program. The Secretary of State, in conjunction with the Motor Vehicle Theft Prevention and Insurance Verification Council, is hereby authorized to establish and operate a Motor Vehicle Theft Prevention Program as follows:
(a) Voluntary program participation.
(b) The registered owner of a motor vehicle interested in participating in the program shall sign an informed consent agreement designed by the Secretary of State under subsection (e) of this Section indicating that the motor vehicle registered to him is not normally operated between the hours of 1:00 a.m. and 5:00 a.m. The form and fee, if any, shall be submitted to the Secretary of State for processing.
(c) Upon processing the form, the Secretary of State shall issue to the registered owner a decal. The registered owner shall affix the decal in a conspicuous place on his motor vehicle as prescribed by the Secretary of State.
(d) Whenever any law enforcement officer shall see a motor vehicle displaying a decal issued under the provisions of subsection (c) of this Section being operated upon the public highways of this State between the hours of 1:00 a.m. and 5:00 a.m., the officer is authorized to stop that motor vehicle and to request the driver to produce a valid driver's license and motor vehicle registration card if required to be carried in the vehicle. Whenever the operator of a motor vehicle displaying a decal is unable to produce the documentation set forth in this Section, the police officer shall investigate further to determine if the person operating the motor vehicle is the registered owner or has the authorization of the owner to operate the vehicle.
(e) The Secretary of State, in consultation with the Director of the Department of State Police and Motor Vehicle Theft Prevention and Insurance Verification Council, shall design the manner and form of the informed consent agreement required under subsection (b) of this Section and the decal required under subsection (c) of this Section.
(f) The Secretary of State shall provide for the recording of registered owners of motor vehicles who participate in the program. The records shall be available to all law enforcement departments, agencies, and forces. The Secretary of State shall cooperate with and assist all law enforcement officers and other agencies in tracing or examining any questionable motor vehicles in order to determine the ownership of the motor vehicles.
(g) A fee not to exceed $10 may be charged for the informed consent form and decal provided under this Section. The fee, if any, shall be set by the Motor Vehicle Theft Prevention and Insurance Verification Council and shall be collected by the Secretary of State and deposited into the Motor Vehicle Theft Prevention and Insurance Verification Trust Fund.
(h) The Secretary of State, in consultation with the Director of the Department of State Police and the Motor Vehicle Theft Prevention and Insurance Verification Council shall promulgate rules and regulations to effectuate the purposes of this Section.
(Source: P.A. 100-373, eff. 1-1-18.)

(625 ILCS 5/Ch. 4 Art. II heading)

(625 ILCS 5/4-201) (from Ch. 95 1/2, par. 4-201)
Sec. 4-201. Abandonment of vehicles prohibited.
(a) The abandonment of a vehicle or any part thereof on any highway in this State is unlawful and subject to penalties as set forth under Penalty Section 4-214 of this Chapter.
(b) The abandonment of a vehicle or any part thereof on private or public property, other than a highway, in view of the general public, anywhere in this State is unlawful except on property of the owner or bailee of such abandoned vehicle. A vehicle or any part thereof so abandoned on private property shall be authorized for removal, by a law enforcement agency having jurisdiction, after a waiting period of 7 days or more, or may be removed immediately if determined to be a hazardous dilapidated motor vehicle under Section 11-40-3.1 of the Illinois Municipal Code. A violation of subsections (a) or (b) of this Section is subject to penalties as set forth under Section 4-214 of this Chapter.
(c) A towing service may begin to process an unclaimed vehicle as abandoned by requesting a record search by the Secretary of State up to 10 days after the date of the tow, or any later date acceptable to the Secretary of State. This subsection (c) shall not apply to vehicles towed by order or authorization of a law enforcement agency.
(Source: P.A. 90-330, eff. 8-8-97.)

(625 ILCS 5/4-202) (from Ch. 95 1/2, par. 4-202)
Sec. 4-202. Abandoned, lost, stolen or unclaimed vehicle notification to law enforcement agencies.
When an abandoned, lost, stolen or unclaimed vehicle comes into the temporary possession or custody of a person in this State, not the owner of the vehicle, such person shall immediately notify the municipal police when the vehicle is within the corporate limits of any city, village or town having a duly authorized police department, or the State Police or the county sheriff when the vehicle is outside the corporate limits of a city, village or town. Upon receipt of such notification, the municipal police, State Police or county sheriff will authorize a towing service to remove and take possession of the abandoned, lost, stolen or unclaimed vehicle. The towing service will safely keep the towed vehicle and its contents, maintain a record of the tow as set forth in Section 4-204 for law enforcement agencies, until the vehicle is claimed by the owner or any other person legally entitled to possession thereof or until it is disposed of as provided in this Chapter.
(Source: P.A. 78-858.)

(625 ILCS 5/4-203) (from Ch. 95 1/2, par. 4-203)
(Text of Section from P.A. 100-311)
Sec. 4-203. Removal of motor vehicles or other vehicles; towing or hauling away.
(a) When a vehicle is abandoned, or left unattended, on a toll highway, interstate highway, or expressway for 2 hours or more, its removal by a towing service may be authorized by a law enforcement agency having jurisdiction.
(b) When a vehicle is abandoned on a highway in an urban district 10 hours or more, its removal by a towing service may be authorized by a law enforcement agency having jurisdiction.
(c) When a vehicle is abandoned or left unattended on a highway other than a toll highway, interstate highway, or expressway, outside of an urban district for 24 hours or more, its removal by a towing service may be authorized by a law enforcement agency having jurisdiction.
(d) When an abandoned, unattended, wrecked, burned or partially dismantled vehicle is creating a traffic hazard because of its position in relation to the highway or its physical appearance is causing the impeding of traffic, its immediate removal from the highway or private property adjacent to the highway by a towing service may be authorized by a law enforcement agency having jurisdiction.
(e) Whenever a peace officer reasonably believes that a person under arrest for a violation of Section 11-501 of this Code or a similar provision of a local ordinance is likely, upon release, to commit a subsequent violation of Section 11-501, or a similar provision of a local ordinance, the arresting officer shall have the vehicle which the person was operating at the time of the arrest impounded for a period of not more than 12 hours after the time of arrest. However, such vehicle may be released by the arresting law enforcement agency prior to the end of the impoundment period if:
(1) the vehicle was not owned by the person under

arrest, and the lawful owner requesting such release possesses a valid operator's license, proof of ownership, and would not, as determined by the arresting law enforcement agency, indicate a lack of ability to operate a motor vehicle in a safe manner, or who would otherwise, by operating such motor vehicle, be in violation of this Code; or

(2) the vehicle is owned by the person under arrest,

and the person under arrest gives permission to another person to operate such vehicle, provided however, that the other person possesses a valid operator's license and would not, as determined by the arresting law enforcement agency, indicate a lack of ability to operate a motor vehicle in a safe manner or who would otherwise, by operating such motor vehicle, be in violation of this Code.

(e-5) Whenever a registered owner of a vehicle is taken into custody for operating the vehicle in violation of Section 11-501 of this Code or a similar provision of a local ordinance or Section 6-303 of this Code, a law enforcement officer may have the vehicle immediately impounded for a period not less than:
(1) 24 hours for a second violation of Section 11-501

of this Code or a similar provision of a local ordinance or Section 6-303 of this Code or a combination of these offenses; or

(2) 48 hours for a third violation of Section 11-501

of this Code or a similar provision of a local ordinance or Section 6-303 of this Code or a combination of these offenses.

The vehicle may be released sooner if the vehicle is owned by the person under arrest and the person under arrest gives permission to another person to operate the vehicle and that other person possesses a valid operator's license and would not, as determined by the arresting law enforcement agency, indicate a lack of ability to operate a motor vehicle in a safe manner or would otherwise, by operating the motor vehicle, be in violation of this Code.
(f) Except as provided in Chapter 18a of this Code, the owner or lessor of privately owned real property within this State, or any person authorized by such owner or lessor, or any law enforcement agency in the case of publicly owned real property may cause any motor vehicle abandoned or left unattended upon such property without permission to be removed by a towing service without liability for the costs of removal, transportation or storage or damage caused by such removal, transportation or storage. The towing or removal of any vehicle from private property without the consent of the registered owner or other legally authorized person in control of the vehicle is subject to compliance with the following conditions and restrictions:
1. Any towed or removed vehicle must be stored at the

site of the towing service's place of business. The site must be open during business hours, and for the purpose of redemption of vehicles, during the time that the person or firm towing such vehicle is open for towing purposes.

2. The towing service shall within 30 minutes of

completion of such towing or removal, notify the law enforcement agency having jurisdiction of such towing or removal, and the make, model, color and license plate number of the vehicle, and shall obtain and record the name of the person at the law enforcement agency to whom such information was reported.

3. If the registered owner or legally authorized

person entitled to possession of the vehicle shall arrive at the scene prior to actual removal or towing of the vehicle, the vehicle shall be disconnected from the tow truck and that person shall be allowed to remove the vehicle without interference, upon the payment of a reasonable service fee of not more than one half the posted rate of the towing service as provided in paragraph 6 of this subsection, for which a receipt shall be given.

4. The rebate or payment of money or any other

valuable consideration from the towing service or its owners, managers or employees to the owners or operators of the premises from which the vehicles are towed or removed, for the privilege of removing or towing those vehicles, is prohibited. Any individual who violates this paragraph shall be guilty of a Class A misdemeanor.

5. Except for property appurtenant to and obviously a

part of a single family residence, and except for instances where notice is personally given to the owner or other legally authorized person in control of the vehicle that the area in which that vehicle is parked is reserved or otherwise unavailable to unauthorized vehicles and they are subject to being removed at the owner or operator's expense, any property owner or lessor, prior to towing or removing any vehicle from private property without the consent of the owner or other legally authorized person in control of that vehicle, must post a notice meeting the following requirements:

a. Except as otherwise provided in subparagraph

a.1 of this subdivision (f)5, the notice must be prominently placed at each driveway access or curb cut allowing vehicular access to the property within 5 feet from the public right-of-way line. If there are no curbs or access barriers, the sign must be posted not less than one sign each 100 feet of lot frontage.

a.1. In a municipality with a population of less

than 250,000, as an alternative to the requirement of subparagraph a of this subdivision (f)5, the notice for a parking lot contained within property used solely for a 2-family, 3-family, or 4-family residence may be prominently placed at the perimeter of the parking lot, in a position where the notice is visible to the occupants of vehicles entering the lot.

b. The notice must indicate clearly, in not less

than 2 inch high light-reflective letters on a contrasting background, that unauthorized vehicles will be towed away at the owner's expense.

c. The notice must also provide the name and

current telephone number of the towing service towing or removing the vehicle.

d. The sign structure containing the required

notices must be permanently installed with the bottom of the sign not less than 4 feet above ground level, and must be continuously maintained on the property for not less than 24 hours prior to the towing or removing of any vehicle.

6. Any towing service that tows or removes vehicles

and proposes to require the owner, operator, or person in control of the vehicle to pay the costs of towing and storage prior to redemption of the vehicle must file and keep on record with the local law enforcement agency a complete copy of the current rates to be charged for such services, and post at the storage site an identical rate schedule and any written contracts with property owners, lessors, or persons in control of property which authorize them to remove vehicles as provided in this Section. The towing and storage charges, however, shall not exceed the maximum allowed by the Illinois Commerce Commission under Section 18a-200.

7. No person shall engage in the removal of vehicles

from private property as described in this Section without filing a notice of intent in each community where he intends to do such removal, and such notice shall be filed at least 7 days before commencing such towing.

8. No removal of a vehicle from private property

shall be done except upon express written instructions of the owners or persons in charge of the private property upon which the vehicle is said to be trespassing.

9. Vehicle entry for the purpose of removal shall be

allowed with reasonable care on the part of the person or firm towing the vehicle. Such person or firm shall be liable for any damages occasioned to the vehicle if such entry is not in accordance with the standards of reasonable care.

9.5. Except as authorized by a law enforcement

officer, no towing service shall engage in the removal of a commercial motor vehicle that requires a commercial driver's license to operate by operating the vehicle under its own power on a highway.

10. When a vehicle has been towed or removed pursuant

to this Section, it must be released to its owner, custodian, agent, or lienholder within one half hour after requested, if such request is made during business hours. Any vehicle owner, custodian, agent, or lienholder shall have the right to inspect the vehicle before accepting its return, and no release or waiver of any kind which would release the towing service from liability for damages incurred during the towing and storage may be required from any vehicle owner or other legally authorized person as a condition of release of the vehicle. A detailed, signed receipt showing the legal name of the towing service must be given to the person paying towing or storage charges at the time of payment, whether requested or not.

This Section shall not apply to law enforcement,

firefighting, rescue, ambulance, or other emergency vehicles which are marked as such or to property owned by any governmental entity.

When an authorized person improperly causes a motor

vehicle to be removed, such person shall be liable to the owner or lessee of the vehicle for the cost or removal, transportation and storage, any damages resulting from the removal, transportation and storage, attorney's fee and court costs.

Any towing or storage charges accrued shall be

payable in cash or by cashier's check, certified check, debit card, credit card, or wire transfer, at the option of the party taking possession of the vehicle.

11. Towing companies shall also provide insurance

coverage for areas where vehicles towed under the provisions of this Chapter will be impounded or otherwise stored, and shall adequately cover loss by fire, theft or other risks.

Any person who fails to comply with the conditions and restrictions of this subsection shall be guilty of a Class C misdemeanor and shall be fined not less than $100 nor more than $500.
(g)(1) When a vehicle is determined to be a hazardous dilapidated motor vehicle pursuant to Section 11-40-3.1 of the Illinois Municipal Code or Section 5-12002.1 of the Counties Code, its removal and impoundment by a towing service may be authorized by a law enforcement agency with appropriate jurisdiction.
(2) When a vehicle removal from either public or private property is authorized by a law enforcement agency, the owner of the vehicle shall be responsible for all towing and storage charges.
(3) Vehicles removed from public or private property and stored by a commercial vehicle relocator or any other towing service authorized by a law enforcement agency in compliance with this Section and Sections 4-201 and 4-202 of this Code, or at the request of the vehicle owner or operator, shall be subject to a possessor lien for services pursuant to the Labor and Storage Lien (Small Amount) Act. The provisions of Section 1 of that Act relating to notice and implied consent shall be deemed satisfied by compliance with Section 18a-302 and subsection (6) of Section 18a-300. In no event shall such lien be greater than the rate or rates established in accordance with subsection (6) of Section 18a-200 of this Code. In no event shall such lien be increased or altered to reflect any charge for services or materials rendered in addition to those authorized by this Act. Every such lien shall be payable in cash or by cashier's check, certified check, debit card, credit card, or wire transfer, at the option of the party taking possession of the vehicle.
(4) Any personal property belonging to the vehicle owner in a vehicle subject to a lien under this subsection (g) shall likewise be subject to that lien, excepting only: child restraint systems as defined in Section 4 of the Child Passenger Protection Act and other child booster seats; eyeglasses; food; medicine; perishable property; any operator's licenses; any cash, credit cards, or checks or checkbooks; any wallet, purse, or other property containing any operator's license or other identifying documents or materials, cash, credit cards, checks, or checkbooks; and any personal property belonging to a person other than the vehicle owner if that person provides adequate proof that the personal property belongs to that person. The spouse, child, mother, father, brother, or sister of the vehicle owner may claim personal property excepted under this paragraph (4) if the person claiming the personal property provides the commercial vehicle relocator or towing service with the authorization of the vehicle owner.
(5) This paragraph (5) applies only in the case of a vehicle that is towed as a result of being involved in an accident. In addition to the personal property excepted under paragraph (4), all other personal property in a vehicle subject to a lien under this subsection (g) is exempt from that lien and may be claimed by the vehicle owner if the vehicle owner provides the commercial vehicle relocator or towing service with proof that the vehicle owner has an insurance policy covering towing and storage fees. The spouse, child, mother, father, brother, or sister of the vehicle owner may claim personal property in a vehicle subject to a lien under this subsection (g) if the person claiming the personal property provides the commercial vehicle relocator or towing service with the authorization of the vehicle owner and proof that the vehicle owner has an insurance policy covering towing and storage fees. The regulation of liens on personal property and exceptions to those liens in the case of vehicles towed as a result of being involved in an accident are exclusive powers and functions of the State. A home rule unit may not regulate liens on personal property and exceptions to those liens in the case of vehicles towed as a result of being involved in an accident. This paragraph (5) is a denial and limitation of home rule powers and functions under subsection (h) of Section 6 of Article VII of the Illinois Constitution.
(6) No lien under this subsection (g) shall: exceed $2,000 in its total amount; or be increased or altered to reflect any charge for services or materials rendered in addition to those authorized by this Act.
(h) Whenever a peace officer issues a citation to a driver for a violation of subsection (a) of Section 11-506 of this Code, the arresting officer may have the vehicle which the person was operating at the time of the arrest impounded for a period of 5 days after the time of arrest. An impounding agency shall release a motor vehicle impounded under this subsection (h) to the registered owner of the vehicle under any of the following circumstances:
(1) If the vehicle is a stolen vehicle; or
(2) If the person ticketed for a violation of

subsection (a) of Section 11-506 of this Code was not authorized by the registered owner of the vehicle to operate the vehicle at the time of the violation; or

(3) If the registered owner of the vehicle was

neither the driver nor a passenger in the vehicle at the time of the violation or was unaware that the driver was using the vehicle to engage in street racing; or

(4) If the legal owner or registered owner of the

vehicle is a rental car agency; or

(5) If, prior to the expiration of the impoundment

period specified above, the citation is dismissed or the defendant is found not guilty of the offense.

(i) Except for vehicles exempted under subsection (b) of Section 7-601 of this Code, whenever a law enforcement officer issues a citation to a driver for a violation of Section 3-707 of this Code, and the driver has a prior conviction for a violation of Section 3-707 of this Code in the past 12 months, the arresting officer shall authorize the removal and impoundment of the vehicle by a towing service.
(Source: P.A. 99-438, eff. 1-1-16; 100-311, eff. 11-23-17.)

(Text of Section from P.A. 100-537)
Sec. 4-203. Removal of motor vehicles or other vehicles; towing or hauling away.
(a) When a vehicle is abandoned, or left unattended, on a toll highway, interstate highway, or expressway for 2 hours or more, its removal by a towing service may be authorized by a law enforcement agency having jurisdiction.
(b) When a vehicle is abandoned on a highway in an urban district 10 hours or more, its removal by a towing service may be authorized by a law enforcement agency having jurisdiction.
(c) When a vehicle is abandoned or left unattended on a highway other than a toll highway, interstate highway, or expressway, outside of an urban district for 24 hours or more, its removal by a towing service may be authorized by a law enforcement agency having jurisdiction.
(d) When an abandoned, unattended, wrecked, burned or partially dismantled vehicle is creating a traffic hazard because of its position in relation to the highway or its physical appearance is causing the impeding of traffic, its immediate removal from the highway or private property adjacent to the highway by a towing service may be authorized by a law enforcement agency having jurisdiction.
(e) Whenever a peace officer reasonably believes that a person under arrest for a violation of Section 11-501 of this Code or a similar provision of a local ordinance is likely, upon release, to commit a subsequent violation of Section 11-501, or a similar provision of a local ordinance, the arresting officer shall have the vehicle which the person was operating at the time of the arrest impounded for a period of 12 hours after the time of arrest. However, such vehicle may be released by the arresting law enforcement agency prior to the end of the impoundment period if:
(1) the vehicle was not owned by the person under

arrest, and the lawful owner requesting such release possesses a valid operator's license, proof of ownership, and would not, as determined by the arresting law enforcement agency, indicate a lack of ability to operate a motor vehicle in a safe manner, or who would otherwise, by operating such motor vehicle, be in violation of this Code; or

(2) the vehicle is owned by the person under arrest,

and the person under arrest gives permission to another person to operate such vehicle, provided however, that the other person possesses a valid operator's license and would not, as determined by the arresting law enforcement agency, indicate a lack of ability to operate a motor vehicle in a safe manner or who would otherwise, by operating such motor vehicle, be in violation of this Code.

(e-5) Whenever a registered owner of a vehicle is taken into custody for operating the vehicle in violation of Section 11-501 of this Code or a similar provision of a local ordinance or Section 6-303 of this Code, a law enforcement officer may have the vehicle immediately impounded for a period not less than:
(1) 24 hours for a second violation of Section 11-501

of this Code or a similar provision of a local ordinance or Section 6-303 of this Code or a combination of these offenses; or

(2) 48 hours for a third violation of Section 11-501

of this Code or a similar provision of a local ordinance or Section 6-303 of this Code or a combination of these offenses.

The vehicle may be released sooner if the vehicle is owned by the person under arrest and the person under arrest gives permission to another person to operate the vehicle and that other person possesses a valid operator's license and would not, as determined by the arresting law enforcement agency, indicate a lack of ability to operate a motor vehicle in a safe manner or would otherwise, by operating the motor vehicle, be in violation of this Code.
(f) Except as provided in Chapter 18a of this Code, the owner or lessor of privately owned real property within this State, or any person authorized by such owner or lessor, or any law enforcement agency in the case of publicly owned real property may cause any motor vehicle abandoned or left unattended upon such property without permission to be removed by a towing service without liability for the costs of removal, transportation or storage or damage caused by such removal, transportation or storage. The towing or removal of any vehicle from private property without the consent of the registered owner or other legally authorized person in control of the vehicle is subject to compliance with the following conditions and restrictions:
1. Any towed or removed vehicle must be stored at the

site of the towing service's place of business. The site must be open during business hours, and for the purpose of redemption of vehicles, during the time that the person or firm towing such vehicle is open for towing purposes.

2. The towing service shall within 30 minutes of

completion of such towing or removal, notify the law enforcement agency having jurisdiction of such towing or removal, and the make, model, color and license plate number of the vehicle, and shall obtain and record the name of the person at the law enforcement agency to whom such information was reported.

3. If the registered owner or legally authorized

person entitled to possession of the vehicle shall arrive at the scene prior to actual removal or towing of the vehicle, the vehicle shall be disconnected from the tow truck and that person shall be allowed to remove the vehicle without interference, upon the payment of a reasonable service fee of not more than one half the posted rate of the towing service as provided in paragraph 6 of this subsection, for which a receipt shall be given.

4. The rebate or payment of money or any other

valuable consideration from the towing service or its owners, managers or employees to the owners or operators of the premises from which the vehicles are towed or removed, for the privilege of removing or towing those vehicles, is prohibited. Any individual who violates this paragraph shall be guilty of a Class A misdemeanor.

5. Except for property appurtenant to and obviously a

part of a single family residence, and except for instances where notice is personally given to the owner or other legally authorized person in control of the vehicle that the area in which that vehicle is parked is reserved or otherwise unavailable to unauthorized vehicles and they are subject to being removed at the owner or operator's expense, any property owner or lessor, prior to towing or removing any vehicle from private property without the consent of the owner or other legally authorized person in control of that vehicle, must post a notice meeting the following requirements:

a. Except as otherwise provided in subparagraph

a.1 of this subdivision (f)5, the notice must be prominently placed at each driveway access or curb cut allowing vehicular access to the property within 5 feet from the public right-of-way line. If there are no curbs or access barriers, the sign must be posted not less than one sign each 100 feet of lot frontage.

a.1. In a municipality with a population of less

than 250,000, as an alternative to the requirement of subparagraph a of this subdivision (f)5, the notice for a parking lot contained within property used solely for a 2-family, 3-family, or 4-family residence may be prominently placed at the perimeter of the parking lot, in a position where the notice is visible to the occupants of vehicles entering the lot.

b. The notice must indicate clearly, in not less

than 2 inch high light-reflective letters on a contrasting background, that unauthorized vehicles will be towed away at the owner's expense.

c. The notice must also provide the name and

current telephone number of the towing service towing or removing the vehicle.

d. The sign structure containing the required

notices must be permanently installed with the bottom of the sign not less than 4 feet above ground level, and must be continuously maintained on the property for not less than 24 hours prior to the towing or removing of any vehicle.

6. Any towing service that tows or removes vehicles

and proposes to require the owner, operator, or person in control of the vehicle to pay the costs of towing and storage prior to redemption of the vehicle must file and keep on record with the local law enforcement agency a complete copy of the current rates to be charged for such services, and post at the storage site an identical rate schedule and any written contracts with property owners, lessors, or persons in control of property which authorize them to remove vehicles as provided in this Section. The towing and storage charges, however, shall not exceed the maximum allowed by the Illinois Commerce Commission under Section 18a-200.

7. No person shall engage in the removal of vehicles

from private property as described in this Section without filing a notice of intent in each community where he intends to do such removal, and such notice shall be filed at least 7 days before commencing such towing.

8. No removal of a vehicle from private property

shall be done except upon express written instructions of the owners or persons in charge of the private property upon which the vehicle is said to be trespassing.

9. Vehicle entry for the purpose of removal shall be

allowed with reasonable care on the part of the person or firm towing the vehicle. Such person or firm shall be liable for any damages occasioned to the vehicle if such entry is not in accordance with the standards of reasonable care.

9.5. Except as authorized by a law enforcement

officer, no towing service shall engage in the removal of a commercial motor vehicle that requires a commercial driver's license to operate by operating the vehicle under its own power on a highway.

10. When a vehicle has been towed or removed pursuant

to this Section, it must be released to its owner or custodian within one half hour after requested, if such request is made during business hours. Any vehicle owner or custodian or agent shall have the right to inspect the vehicle before accepting its return, and no release or waiver of any kind which would release the towing service from liability for damages incurred during the towing and storage may be required from any vehicle owner or other legally authorized person as a condition of release of the vehicle. A detailed, signed receipt showing the legal name of the towing service must be given to the person paying towing or storage charges at the time of payment, whether requested or not.

This Section shall not apply to law enforcement, firefighting, rescue, ambulance, or other emergency vehicles which are marked as such or to property owned by any governmental entity.
When an authorized person improperly causes a motor vehicle to be removed, such person shall be liable to the owner or lessee of the vehicle for the cost or removal, transportation and storage, any damages resulting from the removal, transportation and storage, attorney's fee and court costs.
Any towing or storage charges accrued shall be payable by the use of any major credit card, in addition to being payable in cash.
11. Towing companies shall also provide insurance

coverage for areas where vehicles towed under the provisions of this Chapter will be impounded or otherwise stored, and shall adequately cover loss by fire, theft or other risks.

Any person who fails to comply with the conditions and restrictions of this subsection shall be guilty of a Class C misdemeanor and shall be fined not less than $100 nor more than $500.
(g)(1) When a vehicle is determined to be a hazardous dilapidated motor vehicle pursuant to Section 11-40-3.1 of the Illinois Municipal Code or Section 5-12002.1 of the Counties Code, its removal and impoundment by a towing service may be authorized by a law enforcement agency with appropriate jurisdiction.
(2) When a vehicle removal from either public or private property is authorized by a law enforcement agency, the owner of the vehicle shall be responsible for all towing and storage charges.
(3) Vehicles removed from public or private property and stored by a commercial vehicle relocator or any other towing service authorized by a law enforcement agency in compliance with this Section and Sections 4-201 and 4-202 of this Code, or at the request of the vehicle owner or operator, shall be subject to a possessor lien for services pursuant to the Labor and Storage Lien (Small Amount) Act. The provisions of Section 1 of that Act relating to notice and implied consent shall be deemed satisfied by compliance with Section 18a-302 and subsection (6) of Section 18a-300. In no event shall such lien be greater than the rate or rates established in accordance with subsection (6) of Section 18a-200 of this Code. In no event shall such lien be increased or altered to reflect any charge for services or materials rendered in addition to those authorized by this Act. Every such lien shall be payable by use of any major credit card, in addition to being payable in cash.
(4) Any personal property belonging to the vehicle owner in a vehicle subject to a lien under this subsection (g) shall likewise be subject to that lien, excepting only: child restraint systems as defined in Section 4 of the Child Passenger Protection Act and other child booster seats; eyeglasses; food; medicine; perishable property; any operator's licenses; any cash, credit cards, or checks or checkbooks; any wallet, purse, or other property containing any operator's license or other identifying documents or materials, cash, credit cards, checks, or checkbooks; and any personal property belonging to a person other than the vehicle owner if that person provides adequate proof that the personal property belongs to that person. The spouse, child, mother, father, brother, or sister of the vehicle owner may claim personal property excepted under this paragraph (4) if the person claiming the personal property provides the commercial vehicle relocator or towing service with the authorization of the vehicle owner.
(5) This paragraph (5) applies only in the case of a vehicle that is towed as a result of being involved in an accident. In addition to the personal property excepted under paragraph (4), all other personal property in a vehicle subject to a lien under this subsection (g) is exempt from that lien and may be claimed by the vehicle owner if the vehicle owner provides the commercial vehicle relocator or towing service with proof that the vehicle owner has an insurance policy covering towing and storage fees. The spouse, child, mother, father, brother, or sister of the vehicle owner may claim personal property in a vehicle subject to a lien under this subsection (g) if the person claiming the personal property provides the commercial vehicle relocator or towing service with the authorization of the vehicle owner and proof that the vehicle owner has an insurance policy covering towing and storage fees. The regulation of liens on personal property and exceptions to those liens in the case of vehicles towed as a result of being involved in an accident are exclusive powers and functions of the State. A home rule unit may not regulate liens on personal property and exceptions to those liens in the case of vehicles towed as a result of being involved in an accident. This paragraph (5) is a denial and limitation of home rule powers and functions under subsection (h) of Section 6 of Article VII of the Illinois Constitution.
(6) No lien under this subsection (g) shall: exceed $2,000 in its total amount; or be increased or altered to reflect any charge for services or materials rendered in addition to those authorized by this Act.
(h) Whenever a peace officer issues a citation to a driver for a violation of subsection (a) of Section 11-506 of this Code, the arresting officer may have the vehicle which the person was operating at the time of the arrest impounded for a period of 5 days after the time of arrest. An impounding agency shall release a motor vehicle impounded under this subsection (h) to the registered owner of the vehicle under any of the following circumstances:
(1) If the vehicle is a stolen vehicle; or
(2) If the person ticketed for a violation of

subsection (a) of Section 11-506 of this Code was not authorized by the registered owner of the vehicle to operate the vehicle at the time of the violation; or

(3) If the registered owner of the vehicle was

neither the driver nor a passenger in the vehicle at the time of the violation or was unaware that the driver was using the vehicle to engage in street racing; or

(4) If the legal owner or registered owner of the

vehicle is a rental car agency; or

(5) If, prior to the expiration of the impoundment

period specified above, the citation is dismissed or the defendant is found not guilty of the offense.

(i) Except for vehicles exempted under subsection (b) of Section 7-601 of this Code, whenever a law enforcement officer issues a citation to a driver for a violation of Section 3-707 of this Code, and the driver has a prior conviction for a violation of Section 3-707 of this Code in the past 12 months, the arresting officer shall authorize the removal and impoundment of the vehicle by a towing service.
(Source: P.A. 99-438, eff. 1-1-16; 100-537, eff. 6-1-18.)

(625 ILCS 5/4-203.5)
Sec. 4-203.5. Tow rotation list.
(a) Each law enforcement agency whose duties include the patrol of highways in this State shall maintain a tow rotation list which shall be used by law enforcement officers authorizing the tow of a vehicle within the jurisdiction of the law enforcement agency. To ensure adequate response time, a law enforcement agency may maintain multiple tow rotation lists, with each tow rotation list covering tows authorized in different geographic locations within the jurisdiction of the law enforcement agency. A towing service may be included on more than one tow rotation list.
(b) Any towing service operating within the jurisdiction of a law enforcement agency may submit an application in a form and manner prescribed by the law enforcement agency for inclusion on the law enforcement agency's tow rotation list. The towing service does not need to be located within the jurisdiction of the law enforcement agency. To be included on a tow rotation list the towing service must meet the following requirements:
(1) possess a license permitting the towing service

to operate in every unit of local government in the law enforcement agency's jurisdiction that requires a license for the operation of a towing service;

(2) if required by the law enforcement agency for

inclusion on that law enforcement agency's tow rotation list, each owner of the towing service and each person operating a vehicle on behalf of the towing service shall submit his or her fingerprints to the Department of State Police in the form and manner prescribed by the Department of State Police. These fingerprints should be transmitted through a live scan fingerprint vendor licensed by the Department of Financial and Professional Regulation. These fingerprints shall be checked against the fingerprint records now and hereafter filed in the Department of State Police and Federal Bureau of Investigation criminal history records databases. The Department of State Police shall charge a fee for conducting the criminal history record check, which shall be deposited in the State Police Services Fund and shall not exceed the actual cost of the State and national criminal history record check. The Department of State Police shall furnish, pursuant to positive identification, all Illinois conviction information to the law enforcement agency maintaining the tow rotation list and shall forward the national criminal history record information to the law enforcement agency maintaining the tow rotation list. A person may not own a towing service or operate a vehicle on behalf of a towing service included on a tow rotation list if that person has been convicted during the 5 years preceding the application of a criminal offense involving one or more of the following:

(A) bodily injury or attempt to inflict bodily

injury to another person;

(B) theft of property or attempted theft of

property; or

(C) sexual assault or attempted sexual assault

of any kind;

(3) each person operating a vehicle on behalf of

the towing service must be classified for the type of towing operation he or she shall be performing and the vehicle he or she shall be operating;

(4) possess and maintain the following insurance in

addition to any other insurance required by law:

(A) comprehensive automobile liability

insurance with a minimum combined single limit coverage of $1,000,000;

(B) commercial general liability insurance with

limits of not less than $1,000,000 per occurrence, $100,000 minimum garage keepers legal liability insurance, and $100,000 minimum on-hook coverage or cargo insurance; and

(C) a worker's compensation policy covering

every person operating a tow truck on behalf of the towing service, if required under current law;

(5) possess a secure parking lot used for

short-term vehicle storage after a vehicle is towed that is open during business hours and is equipped with security features as required by the law enforcement agency;

(6) utilize only vehicles that possess a valid

vehicle registration, display a valid Illinois license plate in accordance with Section 5-202 of this Code, and comply with the weight requirements of this Code;

(7) every person operating a towing or recovery

vehicle on behalf of the towing service must have completed a Traffic Incident Management Training Program approved by the Department of Transportation;

(8) hold a valid authority issued to it by the

Illinois Commerce Commission;

(9) comply with all other applicable federal,

State, and local laws; and

(10) comply with any additional requirements the

applicable law enforcement agency deems necessary.

The law enforcement agency may select which towing services meeting the requirements of this subsection (b) shall be included on a tow rotation list. The law enforcement agency may choose to have only one towing service on its tow rotation list. Complaints regarding the process for inclusion on a tow rotation list or the use of a tow rotation list may be referred in writing to the head of the law enforcement agency administering that tow rotation list. The head of the law enforcement agency shall make the final determination as to which qualified towing services shall be included on a tow rotation list, and shall not be held liable for the exclusion of any towing service from a tow rotation list.
(c) Whenever a law enforcement officer initiates a tow of a vehicle, the officer shall contact his or her law enforcement agency and inform the agency that a tow has been authorized. The law enforcement agency shall then select a towing service from the law enforcement agency's tow rotation list corresponding to the geographical area where the tow was authorized, and shall contact that towing service directly by phone, computer, or similar means. Towing services shall be contacted in the order listed on the appropriate tow rotation list, at which point the towing service shall be placed at the end of that tow rotation list. In the event a listed towing service is not available, the next listed towing service on that tow rotation list shall be contacted.
(d) A law enforcement agency may deviate from the order listed on a tow rotation list if the towing service next on that tow rotation list is, in the judgment of the authorizing officer or the law enforcement agency making the selection, incapable of or not properly equipped for handling a specific task related to the tow that requires special skills or equipment. A deviation from the order listed on the tow rotation list for this reason shall not cause a loss of rotation turn by the towing service determined to be incapable or not properly equipped for handling the request.
(e) In the event of an emergency a law enforcement officer or agency, taking into account the safety and location of the situation, may deviate from the order of the tow rotation list and obtain towing service from any source deemed appropriate.
(f) If the owner or operator of a disabled vehicle is present at the scene of the disabled vehicle, is not under arrest, and does not abandon his or her vehicle, and in the law enforcement officer's opinion the disabled vehicle is not impeding or obstructing traffic, illegally parked, or posing a security or safety risk, the law enforcement officer shall allow the owner of the vehicle to specify a towing service to relocate the disabled vehicle. If the owner chooses not to specify a towing service, the law enforcement agency shall select a towing service for the vehicle as provided in subsection (c) of this Section.
(g) If a tow operator is present or arrives where a tow is needed and it has not been requested by the law enforcement agency or the owner or operator, the law enforcement officer, unless acting under Section 11-1431 of this Code, shall advise the tow operator to leave the scene.
(h) Nothing contained in this Section shall apply to a law enforcement agency having jurisdiction solely over a municipality with a population over 1,000,000.
(Source: P.A. 99-438, eff. 1-1-16.)

(625 ILCS 5/4-204) (from Ch. 95 1/2, par. 4-204)
Sec. 4-204. Police tows; reports, release of vehicles, payment. When a vehicle is authorized to be towed away as provided in Section 4-202 or 4-203:
(a) The authorization, any hold order, and any release shall be in writing, or confirmed in writing, with a copy given to the towing service.
(b) The police headquarters or office of the law officer authorizing the towing shall keep and maintain a record of the vehicle towed, listing the color, year of manufacture, manufacturer's trade name, manufacturer's series name, body style, Vehicle Identification Number, license plate year and number and registration sticker year and number displayed on the vehicle. The record shall also include the date and hour of tow, location towed from, location towed to, reason for towing and the name of the officer authorizing the tow.
(c) The owner, operator, or other legally entitled person shall be responsible to the towing service for payment of applicable removal, towing, storage, and processing charges and collection costs associated with a vehicle towed or held under order or authorization of a law enforcement agency. If a vehicle towed or held under order or authorization of a law enforcement agency is seized by the ordering or authorizing agency or any other law enforcement or governmental agency and sold, any unpaid removal, towing, storage, and processing charges and collection costs shall be paid to the towing service from the proceeds of the sale. If applicable law provides that the proceeds are to be paid into the treasury of the appropriate civil jurisdiction, then any unpaid removal, towing, storage, and processing charges and collection costs shall be paid to the towing service from the treasury of the civil jurisdiction. That payment shall not, however, exceed the amount of proceeds from the sale, with the balance to be paid by the owner, operator, or other legally entitled person.
(d) Upon delivery of a written release order to the towing service, a vehicle subject to a hold order shall be released to the owner, operator, or other legally entitled person upon proof of ownership or other entitlement and upon payment of applicable removal, towing, storage, and processing charges and collection costs.
(Source: P.A. 89-433, eff. 12-15-95.)

(625 ILCS 5/4-205) (from Ch. 95 1/2, par. 4-205)
Sec. 4-205. Record searches.
(a) When a law enforcement agency authorizing the impounding of a vehicle does not know the identity of the registered owner, lienholder or other legally entitled person, that law enforcement agency will cause the vehicle registration records of the State of Illinois to be searched by the Secretary of State for the purpose of obtaining the required ownership information.
(b) The law enforcement agency authorizing the impounding of a vehicle will cause the stolen motor vehicle files of the State Police to be searched by a directed communication to the State Police for stolen or wanted information on the vehicle. When the State Police files are searched with negative results, the information contained in the National Crime Information Center (NCIC) files will be searched by the State Police. The information determined from these record searches will be returned to the requesting law enforcement agency for that agency's use in sending a notification by certified mail to the registered owner, lienholder and other legally entitled persons advising where the vehicle is held, requesting a disposition be made and setting forth public sale information. Notification shall be sent no later than 10 business days after the date the law enforcement agency impounds or authorizes the impounding of a vehicle, provided that if the law enforcement agency is unable to determine the identity of the registered owner, lienholder or other person legally entitled to ownership of the impounded vehicle within a 10 business day period after impoundment, then notification shall be sent no later than 2 days after the date the identity of the registered owner, lienholder or other person legally entitled to ownership of the impounded vehicle is determined. Exceptions to a notification by certified mail to the registered owner, lienholder and other legally entitled persons are set forth in Section 4-209 of this Code.
(c) When ownership information is needed for a towing service to give notification as required under this Code, the towing service may cause the vehicle registration records of the State of Illinois to be searched by the Secretary of State, and in such case, the towing service also shall give notice to all lienholders of record within the time period required for such other notices.
The written request of a towing service, in the form and containing the information prescribed by the Secretary of State by rule, may be transmitted to the Secretary of State in person, by U.S. mail or other delivery service, by facsimile transmission, or by other means the Secretary of State deems acceptable.
The Secretary of State shall provide the required information, or a statement that the information was not found in the vehicle registration records of the State, by U.S. mail or other delivery service, facsimile transmission, as requested by the towing service, or by other means acceptable to the Secretary of State.
(d) The Secretary of State may prescribe standards and procedures for submission of requests for record searches and replies via computer link.
(e) Fees for services provided under this Section shall be in amounts prescribed by the Secretary of State under Section 3-821.1 of this Code. Payment may be made by the towing service using cash, any commonly accepted credit card, or any other means of payment deemed acceptable by the Secretary of State.
(Source: P.A. 95-838, eff. 8-15-08.)

(625 ILCS 5/4-206) (from Ch. 95 1/2, par. 4-206)
Sec. 4-206. Identifying and tracing of vehicle ownership by Illinois State Police. When the registered owner, lienholder or other person legally entitled to the possession of a vehicle cannot be identified from the registration files of this State or from the registration files of a foreign state, if applicable, the law enforcement agency having custody of the vehicle shall notify the State Police, for the purpose of identifying the vehicle owner or other person legally entitled to the possession of the vehicle. The information obtained by the State Police will be immediately forwarded to the law enforcement agency having custody of the vehicle for notification purposes as set forth in Section 4-205 of this Code.
(Source: P.A. 82-363.)

(625 ILCS 5/4-207) (from Ch. 95 1/2, par. 4-207)
Sec. 4-207. Reclaimed vehicles; expenses.
(a) Any time before a vehicle is sold at public sale or disposed of as provided in Section 4-208, the owner, lienholder or other person legally entitled to its possession may reclaim the vehicle by presenting to the law enforcement agency having custody of the vehicle proof of ownership or proof of the right to possession of the vehicle.
(b) No vehicle shall be released to the owner, lienholder, or other person under this Section until all towing, storage, and processing charges have been paid.
(Source: P.A. 89-433, eff. 12-15-95.)

(625 ILCS 5/4-208) (from Ch. 95 1/2, par. 4-208)
Sec. 4-208. Disposal of unclaimed vehicles.
(a) In cities having a population of more than 500,000, whenever an abandoned, lost, stolen or unclaimed vehicle, or vehicle determined to be a hazardous dilapidated motor vehicle pursuant to Section 11-40-3.1 of the Illinois Municipal Code, remains unclaimed by the registered owner, lienholder or other legally entitled person for a period of 18 days after notice has been given under Sections 4-205 and 4-206 of this Code, if during that 18 days the possessor of the vehicle has sent an additional notice by first class mail to the registered owner, lienholder, or other legally entitled person, the vehicle shall be disposed, pursuant to the provisions of the "Municipal purchasing act for cities of 500,000 or more population", to a person licensed as an automotive parts recycler, rebuilder or scrap processor under Chapter 5 of this Code. With respect to any vehicle that has been booted, impounded, or both in accordance with subsection (c) of Section 11-208.3, a city with a population over 500,000 may establish a program whereby the registered owner, lienholder, or other legally entitled person is entitled to any proceeds from the disposition of the vehicle, less any reasonable storage charges, administrative fees, booting fees, towing fees, and parking and compliance fines and penalties.
(b) Except as provided in Section 4-208 for cities with more than 500,000 inhabitants, when an abandoned, lost, stolen or unclaimed vehicle 7 years of age or newer remains unclaimed by the registered owner, lienholder or other legally entitled persons for a period of 30 days after notice has been given as provided in Sections 4-205 and 4-206 of this Code, the law enforcement agency or towing service having possession of the vehicle shall cause it to be sold at public auction to a person licensed as an automotive parts recycler, rebuilder or scrap processor under Chapter 5 of this Code or the towing operator which towed the vehicle. Notice of the time and place of the sale shall be posted in a conspicuous place for at least 10 days prior to the sale on the premises where the vehicle has been impounded. At least 10 days prior to the sale, the law enforcement agency where the vehicle is impounded, or the towing service where the vehicle is impounded, shall cause a notice of the time and place of the sale to be sent by certified mail to the registered owner, lienholder, or other legally entitled persons. Notice as provided in Sections 4-205 and 4-206 of this Code and as provided in this subsection (b) shall state the time and place of sale and shall contain a complete description of the vehicle to be sold and what steps must be taken by any legally entitled person to reclaim the vehicle.
(c) If an abandoned, lost, stolen, or unclaimed vehicle displays dealer plates, notice under this Section and Section 4-209 of this Code shall be sent to both the dealer and the registered owner, lienholder, or other legally entitled persons.
(d) In those instances where the certified notification specified in Sections 4-205 and 4-206 of this Code has been returned by the postal authorities to the law enforcement agency or towing service, the sending of a second certified notice will not be required.
(Source: P.A. 94-650, eff. 1-1-06.)

(625 ILCS 5/4-209) (from Ch. 95 1/2, par. 4-209)
Sec. 4-209. Disposal of unclaimed vehicles more than 7 years of age; disposal of abandoned or unclaimed vehicles without notice.
(a) When the identity of the registered owner, lienholder, or other legally entitled persons of an abandoned, lost, or unclaimed vehicle of 7 years of age or newer cannot be determined by any means provided for in this Chapter, the vehicle may be sold as provided in Section 4-208 without notice to any person whose identity cannot be determined.
(b) When an abandoned vehicle of more than 7 years of age is impounded as specified by this Chapter, or when any such vehicle is towed at the request or with the consent of the owner or operator and is subsequently abandoned, it will be kept in custody or storage for a minimum of 10 days for the purpose of determining the identity of the registered owner, lienholder, or other legally entitled persons and contacting the registered owner, lienholder, or other legally entitled persons by the U. S. Mail, public service or in person for a determination of disposition; and, an examination of the State Police stolen vehicle files for theft and wanted information. At the expiration of the 10 day period, without the benefit of disposition information being received from the registered owner, lienholder, or other legally entitled persons, the vehicle may be disposed of in either of the following ways:
(1) The law enforcement agency having jurisdiction

will authorize the disposal of the vehicle as junk or salvage.

(2) The towing service may sell the vehicle in the

manner provided in Section 4-208 of this Code, provided that this paragraph (2) shall not apply to vehicles towed by order or authorization of a law enforcement agency.

(c) A vehicle classified as an antique vehicle, expanded-use antique vehicle, custom vehicle, or street rod may however be sold to a person desiring to restore it.
(Source: P.A. 97-412, eff. 1-1-12.)

(625 ILCS 5/4-209.1) (from Ch. 95 1/2, par. 4-209.1)
Sec. 4-209.1. Disposal of hazardous dilapidated motor vehicles. Any hazardous dilapidated motor vehicle impounded pursuant to the provisions of this Article and Section 11-40-3.1 of the Illinois Municipal Code, whether impounded at a public facility or on the property of private towing service, shall be kept in custody for a period of 10 days for the purpose of determining the identity of the registered owner or lienholder and contacting such owner or lienholder, if known, by regular U.S. Mail. At the expiration of the 10-day period, without benefit of disposition information being received from the registered owner or lienholder, the law enforcement agency having jurisdiction will authorize the disposal of the vehicle as junk.
(Source: P.A. 86-460.)

(625 ILCS 5/4-209.2)
Sec. 4-209.2. Collection of unpaid charges. In an action to collect towing, storage, and processing charges that remain unpaid after disposition of a vehicle towed or relocated under this Code, the towing service may recover reasonable collection costs.
(Source: P.A. 89-433, eff. 12-15-95.)

(625 ILCS 5/4-210) (from Ch. 95 1/2, par. 4-210)
Sec. 4-210. Police reports after vehicle is reclaimed or disposed of. When a vehicle in the custody of a law enforcement agency is reclaimed by the registered owner, lienholder or other legally entitled person, or when the vehicle is sold at public sale or otherwise disposed of as provided in this Chapter, a report of the transaction will be maintained by that law enforcement agency for a period of one year from the date of the sale or disposal.
(Source: P.A. 82-363.)

(625 ILCS 5/4-211) (from Ch. 95 1/2, par. 4-211)
Sec. 4-211. Disposition of proceeds of sale of unclaimed vehicles.
(a) When a vehicle located within the corporate limits of a city, village or town is authorized to be towed away by a law enforcement agency having jurisdiction and disposed of as set forth in this Chapter, the proceeds of the public sale or disposition after the deduction of towing, storage and processing charges shall be deposited in the treasury of such city, village or town.
(b) When a vehicle located outside the corporate limits of a city, village or town is authorized to be towed away by a law enforcement agency having jurisdiction and disposed of as set forth in this Chapter, the proceeds of the public sale or disposition, after deducting towing, storage and processing costs shall be deposited in the county treasury of the county where the vehicle was located at the time of the tow.
(c) The provisions of this Section shall not apply to vehicles disposed of or sold at public sale under subsection (k) of Section 4-107 of this Code.
(Source: P.A. 83-830.)

(625 ILCS 5/4-212) (from Ch. 95 1/2, par. 4-212)
Sec. 4-212. Ownership documents for vehicles after public sale - removal of liens. When an applicant for a salvage certificate or junking certificate under this Chapter presents to the Secretary of State proof that he has purchased or acquired a vehicle at a public sale as authorized by this Chapter and such fact is certified to by the law enforcement agency having jurisdiction over the public sale of a vehicle, the Secretary of State shall issue a salvage certificate or junking certificate for the vehicle upon receipt of the statutory fee and a properly executed application for a salvage certificate or junking certificate. The salvage certificate or junking certificate issued by the Secretary of State under this Section shall be free of any lien that existed against the vehicle prior to the time the vehicle was acquired by the applicant under this Chapter.
(Source: P.A. 85-951.)

(625 ILCS 5/4-212.1) (from Ch. 95 1/2, par. 4-212.1)
Sec. 4-212.1. In cities with more than 500,000 inhabitants, the corporate authorities may, by ordinance, designate any department of municipal government to do any of the following:
(1) To perform any of the duties and functions specified for law enforcement agencies in subsection (a) of Section 4-205 and in Sections 4-201, 4-203, 4-204, 4-206, 4-207, 4-208, 4-209, 4-210, 4-211 and 4-212; and
(2) To authorize a towing service to remove and take possession of abandoned, lost, stolen or unclaimed vehicles, in the manner that municipal police may make such authorization pursuant to Section 4-202; and
(3) To send notifications as required under subsection (b) of Section 4-205.
(Source: P.A. 86-947.)

(625 ILCS 5/4-213) (from Ch. 95 1/2, par. 4-213)
Sec. 4-213. Liability of law enforcement officers, agencies, and towing services.
(a) A law enforcement officer or agency, a department of municipal government designated under Section 4-212.1 or its officers or employees, or a towing service owner, operator, or employee shall not be held to answer or be liable for damages in any action brought by the registered owner, former registered owner, or his legal representative, lienholder or any other person legally entitled to the possession of a vehicle when the vehicle was processed and sold or disposed of as provided by this Chapter.
(b) A towing service, and any of its officers or employees, that removes or tows a vehicle as a result of being directed to do so by a law enforcement officer or agency or a department of municipal government or its officers or employees shall not be held to answer or be liable for loss of or damages to any real or personal property that occurs in the course of the removal or towing of a vehicle or its contents (i) on a limited access highway in a designated Incident Management Program that uses fast lane clearance techniques as defined by the Department of Transportation or (ii) at the direction of a peace officer, a highway authority official, or a representative of local authorities, under Section 11-402 or 11-404 of this Code.
(Source: P.A. 95-407, eff. 1-1-08.)

(625 ILCS 5/4-214) (from Ch. 95 1/2, par. 4-214)
Sec. 4-214. Violations of Section 4-201.
(a) Any person who violates Section 4-201 of this Code or who aids and abets in that violation:
(1) shall be subject to a mandatory fine of $200; and
(2) shall be required by the court to make a

disposition on the abandoned or unclaimed vehicle and pay all towing, storage, and processing charges and collection costs pursuant to Section 4-203, subsections (a) and (e).

(b) When a vehicle is abandoned, it shall be presumed that the last registered owner is responsible for the abandonment and shall be liable for all towing, storage, and processing charges and collection costs, less any amounts realized in the disposal of the vehicle. The last registered owner's liability for storage fees may not exceed a maximum of 30 days' storage fees.
The presumption established under this subsection may be rebutted by a showing that, prior to the time of the tow:
(1) a report of vehicle theft was filed with respect

to the vehicle; or

(2) the vehicle was sold or transferred and the last

registered owner provides the towing service with the correct identity and address of the new owner at the time of the sale or transfer.

If the presumption established under this subsection is rebutted, the person responsible for theft of the vehicle or to whom the vehicle was sold or transferred is liable for all towing, storage, and processing charges and collection costs.
(Source: P.A. 89-433, eff. 12-15-95.)

(625 ILCS 5/4-214.1)
Sec. 4-214.1. Failure to pay fines, charges, and costs on an abandoned vehicle. (a) Whenever any resident of this State fails to pay any fine, charge, or cost imposed for a violation of Section 4-201 of this Code, or a similar provision of a local ordinance, the clerk shall notify the Secretary of State, on a report prescribed by the Secretary, and the Secretary shall prohibit the renewal, reissue, or reinstatement of the resident's driving privileges until the fine, charge, or cost has been paid in full. The clerk shall provide notice to the owner, at the owner's last known address as shown on the court's records, stating that the action will be effective on the 46th day following the date of the above notice if payment is not received in full by the court of venue.
(b) Following receipt of the report from the clerk, the Secretary of State shall make the proper notation to the owner's file to prohibit the renewal, reissue, or reinstatement of the owner's driving privileges. Except as provided in subsection (d) of this Section, the notation shall not be removed from the owner's record until the owner satisfies the outstanding fine, charge, or cost and an appropriate notice on a form prescribed by the Secretary is received by the Secretary from the court of venue, stating that the fine, charge, or cost has been paid in full. Upon payment in full of a fine, charge, or court cost which has previously been reported under this Section as unpaid, the clerk of the court shall present the owner with a signed receipt containing the seal of the court indicating that the fine, charge, or cost has been paid in full, and shall forward immediately to the Secretary of State a notice stating that the fine, charge, or cost has been paid in full.
(c) Notwithstanding the receipt of a report from the clerk as prescribed in subsection (a), nothing in this Section is intended to place any responsibility upon the Secretary of State to provide independent notice to the owner of any potential action to disallow the renewal, reissue, or reinstatement of the owner's driving privileges.
(d) The Secretary of State shall renew, reissue, or reinstate an owner's driving privileges which were previously refused under this Section upon presentation of an original receipt which is signed by the clerk of the court and contains the seal of the court indicating that the fine, charge, or cost has been paid in full. The Secretary of State shall retain the receipt for his or her records.
(Source: P.A. 95-621, eff. 6-1-08.)

(625 ILCS 5/4-215)
Sec. 4-215. Rebuilt vehicles; clean titles. Persons licensed under Section 5-301 of this Code may obtain a certificate of title that does not bear the notation "REBUILT" from a certificate of purchase when the damage to the vehicle is 25% or less of its market value, there has been no structural damage to the vehicle, there is no history of a salvage certificate, and the vehicle has undergone a salvage inspection by the Secretary of State and a safety inspection under Section 13-101 of this Code. The application for a certificate of title shall contain an affirmation under penalty for perjury that the vehicle on the date of the application is not damaged in excess of 25% of its market value, has no structural damage, and has no history of salvage.
(Source: P.A. 89-433, eff. 12-15-95.)

(625 ILCS 5/4-216)
Sec. 4-216. Storage fees; notice to lienholder of record.
(a) Any commercial vehicle relocator or any other private towing service providing removal or towing services pursuant to this Code and seeking to impose fees in connection with the furnishing of storage for a vehicle in the possession of the commercial vehicle relocator or other private towing service must provide written notice within 2 business days after the vehicle is removed or towed, by certified mail, return receipt requested, to the lienholder of record, regardless of whether the commercial vehicle relocator or other private towing service enforces a lien under the Labor and Storage Lien Act or the Labor and Storage Lien (Small Amount) Act. The notice shall be effective upon mailing and include the rate at which fees will be incurred, and shall provide the lienholder with an opportunity to inspect the vehicle on the premises where the vehicle is stored within 2 business days of the lienholder's request. The date on which the assessment and accrual of storage fees may commence is the date of the impoundment of the vehicle, subject to any applicable limitations set forth by a municipality authorizing the vehicle removal. Payment of the storage fees by the lienholder may be made in cash or by cashier's check, certified check, debit card, credit card, or wire transfer, at the option of the lienholder taking possession of the vehicle. The commercial vehicle relocator or other private towing service shall furnish a copy of the certified mail receipt to the lienholder upon request.
(b) The notification requirements in subsection (a) of this Section apply in addition to any lienholder notice requirements under this Code relating to the removal or towing of an abandoned, lost, stolen, or unclaimed vehicle. If the commercial vehicle relocator or other private towing service fails to comply with the notification requirements set forth in subsection (a) of this Section, storage fees shall not be assessed and collected and the lienholder shall be entitled to injunctive relief for possession of the vehicle without the payment of any storage fees.
(c) If the notification required under subsection (a) was not sent and a lienholder discovers its collateral is in the possession of a commercial vehicle relocator or other private towing service by means other than the notification required in subsection (a) of this Section, the lienholder is entitled to recover any storage fees paid to the commercial vehicle relocator or other private towing service to reclaim possession of its collateral.
(d) An action under this Section may be brought by the lienholder against the commercial vehicle locator or other private towing service in the circuit court.
(e) Notwithstanding any provision to the contrary in this Act or the Illinois Vehicle Code, a commercial vehicle relocator or other private towing service seeking to impose storage fees for a vehicle in its possession may not foreclose or otherwise enforce its claim for payment of storage services or any lien relating to the claim pursuant to this Code or other applicable law unless it first complies with the lienholder notification requirements set forth in subsection (a) of this Section.
(f) If the vehicle that is removed or towed is registered in a state other than Illinois, the assessment and accrual of storage fees may commence on the date that the request for lienholder information is filed by the commercial vehicle relocator or other private towing service with the applicable administrative agency or office in that state if: (i) the commercial vehicle relocator or other private towing service furnishes the lienholder with a copy or proof of filing of the request for lienholder information; (ii) the commercial vehicle relocator or other private towing service provides to the lienholder of record the notification required by this Section within one business day after receiving the requested lienholder information; and (iii) the assessment of storage fees complies with any applicable limitations set forth by a municipality authorizing the vehicle removal.
(Source: P.A. 100-311, eff. 11-23-17.)

(625 ILCS 5/Ch. 4 Art. III heading)

(625 ILCS 5/4-300) (from Ch. 95 1/2, par. 4-300)
Sec. 4-300. Definitions.
For the purposes of this Article, the following word shall have the meaning ascribed to it as follows:
Board. The Vehicle Recycling Board of the State of Illinois, acting directly or through its duly authorized officers and agents.
(Source: P.A. 78-857.)

(625 ILCS 5/4-301) (from Ch. 95 1/2, par. 4-301)
Sec. 4-301. State policy. The General Assembly finds that abandoned and derelict vehicles: constitute a safety hazard and a public nuisance; are detrimental to the health, safety and welfare of the general public by harboring disease, providing breeding places for vermin, inviting plundering, creating fire hazards, and presenting physical dangers to children and others; produce scenic blights which degrade the environment and adversely affect land values and the proper maintenance and continuing development of the State of Illinois and all of its subdivisions; represent a resource out of place and an energy loss to the Illinois economy, and require state and local governmental attention, in conjunction with any federal governmental attention, in order to assure the expeditious removal and recycling of these abandoned and derelict vehicles.
The General Assembly declares therefore, that it is the policy of the State of Illinois, to:
1. Prohibit the abandonment of vehicles and the retention of derelicts, and to enforce such prohibition by law while reminding vehicle owners of their own individual responsibility to dispose of such vehicles;
2. Encourage the development of procedures and techniques to facilitate the expeditious removal of abandoned and derelict vehicles from public or private premises;
3. Encourage the State of Illinois and all of its political subdivisions, in cooperation with the federal government and the private sector of our State, and in cooperation with other states of the United States, to recover and recycle the resource represented by abandoned and derelict vehicles to the fullest extent practicable.
(Source: P.A. 81-653.)

(625 ILCS 5/4-302) (from Ch. 95 1/2, par. 4-302)
Sec. 4-302. Vehicle Recycling Board. There is hereby created the Vehicle Recycling Board of the State of Illinois composed of the Secretary of Transportation, the Director of State Police, the Director of Public Health, the Director of the Environmental Protection Agency, the Superintendent of State Troopers or their designated representatives. The Governor shall designate the Chairman and Secretary of the Board.
The Board shall appoint an advisory committee, of no less than 10 members, to include an official representative of the Office of the Secretary of State as designated by the Secretary; and other appropriate representatives from such sources as: statewide associations of city, county and township governing bodies; knowledgeable successful leaders from the auto recycling private sector; the State associations of chiefs of police, county sheriffs, police officers; and State agencies having a direct or indirect relationship with vehicle recycling.
(Source: P.A. 84-25.)

(625 ILCS 5/4-303) (from Ch. 95 1/2, par. 4-303)
Sec. 4-303. Tenure, vacancies and expenses. State officers and their designated representatives on the Board and representatives of the State agencies serving on the advisory committee, shall serve without additional compensation and their necessary expenses shall be borne by the State office or agency represented. Members of the advisory committee shall be reimbursed for their necessary expenses in their attendance to meetings and functions as required by the Board.
The Board shall employ such personnel as deemed necessary by the Board to implement and administer this Act and any expenses incurred in its administration may be incurred and expended only within and pursuant to the appropriations made by the General Assembly.
The records of the Board shall be subject to audit by the Auditor General.
(Source: P.A. 81-653.)

(625 ILCS 5/4-304) (from Ch. 95 1/2, par. 4-304)
Sec. 4-304. Implementation and administration of policy. The Board shall consider and adopt such programs as are designed to implement and administer the policies hereinbefore expressed and within the appropriations provided for by the General Assembly.
In adopting such programs, the Board shall take into consideration the programs of the federal government in the same field, so as to assure full coordination therewith and that the State of Illinois does not duplicate federal actions and programs. The programs to be considered by the Board shall in addition be designed to:
1. Effect the efficient removal of abandoned vehicles

from the highways, streets, roads, other public property, as well as from private property within Illinois.

2. Effect the efficient removal of abandoned and

derelict vehicles from private property to be junked, salvaged, recycled, or reclaimed, to wrecking, recycling or salvaging facilities, or to a temporary impoundment or area collection center.

3. Effect efficient recycling or scrap processing of

retired vehicles and the salvaging of usable parts.

4. Permit the restoration of antique and historic

vehicles by private persons or agencies.

5. Work with other State agencies to effect the

efficient and effective recycling of solid and liquid motor vehicle waste, including motor vehicle drain oil, derived in the recycling of a motor vehicle.

6. Recoup the costs of removal and disposal of

abandoned and derelict vehicles from vehicle owners, land owners and persons who abandon or discard such vehicles and from other suitable sources.

7. Promote and publicize individual responsibility of

vehicle owners for their personal disposal of unwanted and discarded vehicles and develop an effective promotional campaign to show owners how to properly dispose of such vehicles; and the legal consequences of not doing so.

8. Provide State coordination, expertise and

assistance to all local units of government, as needed, seeking legislative remedy where appropriate regarding: vehicle detitling procedure; impoundment time periods; the legal restrictions unnecessarily delaying vehicle disposal; and, to promote and advance the technology, growth and development of the legitimate auto recycling industry to the end that this industry can effectively recycle all vehicles annually retired and accumulated in Illinois with a minimum of assistance from the State or its subdivisions.

The Board is empowered to negotiate and enter into reciprocal agreements with other states and State and federal agencies, in furtherance of the provisions of this Act, as amended; provided, however, that no such reciprocal agreement may be entered into without the approval and authorization of the State body legally required to approve such agreements.
The Board shall make rules, regulations and by-laws, not inconsistent with this Act or any other law of this State, as to its own organization and conduct and for the implementation and administration of this Act.
The Board is further empowered to enter into an agreement with any State agency represented on the Board, to carry out the administration of the abandoned and derelict vehicle abatement program of the Board, and to make such funds available as may be found necessary by the Board, as appropriated by the General Assembly.
(Source: P.A. 90-655, eff. 7-30-98; 91-357, eff. 7-29-99.)

(625 ILCS 5/4-305) (from Ch. 95 1/2, par. 4-305)
Sec. 4-305. Inventory, collection and disposal facilities. If not otherwise economically practicable, the Board may provide by contract with private persons or agencies, or with political subdivisions of the State of Illinois and all local governmental units of government, for the inventory, collection and disposal or any portion thereof, of abandoned and derelict vehicles to wrecking, salvage or recycling plants, or, provide facilities for the collection and proper disposal of any vehicle under the provisions of this Act, as amended.
The Board may further formulate a program, statewide or within prescribed areas, for the inventory and collection of abandoned and derelict vehicles and to provide for their junking, salvage or recycling. In all cases, the Board shall coordinate such program with each affected State agency, local governmental unit, and local law enforcement agencies.
The Board may further subsidize political subdivisions of this State, local governmental units and local law enforcement agencies for their costs, provable by audit and not otherwise recoverable from any proceeds derived from any sale of abandoned and derelict vehicles, in collecting, storing and disposing of such vehicles during a reimbursement period set by the Board.
Any expenditure of funds hereunder shall be subject to audit by the Auditor General, within the appropriations for this purpose by the General Assembly, and may be made only in the event that cost-analysis and program efficiency show that such reimbursement subsidy is justified. No owner of any abandoned or derelict vehicle shall in any way, receive any funds hereunder. This shall not, however, prohibit the Board from examining the strategy of paying owners of discarded vehicles a limited sum for delivering their vehicles to a collection point when scrap prices are depressed; and bringing emergency measures such as this to the attention of the General Assembly for its consideration at a later time.
(Source: P.A. 81-653.)

(625 ILCS 5/4-306) (from Ch. 95 1/2, par. 4-306)
Sec. 4-306. Federal aid. The Board is authorized and empowered to do all things necessary and proper to fully cooperate with any agency of the United States in the administration of any federal act relating to abandoned and derelict vehicles or the recycling or scrapping of vehicles now in effect or hereafter enacted for the purpose of appropriation of funds for the payment to or toward the junking, salvaging, recycling or scrapping of retired and discarded vehicles.
Whenever federal funds are expended to provide for the payment to or toward the junking, salvaging, recycling or scrapping of such vehicles, the amount received as reimbursement therefor shall be paid into the fund or trust fund in the State Treasury from which such expenditure was made.
(Source: P.A. 81-653.)

(625 ILCS 5/4-307) (from Ch. 95 1/2, par. 4-307)
Sec. 4-307. Funding and fees. (a) The programs initiated by the Board shall be funded by appropriations by the General Assembly to the Board. In addition to any fees enacted by the General Assembly, the Board shall recommend additional and optional methods of financing such programs to the end that the programs shall become self-sufficient.
(b) In addition to any provisions made by the General Assembly, the Board shall recommend incentives to induce the junking of abandoned and derelict vehicles not suitable for rebuilding or restoring as antiques or historic vehicles. The Board may further recommend a subsidy to implement Section 4-305.
(Source: P.A. 84-470.)



Chapter 5 - Dealers, Transporters, Wreckers And Rebuilders

(625 ILCS 5/Ch. 5 heading)

(625 ILCS 5/5-100) (from Ch. 95 1/2, par. 5-100)
Sec. 5-100. Definitions. For the purposes of this Chapter, the following words shall have the meanings ascribed to them as follows:
"Additional place of business" means a place owned or leased and occupied by the dealer in addition to its established place of business, at which the dealer conducts or intends to conduct business on a permanent or long term basis. The term does not include an area where an off site sale or exhibition is conducted. The Secretary of State shall adopt guidelines for the administration and enforcement of this definition by rule.
"Display exhibition" means a temporary display of vehicles by a dealer licensed under Section 5-101 or 5-102, at a location at which no vehicles are offered for sale, that is conducted at a place other than the dealer's established and additional places of business.
"Established place of business" means the place owned or leased and occupied by any person duly licensed or required to be licensed as a dealer for the purpose of engaging in selling, buying, bartering, displaying, exchanging or dealing in, on consignment or otherwise, vehicles and their essential parts and for such other ancillary purposes as may be permitted by the Secretary by rule. It shall include an office in which the dealer's records shall be separate and distinct from any other business or tenant which may occupy space in the same building except as provided in Section 5-101.1. This office shall not be located in a house trailer, residence, tent, temporary stand, temporary address, room or rooms in a hotel or rooming house, nor the premises occupied by a single or multiple unit residence. The established place of business of a scrap processor shall be the fixed location where the scrap processor maintains its principal place of business. The Secretary of State shall, by rule and regulation, adopt guidelines for the administration and enforcement of this definition, such as, but not limited to issues concerning the required hours of operation, describing where vehicles are displayed and offered for sale, where books and records are maintained and requirements for the fulfillment of warranties. A dealer may have an additional place of business as defined under this Section.
"Motor vehicle financing affiliate" means a business organization registered to do business in Illinois that, pursuant to a written contract with either (1) a single new or used motor vehicle dealer or (2) a single group of new or used motor vehicle dealers that share a common ownership within the group, purchases new or used motor vehicles on behalf of the dealer or group of dealers and then sells, transfers, or assigns those motor vehicles to the dealer or group of dealers. The motor vehicle financing affiliate must be incorporated or organized solely to purchase new or used vehicles on behalf of the new or used motor vehicle dealer or group of dealers with which it has contracted, shall not sell motor vehicles at retail, shall perform only those business functions related to the purchasing of motor vehicles and selling, transferring, or assigning those motor vehicles to the dealer or group of dealers. The motor vehicle financing affiliate must be licensed under the provisions of Section 5-101.1 and must not be licensed as a new or used motor vehicle dealer.
"Off site sale" means the temporary display and sale of vehicles, for a period of not more than 7 calendar days (excluding Sundays), by a dealer licensed under Section 5-101 or 5-102 at a place other than the dealer's established and additional places of business.
"Relevant market area", for a new vehicle dealer licensed under Section 5-101 and for a used vehicle dealer licensed under Section 5-102, means the area within 10 miles of the established or additional place of business of the dealer located in a county with a population of 300,000 or more, or within 15 miles if the established place of business is located in a county with a population of less than 300,000.
"Trade show exhibition" means a temporary display of vehicles, by dealers licensed under Section 5-101 or 5-102, or any other person as defined in subsection (c) of Section 5-102.1, at a location at which no vehicles are offered for sale that is conducted at a place other than the dealer's established and additional places of business. In order for a display exhibition to be considered a trade show exhibition, it must be participated in by at least 3 dealers, 2 of which must be licensed under Section 5-101 or 5-102; and a trade show exhibition of new vehicles shall only be participated in by licensed new vehicle dealers at least 2 of which must be licensed under Section 5-101.
(Source: P.A. 90-89, eff. 1-1-98; 91-415, eff. 1-1-00.)

(625 ILCS 5/5-100-1) (from Ch. 95 1/2, par. 5-100-1)
Sec. 5-100-1. Findings and Purpose. The General Assembly finds that: (1) crimes involving the theft of vehicles and their parts have risen steadily over the past years, with a resulting loss of millions of dollars to the residents of this State; (2) essential to the criminal enterprise of vehicle theft operations is the ability of thieves to transfer or sell stolen vehicles or their parts through legitimate commercial channels, making them available for sale to the automotive industry; (3) vehicle dealers, scrap processors, automotive parts recyclers, repairers and rebuilders who comprise the vast majority of the persons engaged in the automotive business in this State are frequently exposed to pressures and influences from motor vehicle thieves; (4) elements of organized crime are constantly attempting to influence businessmen engaged in the sale and repair of motor vehicles so as to further their own criminal interests; and (5) close and strict government regulation of vehicle dealers, scrap processors, automotive parts recyclers, repairers and rebuilders will provide a system of tracking the flow of vehicles and their essential parts and therefore significantly reduce the numbers of vehicle-related thefts in this State. It is, therefore, the intent of the General Assembly to establish a system of mandatory licensing and record keeping which will prevent or reduce the transfer or sale of stolen vehicles or their parts within this State.
It further is the intent of the General Assembly that government agencies work in cooperation with vehicle dealers, scrap processors, automotive parts recyclers, repairers and rebuilders, utilizing their professional expertise in the development and execution of programs and strategies to reduce vehicle-related crime and maximize consumer protection while ensuring a healthy business climate for the legitimate automotive industry.
(Source: P.A. 85-572.)

(625 ILCS 5/Ch. 5 Art. I heading)

(625 ILCS 5/5-101) (from Ch. 95 1/2, par. 5-101)
Sec. 5-101. New vehicle dealers must be licensed.
(a) No person shall engage in this State in the business of selling or dealing in, on consignment or otherwise, new vehicles of any make, or act as an intermediary or agent or broker for any licensed dealer or vehicle purchaser other than as a salesperson, or represent or advertise that he is so engaged or intends to so engage in such business unless licensed to do so in writing by the Secretary of State under the provisions of this Section.
(b) An application for a new vehicle dealer's license shall be filed with the Secretary of State, duly verified by oath, on such form as the Secretary of State may by rule or regulation prescribe and shall contain:
1. The name and type of business organization of the

applicant and his established and additional places of business, if any, in this State.

2. If the applicant is a corporation, a list of its

officers, directors, and shareholders having a ten percent or greater ownership interest in the corporation, setting forth the residence address of each; if the applicant is a sole proprietorship, a partnership, an unincorporated association, a trust, or any similar form of business organization, the name and residence address of the proprietor or of each partner, member, officer, director, trustee, or manager.

3. The make or makes of new vehicles which the

applicant will offer for sale at retail in this State.

4. The name of each manufacturer or franchised

distributor, if any, of new vehicles with whom the applicant has contracted for the sale of such new vehicles. As evidence of this fact, the application shall be accompanied by a signed statement from each such manufacturer or franchised distributor. If the applicant is in the business of offering for sale new conversion vehicles, trucks or vans, except for trucks modified to serve a special purpose which includes but is not limited to the following vehicles: street sweepers, fertilizer spreaders, emergency vehicles, implements of husbandry or maintenance type vehicles, he must furnish evidence of a sales and service agreement from both the chassis manufacturer and second stage manufacturer.

5. A statement that the applicant has been approved

for registration under the Retailers' Occupation Tax Act by the Department of Revenue: Provided that this requirement does not apply to a dealer who is already licensed hereunder with the Secretary of State, and who is merely applying for a renewal of his license. As evidence of this fact, the application shall be accompanied by a certification from the Department of Revenue showing that that Department has approved the applicant for registration under the Retailers' Occupation Tax Act.

6. A statement that the applicant has complied with

the appropriate liability insurance requirement. A Certificate of Insurance in a solvent company authorized to do business in the State of Illinois shall be included with each application covering each location at which he proposes to act as a new vehicle dealer. The policy must provide liability coverage in the minimum amounts of $100,000 for bodily injury to, or death of, any person, $300,000 for bodily injury to, or death of, two or more persons in any one accident, and $50,000 for damage to property. Such policy shall expire not sooner than December 31 of the year for which the license was issued or renewed. The expiration of the insurance policy shall not terminate the liability under the policy arising during the period for which the policy was filed. Trailer and mobile home dealers are exempt from this requirement.

If the permitted user has a liability insurance

policy that provides automobile liability insurance coverage of at least $100,000 for bodily injury to or the death of any person, $300,000 for bodily injury to or the death of any 2 or more persons in any one accident, and $50,000 for damage to property, then the permitted user's insurer shall be the primary insurer and the dealer's insurer shall be the secondary insurer. If the permitted user does not have a liability insurance policy that provides automobile liability insurance coverage of at least $100,000 for bodily injury to or the death of any person, $300,000 for bodily injury to or the death of any 2 or more persons in any one accident, and $50,000 for damage to property, or does not have any insurance at all, then the dealer's insurer shall be the primary insurer and the permitted user's insurer shall be the secondary insurer.

When a permitted user is "test driving" a new

vehicle dealer's automobile, the new vehicle dealer's insurance shall be primary and the permitted user's insurance shall be secondary.

As used in this paragraph 6, a "permitted user" is a

person who, with the permission of the new vehicle dealer or an employee of the new vehicle dealer, drives a vehicle owned and held for sale or lease by the new vehicle dealer which the person is considering to purchase or lease, in order to evaluate the performance, reliability, or condition of the vehicle. The term "permitted user" also includes a person who, with the permission of the new vehicle dealer, drives a vehicle owned or held for sale or lease by the new vehicle dealer for loaner purposes while the user's vehicle is being repaired or evaluated.

As used in this paragraph 6, "test driving" occurs

when a permitted user who, with the permission of the new vehicle dealer or an employee of the new vehicle dealer, drives a vehicle owned and held for sale or lease by a new vehicle dealer that the person is considering to purchase or lease, in order to evaluate the performance, reliability, or condition of the vehicle.

As used in this paragraph 6, "loaner purposes" means

when a person who, with the permission of the new vehicle dealer, drives a vehicle owned or held for sale or lease by the new vehicle dealer while the user's vehicle is being repaired or evaluated.

7. (A) An application for a new motor vehicle

dealer's license shall be accompanied by the following license fees:

(i) $1,000 for applicant's established place of

business, and $100 for each additional place of business, if any, to which the application pertains; but if the application is made after June 15 of any year, the license fee shall be $500 for applicant's established place of business plus $50 for each additional place of business, if any, to which the application pertains. License fees shall be returnable only in the event that the application is denied by the Secretary of State. All moneys received by the Secretary of State as license fees under this subparagraph (i) prior to applications for the 2004 licensing year shall be deposited into the Motor Vehicle Review Board Fund and shall be used to administer the Motor Vehicle Review Board under the Motor Vehicle Franchise Act. Of the money received by the Secretary of State as license fees under this subparagraph (i) for the 2004 licensing year and thereafter, 10% shall be deposited into the Motor Vehicle Review Board Fund and shall be used to administer the Motor Vehicle Review Board under the Motor Vehicle Franchise Act and 90% shall be deposited into the General Revenue Fund.

(ii) Except for dealers selling 25 or fewer

automobiles or as provided in subsection (h) of Section 5-102.7 of this Code, an Annual Dealer Recovery Fund Fee in the amount of $500 for the applicant's established place of business, and $50 for each additional place of business, if any, to which the application pertains; but if the application is made after June 15 of any year, the fee shall be $250 for the applicant's established place of business plus $25 for each additional place of business, if any, to which the application pertains. For a license renewal application, the fee shall be based on the amount of automobiles sold in the past year according to the following formula:

(1) $0 for dealers selling 25 or less

automobiles;

(2) $150 for dealers selling more than 25 but

less than 200 automobiles;

(3) $300 for dealers selling 200 or more

automobiles but less than 300 automobiles; and

(4) $500 for dealers selling 300 or more

automobiles.

License fees shall be returnable only in the

event that the application is denied by the Secretary of State. Moneys received under this subparagraph (ii) shall be deposited into the Dealer Recovery Trust Fund.

(B) An application for a new vehicle dealer's

license, other than for a new motor vehicle dealer's license, shall be accompanied by the following license fees:

(i) $1,000 for applicant's established place of

business, and $50 for each additional place of business, if any, to which the application pertains; but if the application is made after June 15 of any year, the license fee shall be $500 for applicant's established place of business plus $25 for each additional place of business, if any, to which the application pertains. License fees shall be returnable only in the event that the application is denied by the Secretary of State. Of the money received by the Secretary of State as license fees under this subparagraph (i) for the 2004 licensing year and thereafter, 95% shall be deposited into the General Revenue Fund.

(ii) Except as provided in subsection (h) of

Section 5-102.7 of this Code, an Annual Dealer Recovery Fund Fee in the amount of $500 for the applicant's established place of business, and $50 for each additional place of business, if any, to which the application pertains; but if the application is made after June 15 of any year, the fee shall be $250 for the applicant's established place of business plus $25 for each additional place of business, if any, to which the application pertains. License fees shall be returnable only in the event that the application is denied by the Secretary of State. Moneys received under this subparagraph (ii) shall be deposited into the Dealer Recovery Trust Fund.

8. A statement that the applicant's officers,

directors, shareholders having a 10% or greater ownership interest therein, proprietor, a partner, member, officer, director, trustee, manager or other principals in the business have not committed in the past 3 years any one violation as determined in any civil, criminal or administrative proceedings of any one of the following Acts:

(A) The Anti-Theft Laws of the Illinois Vehicle

Code;

(B) The Certificate of Title Laws of the Illinois

Vehicle Code;

(C) The Offenses against Registration and

Certificates of Title Laws of the Illinois Vehicle Code;

(D) The Dealers, Transporters, Wreckers and

Rebuilders Laws of the Illinois Vehicle Code;

(E) Section 21-2 of the Criminal Code of 1961 or

the Criminal Code of 2012, Criminal Trespass to Vehicles; or

(F) The Retailers' Occupation Tax Act.
9. A statement that the applicant's officers,

directors, shareholders having a 10% or greater ownership interest therein, proprietor, partner, member, officer, director, trustee, manager or other principals in the business have not committed in any calendar year 3 or more violations, as determined in any civil, criminal or administrative proceedings, of any one or more of the following Acts:

(A) The Consumer Finance Act;
(B) The Consumer Installment Loan Act;
(C) The Retail Installment Sales Act;
(D) The Motor Vehicle Retail Installment Sales

Act;

(E) The Interest Act;
(F) The Illinois Wage Assignment Act;
(G) Part 8 of Article XII of the Code of Civil

Procedure; or

(H) The Consumer Fraud Act.
10. A bond or certificate of deposit in the amount of

$50,000 for each location at which the applicant intends to act as a new vehicle dealer. The bond shall be for the term of the license, or its renewal, for which application is made, and shall expire not sooner than December 31 of the year for which the license was issued or renewed. The bond shall run to the People of the State of Illinois, with surety by a bonding or insurance company authorized to do business in this State. It shall be conditioned upon the proper transmittal of all title and registration fees and taxes (excluding taxes under the Retailers' Occupation Tax Act) accepted by the applicant as a new vehicle dealer.

11. Such other information concerning the business of

the applicant as the Secretary of State may by rule or regulation prescribe.

12. A statement that the applicant understands

Chapter 1 through Chapter 5 of this Code.

(c) Any change which renders no longer accurate any information contained in any application for a new vehicle dealer's license shall be amended within 30 days after the occurrence of such change on such form as the Secretary of State may prescribe by rule or regulation, accompanied by an amendatory fee of $2.
(d) Anything in this Chapter 5 to the contrary notwithstanding no person shall be licensed as a new vehicle dealer unless:
1. He is authorized by contract in writing between

himself and the manufacturer or franchised distributor of such make of vehicle to so sell the same in this State, and

2. Such person shall maintain an established place of

business as defined in this Act.

(e) The Secretary of State shall, within a reasonable time after receipt, examine an application submitted to him under this Section and unless he makes a determination that the application submitted to him does not conform with the requirements of this Section or that grounds exist for a denial of the application, under Section 5-501 of this Chapter, grant the applicant an original new vehicle dealer's license in writing for his established place of business and a supplemental license in writing for each additional place of business in such form as he may prescribe by rule or regulation which shall include the following:
1. The name of the person licensed;
2. If a corporation, the name and address of its

officers or if a sole proprietorship, a partnership, an unincorporated association or any similar form of business organization, the name and address of the proprietor or of each partner, member, officer, director, trustee or manager;

3. In the case of an original license, the

established place of business of the licensee;

4. In the case of a supplemental license, the

established place of business of the licensee and the additional place of business to which such supplemental license pertains;

5. The make or makes of new vehicles which the

licensee is licensed to sell.

(f) The appropriate instrument evidencing the license or a certified copy thereof, provided by the Secretary of State, shall be kept posted conspicuously in the established place of business of the licensee and in each additional place of business, if any, maintained by such licensee.
(g) Except as provided in subsection (h) hereof, all new vehicle dealer's licenses granted under this Section shall expire by operation of law on December 31 of the calendar year for which they are granted unless sooner revoked or cancelled under the provisions of Section 5-501 of this Chapter.
(h) A new vehicle dealer's license may be renewed upon application and payment of the fee required herein, and submission of proof of coverage under an approved bond under the Retailers' Occupation Tax Act or proof that applicant is not subject to such bonding requirements, as in the case of an original license, but in case an application for the renewal of an effective license is made during the month of December, the effective license shall remain in force until the application is granted or denied by the Secretary of State.
(i) All persons licensed as a new vehicle dealer are required to furnish each purchaser of a motor vehicle:
1. In the case of a new vehicle a manufacturer's

statement of origin and in the case of a used motor vehicle a certificate of title, in either case properly assigned to the purchaser;

2. A statement verified under oath that all

identifying numbers on the vehicle agree with those on the certificate of title or manufacturer's statement of origin;

3. A bill of sale properly executed on behalf of such

person;

4. A copy of the Uniform Invoice-transaction

reporting return referred to in Section 5-402 hereof;

5. In the case of a rebuilt vehicle, a copy of the

Disclosure of Rebuilt Vehicle Status; and

6. In the case of a vehicle for which the warranty

has been reinstated, a copy of the warranty.

(j) Except at the time of sale or repossession of the vehicle, no person licensed as a new vehicle dealer may issue any other person a newly created key to a vehicle unless the new vehicle dealer makes a copy of the driver's license or State identification card of the person requesting or obtaining the newly created key. The new vehicle dealer must retain the copy for 30 days.
A new vehicle dealer who violates this subsection (j) is guilty of a petty offense. Violation of this subsection (j) is not cause to suspend, revoke, cancel, or deny renewal of the new vehicle dealer's license.
This amendatory Act of 1983 shall be applicable to the 1984 registration year and thereafter.
(Source: P.A. 99-78, eff. 7-20-15; 100-450, eff. 1-1-18.)

(625 ILCS 5/5-101.1)
Sec. 5-101.1. Motor vehicle financing affiliates; licensing.
(a) In this State no business shall engage in the business of a motor vehicle financing affiliate without a license to do so in writing from the Secretary of State.
(b) An application for a motor vehicle financing affiliate's license must be filed with the Secretary of State, duly verified by oath, on a form prescribed by the Secretary of State and shall contain all of the following:
(1) The name and type of business organization of the

applicant and the applicant's established place of business and any additional places of business in this State.

(2) The name and address of the licensed new or used

vehicle dealer to which the applicant will be selling, transferring, or assigning new or used motor vehicles pursuant to a written contract. If more than one dealer is on the application, the applicant shall state in writing the basis of common ownership among the dealers.

(3) A list of the business organization's officers,

directors, members, and shareholders having a 10% or greater ownership interest in the business, providing the residential address for each person listed.

(4) If selling, transferring, or assigning new motor

vehicles, the make or makes of new vehicles that it will sell, assign, or otherwise transfer to the contracting new motor vehicle dealer listed on the application pursuant to paragraph (2).

(5) The name of each manufacturer or franchised

distributor, if any, of new vehicles with whom the applicant has contracted for the sale of new vehicles and a signed statement from each manufacturer or franchised distributor acknowledging the contract.

(6) A statement that the applicant has been approved

for registration under the Retailers' Occupation Tax Act by the Department of Revenue. This requirement does not apply to a motor vehicle financing affiliate that is already licensed with the Secretary of State and is applying for a renewal of its license.

(7) A statement that the applicant has complied with

the appropriate liability insurance requirement and a Certificate of Insurance that shall not expire before December 31 of the year for which the license was issued or renewed with a minimum liability coverage of $100,000 for the bodily injury or death of any person, $300,000 for the bodily injury or death of 2 or more persons in any one accident, and $50,000 for damage to property. The expiration of the insurance policy shall not terminate the liability under the policy arising during the period for which the policy was filed. Trailer and mobile home dealers are exempt from the requirements of this paragraph. A motor vehicle financing affiliate is exempt from the requirements of this paragraph if it is covered by the insurance policy of the new or used dealer listed on the application pursuant to paragraph (2).

(8) A license fee of $1,000 for the applicant's

established place of business and $250 for each additional place of business, if any, to which the application pertains. However, if the application is made after June 15 of any year, the license fee shall be $500 for the applicant's established place of business and $125 for each additional place of business, if any, to which the application pertains. These license fees shall be returnable only in the event that the application is denied by the Secretary of State.

(9) A statement incorporating the requirements of

paragraphs 8 and 9 of subsection (b) of Section 5-101.

(10) Any other information concerning the business of

the applicant as the Secretary of State may prescribe.

(11) A statement that the applicant understands

Chapter 1 through Chapter 5 of this Code.

(c) Any change which renders no longer accurate any information contained in any application for a motor vehicle financing affiliate's license shall be amended within 30 days after the occurrence of the change on a form prescribed by the Secretary of State, accompanied by an amendatory fee of $2.
(d) If a new vehicle dealer is not listed on the application, pursuant to paragraph (2) of subsection (b), the motor vehicle financing affiliate shall not receive, possess, or transfer any new vehicle. If a new motor vehicle dealer is listed on the application, pursuant to paragraph (2) of subsection (b), the new motor vehicle dealer can only receive those new cars it is permitted to receive under its franchise agreement. If both a new and used motor vehicle dealer are listed on the application, pursuant to paragraph (2) of subsection (b), only the new motor vehicle dealer may receive new motor vehicles. If a used motor vehicle is listed on the application, pursuant to paragraph (2) of subsection (b), the used motor vehicle dealer shall not receive any new motor vehicles.
(e) The applicant and dealer provided pursuant to paragraph (2) of subsection (b) must be business organizations registered to conduct business in Illinois. Three-fourths of the dealer's board of directors must be members of the motor vehicle financing affiliate's board of directors, if applicable.
(f) Unless otherwise provided in this Chapter 5, no business organization registered to do business in Illinois shall be licensed as a motor vehicle financing affiliate unless:
(1) The motor vehicle financing affiliate shall only

sell, transfer, or assign motor vehicles to the licensed new or used dealer listed on the application pursuant to paragraph (2) of subsection (b).

(2) The motor vehicle financing affiliate sells,

transfers, or assigns to the new motor vehicle dealer listed on the application, if any, only those new motor vehicles the motor vehicle financing affiliate has received under the contract set forth in paragraph (5) of subsection (b).

(3) Any new vehicle dealer listed pursuant to

paragraph (2) of subsection (b) has a franchise agreement that permits the dealer to receive motor vehicles from the motor vehicle franchise affiliate.

(4) The new or used motor vehicle dealer listed on

the application pursuant to paragraph (2) of subsection (b) has one established place of business or supplemental places of business as referenced in subsection (g).

(g) The Secretary of State shall, within a reasonable time after receipt, examine an application submitted pursuant to this Section and, unless it is determined that the application does not conform with the requirements of this Section or that grounds exist for a denial of the application under Section 5-501, grant the applicant a motor vehicle financing affiliate license in writing for the applicant's established place of business and a supplemental license in writing for each additional place of business in a form prescribed by the Secretary, which shall include all of the following:
(1) The name of the business licensed;
(2) The name and address of its officers, directors,

or members, as applicable;

(3) In the case of an original license, the

established place of business of the licensee; and

(4) If applicable, the make or makes of new vehicles

which the licensee is licensed to sell to the new motor vehicle dealer listed on the application pursuant to paragraph (2) of subsection (b).

(h) The appropriate instrument evidencing the license or a certified copy, provided by the Secretary of State, shall be kept posted conspicuously in the established place of business of the licensee.
(i) Except as provided in subsection (h), all motor vehicle financing affiliate's licenses granted under this Section shall expired by operation of law on December 31 of the calendar year for which they are granted, unless revoked or canceled at an earlier date pursuant to Section 5-501.
(j) A motor vehicle financing affiliate's license may be renewed upon application and payment of the required fee. However, when an application for renewal of a motor vehicle financing affiliate's license is made during the month of December, the effective license shall remain in force until the application is granted or denied by the Secretary of State.
(k) The contract a motor vehicle financing affiliate has with a manufacturer or franchised distributor, as provided in paragraph (5) of subsection (b), shall only permit the applicant to sell, transfer, or assign new motor vehicles to the new motor vehicle dealer listed on the application pursuant to paragraph (2) of subsection (b). The contract shall specifically prohibit the motor vehicle financing affiliate from selling motor vehicles at retail. This contract shall not be considered the granting of a franchise as defined in Section 2 of the Motor Vehicle Franchise Act.
(l) When purchasing of a motor vehicle by a new or used motor vehicle dealer, all persons licensed as a motor vehicle financing affiliate are required to furnish all of the following:
(1) For a new vehicle, a manufacturer's statement of

origin properly assigned to the purchasing dealer. For a used vehicle, a certificate of title properly assigned to the purchasing dealer.

(2) A statement verified under oath that all

identifying numbers on the vehicle agree with those on the certificate of title or manufacturer's statement of origin.

(3) A bill of sale properly executed on behalf of the

purchasing dealer.

(4) A copy of the Uniform Invoice-transaction report

pursuant to Section 5-402.

(5) In the case of a rebuilt vehicle, a copy of the

Disclosure of Rebuilt Vehicle Status pursuant to Section 5-104.3.

(6) In the case of a vehicle for which a warranty has

been reinstated, a copy of the warranty.

(m) The motor vehicle financing affiliate shall use the established and supplemental place or places of business the new or used vehicle dealer listed on the application pursuant to paragraph (2) of subsection (b) as its established and supplemental place or places of business.
(n) The motor vehicle financing affiliate shall keep all books and records required by this Code with the books and records of the new or used vehicle dealer listed on the application pursuant to paragraph (2) of subsection (b). The motor vehicle financing affiliate may use the books and records of the new or used motor vehicle dealer listed on the application pursuant to paragraph (2) of subsection (b).
(o) Under no circumstances shall a motor vehicle financing affiliate sell, transfer, or assign a new vehicle to any place of business of a new motor vehicle dealer, unless that place of business is licensed under this Chapter to sell, assign, or otherwise transfer the make of the new motor vehicle transferred.
(p) All moneys received by the Secretary of State as license fees under this Section shall be deposited into the Motor Vehicle Review Board Fund and shall be used to administer the Motor Vehicle Review Board under the Motor Vehicle Franchise Act.
(q) Except as otherwise provided in this Section, a motor vehicle financing affiliate shall comply with all provisions of this Code.
(Source: P.A. 91-415, eff. 1-1-00.)

(625 ILCS 5/5-101.2)
Sec. 5-101.2. Manufactured home dealers; licensing.
(a) For the purposes of this Section, the following words shall have the meanings ascribed to them as follows:
"Community-based manufactured home dealer" means an

individual or entity that operates a tract of land or 2 or more contiguous tracts of land which contain sites with the necessary utilities for 5 or more independent manufactured homes for permanent habitation, either free of charge or for revenue purposes, and shall include any building, structure, vehicle, or enclosure used or intended for use as a part of the equipment of the manufactured home park who may, incidental to the operation of the manufactured home community, sell, trade, or buy a manufactured home or park model that is located within the manufactured home community or is located in a different manufactured home community that is owned or managed by the community-based manufactured home dealer.

"Established place of business" means the place owned

or leased and occupied by any person duly licensed or required to be licensed as a manufactured home dealer or a community-based manufactured home dealer for the purpose of engaging in selling, buying, bartering, displaying, exchanging, or dealing in, on consignment or otherwise, manufactured homes or park models and for such other ancillary purposes as may be permitted by the Secretary by rule. An established place of business shall include a single or central office in which the manufactured home dealer's or community-based manufactured home dealer's records shall be separate and distinct from any other business or tenant which may occupy space in the same building, except as provided in this Section, and the office shall not be located in a tent, temporary stand, temporary address, room or rooms in a hotel or rooming house, nor the premises occupied by a single or multiple unit residence, unless the multiple unit residence has a separate and distinct office.

"Manufactured home" means a factory assembled

structure built on a permanent chassis, transportable in one or more sections in the travel mode, incapable of self-propulsion, and bears a label indicating the manufacturer's compliance with the United States Department of Housing and Urban Development standards, as applicable, that is without a permanent foundation and is designed for year round occupancy as a single-family residence when connected to approved water, sewer, and electrical utilities.

"Manufactured home dealer" means an individual or

entity that engages in the business of acquiring or disposing of a manufactured home or park model, either a new manufactured home or park model, pursuant to a franchise agreement with a manufacturer, or used manufactured homes or park models, and who has an established place of business that is not in a residential community-based setting.

"Park model" means a vehicle that is incapable of

self-propulsion that is less than 400 square feet of habitable space that is built to American National Standards Institute (ANSI) standards that prohibits occupancy on a permanent basis and is built on a vehicle chassis.

"Supplemental license" means a license that a

community-based manufactured home dealer receives and displays at locations in which the licensee is authorized to sell, buy, barter, display, exchange, or deal in, on consignment or otherwise, manufactured homes or park models, but is not the established place of business of the licensee.

(b) No person shall engage in this State in the business of selling or dealing in, on consignment or otherwise, manufactured homes or park models of any make, or act as an intermediary, agent, or broker for any manufactured home or park model purchaser, other than as a salesperson or to represent or advertise that he or she is so engaged, or intends to so engage, in the business, unless licensed to do so by the Secretary of State under the provisions of this Section.
(c) An application for a manufactured home dealer's license or a community-based manufactured home dealer's license shall be filed with the Secretary of State and duly verified by oath, on such form as the Secretary of State may by rule prescribe and shall contain all of the following:
(1) The name and type of business organization of

the applicant, and his or her established and additional places of business, if any, in this State.

(2) If the applicant is a corporation, a list of

its officers, directors, and shareholders having a 10% or greater ownership interest in the corporation. If the applicant is a sole proprietorship, a partnership, a limited liability company, an unincorporated association, a trust, or any similar form of business organization, the name and residence address of the proprietor, or the name and residence address of each partner, member, officer, director, trustee, or manager.

(3) The make or makes of new manufactured homes or

park models that the applicant will offer for sale at retail in the State.

(4) The name of each manufacturer or franchised

distributor, if any, of new manufactured homes or park models with whom the applicant has contracted for the sale of new manufactured homes or park models. As evidence of this fact, the application shall be accompanied by a signed statement from each manufacturer or franchised distributor.

(5) A statement that the applicant has been

approved for registration under the Retailers' Occupation Tax Act by the Department of Revenue, provided that this requirement does not apply to a manufactured home dealer who is already licensed with the Secretary of State, and who is merely applying for a renewal of his or her license. As evidence of this fact, the application shall be accompanied by a certification from the Department of Revenue showing that the Department has approved the applicant for registration under the Retailers' Occupation Tax Act.

(6) An application for:
(A) a manufactured home dealer's license, when

the applicant is selling new manufactured homes or park models on behalf of a manufacturer of manufactured homes or park models, or 5 or more used manufactured homes or park models during the calendar year, shall be accompanied by a $1,000 license fee for the applicant's established place of business, and $100 for each additional place of business, if any, to which the application pertains. If the application is made after June 15 in any year, the license fee shall be $500 for the applicant's established place of business, and $50 for each additional place of business, if any, to which the application pertains. License fees shall be returnable only in the event that the application is denied by the Secretary of State; or

(B) a community-based manufactured home dealer's

license, when the applicant is selling 5 or more manufactured homes during the calendar year not on behalf of a manufacturer of manufactured homes, but within a community setting, shall be accompanied by a license fee of $500 for the applicant's established place of business, and $50 for each additional place of business, if any to which the application pertains. If the application is made after June 15 in any year, the license fee shall be $250 for the applicant's established place of business, and $50 for each additional place of business, if any, to which the application pertains. License fees shall be returnable only in the event that the application is denied by the Secretary of State.

Of the monies received by the Secretary of State

as license fees under this paragraph (6), 95% shall be deposited into the General Revenue Fund and 5% into the Motor Vehicle License Plate Fund.

(7) A statement that the applicant's officers,

directors, and shareholders having a 10% or greater ownership interest therein, proprietor, a partner, member, officer, director, trustee, manager, or other principals in the business, have not committed in the past 3 years any one violation, as determined in any civil, criminal, or administrative hearing proceeding, of any one of the following Acts:

(A) the Anti Theft Laws of the Illinois Vehicle

Code;

(B) the Certificate of Title Laws of the

Illinois Vehicle Code;

(C) the Offenses against Registration and

Certificates of Title Laws of the Illinois Vehicle Code;

(D) the Dealers, Transporters, Wreckers, and

Rebuilders Laws of the Illinois Vehicle Code;

(E) Section 21-2 of the Criminal Code of 2012

(criminal trespass to vehicles);

(F) the Retailers Occupation Tax Act;
(G) the Consumer Finance Act;
(H) the Consumer Installment Loan Act;
(I) the Retail Installment Sales Act;
(J) the Motor Vehicle Retail Installment Sales

Act;

(K) the Interest Act;
(L) the Illinois Wage Assignment Act;
(M) Part 8 of Article XII of the Code of Civil

Procedure; or

(N) the Consumer Fraud Act.
(8) A bond or certificate of deposit in the amount

of $20,000 for each license holder applicant intending to act as a manufactured home dealer or community-based manufactured home dealer under this Section. The bond shall be for the term of the license, for which application is made, and shall expire not sooner than December 31 of the year for which the license was issued. The bond shall run to the People of the State of Illinois, with surety by a bonding or insurance company authorized to do business in this State. It shall be conditioned upon the proper transmittal of all title and registration fees and taxes (excluding taxes under the Retailers' Occupation Tax Act) accepted by the applicant as a manufactured home dealer.

(9) Dealers in business for over 5 years may

substitute a certificate of insurance in lieu of the bond or certificate of deposit upon renewing their license.

(10) Any other information concerning the business

of the applicant as the Secretary of State may by rule prescribe.

(11) A statement that the applicant has read and

understands Chapters 1 through 5 of this Code.

(d) Any change which renders no longer accurate any information contained in any application for a license under this Section shall be amended within 30 days after the occurrence of the change on a form the Secretary of State may prescribe, by rule, accompanied by an amendatory fee of $25.
(e) The Secretary of State shall, within a reasonable time after receipt, examine an application submitted to him or her under this Section, and unless he or she makes a determination that the application submitted to him or her does not conform with the requirements of this Section or that grounds exist for a denial of the application under Section 5-501 of this Chapter, grant the applicant an initial manufactured home dealer's license or a community-based manufactured home dealer's license in writing for his or her established place of business and a supplemental license in writing for each additional place of business in a form the Secretary may prescribe by rule, which shall include the following:
(1) the name of the person or entity licensed;
(2) if a corporation, the name and address of its

officers; if a sole proprietorship, a partnership, an unincorporated association, or any similar form of business organization, the name and address of the proprietor, or the name and address of each partner, member, officer, director, trustee or manager; or if a limited liability company, the name and address of the general partner or partners, or managing member or members;

(3) in the case of an original license, the

established place of business of the licensee;

(4) in the case of a supplemental license, the

established place of business of the licensee and the additional place of business to which the supplemental license pertains; and

(5) if applicable, the make or makes of new

manufactured homes or park models to which a manufactured home dealer is licensed to sell.

(f) The appropriate instrument evidencing the license or a certified copy of the instrument, provided by the Secretary of State, shall be kept posted conspicuously in the established place of business of the licensee and in each additional place of business, if any, maintained by the licensee, unless the licensee is a community-based manufactured home dealer, then the license shall be posted in the community-based manufactured home dealer's central office and it shall include a list of the other locations that the community-based manufactured home dealer may oversee.
(g) Except as provided in subsection (i) of this Section, all licenses granted under this Section shall expire by operation of law on December 31 of the calendar year for which the licenses were granted, unless sooner revoked or cancelled under the provisions of Section 5-501 of this Chapter.
(h) All persons licensed as a manufactured home dealer or a community-based manufactured home dealer are required to furnish each purchaser of a manufactured home or park model:
(1) in the case of a new manufactured home or park

model, a manufacturer's statement of origin, and in the case of a previously owned manufactured home or park model, a certificate of title, in either case properly assigned to the purchaser;

(2) a statement verified under oath that all

identifying numbers on the vehicle match the identifying numbers on the certificate of title or manufacturer's statement of origin;

(3) a bill of sale properly executed on behalf of

the purchaser;

(4) a copy of the Uniform Invoice-transaction

reporting return form referred to in Section 5-402; and

(5) for a new manufactured home or park model, a

warranty, and in the case of a manufactured home or park model for which the warranty has been reinstated, a copy of the warranty; if no warranty is provided, a disclosure or statement that the manufactured home or park model is being sold "AS IS".

(i) This Section shall not apply to a (i) seller who privately owns his or her manufactured home or park model as his or her main residence and is selling the manufactured home or park model to another individual or to a licensee; (ii) a retailer or entity licensed under either Section 5-101 or 5-102 of this Code; or (iii) an individual or entity licensed to sell truck campers, travel trailers, motor homes, or mini motor homes as defined by this Code. Any vehicle not covered by this Section that requires an individual or entity to obtain a license to sell 5 or more vehicles must obtain a license under the relevant provisions of this Code.
(j) This Section shall not apply to any person licensed under the Real Estate License Act of 2000.
(k) The Secretary of State may adopt any rules necessary to implement this Section.
(Source: P.A. 99-593, eff. 7-22-16.)

(625 ILCS 5/5-102) (from Ch. 95 1/2, par. 5-102)
Sec. 5-102. Used vehicle dealers must be licensed.
(a) No person, other than a licensed new vehicle dealer, shall engage in the business of selling or dealing in, on consignment or otherwise, 5 or more used vehicles of any make during the year (except house trailers as authorized by paragraph (j) of this Section and rebuilt salvage vehicles sold by their rebuilders to persons licensed under this Chapter), or act as an intermediary, agent or broker for any licensed dealer or vehicle purchaser (other than as a salesperson) or represent or advertise that he is so engaged or intends to so engage in such business unless licensed to do so by the Secretary of State under the provisions of this Section.
(b) An application for a used vehicle dealer's license shall be filed with the Secretary of State, duly verified by oath, in such form as the Secretary of State may by rule or regulation prescribe and shall contain:
1. The name and type of business organization

established and additional places of business, if any, in this State.

2. If the applicant is a corporation, a list of its

officers, directors, and shareholders having a ten percent or greater ownership interest in the corporation, setting forth the residence address of each; if the applicant is a sole proprietorship, a partnership, an unincorporated association, a trust, or any similar form of business organization, the names and residence address of the proprietor or of each partner, member, officer, director, trustee or manager.

3. A statement that the applicant has been approved

for registration under the Retailers' Occupation Tax Act by the Department of Revenue. However, this requirement does not apply to a dealer who is already licensed hereunder with the Secretary of State, and who is merely applying for a renewal of his license. As evidence of this fact, the application shall be accompanied by a certification from the Department of Revenue showing that the Department has approved the applicant for registration under the Retailers' Occupation Tax Act.

4. A statement that the applicant has complied with

the appropriate liability insurance requirement. A Certificate of Insurance in a solvent company authorized to do business in the State of Illinois shall be included with each application covering each location at which he proposes to act as a used vehicle dealer. The policy must provide liability coverage in the minimum amounts of $100,000 for bodily injury to, or death of, any person, $300,000 for bodily injury to, or death of, two or more persons in any one accident, and $50,000 for damage to property. Such policy shall expire not sooner than December 31 of the year for which the license was issued or renewed. The expiration of the insurance policy shall not terminate the liability under the policy arising during the period for which the policy was filed. Trailer and mobile home dealers are exempt from this requirement.

If the permitted user has a liability insurance

policy that provides automobile liability insurance coverage of at least $100,000 for bodily injury to or the death of any person, $300,000 for bodily injury to or the death of any 2 or more persons in any one accident, and $50,000 for damage to property, then the permitted user's insurer shall be the primary insurer and the dealer's insurer shall be the secondary insurer. If the permitted user does not have a liability insurance policy that provides automobile liability insurance coverage of at least $100,000 for bodily injury to or the death of any person, $300,000 for bodily injury to or the death of any 2 or more persons in any one accident, and $50,000 for damage to property, or does not have any insurance at all, then the dealer's insurer shall be the primary insurer and the permitted user's insurer shall be the secondary insurer.

When a permitted user is "test driving" a used

vehicle dealer's automobile, the used vehicle dealer's insurance shall be primary and the permitted user's insurance shall be secondary.

As used in this paragraph 4, a "permitted user" is a

person who, with the permission of the used vehicle dealer or an employee of the used vehicle dealer, drives a vehicle owned and held for sale or lease by the used vehicle dealer which the person is considering to purchase or lease, in order to evaluate the performance, reliability, or condition of the vehicle. The term "permitted user" also includes a person who, with the permission of the used vehicle dealer, drives a vehicle owned or held for sale or lease by the used vehicle dealer for loaner purposes while the user's vehicle is being repaired or evaluated.

As used in this paragraph 4, "test driving" occurs

when a permitted user who, with the permission of the used vehicle dealer or an employee of the used vehicle dealer, drives a vehicle owned and held for sale or lease by a used vehicle dealer that the person is considering to purchase or lease, in order to evaluate the performance, reliability, or condition of the vehicle.

As used in this paragraph 4, "loaner purposes" means

when a person who, with the permission of the used vehicle dealer, drives a vehicle owned or held for sale or lease by the used vehicle dealer while the user's vehicle is being repaired or evaluated.

5. An application for a used vehicle dealer's license

shall be accompanied by the following license fees:

(A) $1,000 for applicant's established place of

business, and $50 for each additional place of business, if any, to which the application pertains; however, if the application is made after June 15 of any year, the license fee shall be $500 for applicant's established place of business plus $25 for each additional place of business, if any, to which the application pertains. License fees shall be returnable only in the event that the application is denied by the Secretary of State. Of the money received by the Secretary of State as license fees under this subparagraph (A) for the 2004 licensing year and thereafter, 95% shall be deposited into the General Revenue Fund.

(B) Except for dealers selling 25 or fewer

automobiles or as provided in subsection (h) of Section 5-102.7 of this Code, an Annual Dealer Recovery Fund Fee in the amount of $500 for the applicant's established place of business, and $50 for each additional place of business, if any, to which the application pertains; but if the application is made after June 15 of any year, the fee shall be $250 for the applicant's established place of business plus $25 for each additional place of business, if any, to which the application pertains. For a license renewal application, the fee shall be based on the amount of automobiles sold in the past year according to the following formula:

(1) $0 for dealers selling 25 or less

automobiles;

(2) $150 for dealers selling more than 25 but

less than 200 automobiles;

(3) $300 for dealers selling 200 or more

automobiles but less than 300 automobiles; and

(4) $500 for dealers selling 300 or more

automobiles.

License fees shall be returnable only in the

event that the application is denied by the Secretary of State. Moneys received under this subparagraph (B) shall be deposited into the Dealer Recovery Trust Fund.

6. A statement that the applicant's officers,

directors, shareholders having a 10% or greater ownership interest therein, proprietor, partner, member, officer, director, trustee, manager or other principals in the business have not committed in the past 3 years any one violation as determined in any civil, criminal or administrative proceedings of any one of the following Acts:

(A) The Anti-Theft Laws of the Illinois Vehicle

Code;

(B) The Certificate of Title Laws of the Illinois

Vehicle Code;

(C) The Offenses against Registration and

Certificates of Title Laws of the Illinois Vehicle Code;

(D) The Dealers, Transporters, Wreckers and

Rebuilders Laws of the Illinois Vehicle Code;

(E) Section 21-2 of the Illinois Criminal Code of

1961 or the Criminal Code of 2012, Criminal Trespass to Vehicles; or

(F) The Retailers' Occupation Tax Act.
7. A statement that the applicant's officers,

directors, shareholders having a 10% or greater ownership interest therein, proprietor, partner, member, officer, director, trustee, manager or other principals in the business have not committed in any calendar year 3 or more violations, as determined in any civil or criminal or administrative proceedings, of any one or more of the following Acts:

(A) The Consumer Finance Act;
(B) The Consumer Installment Loan Act;
(C) The Retail Installment Sales Act;
(D) The Motor Vehicle Retail Installment Sales

Act;

(E) The Interest Act;
(F) The Illinois Wage Assignment Act;
(G) Part 8 of Article XII of the Code of Civil

Procedure; or

(H) The Consumer Fraud Act.
8. A bond or Certificate of Deposit in the amount of

$50,000 for each location at which the applicant intends to act as a used vehicle dealer. The bond shall be for the term of the license, or its renewal, for which application is made, and shall expire not sooner than December 31 of the year for which the license was issued or renewed. The bond shall run to the People of the State of Illinois, with surety by a bonding or insurance company authorized to do business in this State. It shall be conditioned upon the proper transmittal of all title and registration fees and taxes (excluding taxes under the Retailers' Occupation Tax Act) accepted by the applicant as a used vehicle dealer.

9. Such other information concerning the business of

the applicant as the Secretary of State may by rule or regulation prescribe.

10. A statement that the applicant understands

Chapter 1 through Chapter 5 of this Code.

11. A copy of the certification from the prelicensing

education program.

(c) Any change which renders no longer accurate any information contained in any application for a used vehicle dealer's license shall be amended within 30 days after the occurrence of each change on such form as the Secretary of State may prescribe by rule or regulation, accompanied by an amendatory fee of $2.
(d) Anything in this Chapter to the contrary notwithstanding, no person shall be licensed as a used vehicle dealer unless such person maintains an established place of business as defined in this Chapter.
(e) The Secretary of State shall, within a reasonable time after receipt, examine an application submitted to him under this Section. Unless the Secretary makes a determination that the application submitted to him does not conform to this Section or that grounds exist for a denial of the application under Section 5-501 of this Chapter, he must grant the applicant an original used vehicle dealer's license in writing for his established place of business and a supplemental license in writing for each additional place of business in such form as he may prescribe by rule or regulation which shall include the following:
1. The name of the person licensed;
2. If a corporation, the name and address of its

officers or if a sole proprietorship, a partnership, an unincorporated association or any similar form of business organization, the name and address of the proprietor or of each partner, member, officer, director, trustee or manager;

3. In case of an original license, the established

place of business of the licensee;

4. In the case of a supplemental license, the

established place of business of the licensee and the additional place of business to which such supplemental license pertains.

(f) The appropriate instrument evidencing the license or a certified copy thereof, provided by the Secretary of State shall be kept posted, conspicuously, in the established place of business of the licensee and in each additional place of business, if any, maintained by such licensee.
(g) Except as provided in subsection (h) of this Section, all used vehicle dealer's licenses granted under this Section expire by operation of law on December 31 of the calendar year for which they are granted unless sooner revoked or cancelled under Section 5-501 of this Chapter.
(h) A used vehicle dealer's license may be renewed upon application and payment of the fee required herein, and submission of proof of coverage by an approved bond under the "Retailers' Occupation Tax Act" or proof that applicant is not subject to such bonding requirements, as in the case of an original license, but in case an application for the renewal of an effective license is made during the month of December, the effective license shall remain in force until the application for renewal is granted or denied by the Secretary of State.
(i) All persons licensed as a used vehicle dealer are required to furnish each purchaser of a motor vehicle:
1. A certificate of title properly assigned to the

purchaser;

2. A statement verified under oath that all

identifying numbers on the vehicle agree with those on the certificate of title;

3. A bill of sale properly executed on behalf of such

person;

4. A copy of the Uniform Invoice-transaction

reporting return referred to in Section 5-402 of this Chapter;

5. In the case of a rebuilt vehicle, a copy of the

Disclosure of Rebuilt Vehicle Status; and

6. In the case of a vehicle for which the warranty

has been reinstated, a copy of the warranty.

(j) A real estate broker holding a valid certificate of registration issued pursuant to "The Real Estate Brokers and Salesmen License Act" may engage in the business of selling or dealing in house trailers not his own without being licensed as a used vehicle dealer under this Section; however such broker shall maintain a record of the transaction including the following:
(1) the name and address of the buyer and seller,
(2) the date of sale,
(3) a description of the mobile home, including the

vehicle identification number, make, model, and year, and

(4) the Illinois certificate of title number.
The foregoing records shall be available for inspection by any officer of the Secretary of State's Office at any reasonable hour.
(k) Except at the time of sale or repossession of the vehicle, no person licensed as a used vehicle dealer may issue any other person a newly created key to a vehicle unless the used vehicle dealer makes a copy of the driver's license or State identification card of the person requesting or obtaining the newly created key. The used vehicle dealer must retain the copy for 30 days.
A used vehicle dealer who violates this subsection (k) is guilty of a petty offense. Violation of this subsection (k) is not cause to suspend, revoke, cancel, or deny renewal of the used vehicle dealer's license.
(l) Used vehicle dealers licensed under this Section shall provide the Secretary of State a register for the sale at auction of each salvage or junk certificate vehicle. Each register shall include the following information:
1. The year, make, model, style and color of the

vehicle;

2. The vehicle's manufacturer's identification number

or, if applicable, the Secretary of State or Illinois Department of State Police identification number;

3. The date of acquisition of the vehicle;
4. The name and address of the person from whom the

vehicle was acquired;

5. The name and address of the person to whom any

vehicle was disposed, the person's Illinois license number or if the person is an out-of-state salvage vehicle buyer, the license number from the state or jurisdiction where the buyer is licensed; and

6. The purchase price of the vehicle.
The register shall be submitted to the Secretary of State via written or electronic means within 10 calendar days from the date of the auction.
(Source: P.A. 99-78, eff. 7-20-15; 100-450, eff. 1-1-18.)

(625 ILCS 5/5-102.1) (from Ch. 95 1/2, par. 5-102.1)
Sec. 5-102.1. Permits for off site sales and exhibitions.
(a) A licensed new or used motor vehicle dealer licensed under Section 5-101 or 5-102 shall not engage in any off site sale without an off site sale permit issued by the Secretary under this Section.
The Secretary shall issue an off site sale permit to a dealer if:
(1) an application therefor is received by the

Secretary prior to the beginning date of the proposed off site sale, accompanied by a fee of $25;

(2) the applicant is a licensed new vehicle dealer or

used vehicle dealer in good standing; and

(3) the Secretary determines that the proposed off

site sale will conform with the requirements imposed by law.

However, in no event shall an off site sale permit be issued to any licensed new or used vehicle dealer for any off site sale to be conducted outside that dealer's relevant market area, as that term is defined in this Chapter, except that this restriction shall not apply to off site sales of motor homes or recreational vehicles.
The provisions of this subsection shall not apply to self-contained motor homes, mini motor homes, van campers, and recreational trailers, including trailers designed and used to transport vessels or watercraft.
An off site sale permit does not authorize the sale of vehicles on a Sunday.
(b) Only a new or used vehicle dealer licensed under Section 5-101 or 5-102 may participate in a display exhibition and shall obtain a display exhibition permit issued by the Secretary under this Section.
The Secretary shall issue a display exhibition permit to a dealer if:
(1) an application therefor is received by the

Secretary prior to the beginning date of the proposed exhibition, accompanied by a fee of $10;

(2) the applicant is a licensed new vehicle dealer or

used vehicle dealer in good standing; and

(3) the Secretary determines that the proposed

exhibition will conform with the requirements imposed by law.

A display exhibition permit shall be valid for a period of no longer than 30 days.
(c) A licensed new or used motor vehicle dealer under Section 5-101 or 5-102, or any other person as defined in this Section, may participate in a trade show exhibition and must obtain a trade show exhibition permit issued by the Secretary under this Section.
The Secretary shall issue a trade show exhibition permit if:
(1) an application is received by the Secretary

before the beginning date of the proposed trade show exhibition, accompanied by a fee of $10;

(2) the applicant is a licensed new vehicle dealer or

used vehicle dealer in good standing; and

(3) the Secretary determines that the proposed trade

show exhibition shall conform with the requirements imposed by law.

A trade show exhibition permit shall be valid for a period of no longer than 30 days.
The provisions of this subsection shall not apply to self-contained motor homes, mini motor homes, van campers, and recreational trailers, including trailers designed and used to transport vessels or watercraft.
The term "any other person" shall mean new or used vehicle dealers licensed by other states; provided however, a trade show exhibition of new vehicles shall only be participated in by licensed new vehicle dealers, at least 2 of which must be licensed under Section 5-101.
(d) An Illinois or out-of-state licensed new or used trailer dealer, manufactured home dealer, motor home dealer, mini motor home dealer, or van camper dealer shall not engage in any off site sale or trade show exhibition without first acquiring a permit issued by the Secretary under this subsection. However, the provisions of this Section shall not apply to a licensed trailer dealer selling a mobile home or manufactured housing, as defined in the Illinois Manufactured Housing and Mobile Home Safety Act, if the manufactured housing or mobile home has utilities permanently attached. The Secretary shall issue a permit to an Illinois dealer if:
(1) an application is received by the Secretary

before the beginning date of the proposed off site sale or trade show exhibition, accompanied by a fee of $25;

(2) the applicant is a licensed new or used vehicle

dealer in good standing; and

(3) the Secretary determines that the proposed off

site sale or trade show exhibition will conform with the requirements imposed by law.

The Secretary shall issue a permit to an out-of-state dealer if the requirements of subdivisions (1), (2), and (3) of this subsection (d) are met and at least 2 licensed Illinois dealers will participate in the off site sale or trade show exhibition.
A permit issued pursuant to this subsection shall allow for the sale of vehicles at either an off site sale or at a trade show exhibition. The permit shall be valid for a period not to exceed 30 days.
(e) The Secretary of State may adopt rules regulating the conduct of off site sales and exhibitions, and governing the issuance and enforcement of the permits authorized under this Section.
(Source: P.A. 90-718, eff. 1-1-99; 90-774, eff. 8-14-98; 91-357, eff. 7-29-99.)

(625 ILCS 5/5-102.5)
Sec. 5-102.5. Used vehicle dealer prelicensing education program courses.
(a) An applicant for a license as a used vehicle dealer shall complete a minimum of 8 hours of prelicensing education program courses pursuant to this Section prior to submitting an application to the Secretary of State.
(b) To meet the requirements of this Section, at least one individual who is associated with the used vehicle dealer as an owner, principal, corporate officer, director, or member or partner of a limited liability company or limited liability partnership shall complete the education program courses.
(c) The education program courses shall be provided by public or private entities with an expertise in the area as approved by the Secretary of State. The Secretary of State must approve course curricula and instruction, in consultation with the Illinois Department of Transportation and any private entity with expertise in the area in the Secretary of State's discretion.
(d) Each person who successfully completes an approved prelicensing education program under this Section shall be issued a certificate by the education program provider of the course. The current certificate of completion, or a copy of the certificate, shall be posted conspicuously in the principal office of the licensee.
(e) The provisions of this Section apply to all used vehicle dealers including, but not limited to, individuals, corporations, and partnerships, except for the following:
(1) Motor vehicle rental companies having a national

franchise;

(2) National motor vehicle auction companies;
(3) Wholesale dealer-only auction companies;
(4) Used vehicle dealerships owned by a franchise

motor vehicle dealer; and

(5) Banks, credit unions, and savings and loan

associations.

(Source: P.A. 96-678, eff. 8-25-09.)

(625 ILCS 5/5-102.7)
Sec. 5-102.7. Dealer Recovery Trust Fund.
(a) The General Assembly finds that motor vehicle dealers that go out of business without fulfilling agreements to pay off the balance of their customers' liens on traded-in vehicles cause financial harm to those customers by leaving those customers liable for multiple vehicle loans and cause harm to the integrity of the motor vehicle retailing industry. It is the intent of the General Assembly to protect vehicle purchasers by creating a Dealer Recovery Trust Fund to reimburse these consumers.
(b) The Dealer Recovery Trust Fund shall be used solely for the limited purpose of helping victims of dealership closings. Any interest accrued by moneys in the Fund shall be deposited and become part of the Dealer Recovery Trust Fund and its purpose. The sole beneficiaries of the Dealer Recovery Trust Fund are victims of dealership closings.
(c) Except where the context otherwise requires, the following words and phrases, when used in this Section, have the meanings ascribed to them in this subsection (c):
"Applicant" means a person who applies for reimbursement from the Dealer Recovery Trust Fund Board.
"Board" means the Dealer Recovery Trust Fund Board created under this Section.
"Dealer" means a new vehicle dealer licensed under Section 5-101 or a used vehicle dealer licensed under Section 5-102, excepting a dealer who primarily sells mobile homes, recreational vehicles, or trailers.
"Fund" means the Dealer Recovery Trust Fund created under this Section.
"Fund Administrator" means the private entity, which shall be appointed by the Board, that administers the Dealer Recovery Trust Fund.
(d) Beginning October 1, 2011, each application or renewal for a new vehicle dealer's license and each application or renewal for a used vehicle dealer's license shall be accompanied by the applicable Annual Dealer Recovery Fund Fee under Section 5-101 or 5-102 of this Code. The fee shall be in addition to any other fees imposed under this Article, shall be submitted at the same time an application or renewal for a new vehicle dealer's license or used vehicle dealer's license is submitted, and shall be made payable to and remitted directly to the Dealer Recovery Trust Fund, a trust fund outside of the State Treasury which is hereby created. In addition, the Dealer Recovery Trust Fund may accept any federal, State, or private moneys for deposit into the Fund.
(e) The Fund Administrator shall maintain a list of all dealers who have paid the fee under subsection (d) of this Section for the current year, which shall be available to the Secretary of State and the Board. The Secretary of State shall revoke the dealer license of any dealer who does not pay the fee imposed under subsection (d) of this Section. The Secretary of State and the Fund Administrator may enter into information sharing agreements as needed to implement this Section.
(f) The Fund shall be audited annually by an independent auditor who is a certified public accountant and who has been selected by the Board. The independent auditor shall compile an annual report, which shall be filed with the Board and shall be a public record. The auditor shall be paid by the Fund, pursuant to an order of the Board.
(g) The Fund shall be maintained by the Fund Administrator, who shall keep current records of the amounts deposited into the Fund and the amounts paid out of the Fund pursuant to an order of the Board. These records shall be made available to all members of the Board upon reasonable request during normal business hours. The Fund Administrator shall report the balance in the Fund to the Board monthly, by the 15th day of each month. For purposes of determining the amount available to pay claims under this Section at any meeting of the Board, the Board shall use the Fund Administrator's most recent monthly report. The Fund Administrator shall purchase liability insurance to cover management of the Fund at a cost not to exceed 2% of the balance in the Fund as of January 15th of that year.
(h) In any year for which the balance in the Fund as of August 31st is greater than $3,500,000, the Fund Administrator shall notify the Secretary of State and the Secretary of State shall suspend collection of the fee for the following year for any dealer who has not had a claim paid from the Fund, has not had his or her license suspended or revoked, and has not been assessed any civil penalties under this Code during the 3 previous years.
(i) Moneys in the Dealer Recovery Trust Fund may be paid from the Fund only as directed by a written order of the Board and used only for the following purposes:
(i) to pay claims under a written order of the Board

as provided in this Section; or

(ii) to reimburse the Fund Administrator for its

expenses related to the administration of the Fund, provided that the reimbursement to the Fund Administrator in any year shall not exceed 2% of the balance in the Fund as of January 15th of that year.

(j) The Dealer Recovery Trust Fund Board is hereby created. The Board shall consist of the Secretary of State, or his or her designee, who shall serve as chair, the Attorney General, or his or her designee, who shall serve as secretary, and one person alternatively representing new and independent Illinois automobile dealers, selected collectively by the Attorney General, or his or her designee, and the Secretary of State, or his or her designee. The Secretary of State may propose procedures and employ personnel as necessary to implement this Section. The Board shall meet quarterly, and as needed, as directed by the chair. The Board may not pay out any claims before the balance deposited into the Fund exceeds $500,000. Board meetings shall be open to the public. The Board has the authority to take any action by at least a two-thirds majority vote.
(k) The following persons may apply to the Board for reimbursement from the Dealer Recovery Trust Fund:
(i) A retail customer who, on or after October 1,

2011, purchases a vehicle from a dealer who subsequently files for bankruptcy or whose vehicle dealer's license is subsequently revoked by the Secretary of State or otherwise terminated and, as part of the purchase transaction, trades in a vehicle with an outstanding lien to the dealer if lien satisfaction was a condition of the purchase agreement and the retail customer determines that the lien has not been satisfied;

(ii) A retail customer who, on or after October 1,

2011, purchases a vehicle with an undisclosed lien from a dealer who subsequently files for bankruptcy or whose vehicle dealer's license is subsequently revoked by the Secretary of State or otherwise terminated;

(iii) A dealer who, on or after October 1, 2011,

purchases a vehicle with an undisclosed lien from another dealer who subsequently files for bankruptcy or whose vehicle dealer's license is subsequently revoked by the Secretary of State or otherwise terminated.

(l) To be considered by the Board, an applicant must submit his or her claim to the Board within 2 years after the date of the transaction that gave rise to the claim.
(m) At each meeting of the Board, it shall consider all claims that are properly submitted to it on forms prescribed by the Secretary of State at least 30 days before the date of the Board's meeting. Before the Board may consider a claim against a dealer, it must make a written determination that the dealer has filed for bankruptcy under the provisions of 11 U.S.C. Chapter 7; that the Secretary of State has revoked his or her dealer's license; or that the license has been otherwise terminated. Once the Board has made this determination, it may consider the applicant's claim against the dealer. If a two-thirds majority of the Board determines that the dealer has committed a violation under subsection (k), it shall grant the applicant's claim. Except as otherwise provided in this Section, the maximum amount of any award for a claim under paragraph (i) of subsection (k) of this Section shall be equal to the amount of the unpaid balance of the lien that the dealer agreed to pay off on behalf of the applicant as shown on the bill of sale or the retail installment sales contract. The maximum amount of any claim under paragraph (ii) or (iii) of subsection (k) of this Section shall be equal to the amount of the undisclosed lien. However, no award for a claim under subsection (k) of this Section shall exceed $35,000.
(n) If the balance in the Fund at the time of any Board meeting is less than the amount of the total amount of all claims awarded at that meeting, then all awards made at that meeting shall be reduced, pro rata, so that the amount of claims does not exceed the balance in the Fund. Before it reviews new claims, the Board shall issue written orders to pay the remaining portion of any claims that were so reduced, provided that the balance in the Fund is sufficient to pay those claims.
(o) Whenever the balance of the Fund falls below $500,000, the Board may charge dealers an additional assessment of up to $50 to bring the balance to at least $500,000. Not more than one additional assessment may be made against a dealer in any 12-month period.
(p) If the total amount of claims awarded against any dealer exceeds 33% of the balance in the Fund, the Board may permanently reduce the amount of those claims, pro rata, so that those claims do not exceed 33% of the balance in the Fund.
(q) The Board shall issue a written order directing the Fund Administrator to pay an applicant's claim to a secured party where the Board has received a signed agreement between the applicant and the secured party holding the lien. The agreement must (i) state that the applicant and the secured party agree to accept payment from the Fund to the secured party as settlement in full of all claims against the dealer; and (ii) release the lien and the title, if applicable, to the vehicle that was the subject of the claim. The written order shall state the amount of the claim and the name and address of the secured party to whom the claim shall be paid. The Fund Administrator shall pay the claim within 30 days after it receives the Board's order.
(r) No dealer or principal associated with a dealer's license is eligible for licensure, renewal or relicensure until the full amount of reimbursement for an unpaid claim, plus interest as determined by the Board, is paid to the Fund. Nothing in this Section shall limit the authority of the Secretary of State to suspend, revoke, or levy civil penalties against a dealer, nor shall full repayment of the amount owed to the Fund nullify or modify the effect of any action by the Secretary.
(s) Nothing in this Section shall limit the right of any person to seek relief though civil action against any other person as an alternative to seeking reimbursement from the Fund.
(Source: P.A. 97-480, eff. 10-1-11; 98-450, eff. 1-1-14.)

(625 ILCS 5/5-103) (from Ch. 95 1/2, par. 5-103)
Sec. 5-103. (a) Every new vehicle manufacturer shall specify the delivery and preparation obligations of its vehicle dealers prior to delivery of new vehicles to retail buyers. A copy of the delivery and preparation obligations of its dealers shall be filed with the Secretary of State by every vehicle manufacturer and shall constitute the vehicle dealer's only responsibility for product liability as between the dealer and the manufacturer. A manufacturer's product or warranty liability to the dealer shall extend to any mechanical, body or parts defect constituting a breach of any express or implied warranty of the manufacturer. The manufacturer shall reasonably compensate any authorized dealer who rectifies a defect which constitutes a breach of any express or implied warranty of the manufacturer and for preparation and delivery obligations. Every dealer shall perform the preparation and get ready services specified by the manufacturer to be performed prior to the delivery of the new vehicle to the buyer.
(b) The owner of the vehicle may cause the vehicle to be inspected according to this Section and have the original manufacturer's warranty reinstated if the vehicle is a theft recovery that has been salvaged and is recovered without structural damage or missing essential parts, excluding wheels, damage to the steering column, and radios provided the owner:
(1) Submits the vehicle to a franchised dealer for a

complete inspection, including fluids, frame, essential parts, and other items deemed by the manufacturer as essential for verification of the condition of the vehicle at the time of recovery.

(2) Submits a copy of the police recovery report to

the inspecting dealer.

(3) Paid the inspection fee charged by the franchised

dealer.

The manufacturer shall reinstate the original manufacturer's warranty if a vehicle is certified by a franchised dealer as having complied with the provisions of this Section. The manufacturer shall, in addition to reinstating the warranty, provide the owner with a written statement indicating that the original manufacturer's warranty has been reinstated.
(c) Nothing in this Section shall affect a cause of action a buyer may have against a dealer or manufacturer under present applicable statutory or case law.
(Source: P.A. 92-458, eff. 8-22-01.)

(625 ILCS 5/5-104) (from Ch. 95 1/2, par. 5-104)
Sec. 5-104. (a) On and after January 1, 1976, each manufacturer of a 1976 or later model year vehicle of the first division manufactured for sale in this State, other than a motorcycle, shall clearly and conspicuously indicate, on the price listing affixed to the vehicle pursuant to the "Automobile Information Disclosure Act", (15 United States Code 1231 through 1233), the following, with the appropriate gasoline mileage figure:
"In tests for fuel economy in city and highway driving conducted by the United States Environmental Protection Agency, this passenger vehicle obtained ....... miles per gallon of gasoline."
(Source: P.A. 79-747.)

(625 ILCS 5/5-104.1) (from Ch. 95 1/2, par. 5-104.1)
Sec. 5-104.1. Informational labels on pickup trucks; penalty. (1) Every manufacturer of second division vehicles having a gross vehicle weight rating of 8,500 pounds or less which are sold or offered for sale for use upon the public streets or highways within this State shall, prior to the delivery of the second division vehicle to an Illinois dealer, or on or prior to the introduction date of new models delivered to an Illinois dealer, securely affix to the windshield or side window of the second division vehicle a label upon which the manufacturer shall endorse clearly, distinctly and legibly true and correct entries disclosing information identical to and in the same manner as required on new first division vehicles. The label shall remain affixed to the second division vehicle until delivery of the second division vehicle to the ultimate purchaser. Any manufacturer who shall willfully fail to affix a proper label required by this Section or any person who shall willfully remove, alter or mutilate a label prior to delivery of the second division vehicle to the ultimate purchaser is guilty of a misdemeanor. This Section shall not apply to such second division vehicles for which the annual sales in Illinois of the previous model year were less than 200.
(2) This Section shall apply to second division vehicles having a gross vehicle weight rating of 8,500 pounds or less built after December 31, 1987.
(Source: P.A. 85-387.)

(625 ILCS 5/5-104.2)
Sec. 5-104.2. Nonconforming vehicles; sale.
(a) Every manufacturer shall be prohibited from reselling any motor vehicle that has been finally ordered, determined, or adjudicated as having a nonconformity under the New Vehicle Buyer Protection Act or a similar law of any state, territory, or country, and that the manufacturer repurchased or replaced because of the nonconformity, unless the manufacturer has corrected the nonconformity and issues a disclosure statement prior to resale stating that the vehicle was repurchased or replaced under the New Vehicle Buyer Protection Act or similar law of any other state, territory, or country; identifying the nonconformity; and warranting that the nonconformity has been corrected. The disclosure statement must accompany the vehicle through the first retail purchase.
(b) "Nonconformity" refers to a new vehicle's failure to conform to all express warranties applicable to the vehicle, which failure substantially impairs the use, market value, or safety of the vehicle.
(c) The disclosure statement referred to in subsection (a) shall be in substantially the same form as below:

Year: (Insert Year); Make (Insert Make); Model: (Insert Model). This vehicle was previously sold as new. It was subsequently ordered as having a nonconformity by final decision of court proceeding or State run arbitration. It was subsequently repurchased by its manufacturer because it did not conform to the manufacturer's express warranty and the nonconformity was not cured within a reasonable time as provided by Illinois law. The following nonconformities have been corrected (a minimum of 5 numbered lines shall be provided to describe the nonconformity or nonconformities)."

The customer shall sign the disclosure statement. This disclosure language shall be in at least 8-point type.
(Source: P.A. 88-415.)

(625 ILCS 5/5-104.3)
Sec. 5-104.3. Disclosure of rebuilt vehicle.
(a) No person shall knowingly, with intent to defraud or deceive another, sell a vehicle for which a rebuilt title has been issued unless that vehicle is accompanied by a Disclosure of Rebuilt Vehicle Status form, properly signed and delivered to the buyer.
(a-5) No dealer or rebuilder licensed under Sections 5-101, 5-102, or 5-301 of this Code shall sell a vehicle for which a rebuilt title has been issued from another jurisdiction without first obtaining an Illinois certificate of title with a "REBUILT" notation under Section 3-118.1 of this Code.
(b) The Secretary of State may by rule or regulation prescribe the format and information contained in the Disclosure of Rebuilt Vehicle Status form.
(c) A violation of subsections (a) or (a-5) of this Section is a Class A misdemeanor. A second or subsequent violation of subsections (a) or (a-5) of this Section is a Class 4 felony.
(Source: P.A. 100-104, eff. 11-9-17.)

(625 ILCS 5/5-105) (from Ch. 95 1/2, par. 5-105)
Sec. 5-105. Investigation of licensee required. Every person seeking a license under Chapter 5 of this Act, as part of the application process, authorizes an investigation to determine if the applicant has ever been convicted of a crime and if so, the disposition of those convictions. This authorization shall indicate the scope of the inquiry and the agencies which may be contacted. Upon this authorization the Secretary of State may request and receive information and assistance from any Federal, State or local governmental agency as part of the authorized investigation. The Department of State Police shall provide information concerning any criminal convictions and their disposition brought against the applicant upon request of the Secretary of State when the request is made in the form and manner required by the Department of State Police. The information derived from this investigation, including the source of this information, and any conclusions or recommendations derived from this information by the Secretary of State shall be provided to the applicant or his designee. Upon request to the Secretary of State prior to any final action by the Secretary of State on the application, no information obtained from such investigation may be placed in any automated information system. Any criminal convictions and their disposition information obtained by the Secretary of State shall be confidential and may not be transmitted outside the Office of the Secretary of State, except as required herein, and may not be transmitted to anyone within the Office of the Secretary of State except as needed for the purpose of evaluating the application. All criminal convictions and their disposition and information obtained by the Division of Investigation shall be destroyed no later than 60 days after the Division of Investigation has made a final ruling on the application, and all rights of appeal have expired and pending appeals have been completed. The only physical identity materials which the applicant can be required to provide the Secretary of State are photographs or fingerprints. Only information and standards which bear a reasonable and rational relation to the performance of a licensee shall be used by the Secretary of State. The Secretary of State shall adopt rules and regulations for the administration of this Section. Any employee of the Secretary of State who gives or causes to be given away any confidential information concerning any criminal convictions and their disposition of an applicant shall be guilty of a Class A misdemeanor.
(Source: P.A. 84-25.)

(625 ILCS 5/5-106) (from Ch. 95 1/2, par. 5-106)
Sec. 5-106. No person may keep open, operate, or assist in keeping open or operating any established or additional place of business for the purpose of buying, selling, bartering, exchanging, or leasing for a period of 1 year or more, or offering for sale, barter, exchange, or lease for a period of 1 year or more, any motor vehicle, whether new or used, on the first day of the week, commonly called Sunday; provided, that this Section does not apply to the opening of an established or additional place of business on Sunday for the following purposes:
(1) to sell petroleum products, tires or repair parts

and accessories;

(2) to operate and conduct a motor vehicle repair

shop;

(3) to supply services for the washing, towing or

wrecking of motor vehicles;

(4) to participate in a trade show exhibition or

display exhibition by a dealer who has been granted a permit by the Secretary of State pursuant to Section 5-102.1 of this Article;

(5) to sell motorcycles, motor driven cycles,

motorized pedalcycles when offered for sale by a dealer licensed under Sections 5-101 and 5-102 to sell only such motor vehicles;

(6) to offer for sale manufactured housing;
(7) to sell self-contained motor homes, mini motor

homes, van campers and recreational trailers when offered for sale by a dealer at an established or additional place of business where only such vehicles are displayed or offered for sale. This exemption includes dealers with off site sales or trade show exhibition permits issued pursuant to subsection (d) of Section 5-102.1 of this Article.

(Source: P.A. 89-551, eff. 1-1-97.)

(625 ILCS 5/5-107) (from Ch. 95 1/2, par. 5-107)
Sec. 5-107. Bond exemption. The following persons shall be exempt from the bond required in Sections 5-101 and 5-102: (1) Any person who has been continuously licensed under Section 5-101 or 5-102 since calendar year 1983; (2) any licensee who as determined by the Secretary of State, has faithfully and continuously complied with conditions of the bond requirement for a period of 60 consecutive months after the effective date of this amendatory Act of the 100th General Assembly.
This exemption shall continue for each licensee until such time as he may be determined by the Secretary of State to be delinquent or deficient in the transmittal of title and registration fees or taxes.
A person whose license is cancelled due to the voluntary surrender of such license, who applies for a new license for the same license year or one license year after the license year of the cancelled license, will remain exempt under paragraph (1) above if the only break in the continuous licensure is caused by the cancellation due to the voluntary surrender of the license.
(Source: P.A. 100-450, eff. 1-1-18.)

(625 ILCS 5/5-108) (from Ch. 95 1/2, par. 5-108)
Sec. 5-108. Vehicle Referral and Marketing Services. Nothing in this Code shall be construed to prohibit a credit union, as defined in the Illinois Credit Union Act, a bank, as defined in the Illinois Banking Act, or any firm, copartnership, association or corporation from advertising the sale of motor vehicles by licensed dealers or advertising motor vehicle purchase opportunities from licensed dealers, from referring potential purchasers of motor vehicles to licensed dealers, or from soliciting purchasers of motor vehicles for licensed dealers. However, any motor vehicle sale resulting from those activities may only be consummated by a dealer licensed under Section 5-101 or 5-102 of this Code.
(Source: P.A. 87-380.)

(625 ILCS 5/5-109)
Sec. 5-109. Manufacturers and distributors; fees.
(a) "Manufacturer" means any person who manufactures or assembles new motor vehicles either within or without of this State.
(b) "Distributor" means any person who distributes or sells new motor vehicles to new vehicle dealers, or who maintains distributor representatives in this State, and who is not a manufacturer.
(c) Each manufacturer and distributor doing business in this State shall pay an annual fee of $1500 to the Secretary of State to be deposited into the Motor Vehicle Review Board Fund.
(Source: P.A. 99-127, eff. 1-1-16.)

(625 ILCS 5/Ch. 5 Art. II heading)

(625 ILCS 5/5-201) (from Ch. 95 1/2, par. 5-201)
Sec. 5-201. Transporters must apply for in-transit plates.
(a) No person shall engage in this State in the business as a transporter until such person shall apply for and receive from the Secretary of State a generally distinctive set of two "in-transit license plates" for any vehicle so transported by him.
(b) An application for a generally distinctive number under this Article shall be filed with the Secretary of State, duly verified by oath and in such form as the Secretary of State may by rule or regulation prescribe and shall contain the name and business address of such person, the certificate, registration or permit number issued by the Illinois Commerce Commission and such other information concerning the business of the applicant as the Secretary of State may by rule or regulation prescribe. If the applicant does not hold a certificate, registration or permit from the Illinois Commerce Commission to so transport, such application shall be denied.
(c) An application for a generally distinctive set of two "in-transit license plates" shall be accompanied by the prescribed fee. Upon the payment of such license fee, such application shall be filed and recorded in the office of the Secretary of State. Thereupon the Secretary of State shall assign and issue to such person a generally distinctive number and without any further expense to him shall deliver to such person at his business address a certificate of registration in such form as the Secretary of State may prescribe and one set of two "in-transit license plates" with a number corresponding to the number of such certificate of registration. Such in-transit plates shall be used by such person only on vehicles transported, but not owned, by him.
(d) Except as provided in sub-section (3) hereof, all certificates of registration and "in-transit plates" granted under this Section shall expire by operation of law on December 31 of the calendar year for which they are granted unless sooner revoked under the provisions of Section 5-501 of this Chapter.
(e) A certificate of registration under this Article may be renewed upon application and payment of the fee required herein as in the case of an original application, provided, however, that in case an application for renewal of an effective registration is made during the month of December, such existing registration shall remain in force until such application for renewal is granted by the Secretary of State.
(f) Any person registered as a transporter under the Article may make application for additional duplicate sets of "in-transit plates" on such form as the Secretary of State may by rule or regulation prescribe, from time to time to obtain as many duplicate sets of "in-transit plates" as he may desire upon payment of the prescribed fee for each set. Such duplicate plates shall bear the number of that person's original certificate of registration.
(g) In case of loss or destruction of one license plate issued to a transporter under this Section such transporter may obtain a duplicate of the same by filing an affidavit to that effect with the Secretary of State, accompanied by the prescribed fee.
(h) An original "in-transit plate" or a duplicate shall be attached to the front and rear of each vehicle so transported in this State; provided, that if one such vehicle is towing another such vehicle, one plate or duplicate plate shall be attached to the front of the towing vehicle and one such plate to the rear of the rearmost towed vehicle.
(i) Anything in this Chapter to the contrary notwithstanding, the provisions of this Section shall not apply to a non-resident engaged in such business and using the public highways of this State if he has an "in-transit plate" or license from the State, foreign country or province, territory or federal district of which he is a resident and such State, country, province, territory or district grants a like exemption to residents of this State.
(Source: P.A. 76-1586.)

(625 ILCS 5/5-202) (from Ch. 95 1/2, par. 5-202)
Sec. 5-202. Tow or Wrecker operators must register tow or wrecker vehicles. (a) No person in this State shall engage in the business of operating a tow truck or wrecker or operate a tow or wrecker vehicle until such person shall register any vehicle to be used for such purpose and apply for and receive from the Secretary of State a generally distinctive set of 3 "tow truck" plates for any towing or wrecker vehicle operated by him.
(b) An application for registration for a generally distinctive set of 3 "tow truck" plates under this Article shall be filed with the Secretary of State, duly verified by oath and in such form as the Secretary of State may by rule or regulation prescribe and shall contain the name and business address of such person, the vehicle identification number of the vehicle for which such application is made, proof of insurance as set forth in paragraph (d) of Section 12-606 of this Code, and such other information concerning the business of the applicant as the Secretary of State may by rule or regulation prescribe.
(c) The application for registration and a generally distinctive set of 3 "tow truck" plates shall be accompanied by the prescribed fee. Upon payment of such fee, such registration and application shall be filed and recorded in the office of the Secretary of State. Thereupon the Secretary of State shall assign and issue to such person a generally distinctive number for each vehicle and without further expense to him shall deliver to such person at his place of business address one set of 3 "tow truck" plates. Such "tow truck" plates shall be used by such person only on the vehicle for which application was made and the vehicle being towed, and are not transferable.
(d) All "tow truck" plates granted under this Section shall expire by operation of law on December 31 of the calendar year for which they are granted unless sooner revoked under the provisions of Section 5-501 of this Chapter.
(e) One "tow truck" plate shall be attached to the front and rear of each registered vehicle, and one "tow truck" plate shall be attached to the rear of the vehicle being towed unless the towed vehicle displays a valid registration plate visible from the rear while being towed, so that the numbers and letter on the plate are clearly visible to any person following the vehicle being towed. However, illumination of the rear plate required by subsection (c) of Section 12-201 of this Code shall not apply to the third plate displayed on the towed vehicle. In addition, the vehicle registration plates assigned to the vehicle being towed shall be displayed as provided in Section 3-413 of this Code.
(Source: P.A. 86-444; 86-565; 86-1028.)

(625 ILCS 5/5-207)
Sec. 5-207. Licensing of towing services as dealers. Any towing service that sells or disposes of 5 or more vehicles in a calendar year to anyone other than a person licensed under Chapter 5 of this Code must also be licensed under Section 5-102 of this Chapter.
(Source: P.A. 89-433, eff. 12-15-95.)

(625 ILCS 5/Ch. 5 Art. III heading)

(625 ILCS 5/5-301) (from Ch. 95 1/2, par. 5-301)
Sec. 5-301. Automotive parts recyclers, scrap processors, repairers and rebuilders must be licensed.
(a) No person in this State shall, except as an incident to the servicing of vehicles, carry on or conduct the business of an automotive parts recycler, a scrap processor, a repairer, or a rebuilder, unless licensed to do so in writing by the Secretary of State under this Section. No person shall rebuild a salvage vehicle unless such person is licensed as a rebuilder by the Secretary of State under this Section. No person shall engage in the business of acquiring 5 or more previously owned vehicles in one calendar year for the primary purpose of disposing of those vehicles in the manner described in the definition of a "scrap processor" in this Code unless the person is licensed as an automotive parts recycler by the Secretary of State under this Section. Each license shall be applied for and issued separately, except that a license issued to a new vehicle dealer under Section 5-101 of this Code shall also be deemed to be a repairer license.
(b) Any application filed with the Secretary of State, shall be duly verified by oath, in such form as the Secretary of State may by rule or regulation prescribe and shall contain:
1. The name and type of business organization of the

applicant and his principal or additional places of business, if any, in this State.

2. The kind or kinds of business enumerated in

subsection (a) of this Section to be conducted at each location.

3. If the applicant is a corporation, a list of its

officers, directors, and shareholders having a ten percent or greater ownership interest in the corporation, setting forth the residence address of each; if the applicant is a sole proprietorship, a partnership, an unincorporated association, a trust, or any similar form of business organization, the names and residence address of the proprietor or of each partner, member, officer, director, trustee or manager.

4. A statement that the applicant's officers,

directors, shareholders having a ten percent or greater ownership interest therein, proprietor, partner, member, officer, director, trustee, manager, or other principals in the business have not committed in the past three years any one violation as determined in any civil or criminal or administrative proceedings of any one of the following Acts:

(a) the Anti-Theft Laws of the Illinois Vehicle

Code;

(b) the "Certificate of Title Laws" of the

Illinois Vehicle Code;

(c) the "Offenses against Registration and

Certificates of Title Laws" of the Illinois Vehicle Code;

(d) the "Dealers, Transporters, Wreckers and

Rebuilders Laws" of the Illinois Vehicle Code;

(e) Section 21-2 of the Criminal Code of 1961 or

the Criminal Code of 2012, Criminal Trespass to Vehicles; or

(f) the Retailers Occupation Tax Act.
5. A statement that the applicant's officers,

directors, shareholders having a ten percent or greater ownership interest therein, proprietor, partner, member, officer, director, trustee, manager or other principals in the business have not committed in any calendar year 3 or more violations, as determined in any civil or criminal or administrative proceedings, of any one or more of the following Acts:

(a) the Consumer Finance Act;
(b) the Consumer Installment Loan Act;
(c) the Retail Installment Sales Act;
(d) the Motor Vehicle Retail Installment Sales

Act;

(e) the Interest Act;
(f) the Illinois Wage Assignment Act;
(g) Part 8 of Article XII of the Code of Civil

Procedure; or

(h) the Consumer Fraud Act.
6. An application for a license shall be accompanied

by the following fees: $50 for applicant's established place of business; $25 for each additional place of business, if any, to which the application pertains; provided, however, that if such an application is made after June 15 of any year, the license fee shall be $25 for applicant's established place of business plus $12.50 for each additional place of business, if any, to which the application pertains. License fees shall be returnable only in the event that such application shall be denied by the Secretary of State.

7. A statement that the applicant understands Chapter

1 through Chapter 5 of this Code.

8. A statement that the applicant shall comply with

subsection (e) of this Section.

9. A statement indicating if the applicant, including

any of the applicant's affiliates or predecessor corporations, has been subject to the revocation or nonrenewal of a business license by a municipality under Section 5-501.5 of this Code.

(c) Any change which renders no longer accurate any information contained in any application for a license filed with the Secretary of State shall be amended within 30 days after the occurrence of such change on such form as the Secretary of State may prescribe by rule or regulation, accompanied by an amendatory fee of $2.
(d) Anything in this Chapter to the contrary, notwithstanding, no person shall be licensed under this Section unless such person shall maintain an established place of business as defined in this Chapter.
(e) The Secretary of State shall within a reasonable time after receipt thereof, examine an application submitted to him under this Section and unless he makes a determination that the application submitted to him does not conform with the requirements of this Section or that grounds exist for a denial of the application, as prescribed in Section 5-501 of this Chapter, grant the applicant an original license as applied for in writing for his established place of business and a supplemental license in writing for each additional place of business in such form as he may prescribe by rule or regulation which shall include the following:
1. the name of the person licensed;
2. if a corporation, the name and address of its

officers or if a sole proprietorship, a partnership, an unincorporated association or any similar form of business organization, the name and address of the proprietor or of each partner, member, officer, director, trustee or manager;

3. a designation of the kind or kinds of business

enumerated in subsection (a) of this Section to be conducted at each location;

4. in the case of an original license, the

established place of business of the licensee;

5. in the case of a supplemental license, the

established place of business of the licensee and the additional place of business to which such supplemental license pertains.

(f) The appropriate instrument evidencing the license or a certified copy thereof, provided by the Secretary of State shall be kept, posted, conspicuously in the established place of business of the licensee and in each additional place of business, if any, maintained by such licensee. The licensee also shall post conspicuously in the established place of business and in each additional place of business a notice which states that such business is required to be licensed by the Secretary of State under Section 5-301, and which provides the license number of the business and the license expiration date. This notice also shall advise the consumer that any complaints as to the quality of service may be brought to the attention of the Attorney General. The information required on this notice also shall be printed conspicuously on all estimates and receipts for work by the licensee subject to this Section. The Secretary of State shall prescribe the specific format of this notice.
(g) Except as provided in subsection (h) hereof, licenses granted under this Section shall expire by operation of law on December 31 of the calendar year for which they are granted unless sooner revoked, nonrenewed, or cancelled under the provisions of Section 5-501 or 5-501.5 of this Chapter.
(h) Any license granted under this Section may be renewed upon application and payment of the fee required herein as in the case of an original license, provided, however, that in case an application for the renewal of an effective license is made during the month of December, such effective license shall remain in force until such application is granted or denied by the Secretary of State.
(i) All automotive repairers and rebuilders shall, in addition to the requirements of subsections (a) through (h) of this Section, meet the following licensing requirements:
1. provide proof that the property on which first

time applicants plan to do business is in compliance with local zoning laws and regulations, and a listing of zoning classification;

2. provide proof that the applicant for a repairer's

license complies with the proper workers' compensation rate code or classification, and listing the code of classification for that industry;

3. provide proof that the applicant for a rebuilder's

license complies with the proper workers' compensation rate code or classification for the repair industry or the auto parts recycling industry and listing the code of classification;

4. provide proof that the applicant has obtained or

applied for a hazardous waste generator number, and listing the actual number if available or certificate of exemption;

5. provide proof that applicant has proper liability

insurance, and listing the name of the insurer and the policy number; and

6. provide proof that the applicant has obtained or

applied for the proper State sales tax classification and federal identification tax number, and listing the actual numbers if available.

(i-1) All automotive repairers shall provide proof that they comply with all requirements of the Automotive Collision Repair Act.
(j) All automotive parts recyclers shall, in addition to the requirements of subsections (a) through (h) of this Section, meet the following licensing requirements:
1. provide a statement that the applicant purchases 5

vehicles per year or has 5 hulks or chassis in stock;

2. provide proof that the property on which all first

time applicants will do business does comply to the proper local zoning laws in existence, and a listing of zoning classifications;

3. provide proof that applicant complies with the

proper workers' compensation rate code or classification, and listing the code of classification; and

4. provide proof that applicant has obtained or

applied for the proper State sales tax classification and federal identification tax number, and listing the actual numbers if available.

(Source: P.A. 100-409, eff. 8-25-17.)

(625 ILCS 5/5-302) (from Ch. 95 1/2, par. 5-302)
Sec. 5-302. Out-of-state salvage vehicle buyer must be licensed.
(a) No person in this State shall sell or offer at auction salvage vehicles to a nonresident who is not licensed in another state or jurisdiction.
(b) (Blank).
(c) (Blank).
(d) (Blank).
(e) (Blank).
(f) (Blank).
(g) An out-of-state salvage vehicle buyer shall be subject to the inspection of records pertaining to the acquisition of salvage vehicles in this State in accordance with this Code and such rules as the Secretary of State may promulgate.
(h) (Blank).
(i) (Blank).
(Source: P.A. 95-783, eff. 1-1-09.)

(625 ILCS 5/Ch. 5 Art. IV heading)

(625 ILCS 5/5-401.2) (from Ch. 95 1/2, par. 5-401.2)
Sec. 5-401.2. Licensees required to keep records and make inspections.
(a) Every person licensed or required to be licensed under Section 5-101, 5-101.1, 5-101.2, 5-102, 5-301 or 5-302 of this Code, shall, with the exception of scrap processors, maintain for 3 years, in a form as the Secretary of State may by rule or regulation prescribe, at his established place of business, additional place of business, or principal place of business if licensed under Section 5-302, the following records relating to the acquisition or disposition of vehicles and their essential parts possessed in this State, brought into this State from another state, territory or country, or sold or transferred to another person in this State or in another state, territory, or country.
(1) The following records pertaining to new or used

vehicles shall be kept:

(A) the year, make, model, style and color of the

vehicle;

(B) the vehicle's manufacturer's identification

number or, if applicable, the Secretary of State or Illinois Department of State Police identification number;

(C) the date of acquisition of the vehicle;
(D) the name and address of the person from whom

the vehicle was acquired and, if that person is a dealer, the Illinois or out-of-state dealer license number of such person;

(E) the signature of the person making the

inspection of a used vehicle as required under subsection (d) of this Section, if applicable;

(F) the purchase price of the vehicle, if

applicable;

(G) the date of the disposition of the vehicle;
(H) the name and address of the person to whom

any vehicle was disposed, and if that person is a dealer, the Illinois or out-of-State dealer's license number of that dealer;

(I) the uniform invoice number reflecting the

disposition of the vehicle, if applicable; and

(J) The sale price of the vehicle, if applicable.
(2) (A) The following records pertaining to used

essential parts other than quarter panels and transmissions of vehicles of the first division shall be kept:

(i) the year, make, model, color and type of such

part;

(ii) the vehicle's manufacturer's identification

number, derivative number, or, if applicable, the Secretary of State or Illinois Department of State Police identification number of such part;

(iii) the date of the acquisition of each part;
(iv) the name and address of the person from whom

the part was acquired and, if that person is a dealer, the Illinois or out-of-state dealer license number of such person; if the essential part being acquired is from a person other than a dealer, the licensee shall verify and record that person's identity by recording the identification numbers from at least two sources of identification, one of which shall be a drivers license or State identification card;

(v) the uniform invoice number or out-of-state

bill of sale number reflecting the acquisition of such part;

(vi) the stock number assigned to the essential

part by the licensee, if applicable;

(vii) the date of the disposition of such part;
(viii) the name and address of the person to whom

such part was disposed of and, if that person is a dealer, the Illinois or out-of-state dealer license number of that person;

(ix) the uniform invoice number reflecting the

disposition of such part.

(B) Inspections of all essential parts shall be

conducted in accordance with Section 5-402.1.

(C) A separate entry containing all of the

information required to be recorded in subparagraph (A) of paragraph (2) of subsection (a) of this Section shall be made for each separate essential part. Separate entries shall be made regardless of whether the part was a large purchase acquisition. In addition, a separate entry shall be made for each part acquired for immediate sale or transfer, or for placement into the overall inventory or stock to be disposed of at a later time, or for use on a vehicle to be materially altered by the licensee, or acquired for any other purpose or reason. Failure to make a separate entry for each essential part acquired or disposed of, or a failure to record any of the specific information required to be recorded concerning the acquisition or disposition of each essential part as set forth in subparagraph (A) of paragraph (2) of subsection (a) shall constitute a failure to keep records.

(D) The vehicle's manufacturer's identification

number or Secretary of State or Illinois Department of State Police identification number for the essential part shall be ascertained and recorded even if such part is acquired from a person or dealer located in a State, territory, or country which does not require that such information be recorded. If the vehicle's manufacturer's identification number or Secretary of State or Illinois Department of State Police identification number for an essential part cannot be obtained, that part shall not be acquired by the licensee or any of his agents or employees. If such part or parts were physically acquired by the licensee or any of his agents or employees while the licensee or agent or employee was outside this State, that licensee or agent or employee was outside the State, that licensee, agent or employee shall not bring such essential part into this State or cause it to be brought into this State. The acquisition or disposition of an essential part by a licensee without the recording of the vehicle identification number or Secretary of State identification number for such part or the transportation into the State by the licensee or his agent or employee of such part or parts shall constitute a failure to keep records.

(E) The records of essential parts required to be

kept by this Section shall apply to all hulks, chassis, frames or cowls, regardless of the age of those essential parts. The records required to be kept by this Section for essential parts other than hulks, chassis, frames or cowls, shall apply only to those essential parts which are 6 model years of age or newer. In determining the model year of such an essential part it may be presumed that the identification number of the vehicle from which the essential part came or the identification number affixed to the essential part itself acquired by the licensee denotes the model year of that essential part. This presumption, however, shall not apply if the gross appearance of the essential part does not correspond to the year, make or model of either the identification number of the vehicle from which the essential part is alleged to have come or the identification number which is affixed to the essential part itself. To determine whether an essential part is 6 years of age or newer within this paragraph, the model year of the essential part shall be subtracted from the calendar year in which the essential part is acquired or disposed of by the licensee. If the remainder is 6 or less, the record of the acquisition or disposition of that essential part shall be kept as required by this Section.

(F) The requirements of paragraph (2) of subsection

(a) of this Section shall not apply to the disposition of an essential part other than a cowl which has been damaged or altered to a state in which it can no longer be returned to a usable condition and which is being sold or transferred to a scrap processor or for delivery to a scrap processor.

(3) the following records for vehicles on which junking certificates are obtained shall be kept:
(A) the year, make, model, style and color of the

vehicle;

(B) the vehicle's manufacturer's identification

number or, if applicable, the Secretary of State or Illinois Department of State Police identification number;

(C) the date the vehicle was acquired;
(D) the name and address of the person from whom the

vehicle was acquired and, if that person is a dealer, the Illinois or out-of-state dealer license number of that person;

(E) the certificate of title number or salvage

certificate number for the vehicle, if applicable;

(F) the junking certificate number obtained by the

licensee; this entry shall be recorded at the close of business of the fifth business day after receiving the junking certificate;

(G) the name and address of the person to whom the

junking certificate has been assigned, if applicable, and if that person is a dealer, the Illinois or out-of-state dealer license number of that dealer;

(H) if the vehicle or any part of the vehicle is

dismantled for its parts to be disposed of in any way, or if such parts are to be used by the licensee to materially alter a vehicle, those essential parts shall be recorded and the entries required by paragraph (2) of subsection (a) shall be made.

(4) The following records for rebuilt vehicles shall be kept:
(A) the year, make, model, style and color of the

vehicle;

(B) the vehicle's manufacturer's identification

number of the vehicle or, if applicable, the Secretary of State or Illinois Department of State Police identification number;

(C) the date the vehicle was acquired;
(D) the name and address of the person from whom the

vehicle was acquired, and if that person is a dealer, the Illinois or out-of-state dealer license number of that person;

(E) the salvage certificate number for the vehicle;
(F) the newly issued certificate of title number for

the vehicle;

(G) the date of disposition of the vehicle;
(H) the name and address of the person to whom the

vehicle was disposed, and if a dealer, the Illinois or out-of-state dealer license number of that dealer;

(I) The sale price of the vehicle.
(a-1) A person licensed or required to be licensed under Section 5-101 or Section 5-102 of this Code who issues temporary registration permits as permitted by this Code and by rule must electronically file the registration with the Secretary and must maintain records of the registration in the manner prescribed by the Secretary.
(b) A failure to make separate entries for each vehicle acquired, disposed of, or assigned, or a failure to record any of the specific information required to be recorded concerning the acquisition or disposition of each vehicle as set forth in paragraphs (1), (3) and (4) of subsection (a) shall constitute a failure to keep records.
(c) All entries relating to the acquisition of a vehicle or essential part required by subsection (a) of this Section shall be recorded no later than the close of business on the seventh calendar day following such acquisition. All entries relating to the disposition of a vehicle or an essential part shall be made at the time of such disposition. If the vehicle or essential part was disposed of on the same day as its acquisition or the day thereafter, the entries relating to the acquisition of the vehicle or essential part shall be made at the time of the disposition of the vehicle or essential part. Failure to make the entries required in or at the times prescribed by this subsection following the acquisition or disposition of such vehicle or essential part shall constitute a failure to keep records.
(d) Every person licensed or required to be licensed shall, before accepting delivery of a used vehicle, inspect the vehicle to determine whether the manufacturer's public vehicle identification number has been defaced, destroyed, falsified, removed, altered, or tampered with in any way. If the person making the inspection determines that the manufacturer's public vehicle identification number has been altered, removed, defaced, destroyed, falsified or tampered with he shall not acquire that vehicle but instead shall promptly notify law enforcement authorities of his finding.
(e) The information required to be kept in subsection (a) of this Section shall be kept in a manner prescribed by rule or regulation of the Secretary of State.
(f) Every person licensed or required to be licensed shall have in his possession a separate certificate of title, salvage certificate, junking certificate, certificate of purchase, uniform invoice, out-of-state bill of sale or other acceptable documentary evidence of his right to the possession of every vehicle or essential part.
(g) Every person licensed or required to be licensed as a transporter under Section 5-201 shall maintain for 3 years, in such form as the Secretary of State may by rule or regulation prescribe, at his principal place of business a record of every vehicle transported by him, including numbers of or other marks of identification thereof, the names and addresses of persons from whom and to whom the vehicle was delivered and the dates of delivery.
(h) No later than 15 days prior to going out of business, selling the business, or transferring the ownership of the business, the licensee shall notify the Secretary of State that he is going out of business or that he is transferring the ownership of the business. Failure to notify under this paragraph shall constitute a failure to keep records.
(i) (Blank).
(j) A person who knowingly fails to comply with the provisions of this Section or knowingly fails to obey, observe, or comply with any order of the Secretary or any law enforcement agency issued in accordance with this Section is guilty of a Class B misdemeanor for the first violation and a Class A misdemeanor for the second and subsequent violations. Each violation constitutes a separate and distinct offense and a separate count may be brought in the same indictment or information for each vehicle or each essential part of a vehicle for which a record was not kept as required by this Section.
(k) Any person convicted of failing to keep the records required by this Section with intent to conceal the identity or origin of a vehicle or its essential parts or with intent to defraud the public in the transfer or sale of vehicles or their essential parts is guilty of a Class 2 felony. Each violation constitutes a separate and distinct offense and a separate count may be brought in the same indictment or information for each vehicle or essential part of a vehicle for which a record was not kept as required by this Section.
(l) A person may not be criminally charged with or convicted of both a knowing failure to comply with this Section and a knowing failure to comply with any order, if both offenses involve the same record keeping violation.
(m) The Secretary shall adopt rules necessary for implementation of this Section, which may include the imposition of administrative fines.
(Source: P.A. 99-593, eff. 7-22-16.)

(625 ILCS 5/5-401.3) (from Ch. 95 1/2, par. 5-401.3)
Sec. 5-401.3. Scrap processors required to keep records.
(a) Every person licensed or required to be licensed as a scrap processor pursuant to Section 5-301 of this Chapter shall maintain for 3 years, at his established place of business, the following records relating to the acquisition of recyclable metals or the acquisition of a vehicle, junk vehicle, or vehicle cowl which has been acquired for the purpose of processing into a form other than a vehicle, junk vehicle or vehicle cowl which is possessed in the State or brought into this State from another state, territory or country. No scrap metal processor shall sell a vehicle or essential part, as such, except for engines, transmissions, and powertrains, unless licensed to do so under another provision of this Code. A scrap processor who is additionally licensed as an automotive parts recycler shall not be subject to the record keeping requirements for a scrap processor when acting as an automotive parts recycler.
(1) For a vehicle, junk vehicle, or vehicle cowl

acquired from a person who is licensed under this Chapter, the scrap processor shall record the name and address of the person, and the Illinois or out-of-state dealer license number of such person on the scrap processor's weight ticket at the time of the acquisition. The person disposing of the vehicle, junk vehicle, or vehicle cowl shall furnish the scrap processor with documentary proof of ownership of the vehicle, junk vehicle, or vehicle cowl in one of the following forms: a Certificate of Title, a Salvage Certificate, a Junking Certificate, a Secretary of State Junking Manifest, a Uniform Invoice, a Certificate of Purchase, or other similar documentary proof of ownership. The scrap processor shall not acquire a vehicle, junk vehicle or vehicle cowl without obtaining one of the aforementioned documentary proofs of ownership.

(2) For a vehicle, junk vehicle or vehicle cowl

acquired from a person who is not licensed under this Chapter, the scrap processor shall verify and record that person's identity by recording the identification of such person from at least 2 sources of identification, one of which shall be a driver's license or State Identification Card, on the scrap processor's weight ticket at the time of the acquisition. The person disposing of the vehicle, junk vehicle, or vehicle cowl shall furnish the scrap processor with documentary proof of ownership of the vehicle, junk vehicle, or vehicle cowl in one of the following forms: a Certificate of Title, a Salvage Certificate, a Junking Certificate, a Secretary of State Junking Manifest, a Certificate of Purchase, or other similar documentary proof of ownership. The scrap processor shall not acquire a vehicle, junk vehicle or vehicle cowl without obtaining one of the aforementioned documentary proofs of ownership.

(3) In addition to the other information required on

the scrap processor's weight ticket, a scrap processor who at the time of acquisition of a vehicle, junk vehicle, or vehicle cowl is furnished a Certificate of Title, Salvage Certificate or Certificate of Purchase shall record the Vehicle Identification Number on the weight ticket or affix a copy of the Certificate of Title, Salvage Certificate or Certificate of Purchase to the weight ticket and the identification of the person acquiring the information on the behalf of the scrap processor.

(4) The scrap processor shall maintain a copy of a

Junk Vehicle Notification relating to any Certificate of Title, Salvage Certificate, Certificate of Purchase or similarly acceptable out-of-state document surrendered to the Secretary of State pursuant to the provisions of Section 3-117.2 of this Code.

(5) For recyclable metals valued at $100 or more, the

scrap processor shall, for each transaction, record the identity of the person from whom the recyclable metals were acquired by verifying the identification of that person from one source of identification, which shall be a valid driver's license or State Identification Card, on the scrap processor's weight ticket at the time of the acquisition and by making and recording a photocopy or electronic scan of the driver's license or State Identification Card. Such information shall be available for inspection by any law enforcement official. If the person delivering the recyclable metal does not have a valid driver's license or State Identification Card, the scrap processor shall not complete the transaction. The inspection of records pertaining only to recyclable metals shall not be counted as an inspection of a premises for purposes of subparagraph (7) of Section 5-403 of this Code.

This subdivision (a)(5) does not apply to electrical

contractors, to agencies or instrumentalities of the State of Illinois or of the United States, to common carriers, to purchases from persons, firms, or corporations regularly engaged in the business of manufacturing recyclable metal, in the business of selling recyclable metal at retail or wholesale, or in the business of razing, demolishing, destroying, or removing buildings, to the purchase by one recyclable metal dealer from another, or the purchase from persons, firms, or corporations engaged in either the generation, transmission, or distribution of electric energy or in telephone, telegraph, and other communications if such common carriers, persons, firms, or corporations at the time of the purchase provide the recyclable metal dealer with a bill of sale or other written evidence of title to the recyclable metal. This subdivision (a)(5) also does not apply to contractual arrangements between dealers.

(b) Any licensee who knowingly fails to record any of the specific information required to be recorded on the weight ticket required under any other subsection of this Section, or Section 5-401 of this Code, or who knowingly fails to acquire and maintain for 3 years documentary proof of ownership in one of the prescribed forms shall be guilty of a Class A misdemeanor and subject to a fine not to exceed $1,000. Each violation shall constitute a separate and distinct offense and a separate count may be brought in the same complaint for each violation. Any licensee who commits a second violation of this Section within two years of a previous conviction of a violation of this Section shall be guilty of a Class 4 felony.
(c) It shall be an affirmative defense to an offense brought under paragraph (b) of this Section that the licensee or person required to be licensed both reasonably and in good faith relied on information appearing on a Certificate of Title, a Salvage Certificate, a Junking Certificate, a Secretary of State Manifest, a Secretary of State's Uniform Invoice, a Certificate of Purchase, or other documentary proof of ownership prepared under Section 3-117.1(a) of this Code, relating to the transaction for which the required record was not kept which was supplied to the licensee by another licensee or an out-of-state dealer.
(d) No later than 15 days prior to going out of business, selling the business, or transferring the ownership of the business, the scrap processor shall notify the Secretary of that fact. Failure to so notify the Secretary of State shall constitute a failure to keep records under this Section.
(e) Evidence derived directly or indirectly from the keeping of records required to be kept under this Section shall not be admissible in a prosecution of the licensee for an alleged violation of Section 4-102(a)(3) of this Code.
(Source: P.A. 95-253, eff. 1-1-08; 95-979, eff. 1-2-09.)

(625 ILCS 5/5-401.4)
Sec. 5-401.4. Purchase of beer kegs by scrap processors.
(a) A scrap processor may not purchase metal beer kegs from any person other than the beer manufacturer whose identity is printed, stamped, attached, or otherwise displayed on the beer keg, or the manufacturer's authorized representative.
(b) The purchaser shall obtain a proof of ownership record from a person selling the beer keg, including any person selling a beer keg with an indicia of ownership that is obliterated, unreadable, or missing, and shall also verify the seller's identity by a driver's license or other government-issued photo identification. The proof of ownership record shall include all of the following information:
(1) The name, address, telephone number, and

signature of the seller or the seller's authorized representative.

(2) The name and address of the buyer, or consignee

if not sold.

(3) A description of the beer keg, including its

capacity and any indicia of ownership or other distinguishing marks appearing on the exterior surface.

(4) The date of transaction.
(c) The information required to be collected by this Section shall be kept for one year from the date of purchase or delivery, whichever is later.
(Source: P.A. 95-253, eff. 1-1-08; 95-979, eff. 1-2-09.)

(625 ILCS 5/5-402) (from Ch. 95 1/2, par. 5-402)
Sec. 5-402. Use of Department of Revenue Uniform Invoice for vehicle. Every person licensed as a new vehicle dealer, as a used vehicle dealer, or as a motor vehicle financing affiliate shall issue a Uniform Invoice with respect to each transaction wherein he disposes of a vehicle, except that where, in the same transaction, a vehicle dealer transfers more than one vehicle to another vehicle dealer for the purpose of resale, such seller for resale may issue one Uniform Invoice to the purchaser covering all the vehicles involved in that transaction and may report the transfer of all the vehicles involved in that transaction to the Department on the same Uniform Invoice-transaction reporting return form. Every person licensed as a rebuilder shall likewise issue a Uniform Invoice with respect to each transaction wherein he disposes of a rebuilt or restored vehicle. Such Uniform Invoice shall be the same document as the transaction reporting return referred to in Section 3 of the Retailers' Occupation Tax Act. Such Uniform Invoice shall contain complete financial details of the transaction in such form as shall be prescribed by the Department of Revenue. Such Uniform Invoice shall include an affidavit by both the seller and the buyer that any trade-in title has been properly assigned from the buyer to the seller and that all information on the Uniform Invoice-transaction reporting return is true and accurate.
(Source: P.A. 91-415, eff. 1-1-00.)

(625 ILCS 5/5-402.1) (from Ch. 95 1/2, par. 5-402.1)
Sec. 5-402.1. Use of Secretary of State Uniform Invoice for Essential Parts.
(a) Except for scrap processors, every person licensed or required to be licensed under Section 5-101, 5-101.1, 5-102 or 5-301 of this Code shall issue, in a form the Secretary of State may by rule or regulation prescribe, a Uniform Invoice, which may also act as a bill of sale, made out in triplicate with respect to each transaction in which he disposes of an essential part other than quarter panels and transmissions of vehicles of the first division. Such Invoice shall be made out at the time of the disposition of the essential part. If the licensee disposes of several essential parts in the same transaction, the licensee may issue one Uniform Invoice covering all essential parts disposed of in that transaction.
(b) The following information shall be contained on the Uniform Invoice:
(1) the business name, address and dealer license

number of the person disposing of the essential part;

(2) the name and address of the person acquiring the

essential part, and if that person is a dealer, the Illinois or out-of-state dealer license number of that dealer;

(3) the date of the disposition of the essential part;
(4) the year, make, model, color and description of

each essential part disposed of by the person;

(5) the manufacturer's vehicle identification number,

Secretary of State identification number or Illinois Department of State Police identification number, for each essential part disposed of by the person;

(6) the printed name and legible signature of the

person or agent disposing of the essential part; and

(7) if the person is a dealer the printed name and

legible signature of the dealer or his agent or employee accepting delivery of the essential part.

(c) Except for scrap processors, and except as set forth in subsection (d) of this Section, whenever a person licensed or required to be licensed by Section 5-101, 5-101.1, 5-102, or 5-301 accepts delivery of an essential part, other than quarter panels and transmissions of vehicles of the first division, that person shall, at the time of the acceptance or delivery, comply with the following procedures:
(1) Before acquiring or accepting delivery of any

essential part, the licensee or his authorized agent or employee shall inspect the part to determine whether the vehicle identification number, Secretary of State identification number, Illinois Department of State Police identification number, or identification plate or sticker attached to or stamped on any part being acquired or delivered has been removed, falsified, altered, defaced, destroyed, or tampered with. If the licensee or his agent or employee determines that the vehicle identification number, Secretary of State identification number, Illinois Department of State Police identification number, identification plate or identification sticker containing an identification number, or Federal Certificate label of an essential part has been removed, falsified, altered, defaced, destroyed or tampered with, the licensee or agent shall not accept or receive that part.

If that part was physically acquired by or delivered

to a licensee or his agent or employee while that licensee, agent or employee was outside this State, that licensee or agent or employee shall not bring that essential part into this State or cause it to be brought into this State.

(2) If the person disposing of or delivering the

essential part to the licensee is a licensed in-state or out-of-state dealer, the licensee or his agent or employee, after inspecting the essential part as required by paragraph (1) of this subsection (c), shall examine the Uniform Invoice, or bill of sale, as the case may be, to ensure that it contains all the information required to be provided by persons disposing of essential parts as set forth in subsection (b) of this Section. If the Uniform Invoice or bill of sale does not contain all the information required to be listed by subsection (b) of this Section, the dealer disposing of or delivering such part or his agent or employee shall record such additional information or other needed modifications on the Uniform Invoice or bill of sale or, if needed, an attachment thereto. The dealer or his agent or employee delivering the essential part shall initial all additions or modifications to the Uniform Invoice or bill of sale and legibly print his name at the bottom of each document containing his initials. If the transaction involves a bill of sale rather than a Uniform Invoice, the licensee or his agent or employee accepting delivery of or acquiring the essential part shall affix his printed name and legible signature on the space on the bill of sale provided for his signature or, if no space is provided, on the back of the bill of sale. If the dealer or his agent or employee disposing of or delivering the essential part cannot or does not provide all the information required by subsection (b) of this Section, the licensee or his agent or employee shall not accept or receive any essential part for which that required information is not provided. If such essential part for which the information required is not fully provided was physically acquired while the licensee or his agent or employee was outside this State, the licensee or his agent or employee shall not bring that essential part into this State or cause it to be brought into this State.

(3) If the person disposing of the essential part is

not a licensed dealer, the licensee or his agent or employee shall, after inspecting the essential part as required by paragraph (1) of subsection (c) of this Section verify the identity of the person disposing of the essential part by examining 2 sources of identification, one of which shall be either a driver's license or state identification card. The licensee or his agent or employee shall then prepare a Uniform Invoice listing all the information required to be provided by subsection (b) of this Section. In the space on the Uniform Invoice provided for the dealer license number of the person disposing of the part, the licensee or his agent or employee shall list the numbers taken from the documents of identification provided by the person disposing of the part. The person disposing of the part shall affix his printed name and legible signature on the space on the Uniform Invoice provided for the person disposing of the essential part and the licensee or his agent or employee acquiring the part shall affix his printed name and legible signature on the space provided on the Uniform Invoice for the person acquiring the essential part. If the person disposing of the essential part cannot or does not provide all the information required to be provided by this paragraph, or does not present 2 satisfactory forms of identification, the licensee or his agent or employee shall not acquire that essential part.

(d) If an essential part other than quarter panels and transmissions of vehicles of the first division was delivered by a licensed commercial delivery service delivering such part on behalf of a licensed dealer, the person required to comply with subsection (c) of this Section may conduct the inspection of that part required by paragraph (1) of subsection (c) and examination of the Uniform Invoice or bill of sale required by paragraph (2) of subsection (c) of this Section immediately after the acceptance of the part.
(1) If the inspection of the essential part pursuant

to paragraph (1) of subsection (c) reveals that the vehicle identification number, Secretary of State identification number, Illinois Department of State Police identification number, identification plate or sticker containing an identification number, or Federal Certificate label of an essential part has been removed, falsified, altered, defaced, destroyed or tampered with, the licensee or his agent shall immediately record such fact on the Uniform Invoice or bill of sale, assign the part an inventory or stock number, place such inventory or stock number on both the essential part and the Uniform Invoice or bill of sale, and record the date of the inspection of the part on the Uniform Invoice or bill of sale. The licensee shall, within 7 days of such inspection, return such part to the dealer from whom it was acquired.

(2) If the examination of the Uniform Invoice or bill

of sale pursuant to paragraph (2) of subsection (c) reveals that any of the information required to be listed by subsection (b) of this Section is missing, the licensee or person required to be licensed shall immediately assign a stock or inventory number to such part, place such stock or inventory number on both the essential part and the Uniform Invoice or bill of sale, and record the date of examination on the Uniform Invoice or bill of sale. The licensee or person required to be licensed shall acquire the information missing from the Uniform Invoice or bill of sale within 7 days of the examination of such Uniform Invoice or bill of sale. Such information may be received by telephone conversation with the dealer from whom the part was acquired. If the dealer provides the missing information the licensee shall record such information on the Uniform Invoice or bill of sale along with the name of the person providing the information. If the dealer does not provide the required information within the aforementioned 7 day period, the licensee shall return the part to that dealer.

(e) Except for scrap processors, all persons licensed or required to be licensed who acquire or dispose of essential parts other than quarter panels and transmissions of vehicles of the first division shall retain a copy of the Uniform Invoice required to be made by subsections (a), (b) and (c) of this Section for a period of 3 years.
(f) Except for scrap processors, any person licensed or required to be licensed under Sections 5-101, 5-102 or 5-301 who knowingly fails to record on a Uniform Invoice any of the information or entries required to be recorded by subsections (a), (b) and (c) of this Section, or who knowingly places false entries or other misleading information on such Uniform Invoice, or who knowingly fails to retain for 3 years a copy of a Uniform Invoice reflecting transactions required to be recorded by subsections (a), (b) and (c) of this Section, or who knowingly acquires or disposes of essential parts without receiving, issuing, or executing a Uniform Invoice reflecting that transaction as required by subsections (a), (b) and (c) of this Section, or who brings or causes to be brought into this State essential parts for which the information required to be recorded on a Uniform Invoice is not recorded as prohibited by subsection (c) of this Section, or who knowingly fails to comply with the provisions of this Section in any other manner shall be guilty of a Class 2 felony. Each violation shall constitute a separate and distinct offense and a separate count may be brought in the same indictment or information for each essential part for which a record was not kept as required by this Section or for which the person failed to comply with other provisions of this Section.
(g) The records required to be kept by this Section may be examined by a person or persons making a lawful inspection of the licensee's premises pursuant to Section 5-403.
(h) The records required to be kept by this Section shall be retained by the licensee at his principal place of business for a period of 7 years.
(i) The requirements of this Section shall not apply to the disposition of an essential part other than a cowl which has been damaged or altered to a state in which it can no longer be returned to a usable condition and which is being sold or transferred to a scrap processor or for delivery to a scrap processor.
(Source: P.A. 91-415, eff. 1-1-00.)

(625 ILCS 5/5-403) (from Ch. 95 1/2, par. 5-403)
Sec. 5-403. (1) Authorized representatives of the Secretary of State including officers of the Secretary of State's Department of Police, other peace officers, and such other individuals as the Secretary may designate from time to time shall make inspections of individuals and facilities licensed or required to be licensed under Chapter 5 of the Illinois Vehicle Code for the purpose of reviewing records required to be maintained under Chapter 5 for accuracy and completeness and reviewing and examining the premises of the licensee's established or additional place of business for the purpose of determining the accuracy of the required records. Premises that may be inspected in order to determine the accuracy of the books and records required to be kept includes all premises used by the licensee to store vehicles and parts that are reflected by the required books and records.
(2) Persons having knowledge of or conducting inspections pursuant to this Chapter shall not in advance of such inspections knowingly notify a licensee or representative of a licensee of the contemplated inspection unless the Secretary or an individual designated by him for this purpose authorizes such notification. Any individual who, without authorization, knowingly violates this subparagraph shall be guilty of a Class A misdemeanor.
(3) The licensee or a representative of the licensee shall be entitled to be present during an inspection conducted pursuant to Chapter 5, however, the presence of the licensee or an authorized representative of the licensee is not a condition precedent to such an inspection.
(4) Inspection conducted pursuant to Chapter 5 may be initiated at any time that business is being conducted or work is being performed, whether or not open to the public or when the licensee or a representative of the licensee, other than a mere custodian or watchman, is present. The fact that a licensee or representative of the licensee leaves the licensed premises after an inspection has been initiated shall not require the termination of the inspection.
(5) Any inspection conducted pursuant to Chapter 5 shall not continue for more than 24 hours after initiation.
(6) In the event information comes to the attention of the individuals conducting an inspection that may give rise to the necessity of obtaining a search warrant, and in the event steps are initiated for the procurement of a search warrant, the individuals conducting such inspection may take all necessary steps to secure the premises under inspection until the warrant application is acted upon by a judicial officer.
(7) No more than 6 inspections of a premises may be conducted pursuant to Chapter 5 within any 6 month period except pursuant to a search warrant. Notwithstanding this limitation, nothing in this subparagraph (7) shall be construed to limit the authority of law enforcement agents to respond to public complaints of violations of the Code. For the purpose of this subparagraph (7), a public complaint is one in which the complainant identifies himself or herself and sets forth, in writing, the specific basis for their complaint against the licensee. For the purpose of this subparagraph (7), the inspection of records pertaining only to recyclable metals, as provided in subdivision (a)(5) of Section 5-401.3 of this Code, shall not be counted as an inspection of a premises.
(8) Nothing in this Section shall be construed to limit the authority of individuals by the Secretary pursuant to this Section to conduct searches of licensees pursuant to a duly issued and authorized search warrant.
(9) Any licensee who, having been informed by a person authorized to make inspections and examine records under this Section that he desires to inspect records and the licensee's premises as authorized by this Section, refuses either to produce for that person records required to be kept by this Chapter or to permit such authorized person to make an inspection of the premises in accordance with this Section shall subject the license to immediate suspension by the Secretary of State.
(10) Beginning July 1, 1988, any person referenced under Section 5-302 shall produce for inspection upon demand those records pertaining to the acquisition of salvage vehicles in this State.
(Source: P.A. 95-253, eff. 1-1-08; 95-783, eff. 1-1-09; 95-979, eff. 1-2-09; 96-328, eff. 8-11-09.)

(625 ILCS 5/5-403.1) (from Ch. 95 1/2, par. 5-403.1)
Sec. 5-403.1. Inventory System.
(a) Every person licensed or required to be licensed under the provisions of Sections 5-101, 5-101.1, 5-102 and 5-301 of this Code shall, under rule and regulation prescribed by the Secretary of State, maintain an inventory system of all vehicles or essential parts in such a manner that a person making an inspection pursuant to the provisions of Section 5-403 of this Code can readily ascertain the identity of such vehicles or essential parts and readily locate such parts on the licensees premises.
(b) Failure to maintain an inventory system as required under this Section is a Class A misdemeanor.
(c) This Section does not apply to vehicles or essential parts which have been acquired by a scrap processor for processing into a form other than a vehicle or essential part.
(Source: P.A. 91-415, eff. 1-1-00.)

(625 ILCS 5/5-404)
Sec. 5-404. Injunctions. The Illinois Attorney General or the State's Attorney for the county in which the scrap processor is located may initiate an appropriate action in the circuit court of the county in which a scrap processor is located to prevent the unlawful operation of a scrap processor, or to restrain, correct, or abate a violation of this Act, or to prevent any illegal act or conduct by the scrap processor.
(Source: P.A. 95-979, eff. 1-2-09.)

(625 ILCS 5/Ch. 5 Art. V heading)

(625 ILCS 5/5-501) (from Ch. 95 1/2, par. 5-501)
Sec. 5-501. Denial, suspension or revocation or cancellation of a license.
(a) The license of a person issued under this Chapter may be denied, revoked or suspended if the Secretary of State finds that the applicant, or the officer, director, shareholder having a ten percent or greater ownership interest in the corporation, owner, partner, trustee, manager, employee or the licensee has:
1. Violated this Act;
2. Made any material misrepresentation to the

Secretary of State in connection with an application for a license, junking certificate, salvage certificate, title or registration;

3. Committed a fraudulent act in connection with

selling, bartering, exchanging, offering for sale or otherwise dealing in vehicles, chassis, essential parts, or vehicle shells;

4. As a new vehicle dealer has no contract with a

manufacturer or enfranchised distributor to sell that new vehicle in this State;

5. Not maintained an established place of business as

defined in this Code;

6. Failed to file or produce for the Secretary of

State any application, report, document or other pertinent books, records, documents, letters, contracts, required to be filed or produced under this Code or any rule or regulation made by the Secretary of State pursuant to this Code;

7. Previously had, within 3 years, such a license

denied, suspended, revoked, or cancelled under the provisions of subsection (c)(2) of this Section;

8. Has committed in any calendar year 3 or more

violations, as determined in any civil or criminal proceeding, of any one or more of the following Acts:

a. the "Consumer Finance Act";
b. the "Consumer Installment Loan Act";
c. the "Retail Installment Sales Act";
d. the "Motor Vehicle Retail Installment Sales

Act";

e. "An Act in relation to the rate of interest

and other charges in connection with sales on credit and the lending of money", approved May 24, 1879, as amended;

f. "An Act to promote the welfare of wage-earners

by regulating the assignment of wages, and prescribing a penalty for the violation thereof", approved July 1, 1935, as amended;

g. Part 8 of Article XII of the Code of Civil

Procedure; or

h. the "Consumer Fraud Act";
9. Failed to pay any fees or taxes due under this

Act, or has failed to transmit any fees or taxes received by him for transmittal by him to the Secretary of State or the State of Illinois;

10. Converted an abandoned vehicle;
11. Used a vehicle identification plate or number

assigned to a vehicle other than the one to which originally assigned;

12. Violated the provisions of Chapter 5 of this Act,

as amended;

13. Violated the provisions of Chapter 4 of this Act,

as amended;

14. Violated the provisions of Chapter 3 of this Act,

as amended;

15. Violated Section 21-2 of the Criminal Code of

1961 or the Criminal Code of 2012, Criminal Trespass to Vehicles;

16. Made or concealed a material fact in connection

with his application for a license;

17. Acted in the capacity of a person licensed or

acted as a licensee under this Chapter without having a license therefor;

18. Failed to pay, within 90 days after a final

judgment, any fines assessed against the licensee pursuant to an action brought under Section 5-404;

19. Failed to pay the Dealer Recovery Trust Fund fee

under Section 5-102.7 of this Code;

20. Failed to pay, within 90 days after notice has

been given, any fine or fee owed as a result of an administrative citation issued by the Secretary under this Code.

(b) In addition to other grounds specified in this Chapter, the Secretary of State, on complaint of the Department of Revenue, shall refuse the issuance or renewal of a license, or suspend or revoke such license, for any of the following violations of the "Retailers' Occupation Tax Act", the tax imposed on corporations under subsection (b) of Section 201 of the Illinois Income Tax Act, the Personal Property Tax Replacement Income Tax imposed under subsections (c) and (d) of Section 201 of the Illinois Income Tax Act, or the tax imposed under Section 704A of the Illinois Income Tax Act:
1. Failure to make a tax return;
2. The filing of a fraudulent return;
3. Failure to pay all or part of any tax or penalty

finally determined to be due;

4. Failure to comply with the bonding requirements of

the "Retailers' Occupation Tax Act".

(b-1) In addition to other grounds specified in this Chapter, the Secretary of State, on complaint of the Motor Vehicle Review Board, shall refuse the issuance or renewal of a license, or suspend or revoke that license, if costs or fees assessed under Section 29 or Section 30 of the Motor Vehicle Franchise Act have remained unpaid for a period in excess of 90 days after the licensee received from the Motor Vehicle Board a second notice and demand for the costs or fees. The Motor Vehicle Review Board must send the licensee written notice and demand for payment of the fees or costs at least 2 times, and the second notice and demand must be sent by certified mail.
(c) Cancellation of a license.
1. The license of a person issued under this Chapter

may be cancelled by the Secretary of State prior to its expiration in any of the following situations:

A. When a license is voluntarily surrendered, by

the licensed person; or

B. If the business enterprise is a sole

proprietorship, which is not a franchised dealership, when the sole proprietor dies or is imprisoned for any period of time exceeding 30 days; or

C. If the license was issued to the wrong person

or corporation, or contains an error on its face. If any person above whose license has been cancelled wishes to apply for another license, whether during the same license year or any other year, that person shall be treated as any other new applicant and the cancellation of the person's prior license shall not, in and of itself, be a bar to the issuance of a new license.

2. The license of a person issued under this Chapter

may be cancelled without a hearing when the Secretary of State is notified that the applicant, or any officer, director, shareholder having a 10 per cent or greater ownership interest in the corporation, owner, partner, trustee, manager, employee or member of the applicant or the licensee has been convicted of any felony involving the selling, bartering, exchanging, offering for sale, or otherwise dealing in vehicles, chassis, essential parts, vehicle shells, or ownership documents relating to any of the above items.

(Source: P.A. 97-480, eff. 10-1-11; 97-838, eff. 7-20-12; 97-1150, eff. 1-25-13; 98-1080, eff. 8-26-14.)

(625 ILCS 5/5-501.5)
Sec. 5-501.5. License eligibility; fraud.
(a) For purposes of this Section, an "automotive parts recycler, scrap processor, repairer, or rebuilder" includes any owners, operators, principals, shareholders, partners, or directors that have ownership interest or managerial authority in the business at the time the fraud or misconduct occurred.
(b) Notwithstanding any other provision of law to the contrary, an automotive parts recycler, scrap processor, repairer, or rebuilder with a business license issued by a municipality that has been revoked or nonrenewed due to fraud or misconduct committed against the municipality within 3 years preceding the effective date of this amendatory Act of the 100th General Assembly or on or after the effective date of this amendatory Act of the 100th General Assembly shall not be eligible for a license or license renewal under Section 5-301 of this Code.
(c) No later than 30 days after the effective date of this amendatory Act of the 100th General Assembly, a municipality that has revoked or nonrenewed a business license under subsection (b) of this Section shall:
(1) notify the Secretary of State of the revocation

or nonrenewal; and

(2) notify any other municipality in which the former

licensee is known to conduct business that the former licensee's business license has been revoked or nonrenewed due to fraud or misconduct committed against the municipality.

(d) No later than 30 days after receiving a notice required under paragraph (2) of subsection (c) of this Section, a municipality shall take all actions necessary to revoke or, if the business license is set to expire within a 30-day period of the notice, prohibit renewal of the licensee's business license.
(d-5) No later than 30 days after receiving notice under paragraph (1) of subsection (c) of this Section, the Secretary shall notify the former licensee that it is not eligible to conduct business in this State as an automotive parts recycler, scrap processor, repairer, or rebuilder.
(e) An automotive parts recycler, scrap processor, repairer, or rebuilder shall be fined $1,000 for each day it conducts business in this State in violation of this Section.
(f) No unit of local government, including a home rule unit, may regulate business licenses in a manner inconsistent with this Section. This subsection (f) is a limitation under subsection (i) of Section 6 of Article VII of the Illinois Constitution on the concurrent exercise by home rule units of powers and functions exercised by the State.
(Source: P.A. 100-409, eff. 8-25-17.)

(625 ILCS 5/5-502) (from Ch. 95 1/2, par. 5-502)
Sec. 5-502. Injunctions. If any person operates in violation of any provision of this Chapter, or any rule, regulation, order or decision of the Secretary of State, or of any term, condition or limitation of any license, the Secretary of State, or any person injured thereby, or any interested person, may apply to the Circuit Court of the county in which such violation or some part thereof occurred, or in which the person complained of has his established or additional place of business or resides, to prevent such violation. The Court has jurisdiction to enforce obedience by injunction or other process restraining such person from further violation and enjoining upon him obedience.
(Source: P.A. 86-444.)

(625 ILCS 5/5-503) (from Ch. 95 1/2, par. 5-503)
(Text of Section from P.A. 100-409)
Sec. 5-503. Failure to obtain dealer's license, operation of a business with a suspended or revoked license. (a) Any person operating a business for which he is required to be licensed under Section 5-101, 5-102, 5-201 or 5-301 who fails to apply for such a license or licenses within 15 days after being informed in writing by the Secretary of State that he must obtain such a license or licenses is subject to a civil action brought by the Secretary of State for operating a business without a license in the circuit court in the county in which the business is located. If the person is found to be in violation of Section 5-101, 5-102, 5-201 or 5-301 by carrying on a business without being properly licensed, that person shall be fined $300 for each business day he conducted his business without such a license after the expiration of the 15 day period specified in this subsection (a).
(b) Any person who, having had his license or licenses issued under Section 5-101, 5-102, 5-201 or 5-301 suspended, revoked, nonrenewed, cancelled, or denied by the Secretary of State under Section 5-501 or 5-501.5 of this Code, continues to operate business after the effective date of such revocation, nonrenewal, suspension, cancellation, or denial may be sued in a civil action by the Secretary of State in the county in which the established or additional place of such business is located. Except as provided in subsection (e) of Section 5-501.5 of this Code, if such person is found by the court to have operated such a business after the license or licenses required for conducting such business have been suspended, revoked, nonrenewed, cancelled, or denied, that person shall be fined $500 for each day he conducted business thereafter.
(Source: P.A. 100-409, eff. 8-25-17.)

(Text of Section from P.A. 100-450)
Sec. 5-503. Failure to obtain dealer's license, operation of a business with a suspended or revoked license. (a) Any person operating a business for which he is required to be licensed under Section 5-101, 5-101.2, 5-102, 5-201 or 5-301 who fails to apply for such a license or licenses within 15 days after being informed in writing by the Secretary of State that he must obtain such a license or licenses is subject to a civil action brought by the Secretary of State for operating a business without a license in the circuit court in the county in which the business is located. If the person is found to be in violation of Section 5-101, 5-101.2, 5-102, 5-201 or 5-301 by carrying on a business without being properly licensed, that person shall be fined $300 for each business day he conducted his business without such a license after the expiration of the 15 day period specified in this subsection (a).
(b) Any person who, having had his license or licenses issued under Section 5-101, 5-101.2, 5-102, 5-201 or 5-301 suspended, revoked, cancelled or denied by the Secretary of State under Section 5-501, continues to operate business after the effective date of such revocation, suspension, cancellation or denial may be sued in a civil action by the Secretary of State in the county in which the established or additional place of such business is located. If such person is found by the court to have operated such a business after the license or licenses required for conducting such business have been suspended, revoked, cancelled or denied, that person shall be fined $500 for each day he conducted business thereafter.
(Source: P.A. 100-450, eff. 1-1-18.)

(625 ILCS 5/5-504) (from Ch. 95 1/2, par. 5-504)
Sec. 5-504. Effect of revoked or denied license - Notification to prospective buyers - Rescinding of contracts. (a) No license shall be issued to any person to conduct the business of a new vehicle dealer, used vehicle dealer, scrap processor, automotive parts recycler, repairer, or rebuilder at a location or at property at which that person or any other person had his license as a new vehicle dealer, used vehicle dealer, scrap processor, automotive parts recycler, repairer, or rebuilder revoked or denied after a revocation or pending revocation within 2 months after such revocation or denial.
(b) A licensee who has been notified by the Secretary of State that the Secretary of State may take action to revoke the dealer's license or licenses of that licensee shall inform in writing any prospective buyer of his business of such possible action by the Secretary of State.
(c) If any person purchases or contracts to purchase a business required to be licensed by Section 5-101, 5-102, 5-201 or 5-301 without being informed in writing by the prior owner or owners that, at the time of the sale or making of contract to purchase, the prior owner or owners had been informed by the Secretary of State that the Secretary of State may be taking action to revoke the license or licenses of the prior owner or owners, the person who has purchased or contracted to purchase such business may, within one year after being informed that his application for a dealer's license at that location had been denied due to the revocation of the license or licenses of any prior owner or owners, rescind the purchase or contract to purchase such business or the property, both real and otherwise, at which the business is located.
(d) Notwithstanding the provisions of subsection (a) of this Section, the Secretary of State may issue a license to a person applying for a license as a new vehicle dealer, used vehicle dealer, scrap processor, automotive parts recycler, repairer or rebuilder if the Secretary of State, solely in his discretion, determines that a denial of the license under the circumstances would place extreme undue hardship upon the applicant.
No license shall be issued under this subsection to a person who is a spouse, offspring, sibling, parent, grandparent, grandchild, uncle or aunt, nephew or niece, cousin or in-law of the person whose license to do business at that location had been revoked or denied nor to a person who was an officer or employee of the business firm in relation to which the license was revoked or denied.
Notwithstanding the provisions of subsection (e) of Section 2-118 of this Code, the venue for judicial review of final acts or decisions under this subsection shall be the Circuit Court of Sangamon County.
(Source: P.A. 84-1302; 84-1304.)

(625 ILCS 5/Ch. 5 Art. VI heading)

(625 ILCS 5/5-601) (from Ch. 95 1/2, par. 5-601)
Sec. 5-601. Credit or conditional sale of certain motor vehicles - Liability insurance status stamped on bill of sale.
Whenever, in connection with the credit sale of or conditional sale of a motor vehicle designed and used for the carrying of not more than 10 passengers, the agreement provides that all or any of the consideration to be paid by the buyer or conditional buyer may be paid more than 30 days after possession of such motor vehicle is transferred to such buyer or conditional buyer, and a policy of insurance which does not cover such buyer or conditional buyer for the risk of liability to the public arising out of the operation, use or maintenance of such motor vehicle, is issued in connection with such transaction, the seller or conditional seller shall stamp or have imprinted thereon a statement on the bill of sale at the time the transaction is consummated that no such coverage is included in such policy. Such statement shall be in the following form and shall be in bold type not less than one-half inch in height:

(625 ILCS 5/5-602) (from Ch. 95 1/2, par. 5-602)
Sec. 5-602.
Whoever violates any of the provisions of this Article shall be guilty of a petty offense and shall be fined not more than $500.
(Source: P.A. 77-2720.)

(625 ILCS 5/Ch. 5 Art. VII heading)

(625 ILCS 5/5-700) (from Ch. 95 1/2, par. 5-700)
Sec. 5-700. Definitions. For the purposes of this Article, the following phrases have the meanings ascribed to them in this Section:
Place of business for a vehicle auctioneer. This means the place owned and regularly occupied by a vehicle auctioneer licensee, within or without the State, for the primary and principal purpose of keeping and maintaining the books and records required for the conduct of business, with the personnel available during normal business hours or an automatic telephone answering service during normal business hours. The additional place of business means that place within the State where the auction is held, which place of business shall contain the books and records required for said auction with personnel available during normal business hours. The Secretary of State shall be notified of the additional place of business at least 10 days before the auction.
Auctioning vehicles. This means arranging for and handling the sale of vehicles, not the property of the auctioneer, by auction to the highest bidder.
(Source: P.A. 89-663, eff. 8-14-96.)

(625 ILCS 5/5-701) (from Ch. 95 1/2, par. 5-701)
Sec. 5-701. Vehicle auctioneers to be licensed. (a) No person, other than a licensed new vehicle dealer, a licensed used vehicle dealer, or municipality, shall engage in this State in the business of auctioning vehicles, for more than one owner, at auction or shall offer to sell, solicit or advertise the sale of a vehicle at auction without first acquiring a commercial vehicle auctioneer license from the Secretary of State under the provisions of this Section. A vehicle auction licensee shall be entitled thereunder to sell, solicit, and advertise the sale of used vehicles belonging to others at auction.
(b) An application for a vehicle auctioneer license shall be filed with the Secretary of State, duly verified by oath, in such form as the Secretary of State may by rule or regulation prescribe and shall contain:
1. The name and type of business organization established and the address of the place of business;
2. If the applicant is a corporation, a list of its officers and directors, setting forth the residence address of each; if the applicant is a sole proprietorship, a partnership, an unincorporated association, trust or any similar form of business organization, the names and residence addresses of the proprietor or of each partner, member, officer, director, trustee, manager and shareholder having 10% or greater ownership interest in the corporation;
3. A statement that the applicant has been approved for registration under the Retailers' Occupation Tax Act, approved June 28, 1933, as amended, by the Department of Revenue. However, this requirement does not apply to licensee who is already licensed hereunder with the Secretary of State, and who is merely applying for a renewal of his license. As evidence of this fact, the application shall be accompanied by a certification from the Department of Revenue showing that the Department has approved the applicant for registration under the Retailers' Occupation Tax Act;
4. A statement that the applicant has complied with the bonding requirements of the "Retailers' Occupation Tax Act", approved June 28, 1933, as amended. As evidence of this fact, the application shall be accompanied by a certification from the Department of Revenue showing that the applicant is in compliance with the bonding requirements of the "Retailers' Occupation Tax Act" or that the applicant is not required to be bonded with the Department of Revenue under the "Retailers' Occupation Tax Act";
5. Such other information concerning the business of the applicant as the Secretary of State may by rule or regulation prescribe;
6. An application for a vehicle auctioneer license shall be accompanied by the following license fees: $50 for applicant's place of business plus $25 for each additional place of business, if any, to which the application pertains, provided, however, that if such an application is made after July 1 of any year, the license fee shall be $25 for applicant's place of business plus $12.50 for each additional place of business, if any, to which the application pertains. License fees shall be returnable only in the event that such application shall be denied by the Secretary of State.
7. A statement that the licensee has irrevocably consented to the appointment of the Secretary of State as its agent for service of process with the State of Illinois. Said service of process shall be accomplished as provided in Section 10-301 of the Illinois Vehicle Code.
(c) Any change which renders no longer accurate any information contained in any application for a vehicle auctioneer shall be amended within thirty days after the occurrence of each change on such form as the Secretary of State may prescribe by rule or regulation, accompanied by an amendatory fee of $2.
(d) Anything in this Chapter to the contrary notwithstanding, no person shall be licensed as a vehicle auctioneer unless such person shall maintain a place of business as defined in this Chapter.
(e) The Secretary of State shall, within a reasonable time after receipt, examine an application submitted to him under this Section. Unless the Secretary makes a determination that the application submitted to him does not conform to this Section or that grounds exist for a denial of the application under Section 5-501 of this Chapter, he must grant the applicant an original vehicle auctioneer license in writing for his place of business and a supplemental license in writing for each additional place of business, in such form as he may prescribe by rule or regulation which shall include the following:
1. The name of the person licensed;
2. If a corporation, the name and address of its officers or if a sole proprietorship, a partnership, an unincorporated association or any similar form of business organization, the name and address of the proprietor or of each partner, member, officer, director, trustee or manager;
3. Complete address of the place of business of the licensee;
4. In the case of supplemental license, the place of business of the licensee and the place of business to which such supplemental license pertains.
(f) The appropriate instruments evidencing the license or a certified copy thereof, provided by the Secretary of State shall be kept posted, conspicuously, in the place of business of the licensee within the State and in each additional place of business, if any, maintained by such licensee.
(g) Except as provided in subsection (h) of this Section, all vehicle auctioneer licenses granted under this Section expire on December 31 of the calendar year for which they are granted unless sooner revoked under Section 5-501 of this Chapter.
(h) a vehicle auctioneer license may be renewed upon application and payment of the fee required herein, and submission of proof of coverage by an approved bond under the "Retailers' Occupation Tax Act" or proof that applicant is not subject to such bonding requirements, as in the case of an original license, but in case an application for the renewal of an effective license is made during the month of December, the effective license shall remain in force until the application for renewal is granted or denied by the Secretary of State.
(i) Each person licensed as a vehicle auctioneer or a licensed new or used car dealer when auctioning vehicles is required to furnish each purchaser of a motor vehicle the following:
1. A certificate of title properly assigned to the purchaser;
2. A statement verified under oath that all identifying numbers on the vehicle agree with those on the certificate of title;
3. A bill of sale properly executed on behalf of such person.
(Source: P.A. 85-1396.)

(625 ILCS 5/5-702) (from Ch. 95 1/2, par. 5-702)
Sec. 5-702. No person shall engage in the business of auctioning any vehicles for which a salvage certificate is required by law except to a bidder who is an out-of-state salvage vehicle buyer or who is properly licensed as a rebuilder, automotive parts recycler, or scrap processor, as required by Section 5-301 of this Chapter.
(Source: P.A. 95-783, eff. 1-1-09.)

(625 ILCS 5/Ch. 5 Art. VIII heading)

(625 ILCS 5/5-801) (from Ch. 95 1/2, par. 5-801)
Sec. 5-801. Criminal penalties. Any person who violates any of the provisions of this Chapter, except a person who violates a provision for which a different criminal penalty is indicated, shall be guilty of a Class A misdemeanor. Any person who violates any provisions of Section 5-701 shall be guilty of a Class 3 felony.
(Source: P.A. 97-838, eff. 7-20-12.)

(625 ILCS 5/5-802) (from Ch. 95 1/2, par. 5-802)
Sec. 5-802. The violation of any rule or regulation promulgated by the Office of the Secretary of State under this Chapter shall not in and of itself constitute a criminal offense.
(Source: P.A. 85-1204.)

(625 ILCS 5/5-803)
Sec. 5-803. Administrative penalties. Instead of filing a criminal complaint against a new or used vehicle dealer, or against any other entity licensed by the Secretary under this Code, a Secretary of State Police investigator may issue administrative citations for violations of any of the provisions of this Code or any administrative rule adopted by the Secretary under this Code. A party receiving a citation shall have the right to contest the citation in proceedings before the Secretary of State Department of Administrative Hearings. Penalties imposed by issuance of an administrative citation shall not exceed $50 per violation. A penalty may not be imposed unless, during the course of a single investigation or upon review of the party's records, the party is found to have committed at least 3 separate violations of one or more of the provisions of this Code or any administrative rule adopted by the Secretary under this Code. Penalties paid as a result of the issuance of administrative citations shall be deposited in the Secretary of State Police Services Fund.
(Source: P.A. 97-838, eff. 7-20-12; 98-177, eff. 1-1-14.)



Chapter 6 - The Illinois Driver Licensing Law

(625 ILCS 5/Ch. 6 heading)

(625 ILCS 5/Ch. 6 Art. I heading)

(625 ILCS 5/6-100) (from Ch. 95 1/2, par. 6-100)
Sec. 6-100. Definitions. For the purposes of this Chapter, the following words shall have the meanings ascribed to them:
(a) Application Process. The process of obtaining a driver's license, identification card, or permit. The process begins when a person enters a Secretary of State Driver Services facility and requests a driver's license, identification card or permit.
(b) Conviction. A final adjudication of guilty by a court of competent jurisdiction either after a bench trial, trial by jury, plea of guilty, order of forfeiture, or default.
(c) Identification Card. A document made or issued by or under the authority of the United States Government, the State of Illinois or any other state or political subdivision thereof, or any governmental or quasi-governmental organization that, when completed with information concerning the individual, is of a type intended or commonly accepted for the purpose of identifying the individual.
(d) Non-compliant driver's license. A driver's license issued in a manner which is not compliant with the REAL ID Act and implementing regulations. Non-compliant driver's licenses shall be marked "Not for Federal Identification" and shall have a color or design different from the REAL ID compliant driver's license.
(e) REAL ID compliant driver's license. A driver's license issued in compliance with the REAL ID Act and implementing regulations. REAL ID compliant driver's licenses shall bear a security marking approved by the United States Department of Homeland Security.
(f) Limited Term REAL ID compliant driver's license. A REAL ID compliant driver's license issued to a person who is not a permanent resident or citizen of the United States, and marked "Limited Term" on the face of the license.
(Source: P.A. 100-248, eff. 8-22-17.)

(625 ILCS 5/6-100.5)
Sec. 6-100.5. Issuance of REAL ID compliant and non-compliant driver's licenses. The Secretary of State may issue both REAL ID compliant driver's licenses and non-compliant driver's licenses, and may permit applicants to designate which type of driver's license they wish to receive. All provisions of this Code applicable to non-compliant driver's licenses shall also apply to REAL ID compliant driver's licenses, except where the provisions are inconsistent with the REAL ID Act and implementing regulations. The Secretary shall establish by rule the date on which issuance of REAL ID compliant driver's licenses will begin.
(Source: P.A. 100-248, eff. 8-22-17.)

(625 ILCS 5/6-101) (from Ch. 95 1/2, par. 6-101)
Sec. 6-101. Drivers must have licenses or permits.
(a) No person, except those expressly exempted by Section 6-102, shall drive any motor vehicle upon a highway in this State unless such person has a valid license or permit, or a restricted driving permit, issued under the provisions of this Act.
(b) No person shall drive a motor vehicle unless he holds a valid license or permit, or a restricted driving permit issued under the provisions of Section 6-205, 6-206, or 6-113 of this Act. Any person to whom a license is issued under the provisions of this Act must surrender to the Secretary of State all valid licenses or permits, except that an applicant for a non-domiciled commercial learner's permit or commercial driver's license shall not be required to surrender a license or permit issued by the applicant's state or country of domicile. No drivers license or instruction permit shall be issued to any person who holds a valid Foreign State license, identification card, or permit unless such person first surrenders to the Secretary of State any such valid Foreign State license, identification card, or permit.
(b-5) Any person who commits a violation of subsection (a) or (b) of this Section is guilty of a Class A misdemeanor, if at the time of the violation the person's driver's license or permit was cancelled under clause (a)9 of Section 6-201 of this Code.
(c) Any person licensed as a driver hereunder shall not be required by any city, village, incorporated town or other municipal corporation to obtain any other license to exercise the privilege thereby granted.
(d) In addition to other penalties imposed under this Section, any person in violation of this Section who is also in violation of Section 7-601 of this Code relating to mandatory insurance requirements shall have his or her motor vehicle immediately impounded by the arresting law enforcement officer. The motor vehicle may be released to any licensed driver upon a showing of proof of insurance for the motor vehicle that was impounded and the notarized written consent for the release by the vehicle owner.
(e) In addition to other penalties imposed under this Section, the vehicle of any person in violation of this Section who is also in violation of Section 7-601 of this Code relating to mandatory insurance requirements and who, in violating this Section, has caused death or personal injury to another person is subject to forfeiture under Sections 36-1 and 36-2 of the Criminal Code of 2012. For the purposes of this Section, a personal injury shall include any type A injury as indicated on the traffic accident report completed by a law enforcement officer that requires immediate professional attention in either a doctor's office or a medical facility. A type A injury shall include severely bleeding wounds, distorted extremities, and injuries that require the injured party to be carried from the scene.
(Source: P.A. 97-229, eff. 7-28-11; 97-1150, eff. 1-25-13; 98-176 (see Section 10 of P.A. 98-722 and Section 10 of P.A. 99-414 for the effective date of changes made by P.A. 98-176).)

(625 ILCS 5/6-102) (from Ch. 95 1/2, par. 6-102)
Sec. 6-102. What persons are exempt. The following persons are exempt from the requirements of Section 6-101 and are not required to have an Illinois drivers license or permit if one or more of the following qualifying exemptions are met and apply:
1. Any employee of the United States Government or

any member of the Armed Forces of the United States, while operating a motor vehicle owned by or leased to the United States Government and being operated on official business need not be licensed;

2. A nonresident who has in his immediate possession

a valid license issued to him in his home state or country may operate a motor vehicle for which he is licensed for the period during which he is in this State;

3. A nonresident and his spouse and children living

with him who is a student at a college or university in Illinois who have a valid license issued by their home State.

4. A person operating a road machine temporarily upon

a highway or operating a farm tractor between the home farm buildings and any adjacent or nearby farm land for the exclusive purpose of conducting farm operations need not be licensed as a driver.

5. A resident of this State who has been serving as a

member or as a civilian employee of the Armed Forces of the United States, or as a civilian employee of the United States Department of Defense, outside the Continental limits of the United States, for a period of 120 days following his return to the continental limits of the United States.

6. A nonresident on active duty in the Armed Forces

of the United States who has a valid license issued by his home state and such nonresident's spouse, and dependent children and living with parents, who have a valid license issued by their home state.

7. A nonresident who becomes a resident of this

State, may for a period of the first 90 days of residence in Illinois operate any motor vehicle which he was qualified or licensed to drive by his home state or country so long as he has in his possession, a valid and current license issued to him by his home state or country. Upon expiration of such 90 day period, such new resident must comply with the provisions of this Act and apply for an Illinois license or permit.

8. An engineer, conductor, brakeman, or any other

member of the crew of a locomotive or train being operated upon rails, including operation on a railroad crossing over a public street, road or highway. Such person is not required to display a driver's license to any law enforcement officer in connection with the operation of a locomotive or train within this State.

The provisions of this Section granting exemption to any nonresident shall be operative to the same extent that the laws of the State or country of such nonresident grant like exemption to residents of this State.
The Secretary of State may implement the exemption provisions of this Section by inclusion thereof in a reciprocity agreement, arrangement or declaration issued pursuant to this Act.
(Source: P.A. 99-118, eff. 1-1-16.)

(625 ILCS 5/6-103) (from Ch. 95 1/2, par. 6-103)
(Text of Section from P.A. 100-248)
Sec. 6-103. What persons shall not be licensed as drivers or granted permits. The Secretary of State shall not issue, renew, or allow the retention of any driver's license nor issue any permit under this Code:
1. To any person, as a driver, who is under the age

of 18 years except as provided in Section 6-107, and except that an instruction permit may be issued under Section 6-107.1 to a child who is not less than 15 years of age if the child is enrolled in an approved driver education course as defined in Section 1-103 of this Code and requires an instruction permit to participate therein, except that an instruction permit may be issued under the provisions of Section 6-107.1 to a child who is 17 years and 3 months of age without the child having enrolled in an approved driver education course and except that an instruction permit may be issued to a child who is at least 15 years and 3 months of age, is enrolled in school, meets the educational requirements of the Driver Education Act, and has passed examinations the Secretary of State in his or her discretion may prescribe;

1.5. To any person at least 18 years of age but less

than 21 years of age unless the person has, in addition to any other requirements of this Code, successfully completed an adult driver education course as provided in Section 6-107.5 of this Code;

2. To any person who is under the age of 18 as an

operator of a motorcycle other than a motor driven cycle unless the person has, in addition to meeting the provisions of Section 6-107 of this Code, successfully completed a motorcycle training course approved by the Illinois Department of Transportation and successfully completes the required Secretary of State's motorcycle driver's examination;

3. To any person, as a driver, whose driver's license

or permit has been suspended, during the suspension, nor to any person whose driver's license or permit has been revoked, except as provided in Sections 6-205, 6-206, and 6-208;

4. To any person, as a driver, who is a user of

alcohol or any other drug to a degree that renders the person incapable of safely driving a motor vehicle;

5. To any person, as a driver, who has previously

been adjudged to be afflicted with or suffering from any mental or physical disability or disease and who has not at the time of application been restored to competency by the methods provided by law;

6. To any person, as a driver, who is required by the

Secretary of State to submit an alcohol and drug evaluation or take an examination provided for in this Code unless the person has successfully passed the examination and submitted any required evaluation;

7. To any person who is required under the provisions

of the laws of this State to deposit security or proof of financial responsibility and who has not deposited the security or proof;

8. To any person when the Secretary of State has good

cause to believe that the person by reason of physical or mental disability would not be able to safely operate a motor vehicle upon the highways, unless the person shall furnish to the Secretary of State a verified written statement, acceptable to the Secretary of State, from a competent medical specialist, a licensed physician assistant, or a licensed advanced practice nurse, to the effect that the operation of a motor vehicle by the person would not be inimical to the public safety;

9. To any person, as a driver, who is 69 years of age

or older, unless the person has successfully complied with the provisions of Section 6-109;

10. To any person convicted, within 12 months of

application for a license, of any of the sexual offenses enumerated in paragraph 2 of subsection (b) of Section 6-205;

11. To any person who is under the age of 21 years

with a classification prohibited in paragraph (b) of Section 6-104 and to any person who is under the age of 18 years with a classification prohibited in paragraph (c) of Section 6-104;

12. To any person who has been either convicted of or

adjudicated under the Juvenile Court Act of 1987 based upon a violation of the Cannabis Control Act, the Illinois Controlled Substances Act, or the Methamphetamine Control and Community Protection Act while that person was in actual physical control of a motor vehicle. For purposes of this Section, any person placed on probation under Section 10 of the Cannabis Control Act, Section 410 of the Illinois Controlled Substances Act, or Section 70 of the Methamphetamine Control and Community Protection Act shall not be considered convicted. Any person found guilty of this offense, while in actual physical control of a motor vehicle, shall have an entry made in the court record by the judge that this offense did occur while the person was in actual physical control of a motor vehicle and order the clerk of the court to report the violation to the Secretary of State as such. The Secretary of State shall not issue a new license or permit for a period of one year;

13. To any person who is under the age of 18 years

and who has committed the offense of operating a motor vehicle without a valid license or permit in violation of Section 6-101 or a similar out of state offense;

14. To any person who is 90 days or more delinquent

in court ordered child support payments or has been adjudicated in arrears in an amount equal to 90 days' obligation or more and who has been found in contempt of court for failure to pay the support, subject to the requirements and procedures of Article VII of Chapter 7 of the Illinois Vehicle Code;

14.5. To any person certified by the Illinois

Department of Healthcare and Family Services as being 90 days or more delinquent in payment of support under an order of support entered by a court or administrative body of this or any other State, subject to the requirements and procedures of Article VII of Chapter 7 of this Code regarding those certifications;

15. To any person released from a term of

imprisonment for violating Section 9-3 of the Criminal Code of 1961 or the Criminal Code of 2012, or a similar provision of a law of another state relating to reckless homicide or for violating subparagraph (F) of paragraph (1) of subsection (d) of Section 11-501 of this Code relating to aggravated driving under the influence of alcohol, other drug or drugs, intoxicating compound or compounds, or any combination thereof, if the violation was the proximate cause of a death, within 24 months of release from a term of imprisonment;

16. To any person who, with intent to influence any

act related to the issuance of any driver's license or permit, by an employee of the Secretary of State's Office, or the owner or employee of any commercial driver training school licensed by the Secretary of State, or any other individual authorized by the laws of this State to give driving instructions or administer all or part of a driver's license examination, promises or tenders to that person any property or personal advantage which that person is not authorized by law to accept. Any persons promising or tendering such property or personal advantage shall be disqualified from holding any class of driver's license or permit for 120 consecutive days. The Secretary of State shall establish by rule the procedures for implementing this period of disqualification and the procedures by which persons so disqualified may obtain administrative review of the decision to disqualify;

17. To any person for whom the Secretary of State

cannot verify the accuracy of any information or documentation submitted in application for a driver's license;

18. To any person who has been adjudicated under the

Juvenile Court Act of 1987 based upon an offense that is determined by the court to have been committed in furtherance of the criminal activities of an organized gang, as provided in Section 5-710 of that Act, and that involved the operation or use of a motor vehicle or the use of a driver's license or permit. The person shall be denied a license or permit for the period determined by the court; or

19. To any person who holds a REAL ID compliant

identification card or REAL ID compliant Person with a Disability Identification Card issued under the Illinois Identification Card Act. Any such person may, at his or her discretion, surrender the REAL ID compliant identification card or REAL ID compliant Person with a Disability Identification Card in order to become eligible to obtain a REAL ID compliant driver's license.

The Secretary of State shall retain all conviction information, if the information is required to be held confidential under the Juvenile Court Act of 1987.
(Source: P.A. 99-173, eff. 7-29-15; 99-511, eff. 1-1-17; 100-248, eff. 8-22-17.)

(Text of Section from P.A. 100-513)
Sec. 6-103. What persons shall not be licensed as drivers or granted permits. The Secretary of State shall not issue, renew, or allow the retention of any driver's license nor issue any permit under this Code:
1. To any person, as a driver, who is under the age

of 18 years except as provided in Section 6-107, and except that an instruction permit may be issued under Section 6-107.1 to a child who is not less than 15 years of age if the child is enrolled in an approved driver education course as defined in Section 1-103 of this Code and requires an instruction permit to participate therein, except that an instruction permit may be issued under the provisions of Section 6-107.1 to a child who is 17 years and 3 months of age without the child having enrolled in an approved driver education course and except that an instruction permit may be issued to a child who is at least 15 years and 3 months of age, is enrolled in school, meets the educational requirements of the Driver Education Act, and has passed examinations the Secretary of State in his or her discretion may prescribe;

1.5. To any person at least 18 years of age but less

than 21 years of age unless the person has, in addition to any other requirements of this Code, successfully completed an adult driver education course as provided in Section 6-107.5 of this Code;

2. To any person who is under the age of 18 as an

operator of a motorcycle other than a motor driven cycle unless the person has, in addition to meeting the provisions of Section 6-107 of this Code, successfully completed a motorcycle training course approved by the Illinois Department of Transportation and successfully completes the required Secretary of State's motorcycle driver's examination;

3. To any person, as a driver, whose driver's license

or permit has been suspended, during the suspension, nor to any person whose driver's license or permit has been revoked, except as provided in Sections 6-205, 6-206, and 6-208;

4. To any person, as a driver, who is a user of

alcohol or any other drug to a degree that renders the person incapable of safely driving a motor vehicle;

5. To any person, as a driver, who has previously

been adjudged to be afflicted with or suffering from any mental or physical disability or disease and who has not at the time of application been restored to competency by the methods provided by law;

6. To any person, as a driver, who is required by the

Secretary of State to submit an alcohol and drug evaluation or take an examination provided for in this Code unless the person has successfully passed the examination and submitted any required evaluation;

7. To any person who is required under the provisions

of the laws of this State to deposit security or proof of financial responsibility and who has not deposited the security or proof;

8. To any person when the Secretary of State has good

cause to believe that the person by reason of physical or mental disability would not be able to safely operate a motor vehicle upon the highways, unless the person shall furnish to the Secretary of State a verified written statement, acceptable to the Secretary of State, from a competent medical specialist, a licensed physician assistant, or a licensed advanced practice registered nurse, to the effect that the operation of a motor vehicle by the person would not be inimical to the public safety;

9. To any person, as a driver, who is 69 years of age

or older, unless the person has successfully complied with the provisions of Section 6-109;

10. To any person convicted, within 12 months of

application for a license, of any of the sexual offenses enumerated in paragraph 2 of subsection (b) of Section 6-205;

11. To any person who is under the age of 21 years

with a classification prohibited in paragraph (b) of Section 6-104 and to any person who is under the age of 18 years with a classification prohibited in paragraph (c) of Section 6-104;

12. To any person who has been either convicted of or

adjudicated under the Juvenile Court Act of 1987 based upon a violation of the Cannabis Control Act, the Illinois Controlled Substances Act, or the Methamphetamine Control and Community Protection Act while that person was in actual physical control of a motor vehicle. For purposes of this Section, any person placed on probation under Section 10 of the Cannabis Control Act, Section 410 of the Illinois Controlled Substances Act, or Section 70 of the Methamphetamine Control and Community Protection Act shall not be considered convicted. Any person found guilty of this offense, while in actual physical control of a motor vehicle, shall have an entry made in the court record by the judge that this offense did occur while the person was in actual physical control of a motor vehicle and order the clerk of the court to report the violation to the Secretary of State as such. The Secretary of State shall not issue a new license or permit for a period of one year;

13. To any person who is under the age of 18 years

and who has committed the offense of operating a motor vehicle without a valid license or permit in violation of Section 6-101 or a similar out of state offense;

14. To any person who is 90 days or more delinquent

in court ordered child support payments or has been adjudicated in arrears in an amount equal to 90 days' obligation or more and who has been found in contempt of court for failure to pay the support, subject to the requirements and procedures of Article VII of Chapter 7 of the Illinois Vehicle Code;

14.5. To any person certified by the Illinois

Department of Healthcare and Family Services as being 90 days or more delinquent in payment of support under an order of support entered by a court or administrative body of this or any other State, subject to the requirements and procedures of Article VII of Chapter 7 of this Code regarding those certifications;

15. To any person released from a term of

imprisonment for violating Section 9-3 of the Criminal Code of 1961 or the Criminal Code of 2012, or a similar provision of a law of another state relating to reckless homicide or for violating subparagraph (F) of paragraph (1) of subsection (d) of Section 11-501 of this Code relating to aggravated driving under the influence of alcohol, other drug or drugs, intoxicating compound or compounds, or any combination thereof, if the violation was the proximate cause of a death, within 24 months of release from a term of imprisonment;

16. To any person who, with intent to influence any

act related to the issuance of any driver's license or permit, by an employee of the Secretary of State's Office, or the owner or employee of any commercial driver training school licensed by the Secretary of State, or any other individual authorized by the laws of this State to give driving instructions or administer all or part of a driver's license examination, promises or tenders to that person any property or personal advantage which that person is not authorized by law to accept. Any persons promising or tendering such property or personal advantage shall be disqualified from holding any class of driver's license or permit for 120 consecutive days. The Secretary of State shall establish by rule the procedures for implementing this period of disqualification and the procedures by which persons so disqualified may obtain administrative review of the decision to disqualify;

17. To any person for whom the Secretary of State

cannot verify the accuracy of any information or documentation submitted in application for a driver's license;

18. To any person who has been adjudicated under the

Juvenile Court Act of 1987 based upon an offense that is determined by the court to have been committed in furtherance of the criminal activities of an organized gang, as provided in Section 5-710 of that Act, and that involved the operation or use of a motor vehicle or the use of a driver's license or permit. The person shall be denied a license or permit for the period determined by the court; or

19. Beginning July 1, 2017, to any person who has

been issued an identification card under the Illinois Identification Card Act. Any such person may, at his or her discretion, surrender the identification card in order to become eligible to obtain a driver's license.

The Secretary of State shall retain all conviction information, if the information is required to be held confidential under the Juvenile Court Act of 1987.
(Source: P.A. 99-173, eff. 7-29-15; 99-511, eff. 1-1-17; 100-513, eff. 1-1-18.)

(625 ILCS 5/6-103.1)
Sec. 6-103.1. New residents; out-of-state revocation.
(a) The Secretary of State may not issue a driver's license to a nonresident who becomes a resident of this State while the new resident's driving privileges are revoked, under terms similar to those provided in Section 1-176 of this Code, in another state; however, if the person has resided in this State for 10 or more consecutive years prior to submitting an application, that person may apply for licensure under Section 6-208 of this Code if:
(1) the laws of the revoking state would allow the

person to apply for licensure in that state;

(2) the person qualifies to apply for licensure under

Section 6-208;

(3) the out-of-state revocation is the only

revocation of driving privileges for the person;

(4) the person has not had any driving offenses since

the revocation, and the revocation is the only loss of the person's driving privileges in any jurisdiction; and

(5) the person complies with the requirements of

Title 92, Sections 1001.430 and 1001.440 of the Illinois Administrative Code concerning the General Provisions for Reinstatement of Driving Privileges After Revocation and the Provisions for Alcohol and Drug Related Revocations, Suspensions, and Cancellations.

(b) The Secretary may issue restricted driving permits to new residents whose driving privileges are revoked in another state. These permits must be issued according to the restrictions, and for the purposes, stated in Sections 6-205 and 6-206 of this Code. The Secretary shall adopt rules for the issuance of these permits.
(c) A restricted driving permit issued under this Section is subject to cancellation, revocation, and suspension by the Secretary of State in the same manner and for the same causes as a driver's license issued under this Code may be cancelled, revoked, or suspended, except that a conviction of one or more offenses against laws or ordinances regulating the movement of traffic is sufficient cause for the revocation, suspension, or cancellation of a restricted driving permit.
(Source: P.A. 99-300, eff. 1-1-16.)

(625 ILCS 5/6-104) (from Ch. 95 1/2, par. 6-104)
Sec. 6-104. Classification of Driver - Special Restrictions.
(a) A driver's license issued under the authority of this Act shall indicate the classification for which the applicant therefor has qualified by examination or by such other means that the Secretary of State shall prescribe. Driver's license classifications shall be prescribed by rule or regulation promulgated by the Secretary of State and such may specify classifications as to operation of motor vehicles of the first division, or of those of the second division, whether operated singly or in lawful combination, and whether for-hire or not-for-hire, and may specify such other classifications as the Secretary deems necessary.
No person shall operate a motor vehicle unless such person has a valid license with a proper classification to permit the operation of such vehicle, except that any person may operate a moped if such person has a valid current Illinois driver's license, regardless of classification.
(b) No person who is under the age of 21 years or has had less than 1 year of driving experience shall drive: (1) in connection with the operation of any school, day camp, summer camp, or nursery school, any public or private motor vehicle for transporting children to or from any school, day camp, summer camp, or nursery school, or (2) any motor vehicle of the second division when in use for the transportation of persons for compensation.
(c) No person who is under the age of 18 years shall be issued a license for the purpose of transporting property for hire, or for the purpose of transporting persons for compensation in a motor vehicle of the first division.
(d) No person shall drive: (1) a school bus when transporting school children unless such person possesses a valid school bus driver permit or is accompanied and supervised, for the specific purpose of training prior to routine operation of a school bus, by a person who has held a valid school bus driver permit for at least one year; or (2) any other vehicle owned or operated by or for a public or private school, or a school operated by a religious institution, where such vehicle is being used over a regularly scheduled route for the transportation of persons enrolled as a student in grade 12 or below, in connection with any activity of the entities unless such person possesses a valid school bus driver permit.
(d-5) No person may drive a bus that does not meet the special requirements for school buses provided in Sections 12-801, 12-802, 12-803, and 12-805 of this Code that has been chartered for the sole purpose of transporting students regularly enrolled in grade 12 or below to or from interscholastic athletic or interscholastic or school sponsored activities unless the person has a valid and properly classified commercial driver's license as provided in subsection (c-1) of Section 6-508 of this Code in addition to any other permit or license that is required to operate that bus. This subsection (d-5) does not apply to any bus driver employed by a public transportation provider authorized to conduct local or interurban transportation of passengers when the bus is not traveling a specific school bus route but is on a regularly scheduled route for the transporting of other fare paying passengers.
A person may operate a chartered bus described in this subsection (d-5) if he or she is not disqualified from driving a chartered bus of that type and if he or she holds a CDL that is:
(1) issued to him or her by any other state or

jurisdiction in accordance with 49 CFR 383;

(2) not suspended, revoked, or canceled; and
(3) valid under 49 CFR 383, subpart F, for the type

of vehicle being driven.

A person may also operate a chartered bus described in this subsection (d-5) if he or she holds a valid CDL and a valid school bus driver permit that was issued on or before December 31, 2003.
(e) No person shall drive a religious organization bus unless such person has a valid and properly classified drivers license or a valid school bus driver permit.
(f) No person shall drive a motor vehicle for the purpose of providing transportation for the elderly in connection with the activities of any public or private organization unless such person has a valid and properly classified driver's license issued by the Secretary of State.
(g) No person shall drive a bus which meets the special requirements for school buses provided in Section 12-801, 12-802, 12-803 and 12-805 of this Code for the purpose of transporting persons 18 years of age or less in connection with any youth camp licensed under the Youth Camp Act or any child care facility licensed under the Child Care Act of 1969 unless such person possesses a valid school bus driver permit or is accompanied and supervised, for the specific purpose of training prior to routine operation of a school bus, by a person who has held a valid school bus driver permit for at least one year; however, a person who has a valid and properly classified driver's license issued by the Secretary of State may operate a school bus for the purpose of transporting persons 18 years of age or less in connection with any such youth camp or child care facility if the "SCHOOL BUS" signs are covered or concealed and the stop signal arm and flashing signal systems are not operable through normal controls.
(h) No person shall operate an autocycle unless he or she has a valid Class D driver's license.
(Source: P.A. 98-777, eff. 1-1-15.)

(625 ILCS 5/6-105) (from Ch. 95 1/2, par. 6-105)
Sec. 6-105. Instruction permits and temporary licenses for persons 18 years of age or older.
(a) Except as provided in this Section, the Secretary of State upon receiving proper application and payment of the required fee may issue an instruction permit to any person 18 years of age or older who is not ineligible for a license under paragraphs 1, 3, 4, 5, 7, or 8 of Section 6-103, after the applicant has successfully passed such examination as the Secretary of State in his discretion may prescribe.
1. An instruction permit entitles the holder while having the permit in his immediate possession to drive a motor vehicle, excluding a motor driven cycle or motorcycle, upon the highways for a period of 12 months after the date of its issuance when accompanied by a licensed driver who is 21 years of age or older, who has had a valid driver's license classification to operate such vehicle for at least one year and has had one year of driving experience with such classification and who is occupying a seat beside the driver.
2. A 12 month instruction permit for a motor driven cycle or motorcycle may be issued to a person 18 years of age or more, and entitles the holder to drive upon the highways during daylight under the direct supervision of a licensed motor driven cycle operator or motorcycle operator with the same or greater classification, who is 21 years of age or older and who has at least one year of driving experience.
3. (Blank).
(b) (Blank).
(c) The Secretary of State may issue a temporary driver's license to an applicant for a license permitting the operation of a motor vehicle while the Secretary is completing an investigation and determination of all facts relative to such applicant's eligibility to receive such license, or for any other reason prescribed by rule or regulation promulgated by the Secretary of State. Such permit must be in the applicant's immediate possession while operating a motor vehicle, and it shall be invalid when the applicant's driver's license has been issued or for good cause has been refused. In each case the Secretary of State may issue the temporary driver's license for such period as appropriate but in no event for longer than 90 days.
(Source: P.A. 90-369, eff. 1-1-98.)

(625 ILCS 5/6-105.1)
Sec. 6-105.1. Temporary visitor's driver's license.
(a) The Secretary of State may issue a temporary visitor's driver's license to a foreign national who (i) resides in this State, (ii) is ineligible to obtain a social security number, and (iii) presents to the Secretary documentation, issued by United States Citizenship and Immigration Services, authorizing the person's presence in this country.
(a-5) The Secretary of State may issue a temporary visitor's driver's license to an applicant who (i) has resided in this State for a period in excess of one year, (ii) is ineligible to obtain a social security number, and (iii) is unable to present documentation issued by the United States Citizenship and Immigration Services authorizing the person's presence in this country. The applicant shall submit a valid unexpired passport from the applicant's country of citizenship or a valid unexpired consular identification document issued by a consulate of that country as defined in Section 5 of the Consular Identification Document Act (5 ILCS 230/5).
(a-10) Applicants for a temporary visitor's driver's license who are under 18 years of age at the time of application shall be subject to the provisions of Sections 6-107 and 6-108 of this Code.
(b) A temporary visitor's driver's license issued under subsection (a) is valid for 3 years, or for the period of time the individual is authorized to remain in this country, whichever ends sooner. A temporary visitor's driver's license issued under subsection (a-5) shall be valid for a period of 3 years.
(b-5) A temporary visitor's driver's license issued under this Section may not be accepted for proof of the holder's identity. A temporary visitor's driver's license issued under this Section shall contain a notice on its face, in capitalized letters, stating that the temporary visitor's driver's license may not be accepted for proof of identity.
(c) The Secretary shall adopt rules for implementing this Section, including rules:
(1) regarding the design and content of the temporary

visitor's driver's license;

(2) establishing criteria for proof of identification

and residency of an individual applying under subsection (a-5);

(3) designating acceptable evidence that an applicant

is not eligible for a social security number; and

(4) regarding the issuance of temporary visitor's

instruction permits.

(d) Any person to whom the Secretary of State may issue a temporary visitor's driver's license shall be subject to any and all provisions of this Code and any and all implementing regulations issued by the Secretary of State to the same extent as any person issued a driver's license, unless otherwise provided in this Code or by administrative rule, including but not limited to the examination requirements in Section 6-109 as well as the mandatory insurance requirements and penalties set forth in Article VI of Chapter 7 of this Code.
(d-5) A temporary visitor's driver's license is invalid if the holder is unable to provide proof of liability insurance as required by Section 7-601 of this Code upon the request of a law enforcement officer, in which case the holder commits a violation of Section 6-101 of this Code.
(e) Temporary visitor's driver's licenses shall be issued from a central location after the Secretary of State has verified the information provided by the applicant.
(f) There is created in the State treasury a special fund to be known as the Driver Services Administration Fund. All fees collected for the issuance of temporary visitor's driver's licenses shall be deposited into the Fund. These funds shall, subject to appropriation, be used by the Office of the Secretary of State for costs related to the issuance of temporary visitor's driver's licenses, and other operational costs, including personnel, facilities, computer programming, and data transmission.
(Source: P.A. 97-1157, eff. 11-28-13.)

(625 ILCS 5/6-106) (from Ch. 95 1/2, par. 6-106)
Sec. 6-106. Application for license or instruction permit.
(a) Every application for any permit or license authorized to be issued under this Code shall be made upon a form furnished by the Secretary of State. Every application shall be accompanied by the proper fee and payment of such fee shall entitle the applicant to not more than 3 attempts to pass the examination within a period of one year after the date of application.
(b) Every application shall state the legal name, social security number, zip code, date of birth, sex, and residence address of the applicant; briefly describe the applicant; state whether the applicant has theretofore been licensed as a driver, and, if so, when and by what state or country, and whether any such license has ever been cancelled, suspended, revoked or refused, and, if so, the date and reason for such cancellation, suspension, revocation or refusal; shall include an affirmation by the applicant that all information set forth is true and correct; and shall bear the applicant's signature. In addition to the residence address, the Secretary may allow the applicant to provide a mailing address. In the case of an applicant who is a judicial officer or peace officer, the Secretary may allow the applicant to provide an office or work address in lieu of a residence or mailing address. The application form may also require the statement of such additional relevant information as the Secretary of State shall deem necessary to determine the applicant's competency and eligibility. The Secretary of State may, in his discretion, by rule or regulation, provide that an application for a drivers license or permit may include a suitable photograph of the applicant in the form prescribed by the Secretary, and he may further provide that each drivers license shall include a photograph of the driver. The Secretary of State may utilize a photograph process or system most suitable to deter alteration or improper reproduction of a drivers license and to prevent substitution of another photo thereon. For the purposes of this subsection (b), "peace officer" means any person who by virtue of his or her office or public employment is vested by law with a duty to maintain public order or to make arrests for a violation of any penal statute of this State, whether that duty extends to all violations or is limited to specific violations.
(b-5) Every applicant for a REAL ID compliant driver's license or permit shall provide proof of lawful status in the United States as defined in 6 CFR 37.3, as amended. Applicants who are unable to provide the Secretary with proof of lawful status may apply for a driver's license or permit under Section 6-105.1 of this Code.
(c) The application form shall include a notice to the applicant of the registration obligations of sex offenders under the Sex Offender Registration Act. The notice shall be provided in a form and manner prescribed by the Secretary of State. For purposes of this subsection (c), "sex offender" has the meaning ascribed to it in Section 2 of the Sex Offender Registration Act.
(d) Any male United States citizen or immigrant who applies for any permit or license authorized to be issued under this Code or for a renewal of any permit or license, and who is at least 18 years of age but less than 26 years of age, must be registered in compliance with the requirements of the federal Military Selective Service Act. The Secretary of State must forward in an electronic format the necessary personal information regarding the applicants identified in this subsection (d) to the Selective Service System. The applicant's signature on the application serves as an indication that the applicant either has already registered with the Selective Service System or that he is authorizing the Secretary to forward to the Selective Service System the necessary information for registration. The Secretary must notify the applicant at the time of application that his signature constitutes consent to registration with the Selective Service System, if he is not already registered.
(e) Beginning on or before July 1, 2015, for each original or renewal driver's license application under this Code, the Secretary shall inquire as to whether the applicant is a veteran for purposes of issuing a driver's license with a veteran designation under subsection (e-5) of Section 6-110 of this Code. The acceptable forms of proof shall include, but are not limited to, Department of Defense form DD-214. The Illinois Department of Veterans' Affairs shall advise the Secretary as to what other forms of proof of a person's status as a veteran are acceptable.
The Illinois Department of Veterans' Affairs shall confirm the status of the applicant as an honorably discharged veteran before the Secretary may issue the driver's license.
For purposes of this subsection (e):
"Armed forces" means any of the Armed Forces of the United States, including a member of any reserve component or National Guard unit.
"Veteran" means a person who has served in the armed forces and was discharged or separated under honorable conditions.
(Source: P.A. 99-511, eff. 1-1-17; 99-544, eff. 7-15-16; 100-201, eff. 8-18-17; 100-248, eff. 8-22-17.)

(625 ILCS 5/6-106.1) (from Ch. 95 1/2, par. 6-106.1)
Sec. 6-106.1. School bus driver permit.
(a) The Secretary of State shall issue a school bus driver permit to those applicants who have met all the requirements of the application and screening process under this Section to insure the welfare and safety of children who are transported on school buses throughout the State of Illinois. Applicants shall obtain the proper application required by the Secretary of State from their prospective or current employer and submit the completed application to the prospective or current employer along with the necessary fingerprint submission as required by the Department of State Police to conduct fingerprint based criminal background checks on current and future information available in the state system and current information available through the Federal Bureau of Investigation's system. Applicants who have completed the fingerprinting requirements shall not be subjected to the fingerprinting process when applying for subsequent permits or submitting proof of successful completion of the annual refresher course. Individuals who on July 1, 1995 (the effective date of Public Act 88-612) possess a valid school bus driver permit that has been previously issued by the appropriate Regional School Superintendent are not subject to the fingerprinting provisions of this Section as long as the permit remains valid and does not lapse. The applicant shall be required to pay all related application and fingerprinting fees as established by rule including, but not limited to, the amounts established by the Department of State Police and the Federal Bureau of Investigation to process fingerprint based criminal background investigations. All fees paid for fingerprint processing services under this Section shall be deposited into the State Police Services Fund for the cost incurred in processing the fingerprint based criminal background investigations. All other fees paid under this Section shall be deposited into the Road Fund for the purpose of defraying the costs of the Secretary of State in administering this Section. All applicants must:
1. be 21 years of age or older;
2. possess a valid and properly classified driver's

license issued by the Secretary of State;

3. possess a valid driver's license, which has not

been revoked, suspended, or canceled for 3 years immediately prior to the date of application, or have not had his or her commercial motor vehicle driving privileges disqualified within the 3 years immediately prior to the date of application;

4. successfully pass a written test, administered by

the Secretary of State, on school bus operation, school bus safety, and special traffic laws relating to school buses and submit to a review of the applicant's driving habits by the Secretary of State at the time the written test is given;

5. demonstrate ability to exercise reasonable care in

the operation of school buses in accordance with rules promulgated by the Secretary of State;

6. demonstrate physical fitness to operate school

buses by submitting the results of a medical examination, including tests for drug use for each applicant not subject to such testing pursuant to federal law, conducted by a licensed physician, a licensed advanced practice registered nurse, or a licensed physician assistant within 90 days of the date of application according to standards promulgated by the Secretary of State;

7. affirm under penalties of perjury that he or she

has not made a false statement or knowingly concealed a material fact in any application for permit;

8. have completed an initial classroom course,

including first aid procedures, in school bus driver safety as promulgated by the Secretary of State; and after satisfactory completion of said initial course an annual refresher course; such courses and the agency or organization conducting such courses shall be approved by the Secretary of State; failure to complete the annual refresher course, shall result in cancellation of the permit until such course is completed;

9. not have been under an order of court supervision

for or convicted of 2 or more serious traffic offenses, as defined by rule, within one year prior to the date of application that may endanger the life or safety of any of the driver's passengers within the duration of the permit period;

10. not have been under an order of court supervision

for or convicted of reckless driving, aggravated reckless driving, driving while under the influence of alcohol, other drug or drugs, intoxicating compound or compounds or any combination thereof, or reckless homicide resulting from the operation of a motor vehicle within 3 years of the date of application;

11. not have been convicted of committing or

attempting to commit any one or more of the following offenses: (i) those offenses defined in Sections 8-1.2, 9-1, 9-1.2, 9-2, 9-2.1, 9-3, 9-3.2, 9-3.3, 10-1, 10-2, 10-3.1, 10-4, 10-5, 10-5.1, 10-6, 10-7, 10-9, 11-1.20, 11-1.30, 11-1.40, 11-1.50, 11-1.60, 11-6, 11-6.5, 11-6.6, 11-9, 11-9.1, 11-9.3, 11-9.4, 11-14, 11-14.1, 11-14.3, 11-14.4, 11-15, 11-15.1, 11-16, 11-17, 11-17.1, 11-18, 11-18.1, 11-19, 11-19.1, 11-19.2, 11-20, 11-20.1, 11-20.1B, 11-20.3, 11-21, 11-22, 11-23, 11-24, 11-25, 11-26, 11-30, 12-2.6, 12-3.1, 12-4, 12-4.1, 12-4.2, 12-4.2-5, 12-4.3, 12-4.4, 12-4.5, 12-4.6, 12-4.7, 12-4.9, 12-5.01, 12-6, 12-6.2, 12-7.1, 12-7.3, 12-7.4, 12-7.5, 12-11, 12-13, 12-14, 12-14.1, 12-15, 12-16, 12-16.2, 12-21.5, 12-21.6, 12-33, 12C-5, 12C-10, 12C-20, 12C-30, 12C-45, 16-16, 16-16.1, 18-1, 18-2, 18-3, 18-4, 18-5, 19-6, 20-1, 20-1.1, 20-1.2, 20-1.3, 20-2, 24-1, 24-1.1, 24-1.2, 24-1.2-5, 24-1.6, 24-1.7, 24-2.1, 24-3.3, 24-3.5, 24-3.8, 24-3.9, 31A-1, 31A-1.1, 33A-2, and 33D-1, and in subsection (b) of Section 8-1, and in subdivisions (a)(1), (a)(2), (b)(1), (e)(1), (e)(2), (e)(3), (e)(4), and (f)(1) of Section 12-3.05, and in subsection (a) and subsection (b), clause (1), of Section 12-4, and in subsection (A), clauses (a) and (b), of Section 24-3, and those offenses contained in Article 29D of the Criminal Code of 1961 or the Criminal Code of 2012; (ii) those offenses defined in the Cannabis Control Act except those offenses defined in subsections (a) and (b) of Section 4, and subsection (a) of Section 5 of the Cannabis Control Act; (iii) those offenses defined in the Illinois Controlled Substances Act; (iv) those offenses defined in the Methamphetamine Control and Community Protection Act; (v) any offense committed or attempted in any other state or against the laws of the United States, which if committed or attempted in this State would be punishable as one or more of the foregoing offenses; (vi) the offenses defined in Section 4.1 and 5.1 of the Wrongs to Children Act or Section 11-9.1A of the Criminal Code of 1961 or the Criminal Code of 2012; (vii) those offenses defined in Section 6-16 of the Liquor Control Act of 1934; and (viii) those offenses defined in the Methamphetamine Precursor Control Act;

12. not have been repeatedly involved as a driver in

motor vehicle collisions or been repeatedly convicted of offenses against laws and ordinances regulating the movement of traffic, to a degree which indicates lack of ability to exercise ordinary and reasonable care in the safe operation of a motor vehicle or disrespect for the traffic laws and the safety of other persons upon the highway;

13. not have, through the unlawful operation of a

motor vehicle, caused an accident resulting in the death of any person;

14. not have, within the last 5 years, been adjudged

to be afflicted with or suffering from any mental disability or disease; and

15. consent, in writing, to the release of results of

reasonable suspicion drug and alcohol testing under Section 6-106.1c of this Code by the employer of the applicant to the Secretary of State.

(b) A school bus driver permit shall be valid for a period specified by the Secretary of State as set forth by rule. It shall be renewable upon compliance with subsection (a) of this Section.
(c) A school bus driver permit shall contain the holder's driver's license number, legal name, residence address, zip code, and date of birth, a brief description of the holder and a space for signature. The Secretary of State may require a suitable photograph of the holder.
(d) The employer shall be responsible for conducting a pre-employment interview with prospective school bus driver candidates, distributing school bus driver applications and medical forms to be completed by the applicant, and submitting the applicant's fingerprint cards to the Department of State Police that are required for the criminal background investigations. The employer shall certify in writing to the Secretary of State that all pre-employment conditions have been successfully completed including the successful completion of an Illinois specific criminal background investigation through the Department of State Police and the submission of necessary fingerprints to the Federal Bureau of Investigation for criminal history information available through the Federal Bureau of Investigation system. The applicant shall present the certification to the Secretary of State at the time of submitting the school bus driver permit application.
(e) Permits shall initially be provisional upon receiving certification from the employer that all pre-employment conditions have been successfully completed, and upon successful completion of all training and examination requirements for the classification of the vehicle to be operated, the Secretary of State shall provisionally issue a School Bus Driver Permit. The permit shall remain in a provisional status pending the completion of the Federal Bureau of Investigation's criminal background investigation based upon fingerprinting specimens submitted to the Federal Bureau of Investigation by the Department of State Police. The Federal Bureau of Investigation shall report the findings directly to the Secretary of State. The Secretary of State shall remove the bus driver permit from provisional status upon the applicant's successful completion of the Federal Bureau of Investigation's criminal background investigation.
(f) A school bus driver permit holder shall notify the employer and the Secretary of State if he or she is issued an order of court supervision for or convicted in another state of an offense that would make him or her ineligible for a permit under subsection (a) of this Section. The written notification shall be made within 5 days of the entry of the order of court supervision or conviction. Failure of the permit holder to provide the notification is punishable as a petty offense for a first violation and a Class B misdemeanor for a second or subsequent violation.
(g) Cancellation; suspension; notice and procedure.
(1) The Secretary of State shall cancel a school bus

driver permit of an applicant whose criminal background investigation discloses that he or she is not in compliance with the provisions of subsection (a) of this Section.

(2) The Secretary of State shall cancel a school bus

driver permit when he or she receives notice that the permit holder fails to comply with any provision of this Section or any rule promulgated for the administration of this Section.

(3) The Secretary of State shall cancel a school bus

driver permit if the permit holder's restricted commercial or commercial driving privileges are withdrawn or otherwise invalidated.

(4) The Secretary of State may not issue a school bus

driver permit for a period of 3 years to an applicant who fails to obtain a negative result on a drug test as required in item 6 of subsection (a) of this Section or under federal law.

(5) The Secretary of State shall forthwith suspend a

school bus driver permit for a period of 3 years upon receiving notice that the holder has failed to obtain a negative result on a drug test as required in item 6 of subsection (a) of this Section or under federal law.

(6) The Secretary of State shall suspend a school bus

driver permit for a period of 3 years upon receiving notice from the employer that the holder failed to perform the inspection procedure set forth in subsection (a) or (b) of Section 12-816 of this Code.

(7) The Secretary of State shall suspend a school bus

driver permit for a period of 3 years upon receiving notice from the employer that the holder refused to submit to an alcohol or drug test as required by Section 6-106.1c or has submitted to a test required by that Section which disclosed an alcohol concentration of more than 0.00 or disclosed a positive result on a National Institute on Drug Abuse five-drug panel, utilizing federal standards set forth in 49 CFR 40.87.

The Secretary of State shall notify the State Superintendent of Education and the permit holder's prospective or current employer that the applicant has (1) has failed a criminal background investigation or (2) is no longer eligible for a school bus driver permit; and of the related cancellation of the applicant's provisional school bus driver permit. The cancellation shall remain in effect pending the outcome of a hearing pursuant to Section 2-118 of this Code. The scope of the hearing shall be limited to the issuance criteria contained in subsection (a) of this Section. A petition requesting a hearing shall be submitted to the Secretary of State and shall contain the reason the individual feels he or she is entitled to a school bus driver permit. The permit holder's employer shall notify in writing to the Secretary of State that the employer has certified the removal of the offending school bus driver from service prior to the start of that school bus driver's next workshift. An employing school board that fails to remove the offending school bus driver from service is subject to the penalties defined in Section 3-14.23 of the School Code. A school bus contractor who violates a provision of this Section is subject to the penalties defined in Section 6-106.11.
All valid school bus driver permits issued under this Section prior to January 1, 1995, shall remain effective until their expiration date unless otherwise invalidated.
(h) When a school bus driver permit holder who is a service member is called to active duty, the employer of the permit holder shall notify the Secretary of State, within 30 days of notification from the permit holder, that the permit holder has been called to active duty. Upon notification pursuant to this subsection, (i) the Secretary of State shall characterize the permit as inactive until a permit holder renews the permit as provided in subsection (i) of this Section, and (ii) if a permit holder fails to comply with the requirements of this Section while called to active duty, the Secretary of State shall not characterize the permit as invalid.
(i) A school bus driver permit holder who is a service member returning from active duty must, within 90 days, renew a permit characterized as inactive pursuant to subsection (h) of this Section by complying with the renewal requirements of subsection (b) of this Section.
(j) For purposes of subsections (h) and (i) of this Section:
"Active duty" means active duty pursuant to an executive order of the President of the United States, an act of the Congress of the United States, or an order of the Governor.
"Service member" means a member of the Armed Services or reserve forces of the United States or a member of the Illinois National Guard.
(k) A private carrier employer of a school bus driver permit holder, having satisfied the employer requirements of this Section, shall be held to a standard of ordinary care for intentional acts committed in the course of employment by the bus driver permit holder. This subsection (k) shall in no way limit the liability of the private carrier employer for violation of any provision of this Section or for the negligent hiring or retention of a school bus driver permit holder.
(Source: P.A. 99-148, eff. 1-1-16; 99-173, eff. 7-29-15; 99-642, eff. 7-28-16; 100-513, eff. 1-1-18.)

(625 ILCS 5/6-106.1a)
Sec. 6-106.1a. Cancellation of school bus driver permit; trace of alcohol.
(a) A person who has been issued a school bus driver permit by the Secretary of State in accordance with Section 6-106.1 of this Code and who drives or is in actual physical control of a school bus or any other vehicle owned or operated by or for a public or private school, or a school operated by a religious institution, when the vehicle is being used over a regularly scheduled route for the transportation of persons enrolled as students in grade 12 or below, in connection with any activity of the entities listed, upon the public highways of this State shall be deemed to have given consent to a chemical test or tests of blood, breath, other bodily substance, or urine for the purpose of determining the alcohol content of the person's blood if arrested, as evidenced by the issuance of a Uniform Traffic Ticket for any violation of this Code or a similar provision of a local ordinance, if a police officer has probable cause to believe that the driver has consumed any amount of an alcoholic beverage based upon evidence of the driver's physical condition or other first hand knowledge of the police officer. The test or tests shall be administered at the direction of the arresting officer. The law enforcement agency employing the officer shall designate which of the aforesaid tests shall be administered. A urine or other bodily substance test may be administered even after a blood or breath test or both has been administered.
(b) A person who is dead, unconscious, or who is otherwise in a condition rendering that person incapable of refusal, shall be deemed not to have withdrawn the consent provided by paragraph (a) of this Section and the test or tests may be administered subject to the following provisions:
(1) Chemical analysis of the person's blood, urine,

breath, or other bodily substance, to be considered valid under the provisions of this Section, shall have been performed according to standards promulgated by the Department of State Police by an individual possessing a valid permit issued by the Department of State Police for this purpose. The Director of State Police is authorized to approve satisfactory techniques or methods, to ascertain the qualifications and competence of individuals to conduct analyses, to issue permits that shall be subject to termination or revocation at the direction of the Department of State Police, and to certify the accuracy of breath testing equipment. The Department of State Police shall prescribe rules as necessary.

(2) When a person submits to a blood test at the

request of a law enforcement officer under the provisions of this Section, only a physician authorized to practice medicine, a licensed physician assistant, a licensed advanced practice registered nurse, a registered nurse, or other qualified person trained in venipuncture and acting under the direction of a licensed physician may withdraw blood for the purpose of determining the alcohol content. This limitation does not apply to the taking of breath, other bodily substance, or urine specimens.

(3) The person tested may have a physician, qualified

technician, chemist, registered nurse, or other qualified person of his or her own choosing administer a chemical test or tests in addition to any test or tests administered at the direction of a law enforcement officer. The test administered at the request of the person may be admissible into evidence at a hearing conducted in accordance with Section 2-118 of this Code. The failure or inability to obtain an additional test by a person shall not preclude the consideration of the previously performed chemical test.

(4) Upon a request of the person who submits to a

chemical test or tests at the request of a law enforcement officer, full information concerning the test or tests shall be made available to the person or that person's attorney by the requesting law enforcement agency within 72 hours of receipt of the test result.

(5) Alcohol concentration means either grams of

alcohol per 100 milliliters of blood or grams of alcohol per 210 liters of breath.

(6) If a driver is receiving medical treatment as a

result of a motor vehicle accident, a physician licensed to practice medicine, licensed physician assistant, licensed advanced practice registered nurse, registered nurse, or other qualified person trained in venipuncture and acting under the direction of a licensed physician shall withdraw blood for testing purposes to ascertain the presence of alcohol upon the specific request of a law enforcement officer. However, that testing shall not be performed until, in the opinion of the medical personnel on scene, the withdrawal can be made without interfering with or endangering the well-being of the patient.

(c) A person requested to submit to a test as provided in this Section shall be warned by the law enforcement officer requesting the test that a refusal to submit to the test, or submission to the test resulting in an alcohol concentration of more than 0.00, may result in the loss of that person's privilege to possess a school bus driver permit. The loss of the individual's privilege to possess a school bus driver permit shall be imposed in accordance with Section 6-106.1b of this Code. A person requested to submit to a test under this Section shall also acknowledge, in writing, receipt of the warning required under this subsection (c). If the person refuses to acknowledge receipt of the warning, the law enforcement officer shall make a written notation on the warning that the person refused to sign the warning. A person's refusal to sign the warning shall not be evidence that the person was not read the warning.
(d) If the person refuses testing or submits to a test that discloses an alcohol concentration of more than 0.00, the law enforcement officer shall immediately submit a sworn report to the Secretary of State on a form prescribed by the Secretary of State certifying that the test or tests were requested under subsection (a) and the person refused to submit to a test or tests or submitted to testing which disclosed an alcohol concentration of more than 0.00. The law enforcement officer shall submit the same sworn report when a person who has been issued a school bus driver permit and who was operating a school bus or any other vehicle owned or operated by or for a public or private school, or a school operated by a religious institution, when the vehicle is being used over a regularly scheduled route for the transportation of persons enrolled as students in grade 12 or below, in connection with any activity of the entities listed, submits to testing under Section 11-501.1 of this Code and the testing discloses an alcohol concentration of more than 0.00 and less than the alcohol concentration at which driving or being in actual physical control of a motor vehicle is prohibited under paragraph (1) of subsection (a) of Section 11-501.
Upon receipt of the sworn report of a law enforcement officer, the Secretary of State shall enter the school bus driver permit sanction on the individual's driving record and the sanction shall be effective on the 46th day following the date notice of the sanction was given to the person.
The law enforcement officer submitting the sworn report shall serve immediate notice of this school bus driver permit sanction on the person and the sanction shall be effective on the 46th day following the date notice was given.
In cases where the blood alcohol concentration of more than 0.00 is established by a subsequent analysis of blood, other bodily substance, or urine, the police officer or arresting agency shall give notice as provided in this Section or by deposit in the United States mail of that notice in an envelope with postage prepaid and addressed to that person at his or her last known address and the loss of the school bus driver permit shall be effective on the 46th day following the date notice was given.
Upon receipt of the sworn report of a law enforcement officer, the Secretary of State shall also give notice of the school bus driver permit sanction to the driver and the driver's current employer by mailing a notice of the effective date of the sanction to the individual. However, shall the sworn report be defective by not containing sufficient information or be completed in error, the notice of the school bus driver permit sanction may not be mailed to the person or his current employer or entered to the driving record, but rather the sworn report shall be returned to the issuing law enforcement agency.
(e) A driver may contest this school bus driver permit sanction by requesting an administrative hearing with the Secretary of State in accordance with Section 2-118 of this Code. An individual whose blood alcohol concentration is shown to be more than 0.00 is not subject to this Section if he or she consumed alcohol in the performance of a religious service or ceremony. An individual whose blood alcohol concentration is shown to be more than 0.00 shall not be subject to this Section if the individual's blood alcohol concentration resulted only from ingestion of the prescribed or recommended dosage of medicine that contained alcohol. The petition for that hearing shall not stay or delay the effective date of the impending suspension. The scope of this hearing shall be limited to the issues of:
(1) whether the police officer had probable cause to

believe that the person was driving or in actual physical control of a school bus or any other vehicle owned or operated by or for a public or private school, or a school operated by a religious institution, when the vehicle is being used over a regularly scheduled route for the transportation of persons enrolled as students in grade 12 or below, in connection with any activity of the entities listed, upon the public highways of the State and the police officer had reason to believe that the person was in violation of any provision of this Code or a similar provision of a local ordinance; and

(2) whether the person was issued a Uniform Traffic

Ticket for any violation of this Code or a similar provision of a local ordinance; and

(3) whether the police officer had probable cause to

believe that the driver had consumed any amount of an alcoholic beverage based upon the driver's physical actions or other first-hand knowledge of the police officer; and

(4) whether the person, after being advised by the

officer that the privilege to possess a school bus driver permit would be canceled if the person refused to submit to and complete the test or tests, did refuse to submit to or complete the test or tests to determine the person's alcohol concentration; and

(5) whether the person, after being advised by the

officer that the privileges to possess a school bus driver permit would be canceled if the person submits to a chemical test or tests and the test or tests disclose an alcohol concentration of more than 0.00 and the person did submit to and complete the test or tests that determined an alcohol concentration of more than 0.00; and

(6) whether the test result of an alcohol

concentration of more than 0.00 was based upon the person's consumption of alcohol in the performance of a religious service or ceremony; and

(7) whether the test result of an alcohol

concentration of more than 0.00 was based upon the person's consumption of alcohol through ingestion of the prescribed or recommended dosage of medicine.

The Secretary of State may adopt administrative rules setting forth circumstances under which the holder of a school bus driver permit is not required to appear in person at the hearing.
Provided that the petitioner may subpoena the officer, the hearing may be conducted upon a review of the law enforcement officer's own official reports. Failure of the officer to answer the subpoena shall be grounds for a continuance if, in the hearing officer's discretion, the continuance is appropriate. At the conclusion of the hearing held under Section 2-118 of this Code, the Secretary of State may rescind, continue, or modify the school bus driver permit sanction.
(f) The results of any chemical testing performed in accordance with subsection (a) of this Section are not admissible in any civil or criminal proceeding, except that the results of the testing may be considered at a hearing held under Section 2-118 of this Code. However, the results of the testing may not be used to impose driver's license sanctions under Section 11-501.1 of this Code. A law enforcement officer may, however, pursue a statutory summary suspension or revocation of driving privileges under Section 11-501.1 of this Code if other physical evidence or first hand knowledge forms the basis of that suspension or revocation.
(g) This Section applies only to drivers who have been issued a school bus driver permit in accordance with Section 6-106.1 of this Code at the time of the issuance of the Uniform Traffic Ticket for a violation of this Code or a similar provision of a local ordinance, and a chemical test request is made under this Section.
(h) The action of the Secretary of State in suspending, revoking, canceling, or denying any license, permit, registration, or certificate of title shall be subject to judicial review in the Circuit Court of Sangamon County or in the Circuit Court of Cook County, and the provisions of the Administrative Review Law and its rules are hereby adopted and shall apply to and govern every action for the judicial review of final acts or decisions of the Secretary of State under this Section.
(Source: P.A. 99-467, eff. 1-1-16; 99-697, eff. 7-29-16; 100-513, eff. 1-1-18.)

(625 ILCS 5/6-106.1b)
Sec. 6-106.1b. Loss of school bus driver permit privileges; failure or refusal to submit to chemical testing. Unless the loss of school bus driver permit privileges based upon consumption of alcohol by an individual who has been issued a school bus driver permit in accordance with Section 6-106.1 of this Code or refusal to submit to testing has been rescinded by the Secretary of State in accordance with subsection (c) of Section 6-206 of this Code, a person whose privilege to possess a school bus driver permit has been canceled under Section 6-106.1a is not eligible for restoration of the privilege until the expiration of 3 years from the effective date of the cancellation for a person who has refused or failed to complete a test or tests to determine blood alcohol concentration or has submitted to testing with a blood alcohol concentration of more than 0.00.
(Source: P.A. 90-107, eff. 1-1-98; 91-124, eff. 7-16-99.)

(625 ILCS 5/6-106.1c)
Sec. 6-106.1c. Reasonable suspicion drug and alcohol testing of school bus driver permit holders.
(a) An employer of a school bus driver permit holder who holds a commercial driver's license and who works for the employer as a school bus driver and is therefore subject to 49 CFR 382.307 shall notify the Secretary of State, in a manner and form prescribed by the Secretary, of the result of a reasonable suspicion test when: (i) the test indicates an alcohol concentration greater than 0.00; (ii) the test indicates a positive result on a National Institute on Drug Abuse five-drug panel utilizing the federal standards set forth in 49 CFR 40.87; or (iii) when a driver refuses testing. The notification to the Secretary must be submitted within 48 hours of the refusal of testing or the employer's receipt of the test results.
(b) Employers of school bus driver permit holders who do not hold commercial driver's licenses and school bus driver permit holders who do not hold commercial driver's licenses are hereby made subject to 49 CFR 382.307 regarding reasonable suspicion testing, which must be done in conformance with 49 CFR Parts 40 and 382, except that the test results shall not be reported to the employer utilizing the Federal Drug Testing Custody and Control Form or the U.S. Department of Transportation Alcohol Testing Form, but shall be reported to the employer in a manner and form approved by the Secretary. The employer shall notify the Secretary, in a manner and form prescribed by the Secretary, of the result of a reasonable suspicion test when: (i) the test indicates an alcohol concentration greater than 0.00; (ii) the test indicates a positive result on a National Institute on Drug Abuse five-drug panel utilizing the federal standards set forth in 49 CFR 40.87; or (iii) when a driver refuses testing. The notification to the Secretary must be submitted within 48 hours of the refusal of testing or the employer's receipt of the test results.
(c) The Secretary of State may adopt rules to implement this Section.
(d) The cost of a reasonable suspicion test shall be the responsibility of the employer, unless otherwise provided by contract or a collective bargaining agreement.
(Source: P.A. 97-466, eff. 1-1-12.)

(625 ILCS 5/6-106.2) (from Ch. 95 1/2, par. 6-106.2)
Sec. 6-106.2. Religious organization bus driver. A religious organization bus driver shall meet the following requirements:
1. is 21 years of age or older;
2. has a valid and properly classified driver's

license issued by the Secretary of State;

3. has held a valid driver's license, not

necessarily of the same classification, for 3 years prior to the date of application. A lapse in the renewal of the driver's license of 30 days or less shall not render the applicant ineligible. The Secretary of State may, in his or her discretion, grant a waiver for a lapse in the renewal of the driver's license in excess of 30 days;

4. has demonstrated an ability to exercise

reasonable care in the safe operation of religious organization buses in accordance with such standards as the Secretary of State prescribes including a driving test in a religious organization bus; and

5. has not been convicted of any of the following

offenses within 3 years of the date of application: Sections 11-401 (leaving the scene of a traffic accident involving death or personal injury), 11-501 (driving under the influence), 11-503 (reckless driving), 11-504 (drag racing), and 11-506 (street racing) of this Code, or Sections 9-3 (manslaughter or reckless homicide) and 12-5 (reckless conduct arising from the use of a motor vehicle) of the Criminal Code of 1961 or the Criminal Code of 2012.

(Source: P.A. 97-1150, eff. 1-25-13; 98-884, eff. 1-1-15.)

(625 ILCS 5/6-106.3) (from Ch. 95 1/2, par. 6-106.3)
Sec. 6-106.3. Senior citizen transportation - driver. A driver of a vehicle operated solely for the purpose of providing transportation for the elderly in connection with the activities of any public or private organization shall meet the following requirements:
(1) is 21 years of age or older;
(2) has a valid and properly classified driver's

license issued by the Secretary of State;

(3) has had a valid driver's license, not necessarily

of the same classification, for 3 years prior to the date of application. A lapse in the renewal of the driver's license of 30 days or less shall not render the applicant ineligible. The Secretary of State may, in his or her discretion, grant a waiver for a lapse in the renewal of the driver's license in excess of 30 days;

(4) has demonstrated his ability to exercise

reasonable care in the safe operation of a motor vehicle which will be utilized to transport persons in accordance with such standards as the Secretary of State prescribes including a driving test in such motor vehicle; and

(5) has not been convicted of any of the following

offenses within 3 years of the date of application: Sections 11-401 (leaving the scene of a traffic accident involving death or personal injury), 11-501 (driving under the influence), 11-503 (reckless driving), 11-504 (drag racing), and 11-506 (street racing) of this Code, or Sections 9-3 (manslaughter or reckless homicide) and 12-5 (reckless conduct arising from the use of a motor vehicle) of the Criminal Code of 1961 or the Criminal Code of 2012.

(Source: P.A. 97-1150, eff. 1-25-13; 98-884, eff. 1-1-15.)

(625 ILCS 5/6-106.4) (from Ch. 95 1/2, par. 6-106.4)
Sec. 6-106.4. For-profit ridesharing arrangement - driver. No person may drive a commuter van while it is being used for a for-profit ridesharing arrangement unless such person:
(1) is 21 years of age or older;
(2) has a valid and properly classified driver's

license issued by the Secretary of State;

(3) has held a valid driver's license, not

necessarily of the same classification, for 3 years prior to the date of application. A lapse in the renewal of the driver's license of 30 days or less shall not render the applicant ineligible. The Secretary of State may, in his or her discretion, grant a waiver for a lapse in the renewal of the driver's license in excess of 30 days;

(4) has demonstrated his ability to exercise

reasonable care in the safe operation of commuter vans used in for-profit ridesharing arrangements in accordance with such standards as the Secretary of State may prescribe, which standards may require a driving test in a commuter van; and

(5) has not been convicted of any of the following

offenses within 3 years of the date of application: Sections 11-401 (leaving the scene of a traffic accident involving death or personal injury), 11-501 (driving under the influence), 11-503 (reckless driving), 11-504 (drag racing), and 11-506 (street racing) of this Code, or Sections 9-3 (manslaughter or reckless homicide) and 12-5 (reckless conduct arising from the use of a motor vehicle) of the Criminal Code of 1961 or the Criminal Code of 2012.

(Source: P.A. 97-1150, eff. 1-25-13; 98-884, eff. 1-1-15.)

(625 ILCS 5/6-106.11) (from Ch. 95 1/2, par. 6-106.11)
(Text of Section from P.A. 97-224)
Sec. 6-106.11. (a) Any individual, corporation, partnership or association, who through contractual arrangements with a school district transports students, teachers or other personnel of that district for compensation, shall not permit any person to operate a school bus or any first division vehicle including taxis when used for a purpose that requires a school bus driver permit pursuant to that contract if the driver has not complied with the provisions of Sections 6-106.1 of this Code or such other rules or regulations that the Secretary of State may prescribe for the classification, restriction or licensing of school bus driver permit holders.
(a-5) Any individual, corporation, partnership, association, or entity that has a contractual arrangement referred to in subsection (a) of this Section must provide the school district with (i) the names of all drivers who will be operating a vehicle requiring a school bus driver permit pursuant to the contract with the school district; and (ii) a copy of each driver's school bus driver permit. Upon notification by the Secretary of State to the employer of the school bus driver permit holder that an employee's school bus driver permit has been suspended or cancelled, the employer must notify the school district of the suspension or cancellation within 2 business days.
(a-10) An individual, corporation, partnership, association, or entity that has a contractual arrangement referred to in subsection (a) of this Section may not:
(i) utilize a vehicle in the performance of the

contract that has previously been in salvage or junk status; or

(ii) allow smoking in a vehicle while the vehicle is

in the performance of the contract.

(b) A violation of this Section is a business offense and shall subject the offender to a fine of no less than $1,000 nor more than $10,000 for a first offense, no less than $1,500 nor more than $15,000 for a second offense, and no less than $2,000 nor more than $20,000 for a third or subsequent offense. In addition to any fines imposed under this subsection, any offender who has been convicted three times under the provisions of subsection (a) shall, upon a fourth or subsequent conviction be prohibited from transporting or contracting to transport students, teachers or other personnel of a school district for a period of five years beginning with the date of conviction of such fourth or subsequent conviction.
(Source: P.A. 97-224, eff. 7-28-11.)

(Text of Section from P.A. 97-229)
Sec. 6-106.11. (a) Any individual, corporation, partnership or association, who through contractual arrangements with a school district transports students, teachers or other personnel of that district for compensation, shall not permit any person to operate a school bus or any other motor vehicle requiring a school bus driver permit pursuant to that contract if the driver has not complied with the provisions of Sections 6-106.1 of this Code or such other rules or regulations that the Secretary of State may prescribe for the classification, restriction or licensing of the school bus driver permit holder.
(b) A violation of this Section is a business offense and shall subject the offender to a fine of no less than $1,000 nor more than $10,000 for a first offense, no less than $1,500 nor more than $15,000 for a second offense, and no less than $2,000 nor more than $20,000 for a third or subsequent offense. In addition to any fines imposed under this subsection, any offender who has been convicted three times under the provisions of subsection (a) shall, upon a fourth or subsequent conviction be prohibited from transporting or contracting to transport students, teachers or other personnel of a school district for a period of five years beginning with the date of conviction of such fourth or subsequent conviction.
(Source: P.A. 97-229, eff. 7-28-11.)

(625 ILCS 5/6-106.12)
Sec. 6-106.12. Contracts requiring school bus driver permits.
(a) No school district that contracts with any individual, corporation, partnership, association, or other entity to transport students, teachers, or other personnel of that district for compensation shall permit any person to operate a vehicle that requires a school bus driver permit pursuant to that contract if the driver has not complied with the provisions of Section 6-106.1 of this Code and other administrative rules governing the classification, restriction, or licensing of persons required to hold a school bus driver permit.
(b) A school district that has a contract of the type described in subsection (a) of this Section shall maintain a copy of the school bus driver permit of any person operating a vehicle that requires a school bus permit.
(Source: P.A. 97-224, eff. 7-28-11.)

(625 ILCS 5/6-107) (from Ch. 95 1/2, par. 6-107)
Sec. 6-107. Graduated license.
(a) The purpose of the Graduated Licensing Program is to develop safe and mature driving habits in young, inexperienced drivers and reduce or prevent motor vehicle accidents, fatalities, and injuries by:
(1) providing for an increase in the time of practice

period before granting permission to obtain a driver's license;

(2) strengthening driver licensing and testing

standards for persons under the age of 21 years;

(3) sanctioning driving privileges of drivers under

age 21 who have committed serious traffic violations or other specified offenses; and

(4) setting stricter standards to promote the

public's health and safety.

(b) The application of any person under the age of 18 years, and not legally emancipated, for a drivers license or permit to operate a motor vehicle issued under the laws of this State, shall be accompanied by the written consent of either parent of the applicant; otherwise by the guardian having custody of the applicant, or in the event there is no parent or guardian, then by another responsible adult. The written consent must accompany any application for a driver's license under this subsection (b), regardless of whether or not the required written consent also accompanied the person's previous application for an instruction permit.
No graduated driver's license shall be issued to any applicant under 18 years of age, unless the applicant is at least 16 years of age and has:
(1) Held a valid instruction permit for a minimum of

9 months.

(2) Passed an approved driver education course and

submits proof of having passed the course as may be required.

(3) Certification by the parent, legal guardian, or

responsible adult that the applicant has had a minimum of 50 hours of behind-the-wheel practice time, at least 10 hours of which have been at night, and is sufficiently prepared and able to safely operate a motor vehicle.

(b-1) No graduated driver's license shall be issued to any applicant who is under 18 years of age and not legally emancipated, unless the applicant has graduated from a secondary school of this State or any other state, is enrolled in a course leading to a high school equivalency certificate, has obtained a high school equivalency certificate, is enrolled in an elementary or secondary school or college or university of this State or any other state and is not a chronic or habitual truant as provided in Section 26-2a of the School Code, or is receiving home instruction and submits proof of meeting any of those requirements at the time of application.
An applicant under 18 years of age who provides proof acceptable to the Secretary that the applicant has resumed regular school attendance or home instruction or that his or her application was denied in error shall be eligible to receive a graduated license if other requirements are met. The Secretary shall adopt rules for implementing this subsection (b-1).
(c) No graduated driver's license or permit shall be issued to any applicant under 18 years of age who has committed the offense of operating a motor vehicle without a valid license or permit in violation of Section 6-101 of this Code or a similar out of state offense and no graduated driver's license or permit shall be issued to any applicant under 18 years of age who has committed an offense that would otherwise result in a mandatory revocation of a license or permit as provided in Section 6-205 of this Code or who has been either convicted of or adjudicated a delinquent based upon a violation of the Cannabis Control Act, the Illinois Controlled Substances Act, the Use of Intoxicating Compounds Act, or the Methamphetamine Control and Community Protection Act while that individual was in actual physical control of a motor vehicle. For purposes of this Section, any person placed on probation under Section 10 of the Cannabis Control Act, Section 410 of the Illinois Controlled Substances Act, or Section 70 of the Methamphetamine Control and Community Protection Act shall not be considered convicted. Any person found guilty of this offense, while in actual physical control of a motor vehicle, shall have an entry made in the court record by the judge that this offense did occur while the person was in actual physical control of a motor vehicle and order the clerk of the court to report the violation to the Secretary of State as such.
(d) No graduated driver's license shall be issued for 9 months to any applicant under the age of 18 years who has committed and subsequently been convicted of an offense against traffic regulations governing the movement of vehicles, any violation of this Section or Section 12-603.1 of this Code, or who has received a disposition of court supervision for a violation of Section 6-20 of the Illinois Liquor Control Act of 1934 or a similar provision of a local ordinance.
(e) No graduated driver's license holder under the age of 18 years shall operate any motor vehicle, except a motor driven cycle or motorcycle, with more than one passenger in the front seat of the motor vehicle and no more passengers in the back seats than the number of available seat safety belts as set forth in Section 12-603 of this Code. If a graduated driver's license holder over the age of 18 committed an offense against traffic regulations governing the movement of vehicles or any violation of this Section or Section 12-603.1 of this Code in the 6 months prior to the graduated driver's license holder's 18th birthday, and was subsequently convicted of the violation, the provisions of this paragraph shall continue to apply until such time as a period of 6 consecutive months has elapsed without an additional violation and subsequent conviction of an offense against traffic regulations governing the movement of vehicles or any violation of this Section or Section 12-603.1 of this Code.
(f) (Blank).
(g) If a graduated driver's license holder is under the age of 18 when he or she receives the license, for the first 12 months he or she holds the license or until he or she reaches the age of 18, whichever occurs sooner, the graduated license holder may not operate a motor vehicle with more than one passenger in the vehicle who is under the age of 20, unless any additional passenger or passengers are siblings, step-siblings, children, or stepchildren of the driver. If a graduated driver's license holder committed an offense against traffic regulations governing the movement of vehicles or any violation of this Section or Section 12-603.1 of this Code during the first 12 months the license is held and subsequently is convicted of the violation, the provisions of this paragraph shall remain in effect until such time as a period of 6 consecutive months has elapsed without an additional violation and subsequent conviction of an offense against traffic regulations governing the movement of vehicles or any violation of this Section or Section 12-603.1 of this Code.
(h) It shall be an offense for a person that is age 15, but under age 20, to be a passenger in a vehicle operated by a driver holding a graduated driver's license during the first 12 months the driver holds the license or until the driver reaches the age of 18, whichever occurs sooner, if another passenger under the age of 20 is present, excluding a sibling, step-sibling, child, or step-child of the driver.
(i) No graduated driver's license shall be issued to any applicant under the age of 18 years if the applicant has been issued a traffic citation for which a disposition has not been rendered at the time of application.
(Source: P.A. 97-229, eff. 7-28-11; 97-835, eff. 7-20-12; 98-168, eff. 1-1-14; 98-718, eff. 1-1-15.)

(625 ILCS 5/6-107.1)
Sec. 6-107.1. Instruction permit for a minor.
(a) The Secretary of State, upon receiving proper application and payment of the required fee, may issue an instruction permit to any person under the age of 18 years who is not ineligible for a license under paragraphs 1, 3, 4, 5, 7, or 8 of Section 6-103, after the applicant has successfully passed such examination as the Secretary of State in his discretion may prescribe.
(1) An instruction permit issued under this Section

shall be valid for a period of 24 months after the date of its issuance and shall be restricted, by the Secretary of State, to the operation of a motor vehicle by the minor only when under direct supervision of the adult instructor of a driver education program during enrollment in the program or when practicing under direct supervision of a parent, legal guardian, family member, or a person in loco parentis who is 21 years of age or more, has a license classification to operate such vehicle and at least one year of driving experience, and who is occupying a seat beside the driver.

(2) A 24 month instruction permit for a motor driven

cycle may be issued to a person 16 or 17 years of age and entitles the holder to drive upon the highways during daylight under direct supervision of a licensed motor driven cycle operator or motorcycle operator 21 years of age or older who has a license classification to operate such motor driven cycle or motorcycle and at least one year of driving experience.

(3) A 24 month instruction permit for a motorcycle

other than a motor driven cycle may be issued to a person 16 or 17 years of age in accordance with the provisions of paragraph 2 of Section 6-103 and entitles a holder to drive upon the highways during daylight under the direct supervision of a licensed motorcycle operator 21 years of age or older who has at least one year of driving experience.

(b) An instruction permit issued under this Section when issued to a person under the age of 18 years shall, as a matter of law, be invalid for the operation of any motor vehicle during the following times:
(1) Between 11:00 p.m. Friday and 6:00 a.m. Saturday;
(2) Between 11:00 p.m. Saturday and 6:00 a.m. on

Sunday; and

(3) Between 10:00 p.m. on Sunday to Thursday,

inclusive, and 6:00 a.m. on the following day.

The instruction permit of a person under the age of 18 shall not be invalid as described in paragraph (b) of this Section if the instruction permit holder under the age of 18 was:
(1) accompanied by the minor's parent or guardian or

other person in custody or control of the minor;

(2) on an errand at the direction of the minor's

parent or guardian, without any detour or stop;

(3) in a motor vehicle involved in interstate travel;
(4) going to or returning home from an employment

activity, without any detour or stop;

(5) involved in an emergency;
(6) going to or returning home from, without any

detour or stop, an official school, religious, or other recreational activity supervised by adults and sponsored by a government or governmental agency, a civic organization, or another similar entity that takes responsibility for the licensee, without any detour or stop;

(7) exercising First Amendment rights protected by

the United States Constitution, such as the free exercise of religion, freedom of speech, and the right of assembly; or

(8) married or had been married or is an emancipated

minor under the Emancipation of Minors Act.

(b-1) No instruction permit shall be issued to any applicant who is under the age of 18 years and who has been certified to be a chronic or habitual truant, as defined in Section 26-2a of the School Code.
An applicant under the age of 18 years who provides proof that he or she has resumed regular school attendance or that his or her application was denied in error shall be eligible to receive an instruction permit if other requirements are met. The Secretary shall adopt rules for implementing this subsection (b-1).
(c) Any person under the age of 16 years who possesses an instruction permit and whose driving privileges have been suspended or revoked under the provisions of this Code shall not be granted a Family Financial Responsibility Driving Permit or a Restricted Driving Permit.
(Source: P.A. 95-310, eff. 1-1-08; 96-1237, eff. 1-1-11.)

(625 ILCS 5/6-107.2)
Sec. 6-107.2. Rules for graduated licenses. The Secretary of State, using the authority to license motor vehicle operators, may adopt such rules as may be necessary to establish standards, policies, and procedures for graduated licenses.
(Source: P.A. 90-369, eff. 1-1-98.)

(625 ILCS 5/6-107.3)
Sec. 6-107.3. Distinct nature of driver's license dependent on age. The Secretary of State shall provide that each graduated driver's license and each regular driver's license issued to individuals under 21 years of age shall be of a distinct nature from those driver's licenses issued to individuals 21 years of age and older. The colors designated for the graduated driver's license and regular driver's license shall be at the discretion of the Secretary of State.
(Source: P.A. 90-369, eff. 1-1-98.)

(625 ILCS 5/6-107.4)
Sec. 6-107.4. Temporary driver's license; applicant under 18. The Secretary of State may issue a temporary driver's license to an applicant under the age of 18 permitting the operation of a motor vehicle when the Secretary of State is unable to produce a driver's license due to an equipment or computer program failure or lack of necessary equipment, if the applicant is not otherwise ineligible for a driver's license and has met all the requirements of Section 6-107. The temporary driver's license must be in the applicant's immediate possession while he or she is operating a motor vehicle. The temporary license is invalid if the applicant's driver's license has been issued or for good cause has been refused. The Secretary of State may issue this temporary driver's license for any appropriate period not exceeding 30 days.
(Source: P.A. 94-930, eff. 6-26-06.)

(625 ILCS 5/6-107.5)
Sec. 6-107.5. Adult Driver Education Course.
(a) The Secretary shall establish by rule the curriculum and designate the materials to be used in an adult driver education course. The course shall be at least 6 hours in length and shall include instruction on traffic laws; highway signs, signals, and markings that regulate, warn, or direct traffic; and issues commonly associated with motor vehicle accidents including poor decision-making, risk taking, impaired driving, distraction, speed, failure to use a safety belt, driving at night, failure to yield the right-of-way, texting while driving, using wireless communication devices, and alcohol and drug awareness. The curriculum shall not require the operation of a motor vehicle.
(b) The Secretary shall certify course providers. The requirements to be a certified course provider, the process for applying for certification, and the procedure for decertifying a course provider shall be established by rule.
(b-5) In order to qualify for certification as an adult driver education course provider, each applicant must authorize an investigation that includes a fingerprint-based background check to determine if the applicant has ever been convicted of a criminal offense and, if so, the disposition of any conviction. This authorization shall indicate the scope of the inquiry and the agencies that may be contacted. Upon receiving this authorization, the Secretary of State may request and receive information and assistance from any federal, State, or local governmental agency as part of the authorized investigation. Each applicant shall submit his or her fingerprints to the Department of State Police in the form and manner prescribed by the Department of State Police. These fingerprints shall be checked against fingerprint records now and hereafter filed in the Department of State Police and Federal Bureau of Investigation criminal history record databases. The Department of State Police shall charge applicants a fee for conducting the criminal history record check, which shall be deposited into the State Police Services Fund and shall not exceed the actual cost of the State and national criminal history record check. The Department of State Police shall furnish, pursuant to positive identification, records of Illinois criminal convictions to the Secretary and shall forward the national criminal history record information to the Secretary. Applicants shall pay any other fingerprint-related fees. Unless otherwise prohibited by law, the information derived from the investigation, including the source of the information and any conclusions or recommendations derived from the information by the Secretary of State, shall be provided to the applicant upon request to the Secretary of State prior to any final action by the Secretary of State on the application. Any criminal conviction information obtained by the Secretary of State shall be confidential and may not be transmitted outside the Office of the Secretary of State, except as required by this subsection (b-5), and may not be transmitted to anyone within the Office of the Secretary of State except as needed for the purpose of evaluating the applicant. At any administrative hearing held under Section 2-118 of this Code relating to the denial, cancellation, suspension, or revocation of certification of an adult driver education course provider, the Secretary of State may utilize at that hearing any criminal history, criminal conviction, and disposition information obtained under this subsection (b-5). The information obtained from the investigation may be maintained by the Secretary of State or any agency to which the information was transmitted. Only information and standards which bear a reasonable and rational relation to the performance of providing adult driver education shall be used by the Secretary of State. Any employee of the Secretary of State who gives or causes to be given away any confidential information concerning any criminal convictions or disposition of criminal convictions of an applicant shall be guilty of a Class A misdemeanor unless release of the information is authorized by this Section.
(c) The Secretary may permit a course provider to offer the course online, if the Secretary is satisfied the course provider has established adequate procedures for verifying:
(1) the identity of the person taking the course

online; and

(2) the person completes the entire course.
(d) The Secretary shall establish a method of electronic verification of a student's successful completion of the course.
(e) The fee charged by the course provider must bear a reasonable relationship to the cost of the course. The Secretary shall post on the Secretary of State's website a list of approved course providers, the fees charged by the providers, and contact information for each provider.
(f) In addition to any other fee charged by the course provider, the course provider shall collect a fee of $5 from each student to offset the costs incurred by the Secretary in administering this program. The $5 shall be submitted to the Secretary within 14 days of the day on which it was collected. All such fees received by the Secretary shall be deposited in the Secretary of State Driver Services Administration Fund.
(Source: P.A. 98-167, eff. 7-1-14; 98-876, eff. 1-1-15.)

(625 ILCS 5/6-108) (from Ch. 95 1/2, par. 6-108)
Sec. 6-108. Cancellation of license issued to minor.
(a) The Secretary of State shall cancel the license or permit of any minor under the age of 18 years in any of the following events:
1. Upon the verified written request of the person

who consented to the application of the minor that the license or permit be cancelled;

2. Upon receipt of satisfactory evidence of the death

of the person who consented to the application of the minor;

3. Upon receipt of satisfactory evidence that the

person who consented to the application of a minor no longer has legal custody of the minor;

4. Upon receipt of information, submitted on a form

prescribed by the Secretary of State under Section 26-3a of the School Code and provided voluntarily by nonpublic schools, that a license-holding minor no longer meets the school attendance requirements defined in Section 6-107 of this Code.

A minor who provides proof acceptable to the

Secretary that the minor has resumed regular school attendance or home instruction or that his or her license or permit was cancelled in error shall have his or her license reinstated. The Secretary shall adopt rules for implementing this subdivision (a)4;

5. Upon determination by the Secretary that at the

time of license issuance, the minor held an instruction permit and had a traffic citation for which a disposition had not been rendered.

After cancellation, the Secretary of State shall not issue a new license or permit until the applicant meets the provisions of Section 6-107 of this Code.
(b) The Secretary of State shall cancel the license or permit of any person under the age of 18 years if he or she is convicted of violating the Cannabis Control Act, the Illinois Controlled Substances Act, or the Methamphetamine Control and Community Protection Act while that person was in actual physical control of a motor vehicle. For purposes of this Section, any person placed on probation under Section 10 of the Cannabis Control Act, Section 410 of the Illinois Controlled Substances Act, or Section 70 of the Methamphetamine Control and Community Protection Act shall not be considered convicted. Any person found guilty of this offense, while in actual physical control of a motor vehicle, shall have an entry made in the court record by the judge that this offense did occur while the person was in actual physical control of a motor vehicle and order the clerk of the court to report the violation to the Secretary of State as such. After the cancellation, the Secretary of State shall not issue a new license or permit for a period of one year after the date of cancellation or until the minor attains the age of 18 years, whichever is longer. However, upon application, the Secretary of State may, if satisfied that the person applying will not endanger the public safety, or welfare, issue a restricted driving permit granting the privilege of driving a motor vehicle between the person's residence and person's place of employment or within the scope of the person's employment related duties, or to allow transportation for the person or a household member of the person's family for the receipt of necessary medical care or, if the professional evaluation indicates, provide transportation for the petitioner for alcohol remedial or rehabilitative activity, or for the person to attend classes, as a student, in an accredited educational institution; if the person is able to demonstrate that no alternative means of transportation is reasonably available; provided that the Secretary's discretion shall be limited to cases where undue hardship would result from a failure to issue such restricted driving permit. In each case the Secretary of State may issue a restricted driving permit for a period as he deems appropriate, except that the permit shall expire within one year from the date of issuance. A restricted driving permit issued hereunder shall be subject to cancellation, revocation, and suspension by the Secretary of State in like manner and for like cause as a driver's license issued hereunder may be cancelled, revoked, or suspended; except that a conviction upon one or more offenses against laws or ordinances regulating the movement of traffic shall be deemed sufficient cause for the revocation, suspension, or cancellation of a restricted driving permit. The Secretary of State may, as a condition to the issuance of a restricted driving permit, require the applicant to participate in a driver remedial or rehabilitative program. Thereafter, upon reapplication for a license as provided in Section 6-106 of this Code or a permit as provided in Section 6-105 of this Code and upon payment of the appropriate application fee, the Secretary of State shall issue the applicant a license as provided in Section 6-106 of this Code or shall issue the applicant a permit as provided in Section 6-105.
(Source: P.A. 98-168, eff. 1-1-14; 98-756, eff. 7-16-14.)

(625 ILCS 5/6-108.1)
Sec. 6-108.1. Notice to Secretary; denial of license; persons under 18.
(a) The State's Attorney must notify the Secretary of the charges pending against any person younger than 18 years of age who has been charged with a violation of this Code, the Criminal Code of 2012, or the Criminal Code of 1961 arising out of an accident in which the person was involved as a driver and that caused the death of or a type A injury to another person. A "type A injury" includes severely bleeding wounds, distorted extremities, and injuries that require the injured party to be carried from the scene. The State's Attorney must notify the Secretary on a form prescribed by the Secretary.
(b) The Secretary, upon receiving notification from the State's Attorney, may deny any driver's license to any person younger than 18 years of age against whom the charges are pending.
(c) The State's Attorney must notify the Secretary of the final disposition of the case of any person who has been denied a driver's license under subsection (b).
(d) The Secretary must adopt rules for implementing this Section.
(Source: P.A. 97-1150, eff. 1-25-13.)

(625 ILCS 5/6-109)
Sec. 6-109. Examination of Applicants.
(a) The Secretary of State shall examine every applicant for a driver's license or permit who has not been previously licensed as a driver under the laws of this State or any other state or country, or any applicant for renewal of such driver's license or permit when such license or permit has been expired for more than one year. The Secretary of State shall, subject to the provisions of paragraph (c), examine every licensed driver at least every 8 years, and may examine or re-examine any other applicant or licensed driver, provided that during the years 1984 through 1991 those drivers issued a license for 3 years may be re-examined not less than every 7 years or more than every 10 years.
The Secretary of State shall require the testing of the eyesight of any driver's license or permit applicant who has not been previously licensed as a driver under the laws of this State and shall promulgate rules and regulations to provide for the orderly administration of all the provisions of this Section.
The Secretary of State shall include at least one test question that concerns the provisions of the Pedestrians with Disabilities Safety Act in the question pool used for the written portion of the drivers license examination within one year after July 22, 2010 (the effective date of Public Act 96-1167).
(b) Except as provided for those applicants in paragraph (c), such examination shall include a test of the applicant's eyesight, his ability to read and understand official traffic control devices, his knowledge of safe driving practices and the traffic laws of this State, and may include an actual demonstration of the applicant's ability to exercise ordinary and reasonable control of the operation of a motor vehicle, and such further physical and mental examination as the Secretary of State finds necessary to determine the applicant's fitness to operate a motor vehicle safely on the highways, except the examination of an applicant 75 years of age or older shall include an actual demonstration of the applicant's ability to exercise ordinary and reasonable control of the operation of a motor vehicle. All portions of written and verbal examinations under this Section, excepting where the English language appears on facsimiles of road signs, may be given in the Spanish language and, at the discretion of the Secretary of State, in any other language as well as in English upon request of the examinee. Deaf persons who are otherwise qualified are not prohibited from being issued a license, other than a commercial driver's license, under this Code.
(c) Re-examination for those applicants who at the time of renewing their driver's license possess a driving record devoid of any convictions of traffic violations or evidence of committing an offense for which mandatory revocation would be required upon conviction pursuant to Section 6-205 at the time of renewal shall be in a manner prescribed by the Secretary in order to determine an applicant's ability to safely operate a motor vehicle, except that every applicant for the renewal of a driver's license who is 75 years of age or older must prove, by an actual demonstration, the applicant's ability to exercise reasonable care in the safe operation of a motor vehicle.
(d) In the event the applicant is not ineligible under the provisions of Section 6-103 to receive a driver's license, the Secretary of State shall make provision for giving an examination, either in the county where the applicant resides or at a place adjacent thereto reasonably convenient to the applicant, within not more than 30 days from the date said application is received.
(e) The Secretary of State may adopt rules regarding the use of foreign language interpreters during the application and examination process.
(Source: P.A. 96-1167, eff. 7-22-10; 96-1231, eff. 7-23-10; 97-333, eff. 8-12-11.)

(625 ILCS 5/6-110) (from Ch. 95 1/2, par. 6-110)
Sec. 6-110. Licenses issued to drivers.
(a) The Secretary of State shall issue to every qualifying applicant a driver's license as applied for, which license shall bear a distinguishing number assigned to the licensee, the legal name, signature, zip code, date of birth, residence address, and a brief description of the licensee.
Licenses issued shall also indicate the classification and the restrictions under Section 6-104 of this Code. The Secretary may adopt rules to establish informational restrictions that can be placed on the driver's license regarding specific conditions of the licensee.
A driver's license issued may, in the discretion of the Secretary, include a suitable photograph of a type prescribed by the Secretary.
(a-1) If the licensee is less than 18 years of age, unless one of the exceptions in subsection (a-2) apply, the license shall, as a matter of law, be invalid for the operation of any motor vehicle during the following times:
(A) Between 11:00 p.m. Friday and 6:00 a.m. Saturday;
(B) Between 11:00 p.m. Saturday and 6:00 a.m. on

Sunday; and

(C) Between 10:00 p.m. on Sunday to Thursday,

inclusive, and 6:00 a.m. on the following day.

(a-2) The driver's license of a person under the age of 18 shall not be invalid as described in subsection (a-1) of this Section if the licensee under the age of 18 was:
(1) accompanied by the licensee's parent or guardian

or other person in custody or control of the minor;

(2) on an errand at the direction of the minor's

parent or guardian, without any detour or stop;

(3) in a motor vehicle involved in interstate travel;
(4) going to or returning home from an employment

activity, without any detour or stop;

(5) involved in an emergency;
(6) going to or returning home from, without any

detour or stop, an official school, religious, or other recreational activity supervised by adults and sponsored by a government or governmental agency, a civic organization, or another similar entity that takes responsibility for the licensee, without any detour or stop;

(7) exercising First Amendment rights protected by

the United States Constitution, such as the free exercise of religion, freedom of speech, and the right of assembly; or

(8) married or had been married or is an emancipated

minor under the Emancipation of Minors Act.

(a-2.5) The driver's license of a person who is 17 years of age and has been licensed for at least 12 months is not invalid as described in subsection (a-1) of this Section while the licensee is participating as an assigned driver in a Safe Rides program that meets the following criteria:
(1) the program is sponsored by the Boy Scouts of

America or another national public service organization; and

(2) the sponsoring organization carries liability

insurance covering the program.

(a-3) If a graduated driver's license holder over the age of 18 committed an offense against traffic regulations governing the movement of vehicles or any violation of Section 6-107 or Section 12-603.1 of this Code in the 6 months prior to the graduated driver's license holder's 18th birthday, and was subsequently convicted of the offense, the provisions of subsection (a-1) shall continue to apply until such time as a period of 6 consecutive months has elapsed without an additional violation and subsequent conviction of an offense against traffic regulations governing the movement of vehicles or Section 6-107 or Section 12-603.1 of this Code.
(a-4) If an applicant for a driver's license or instruction permit has a current identification card issued by the Secretary of State, the Secretary may require the applicant to utilize the same residence address and name on the identification card, driver's license, and instruction permit records maintained by the Secretary. The Secretary may promulgate rules to implement this provision.
(a-5) If an applicant for a driver's license is a judicial officer or a peace officer, the applicant may elect to have his or her office or work address listed on the license instead of the applicant's residence or mailing address. The Secretary of State shall adopt rules to implement this subsection (a-5). For the purposes of this subsection (a-5), "peace officer" means any person who by virtue of his or her office or public employment is vested by law with a duty to maintain public order or to make arrests for a violation of any penal statute of this State, whether that duty extends to all violations or is limited to specific violations.
(b) Until the Secretary of State establishes a First Person Consent organ and tissue donor registry under Section 6-117 of this Code, the Secretary of State shall provide a format on the reverse of each driver's license issued which the licensee may use to execute a document of gift conforming to the provisions of the Illinois Anatomical Gift Act. The format shall allow the licensee to indicate the gift intended, whether specific organs, any organ, or the entire body, and shall accommodate the signatures of the donor and 2 witnesses. The Secretary shall also inform each applicant or licensee of this format, describe the procedure for its execution, and may offer the necessary witnesses; provided that in so doing, the Secretary shall advise the applicant or licensee that he or she is under no compulsion to execute a document of gift. A brochure explaining this method of executing an anatomical gift document shall be given to each applicant or licensee. The brochure shall advise the applicant or licensee that he or she is under no compulsion to execute a document of gift, and that he or she may wish to consult with family, friends or clergy before doing so. The Secretary of State may undertake additional efforts, including education and awareness activities, to promote organ and tissue donation.
(c) The Secretary of State shall designate on each driver's license issued a space where the licensee may place a sticker or decal of the uniform size as the Secretary may specify, which sticker or decal may indicate in appropriate language that the owner of the license carries an Emergency Medical Information Card.
The sticker may be provided by any person, hospital, school, medical group, or association interested in assisting in implementing the Emergency Medical Information Card, but shall meet the specifications as the Secretary may by rule or regulation require.
(d) The Secretary of State shall designate on each driver's license issued a space where the licensee may indicate his blood type and RH factor.
(e) The Secretary of State shall provide that each original or renewal driver's license issued to a licensee under 21 years of age shall be of a distinct nature from those driver's licenses issued to individuals 21 years of age and older. The color designated for driver's licenses for licensees under 21 years of age shall be at the discretion of the Secretary of State.
(e-1) The Secretary shall provide that each driver's license issued to a person under the age of 21 displays the date upon which the person becomes 18 years of age and the date upon which the person becomes 21 years of age.
(e-3) The General Assembly recognizes the need to identify military veterans living in this State for the purpose of ensuring that they receive all of the services and benefits to which they are legally entitled, including healthcare, education assistance, and job placement. To assist the State in identifying these veterans and delivering these vital services and benefits, the Secretary of State is authorized to issue drivers' licenses with the word "veteran" appearing on the face of the licenses. This authorization is predicated on the unique status of veterans. The Secretary may not issue any other driver's license which identifies an occupation, status, affiliation, hobby, or other unique characteristics of the license holder which is unrelated to the purpose of the driver's license.
(e-5) Beginning on or before July 1, 2015, the Secretary of State shall designate a space on each original or renewal driver's license where, at the request of the applicant, the word "veteran" shall be placed. The veteran designation shall be available to a person identified as a veteran under subsection (e) of Section 6-106 of this Code who was discharged or separated under honorable conditions.
(f) The Secretary of State shall inform all Illinois licensed commercial motor vehicle operators of the requirements of the Uniform Commercial Driver License Act, Article V of this Chapter, and shall make provisions to insure that all drivers, seeking to obtain a commercial driver's license, be afforded an opportunity prior to April 1, 1992, to obtain the license. The Secretary is authorized to extend driver's license expiration dates, and assign specific times, dates and locations where these commercial driver's tests shall be conducted. Any applicant, regardless of the current expiration date of the applicant's driver's license, may be subject to any assignment by the Secretary. Failure to comply with the Secretary's assignment may result in the applicant's forfeiture of an opportunity to receive a commercial driver's license prior to April 1, 1992.
(g) The Secretary of State shall designate on a driver's license issued, a space where the licensee may indicate that he or she has drafted a living will in accordance with the Illinois Living Will Act or a durable power of attorney for health care in accordance with the Illinois Power of Attorney Act.
(g-1) The Secretary of State, in his or her discretion, may designate on each driver's license issued a space where the licensee may place a sticker or decal, issued by the Secretary of State, of uniform size as the Secretary may specify, that shall indicate in appropriate language that the owner of the license has renewed his or her driver's license.
(h) A person who acts in good faith in accordance with the terms of this Section is not liable for damages in any civil action or subject to prosecution in any criminal proceeding for his or her act.
(Source: P.A. 97-263, eff. 8-5-11; 97-739, eff. 1-1-13; 97-847, eff. 1-1-13; 97-1127, eff. 1-1-13; 98-323, eff. 1-1-14; 98-463, eff. 8-16-13.)

(625 ILCS 5/6-110.1)
Sec. 6-110.1. Confidentiality of captured photographs or images. The Secretary of State shall maintain a file on or contract to file all photographs and signatures obtained in the process of issuing a driver's license, permit, or identification card. The photographs and signatures shall be confidential and shall not be disclosed except to the following persons:
(1) the individual upon written request;
(2) officers and employees of the Secretary of State

who have a need to have access to the stored images for purposes of issuing and controlling driver's licenses, permits, or identification cards;

(3) law enforcement officials for a lawful civil or

criminal law enforcement investigation;

(3-5) the State Board of Elections for the sole

purpose of providing the signatures required by a local election authority to register a voter through an online voter registration system;

(3-10) officers and employees of the Secretary of

State who have a need to have access to the stored images for purposes of issuing and controlling notary public commissions and for the purpose of providing the signatures required to process online applications for appointment and commission as notaries public; or

(4) other entities that the Secretary may exempt by

rule.

(Source: P.A. 98-115, eff. 7-29-13; 99-112, eff. 1-1-16.)

(625 ILCS 5/6-112) (from Ch. 95 1/2, par. 6-112)
Sec. 6-112. License and Permits to be carried and exhibited on demand. Every licensee or permittee shall have his drivers license or permit in his immediate possession at all times when operating a motor vehicle and, for the purpose of indicating compliance with this requirement, shall display such license or permit if it is in his possession upon demand made, when in uniform or displaying a badge or other sign of authority, by a member of the State Police, a sheriff or other police officer or designated agent of the Secretary of State. However, no person charged with violating this Section shall be convicted if he produces in court satisfactory evidence that a drivers license was theretofor issued to him and was valid at the time of his arrest.
For the purposes of this Section, "display" means the manual surrender of his license certificate into the hands of the demanding officer for his inspection thereof.
(Source: P.A. 76-1749.)

(625 ILCS 5/6-113) (from Ch. 95 1/2, par. 6-113)
Sec. 6-113. Restricted licenses and permits.
(a) The Secretary of State upon issuing a drivers license or permit shall have the authority whenever good cause appears to impose restrictions suitable to the licensee's driving ability with respect to the type of, or special mechanical control devices required on, a motor vehicle which the licensee may operate or such other restrictions applicable to the licensee as the Secretary of State may determine to be appropriate to assure the safe operation of a motor vehicle by the licensee.
(b) The Secretary of State may either issue a special restricted license or permit or may set forth such restrictions upon the usual license or permit form.
(c) The Secretary of State may issue a probationary license to a person whose driving privileges have been suspended pursuant to subsection (d) of this Section or subsection (a)(2) of Section 6-206 of this Code. This subsection (c) does not apply to any driver required to possess a CDL for the purpose of operating a commercial motor vehicle. The Secretary of State shall promulgate rules pursuant to the Illinois Administrative Procedure Act, setting forth the conditions and criteria for the issuance and cancellation of probationary licenses.
(d) The Secretary of State may upon receiving satisfactory evidence of any violation of the restrictions of such license or permit suspend, revoke or cancel the same without preliminary hearing, but the licensee or permittee shall be entitled to a hearing as in the case of a suspension or revocation.
(e) It is unlawful for any person to operate a motor vehicle in any manner in violation of the restrictions imposed on a restricted license or permit issued to him.
(f) Whenever the holder of a restricted driving permit is issued a citation for any of the following offenses including similar local ordinances, the restricted driving permit is immediately invalidated:
1. Reckless homicide resulting from the operation of

a motor vehicle;

2. Violation of Section 11-501 of this Act relating

to the operation of a motor vehicle while under the influence of intoxicating liquor or narcotic drugs;

3. Violation of Section 11-401 of this Act relating

to the offense of leaving the scene of a traffic accident involving death or injury;

4. Violation of Section 11-504 of this Act relating

to the offense of drag racing; or

5. Violation of Section 11-506 of this Act relating

to the offense of street racing.

The police officer issuing the citation shall confiscate the restricted driving permit and forward it, along with the citation, to the Clerk of the Circuit Court of the county in which the citation was issued.
(g) The Secretary of State may issue a special restricted license for a period of 48 months to individuals using vision aid arrangements other than standard eyeglasses or contact lenses, allowing the operation of a motor vehicle during nighttime hours. The Secretary of State shall adopt rules defining the terms and conditions by which the individual may obtain and renew this special restricted license. At a minimum, all drivers must meet the following requirements:
1. Possess a valid driver's license and have operated

a motor vehicle during daylight hours for a period of 12 months using vision aid arrangements other than standard eyeglasses or contact lenses.

2. Have a driving record that does not include any

traffic accidents that occurred during nighttime hours, for which the driver has been found to be at fault, during the 12 months before he or she applied for the special restricted license.

3. Successfully complete a road test administered

during nighttime hours.

The special restricted license holder must submit to the Secretary annually a vision specialist report from his or her ophthalmologist or optometrist that the special restricted license holder's vision has not changed. If the special restricted license holder fails to submit this vision specialist report, the special restricted license shall be cancelled under Section 6-201 of this Code.
At a minimum, all drivers renewing this license must meet the following requirements:
1. Successfully complete a road test administered

during nighttime hours.

2. Have a driving record that does not include any

traffic accidents that occurred during nighttime hours, for which the driver has been found to be at fault, during the 12 months before he or she applied for the special restricted license.

(h) Any driver issued a special restricted license as defined in subsection (g) whose privilege to drive during nighttime hours has been suspended due to an accident occurring during nighttime hours may request a hearing as provided in Section 2-118 of this Code to contest that suspension. If it is determined that the accident for which the driver was at fault was not influenced by the driver's use of vision aid arrangements other than standard eyeglasses or contact lenses, the Secretary may reinstate that driver's privilege to drive during nighttime hours.
(i) The Secretary of State may issue a special restricted training permit for a period of 6 months to individuals using vision aid arrangements other than standard eyeglasses or contact lenses, allowing the operation of a motor vehicle between sunset and 10:00 p.m. provided the driver is accompanied by a person holding a valid driver's license without nighttime operation restrictions. The Secretary may adopt rules defining the terms and conditions by which the individual may obtain and renew this special restricted training permit. At a minimum, all persons applying for a special restricted training permit must meet the following requirements:
1. Possess a valid driver's license and have

operated a motor vehicle during daylight hours for a period of 6 months using vision aid arrangements other than standard eyeglasses or contact lenses.

2. Have a driving record that does not include any

traffic accidents, for which the person has been found to be at fault, during the 6 months before he or she applied for the special restricted training permit.

(j) Whenever the Secretary of State has issued an administrative order requiring an individual to use an ignition interlock device after his or her driver's license has been reinstated, that individual shall be issued a driver's license containing the ignition interlock device restriction. The administrative order shall set forth the duration of the restriction and any other applicable terms and conditions.
(Source: P.A. 98-746, eff. 1-1-15; 98-747, eff. 1-1-15; 99-78, eff. 7-20-15; 99-289, eff. 8-6-15.)

(625 ILCS 5/6-114) (from Ch. 95 1/2, par. 6-114)
Sec. 6-114. Duplicate and Corrected Licenses and Permits.
In the event that a drivers license or permit issued under the provisions of this Act is lost or destroyed, the person to whom the same was issued may upon application and payment of the required fee obtain a duplicate or substitute thereof, upon furnishing evidence satisfactory to the Secretary of State that such permit or license has been lost or destroyed and if such applicant is not then ineligible under Section 6-103 of this Act. Any person to whom has been issued a drivers license or permit under the provisions of this Act and who desires to obtain a corrected permit or license to indicate a correction of legal name or residence address or to correct a statement appearing upon the original permit or license may upon application and payment of the required fee obtain a corrected permit or license. The original permit or license must accompany the application for correction or evidence must be furnished satisfactory to the Secretary of State that such permit or license has been lost or destroyed.
(Source: P.A. 93-895, eff. 1-1-05.)

(625 ILCS 5/6-115) (from Ch. 95 1/2, par. 6-115)
Sec. 6-115. Expiration of driver's license.
(a) Except as provided elsewhere in this Section, every driver's license issued under the provisions of this Code shall expire 4 years from the date of its issuance, or at such later date, as the Secretary of State may by proper rule and regulation designate, not to exceed 12 calendar months; in the event that an applicant for renewal of a driver's license fails to apply prior to the expiration date of the previous driver's license, the renewal driver's license shall expire 4 years from the expiration date of the previous driver's license, or at such later date as the Secretary of State may by proper rule and regulation designate, not to exceed 12 calendar months.
The Secretary of State may, however, issue to a person not previously licensed as a driver in Illinois a driver's license which will expire not less than 4 years nor more than 5 years from date of issuance, except as provided elsewhere in this Section.
(a-5) Every driver's license issued under this Code to an applicant who is not a United States citizen or permanent resident shall be marked "Limited Term" and shall expire on whichever is the earlier date of the following:
(1) as provided under subsection (a), (f), (g), or

(i) of this Section; or

(2) on the date the applicant's authorized stay in

the United States terminates; or

(3) if the applicant's authorized stay is

indefinite and the applicant is applying for a Limited Term REAL ID compliant driver's license, one year from the date of issuance of the license.

(b) Before the expiration of a driver's license, except those licenses expiring on the individual's 21st birthday, or 3 months after the individual's 21st birthday, the holder thereof may apply for a renewal thereof, subject to all the provisions of Section 6-103, and the Secretary of State may require an examination of the applicant. A licensee whose driver's license expires on his 21st birthday, or 3 months after his 21st birthday, may not apply for a renewal of his driving privileges until he reaches the age of 21.
(c) The Secretary of State shall, 30 days prior to the expiration of a driver's license, forward to each person whose license is to expire a notification of the expiration of said license which may be presented at the time of renewal of said license.
There may be included with such notification information explaining the anatomical gift and Emergency Medical Information Card provisions of Section 6-110. The format and text of such information shall be prescribed by the Secretary.
There shall be included with such notification, for a period of 4 years beginning January 1, 2000 information regarding the Illinois Adoption Registry and Medical Information Exchange established in Section 18.1 of the Adoption Act.
(d) The Secretary may defer the expiration of the driver's license of a licensee, spouse, and dependent children who are living with such licensee while on active duty, serving in the Armed Forces of the United States outside of the State of Illinois, and 120 days thereafter, upon such terms and conditions as the Secretary may prescribe.
(d-5) The Secretary may defer the expiration of the driver's license of a licensee, or of a spouse or dependent children living with the licensee, serving as a civilian employee of the United States Armed Forces or the United States Department of Defense, outside of the State of Illinois, and 120 days thereafter, upon such terms and conditions as the Secretary may prescribe.
(e) The Secretary of State may decline to process a renewal of a driver's license of any person who has not paid any fee or tax due under this Code and is not paid upon reasonable notice and demand.
(f) The Secretary shall provide that each original or renewal driver's license issued to a licensee under 21 years of age shall expire 3 months after the licensee's 21st birthday. Persons whose current driver's licenses expire on their 21st birthday on or after January 1, 1986 shall not renew their driver's license before their 21st birthday, and their current driver's license will be extended for an additional term of 3 months beyond their 21st birthday. Thereafter, the expiration and term of the driver's license shall be governed by subsection (a) hereof.
(g) The Secretary shall provide that each original or renewal driver's license issued to a licensee 81 years of age through age 86 shall expire 2 years from the date of issuance, or at such later date as the Secretary may by rule and regulation designate, not to exceed an additional 12 calendar months. The Secretary shall also provide that each original or renewal driver's license issued to a licensee 87 years of age or older shall expire 12 months from the date of issuance, or at such later date as the Secretary may by rule and regulation designate, not to exceed an additional 12 calendar months.
(h) The Secretary of State shall provide that each special restricted driver's license issued under subsection (g) of Section 6-113 of this Code shall expire 12 months from the date of issuance. The Secretary shall adopt rules defining renewal requirements.
(i) The Secretary of State shall provide that each driver's license issued to a person convicted of a sex offense as defined in Section 2 of the Sex Offender Registration Act shall expire 12 months from the date of issuance or at such date as the Secretary may by rule designate, not to exceed an additional 12 calendar months. The Secretary may adopt rules defining renewal requirements.
(Source: P.A. 99-118, eff. 1-1-16; 99-305, eff. 1-1-16; 99-642, eff. 7-28-16; 100-248, eff. 8-22-17.)

(625 ILCS 5/6-116) (from Ch. 95 1/2, par. 6-116)
Sec. 6-116. Notice of Change of Residence Address or Legal Name.
(a) Whenever any person after applying for or receiving a drivers license or permit moves from the residence address named in such application or on the license or permit issued to him such person shall within 10 days thereafter notify the Drivers Services Department of the Secretary of State's Office in writing of his old and new residence addresses and of the number of any license or permit then held by him. Such person may obtain a corrected license or permit as provided in Section 6-114.
(b) Any person whose legal name has changed from the name on the license or permit that he or she has been previously issued must apply for a corrected card within 30 days after the change.
(Source: P.A. 93-895, eff. 1-1-05.)

(625 ILCS 5/6-116.5)
Sec. 6-116.5. Driver's duty to report medical condition. Every driver shall report to the Secretary any medical condition, as defined by the Driver's License Medical Review Law of 1992, that is likely to cause loss of consciousness or any loss of ability to safely operate a motor vehicle within 10 days of the driver becoming aware of the condition. The Secretary, in conjunction with the Driver's License Medical Advisory Board, shall determine by administrative rule the temporary conditions not required to be reported under the provisions of this Section. All information furnished to the Secretary under the provisions of this Section shall be deemed confidential and for the privileged use of the Secretary in accordance with the provisions of subsection (j) of Section 2-123 of this Code.
(Source: P.A. 89-584, eff. 7-31-96.)

(625 ILCS 5/6-117) (from Ch. 95 1/2, par. 6-117)
Sec. 6-117. Records to be kept by the Secretary of State.
(a) The Secretary of State shall file every application for a license or permit accepted under this Chapter, and shall maintain suitable indexes thereof. The records of the Secretary of State shall indicate the action taken with respect to such applications.
(b) The Secretary of State shall maintain appropriate records of all licenses and permits refused, cancelled, disqualified, revoked, or suspended and of the revocation, suspension, and disqualification of driving privileges of persons not licensed under this Chapter, and such records shall note the reasons for such action.
(c) The Secretary of State shall maintain appropriate records of convictions reported under this Chapter. Records of conviction may be maintained in a computer processible medium.
(d) The Secretary of State may also maintain appropriate records of any accident reports received.
(e) The Secretary of State shall also maintain appropriate records of any disposition of supervision or records relative to a driver's referral to a driver remedial or rehabilitative program, as required by the Secretary of State or the courts. Such records shall only be available for use by the Secretary, the driver licensing administrator of any other state, law enforcement agencies, the courts, and the affected driver or, upon proper verification, such affected driver's attorney.
(f) The Secretary of State shall also maintain or contract to maintain appropriate records of all photographs and signatures obtained in the process of issuing any driver's license, permit, or identification card. The record shall be confidential and shall not be disclosed except to those entities listed under Section 6-110.1 of this Code.
(g) The Secretary of State may establish a First Person Consent organ and tissue donor registry in compliance with subsection (b-1) of Section 5-20 of the Illinois Anatomical Gift Act, as follows:
(1) The Secretary shall offer, to each applicant for

issuance or renewal of a driver's license or identification card who is 16 years of age or older, the opportunity to have his or her name included in the First Person Consent organ and tissue donor registry. The Secretary must advise the applicant or licensee that he or she is under no compulsion to have his or her name included in the registry. An individual who agrees to having his or her name included in the First Person Consent organ and tissue donor registry has given full legal consent to the donation of any of his or her organs or tissue upon his or her death. A brochure explaining this method of executing an anatomical gift must be given to each applicant for issuance or renewal of a driver's license or identification card. The brochure must advise the applicant or licensee (i) that he or she is under no compulsion to have his or her name included in this registry and (ii) that he or she may wish to consult with family, friends, or clergy before doing so.

(2) The Secretary of State may establish additional

methods by which an individual may have his or her name included in the First Person Consent organ and tissue donor registry.

(3) When an individual has agreed to have his or her

name included in the First Person Consent organ and tissue donor registry, the Secretary of State shall note that agreement in the First Person consent organ and tissue donor registry. Representatives of federally designated organ procurement agencies and tissue banks and the offices of Illinois county coroners and medical examiners may inquire of the Secretary of State whether a potential organ donor's name is included in the First Person Consent organ and tissue donor registry, and the Secretary of State may provide that information to the representative.

(4) An individual may withdraw his or her consent to

be listed in the First Person Consent organ and tissue donor registry maintained by the Secretary of State by notifying the Secretary of State in writing, or by any other means approved by the Secretary, of the individual's decision to have his or her name removed from the registry.

(5) The Secretary of State may undertake additional

efforts, including education and awareness activities, to promote organ and tissue donation.

(6) In the absence of gross negligence or willful

misconduct, the Secretary of State and his or her employees are immune from any civil or criminal liability in connection with an individual's consent to be listed in the organ and tissue donor registry.

(Source: P.A. 100-41, eff. 1-1-18.)

(625 ILCS 5/6-117.1)
Sec. 6-117.1. Prohibited use of driver's license information.
(a) When information is obtained from a driver's license to identify or prove the age of the holder of the license, or in the course of a commercial transaction, that information may be used only for purposes of identification of the individual or for completing the commercial transaction in which the information was obtained, including all subsequent payment, processing, collection, and other related actions. Information obtained from a driver's license may not be used for purposes unrelated to the transaction in which it was obtained, including, but not limited to, commercial solicitations. Information obtained from a driver's license to identify the holder of the license, or in the course of a commercial transaction, may not be sold, leased, or otherwise provided to any third party.
(b) Any individual whose driver's license information has been used in violation of this Section has a cause of action against the person who violated this Section. Upon a finding that a violation did occur, the individual whose information was used in violation of this Section is entitled to recover actual damages, but not less than liquidated damages in the amount of $250 for each violation, plus attorney's fees and the costs of bringing the action.
(c) Use of information contained on a driver's license is not a violation of this Section if (i) the individual whose information has been used gave express permission for that use or (ii) the information relating to the individual was obtained from a source other than the individual's driver's license.
(d) This Section does not apply to any agency of the United States, the State of Illinois, or any other state or political subdivision thereof.
(e) This Section does not apply to the transfer of information to a third party if (i) a federal or State law, rule, or regulation requires that the information be transferred to a third party after being recorded in specified transactions or (ii) the information is transferred to a third party for purposes of the detection or possible prosecution of criminal offenses or fraud. If information is transferred to a third party under this subsection (e), it may be used only for the purposes authorized by this subsection (e).
(f) This Section does not apply to the use of information obtained from a driver's license which has been provided by the holder of the license in the course of a potential or completed employment, commercial, business or professional transaction for the purpose of completing written documents including, but not limited to, contracts, agreements, purchase orders, retail installment contracts, buyer's orders, purchase contracts, repair orders, applications, disclosure forms or waiver forms.
(Source: P.A. 94-892, eff. 1-1-07.)

(625 ILCS 5/6-117.2)
Sec. 6-117.2. Emergency contact database.
(a) The Secretary of State shall establish a database of the emergency contacts of persons who hold a driver's license, instruction permit, or any other type of driving permit issued by the Secretary of State. Information in the database shall be accessible only to employees of the Office of the Secretary and law enforcement officers employed by a law enforcement agency. Law enforcement officers may share information contained in the emergency contact database, including disabilities and special needs information, with other public safety workers on scene, as needed to conduct official law enforcement duties.
(b) Any person holding a driver's license, instruction permit, or any other type of driving permit issued by the Secretary of State shall be afforded the opportunity to provide the Secretary of State, in a manner and form designated by the Secretary of State, the name, address, telephone number, and relationship to the holder of no more than 2 emergency contact persons whom the holder wishes to be contacted by a law enforcement officer if the holder is involved in a motor vehicle accident or other emergency situation and the holder is unable to communicate with the contact person or persons and may designate whether the holder has a disability or is a special needs individual. A contact person need not be the holder's next of kin.
(c) The Secretary shall adopt rules to implement this Section. At a minimum, the rules shall address all of the following:
(1) the method whereby a holder may provide the

Secretary of State with emergency contact, disability, and special needs information;

(2) the method whereby a holder may provide the

Secretary of State with a change to the emergency contact, disability, and special needs information; and

(3) any other aspect of the database or its operation

that the Secretary determines is necessary to implement this Section.

(d) If a person involved in a motor vehicle accident or other emergency situation is unable to communicate with the contact person or persons specified in the database, a law enforcement officer shall make a good faith effort to notify the contact person or persons of the situation. Neither the law enforcement officer nor the law enforcement agency that employs that law enforcement officer incurs any liability, however, if the law enforcement officer is not able to make contact with the contact person. Except for willful or wanton misconduct, neither the law enforcement officer, nor the law enforcement agency that employs the law enforcement officer, shall incur any liability relating to the reporting or use of the database during a motor vehicle accident or other emergency situation.
(e) The Secretary of State shall make a good faith effort to maintain accurate data as provided by the driver's license or instruction permit holder and to provide that information to law enforcement as provided in subsection (a). The Secretary of State is not liable for any damages, costs, or expenses, including, without limitation, consequential damages, arising or resulting from any inaccurate or incomplete data or system unavailability. Except for willful or wanton misconduct, the Secretary of State shall not incur any liability relating to the reporting of disabilities or special needs individuals.
(f) As used in this Section:
"Disability" means an individual's physical or mental impairment that substantially limits one or more of the major life activities; a record of such impairment; or when the individual is regarded as having such impairment.
"Public safety worker" means a person employed by this State or a political subdivision thereof that provides firefighting, law enforcement, medical or other emergency services.
"Special needs individuals" means those individuals who have or are at increased risk for a chronic physical, developmental, behavioral, or emotional condition and who also require health and related services of a type or amount beyond that required by individuals generally.
(Source: P.A. 95-898, eff. 7-1-09; 96-1168, eff. 1-1-11.)

(625 ILCS 5/6-118)
Sec. 6-118. Fees.
(a) The fee for licenses and permits under this Article is as follows:
Original driver's license..............................$30
Original or renewal driver's license
issued to 18, 19 and 20 year olds................... 5
All driver's licenses for persons
age 69 through age 80............................... 5
All driver's licenses for persons
age 81 through age 86............................... 2
All driver's licenses for persons
age 87 or older......................................0
Renewal driver's license (except for
applicants ages 18, 19 and 20 or
age 69 and older)...................................30
Original instruction permit issued to
persons (except those age 69 and older)
who do not hold or have not previously
held an Illinois instruction permit or
driver's license................................... 20
Instruction permit issued to any person
holding an Illinois driver's license
who wishes a change in classifications,
other than at the time of renewal................... 5
Any instruction permit issued to a person
age 69 and older.................................... 5
Instruction permit issued to any person,
under age 69, not currently holding a
valid Illinois driver's license or
instruction permit but who has
previously been issued either document
in Illinois........................................ 10
Restricted driving permit............................... 8
Monitoring device driving permit....................... 8
Duplicate or corrected driver's license
or permit........................................... 5
Duplicate or corrected restricted
driving permit...................................... 5
Duplicate or corrected monitoring
device driving permit................................... 5
Duplicate driver's license or permit issued to
an active-duty member of the
United States Armed Forces,
the member's spouse, or
the dependent children living
with the member.................................... 0
Original or renewal M or L endorsement.................. 5
SPECIAL FEES FOR COMMERCIAL DRIVER'S LICENSE
The fees for commercial driver licenses and permits

under Article V shall be as follows:

Commercial driver's license:
$6 for the CDLIS/AAMVAnet/NMVTIS Trust Fund
(Commercial Driver's License Information
System/American Association of Motor Vehicle
Administrators network/National Motor Vehicle
Title Information Service Trust Fund);
$20 for the Motor Carrier Safety Inspection Fund;
$10 for the driver's license;
and $24 for the CDL:.............................. $60
Renewal commercial driver's license:
$6 for the CDLIS/AAMVAnet/NMVTIS Trust Fund;
$20 for the Motor Carrier Safety Inspection Fund;
$10 for the driver's license; and
$24 for the CDL:.................................. $60
Commercial learner's permit
issued to any person holding a valid
Illinois driver's license for the
purpose of changing to a
CDL classification: $6 for the
CDLIS/AAMVAnet/NMVTIS Trust Fund;
$20 for the Motor Carrier
Safety Inspection Fund; and
$24 for the CDL classification.................... $50
Commercial learner's permit
issued to any person holding a valid
Illinois CDL for the purpose of
making a change in a classification,
endorsement or restriction......................... $5
CDL duplicate or corrected license..................... $5
In order to ensure the proper implementation of the Uniform Commercial Driver License Act, Article V of this Chapter, the Secretary of State is empowered to pro-rate the $24 fee for the commercial driver's license proportionate to the expiration date of the applicant's Illinois driver's license.
The fee for any duplicate license or permit shall be waived for any person who presents the Secretary of State's office with a police report showing that his license or permit was stolen.
The fee for any duplicate license or permit shall be waived for any person age 60 or older whose driver's license or permit has been lost or stolen.
No additional fee shall be charged for a driver's license, or for a commercial driver's license, when issued to the holder of an instruction permit for the same classification or type of license who becomes eligible for such license.
(b) Any person whose license or privilege to operate a motor vehicle in this State has been suspended or revoked under Section 3-707, any provision of Chapter 6, Chapter 11, or Section 7-205, 7-303, or 7-702 of the Family Financial Responsibility Law of this Code, shall in addition to any other fees required by this Code, pay a reinstatement fee as follows:
Suspension under Section 3-707...................... $100
Suspension under Section 11-1431.....................$100
Summary suspension under Section 11-501.1............$250
Suspension under Section 11-501.9....................$250
Summary revocation under Section 11-501.1.............$500
Other suspension.......................................$70
Revocation............................................$500
However, any person whose license or privilege to operate a motor vehicle in this State has been suspended or revoked for a second or subsequent time for a violation of Section 11-501, 11-501.1, or 11-501.9 of this Code or a similar provision of a local ordinance or a similar out-of-state offense or Section 9-3 of the Criminal Code of 1961 or the Criminal Code of 2012 and each suspension or revocation was for a violation of Section 11-501, 11-501.1, or 11-501.9 of this Code or a similar provision of a local ordinance or a similar out-of-state offense or Section 9-3 of the Criminal Code of 1961 or the Criminal Code of 2012 shall pay, in addition to any other fees required by this Code, a reinstatement fee as follows:
Summary suspension under Section 11-501.1.............$500
Suspension under Section 11-501.9....................$500
Summary revocation under Section 11-501.1.............$500
Revocation............................................$500
(c) All fees collected under the provisions of this Chapter 6 shall be disbursed under subsection (g) of Section 2-119 of this Code, except as follows:
1. The following amounts shall be paid into the

Drivers Education Fund:

(A) $16 of the $20 fee for an original driver's

instruction permit;

(B) $5 of the $30 fee for an original driver's

license;

(C) $5 of the $30 fee for a 4 year renewal

driver's license;

(D) $4 of the $8 fee for a restricted driving

permit; and

(E) $4 of the $8 fee for a monitoring device

driving permit.

2. $30 of the $250 fee for reinstatement of a license

summarily suspended under Section 11-501.1 or suspended under Section 11-501.9 shall be deposited into the Drunk and Drugged Driving Prevention Fund. However, for a person whose license or privilege to operate a motor vehicle in this State has been suspended or revoked for a second or subsequent time for a violation of Section 11-501, 11-501.1, or 11-501.9 of this Code or Section 9-3 of the Criminal Code of 1961 or the Criminal Code of 2012, $190 of the $500 fee for reinstatement of a license summarily suspended under Section 11-501.1 or suspended under Section 11-501.9, and $190 of the $500 fee for reinstatement of a revoked license shall be deposited into the Drunk and Drugged Driving Prevention Fund. $190 of the $500 fee for reinstatement of a license summarily revoked pursuant to Section 11-501.1 shall be deposited into the Drunk and Drugged Driving Prevention Fund.

3. $6 of the original or renewal fee for a commercial

driver's license and $6 of the commercial learner's permit fee when the permit is issued to any person holding a valid Illinois driver's license, shall be paid into the CDLIS/AAMVAnet/NMVTIS Trust Fund.

4. $30 of the $70 fee for reinstatement of a license

suspended under the Family Financial Responsibility Law shall be paid into the Family Responsibility Fund.

5. The $5 fee for each original or renewal M or L

endorsement shall be deposited into the Cycle Rider Safety Training Fund.

6. $20 of any original or renewal fee for a

commercial driver's license or commercial learner's permit shall be paid into the Motor Carrier Safety Inspection Fund.

7. The following amounts shall be paid into the

General Revenue Fund:

(A) $190 of the $250 reinstatement fee for a

summary suspension under Section 11-501.1 or a suspension under Section 11-501.9;

(B) $40 of the $70 reinstatement fee for any

other suspension provided in subsection (b) of this Section; and

(C) $440 of the $500 reinstatement fee for a

first offense revocation and $310 of the $500 reinstatement fee for a second or subsequent revocation.

8. Fees collected under paragraph (4) of subsection

(d) and subsection (h) of Section 6-205 of this Code; subparagraph (C) of paragraph 3 of subsection (c) of Section 6-206 of this Code; and paragraph (4) of subsection (a) of Section 6-206.1 of this Code, shall be paid into the funds set forth in those Sections.

(d) All of the proceeds of the additional fees imposed by this amendatory Act of the 96th General Assembly shall be deposited into the Capital Projects Fund.
(e) The additional fees imposed by this amendatory Act of the 96th General Assembly shall become effective 90 days after becoming law.
(f) As used in this Section, "active-duty member of the United States Armed Forces" means a member of the Armed Services or Reserve Forces of the United States or a member of the Illinois National Guard who is called to active duty pursuant to an executive order of the President of the United States, an act of the Congress of the United States, or an order of the Governor.
(Source: P.A. 98-176 (see Section 10 of P.A. 98-722 and Section 10 of P.A. 99-414 for the effective date of changes made by P.A. 98-176); 98-177, eff. 1-1-14; 98-756, eff. 7-16-14; 98-1172, eff. 1-12-15; 99-127, eff. 1-1-16; 99-438, eff. 1-1-16; 99-642, eff. 7-28-16; 99-933, eff. 1-27-17.)

(625 ILCS 5/6-119) (from Ch. 95 1/2, par. 6-119)
Sec. 6-119. When fees returnable-drivers license.
(a) Whenever any application to the Secretary of State for a driver's license or permit under this Article is accompanied by any fee as required by law and such application is refused or rejected after a review of eligibility, which may include facial recognition comparison, the applicant shall not be entitled to a refund of any fees paid.
(a-5) If the Secretary of State determines that the volume of expedited driver's license requests received on a given day exceeds the ability of the Secretary to process those requests in an expedited manner, the Secretary may decline to provide expedited services, and the additional fee for the expedited service shall be refunded to the applicant.
(b) Whenever the Secretary of State through error collects any fee not required to be paid hereunder, the same shall be refunded to the person paying the same upon application therefor made within 6 months after the date of such payment.
(c) Whenever a person dies after making application for a drivers license or permit under this Article, application for a refund of the drivers license or permit may be made if the person dies prior to the effective date for which application has been made, and if the drivers license or permit has never been used. The Secretary of State shall refund the drivers license or permit fees upon receipt within 3 months after the application for a drivers license or permit of an application for refund accompanied with the drivers license or permit and proof of death of the applicant.
(d) Any application for refund received after the times specified in this Section shall be denied and the applicant in order to receive a refund must apply to the Court of Claims.
(Source: P.A. 99-305, eff. 1-1-16.)

(625 ILCS 5/6-120)
Sec. 6-120. Inter-agency agreement for information. Notwithstanding any other provision of this Code, the Secretary of State shall enter into an inter-agency agreement with the Department of Children and Family Services to establish a procedure by which employees of the Department of Children and Family Services may have immediate access to driver's license records maintained by the Secretary of State if the Department of Children and Family Services determines the information is necessary to perform its duties under the Abused and Neglected Child Reporting Act, the Child Care Act of 1969, and the Children and Family Services Act.
(Source: P.A. 88-614, eff. 9-7-94.)

(625 ILCS 5/6-121)
Sec. 6-121. Issuance of confidential drivers' licenses.
(a) Requirements for use of confidential drivers' licenses. Confidential drivers' licenses may be issued to local, state, and federal government agencies for bona fide law enforcement purposes. The drivers' licenses may be issued with fictitious names and addresses, and may be used only for confidential, investigative, or undercover law enforcement operations. Confidential drivers' licenses may be issued as REAL ID compliant or non-compliant driver's licenses.
(b) Application procedures for confidential drivers' licenses:
(1) Applications by local, state, and federal

government agencies for confidential drivers' licenses must be made to the Secretary of State Police Department on a form and in a manner prescribed by the Secretary of State Police Department.

(2) The application form must include information,

as specific as possible without compromising investigations or techniques, setting forth the need for the drivers' licenses and the uses to which the licenses will be limited.

(3) The application form must be signed and verified

by the local, state, or federal government agency head or designee.

(4) Registration information maintained by the

Secretary of State Police Department for confidential drivers' licenses must show the fictitious names and addresses on all records subject to public disclosure. All other information concerning these confidential drivers' licenses are exempt from disclosure unless the disclosure is ordered by a court of competent jurisdiction.

(c) Revocation and cancellation procedures for confidential drivers' licenses:
(1) The Secretary of State Police Department may

revoke or refuse to renew confidential drivers' licenses when they have reasonable cause to believe the licenses are being used for purposes other than those set forth in the application form or authorized by this Section. Confidential drivers' licenses may also be revoked where traffic violation citations have been issued to the driver and subsequent investigation reveals that the issuance of the citations was unrelated to the purposes for which the confidential driver's license was issued. In such cases, the citations and any resulting court orders, convictions, supervisions or other sanctions must be treated by the Secretary of State as though they were issued in relation to the true driver's license of the individual to whom the confidential driver's license was issued.

(2) A government agency must request cancellation of

confidential drivers' licenses that are no longer required for the purposes for which they were issued.

(3) All revoked confidential drivers' licenses must

be promptly returned to the Secretary of State Police Department by the government agency to which they were issued.

(Source: P.A. 100-248, eff. 8-22-17.)

(625 ILCS 5/6-122)
Sec. 6-122. Expedited driver's license. The Secretary of State may provide for an expedited process for the issuance of a driver's license, excluding temporary visitor's driver's licenses. The Secretary shall charge an additional fee for the issuance of an expedited driver's license, to be set by rule, not to exceed $75. All fees collected by the Secretary for expedited driver's license service shall be deposited into the Secretary of State Special Services Fund. The Secretary may adopt rules regarding the eligibility, process, and fee for an expedited driver's license.
(Source: P.A. 99-305, eff. 1-1-16.)

(625 ILCS 5/Ch. 6 Art. II heading)

(625 ILCS 5/6-201)
Sec. 6-201. Authority to cancel licenses and permits.
(a) The Secretary of State is authorized to cancel any license or permit upon determining that the holder thereof:
1. was not entitled to the issuance thereof

hereunder; or

2. failed to give the required or correct information

in his application; or

3. failed to pay any fees, civil penalties owed to

the Illinois Commerce Commission, or taxes due under this Act and upon reasonable notice and demand; or

4. committed any fraud in the making of such

application; or

5. is ineligible therefor under the provisions of

Section 6-103 of this Act, as amended; or

6. has refused or neglected to submit an alcohol,

drug, and intoxicating compound evaluation or to submit to examination or re-examination as required under this Act; or

7. has been convicted of violating the Cannabis

Control Act, the Illinois Controlled Substances Act, the Methamphetamine Control and Community Protection Act, or the Use of Intoxicating Compounds Act while that individual was in actual physical control of a motor vehicle. For purposes of this Section, any person placed on probation under Section 10 of the Cannabis Control Act, Section 410 of the Illinois Controlled Substances Act, or Section 70 of the Methamphetamine Control and Community Protection Act shall not be considered convicted. Any person found guilty of this offense, while in actual physical control of a motor vehicle, shall have an entry made in the court record by the judge that this offense did occur while the person was in actual physical control of a motor vehicle and order the clerk of the court to report the violation to the Secretary of State as such. After the cancellation, the Secretary of State shall not issue a new license or permit for a period of one year after the date of cancellation. However, upon application, the Secretary of State may, if satisfied that the person applying will not endanger the public safety, or welfare, issue a restricted driving permit granting the privilege of driving a motor vehicle between the petitioner's residence and petitioner's place of employment or within the scope of the petitioner's employment related duties, or to allow transportation for the petitioner or a household member of the petitioner's family for the receipt of necessary medical care, or provide transportation for the petitioner to and from alcohol or drug remedial or rehabilitative activity recommended by a licensed service provider, or for the petitioner to attend classes, as a student, in an accredited educational institution. The petitioner must demonstrate that no alternative means of transportation is reasonably available; provided that the Secretary's discretion shall be limited to cases where undue hardship, as defined by the rules of the Secretary of State, would result from a failure to issue such restricted driving permit. In each case the Secretary of State may issue such restricted driving permit for such period as he deems appropriate, except that such permit shall expire within one year from the date of issuance. A restricted driving permit issued hereunder shall be subject to cancellation, revocation and suspension by the Secretary of State in like manner and for like cause as a driver's license issued hereunder may be cancelled, revoked or suspended; except that a conviction upon one or more offenses against laws or ordinances regulating the movement of traffic shall be deemed sufficient cause for the revocation, suspension or cancellation of a restricted driving permit. The Secretary of State may, as a condition to the issuance of a restricted driving permit, require the applicant to participate in a driver remedial or rehabilitative program. In accordance with 49 C.F.R. 384, the Secretary of State may not issue a restricted driving permit for the operation of a commercial motor vehicle to a person holding a CDL whose driving privileges have been revoked, suspended, cancelled, or disqualified under this Code; or

8. failed to submit a report as required by Section

6-116.5 of this Code; or

9. has been convicted of a sex offense as defined in

the Sex Offender Registration Act. The driver's license shall remain cancelled until the driver registers as a sex offender as required by the Sex Offender Registration Act, proof of the registration is furnished to the Secretary of State and the sex offender provides proof of current address to the Secretary; or

10. is ineligible for a license or permit under

Section 6-107, 6-107.1, or 6-108 of this Code; or

11. refused or neglected to appear at a Driver

Services facility to have the license or permit corrected and a new license or permit issued or to present documentation for verification of identity; or

12. failed to submit a medical examiner's certificate

or medical variance as required by 49 C.F.R. 383.71 or submitted a fraudulent medical examiner's certificate or medical variance; or

13. has had his or her medical examiner's

certificate, medical variance, or both removed or rescinded by the Federal Motor Carrier Safety Administration; or

14. failed to self-certify as to the type of driving

in which the CDL driver engages or expects to engage; or

15. has submitted acceptable documentation indicating

out-of-state residency to the Secretary of State to be released from the requirement of showing proof of financial responsibility in this State; or

16. was convicted of fraud relating to the testing or

issuance of a CDL or CLP, in which case only the CDL or CLP shall be cancelled. After cancellation, the Secretary shall not issue a CLP or CDL for a period of one year from the date of cancellation; or

17. has a special restricted license under subsection

(g) of Section 6-113 of this Code and failed to submit the required annual vision specialist report that the special restricted license holder's vision has not changed; or

18. has a special restricted license under subsection

(g) of Section 6-113 of this Code and was convicted or received court supervision for a violation of this Code that occurred during nighttime hours or was involved in a motor vehicle accident during nighttime hours in which the restricted license holder was at fault; or

19. has assisted an out-of-state resident in

acquiring an Illinois driver's license or identification card by providing or allowing the out-of-state resident to use his or her Illinois address of residence and is complicit in distributing and forwarding the Illinois driver's license or identification card to the out-of-state resident.

(b) Upon such cancellation the licensee or permittee must surrender the license or permit so cancelled to the Secretary of State.
(c) Except as provided in Sections 6-206.1 and 7-702.1, the Secretary of State shall have exclusive authority to grant, issue, deny, cancel, suspend and revoke driving privileges, drivers' licenses and restricted driving permits.
(d) The Secretary of State may adopt rules to implement this Section.
(Source: P.A. 100-409, eff. 8-25-17.)

(625 ILCS 5/6-202) (from Ch. 95 1/2, par. 6-202)
Sec. 6-202. Non-residents and Unlicensed Persons-Revocation and Suspension-Reporting Convictions.
(a) The privilege of driving a motor vehicle on highways of this State given to a nonresident hereunder and the privilege which an unlicensed person might have to obtain a license under this Act shall be subject to suspension or revocation by the Secretary of State in like manner and for like cause as a drivers license issued hereunder may be suspended or revoked.
(b) The Secretary of State is authorized, upon receiving a report of the conviction in this State of a nonresident driver of a motor vehicle of any offense under the laws of this State relating to operation, custody or ownership of motor vehicles, to forward a copy or abstract of such report to the motor vehicle administrator of the State wherein the person so convicted is a resident.
(c) (Blank.)
(d) This section is subject to the provisions of the Driver License Compact.
(Source: P.A. 96-962, eff. 7-2-10.)

(625 ILCS 5/6-203) (from Ch. 95 1/2, par. 6-203)
Sec. 6-203. Suspending or revoking license or privilege upon conviction in another state.
The Secretary of State is authorized to suspend or revoke the license of any resident of this State or the privilege of a nonresident to drive a motor vehicle in this State upon receiving notice of the conviction of such person in another State of an offense therein which, if committed in this State would be grounds for the suspension or revocation of the license of a driver.
This Section is subject to the provisions of the Driver License Compact.
(Source: P.A. 76-1586.)

(625 ILCS 5/6-203.1) (from Ch. 95 1/2, par. 6-203.1)
Sec. 6-203.1. (a) The Secretary of State is authorized to suspend, for the period set forth in Section 6-208.1, the driving privileges of persons arrested in another state for driving under the influence of alcohol, other drug or drugs, or intoxicating compound or compounds, or any combination thereof, or a similar provision, and who has refused to submit to a chemical test or tests under the provisions of implied consent.
(b) When a driving privilege has been suspended for a refusal as provided in paragraph (a) and the person is subsequently convicted of the underlying charge, for the same incident, any period served on suspension shall be credited toward the minimum period of revocation of driving privileges imposed pursuant to Section 6-206.
(Source: P.A. 96-607, eff. 8-24-09.)

(625 ILCS 5/6-204) (from Ch. 95 1/2, par. 6-204)
Sec. 6-204. When court to forward license and reports.
(a) For the purpose of providing to the Secretary of State the records essential to the performance of the Secretary's duties under this Code to cancel, revoke or suspend the driver's license and privilege to drive motor vehicles of certain minors adjudicated truant minors in need of supervision, addicted, or delinquent and of persons found guilty of the criminal offenses or traffic violations which this Code recognizes as evidence relating to unfitness to safely operate motor vehicles, the following duties are imposed upon public officials:
(1) Whenever any person is convicted of any offense

for which this Code makes mandatory the cancellation or revocation of the driver's license or permit of such person by the Secretary of State, the judge of the court in which such conviction is had shall require the surrender to the clerk of the court of all driver's licenses or permits then held by the person so convicted, and the clerk of the court shall, within 5 days thereafter, forward the same, together with a report of such conviction, to the Secretary.

(2) Whenever any person is convicted of any offense

under this Code or similar offenses under a municipal ordinance, other than regulations governing standing, parking or weights of vehicles, and excepting the following enumerated Sections of this Code: Sections 11-1406 (obstruction to driver's view or control), 11-1407 (improper opening of door into traffic), 11-1410 (coasting on downgrade), 11-1411 (following fire apparatus), 11-1419.01 (Motor Fuel Tax I.D. Card), 12-101 (driving vehicle which is in unsafe condition or improperly equipped), 12-201(a) (daytime lights on motorcycles), 12-202 (clearance, identification and side marker lamps), 12-204 (lamp or flag on projecting load), 12-205 (failure to display the safety lights required), 12-401 (restrictions as to tire equipment), 12-502 (mirrors), 12-503 (windshields must be unobstructed and equipped with wipers), 12-601 (horns and warning devices), 12-602 (mufflers, prevention of noise or smoke), 12-603 (seat safety belts), 12-702 (certain vehicles to carry flares or other warning devices), 12-703 (vehicles for oiling roads operated on highways), 12-710 (splash guards and replacements), 13-101 (safety tests), 15-101 (size, weight and load), 15-102 (width), 15-103 (height), 15-104 (name and address on second division vehicles), 15-107 (length of vehicle), 15-109.1 (cover or tarpaulin), 15-111 (weights), 15-112 (weights), 15-301 (weights), 15-316 (weights), 15-318 (weights), and also excepting the following enumerated Sections of the Chicago Municipal Code: Sections 27-245 (following fire apparatus), 27-254 (obstruction of traffic), 27-258 (driving vehicle which is in unsafe condition), 27-259 (coasting on downgrade), 27-264 (use of horns and signal devices), 27-265 (obstruction to driver's view or driver mechanism), 27-267 (dimming of headlights), 27-268 (unattended motor vehicle), 27-272 (illegal funeral procession), 27-273 (funeral procession on boulevard), 27-275 (driving freight hauling vehicles on boulevard), 27-276 (stopping and standing of buses or taxicabs), 27-277 (cruising of public passenger vehicles), 27-305 (parallel parking), 27-306 (diagonal parking), 27-307 (parking not to obstruct traffic), 27-308 (stopping, standing or parking regulated), 27-311 (parking regulations), 27-312 (parking regulations), 27-313 (parking regulations), 27-314 (parking regulations), 27-315 (parking regulations), 27-316 (parking regulations), 27-317 (parking regulations), 27-318 (parking regulations), 27-319 (parking regulations), 27-320 (parking regulations), 27-321 (parking regulations), 27-322 (parking regulations), 27-324 (loading and unloading at an angle), 27-333 (wheel and axle loads), 27-334 (load restrictions in the downtown district), 27-335 (load restrictions in residential areas), 27-338 (width of vehicles), 27-339 (height of vehicles), 27-340 (length of vehicles), 27-352 (reflectors on trailers), 27-353 (mufflers), 27-354 (display of plates), 27-355 (display of city vehicle tax sticker), 27-357 (identification of vehicles), 27-358 (projecting of loads), and also excepting the following enumerated paragraphs of Section 2-201 of the Rules and Regulations of the Illinois State Toll Highway Authority: (l) (driving unsafe vehicle on tollway), (m) (vehicles transporting dangerous cargo not properly indicated), it shall be the duty of the clerk of the court in which such conviction is had within 5 days thereafter to forward to the Secretary of State a report of the conviction and the court may recommend the suspension of the driver's license or permit of the person so convicted.

The reporting requirements of this subsection shall

apply to all violations stated in paragraphs (1) and (2) of this subsection when the individual has been adjudicated under the Juvenile Court Act or the Juvenile Court Act of 1987. Such reporting requirements shall also apply to individuals adjudicated under the Juvenile Court Act or the Juvenile Court Act of 1987 who have committed a violation of Section 11-501 of this Code, or similar provision of a local ordinance, or Section 9-3 of the Criminal Code of 1961 or the Criminal Code of 2012, relating to the offense of reckless homicide, or Section 5-7 of the Snowmobile Registration and Safety Act or Section 5-16 of the Boat Registration and Safety Act, relating to the offense of operating a snowmobile or a watercraft while under the influence of alcohol, other drug or drugs, intoxicating compound or compounds, or combination thereof. These reporting requirements also apply to individuals adjudicated under the Juvenile Court Act of 1987 based on any offense determined to have been committed in furtherance of the criminal activities of an organized gang, as provided in Section 5-710 of that Act, and that involved the operation or use of a motor vehicle or the use of a driver's license or permit. The reporting requirements of this subsection shall also apply to a truant minor in need of supervision, an addicted minor, or a delinquent minor and whose driver's license and privilege to drive a motor vehicle has been ordered suspended for such times as determined by the court, but only until he or she attains 18 years of age. It shall be the duty of the clerk of the court in which adjudication is had within 5 days thereafter to forward to the Secretary of State a report of the adjudication and the court order requiring the Secretary of State to suspend the minor's driver's license and driving privilege for such time as determined by the court, but only until he or she attains the age of 18 years. All juvenile court dispositions reported to the Secretary of State under this provision shall be processed by the Secretary of State as if the cases had been adjudicated in traffic or criminal court. However, information reported relative to the offense of reckless homicide, or Section 11-501 of this Code, or a similar provision of a local ordinance, shall be privileged and available only to the Secretary of State, courts, and police officers.

The reporting requirements of this subsection (a)

apply to all violations listed in paragraphs (1) and (2) of this subsection (a), excluding parking violations, when the driver holds a CLP or CDL, regardless of the type of vehicle in which the violation occurred, or when any driver committed the violation in a commercial motor vehicle as defined in Section 6-500 of this Code.

(3) Whenever an order is entered vacating the

forfeiture of any bail, security or bond given to secure appearance for any offense under this Code or similar offenses under municipal ordinance, it shall be the duty of the clerk of the court in which such vacation was had or the judge of such court if such court has no clerk, within 5 days thereafter to forward to the Secretary of State a report of the vacation.

(4) A report of any disposition of court supervision

for a violation of Sections 6-303, 11-401, 11-501 or a similar provision of a local ordinance, 11-503, 11-504, and 11-506 of this Code, Section 5-7 of the Snowmobile Registration and Safety Act, and Section 5-16 of the Boat Registration and Safety Act shall be forwarded to the Secretary of State. A report of any disposition of court supervision for a violation of an offense defined as a serious traffic violation in this Code or a similar provision of a local ordinance committed by a person under the age of 21 years shall be forwarded to the Secretary of State.

(5) Reports of conviction under this Code and

sentencing hearings under the Juvenile Court Act of 1987 in an electronic format or a computer processible medium shall be forwarded to the Secretary of State via the Supreme Court in the form and format required by the Illinois Supreme Court and established by a written agreement between the Supreme Court and the Secretary of State. In counties with a population over 300,000, instead of forwarding reports to the Supreme Court, reports of conviction under this Code and sentencing hearings under the Juvenile Court Act of 1987 in an electronic format or a computer processible medium may be forwarded to the Secretary of State by the Circuit Court Clerk in a form and format required by the Secretary of State and established by written agreement between the Circuit Court Clerk and the Secretary of State. Failure to forward the reports of conviction or sentencing hearing under the Juvenile Court Act of 1987 as required by this Section shall be deemed an omission of duty and it shall be the duty of the several State's Attorneys to enforce the requirements of this Section.

(b) Whenever a restricted driving permit is forwarded to a court, as a result of confiscation by a police officer pursuant to the authority in Section 6-113(f), it shall be the duty of the clerk, or judge, if the court has no clerk, to forward such restricted driving permit and a facsimile of the officer's citation to the Secretary of State as expeditiously as practicable.
(c) For the purposes of this Code, a forfeiture of bail or collateral deposited to secure a defendant's appearance in court when forfeiture has not been vacated, or the failure of a defendant to appear for trial after depositing his driver's license in lieu of other bail, shall be equivalent to a conviction.
(d) For the purpose of providing the Secretary of State with records necessary to properly monitor and assess driver performance and assist the courts in the proper disposition of repeat traffic law offenders, the clerk of the court shall forward to the Secretary of State, on a form prescribed by the Secretary, records of a driver's participation in a driver remedial or rehabilitative program which was required, through a court order or court supervision, in relation to the driver's arrest for a violation of Section 11-501 of this Code or a similar provision of a local ordinance. The clerk of the court shall also forward to the Secretary, either on paper or in an electronic format or a computer processible medium as required under paragraph (5) of subsection (a) of this Section, any disposition of court supervision for any traffic violation, excluding those offenses listed in paragraph (2) of subsection (a) of this Section. These reports shall be sent within 5 days after disposition, or, if the driver is referred to a driver remedial or rehabilitative program, within 5 days of the driver's referral to that program. These reports received by the Secretary of State, including those required to be forwarded under paragraph (a)(4), shall be privileged information, available only (i) to the affected driver, (ii) to the parent or guardian of a person under the age of 18 years holding an instruction permit or a graduated driver's license, and (iii) for use by the courts, police officers, prosecuting authorities, the Secretary of State, and the driver licensing administrator of any other state. In accordance with 49 C.F.R. Part 384, all reports of court supervision, except violations related to parking, shall be forwarded to the Secretary of State for all holders of a CLP or CDL or any driver who commits an offense while driving a commercial motor vehicle. These reports shall be recorded to the driver's record as a conviction for use in the disqualification of the driver's commercial motor vehicle privileges and shall not be privileged information.
(Source: P.A. 100-74, eff. 8-11-17.)

(625 ILCS 5/6-205)
Sec. 6-205. Mandatory revocation of license or permit; hardship cases.
(a) Except as provided in this Section, the Secretary of State shall immediately revoke the license, permit, or driving privileges of any driver upon receiving a report of the driver's conviction of any of the following offenses:
1. Reckless homicide resulting from the operation of

a motor vehicle;

2. Violation of Section 11-501 of this Code or a

similar provision of a local ordinance relating to the offense of operating or being in physical control of a vehicle while under the influence of alcohol, other drug or drugs, intoxicating compound or compounds, or any combination thereof;

3. Any felony under the laws of any State or the

federal government in the commission of which a motor vehicle was used;

4. Violation of Section 11-401 of this Code relating

to the offense of leaving the scene of a traffic accident involving death or personal injury;

5. Perjury or the making of a false affidavit or

statement under oath to the Secretary of State under this Code or under any other law relating to the ownership or operation of motor vehicles;

6. Conviction upon 3 charges of violation of Section

11-503 of this Code relating to the offense of reckless driving committed within a period of 12 months;

7. Conviction of any offense defined in Section 4-102

of this Code;

8. Violation of Section 11-504 of this Code relating

to the offense of drag racing;

9. Violation of Chapters 8 and 9 of this Code;
10. Violation of Section 12-5 of the Criminal Code of

1961 or the Criminal Code of 2012 arising from the use of a motor vehicle;

11. Violation of Section 11-204.1 of this Code

relating to aggravated fleeing or attempting to elude a peace officer;

12. Violation of paragraph (1) of subsection (b) of

Section 6-507, or a similar law of any other state, relating to the unlawful operation of a commercial motor vehicle;

13. Violation of paragraph (a) of Section 11-502 of

this Code or a similar provision of a local ordinance if the driver has been previously convicted of a violation of that Section or a similar provision of a local ordinance and the driver was less than 21 years of age at the time of the offense;

14. Violation of paragraph (a) of Section 11-506 of

this Code or a similar provision of a local ordinance relating to the offense of street racing;

15. A second or subsequent conviction of driving

while the person's driver's license, permit or privileges was revoked for reckless homicide or a similar out-of-state offense;

16. Any offense against any provision in this Code,

or any local ordinance, regulating the movement of traffic when that offense was the proximate cause of the death of any person. Any person whose driving privileges have been revoked pursuant to this paragraph may seek to have the revocation terminated or to have the length of revocation reduced by requesting an administrative hearing with the Secretary of State prior to the projected driver's license application eligibility date;

17. Violation of subsection (a-2) of Section

11-1301.3 of this Code or a similar provision of a local ordinance;

18. A second or subsequent conviction of illegal

possession, while operating or in actual physical control, as a driver, of a motor vehicle, of any controlled substance prohibited under the Illinois Controlled Substances Act, any cannabis prohibited under the Cannabis Control Act, or any methamphetamine prohibited under the Methamphetamine Control and Community Protection Act. A defendant found guilty of this offense while operating a motor vehicle shall have an entry made in the court record by the presiding judge that this offense did occur while the defendant was operating a motor vehicle and order the clerk of the court to report the violation to the Secretary of State;

19. Violation of subsection (a) of Section 11-1414 of

this Code, or a similar provision of a local ordinance, relating to the offense of overtaking or passing of a school bus when the driver, in committing the violation, is involved in a motor vehicle accident that results in death to another and the violation is a proximate cause of the death.

(b) The Secretary of State shall also immediately revoke the license or permit of any driver in the following situations:
1. Of any minor upon receiving the notice provided

for in Section 5-901 of the Juvenile Court Act of 1987 that the minor has been adjudicated under that Act as having committed an offense relating to motor vehicles prescribed in Section 4-103 of this Code;

2. Of any person when any other law of this State

requires either the revocation or suspension of a license or permit;

3. Of any person adjudicated under the Juvenile Court

Act of 1987 based on an offense determined to have been committed in furtherance of the criminal activities of an organized gang as provided in Section 5-710 of that Act, and that involved the operation or use of a motor vehicle or the use of a driver's license or permit. The revocation shall remain in effect for the period determined by the court.

(c)(1) Whenever a person is convicted of any of the offenses enumerated in this Section, the court may recommend and the Secretary of State in his discretion, without regard to whether the recommendation is made by the court may, upon application, issue to the person a restricted driving permit granting the privilege of driving a motor vehicle between the petitioner's residence and petitioner's place of employment or within the scope of the petitioner's employment related duties, or to allow the petitioner to transport himself or herself or a family member of the petitioner's household to a medical facility for the receipt of necessary medical care or to allow the petitioner to transport himself or herself to and from alcohol or drug remedial or rehabilitative activity recommended by a licensed service provider, or to allow the petitioner to transport himself or herself or a family member of the petitioner's household to classes, as a student, at an accredited educational institution, or to allow the petitioner to transport children, elderly persons, or persons with disabilities who do not hold driving privileges and are living in the petitioner's household to and from daycare; if the petitioner is able to demonstrate that no alternative means of transportation is reasonably available and that the petitioner will not endanger the public safety or welfare; provided that the Secretary's discretion shall be limited to cases where undue hardship, as defined by the rules of the Secretary of State, would result from a failure to issue the restricted driving permit.
(1.5) A person subject to the provisions of paragraph 4 of subsection (b) of Section 6-208 of this Code may make application for a restricted driving permit at a hearing conducted under Section 2-118 of this Code after the expiration of 5 years from the effective date of the most recent revocation, or after 5 years from the date of release from a period of imprisonment resulting from a conviction of the most recent offense, whichever is later, provided the person, in addition to all other requirements of the Secretary, shows by clear and convincing evidence:
(A) a minimum of 3 years of uninterrupted

abstinence from alcohol and the unlawful use or consumption of cannabis under the Cannabis Control Act, a controlled substance under the Illinois Controlled Substances Act, an intoxicating compound under the Use of Intoxicating Compounds Act, or methamphetamine under the Methamphetamine Control and Community Protection Act; and

(B) the successful completion of any rehabilitative

treatment and involvement in any ongoing rehabilitative activity that may be recommended by a properly licensed service provider according to an assessment of the person's alcohol or drug use under Section 11-501.01 of this Code.

In determining whether an applicant is eligible for a restricted driving permit under this paragraph (1.5), the Secretary may consider any relevant evidence, including, but not limited to, testimony, affidavits, records, and the results of regular alcohol or drug tests. Persons subject to the provisions of paragraph 4 of subsection (b) of Section 6-208 of this Code and who have been convicted of more than one violation of paragraph (3), paragraph (4), or paragraph (5) of subsection (a) of Section 11-501 of this Code shall not be eligible to apply for a restricted driving permit.
A restricted driving permit issued under this paragraph (1.5) shall provide that the holder may only operate motor vehicles equipped with an ignition interlock device as required under paragraph (2) of subsection (c) of this Section and subparagraph (A) of paragraph 3 of subsection (c) of Section 6-206 of this Code. The Secretary may revoke a restricted driving permit or amend the conditions of a restricted driving permit issued under this paragraph (1.5) if the holder operates a vehicle that is not equipped with an ignition interlock device, or for any other reason authorized under this Code.
A restricted driving permit issued under this paragraph (1.5) shall be revoked, and the holder barred from applying for or being issued a restricted driving permit in the future, if the holder is subsequently convicted of a violation of Section 11-501 of this Code, a similar provision of a local ordinance, or a similar offense in another state.
(2) If a person's license or permit is revoked or suspended due to 2 or more convictions of violating Section 11-501 of this Code or a similar provision of a local ordinance or a similar out-of-state offense, or Section 9-3 of the Criminal Code of 1961 or the Criminal Code of 2012, where the use of alcohol or other drugs is recited as an element of the offense, or a similar out-of-state offense, or a combination of these offenses, arising out of separate occurrences, that person, if issued a restricted driving permit, may not operate a vehicle unless it has been equipped with an ignition interlock device as defined in Section 1-129.1.
(3) If:
(A) a person's license or permit is revoked or

suspended 2 or more times due to any combination of:

(i) a single conviction of violating Section

11-501 of this Code or a similar provision of a local ordinance or a similar out-of-state offense, or Section 9-3 of the Criminal Code of 1961 or the Criminal Code of 2012, where the use of alcohol or other drugs is recited as an element of the offense, or a similar out-of-state offense; or

(ii) a statutory summary suspension or

revocation under Section 11-501.1; or

(iii) a suspension pursuant to Section 6-203.1;
arising out of separate occurrences; or
(B) a person has been convicted of one violation of

subparagraph (C) or (F) of paragraph (1) of subsection (d) of Section 11-501 of this Code, Section 9-3 of the Criminal Code of 1961 or the Criminal Code of 2012, relating to the offense of reckless homicide where the use of alcohol or other drugs was recited as an element of the offense, or a similar provision of a law of another state;

that person, if issued a restricted driving permit, may not operate a vehicle unless it has been equipped with an ignition interlock device as defined in Section 1-129.1.
(4) The person issued a permit conditioned on the use of an ignition interlock device must pay to the Secretary of State DUI Administration Fund an amount not to exceed $30 per month. The Secretary shall establish by rule the amount and the procedures, terms, and conditions relating to these fees.
(5) If the restricted driving permit is issued for employment purposes, then the prohibition against operating a motor vehicle that is not equipped with an ignition interlock device does not apply to the operation of an occupational vehicle owned or leased by that person's employer when used solely for employment purposes. For any person who, within a 5-year period, is convicted of a second or subsequent offense under Section 11-501 of this Code, or a similar provision of a local ordinance or similar out-of-state offense, this employment exemption does not apply until either a one-year period has elapsed during which that person had his or her driving privileges revoked or a one-year period has elapsed during which that person had a restricted driving permit which required the use of an ignition interlock device on every motor vehicle owned or operated by that person.
(6) In each case the Secretary of State may issue a restricted driving permit for a period he deems appropriate, except that the permit shall expire within one year from the date of issuance. A restricted driving permit issued under this Section shall be subject to cancellation, revocation, and suspension by the Secretary of State in like manner and for like cause as a driver's license issued under this Code may be cancelled, revoked, or suspended; except that a conviction upon one or more offenses against laws or ordinances regulating the movement of traffic shall be deemed sufficient cause for the revocation, suspension, or cancellation of a restricted driving permit. The Secretary of State may, as a condition to the issuance of a restricted driving permit, require the petitioner to participate in a designated driver remedial or rehabilitative program. The Secretary of State is authorized to cancel a restricted driving permit if the permit holder does not successfully complete the program. However, if an individual's driving privileges have been revoked in accordance with paragraph 13 of subsection (a) of this Section, no restricted driving permit shall be issued until the individual has served 6 months of the revocation period.
(c-5) (Blank).
(c-6) If a person is convicted of a second violation of operating a motor vehicle while the person's driver's license, permit or privilege was revoked, where the revocation was for a violation of Section 9-3 of the Criminal Code of 1961 or the Criminal Code of 2012 relating to the offense of reckless homicide or a similar out-of-state offense, the person's driving privileges shall be revoked pursuant to subdivision (a)(15) of this Section. The person may not make application for a license or permit until the expiration of five years from the effective date of the revocation or the expiration of five years from the date of release from a term of imprisonment, whichever is later.
(c-7) If a person is convicted of a third or subsequent violation of operating a motor vehicle while the person's driver's license, permit or privilege was revoked, where the revocation was for a violation of Section 9-3 of the Criminal Code of 1961 or the Criminal Code of 2012 relating to the offense of reckless homicide or a similar out-of-state offense, the person may never apply for a license or permit.
(d)(1) Whenever a person under the age of 21 is convicted under Section 11-501 of this Code or a similar provision of a local ordinance or a similar out-of-state offense, the Secretary of State shall revoke the driving privileges of that person. One year after the date of revocation, and upon application, the Secretary of State may, if satisfied that the person applying will not endanger the public safety or welfare, issue a restricted driving permit granting the privilege of driving a motor vehicle only between the hours of 5 a.m. and 9 p.m. or as otherwise provided by this Section for a period of one year. After this one-year period, and upon reapplication for a license as provided in Section 6-106, upon payment of the appropriate reinstatement fee provided under paragraph (b) of Section 6-118, the Secretary of State, in his discretion, may reinstate the petitioner's driver's license and driving privileges, or extend the restricted driving permit as many times as the Secretary of State deems appropriate, by additional periods of not more than 12 months each.
(2) If a person's license or permit is revoked or

suspended due to 2 or more convictions of violating Section 11-501 of this Code or a similar provision of a local ordinance or a similar out-of-state offense, or Section 9-3 of the Criminal Code of 1961 or the Criminal Code of 2012, where the use of alcohol or other drugs is recited as an element of the offense, or a similar out-of-state offense, or a combination of these offenses, arising out of separate occurrences, that person, if issued a restricted driving permit, may not operate a vehicle unless it has been equipped with an ignition interlock device as defined in Section 1-129.1.

(3) If a person's license or permit is revoked or

suspended 2 or more times due to any combination of:

(A) a single conviction of violating Section

11-501 of this Code or a similar provision of a local ordinance or a similar out-of-state offense, or Section 9-3 of the Criminal Code of 1961 or the Criminal Code of 2012, where the use of alcohol or other drugs is recited as an element of the offense, or a similar out-of-state offense; or

(B) a statutory summary suspension or revocation

under Section 11-501.1; or

(C) a suspension pursuant to Section 6-203.1;
arising out of separate occurrences, that person, if

issued a restricted driving permit, may not operate a vehicle unless it has been equipped with an ignition interlock device as defined in Section 1-129.1.

(3.5) If a person's license or permit is revoked or

suspended due to a conviction for a violation of subparagraph (C) or (F) of paragraph (1) of subsection (d) of Section 11-501 of this Code, or a similar provision of a local ordinance or similar out-of-state offense, that person, if issued a restricted driving permit, may not operate a vehicle unless it has been equipped with an ignition interlock device as defined in Section 1-129.1.

(4) The person issued a permit conditioned upon the

use of an interlock device must pay to the Secretary of State DUI Administration Fund an amount not to exceed $30 per month. The Secretary shall establish by rule the amount and the procedures, terms, and conditions relating to these fees.

(5) If the restricted driving permit is issued for

employment purposes, then the prohibition against driving a vehicle that is not equipped with an ignition interlock device does not apply to the operation of an occupational vehicle owned or leased by that person's employer when used solely for employment purposes. For any person who, within a 5-year period, is convicted of a second or subsequent offense under Section 11-501 of this Code, or a similar provision of a local ordinance or similar out-of-state offense, this employment exemption does not apply until either a one-year period has elapsed during which that person had his or her driving privileges revoked or a one-year period has elapsed during which that person had a restricted driving permit which required the use of an ignition interlock device on every motor vehicle owned or operated by that person.

(6) A restricted driving permit issued under this

Section shall be subject to cancellation, revocation, and suspension by the Secretary of State in like manner and for like cause as a driver's license issued under this Code may be cancelled, revoked, or suspended; except that a conviction upon one or more offenses against laws or ordinances regulating the movement of traffic shall be deemed sufficient cause for the revocation, suspension, or cancellation of a restricted driving permit.

(d-5) The revocation of the license, permit, or driving privileges of a person convicted of a third or subsequent violation of Section 6-303 of this Code committed while his or her driver's license, permit, or privilege was revoked because of a violation of Section 9-3 of the Criminal Code of 1961 or the Criminal Code of 2012, relating to the offense of reckless homicide, or a similar provision of a law of another state, is permanent. The Secretary may not, at any time, issue a license or permit to that person.
(e) This Section is subject to the provisions of the Driver License Compact.
(f) Any revocation imposed upon any person under subsections 2 and 3 of paragraph (b) that is in effect on December 31, 1988 shall be converted to a suspension for a like period of time.
(g) The Secretary of State shall not issue a restricted driving permit to a person under the age of 16 years whose driving privileges have been revoked under any provisions of this Code.
(h) The Secretary of State shall require the use of ignition interlock devices for a period not less than 5 years on all vehicles owned by a person who has been convicted of a second or subsequent offense under Section 11-501 of this Code or a similar provision of a local ordinance. The person must pay to the Secretary of State DUI Administration Fund an amount not to exceed $30 for each month that he or she uses the device. The Secretary shall establish by rule and regulation the procedures for certification and use of the interlock system, the amount of the fee, and the procedures, terms, and conditions relating to these fees. During the time period in which a person is required to install an ignition interlock device under this subsection (h), that person shall only operate vehicles in which ignition interlock devices have been installed, except as allowed by subdivision (c)(5) or (d)(5) of this Section.
(i) (Blank).
(j) In accordance with 49 C.F.R. 384, the Secretary of State may not issue a restricted driving permit for the operation of a commercial motor vehicle to a person holding a CDL whose driving privileges have been revoked, suspended, cancelled, or disqualified under any provisions of this Code.
(k) The Secretary of State shall notify by mail any person whose driving privileges have been revoked under paragraph 16 of subsection (a) of this Section that his or her driving privileges and driver's license will be revoked 90 days from the date of the mailing of the notice.
(Source: P.A. 99-143, eff. 7-27-15; 99-289, eff. 8-6-15; 99-290, eff. 1-1-16; 99-296, eff. 1-1-16; 99-297, eff. 1-1-16; 99-467, eff. 1-1-16; 99-483, eff. 1-1-16; 99-642, eff. 7-28-16; 100-223, eff. 8-18-17.)

(625 ILCS 5/6-205.1)
Sec. 6-205.1. (Repealed).
(Source: P.A. 90-590, eff. 1-1-99. Repealed by P.A. 92-458, eff. 8-22-01.)

(625 ILCS 5/6-205.2)
Sec. 6-205.2. Suspension of driver's license of person convicted of theft of motor fuel. The driver's license of a person convicted of theft of motor fuel under Section 16-25 or 16K-15 of the Criminal Code of 1961 or the Criminal Code of 2012 shall be suspended by the Secretary for a period not to exceed 6 months for a first offense. Upon a second or subsequent conviction for theft of motor fuel, the suspension shall be for a period not to exceed one year. Upon conviction of a person for theft of motor fuel, the court shall order the person to surrender his or her driver's license to the clerk of the court who shall forward the suspended license to the Secretary.
(Source: P.A. 97-597, eff. 1-1-12; 97-1150, eff. 1-25-13.)

(625 ILCS 5/6-206)
Sec. 6-206. Discretionary authority to suspend or revoke license or permit; right to a hearing.
(a) The Secretary of State is authorized to suspend or revoke the driving privileges of any person without preliminary hearing upon a showing of the person's records or other sufficient evidence that the person:
1. Has committed an offense for which mandatory

revocation of a driver's license or permit is required upon conviction;

2. Has been convicted of not less than 3 offenses

against traffic regulations governing the movement of vehicles committed within any 12 month period. No revocation or suspension shall be entered more than 6 months after the date of last conviction;

3. Has been repeatedly involved as a driver in motor

vehicle collisions or has been repeatedly convicted of offenses against laws and ordinances regulating the movement of traffic, to a degree that indicates lack of ability to exercise ordinary and reasonable care in the safe operation of a motor vehicle or disrespect for the traffic laws and the safety of other persons upon the highway;

4. Has by the unlawful operation of a motor vehicle

caused or contributed to an accident resulting in injury requiring immediate professional treatment in a medical facility or doctor's office to any person, except that any suspension or revocation imposed by the Secretary of State under the provisions of this subsection shall start no later than 6 months after being convicted of violating a law or ordinance regulating the movement of traffic, which violation is related to the accident, or shall start not more than one year after the date of the accident, whichever date occurs later;

5. Has permitted an unlawful or fraudulent use of a

driver's license, identification card, or permit;

6. Has been lawfully convicted of an offense or

offenses in another state, including the authorization contained in Section 6-203.1, which if committed within this State would be grounds for suspension or revocation;

7. Has refused or failed to submit to an examination

provided for by Section 6-207 or has failed to pass the examination;

8. Is ineligible for a driver's license or permit

under the provisions of Section 6-103;

9. Has made a false statement or knowingly concealed

a material fact or has used false information or identification in any application for a license, identification card, or permit;

10. Has possessed, displayed, or attempted to

fraudulently use any license, identification card, or permit not issued to the person;

11. Has operated a motor vehicle upon a highway of

this State when the person's driving privilege or privilege to obtain a driver's license or permit was revoked or suspended unless the operation was authorized by a monitoring device driving permit, judicial driving permit issued prior to January 1, 2009, probationary license to drive, or a restricted driving permit issued under this Code;

12. Has submitted to any portion of the application

process for another person or has obtained the services of another person to submit to any portion of the application process for the purpose of obtaining a license, identification card, or permit for some other person;

13. Has operated a motor vehicle upon a highway of

this State when the person's driver's license or permit was invalid under the provisions of Sections 6-107.1 and 6-110;

14. Has committed a violation of Section 6-301,

6-301.1, or 6-301.2 of this Code, or Section 14, 14A, or 14B of the Illinois Identification Card Act;

15. Has been convicted of violating Section 21-2 of

the Criminal Code of 1961 or the Criminal Code of 2012 relating to criminal trespass to vehicles in which case, the suspension shall be for one year;

16. Has been convicted of violating Section 11-204 of

this Code relating to fleeing from a peace officer;

17. Has refused to submit to a test, or tests, as

required under Section 11-501.1 of this Code and the person has not sought a hearing as provided for in Section 11-501.1;

18. Has, since issuance of a driver's license or

permit, been adjudged to be afflicted with or suffering from any mental disability or disease;

19. Has committed a violation of paragraph (a) or (b)

of Section 6-101 relating to driving without a driver's license;

20. Has been convicted of violating Section 6-104

relating to classification of driver's license;

21. Has been convicted of violating Section 11-402 of

this Code relating to leaving the scene of an accident resulting in damage to a vehicle in excess of $1,000, in which case the suspension shall be for one year;

22. Has used a motor vehicle in violating paragraph

(3), (4), (7), or (9) of subsection (a) of Section 24-1 of the Criminal Code of 1961 or the Criminal Code of 2012 relating to unlawful use of weapons, in which case the suspension shall be for one year;

23. Has, as a driver, been convicted of committing a

violation of paragraph (a) of Section 11-502 of this Code for a second or subsequent time within one year of a similar violation;

24. Has been convicted by a court-martial or punished

by non-judicial punishment by military authorities of the United States at a military installation in Illinois or in another state of or for a traffic related offense that is the same as or similar to an offense specified under Section 6-205 or 6-206 of this Code;

25. Has permitted any form of identification to be

used by another in the application process in order to obtain or attempt to obtain a license, identification card, or permit;

26. Has altered or attempted to alter a license or

has possessed an altered license, identification card, or permit;

27. Has violated Section 6-16 of the Liquor Control

Act of 1934;

28. Has been convicted for a first time of the

illegal possession, while operating or in actual physical control, as a driver, of a motor vehicle, of any controlled substance prohibited under the Illinois Controlled Substances Act, any cannabis prohibited under the Cannabis Control Act, or any methamphetamine prohibited under the Methamphetamine Control and Community Protection Act, in which case the person's driving privileges shall be suspended for one year. Any defendant found guilty of this offense while operating a motor vehicle, shall have an entry made in the court record by the presiding judge that this offense did occur while the defendant was operating a motor vehicle and order the clerk of the court to report the violation to the Secretary of State;

29. Has been convicted of the following offenses that

were committed while the person was operating or in actual physical control, as a driver, of a motor vehicle: criminal sexual assault, predatory criminal sexual assault of a child, aggravated criminal sexual assault, criminal sexual abuse, aggravated criminal sexual abuse, juvenile pimping, soliciting for a juvenile prostitute, promoting juvenile prostitution as described in subdivision (a)(1), (a)(2), or (a)(3) of Section 11-14.4 of the Criminal Code of 1961 or the Criminal Code of 2012, and the manufacture, sale or delivery of controlled substances or instruments used for illegal drug use or abuse in which case the driver's driving privileges shall be suspended for one year;

30. Has been convicted a second or subsequent time

for any combination of the offenses named in paragraph 29 of this subsection, in which case the person's driving privileges shall be suspended for 5 years;

31. Has refused to submit to a test as required by

Section 11-501.6 of this Code or Section 5-16c of the Boat Registration and Safety Act or has submitted to a test resulting in an alcohol concentration of 0.08 or more or any amount of a drug, substance, or compound resulting from the unlawful use or consumption of cannabis as listed in the Cannabis Control Act, a controlled substance as listed in the Illinois Controlled Substances Act, an intoxicating compound as listed in the Use of Intoxicating Compounds Act, or methamphetamine as listed in the Methamphetamine Control and Community Protection Act, in which case the penalty shall be as prescribed in Section 6-208.1;

32. Has been convicted of Section 24-1.2 of the

Criminal Code of 1961 or the Criminal Code of 2012 relating to the aggravated discharge of a firearm if the offender was located in a motor vehicle at the time the firearm was discharged, in which case the suspension shall be for 3 years;

33. Has as a driver, who was less than 21 years of

age on the date of the offense, been convicted a first time of a violation of paragraph (a) of Section 11-502 of this Code or a similar provision of a local ordinance;

34. Has committed a violation of Section 11-1301.5 of

this Code or a similar provision of a local ordinance;

35. Has committed a violation of Section 11-1301.6 of

this Code or a similar provision of a local ordinance;

36. Is under the age of 21 years at the time of

arrest and has been convicted of not less than 2 offenses against traffic regulations governing the movement of vehicles committed within any 24 month period. No revocation or suspension shall be entered more than 6 months after the date of last conviction;

37. Has committed a violation of subsection (c) of

Section 11-907 of this Code that resulted in damage to the property of another or the death or injury of another;

38. Has been convicted of a violation of Section 6-20

of the Liquor Control Act of 1934 or a similar provision of a local ordinance;

39. Has committed a second or subsequent violation of

Section 11-1201 of this Code;

40. Has committed a violation of subsection (a-1) of

Section 11-908 of this Code;

41. Has committed a second or subsequent violation of

Section 11-605.1 of this Code, a similar provision of a local ordinance, or a similar violation in any other state within 2 years of the date of the previous violation, in which case the suspension shall be for 90 days;

42. Has committed a violation of subsection (a-1) of

Section 11-1301.3 of this Code or a similar provision of a local ordinance;

43. Has received a disposition of court supervision

for a violation of subsection (a), (d), or (e) of Section 6-20 of the Liquor Control Act of 1934 or a similar provision of a local ordinance, in which case the suspension shall be for a period of 3 months;

44. Is under the age of 21 years at the time of

arrest and has been convicted of an offense against traffic regulations governing the movement of vehicles after having previously had his or her driving privileges suspended or revoked pursuant to subparagraph 36 of this Section;

45. Has, in connection with or during the course of

a formal hearing conducted under Section 2-118 of this Code: (i) committed perjury; (ii) submitted fraudulent or falsified documents; (iii) submitted documents that have been materially altered; or (iv) submitted, as his or her own, documents that were in fact prepared or composed for another person;

46. Has committed a violation of subsection (j) of

Section 3-413 of this Code;

47. Has committed a violation of Section 11-502.1 of

this Code; or

48. Has submitted a falsified or altered medical

examiner's certificate to the Secretary of State or provided false information to obtain a medical examiner's certificate.

For purposes of paragraphs 5, 9, 10, 12, 14, 19, 25, 26, and 27 of this subsection, license means any driver's license, any traffic ticket issued when the person's driver's license is deposited in lieu of bail, a suspension notice issued by the Secretary of State, a duplicate or corrected driver's license, a probationary driver's license or a temporary driver's license.
(b) If any conviction forming the basis of a suspension or revocation authorized under this Section is appealed, the Secretary of State may rescind or withhold the entry of the order of suspension or revocation, as the case may be, provided that a certified copy of a stay order of a court is filed with the Secretary of State. If the conviction is affirmed on appeal, the date of the conviction shall relate back to the time the original judgment of conviction was entered and the 6 month limitation prescribed shall not apply.
(c) 1. Upon suspending or revoking the driver's license or permit of any person as authorized in this Section, the Secretary of State shall immediately notify the person in writing of the revocation or suspension. The notice to be deposited in the United States mail, postage prepaid, to the last known address of the person.
2. If the Secretary of State suspends the driver's license of a person under subsection 2 of paragraph (a) of this Section, a person's privilege to operate a vehicle as an occupation shall not be suspended, provided an affidavit is properly completed, the appropriate fee received, and a permit issued prior to the effective date of the suspension, unless 5 offenses were committed, at least 2 of which occurred while operating a commercial vehicle in connection with the driver's regular occupation. All other driving privileges shall be suspended by the Secretary of State. Any driver prior to operating a vehicle for occupational purposes only must submit the affidavit on forms to be provided by the Secretary of State setting forth the facts of the person's occupation. The affidavit shall also state the number of offenses committed while operating a vehicle in connection with the driver's regular occupation. The affidavit shall be accompanied by the driver's license. Upon receipt of a properly completed affidavit, the Secretary of State shall issue the driver a permit to operate a vehicle in connection with the driver's regular occupation only. Unless the permit is issued by the Secretary of State prior to the date of suspension, the privilege to drive any motor vehicle shall be suspended as set forth in the notice that was mailed under this Section. If an affidavit is received subsequent to the effective date of this suspension, a permit may be issued for the remainder of the suspension period.
The provisions of this subparagraph shall not apply to any driver required to possess a CDL for the purpose of operating a commercial motor vehicle.
Any person who falsely states any fact in the affidavit required herein shall be guilty of perjury under Section 6-302 and upon conviction thereof shall have all driving privileges revoked without further rights.
3. At the conclusion of a hearing under Section 2-118 of this Code, the Secretary of State shall either rescind or continue an order of revocation or shall substitute an order of suspension; or, good cause appearing therefor, rescind, continue, change, or extend the order of suspension. If the Secretary of State does not rescind the order, the Secretary may upon application, to relieve undue hardship (as defined by the rules of the Secretary of State), issue a restricted driving permit granting the privilege of driving a motor vehicle between the petitioner's residence and petitioner's place of employment or within the scope of the petitioner's employment related duties, or to allow the petitioner to transport himself or herself, or a family member of the petitioner's household to a medical facility, to receive necessary medical care, to allow the petitioner to transport himself or herself to and from alcohol or drug remedial or rehabilitative activity recommended by a licensed service provider, or to allow the petitioner to transport himself or herself or a family member of the petitioner's household to classes, as a student, at an accredited educational institution, or to allow the petitioner to transport children, elderly persons, or persons with disabilities who do not hold driving privileges and are living in the petitioner's household to and from daycare. The petitioner must demonstrate that no alternative means of transportation is reasonably available and that the petitioner will not endanger the public safety or welfare.
(A) If a person's license or permit is revoked or

suspended due to 2 or more convictions of violating Section 11-501 of this Code or a similar provision of a local ordinance or a similar out-of-state offense, or Section 9-3 of the Criminal Code of 1961 or the Criminal Code of 2012, where the use of alcohol or other drugs is recited as an element of the offense, or a similar out-of-state offense, or a combination of these offenses, arising out of separate occurrences, that person, if issued a restricted driving permit, may not operate a vehicle unless it has been equipped with an ignition interlock device as defined in Section 1-129.1.

(B) If a person's license or permit is revoked or

suspended 2 or more times due to any combination of:

(i) a single conviction of violating Section

11-501 of this Code or a similar provision of a local ordinance or a similar out-of-state offense or Section 9-3 of the Criminal Code of 1961 or the Criminal Code of 2012, where the use of alcohol or other drugs is recited as an element of the offense, or a similar out-of-state offense; or

(ii) a statutory summary suspension or revocation

under Section 11-501.1; or

(iii) a suspension under Section 6-203.1;
arising out of separate occurrences; that person, if

issued a restricted driving permit, may not operate a vehicle unless it has been equipped with an ignition interlock device as defined in Section 1-129.1.

(B-5) If a person's license or permit is revoked

or suspended due to a conviction for a violation of subparagraph (C) or (F) of paragraph (1) of subsection (d) of Section 11-501 of this Code, or a similar provision of a local ordinance or similar out-of-state offense, that person, if issued a restricted driving permit, may not operate a vehicle unless it has been equipped with an ignition interlock device as defined in Section 1-129.1.

(C) The person issued a permit conditioned upon the

use of an ignition interlock device must pay to the Secretary of State DUI Administration Fund an amount not to exceed $30 per month. The Secretary shall establish by rule the amount and the procedures, terms, and conditions relating to these fees.

(D) If the restricted driving permit is issued for

employment purposes, then the prohibition against operating a motor vehicle that is not equipped with an ignition interlock device does not apply to the operation of an occupational vehicle owned or leased by that person's employer when used solely for employment purposes. For any person who, within a 5-year period, is convicted of a second or subsequent offense under Section 11-501 of this Code, or a similar provision of a local ordinance or similar out-of-state offense, this employment exemption does not apply until either a one-year period has elapsed during which that person had his or her driving privileges revoked or a one-year period has elapsed during which that person had a restricted driving permit which required the use of an ignition interlock device on every motor vehicle owned or operated by that person.

(E) In each case the Secretary may issue a

restricted driving permit for a period deemed appropriate, except that all permits shall expire within one year from the date of issuance. A restricted driving permit issued under this Section shall be subject to cancellation, revocation, and suspension by the Secretary of State in like manner and for like cause as a driver's license issued under this Code may be cancelled, revoked, or suspended; except that a conviction upon one or more offenses against laws or ordinances regulating the movement of traffic shall be deemed sufficient cause for the revocation, suspension, or cancellation of a restricted driving permit. The Secretary of State may, as a condition to the issuance of a restricted driving permit, require the applicant to participate in a designated driver remedial or rehabilitative program. The Secretary of State is authorized to cancel a restricted driving permit if the permit holder does not successfully complete the program.

(F) A person subject to the provisions of paragraph 4

of subsection (b) of Section 6-208 of this Code may make application for a restricted driving permit at a hearing conducted under Section 2-118 of this Code after the expiration of 5 years from the effective date of the most recent revocation or after 5 years from the date of release from a period of imprisonment resulting from a conviction of the most recent offense, whichever is later, provided the person, in addition to all other requirements of the Secretary, shows by clear and convincing evidence:

(i) a minimum of 3 years of uninterrupted

abstinence from alcohol and the unlawful use or consumption of cannabis under the Cannabis Control Act, a controlled substance under the Illinois Controlled Substances Act, an intoxicating compound under the Use of Intoxicating Compounds Act, or methamphetamine under the Methamphetamine Control and Community Protection Act; and

(ii) the successful completion of any

rehabilitative treatment and involvement in any ongoing rehabilitative activity that may be recommended by a properly licensed service provider according to an assessment of the person's alcohol or drug use under Section 11-501.01 of this Code.

In determining whether an applicant is eligible for a

restricted driving permit under this subparagraph (F), the Secretary may consider any relevant evidence, including, but not limited to, testimony, affidavits, records, and the results of regular alcohol or drug tests. Persons subject to the provisions of paragraph 4 of subsection (b) of Section 6-208 of this Code and who have been convicted of more than one violation of paragraph (3), paragraph (4), or paragraph (5) of subsection (a) of Section 11-501 of this Code shall not be eligible to apply for a restricted driving permit under this subparagraph (F).

A restricted driving permit issued under this

subparagraph (F) shall provide that the holder may only operate motor vehicles equipped with an ignition interlock device as required under paragraph (2) of subsection (c) of Section 6-205 of this Code and subparagraph (A) of paragraph 3 of subsection (c) of this Section. The Secretary may revoke a restricted driving permit or amend the conditions of a restricted driving permit issued under this subparagraph (F) if the holder operates a vehicle that is not equipped with an ignition interlock device, or for any other reason authorized under this Code.

A restricted driving permit issued under this

subparagraph (F) shall be revoked, and the holder barred from applying for or being issued a restricted driving permit in the future, if the holder is convicted of a violation of Section 11-501 of this Code, a similar provision of a local ordinance, or a similar offense in another state.

(c-3) In the case of a suspension under paragraph 43 of subsection (a), reports received by the Secretary of State under this Section shall, except during the actual time the suspension is in effect, be privileged information and for use only by the courts, police officers, prosecuting authorities, the driver licensing administrator of any other state, the Secretary of State, or the parent or legal guardian of a driver under the age of 18. However, beginning January 1, 2008, if the person is a CDL holder, the suspension shall also be made available to the driver licensing administrator of any other state, the U.S. Department of Transportation, and the affected driver or motor carrier or prospective motor carrier upon request.
(c-4) In the case of a suspension under paragraph 43 of subsection (a), the Secretary of State shall notify the person by mail that his or her driving privileges and driver's license will be suspended one month after the date of the mailing of the notice.
(c-5) The Secretary of State may, as a condition of the reissuance of a driver's license or permit to an applicant whose driver's license or permit has been suspended before he or she reached the age of 21 years pursuant to any of the provisions of this Section, require the applicant to participate in a driver remedial education course and be retested under Section 6-109 of this Code.
(d) This Section is subject to the provisions of the Drivers License Compact.
(e) The Secretary of State shall not issue a restricted driving permit to a person under the age of 16 years whose driving privileges have been suspended or revoked under any provisions of this Code.
(f) In accordance with 49 C.F.R. 384, the Secretary of State may not issue a restricted driving permit for the operation of a commercial motor vehicle to a person holding a CDL whose driving privileges have been suspended, revoked, cancelled, or disqualified under any provisions of this Code.
(Source: P.A. 98-103, eff. 1-1-14; 98-122, eff. 1-1-14; 98-726, eff. 1-1-15; 98-756, eff. 7-16-14; 99-143, eff. 7-27-15; 99-290, eff. 1-1-16; 99-467, eff. 1-1-16; 99-483, eff. 1-1-16; 99-607, eff. 7-22-16; 99-642, eff. 7-28-16.)

(625 ILCS 5/6-206.1) (from Ch. 95 1/2, par. 6-206.1)
Sec. 6-206.1. Monitoring Device Driving Permit. Declaration of Policy. It is hereby declared a policy of the State of Illinois that the driver who is impaired by alcohol, other drug or drugs, or intoxicating compound or compounds is a threat to the public safety and welfare. Therefore, to provide a deterrent to such practice, a statutory summary driver's license suspension is appropriate. It is also recognized that driving is a privilege and therefore, that the granting of driving privileges, in a manner consistent with public safety, is warranted during the period of suspension in the form of a monitoring device driving permit. A person who drives and fails to comply with the requirements of the monitoring device driving permit commits a violation of Section 6-303 of this Code.
The following procedures shall apply whenever a first offender, as defined in Section 11-500 of this Code, is arrested for any offense as defined in Section 11-501 or a similar provision of a local ordinance and is subject to the provisions of Section 11-501.1:
(a) Upon mailing of the notice of suspension of driving privileges as provided in subsection (h) of Section 11-501.1 of this Code, the Secretary shall also send written notice informing the person that he or she will be issued a monitoring device driving permit (MDDP). The notice shall include, at minimum, information summarizing the procedure to be followed for issuance of the MDDP, installation of the breath alcohol ignition installation device (BAIID), as provided in this Section, exemption from BAIID installation requirements, and procedures to be followed by those seeking indigent status, as provided in this Section. The notice shall also include information summarizing the procedure to be followed if the person wishes to decline issuance of the MDDP. A copy of the notice shall also be sent to the court of venue together with the notice of suspension of driving privileges, as provided in subsection (h) of Section 11-501. However, a MDDP shall not be issued if the Secretary finds that:
(1) the offender's driver's license is otherwise

invalid;

(2) death or great bodily harm to another resulted

from the arrest for Section 11-501;

(3) the offender has been previously convicted of

reckless homicide or aggravated driving under the influence involving death;

(4) the offender is less than 18 years of age; or
(5) the offender is a qualifying patient licensed

under the Compassionate Use of Medical Cannabis Pilot Program Act who is in possession of a valid registry card issued under that Act and refused to submit to standardized field sobriety tests as required by subsection (a) of Section 11-501.9 or did submit to testing which disclosed the person was impaired by the use of cannabis.

Any offender participating in the MDDP program must pay the Secretary a MDDP Administration Fee in an amount not to exceed $30 per month, to be deposited into the Monitoring Device Driving Permit Administration Fee Fund. The Secretary shall establish by rule the amount and the procedures, terms, and conditions relating to these fees. The offender must have an ignition interlock device installed within 14 days of the date the Secretary issues the MDDP. The ignition interlock device provider must notify the Secretary, in a manner and form prescribed by the Secretary, of the installation. If the Secretary does not receive notice of installation, the Secretary shall cancel the MDDP.
Upon receipt of the notice, as provided in paragraph (a) of this Section, the person may file a petition to decline issuance of the MDDP with the court of venue. The court shall admonish the offender of all consequences of declining issuance of the MDDP including, but not limited to, the enhanced penalties for driving while suspended. After being so admonished, the offender shall be permitted, in writing, to execute a notice declining issuance of the MDDP. This notice shall be filed with the court and forwarded by the clerk of the court to the Secretary. The offender may, at any time thereafter, apply to the Secretary for issuance of a MDDP.
(a-1) A person issued a MDDP may drive for any purpose and at any time, subject to the rules adopted by the Secretary under subsection (g). The person must, at his or her own expense, drive only vehicles equipped with an ignition interlock device as defined in Section 1-129.1, but in no event shall such person drive a commercial motor vehicle.
(a-2) Persons who are issued a MDDP and must drive employer-owned vehicles in the course of their employment duties may seek permission to drive an employer-owned vehicle that does not have an ignition interlock device. The employer shall provide to the Secretary a form, as prescribed by the Secretary, completed by the employer verifying that the employee must drive an employer-owned vehicle in the course of employment. If approved by the Secretary, the form must be in the driver's possession while operating an employer-owner vehicle not equipped with an ignition interlock device. No person may use this exemption to drive a school bus, school vehicle, or a vehicle designed to transport more than 15 passengers. No person may use this exemption to drive an employer-owned motor vehicle that is owned by an entity that is wholly or partially owned by the person holding the MDDP, or by a family member of the person holding the MDDP. No person may use this exemption to drive an employer-owned vehicle that is made available to the employee for personal use. No person may drive the exempted vehicle more than 12 hours per day, 6 days per week.
(a-3) Persons who are issued a MDDP and who must drive a farm tractor to and from a farm, within 50 air miles from the originating farm are exempt from installation of a BAIID on the farm tractor, so long as the farm tractor is being used for the exclusive purpose of conducting farm operations.
(b) (Blank).
(c) (Blank).
(c-1) If the holder of the MDDP is convicted of or receives court supervision for a violation of Section 6-206.2, 6-303, 11-204, 11-204.1, 11-401, 11-501, 11-503, 11-506 or a similar provision of a local ordinance or a similar out-of-state offense or is convicted of or receives court supervision for any offense for which alcohol or drugs is an element of the offense and in which a motor vehicle was involved (for an arrest other than the one for which the MDDP is issued), or de-installs the BAIID without prior authorization from the Secretary, the MDDP shall be cancelled.
(c-5) If the Secretary determines that the person seeking the MDDP is indigent, the Secretary shall provide the person with a written document as evidence of that determination, and the person shall provide that written document to an ignition interlock device provider. The provider shall install an ignition interlock device on that person's vehicle without charge to the person, and seek reimbursement from the Indigent BAIID Fund. If the Secretary has deemed an offender indigent, the BAIID provider shall also provide the normal monthly monitoring services and the de-installation without charge to the offender and seek reimbursement from the Indigent BAIID Fund. Any other monetary charges, such as a lockout fee or reset fee, shall be the responsibility of the MDDP holder. A BAIID provider may not seek a security deposit from the Indigent BAIID Fund.
(d) MDDP information shall be available only to the courts, police officers, and the Secretary, except during the actual period the MDDP is valid, during which time it shall be a public record.
(e) (Blank).
(f) (Blank).
(g) The Secretary shall adopt rules for implementing this Section. The rules adopted shall address issues including, but not limited to: compliance with the requirements of the MDDP; methods for determining compliance with those requirements; the consequences of noncompliance with those requirements; what constitutes a violation of the MDDP; methods for determining indigency; and the duties of a person or entity that supplies the ignition interlock device.
(h) The rules adopted under subsection (g) shall provide, at a minimum, that the person is not in compliance with the requirements of the MDDP if he or she:
(1) tampers or attempts to tamper with or circumvent

the proper operation of the ignition interlock device;

(2) provides valid breath samples that register blood

alcohol levels in excess of the number of times allowed under the rules;

(3) fails to provide evidence sufficient to satisfy

the Secretary that the ignition interlock device has been installed in the designated vehicle or vehicles; or

(4) fails to follow any other applicable rules

adopted by the Secretary.

(i) Any person or entity that supplies an ignition interlock device as provided under this Section shall, in addition to supplying only those devices which fully comply with all the rules adopted under subsection (g), provide the Secretary, within 7 days of inspection, all monitoring reports of each person who has had an ignition interlock device installed. These reports shall be furnished in a manner or form as prescribed by the Secretary.
(j) Upon making a determination that a violation of the requirements of the MDDP has occurred, the Secretary shall extend the summary suspension period for an additional 3 months beyond the originally imposed summary suspension period, during which time the person shall only be allowed to drive vehicles equipped with an ignition interlock device; provided further there are no limitations on the total number of times the summary suspension may be extended. The Secretary may, however, limit the number of extensions imposed for violations occurring during any one monitoring period, as set forth by rule. Any person whose summary suspension is extended pursuant to this Section shall have the right to contest the extension through a hearing with the Secretary, pursuant to Section 2-118 of this Code. If the summary suspension has already terminated prior to the Secretary receiving the monitoring report that shows a violation, the Secretary shall be authorized to suspend the person's driving privileges for 3 months, provided that the Secretary may, by rule, limit the number of suspensions to be entered pursuant to this paragraph for violations occurring during any one monitoring period. Any person whose license is suspended pursuant to this paragraph, after the summary suspension had already terminated, shall have the right to contest the suspension through a hearing with the Secretary, pursuant to Section 2-118 of this Code. The only permit the person shall be eligible for during this new suspension period is a MDDP.
(k) A person who has had his or her summary suspension extended for the third time, or has any combination of 3 extensions and new suspensions, entered as a result of a violation that occurred while holding the MDDP, so long as the extensions and new suspensions relate to the same summary suspension, shall have his or her vehicle impounded for a period of 30 days, at the person's own expense. A person who has his or her summary suspension extended for the fourth time, or has any combination of 4 extensions and new suspensions, entered as a result of a violation that occurred while holding the MDDP, so long as the extensions and new suspensions relate to the same summary suspension, shall have his or her vehicle subject to seizure and forfeiture. The Secretary shall notify the prosecuting authority of any third or fourth extensions or new suspension entered as a result of a violation that occurred while the person held a MDDP. Upon receipt of the notification, the prosecuting authority shall impound or forfeit the vehicle. The impoundment or forfeiture of a vehicle shall be conducted pursuant to the procedure specified in Article 36 of the Criminal Code of 2012.
(l) A person whose driving privileges have been suspended under Section 11-501.1 of this Code and who had a MDDP that was cancelled, or would have been cancelled had notification of a violation been received prior to expiration of the MDDP, pursuant to subsection (c-1) of this Section, shall not be eligible for reinstatement when the summary suspension is scheduled to terminate. Instead, the person's driving privileges shall be suspended for a period of not less than twice the original summary suspension period, or for the length of any extensions entered under subsection (j), whichever is longer. During the period of suspension, the person shall be eligible only to apply for a restricted driving permit. If a restricted driving permit is granted, the offender may only operate vehicles equipped with a BAIID in accordance with this Section.
(m) Any person or entity that supplies an ignition interlock device under this Section shall, for each ignition interlock device installed, pay 5% of the total gross revenue received for the device, including monthly monitoring fees, into the Indigent BAIID Fund. This 5% shall be clearly indicated as a separate surcharge on each invoice that is issued. The Secretary shall conduct an annual review of the fund to determine whether the surcharge is sufficient to provide for indigent users. The Secretary may increase or decrease this surcharge requirement as needed.
(n) Any person or entity that supplies an ignition interlock device under this Section that is requested to provide an ignition interlock device to a person who presents written documentation of indigency from the Secretary, as provided in subsection (c-5) of this Section, shall install the device on the person's vehicle without charge to the person and shall seek reimbursement from the Indigent BAIID Fund.
(o) The Indigent BAIID Fund is created as a special fund in the State treasury. The Secretary shall, subject to appropriation by the General Assembly, use all money in the Indigent BAIID Fund to reimburse ignition interlock device providers who have installed devices in vehicles of indigent persons. The Secretary shall make payments to such providers every 3 months. If the amount of money in the fund at the time payments are made is not sufficient to pay all requests for reimbursement submitted during that 3 month period, the Secretary shall make payments on a pro-rata basis, and those payments shall be considered payment in full for the requests submitted.
(p) The Monitoring Device Driving Permit Administration Fee Fund is created as a special fund in the State treasury. The Secretary shall, subject to appropriation by the General Assembly, use the money paid into this fund to offset its administrative costs for administering MDDPs.
(q) The Secretary is authorized to prescribe such forms as it deems necessary to carry out the provisions of this Section.
(Source: P.A. 98-122, eff. 1-1-14; 98-1015, eff. 8-22-14; 98-1172, eff. 1-12-15; 99-467, eff. 1-1-16.)

(625 ILCS 5/6-206.2)
Sec. 6-206.2. Violations relating to an ignition interlock device.
(a) It is unlawful for any person whose driving privilege is restricted by being prohibited from operating a motor vehicle not equipped with an ignition interlock device to operate a motor vehicle not equipped with an ignition interlock device.
(a-5) It is unlawful for any person whose driving privilege is restricted by being prohibited from operating a motor vehicle not equipped with an ignition interlock device to request or solicit any other person to blow into an ignition interlock device or to start a motor vehicle equipped with the device for the purpose of providing the person so restricted with an operable motor vehicle.
(b) It is unlawful to blow into an ignition interlock device or to start a motor vehicle equipped with the device for the purpose of providing an operable motor vehicle to a person whose driving privilege is restricted by being prohibited from operating a motor vehicle not equipped with an ignition interlock device.
(c) It is unlawful to tamper with, or circumvent the operation of, an ignition interlock device.
(d) Except as provided in subsection (c)(17) of Section 5-6-3.1 of the Unified Code of Corrections or by rule, no person shall knowingly rent, lease, or lend a motor vehicle to a person known to have his or her driving privilege restricted by being prohibited from operating a vehicle not equipped with an ignition interlock device, unless the vehicle is equipped with a functioning ignition interlock device. Any person whose driving privilege is so restricted shall notify any person intending to rent, lease, or loan a motor vehicle to the restricted person of the driving restriction imposed upon him or her.
(d-5) A person convicted of a violation of this Section is guilty of a Class A misdemeanor.
(e) (Blank).
(Source: P.A. 95-27, eff. 1-1-08; 95-578, eff. 6-1-08; 95-876, eff. 8-21-08.)

(625 ILCS 5/6-207) (from Ch. 95 1/2, par. 6-207)
Sec. 6-207. Secretary of State may require reexamination or reissuance of a license.
(a) The Secretary of State, having good cause to believe that a licensed driver or person holding a permit or applying for a license or license renewal is incompetent or otherwise not qualified to hold a license or permit, may upon written notice of at least 5 days to the person require the person to submit to an examination as prescribed by the Secretary.
Refusal or neglect of the person to submit an alcohol, drug, or intoxicating compound evaluation or submit to or failure to successfully complete the examination is grounds for suspension of the person's license or permit under Section 6-206 of this Act or cancellation of his license or permit under Section 6-201 of this Act.
(b) The Secretary of State, having issued a driver's license or permit in error, may upon written notice of at least 5 days to the person, require the person to appear at a Driver Services facility to have the license or permit error corrected and a new license or permit issued.
Refusal or neglect of the person to appear is grounds for cancellation of the person's license or permit under Section 6-201 of this Act.
(c) The Secretary of State, having issued a driver's license or permit to a person who subsequently becomes ineligible to retain that license or permit as currently issued, may, upon written notice of at least 5 days to the person, require the person to appear at a Driver Services facility to have the license or permit corrected and a new license or permit issued.
(d) The Secretary of State, having good cause to believe that a driver's license or permit was issued based on invalid, fictitious, or fraudulent documents, may upon written notice of at least 5 days require the person to appear at a Driver Services facility to present valid documents for verification of identity. Refusal or neglect of the person to appear shall result in cancellation of the person's license or permit.
(e) Under 49 C.F.R. 383.73, if the Secretary of State receives credible information that a CLP or CDL was issued and fraud was committed relating to the issuance of the CLP or CDL, the Secretary shall require the CLP or CDL holder to re-submit to all testing required for the issuance of the CLP or CDL (written, pre-trip, skills, and road exams). Upon written notification by the Secretary, the holder shall have 5 days to submit to re-examination. Failure to appear or successfully complete the examination shall result in the cancellation of the CLP or CDL under Section 6-201 of this Act.
(Source: P.A. 97-229, eff. 7-28-11; 98-176 (see Section 10 of P.A. 98-722 and Section 10 of P.A. 99-414 for the effective date of changes made by P.A. 98-176).)

(625 ILCS 5/6-208) (from Ch. 95 1/2, par. 6-208)
Sec. 6-208. Period of suspension - application after revocation.
(a) Except as otherwise provided by this Code or any other law of this State, the Secretary of State shall not suspend a driver's license, permit, or privilege to drive a motor vehicle on the highways for a period of more than one year.
(b) Any person whose license, permit, or privilege to drive a motor vehicle on the highways has been revoked shall not be entitled to have such license, permit, or privilege renewed or restored. However, such person may, except as provided under subsections (d) and (d-5) of Section 6-205, make application for a license pursuant to Section 6-106 (i) if the revocation was for a cause that has been removed or (ii) as provided in the following subparagraphs:
1. Except as provided in subparagraphs 1.3, 1.5, 2,

3, 4, and 5, the person may make application for a license (A) after the expiration of one year from the effective date of the revocation, (B) in the case of a violation of paragraph (b) of Section 11-401 of this Code or a similar provision of a local ordinance, after the expiration of 3 years from the effective date of the revocation, or (C) in the case of a violation of Section 9-3 of the Criminal Code of 1961 or the Criminal Code of 2012 or a similar provision of a law of another state relating to the offense of reckless homicide or a violation of subparagraph (F) of paragraph 1 of subsection (d) of Section 11-501 of this Code relating to aggravated driving under the influence of alcohol, other drug or drugs, intoxicating compound or compounds, or any combination thereof, if the violation was the proximate cause of a death, after the expiration of 2 years from the effective date of the revocation or after the expiration of 24 months from the date of release from a period of imprisonment as provided in Section 6-103 of this Code, whichever is later.

1.3. If the person is convicted of a second or

subsequent violation of Section 11-501 of this Code or a similar provision of a local ordinance or a similar out-of-state offense, or Section 9-3 of the Criminal Code of 1961 or the Criminal Code of 2012, in which the use of alcohol or other drugs is recited as an element of the offense, or a similar out-of-state offense, or a combination of these offenses, arising out of separate occurrences, that person may not make application for a driver's license until:

(A) the person has first been issued a

restricted driving permit by the Secretary of State; and

(B) the expiration of a continuous period of

not less than 5 years following the issuance of the restricted driving permit during which the person's restricted driving permit is not suspended, cancelled, or revoked for a violation of any provision of law, or any rule or regulation of the Secretary of State relating to the required use of an ignition interlock device.

1.5. If the person is convicted of a violation of

Section 6-303 of this Code committed while his or her driver's license, permit, or privilege was revoked because of a violation of Section 9-3 of the Criminal Code of 1961 or the Criminal Code of 2012, relating to the offense of reckless homicide, or a similar provision of a law of another state, the person may not make application for a license or permit until the expiration of 3 years from the date of the conviction.

2. If such person is convicted of committing a second

violation within a 20-year period of:

(A) Section 11-501 of this Code or a similar

provision of a local ordinance;

(B) Paragraph (b) of Section 11-401 of this Code

or a similar provision of a local ordinance;

(C) Section 9-3 of the Criminal Code of 1961 or

the Criminal Code of 2012, relating to the offense of reckless homicide; or

(D) any combination of the above offenses

committed at different instances;

then such person may not make application for a license

until after the expiration of 5 years from the effective date of the most recent revocation. The 20-year period shall be computed by using the dates the offenses were committed and shall also include similar out-of-state offenses and similar offenses committed on a military installation.

2.5. If a person is convicted of a second violation

of Section 6-303 of this Code committed while the person's driver's license, permit, or privilege was revoked because of a violation of Section 9-3 of the Criminal Code of 1961 or the Criminal Code of 2012, relating to the offense of reckless homicide, or a similar provision of a law of another state, the person may not make application for a license or permit until the expiration of 5 years from the date of release from a term of imprisonment.

3. However, except as provided in subparagraph 4, if

such person is convicted of committing a third violation or any combination of the above offenses, including similar out-of-state offenses and similar offenses committed on a military installation, contained in subparagraph 2, then such person may not make application for a license until after the expiration of 10 years from the effective date of the most recent revocation.

4. Except as provided in paragraph (1.5) of

subsection (c) of Section 6-205 and subparagraph (F) of paragraph 3 of subsection (c) of Section 6-206 of this Code, the person may not make application for a license if the person is convicted of committing a fourth or subsequent violation of Section 11-501 of this Code or a similar provision of a local ordinance, Section 11-401 of this Code, Section 9-3 of the Criminal Code of 1961 or the Criminal Code of 2012, or a combination of these offenses, similar provisions of local ordinances, similar out-of-state offenses, or similar offenses committed on a military installation.

4.5. A bona fide resident of a foreign jurisdiction

who is subject to the provisions of subparagraph 4 of this subsection (b) may make application for termination of the revocation after a period of 10 years from the effective date of the most recent revocation. However, if a person who has been granted a termination of revocation under this subparagraph 4.5 subsequently becomes a resident of this State, the revocation shall be reinstated and the person shall be subject to the provisions of subparagraph 4.

5. The person may not make application for a license

or permit if the person is convicted of a third or subsequent violation of Section 6-303 of this Code committed while his or her driver's license, permit, or privilege was revoked because of a violation of Section 9-3 of the Criminal Code of 1961 or the Criminal Code of 2012, relating to the offense of reckless homicide, or a similar provision of a law of another state.

Notwithstanding any other provision of this Code, all persons referred to in this paragraph (b) may not have their privileges restored until the Secretary receives payment of the required reinstatement fee pursuant to subsection (b) of Section 6-118.
In no event shall the Secretary issue such license unless and until such person has had a hearing pursuant to this Code and the appropriate administrative rules and the Secretary is satisfied, after a review or investigation of such person, that to grant the privilege of driving a motor vehicle on the highways will not endanger the public safety or welfare.
(c) (Blank).
(Source: P.A. 99-290, eff. 1-1-16; 99-296, eff. 1-1-16; 99-642, eff. 7-28-16.)

(625 ILCS 5/6-208.1) (from Ch. 95 1/2, par. 6-208.1)
Sec. 6-208.1. Period of statutory summary alcohol, other drug, or intoxicating compound related suspension or revocation.
(a) Unless the statutory summary suspension has been rescinded, any person whose privilege to drive a motor vehicle on the public highways has been summarily suspended, pursuant to Section 11-501.1, shall not be eligible for restoration of the privilege until the expiration of:
1. twelve months from the effective date of the

statutory summary suspension for a refusal or failure to complete a test or tests to determine the alcohol, other drug, or intoxicating compound concentration under Section 11-501.1, if the person was not involved in a motor vehicle accident that caused personal injury or death to another; or

2. six months from the effective date of the

statutory summary suspension imposed following the person's submission to a chemical test which disclosed an alcohol concentration of 0.08 or more, the presence of cannabis as listed in the Cannabis Control Act with a tetrahydrocannabinol concentration as defined in paragraph 6 of subsection (a) of Section 11-501.2 of this Code, or any amount of a drug, substance, or intoxicating compound in such person's breath, blood, other bodily substance, or urine resulting from the unlawful use or consumption of a controlled substance listed in the Illinois Controlled Substances Act, an intoxicating compound listed in the Use of Intoxicating Compounds Act, or methamphetamine as listed in the Methamphetamine Control and Community Protection Act, pursuant to Section 11-501.1; or

3. three years from the effective date of the

statutory summary suspension for any person other than a first offender who refuses or fails to complete a test or tests to determine the alcohol, drug, or intoxicating compound concentration pursuant to Section 11-501.1; or

4. one year from the effective date of the summary

suspension imposed for any person other than a first offender following submission to a chemical test which disclosed an alcohol concentration of 0.08 or more pursuant to Section 11-501.1, the presence of cannabis as listed in the Cannabis Control Act with a tetrahydrocannabinol concentration as defined in paragraph 6 of subsection (a) of Section 11-501.2 of this Code, or any amount of a drug, substance or compound in such person's blood, other bodily substance, or urine resulting from the unlawful use or consumption of a controlled substance listed in the Illinois Controlled Substances Act, an intoxicating compound listed in the Use of Intoxicating Compounds Act, or methamphetamine as listed in the Methamphetamine Control and Community Protection Act; or

5. (Blank).
(b) Following a statutory summary suspension of the privilege to drive a motor vehicle under Section 11-501.1, driving privileges shall be restored unless the person is otherwise suspended, revoked, or cancelled by this Code. If the court has reason to believe that the person's driving privilege should not be restored, the court shall notify the Secretary of State prior to the expiration of the statutory summary suspension so appropriate action may be taken pursuant to this Code.
(c) Driving privileges may not be restored until all applicable reinstatement fees, as provided by this Code, have been paid to the Secretary of State and the appropriate entry made to the driver's record.
(d) Where a driving privilege has been summarily suspended or revoked under Section 11-501.1 and the person is subsequently convicted of violating Section 11-501, or a similar provision of a local ordinance, for the same incident, any period served on statutory summary suspension or revocation shall be credited toward the minimum period of revocation of driving privileges imposed pursuant to Section 6-205.
(e) A first offender who refused chemical testing and whose driving privileges were summarily revoked pursuant to Section 11-501.1 shall not be eligible for a monitoring device driving permit, but may make application for reinstatement or for a restricted driving permit after a period of one year has elapsed from the effective date of the revocation.
(f) (Blank).
(g) (Blank).
(h) (Blank).
(Source: P.A. 98-122, eff. 1-1-14; 98-1015, eff. 8-22-14; 98-1172, eff. 1-12-15; 99-467, eff. 1-1-16; 99-697, eff. 7-29-16.)

(625 ILCS 5/6-208.2)
Sec. 6-208.2. Restoration of driving privileges; persons under age 21.
(a) Unless the suspension based upon consumption of alcohol by a minor or refusal to submit to testing has been rescinded by the Secretary of State in accordance with item (c)(3) of Section 6-206 of this Code, a person whose privilege to drive a motor vehicle on the public highways has been suspended under Section 11-501.8 is not eligible for restoration of the privilege until the expiration of:
1. Six months from the effective date of the

suspension for a refusal or failure to complete a test or tests to determine the alcohol concentration under Section 11-501.8;

2. Three months from the effective date of the

suspension imposed following the person's submission to a chemical test which disclosed an alcohol concentration greater than 0.00 under Section 11-501.8;

3. Two years from the effective date of the

suspension for a person who has been previously suspended under Section 11-501.8 and who refuses or fails to complete a test or tests to determine the alcohol concentration under Section 11-501.8; or

4. One year from the effective date of the

suspension imposed for a person who has been previously suspended under Section 11-501.8 following submission to a chemical test that disclosed an alcohol concentration greater than 0.00 under Section 11-501.8.

(b) Following a suspension of the privilege to drive a motor vehicle under Section 11-501.8, full driving privileges shall be restored unless the person is otherwise disqualified by this Code.
(c) Full driving privileges may not be restored until all applicable reinstatement fees, as provided by this Code, have been paid to the Secretary of State and the appropriate entry made to the driver's record. The Secretary of State may also, as a condition of the reissuance of a driver's license or permit to an individual under the age of 18 years whose driving privileges have been suspended pursuant to Section 11-501.8, require the applicant to participate in a driver remedial education course and be retested under Section 6-109.
(d) Where a driving privilege has been suspended under Section 11-501.8 and the person is subsequently convicted of violating Section 11-501, or a similar provision of a local ordinance, for the same incident, any period served on that suspension shall be credited toward the minimum period of revocation of driving privileges imposed under Section 6-205.
(e) Following a suspension of driving privileges under Section 11-501.8 for a person who has not had his or her driving privileges previously suspended under that Section, the Secretary of State may issue a restricted driving permit after at least 30 days from the effective date of the suspension.
(f) Following a second or subsequent suspension of driving privileges under Section 11-501.8, the Secretary of State may issue a restricted driving permit after at least 12 months from the effective date of the suspension.
(g) (Blank).
(h) Any restricted driving permit considered under this Section is subject to the provisions of item (e) of Section 11-501.8.
(Source: P.A. 92-248, eff. 8-3-01.)

(625 ILCS 5/6-209) (from Ch. 95 1/2, par. 6-209)
Sec. 6-209. Notice of Cancellation, Suspension or Revocation - Surrender and Return of License. The Secretary of State upon cancelling, suspending or revoking a license or permit shall immediately notify the holder thereof in writing and shall require that such license or permit shall be surrendered to and retained by the Secretary of State. However, upon payment of the reinstatement fee set out in subsection (g) of Section 6-118 at the end of any period of suspension of a license the licensee, if not ineligible for some other reason, shall be entitled to reinstatement of driving privileges and the return of his license if it has not then expired; or, in case it has expired, to apply for a new license.
(Source: P.A. 81-462.)

(625 ILCS 5/6-210) (from Ch. 95 1/2, par. 6-210)
Sec. 6-210. No operation under foreign license during suspension or revocation in this State. Any resident or nonresident whose drivers license or permit or privilege to operate a motor vehicle in this State has been suspended or revoked as provided in this Act shall not operate a motor vehicle in this State:
(1) during the period of such suspension, except as

permitted by a restricted driving permit issued under the provisions of Section 6-206 of this Act; or

(2) after such revocation until a license is obtained

when and as permitted under this Act, except as permitted by a restricted driving permit issued under the provisions of Section 6-205 of this Act.

(Source: P.A. 92-16, eff. 6-28-01.)

(625 ILCS 5/6-211) (from Ch. 95 1/2, par. 6-211)
Sec. 6-211. Secretary of State to Administer Act-Notices Required.
(a) The Secretary of State shall administer the provisions of this Chapter and may make and enforce rules and regulations relating to its administration.
(b) The Secretary of State shall either provide or prescribe suitable forms requisite or deemed necessary by him for the purposes of this Chapter.
(c) Whenever under the provisions of this Chapter the Secretary of State is required to give notice to any person such notice shall be deemed to have been served either when personally delivered or when deposited in the United States mail, in a sealed envelope, with postage prepaid, addressed to the party affected thereby at his last known residence or place of business.
(Source: P.A. 76-1586.)

(625 ILCS 5/6-212) (from Ch. 95 1/2, par. 6-212)
Sec. 6-212. Court Review. The provisions of the Administrative Review Law, and all amendments and modifications thereof, and the rules adopted pursuant thereto, shall apply to and govern all proceedings for the judicial review of final administrative decisions of the Secretary of State hereunder.
(Source: P.A. 82-783.)

(625 ILCS 5/Ch. 6 Art. III heading)

(625 ILCS 5/6-301) (from Ch. 95 1/2, par. 6-301)
Sec. 6-301. Unlawful use of license or permit.
(a) It is a violation of this Section for any person:
1. To display or cause to be displayed or have in his

possession any cancelled, revoked or suspended license or permit;

2. To lend his license or permit to any other person

or knowingly allow the use thereof by another;

3. To display or represent as his own any license or

permit issued to another;

4. To fail or refuse to surrender to the Secretary of

State or his agent or any peace officer upon his lawful demand, any license or permit, which has been suspended, revoked or cancelled;

5. To allow any unlawful use of a license or permit

issued to him;

6. To submit to an examination or to obtain the

services of another person to submit to an examination for the purpose of obtaining a drivers license or permit for some other person.

(b) Sentence.
1. Any person convicted of a violation of this

Section shall be guilty of a Class A misdemeanor and shall be sentenced to a minimum fine of $500 or 50 hours of community service, preferably at an alcohol abuse prevention program, if available.

2. Any person convicted of a second or subsequent

violation of this Section shall be guilty of a Class 4 felony.

3. In addition to any other sentence imposed under

paragraph 1 or 2 of this subsection (b), a person convicted of a violation of paragraph 6 of subsection (a) shall be imprisoned for not less than 7 days.

(c) This Section does not prohibit any lawfully authorized investigative, protective, law enforcement or other activity of any agency of the United States, State of Illinois or any other state or political subdivision thereof.
(d) This Section does not apply to licenses and permits invalidated under Section 6-301.3 of this Code.
(Source: P.A. 92-647, eff. 1-1-03; 92-883, eff. 1-13-03.)

(625 ILCS 5/6-301.1) (from Ch. 95 1/2, par. 6-301.1)
Sec. 6-301.1. Fictitious or unlawfully altered driver's license or permit.
(a) As used in this Section:
1. "A fictitious driver's license or permit" means

any issued license or permit for which a computerized number and file have been created by the Secretary of State or other official driver's license agency in another jurisdiction which contains false information concerning the identity of the individual issued the license or permit.

2. "False information" means:
(A) Any information concerning an individual's

legal name, address, sex, date of birth, or social security number that (i) falsifies all or in part the actual identity of the individual issued the license or permit, (ii) in the case of information concerning an address, is information concerning a non-existent address that is used to obtain the license or permit, or (iii) is any combination of items (i) and (ii) of this subparagraph (A).

(B) Any photograph that falsifies all or in part

the actual identity of the individual issued the license or permit.

3. "An unlawfully altered driver's license or permit"

means any issued license or permit for which a computerized number and file have been created by the Secretary of State or other official driver's license agency in another jurisdiction which has been physically altered or changed in such a manner that false information appears upon the license or permit.

4. "A document capable of defrauding another"

includes, but is not limited to, any document by which any right, obligation, or power with reference to any person or property may be created, transferred, altered, or terminated.

5. "An identification document" means any document

made or issued by or under the authority of the United States Government, the State of Illinois, or any other state or political subdivision thereof, or any other governmental or quasi-governmental organization which, when completed with information concerning the individual, is of a type intended or commonly accepted for the purpose of identification of an individual.

6. "Common carrier" means any public or private

provider of transportation, whether by land, air, or water.

(b) It is a violation of this Section for any person:
1. To knowingly possess any fictitious or unlawfully

altered driver's license or permit;

2. To knowingly possess, display, or cause to be

displayed any fictitious or unlawfully altered driver's license or permit for the purpose of obtaining any account, credit, credit card, or debit card from a bank, financial institution, or retail mercantile establishment;

3. To knowingly possess any fictitious or unlawfully

altered driver's license or permit with the intent to commit a theft, deception, or credit or debit card fraud in violation of any law of this State or any law of any other jurisdiction;

4. To knowingly possess any fictitious or unlawfully

altered driver's license or permit with the intent to commit any other violation of any law of this State or any law of any other jurisdiction for which a sentence to a term of imprisonment in a penitentiary for one year or more is provided;

5. To knowingly possess any fictitious or unlawfully

altered driver's license or permit while in possession without authority of any document, instrument, or device capable of defrauding another;

6. To knowingly possess any fictitious or unlawfully

altered driver's license or permit with the intent to use the license or permit to acquire any other identification document;

7. To knowingly issue or assist in the issuance of

any fictitious driver's license or permit;

8. To knowingly alter or attempt to alter any

driver's license or permit;

9. To knowingly manufacture, possess, transfer, or

provide any identification document whether real or fictitious for the purpose of obtaining a fictitious driver's license or permit;

10. To knowingly use any fictitious or unlawfully

altered driver's license or permit to purchase or attempt to purchase any ticket for a common carrier or to board or attempt to board any common carrier;

11. To knowingly possess any fictitious or unlawfully

altered driver's license or permit if the person has at the time a different driver's license issued by the Illinois Secretary of State or other official driver's license agency in another jurisdiction that is suspended or revoked.

(c) Sentence.
1. Any person convicted of a violation of paragraph 1

of subsection (b) of this Section shall be guilty of a Class A misdemeanor and shall be sentenced to minimum fine of $500 or 50 hours of community service, preferably at an alcohol abuse prevention program, if available. A person convicted of a second or subsequent violation shall be guilty of a Class 4 felony.

2. Any person convicted of a violation of paragraph 3

of subsection (b) of this Section who at the time of arrest had in his possession two or more fictitious or unlawfully altered driver's licenses or permits shall be guilty of a Class 4 felony.

3. Any person convicted of a violation of any of

paragraphs 2 through 11 of subsection (b) of this Section shall be guilty of a Class 4 felony. A person convicted of a second or subsequent violation shall be guilty of a Class 3 felony.

(d) This Section does not prohibit any lawfully authorized investigative, protective, law enforcement, or other activity of any agency of the United States, State of Illinois, or any other state or political subdivision thereof.
(Source: P.A. 96-1120, eff. 1-1-11.)

(625 ILCS 5/6-301.2) (from Ch. 95 1/2, par. 6-301.2)
Sec. 6-301.2. Fraudulent driver's license or permit.
(a) (Blank).
(b) It is a violation of this Section for any person:
1. To knowingly possess any fraudulent driver's

license or permit;

2. To knowingly possess, display or cause to be

displayed any fraudulent driver's license or permit for the purpose of obtaining any account, credit, credit card or debit card from a bank, financial institution or retail mercantile establishment;

3. To knowingly possess any fraudulent driver's

license or permit with the intent to commit a theft, deception or credit or debit card fraud in violation of any law of this State or any law of any other jurisdiction;

4. To knowingly possess any fraudulent driver's

license or permit with the intent to commit any other violation of any laws of this State or any law of any other jurisdiction for which a sentence to a term of imprisonment in a penitentiary for one year or more is provided;

5. To knowingly possess any fraudulent driver's

license or permit while in unauthorized possession of any document, instrument or device capable of defrauding another;

6. To knowingly possess any fraudulent driver's

license or permit with the intent to use the license or permit to acquire any other identification document;

7. To knowingly possess without authority any

driver's license-making or permit-making implement;

8. To knowingly possess any stolen driver's

license-making or permit-making implement or to possess, use, or allow to be used any materials, hardware, or software specifically designed for or primarily used in the manufacture, assembly, issuance, or authentication of an official driver's license or permit issued by the Secretary of State;

9. To knowingly duplicate, manufacture, sell or

transfer any fraudulent driver's license or permit;

10. To advertise or distribute any information or

materials that promote the selling, giving, or furnishing of a fraudulent driver's license or permit;

11. To knowingly use any fraudulent driver's license

or permit to purchase or attempt to purchase any ticket for a common carrier or to board or attempt to board any common carrier. As used in this Section, "common carrier" means any public or private provider of transportation, whether by land, air, or water;

12. To knowingly possess any fraudulent driver's

license or permit if the person has at the time a different driver's license issued by the Secretary of State or another official driver's license agency in another jurisdiction that is suspended or revoked.

(b-1) It is a violation of this Section for any person to possess, use, or allow to be used any materials, hardware, or software specifically designed for or primarily used in the reading of encrypted language from the bar code or magnetic strip of an official Illinois driver's license issued by the Secretary of State. This subsection (b-1) does not apply if a federal or State law, rule, or regulation requires that the card holder's address be recorded in specified transactions or if the encrypted information is obtained for the detection or possible prosecution of criminal offenses or fraud. If the address information is obtained under this subsection (b-1), it may be used only for the purposes authorized by this subsection (b-1).
(c) Sentence.
1. Any person convicted of a violation of paragraph 1

of subsection (b) of this Section shall be guilty of a Class 4 felony and shall be sentenced to a minimum fine of $500 or 50 hours of community service, preferably at an alcohol abuse prevention program, if available.

2. Any person convicted of a violation of any of

paragraphs 2 through 9 or paragraph 11 or 12 of subsection (b) of this Section or a violation of subsection (b-1) of this Section shall be guilty of a Class 4 felony. A person convicted of a second or subsequent violation shall be guilty of a Class 3 felony.

3. Any person convicted of a violation of paragraph

10 of subsection (b) of this Section shall be guilty of a Class B misdemeanor.

(d) This Section does not prohibit any lawfully authorized investigative, protective, law enforcement or other activity of any agency of the United States, State of Illinois or any other state or political subdivision thereof.
(e) The Secretary may request the Attorney General to seek a restraining order in the circuit court against any person who violates this Section by advertising fraudulent driver's licenses or permits.
(Source: P.A. 93-667, eff. 3-19-04; 93-895, eff. 1-1-05; 94-239, eff. 1-1-06; 94-930, eff. 6-26-06.)

(625 ILCS 5/6-301.3)
Sec. 6-301.3. Invalidation of a driver's license or permit.
(a) The Secretary of State may invalidate a driver's license or permit:
(1) when the holder voluntarily surrenders the

license or permit and declares his or her intention to do so in writing to the Secretary;

(2) when the Secretary receives a certified court

order indicating the holder is to refrain from driving;

(3) upon the death of the holder; or
(4) as the Secretary deems appropriate by

administrative rule.

(b) A driver's license or permit invalidated under this Section shall nullify the holder's driving privileges. If a license is invalidated under subdivision (a)(3) of this Section, the actual license or permit may be released to a relative of the decedent; provided, the actual license or permit bears a readily identifiable designation evidencing invalidation as prescribed by the Secretary.
(c) If a driver is issued a citation for any violation of this Code or a similar local ordinance and the violation is the proximate cause of the death or Type A injury of another, the prosecuting authority may ask the court to enter an order invalidating the driver's license or permit under paragraph (2) of subsection (a) of this Section. For purposes of this Section, Type A injury has the meaning ascribed in Section 6-108.1 of this Code.
(Source: P.A. 98-168, eff. 1-1-14.)

(625 ILCS 5/6-302) (from Ch. 95 1/2, par. 6-302)
Sec. 6-302. Making false application or affidavit - perjury.
(a) It is a violation of this Section for any person:
1. To display or present any document for the

purpose of making application for a driver's license or permit knowing that such document contains false information concerning the identity of the applicant;

2. To accept or allow to be accepted any document

displayed or presented for the purpose of making application for a driver's license or permit knowing that such document contains false information concerning the identity of the applicant;

3. To knowingly make any false affidavit or swear or

affirm falsely to any matter or thing required by the terms of this Act to be sworn to or affirmed.

(b) Sentence.
1. Any person convicted of a violation of this

Section shall be guilty of a Class 4 felony.

2. Any person convicted of a second or subsequent

violation of this Section shall be guilty of a Class 3 felony.

(c) This Section does not prohibit any lawfully authorized investigative, protective, law enforcement or other activity of any agency of the United States, State of Illinois or any other state or political subdivision thereof.
(Source: P.A. 99-642, eff. 7-28-16.)

(625 ILCS 5/6-303) (from Ch. 95 1/2, par. 6-303)
Sec. 6-303. Driving while driver's license, permit or privilege to operate a motor vehicle is suspended or revoked.
(a) Except as otherwise provided in subsection (a-5), any person who drives or is in actual physical control of a motor vehicle on any highway of this State at a time when such person's driver's license, permit or privilege to do so or the privilege to obtain a driver's license or permit is revoked or suspended as provided by this Code or the law of another state, except as may be specifically allowed by a judicial driving permit issued prior to January 1, 2009, monitoring device driving permit, family financial responsibility driving permit, probationary license to drive, or a restricted driving permit issued pursuant to this Code or under the law of another state, shall be guilty of a Class A misdemeanor.
(a-3) A second or subsequent violation of subsection (a) of this Section is a Class 4 felony if committed by a person whose driving or operation of a motor vehicle is the proximate cause of a motor vehicle accident that causes personal injury or death to another. For purposes of this subsection, a personal injury includes any Type A injury as indicated on the traffic accident report completed by a law enforcement officer that requires immediate professional attention in either a doctor's office or a medical facility. A Type A injury includes severe bleeding wounds, distorted extremities, and injuries that require the injured party to be carried from the scene.
(a-5) Any person who violates this Section as provided in subsection (a) while his or her driver's license, permit or privilege is revoked because of a violation of Section 9-3 of the Criminal Code of 1961 or the Criminal Code of 2012, relating to the offense of reckless homicide, or a violation of subparagraph (F) of paragraph (1) of subsection (d) of Section 11-501 of this Code, relating to the offense of aggravated driving under the influence of alcohol, other drug or drugs, or intoxicating compound or compounds, or any combination thereof when the violation was a proximate cause of a death, or a similar provision of a law of another state, is guilty of a Class 4 felony. The person shall be required to undergo a professional evaluation, as provided in Section 11-501 of this Code, to determine if an alcohol, drug, or intoxicating compound problem exists and the extent of the problem, and to undergo the imposition of treatment as appropriate.
(a-10) A person's driver's license, permit, or privilege to obtain a driver's license or permit may be subject to multiple revocations, multiple suspensions, or any combination of both simultaneously. No revocation or suspension shall serve to negate, invalidate, cancel, postpone, or in any way lessen the effect of any other revocation or suspension entered prior or subsequent to any other revocation or suspension.
(b) (Blank).
(b-1) Upon receiving a report of the conviction of any violation indicating a person was operating a motor vehicle during the time when the person's driver's license, permit or privilege was suspended by the Secretary of State or the driver's licensing administrator of another state, except as specifically allowed by a probationary license, judicial driving permit, restricted driving permit or monitoring device driving permit the Secretary shall extend the suspension for the same period of time as the originally imposed suspension unless the suspension has already expired, in which case the Secretary shall be authorized to suspend the person's driving privileges for the same period of time as the originally imposed suspension.
(b-2) Except as provided in subsection (b-6), upon receiving a report of the conviction of any violation indicating a person was operating a motor vehicle when the person's driver's license, permit or privilege was revoked by the Secretary of State or the driver's license administrator of any other state, except as specifically allowed by a restricted driving permit issued pursuant to this Code or the law of another state, the Secretary shall not issue a driver's license for an additional period of one year from the date of such conviction indicating such person was operating a vehicle during such period of revocation.
(b-3) (Blank).
(b-4) When the Secretary of State receives a report of a conviction of any violation indicating a person was operating a motor vehicle that was not equipped with an ignition interlock device during a time when the person was prohibited from operating a motor vehicle not equipped with such a device, the Secretary shall not issue a driver's license to that person for an additional period of one year from the date of the conviction.
(b-5) Any person convicted of violating this Section shall serve a minimum term of imprisonment of 30 consecutive days or 300 hours of community service when the person's driving privilege was revoked or suspended as a result of a violation of Section 9-3 of the Criminal Code of 1961 or the Criminal Code of 2012, relating to the offense of reckless homicide, or a violation of subparagraph (F) of paragraph (1) of subsection (d) of Section 11-501 of this Code, relating to the offense of aggravated driving under the influence of alcohol, other drug or drugs, or intoxicating compound or compounds, or any combination thereof when the violation was a proximate cause of a death, or a similar provision of a law of another state. The court may give credit toward the fulfillment of community service hours for participation in activities and treatment as determined by court services.
(b-6) Upon receiving a report of a first conviction of operating a motor vehicle while the person's driver's license, permit or privilege was revoked where the revocation was for a violation of Section 9-3 of the Criminal Code of 1961 or the Criminal Code of 2012 relating to the offense of reckless homicide, or a violation of subparagraph (F) of paragraph (1) of subsection (d) of Section 11-501 of this Code, relating to the offense of aggravated driving under the influence of alcohol, other drug or drugs, or intoxicating compound or compounds, or any combination thereof when the violation was a proximate cause of a death, or a similar out-of-state offense, the Secretary shall not issue a driver's license for an additional period of three years from the date of such conviction.
(c) Except as provided in subsections (c-3) and (c-4), any person convicted of violating this Section shall serve a minimum term of imprisonment of 10 consecutive days or 30 days of community service when the person's driving privilege was revoked or suspended as a result of:
(1) a violation of Section 11-501 of this Code or a

similar provision of a local ordinance relating to the offense of operating or being in physical control of a vehicle while under the influence of alcohol, any other drug or any combination thereof; or

(2) a violation of paragraph (b) of Section 11-401 of

this Code or a similar provision of a local ordinance relating to the offense of leaving the scene of a motor vehicle accident involving personal injury or death; or

(3) a statutory summary suspension or revocation

under Section 11-501.1 of this Code.

Such sentence of imprisonment or community service shall not be subject to suspension in order to reduce such sentence.
(c-1) Except as provided in subsections (c-5) and (d), any person convicted of a second violation of this Section shall be ordered by the court to serve a minimum of 100 hours of community service. The court may give credit toward the fulfillment of community service hours for participation in activities and treatment as determined by court services.
(c-2) In addition to other penalties imposed under this Section, the court may impose on any person convicted a fourth time of violating this Section any of the following:
(1) Seizure of the license plates of the person's

vehicle.

(2) Immobilization of the person's vehicle for a

period of time to be determined by the court.

(c-3) Any person convicted of a violation of this Section during a period of summary suspension imposed pursuant to Section 11-501.1 when the person was eligible for a MDDP shall be guilty of a Class 4 felony and shall serve a minimum term of imprisonment of 30 days.
(c-4) Any person who has been issued a MDDP or a restricted driving permit which requires the person to operate only motor vehicles equipped with an ignition interlock device and who is convicted of a violation of this Section as a result of operating or being in actual physical control of a motor vehicle not equipped with an ignition interlock device at the time of the offense shall be guilty of a Class 4 felony and shall serve a minimum term of imprisonment of 30 days.
(c-5) Any person convicted of a second violation of this Section is guilty of a Class 2 felony, is not eligible for probation or conditional discharge, and shall serve a mandatory term of imprisonment, if:
(1) the current violation occurred when the person's

driver's license was suspended or revoked for a violation of Section 9-3 of the Criminal Code of 1961 or the Criminal Code of 2012, relating to the offense of reckless homicide, or a violation of subparagraph (F) of paragraph (1) of subsection (d) of Section 11-501 of this Code, relating to the offense of aggravated driving under the influence of alcohol, other drug or drugs, or intoxicating compound or compounds, or any combination thereof when the violation was a proximate cause of a death, or a similar out-of-state offense; and

(2) the prior conviction under this Section occurred

while the person's driver's license was suspended or revoked for a violation of Section 9-3 of the Criminal Code of 1961 or the Criminal Code of 2012 relating to the offense of reckless homicide, or a violation of subparagraph (F) of paragraph (1) of subsection (d) of Section 11-501 of this Code, relating to the offense of aggravated driving under the influence of alcohol, other drug or drugs, or intoxicating compound or compounds, or any combination thereof when the violation was a proximate cause of a death, or a similar out-of-state offense, or was suspended or revoked for a violation of Section 11-401 or 11-501 of this Code, a similar out-of-state offense, a similar provision of a local ordinance, or a statutory summary suspension or revocation under Section 11-501.1 of this Code.

(d) Any person convicted of a second violation of this Section shall be guilty of a Class 4 felony and shall serve a minimum term of imprisonment of 30 days or 300 hours of community service, as determined by the court, if:
(1) the current violation occurred when the person's

driver's license was suspended or revoked for a violation of Section 11-401 or 11-501 of this Code, a similar out-of-state offense, a similar provision of a local ordinance, or a statutory summary suspension or revocation under Section 11-501.1 of this Code; and

(2) the prior conviction under this Section occurred

while the person's driver's license was suspended or revoked for a violation of Section 11-401 or 11-501 of this Code, a similar out-of-state offense, a similar provision of a local ordinance, or a statutory summary suspension or revocation under Section 11-501.1 of this Code, or for a violation of Section 9-3 of the Criminal Code of 1961 or the Criminal Code of 2012, relating to the offense of reckless homicide, or a violation of subparagraph (F) of paragraph (1) of subsection (d) of Section 11-501 of this Code, relating to the offense of aggravated driving under the influence of alcohol, other drug or drugs, or intoxicating compound or compounds, or any combination thereof when the violation was a proximate cause of a death, or a similar out-of-state offense.

(3) The court may give credit toward the fulfillment

of community service hours for participation in activities and treatment as determined by court services.

(d-1) Except as provided in subsections (d-2), (d-2.5), and (d-3), any person convicted of a third or subsequent violation of this Section shall serve a minimum term of imprisonment of 30 days or 300 hours of community service, as determined by the court. The court may give credit toward the fulfillment of community service hours for participation in activities and treatment as determined by court services.
(d-2) Any person convicted of a third violation of this Section is guilty of a Class 4 felony and must serve a minimum term of imprisonment of 30 days, if:
(1) the current violation occurred when the person's

driver's license was suspended or revoked for a violation of Section 11-401 or 11-501 of this Code, or a similar out-of-state offense, or a similar provision of a local ordinance, or a statutory summary suspension or revocation under Section 11-501.1 of this Code; and

(2) the prior convictions under this Section occurred

while the person's driver's license was suspended or revoked for a violation of Section 11-401 or 11-501 of this Code, a similar out-of-state offense, a similar provision of a local ordinance, or a statutory summary suspension or revocation under Section 11-501.1 of this Code, or for a violation of Section 9-3 of the Criminal Code of 1961 or the Criminal Code of 2012, relating to the offense of reckless homicide, or a violation of subparagraph (F) of paragraph (1) of subsection (d) of Section 11-501 of this Code, relating to the offense of aggravated driving under the influence of alcohol, other drug or drugs, or intoxicating compound or compounds, or any combination thereof when the violation was a proximate cause of a death, or a similar out-of-state offense.

(d-2.5) Any person convicted of a third violation of this Section is guilty of a Class 1 felony, is not eligible for probation or conditional discharge, and must serve a mandatory term of imprisonment, if:
(1) the current violation occurred while the person's

driver's license was suspended or revoked for a violation of Section 9-3 of the Criminal Code of 1961 or the Criminal Code of 2012, relating to the offense of reckless homicide, or a violation of subparagraph (F) of paragraph (1) of subsection (d) of Section 11-501 of this Code, relating to the offense of aggravated driving under the influence of alcohol, other drug or drugs, or intoxicating compound or compounds, or any combination thereof when the violation was a proximate cause of a death, or a similar out-of-state offense. The person's driving privileges shall be revoked for the remainder of the person's life; and

(2) the prior convictions under this Section occurred

while the person's driver's license was suspended or revoked for a violation of Section 9-3 of the Criminal Code of 1961 or the Criminal Code of 2012, relating to the offense of reckless homicide, or a violation of subparagraph (F) of paragraph (1) of subsection (d) of Section 11-501 of this Code, relating to the offense of aggravated driving under the influence of alcohol, other drug or drugs, or intoxicating compound or compounds, or any combination thereof when the violation was a proximate cause of a death, or a similar out-of-state offense, or was suspended or revoked for a violation of Section 11-401 or 11-501 of this Code, a similar out-of-state offense, a similar provision of a local ordinance, or a statutory summary suspension or revocation under Section 11-501.1 of this Code.

(d-3) Any person convicted of a fourth, fifth, sixth, seventh, eighth, or ninth violation of this Section is guilty of a Class 4 felony and must serve a minimum term of imprisonment of 180 days, if:
(1) the current violation occurred when the person's

driver's license was suspended or revoked for a violation of Section 11-401 or 11-501 of this Code, a similar out-of-state offense, a similar provision of a local ordinance, or a statutory summary suspension or revocation under Section 11-501.1 of this Code; and

(2) the prior convictions under this Section occurred

while the person's driver's license was suspended or revoked for a violation of Section 11-401 or 11-501 of this Code, a similar out-of-state offense, a similar provision of a local ordinance, or a statutory summary suspension or revocation under Section 11-501.1 of this Code, or for a violation of Section 9-3 of the Criminal Code of 1961 or the Criminal Code of 2012, relating to the offense of reckless homicide, or a violation of subparagraph (F) of paragraph (1) of subsection (d) of Section 11-501 of this Code, relating to the offense of aggravated driving under the influence of alcohol, other drug or drugs, or intoxicating compound or compounds, or any combination thereof when the violation was a proximate cause of a death, or a similar out-of-state offense.

(d-3.5) Any person convicted of a fourth or subsequent violation of this Section is guilty of a Class 1 felony, is not eligible for probation or conditional discharge, and must serve a mandatory term of imprisonment, and is eligible for an extended term, if:
(1) the current violation occurred when the person's

driver's license was suspended or revoked for a violation of Section 9-3 of the Criminal Code of 1961 or the Criminal Code of 2012, relating to the offense of reckless homicide, or a violation of subparagraph (F) of paragraph (1) of subsection (d) of Section 11-501 of this Code, relating to the offense of aggravated driving under the influence of alcohol, other drug or drugs, or intoxicating compound or compounds, or any combination thereof when the violation was a proximate cause of a death, or a similar out-of-state offense; and

(2) the prior convictions under this Section occurred

while the person's driver's license was suspended or revoked for a violation of Section 9-3 of the Criminal Code of 1961 or the Criminal Code of 2012, relating to the offense of reckless homicide, or a violation of subparagraph (F) of paragraph (1) of subsection (d) of Section 11-501 of this Code, relating to the offense of aggravated driving under the influence of alcohol, other drug or drugs, or intoxicating compound or compounds, or any combination thereof when the violation was a proximate cause of a death, or a similar out-of-state offense, or was suspended or revoked for a violation of Section 11-401 or 11-501 of this Code, a similar out-of-state offense, a similar provision of a local ordinance, or a statutory summary suspension or revocation under Section 11-501.1 of this Code.

(d-4) Any person convicted of a tenth, eleventh, twelfth, thirteenth, or fourteenth violation of this Section is guilty of a Class 3 felony, and is not eligible for probation or conditional discharge, if:
(1) the current violation occurred when the person's

driver's license was suspended or revoked for a violation of Section 11-401 or 11-501 of this Code, or a similar out-of-state offense, or a similar provision of a local ordinance, or a statutory summary suspension or revocation under Section 11-501.1 of this Code; and

(2) the prior convictions under this Section occurred

while the person's driver's license was suspended or revoked for a violation of Section 11-401 or 11-501 of this Code, a similar out-of-state offense, a similar provision of a local ordinance, or a statutory suspension or revocation under Section 11-501.1 of this Code, or for a violation of Section 9-3 of the Criminal Code of 1961 or the Criminal Code of 2012, relating to the offense of reckless homicide, or a violation of subparagraph (F) of paragraph (1) of subsection (d) of Section 11-501 of this Code, relating to the offense of aggravated driving under the influence of alcohol, other drug or drugs, or intoxicating compound or compounds, or any combination thereof when the violation was a proximate cause of a death, or a similar out-of-state offense.

(d-5) Any person convicted of a fifteenth or subsequent violation of this Section is guilty of a Class 2 felony, and is not eligible for probation or conditional discharge, if:
(1) the current violation occurred when the person's

driver's license was suspended or revoked for a violation of Section 11-401 or 11-501 of this Code, or a similar out-of-state offense, or a similar provision of a local ordinance, or a statutory summary suspension or revocation under Section 11-501.1 of this Code; and

(2) the prior convictions under this Section occurred

while the person's driver's license was suspended or revoked for a violation of Section 11-401 or 11-501 of this Code, a similar out-of-state offense, a similar provision of a local ordinance, or a statutory summary suspension or revocation under Section 11-501.1 of this Code, or for a violation of Section 9-3 of the Criminal Code of 1961 or the Criminal Code of 2012, relating to the offense of reckless homicide, or a violation of subparagraph (F) of paragraph (1) of subsection (d) of Section 11-501 of this Code, relating to the offense of aggravated driving under the influence of alcohol, other drug or drugs, or intoxicating compound or compounds, or any combination thereof when the violation was a proximate cause of a death, or a similar out-of-state offense.

(e) Any person in violation of this Section who is also in violation of Section 7-601 of this Code relating to mandatory insurance requirements, in addition to other penalties imposed under this Section, shall have his or her motor vehicle immediately impounded by the arresting law enforcement officer. The motor vehicle may be released to any licensed driver upon a showing of proof of insurance for the vehicle that was impounded and the notarized written consent for the release by the vehicle owner.
(f) For any prosecution under this Section, a certified copy of the driving abstract of the defendant shall be admitted as proof of any prior conviction.
(g) The motor vehicle used in a violation of this Section is subject to seizure and forfeiture as provided in Sections 36-1 and 36-2 of the Criminal Code of 2012 if the person's driving privilege was revoked or suspended as a result of:
(1) a violation of Section 11-501 of this Code, a

similar provision of a local ordinance, or a similar provision of a law of another state;

(2) a violation of paragraph (b) of Section 11-401 of

this Code, a similar provision of a local ordinance, or a similar provision of a law of another state;

(3) a statutory summary suspension or revocation

under Section 11-501.1 of this Code or a similar provision of a law of another state; or

(4) a violation of Section 9-3 of the Criminal Code

of 1961 or the Criminal Code of 2012 relating to the offense of reckless homicide, or a violation of subparagraph (F) of paragraph (1) of subsection (d) of Section 11-501 of this Code, relating to the offense of aggravated driving under the influence of alcohol, other drug or drugs, or intoxicating compound or compounds, or any combination thereof when the violation was a proximate cause of a death, or a similar provision of a law of another state.

(Source: P.A. 99-290, eff. 1-1-16; 100-149, eff. 1-1-18; 100-575, eff. 1-8-18.)

(625 ILCS 5/6-304) (from Ch. 95 1/2, par. 6-304)
Sec. 6-304. Permitting unauthorized person to drive.
No person shall cause, authorize or knowingly permit a motor vehicle owned by him or under his control to be driven upon any highway by any person who is not authorized hereunder or in violation of any of the provisions of this Act.
(Source: P.A. 76-1586.)

(625 ILCS 5/6-304.1) (from Ch. 95 1/2, par. 6-304.1)
Sec. 6-304.1. Permitting a driver under the influence to operate a motor vehicle. No person shall knowingly cause, authorize, or permit a motor vehicle owned by, or under the control of, such person to be driven or operated upon a highway by anyone who is under the influence of alcohol, other drugs, or combination thereof. This provision shall not apply to a spouse of the person who owns or has control of, or a co-owner of, a motor vehicle or to a bailee for hire.
Any person convicted of violating this Section shall be guilty of a Class A misdemeanor.
(Source: P.A. 84-1394.)

(625 ILCS 5/6-305) (from Ch. 95 1/2, par. 6-305)
Sec. 6-305. Renting motor vehicle to another.
(a) No person shall rent a motor vehicle to any other person unless the latter person, or a driver designated by a nondriver with disabilities and meeting any minimum age and driver's record requirements that are uniformly applied by the person renting a motor vehicle, is then duly licensed hereunder or, in the case of a nonresident, then duly licensed under the laws of the State or country of his residence unless the State or country of his residence does not require that a driver be licensed.
(b) No person shall rent a motor vehicle to another until he has inspected the drivers license of the person to whom the vehicle is to be rented, or by whom it is to be driven, and compared and verified the signature thereon with the signature of such person written in his presence unless, in the case of a nonresident, the State or country wherein the nonresident resides does not require that a driver be licensed.
(c) No person shall rent a motorcycle to another unless the latter person is then duly licensed hereunder as a motorcycle operator, and in the case of a nonresident, then duly licensed under the laws of the State or country of his residence, unless the State or country of his residence does not require that a driver be licensed.
(c-1) A rental car company that rents a motor vehicle shall ensure that the renter is provided with an emergency telephone number to personnel capable of fielding roadside assistance and other customer service inquiries, including the ability to provide the caller with the telephone number of the location from which the vehicle was rented, if requested by the caller. If an owner's manual is not available in the vehicle at the time of the rental, an owner's manual for that vehicle or a similar model shall be accessible by the personnel answering the emergency telephone number for assistance with inquiries about the operation of the vehicle.
(d) (Blank).
(e) (Blank).
(f) Subject to subsection (l), any person who rents a motor vehicle to another shall only advertise, quote, and charge a rental rate that includes the entire amount except taxes, a mileage charge, and airport concession charge, if any, which a renter must pay to hire or lease the vehicle for the period of time to which the rental rate applies. The person must provide, on the request of the renter, based on the available information, an estimated total of the daily rental rate, including all applicable taxes, fees, and other charges, or an estimated total rental charge, based on the return date of the vehicle noted on the rental agreement. Further, if the rental agreement does not already provide an estimated total rental charge, the following statement must be included in the rental agreement:
"NOTICE: UNDER ILLINOIS LAW, YOU MAY REQUEST, BASED ON

AVAILABLE INFORMATION, AN ESTIMATED TOTAL DAILY RENTAL RATE, INCLUDING TAXES, FEES, AND OTHER CHARGES, OR AN ESTIMATED TOTAL RENTAL CHARGE, BASED ON THE VEHICLE RETURN DATE NOTED ON THIS AGREEMENT."

Such person shall not charge in addition to the rental rate, taxes, mileage charge, and airport concession charge, if any, any fee which must be paid by the renter as a condition of hiring or leasing the vehicle, such as, but not limited to, required fuel or airport surcharges, nor any fee for transporting the renter to the location where the rented vehicle will be delivered to the renter. In addition to the rental rate, taxes, mileage charge, and airport concession charge, if any, such person may charge for an item or service provided in connection with a particular rental transaction if the renter can avoid incurring the charge by choosing not to obtain or utilize the optional item or service. Items and services for which such person may impose an additional charge include, but are not limited to, optional insurance and accessories requested by the renter, service charges incident to the renter's optional return of the vehicle to a location other than the location where the vehicle was hired or leased, and charges for refueling the vehicle at the conclusion of the rental transaction in the event the renter did not return the vehicle with as much fuel as was in the fuel tank at the beginning of the rental. "Airport concession charge" means a charge or fee imposed and collected from a renter to reimburse the motor vehicle rental company for the concession fee it is required to pay to a local government corporate authority or airport authority to rent motor vehicles at the airport facility. The airport concession charge is in addition to any customer facility charge or any other charge.
(g) Every person renting a motor vehicle to another shall keep a record of the registration number of the motor vehicle so rented, the name and address of the person to whom the vehicle is rented, the number of the license, if any, of said latter person, and the date and place when and where the license, if any, was issued. Such record shall be open to inspection by any police officer or designated agent of the Secretary of State.
(h) A person licensed as a new car dealer under Section 5-101 of this Code shall not be subject to the provisions of this Section regarding the rental of private passenger motor vehicles when providing, free of charge, temporary substitute vehicles for customers to operate during a period when a customer's vehicle, which is either leased or owned by that customer, is being repaired, serviced, replaced or otherwise made unavailable to the customer in accordance with an agreement with the licensed new car dealer or vehicle manufacturer, so long as the customer orally or in writing is made aware that the temporary substitute vehicle will be covered by his or her insurance policy and the customer shall only be liable to the extent of any amount deductible from such insurance coverage in accordance with the terms of the policy.
(i) This Section, except the requirements of subsection (g), also applies to rental agreements of 30 continuous days or less involving a motor vehicle that was delivered by an out of State person or business to a renter in this State.
(j) A public airport may, if approved by its local government corporate authorities or its airport authority, impose a customer facility charge upon customers of rental car companies for the purposes of financing, designing, constructing, operating, and maintaining consolidated car rental facilities and common use transportation equipment and facilities, which are used to transport the customer, connecting consolidated car rental facilities with other airport facilities.
Notwithstanding subsection (f) of this Section, the customer facility charge shall be collected by the rental car company as a separate charge, and clearly indicated as a separate charge on the rental agreement and invoice. Facility charges shall be immediately deposited into a trust account for the benefit of the airport and remitted at the direction of the airport, but not more often than once per month. The charge shall be uniformly calculated on a per-contract or per-day basis. Facility charges imposed by the airport may not exceed the reasonable costs of financing, designing, constructing, operating, and maintaining the consolidated car rental facilities and common use transportation equipment and facilities and may not be used for any other purpose.
Notwithstanding any other provision of law, the charges collected under this Section are not subject to retailer occupation, sales, use, or transaction taxes.
(k) When a rental car company states a rental rate in any of its rate advertisements, its proprietary computer reservation systems, or its in-person quotations intended to apply to an airport rental, a company that collects from its customers a customer facility charge for that rental under subsection (j) shall do all of the following:
(1) Clearly and conspicuously disclose in any radio,

television, or other electronic media advertisements the existence and amount of the charge if the advertisement is intended for rentals at an airport imposing the charge or, if the advertisement covers an area with multiple airports with different charges, a range of amounts of customer facility charges if the advertisement is intended for rentals at an airport imposing the charge.

(2) Clearly and conspicuously disclose in any print

rate advertising the existence and amount of the charge if the advertisement is intended for rentals at an airport imposing the charge or, if the print rate advertisement covers an area with multiple airports with different charges, a range of amounts of customer facility charges if the advertisement is intended for rentals at an airport imposing the charge.

(3) Clearly and conspicuously disclose the existence

and amount of the charge in any telephonic, in-person, or computer-transmitted quotation from the rental car company's proprietary computer reservation system at the time of making an initial quotation of a rental rate if the quotation is made by a rental car company location at an airport imposing the charge and at the time of making a reservation of a rental car if the reservation is made by a rental car company location at an airport imposing the charge.

(4) Clearly and conspicuously display the charge in

any proprietary computer-assisted reservation or transaction directly between the rental car company and the customer, shown or referenced on the same page on the computer screen viewed by the customer as the displayed rental rate and in a print size not smaller than the print size of the rental rate.

(5) Clearly and conspicuously disclose and separately

identify the existence and amount of the charge on its rental agreement.

(6) A rental car company that collects from its

customers a customer facility charge under subsection (j) and engages in a practice which does not comply with subsections (f), (j), and (k) commits an unlawful practice within the meaning of the Consumer Fraud and Deceptive Business Practices Act.

(l) Notwithstanding subsection (f), any person who rents a motor vehicle to another may, in connection with the rental of a motor vehicle to (i) a business renter or (ii) a business program sponsor under the sponsor's business program, do the following:
(1) separately quote, by telephone, in person, or by

computer transmission, additional charges for the rental; and

(2) separately impose additional charges for the

rental.

(l-5) A person licensed under Section 5-101, 5-101.2, or 5-102 of this Code shall not participate in a rental-purchase agreement vehicle program unless the licensee retains the vehicle in his or her name and retains proof of proper vehicle registration under Chapter 3 of this Code and liability insurance under Section 7-601 of this Code. The licensee shall transfer ownership of the vehicle to the renter within 20 calendar days of the agreed-upon date of completion of the rental-purchase agreement. If the licensee fails to transfer ownership of the vehicle to the renter within the 20 calendar days, then the renter may apply for the vehicle's title to the Secretary of State by providing the Secretary the rental-purchase agreement, an application for title, the required title fee, and any other documentation the Secretary deems necessary to determine ownership of the vehicle. For purposes of this subsection (l-5), "rental-purchase agreement" has the meaning set forth in Section 1 of the Rental-Purchase Agreement Act.
(m) As used in this Section:
(1) "Additional charges" means charges other than:

(i) a per period base rental rate; (ii) a mileage charge; (iii) taxes; or (iv) a customer facility charge.

(2) "Business program" means:
(A) a contract between a person who rents motor

vehicles and a business program sponsor that establishes rental rates at which the person will rent motor vehicles to persons authorized by the sponsor; or

(B) a plan, program, or other arrangement

established by a person who rents motor vehicles at the request of, or with the consent of, a business program sponsor under which the person offers to rent motor vehicles to persons authorized by the sponsor on terms that are not the same as those generally offered by the rental company to the public.

(3) "Business program sponsor" means any legal

entity other than a natural person, including a corporation, limited liability company, partnership, government, municipality or agency, or a natural person operating a business as a sole proprietor.

(4) "Business renter" means any person renting a

motor vehicle for business purposes or, for any business program sponsor, a person who is authorized by the sponsor to enter into a rental contract under the sponsor's business program. "Business renter" does not include a person renting as:

(A) a non-employee member of a not-for-profit

organization;

(B) the purchaser of a voucher or other prepaid

rental arrangement from a person, including a tour operator, engaged in the business of reselling those vouchers or prepaid rental arrangements to the general public;

(C) an individual whose car rental is eligible

for reimbursement in whole or in part as a result of the person being insured or provided coverage under a policy of insurance issued by an insurance company; or

(D) an individual whose car rental is eligible

for reimbursement in whole or in part as a result of the person purchasing motor vehicle repair services from a person licensed to perform those services.

(Source: P.A. 100-450, eff. 1-1-18.)

(625 ILCS 5/6-305.1) (from Ch. 95 1/2, par. 6-305.1)
Sec. 6-305.1. Unlawful subleasing of a motor vehicle. (a) It is unlawful for any person who is not a party to a lease contract, conditional sale contract, or security agreement which transfers any right or interest in a motor vehicle to:
(1) obtain or exercise control over a motor vehicle and then sell, transfer, assign, or lease the motor vehicle to another person without first obtaining written authorization from the secured creditor, lessor, or lienholder for the sale, transfer, assignment, or lease if he receives compensation or other consideration for the sale, transfer, assignment, or lease of the motor vehicle; or
(2) assist, cause, or arrange the actual or purported sale, transfer, assignment, or lease of a motor vehicle to another person without first obtaining written authorization from the secured creditor, lessor, or lienholder for the sale, transfer, assignment, or lease if he receives compensation or other consideration for assisting, causing, or arranging the sale, transfer, assignment, or lease of the motor vehicle.
(3) this subsection shall not apply to any employee acting upon request of his employer.
(b) Any person who violates the provisions of this Section is guilty of a Class A misdemeanor.
(c) Notwithstanding any other remedy or relief to which a person is entitled, anyone suffering damage as a result of a violation of this Section may bring an action to recover or obtain actual damages, equitable relief, including, but not limited to, an injunction or restitution of money and property, reasonable attorney's fees and costs, and any other relief the court deems proper.
(Source: P.A. 86-748.)

(625 ILCS 5/6-305.2)
Sec. 6-305.2. Limited liability for damage.
(a) Damage to private passenger vehicle. A person who rents a motor vehicle to another may hold the renter liable to the extent permitted under subsections (b) through (d) for physical or mechanical damage to the rented motor vehicle that occurs during the time the motor vehicle is under the rental agreement.
(b) Limits on liability: vehicle MSRP $50,000 or less. The total liability of a renter under subsection (a) for damage to a motor vehicle with a Manufacturer's Suggested Retail Price (MSRP) of $50,000 or less may not exceed all of the following:
(1) The lesser of:
(A) Actual and reasonable costs that the person

who rents a motor vehicle to another incurred to repair the motor vehicle or that the rental company would have incurred if the motor vehicle had been repaired, which shall reflect any discounts, price reductions, or adjustments available to the rental company; or

(B) The fair market value of that motor vehicle

immediately before the damage occurred, as determined in the customary market for the retail sale of that motor vehicle; and

(2) Actual and reasonable costs incurred by the loss

due to theft of the rental motor vehicle up to $2,000; provided, however, that if it is established that the renter or an authorized driver failed to exercise ordinary care while in possession of the vehicle or that the renter or an authorized driver committed or aided and abetted the commission of the theft, then the damages shall be the actual and reasonable costs of the rental vehicle up to its fair market value, as determined by the customary market for the sale of that vehicle.

For purposes of this subsection (b), for the period prior to June 1, 1998, the maximum amount that may be recovered from an authorized driver shall not exceed $6,000; for the period beginning June 1, 1998 through May 31, 1999, the maximum recovery shall not exceed $7,500; and for the period beginning June 1, 1999 through May 31, 2000, the maximum recovery shall not exceed $9,000. Beginning June 1, 2000, and annually each June 1 thereafter, the maximum amount that may be recovered from an authorized driver shall be increased by $500 above the maximum recovery allowed immediately prior to June 1 of that year.
(b-5) Limits on liability: vehicle MSRP more than $50,000. The total liability of a renter under subsection (a) for damage to a motor vehicle with a Manufacturer's Suggested Retail Price (MSRP) of more than $50,000 may not exceed all of the following:
(1) the lesser of:
(A) actual and reasonable costs that the person

who rents a motor vehicle to another incurred to repair the motor vehicle or that the rental company would have incurred if the motor vehicle had been repaired, which shall reflect any discounts, price reductions, or adjustments available to the rental company; or

(B) the fair market value of that motor vehicle

immediately before the damage occurred, as determined in the customary market for the retail sale of that motor vehicle; and

(2) the actual and reasonable costs incurred by the

loss due to theft of the rental motor vehicle up to $40,000.

The maximum recovery for a motor vehicle with a Manufacturer's Suggested Retail Price (MSRP) of more than $50,000 under this subsection (b-5) shall not exceed $40,000 on the effective date of this amendatory Act of the 99th General Assembly. On October 1, 2016, and for the next 3 years thereafter, the maximum amount that may be recovered from an authorized driver under this subsection (b-5) shall be increased by $2,500 above the prior year's maximum recovery. On October 1, 2020, and for each year thereafter, the maximum amount that may be recovered from an authorized driver under this subsection (b-5) shall be increased by $1,000 above the prior year's maximum recovery.
(c) Multiple recoveries prohibited. Any person who rents a motor vehicle to another may not hold the renter liable for any amounts that the rental company recovers from any other party.
(d) Repair estimates. A person who rents a motor vehicle to another may not collect or attempt to collect the amount described in subsection (b) or (b-5) unless the rental company obtains an estimate from a repair company or an appraiser in the business of providing such appraisals on the costs of repairing the motor vehicle, makes a copy of the estimate available upon request to the renter who may be liable under subsection (a), or the insurer of the renter, and submits a copy of the estimate with any claim to collect the amount described in subsection (b) or (b-5). In order to collect the amount described in subsection (b-5), a person renting a motor vehicle to another must also provide the renter's personal insurance company with reasonable notice and an opportunity to inspect damages.
(d-5) In the event of loss due to theft of the rental motor vehicle with a MSRP more than $50,000, the rental company shall provide reasonable notice of the theft to the renter's personal insurance company.
(e) Duty to mitigate. A claim against a renter resulting from damage or loss to a rental vehicle must be reasonably and rationally related to the actual loss incurred. A rental company shall mitigate damages where possible and shall not assert or collect any claim for physical damage which exceeds the actual costs of the repair, including all discounts or price reductions.
(f) No rental company shall require a deposit or an advance charge against the credit card of a renter, in any form, for damages to a vehicle which is in the renter's possession, custody, or control. No rental company shall require any payment for damage to the rental vehicle, upon the renter's return of the vehicle in a damaged condition, until after the cost of the damage to the vehicle and liability therefor is agreed to between the rental company and renter or is determined pursuant to law.
(g) If insurance coverage exists under the renter's personal insurance policy and the coverage is confirmed during regular business hours, the renter may require that the rental company must submit any claims to the renter's personal insurance carrier as the renter's agent. The rental company shall not make any written or oral representations that it will not present claims or negotiate with the renter's insurance carrier. For purposes of this Section, confirmation of coverage includes telephone confirmation from insurance company representatives during regular business hours. After confirmation of coverage, the amount of claim shall be resolved between the insurance carrier and the rental company.
(Source: P.A. 99-201, eff. 10-1-15.)

(625 ILCS 5/6-305.3)
Sec. 6-305.3. Vehicle license cost recovery fee.
(a) As used in this Section:
"Motor vehicle rental company" means a person or entity whose primary business is renting motor vehicles to the public for 30 days or less.
"Inspect" or "inspection" means a vehicle emissions inspection under Chapter 13C of this Code.
"Rental agreement" means an agreement for 30 days or less setting forth the terms and conditions governing the use of a motor vehicle provided by a rental company.
"Motor vehicle" means motor vehicles of the first division and motor vehicles of the second division weighing not more than 8,000 pounds.
"Vehicle license cost recovery fee" or "VLCRF" means a charge that may be separately stated and charged on a rental agreement in a vehicle rental transaction originating in Illinois to recover costs incurred either directly or indirectly by a motor vehicle rental company to license, title, register, and inspect motor vehicles.
(b) Motor vehicle rental companies may include a separately stated mandatory surcharge or fee in a rental agreement for vehicle license cost recovery fees (VLCRF) and all applicable taxes.
(c) If a motor vehicle rental company includes a VLCRF as separately stated charge in a rental agreement, the amount of the fee must represent the motor vehicle rental company's good-faith estimate of the automobile rental company's daily charge as calculated by the motor vehicle rental company to recover its actual total annual motor vehicle titling, registration, and inspection costs.
(d) If the total amount of the VLCRF collected by a motor vehicle rental company under this Section in any calendar year exceeds the motor vehicle rental company's actual costs to license, title, register, and inspect for that calendar year, the motor vehicle rental company shall do both of the following:
(1) Retain the excess amount; and
(2) Adjust the estimated average per vehicle titling,

licensing, inspection, and registration charge for the following calendar year by a corresponding amount.

(e) Nothing in subsection (d) of this Section shall prevent a motor vehicle rental company from making adjustments to the VLCRF during the calendar year.
(Source: P.A. 96-37, eff. 7-13-09; 97-595, eff. 8-26-11.)

(625 ILCS 5/6-306.3) (from Ch. 95 1/2, par. 6-306.3)
Sec. 6-306.3. (Repealed).
(Source: P.A. 95-310, eff. 1-1-08. Repealed by P.A. 98-870, eff. 1-1-15.)

(625 ILCS 5/6-306.4) (from Ch. 95 1/2, par. 6-306.4)
Sec. 6-306.4. Procedures for residents of other states.
(a) Except as provided in paragraph (b) of this Section, any resident of another state which is a member of the Nonresident Violator Compact of 1977, who is cited by a police officer for violating a traffic law or ordinance, shall have the option of (1) being taken without unnecessary delay before a court of jurisdiction or (2) executing a written promise to comply with the terms of the citation by signing at least one copy of a Uniform Traffic Ticket prepared by the police officer. The police officer may refuse to permit a nonresident violator to execute a written promise to comply with the terms of the citation if the nonresident violator cannot furnish satisfactory evidence of identity or if the officer has probable cause to believe the nonresident violator cited will disregard the written promise to comply with the citation.
If the person cited is a resident of another State which is not a member of the Nonresident Violator Compact of 1977, then the rules established by the Supreme Court for bail bond and appearance procedures apply.
(b) Any person cited for violating the following provisions of this Code or a similar provision of local ordinances shall be governed by the bail provisions of the Illinois Supreme Court Rules when it is not practical or feasible to take the person before a judge to have bail set or to avoid undue delay because of the hour or circumstances: Section 3-101, Section 3-702, Sections 3-707, 3-708 or 3-710, Chapter 4, Chapter 5, Section 6-101, Section 6-104, Section 6-113, Section 6-301, Section 6-303, Section 8-115, Section 11-204, Section 11-310, Section 11-311, Section 11-312, Section 11-401, Section 11-402, Section 11-403, Section 11-404, Section 11-409, Section 11-501, Section 11-503, Section 11-504, Section 11-506, Section 11-601, when more than 30 m.p.h. over the posted limit, Section 11-1006, Section 11-1414, Section 15-102, Section 15-103, Section 15-107, Section 15-111, paragraph (f) of Section 15-112 or paragraph (j) of Section 15-301.
(c) If the person fails to comply with the executed written promise to comply with the original terms of the citation as indicated in paragraph (a) of this Section, the court shall continue the case for a minimum of 30 days and require that a notice of the continued court date be sent to the last known address of such person. If the person does not appear or otherwise satisfy the court on or before the continued court date, the court shall enter an order of failure to appear to answer such charge. The clerk of such court shall notify the Secretary of State of the court's order within 21 days.
(d) Upon receiving such notice, the Secretary of State shall comply with the provisions of Section 6-803 of this Code.
(Source: P.A. 95-310, eff. 1-1-08.)

(625 ILCS 5/6-306.5) (from Ch. 95 1/2, par. 6-306.5)
Sec. 6-306.5. Failure to pay fine or penalty for standing, parking, compliance, automated speed enforcement system, or automated traffic law violations; suspension of driving privileges.
(a) Upon receipt of a certified report, as prescribed by subsection (c) of this Section, from any municipality or county stating that the owner of a registered vehicle: (1) has failed to pay any fine or penalty due and owing as a result of 10 or more violations of a municipality's or county's vehicular standing, parking, or compliance regulations established by ordinance pursuant to Section 11-208.3 of this Code, (2) has failed to pay any fine or penalty due and owing as a result of 5 offenses for automated speed enforcement system violations or automated traffic violations as defined in Sections 11-208.6, 11-208.8, 11-208.9, or 11-1201.1, or combination thereof, or (3) is more than 14 days in default of a payment plan pursuant to which a suspension had been terminated under subsection (c) of this Section, the Secretary of State shall suspend the driving privileges of such person in accordance with the procedures set forth in this Section. The Secretary shall also suspend the driving privileges of an owner of a registered vehicle upon receipt of a certified report, as prescribed by subsection (f) of this Section, from any municipality or county stating that such person has failed to satisfy any fines or penalties imposed by final judgments for 5 or more automated speed enforcement system or automated traffic law violations, or combination thereof, or 10 or more violations of local standing, parking, or compliance regulations after exhaustion of judicial review procedures.
(b) Following receipt of the certified report of the municipality or county as specified in this Section, the Secretary of State shall notify the person whose name appears on the certified report that the person's drivers license will be suspended at the end of a specified period of time unless the Secretary of State is presented with a notice from the municipality or county certifying that the fine or penalty due and owing the municipality or county has been paid or that inclusion of that person's name on the certified report was in error. The Secretary's notice shall state in substance the information contained in the municipality's or county's certified report to the Secretary, and shall be effective as specified by subsection (c) of Section 6-211 of this Code.
(c) The report of the appropriate municipal or county official notifying the Secretary of State of unpaid fines or penalties pursuant to this Section shall be certified and shall contain the following:
(1) The name, last known address as recorded with the

Secretary of State, as provided by the lessor of the cited vehicle at the time of lease, or as recorded in a United States Post Office approved database if any notice sent under Section 11-208.3 of this Code is returned as undeliverable, and drivers license number of the person who failed to pay the fine or penalty or who has defaulted in a payment plan and the registration number of any vehicle known to be registered to such person in this State.

(2) The name of the municipality or county making

the report pursuant to this Section.

(3) A statement that the municipality or county sent

a notice of impending drivers license suspension as prescribed by ordinance enacted pursuant to Section 11-208.3 of this Code or a notice of default in a payment plan, to the person named in the report at the address recorded with the Secretary of State or at the last address known to the lessor of the cited vehicle at the time of lease or, if any notice sent under Section 11-208.3 of this Code is returned as undeliverable, at the last known address recorded in a United States Post Office approved database; the date on which such notice was sent; and the address to which such notice was sent. In a municipality or county with a population of 1,000,000 or more, the report shall also include a statement that the alleged violator's State vehicle registration number and vehicle make, if specified on the automated speed enforcement system violation or automated traffic law violation notice, are correct as they appear on the citations.

(4) A unique identifying reference number for each

request of suspension sent whenever a person has failed to pay the fine or penalty or has defaulted on a payment plan.

(d) Any municipality or county making a certified report to the Secretary of State pursuant to this Section shall notify the Secretary of State, in a form prescribed by the Secretary, whenever a person named in the certified report has paid the previously reported fine or penalty, whenever a person named in the certified report has entered into a payment plan pursuant to which the municipality or county has agreed to terminate the suspension, or whenever the municipality or county determines that the original report was in error. A certified copy of such notification shall also be given upon request and at no additional charge to the person named therein. Upon receipt of the municipality's or county's notification or presentation of a certified copy of such notification, the Secretary of State shall terminate the suspension.
(e) Any municipality or county making a certified report to the Secretary of State pursuant to this Section shall also by ordinance establish procedures for persons to challenge the accuracy of the certified report. The ordinance shall also state the grounds for such a challenge, which may be limited to (1) the person not having been the owner or lessee of the vehicle or vehicles receiving 10 or more standing, parking, or compliance violation notices or a combination of 5 or more automated speed enforcement system or automated traffic law violations on the date or dates such notices were issued; and (2) the person having already paid the fine or penalty for the 10 or more standing, parking, or compliance violations or combination of 5 or more automated speed enforcement system or automated traffic law violations indicated on the certified report.
(f) Any municipality or county, other than a municipality or county establishing vehicular standing, parking, and compliance regulations pursuant to Section 11-208.3, automated speed enforcement system regulations under Section 11-208.8, or automated traffic law regulations under Section 11-208.6, 11-208.9, or 11-1201.1, may also cause a suspension of a person's drivers license pursuant to this Section. Such municipality or county may invoke this sanction by making a certified report to the Secretary of State upon a person's failure to satisfy any fine or penalty imposed by final judgment for 10 or more violations of local standing, parking, or compliance regulations or a combination of 5 or more automated speed enforcement system or automated traffic law violations after exhaustion of judicial review procedures, but only if:
(1) the municipality or county complies with the

provisions of this Section in all respects except in regard to enacting an ordinance pursuant to Section 11-208.3;

(2) the municipality or county has sent a notice of

impending drivers license suspension as prescribed by an ordinance enacted pursuant to subsection (g) of this Section; and

(3) in municipalities or counties with a population

of 1,000,000 or more, the municipality or county has verified that the alleged violator's State vehicle registration number and vehicle make are correct as they appear on the citations.

(g) Any municipality or county, other than a municipality or county establishing standing, parking, and compliance regulations pursuant to Section 11-208.3, automated speed enforcement system regulations under Section 11-208.8, or automated traffic law regulations under Section 11-208.6, 11-208.9, or 11-1201.1, may provide by ordinance for the sending of a notice of impending drivers license suspension to the person who has failed to satisfy any fine or penalty imposed by final judgment for 10 or more violations of local standing, parking, or compliance regulations or a combination of 5 or more automated speed enforcement system or automated traffic law violations after exhaustion of judicial review procedures. An ordinance so providing shall specify that the notice sent to the person liable for any fine or penalty shall state that failure to pay the fine or penalty owing within 45 days of the notice's date will result in the municipality or county notifying the Secretary of State that the person's drivers license is eligible for suspension pursuant to this Section. The notice of impending drivers license suspension shall be sent by first class United States mail, postage prepaid, to the address recorded with the Secretary of State or at the last address known to the lessor of the cited vehicle at the time of lease or, if any notice sent under Section 11-208.3 of this Code is returned as undeliverable, to the last known address recorded in a United States Post Office approved database.
(h) An administrative hearing to contest an impending suspension or a suspension made pursuant to this Section may be had upon filing a written request with the Secretary of State. The filing fee for this hearing shall be $20, to be paid at the time the request is made. A municipality or county which files a certified report with the Secretary of State pursuant to this Section shall reimburse the Secretary for all reasonable costs incurred by the Secretary as a result of the filing of the report, including but not limited to the costs of providing the notice required pursuant to subsection (b) and the costs incurred by the Secretary in any hearing conducted with respect to the report pursuant to this subsection and any appeal from such a hearing.
(i) The provisions of this Section shall apply on and after January 1, 1988.
(j) For purposes of this Section, the term "compliance violation" is defined as in Section 11-208.3.
(Source: P.A. 97-333, eff. 8-12-11; 97-672, eff. 7-1-12; 98-556, eff. 1-1-14.)

(625 ILCS 5/6-306.6) (from Ch. 95 1/2, par. 6-306.6)
Sec. 6-306.6. Failure to pay traffic fines, penalties, or court costs.
(a) Whenever any resident of this State fails to pay any traffic fine, penalty, or cost imposed for a violation of this Code, or similar provision of local ordinance, the clerk may notify the Secretary of State, on a report prescribed by the Secretary, and the Secretary shall prohibit the renewal, reissue or reinstatement of such resident's driving privileges until such fine, penalty, or cost has been paid in full. The clerk shall provide notice to the driver, at the driver's last known address as shown on the court's records, stating that such action will be effective on the 46th day following the date of the above notice if payment is not received in full by the court of venue.
(a-1) Whenever any resident of this State who has made a partial payment on any traffic fine, penalty, or cost that was imposed under a conviction entered on or after the effective date of this amendatory Act of the 93rd General Assembly, for a violation of this Code or a similar provision of a local ordinance, fails to pay the remainder of the outstanding fine, penalty, or cost within the time limit set by the court, the clerk may notify the Secretary of State, on a report prescribed by the Secretary, and the Secretary shall prohibit the renewal, reissue, or reinstatement of the resident's driving privileges until the fine, penalty, or cost has been paid in full. The clerk shall provide notice to the driver, at the driver's last known address as shown on the court's records, stating that the action will be effective on the 46th day following the date of the notice if payment is not received in full by the court of venue.
(b) Except as provided in subsection (b-1), following receipt of the report from the clerk, the Secretary of State shall make the proper notation to the driver's file to prohibit the renewal, reissue or reinstatement of such driver's driving privileges. Except as provided in paragraph (2) of subsection (d) of this Section, such notation shall not be removed from the driver's record until the driver satisfies the outstanding fine, penalty, or cost and an appropriate notice on a form prescribed by the Secretary is received by the Secretary from the court of venue, stating that such fine, penalty, or cost has been paid in full. Upon payment in full of a traffic fine, penalty, or court cost which has previously been reported under this Section as unpaid, the clerk of the court shall present the driver with a signed receipt containing the seal of the court indicating that such fine, penalty, or cost has been paid in full, and shall forward forthwith to the Secretary of State a notice stating that the fine, penalty, or cost has been paid in full.
(b-1) In a county with a population of 3,000,000 or more, following receipt of the report from the clerk, the Secretary of State shall make the proper notation to the driver's file to prohibit the renewal, reissue or reinstatement of such driver's driving privileges. Such notation shall not be removed from the driver's record until the driver satisfies the outstanding fine, penalty, or cost and an appropriate notice on a form prescribed by the Secretary is received by the Secretary directly from the court of venue, stating that such fine, penalty, or cost has been paid in full. Upon payment in full of a traffic fine, penalty, or court cost which has previously been reported under this Section as unpaid, the clerk of the court shall forward forthwith directly to the Secretary of State a notice stating that the fine, penalty, or cost has been paid in full and shall provide the driver with a signed receipt containing the seal of the court, indicating that the fine, penalty, and cost have been paid in full. The receipt may not be used by the driver to clear the driver's record.
(c) The provisions of this Section shall be limited to a single action per arrest and as a post conviction measure only. Fines, penalty, or costs to be collected subsequent to orders of court supervision, or other available court diversions are not applicable to this Section.
(d)(1) Notwithstanding the receipt of a report from the clerk as prescribed in subsections (a) and (e), nothing in this Section is intended to place any responsibility upon the Secretary of State to provide independent notice to the driver of any potential action to disallow the renewal, reissue or reinstatement of such driver's driving privileges.
(2) Except as provided in subsection (b-1), the Secretary of State shall renew, reissue or reinstate a driver's driving privileges which were previously refused pursuant to this Section upon presentation of an original receipt which is signed by the clerk of the court and contains the seal of the court indicating that the fine, penalty, or cost has been paid in full. The Secretary of State shall retain such receipt for his records.
(e) Upon receipt of notification from another state that is a member of the Nonresident Violator Compact of 1977, stating a resident of this State failed to pay a traffic fine, penalty, or cost imposed for a violation that occurs in another state, the Secretary shall make the proper notation to the driver's license file to prohibit the renewal, reissue, or reinstatement of the resident's driving privileges until the fine, penalty, or cost has been paid in full. The Secretary of State shall renew, reissue, or reinstate the driver's driving privileges that were previously refused under this Section upon receipt of notification from the other state that indicates that the fine, penalty, or cost has been paid in full. The Secretary of State shall retain the out-of-state receipt for his or her records.
(Source: P.A. 98-178, eff. 1-1-14.)

(625 ILCS 5/6-306.7)
Sec. 6-306.7. Failure to satisfy fines or penalties for toll violations or evasions; suspension of driving privileges.
(a) Upon receipt of a certified report, as prescribed by subsection (c) of this Section, from the Authority stating that the owner of a registered vehicle has failed to satisfy any fine or penalty resulting from a final order issued by the Authority relating directly or indirectly to 5 or more toll violations, toll evasions, or both, the Secretary of State shall suspend the driving privileges of the person in accordance with the procedures set forth in this Section.
(b) Following receipt of the certified report of the Authority as specified in the Section, the Secretary of State shall notify the person whose name appears on the certified report that the person's driver's license will be suspended at the end of a specified period unless the Secretary of State is presented with a notice from the Authority certifying that the fines or penalties owing the Authority have been satisfied or that inclusion of that person's name on the certified report was in error. The Secretary's notice shall state in substance the information contained in the Authority's certified report to the Secretary, and shall be effective as specified by subsection (c) of Section 6-211 of this Code, except as to those drivers who also have been issued a CDL. If a person also has been issued a CDL, notice of suspension of that person's driver's license must be given in writing by certified mail and is effective on the date listed in the notice of suspension, except that the notice is not effective until 4 days after the date on which the notice was deposited into the United States mail. The notice becomes effective 4 days after its deposit into the United States mail regardless of whether the Secretary of State receives the return receipt and regardless of whether the written notification is returned for any reason to the Secretary of State as undeliverable.
(c) The report from the Authority notifying the Secretary of unsatisfied fines or penalties pursuant to this Section shall be certified and shall contain the following:
(1) The name, last known address, and driver's

license number of the person who failed to satisfy the fines or penalties and the registration number of any vehicle known to be registered in this State to that person.

(2) A statement that the Authority sent a notice of

impending suspension of the person's driver's license, vehicle registration, or both, as prescribed by rules enacted pursuant to subsection (a-5) of Section 10 of the Toll Highway Act, to the person named in the report at the address recorded with the Secretary of State; the date on which the notice was sent; and the address to which the notice was sent.

(d) The Authority, after making a certified report to the Secretary pursuant to this Section, shall notify the Secretary, on a form prescribed by the Secretary, whenever a person named in the certified report has satisfied the previously reported fines or penalties or whenever the Authority determines that the original report was in error. A certified copy of the notification shall also be given upon request and at no additional charge to the person named therein. Upon receipt of the Authority's notification or presentation of a certified copy of the notification, the Secretary shall terminate the suspension.
(e) The Authority shall, by rule, establish procedures for persons to challenge the accuracy of the certified report made pursuant to this Section. The rule shall also provide the grounds for a challenge, which may be limited to:
(1) the person not having been the owner or lessee of

the vehicle or vehicles receiving 5 or more toll violations or toll evasion notices on the date or dates the notices were issued; or

(2) the person having already satisfied the fines or

penalties for the 5 or more toll violations or toll evasions indicated on the certified report.

(f) All notices sent by the Authority to persons involved in administrative adjudications, hearings, and final orders issued pursuant to rules implementing subsection (a-5) of Section 10 of the Toll Highway Act shall state that failure to satisfy any fine or penalty imposed by the Authority shall result in the Secretary of State suspending the driving privileges, vehicle registration, or both, of the person failing to satisfy the fines or penalties imposed by the Authority.
(g) A person may request an administrative hearing to contest an impending suspension or a suspension made pursuant to this Section upon filing a written request with the Secretary. The filing fee for this hearing is $20, to be paid at the time of the request. The Authority shall reimburse the Secretary for all reasonable costs incurred by the Secretary as a result of the filing of a certified report pursuant to this Section, including, but not limited to, the costs of providing notice required pursuant to subsection (b) and the costs incurred by the Secretary in any hearing conducted with respect to the report pursuant to this subsection and any appeal from that hearing.
(h) The Secretary and the Authority may promulgate rules to enable them to carry out their duties under this Section.
(i) The Authority shall cooperate with the Secretary in the administration of this Section and shall provide the Secretary with any information the Secretary may deem necessary for these purposes, including regular and timely access to toll violation enforcement records.
The Secretary shall cooperate with the Authority in the administration of this Section and shall provide the Authority with any information the Authority may deem necessary for the purposes of this Section, including regular and timely access to vehicle registration records. Section 2-123 of this Code shall not apply to the provision of this information, but the Secretary shall be reimbursed for the cost of providing this information.
(j) For purposes of this Section, the term "Authority" means the Illinois State Toll Highway Authority.
(Source: P.A. 94-218, eff. 7-1-06.)

(625 ILCS 5/6-307) (from Ch. 95 1/2, par. 6-307)
Sec. 6-307. Injunctions. If any person operates in violation of any provision of this Chapter, or any rule, regulation, order or decision of the Secretary of State, or of any term, condition or limitation of any license, the Secretary of State, or any person injured thereby, or any interested person, may apply to the Circuit Court of the county in which such violation or some part thereof occurred, or in which the person complained of has his place of business or resides, to prevent such violation. The Court has jurisdiction to enforce obedience by injunction or other process restraining such person from further violation and enjoining upon him obedience.
(Source: P.A. 81-306.)

(625 ILCS 5/6-308)
Sec. 6-308. Procedures for traffic violations.
(a) Any person cited for violating this Code or a similar provision of a local ordinance for which a violation is a petty offense as defined by Section 5-1-17 of the Unified Code of Corrections, excluding business offenses as defined by Section 5-1-2 of the Unified Code of Corrections or a violation of Section 15-111 or subsection (d) of Section 3-401 of this Code, shall not be required to post bond to secure bail for his or her release. When required by Illinois Supreme Court Rule, the person shall sign the citation. All other provisions of this Code or similar provisions of local ordinances shall be governed by the bail provisions of the Illinois Supreme Court Rules when it is not practical or feasible to take the person before a judge to have bail set or to avoid undue delay because of the hour or circumstances.
(b) Whenever a person fails to appear in court, the court may continue the case for a minimum of 30 days and the clerk of the court shall send notice of the continued court date to the person's last known address. If the person does not appear in court on or before the continued court date or satisfy the court that the person's appearance in and surrender to the court is impossible for no fault of the person, the court shall enter an order of failure to appear. The clerk of the court shall notify the Secretary of State, on a report prescribed by the Secretary, of the court's order. The Secretary, when notified by the clerk of the court that an order of failure to appear has been entered, shall immediately suspend the person's driver's license, which shall be designated by the Secretary as a Failure to Appear suspension. The Secretary shall not remove the suspension, nor issue any permit or privileges to the person whose license has been suspended, until notified by the ordering court that the person has appeared and resolved the violation. Upon compliance, the clerk of the court shall present the person with a notice of compliance containing the seal of the court, and shall notify the Secretary that the person has appeared and resolved the violation.
(Source: P.A. 98-870, eff. 1-1-15; 98-1134, eff. 1-1-15.)

(625 ILCS 5/Ch. 6 Art. IV heading)

(625 ILCS 5/6-401) (from Ch. 95 1/2, par. 6-401)
Sec. 6-401. Driver training schools-license required.
(a) No person, firm, association, partnership or corporation shall operate a driver training school or engage in the business of giving instruction for hire or for a fee in (1) the driving of motor vehicles; or (2) the preparation of an applicant for examination given by the Secretary of State for a drivers license or permit, unless a license therefor has been issued by the Secretary. No public schools or educational institutions shall contract with entities engaged in the business of giving instruction for hire or for a fee in the driving of motor vehicles for the preparation of an applicant for examination given by the Secretary of State for a driver's license or permit, unless a license therefor has been issued by the Secretary.
This subsection (a) shall not apply to (i) public schools or to educational institutions in which driving instruction is part of the curriculum, (ii) employers giving instruction to their employees, or (iii) schools that teach enhanced driving skills to licensed drivers as set forth in Article X of Chapter 6 of this Code.
(b) Any person, firm, association, partnership, or corporation that violates subsection (a) of this Section shall be guilty of a Class A misdemeanor for a first offense and a Class 4 felony for a second or subsequent offense.
(Source: P.A. 100-409, eff. 8-25-17.)

(625 ILCS 5/6-402) (from Ch. 95 1/2, par. 6-402)
Sec. 6-402. Qualifications of driver training schools. In order to qualify for a license to operate a driver training school, each applicant must:
(a) be of good moral character;
(b) be at least 21 years of age;
(c) maintain an established place of business open to

the public which meets the requirements of Section 6-403 through 6-407;

(d) maintain bodily injury and property damage

liability insurance on motor vehicles while used in driving instruction, insuring the liability of the driving school, the driving instructors and any person taking instruction in at least the following amounts: $50,000 for bodily injury to or death of one person in any one accident and, subject to said limit for one person, $100,000 for bodily injury to or death of 2 or more persons in any one accident and the amount of $10,000 for damage to property of others in any one accident. Evidence of such insurance coverage in the form of a certificate from the insurance carrier shall be filed with the Secretary of State, and such certificate shall stipulate that the insurance shall not be cancelled except upon 10 days prior written notice to the Secretary of State. The decal showing evidence of insurance shall be affixed to the windshield of the vehicle;

(e) provide a continuous surety company bond in the

principal sum of $10,000 for a non-accredited school, $40,000 for a CDL or teenage accredited school, $60,000 for a CDL accredited and teenage accredited school, $50,000 for a CDL or teenage accredited school with 3 or more licensed branches, $70,000 for a CDL accredited and teenage accredited school with 3 or more licensed branches for the protection of the contractual rights of students in such form as will meet with the approval of the Secretary of State and written by a company authorized to do business in this State. However, the aggregate liability of the surety for all breaches of the condition of the bond in no event shall exceed the principal sum of $10,000 for a non-accredited school, $40,000 for a CDL or teenage accredited school, $60,000 for a CDL accredited and teenage accredited school, $50,000 for a CDL or teenage accredited school with 3 or more licensed branches, $70,000 for a CDL accredited and teenage accredited school with 3 or more licensed branches. The surety on any such bond may cancel such bond on giving 30 days notice thereof in writing to the Secretary of State and shall be relieved of liability for any breach of any conditions of the bond which occurs after the effective date of cancellation;

(f) have the equipment necessary to the giving of

proper instruction in the operation of motor vehicles;

(g) have and use a business telephone listing for all

business purposes;

(h) pay to the Secretary of State an application fee

of $500 and $50 for each branch application; and

(i) authorize an investigation to include a

fingerprint based background check to determine if the applicant has ever been convicted of a crime and if so, the disposition of those convictions. The authorization shall indicate the scope of the inquiry and the agencies that may be contacted. Upon this authorization, the Secretary of State may request and receive information and assistance from any federal, State, or local governmental agency as part of the authorized investigation. Each applicant shall have his or her fingerprints submitted to the Department of State Police in the form and manner prescribed by the Department of State Police. The fingerprints shall be checked against the Department of State Police and Federal Bureau of Investigation criminal history record information databases. The Department of State Police shall charge a fee for conducting the criminal history records check, which shall be deposited in the State Police Services Fund and shall not exceed the actual cost of the records check. The applicant shall be required to pay all related fingerprint fees including, but not limited to, the amounts established by the Department of State Police and the Federal Bureau of Investigation to process fingerprint based criminal background investigations. The Department of State Police shall provide information concerning any criminal convictions and disposition of criminal convictions brought against the applicant upon request of the Secretary of State provided that the request is made in the form and manner required by the Department of the State Police. Unless otherwise prohibited by law, the information derived from the investigation including the source of the information and any conclusions or recommendations derived from the information by the Secretary of State shall be provided to the applicant, or his designee, upon request to the Secretary of State, prior to any final action by the Secretary of State on the application. Any criminal convictions and disposition information obtained by the Secretary of State shall be confidential and may not be transmitted outside the Office of the Secretary of State, except as required herein, and may not be transmitted to anyone within the Office of the Secretary of State except as needed for the purpose of evaluating the applicant. At any administrative hearing held under Section 2-118 of this Code relating to the denial, cancellation, suspension, or revocation of a driver training school license, the Secretary of State is authorized to utilize at that hearing any criminal histories, criminal convictions, and disposition information obtained under this Section. The information obtained from the investigation may be maintained by the Secretary of State or any agency to which the information was transmitted. Only information and standards, which bear a reasonable and rational relation to the performance of a driver training school owner, shall be used by the Secretary of State. Any employee of the Secretary of State who gives or causes to be given away any confidential information concerning any criminal charges or disposition of criminal charges of an applicant shall be guilty of a Class A misdemeanor, unless release of the information is authorized by this Section.

No license shall be issued under this Section to a person who is a spouse, offspring, sibling, parent, grandparent, grandchild, uncle or aunt, nephew or niece, cousin, or in-law of the person whose license to do business at that location has been revoked or denied or to a person who was an officer or employee of a business firm that has had its license revoked or denied, unless the Secretary of State is satisfied the application was submitted in good faith and not for the purpose or effect of defeating the intent of this Code.
(Source: P.A. 96-740, eff. 1-1-10; 96-962, eff. 7-2-10; 96-1062, eff. 7-14-10; 97-333, eff. 8-12-11; 97-835, eff. 7-20-12.)

(625 ILCS 5/6-403) (from Ch. 95 1/2, par. 6-403)
Sec. 6-403. Established Place of Business. The established place of business of each driver training school must be owned or leased by the driver training school and regularly occupied and primarily used by that driver training school for the business of selling and giving driving instructions for hire or for a fee, and the business of preparing members of the public for examination given by the Secretary of State for a drivers license.
(Source: P.A. 96-740, eff. 1-1-10; 96-962, eff. 7-2-10.)

(625 ILCS 5/6-404) (from Ch. 95 1/2, par. 6-404)
Sec. 6-404. Location of Schools. The established place of business of each driver training school must be located in a district which is zoned for business or commercial purposes. The driver training school office must have a permanent sign clearly readable from the street, from a distance of no less than 100 feet, with the name of the driving school upon it.
(Source: P.A. 96-740, eff. 1-1-10; 96-962, eff. 7-2-10.)

(625 ILCS 5/6-405) (from Ch. 95 1/2, par. 6-405)
Sec. 6-405. Restrictions of Locations. The established place of business, or branch office, branch class room or advertised address of any driver training school shall not consist of or include a house trailer, residence, tent, temporary stand, temporary address, office space, a room or rooms in a hotel, rooming house or apartment house, or premises occupied by a single or multiple unit dwelling house or telephone answering service.
(Source: P.A. 96-740, eff. 1-1-10; 96-962, eff. 7-2-10.)

(625 ILCS 5/6-406) (from Ch. 95 1/2, par. 6-406)
Sec. 6-406. Required Facilities.
(a) The established place of business of each driver training school must consist of at least the following permanent facilities:
(1) An office facility;
(2) A class room facility.
(b) The main class room facility of each driver training school must be reasonably accessible to the main office facility of the driver training school.
(c) All class room facilities must have adequate lighting, heating, ventilation, and must comply with all state, and local laws relating to public health, safety and sanitation.
(d) The main office facility and branch office facility of each driver training school must contain sufficient space, equipment, records and personnel to carry on the business of the driver training school. The main office facility must be specifically devoted to driver training school business.
(e) A driver training school which as an established place of business and a main office facility, may operate a branch office or a branch class room provided that all the requirements for the main office or main class room are met and that such branch office bears the same name and is operated as a part of the same business entity as the main office facility.
(f) No driver training school may share any main or branch facility or facilities with any other driver training school.
(Source: P.A. 96-740, eff. 1-1-10; 96-962, eff. 7-2-10.)

(625 ILCS 5/6-407) (from Ch. 95 1/2, par. 6-407)
Sec. 6-407. Locations and State Facilities. No office or place of business of a driver training school shall be established within 1,500 feet of any building used as an office by any department of the Secretary of State having to do with the administration of any laws relating to motor vehicles, nor may any driving school solicit or advertise for business within 1,500 feet of any building used as an office by the Secretary of State having to do with the administration of any laws relating to motor vehicles.
(Source: P.A. 96-740, eff. 1-1-10; 96-962, eff. 7-2-10.)

(625 ILCS 5/6-408) (from Ch. 95 1/2, par. 6-408)
Sec. 6-408. Records. All driver training schools licensed by the Secretary of State must maintain a permanent record of instructions given to each student. The record must contain the name of the school and the name of the student, the number of all licenses or permits held by the student, the type and date of instruction given, whether class room or behind the wheel, and the signature of the instructor.
All permanent student instruction records must be kept on file in the main office of each driver training school for a period of 3 calendar years after the student has ceased taking instruction at or with the school.
The records should show the fees and charges of the school and also the record should show the course content and instructions given to each student.
(Source: P.A. 96-740, eff. 1-1-10; 96-962, eff. 7-2-10.)

(625 ILCS 5/6-408.5)
Sec. 6-408.5. Courses for students or high school dropouts; limitation.
(a) No driver training school or driving training instructor licensed under this Act may request a certificate of completion from the Secretary of State as provided in Section 6-411 for any person who is enrolled as a student in any public or non-public secondary school at the time such instruction is to be provided, or who was so enrolled during the semester last ended if that instruction is to be provided between semesters or during the summer after the regular school term ends, unless that student has received a passing grade in at least 8 courses during the 2 semesters last ending prior to requesting a certificate of completion from the Secretary of State for the student.
(b) No driver training school or driving training instructor licensed under this Act may request a certificate of completion from the Secretary of State as provided in Section 6-411 for any person who has dropped out of school and has not yet attained the age of 18 years unless the driver training school or driving training instructor has: 1) obtained written documentation verifying the dropout's enrollment in a high school equivalency testing or alternative education program or has obtained a copy of the dropout's high school equivalency certificate; 2) obtained verification that the student prior to dropping out had received a passing grade in at least 8 courses during the 2 previous semesters last ending prior to requesting a certificate of completion; or 3) obtained written consent from the dropout's parents or guardians and the regional superintendent.
(c) Students shall be informed of the eligibility requirements of this Act in writing at the time of registration.
(d) The superintendent of schools of the school district in which the student resides and attends school or in which the student resides at the time he or she drops out of school (with respect to a public high school student or a dropout from the public high school) or the chief school administrator (with respect to a student who attends a non-public high school or a dropout from a non-public high school) may waive the requirements of this Section if the superintendent or chief school administrator, as the case may be, deems it to be in the best interests of the student or dropout. Before requesting a certificate of completion from the Secretary of State for any person who is enrolled as a student in any public or non-public secondary school or who was so enrolled in the semester last ending prior to the request for a certificate of completion from the Secretary of State or who is of high school age, the driver training school shall determine from the school district in which that person resides or resided at the time of dropping out of school, or from the chief administrator of the non-public high school attended or last attended by such person, as the case may be, that such person is not ineligible to receive a certificate of completion under this Section.
(Source: P.A. 98-718, eff. 1-1-15.)

(625 ILCS 5/6-409) (from Ch. 95 1/2, par. 6-409)
Sec. 6-409. Display of License. Each driver training school must display at a prominent place in its main office all of the following:
(a) The State license issued to the school;
(b) The names and addresses and State instructors licenses of all instructors employed by the school;
(c) The address of all branch offices and branch class rooms.
(Source: P.A. 96-740, eff. 1-1-10; 96-962, eff. 7-2-10.)

(625 ILCS 5/6-410) (from Ch. 95 1/2, par. 6-410)
Sec. 6-410. Vehicle inspections. The Department of Transportation shall provide for the inspection of all motor vehicles used for driver training, and shall issue a safety inspection sticker provided:
(a) The motor vehicle has been inspected by the Department and found to be in safe mechanical condition;
(b) The motor vehicle is equipped with dual control brakes and a mirror on each side of the motor vehicle so located as to reflect to the driver a view of the highway for a distance of at least 200 feet to the rear of such motor vehicle; and
(c) The motor vehicle is equipped with a sign or signs visible from the front and the rear in letters no less than 2 inches tall, listing the full name of the driver training school which has registered and insured the motor vehicle.
(Source: P.A. 96-740, eff. 1-1-10; 96-962, eff. 7-2-10.)

(625 ILCS 5/6-411) (from Ch. 95 1/2, par. 6-411)
Sec. 6-411. Qualifications of Driver Training Instructors. In order to qualify for a license as an instructor for a driving school, an applicant must:
(a) Be of good moral character;
(b) Authorize an investigation to include a

fingerprint based background check to determine if the applicant has ever been convicted of a crime and if so, the disposition of those convictions; this authorization shall indicate the scope of the inquiry and the agencies which may be contacted. Upon this authorization the Secretary of State may request and receive information and assistance from any federal, state or local governmental agency as part of the authorized investigation. Each applicant shall submit his or her fingerprints to the Department of State Police in the form and manner prescribed by the Department of State Police. These fingerprints shall be checked against the fingerprint records now and hereafter filed in the Department of State Police and Federal Bureau of Investigation criminal history records databases. The Department of State Police shall charge a fee for conducting the criminal history records check, which shall be deposited in the State Police Services Fund and shall not exceed the actual cost of the records check. The applicant shall be required to pay all related fingerprint fees including, but not limited to, the amounts established by the Department of State Police and the Federal Bureau of Investigation to process fingerprint based criminal background investigations. The Department of State Police shall provide information concerning any criminal convictions, and their disposition, brought against the applicant upon request of the Secretary of State when the request is made in the form and manner required by the Department of State Police. Unless otherwise prohibited by law, the information derived from this investigation including the source of this information, and any conclusions or recommendations derived from this information by the Secretary of State shall be provided to the applicant, or his designee, upon request to the Secretary of State, prior to any final action by the Secretary of State on the application. At any administrative hearing held under Section 2-118 of this Code relating to the denial, cancellation, suspension, or revocation of a driver training school license, the Secretary of State is authorized to utilize at that hearing any criminal histories, criminal convictions, and disposition information obtained under this Section. Any criminal convictions and their disposition information obtained by the Secretary of State shall be confidential and may not be transmitted outside the Office of the Secretary of State, except as required herein, and may not be transmitted to anyone within the Office of the Secretary of State except as needed for the purpose of evaluating the applicant. The information obtained from this investigation may be maintained by the Secretary of State or any agency to which such information was transmitted. Only information and standards which bear a reasonable and rational relation to the performance of a driver training instructor shall be used by the Secretary of State. Any employee of the Secretary of State who gives or causes to be given away any confidential information concerning any criminal charges and their disposition of an applicant shall be guilty of a Class A misdemeanor unless release of such information is authorized by this Section;

(c) Pass such examination as the Secretary of State

shall require on (1) traffic laws, (2) safe driving practices, (3) operation of motor vehicles, and (4) qualifications of teacher;

(d) Be physically able to operate safely a motor

vehicle and to train others in the operation of motor vehicles. An instructors license application must be accompanied by a medical examination report completed by a competent physician licensed to practice in the State of Illinois;

(e) Hold a valid Illinois drivers license;
(f) Have graduated from an accredited high school

after at least 4 years of high school education or the equivalent; and

(g) Pay to the Secretary of State an application and

license fee of $70.

If a driver training school class room instructor teaches an approved driver education course, as defined in Section 1-103 of this Code, to students under 18 years of age, he or she shall furnish to the Secretary of State a certificate issued by the State Board of Education that the said instructor is qualified and meets the minimum educational standards for teaching driver education courses in the local public or parochial school systems, except that no State Board of Education certification shall be required of any instructor who teaches exclusively in a commercial driving school. On and after July 1, 1986, the existing rules and regulations of the State Board of Education concerning commercial driving schools shall continue to remain in effect but shall be administered by the Secretary of State until such time as the Secretary of State shall amend or repeal the rules in accordance with the Illinois Administrative Procedure Act. Upon request, the Secretary of State shall issue a certificate of completion to a student under 18 years of age who has completed an approved driver education course at a commercial driving school.
(Source: P.A. 96-740, eff. 1-1-10; 96-962, eff. 7-2-10; 97-835, eff. 7-20-12.)

(625 ILCS 5/6-412) (from Ch. 95 1/2, par. 6-412)
Sec. 6-412. Issuance of Licenses to Driver Training Schools and Driver Training Instructors. The Secretary of State shall issue a license certificate to each applicant to conduct a driver training school or to each driver training instructor when the Secretary of State is satisfied that such person has met the qualifications required under this Act.
(Source: P.A. 96-740, eff. 1-1-10; 96-962, eff. 7-2-10.)

(625 ILCS 5/6-413) (from Ch. 95 1/2, par. 6-413)
Sec. 6-413. Expiration of Licenses. All outstanding licenses issued to any driver training school or driver training instructor under this Act shall expire by operation of law 24 months from the date of issuance, unless sooner cancelled, suspended or revoked under the provisions of Section 6-420.
(Source: P.A. 96-740, eff. 1-1-10; 96-962, eff. 7-2-10.)

(625 ILCS 5/6-414) (from Ch. 95 1/2, par. 6-414)
Sec. 6-414. Renewal of Licenses. The license of each driver training school may be renewed subject to the same conditions as the original license, and upon the payment of a renewal license fee of $500 and $50 for each renewal of a branch application.
(Source: P.A. 96-740, eff. 1-1-10; 96-962, eff. 7-2-10.)

(625 ILCS 5/6-415) (from Ch. 95 1/2, par. 6-415)
Sec. 6-415. Renewal Fee. The license of each driver training instructor may be renewed subject to the same conditions of the original license, and upon the payment of annual renewal license fee of $70.
(Source: P.A. 96-740, eff. 1-1-10; 96-962, eff. 7-2-10.)

(625 ILCS 5/6-416) (from Ch. 95 1/2, par. 6-416)
Sec. 6-416. Licenses: Form and Filing. All applications for renewal of a driver training school license or driver training instructor's license shall be on a form prescribed by the Secretary, and must be filed with the Secretary not less than 15 days preceding the expiration date of the license to be renewed.
(Source: P.A. 96-740, eff. 1-1-10; 96-962, eff. 7-2-10.)

(625 ILCS 5/6-417) (from Ch. 95 1/2, par. 6-417)
Sec. 6-417. Instructor's license. Each driver training instructor's license shall authorize the licensee to instruct only at or for the driver training school indicated on the license. The Secretary shall not issue a driver training instructor's license to any individual who is licensed to instruct at or for another driver training school.
(Source: P.A. 96-740, eff. 1-1-10; 96-962, eff. 7-2-10.)

(625 ILCS 5/6-418) (from Ch. 95 1/2, par. 6-418)
Sec. 6-418. Instructor's Records.
Every licensee shall keep a record showing the name and address of each person given instruction and the instruction permit or driver's license number of every person given instruction in the driving of a motor vehicle, and shall show the particular type of instruction given and how much time was devoted to each such type of instruction. Such records shall be open to the inspection of the Secretary or his representatives at all reasonable times, but shall be for the confidential use of the Secretary.
(Source: P.A. 76-1586.)

(625 ILCS 5/6-419) (from Ch. 95 1/2, par. 6-419)
Sec. 6-419. Rules and regulations. The Secretary is authorized to prescribe by rule standards for the eligibility, conduct and operation of driver training schools, and instructors and to adopt other reasonable rules and regulations necessary to carry out the provisions of this Act. The Secretary may adopt rules exempting particular types of driver training schools from specific statutory provisions in Sections 6-401 through 6-424, where application of those provisions would be inconsistent with the manner of instruction offered by those schools. The Secretary, in consultation with the State Board of Education, shall adopt course content standards for driver education for those persons under the age of 18 years, which shall include the operation and equipment of motor vehicles. After June 30, 2017, the course content standards for driver education provided by a driver training school to those persons under the age of 18 years shall include instruction concerning law enforcement procedures for traffic stops, including a demonstration of the proper actions to be taken during a traffic stop and appropriate interactions with law enforcement.
(Source: P.A. 99-720, eff. 1-1-17.)

(625 ILCS 5/6-420) (from Ch. 95 1/2, par. 6-420)
Sec. 6-420. Denial, Cancellation, Suspension, Revocation and Failure to Renew License. The Secretary may deny, cancel, suspend or revoke, or refuse to renew any driver training school license or any driver training instructor license:
(1) When the Secretary is satisfied that the licensee

fails to meet the requirements to receive or hold a license under this Code;

(2) Whenever the licensee fails to keep the records

required by this Code;

(3) Whenever the licensee permits fraud or engages in

fraudulent practices either with reference to a student or the Secretary, or induces or countenances fraud or fraudulent practices on the part of any applicant for a driver's license or permit;

(4) Whenever the licensee fails to comply with any

provision of this Code or any rule of the Secretary made pursuant thereto;

(5) Whenever the licensee represents himself as an

agent or employee of the Secretary or uses advertising designed to lead or which would reasonably have the effect of leading persons to believe that such licensee is in fact an employee or representative of the Secretary;

(6) Whenever the licensee or any employee or agent of

the licensee solicits driver training or instruction in an office of any department of the Secretary of State having to do with the administration of any law relating to motor vehicles, or within 1,500 feet of any such office;

(7) Whenever the licensee is convicted of driving

while under the influence of alcohol, other drugs, or a combination thereof; leaving the scene of an accident; reckless homicide or reckless driving; or

(8) Whenever a driver training school advertises that

a driver's license is guaranteed upon completion of the course of instruction.

(Source: P.A. 96-740, eff. 1-1-10; 96-962, eff. 7-2-10.)

(625 ILCS 5/6-421) (from Ch. 95 1/2, par. 6-421)
Sec. 6-421. Judicial Review. The action of the Secretary in cancelling, suspending, revoking or denying any license under this Act shall be subject to judicial review in the Circuit Court of Sangamon County or the Circuit Court of Cook County, and the provisions of the Administrative Review Law, and all amendments and modifications thereto, and the rules adopted pursuant thereto, are hereby adopted and shall apply to and govern every action for judicial review of the final acts or decisions of the Secretary under this Act.
(Source: P.A. 82-783.)

(625 ILCS 5/6-422) (from Ch. 95 1/2, par. 6-422)
Sec. 6-422. Prior law and licenses thereunder. This Act shall not affect the validity of any outstanding license issued to any driver training school or driver training instructor by the Secretary of State under any prior law, nor shall this Act affect the validity or legality of any contract, agreement or undertaking entered into by any driver training school or driver training instructor, or any person, firm, corporation, partnership or association based on those provisions of any prior law.
(Source: P.A. 96-740, eff. 1-1-10; 96-962, eff. 7-2-10.)

(625 ILCS 5/6-423) (from Ch. 95 1/2, par. 6-423)
Sec. 6-423. Deposit of fees. Fees collected under this Article shall be disbursed under subsection (g) of Section 2-119 of this Code.
(Source: P.A. 99-127, eff. 1-1-16.)

(625 ILCS 5/6-424) (from Ch. 95 1/2, par. 6-424)
Sec. 6-424. Injunctions. If any person operates in violation of any provision of this Article, or any rule, regulation, order, or decision of the Secretary of State established under this Article, or in violation of any term, condition or limitation of any license issued under this Article, the Secretary of State, or any other person injured as a result, or any interested person, may apply to the circuit court of the county where the violation or some part occurred, or where the person complained of has an established or additional place of business or resides, to prevent the violation. The court may enforce compliance by injunction or other process restraining the person from further violation and compliance.
(Source: P.A. 87-829; 87-832.)

(625 ILCS 5/Ch. 6 Art. V heading)

(625 ILCS 5/6-500) (from Ch. 95 1/2, par. 6-500)
Sec. 6-500. Definitions of words and phrases. Notwithstanding the definitions set forth elsewhere in this Code, for purposes of the Uniform Commercial Driver's License Act (UCDLA), the words and phrases listed below have the meanings ascribed to them as follows:
(1) Alcohol. "Alcohol" means any substance containing any form of alcohol, including but not limited to ethanol, methanol, propanol, and isopropanol.
(2) Alcohol concentration. "Alcohol concentration" means:
(A) the number of grams of alcohol per 210 liters of

breath; or

(B) the number of grams of alcohol per 100

milliliters of blood; or

(C) the number of grams of alcohol per 67 milliliters

of urine.

Alcohol tests administered within 2 hours of the driver being "stopped or detained" shall be considered that driver's "alcohol concentration" for the purposes of enforcing this UCDLA.
(3) (Blank).
(4) (Blank).
(5) (Blank).
(5.3) CDLIS driver record. "CDLIS driver record" means the electronic record of the individual CDL driver's status and history stored by the State-of-Record as part of the Commercial Driver's License Information System, or CDLIS, established under 49 U.S.C. 31309.
(5.5) CDLIS motor vehicle record. "CDLIS motor vehicle record" or "CDLIS MVR" means a report generated from the CDLIS driver record meeting the requirements for access to CDLIS information and provided by states to users authorized in 49 C.F.R. 384.225(e)(3) and (4), subject to the provisions of the Driver Privacy Protection Act, 18 U.S.C. 2721-2725.
(5.7) Commercial driver's license downgrade. "Commercial driver's license downgrade" or "CDL downgrade" means either:
(A) a state allows the driver to change his or her

self-certification to interstate, but operating exclusively in transportation or operation excepted from 49 C.F.R. Part 391, as provided in 49 C.F.R. 390.3(f), 391.2, 391.68, or 398.3;

(B) a state allows the driver to change his or her

self-certification to intrastate only, if the driver qualifies under that state's physical qualification requirements for intrastate only;

(C) a state allows the driver to change his or her

certification to intrastate, but operating exclusively in transportation or operations excepted from all or part of the state driver qualification requirements; or

(D) a state removes the CDL privilege from the driver

license.

(6) Commercial Motor Vehicle.
(A) "Commercial motor vehicle" or "CMV" means a motor

vehicle or combination of motor vehicles used in commerce, except those referred to in subdivision (B), designed to transport passengers or property if the motor vehicle:

(i) has a gross combination weight rating or

gross combination weight of 11,794 kilograms or more (26,001 pounds or more), whichever is greater, inclusive of any towed unit with a gross vehicle weight rating or gross vehicle weight of more than 4,536 kilograms (10,000 pounds), whichever is greater; or

(i-5) has a gross vehicle weight rating or gross

vehicle weight of 11,794 or more kilograms (26,001 pounds or more), whichever is greater; or

(ii) is designed to transport 16 or more persons,

including the driver; or

(iii) is of any size and is used in transporting

hazardous materials as defined in 49 C.F.R. 383.5.

(B) Pursuant to the interpretation of the Commercial

Motor Vehicle Safety Act of 1986 by the Federal Highway Administration, the definition of "commercial motor vehicle" does not include:

(i) recreational vehicles, when operated

primarily for personal use;

(ii) vehicles owned by or operated under the

direction of the United States Department of Defense or the United States Coast Guard only when operated by non-civilian personnel. This includes any operator on active military duty; members of the Reserves; National Guard; personnel on part-time training; and National Guard military technicians (civilians who are required to wear military uniforms and are subject to the Code of Military Justice); or

(iii) firefighting, police, and other emergency

equipment (including, without limitation, equipment owned or operated by a HazMat or technical rescue team authorized by a county board under Section 5-1127 of the Counties Code), with audible and visual signals, owned or operated by or for a governmental entity, which is necessary to the preservation of life or property or the execution of emergency governmental functions which are normally not subject to general traffic rules and regulations.

(7) Controlled Substance. "Controlled substance" shall have the same meaning as defined in Section 102 of the Illinois Controlled Substances Act, and shall also include cannabis as defined in Section 3 of the Cannabis Control Act and methamphetamine as defined in Section 10 of the Methamphetamine Control and Community Protection Act.
(8) Conviction. "Conviction" means an unvacated adjudication of guilt or a determination that a person has violated or failed to comply with the law in a court of original jurisdiction or by an authorized administrative tribunal; an unvacated forfeiture of bail or collateral deposited to secure the person's appearance in court; a plea of guilty or nolo contendere accepted by the court; the payment of a fine or court cost regardless of whether the imposition of sentence is deferred and ultimately a judgment dismissing the underlying charge is entered; or a violation of a condition of release without bail, regardless of whether or not the penalty is rebated, suspended or probated.
(8.5) Day. "Day" means calendar day.
(9) (Blank).
(10) (Blank).
(11) (Blank).
(12) (Blank).
(13) Driver. "Driver" means any person who drives, operates, or is in physical control of a commercial motor vehicle, any person who is required to hold a CDL, or any person who is a holder of a CDL while operating a non-commercial motor vehicle.
(13.5) Driver applicant. "Driver applicant" means an individual who applies to a state or other jurisdiction to obtain, transfer, upgrade, or renew a CDL or to obtain or renew a CLP.
(13.8) Electronic device. "Electronic device" includes, but is not limited to, a cellular telephone, personal digital assistant, pager, computer, or any other device used to input, write, send, receive, or read text.
(14) Employee. "Employee" means a person who is employed as a commercial motor vehicle driver. A person who is self-employed as a commercial motor vehicle driver must comply with the requirements of this UCDLA pertaining to employees. An owner-operator on a long-term lease shall be considered an employee.
(15) Employer. "Employer" means a person (including the United States, a State or a local authority) who owns or leases a commercial motor vehicle or assigns employees to operate such a vehicle. A person who is self-employed as a commercial motor vehicle driver must comply with the requirements of this UCDLA.
(15.1) Endorsement. "Endorsement" means an authorization to an individual's CLP or CDL required to permit the individual to operate certain types of commercial motor vehicles.
(15.3) Excepted interstate. "Excepted interstate" means a person who operates or expects to operate in interstate commerce, but engages exclusively in transportation or operations excepted under 49 C.F.R. 390.3(f), 391.2, 391.68, or 398.3 from all or part of the qualification requirements of 49 C.F.R. Part 391 and is not required to obtain a medical examiner's certificate by 49 C.F.R. 391.45.
(15.5) Excepted intrastate. "Excepted intrastate" means a person who operates in intrastate commerce but engages exclusively in transportation or operations excepted from all or parts of the state driver qualification requirements.
(16) (Blank).
(16.5) Fatality. "Fatality" means the death of a person as a result of a motor vehicle accident.
(16.7) Foreign commercial driver. "Foreign commercial driver" means a person licensed to operate a commercial motor vehicle by an authority outside the United States, or a citizen of a foreign country who operates a commercial motor vehicle in the United States.
(17) Foreign jurisdiction. "Foreign jurisdiction" means a sovereign jurisdiction that does not fall within the definition of "State".
(18) (Blank).
(19) (Blank).
(20) Hazardous materials. "Hazardous Material" means any material that has been designated under 49 U.S.C. 5103 and is required to be placarded under subpart F of 49 C.F.R. part 172 or any quantity of a material listed as a select agent or toxin in 42 C.F.R. part 73.
(20.5) Imminent Hazard. "Imminent hazard" means the existence of any condition of a vehicle, employee, or commercial motor vehicle operations that substantially increases the likelihood of serious injury or death if not discontinued immediately; or a condition relating to hazardous material that presents a substantial likelihood that death, serious illness, severe personal injury, or a substantial endangerment to health, property, or the environment may occur before the reasonably foreseeable completion date of a formal proceeding begun to lessen the risk of that death, illness, injury or endangerment.
(20.6) Issuance. "Issuance" means initial issuance, transfer, renewal, or upgrade of a CLP or CDL and non-domiciled CLP or CDL.
(20.7) Issue. "Issue" means initial issuance, transfer, renewal, or upgrade of a CLP or CDL and non-domiciled CLP or non-domiciled CDL.
(21) Long-term lease. "Long-term lease" means a lease of a commercial motor vehicle by the owner-lessor to a lessee, for a period of more than 29 days.
(21.01) Manual transmission. "Manual transmission" means a transmission utilizing a driver-operated clutch that is activated by a pedal or lever and a gear-shift mechanism operated either by hand or foot including those known as a stick shift, stick, straight drive, or standard transmission. All other transmissions, whether semi-automatic or automatic, shall be considered automatic for the purposes of the standardized restriction code.
(21.1) Medical examiner. "Medical examiner" means an individual certified by the Federal Motor Carrier Safety Administration and listed on the National Registry of Certified Medical Examiners in accordance with Federal Motor Carrier Safety Regulations, 49 CFR 390.101 et seq.
(21.2) Medical examiner's certificate. "Medical examiner's certificate" means either (1) prior to June 22, 2018, a document prescribed or approved by the Secretary of State that is issued by a medical examiner to a driver to medically qualify him or her to drive; or (2) beginning June 22, 2018, an electronic submission of results of an examination conducted by a medical examiner listed on the National Registry of Certified Medical Examiners to the Federal Motor Carrier Safety Administration of a driver to medically qualify him or her to drive.
(21.5) Medical variance. "Medical variance" means a driver has received one of the following from the Federal Motor Carrier Safety Administration which allows the driver to be issued a medical certificate: (1) an exemption letter permitting operation of a commercial motor vehicle pursuant to 49 C.F.R. Part 381, Subpart C or 49 C.F.R. 391.64; or (2) a skill performance evaluation (SPE) certificate permitting operation of a commercial motor vehicle pursuant to 49 C.F.R. 391.49.
(21.7) Mobile telephone. "Mobile telephone" means a mobile communication device that falls under or uses any commercial mobile radio service, as defined in regulations of the Federal Communications Commission, 47 CFR 20.3. It does not include two-way or citizens band radio services.
(22) Motor Vehicle. "Motor vehicle" means every vehicle which is self-propelled, and every vehicle which is propelled by electric power obtained from over head trolley wires but not operated upon rails, except vehicles moved solely by human power and motorized wheel chairs.
(22.2) Motor vehicle record. "Motor vehicle record" means a report of the driving status and history of a driver generated from the driver record provided to users, such as drivers or employers, and is subject to the provisions of the Driver Privacy Protection Act, 18 U.S.C. 2721-2725.
(22.5) Non-CMV. "Non-CMV" means a motor vehicle or combination of motor vehicles not defined by the term "commercial motor vehicle" or "CMV" in this Section.
(22.7) Non-excepted interstate. "Non-excepted interstate" means a person who operates or expects to operate in interstate commerce, is subject to and meets the qualification requirements under 49 C.F.R. Part 391, and is required to obtain a medical examiner's certificate by 49 C.F.R. 391.45.
(22.8) Non-excepted intrastate. "Non-excepted intrastate" means a person who operates only in intrastate commerce and is subject to State driver qualification requirements.
(23) Non-domiciled CLP or Non-domiciled CDL. "Non-domiciled CLP" or "Non-domiciled CDL" means a CLP or CDL, respectively, issued by a state or other jurisdiction under either of the following two conditions:
(i) to an individual domiciled in a foreign country

meeting the requirements of Part 383.23(b)(1) of 49 C.F.R. of the Federal Motor Carrier Safety Administration.

(ii) to an individual domiciled in another state

meeting the requirements of Part 383.23(b)(2) of 49 C.F.R. of the Federal Motor Carrier Safety Administration.

(24) (Blank).
(25) (Blank).
(25.5) Railroad-Highway Grade Crossing Violation. "Railroad-highway grade crossing violation" means a violation, while operating a commercial motor vehicle, of any of the following:
(A) Section 11-1201, 11-1202, or 11-1425 of this

Code.

(B) Any other similar law or local ordinance of any

state relating to railroad-highway grade crossing.

(25.7) School Bus. "School bus" means a commercial motor vehicle used to transport pre-primary, primary, or secondary school students from home to school, from school to home, or to and from school-sponsored events. "School bus" does not include a bus used as a common carrier.
(26) Serious Traffic Violation. "Serious traffic violation" means:
(A) a conviction when operating a commercial motor

vehicle, or when operating a non-CMV while holding a CLP or CDL, of:

(i) a violation relating to excessive speeding,

involving a single speeding charge of 15 miles per hour or more above the legal speed limit; or

(ii) a violation relating to reckless driving; or
(iii) a violation of any State law or local

ordinance relating to motor vehicle traffic control (other than parking violations) arising in connection with a fatal traffic accident; or

(iv) a violation of Section 6-501, relating to

having multiple driver's licenses; or

(v) a violation of paragraph (a) of Section

6-507, relating to the requirement to have a valid CLP or CDL; or

(vi) a violation relating to improper or erratic

traffic lane changes; or

(vii) a violation relating to following another

vehicle too closely; or

(viii) a violation relating to texting while

driving; or

(ix) a violation relating to the use of a

hand-held mobile telephone while driving; or

(B) any other similar violation of a law or local

ordinance of any state relating to motor vehicle traffic control, other than a parking violation, which the Secretary of State determines by administrative rule to be serious.

(27) State. "State" means a state of the United States, the District of Columbia and any province or territory of Canada.
(28) (Blank).
(29) (Blank).
(30) (Blank).
(31) (Blank).
(32) Texting. "Texting" means manually entering alphanumeric text into, or reading text from, an electronic device.
(1) Texting includes, but is not limited to, short

message service, emailing, instant messaging, a command or request to access a World Wide Web page, pressing more than a single button to initiate or terminate a voice communication using a mobile telephone, or engaging in any other form of electronic text retrieval or entry for present or future communication.

(2) Texting does not include:
(i) inputting, selecting, or reading information

on a global positioning system or navigation system; or

(ii) pressing a single button to initiate or

terminate a voice communication using a mobile telephone; or

(iii) using a device capable of performing

multiple functions (for example, a fleet management system, dispatching device, smart phone, citizens band radio, or music player) for a purpose that is not otherwise prohibited by Part 392 of the Federal Motor Carrier Safety Regulations.

(32.3) Third party skills test examiner. "Third party skills test examiner" means a person employed by a third party tester who is authorized by the State to administer the CDL skills tests specified in 49 C.F.R. Part 383, subparts G and H.
(32.5) Third party tester. "Third party tester" means a person (including, but not limited to, another state, a motor carrier, a private driver training facility or other private institution, or a department, agency, or instrumentality of a local government) authorized by the State to employ skills test examiners to administer the CDL skills tests specified in 49 C.F.R. Part 383, subparts G and H.
(32.7) United States. "United States" means the 50 states and the District of Columbia.
(33) Use a hand-held mobile telephone. "Use a hand-held mobile telephone" means:
(1) using at least one hand to hold a mobile

telephone to conduct a voice communication;

(2) dialing or answering a mobile telephone by

pressing more than a single button; or

(3) reaching for a mobile telephone in a manner that

requires a driver to maneuver so that he or she is no longer in a seated driving position, restrained by a seat belt that is installed in accordance with 49 CFR 393.93 and adjusted in accordance with the vehicle manufacturer's instructions.

(Source: P.A. 99-57, eff. 7-16-15; 100-223, eff. 8-18-17.)

(625 ILCS 5/6-500.1) (from Ch. 95 1/2, par. 6-500.1)
Sec. 6-500.1. Short title. This Article may be cited as the Uniform Commercial Driver's License Act or "UCDLA".
(Source: P.A. 86-845.)

(625 ILCS 5/6-500.2) (from Ch. 95 1/2, par. 6-500.2)
Sec. 6-500.2. Statement of intent and purpose. The purpose of this UCDLA is to implement the federal Commercial Motor Vehicle Safety Act of 1986 (CMVSA) (Title XII of Pub. Law 99-570) and reduce or prevent commercial motor vehicle accidents, fatalities and injuries by:
(a) permitting commercial drivers to hold only one driver's license;
(b) disqualifying commercial drivers who have committed certain serious traffic violations, or other specified offenses; and
(c) strengthening commercial driver licensing and testing standards.
This UCDLA is remedial in nature and should be liberally construed to promote the public's health, safety and welfare. To the extent that this UCDLA conflicts with any other provisions of this Code, the UCDLA shall prevail. Where this UCDLA is silent, the other general provisions of this Code shall apply.
(Source: P.A. 86-845.)

(625 ILCS 5/6-501) (from Ch. 95 1/2, par. 6-501)
Sec. 6-501. Commercial drivers - permitted only one driver's license. No person who drives a commercial motor vehicle, on the highways, shall have more than one driver's license.
Any person convicted of violating this Section shall be guilty of a Class A misdemeanor.
(Source: P.A. 95-382, eff. 8-23-07.)

(625 ILCS 5/6-502) (from Ch. 95 1/2, par. 6-502)
Sec. 6-502. Commercial motor vehicle drivers - reporting of traffic violations to the Secretary of State. When required by the Commercial Motor Vehicle Safety Act of 1986, every person who has been issued an Illinois non-domiciled CLP or non-domiciled CDL or who is a domiciliary of this State and drives a commercial motor vehicle in violation of a law or local ordinance of any State relating to motor vehicle traffic control (other than parking violations) in any other state, shall notify the Secretary of State, on a form and in a manner prescribed by the Secretary, of such violation within 30 days after the date such person has been convicted of such offense.
(Source: P.A. 98-176 (see Section 10 of P.A. 98-722 and Section 10 of P.A. 99-414 for the effective date of changes made by P.A. 98-176).)

(625 ILCS 5/6-503) (from Ch. 95 1/2, par. 6-503)
Sec. 6-503. Commercial motor vehicle drivers - reporting of traffic violations to employer. Every person who is a domiciliary of this State or who has been issued an Illinois non-domiciled CLP or non-domiciled CDL and drives a commercial motor vehicle in violation of a law or local ordinance of any State relating to motor vehicle traffic control (other than parking violations) in this or any other state, shall notify such person's employer of such violation within 30 days after the date such person is convicted of such offense.
In the event such person is a "common carrier of property by motor vehicle", as defined in Section 18c-1104 of this Code, such person shall notify the principal lessor of such within 30 days after the date such person is convicted of the violation. However, if such person is an independent contractor or owner operator, such report shall be kept at the principal place of business and available during normal office hours for inspection and auditing purposes by an authorized agency.
(Source: P.A. 98-176 (see Section 10 of P.A. 98-722 and Section 10 of P.A. 99-414 for the effective date of changes made by P.A. 98-176).)

(625 ILCS 5/6-504) (from Ch. 95 1/2, par. 6-504)
Sec. 6-504. Commercial motor vehicle drivers - other reporting requirements. All drivers of commercial motor vehicles licensed or domiciled in Illinois:
(1) who have their driving privileges suspended, revoked or cancelled by any state; or
(2) who lose their privilege to operate a commercial motor vehicle in any state for any period; or
(3) who are disqualified from driving a commercial motor vehicle for any period; or
(4) who are placed "out-of-service" pursuant to Section 6-515;
shall notify: (i) their employer of such suspension, revocation, cancellation, lost right, disqualification, or "out-of-service" action before the end of the business day following the day the driver received notice of such action; and within 30 days after the effective date of such action.
(ii) the Secretary of State of any such out-of-state suspension, revocation, cancellation, lost right, disqualification, or "out-of-service" action within 30 days after the effective date of such action.
(Source: P.A. 86-845.)

(625 ILCS 5/6-505) (from Ch. 95 1/2, par. 6-505)
Sec. 6-505. Commercial motor vehicle driver - duty to report certain previous employment to potential employer. Each person who applies for employment as a driver of a commercial motor vehicle, with any employer, shall notify such potential employer at the time of such application of any and all previous employment for the last 10 years, as a driver of a commercial motor vehicle including, but not necessarily limited to, the dates between which the applicant drove for each employer, the reason for leaving each such employment and the information contained in the notification requirements of Section 6-504.
(Source: P.A. 86-845.)

(625 ILCS 5/6-506) (from Ch. 95 1/2, par. 6-506)
Sec. 6-506. Commercial motor vehicle driver - employer/owner responsibilities.
(a) No employer or commercial motor vehicle owner shall allow, permit, authorize, or require an employee to drive a commercial motor vehicle on the highways if he or she knows or should reasonably know that the employee:
(1) has a driver's license suspended, revoked or

cancelled by any state; or

(2) has lost the privilege to drive a commercial

motor vehicle in any state; or

(3) has been disqualified from driving a commercial

motor vehicle; or

(4) has more than one CLP or CDL, except as provided

by this UCDLA; or

(5) is subject to or in violation of an

"out-of-service" order; or

(6) does not have a current CLP or CDL or a CLP or

CDL with the proper class or endorsements. An employer may not use a driver to operate a CMV who violates any restriction on the driver's CLP or CDL.

(b) No employer or commercial motor vehicle owner shall knowingly allow, permit, authorize, or require a driver to operate a commercial motor vehicle in violation of any law or regulation pertaining to railroad-highway grade crossings.
(b-3) No employer or commercial motor vehicle owner shall knowingly allow, permit, authorize, or require a driver to operate a commercial motor vehicle during any period in which the commercial motor vehicle is subject to an "out-of-service" order.
(b-5) No employer or commercial motor vehicle owner shall knowingly allow, permit, authorize, or require a driver to operate a commercial motor vehicle during any period in which the motor carrier operation is subject to an "out-of-service" order.
(c) Any employer convicted of violating subsection (a), (b-3), or (b-5) of this Section, whether individually or in connection with one or more other persons, or as principal agent, or accessory, shall be guilty of a Class A misdemeanor.
(Source: P.A. 98-176 (see Section 10 of P.A. 98-722 and Section 10 of P.A. 99-414 for the effective date of changes made by P.A. 98-176); 98-722, eff. 7-16-14.)

(625 ILCS 5/6-507) (from Ch. 95 1/2, par. 6-507)
Sec. 6-507. Commercial Driver's License (CDL) or Commercial Learner's Permit (CLP) required.
(a) Except as expressly permitted by this UCDLA, or when driving pursuant to the issuance of a commercial learner's permit and accompanied by the holder of a CDL valid for the vehicle being driven; no person shall drive a commercial motor vehicle on the highways without:
(1) a CDL in the driver's possession;
(2) having obtained a CLP or CDL;
(3) the proper class of CLP or CDL or endorsements or

both for the specific vehicle group being operated or for the passengers or type of cargo being transported; or

(4) a copy of a medical variance document, if one

exists, such as an exemption letter or a skill performance evaluation certificate.

(a-5) A CLP or CDL holder whose CLP or CDL is held by this State or any other state in the course of enforcement of a motor vehicle traffic code and who has not been convicted of a disqualifying offense under 49 C.F.R. 383.51 based on this enforcement, may drive a CMV while holding a dated receipt for the CLP or CDL.
(b) Except as otherwise provided by this Code, no person may drive a commercial motor vehicle on the highways while such person's driving privilege, license, or permit is:
(1) Suspended, revoked, cancelled, or subject to

disqualification. Any person convicted of violating this provision or a similar provision of this or any other state shall have their driving privileges revoked under paragraph 12 of subsection (a) of Section 6-205 of this Code.

(2) Subject to or in violation of an "out-of-service"

order. Any person who has been issued a CLP or CDL and is convicted of violating this provision or a similar provision of any other state shall be disqualified from operating a commercial motor vehicle under subsection (i) of Section 6-514 of this Code.

(3) Subject to or in violation of a driver or vehicle

"out of service" order while operating a vehicle designed to transport 16 or more passengers, including the driver, or transporting hazardous materials required to be placarded. Any person who has been issued a CLP or CDL and is convicted of violating this provision or a similar provision of this or any other state shall be disqualified from operating a commercial motor vehicle under subsection (i) of Section 6-514 of this Code.

(b-3) Except as otherwise provided by this Code, no person may drive a commercial motor vehicle on the highways during a period which the commercial motor vehicle or the motor carrier operation is subject to an "out-of-service" order. Any person who is convicted of violating this provision or a similar provision of any other state shall be disqualified from operating a commercial motor vehicle under subsection (i) of Section 6-514 of this Code.
(b-5) Except as otherwise provided by this Code, no person may operate a vehicle designed to transport 16 or more passengers including the driver or hazardous materials of a type or quantity that requires the vehicle to be placarded during a period in which the commercial motor vehicle or the motor carrier operation is subject to an "out-of-service" order. Any person who is convicted of violating this provision or a similar provision of any other state shall be disqualified from operating a commercial motor vehicle under subsection (i) of Section 6-514 of this Code.
(c) Pursuant to the options provided to the States by FHWA Docket No. MC-88-8, the driver of any motor vehicle controlled or operated by or for a farmer is waived from the requirements of this Section, when such motor vehicle is being used to transport: agricultural products; implements of husbandry; or farm supplies; to and from a farm, as long as such movement is not over 150 air miles from the originating farm. This waiver does not apply to the driver of any motor vehicle being used in a common or contract carrier type operation. However, for those drivers of any truck-tractor semitrailer combination or combinations registered under subsection (c) of Section 3-815 of this Code, this waiver shall apply only when the driver is a farmer or a member of the farmer's family and the driver is 21 years of age or more and has successfully completed any tests the Secretary of State deems necessary.
In addition, the farmer or a member of the farmer's family who operates a truck-tractor semitrailer combination or combinations pursuant to this waiver shall be granted all of the rights and shall be subject to all of the duties and restrictions with respect to Sections 6-514 and 6-515 of this Code applicable to the driver who possesses a commercial driver's license issued under this Code, except that the driver shall not be subject to any additional duties or restrictions contained in Part 382 of the Federal Motor Carrier Safety Regulations that are not otherwise imposed under Section 6-514 or 6-515 of this Code.
For purposes of this subsection (c), a member of the farmer's family is a natural or in-law spouse, child, parent, or sibling.
As required under the Code of Federal Regulations 49 CFR 390.39, an operator of a covered farm vehicle, as defined under Section 18b-101 of this Code, is exempt from the requirements of this Section. However, for drivers of any truck-tractor semitrailer combination or combinations operating as a covered farm vehicle, the driver must successfully complete any tests the Secretary of State deems necessary. When operating any truck-tractor semitrailer combination as a covered farm vehicle, the exemption applies only to persons age 21 or older, if operating the vehicle in interstate driving, and to persons at least 18 years of age, if operating the vehicle in intrastate driving. The Secretary may adopt rules necessary to implement this Section.
(c-5) An employee of a township or road district with a population of less than 3,000 operating a vehicle within the boundaries of the township or road district for the purpose of removing snow or ice from a roadway by plowing, sanding, or salting is waived from the requirements of this Section when the employee is needed to operate the vehicle because the employee of the township or road district who ordinarily operates the vehicle and who has a commercial driver's license is unable to operate the vehicle or is in need of additional assistance due to a snow emergency.
(c-10) A driver of a commercial motor vehicle used primarily in the transportation of propane winter heating fuel or a driver of a motor vehicle used to respond to a pipeline emergency is waived from the requirements of this Section if such requirements would prevent the driver from responding to an emergency condition requiring immediate response as defined in 49 C.F.R. Part 390.5.
(d) Any person convicted of violating this Section, shall be guilty of a Class A misdemeanor.
(e) Any person convicted of violating paragraph (1) of subsection (b) of this Section, shall have all driving privileges revoked by the Secretary of State.
(f) This Section shall not apply to:
(1) A person who currently holds a valid Illinois

driver's license, for the type of vehicle being operated, until the expiration of such license or April 1, 1992, whichever is earlier; or

(2) A non-Illinois domiciliary who is properly

licensed in another State, until April 1, 1992. A non-Illinois domiciliary, if such domiciliary is properly licensed in another State or foreign jurisdiction, until April 1, 1992.

(Source: P.A. 98-176 (see Section 10 of P.A. 98-722 and Section 10 of P.A. 99-414 for the effective date of changes made by P.A. 98-176); 99-57, eff. 7-16-15; 99-607, eff. 7-22-16.)

(625 ILCS 5/6-507.5)
Sec. 6-507.5. Application for Commercial Learner's Permit (CLP).
(a) The application for a CLP must include, but is not limited to, the following:
(1) the driver applicant's full legal name and

current Illinois domiciliary address, unless the driver applicant is from a foreign country and is applying for a non-domiciled CLP in which case the driver applicant shall submit proof of Illinois residency or the driver applicant is from another state and is applying for a non-domiciled CLP in which case the driver applicant shall submit proof of domicile in the state which issued the driver applicant's Non-CDL;

(2) a physical description of the driver applicant

including gender, height, weight, color of eyes, and hair color;

(3) date of birth;
(4) the driver applicant's social security number;
(5) the driver applicant's signature;
(6) the names of all states where the driver

applicant has previously been licensed to drive any type of motor vehicle during the previous 10 years under 49 C.F.R. Part 383;

(7) proof of citizenship or lawful permanent

residency as set forth in Table 1 of 49 C.F.R. 383.71, unless the driver applicant is from a foreign country and is applying for a non-domiciled CLP, in which case the applicant must provide an unexpired employment authorization document (EAD) issued by USCIS or an unexpired foreign passport accompanied by an approved I-94 form documenting the applicant's most recent admittance into the United States; and

(8) any other information required by the Secretary

of State.

(b) Except as provided in subsection (b-5), no CLP shall be issued to a driver applicant unless the applicant has taken and passed a general knowledge test that meets the federal standards contained in 49 C.F.R. Part 383, subparts F, G, and H for the commercial motor vehicle the applicant expects to operate.
(b-5) The Secretary of State may waive the general knowledge test specified in 49 CFR 383.71(a)(2)(ii) for a qualifying driver applicant of a commercial learner's permit. A qualifying driver applicant shall:
(1) be a current resident of this State;
(2) be a current or former member of the military

services, including a member of any reserve component or National Guard unit;

(3) within one year prior to the application, have

been regularly employed in a military position that requires the operation of large trucks;

(4) have received formal military training in the

operation of a vehicle similar to the commercial motor vehicle the applicant expects to operate; and

(5) provide the Secretary of State with a general

knowledge test waiver form signed by the applicant and his or her commanding officer certifying that the applicant qualifies for the general knowledge test waiver.

(c) No CLP shall be issued to a driver applicant unless the applicant possesses a valid Illinois driver's license or if the applicant is applying for a non-domiciled CLP under subsection (b) of Section 6-509 of this Code, in which case the driver applicant must possess a valid driver's license from his or her state of domicile.
(d) No CLP shall be issued to a person under 18 years of age.
(e) No person shall be issued a CLP unless the person certifies to the Secretary one of the following types of driving operations in which he or she will be engaged:
(1) non-excepted interstate;
(2) non-excepted intrastate;
(3) excepted interstate; or
(4) excepted intrastate.
(f) No person shall be issued a CLP unless the person certifies to the Secretary that he or she is not subject to any disqualification under 49 C.F.R. 383.51, or any license disqualification under State law, and that he or she does not have a driver's license from more than one state or jurisdiction.
(g) No CLP shall be issued to a person while the person is subject to a disqualification from driving a commercial motor vehicle, unless otherwise permitted by this Code, while the person's driver's license is suspended, revoked, or cancelled in any state, or any territory or province of Canada; nor may a CLP be issued to a person who has a CLP or CDL issued by any other state or foreign jurisdiction, unless the person surrenders all of these licenses. No CLP shall be issued to or renewed for a person who does not meet the requirement of 49 C.F.R. 391.41(b)(11). The requirement may be met with the aid of a hearing aid.
(h) No CLP with a Passenger, School Bus or Tank Vehicle endorsement shall be issued to a person unless the driver applicant has taken and passed the knowledge test for each endorsement.
(1) A CLP holder with a Passenger (P) endorsement is

prohibited from operating a CMV carrying passengers, other than federal or State auditors and inspectors, test examiners, or other trainees, and the CDL holder accompanying the CLP holder as prescribed by subsection (a) of Section 6-507 of this Code. The P endorsement must be class specific.

(2) A CLP holder with a School Bus (S) endorsement is

prohibited from operating a school bus with passengers other than federal or State auditors and inspectors, test examiners, or other trainees, and the CDL holder accompanying the CLP holder as prescribed by subsection (a) of Section 6-507 of this Code.

(3) A CLP holder with a Tank Vehicle (N) endorsement

may only operate an empty tank vehicle and is prohibited from operating any tank vehicle that previously contained hazardous material that has not been purged of all residue.

(4) All other federal endorsements are prohibited on

a CLP.

(i) No CLP holder may operate a commercial motor vehicle transporting hazardous material as defined in paragraph (20) of Section 6-500 of this Code.
(j) The CLP holder must be accompanied by the holder of a valid CDL who has the proper CDL group and endorsement necessary to operate the CMV. The CDL holder must at all times be physically present in the front seat of the vehicle next to the CLP holder or, in the case of a passenger vehicle, directly behind or in the first row behind the driver and must have the CLP holder under observation and direct supervision.
(k) A CLP is valid for 180 days from the date of issuance. A CLP may be renewed for an additional 180 days without requiring the CLP holder to retake the general and endorsement knowledge tests.
(l) A CLP issued prior to July 1, 2014 for a limited time period according to state requirements, shall be considered a valid commercial driver's license for purposes of behind-the-wheel training on public roads or highways.
(Source: P.A. 100-223, eff. 8-18-17.)

(625 ILCS 5/6-508) (from Ch. 95 1/2, par. 6-508)
Sec. 6-508. Commercial Driver's License (CDL) - qualification standards.
(a) Testing.
(1) General. No person shall be issued an original

or renewal CDL unless that person is domiciled in this State or is applying for a non-domiciled CDL under Sections 6-509 and 6-510 of this Code. The Secretary shall cause to be administered such tests as the Secretary deems necessary to meet the requirements of 49 C.F.R. Part 383, subparts F, G, H, and J.

(1.5) Effective July 1, 2014, no person shall be

issued an original CDL or an upgraded CDL that requires a skills test unless that person has held a CLP, for a minimum of 14 calendar days, for the classification of vehicle and endorsement, if any, for which the person is seeking a CDL.

(2) Third party testing. The Secretary of State may

authorize a "third party tester", pursuant to 49 C.F.R. 383.75 and 49 C.F.R. 384.228 and 384.229, to administer the skills test or tests specified by the Federal Motor Carrier Safety Administration pursuant to the Commercial Motor Vehicle Safety Act of 1986 and any appropriate federal rule.

(b) Waiver of Skills Test. The Secretary of State may waive the skills test specified in this Section for a driver applicant for a commercial driver license who meets the requirements of 49 C.F.R. 383.77. The Secretary of State shall waive the skills tests specified in this Section for a driver applicant who has military commercial motor vehicle experience, subject to the requirements of 49 C.F.R. 383.77.
(b-1) No person shall be issued a CDL unless the person certifies to the Secretary one of the following types of driving operations in which he or she will be engaged:
(1) non-excepted interstate;
(2) non-excepted intrastate;
(3) excepted interstate; or
(4) excepted intrastate.
(b-2) (Blank).
(c) Limitations on issuance of a CDL. A CDL shall not be issued to a person while the person is subject to a disqualification from driving a commercial motor vehicle, or unless otherwise permitted by this Code, while the person's driver's license is suspended, revoked or cancelled in any state, or any territory or province of Canada; nor may a CLP or CDL be issued to a person who has a CLP or CDL issued by any other state, or foreign jurisdiction, nor may a CDL be issued to a person who has an Illinois CLP unless the person first surrenders all of these licenses or permits. However, a person may hold an Illinois CLP and an Illinois CDL providing the CLP is necessary to train or practice for an endorsement or vehicle classification not present on the current CDL. No CDL shall be issued to or renewed for a person who does not meet the requirement of 49 CFR 391.41(b)(11). The requirement may be met with the aid of a hearing aid.
(c-1) The Secretary may issue a CDL with a school bus driver endorsement to allow a person to drive the type of bus described in subsection (d-5) of Section 6-104 of this Code. The CDL with a school bus driver endorsement may be issued only to a person meeting the following requirements:
(1) the person has submitted his or her fingerprints

to the Department of State Police in the form and manner prescribed by the Department of State Police. These fingerprints shall be checked against the fingerprint records now and hereafter filed in the Department of State Police and Federal Bureau of Investigation criminal history records databases;

(2) the person has passed a written test,

administered by the Secretary of State, on charter bus operation, charter bus safety, and certain special traffic laws relating to school buses determined by the Secretary of State to be relevant to charter buses, and submitted to a review of the driver applicant's driving habits by the Secretary of State at the time the written test is given;

(3) the person has demonstrated physical fitness to

operate school buses by submitting the results of a medical examination, including tests for drug use; and

(4) the person has not been convicted of committing

or attempting to commit any one or more of the following offenses: (i) those offenses defined in Sections 8-1.2, 9-1, 9-1.2, 9-2, 9-2.1, 9-3, 9-3.2, 9-3.3, 10-1, 10-2, 10-3.1, 10-4, 10-5, 10-5.1, 10-6, 10-7, 10-9, 11-1.20, 11-1.30, 11-1.40, 11-1.50, 11-1.60, 11-6, 11-6.5, 11-6.6, 11-9, 11-9.1, 11-9.3, 11-9.4, 11-14, 11-14.1, 11-14.3, 11-14.4, 11-15, 11-15.1, 11-16, 11-17, 11-17.1, 11-18, 11-18.1, 11-19, 11-19.1, 11-19.2, 11-20, 11-20.1, 11-20.1B, 11-20.3, 11-21, 11-22, 11-23, 11-24, 11-25, 11-26, 11-30, 12-2.6, 12-3.1, 12-4, 12-4.1, 12-4.2, 12-4.2-5, 12-4.3, 12-4.4, 12-4.5, 12-4.6, 12-4.7, 12-4.9, 12-5.01, 12-6, 12-6.2, 12-7.1, 12-7.3, 12-7.4, 12-7.5, 12-11, 12-13, 12-14, 12-14.1, 12-15, 12-16, 12-16.2, 12-21.5, 12-21.6, 12-33, 12C-5, 12C-10, 12C-20, 12C-30, 12C-45, 16-16, 16-16.1, 18-1, 18-2, 18-3, 18-4, 18-5, 19-6, 20-1, 20-1.1, 20-1.2, 20-1.3, 20-2, 24-1, 24-1.1, 24-1.2, 24-1.2-5, 24-1.6, 24-1.7, 24-2.1, 24-3.3, 24-3.5, 24-3.8, 24-3.9, 31A-1, 31A-1.1, 33A-2, and 33D-1, and in subsection (b) of Section 8-1, and in subdivisions (a)(1), (a)(2), (b)(1), (e)(1), (e)(2), (e)(3), (e)(4), and (f)(1) of Section 12-3.05, and in subsection (a) and subsection (b), clause (1), of Section 12-4, and in subsection (A), clauses (a) and (b), of Section 24-3, and those offenses contained in Article 29D of the Criminal Code of 1961 or the Criminal Code of 2012; (ii) those offenses defined in the Cannabis Control Act except those offenses defined in subsections (a) and (b) of Section 4, and subsection (a) of Section 5 of the Cannabis Control Act; (iii) those offenses defined in the Illinois Controlled Substances Act; (iv) those offenses defined in the Methamphetamine Control and Community Protection Act; (v) any offense committed or attempted in any other state or against the laws of the United States, which if committed or attempted in this State would be punishable as one or more of the foregoing offenses; (vi) the offenses defined in Sections 4.1 and 5.1 of the Wrongs to Children Act or Section 11-9.1A of the Criminal Code of 1961 or the Criminal Code of 2012; (vii) those offenses defined in Section 6-16 of the Liquor Control Act of 1934; and (viii) those offenses defined in the Methamphetamine Precursor Control Act.

The Department of State Police shall charge a fee for conducting the criminal history records check, which shall be deposited into the State Police Services Fund and may not exceed the actual cost of the records check.
(c-2) The Secretary shall issue a CDL with a school bus endorsement to allow a person to drive a school bus as defined in this Section. The CDL shall be issued according to the requirements outlined in 49 C.F.R. 383. A person may not operate a school bus as defined in this Section without a school bus endorsement. The Secretary of State may adopt rules consistent with Federal guidelines to implement this subsection (c-2).
(d) (Blank).
(Source: P.A. 97-208, eff. 1-1-12; 97-1108, eff. 1-1-13; 97-1109, eff. 1-1-13; 97-1150, eff. 1-25-13; 98-52, eff. 1-1-14; 98-176 (see Section 10 of P.A. 98-722 and Section 10 of P.A. 99-414 for effective date of changes made by 98-176); 98-756, eff. 7-16-14.)

(625 ILCS 5/6-508.1)
Sec. 6-508.1. Medical examiner's certificate.
(a) It shall be unlawful for any person to drive a CMV in non-excepted interstate commerce unless the person holds a CLP or CDL and is medically certified as physically qualified to do so.
(b) No person who has certified to non-excepted interstate driving as provided in Sections 6-507.5 and 6-508 of this Code shall be issued a CLP or CDL unless that person has a current medical examiner's certificate on the CDLIS driver record.
(c) (Blank).
(d) On and after January 30, 2014, all persons who hold a commercial driver instruction permit or CDL who have certified as non-excepted interstate shall maintain a current medical examiner's certificate on file with the Secretary. On and after July 1, 2014, all persons issued a CLP who have certified as non-excepted interstate shall maintain a current medical examiner's certificate on file with the Secretary.
(e) Before June 22, 2018, the Secretary shall post the following to the CDLIS driver record within 10 calendar days of receipt of a medical examiner's certificate of a driver who has certified as non-excepted interstate:
(1) the medical examiner's name;
(2) the medical examiner's telephone number;
(3) the date of issuance of the medical examiner's

certificate;

(4) the medical examiner's license number and the

state that issued it;

(5) the medical certification status;
(6) the expiration date of the medical examiner's

certificate;

(7) the existence of any medical variance on the

medical examiner's certificate, including, but not limited to, an exemption, Skills Performance Evaluation certification, issuance and expiration date of the medical variance, or any grandfather provisions;

(8) any restrictions noted on the medical examiner's

certificate;

(9) the date the medical examiner's certificate

information was posted to the CDLIS driver record; and

(10) the medical examiner's National Registry of

Certified Medical Examiners identification number.

(e-5) Beginning June 22, 2018, the Secretary shall post the following to the CDLIS driver record within one business day of electronic receipt from the Federal Motor Carrier Safety Administration of a driver's identification, examination results, restriction information, and medical variance information resulting from an examination performed by a medical examiner on the National Registry of Certified Medical Examiners for any driver who has certified as non-excepted interstate:
(1) the medical examiner's name;
(2) the medical examiner's telephone number;
(3) the date of issuance of the medical examiner's

certificate;

(4) the medical examiner's license number and the

state that issued it;

(5) the medical certification status;
(6) the expiration date of the medical examiner's

certificate;

(7) the existence of any medical variance on the

medical examiner's certificate, including, but not limited to, an exemption, Skills Performance Evaluation certification, issue and expiration date of a medical variance, or any grandfather provisions;

(8) any restrictions noted on the medical examiner's

certificate;

(9) the date the medical examiner's certificate

information was posted to the CDLIS driver record; and

(10) the medical examiner's National Registry of

Certified Medical Examiners identification number.

(f) Within 10 calendar days of the expiration or rescission of the driver's medical examiner's certificate or medical variance or both, the Secretary shall update the medical certification status to "not certified".
(g) Within 10 calendar days of receipt of information from the Federal Motor Carrier Safety Administration regarding issuance or renewal of a medical variance, the Secretary shall update the CDLIS driver record to include the medical variance information provided by the Federal Motor Carrier Safety Administration.
(g-5) Beginning June 22, 2018, within one business day of electronic receipt of information from the Federal Motor Carrier Safety Administration regarding issuance or renewal of a medical variance, the Secretary shall update the CDLIS driver record to include the medical variance information provided by the Federal Motor Carrier Safety Administration.
(h) The Secretary shall notify the driver of his or her non-certified status and that his or her CDL will be canceled unless the driver submits a current medical examiner's certificate or medical variance or changes his or her self-certification to driving only in excepted or intrastate commerce.
(i) Within 60 calendar days of a driver's medical certification status becoming non-certified, the Secretary shall cancel the CDL.
(j) As required under the Code of Federal Regulations 49 CFR 390.39, an operator of a covered farm vehicle, as defined under Section 18b-101 of this Code, is exempt from the requirements of this Section.
(k) For purposes of ensuring a person is medically fit to drive a commercial motor vehicle, the Secretary may release medical information provided by an applicant or a holder of a CDL or CLP to the Federal Motor Carrier Safety Administration. Medical information includes, but is not limited to, a medical examiner's certificate, a medical report that the Secretary requires to be submitted, statements regarding medical conditions made by an applicant or a holder of a CDL or CLP, or statements made by his or her physician.
(Source: P.A. 99-57, eff. 7-16-15; 99-607, eff. 7-22-16; 100-223, eff. 8-18-17.)

(625 ILCS 5/6-509) (from Ch. 95 1/2, par. 6-509)
Sec. 6-509. Non-domiciled commercial learner's permit and non-domiciled commercial driver's license.
(a) The Secretary of State may issue a non-domiciled CLP or non-domiciled CDL to a domiciliary of a foreign jurisdiction if the United States Secretary of Transportation has determined that the commercial motor vehicle testing and licensing standards, in that foreign jurisdiction, do not meet the testing standards established in 49 C.F.R. Part 383. A non-domiciled CLP or non-domiciled CDL shall be issued in accordance with the testing and licensing standards contained in subparts F, G, and H of 49 C.F.R. Part 383. The word "Non-domiciled" must appear on the face of the non-domiciled CLP or non-domiciled CDL. A driver applicant must surrender any non-domiciled CLP or non-domiciled CDL, license or permit issued by any other state.
(b) If an individual is domiciled in a state while that state is prohibited from issuing CDLs in accordance with 49 C.F.R. Part 384.405, that individual is eligible to obtain a non-domiciled CLP or non-domiciled CDL from any state that elects to issue a non-domiciled CLP or non-domiciled CDL and which complies with the testing and licensing standards contained in subparts F, G, and H of 49 C.F.R. Part 383.23. "Non-domiciled" must appear on the face of the non-domiciled CLP or non-domiciled CDL. A driver applicant must surrender any non-domiciled CLP or non-domiciled CDL issued in any other state.
(Source: P.A. 98-176 (see Section 10 of P.A. 98-722 and Section 10 of P.A. 99-414 for the effective date of changes made by P.A. 98-176).)

(625 ILCS 5/6-510) (from Ch. 95 1/2, par. 6-510)
Sec. 6-510. Application for Commercial Driver's License (CDL). The application for a CDL must include, but is not limited to, the following:
(1) the driver applicant's full legal name and

current Illinois domiciliary address, unless the driver applicant is from a foreign country and is applying for a non-domiciled CDL in which case the driver applicant shall submit proof of Illinois residency or the driver applicant is from another state and is applying for a non-domiciled CDL in which case the driver applicant shall submit proof of domicile in the state which issued the driver applicant's Non-CDL;

(2) a physical description of the driver applicant

including gender, height, weight, color of eyes, and hair color;

(3) date of birth;
(4) the driver applicant's social security number;
(5) the driver applicant's signature;
(6) certifications required by 49 C.F.R. Part 383.71;
(6.1) the names of all states where the driver

applicant has previously been licensed to drive any type of motor vehicle during the previous 10 years pursuant to 49 C.F.R. Part 383;

(6.2) proof of citizenship or lawful permanent

residency as set forth in Table 1 of 49 C.F.R. 383.71, unless the driver applicant is from a foreign country and is applying for a non-domiciled CDL, in which case the applicant must provide an unexpired employment authorization document (EAD) issued by USCIS or an unexpired foreign passport accompanied by an approved I-94 form documenting the applicant's most recent admittance into the United States; and

(7) any other information required by the Secretary

of State.

(Source: P.A. 97-263, eff. 8-5-11; 98-176 (see Section 10 of P.A. 98-722 and Section 10 of P.A. 99-414 for the effective date of changes made by P.A. 98-176).)

(625 ILCS 5/6-511) (from Ch. 95 1/2, par. 6-511)
Sec. 6-511. Change of legal name or domiciliary address.
(a) All persons to whom a CLP or CDL has been issued, shall notify the Driver Services Department of the Secretary of State's Office within 10 days of any change in domiciliary address. In addition, the person shall make application for a corrected CLP or CDL within 30 days after the change.
(b) Any person to whom a CLP or CDL has been issued whose legal name has changed from the name on the previously-issued CLP or CDL shall apply for a corrected card within 30 days after the change.
(Source: P.A. 98-176 (see Section 10 of P.A. 98-722 and Section 10 of P.A. 99-414 for the effective date of changes made by P.A. 98-176).)

(625 ILCS 5/6-512) (from Ch. 95 1/2, par. 6-512)
Sec. 6-512. Unlawful operation of a commercial motor vehicle pursuant to a non-Illinois issued CLP or CDL. No person, after becoming a domiciliary of this State for 30 days or more, shall drive a commercial motor vehicle on the highways of this State pursuant to the authority of a CLP or CDL issued by any other State or foreign jurisdiction.
(Source: P.A. 98-176 (see Section 10 of P.A. 98-722 and Section 10 of P.A. 99-414 for the effective date of changes made by P.A. 98-176).)

(625 ILCS 5/6-512.5)
Sec. 6-512.5. Commercial Learner's Permit or CLP.
(a) The content of the CLP shall include, but is not limited to, the following:
(1) A CLP shall be distinctly marked "Commercial

Learner's Permit" or "CLP" and that it is invalid unless accompanied by the underlying driver's license issued by the State of Illinois;

(2) the full legal name and the Illinois domiciliary

address (unless it is a non-domiciled CLP) of the person to whom the CLP is issued;

(3) a physical description of the person including

gender, height, weight, color of eyes, and hair color;

(4) date of birth;
(5) the Illinois driver's license number assigned by

the Secretary of State;

(6) the person's signature;
(7) an indicator showing that the CLP was issued by

the State of Illinois;

(8) the date of issuance and the date of expiration

of the CLP;

(9) the class or type of commercial vehicle or

vehicles which the person is authorized to drive together with any endorsement or restriction.

(b) If the CLP is a non-domiciled CLP, it must contain the prominent statement that the permit is a "Non-domiciled Commercial Learner's Permit" or "Non-domiciled CLP".
(c) Applicant Record Check. Prior to issuing, renewing, upgrading, or transferring a CLP, the Secretary of State shall obtain, review, and maintain upon issuance, renewal, upgrade, or transfer the driver applicant's driving record as required by 49 C.F.R. Parts 383 and 384 and the United States Secretary of Transportation.
(d) Notification of Commercial Learner's Permit (CLP) Issuance and Self-Certification. Within 10 days after issuing a CLP, the Secretary of State must notify the Commercial Driver License Information System of that fact, and provide all information required to ensure identification of the person. The Secretary shall also post the driver's self-certification for the type of driving operations to the CDLIS driver record.
(Source: P.A. 98-176 (see Section 10 of P.A. 98-722 and Section 10 of P.A. 99-414 for the effective date of changes made by P.A. 98-176).)

(625 ILCS 5/6-513) (from Ch. 95 1/2, par. 6-513)
Sec. 6-513. Commercial Driver's License or CDL. The content of the CDL shall include, but is not limited to the following:
(a) A CDL shall be distinctly marked "Commercial

Driver's License" or "CDL". It must include, but is not limited to, the following information:

(1) the full legal name and the Illinois

domiciliary address (unless it is a non-domiciled CDL) of the person to whom the CDL is issued;

(2) a color photograph of the person;
(3) a physical description of the person

including gender, height, weight, color of eyes, and hair color;

(4) date of birth;
(5) a CDL or file number assigned by the

Secretary of State;

(6) the person's signature;
(7) the class or type of commercial vehicle or

vehicles which the person is authorized to drive together with any endorsements or restrictions;

(8) the name of the issuing state;
(9) the issuance and expiration dates of the CDL;

and

(10) the restriction code "V" if the driver has

been issued a medical variance.

(a-5) If the CDL is a non-domiciled CDL it must

contain the prominent statement that the license is a "Non-domiciled Commercial Driver's License" or "Non-domiciled CDL".

(b) Applicant Record Check. Prior to issuing,

renewing, upgrading, or transferring a CDL, the Secretary of State shall obtain, review, and maintain upon issuance, renewal, upgrade, or transfer the driver applicant's driving record as required by 49 C.F.R. Part 383 and Part 384 and the United States Secretary of Transportation.

(c) Notification of Commercial Driver's License (CDL)

Issuance and Self-Certification. Within 10 days after issuing a CDL, the Secretary of State must notify the Commercial Driver License Information System of that fact, and provide all information required to ensure identification of the person. The Secretary shall also post the driver's self-certification for the type of driving operations to the CDLIS driver record.

(c-5) Change in driver identification information.

Within 10 days of any change of driver identification information on any CDL holder, the Secretary of State must notify the Commercial Driver License Information System of the change.

(d) Renewal. Every person applying for a renewal of a

CDL must complete the appropriate application form required by this Code and any other test deemed necessary by the Secretary.

(Source: P.A. 97-208, eff. 1-1-12; 98-176 (see Section 10 of P.A. 98-722 and Section 10 of P.A. 99-414 for the effective date of changes made by P.A. 98-176).)

(625 ILCS 5/6-514) (from Ch. 95 1/2, par. 6-514)
Sec. 6-514. Commercial driver's license (CDL); commercial learner's permit (CLP); disqualifications.
(a) A person shall be disqualified from driving a commercial motor vehicle for a period of not less than 12 months for the first violation of:
(1) Refusing to submit to or failure to complete a

test or tests to determine the driver's blood concentration of alcohol, other drug, or both while driving a commercial motor vehicle or, if the driver is a CLP or CDL holder, while driving a non-CMV; or

(2) Operating a commercial motor vehicle while the

alcohol concentration of the person's blood, breath, other bodily substance, or urine is at least 0.04, or any amount of a drug, substance, or compound in the person's blood, other bodily substance, or urine resulting from the unlawful use or consumption of cannabis listed in the Cannabis Control Act, a controlled substance listed in the Illinois Controlled Substances Act, or methamphetamine as listed in the Methamphetamine Control and Community Protection Act as indicated by a police officer's sworn report or other verified evidence; or operating a non-commercial motor vehicle while the alcohol concentration of the person's blood, breath, other bodily substance, or urine was above the legal limit defined in Section 11-501.1 or 11-501.8 or any amount of a drug, substance, or compound in the person's blood, other bodily substance, or urine resulting from the unlawful use or consumption of cannabis listed in the Cannabis Control Act, a controlled substance listed in the Illinois Controlled Substances Act, or methamphetamine as listed in the Methamphetamine Control and Community Protection Act as indicated by a police officer's sworn report or other verified evidence while holding a CLP or CDL; or

(3) Conviction for a first violation of:
(i) Driving a commercial motor vehicle or, if the

driver is a CLP or CDL holder, driving a non-CMV while under the influence of alcohol, or any other drug, or combination of drugs to a degree which renders such person incapable of safely driving; or

(ii) Knowingly leaving the scene of an accident

while operating a commercial motor vehicle or, if the driver is a CLP or CDL holder, while driving a non-CMV; or

(iii) Driving a commercial motor vehicle or, if

the driver is a CLP or CDL holder, driving a non-CMV while committing any felony; or

(iv) Driving a commercial motor vehicle while the

person's driving privileges or driver's license or permit is revoked, suspended, or cancelled or the driver is disqualified from operating a commercial motor vehicle; or

(v) Causing a fatality through the negligent

operation of a commercial motor vehicle, including but not limited to the crimes of motor vehicle manslaughter, homicide by a motor vehicle, and negligent homicide.

As used in this subdivision (a)(3)(v), "motor

vehicle manslaughter" means the offense of involuntary manslaughter if committed by means of a vehicle; "homicide by a motor vehicle" means the offense of first degree murder or second degree murder, if either offense is committed by means of a vehicle; and "negligent homicide" means reckless homicide under Section 9-3 of the Criminal Code of 1961 or the Criminal Code of 2012 and aggravated driving under the influence of alcohol, other drug or drugs, intoxicating compound or compounds, or any combination thereof under subdivision (d)(1)(F) of Section 11-501 of this Code.

If any of the above violations or refusals occurred

while transporting hazardous material(s) required to be placarded, the person shall be disqualified for a period of not less than 3 years; or

(4) (Blank).
(b) A person is disqualified for life for a second conviction of any of the offenses specified in paragraph (a), or any combination of those offenses, arising from 2 or more separate incidents.
(c) A person is disqualified from driving a commercial motor vehicle for life if the person either (i) uses a commercial motor vehicle in the commission of any felony involving the manufacture, distribution, or dispensing of a controlled substance, or possession with intent to manufacture, distribute or dispense a controlled substance or (ii) if the person is a CLP or CDL holder, uses a non-CMV in the commission of a felony involving any of those activities.
(d) The Secretary of State may, when the United States Secretary of Transportation so authorizes, issue regulations in which a disqualification for life under paragraph (b) may be reduced to a period of not less than 10 years. If a reinstated driver is subsequently convicted of another disqualifying offense, as specified in subsection (a) of this Section, he or she shall be permanently disqualified for life and shall be ineligible to again apply for a reduction of the lifetime disqualification.
(e) A person is disqualified from driving a commercial motor vehicle for a period of not less than 2 months if convicted of 2 serious traffic violations, committed in a commercial motor vehicle, non-CMV while holding a CLP or CDL, or any combination thereof, arising from separate incidents, occurring within a 3 year period, provided the serious traffic violation committed in a non-CMV would result in the suspension or revocation of the CLP or CDL holder's non-CMV privileges. However, a person will be disqualified from driving a commercial motor vehicle for a period of not less than 4 months if convicted of 3 serious traffic violations, committed in a commercial motor vehicle, non-CMV while holding a CLP or CDL, or any combination thereof, arising from separate incidents, occurring within a 3 year period, provided the serious traffic violation committed in a non-CMV would result in the suspension or revocation of the CLP or CDL holder's non-CMV privileges. If all the convictions occurred in a non-CMV, the disqualification shall be entered only if the convictions would result in the suspension or revocation of the CLP or CDL holder's non-CMV privileges.
(e-1) (Blank).
(f) Notwithstanding any other provision of this Code, any driver disqualified from operating a commercial motor vehicle, pursuant to this UCDLA, shall not be eligible for restoration of commercial driving privileges during any such period of disqualification.
(g) After suspending, revoking, or cancelling a CLP or CDL, the Secretary of State must update the driver's records to reflect such action within 10 days. After suspending or revoking the driving privilege of any person who has been issued a CLP or CDL from another jurisdiction, the Secretary shall originate notification to such issuing jurisdiction within 10 days.
(h) The "disqualifications" referred to in this Section shall not be imposed upon any commercial motor vehicle driver, by the Secretary of State, unless the prohibited action(s) occurred after March 31, 1992.
(i) A person is disqualified from driving a commercial motor vehicle in accordance with the following:
(1) For 6 months upon a first conviction of paragraph

(2) of subsection (b) or subsection (b-3) of Section 6-507 of this Code.

(2) For 2 years upon a second conviction of paragraph

(2) of subsection (b) or subsection (b-3) or any combination of paragraphs (2) or (3) of subsection (b) or subsections (b-3) or (b-5) of Section 6-507 of this Code within a 10-year period if the second conviction is a violation of paragraph (2) of subsection (b) or subsection (b-3).

(3) For 3 years upon a third or subsequent conviction

of paragraph (2) of subsection (b) or subsection (b-3) or any combination of paragraphs (2) or (3) of subsection (b) or subsections (b-3) or (b-5) of Section 6-507 of this Code within a 10-year period if the third or subsequent conviction is a violation of paragraph (2) of subsection (b) or subsection (b-3).

(4) For one year upon a first conviction of paragraph

(3) of subsection (b) or subsection (b-5) of Section 6-507 of this Code.

(5) For 3 years upon a second conviction of paragraph

(3) of subsection (b) or subsection (b-5) or any combination of paragraphs (2) or (3) of subsection (b) or subsections (b-3) or (b-5) of Section 6-507 of this Code within a 10-year period if the second conviction is a violation of paragraph (3) of subsection (b) or (b-5).

(6) For 5 years upon a third or subsequent conviction

of paragraph (3) of subsection (b) or subsection (b-5) or any combination of paragraphs (2) or (3) of subsection (b) or subsections (b-3) or (b-5) of Section 6-507 of this Code within a 10-year period if the third or subsequent conviction is a violation of paragraph (3) of subsection (b) or (b-5).

(j) Disqualification for railroad-highway grade crossing violation.
(1) General rule. A driver who is convicted of a

violation of a federal, State, or local law or regulation pertaining to one of the following 6 offenses at a railroad-highway grade crossing must be disqualified from operating a commercial motor vehicle for the period of time specified in paragraph (2) of this subsection (j) if the offense was committed while operating a commercial motor vehicle:

(i) For drivers who are not required to always

stop, failing to slow down and check that the tracks are clear of an approaching train or railroad track equipment, as described in subsection (a-5) of Section 11-1201 of this Code;

(ii) For drivers who are not required to always

stop, failing to stop before reaching the crossing, if the tracks are not clear, as described in subsection (a) of Section 11-1201 of this Code;

(iii) For drivers who are always required to

stop, failing to stop before driving onto the crossing, as described in Section 11-1202 of this Code;

(iv) For all drivers, failing to have sufficient

space to drive completely through the crossing without stopping, as described in subsection (b) of Section 11-1425 of this Code;

(v) For all drivers, failing to obey a traffic

control device or the directions of an enforcement official at the crossing, as described in subdivision (a)2 of Section 11-1201 of this Code;

(vi) For all drivers, failing to negotiate a

crossing because of insufficient undercarriage clearance, as described in subsection (d-1) of Section 11-1201 of this Code.

(2) Duration of disqualification for railroad-highway

grade crossing violation.

(i) First violation. A driver must be

disqualified from operating a commercial motor vehicle for not less than 60 days if the driver is convicted of a violation described in paragraph (1) of this subsection (j) and, in the three-year period preceding the conviction, the driver had no convictions for a violation described in paragraph (1) of this subsection (j).

(ii) Second violation. A driver must be

disqualified from operating a commercial motor vehicle for not less than 120 days if the driver is convicted of a violation described in paragraph (1) of this subsection (j) and, in the three-year period preceding the conviction, the driver had one other conviction for a violation described in paragraph (1) of this subsection (j) that was committed in a separate incident.

(iii) Third or subsequent violation. A driver

must be disqualified from operating a commercial motor vehicle for not less than one year if the driver is convicted of a violation described in paragraph (1) of this subsection (j) and, in the three-year period preceding the conviction, the driver had 2 or more other convictions for violations described in paragraph (1) of this subsection (j) that were committed in separate incidents.

(k) Upon notification of a disqualification of a driver's commercial motor vehicle privileges imposed by the U.S. Department of Transportation, Federal Motor Carrier Safety Administration, in accordance with 49 C.F.R. 383.52, the Secretary of State shall immediately record to the driving record the notice of disqualification and confirm to the driver the action that has been taken.
(l) A foreign commercial driver is subject to disqualification under this Section.
(Source: P.A. 98-122, eff. 1-1-14; 98-176 (see Section 10 of P.A. 98-722 and Section 10 of P.A. 99-414 for the effective date of changes made by P.A. 98-176); 98-722, eff. 7-16-14; 98-756, eff. 7-16-14; 98-1172, eff. 1-12-15; 99-697, eff. 7-29-16.)

(625 ILCS 5/6-515) (from Ch. 95 1/2, par. 6-515)
Sec. 6-515. Prohibitions against a person driving a commercial motor vehicle while having any alcohol, other drug, or both in such person's system.
(a) Notwithstanding any other provisions of this Code, a person shall not drive a commercial motor vehicle while having any alcohol, other drug, or both in such person's system.
(b) A person who drives a commercial motor vehicle while having any alcohol, other drug, or both, in such person's system or who refuses to submit to or fails to complete an alcohol or other drug test or tests pursuant to Section 6-517, as evidenced by the issuance of a Sworn Report by a police officer, must be placed "out-of-service" for at least 24 hours.
(c) The police officer shall provide the Secretary of State with a copy of all Sworn Reports issued pursuant to this UCDLA.
(d) The "out-of-service" referred to in this Section shall not be entered to the record of any Illinois commercial motor vehicle driver, by the Secretary of State, unless the prohibited action or actions occurred after March 31, 1992.
(Source: P.A. 88-212.)

(625 ILCS 5/6-516) (from Ch. 95 1/2, par. 6-516)
Sec. 6-516. Implied consent requirements for commercial motor vehicle drivers.
(a) Effective April 1, 1992, any person who drives a commercial motor vehicle upon the highways is hereby deemed to have given consent to submit to a test or tests, subject to the provisions of Section 11-501.2 of this Code, of such person's breath, blood or urine for the purpose of determining the presence of alcohol, or other drugs, in such person's system.
(b) A test or tests may be administered at the direction of a law enforcement officer, who after stopping or detaining the commercial motor vehicle driver, has probable cause to believe that driver was driving a commercial motor vehicle while having alcohol or any amount of a drug, substance, or compound resulting from the unlawful use or consumption of cannabis listed in the Cannabis Control Act, a controlled substance listed in the Illinois Controlled Substances Act, or methamphetamine as listed in the Methamphetamine Control and Community Protection Act in such driver's system.
(c) Effective April 1, 1992, any person who operates a school bus at the time of an accident involving the school bus is hereby deemed to have given consent to submit to a test or tests to be administered at the direction of a law enforcement officer, subject to the provisions of Section 11-501.2 of this Code, of the driver's breath, blood or urine for the purpose of determining the presence of alcohol, or other drugs, in the person's system.
(Source: P.A. 95-355, eff. 1-1-08.)

(625 ILCS 5/6-517) (from Ch. 95 1/2, par. 6-517)
Sec. 6-517. Commercial driver; implied consent warnings.
(a) Any person driving a commercial motor vehicle who is requested by a police officer, pursuant to Section 6-516, to submit to a chemical test or tests to determine the alcohol concentration or any amount of a drug, substance, or compound resulting from the unlawful use or consumption of cannabis listed in the Cannabis Control Act, a controlled substance listed in the Illinois Controlled Substances Act, an intoxicating compound listed in the Use of Intoxicating Compounds Act, or methamphetamine as listed in the Methamphetamine Control and Community Protection Act in such person's system, must be warned by the police officer requesting the test or tests that a refusal to submit to the test or tests will result in that person being immediately placed out-of-service for a period of 24 hours and being disqualified from operating a commercial motor vehicle for a period of not less than 12 months; the person shall also be warned that if such person submits to testing which discloses an alcohol concentration of greater than 0.00 but less than 0.04 or any amount of a drug, substance, or compound in such person's blood, other bodily substance, or urine resulting from the unlawful use or consumption of cannabis listed in the Cannabis Control Act, a controlled substance listed in the Illinois Controlled Substances Act, an intoxicating compound listed in the Use of Intoxicating Compounds Act, or methamphetamine as listed in the Methamphetamine Control and Community Protection Act, such person shall be placed immediately out-of-service for a period of 24 hours; if the person submits to testing which discloses an alcohol concentration of 0.04 or more or any amount of a drug, substance, or compound in such person's blood, other bodily substance, or urine resulting from the unlawful use or consumption of cannabis listed in the Cannabis Control Act, a controlled substance listed in the Illinois Controlled Substances Act, an intoxicating compound listed in the Use of Intoxicating Compounds Act, or methamphetamine as listed in the Methamphetamine Control and Community Protection Act, such person shall be placed immediately out-of-service and disqualified from driving a commercial motor vehicle for a period of at least 12 months; also the person shall be warned that if such testing discloses an alcohol concentration of 0.08, or more or any amount of a drug, substance, or compound in such person's blood, other bodily substance, or urine resulting from the unlawful use or consumption of cannabis listed in the Cannabis Control Act, a controlled substance listed in the Illinois Controlled Substances Act, an intoxicating compound listed in the Use of Intoxicating Compounds Act, or methamphetamine as listed in the Methamphetamine Control and Community Protection Act, in addition to the person being immediately placed out-of-service and disqualified for 12 months as provided in this UCDLA, the results of such testing shall also be admissible in prosecutions for violations of Section 11-501 of this Code, or similar violations of local ordinances, however, such results shall not be used to impose any driving sanctions pursuant to Section 11-501.1 of this Code.
The person shall also be warned that any disqualification imposed pursuant to this Section, shall be for life for any such offense or refusal, or combination thereof; including a conviction for violating Section 11-501 while driving a commercial motor vehicle, or similar provisions of local ordinances, committed a second time involving separate incidents.
A person requested to submit to a test shall also acknowledge, in writing, receipt of the warning required under this Section. If the person refuses to acknowledge receipt of the warning, the police officer shall make a written notation on the warning that the person refused to sign the warning. A person's refusal to sign the warning shall not be evidence that the person was not read the warning.
(b) If the person refuses or fails to complete testing, or submits to a test which discloses an alcohol concentration of at least 0.04, or any amount of a drug, substance, or compound in such person's blood, other bodily substance, or urine resulting from the unlawful use or consumption of cannabis listed in the Cannabis Control Act, a controlled substance listed in the Illinois Controlled Substances Act, an intoxicating compound listed in the Use of Intoxicating Compounds Act, or methamphetamine as listed in the Methamphetamine Control and Community Protection Act, the law enforcement officer must submit a Sworn Report to the Secretary of State, in a form prescribed by the Secretary, certifying that the test or tests was requested pursuant to paragraph (a); that the person was warned, as provided in paragraph (a) and that such person refused to submit to or failed to complete testing, or submitted to a test which disclosed an alcohol concentration of 0.04 or more, or any amount of a drug, substance, or compound in such person's blood, other bodily substance, or urine resulting from the unlawful use or consumption of cannabis listed in the Cannabis Control Act, a controlled substance listed in the Illinois Controlled Substances Act, an intoxicating compound listed in the Use of Intoxicating Compounds Act, or methamphetamine as listed in the Methamphetamine Control and Community Protection Act.
(c) The police officer submitting the Sworn Report under this Section shall serve notice of the CDL disqualification on the person and such CDL disqualification shall be effective as provided in paragraph (d). In cases where the blood alcohol concentration of 0.04 or more, or any amount of a drug, substance, or compound in such person's blood, other bodily substance, or urine resulting from the unlawful use or consumption of cannabis listed in the Cannabis Control Act, a controlled substance listed in the Illinois Controlled Substances Act, an intoxicating compound listed in the Use of Intoxicating Compounds Act, or methamphetamine as listed in the Methamphetamine Control and Community Protection Act, is established by subsequent analysis of blood, other bodily substance, or urine collected at the time of the request, the police officer shall give notice as provided in this Section or by deposit in the United States mail of such notice as provided in this Section or by deposit in the United States mail of such notice in an envelope with postage prepaid and addressed to such person's domiciliary address as shown on the Sworn Report and the CDL disqualification shall begin as provided in paragraph (d).
(d) The CDL disqualification referred to in this Section shall take effect on the 46th day following the date the Sworn Report was given to the affected person.
(e) Upon receipt of the Sworn Report from the police officer, the Secretary of State shall disqualify the person from driving any commercial motor vehicle and shall confirm the CDL disqualification by mailing the notice of the effective date to the person. However, should the Sworn Report be defective by not containing sufficient information or be completed in error, the confirmation of the CDL disqualification shall not be mailed to the affected person or entered into the record, instead the Sworn Report shall be forwarded to the issuing agency identifying any such defect.
(Source: P.A. 99-467, eff. 1-1-16; 99-697, eff. 7-29-16.)

(625 ILCS 5/6-518) (from Ch. 95 1/2, par. 6-518)
Sec. 6-518. Notification of traffic convictions.
(a) Within 5 days after receiving a report of an Illinois conviction, or other verified evidence, of any driver who has been issued a CLP or CDL by another State or has been issued a foreign commercial driver's license, for a violation of any law or local ordinance of this State, relating to motor vehicle traffic control, other than parking violations, committed in any motor vehicle, the Secretary of State must notify the driver licensing authority which issued such CLP or CDL of said conviction.
(b) Within 5 days after receiving a report of an Illinois conviction, or other verified evidence, of any driver from another state who is licensed or unlicensed or holds a foreign non-commercial driver's license, for a violation of any law or local ordinance of this State, relating to motor vehicle traffic control, other than parking violations, committed in a commercial motor vehicle, the Secretary of State must notify the driver licensing authority which issued the person's driver's license of the conviction.
(Source: P.A. 98-176 (see Section 10 of P.A. 98-722 and Section 10 of P.A. 99-414 for the effective date of changes made by P.A. 98-176); 98-722, eff. 7-16-14.)

(625 ILCS 5/6-519) (from Ch. 95 1/2, par. 6-519)
Sec. 6-519. Driving Record Information To Be Furnished. Notwithstanding any other provision of law to the contrary, the Secretary of State shall furnish the following information regarding a commercial driver's driving record: all information on CDLIS driver records to the driver licensing administrator of any other State; all information on CDLIS driver records to the U.S. Department of Transportation; all information on the CDLIS driver record obtained on the CDLIS motor vehicle record to the affected driver or a motor carrier or prospective motor carrier requesting such information; all information on the CDLIS driver record obtained on the CDLIS motor vehicle record of a current or prospective driver to a motor carrier or prospective motor carrier requesting such information within 10 days of the request; and any other entity or person authorized to receive such information pursuant to Section 2-123 of this Code.
(Source: P.A. 97-208, eff. 1-1-12.)

(625 ILCS 5/6-520) (from Ch. 95 1/2, par. 6-520)
Sec. 6-520. CDL disqualification or out-of-service order; hearing.
(a) A disqualification of commercial driving privileges by the Secretary of State, pursuant to this UCDLA, shall not become effective until the person is notified in writing, by the Secretary, of the impending disqualification and advised that a CDL hearing may be requested of the Secretary if the stop or arrest occurred in a commercial motor vehicle.
(b) Upon receipt of: the notice of a CDL disqualification not based upon a conviction; an out-of-service order; or notification that a CDL disqualification is forthcoming, the person may make a written petition in a form, approved by the Secretary of State, for a CDL hearing with the Secretary if the stop or arrest occurred in a commercial motor vehicle. Such petition must state the grounds upon which the person seeks to have the CDL disqualification rescinded or the out-of-service order removed from the person's driving record. Within 10 days after the receipt of such petition, it shall be reviewed by the Director of the Department of Administrative Hearings, Office of the Secretary of State, or by an appointed designee. If it is determined that the petition on its face does not state grounds upon which the relief may be based, the petition for a CDL hearing shall be denied and the disqualification shall become effective as if no petition had been filed and the out-of-service order shall be sustained. If such petition is so denied, the person may submit another petition.
(c) The scope of a CDL hearing, for any disqualification imposed pursuant to paragraphs (1) and (2) of subsection (a) of Section 6-514, resulting from the operation of a commercial motor vehicle, shall be limited to the following issues:
1. Whether the person was operating a commercial

motor vehicle;

2. Whether, after making the initial stop, the police

officer had probable cause to issue a Sworn Report;

3. Whether the person was verbally warned of the

ensuing consequences prior to submitting to any type of chemical test or tests to determine such person's blood concentration of alcohol, other drug, or both;

4. Whether the person did refuse to submit to or

failed to complete the chemical testing or did submit to such test or tests and such test or tests disclosed an alcohol concentration of at least 0.04 or any amount of a drug, substance, or compound resulting from the unlawful use or consumption of cannabis listed in the Cannabis Control Act or a controlled substance listed in the Illinois Controlled Substances Act or methamphetamine as listed in the Methamphetamine Control and Community Protection Act in the person's system;

5. Whether the person was warned that if the test or

tests disclosed an alcohol concentration of 0.08 or more or any amount of a drug, substance, or compound resulting from the unlawful use or consumption of cannabis listed in the Cannabis Control Act or a controlled substance listed in the Illinois Controlled Substances Act or methamphetamine as listed in the Methamphetamine Control and Community Protection Act, such results could be admissible in a subsequent prosecution under Section 11-501 of this Code or similar provision of local ordinances; and

6. Whether such results could not be used to impose

any driver's license sanctions pursuant to Section 11-501.1.

Upon the conclusion of the above CDL hearing, the CDL disqualification imposed shall either be sustained or rescinded.
(d) The scope of a CDL hearing for any out-of-service sanction, imposed pursuant to Section 6-515, shall be limited to the following issues:
1. Whether the person was driving a commercial motor

vehicle;

2. Whether, while driving such commercial motor

vehicle, the person had alcohol or any amount of a drug, substance, or compound resulting from the unlawful use or consumption of cannabis listed in the Cannabis Control Act or a controlled substance listed in the Illinois Controlled Substances Act or methamphetamine as listed in the Methamphetamine Control and Community Protection Act in such person's system;

3. Whether the person was verbally warned of the

ensuing consequences prior to being asked to submit to any type of chemical test or tests to determine such person's alcohol, other drug, or both, concentration; and

4. Whether, after being so warned, the person did

refuse to submit to or failed to complete such chemical test or tests or did submit to such test or tests and such test or tests disclosed an alcohol concentration greater than 0.00 or any amount of a drug, substance, or compound resulting from the unlawful use or consumption of cannabis listed in the Cannabis Control Act or a controlled substance listed in the Illinois Controlled Substances Act or methamphetamine as listed in the Methamphetamine Control and Community Protection Act.

Upon the conclusion of the above CDL hearing, the out-of-service sanction shall either be sustained or removed from the person's driving record.
(e) If any person petitions for a hearing relating to any CDL disqualification based upon a conviction, as defined in this UCDLA, said hearing shall not be conducted as a CDL hearing, but shall be conducted as any other driver's license hearing, whether formal or informal, as promulgated in the rules and regulations of the Secretary.
(f) Any evidence of alcohol or other drug consumption, for the purposes of this UCDLA, shall be sufficient probable cause for requesting the driver to submit to a chemical test or tests to determine the presence of alcohol, other drug, or both in the person's system and the subsequent issuance of an out-of-service order or a Sworn Report by a police officer.
(g) For the purposes of this UCDLA, a CDL "hearing" shall mean a hearing before the Office of the Secretary of State in accordance with Section 2-118 of this Code, for the purpose of resolving differences or disputes specifically related to the scope of the issues identified in this Section relating to the operation of a commercial motor vehicle. These proceedings will be a matter of record and a final appealable order issued. The petition for a CDL hearing shall not stay or delay the effective date of the impending disqualification.
(h) The CDL hearing may be conducted upon a review of the police officer's own official reports; provided however, that the petitioner may subpoena the officer. Failure of the officer to answer the subpoena shall be grounds for a continuance.
(i) Any CDL disqualification based upon a statutory summary suspension or revocation resulting from an arrest of a CDL holder while operating a non-commercial motor vehicle, may only be contested by filing a petition to contest the statutory summary suspension or revocation in the appropriate circuit court as provided for in Section 2-118.1 of this Code.
(Source: P.A. 95-382, eff. 8-23-07; 96-1344, eff. 7-1-11.)

(625 ILCS 5/6-521) (from Ch. 95 1/2, par. 6-521)
Sec. 6-521. Rulemaking Authority.
(a) The Secretary of State, using the authority to license motor vehicle operators under this Code, may adopt such rules and regulations as may be necessary to establish standards, policies and procedures for the licensing and sanctioning of commercial motor vehicle drivers in order to meet the requirements of the Commercial Motor Vehicle Act of 1986 (CMVSA); subsequent federal rulemaking under 49 C.F.R. Part 383 or Part 1572; and administrative and policy decisions of the U.S. Secretary of Transportation and the Federal Motor Carrier Safety Administration. The Secretary may, as provided in the CMVSA, establish stricter requirements for the licensing of commercial motor vehicle drivers than those established by the federal government.
(b) By January 1, 1994, the Secretary of State shall establish rules and regulations for the issuance of a restricted commercial driver's license for farm-related service industries consistent with federal guidelines. The restricted license shall be available for a seasonal period or periods not to exceed a total of 180 days in any 12 month period.
(c) (Blank).
(d) By July 1, 1995, the Secretary of State shall establish rules and regulations for the issuance and cancellation of a School Bus Driver's Permit. The permit shall be required for the operation of a school bus as provided in subsection (c), a non-restricted CDL with passenger endorsement, or a properly classified driver's license. The permit will establish that the school bus driver has met all the requirements of the application and screening process established by Section 6-106.1 of this Code.
(Source: P.A. 98-726, eff. 1-1-15.)

(625 ILCS 5/6-522) (from Ch. 95 1/2, par. 6-522)
Sec. 6-522. Authority to Enter Agreements. The Secretary of State may enter into or make agreements, arrangements, or declarations to carry out the provisions of this UCDLA.
(Source: P.A. 86-845.)

(625 ILCS 5/6-523) (from Ch. 95 1/2, par. 6-523)
Sec. 6-523. Reciprocity.
(a) Notwithstanding any law to the contrary, a person may drive a commercial motor vehicle in this State if the person has a valid CDL, non-domiciled CDL, CLP, or non-domiciled CLP issued by another State or foreign jurisdiction as long as that person has not been an established domiciliary of this State for 30 days or more.
(b) The Secretary of State shall give out of state convictions full faith and credit and treat them for sanctioning purposes, under this UCDLA, just as if they occurred in this State.
(c) A CLP or CDL issued by this State or any other state before the date on and after which the state is prohibited from issuing CLPs or CDLs under 49 C.F.R. Part 384, remains valid until its stated expiration date.
(Source: P.A. 98-176 (see Section 10 of P.A. 98-722 and Section 10 of P.A. 99-414 for the effective date of changes made by P.A. 98-176).)

(625 ILCS 5/6-524) (from Ch. 95 1/2, par. 6-524)
Sec. 6-524. Penalties.
(a) Every person convicted of violating any provision of this UCDLA for which another penalty is not provided shall for a first offense be guilty of a petty offense; and for a second conviction for any offense committed within 3 years of any previous offense, shall be guilty of a Class B misdemeanor.
(b) Any person convicted of violating subsection (b) of Section 6-506 of this Code shall be subject to a civil penalty of not more than $10,000.
(c) Any person or employer convicted of violating paragraph (5) of subsection (a) or subsection (b-3) or (b-5) of Section 6-506 shall be subject to a civil penalty of not less than $2,750 nor more than $25,000.
(d) Any person convicted of violating paragraph (2) or (3) of subsection (b) or subsection (b-3) or (b-5) of Section 6-507 shall be subject to a civil penalty of not less than $2,750 nor more than $25,000 for a first conviction and not less than $5,000 nor more than $25,000 for a second conviction.
(Source: P.A. 95-382, eff. 8-23-07; 96-544, eff. 1-1-10; 96-1080, eff. 7-16-10.)

(625 ILCS 5/6-525) (from Ch. 95 1/2, par. 6-525)
Sec. 6-525. Severability. The provisions of this UCLDA shall be severable and if any phrase, clause, sentence or provision of this UCLDA is declared to be contrary to the Constitutions of this State, or of the United States, such unconstitutionality shall not affect the validity of the remainder of this UCDLA.
(Source: P.A. 86-845.)

(625 ILCS 5/6-526)
Sec. 6-526. Prohibition against texting.
(a) A driver may not engage in texting while driving a commercial motor vehicle.
(b) A motor carrier may not allow or require its drivers to engage in texting while driving a commercial motor vehicle.
(c) For the purpose of this Section, when a person is operating a commercial motor vehicle, driving means operating a commercial motor vehicle on a highway, including while temporarily stationary because of traffic, a traffic control device, or other momentary delays. Driving does not include operating a commercial motor vehicle when the driver has moved the vehicle to the side of, or off, a highway and has halted in a location where the vehicle can safely remain stationary.
(d) Texting while driving is permissible by a driver of a commercial motor vehicle when necessary to communicate with law enforcement officials or other emergency services.
(Source: P.A. 97-829, eff. 1-1-13.)

(625 ILCS 5/6-527)
Sec. 6-527. Using a hand-held mobile telephone.
(a) A driver may not use a hand-held mobile telephone while driving a commercial motor vehicle.
(b) A motor carrier may not allow or require its drivers to use a hand-held mobile telephone while driving a commercial motor vehicle.
(c) For the purpose of this Section, driving means operating a commercial motor vehicle on a highway, including while temporarily stationary because of traffic, a traffic control device, or other momentary delays. Driving does not include operating a commercial motor vehicle when the driver has moved the vehicle to the side of, or off, a highway and has halted in a location where the vehicle can safely remain stationary.
(d) Using a hand-held mobile telephone is permissible by a driver of a commercial motor vehicle when necessary to communicate with law enforcement officials or other emergency services.
(Source: P.A. 97-829, eff. 1-1-13.)

(625 ILCS 5/Ch. 6 Art. VI heading)

(625 ILCS 5/6-601) (from Ch. 95 1/2, par. 6-601)
Sec. 6-601. Penalties.
(a) It is a petty offense for any person to violate any of the provisions of this Chapter unless such violation is by this Code or other law of this State declared to be a misdemeanor or a felony.
(b) General penalties. Unless another penalty is in this Code or other laws of this State, every person convicted of a petty offense for the violation of any provision of this Chapter shall be punished by a fine of not more than $500.
(c) Unlicensed driving. Except as hereinafter provided a violation of Section 6-101 shall be:
1. A Class A misdemeanor if the person failed to

obtain a driver's license or permit after expiration of a period of revocation.

2. A Class B misdemeanor if the person has been

issued a driver's license or permit, which has expired, and if the period of expiration is greater than one year; or if the person has never been issued a driver's license or permit, or is not qualified to obtain a driver's license or permit because of his age.

3. A petty offense if the person has been issued a

temporary visitor's driver's license or permit and is unable to provide proof of liability insurance as provided in subsection (d-5) of Section 6-105.1.

If a licensee under this Code is convicted of violating Section 6-303 for operating a motor vehicle during a time when such licensee's driver's license was suspended under the provisions of Section 6-306.3 or 6-308, then such act shall be a petty offense (provided the licensee has answered the charge which was the basis of the suspension under Section 6-306.3 or 6-308), and there shall be imposed no additional like period of suspension as provided in paragraph (b) of Section 6-303.
(d) For violations of this Code or a similar provision of a local ordinance for which a violation is a petty offense as defined by Section 5-1-17 of the Unified Code of Corrections, excluding business offenses as defined by Section 5-1-2 of the Unified Code of Corrections or a violation of Section 15-111 or subsection (d) of Section 3-401 of this Code, if the violation may be satisfied without a court appearance, the violator may, pursuant to Supreme Court Rule, satisfy the case with a written plea of guilty and payment of fines, penalties, and costs equal to the bail amount established by the Supreme Court for the offense.
(Source: P.A. 97-1157, eff. 11-28-13; 98-870, eff. 1-1-15; 98-1134, eff. 1-1-15.)

(625 ILCS 5/Ch. 6 Art. VII heading)

(625 ILCS 5/6-700) (from Ch. 95 1/2, par. 6-700)
Sec. 6-700. Definitions.
As used in this compact:
(a) "State" means a state, territory or possession of the United States, the District of Columbia, or the Commonwealth of Puerto Rico.
(b) "Home state" means the state which has issued and has the power to suspend or revoke the use of the license or permit to operate a motor vehicle.
(c) "Conviction" means a conviction of any offense related to the use or operation of a motor vehicle which is prohibited by state law, municipal ordinance or administrative rule or regulation, or a forfeiture of bail, bond or other security deposited to secure appearance by a person charged with having committed any such offense, and which conviction or forfeiture is required to be reported to the licensing authority.
(Source: P.A. 76-1615.)

(625 ILCS 5/6-701) (from Ch. 95 1/2, par. 6-701)
Sec. 6-701. Findings and declaration of policy.
(a) The party states find that:
1. The safety of their streets and highways is

materially affected by the degree of compliance with state laws and local ordinances relating to the operation of motor vehicles.

2. Violation of such a law or ordinance is evidence

that the violator engages in conduct which is likely to endanger the safety of persons and property.

3. The continuance in force of a license to drive is

predicated upon compliance with laws and ordinances relating to the operation of motor vehicles, in whichever jurisdiction the vehicle is operated.

(b) It is the policy of each of the party states to:
1. Promote compliance with the laws, ordinances and

administrative rules and regulations relating to the operation of motor vehicles by their operators in each of the jurisdictions where such operators drive motor vehicles.

2. Make the reciprocal recognition of licenses to

drive and eligibility therefor more just and equitable by considering the over-all compliance with motor vehicle laws, ordinances and administrative rules and regulations as a condition precedent to the continuance or issuance of any license by reason of which the licensee is authorized or permitted to operate a motor vehicle in any of the party states.

(Source: P.A. 76-1615.)

(625 ILCS 5/6-702) (from Ch. 95 1/2, par. 6-702)
Sec. 6-702. Reports of Conviction.
The licensing authority of a party state shall report each conviction of a person from another party state occurring within its jurisdiction to the licensing authority of the home state of the licensee. Such report shall clearly identify the person convicted; describe the violation specifying the section of the statute, code or ordinance violated; identify the court in which action was taken; indicate whether a plea of guilty or not guilty was entered, or the conviction was a result of the forfeiture of bail, bond or other security; and shall include any special findings made in connection therewith.
(Source: P.A. 76-1615.)

(625 ILCS 5/6-703) (from Ch. 95 1/2, par. 6-703)
Sec. 6-703. Effect of Conviction.
(a) The licensing authority in the home state, for the purposes of suspension, revocation or limitation of the license to operate a motor vehicle, shall give the same effect to the conduct reported, pursuant to Section 6-702, as it would if such conduct had occurred in the home state, in the case of convictions for:
1. Manslaughter or negligent homicide resulting from the operation of a motor vehicle;
2. Driving a motor vehicle while under the influence of intoxicating liquor or a narcotic drug, or under the influence of any other drug to a degree which renders the driver incapable of safely driving a motor vehicle;
3. Any felony in the commission of which a motor vehicle is used;
4. Failure to stop and render aid in the event of a motor vehicle accident resulting in the death or personal injury of another.
(b) As to other convictions, reported pursuant to Section 6-702, the licensing authority in the home state shall give such effect to the conduct as is provided by the laws of the home state.
(c) If the laws of a party state do not provide for offenses or violations denominated or described in precisely the words employed in paragraph (a) of this Section, such party state shall construe the denominations and descriptions appearing in paragraph (a) hereof as being applicable to and identifying those offenses or violations of a substantially similar nature, and the laws of such party state shall contain such provision as may be necessary to ensure that full force and effect is given to this Section.
(Source: P.A. 76-1615.)

(625 ILCS 5/6-704) (from Ch. 95 1/2, par. 6-704)
Sec. 6-704. Applications for new licenses. Upon application for a license to drive, the licensing authority in a party state shall ascertain whether the applicant has ever held, or is the holder of a license to drive issued by any other party state. The licensing authority in the state where application is made shall not issue a license to drive to the applicant if:
1. The applicant has held such a license, but the

same has been suspended by reason, in whole or in part, of a violation and if such suspension period has not terminated.

2. The applicant has held such a license, but the

same has been revoked by reason, in whole or in part, of a violation and if such revocation has not terminated, except that after the expiration of one year from the date the license was revoked, such person may make application for a new license if permitted by law. The licensing authority may refuse to issue a license to any such applicant if, after investigation, the licensing authority determines that it will not be safe to grant to such person the privilege of driving a motor vehicle on the public highways.

3. The applicant is the holder of a license to drive

issued by another party state and currently in force unless the applicant surrenders this license, except that if an applicant is applying only for a non-domiciled commercial learner's permit or non-domiciled commercial driver's license, the applicant is not required to surrender the license issued by the applicant's state or country of domicile.

(Source: P.A. 98-176 (see Section 10 of P.A. 98-722 and Section 10 of P.A. 99-414 for the effective date of changes made by P.A. 98-176).)

(625 ILCS 5/6-705) (from Ch. 95 1/2, par. 6-705)
Sec. 6-705. Applicability of Other Laws.
Except as expressly required by provisions of this compact, nothing contained herein shall be construed to affect the right of any party state to apply any of its other laws relating to the licenses to drive to any person or circumstance, nor to invalidate or prevent any driver license agreement or other cooperative arrangement between a party state and a nonparty state.
(Source: P.A. 76-1615.)

(625 ILCS 5/6-706) (from Ch. 95 1/2, par. 6-706)
Sec. 6-706. Compact Administrator and Interchange of Information.
(a) The head of the licensing authority of each party state shall be administrator of this compact for his state. The administrators, acting jointly, shall have the power to formulate all necessary and proper procedures for the exchange of information under this compact.
(b) The administrator of each party state shall furnish to the administrator of each other party state any information or documents reasonably necessary to facilitate the administration of this compact.
(Source: P.A. 76-1615.)

(625 ILCS 5/6-707) (from Ch. 95 1/2, par. 6-707)
Sec. 6-707. Entry into Force and Withdrawal.
(a) This compact shall enter into force and become effective as to any state when it has enacted the same into law.
(b) Any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until 6 months after the executive head of the withdrawing state has given notice of the withdrawal to the executive heads of all other party states. No withdrawal shall affect the validity or applicability by the licensing authorities of states remaining party to the compact of any report of conviction occurring prior to the withdrawal.
(Source: P.A. 76-1615.)

(625 ILCS 5/6-708) (from Ch. 95 1/2, par. 6-708)
Sec. 6-708. Construction and Severability.
(a) This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state party thereto, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.
(b) As used in the compact, the term "licensing authority" with reference to this state, means the Secretary of State. The Secretary of State shall furnish to the appropriate authorities of any other party state any information or documents reasonably necessary to facilitate the administration of Sections 6-702, 6-703 and 6-704 of the compact.
(c) The compact administrator provided for in Section 6-706 of the compact shall not be entitled to any additional compensation on account of his service as such administrator, but shall be entitled to expenses incurred in connection with his duties and responsibilities as such administrator, in the same manner as for expenses incurred in connection with any other duties or responsibilities of his office or employment.
(d) As used in the compact, with reference to this state, the term "executive head" shall mean the Governor.
(e) The phrase "manslaughter or negligent homicide," as used in subparagraph (1) of paragraph (a) of Section 6-703 of the compact includes the offense of reckless homicide as defined in Section 9-3 of the Criminal Code of 1961 or the Criminal Code of 2012, or in any predecessor statute, as well as the offenses of second degree murder and involuntary manslaughter.
The offense described in subparagraph (2) of paragraph (a) of Section 6-703 of the compact includes any violation of Section 11-501 of this Code or any similar provision of a local ordinance.
The offense described in subparagraph (4) of paragraph (a) of Section 6-703 of the compact includes any violation of paragraph (a) of Section 11-401 of this Code.
(Source: P.A. 97-1150, eff. 1-25-13.)

(625 ILCS 5/Ch. 6 Art. VIII heading)

(625 ILCS 5/6-800) (from Ch. 95 1/2, par. 6-800)
Sec. 6-800. The Nonresident Violator Compact, hereinafter referred to as the Compact, is hereby enacted into law and entered into with all other jurisdictions legally joining therein.
(Source: P.A. 83-385.)

(625 ILCS 5/6-801) (from Ch. 95 1/2, par. 6-801)
Sec. 6-801. Findings, Declaration of Policy and Purpose. (a) The party jurisdictions find that:
1. In most instances, a motorist who is cited for a traffic violation in a jurisdiction other than the motorist's home jurisdiction:
(i) Must post collateral or bond to secure appearance for trial at a later date; or
(ii) If unable to post collateral or bond, is taken into custody until the collateral or bond is posted; or
(iii) Is taken directly to court for immediate disposition.
2. A motorist receiving a traffic citation in the motorist's home jurisdiction is permitted, except for certain violations, to accept the citation from the officer at the scene of the violation, voluntarily deposit a valid driver's license and immediately continue after promising or being instructed to comply with the terms of the citation.
3. The purpose of the practices described in subsections 1 and 2 of paragraph (a) is to ensure compliance with the terms of a traffic citation by the motorist who, if permitted to continue after receiving the traffic citation, could return to the motorist's home jurisdiction and disregard any duty under the terms of the traffic citation.
4. The practice described in subsection 1 of paragraph (a) causes unnecessary inconvenience and, at times, a hardship for the motorist who is unable at the time to post collateral, furnish a bond, stand trial, or pay the fine, and thus is compelled to remain in custody until some arrangement can be made.
5. The deposit of a driver's license as a bail bond, as described in subsection 2 of paragraph (a), is viewed with disfavor.
6. The practices described herein consume an undue amount of law enforcement time.
(b) It is the policy of the party jurisdictions to:
1. Seek compliance with the laws, ordinances, and administrative rules and regulations relating to the operation of motor vehicles in each of the jurisdictions.
2. Allow a motorist to accept a traffic citation for certain violations and proceed without delay whether or not the motorist is a resident of the jurisdiction in which the citation was issued.
3. Extend cooperation to its fullest extent among the jurisdictions for obtaining compliance with the terms of a traffic citation issued in one jurisdiction to a resident of another jurisdiction.
4. Maximize effective utilization of law enforcement personnel and assist court systems in the efficient disposition of traffic violations.
(c) The purpose of the Compact is to:
1. Provide a means through which the party jurisdictions may participate in a reciprocal program to effectuate the policies enumerated in paragraph (b) above in a uniform and orderly manner.
2. Provide for the fair and impartial treatment of traffic violators operating within party jurisdictions in recognition of the motorist's right of due process and the sovereign status of a party jurisdiction.
(Source: P.A. 83-385.)

(625 ILCS 5/6-802) (from Ch. 95 1/2, par. 6-802)
Sec. 6-802. Definitions. In the Nonresident Violator Compact, the following words have the meanings indicated, unless the context requires otherwise.
1. "Citation" means any summons, ticket, or other official document issued by a police officer for a traffic violation containing an order which requires the motorist to respond.
2. "Collateral" means any cash or other security deposited to secure an appearance for trial, following the issuance by a police officer of a citation for a traffic violation.
3. "Court" means a court of law or traffic tribunal.
4. "Driver's license" means any license or privilege to operate a motor vehicle issued under the laws of this State.
5. "Home Jurisdiction" means the jurisdiction that issued the driver's license of the traffic violator.
6. "Issuing jurisdiction" means the jurisdiction in which the traffic citation was issued to the motorist.
7. "Jurisdiction" means a state, territory, or possession of the United States, the District of Columbia, or the Commonwealth of Puerto Rico.
8. "Motorist" means a driver of a motor vehicle operating in a party jurisdiction.
9. "Personal recognizance" means an agreement by a motorist made at the time of issuance of the traffic citation that such motorist will comply with the terms of that traffic citation.
10. "Police officer" means every officer authorized to make arrests and issue citations for traffic violations.
11. "Secretary" means the Illinois Secretary of State.
12. "Terms of the citation" means those options expressly stated upon the citation.
(Source: P.A. 83-385.)

(625 ILCS 5/6-803) (from Ch. 95 1/2, par. 6-803)
Sec. 6-803. Procedure for Issuing Jurisdiction. (a) When issuing a citation for a traffic violation, a police officer shall issue the citation to a motorist who possesses a valid driver's license issued by a party jurisdiction and shall not, subject to the exceptions noted in Section 6-306.4 of this Code and paragraph (b) of this Section require the motorist to post collateral to secure appearance, if the officer receives the motorist's personal recognizance to comply with the terms of the citation.
(b) Personal recognizance is acceptable only if not prohibited by law. If mandatory appearance is required, it must take place according to law, following issuance of the citation.
(c) Upon failure of a motorist to comply with the terms of a traffic citation, the appropriate official shall report the failure to comply, in a manner prescribed by the Secretary, to the licensing authority of the jurisdiction in which the traffic citation was issued. The report shall be made in accordance with procedures specified by the Secretary and shall contain information as specified by the Secretary as minimum requirements for effective processing by the home jurisdiction.
(d) Upon receipt of the report, the Secretary shall transmit to the licensing authority in the home jurisdiction of the motorist the information in a form and content as contained in the Compact Manual.
(e) The Secretary may not, except as provided under Section 6-306.4 of this Code, suspend the privileges of a motorist for whom a report has been transmitted, under the terms of this Compact, to another member jurisdiction.
(f) The Secretary shall not transmit a report on any violation if the date of transmission is more than 6 months after the date on which the traffic citation was issued.
(g) The Secretary shall not transmit a report on any violation where the date of issuance of the citation predates the most recent of the effective dates of entry for the two jurisdictions affected.
(Source: P.A. 84-1231.)

(625 ILCS 5/6-804) (from Ch. 95 1/2, par. 6-804)
Sec. 6-804. Procedure for Home Jurisdiction. (a) Upon receipt of a report of a failure to comply from the Secretary, the licensing authority of the home jurisdiction shall notify the motorist and initiate a suspension action in accordance with the home jurisdiction's procedures to suspend the motorist's driver's license until satisfactory evidence of compliance with the terms of the traffic citation has been furnished to the Secretary. Due process safeguards will be accorded.
(b) The Secretary shall maintain a record of actions taken and make reports to issuing jurisdictions as provided in the Compact Manual.
(Source: P.A. 83-385.)

(625 ILCS 5/6-805) (from Ch. 95 1/2, par. 6-805)
Sec. 6-805. Applicability of Other Laws. Except as expressly required by provisions of this Compact, nothing contained herein shall be construed to affect the right of any party jurisdiction to apply any of its other laws relating to licenses to drive to any person or circumstance, or to invalidate or prevent any driver license agreement or other cooperative agreement between a party jurisdiction and a nonparty jurisdiction.
(Source: P.A. 83-385.)

(625 ILCS 5/6-806) (from Ch. 95 1/2, par. 6-806)
Sec. 6-806. Compact Administrator Procedures. (a) For the purpose of administering the provisions of this Compact and to serve as a governing body for the resolution of all matters relating to the operation of this Compact, a Board of Compact Administrators is established. The Board shall be composed of one representative from each party jurisdiction to be known as the Compact Administrator. The Compact Administrator shall be appointed by the Secretary and will serve and be subject to removal in accordance with the laws of the jurisdiction represented. A Compact Administrator may provide for the discharge of duties and the performance of the functions as a Board Member to an alternate. An alternate may not be entitled to serve unless written identification notice has been given to the Board.
(b) Each member of the Board of Compact Administrators shall be entitled to one vote. No action of the Board shall be binding unless taken at a meeting at which a majority of the total number of votes on the Board are cast in favor. Action by the Board shall be only at a meeting at which a majority of the party jurisdictions are represented.
(c) The Board shall elect annually, from its membership, a Chairman and Vice Chairman.
(d) The Board shall adopt bylaws, not inconsistent with the provisions of this Compact or the laws of a party jurisdiction, for the conduct of its business and shall have the power to amend and rescind its bylaws.
(e) The Board may accept, for any of its purposes and functions under this Compact, any and all donations, grants of money, equipment, supplies, materials and services, conditional or otherwise, from any jurisdiction, the United States, or any other governmental agency, and may receive, utilize and dispose of the same.
(f) The Board may contract with, or accept services or personnel from, any governmental or intergovernmental agency, person, firm, or corporation, or any private nonprofit organization or institution.
(g) The Board shall formulate all necessary procedures and develop uniform forms and documents for administering the provisions of this Compact. All procedures and forms adopted pursuant to Board action shall be contained in the Compact Manual.
(Source: P.A. 83-385.)

(625 ILCS 5/6-807) (from Ch. 95 1/2, par. 6-807)
Sec. 6-807. Entry into Compact and Withdrawal. (a) This Compact shall become effective when it has been adopted by at least 2 jurisdictions.
(b) Entry into the Compact shall be made by a Resolution of Ratification executed by the Secretary and submitted to the Chairman of the Board.
1. The resolution shall be in a form and content as provided in the Compact Manual and shall include statements that in substance are as follows:
(i) A citation of the authority by which the jurisdiction is empowered to become a party to this Compact.
(ii) Agreement to comply with the terms and provisions of the Compact.
(iii) That Compact entry is with all jurisdictions then party to the Compact and with any jurisdiction that legally becomes a party to the Compact.
2. The effective date of entry shall be specified by the Secretary, but it shall not be before July 1, 1984 nor fewer than 60 days after notice has been given by the Chairman of the Board of Compact Administrators or by the American Association of Motor Vehicle Administrators that each party jurisdiction has received the Secretary's resolution.
A withdrawal shall not take effect until 90 days after notice of withdrawal is given. The notice shall be directed to the Compact Administrator of each member jurisdiction. No withdrawal shall affect the validity of this Compact as to the remaining party jurisdictions.
(Source: P.A. 83-385.)

(625 ILCS 5/6-808) (from Ch. 95 1/2, par. 6-808)
Sec. 6-808. Exceptions. The provisions of this Compact shall not apply to parking or standing violations, highway weight limit violations, or to violations of law governing the transportation of hazardous materials.
(Source: P.A. 83-385.)

(625 ILCS 5/6-809) (from Ch. 95 1/2, par. 6-809)
Sec. 6-809. Amendments to the Compact. (a) This Compact may be amended from time to time. Amendments shall be presented in resolution form to the Chairman of the Board of Compact Administrators and may be initiated by one or more party jurisdictions.
(b) Adoption of an amendment shall require endorsement of all party jurisdictions and shall become effective 30 days after the date of the last endorsement.
(c) Failure of a party jurisdiction to respond to the Compact Chairman within 12 days after receipt of the proposed amendment shall constitute endorsement.
(Source: P.A. 83-385.)

(625 ILCS 5/6-810) (from Ch. 95 1/2, par. 6-810)
Sec. 6-810. Construction. This Compact shall be liberally construed so as to effectuate the purposes stated herein.
If this Compact shall be held contrary to the Constitution of any jurisdiction party thereto, the Compact shall remain in full force and effect as to the remaining jurisdictions.
(Source: P.A. 83-385.)

(625 ILCS 5/Ch. 6 Art. IX heading)

(625 ILCS 5/6-900) (from Ch. 95 1/2, par. 6-900)
Sec. 6-900. Short title. This Article may be cited as the Driver's License Medical Review Law of 1992.
(Source: P.A. 87-1249.)

(625 ILCS 5/6-901) (from Ch. 95 1/2, par. 6-901)
Sec. 6-901. Definitions. For the purposes of this Article:
"Board" means the Driver's License Medical Advisory Board.
"Medical examiner" or "medical practitioner" means:
(i) any person licensed to practice medicine in all

its branches in the State of Illinois or any other state;

(ii) a licensed physician assistant; or
(iii) a licensed advanced practice registered nurse.
(Source: P.A. 99-173, eff. 7-29-15; 100-513, eff. 1-1-18.)

(625 ILCS 5/6-902) (from Ch. 95 1/2, par. 6-902)
Sec. 6-902. Driver's License Medical Advisory Board; membership; terms; compensation; meetings.
(a) There is established within the Office of the Secretary of State a Driver's License Medical Advisory Board consisting of at least 9 members appointed by the Secretary. Members' terms of service shall be set by the Secretary at his or her discretion. The members of the Board shall receive compensation from the Secretary at a rate per day designated by the Secretary for each day required for transacting business of the Board and shall be reimbursed for expenses reasonably incurred in the performance of their duties. The Secretary may also call in allied medical personnel to advise and consult with the Board. The Secretary shall select one of the members to act as Chairperson.
(b) The Board, or any of its subdivisions, may meet at any place within the State and shall meet at the call of the Secretary as frequently as he or she deems necessary in order to properly discharge the functions prescribed by this Act.
(Source: P.A. 87-1249.)

(625 ILCS 5/6-903) (from Ch. 95 1/2, par. 6-903)
Sec. 6-903. Standard for determining medical limitation; records.
(a) The Secretary in cooperation with the Board shall establish standards for determining the degree to which a person's medical condition constitutes a limitation to the person's ability to operate a motor vehicle or causes the person to be a driving hazard.
(b) The standards may include, but need not be limited to, the following:
(1) Physical disorders characterized by momentary or

prolonged lapses of consciousness or control.

(2) Disorders and impairments affecting the

cardiovascular functions.

(3) Musculoskeletal disabilities and disorders

affecting musculoskeletal functions.

(4) Vision and disorders affecting vision.
(5) The use of or dependence upon alcohol or drugs.
(6) The extent to which compensatory aids and devices

may be utilized.

(7) Conditions or disorders that medically impair a

person's mental health.

(Source: P.A. 87-1249.)

(625 ILCS 5/6-904) (from Ch. 95 1/2, par. 6-904)
Sec. 6-904. Referral of cases by the Secretary. The Secretary shall, when he or she has good cause to believe an individual by reason of a medical limitation would not be able to operate a motor vehicle safely, refer a case to the Board for consideration.
(Source: P.A. 87-1249.)

(625 ILCS 5/6-905) (from Ch. 95 1/2, par. 6-905)
Sec. 6-905. Medical evaluations of individuals under review; scope of driving privileges; report to the Secretary.
(a) Within the scope of the case request, as sent by the Secretary, a function of the Board shall be to make medical evaluations of the individual under review and determine what medical conditions exist that may impair the individual's ability to operate a motor vehicle safely.
(b) Based on the medical evaluations and determination under subsection (a) and in accordance with established standards, the Board shall, among other things, indicate the scope of driving privileges that would enable the individual under review to operate a motor vehicle safely, including the extent to which compensatory aids and devices must be used and the need for ongoing review or evaluation.
(c) The findings, determination, and recommendations of the Board or its subdivisions shall be forwarded to the Secretary who shall then take the action in accordance with the Board's recommendation.
(Source: P.A. 87-1249.)

(625 ILCS 5/6-906) (from Ch. 95 1/2, par. 6-906)
Sec. 6-906. Request for a hearing.
(a) After utilizing all possible review by the Board under this Act or any regulation promulgated by the Secretary, any person who has their driver's license restricted or canceled or is otherwise denied a license has a right to request a hearing under Section 2-118 of this Code. The request for a hearing shall be in writing.
(b) The Secretary shall prescribe by rule and regulation the procedures to be followed at the hearing.
(Source: P.A. 87-1249.)

(625 ILCS 5/6-907) (from Ch. 95 1/2, par. 6-907)
Sec. 6-907. Cooperation required of person under review.
(a) In making an inquiry or conducting a hearing the Secretary or Board may require the person under review to:
(1) Submit to a medical examination by a medical

examiner of the person's choice who is acceptable to the Secretary or Board.

(2) Submit to a medical examination by an impartial

medical examiner after the person has submitted information from that person's own medical examiner.

(3) Consent to make available to the Secretary or

Board all medical records pertaining to the reported conditions that may be necessary to aid the Board in formulating its findings and recommendations.

(b) Any person under review who refuses to submit to an examination or to consent to provide information, or both, shall as a matter of law be considered unqualified to operate a motor vehicle until the individual complies with the Secretary's or Board's request and the Board is able to make its findings and recommendations, at which time the findings and recommendations shall control.
(c) The results of any examination ordered or conducted by the Secretary or the Board shall be made available to the individual under review.
(Source: P.A. 87-1249.)

(625 ILCS 5/6-908) (from Ch. 95 1/2, par. 6-908)
Sec. 6-908. Confidential information. As provided in subsection (j) of Section 2-123 of this Code, all information furnished to the Secretary or Board, the results of all examinations made at their direction, and all medical findings of the Board shall be confidential and for the sole use of the Board and the Secretary which may have access to the same for the purposes as set forth in this Act. Except as provided in this Section, no confidential information may be open to public inspection or the contents disclosed to anyone, except the person under review and then only to the extent necessary to comply with a request for discovery during the hearing process, unless so directed by a court of competent jurisdiction. If the Secretary receives a medical report regarding a driver that does not address a medical condition contained in a previous medical report, the Secretary may disclose the unaddressed medical condition to the driver or his or her physician, or both, solely for the purpose of submission of a medical report that addresses the condition.
(Source: P.A. 97-229, eff. 7-28-11.)

(625 ILCS 5/6-909) (from Ch. 95 1/2, par. 6-909)
Sec. 6-909. Rules and regulations; review under Administrative Review Law. The Secretary, in cooperation with the Board, shall administer and enforce this Act and shall have the power to make and institute reasonable rules and regulations as necessary to carry out the provisions of this Act.
(Source: P.A. 87-1249.)

(625 ILCS 5/6-910) (from Ch. 95 1/2, par. 6-910)
Sec. 6-910. Liability of persons for information supplied to Board or Secretary. No member of the Board, medical practitioner, clinic, hospital, or mental institution, whether public or private, shall be liable or subject to criminal or civil action for any opinions, findings, or recommendations, or for any information supplied to the Secretary or the Board regarding persons under review, or for reports required by this Act, except for willful and wanton misconduct.
(Source: P.A. 87-1249.)

(625 ILCS 5/6-911) (from Ch. 95 1/2, par. 6-911)
Sec. 6-911. Information submitted by medical practitioners; police officers; State's attorneys; or members of the judiciary. Any qualified medical practitioner, commissioned police officer, State's attorney, or member of the judiciary acting in his or her official capacity may submit information to the Secretary relative to the medical condition of a person, including suspected chronic alcoholism or habitual use of narcotics or dangerous drugs, if the condition interferes with the person's ability to operate a motor vehicle safely. Persons reporting under this Section shall enjoy the same immunities granted members of the Board under Section 6-910.
(Source: P.A. 87-1249.)

(625 ILCS 5/6-912) (from Ch. 95 1/2, par. 6-112)
Sec. 6-912. Severability. The provisions of this Article are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 87-1249.)

(625 ILCS 5/Ch. 6 Art. X heading)

(625 ILCS 5/6-1001)
Sec. 6-1001. Enhanced skills driving schools.
(a) As used in this Code, "enhanced skills driving school" means a school for teaching advanced driving skills, such as emergency braking, crash avoidance, and defensive driving techniques to licensed drivers for a fee, and does not mean a school for preparing students for examinations given by the Secretary of State.
(b) No person, firm, association, partnership, or corporation shall operate an enhanced skills driving school unless issued a license by the Secretary. No enhanced skills driving school may prepare students for examinations given by the Secretary of State unless the school is also licensed under Article IV of Chapter 6 of this Code.
(c) All behind-the-wheel instructions, practice, and experience offered by enhanced skills driving schools shall be on private property, such as race course facilities. The Secretary of State shall have the authority to inspect all facilities and to adopt rules to provide standards for enhanced skills driving school facilities. No behind-the-wheel instruction, practice, or experience may be given on public roadways.
(d) The curriculum for courses and programs offered by enhanced skills driving schools shall be reviewed and approved by the Secretary.
(Source: P.A. 96-740, eff. 1-1-10.)

(625 ILCS 5/6-1002)
Sec. 6-1002. Enhanced skills driving school qualifications. In order to qualify for a license to operate an enhanced skills driving school, each applicant must:
(1) Be of good moral character;
(2) Be at least 21 years of age;
(3) Maintain bodily injury and property damage

liability insurance on motor vehicles while used in driving instruction, insuring the liability of the driving school, the driving instructors and any person taking instruction in at least the following amounts: $500,000 for bodily injury to or death of one person in any one accident and, subject to said limit for one person, $1,000,000 for bodily injury to or death of 2 or more persons in any one accident and the amount of $100,000 for damage to property of others in any one accident. Evidence of such insurance coverage in the form of a certificate from the insurance carrier shall be filed with the Secretary of State, and such certificate shall stipulate that the insurance shall not be cancelled except upon 10 days' prior written notice to the Secretary of State;

(4) Have the equipment necessary to the giving of

proper instruction in the operation of motor vehicles; and

(5) Pay to the Secretary of State an application fee

of $500 and $50 for each branch application.

(Source: P.A. 96-740, eff. 1-1-10.)

(625 ILCS 5/6-1003)
Sec. 6-1003. Display of license. Each enhanced skills driving school must display at a prominent place in its main office all of the following:
(1) The State license issued to the school;
(2) The names, addresses, and State instructors

license numbers of all instructors employed by the school; and

(3) The addresses of each branch office and branch

classrooms.

(Source: P.A. 96-740, eff. 1-1-10.)

(625 ILCS 5/6-1004)
Sec. 6-1004. Qualifications of enhanced skills driving school instructors. In order to qualify for a license as an instructor for an enhanced skills driving school, an applicant must:
(1) Be of good moral character;
(2) Have never been convicted of driving while under

the influence of alcohol, other drugs, or a combination thereof; leaving the scene of an accident; reckless homicide or reckless driving;

(3) Be physically able to operate safely a motor

vehicle and to train others in the operation of motor vehicles;

(4) Hold a valid drivers license; and
(5) Pay to the Secretary of State an application and

license fee of $70.

(Source: P.A. 96-740, eff. 1-1-10.)

(625 ILCS 5/6-1005)
Sec. 6-1005. Renewal of license; enhanced skills driving school. The license of each enhanced skills driving school may be renewed subject to the same conditions as the original license, and upon the payment of a renewal license fee of $500 and $50 for each renewal of a branch application.
(Source: P.A. 96-740, eff. 1-1-10.)

(625 ILCS 5/6-1006)
Sec. 6-1006. Renewal of license; enhanced skills driving school instructor. The license of each enhanced skills driving school instructor may be renewed subject to the same conditions of the original license, and upon the payment of annual renewal license fee of $70.
(Source: P.A. 96-740, eff. 1-1-10.)

(625 ILCS 5/6-1007)
Sec. 6-1007. Licenses; form and filing. All applications for renewal of an enhanced skills driving school license or instructor's license shall be on a form prescribed by the Secretary, and must be filed with the Secretary not less than 15 days preceding the expiration date of the license to be renewed.
(Source: P.A. 96-740, eff. 1-1-10.)

(625 ILCS 5/6-1008)
Sec. 6-1008. Instructor's records. Every enhanced skills driving school shall keep records regarding instructors, students, courses, and equipment, as required by administrative rules prescribed by the Secretary. Such records shall be open to the inspection of the Secretary or his representatives at all reasonable times.
(Source: P.A. 96-740, eff. 1-1-10.)

(625 ILCS 5/6-1009)
Sec. 6-1009. Denial, cancellation, suspension, revocation, and failure to renew license. The Secretary may deny, cancel, suspend or revoke, or refuse to renew any enhanced skills driving school license or any enhanced skills driving school instructor license:
(1) When the Secretary is satisfied that the licensee

fails to meet the requirements to receive or hold a license under this Code;

(2) Whenever the licensee fails to keep records

required by this Code or by any rule prescribed by the Secretary;

(3) Whenever the licensee fails to comply with any

provision of this Code or any rule of the Secretary made pursuant thereto;

(4) Whenever the licensee represents himself or

herself as an agent or employee of the Secretary or uses advertising designed to lead or which would reasonably have the effect of leading persons to believe that such licensee is in fact an employee or representative of the Secretary;

(5) Whenever the licensee or any employee or agent of

the licensee solicits driver training or instruction in an office of any department of the Secretary of State having to do with the administration of any law relating to motor vehicles, or within 1,500 feet of any such office; or

(6) Whenever the licensee is convicted of driving

while under the influence of alcohol, other drugs, or a combination thereof; leaving the scene of an accident; reckless homicide or reckless driving.

(Source: P.A. 96-740, eff. 1-1-10.)

(625 ILCS 5/6-1010)
Sec. 6-1010. Judicial review. The action of the Secretary in canceling, suspending, revoking, or denying any license under this Article shall be subject to judicial review in the Circuit Court of Sangamon County or the Circuit Court of Cook County, and the provisions of the Administrative Review Law and the rules adopted pursuant thereto are hereby adopted and shall apply to and govern every action for judicial review of the final acts or decisions of the Secretary under this Article.
(Source: P.A. 96-740, eff. 1-1-10.)

(625 ILCS 5/6-1011)
Sec. 6-1011. Injunctions. If any person, firm, association, partnership, or corporation operates in violation of any provision of this Article, or any rule, regulation, order, or decision of the Secretary of State established under this Article, or in violation of any term, condition, or limitation of any license issued under this Article, the Secretary of State, or any other person injured as a result, or any interested person, may apply to the circuit court of the county where the violation or some part occurred, or where the person complained of has an established or additional place of business or resides, to prevent the violation. The court may enforce compliance by injunction or other process restraining the person from further violation and compliance.
(Source: P.A. 96-740, eff. 1-1-10.)

(625 ILCS 5/6-1012)
Sec. 6-1012. Rules and regulations. The Secretary is authorized to prescribe by rule standards for the eligibility, conduct, and operation of enhanced driver skills training schools, and instructors and to adopt other reasonable rules and regulations necessary to carry out the provisions of this Article.
(Source: P.A. 96-740, eff. 1-1-10.)

(625 ILCS 5/6-1013)
Sec. 6-1013. Deposit of fees. Fees collected under this Article shall be disbursed under subsection (g) of Section 2-119 of this Code.
(Source: P.A. 99-127, eff. 1-1-16.)



Chapter 7 - Illinois Safety And Family Financial Responsibility Law

(625 ILCS 5/Ch. 7 heading)

(625 ILCS 5/Ch. 7 Art. I heading)

(625 ILCS 5/7-100) (from Ch. 95 1/2, par. 7-100)
Sec. 7-100. Definition of words and phrases. Notwithstanding the definitions set forth in Chapter 1, for the purposes of this Chapter, the following words shall have the following meanings ascribed to them:
Administrative order of support. An order for the support of dependent children issued by an administrative body of this or any other State.
Administrator. The Department of Transportation.
Arrearage. The total amount of unpaid support obligations.
Authenticated document. A document from a court which contains a court stamp, showing it is filed with the court, or notarized, or is certified by the custodian of the original.
Compliance with a court order of support. The support obligor is no more than an amount equal to 90 days obligation in arrears in making payments in full for current support, or in making periodic payments on a support arrearage as determined by a court.
Court order of support. A judgment order for the support of dependent children issued by a court of this State, including a judgment of dissolution of marriage. With regard to a certification by the Department of Healthcare and Family Services under subsection (c) of Section 7-702, the term "court order of support" shall include an order of support entered by a court of this or any other State.
Driver's license. A license or permit to operate a motor vehicle in the State, including the privilege of a person to drive a motor vehicle whether or not the person holds a valid license or permit.
Family financial responsibility driving permit. A permit granting limited driving privileges for employment or medical purposes following a suspension of driving privileges under the Family Financial Responsibility Law. This permit is valid only after the entry of a court order granting the permit and issuance of the permit by the Secretary of State's Office. An individual's driving privileges must be valid except for the family financial responsibility suspension in order for this permit to be issued. In order to be valid, the permit must be in the immediate possession of the driver to whom it is issued.
Judgment. A final judgment of any court of competent jurisdiction of any State, against a person as defendant for damages on account of bodily injury to or death of any person or damages to property resulting from the operation of any motor vehicle.
Obligor. The individual who owes a duty to make payments under a court order of support.
Obligee. The individual or other legal entity to whom a duty of support is owed through a court order of support or the individual's legal representatives.
(Source: P.A. 95-685, eff. 10-23-07.)

(625 ILCS 5/7-101) (from Ch. 95 1/2, par. 7-101)
Sec. 7-101. Administration of Illinois Safety and Family Financial Responsibility Law. The Secretary of State and the Department, within the scope of their respective duties and powers under this Code, shall administer and enforce this Chapter and may make rules and regulations necessary for its administration and shall provide for hearings upon request of persons aggrieved by orders or acts of the Secretary of State, and the Department under this Section. However, the Secretary of State and the clerks of the circuit courts, within the scope of their respective duties and powers under this Code, shall administer and enforce Article VII of this Chapter.
(Source: P.A. 89-92, eff. 7-1-96.)

(625 ILCS 5/7-102) (from Ch. 95 1/2, par. 7-102)
Sec. 7-102. Court Review. The provisions of the Administrative Review Law, and all amendments and modifications thereof, and the rules adopted pursuant thereto, shall apply to and govern all proceedings for the judicial review of final administrative decisions of the Administrator or the Secretary of State hereunder.
(Source: P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/Ch. 7 Art. II heading)

(625 ILCS 5/7-201) (from Ch. 95 1/2, par. 7-201)
Sec. 7-201. Application of Article II. The Administrator as soon as practicable after the receipt of the report, required to be filed under Sections 11-406 and 11-410, of a motor vehicle accident occurring within this State and that has resulted in bodily injury or death of any person or that damage to the property of any one person in excess of $1,500 (or $500 if any of the vehicles involved in the accident is subject to Section 7-601 but is not covered by a liability insurance policy in accordance with Section 7-601) was sustained, shall determine:
1. Whether Section 7-202 of this Code requires the

deposit of security by or on behalf of any person who was the operator or owner of any motor vehicle in any manner involved in the accident; and

2. What amount of security shall be sufficient to

satisfy any potential judgment or judgments for money damages resulting from the accident as may be recovered against the operator or owner, which amount shall in no event be less than $1,500 (or $500 if any of the vehicles involved in the accident is subject to Section 7-601 but is not covered by a liability insurance policy in accordance with Section 7-601).

(Source: P.A. 95-754, eff. 1-1-09.)

(625 ILCS 5/7-201.1) (from Ch. 95 1/2, par. 7-201.1)
Sec. 7-201.1. If the Administrator has not received a report required to be filed under Sections 11-406 and 11-410, or if the information contained in a report is insufficient, the Administrator shall send to the person required to file the report a written request for the missing report or the missing information. The Administrator shall send such request no later than 45 days after the accident or 7 days after receiving information that such accident has occurred, whichever is later.
If the request is sent to a driver involved in an accident, the request or an attachment thereto shall contain in bold print a warning that failure to comply with the request within 15 days may result in the suspension of the driver's license.
(Source: P.A. 84-797.)

(625 ILCS 5/7-201.2) (from Ch. 95 1/2, par. 7-201.2)
Sec. 7-201.2. The Administrator, within 30 days after compiling sufficient information on a motor vehicle accident, shall certify to the Secretary of State the name of each owner and the name of each operator of any vehicle involved in the accident, his determination that security is required under this Code, and the amount of the security. The Administrator also shall supply to the Secretary of State a copy of any accident report requested by the Secretary.
The Administrator shall send a copy of the certification to each person whose name is certified. The copy, or an attachment thereto, shall contain in bold print an explanation that, because the person did not furnish the Department of Transportation with evidence that he or she is insured or otherwise able to pay for damages resulting from the accident, the person's name has been forwarded to the Secretary of State for possible suspension of his or her driver's license.
(Source: P.A. 84-797.)

(625 ILCS 5/7-201.3) (from Ch. 95 1/2, par. 7-201.3)
Sec. 7-201.3. Administrator to itemize potential claims. The Administrator shall send by mail to the person required to deposit security an itemization of each potential claim of personal injury or property damage and the name and address of each potential claimant within the knowledge of the Administrator and upon which the determination of the amount of security is based.
(Source: P.A. 84-797.)

(625 ILCS 5/7-202) (from Ch. 95 1/2, par. 7-202)
Sec. 7-202. Exceptions to requirements of security. (a) The requirements as to security and suspension as provided by Sections 7-201 and 7-205 shall not apply:
1. To the driver or owner if such owner had in effect at the time of such motor vehicle accident a liability policy covering such driver and owner with respect to the vehicle involved in such motor vehicle accident;
2. To the driver, if not the owner of such vehicle, if there was in effect at the time of such motor vehicle accident a liability policy or bond with respect to the operation of motor vehicles not owned by the driver;
3. To the driver or owner if the liability of such driver or owner for damages resulting from such motor vehicle accident is covered by any other form of liability insurance policy or bond;
4. To the driver or owner, if such owner is qualified as a self-insurer as provided in Section 7-502;
5. To the owner if such owner at the time of such motor vehicle accident was in compliance with Section 8-101 or Section 9-101;
6. To the driver or owner if such owner at the time of such motor vehicle accident was in compliance with the Federal Revised Interstate Commerce Act (P.L. 95-473), as now or hereafter amended;
7. To the owner if the vehicle involved in such motor vehicle accident was owned by the United States, this State or any political sub-division of this State, any municipality therein, or any local Mass Transit District;
8. To the driver or the owner of a vehicle involved in a motor vehicle accident wherein no injury or damage was caused to the person or property of any one other than such driver or owner;
9. To the driver or the owner of a vehicle which at the time of the motor vehicle accident was parked, unless such vehicle was parked at a place where parking was at the time of the accident prohibited under any applicable law or ordinance;
10. To the owner of a vehicle if at the time of the motor vehicle accident the vehicle was being operated without his permission, express or implied, or was parked by a person who had been operating such motor vehicle without such permission;
11. To the driver, if not the owner, of a commercial motor vehicle on which there was no liability policy or bond with respect to the operation of such vehicle in effect at the time of the motor vehicle accident when the driver was operating the vehicle in the course of the driver's employment and had no actual knowledge of such lack of a liability policy or bond prior to the motor vehicle accident.
(b) If at the time of the motor vehicle accident, an owner or driver is covered by a motor vehicle liability policy or bond meeting the requirements of this Code, such owner or driver shall be exempt from suspension under Section 7-205 as to that motor vehicle accident, if the company issuing the policy or bond has failed, and such policy or bond was not effective at the time of the motor vehicle accident or any time thereafter, provided, that the owner or driver had no knowledge of the company's failure prior to the motor vehicle accident, and such owner or driver has secured within 30 days after learning of such failure another liability policy or bond meeting the requirements of the Code relating to future occurrences or motor vehicle accidents.
As used in this paragraph, the words "failed" or "failure" mean that the company has suspended operations by order of a court.
(Source: P.A. 85-293.)

(625 ILCS 5/7-203) (from Ch. 95 1/2, par. 7-203)
Sec. 7-203. Requirements as to policy or bond. No such policy or bond referred to in Section 7-202 shall be effective under this Section unless issued by an insurance company or surety company authorized to do business in this State, except that if such motor vehicle was not registered in this State, or was a motor vehicle which was registered elsewhere than in this State at the effective date of the policy or bond, or the most recent renewal thereof, such policy or bond shall not be effective under this Section unless the insurance company or surety company, if not authorized to do business in this State, shall execute a power of attorney authorizing the Secretary of State to accept service on its behalf of notice or process in any action upon such policy or bond arising out of such motor vehicle accident. However, every such policy or bond is subject, if the motor vehicle accident has resulted in bodily injury or death, to a limit, exclusive of interest and costs, of not less than $25,000 because of bodily injury to or death of any one person in any one motor vehicle accident and, subject to said limit for one person, to a limit of not less than $50,000 because of bodily injury to or death of 2 or more persons in any one motor vehicle accident, and, if the motor vehicle accident has resulted in injury to or destruction of property, to a limit of not less than $20,000 because of injury to or destruction of property of others in any one motor vehicle accident. The changes to this Section made by this amendatory Act of the 98th General Assembly apply only to policies issued or renewed on or after January 1, 2015.
Upon receipt of a written motor vehicle accident report from the Administrator the insurance company or surety company named in such notice shall notify the Administrator within such time and in such manner as the Administrator may require, in case such policy or bond was not in effect at the time of such motor vehicle accident.
(Source: P.A. 98-519, eff. 1-1-15.)

(625 ILCS 5/7-204) (from Ch. 95 1/2, par. 7-204)
Sec. 7-204. Form and amount of security - Definition.
(A) Any security required to be deposited under this Act shall be in the form as the Secretary of State may require by administrative rule, and in the amounts as the Administrator may determine to be sufficient to satisfy any judgment or judgments for damages against an operator or owner but in no case in excess of the limits specified in Section 7-203 of this Act in reference to the acceptable limits of a policy or bond nor for an amount less than $1,500 (or $500 if any of the vehicles involved in the accident is subject to Section 7-601 but is not covered by a liability insurance policy in accordance with Section 7-601).
(B) The person depositing security shall specify in writing the person or persons on whose behalf the deposit is made and, while at any time the deposit is in the custody of the Secretary of State or State Treasurer, the person depositing it may, in writing, amend the specification of the person or persons on whose behalf the deposit is made to include an additional person or persons; provided, however, that a single deposit of security shall be applicable only on behalf of persons, required to furnish security because of the same accident.
(C) Within 10 days after any security required under the provisions of this Article is deposited with the Secretary of State, the Secretary shall send notice of the security deposit to the following, if known:
1. To each owner and operator of any vehicle involved

in the accident that sustained damage in excess of $1,500 (or $500 if any of the vehicles involved in the accident is subject to Section 7-601 but is not covered by a liability insurance policy in accordance with Section 7-601);

2. To any person who sustained damage to personal or

real property in excess of $1,500 (or $500 if any of the vehicles involved in the accident is subject to Section 7-601 but is not covered by a liability insurance policy in accordance with Section 7-601);

3. To any person who was injured as a result of the

accident; and

4. To the estate of any person killed as a result of

the accident.

(Source: P.A. 95-754, eff. 1-1-09.)

(625 ILCS 5/7-205) (from Ch. 95 1/2, par. 7-205)
Sec. 7-205. Failure to deposit security - Hearings and suspensions. The Secretary of State, within 15 days after receipt of the determination of the Administrator that a deposit of security is required under this Code, shall review all reports, documents and other pertinent evidence in his possession, and make a preliminary finding as to whether or not there is a reasonable possibility of a civil judgment being entered in a court of proper jurisdiction against the person so certified by the Administrator under this Code.
(a) Upon a preliminary finding that there is such a reasonable possibility, the Secretary of State shall notify such person by mail that his driving privileges, driver's license or registration will be suspended 45 days after the date of the mailing of the notice unless the person can prove to the satisfaction of the Secretary of State that he has deposited or has had deposited and filed on his behalf the security required under this Code or, within 15 days of the mailing of such notice, requests a formal hearing to determine whether his driving privileges, driver's license or registration should be suspended or whether the Secretary should enter an order of exoneration, and that such hearing shall be scheduled within 45 days after the mailing of such notice in accordance with the rules and regulations of the Secretary of State.
(b) Upon a preliminary finding that there is not such a reasonable possibility, the Secretary of State may elect to take no further action.
(c) In the event an order of suspension so entered applies to a nonresident owner or driver, then the privilege of driving or using a motor vehicle within the territorial limits of this State shall be so suspended.
(Source: P.A. 84-797.)

(625 ILCS 5/7-206) (from Ch. 95 1/2, par. 7-206)
Sec. 7-206. Release from liability. (a) A person shall be relieved from the requirement for deposit of security required by Section 7-201 in the event there shall be filed with the Secretary of State satisfactory evidence that the person who would otherwise be required to deposit security has been released from liability.
(b) A covenant not to sue shall relieve the parties thereto as to each other from the security requirements of this Article.
(Source: P.A. 83-831.)

(625 ILCS 5/7-207) (from Ch. 95 1/2, par. 7-207)
Sec. 7-207. Adjudication of non-liability.
A person shall be relieved from the requirement for deposit of security, required by Section 7-201 of this Act, in the event there shall be filed with the Secretary of State evidence satisfactory of a final adjudication of non-liability.
(Source: P.A. 77-327.)

(625 ILCS 5/7-208) (from Ch. 95 1/2, par. 7-208)
Sec. 7-208. Agreements for payment of damages. (a) Any 2 or more of the persons involved in a motor vehicle accident subject to the provisions of Section 7-201 or their authorized representatives, may at any time enter into a written agreement for the payment of an agreed amount in installments, with respect to all claims for injuries or damages resulting from the motor vehicle accident.
(b) The Secretary of State, to the extent provided by any such written agreement properly filed with him, shall not require the deposit of security and shall terminate any prior order of suspension, or, if security has previously been deposited, the Secretary of State shall immediately return such security to the depositor or an appropriate personal representative.
(c) In the event of a default in any payment under such agreement and upon notice of such default the Secretary of State shall forthwith suspend the driver's license and registration, or nonresident's operating privileges, of such person in default which shall not be restored unless and until:
1. Such person deposits and thereafter maintains

security as required under Section 7-201 in such amount as the Secretary of State may then determine,

2. Two years have elapsed since the acceptance of the

notice of default by the Secretary of State and during such period no action upon such agreement has been instituted in any court having jurisdiction, or

3. The person enters into a second written agreement

for the payment of an agreed amount in installments with respect to all claims for injuries or damages resulting from the motor vehicle accident.

(Source: P.A. 90-774, eff. 8-14-98.)

(625 ILCS 5/7-209) (from Ch. 95 1/2, par. 7-209)
Sec. 7-209. Payment upon judgment. The payment of a judgment arising out of a motor vehicle accident or the payment upon such judgment of an amount equal to the maximum amount which could be required for deposit under this Article shall for the purposes of this Code be deemed satisfied.
(Source: P.A. 83-831.)

(625 ILCS 5/7-210) (from Ch. 95 1/2, par. 7-210)
Sec. 7-210. Termination of Security Requirement.
The Secretary of State, if satisfied as to the existence of any fact which under Sections 7-206, 7-207, 7-208, or 7-209 would entitle a person to be relieved from the security requirements of this Article, shall not require the deposit of security by the person so relieved from such requirement and shall terminate any prior order of suspension in respect to such person, or if security has previously been deposited by such person, the Secretary of State shall immediately return such deposit to such person.
(Source: P.A. 76-1586.)

(625 ILCS 5/7-211) (from Ch. 95 1/2, par. 7-211)
Sec. 7-211. Duration of suspension.
(a) Unless a suspension is terminated under other provisions of this Code, the driver's license or registration and nonresident's operating privilege suspended as provided in Section 7-205 shall remain suspended and shall not be renewed nor shall any license or registration be issued to the person until:
1. The person deposits or there shall be deposited

and filed on the person's behalf the security required under Section 7-201;

2. Two years have elapsed following the date the

driver's license and registrations were suspended and evidence satisfactory to the Secretary of State that during the period no action for damages arising out of a motor vehicle accident has been properly filed;

3. Receipt of proper notice that the person has filed

bankruptcy which would include all claims for personal injury and property damage resulting from the accident; or

4. After the expiration of 5 years from the date of

the accident, the Secretary of State has not received documentation that any action at law for damages arising out of the motor vehicle accident has been filed against the person.

An affidavit that no action at law for damages arising out of the motor vehicle accident has been filed against the applicant, or if filed that it is not still pending shall be prima facie evidence of that fact. The Secretary of State may take whatever steps are necessary to verify the statement set forth in the applicant's affidavit.
(b) The driver's license or registration and nonresident's operating privileges suspended as provided in Section 7-205 shall also remain suspended and shall not be renewed nor shall any license or registration be issued to the person until the person gives proof of his or her financial responsibility in the future as provided in Section 1-164.5. The proof is to be maintained by the person in a manner satisfactory to the Secretary of State for a period of 3 years after the date the proof is first filed.
(Source: P.A. 90-264, eff. 1-1-98; 91-80, eff. 7-9-99.)

(625 ILCS 5/7-212) (from Ch. 95 1/2, par. 7-212)
Sec. 7-212. Authority of Administrator and Secretary of State to decrease amount of security. The Administrator may reduce the amount of security ordered in any case within one year after the date of the accident, but in no event for an amount less than $1,500 (or $500 if any of the vehicles involved in the accident is subject to Section 7-601 but is not covered by a liability insurance policy in accordance with Section 7-601), if, in the judgment of the Administrator the amount ordered is excessive, or may revoke or rescind its order requiring the deposit of security in any case within one year after the date of the accident if, in the judgment of the Administrator, the provisions of Sections 7-202 and 7-203 excuse or exempt the operator or owner from the requirement of the deposit. In case the security originally ordered has been deposited the excess of the reduced amount ordered shall be returned to the depositor or his personal representative forthwith, notwithstanding the provisions of Section 7-214. The Secretary of State likewise shall have authority granted to the Administrator to reduce the amount of security ordered by the Administrator.
(Source: P.A. 95-754, eff. 1-1-09.)

(625 ILCS 5/7-213) (from Ch. 95 1/2, par. 7-213)
Sec. 7-213. Custody of security. Security deposited in compliance with the requirements of this Article shall be placed by the Secretary of State in the custody of the State Treasurer.
(Source: P.A. 83-831.)

(625 ILCS 5/7-214) (from Ch. 95 1/2, par. 7-214)
Sec. 7-214. Disposition of Security. Such security shall be applicable only to the payment of a judgment or judgments, rendered against the person or persons on whose behalf the deposit was made, for damages arising out of the accident in question, in an action at law, begun not later than two years after the later of (i) the date the driver's license and registration were suspended following the accident or (ii) the date of any default in any payment under an installment agreement for payment of damages, and such deposit or any balance thereof shall be returned to the depositor or his personal representative when evidence satisfactory to the Secretary of State has been filed with him:
1. that there has been a release from liability, or

a final adjudication of non-liability; or

2. a duly acknowledged written agreement in

accordance with Section 7-208 of this Act; or

3. whenever after the expiration of two years after

the later of (i) the date the driver's license and registration were suspended following the accident or (ii) the date of any default in any payment under an installment agreement for payment of damages, the Secretary of State shall be given reasonable evidence that there is no such action pending and no judgment rendered in such action left unpaid.

If, after releasing security to a judgment debtor or claimant, the balance of the security posted with the Secretary is $5 or less, the balance shall be transferred to the General Revenue Fund. The Secretary shall compile a list of all security amounts of $5 or less annually in July and shall certify that amount to the State Comptroller. As soon as possible after receiving the certification, the State Comptroller shall order transferred and the State Treasurer shall transfer the amount certified to the General Revenue Fund.
(Source: P.A. 98-178, eff. 1-1-14.)

(625 ILCS 5/7-215) (from Ch. 95 1/2, par. 7-215)
Sec. 7-215. Matters not to be evidence in civil suits. Any action taken pursuant to this Chapter, or the Rules and Regulations adopted hereunder, or findings of the Administrator or the Secretary of State upon which such action is based, or the security filed as provided in this Article shall not be referred to in any way, nor shall it be any evidence of the negligence or due care of either party, at the trial of any civil action to recover damages.
(Source: P.A. 83-831.)

(625 ILCS 5/7-216) (from Ch. 95 1/2, par. 7-216)
Sec. 7-216. Reciprocity - Residents and nonresidents - Licensing of nonresidents.
(a) When a nonresident's operating privilege is suspended pursuant to Section 7-205 the Secretary of State shall transmit a certified copy of the record of such action to the official in charge of the issuance of driver's license and registration certificates in the state in which such nonresident resides, if the law of such other state provides for action in relation thereto similar to that provided for in paragraph (b).
(b) Upon receipt of such certification that the operating privilege of a resident of this State has been suspended or revoked in any such other state pursuant to a law providing for its suspension or revocation for failure to deposit security for the payment of judgments arising out of a motor vehicle accident, or for failure to deposit security under circumstances which would require the Secretary of State to suspend a nonresident's operating privilege had the motor vehicle accident occurred in this State, the Secretary of State shall suspend the driver's license of such resident and all other registrations. Such suspension shall continue until such resident furnishes evidence of compliance with the law of such other state relating to the deposit of such security.
(c) In case the operator or the owner of a motor vehicle involved in a motor vehicle accident within this State has no driver's license or registration, such operator shall not be allowed a driver's license or registration until the operator has complied with the requirements of Sections 7-201 thru 7-216 to the same extent that would be necessary if, at the time of the motor vehicle accident, such operator had held a license and registration.
(Source: P.A. 83-831.)

(625 ILCS 5/Ch. 7 Art. III heading)

(625 ILCS 5/7-301) (from Ch. 95 1/2, par. 7-301)
Sec. 7-301. Application of Article III. The provisions of this Article requiring the deposit of proof of financial responsibility for the future, subject to certain exemptions, shall apply with respect to persons whose driver's license or driving privileges have been revoked as provided by this Code, or who have failed to pay judgments amounting to $500 or more as defined in Section 7-303.
(Source: P.A. 86-549; 87-829.)

(625 ILCS 5/7-302) (from Ch. 95 1/2, par. 7-302)
Sec. 7-302. (Repealed).
(Source: P.A. 85-1396. Repealed by P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/7-303) (from Ch. 95 1/2, par. 7-303)
Sec. 7-303. Suspension of driver's licenses, registration certificates, license plates and registration stickers for failure to satisfy judgment.
(a) The Secretary of State shall, except as provided in paragraph (d), suspend the driver's license issued to any person upon receiving an authenticated report as hereinafter provided for in Section 7-307 that the person has failed for a period of 30 days to satisfy any final judgment in amounts as hereinafter stated, and shall also suspend the registration certificate, license plates and registration sticker of the judgment debtor's motor vehicle involved in the crash as indicated in the authenticated report.
(b) The term "judgment" shall mean: A final judgment of any court of competent jurisdiction of any State, against a person as defendant for damages on account of bodily injury to or death of any person or damages to property resulting from the operation, on and after July 12, 1938, of any motor vehicle.
(c) The term "State" shall mean: Any State, Territory, or possession of the United States, the District of Columbia, or any province of the Dominion of Canada.
(d) The Secretary of State shall not suspend the driver's license, registration certificates, registration stickers or license plates of the judgment debtor, nor shall such judgment debtor be subject to the suspension provisions of Sections 7-308 and 7-309 if all the following conditions are met:
1. At the time of the motor vehicle accident which

gave rise to the unsatisfied judgment the judgment debtor was covered by a motor vehicle liability policy or bond meeting the requirements of this Chapter;

2. The insurance company which issued the policy or

bond has failed and has suspended operations by order of a court;

3. The judgment debtor had no knowledge of the

insurance company's failure prior to the motor vehicle accident;

4. Within 30 days after learning of the insurance

company's failure the judgment debtor secured another liability policy or bond meeting the requirements of this Article relating to future occurrences or accidents;

5. The insurance company which issued the motor

vehicle liability policy or bond that covered the judgment debtor at the time of the motor vehicle accident is unable to satisfy the judgment in the amounts specified in Section 7-311;

6. The judgment debtor presents to the Secretary of

State such certified documents or other proofs as the Secretary of State may require that all of the conditions set forth in this Section have been met.

(Source: P.A. 98-178, eff. 1-1-14.)

(625 ILCS 5/7-304) (from Ch. 95 1/2, par. 7-304)
Sec. 7-304. Proof required. Upon the revocation of a driver's license of any person as provided in Section 6-113, 6-205 or 6-206, the Secretary of State shall suspend any and all of the registration certificates, license plates and registration stickers issued for any motor vehicle registered in the name of such person as owner except that the Secretary shall not suspend such evidences of registration in the event such owner has previously given or shall immediately give the Secretary and thereafter maintain for a period of 3 years, proof of financial responsibility in the manner hereinafter specified in this Article with respect to each and every motor vehicle owned and registered by such person.
(Source: P.A. 83-831.)

(625 ILCS 5/7-305) (from Ch. 95 1/2, par. 7-305)
Sec. 7-305. Suspension until proof furnished. The suspension of such certificates of registration, license plates and registration stickers of such person as provided for in Section 7-304 shall remain in effect and the Secretary of State shall not issue to any such person any new or renewal of driver's license and shall not register or re-register in the name of such person any motor vehicle until permitted under this Article and not then unless and until said person gives proof of his financial responsibility in the future, as defined in this Code, such proof to be maintained by said person in a manner satisfactory to the Secretary of State for a period of 3 years after the date such proof is first filed.
(Source: P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/7-306) (from Ch. 95 1/2, par. 7-306)
Sec. 7-306. Action in respect to an unlicensed driver. Whenever any person who is not a resident of this State has been convicted of an offense which would require the revocation of the driver's license of a resident, such nonresident shall not operate any motor vehicle in this State nor shall any motor vehicle owned by such nonresident be operated within this State by any person, and the Secretary of State shall not issue to such nonresident any driver's license and shall not register any motor vehicle owned by such nonresident unless and until such nonresident shall give proof of financial responsibility.
(Source: P.A. 83-831.)

(625 ILCS 5/7-307) (from Ch. 95 1/2, par. 7-307)
Sec. 7-307. Courts to report nonpayments of judgment. The clerk of a court, or the judge of a court which has no clerk, or the judgment creditor or his or her attorney of record shall forward to the Secretary of State, on a form prescribed by the Secretary, a certified record of any judgment for damages, the rendering and nonpayment of which judgment required the suspension of the driver's license and registrations in the name of the judgment debtor hereunder, such record to be forwarded to the Secretary of State upon request by the plaintiff after the expiration of 30 days after such judgment has become final and when such judgment has not been stayed or satisfied within the amounts specified in this Article as shown by the records of the Court.
(Source: P.A. 98-1028, eff. 8-22-14.)

(625 ILCS 5/7-308) (from Ch. 95 1/2, par. 7-308)
Sec. 7-308. Action in respect to nonresident for nonpayment of judgment. (a) If a person, whose failure to satisfy a judgment within 30 days after the same became final would require a suspension or revocation hereunder in respect to a resident, shall not be a resident of this State, such nonresident shall not operate any motor vehicle in this State, nor shall any motor vehicle owned by such nonresident be operated in this State by any person and the Secretary of State shall not issue to such nonresident a driver's license and shall not register any motor vehicle owned by such nonresident unless and until such nonresident shall give proof of financial responsibility and shall satisfy any such judgment as required with respect to a resident of this State.
(b) The Secretary of State shall forward to the Motor Vehicle Commissioner or state officer performing the functions of a Commissioner in the state, foreign country, or province of the Dominion of Canada in which a judgment debtor resides, a certified record of any unsatisfied judgment rendered against such nonresident which requires suspension of such nonresident's driving privileges in this State.
(Source: P.A. 83-831.)

(625 ILCS 5/7-309) (from Ch. 95 1/2, par. 7-309)
Sec. 7-309. Suspension to continue until judgments paid and proof given.
(a) The suspension of such driver's license, license plates and registration stickers shall remain in effect and no other vehicle shall be registered in the name of such judgment debtor, nor any new license issued to such person (including any such person not previously licensed), unless and until the Secretary of State receives authenticated documentation that such judgment is satisfied, or dormant as provided for in Section 12-108 of the Code of Civil Procedure, as now or hereafter amended, or stayed by court order, and the judgment debtor gives proof of financial responsibility, as hereinafter provided. The Secretary of State may terminate the suspension of such person's driver's license, license plates and registration stickers and no proof of financial responsibility shall be required on any existing suspensions under this Article which are more than 20 years old.
(b) Whenever, after one judgment is satisfied and proof of financial responsibility is given as herein required, another such judgment is rendered against the judgment debtor for any motor vehicle accident occurring prior to the date of the giving of said proof and such person fails to satisfy the latter judgment within the amounts specified herein within 30 days after the same becomes final, then the Secretary of State shall again suspend the driver's license of such judgment debtor and shall again suspend the registration of any vehicle registered in the name of such judgment debtor as owner. Such driver's license and registration shall not be renewed nor shall a driver's license and registration of any vehicle be issued to such judgment debtor while such latter judgment remains in effect and unsatisfied within the amount specified herein.
(Source: P.A. 90-655, eff. 7-30-98.)

(625 ILCS 5/7-310) (from Ch. 95 1/2, par. 7-310)
Sec. 7-310. Petition for discharge filed in bankruptcy. A petition for discharge filed in bankruptcy following the rendering of any judgment shall relieve the judgment debtor from the requirements of this Chapter 7, except that the judgment debtor's drivers license shall remain suspended and may not be renewed, and the judgment debtor may not be issued a license or registration, until the judgment debtor gives proof of his or her financial responsibility in the future, as provided in Section 1-164.5. The proof is to be maintained by the judgment debtor, in a manner satisfactory to the Secretary of State, for a period of 3 years after the date on which the proof is first filed.
A petition for discharge filed in bankruptcy of the owner or lessee of a commercial vehicle by whom the judgment debtor is employed at the time of the motor vehicle accident that gives rise to the judgment also shall relieve the judgment debtor so employed from any of the requirements of this Chapter 7 if the discharge of the owner or lessee follows the rendering of the judgment and if the judgment debtor so employed was operating the commercial vehicle in connection with his regular employment or occupation at the time of the accident. This amendatory act of 1985 applies to all cases irrespective of whether the accident giving rise to the suspension of license or registration occurred before, on, or after its effective date.
(Source: P.A. 93-982, eff. 1-1-05.)

(625 ILCS 5/7-311) (from Ch. 95 1/2, par. 7-311)
Sec. 7-311. Payments sufficient to satisfy requirements.
(a) Judgments herein referred to arising out of motor vehicle accidents occurring on or after January 1, 2015 (the effective date of Public Act 98-519) shall for the purpose of this Chapter be deemed satisfied:
1. when $25,000 has been credited upon any judgment

or judgments rendered in excess of that amount for bodily injury to or the death of one person as the result of any one motor vehicle accident; or

2. when, subject to said limit of $25,000 as to any

one person, the sum of $50,000 has been credited upon any judgment or judgments rendered in excess of that amount for bodily injury to or the death of more than one person as the result of any one motor vehicle accident; or

3. when $20,000 has been credited upon any judgment

or judgments, rendered in excess of that amount for damages to property of others as a result of any one motor vehicle accident.

The changes to this subsection made by Public Act 98-519 apply only to policies issued or renewed on or after January 1, 2015.
(b) Credit for such amounts shall be deemed a satisfaction of any such judgment or judgments in excess of said amounts only for the purposes of this Chapter.
(c) Whenever payment has been made in settlement of any claim for bodily injury, death, or property damage arising from a motor vehicle accident resulting in injury, death, or property damage to two or more persons in such accident, any such payment shall be credited in reduction of the amounts provided for in this Section.
(Source: P.A. 99-78, eff. 7-20-15; 100-201, eff. 8-18-17.)

(625 ILCS 5/7-312) (from Ch. 95 1/2, par. 7-312)
Sec. 7-312. Installment payment. (a) A judgment debtor upon 5 days notice to the judgment creditor may apply to the trial court in which the judgment was entered for the privilege of paying such judgment in installments and the court in its discretion and without prejudice to any other judicial remedies which the judgment creditor may have may so order, fixing the amounts and times of payment of the installments.
(b) The Secretary of State shall not suspend the driver's license, registration or nonresident's operating privilege, and any suspended driver's license or registration following nonpayment of a final judgment shall be restored when the judgment debtor gives proof of financial responsibility and when the judgment debtor obtains an order from the trial court permitting the payment of such judgment in installments and while the payment of any such installment is not in default.
(Source: P.A. 83-1362.)

(625 ILCS 5/7-313) (from Ch. 95 1/2, par. 7-313)
Sec. 7-313. Suspension required upon breach of agreement. In the event the judgment debtor fails to pay any installments as permitted by the order of the court upon notice of such default, the Secretary of State, upon receipt of a court order, shall forthwith suspend the driver's license, registration certificate, license plates, registration stickers or nonresident's operating privilege of the judgment debtor until said judgment is satisfied as provided in Section 7-311 or a second installment payment plan is accepted as provided in Section 7-312.
(Source: P.A. 90-774, eff. 8-14-98.)

(625 ILCS 5/7-314) (from Ch. 95 1/2, par. 7-314)
Sec. 7-314. Alternate methods of giving proof. Proof of financial responsibility when required under this Article may be given by filing with the Secretary of State:
1. A certificate of insurance as provided in Section 7-315 or Section 7-316;.
2. A bond as provided in Section 7-320; or
3. A deposit of securities as provided in Section 7-323.
(Source: P.A. 83-831.)

(625 ILCS 5/7-315) (from Ch. 95 1/2, par. 7-315)
Sec. 7-315. A certificate of insurance proof.
(a) Proof of financial responsibility may be made by filing with the Secretary of State the written or electronic certificate of any insurance carrier duly authorized to do business in this State, certifying that it has issued to or for the benefit of the person furnishing such proof and named as the insured in a motor vehicle liability policy, a motor vehicle liability policy or policies or in certain events an operator's policy meeting the requirements of this Code and that said policy or policies are then in full force and effect. All written or electronic certificates must be submitted in a manner satisfactory to the Secretary of State.
(b) Such certificate or certificates shall give the dates of issuance and expiration of such policy or policies and certify that the same shall not be canceled unless 15 days' prior written or electronic notice thereof be given to the Secretary of State and shall explicitly describe all motor vehicles covered thereby unless the policy or policies are issued to a person who is not the owner of a motor vehicle.
(c) The Secretary of State shall not accept any certificate or certificates unless the same shall cover all motor vehicles then registered in this State in the name of the person furnishing such proof as owner and an additional certificate or certificates shall be required as a condition precedent to the subsequent registration of any motor vehicle or motor vehicles in the name of the person giving such proof as owner.
(Source: P.A. 94-239, eff. 1-1-06.)

(625 ILCS 5/7-316) (from Ch. 95 1/2, par. 7-316)
Sec. 7-316. Certificate furnished by nonresident as proof. Any nonresident owner of a motor vehicle not registered in this State may give proof of financial responsibility by filing with the Secretary of State a certificate or certificates of an insurance carrier authorized to transact business in the state or province of the Dominion of Canada in which the motor vehicle or motor vehicles described in such certificate are registered, or if such nonresident does not own a motor vehicle then in the state or province of the Dominion of Canada in which the insured resides, and otherwise conforming to the provisions of this Code, and the Secretary of State shall accept the same if such carrier shall:
1. Execute a power of attorney authorizing the Secretary of State to accept service on its behalf of notice of process in any action arising out of a motor vehicle accident in this State;
2. Duly adopt a resolution which shall be binding upon it declaring that its policies shall be deemed to be varied to comply with the laws of this State relating to the terms of motor vehicle liability policies as required by Section 7-317; and
3. Agree to accept as final and binding any final judgment duly rendered in any action arising out of a motor vehicle accident in any court of competent jurisdiction in this State.
(Source: P.A. 83-831.)

(625 ILCS 5/7-316.1)
Sec. 7-316.1. Nonresidents and former residents; when proof not required.
(a) Any nonresident or former Illinois resident who (i) has met all requirements for reinstatement of his or her driving or registration privileges under this Chapter except for filing proof of financial responsibility, (ii) resides outside of Illinois, and (iii) has applied for a driver's license in another state, shall be released from the requirement of showing proof of financial responsibility in this State if he or she presents to the Secretary of State, in a manner satisfactory to the Secretary, notice of his or her out-of-state residency.
(b) Any nonresident or former Illinois resident whose driver's license was revoked and who (i) has met all requirements for applying for driving privileges except for filing proof of financial responsibility under this Chapter, (ii) resides outside of Illinois, and (iii) has applied for a driver's license in another state, shall be released from the requirement of showing proof of financial responsibility in this State if he or she presents to the Secretary of State, in a manner satisfactory to the Secretary, notice of his or her out-of-state residency.
(b-5) Any nonresident or former Illinois resident who has submitted satisfactory documentation to the Secretary of State to be released of showing proof of financial responsibility in this State shall have his or her Illinois license cancelled 60 days after acceptance of notice of cancellation, as provided in Section 6-201 of this Code.
(c) If a nonresident or former Illinois resident released from the requirement of showing proof of financial responsibility in this State under subsection (a) or subsection (b) of this Section moves or returns to this State within 3 years of the date of release, that person must present to the Secretary of State, in a manner satisfactory to the Secretary, proof of insurance coverage during the period in which the person lived outside of Illinois. A person who fails to present the required proof may not be issued a driver's license until he or she presents proof of financial responsibility that is satisfactory under this Chapter. The proof of financial responsibility required under this subsection (c) must be shown or maintained for the period of time required under this Chapter.
(d) The Secretary shall adopt rules for implementing this Section.
(Source: P.A. 98-178, eff. 1-1-14.)

(625 ILCS 5/7-317) (from Ch. 95 1/2, par. 7-317)
Sec. 7-317. "Motor vehicle liability policy" defined.
(a) Certification. -A "motor vehicle liability policy", as that term is used in this Act, means an "owner's policy" or an "operator's policy" of liability insurance, certified as provided in Section 7-315 or Section 7-316 as proof of financial responsibility for the future, and issued, except as otherwise provided in Section 7-316, by an insurance carrier duly authorized to transact business in this State, to or for the benefit of the person named therein as insured.
(b) Owner's Policy. --Such owner's policy of liability insurance:
1. Shall designate by explicit description or by

appropriate reference, all motor vehicles with respect to which coverage is thereby intended to be granted;

2. Shall insure the person named therein and any

other person using or responsible for the use of such motor vehicle or vehicles with the express or implied permission of the insured;

3. Shall insure every named insured and any other

person using or responsible for the use of any motor vehicle owned by the named insured and used by such other person with the express or implied permission of the named insured on account of the maintenance, use or operation of any motor vehicle owned by the named insured, within the continental limits of the United States or the Dominion of Canada against loss from liability imposed by law arising from such maintenance, use or operation, to the extent and aggregate amount, exclusive of interest and cost, with respect to each motor vehicle, of $25,000 for bodily injury to or death of one person as a result of any one accident and, subject to such limit as to one person, the amount of $50,000 for bodily injury to or death of all persons as a result of any one accident and the amount of $20,000 for damage to property of others as a result of any one accident. The changes to this paragraph made by this amendatory Act of the 98th General Assembly apply only to policies issued or renewed on or after January 1, 2015.

(c) Operator's Policy. --When an operator's policy is required, it shall insure the person named therein as insured against the liability imposed by law upon the insured for bodily injury to or death of any person or damage to property to the amounts and limits above set forth and growing out of the use or operation by the insured within the continental limits of the United States or the Dominion of Canada of any motor vehicle not owned by him.
(d) Required Statements in Policies. --Every motor vehicle liability policy must specify the name and address of the insured, the coverage afforded by the policy, the premium charged therefor, the policy period, and the limits of liability, and shall contain an agreement that the insurance thereunder is provided in accordance with the coverage defined in this Act, as respects bodily injury and death or property damage or both, and is subject to all the provisions of this Act.
(e) Policy Need Not Insure Workers' Compensation. --Any liability policy or policies issued hereunder need not cover any liability of the insured assumed by or imposed upon the insured under any workers' compensation law nor any liability for damage to property in charge of the insured or the insured's employees.
(f) Provisions Incorporated in Policy. --Every motor vehicle liability policy is subject to the following provisions which need not be contained therein:
1. The liability of the insurance carrier under any

such policy shall become absolute whenever loss or damage covered by the policy occurs and the satisfaction by the insured of a final judgment for such loss or damage shall not be a condition precedent to the right or obligation of the carrier to make payment on account of such loss or damage.

2. No such policy may be cancelled or annulled as

respects any loss or damage, by any agreement between the carrier and the insured after the insured has become responsible for such loss or damage, and any such cancellation or annulment shall be void.

3. The insurance carrier shall, however, have the

right to settle any claim covered by the policy, and if such settlement is made in good faith, the amount thereof shall be deductible from the limits of liability specified in the policy.

4. The policy, the written application therefor, if

any, and any rider or endorsement which shall not conflict with the provisions of this Act shall constitute the entire contract between the parties.

(g) Excess or Additional Coverage. --Any motor vehicle liability policy may, however, grant any lawful coverage in excess of or in addition to the coverage herein specified or contain any agreements, provisions, or stipulations not in conflict with the provisions of this Act and not otherwise contrary to law.
(h) Reimbursement Provision Permitted. --The policy may provide that the insured, or any other person covered by the policy shall reimburse the insurance carrier for payment made on account of any loss or damage claim or suit involving a breach of the terms, provisions or conditions of the policy; and further, if the policy shall provide for limits in excess of the limits specified in this Act, the insurance carrier may plead against any plaintiff, with respect to the amount of such excess limits of liability, any defense which it may be entitled to plead against the insured.
(i) Proration of Insurance Permitted. --The policy may provide for the pro-rating of the insurance thereunder with other applicable valid and collectible insurance.
(j) Binders. --Any binder pending the issuance of any policy, which binder contains or by reference includes the provisions hereunder shall be sufficient proof of ability to respond in damages.
(k) Copy of Policy to Be Filed with Department of Insurance--Approval. --A copy of the form of every motor vehicle liability policy which is to be used to meet the requirements of this Act must be filed, by the company offering such policy, with the Department of Insurance, which shall approve or disapprove the policy within 30 days of its filing. If the Department approves the policy in writing within such 30 day period or fails to take action for 30 days, the form of policy shall be deemed approved as filed. If within the 30 days the Department disapproves the form of policy filed upon the ground that it does not comply with the requirements of this Act, the Department shall give written notice of its decision and its reasons therefor to the carrier and the policy shall not be accepted as proof of financial responsibility under this Act.
(l) Insurance Carrier Required to File Certificate. --An insurance carrier who has issued a motor vehicle liability policy or policies or an operator's policy meeting the requirements of this Act shall, upon the request of the insured therein, deliver to the insured for filing, or at the request of the insured, shall file direct, with the Secretary of State a certificate, as required by this Act, which shows that such policy or policies have been issued. No insurance carrier may require the payment of any extra fee or surcharge, in addition to the insurance premium, for the execution, delivery or filing of such certificate.
(m) Proof When Made By Endorsement. --Any motor vehicle liability policy which by endorsement contains the provisions required hereunder shall be sufficient proof of ability to respond in damages.
(Source: P.A. 98-519, eff. 1-1-15.)

(625 ILCS 5/7-318) (from Ch. 95 1/2, par. 7-318)
Sec. 7-318. Notice of Cancellation or Termination of Certified Policy. When an insurance carrier has certified a motor vehicle liability policy or policies under this Act, it shall notify the Secretary of State of any cancellation by mailing a written or electronic notice at least 15 days prior to cancellation of such policy and the policy shall continue in full force and effect until the date of cancellation specified in such notice or until its expiration, except that such a policy subsequently procured and certified shall, on the effective date of its certification, terminate the insurance previously certified with respect to any vehicle designated in both certificates. All written or electronic certificates must be submitted in a manner satisfactory to the Secretary of State.
(Source: P.A. 94-239, eff. 1-1-06.)

(625 ILCS 5/7-319) (from Ch. 95 1/2, par. 7-319)
Sec. 7-319. This Act Not to Affect Other Policies.
Sections 7-301 through 7-329, each inclusive, of this Act shall not be held to apply to or affect bonds or policies of automobile insurance against liability which may now or hereafter be required by any other provision of this Act and such bonds or policies, if endorsed to conform to the requirements of this Act, shall be accepted as proof of financial responsibility when required under this Act. This Act shall not be held to apply to or affect policies insuring solely the insured named in the policy against liability resulting from the maintenance, operation or use by persons in the insured's employ or in his behalf of motor vehicles not owned by the insured.
(Source: P.A. 76-1586.)

(625 ILCS 5/7-320) (from Ch. 95 1/2, par. 7-320)
Sec. 7-320. Bond as Proof. A person required to give proof of financial responsibility may file with the Secretary of State a bond, executed by the person giving such proof and by a surety company, duly authorized to transact business within the State; or by the person, giving such proof and by 2 individual sureties, each owning real estate within this State and having an equity therein in the amount of such bond, which real estate shall be scheduled therein.
1. The Secretary of State shall not accept any such real estate bond unless it is first approved by a judge of a court.
2. The Secretary of State shall not accept any such bond unless it is conditioned for payment in amounts and under the same circumstances as would be required in a motor vehicle liability policy furnished by the person giving such proof under this Act.
3. No such bond shall be cancelled unless 10 days' prior written notice is given to the Secretary of State, but cancellation of such bond shall not prevent recovery thereon with respect to any right or cause of action arising prior to the date of cancellation.
4. The principal and sureties of every such real estate bond shall execute and deliver an original and one copy of the bond and schedule and in addition, when the real property or any part thereof, listed or described in the schedule, shall lie in more than one county, then as many extra copies as there are counties in which the real property, or any part thereof, shall lie, to the judge to whom such bond is presented for approval, who shall, if he approved the bond, endorse upon the original and each copy of the bond the date of the approval thereof; and the clerk of the court shall immediately file one of the copies with the recorder in each county in which is situated any of the non-registered real property so scheduled.
5. If any of the lands so scheduled shall have been registered under "An Act concerning land titles", approved May 1, 1897, as amended, the clerk of the court in which the bond is approved shall immediately file with the registrar of titles in and for each county in which any of the registered land so scheduled is situated, a notice stating that such land has been so scheduled, and the registrar shall thereupon enter a memorial of such fact upon the record.
6. The clerk of the court in which the bond is approved shall endorse upon the original of each such real estate bond approved the date upon which he or she filed a copy of such bond with the recorder in each county in which is situated any of the non-registered real property so scheduled or the notice with the registrar of titles in and for each county in which any of the registered land scheduled is situated and shall deliver such original bond to the principal thereon.
(Source: P.A. 83-1362.)

(625 ILCS 5/7-321) (from Ch. 95 1/2, par. 7-321)
Sec. 7-321. When Bond Shall Constitute a Lien. Such bond shall constitute a lien upon the unregistered real estate so scheduled of any surety from the time when a copy of such bond is filed in the office of the recorder in and for the county in which such non-registered real property so scheduled is situated, and such bond shall be a lien upon all registered real property listed or described in the accompanying schedule from the time when notice, as aforesaid, is filed in the office of the registrar of titles in and for the county in which such registered real estate so scheduled is situated. Such lien shall exist in favor of the People of the State of Illinois for the use of any holder of a final judgment against the principal on such bond upon a liability covered by the conditions of such bond.
(Source: P.A. 83-358.)

(625 ILCS 5/7-322) (from Ch. 95 1/2, par. 7-322)
Sec. 7-322. Action on Bond.
If a judgment is rendered against the principal of any such surety or real estate bond upon a liability covered by the conditions of such bond and such judgment is not satisfied within thirty (30) days after it becomes final, then the judgment creditor may, for his own use and benefit, and at his sole expense, bring an action or actions in the name of the State against the company or persons who executed such bond including an action or proceeding to foreclose any lien that may exist upon the real estate of a person who has executed such bond, which action shall be brought in like manner and subject to all the provisions of law applicable to an action to foreclose a mortgage upon real estate.
(Source: P.A. 76-1586.)

(625 ILCS 5/7-323) (from Ch. 95 1/2, par. 7-323)
Sec. 7-323. Money Or Securities As Proof.
A person may give proof of financial responsibility by delivering to the Secretary of State a receipt of the State Treasurer showing the deposit with said State Treasurer of money in amount or securities endorsed in blank by the owner thereof and approved by said State Treasurer and of a market value in a total amount as would be required for coverage in a motor vehicle liability policy furnished by the person giving such proof under this Act. Such securities shall be of the type which may legally be purchased as investments of trust funds by trustees.
(Source: P.A. 76-1586.)

(625 ILCS 5/7-324) (from Ch. 95 1/2, par. 7-324)
Sec. 7-324. Application of Deposit.
All money or securities so deposited shall be subject to execution to satisfy any judgment mentioned in this Act but shall not otherwise be subject to attachment or execution. The State Treasurer shall not accept any such deposit or issue a certificate therefor, and the Secretary of State shall not accept such certificate unless accompanied by evidence that there are no unsatisfied judgments against the depositor registered in the county where the depositor resides.
(Source: P.A. 76-1586.)

(625 ILCS 5/7-325) (from Ch. 95 1/2, par. 7-325)
Sec. 7-325. Owner may give proof for others. Whenever the Secretary of State determines that any person required to give proof under this Article by reason of a revocation is not the owner of a motor vehicle but was, at the time of such conviction a driver in the employ of an owner of a motor vehicle, or a member of the immediate family or household of the owner of a motor vehicle, the Secretary of State shall accept proof of financial responsibility given by such owner in lieu of proof given by such other person so long as such other person is operating a motor vehicle for which the owner has given proof as herein provided.
(Source: P.A. 83-831.)

(625 ILCS 5/7-326) (from Ch. 95 1/2, par. 7-326)
Sec. 7-326. Substitution of proof. The Secretary of State shall cancel any bond or return any certificate of insurance, or the Secretary of State shall direct and the State Treasurer shall return any money or securities to the person entitled thereto, upon the substitution and acceptance of other adequate proof of financial responsibility pursuant to this Article.
(Source: P.A. 83-831.)

(625 ILCS 5/7-327) (from Ch. 95 1/2, par. 7-327)
Sec. 7-327. Other proof may be required. Whenever any evidence of proof of ability to respond in damages filed under the provisions of this Article no longer fulfills the purpose for which required, the Secretary of State shall, for the purposes of this Chapter, require other evidence of ability to respond in damages as required by this Article, and the driver's license, registration certificates, license plates and registration stickers involved shall be suspended by the Secretary of State pending such proof.
(Source: P.A. 83-831.)

(625 ILCS 5/7-328) (from Ch. 95 1/2, par. 7-328)
Sec. 7-328. Duration of proof - When proof may be canceled or returned. The Secretary of State shall upon request cancel any bond or return any certificate of insurance, or the Secretary of State shall direct and the State Treasurer shall return to the person entitled thereto any money or securities, deposited pursuant to this Chapter as proof of financial responsibility or waive the requirements of filing proof of financial responsibility in any of the following events:
1. In the event of the death of the person on whose behalf such proof was filed, or the permanent incapacity of such person to operate a motor vehicle;
2. In the event the person who has given proof of financial responsibility surrenders such person's driver's license, registration certificates, license plates and registration stickers, but the Secretary of State shall not release such proof in the event any action for damages upon a liability referred to in this Article is then pending or any judgment upon any such liability is then outstanding and unsatisfied or in the event the Secretary of State has received notice that such person has, within the period of 3 months immediately preceding, been involved as a driver in any motor vehicle accident. An affidavit of the applicant of the nonexistence of such facts shall be sufficient evidence thereof in the absence of evidence to the contrary in the records of the Secretary of State. Any person who has not completed the required 3 year period of proof of financial responsibility pursuant to Section 7-304, and to whom proof has been surrendered as provided in this paragraph applies for a driver's license or the registration of a motor vehicle shall have the application denied unless the applicant re-establishes such proof for the remainder of such period.
3. In the event that proof of financial responsibility has been deposited voluntarily, at any time upon request of the person entitled thereto, provided that the person on whose behalf such proof was given has not, during the period between the date of the original deposit thereof and the date of such request, been convicted of any offense for which revocation is mandatory as provided in Section 6-205; provided, further, that no action for damages is pending against such person on whose behalf such proof of financial responsibility was furnished and no judgment against such person is outstanding and unsatisfied in respect to bodily injury, or in respect to damage to property resulting from the ownership, maintenance, use or operation hereafter of a motor vehicle. An affidavit of the applicant under this Section shall be sufficient evidence of the facts in the absence of evidence to the contrary in the records of the Secretary of State.
(Source: P.A. 85-321.)

(625 ILCS 5/7-329) (from Ch. 95 1/2, par. 7-329)
Sec. 7-329. Proof of financial responsibility made voluntarily. 1. Proof of financial responsibility may be voluntarily by or on behalf of any person. The privilege of operation of any motor vehicle within this State by such person shall not be suspended or withdrawn under the provisions of this Article if such proof of financial responsibility has been voluntarily filed or deposited prior to the offense or accident out of which any conviction, judgment, or order arises and if such proof, at the date of such conviction, judgment, or order, is valid and sufficient for the requirements of this Code.
2. If the Secretary of State receives record of any conviction or judgment against such person which, in the absence of such proof of financial responsibility would have caused the suspension of the driver's license of such person, the Secretary of State shall forthwith notify the insurer or surety of such person of the conviction or judgment so reported.
(Source: P.A. 83-831.)

(625 ILCS 5/Ch. 7 Art. IV heading)

(625 ILCS 5/7-401) (from Ch. 95 1/2, par. 7-401)
Sec. 7-401. Transfer of registration to defeat purposes of act prohibited.
(a) If an owner's registration has been suspended hereunder, such registration shall not be transferred nor the vehicle in respect to which such registration was issued be registered in any other name until the Secretary of State is satisfied that such transfer of registration is proposed in good faith and not for the purpose or with the effect of defeating the purposes of this act.
(b) Nothing in this section shall in any wise affect the rights of any conditional vendor, chattel mortgagee or lessor of such a vehicle registered in the name of another as owner who becomes subject to the provisions of this act.
(c) The Secretary of State shall suspend the registration of any vehicle transferred in violation of the provisions of this section.
(Source: P.A. 76-1586.)

(625 ILCS 5/7-402) (from Ch. 95 1/2, par. 7-402)
Sec. 7-402. Surrender of license to drive and registration. Except as otherwise provided in this Code or Article V of the Supreme Court Rules, any person whose license to drive has been suspended shall immediately return to the Secretary of State any driver's license, instruction permit, restricted driving permit or other evidence of driving privileges held by such person. Any driving authorization document issued under Section 6-206.1 or 11-501.1 of this Code shall be returned to the issuing court for proper processing. Any person whose vehicle registration has been suspended shall, upon the request of the Secretary, immediately return to the Secretary any license plates or other evidences of registration held by such person.
The Secretary is authorized to take possession of any license to drive, registration certificate, registration sticker or license plates upon the suspension thereof under the provisions of this Code or to direct any law enforcement officer to take possession thereof and to return the same to the Secretary.
Any person willfully failing to comply with this Section is guilty of a Class A misdemeanor and shall be punished as provided in Section 9-110 of this Code.
(Source: P.A. 91-357, eff. 7-29-99.)

(625 ILCS 5/7-403) (from Ch. 95 1/2, par. 7-403)
Sec. 7-403. Forged Proof.
Any person who shall forge, or, without authority, sign any evidence of proof of financial responsibility for the future, or who files or offers for filing any such evidence of proof knowing or having reason to believe that it is forged or signed without authority, shall be guilty of a Class A misdemeanor.
(Source: P.A. 77-2720.)

(625 ILCS 5/Ch. 7 Art. V heading)

(625 ILCS 5/7-501) (from Ch. 95 1/2, par. 7-501)
Sec. 7-501. Assigned Risk Plans. If, on or before January 1, 1946, every insurance carrier authorized to write automobile bodily injury liability insurance in this State shall not subscribe to an assigned risk plan approved by the Director of Insurance, providing that no carrier may withdraw therefrom after approval of the Director, the Director of Insurance shall, when he finds that an application for bodily injury or property damage insurance by a risk, which may become subject to this Act or is a local public entity subject to the Local Governmental and Governmental Employees Tort Immunity Act, and in good faith is entitled to such insurance, has been rejected by 3 insurance carriers, designate an insurance carrier which shall be obligated to issue forthwith its usual form of policy providing such insurance for such risk. The Director shall make equitable distribution of such assignments among insurance carriers proportionate, so far as practicable, by premiums to the respective net direct automobile bodily injury premium writings of the carriers authorized to do business in this State. The Director of Insurance shall establish rules and regulations for the administration of the provisions of this Section.
If any carrier refuses or neglects to comply with the provisions of this Section or with any lawful order or ruling made by the Director of Insurance pursuant to this Section, the Director may, after notice and hearing, suspend the license of such carrier to transact any insurance business in this State until such carrier shall have complied with such order. The provisions of the Administrative Review Law, and all amendments and modifications thereof, and the rules adopted pursuant thereto, shall apply to and govern all proceedings for the judicial review of final administrative decisions of the Director of Insurance hereunder.
(Source: P.A. 92-651, eff. 7-11-02.)

(625 ILCS 5/7-502) (from Ch. 95 1/2, par. 7-502)
Sec. 7-502. Self-insurers. Any person in whose name more than 25 motor vehicles are registered may qualify as a self-insurer by obtaining a certificate of self-insurance issued by the Director of the Department of Insurance as provided in this Section.
The Director may, in his discretion, upon the application of such a person, issue a certificate of self-insurance when he is satisfied that such person is possessed and will continue to be possessed of ability to pay judgment obtained against such person.
Upon not less than 5 days' notice, and a hearing pursuant to such notice, the Director may upon reasonable grounds cancel a certificate of self-insurance. Failure to pay any judgment against any person covered by such certificate of self-insurance and arising out of any accident in which a motor vehicle covered by such certificate of self-insurance has been involved within 30 days after such judgment shall have become final shall constitute a reasonable ground for the cancellation of a certificate of self-insurance.
(Source: P.A. 82-138.)

(625 ILCS 5/7-503) (from Ch. 95 1/2, par. 7-503)
Sec. 7-503. Unclaimed Security Deposits. During July, annually, the Secretary shall compile a list of all securities on deposit, pursuant to this Article, for more than 3 years and concerning which he has received no notice as to the pendency of any judicial proceeding that could affect the disposition thereof. Thereupon, he shall promptly send a notice to the last known address of each depositor advising him that his deposit will be subject to escheat to the State of Illinois if not claimed within 30 days after the mailing date of such notice. At the expiration of such time, the Secretary of State shall file with the State Treasurer an order directing the transfer of such deposit to the general revenue fund in the State Treasury. Upon receipt of such order, the State Treasurer shall make such transfer, after converting to cash any other type of security. Thereafter any person having a legal claim against such deposit may enforce it by appropriate proceedings in the Court of Claims subject to the limitations prescribed for such Court. At the expiration of such limitation period such deposit shall escheat to the State of Illinois.
(Source: P.A. 94-239, eff. 1-1-06.)

(625 ILCS 5/7-504)
Sec. 7-504. Emergency telephone system outages; reimbursement. Any person who negligently causes a motor vehicle accident that causes an emergency telephone system outage must reimburse the public safety agency that provides personnel to answer calls or to maintain or operate an emergency telephone system during the outage for the agency's costs associated with answering calls or maintaining or operating the system during the outage. For the purposes of this Section, "public safety agency" means the same as in Section 2.02 of the Emergency Telephone System Act.
(Source: P.A. 92-149, eff. 1-1-02.)

(625 ILCS 5/Ch. 7 Art. VI heading)

(625 ILCS 5/7-601) (from Ch. 95 1/2, par. 7-601)
Sec. 7-601. Required liability insurance policy.
(a) No person shall operate, register or maintain registration of, and no owner shall permit another person to operate, register or maintain registration of, a motor vehicle designed to be used on a public highway in this State unless the motor vehicle is covered by a liability insurance policy.
The insurance policy shall be issued in amounts no less than the minimum amounts set for bodily injury or death and for destruction of property under Section 7-203 of this Code, and shall be issued in accordance with the requirements of Sections 143a and 143a-2 of the Illinois Insurance Code, as amended. No insurer other than an insurer authorized to do business in this State shall issue a policy pursuant to this Section for any vehicle subject to registration under this Code. Nothing herein shall deprive an insurer of any policy defense available at common law.
(b) The following vehicles are exempt from the requirements of this Section:
(1) vehicles subject to the provisions of Chapters 8

or 18a, Article III or Section 7-609 of Chapter 7, or Sections 12-606 or 12-707.01 of Chapter 12 of this Code;

(2) vehicles required to file proof of liability

insurance with the Illinois Commerce Commission;

(3) vehicles covered by a certificate of

self-insurance under Section 7-502 of this Code;

(4) vehicles owned by the United States, the State of

Illinois, or any political subdivision, municipality or local mass transit district;

(5) implements of husbandry;
(6) other vehicles complying with laws which require

them to be insured in amounts meeting or exceeding the minimum amounts required under this Section; and

(7) inoperable or stored vehicles that are not

operated, as defined by rules and regulations of the Secretary.

(c) Every employee of a State agency, as that term is defined in the Illinois State Auditing Act, who is assigned a specific vehicle owned or leased by the State on an ongoing basis shall provide the certification described in this Section annually to the director or chief executive officer of his or her agency.
The certification shall affirm that the employee is duly licensed to drive the assigned vehicle and that (i) the employee has liability insurance coverage extending to the employee when the assigned vehicle is used for other than official State business, or (ii) the employee has filed a bond with the Secretary of State as proof of financial responsibility, in an amount equal to, or in excess of the requirements stated within this Section. Upon request of the agency director or chief executive officer, the employee shall present evidence to support the certification.
The certification shall be provided during the period July 1 through July 31 of each calendar year, or within 30 days of any new assignment of a vehicle on an ongoing basis, whichever is later.
The employee's authorization to use the assigned vehicle shall automatically be rescinded upon:
(1) the revocation or suspension of the license

required to drive the assigned vehicle;

(2) the cancellation or termination for any reason of

the automobile liability insurance coverage as required in item (c) (i); or

(3) the termination of the bond filed with the

Secretary of State.

All State employees providing the required certification shall immediately notify the agency director or chief executive officer in the event any of these actions occur.
All peace officers employed by a State agency who are primarily responsible for prevention and detection of crime and the enforcement of the criminal, traffic, or highway laws of this State, and prohibited by agency rule or policy to use an assigned vehicle owned or leased by the State for regular personal or off-duty use, are exempt from the requirements of this Section.
(Source: P.A. 100-202, eff. 1-1-18.)

(625 ILCS 5/7-602) (from Ch. 95 1/2, par. 7-602)
Sec. 7-602. Insurance card. Every operator of a motor vehicle subject to Section 7-601 of this Code shall carry within the vehicle evidence of insurance. The evidence shall be legible and sufficient to demonstrate that the motor vehicle currently is covered by a liability insurance policy as required under Section 7-601 of this Code and may include, but is not limited to, the following:
(a) an insurance card provided by the insurer under

this Section;

(b) the combination of proof of purchase of the motor

vehicle within the previous 60 days and a current insurance card issued for the motor vehicle replaced by such purchase;

(c) the current declarations page of a liability

insurance policy;

(d) a liability insurance binder, certificate of

liability insurance or receipt for payment to an insurer or its authorized representative for a liability insurance premium, provided such document contains all information the Secretary of State by rule and regulation may require;

(e) a current rental agreement;
(f) registration plates, registration sticker or

other evidence of registration issued by the Secretary only upon submission of proof of liability insurance pursuant to this Code;

(g) a certificate, decal, or other document or device

issued by a governmental agency for a motor vehicle indicating the vehicle is insured for liability pursuant to law;

(h) the display of electronic images on a cellular

phone or other type of portable electronic device. The use of a cellular phone or other type of portable electronic device to display proof of insurance does not constitute consent for a law enforcement officer, court, or other officer of the court to access other contents of the electronic device. Any law enforcement officer, court, or officer of the court presented with the device shall be immune from any liability resulting from damage to the mobile electronic device.

An insurance card shall be provided for each motor vehicle insured by the insurer issuing the liability insurance policy and may be issued in either paper or electronic format. Acceptable electronic formats shall permit display on a cellular phone or other portable electronic device and satisfy all other requirements of law and rule, including this Section, regarding form and content.
The form, contents and manner of issuance of the insurance card shall be prescribed by rules and regulations of the Secretary of State. The Secretary shall adopt rules requiring that reasonable measures be taken to prevent the fraudulent production of insurance cards. The insurance card shall display an effective date and an expiration date covering a period of time not to exceed 12 months. The insurance card shall contain the following disclaimer: "Examine policy exclusions carefully. This form does not constitute any part of your insurance policy." If the insurance policy represented by the insurance card does not cover any driver operating the motor vehicle with the owner's permission, or the owner when operating a motor vehicle other than the vehicle for which the policy is issued, the insurance card shall contain a warning of such limitations in the coverage provided by the policy.
No insurer shall issue a card, similar in appearance, form and content to the insurance card required under this Section, in connection with an insurance policy that does not provide the liability insurance coverage required under Section 7-601 of this Code.
The evidence of insurance shall be displayed upon request made by any law enforcement officer wearing a uniform or displaying a badge or other sign of authority. Any person who fails or refuses to comply with such request is in violation of Section 3-707 of this Code. Any person who displays evidence of insurance, knowing there is no valid liability insurance in effect on the motor vehicle as required under Section 7-601 of this Code or knowing the evidence of insurance is illegally altered, counterfeit or otherwise invalid, is in violation of Section 3-710 of this Code.
"Display" means the manual surrender of the evidence of insurance into the hands of the law enforcement officer, court, or officer of the court making the request for the officer's, court's, or officer of the court's inspection thereof.
(Source: P.A. 98-521, eff. 8-23-13.)

(625 ILCS 5/7-603) (from Ch. 95 1/2, par. 7-603)
Sec. 7-603. Illegal insurance cards - penalty. No person shall alter an invalid insurance card to make it appear valid. No person knowingly shall make, sell or otherwise make available an invalid or counterfeit insurance card.
Any person convicted of a violation of this Section is guilty of a Class 4 felony.
(Source: P.A. 85-1201.)

(625 ILCS 5/7-603.5)
Sec. 7-603.5. Electronic verification of a liability insurance policy.
(a) The Secretary may implement a program of electronic motor vehicle liability insurance policy verification for motor vehicles subject to Section 7-601 of this Code for the purpose of verifying whether or not the motor vehicle is insured. The development and implementation of the program shall be consistent with the standards and procedures of a nationwide organization whose primary membership consists of individual insurance companies and insurance trade associations. The program shall include, but is not limited to:
(1) a requirement that an insurance company

authorized to sell motor vehicle liability insurance in this State shall make available, in a format designated by the Secretary that is consistent with a nationwide organization whose primary membership consists of individual insurance companies and insurance trade organizations, to the Secretary for each motor vehicle liability insurance policy issued by the company the following information:

(A) the name of the policy holder;
(B) the make, model, year, and vehicle

identification number of the covered motor vehicle;

(C) the policy number;
(D) the policy effective date;
(E) the insurance company's National Association

of Insurance Commissioner's number; and

(F) any other information the Secretary deems

necessary to match an eligible vehicle with an insurance policy;

(2) a method for searching motor vehicle liability

insurance policies issued and in effect in this State by using the information under paragraph (1) of this subsection (a);

(3) a requirement that at least twice per calendar

year, the Secretary shall verify the existence of a liability insurance policy for every registered motor vehicle subject to Section 7-601 of this Code; and if the Secretary is unable to verify the existence of a liability insurance policy, the Secretary shall, by U.S. mail or electronic mail, send the vehicle owner a written notice allowing the vehicle owner 30 calendar days to provide proof of insurance on the date of attempted verification, or to provide proof that the vehicle is no longer operable;

(4) a requirement that a vehicle owner who does not

provide proof of insurance or proof of an inoperable vehicle under paragraph (3) of this subsection (a) shall be in violation of Section 7-601 of this Code and the Secretary shall suspend the vehicle's registration and the owner shall pay any applicable reinstatement fees and shall provide proof of insurance before the Secretary may reinstate the vehicle's registration under Section 7-606 of this Code;

(5) a requirement that if a vehicle owner provides

proof of insurance on the date of the attempted verification under paragraph (3) of this subsection (1), the Secretary may verify the vehicle owner's response by furnishing necessary information to the insurance company. Within 7 calendar days of receiving the information, the insurance company shall confirm and notify the Secretary the dates of the motor vehicle's insurance coverage. If the insurance company does not confirm coverage for the date of attempted verification, the Secretary shall suspend the vehicle's registration and the owner of the vehicle shall pay any applicable reinstatement fees and shall provide proof of insurance before the Secretary may reinstate the vehicle's registration under Section 7-606 of this Code;

(6) a requirement that the Secretary may consult with

members of the insurance industry during the implementation of the program, including, but not limited to, during the drafting process for adopting any rules that may be necessary to implement or manage an electronic motor vehicle liability insurance policy verification program;

(7) a requirement that commercial lines of automobile

insurance are excluded from the program, but may voluntarily report insurance coverage to the State.

(b) In addition to the semi-annual verification of liability insurance under subsection (a) of this Section, the Secretary may select monthly verification for a motor vehicle owned or registered by a person:
(1) whose motor vehicle registration during the

preceding 4 years has been suspended under Section 7-606 or 7-607 of this Code;

(2) who, during the preceding 4 years, has been

convicted of violating Section 3-707, 3-708, or 3-710 of this Code while operating a vehicle owned by another person;

(3) whose driving privileges have been suspended

during the preceding 4 years;

(4) who, during the preceding 4 years, acquired

ownership of a motor vehicle while the registration of the vehicle under the previous owner was suspended under Section 7-606 or 7-607 of this Code; or

(5) who, during the preceding 4 years, has received a

disposition of court supervision under subsection (c) of Section 5-6-1 of the Unified Code of Corrections for a violation of Section 3-707, 3-708, or 3-710 of this Code.

(c) Nothing in this Section provides the Secretary with regulatory authority over insurance companies.
(d) The Secretary may contract with a private contractor to carry out the Secretary's duties under this Section.
(e) Any information collected, stored, maintained, or referred to under this Section shall be used solely for the purpose of verifying whether a registered motor vehicle meets the requirements of Section 7-601 of this Code and shall be exempt from a records request or from inspection and copying under the Freedom of Information Act. A request for release of verification of liability insurance policy information from the Secretary shall require a court order, subpoena, or the motor vehicle owner's approval.
(f) An insurer identified by an electronic motor vehicle liability insurance policy program as insuring less than 1,000 vehicles per year shall be exempt from the reporting requirements under subsection (a) of this Section.
(g) The Secretary may adopt any rules necessary to implement this Section.
(Source: P.A. 100-373, eff. 1-1-18.)

(625 ILCS 5/7-604) (from Ch. 95 1/2, par. 7-604)
(Text of Section from P.A. 100-145)
Sec. 7-604. Verification of liability insurance policy.
(a) The Secretary of State may select random samples of registrations of motor vehicles subject to Section 7-601 of this Code, or owners thereof, for the purpose of verifying whether or not the motor vehicles are insured.
In addition to such general random samples of motor vehicle registrations, the Secretary may select for verification other random samples, including, but not limited to registrations of motor vehicles owned by persons:
(1) whose motor vehicle registrations during the

preceding 4 years have been suspended pursuant to Section 7-606 or 7-607 of this Code;

(2) who during the preceding 4 years have been

convicted of violating Section 3-707, 3-708 or 3-710 of this Code while operating vehicles owned by other persons;

(3) whose driving privileges have been suspended

during the preceding 4 years;

(4) who during the preceding 4 years acquired

ownership of motor vehicles while the registrations of such vehicles under the previous owners were suspended pursuant to Section 7-606 or 7-607 of this Code; or

(5) who during the preceding 4 years have received a

disposition of supervision under subsection (c) of Section 5-6-1 of the Unified Code of Corrections for a violation of Section 3-707, 3-708, or 3-710 of this Code.

(b) Upon receiving certification from the Department of Transportation under Section 7-201.2 of this Code of the name of an owner or operator of any motor vehicle involved in an accident, the Secretary may verify whether or not at the time of the accident such motor vehicle was covered by a liability insurance policy in accordance with Section 7-601 of this Code.
(c) In preparation for selection of random samples and their verification, the Secretary may send to owners of randomly selected motor vehicles, or to randomly selected motor vehicle owners, requests for information about their motor vehicles and liability insurance coverage electronically or, if electronic means are unavailable, via U.S. mail. The request shall require the owner to state whether or not the motor vehicle was insured on the verification date stated in the Secretary's request and the request may require, but is not limited to, a statement by the owner of the names and addresses of insurers, policy numbers, and expiration dates of insurance coverage.
(d) Within 30 days after the Secretary sends a request under subsection (c) of this Section, the owner to whom it is sent shall furnish the requested information to the Secretary above the owner's signed affirmation that such information is true and correct. Proof of insurance in effect on the verification date, as prescribed by the Secretary, may be considered by the Secretary to be a satisfactory response to the request for information.
Any owner whose response indicates that his or her vehicle was not covered by a liability insurance policy in accordance with Section 7-601 of this Code shall be deemed to have registered or maintained registration of a motor vehicle in violation of that Section. Any owner who fails to respond to such a request shall be deemed to have registered or maintained registration of a motor vehicle in violation of Section 7-601 of this Code.
(e) If the owner responds to the request for information by asserting that his or her vehicle was covered by a liability insurance policy on the verification date stated in the Secretary's request, the Secretary may conduct a verification of the response by furnishing necessary information to the insurer named in the response. The insurer shall within 45 days inform the Secretary whether or not on the verification date stated the motor vehicle was insured by the insurer in accordance with Section 7-601 of this Code. The Secretary may by rule and regulation prescribe the procedures for verification.
(f) No random sample selected under this Section shall be categorized on the basis of race, color, religion, sex, national origin, ancestry, age, marital status, physical or mental disability, economic status or geography.
(g) (Blank).
(Source: P.A. 99-333, eff. 12-30-15 (see Section 15 of P.A. 99-483 for the effective date of changes made by P.A. 99-333); 99-737, eff. 8-5-16; 100-145, eff. 1-1-18.)

(Text of Section from P.A. 100-373)
Sec. 7-604. Verification of liability insurance policy.
(a) The Secretary of State may select random samples of registrations of motor vehicles subject to Section 7-601 of this Code, or owners thereof, for the purpose of verifying whether or not the motor vehicles are insured.
In addition to such general random samples of motor vehicle registrations, the Secretary may select for verification other random samples, including, but not limited to registrations of motor vehicles owned by persons:
(1) whose motor vehicle registrations during the

preceding 4 years have been suspended pursuant to Section 7-606 or 7-607 of this Code;

(2) who during the preceding 4 years have been

convicted of violating Section 3-707, 3-708 or 3-710 of this Code while operating vehicles owned by other persons;

(3) whose driving privileges have been suspended

during the preceding 4 years;

(4) who during the preceding 4 years acquired

ownership of motor vehicles while the registrations of such vehicles under the previous owners were suspended pursuant to Section 7-606 or 7-607 of this Code; or

(5) who during the preceding 4 years have received a

disposition of supervision under subsection (c) of Section 5-6-1 of the Unified Code of Corrections for a violation of Section 3-707, 3-708, or 3-710 of this Code.

(b) Upon receiving certification from the Department of Transportation under Section 7-201.2 of this Code of the name of an owner or operator of any motor vehicle involved in an accident, the Secretary may verify whether or not at the time of the accident such motor vehicle was covered by a liability insurance policy in accordance with Section 7-601 of this Code.
(c) In preparation for selection of random samples and their verification, the Secretary may send to owners of randomly selected motor vehicles, or to randomly selected motor vehicle owners, requests for information about their motor vehicles and liability insurance coverage. The request shall require the owner to state whether or not the motor vehicle was insured on the verification date stated in the Secretary's request and the request may require, but is not limited to, a statement by the owner of the names and addresses of insurers, policy numbers, and expiration dates of insurance coverage.
(d) Within 30 days after the Secretary mails a request, the owner to whom it is sent shall furnish the requested information to the Secretary above the owner's signed affirmation that such information is true and correct. Proof of insurance in effect on the verification date, as prescribed by the Secretary, may be considered by the Secretary to be a satisfactory response to the request for information.
Any owner whose response indicates that his or her vehicle was not covered by a liability insurance policy in accordance with Section 7-601 of this Code shall be deemed to have registered or maintained registration of a motor vehicle in violation of that Section. Any owner who fails to respond to such a request shall be deemed to have registered or maintained registration of a motor vehicle in violation of Section 7-601 of this Code.
(e) If the owner responds to the request for information by asserting that his or her vehicle was covered by a liability insurance policy on the verification date stated in the Secretary's request, the Secretary may conduct a verification of the response by furnishing necessary information to the insurer named in the response. The insurer shall within 45 days inform the Secretary whether or not on the verification date stated the motor vehicle was insured by the insurer in accordance with Section 7-601 of this Code. The Secretary may by rule and regulation prescribe the procedures for verification.
(f) No random sample selected under this Section shall be categorized on the basis of race, color, religion, sex, national origin, ancestry, age, marital status, physical or mental disability, economic status or geography.
(g) (Blank).
(h) This Section shall be inoperative upon of the effective date of the rules adopted by the Secretary to implement Section 7-603.5 of this Code.
(Source: P.A. 99-333, eff. 12-30-15 (see Section 15 of P.A. 99-483 for the effective date of changes made by P.A. 99-333); 99-737, eff. 8-5-16; 100-373, eff. 1-1-18.)

(625 ILCS 5/7-605) (from Ch. 95 1/2, par. 7-605)
Sec. 7-605. Uninsured motor vehicles - notice. If the Secretary determines that an owner has registered or maintained the registration of a motor vehicle without a liability insurance policy in accordance with Section 7-601 of this Code, the Secretary shall notify the owner that such owner's vehicle registration shall be suspended 45 days after the date of the mailing of the notice unless the owner within 30 days furnishes proof of insurance in effect on the verification date, as prescribed by the Secretary.
(Source: P.A. 86-149.)

(625 ILCS 5/7-606) (from Ch. 95 1/2, par. 7-606)
Sec. 7-606. Uninsured motor vehicles - suspension and reinstatement. The Secretary shall suspend the vehicle registration of any motor vehicle determined by the Secretary to be in violation of Section 7-601 of this Code, including any motor vehicle operated in violation of Section 3-707, 3-708 or 3-710 of this Code by an operator other than the owner of the vehicle. Neither the fact that, subsequent to the date of verification or conviction, the owner acquired the required liability insurance policy nor the fact that the owner terminated ownership of the motor vehicle shall have any bearing upon the Secretary's decision to suspend.
The Secretary is authorized to suspend the registration of any motor vehicle registered in this State upon receiving notice of the conviction of the operator of the motor vehicle in another State of an offense which, if committed in this State, would constitute a violation of Section 7-601 of this Code.
Until it is terminated, the suspension shall remain in force after the registration is renewed or a new registration is acquired for the motor vehicle. The suspension also shall apply to any motor vehicle to which the owner transfers the registration.
In the case of a first violation, the Secretary shall terminate the suspension upon payment by the owner of a reinstatement fee of $100 and submission of proof of insurance as prescribed by the Secretary.
In the case of a second or subsequent violation by a person having ownership interest in a motor vehicle or vehicles within the preceding 4 years, or a violation of Section 3-708 of this Code, the Secretary shall terminate the suspension 4 months after its effective date upon payment by the owner of a reinstatement fee of $100 and submission of proof of insurance as prescribed by the Secretary.
All fees collected under this Section shall be disbursed under subsection (g) of Section 2-119 of this Code.
(Source: P.A. 99-127, eff. 1-1-16.)

(625 ILCS 5/7-607) (from Ch. 95 1/2, par. 7-607)
Sec. 7-607. Submission of false proof - penalty. If the Secretary determines that the proof of insurance submitted by a motor vehicle owner under Section 7-603.5, 7-604, 7-605 or 7-606 of this Code is false, the Secretary shall suspend the owner's vehicle registration. The Secretary shall terminate the suspension 6 months after its effective date upon payment by the owner of a reinstatement fee of $200 and submission of proof of insurance as prescribed by the Secretary.
All fees collected under this Section shall be disbursed under subsection (g) of Section 2-119 of this Code.
(Source: P.A. 99-127, eff. 1-1-16; 100-373, eff. 1-1-18.)

(625 ILCS 5/7-608) (from Ch. 95 1/2, par. 7-608)
Sec. 7-608. Verification-limitation. No verification procedure established under this Code shall include individual inspections of vehicles on a highway solely for the purpose of verifying the existence of an insurance policy. No law enforcement officer shall stop a vehicle solely for the purpose of verifying the existence of a valid insurance policy.
(Source: P.A. 86-149.)

(625 ILCS 5/7-609) (from Ch. 95 1/2, par. 7-609)
Sec. 7-609. Exemption for certain religious organizations. (a) Pursuant to the following minimum criteria, the Secretary may exempt from the provisions of Section 7-601 of this Code motor vehicles owned by a religious organization or its members:
(1) The religious organization and its members hold a bona fide conviction that the acquisition of insurance is contrary to their religious beliefs.
(2) The religious organization and its members submit to the Secretary evidence that historically, over a period of time not less than two years, they have paid or, by agreement with the other party or parties involved, are paying in a timely manner for all damages for which they were or are liable.
(3) The religious organization has filed with the Secretary a current, irrevocable letter of credit, valid for a period of 12 months and issued in accordance with this Section and Article 5 of the Uniform Commercial Code, approved July 31, 1961, as amended, by a financial institution chartered by an agency of State or federal government. The Secretary of State by rule and regulation shall establish the minimum amount of credit required.
(4) The religious organization and its members meet other requirement which the Secretary by rule and regulation may prescribe.
(b) Upon accepting a letter of credit from a religious organization, the Secretary shall issue a certificate of exemption for each motor vehicle covered. The certificate of exemption shall serve as evidence of insurance in accordance with Section 7-602 of this Code.
Not less than 30 days before a current letter of credit expires, or by agreement between the issuer and customer is revoked, the religious organization shall file with the Secretary a new letter of credit. If a new letter of credit is not on file with the Secretary at the time the current letter of credit expires or is revoked, the exemption of the religious organization and its members shall expire and their certificates of exemption shall become invalid.
(c) If credit is used to the extent that the remaining amount of credit does not meet the minimum requirements of this Section, and the issuer declines to reinstate the used portion of the credit or issue a new letter of credit, the issuer immediately shall send written notice to the customer and the Secretary that the current letter of credit on file with the Secretary no longer meets the minimum requirements of the law.
If, within 30 days of receiving the notice, the Secretary has not received and accepted a new letter of credit from the customer, the exemption of that religious organization and its members shall expire and their certificates of exemption shall become invalid.
(d) Upon the request of the plaintiff, if a person, known by the court to be covered by a current letter of credit issued pursuant to this Section fails to pay a judgment for damages within 30 days after the judgment has become final, the clerk of the court within 10 days shall forward to the Secretary a report of the person's failure to pay. The report shall indicate that the person is covered by a letter of credit and, if known by the court, the names of the issuer and the customer.
Upon receiving the report from the court, the Secretary shall notify the religious organization that, unless the payment is made, 30 days after the date of the mailing of the notice the exemption of the religious organization and its members shall be terminated and their certificates of exemption shall become invalid. If within the 30 days the religious organization does not submit evidence that the payment has been made, or furnish valid reasons why the payment has been delayed or not made, the Secretary shall terminate the exemptions.
(e) The Secretary is authorized to promulgate rules and regulations necessary for the administration of the provisions of this Section.
(Source: P.A. 86-149.)

(625 ILCS 5/7-610) (from Ch. 95 1/2, par. 7-610)
Sec. 7-610. Immunity. No state or local governmental unit and no government official or employee acting in the course of his or her official duties in the administration or enforcement of Section 7-601 and related provisions of this Code shall be liable for any damages, brought directly or indirectly by the injured party or a third party, except for damages resulting from willful and wanton misconduct or gross negligence on the part of the governmental unit, official or employee.
(Source: P.A. 86-149.)

(625 ILCS 5/7-611) (from Ch. 95 1/2, par. 7-611)
Sec. 7-611. (Repealed.)
(Source: Repealed by 88-315.)

(625 ILCS 5/Ch. 7 Art. VII heading)

(625 ILCS 5/7-701)
Sec. 7-701. Findings and purpose. The General Assembly finds that the timely receipt of adequate financial support has the effect of reducing poverty and State expenditures for welfare dependency among children, and that the timely payment of adequate child support demonstrates financial responsibility. Further, the General Assembly finds that the State has a compelling interest in ensuring that drivers within the State demonstrate financial responsibility, including family financial responsibility, in order to safely own and operate a motor vehicle. Further, the General Assembly finds that the State has a compelling interest in ensuring that those individuals with responsibilities involving minor children pursuant to visitation orders demonstrate responsibility, including family responsibility, in order to safely own and operate a motor vehicle, especially when transporting a minor child who is the subject of a visitation order. To this end, the Secretary of State is authorized to establish systems to suspend driver's licenses for failure to comply with court and administrative orders of support.
(Source: P.A. 97-1047, eff. 8-21-12.)

(625 ILCS 5/7-702)
Sec. 7-702. Suspension of driver's license for failure to comply with order to pay support or to comply with a visitation order.
(a) The Secretary of State shall suspend the driver's license issued to an obligor upon receiving an authenticated report provided for in subsection (a) of Section 7-703, that the person is 90 days or more delinquent in court ordered child support payments or has been adjudicated in arrears in an amount equal to 90 days obligation or more, and has been found in contempt by the court for failure to pay the support.
(b) The Secretary of State shall suspend the driver's license issued to an obligor upon receiving an authenticated document provided for in subsection (b) of Section 7-703, that the person has been adjudicated in arrears in court ordered child support payments in an amount equal to 90 days obligation or more, but has not been held in contempt of court, and that the court has ordered that the person's driving privileges be suspended. The obligor's driver's license shall be suspended until such time as the Secretary of State receives authenticated documentation that the obligor is in compliance with the court order of support. When the obligor complies with the court ordered child support payments, the circuit court shall report the obligor's compliance with the court order of support to the Secretary of State, on a form prescribed by the Secretary of State, and shall order that the obligor's driver's license be reinstated.
(c) The Secretary of State shall suspend a driver's license upon certification by the Illinois Department of Healthcare and Family Services, in a manner and form prescribed by the Illinois Secretary of State, that the person licensed is 90 days or more delinquent in payment of support under an order of support issued by a court or administrative body of this or any other State. The Secretary of State may reinstate the person's driver's license if notified by the Department of Healthcare and Family Services that the person has paid the support delinquency in full or has arranged for payment of the delinquency and current support obligation in a manner satisfactory to the Department of Healthcare and Family Services.
(d) The Secretary of State shall suspend the driver's license issued to a person upon receiving an authenticated document provided for in Section 7-703 that the person has been adjudicated as having engaged in visitation abuse and that the court has ordered that the person's driving privileges be suspended. The person's driver's license shall be suspended until such time as the Secretary of State receives authenticated documentation that the court has determined that there has been sufficient compliance for a sufficient period of time with the court's order concerning visitation and that full driving privileges shall be reinstated. When the court order in which the court has determined that there has been sufficient compliance for a sufficient period of time with the court's order concerning visitation and that full driving privileges shall be reinstated, the circuit court shall report that order concerning visitation to the Secretary of State, on a form prescribed by the Secretary of State, and shall order that the person's driver's license be reinstated.
(Source: P.A. 97-1047, eff. 8-21-12.)

(625 ILCS 5/7-702.1)
Sec. 7-702.1. Family financial responsibility driving permits.
(a) Following the entry of an order that an obligor has been found in contempt by the court for failure to pay court ordered child support payments or upon a motion by the obligor who is subject to having his or her driver's license suspended pursuant to subsection (b) of Section 7-703, the court may enter an order directing the Secretary of State to issue a family financial responsibility driving permit for the purpose of providing the obligor the privilege of operating a motor vehicle between the obligor's residence and place of employment, or within the scope of employment related duties; or for the purpose of providing transportation for the obligor or a household member to receive alcohol treatment, other drug treatment, or medical care. If the obligor is unemployed, the court may issue the order for the purpose of seeking employment, which may be subject to the requirements set forth in subsection (a) of Section 505.1 of the Illinois Marriage and Dissolution of Marriage Act. Except upon a showing of good cause, any permit issued for the purpose of seeking employment shall be limited to Monday through Friday between the hours of 8 a.m. and 12 p.m. The court may enter an order directing the issuance of a permit only if the obligor has proven to the satisfaction of the court that no alternative means of transportation are reasonably available for the above stated purposes. No permit shall be issued to a person under the age of 16 years who possesses an instruction permit.
Upon entry of an order granting the issuance of a permit to an obligor, the court shall report this finding to the Secretary of State on a form prescribed by the Secretary. This form shall state whether the permit has been granted for employment or medical purposes and the specific days and hours for which limited driving privileges have been granted.
(a-1) Following the entry of an order that a person has been found in contempt by the court for failure to follow a visitation order, the court may enter an order directing the Secretary of State to issue a family responsibility driving permit for the purpose of providing the person the privilege of operating a motor vehicle between the person's residence and place of employment or within the scope of employment related duties, or for the purpose of providing transportation for the person or a household member to receive alcohol treatment, other drug treatment, or medical care. If the person is unemployed, the court may issue the order for the purpose of seeking employment, which may be subject to the requirements set forth in subsection (a) of Section 505.1 of the Illinois Marriage and Dissolution of Marriage Act. Except upon a showing of good cause, any permit issued for the purpose of seeking employment shall be limited to Monday through Friday between the hours of 8 a.m. and 12 p.m. The court may enter an order directing the issuance of a permit only if the person has proven to the satisfaction of the court that no alternative means of transportation are reasonably available for the above stated purposes. No permit shall be issued to a person under the age of 16 years who possesses an instruction permit. Upon entry of an order granting the issuance of a permit to a person, the court shall report this finding to the Secretary of State on a form prescribed by the Secretary. This form shall state whether the permit has been granted for employment or medical purposes and the specific days and hours for which limited driving privileges have been granted.
(a-2) The family financial responsibility driving permit shall be subject to cancellation, invalidation, suspension, and revocation by the Secretary of State in the same manner and for the same reasons as a driver's license may be cancelled, invalidated, suspended, or revoked.
The Secretary of State shall, upon receipt of a certified court order from the court of jurisdiction, issue a family financial responsibility driving permit. In order for this permit to be issued, an individual's driving privileges must be valid except for the family financial responsibility suspension or the family responsibility suspension. This permit shall be valid only for employment and medical purposes as set forth above. The permit shall state the days and hours for which limited driving privileges have been granted.
Any submitted court order that contains insufficient data or fails to comply with any provision of this Code shall not be used for issuance of the permit or entered to the individual's driving record but shall be returned to the court of jurisdiction indicating why the permit cannot be issued at that time. The Secretary of State shall also send notice of the return of the court order to the individual requesting the permit.
(b) Following certification of delinquency pursuant to subsection (c) of Section 7-702 of this Code, and upon petition by the obligor whose driver's license has been suspended under that subsection, the Department of Healthcare and Family Services may direct the Secretary of State to issue a family financial responsibility driving permit for the purpose of providing the obligor the privilege of operating a motor vehicle between the obligor's residence and place of employment, or within the scope of employment related duties, or for the purpose of providing transportation for the obligor or a household member to receive alcohol treatment, other drug treatment, or medical care. If the obligor is unemployed, the Department of Healthcare and Family Services may direct the issuance of the permit for the purpose of seeking employment, which may be subject to the requirements set forth in subsection (a) of Section 505.1 of the Illinois Marriage and Dissolution of Marriage Act. Except upon a showing of good cause, any permit issued for the purpose of seeking employment shall be limited to Monday through Friday between the hours of 8 a.m. and 12 p.m. The Department of Healthcare and Family Services may direct the issuance of a permit only if the obligor has proven to the Department's satisfaction that no alternative means of transportation is reasonably available for the above stated purposes.
The Department of Healthcare and Family Services shall report to the Secretary of State the finding granting a permit on a form prescribed by the Secretary of State. The form shall state the purpose for which the permit has been granted, the specific days and hours for which limited driving privileges are allowed, and the duration of the permit.
The family financial responsibility driving permit shall be subject to cancellation, invalidation, suspension, and revocation by the Secretary of State in the same manner and for the same reasons as a driver's license may be cancelled, invalidated, suspended, or revoked.
As directed by the Department of Healthcare and Family Services, the Secretary of State shall issue a family financial responsibility driving permit, but only if the obligor's driving privileges are valid except for the family financial responsibility suspension. The permit shall state the purpose or purposes for which it was granted under this subsection, the specific days and hours for which limited driving privileges are allowed, and the duration of the permit.
If the Department of Healthcare and Family Services directive to issue a family financial responsibility driving permit contains insufficient data or fails to comply with any provision of this Code, a permit shall not be issued and the directive shall be returned to the Department of Healthcare and Family Services. The Secretary of State shall also send notice of the return of the Department's directive to the obligor requesting the permit.
(c) In accordance with 49 C.F.R. Part 384, the Secretary of State may not issue a family financial responsibility driving permit to any person for the operation of a commercial motor vehicle if the person's driving privileges have been suspended under any provisions of this Code.
(Source: P.A. 96-1284, eff. 1-1-11; 97-1047, eff. 8-21-12.)

(625 ILCS 5/7-702.2)
Sec. 7-702.2. Written agreement to pay past-due support.
(a) An obligor who is presently unable to pay all past-due support and is subject to having his or her license suspended pursuant to subsection (b) of Section 7-703 may come into compliance with the court order for support by executing a written payment agreement that is approved by the court and by complying with that agreement. A condition of a written payment agreement must be that the obligor pay the current child support when due. Before a written payment agreement is executed, the obligor shall:
(1) Disclose fully to the court in writing, on a form

prescribed by the court, the obligor's financial circumstances, including income from all sources, assets, liabilities, and work history for the past year; and

(2) Provide documentation to the court concerning the

obligor's financial circumstances, including copies of the most recent State and federal income tax returns, both personal and business; a copy of a recent pay stub representative of current income; and copies of other records that show the obligor's income and the present level of assets held by the obligor.

(b) After full disclosure, the court may determine the obligor's ability to pay past-due support and may approve a written payment agreement consistent with the obligor's ability to pay, not to exceed the court-ordered support.
(Source: P.A. 91-613, eff. 7-1-00.)

(625 ILCS 5/7-703)
Sec. 7-703. Courts to report non-payment of court ordered support or orders concerning driving privileges.
(a) The clerk of the circuit court, as provided in subsection (b) of Section 505 of the Illinois Marriage and Dissolution of Marriage Act or as provided in Section 15 of the Illinois Parentage Act of 2015, shall forward to the Secretary of State, on a form prescribed by the Secretary, an authenticated document certifying the court's order suspending the driving privileges of the obligor. For any such certification, the clerk of the court shall charge the obligor a fee of $5 as provided in the Clerks of Courts Act.
(b) If an obligor has been adjudicated in arrears in court ordered child support payments in an amount equal to 90 days obligation or more but has not been held in contempt of court, the circuit court may order that the obligor's driving privileges be suspended. If the circuit court orders that the obligor's driving privileges be suspended, it shall forward to the Secretary of State, on a form prescribed by the Secretary, an authenticated document certifying the court's order suspending the driving privileges of the obligor. The authenticated document shall be forwarded to the Secretary of State by the court no later than 45 days after entry of the order suspending the obligor's driving privileges.
(c) The clerk of the circuit court, as provided in subsection (c-1) of Section 607.1 of the Illinois Marriage and Dissolution of Marriage Act, shall forward to the Secretary of State, on a form prescribed by the Secretary, an authenticated document certifying the court's order suspending the driving privileges of the party. For any such certification, the clerk of the court shall charge the party a fee of $5 as provided in the Clerks of Courts Act.
(d) If a party has been adjudicated to have engaged in visitation abuse, the circuit court may order that the party's driving privileges be suspended. If the circuit court orders that the party's driving privileges be suspended, it shall forward to the Secretary of State, on a form prescribed by the Secretary, an authenticated document certifying the court's order suspending the driving privileges of the party. The authenticated document shall be forwarded to the Secretary of State by the court no later than 45 days after entry of the order suspending the party's driving privileges.
(Source: P.A. 99-85, eff. 1-1-16.)

(625 ILCS 5/7-704)
Sec. 7-704. Suspension to continue until compliance with court order of support.
(a) The suspension of a driver's license shall remain in effect unless and until the Secretary of State receives authenticated documentation that the obligor is in compliance with a court order of support or that the order has been stayed by a subsequent order of the court. Full driving privileges shall not be issued by the Secretary of State until notification of compliance has been received from the court. The circuit clerks shall report the obligor's compliance with a court order of support to the Secretary of State, on a form prescribed by the Secretary.
(a-1) The suspension of a driver's license shall remain in effect unless and until the Secretary of State receives authenticated documentation as to the person who violated a visitation order that the court has determined that there has been sufficient compliance for a sufficient period of time with the court's order concerning visitation and that full driving privileges shall be reinstated or that the order has been stayed by a subsequent order of the court. Full driving privileges shall not be issued by the Secretary of State until notification has been received from the court. The circuit clerk shall report any court order in which the court determined that there has been sufficient compliance for a sufficient period of time with the court's order concerning visitation and that full driving privileges shall be reinstated to the Secretary of State on a form prescribed by the Secretary.
(b) Whenever, after one suspension of an individual's driver's license for failure to pay child support, another order of non-payment is entered against the obligor and the person fails to come into compliance with the court order of support, then the Secretary shall again suspend the driver's license of the individual and that suspension shall not be removed unless the obligor is in full compliance with the court order of support and has made full payment on all arrearages.
(b-1) Whenever, after one suspension of an individual's driver's license for failure to abide by a visitation order, another order finding visitation abuse is entered against the person and the court orders the suspension of the person's driver's license, then the Secretary shall again suspend the driver's license of the individual and that suspension shall not be removed until the court has determined that there has been sufficient compliance for a sufficient period of time with the court's order concerning visitation and that full driving privileges shall be reinstated.
(c) Section 7-704.1, and not this Section, governs the duration of a driver's license suspension if the suspension occurs as the result of a certification by the Illinois Department of Healthcare and Family Services under subsection (c) of Section 7-702.
(Source: P.A. 97-1047, eff. 8-21-12.)

(625 ILCS 5/7-704.1)
Sec. 7-704.1. Duration of driver's license suspension upon certification of Department of Healthcare and Family Services.
(a) When a suspension of a driver's license occurs as the result of a certification by the Illinois Department of Healthcare and Family Services under subsection (c) of Section 7-702, the suspension shall remain in effect until the Secretary of State receives notification from the Department that the person whose license was suspended has paid the support delinquency in full or has arranged for payment of the delinquency and current support obligation in a manner satisfactory to the Department.
(b) Whenever, after one suspension of an individual's driver's license based on certification of the Department of Healthcare and Family Services, another certification is received from the Department of Healthcare and Family Services, the Secretary shall again suspend the driver's license of that individual and that suspension shall not be removed unless the obligor is in full compliance with the order of support and has made full payment on all arrearages.
(Source: P.A. 95-685, eff. 10-23-07.)

(625 ILCS 5/7-705)
Sec. 7-705. Notice. The Secretary of State, prior to suspending a driver's license under this Chapter, shall serve written notice upon a person that the individual's driver's license will be suspended in 60 days from the date on the notice unless (i) the person satisfies the court order of support or the court ordered visitation and the circuit clerk notifies the Secretary of State of this compliance or (ii) if the Illinois Department of Healthcare and Family Services has made a certification to the Secretary of State under subsection (c) of Section 7-702, the Department notifies the Secretary of State that the person licensed has paid the support delinquency in full or has arranged for payment of the delinquency and current support obligation in a manner satisfactory to the Department.
(Source: P.A. 97-1047, eff. 8-21-12.)

(625 ILCS 5/7-705.1)
Sec. 7-705.1. Notice of noncompliance with support order. Before forwarding to the Secretary of State the authenticated document under subsection (b) of Section 7-703, the circuit court must serve notice upon the obligor of its intention to suspend the obligor's driver's license for being adjudicated in arrears in court ordered child support payments in an amount equal to 90 days obligation. The notice must inform the obligor that:
(a) If the obligor is presently unable to pay all

past-due support, the obligor may come into compliance with the support order by executing a written payment agreement with the court, as provided in Section 7-702.2, and by complying with that agreement;

(b) The obligor may contest the issue of compliance

at a hearing;

(c) A request for a hearing must be made in writing

and must be received by the clerk of the circuit court;

(d) If the obligor does not request a hearing to

contest the issue of compliance within 45 days after the notice of noncompliance is mailed, the court may order that the obligor's driver's license be suspended as provided for in subsection (b) of Section 7-703;

(e) If the circuit court certifies the obligor to the

Secretary of State for noncompliance with an order of support, the Secretary of State must suspend any driver's license or instruction permit the obligor holds and the obligor's right to apply for or obtain a driver's license or instruction permit until the obligor comes into compliance with the order of support;

(f) If the obligor files a motion to modify support

with the court or requests the court to modify a support obligation, the circuit court shall stay action to certify the obligor to the Secretary of State for noncompliance with an order of support; and

(g) The obligor may comply with an order of support

by doing all of the following:

(1) Paying the current support;
(2) Paying all past-due support or, if unable to

pay all past-due support and a periodic payment for past-due support has not been ordered by the court, by making periodic payments in accordance with a written payment agreement approved by the court; and

(3) Meeting the obligor's health insurance

obligation.

The notice must include the address and telephone number of the clerk of the circuit court. The clerk of the circuit court shall attach a copy of the obligor's order of support to the notice. The notice must be served by certified mail, return receipt requested, by service in hand, or as specified in the Code of Civil Procedure.
(Source: P.A. 91-613, eff. 7-1-00.)

(625 ILCS 5/7-705.2)
Sec. 7-705.2. Notice of noncompliance with visitation order. Before forwarding to the Secretary of State the authenticated document under Section 7-703, the circuit court must serve notice upon the person of its intention to suspend the person's driver's license for being adjudicated as having violated a visitation order in a manner deemed to be visitation abuse. The notice must inform the person that:
(1) The person may contest the issue of compliance at

a hearing;

(2) A request for a hearing must be made in writing

and must be received by the clerk of the circuit court;

(3) If the person does not request a hearing to

contest the issue of compliance within 45 days after the notice of noncompliance is mailed, the court may order that the person's driver's license be suspended as provided for in Section 7-703;

(4) If the circuit court certifies the person to

the Secretary of State for noncompliance with a visitation order, the Secretary of State must suspend any driver's license or instruction permit the person holds and the person's right to apply for or obtain a driver's license or instruction permit until the court has determined that there has been sufficient compliance for a sufficient period of time with the court's order concerning visitation and that full driving privileges shall be reinstated;

(5) If the person files a motion to modify visitation

with the court or requests that the court modify a visitation obligation, the circuit court shall stay action to certify the person to the Secretary of State concerning court ordered visitation; and

(6) The notice must include the address

and telephone number of the clerk of the circuit court. The clerk of the circuit court shall attach a copy of the person's visitation order to the notice. The notice must be served by certified mail, return receipt requested, by service in hand, or as specified in the Code of Civil Procedure.

(Source: P.A. 97-1047, eff. 8-21-12.)

(625 ILCS 5/7-706)
Sec. 7-706. Administrative hearing. A driver may contest this driver's license sanction by requesting an administrative hearing in accordance with Section 2-118 of this Code. If a written request for this hearing is received prior to the effective date of the suspension, the suspension shall be stayed. If a stay of the suspension is granted, it shall remain in effect until a hearing decision is entered. At the conclusion of this hearing, the Secretary of State may rescind or impose the driver's license suspension. If the suspension is upheld, it shall become effective 10 days from the date the hearing decision is entered. If the decision is to rescind the suspension, no suspension of driving privileges shall be entered. The scope of this hearing shall be limited to the following issues:
(a) Whether the driver is the person who owes a duty to make payments under the court or administrative order of support or is the person with obligations under a visitation order.
(b) Whether (i) the authenticated document of a court order of support or visitation order indicates that the obligor is 90 days or more delinquent or has been adjudicated in arrears in an amount equal to 90 days obligation or more and has been found in contempt of court for failure to pay child support or (ii) the certification of the Illinois Department of Healthcare and Family Services under subsection (c) of Section 7-702 indicates that the person is 90 days or more delinquent in payment of support under an order of support issued by a court or administrative body of this or any other State.
(b-1) Whether the authenticated document of a visitation order indicates that the person has violated a visitation order and has been found to have engaged in visitation abuse and has been found in contempt of court for failure to abide by a visitation order.
(c) Whether (i) a superseding authenticated document of any court order of support has been entered or (ii) the Illinois Department of Healthcare and Family Services, in a superseding notification, has informed the Secretary of State that the person certified under subsection (c) of Section 7-702 has paid the support delinquency in full or has arranged for payment of the delinquency and current support obligation in a manner satisfactory to the Department.
(c-1) Whether a superseding authenticated document of any court order concerning visitation has been entered, in a superseding notification, has informed the Secretary of State that as to the person the court has determined that there has been sufficient compliance for a sufficient period of time with the court's order concerning visitation and that full driving privileges shall be reinstated.
(Source: P.A. 97-1047, eff. 8-21-12.)

(625 ILCS 5/7-706.1)
Sec. 7-706.1. Hearing for compliance with support order.
(a) An obligor may request in writing to the clerk of the circuit court a hearing to contest the claim of noncompliance with an order of support and his or her subsequent driver's license suspension under subsection (b) of Section 7-702.
(b) If a written request for a hearing is received by the clerk of the circuit court, the clerk of the circuit court shall set the hearing before the circuit court.
(c) Upon the obligor's written request, the court must set a date for a hearing and afford the obligor an opportunity for a hearing as early as practical.
(d) The scope of this hearing is limited to the following issues:
(1) Whether the obligor is required to pay child

support under an order of support.

(2) Whether the obligor has been adjudicated in

arrears in court ordered child support payments in an amount equal to 90 days obligation or more.

(3) Any additional issues raised by the obligor,

including the reasonableness of a payment agreement in light of the obligor's current financial circumstances, to be preserved for appeal.

(e) All hearings and hearing procedures shall comply with requirements of the Illinois Constitution and the United States Constitution, so that no person is deprived of due process of law nor denied equal protection of the laws. All hearings shall be held before a judge of the circuit court in the county in which the support order has been entered. Appropriate records of the hearings shall be kept. Where a transcript of the hearing is taken, the person requesting the hearing shall have the opportunity to order a copy of the transcript at his or her own expense.
(f) The action of the circuit court resulting in the suspension of any driver's license shall be a final judgment for purposes of appellate review.
(Source: P.A. 91-613, eff. 7-1-00.)

(625 ILCS 5/7-707)
Sec. 7-707. Payment of reinstatement fee. When a person receives notice from the Secretary of State that the suspension of driving privileges has been terminated based upon (i) receipt of notification from the circuit clerk of the person's compliance as obligor with a court order of support or (ii) receipt of notification from the Illinois Department of Healthcare and Family Services that the person whose driving privileges were terminated has paid the delinquency in full or has arranged for payment of the delinquency and the current support obligation in a manner satisfactory to the Department (in a case in which the person's driving privileges were suspended upon a certification by the Department under subsection (c) of Section 7-702), the obligor shall pay a $70 reinstatement fee to the Secretary of State as set forth in Section 6-118 of this Code. $30 of the $70 fee shall be deposited into the Family Responsibility Fund. In accordance with subsection (e) of Section 6-115 of this Code, the Secretary of State may decline to process a renewal of a driver's license of a person who has not paid this fee.
(Source: P.A. 95-685, eff. 10-23-07.)

(625 ILCS 5/7-708)
Sec. 7-708. Rules. The Secretary of State, using the authority to license motor vehicle operators, may adopt such rules as may be necessary to establish standards, policies, and procedures for the suspension of driver's licenses for non-compliance with a court or administrative order of support or with a visitation order.
(Source: P.A. 97-1047, eff. 8-21-12.)



Chapter 8 - Motor Vehicles Used For Transportation Of Passengers

(625 ILCS 5/Ch. 8 heading)

(625 ILCS 5/8-101) (from Ch. 95 1/2, par. 8-101)
Sec. 8-101. Proof of financial responsibility - Persons who operate motor vehicles in transportation of passengers for hire.
(a) It is unlawful for any person, firm or corporation to operate any motor vehicle along or upon any public street or highway in any incorporated city, town or village in this State for the carriage of passengers for hire, accepting and discharging all such persons as may offer themselves for transportation unless such person, firm or corporation has given, and there is in full force and effect and on file with the Secretary of State of Illinois, proof of financial responsibility provided in this Act.
(b) In addition this Section shall also apply to persons, firms or corporations who are in the business of providing transportation services for minors to or from educational or recreational facilities, except that this Section shall not apply to public utilities subject to regulation under "An Act concerning public utilities," approved June 29, 1921, as amended, or to school buses which are operated by public or parochial schools and are engaged solely in the transportation of the pupils who attend such schools.
(c) This Section also applies to a contract carrier transporting employees in the course of their employment on a highway of this State in a vehicle designed to carry 15 or fewer passengers. As part of proof of financial responsibility, a contract carrier transporting employees, including but not limited to railroad employees, in the course of their employment is required to verify hit and run and uninsured motor vehicle coverage, as provided in Section 143a of the Illinois Insurance Code, and underinsured motor vehicle coverage, as provided in Section 143a-2 of the Illinois Insurance Code, in a total amount of not less than $250,000 per passenger, except that beginning on January 1, 2017 the total amount shall be not less than $500,000 per passenger. Each rail carrier that contracts with a contract carrier for the transportation of its employees in the course of their employment shall verify that the contract carrier has the minimum insurance coverage required under this subsection (c).
(d) This Section shall not apply to any person participating in a ridesharing arrangement or operating a commuter van, but only during the performance of activities authorized by the Ridesharing Arrangements Act.
(e) If the person operating such motor vehicle is not the owner, then proof of financial responsibility filed hereunder must provide that the owner is primarily liable.
(Source: P.A. 99-799, eff. 8-12-16; 100-458, eff. 1-1-18.)

(625 ILCS 5/8-101.1) (from Ch. 95 1/2, par. 8-101.1)
Sec. 8-101.1. Proof of financial responsibility - Persons who operate medical transport vehicles. It is unlawful for any person, firm or corporation, other than a unit of local government, to operate any medical transport vehicle along or upon any public street or highway in any incorporated city, town or village in this State unless such person, firm or corporation has given, and there is in full force and effect and on file with the Secretary of State, proof of financial responsibility provided in this Code.
If the person operating such motor vehicle is not the owner, then proof of financial responsibility filed hereunder must provide that the owner is primarily liable.
(Source: P.A. 82-949.)

(625 ILCS 5/8-102) (from Ch. 95 1/2, par. 8-102)
Sec. 8-102. Alternate methods of giving proof. Proof of financial responsibility, when required under Section 8-101 or 8-101.1, may be given by filing with the Secretary of State one of the following:
1. A bond as provided in Section 8-103;
2. An insurance policy or other proof of insurance in a form to be prescribed by the Secretary as provided in Section 8-108;
3. A certificate of self-insurance issued by the Director;
4. A certificate of self-insurance issued to the Regional Transportation Authority by the Director naming municipal or non-municipal public carriers included therein;
5. A certificate of coverage issued by an intergovernmental risk management association evidencing coverages which meet or exceed the amounts required under this Code.
(Source: P.A. 86-444.)

(625 ILCS 5/8-103) (from Ch. 95 1/2, par. 8-103)
Sec. 8-103. Bond as proof of financial responsibility. 1. A bond of the owner of motor vehicles, subject to the provisions of Section 8-101 or 8-101.1, with a solvent and responsible surety company authorized to do business under the laws of this State as surety thereon; or
2. A bond of such owner, with one or more personal sureties, owning real estate in the State of Illinois, of the value in the aggregate of $250,000 over and above all encumbrances, when approved by the Secretary of State shall be proof of financial responsibility as required by Section 8-101 or 8-101.1.
3. The bond shall not be approved unless accompanied by affidavits of the personal sureties, attached, stating the location, legal description, market value, nature and amount of encumbrances (if any), and the value above all encumbrances of such real estate scheduled to qualify on such bond, and not then unless all requirements for such bond as provided for by this Code have been met.
(Source: P.A. 82-949.)

(625 ILCS 5/8-104) (from Ch. 95 1/2, par. 8-104)
Sec. 8-104. Requirements of bond. 1. A surety bond or real estate bond filed as proof as provided in Section 8-103 shall be in the sum of $250,000 for each motor vehicle operated by the owner providing the motor vehicle is subject to Section 8-101 or 8-101.1.
2. The surety of real estate bond shall provide for the payment of each judgment by the owner of the motor vehicle (giving its manufacturer's name and number and state license number) within 30 days after it becomes final, provided each judgment shall have been rendered against such owner or any person operating the motor vehicle with the owner's express or implied consent, for any injury to or death of any person or for damage to property other than such motor vehicle, resulting from the negligence of such owner, his agent, or any person operating the motor vehicle with his express or implied consent, provided that the maximum payment required of the surety or sureties, on all judgments recovered against an owner hereunder, shall not exceed the sum of $250,000 for each motor vehicle operated, under Section 8-101 or 8-101.1.
(Source: P.A. 82-949.)

(625 ILCS 5/8-105) (from Ch. 95 1/2, par. 8-105)
Sec. 8-105. Action on bond. The surety bond shall, by its terms, inure to the benefit of the person recovering any such judgment, and shall provide that an action may be brought in any court of competent jurisdiction upon such bond by the owner of any such judgment; and such bond, for the full amount thereof shall, by its terms, be a lien for the benefit of the beneficiaries of said bond on such real estate so scheduled, and shall be recorded in the office of the recorder in each county in which such real estate is located.
(Source: P.A. 83-358.)

(625 ILCS 5/8-106) (from Ch. 95 1/2, par. 8-106)
Sec. 8-106. Withdrawal by sureties from bond - Notice.
Any surety or sureties may withdraw from any such bond by serving ten days previous notice in writing upon such owner and the Secretary of State, either personally or by registered mail, whereupon it shall be the duty of such owner to file another bond or insurance policy in accordance with the provisions of this Act. Upon the expiration of said ten days, the Secretary of State shall mark said bond "withdrawn", with the date such withdrawal became effective, and thereupon the liability of the sureties on such bond shall cease as to any injury or damages sustained after the date such withdrawal became effective.
(Source: P.A. 80-1495.)

(625 ILCS 5/8-107) (from Ch. 95 1/2, par. 8-107)
Sec. 8-107. Authority to require replacement of bond. If, at any time, in the judgment of the Secretary of State, said bond is not sufficient for any good cause, he may require the owner of such motor vehicle who filed the same to replace said bond with another good and sufficient bond or insurance policy, in accordance with the provisions of this Act, and upon such replacement, the liability of the surety or sureties on such prior bond shall cease as to any injury or damage sustained after such replacement.
(Source: P.A. 80-1495.)

(625 ILCS 5/8-108) (from Ch. 95 1/2, par. 8-108)
Sec. 8-108. Insurance policy as bond. A policy of insurance in a solvent and responsible company authorized to do business in the State of Illinois, and having admitted net assets of not less than $300,000 insuring the owner, his agent or any person operating the motor vehicle with the owner's express or implied consent against liability for any injury to or death of any person or for damage to property other than the motor vehicle resulting from the negligence of such owner, his agent or any person operating the vehicle with his express or implied consent, when accepted by the Secretary of State, shall be proof of financial responsibility as required by Section 8-101 or 8-101.1.
(Source: P.A. 82-433.)

(625 ILCS 5/8-109) (from Ch. 95 1/2, par. 8-109)
Sec. 8-109. Requirements of policy. 1. The policy of insurance may cover one or more motor vehicles and for each such vehicle shall insure such owner against liability upon the owner to a minimum amount of $250,000 for bodily injury to, or death of, any person, and $50,000 for damage to property, provided that the maximum payment required of such company on all judgments recovered against an owner hereunder shall not exceed the sum of $300,000 for each motor vehicle operated under the provisions of this Section.
2. The policy of insurance shall provide for payment and satisfaction of any judgment within 30 days after it becomes final rendered against the owner or any person operating the motor vehicle with the owner's express or implied consent for such injury, death or damage to property other than the motor vehicle, and shall provide that suit may be brought in any court of competent jurisdiction upon such insurance policy by the owner of any such judgment.
3. The insurance policy shall contain a description of each motor vehicle, giving the manufacturer's name and number and state license number.
(Source: P.A. 82-949.)

(625 ILCS 5/8-110) (from Ch. 95 1/2, par. 8-110)
Sec. 8-110. Cancellation of insurance policy - notice.
1. In the event said policy of insurance be cancelled by the issuing company, or the authority of said issuing company to do business in the State of Illinois be revoked, the Secretary of State shall require the owner who filed the same either to furnish a bond or to replace said policy with another policy according to the provisions of this Act.
2. Said policy of insurance shall also contain a provision that the same cannot be cancelled by the company issuing it without giving ten days notice in writing of such cancellation to the owner and the Secretary of State, either personally or by registered mail.
3. Whenever the issuing company gives such notice of cancellation, the Secretary of State shall, at the expiration of said ten days, mark said insurance policy "Withdrawn" with the date such withdrawal became effective, and thereupon the liability of such company on said policy shall cease as to any injury or damage sustained after the date such withdrawal becomes effective.
(Source: P.A. 76-1586.)

(625 ILCS 5/8-111) (from Ch. 95 1/2, par. 8-111)
Sec. 8-111. Proof required after cancellation.
If, at any time, in the judgment of the Secretary of State, said policy of insurance is not sufficient for any good cause, he may require the owner of such motor vehicle who filed the same, to replace said policy of insurance with another good and sufficient bond or insurance policy, in accordance with the provisions of this Act, and upon such replacement, the liability of the company on said insurance policy shall cease as to any injury or damage sustained after such replacement.
(Source: P.A. 76-1586.)

(625 ILCS 5/8-112) (from Ch. 95 1/2, par. 8-112)
Sec. 8-112. When bond on policy to expire.
All bonds and policies of insurance filed with the Secretary of State, under this Act, shall expire not sooner than the 31st day of December as to a vehicle registered on a calendar year basis and not sooner than the 30th day of June as to a vehicle registered on a fiscal year basis in each year, provided, that the expiration of same shall not terminate liabilities upon such bonds and policies of insurance arising during the period for which the bonds and policies of insurance were filed.
(Source: P.A. 77-99.)

(625 ILCS 5/8-113) (from Ch. 95 1/2, par. 8-113)
Sec. 8-113. Secretary of State to suspend registration certificates, registration plates and registration sticker when bond or policy cancelled or withdrawn. In the event that a bond or policy of insurance is cancelled or withdrawn with respect to a vehicle or vehicles, subject to the provisions of Section 8-101 or 8-101.1, for which the bond or policy of insurance was issued, then the Secretary of State immediately shall suspend the registration certificates, registration plates and registration sticker or stickers of the owner, with respect to such motor vehicle or vehicles, and said registration certificates, registration plates and registration sticker or stickers shall remain suspended and no registration shall be permitted or renewed unless and until the owner of the motor vehicle shall have filed proof of financial responsibility as provided by Section 8-101 or 8-101.1.
(Source: P.A. 82-433.)

(625 ILCS 5/8-114) (from Ch. 95 1/2, par. 8-114)
Sec. 8-114. Issuance of license upon proof of financial responsibility. The Secretary of State shall issue to each person who has in effect proof of financial responsibility as required by Section 8-101 or 8-101.1, a certificate for each motor vehicle operated by such person and included within the proof of financial responsibility. Each certificate shall specify the Illinois registration plate and registration sticker number of the vehicle, a statement that proof of financial responsibility has been filed, and the period for which the certificate was issued.
(Source: P.A. 82-433.)

(625 ILCS 5/8-115) (from Ch. 95 1/2, par. 8-115)
Sec. 8-115. Display of certificate-Enforcement. The certificate issued pursuant to Section 8-114 shall be displayed upon a window of the motor vehicle for which it was issued, in such manner as to be visible to the passengers carried therein. This Section and Section 8-114 shall be enforced by the State Police, the Secretary of State, and other police officers.
(Source: P.A. 82-433.)

(625 ILCS 5/8-116) (from Ch. 95 1/2, par. 8-116)
Sec. 8-116.
Any person who fails to comply with the provisions of this Chapter, or who fails to obey, observe or comply with any order of the Secretary of State or any law enforcement agency issued in accordance with the provisions of this Chapter is guilty of a Class A misdemeanor.
(Source: P.A. 77-2838.)



Chapter 9 - Owners Of For Rent Vehicles For-Hire

(625 ILCS 5/Ch. 9 heading)

(625 ILCS 5/9-101) (from Ch. 95 1/2, par. 9-101)
Sec. 9-101. Owner of for-rent motor vehicle to give proof of financial responsibility. For purposes of this Chapter, "for rent" means any transfer of the possession of or right to possession of a motor vehicle to a user for a valuable consideration for a period of less than one year, and "to lease" means any transfer of the possession of or right to possession of a motor vehicle to a user for a period of one year or more. It is unlawful for the owner of any motor vehicle to engage in the business, or to hold himself out to the public generally as being engaged in the business of renting out such motor vehicle to be operated by the customer, unless the owner has given, and there is in full force and effect and on file with the Secretary of State proof of financial responsibility as hereinafter provided. The delivery of a vehicle owned by an out of State person or business to a renter in this State shall constitute engaging in the rental business in this State for purposes of this Section.
All owners of motor vehicles which are leased for a period of one year or more are not required to provide proof of insurance as required under this chapter, but instead must comply with Section 7-601 of this Code and obtain vehicle insurance in amounts no less than the minimum amount set for bodily injury or death and for destruction of property pursuant to Section 7-203 of this Code.
(Source: P.A. 86-880; 87-1220.)

(625 ILCS 5/9-102) (from Ch. 95 1/2, par. 9-102)
Sec. 9-102. Alternate methods of giving proof of financial responsibility. Proof of financial responsibility when required under Section 9-101 may be given by the following methods. By filing with the Secretary of State:
1. A bond as provided in Section 9-103.
2. An insurance policy or other proof of insurance in a form to be prescribed by the Secretary as provided in Section 9-105.
3. A certificate of self insurance issued by the Director.
(Source: P.A. 86-444.)

(625 ILCS 5/9-103) (from Ch. 95 1/2, par. 9-103)
Sec. 9-103. Bond as proof - requirements. A motor vehicle liability bond, conditioned that the owner of the motor vehicle will pay any judgment within 30 days after it becomes final, recovered against the customer and the owner of the motor vehicle or against any person operating the motor vehicle with the customer's and the owner's express or implied consent for damage to property other than to the rented motor vehicle, or for an injury to, or for the death of any person including an occupant of the rented motor vehicle, resulting from the operation of the motor vehicle, provided, however, every such bond is in the penal sum of $100,000.
The bond shall be executed by a solvent and responsible surety company authorized to do business in the State of Illinois, or by one or more personal sureties to be approved by the Secretary of State.
The personal sureties shall own real estate in the State of Illinois of the aggregate value of $100,000, over and above all encumbrances, and each of the personal sureties shall make an affidavit concerning the property which he schedules for the purpose of qualifying as surety, stating the location, legal description, market value, and the amount and nature of any encumbrances.
(Source: P.A. 86-444.)

(625 ILCS 5/9-104) (from Ch. 95 1/2, par. 9-104)
Sec. 9-104. Withdrawal of sureties-Notice.
Any surety may withdraw from the bond by serving ten days previous notice in writing, either personally or by registered mail, upon the owner of the motor vehicle, and upon the Secretary of State, whereupon it shall be the duty of such owner to file another bond or insurance policy, in accordance with the provisions of this Act. Upon the expiration of the ten days, the Secretary of State shall mark the bond "Cancelled".
(Source: P.A. 76-1586.)

(625 ILCS 5/9-105) (from Ch. 95 1/2, par. 9-105)
Sec. 9-105. Insurance policy as proof - requirements. A motor vehicle liability policy in a solvent and responsible company, authorized to do business in the State of Illinois, providing that the insurance carrier will pay any judgment within 30 days after it becomes final, recovered against the customer or against any person operating the motor vehicle with the customer's express or implied consent, for damage to property other than to the rented motor vehicles, or for an injury to or for the death of any person, including an occupant of the rented motor vehicle, resulting from the operation of the motor vehicle shall serve as proof of financial responsibility; provided however, every such policy provides insurance insuring the operator of the rented motor vehicle against liability upon such insured to a minimum amount of $50,000 because of bodily injury to, or death of any one person or damage to property and $100,000 because of bodily injury to or death of 2 or more persons in any one motor vehicle accident.
(Source: P.A. 86-880.)

(625 ILCS 5/9-106) (from Ch. 95 1/2, par. 9-106)
Sec. 9-106. Cancellation of policy - Notices.
The policy shall provide that the insurance carrier may cancel it by serving 10 days' previous notice in writing, either personally or by registered mail, upon the owner of the motor vehicle and upon the Secretary of State. Whenever any such policy shall be so cancelled, the Secretary of State shall mark same "Cancelled" and shall require such owner either to furnish a bond or a new policy of insurance, in accordance with this Act.
All policies filed with the Secretary of State shall expire not sooner than the 31st day of December as to vehicles registered on a calendar year nor sooner than the 30th day of June as to vehicles registered on a fiscal year.
(Source: P.A. 77-99.)

(625 ILCS 5/9-107) (from Ch. 95 1/2, par. 9-107)
Sec. 9-107. Authority to require replacement of bond.
If, at any time, in the judgment of the Secretary of State, the liability policy filed hereunder, is not sufficient for any good cause, he may require the owner of such motor vehicle who filed the same to replace, within fifteen (15) days from the date of notice given, said policy with another good and sufficient liability policy or bond, in accordance with the provisions of this Act. At the time of replacement or at the expiration of the fifteen (15) day period, as the case may be, the Secretary of State shall mark the policy "Cancelled."
Upon the cancellation of any liability policy hereunder the liabilities on said policy shall thereupon cease as to any future damage or injury.
(Source: P.A. 76-1586.)

(625 ILCS 5/9-108) (from Ch. 95 1/2, par. 9-108)
Sec. 9-108. Application for approval of insurance policy or bond required.
Every person desiring to engage in the business of renting out a motor vehicle, to be operated by the customer, shall file with the Secretary of State, an application for the approval of the Secretary of State of the insurance policy or bond tendered under the provisions of this Act, by such person, and if the Secretary of State shall determine that such insurance policy or bond complies with the provisions of this Act, he shall accept such insurance policy or bond, and shall thereupon issue to such applicant a certificate setting forth the fact that the applicant has, in respect to the vehicle described therein, complied with the provisions of this Act.
(Source: P.A. 76-1586.)

(625 ILCS 5/9-109) (from Ch. 95 1/2, par. 9-109)
Sec. 9-109. Secretary of State to cancel certificate and to suspend license plates and registration stickers when bond or policy cancelled or withdrawn.
(a) If any insurance policy or bond filed hereunder shall for any reason become inoperative, the Secretary of State shall forthwith cancel the certificate of compliance of the owner and it shall be unlawful for the owner to rent out the motor vehicle, covered by said certificate, until a policy or bond meeting the requirements of this Act is filed with the Secretary of State and a certificate has been issued by him as provided by Section 9-108.
(b) The Secretary of State shall also suspend the registration certificate, license plates and registration sticker or stickers of the owner, with respect to the motor vehicle for which the insurance policy or bond had been issued, and said registration certificates, license plates and registration sticker or stickers shall remain suspended and no registration shall be permitted or renewed unless and until the owner of said motor vehicle shall have complied with the provisions of this Act.
(Source: P.A. 80-230; 80-1185.)

(625 ILCS 5/9-110) (from Ch. 95 1/2, par. 9-110)
Sec. 9-110. Penalties for violations of this Act.
Any person who fails to comply with the provisions of this Chapter, or who fails to obey, observe or comply with any order of the Secretary of State, in accordance with the provisions of this Chapter, is guilty of a Class A misdemeanor.
(Source: P.A. 77-2720.)



Chapter 10 - Civil Liability

(625 ILCS 5/Ch. 10 heading)

(625 ILCS 5/Ch. 10 Art. I heading)

(625 ILCS 5/10-101) (from Ch. 95 1/2, par. 10-101)
Sec. 10-101. Insurance.
(a) Any public entity or corporation may insure against the liability imposed by law and may insure persons who are legally entitled to recover damages from owners and operators of uninsured motor vehicles and hit-and-run motor vehicles because of bodily injury, sickness or disease including death incurred while using a motor vehicle of such public entity or corporation with any insurance carrier duly authorized to transact business in this State and the premium for such insurance shall be a proper charge against the general fund or any applicable special fund of such entity or corporation.
(b) Every employee of the State, who operates for purposes of State business a vehicle not owned, leased or controlled by the State shall procure insurance in the limit of the amounts of liability not less than the amounts required in Section 7-203 of this Act. The State may provide such insurance for the benefit of, and without cost to, such employees and may include such coverage in a plan of self-insurance under Section 405-105 of the Department of Central Management Services Law (20 ILCS 405/405-105). The State may also obtain uninsured or hit-and-run vehicle coverage, as defined in Section 143a of the "Illinois Insurance Code". Any public liability insurance furnished by the State under this Section shall be under the policy or policies contracted for or under a self-insurance plan implemented by the Department of Central Management Services pursuant to Section 405-105 of the Department of Central Management Services Law (20 ILCS 405/405-105), the costs for procuring such insurance to be charged, collected and received as provided in that Section 25-105.
(Source: P.A. 91-239, eff. 1-1-00.)

(625 ILCS 5/Ch. 10 Art. II heading)

(625 ILCS 5/10-201) (from Ch. 95 1/2, par. 10-201)
Sec. 10-201. Liability for bodily injury to or death of guest.
No person riding in or upon a motor vehicle or motorcycle as a guest without payment for such ride and who has solicited such ride in violation of Subsection (a) of Section 11-1006 of this Act, nor his personal representative in the event of the death of such guest, shall have a cause of action for damages against the driver or operator of such motor vehicle or motorcycle, or its owner or his employee or agent for injury, death or loss, in case of accident, unless such accident has been caused by the willful and wanton misconduct of the driver or operator of such motor vehicle or motorcycle or its owner or his employee or agent and unless such willful and wanton misconduct contributed to the injury, death or loss for which the action is brought.
Nothing contained in this section relieves a motor vehicle or motorcycle carrier of passengers for hire of responsibility for injury or death sustained by any passenger for hire.
This amendatory Act of 1971 shall apply only to causes of action arising from accidents occurring after its effective date.
(Source: P.A. 77-1482.)

(625 ILCS 5/10-202) (from Ch. 95 1/2, par. 10-202)
Sec. 10-202. Liability of employer in regard to ridesharing. (a) An employer shall not be liable for injuries to passengers and other persons resulting from the operation or use of a passenger car or commuter van in a ridesharing arrangement which is not owned, leased, contracted for or driven by the employer, and for which the employer has not paid wages to an employee for services rendered in driving the vehicle, provided, that wages shall not include a portion of the fares collected by the driver and shall not include expenses for gasoline or passenger car or commuter van repairs.
(b) An employer shall not be liable for injuries to passengers and other persons because he provides information, incentives or otherwise encourages his employees to participate in ridesharing arrangements.
(Source: P.A. 83-1091.)

(625 ILCS 5/Ch. 10 Art. III heading)

(625 ILCS 5/10-301) (from Ch. 95 1/2, par. 10-301)
Sec. 10-301. Service of process on non-resident.
(a) The use and operation by any person or his duly authorized agent or employee of a vehicle over or upon the highways of the State of Illinois, shall be deemed an appointment by such person of the Secretary of State to be his true and lawful attorney upon whom may be served all legal process in any action or proceeding against him, growing out of such use or resulting in damage or loss to person or property, and the use or operation shall be signification of his agreement that such process against him which is so served, shall be of the same legal force and validity as though served upon him personally if such person is a non-resident of this State or at the time a cause of action arises is a resident of this State but subsequently becomes a non-resident of this State, or in the event the vehicle is owned by a non-resident and is being operated over and upon the highways of this State with the owner's express or implied permission.
(b) Service of such process shall be made by serving a copy upon the Secretary of State or any employee in his office designated by him to accept such service for him, or by filing such copy in his office, together with an affidavit of compliance from the plaintiff instituting the action, suit, or proceeding, which states that this Section is applicable to the proceeding and that the plaintiff has complied with the requirements of this Section, and a fee of $5 and such service shall be sufficient service upon the person, if notice of such service and a copy of the process are, within 10 days thereafter, sent by registered mail by the plaintiff to the defendant, at the last known address of the defendant, and the plaintiff's affidavit of compliance herewith is appended to the summons.
(c) The court in which the action is pending may order such continuances as may be necessary to afford the defendant reasonable opportunity to defend the action. The fee of $5 paid by the plaintiff to the Secretary of State at the time of the service shall be taxed as his cost, if he prevails in the action.
(d) The Secretary of State shall keep a record of all such processes, which shall show the day and hour of such service.
(e) When a final judgment is entered against any non-resident defendant who has not received notice and a copy of the process by registered mail, required to be sent to him as above provided, and such person, his heirs, legatees, executor, administrator or other legal representatives, as the case may require, shall within one year after the written notice given to him of such judgment, or within 5 years after such judgment, if no such notice has been given, as stated above, appear and petition the court to be heard regarding such judgment, and shall pay such costs as the court may deem reasonable in that behalf, the person so petitioning the court may appear and answer the plaintiff's allegations, and thereupon such proceeding shall be had as if the defendant had appeared in due time and no judgment had been entered. If it appears upon the hearing that such judgment ought not to have been entered against the defendant, the judgment may be set aside, altered or amended as shall appear just; otherwise, it shall be ordered that the judgment stands confirmed against the defendant. The judgment shall, after 5 years from the entry thereof, if not set aside in the manner stated above, be deemed and adjudged confirmed against such defendant, and all persons claiming under him by virtue of any act done subsequent to the commencement of such action, and at the end of the 5 years, the court may enter such further orders as shall be required for the enforcement of the judgment.
(f) Any person instituting any action, suit, or proceeding who uses this Section to effect service of process shall be liable for the attorney's fees and costs of the defendant if the court finds that the person instituting the action knew or should have known that this Section is not applicable for effecting service in such action.
(Source: P.A. 91-357, eff. 7-29-99.)



Chapter 11 - Rules Of The Road

(625 ILCS 5/Ch. 11 heading)

(625 ILCS 5/Ch. 11 Art. I heading)

(625 ILCS 5/11-100) (from Ch. 95 1/2, par. 11-100)
Sec. 11-100. Definition of Administrator. For the purposes of this Chapter, "Administrator" means the Administrator of the Illinois Safety and Family Financial Responsibility Law in Chapter 7 of this Code.
(Source: P.A. 89-92, eff. 7-1-96; 90-89, eff. 1-1-98.)

(625 ILCS 5/Ch. 11 Art. II heading)

(625 ILCS 5/11-201) (from Ch. 95 1/2, par. 11-201)
Sec. 11-201. Provisions of act refer to vehicles upon the highways-Exceptions.
The provisions of this Chapter relating to the operation of vehicles refer exclusively to the operation of vehicles upon highways except:
1. Where a different place is specifically referred to in a given section.
2. The provisions of Articles IV and V of this Chapter shall apply upon highways and elsewhere throughout the State.
(Source: P.A. 76-1586.)

(625 ILCS 5/11-202) (from Ch. 95 1/2, par. 11-202)
Sec. 11-202. Required obedience to traffic laws. It is unlawful and, unless otherwise declared in this Chapter with respect to particular offenses, it is a petty offense for any person to do any act forbidden or fail to perform any act required in this Chapter.
(Source: P.A. 80-911.)

(625 ILCS 5/11-203) (from Ch. 95 1/2, par. 11-203)
Sec. 11-203. Obedience to police officers. No person shall wilfully fail or refuse to comply with any lawful order or direction of any police officer, fireman, person authorized by a local authority to direct traffic, or school crossing guard invested by law with authority to direct, control, or regulate traffic. Any person convicted of violating this Section is guilty of a petty offense and shall be subject to a mandatory fine of $150.
(Source: P.A. 98-396, eff. 1-1-14.)

(625 ILCS 5/11-204) (from Ch. 95 1/2, par. 11-204)
Sec. 11-204. Fleeing or attempting to elude a peace officer.
(a) Any driver or operator of a motor vehicle who, having been given a visual or audible signal by a peace officer directing such driver or operator to bring his vehicle to a stop, wilfully fails or refuses to obey such direction, increases his speed, extinguishes his lights, or otherwise flees or attempts to elude the officer, is guilty of a Class A misdemeanor. The signal given by the peace officer may be by hand, voice, siren, red or blue light. Provided, the officer giving such signal shall be in police uniform, and, if driving a vehicle, such vehicle shall display illuminated oscillating, rotating or flashing red or blue lights which when used in conjunction with an audible horn or siren would indicate the vehicle to be an official police vehicle. Such requirement shall not preclude the use of amber or white oscillating, rotating or flashing lights in conjunction with red or blue oscillating, rotating or flashing lights as required in Section 12-215 of Chapter 12.
(b) Upon receiving notice of such conviction the Secretary of State shall suspend the drivers license of the person so convicted for a period of not more than 6 months for a first conviction and not more than 12 months for a second conviction.
(c) A third or subsequent violation of this Section is a Class 4 felony.
(Source: P.A. 93-120, eff. 1-1-04.)

(625 ILCS 5/11-204.1) (from Ch. 95 1/2, par. 11-204.1)
Sec. 11-204.1. Aggravated fleeing or attempting to elude a peace officer.
(a) The offense of aggravated fleeing or attempting to elude a peace officer is committed by any driver or operator of a motor vehicle who flees or attempts to elude a peace officer, after being given a visual or audible signal by a peace officer in the manner prescribed in subsection (a) of Section 11-204 of this Code, and such flight or attempt to elude:
(1) is at a rate of speed at least 21 miles per hour

over the legal speed limit;

(2) causes bodily injury to any individual;
(3) causes damage in excess of $300 to property;
(4) involves disobedience of 2 or more official

traffic control devices; or

(5) involves the concealing or altering of the

vehicle's registration plate.

(b) Any person convicted of a first violation of this Section shall be guilty of a Class 4 felony. Upon notice of such a conviction the Secretary of State shall forthwith revoke the driver's license of the person so convicted, as provided in Section 6-205 of this Code. Any person convicted of a second or subsequent violation of this Section shall be guilty of a Class 3 felony, and upon notice of such a conviction the Secretary of State shall forthwith revoke the driver's license of the person convicted, as provided in Section 6-205 of the Code.
(c) The motor vehicle used in a violation of this Section is subject to seizure and forfeiture as provided in Sections 36-1 and 36-2 of the Criminal Code of 2012.
(Source: P.A. 96-328, eff. 8-11-09; 97-743, eff. 1-1-13; 97-1150, eff. 1-25-13.)

(625 ILCS 5/11-205) (from Ch. 95 1/2, par. 11-205)
Sec. 11-205. Public officers and employees to obey Act-Exceptions.
(a) The provisions of this Chapter applicable to the drivers of vehicles upon the highways shall apply to the drivers of all vehicles owned or operated by the United States, this State or any county, city, town, district or any other political subdivision of the State, except as provided in this Section and subject to such specific exceptions as set forth in this Chapter with reference to authorized emergency vehicles.
(b) The driver of an authorized emergency vehicle, when responding to an emergency call or when in the pursuit of an actual or suspected violator of the law or when responding to but not upon returning from a fire alarm, may exercise the privileges set forth in this Section, but subject to the conditions herein stated.
(c) The driver of an authorized emergency vehicle may:
1. Park or stand, irrespective of the provisions of

this Chapter;

2. Proceed past a red or stop signal or stop sign,

but only after slowing down as may be required and necessary for safe operation;

3. Exceed the maximum speed limits so long as he does

not endanger life or property;

4. Disregard regulations governing direction of

movement or turning in specified directions.

(d) The exceptions herein granted to an authorized emergency vehicle, other than a police vehicle, shall apply only when the vehicle is making use of either an audible signal when in motion or visual signals meeting the requirements of Section 12-215 of this Act.
(e) The foregoing provisions do not relieve the driver of an authorized emergency vehicle from the duty of driving with due regard for the safety of all persons, nor do such provisions protect the driver from the consequences of his reckless disregard for the safety of others.
(f) Unless specifically made applicable, the provisions of this Chapter, except those contained in Section 11-204 and Articles IV and V of this Chapter, shall not apply to persons, motor vehicles and equipment while actually engaged in work upon a highway but shall apply to such persons and vehicles when traveling to or from such work.
(Source: P.A. 89-710, eff. 2-14-97; 90-257, eff. 7-30-97.)

(625 ILCS 5/11-206) (from Ch. 95 1/2, par. 11-206)
Sec. 11-206. Traffic laws apply to persons riding animals or driving animal-drawn vehicles.
Every person riding an animal or driving any animal-drawn vehicle upon a roadway shall be granted all of the rights and shall be subject to all of the duties applicable to the driver of a vehicle by this chapter, except those provisions of this chapter which by their very nature can have no application.
(Source: P.A. 79-858.)

(625 ILCS 5/11-207) (from Ch. 95 1/2, par. 11-207)
Sec. 11-207. Provisions of this Chapter uniform throughout State. The provisions of this Chapter shall be applicable and uniform throughout this State and in all political subdivisions and municipalities therein, and no local authority shall enact or enforce any ordinance rule or regulation in conflict with the provisions of this Chapter unless expressly authorized herein. Local authorities may, however, adopt additional traffic regulations which are not in conflict with the provisions of this Chapter, but such regulations shall not be effective until signs giving reasonable notice thereof are posted.
(Source: P.A. 92-651, eff. 7-11-02.)

(625 ILCS 5/11-208) (from Ch. 95 1/2, par. 11-208)
(Text of Section from P.A. 100-209)
Sec. 11-208. Powers of local authorities.
(a) The provisions of this Code shall not be deemed to prevent local authorities with respect to streets and highways under their jurisdiction and within the reasonable exercise of the police power from:
1. Regulating the standing or parking of vehicles,

except as limited by Sections 11-1306 and 11-1307 of this Act;

2. Regulating traffic by means of police officers or

traffic control signals;

3. Regulating or prohibiting processions or

assemblages on the highways; and certifying persons to control traffic for processions or assemblages;

4. Designating particular highways as one-way

highways and requiring that all vehicles thereon be moved in one specific direction;

5. Regulating the speed of vehicles in public parks

subject to the limitations set forth in Section 11-604;

6. Designating any highway as a through highway, as

authorized in Section 11-302, and requiring that all vehicles stop before entering or crossing the same or designating any intersection as a stop intersection or a yield right-of-way intersection and requiring all vehicles to stop or yield the right-of-way at one or more entrances to such intersections;

7. Restricting the use of highways as authorized in

Chapter 15;

8. Regulating the operation of bicycles, low-speed

electric bicycles, and low-speed gas bicycles, and requiring the registration and licensing of same, including the requirement of a registration fee;

9. Regulating or prohibiting the turning of vehicles

or specified types of vehicles at intersections;

10. Altering the speed limits as authorized in

Section 11-604;

11. Prohibiting U-turns;
12. Prohibiting pedestrian crossings at other than

designated and marked crosswalks or at intersections;

13. Prohibiting parking during snow removal operation;
14. Imposing fines in accordance with Section

11-1301.3 as penalties for use of any parking place reserved for persons with disabilities, as defined by Section 1-159.1, or veterans with disabilities by any person using a motor vehicle not bearing registration plates specified in Section 11-1301.1 or a special decal or device as defined in Section 11-1301.2 as evidence that the vehicle is operated by or for a person with disabilities or a veteran with a disability;

15. Adopting such other traffic regulations as are

specifically authorized by this Code; or

16. Enforcing the provisions of subsection (f) of

Section 3-413 of this Code or a similar local ordinance.

(b) No ordinance or regulation enacted under subsections 1, 4, 5, 6, 7, 9, 10, 11 or 13 of paragraph (a) shall be effective until signs giving reasonable notice of such local traffic regulations are posted.
(c) The provisions of this Code shall not prevent any municipality having a population of 500,000 or more inhabitants from prohibiting any person from driving or operating any motor vehicle upon the roadways of such municipality with headlamps on high beam or bright.
(d) The provisions of this Code shall not be deemed to prevent local authorities within the reasonable exercise of their police power from prohibiting, on private property, the unauthorized use of parking spaces reserved for persons with disabilities.
(e) No unit of local government, including a home rule unit, may enact or enforce an ordinance that applies only to motorcycles if the principal purpose for that ordinance is to restrict the access of motorcycles to any highway or portion of a highway for which federal or State funds have been used for the planning, design, construction, or maintenance of that highway. No unit of local government, including a home rule unit, may enact an ordinance requiring motorcycle users to wear protective headgear. Nothing in this subsection (e) shall affect the authority of a unit of local government to regulate motorcycles for traffic control purposes or in accordance with Section 12-602 of this Code. No unit of local government, including a home rule unit, may regulate motorcycles in a manner inconsistent with this Code. This subsection (e) is a limitation under subsection (i) of Section 6 of Article VII of the Illinois Constitution on the concurrent exercise by home rule units of powers and functions exercised by the State.
(f) A municipality or county designated in Section 11-208.6 may enact an ordinance providing for an automated traffic law enforcement system to enforce violations of this Code or a similar provision of a local ordinance and imposing liability on a registered owner or lessee of a vehicle used in such a violation.
(g) A municipality or county, as provided in Section 11-1201.1, may enact an ordinance providing for an automated traffic law enforcement system to enforce violations of Section 11-1201 of this Code or a similar provision of a local ordinance and imposing liability on a registered owner of a vehicle used in such a violation.
(h) A municipality designated in Section 11-208.8 may enact an ordinance providing for an automated speed enforcement system to enforce violations of Article VI of Chapter 11 of this Code or a similar provision of a local ordinance.
(i) A municipality or county designated in Section 11-208.9 may enact an ordinance providing for an automated traffic law enforcement system to enforce violations of Section 11-1414 of this Code or a similar provision of a local ordinance and imposing liability on a registered owner or lessee of a vehicle used in such a violation.
(Source: P.A. 99-143, eff. 7-27-15; 100-209, eff. 1-1-18.)

(Text of Section from P.A. 100-257)
Sec. 11-208. Powers of local authorities.
(a) The provisions of this Code shall not be deemed to prevent local authorities with respect to streets and highways under their jurisdiction and within the reasonable exercise of the police power from:
1. Regulating the standing or parking of vehicles,

except as limited by Sections 11-1306 and 11-1307 of this Act;

2. Regulating traffic by means of police officers or

traffic control signals;

3. Regulating or prohibiting processions or

assemblages on the highways; and certifying persons to control traffic for processions or assemblages;

4. Designating particular highways as one-way

highways and requiring that all vehicles thereon be moved in one specific direction;

5. Regulating the speed of vehicles in public parks

subject to the limitations set forth in Section 11-604;

6. Designating any highway as a through highway, as

authorized in Section 11-302, and requiring that all vehicles stop before entering or crossing the same or designating any intersection as a stop intersection or a yield right-of-way intersection and requiring all vehicles to stop or yield the right-of-way at one or more entrances to such intersections;

7. Restricting the use of highways as authorized in

Chapter 15;

8. Regulating the operation of bicycles and requiring

the registration and licensing of same, including the requirement of a registration fee;

9. Regulating or prohibiting the turning of vehicles

or specified types of vehicles at intersections;

10. Altering the speed limits as authorized in

Section 11-604;

11. Prohibiting U-turns;
12. Prohibiting pedestrian crossings at other than

designated and marked crosswalks or at intersections;

13. Prohibiting parking during snow removal operation;
14. Imposing fines in accordance with Section

11-1301.3 as penalties for use of any parking place reserved for persons with disabilities, as defined by Section 1-159.1, or veterans with disabilities by any person using a motor vehicle not bearing registration plates specified in Section 11-1301.1 or a special decal or device as defined in Section 11-1301.2 as evidence that the vehicle is operated by or for a person with disabilities or a veteran with a disability;

15. Adopting such other traffic regulations as are

specifically authorized by this Code; or

16. Enforcing the provisions of subsection (f) of

Section 3-413 of this Code or a similar local ordinance.

(b) No ordinance or regulation enacted under subsections 1, 4, 5, 6, 7, 9, 10, 11 or 13 of paragraph (a) shall be effective until signs giving reasonable notice of such local traffic regulations are posted.
(c) The provisions of this Code shall not prevent any municipality having a population of 500,000 or more inhabitants from prohibiting any person from driving or operating any motor vehicle upon the roadways of such municipality with headlamps on high beam or bright.
(d) The provisions of this Code shall not be deemed to prevent local authorities within the reasonable exercise of their police power from prohibiting, on private property, the unauthorized use of parking spaces reserved for persons with disabilities.
(e) No unit of local government, including a home rule unit, may enact or enforce an ordinance that applies only to motorcycles if the principal purpose for that ordinance is to restrict the access of motorcycles to any highway or portion of a highway for which federal or State funds have been used for the planning, design, construction, or maintenance of that highway. No unit of local government, including a home rule unit, may enact an ordinance requiring motorcycle users to wear protective headgear. Nothing in this subsection (e) shall affect the authority of a unit of local government to regulate motorcycles for traffic control purposes or in accordance with Section 12-602 of this Code. No unit of local government, including a home rule unit, may regulate motorcycles in a manner inconsistent with this Code. This subsection (e) is a limitation under subsection (i) of Section 6 of Article VII of the Illinois Constitution on the concurrent exercise by home rule units of powers and functions exercised by the State.
(e-5) The City of Chicago may enact an ordinance providing for a noise monitoring system upon any portion of the roadway known as Lake Shore Drive. Twelve months after the installation of the noise monitoring system, and any time after the first report as the City deems necessary, the City of Chicago shall prepare a noise monitoring report with the data collected from the system and shall, upon request, make the report available to the public. For purposes of this subsection (e-5), "noise monitoring system" means an automated noise monitor capable of recording noise levels 24 hours per day and 365 days per year with computer equipment sufficient to process the data.
(f) A municipality or county designated in Section 11-208.6 may enact an ordinance providing for an automated traffic law enforcement system to enforce violations of this Code or a similar provision of a local ordinance and imposing liability on a registered owner or lessee of a vehicle used in such a violation.
(g) A municipality or county, as provided in Section 11-1201.1, may enact an ordinance providing for an automated traffic law enforcement system to enforce violations of Section 11-1201 of this Code or a similar provision of a local ordinance and imposing liability on a registered owner of a vehicle used in such a violation.
(h) A municipality designated in Section 11-208.8 may enact an ordinance providing for an automated speed enforcement system to enforce violations of Article VI of Chapter 11 of this Code or a similar provision of a local ordinance.
(i) A municipality or county designated in Section 11-208.9 may enact an ordinance providing for an automated traffic law enforcement system to enforce violations of Section 11-1414 of this Code or a similar provision of a local ordinance and imposing liability on a registered owner or lessee of a vehicle used in such a violation.
(Source: P.A. 99-143, eff. 7-27-15; 100-257, eff. 8-22-17.)

(Text of Section from P.A. 100-352)
Sec. 11-208. Powers of local authorities.
(a) The provisions of this Code shall not be deemed to prevent local authorities with respect to streets and highways under their jurisdiction and within the reasonable exercise of the police power from:
1. Regulating the standing or parking of vehicles,

except as limited by Sections 11-1306 and 11-1307 of this Act;

2. Regulating traffic by means of police officers or

traffic control signals;

3. Regulating or prohibiting processions or

assemblages on the highways; and certifying persons to control traffic for processions or assemblages;

4. Designating particular highways as one-way

highways and requiring that all vehicles thereon be moved in one specific direction;

5. Regulating the speed of vehicles in public parks

subject to the limitations set forth in Section 11-604;

6. Designating any highway as a through highway, as

authorized in Section 11-302, and requiring that all vehicles stop before entering or crossing the same or designating any intersection as a stop intersection or a yield right-of-way intersection and requiring all vehicles to stop or yield the right-of-way at one or more entrances to such intersections;

7. Restricting the use of highways as authorized in

Chapter 15;

8. Regulating the operation of bicycles and requiring

the registration and licensing of same, including the requirement of a registration fee;

9. Regulating or prohibiting the turning of vehicles

or specified types of vehicles at intersections;

10. Altering the speed limits as authorized in

Section 11-604;

11. Prohibiting U-turns;
12. Prohibiting pedestrian crossings at other than

designated and marked crosswalks or at intersections;

13. Prohibiting parking during snow removal operation;
14. Imposing fines in accordance with Section

11-1301.3 as penalties for use of any parking place reserved for persons with disabilities, as defined by Section 1-159.1, or veterans with disabilities by any person using a motor vehicle not bearing registration plates specified in Section 11-1301.1 or a special decal or device as defined in Section 11-1301.2 as evidence that the vehicle is operated by or for a person with disabilities or a veteran with a disability;

15. Adopting such other traffic regulations as are

specifically authorized by this Code; or

16. Enforcing the provisions of subsection (f) of

Section 3-413 of this Code or a similar local ordinance.

(b) No ordinance or regulation enacted under subsections 1, 4, 5, 6, 7, 9, 10, 11 or 13 of paragraph (a) shall be effective until signs giving reasonable notice of such local traffic regulations are posted.
(c) The provisions of this Code shall not prevent any municipality having a population of 500,000 or more inhabitants from prohibiting any person from driving or operating any motor vehicle upon the roadways of such municipality with headlamps on high beam or bright.
(d) The provisions of this Code shall not be deemed to prevent local authorities within the reasonable exercise of their police power from prohibiting, on private property, the unauthorized use of parking spaces reserved for persons with disabilities.
(e) No unit of local government, including a home rule unit, may enact or enforce an ordinance that applies only to motorcycles if the principal purpose for that ordinance is to restrict the access of motorcycles to any highway or portion of a highway for which federal or State funds have been used for the planning, design, construction, or maintenance of that highway. No unit of local government, including a home rule unit, may enact an ordinance requiring motorcycle users to wear protective headgear. Nothing in this subsection (e) shall affect the authority of a unit of local government to regulate motorcycles for traffic control purposes or in accordance with Section 12-602 of this Code. No unit of local government, including a home rule unit, may regulate motorcycles in a manner inconsistent with this Code. This subsection (e) is a limitation under subsection (i) of Section 6 of Article VII of the Illinois Constitution on the concurrent exercise by home rule units of powers and functions exercised by the State.
(e-5) A unit of local government, including a home rule unit, may not enact an ordinance prohibiting the use of Automated Driving System equipped vehicles on its roadways. Nothing in this subsection (e-5) shall affect the authority of a unit of local government to regulate Automated Driving System equipped vehicles for traffic control purposes. No unit of local government, including a home rule unit, may regulate Automated Driving System equipped vehicles in a manner inconsistent with this Code. For purposes of this subsection (e-5), "Automated Driving System equipped vehicle" means any vehicle equipped with an Automated Driving System of hardware and software that are collectively capable of performing the entire dynamic driving task on a sustained basis, regardless of whether it is limited to a specific operational domain. This subsection (e-5) is a limitation under subsection (i) of Section 6 of Article VII of the Illinois Constitution on the concurrent exercise by home rule units of powers and functions exercised by the State.
(f) A municipality or county designated in Section 11-208.6 may enact an ordinance providing for an automated traffic law enforcement system to enforce violations of this Code or a similar provision of a local ordinance and imposing liability on a registered owner or lessee of a vehicle used in such a violation.
(g) A municipality or county, as provided in Section 11-1201.1, may enact an ordinance providing for an automated traffic law enforcement system to enforce violations of Section 11-1201 of this Code or a similar provision of a local ordinance and imposing liability on a registered owner of a vehicle used in such a violation.
(h) A municipality designated in Section 11-208.8 may enact an ordinance providing for an automated speed enforcement system to enforce violations of Article VI of Chapter 11 of this Code or a similar provision of a local ordinance.
(i) A municipality or county designated in Section 11-208.9 may enact an ordinance providing for an automated traffic law enforcement system to enforce violations of Section 11-1414 of this Code or a similar provision of a local ordinance and imposing liability on a registered owner or lessee of a vehicle used in such a violation.
(Source: P.A. 99-143, eff. 7-27-15; 100-352, eff. 6-1-18.)

(625 ILCS 5/11-208.1) (from Ch. 95 1/2, par. 11-208.1)
Sec. 11-208.1. Uniformity.
The provisions of this Chapter of this Act, as amended, and the rules and regulations promulgated thereunder by any State Officer, Office, Agency, Department or Commission, shall be applicable and uniformly applied and enforced throughout this State, in all other political subdivisions and in all units of local government.
(Source: P.A. 77-706.)

(625 ILCS 5/11-208.2) (from Ch. 95 1/2, par. 11-208.2)
Sec. 11-208.2. Limitation on home rule units.
The provisions of this Chapter of this Act limit the authority of home rule units to adopt local police regulations inconsistent herewith except pursuant to Sections 11-208, 11-209, 11-1005.1, 11-1412.1, and 11-1412.2 of this Chapter of this Act.
(Source: P.A. 92-868, eff. 6-1-03.)

(625 ILCS 5/11-208.3) (from Ch. 95 1/2, par. 11-208.3)
Sec. 11-208.3. Administrative adjudication of violations of traffic regulations concerning the standing, parking, or condition of vehicles, automated traffic law violations, and automated speed enforcement system violations.
(a) Any municipality or county may provide by ordinance for a system of administrative adjudication of vehicular standing and parking violations and vehicle compliance violations as described in this subsection, automated traffic law violations as defined in Section 11-208.6, 11-208.9, or 11-1201.1, and automated speed enforcement system violations as defined in Section 11-208.8. The administrative system shall have as its purpose the fair and efficient enforcement of municipal or county regulations through the administrative adjudication of automated speed enforcement system or automated traffic law violations and violations of municipal or county ordinances regulating the standing and parking of vehicles, the condition and use of vehicle equipment, and the display of municipal or county wheel tax licenses within the municipality's or county's borders. The administrative system shall only have authority to adjudicate civil offenses carrying fines not in excess of $500 or requiring the completion of a traffic education program, or both, that occur after the effective date of the ordinance adopting such a system under this Section. For purposes of this Section, "compliance violation" means a violation of a municipal or county regulation governing the condition or use of equipment on a vehicle or governing the display of a municipal or county wheel tax license.
(b) Any ordinance establishing a system of administrative adjudication under this Section shall provide for:
(1) A traffic compliance administrator authorized to

adopt, distribute and process parking, compliance, and automated speed enforcement system or automated traffic law violation notices and other notices required by this Section, collect money paid as fines and penalties for violation of parking and compliance ordinances and automated speed enforcement system or automated traffic law violations, and operate an administrative adjudication system. The traffic compliance administrator also may make a certified report to the Secretary of State under Section 6-306.5.

(2) A parking, standing, compliance, automated speed

enforcement system, or automated traffic law violation notice that shall specify the date, time, and place of violation of a parking, standing, compliance, automated speed enforcement system, or automated traffic law regulation; the particular regulation violated; any requirement to complete a traffic education program; the fine and any penalty that may be assessed for late payment or failure to complete a required traffic education program, or both, when so provided by ordinance; the vehicle make and state registration number; and the identification number of the person issuing the notice. With regard to automated speed enforcement system or automated traffic law violations, vehicle make shall be specified on the automated speed enforcement system or automated traffic law violation notice if the make is available and readily discernible. With regard to municipalities or counties with a population of 1 million or more, it shall be grounds for dismissal of a parking violation if the state registration number or vehicle make specified is incorrect. The violation notice shall state that the completion of any required traffic education program, the payment of any indicated fine, and the payment of any applicable penalty for late payment or failure to complete a required traffic education program, or both, shall operate as a final disposition of the violation. The notice also shall contain information as to the availability of a hearing in which the violation may be contested on its merits. The violation notice shall specify the time and manner in which a hearing may be had.

(3) Service of the parking, standing, or compliance

violation notice by affixing the original or a facsimile of the notice to an unlawfully parked vehicle or by handing the notice to the operator of a vehicle if he or she is present and service of an automated speed enforcement system or automated traffic law violation notice by mail to the address of the registered owner or lessee of the cited vehicle as recorded with the Secretary of State or the lessor of the motor vehicle within 30 days after the Secretary of State or the lessor of the motor vehicle notifies the municipality or county of the identity of the owner or lessee of the vehicle, but not later than 90 days after the violation, except that in the case of a lessee of a motor vehicle, service of an automated traffic law violation notice may occur no later than 210 days after the violation. A person authorized by ordinance to issue and serve parking, standing, and compliance violation notices shall certify as to the correctness of the facts entered on the violation notice by signing his or her name to the notice at the time of service or in the case of a notice produced by a computerized device, by signing a single certificate to be kept by the traffic compliance administrator attesting to the correctness of all notices produced by the device while it was under his or her control. In the case of an automated traffic law violation, the ordinance shall require a determination by a technician employed or contracted by the municipality or county that, based on inspection of recorded images, the motor vehicle was being operated in violation of Section 11-208.6, 11-208.9, or 11-1201.1 or a local ordinance. If the technician determines that the vehicle entered the intersection as part of a funeral procession or in order to yield the right-of-way to an emergency vehicle, a citation shall not be issued. In municipalities with a population of less than 1,000,000 inhabitants and counties with a population of less than 3,000,000 inhabitants, the automated traffic law ordinance shall require that all determinations by a technician that a motor vehicle was being operated in violation of Section 11-208.6, 11-208.9, or 11-1201.1 or a local ordinance must be reviewed and approved by a law enforcement officer or retired law enforcement officer of the municipality or county issuing the violation. In municipalities with a population of 1,000,000 or more inhabitants and counties with a population of 3,000,000 or more inhabitants, the automated traffic law ordinance shall require that all determinations by a technician that a motor vehicle was being operated in violation of Section 11-208.6, 11-208.9, or 11-1201.1 or a local ordinance must be reviewed and approved by a law enforcement officer or retired law enforcement officer of the municipality or county issuing the violation or by an additional fully-trained reviewing technician who is not employed by the contractor who employs the technician who made the initial determination. In the case of an automated speed enforcement system violation, the ordinance shall require a determination by a technician employed by the municipality, based upon an inspection of recorded images, video or other documentation, including documentation of the speed limit and automated speed enforcement signage, and documentation of the inspection, calibration, and certification of the speed equipment, that the vehicle was being operated in violation of Article VI of Chapter 11 of this Code or a similar local ordinance. If the technician determines that the vehicle speed was not determined by a calibrated, certified speed equipment device based upon the speed equipment documentation, or if the vehicle was an emergency vehicle, a citation may not be issued. The automated speed enforcement ordinance shall require that all determinations by a technician that a violation occurred be reviewed and approved by a law enforcement officer or retired law enforcement officer of the municipality issuing the violation or by an additional fully trained reviewing technician who is not employed by the contractor who employs the technician who made the initial determination. Routine and independent calibration of the speeds produced by automated speed enforcement systems and equipment shall be conducted annually by a qualified technician. Speeds produced by an automated speed enforcement system shall be compared with speeds produced by lidar or other independent equipment. Radar or lidar equipment shall undergo an internal validation test no less frequently than once each week. Qualified technicians shall test loop based equipment no less frequently than once a year. Radar equipment shall be checked for accuracy by a qualified technician when the unit is serviced, when unusual or suspect readings persist, or when deemed necessary by a reviewing technician. Radar equipment shall be checked with the internal frequency generator and the internal circuit test whenever the radar is turned on. Technicians must be alert for any unusual or suspect readings, and if unusual or suspect readings of a radar unit persist, that unit shall immediately be removed from service and not returned to service until it has been checked by a qualified technician and determined to be functioning properly. Documentation of the annual calibration results, including the equipment tested, test date, technician performing the test, and test results, shall be maintained and available for use in the determination of an automated speed enforcement system violation and issuance of a citation. The technician performing the calibration and testing of the automated speed enforcement equipment shall be trained and certified in the use of equipment for speed enforcement purposes. Training on the speed enforcement equipment may be conducted by law enforcement, civilian, or manufacturer's personnel and if applicable may be equivalent to the equipment use and operations training included in the Speed Measuring Device Operator Program developed by the National Highway Traffic Safety Administration (NHTSA). The vendor or technician who performs the work shall keep accurate records on each piece of equipment the technician calibrates and tests. As used in this paragraph, "fully-trained reviewing technician" means a person who has received at least 40 hours of supervised training in subjects which shall include image inspection and interpretation, the elements necessary to prove a violation, license plate identification, and traffic safety and management. In all municipalities and counties, the automated speed enforcement system or automated traffic law ordinance shall require that no additional fee shall be charged to the alleged violator for exercising his or her right to an administrative hearing, and persons shall be given at least 25 days following an administrative hearing to pay any civil penalty imposed by a finding that Section 11-208.6, 11-208.8, 11-208.9, or 11-1201.1 or a similar local ordinance has been violated. The original or a facsimile of the violation notice or, in the case of a notice produced by a computerized device, a printed record generated by the device showing the facts entered on the notice, shall be retained by the traffic compliance administrator, and shall be a record kept in the ordinary course of business. A parking, standing, compliance, automated speed enforcement system, or automated traffic law violation notice issued, signed and served in accordance with this Section, a copy of the notice, or the computer generated record shall be prima facie correct and shall be prima facie evidence of the correctness of the facts shown on the notice. The notice, copy, or computer generated record shall be admissible in any subsequent administrative or legal proceedings.

(4) An opportunity for a hearing for the registered

owner of the vehicle cited in the parking, standing, compliance, automated speed enforcement system, or automated traffic law violation notice in which the owner may contest the merits of the alleged violation, and during which formal or technical rules of evidence shall not apply; provided, however, that under Section 11-1306 of this Code the lessee of a vehicle cited in the violation notice likewise shall be provided an opportunity for a hearing of the same kind afforded the registered owner. The hearings shall be recorded, and the person conducting the hearing on behalf of the traffic compliance administrator shall be empowered to administer oaths and to secure by subpoena both the attendance and testimony of witnesses and the production of relevant books and papers. Persons appearing at a hearing under this Section may be represented by counsel at their expense. The ordinance may also provide for internal administrative review following the decision of the hearing officer.

(5) Service of additional notices, sent by first

class United States mail, postage prepaid, to the address of the registered owner of the cited vehicle as recorded with the Secretary of State or, if any notice to that address is returned as undeliverable, to the last known address recorded in a United States Post Office approved database, or, under Section 11-1306 or subsection (p) of Section 11-208.6 or 11-208.9, or subsection (p) of Section 11-208.8 of this Code, to the lessee of the cited vehicle at the last address known to the lessor of the cited vehicle at the time of lease or, if any notice to that address is returned as undeliverable, to the last known address recorded in a United States Post Office approved database. The service shall be deemed complete as of the date of deposit in the United States mail. The notices shall be in the following sequence and shall include but not be limited to the information specified herein:

(i) A second notice of parking, standing, or

compliance violation. This notice shall specify the date and location of the violation cited in the parking, standing, or compliance violation notice, the particular regulation violated, the vehicle make and state registration number, any requirement to complete a traffic education program, the fine and any penalty that may be assessed for late payment or failure to complete a traffic education program, or both, when so provided by ordinance, the availability of a hearing in which the violation may be contested on its merits, and the time and manner in which the hearing may be had. The notice of violation shall also state that failure to complete a required traffic education program, to pay the indicated fine and any applicable penalty, or to appear at a hearing on the merits in the time and manner specified, will result in a final determination of violation liability for the cited violation in the amount of the fine or penalty indicated, and that, upon the occurrence of a final determination of violation liability for the failure, and the exhaustion of, or failure to exhaust, available administrative or judicial procedures for review, any incomplete traffic education program or any unpaid fine or penalty, or both, will constitute a debt due and owing the municipality or county.

(ii) A notice of final determination of parking,

standing, compliance, automated speed enforcement system, or automated traffic law violation liability. This notice shall be sent following a final determination of parking, standing, compliance, automated speed enforcement system, or automated traffic law violation liability and the conclusion of judicial review procedures taken under this Section. The notice shall state that the incomplete traffic education program or the unpaid fine or penalty, or both, is a debt due and owing the municipality or county. The notice shall contain warnings that failure to complete any required traffic education program or to pay any fine or penalty due and owing the municipality or county, or both, within the time specified may result in the municipality's or county's filing of a petition in the Circuit Court to have the incomplete traffic education program or unpaid fine or penalty, or both, rendered a judgment as provided by this Section, or may result in suspension of the person's drivers license for failure to complete a traffic education program or to pay fines or penalties, or both, for 10 or more parking violations under Section 6-306.5, or a combination of 5 or more automated traffic law violations under Section 11-208.6 or 11-208.9 or automated speed enforcement system violations under Section 11-208.8.

(6) A notice of impending drivers license suspension.

This notice shall be sent to the person liable for failure to complete a required traffic education program or to pay any fine or penalty that remains due and owing, or both, on 10 or more parking violations or combination of 5 or more unpaid automated speed enforcement system or automated traffic law violations. The notice shall state that failure to complete a required traffic education program or to pay the fine or penalty owing, or both, within 45 days of the notice's date will result in the municipality or county notifying the Secretary of State that the person is eligible for initiation of suspension proceedings under Section 6-306.5 of this Code. The notice shall also state that the person may obtain a photostatic copy of an original ticket imposing a fine or penalty by sending a self addressed, stamped envelope to the municipality or county along with a request for the photostatic copy. The notice of impending drivers license suspension shall be sent by first class United States mail, postage prepaid, to the address recorded with the Secretary of State or, if any notice to that address is returned as undeliverable, to the last known address recorded in a United States Post Office approved database.

(7) Final determinations of violation liability. A

final determination of violation liability shall occur following failure to complete the required traffic education program or to pay the fine or penalty, or both, after a hearing officer's determination of violation liability and the exhaustion of or failure to exhaust any administrative review procedures provided by ordinance. Where a person fails to appear at a hearing to contest the alleged violation in the time and manner specified in a prior mailed notice, the hearing officer's determination of violation liability shall become final: (A) upon denial of a timely petition to set aside that determination, or (B) upon expiration of the period for filing the petition without a filing having been made.

(8) A petition to set aside a determination of

parking, standing, compliance, automated speed enforcement system, or automated traffic law violation liability that may be filed by a person owing an unpaid fine or penalty. A petition to set aside a determination of liability may also be filed by a person required to complete a traffic education program. The petition shall be filed with and ruled upon by the traffic compliance administrator in the manner and within the time specified by ordinance. The grounds for the petition may be limited to: (A) the person not having been the owner or lessee of the cited vehicle on the date the violation notice was issued, (B) the person having already completed the required traffic education program or paid the fine or penalty, or both, for the violation in question, and (C) excusable failure to appear at or request a new date for a hearing. With regard to municipalities or counties with a population of 1 million or more, it shall be grounds for dismissal of a parking violation if the state registration number, or vehicle make if specified, is incorrect. After the determination of parking, standing, compliance, automated speed enforcement system, or automated traffic law violation liability has been set aside upon a showing of just cause, the registered owner shall be provided with a hearing on the merits for that violation.

(9) Procedures for non-residents. Procedures by which

persons who are not residents of the municipality or county may contest the merits of the alleged violation without attending a hearing.

(10) A schedule of civil fines for violations of

vehicular standing, parking, compliance, automated speed enforcement system, or automated traffic law regulations enacted by ordinance pursuant to this Section, and a schedule of penalties for late payment of the fines or failure to complete required traffic education programs, provided, however, that the total amount of the fine and penalty for any one violation shall not exceed $250, except as provided in subsection (c) of Section 11-1301.3 of this Code.

(11) Other provisions as are necessary and proper to

carry into effect the powers granted and purposes stated in this Section.

(c) Any municipality or county establishing vehicular standing, parking, compliance, automated speed enforcement system, or automated traffic law regulations under this Section may also provide by ordinance for a program of vehicle immobilization for the purpose of facilitating enforcement of those regulations. The program of vehicle immobilization shall provide for immobilizing any eligible vehicle upon the public way by presence of a restraint in a manner to prevent operation of the vehicle. Any ordinance establishing a program of vehicle immobilization under this Section shall provide:
(1) Criteria for the designation of vehicles eligible

for immobilization. A vehicle shall be eligible for immobilization when the registered owner of the vehicle has accumulated the number of incomplete traffic education programs or unpaid final determinations of parking, standing, compliance, automated speed enforcement system, or automated traffic law violation liability, or both, as determined by ordinance.

(2) A notice of impending vehicle immobilization and

a right to a hearing to challenge the validity of the notice by disproving liability for the incomplete traffic education programs or unpaid final determinations of parking, standing, compliance, automated speed enforcement system, or automated traffic law violation liability, or both, listed on the notice.

(3) The right to a prompt hearing after a vehicle has

been immobilized or subsequently towed without the completion of the required traffic education program or payment of the outstanding fines and penalties on parking, standing, compliance, automated speed enforcement system, or automated traffic law violations, or both, for which final determinations have been issued. An order issued after the hearing is a final administrative decision within the meaning of Section 3-101 of the Code of Civil Procedure.

(4) A post immobilization and post-towing notice

advising the registered owner of the vehicle of the right to a hearing to challenge the validity of the impoundment.

(d) Judicial review of final determinations of parking, standing, compliance, automated speed enforcement system, or automated traffic law violations and final administrative decisions issued after hearings regarding vehicle immobilization and impoundment made under this Section shall be subject to the provisions of the Administrative Review Law.
(e) Any fine, penalty, incomplete traffic education program, or part of any fine or any penalty remaining unpaid after the exhaustion of, or the failure to exhaust, administrative remedies created under this Section and the conclusion of any judicial review procedures shall be a debt due and owing the municipality or county and, as such, may be collected in accordance with applicable law. Completion of any required traffic education program and payment in full of any fine or penalty resulting from a standing, parking, compliance, automated speed enforcement system, or automated traffic law violation shall constitute a final disposition of that violation.
(f) After the expiration of the period within which judicial review may be sought for a final determination of parking, standing, compliance, automated speed enforcement system, or automated traffic law violation, the municipality or county may commence a proceeding in the Circuit Court for purposes of obtaining a judgment on the final determination of violation. Nothing in this Section shall prevent a municipality or county from consolidating multiple final determinations of parking, standing, compliance, automated speed enforcement system, or automated traffic law violations against a person in a proceeding. Upon commencement of the action, the municipality or county shall file a certified copy or record of the final determination of parking, standing, compliance, automated speed enforcement system, or automated traffic law violation, which shall be accompanied by a certification that recites facts sufficient to show that the final determination of violation was issued in accordance with this Section and the applicable municipal or county ordinance. Service of the summons and a copy of the petition may be by any method provided by Section 2-203 of the Code of Civil Procedure or by certified mail, return receipt requested, provided that the total amount of fines and penalties for final determinations of parking, standing, compliance, automated speed enforcement system, or automated traffic law violations does not exceed $2500. If the court is satisfied that the final determination of parking, standing, compliance, automated speed enforcement system, or automated traffic law violation was entered in accordance with the requirements of this Section and the applicable municipal or county ordinance, and that the registered owner or the lessee, as the case may be, had an opportunity for an administrative hearing and for judicial review as provided in this Section, the court shall render judgment in favor of the municipality or county and against the registered owner or the lessee for the amount indicated in the final determination of parking, standing, compliance, automated speed enforcement system, or automated traffic law violation, plus costs. The judgment shall have the same effect and may be enforced in the same manner as other judgments for the recovery of money.
(g) The fee for participating in a traffic education program under this Section shall not exceed $25.
A low-income individual required to complete a traffic education program under this Section who provides proof of eligibility for the federal earned income tax credit under Section 32 of the Internal Revenue Code or the Illinois earned income tax credit under Section 212 of the Illinois Income Tax Act shall not be required to pay any fee for participating in a required traffic education program.
(Source: P.A. 97-29, eff. 1-1-12; 97-333, eff. 8-12-11; 97-672, eff. 7-1-12; 98-556, eff. 1-1-14; 98-1028, eff. 8-22-14.)

(625 ILCS 5/11-208.4)
Sec. 11-208.4. (Repealed).
(Source: Repealed by internal repealer, eff. 12-31-94.)

(625 ILCS 5/11-208.5)
Sec. 11-208.5. Prosecution of felony DUI by local authorities prohibited.
(a) The powers of a local authority to enact or enforce any ordinance or rule with respect to the streets or highways under its jurisdiction relating to driving under the influence of alcohol, other drug or drugs, intoxicating compound or compounds, or any combination thereof is limited to the enactment and enforcement of ordinances or rules the violation of which would constitute a misdemeanor under Section 11-501 of the Illinois Vehicle Code.
(b) A local authority may not enact or enforce any ordinance or rule with respect to streets and highways under its jurisdiction if a violation of that ordinance or rule would constitute a felony under Section 11-501 of the Illinois Vehicle Code. The municipality may, however, charge an offender with a municipal misdemeanor offense if the State's Attorney rejects or denies felony charges for the conduct that comprises the charge.
(c) A municipal attorney who is aware that, based on a driver's history, the driver is subject to prosecution for a felony under Section 11-501 of the Illinois Vehicle Code, must notify the State's Attorney of that county of the driver's conduct and may not prosecute the driver on behalf of the municipality.
(Source: P.A. 94-111, eff. 1-1-06; 94-740, eff. 5-8-06.)

(625 ILCS 5/11-208.6)
Sec. 11-208.6. Automated traffic law enforcement system.
(a) As used in this Section, "automated traffic law enforcement system" means a device with one or more motor vehicle sensors working in conjunction with a red light signal to produce recorded images of motor vehicles entering an intersection against a red signal indication in violation of Section 11-306 of this Code or a similar provision of a local ordinance.
An automated traffic law enforcement system is a system, in a municipality or county operated by a governmental agency, that produces a recorded image of a motor vehicle's violation of a provision of this Code or a local ordinance and is designed to obtain a clear recorded image of the vehicle and the vehicle's license plate. The recorded image must also display the time, date, and location of the violation.
(b) As used in this Section, "recorded images" means images recorded by an automated traffic law enforcement system on:
(1) 2 or more photographs;
(2) 2 or more microphotographs;
(3) 2 or more electronic images; or
(4) a video recording showing the motor vehicle and,

on at least one image or portion of the recording, clearly identifying the registration plate number of the motor vehicle.

(b-5) A municipality or county that produces a recorded image of a motor vehicle's violation of a provision of this Code or a local ordinance must make the recorded images of a violation accessible to the alleged violator by providing the alleged violator with a website address, accessible through the Internet.
(c) Except as provided under Section 11-208.8 of this Code, a county or municipality, including a home rule county or municipality, may not use an automated traffic law enforcement system to provide recorded images of a motor vehicle for the purpose of recording its speed. Except as provided under Section 11-208.8 of this Code, the regulation of the use of automated traffic law enforcement systems to record vehicle speeds is an exclusive power and function of the State. This subsection (c) is a denial and limitation of home rule powers and functions under subsection (h) of Section 6 of Article VII of the Illinois Constitution.
(c-5) A county or municipality, including a home rule county or municipality, may not use an automated traffic law enforcement system to issue violations in instances where the motor vehicle comes to a complete stop and does not enter the intersection, as defined by Section 1-132 of this Code, during the cycle of the red signal indication unless one or more pedestrians or bicyclists are present, even if the motor vehicle stops at a point past a stop line or crosswalk where a driver is required to stop, as specified in subsection (c) of Section 11-306 of this Code or a similar provision of a local ordinance.
(c-6) A county, or a municipality with less than 2,000,000 inhabitants, including a home rule county or municipality, may not use an automated traffic law enforcement system to issue violations in instances where a motorcyclist enters an intersection against a red signal indication when the red signal fails to change to a green signal within a reasonable period of time not less than 120 seconds because of a signal malfunction or because the signal has failed to detect the arrival of the motorcycle due to the motorcycle's size or weight.
(d) For each violation of a provision of this Code or a local ordinance recorded by an automatic traffic law enforcement system, the county or municipality having jurisdiction shall issue a written notice of the violation to the registered owner of the vehicle as the alleged violator. The notice shall be delivered to the registered owner of the vehicle, by mail, within 30 days after the Secretary of State notifies the municipality or county of the identity of the owner of the vehicle, but in no event later than 90 days after the violation.
The notice shall include:
(1) the name and address of the registered owner of

the vehicle;

(2) the registration number of the motor vehicle

involved in the violation;

(3) the violation charged;
(4) the location where the violation occurred;
(5) the date and time of the violation;
(6) a copy of the recorded images;
(7) the amount of the civil penalty imposed and the

requirements of any traffic education program imposed and the date by which the civil penalty should be paid and the traffic education program should be completed;

(8) a statement that recorded images are evidence of

a violation of a red light signal;

(9) a warning that failure to pay the civil penalty,

to complete a required traffic education program, or to contest liability in a timely manner is an admission of liability and may result in a suspension of the driving privileges of the registered owner of the vehicle;

(10) a statement that the person may elect to proceed

by:

(A) paying the fine, completing a required

traffic education program, or both; or

(B) challenging the charge in court, by mail, or

by administrative hearing; and

(11) a website address, accessible through the

Internet, where the person may view the recorded images of the violation.

(e) If a person charged with a traffic violation, as a result of an automated traffic law enforcement system, does not pay the fine or complete a required traffic education program, or both, or successfully contest the civil penalty resulting from that violation, the Secretary of State shall suspend the driving privileges of the registered owner of the vehicle under Section 6-306.5 of this Code for failing to complete a required traffic education program or to pay any fine or penalty due and owing, or both, as a result of a combination of 5 violations of the automated traffic law enforcement system or the automated speed enforcement system under Section 11-208.8 of this Code.
(f) Based on inspection of recorded images produced by an automated traffic law enforcement system, a notice alleging that the violation occurred shall be evidence of the facts contained in the notice and admissible in any proceeding alleging a violation under this Section.
(g) Recorded images made by an automatic traffic law enforcement system are confidential and shall be made available only to the alleged violator and governmental and law enforcement agencies for purposes of adjudicating a violation of this Section, for statistical purposes, or for other governmental purposes. Any recorded image evidencing a violation of this Section, however, may be admissible in any proceeding resulting from the issuance of the citation.
(h) The court or hearing officer may consider in defense of a violation:
(1) that the motor vehicle or registration plates of

the motor vehicle were stolen before the violation occurred and not under the control of or in the possession of the owner at the time of the violation;

(2) that the driver of the vehicle passed through the

intersection when the light was red either (i) in order to yield the right-of-way to an emergency vehicle or (ii) as part of a funeral procession; and

(3) any other evidence or issues provided by

municipal or county ordinance.

(i) To demonstrate that the motor vehicle or the registration plates were stolen before the violation occurred and were not under the control or possession of the owner at the time of the violation, the owner must submit proof that a report concerning the stolen motor vehicle or registration plates was filed with a law enforcement agency in a timely manner.
(j) Unless the driver of the motor vehicle received a Uniform Traffic Citation from a police officer at the time of the violation, the motor vehicle owner is subject to a civil penalty not exceeding $100 or the completion of a traffic education program, or both, plus an additional penalty of not more than $100 for failure to pay the original penalty or to complete a required traffic education program, or both, in a timely manner, if the motor vehicle is recorded by an automated traffic law enforcement system. A violation for which a civil penalty is imposed under this Section is not a violation of a traffic regulation governing the movement of vehicles and may not be recorded on the driving record of the owner of the vehicle.
(j-3) A registered owner who is a holder of a valid commercial driver's license is not required to complete a traffic education program.
(j-5) For purposes of the required traffic education program only, a registered owner may submit an affidavit to the court or hearing officer swearing that at the time of the alleged violation, the vehicle was in the custody and control of another person. The affidavit must identify the person in custody and control of the vehicle, including the person's name and current address. The person in custody and control of the vehicle at the time of the violation is required to complete the required traffic education program. If the person in custody and control of the vehicle at the time of the violation completes the required traffic education program, the registered owner of the vehicle is not required to complete a traffic education program.
(k) An intersection equipped with an automated traffic law enforcement system must be posted with a sign visible to approaching traffic indicating that the intersection is being monitored by an automated traffic law enforcement system.
(k-3) A municipality or county that has one or more intersections equipped with an automated traffic law enforcement system must provide notice to drivers by posting the locations of automated traffic law systems on the municipality or county website.
(k-5) An intersection equipped with an automated traffic law enforcement system must have a yellow change interval that conforms with the Illinois Manual on Uniform Traffic Control Devices (IMUTCD) published by the Illinois Department of Transportation.
(k-7) A municipality or county operating an automated traffic law enforcement system shall conduct a statistical analysis to assess the safety impact of each automated traffic law enforcement system at an intersection following installation of the system. The statistical analysis shall be based upon the best available crash, traffic, and other data, and shall cover a period of time before and after installation of the system sufficient to provide a statistically valid comparison of safety impact. The statistical analysis shall be consistent with professional judgment and acceptable industry practice. The statistical analysis also shall be consistent with the data required for valid comparisons of before and after conditions and shall be conducted within a reasonable period following the installation of the automated traffic law enforcement system. The statistical analysis required by this subsection (k-7) shall be made available to the public and shall be published on the website of the municipality or county. If the statistical analysis for the 36 month period following installation of the system indicates that there has been an increase in the rate of accidents at the approach to the intersection monitored by the system, the municipality or county shall undertake additional studies to determine the cause and severity of the accidents, and may take any action that it determines is necessary or appropriate to reduce the number or severity of the accidents at that intersection.
(l) The compensation paid for an automated traffic law enforcement system must be based on the value of the equipment or the services provided and may not be based on the number of traffic citations issued or the revenue generated by the system.
(m) This Section applies only to the counties of Cook, DuPage, Kane, Lake, Madison, McHenry, St. Clair, and Will and to municipalities located within those counties.
(n) The fee for participating in a traffic education program under this Section shall not exceed $25.
A low-income individual required to complete a traffic education program under this Section who provides proof of eligibility for the federal earned income tax credit under Section 32 of the Internal Revenue Code or the Illinois earned income tax credit under Section 212 of the Illinois Income Tax Act shall not be required to pay any fee for participating in a required traffic education program.
(o) A municipality or county shall make a certified report to the Secretary of State pursuant to Section 6-306.5 of this Code whenever a registered owner of a vehicle has failed to pay any fine or penalty due and owing as a result of a combination of 5 offenses for automated traffic law or speed enforcement system violations.
(p) No person who is the lessor of a motor vehicle pursuant to a written lease agreement shall be liable for an automated speed or traffic law enforcement system violation involving such motor vehicle during the period of the lease; provided that upon the request of the appropriate authority received within 120 days after the violation occurred, the lessor provides within 60 days after such receipt the name and address of the lessee. The drivers license number of a lessee may be subsequently individually requested by the appropriate authority if needed for enforcement of this Section.
Upon the provision of information by the lessor pursuant to this subsection, the county or municipality may issue the violation to the lessee of the vehicle in the same manner as it would issue a violation to a registered owner of a vehicle pursuant to this Section, and the lessee may be held liable for the violation.
(Source: P.A. 97-29, eff. 1-1-12; 97-627, eff. 1-1-12; 97-672, eff. 7-1-12; 97-762, eff. 7-6-12; 98-463, eff. 8-16-13.)

(625 ILCS 5/11-208.7)
Sec. 11-208.7. Administrative fees and procedures for impounding vehicles for specified violations.
(a) Any county or municipality may, consistent with this Section, provide by ordinance procedures for the release of properly impounded vehicles and for the imposition of a reasonable administrative fee related to its administrative and processing costs associated with the investigation, arrest, and detention of an offender, or the removal, impoundment, storage, and release of the vehicle. The administrative fee imposed by the county or municipality may be in addition to any fees charged for the towing and storage of an impounded vehicle. The administrative fee shall be waived by the county or municipality upon verifiable proof that the vehicle was stolen at the time the vehicle was impounded.
(b) An ordinance establishing procedures for the release of properly impounded vehicles under this Section may impose fees only for the following violations:
(1) operation or use of a motor vehicle in the

commission of, or in the attempt to commit, an offense for which a motor vehicle may be seized and forfeited pursuant to Section 36-1 of the Criminal Code of 2012; or

(2) driving under the influence of alcohol, another

drug or drugs, an intoxicating compound or compounds, or any combination thereof, in violation of Section 11-501 of this Code; or

(3) operation or use of a motor vehicle in the

commission of, or in the attempt to commit, a felony or in violation of the Cannabis Control Act; or

(4) operation or use of a motor vehicle in the

commission of, or in the attempt to commit, an offense in violation of the Illinois Controlled Substances Act; or

(5) operation or use of a motor vehicle in the

commission of, or in the attempt to commit, an offense in violation of Section 24-1, 24-1.5, or 24-3.1 of the Criminal Code of 1961 or the Criminal Code of 2012; or

(6) driving while a driver's license, permit, or

privilege to operate a motor vehicle is suspended or revoked pursuant to Section 6-303 of this Code; except that vehicles shall not be subjected to seizure or impoundment if the suspension is for an unpaid citation (parking or moving) or due to failure to comply with emission testing; or

(7) operation or use of a motor vehicle while

soliciting, possessing, or attempting to solicit or possess cannabis or a controlled substance, as defined by the Cannabis Control Act or the Illinois Controlled Substances Act; or

(8) operation or use of a motor vehicle with an

expired driver's license, in violation of Section 6-101 of this Code, if the period of expiration is greater than one year; or

(9) operation or use of a motor vehicle without ever

having been issued a driver's license or permit, in violation of Section 6-101 of this Code, or operating a motor vehicle without ever having been issued a driver's license or permit due to a person's age; or

(10) operation or use of a motor vehicle by a person

against whom a warrant has been issued by a circuit clerk in Illinois for failing to answer charges that the driver violated Section 6-101, 6-303, or 11-501 of this Code; or

(11) operation or use of a motor vehicle in the

commission of, or in the attempt to commit, an offense in violation of Article 16 or 16A of the Criminal Code of 1961 or the Criminal Code of 2012; or

(12) operation or use of a motor vehicle in the

commission of, or in the attempt to commit, any other misdemeanor or felony offense in violation of the Criminal Code of 1961 or the Criminal Code of 2012, when so provided by local ordinance; or

(13) operation or use of a motor vehicle in violation

of Section 11-503 of this Code:

(A) while the vehicle is part of a funeral

procession; or

(B) in a manner that interferes with a funeral

procession.

(c) The following shall apply to any fees imposed for administrative and processing costs pursuant to subsection (b):
(1) All administrative fees and towing and storage

charges shall be imposed on the registered owner of the motor vehicle or the agents of that owner.

(2) The fees shall be in addition to (i) any other

penalties that may be assessed by a court of law for the underlying violations; and (ii) any towing or storage fees, or both, charged by the towing company.

(3) The fees shall be uniform for all similarly

situated vehicles.

(4) The fees shall be collected by and paid to the

county or municipality imposing the fees.

(5) The towing or storage fees, or both, shall be

collected by and paid to the person, firm, or entity that tows and stores the impounded vehicle.

(d) Any ordinance establishing procedures for the release of properly impounded vehicles under this Section shall provide for an opportunity for a hearing, as provided in subdivision (b)(4) of Section 11-208.3 of this Code, and for the release of the vehicle to the owner of record, lessee, or a lienholder of record upon payment of all administrative fees and towing and storage fees.
(e) Any ordinance establishing procedures for the impoundment and release of vehicles under this Section shall include the following provisions concerning notice of impoundment:
(1) Whenever a police officer has cause to believe

that a motor vehicle is subject to impoundment, the officer shall provide for the towing of the vehicle to a facility authorized by the county or municipality.

(2) At the time the vehicle is towed, the county or

municipality shall notify or make a reasonable attempt to notify the owner, lessee, or person identifying himself or herself as the owner or lessee of the vehicle, or any person who is found to be in control of the vehicle at the time of the alleged offense, of the fact of the seizure, and of the vehicle owner's or lessee's right to an administrative hearing.

(3) The county or municipality shall also provide

notice that the motor vehicle will remain impounded pending the completion of an administrative hearing, unless the owner or lessee of the vehicle or a lienholder posts with the county or municipality a bond equal to the administrative fee as provided by ordinance and pays for all towing and storage charges.

(f) Any ordinance establishing procedures for the impoundment and release of vehicles under this Section shall include a provision providing that the registered owner or lessee of the vehicle and any lienholder of record shall be provided with a notice of hearing. The notice shall:
(1) be served upon the owner, lessee, and any

lienholder of record either by personal service or by first class mail to the interested party's address as registered with the Secretary of State;

(2) be served upon interested parties within 10 days

after a vehicle is impounded by the municipality; and

(3) contain the date, time, and location of the

administrative hearing. An initial hearing shall be scheduled and convened no later than 45 days after the date of the mailing of the notice of hearing.

(g) In addition to the requirements contained in subdivision (b)(4) of Section 11-208.3 of this Code relating to administrative hearings, any ordinance providing for the impoundment and release of vehicles under this Section shall include the following requirements concerning administrative hearings:
(1) administrative hearings shall be conducted by a

hearing officer who is an attorney licensed to practice law in this State for a minimum of 3 years;

(2) at the conclusion of the administrative hearing,

the hearing officer shall issue a written decision either sustaining or overruling the vehicle impoundment;

(3) if the basis for the vehicle impoundment is

sustained by the administrative hearing officer, any administrative fee posted to secure the release of the vehicle shall be forfeited to the county or municipality;

(4) all final decisions of the administrative hearing

officer shall be subject to review under the provisions of the Administrative Review Law, unless the county or municipality allows in the enabling ordinance for direct appeal to the circuit court having jurisdiction over the county or municipality;

(5) unless the administrative hearing officer

overturns the basis for the vehicle impoundment, no vehicle shall be released to the owner, lessee, or lienholder of record until all administrative fees and towing and storage charges are paid; and

(6) if the administrative hearing officer finds that

a county or municipality that impounds a vehicle exceeded its authority under this Code, the county or municipality shall be liable to the registered owner or lessee of the vehicle for the cost of storage fees and reasonable attorney's fees.

(h) Vehicles not retrieved from the towing facility or storage facility within 35 days after the administrative hearing officer issues a written decision shall be deemed abandoned and disposed of in accordance with the provisions of Article II of Chapter 4 of this Code.
(i) Unless stayed by a court of competent jurisdiction, any fine, penalty, or administrative fee imposed under this Section which remains unpaid in whole or in part after the expiration of the deadline for seeking judicial review under the Administrative Review Law may be enforced in the same manner as a judgment entered by a court of competent jurisdiction.
(j) The fee limits in subsection (b), the exceptions in paragraph (6) of subsection (b), and all of paragraph (6) of subsection (g) of this Section shall not apply to a home rule unit that tows a vehicle on a public way if a circumstance requires the towing of the vehicle or if the vehicle is towed due to a violation of a statute or local ordinance, and the home rule unit:
(1) owns and operates a towing facility within its

boundaries for the storage of towed vehicles; and

(2) owns and operates tow trucks or enters into a

contract with a third party vendor to operate tow trucks.

(Source: P.A. 98-518, eff. 8-22-13; 98-734, eff. 1-1-15; 98-756, eff. 7-16-14; 99-848, eff. 8-19-16.)

(625 ILCS 5/11-208.8)
Sec. 11-208.8. Automated speed enforcement systems in safety zones.
(a) As used in this Section:
"Automated speed enforcement system" means a photographic device, radar device, laser device, or other electrical or mechanical device or devices installed or utilized in a safety zone and designed to record the speed of a vehicle and obtain a clear photograph or other recorded image of the vehicle and the vehicle's registration plate while the driver is violating Article VI of Chapter 11 of this Code or a similar provision of a local ordinance.
An automated speed enforcement system is a system, located in a safety zone which is under the jurisdiction of a municipality, that produces a recorded image of a motor vehicle's violation of a provision of this Code or a local ordinance and is designed to obtain a clear recorded image of the vehicle and the vehicle's license plate. The recorded image must also display the time, date, and location of the violation.
"Owner" means the person or entity to whom the vehicle is registered.
"Recorded image" means images recorded by an automated speed enforcement system on:
(1) 2 or more photographs;
(2) 2 or more microphotographs;
(3) 2 or more electronic images; or
(4) a video recording showing the motor vehicle and,

on at least one image or portion of the recording, clearly identifying the registration plate number of the motor vehicle.

"Safety zone" means an area that is within one-eighth of a mile from the nearest property line of any public or private elementary or secondary school, or from the nearest property line of any facility, area, or land owned by a school district that is used for educational purposes approved by the Illinois State Board of Education, not including school district headquarters or administrative buildings. A safety zone also includes an area that is within one-eighth of a mile from the nearest property line of any facility, area, or land owned by a park district used for recreational purposes. However, if any portion of a roadway is within either one-eighth mile radius, the safety zone also shall include the roadway extended to the furthest portion of the next furthest intersection. The term "safety zone" does not include any portion of the roadway known as Lake Shore Drive or any controlled access highway with 8 or more lanes of traffic.
(a-5) The automated speed enforcement system shall be operational and violations shall be recorded only at the following times:
(i) if the safety zone is based upon the property

line of any facility, area, or land owned by a school district, only on school days and no earlier than 6 a.m. and no later than 8:30 p.m. if the school day is during the period of Monday through Thursday, or 9 p.m. if the school day is a Friday; and

(ii) if the safety zone is based upon the property

line of any facility, area, or land owned by a park district, no earlier than one hour prior to the time that the facility, area, or land is open to the public or other patrons, and no later than one hour after the facility, area, or land is closed to the public or other patrons.

(b) A municipality that produces a recorded image of a motor vehicle's violation of a provision of this Code or a local ordinance must make the recorded images of a violation accessible to the alleged violator by providing the alleged violator with a website address, accessible through the Internet.
(c) Notwithstanding any penalties for any other violations of this Code, the owner of a motor vehicle used in a traffic violation recorded by an automated speed enforcement system shall be subject to the following penalties:
(1) if the recorded speed is no less than 6 miles per

hour and no more than 10 miles per hour over the legal speed limit, a civil penalty not exceeding $50, plus an additional penalty of not more than $50 for failure to pay the original penalty in a timely manner; or

(2) if the recorded speed is more than 10 miles per

hour over the legal speed limit, a civil penalty not exceeding $100, plus an additional penalty of not more than $100 for failure to pay the original penalty in a timely manner.

A penalty may not be imposed under this Section if the driver of the motor vehicle received a Uniform Traffic Citation from a police officer for a speeding violation occurring within one-eighth of a mile and 15 minutes of the violation that was recorded by the system. A violation for which a civil penalty is imposed under this Section is not a violation of a traffic regulation governing the movement of vehicles and may not be recorded on the driving record of the owner of the vehicle. A law enforcement officer is not required to be present or to witness the violation. No penalty may be imposed under this Section if the recorded speed of a vehicle is 5 miles per hour or less over the legal speed limit. The municipality may send, in the same manner that notices are sent under this Section, a speed violation warning notice where the violation involves a speed of 5 miles per hour or less above the legal speed limit.
(d) The net proceeds that a municipality receives from civil penalties imposed under an automated speed enforcement system, after deducting all non-personnel and personnel costs associated with the operation and maintenance of such system, shall be expended or obligated by the municipality for the following purposes:
(i) public safety initiatives to ensure safe

passage around schools, and to provide police protection and surveillance around schools and parks, including but not limited to: (1) personnel costs; and (2) non-personnel costs such as construction and maintenance of public safety infrastructure and equipment;

(ii) initiatives to improve pedestrian and traffic

safety;

(iii) construction and maintenance of

infrastructure within the municipality, including but not limited to roads and bridges; and

(iv) after school programs.
(e) For each violation of a provision of this Code or a local ordinance recorded by an automated speed enforcement system, the municipality having jurisdiction shall issue a written notice of the violation to the registered owner of the vehicle as the alleged violator. The notice shall be delivered to the registered owner of the vehicle, by mail, within 30 days after the Secretary of State notifies the municipality of the identity of the owner of the vehicle, but in no event later than 90 days after the violation.
(f) The notice required under subsection (e) of this Section shall include:
(1) the name and address of the registered owner of

the vehicle;

(2) the registration number of the motor vehicle

involved in the violation;

(3) the violation charged;
(4) the date, time, and location where the violation

occurred;

(5) a copy of the recorded image or images;
(6) the amount of the civil penalty imposed and the

date by which the civil penalty should be paid;

(7) a statement that recorded images are evidence of

a violation of a speed restriction;

(8) a warning that failure to pay the civil penalty

or to contest liability in a timely manner is an admission of liability and may result in a suspension of the driving privileges of the registered owner of the vehicle;

(9) a statement that the person may elect to proceed

by:

(A) paying the fine; or
(B) challenging the charge in court, by mail, or

by administrative hearing; and

(10) a website address, accessible through the

Internet, where the person may view the recorded images of the violation.

(g) If a person charged with a traffic violation, as a result of an automated speed enforcement system, does not pay the fine or successfully contest the civil penalty resulting from that violation, the Secretary of State shall suspend the driving privileges of the registered owner of the vehicle under Section 6-306.5 of this Code for failing to pay any fine or penalty due and owing, or both, as a result of a combination of 5 violations of the automated speed enforcement system or the automated traffic law under Section 11-208.6 of this Code.
(h) Based on inspection of recorded images produced by an automated speed enforcement system, a notice alleging that the violation occurred shall be evidence of the facts contained in the notice and admissible in any proceeding alleging a violation under this Section.
(i) Recorded images made by an automated speed enforcement system are confidential and shall be made available only to the alleged violator and governmental and law enforcement agencies for purposes of adjudicating a violation of this Section, for statistical purposes, or for other governmental purposes. Any recorded image evidencing a violation of this Section, however, may be admissible in any proceeding resulting from the issuance of the citation.
(j) The court or hearing officer may consider in defense of a violation:
(1) that the motor vehicle or registration plates of

the motor vehicle were stolen before the violation occurred and not under the control or in the possession of the owner at the time of the violation;

(2) that the driver of the motor vehicle received a

Uniform Traffic Citation from a police officer for a speeding violation occurring within one-eighth of a mile and 15 minutes of the violation that was recorded by the system; and

(3) any other evidence or issues provided by

municipal ordinance.

(k) To demonstrate that the motor vehicle or the registration plates were stolen before the violation occurred and were not under the control or possession of the owner at the time of the violation, the owner must submit proof that a report concerning the stolen motor vehicle or registration plates was filed with a law enforcement agency in a timely manner.
(l) A roadway equipped with an automated speed enforcement system shall be posted with a sign conforming to the national Manual on Uniform Traffic Control Devices that is visible to approaching traffic stating that vehicle speeds are being photo-enforced and indicating the speed limit. The municipality shall install such additional signage as it determines is necessary to give reasonable notice to drivers as to where automated speed enforcement systems are installed.
(m) A roadway where a new automated speed enforcement system is installed shall be posted with signs providing 30 days notice of the use of a new automated speed enforcement system prior to the issuance of any citations through the automated speed enforcement system.
(n) The compensation paid for an automated speed enforcement system must be based on the value of the equipment or the services provided and may not be based on the number of traffic citations issued or the revenue generated by the system.
(o) A municipality shall make a certified report to the Secretary of State pursuant to Section 6-306.5 of this Code whenever a registered owner of a vehicle has failed to pay any fine or penalty due and owing as a result of a combination of 5 offenses for automated speed or traffic law enforcement system violations.
(p) No person who is the lessor of a motor vehicle pursuant to a written lease agreement shall be liable for an automated speed or traffic law enforcement system violation involving such motor vehicle during the period of the lease; provided that upon the request of the appropriate authority received within 120 days after the violation occurred, the lessor provides within 60 days after such receipt the name and address of the lessee. The drivers license number of a lessee may be subsequently individually requested by the appropriate authority if needed for enforcement of this Section.
Upon the provision of information by the lessor pursuant to this subsection, the municipality may issue the violation to the lessee of the vehicle in the same manner as it would issue a violation to a registered owner of a vehicle pursuant to this Section, and the lessee may be held liable for the violation.
(q) A municipality using an automated speed enforcement system must provide notice to drivers by publishing the locations of all safety zones where system equipment is installed on the website of the municipality.
(r) A municipality operating an automated speed enforcement system shall conduct a statistical analysis to assess the safety impact of the system. The statistical analysis shall be based upon the best available crash, traffic, and other data, and shall cover a period of time before and after installation of the system sufficient to provide a statistically valid comparison of safety impact. The statistical analysis shall be consistent with professional judgment and acceptable industry practice. The statistical analysis also shall be consistent with the data required for valid comparisons of before and after conditions and shall be conducted within a reasonable period following the installation of the automated traffic law enforcement system. The statistical analysis required by this subsection shall be made available to the public and shall be published on the website of the municipality.
(s) This Section applies only to municipalities with a population of 1,000,000 or more inhabitants.
(Source: P.A. 97-672, eff. 7-1-12; 97-674, eff. 7-1-12; 98-463, eff. 8-16-13.)

(625 ILCS 5/11-208.9)
Sec. 11-208.9. Automated traffic law enforcement system; approaching, overtaking, and passing a school bus.
(a) As used in this Section, "automated traffic law enforcement system" means a device with one or more motor vehicle sensors working in conjunction with the visual signals on a school bus, as specified in Sections 12-803 and 12-805 of this Code, to produce recorded images of motor vehicles that fail to stop before meeting or overtaking, from either direction, any school bus stopped at any location for the purpose of receiving or discharging pupils in violation of Section 11-1414 of this Code or a similar provision of a local ordinance.
An automated traffic law enforcement system is a system, in a municipality or county operated by a governmental agency, that produces a recorded image of a motor vehicle's violation of a provision of this Code or a local ordinance and is designed to obtain a clear recorded image of the vehicle and the vehicle's license plate. The recorded image must also display the time, date, and location of the violation.
(b) As used in this Section, "recorded images" means images recorded by an automated traffic law enforcement system on:
(1) 2 or more photographs;
(2) 2 or more microphotographs;
(3) 2 or more electronic images; or
(4) a video recording showing the motor vehicle and,

on at least one image or portion of the recording, clearly identifying the registration plate number of the motor vehicle.

(c) A municipality or county that produces a recorded image of a motor vehicle's violation of a provision of this Code or a local ordinance must make the recorded images of a violation accessible to the alleged violator by providing the alleged violator with a website address, accessible through the Internet.
(d) For each violation of a provision of this Code or a local ordinance recorded by an automated traffic law enforcement system, the county or municipality having jurisdiction shall issue a written notice of the violation to the registered owner of the vehicle as the alleged violator. The notice shall be delivered to the registered owner of the vehicle, by mail, within 30 days after the Secretary of State notifies the municipality or county of the identity of the owner of the vehicle, but in no event later than 90 days after the violation.
(e) The notice required under subsection (d) shall include:
(1) the name and address of the registered owner of

the vehicle;

(2) the registration number of the motor vehicle

involved in the violation;

(3) the violation charged;
(4) the location where the violation occurred;
(5) the date and time of the violation;
(6) a copy of the recorded images;
(7) the amount of the civil penalty imposed and the

date by which the civil penalty should be paid;

(8) a statement that recorded images are evidence of

a violation of overtaking or passing a school bus stopped for the purpose of receiving or discharging pupils;

(9) a warning that failure to pay the civil penalty

or to contest liability in a timely manner is an admission of liability and may result in a suspension of the driving privileges of the registered owner of the vehicle;

(10) a statement that the person may elect to proceed

by:

(A) paying the fine; or
(B) challenging the charge in court, by mail, or

by administrative hearing; and

(11) a website address, accessible through the

Internet, where the person may view the recorded images of the violation.

(f) If a person charged with a traffic violation, as a result of an automated traffic law enforcement system under this Section, does not pay the fine or successfully contest the civil penalty resulting from that violation, the Secretary of State shall suspend the driving privileges of the registered owner of the vehicle under Section 6-306.5 of this Code for failing to pay any fine or penalty due and owing as a result of a combination of 5 violations of the automated traffic law enforcement system or the automated speed enforcement system under Section 11-208.8 of this Code.
(g) Based on inspection of recorded images produced by an automated traffic law enforcement system, a notice alleging that the violation occurred shall be evidence of the facts contained in the notice and admissible in any proceeding alleging a violation under this Section.
(h) Recorded images made by an automated traffic law enforcement system are confidential and shall be made available only to the alleged violator and governmental and law enforcement agencies for purposes of adjudicating a violation of this Section, for statistical purposes, or for other governmental purposes. Any recorded image evidencing a violation of this Section, however, may be admissible in any proceeding resulting from the issuance of the citation.
(i) The court or hearing officer may consider in defense of a violation:
(1) that the motor vehicle or registration plates of

the motor vehicle were stolen before the violation occurred and not under the control of or in the possession of the owner at the time of the violation;

(2) that the driver of the motor vehicle received a

Uniform Traffic Citation from a police officer for a violation of Section 11-1414 of this Code within one-eighth of a mile and 15 minutes of the violation that was recorded by the system;

(3) that the visual signals required by Sections

12-803 and 12-805 of this Code were damaged, not activated, not present in violation of Sections 12-803 and 12-805, or inoperable; and

(4) any other evidence or issues provided by

municipal or county ordinance.

(j) To demonstrate that the motor vehicle or the registration plates were stolen before the violation occurred and were not under the control or possession of the owner at the time of the violation, the owner must submit proof that a report concerning the stolen motor vehicle or registration plates was filed with a law enforcement agency in a timely manner.
(k) Unless the driver of the motor vehicle received a Uniform Traffic Citation from a police officer at the time of the violation, the motor vehicle owner is subject to a civil penalty not exceeding $150 for a first time violation or $500 for a second or subsequent violation, plus an additional penalty of not more than $100 for failure to pay the original penalty in a timely manner, if the motor vehicle is recorded by an automated traffic law enforcement system. A violation for which a civil penalty is imposed under this Section is not a violation of a traffic regulation governing the movement of vehicles and may not be recorded on the driving record of the owner of the vehicle, but may be recorded by the municipality or county for the purpose of determining if a person is subject to the higher fine for a second or subsequent offense.
(l) A school bus equipped with an automated traffic law enforcement system must be posted with a sign indicating that the school bus is being monitored by an automated traffic law enforcement system.
(m) A municipality or county that has one or more school buses equipped with an automated traffic law enforcement system must provide notice to drivers by posting a list of school districts using school buses equipped with an automated traffic law enforcement system on the municipality or county website. School districts that have one or more school buses equipped with an automated traffic law enforcement system must provide notice to drivers by posting that information on their websites.
(n) A municipality or county operating an automated traffic law enforcement system shall conduct a statistical analysis to assess the safety impact in each school district using school buses equipped with an automated traffic law enforcement system following installation of the system. The statistical analysis shall be based upon the best available crash, traffic, and other data, and shall cover a period of time before and after installation of the system sufficient to provide a statistically valid comparison of safety impact. The statistical analysis shall be consistent with professional judgment and acceptable industry practice. The statistical analysis also shall be consistent with the data required for valid comparisons of before and after conditions and shall be conducted within a reasonable period following the installation of the automated traffic law enforcement system. The statistical analysis required by this subsection shall be made available to the public and shall be published on the website of the municipality or county. If the statistical analysis for the 36-month period following installation of the system indicates that there has been an increase in the rate of accidents at the approach to school buses monitored by the system, the municipality or county shall undertake additional studies to determine the cause and severity of the accidents, and may take any action that it determines is necessary or appropriate to reduce the number or severity of the accidents involving school buses equipped with an automated traffic law enforcement system.
(o) The compensation paid for an automated traffic law enforcement system must be based on the value of the equipment or the services provided and may not be based on the number of traffic citations issued or the revenue generated by the system.
(p) No person who is the lessor of a motor vehicle pursuant to a written lease agreement shall be liable for an automated speed or traffic law enforcement system violation involving such motor vehicle during the period of the lease; provided that upon the request of the appropriate authority received within 120 days after the violation occurred, the lessor provides within 60 days after such receipt the name and address of the lessee. The drivers license number of a lessee may be subsequently individually requested by the appropriate authority if needed for enforcement of this Section.
Upon the provision of information by the lessor pursuant to this subsection, the county or municipality may issue the violation to the lessee of the vehicle in the same manner as it would issue a violation to a registered owner of a vehicle pursuant to this Section, and the lessee may be held liable for the violation.
(q) A municipality or county shall make a certified report to the Secretary of State pursuant to Section 6-306.5 of this Code whenever a registered owner of a vehicle has failed to pay any fine or penalty due and owing as a result of a combination of 5 offenses for automated traffic law or speed enforcement system violations.
(r) After a municipality or county enacts an ordinance providing for automated traffic law enforcement systems under this Section, each school district within that municipality or county's jurisdiction may implement an automated traffic law enforcement system under this Section. The elected school board for that district must approve the implementation of an automated traffic law enforcement system. The school district shall be responsible for entering into a contract, approved by the elected school board of that district, with vendors for the installation, maintenance, and operation of the automated traffic law enforcement system. The school district must enter into an intergovernmental agreement, approved by the elected school board of that district, with the municipality or county with jurisdiction over that school district for the administration of the automated traffic law enforcement system. The proceeds from a school district's automated traffic law enforcement system's fines shall be divided equally between the school district and the municipality or county administering the automated traffic law enforcement system.
(Source: P.A. 98-556, eff. 1-1-14.)

(625 ILCS 5/11-209) (from Ch. 95 1/2, par. 11-209)
Sec. 11-209. Powers of municipalities and counties - Contract with school boards, hospitals, churches, condominium complex unit owners' associations, and commercial and industrial facility, shopping center, and apartment complex owners for regulation of traffic.
(a) The corporate authorities of any municipality or the county board of any county, and a school board, hospital, church, condominium complex unit owners' association, or owner of any commercial and industrial facility, shopping center, or apartment complex which controls a parking area located within the limits of the municipality, or outside the limits of the municipality and within the boundaries of the county, may, by contract, empower the municipality or county to regulate the parking of automobiles and the traffic at such parking area. Such contract shall empower the municipality or county to accomplish all or any part of the following:
1. The erection of stop signs, flashing signals,

person with disabilities parking area signs or yield signs at specified locations in a parking area and the adoption of appropriate regulations thereto pertaining, or the designation of any intersection in the parking area as a stop intersection or as a yield intersection and the ordering of like signs or signals at one or more entrances to such intersection, subject to the provisions of this Chapter.

2. The prohibition or regulation of the turning of

vehicles or specified types of vehicles at intersections or other designated locations in the parking area.

3. The regulation of a crossing of any roadway in the

parking area by pedestrians.

4. The designation of any separate roadway in the

parking area for one-way traffic.

5. The establishment and regulation of loading zones.
6. The prohibition, regulation, restriction or

limitation of the stopping, standing or parking of vehicles in specified areas of the parking area.

7. The designation of safety zones in the parking

area and fire lanes.

8. Providing for the removal and storage of vehicles

parked or abandoned in the parking area during snowstorms, floods, fires, or other public emergencies, or found unattended in the parking area, (a) where they constitute an obstruction to traffic, or (b) where stopping, standing or parking is prohibited, and for the payment of reasonable charges for such removal and storage by the owner or operator of any such vehicle.

9. Providing that the cost of planning, installation,

maintenance and enforcement of parking and traffic regulations pursuant to any contract entered into under the authority of this paragraph (a) of this Section be borne by the municipality or county, or by the school board, hospital, church, property owner, apartment complex owner, or condominium complex unit owners' association, or that a percentage of the cost be shared by the parties to the contract.

10. Causing the installation of parking meters on the

parking area and establishing whether the expense of installing said parking meters and maintenance thereof shall be that of the municipality or county, or that of the school board, hospital, church, condominium complex unit owners' association, shopping center or apartment complex owner. All moneys obtained from such parking meters as may be installed on any parking area shall belong to the municipality or county.

11. Causing the installation of parking signs in

accordance with Section 11-301 in areas of the parking lots covered by this Section and where desired by the person contracting with the appropriate authority listed in paragraph (a) of this Section, indicating that such parking spaces are reserved for persons with disabilities.

12. Contracting for such additional reasonable rules

and regulations with respect to traffic and parking in a parking area as local conditions may require for the safety and convenience of the public or of the users of the parking area.

(b) No contract entered into pursuant to this Section shall exceed a period of 20 years. No lessee of a shopping center or apartment complex shall enter into such a contract for a longer period of time than the length of his lease.
(c) Any contract entered into pursuant to this Section shall be recorded in the office of the recorder in the county in which the parking area is located, and no regulation made pursuant to the contract shall be effective or enforceable until 3 days after the contract is so recorded.
(d) At such time as parking and traffic regulations have been established at any parking area pursuant to the contract as provided for in this Section, then it shall be a petty offense for any person to do any act forbidden or to fail to perform any act required by such parking or traffic regulation. If the violation is the parking in a parking space reserved for persons with disabilities under paragraph (11) of this Section, by a person without special registration plates issued to a person with disabilities, as defined by Section 1-159.1, pursuant to Section 3-616 of this Code, or to a veteran with a disability pursuant to Section 3-609 of this Code, the local police of the contracting corporate municipal authorities shall issue a parking ticket to such parking violator and issue a fine in accordance with Section 11-1301.3.
(e) The term "shopping center", as used in this Section, means premises having one or more stores or business establishments in connection with which there is provided on privately-owned property near or contiguous thereto an area, or areas, of land used by the public as the means of access to and egress from the stores and business establishments on such premises and for the parking of motor vehicles of customers and patrons of such stores and business establishments on such premises.
(f) The term "parking area", as used in this Section, means an area, or areas, of land near or contiguous to a school, church, or hospital building, shopping center, apartment complex, or condominium complex, but not the public highways or alleys, and used by the public as the means of access to and egress from such buildings and the stores and business establishments at a shopping center and for the parking of motor vehicles.
(g) The terms "owner", "property owner", "shopping center owner", and "apartment complex owner", as used in this Section, mean the actual legal owner of the shopping center parking area or apartment complex, the trust officer of a banking institution having the right to manage and control such property, or a person having the legal right, through lease or otherwise, to manage or control the property.
(g-5) The term "condominium complex unit owners' association", as used in this Section, means a "unit owners' association" as defined in Section 2 of the Condominium Property Act.
(h) The term "fire lane", as used in this Section, means travel lanes for the fire fighting equipment upon which there shall be no standing or parking of any motor vehicle at any time so that fire fighting equipment can move freely thereon.
(i) The term "apartment complex", as used in this Section, means premises having one or more apartments in connection with which there is provided on privately-owned property near or contiguous thereto an area, or areas, of land used by occupants of such apartments or their guests as a means of access to and egress from such apartments or for the parking of motor vehicles of such occupants or their guests.
(j) The term "condominium complex", as used in this Section, means the units, common elements, and limited common elements that are located on the parcels, as those terms are defined in Section 2 of the Condominium Property Act.
(k) The term "commercial and industrial facility", as used in this Section, means a premises containing one or more commercial and industrial facility establishments in connection with which there is provided on privately-owned property near or contiguous to the premises an area or areas of land used by the public as the means of access to and egress from the commercial and industrial facility establishment on the premises and for the parking of motor vehicles of customers, patrons, and employees of the commercial and industrial facility establishment on the premises.
(l) The provisions of this Section shall not be deemed to prevent local authorities from enforcing, on private property, local ordinances imposing fines, in accordance with Section 11-1301.3, as penalties for use of any parking place reserved for persons with disabilities, as defined by Section 1-159.1, or veterans with disabilities by any person using a motor vehicle not bearing registration plates specified in Section 11-1301.1 or a special decal or device as defined in Section 11-1301.2 as evidence that the vehicle is operated by or for a person with disabilities or a veteran with a disability.
This amendatory Act of 1972 is not a prohibition upon the contractual and associational powers granted by Article VII, Section 10 of the Illinois Constitution.
(Source: P.A. 99-143, eff. 7-27-15.)

(625 ILCS 5/11-209.1) (from Ch. 95 1/2, par. 11-209.1)
Sec. 11-209.1. Powers of local authorities - enforcing the provisions of this Code on private streets and roads. (a) Any person or board of directors owning, operating or representing a residential subdivision, development, apartment house or apartment project; containing a minimum of 10 apartments or single family residences may file a written request, with the appropriate local authority wherein such property is situated, requesting their law enforcement agency enforce the provisions of this Code on all private streets or roads open to or used by the tenants, owners, employees or the public for the purposes of vehicular traffic by permission of such person or board of directors and not as a matter of public right. Notwithstanding Section 1-126 and Section 1-201 of this Code, if the local authority grants such request by the adoption of an enabling ordinance then all such private streets or roads shall be considered "highways" only for the enforcement purposes of this Code.
(b) All regulations adopted and traffic control devices employed by a local authority in the enforcement of this Code on such streets or roads within any private area, pursuant to this Section, shall be consistent with the provisions of this Code and shall conform to the Illinois Manual on Uniform Traffic Control Devices.
A local authority may require that any person who files a request for the installation of traffic signs pay for the cost of such traffic signs. Such traffic signs shall be in conformity with Section 11-604 of this Code.
(c) Any person or board of directors which has filed such a request under this Section, may rescind that request by filing with the appropriate local authority a written request for such rescission. Upon receipt of the written request, the local authority shall subsequently repeal the original enabling ordinance. Such repeal shall not take effect until the first day of January following any such action by the local authorities. However, no such rescission request may be filed within 12 months of the date of the original written request.
(d) The filing of a written request or the adoption of the enabling ordinance under this Section in no way constitutes a dedication to public use of any street, road, driveway, trail, terrace, bridle path, parkway, parking area, or other roadway open to or used by vehicular traffic, nor does it prevent such person or board of directors, as owners of such property, from requiring additional regulations than those specified by the local authorities or otherwise regulating such use as may seem best to such person or board of directors as long as they do not conflict with the powers granted to local authorities under Section 11-208 of this Code.
(e) This amendatory act of 1972 is not a prohibition upon the contractual and associational powers granted by Article VII, Section 10 of the Illinois Constitution.
(Source: P.A. 86-521.)

(625 ILCS 5/11-210) (from Ch. 95 1/2, par. 11-210)
Sec. 11-210. This Chapter not to interfere with rights of owners of real property with reference thereto.
Nothing in this Chapter shall be construed to prevent the owner of real property used by the public for purposes of vehicular travel by permission of the owner and not as matter of right from prohibiting such use, or from requiring other or different or additional conditions than those specified in this Chapter, or otherwise regulating such use as may seem best to such owner.
(Source: P.A. 76-1586.)

(625 ILCS 5/11-211) (from Ch. 95 1/2, par. 11-211)
Sec. 11-211. Local Laws.
No owner of a motor vehicle shall be limited as to speed upon any public place, at any time when the same is or may hereafter be opened to the use of persons having or using other vehicles, nor be required to comply with other provisions or conditions as to the use of such motor vehicles except as in this Chapter provided, and except as is provided in this Act.
(Source: P.A. 77-1344.)

(625 ILCS 5/11-212)
(Section scheduled to be repealed on July 1, 2019)
Sec. 11-212. Traffic and pedestrian stop statistical study.
(a) Whenever a State or local law enforcement officer issues a uniform traffic citation or warning citation for an alleged violation of the Illinois Vehicle Code, he or she shall record at least the following:
(1) the name, address, gender, and the officer's

subjective determination of the race of the person stopped; the person's race shall be selected from the following list: American Indian or Alaska Native, Asian, Black or African American, Hispanic or Latino, Native Hawaiian or Other Pacific Islander, or White;

(2) the alleged traffic violation that led to the

stop of the motorist;

(3) the make and year of the vehicle stopped;
(4) the date and time of the stop, beginning when the

vehicle was stopped and ending when the driver is free to leave or taken into physical custody;

(5) the location of the traffic stop;
(5.5) whether or not a consent search contemporaneous

to the stop was requested of the vehicle, driver, passenger, or passengers; and, if so, whether consent was given or denied;

(6) whether or not a search contemporaneous to the

stop was conducted of the vehicle, driver, passenger, or passengers; and, if so, whether it was with consent or by other means;

(6.2) whether or not a police dog performed a sniff

of the vehicle; and, if so, whether or not the dog alerted to the presence of contraband; and, if so, whether or not an officer searched the vehicle; and, if so, whether or not contraband was discovered; and, if so, the type and amount of contraband;

(6.5) whether or not contraband was found during a

search; and, if so, the type and amount of contraband seized; and

(7) the name and badge number of the issuing officer.
(b) Whenever a State or local law enforcement officer stops a motorist for an alleged violation of the Illinois Vehicle Code and does not issue a uniform traffic citation or warning citation for an alleged violation of the Illinois Vehicle Code, he or she shall complete a uniform stop card, which includes field contact cards, or any other existing form currently used by law enforcement containing information required pursuant to this Act, that records at least the following:
(1) the name, address, gender, and the officer's

subjective determination of the race of the person stopped; the person's race shall be selected from the following list: American Indian or Alaska Native, Asian, Black or African American, Hispanic or Latino, Native Hawaiian or Other Pacific Islander, or White;

(2) the reason that led to the stop of the motorist;
(3) the make and year of the vehicle stopped;
(4) the date and time of the stop, beginning when the

vehicle was stopped and ending when the driver is free to leave or taken into physical custody;

(5) the location of the traffic stop;
(5.5) whether or not a consent search contemporaneous

to the stop was requested of the vehicle, driver, passenger, or passengers; and, if so, whether consent was given or denied;

(6) whether or not a search contemporaneous to the

stop was conducted of the vehicle, driver, passenger, or passengers; and, if so, whether it was with consent or by other means;

(6.2) whether or not a police dog performed a sniff

of the vehicle; and, if so, whether or not the dog alerted to the presence of contraband; and, if so, whether or not an officer searched the vehicle; and, if so, whether or not contraband was discovered; and, if so, the type and amount of contraband;

(6.5) whether or not contraband was found during a

search; and, if so, the type and amount of contraband seized; and

(7) the name and badge number of the issuing officer.
(b-5) For purposes of this subsection (b-5), "detention" means all frisks, searches, summons, and arrests. Whenever a law enforcement officer subjects a pedestrian to detention in a public place, he or she shall complete a uniform pedestrian stop card, which includes any existing form currently used by law enforcement containing all the information required under this Section, that records at least the following:
(1) the gender, and the officer's subjective

determination of the race of the person stopped; the person's race shall be selected from the following list: American Indian or Alaska Native, Asian, Black or African American, Hispanic or Latino, Native Hawaiian or Other Pacific Islander, or White;

(2) all the alleged reasons that led to the stop of

the person;

(3) the date and time of the stop;
(4) the location of the stop;
(5) whether or not a protective pat down or frisk was

conducted of the person; and, if so, all the alleged reasons that led to the protective pat down or frisk, and whether it was with consent or by other means;

(6) whether or not contraband was found during the

protective pat down or frisk; and, if so, the type and amount of contraband seized;

(7) whether or not a search beyond a protective pat

down or frisk was conducted of the person or his or her effects; and, if so, all the alleged reasons that led to the search, and whether it was with consent or by other means;

(8) whether or not contraband was found during the

search beyond a protective pat down or frisk; and, if so, the type and amount of contraband seized;

(9) the disposition of the stop, such as a warning, a

ticket, a summons, or an arrest;

(10) if a summons or ticket was issued, or an arrest

made, a record of the violations, offenses, or crimes alleged or charged; and

(11) the name and badge number of the officer who

conducted the detention.

This subsection (b-5) does not apply to searches or inspections for compliance authorized under the Fish and Aquatic Life Code, the Wildlife Code, the Herptiles-Herps Act, or searches or inspections during routine security screenings at facilities or events.
(c) The Illinois Department of Transportation shall provide a standardized law enforcement data compilation form on its website.
(d) Every law enforcement agency shall, by March 1 with regard to data collected during July through December of the previous calendar year and by August 1 with regard to data collected during January through June of the current calendar year, compile the data described in subsections (a), (b), and (b-5) on the standardized law enforcement data compilation form provided by the Illinois Department of Transportation and transmit the data to the Department.
(e) The Illinois Department of Transportation shall analyze the data provided by law enforcement agencies required by this Section and submit a report of the previous year's findings to the Governor, the General Assembly, the Racial Profiling Prevention and Data Oversight Board, and each law enforcement agency no later than July 1 of each year. The Illinois Department of Transportation may contract with an outside entity for the analysis of the data provided. In analyzing the data collected under this Section, the analyzing entity shall scrutinize the data for evidence of statistically significant aberrations. The following list, which is illustrative, and not exclusive, contains examples of areas in which statistically significant aberrations may be found:
(1) The percentage of minority drivers, passengers,

or pedestrians being stopped in a given area is substantially higher than the proportion of the overall population in or traveling through the area that the minority constitutes.

(2) A substantial number of false stops including

stops not resulting in the issuance of a traffic ticket or the making of an arrest.

(3) A disparity between the proportion of citations

issued to minorities and proportion of minorities in the population.

(4) A disparity among the officers of the same law

enforcement agency with regard to the number of minority drivers, passengers, or pedestrians being stopped in a given area.

(5) A disparity between the frequency of searches

performed on minority drivers or pedestrians and the frequency of searches performed on non-minority drivers or pedestrians.

(f) Any law enforcement officer identification information and driver or pedestrian identification information that is compiled by any law enforcement agency or the Illinois Department of Transportation pursuant to this Act for the purposes of fulfilling the requirements of this Section shall be confidential and exempt from public inspection and copying, as provided under Section 7 of the Freedom of Information Act, and the information shall not be transmitted to anyone except as needed to comply with this Section. This Section shall not exempt those materials that, prior to the effective date of this amendatory Act of the 93rd General Assembly, were available under the Freedom of Information Act. This subsection (f) shall not preclude law enforcement agencies from reviewing data to perform internal reviews.
(g) Funding to implement this Section shall come from federal highway safety funds available to Illinois, as directed by the Governor.
(h) The Illinois Department of Transportation, in consultation with law enforcement agencies, officials, and organizations, including Illinois chiefs of police, the Department of State Police, the Illinois Sheriffs Association, and the Chicago Police Department, and community groups and other experts, shall undertake a study to determine the best use of technology to collect, compile, and analyze the traffic stop statistical study data required by this Section. The Department shall report its findings and recommendations to the Governor and the General Assembly by March 1, 2004.
(h-5) For purposes of this Section:
(1) "American Indian or Alaska Native" means a person

having origins in any of the original peoples of North and South America, including Central America, and who maintains tribal affiliation or community attachment.

(2) "Asian" means a person having origins in any of

the original peoples of the Far East, Southeast Asia, or the Indian subcontinent, including, but not limited to, Cambodia, China, India, Japan, Korea, Malaysia, Pakistan, the Philippine Islands, Thailand, and Vietnam.

(2.5) "Badge" means an officer's department issued

identification number associated with his or her position as a police officer with that department.

(3) "Black or African American" means a person having

origins in any of the black racial groups of Africa. Terms such as "Haitian" or "Negro" can be used in addition to "Black or African American".

(4) "Hispanic or Latino" means a person of Cuban,

Mexican, Puerto Rican, South or Central American, or other Spanish culture or origin, regardless of race.

(5) "Native Hawaiian or Other Pacific Islander" means

a person having origins in any of the original peoples of Hawaii, Guam, Samoa, or other Pacific Islands.

(6) "White" means a person having origins in any of

the original peoples of Europe, the Middle East, or North Africa.

(i) This Section is repealed on July 1, 2019.
(Source: P.A. 98-686, eff. 6-30-14; 99-352, eff. 1-1-16.)

(625 ILCS 5/11-213)
Sec. 11-213. Power of a fire department officer; highway or lane closure. In the absence of a law enforcement officer or a representative of the highway agency having jurisdiction over the highway, an officer of a fire department, in the performance of his or her official duties, has the authority to close to traffic a highway, or a lane or lanes of a highway, as necessary to protect the safety of persons or property. In order to promote the safe implementation of this Section, the fire department officer shall utilize an official fire department vehicle with lighted red or white oscillating, rotating, or flashing lights in accordance with Section 12-215 of this Code and proper temporary traffic control in accordance with the sections of the Illinois Manual on Uniform Traffic Control Devices concerning temporary traffic control and incident management. The officer should also receive training in safe practices for accomplishing these tasks near traffic. This Section does not apply to highways under the jurisdiction of the Illinois State Toll Highway Authority. As used in this Section, "highway" has the meaning set forth in Section 1-126 of this Code.
(Source: P.A. 95-803, eff. 1-1-09.)

(625 ILCS 5/11-214)
Sec. 11-214. Local government reporting.
(a) Local units of government shall report to the Illinois Department of Transportation and the Department shall post on its official website (i) all preferred truck routes under the local unit of government's jurisdiction which are not classified as Class II or Class III truck routes; and (ii) the unit of local government's designated truck route network.
(b) If a local unit of government has no designated truck routes or preferred truck routes described by subsection (a) above, the local unit of government shall affirm to the Department that it has no such truck routes.
(Source: P.A. 97-291, eff. 1-1-12.)

(625 ILCS 5/11-215)
Sec. 11-215. Secretary of State to provide information on use of truck global positioning systems.
(a) The Secretary of State shall include in its commercial drivers license curriculum and study guide the distinctions between utilizing a truck-attributed global positioning system device and other non-truck-attributed global positioning system devices.
(b) The Secretary of State shall develop a brochure regarding the distinctions between utilizing a truck-attributed global positioning system device and other non-truck-attributed global positioning system devices and shall make this brochure available at all Secretary of State facilities where an applicant may obtain or renew a commercial drivers license.
(Source: P.A. 97-291, eff. 1-1-12.)

(625 ILCS 5/11-216)
Sec. 11-216. Secretary of State to provide information on human trafficking. The Secretary of State shall include in its commercial drivers license curriculum and study guide information on the human trafficking problem in this State. The Secretary shall adopt rules to implement this Section.
(Source: P.A. 100-357, eff. 1-1-18.)

(625 ILCS 5/Ch. 11 Art. III heading)

(625 ILCS 5/11-301) (from Ch. 95 1/2, par. 11-301)
Sec. 11-301. Department to adopt sign manual.
(a) The Department shall adopt a State manual and specifications for a uniform system of traffic-control devices consistent with this Chapter for use upon highways within this State. Such manual shall include the adoption of the R 7-8 sign adopted by the United States Department of Transportation to designate the reservation of parking facilities for a person with disabilities. Non-conforming signs in use prior to January 1, 1985 shall not constitute a violation during their useful lives, which shall not be extended by other means than normal maintenance. The manual shall also specify insofar as practicable the minimum warrants justifying the use of the various traffic control devices. Such uniform system shall correlate with and, where not inconsistent with Illinois highway conditions, conform to the system set forth in the most recent edition of the national manual on Uniform Traffic Control Devices for Streets and Highways.
(b) Signs adopted by the Department to designate the reservation of parking facilities for a person with disabilities shall also exhibit, in a manner determined by the Department, the words "$100 Fine".
(c) If the amount of a fine is changed, the Department shall change the design of the signs to indicate the current amount of the fine.
(Source: P.A. 88-685, eff. 1-24-95; 89-533, eff. 1-1-97.)

(625 ILCS 5/11-301.1) (from Ch. 95 1/2, par. 11-301.1)
Sec. 11-301.1. Beginning July 1, 1988, all signs erected and used to designate the reservation of parking facilities for a person with disabilities shall be in a form and manner prescribed under Section 11-301 of this Code, and all parking spaces reserved for a person with disabilities, except those reserving on-street parking areas, shall be at least 16 feet wide. Non-conforming signs in use prior to July 1, 1988 shall not constitute a violation during their useful lives, which shall not be extended by means other than normal maintenance. Beginning October 1, 1992, all parking spaces reserved for a person with disabilities, except those reserving on-street parking areas, shall be at least 16 feet wide.
(Source: P.A. 87-562; 88-685, eff. 1-24-95.)

(625 ILCS 5/11-302) (from Ch. 95 1/2, par. 11-302)
Sec. 11-302. Authority to designate through highway and stop and yield intersections.
(a) The Department with reference to State highways under its jurisdiction, and local authorities with reference to other highways under their jurisdiction, may designate through highways and erect stop signs or yield signs at specified entrances thereto, or may designate any intersection as a stop intersection or as a yield intersection and erect stop signs or yield signs at one or more entrances to such intersection. Designation of through highways and stop or yield intersections and the erection of stop signs or yield signs on township or road district roads are subject to the written approval of the county engineer or superintendent of highways.
(b) Every stop sign and yield sign shall conform to the State Manual and Specifications and shall be located as near as practicable to the nearest line of the crosswalk on the near side of the intersection or, if there is no crosswalk, then as close as practicable to the nearest line of the intersecting roadway.
(c) The Department may in its discretion and when traffic conditions warrant such action give preference to traffic upon any of the State highways under its jurisdiction over traffic crossing or entering such highway by erecting appropriate traffic control devices.
(Source: P.A. 93-177, eff. 7-11-03.)

(625 ILCS 5/11-303) (from Ch. 95 1/2, par. 11-303)
Sec. 11-303. The Department to place signs on all State highways.
(a) The Department shall place and maintain such traffic-control devices, conforming to its manual and specifications on all highways under its jurisdiction as it shall deem necessary to indicate and to carry out the provisions of this Chapter or to regulate, warn or guide traffic. These traffic control devices shall include temporary stop signs placed as a substitute for missing or damaged permanent stop signs required by the State Manual. Temporary stop signs shall be placed in a manner to provide adequate visibility and legibility, and shall be placed within duration recommendations in the State Manual, unless circumstances require longer placement.
(b) No local authority shall place or maintain any traffic-control device upon any highway under the jurisdiction of the Department except by the latter's permission.
(c) The Department shall erect and maintain guide, warning and direction signs upon highways in cities, towns and villages of which portions or lanes of such highways are under the control and jurisdiction of the Department or for which the Department has maintenance responsibility.
(d) Nothing in this Chapter shall divest the corporate authorities of park districts of power to prohibit or restrict the use of highways under their jurisdiction by certain types or weights of motor vehicles or the power of cities, villages, incorporated towns and park districts to designate highways for one-way traffic or the power of such municipal corporations to erect and maintain appropriate signs respecting such uses.
(e) Nothing in this Section shall prohibit a municipality, township, or county from erecting signs as required under the Illinois Adopt-A-Highway Act.
(Source: P.A. 99-124, eff. 1-1-16.)

(625 ILCS 5/11-304) (from Ch. 95 1/2, par. 11-304)
Sec. 11-304. Local traffic-control devices; tourist oriented businesses signs. Local authorities in their respective maintenance jurisdiction shall place and maintain such traffic-control devices, including temporary stop signs placed as a substitute for missing or damaged permanent stop signs required by the State Manual, upon highways under their maintenance jurisdiction as are required to indicate and carry out the provisions of this Chapter, and local traffic ordinances or to regulate, warn, or guide traffic. All such traffic control devices shall conform to the State Manual and Specifications and shall be justified by traffic warrants stated in the Manual. Temporary stop signs shall be placed in a manner to provide adequate visibility and legibility, and shall be placed within duration recommendations in the State Manual, unless circumstances require longer placement. Placement of traffic-control devices on township or road district roads also shall be subject to the written approval of the county engineer or superintendent of highways.
Local authorities in their respective maintenance jurisdictions shall have the authority to install signs, in conformance with the State Manual and specifications, alerting motorists of the tourist oriented businesses available on roads under local jurisdiction in rural areas as may be required to guide motorists to the businesses. The local authorities and road district highway commissioners shall also have the authority to sell or lease space on these signs to the owners or operators of the businesses.
(Source: P.A. 99-124, eff. 1-1-16.)

(625 ILCS 5/11-305) (from Ch. 95 1/2, par. 11-305)
Sec. 11-305. Obedience to and required traffic-control devices. (a) The driver of any vehicle shall obey the instructions of any official traffic-control device applicable thereto placed or held in accordance with the provisions of this Act, unless otherwise directed by a police officer, subject to the exceptions granted the driver of an authorized emergency vehicle in this Act.
(b) It is unlawful for any person to leave the roadway and travel across private property to avoid an official traffic control device.
(c) No provision of this Act for which official traffic-control devices are required shall be enforced against an alleged violator if at the time and place of the alleged violation an official device is not in proper position and sufficiently legible to be seen by an ordinarily observant person. Whenever a particular section does not state that official traffic-control devices are required, such section shall be effective even though no devices are erected or in place.
(d) Whenever any official traffic-control device is placed or held in position approximately conforming to the requirements of this Act and purports to conform to the lawful requirements pertaining to such device, such device shall be presumed to have been so placed or held by the official act or direction of lawful authority, and comply with the requirements of this Act, unless the contrary shall be established by competent evidence.
(e) The driver of a vehicle approaching a traffic control signal on which no signal light facing such vehicle is illuminated shall stop before entering the intersection in accordance with rules applicable in making a stop at a stop sign.
(Source: P.A. 84-873.)

(625 ILCS 5/11-306) (from Ch. 95 1/2, par. 11-306)
Sec. 11-306. Traffic-control signal legend. Whenever traffic is controlled by traffic-control signals exhibiting different colored lights or color lighted arrows, successively one at a time or in combination, only the colors green, red and yellow shall be used, except for special pedestrian signals carrying a word legend, and the lights shall indicate and apply to drivers of vehicles and pedestrians as follows:
(a) Green indication.
1. Vehicular traffic facing a circular green signal

may proceed straight through or turn right or left unless a sign at such place prohibits either such turn. Vehicular traffic, including vehicles turning right or left, shall yield the right of way to other vehicles and to pedestrians lawfully within the intersection or an adjacent crosswalk at the time such signal is exhibited.

2. Vehicular traffic facing a green arrow signal,

shown alone or in combination with another indication, may cautiously enter the intersection only to make the movement indicated by such arrow, or such other movement as is permitted by other indications shown at the same time. Such vehicular traffic shall yield the right of way to pedestrians lawfully within an adjacent crosswalk and to other traffic lawfully using the intersection.

3. Unless otherwise directed by a pedestrian-control

signal, as provided in Section 11-307, pedestrians facing any green signal, except when the sole green signal is a turn arrow, may proceed across the roadway within any marked or unmarked crosswalk.

(b) Steady yellow indication.
1. Vehicular traffic facing a steady circular yellow

or yellow arrow signal is thereby warned that the related green movement is being terminated or that a red indication will be exhibited immediately thereafter.

2. Pedestrians facing a steady circular yellow or

yellow arrow signal, unless otherwise directed by a pedestrian-control signal as provided in Section 11-307, are thereby advised that there is insufficient time to cross the roadway before a red indication is shown and no pedestrian shall then start to cross the roadway.

(b-5) Flashing yellow arrow indication.
1. Vehicular traffic facing a flashing yellow arrow

indication may cautiously enter the intersection only to make the movement indicated by the arrow and shall yield the right-of-way to other vehicles and pedestrians lawfully within the intersection or an adjacent crosswalk at the time the signal is exhibited.

2. Pedestrians facing a flashing yellow arrow

indication, unless otherwise directed by a pedestrian-control signal as provided in Section 11-307, may proceed across the roadway within any marked or unmarked crosswalk that crosses the lane or lanes used to depart the intersection by traffic controlled by the flashing yellow arrow indication. Pedestrians shall yield the right-of-way to vehicles lawfully within the intersection at the time that the flashing yellow signal indication is first displayed.

(c) Steady red indication.
1. Except as provided in paragraphs 3 and 3.5 of this

subsection (c), vehicular traffic facing a steady circular red signal alone shall stop at a clearly marked stop line, but if there is no such stop line, before entering the crosswalk on the near side of the intersection, or if there is no such crosswalk, then before entering the intersection, and shall remain standing until an indication to proceed is shown.

2. Except as provided in paragraphs 3 and 3.5 of this

subsection (c), vehicular traffic facing a steady red arrow signal shall not enter the intersection to make the movement indicated by the arrow and, unless entering the intersection to make a movement permitted by another signal, shall stop at a clearly marked stop line, but if there is no such stop line, before entering the crosswalk on the near side of the intersection, or if there is no such crosswalk, then before entering the intersection, and shall remain standing until an indication permitting the movement indicated by such red arrow is shown.

3. Except when a sign is in place prohibiting a turn

and local authorities by ordinance or State authorities by rule or regulation prohibit any such turn, vehicular traffic facing any steady red signal may cautiously enter the intersection to turn right, or to turn left from a one-way street into a one-way street, after stopping as required by paragraph 1 or paragraph 2 of this subsection. After stopping, the driver shall yield the right of way to any vehicle in the intersection or approaching on another roadway so closely as to constitute an immediate hazard during the time such driver is moving across or within the intersection or junction or roadways. Such driver shall yield the right of way to pedestrians within the intersection or an adjacent crosswalk.

3.5. In municipalities with less than 2,000,000

inhabitants, after stopping as required by paragraph 1 or 2 of this subsection, the driver of a motorcycle or bicycle, facing a steady red signal which fails to change to a green signal within a reasonable period of time not less than 120 seconds because of a signal malfunction or because the signal has failed to detect the arrival of the motorcycle or bicycle due to the vehicle's size or weight, shall have the right to proceed, after yielding the right of way to oncoming traffic facing a green signal, subject to the rules applicable after making a stop at a stop sign as required by Section 11-1204 of this Code.

4. Unless otherwise directed by a pedestrian-control

signal as provided in Section 11-307, pedestrians facing a steady circular red or red arrow signal alone shall not enter the roadway.

(d) In the event an official traffic control signal is erected and maintained at a place other than an intersection, the provisions of this Section shall be applicable except as to provisions which by their nature can have no application. Any stop required shall be at a traffic sign or a marking on the pavement indicating where the stop shall be made or, in the absence of such sign or marking, the stop shall be made at the signal.
(e) The motorman of any streetcar shall obey the above signals as applicable to vehicles.
(Source: P.A. 97-627, eff. 1-1-12; 97-762, eff. 7-6-12; 98-798, eff. 7-31-14.)

(625 ILCS 5/11-307) (from Ch. 95 1/2, par. 11-307)
Sec. 11-307. Pedestrian-control signals. Whenever special pedestrian-control signals exhibiting the words "Walk" or "Don't Walk" or the illuminated symbols of a walking person or an upraised palm are in place such signals shall indicate as follows:
(a) Walk or walking person symbol. Pedestrians facing such signal may proceed across the roadway in the direction of the signal, and shall be given the right of way by the drivers of all vehicles.
(b) Don't Walk or upraised palm symbol. No pedestrian shall start to cross the roadway in the direction of such signal, but any pedestrian who has partly completed his crossing on the Walk signal or walking person symbol shall proceed to a sidewalk or safety island while the "Don't Walk" signal or upraised palm symbol is illuminated, steady, or flashing.
(Source: P.A. 81-553.)

(625 ILCS 5/11-308) (from Ch. 95 1/2, par. 11-308)
Sec. 11-308. Lane-control signals. Whenever lane-control signals are used in conjunction with official signs, they shall have the following meanings:
(a) Downward-pointing green arrow. A driver facing this indication is permitted to drive in the lane over which the arrow signal is located. Otherwise he shall obey all other traffic controls present and follow normal safe driving practices.
(b) Red X symbol. A driver facing this indication shall not drive in the lane over which the signal is located, and this indication shall modify accordingly the meaning of all other traffic controls present. Otherwise he shall obey all other traffic controls and follow normal safe driving practices.
(c) Yellow X (steady). A driver facing this indication should prepare to vacate the lane over which the signal is located, in a safe manner to avoid, if possible, occupying that lane when a steady red X is displayed.
(d) Flashing yellow arrow. A driver facing this indication may use the lane only for the purpose of approaching and making a left turn.
(Source: P.A. 81-552.)

(625 ILCS 5/11-309) (from Ch. 95 1/2, par. 11-309)
Sec. 11-309. Flashing Signals.
Whenever an illuminated flashing red or yellow signal is used in conjunction with a traffic control device it shall require obedience by vehicular traffic as follows:
1. Flashing red (stop signal). When a red lens is illuminated with rapid intermittent flashes, drivers of vehicles shall stop at a clearly marked stop line, but if none, before entering the cross walk on the near side of the intersection, or if none, then at a point nearest the intersecting roadway where the driver has a view of approaching traffic on the intersecting roadway before entering the intersection and the right to proceed shall be subject to the rules applicable after making a stop at a stop sign.
2. Flashing yellow (caution signal). When a yellow lens is illuminated with rapid intermittent flashes, drivers of vehicles may proceed through the intersection or past such signal only with caution.
3. This section does not apply at railroad grade crossings. Conduct of drivers of vehicles approaching railroad grade crossings shall be governed by Section 11-1201 of this Act.
(Source: P.A. 76-2162.)

(625 ILCS 5/11-310) (from Ch. 95 1/2, par. 11-310)
Sec. 11-310. Display of Unauthorized Signs, Signals or Markings.
(a) No person shall place, maintain or display upon or in view of any highway any unauthorized sign, signal, marking, or device which purports to be or is an imitation of or resembles an official traffic-control device or railroad sign or signal, or which attempts to direct the movement of traffic, or which hides from view or interferes with the movement of traffic or the effectiveness of an official traffic-control device or any railroad sign or signal.
(b) No person shall place or maintain nor shall any public authority permit upon any highway any traffic sign or signal bearing thereon any commercial advertising.
(c) Every such prohibited sign, signal or marking is hereby declared to be a public nuisance and the authority having jurisdiction over the highway is hereby empowered to remove the same or cause it to be removed without notice.
(d) No person shall sell or offer for sale any traffic control device to be used on any street or highway in this State which does not conform to the requirements of this Chapter.
(e) This Section shall not be deemed to prohibit the erection upon private property adjacent to highways of signs giving useful directional information and of a type that cannot be mistaken for official signs.
(f) This Section shall not be deemed to prohibit the erection of Illinois Adopt-A-Highway signs by municipalities, townships, or counties as provided in the Illinois Adopt-A-Highway Act.
(g) Any person failing to comply with this Section shall be guilty of a Class A misdemeanor.
(Source: P.A. 87-1118.)

(625 ILCS 5/11-311) (from Ch. 95 1/2, par. 11-311)
Sec. 11-311. Interference with official traffic-control devices or railroad signs or signals.
No person shall without lawful authority attempt to or in fact alter, deface, injure, knock down, or remove any official traffic-control device, or any railroad sign or signal or any inscription, shield, or insignia thereon, or any other part thereof.
Every person who is convicted of a violation of this Section shall be guilty of a Class A misdemeanor, punishable by a fine of at least $250 in addition to any other penalties which may be imposed.
(Source: P.A. 83-672.)

(625 ILCS 5/11-312) (from Ch. 95 1/2, par. 11-312)
Sec. 11-312. Unlawful Use or Damage to Highways, Appurtenances and Structures. It shall be unlawful for any person to wilfully injure or damage any public highway or street or any bridge or culvert, or to wilfully damage, injure or remove any sign, signpost, or structure upon or used or constructed in connection with any public highway or street for the protection thereof or for protection or regulation of traffic thereon by any wilfully unusual, improper or unreasonable use thereof, or by wilfully careless driving or use of any vehicle thereon, or by the wilful mutilation, defacing, destruction or removal thereof.
Every person who is convicted of a violation of this Section shall be guilty of a Class A misdemeanor, punishable by a fine of at least $250 in addition to any other penalty which may be imposed.
(Source: P.A. 83-672.)

(625 ILCS 5/11-313) (from Ch. 95 1/2, par. 11-313)
Sec. 11-313. Unlawful possession of highway sign or marker. The Department and local authorities, with reference to traffic control signs, signals, or markers owned by the Department or local authority, are authorized to indicate the ownership of the signs, signals, or markers in letters not less than 3/8 inch or more than 3/4 inch in height, by use of a metal stamp, etching, or other permanent means and, except for employees of the Department or local authorities, police officers, contractors and their employees engaged in a highway construction contract or work on the highway approved by the Department or local authority, it is unlawful for any person to possess such sign, signal, or marker so identified.
(Source: P.A. 91-512, eff. 8-13-99.)

(625 ILCS 5/Ch. 11 Art. IV heading)

(625 ILCS 5/11-401) (from Ch. 95 1/2, par. 11-401)
Sec. 11-401. Motor vehicle accidents involving death or personal injuries.
(a) The driver of any vehicle involved in a motor vehicle accident resulting in personal injury to or death of any person shall immediately stop such vehicle at the scene of such accident, or as close thereto as possible and shall then forthwith return to, and in every event shall remain at the scene of the accident until the requirements of Section 11-403 have been fulfilled. Every such stop shall be made without obstructing traffic more than is necessary.
(b) Any person who has failed to stop or to comply with the requirements of paragraph (a) shall, as soon as possible but in no case later than one-half hour after such motor vehicle accident, or, if hospitalized and incapacitated from reporting at any time during such period, as soon as possible but in no case later than one-half hour after being discharged from the hospital, report the place of the accident, the date, the approximate time, the driver's name and address, the registration number of the vehicle driven, and the names of all other occupants of such vehicle, at a police station or sheriff's office near the place where such accident occurred. No report made as required under this paragraph shall be used, directly or indirectly, as a basis for the prosecution of any violation of paragraph (a).
(b-1) Any person arrested for violating this Section is subject to chemical testing of his or her blood, breath, other bodily substance, or urine for the presence of alcohol, other drug or drugs, intoxicating compound or compounds, or any combination thereof, as provided in Section 11-501.1, if the testing occurs within 12 hours of the time of the occurrence of the accident that led to his or her arrest. The person's driving privileges are subject to statutory summary suspension under Section 11-501.1 if he or she fails testing or statutory summary revocation under Section 11-501.1 if he or she refuses to undergo the testing.
For purposes of this Section, personal injury shall mean any injury requiring immediate professional treatment in a medical facility or doctor's office.
(c) Any person failing to comply with paragraph (a) shall be guilty of a Class 4 felony.
(d) Any person failing to comply with paragraph (b) is guilty of a Class 2 felony if the motor vehicle accident does not result in the death of any person. Any person failing to comply with paragraph (b) when the accident results in the death of any person is guilty of a Class 1 felony.
(e) The Secretary of State shall revoke the driving privilege of any person convicted of a violation of this Section.
(Source: P.A. 99-697, eff. 7-29-16.)

(625 ILCS 5/11-402) (from Ch. 95 1/2, par. 11-402)
Sec. 11-402. Motor vehicle accident involving damage to vehicle.
(a) The driver of any vehicle involved in a motor vehicle accident resulting only in damage to a vehicle which is driven or attended by any person shall immediately stop such vehicle at the scene of such motor vehicle accident or as close thereto as possible, but shall forthwith return to and in every event shall remain at the scene of such motor vehicle accident until the requirements of Section 11-403 have been fulfilled. A driver does not violate this Section if the driver moves the vehicle as soon as possible off the highway to the nearest safe location on an exit ramp shoulder, a frontage road, the nearest suitable cross street, or other suitable location that does not obstruct traffic and remains at that location until the driver has fulfilled the requirements of Section 11-403. Every such stop shall be made without obstructing traffic more than is necessary. If a damaged vehicle is obstructing traffic lanes, the driver of the vehicle must make every reasonable effort to move the vehicle or have it moved so as not to block the traffic lanes.
Any person failing to comply with this Section shall be guilty of a Class A misdemeanor.
(b) Upon conviction of a violation of this Section, the court shall make a finding as to whether the damage to a vehicle is in excess of $1,000, and in such case a statement of this finding shall be reported to the Secretary of State with the report of conviction as required by Section 6-204 of this Code. Upon receipt of such report of conviction and statement of finding that the damage to a vehicle is in excess of $1,000, the Secretary of State shall suspend the driver's license or any nonresident's driving privilege.
(c) If any peace officer or highway authority official finds (i) a vehicle standing upon a highway or toll highway in violation of a prohibition, limitation, or restriction on stopping, standing, or parking imposed under this Code or (ii) a disabled vehicle that obstructs the roadway of a highway or toll highway, the peace officer or highway authority official is authorized to move the vehicle or to require the operator of the vehicle to move the vehicle to the shoulder of the road, to a position where parking is permitted, or to public parking or storage premises. The removal may be performed by, or under the direction of, the peace officer or highway authority official or may be contracted for by local authorities. After the vehicle has been removed, the peace officer or highway authority official shall follow appropriate procedures, as provided in Section 4-203 of this Code.
(d) A towing service, its officers, and its employees are not liable for loss of or damages to any real or personal property that occurs as the result of the removal or towing of any vehicle under subsection (c), as provided in subsection (b) of Section 4-213.
(Source: P.A. 97-763, eff. 1-1-13.)

(625 ILCS 5/11-403) (from Ch. 95 1/2, par. 11-403)
Sec. 11-403. Duty to give information and render aid. The driver of any vehicle involved in a motor vehicle accident resulting in injury to or death of any person or damage to any vehicle which is driven or attended by any person shall give the driver's name, address, registration number and owner of the vehicle the driver is operating and shall upon request and if available exhibit such driver's license to the person struck or the driver or occupant of or person attending any vehicle collided with and shall render to any person injured in such accident reasonable assistance, including the carrying or the making of arrangements for the carrying of such person to a physician, surgeon or hospital for medical or surgical treatment, if it is apparent that such treatment is necessary or if such carrying is requested by the injured person.
If none of the persons entitled to information pursuant to this Section is in condition to receive and understand such information and no police officer is present, such driver after rendering reasonable assistance shall forthwith report such motor vehicle accident at the nearest office of a duly authorized police authority, disclosing the information required by this Section.
Any person failing to comply with this Section shall be guilty of a Class A misdemeanor.
(Source: P.A. 83-831.)

(625 ILCS 5/11-404) (from Ch. 95 1/2, par. 11-404)
Sec. 11-404. Duty upon damaging unattended vehicle or other property.
(a) The driver of any vehicle which collides with or is involved in a motor vehicle accident with any vehicle which is unattended, or other property, resulting in any damage to such other vehicle or property shall immediately stop and shall then and there either locate and notify the operator or owner of such vehicle or other property of the driver's name, address, registration number and owner of the vehicle the driver was operating or shall attach securely in a conspicuous place on or in the vehicle or other property struck a written notice giving the driver's name, address, registration number and owner of the vehicle the driver was driving and shall without unnecessary delay notify the nearest office of a duly authorized police authority and shall make a written report of such accident when and as required in Section 11-406. Every such stop shall be made without obstructing traffic more than is necessary. If a damaged vehicle is obstructing traffic lanes, the driver of the vehicle must make every reasonable effort to move the vehicle or have it moved so as not to block the traffic lanes.
(b) Any person failing to comply with this Section shall be guilty of a Class A misdemeanor.
(c) If any peace officer or highway authority official finds (i) a vehicle standing upon a highway or toll highway in violation of a prohibition, limitation, or restriction on stopping, standing, or parking imposed under this Code or (ii) a disabled vehicle that obstructs the roadway of a highway or toll highway, the peace officer or highway authority official is authorized to move the vehicle or to require the operator of the vehicle to move the vehicle to the shoulder of the road, to a position where parking is permitted, or to public parking or storage premises. The removal may be performed by, or under the direction of, the peace officer or highway authority official or may be contracted for by local authorities. After the vehicle has been removed, the peace officer or highway authority official shall follow appropriate procedures, as provided in Section 4-203 of this Code.
(d) A towing service, its officers, and its employees are not liable for loss of or damages to any real or personal property that occurs as the result of the removal or towing of any vehicle under subsection (c), as provided in subsection (b) of Section 4-213.
(Source: P.A. 95-407, eff. 1-1-08.)

(625 ILCS 5/11-406) (from Ch. 95 1/2, par. 11-406)
Sec. 11-406. Duty to report accident.
(a) The driver of a vehicle that is in any manner involved in an accident within this State, resulting in injury to or death of any person, or in which damage to the property of any one person, including himself, in excess of $1,500 (or $500 if any of the vehicles involved in the accident is subject to Section 7-601 but is not covered by a liability insurance policy in accordance with Section 7-601) is sustained, shall, as soon as possible but not later than 10 days after the accident, forward a written report of the accident to the Administrator.
(b) Whenever a school bus is involved in an accident in this State, caused by a collision, a sudden stop or otherwise, resulting in any property damage, personal injury or death and whenever an accident occurs within 50 feet of a school bus in this State resulting in personal injury to or the death of any person while awaiting or preparing to board the bus or immediately after exiting the bus, the driver shall as soon as possible but not later than 10 days after the accident, forward a written report to the Department of Transportation. If a report is also required under Subsection (a) of this Section, that report and the report required by this Subsection shall be submitted on a single form.
(c) The Administrator may require any driver, occupant or owner of a vehicle involved in an accident of which report must be made as provided in this Section or Section 11-410 of this Chapter to file supplemental reports whenever the original report is insufficient in the opinion of the Secretary of State or the Administrator, and may require witnesses of the accident to submit written reports to the Administrator. The report may include photographs, charts, sketches, and graphs.
(d) Should the Administrator learn through other reports of accidents required by law of the occurrence of an accident reportable under this Article and the driver, owner, or witness has not reported as required under Subsections (a), (b) or (c) of this Section or Section 11-410, within the time specified, the person is not relieved of the responsibility and the Administrator shall notify the person by first class mail directed to his last known address of his legal obligation. However, the notification is not a condition precedent to impose the penalty for failure to report as provided in Subsection (e).
(e) The Secretary of State shall suspend the driver's license or any non-resident's driving privilege of any person who fails or neglects to make report of a traffic accident as required or as required by any other law of this State.
(Source: P.A. 95-754, eff. 1-1-09.)

(625 ILCS 5/11-407) (from Ch. 95 1/2, par. 11-407)
Sec. 11-407. Immediate notice of accident.
(a) The driver of a vehicle which is in any manner involved in an accident described in Section 11-406 of this Chapter shall, if no police officer is present, give notice of the accident by the fastest available means of communication to the local police department if such accident occurs within a municipality or otherwise to the nearest office of the county sheriff or nearest headquarters of the Illinois State Police.
(b) Whenever the driver of a vehicle is physically incapable of giving immediate notice of an accident as required in Subsection (a) and there was another occupant in the vehicle at the time of the accident capable of doing so, that occupant must give notice as required in Subsection (a).
(Source: P.A. 76-2163.)

(625 ILCS 5/11-408) (from Ch. 95 1/2, par. 11-408)
Sec. 11-408. Police to report motor vehicle accident investigations.
(a) Every law enforcement officer who investigates a motor vehicle accident for which a report is required by this Article or who prepares a written report as a result of an investigation either at the time and scene of such motor vehicle accident or thereafter by interviewing participants or witnesses shall forward a written report of such motor vehicle accident to the Administrator on forms provided by the Administrator under Section 11-411 within 10 days after investigation of the motor vehicle accident, or within such other time as is prescribed by the Administrator. Such written reports and the information contained in those reports required to be forwarded by law enforcement officers shall not be held confidential by the reporting law enforcement officer or agency. The Secretary of State may also disclose notations of accident involvement maintained on individual driving records. However, the Administrator or the Secretary of State may require a supplemental written report from the reporting law enforcement officer.
(b) The Department at its discretion may require a supplemental written report from the reporting law enforcement officer on a form supplied by the Department to be submitted directly to the Department. Such supplemental report may be used only for accident studies and statistical or analytical purposes under Section 11-412 or 11-414 of this Code.
(c) The Department at its discretion may provide for in-depth investigations of accidents involving Department employees or other motor vehicle accidents by individuals or special investigation groups, including but not limited to police officers, photographers, engineers, doctors, mechanics, and as a result of the investigation may require the submission of written reports, photographs, charts, sketches, graphs, or a combination of all. Such individual written reports, photographs, charts, sketches, or graphs may be used only for accident studies and statistical or analytical purposes under Section 11-412 or 11-414 of this Code.
(d) On and after July 1, 1997, law enforcement officers who have reason to suspect that the motor vehicle accident was the result of a driver's loss of consciousness due to a medical condition, as defined by the Driver's License Medical Review Law of 1992, or the result of any medical condition that impaired the driver's ability to safely operate a motor vehicle shall notify the Secretary of this determination. The Secretary, in conjunction with the Driver's License Medical Advisory Board, shall determine by administrative rule the temporary conditions not required to be reported under the provisions of this Section. The Secretary shall, in conjunction with the Illinois State Police and representatives of local and county law enforcement agencies, promulgate any rules necessary and develop the procedures and documents that may be required to obtain written, electronic, or other agreed upon methods of notification to implement the provisions of this Section.
(e) Law enforcement officers reporting under the provisions of subsection (d) of this Section shall enjoy the same immunities granted members of the Driver's License Medical Advisory Board under Section 6-910 of this Code.
(f) All information furnished to the Secretary under subsection (d) of this Section shall be deemed confidential and for the privileged use of the Secretary in accordance with the provisions of subsection (j) of Section 2-123 of this Code.
(Source: P.A. 100-96, eff. 1-1-18.)

(625 ILCS 5/11-409) (from Ch. 95 1/2, par. 11-409)
Sec. 11-409. False motor vehicle accident reports or notices. Any person who provides information in an oral or written report required by this Code with knowledge or reason to believe that such information is false shall be guilty of a Class C misdemeanor.
(Source: P.A. 83-831.)

(625 ILCS 5/11-410) (from Ch. 95 1/2, par. 11-410)
Sec. 11-410. When driver fails to report a motor vehicle accident. Whenever the driver of a vehicle is physically incapable of making a required written accident report and if there was another occupant in the vehicle at the time of the motor vehicle accident capable of making a written report, such occupant shall make or cause to be made such written report. If said driver fails for any reason to make such report, the owner of the vehicle involved in such motor vehicle accident, shall, as soon as practicable, make said report to the Administrator.
(Source: P.A. 83-831.)

(625 ILCS 5/11-411) (from Ch. 95 1/2, par. 11-411)
Sec. 11-411. Accident report forms.
(a) The Administrator must prepare and upon request supply to police departments, sheriffs and other appropriate agencies or individuals, forms for written accident reports as required hereunder, suitable with respect to the persons required to make such reports and the purposes to be served. The written reports must call for sufficiently detailed information to disclose with reference to a vehicle accident the cause, conditions then existing, and the persons and vehicles involved or any other data concerning such accident that may be required for a complete analysis of all related circumstances and events leading to the accident or subsequent to the occurrence.
(b) Every accident report required to be made in writing must be made on an approved form or in an approved electronic format provided by the Administrator and must contain all the information required therein unless that information is not available. The Department shall adopt any rules necessary to implement this subsection (b).
(c) Should special accident studies be required by the Administrator, the Administrator may provide the supplemental forms for the special studies.
(Source: P.A. 100-96, eff. 1-1-18.)

(625 ILCS 5/11-412) (from Ch. 95 1/2, par. 11-412)
Sec. 11-412. Motor vehicle accident reports confidential.
(a) All required written motor vehicle accident reports and supplemental reports shall be without prejudice to the individual so reporting and shall be for the confidential use of the Department and the Secretary of State and, in the case of second division vehicles operated under certificate of convenience and necessity issued by the Illinois Commerce Commission, of the Commission, except that the Administrator or the Secretary of State or the Commission may disclose the identity of a person involved in a motor vehicle accident when such identity is not otherwise known or when such person denies his presence at such motor vehicle accident and the Department shall disclose the identity of the insurance carrier, if any, upon demand. The Secretary of State may also disclose notations of accident involvement maintained on individual driving records.
(b) Upon written request, the Department shall furnish copies of its written accident reports or any supplemental reports to federal, State, and local agencies that are engaged in highway safety research and studies and to any person or entity that has a contractual agreement with the Department or a federal, State, or local agency to complete a highway safety research and study for the Department or the federal, State, or local agency. Reports furnished to any agency, person, or entity other than the Secretary of State or the Illinois Commerce Commission may be used only for statistical or analytical purposes and shall be held confidential by that agency, person, or entity. These reports shall be exempt from inspection and copying under the Freedom of Information Act and shall not be used as evidence in any trial, civil or criminal, arising out of a motor vehicle accident, except that the Administrator shall furnish upon demand of any person who has, or claims to have, made such a written or supplemental report, or upon demand of any court, a certificate showing that a specified written accident report or supplemental report has or has not been made to the Administrator solely to prove a compliance or a failure to comply with the requirement that such a written or supplemental report be made to the Administrator.
(c) Upon written request, the Department shall furnish motor vehicle accident data to a federal, State, or local agency, the Secretary of State, the Illinois Commerce Commission, or any other person or entity under Section 11-417 of this Code.
(d) The Department at its discretion may provide for in-depth investigations of accidents involving Department employees or other motor vehicle accidents. A written report describing the preventability of such an accident may be prepared to enhance the safety of Department employees or the traveling public. Such reports and the information contained in those reports and any opinions expressed in the review of the accident as to the preventability of the accident shall be for the privileged use of the Department and held confidential and shall not be obtainable or used in any civil or criminal proceeding.
(Source: P.A. 100-96, eff. 1-1-18.)

(625 ILCS 5/11-413) (from Ch. 95 1/2, par. 11-413)
Sec. 11-413. Coroners to report. All coroners shall on or before the 10th day of each month report in writing to the Administrator the death of any person within their respective jurisdiction, during the preceding calendar month, as the result of a traffic accident giving the time and place of the accident and the circumstances relating thereto.
(Source: P.A. 83-831.)

(625 ILCS 5/11-414) (from Ch. 95 1/2, par. 11-414)
Sec. 11-414. Department to tabulate and analyze motor vehicle accident reports. The Department shall tabulate and may analyze all written motor vehicle accident reports received in compliance with this Code and shall publish annually or at more frequent intervals motor vehicle accident data. The Department:
1. (blank);
2. shall, upon written request, make available to

the public motor vehicle accident data that shall be distributed under Sections 11-412 and 11-417 of this Code;

3. may conduct special investigations of motor

vehicle accidents and may solicit supplementary reports from drivers, owners, police departments, sheriffs, coroners, or any other individual. Failure of any individual to submit a supplementary report subjects such individual to the same penalties for failure to report as designated under Section 11-406.

(Source: P.A. 100-96, eff. 1-1-18.)

(625 ILCS 5/11-415) (from Ch. 95 1/2, par. 11-415)
Sec. 11-415. Municipalities may require traffic accident reports. Municipalities may by ordinance require that the driver or owner of a vehicle involved in a traffic accident file with the designated municipal office a written report of such accident. All such reports shall be for the confidential use of the municipal office and subject to the provisions of Section 11-412.
(Source: P.A. 83-831.)

(625 ILCS 5/11-416) (from Ch. 95 1/2, par. 11-416)
Sec. 11-416. Furnishing copies - Fees. The Department of State Police may furnish copies of an Illinois State Police Traffic Accident Report that has been investigated by the State Police and shall be paid a fee of $5 for each such copy, or in the case of an accident which was investigated by an accident reconstruction officer or accident reconstruction team, a fee of $20 shall be paid.
Other State law enforcement agencies or law enforcement agencies of local authorities may furnish copies of traffic accident reports prepared by such agencies and may receive a fee not to exceed $5 for each copy or in the case of an accident which was investigated by an accident reconstruction officer or accident reconstruction team, the State or local law enforcement agency may receive a fee not to exceed $20.
Any written accident report required or requested to be furnished the Administrator shall be provided without cost or fee charges authorized under this Section or any other provision of law.
(Source: P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/11-417)
Sec. 11-417. Motor vehicle accident report and motor vehicle accident data.
(a) Upon written request and payment of the required fee, the Department shall make available to the public motor vehicle accident data received in compliance with this Code. The Department shall adopt any rules necessary to establish a fee schedule for motor vehicle accident data made available under Section 11-414 of this Code.
(b) The Department shall provide copies of a written motor vehicle accident report or motor vehicle accident data without any cost or fees authorized under any provision of law to a federal, State, or local agency, the Secretary of State, the Illinois Commerce Commission, or any other person or entity that has a contractual agreement with the Department or a federal, State, or local agency to complete a highway safety research and study for the Department or the federal, State, or local agency.
(c) All fees collected under this Section shall be placed in the Road Fund to be used, subject to appropriation, for the costs associated with motor vehicle accident records and motor vehicle accident data.
(Source: P.A. 100-96, eff. 1-1-18.)

(625 ILCS 5/Ch. 11 Art. V heading)

(625 ILCS 5/11-500) (from Ch. 95 1/2, par. 11-500)
Sec. 11-500. Definitions. For the purposes of interpreting Sections 6-206.1 and 6-208.1 of this Code, "first offender" shall mean any person who has not had a previous conviction or court assigned supervision for violating Section 11-501, or a similar provision of a local ordinance, or a conviction in any other state for a violation of driving while under the influence or a similar offense where the cause of action is the same or substantially similar to this Code or similar offenses committed on a military installation, or any person who has not had a driver's license suspension pursuant to paragraph 6 of subsection (a) of Section 6-206 as the result of refusal of chemical testing in another state, or any person who has not had a driver's license suspension or revocation for violating Section 11-501.1 within 5 years prior to the date of the current offense, except in cases where the driver submitted to chemical testing resulting in an alcohol concentration of 0.08 or more, or any amount of a drug, substance, or compound in such person's blood, other bodily substance, or urine resulting from the unlawful use or consumption of cannabis listed in the Cannabis Control Act, a controlled substance listed in the Illinois Controlled Substances Act, or an intoxicating compound listed in the Use of Intoxicating Compounds Act, or methamphetamine as listed in the Methamphetamine Control and Community Protection Act and was subsequently found not guilty of violating Section 11-501, or a similar provision of a local ordinance.
(Source: P.A. 99-697, eff. 7-29-16.)

(625 ILCS 5/11-500.1)
Sec. 11-500.1. Immunity.
(a) A person authorized under this Article to withdraw blood or collect urine or other bodily substance shall not be civilly liable for damages when the person, in good faith, withdraws blood or collects urine or other bodily substance for evidentiary purposes under this Code, upon the request of a law enforcement officer, unless the act is performed in a willful and wanton manner.
(b) As used in this Section, "willful and wanton manner" means a course of action that shows an actual or deliberate intention to cause harm or which, if not intentional, shows an utter indifference to or conscious disregard for the health or safety of another.
(Source: P.A. 99-697, eff. 7-29-16.)

(625 ILCS 5/11-501) (from Ch. 95 1/2, par. 11-501)
Sec. 11-501. Driving while under the influence of alcohol, other drug or drugs, intoxicating compound or compounds or any combination thereof.
(a) A person shall not drive or be in actual physical control of any vehicle within this State while:
(1) the alcohol concentration in the person's blood,

other bodily substance, or breath is 0.08 or more based on the definition of blood and breath units in Section 11-501.2;

(2) under the influence of alcohol;
(3) under the influence of any intoxicating compound

or combination of intoxicating compounds to a degree that renders the person incapable of driving safely;

(4) under the influence of any other drug or

combination of drugs to a degree that renders the person incapable of safely driving;

(5) under the combined influence of alcohol, other

drug or drugs, or intoxicating compound or compounds to a degree that renders the person incapable of safely driving;

(6) there is any amount of a drug, substance, or

compound in the person's breath, blood, other bodily substance, or urine resulting from the unlawful use or consumption of a controlled substance listed in the Illinois Controlled Substances Act, an intoxicating compound listed in the Use of Intoxicating Compounds Act, or methamphetamine as listed in the Methamphetamine Control and Community Protection Act; or

(7) the person has, within 2 hours of driving or

being in actual physical control of a vehicle, a tetrahydrocannabinol concentration in the person's whole blood or other bodily substance as defined in paragraph 6 of subsection (a) of Section 11-501.2 of this Code. Subject to all other requirements and provisions under this Section, this paragraph (7) does not apply to the lawful consumption of cannabis by a qualifying patient licensed under the Compassionate Use of Medical Cannabis Pilot Program Act who is in possession of a valid registry card issued under that Act, unless that person is impaired by the use of cannabis.

(b) The fact that any person charged with violating this Section is or has been legally entitled to use alcohol, cannabis under the Compassionate Use of Medical Cannabis Pilot Program Act, other drug or drugs, or intoxicating compound or compounds, or any combination thereof, shall not constitute a defense against any charge of violating this Section.
(c) Penalties.
(1) Except as otherwise provided in this Section, any

person convicted of violating subsection (a) of this Section is guilty of a Class A misdemeanor.

(2) A person who violates subsection (a) or a similar

provision a second time shall be sentenced to a mandatory minimum term of either 5 days of imprisonment or 240 hours of community service in addition to any other criminal or administrative sanction.

(3) A person who violates subsection (a) is subject

to 6 months of imprisonment, an additional mandatory minimum fine of $1,000, and 25 days of community service in a program benefiting children if the person was transporting a person under the age of 16 at the time of the violation.

(4) A person who violates subsection (a) a first

time, if the alcohol concentration in his or her blood, breath, other bodily substance, or urine was 0.16 or more based on the definition of blood, breath, other bodily substance, or urine units in Section 11-501.2, shall be subject, in addition to any other penalty that may be imposed, to a mandatory minimum of 100 hours of community service and a mandatory minimum fine of $500.

(5) A person who violates subsection (a) a second

time, if at the time of the second violation the alcohol concentration in his or her blood, breath, other bodily substance, or urine was 0.16 or more based on the definition of blood, breath, other bodily substance, or urine units in Section 11-501.2, shall be subject, in addition to any other penalty that may be imposed, to a mandatory minimum of 2 days of imprisonment and a mandatory minimum fine of $1,250.

(d) Aggravated driving under the influence of alcohol, other drug or drugs, or intoxicating compound or compounds, or any combination thereof.
(1) Every person convicted of committing a violation

of this Section shall be guilty of aggravated driving under the influence of alcohol, other drug or drugs, or intoxicating compound or compounds, or any combination thereof if:

(A) the person committed a violation of

subsection (a) or a similar provision for the third or subsequent time;

(B) the person committed a violation of

subsection (a) while driving a school bus with one or more passengers on board;

(C) the person in committing a violation of

subsection (a) was involved in a motor vehicle accident that resulted in great bodily harm or permanent disability or disfigurement to another, when the violation was a proximate cause of the injuries;

(D) the person committed a violation of

subsection (a) and has been previously convicted of violating Section 9-3 of the Criminal Code of 1961 or the Criminal Code of 2012 or a similar provision of a law of another state relating to reckless homicide in which the person was determined to have been under the influence of alcohol, other drug or drugs, or intoxicating compound or compounds as an element of the offense or the person has previously been convicted under subparagraph (C) or subparagraph (F) of this paragraph (1);

(E) the person, in committing a violation of

subsection (a) while driving at any speed in a school speed zone at a time when a speed limit of 20 miles per hour was in effect under subsection (a) of Section 11-605 of this Code, was involved in a motor vehicle accident that resulted in bodily harm, other than great bodily harm or permanent disability or disfigurement, to another person, when the violation of subsection (a) was a proximate cause of the bodily harm;

(F) the person, in committing a violation of

subsection (a), was involved in a motor vehicle, snowmobile, all-terrain vehicle, or watercraft accident that resulted in the death of another person, when the violation of subsection (a) was a proximate cause of the death;

(G) the person committed a violation of

subsection (a) during a period in which the defendant's driving privileges are revoked or suspended, where the revocation or suspension was for a violation of subsection (a) or a similar provision, Section 11-501.1, paragraph (b) of Section 11-401, or for reckless homicide as defined in Section 9-3 of the Criminal Code of 1961 or the Criminal Code of 2012;

(H) the person committed the violation while he

or she did not possess a driver's license or permit or a restricted driving permit or a judicial driving permit or a monitoring device driving permit;

(I) the person committed the violation while he

or she knew or should have known that the vehicle he or she was driving was not covered by a liability insurance policy;

(J) the person in committing a violation of

subsection (a) was involved in a motor vehicle accident that resulted in bodily harm, but not great bodily harm, to the child under the age of 16 being transported by the person, if the violation was the proximate cause of the injury;

(K) the person in committing a second violation

of subsection (a) or a similar provision was transporting a person under the age of 16; or

(L) the person committed a violation of

subsection (a) of this Section while transporting one or more passengers in a vehicle for-hire.

(2)(A) Except as provided otherwise, a person

convicted of aggravated driving under the influence of alcohol, other drug or drugs, or intoxicating compound or compounds, or any combination thereof is guilty of a Class 4 felony.

(B) A third violation of this Section or a similar

provision is a Class 2 felony. If at the time of the third violation the alcohol concentration in his or her blood, breath, other bodily substance, or urine was 0.16 or more based on the definition of blood, breath, other bodily substance, or urine units in Section 11-501.2, a mandatory minimum of 90 days of imprisonment and a mandatory minimum fine of $2,500 shall be imposed in addition to any other criminal or administrative sanction. If at the time of the third violation, the defendant was transporting a person under the age of 16, a mandatory fine of $25,000 and 25 days of community service in a program benefiting children shall be imposed in addition to any other criminal or administrative sanction.

(C) A fourth violation of this Section or a similar

provision is a Class 2 felony, for which a sentence of probation or conditional discharge may not be imposed. If at the time of the violation, the alcohol concentration in the defendant's blood, breath, other bodily substance, or urine was 0.16 or more based on the definition of blood, breath, other bodily substance, or urine units in Section 11-501.2, a mandatory minimum fine of $5,000 shall be imposed in addition to any other criminal or administrative sanction. If at the time of the fourth violation, the defendant was transporting a person under the age of 16 a mandatory fine of $25,000 and 25 days of community service in a program benefiting children shall be imposed in addition to any other criminal or administrative sanction.

(D) A fifth violation of this Section or a similar

provision is a Class 1 felony, for which a sentence of probation or conditional discharge may not be imposed. If at the time of the violation, the alcohol concentration in the defendant's blood, breath, other bodily substance, or urine was 0.16 or more based on the definition of blood, breath, other bodily substance, or urine units in Section 11-501.2, a mandatory minimum fine of $5,000 shall be imposed in addition to any other criminal or administrative sanction. If at the time of the fifth violation, the defendant was transporting a person under the age of 16, a mandatory fine of $25,000, and 25 days of community service in a program benefiting children shall be imposed in addition to any other criminal or administrative sanction.

(E) A sixth or subsequent violation of this Section

or similar provision is a Class X felony. If at the time of the violation, the alcohol concentration in the defendant's blood, breath, other bodily substance, or urine was 0.16 or more based on the definition of blood, breath, other bodily substance, or urine units in Section 11-501.2, a mandatory minimum fine of $5,000 shall be imposed in addition to any other criminal or administrative sanction. If at the time of the violation, the defendant was transporting a person under the age of 16, a mandatory fine of $25,000 and 25 days of community service in a program benefiting children shall be imposed in addition to any other criminal or administrative sanction.

(F) For a violation of subparagraph (C) of paragraph

(1) of this subsection (d), the defendant, if sentenced to a term of imprisonment, shall be sentenced to not less than one year nor more than 12 years.

(G) A violation of subparagraph (F) of paragraph (1)

of this subsection (d) is a Class 2 felony, for which the defendant, unless the court determines that extraordinary circumstances exist and require probation, shall be sentenced to: (i) a term of imprisonment of not less than 3 years and not more than 14 years if the violation resulted in the death of one person; or (ii) a term of imprisonment of not less than 6 years and not more than 28 years if the violation resulted in the deaths of 2 or more persons.

(H) For a violation of subparagraph (J) of paragraph

(1) of this subsection (d), a mandatory fine of $2,500, and 25 days of community service in a program benefiting children shall be imposed in addition to any other criminal or administrative sanction.

(I) A violation of subparagraph (K) of paragraph (1)

of this subsection (d), is a Class 2 felony and a mandatory fine of $2,500, and 25 days of community service in a program benefiting children shall be imposed in addition to any other criminal or administrative sanction. If the child being transported suffered bodily harm, but not great bodily harm, in a motor vehicle accident, and the violation was the proximate cause of that injury, a mandatory fine of $5,000 and 25 days of community service in a program benefiting children shall be imposed in addition to any other criminal or administrative sanction.

(J) A violation of subparagraph (D) of paragraph (1)

of this subsection (d) is a Class 3 felony, for which a sentence of probation or conditional discharge may not be imposed.

(3) Any person sentenced under this subsection (d)

who receives a term of probation or conditional discharge must serve a minimum term of either 480 hours of community service or 10 days of imprisonment as a condition of the probation or conditional discharge in addition to any other criminal or administrative sanction.

(e) Any reference to a prior violation of subsection (a) or a similar provision includes any violation of a provision of a local ordinance or a provision of a law of another state or an offense committed on a military installation that is similar to a violation of subsection (a) of this Section.
(f) The imposition of a mandatory term of imprisonment or assignment of community service for a violation of this Section shall not be suspended or reduced by the court.
(g) Any penalty imposed for driving with a license that has been revoked for a previous violation of subsection (a) of this Section shall be in addition to the penalty imposed for any subsequent violation of subsection (a).
(h) For any prosecution under this Section, a certified copy of the driving abstract of the defendant shall be admitted as proof of any prior conviction.
(Source: P.A. 98-122, eff. 1-1-14; 98-573, eff. 8-27-13; 98-756, eff. 7-16-14; 99-697, eff. 7-29-16.)

(625 ILCS 5/11-501.01)
Sec. 11-501.01. Additional administrative sanctions.
(a) After a finding of guilt and prior to any final sentencing or an order for supervision, for an offense based upon an arrest for a violation of Section 11-501 or a similar provision of a local ordinance, individuals shall be required to undergo a professional evaluation to determine if an alcohol, drug, or intoxicating compound abuse problem exists and the extent of the problem, and undergo the imposition of treatment as appropriate. Programs conducting these evaluations shall be licensed by the Department of Human Services. The cost of any professional evaluation shall be paid for by the individual required to undergo the professional evaluation.
(b) Any person who is found guilty of or pleads guilty to violating Section 11-501, including any person receiving a disposition of court supervision for violating that Section, may be required by the Court to attend a victim impact panel offered by, or under contract with, a county State's Attorney's office, a probation and court services department, Mothers Against Drunk Driving, or the Alliance Against Intoxicated Motorists. All costs generated by the victim impact panel shall be paid from fees collected from the offender or as may be determined by the court.
(c) Every person found guilty of violating Section 11-501, whose operation of a motor vehicle while in violation of that Section proximately caused any incident resulting in an appropriate emergency response, shall be liable for the expense of an emergency response as provided in subsection (i) of this Section.
(d) The Secretary of State shall revoke the driving privileges of any person convicted under Section 11-501 or a similar provision of a local ordinance.
(e) The Secretary of State shall require the use of ignition interlock devices for a period not less than 5 years on all vehicles owned by a person who has been convicted of a second or subsequent offense of Section 11-501 or a similar provision of a local ordinance. The person must pay to the Secretary of State DUI Administration Fund an amount not to exceed $30 for each month that he or she uses the device. The Secretary shall establish by rule and regulation the procedures for certification and use of the interlock system, the amount of the fee, and the procedures, terms, and conditions relating to these fees. During the time period in which a person is required to install an ignition interlock device under this subsection (e), that person shall only operate vehicles in which ignition interlock devices have been installed, except as allowed by subdivision (c)(5) or (d)(5) of Section 6-205 of this Code.
(f) In addition to any other penalties and liabilities, a person who is found guilty of or pleads guilty to violating Section 11-501, including any person placed on court supervision for violating Section 11-501, shall be assessed $750, payable to the circuit clerk, who shall distribute the money as follows: $350 to the law enforcement agency that made the arrest, and $400 shall be forwarded to the State Treasurer for deposit into the General Revenue Fund. If the person has been previously convicted of violating Section 11-501 or a similar provision of a local ordinance, the fine shall be $1,000, and the circuit clerk shall distribute $200 to the law enforcement agency that made the arrest and $800 to the State Treasurer for deposit into the General Revenue Fund. In the event that more than one agency is responsible for the arrest, the amount payable to law enforcement agencies shall be shared equally. Any moneys received by a law enforcement agency under this subsection (f) shall be used for enforcement and prevention of driving while under the influence of alcohol, other drug or drugs, intoxicating compound or compounds or any combination thereof, as defined by Section 11-501 of this Code, including but not limited to the purchase of law enforcement equipment and commodities that will assist in the prevention of alcohol related criminal violence throughout the State; police officer training and education in areas related to alcohol related crime, including but not limited to DUI training; and police officer salaries, including but not limited to salaries for hire back funding for safety checkpoints, saturation patrols, and liquor store sting operations. Any moneys received by the Department of State Police under this subsection (f) shall be deposited into the State Police DUI Fund and shall be used to purchase law enforcement equipment that will assist in the prevention of alcohol related criminal violence throughout the State.
(g) The Secretary of State Police DUI Fund is created as a special fund in the State treasury. All moneys received by the Secretary of State Police under subsection (f) of this Section shall be deposited into the Secretary of State Police DUI Fund and, subject to appropriation, shall be used for enforcement and prevention of driving while under the influence of alcohol, other drug or drugs, intoxicating compound or compounds or any combination thereof, as defined by Section 11-501 of this Code, including but not limited to the purchase of law enforcement equipment and commodities to assist in the prevention of alcohol related criminal violence throughout the State; police officer training and education in areas related to alcohol related crime, including but not limited to DUI training; and police officer salaries, including but not limited to salaries for hire back funding for safety checkpoints, saturation patrols, and liquor store sting operations.
(h) Whenever an individual is sentenced for an offense based upon an arrest for a violation of Section 11-501 or a similar provision of a local ordinance, and the professional evaluation recommends remedial or rehabilitative treatment or education, neither the treatment nor the education shall be the sole disposition and either or both may be imposed only in conjunction with another disposition. The court shall monitor compliance with any remedial education or treatment recommendations contained in the professional evaluation. Programs conducting alcohol or other drug evaluation or remedial education must be licensed by the Department of Human Services. If the individual is not a resident of Illinois, however, the court may accept an alcohol or other drug evaluation or remedial education program in the individual's state of residence. Programs providing treatment must be licensed under existing applicable alcoholism and drug treatment licensure standards.
(i) In addition to any other fine or penalty required by law, an individual convicted of a violation of Section 11-501, Section 5-7 of the Snowmobile Registration and Safety Act, Section 5-16 of the Boat Registration and Safety Act, or a similar provision, whose operation of a motor vehicle, snowmobile, or watercraft while in violation of Section 11-501, Section 5-7 of the Snowmobile Registration and Safety Act, Section 5-16 of the Boat Registration and Safety Act, or a similar provision proximately caused an incident resulting in an appropriate emergency response, shall be required to make restitution to a public agency for the costs of that emergency response. The restitution may not exceed $1,000 per public agency for each emergency response. As used in this subsection (i), "emergency response" means any incident requiring a response by a police officer, a firefighter carried on the rolls of a regularly constituted fire department, or an ambulance. With respect to funds designated for the Department of State Police, the moneys shall be remitted by the circuit court clerk to the State Police within one month after receipt for deposit into the State Police DUI Fund. With respect to funds designated for the Department of Natural Resources, the Department of Natural Resources shall deposit the moneys into the Conservation Police Operations Assistance Fund.
(j) A person that is subject to a chemical test or tests of blood under subsection (a) of Section 11-501.1 or subdivision (c)(2) of Section 11-501.2 of this Code, whether or not that person consents to testing, shall be liable for the expense up to $500 for blood withdrawal by a physician authorized to practice medicine, a licensed physician assistant, a licensed advanced practice registered nurse, a registered nurse, a trained phlebotomist, a licensed paramedic, or a qualified person other than a police officer approved by the Department of State Police to withdraw blood, who responds, whether at a law enforcement facility or a health care facility, to a police department request for the drawing of blood based upon refusal of the person to submit to a lawfully requested breath test or probable cause exists to believe the test would disclose the ingestion, consumption, or use of drugs or intoxicating compounds if:
(1) the person is found guilty of violating Section

11-501 of this Code or a similar provision of a local ordinance; or

(2) the person pleads guilty to or stipulates to

facts supporting a violation of Section 11-503 of this Code or a similar provision of a local ordinance when the plea or stipulation was the result of a plea agreement in which the person was originally charged with violating Section 11-501 of this Code or a similar local ordinance.

(Source: P.A. 99-289, eff. 8-6-15; 99-296, eff. 1-1-16; 99-642, eff. 7-28-16; 100-513, eff. 1-1-18.)

(625 ILCS 5/11-501.1)
Sec. 11-501.1. Suspension of drivers license; statutory summary alcohol, other drug or drugs, or intoxicating compound or compounds related suspension or revocation; implied consent.
(a) Any person who drives or is in actual physical control of a motor vehicle upon the public highways of this State shall be deemed to have given consent, subject to the provisions of Section 11-501.2, to a chemical test or tests of blood, breath, other bodily substance, or urine for the purpose of determining the content of alcohol, other drug or drugs, or intoxicating compound or compounds or any combination thereof in the person's blood if arrested, as evidenced by the issuance of a Uniform Traffic Ticket, for any offense as defined in Section 11-501 or a similar provision of a local ordinance, or if arrested for violating Section 11-401. If a law enforcement officer has probable cause to believe the person was under the influence of alcohol, other drug or drugs, intoxicating compound or compounds, or any combination thereof, the law enforcement officer shall request a chemical test or tests which shall be administered at the direction of the arresting officer. The law enforcement agency employing the officer shall designate which of the aforesaid tests shall be administered. Up to 2 additional tests of urine or other bodily substance may be administered even after a blood or breath test or both has been administered. For purposes of this Section, an Illinois law enforcement officer of this State who is investigating the person for any offense defined in Section 11-501 may travel into an adjoining state, where the person has been transported for medical care, to complete an investigation and to request that the person submit to the test or tests set forth in this Section. The requirements of this Section that the person be arrested are inapplicable, but the officer shall issue the person a Uniform Traffic Ticket for an offense as defined in Section 11-501 or a similar provision of a local ordinance prior to requesting that the person submit to the test or tests. The issuance of the Uniform Traffic Ticket shall not constitute an arrest, but shall be for the purpose of notifying the person that he or she is subject to the provisions of this Section and of the officer's belief of the existence of probable cause to arrest. Upon returning to this State, the officer shall file the Uniform Traffic Ticket with the Circuit Clerk of the county where the offense was committed, and shall seek the issuance of an arrest warrant or a summons for the person.
(a-5) (Blank).
(b) Any person who is dead, unconscious, or who is otherwise in a condition rendering the person incapable of refusal, shall be deemed not to have withdrawn the consent provided by paragraph (a) of this Section and the test or tests may be administered, subject to the provisions of Section 11-501.2.
(c) A person requested to submit to a test as provided above shall be warned by the law enforcement officer requesting the test that a refusal to submit to the test will result in the statutory summary suspension of the person's privilege to operate a motor vehicle, as provided in Section 6-208.1 of this Code, and will also result in the disqualification of the person's privilege to operate a commercial motor vehicle, as provided in Section 6-514 of this Code, if the person is a CDL holder. The person shall also be warned that a refusal to submit to the test, when the person was involved in a motor vehicle accident that caused personal injury or death to another, will result in the statutory summary revocation of the person's privilege to operate a motor vehicle, as provided in Section 6-208.1, and will also result in the disqualification of the person's privilege to operate a commercial motor vehicle, as provided in Section 6-514 of this Code, if the person is a CDL holder. The person shall also be warned by the law enforcement officer that if the person submits to the test or tests provided in paragraph (a) of this Section and the alcohol concentration in the person's blood, other bodily substance, or breath is 0.08 or greater, or testing discloses the presence of cannabis as listed in the Cannabis Control Act with a tetrahydrocannabinol concentration as defined in paragraph 6 of subsection (a) of Section 11-501.2 of this Code, or any amount of a drug, substance, or compound resulting from the unlawful use or consumption of a controlled substance listed in the Illinois Controlled Substances Act, an intoxicating compound listed in the Use of Intoxicating Compounds Act, or methamphetamine as listed in the Methamphetamine Control and Community Protection Act is detected in the person's blood, other bodily substance or urine, a statutory summary suspension of the person's privilege to operate a motor vehicle, as provided in Sections 6-208.1 and 11-501.1 of this Code, will be imposed. If the person is also a CDL holder, he or she shall be warned by the law enforcement officer that if the person submits to the test or tests provided in paragraph (a) of this Section and the alcohol concentration in the person's blood, other bodily substance, or breath is 0.08 or greater, or any amount of a drug, substance, or compound resulting from the unlawful use or consumption of cannabis as covered by the Cannabis Control Act, a controlled substance listed in the Illinois Controlled Substances Act, an intoxicating compound listed in the Use of Intoxicating Compounds Act, or methamphetamine as listed in the Methamphetamine Control and Community Protection Act is detected in the person's blood, other bodily substance, or urine, a disqualification of the person's privilege to operate a commercial motor vehicle, as provided in Section 6-514 of this Code, will be imposed.
A person who is under the age of 21 at the time the person is requested to submit to a test as provided above shall, in addition to the warnings provided for in this Section, be further warned by the law enforcement officer requesting the test that if the person submits to the test or tests provided in paragraph (a) of this Section and the alcohol concentration in the person's blood, other bodily substance, or breath is greater than 0.00 and less than 0.08, a suspension of the person's privilege to operate a motor vehicle, as provided under Sections 6-208.2 and 11-501.8 of this Code, will be imposed. The results of this test shall be admissible in a civil or criminal action or proceeding arising from an arrest for an offense as defined in Section 11-501 of this Code or a similar provision of a local ordinance or pursuant to Section 11-501.4 in prosecutions for reckless homicide brought under the Criminal Code of 1961 or the Criminal Code of 2012. These test results, however, shall be admissible only in actions or proceedings directly related to the incident upon which the test request was made.
A person requested to submit to a test shall also acknowledge, in writing, receipt of the warning required under this Section. If the person refuses to acknowledge receipt of the warning, the law enforcement officer shall make a written notation on the warning that the person refused to sign the warning. A person's refusal to sign the warning shall not be evidence that the person was not read the warning.
(d) If the person refuses testing or submits to a test that discloses an alcohol concentration of 0.08 or more, or testing discloses the presence of cannabis as listed in the Cannabis Control Act with a tetrahydrocannabinol concentration as defined in paragraph 6 of subsection (a) of Section 11-501.2 of this Code, or any amount of a drug, substance, or intoxicating compound in the person's breath, blood, other bodily substance, or urine resulting from the unlawful use or consumption of a controlled substance listed in the Illinois Controlled Substances Act, an intoxicating compound listed in the Use of Intoxicating Compounds Act, or methamphetamine as listed in the Methamphetamine Control and Community Protection Act, the law enforcement officer shall immediately submit a sworn report to the circuit court of venue and the Secretary of State, certifying that the test or tests was or were requested under paragraph (a) and the person refused to submit to a test, or tests, or submitted to testing that disclosed an alcohol concentration of 0.08 or more, testing discloses the presence of cannabis as listed in the Cannabis Control Act with a tetrahydrocannabinol concentration as defined in paragraph 6 of subsection (a) of Section 11-501.2 of this Code, or any amount of a drug, substance, or intoxicating compound in the person's breath, blood, other bodily substance, or urine resulting from the unlawful use or consumption of a controlled substance listed in the Illinois Controlled Substances Act, an intoxicating compound listed in the Use of Intoxicating Compounds Act, or methamphetamine as listed in the Methamphetamine Control and Community Protection Act. If the person is also a CDL holder and refuses testing or submits to a test that discloses an alcohol concentration of 0.08 or more, or any amount of a drug, substance, or intoxicating compound in the person's breath, blood, other bodily substance, or urine resulting from the unlawful use or consumption of cannabis listed in the Cannabis Control Act, a controlled substance listed in the Illinois Controlled Substances Act, an intoxicating compound listed in the Use of Intoxicating Compounds Act, or methamphetamine as listed in the Methamphetamine Control and Community Protection Act, the law enforcement officer shall also immediately submit a sworn report to the circuit court of venue and the Secretary of State, certifying that the test or tests was or were requested under paragraph (a) and the person refused to submit to a test, or tests, or submitted to testing that disclosed an alcohol concentration of 0.08 or more, or any amount of a drug, substance, or intoxicating compound in the person's breath, blood, other bodily substance, or urine resulting from the unlawful use or consumption of cannabis listed in the Cannabis Control Act, a controlled substance listed in the Illinois Controlled Substances Act, an intoxicating compound listed in the Use of Intoxicating Compounds Act, or methamphetamine as listed in the Methamphetamine Control and Community Protection Act.
(e) Upon receipt of the sworn report of a law enforcement officer submitted under paragraph (d), the Secretary of State shall enter the statutory summary suspension or revocation and disqualification for the periods specified in Sections 6-208.1 and 6-514, respectively, and effective as provided in paragraph (g).
If the person is a first offender as defined in Section 11-500 of this Code, and is not convicted of a violation of Section 11-501 of this Code or a similar provision of a local ordinance, then reports received by the Secretary of State under this Section shall, except during the actual time the Statutory Summary Suspension is in effect, be privileged information and for use only by the courts, police officers, prosecuting authorities or the Secretary of State, unless the person is a CDL holder, is operating a commercial motor vehicle or vehicle required to be placarded for hazardous materials, in which case the suspension shall not be privileged. Reports received by the Secretary of State under this Section shall also be made available to the parent or guardian of a person under the age of 18 years that holds an instruction permit or a graduated driver's license, regardless of whether the statutory summary suspension is in effect. A statutory summary revocation shall not be privileged information.
(f) The law enforcement officer submitting the sworn report under paragraph (d) shall serve immediate notice of the statutory summary suspension or revocation on the person and the suspension or revocation and disqualification shall be effective as provided in paragraph (g).
(1) In cases involving a person who is not a CDL

holder where the blood alcohol concentration of 0.08 or greater or any amount of a drug, substance, or compound resulting from the unlawful use or consumption of a controlled substance listed in the Illinois Controlled Substances Act, an intoxicating compound listed in the Use of Intoxicating Compounds Act, or methamphetamine as listed in the Methamphetamine Control and Community Protection Act is established by a subsequent analysis of blood, other bodily substance, or urine or analysis of whole blood or other bodily substance establishes a tetrahydrocannabinol concentration as defined in paragraph 6 of subsection (a) of Section 11-501.2 of this Code, collected at the time of arrest, the arresting officer or arresting agency shall give notice as provided in this Section or by deposit in the United States mail of the notice in an envelope with postage prepaid and addressed to the person at his or her address as shown on the Uniform Traffic Ticket and the statutory summary suspension shall begin as provided in paragraph (g).

(1.3) In cases involving a person who is a CDL holder

where the blood alcohol concentration of 0.08 or greater or any amount of a drug, substance, or compound resulting from the unlawful use or consumption of cannabis as covered by the Cannabis Control Act, a controlled substance listed in the Illinois Controlled Substances Act, an intoxicating compound listed in the Use of Intoxicating Compounds Act, or methamphetamine as listed in the Methamphetamine Control and Community Protection Act is established by a subsequent analysis of blood, other bodily substance, or urine collected at the time of arrest, the arresting officer or arresting agency shall give notice as provided in this Section or by deposit in the United States mail of the notice in an envelope with postage prepaid and addressed to the person at his or her address as shown on the Uniform Traffic Ticket and the statutory summary suspension and disqualification shall begin as provided in paragraph (g).

(1.5) The officer shall confiscate any Illinois

driver's license or permit on the person at the time of arrest. If the person has a valid driver's license or permit, the officer shall issue the person a receipt, in a form prescribed by the Secretary of State, that will allow that person to drive during the periods provided for in paragraph (g). The officer shall immediately forward the driver's license or permit to the circuit court of venue along with the sworn report provided for in paragraph (d).

(2) (Blank).
(g) The statutory summary suspension or revocation and disqualification referred to in this Section shall take effect on the 46th day following the date the notice of the statutory summary suspension or revocation was given to the person.
(h) The following procedure shall apply whenever a person is arrested for any offense as defined in Section 11-501 or a similar provision of a local ordinance:
Upon receipt of the sworn report from the law enforcement officer, the Secretary of State shall confirm the statutory summary suspension or revocation by mailing a notice of the effective date of the suspension or revocation to the person and the court of venue. The Secretary of State shall also mail notice of the effective date of the disqualification to the person. However, should the sworn report be defective by not containing sufficient information or be completed in error, the confirmation of the statutory summary suspension or revocation shall not be mailed to the person or entered to the record; instead, the sworn report shall be forwarded to the court of venue with a copy returned to the issuing agency identifying any defect.
(i) As used in this Section, "personal injury" includes any Type A injury as indicated on the traffic accident report completed by a law enforcement officer that requires immediate professional attention in either a doctor's office or a medical facility. A Type A injury includes severely bleeding wounds, distorted extremities, and injuries that require the injured party to be carried from the scene.
(Source: P.A. 98-122, eff. 1-1-14; 98-1172, eff. 1-12-15; 99-467, eff. 1-1-16; 99-697, eff. 7-29-16.)

(625 ILCS 5/11-501.2) (from Ch. 95 1/2, par. 11-501.2)
Sec. 11-501.2. Chemical and other tests.
(a) Upon the trial of any civil or criminal action or proceeding arising out of an arrest for an offense as defined in Section 11-501 or a similar local ordinance or proceedings pursuant to Section 2-118.1, evidence of the concentration of alcohol, other drug or drugs, or intoxicating compound or compounds, or any combination thereof in a person's blood or breath at the time alleged, as determined by analysis of the person's blood, urine, breath, or other bodily substance, shall be admissible. Where such test is made the following provisions shall apply:
1. Chemical analyses of the person's blood, urine,

breath, or other bodily substance to be considered valid under the provisions of this Section shall have been performed according to standards promulgated by the Department of State Police by a licensed physician, registered nurse, trained phlebotomist, licensed paramedic, or other individual possessing a valid permit issued by that Department for this purpose. The Director of State Police is authorized to approve satisfactory techniques or methods, to ascertain the qualifications and competence of individuals to conduct such analyses, to issue permits which shall be subject to termination or revocation at the discretion of that Department and to certify the accuracy of breath testing equipment. The Department of State Police shall prescribe regulations as necessary to implement this Section.

2. When a person in this State shall submit to a

blood test at the request of a law enforcement officer under the provisions of Section 11-501.1, only a physician authorized to practice medicine, a licensed physician assistant, a licensed advanced practice registered nurse, a registered nurse, trained phlebotomist, or licensed paramedic, or other qualified person approved by the Department of State Police may withdraw blood for the purpose of determining the alcohol, drug, or alcohol and drug content therein. This limitation shall not apply to the taking of breath, other bodily substance, or urine specimens.

When a blood test of a person who has been taken to

an adjoining state for medical treatment is requested by an Illinois law enforcement officer, the blood may be withdrawn only by a physician authorized to practice medicine in the adjoining state, a licensed physician assistant, a licensed advanced practice registered nurse, a registered nurse, a trained phlebotomist acting under the direction of the physician, or licensed paramedic. The law enforcement officer requesting the test shall take custody of the blood sample, and the blood sample shall be analyzed by a laboratory certified by the Department of State Police for that purpose.

3. The person tested may have a physician, or a

qualified technician, chemist, registered nurse, or other qualified person of their own choosing administer a chemical test or tests in addition to any administered at the direction of a law enforcement officer. The failure or inability to obtain an additional test by a person shall not preclude the admission of evidence relating to the test or tests taken at the direction of a law enforcement officer.

4. Upon the request of the person who shall submit to

a chemical test or tests at the request of a law enforcement officer, full information concerning the test or tests shall be made available to the person or such person's attorney.

5. Alcohol concentration shall mean either grams of

alcohol per 100 milliliters of blood or grams of alcohol per 210 liters of breath.

6. Tetrahydrocannabinol concentration means either 5

nanograms or more of delta-9-tetrahydrocannabinol per milliliter of whole blood or 10 nanograms or more of delta-9-tetrahydrocannabinol per milliliter of other bodily substance.

(a-5) Law enforcement officials may use standardized field sobriety tests approved by the National Highway Traffic Safety Administration when conducting investigations of a violation of Section 11-501 or similar local ordinance by drivers suspected of driving under the influence of cannabis. The General Assembly finds that standardized field sobriety tests approved by the National Highway Traffic Safety Administration are divided attention tasks that are intended to determine if a person is under the influence of cannabis. The purpose of these tests is to determine the effect of the use of cannabis on a person's capacity to think and act with ordinary care and therefore operate a motor vehicle safely. Therefore, the results of these standardized field sobriety tests, appropriately administered, shall be admissible in the trial of any civil or criminal action or proceeding arising out of an arrest for a cannabis-related offense as defined in Section 11-501 or a similar local ordinance or proceedings under Section 2-118.1 or 2-118.2. Where a test is made the following provisions shall apply:
1. The person tested may have a physician, or a

qualified technician, chemist, registered nurse, or other qualified person of their own choosing administer a chemical test or tests in addition to the standardized field sobriety test or tests administered at the direction of a law enforcement officer. The failure or inability to obtain an additional test by a person does not preclude the admission of evidence relating to the test or tests taken at the direction of a law enforcement officer.

2. Upon the request of the person who shall submit to

a standardized field sobriety test or tests at the request of a law enforcement officer, full information concerning the test or tests shall be made available to the person or the person's attorney.

3. At the trial of any civil or criminal action or

proceeding arising out of an arrest for an offense as defined in Section 11-501 or a similar local ordinance or proceedings under Section 2-118.1 or 2-118.2 in which the results of these standardized field sobriety tests are admitted, the cardholder may present and the trier of fact may consider evidence that the card holder lacked the physical capacity to perform the standardized field sobriety tests.

(b) Upon the trial of any civil or criminal action or proceeding arising out of acts alleged to have been committed by any person while driving or in actual physical control of a vehicle while under the influence of alcohol, the concentration of alcohol in the person's blood or breath at the time alleged as shown by analysis of the person's blood, urine, breath, or other bodily substance shall give rise to the following presumptions:
1. If there was at that time an alcohol concentration

of 0.05 or less, it shall be presumed that the person was not under the influence of alcohol.

2. If there was at that time an alcohol concentration

in excess of 0.05 but less than 0.08, such facts shall not give rise to any presumption that the person was or was not under the influence of alcohol, but such fact may be considered with other competent evidence in determining whether the person was under the influence of alcohol.

3. If there was at that time an alcohol concentration

of 0.08 or more, it shall be presumed that the person was under the influence of alcohol.

4. The foregoing provisions of this Section shall not

be construed as limiting the introduction of any other relevant evidence bearing upon the question whether the person was under the influence of alcohol.

(b-5) Upon the trial of any civil or criminal action or proceeding arising out of acts alleged to have been committed by any person while driving or in actual physical control of a vehicle while under the influence of alcohol, other drug or drugs, intoxicating compound or compounds or any combination thereof, the concentration of cannabis in the person's whole blood or other bodily substance at the time alleged as shown by analysis of the person's blood or other bodily substance shall give rise to the following presumptions:
1. If there was a tetrahydrocannabinol concentration

of 5 nanograms or more in whole blood or 10 nanograms or more in an other bodily substance as defined in this Section, it shall be presumed that the person was under the influence of cannabis.

2. If there was at that time a tetrahydrocannabinol

concentration of less than 5 nanograms in whole blood or less than 10 nanograms in an other bodily substance, such facts shall not give rise to any presumption that the person was or was not under the influence of cannabis, but such fact may be considered with other competent evidence in determining whether the person was under the influence of cannabis.

(c) 1. If a person under arrest refuses to submit to a chemical test under the provisions of Section 11-501.1, evidence of refusal shall be admissible in any civil or criminal action or proceeding arising out of acts alleged to have been committed while the person under the influence of alcohol, other drug or drugs, or intoxicating compound or compounds, or any combination thereof was driving or in actual physical control of a motor vehicle.
2. Notwithstanding any ability to refuse under this Code to submit to these tests or any ability to revoke the implied consent to these tests, if a law enforcement officer has probable cause to believe that a motor vehicle driven by or in actual physical control of a person under the influence of alcohol, other drug or drugs, or intoxicating compound or compounds, or any combination thereof has caused the death or personal injury to another, the law enforcement officer shall request, and that person shall submit, upon the request of a law enforcement officer, to a chemical test or tests of his or her blood, breath, other bodily substance, or urine for the purpose of determining the alcohol content thereof or the presence of any other drug or combination of both.
This provision does not affect the applicability of or imposition of driver's license sanctions under Section 11-501.1 of this Code.
3. For purposes of this Section, a personal injury includes any Type A injury as indicated on the traffic accident report completed by a law enforcement officer that requires immediate professional attention in either a doctor's office or a medical facility. A Type A injury includes severe bleeding wounds, distorted extremities, and injuries that require the injured party to be carried from the scene.
(d) If a person refuses standardized field sobriety tests under Section 11-501.9 of this Code, evidence of refusal shall be admissible in any civil or criminal action or proceeding arising out of acts committed while the person was driving or in actual physical control of a vehicle and alleged to have been impaired by the use of cannabis.
(e) Department of State Police compliance with the changes in this amendatory Act of the 99th General Assembly concerning testing of other bodily substances and tetrahydrocannabinol concentration by Department of State Police laboratories is subject to appropriation and until the Department of State Police adopt standards and completion validation. Any laboratories that test for the presence of cannabis or other drugs under this Article, the Snowmobile Registration and Safety Act, or the Boat Registration and Safety Act must comply with ISO/IEC 17025:2005.
(Source: P.A. 99-697, eff. 7-29-16; 100-513, eff. 1-1-18.)

(625 ILCS 5/11-501.4) (from Ch. 95 1/2, par. 11-501.4)
Sec. 11-501.4. Admissibility of chemical tests of blood, other bodily substance, or urine conducted in the regular course of providing emergency medical treatment.
(a) Notwithstanding any other provision of law, the results of blood, other bodily substance, or urine tests performed for the purpose of determining the content of alcohol, other drug or drugs, or intoxicating compound or compounds, or any combination thereof, of an individual's blood, other bodily substance, or urine conducted upon persons receiving medical treatment in a hospital emergency room are admissible in evidence as a business record exception to the hearsay rule only in prosecutions for any violation of Section 11-501 of this Code or a similar provision of a local ordinance, or in prosecutions for reckless homicide brought under the Criminal Code of 1961 or the Criminal Code of 2012, when each of the following criteria are met:
(1) the chemical tests performed upon an individual's

blood, other bodily substance, or urine were ordered in the regular course of providing emergency medical treatment and not at the request of law enforcement authorities;

(2) the chemical tests performed upon an individual's

blood, other bodily substance, or urine were performed by the laboratory routinely used by the hospital; and

(3) results of chemical tests performed upon an

individual's blood, other bodily substance, or urine are admissible into evidence regardless of the time that the records were prepared.

(b) The confidentiality provisions of law pertaining to medical records and medical treatment shall not be applicable with regard to chemical tests performed upon an individual's blood, other bodily substance, or urine under the provisions of this Section in prosecutions as specified in subsection (a) of this Section. No person shall be liable for civil damages as a result of the evidentiary use of chemical testing of an individual's blood, other bodily substance, or urine test results under this Section, or as a result of that person's testimony made available under this Section.
(Source: P.A. 99-697, eff. 7-29-16.)

(625 ILCS 5/11-501.4-1)
Sec. 11-501.4-1. Reporting of test results of blood, other bodily substance, or urine conducted in the regular course of providing emergency medical treatment.
(a) Notwithstanding any other provision of law, the results of blood, other bodily substance, or urine tests performed for the purpose of determining the content of alcohol, other drug or drugs, or intoxicating compound or compounds, or any combination thereof, in an individual's blood, other bodily substance, or urine conducted upon persons receiving medical treatment in a hospital emergency room for injuries resulting from a motor vehicle accident shall be disclosed to the Department of State Police or local law enforcement agencies of jurisdiction, upon request. Such blood, other bodily substance, or urine tests are admissible in evidence as a business record exception to the hearsay rule only in prosecutions for any violation of Section 11-501 of this Code or a similar provision of a local ordinance, or in prosecutions for reckless homicide brought under the Criminal Code of 1961 or the Criminal Code of 2012.
(b) The confidentiality provisions of law pertaining to medical records and medical treatment shall not be applicable with regard to tests performed upon an individual's blood, other bodily substance, or urine under the provisions of subsection (a) of this Section. No person shall be liable for civil damages or professional discipline as a result of the disclosure or reporting of the tests or the evidentiary use of an individual's blood, other bodily substance, or urine test results under this Section or Section 11-501.4 or as a result of that person's testimony made available under this Section or Section 11-501.4, except for willful or wanton misconduct.
(Source: P.A. 99-697, eff. 7-29-16.)

(625 ILCS 5/11-501.5) (from Ch. 95 1/2, par. 11-501.5)
Sec. 11-501.5. Preliminary Breath Screening Test.
(a) If a law enforcement officer has reasonable suspicion to believe that a person is violating or has violated Section 11-501 or a similar provision of a local ordinance, the officer, prior to an arrest, may request the person to provide a sample of his or her breath for a preliminary breath screening test using a portable device approved by the Department of State Police. The person may refuse the test. The results of this preliminary breath screening test may be used by the law enforcement officer for the purpose of assisting with the determination of whether to require a chemical test as authorized under Sections 11-501.1 and 11-501.2, and the appropriate type of test to request. Any chemical test authorized under Sections 11-501.1 and 11-501.2 may be requested by the officer regardless of the result of the preliminary breath screening test, if probable cause for an arrest exists. The result of a preliminary breath screening test may be used by the defendant as evidence in any administrative or court proceeding involving a violation of Section 11-501 or 11-501.1.
(b) The Department of State Police shall create a pilot program to establish the effectiveness of pupillometer technology (the measurement of the pupil's reaction to light) as a noninvasive technique to detect and measure possible impairment of any person who drives or is in actual physical control of a motor vehicle resulting from the suspected usage of alcohol, other drug or drugs, intoxicating compound or compounds or any combination thereof. This technology shall also be used to detect fatigue levels of the operator of a Commercial Motor Vehicle as defined in Section 6-500(6), pursuant to Section 18b-105 (Part 395-Hours of Service of Drivers) of the Illinois Vehicle Code. A State Police officer may request that the operator of a commercial motor vehicle have his or her eyes examined or tested with a pupillometer device. The person may refuse the examination or test. The State Police officer shall have the device readily available to limit undue delays.
If a State Police officer has reasonable suspicion to believe that a person is violating or has violated Section 11-501, the officer may use the pupillometer technology, when available. The officer, prior to an arrest, may request the person to have his or her eyes examined or tested with a pupillometer device. The person may refuse the examination or test. The results of this examination or test may be used by the officer for the purpose of assisting with the determination of whether to require a chemical test as authorized under Sections 11-501.1 and 11-501.2 and the appropriate type of test to request. Any chemical test authorized under Sections 11-501.1 and 11-501.2 may be requested by the officer regardless of the result of the pupillometer examination or test, if probable cause for an arrest exists. The result of the examination or test may be used by the defendant as evidence in any administrative or court proceeding involving a violation of 11-501 or 11-501.1.
The pilot program shall last for a period of 18 months and involve the testing of 15 pupillometer devices. Within 90 days of the completion of the pilot project, the Department of State Police shall file a report with the President of the Senate and Speaker of the House evaluating the project.
(Source: P.A. 91-828, eff. 1-1-01; 91-881, eff. 6-30-00; 92-16, eff. 6-28-01.)

(625 ILCS 5/11-501.6) (from Ch. 95 1/2, par. 11-501.6)
Sec. 11-501.6. Driver involvement in personal injury or fatal motor vehicle accident; chemical test.
(a) Any person who drives or is in actual control of a motor vehicle upon the public highways of this State and who has been involved in a personal injury or fatal motor vehicle accident, shall be deemed to have given consent to a breath test using a portable device as approved by the Department of State Police or to a chemical test or tests of blood, breath, other bodily substance, or urine for the purpose of determining the content of alcohol, other drug or drugs, or intoxicating compound or compounds of such person's blood if arrested as evidenced by the issuance of a Uniform Traffic Ticket for any violation of the Illinois Vehicle Code or a similar provision of a local ordinance, with the exception of equipment violations contained in Chapter 12 of this Code, or similar provisions of local ordinances. The test or tests shall be administered at the direction of the arresting officer. The law enforcement agency employing the officer shall designate which of the aforesaid tests shall be administered. Up to 2 additional tests of urine or other bodily substance may be administered even after a blood or breath test or both has been administered. Compliance with this Section does not relieve such person from the requirements of Section 11-501.1 of this Code.
(b) Any person who is dead, unconscious or who is otherwise in a condition rendering such person incapable of refusal shall be deemed not to have withdrawn the consent provided by subsection (a) of this Section. In addition, if a driver of a vehicle is receiving medical treatment as a result of a motor vehicle accident, any physician licensed to practice medicine, licensed physician assistant, licensed advanced practice registered nurse, registered nurse or a phlebotomist acting under the direction of a licensed physician shall withdraw blood for testing purposes to ascertain the presence of alcohol, other drug or drugs, or intoxicating compound or compounds, upon the specific request of a law enforcement officer. However, no such testing shall be performed until, in the opinion of the medical personnel on scene, the withdrawal can be made without interfering with or endangering the well-being of the patient.
(c) A person requested to submit to a test as provided above shall be warned by the law enforcement officer requesting the test that a refusal to submit to the test, or submission to the test resulting in an alcohol concentration of 0.08 or more, or testing discloses the presence of cannabis as listed in the Cannabis Control Act with a tetrahydrocannabinol concentration as defined in paragraph 6 of subsection (a) of Section 11-501.2 of this Code, or any amount of a drug, substance, or intoxicating compound resulting from the unlawful use or consumption of a controlled substance listed in the Illinois Controlled Substances Act, an intoxicating compound listed in the Use of Intoxicating Compounds Act, or methamphetamine as listed in the Methamphetamine Control and Community Protection Act as detected in such person's blood, other bodily substance, or urine, may result in the suspension of such person's privilege to operate a motor vehicle. If the person is also a CDL holder, he or she shall be warned by the law enforcement officer requesting the test that a refusal to submit to the test, or submission to the test resulting in an alcohol concentration of 0.08 or more, or any amount of a drug, substance, or intoxicating compound resulting from the unlawful use or consumption of cannabis, as covered by the Cannabis Control Act, a controlled substance listed in the Illinois Controlled Substances Act, an intoxicating compound listed in the Use of Intoxicating Compounds Act, or methamphetamine as listed in the Methamphetamine Control and Community Protection Act as detected in the person's blood, other bodily substance, or urine, may result in the disqualification of the person's privilege to operate a commercial motor vehicle, as provided in Section 6-514 of this Code. The length of the suspension shall be the same as outlined in Section 6-208.1 of this Code regarding statutory summary suspensions.
A person requested to submit to a test shall also acknowledge, in writing, receipt of the warning required under this Section. If the person refuses to acknowledge receipt of the warning, the law enforcement officer shall make a written notation on the warning that the person refused to sign the warning. A person's refusal to sign the warning shall not be evidence that the person was not read the warning.
(d) If the person refuses testing or submits to a test which discloses an alcohol concentration of 0.08 or more, the presence of cannabis as listed in the Cannabis Control Act with a tetrahydrocannabinol concentration as defined in paragraph 6 of subsection (a) of Section 11-501.2 of this Code, or any amount of a drug, substance, or intoxicating compound in such person's blood or urine resulting from the unlawful use or consumption of a controlled substance listed in the Illinois Controlled Substances Act, an intoxicating compound listed in the Use of Intoxicating Compounds Act, or methamphetamine as listed in the Methamphetamine Control and Community Protection Act, the law enforcement officer shall immediately submit a sworn report to the Secretary of State on a form prescribed by the Secretary, certifying that the test or tests were requested under subsection (a) and the person refused to submit to a test or tests or submitted to testing which disclosed an alcohol concentration of 0.08 or more, the presence of cannabis as listed in the Cannabis Control Act with a tetrahydrocannabinol concentration as defined in paragraph 6 of subsection (a) of Section 11-501.2 of this Code, or any amount of a drug, substance, or intoxicating compound in such person's blood, other bodily substance, or urine, resulting from the unlawful use or consumption of a controlled substance listed in the Illinois Controlled Substances Act, an intoxicating compound listed in the Use of Intoxicating Compounds Act, or methamphetamine as listed in the Methamphetamine Control and Community Protection Act. If the person is also a CDL holder and refuses testing or submits to a test which discloses an alcohol concentration of 0.08 or more, or any amount of a drug, substance, or intoxicating compound in the person's blood, other bodily substance, or urine resulting from the unlawful use or consumption of cannabis listed in the Cannabis Control Act, a controlled substance listed in the Illinois Controlled Substances Act, an intoxicating compound listed in the Use of Intoxicating Compounds Act, or methamphetamine as listed in the Methamphetamine Control and Community Protection Act, the law enforcement officer shall immediately submit a sworn report to the Secretary of State on a form prescribed by the Secretary, certifying that the test or tests were requested under subsection (a) and the person refused to submit to a test or tests or submitted to testing which disclosed an alcohol concentration of 0.08 or more, or any amount of a drug, substance, or intoxicating compound in such person's blood, other bodily substance, or urine, resulting from the unlawful use or consumption of cannabis listed in the Cannabis Control Act, a controlled substance listed in the Illinois Controlled Substances Act, an intoxicating compound listed in the Use of Intoxicating Compounds Act, or methamphetamine as listed in the Methamphetamine Control and Community Protection Act.
Upon receipt of the sworn report of a law enforcement officer, the Secretary shall enter the suspension and disqualification to the individual's driving record and the suspension and disqualification shall be effective on the 46th day following the date notice of the suspension was given to the person.
The law enforcement officer submitting the sworn report shall serve immediate notice of this suspension on the person and such suspension and disqualification shall be effective on the 46th day following the date notice was given.
In cases involving a person who is not a CDL holder where the blood alcohol concentration of 0.08 or more, or blood testing discloses the presence of cannabis as listed in the Cannabis Control Act with a tetrahydrocannabinol concentration as defined in paragraph 6 of subsection (a) of Section 11-501.2 of this Code, or any amount of a drug, substance, or intoxicating compound resulting from the unlawful use or consumption of a controlled substance listed in the Illinois Controlled Substances Act, an intoxicating compound listed in the Use of Intoxicating Compounds Act, or methamphetamine as listed in the Methamphetamine Control and Community Protection Act, is established by a subsequent analysis of blood, other bodily substance, or urine collected at the time of arrest, the arresting officer shall give notice as provided in this Section or by deposit in the United States mail of such notice in an envelope with postage prepaid and addressed to such person at his or her address as shown on the Uniform Traffic Ticket and the suspension shall be effective on the 46th day following the date notice was given.
In cases involving a person who is a CDL holder where the blood alcohol concentration of 0.08 or more, or any amount of a drug, substance, or intoxicating compound resulting from the unlawful use or consumption of cannabis as listed in the Cannabis Control Act, a controlled substance listed in the Illinois Controlled Substances Act, an intoxicating compound listed in the Use of Intoxicating Compounds Act, or methamphetamine as listed in the Methamphetamine Control and Community Protection Act, is established by a subsequent analysis of blood, other bodily substance, or urine collected at the time of arrest, the arresting officer shall give notice as provided in this Section or by deposit in the United States mail of such notice in an envelope with postage prepaid and addressed to the person at his or her address as shown on the Uniform Traffic Ticket and the suspension and disqualification shall be effective on the 46th day following the date notice was given.
Upon receipt of the sworn report of a law enforcement officer, the Secretary shall also give notice of the suspension and disqualification to the driver by mailing a notice of the effective date of the suspension and disqualification to the individual. However, should the sworn report be defective by not containing sufficient information or be completed in error, the notice of the suspension and disqualification shall not be mailed to the person or entered to the driving record, but rather the sworn report shall be returned to the issuing law enforcement agency.
(e) A driver may contest this suspension of his or her driving privileges and disqualification of his or her CDL privileges by requesting an administrative hearing with the Secretary in accordance with Section 2-118 of this Code. At the conclusion of a hearing held under Section 2-118 of this Code, the Secretary may rescind, continue, or modify the orders of suspension and disqualification. If the Secretary does not rescind the orders of suspension and disqualification, a restricted driving permit may be granted by the Secretary upon application being made and good cause shown. A restricted driving permit may be granted to relieve undue hardship to allow driving for employment, educational, and medical purposes as outlined in Section 6-206 of this Code. The provisions of Section 6-206 of this Code shall apply. In accordance with 49 C.F.R. 384, the Secretary of State may not issue a restricted driving permit for the operation of a commercial motor vehicle to a person holding a CDL whose driving privileges have been suspended, revoked, cancelled, or disqualified.
(f) (Blank).
(g) For the purposes of this Section, a personal injury shall include any type A injury as indicated on the traffic accident report completed by a law enforcement officer that requires immediate professional attention in either a doctor's office or a medical facility. A type A injury shall include severely bleeding wounds, distorted extremities, and injuries that require the injured party to be carried from the scene.
(Source: P.A. 99-467, eff. 1-1-16; 99-697, eff. 7-29-16; 100-513, eff. 1-1-18.)

(625 ILCS 5/11-501.7) (from Ch. 95 1/2, par. 11-501.7)
Sec. 11-501.7. (a) As a condition of probation or discharge of a person convicted of a violation of Section 11-501 of this Code, who was less than 21 years of age at the time of the offense, or a person adjudicated delinquent pursuant to the Juvenile Court Act, for violation of Section 11-501 of this Code, the Court may order the offender to participate in the Youthful Intoxicated Drivers' Visitation Program. The Program shall consist of a supervised visitation as provided by this Section by the person to at least one of the following, to the extent that personnel and facilities are available:
(1) A State or private rehabilitation facility that

cares for victims of motor vehicle accidents involving persons under the influence of alcohol.

(2) A facility which cares for advanced alcoholics to

observe persons in the terminal stages of alcoholism, under the supervision of appropriately licensed medical personnel.

(3) If approved by the coroner of the county where

the person resides, the county coroner's office or the county morgue to observe appropriate victims of motor vehicle accidents involving persons under the influence of alcohol, under the supervision of the coroner or deputy coroner.

(b) The Program shall be operated by the appropriate probation authorities of the courts of the various circuits. The youthful offender ordered to participate in the Program shall bear all costs associated with participation in the Program. A parent or guardian of the offender may assume the obligation of the offender to pay the costs of the Program. The court may waive the requirement that the offender pay the costs of participation in the Program upon a finding of indigency.
(c) As used in this Section, "appropriate victims" means victims whose condition is determined by the visit supervisor to demonstrate the results of motor vehicle accidents involving persons under the influence of alcohol without being excessively gruesome or traumatic to the observer.
(d) Any visitation shall include, before any observation of victims or persons with disabilities, a comprehensive counseling session with the visitation supervisor at which the supervisor shall explain and discuss the experiences which may be encountered during the visitation in order to ascertain whether the visitation is appropriate.
(Source: P.A. 99-143, eff. 7-27-15.)

(625 ILCS 5/11-501.8)
Sec. 11-501.8. Suspension of driver's license; persons under age 21.
(a) A person who is less than 21 years of age and who drives or is in actual physical control of a motor vehicle upon the public highways of this State shall be deemed to have given consent to a chemical test or tests of blood, breath, other bodily substance, or urine for the purpose of determining the alcohol content of the person's blood if arrested, as evidenced by the issuance of a Uniform Traffic Ticket for any violation of the Illinois Vehicle Code or a similar provision of a local ordinance, if a police officer has probable cause to believe that the driver has consumed any amount of an alcoholic beverage based upon evidence of the driver's physical condition or other first hand knowledge of the police officer. The test or tests shall be administered at the direction of the arresting officer. The law enforcement agency employing the officer shall designate which of the aforesaid tests shall be administered. Up to 2 additional tests of urine or other bodily substance may be administered even after a blood or breath test or both has been administered.
(b) A person who is dead, unconscious, or who is otherwise in a condition rendering that person incapable of refusal, shall be deemed not to have withdrawn the consent provided by paragraph (a) of this Section and the test or tests may be administered subject to the following provisions:
(i) Chemical analysis of the person's blood, urine,

breath, or other bodily substance, to be considered valid under the provisions of this Section, shall have been performed according to standards promulgated by the Department of State Police by an individual possessing a valid permit issued by that Department for this purpose. The Director of State Police is authorized to approve satisfactory techniques or methods, to ascertain the qualifications and competence of individuals to conduct analyses, to issue permits that shall be subject to termination or revocation at the direction of that Department, and to certify the accuracy of breath testing equipment. The Department of State Police shall prescribe regulations as necessary.

(ii) When a person submits to a blood test at the

request of a law enforcement officer under the provisions of this Section, only a physician authorized to practice medicine, a licensed physician assistant, a licensed advanced practice registered nurse, a registered nurse, or other qualified person trained in venipuncture and acting under the direction of a licensed physician may withdraw blood for the purpose of determining the alcohol content therein. This limitation does not apply to the taking of breath, other bodily substance, or urine specimens.

(iii) The person tested may have a physician,

qualified technician, chemist, registered nurse, or other qualified person of his or her own choosing administer a chemical test or tests in addition to any test or tests administered at the direction of a law enforcement officer. The failure or inability to obtain an additional test by a person shall not preclude the consideration of the previously performed chemical test.

(iv) Upon a request of the person who submits to a

chemical test or tests at the request of a law enforcement officer, full information concerning the test or tests shall be made available to the person or that person's attorney.

(v) Alcohol concentration means either grams of

alcohol per 100 milliliters of blood or grams of alcohol per 210 liters of breath.

(vi) If a driver is receiving medical treatment as a

result of a motor vehicle accident, a physician licensed to practice medicine, licensed physician assistant, licensed advanced practice registered nurse, registered nurse, or other qualified person trained in venipuncture and acting under the direction of a licensed physician shall withdraw blood for testing purposes to ascertain the presence of alcohol upon the specific request of a law enforcement officer. However, that testing shall not be performed until, in the opinion of the medical personnel on scene, the withdrawal can be made without interfering with or endangering the well-being of the patient.

(c) A person requested to submit to a test as provided above shall be warned by the law enforcement officer requesting the test that a refusal to submit to the test, or submission to the test resulting in an alcohol concentration of more than 0.00, may result in the loss of that person's privilege to operate a motor vehicle and may result in the disqualification of the person's privilege to operate a commercial motor vehicle, as provided in Section 6-514 of this Code, if the person is a CDL holder. The loss of driving privileges shall be imposed in accordance with Section 6-208.2 of this Code.
A person requested to submit to a test shall also acknowledge, in writing, receipt of the warning required under this Section. If the person refuses to acknowledge receipt of the warning, the law enforcement officer shall make a written notation on the warning that the person refused to sign the warning. A person's refusal to sign the warning shall not be evidence that the person was not read the warning.
(d) If the person refuses testing or submits to a test that discloses an alcohol concentration of more than 0.00, the law enforcement officer shall immediately submit a sworn report to the Secretary of State on a form prescribed by the Secretary of State, certifying that the test or tests were requested under subsection (a) and the person refused to submit to a test or tests or submitted to testing which disclosed an alcohol concentration of more than 0.00. The law enforcement officer shall submit the same sworn report when a person under the age of 21 submits to testing under Section 11-501.1 of this Code and the testing discloses an alcohol concentration of more than 0.00 and less than 0.08.
Upon receipt of the sworn report of a law enforcement officer, the Secretary of State shall enter the suspension and disqualification on the individual's driving record and the suspension and disqualification shall be effective on the 46th day following the date notice of the suspension was given to the person. If this suspension is the individual's first driver's license suspension under this Section, reports received by the Secretary of State under this Section shall, except during the time the suspension is in effect, be privileged information and for use only by the courts, police officers, prosecuting authorities, the Secretary of State, or the individual personally, unless the person is a CDL holder, is operating a commercial motor vehicle or vehicle required to be placarded for hazardous materials, in which case the suspension shall not be privileged. Reports received by the Secretary of State under this Section shall also be made available to the parent or guardian of a person under the age of 18 years that holds an instruction permit or a graduated driver's license, regardless of whether the suspension is in effect.
The law enforcement officer submitting the sworn report shall serve immediate notice of this suspension on the person and the suspension and disqualification shall be effective on the 46th day following the date notice was given.
In cases where the blood alcohol concentration of more than 0.00 is established by a subsequent analysis of blood, other bodily substance, or urine, the police officer or arresting agency shall give notice as provided in this Section or by deposit in the United States mail of that notice in an envelope with postage prepaid and addressed to that person at his last known address and the loss of driving privileges shall be effective on the 46th day following the date notice was given.
Upon receipt of the sworn report of a law enforcement officer, the Secretary of State shall also give notice of the suspension and disqualification to the driver by mailing a notice of the effective date of the suspension and disqualification to the individual. However, should the sworn report be defective by not containing sufficient information or be completed in error, the notice of the suspension and disqualification shall not be mailed to the person or entered to the driving record, but rather the sworn report shall be returned to the issuing law enforcement agency.
(e) A driver may contest this suspension and disqualification by requesting an administrative hearing with the Secretary of State in accordance with Section 2-118 of this Code. An individual whose blood alcohol concentration is shown to be more than 0.00 is not subject to this Section if he or she consumed alcohol in the performance of a religious service or ceremony. An individual whose blood alcohol concentration is shown to be more than 0.00 shall not be subject to this Section if the individual's blood alcohol concentration resulted only from ingestion of the prescribed or recommended dosage of medicine that contained alcohol. The petition for that hearing shall not stay or delay the effective date of the impending suspension. The scope of this hearing shall be limited to the issues of:
(1) whether the police officer had probable cause to

believe that the person was driving or in actual physical control of a motor vehicle upon the public highways of the State and the police officer had reason to believe that the person was in violation of any provision of the Illinois Vehicle Code or a similar provision of a local ordinance; and

(2) whether the person was issued a Uniform Traffic

Ticket for any violation of the Illinois Vehicle Code or a similar provision of a local ordinance; and

(3) whether the police officer had probable cause to

believe that the driver had consumed any amount of an alcoholic beverage based upon the driver's physical actions or other first-hand knowledge of the police officer; and

(4) whether the person, after being advised by the

officer that the privilege to operate a motor vehicle would be suspended if the person refused to submit to and complete the test or tests, did refuse to submit to or complete the test or tests to determine the person's alcohol concentration; and

(5) whether the person, after being advised by the

officer that the privileges to operate a motor vehicle would be suspended if the person submits to a chemical test or tests and the test or tests disclose an alcohol concentration of more than 0.00, did submit to and complete the test or tests that determined an alcohol concentration of more than 0.00; and

(6) whether the test result of an alcohol

concentration of more than 0.00 was based upon the person's consumption of alcohol in the performance of a religious service or ceremony; and

(7) whether the test result of an alcohol

concentration of more than 0.00 was based upon the person's consumption of alcohol through ingestion of the prescribed or recommended dosage of medicine.

At the conclusion of the hearing held under Section 2-118 of this Code, the Secretary of State may rescind, continue, or modify the suspension and disqualification. If the Secretary of State does not rescind the suspension and disqualification, a restricted driving permit may be granted by the Secretary of State upon application being made and good cause shown. A restricted driving permit may be granted to relieve undue hardship by allowing driving for employment, educational, and medical purposes as outlined in item (3) of part (c) of Section 6-206 of this Code. The provisions of item (3) of part (c) of Section 6-206 of this Code and of subsection (f) of that Section shall apply. The Secretary of State shall promulgate rules providing for participation in an alcohol education and awareness program or activity, a drug education and awareness program or activity, or both as a condition to the issuance of a restricted driving permit for suspensions imposed under this Section.
(f) The results of any chemical testing performed in accordance with subsection (a) of this Section are not admissible in any civil or criminal proceeding, except that the results of the testing may be considered at a hearing held under Section 2-118 of this Code. However, the results of the testing may not be used to impose driver's license sanctions under Section 11-501.1 of this Code. A law enforcement officer may, however, pursue a statutory summary suspension or revocation of driving privileges under Section 11-501.1 of this Code if other physical evidence or first hand knowledge forms the basis of that suspension or revocation.
(g) This Section applies only to drivers who are under age 21 at the time of the issuance of a Uniform Traffic Ticket for a violation of the Illinois Vehicle Code or a similar provision of a local ordinance, and a chemical test request is made under this Section.
(h) The action of the Secretary of State in suspending, revoking, cancelling, or disqualifying any license or permit shall be subject to judicial review in the Circuit Court of Sangamon County or in the Circuit Court of Cook County, and the provisions of the Administrative Review Law and its rules are hereby adopted and shall apply to and govern every action for the judicial review of final acts or decisions of the Secretary of State under this Section.
(Source: P.A. 99-467, eff. 1-1-16; 99-697, eff. 7-29-16; 100-513, eff. 1-1-18.)

(625 ILCS 5/11-501.9)
Sec. 11-501.9. Suspension of driver's license; medical cannabis card holder; failure or refusal of field sobriety tests; implied consent.
(a) A person who has been issued a registry identification card under the Compassionate Use of Medical Cannabis Pilot Program Act who drives or is in actual physical control of a motor vehicle upon the public highways of this State shall be deemed to have given consent to standardized field sobriety tests approved by the National Highway Traffic Safety Administration, under subsection (a-5) of Section 11-501.2 of this Code, if detained by a law enforcement officer who has a reasonable suspicion that the person is driving or is in actual physical control of a motor vehicle while impaired by the use of cannabis. The law enforcement officer must have an independent, cannabis-related factual basis giving reasonable suspicion that the person is driving or in actual physical control of a motor vehicle while impaired by the use of cannabis for conducting standardized field sobriety tests, which shall be included with the results of the field sobriety tests in any report made by the law enforcement officer who requests the test. The person's possession of a registry identification card issued under the Compassionate Use of Medical Cannabis Pilot Program Act alone is not a sufficient basis for reasonable suspicion.
For purposes of this Section, a law enforcement officer of this State who is investigating a person for an offense under Section 11-501 of this Code may travel into an adjoining state where the person has been transported for medical care to complete an investigation and to request that the person submit to field sobriety tests under this Section.
(b) A person who is unconscious, or otherwise in a condition rendering the person incapable of refusal, shall be deemed to have withdrawn the consent provided by subsection (a) of this Section.
(c) A person requested to submit to field sobriety tests, as provided in this Section, shall be warned by the law enforcement officer requesting the field sobriety tests that a refusal to submit to the field sobriety tests will result in the suspension of the person's privilege to operate a motor vehicle, as provided in subsection (f) of this Section. The person shall also be warned by the law enforcement officer that if the person submits to field sobriety tests as provided in this Section which disclose the person is impaired by the use of cannabis, a suspension of the person's privilege to operate a motor vehicle, as provided in subsection (f) of this Section, will be imposed.
(d) The results of field sobriety tests administered under this Section shall be admissible in a civil or criminal action or proceeding arising from an arrest for an offense as defined in Section 11-501 of this Code or a similar provision of a local ordinance. These test results shall be admissible only in actions or proceedings directly related to the incident upon which the test request was made.
(e) If the person refuses field sobriety tests or submits to field sobriety tests that disclose the person is impaired by the use of cannabis, the law enforcement officer shall immediately submit a sworn report to the circuit court of venue and the Secretary of State certifying that testing was requested under this Section and that the person refused to submit to field sobriety tests or submitted to field sobriety tests that disclosed the person was impaired by the use of cannabis. The sworn report must include the law enforcement officer's factual basis for reasonable suspicion that the person was impaired by the use of cannabis.
(f) Upon receipt of the sworn report of a law enforcement officer submitted under subsection (e) of this Section, the Secretary of State shall enter the suspension to the driving record as follows:
(1) for refusal or failure to complete field

sobriety tests, a 12 month suspension shall be entered; or

(2) for submitting to field sobriety tests that

disclosed the driver was impaired by the use of cannabis, a 6 month suspension shall be entered.

The Secretary of State shall confirm the suspension by mailing a notice of the effective date of the suspension to the person and the court of venue. However, should the sworn report be defective for insufficient information or be completed in error, the confirmation of the suspension shall not be mailed to the person or entered to the record; instead, the sworn report shall be forwarded to the court of venue with a copy returned to the issuing agency identifying the defect.
(g) The law enforcement officer submitting the sworn report under subsection (e) of this Section shall serve immediate notice of the suspension on the person and the suspension shall be effective as provided in subsection (h) of this Section. If immediate notice of the suspension cannot be given, the arresting officer or arresting agency shall give notice by deposit in the United States mail of the notice in an envelope with postage prepaid and addressed to the person at his or her address as shown on the Uniform Traffic Ticket and the suspension shall begin as provided in subsection (h) of this Section. The officer shall confiscate any Illinois driver's license or permit on the person at the time of arrest. If the person has a valid driver's license or permit, the officer shall issue the person a receipt, in a form prescribed by the Secretary of State, that will allow the person to drive during the period provided for in subsection (h) of this Section. The officer shall immediately forward the driver's license or permit to the circuit court of venue along with the sworn report under subsection (e) of this Section.
(h) The suspension under subsection (f) of this Section shall take effect on the 46th day following the date the notice of the suspension was given to the person.
(i) When a driving privilege has been suspended under this Section and the person is subsequently convicted of violating Section 11-501 of this Code, or a similar provision of a local ordinance, for the same incident, any period served on suspension under this Section shall be credited toward the minimum period of revocation of driving privileges imposed under Section 6-205 of this Code.
(Source: P.A. 98-1172, eff. 1-12-15.)

(625 ILCS 5/11-502) (from Ch. 95 1/2, par. 11-502)
Sec. 11-502. Transportation or possession of alcoholic liquor in a motor vehicle.
(a) Except as provided in paragraph (c), no driver may transport, carry, possess or have any alcoholic liquor within the passenger area of any motor vehicle upon a highway in this State except in the original container and with the seal unbroken.
(b) Except as provided in paragraph (c), no passenger may carry, possess or have any alcoholic liquor within any passenger area of any motor vehicle upon a highway in this State except in the original container and with the seal unbroken.
(c) This Section shall not apply to the passengers in a limousine when it is being used for purposes for which a limousine is ordinarily used, the passengers on a chartered bus when it is being used for purposes for which chartered buses are ordinarily used or on a motor home or mini motor home as defined in Section 1-145.01 of this Code. However, the driver of any such vehicle is prohibited from consuming or having any alcoholic liquor in or about the driver's area. Any evidence of alcoholic consumption by the driver shall be prima facie evidence of such driver's failure to obey this Section. For the purposes of this Section, a limousine is a motor vehicle of the first division with the passenger compartment enclosed by a partition or dividing window used in the for-hire transportation of passengers and operated by an individual in possession of a valid Illinois driver's license of the appropriate classification pursuant to Section 6-104 of this Code.
(d) (Blank).
(e) Any driver who is convicted of violating subsection (a) of this Section for a second or subsequent time within one year of a similar conviction shall be subject to suspension of driving privileges as provided, in paragraph 23 of subsection (a) of Section 6-206 of this Code.
(f) Any driver, who is less than 21 years of age at the date of the offense and who is convicted of violating subsection (a) of this Section or a similar provision of a local ordinance, shall be subject to the loss of driving privileges as provided in paragraph 13 of subsection (a) of Section 6-205 of this Code and paragraph 33 of subsection (a) of Section 6-206 of this Code.
(Source: P.A. 94-1047, eff. 1-1-07; 95-847, eff. 8-15-08.)

(625 ILCS 5/11-502.1)
Sec. 11-502.1. Possession of medical cannabis in a motor vehicle.
(a) No driver, who is a medical cannabis cardholder, may use medical cannabis within the passenger area of any motor vehicle upon a highway in this State.
(b) No driver, who is a medical cannabis cardholder, a medical cannabis designated caregiver, medical cannabis cultivation center agent, or dispensing organization agent may possess medical cannabis within any area of any motor vehicle upon a highway in this State except in a sealed, tamper-evident medical cannabis container.
(c) No passenger, who is a medical cannabis card holder, a medical cannabis designated caregiver, or medical cannabis dispensing organization agent may possess medical cannabis within any passenger area of any motor vehicle upon a highway in this State except in a sealed, tamper-evident medical cannabis container.
(d) Any person who violates subsections (a) through (c) of this Section:
(1) commits a Class A misdemeanor;
(2) shall be subject to revocation of his or her

medical cannabis card for a period of 2 years from the end of the sentence imposed;

(4) shall be subject to revocation of his or her

status as a medical cannabis caregiver, medical cannabis cultivation center agent, or medical cannabis dispensing organization agent for a period of 2 years from the end of the sentence imposed.

(Source: P.A. 98-122, eff. 1-1-14.)

(625 ILCS 5/11-503) (from Ch. 95 1/2, par. 11-503)
Sec. 11-503. Reckless driving; aggravated reckless driving.
(a) A person commits reckless driving if he or she:
(1) drives any vehicle with a willful or wanton

disregard for the safety of persons or property; or

(2) knowingly drives a vehicle and uses an incline in

a roadway, such as a railroad crossing, bridge approach, or hill, to cause the vehicle to become airborne.

(b) Every person convicted of reckless driving shall be guilty of a Class A misdemeanor, except as provided under subsections (b-1), (c), and (d) of this Section.
(b-1) Except as provided in subsection (d), any person convicted of violating subsection (a), if the violation causes bodily harm to a child or a school crossing guard while the school crossing guard is performing his or her official duties, is guilty of a Class 4 felony.
(c) Every person convicted of committing a violation of subsection (a) shall be guilty of aggravated reckless driving if the violation results in great bodily harm or permanent disability or disfigurement to another. Except as provided in subsection (d) of this Section, aggravated reckless driving is a Class 4 felony.
(d) Any person convicted of violating subsection (a), if the violation causes great bodily harm or permanent disability or disfigurement to a child or a school crossing guard while the school crossing guard is performing his or her official duties, is guilty of aggravated reckless driving. Aggravated reckless driving under this subsection (d) is a Class 3 felony.
(Source: P.A. 95-467, eff. 6-1-08.)

(625 ILCS 5/11-504)
Sec. 11-504. (Repealed).
(Source: P.A. 83-831. Repealed by P.A. 95-310, eff. 1-1-08.)

(625 ILCS 5/11-505) (from Ch. 95 1/2, par. 11-505)
Sec. 11-505. No person shall operate any motor vehicle in such a manner as to cause or allow to be emitted squealing, screeching or other such noise from the vehicle's tires due to rapid acceleration or excessive speed around corners or other such reason.
This Section shall not apply to the following conditions:
(a) an authorized emergency vehicle, when responding to an emergency call or when in the pursuit of an actual or suspected violator; nor
(b) the emergency operation of a motor vehicle when avoiding imminent danger; nor
(c) any raceway, racing facility or other public event, not part of a highway, sanctioned by the appropriate governmental authority.
(Source: P.A. 86-664.)

(625 ILCS 5/11-506)
Sec. 11-506. Street racing; aggravated street racing.
(a) No person shall engage in street racing on any street or highway of this State.
(b) No owner of any vehicle shall acquiesce in or permit his or her vehicle to be used by another for the purpose of street racing.
(c) For the purposes of this Section, the following words shall have the meanings ascribed to them:
"Acquiesce" or "permit" means actual knowledge that the motor vehicle was to be used for the purpose of street racing.
"Street racing" means:
(1) The operation of 2 or more vehicles from a point

side by side at accelerating speeds in a competitive attempt to outdistance each other; or

(2) The operation of one or more vehicles over a

common selected course, each starting at the same point, for the purpose of comparing the relative speeds or power of acceleration of such vehicle or vehicles within a certain distance or time limit; or

(3) The use of one or more vehicles in an attempt to

outgain or outdistance another vehicle; or

(4) The use of one or more vehicles to prevent

another vehicle from passing; or

(5) The use of one or more vehicles to arrive at a

given destination ahead of another vehicle or vehicles; or

(6) The use of one or more vehicles to test the

physical stamina or endurance of drivers over long-distance driving routes.

(d) Penalties.
(1) Any person who is convicted of a violation of

subsection (a) shall be guilty of a Class A misdemeanor for the first offense and shall be subject to a minimum fine of $250. Any person convicted of a violation of subsection (a) a second or subsequent time shall be guilty of a Class 4 felony and shall be subject to a minimum fine of $500. The driver's license of any person convicted of subsection (a) shall be revoked in the manner provided by Section 6-205 of this Code.

(2) Any person who is convicted of a violation of

subsection (b) shall be guilty of a Class B misdemeanor. Any person who is convicted of subsection (b) for a second or subsequent time shall be guilty of a Class A misdemeanor.

(3) Every person convicted of committing a violation

of subsection (a) of this Section shall be guilty of aggravated street racing if the person, in committing a violation of subsection (a) was involved in a motor vehicle accident that resulted in great bodily harm or permanent disability or disfigurement to another, where the violation was a proximate cause of the injury. Aggravated street racing is a Class 4 felony for which the defendant, if sentenced to a term of imprisonment shall be sentenced to not less than one year nor more than 12 years.

(Source: P.A. 95-310, eff. 1-1-08.)

(625 ILCS 5/11-507)
Sec. 11-507. Supervising a minor driver while under the influence of alcohol, other drug or drugs, intoxicating compound or compounds or any combination thereof.
(a) A person shall not accompany or provide instruction, pursuant to subsection (a) of Section 6-107.1 of this Code, to a driver who is a minor and driving a motor vehicle pursuant to an instruction permit under Section 6-107.1 of this Code, while:
(1) the alcohol concentration in the person's blood,

other bodily substance, or breath is 0.08 or more based on the definition of blood and breath units in Section 11-501.2 of this Code;

(2) under the influence of alcohol;
(3) under the influence of any intoxicating compound

or combination of intoxicating compounds to a degree that renders the person incapable of properly supervising or providing instruction to the minor driver;

(4) under the influence of any other drug or

combination of drugs to a degree that renders the person incapable of properly supervising or providing instruction to the minor driver;

(5) under the combined influence of alcohol, other

drug or drugs, or intoxicating compound or compounds to a degree that renders the person incapable of properly supervising or providing instruction to the minor driver; or

(6) there is any amount of a drug, substance, or

compound in the person's breath, blood, other bodily substance, or urine resulting from the unlawful use or consumption of cannabis listed in the Cannabis Control Act, a controlled substance listed in the Illinois Controlled Substances Act, an intoxicating compound listed in the Use of Intoxicating Compounds Act, or methamphetamine as listed in the Methamphetamine Control and Community Protection Act.

(b) A person found guilty of violating this Section is guilty of an offense against the regulations governing the movement of vehicles.
(Source: P.A. 99-697, eff. 7-29-16.)

(625 ILCS 5/Ch. 11 Art. VI heading)

(625 ILCS 5/11-601) (from Ch. 95 1/2, par. 11-601)
Sec. 11-601. General speed restrictions.
(a) No vehicle may be driven upon any highway of this State at a speed which is greater than is reasonable and proper with regard to traffic conditions and the use of the highway, or endangers the safety of any person or property. The fact that the speed of a vehicle does not exceed the applicable maximum speed limit does not relieve the driver from the duty to decrease speed when approaching and crossing an intersection, approaching and going around a curve, when approaching a hill crest, when traveling upon any narrow or winding roadway, or when special hazard exists with respect to pedestrians or other traffic or by reason of weather or highway conditions. Speed must be decreased as may be necessary to avoid colliding with any person or vehicle on or entering the highway in compliance with legal requirements and the duty of all persons to use due care.
(a-5) For purposes of this Section, "urban district" does not include any interstate highway as defined by Section 1-133.1 of this Code which includes all highways under the jurisdiction of the Illinois State Toll Highway Authority.
(b) No person may drive a vehicle upon any highway of this State at a speed which is greater than the applicable statutory maximum speed limit established by paragraphs (c), (d), (e), (f) or (g) of this Section, by Section 11-605 or by a regulation or ordinance made under this Chapter.
(c) Unless some other speed restriction is established under this Chapter, the maximum speed limit in an urban district for all vehicles is:
1. 30 miles per hour; and
2. 15 miles per hour in an alley.
(d) Unless some other speed restriction is established under this Chapter, the maximum speed limit outside an urban district for any vehicle is (1) 65 miles per hour for all or part of highways that are designated by the Department, have at least 4 lanes of traffic, and have a separation between the roadways moving in opposite directions and (2) 55 miles per hour for all other highways, roads, and streets.
(d-1) Unless some other speed restriction is established under this Chapter, the maximum speed limit outside an urban district for any vehicle is (1) 70 miles per hour on any interstate highway as defined by Section 1-133.1 of this Code which includes all highways under the jurisdiction of the Illinois State Toll Highway Authority; (2) 65 miles per hour for all or part of highways that are designated by the Department, have at least 4 lanes of traffic, and have a separation between the roadways moving in opposite directions; and (3) 55 miles per hour for all other highways, roads, and streets. The counties of Cook, DuPage, Kane, Lake, Madison, McHenry, St. Clair, and Will may adopt ordinances setting a maximum speed limit on highways, roads, and streets that is lower than the limits established by this Section.
(e) In the counties of Cook, DuPage, Kane, Lake, McHenry, and Will, unless some lesser speed restriction is established under this Chapter, the maximum speed limit outside an urban district for a second division vehicle designed or used for the carrying of a gross weight of 8,001 pounds or more (including the weight of the vehicle and maximum load) is 60 miles per hour on any interstate highway as defined by Section 1-133.1 of this Code and 55 miles per hour on all other highways, roads, and streets.
(e-1) (Blank).
(f) Unless some other speed restriction is established under this Chapter, the maximum speed limit outside an urban district for a bus is:
1. 65 miles per hour upon any highway which has at

least 4 lanes of traffic and of which the roadways for traffic moving in opposite directions are separated by a strip of ground which is not surfaced or suitable for vehicular traffic, except that the maximum speed limit for a bus on all highways, roads, or streets not under the jurisdiction of the Department or the Illinois State Toll Highway Authority is 55 miles per hour;

1.5. 70 miles per hour upon any interstate highway as

defined by Section 1-133.1 of this Code outside the counties of Cook, DuPage, Kane, Lake, McHenry, and Will; and

2. 55 miles per hour on any other highway.
(g) (Blank).
(Source: P.A. 98-511, eff. 1-1-14; 98-1126, eff. 1-1-15; 98-1128, eff. 1-1-15; 99-78, eff. 7-20-15.)

(625 ILCS 5/11-601.5)
Sec. 11-601.5. Driving 26 miles per hour or more in excess of applicable limit.
(a) A person who drives a vehicle upon any highway of this State at a speed that is 26 miles per hour or more but less than 35 miles per hour in excess of the applicable maximum speed limit established under this Chapter or a local ordinance commits a Class B misdemeanor.
(b) A person who drives a vehicle upon any highway of this State at a speed that is 35 miles per hour or more in excess of the applicable maximum speed limit established under this Chapter or a local ordinance commits a Class A misdemeanor.
(Source: P.A. 98-511, eff. 1-1-14.)

(625 ILCS 5/11-602) (from Ch. 95 1/2, par. 11-602)
Sec. 11-602. Alteration of limits by Department. Whenever the Department determines, upon the basis of an engineering and traffic investigation concerning any highway for which the Department has maintenance responsibility, that a maximum speed limit prescribed in Section 11-601 of this Chapter is greater or less than is reasonable or safe with respect to the conditions found to exist at any intersection or other place on such highway or along any part or zone thereof, the Department shall determine and declare a reasonable and safe absolute maximum speed limit applicable to such intersection or place, or along such part or zone. However, such limit shall conform with the maximum speed limit restrictions provided for in Section 11-601 of this Code. Where a highway under the Department's jurisdiction is contiguous to school property, the Department may, at the school district's request, set a reduced maximum speed limit for student safety purposes in the portion of the highway that faces the school property and in the portions of the highway that extend one-quarter mile in each direction from the opposite ends of the school property. A limit determined and declared as provided in this Section becomes effective, and suspends the applicability of the limit prescribed in Section 11-601 of this Chapter, when appropriate signs giving notice of the limit are erected at such intersection or other place, or along such part or zone of the highway. Electronic speed-detecting devices shall not be used within 500 feet beyond any such sign in the direction of travel; if so used in violation hereof, evidence obtained thereby shall be inadmissible in any prosecution for speeding. However, nothing in this Section prohibits the use of such electronic speed-detecting devices within 500 feet of a sign within a special school speed zone indicating such zone, conforming to the requirements of Section 11-605 of this Act, nor shall evidence obtained thereby be inadmissible in any prosecution for speeding provided the use of such device shall apply only to the enforcement of the speed limit in such special school speed zone.
(Source: P.A. 98-511, eff. 1-1-14.)

(625 ILCS 5/11-603) (from Ch. 95 1/2, par. 11-603)
Sec. 11-603. Alteration of limits by Toll Highway Authority. Whenever the Illinois State Toll Highway Authority determines, upon the basis of an engineering and traffic investigation concerning a toll highway under its jurisdiction, that a maximum speed limit prescribed in Section 11-601 of this Chapter is greater or less than is reasonable or safe with respect to conditions found to exist at any place or along any part or zone of such highway, the Authority shall determine and declare by regulation a reasonable and safe absolute maximum speed limit at such place or along such part or zone, and the speed limit shall conform with the maximum speed limit restrictions provided for in Section 11-601 of this Code. A limit so determined and declared becomes effective, and suspends the application of the limit prescribed in Section 11-601 of this Chapter, when (a) the Department concurs in writing with the Authority's regulation, and (b) appropriate signs giving notice of the limit are erected at such place or along such part or zone of the highway. Electronic speed-detecting devices shall not be used within 500 feet beyond any such sign in the direction of travel; if so used in violation hereof, evidence obtained thereby shall be inadmissible in any prosecution for speeding.
(Source: P.A. 98-511, eff. 1-1-14.)

(625 ILCS 5/11-604) (from Ch. 95 1/2, par. 11-604)
Sec. 11-604. Alteration of limits by local authorities.
(a) Subject to the limitations set forth in this Section, the county board of a county may establish absolute maximum speed limits on all county highways, township roads and district roads as defined in the Illinois Highway Code, except those under the jurisdiction of the Department or of the Illinois State Toll Highway Authority, as described in Sections 11-602 and 11-603 of this Chapter; and any park district, city, village, or incorporated town may establish absolute maximum speed limits on all streets which are within its corporate limits and which are not under the jurisdiction of the Department or of such Authority, and for which the county or a highway commissioner of such county does not have maintenance responsibility.
(b) Whenever any such park district, city, village, or incorporated town determines, upon the basis of an engineering or traffic investigation concerning a highway or street on which it is authorized by this Section to establish speed limits, that a maximum speed limit prescribed in Section 11-601 of this Chapter is greater or less than is reasonable or safe with respect to the conditions found to exist at any place or along any part or zone of such highway or street, the local authority or park district shall determine and declare by ordinance a reasonable and safe absolute maximum speed limit at such place or along such part or zone, which:
(1) Decreases the limit within an urban district, but

not to less than 20 miles per hour; or

(2) Increases the limit within an urban district, but

not to more than 55 miles per hour; or

(3) Decreases the limit outside of an urban district,

but not to less than 35 miles per hour, except as otherwise provided in subparagraph 4 of this paragraph; or

(4) Decreases the limit within a residence district,

but not to less than 25 miles per hour, except as otherwise provided in subparagraph 1 of this paragraph.

The park district, city, village, or incorporated town may make such limit applicable at all times or only during certain specified times. Not more than 6 such alterations shall be made per mile along a highway or street; and the difference in limit between adjacent altered speed zones shall not be more than 10 miles per hour.
A limit so determined and declared by a park district, city, village, or incorporated town becomes effective, and suspends the application of the limit prescribed in Section 11-601 of this Chapter, when appropriate signs giving notice of the limit are erected at the proper place or along the proper part or zone of the highway or street. Electronic speed-detecting devices shall not be used within 500 feet beyond any such sign in the direction of travel; if so used in violation of this Section evidence obtained thereby shall be inadmissible in any prosecution for speeding. However, nothing in this Section prohibits the use of such electronic speed-detecting devices within 500 feet of a sign within a special school speed zone indicating such zone, conforming to the requirements of Section 11-605 of this Act, nor shall evidence obtained thereby be inadmissible in any prosecution for speeding provided the use of such device shall apply only to the enforcement of the speed limit in such special school speed zone.
(c) A county engineer or superintendent of highways may submit to the Department for approval, a county policy for establishing altered speed zones on township and county highways based upon engineering and traffic investigations.
(d) Whenever the county board of a county determines that a maximum speed limit is greater or less than is reasonable or safe with respect to the conditions found to exist at any place or along any part or zone of the highway or road, the county board shall determine and declare by ordinance a reasonable and safe absolute maximum speed limit at that place or along that part or zone. However, the maximum speed limit shall not exceed 55 miles per hour. Upon receipt of an engineering study for the part or zone of highway in question from the county engineer, and notwithstanding any other provision of law, the county board of a county may determine and declare by ordinance a reduction in the maximum speed limit at any place or along any part or zone of a county highway whenever the county board, in its sole discretion, determines that the reduction in the maximum speed limit is reasonable and safe. The county board may post signs designating the new speed limit. The limit becomes effective, and suspends the application of the limit prescribed in Section 11-601 of this Chapter, when appropriate signs giving notice of the limit are erected at the proper place or along the proper part of the zone of the highway. Electronic speed-detecting devices shall not be used within 500 feet beyond any such sign in the direction of travel; if so used in violation of this Section, evidence obtained thereby shall be inadmissible in any prosecution for speeding. However, nothing in this Section prohibits the use of such electronic speed-detecting devices within 500 feet of a sign within a special school speed zone indicating such zone, conforming to the requirements of Section 11-605 of this Act, nor shall evidence obtained thereby be inadmissible in any prosecution for speeding provided the use of such device shall apply only to the enforcement of the speed limit in such special school speed zone.
(Source: P.A. 95-574, eff. 6-1-08; 95-788, eff. 8-7-08.)

(625 ILCS 5/11-605) (from Ch. 95 1/2, par. 11-605)
Sec. 11-605. Special speed limit while passing schools.
(a) For the purpose of this Section, "school" means the following entities:
(1) A public or private primary or secondary school.
(2) A primary or secondary school operated by a

religious institution.

(3) A public, private, or religious nursery school.
On a school day when school children are present and so close thereto that a potential hazard exists because of the close proximity of the motorized traffic, no person shall drive a motor vehicle at a speed in excess of 20 miles per hour while passing a school zone or while traveling on a roadway on public school property or upon any public thoroughfare where children pass going to and from school.
For the purpose of this Section a school day shall begin at seven ante meridian and shall conclude at four post meridian.
This Section shall not be applicable unless appropriate signs are posted upon streets and highways under their respective jurisdiction and maintained by the Department, township, county, park district, city, village or incorporated town wherein the school zone is located. With regard to the special speed limit while passing schools, such signs shall give proper due warning that a school zone is being approached and shall indicate the school zone and the maximum speed limit in effect during school days when school children are present.
(b) (Blank).
(c) Nothing in this Chapter shall prohibit the use of electronic speed-detecting devices within 500 feet of signs within a special school speed zone indicating such zone, as defined in this Section, nor shall evidence obtained thereby be inadmissible in any prosecution for speeding provided the use of such device shall apply only to the enforcement of the speed limit in such special school speed zone.
(d) (Blank).
(e) Except as provided in subsection (e-5), a person who violates this Section is guilty of a petty offense. Violations of this Section are punishable with a minimum fine of $150 for the first violation and a minimum fine of $300 for the second or subsequent violation.
(e-5) A person committing a violation of this Section is guilty of aggravated special speed limit while passing schools when he or she drives a motor vehicle at a speed that is:
(1) 26 miles per hour or more but less than 35 miles

per hour in excess of the applicable special speed limit established under this Section or a similar provision of a local ordinance and is guilty of a Class B misdemeanor; or

(2) 35 miles per hour or more in excess of the

applicable special speed limit established under this Section or a similar provision of a local ordinance and is guilty of a Class A misdemeanor.

(f) When a fine for a violation of subsection (a) is $150 or greater, the person who violates subsection (a) shall be charged an additional $50 to be paid to the unit school district where the violation occurred for school safety purposes. If the violation occurred in a dual school district, $25 of the surcharge shall be paid to the elementary school district for school safety purposes and $25 of the surcharge shall be paid to the high school district for school safety purposes. Notwithstanding any other provision of law, the entire $50 surcharge shall be paid to the appropriate school district or districts.
For purposes of this subsection (f), "school safety purposes" includes the costs associated with school zone safety education, the Safe Routes to School Program under Section 2705-317 of the Department of Transportation Law of the Civil Administrative Code of Illinois, safety programs within the School Safety and Educational Improvement Block Grant Program under Section 2-3.51.5 of the School Code, and the purchase, installation, and maintenance of caution lights which are mounted on school speed zone signs.
(g) (Blank).
(h) (Blank).
(Source: P.A. 99-212, eff. 1-1-16.)

(625 ILCS 5/11-605.1)
Sec. 11-605.1. Special limit while traveling through a highway construction or maintenance speed zone.
(a) A person may not operate a motor vehicle in a construction or maintenance speed zone at a speed in excess of the posted speed limit when workers are present.
(a-5) A person may not operate a motor vehicle in a construction or maintenance speed zone at a speed in excess of the posted speed limit when workers are not present.
(b) Nothing in this Chapter prohibits the use of electronic speed-detecting devices within 500 feet of signs within a construction or maintenance speed zone indicating the zone, as defined in this Section, nor shall evidence obtained by use of those devices be inadmissible in any prosecution for speeding, provided the use of the device shall apply only to the enforcement of the speed limit in the construction or maintenance speed zone.
(c) As used in this Section, a "construction or maintenance speed zone" is an area in which the Department, Toll Highway Authority, or local agency has posted signage advising drivers that a construction or maintenance speed zone is being approached, or in which the Department, Authority, or local agency has posted a lower speed limit with a highway construction or maintenance speed zone special speed limit sign after determining that the preexisting established speed limit through a highway construction or maintenance project is greater than is reasonable or safe with respect to the conditions expected to exist in the construction or maintenance speed zone.
If it is determined that the preexisting established speed limit is safe with respect to the conditions expected to exist in the construction or maintenance speed zone, additional speed limit signs which conform to the requirements of this subsection (c) shall be posted.
Highway construction or maintenance speed zone special speed limit signs shall be of a design approved by the Department. The signs must give proper due warning that a construction or maintenance speed zone is being approached and must indicate the maximum speed limit in effect. The signs also must state the amount of the minimum fine for a violation.
(d) Except as provided under subsection (d-5), a person who violates this Section is guilty of a petty offense. Violations of this Section are punishable with a minimum fine of $250 for the first violation and a minimum fine of $750 for the second or subsequent violation.
(d-5) A person committing a violation of this Section is guilty of aggravated special speed limit while traveling through a highway construction or maintenance speed zone when he or she drives a motor vehicle at a speed that is:
(1) 26 miles per hour or more but less than 35 miles

per hour in excess of the applicable special speed limit established under this Section or a similar provision of a local ordinance and is guilty of a Class B misdemeanor; or

(2) 35 miles per hour or more in excess of the

applicable special speed limit established under this Section or a similar provision of a local ordinance and is guilty of a Class A misdemeanor.

(e) If a fine for a violation of this Section is $250 or greater, the person who violated this Section shall be charged an additional $125, which shall be deposited into the Transportation Safety Highway Hire-back Fund in the State treasury, unless (i) the violation occurred on a highway other than an interstate highway and (ii) a county police officer wrote the ticket for the violation, in which case the $125 shall be deposited into that county's Transportation Safety Highway Hire-back Fund. In the case of a second or subsequent violation of this Section, if the fine is $750 or greater, the person who violated this Section shall be charged an additional $250, which shall be deposited into the Transportation Safety Highway Hire-back Fund in the State treasury, unless (i) the violation occurred on a highway other than an interstate highway and (ii) a county police officer wrote the ticket for the violation, in which case the $250 shall be deposited into that county's Transportation Safety Highway Hire-back Fund.
(e-5) The Department of State Police and the local county police department have concurrent jurisdiction over any violation of this Section that occurs on an interstate highway.
(f) The Transportation Safety Highway Hire-back Fund, which was created by Public Act 92-619, shall continue to be a special fund in the State treasury. Subject to appropriation by the General Assembly and approval by the Secretary, the Secretary of Transportation shall use all moneys in the Transportation Safety Highway Hire-back Fund to hire off-duty Department of State Police officers to monitor construction or maintenance zones.
(f-5) Each county shall create a Transportation Safety Highway Hire-back Fund. The county shall use the moneys in its Transportation Safety Highway Hire-back Fund to hire off-duty county police officers to monitor construction or maintenance zones in that county on highways other than interstate highways. The county, in its discretion, may also use a portion of the moneys in its Transportation Safety Highway Hire-back Fund to purchase equipment for county law enforcement and fund the production of materials to educate drivers on construction zone safe driving habits.
(g) For a second or subsequent violation of this Section within 2 years of the date of the previous violation, the Secretary of State shall suspend the driver's license of the violator for a period of 90 days. This suspension shall only be imposed if the current violation of this Section and at least one prior violation of this Section occurred during a period when workers were present in the construction or maintenance zone.
(Source: P.A. 98-337, eff. 1-1-14; 99-212, eff. 1-1-16; 99-280, eff. 1-1-16; 99-642, eff. 7-28-16.)

(625 ILCS 5/11-605.2)
Sec. 11-605.2. Delegation of authority to set a special speed limit while traveling through highway construction or maintenance zones.
(a) A local agency may delegate to its superintendent of highways the authority to set and post a reduced speed limit for a construction or maintenance zone, as defined in Section 11-605.1, under subsection (c) of that Section.
(b) If a superintendent of highways sets a reduced speed limit for a construction or maintenance zone in accordance with this Section, the local agency must maintain a record that indicates:
(1) the location of the construction or maintenance

zone;

(2) the reduced speed limit set and posted for the

construction or maintenance zone; and

(3) the dates during which the reduced speed limit

was in effect.

(Source: P.A. 96-1000, eff. 7-2-10.)

(625 ILCS 5/11-605.3)
Sec. 11-605.3. Special traffic protections while passing parks and recreation facilities and areas.
(a) As used in this Section:
(1) "Park district" means the following entities:
(A) any park district organized under the Park

District Code;

(B) any park district organized under the Chicago

Park District Act; and

(C) any municipality, county, forest district,

school district, township, or other unit of local government that operates a public recreation department or public recreation facilities that has recreation facilities that are not on land owned by any park district listed in subparagraphs (A) and (B) of this subdivision (a)(1).

(2) "Park zone" means the recreation facilities and

areas on any land owned or operated by a park district that are used for recreational purposes, including but not limited to: parks; playgrounds; swimming pools; hiking trails; bicycle paths; picnic areas; roads and streets; and parking lots.

(3) "Park zone street" means that portion of any

street or intersection under the control of a local unit of government, adjacent to a park zone, where the local unit of government has, by ordinance or resolution, designated and approved the street or intersection as a park zone street. If, before the effective date of this amendatory Act of the 94th General Assembly, a street already had a posted speed limit lower than 20 miles per hour, then the lower limit may be used for that park zone street.

(4) "Safety purposes" means the costs associated

with: park zone safety education; the purchase, installation, and maintenance of signs, roadway painting, and caution lights mounted on park zone signs; and any other expense associated with park zones and park zone streets.

(b) On any day when children are present and within 50 feet of motorized traffic, a person may not drive a motor vehicle at a speed in excess of 20 miles per hour or any lower posted speed while traveling on a park zone street that has been designated for the posted reduced speed.
(c) On any day when children are present and within 50 feet of motorized traffic, any driver traveling on a park zone street who fails to come to a complete stop at a stop sign or red light, including a driver who fails to come to a complete stop at a red light before turning right onto a park zone street, is in violation of this Section.
(d) This Section does not apply unless appropriate signs are posted upon park zone streets maintained by the Department or by the unit of local government in which the park zone is located. With regard to the special speed limit on park zone streets, the signs must give proper due warning that a park zone is being approached and must indicate the maximum speed limit on the park zone street.
(e) A first violation of this Section is a petty offense with a minimum fine of $250. A second or subsequent violation of this Section is a petty offense with a minimum fine of $500.
(f) When a fine for a violation of this Section is imposed, the person who violates this Section shall be charged an additional $50, to be paid to the park district for safety purposes.
(g) The Department shall, within 6 months of the effective date of this amendatory Act of the 94th General Assembly, design a set of standardized traffic signs for park zones and park zone streets, including but not limited to: "park zone", "park zone speed limit", and "warning: approaching a park zone". The design of these signs shall be made available to all units of local government or manufacturers at no charge, except for reproduction and postage.
(Source: P.A. 94-808, eff. 5-26-06.)

(625 ILCS 5/11-606) (from Ch. 95 1/2, par. 11-606)
Sec. 11-606. Minimum speed regulation. (a) No person shall drive a motor vehicle at such a slow speed as to impede or block the normal and reasonable movement of traffic except when reduced speed is necessary for safe operation of his vehicle or in compliance with law.
(b) Whenever the Department, The Illinois State Toll Highway Authority, or a local authority described in Section 11-604 of this Chapter determines, upon the basis of an engineering and traffic investigation concerning a highway or street under its jurisdiction that slow vehicle speeds along any part or zone of such highway or street consistently impede the normal and reasonable movement of traffic, the Department, the Toll Highway Authority, or local authority (as appropriate) may determine and declare by proper regulation or ordinance a minimum speed limit below which no person shall drive except when necessary for safe operation of his vehicle or in compliance with law. A limit so determined and declared becomes effective when appropriate signs giving notice of the limit are erected along such part or zone of the highway or street.
(Source: P.A. 81-840.)

(625 ILCS 5/11-608) (from Ch. 95 1/2, par. 11-608)
Sec. 11-608. Special speed limitation on elevated structures. (a) No person shall drive a vehicle over any bridge or other elevated structure constituting a part of a highway at a speed which is greater than the maximum speed which can be maintained with safety to such bridge or structure, when such structure is sign posted as provided in this Section.
(b) The Department upon request from any local authority shall, or upon its own initiative may, conduct an investigation of any bridge or other elevated structure constituting a part of a highway, and if it shall thereupon find that such structure cannot with safety to itself withstand vehicles traveling at the speed otherwise permissible under this Chapter, the Department shall determine and declare the maximum speed of vehicles which such structure can safely withstand, and shall cause or permit suitable signs stating such maximum speed to be erected and maintained before each end of such structure.
(c) Upon the trial of any person charged with a violation of this Section proof of the determination of the maximum speed by the Department and the existence of such signs is conclusive evidence of the maximum speed which can be maintained with safety to such bridge or structure.
(Source: P.A. 76-1586.)

(625 ILCS 5/11-610) (from Ch. 95 1/2, par. 11-610)
Sec. 11-610. Charging Violations and Rule in Civil Actions. (a) In every charge of violation of any speed regulation in this article the complaint, and also the summons or notice to appear, shall specify the speed at which the defendant is alleged to have driven and the maximum speed applicable within the district or at the location.
(b) The provision of this article declaring maximum speed limitations shall not be construed to relieve the plaintiff in any action from the burden of proving negligence on the part of the defendant as the proximate cause of an accident.
(Source: P.A. 79-1069.)

(625 ILCS 5/11-611) (from Ch. 95 1/2, par. 11-611)
Sec. 11-611. No person shall drive or operate any motor vehicle on any street or highway in this State where the minimum allowable speed on that street or highway, as posted, is greater than the maximum attainable operating speed of the vehicle. Maximum attainable operating speed shall be determined by the manufacturer of the vehicle and clearly published in the manual of specifications and operation, or it shall be determined by applicable rule and regulation promulgated by the Secretary of State.
(Source: P.A. 79-700.)

(625 ILCS 5/11-612)
Sec. 11-612. Certain systems to record vehicle speeds prohibited. Except as authorized in the Automated Traffic Control Systems in Highway Construction or Maintenance Zones Act and Section 11-208.8 of this Code, no photographic, video, or other imaging system may be used in this State to record vehicle speeds for the purpose of enforcing any law or ordinance regarding a maximum or minimum speed limit unless a law enforcement officer is present at the scene and witnesses the event. No State or local governmental entity, including a home rule county or municipality, may use such a system in a way that is prohibited by this Section. The regulation of the use of such systems is an exclusive power and function of the State. This Section is a denial and limitation of home rule powers and functions under subsection (h) of Section 6 of Article VII of the Illinois Constitution.
(Source: P.A. 97-672, eff. 7-1-12.)

(625 ILCS 5/Ch. 11 Art. VII heading)

(625 ILCS 5/11-701) (from Ch. 95 1/2, par. 11-701)
Sec. 11-701. Drive on right side of roadway - exceptions.
(a) Upon all roadways of sufficient width a vehicle shall be driven upon the right half of the roadway, except as follows:
1. When overtaking and passing another vehicle

proceeding in the same direction under the rules governing such movements;

2. When an obstruction exists making it necessary to

drive to the left of the center of the roadway; provided, any person so doing shall yield the right-of-way to all vehicles traveling in the proper direction upon the unobstructed portion of the roadway within such distance as to constitute an immediate hazard;

3. Upon a roadway divided into 3 marked lanes for

traffic under the rules applicable thereon;

4. Upon a roadway restricted to one way traffic;
5. Whenever there is a single track paved road on one

side of the public highway and 2 vehicles meet thereon, the driver on whose right is the wider shoulder shall give the right-of-way on such pavement to the other vehicle.

(b) Upon a 2 lane roadway, providing for 2-way movement of traffic, a vehicle shall be driven in the right-hand lane available for traffic, or as close as practicable to the right hand curb or edge of the roadway, except when overtaking and passing another vehicle proceeding in the same direction or when preparing for a left turn at an intersection or into a private road or driveway.
(c) Upon any roadway having 4 or more lanes for moving traffic and providing for 2-way movement of traffic, no vehicle shall be driven to the left of the center line of the roadway, except when authorized by official traffic-control devices designating certain lanes to the left side of the center of the roadway for use by traffic not otherwise permitted to use such lanes, or except as permitted under Subsection (a) 2. However, this Subsection shall not be construed as prohibiting the crossing of the center line in making a left turn into or from an alley, private road or driveway.
(d) Upon an Interstate highway or fully access controlled freeway, a vehicle may not be driven in the left lane, except when overtaking and passing another vehicle.
(e) Subsection (d) of this Section does not apply:
(1) when no other vehicle is directly behind the

vehicle in the left lane;

(2) when traffic conditions and congestion make it

impractical to drive in the right lane;

(3) when snow and other inclement weather conditions

make it necessary to drive in the left lane;

(4) when obstructions or hazards exist in the right

lane;

(5) when a vehicle changes lanes to comply with

Sections 11-907, 11-907.5, and 11-908 of this Code;

(6) when, because of highway design, a vehicle must

be driven in the left lane when preparing to exit;

(7) on toll highways when necessary to use I-Pass,

and on toll and other highways when driving in the left lane is required to comply with an official traffic control device; or

(8) to law enforcement vehicles, ambulances, and

other emergency vehicles engaged in official duties and vehicles engaged in highway maintenance and construction operations.

(Source: P.A. 99-681, eff. 1-1-17.)

(625 ILCS 5/11-702) (from Ch. 95 1/2, par. 11-702)
Sec. 11-702. Passing vehicles proceeding in opposite directions. Drivers of vehicles proceeding in opposite directions shall pass each other to the right, and upon roadways having width for not more than one line of traffic in each direction each driver shall give to the other at least one-half of the main-traveled portion of the roadway as nearly as possible.
(Source: P.A. 79-1069.)

(625 ILCS 5/11-703) (from Ch. 95 1/2, par. 11-703)
Sec. 11-703. Overtaking a vehicle on the left. The following rules govern the overtaking and passing of vehicles proceeding in the same direction, subject to those limitations, exceptions, and special rules otherwise stated in this Chapter:
(a) The driver of a vehicle overtaking another

vehicle proceeding in the same direction shall pass to the left thereof at a safe distance and shall not again drive to the right side of the roadway until safely clear of the overtaken vehicle. In no event shall such movement be made by driving off the pavement or the main traveled portion of the roadway.

(b) Except when overtaking and passing on the right

is permitted, the driver of an overtaken vehicle shall give way to the right in favor of the overtaking vehicle on audible signal and shall not increase the speed of his vehicle until completely passed by the overtaking vehicle.

(c) The driver of a 2 wheeled vehicle may not, in

passing upon the left of any vehicle proceeding in the same direction, pass upon the right of any vehicle proceeding in the same direction unless there is an unobstructed lane of traffic available to permit such passing maneuver safely.

(d) The operator of a motor vehicle overtaking a

bicycle or individual proceeding in the same direction on a highway shall leave a safe distance, but not less than 3 feet, when passing the bicycle or individual and shall maintain that distance until safely past the overtaken bicycle or individual.

(d-5) A driver of a motor vehicle overtaking a

bicycle proceeding in the same direction on a highway may, subject to the provisions in paragraph (d) of this Section and Section 11-706 of this Code, pass to the left of the bicycle on a portion of the highway designated as a no-passing zone under Section 11-707 of this Code if the driver is able to overtake and pass the bicycle when:

(1) the bicycle is traveling at a speed of less

than half of the posted speed limit of the highway;

(2) the driver is able to overtake and pass the

bicycle without exceeding the posted speed limit of the highway; and

(3) there is sufficient distance to the left of

the centerline of the highway for the motor vehicle to meet the overtaking and passing requirements under this Section.

(e) A person driving a motor vehicle shall not, in a

reckless manner, drive the motor vehicle unnecessarily close to, toward, or near a bicyclist, pedestrian, or a person riding a horse or driving an animal drawn vehicle.

(f) Every person convicted of paragraph (e) of this

Section shall be guilty of a Class A misdemeanor if the violation does not result in great bodily harm or permanent disability or disfigurement to another. If the violation results in great bodily harm or permanent disability or disfigurement to another, the person shall be guilty of a Class 3 felony.

(Source: P.A. 100-359, eff. 1-1-18.)

(625 ILCS 5/11-704) (from Ch. 95 1/2, par. 11-704)
Sec. 11-704. When overtaking on the right is permitted.
(a) The driver of a vehicle with 3 or more wheels may overtake and pass upon the right of another vehicle only under the following conditions:
1. When the vehicle overtaken is making or about to

make a left turn;

2. Upon a roadway with unobstructed pavement of

sufficient width for two or more lines of vehicles moving lawfully in the direction being traveled by the overtaking vehicle.

3. Upon a one-way street, or upon any roadway on

which traffic is restricted to one direction of movement, where the roadway is free from obstructions and of sufficient width for 2 or more lines of moving vehicles.

(b) The driver of a 2 wheeled vehicle may not pass upon the right of any other vehicle proceeding in the same direction unless the unobstructed pavement to the right of the vehicle being passed is of a width of not less than 8 feet. This subsection does not apply to devices propelled by human power.
(c) The driver of a vehicle may overtake and pass another vehicle upon the right only under conditions permitting such movement in safety. Such movement shall not be made by driving off the roadway.
(Source: P.A. 98-485, eff. 1-1-14.)

(625 ILCS 5/11-705) (from Ch. 95 1/2, par. 11-705)
Sec. 11-705. Limitations on overtaking on the left.
No vehicle shall be driven to the left side of the center of the roadway in overtaking and passing another vehicle proceeding in the same direction unless authorized by the provisions of this Chapter and unless such left side is clearly visible and is free of oncoming traffic for a sufficient distance ahead to permit such overtaking and passing to be completely made without interfering with the safe operation of any vehicle approaching from the opposite direction or any vehicle overtaken. In every event the overtaking vehicle must return to an authorized lane of travel as soon as practicable and in the event the passing movement involves the use of a lane authorized for vehicles approaching from the opposite direction, before coming within 200 feet of any vehicle approaching from the opposite direction.
(Source: P.A. 76-1586.)

(625 ILCS 5/11-706) (from Ch. 95 1/2, par. 11-706)
Sec. 11-706. Further limitations on driving to the left of center of roadway. (a) No vehicle shall be driven on the left side of the roadway under the following conditions:
1. When approaching or upon the crest of a grade or a curve in the highway where the driver's view is obstructed within such distance as to create a hazard in the event another vehicle might approach from the opposite direction.
2. When approaching within 100 feet of or traversing any intersection or railroad grade crossing.
3. When the view is obstructed upon approaching within 100 feet of any bridge, viaduct or tunnel.
(b) The limitations in sub-paragraphs 1, 2 and 3 do not apply upon a one-way roadway nor upon a roadway with unobstructed pavement of sufficient width for 2 or more lanes of moving traffic in each direction nor to the driver of a vehicle turning left into or from an alley, private road or driveway when such movements can be made with safety.
(Source: P.A. 79-1069.)

(625 ILCS 5/11-707) (from Ch. 95 1/2, par. 11-707)
Sec. 11-707. No-passing zones.
(a) The Department and local authorities are authorized to determine those portions of any highway under their respective jurisdictions where overtaking and passing or driving on the left of the roadway would be especially hazardous and may by appropriate signs or markings on the roadway indicate the beginning and end of such zones. Upon request of a local school board, the Department or local authority which has jurisdiction over the roadway in question, shall determine whether a hazardous situation exists at a particular location and warrants a no-passing zone. If the Department or local authority determines that a no-passing zone is warranted, the school board and the Department or local authority shall share equally the cost of designating the no-passing zone by signs and markings. When such signs or markings are in place and clearly visible to an ordinarily observant person every driver of a vehicle shall obey the directions thereof.
(b) Where signs or markings are in place to define a no-passing zone as set forth in paragraph (a) no driver may at any time drive on the left side of the roadway within the no-passing zone or on the left side of any pavement striping designed to mark such no-passing zone throughout its length.
(c) This Section does not apply under the conditions described in Section 11-701 (a) 2, subsection (d-5) of Section 11-703, nor to the driver of a vehicle turning left into or from an alley, private road or driveway. The pavement striping designed to mark the no-passing zone may be crossed from the left hand lane for the purpose of completing a pass that was begun prior to the beginning of the zone in the driver's direction of travel.
(d) Special speed limit areas required under Section 11-605 of this Code in unincorporated areas only shall also be no-passing zones.
(Source: P.A. 100-359, eff. 1-1-18.)

(625 ILCS 5/11-708) (from Ch. 95 1/2, par. 11-708)
Sec. 11-708. One-way roadways and rotary traffic islands. (a) The Department and local authorities, with respect to highways under their respective jurisdictions, may designate any highway, roadway, part of a roadway or specific lanes upon which vehicular traffic shall proceed in one direction at all or such times as shall be indicated by official traffic control devices.
(b) Upon a roadway so designated for one-way traffic, a vehicle shall be driven only in the direction designated at all or such times as shall be indicated by official traffic control devices.
(c) A vehicle passing around a rotary traffic island must be driven only to the right of such island.
(d) Whenever any highway has been divided into 2 or more roadways by leaving an intervening space or by a physical barrier or a clearly indicated dividing section so constructed as to impede vehicular traffic, every vehicle must be driven only upon the right-hand roadway unless directed or permitted to use another roadway by official traffic-control devices or police officers. No vehicle may be driven over, across, or within any such dividing space, barrier, or section, except through an opening in the physical barrier, or dividing section, or space, or at a cross-over or intersection as established by public authority.
(e) The driver of a vehicle may turn left across a paved noncurbed dividing space unless prohibited by an official traffic-control device.
(Source: P.A. 84-873.)

(625 ILCS 5/11-709) (from Ch. 95 1/2, par. 11-709)
Sec. 11-709. Driving on roadways laned for traffic. Whenever any roadway has been divided into 2 or more clearly marked lanes for traffic the following rules in addition to all others consistent herewith shall apply.
(a) A vehicle shall be driven as nearly as practicable entirely within a single lane and shall not be moved from such lane until the driver has first ascertained that such movement can be made with safety.
(b) Upon a roadway which is divided into 3 lanes and provides for two-way movement of traffic, a vehicle shall not be driven in the center lane except when overtaking and passing another vehicle traveling in the same direction when such center lane is clear of traffic within a safe distance, or in preparation for making a left turn or where such center lane is at the time allocated exclusively to traffic moving in the same direction that the vehicle is proceeding and such allocation is designated by official traffic control devices.
(c) Official traffic control devices may be erected directing specific traffic to use a designated lane or designating those lanes to be used by traffic moving in a particular direction regardless of the center of the roadway and drivers of vehicles shall obey the directions of every such device. On multi-lane controlled access highways with 3 or more lanes in one direction or on any multi-laned highway with 2 or more lanes in one direction, the Department may designate lanes of traffic to be used by different types of motor vehicles. Drivers must obey lane designation signing except when it is necessary to use a different lane to make a turning maneuver.
(d) Official traffic control devices may be installed prohibiting the changing of lanes on sections of roadway and drivers of vehicles shall obey the directions of every such device.
(Source: P.A. 84-1311.)

(625 ILCS 5/11-709.1) (from Ch. 95 1/2, par. 11-709.1)
Sec. 11-709.1. Driving on the shoulder.
(a) Vehicles shall be driven on a roadway, and shall only be driven on the shoulder for the purpose of stopping or accelerating from a stop while merging into traffic. It shall be a violation of this Section if while merging into traffic and while on the shoulder, the vehicle passes any other vehicle on the roadway adjacent to it.
(b) This Section shall not apply to any authorized emergency vehicle, to any authorized transit bus, to any bicycle, to any farm tractor or implement of husbandry, to any service vehicle while engaged in maintenance of the highway or related work, or to any authorized vehicle within a designated construction zone.
(Source: P.A. 100-359, eff. 1-1-18.)

(625 ILCS 5/11-709.2)
Sec. 11-709.2. Bus on shoulder program.
(a) The use of specifically designated shoulders of roadways by transit buses may be authorized by the Department in cooperation with the Regional Transportation Authority and the Suburban Bus Division of the Regional Transportation Authority. The Department shall prescribe by rule which transit buses are authorized to operate on shoulders, as well as times and locations. The Department may erect signage to indicate times and locations of designated shoulder usage.
(b) (Blank).
(c) (Blank).
(Source: P.A. 98-756, eff. 7-16-14; 98-871, eff. 8-11-14; 99-78, eff. 7-20-15.)

(625 ILCS 5/11-709.3)
Sec. 11-709.3. Transit buses on shoulders - toll highways. The Illinois State Toll Highway Authority may allow transit buses to use the shoulders of highways under its jurisdiction.
(Source: P.A. 97-292, eff. 8-11-11; 98-871, eff. 8-11-14.)

(625 ILCS 5/11-710) (from Ch. 95 1/2, par. 11-710)
Sec. 11-710. Following too closely. (a) The driver of a motor vehicle shall not follow another vehicle more closely than is reasonable and prudent, having due regard for the speed of such vehicles and the traffic upon and the condition of the highway.
(b) The driver of any truck or motor vehicle drawing another vehicle when traveling upon a roadway outside of a business or residence district and which is following another truck or motor vehicle drawing another vehicle shall, whenever conditions permit, leave sufficient space so that an overtaking vehicle may enter and occupy such space without danger, except that this shall not prevent a truck or motor vehicle drawing another vehicle from overtaking and passing any vehicle or combination of vehicles.
(c) Motor vehicles being driven upon any roadway outside of a business or residence district in a caravan or motorcade whether or not towing other vehicles shall be so operated as to allow sufficient space between each such vehicle or combination of vehicles so as to enable any other vehicle to enter and occupy such space without danger. This provision shall not apply to funeral processions.
(Source: P.A. 79-1069.)

(625 ILCS 5/11-711) (from Ch. 95 1/2, par. 11-711)
Sec. 11-711. Restrictions on use of controlled access highway.
(a) No person may drive a vehicle onto or from any controlled access highway except at entrances and exits established by public authority.
(b) The Department with respect to any controlled access highway under its jurisdiction may prohibit the use of any such highways by pedestrians (except in authorized areas or facilities), bicycles, farm tractors, implements of husbandry, funeral processions, and any vehicle unable to maintain the minimum speed for which the highway is posted, or other non-motorized traffic or by any person operating a motor driven cycle. The Department may also prohibit the use of such highway to school buses picking up and discharging children and mail delivery vehicles picking up or delivering mail. The Department shall erect and maintain official signs on the controlled access highway on which such prohibitions are applicable and when so erected no person may disobey the restrictions stated on such sign.
(Source: P.A. 76-1586.)

(625 ILCS 5/Ch. 11 Art. VIII heading)

(625 ILCS 5/11-801) (from Ch. 95 1/2, par. 11-801)
Sec. 11-801. Required position and method of turning. (a) The driver of a vehicle intending to turn at an intersection shall do so as follows:
(1) Both the approach for a right turn and a right turn shall be made as close as practical to the right-hand curb or edge of the roadway.
(2) The driver of a vehicle intending to turn left at any intersection shall approach the intersection in the extreme left-hand lane lawfully available to traffic moving in the direction of travel of such vehicle, and after entering the intersection, the left turn shall be made so as to leave the intersection in a lane lawfully available to traffic moving in such direction upon the roadway being entered. Whenever practicable the left turn shall be made in that portion of the intersection to the left of the center of the intersection.
(3) The Department and local authorities in their respective jurisdictions may cause official traffic control devices to be placed within or adjacent to intersections and thereby require and direct that a different course from that specified in this Section be traveled by vehicles turning at an intersection, and when such devices are so placed no driver of a vehicle shall turn a vehicle at an intersection other than as directed and required by such devices.
(b) Two-way left turn lanes. Where a special lane for making left turns by drivers proceeding in opposite directions has been indicated by official traffic-control devices:
(1) A left turn shall not be made from any other lane.
(2) A vehicle shall not be driven in the lane except when preparing for or making a left turn from or into the roadway or when preparing for or making a U turn when otherwise permitted by law.
(c) When a motor vehicle and a mass transit bus are traveling in the same direction on the same multi-laned highway, street or road, the operator of the motor vehicle overtaking such bus, which is stopped at an intersection on the right side of the roadway to receive or discharge passengers, shall pass to the left of the bus at a safe distance and shall not turn to the right in front of the bus at that intersection.
(Source: P.A. 85-786.)

(625 ILCS 5/11-802) (from Ch. 95 1/2, par. 11-802)
Sec. 11-802. Limitations on U turns. (a) The driver of any vehicle shall not turn such vehicle so as to proceed in the opposite direction unless such movement can be made in safety and without interfering with other traffic.
(b) No vehicle shall be turned so as to proceed in the opposite direction upon any curve, or upon the approach to or near the crest of a grade, where such vehicle cannot be seen by the driver of any other vehicle approaching from either direction within 500 feet.
(Source: P.A. 82-783.)

(625 ILCS 5/11-803) (from Ch. 95 1/2, par. 11-803)
Sec. 11-803. Starting parked vehicle.
No person shall start a vehicle which is stopped, standing, or parked unless and until such movement can be made with reasonable safety.
(Source: P.A. 76-1586.)

(625 ILCS 5/11-804) (from Ch. 95 1/2, par. 11-804)
Sec. 11-804. When signal required.
(a) No person may turn a vehicle at an intersection unless the vehicle is in proper position upon the roadway as required in Section 11-801 or turn a vehicle to enter a private road or driveway, or otherwise turn a vehicle from a direct course or move right or left upon a roadway unless and until such movement can be made with reasonable safety. No person may so turn any vehicle without giving an appropriate signal in the manner hereinafter provided.
(b) A signal of intention to turn right or left when required must be given continuously during not less than the last 100 feet traveled by the vehicle before turning within a business or residence district, and such signal must be given continuously during not less than the last 200 feet traveled by the vehicle before turning outside a business or residence district.
(c) No person may stop or suddenly decrease the speed of a vehicle without first giving an appropriate signal in the manner provided in this Chapter to the driver of any vehicle immediately to the rear when there is opportunity to give such a signal.
(d) The electric turn signal device required in Section 12-208 of this Act must be used to indicate an intention to turn, change lanes or start from a parallel parked position but must not be flashed on one side only on a parked or disabled vehicle or flashed as a courtesy or "do pass" signal to operators of other vehicles approaching from the rear. However, such signal devices may be flashed simultaneously on both sides of a motor vehicle to indicate the presence of a vehicular traffic hazard requiring unusual care in approaching, overtaking and passing.
(Source: P.A. 78-1297.)

(625 ILCS 5/11-805) (from Ch. 95 1/2, par. 11-805)
Sec. 11-805. Signal by hand or arm or signal device. Any stop or turn signal when required herein shall be given either by means of the hand and arm or by an electric turn signal device conforming to the requirements provided in Section 12-208 of this Act.
(Source: P.A. 79-1069.)

(625 ILCS 5/11-806) (from Ch. 95 1/2, par. 11-806)
Sec. 11-806. Method of giving hand and arm signals. All signals herein required given by hand and arm shall be given from the left side of the vehicle in the following manner and such signals shall indicate as follows:
1. Left turn - Hand and arm extended horizontally.
2. Right turn - Hand and arm extended upward, except

that a person operating a bicycle may extend the right hand and arm horizontally and to the right side of the bicycle.

3. Stop or decrease of speed - Hand and arm extended

downward.

(Source: P.A. 95-231, eff. 1-1-08.)

(625 ILCS 5/Ch. 11 Art. IX heading)

(625 ILCS 5/11-901) (from Ch. 95 1/2, par. 11-901)
Sec. 11-901. Vehicles approaching or entering intersection.
(a) When 2 vehicles approach or enter an intersection from different roadways at approximately the same time, the driver of the vehicle on the left must yield the right-of-way to the vehicle on the right.
(b) The right-of-way rule declared in paragraph (a) of this Section is modified at through highways and otherwise as stated in this Chapter.
(Source: P.A. 76-1739.)

(625 ILCS 5/11-901.01) (from Ch. 95 1/2, par. 11-901.01)
Sec. 11-901.01. Vehicles approaching or entering a "T" intersection. The driver of a vehicle approaching the intersection of a highway from a highway which terminates at the intersection, not otherwise regulated by this Act or controlled by traffic control signs or signals, shall stop, yield, and grant the privilege of immediate use of the intersection to another vehicle which has entered the intersection from the non-terminating highway or is approaching the intersection on the non-terminating highway in such proximity as to constitute a hazard and after stopping may proceed when the driver may safely enter the intersection without interference or collision with the traffic using the non-terminating highway.
(Source: P.A. 81-860.)

(625 ILCS 5/11-902) (from Ch. 95 1/2, par. 11-902)
Sec. 11-902. Vehicle turning left. The driver of a vehicle intending to turn to the left within an intersection or into an alley, private road, or driveway shall yield the right-of-way to any vehicle approaching from the opposite direction which is so close as to constitute an immediate hazard, but said driver, having so yielded may proceed at such time as a safe interval occurs.
(Source: P.A. 76-1586.)

(625 ILCS 5/11-903) (from Ch. 95 1/2, par. 11-903)
Sec. 11-903. Vehicles entering stop crosswalk.
Where stop signs or flashing red signals are in place at an intersection or flashing red signals are in place at a plainly marked crosswalk between intersections, drivers of vehicles shall stop before entering the nearest crosswalk and pedestrians within or entering the crosswalk at either edge of the roadway shall have the right-of-way over vehicles so stopped. Drivers of vehicles having so yielded the right-of-way to pedestrians entering or within the nearest crosswalk at an intersection shall also yield the right-of-way to pedestrians within any other crosswalk at the intersection.
(Source: P.A. 76-1586.)

(625 ILCS 5/11-904) (from Ch. 95 1/2, par. 11-904)
Sec. 11-904. Vehicle entering stop or yield intersection.
(a) Preferential right-of-way at an intersection may be indicated by stop or yield signs as authorized in Section 11-302 of this Chapter.
(b) Except when directed to proceed by a police officer or traffic-control signal, every driver of a vehicle approaching a stop intersection indicated by a stop sign shall stop at a clearly marked stop line, but if none, before entering the crosswalk on the near side of the intersection, or if none, then at the point nearest the intersecting roadway where the driver has a view of approaching traffic on the intersecting roadway before entering the intersection. After having stopped, the driver shall yield the right-of-way to any vehicle which has entered the intersection from another roadway or which is approaching so closely on the roadway as to constitute an immediate hazard during the time when the driver is moving across or within the intersection, but said driver having so yielded may proceed at such time as a safe interval occurs.
(c) The driver of a vehicle approaching a yield sign shall in obedience to such sign slow down to a speed reasonable for the existing conditions and, if required for safety to stop, shall stop at a clearly marked stop line, but if none, before entering the crosswalk on the near side of the intersection, or if none, then at the point nearest the intersecting roadway where the driver has a view of approaching traffic on the intersecting roadway. After slowing or stopping, the driver shall yield the right-of-way to any vehicle in the intersection or approaching on another roadway so closely as to constitute an immediate hazard during the time such driver is moving across or within the intersection.
(d) If a driver is involved in a collision at an intersection or interferes with the movement of other vehicles after driving past a yield right-of-way sign, such collision or interference shall be deemed prima facie evidence of the driver's failure to yield right-of-way.
(Source: P.A. 76-1739.)

(625 ILCS 5/11-905) (from Ch. 95 1/2, par. 11-905)
Sec. 11-905. Merging traffic. Notwithstanding the right-of-way provision in Section 11-901 of this Act, at an intersection where traffic lanes are provided for merging traffic the driver of each vehicle on the converging roadways is required to adjust his vehicular speed and lateral position so as to avoid a collision with another vehicle.
(Source: P.A. 100-201, eff. 8-18-17.)

(625 ILCS 5/11-906) (from Ch. 95 1/2, par. 11-906)
Sec. 11-906. Vehicle entering highway from private road or driveway.
The driver of a vehicle about to enter or cross a highway from an alley, building, private road or driveway shall yield the right-of-way to all vehicles approaching on the highway to be entered.
(Source: P.A. 76-1739.)

(625 ILCS 5/11-907) (from Ch. 95 1/2, par. 11-907)
Sec. 11-907. Operation of vehicles and streetcars on approach of authorized emergency vehicles.
(a) Upon the immediate approach of an authorized emergency vehicle making use of audible and visual signals meeting the requirements of this Code or a police vehicle properly and lawfully making use of an audible or visual signal:
(1) the driver of every other vehicle shall yield the

right-of-way and shall immediately drive to a position parallel to, and as close as possible to, the right-hand edge or curb of the highway clear of any intersection and shall, if necessary to permit the safe passage of the emergency vehicle, stop and remain in such position until the authorized emergency vehicle has passed, unless otherwise directed by a police officer; and

(2) the operator of every streetcar shall immediately

stop such car clear of any intersection and keep it in such position until the authorized emergency vehicle has passed, unless otherwise directed by a police officer.

(b) This Section shall not operate to relieve the driver of an authorized emergency vehicle from the duty to drive with due regard for the safety of all persons using the highway.
(c) Upon approaching a stationary authorized emergency vehicle, when the authorized emergency vehicle is giving a signal by displaying alternately flashing red, red and white, blue, or red and blue lights or amber or yellow warning lights, a person who drives an approaching vehicle shall:
(1) proceeding with due caution, yield the

right-of-way by making a lane change into a lane not adjacent to that of the authorized emergency vehicle, if possible with due regard to safety and traffic conditions, if on a highway having at least 4 lanes with not less than 2 lanes proceeding in the same direction as the approaching vehicle; or

(2) proceeding with due caution, reduce the speed of

the vehicle, maintaining a safe speed for road conditions, if changing lanes would be impossible or unsafe.

As used in this subsection (c), "authorized emergency vehicle" includes any vehicle authorized by law to be equipped with oscillating, rotating, or flashing lights under Section 12-215 of this Code, while the owner or operator of the vehicle is engaged in his or her official duties.
(d) A person who violates subsection (c) of this Section commits a business offense punishable by a fine of not less than $100 or more than $10,000. It is a factor in aggravation if the person committed the offense while in violation of Section 11-501 of this Code. Imposition of the penalties authorized by this subsection (d) for a violation of subsection (c) of this Section that results in the death of another person does not preclude imposition of appropriate additional civil or criminal penalties.
(e) If a violation of subsection (c) of this Section results in damage to the property of another person, in addition to any other penalty imposed, the person's driving privileges shall be suspended for a fixed period of not less than 90 days and not more than one year.
(f) If a violation of subsection (c) of this Section results in injury to another person, in addition to any other penalty imposed, the person's driving privileges shall be suspended for a fixed period of not less than 180 days and not more than 2 years.
(g) If a violation of subsection (c) of this Section results in the death of another person, in addition to any other penalty imposed, the person's driving privileges shall be suspended for 2 years.
(h) The Secretary of State shall, upon receiving a record of a judgment entered against a person under subsection (c) of this Section:
(1) suspend the person's driving privileges for the

mandatory period; or

(2) extend the period of an existing suspension by

the appropriate mandatory period.

(Source: P.A. 100-201, eff. 8-18-17.)

(625 ILCS 5/11-907.5)
Sec. 11-907.5. Approaching disabled vehicles.
(a) Upon approaching a disabled vehicle with lighted hazard lights on a highway having at least 4 lanes, of which at least 2 are proceeding in the same direction, a driver of a vehicle shall:
(1) proceeding with due caution, make a lane change

into a lane not adjacent to that disabled vehicle, if possible with due regard to safety and traffic conditions; or

(2) proceeding with due caution, reduce the speed of

the vehicle, maintaining a safe speed for road conditions, if changing lanes would be impossible or unsafe.

(b) A person who violates subsection (a) of this Section commits a petty offense.
(Source: P.A. 99-681, eff. 1-1-17.)

(625 ILCS 5/11-908) (from Ch. 95 1/2, par. 11-908)
Sec. 11-908. Vehicle approaching or entering a highway construction or maintenance area or zone.
(a) The driver of a vehicle shall yield the right-of-way to any authorized vehicle or pedestrian actually engaged in work upon a highway within any highway construction or maintenance area indicated by official traffic-control devices.
(a-1) Upon entering a construction or maintenance zone when workers are present, a person who drives a vehicle shall:
(1) proceeding with due caution, make a lane change

into a lane not adjacent to that of the workers present, if possible with due regard to safety and traffic conditions, if on a highway having at least 4 lanes with not less than 2 lanes proceeding in the same direction as the approaching vehicle; or

(2) proceeding with due caution, reduce the speed of

the vehicle, maintaining a safe speed for road conditions, if changing lanes would be impossible or unsafe.

(a-2) A person who violates subsection (a-1) of this Section commits a business offense punishable by a fine of not less than $100 and not more than $10,000. It is a factor in aggravation if the person committed the offense while in violation of Section 11-501 of this Code.
(a-3) If a violation of subsection (a-1) of this Section results in damage to the property of another person, in addition to any other penalty imposed, the person's driving privileges shall be suspended for a fixed period of not less than 90 days and not more than one year.
(a-4) If a violation of subsection (a-1) of this Section results in injury to another person, in addition to any other penalty imposed, the person's driving privileges shall be suspended for a fixed period of not less than 180 days and not more than 2 years.
(a-5) If a violation of subsection (a-1) of this Section results in the death of another person, in addition to any other penalty imposed, the person's driving privileges shall be suspended for 2 years.
(a-6) The Secretary of State shall, upon receiving a record of a judgment entered against a person under subsection (a-1) of this Section:
(1) suspend the person's driving privileges for the

mandatory period; or

(2) extend the period of an existing suspension by

the appropriate mandatory period.

(b) The driver of a vehicle shall yield the right-of-way to any authorized vehicle obviously and actually engaged in work upon a highway whenever the vehicle engaged in construction or maintenance work displays flashing lights as provided in Section 12-215 of this Act.
(c) The driver of a vehicle shall stop if signaled to do so by a flagger or a traffic control signal and remain in such position until signaled to proceed. If a driver of a vehicle fails to stop when signaled to do so by a flagger, the flagger is authorized to report such offense to the State's Attorney or authorized prosecutor. The penalties imposed for a violation of this subsection (c) shall be in addition to any penalties imposed for a violation of subsection (a-1).
(Source: P.A. 100-201, eff. 8-18-17.)

(625 ILCS 5/Ch. 11 Art. X heading)

(625 ILCS 5/11-1001) (from Ch. 95 1/2, par. 11-1001)
Sec. 11-1001. Pedestrian obedience to traffic control devices and traffic regulations.
(a) A pedestrian shall obey the instructions of any official traffic control device specifically applicable to him, unless otherwise directed by a police officer.
(b) Pedestrians shall be subject to traffic and pedestrian control signals provided in Sections 11-306 and 11-307 of this Chapter, but at all other places pedestrians shall be accorded the privileges and shall be subject to the restrictions stated in this Article.
(Source: P.A. 76-1734.)

(625 ILCS 5/11-1002) (from Ch. 95 1/2, par. 11-1002)
Sec. 11-1002. Pedestrians' right-of-way at crosswalks.
(a) When traffic control signals are not in place or not in operation the driver of a vehicle shall stop and yield the right-of-way to a pedestrian crossing the roadway within a crosswalk when the pedestrian is upon the half of the roadway upon which the vehicle is traveling, or when the pedestrian is approaching so closely from the opposite half of the roadway as to be in danger.
(b) No pedestrian shall suddenly leave a curb or other place of safety and walk or run into the path of a moving vehicle which is so close as to constitute an immediate hazard.
(c) Paragraph (a) shall not apply under the condition stated in Section 11-1003(b).
(d) Whenever any vehicle is stopped at a marked crosswalk or at any unmarked crosswalk at an intersection to permit a pedestrian to cross the roadway, the driver of any other vehicle approaching from the rear shall not overtake and pass such stopped vehicle.
(e) Whenever stop signs or flashing red signals are in place at an intersection or at a plainly marked crosswalk between intersections, drivers shall yield right-of-way to pedestrians as set forth in Section 11-904 of this Chapter.
(Source: P.A. 96-1165, eff. 7-22-10.)

(625 ILCS 5/11-1002.5)
Sec. 11-1002.5. Pedestrians' right-of-way at crosswalks; school zones.
(a) For the purpose of this Section, "school" has the meaning ascribed to that term in Section 11-605.
On a school day when school children are present and so close thereto that a potential hazard exists because of the close proximity of the motorized traffic and when traffic control signals are not in place or not in operation, the driver of a vehicle shall stop and yield the right-of-way to a pedestrian crossing the roadway within a crosswalk when the pedestrian is upon the half of the roadway upon which the vehicle is traveling, or when the pedestrian is approaching so closely from the opposite half of the roadway as to be in danger.
For the purpose of this Section, a school day shall begin at seven ante meridian and shall conclude at four post meridian.
This Section shall not be applicable unless appropriate signs are posted in accordance with Section 11-605.
(b) A first violation of this Section is a petty offense with a minimum fine of $150. A second or subsequent violation of this Section is a petty offense with a minimum fine of $300.
(c) When a fine for a violation of subsection (a) is $150 or greater, the person who violates subsection (a) shall be charged an additional $50 to be paid to the unit school district where the violation occurred for school safety purposes. If the violation occurred in a dual school district, $25 of the surcharge shall be paid to the elementary school district for school safety purposes and $25 of the surcharge shall be paid to the high school district for school safety purposes. Notwithstanding any other provision of law, the entire $50 surcharge shall be paid to the appropriate school district or districts.
For purposes of this subsection (c), "school safety purposes" has the meaning ascribed to that term in Section 11-605.
(Source: P.A. 95-302, eff. 1-1-08; 96-1165, eff. 7-22-10.)

(625 ILCS 5/11-1003) (from Ch. 95 1/2, par. 11-1003)
Sec. 11-1003. Crossing at other than crosswalks.
(a) Every pedestrian crossing a roadway at any point other than within a marked crosswalk or within an unmarked crosswalk at an intersection shall yield the right-of-way to all vehicles upon the roadway.
(b) Any pedestrian crossing a roadway at a point where a pedestrian tunnel or overhead pedestrian crossing has been provided shall yield the right-of-way to all vehicles upon the roadway.
(c) Between adjacent intersections at which traffic-control signals are in operation pedestrians shall not cross at any place except in a marked crosswalk.
(d) No pedestrian shall cross a roadway intersection diagonally unless authorized by official traffic-control devices; and, when authorized to cross diagonally, pedestrians shall cross only in accordance with the official traffic-control devices pertaining to such crossing movements.
(e) Pedestrians with disabilities may cross a roadway at any point other than within a marked crosswalk or within an unmarked crosswalk where the intersection is physically inaccessible to them but they shall yield the right-of-way to all vehicles upon the roadway.
(Source: P.A. 88-685, eff. 1-24-95.)

(625 ILCS 5/11-1003.1) (from Ch. 95 1/2, par. 11-1003.1)
Sec. 11-1003.1. Drivers to exercise due care. Notwithstanding other provisions of this Code or the provisions of any local ordinance, every driver of a vehicle shall exercise due care to avoid colliding with any pedestrian, or any person operating a bicycle or other device propelled by human power and shall give warning by sounding the horn when necessary and shall exercise proper precaution upon observing any child or any obviously confused, incapacitated or intoxicated person.
(Source: P.A. 82-132.)

(625 ILCS 5/11-1004) (from Ch. 95 1/2, par. 11-1004)
Sec. 11-1004. Pedestrian with disabilities; right-of-way. The driver of a vehicle shall yield the right-of-way to any pedestrian with clearly visible disabilities.
(Source: P.A. 88-685, eff. 1-24-95.)

(625 ILCS 5/11-1004.1) (from Ch. 95 1/2, par. 11-1004.1)
Sec. 11-1004.1. Motorized wheelchairs. Every person operating a motorized wheelchair upon a sidewalk or roadway shall be granted all the rights and shall be subject to all the duties applicable to a pedestrian.
(Source: P.A. 84-672.)

(625 ILCS 5/11-1005) (from Ch. 95 1/2, par. 11-1005)
Sec. 11-1005. Pedestrians to use right half of crosswalks.
Pedestrians shall move, whenever practicable, upon the right half of crosswalks.
(Source: P.A. 76-1586.)

(625 ILCS 5/11-1005.1)
Sec. 11-1005.1. Electric personal assistive mobility devices. Every person operating an electric personal assistive mobility device upon a sidewalk or roadway has all the rights and is subject to all the duties applicable to a pedestrian. Nothing in this Section shall be deemed to limit or preempt the authority of any home rule or non-home rule unit of local government from regulating or prohibiting the use of electric personal assistive mobility devices.
(Source: P.A. 92-868, eff. 6-1-03.)

(625 ILCS 5/11-1006) (from Ch. 95 1/2, par. 11-1006)
Sec. 11-1006. Pedestrians soliciting rides or business.
(a) No person shall stand in a roadway for the purpose of soliciting a ride from the driver of any vehicle.
(b) No person shall stand on a highway for the purpose of soliciting employment or business from the occupant of any vehicle.
(c) No person shall stand on a highway for the purpose of soliciting contributions from the occupant of any vehicle except within a municipality when expressly permitted by municipal ordinance. The local municipality, city, village, or other local governmental entity in which the solicitation takes place shall determine by ordinance where and when solicitations may take place based on the safety of the solicitors and the safety of motorists. The decision shall also take into account the orderly flow of traffic and may not allow interference with the operation of official traffic control devices. The soliciting agency shall be:
1. registered with the Attorney General as a

charitable organization as provided by "An Act to regulate solicitation and collection of funds for charitable purposes, providing for violations thereof, and making an appropriation therefor", approved July 26, 1963, as amended;

2. engaged in a Statewide fund raising activity; and
3. liable for any injuries to any person or property

during the solicitation which is causally related to an act of ordinary negligence of the soliciting agent.

Any person engaged in the act of solicitation shall be 16 years of age or more and shall be wearing a high visibility vest.
(d) No person shall stand on or in the proximity of a highway for the purpose of soliciting the watching or guarding of any vehicle while parked or about to be parked on a highway.
(e) Every person who is convicted of a violation of this Section shall be guilty of a Class A misdemeanor.
(Source: P.A. 88-589, eff. 8-14-94.)

(625 ILCS 5/11-1007) (from Ch. 95 1/2, par. 11-1007)
Sec. 11-1007. Pedestrians walking on highways.
(a) Except as provided in subsection (e), where a sidewalk is provided and its use is practicable, it shall be unlawful for any pedestrian to walk along and upon an adjacent roadway.
(b) Except as provided in subsection (e), where a sidewalk is not available, any pedestrian walking along and upon a highway shall walk only on a shoulder, as far as practicable from the edge of the roadway.
(c) Except as provided in subsection (e), where neither a sidewalk nor a shoulder is available, any pedestrian walking along and upon a highway shall walk as near as practicable to an outside edge of a roadway, and, if on a two-way roadway, shall walk only on the left side of the roadway.
(d) Except as otherwise provided in this Chapter, any pedestrian upon a roadway shall yield the right-of-way to all vehicles upon the roadway.
(e) In municipalities with a population of under 2,000,000 inhabitants, upon highways where the maximum posted speed limit is 45 miles per hour or less, and during the period from sunrise to sunset, a pedestrian who is 18 years of age or older and wearing in-line speed skates may travel upon the roadway as near as practicable to an outside edge of the roadway. Pedestrians wearing in-line speed skates upon a roadway may not impede or obstruct other vehicular traffic. Pedestrians wearing in-line speed skates shall be subject to all other rights and duties under this Article X. Nothing in this Code shall be construed to prevent a pedestrian wearing in-line speed skates from using a lane designated for bicycles.
(Source: P.A. 97-1023, eff. 1-1-13.)

(625 ILCS 5/11-1008) (from Ch. 95 1/2, par. 11-1008)
Sec. 11-1008. Right-of-way on sidewalks. The driver of a vehicle shall yield the right-of-way to any pedestrian on a sidewalk.
(Source: P.A. 79-857.)

(625 ILCS 5/11-1009) (from Ch. 95 1/2, par. 11-1009)
Sec. 11-1009. Pedestrians yield to authorized emergency vehicles. Upon the immediate approach of an authorized emergency vehicle making use of an audible signal and visual signals meeting the requirements of Section 12-217 of this Chapter, or of a police vehicle properly and lawfully making use of an audible signal only, every pedestrian shall yield the right-of-way to the authorized emergency vehicle.
(Source: P.A. 79-857.)

(625 ILCS 5/11-1010) (from Ch. 95 1/2, par. 11-1010)
Sec. 11-1010. Pedestrians under influence of alcohol or drugs. A pedestrian who is under the influence of alcohol or any drug to a degree which renders himself a hazard shall not walk or be upon a highway except on a sidewalk.
(Source: P.A. 79-857.)

(625 ILCS 5/11-1011) (from Ch. 95 1/2, par. 11-1011)
Sec. 11-1011. Bridge and railroad signals.
(a) No pedestrian shall enter or remain upon any bridge or approach thereto beyond the bridge signal, gate, or barrier after a bridge operation signal indication has been given.
(b) No pedestrian shall pass through, around, over, or under any crossing gate or barrier at a railroad grade crossing or bridge while such gate or barrier is closed or is being opened or closed.
(c) No pedestrian shall enter, remain upon or traverse over a railroad grade crossing or pedestrian walkway crossing a railroad track when an audible bell or clearly visible electric or mechanical signal device is operational giving warning of the presence, approach, passage, or departure of a railroad train or railroad track equipment.
(d) A violation of any part of this Section is a petty offense for which a $250 fine shall be imposed for a first violation, and a $500 fine shall be imposed for a second or subsequent violation. The court may impose 25 hours of community service in place of the $250 fine for a first violation.
(e) Local authorities shall impose fines as established in subsection (d) for pedestrians who fail to obey signals indicating the presence, approach, passage, or departure of a train or railroad track equipment.
(Source: P.A. 96-1244, eff. 1-1-11.)

(625 ILCS 5/Ch. 11 Art. XI heading)

(625 ILCS 5/11-1101) (from Ch. 95 1/2, par. 11-1101)
Sec. 11-1101. Passing street car on left.
(a) The driver of a vehicle shall not overtake and pass upon the left nor drive upon the left side of any street car proceeding in the same direction, whether such street car is actually in motion or temporarily at rest, except:
1. When so directed by a police officer;
2. When upon a one-way street; or
3. When upon a street where the tracks are so located as to prevent compliance with the section.
(b) The driver of any vehicle when permitted to overtake and pass upon the left of a street car which has stopped for the purpose of receiving or discharging any passenger shall reduce speed and may proceed only upon exercising due caution for pedestrians and shall accord pedestrians the right-of-way when required by other Sections of this Chapter.
(Source: P.A. 76-1586.)

(625 ILCS 5/11-1102) (from Ch. 95 1/2, par. 11-1102)
Sec. 11-1102. Passing street car on right.
The driver of a vehicle overtaking upon the right any street car stopped or about to stop for the purpose of receiving or discharging any passenger shall stop such vehicle at least ten feet to the rear of the nearest running board or door of such street car and thereupon remain standing until all passengers have boarded such car or upon alighting have reached a place of safety, except that where a safety zone has been established a vehicle need not be brought to a stop before passing any such street car but may proceed past such car at a speed not greater than is reasonable and proper and with due caution for the safety of pedestrians.
(Source: P.A. 76-1586.)

(625 ILCS 5/11-1103) (from Ch. 95 1/2, par. 11-1103)
Sec. 11-1103. Driving on street car tracks.
(a) The driver of any vehicle proceeding upon any street car track in front of a street car upon a street shall remove such vehicle from the track as soon as practical after signal from the operator of said street car.
(b) The driver of a vehicle upon overtaking and passing a street car shall not turn in front of such street car so as to interfere with or impede its movement.
(Source: P.A. 76-1586.)

(625 ILCS 5/11-1104) (from Ch. 95 1/2, par. 11-1104)
Sec. 11-1104. Driving through safety zone prohibited.
No vehicle shall at any time be driven through or within a safety zone.
(Source: P.A. 76-1586.)

(625 ILCS 5/Ch. 11 Art. XII heading)

(625 ILCS 5/11-1201) (from Ch. 95 1/2, par. 11-1201)
Sec. 11-1201. Obedience to signal indicating approach of train or railroad track equipment.
(a) Whenever any person driving a vehicle approaches a railroad grade crossing where the driver is not always required to stop, the person must exercise due care and caution as the existence of a railroad track across a highway is a warning of danger, and under any of the circumstances stated in this Section, the driver shall stop within 50 feet but not less than 15 feet from the nearest rail of the railroad and shall not proceed until the tracks are clear and he or she can do so safely. The foregoing requirements shall apply when:
1. A clearly visible electric or mechanical signal

device gives warning of the immediate approach of a railroad train or railroad track equipment;

2. A crossing gate is lowered or a human flagman

gives or continues to give a signal of the approach or passage of a railroad train or railroad track equipment;

3. A railroad train or railroad track equipment

approaching a highway crossing emits a warning signal and such railroad train or railroad track equipment, by reason of its speed or nearness to such crossing, is an immediate hazard;

4. An approaching railroad train or railroad track

equipment is plainly visible and is in hazardous proximity to such crossing;

5. A railroad train or railroad track equipment is

approaching so closely that an immediate hazard is created.

(a-5) Whenever a person driving a vehicle approaches a railroad grade crossing where the driver is not always required to stop but must slow down, the person must exercise due care and caution as the existence of a railroad track across a highway is a warning of danger, and under any of the circumstances stated in this Section, the driver shall slow down within 50 feet but not less than 15 feet from the nearest rail of the railroad and shall not proceed until he or she checks that the tracks are clear of an approaching train or railroad track equipment.
(b) No person shall drive any vehicle through, around or under any crossing gate or barrier at a railroad crossing while such gate or barrier is closed or is being opened or closed.
(c) The Department, and local authorities with the approval of the Department, are hereby authorized to designate particularly dangerous highway grade crossings of railroads and to erect stop signs thereat. When such stop signs are erected the driver of any vehicle shall stop within 50 feet but not less than 15 feet from the nearest rail of such railroad and shall proceed only upon exercising due care.
(d) At any railroad grade crossing provided with railroad crossbuck signs, without automatic, electric, or mechanical signal devices, crossing gates, or a human flagman giving a signal of the approach or passage of a train or railroad track equipment, the driver of a vehicle shall in obedience to the railroad crossbuck sign, yield the right-of-way and slow down to a speed reasonable for the existing conditions and shall stop, if required for safety, at a clearly marked stopped line, or if no stop line, within 50 feet but not less than 15 feet from the nearest rail of the railroad and shall not proceed until he or she can do so safely. If a driver is involved in a collision at a railroad crossing or interferes with the movement of a train or railroad track equipment after driving past the railroad crossbuck sign, the collision or interference is prima facie evidence of the driver's failure to yield right-of-way.
(d-1) No person shall, while driving a commercial motor vehicle, fail to negotiate a railroad-highway grade railroad crossing because of insufficient undercarriage clearance.
(d-5) (Blank).
(e) It is unlawful to violate any part of this Section.
(1) A violation of this Section is a petty offense

for which a fine of $500 shall be imposed for a first violation, and a fine of $1,000 shall be imposed for a second or subsequent violation. The court may impose 25 hours of community service in place of the $500 fine for the first violation.

(2) For a second or subsequent violation, the

Secretary of State may suspend the driving privileges of the offender for a minimum of 6 months.

(f) Corporate authorities of municipal corporations regulating operators of vehicles that fail to obey signals indicating the presence, approach, passage, or departure of a train or railroad track equipment shall impose fines as established in subsection (e) of this Section.
(Source: P.A. 99-663, eff. 1-1-17.)

(625 ILCS 5/11-1201.1)
Sec. 11-1201.1. Automated Railroad Crossing Enforcement System.
(a) For the purposes of this Section, an automated railroad grade crossing enforcement system is a system in a municipality or county operated by a governmental agency that produces a recorded image of a motor vehicle's violation of a provision of this Code or local ordinance and is designed to obtain a clear recorded image of the vehicle and vehicle's license plate. The recorded image must also display the time, date, and location of the violation.
As used in this Section, "recorded images" means images recorded by an automated railroad grade crossing enforcement system on:
(1) 2 or more photographs;
(2) 2 or more microphotographs;
(3) 2 or more electronic images; or
(4) a video recording showing the motor vehicle and,

on at least one image or portion of the recording, clearly identifying the registration plate number of the motor vehicle.

(b) The Illinois Commerce Commission may, in cooperation with a local law enforcement agency, establish in any county or municipality an automated railroad grade crossing enforcement system at any railroad grade crossing equipped with a crossing gate designated by local authorities. Local authorities desiring the establishment of an automated railroad crossing enforcement system must initiate the process by enacting a local ordinance requesting the creation of such a system. After the ordinance has been enacted, and before any additional steps toward the establishment of the system are undertaken, the local authorities and the Commission must agree to a plan for obtaining, from any combination of federal, State, and local funding sources, the moneys required for the purchase and installation of any necessary equipment.
(b-1) (Blank.)
(c) For each violation of Section 11-1201 of this Code or a local ordinance recorded by an automated railroad grade crossing enforcement system, the county or municipality having jurisdiction shall issue a written notice of the violation to the registered owner of the vehicle as the alleged violator. The notice shall be delivered to the registered owner of the vehicle, by mail, no later than 90 days after the violation.
The notice shall include:
(1) the name and address of the registered owner of

the vehicle;

(2) the registration number of the motor vehicle

involved in the violation;

(3) the violation charged;
(4) the location where the violation occurred;
(5) the date and time of the violation;
(6) a copy of the recorded images;
(7) the amount of the civil penalty imposed and the

date by which the civil penalty should be paid;

(8) a statement that recorded images are evidence of

a violation of a railroad grade crossing;

(9) a warning that failure to pay the civil penalty

or to contest liability in a timely manner is an admission of liability and may result in a suspension of the driving privileges of the registered owner of the vehicle; and

(10) a statement that the person may elect to proceed

by:

(A) paying the fine; or
(B) challenging the charge in court, by mail, or

by administrative hearing.

(d) If a person charged with a traffic violation, as a result of an automated railroad grade crossing enforcement system, does not pay or successfully contest the civil penalty resulting from that violation, the Secretary of State shall suspend the driving privileges of the registered owner of the vehicle under Section 6-306.5 of this Code for failing to pay any fine or penalty due and owing as a result of 5 violations of the automated railroad grade crossing enforcement system.
(d-1) (Blank.)
(d-2) (Blank.)
(e) Based on inspection of recorded images produced by an automated railroad grade crossing enforcement system, a notice alleging that the violation occurred shall be evidence of the facts contained in the notice and admissible in any proceeding alleging a violation under this Section.
(e-1) Recorded images made by an automated railroad grade crossing enforcement system are confidential and shall be made available only to the alleged violator and governmental and law enforcement agencies for purposes of adjudicating a violation of this Section, for statistical purposes, or for other governmental purposes. Any recorded image evidencing a violation of this Section, however, may be admissible in any proceeding resulting from the issuance of the citation.
(e-2) The court or hearing officer may consider the following in the defense of a violation:
(1) that the motor vehicle or registration plates of

the motor vehicle were stolen before the violation occurred and not under the control of or in the possession of the owner at the time of the violation;

(2) that the driver of the motor vehicle received a

Uniform Traffic Citation from a police officer at the time of the violation for the same offense;

(3) any other evidence or issues provided by

municipal or county ordinance.

(e-3) To demonstrate that the motor vehicle or the registration plates were stolen before the violation occurred and were not under the control or possession of the owner at the time of the violation, the owner must submit proof that a report concerning the stolen motor vehicle or registration plates was filed with a law enforcement agency in a timely manner.
(f) Rail crossings equipped with an automatic railroad grade crossing enforcement system shall be posted with a sign visible to approaching traffic stating that the railroad grade crossing is being monitored, that citations will be issued, and the amount of the fine for violation.
(g) The compensation paid for an automated railroad grade crossing enforcement system must be based on the value of the equipment or the services provided and may not be based on the number of citations issued or the revenue generated by the system.
(h) (Blank.)
(i) If any part or parts of this Section are held by a court of competent jurisdiction to be unconstitutional, the unconstitutionality shall not affect the validity of the remaining parts of this Section. The General Assembly hereby declares that it would have passed the remaining parts of this Section if it had known that the other part or parts of this Section would be declared unconstitutional.
(j) Penalty. A civil fine of $250 shall be imposed for a first violation of this Section, and a civil fine of $500 shall be imposed for a second or subsequent violation of this Section.
(Source: P.A. 96-478, eff. 1-1-10.)

(625 ILCS 5/11-1201.5)
Sec. 11-1201.5. (Repealed).
(Source: P.A. 94-771, eff. 1-1-07. Repealed by P.A. 96-478, eff. 1-1-10.)

(625 ILCS 5/11-1202) (from Ch. 95 1/2, par. 11-1202)
Sec. 11-1202. Certain vehicles must stop at all railroad grade crossings.
(a) The driver of any of the following vehicles shall, before crossing a railroad track or tracks at grade, stop such vehicle within 50 feet but not less than 15 feet from the nearest rail and, while so stopped, shall listen and look for the approach of a train or railroad track equipment and shall not proceed until such movement can be made with safety:
1. Any second division vehicle carrying passengers

for hire;

2. Any bus that meets all of the special requirements

for school buses in Sections 12-801, 12-803, and 12-805 of this Code. The driver of the bus, in addition to complying with all other applicable requirements of this subsection (a), must also (i) turn off all noise producing accessories, including heater blowers, defroster fans, auxiliary fans, and radios, and (ii) open the service door and driver's window, before crossing a railroad track or tracks;

3. Any other vehicle which is required by Federal or

State law to be placarded when carrying as a cargo or part of a cargo hazardous material as defined in the "Illinois Hazardous Materials Transportation Act".

After stopping as required in this Section, the driver shall proceed only in a gear not requiring a change of gears during the crossing, and the driver shall not shift gears while crossing the track or tracks.
(b) This Section shall not apply:
1. At any railroad grade crossing where traffic is

controlled by a police officer or flagperson;

2. At any railroad grade crossing controlled by a

functioning traffic-control signal transmitting a green indication which, under law, permits the vehicle to proceed across the railroad tracks without slowing or stopping, except that subsection (a) shall apply to any school bus;

3. At any streetcar grade crossing within a business

or residence district; or

4. At any abandoned, industrial or spur track

railroad grade crossing designated as exempt by the Illinois Commerce Commission and marked with an official sign as authorized in the State Manual on Uniform Traffic Control Devices for Streets and Highways.

(Source: P.A. 95-756, eff. 1-1-09; 96-1244, eff. 1-1-11.)

(625 ILCS 5/11-1203) (from Ch. 95 1/2, par. 11-1203)
Sec. 11-1203. Moving heavy equipment at railroad grade crossing.
(a) No person shall operate or move any crawler-type tractor, power shovel, derrick, roller, or any equipment or structure having a normal operating speed of 10 or less miles per hour, or, for such equipment with 18 feet or less distance between two adjacent axles, having a vertical body or load clearance of less than 9 inches above a level surface, or, for such equipment with more than 18 feet between two adjacent axles, having a vertical body or load clearance of less than 1/2 inch per foot of distance between such adjacent axles above a level surface upon or across any tracks at a railroad grade crossing without first complying with this Section.
(b) Notice of any such intended crossing shall be given to a superintendent of such railroad and a reasonable time be given to such railroad to provide proper protection at such crossing.
(c) Before making any such crossing the person operating or moving any such vehicle or equipment shall first stop the same not less than 15 feet nor more than 50 feet from the nearest rail of such railway and while so stopped shall listen and look in both directions along such track for any approaching train or railroad track equipment and for signals indicating the approach of a train or railroad track equipment, and shall not proceed until the crossing can be made safely.
(d) No such crossing shall be made when warning is given by automatic signal or crossing gates or a flagman or otherwise of the immediate approach of a railroad train, railroad track equipment, or car.
(Source: P.A. 96-1244, eff. 1-1-11.)

(625 ILCS 5/11-1204) (from Ch. 95 1/2, par. 11-1204)
Sec. 11-1204. Stop and yield signs.
(a) Preferential right-of-way at an intersection may be indicated by stop signs or yield signs as authorized in Section 11-302 of this Act.
(b) Except when directed to proceed by a police officer or traffic control signal, every driver of a vehicle and every motorman of a streetcar approaching a stop intersection indicated by a stop sign shall stop before entering the crosswalk on the near side of the intersection or, in the event there is no crosswalk, shall stop at a clearly marked stop line, but if none, then at the point nearest the intersection roadway where the driver has a view of approaching traffic on the intersecting roadway before entering the intersection.
(c) The driver of a vehicle approaching a yield sign if required for safety to stop shall stop before entering the crosswalk on the near side of the intersection or, in the event there is no crosswalk, at a clearly marked stop line, but if none, then at the point nearest the intersecting roadway where the driver has a view of approaching traffic on the intersecting roadway.
(Source: P.A. 76-1586.)

(625 ILCS 5/11-1205) (from Ch. 95 1/2, par. 11-1205)
Sec. 11-1205. Emerging from alley, building, or private road or driveway.
The driver of a vehicle emerging from an alley, building, private road or driveway within an urban area shall stop such vehicle immediately prior to driving into the sidewalk area extending across such alley, building entrance, road or driveway, or in the event there is no sidewalk area, shall stop at the point nearest the street to be entered where the driver has a view of approaching traffic thereon, and shall yield the right-of-way to any pedestrian as may be necessary to avoid collision, and upon entering the roadway shall yield the right-of-way to all vehicles approaching on such roadway.
(Source: P.A. 77-1344.)

(625 ILCS 5/Ch. 11 Art. XIII heading)

(625 ILCS 5/11-1301) (from Ch. 95 1/2, par. 11-1301)
Sec. 11-1301. Stopping, standing or parking outside of business or residence district.
(a) Outside a business or residence district, no person shall stop, park or leave standing any vehicle, whether attended or unattended, upon the roadway when it is practicable to stop, park or so leave such vehicle off the roadway, but in every event an unobstructed width of the highway opposite a standing vehicle shall be left for the free passage of other vehicles and a clear view of such stopped vehicle shall be available from a distance of 200 feet in each direction upon such highway.
(b) The Department with respect to highways under its jurisdiction or for the maintenance of which it is responsible may place signs prohibiting or restricting the stopping, standing or parking of vehicles on any highway where in its opinion such stopping, standing or parking is dangerous to those using the highway or where the stopping, standing or parking of vehicles would unduly interfere with the free movement of traffic thereon. Any such regulations adopted by the Department regarding the stopping, standing or parking of vehicles upon any specific street, streets or highways become effective at the time of the erection of appropriate signs indicating such regulations. Any such signs may be erected either by the Department or by a local authority with the approval of the Department.
(c) This Section, Section 11-1303 and Section 11-1304 shall not apply to the driver of any vehicle which is disabled in such manner and to such extent that it is impossible to avoid stopping and temporarily leaving the vehicle in such position.
(d) Any second division vehicle used exclusively for the collection of garbage, refuse, or recyclable material may stop or stand on the road in a business, rural, or residential district for the sole purpose of collecting garbage, refuse, or recyclable material. The vehicle, in addition to having its hazard lights lighted at all times that it is engaged in stopping or standing, shall also use its amber oscillating, rotating, or flashing light or lights as authorized under paragraph 12 of subsection (b) of Section 12-215, if so equipped.
(Source: P.A. 91-869, eff. 1-1-01.)

(625 ILCS 5/11-1301.1) (from Ch. 95 1/2, par. 11-1301.1)
Sec. 11-1301.1. Persons with disabilities - Parking privileges - Exemptions.
(a) A motor vehicle bearing registration plates issued to a person with disabilities, as defined by Section 1-159.1, pursuant to Section 3-616 or to a veteran with a disability pursuant to subsection (a) of Section 3-609 or a special decal or device issued pursuant to Section 3-616 or pursuant to Section 11-1301.2 of this Code or a motor vehicle registered in another jurisdiction, state, district, territory or foreign country upon which is displayed a registration plate, special decal or device issued by the other jurisdiction designating the vehicle is operated by or for a person with disabilities shall be exempt from the payment of parking meter fees until January 1, 2014, and exempt from any statute or ordinance imposing time limitations on parking, except limitations of one-half hour or less, on any street or highway zone, a parking area subject to regulation under subsection (a) of Section 11-209 of this Code, or any parking lot or parking place which are owned, leased or owned and leased by a municipality or a municipal parking utility; and shall be recognized by state and local authorities as a valid license plate or parking device and shall receive the same parking privileges as residents of this State; but, such vehicle shall be subject to the laws which prohibit parking in "no stopping" and "no standing" zones in front of or near fire hydrants, driveways, public building entrances and exits, bus stops and loading areas, and is prohibited from parking where the motor vehicle constitutes a traffic hazard, whereby such motor vehicle shall be moved at the instruction and request of a law enforcement officer to a location designated by the officer.
(b) Any motor vehicle bearing registration plates or a special decal or device specified in this Section or in Section 3-616 of this Code or such parking device as specifically authorized in Section 11-1301.2 as evidence that the vehicle is operated by or for a person with disabilities or bearing registration plates issued to a veteran with a disability under subsection (a) of Section 3-609 may park, in addition to any other lawful place, in any parking place specifically reserved for such vehicles by the posting of an official sign as provided under Section 11-301. Parking privileges granted by this Section are strictly limited to the person to whom the special registration plates, special decal or device were issued and to qualified operators acting under his or her express direction while the person with disabilities is present. A person to whom privileges were granted shall, at the request of a police officer or any other person invested by law with authority to direct, control, or regulate traffic, present an identification card with a picture as verification that the person is the person to whom the special registration plates, special decal or device was issued.
(c) Such parking privileges granted by this Section are also extended to motor vehicles of not-for-profit organizations used for the transportation of persons with disabilities when such motor vehicles display the decal or device issued pursuant to Section 11-1301.2 of this Code.
(d) No person shall use any area for the parking of any motor vehicle pursuant to Section 11-1303 of this Code or where an official sign controlling such area expressly prohibits parking at any time or during certain hours.
(e) Beginning January 1, 2014, a vehicle displaying a decal or device issued under subsection (c-5) of Section 11-1301.2 of this Code shall be exempt from the payment of fees generated by parking in a metered space or in a publicly owned parking area.
(Source: P.A. 98-463, eff. 8-16-13; 98-577, eff. 1-1-14; 99-143, eff. 7-27-15.)

(625 ILCS 5/11-1301.2) (from Ch. 95 1/2, par. 11-1301.2)
Sec. 11-1301.2. Special decals for parking; persons with disabilities.
(a) The Secretary of State shall provide for, by administrative rules, the design, size, color, and placement of a person with disabilities motorist decal or device and shall provide for, by administrative rules, the content and form of an application for a person with disabilities motorist decal or device, which shall be used by local authorities in the issuance thereof to a person with temporary disabilities, provided that the decal or device is valid for no more than 90 days, subject to renewal for like periods based upon continued disability, and further provided that the decal or device clearly sets forth the date that the decal or device expires. The application shall include the requirement of an Illinois Identification Card number or a State of Illinois driver's license number. This decal or device may be used by the authorized holder to designate and identify a vehicle not owned or displaying a registration plate as provided in Sections 3-609 and 3-616 of this Act to designate when the vehicle is being used to transport said person or persons with disabilities, and thus is entitled to enjoy all the privileges that would be afforded a person with disabilities licensed vehicle. Person with disabilities decals or devices issued and displayed pursuant to this Section shall be recognized and honored by all local authorities regardless of which local authority issued such decal or device.
The decal or device shall be issued only upon a showing by adequate documentation that the person for whose benefit the decal or device is to be used has a disability as defined in Section 1-159.1 of this Code and the disability is temporary.
(b) The local governing authorities shall be responsible for the provision of such decal or device, its issuance and designated placement within the vehicle. The cost of such decal or device shall be at the discretion of such local governing authority.
(c) The Secretary of State may, pursuant to Section 3-616(c), issue a person with disabilities parking decal or device to a person with disabilities as defined by Section 1-159.1. Any person with disabilities parking decal or device issued by the Secretary of State shall be registered to that person with disabilities in the form to be prescribed by the Secretary of State. The person with disabilities parking decal or device shall not display that person's address. One additional decal or device may be issued to an applicant upon his or her written request and with the approval of the Secretary of State. The written request must include a justification of the need for the additional decal or device.
(c-5) Beginning January 1, 2014, the Secretary shall provide by administrative rule for the issuance of a separate and distinct parking decal or device for persons with disabilities as defined by Section 1-159.1 of this Code and who meet the qualifications under this subsection. The authorized holder of a decal or device issued under this subsection (c-5) shall be exempt from the payment of fees generated by parking in a metered space, a parking area subject to paragraph (10) of subsection (a) of Section 11-209 of this Code, or a publicly owned parking area.
The Secretary shall issue a meter-exempt decal or device to a person with disabilities who: (i) has been issued registration plates under subsection (a) of Section 3-609 or Section 3-616 of this Code or a special decal or device under this Section, (ii) holds a valid Illinois driver's license, and (iii) is unable to do one or more of the following:
(1) manage, manipulate, or insert coins, or obtain

tickets or tokens in parking meters or ticket machines in parking lots, due to the lack of fine motor control of both hands;

(2) reach above his or her head to a height of 42

inches from the ground, due to a lack of finger, hand, or upper extremity strength or mobility;

(3) approach a parking meter due to his or her use of

a wheelchair or other device for mobility; or

(4) walk more than 20 feet due to an orthopedic,

neurological, cardiovascular, or lung condition in which the degree of debilitation is so severe that it almost completely impedes the ability to walk.

The application for a meter-exempt parking decal or device shall contain a statement certified by a licensed physician, physician assistant, or advanced practice registered nurse attesting to the permanent nature of the applicant's condition and verifying that the applicant meets the physical qualifications specified in this subsection (c-5).
Notwithstanding the requirements of this subsection (c-5), the Secretary shall issue a meter-exempt decal or device to a person who has been issued registration plates under Section 3-616 of this Code or a special decal or device under this Section, if the applicant is the parent or guardian of a person with disabilities who is under 18 years of age and incapable of driving.
(d) Replacement decals or devices may be issued for lost, stolen, or destroyed decals upon application and payment of a $10 fee. The replacement fee may be waived for individuals that have claimed and received a grant under the Senior Citizens and Persons with Disabilities Property Tax Relief Act.
(e) A person classified as a veteran under subsection (e) of Section 6-106 of this Code that has been issued a decal or device under this Section shall not be required to submit evidence of disability in order to renew that decal or device if, at the time of initial application, he or she submitted evidence from his or her physician or the Department of Veterans' Affairs that the disability is of a permanent nature. However, the Secretary shall take reasonable steps to ensure the veteran still resides in this State at the time of the renewal. These steps may include requiring the veteran to provide additional documentation or to appear at a Secretary of State facility. To identify veterans who are eligible for this exemption, the Secretary shall compare the list of the persons who have been issued a decal or device to the list of persons who have been issued a vehicle registration plate for veterans with disabilities under Section 3-609 of this Code, or who are identified as a veteran on their driver's license under Section 6-110 of this Code or on their identification card under Section 4 of the Illinois Identification Card Act.
(Source: P.A. 99-143, eff. 7-27-15; 100-513, eff. 1-1-18.)

(625 ILCS 5/11-1301.3) (from Ch. 95 1/2, par. 11-1301.3)
Sec. 11-1301.3. Unauthorized use of parking places reserved for persons with disabilities.
(a) It shall be prohibited to park any motor vehicle which is not properly displaying registration plates or decals issued to a person with disabilities, as defined by Section 1-159.1, pursuant to Sections 3-616, 11-1301.1 or 11-1301.2, or to a veteran with a disability pursuant to Section 3-609 of this Act, as evidence that the vehicle is operated by or for a person with disabilities or a veteran with a disability, in any parking place, including any private or public offstreet parking facility, specifically reserved, by the posting of an official sign as designated under Section 11-301, for motor vehicles displaying such registration plates. It shall be prohibited to park any motor vehicle in a designated access aisle adjacent to any parking place specifically reserved for persons with disabilities, by the posting of an official sign as designated under Section 11-301, for motor vehicles displaying such registration plates. When using the parking privileges for persons with disabilities, the parking decal or device must be displayed properly in the vehicle where it is clearly visible to law enforcement personnel, either hanging from the rearview mirror or placed on the dashboard of the vehicle in clear view. Disability license plates and parking decals and devices are not transferable from person to person. Proper usage of the disability license plate or parking decal or device requires the authorized holder to be present and enter or exit the vehicle at the time the parking privileges are being used. It is a violation of this Section to park in a space reserved for a person with disabilities if the authorized holder of the disability license plate or parking decal or device does not enter or exit the vehicle at the time the parking privileges are being used. Any motor vehicle properly displaying a disability license plate or a parking decal or device containing the International symbol of access issued to persons with disabilities by any local authority, state, district, territory or foreign country shall be recognized by State and local authorities as a valid license plate or device and receive the same parking privileges as residents of this State.
(a-1) An individual with a vehicle displaying disability license plates or a parking decal or device issued to a qualified person with a disability under Sections 3-616, 11-1301.1, or 11-1301.2 or to a veteran with a disability under Section 3-609 is in violation of this Section if (i) the person using the disability license plate or parking decal or device is not the authorized holder of the disability license plate or parking decal or device or is not transporting the authorized holder of the disability license plate or parking decal or device to or from the parking location and (ii) the person uses the disability license plate or parking decal or device to exercise any privileges granted through the disability license plate or parking decals or devices under this Code.
(a-2) A driver of a vehicle displaying disability license plates or a parking decal or device issued to a qualified person with a disability under Section 3-616, 11-1301.1, or 11-1301.2 or to a veteran with a disability under Section 3-609 is in violation of this Section if (i) the person to whom the disability license plate or parking decal or device was issued is deceased and (ii) the driver uses the disability license plate or parking decal or device to exercise any privileges granted through a disability license plate or parking decal or device under this Code.
(b) Any person or local authority owning or operating any public or private offstreet parking facility may, after notifying the police or sheriff's department, remove or cause to be removed to the nearest garage or other place of safety any vehicle parked within a stall or space reserved for use by a person with disabilities which does not display person with disabilities registration plates or a special decal or device as required under this Section.
(c) Any person found guilty of violating the provisions of subsection (a) shall be fined $250 in addition to any costs or charges connected with the removal or storage of any motor vehicle authorized under this Section; but municipalities by ordinance may impose a fine up to $350 and shall display signs indicating the fine imposed. If the amount of the fine is subsequently changed, the municipality shall change the sign to indicate the current amount of the fine. It shall not be a defense to a charge under this Section that either the sign posted pursuant to this Section or the intended accessible parking place does not comply with the technical requirements of Section 11-301, Department regulations, or local ordinance if a reasonable person would be made aware by the sign or notice on or near the parking place that the place is reserved for a person with disabilities.
(c-1) Any person found guilty of violating the provisions of subsection (a-1) a first time shall be fined $600. Any person found guilty of violating subsection (a-1) a second or subsequent time shall be fined $1,000. Any person who violates subsection (a-2) is guilty of a Class A misdemeanor and shall be fined $2,500. The circuit clerk shall distribute 50% of the fine imposed on any person who is found guilty of or pleads guilty to violating this Section, including any person placed on court supervision for violating this Section, to the law enforcement agency that issued the citation or made the arrest. If more than one law enforcement agency is responsible for issuing the citation or making the arrest, the 50% of the fine imposed shall be shared equally. If an officer of the Secretary of State Department of Police arrested a person for a violation of this Section, 50% of the fine imposed shall be deposited into the Secretary of State Police Services Fund.
(d) Local authorities shall impose fines as established in subsections (c) and (c-1) for violations of this Section.
(e) As used in this Section, "authorized holder" means an individual issued a disability license plate under Section 3-616 of this Code, an individual issued a parking decal or device under Section 11-1301.2 of this Code, or an individual issued a license plate for veterans with disabilities under Section 3-609 of this Code.
(f) Any person who commits a violation of subsection (a-1) or a similar provision of a local ordinance may have his or her driving privileges suspended or revoked by the Secretary of State for a period of time determined by the Secretary of State. Any person who commits a violation of subsection (a-2) or a similar provision of a local ordinance shall have his or her driving privileges revoked by the Secretary of State. The Secretary of State may also suspend or revoke the disability license plates or parking decal or device for a period of time determined by the Secretary of State.
(g) Any police officer may seize the parking decal or device from any person who commits a violation of this Section. Any police officer may seize the disability license plate upon authorization from the Secretary of State. Any police officer may request that the Secretary of State revoke the parking decal or device or the disability license plate of any person who commits a violation of this Section.
(Source: P.A. 98-463, eff. 8-16-13; 99-143, eff. 7-27-15.)

(625 ILCS 5/11-1301.4) (from Ch. 95 1/2, par. 11-1301.4)
Sec. 11-1301.4. Reciprocal agreements with other jurisdictions. The Secretary of State, or his designee, may enter into agreements with other jurisdictions, including foreign jurisdictions, on behalf of this State relating to the extension of parking privileges by such jurisdictions to residents of this State with disabilities who display a special license plate or parking device that contains the International symbol of access on his or her motor vehicle, and to recognize such plates or devices issued by such other jurisdictions. This State shall grant the same parking privileges which are granted to residents of this State with disabilities to any non-resident whose motor vehicle is licensed in another state, district, territory or foreign country if such vehicle displays the International symbol of access or a distinguishing insignia on license plates or parking device issued in accordance with the laws of the non-resident's state, district, territory or foreign country.
(Source: P.A. 99-143, eff. 7-27-15.)

(625 ILCS 5/11-1301.5)
Sec. 11-1301.5. Fictitious or unlawfully altered disability license plate or parking decal or device.
(a) As used in this Section:
"Fictitious disability license plate or parking decal or device" means any issued disability license plate or parking decal or device, or any license plate issued to a veteran with a disability under Section 3-609 of this Code, that has been issued by the Secretary of State or an authorized unit of local government that was issued based upon false information contained on the required application.
"False information" means any incorrect or inaccurate information concerning the name, date of birth, social security number, driver's license number, physician certification, or any other information required on the Persons with Disabilities Certification for Plate or Parking Placard, on the Application for Replacement Disability Parking Placard, or on the application for license plates issued to veterans with disabilities under Section 3-609 of this Code, that falsifies the content of the application.
"Unlawfully altered disability license plate or parking permit or device" means any disability license plate or parking permit or device, or any license plate issued to a veteran with a disability under Section 3-609 of this Code, issued by the Secretary of State or an authorized unit of local government that has been physically altered or changed in such manner that false information appears on the license plate or parking decal or device.
"Authorized holder" means an individual issued a disability license plate under Section 3-616 of this Code or an individual issued a parking decal or device under Section 11-1301.2 of this Code, or an individual issued a license plate for veterans with disabilities under Section 3-609 of this Code.
(b) It is a violation of this Section for any person:
(1) to knowingly possess any fictitious or unlawfully

altered disability license plate or parking decal or device;

(2) to knowingly issue or assist in the issuance of,

by the Secretary of State or unit of local government, any fictitious disability license plate or parking decal or device;

(3) to knowingly alter any disability license plate

or parking decal or device;

(4) to knowingly manufacture, possess, transfer, or

provide any documentation used in the application process whether real or fictitious, for the purpose of obtaining a fictitious disability license plate or parking decal or device;

(5) to knowingly provide any false information to the

Secretary of State or a unit of local government in order to obtain a disability license plate or parking decal or device;

(6) to knowingly transfer a disability license plate

or parking decal or device for the purpose of exercising the privileges granted to an authorized holder of a disability license plate or parking decal or device under this Code in the absence of the authorized holder; or

(7) who is a physician, physician assistant, or

advanced practice registered nurse to knowingly falsify a certification that a person is a person with disabilities as defined by Section 1-159.1 of this Code.

(c) Sentence.
(1) Any person convicted of a violation of paragraph

(1), (2), (3), (4), (5), or (7) of subsection (b) of this Section shall be guilty of a Class A misdemeanor and fined not less than $1,000 for a first offense and shall be guilty of a Class 4 felony and fined not less than $2,000 for a second or subsequent offense. Any person convicted of a violation of subdivision (b)(6) of this Section is guilty of a Class A misdemeanor and shall be fined not less than $1,000 for a first offense and not less than $2,000 for a second or subsequent offense. The circuit clerk shall distribute one-half of any fine imposed on any person who is found guilty of or pleads guilty to violating this Section, including any person placed on court supervision for violating this Section, to the law enforcement agency that issued the citation or made the arrest. If more than one law enforcement agency is responsible for issuing the citation or making the arrest, one-half of the fine imposed shall be shared equally.

(2) Any person who commits a violation of this

Section or a similar provision of a local ordinance may have his or her driving privileges suspended or revoked by the Secretary of State for a period of time determined by the Secretary of State. The Secretary of State may suspend or revoke the parking decal or device or the disability license plate of any person who commits a violation of this Section.

(3) Any police officer may seize the parking decal or

device from any person who commits a violation of this Section. Any police officer may seize the disability license plate upon authorization from the Secretary of State. Any police officer may request that the Secretary of State revoke the parking decal or device or the disability license plate of any person who commits a violation of this Section.

(Source: P.A. 99-143, eff. 7-27-15; 100-513, eff. 1-1-18.)

(625 ILCS 5/11-1301.6)
Sec. 11-1301.6. Fraudulent disability license plate or parking decal or device.
(a) As used in this Section:
"Fraudulent disability license plate or parking decal or device" means any disability license plate or parking decal or device that purports to be an official disability license plate or parking decal or device and that has not been issued by the Secretary of State or an authorized unit of local government.
"Disability license plate or parking decal or device-making implement" means any implement specially designed or primarily used in the manufacture, assembly, or authentication of a disability license plate or parking decal or device, or a license plate issued to a veteran with a disability under Section 3-609 of this Code, issued by the Secretary of State or a unit of local government.
(b) It is a violation of this Section for any person:
(1) to knowingly possess any fraudulent disability

license plate or parking decal;

(2) to knowingly possess without authority any

disability license plate or parking decal or device-making implement;

(3) to knowingly duplicate, manufacture, sell, or

transfer any fraudulent or stolen disability license plate or parking decal or device;

(4) to knowingly assist in the duplication,

manufacturing, selling, or transferring of any fraudulent, stolen, or reported lost or damaged disability license plate or parking decal or device; or

(5) to advertise or distribute a fraudulent

disability license plate or parking decal or device.

(c) Sentence.
(1) Any person convicted of a violation of this

Section shall be guilty of a Class A misdemeanor and fined not less than $1,000 for a first offense and shall be guilty of a Class 4 felony and fined not less than $2,000 for a second or subsequent offense. The circuit clerk shall distribute half of any fine imposed on any person who is found guilty of or pleads guilty to violating this Section, including any person placed on court supervision for violating this Section, to the law enforcement agency that issued the citation or made the arrest. If more than one law enforcement agency is responsible for issuing the citation or making the arrest, one-half of the fine imposed shall be shared equally.

(2) Any person who commits a violation of this

Section or a similar provision of a local ordinance may have his or her driving privileges suspended or revoked by the Secretary of State for a period of time determined by the Secretary of State.

(3) Any police officer may seize the parking decal or

device from any person who commits a violation of this Section. Any police officer may seize the disability license plate upon authorization from the Secretary of State. Any police officer may request that the Secretary of State revoke the parking decal or device or the disability license plate of any person who commits a violation of this Section.

(Source: P.A. 99-143, eff. 7-27-15.)

(625 ILCS 5/11-1301.7)
Sec. 11-1301.7. Appointed volunteers and contracted entities; parking violations for persons with disabilities.
(a) The chief of police of a municipality and the sheriff of a county authorized to enforce parking laws may appoint volunteers or contract with public or private entities to issue parking violation notices for violations of Section 11-1301.3 or ordinances dealing with parking privileges for persons with disabilities. Volunteers appointed under this Section and any employees of public or private entities that the chief of police or sheriff has contracted with under this Section who are issuing these parking violation notices must be at least 21 years of age. The chief of police or sheriff appointing the volunteers or contracting with public or private entities may establish any other qualifications that he or she deems desirable.
(b) The chief of police or sheriff appointing volunteers under this Section shall provide training to the volunteers before authorizing them to issue parking violation notices.
(c) A parking violation notice issued by a volunteer appointed under this Section or by a public or private entity that the chief of police or sheriff has contracted with under this Section shall have the same force and effect as a parking violation notice issued by a police officer for the same offense.
(d) All funds collected as a result of the payment of the parking violation notices issued under this Section shall go to the municipality or county where the notice is issued.
(e) An appointed volunteer or private or public entity under contract pursuant to this Section is not liable for his or her or its act or omission in the execution or enforcement of laws or ordinances if acting within the scope of the appointment or contract authorized by this Section, unless the act or omission constitutes willful and wanton conduct.
(f) Except as otherwise provided by statute, a local government, a chief of police, sheriff, or employee of a police department or sheriff, as such and acting within the scope of his or her employment, is not liable for an injury caused by the act or omission of an appointed volunteer or private or public entity under contract pursuant to this Section. No local government, chief of police, sheriff, or an employee of a local government, police department or sheriff shall be liable for any actions regarding the supervision or direction, or the failure to supervise and direct, an appointed volunteer or private or public entity under contract pursuant to this Section unless the act or omission constitutes willful and wanton conduct.
(g) An appointed volunteer or private or public entity under contract pursuant to this Section shall assume all liability for and hold the property owner and his agents and employees harmless from any and all claims of action resulting from the work of the appointed volunteer or public or private entity.
(Source: P.A. 99-143, eff. 7-27-15.)

(625 ILCS 5/11-1301.8)
Sec. 11-1301.8. Obstruction of parking places for persons with disabilities.
(a) No property owner shall allow any unreasonable obstruction of a designated aisle or parking place specifically reserved for persons with disabilities after 24 hours following the conclusion of an adverse weather event.
(b) No property owner shall allow the accumulation of debris or large objects, such as trash containers, to unreasonably obstruct any designated aisle or parking place specifically reserved for persons with disabilities without providing suitable and equivalent alternative parking spaces on-site.
(c) This Section shall apply to both public and private property where any designated aisle or parking place is specifically reserved for persons with disabilities, by the posting of an official sign as designated under Section 11-301 of this Code.
(d) A person who violates this Section shall be guilty of a petty offense and pay a fine of not more than $250.
(Source: P.A. 96-1125, eff. 1-1-11; 97-333, eff. 8-12-11.)

(625 ILCS 5/11-1302) (from Ch. 95 1/2, par. 11-1302)
Sec. 11-1302. Officers authorized to remove vehicles.
(a) Whenever any police officer finds a vehicle in violation of any of the provisions of Section 11-1301 such officer is hereby authorized to move such vehicle, or require the driver or other person in charge of the vehicle to move the same, to a position off the roadway.
(b) Any police officer is hereby authorized to remove or cause to be removed to a place of safety any unattended vehicle illegally left standing upon any highway, bridge, causeway, or in a tunnel, in such a position or under such circumstances as to obstruct the normal movement of traffic.
Whenever the Department finds an abandoned or disabled vehicle standing upon the paved or main-traveled part of a highway, which vehicle is or may be expected to interrupt the free flow of traffic on the highway or interfere with the maintenance of the highway, the Department is authorized to move the vehicle to a position off the paved or improved or main-traveled part of the highway.
(c) Any police officer is hereby authorized to remove or cause to be removed to the nearest garage or other place of safety any vehicle found upon a highway when:
1. report has been made that such vehicle has been

stolen or taken without the consent of its owner, or

2. the person or persons in charge of such vehicle

are unable to provide for its custody or removal, or

3. the person driving or in control of such vehicle

is arrested for an alleged offense for which the officer is required by law to take the person arrested before a proper magistrate without unnecessary delay, or

4. the registration of the vehicle has been

suspended, cancelled, or revoked.

(Source: P.A. 97-743, eff. 1-1-13; 98-463, eff. 8-16-13.)

(625 ILCS 5/11-1303) (from Ch. 95 1/2, par. 11-1303)
Sec. 11-1303. Stopping, standing or parking prohibited in specified places.
(a) Except when necessary to avoid conflict with other traffic, or in compliance with law or the directions of a police officer or official traffic-control device, no person shall:
1. Stop, stand or park a vehicle:
a. On the roadway side of any vehicle stopped or

parked at the edge or curb of a street;

b. On a sidewalk;
c. Within an intersection;
d. On a crosswalk;
e. Between a safety zone and the adjacent curb or

within 30 feet of points on the curb immediately opposite the ends of a safety zone, unless a different length is indicated by signs or markings;

f. Alongside or opposite any street excavation or

obstruction when stopping, standing or parking would obstruct traffic;

g. Upon any bridge or other elevated structure

upon a highway or within a highway tunnel;

h. On any railroad tracks. A violation of any

part of this subparagraph h. shall result in a mandatory fine of $500 or 50 hours of community service.

i. At any place where official signs prohibit

stopping;

j. On any controlled-access highway;
k. In the area between roadways of a divided

highway, including crossovers;

l. In a public parking area if the vehicle does

not display a current annual registration sticker or current temporary permit pending registration.

2. Stand or park a vehicle, whether occupied or not,

except momentarily to pick up or discharge passengers:

a. In front of a public or private driveway;
b. Within 15 feet of a fire hydrant;
c. Within 20 feet of a crosswalk at an

intersection;

d. Within 30 feet upon the approach to any

flashing signal, stop sign, yield sign, or traffic control signal located at the side of a roadway;

e. Within 20 feet of the driveway entrance to any

fire station and on the side of a street opposite the entrance to any fire station within 75 feet of such entrance (when properly sign-posted);

f. At any place where official signs prohibit

standing.

3. Park a vehicle, whether occupied or not, except

temporarily for the purpose of and while actually engaged in loading or unloading property or passengers:

a. Within 50 feet of the nearest rail of a

railroad crossing;

b. At any place where official signs prohibit

parking.

(b) No person shall move a vehicle not lawfully under his control into any such prohibited area or away from a curb such distance as is unlawful.
(Source: P.A. 89-245, eff. 1-1-96; 89-658, eff. 1-1-97.)

(625 ILCS 5/11-1304) (from Ch. 95 1/2, par. 11-1304)
Sec. 11-1304. Additional parking regulations. (a) Except as otherwise provided in this section, every vehicle stopped or parked upon a two-way roadway shall be so stopped or parked with the right-hand wheels parallel to and within 12 inches of the right-hand curb or as close as practicable to the right edge of the right-hand shoulder.
(b) Except when otherwise provided by local ordinance, every vehicle stopped or parked upon a one-way roadway shall be so stopped or parked parallel to the curb or edge of the roadway, in the direction of authorized traffic movement, with its right-hand wheels within 12 inches of the right-hand curb or as close as practicable to the right edge of the right-hand shoulder, or with its left-hand wheels within 12 inches of the left-hand curb or as close as practicable to the left edge of the left-hand shoulder.
(c) Local authorities may permit angle parking on any roadway, except that angle parking shall not be permitted on any federal-aid or State highway unless the Department has determined that the roadway is of sufficient width to permit angle parking without interfering with the free movement of traffic.
(d) The Department with respect to highways under its jurisdiction may place signs prohibiting, limiting, or restricting the stopping, standing or parking of vehicles on any highway where in its opinion such stopping, standing or parking is dangerous to those using the highway or where the stopping, standing or parking of vehicles would unduly interfere with the free movement of traffic thereon. No person shall stop, stand or park any vehicle in violation of the restrictions indicated by such devices.
(Source: P.A. 79-801; 79-1069; 79-1454.)

(625 ILCS 5/11-1304.5)
Sec. 11-1304.5. Parking of vehicle with expired registration. No person may stop, park, or leave standing upon a public street, highway, or roadway a vehicle upon which is displayed an Illinois registration plate or plates or registration sticker after the termination of the registration period, except as provided for in subsection (b) of Section 3-701 of this Code, for which the registration plate or plates or registration sticker was issued or after the expiration date set under Section 3-414 or 3-414.1 of this Code.
(Source: P.A. 99-166, eff. 7-28-15.)

(625 ILCS 5/11-1305) (from Ch. 95 1/2, par. 11-1305)
Sec. 11-1305. Lessors of visitor vehicles - Duty upon receiving notice of violation of this Article or local parking regulation. Every person in whose name a vehicle is registered pursuant to law and who leases such vehicle to others, after receiving written notice of a violation of this Article or a parking regulation of a local authority involving such vehicle, shall upon request provide such police officers as have authority of the offense, and the court having jurisdiction thereof, with a written statement of the name and address of the lessee at the time of such offense and the identifying number upon the registration plates and registration sticker or stickers of such vehicle.
(Source: P.A. 80-230; 80-911; 80-1185.)

(625 ILCS 5/11-1306) (from Ch. 95 1/2, par. 11-1306)
Sec. 11-1306. Parking liability of lessor. No person who is the lessor of a vehicle pursuant to a written lease agreement shall be liable for the violation of any parking or standing regulation of this Act, or of a local authority, involving such vehicle during the period of the lease; provided that upon the request of the appropriate authority received within 120 days after the violation occurred, the lessor provides within 60 days after such receipt the name and address of the lessee. The drivers license number of a lessee may be subsequently individually requested by the appropriate authority if needed for enforcement of the Act.
(Source: P.A. 84-354.)

(625 ILCS 5/11-1307)
Sec. 11-1307. Centralized parking meter systems.
(a) As used in this Section:
"Centralized parking meter system" means a system of regulating the standing or parking of vehicles that includes 3 or more parking meter zones, and a single parking meter.
"Parking meter" means a traffic control device which, upon being activated by deposit of currency of the United States, or by electronic or other form of payment, in the amount indicated thereon or otherwise, either: (1) displays a signal showing that parking is allowed from the time of such activation until the expiration of the time fixed for parking in the parking meter zone in which it is located, and upon expiration of such time indicates by sign or signal that the lawful parking period has expired, or (2) issues a ticket or other token, or activates a display device, on which is printed or otherwise indicated the lawful parking period in the parking meter zone in which the parking meter is located, such ticket, other token, or display device, to be displayed in a publicly visible location on the dashboard or inner windshield of a vehicle parked in the parking meter zone, or such ticket to be affixed on the front lamp of a motorcycle or motor scooter parked in the parking meter zone.
"Parking meter zone" means a certain designated and marked-off section of the public way within the marked boundaries where a vehicle may be temporarily parked and allowed to remain for such period of time as the parking meter attached thereto, or the ticket or other token issued by the parking meter, may indicate.
(b) If for any reason the parking meter serving a space or, in a centralized parking meter system, serving a parking meter zone is malfunctioning due to the accumulation of ice or snow and it has been reported to the local authorities as malfunctioning prior to a violation for the standing or parking of vehicles being issued, it shall be a valid affirmative defense to such violation until such time as the parking meter is brought back into service.
(Source: P.A. 96-1256, eff. 1-1-11.)

(625 ILCS 5/11-1308)
Sec. 11-1308. Unauthorized use of parking places reserved for electric vehicles.
(a) For the purposes of this Section:
"Electric vehicle" means a battery-powered electric vehicle operated solely by electricity or a plug-in hybrid electric vehicle that operates on electricity and gasoline and has a battery that can be recharged from an external source.
"Electric vehicle charging station" means any facility or equipment that is used to charge a battery or other energy storage device of an electric vehicle.
(b) It shall be prohibited to park a non-electric vehicle in an electric vehicle charging station designated for use by electric vehicles, including an electric vehicle charging station on any private or public offstreet parking facility. A person may park only an electric vehicle in an electric vehicle charging station space designated for use by electric vehicles.
(c) Any person or local authority owning or operating any public or private offstreet parking facility may, after notifying the police or sheriff's department, remove or cause to be removed to the nearest garage or other place of safety any non-electric vehicle parked within an electric vehicle charging station space designated for use by electric vehicles.
(d) It shall not be a defense to a charge under this Section that the sign or notice posted at the electric vehicle charging station or the designated parking space does not comply with applicable rules, regulations, or local ordinances, if a reasonable person would be made aware by the sign or notice on or near the parking space that the space is reserved for electric vehicles.
(e) Any person found guilty of violating the provisions of subsection (b) shall be fined $75 in addition to any costs or charges connected with the removal or storage of the non-electric vehicle; but municipalities by ordinance may impose a fine up to $100.
(Source: P.A. 99-172, eff. 1-1-16.)

(625 ILCS 5/Ch. 11 Art. XIV heading)

(625 ILCS 5/11-1401) (from Ch. 95 1/2, par. 11-1401)
Sec. 11-1401. Unattended motor vehicles. Except for a law enforcement officer or an operator of an authorized emergency vehicle performing his or her official duties, no person driving or in charge of a motor vehicle shall permit it to stand unattended without first stopping the engine, locking the ignition, removing the key from the ignition, effectively setting the brake thereon and, when standing upon any perceptible grade, turning the front wheels to the curb or side of the highway. An unattended motor vehicle shall not include an unattended locked motor vehicle with the engine running after being started by a remote starter system.
(Source: P.A. 100-435, eff. 8-25-17.)

(625 ILCS 5/11-1402) (from Ch. 95 1/2, par. 11-1402)
Sec. 11-1402. Limitations on backing. (a) The driver of a vehicle shall not back the same unless such movement can be made with safety and without interfering with other traffic.
(b) The driver of a vehicle shall not back the same upon any shoulder or roadway of any controlled-access highway.
(Source: P.A. 79-1069.)

(625 ILCS 5/11-1403) (from Ch. 95 1/2, par. 11-1403)
Sec. 11-1403. Riding on motorcycles.
(a) A person operating a motorcycle shall ride only upon the permanent and regular seat attached thereto, and such operator shall not carry any other person nor shall any other person ride on a motorcycle unless such motorcycle is designed to carry more than one person, in which event a passenger may ride upon the permanent and regular seat if designed for 2 persons, or upon another seat firmly attached to the motorcycle at the rear or side of the operator.
(b) A person shall ride upon a motorcycle only while sitting astride the seat, facing forward, with one leg on each side of the motorcycle.
(c) No person shall operate any motorcycle with handlebar grips higher than the height of the head of the operator when the operator is seated in the normal driving position astride that portion of the seat or saddle occupied by the operator.
(d) The operator of any motorcycle shall keep at least one hand on a handlebar grip at all times the motorcycle is in motion.
(Source: P.A. 97-743, eff. 1-1-13.)

(625 ILCS 5/11-1403.1) (from Ch. 95 1/2, par. 11-1403.1)
Sec. 11-1403.1. Riding on mopeds.
(a) The operator of a moped shall ride only astride the permanent and regular seat attached thereto, and shall not permit 2 persons to ride thereon at the same time, unless the moped is designed to carry 2 persons; any moped designed for 2 persons must be equipped with a passenger seat and footrests for use of a passenger.
(b) The provisions of Article XV shall be applicable to the operation of mopeds, except for those provisions which by their nature can have no application to mopeds.
(Source: P.A. 96-554, eff. 1-1-10.)

(625 ILCS 5/11-1403.2) (from Ch. 95 1/2, par. 11-1403.2)
Sec. 11-1403.2. Operating a motorcycle, motor driven cycle, or moped on one wheel; aggravated operating a motorcycle, motor driven cycle, or moped on one wheel.
(a) No person shall operate a motorcycle, motor driven cycle, or moped on one wheel.
(b) Aggravated operating a motorcycle, motor driven cycle, or moped on one wheel. A person commits aggravated operating a motorcycle, motor driven cycle, or moped on one wheel when he or she violates subsection (a) of this Section while committing a violation of subsection (b) of Section 11-601 of this Code. A violation of this subsection is a petty offense with a minimum fine of $100, except a second conviction of a violation of this subsection is a Class B misdemeanor and a third or subsequent conviction of a violation of this subsection is a Class A misdemeanor.
(Source: P.A. 96-554, eff. 1-1-10; 97-743, eff. 1-1-13.)

(625 ILCS 5/11-1403.3) (from Ch. 95 1/2, par. 11-1403.3)
Sec. 11-1403.3. Intercom helmets. Any driver of a vehicle defined in Section 1-145.001, 1-147, or 1-148.2 of this Code may use a helmet equipped with an electronic intercom system permitting 2-way vocal communication with drivers of any such vehicles or passengers on such vehicles.
(Source: P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/11-1404) (from Ch. 95 1/2, par. 11-1404)
Sec. 11-1404. Special equipment for persons riding motorcycles, motor driven cycles or mopeds.
(a) The operator of a motorcycle, motor driven cycle or moped and every passenger thereon shall be protected by glasses, goggles or a transparent shield.
(b) For the purposes of this Section, glasses, goggles, and transparent shields are defined as follows:
"Glasses" means ordinary eye pieces such as spectacles or sunglasses worn before the eye, made of shatter-resistant material. Shatter-resistant material, as used in this Section, means material so manufactured, fabricated, or created that it substantially prevents shattering or flying when struck or broken.
"Goggles" means a device worn before the eyes, the predominant function of which is protecting the eyes without obstructing peripheral vision. Goggles shall provide protection from the front and sides, and may or may not form a complete seal with the face.
"Transparent shield" means a windshield attached to the front of a motorcycle that extends above the eyes when an operator is seated in the normal, upright riding position, made of shatter-resistant material, or a shatter-resistant protective face shield that covers the wearer's eyes and face at least to a point approximately to the tip of the nose.
(c) Contact lenses are not acceptable eye protection devices.
(Source: P.A. 96-554, eff. 1-1-10.)

(625 ILCS 5/11-1405) (from Ch. 95 1/2, par. 11-1405)
Sec. 11-1405. Required equipment on motorcycles.
Any motorcycle carrying a passenger, other than in a sidecar or enclosed cab, shall be equipped with footrests for such passenger.
(Source: P.A. 84-602.)

(625 ILCS 5/11-1406) (from Ch. 95 1/2, par. 11-1406)
Sec. 11-1406. Obstruction of driver's view or driving mechanism. (a) No person shall drive a vehicle when it is so loaded, or when there are in the front seat such a number of persons, exceeding three, as to obstruct the view of the driver to the front or sides of the vehicle or as to interfere with the driver's control over the driving mechanism of the vehicle.
(b) No passenger in a vehicle or streetcar shall ride in such position as to interfere with the driver's or motorman's view ahead or to the sides, or to interfere with his control over the driving mechanism of the vehicle or streetcar.
(c) No passenger on a school bus may ride or stand in a position as to interfere with the driver's view ahead or to the side or to the rear, or to interfere with his control of the driving mechanism of the bus.
(Source: P.A. 79-1069.)

(625 ILCS 5/11-1407) (from Ch. 95 1/2, par. 11-1407)
Sec. 11-1407. Opening and closing vehicle doors. No person shall open the door of a vehicle on the side available to moving traffic unless and until it is reasonably safe to do so, and can be done without interfering with the movement of other traffic, nor shall any person leave a door open on the side of a vehicle available to moving traffic for a period of time longer than necessary to load or unload passengers.
(Source: P.A. 79-1069.)

(625 ILCS 5/11-1408) (from Ch. 95 1/2, par. 11-1408)
Sec. 11-1408. Riding in towed vehicles. No person or persons shall occupy a trailer, semitrailer, farm wagon, or any other vehicle while it is being towed upon a public highway, unless:
(1) the occupancy of the towed vehicle is necessary

to avoid an imminent threat to a person's safety due to extreme weather conditions or another emergency situation;

(2) the speed of the vehicle does not exceed 15 miles

per hour and the vehicle is used in connection with a parade, farming-related activity, or similar activity; or

(3) the speed of the vehicle does not exceed 15 miles

per hour and the passenger is over the age of 18.

(Source: P.A. 97-17, eff. 1-1-12.)

(625 ILCS 5/11-1409) (from Ch. 95 1/2, par. 11-1409)
Sec. 11-1409. Driving on mountain highways. The driver of a motor vehicle traveling through defiles or canyons or on mountain highways shall hold such motor vehicle under control and as near the right-hand edge of the roadway as reasonably possible and, except when driving entirely to the right of the center of the roadway, shall give audible warning with the horn of such motor vehicle upon approaching any curve where the view is obstructed within a distance of 200 feet along the highway.
(Source: P.A. 79-1069.)

(625 ILCS 5/11-1410) (from Ch. 95 1/2, par. 11-1410)
Sec. 11-1410. Coasting prohibited.
(a) The driver of any motor vehicle when traveling upon a down grade shall not coast with the gears or transmission of such vehicle in neutral.
(b) The driver of a truck or bus when traveling upon a down grade shall not coast with the clutch disengaged.
(Source: P.A. 79-1069.)

(625 ILCS 5/11-1411) (from Ch. 95 1/2, par. 11-1411)
Sec. 11-1411. Following fire apparatus prohibited. The driver of any vehicle other than one on official business shall not follow any fire apparatus traveling in response to a fire alarm closer than 500 feet or stop such vehicle within 500 feet of any fire apparatus stopped in answer to a fire alarm.
(Source: P.A. 79-1069.)

(625 ILCS 5/11-1412) (from Ch. 95 1/2, par. 11-1412)
Sec. 11-1412. Crossing fire hose.
No vehicle shall be driven over any unprotected hose of a fire department when laid down on any street, private road or driveway to be used at any fire or alarm of fire, without the consent of the fire department official in command.
(Source: P.A. 76-1736.)

(625 ILCS 5/11-1412.1) (from Ch. 95 1/2, par. 11-1412.1)
Sec. 11-1412.1. Driving upon sidewalk. No person shall drive any vehicle upon a sidewalk or sidewalk area except upon a permanent or duly authorized temporary driveway. This Section does not apply to any vehicle moved exclusively by human power, to any electric personal assistive mobility device, nor to any motorized wheelchair. Nothing in this Section shall be deemed to limit or preempt the authority of any home rule or non-home rule unit of local government from regulating or prohibiting the use of electric personal assistive mobility devices.
(Source: P.A. 92-868, eff. 6-1-03.)

(625 ILCS 5/11-1412.2)
Sec. 11-1412.2. Operating an electric personal assistive mobility device on a public sidewalk. A person may not operate an electric personal assistive mobility device upon a public sidewalk at a speed greater than 8 miles per hour. Nothing in this Section shall be deemed to limit or preempt the authority of any home rule or non-home rule unit of local government from regulating or prohibiting the use of electric personal assistive mobility devices.
(Source: P.A. 92-868, eff. 6-1-03.)

(625 ILCS 5/11-1413) (from Ch. 95 1/2, par. 11-1413)
Sec. 11-1413. Depositing material on highway prohibited.
(a) No person shall throw, spill or deposit upon any highway any bottle, glass, nails, tacks, wire, cans, or any litter (as defined in Section 3 of the Litter Control Act).
(b) Any person who violates subsection (a) upon any highway shall immediately remove such material or cause it to be removed.
(c) Any person removing a wrecked or damaged vehicle from a highway shall remove any glass or other debris, except any hazardous substance as defined in Section 3.215 of the Environmental Protection Act, hazardous waste as defined in Section 3.220 of the Environmental Protection Act, and potentially infectious medical waste as defined in Section 3.360 of the Environmental Protection Act, dropped upon the highway from such vehicle.
(Source: P.A. 92-574, eff. 6-26-02.)

(625 ILCS 5/11-1414) (from Ch. 95 1/2, par. 11-1414)
Sec. 11-1414. Approaching, overtaking, and passing school bus.
(a) The driver of a vehicle shall stop such vehicle before meeting or overtaking, from either direction, any school bus stopped on a highway, roadway, private road, parking lot, school property, or at any other location, including, without limitation, a location that is not a highway or roadway for the purpose of receiving or discharging pupils. Such stop is required before reaching the school bus when there is in operation on the school bus the visual signals as specified in Sections 12-803 and 12-805 of this Code. The driver of the vehicle shall not proceed until the school bus resumes motion or the driver of the vehicle is signaled by the school bus driver to proceed or the visual signals are no longer actuated.
(b) The stop signal arm required by Section 12-803 of this Code shall be extended after the school bus has come to a complete stop for the purpose of loading or discharging pupils and shall be closed before the school bus is placed in motion again. The stop signal arm shall not be extended at any other time.
(c) The alternately flashing red signal lamps of an 8-lamp flashing signal system required by Section 12-805 of this Code shall be actuated after the school bus has come to a complete stop for the purpose of loading or discharging pupils and shall be turned off before the school bus is placed in motion again. The red signal lamps shall not be actuated at any other time except as provided in paragraph (d) of this Section.
(d) The alternately flashing amber signal lamps of an 8-lamp flashing signal system required by Section 12-805 of this Code shall be actuated continuously during not less than the last 100 feet traveled by the school bus before stopping for the purpose of loading or discharging pupils within an urban area and during not less than the last 200 feet traveled by the school bus outside an urban area. The amber signal lamps shall remain actuated until the school bus is stopped. The amber signal lamps shall not be actuated at any other time.
(d-5) The alternately flashing head lamps permitted by Section 12-805 of this Code may be operated while the alternately flashing red or amber signal lamps required by that Section are actuated.
(e) The driver of a vehicle upon a highway having 4 or more lanes which permits at least 2 lanes of traffic to travel in opposite directions need not stop such vehicle upon meeting a school bus which is stopped in the opposing roadway; and need not stop such vehicle when driving upon a controlled access highway when passing a school bus traveling in either direction that is stopped in a loading zone adjacent to the surfaced or improved part of the controlled access highway where pedestrians are not permitted to cross.
(f) Beginning with the effective date of this amendatory Act of 1985, the Secretary of State shall suspend for a period of 3 months the driving privileges of any person convicted of a violation of subsection (a) of this Section or a similar provision of a local ordinance; the Secretary shall suspend for a period of one year the driving privileges of any person convicted of a second or subsequent violation of subsection (a) of this Section or a similar provision of a local ordinance if the second or subsequent violation occurs within 5 years of a prior conviction for the same offense. In addition to the suspensions authorized by this Section, any person convicted of violating this Section or a similar provision of a local ordinance shall be subject to a mandatory fine of $150 or, upon a second or subsequent violation, $500. The Secretary may also grant, for the duration of any suspension issued under this subsection, a restricted driving permit granting the privilege of driving a motor vehicle between the driver's residence and place of employment or within other proper limits that the Secretary of State shall find necessary to avoid any undue hardship. A restricted driving permit issued hereunder shall be subject to cancellation, revocation and suspension by the Secretary of State in like manner and for like cause as a driver's license may be cancelled, revoked or suspended; except that a conviction upon one or more offenses against laws or ordinances regulating the movement of traffic shall be deemed sufficient cause for the revocation, suspension or cancellation of the restricted driving permit. The Secretary of State may, as a condition to the issuance of a restricted driving permit, require the applicant to participate in a designated driver remedial or rehabilitative program. Any conviction for a violation of this subsection shall be included as an offense for the purposes of determining suspension action under any other provision of this Code, provided however, that the penalties provided under this subsection shall be imposed unless those penalties imposed under other applicable provisions are greater.
The owner of any vehicle alleged to have violated paragraph (a) of this Section shall, upon appropriate demand by the State's Attorney or other designated person acting in response to a signed complaint, provide a written statement or deposition identifying the operator of the vehicle if such operator was not the owner at the time of the alleged violation. Failure to supply such information shall result in the suspension of the vehicle registration of the vehicle for a period of 3 months. In the event the owner has assigned control for the use of the vehicle to another, the person to whom control was assigned shall comply with the provisions of this paragraph and be subject to the same penalties as herein provided.
(Source: P.A. 99-740, eff. 1-1-17.)

(625 ILCS 5/11-1414.1) (from Ch. 95 1/2, par. 11-1414.1)
Sec. 11-1414.1. School transportation of students.
(a) Every student enrolled in grade 12 or below in any entity listed in subsection (a) of Section 1-182 of this Code must be transported in a school bus or a vehicle described in subdivision (1) or (2) of subsection (b) of Section 1-182 of this Code for any curriculum-related school activity, except a student in any of grades 9 through 12 or a student in any of grades K through 12 with an Individualized Education Plan (IEP) with a staff to student ratio of 1 to 5, and attending Acacia Academy, Alexander Leigh, Marklund, Helping Hands Center, Connections Organization, or New Horizon Academy may be transported in a multi-function school activity bus (MFSAB) as defined in Section 1-148.3a-5 of this Code for any curriculum-related activity except for transportation on regular bus routes from home to school or from school to home, subject to the following conditions:
(i) A MFSAB may not be used to transport students

under this Section unless the driver holds a valid school bus driver permit.

(ii) The use of a MFSAB under this Section is subject

to the requirements of Sections 6-106.11, 6-106.12, 12-707.01, 13-101, and 13-109 of this Code.

"Curriculum-related school activity" as used in this subsection (a) includes transportation from home to school or from school to home, tripper or shuttle service between school attendance centers, transportation to a vocational or career center or other trade-skill development site or a regional safe school or other school-sponsored alternative learning program, or a trip that is directly related to the regular curriculum of a student for which he or she earns credit.
(b) Every student enrolled in grade 12 or below in any entity listed in subsection (a) of Section 1-182 of this Code who is transported in a vehicle that is being operated by or for a public or private primary or secondary school, including any primary or secondary school operated by a religious institution, for an interscholastic, interscholastic-athletic, or school-sponsored, noncurriculum-related activity that (i) does not require student participation as part of the educational services of the entity and (ii) is not associated with the students' regular class-for-credit schedule shall transport students only in a school bus or vehicle described in subsection (b) of Section 1-182 of this Code. This subsection (b) does not apply to any second division vehicle used by an entity listed in subsection (a) of Section 1-182 of this Code for a parade, homecoming, or a similar noncurriculum-related school activity.
(Source: P.A. 99-888, eff. 1-1-17.)

(625 ILCS 5/11-1415) (from Ch. 95 1/2, par. 11-1415)
Sec. 11-1415. School buses stopping, loading and discharging passengers on one-way roadways on highways having 4 or more lanes. (a) A school bus traveling on a one-way roadway or a highway having 4 or more lanes for vehicular traffic shall stop for the loading or discharging of passengers only on the right side of the highway. If the highway has 4 or more lanes and permits traffic to operate in both directions, the school bus shall load or discharge only those passengers whose residences are located to the right of the highway. The routes of school buses shall be so arranged that no child shall be required to cross a highway of 4 or more lanes to board a school bus or to reach such child's residence after leaving the school bus. A school child in an urban area shall cross a highway only at a crossing for pedestrians, except as provided in paragraph (b) of this Section.
(b) With respect to school children crossing a highway at other than a pedestrian crossing, this Section shall not apply when children are escorted or controlled by competent persons designated by the school authorities or by police officers.
(Source: P.A. 83-905.)

(625 ILCS 5/11-1416) (from Ch. 95 1/2, par. 11-1416)
Sec. 11-1416. Obstructing person in highways. No person shall wilfully and unnecessarily hinder, obstruct or delay, or wilfully and unnecessarily attempt to delay, hinder or obstruct any other person in lawfully driving or traveling along or upon any highway within this State or offer for barter or sale merchandise on said highway so as to interfere with the effective movement of traffic.
(Source: P.A. 80-911.)

(625 ILCS 5/11-1417) (from Ch. 95 1/2, par. 11-1417)
Sec. 11-1417. Travel regulated.
It shall be unlawful for any person to drive or cause to be driven a vehicle of any description in or upon any portion of the highway immediately after the same has been dragged and before such portion of the highway shall have partially dried out or frozen; provided, that nothing in this Section shall apply in those instances where it is impossible to drive with safety at one side of said dragged portion of the road, or where a vehicle does not make a rut on such dragged portion of the road, injurious to the work accomplished by use of the road drag or where a vehicle does not make a rut nearer than nine (9) feet from the center of the dragged portion of the road.
(Source: P.A. 76-1586.)

(625 ILCS 5/11-1418) (from Ch. 95 1/2, par. 11-1418)
Sec. 11-1418. Farm tractor operation regulated.
No person shall operate a farm tractor on a highway unless the tractor is being used as an implement of husbandry in connection with farming operations.
For the purpose of this Section, use of a farm tractor as an implement of husbandry in connection with farming operations shall be deemed to include use of the tractor in connection with the transportation of agricultural products and of farm machinery, equipment and supplies as well as transportation of the implement of husbandry from its place of purchase to its place of storage, in connection with the obtaining of repairs of the implement of husbandry, and the towing of a registered truck not more than 8,000 pounds for use as return transportation after the tractor is left at the place of work or repair.
(Source: P.A. 87-1028.)

(625 ILCS 5/11-1419)
Sec. 11-1419. (Repealed).
(Source: P.A. 84-1308. Repealed by P.A. 98-512, eff. 1-1-14.)

(625 ILCS 5/11-1419.01) (from Ch. 95 1/2, par. 11-1419.01)
Sec. 11-1419.01. Operating without a valid single trip permit. If a single trip permit is required by Section 13a.5 of the Motor Fuel Tax Law, a motor carrier shall not operate in Illinois without a single trip permit issued by the Department of Revenue or its agents.
If a commercial motor vehicle is found operating in Illinois without displaying a required valid single trip permit, the operator is guilty of a petty offense as provided in Section 13a.6 of the Motor Fuel Tax Law.
(Source: P.A. 94-1074, eff. 12-26-06.)

(625 ILCS 5/11-1419.02) (from Ch. 95 1/2, par. 11-1419.02)
Sec. 11-1419.02. Failure to display a valid motor fuel use tax license.
(a) If required by Section 13a.4 of the Motor Fuel Tax Law, every valid motor fuel use tax license, or an authorized reproduction, shall at all times be carried in the cab of the vehicle. The operator shall display the license or reproduction upon demand of a police officer or agent of the Department of Revenue. An operator who fails to display a valid motor fuel use tax license is guilty of a petty offense as provided in Section 13a.6 of the Motor Fuel Tax Law.
(b) As used in this Section:
"Display" means the manual surrender of the motor fuel use tax license into the hands of the demanding officer or agent for inspection.
"Motor fuel use tax license" means a motor fuel use tax license issued by the Department of Revenue or by any member jurisdiction under the International Fuel Tax Agreement, or a valid 30 day International Fuel Tax Agreement temporary permit.
(Source: P.A. 94-1074, eff. 12-26-06.)

(625 ILCS 5/11-1419.03)
Sec. 11-1419.03. Failure to Display Valid External Motor Fuel Use Tax Decals.
(a) Except as provided in the Motor Fuel Tax Law, a motor carrier shall not operate or cause to be operated a commercial motor vehicle upon the highways of this State unless there is properly affixed to that commercial vehicle 2 valid external motor use tax decals required by Section 13a.4 of the Motor Fuel Tax Law. An operator who operates a commercial motor vehicle without 2 properly displayed valid external motor fuel use tax decals is guilty of a petty offense as provided in Section 13a.6 of the Motor Fuel Tax Law. A valid 30-day International Fuel Tax Agreement temporary permit may be displayed instead of decals during the temporary period specified on the permit.
(b) As used in this Section:
"Properly displayed" means 2 motor fuel use tax decals, one placed on each side of the exterior of the cab. In the case of transporters, manufacturers, dealers, or driveaway operations, the decals need not be permanently affixed but may be temporarily displayed in a visible manner on the exterior sides of the cab.
"Commercial motor vehicle" means a motor vehicle used, designed, or maintained for the transportation of people or property and either having 2 axles and a gross vehicle weight or registered gross vehicle weight exceeding 26,000 pounds or 11,793 kilograms, or having 3 or more axles regardless of weight, or that is used in combination, when the weight of the combination exceeds 26,000 pounds or 11,793 kilograms gross vehicle weight or registered gross vehicle weight except for motor vehicles operated by this State or the United States, recreational vehicles, school buses, and commercial motor vehicles operated solely within this State for which all motor fuel is purchased within this State.
"Motor carrier" means any person who operates or causes to be operated any commercial motor vehicle on any highway within this State.
(Source: P.A. 94-1074, eff. 12-26-06.)

(625 ILCS 5/11-1419.04)
Sec. 11-1419.04. Failure to carry a manifest. Any person who acts as a motor carrier and who fails to carry a manifest as provided in Section 5.5 of the Motor Fuel Tax Law is guilty of a Class A misdemeanor. For each subsequent offense, the person is guilty of a Class 4 felony.
(Source: P.A. 89-399, eff. 8-20-95.)

(625 ILCS 5/11-1419.05)
Sec. 11-1419.05. A motor carrier shall not operate or cause to be operated a commercial motor vehicle upon the highways of this State with a revoked motor fuel use tax license. Any person who operates a commercial motor vehicle with a revoked motor fuel use tax license is guilty of a petty offense as provided in Section 13a.6 of the Motor Fuel Tax Law. When a commercial motor vehicle is found to be operating in Illinois with a revoked motor fuel use tax license, the vehicle shall be placed out of service and not allowed to operate in Illinois until the motor fuel use tax license is reinstated.
(Source: P.A. 91-173, eff. 1-1-00.)

(625 ILCS 5/11-1420) (from Ch. 95 1/2, par. 11-1420)
Sec. 11-1420. Funeral processions.
(a) Funeral processions have the right-of-way at intersections when vehicles comprising such procession have their headlights and hazard lights lighted, subject to the following conditions and exceptions:
1. Operators of vehicles in a funeral procession

shall yield the right-of-way upon the approach of an authorized emergency vehicle giving an audible or visible signal;

2. Operators of vehicles in a funeral procession

shall yield the right-of-way when directed to do so by a traffic officer;

3. The operator of the leading vehicle in a funeral

procession shall comply with stop signs and traffic control signals but when the leading vehicle has proceeded across an intersection in accordance with such signal or after stopping as required by the stop sign, all vehicles in such procession may proceed without stopping, regardless of the sign or signal and the leading vehicle and the vehicles in procession shall proceed with due caution.

(b) The operator of a vehicle not in the funeral procession shall not drive his vehicle in the funeral procession except when authorized to do so by a traffic officer or when such vehicle is an authorized emergency vehicle giving audible or visible signal.
(c) Operators of vehicles not a part of a funeral procession may not form a procession or convoy and have their headlights or hazard lights or both lighted for the purpose of securing the right-of-way granted by this Section to funeral processions.
(d) The operator of a vehicle not in a funeral procession may overtake and pass the vehicles in such procession if such overtaking and passing can be accomplished without causing a traffic hazard or interfering with such procession.
(e) The lead vehicle in the funeral procession may be equipped with a flashing amber light which may be used only when such vehicle is used as a lead vehicle in such procession. Vehicles comprising a funeral procession may utilize funeral pennants or flags or windshield stickers or flashing hazard warning signal flashers to identify the individual vehicles in such a procession.
(f) In the absence of law enforcement traffic control assistance for a funeral procession, a funeral director or his or her designee may direct traffic during a funeral procession.
(Source: P.A. 96-859, eff. 1-12-10.)

(625 ILCS 5/11-1421) (from Ch. 95 1/2, par. 11-1421)
Sec. 11-1421. Conditions for operating ambulances and rescue vehicles.
(a) No person shall operate an ambulance or rescue vehicle in a manner not conforming to the motor vehicle laws and regulations of this State or of any political subdivision of this State as such laws and regulations apply to motor vehicles in general, unless in compliance with the following conditions:
1. The person operating the ambulance shall be

either responding to a bona fide emergency call or specifically directed by a licensed physician to disregard traffic laws in operating the ambulance during and for the purpose of the specific trip or journey that is involved;

2. The ambulance or rescue vehicle shall be equipped

with a siren producing an audible signal of an intensity of 100 decibels at a distance of 50 feet from the siren, and with a lamp or lamps emitting an oscillating, rotating or flashing red beam directed in part toward the front of the vehicle, and these lamps shall have sufficient intensity to be visible at 500 feet in normal sunlight, and in addition to other lighting requirements, excluding those vehicles operated in counties with a population in excess of 2,000,000, may also operate with a lamp or lamps emitting an oscillating, rotating, or flashing green light;

3. The aforesaid siren and lamp or lamps shall be in

operation at all times when it is reasonably necessary to warn pedestrians and other drivers of the approach thereof during such trip or journey;

4. Whenever the ambulance or rescue vehicle is

operated at a speed in excess of 40 miles per hour, the ambulance or rescue vehicle shall be operated in complete conformance with every other motor vehicle law and regulation of this State and of the political subdivision in which the ambulance or rescue vehicle is operated, relating to the operation of motor vehicles, as such provision applies to motor vehicles in general, except laws and regulations pertaining to compliance with official traffic-control devices or to vehicular operation upon the right half of the roadway; and

5. The ambulance shall display registration plates

identifying the vehicle as an ambulance.

(b) The foregoing provisions do not relieve the driver of an ambulance or rescue vehicle from the duty of driving with due regard for the safety of all persons, nor do such provisions protect the driver from the consequences resulting from the reckless disregard for the safety of others.
(Source: P.A. 88-517.)

(625 ILCS 5/11-1422) (from Ch. 95 1/2, par. 11-1422)
Sec. 11-1422. Illegal operation of an ambulance or rescue vehicle - Penalty. A person who operates an ambulance or rescue vehicle in violation of Section 11-1421 shall be subject to the penalty prescribed by the applicable law, regulation or ordinance of this State or any political subdivision thereof.
(Source: P.A. 83-831.)

(625 ILCS 5/11-1423) (from Ch. 95 1/2, par. 11-1423)
Sec. 11-1423. Passengers boarding or exiting a school bus.
(a) At all pick-up points where it is necessary for a school bus passenger to cross the roadway to board the bus, the school bus driver shall signal the awaiting passenger when it is safe to cross the roadway ahead of the bus.
(b) At all discharge points where it is necessary for a school bus passenger to cross the roadway, the school bus driver shall direct the passenger to a point approximately 10 feet in front of the bus on the shoulder and shall then signal the passenger when it is safe to cross the roadway.
(Source: P.A. 78-1244.)

(625 ILCS 5/11-1424) (from Ch. 95 1/2, par. 11-1424)
Sec. 11-1424. Operation of a religious organization bus.
(a) No religious organization bus may be operated on any street or highway unless all passengers, except for supervisory personnel, are seated in seats permanently mounted to the vehicle, and the aisle of the bus is kept clean and open.
(b) No religious organization bus may be operated on any street or highway while carrying more than the manufacturer's rated passenger capacity for such bus, or at a gross weight in excess of the chassis manufacturer's gross vehicle weight rating (GVWR) or gross axle weight rating (GAWR), or in excess of the weight load ratings of the tires on such bus. For buses or tires on which the manufacturer has not shown such ratings, by a label, embossment, molding or equivalent means, the Department shall provide, or assist in obtaining, the necessary ratings and may publish such ratings.
(c) In loading or unloading passengers, the religious organization bus driver shall stop the bus out of the lane of moving traffic at any bus stop, officially designated as such by government authorities or in a parking lane on the pavement of the highway or on the shoulder off of the highway, if wide enough to permit the safe loading or unloading of passengers. If, however, there is no such bus stop, parking lane or shoulder within 50 feet of the residence or temporary residence of the passenger transported or to be transported by the bus or within 50 feet of the religious facility, the driver may stop the bus on the pavement of the highway after activating unison amber warning lights for not less than 200 feet before the bus is brought to a stop and while passengers are being loaded or unloaded, or if the bus is equipped as a school bus and meets the requirements of Article VIII of this Act, by complying with the subsections (b), (c) and (d) of Section 11-1414.
(d) At all pickup points where it is necessary for a religious organization bus passenger under the age of 12 years to cross the roadway to board the bus, a responsible supervisor on the bus shall personally escort the awaiting passenger when it is safe to cross the roadway ahead of the bus.
(e) At all discharge points where it is necessary for a religious organization bus passenger under the age of 12 to cross the roadway, a responsible supervisor on the bus shall personally escort the passenger to a point approximately 10 feet in front of the bus on the shoulder and then, when it is safe to cross the roadway, across the roadway to a place of safety.
(f) If a school bus is used by a religious organization bus for the purposes specified in subsection (a) of Section 1-111.1a and activates the visual signals as required by subsections (b), (c) and (d) of Section 11-1414 when picking up or discharging passengers, compliance with subsections (d) and (e) of this Section is optional.
(Source: P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/11-1425) (from Ch. 95 1/2, par. 11-1425)
Sec. 11-1425. Stop when traffic obstructed.
(a) No driver shall enter an intersection or a marked crosswalk or drive onto any railroad grade crossing unless there is sufficient space on the other side of the intersection, crosswalk or railroad grade crossing to accommodate the vehicle he is operating without obstructing the passage of other vehicles, pedestrians or railroad trains notwithstanding any traffic-control signal indication to proceed.
(b) No driver shall enter a highway rail grade crossing unless there is sufficient space on the other side of the highway rail grade crossing to accommodate the vehicle being operated without obstructing the passage of a train or other railroad equipment using the rails, notwithstanding any traffic-control signal indication to proceed.
(c) (Blank).
(d) Beginning with the effective date of this amendatory Act of the 95th General Assembly, the Secretary of State shall suspend for a period of one month the driving privileges of any person convicted of a violation of subsection (b) of this Section or a similar provision of a local ordinance; the Secretary shall suspend for a period of 3 months the driving privileges of any person convicted of a second or subsequent violation of subsection (b) of this Section or a similar provision of a local ordinance if the second or subsequent violation occurs within 5 years of a prior conviction for the same offense. In addition to the suspensions authorized by this Section, any person convicted of violating subsection (b) of this Section or a similar provision of a local ordinance shall be subject to a mandatory fine of $500 or 50 hours of community service. Any person given a disposition of court supervision for violating subsection (b) of this Section or a similar provision of a local ordinance shall also be subject to a mandatory fine of $500 or 50 hours of community service. Upon a second or subsequent violation, in addition to the suspensions authorized by this Section, the person shall be subject to a mandatory fine of $500 and 50 hours community service. The Secretary may also grant, for the duration of any suspension issued under this subsection, a restricted driving permit granting the privilege of driving a motor vehicle between the driver's residence and place of employment or within other proper limits that the Secretary of State shall find necessary to avoid any undue hardship. A restricted driving permit issued hereunder shall be subject to cancellation, revocation and suspension by the Secretary of State in like manner and for like cause as a driver's license may be cancelled, revoked or suspended; except that a conviction upon one or more offenses against laws or ordinances regulating the movement of traffic shall be deemed sufficient cause for the revocation, suspension or cancellation of the restricted driving permit. The Secretary of State may, as a condition to the issuance of a restricted driving permit, require the applicant to participate in a designated driver remedial or rehabilitative program. Any conviction for a violation of this subsection shall be included as an offense for the purposes of determining suspension action under any other provision of this Code, provided however, that the penalties provided under this subsection shall be imposed unless those penalties imposed under other applicable provisions are greater.
(Source: P.A. 95-753, eff. 1-1-09.)

(625 ILCS 5/11-1426)
Sec. 11-1426. (Repealed).
(Source: P.A. 95-575, eff. 8-31-07. Repealed by P.A. 96-279, eff. 1-1-10.)

(625 ILCS 5/11-1426.1)
Sec. 11-1426.1. Operation of non-highway vehicles on streets, roads, and highways.
(a) As used in this Section, "non-highway vehicle" means a motor vehicle not specifically designed to be used on a public highway, including:
(1) an all-terrain vehicle, as defined by Section

1-101.8 of this Code;

(2) a golf cart, as defined by Section 1-123.9;
(3) an off-highway motorcycle, as defined by Section

1-153.1; and

(4) a recreational off-highway vehicle, as defined by

Section 1-168.8.

(b) Except as otherwise provided in this Section, it is unlawful for any person to drive or operate a non-highway vehicle upon any street, highway, or roadway in this State. If the operation of a non-highway vehicle is authorized under subsection (d), the non-highway vehicle may be operated only on streets where the posted speed limit is 35 miles per hour or less. This subsection (b) does not prohibit a non-highway vehicle from crossing a road or street at an intersection where the road or street has a posted speed limit of more than 35 miles per hour.
(b-5) A person may not operate a non-highway vehicle upon any street, highway, or roadway in this State unless he or she has a valid driver's license issued in his or her name by the Secretary of State or by a foreign jurisdiction.
(c) No person operating a non-highway vehicle shall make a direct crossing upon or across any tollroad, interstate highway, or controlled access highway in this State. No person operating a non-highway vehicle shall make a direct crossing upon or across any other highway under the jurisdiction of the State except at an intersection of the highway with another public street, road, or highway.
(c-5) (Blank).
(d) A municipality, township, county, or other unit of local government may authorize, by ordinance or resolution, the operation of non-highway vehicles on roadways under its jurisdiction if the unit of local government determines that the public safety will not be jeopardized. The Department may authorize the operation of non-highway vehicles on the roadways under its jurisdiction if the Department determines that the public safety will not be jeopardized. The unit of local government or the Department may restrict the types of non-highway vehicles that are authorized to be used on its streets.
Before permitting the operation of non-highway vehicles on its roadways, a municipality, township, county, other unit of local government, or the Department must consider the volume, speed, and character of traffic on the roadway and determine whether non-highway vehicles may safely travel on or cross the roadway. Upon determining that non-highway vehicles may safely operate on a roadway and the adoption of an ordinance or resolution by a municipality, township, county, or other unit of local government, or authorization by the Department, appropriate signs shall be posted.
If a roadway is under the jurisdiction of more than one unit of government, non-highway vehicles may not be operated on the roadway unless each unit of government agrees and takes action as provided in this subsection.
(e) No non-highway vehicle may be operated on a roadway unless, at a minimum, it has the following: brakes, a steering apparatus, tires, a rearview mirror, red reflectorized warning devices in the front and rear, a slow moving emblem (as required of other vehicles in Section 12-709 of this Code) on the rear of the non-highway vehicle, a headlight that emits a white light visible from a distance of 500 feet to the front, a tail lamp that emits a red light visible from at least 100 feet from the rear, brake lights, and turn signals. When operated on a roadway, a non-highway vehicle shall have its headlight and tail lamps lighted as required by Section 12-201 of this Code.
(f) A person who drives or is in actual physical control of a non-highway vehicle on a roadway while under the influence is subject to Sections 11-500 through 11-502 of this Code.
(g) Any person who operates a non-highway vehicle on a street, highway, or roadway shall be subject to the mandatory insurance requirements under Article VI of Chapter 7 of this Code.
(h) It shall not be unlawful for any person to drive or operate a non-highway vehicle, as defined in paragraphs (1) and (4) of subsection (a) of this Section, on a county roadway or township roadway for the purpose of conducting farming operations to and from the home, farm, farm buildings, and any adjacent or nearby farm land.
Non-highway vehicles, as used in this subsection (h), shall not be subject to subsections (e) and (g) of this Section. However, if the non-highway vehicle, as used in this Section, is not covered under a motor vehicle insurance policy pursuant to subsection (g) of this Section, the vehicle must be covered under a farm, home, or non-highway vehicle insurance policy issued with coverage amounts no less than the minimum amounts set for bodily injury or death and for destruction of property under Section 7-203 of this Code. Non-highway vehicles operated on a county or township roadway at any time between one-half hour before sunset and one-half hour after sunrise must be equipped with head lamps and tail lamps, and the head lamps and tail lamps must be lighted.
Non-highway vehicles, as used in this subsection (h), shall not make a direct crossing upon or across any tollroad, interstate highway, or controlled access highway in this State.
Non-highway vehicles, as used in this subsection (h), shall be allowed to cross a State highway, municipal street, county highway, or road district highway if the operator of the non-highway vehicle makes a direct crossing provided:
(1) the crossing is made at an angle of approximately

90 degrees to the direction of the street, road or highway and at a place where no obstruction prevents a quick and safe crossing;

(2) the non-highway vehicle is brought to a complete

stop before attempting a crossing;

(3) the operator of the non-highway vehicle yields

the right of way to all pedestrian and vehicular traffic which constitutes a hazard; and

(4) that when crossing a divided highway, the

crossing is made only at an intersection of the highway with another public street, road, or highway.

(i) No action taken by a unit of local government under this Section designates the operation of a non-highway vehicle as an intended or permitted use of property with respect to Section 3-102 of the Local Governmental and Governmental Employees Tort Immunity Act.
(Source: P.A. 97-144, eff. 7-14-11; 98-567, eff. 1-1-14.)

(625 ILCS 5/11-1426.2)
Sec. 11-1426.2. Operation of low-speed vehicles on streets.
(a) Except as otherwise provided in this Section, it is lawful for any person to drive or operate a low-speed vehicle upon any street in this State where the posted speed limit is 30 miles per hour or less.
(b) Low-speed vehicles may cross a street at an intersection where the street being crossed has a posted speed limit of not more than 45 miles per hour. Low-speed vehicles may not cross a street with a speed limit in excess of 45 miles per hour unless the crossing is at an intersection controlled by a traffic light or 4-way stop sign.
(c) The Department of Transportation or a municipality, township, county, or other unit of local government may prohibit, by regulation, ordinance, or resolution, the operation of low-speed vehicles on streets under its jurisdiction where the posted speed limit is 30 miles per hour or less if the Department of Transportation or unit of local government determines that the public safety would be jeopardized.
(d) Upon determining that low-speed vehicles may not safely operate on a street, and upon the adoption of an ordinance or resolution by a unit of local government, or regulation by the Department of Transportation, the operation of low-speed vehicles may be prohibited. The unit of local government or the Department of Transportation may prohibit the operation of low-speed vehicles on any and all streets under its jurisdiction. Appropriate signs shall be posted in conformance with the State Manual on Uniform Traffic Control Devices adopted pursuant to Section 11-301 of this Code.
(e) If a street is under the jurisdiction of more than one unit of local government, or under the jurisdiction of the Department of Transportation and one or more units of local government, low-speed vehicles may be operated on the street unless each unit of local government and the Department of Transportation agree and take action to prohibit such operation as provided in this Section.
(e-5) A unit of local government may, by ordinance or resolution, authorize the operation of low-speed vehicles on one or more streets under its jurisdiction that have a speed limit of more than 30 miles per hour but not greater than 35 miles per hour.
Before authorizing the operation of low-speed vehicles on any street under this subsection (e-5), the unit of local government must consider the volume, speed, and character of traffic on the street and determine whether low-speed vehicles may travel safely on that street.
If a street is under the jurisdiction of more than one unit of government, low-speed vehicles may not be operated on the street under this subsection (e-5) unless each unit of government agrees and takes action as provided in this subsection.
Upon the adoption of an ordinance authorizing low-speed vehicles under this subsection (e-5), appropriate signs shall be posted.
(f) No low-speed vehicle may be operated on any street unless, at a minimum, it has the following: a parking brake, a steering apparatus, tires, a windshield that conforms to the federal vehicle safety standards on glazing materials as set forth in 49 CFR part 571.205, a vehicle identification number, seat belts, a rearview mirror, an exterior rearview mirror mounted on the driver's side of the vehicle, red reflectorized warning devices on each rear side and one on the center rear of the vehicle, a headlight that emits a white light visible from a distance of 500 feet to the front, a tail lamp that emits a red light visible from at least 100 feet from the rear, brake lights, and front and rear turn signals. When operated on a street, a low-speed vehicle shall have its headlight and tail lamps lighted as required by Section 12-201 of this Code.
(g) A person may not operate a low-speed vehicle upon any street in this State unless he or she has a valid driver's license issued in his or her name by the Secretary of State or a foreign jurisdiction.
(h) The operation of a low-speed vehicle upon any street is subject to the provisions of Chapter 11 of this Code concerning the Rules of the Road, and applicable local ordinances.
(i) Every owner of a low-speed vehicle is subject to the mandatory insurance requirements specified in Article VI of Chapter 7 of this Code.
(j) Any person engaged in the retail sale of low-speed vehicles are required to comply with the motor vehicle dealer licensing, registration, and bonding laws of this State, as specified in Sections 5-101 and 5-102 of this Code.
(k) No action taken by a unit of local government under this Section designates the operation of a low-speed vehicle as an intended or permitted use of property with respect to Section 3-102 of the Local Governmental and Governmental Employees Tort Immunity Act.
(l) Every owner of a low-speed vehicle which may be operated upon a highway shall secure a certificate of title and display valid registration.
(Source: P.A. 99-401, eff. 1-1-16.)

(625 ILCS 5/11-1427)
Sec. 11-1427. Illegal operation of an all-terrain vehicle or off-highway motorcycle. It is unlawful for any person to drive or operate any all-terrain vehicle or off-highway motorcycle in the following ways:
(a) Careless Operation. No person shall operate any all-terrain vehicle or off-highway motorcycle in a careless or heedless manner so as to be grossly indifferent to the person or property of other persons, or at a rate of speed greater than will permit him in the exercise of reasonable care to bring the all-terrain vehicle or off-highway motorcycle to a stop within the assured clear distance ahead.
(b) Reckless Operation. No person shall operate any all-terrain vehicle or off-highway motorcycle in such a manner as to endanger the life, limb or property of any person.
(c) Within any nature preserve as defined in Section 3.11 of the Illinois Natural Areas Preservation Act.
(d) On the tracks or right of way of an operating railroad.
(e) In any tree nursery or planting in a manner which damages or destroys growing stock, or creates a substantial risk thereto.
(f) On private property, without the written or verbal consent of the owner or lessee thereof. Any person operating an all-terrain vehicle or off-highway motorcycle upon lands of another shall stop and identify himself upon the request of the landowner or his duly authorized representative, and, if requested to do so by the landowner shall promptly remove the all-terrain vehicle or off-highway motorcycle from the premises.
(g) Notwithstanding any other law to the contrary, an owner, lessee, or occupant of premises owes no duty of care to keep the premises safe for entry or use by others for use by an all-terrain vehicle or off-highway motorcycle, or to give warning of any condition, use, structure or activity on such premises. This subsection does not apply where permission to drive or operate an all-terrain vehicle or off-highway motorcycle is given for a valuable consideration other than to this State, any political subdivision or municipality of this State, or any landowner who is paid with funds from the Off-Highway Vehicle Trails Fund. In the case of land leased to the State or a subdivision of the State, any consideration received is not valuable consideration within the meaning of this Section.
Nothing in this subsection limits in any way liability which otherwise exists for willful or malicious failure to guard or warn against a dangerous condition, use, structure, or activity.
(h) On publicly owned lands unless such lands are designated for use by all-terrain vehicles or off-highway motorcycles. For publicly owned lands to be designated for use by all-terrain vehicles or off-highway motorcycles a public hearing shall be conducted by the governmental entity that has jurisdiction over the proposed land prior to the designation.
Nothing in this subsection limits in any way liability which otherwise exists for willful or malicious failure to guard or warn against a dangerous condition, use, structure, or activity.
(h-1) At a rate of speed too fast for conditions, and the fact that the speed of the all-terrain vehicle or off-highway motorcycle does not exceed the applicable maximum speed limit allowed does not relieve the driver from the duty to decrease speed as may be necessary to avoid colliding with any person, vehicle, or object within legal requirements and the duty of all persons to use due care.
(h-2) On the frozen surface of public waters of this State within 100 feet of a person, including a skater, not in or upon an all-terrain vehicle or off-highway motorcycle; within 100 feet of a person engaged in fishing, except at the minimum speed required to maintain forward movement of the all-terrain vehicle or off-highway motorcycle; on an area which has been cleared of snow for skating purposes unless the area is necessary for access to the frozen waters of this State.
(h-3) Within 100 feet of a dwelling between midnight and 6 a.m. at a speed greater than the minimum required to maintain forward movement of the all-terrain vehicle or off-highway motorcycle. This subdivision (h-5) does not apply on private property where verbal or written consent of the owner or lessee has been granted to drive or operate an all-terrain vehicle or off-highway motorcycle upon the private property or frozen waters of this State.
(i) Other Prohibitions.
(1) No person, except persons permitted by law, shall

operate or ride any all-terrain vehicle or off-highway motorcycle with any firearm in his or her possession unless he or she is in compliance with Section 2.33 of the Wildlife Code.

(2) No person shall operate any all-terrain vehicle

or off-highway motorcycle emitting pollutants in violation of standards established pursuant to the Environmental Protection Act.

(3) No person shall deposit from an all-terrain

vehicle or off-highway motorcycle on the snow, ice or ground surface, trash, glass, garbage, insoluble material, or other offensive matter.

(Source: P.A. 90-14, eff. 9-1-97; 90-287, eff. 1-1-98.)

(625 ILCS 5/11-1427.1)
Sec. 11-1427.1. Operation of an all-terrain vehicle or off-highway motorcycle on ice. All-terrain vehicles and off-highway motorcycles may be operated on the frozen waters of this State subject to the provisions of this Section and the rules of the Department of Natural Resources.
(Source: P.A. 90-287, eff. 1-1-98.)

(625 ILCS 5/11-1427.2)
Sec. 11-1427.2. Special all-terrain vehicle or off-highway motorcycle event. Nothing contained in Section 11-1427 or 11-1427.1 shall be construed to prohibit any local authority of this State from designating a special all-terrain vehicle or off-highway motorcycle event. In such case the provisions of Sections 11-1427 and 11-1427.1 shall not apply to areas or highways under the jurisdiction of that local authority.
(Source: P.A. 96-279, eff. 1-1-10.)

(625 ILCS 5/11-1427.3)
Sec. 11-1427.3. Rules for all-terrain vehicles and off-highway motorcycles. The Department of Natural Resources may adopt rules to implement and administer the provisions of Sections 11-1427, 11-1427.1, and 11-1427.2.
(Source: P.A. 96-279, eff. 1-1-10.)

(625 ILCS 5/11-1427.4)
Sec. 11-1427.4. Signal from officer to stop. An all-terrain vehicle or off-highway motorcycle operator, after having received a visual or audible signal from a law enforcement officer to come to a stop, may not:
(1) operate an all-terrain vehicle or off-highway motorcycle in willful or wanton disregard of the signal to stop;
(2) interfere with or endanger the law enforcement officer or another person or vehicle; or
(3) increase speed or attempt to flee or elude the officer.
(Source: P.A. 90-287, eff. 1-1-98.)

(625 ILCS 5/11-1427.5)
Sec. 11-1427.5. Recreational off-highway vehicles. All provisions of this Code that apply to an all-terrain vehicle shall apply the same to a recreational off-highway vehicle.
(Source: P.A. 96-428, eff. 8-13-09.)

(625 ILCS 5/11-1428)
Sec. 11-1428. (Repealed).
(Source: P.A. 90-683, eff. 1-1-99. Repealed by P.A. 96-279, eff. 1-1-10.)

(625 ILCS 5/11-1429)
Sec. 11-1429. Excessive idling.
(a) The purpose of this law is to protect public health and the environment by reducing emissions while conserving fuel and maintaining adequate rest and safety of all drivers of diesel vehicles.
(b) As used in this Section, "affected areas" means the counties of Cook, DuPage, Lake, Kane, McHenry, Will, Madison, St. Clair, and Monroe and the townships of Aux Sable and Goose Lake in Grundy County and the township of Oswego in Kendall County.
(c) A person that operates a motor vehicle operating on diesel fuel in an affected area may not cause or allow the motor vehicle, when it is not in motion, to idle for more than a total of 10 minutes within any 60 minute period, except under the following circumstances:
(1) the motor vehicle has a Gross Vehicle Weight

Rating of less than 8,000 pounds;

(2) the motor vehicle idles while forced to remain

motionless because of on-highway traffic, an official traffic control device or signal, or at the direction of a law enforcement official;

(3) the motor vehicle idles when operating

defrosters, heaters, air conditioners, or other equipment solely to prevent a safety or health emergency;

(4) a police, fire, ambulance, public safety, other

emergency or law enforcement motor vehicle, or any motor vehicle used in an emergency capacity, idles while in an emergency or training mode and not for the convenience of the vehicle operator;

(5) the primary propulsion engine idles for

maintenance, servicing, repairing, or diagnostic purposes if idling is necessary for such activity;

(6) a motor vehicle idles as part of a government

inspection to verify that all equipment is in good working order, provided idling is required as part of the inspection;

(7) when idling of the motor vehicle is required to

operate auxiliary equipment to accomplish the intended use of the vehicle (such as loading, unloading, mixing, or processing cargo; controlling cargo temperature; construction operations; lumbering operations; oil or gas well servicing; or farming operations), provided that this exemption does not apply when the vehicle is idling solely for cabin comfort or to operate non-essential equipment such as air conditioning, heating, microwave ovens, or televisions;

(8) an armored motor vehicle idles when a person

remains inside the vehicle to guard the contents, or while the vehicle is being loaded or unloaded;

(9) a bus idles a maximum of 15 minutes in any 60

minute period to maintain passenger comfort while non-driver passengers are on board;

(10) if the motor vehicle has a sleeping berth, when

the operator is occupying the vehicle during a rest or sleep period and idling of the vehicle is required to operate air conditioning or heating;

(11) when the motor vehicle idles due to mechanical

difficulties over which the operator has no control;

(12) the motor vehicle is used as airport ground

support equipment, including, but not limited to, motor vehicles operated on the air side of the airport terminal to service or supply aircraft;

(13) the motor vehicle is (i) a bus owned by a public

transit authority and (ii) being operated on a designated bus route or on a street or highway between designated bus routes for the provision of public transportation;

(14) the motor vehicle is an implement of husbandry

exempt from registration under subdivision A(2) of Section 3-402 of this Code;

(15) the motor vehicle is owned by an electric

utility and is operated for electricity generation or hydraulic pressure to power equipment necessary in the restoration, repair, modification or installation of electric utility service;

(16) the outdoor temperature is less than 32 degrees

Fahrenheit or greater than 80 degrees Fahrenheit; or

(17) the motor vehicle idles while being operated by

a remote starter system.

(d) When the outdoor temperature is 32 degrees Fahrenheit or higher and 80 degrees Fahrenheit or lower, a person who operates a motor vehicle operating on diesel fuel in an affected area may not cause or allow the motor vehicle to idle for a period greater than 30 minutes in any 60 minute period while waiting to weigh, load, or unload cargo or freight, unless the vehicle is in a line of vehicles that regularly and periodically moves forward.
(e) This Section does not prohibit the operation of an auxiliary power unit or generator set as an alternative to idling the main engine of a motor vehicle operating on diesel fuel.
(f) This Section does not apply to the owner of a motor vehicle rented or leased to another entity or person operating the vehicle.
(g) Any person convicted of any violation of this Section is guilty of a petty offense and shall be fined $90 for the first conviction and $500 for a second or subsequent conviction within any 12 month period.
(h) Fines; distribution. All fines and all penalties collected under this Section shall be deposited in the State Treasury and shall be distributed as follows: (i) $50 for the first conviction and $150 for a second or subsequent conviction within any 12 month period under this Section shall be deposited into the State's General Revenue Fund; (ii) $20 for the first conviction and $262.50 for a second or subsequent conviction within any 12 month period under this Section shall be distributed to the law enforcement agency that issued the citation; and (iii) $20 for the first conviction and $87.50 for a second or subsequent conviction within any 12 month period under this Section shall be deposited into the Trucking Environmental and Education Fund.
(i) The Trucking Environmental and Education Fund is created as a special fund in the State Treasury. All money deposited into the Trucking Environmental and Education Fund shall be paid, subject to appropriation by the General Assembly, to the Illinois Environmental Protection Agency for the purpose of educating the trucking industry on air pollution and preventative measures specifically related to idling. Any interest earned on deposits into the Fund shall remain in the Fund and be used for the purposes set forth in this subsection. Notwithstanding any other law to the contrary, the Fund is not subject to administrative charges or charge-backs that would in any way transfer moneys from the Fund into any other fund of the State.
(Source: P.A. 100-435, eff. 8-25-17.)

(625 ILCS 5/11-1430)
Sec. 11-1430. Vehicle immobilization and impoundment upon certification of the Department of Healthcare and Family Services. Any municipality may provide by ordinance for a program of vehicle immobilization and impoundment in cases in which the Department of Healthcare and Family Services has certified to the municipality under Section 10-17.13 of the Illinois Public Aid Code that the registered owner of a vehicle owes past due support. The program shall provide for immobilization of any eligible vehicle upon the public way by presence of a restraint in a manner to prevent operation of the vehicle and for subsequent towing and impoundment of such vehicle solely upon the certification of past due support by the Department of Healthcare and Family Services. Further process, hearings, or redetermination of the past due support by the municipality shall not be required under the ordinance. The ordinance shall provide that the municipality may terminate immobilization and impoundment of the vehicle if the registered owner has arranged for payment of past and current support obligations in a manner satisfactory to the Department of Healthcare and Family Services.
(Source: P.A. 95-685, eff. 10-23-07.)

(625 ILCS 5/11-1430.1)
Sec. 11-1430.1. Vehicle immobilization for failure to pay municipal vehicle tax violation liability.
(a) A municipality may provide by ordinance for a program of vehicle immobilization to facilitate enforcement of municipal vehicle tax liability. The program of vehicle immobilization shall provide for immobilizing an eligible vehicle upon the public way by presence of a restraint in a manner to prevent operation of the vehicle. An ordinance establishing a program of vehicle immobilization under this Section shall include the following provisions:
(1) A vehicle shall be eligible for immobilization

when the registered owner of the vehicle has accumulated the number of unpaid final determinations of vehicle tax violation liability or other violation liability under subsection (c) of Section 11-208.3 of this Code, or both.

(2) The vehicle owner shall be provided with notice

of the impending vehicle immobilization and the right to a hearing to challenge the validity of the action by disproving liability for unpaid final determinations of vehicle tax or other violation liability under subsection (c) of Section 11-208.3 of this Code.

(3) The vehicle owner shall have the right to a

prompt hearing after a vehicle has been immobilized or subsequently towed for nonpayment of outstanding fines and penalties for which final determinations have been issued. An order issued after the hearing is a final administrative decision within the meaning of Section 3-101 of the Code of Civil Procedure.

(4) A post-immobilization and post-towing notice

shall be provided to the registered owner of the vehicle advising the registered owner of the right to a hearing to challenge the validity of the impoundment.

(b) Judicial review of final determinations of vehicle tax violations and final administrative decisions issued after hearings regarding vehicle immobilization and impoundment made under this Section shall be subject to the Administrative Review Law.
(c) A fine, penalty, or part thereof, remaining unpaid after the exhaustion of, or the failure to exhaust, administrative remedies and the conclusion of judicial review procedures shall be a debt due and owing the municipality and, as such, may be collected in accordance with applicable law. Payment in full of any fine or penalty resulting from a vehicle tax violation shall constitute a final disposition of that violation.
(Source: P.A. 97-937, eff. 8-10-12.)

(625 ILCS 5/11-1431)
Sec. 11-1431. Solicitations at accident or disablement scene prohibited.
(a) A tower, as defined by Section 1-205.2 of this Code, or an employee or agent of a tower may not: (i) stop at the scene of a motor vehicle accident or at or near a damaged or disabled vehicle for the purpose of soliciting the owner or operator of the damaged or disabled vehicle to enter into a towing service transaction; or (ii) stop at the scene of an accident or at or near a damaged or disabled vehicle unless called to the location by a law enforcement officer, the Illinois Department of Transportation, the Illinois State Toll Highway Authority, a local agency having jurisdiction over the highway, the owner or operator of the damaged or disabled vehicle, or the owner or operator's authorized agent, including his or her insurer or motor club of which the owner or operator is a member. This Section shall not apply to employees of the Department, the Illinois State Toll Highway Authority, or local agencies when engaged in their official duties. Nothing in this Section shall prevent a tower from stopping at the scene of a motor vehicle accident or at or near a damaged or disabled vehicle if the owner or operator signals the tower for assistance from the location of the motor vehicle accident or damaged or disabled vehicle.
(b) A person or company who violates this Section is guilty of a Class 4 felony. A person convicted of violating this Section shall also have his or her driver's license, permit, or privileges suspended for 3 months. After the expiration of the 3-month suspension, the person's driver's license, permit, or privileges shall not be reinstated until he or she has paid a reinstatement fee of $100. If a person violates this Section while his or her driver's license, permit, or privileges are suspended under this subsection (b), his or her driver's license, permit, or privileges shall be suspended for an additional 6 months, and shall not be reinstated after the expiration of the 6-month suspension until he or she pays a reinstatement fee of $100. A vehicle owner, or his or her authorized agent or automobile insurer, may bring a claim against a company or person who willfully and materially violates this Section. A court may award the prevailing party reasonable attorney's fees, costs, and expenses relating to that action.
(Source: P.A. 99-438, eff. 1-1-16; 99-848, eff. 8-19-16; 100-201, eff. 8-18-17.)

(625 ILCS 5/Ch. 11 Art. XV heading)

(625 ILCS 5/11-1501) (from Ch. 95 1/2, par. 11-1501)
Sec. 11-1501. Application of rules. (a) It is unlawful for any person to do any act forbidden or fail to perform any act required in Article XV of Chapter 11 of this Code.
(b) The parent of any child and the guardian of any ward shall not authorize or knowingly permit any such child or ward to violate any of the provisions of this Code.
(Source: P.A. 82-132.)

(625 ILCS 5/11-1502) (from Ch. 95 1/2, par. 11-1502)
Sec. 11-1502. Traffic laws apply to persons riding bicycles. Every person riding a bicycle upon a highway shall be granted all of the rights, including, but not limited to, rights under Article IX of this Chapter, and shall be subject to all of the duties applicable to the driver of a vehicle by this Code, except as to special regulations in this Article XV and those provisions of this Code which by their nature can have no application.
(Source: P.A. 99-785, eff. 1-1-17.)

(625 ILCS 5/11-1503) (from Ch. 95 1/2, par. 11-1503)
Sec. 11-1503. Riding on bicycles. (a) A person propelling a bicycle shall not ride other than upon or astride a permanent and regular seat attached thereto.
(b) No bicycle shall be used to carry more persons at one time than the number for which it is designed and equipped, except that an adult rider may carry a child securely attached to his person in a back pack or sling.
(Source: P.A. 82-132.)

(625 ILCS 5/11-1504) (from Ch. 95 1/2, par. 11-1504)
Sec. 11-1504. Clinging to vehicles. No person riding upon any bicycle, coaster, roller skates, sled or toy vehicle shall attach the same or himself to any vehicle upon a roadway.
(Source: P.A. 82-132.)

(625 ILCS 5/11-1505) (from Ch. 95 1/2, par. 11-1505)
Sec. 11-1505. Position of bicycles and motorized pedal cycles on roadways - Riding on roadways and bicycle paths.
(a) Any person operating a bicycle or motorized pedal cycle upon a roadway at less than the normal speed of traffic at the time and place and under the conditions then existing shall ride as close as practicable and safe to the right-hand curb or edge of the roadway except under the following situations:
1. When overtaking and passing another bicycle,

motorized pedal cycle or vehicle proceeding in the same direction; or

2. When preparing for a left turn at an intersection

or into a private road or driveway; or

3. When reasonably necessary to avoid conditions

including, but not limited to, fixed or moving objects, parked or moving vehicles, bicycles, motorized pedal cycles, pedestrians, animals, surface hazards, or substandard width lanes that make it unsafe to continue along the right-hand curb or edge. For purposes of this subsection, a "substandard width lane" means a lane that is too narrow for a bicycle or motorized pedal cycle and a vehicle to travel safely side by side within the lane; or

4. When approaching a place where a right turn is

authorized.

(b) Any person operating a bicycle or motorized pedal cycle upon a one-way highway with two or more marked traffic lanes may ride as near the left-hand curb or edge of such roadway as practicable.
(Source: P.A. 97-813, eff. 7-13-12.)

(625 ILCS 5/11-1505.1) (from Ch. 95 1/2, par. 11-1505.1)
Sec. 11-1505.1. Persons riding bicycles or motorized pedal cycles upon a roadway shall not ride more than 2 abreast, except on paths or parts of roadways set aside for their exclusive use. Persons riding 2 abreast shall not impede the normal and reasonable movement of traffic and, on a laned roadway, shall ride within a single lane subject to the provisions of Section 11-1505.
(Source: P.A. 83-549.)

(625 ILCS 5/11-1506) (from Ch. 95 1/2, par. 11-1506)
Sec. 11-1506. Carrying articles. No person operating a bicycle shall carry any package, bundle or article which prevents the use of both hands in the control and operation of the bicycle. A person operating a bicycle shall keep at least one hand on the handlebars at all times.
(Source: P.A. 82-132.)

(625 ILCS 5/11-1507) (from Ch. 95 1/2, par. 11-1507)
Sec. 11-1507. Lamps and other equipment on bicycles.
(a) Every bicycle when in use at nighttime shall be equipped with a lamp on the front which shall emit a white light visible from a distance of at least 500 feet to the front and with a red reflector on the rear of a type approved by the Department which shall be visible from all distances from 100 feet to 600 feet to the rear when directly in front of lawful lower beams of headlamps on a motor vehicle, except that a lamp emitting a steady or flashing red light visible from a distance of 500 feet to the rear may be used in addition to or instead of the red reflector.
(b) A bicycle shall not be equipped with nor shall any person use upon a bicycle any siren. This subsection (b) does not apply to a bicycle that is a police vehicle or fire department vehicle.
(c) Every bicycle shall be equipped with a brake which will adequately control movement of and stop and hold such bicycle.
(d) No person shall sell a new bicycle or pedal for use on a bicycle that is not equipped with a reflex reflector conforming to specifications prescribed by the Department, on each pedal, visible from the front and rear of the bicycle during darkness from a distance of 200 feet.
(e) No person shall sell or offer for sale a new bicycle that is not equipped with side reflectors. Such reflectors shall be visible from each side of the bicycle from a distance of 500 feet and shall be essentially colorless or red to the rear of the center of the bicycle and essentially colorless or amber to the front of the center of the bicycle provided. The requirements of this paragraph may be met by reflective materials which shall be at least 3/16 of an inch wide on each side of each tire or rim to indicate as clearly as possible the continuous circular shape and size of the tires or rims of such bicycle and which reflective materials may be of the same color on both the front and rear tire or rim. Such reflectors shall conform to specifications prescribed by the Department.
(f) No person shall sell or offer for sale a new bicycle that is not equipped with an essentially colorless front-facing reflector.
(Source: P.A. 100-359, eff. 1-1-18.)

(625 ILCS 5/11-1507.1) (from Ch. 95 1/2, par. 11-1507.1)
Sec. 11-1507.1. Lamps on mopeds. Every moped, when in use at nighttime, shall be equipped with a lamp on the front which shall emit a white light visible from a distance of at least 500 feet to the front, and with a red reflector on the rear of a type approved by the Department which shall be visible from all distances from 100 feet to 600 feet to the rear when in front of lawful, low-powered beams of head lamps on a motor vehicle. A lamp emitting a red light visible from a distance of 500 feet to the rear may be used in addition to the red reflector.
(Source: P.A. 96-554, eff. 1-1-10.)

(625 ILCS 5/11-1508) (from Ch. 95 1/2, par. 11-1508)
Sec. 11-1508. Bicycle identifying number. A person engaged in the business of selling bicycles at retail shall not sell any bicycle unless the bicycle has an identifying number permanently stamped or cast on its frame.
(Source: P.A. 82-132.)

(625 ILCS 5/11-1509) (from Ch. 95 1/2, par. 11-1509)
Sec. 11-1509. Inspecting bicycles. A uniformed police officer may at any time upon reasonable cause to believe that a bicycle is unsafe or not equipped as required by law, or that its equipment is not in proper adjustment or repair, require the person riding the bicycle to stop and submit the bicycle to an inspection and such test with reference thereto as may be appropriate.
(Source: P.A. 82-132.)

(625 ILCS 5/11-1510) (from Ch. 95 1/2, par. 11-1510)
Sec. 11-1510. Left Turns.
(a) A person riding a bicycle or moped intending to turn left shall follow a course described in Section 11-801 or in paragraph (b) of this Section.
(b) A person riding a bicycle or moped intending to turn left shall approach the turn as close as practicable to the right curb or edge of the roadway. After proceeding across the intersecting roadway to the far corner of the curb or intersection of the roadway edges, the bicyclist or moped driver shall stop, as much as practicable out of the way of traffic. After stopping the person shall yield to any traffic proceeding in either direction along the roadway such person had been using. After yielding, the bicycle or moped driver shall comply with any official traffic control device or police officer regulating traffic on the highway along which he intends to proceed, and the bicyclist or moped driver may proceed in the new direction.
(c) Notwithstanding the foregoing provisions, the Department and local authorities in their respective jurisdictions may cause official traffic-control devices to be placed and thereby require and direct that a specific course be traveled by turning bicycles and moped, and when such devices are so placed, no person shall turn a bicycle or moped other than as directed and required by such devices.
(Source: P.A. 96-554, eff. 1-1-10.)

(625 ILCS 5/11-1511) (from Ch. 95 1/2, par. 11-1511)
Sec. 11-1511. Turn and stop signals. (a) Except as provided in this Section, a person riding a bicycle shall comply with Section 11-804.
(b) A signal of intention to turn right or left when required shall be given during not less than the last 100 feet traveled by the bicycle before turning, and shall be given while the bicycle is stopped waiting to turn. A signal by hand and arm need not be given continuously if the hand is needed in the control or operation of the bicycle.
(Source: P.A. 82-132.)

(625 ILCS 5/11-1512) (from Ch. 95 1/2, par. 11-1512)
Sec. 11-1512. Bicycles on sidewalks. (a) A person propelling a bicycle upon and along a sidewalk, or across a roadway upon and along a crosswalk, shall yield the right of way to any pedestrian and shall give audible signal before overtaking and passing such pedestrian.
(b) A person shall not ride a bicycle upon and along a sidewalk, or across a roadway upon and along a crosswalk, where such use of bicycles is prohibited by official traffic-control devices.
(c) A person propelling a bicycle upon and along a sidewalk, or across a roadway upon and along a crosswalk, shall have all the rights and duties applicable to a pedestrian under the same circumstances.
(Source: P.A. 82-132.)

(625 ILCS 5/11-1513) (from Ch. 95 1/2, par. 11-1513)
Sec. 11-1513. Bicycle parking. (a) A person may park a bicycle on a sidewalk unless prohibited or restricted by an official traffic-control device.
(b) A bicycle parked on a sidewalk shall not impede the normal and reasonable movement of pedestrian or other traffic.
(c) A bicycle may be parked on the roadway at any angle to the curb or edge of the roadway at any location where parking is allowed.
(d) A bicycle may be parked on the roadway abreast of another bicycle or bicycles near the side of the roadway at any location where parking is allowed.
(e) A person shall not park a bicycle on a roadway in such a manner as to obstruct the movement of a legally parked motor vehicle.
(f) In all other respects, bicycles parked anywhere on a highway shall conform with the provisions of this Code regulating the parking of vehicles.
(Source: P.A. 82-132.)

(625 ILCS 5/11-1514) (from Ch. 95 1/2, par. 11-1514)
Sec. 11-1514. Bicycle racing. (a) Bicycle racing on a highway shall not be unlawful when a racing event has been approved by State or local authorities on any highway under their respective jurisdictions. Approval of bicycle highway racing events shall be granted only under conditions which assure reasonable safety for all race participants, spectators and other highways users, and which prevent unreasonable interference with traffic flow which would seriously inconvenience other highway users.
(b) By agreement with the approving authority, participants in an approved bicycle highway racing event may be exempted from compliance with any traffic laws otherwise applicable thereto, provided that traffic control is adequate to assure the safety of all highway users.
(Source: P.A. 82-132.)

(625 ILCS 5/11-1515) (from Ch. 95 1/2, par. 11-1515)
Sec. 11-1515. No person, firm, or corporation shall operate a commercial bicycle messenger service in a city with a population of more than 2,000,000 unless the bicycles used are covered by a liability insurance policy at the expense of the person, firm, or corporation. The insurance policy shall be issued in amounts no less than the minimum amounts set for bodily injury or death and for destruction of property under Section 7-203 of this Code. No insurer other than an insurer authorized to do business in this State shall issue a policy under this Section.
(Source: P.A. 87-1203.)

(625 ILCS 5/11-1516)
Sec. 11-1516. Low-speed gas bicycles.
(a) A person may operate a low-speed gas bicycle only if the person is at least 16 years of age.
(b) A person may not operate a low-speed gas bicycle at a speed greater than 20 miles per hour upon any highway, street, or roadway.
(c) A person may not operate a low-speed gas bicycle on a sidewalk.
(d) Except as otherwise provided in this Section, the provisions of this Article XV that apply to bicycles also apply to low-speed gas bicycles.
(Source: P.A. 100-209, eff. 1-1-18.)

(625 ILCS 5/11-1517)
Sec. 11-1517. Low-speed electric bicycles.
(a) Except as otherwise provided in this Section, the provisions of this Chapter that apply to bicycles also apply to low-speed electric bicycles.
(b) Each low-speed electric bicycle operating in this State shall comply with equipment and manufacturing requirements adopted by the United States Consumer Product Safety Commission under 16 CFR 1512. Each Class 3 low-speed electric bicycle shall be equipped with a speedometer that displays the speed the bicycle is traveling in miles per hour.
(c) Beginning on or after January 1, 2018, every manufacturer and distributor of low-speed electric bicycles shall apply a label that is permanently affixed to the bicycle in a prominent location. The label shall contain, in Arial font in at least 9-point type:
(1) a classification number for the bicycle that

corresponds with a class under Section 1-140.10 of this Code;

(2) the bicycle's top assisted speed; and
(3) the bicycle's motor wattage.
No person shall knowingly tamper or modify the speed capability or engagement of a low-speed electric bicycle without replacing the label required under this subsection (c).
(d) A Class 2 low-speed electric bicycle shall operate in a manner so that the electric motor is disengaged or ceases to function when the brakes are applied. A Class 1 low-speed electric bicycle and a Class 3 low-speed electric bicycle shall operate in a manner so that the electric motor is disengaged or ceases to function when the rider stops pedaling.
(e) A person may operate a low-speed electric bicycle upon any highway, street, or roadway authorized for use by bicycles, including, but not limited to, bicycle lanes.
(f) A person may operate a low-speed electric bicycle upon any bicycle path unless the municipality, county, or local authority with jurisdiction prohibits the use of low-speed electric bicycles or a specific class of low-speed electric bicycles on that path.
(g) A person may not operate a low-speed electric bicycle on a sidewalk.
(h) A person may operate a Class 3 low-speed electric bicycle only if he or she is 16 years of age or older. A person who is less than 16 years of age may ride as a passenger on a Class 3 low-speed electric bicycle that is designed to accommodate passengers.
(Source: P.A. 100-209, eff. 1-1-18.)



Chapter 12 - Equipment Of Vehicles

(625 ILCS 5/Ch. 12 heading)

(625 ILCS 5/Ch. 12 Art. I heading)

(625 ILCS 5/12-100) (from Ch. 95 1/2, par. 12-100)
Sec. 12-100. (Repealed).
(Source: P.A. 83-1473. Repealed by P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/12-101) (from Ch. 95 1/2, par. 12-101)
Sec. 12-101. Scope and effect of equipment requirements. (a) It is unlawful for any person to drive or move or for the owner to cause or knowingly permit to be driven or moved on any highway any vehicle or combination of vehicles which is in such unsafe condition as to endanger any person or property, or which does not contain those parts or is not at all times equipped with such lamps and other equipment in proper condition and adjustment as required in this Chapter 12, or which is equipped in any manner in violation of this Code, or for any person to do any act forbidden or fail to perform any act required under this Chapter 12.
(b) The provisions of this Chapter 12 with respect to equipment on vehicles shall not apply to implements of husbandry, road machinery, road rollers, or farm tractors or to farm-wagon type trailers having a fertilizer spreader attachment permanently mounted thereon, having a gross weight of not to exceed 36,000 pounds and used only for the transportation of bulk fertilizer or to farm-wagon type tank trailers of not to exceed 2,000 gallons capacity, used during the liquid fertilizer season as field-storage "nurse tanks" supplying the fertilizer to a field applicator and moved on highways only for bringing the fertilizer from a local source of supply to farm or field or from one farm or field to another.
(Source: P.A. 82-523.)

(625 ILCS 5/Ch. 12 Art. II heading)

(625 ILCS 5/12-201) (from Ch. 95 1/2, par. 12-201)
Sec. 12-201. When lighted lamps are required.
(a) When operated upon any highway in this State, every motorcycle shall at all times exhibit at least one lighted lamp, showing a white light visible for at least 500 feet in the direction the motorcycle is proceeding. However, in lieu of such lighted lamp, a motorcycle may be equipped with and use a means of modulating the upper beam of the head lamp between high and a lower brightness. No such head lamp shall be modulated, except to otherwise comply with this Code, during times when lighted lamps are required for other motor vehicles.
(b) All other motor vehicles shall exhibit at least 2 lighted head lamps, with at least one on each side of the front of the vehicle, which satisfy United States Department of Transportation requirements, showing white lights, including that emitted by high intensity discharge (HID) lamps, or lights of a yellow or amber tint, during the period from sunset to sunrise, at times when rain, snow, fog, or other atmospheric conditions require the use of windshield wipers, and at any other times when, due to insufficient light or unfavorable atmospheric conditions, persons and vehicles on the highway are not clearly discernible at a distance of 1000 feet. Parking lamps may be used in addition to but not in lieu of such head lamps. Every motor vehicle, trailer, or semi-trailer shall also exhibit at least 2 lighted lamps, commonly known as tail lamps, which shall be mounted on the left rear and right rear of the vehicle so as to throw a red light visible for at least 500 feet in the reverse direction, except that a truck tractor or road tractor manufactured before January 1, 1968 and all motorcycles need be equipped with only one such tail lamp.
(c) Either a tail lamp or a separate lamp shall be so constructed and placed as to illuminate with a white light a rear registration plate when required and render it clearly legible from a distance of 50 feet to the rear. Any tail lamp or tail lamps, together with any separate lamp or lamps for illuminating a rear registration plate, shall be so wired as to be lighted whenever the head lamps or auxiliary driving lamps are lighted.
(d) A person shall install only head lamps that satisfy United States Department of Transportation regulations and show white light, including that emitted by HID lamps, or light of a yellow or amber tint for use by a motor vehicle.
(e) (Blank).
(Source: P.A. 96-487, eff. 1-1-10.)

(625 ILCS 5/12-202) (from Ch. 95 1/2, par. 12-202)
Sec. 12-202. Clearance, identification and side marker lamps.
(a) Second division vehicles with a GVWR over 10,000 pounds, the length of which together with any trailer or trailers in tow thereof, is more than 25 feet or the width of which is more than 80 inches exclusive of mirrors, bumpers and other required safety devices, while being operated on the highways of this State during the period from sunset to sunrise, shall display on the front of the vehicle 2 yellow or amber lights, one on each upper front corner of the vehicle, which shall be plainly visible at a distance of at least 500 feet; also on the rear thereof in a horizontal line, 3 red lights plainly visible at a distance of not less than 500 feet; also on the front of the body of that vehicle near the lower left hand corner one yellow or amber tinted reflector, and near the lower right hand corner one yellow or amber tinted reflector; also red reflectors on the rear of the body of that vehicle, not more than 12 inches from the lower left and right hand corners. All motor vehicles of the second division more than 20 feet long, and all trailers and semitrailers, except trailers and semitrailers having a gross weight of 3,000 pounds or less including the weight of the trailer and maximum load, while being operated on the highways of this State during the period from sunset to sunrise, shall display on each side of the vehicle at approximately the one-third points of the length of the same, at a height not exceeding 5 feet above the surface of the road, and reflecting on a line approximately at right angles to the center line of the vehicle, 2 amber tinted reflectors. After January, 1974, all new motor vehicles of the second division more than 20 feet long, and all trailers and semitrailers except trailers and semitrailers having a gross weight of 3,000 pounds or less including the weight of the trailer and maximum load sold as new in this State, while being operated on the highways of this State during period from sunset to sunrise, shall display on each side of the vehicle, not more than 12 inches from the front, one amber tinted reflector, and not more than 12 inches from the rear one red reflector at a height not exceeding 5 feet above the surface of the road, and reflecting on a line approximately at right angles to the center line of the vehicle, approved by the Department.
(b) Every trailer and semitrailer having a gross weight of 3,000 pounds or less including the weight of the trailer and maximum load, towed either by a motor vehicle of the first division or a motor vehicle of the second division shall be equipped with 2 red reflectors, which will be visible when hit by headlight beams 300 feet away at night, on the rear of the body of such trailer, not more than 12 inches from the lower left hand and lower right hand corners.
(c) Every vehicle designated in paragraph (a) or (b) of this Section that is manufactured after December 31, 1973, shall, at the places and times specified in paragraph (a) or (b) of this Section, display reflectors and clearance, identification, and side marker lamps in conformance with the specifications prescribed by the Department.
(Source: P.A. 97-201, eff. 1-1-12.)

(625 ILCS 5/12-203) (from Ch. 95 1/2, par. 12-203)
Sec. 12-203. Lamps on parked vehicles.
(a) During the period from sunset to sunrise every motorcycle or motor vehicle which is standing on any highway shall display a parking light on the front and at the rear of the same. However, any city, village or incorporated town may by ordinance, under rules and regulations it may prescribe, designate any part or parts of any street, or other highway under their jurisdiction, as parking places in which motorcycles and motor vehicles may be parked without having their lamps lighted, as otherwise required by this Section.
(b) Any lighted driving lamps upon a parked vehicle shall be depressed or dimmed.
(Source: P.A. 77-37.)

(625 ILCS 5/12-204) (from Ch. 95 1/2, par. 12-204)
Sec. 12-204. Lamp or flag on projecting load.
Whenever the load upon any vehicle extends to the rear 4 feet, or more beyond the bed or body of such vehicle there shall be displayed at the extreme rear end of the load, at the times specified in Section 12-201 hereof, a red light or lantern plainly visible from a distance of at least 500 feet to the sides and rear. The red light or lantern required under this Section shall be in addition to the red rear light required upon every vehicle. At any other time there shall be displayed at the extreme rear end of such load a red flag or cloth not less than 12 inches square.
(Source: P.A. 77-37.)

(625 ILCS 5/12-205) (from Ch. 95 1/2, par. 12-205)
Sec. 12-205. Lamps on other vehicles and equipment. Every vehicle, including animal drawn vehicles, referred to in paragraph (b) of Section 12-101, not specifically required by the provisions of this Article to be equipped with lamps or other lighting devices, shall at all times specified in Section 12-201 of this Act be equipped with at least 2 lamps on the power or towing unit, displaying a white light visible from a distance of not less than 1,000 feet to the front of such vehicle and shall also be equipped with 2 lamps each displaying a red light visible from a distance of not less than 1,000 feet to the rear of such vehicle.
Where the towed unit or any load thereon partially or totally obscures the 2 lamps displaying red light to the rear of the towing unit, the rearmost towed unit shall be equipped with 2 lamps displaying red light visible from a distance of not less than 1,000 feet to the rear of such towed unit which are positioned in such a manner as to not obstruct the visibility of the red light to any vehicle operator approaching from the rear of such vehicle or combination of vehicles.
Where the 2 lamps displaying red light are not obscured by the towed unit or its load, then either towing unit or towed unit, or both, may be equipped with the 2 lamps displaying red light as required.
The preceding paragraph does not apply to antique vehicles, expanded-use antique vehicles, custom vehicles, or street rods. An antique vehicle or expanded-use antique vehicle shall be equipped with lamps of the same type originally installed by the manufacturer as original equipment and in working order.
(Source: P.A. 97-412, eff. 1-1-12.)

(625 ILCS 5/12-205.1) (from Ch. 95 1/2, par. 12-205.1)
Sec. 12-205.1. Implements of husbandry or slow-moving vehicles-Display of amber signal lamp. Every animal drawn vehicle, farm tractor, implement of husbandry and special mobile equipment, except when used for road construction or maintenance within the limits of a construction or maintenance project where traffic control devices are used in compliance with the applicable provisions of the manual and specifications adopted under Section 11-301 of the Illinois Vehicle Code, when operated on a highway during a time when lighted lamps are required by Section 12-201 of this Chapter, shall display to the rear at least one flashing amber signal lamp mounted as high as practicable and of sufficient intensity to be visible for a distance of at least 500 feet in normal sunlight; provided, that only the rearmost vehicle of a combination of vehicles coupled together need display such lamp. The flashing amber signal lamp may be operated lighted during daylight hours when other lamps are not required to be lighted when vehicles authorized in this Section are operated on a highway. Implements of husbandry manufactured on or after January 1, 2003 and operated on public roads between sunset and sunrise shall display markings and lighting that meet or exceed the design, performance, and mounting specifications adopted by the American Society of Agricultural Engineers and published by that body as ASAE S279.11 APR01.
(Source: P.A. 91-505, eff. 1-1-00; 92-820, eff. 8-21-02.)

(625 ILCS 5/12-207) (from Ch. 95 1/2, par. 12-207)
Sec. 12-207. Spot lamps and auxiliary driving lamps.
(a) Any motor vehicle may be equipped with not to exceed one spot lamp and every lighted spot lamp shall be so aimed and used upon approaching another vehicle that no part of the high-intensity portion of the beam will be directed to the left of the prolongation of the extreme left side of the vehicle nor more than 100 feet ahead of the vehicle.
(b) Any motor vehicle may be equipped with not to exceed three auxiliary driving lamps mounted on the front at a height not less than 12 inches nor more than 42 inches above the level surface upon which the vehicle stands.
(c) The restrictions of subsections 12-207 (a) and 12-207 (b) of this Act shall not apply to authorized emergency vehicles or equipment used for snow and ice removal operations if owned or operated by or for any governmental body.
(d) The minimum and maximum height restrictions prescribed in subsection (b) of Section 12-207 shall not apply to privately owned motor vehicles on which a snow plow is mounted, while in transit between or during snow and ice removal operations. This exemption shall apply only during the period from November 15 through April 1, and only when the snow plow blade, commonly referred to as a "moldboard", is properly and securely affixed to the front of the motor vehicle.
(Source: P.A. 85-1010.)

(625 ILCS 5/12-208) (from Ch. 95 1/2, par. 12-208)
Sec. 12-208. Signal lamps and signal devices.
(a) Every vehicle other than an antique vehicle displaying an antique plate or an expanded-use antique vehicle displaying expanded-use antique vehicle plates operated in this State shall be equipped with a stop lamp or lamps on the rear of the vehicle which shall display a red or amber light visible from a distance of not less than 500 feet to the rear in normal sunlight and which shall be actuated upon application of the service (foot) brake, and which may but need not be incorporated with other rear lamps. During times when lighted lamps are not required, an antique vehicle or an expanded-use antique vehicle may be equipped with a stop lamp or lamps on the rear of such vehicle of the same type originally installed by the manufacturer as original equipment and in working order. However, at all other times, except as provided in subsection (a-1), such antique vehicle or expanded-use antique vehicle must be equipped with stop lamps meeting the requirements of Section 12-208 of this Act.
(a-1) A motorcycle or an antique vehicle or an expanded-use antique vehicle, including an antique motorcycle, may display a blue light or lights of up to one inch in diameter as part of the vehicle's rear stop lamp or lamps.
(b) Every motor vehicle other than an antique vehicle displaying an antique plate or an expanded-use antique vehicle displaying expanded-use antique vehicle plates shall be equipped with an electric turn signal device which shall indicate the intention of the driver to turn to the right or to the left in the form of flashing lights located at and showing to the front and rear of the vehicle on the side of the vehicle toward which the turn is to be made. The lamps showing to the front shall be mounted on the same level and as widely spaced laterally as practicable and, when signaling, shall emit a white or amber light, or any shade of light between white and amber. The lamps showing to the rear shall be mounted on the same level and as widely spaced laterally as practicable and, when signaling, shall emit a red or amber light. An antique vehicle or expanded-use antique vehicle shall be equipped with a turn signal device of the same type originally installed by the manufacturer as original equipment and in working order.
(c) Every trailer and semitrailer shall be equipped with an electric turn signal device which indicates the intention of the driver in the power unit to turn to the right or to the left in the form of flashing red or amber lights located at the rear of the vehicle on the side toward which the turn is to be made and mounted on the same level and as widely spaced laterally as practicable.
(d) Turn signal lamps must be visible from a distance of not less than 300 feet in normal sunlight.
(e) Motorcycles and motor-driven cycles need not be equipped with electric turn signals. Antique vehicles and expanded-use antique vehicles need not be equipped with turn signals unless such were installed by the manufacturer as original equipment.
(f) (Blank).
(g) Motorcycles and motor-driven cycles may be equipped with a stop lamp or lamps on the rear of the vehicle that display a red or amber light, visible from a distance of not less than 500 feet to the rear in normal sunlight, that flashes and becomes steady only when the brake is actuated.
(Source: P.A. 99-598, eff. 1-1-17.)

(625 ILCS 5/12-209) (from Ch. 95 1/2, par. 12-209)
Sec. 12-209. Additional Lighting Equipment.
(a) Any motor vehicle may be equipped with not more than 2 side cowl or fender lamps which shall emit an amber or white light without glare.
(b) Any motor vehicle may be equipped with not more than one running board courtesy lamp on each side thereof which shall emit a white or amber light without glare.
(c) Any motor vehicle may be equipped with one or more back-up lamps either separately or in combination with other lamps; but any such back-up lamp or lamps shall not be lighted when the motor vehicle is in forward motion.
(Source: P.A. 77-37.)

(625 ILCS 5/12-210) (from Ch. 95 1/2, par. 12-210)
Sec. 12-210. Use of head lamps and auxiliary driving lamps. (a) Whenever the driver of any vehicle equipped with an electric driving head lamp, driving head lamps, auxiliary driving lamp or auxiliary driving lamps is within 500 feet of another vehicle approaching from the opposite direction, the driver shall dim or drop such head lamp or head lamps and shall extinguish all auxiliary driving lamps.
(b) The driver of any vehicle equipped with an electric driving head lamp, head lamps, auxiliary driving lamp or auxiliary driving lamps shall dim or drop such head lamp or head lamps and shall extinguish all auxiliary driving lamps when there is another vehicle traveling in the same direction less than 300 feet to the front of him.
(c) No vehicle shall have the lighting system modified to allow more than 2 electric head lamps to be lighted while operating in the dimmed or dropped position.
(d) Nothing in this Section shall prohibit the use of auxiliary driving lamps, commonly referred to as "fog" lamps, when used in conjunction with head lamps, if such auxiliary driving lamps are adjusted and so aimed that the glaring rays are not projected into the eyes of drivers of oncoming vehicles.
(Source: P.A. 85-1144.)

(625 ILCS 5/12-211) (from Ch. 95 1/2, par. 12-211)
Sec. 12-211. Number of driving lamps required or permitted.
(a) At all times specified in Section 12-201, at least 2 lighted driving lamps shall be displayed, one on each side of the front of every motor vehicle other than a motorcycle, except when such vehicle is parked subject to the regulations governing lights on parked vehicles.
(b) Whenever a motor vehicle equipped with driving lamps as herein required is also equipped with any auxiliary driving lamps or a spot lamp or any other lamp on the front thereof, not more than a total of 4 of any such lamps on the front of a vehicle shall be lighted at any one time when upon a highway.
(Source: P.A. 86-1236.)

(625 ILCS 5/12-212) (from Ch. 95 1/2, par. 12-212)
Sec. 12-212. Special restrictions on lamps. (a) No person shall drive or move any vehicle or equipment upon any highway with any lamp or device on the vehicle or equipment displaying a red light visible from directly in front of the vehicle or equipment except as otherwise provided in this Act.
(b) Subject to the restrictions of this Act, flashing lights are prohibited on motor vehicles except as a means for indicating a right or left turn as provided in Section 12-208 or the presence of a vehicular traffic hazard requiring unusual care as expressly provided in Sections 11-804 or 12-215.
(c) Unless otherwise expressly authorized by this Code, all other lighting or combination of lighting on any vehicle shall be prohibited.
(Source: P.A. 86-664.)

(625 ILCS 5/12-214) (from Ch. 95 1/2, par. 12-214)
Sec. 12-214. Special lighting equipment on rural mail delivery vehicles.
If a rural mail delivery vehicle is equipped with special signal lamps, there shall be displayed to the front 2 such alternately flashing amber lamps located at the same level and mounted as high and as widely spaced laterally as practicable and to the rear 2 alternately flashing amber lamps located at the same level and mounted as high and as widely spaced laterally as practicable. Such lamps shall be of sufficient intensity to be visible at 500 feet in normal sunlight and shall be controlled so that they will only be used to indicate to other traffic that a stop is being made for the purpose of picking up or delivering U. S. mail.
(Source: P.A. 77-37.)

(625 ILCS 5/12-214.1)
Sec. 12-214.1. Tow trucks meeting federal motor carrier safety requirements; lighting and signalling equipment. Any tow truck that meets the requirements of the Federal Motor Carrier Safety Regulations of the United States Department of Transportation, regarding lighting and signalling equipment required on commercial motor vehicles, shall be deemed to comply with the provisions of this Chapter regarding required lighting and signalling equipment.
(Source: P.A. 89-433, eff. 12-15-95.)

(625 ILCS 5/12-215) (from Ch. 95 1/2, par. 12-215)
Sec. 12-215. Oscillating, rotating or flashing lights on motor vehicles. Except as otherwise provided in this Code:
(a) The use of red or white oscillating, rotating or flashing lights, whether lighted or unlighted, is prohibited except on:
1. Law enforcement vehicles of State, Federal or

local authorities;

2. A vehicle operated by a police officer or county

coroner and designated or authorized by local authorities, in writing, as a law enforcement vehicle; however, such designation or authorization must be carried in the vehicle;

2.1. A vehicle operated by a fire chief who has

completed an emergency vehicle operation training course approved by the Office of the State Fire Marshal and designated or authorized by local authorities, in writing, as a fire department, fire protection district, or township fire department vehicle; however, the designation or authorization must be carried in the vehicle, and the lights may be visible or activated only when responding to a bona fide emergency;

3. Vehicles of local fire departments and State or

federal firefighting vehicles;

4. Vehicles which are designed and used exclusively

as ambulances or rescue vehicles; furthermore, such lights shall not be lighted except when responding to an emergency call for and while actually conveying the sick or injured;

4.5. Vehicles which are occasionally used as rescue

vehicles that have been authorized for use as rescue vehicles by a volunteer EMS provider, provided that the operator of the vehicle has successfully completed an emergency vehicle operation training course recognized by the Department of Public Health; furthermore, the lights shall not be lighted except when responding to an emergency call for the sick or injured;

5. Tow trucks licensed in a state that requires such

lights; furthermore, such lights shall not be lighted on any such tow truck while the tow truck is operating in the State of Illinois;

6. Vehicles of the Illinois Emergency Management

Agency, vehicles of the Office of the Illinois State Fire Marshal, vehicles of the Illinois Department of Public Health, vehicles of the Illinois Department of Corrections, and vehicles of the Illinois Department of Juvenile Justice;

7. Vehicles operated by a local or county emergency

management services agency as defined in the Illinois Emergency Management Agency Act;

8. School buses operating alternately flashing head

lamps as permitted under Section 12-805 of this Code;

9. Vehicles that are equipped and used exclusively as

organ transplant vehicles when used in combination with blue oscillating, rotating, or flashing lights; furthermore, these lights shall be lighted only when the transportation is declared an emergency by a member of the transplant team or a representative of the organ procurement organization;

10. Vehicles of the Illinois Department of Natural

Resources that are used for mine rescue and explosives emergency response;

11. Vehicles of the Illinois Department of

Transportation identified as Emergency Traffic Patrol; the lights shall not be lighted except when responding to an emergency call or when parked or stationary while engaged in motor vehicle assistance or at the scene of the emergency; and

12. Vehicles of the Illinois State Toll Highway

Authority with a gross vehicle weight rating of 9,000 pounds or more and those identified as Highway Emergency Lane Patrol; the lights shall not be lighted except when responding to an emergency call or when parked or stationary while engaged in motor vehicle assistance or at the scene of the emergency.

(b) The use of amber oscillating, rotating or flashing lights, whether lighted or unlighted, is prohibited except on:
1. Second division vehicles designed and used for

towing or hoisting vehicles; furthermore, such lights shall not be lighted except as required in this paragraph 1; such lights shall be lighted when such vehicles are actually being used at the scene of an accident or disablement; if the towing vehicle is equipped with a flat bed that supports all wheels of the vehicle being transported, the lights shall not be lighted while the vehicle is engaged in towing on a highway; if the towing vehicle is not equipped with a flat bed that supports all wheels of a vehicle being transported, the lights shall be lighted while the towing vehicle is engaged in towing on a highway during all times when the use of headlights is required under Section 12-201 of this Code; in addition, these vehicles may use white oscillating, rotating, or flashing lights in combination with amber oscillating, rotating, or flashing lights as provided in this paragraph;

2. Motor vehicles or equipment of the State of

Illinois, the Illinois State Toll Highway Authority, local authorities and contractors; furthermore, such lights shall not be lighted except while such vehicles are engaged in maintenance or construction operations within the limits of construction projects;

3. Vehicles or equipment used by engineering or

survey crews; furthermore, such lights shall not be lighted except while such vehicles are actually engaged in work on a highway;

4. Vehicles of public utilities, municipalities, or

other construction, maintenance or automotive service vehicles except that such lights shall be lighted only as a means for indicating the presence of a vehicular traffic hazard requiring unusual care in approaching, overtaking or passing while such vehicles are engaged in maintenance, service or construction on a highway;

5. Oversized vehicle or load; however, such lights

shall only be lighted when moving under permit issued by the Department under Section 15-301 of this Code;

6. The front and rear of motorized equipment owned

and operated by the State of Illinois or any political subdivision thereof, which is designed and used for removal of snow and ice from highways;

6.1. The front and rear of motorized equipment or

vehicles that (i) are not owned by the State of Illinois or any political subdivision of the State, (ii) are designed and used for removal of snow and ice from highways and parking lots, and (iii) are equipped with a snow plow that is 12 feet in width; these lights may not be lighted except when the motorized equipment or vehicle is actually being used for those purposes on behalf of a unit of government;

7. Fleet safety vehicles registered in another state,

furthermore, such lights shall not be lighted except as provided for in Section 12-212 of this Code;

8. Such other vehicles as may be authorized by local

authorities;

9. Law enforcement vehicles of State or local

authorities when used in combination with red oscillating, rotating or flashing lights;

9.5. Propane delivery trucks;
10. Vehicles used for collecting or delivering mail

for the United States Postal Service provided that such lights shall not be lighted except when such vehicles are actually being used for such purposes;

10.5. Vehicles of the Office of the Illinois State

Fire Marshal, provided that such lights shall not be lighted except for when such vehicles are engaged in work for the Office of the Illinois State Fire Marshal;

11. Any vehicle displaying a slow-moving vehicle

emblem as provided in Section 12-205.1;

12. All trucks equipped with self-compactors or

roll-off hoists and roll-on containers for garbage, recycling, or refuse hauling. Such lights shall not be lighted except when such vehicles are actually being used for such purposes;

13. Vehicles used by a security company, alarm

responder, control agency, or the Illinois Department of Corrections;

14. Security vehicles of the Department of Human

Services; however, the lights shall not be lighted except when being used for security related purposes under the direction of the superintendent of the facility where the vehicle is located; and

15. Vehicles of union representatives, except that

the lights shall be lighted only while the vehicle is within the limits of a construction project.

(c) The use of blue oscillating, rotating or flashing lights, whether lighted or unlighted, is prohibited except on:
1. Rescue squad vehicles not owned by a fire

department and vehicles owned or operated by a:

voluntary firefighter;
paid firefighter;
part-paid firefighter;
call firefighter;
member of the board of trustees of a fire

protection district;

paid or unpaid member of a rescue squad;
paid or unpaid member of a voluntary ambulance

unit; or

paid or unpaid members of a local or county

emergency management services agency as defined in the Illinois Emergency Management Agency Act, designated or authorized by local authorities, in writing, and carrying that designation or authorization in the vehicle.

However, such lights are not to be lighted except

when responding to a bona fide emergency or when parked or stationary at the scene of a fire, rescue call, ambulance call, or motor vehicle accident.

Any person using these lights in accordance with this

subdivision (c)1 must carry on his or her person an identification card or letter identifying the bona fide member of a fire department, fire protection district, rescue squad, ambulance unit, or emergency management services agency that owns or operates that vehicle. The card or letter must include:

(A) the name of the fire department, fire

protection district, rescue squad, ambulance unit, or emergency management services agency;

(B) the member's position within the fire

department, fire protection district, rescue squad, ambulance unit, or emergency management services agency;

(C) the member's term of service; and
(D) the name of a person within the fire

department, fire protection district, rescue squad, ambulance unit, or emergency management services agency to contact to verify the information provided.

2. Police department vehicles in cities having a

population of 500,000 or more inhabitants.

3. Law enforcement vehicles of State or local

authorities when used in combination with red oscillating, rotating or flashing lights.

4. Vehicles of local fire departments and State or

federal firefighting vehicles when used in combination with red oscillating, rotating or flashing lights.

5. Vehicles which are designed and used exclusively

as ambulances or rescue vehicles when used in combination with red oscillating, rotating or flashing lights; furthermore, such lights shall not be lighted except when responding to an emergency call.

6. Vehicles that are equipped and used exclusively as

organ transport vehicles when used in combination with red oscillating, rotating, or flashing lights; furthermore, these lights shall only be lighted when the transportation is declared an emergency by a member of the transplant team or a representative of the organ procurement organization.

7. Vehicles of the Illinois Emergency Management

Agency, vehicles of the Office of the Illinois State Fire Marshal, vehicles of the Illinois Department of Public Health, vehicles of the Illinois Department of Corrections, and vehicles of the Illinois Department of Juvenile Justice, when used in combination with red oscillating, rotating, or flashing lights.

8. Vehicles operated by a local or county emergency

management services agency as defined in the Illinois Emergency Management Agency Act, when used in combination with red oscillating, rotating, or flashing lights.

9. Vehicles of the Illinois Department of Natural

Resources that are used for mine rescue and explosives emergency response, when used in combination with red oscillating, rotating, or flashing lights.

(c-1) In addition to the blue oscillating, rotating, or flashing lights permitted under subsection (c), and notwithstanding subsection (a), a vehicle operated by a voluntary firefighter, a voluntary member of a rescue squad, or a member of a voluntary ambulance unit may be equipped with flashing white headlights and blue grill lights, which may be used only in responding to an emergency call or when parked or stationary at the scene of a fire, rescue call, ambulance call, or motor vehicle accident.
(c-2) In addition to the blue oscillating, rotating, or flashing lights permitted under subsection (c), and notwithstanding subsection (a), a vehicle operated by a paid or unpaid member of a local or county emergency management services agency as defined in the Illinois Emergency Management Agency Act, may be equipped with white oscillating, rotating, or flashing lights to be used in combination with blue oscillating, rotating, or flashing lights, if authorization by local authorities is in writing and carried in the vehicle.
(d) The use of a combination of amber and white oscillating, rotating or flashing lights, whether lighted or unlighted, is prohibited except on second division vehicles designed and used for towing or hoisting vehicles or motor vehicles or equipment of the State of Illinois, local authorities, contractors, and union representatives; furthermore, such lights shall not be lighted on second division vehicles designed and used for towing or hoisting vehicles or vehicles of the State of Illinois, local authorities, and contractors except while such vehicles are engaged in a tow operation, highway maintenance, or construction operations within the limits of highway construction projects, and shall not be lighted on the vehicles of union representatives except when those vehicles are within the limits of a construction project.
(e) All oscillating, rotating or flashing lights referred to in this Section shall be of sufficient intensity, when illuminated, to be visible at 500 feet in normal sunlight.
(f) Nothing in this Section shall prohibit a manufacturer of oscillating, rotating or flashing lights or his representative or authorized vendor from temporarily mounting such lights on a vehicle for demonstration purposes only. If the lights are not covered while the vehicle is operated upon a highway, the vehicle shall display signage indicating that the vehicle is out of service or not an emergency vehicle. The signage shall be displayed on all sides of the vehicle in letters at least 2 inches tall and one-half inch wide. A vehicle authorized to have oscillating, rotating, or flashing lights mounted for demonstration purposes may not activate the lights while the vehicle is operated upon a highway.
(g) Any person violating the provisions of subsections (a), (b), (c) or (d) of this Section who without lawful authority stops or detains or attempts to stop or detain another person shall be guilty of a Class 2 felony.
(h) Except as provided in subsection (g) above, any person violating the provisions of subsections (a) or (c) of this Section shall be guilty of a Class A misdemeanor.
(Source: P.A. 99-40, eff. 1-1-16; 99-78, eff. 7-20-15; 99-125, eff. 1-1-16; 99-642, eff. 7-28-16; 100-62, eff. 8-11-17.)

(625 ILCS 5/12-215.1)
Sec. 12-215.1. Possession of oscillating, rotating, or flashing lights in motor vehicles; police equipment, markings, and other indicia of emergency vehicle authority.
(a) A person, except those given exceptions in Section 12-215 or 12-609 of this Code, may not possess or be in actual physical control of oscillating, rotating, or flashing lights or other indicia of emergency vehicle authority within any portion of a motor vehicle, including but not limited to wig-wags, red and blue LEDs, sirens, mounted or affixed devices or other equipment, markings or indicia of emergency vehicle authority.
(b) A person found guilty of violating this Section is guilty of a Class A misdemeanor.
(c) Oscillating, rotating, or flashing lights and any other equipment, markings, or indicia of emergency vehicle authority shall be seized by the law enforcement officer at the time of a violation of this Section or of Section 12-215 or 12-609 of this Code upon any legal search. The officer may seize the vehicle containing the prohibited device or mechanism, and this device or mechanism shall be removed and held for evidentiary purposes. When the device or mechanism is no longer needed for evidence, the defendant may petition the court for the return of the device or mechanism. The defendant must prove to the court by a preponderance of the evidence that the device or mechanism will be used for a legitimate and lawful purpose.
(Source: P.A. 98-468, eff. 8-16-13.)

(625 ILCS 5/12-216) (from Ch. 95 1/2, par. 12-216)
Sec. 12-216. Operation of oscillating, rotating or flashing lights. Oscillating, rotating or flashing lights located on or within police vehicles in this State shall be lighted whenever a police officer is in pursuit of a violator of a traffic law or regulation.
(Source: P.A. 85-830.)

(625 ILCS 5/12-217) (from Ch. 95 1/2, par. 12-217)
Sec. 12-217. Special lighting equipment for interstate transportation authority. (a) Notwithstanding any other provisions of this Chapter, an interstate transportation authority, as defined in this Section, in addition to headlights and other required or authorized lighting, may affix to the top front of its buses, 2 sets of lights, each containing up to 5 stationary lights, of different colors, including the colors white, yellow, blue, green and purple, and excepting, however, the color red. Such lights shall be located symmetrically above the windshield with one set of lights on each side of the headsign and may reflect an intensity of up to 64 candlepower each. Provided further however, that normally no more than 3 of such colored lights on each set of lights may be on or displayed at any one time. Such lights shall be stationary only, and shall not be oscillating, rotating, or flashing. The lights shall be displayed only on the top front of such buses, lighted in various combinations to indicate the route, the destination, and the express or local nature of the service.
(b) As used herein, the term "interstate transportation authority" shall mean any body, agency, entity, or political subdivision created by compact between Illinois and another state, which is a body corporate and politic, and which operates a public mass transportation or transit system.
(Source: P.A. 85-1144.)

(625 ILCS 5/12-218)
Sec. 12-218. Auxiliary accent lighting on motorcycles.
(a) A motorcycle registered in this State may be equipped with, and a person operating the motorcycle may use, standard bulb running lights or light-emitting diode (L.E.D.) pods and strips as auxiliary lighting with the intent of protecting the driver.
(b) Auxiliary lighting authorized under subsection (a) of this Section:
(1) shall not project a beam of light of an

intensity greater than 25 candlepower or its equivalent from a single lamp or single light-emitting diode (L.E.D.);

(2) shall not be directed horizontally;
(3) shall be so directed that no part of the beam

will strike the level of the surface on which the motorcycle stands at a distance of more than 10 feet from the motorcycle;

(4) shall be directed towards the ground;
(5) shall not emit red or blue light;
(6) shall not be:
(A) blinking;
(B) flashing;
(C) oscillating; or
(D) rotating; and
(7) shall not be attached to the wheels of the

motorcycle.

(Source: P.A. 99-242, eff. 8-3-15.)

(625 ILCS 5/Ch. 12 Art. III heading)

(625 ILCS 5/12-301) (from Ch. 95 1/2, par. 12-301)
Sec. 12-301. Brakes.
(a) Brake equipment required.
1. Every motor vehicle, other than a motor-driven

cycle, an antique vehicle displaying an antique plate, and an expanded-use antique vehicle displaying expanded-use antique vehicle plates, when operated upon a highway shall be equipped with brakes adequate to control the movement of and to stop and hold such vehicle, including 2 separate means of applying the brakes, each of which means shall be effective to apply the brakes to at least one wheel on a motorcycle and at least 2 wheels on all other first division and second division vehicles. If these 2 separate means of applying the brakes are connected in any way, they shall be so constructed that failure of any one part of the operating mechanism shall not leave the motor vehicle without brakes.

2. Every motor-driven cycle when operated upon a

highway shall be equipped with at least one brake which may be operated by hand or foot.

3. Every antique vehicle shall be equipped with the

brakes of the same type originally installed by the manufacturer as original equipment and in working order.

4. Except as provided in paragraph 4.1, every trailer

or semitrailer of a gross weight of over 3,000 pounds, when operated upon a highway must be equipped with brakes adequate to control the movement of, to stop and to hold such vehicle, and designed so as to be operable by the driver of the towing vehicle from its cab. Such brakes must be so designed and connected that in case of an accidental breakaway of a towed vehicle over 5,000 pounds, the brakes are automatically applied.

4.1. Every boat trailer of a gross weight of over

3,000 pounds, when operated upon a highway, must be equipped with brakes adequate to control the movement of, to stop, and to hold that boat trailer. The brakes must be designed to ensure that, in case of an accidental breakaway of a towed boat trailer over 5,000 pounds, the brakes are automatically applied.

5. Every motor vehicle, expanded-use antique vehicle,

trailer, pole trailer or semitrailer, sold in this State or operated upon the highways shall be equipped with service brakes upon all wheels of every such vehicle, except any motor-driven cycle, and except that any trailer, pole trailer or semitrailer 3,000 pounds gross weight or less need not be equipped with brakes, and except that any trailer or semitrailer with gross weight over 3,000 pounds but under 5,001 pounds need be equipped with brakes on only one wheel on each side of the vehicle. Any motor vehicle and truck tractor having 3 or more axles and manufactured prior to July 25, 1980 need not have brakes on the front wheels, except when such vehicles are equipped with at least 2 steerable axles, the wheels of one such axle need not be equipped with brakes. However, a vehicle that is more than 30 years of age and which is driven on the highways only in going to and returning from an antique auto show or for servicing or for a demonstration need be equipped with 2 wheel brakes only.

(b) Performance ability of brakes.
1. The service brakes upon any motor vehicle or

combination of vehicles operating on a level surface shall be adequate to stop such vehicle or vehicles when traveling 20 miles per hour within a distance of 30 feet when upon dry asphalt or concrete pavement surface free from loose material.

2. Under the above conditions the hand brake shall be

adequate to stop such vehicle or vehicles, except any motorcycle, within a distance of 55 feet and the hand brake shall be adequate to hold such vehicle or vehicles stationary on any grade upon which operated.

3. Under the above conditions the service brakes upon

an antique vehicle or expanded-use antique vehicle shall be adequate to stop the vehicle within a distance of 40 feet and the hand brake adequate to stop the vehicle within a distance of 55 feet.

4. All braking distances specified in this Section

apply to all vehicles mentioned, whether such vehicles are unloaded or are loaded to the maximum capacity permitted under this Act.

5. All brakes shall be maintained in good working

order and shall be so adjusted as to operate as equally as practicable with respect to the wheels on opposite sides of the vehicle.

6. Brake assembly requirements for mobile homes shall

be the standards required by the United States Department of Housing and Urban Development adopted under Title VI of the Housing and Community Development Act of 1974.

(c) (Blank).
(Source: P.A. 96-487, eff. 1-1-10; 97-412, eff. 1-1-12.)

(625 ILCS 5/12-302) (from Ch. 95 1/2, par. 12-302)
Sec. 12-302. Brake fluid.
No person shall sell, offer for sale or distribute brake fluid for use on motor vehicles for repair purposes unless such fluid conforms to specifications prescribed by the Department.
(Source: P.A. 78-748.)

(625 ILCS 5/Ch. 12 Art. IV heading)

(625 ILCS 5/12-401) (from Ch. 95 1/2, par. 12-401)
Sec. 12-401. Restriction as to tire equipment. No metal tired vehicle, including tractors, motor vehicles of the second division, traction engines and other similar vehicles, shall be operated over any improved highway of this State, if such vehicle has on the periphery of any of the road wheels any block, stud, flange, cleat, ridge, lug or any projection of metal or wood which projects radially beyond the tread or traffic surface of the tire. This prohibition does not apply to pneumatic tires with metal studs used on vehicles operated by rural letter carriers who are employed or enjoy a contract with the United States Postal Service for the purpose of delivering mail if such vehicle is actually used for such purpose during operations between November 15 of any year and April 1 of the following year, or to motor vehicles displaying a disability license plate or a license plate for veterans with disabilities whose owner resides in an unincorporated area located upon a county or township highway or road and possesses a valid driver's license and operates the vehicle with such tires only during the period heretofore described, or to tracked type motor vehicles when that part of the vehicle coming in contact with the road surface does not contain any projections of any kind likely to injure the surface of the road; however, tractors, traction engines, and similar vehicles may be operated which have upon their road wheels V-shaped, diagonal or other cleats arranged in such a manner as to be continuously in contact with the road surface, provided that the gross weight upon such wheels per inch of width of such cleats in contact with the road surface, when measured in the direction of the axle of the vehicle, does not exceed 800 pounds.
All motor vehicles and all other vehicles in tow thereof, or thereunto attached, operating upon any roadway, shall have tires of rubber or some material of equal resiliency. Solid tires shall be considered defective and shall not be permitted to be used if the rubber or other material has been worn or otherwise reduced to a thickness of less than three-fourths of an undue vibration when the vehicle is in motion or to cause undue concentration of the wheel load on the surface of the road. The requirements of this Section do not apply to agricultural tractors or traction engines or to agricultural machinery, including wagons being used for agricultural purposes in tow thereof, or to road rollers or road building machinery operated at a speed not in excess of 10 miles per hour. All motor vehicles of the second division, operating upon any roadway shall have pneumatic tires, unless exempted herein.
Nothing in this Section shall be deemed to prohibit the use of tire chains of reasonable proportion upon any vehicle when required for safety because of snow, ice or other conditions tending to cause a vehicle to skid.
(Source: P.A. 99-143, eff. 7-27-15.)

(625 ILCS 5/12-402) (from Ch. 95 1/2, par. 12-402)
Sec. 12-402. Sale or lease of siped or regrooved pneumatic tire. No person or organization shall sell or lease or offer for sale or lease, for use on a highway, any pneumatic tire, either original tread or retread, on which the tread is siped or regrooved to a depth equal to or deeper than the molded groove depth, unless the tire was constructed or retreaded with sufficient tread material and type of labels to permit such siping or regrooving. Such labels and siping or regrooving shall be in compliance with Part 569 of Title 49 of the Code of Federal Regulations, and after siping or regrooving the tire shall conform to that Part.
For the purpose of this Article, siped shall mean cut without removing material, and regrooved shall mean the tread groove pattern is renewed, or a new pattern generated, or both, without additional tread material being added.
(Source: P.A. 83-213.)

(625 ILCS 5/12-403) (from Ch. 95 1/2, par. 12-403)
Sec. 12-403. Sale or lease of retreaded or "recapped" pneumatic tire. No person or organization shall sell or lease or offer for sale or lease, for use on a highway, any pneumatic tire produced or rebuilt by a process in which tread material is attached to a used tire, unless the tire, tread material, labelling and certification, before and after processing, conform to Part 571.117 of Title 49 of the Code of Federal Regulations.
(Source: P.A. 83-213.)

(625 ILCS 5/12-404) (from Ch. 95 1/2, par. 12-404)
Sec. 12-404. Sale or lease of pneumatic tire without marking. No person or organization shall sell or lease or offer for sale or lease, for use on a highway, any pneumatic tire that does not bear the special marking required by this Section.
(a) Regrooved or siped tire. In addition to the identification, labelling and certification required under Section 12-402, either the word "regrooved" or the word "siped" shall be branded on each side of a pneumatic tire on which the tread is either regrooved or siped, as the case may be. In the case of a tire that is both regrooved and siped, the word "regrooved" alone on each side shall suffice, although both words may appear on each side. Each branding shall be conspicuous but shall be sized, located and applied so as not to weaken or damage the tire or otherwise degrade the performance of the tire or shorten its useful life.
(b) Retreaded tire. In addition to the labelling, identification, certification and other marking required under Section 12-403, the word "retreaded" shall be branded or molded into or onto each side of a pneumatic tire that has been retreaded or "recapped". Each molding or branding shall be conspicuous but shall be sized, located and applied so as not to weaken or damage the tire or otherwise degrade the performance of the tire or shorten its useful life.
(c) New tire. The labelling, identification, certification and other marking required by Part 571.109 of Title 49 of the Code of Federal Regulations shall appear on each new pneumatic tire intended for use on a passenger car other than a multipurpose passenger vehicle. The labelling, identification, certification and other marking required by Part 571.119 of Title 49 of the Code of Federal Regulations shall appear on each new pneumatic tire intended for use on either a multipurpose passenger vehicle or other type of vehicle that is not a passenger car.
(Source: P.A. 83-213.)

(625 ILCS 5/12-405) (from Ch. 95 1/2, par. 12-405)
Sec. 12-405. Operating condition of pneumatic tires. (a) Definition. The term "spare tire" as used in this Section 12-405 means any new, used or specially constructed tire that is either carried or installed for short term emergency use.
(b) Promulgated Rules. The Department shall promulgate rules concerning unsafe operating conditions of pneumatic tires. The rules shall be enforced by police officers by visual inspection of tires, including visual comparison with simple measuring scales or gauges. The rules shall include precepts and standards for determining unsafe conditions, including the determination of an effective depth of tread groove, and shall be based upon, to the extent that it is reasonable and practical, all provisions set forth in paragraph (d) of this Section.
(c) Use of Unsafe Tire. 1. No person or organization shall place, drive or move, or cause or allow to be placed, driven or moved, on a highway of this State, any vehicle equipped with one or more pneumatic tires deemed to be unsafe under a provision of paragraph (d) of this Section or a rule promulgated under paragraph (b) of this Section.
2. Exemptions. Any restriction stated in this paragraph (c) shall not apply:
(i) To a tire on a damaged, disabled, abandoned, or other unsafe or unwanted vehicle being legally towed, pushed or otherwise transferred to a repair, relocation, storage, salvage, junking, or other collection site;
(ii) To a tire on a racing or other competitive vehicle being legally moved or transported, not under its own power, to a lawful competition site or to a bona fide testing site; or
(iii) To a spare tire either carried or in short term emergency use for only such distance or time as is reasonably necessary to accomplish the repair or replacement of the damaged or unsafe tire for which the spare was substituted.
(d) Criteria for Unsafe Pneumatic Tires. A pneumatic tire shall be deemed to be unsafe if it has:
1. Any part of a ply or cord exposed;
2. A tread or sidewall crack, cut, snag, or other surface interruption deep enough to expose a ply or cord;
3. Any bulge, knot, or separation;
4. Tread wear indicators flush with the tread outer surface in any 2 or more adjacent tread grooves at 3 locations approximately equally spaced around the circumference of the tire;
5. A depth of tread groove less than 2/32 of an inch or less than 1/32 of an inch if on a motorcycle or truckster, measured in any 2 or more adjacent tread grooves at 3 locations approximately equally spaced around the circumference of the tire, at least one of which, in the judgment of the inspecting officer, is a location at which the tread is thinnest, provided that any measurement over a tie bar, tread wear indicator, hump or fillet is excluded;
6. A depth of tread groove less than 4/32 of an inch at any one location and the tire is mounted on the front wheel of a motor vehicle subject to the provisions of Chapter 18B of this Code, provided that any measurement over a tie bar, tread wear indicator, hump or fillet is excluded;
7. A marking which indicates that the tire is not intended for use on a public highway;
8. Been regrooved or recut below the bottom of an original tread groove, except in the case of a special "regroovable" tire that was manufactured or retreaded with thick undertread, identified and regrooved in compliance with the applicable federal standard in Title 49 of the Code of Federal Regulations, and in compliance with each applicable Section of this Code; or
9. Other condition, marking or lack of marking that may be reasonably demonstrated to identify the tire as unsuitable for highway use, including inflation, load, speed or installation condition seriously incompatible with the tire size, construction, or other pertinent marking or feature.
(e) Sale, Lease or Installation of Pneumatic Tires. 1. No person or organization shall sell, lease, or offer for sale or lease, or mount, install, or cause or allow to be mounted or installed, for use on a highway, any pneumatic tire deemed to be unsafe under paragraph (d) of this Section or under a rule promulgated under paragraph (b) of this Section. Except as provided in paragraph (c) of this Section, any person or organization offering a vehicle for sale or lease shall, prior to its being placed, driven or moved on a highway, correct any unsafe tire condition.
2. No person or organization shall sell, lease, or offer for sale or lease, for highway use, any pneumatic tire, or any vehicle equipped with a pneumatic tire, which has a depth of tread groove less than 3/32 of an inch; except a pneumatic tire on a motorcycle or truckster may have a depth of tire groove of not less than 2/32 of an inch. Groove depth shall not be measured where a tie bar, tread wear indicator, hump or fillet is located.
(f) Compliance and Enforcement. Any police officer, upon reasonable cause to believe that a person or organization has acted or is acting in violation of any provision of this Section, shall require the driver, owner, or other appropriate custodian to submit the tire or tires to an inspection. When so required, the owner or other appropriate custodian shall allow the tire inspection and the driver of a vehicle or combination of vehicles shall stop at a designated location and allow the tire or tires to be inspected or shall move the vehicle or combination to a location that is reasonably convenient and is suitable for such inspection.
(Source: P.A. 83-213.)

(625 ILCS 5/12-407) (from Ch. 95 1/2, par. 12-407)
Sec. 12-407. Rules and regulations. The Department may promulgate rules and regulations to clarify or specify the requirements of this Article IV.
(Source: P.A. 83-213.)

(625 ILCS 5/Ch. 12 Art. V heading)

(625 ILCS 5/12-500) (from Ch. 95 1/2, par. 12-500)
Sec. 12-500. (Repealed).
(Source: P.A. 77-37. Repealed by P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/12-501) (from Ch. 95 1/2, par. 12-501)
Sec. 12-501. Windshields and safety glazing material in motor vehicles.
(a) Every motor vehicle operated upon the highways of this State shall be equipped with a front windshield which complies with those standards as established pursuant to this Section and Section 12-503 of this Code. This subsection shall not apply to motor vehicles designed and used exclusively for off-highway use, motorcycles, motor-driven cycles, motorized pedalcycles, nor to motor vehicles registered as antique vehicles, expanded-use antique vehicles, custom vehicles, or street rods when the original design of such vehicles did not include front windshields.
(b) No person shall knowingly sell any 1936 or later model motor vehicle unless such vehicle is equipped with safety glazing material conforming to specifications prescribed by the Department wherever glazing material is used in doors, windows and windshields. Regulations promulgated by the Department specifying standards for safety glazing material on windshields shall, as a minimum, conform with those applicable Federal Motor Vehicles Safety Standards (49 CFR 571.205). These provisions apply to all motor vehicles of the first and second division but with respect to trucks, including truck tractors, the requirements as to safety glazing material apply to all glazing material used in doors, windows and windshields in the drivers' compartments of such vehicles.
(c) It is unlawful for the owner or any other person knowingly to install or cause to be installed in any motor vehicle any glazing material other than safety glazing material conforming to the specifications prescribed by the Department.
(Source: P.A. 97-412, eff. 1-1-12.)

(625 ILCS 5/12-502) (from Ch. 95 1/2, par. 12-502)
Sec. 12-502. Mirrors. Every motor vehicle, operated singly or when towing another vehicle, shall be equipped with a mirror so located as to reflect to the driver a view of the highway for a distance of at least 200 feet to the rear of such motor vehicle.
(Source: P.A. 82-122.)

(625 ILCS 5/12-503) (from Ch. 95 1/2, par. 12-503)
Sec. 12-503. Windshields must be unobstructed and equipped with wipers.
(a) No person shall drive a motor vehicle with any sign, poster, window application, reflective material, nonreflective material or tinted film upon the front windshield, except that a nonreflective tinted film may be used along the uppermost portion of the windshield if such material does not extend more than 6 inches down from the top of the windshield.
(a-3) No new or used motor vehicle dealer shall permit a driver to drive a motor vehicle offered for sale or lease off the premises where the motor vehicle is being offered for sale or lease, including when the driver is test driving the vehicle, with signs, decals, paperwork, or other material on the front windshield or on the windows immediately adjacent to each side of the driver that would obstruct the driver's view in violation of subsection (a) of this Section. For purposes of this subsection (a-3), "test driving" means when a driver, with permission of the new or used vehicle dealer or employee of the new or used vehicle dealer, drives a vehicle owned and held for sale or lease by a new or used vehicle dealer that the driver is considering to purchase or lease.
(a-5) No window treatment or tinting shall be applied to the windows immediately adjacent to each side of the driver, except:
(1) On vehicles where none of the windows to the

rear of the driver's seat are treated in a manner that allows less than 30% light transmittance, a nonreflective tinted film that allows at least 50% light transmittance, with a 5% variance observed by any law enforcement official metering the light transmittance, may be used on the vehicle windows immediately adjacent to each side of the driver.

(2) On vehicles where none of the windows to the

rear of the driver's seat are treated in a manner that allows less than 35% light transmittance, a nonreflective tinted film that allows at least 35% light transmittance, with a 5% variance observed by any law enforcement official metering the light transmittance, may be used on the vehicle windows immediately adjacent to each side of the driver.

(3) (Blank).
(4) On vehicles where a nonreflective smoked or

tinted glass that was originally installed by the manufacturer on the windows to the rear of the driver's seat, a nonreflective tint that allows at least 50% light transmittance, with a 5% variance observed by a law enforcement official metering the light transmittance, may be used on the vehicle windows immediately adjacent to each side of the driver.

(a-10) No person shall install or repair any material prohibited by subsection (a) of this Section.
(1) Nothing in this subsection shall prohibit a

person from removing or altering any material prohibited by subsection (a) to make a motor vehicle comply with the requirements of this Section.

(2) Nothing in this subsection shall prohibit a

person from installing window treatment for a person with a medical condition described in subsection (g) of this Section. An installer who installs window treatment for a person with a medical condition described in subsection (g) must obtain a copy of the certified statement or letter written by a physician described in subsection (g) from the person with the medical condition prior to installing the window treatment. The copy of the certified statement or letter must be kept in the installer's permanent records.

(b) On motor vehicles where window treatment has not been applied to the windows immediately adjacent to each side of the driver, the use of a perforated window screen or other decorative window application on windows to the rear of the driver's seat shall be allowed.
(b-5) Any motor vehicle with a window to the rear of the driver's seat treated in this manner shall be equipped with a side mirror on each side of the motor vehicle which are in conformance with Section 12-502.
(c) No person shall drive a motor vehicle with any objects placed or suspended between the driver and the front windshield, rear window, side wings or side windows immediately adjacent to each side of the driver which materially obstructs the driver's view.
(d) Every motor vehicle, except motorcycles, shall be equipped with a device, controlled by the driver, for cleaning rain, snow, moisture or other obstructions from the windshield; and no person shall drive a motor vehicle with snow, ice, moisture or other material on any of the windows or mirrors, which materially obstructs the driver's clear view of the highway.
(e) No person shall drive a motor vehicle when the windshield, side or rear windows are in such defective condition or repair as to materially impair the driver's view to the front, side or rear. A vehicle equipped with a side mirror on each side of the vehicle which are in conformance with Section 12-502 will be deemed to be in compliance in the event the rear window of the vehicle is materially obscured.
(f) Paragraphs (a), (a-5), (b), and (b-5) of this Section shall not apply to:
(1) (Blank).
(2) those motor vehicles properly registered in

another jurisdiction.

(g) Paragraphs (a) and (a-5) of this Section shall not apply to window treatment, including but not limited to a window application, nonreflective material, or tinted film, applied or affixed to a motor vehicle for which distinctive license plates or license plate stickers have been issued pursuant to subsection (k) of Section 3-412 of this Code, and which:
(1) is owned and operated by a person afflicted with

or suffering from a medical disease, including but not limited to systemic or discoid lupus erythematosus, disseminated superficial actinic porokeratosis, or albinism, which would require that person to be shielded from the direct rays of the sun; or

(2) is used in transporting a person when the person

resides at the same address as the registered owner of the vehicle and the person is afflicted with or suffering from a medical disease which would require the person to be shielded from the direct rays of the sun, including but not limited to systemic or discoid lupus erythematosus, disseminated superficial actinic porokeratosis, or albinism.

The owner must obtain a certified statement or letter

written by a physician licensed to practice medicine in Illinois that such person owning and operating or being transported in a motor vehicle is afflicted with or suffers from such disease, including but not limited to systemic or discoid lupus erythematosus, disseminated superficial actinic porokeratosis, or albinism. However, no exemption from the requirements of subsection (a-5) shall be granted for any condition, such as light sensitivity, for which protection from the direct rays of the sun can be adequately obtained by the use of sunglasses or other eye protective devices.

Such certification must be carried in the motor

vehicle at all times. The certification shall be legible and shall contain the date of issuance, the name, address and signature of the attending physician, and the name, address, and medical condition of the person requiring exemption. The information on the certificate for a window treatment must remain current and shall be renewed every 4 years by the attending physician. The owner shall also submit a copy of the certification to the Secretary of State. The Secretary of State may forward notice of certification to law enforcement agencies.

(g-5) (Blank).
(g-7) Installers shall only install window treatment authorized by subsection (g) on motor vehicles for which distinctive plates or license plate stickers have been issued pursuant to subsection (k) of Section 3-412 of this Code. The distinctive license plates or plate sticker must be on the motor vehicle at the time of window treatment installation.
(h) Paragraph (a) of this Section shall not apply to motor vehicle stickers or other certificates issued by State or local authorities which are required to be displayed upon motor vehicle windows to evidence compliance with requirements concerning motor vehicles.
(i) (Blank).
(j) A person found guilty of violating paragraphs (a), (a-3), (a-5), (a-10), (b), (b-5), or (g-7) of this Section shall be guilty of a petty offense and fined no less than $50 nor more than $500. A second or subsequent violation of paragraphs (a), (a-3), (a-5), (a-10), (b), (b-5), or (g-7) of this Section shall be treated as a Class C misdemeanor and the violator fined no less than $100 nor more than $500. Any person convicted under paragraphs (a), (a-5), (b), or (b-5) of this Section shall be ordered to alter any nonconforming windows into compliance with this Section.
(k) Except as provided in subsection (a-3) of this Section, nothing in this Section shall create a cause of action on behalf of a buyer against a vehicle dealer or manufacturer who sells a motor vehicle with a window which is in violation of this Section.
(l) The Secretary of State shall provide a notice of the requirements of this Section to a new resident applying for vehicle registration in this State pursuant to Section 3-801 of this Code. The Secretary of State may comply with this subsection by posting the requirements of this Section on the Secretary of State's website.
(m) A home rule unit may not regulate motor vehicles in a manner inconsistent with this Section. This Section is a limitation under subsection (i) of Section 6 of Article VII of the Illinois Constitution on the concurrent exercise by home rule units of powers and functions exercised by the State.
(Source: P.A. 100-346, eff. 1-1-18.)

(625 ILCS 5/Ch. 12 Art. VI heading)

(625 ILCS 5/12-600) (from Ch. 95 1/2, par. 12-600)
Sec. 12-600. (Repealed).
(Source: P.A. 86-498. Repealed by P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/12-601) (from Ch. 95 1/2, par. 12-601)
Sec. 12-601. Horns and warning devices.
(a) Every motor vehicle when operated upon a highway shall be equipped with a horn in good working order and capable of emitting sound audible under normal conditions from a distance of not less than 200 feet, but no horn or other warning device shall emit an unreasonable loud or harsh sound or a whistle. The driver of a motor vehicle shall when reasonably necessary to insure safe operation give audible warning with his horn but shall not otherwise use such horn when upon a highway.
(b) No vehicle shall be equipped with nor shall any person use upon a vehicle any siren, whistle, or bell, except as otherwise permitted in this section. Any authorized emergency vehicle or organ transport vehicle as defined in Chapter 1 of this Code or a vehicle operated by a fire chief or the Director or Coordinator of a municipal or county emergency services and disaster agency, may be equipped with a siren, whistle, or bell, capable of emitting sound audible under normal conditions from a distance of not less than 500 feet, but such siren, whistle or bell, shall not be used except when such vehicle is operated in response to an emergency call or in the immediate pursuit of an actual or suspected violator of the law in either of which events the driver of such vehicle shall sound such siren, whistle or bell, when necessary to warn pedestrians and other drivers of the approach thereof.
(c) Trackless trolley coaches, as defined by Section 1-206 of this Code, and replica trolleys, as defined by Section 1-171.04 of this Code, may be equipped with a bell or bells in lieu of a horn, and may, in addition to the requirements of paragraph (a) of this Section, use a bell or bells for the purpose of indicating arrival or departure at designated stops during the hours of scheduled operation.
(Source: P.A. 100-182, eff. 1-1-18.)

(625 ILCS 5/12-601.1)
Sec. 12-601.1. Traffic control signal preemption devices.
(a) As used in this Section, "traffic control signal preemption device" means any device, either mechanical or electrical, that emits a pulse of light or other signal that, when received by a detector attached to a traffic control signal, changes that traffic control signal to a green light or, if the traffic control signal is already green, extends the duration of the green light.
(b) Except as provided in subsection (d), a traffic control signal preemption device may not be installed on a motor vehicle, may not be transported in the passenger compartment of a motor vehicle, and may not be operated by the driver or passenger of a motor vehicle.
Violation of this subsection (b) is a Class A misdemeanor, punishable by a fine of $1,000 in addition to any other penalty that may be imposed.
(c) A retailer or manufacturer may not sell a traffic control signal preemption device to any person or entity for any intended use other than operation as permitted under subsection (d).
Violation of this subsection (c) is a Class A misdemeanor, punishable by a fine of $5,000 for each sale of each device, in addition to any other penalty that may be imposed.
(d) Installation of a traffic control signal preemption device is permitted on the following vehicles, and operation of the device is permitted as follows:
(1) Police department vehicles, when responding to a

bona fide emergency, when used in combination with red or blue oscillating, rotating, or flashing lights.

(2) Law enforcement vehicles of State or local

authorities, when responding to a bona fide emergency, when used in combination with red oscillating, rotating, or flashing lights.

(3) Vehicles of local fire departments and State or

federal firefighting vehicles, when responding to a bona fide emergency, when used in combination with red oscillating, rotating, or flashing lights.

(4) Vehicles that are designed and used exclusively

as ambulances or rescue vehicles, when responding to a bona fide emergency, when used in combination with red oscillating, rotating, or flashing lights.

(5) Vehicles that are equipped and used exclusively

as organ transport vehicles, when the transportation is declared an emergency by a member of the transplant team or a representative of the organ procurement organization, when used in combination with red oscillating, rotating, or flashing lights.

(6) Vehicles of the Illinois Emergency Management

Agency and vehicles of the Department of Nuclear Safety, when responding to a bona fide emergency, when used in combination with red oscillating, rotating, or flashing lights.

(7) Commuter buses owned by any political subdivision

of this State, operated either by the political subdivision or its lessee or agent, and offering short-haul for-hire regularly scheduled passenger transportation service, over regular routes with fixed schedules, within metropolitan and suburban areas, when used to extend the duration of an already green light to meet schedules.

(8) Vehicles used for snow removal owned by any

political subdivision of this State, operated either by the political subdivision or its lessee or agent, when used during a snow emergency in combination with yellow or amber oscillating, rotating, or flashing lights, when used to extend the duration of an already green light.

(e) This Section does not prohibit use by motorcycles of electronic or magnetic safety devices designed to allow traffic control signal systems to recognize or detect motorcycles.
(Source: P.A. 93-80, eff. 7-2-03.)

(625 ILCS 5/12-601.2)
Sec. 12-601.2. (Repealed).
(Source: P.A. 94-373, eff. 1-1-06. Repealed by P.A. 99-576, eff. 7-15-16.)

(625 ILCS 5/12-602) (from Ch. 95 1/2, par. 12-602)
Sec. 12-602. Mufflers, prevention of noise.
Every motor vehicle driven or operated upon the highways of this State shall at all times be equipped with an adequate muffler or exhaust system in constant operation and properly maintained to prevent any excessive or unusual noise. No such muffler or exhaust system shall be equipped with a cutout, bypass or similar device. No person shall modify the exhaust system of a motor vehicle in a manner which will amplify or increase the noise of such vehicle above that emitted by the muffler originally installed on the vehicle, and such original muffler shall comply with all the requirements of this Section.
(Source: P.A. 77-37.)

(625 ILCS 5/12-602.1)
Sec. 12-602.1. Excessive engine braking noise signs.
(a) A county or municipality may post signs that prohibit the driver of a commercial vehicle, as defined in Section 1-111.8 of this Code, from operating or actuating any engine braking system that emits excessive noise. The Department of Transportation may erect and maintain the signs on interstate highways near weigh stations that are adjacent to residential areas or communities.
(b) The sign shall state, "EXCESSIVE ENGINE BRAKING NOISE PROHIBITED". The Department of Transportation shall adopt rules providing for the erection and placement of these signs.
(c) This Section does not apply to the use of an engine braking system that has an adequate sound muffling system in proper working order that prevents excessive noise.
(d) It is a defense to this Section that the driver used an engine braking system that emits excessive noise in an emergency to avoid a collision with a person or another vehicle on the highway.
(e) A violation of this Section is an equipment violation punishable by a fine of $75.
(Source: P.A. 96-523, eff. 1-1-10.)

(625 ILCS 5/12-603) (from Ch. 95 1/2, par. 12-603)
Sec. 12-603. Seat safety belts.
(a) No person shall sell any 1965 or later model motor vehicle of the first division unless the front seat of such motor vehicle is equipped with 2 sets of seat safety belts. Motorcycles are exempted from the provisions of this Section.
(b) No person shall operate any 1965 or later model motor vehicle of the first division that is titled or licensed by the Secretary of State unless the front seat of such motor vehicle is equipped with 2 sets of seat safety belts.
(b-5) No person under the age of 18 years shall operate any motor vehicle, except a motor driven cycle or motorcycle, with more than one passenger in the front seat of the motor vehicle and no more passengers in the back seats than the number of available seat safety belts, except that each driver under the age of 18 years operating a second division vehicle having a gross vehicle weight rating of 8,000 pounds or less that contains only a front seat may operate the vehicle with more than one passenger in the front seat, provided that each passenger is wearing a properly adjusted and fastened seat safety belt.
(c) (Blank).
(d) The Department shall establish performance specifications for seat safety belts and for the attachment and installation thereof.
(Source: P.A. 89-120, eff. 7-7-95; 90-89, eff. 1-1-98; 90-369, eff. 1-1-98; 90-655, eff. 7-30-98.)

(625 ILCS 5/12-603.1) (from Ch. 95 1/2, par. 12-603.1)
Sec. 12-603.1. Driver and passenger required to use safety belts, exceptions and penalty.
(a) Each driver and passenger of a motor vehicle operated on a street or highway in this State shall wear a properly adjusted and fastened seat safety belt. A child less than 8 years of age shall be protected as required pursuant to the Child Passenger Protection Act. Each driver of a motor vehicle transporting a child 8 years of age or more, but less than 16 years of age, shall secure the child in a properly adjusted and fastened seat safety belt as required under the Child Passenger Protection Act. Each driver of a motor vehicle transporting a passenger who is unable, due to infirmity, illness, or age, to properly adjust and fasten a seat safety belt and is not exempted from wearing a seat safety belt under subsection (b) shall secure the passenger in a properly adjusted and fastened seat safety belt as required under this Section.
(b) Paragraph (a) shall not apply to any of the following:
1. A driver or passenger frequently stopping and

leaving the vehicle or delivering property from the vehicle, if the speed of the vehicle between stops does not exceed 15 miles per hour.

2. A driver or passenger possessing a written

statement from a physician that such person is unable, for medical or physical reasons, to wear a seat safety belt.

3. A driver or passenger possessing an official

certificate or license endorsement issued by the appropriate agency in another state or country indicating that the driver is unable for medical, physical, or other valid reasons to wear a seat safety belt.

4. A driver operating a motor vehicle in reverse.
5. A motor vehicle with a model year prior to 1965.
6. A motorcycle or motor driven cycle.
7. A moped.
8. A motor vehicle which is not required to be

equipped with seat safety belts under federal law.

9. A motor vehicle operated by a rural letter carrier

of the United States postal service while performing duties as a rural letter carrier.

10. A driver or passenger of an authorized emergency

vehicle, except this exception does not apply to vehicles of the fire department; vehicles of the Office of the State Fire Marshal; or ambulances, unless the delivery of life-saving measures prohibits the use of a seat safety belt.

11. A back seat passenger of a taxicab.
(c) Failure to wear a seat safety belt in violation of this Section shall not be considered evidence of negligence, shall not limit the liability of an insurer, and shall not diminish any recovery for damages arising out of the ownership, maintenance, or operation of a motor vehicle.
(d) A violation of this Section shall be a petty offense and subject to a fine not to exceed $25.
(e) (Blank).
(f) A law enforcement officer may not search or inspect a motor vehicle, its contents, the driver, or a passenger solely because of a violation of this Section.
(Source: P.A. 97-16, eff. 1-1-12; 97-333, eff. 8-12-11; 98-451, eff. 8-16-13.)

(625 ILCS 5/12-604)
Sec. 12-604. (Repealed).
(Source: P.A. 88-415. Repealed by P.A. 94-185, eff. 1-1-06.)

(625 ILCS 5/12-604.1)
Sec. 12-604.1. Video devices.
(a) A person may not operate a motor vehicle if a television receiver, a video monitor, a television or video screen, or any other similar means of visually displaying a television broadcast or video signal that produces entertainment or business applications is operating and is located in the motor vehicle at any point forward of the back of the driver's seat, or is operating and visible to the driver while driving the motor vehicle.
(a-5) A person commits aggravated use of a video device when he or she violates subsection (a) and in committing the violation he or she was involved in a motor vehicle accident that results in great bodily harm, permanent disability, disfigurement, or death to another and the violation was a proximate cause of the injury or death.
(b) This Section does not apply to the following equipment, whether or not permanently installed in a vehicle:
(1) a vehicle information display;
(2) a global positioning display;
(3) a mapping or navigation display;
(4) a visual display used to enhance or supplement

the driver's view forward, behind, or to the sides of a motor vehicle for the purpose of maneuvering the vehicle;

(5) television-type receiving equipment used

exclusively for safety or traffic engineering studies; or

(6) a television receiver, video monitor, television

or video screen, or any other similar means of visually displaying a television broadcast or video signal, if that equipment has an interlock device that, when the motor vehicle is driven, disables the equipment for all uses except as a visual display as described in paragraphs (1) through (5) of this subsection (b).

(c) This Section does not apply to a mobile, digital terminal installed in an authorized emergency vehicle, a motor vehicle providing emergency road service or roadside assistance, or to motor vehicles utilized for public transportation.
(d) This Section does not apply to a television receiver, video monitor, television or video screen, or any other similar means of visually displaying a television broadcast or video signal if: (i) the equipment is permanently installed in the motor vehicle; and (ii) the moving entertainment images that the equipment displays are not visible to the driver while the motor vehicle is in motion.
(d-5) This Section does not apply to a video event recorder, as defined in Section 1-218.10 of this Code, installed in a contract carrier vehicle.
(e) Except as provided in subsection (f) of this Section, a person convicted of violating this Section is guilty of a petty offense and shall be fined not more than $100 for a first offense, not more than $200 for a second offense within one year of a previous conviction, and not more than $250 for a third or subsequent offense within one year of 2 previous convictions.
(f) A person convicted of violating subsection (a-5) commits a Class A misdemeanor if the violation resulted in great bodily harm, permanent disability, or disfigurement to another. A person convicted of violating subsection (a-5) commits a Class 4 felony if the violation resulted in the death of another person.
(Source: P.A. 98-507, eff. 1-1-14; 99-689, eff. 1-1-17.)

(625 ILCS 5/12-604.3)
Sec. 12-604.3. Video event recorder notice. A contract carrier vehicle carrying passengers that is equipped with a video event recorder shall have a notice posted in a visible location stating that a passenger's conversation may be recorded. Any data recorded by a video event recorder shall be the sole property of the registered owner or lessee of the contract carrier vehicle.
(Source: P.A. 99-689, eff. 1-1-17.)

(625 ILCS 5/12-605) (from Ch. 95 1/2, par. 12-605)
Sec. 12-605. Taxicabs-Bullet proof shields. In municipalities with 1,000,000 or more population, any taxicab manufactured, owned or operated after September 1, 1970, and regularly operated in such a municipality must have a bullet proof shield completely separating the driver's seat from the back seat.
(Source: P.A. 80-911.)

(625 ILCS 5/12-605.1) (from Ch. 95 1/2, par. 12-605.1)
Sec. 12-605.1. (a) On or after two years from the effective date of this Act, no bus which was first placed in service after July 1, 1969, or which has undergone complete renovation and restoration since July 1, 1969 shall be operated as a part of any local mass transit system in this State unless the vehicle is equipped with radio facilities permitting two-way vocal communications between the bus and a local transit control office. This Section does not apply to buses used for charter service, school buses, intrastate carriers while not providing transportation services pursuant to contracts with any local mass transit system, private non-profit carriers receiving assistance under Section 16(b)2 of the Urban Mass Transportation Act of 1964 as amended, carriers receiving assistance pursuant to Article III of the Downstate Public Transportation Act, or interstate carriers and buses owned by a private local mass transit system;
(b) A local mass transit system operating a bus not in compliance with the requirements of subsection (a) shall not be in violation of that subsection, provided that the bus is brought into compliance within a reasonable time (in no event to exceed 1 week) following written notification to the mass transit system of the fact that the bus is not in compliance.
(Source: P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/12-605.2) (from Ch. 95 1/2, par. 12-605.2)
Sec. 12-605.2. Beginning 30 days after the effective date of this amendatory Act of 1988, no person shall consume any food or drink, excluding any medicine, upon any bus operated as a part of any local mass transit system in this State. This Section does not apply to buses used for charter service, school buses, intrastate carriers while not providing transportation services pursuant to contracts with any local mass transit system, and private non-profit carriers.
Persons found guilty of violating this Section shall be fined $100.
(Source: P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/12-606) (from Ch. 95 1/2, par. 12-606)
Sec. 12-606. Tow-trucks; identification; equipment; insurance.
(a) Every tow-truck, except those owned by governmental agencies, shall have displayed on each side thereof, a sign with letters not less than 2 inches in height, contrasting in color to that of the background, stating the full legal name, complete address (including street address and city), and telephone number of the owner or operator thereof. This information shall be permanently affixed to the sides of the tow truck.
(b) Every tow-truck shall be equipped with:
(1) One or more brooms and shovels;
(2) One or more trash cans of at least 5 gallon

capacity; and

(3) One fire extinguisher. This extinguisher shall

be either:

(i) of the dry chemical or carbon dioxide type

with an aggregate rating of at least 4-B, C units, and bearing the approval of a laboratory qualified by the Division of Fire Prevention for this purpose; or

(ii) One that meets the requirements of the

Federal Motor Carrier Safety Regulations of the United States Department of Transportation for fire extinguishers on commercial motor vehicles.

(c) Every owner or operator and driver of a tow-truck shall comply with Section 11-1413 of this Act and shall remove or cause to be removed all glass and debris, except any (i) hazardous substance as defined in Section 3.215 of the Environmental Protection Act, (ii) hazardous waste as defined in Section 3.220 of the Environmental Protection Act, and (iii) medical samples or waste, including but not limited to any blood samples, used syringes, other used medical supplies, or any other potentially infectious medical waste as defined in Section 3.360 of the Environmental Protection Act, deposited upon any street or highway by the disabled vehicle being serviced, and shall in addition, spread dirt or sand or oil absorbent upon that portion of any street or highway where oil or grease has been deposited by the disabled vehicle being serviced.
(d) Every tow-truck operator shall in addition file an indemnity bond, insurance policy, or other proof of insurance in a form to be prescribed by the Secretary for: garagekeepers liability insurance, in an amount no less than a combined single limit of $500,000, and truck (auto) liability insurance in an amount no less than a combined single limit of $500,000, on hook coverage or garagekeepers coverage in an amount of no less than $25,000 which shall indemnify or insure the tow-truck operator for the following:
(1) Bodily injury or damage to the property of others.
(2) Damage to any vehicle towed by the tower.
(3) In case of theft, loss of, or damage to any

vehicle stored, garagekeepers legal liability coverage in an amount of no less than $25,000.

(4) In case of injury to or occupational illness of

the tow truck driver or helper, workers compensation insurance meeting the minimum requirements of the Workers' Compensation Act.

Any such bond or policy shall be issued only by a bonding or insuring firm authorized to do business as such in the State of Illinois, and a certificate of such bond or policy shall be carried in the cab of each tow-truck.
(e) The bond or policy required in subsection (d) shall provide that the insurance carrier may cancel it by serving previous notice, as required by Sections 143.14 and 143.16 of the Illinois Insurance Code, in writing, either personally or by registered mail, upon the owner or operator of the motor vehicle and upon the Secretary of State. Whenever any such bond or policy shall be so cancelled, the Secretary of State shall mark the policy "Cancelled" and shall require such owner or operator either to furnish a new bond or policy, in accordance with this Act.
(Source: P.A. 92-574, eff. 6-26-02.)

(625 ILCS 5/12-607) (from Ch. 95 1/2, par. 12-607)
Sec. 12-607. Suspension System.
(a) It shall be unlawful to operate a motor vehicle on any highway of this State when the suspension system has been modified from the original manufactured design by lifting the body from the chassis in excess of 3 inches or to cause the horizontal line from the front to the rear bumper to vary over 3 inches in height when measured from a level surface of the highway to the lower edge of the bumper, except that it is unlawful to operate a street rod or custom vehicle when the suspension system has been modified from the original manufactured design so that the horizontal line from the front to the rear bumper varies over 7 inches in height when measured from a level surface of the highway to the lower edge of the bumper.
(b) Nothing in this Section shall prevent the installation of manufactured heavy duty equipment to include shock absorbers and overload springs, nor shall anything contained in this Section prevent a person to operate a motor vehicle on any highway of this State with normal wear of the suspension system if normal wear does not affect the control or safe operation of the vehicle. This Section shall not apply to motor vehicles designed or modified primarily for off-highway racing purposes while such vehicles are in tow or to motorcycles or motor driven cycles.
(Source: P.A. 92-668, eff. 1-1-03.)

(625 ILCS 5/12-607.1) (from Ch. 95 1/2, par. 12-607.1)
Sec. 12-607.1. Frame and floor height. (a) No person shall operate upon a highway a first division vehicle which has a clearance between the frame and ground in excess of 22 inches. The lowest portion of the body floor shall not be more than 4 inches above the top of the frame. No such vehicle shall be modified to cause the vehicle body or chassis to come in contact with the ground, expose the fuel tank to damage from collision or cause the wheels to come in contact with the body under normal operation.
(b) No person shall operate upon a highway a second division vehicle which has a clearance between the frame and ground which is in excess of the limits specified within this subsection for its gross vehicle weight rating (GVWR) category. For the purpose of this section, GVWR means the manufacturer's gross vehicle weight rating whether or not the vehicle is modified by the use of parts not originally installed by the manufacturer. The stacking or attaching of vehicle frames (one frame on top of or beneath another frame) is prohibited. No portion of the body floor shall be raised above the frame.
(1) The frame height of second division vehicles, whose GVWR is under 4,500 pounds, shall be no more than 24 inches.
(2) The frame height of second division vehicles, whose GVWR is more than 4,500 pounds and less than 7,500 pounds, shall be no more than 26 inches.
(3) The frame height of second division vehicles, whose GVWR is more than 7,500 pounds and less than 10,000 pounds, shall be no more than 28 inches.
(c) Under subsections (a) or (b) of this Section, measurements shall be made when a vehicle is unladen on a level surface at the lowest point from the bottom of the original vehicle manufacturer's longitudinal frame rail between the front axle and second axle on the vehicle.
(d) This Section does not apply to specially designed or modified motor vehicles when operated off the highways. Such motor vehicles may be transported upon the highway only by use of a trailer or semitrailer. The specially designed or modified motor vehicle may also be transported upon another vehicle, providing that the entire weight of the specifically designed or modified vehicle is resting upon the transporting vehicle.
(e) Any violation of this Section is a Class C misdemeanor. A second conviction under this Section shall be punished with a fine of not less than $500. An officer making an arrest under this Section shall order the vehicle driver to remove the vehicle from the highway. A person convicted under this Section shall be ordered to bring his vehicle into compliance with this Section.
(Source: P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/12-608) (from Ch. 95 1/2, par. 12-608)
Sec. 12-608. Bumpers.
(a) It shall be unlawful to operate any motor vehicle with a gross vehicle weight rating of 9,000 pounds or less or any motor vehicle registered as a recreational vehicle under this Code on any highway of this State unless such motor vehicle is equipped with both a front and rear bumper.
Except as indicated below, maximum bumper heights of such motor vehicles shall be determined by weight category of gross vehicle weight rating (GVWR) measured from a level surface to the highest point of the bottom of the bumper when the vehicle is unloaded and the tires are inflated to the manufacturer's recommended pressure.
Maximum bumper heights are as follows:

Maximum Front

Maximum Rear

Bumper height

Bumper Height

All motor vehicles of the first

division except multipurpose

passenger vehicles:

22 inches

22 inches

Multipurpose passenger vehicles

and all other motor vehicles:

4,500 lbs. and under GVWR

24 inches

26 inches

4,501 lbs. through 7,500

lbs. GVWR

27 inches

29 inches

7,501 lbs. through 9,000

lbs. GVWR

28 inches

30 inches

It is unlawful to operate upon any highway of this State any vehicle with a front bumper height that exceeds 28 inches or a rear bumper height that exceeds 30 inches, regardless of the GVWR of the vehicle, except those vehicles covered by Chapter 18b of this Code.
For any vehicle with bumpers or attaching components which have been modified or altered from the original manufacturer's design in order to conform with the maximum bumper requirements of this section, the bumper height shall be measured from a level surface to the bottom of the vehicle frame rail at the most forward and rearward points of the frame rail. The bumper on any vehicle so modified or altered shall be at least 4.5 inches in vertical height and extend no less than the width of the respective wheel tracks outermost distance.
However, nothing in this Section shall prevent the installation of bumper guards.
(b) This Section shall not apply to street rods, custom vehicles, motor vehicles designed or modified primarily for off-highway purposes while such vehicles are in tow or to motorcycles or motor driven cycles, nor to motor vehicles registered as antique vehicles or expanded-use antique vehicles when the original design of such antique vehicles or expanded-use antique vehicles did not include bumpers. The provisions of this Section shall not apply to any motor vehicle driven during the first 1000 recorded miles of that vehicle, when such vehicle is owned or operated by a manufacturer, dealer or transporter displaying a special plate or plates as described in Chapter 3 of this Code while such vehicle is (1) being delivered from the manufacturing or assembly plant directly to the purchasing dealer or distributor, or from one dealership or distributor to another; (2) being moved by the most direct route from one location to another for the purpose of installing special bodies or equipment; or (3) being driven for purposes of demonstration by a prospective buyer with the dealer or his agent present in the cab of the vehicle during the demonstration.
The dealer shall, prior to the receipt of any deposit made or any contract signed by the buyer to secure the purchase of a vehicle, inform such buyer, by written statement signed by the purchaser to indicate acknowledgement of the contents thereof, of the legal requirements of this Section regarding front and rear bumpers if such vehicle is not to be equipped with bumpers at the time of delivery.
(c) Any violation of this Section is a Class C misdemeanor. A second conviction under this Section shall be punishable with a fine of not less than $500. An officer making an arrest under this Section shall order the vehicle driver to remove the vehicle from the highway. A person convicted under this Section shall be ordered to bring his vehicle into compliance with this Section.
(Source: P.A. 97-412, eff. 1-1-12.)

(625 ILCS 5/12-609) (from Ch. 95 1/2, par. 12-609)
Sec. 12-609. (a) No official or employee of the State, any political subdivision thereof, any county, municipality, or local authority, and no owner or employee of any new vehicle dealer, used vehicle dealer, or vehicle auctioneer shall sell, trade or otherwise dispose of any motor vehicle bearing equipment, markings, or other indicia of police authority unless, prior to delivery of the vehicle, the equipment and markings have been sufficiently altered or obliterated to remove the appearance of such authority.
(b) A person may not operate on the highways of this State a vehicle bearing the equipment, markings, or other indicia of police authority, unless the vehicle is an authorized emergency vehicle as defined in Section 1-105 of this Code.
(c) This Section does not apply to vehicles bearing indicia of police authority that are antique vehicles, as defined in Section 1-102.1, and are registered as antique vehicles, as provided in Section 3-804.
(c-5) Nothing in this Section shall prohibit a manufacturer of authorized emergency vehicle equipment, markings, or other indicia, or the manufacturer's representative or authorized vendor, from temporarily mounting the equipment, markings, or other indicia on a vehicle for demonstration purposes only. If the equipment, markings, or other indicia are not covered while the vehicle is operated upon a highway, the vehicle shall display signage indicating that the vehicle is out of service or not an emergency vehicle. The signage shall be displayed on all sides of the vehicle in letters at least 2 inches tall and one-half inch wide.
(d) Any police officer is authorized to seize any vehicle that is in violation of this Section and to impound that vehicle, at the owner's expense, until any equipment, markings, or other indicia of police authority have been sufficiently removed, altered, or obliterated to remove the appearance of police authority.
(e) A person convicted of violating this Section is guilty of a petty offense and subject to a fine of not less than $500 and not more than $1,000.
(Source: P.A. 97-1173, eff. 1-1-14.)

(625 ILCS 5/12-610) (from Ch. 95 1/2, par. 12-610)
Sec. 12-610. Headset receivers.
(a) Except as provided under Section 11-1403.3, no driver of a motor vehicle on the highways of this State shall wear headset receivers while driving.
(b) This Section does not prohibit the use of a headset type receiving equipment used exclusively for safety or traffic engineering studies, by law enforcement personnel on duty, or emergency medical services and fire service personnel.
(c) This Section does not prohibit the use of any single sided headset type receiving and transmitting equipment designed to be used in or on one ear which is used exclusively for providing two-way radio vocal communications by an individual in possession of a current and valid novice class or higher amateur radio license issued by the Federal Communications Commission and an amateur radio operator special registration plate issued under Section 3-607 of this Code.
(d) This Section does not prohibit the use of a single-sided headset or earpiece with a cellular or other mobile telephone.
(Source: P.A. 92-152, eff. 7-25-01.)

(625 ILCS 5/12-610.1)
Sec. 12-610.1. Wireless telephones.
(a) As used in this Section, "wireless telephone" means a device that is capable of transmitting or receiving telephonic communications without a wire connecting the device to the telephone network.
(b) A person under the age of 19 years who holds an instruction permit issued under Section 6-105 or 6-107.1, or a person under the age of 19 years who holds a graduated license issued under Section 6-107, may not drive a vehicle on a roadway while using a wireless phone.
(b-5) A person under the age of 19 commits aggravated use of a wireless telephone when he or she violates subsection (b) and in committing the violation he or she was involved in a motor vehicle accident that results in great bodily harm, permanent disability, disfigurement, or death to another and the violation was a proximate cause of the injury or death.
(c) This Section does not apply to a person under the age of 19 years using a wireless telephone for emergency purposes, including, but not limited to, an emergency call to a law enforcement agency, health care provider, fire department, or other emergency services agency or entity.
(d) If a graduated driver's license holder over the age of 18 committed an offense against traffic regulations governing the movement of vehicles or any violation of Section 6-107 or Section 12-603.1 of this Code in the 6 months prior to the graduated driver's license holder's 18th birthday, and was subsequently convicted of the violation, the provisions of paragraph (b) shall continue to apply until such time as a period of 6 consecutive months has elapsed without an additional violation and subsequent conviction of an offense against traffic regulations governing the movement of vehicles or any violation of Section 6-107 or Section 12-603.1 of this Code.
(e) A person, regardless of age, may not use a wireless telephone at any time while operating a motor vehicle on a roadway in a school speed zone established under Section 11-605, on a highway in a construction or maintenance speed zone established under Section 11-605.1, or within 500 feet of an emergency scene. As used in this Section, "emergency scene" means a location where an authorized emergency vehicle as defined by Section 1-105 of this Code is present and has activated its oscillating, rotating, or flashing lights. This subsection (e) does not apply to (i) a person engaged in a highway construction or maintenance project for which a construction or maintenance speed zone has been established under Section 11-605.1, (ii) a person using a wireless telephone for emergency purposes, including, but not limited to, law enforcement agency, health care provider, fire department, or other emergency services agency or entity, (iii) a law enforcement officer or operator of an emergency vehicle when performing the officer's or operator's official duties, (iv) a person using a wireless telephone in voice-operated mode, which may include the use of a headset, (v) a person using a wireless telephone by pressing a single button to initiate or terminate a voice communication, or (vi) a person using an electronic communication device for the sole purpose of reporting an emergency situation and continued communication with emergency personnel during the emergency situation.
(e-5) A person commits aggravated use of a wireless telephone when he or she violates subsection (e) and in committing the violation he or she was involved in a motor vehicle accident that results in great bodily harm, permanent disability, disfigurement, or death to another and the violation was a proximate cause of the injury or death.
(f) A person convicted of violating subsection (b-5) or (e-5) commits a Class A misdemeanor if the violation resulted in great bodily harm, permanent disability, or disfigurement to another. A person convicted of violating subsection (b-5) or (e-5) commits a Class 4 felony if the violation resulted in the death of another person.
(Source: P.A. 97-828, eff. 7-20-12; 97-830, eff. 1-1-13; 98-463, eff. 8-16-13; 98-507, eff. 1-1-14.)

(625 ILCS 5/12-610.2)
Sec. 12-610.2. Electronic communication devices.
(a) As used in this Section:
"Electronic communication device" means an electronic device, including but not limited to a hand-held wireless telephone, hand-held personal digital assistant, or a portable or mobile computer, but does not include a global positioning system or navigation system or a device that is physically or electronically integrated into the motor vehicle.
(b) A person may not operate a motor vehicle on a roadway while using an electronic communication device.
(b-5) A person commits aggravated use of an electronic communication device when he or she violates subsection (b) and in committing the violation he or she was involved in a motor vehicle accident that results in great bodily harm, permanent disability, disfigurement, or death to another and the violation was a proximate cause of the injury or death.
(c) A second or subsequent violation of this Section is an offense against traffic regulations governing the movement of vehicles. A person who violates this Section shall be fined a maximum of $75 for a first offense, $100 for a second offense, $125 for a third offense, and $150 for a fourth or subsequent offense.
(d) This Section does not apply to:
(1) a law enforcement officer or operator of an

emergency vehicle while performing his or her official duties;

(2) a driver using an electronic communication device

for the sole purpose of reporting an emergency situation and continued communication with emergency personnel during the emergency situation;

(3) a driver using an electronic communication device

in hands-free or voice-operated mode, which may include the use of a headset;

(4) a driver of a commercial motor vehicle reading a

message displayed on a permanently installed communication device designed for a commercial motor vehicle with a screen that does not exceed 10 inches tall by 10 inches wide in size;

(5) a driver using an electronic communication device

while parked on the shoulder of a roadway;

(6) a driver using an electronic communication device

when the vehicle is stopped due to normal traffic being obstructed and the driver has the motor vehicle transmission in neutral or park;

(7) a driver using two-way or citizens band radio

services;

(8) a driver using two-way mobile radio transmitters

or receivers for licensees of the Federal Communications Commission in the amateur radio service;

(9) a driver using an electronic communication device

by pressing a single button to initiate or terminate a voice communication; or

(10) a driver using an electronic communication

device capable of performing multiple functions, other than a hand-held wireless telephone or hand-held personal digital assistant (for example, a fleet management system, dispatching device, citizens band radio, or music player) for a purpose that is not otherwise prohibited by this Section.

(e) A person convicted of violating subsection (b-5) commits a Class A misdemeanor if the violation resulted in great bodily harm, permanent disability, or disfigurement to another. A person convicted of violating subsection (b-5) commits a Class 4 felony if the violation resulted in the death of another person.
(Source: P.A. 97-828, eff. 7-20-12; 98-506, eff. 1-1-14; 98-507, eff. 1-1-14; 98-756, eff. 7-16-14.)

(625 ILCS 5/12-610.5)
Sec. 12-610.5. (Repealed).
(Source: P.A. 97-672, eff. 7-1-12. Repealed by P.A. 97-743, eff. 1-1-13.)

(625 ILCS 5/12-611) (from Ch. 95 1/2, par. 12-611)
Sec. 12-611. No driver of any motor vehicle within this State shall operate or permit operation of any sound amplification system which can be heard outside the vehicle from 75 or more feet when the vehicle is being operated upon a highway, unless such system is being operated to request assistance or warn of a hazardous situation.
This Section does not apply to authorized emergency vehicles.
Any violation of the provisions of this Section shall be a petty offense punishable by a fine not to exceed $50.
(Source: P.A. 91-919, eff. 1-1-01.)

(625 ILCS 5/12-612)
Sec. 12-612. False or secret compartment in a vehicle.
(a) Offenses. It is unlawful for any person:
(1) to own or operate with criminal intent any

vehicle he or she knows to contain a false or secret compartment that is used or has been used to conceal a firearm as prohibited by paragraph (a)(4) of Section 24-1 or paragraph (a)(1) of Section 24-1.6 of the Criminal Code of 2012, or controlled substance as prohibited by the Illinois Controlled Substances Act or the Methamphetamine Control and Community Protection Act; or

(2) to install, create, build, or fabricate in any

vehicle a false or secret compartment knowing that another person intends to use the compartment to conceal a firearm as prohibited by paragraph (a)(4) of Section 24-1 of the Criminal Code of 2012, or controlled substance as prohibited by the Illinois Controlled Substances Act or the Methamphetamine Control and Community Protection Act.

(b) Definitions. For purposes of this Section:
(1) "False or secret compartment" means an enclosure

integrated into a vehicle that is a modification of the vehicle as built by the original manufacturer.

(2) "Vehicle" means any of the following vehicles

without regard to whether the vehicles are private or commercial, including, but not limited to, cars, trucks, buses, aircraft, and watercraft.

(c) Forfeiture. Any vehicle containing a false or secret compartment used in violation of this Section, as well as any items within that compartment, shall be subject to seizure by the Department of State Police or by any municipal or other local law enforcement agency within whose jurisdiction that property is found as provided in Sections 36-1 and 36-2 of the Criminal Code of 2012 (720 ILCS 5/36-1 and 5/36-2). The removal of the false or secret compartment from the vehicle, or the promise to do so, shall not be the basis for a defense to forfeiture of the motor vehicle under Section 36-2 of the Criminal Code of 2012 and shall not be the basis for the court to release the vehicle to the owner.
(d) Sentence. A violation of this Section is a Class 4 felony. The sentence imposed for violation of this Section shall be served consecutively to any other sentence imposed in connection with the firearm, controlled substance, or other contraband concealed in the false or secret compartment.
(e) For purposes of this Section, a new owner is not responsible for any conduct that occurred or knowledge of conduct that occurred prior to transfer of title.
(Source: P.A. 96-202, eff. 1-1-10; 97-1150, eff. 1-25-13.)

(625 ILCS 5/12-613)
Sec. 12-613. Possession and use of radar or laser jamming devices prohibited.
(a) Except as provided in subsection (b), a person may not operate or be in actual physical control of a motor vehicle while the motor vehicle is equipped with any instrument designed to interfere with microwaves or lasers at frequencies used by police radar for the purpose of monitoring vehicular speed.
(b) A person operating a motor vehicle who possesses within the vehicle a radar or laser jamming device that is contained in a locked opaque box or similar container, or that is not in the passenger compartment of the vehicle, and that is not in operation, is not in violation of this Section.
(c) Any person found guilty of violating this Section is guilty of a petty offense. A minimum fine of $50 shall be imposed for a first offense and a minimum fine of $100 for a second or subsequent offense.
(d) The radar or laser jamming device or mechanism shall be seized by the law enforcement officer at the time of the violation. This Section does not authorize the permanent forfeiture to the State of any radar or laser jamming device or mechanism. The device or mechanism shall be taken and held for the period when needed as evidence. When no longer needed for evidence, the defendant may petition the court for the return of the device or mechanism. The defendant, however, must prove to the court by a preponderance of the evidence that the device or mechanism will be used only for a legitimate and lawful purpose.
(e) A law enforcement officer may not stop or search any motor vehicle or the driver of any motor vehicle solely on the basis of a violation or suspected violation of this Section.
(Source: P.A. 94-594, eff. 1-1-06; 95-331, eff. 8-21-07.)

(625 ILCS 5/Ch. 12 Art. VII heading)

(625 ILCS 5/12-701) (from Ch. 95 1/2, par. 12-701)
Sec. 12-701. Tractors, traction engines and motor trucks-Operation on highways-Turning on highways during farming operations-Violations. No tractor, traction engine, motor truck or other similar vehicle shall be operated across, over or along any public highway of this State which has been oil-treated, if any such vehicle has on the periphery of any of the road wheels any block, stud, flange, cleat, ridge, lug, or any projection of metal or wood which projects radially beyond the tread or traffic surface of the tire; except that this prohibition shall not apply to tractors or traction engines equipped with what is known as crawler type tractors, when the same does not contain any projections of any kind likely to injure the surface of the road, nor to tractors, traction engines and similar vehicles which have upon their road wheels V-shaped, diagonal or other cleats arranged in such a manner as to be continuously in contact with the road surface. In no event shall the oil mat surface of any oil-treated public road be used as an area or space for turning any tractor or other farm machinery in carrying on or performing any farming operations upon the adjacent land. Provided, that nothing in this Section contained shall prohibit the operation of tractors, traction engines or motor trucks across any oil-treated road in order to reach adjacent lands or the operation of any such vehicles upon the treated portion of such oil-treated roads if there is no untreated portion thereof over which they may be operated or the operation of any such vehicles on oil-treated roads if in passing along said road they travel over the portion of said road which does not constitute the oil mat surface created by said oil treatment or the use of flexible tire chains on any tractor, traction engine, motor truck or other similar vehicle being operated upon any such oil-treated road.
It is unlawful for any person to operate any tractor, traction engine, motor truck or other similar vehicle over and along any public highway of this State, which has been oil-treated, in violation of the provisions of this Section.
(Source: P.A. 80-911.)

(625 ILCS 5/12-702) (from Ch. 95 1/2, par. 12-702)
Sec. 12-702. Certain vehicles to carry flares or other warning devices.
(a) No person shall operate any motor vehicle of the second division weighing more than 8,000 pounds or any vehicle of the second division weighing 8,000 pounds or less towing a trailer or any motor vehicle towing a house trailer upon any highway outside an urban district at any time unless there is carried in such vehicle the following equipment, except as provided in paragraph (b) of this Section:
1. At least 3 liquid-burning flares, or 3 red

electric lanterns or 3 portable red emergency reflectors, each of which is capable of being seen and distinguished at a distance of not less than 500 feet when lighted lamps are required, provided that emergency reflectors meeting the requirements of Federal Motor Vehicle Safety Standard No. 125 shall be deemed acceptable as regards visibility and color; and

2. At least 3 red-burning 15-minute fusees unless red

electric lanterns or portable red emergency reflectors are carried; and

3. At least 2 red-cloth flags, not less than 12

inches square, with standards to support flags or in lieu thereof, 2 portable emergency reflectors meeting the requirements of Federal Motor Vehicle Safety Standard No. 125.

(b) No person shall operate at the time and under the conditions stated in paragraph (a) of this Section any motor vehicle used for the transportation of explosives, any cargo tank truck used for the transportation of flammable liquids or compressed gases or any motor vehicle using compressed gas as a fuel unless there is carried in such vehicle 3 red electric lanterns or 3 portable red emergency reflectors meeting the requirements of paragraph (a) of this Section, and such vehicle shall not carry any flares, fusees or signals produced by flame.
(c) Whenever any motor vehicle of the second division weighing more than 8,000 pounds or any vehicle of the second division weighing 8,000 pounds or less towing a trailer or any motor vehicle towing a house trailer is disabled upon the roadway of any highway or the shoulder thereof outside an urban district or on any controlled access highway within an urban district at any time when lighted lamps are required, the driver of such vehicle shall display the following warning devices upon the highway during the time the vehicle is so disabled, except as provided in paragraph (d) of this Section:
1. A lighted fusee, a lighted red electric lantern or

a portable red emergency reflector shall be immediately placed at the traffic side of the vehicle in the direction of the nearest approaching traffic. However, the driver of such vehicle upon learning of the disability may simultaneously flash the 2 front and 2 rear turn signals as a vehicular traffic warning and continue such flashing until the portable signals have been placed as required by this Section and during the time such portable emergency signals are being picked up for storage prior to the movement of the vehicle.

2. As soon thereafter as possible, but in any event

within the burning period of the fusee (15 minutes), the driver shall place 3 liquid-burning flares, or 3 lighted red electric lanterns or 3 portable red emergency reflectors on the roadway or shoulder of the highway in the following order:

One approximately 100 feet from the disabled vehicle

in the center of the lane or shoulder occupied by such vehicle and toward traffic approaching in that lane; and

One approximately 100 feet in the opposite direction

from the disabled vehicle and in the center of the traffic lane or shoulder occupied by such vehicle; and

One at the traffic side of the disabled vehicle not

less than 10 feet to the rear or forward thereof in the direction of the nearest approaching traffic. If a lighted red electric lantern or a portable red emergency reflector has been placed at the traffic side of the vehicle in accordance with paragraph (c) (1) of this Section, it may be used for this purpose.

(d) Whenever any vehicle referred to in this Section is disabled within 500 feet of a curve, hill crest or other obstruction to view, the warning signal in that direction shall be so placed as to afford ample warning to other users of the highway, but in no case less than 100 feet nor more than 500 feet from the disabled vehicle.
(e) Whenever any vehicle of a type referred to in this Section is disabled upon any roadway or shoulder of a divided highway during the time that lighted lamps are required, the appropriate warning devices prescribed in paragraph (a) (1) and (2) of this Section shall be placed as follows:
One at a distance of approximately 200 feet from the vehicle in the center of the lane or shoulder occupied by the stopped vehicle and in the direction of traffic approaching in that lane; and
One at a distance of approximately 100 feet from the vehicle in the center of the lane or shoulder occupied by the vehicle and in the direction of traffic approaching in that lane; and
One at the traffic side of the vehicle and approximately 10 feet from the vehicle in the direction of the nearest approaching traffic.
(f) Whenever any vehicle of a type referred to in this Section is disabled upon the roadway of any highway or the shoulder thereof outside an urban district or on any controlled access highway within an urban district at any time when the display of fusees, flares, red electric lanterns or portable red emergency reflectors are not required, the driver of the vehicle shall display 2 red-cloth flags or 2 portable emergency reflectors meeting the requirements of Federal Motor Vehicle Safety Standard No. 125 upon the roadway or shoulder in the lane of traffic occupied by the disabled vehicle in the following order:
One at a distance of approximately 100 feet in advance of the vehicle; and
One at a distance of approximately 100 feet in the rear of the vehicle.
(g) Whenever any vehicle of a type referred to in this Section is disabled upon any roadway or shoulder of a divided highway during the time that lighted lamps are not required, the driver of such vehicle shall display 2 red-cloth flags or 2 portable emergency reflectors meeting the requirements of Federal Motor Vehicle Safety Standard No. 125 upon the roadway or shoulder in the center of the lane of traffic occupied by the disabled vehicle in the following order:
One at a distance of approximately 200 feet to the rear of the vehicle; and
One at a distance of approximately 100 feet to the rear of the vehicle.
(h) Whenever any motor vehicle used for the transportation of explosives, or any cargo tank truck used for the transportation of any flammable liquid or compressed flammable gas or any motor vehicle using compressed gas as a fuel is disabled upon a highway of this State at any time or place mentioned in paragraph (c) of this Section, the driver of such vehicle shall immediately display 3 red electric lanterns or portable red emergency reflectors placed in the following order:
One at the traffic side of the vehicle and approximately 10 feet from the vehicle in the direction of the nearest approaching traffic; and
One at a distance of approximately 100 feet to the front of the disabled vehicle in the center of the lane of traffic or shoulder occupied by such vehicle; and
One at a distance of approximately 100 feet to the rear of the disabled vehicle in the center of the lane of traffic or shoulder occupied by such vehicle. Flares, fusees or signals produced by flame shall not be used as warning devices for disabled vehicles of the type mentioned in this paragraph.
(i) The flares, fusees, red electric lanterns, portable red emergency reflectors and flags to be displayed as required in this Section shall conform with the requirements of paragraphs (a) and (b) of this Section applicable thereto.
(Source: P.A. 89-687, eff. 6-1-97.)

(625 ILCS 5/12-703) (from Ch. 95 1/2, par. 12-703)
Sec. 12-703. Road oil vehicles-Dripping on certain highways forbidden.
No person shall operate, on a durable all-weather highway of a type other than gravel or crushed stone, any vehicle used for the purpose of applying road oil, liquid asphalt or similar material to road surfaces unless such vehicle is so equipped as to absolutely prevent such material from dripping on such highway, nor shall such material be allowed to drip on any such highway.
(Source: P.A. 77-37.)

(625 ILCS 5/12-704) (from Ch. 95 1/2, par. 12-704)
Sec. 12-704. (Repealed).
(Source: Repealed by P.A. 88-415.)

(625 ILCS 5/12-704.1) (from Ch. 95 1/2, par. 12-704.1)
Sec. 12-704.1. (Repealed).
(Source: Repealed by P.A. 88-415.)

(625 ILCS 5/12-704.3) (from Ch. 95 1/2, par. 12-704.3)
Sec. 12-704.3. Motor vehicles using alternate fuels; markings. Notwithstanding any other regulation or requirement, every motor vehicle using liquefied petroleum gas or compressed natural gas must be marked in accordance with guidelines established by the National Fire Protection Association's (NFPA) standards for the Storage and Handling of Liquefied Petroleum Gases and for Compressed Natural Gas Vehicular Fuel Systems and published by that body as NFPA 58 and NFPA 52 dated February 10, 1992 and August 14, 1992, respectively.
The sign or decal shall be maintained in good legible condition. A sign or decal that is deteriorated or defaced so as to impair its legibility, quick recognition, or meaning shall be replaced by a new sign or decal.
(Source: P.A. 88-415.)

(625 ILCS 5/12-705) (from Ch. 95 1/2, par. 12-705)
Sec. 12-705. (Repealed).
(Source: Repealed by P.A. 88-415.)

(625 ILCS 5/12-705.1)
Sec. 12-705.1. Required use of biodiesel by certain vehicles.
(a) Beginning July 1, 2006, any diesel powered vehicle owned or operated by this State, any county or unit of local government, any school district, any community college or public college or university, or any mass transit agency must, when refueling at a bulk central fueling facility, use a biodiesel blend that contains 5% biodiesel, as those terms are defined in the Illinois Renewable Fuels Development Program Act, where available, unless the engine is designed or retrofitted to operate on a higher percentage of biodiesel or on ultra low sulfur fuel.
(b) Nothing in this Section prohibits any unit of government from using a biodiesel blend containing more than 2% biodiesel.
(c) As used in this Section, a "bulk central fueling facility" means a non-commercial fueling facility whose primary purpose is the fueling of vehicles owned or operated by the State, a county or unit of local government, a school district, a community college or public college or university, or a mass transit agency.
(d) The Secretary of Transportation shall adopt rules for implementing this Section.
(Source: P.A. 96-281, eff. 8-11-09.)

(625 ILCS 5/12-706) (from Ch. 95 1/2, par. 12-706)
Sec. 12-706. Fire apparatus-Safety belts.
No fire apparatus equipped to carry firemen on the outside of such vehicle on the sides, or rear, or both, shall be operated without first installing on the fire apparatus on the sides and rear thereof a sufficient number of safety belts and safety belt connections to protect the maximum number of firemen who can occupy the sides and rear of such apparatus while responding to alarms of fire. The municipality shall cause inspection of such safety equipment at least semi-annually.
(Source: P.A. 77-37.)

(625 ILCS 5/12-707) (from Ch. 95 1/2, par. 12-707)
Sec. 12-707. Vehicle passenger capacity. No school bus, commuter van or motor vehicle owned by or used for hire by and in connection with the operation of private or public schools, day camps, summer camps or nursery schools or in charter operations, and no commuter van or passenger car used for a for-profit ridesharing arrangement, shall be operated if it is occupied by more passengers than recommended by the manufacturer thereof if the vehicle is manufactured as a passenger vehicle; if the vehicle is manufactured for use other than passenger, then it shall not accommodate more passengers than provided for by the manufacturer in passenger vehicles of like style or rating.
(Source: P.A. 83-1091.)

(625 ILCS 5/12-707.01) (from Ch. 95 1/2, par. 12-707.01)
Sec. 12-707.01. Liability insurance.
(a) No school bus, first division vehicle including a taxi which is used for a purpose that requires a school bus driver permit, commuter van or motor vehicle owned by or used for hire by and in connection with the operation of private or public schools, day camps, summer camps or nursery schools, and no commuter van or passenger car used for a for-profit ridesharing arrangement, shall be operated for such purposes unless the owner thereof shall carry a minimum of personal injury liability insurance in the amount of $25,000 for any one person in any one accident, and subject to the limit for one person, $100,000 for two or more persons injured by reason of the operation of the vehicle in any one accident. This subsection (a) applies only to personal injury liability policies issued or renewed before January 1, 2013.
(b) Liability insurance policies issued or renewed on and after January 1, 2013 shall comply with the following:
(1) except as provided in subparagraph (2) of this

subsection (b), any vehicle that is used for a purpose that requires a school bus driver permit under Section 6-104 of this Code shall carry a minimum of liability insurance in the amount of $2,000,000. This minimum insurance requirement may be satisfied by either (i) a $2,000,000 combined single limit primary commercial automobile policy; or (ii) a $1 million primary commercial automobile policy and a minimum $5,000,000 excess or umbrella liability policy;

(2) any vehicle that is used for a purpose that

requires a school bus driver permit under Section 6-104 of this Code and is used in connection with the operation of private day care facilities, day camps, summer camps, or nursery schools shall carry a minimum of liability insurance in the amount of $1,000,000 combined single limit per accident;

(3) any commuter van or passenger car used for a

for-profit ridesharing arrangement shall carry a minimum of liability insurance in the amount of $500,000 combined single limit per accident.

(c) Primary insurance coverage under the provisions of this Section must be provided by a licensed and admitted insurance carrier or an intergovernmental cooperative formed under Section 10 of Article VII of the Illinois Constitution, or Section 6 or 9 of the Intergovernmental Cooperation Act, or provided by a certified self-insurer under Section 7-502 of this Code. The excess or umbrella liability coverage requirement may be met by securing surplus line insurance as defined under Section 445 of the Illinois Insurance Code. If the excess or umbrella liability coverage requirement is met by securing surplus line insurance, that coverage must be effected through a licensed surplus line producer acting under the surplus line insurance laws and regulations of this State. Nothing in this subsection (c) shall be construed as prohibiting a licensed and admitted insurance carrier or an intergovernmental cooperative formed under Section 10 of Article VII of the Illinois Constitution, or Section 6 or 9 of the Intergovernmental Cooperation Act, or a certified self-insurer under Section 7-502 of this Code, from retaining the risk required under paragraphs (1) and (2) of subsection (b) of this Section or issuing a single primary policy meeting the requirements of paragraphs (1) and (2) of subsection (b).
(d) Each owner of a vehicle required to obtain the minimum liability requirements under subsection (b) of this Section shall attest that the vehicle meets the minimum insurance requirements under this Section. The Secretary of State shall create a form for each owner of a vehicle to attest that the owner meets the minimum insurance requirements and the owner of the vehicle shall submit the form with each registration application. The form shall be valid for the full registration period; however, if at any time the Secretary has reason to believe that the owner does not have the minimum required amount of insurance for a vehicle, then the Secretary may require a certificate of insurance, or its equivalent, to ensure the vehicle is insured. If the owner fails to produce a certificate of insurance, or its equivalent, within 2 calendar days after the request was made, then the Secretary may revoke the vehicle owner's registration until the Secretary is assured the vehicle meets the minimum insurance requirements. If the owner of a vehicle participates in an intergovernmental cooperative or is self-insured, then the owner shall attest that the insurance required under this Section is equivalent to or greater than the insurance required under paragraph (1) of subsection (b) of this Section. The Secretary may adopt any rules necessary to enforce the provisions of this subsection (d).
(Source: P.A. 99-595, eff. 1-1-17.)

(625 ILCS 5/12-708) (from Ch. 95 1/2, par. 12-708)
Sec. 12-708. Operator protective frames on tractor-mower combinations.
No tractor unit over 16 engine horsepower designed for mowing or tractor-mower combination unit over 16 engine horsepower owned or leased by the Department, a municipal corporation or political subdivision shall be operated for the purpose of mowing vegetation on highway right-of-way unless the tractor of such unit is equipped with an operator protective frame conforming to the specifications prescribed by regulations under the United States Occupational Safety and Health Act of 1970, as amended, and with a seat safety belt.
The operator protective frame may be incorporated into a cab which design shall conform to the specifications established by the United States Occupational Safety and Health Act of 1970, as amended.
The seat safety belt must meet the requirements provided in Section 12-603 of this Act.
(Source: P.A. 81-435.)

(625 ILCS 5/12-709) (from Ch. 95 1/2, par. 12-709)
Sec. 12-709. Slow-moving vehicle emblem.
(a) Every animal drawn vehicle, farm tractor, implement of husbandry and special mobile equipment, when operated on a highway must display a slow-moving vehicle emblem mounted on the rear except as provided in paragraph (b) of this Section. Special mobile equipment is exempt when operated within the limits of a construction or maintenance project where traffic control devices are used in compliance with the applicable provisions of the manual and specifications adopted under Section 11-301 of the "Illinois Vehicle Code".
(b) Every vehicle or unit described in paragraph (a) of this Section when operated in combination on a highway must display a slow-moving vehicle emblem as follows:
1. Where the towed unit or any load thereon

partially or totally obscures the slow-moving vehicle emblem on the towing unit, the towed unit shall be equipped with a slow-moving vehicle emblem. In such cases the towing unit need not display the emblem.

2. Where the slow-moving vehicle emblem on the towing

unit is not obscured by the towed unit or its load, then either or both may be equipped with the required emblem but it shall be sufficient if either displays it.

3. A registered truck towed behind a farm tractor in

conformity with the provisions of Section 11-1418 of the "Illinois Vehicle Code" must display a slow-moving vehicle emblem in the manner provided in paragraph (c) while being towed on a highway if the emblem on the towing vehicle is partially or totally obscured.

(c) The slow-moving vehicle emblem required by paragraphs (a) and (b) of this Section must meet or exceed the specifications and mounting requirements established by the Department. Such specifications and mounting requirements shall, on and before August 31, 2004, be based on the specifications adopted by the American Society of Agricultural Engineers and published by that body as ASAE S 276.2 dated March, 1968 or as ASAE S 276.5. On and after September 1, 2004, the specifications and mounting requirements shall be based on the specifications adopted by the American Society of Agricultural Engineers and published by that body as ASAE S 276.5 NOV 97. No advertising or other marking shall appear upon the emblem except that specified by the American Society of Agricultural Engineers to identify the standard to which the material complies. Each original package containing a slow-moving vehicle emblem shall display a notice on the outside of the package stating that such emblem shall only be used for the purposes stated in subsections (a) and (b).
(d) A slow-moving vehicle emblem is intended as a safety identification device and shall not be displayed on any vehicle nor displayed in any manner other than as described in paragraphs (a), (b) and (c) of this Section. A slow-moving vehicle emblem may not be displayed in public view from a highway on an object other than a vehicle or unit described in subsection (a) of this Section or a vehicle required to display a slow-moving vehicle emblem under subsection (e) of Section 11-1426.1 of this Code. A violation of this subsection (d) is a petty offense punishable by a fine of $75.
(Source: P.A. 97-958, eff. 8-15-12.)

(625 ILCS 5/12-710) (from Ch. 95 1/2, par. 12-710)
Sec. 12-710. Rear fender splash guards. It is unlawful for any person to operate any vehicle of the second division, except a truck tractor, to which this Section is applicable upon any highway of this State unless such vehicle is equipped with rear fender splash guards of either the contour type or the flap type which comply with the specifications provided in this Section for the type of splash guards used on the vehicle, and which are so attached as to prevent the splashing of mud or water upon the windshield of other motor vehicles.
(a) Specifications for contour type splash guards. When contour type rear fender splash guards are used, they shall contour the wheel in such a manner that the relationship of the inside surface of any such splash guard to the tread surface of the tire or wheel shall be relatively parallel, both laterally and across the wheel, at least throughout the top 90 degrees of the rear 180 degrees of the wheel surface; provided however, on vehicles which have a clearance of less than 5 inches between the top of the tire or wheel and that part of the body of the vehicle directly above the tire or wheel when the vehicle is loaded to maximum legal capacity, the curved portion of the splash guard need only extend from a point directly behind the center of the rear axle and to the rear of the wheel surface upwards to within at least 2 inches of the bottom line of the body when the vehicle is loaded to maximum legal capacity. There shall be a downward extension of the curved surface which shall end not more than 12 inches from the ground when the vehicle is loaded to maximum legal capacity. This downward extension shall be part of the curved surface or attached directly to such curved surface, but it need not contour the wheel. Such contour type splash guards shall be wide enough to cover the full tread width of the tire or tires being protected and shall be installed not more than 6 inches from the tread surface of the tire or wheel when the vehicle is loaded to maximum legal capacity. The splash guard shall have a lip or flange on its outside edge to minimize side throw and splash. The lip or flange shall extend toward the center of the wheel, and shall be perpendicular to and extend not less than 2 inches below the inside or bottom surface line or plane of the guard. Such contour type splash guards may be constructed of either a rigid or flexible material, but shall be attached in such a manner that, regardless of movement either by the splash guards or the vehicle, the splash guards will retain their general parallel relationship to the tread surface of the tire or wheel under all ordinary operating conditions.
(b) Specifications for flap type splash guards. When flap type splash guards are used, they shall be wide enough to cover the full tread width of the tire or tires being protected; shall be so installed that they extend from the underside of the vehicle in a vertical plane behind the rear wheels to within 12 inches of the ground, when the vehicle is loaded to maximum legal capacity; shall be so constructed and attached so that when the vehicle is in forward motion such splash guard will not deviate or move backward from the vertical plane by an angle of more than 30 degrees measured from the vertical plane and so that when the forward motion of the vehicle causes such splash guard to deviate from the vertical plane, the bottom of such flap type splash guard will not be more than 15 inches from the ground, when the vehicle is loaded to maximum legal capacity. Such flap type splash guard may be constructed of either a rigid or flexible material.
(c) Exemptions. This Section shall not apply to vehicles the construction or design of which does not require such splash guards, nor to vehicles in-transit and capable only of using temporary splash guards prescribed by the Department, nor to pole trailers.
(Source: P.A. 89-117, eff. 7-7-95.)

(625 ILCS 5/12-711) (from Ch. 95 1/2, par. 12-711)
Sec. 12-711. Commencing January 1, 1987, all trucks equipped with self-compactors or roll-off hoists and roll-on containers for garbage or refuse hauls shall, before operating on any public or private highway, alley or parking area of this State, be equipped with an operably working external audible warning signal device that meets the standard of American National Standards Institute, SAE J994b, Type A, B or C, which is activated when the vehicle is operated in reverse or when top-hinged tailgates are open.
(Source: P.A. 84-813.)

(625 ILCS 5/12-712) (from Ch. 95 1/2, par. 12-712)
Sec. 12-712. Construction equipment to display company name.
(a) Construction equipment that is capable of being self propelled or any construction equipment capable of being towed shall display on the side of the equipment the name of the company for which it is employed. The name shall be in letters at least 2 inches tall and one-half inch wide. This Section shall not apply to any motor vehicle upon which is affixed the insignia required under Section 18c-4701 of the Illinois Commercial Transportation Law.
(b) Any person convicted of violating this Section shall be guilty of a petty offense and subject to a fine not to exceed $100.
(Source: P.A. 87-1160; 88-45.)

(625 ILCS 5/12-713) (from Ch. 95 1/2, par. 12-713)
Sec. 12-713. Commercial trucks used by construction contractors or subcontractors to display company name.
(a) Every second division vehicle operating commercially in this State that is used by a construction contractor or subcontractor shall display on the side of the vehicle or its trailer the name of the company for which it is employed. The name shall be in letters at least 2 inches tall and one-half inch wide. This Section shall not apply to any motor vehicle upon which is affixed the insignia required under Section 18c-4701 of the Illinois Commercial Transportation Law.
(b) Any person convicted of violating this Section shall be guilty of a petty offense and subject to a fine of not less than $500.
(Source: P.A. 96-1179, eff. 1-1-11.)

(625 ILCS 5/12-714)
Sec. 12-714. Possession and use of radar detection devices prohibited.
(a) No person shall operate or be in actual physical control of a commercial motor vehicle as defined in Section 6-500(6) of this Code while the motor vehicle is equipped with any instrument designed to detect the presence of police radar for the purpose of monitoring vehicular speed.
(b) Notwithstanding subsection (a) of this Section, a person operating a commercial motor vehicle as defined in Section 6-500(6) of this Code, who possesses within the vehicle a radar detecting device that is contained in a locked opaque box or similar container, or that is not in the passenger compartment of the vehicle, and that is not in operation, shall not be in violation of subsection (a) of this Section.
Any person found guilty of violating this Section shall be guilty of a petty offense. A minimum fine of $50 shall be imposed for a first offense and a minimum fine of $100 for a second or subsequent offense.
(c) The radar detection device or mechanism shall be seized by the law enforcement officer at the time of the violation if the offender has previously been convicted of violating this Section. This Section shall not be construed to authorize the permanent forfeiture to the State of any radar detection device or mechanism. Any such device or mechanism shall be taken and held for the period when needed as evidence. When no longer needed for evidence, the defendant may petition the court for the return of the device or mechanism; provided the defendant shall prove to the court by a preponderance of the evidence that the device or mechanism will be used only for a legitimate and lawful purpose.
(d) No commercial motor vehicle, or driver of such vehicle, shall be stopped or searched by any law enforcement officer solely on the basis of a violation or suspected violation of this Section.
(Source: P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/12-715)
Sec. 12-715. (Repealed).
(Source: P.A. 91-248, eff. 1-1-00. Repealed by P.A. 94-594, eff. 1-1-06.)

(625 ILCS 5/Ch. 12 Art. VIII heading)

(625 ILCS 5/12-800) (from Ch. 95 1/2, par. 12-800)
Sec. 12-800. (Repealed).
(Source: P.A. 82-111. Repealed by P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/12-801) (from Ch. 95 1/2, par. 12-801)
Sec. 12-801. Color. The exterior of each school bus shall be national school bus glossy yellow except as follows:
The rooftop may be white.
The fenders of school buses manufactured before January 1, 1976, may be black.
Body trim, rub rails, lettering other than on a stop signal arm and bumpers on a Type I school bus shall be glossy black.
Lettering on a stop signal arm shall be white on a red background.
Bumpers on a Type II school bus may be glossy black or a bright, light or colorless finish.
The hood and upper cowl may be lusterless black or lusterless school bus yellow.
Grilles on the front, lamp trim and hubcaps may be a bright finish.
The name or emblem of a manufacturer may be colorless or any color.
The exterior paint of any school bus shall match the central value, hue and chroma set forth in rules promulgated by the Department.
(Source: P.A. 88-415; 89-433, eff. 12-15-95.)

(625 ILCS 5/12-802) (from Ch. 95 1/2, par. 12-802)
Sec. 12-802. Identification.
(a) Each school bus shall have the sign "SCHOOL BUS" painted on both the front and rear of the bus as high as practicable in letters at least 8 inches high.
(b) Each school bus and multifunction school-activity bus (MFSAB) shall have the vehicle weight and the vehicle maximum passenger capacity recommended by the manufacturer of the bus, which shall be based upon provision for 13 inches of seating space for each passenger exclusive of the driver, painted on the body to the left of the service door in letters at least 2 inches high. The name of the owner or the entity or both for which the school bus or MFSAB is operated shall be painted in a contrasting color on both sides, centered as high as practicable below the window line, in letters at least 4 inches high. An identification number shall be painted as high as practicable on both the front and rear of the school bus or MFSAB in letters at least 4 inches high.
(c) Decals may be used instead of painting under this Section.
(Source: P.A. 96-410, eff. 7-1-10.)

(625 ILCS 5/12-803) (from Ch. 95 1/2, par. 12-803)
Sec. 12-803. (a) Each school bus shall be equipped with a stop signal arm on the driver's side of the school bus that may be operated either manually or mechanically. For each school bus manufactured on and after September 1, 1992, the stop signal arm shall be an octagon shaped semaphore that conforms to 49 C.F.R. 571.131, "SCHOOL BUS PEDESTRIAN SAFETY DEVICES", S5.1 through S5.5.
(b) Each school bus manufactured prior to September 1, 1992 shall be equipped with a stop signal arm that conforms to standards promulgated by the Department.
(Source: P.A. 88-415.)

(625 ILCS 5/12-804) (from Ch. 95 1/2, par. 12-804)
Sec. 12-804. Other vehicles - Color, stop signal arm and identification. No vehicle other than a school bus shall be identified with the sign "SCHOOL BUS", shall be equipped with a stop signal arm, shall be equipped with a strobe lamp or shall be equipped with a warning lamp system as described in Section 12-805 of this Act. No commuter van or bus other than a school bus shall be painted national school bus glossy yellow or a color that closely resembles national school bus glossy yellow.
(Source: P.A. 81-509; 81-740; 81-1509.)

(625 ILCS 5/12-805) (from Ch. 95 1/2, par. 12-805)
Sec. 12-805. Special lighting equipment.
Each school bus purchased as a new vehicle after December 31, 1975 shall be equipped with an 8-lamp flashing signal system. Until December 31, 1978, all other school buses shall be equipped with either a 4-lamp or an 8-lamp flashing signal system. After December 31, 1978, all school buses shall be equipped with an 8-lamp flashing signal system.
A 4-lamp flashing signal system shall have 2 alternately flashing red lamps mounted as high and as widely spaced laterally on the same level as practicable at the front of the school bus and 2 such lamps mounted in the same manner at the rear.
An 8-lamp flashing signal system shall have, in addition to a 4-lamp system, 4 alternately flashing amber lamps. Each amber lamp shall be mounted next to a red lamp and at the same level but closer to the centerline of the school bus.
Each signal lamp shall be a sealed beam at least 5 1/2 inches in diameter and shall have sufficient intensity to be visible at 500 feet in normal sunlight. Both the 4-lamp and 8-lamp system shall be actuated only by means of a manual switch. There shall be a device for indicating to the driver that the system is operating properly or is inoperative.
A school bus may also be equipped with alternately flashing head lamps, which may be operated in conjunction with the 8-lamp flashing signal system.
(Source: P.A. 93-181, eff. 1-1-04.)

(625 ILCS 5/12-806) (from Ch. 95 1/2, par. 12-806)
Sec. 12-806. Identification, stop signal arms and special lighting when not used as a school bus.
(a) Except as provided in Section 12-806a, whenever a school bus is operated for the purpose of transporting passengers other than persons in connection with an activity of the school or religious organization which owns the school bus or for which the school bus is operated, the "SCHOOL BUS" signs shall be covered or concealed and the stop signal arm and flashing signal system shall not be operable through normal controls.
(b) If a school district, religious organization, vendor of school busses, or school bus company whose main source of income is contracting with a school district or religious organization for the provision of transportation services in connection with the activities of a school district or religious organization, discards through either sale or donation, a school bus to an individual or entity that is not one of the aforementioned entities above, then the recipient of such school bus shall be responsible for immediately removing, covering, or concealing the "SCHOOL BUS" signs and any other insignia or words indicating the vehicle is a school bus, rendering inoperable or removing entirely the stop signal arm and flashing signal system, and painting the school bus a different color from those under Section 12-801 of this Code.
(Source: P.A. 100-277, eff. 1-1-18.)

(625 ILCS 5/12-806a) (from Ch. 95 1/2, par. 12-806a)
Sec. 12-806a. Identification, stop signal arms and special lighting on school buses used in connection with a youth camp, child care facility, or community based rehabilitation facility.
(a) Subject to the conditions in Subsection (c), a bus which meets any of the special requirements for school buses in Section 12-801, 12-802, 12-803 and 12-805 of this Code may be used for the purpose of transporting persons 18 years of age or less in connection with any of the following facilities:
(i) any youth camp licensed under the Youth Camp Act;

and

(ii) any child care facility licensed under the Child

Care Act of 1969.

(b) Subject to the conditions in subsection (c), a bus which meets any of the special requirements for school buses in Sections 12-801, 12-802, 12-803 and 12-805 of this Code may be used for the purpose of transporting persons recognized as clients of a community based rehabilitation facility which is accredited by the Commission on Accreditation of Rehabilitation Facilities of Tucson, Arizona, and which is under a contractual agreement with the Department of Human Services.
(c) A bus used for transportation as provided in subsection (a) or (b) shall either (i) meet all of the special requirements for school buses in Section 12-801, 12-802, 12-803 and 12-805 or (ii) shall have the "SCHOOL BUS" signs covered or concealed and the stop signal arm and flashing signal system rendered inoperable through normal means. A bus which meets all of the special requirements for school buses in Section 12-801, 12-802, 12-803 and 12-805 shall be operated by a person who has a valid and properly classified driver's license issued by the Secretary of State and who possesses a valid school bus driver permit or is accompanied and supervised, for the specific purpose of training prior to routine operation of a school bus, by a person who has held a valid school bus driver permit for at least one year. A bus which has had the "SCHOOL BUS" signs covered or concealed and the stop signal arm and flashing signal system rendered inoperable through normal means may be operated by a person who has a valid and properly classified driver's license issued by the Secretary of State.
(Source: P.A. 85-815; 89-507, eff. 7-1-97.)

(625 ILCS 5/12-807) (from Ch. 95 1/2, par. 12-807)
Sec. 12-807. Seat belt for driver. Each school bus shall be equipped with a retractable lap belt assembly for the driver's seat. No school bus shall be operated unless the driver has properly restrained himself with the lap belt assembly.
(Source: P.A. 78-1244.)

(625 ILCS 5/12-807.1) (from Ch. 95 1/2, par. 12-807.1)
Sec. 12-807.1. Seat back height. No Type I school bus manufactured after June 30, 1987 shall be sold for use as, or purchased for use as, or used as a school bus within this State unless such bus is equipped with passenger seat backs having a seat back height of 28 inches installed by the original bus body manufacturer.
(Source: P.A. 85-1010.)

(625 ILCS 5/12-807.2)
Sec. 12-807.2. Crossing control arms.
(a) No Type I or Type II school bus may be operated or used as a school bus within this State after December 31, 1999 unless that bus is equipped with a crossing control arm on the front of the bus that conforms to equipment and installation standards that the Department of Transportation shall promulgate for purposes of this subsection.
(b) If a Type I or Type II school bus is manufactured after December 31, 1997, that bus shall not be sold for use as, or purchased for the use as, or used as a school bus within this State unless that bus is equipped with a crossing control arm that is installed on the front of the bus by the original bus body manufacturer and that conforms to equipment and installation standards that the Department shall promulgate for purposes of this subsection.
(c) A crossing control arm meeting standards promulgated by the Department under this Section shall be designed to swing out from the front of a school bus when the bus stops and opens its doors while school children enter or exit the bus, as prescribed in rules promulgated by the State Board of Education.
(d) This Section does not apply to the temporary operation in this State of a school bus that is legally registered in another state and is displaying valid registration plates of that state if (i) the bus is not operated in Illinois on a regular basis, and (ii) the bus is being operated in Illinois in connection with a cultural, tourist, athletic, or similar activity that is sponsored by one or more schools located outside of Illinois for the benefit of their enrolled students who are being transported to or from that activity.
(Source: P.A. 90-108, eff. 7-14-97.)

(625 ILCS 5/12-808) (from Ch. 95 1/2, par. 12-808)
Sec. 12-808. Fire extinguisher.
Each school bus shall be equipped with at least one dry chemical gauge type fire extinguisher mounted in the extinguisher manufacturer's automobile type bracket in a position readily accessible to the driver.
(Source: P.A. 78-1244.)

(625 ILCS 5/12-809) (from Ch. 95 1/2, par. 12-809)
Sec. 12-809. First aid kit.
Each school bus shall be equipped with a first aid kit mounted in full view of and readily accessible to the driver.
(Source: P.A. 78-1244.)

(625 ILCS 5/12-810) (from Ch. 95 1/2, par. 12-810)
Sec. 12-810. Restraining devices for passengers who are persons with disabilities. Each school bus which is operated for transporting passengers who are persons with disabilities shall be equipped with an appropriate restraining or safety device for each such passenger.
(Source: P.A. 88-685, eff. 1-24-95.)

(625 ILCS 5/12-811) (from Ch. 95 1/2, par. 12-811)
Sec. 12-811. Amber 3 bar clearance light. Each type I school bus shall be equipped with an amber 3 bar clearance light on the front of the bus. The light shall be illuminated at all times when the bus is being operated between sunset and sunrise and in conditions of reduced visibility.
(Source: P.A. 79-63.)

(625 ILCS 5/12-812) (from Ch. 95 1/2, par. 12-812)
Sec. 12-812. Rules and regulations. (a) The Department may promulgate rules and regulations to more completely specify the equipment requirements of this Article.
(b) All rules, regulations and standards promulgated from time to time by the State Board of Education and the Department for the safety and construction of school buses shall be applicable to every motor vehicle in this State defined as a school bus under Section 1-182.
(Source: P.A. 81-1508.)

(625 ILCS 5/12-812.1) (from Ch. 95 1/2, par. 12-812.1)
Sec. 12-812.1. (a) The Department shall adopt and promulgate rules and regulations governing the use of liquefied petroleum gases, compressed natural gases and liquefied natural gases as a propellant fuel in school buses. Such rules and regulations shall include the installation, maintenance and operation of such equipment installed on school buses and shall be based on the generally accepted standards of safety as recommended by the National Fire Protection Association.
(b) All school buses using liquefied petroleum gases, compressed natural gases or liquefied natural gases as a propellant fuel must conform to and obey any rule or regulation lawfully adopted by the Department.
(Source: P.A. 83-1027.)

(625 ILCS 5/12-813.1)
Sec. 12-813.1. School bus driver communication devices.
(a) In this Section:
"School bus driver" means a person operating a school bus who has a valid school bus driver permit as required under Sections 6-104 and 6-106.1 of this Code.
"Cellular radio telecommunication device" means a device capable of sending or receiving telephone communications without an access line for service and which requires the operator to dial numbers manually. It does not, however, include citizens band radios or citizens band radio hybrids.
"Possession of a school bus" means the period of time from which a bus driver takes possession until the school bus driver returns possession of the school bus, whether or not the school bus driver is operating the school bus.
"Using a cellular radio telecommunication device" means talking or listening to or dialing a cellular radio telecommunication device.
To "operate" means to have the vehicle in motion while it contains one or more passengers.
(b) A school bus driver may not operate a school bus while using a cellular radio telecommunication device.
(c) Subsection (b) of this Section does not apply:
(1) To the use of a cellular radio telecommunication

device for the purpose of communicating with any of the following regarding an emergency situation:

(A) an emergency response operator;
(B) a hospital;
(C) a physician's office or health clinic;
(D) an ambulance service;
(E) a fire department, fire district, or fire

company; or

(F) a police department.
(2) To the use of a cellular radio telecommunication

device to call for assistance in the event that there is a mechanical breakdown or other mechanical problem that impairs the safe operation of the bus or to communicate with school authorities or their designees about any other issue relating to the operation of the school bus or the welfare and safety of any passenger thereon. In no case may a cellular radio telecommunication device be used for anything not provided for in this Section, including but not limited to, personal use.

(3) (Blank).
(4) When the school bus is parked.
(d) A school bus driver who violates subsection (b) of this Section is guilty of a petty offense punishable by a fine of not less than $100 and not more than $250.
(e) A school bus must contain either an operating cellular radio telecommunication device or two-way radio while the school bus driver is in possession of a school bus. The cellular radio telecommunication device or two-way radio in this subsection must be turned on and adjusted in a manner that would alert the school bus driver of an incoming communication request.
(Source: P.A. 96-818, eff. 11-17-09; 96-1066, eff. 7-16-10.)

(625 ILCS 5/12-815) (from Ch. 95 1/2, par. 12-815)
Sec. 12-815. Strobe lamp on school bus.
(a) A school bus manufactured prior to January 1, 2000 may be equipped with one strobe lamp that will emit 60 to 120 flashes per minute of white or bluish-white light visible to a motorist approaching the bus from any direction. A school bus manufactured on or after January 1, 2000 shall be equipped with one strobe lamp that will emit 60 to 120 flashes per minute of white or bluish-white light visible to a motorist approaching the bus from any direction. The lamp shall be of sufficient brightness to be visible in normal sunlight when viewed directly from a distance of at least one mile.
(b) The strobe lamp shall be mounted on the rooftop of the bus with the light generating element in the lamp located equidistant from each side and either at or behind the center of the rooftop. The maximum height of the element above the rooftop shall not exceed 1/30 of its distance from the rear of the rooftop. If the structure of the strobe lamp obscures the light generating element, the element shall be deemed to be in the center of the lamp with a maximum height 1/4 inch less than the maximum height of the strobe lamp unless otherwise indicated in rules and regulations promulgated by the Department. The Department may promulgate rules and regulations to govern measurements, glare, effectiveness and protection of strobe lamps on school buses, including higher strobe lamps than authorized in this paragraph.
(c) The strobe lamp may be lighted only when the school bus is actually being used as a school bus and:
1. is stopping or stopped for loading or discharging

pupils on a highway outside an urban area; or

2. is bearing one or more pupils.
(Source: P.A. 95-319, eff. 8-21-07.)

(625 ILCS 5/12-815.1)
Sec. 12-815.1. Emergency exits identification. On and after August 1, 2000, all emergency exits of a school bus shall be outlined around the perimeter of the exit with a minimum one inch wide yellow reflective tape or decal. This yellow reflective tape or decal shall be placed on the exterior surface of the school bus.
(Source: P.A. 91-168, eff. 1-1-00; 91-785, eff. 6-9-00.)

(625 ILCS 5/12-815.2)
Sec. 12-815.2. Noise suppression switch. Any school bus manufactured on or after January 1, 2006 must be equipped with a noise suppression switch capable of turning off noise producing accessories, including: heater blowers; defroster fans; auxiliary fans; and radios.
(Source: P.A. 94-519, eff. 8-10-05.)

(625 ILCS 5/12-816)
Sec. 12-816. Pre and post-trip inspection policy for school buses.
(a) In order to provide for the welfare and safety of children who are transported on school buses throughout the State of Illinois, each school district shall have in place, by January 1, 2008, a policy to ensure that the school bus driver is the last person leaving the bus and that no passenger is left behind or remains on the vehicle at the end of a route, a work shift, or the work day. This policy and procedure shall, at a minimum, require the school bus driver (i) to test the cellular radio telecommunication device or two-way radio and ensure that it is functioning properly before the bus is operated and (ii) before leaving the bus at the end of each route, work shift, or work day, to walk to the rear of the bus and check the bus for children or other passengers in the bus.
(b) If a school district has a contract with a private sector school bus company for the transportation of the district's students, the school district shall require in the contract with the private sector company that the company have a post-trip inspection policy in place. This policy and procedure shall, at a minimum, require the school bus driver (i) to test the cellular radio telecommunication device or two-way radio and ensure that it is functioning properly before the bus is operated and (ii) before leaving the bus at the end of each route, work shift, or work day, to walk to the rear of the bus and check the bus for children or other passengers in the bus.
(c) Before this inspection, the school bus driver shall activate the interior lights of the bus to assist the driver in seeing in and under the seats during a visual sweep of the bus.
(d) This policy may include, at the discretion of the school district, the installation of a mechanical or electronic post-trip inspection reminder system which requires the school bus driver to walk to the rear of the bus to deactivate the system before the driver leaves the bus. The system shall require that when the driver turns off the vehicle's ignition system, the vehicle's interior lights must illuminate to assist the driver in seeing in and under the seats during a visual sweep of the bus.
(Source: P.A. 95-260, eff. 8-17-07; 96-818, eff. 11-17-09; 96-1066, eff. 7-16-10.)

(625 ILCS 5/12-820) (from Ch. 95 1/2, par. 12-820)
Sec. 12-820. Nursery school buses. The Department of Transportation, after conducting a Public Hearing, may, by regulation, modify and supplement the requirements pertaining to seat dimensions, spacing and height from the floor and to other safety features in the interior of a school bus used to transport preschool children, when such modification or supplementing will enhance the safety of the bus when transporting such children.
(Source: P.A. 85-828.)

(625 ILCS 5/12-821)
Sec. 12-821. Display of telephone number; complaint calls.
(a) Each school bus and multifunction school-activity bus shall display at the rear of the bus a sign, with letters and numerals readily visible and readable, indicating the area code and telephone number of the owner of the bus, regardless of whether the owner is a school district or another person or entity. The sign shall be in the following form:
"TO COMMENT ON MY DRIVING, CALL (area code and telephone number of bus owner)".
A school bus owner who placed a sign conforming to the requirements of Public Act 95-176 on a school bus before January 1, 2010 (the effective date of Public Act 96-655) may continue to use that sign on that school bus rather than a sign that conforms to the requirements of Public Act 96-655; however, if the school bus owner replaces that sign, the replacement sign shall conform to the requirements of Public Act 96-655.
(b) The owner of each school bus or multifunction school-activity bus shall establish procedures for accepting the calls provided for under subsection (a) and for taking complaints.
(c) The procedures established under subsection (b) shall include, but not be limited to:
(1) an internal investigation of the events that led

to each complaint; and

(2) a report to the complaining party on the results

of the investigation and the action taken, if any.

(Source: P.A. 95-176, eff. 1-1-08; 96-410, eff. 7-1-10; 96-655, eff. 1-1-10; 96-1000, eff. 7-2-10.)

(625 ILCS 5/12-825)
Sec. 12-825. Extra-curricular activities; passengers.
(a) Each school bus operated by a public or private primary or secondary school transporting students enrolled in grade 12 or below for a school related athletic event or other school approved extracurricular activity shall be registered under subsection (a) of Section 3-808 of this Code, comply with school bus driver permit requirements under Section 6-104 of this Code, comply with the minimum liability insurance requirements under Section 12-707.01 of this Code, and comply with special requirements pertaining to school buses under this Chapter.
(b) Each school bus that operates under subsection (a) of this Section may be used for the transportation of passengers other than students enrolled in grade 12 or below for activities that do not involve either a public or private educational institution if the school bus driver or school bus owner complies with Section 12-806 of this Code and the "SCHOOL BUS" sign under Section 12-802 of this Code is either removed or obscured so that it is not visible to other motorists.
(Source: P.A. 100-241, eff. 1-1-18.)

(625 ILCS 5/Ch. 12 Art. IX heading)

(625 ILCS 5/12-900) (from Ch. 95 1/2, par. 12-900)
Sec. 12-900. Color and markings. Each religious organization bus may be of any color and have any markings designating its purpose other than those required for school buses under Article VIII of this Act.
(Source: P.A. 79-798.)

(625 ILCS 5/12-901) (from Ch. 95 1/2, par. 12-901)
Sec. 12-901. Special lighting equipment. Any religious organization bus may be equipped with a 4-lamp flashing signal system having unison flashing amber lamps, 2 at the front and 2 at the rear of the bus, mounted as high and as widely spaced laterally on the same level as is practicable. If such equipment is installed, (a) each lamp must be a sealed beam at least 5 1/2 inches in diameter and have sufficient intensity to be visible at 500 feet in normal sunlight, (b) the system shall be actuated only by means of a manual switch, and (c) there shall be a device for indicating to the driver that the system is operating properly or is inoperative.
(Source: P.A. 79-798.)

(625 ILCS 5/12-902) (from Ch. 95 1/2, par. 12-902)
Sec. 12-902. Rules and regulations. The Department of Transportation may promulgate rules and regulations to more completely specify the equipment requirements for every motor vehicle defined as a religious organization bus under Section 1-111.1a.
(Source: P.A. 90-89, eff. 1-1-98.)



Chapter 13 - Inspection Of Vehicles

(625 ILCS 5/Ch. 13 heading)

(625 ILCS 5/13-100) (from Ch. 95 1/2, par. 13-100)
Sec. 13-100. (Repealed).
(Source: P.A. 85-1407. Repealed by P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/13-100.1)
Sec. 13-100.1. Definitions. As used in this Chapter, "affected areas" means the counties of Cook, DuPage, Lake, Kane, McHenry, Will, Madison, St. Clair, and Monroe and the townships of Aux Sable and Goose Lake in Grundy County and the township of Oswego in Kendall County.
(Source: P.A. 91-254, eff. 7-1-00.)

(625 ILCS 5/13-101) (from Ch. 95 1/2, par. 13-101)
Sec. 13-101. Submission to safety test; Certificate of safety. To promote the safety of the general public, every owner of a second division vehicle, medical transport vehicle, tow truck, first division vehicle including a taxi which is used for a purpose that requires a school bus driver permit, motor vehicle used for driver education training, or contract carrier transporting employees in the course of their employment on a highway of this State in a vehicle designed to carry 15 or fewer passengers shall, before operating the vehicle upon the highways of Illinois, submit it to a "safety test" and secure a certificate of safety furnished by the Department as set forth in Section 13-109. Each second division motor vehicle that pulls or draws a trailer, semitrailer or pole trailer, with a gross weight of more than 8,000 lbs or is registered for a gross weight of more than 8,000 lbs, motor bus, religious organization bus, school bus, senior citizen transportation vehicle, and limousine shall be subject to inspection by the Department and the Department is authorized to establish rules and regulations for the implementation of such inspections.
The owners of each salvage vehicle shall submit it to a "safety test" and secure a certificate of safety furnished by the Department prior to its salvage vehicle inspection pursuant to Section 3-308 of this Code. In implementing and enforcing the provisions of this Section, the Department and other authorized State agencies shall do so in a manner that is not inconsistent with any applicable federal law or regulation so that no federal funding or support is jeopardized by the enactment or application of these provisions.
However, none of the provisions of Chapter 13 requiring safety tests or a certificate of safety shall apply to:
(a) farm tractors, machinery and implements, wagons,

wagon-trailers or like farm vehicles used primarily in agricultural pursuits;

(b) vehicles other than school buses, tow trucks and

medical transport vehicles owned or operated by a municipal corporation or political subdivision having a population of 1,000,000 or more inhabitants and which are subject to safety tests imposed by local ordinance or resolution;

(c) a semitrailer or trailer having a gross weight of

5,000 pounds or less including vehicle weight and maximum load;

(d) recreational vehicles;
(e) vehicles registered as and displaying Illinois

antique vehicle plates and vehicles registered as expanded-use antique vehicles and displaying expanded-use antique vehicle plates;

(f) house trailers equipped and used for living

quarters;

(g) vehicles registered as and displaying Illinois

permanently mounted equipment plates or similar vehicles eligible therefor but registered as governmental vehicles provided that if said vehicle is reclassified from a permanently mounted equipment plate so as to lose the exemption of not requiring a certificate of safety, such vehicle must be safety tested within 30 days of the reclassification;

(h) vehicles owned or operated by a manufacturer,

dealer or transporter displaying a special plate or plates as described in Chapter 3 of this Code while such vehicle is being delivered from the manufacturing or assembly plant directly to the purchasing dealership or distributor, or being temporarily road driven for quality control testing, or from one dealer or distributor to another, or are being moved by the most direct route from one location to another for the purpose of installing special bodies or equipment, or driven for purposes of demonstration by a prospective buyer with the dealer or his agent present in the cab of the vehicle during the demonstration;

(i) pole trailers and auxiliary axles;
(j) special mobile equipment;
(k) vehicles properly registered in another State

pursuant to law and displaying a valid registration plate, except vehicles of contract carriers transporting employees in the course of their employment on a highway of this State in a vehicle designed to carry 15 or fewer passengers are only exempted to the extent that the safety testing requirements applicable to such vehicles in the state of registration are no less stringent than the safety testing requirements applicable to contract carriers that are lawfully registered in Illinois;

(l) water-well boring apparatuses or rigs;
(m) any vehicle which is owned and operated by the

federal government and externally displays evidence of such ownership; and

(n) second division vehicles registered for a gross

weight of 8,000 pounds or less, except when such second division motor vehicles pull or draw a trailer, semi-trailer or pole trailer having a gross weight of or registered for a gross weight of more than 8,000 pounds; motor buses; religious organization buses; school buses; senior citizen transportation vehicles; medical transport vehicles and tow trucks.

The safety test shall include the testing and inspection of brakes, lights, horns, reflectors, rear vision mirrors, mufflers, safety chains, windshields and windshield wipers, warning flags and flares, frame, axle, cab and body, or cab or body, wheels, steering apparatus, and other safety devices and appliances required by this Code and such other safety tests as the Department may by rule or regulation require, for second division vehicles, school buses, medical transport vehicles, tow trucks, first division vehicles including taxis which are used for a purpose that requires a school bus driver permit, motor vehicles used for driver education training, vehicles designed to carry 15 or fewer passengers operated by a contract carrier transporting employees in the course of their employment on a highway of this State, trailers, and semitrailers subject to inspection.
For tow trucks, the safety test and inspection shall also include the inspection of winch mountings, body panels, body mounts, wheel lift swivel points, and sling straps, and other tests and inspections the Department by rule requires for tow trucks.
For driver education vehicles used by public high schools, the vehicle must also be equipped with dual control brakes, a mirror on each side of the vehicle so located as to reflect to the driver a view of the highway for a distance of at least 200 feet to the rear, and a sign visible from the front and the rear identifying the vehicle as a driver education car.
For trucks, truck tractors, trailers, semi-trailers, buses, and first division vehicles including taxis which are used for a purpose that requires a school bus driver permit, the safety test shall be conducted in accordance with the Minimum Periodic Inspection Standards promulgated by the Federal Highway Administration of the U.S. Department of Transportation and contained in Appendix G to Subchapter B of Chapter III of Title 49 of the Code of Federal Regulations. Those standards, as now in effect, are made a part of this Code, in the same manner as though they were set out in full in this Code.
The passing of the safety test shall not be a bar at any time to prosecution for operating a second division vehicle, medical transport vehicle, motor vehicle used for driver education training, or vehicle designed to carry 15 or fewer passengers operated by a contract carrier as provided in this Section that is unsafe, as determined by the standards prescribed in this Code.
(Source: P.A. 97-224, eff. 7-28-11; 97-412, eff. 1-1-12; 97-813, eff. 7-13-12; 97-1025, eff. 1-1-13.)

(625 ILCS 5/13-101.1) (from Ch. 95 1/2, par. 13-101.1)
Sec. 13-101.1. Senior citizen transportation vehicle. Any vehicle of 12 or more passengers used in the transportation of senior citizens shall bear placards on both sides indicating it is being used for such purposes. The placards may be permanently or temporarily affixed to the vehicle. The size of the letters must be at least 2 inches high and the stroke of the brush must be at least 1/2 inch wide. Any such vehicle used for such purposes shall be subject to the inspections provided for vehicles of the second division and its operation shall be governed according to the requirements of this Code.
(Source: P.A. 82-957.)

(625 ILCS 5/13-102) (from Ch. 95 1/2, par. 13-102)
Sec. 13-102. Tests and investigations.
The Department shall conduct tests and make investigations to determine the kind and type of equipment necessary to test the brakes, lights, frame, wheels, steering apparatus, including camber and caster of the axle, and toe-in and tracking of the wheels, and all other devices and appliances referred to in this Act; and shall make public its findings and furnish upon request a list of the various testing devices approved by it.
(Source: P.A. 78-1244; 78-1297.)

(625 ILCS 5/13-102.1)
Sec. 13-102.1. Diesel powered vehicle emission inspection report. Beginning July 1, 2000, the Department of Transportation and the Department of State Police shall each conduct an annual study concerned with the results of emission inspections for diesel powered vehicles registered for a gross weight of more than 16,000 pounds or having a gross vehicle weight rating of more than 16,000 pounds. The studies shall be reported to the General Assembly by June 30, 2001, and every June 30 thereafter. The studies shall also be sent to the Illinois Environmental Protection Agency for its use in environmental matters.
The studies shall include, but not be limited to, the following information:
(a) the number of diesel powered vehicles that were

inspected for emission compliance by the respective departments pursuant to this Chapter 13 during the previous year;

(b) the number of diesel powered vehicles that failed

and passed the emission inspections conducted by the respective departments required pursuant to this Chapter 13 during the previous year; and

(c) the number of diesel powered vehicles that failed

the emission inspections conducted by the respective departments pursuant to this Chapter 13 more than once in the previous year.

(Source: P.A. 91-254, eff. 7-1-00; 91-865, eff. 7-1-00.)

(625 ILCS 5/13-103) (from Ch. 95 1/2, par. 13-103)
Sec. 13-103. Official testing stations - Fee - Permit - Bond. Upon the payment of a fee of $10 and the filing of an application by the proprietor of any vehicle service station or public or private garage upon forms furnished by the Department, accompanied by proof of experience, training and ability of the operator of the testing equipment, together with proof of installation of approved testing equipment as defined in Section 13-102 and the giving of a bond conditioned upon faithful observance of this Section and of rules and regulations issued by the Department in the amount of $1,000 with security approved by the Department, the Department shall issue a permit to the proprietor of such vehicle service station or garage to operate an Official Testing Station. Such permit shall expire 12 months following its issuance, but may be renewed annually by complying with the requirements set forth in this Section and upon the payment of a renewal fee of $10. Proprietors of official testing stations for which permits have been issued prior to the effective date of this Act may renew such permits for the renewal fee of $10 on the expiration of each 12 months following issuance of such permits, by complying with the requirements set forth in this Section. However, any city, village or incorporated town shall upon application to the Department and without payment of any fee or filing of any bond, but upon proof of experience, training and ability of the operator of the testing equipment, and proof of the installation of approved testing equipment as defined in Section 13-102, be issued a permit to operate such testing station as an Official Testing Station under this Act. The permit so issued shall at all times be displayed in a prominent place in the vehicle service station, garage or municipal testing station which is licensed as an Official Testing Station under this Act. No person or vehicle service station, garage or municipal testing station shall in any manner claim or represent himself or itself to be an official testing station unless a permit has been issued to him or it as provided in this Section.
Any person or municipality who or which has received a permit under this Section may test his or its own second division vehicles and issue certificates of safety and conduct emission inspections of his or its own second division vehicles in accordance with the requirements of Section 13-109.1 with respect to any such second division vehicles owned, operated or controlled by him or it.
Each such permit issued by the Department shall state on its face the location of the official testing station to be operated under the permit and safety tests shall be made only at such location. However, the Department may, upon application, authorize a change in the location of the official testing station and the removal of the testing equipment to the new location. Upon approval of such application, the Department shall issue an endorsement which the applicant shall affix to his permit. Such endorsement constitutes authority for the applicant to make such change in location and to remove his testing equipment at the times and to the places stated in the endorsement.
(Source: P.A. 91-254, eff. 7-1-00.)

(625 ILCS 5/13-103.1) (from Ch. 95 1/2, par. 13-103.1)
Sec. 13-103.1. Annual certification of safety testers - Fee - Renewal. Only certified safety testers are authorized to perform safety tests and affix Certificates of Safety to vehicles. The Department shall annually certify those safety testers who have met its requirements. Safety testers' certificates shall expire 12 months following the date of issue, but may be renewed annually by complying with the requirements as established by the Department.
(Source: P.A. 80-606.)

(625 ILCS 5/13-103.2) (from Ch. 95 1/2, par. 13-103.2)
Sec. 13-103.2. Reclassification of nonconforming station. The Department may not change the administrative classification of a nonconforming official testing station from its present classification to a less favorable classification upon a change in ownership of the station, if (1) the nonconforming official testing station has held its present administrative classification since July 1, 1972, and (2) the station meets all requirements for its present classification, other than the requirement of having an exit door in direct line with the safety test equipment and (3) the station is located in a county with no other class "A" or class "C" official testing station.
(Source: P.A. 84-1422.)

(625 ILCS 5/13-104) (from Ch. 95 1/2, par. 13-104)
Sec. 13-104. Obtaining or issuing a certificate of safety without proper test- Suspension or revocation of license.
Any motor vehicle owner, driver or operator who accepts, obtains or attempts to obtain a certificate of safety without securing a test, or by a test which is known by him to have been improperly made, shall be guilty of a petty offense and shall be fined not less than $5.00 nor more than $100.00 for the first such certificate so accepted or obtained, or attempted to be obtained; and for the second such certificate obtained or attempted to be obtained, not less than $25.00 nor more than $200.00; and for each certificate after the second certificate, obtained or attempted to be obtained, not less than $100.00 nor more than $300.00. The same penalties shall apply to official testing station operators who issue certificates of safety in violation of this Chapter.
When a license is suspended, the suspension shall be for not less than 30 nor more than 180 days. When a license is revoked, the owner of the station cannot make an application for a new license within the period of twelve months after the date of the revocation and then, upon his making an application, the Department of Transportation shall consider this record in deciding whether or not to grant the license.
(Source: P.A. 78-255.)

(625 ILCS 5/13-105) (from Ch. 95 1/2, par. 13-105)
Sec. 13-105. Inspection of official testing stations. Employees specifically authorized by the Department so to do shall inspect all "Official Testing Stations" at frequent intervals. Such employees shall have access to all records relating to tests and work done or parts sold as a result of such tests, to ascertain whether or not tests are properly, fairly and honestly made, and may examine the owner of the official testing station or any officer or employee thereof under oath. The Department shall conduct periodic nonscheduled inspection on owners premises of vehicles owned and operated by licensed "Independent Official Testing Stations."
(Source: P.A. 86-447.)

(625 ILCS 5/13-106) (from Ch. 95 1/2, par. 13-106)
Sec. 13-106. Rates and charges by official testing stations-Schedule to be filed. Every operator of an official testing station shall file with the Department, in the manner prescribed by the Department, a schedule of all rates and charges made by him for performing the tests provided for in Section 13-101 and Section 13-109.1. Such rate or charge shall include an amount to reimburse the operator of the official testing station for the purchase from the Department of the certificate of safety required by this chapter, not to exceed that fee paid to the Department by the operator authorized by this chapter. Such rates and charges shall be just and reasonable and the Department upon its own initiative or upon complaint of any person or corporation may require the testing station operator to appear for a hearing and prove that the rates so filed are just and reasonable. A "just and reasonable" rate or charge, for the purposes of this Section, means a rate or charge which is the same, or nearly the same, as the prevailing rate or charge for the same or similar tests made in the community where the station is located. No operator may change this schedule of rates and charges until the proposed changes are filed with and approved by the Department. No license may be issued to any official testing station unless the applicant has filed with the Department a proposed schedule of rates and charges and unless such rates and charges have been approved by the Department. No operator of an official testing station shall charge more or less than the rates so filed with and approved by the Department.
(Source: P.A. 91-254, eff. 7-1-00.)

(625 ILCS 5/13-107) (from Ch. 95 1/2, par. 13-107)
Sec. 13-107. Investigation of complaints against official testing stations. The Department shall, upon its own motion, or upon charges made in writing verified under oath, investigate complaints that an official testing station is willfully falsifying records or tests, either for the purpose of selling parts or services not actually required, or for the purpose of issuing a certificate of safety for a vehicle designed to carry 15 or fewer passengers operated by a contract carrier transporting employees in the course of their employment on a highway of this State, second division vehicle, or medical transport vehicle that is not in safe mechanical condition as determined by the standards of this Chapter in violation of the provisions of this Chapter or of the rules and regulations issued by the Department.
The Secretary of Transportation, for the purpose of more effectively carrying out the provisions of Chapter 13, may appoint such a number of inspectors as he may deem necessary. Such inspectors shall inspect and investigate applicants for official testing station permits and investigate and report violations. With respect to enforcement of the provisions of this Chapter 13, such inspectors shall have and may exercise throughout the State all the powers of police officers.
The Secretary must authorize to each inspector and to any other employee of the Department exercising the powers of a peace officer a distinct badge that, on its face, (i) clearly states that the badge is authorized by the Department and (ii) contains a unique identifying number. No other badge shall be authorized by the Department. Nothing in this Section prohibits the Secretary from issuing shields or other distinctive identification to employees not exercising the powers of a peace officer if the Secretary determines that a shield or distinctive identification is needed by the employee to carry out his or her responsibilities.
(Source: P.A. 92-108, eff. 1-1-02; 93-423, eff. 8-5-03.)

(625 ILCS 5/13-108) (from Ch. 95 1/2, par. 13-108)
Sec. 13-108. Hearing on complaint against official testing station-Suspension or revocation of permit.
If it appears to the Department, either through its own investigation or upon charges verified under oath, that any of the provisions of this Chapter or the rules and regulations of the Department, are being violated, the Department, shall after notice to the person, firm or corporation charged with such violation, conduct a hearing. At least 10 days prior to the date of such hearing the Department shall cause to be served upon the person, firm or corporation charged with such violation, a copy of such charge or charges by registered mail or by the personal service thereof, together with a notice specifying the time and place of such hearing. At the time and place specified in such notice the person, firm or corporation charged with such violation shall be given an opportunity to appear in person or by counsel and to be heard by the Secretary of Transportation or an officer or employee of the Department designated in writing by him to conduct such hearing. If it appears from the hearing that such person, firm or corporation is guilty of the charge preferred against him or it, the Secretary of Transportation may order the permit suspended or revoked, and the bond forfeited. Any such revocation or suspension shall not be a bar to subsequent arrest and prosecution for violation of this Chapter.
(Source: P.A. 78-255.)

(625 ILCS 5/13-109) (from Ch. 95 1/2, par. 13-109)
Sec. 13-109. Safety test prior to application for license - Subsequent tests - Repairs - Retest.
(a) Except as otherwise provided in Chapter 13, each second division vehicle, first division vehicle including a taxi which is used for a purpose that requires a school bus driver permit, and medical transport vehicle, except those vehicles other than school buses or medical transport vehicles owned or operated by a municipal corporation or political subdivision having a population of 1,000,000 or more inhabitants which are subjected to safety tests imposed by local ordinance or resolution, operated in whole or in part over the highways of this State, motor vehicle used for driver education training, and each vehicle designed to carry 15 or fewer passengers operated by a contract carrier transporting employees in the course of their employment on a highway of this State, shall be subjected to the safety test provided for in Chapter 13 of this Code. Tests shall be conducted at an official testing station within 6 months prior to the application for registration as provided for in this Code. Subsequently each vehicle shall be subject to tests (i) at least every 6 months, (ii) in the case of school buses and first division vehicles including taxis which are used for a purpose that requires a school bus driver permit, at least every 6 months or 10,000 miles, whichever occurs first, (iii) in the case of driver education vehicles used by public high schools, at least every 12 months for vehicles over 5 model years of age or having an odometer reading of over 75,000 miles, whichever occurs first, or (iv) in the case of truck tractors in combination with a semitrailer, at least every 12 months, and according to schedules established by rules and regulations promulgated by the Department. Any component subject to regular inspection which is damaged in a reportable accident must be reinspected before the bus or first division vehicle including a taxi which is used for a purpose that requires a school bus driver permit is returned to service.
(b) The Department shall also conduct periodic nonscheduled inspections of school buses, of buses registered as charitable vehicles and of religious organization buses. If such inspection reveals that a vehicle is not in substantial compliance with the rules promulgated by the Department, the Department shall remove the Certificate of Safety from the vehicle, and shall place the vehicle out-of-service. A bright orange, triangular decal shall be placed on an out-of-service vehicle where the Certificate of Safety has been removed. The vehicle must pass a safety test at an official testing station before it is again placed in service.
(c) If the violation is not substantial a bright yellow, triangular sticker shall be placed next to the Certificate of Safety at the time the nonscheduled inspection is made. The Department shall reinspect the vehicle after 3 working days to determine that the violation has been corrected and remove the yellow, triangular decal. If the violation is not corrected within 3 working days, the Department shall place the vehicle out-of-service in accordance with procedures in subsection (b).
(d) If a violation is not substantial and does not directly affect the safe operation of the vehicle, the Department shall issue a warning notice requiring correction of the violation. Such correction shall be accomplished as soon as practicable and a report of the correction shall be made to the Department within 30 days in a manner established by the Department. If the Department has not been advised that the corrections have been made, and the violations still exist, the Department shall place the vehicle out-of-service in accordance with procedures in subsection (b).
(e) The Department is authorized to promulgate regulations to implement its program of nonscheduled inspections. Causing or allowing the operation of an out-of-service vehicle with passengers or unauthorized removal of an out-of-service sticker is a Class 3 felony. Causing or allowing the operation of a vehicle with a 3-day sticker for longer than 3 days with the sticker attached or the unauthorized removal of a 3-day sticker is a Class C misdemeanor.
(f) If a second division vehicle, first division vehicle including a taxi which is used for a purpose that requires a school bus driver permit, medical transport vehicle, or vehicle operated by a contract carrier as provided in subsection (a) of this Section is in safe mechanical condition, as determined pursuant to Chapter 13, the operator of the official testing station must at once issue to the second division vehicle, first division vehicle including a taxi which is used for a purpose that requires a school bus driver permit, or medical transport vehicle a certificate of safety, in the form and manner prescribed by the Department, which shall be affixed to the vehicle by the certified safety tester who performed the safety tests. The owner of the second division vehicle, first division vehicle including a taxi which is used for a purpose that requires a school bus driver permit, or medical transport vehicle or the contract carrier shall at all times display the Certificate of Safety on the second division vehicle, first division vehicle including a taxi which is used for a purpose that requires a school bus driver permit, medical transport vehicle, or vehicle operated by a contract carrier in the manner prescribed by the Department.
(g) If a test shows that a second division vehicle, first division vehicle including a taxi which is used for a purpose that requires a school bus driver permit, medical transport vehicle, or vehicle operated by a contract carrier is not in safe mechanical condition as provided in this Section, it shall not be operated on the highways until it has been repaired and submitted to a retest at an official testing station. If the owner or contract carrier submits the vehicle to a retest at a different official testing station from that where it failed to pass the first test, he or she shall present to the operator of the second station the report of the original test, and shall notify the Department in writing, giving the name and address of the original testing station and the defects which prevented the issuance of a Certificate of Safety, and the name and address of the second official testing station making the retest.
(Source: P.A. 100-160, eff. 1-1-18.)

(625 ILCS 5/13-109.1)
Sec. 13-109.1. Annual and nonscheduled emission inspection tests; standards; penalties; funds.
(a) For each diesel powered vehicle that (i) is registered for a gross weight of more than 16,000 pounds, (ii) is registered within an affected area, and (iii) is a 2 year or older model year, an annual emission inspection test shall be conducted at an official testing station certified by the Illinois Department of Transportation to perform diesel emission inspections pursuant to the standards set forth in subsection (b) of this Section. This annual emission inspection test may be conducted in conjunction with a semi-annual safety test.
(a-5) Beginning October 1, 2000, the Department of State Police is authorized to perform nonscheduled emission inspections for cause, at any place within an affected area, of any diesel powered vehicles that are operated on the roadways of this State, and are registered for a gross weight of more than 16,000 pounds or have a gross vehicle weight rating of more than 16,000 pounds. The inspections shall adhere to the procedures and standards set forth in subsection (b). These nonscheduled emission inspections shall be conducted by the Department of State Police at weigh stations, roadside, or other safe and reasonable locations within an affected area. Before any person may inspect a diesel vehicle under this Section, he or she must receive adequate training and certification for diesel emission inspections by the Department of State Police. The Department of State Police shall adopt rules for the training and certification of persons who conduct emission inspections under this Section.
(b) Diesel emission inspections conducted under this Chapter 13 shall be conducted in accordance with the Society of Automotive Engineers Recommended Practice J1667 "Snap-Acceleration Smoke Test Procedure for Heavy-Duty Diesel Powered Vehicles" and the cutpoint standards set forth in the United States Environmental Protection Agency guidance document "Guidance to States on Smoke Opacity Cutpoints to be used with the SAE J1667 In-Use Smoke Test Procedure". Those procedures and standards, as now in effect, are made a part of this Code, in the same manner as though they were set out in full in this Code.
Notwithstanding the above cutpoint standards, for motor vehicles that are model years 1973 and older, until December 31, 2002, the level of peak smoke opacity shall not exceed 70 percent. Beginning January 1, 2003, for motor vehicles that are model years 1973 and older, the level of peak smoke opacity shall not exceed 55 percent.
(c) If the annual emission inspection under subsection (a) reveals that the vehicle is not in compliance with the diesel emission standards set forth in subsection (b) of this Section, the operator of the official testing station shall issue a warning notice requiring correction of the violation. The correction shall be made and the vehicle submitted to an emissions retest at an official testing station certified by the Department to perform diesel emission inspections within 30 days from the issuance of the warning notice requiring correction of the violation.
If, within 30 days from the issuance of the warning notice, the vehicle is not in compliance with the diesel emission standards set forth in subsection (b) as determined by an emissions retest at an official testing station, the operator of the official testing station or the Department shall place the vehicle out-of-service in accordance with the rules promulgated by the Department. Operating a vehicle that has been placed out-of-service under this subsection (c) is a petty offense punishable by a $1,000 fine. The vehicle must pass a diesel emission inspection at an official testing station before it is again placed in service. The Secretary of State, Department of State Police, and other law enforcement officers shall enforce this Section. No emergency vehicle, as defined in Section 1-105, may be placed out-of-service pursuant to this Section.
The Department or an official testing station may issue a certificate of waiver subsequent to a reinspection of a vehicle that failed the emissions inspection. Certificate of waiver shall be issued upon determination that documented proof demonstrates that emissions repair costs for the noncompliant vehicle of at least $3,000 have been spent in an effort to achieve compliance with the emission standards set forth in subsection (b). The Department of Transportation shall adopt rules for the implementation of this subsection including standards of documented proof as well as the criteria by which a waiver shall be granted.
(c-5) If a nonscheduled inspection reveals that the vehicle is not in compliance with the diesel emission standards set forth in subsection (b), the operator of the vehicle is guilty of a petty offense punishable by a $400 fine, and a State Police officer shall issue a citation for a violation of the standards. A third or subsequent violation within one year of the first violation is a petty offense punishable by a $1,000 fine. An operator who receives a citation under this subsection shall not, within 30 days of the initial citation, receive a second or subsequent citation for operating the same vehicle in violation of the emission standards set forth in subsection (b).
(d) There is hereby created within the State Treasury a special fund to be known as the Diesel Emissions Testing Fund, constituted from the fines collected pursuant to subsections (c) and (c-5) of this Section. Subject to appropriation, moneys from the Diesel Emissions Testing Fund shall be available, as a supplement to moneys appropriated from the General Revenue Fund, to the Department of Transportation and the Department of State Police for their implementation of the diesel emission inspection requirements under this Chapter 13. All moneys received from fines imposed under this Section shall be paid into the Diesel Emissions Testing Fund. All citations issued pursuant to this Section shall be considered non-moving violations. The Department of Transportation and the Department of State Police are authorized to promulgate rules to implement their responsibilities under this Section.
(Source: P.A. 91-254, eff. 7-1-00; 91-865, eff. 7-1-00.)

(625 ILCS 5/13-109.2)
Sec. 13-109.2. Pollution Control Board diesel emission standards and tests. Within 8 months of the effective date of this amendatory Act of the 91st General Assembly, the Pollution Control Board shall amend its heavy-duty diesel smoke opacity standards and test procedures to be consistent with the procedures and standards set forth in Section 13-109.1.
(Source: P.A. 91-254, eff. 7-1-00.)

(625 ILCS 5/13-109.3)
Sec. 13-109.3. Exemption from diesel emissions inspections. Second division vehicles being operated on plates issued pursuant to subsection (c) of Section 3-815 are exempt from the diesel emissions inspection requirements set forth in this Chapter.
(Source: P.A. 91-254, eff. 7-1-00.)

(625 ILCS 5/13-110) (from Ch. 95 1/2, par. 13-110)
Sec. 13-110. Certificate of safety. (a) Certificates of Safety shall be in contrasting colors, with a number on the face of the Certificate indicating the month of the next inspection period the vehicle is subject to inspection. Certificates for school buses shall also indicate the mileage at which the school bus shall be subject to inspection if it occurs before the next regular inspection period. The colors of Certificates of Safety shall be prescribed by the Department.
(b) Certificates of Safety, which remain the property of the State of Illinois, will be provided to Official Testing Stations by the Department at the fee of $1 each. Certificates of Safety which remain unused at the end of each inspection period will be redeemed for the same amount in a manner prescribed by the Department.
(c) Nothing in this Chapter shall be construed as a suggestion or direction to any owner to require him to have any repairs made or any work done by any official testing station, but all tests must be made at an official testing station to secure the issuance of a certificate of safety, and no certificate of safety issued by any other than an official testing station shall be deemed a compliance with this Chapter.
(Source: P.A. 83-311.)

(625 ILCS 5/13-111) (from Ch. 95 1/2, par. 13-111)
Sec. 13-111. Operation without certificate of safety attached; Effective date of certificate.
(a) Except as provided for in Chapter 13, no person shall operate any vehicle required to be inspected by this Chapter upon the highways of this State unless there is affixed to that vehicle a certificate of safety then in effect. The Secretary of State, State Police, and other police officers shall enforce this Section. The Department shall determine the expiration date of the certificate of safety.
The certificates, all forms and records, reports of tests and retests, and the full procedure and methods of making the tests and retests, shall be in the form prescribed by the Department.
(b) Every person convicted of violating this Section is guilty of a petty offense with a minimum fine of $95 and a maximum fine of $250; unless the violation is contemporaneous with a motor vehicle accident, in which case the person is guilty of a Class C misdemeanor.
(Source: P.A. 98-489, eff. 1-1-14.)

(625 ILCS 5/13-112) (from Ch. 95 1/2, par. 13-112)
Sec. 13-112. Exemption from local tests. Any second division vehicle or limousine displaying a certificate of safety issued under this Chapter is exempt from any test required by ordinance or otherwise in any city, village or incorporated town in this State.
(Source: P.A. 87-1111.)

(625 ILCS 5/13-113) (from Ch. 95 1/2, par. 13-113)
Sec. 13-113. Sale or exchange of used vehicle without certificate of safety. No person engaged in the business of buying, selling or exchanging motor vehicles shall sell, transfer or exchange any used second division vehicle or medical transport vehicle unless it has been tested and a currently valid certificate of safety has been issued therefor: Provided, that such person engaged in the business of buying, selling or exchanging motor vehicles may sell, transfer or exchange any used second division vehicle or medical transport vehicle without a valid certificate of safety if the sale, transfer or exchange is for the purpose of restoring or repairing such vehicle to a condition in which it can pass the test for a certificate of safety, or for the purpose of junking. Provided, however, that the used second division vehicle or medical transport vehicle is not moved under its own power to the location in which it will be restored, repaired or junked.
(Source: P.A. 82-433.)

(625 ILCS 5/13-114) (from Ch. 95 1/2, par. 13-114)
Sec. 13-114. Interstate carriers of property. Any vehicle registered in Illinois and operated by an interstate carrier of property shall be exempt from the provisions of this Chapter provided such carrier has registered with the Bureau of Motor Carrier Safety of the Federal Highway Administration as an interstate motor carrier of property and has been assigned a federal census number by such Bureau. An interstate carrier of property, however, is not exempt from the provisions of Section 13-111(b) of this Chapter.
Any vehicle registered in Illinois and operated by a private interstate carrier of property shall be exempt from the provisions of this Chapter, except the provisions of Section 13-111(b), provided it:
1. is registered with the Bureau of Motor Carrier

Safety of the Federal Highway Administration, and

2. carries in the motor vehicle documentation issued

by the Bureau of Motor Carrier Safety of the Federal Highway Administration displaying the federal census number assigned, and

3. displays on the sides of the motor vehicle the

census number, which must be no less than 2 inches high, with a brush stroke no less than 1/4 inch wide in a contrasting color.

Notwithstanding any other provision of this Section, each diesel powered vehicle that is registered for a gross weight of more than 16,000 pounds or has a gross vehicle weight rating of more than 16,000 pounds and that is operated by an interstate carrier of property or a private interstate carrier of property within the affected area is subject only to the provisions of this Chapter that pertain to nonscheduled diesel emission inspections.
(Source: P.A. 91-254, eff. 7-1-00; 91-865, eff. 7-1-00.)

(625 ILCS 5/13-115) (from Ch. 95 1/2, par. 13-115)
Sec. 13-115. School buses-pretrip inspections. Each day that a school bus is operated the driver shall conduct a pretrip inspection of the mechanical and safety equipment on the bus as prescribed by rule or regulation of the Department. A person other than the driver may perform portions of the pretrip inspection as prescribed by rule of the Department.
(Source: P.A. 89-658, eff. 1-1-97.)

(625 ILCS 5/13-116) (from Ch. 95 1/2, par. 13-116)
Sec. 13-116. All funds collected by the Department under this Chapter shall be deposited in the road fund in the State Treasury.
(Source: P.A. 80-606.)

(625 ILCS 5/13-116.1)
Sec. 13-116.1. Emission inspection funding. The Department of Transportation shall be reimbursed for all expenses related to the training, equipment, recordkeeping, and conducting of diesel powered emission inspections pursuant to this Chapter 13 when that testing is conducted within the affected areas, subject to appropriation, from the General Revenue Fund and the Diesel Emissions Testing Fund. No moneys from any funds other than the General Revenue Fund and the Diesel Emissions Testing Fund shall be appropriated for diesel emission inspections under this Chapter 13.
(Source: P.A. 91-254, eff. 7-1-00.)

(625 ILCS 5/13-117)
Sec. 13-117. Home rule. A unit of local government within the affected areas, including home rule units, shall not require or conduct a diesel emission inspection program that does not meet or exceed the standards of the diesel emission inspections provided for in this Chapter 13. A unit of local government within the affected areas, including home rule units, must affirmatively comply with the diesel emission inspection requirements of this Chapter 13. This Section is a limitation under subsection (i) of Section 6 of Article VII of the Illinois Constitution on the concurrent exercise by home rule units of powers and functions exercised by the State.
(Source: P.A. 91-254, eff. 7-1-00.)



Chapter 13B - Emission Inspection (Repealed)

(625 ILCS 5/Ch. 13B heading)



Chapter 13C - Emission Inspection

(625 ILCS 5/Ch. 13C heading)

(625 ILCS 5/13C-1)
Sec. 13C-1. Short title. This Chapter may be cited as the Vehicle Emissions Inspection Law of 2005.
(Source: P.A. 94-526, eff. 1-1-06.)

(625 ILCS 5/13C-5)
Sec. 13C-5. Definitions. For the purposes of this Chapter:
"Affected counties" means Cook County; DuPage County; Lake County; those parts of Kane County that are not included within any of the following ZIP code areas, as designated by the U.S. Postal Service on the effective date of this amendatory Act of the 94th General Assembly: 60109, 60119, 60135, 60140, 60142, 60144, 60147, 60151, 60152, 60178, 60182, 60511, 60520, 60545, and 60554; those parts of Kendall County that are not included within any of the following ZIP code areas, as designated by the U.S. Postal Service on the effective date of this amendatory Act of the 94th General Assembly: 60447, 60450, 60512, 60536, 60537, 60541, those parts of 60543 that are not within the census defined urbanized area, 60545, 60548, and 60560; those parts of McHenry County that are not included within any of the following ZIP code areas, as designated by the U.S. Postal Service on the effective date of this amendatory Act of the 94th General Assembly: 60001, 60033, 60034, 60071, 60072, 60097, 60098, 60135, 60142, 60152, and 60180; those parts of Will County that are not included within any of the following ZIP code areas, as designated by the U.S. Postal Service on the effective date of this amendatory Act of the 94th General Assembly: 60401, 60407, 60408, 60410, 60416, 60418, 60421, 60442, 60447, 60468, 60481, 60935, and 60950; those parts of Madison County that are not included within any of the following ZIP code areas, as designated by the U.S. Postal Service on the effective date of this amendatory Act of the 94th General Assembly: 62001, 62012, 62021, 62026, 62046, 62058, 62061, 62067, 62074, 62086, 62088, 62097, 62249, 62275, 62281, and 62293; those parts of Monroe County that are not included within any of the following ZIP code areas, as designated by the U.S. Postal Service on the effective date of this amendatory Act of the 94th General Assembly: 62244, 62248, 62256, 62261, 62264, 62276, 62277, 62278, 62279, 62295, and 62298; and those parts of St. Clair County that are not included within any of the following ZIP code areas, as designated by the U.S. Postal Service on the effective date of this amendatory Act of the 94th General Assembly: 62224, 62243, 62248, 62254, 62255, 62257, 62258, 62260, 62264, 62265, 62269, 62278, 62282, 62285, 62289, 62293, and 62298.
"Board" means the Illinois Pollution Control Board.
"Claim evaluation center" means an automotive diagnostic facility that meets the standards prescribed by the Agency for performing examinations of vehicle emissions inspection damage claims.
"Contractor" means the vehicle emissions test contractor for official inspection stations described in Section 13C-45.
"Diagnostic code" means a code stored in a vehicle's on-board diagnostic computer to indicate the occurrence of an emissions-related condition or malfunction.
"Inspection area" means Cook County, DuPage County, Lake County, and those portions of Kane, Kendall, Madison, McHenry, Monroe, Will, and St. Clair Counties included in the definition of "affected counties".
"Malfunction indicator lamp" or "MIL" means a dashboard lamp designed to illuminate to alert the driver to the occurrence of a problem or condition resulting in excessive emissions.
"On-board diagnostic system" or "OBD system" means the computer-based system built into a vehicle that is designed to monitor the performance of major engine and emissions controls, to alert the operator to emissions-related malfunctions, and to store diagnostic codes and other vehicle operating information useful in repairing the vehicle.
"Official inspection station" means a structure or physical location where the Agency has authorized vehicle emissions testing to be conducted.
"Owner" means the registered owner of the vehicle, as indicated on the vehicle's registration. In the case of an unregistered vehicle, "owner" has the meaning set forth in Section 1-155 of this Code.
"Program" means the vehicle emission inspection program established under this Chapter.
"Readiness status" means an indication of whether a vehicle's on-board diagnostic system has completed a periodic check of the performance of a monitored system or component.
"Resident" includes natural persons, foreign and domestic corporations, partnerships, associations, and all other commercial and governmental entities. For the purpose of determining residence, the owner of a vehicle shall be presumed to reside at the address indicated on the vehicle's registration. A governmental entity, including the federal government and its agencies, and any unit of local government or school district, any part of which is located within an affected county, shall be deemed a resident of an affected county for the purpose of any vehicle that is owned by the governmental entity and regularly operated in an affected county.
"Registration" of a vehicle means its registration under Article IV of Chapter 3 of this Code.
"Vehicle age" means the numerical difference between the current calendar year and the vehicle model year.
(Source: P.A. 97-106, eff. 2-1-12.)

(625 ILCS 5/13C-10)
Sec. 13C-10. Program.
(a) The Agency shall establish a program to begin February 1, 2007, to reduce the emission of pollutants by motor vehicles. This program shall be a replacement for and continuation of the program established under the Vehicle Emissions Inspection Law of 1995, Chapter 13B of this Code.
At a minimum, this program shall provide for all of the following:
(1) The inspection of certain motor vehicles every 2

years, as required under Section 13C-15.

(2) The establishment and operation of official

inspection stations.

(3) The designation of official test equipment and

testing procedures.

(4) The training and supervision of inspectors and

other personnel.

(5) Procedures to assure the correct operation,

maintenance, and calibration of test equipment.

(6) Procedures for certifying test results and for

reporting and maintaining relevant data and records.

(7) The funding of alternate fuel rebates and grants

as authorized by Section 30 of the Alternate Fuels Act.

(b) The Agency shall provide for the operation of a sufficient number of official inspection stations to prevent undue difficulty for motorists to obtain the inspections required under this Chapter. In the event that the Agency operates inspection stations or contracts with one or more parties to operate inspection stations on its behalf, the Agency shall endeavor to: (i) locate the stations so that the owners of vehicles subject to inspection reside within 12 miles of an official inspection station; and (ii) have sufficient inspection capacity at the stations so that the usual wait before the start of an inspection does not exceed 15 minutes.
(Source: P.A. 98-24, eff. 6-19-13.)

(625 ILCS 5/13C-15)
Sec. 13C-15. Inspections.
(a) Computer-Matched Inspections and Notification.
(1) The provisions of this subsection (a) are

operative until the implementation of the registration denial inspection and notification mechanisms required by subsection (b). Beginning with the implementation of the program required by this Chapter, every motor vehicle that is owned by a resident of an affected county, other than a vehicle that is exempt under paragraph (a)(6) or (a)(7), is subject to inspection under the program.

The Agency shall send notice of the assigned

inspection month, at least 15 days before the beginning of the assigned month, to the owner of each vehicle subject to the program. An initial emission inspection sticker or initial inspection certificate, as the case may be, expires on the last day of the third month following the month assigned by the Agency for the first inspection of the vehicle. A renewal inspection sticker or certificate expires on the last day of the third month following the month assigned for inspection in the year in which the vehicle's next inspection is required.

The Agency or its agent may issue an interim emission

inspection sticker or certificate for any vehicle subject to inspection that does not have a currently valid emission inspection sticker or certificate at the time the Agency is notified by the Secretary of State of its registration by a new owner, and for which an initial emission inspection sticker or certificate has already been issued. An interim emission inspection sticker or certificate expires no later than the last day of the sixth complete calendar month after the date the Agency issued the interim emission inspection sticker or certificate.

The owner of each vehicle subject to inspection shall

obtain an emission inspection sticker or certificate for the vehicle in accordance with this paragraph (1). Before the expiration of the emission inspection sticker or certificate, the owner shall have the vehicle inspected and, upon demonstration of compliance, obtain a renewal emission inspection sticker or certificate. A renewal emission inspection sticker or certificate shall not be issued more than 5 months before the expiration date of the previous inspection sticker or certificate.

(2) Except as provided in paragraph (a)(3), vehicles

shall be inspected every 2 years on a schedule that begins either in the second, fourth, or later calendar year after the vehicle model year. The beginning test schedule shall be set by the Agency and shall be consistent with the State's requirements for emission reductions as determined by the applicable United States Environmental Protection Agency vehicle emissions estimation model and applicable guidance and rules.

(3) A vehicle may be inspected at a time outside of

its normal 2-year inspection schedule, if (i) the vehicle was acquired by a new owner and (ii) the vehicle was required to be in compliance with this Act at the time the vehicle was acquired by the new owner, but it was not then in compliance.

(4) The owner of a vehicle subject to inspection

shall have the vehicle inspected and shall obtain and display on the vehicle or carry within the vehicle, in a manner specified by the Agency, a valid unexpired emission inspection sticker or certificate in the manner specified by the Agency. A person who violates this paragraph (4) is guilty of a petty offense, except that a third or subsequent violation within one year of the first violation is a Class C misdemeanor. The fine imposed for a violation of this paragraph (4) shall be not less than $50 if the violation occurred within 60 days following the date by which a new or renewal emission inspection sticker or certificate was required to be obtained for the vehicle, and not less than $300 if the violation occurred more than 60 days after that date.

(5) For a $20 fee, to be paid into the Vehicle

Inspection Fund, the Agency may inspect:

(A) A vehicle registered in and subject to the

emission inspections requirements of another state.

(B) A vehicle presented for inspection on a

voluntary basis.

Any fees collected under this paragraph (5) shall

not offset Motor Fuel Tax Funds normally appropriated for the program.

(6) The following vehicles are not subject to

inspection:

(A) Vehicles not subject to registration under

Article IV of Chapter 3 of this Code, other than vehicles owned by the federal government.

(B) Motorcycles, motor driven cycles, and

motorized pedalcycles.

(C) Farm vehicles and implements of husbandry.
(D) Implements of warfare owned by the State or

federal government.

(E) Antique vehicles, expanded-use antique

vehicles, custom vehicles, street rods, and vehicles of model year 1967 or before.

(F) Vehicles operated exclusively for parade or

ceremonial purposes by any veterans, fraternal, or civic organization, organized on a not-for-profit basis.

(G) Vehicles for which the Secretary of State,

under Section 3-117 of this Code, has issued a Junking Certificate.

(H) Diesel powered vehicles and vehicles that are

powered exclusively by electricity.

(I) Vehicles operated exclusively in organized

amateur or professional sporting activities, as defined in Section 3.310 of the Environmental Protection Act.

(J) Vehicles registered in, subject to, and in

compliance with the emission inspection requirements of another state.

(K) Vehicles participating in an OBD continuous

monitoring program operated in accordance with procedures adopted by the Agency.

(L) Vehicles of model year 1995 or earlier that

do not have an expired emissions test sticker or certificate on February 1, 2007.

The Agency may issue temporary or permanent exemption

stickers or certificates for vehicles temporarily or permanently exempt from inspection under this paragraph (6). An exemption sticker or certificate does not need to be displayed.

(7) According to criteria that the Agency may adopt,

a motor vehicle may be exempted from the inspection requirements of this Section by the Agency on the basis of an Agency determination that the vehicle is located and primarily used outside of the affected counties or in other jurisdictions where vehicle emission inspections are not required. The Agency may issue an annual exemption sticker or certificate without inspection for any vehicle exempted from inspection under this paragraph (7).

(8) Any owner or lessee of a fleet of 15 or more

motor vehicles that are subject to inspection under this Section may apply to the Agency for a permit to establish and operate a private official inspection station in accordance with rules adopted by the Agency.

(9) Pursuant to Title 40, Section 51.371 of the Code

of Federal Regulations, the Agency may establish a program of on-road testing of in-use vehicles through the use of remote sensing devices. In any such program, the Agency shall evaluate the emission performance of 0.5% of the subject fleet or 20,000 vehicles, whichever is less. Under no circumstances shall on-road testing include any sort of roadblock or roadside pullover or cause any type of traffic delay. If, during the course of an on-road inspection, a vehicle is found to exceed the on-road emissions standards established for the model year and type of vehicle, the Agency shall send a notice to the vehicle owner. The notice shall document the occurrence and the results of the on-road exceedance. The notice of a second on-road exceedance shall indicate that the vehicle has been reassigned and is subject to an out-of-cycle follow-up inspection at an official inspection station. In no case shall the Agency send a notice of an on-road exceedance to the owner of a vehicle that was found to exceed the on-road emission standards established for the model year and type of vehicle, if the vehicle is registered outside of the affected counties.

(b) Registration Denial Inspection and Notification.
(1) No later than January 1, 2008, every motor

vehicle that is owned by a resident of an affected county, other than a vehicle that is exempt under paragraph (b)(8) or (b)(9), is subject to inspection under the program.

The owner of a vehicle subject to inspection shall

have the vehicle inspected and obtain proof of compliance from the Agency in order to obtain or renew a vehicle registration for a subject vehicle.

The Secretary of State shall notify the owner of a

vehicle subject to inspection of the requirement to have the vehicle tested at least 30 days prior to the beginning of the month in which the vehicle's registration is due to expire. Notwithstanding the preceding, vehicles with permanent registration plates shall be notified at least 30 days prior to the month corresponding to the date the vehicle was originally registered. This notification shall clearly state the vehicle's test status, based upon the vehicle type, model year and registration address.

The owner of each vehicle subject to inspection shall

have the vehicle inspected and, upon demonstration of compliance, obtain an emissions compliance certificate for the vehicle.

(2) Except as provided in paragraphs (b)(3), (b)(4),

and (b)(5), vehicles shall be inspected every 2 years on a schedule that begins in the fourth calendar year after the vehicle model year. Even model year vehicles shall be inspected and comply in order to renew registrations expiring in even calendar years and odd model year vehicles shall be inspected and comply in order to renew registrations expiring in odd calendar years.

(3) A vehicle shall be inspected and comply at a time

outside of its normal 2-year inspection schedule if (i) the vehicle was acquired by a new owner and (ii) the vehicle had not been issued a Compliance Certificate within one year of the date of application for the title or registration, or both, for the vehicle.

(4) Vehicles with 2-year registrations shall be

inspected every 2 years at the time of registration issuance or renewal on a schedule that begins in the fourth year after the vehicle model year.

(5) Vehicles with permanent vehicle registration

plates shall be inspected every 2 years on a schedule that begins in the fourth calendar year after the vehicle model year in the month corresponding to the date the vehicle was originally registered. Even model year vehicles shall be inspected and comply in even calendar years, and odd model year vehicles shall be inspected and comply in odd calendar years.

(6) The Agency and the Secretary of State shall

endeavor to ensure a smooth transition from test scheduling from the provisions of subsection (a) to subsection (b). Passing tests and waivers issued prior to the implementation of this subsection (b) may be utilized to establish compliance for a period of one year from the date of the emissions or waiver inspection.

(7) For a $20 fee, to be paid into the Vehicle

Inspection Fund, the Agency may inspect:

(A) A vehicle registered in and subject to the

emissions inspections requirements of another state.

(B) A vehicle presented for inspection on a

voluntary basis.

Any fees collected under this paragraph (7) shall not

offset Motor Fuel Tax Funds normally appropriated for the program.

(8) The following vehicles are not subject to

inspection:

(A) Vehicles not subject to registration under

Article IV of Chapter 3 of this Code, other than vehicles owned by the federal government.

(B) Motorcycles, motor driven cycles, and

motorized pedalcycles.

(C) Farm vehicles and implements of husbandry.
(D) Implements of warfare owned by the State or

federal government.

(E) Antique vehicles, expanded-use antique

vehicles, custom vehicles, street rods, and vehicles of model year 1967 or before.

(F) Vehicles operated exclusively for parade or

ceremonial purposes by any veterans, fraternal, or civic organization, organized on a not-for-profit basis.

(G) Vehicles for which the Secretary of State,

under Section 3-117 of this Code, has issued a Junking Certificate.

(H) Diesel powered vehicles and vehicles that are

powered exclusively by electricity.

(I) Vehicles operated exclusively in organized

amateur or professional sporting activities, as defined in Section 3.310 of the Environmental Protection Act.

(J) Vehicles registered in, subject to, and in

compliance with the emission inspection requirements of another state.

(K) Vehicles participating in an OBD continuous

monitoring program operated in accordance with procedures adopted by the Agency.

(L) Vehicles of model year 1995 or earlier that

do not have an expired emissions test sticker or certificate on February 1, 2007.

(M) Vehicles of model year 2006 or earlier with a

manufacturer gross vehicle weight rating between 8,501 and 14,000 pounds.

(N) Vehicles with a manufacturer gross vehicle

weight rating greater than 14,000 pounds.

The Agency may issue temporary or permanent exemption

certificates for vehicles temporarily or permanently exempt from inspection under this paragraph (8). An exemption sticker or certificate does not need to be displayed.

(9) According to criteria that the Agency may adopt,

a motor vehicle may be exempted from the inspection requirements of this Section by the Agency on the basis of an Agency determination that the vehicle is located and primarily used outside of the affected counties and in other jurisdictions where vehicle emissions inspections are not required. The Agency may issue an annual exemption certificate without inspection for any vehicle exempted from inspection under this paragraph (9).

(10) Any owner or lessee of a fleet of 15 or more

motor vehicles that are subject to inspection under this Section may apply to the Agency for a permit to establish and operate a private official inspection station in accordance with rules adopted by the Agency.

(11) Pursuant to Title 40, Section 51.371 of the Code

of Federal Regulations, the Agency may establish a program of on-road testing of in-use vehicles through the use of remote sensing devices. In any such program, the Agency shall evaluate the emission performance of 0.5% of the subject fleet or 20,000 vehicles, whichever is less. Under no circumstances shall on-road testing include any sort of roadblock or roadside pullover or cause any type of traffic delay. If, during the course of an on-road inspection, a vehicle is found to exceed the on-road emissions standards established for the model year and type of vehicle, the Agency shall send a notice to the vehicle owner. The notice shall document the occurrence and the results of the on-road exceedance. The notice of a second on-road exceedance shall indicate that the vehicle has been reassigned and is subject to an out-of-cycle follow-up inspection at an official inspection station. In no case shall the Agency send a notice of an on-road exceedance to the owner of a vehicle that was found to exceed the on-road emissions standards established for the model year and type of vehicle, if the vehicle is registered outside of the affected counties.

(Source: P.A. 97-106, eff. 2-1-12; 97-412, eff. 1-1-12; 97-813, eff. 7-13-12.)

(625 ILCS 5/13C-20)
Sec. 13C-20. Rules and standards.
(a) The rules and emission standards adopted under subsection (a) of Section 13B-20 of this Code shall apply to the program established under this Chapter and continue in effect until amended or repealed by the Board under this subsection.
The Agency shall propose any other standards necessary to achieve reductions in the emission of hydrocarbons, carbon monoxide, and oxides of nitrogen from motor vehicles subject to inspection under this Chapter. Within 120 days after the Agency proposes those standards, the Board shall adopt any necessary rules establishing standards for the emission of hydrocarbons, carbon monoxide, and oxides of nitrogen from motor vehicles subject to inspection under this Chapter. The rules may be amended from time to time pursuant to Agency proposals. The Board shall set standards necessary to achieve the reductions in vehicle hydrocarbons, carbon monoxide, and oxides of nitrogen emissions, as determined by the applicable vehicle emission estimation model and rules developed by the United States Environmental Protection Agency, that are required by the federal Clean Air Act. A predetermined rate of failure shall not be used in determining standards necessary to achieve the reductions in vehicle hydrocarbons, carbon monoxide, and oxides of nitrogen emissions. The emission standards established by the Board for vehicles of model year 1981 or later shall be identical in substance, as defined in Section 7.2(a) of the Environmental Protection Act, to the emission standards promulgated by the United States Environmental Protection Agency.
Except as otherwise provided in this subsection, subsection (b) of Section 27 of the Environmental Protection Act and the rulemaking provisions of the Illinois Administrative Procedure Act do not apply to rules adopted by the Board under this subsection. Challenges to the validity of rules adopted by the Board under this subsection or subsection (a) of Section 13B-20 may be brought only by filing a petition for review in the Appellate Court under Section 29 of the Environmental Protection Act within 35 days after the rule is filed with the Secretary of State.
(b) The procedures established by the Agency under subsection (b) of Section 13B-20 of this Code shall apply to the program established under this Chapter and remain in effect until amended or repealed under this subsection. The Agency may at any time amend or repeal those procedures and may establish additional procedures designed to implement this Chapter.
(Source: P.A. 94-526, eff. 1-1-06.)

(625 ILCS 5/13C-25)
Sec. 13C-25. Performance of inspections.
(a) Except as provided in subsection (b), the inspection of vehicles required under this Chapter shall be performed only: (i) by inspectors who have been certified by the Agency after successfully completing a course of training and successfully passing a written test; (ii) at official inspection stations, including on-road inspection sites established under this Chapter; and (iii) with equipment that has been approved by the Agency for these inspections.
(b) The requirements of subdivisions (a)(i) and (a)(ii) of this Section do not preclude the performance of inspections (1) at self-service official inspection stations, (2) using Agency-approved wireless communication interfaces, and (3) using systems designed to perform remote on-board diagnostic inspections.
(c) Except as provided in subsection (h), the inspection shall consist of an on-board diagnostic system test. The owner of the vehicle or the owner's agent shall be entitled to an emission inspection certificate issued by the Agency only if all required tests are passed at the time of the inspection.
(d) (Blank).
(e) (Blank).
(f) (Blank).
(g) The on-board diagnostic system test shall consist of accessing the vehicle's on-board computer system, determining the vehicle's readiness status and MIL status, and retrieving any stored diagnostic codes that may be present. The vehicle shall be deemed to have passed this test if the vehicle readiness status indicates that the vehicle's OBD system has completed all required system and component checks, the MIL status is appropriate, and the diagnostic codes retrieved do not exceed standards set for vehicles of that type under Section 13C-20.
(h) A visual inspection test of the MIL may be substituted for the on-board diagnostic system test on any vehicle for which on-board diagnostic testing is not possible due to the vehicle's originally certified design or its design as modified in accordance with federal law and regulations, and on any vehicle with known on-board diagnostic communications or software problems, as determined by the Agency. The visual inspection test shall consist of verifying the status of the MIL in the key-on/engine off position and the key-on/engine on position. The vehicle shall be deemed to have passed this test if the MIL illuminates briefly during the key-on/engine off position and does not illuminate during the key-on/engine on position.
(Source: P.A. 97-106, eff. 2-1-12.)

(625 ILCS 5/13C-30)
Sec. 13C-30. Waivers.
(a) The Agency shall certify that a vehicle that has failed a vehicle emission retest qualifies for a waiver of the emission inspection standards if all of the following criteria are met:
(1) The vehicle has received all repairs and

adjustments for which it is eligible under any emission performance warranty provided under Section 207 of the federal Clean Air Act.

(2) The Agency determines by normal inspection

procedures that the vehicle's emission control devices are present and appear to be properly connected and operating.

(3) Consistent with Title 40, Section 51.360 of the

Code of Federal Regulations, for vehicles required to be tested under this Chapter, an expenditure of at least $450 in emission-related repairs (but exclusive of any repairs related to tampering) has been made.

(4) For a vehicle of model year 1981 or later, the

repairs were performed by a recognized repair technician.

(5) Evidence of repair is presented, consisting of

either (i) signed and dated receipts identifying the vehicle and describing the work performed and the amount charged for the eligible emission-related repairs or (ii) an affidavit executed by the person performing the eligible emission-related repairs.

(b) The Agency may issue an emission inspection certificate to a vehicle failing a retest if a complete documented physical and functional diagnosis and inspection shows that no additional emission-related repairs are needed. This diagnostic inspection must be performed by the Agency or its designated agent and shall be available only to a vehicle owner whose vehicle was repaired by a recognized repair technician.
(c) The Agency may extend the emission inspection certificate expiration date by one year upon receipt of a petition by the vehicle owner that needed repairs cannot be made due to economic hardship. Consistent with Title 40, Section 51.360 of the Code of Federal Regulations, this extension may be granted more than once during the life of the vehicle.
(d) The Agency may issue an emission inspection certificate for a vehicle subject to inspection under this Chapter that is located and primarily used in an area subject to the vehicle inspection requirements of another state. An emission inspection certificate shall be issued under this subsection only upon receipt by the Agency of evidence that the vehicle has been inspected and is in compliance with the emission inspection requirements and standards applicable in the state or local jurisdiction where the vehicle is being used.
(Source: P.A. 94-526, eff. 1-1-06.)

(625 ILCS 5/13C-35)
Sec. 13C-35. Inquiries. The Agency shall develop a means of responding to inquiries from inspectors and members of the public concerning the program, including (i) when inspections are required, (ii) what kind of inspections are required, (iii) whether emission inspection stickers or certificates previously required for a vehicle have been obtained, and (iv) the procedures for resolving disputes concerning inspections.
(Source: P.A. 94-526, eff. 1-1-06.)

(625 ILCS 5/13C-40)
Sec. 13C-40. Grievance and damage claim requirements and procedures.
(a) Emissions inspection and waiver denial grievance procedures.
(1) Any person aggrieved by a decision regarding the

failure of an emissions test or the denial of a waiver may file a petition with the Agency within 30 days after the decision was made, and the Agency shall thereupon investigate the matter. Within 45 days after its receipt of the petition, the Agency shall submit to the petitioner and any affected inspector or station its written determination of the correctness or incorrectness of the decision being grieved. The written determination shall include a statement of the facts relied upon and the legal and technical issues decided by the Agency in making its determination, and may also include an order directing the inspector (i) to issue an emission inspection certificate for the vehicle effective on such date as the Agency may specify, (ii) to reinspect the vehicle, (iii) to apply the standards that the Agency has determined to be applicable, or (iv) to take any other action that the Agency deems to be appropriate. In conducting the investigation, the Agency may require the petitioner to present the vehicle for inspection by the Agency or its designated agent.

(2) The written determination of the Agency shall be

subject to review in circuit court in accordance with the provisions of the Administrative Review Law, except that no challenge to the validity of a rule adopted or continued under subsection (a) of Section 13C-20 shall be heard by the circuit court if the challenge could have been raised in a timely petition for review as provided in Section 13C-20.

(b) Vehicle damage claim requirements and procedures.
(1) The contractor shall make vehicle damage claim

forms authorized by the Agency available for vehicle owners in sufficient quantities at all official inspection stations.

(2) Notice of the vehicle damage claim procedures and

the vehicle owner's rights in relation to a vehicle damage claim shall be conspicuously posted at all official inspection stations.

(3) If a vehicle owner believes that his or her

vehicle was damaged by an act or omission of the contractor during or as a result of an emissions inspection performed on or after August 1, 2002, the owner may initiate resolution of the damage claim under this subsection by complying with the following:

(A) Within 30 days of the date of the vehicle

emissions inspection that allegedly caused the vehicle damage, the vehicle owner shall submit a vehicle damage claim to the contractor at the official inspection station at which the vehicle damage allegedly occurred.

(B) Within 30 days of filing the claim, the owner

shall submit to the contractor any relevant information relating to the owner's claim for vehicle damage, including but not limited to evaluations conducted by a claims evaluation center or automotive repair shop meeting standards prescribed by the Agency.

(4) The contractor shall promptly notify the Agency

of each vehicle damage claim received by the contractor under subdivision (b)(3) and shall forward to the Agency any additional information provided by the owner.

(5) Within 60 days after the filing of a vehicle

damage claim, the contractor shall notify the vehicle owner of its proposed resolution of the damage claim.

(6) Within 30 days after receiving the contractor's

proposed resolution of the damage claim, the owner may petition the Agency for a review of the adequacy and completeness of the contractor's proposed resolution. The petition shall be in a form specified by the Agency.

(7) Upon receiving a petition for review, the Agency

shall request the contractor to deliver to the Agency a copy of the contractor's proposed resolution of the damage claim, together with all documents, videotapes, and information relevant to the damage claim and the proposed resolution. The contractor shall provide the requested materials to the Agency within 15 days of receiving the Agency's request.

(8) Within 30 days after receiving the relevant

materials from the contractor, the Agency shall review the materials and determine whether the contractor's proposed resolution of the damage claim is adequate and complete. The Agency may deem the proposed resolution of the damage claim to be adequate and complete. If the Agency does not deem the proposed resolution of the damage claim to be adequate and complete, it may request the contractor to further investigate and evaluate the damage claim and resubmit its proposed resolution of the claim. The contractor shall then have 30 days to respond in writing to the Agency with the results of its further evaluation of the damage claim and its proposed resolution.

(9) The Agency shall notify the vehicle owner in

writing of the result of its review of the adequacy and completeness of the contractor's proposed resolution of the damage claim. Copies of all correspondence between the Agency and the contractor relating to the damage claim shall also be sent to the vehicle owner.

(10) If, after the Agency's review, the vehicle owner

still does not agree with all or a portion of the proposed resolution of the damage claim by the contractor, the vehicle owner may further pursue the damage claim through the binding arbitration process established by the contractor and accepted by the Agency, or in circuit court.

(11) The Agency's review of the adequacy and

completeness of the contractor's proposed resolution of a damage claim is not binding upon the vehicle owner or the contractor and does not affect the rights of the vehicle owner or the contractor under law. The Agency's review of the adequacy and completeness of the contractor's proposed resolution of a damage claim is not a final action subject to administrative review and is not subject to review by the Pollution Control Board or otherwise appealable.

(Source: P.A. 94-526, eff. 1-1-06.)

(625 ILCS 5/13C-45)
Sec. 13C-45. Contracts.
(a) The Agency may enter into contracts with one or more responsible parties to construct and operate official inspection stations, provide and maintain approved test equipment, administer tests, certify results, issue emission inspection stickers or certificates, maintain records, train personnel, provide information to the public concerning the program, or to otherwise further the goals of this Chapter.
(b) In preparing its proposals for bidding by potential contractors, the Agency shall endeavor to include provisions relating to the following factors:
(1) The demonstrated financial responsibility of the

potential contractor.

(2) The specialized experience and technical

competence of the potential contractor in connection with the type of services required and the complexity of the project.

(3) The potential contractor's past record of

performance on contracts with the Agency, with other government agencies or public bodies, and with private industry, including such items as cost, quality of work, and ability to meet schedules.

(4) The capacity of the potential contractor to

perform the work within the time limitations.

(5) The familiarity of the potential contractor with

the types of problems applicable to the project.

(6) The potential contractor's proposed method to

accomplish the work required, including where appropriate any demonstrated capability of exploring and developing innovative or advanced techniques and methods.

(7) Avoidance of personal and organizational

conflicts of interest prohibited under federal, State, or local law.

(8) The potential contractor's present and prior

involvement in the community and in the State of Illinois.

(Source: P.A. 94-526, eff. 1-1-06.)

(625 ILCS 5/13C-50)
Sec. 13C-50. Costs.
(a) Except as otherwise provided in paragraph (a)(5) or (b)(7) of Section 13C-15, no fee shall be charged to motor vehicle owners for obtaining inspections required under this Chapter. The Vehicle Inspection Fund, which is a fund created in the State treasury for the purpose of receiving moneys from the Motor Fuel Tax Fund and other sources, shall be used, subject to appropriation, for the payment of the costs of the program, including reimbursement of those agencies of the State that incur expenses in the administration or enforcement of the program. The Vehicle Inspection Fund shall continue in existence notwithstanding the repeal of Chapter 13B. Any money in the Vehicle Inspection Fund on February 1, 2007, shall be used for the purposes set forth in this Chapter.
(b) The Agency may acquire, own, maintain, operate, sell, lease and otherwise transfer real and personal property and interests in real and personal property for the purpose of creating or operating inspection stations and for any other purpose relating to the administration of this Chapter, and may use money from the Vehicle Inspection Fund for these purposes.
(Source: P.A. 94-526, eff. 1-1-06; 94-848, eff. 6-9-06.)

(625 ILCS 5/13C-55)
Sec. 13C-55. Enforcement.
(a) Computer-Matched Enforcement.
(1) The provisions of this subsection (a) are

operative until the implementation of the registration denial enforcement mechanism required by subsection (b). The Agency shall cooperate in the enforcement of this Chapter by (i) identifying probable violations through computer matching of vehicle registration records and inspection records; (ii) sending one notice to each suspected violator identified through such matching, stating that registration and inspection records indicate that the vehicle owner has not complied with this Chapter; (iii) directing the vehicle owner to notify the Agency or the Secretary of State if he or she has ceased to own the vehicle or has changed residence; and (iv) advising the vehicle owner of the consequences of violating this Chapter.

The Agency shall cooperate with the Secretary of

State in the administration of this Chapter and the related provisions of Chapter 3, and shall provide the Secretary of State with such information as the Secretary of State may deem necessary for these purposes, including regular and timely access to vehicle inspection records.

The Secretary of State shall cooperate with the

Agency in the administration of this Chapter and shall provide the Agency with such information as the Agency may deem necessary for the purposes of this Chapter, including regular and timely access to vehicle registration records. Section 2-123 of this Code does not apply to the provision of this information.

(2) The Secretary of State shall suspend either the

driving privileges or the vehicle registration, or both, of any vehicle owner who has not complied with this Chapter, if (i) the vehicle owner has failed to satisfactorily respond to the one notice sent by the Agency under paragraph (a)(1), and (ii) the Secretary of State has mailed the vehicle owner a notice that the suspension will be imposed if the owner does not comply within a stated period, and the Secretary of State has not received satisfactory evidence of compliance within that period. The Secretary of State shall send this notice only after receiving a statement from the Agency that the vehicle owner has failed to comply with this Section. Notice shall be effective as specified in subsection (c) of Section 6-211 of this Code.

A suspension under this paragraph (a)(2) shall not

be terminated until satisfactory proof of compliance has been submitted to the Secretary of State. No driver's license or permit, or renewal of a license or permit, may be issued to a person whose driving privileges have been suspended under this Section until the suspension has been terminated. No vehicle registration or registration plate that has been suspended under this Section may be reinstated or renewed, or transferred by the owner to any other vehicle, until the suspension has been terminated.

(b) Registration Denial Enforcement.
(1) No later than January 1, 2008, and consistent

with Title 40, Part 51, Section 51.361 of the Code of Federal Regulations, the Agency and the Secretary of State shall design, implement, maintain, and operate a registration denial enforcement mechanism to ensure compliance with the provisions of this Chapter, and cooperate with other State and local governmental entities to effectuate its provisions. Specifically, this enforcement mechanism shall contain, at a minimum, the following elements:

(A) An external, readily visible means of

determining vehicle compliance with the registration requirement to facilitate enforcement of the program;

(B) A biennial schedule of testing that clearly

determines when a vehicle shall comply prior to registration;

(C) A testing certification mechanism (either

paper-based or electronic) that shall be used for registration purposes and clearly states whether the certification is valid for purposes of registration, including:

(i) Expiration date of the certificate;
(ii) Unambiguous vehicle identification

information; and

(iii) Whether the vehicle passed or received

a waiver;

(D) A commitment to routinely issue citations to

motorists with expired or missing license plates, with either no registration or an expired registration, and with no license plate decals or expired decals, and provide for enforcement officials other than police to issue citations (e.g., parking meter attendants) to parked vehicles in noncompliance;

(E) A commitment to structure the penalty system

to deter noncompliance with the registration requirement through the use of mandatory minimum fines (meaning civil, monetary penalties) constituting a meaningful deterrent and through a requirement that compliance be demonstrated before a case can be closed;

(F) Ensurance that evidence of testing is

available and checked for validity at the time of a new registration of a used vehicle or registration renewal;

(G) Prevention of owners or lessors from avoiding

testing through manipulation of the title or registration system; title transfers may re-start the clock on the inspection cycle only if proof of current compliance is required at title transfer;

(H) Prevention of the fraudulent initial

classification or reclassification of a vehicle from subject to non-subject or exempt by requiring proof of address changes prior to registration record modification, and documentation from the testing program (or delegate) certifying based on a physical inspection that the vehicle is exempt;

(I) Limiting and tracking of the use of time

extensions of the registration requirement to prevent repeated extensions;

(J) Providing for meaningful penalties for cases

of registration fraud;

(K) Limiting and tracking exemptions to prevent

abuse of the exemption policy for vehicles claimed to be out-of-state; and

(L) Encouraging enforcement of vehicle

registration transfer requirements when vehicle owners move into the affected counties by coordinating with local and State enforcement agencies and structuring other activities (e.g., driver's license issuance) to effect registration transfers.

(2) The Agency shall cooperate in the enforcement of

this Chapter by providing the owner or owners of complying vehicles with a Compliance Certificate stating that the vehicle meets all applicable requirements of this Chapter.

The Agency shall cooperate with the Secretary of

State in the administration of this Chapter and the related provisions of Chapter 3, and shall provide the Secretary of State with such information as the Secretary of State may deem necessary for these purposes, including regular and timely access to vehicle inspection records.

The Secretary of State shall cooperate with the

Agency in the administration of this Chapter and shall provide the Agency with such information as the Agency may deem necessary for the purposes of this Chapter, including regular and timely access to vehicle registration records. Section 2-123 of this Code does not apply to the provision of this information.

(3) Consistent with the requirements of Section

13C-15, the Secretary of State shall not renew any vehicle registration for a subject vehicle that has not complied with this Chapter. Additionally, the Secretary of State shall not allow the issuance of a new registration nor allow the transfer of a registration to a subject vehicle that has not complied with this Chapter.

(4) The Secretary of State shall suspend the

registration of any vehicle which has permanent vehicle registration plates that has not complied with the requirements of this Chapter. A suspension under this paragraph (4) shall not be terminated until satisfactory proof of compliance has been submitted to the Secretary of State. No permanent vehicle registration plate that has been suspended under this Section may be reinstated or renewed, or transferred by the owner to any other vehicle, until the suspension has been terminated.

(Source: P.A. 94-526, eff. 1-1-06; 94-848, eff. 6-9-06.)

(625 ILCS 5/13C-60)
Sec. 13C-60. Other offenses.
(a) Any person who knowingly displays an emission inspection or exemption certificate for any vehicle other than the one for which the certificate was lawfully issued in accordance with the provisions of this Chapter, or duplicates, alters, uses, possesses, issues, or distributes any emission inspection or exemption certificate, or facsimile thereof, except in accordance with the provisions of this Chapter and the rules and regulations adopted hereunder, is guilty of a Class C misdemeanor.
(b) A vehicle owner shall pay a monetary fine equivalent to the test fee plus the applicable waiver repair expenditure for the continued operation of a non-complying vehicle beyond 4 months past the expiration of the vehicle emission inspection certificate. Any fines collected under this Section shall be divided equally between the local jurisdiction issuing the citation and the Vehicle Inspection Fund.
(Source: P.A. 94-526, eff. 1-1-06; 94-848, eff. 6-9-06.)

(625 ILCS 5/13C-75)
Sec. 13C-75. Home rule. The vehicle emission inspection program created by this Chapter is hereby declared to be the subject of exclusive State jurisdiction. Pursuant to subsection (h) of Section 6 of Article VII of the Illinois Constitution, the exercise by a home rule unit of any power that is inconsistent with this Chapter is hereby specifically denied and preempted.
(Source: P.A. 94-526, eff. 1-1-06.)



Chapter 15 - Size, Weight, Load And Permits

(625 ILCS 5/Ch. 15 heading)

(625 ILCS 5/Ch. 15 Art. I heading)

(625 ILCS 5/15-100) (from Ch. 95 1/2, par. 15-100)
Sec. 15-100. (Repealed).
(Source: P.A. 87-1203. Repealed by P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/15-101) (from Ch. 95 1/2, par. 15-101)
Sec. 15-101. Scope and effect of Chapter 15.
(a) It is unlawful for any person to drive or move on, upon or across or for the owner to cause or knowingly permit to be driven or moved on, upon or across any highway any vehicle or vehicles of a size and weight exceeding the limitations stated in this Chapter or otherwise in violation of this Chapter, and the maximum size and weight of vehicles herein specified shall be lawful throughout this State, and local authorities shall have no power or authority to alter such limitations except as express authority may be granted in this Chapter.
(b) The provisions of this Chapter governing size, weight, and load do not apply to equipment for snow and ice removal operations owned or operated by any governmental body, or to implements of husbandry, as defined in Chapter 1 of this Code, temporarily operated or towed in a combination upon a highway provided such combination does not consist of more than 3 vehicles or, in the case of hauling fresh, perishable fruits or vegetables from farm to the point of first processing, not more than 3 wagons being towed by an implement of husbandry, or to a vehicle operated under the terms of a special permit issued hereunder. Except for weight limits on Class I highways under this Chapter, the provisions of this Chapter governing size, weight, and load do not apply to fire apparatus or emergency vehicles.
(c) The provisions of this Chapter governing size, weight, and load do not apply to any snow and ice removal equipment that is no more than 12 feet in width, if the equipment displays flags at least 18 inches square mounted on the driver's side of the snow plow.
These vehicles must be equipped with an illuminated rotating, oscillating, or flashing amber light or lights, or a flashing amber strobe light or lights, mounted on the top of the cab and of sufficient intensity to be visible at 500 feet in normal sunlight. If the load on the transport vehicle blocks the visibility of the amber lighting from the rear of the vehicle, the vehicle must also be equipped with an illuminated rotating, oscillating, or flashing amber light or lights, or a flashing amber strobe light or lights, mounted on the rear of the load and of sufficient intensity to be visible at 500 feet in normal sunlight.
(Source: P.A. 99-717, eff. 8-5-16; 100-366, eff. 1-1-18.)

(625 ILCS 5/15-102) (from Ch. 95 1/2, par. 15-102)
Sec. 15-102. Width of Vehicles.
(a) On Class III and non-designated State and local highways, the total outside width of any vehicle or load thereon shall not exceed 8 feet 6 inches.
(b) Except during those times when, due to insufficient light or unfavorable atmospheric conditions, persons and vehicles on the highway are not clearly discernible at a distance of 1000 feet, the following vehicles may exceed the 8 feet 6 inch limitation during the period from a half hour before sunrise to a half hour after sunset:
(1) Loads of hay, straw or other similar farm

products provided that the load is not more than 12 feet wide.

(2) Implements of husbandry being transported on

another vehicle and the transporting vehicle while loaded.

The following requirements apply to the

transportation on another vehicle of an implement of husbandry wider than 8 feet 6 inches on the National System of Interstate and Defense Highways or other highways in the system of State highways:

(A) The driver of a vehicle transporting an

implement of husbandry that exceeds 8 feet 6 inches in width shall obey all traffic laws and shall check the roadways prior to making a movement in order to ensure that adequate clearance is available for the movement. It is prima facie evidence that the driver of a vehicle transporting an implement of husbandry has failed to check the roadway prior to making a movement if the vehicle is involved in a collision with a bridge, overpass, fixed structure, or properly placed traffic control device or if the vehicle blocks traffic due to its inability to proceed because of a bridge, overpass, fixed structure, or properly placed traffic control device.

(B) Flags shall be displayed so as to wave freely

at the extremities of overwidth objects and at the extreme ends of all protrusions, projections, and overhangs. All flags shall be clean, bright red flags with no advertising, wording, emblem, or insignia inscribed upon them and at least 18 inches square.

(C) "OVERSIZE LOAD" signs are mandatory on the

front and rear of all vehicles with loads over 10 feet wide. These signs must have 12-inch high black letters with a 2-inch stroke on a yellow sign that is 7 feet wide by 18 inches high.

(D) One civilian escort vehicle is required for a

load that exceeds 14 feet 6 inches in width and 2 civilian escort vehicles are required for a load that exceeds 16 feet in width on the National System of Interstate and Defense Highways or other highways in the system of State highways.

(E) The requirements for a civilian escort

vehicle and driver are as follows:

(1) The civilian escort vehicle shall be a

passenger car or a second division vehicle not exceeding a gross vehicle weight of 8,000 pounds that is designed to afford clear and unobstructed vision to both front and rear.

(2) The escort vehicle driver must be

properly licensed to operate the vehicle.

(3) While in use, the escort vehicle must be

equipped with illuminated rotating, oscillating, or flashing amber lights or flashing amber strobe lights mounted on top that are of sufficient intensity to be visible at 500 feet in normal sunlight.

(4) "OVERSIZE LOAD" signs are mandatory on

all escort vehicles. The sign on an escort vehicle shall have 8-inch high black letters on a yellow sign that is 5 feet wide by 12 inches high.

(5) When only one escort vehicle is required

and it is operating on a two-lane highway, the escort vehicle shall travel approximately 300 feet ahead of the load. The rotating, oscillating, or flashing lights or flashing amber strobe lights and an "OVERSIZE LOAD" sign shall be displayed on the escort vehicle and shall be visible from the front. When only one escort vehicle is required and it is operating on a multilane divided highway, the escort vehicle shall travel approximately 300 feet behind the load and the sign and lights shall be visible from the rear.

(6) When 2 escort vehicles are required, one

escort shall travel approximately 300 feet ahead of the load and the second escort shall travel approximately 300 feet behind the load. The rotating, oscillating, or flashing lights or flashing amber strobe lights and an "OVERSIZE LOAD" sign shall be displayed on the escort vehicles and shall be visible from the front on the lead escort and from the rear on the trailing escort.

(7) When traveling within the corporate

limits of a municipality, the escort vehicle shall maintain a reasonable and proper distance from the oversize load, consistent with existing traffic conditions.

(8) A separate escort shall be provided for

each load hauled.

(9) The driver of an escort vehicle shall

obey all traffic laws.

(10) The escort vehicle must be in safe

operational condition.

(11) The driver of the escort vehicle must be

in radio contact with the driver of the vehicle carrying the oversize load.

(F) A transport vehicle while under load of more

than 8 feet 6 inches in width must be equipped with an illuminated rotating, oscillating, or flashing amber light or lights or a flashing amber strobe light or lights mounted on the top of the cab that are of sufficient intensity to be visible at 500 feet in normal sunlight. If the load on the transport vehicle blocks the visibility of the amber lighting from the rear of the vehicle, the vehicle must also be equipped with an illuminated rotating, oscillating, or flashing amber light or lights or a flashing amber strobe light or lights mounted on the rear of the load that are of sufficient intensity to be visible at 500 feet in normal sunlight.

(G) When a flashing amber light is required on

the transport vehicle under load and it is operating on a two-lane highway, the transport vehicle shall display to the rear at least one rotating, oscillating, or flashing light or a flashing amber strobe light and an "OVERSIZE LOAD" sign. When a flashing amber light is required on the transport vehicle under load and it is operating on a multilane divided highway, the sign and light shall be visible from the rear.

(H) Maximum speed shall be 45 miles per hour on

all such moves or 5 miles per hour above the posted minimum speed limit, whichever is greater, but the vehicle shall not at any time exceed the posted maximum speed limit.

(3) Portable buildings designed and used for

agricultural and livestock raising operations that are not more than 14 feet wide and with not more than a 1 foot overhang along the left side of the hauling vehicle. However, the buildings shall not be transported more than 10 miles and not on any route that is part of the National System of Interstate and Defense Highways.

All buildings when being transported shall display at least 2 red cloth flags, not less than 12 inches square, mounted as high as practicable on the left and right side of the building.
A State Police escort shall be required if it is necessary for this load to use part of the left lane when crossing any 2 laned State highway bridge.
(c) Vehicles propelled by electric power obtained from overhead trolley wires operated wholly within the corporate limits of a municipality are also exempt from the width limitation.
(d) (Blank).
(d-1) A recreational vehicle, as defined in Section 1-169, may exceed 8 feet 6 inches in width if:
(1) the excess width is attributable to appurtenances

that extend 6 inches or less beyond either side of the body of the vehicle; and

(2) the roadway on which the vehicle is traveling has

marked lanes for vehicular traffic that are at least 11 feet in width.

As used in this subsection (d-1) and in subsection (d-2), the term appurtenance includes (i) a retracted awning and its support hardware and (ii) any appendage that is intended to be an integral part of a recreation vehicle.
(d-2) A recreational vehicle that exceeds 8 feet 6 inches in width as provided in subsection (d-1) may travel any roadway of the State if the vehicle is being operated between a roadway permitted under subsection (d-1) and:
(1) the location where the recreation vehicle is

garaged;

(2) the destination of the recreation vehicle; or
(3) a facility for food, fuel, repair, services, or

rest.

(e) A vehicle and load traveling upon the National System of Interstate and Defense Highways or any other highway in the system of State highways that has been designated as a Class I or Class II highway by the Department, or any street or highway designated by local authorities, may have a total outside width of 8 feet 6 inches, provided that certain safety devices that the Department determines as necessary for the safe and efficient operation of motor vehicles shall not be included in the calculation of width.
Section 5-35 of the Illinois Administrative Procedure Act relating to procedures for rulemaking shall not apply to the designation of highways under this paragraph (e).
(f) Mirrors required by Section 12-502 of this Code and other safety devices identified by the Department may project up to 14 inches beyond each side of a bus and up to 6 inches beyond each side of any other vehicle, and that projection shall not be deemed a violation of the width restrictions of this Section.
(g) Any person who is convicted of violating this Section is subject to the penalty as provided in paragraph (b) of Section 15-113.
(Source: P.A. 96-34, eff. 1-1-10; 96-37, eff. 7-13-09; 96-220, eff. 1-1-10; 96-1000, eff. 7-2-10.)

(625 ILCS 5/15-103) (from Ch. 95 1/2, par. 15-103)
Sec. 15-103. Height of vehicles. The height of a vehicle from the under side of the tire to the top of the vehicle, inclusive of load, shall not exceed 13 feet, 6 inches on any highway in the State.
A person convicted of violating this Section is subject to the penalty provided in paragraph (b) of Section 15-113.
(Source: P.A. 92-417, eff. 1-1-02.)

(625 ILCS 5/15-105) (from Ch. 95 1/2, par. 15-105)
Sec. 15-105. Projecting loads on passenger vehicles.
No passenger-type vehicle shall be operated on any highway with any load carried thereon extending beyond the line of the fenders on the left side of such vehicle nor extending more than 6 inches beyond the line of the fenders on the right side thereof.
(Source: P.A. 76-1586.)

(625 ILCS 5/15-106) (from Ch. 95 1/2, par. 15-106)
Sec. 15-106. Protruding members of vehicles.
No vehicle with boom, arm, drill rig or other protruding component shall be operated upon any highway in this State unless such protruding component is fastened so as to prevent shifting, bouncing or moving in any manner.
(Source: P.A. 92-417, eff. 1-1-02.)

(625 ILCS 5/15-107) (from Ch. 95 1/2, par. 15-107)
Sec. 15-107. Length of vehicles.
(a) The maximum length of a single vehicle on any highway of this State may not exceed 42 feet except the following:
(1) Semitrailers.
(2) Charter or regulated route buses may be up to 45

feet in length, not including energy absorbing bumpers.

(a-1) A motor home as defined in Section 1-145.01 may be up to 45 feet in length, not including energy absorbing bumpers. The length limitations described in this subsection (a-1) shall be exclusive of energy-absorbing bumpers and rear view mirrors.
(b) On all non-State highways, the maximum length of vehicles in combinations is as follows:
(1) A truck tractor in combination with a semitrailer

may not exceed 65 feet overall dimension. An agency or instrumentality of the State of Illinois or any unit of local government shall not be required to widen or otherwise alter a non-State highway constructed before the effective date of this amendatory Act of the 100th General Assembly to accommodate truck tractors under this paragraph (1).

(2) A truck tractor-semitrailer-trailer or truck

tractor semitrailer-semitrailer may not exceed 60 feet overall dimension.

(3) Combinations specially designed to transport

motor vehicles or boats may not exceed 60 feet overall dimension.

(4) The distance between the kingpin and the center

axle of a semitrailer longer than 48 feet, in combination with a truck tractor, may not exceed 42 feet 6 inches. The limit contained in this paragraph (4) shall not apply to trailers or semitrailers used for the transport of livestock as defined by Section 18b-101.

Vehicles operating during daylight hours when transporting poles, pipes, machinery, or other objects of a structural nature that cannot readily be dismembered are exempt from length limitations, provided that no object may exceed 80 feet in length and the overall dimension of the vehicle including the load may not exceed 100 feet. This exemption does not apply to operation on a Saturday, Sunday, or legal holiday. Legal holidays referred to in this Section are the days on which the following traditional holidays are celebrated: New Year's Day; Memorial Day; Independence Day; Labor Day; Thanksgiving Day; and Christmas Day.
Vehicles and loads operated by a public utility while en route to make emergency repairs to public service facilities or properties are exempt from length limitations, provided that during night operations every vehicle and its load must be equipped with a sufficient number of clearance lamps on both sides and marker lamps on the extreme ends of any projecting load to clearly mark the dimensions of the load.
A tow truck in combination with a disabled vehicle or combination of disabled vehicles, as provided in paragraph (6) of subsection (c) of this Section, is exempt from length limitations.
All other combinations not listed in this subsection (b) may not exceed 60 feet overall dimension.
(c) Except as provided in subsections (c-1) and (c-2), combinations of vehicles may not exceed a total of 2 vehicles except the following:
(1) A truck tractor semitrailer may draw one trailer.
(2) A truck tractor semitrailer may draw one

converter dolly or one semitrailer.

(3) A truck tractor semitrailer may draw one vehicle

that is defined in Chapter 1 as special mobile equipment, provided the overall dimension does not exceed 60 feet.

(4) A truck in transit may draw 3 trucks in transit

coupled together by the triple saddlemount method.

(5) Recreational vehicles consisting of 3 vehicles,

provided the following:

(A) The total overall dimension does not exceed

60 feet.

(B) The towing vehicle is a properly registered

vehicle capable of towing another vehicle using a fifth-wheel type assembly.

(C) The second vehicle in the combination of

vehicles is a recreational vehicle that is towed by a fifth-wheel assembly. This vehicle must be properly registered and must be equipped with brakes, regardless of weight.

(D) The third vehicle must be the lightest of the

3 vehicles and be a trailer or semitrailer designed or used for transporting a boat, all-terrain vehicle, personal watercraft, or motorcycle.

(E) The towed vehicles may be only for the use of

the operator of the towing vehicle.

(F) All vehicles must be properly equipped with

operating brakes and safety equipment required by this Code, except the additional brake requirement in subdivision (C) of this subparagraph (5).

(6) A tow truck in combination with a disabled

vehicle or combination of disabled vehicles, provided the towing vehicle:

(A) Is specifically designed as a tow truck

having a gross vehicle weight rating of at least 18,000 pounds and equipped with air brakes, provided that air brakes are required only if the towing vehicle is towing a vehicle, semitrailer, or tractor-trailer combination that is equipped with air brakes. For the purpose of this subsection, gross vehicle weight rating, or GVWR, means the value specified by the manufacturer as the loaded weight of the tow truck.

(B) Is equipped with flashing, rotating, or

oscillating amber lights, visible for at least 500 feet in all directions.

(C) Is capable of utilizing the lighting and

braking systems of the disabled vehicle or combination of vehicles.

(D) Does not engage a tow exceeding 50 highway

miles from the initial point of wreck or disablement to a place of repair. Any additional movement of the vehicles may occur only upon issuance of authorization for that movement under the provisions of Sections 15-301 through 15-319 of this Code.

The Department may by rule or regulation prescribe

additional requirements regarding length limitations for a tow truck towing another vehicle.

For purposes of this Section, a tow-dolly that merely

serves as substitute wheels for another legally licensed vehicle is considered part of the licensed vehicle and not a separate vehicle.

(7) Commercial vehicles consisting of 3 vehicles,

provided the following:

(A) The total overall dimension does not exceed

65 feet.

(B) The towing vehicle is a properly registered

vehicle capable of towing another vehicle using a fifth-wheel type assembly or a goose-neck hitch ball.

(C) The third vehicle must be the lightest of the

3 vehicles and be a trailer or semitrailer.

(D) All vehicles must be properly equipped with

operating brakes and safety equipment required by this Code.

(E) The combination of vehicles must be operated

by a person who holds a commercial driver's license (CDL).

(F) The combination of vehicles must be en route

to a location where new or used trailers are sold by an Illinois or out-of-state licensed new or used trailer dealer.

(c-1) A combination of 3 vehicles is allowed access to any State designated highway if:
(1) the length of neither towed vehicle exceeds 28.5

feet;

(2) the overall wheel base of the combination of

vehicles does not exceed 62 feet; and

(3) the combination of vehicles is en route to a

location where new or used trailers are sold by an Illinois or out-of-state licensed new or used trailer dealer.

(c-2) A combination of 3 vehicles is allowed access from any State designated highway onto any county, township, or municipal highway for a distance of 5 highway miles for the purpose of delivery or collection of one or both of the towed vehicles if:
(1) the length of neither towed vehicle exceeds 28.5

feet;

(2) the combination of vehicles does not exceed

40,000 pounds in gross weight and 8 feet 6 inches in width;

(3) there is no sign prohibiting that access;
(4) the route is not being used as a thoroughfare

between State designated highways; and

(5) the combination of vehicles is en route to a

location where new or used trailers are sold by an Illinois or out-of-state licensed new or used trailer dealer.

(d) On Class I highways there are no overall length limitations on motor vehicles operating in combinations provided:
(1) The length of a semitrailer, unladen or with

load, in combination with a truck tractor may not exceed 53 feet.

(2) The distance between the kingpin and the center

of the rear axle of a semitrailer longer than 48 feet, in combination with a truck tractor, may not exceed 45 feet 6 inches. The limit contained in this paragraph (2) shall not apply to trailers or semi-trailers used for the transport of livestock as defined by Section 18b-101.

(3) The length of a semitrailer or trailer, unladen

or with load, operated in a truck tractor-semitrailer-trailer or truck tractor semitrailer-semitrailer combination, may not exceed 28 feet 6 inches.

(4) Maxi-cube combinations, as defined in Chapter 1,

may not exceed 65 feet overall dimension.

(5) Combinations of vehicles specifically designed to

transport motor vehicles or boats may not exceed 65 feet overall dimension. The length limitation is inclusive of front and rear bumpers but exclusive of the overhang of the transported vehicles, as provided in paragraph (i) of this Section.

(6) Stinger-steered semitrailer vehicles specifically

designed to transport motor vehicles or boats and automobile transporters, as defined in Chapter 1, may not exceed 80 feet overall dimension. The length limitation is inclusive of front and rear bumpers but exclusive of the overhang of the transported vehicles, as provided in paragraph (i) of this Section.

(7) A truck in transit transporting 3 trucks coupled

together by the triple saddlemount method may not exceed 97 feet overall dimension.

(8) A towaway trailer transporter combination may not

exceed 82 feet overall dimension.

Vehicles operating during daylight hours when transporting poles, pipes, machinery, or other objects of a structural nature that cannot readily be dismembered are exempt from length limitations, provided that no object may exceed 80 feet in length and the overall dimension of the vehicle including the load may not exceed 100 feet. This exemption does not apply to operation on a Saturday, Sunday, or legal holiday. Legal holidays referred to in this Section are the days on which the following traditional holidays are celebrated: New Year's Day; Memorial Day; Independence Day; Labor Day; Thanksgiving Day; and Christmas Day.
Vehicles and loads operated by a public utility while en route to make emergency repairs to public service facilities or properties are exempt from length limitations, provided that during night operations every vehicle and its load must be equipped with a sufficient number of clearance lamps on both sides and marker lamps on the extreme ends of any projecting load to clearly mark the dimensions of the load.
A tow truck in combination with a disabled vehicle or combination of disabled vehicles, as provided in paragraph (6) of subsection (c) of this Section, is exempt from length limitations.
The length limitations described in this paragraph (d) shall be exclusive of safety and energy conservation devices, such as bumpers, refrigeration units or air compressors and other devices, that the Department may interpret as necessary for safe and efficient operation; except that no device excluded under this paragraph shall have by its design or use the capability to carry cargo.
Section 5-35 of the Illinois Administrative Procedure Act relating to procedures for rulemaking shall not apply to the designation of highways under this paragraph (d).
(e) On Class II highways there are no overall length limitations on motor vehicles operating in combinations, provided:
(1) The length of a semitrailer, unladen or with

load, in combination with a truck tractor, may not exceed 53 feet overall dimension.

(2) The distance between the kingpin and the center

of the rear axle of a semitrailer longer than 48 feet, in combination with a truck tractor, may not exceed 45 feet 6 inches. The limit contained in this paragraph (2) shall not apply to trailers or semi-trailers used for the transport of livestock as defined by Section 18b-101.

(3) A truck tractor-semitrailer-trailer or truck

tractor semitrailer-semitrailer combination may not exceed 65 feet in dimension from front axle to rear axle.

(4) The length of a semitrailer or trailer, unladen

or with load, operated in a truck tractor-semitrailer-trailer or truck tractor semitrailer-semitrailer combination, may not exceed 28 feet 6 inches.

(5) Maxi-cube combinations, as defined in Chapter 1,

may not exceed 65 feet overall dimension.

(6) A combination of vehicles, specifically designed

to transport motor vehicles or boats, may not exceed 65 feet overall dimension. The length limitation is inclusive of front and rear bumpers but exclusive of the overhang of the transported vehicles, as provided in paragraph (i) of this Section.

(7) Stinger-steered semitrailer vehicles specifically

designed to transport motor vehicles or boats may not exceed 80 feet overall dimension. The length limitation is inclusive of front and rear bumpers but exclusive of the overhang of the transported vehicles, as provided in paragraph (i) of this Section.

(8) A truck in transit transporting 3 trucks coupled

together by the triple saddlemount method may not exceed 97 feet overall dimension.

(9) A towaway trailer transporter combination may not

exceed 82 feet overall dimension.

Vehicles operating during daylight hours when transporting poles, pipes, machinery, or other objects of a structural nature that cannot readily be dismembered are exempt from length limitations, provided that no object may exceed 80 feet in length and the overall dimension of the vehicle including the load may not exceed 100 feet. This exemption does not apply to operation on a Saturday, Sunday, or legal holiday. Legal holidays referred to in this Section are the days on which the following traditional holidays are celebrated: New Year's Day; Memorial Day; Independence Day; Labor Day; Thanksgiving Day; and Christmas Day.
Vehicles and loads operated by a public utility while en route to make emergency repairs to public service facilities or properties are exempt from length limitations, provided that during night operations every vehicle and its load must be equipped with a sufficient number of clearance lamps on both sides and marker lamps on the extreme ends of any projecting load to clearly mark the dimensions of the load.
A tow truck in combination with a disabled vehicle or combination of disabled vehicles, as provided in paragraph (6) of subsection (c) of this Section, is exempt from length limitations.
Local authorities, with respect to streets and highways under their jurisdiction, may also by ordinance or resolution allow length limitations of this subsection (e).
The length limitations described in this paragraph (e) shall be exclusive of safety and energy conservation devices, such as bumpers, refrigeration units or air compressors and other devices, that the Department may interpret as necessary for safe and efficient operation; except that no device excluded under this paragraph shall have by its design or use the capability to carry cargo.
Section 5-35 of the Illinois Administrative Procedure Act relating to procedures for rulemaking shall not apply to the designation of highways under this paragraph (e).
(e-1) Combinations of vehicles not exceeding 65 feet overall length are allowed access as follows:
(1) From any State designated highway onto any

county, township, or municipal highway for a distance of 5 highway miles for the purpose of loading and unloading, provided:

(A) The vehicle does not exceed 80,000 pounds in

gross weight and 8 feet 6 inches in width.

(B) There is no sign prohibiting that access.
(C) The route is not being used as a thoroughfare

between State designated highways.

(2) From any State designated highway onto any county

or township highway for a distance of 5 highway miles or onto any municipal highway for a distance of one highway mile for the purpose of food, fuel, repairs, and rest, provided:

(A) The vehicle does not exceed 80,000 pounds in

gross weight and 8 feet 6 inches in width.

(B) There is no sign prohibiting that access.
(C) The route is not being used as a thoroughfare

between State designated highways.

(e-2) Except as provided in subsection (e-3), combinations of vehicles over 65 feet in length, with no overall length limitation except as provided in subsections (d) and (e) of this Section, are allowed access as follows:
(1) From a Class I highway onto any street or highway

for a distance of one highway mile for the purpose of loading, unloading, food, fuel, repairs, and rest, provided there is no sign prohibiting that access.

(2) From a Class I or Class II highway onto any State

highway or any locally designated highway for a distance of 5 highway miles for the purpose of loading, unloading, food, fuel, repairs, and rest.

(e-3) Combinations of vehicles over 65 feet in length operated by household goods carriers or towaway trailer transporter combinations, with no overall length limitations except as provided in subsections (d) and (e) of this Section, have unlimited access to points of loading, unloading, or delivery to or from a manufacturer, distributor, or dealer.
(f) On Class III and other non-designated State highways, the length limitations for vehicles in combination are as follows:
(1) Truck tractor-semitrailer combinations must

comply with a maximum 65 feet extreme overall dimension. An agency or instrumentality of the State of Illinois or any unit of local government shall not be required to widen or otherwise alter a Class III or other non-designated State highway constructed before the effective date of this amendatory Act of the 100th General Assembly to accommodate truck tractor-semitrailer combinations under this paragraph (1).

(2) Semitrailers, unladen or with load, may not

exceed 53 feet overall dimension.

(3) No truck tractor-semitrailer-trailer or truck

tractor semitrailer-semitrailer combination may exceed 60 feet extreme overall dimension.

(4) The distance between the kingpin and the center

axle of a semitrailer longer than 48 feet, in combination with a truck tractor, may not exceed 42 feet 6 inches. The limit contained in this paragraph (4) shall not apply to trailers or semi-trailers used for the transport of livestock as defined by Section 18b-101.

(g) Length limitations in the preceding subsections of this Section 15-107 do not apply to the following:
(1) Vehicles operated in the daytime, except on

Saturdays, Sundays, or legal holidays, when transporting poles, pipe, machinery, or other objects of a structural nature that cannot readily be dismembered, provided the overall length of vehicle and load may not exceed 100 feet and no object exceeding 80 feet in length may be transported unless a permit has been obtained as authorized in Section 15-301.

(2) Vehicles and loads operated by a public utility

while en route to make emergency repairs to public service facilities or properties, but during night operation every vehicle and its load must be equipped with a sufficient number of clearance lamps on both sides and marker lamps upon the extreme ends of any projecting load to clearly mark the dimensions of the load.

(3) A tow truck in combination with a disabled

vehicle or combination of disabled vehicles, provided the towing vehicle meets the following conditions:

(A) It is specifically designed as a tow truck

having a gross vehicle weight rating of at least 18,000 pounds and equipped with air brakes, provided that air brakes are required only if the towing vehicle is towing a vehicle, semitrailer, or tractor-trailer combination that is equipped with air brakes.

(B) It is equipped with flashing, rotating, or

oscillating amber lights, visible for at least 500 feet in all directions.

(C) It is capable of utilizing the lighting and

braking systems of the disabled vehicle or combination of vehicles.

(D) It does not engage in a tow exceeding 50

miles from the initial point of wreck or disablement.

The Department may by rule or regulation prescribe additional requirements regarding length limitations for a tow truck towing another vehicle. The towing vehicle, however, may tow any disabled vehicle from the initial point of wreck or disablement to a point where repairs are actually to occur. This movement shall be valid only on State routes. The tower must abide by posted bridge weight limits.
For the purpose of this subsection, gross vehicle weight rating, or GVWR, shall mean the value specified by the manufacturer as the loaded weight of the tow truck. Legal holidays referred to in this Section shall be specified as the day on which the following traditional holidays are celebrated:
New Year's Day;
Memorial Day;
Independence Day;
Labor Day;
Thanksgiving Day; and
Christmas Day.
(h) The load upon any vehicle operated alone, or the load upon the front vehicle of a combination of vehicles, shall not extend more than 3 feet beyond the front wheels of the vehicle or the front bumper of the vehicle if it is equipped with a front bumper. The provisions of this subsection (h) shall not apply to any vehicle or combination of vehicles specifically designed for the collection and transportation of waste, garbage, or recyclable materials during the vehicle's operation in the course of collecting garbage, waste, or recyclable materials if the vehicle is traveling at a speed not in excess of 15 miles per hour during the vehicle's operation and in the course of collecting garbage, waste, or recyclable materials. However, in no instance shall the load extend more than 7 feet beyond the front wheels of the vehicle or the front bumper of the vehicle if it is equipped with a front bumper.
(i) The load upon the front vehicle of an automobile transporter or a stinger-steered vehicle specifically designed to transport motor vehicles shall not extend more than 4 feet beyond the foremost part of the transporting vehicle and the load upon the rear transporting vehicle shall not extend more than 6 feet beyond the rear of the bed or body of the vehicle. This paragraph shall only be applicable upon highways designated in paragraphs (d) and (e) of this Section.
(j) Articulated vehicles comprised of 2 sections, neither of which exceeds a length of 42 feet, designed for the carrying of more than 10 persons, may be up to 60 feet in length, not including energy absorbing bumpers, provided that the vehicles are:
1. operated by or for any public body or motor

carrier authorized by law to provide public transportation services; or

2. operated in local public transportation service by

any other person and the municipality in which the service is to be provided approved the operation of the vehicle.

(j-1) (Blank).
(k) Any person who is convicted of violating this Section is subject to the penalty as provided in paragraph (b) of Section 15-113.
(l) (Blank).
(Source: P.A. 99-717, eff. 8-5-16; 100-201, eff. 8-18-17; 100-343, eff. 1-1-18.)

(625 ILCS 5/15-108) (from Ch. 95 1/2, par. 15-108)
Sec. 15-108. Planking edge of a pavement. No tractor, traction engine or other metal tired vehicle, weighing more than 4 tons, including the weight of the vehicle and its load, shall drive up onto, off or over the edge of any paved public highway in this State, without protecting such edge by putting down solid planks or other suitable device to prevent such vehicle from breaking off the edges or corners of such pavement.
(Source: P.A. 90-655, eff. 7-30-98.)

(625 ILCS 5/15-109) (from Ch. 95 1/2, par. 15-109)
Sec. 15-109. Spilling loads on highways prohibited. (a) No vehicle shall be driven or moved on any highway unless such vehicle is so constructed or loaded as to prevent any of its load from dropping, shifting, leaking or otherwise escaping therefrom, except that sand may be dropped for the purpose of securing traction, or water or other substance may be sprinkled on a roadway in cleaning or maintaining such roadway.
(b) No person shall operate on any highway any vehicle with any load unless said load and any covering thereon is securely fastened so as to prevent said covering or load from becoming loose, detached, or in any manner a hazard to other users of the highway.
(c) The Department shall adopt such rules and regulations it deems appropriate which require the securing of steel rolls and other objects on flatbed trucks so as to prevent injury to users of highways and damage to property. Any person who operates a flatbed truck on any highway in violation of the rules and regulations promulgated by the Department under this subsection shall be guilty of a Class A misdemeanor.
(Source: P.A. 82-231.)

(625 ILCS 5/15-109.1) (from Ch. 95 1/2, par. 15-109.1)
Sec. 15-109.1. Covers or tarpaulins required for certain loads.
(a) No person shall operate or cause to be operated, on a highway, any second division vehicle loaded with dirt, aggregate, garbage, refuse, or other similar material, when any portion of the load is falling, sifting, blowing, dropping or in any way escaping from the vehicle.
(b) No person shall operate or cause to be operated, on a highway, any second division vehicle having a gross vehicle weight rating of 8,000 pounds or more loaded with dirt, aggregate, garbage, refuse, or other similar material in or on any part of the vehicle other than in the cargo area. In addition, no person shall operate on any highway, such vehicle unless the tailgate on the vehicle is in good repair and operating condition and closes securely so as to prevent any load, residue, or other material from escaping.
(c) This Section shall not apply to the operation of highway maintenance vehicles engaged in removing snow and ice from the roadway, nor to implements of husbandry or other farm vehicles while transporting agricultural products to or from the original place of production.
(d) For the purpose of this Section "aggregate" shall include all ores, minerals, sand, gravel, shale, coal, clay, limestone or any other ore or mineral which may be mined.
(e) Notwithstanding any other penalty, whenever a police officer determines that the operator of a vehicle is in violation of this Section, as evidenced by the issuance of a citation for a violation of Section 15-109.1 of this Code, or where a police officer determines that a dangerous condition exists whereby any portion of the load may fall, sift, blow, drop, or in any way escape or fall from the vehicle, the police officer shall require the operator to stop the vehicle in a suitable place and keep such vehicle stationary until the load has either been reduced, secured, or covered with a cover or tarpaulin of sufficient size to prevent any further violation of this Section.
(f) Any violation of the provisions of this Section shall be a petty offense punishable by a fine not to exceed $250.
(Source: P.A. 91-858, eff. 1-1-01.)

(625 ILCS 5/15-110) (from Ch. 95 1/2, par. 15-110)
Sec. 15-110. Towed vehicles.
(a) When one vehicle is towing another, the drawbar or other connection shall be of sufficient strength to pull all the weight towed thereby and the drawbar or other connection shall not exceed 15 feet from one vehicle to the other, except for the connection between any 2 vehicles transporting poles, pipes, machinery or other objects of structural nature which cannot readily be dismembered.
(b) Outside a business, residential or suburban district or on any controlled access highway, no vehicle other than a pole trailer or a semitrailer which is being towed by a truck tractor and is connected by the means of a fifth wheel shall be towed on a roadway except by a drawbar and each such vehicle so towed shall, in addition, be coupled with 2 safety chains or cables to the towing vehicle. Such chains or cables shall be of sufficient size and strength to prevent the towed vehicle parting from the drawing vehicle in case the drawbar should break or become disengaged.
(c) The provisions of this section shall not apply to any second division vehicle owned, operated or controlled by any person who is registered with the Bureau of Motor Carrier Safety of the Federal Highway Administration and has complied with the federal safety provisions of the Bureau of Motor Carrier Safety of the Federal Highway Administration and the rules and regulations of the Bureau.
(Source: P.A. 77-22.)

(625 ILCS 5/15-111) (from Ch. 95 1/2, par. 15-111)
Sec. 15-111. Wheel and axle loads and gross weights.
(a) No vehicle or combination of vehicles with pneumatic tires may be operated, unladen or with load, when the total weight on the road surface exceeds the following: 20,000 pounds on a single axle; 34,000 pounds on a tandem axle with no axle within the tandem exceeding 20,000 pounds; 80,000 pounds gross weight for vehicle combinations of 5 or more axles; or a total weight on a group of 2 or more consecutive axles in excess of that weight produced by the application of the following formula: W = 500 times the sum of (LN divided by N-1) + 12N + 36, where "W" equals overall total weight on any group of 2 or more consecutive axles to the nearest 500 pounds, "L" equals the distance measured to the nearest foot between extremes of any group of 2 or more consecutive axles, and "N" equals the number of axles in the group under consideration.
The above formula when expressed in tabular form results in allowable loads as follows:

Distance measured
to the nearest
foot between the
extremes of any Maximum weight in pounds
group of 2 or of any group of
more consecutive 2 or more consecutive axles
axles

feet

2 axles

3 axles

4 axles

5 axles

6 axles

4

34,000

5

34,000

6

34,000

7

34,000

8

38,000*

42,000

9

39,000

42,500

10

40,000

43,500

11

44,000

12

45,000

50,000

13

45,500

50,500

14

46,500

51,500

15

47,000

52,000

16

48,000

52,500

58,000

17

48,500

53,500

58,500

18

49,500

54,000

59,000

19

50,000

54,500

60,000

20

51,000

55,500

60,500

66,000

21

51,500

56,000

61,000

66,500

22

52,500

56,500

61,500

67,000

23

53,000

57,500

62,500

68,000

24

54,000

58,000

63,000

68,500

25

54,500

58,500

63,500

69,000

26

55,500

59,500

64,000

69,500

27

56,000

60,000

65,000

70,000

28

57,000

60,500

65,500

71,000

29

57,500

61,500

66,000

71,500

30

58,500

62,000

66,500

72,000

31

59,000

62,500

67,500

72,500

32

60,000

63,500

68,000

73,000

33

64,000

68,500

74,000

34

64,500

69,000

74,500

35

65,500

70,000

75,000

36

66,000

70,500

75,500

37

66,500

71,000

76,000

38

67,500

72,000

77,000

39

68,000

72,500

77,500

40

68,500

73,000

78,000

41

69,500

73,500

78,500

42

70,000

74,000

79,000

43

70,500

75,000

80,000

44

71,500

75,500

45

72,000

76,000

46

72,500

76,500

47

73,500

77,500

48

74,000

78,000

49

74,500

78,500

50

75,500

79,000

51

76,000

80,000

52

76,500

53

77,500

54

78,000

55

78,500

56

79,500

57

80,000

*If the distance between 2 axles is 96 inches or less, the 2 axles are tandem axles and the maximum total weight may not exceed 34,000 pounds, notwithstanding the higher limit resulting from the application of the formula.
Vehicles not in a combination having more than 4 axles may not exceed the weight in the table in this subsection (a) for 4 axles measured between the extreme axles of the vehicle.
Vehicles in a combination having more than 6 axles may not exceed the weight in the table in this subsection (a) for 6 axles measured between the extreme axles of the combination.
Local authorities, with respect to streets and highways under their jurisdiction, without additional fees, may also by ordinance or resolution allow the weight limitations of this subsection, provided the maximum gross weight on any one axle shall not exceed 20,000 pounds and the maximum total weight on any tandem axle shall not exceed 34,000 pounds, on designated highways when appropriate regulatory signs giving notice are erected upon the street or highway or portion of any street or highway affected by the ordinance or resolution.
The following are exceptions to the above formula:
(1) Vehicles for which a different limit is

established and posted in accordance with Section 15-316 of this Code.

(2) Vehicles for which the Department of

Transportation and local authorities issue overweight permits under authority of Section 15-301 of this Code. These vehicles are not subject to the bridge formula.

(3) Cities having a population of more than 50,000

may permit by ordinance axle loads on 2-axle motor vehicles 33 1/2% above those provided for herein, but the increase shall not become effective until the city has officially notified the Department of the passage of the ordinance and shall not apply to those vehicles when outside of the limits of the city, nor shall the gross weight of any 2-axle motor vehicle operating over any street of the city exceed 40,000 pounds.

(4) Weight limitations shall not apply to vehicles

(including loads) operated by a public utility when transporting equipment required for emergency repair of public utility facilities or properties or water wells.

(4.5) A 3-axle or 4-axle vehicle (including when

laden) operated or hired by a municipality within Cook, Lake, McHenry, Kane, DuPage, or Will county being operated for the purpose of performing emergency sewer repair that would be subject to a weight limitation less than 66,000 pounds under the formula in this subsection (a) shall have a weight limitation of 66,000 pounds or the vehicle's gross vehicle weight rating, whichever is less. This paragraph (4.5) does not apply to vehicles being operated on the National System of Interstate and Defense Highways, or to vehicles being operated on bridges or other elevated structures constituting a part of a highway.

(5) Two consecutive sets of tandem axles may carry a

total weight of 34,000 pounds each if the overall distance between the first and last axles of the consecutive sets of tandem axles is 36 feet or more, notwithstanding the lower limit resulting from the application of the above formula.

(6) A truck, not in combination and used exclusively

for the collection of rendering materials, may, when laden, transmit upon the road surface, except when on part of the National System of Interstate and Defense Highways, the following maximum weights: 22,000 pounds on a single axle; 40,000 pounds on a tandem axle.

(7) A truck not in combination, equipped with a self

compactor or an industrial roll-off hoist and roll-off container, used exclusively for garbage, refuse, or recycling operations, may, when laden, transmit upon the road surface, except when on part of the National System of Interstate and Defense Highways, the following maximum weights: 22,000 pounds on a single axle; 40,000 pounds on a tandem axle; 40,000 pounds gross weight on a 2-axle vehicle; 54,000 pounds gross weight on a 3-axle vehicle. This vehicle is not subject to the bridge formula.

(7.5) A 3-axle rear discharge truck mixer registered

as a Special Hauling Vehicle, used exclusively for the mixing and transportation of concrete in the plastic state, may, when laden, transmit upon the road surface, except when on part of the National System of Interstate and Defense Highways, the following maximum weights: 22,000 pounds on single axle; 40,000 pounds on a tandem axle; 54,000 pounds gross weight on a 3-axle vehicle. This vehicle is not subject to the bridge formula.

(8) Except as provided in paragraph (7.5) of this

subsection (a), tandem axles on a 3-axle truck registered as a Special Hauling Vehicle, manufactured prior to or in the model year of 2024 and first registered in Illinois prior to January 1, 2025, with a distance greater than 72 inches but not more than 96 inches between any series of 2 axles, is allowed a combined weight on the series not to exceed 36,000 pounds and neither axle of the series may exceed 20,000 pounds. Any vehicle of this type manufactured after the model year of 2024 or first registered in Illinois after December 31, 2024 may not exceed a combined weight of 34,000 pounds through the series of 2 axles and neither axle of the series may exceed 20,000 pounds.

A 3-axle combination sewer cleaning jetting vacuum

truck registered as a Special Hauling Vehicle, used exclusively for the transportation of non-hazardous solid waste, manufactured before or in the model year of 2014, first registered in Illinois before January 1, 2015, may, when laden, transmit upon the road surface, except when on part of the National System of Interstate and Defense Highways, the following maximum weights: 22,000 pounds on a single axle; 40,000 pounds on a tandem axle; 54,000 pounds gross weight on a 3-axle vehicle. This vehicle is not subject to the bridge formula.

(9) A 4-axle truck mixer registered as a Special

Hauling Vehicle, used exclusively for the mixing and transportation of concrete in the plastic state, and not operated on a highway that is part of the National System of Interstate Highways, is allowed the following maximum weights: 20,000 pounds on any single axle; 36,000 pounds on a series of axles greater than 72 inches but not more than 96 inches; and 34,000 pounds on any series of 2 axles greater than 40 inches but not more than 72 inches. The gross weight of this vehicle may not exceed the weights allowed by the bridge formula for 4 axles. The bridge formula does not apply to any series of 3 axles while the vehicle is transporting concrete in the plastic state, but no axle or tandem axle of the series may exceed the maximum weight permitted under this paragraph (9) of subsection (a).

(10) Combinations of vehicles, registered as Special

Hauling Vehicles that include a semitrailer manufactured prior to or in the model year of 2024, and registered in Illinois prior to January 1, 2025, having 5 axles with a distance of 42 feet or less between extreme axles, may not exceed the following maximum weights: 20,000 pounds on a single axle; 34,000 pounds on a tandem axle; and 72,000 pounds gross weight. This combination of vehicles is not subject to the bridge formula. For all those combinations of vehicles that include a semitrailer manufactured after the effective date of P.A. 92-0417, the overall distance between the first and last axles of the 2 sets of tandems must be 18 feet 6 inches or more. Any combination of vehicles that has had its cargo container replaced in its entirety after December 31, 2024 may not exceed the weights allowed by the bridge formula.

(11) The maximum weight allowed on a vehicle with

crawler type tracks is 40,000 pounds.

(12) A combination of vehicles, including a tow truck

and a disabled vehicle or disabled combination of vehicles, that exceeds the weight restriction imposed by this Code, may be operated on a public highway in this State provided that neither the disabled vehicle nor any vehicle being towed nor the tow truck itself shall exceed the weight limitations permitted under this Chapter. During the towing operation, neither the tow truck nor the vehicle combination shall exceed 24,000 pounds on a single rear axle and 44,000 pounds on a tandem rear axle, provided the towing vehicle:

(i) is specifically designed as a tow truck

having a gross vehicle weight rating of at least 18,000 pounds and is equipped with air brakes, provided that air brakes are required only if the towing vehicle is towing a vehicle, semitrailer, or tractor-trailer combination that is equipped with air brakes;

(ii) is equipped with flashing, rotating, or

oscillating amber lights, visible for at least 500 feet in all directions;

(iii) is capable of utilizing the lighting and

braking systems of the disabled vehicle or combination of vehicles; and

(iv) does not engage in a tow exceeding 20 miles

from the initial point of wreck or disablement. Any additional movement of the vehicles may occur only upon issuance of authorization for that movement under the provisions of Sections 15-301 through 15-319 of this Code. The towing vehicle, however, may tow any disabled vehicle to a point where repairs are actually to occur. This movement shall be valid only on State routes. The tower must abide by posted bridge weight limits.

(12.5) The vehicle weight limitations in this Section

do not apply to a covered heavy duty tow and recovery vehicle. The covered heavy duty tow and recovery vehicle license plate must cover the operating empty weight of the covered heavy duty tow and recovery vehicle only.

(13) Upon and during a declaration of an emergency

propane supply disaster by the Governor under Section 7 of the Illinois Emergency Management Agency Act:

(i) a truck not in combination, equipped with a

cargo tank, used exclusively for the transportation of propane or liquefied petroleum gas may, when laden, transmit upon the road surface, except when on part of the National System of Interstate and Defense Highways, the following maximum weights: 22,000 pounds on a single axle; 40,000 pounds on a tandem axle; 40,000 pounds gross weight on a 2-axle vehicle; 54,000 pounds gross weight on a 3-axle vehicle; and

(ii) a truck when in combination with a trailer

equipped with a cargo tank used exclusively for the transportation of propane or liquefied petroleum gas may, when laden, transmit upon the road surface, except when on part of the National System of Interstate and Defense Highways, the following maximum weights: 22,000 pounds on a single axle; 40,000 pounds on a tandem axle; 90,000 pounds gross weight on a 5-axle or 6-axle vehicle.

Vehicles operating under this paragraph (13) are not

subject to the bridge formula.

(14) A vehicle or combination of vehicles that

uses natural gas or propane gas as a motor fuel may exceed the above weight limitations by up to 2,000 pounds, the total allowance is calculated by an amount that is equal to the difference between the weight of the vehicle attributable to the natural gas or propane gas tank and fueling system carried by the vehicle, and the weight of a comparable diesel tank and fueling system. This paragraph (14) shall not allow a vehicle to exceed any posted weight limit on a highway or structure.

(15) An emergency vehicle or fire apparatus that is a

vehicle designed to be used under emergency conditions to transport personnel and equipment, and used to support the suppression of fires and mitigation of other hazardous situations on a Class I highway, may not exceed 86,000 pounds gross weight, or any of the following weight allowances:

(i) 24,000 pounds on a single steering axle;
(ii) 33,500 pounds on a single drive axle;
(iii) 62,000 pounds on a tandem axle; or
(iv) 52,000 pounds on a tandem rear drive steer

axle.

(16) A bus, motor coach, or recreational vehicle may

carry a total weight of 24,000 pounds on a single axle, but may not exceed other weight provisions of this Section.

Gross weight limits shall not apply to the combination of the tow truck and vehicles being towed. The tow truck license plate must cover the operating empty weight of the tow truck only. The weight of each vehicle being towed shall be covered by a valid license plate issued to the owner or operator of the vehicle being towed and displayed on that vehicle. If no valid plate issued to the owner or operator of that vehicle is displayed on that vehicle, or the plate displayed on that vehicle does not cover the weight of the vehicle, the weight of the vehicle shall be covered by the third tow truck plate issued to the owner or operator of the tow truck and temporarily affixed to the vehicle being towed. If a roll-back carrier is registered and being used as a tow truck, however, the license plate or plates for the tow truck must cover the gross vehicle weight, including any load carried on the bed of the roll-back carrier.
The Department may by rule or regulation prescribe additional requirements. However, nothing in this Code shall prohibit a tow truck under instructions of a police officer from legally clearing a disabled vehicle, that may be in violation of weight limitations of this Chapter, from the roadway to the berm or shoulder of the highway. If in the opinion of the police officer that location is unsafe, the officer is authorized to have the disabled vehicle towed to the nearest place of safety.
For the purpose of this subsection, gross vehicle weight rating, or GVWR, means the value specified by the manufacturer as the loaded weight of the tow truck.
(b) As used in this Section, "recycling haul" or "recycling operation" means the hauling of non-hazardous, non-special, non-putrescible materials, such as paper, glass, cans, or plastic, for subsequent use in the secondary materials market.
(c) No vehicle or combination of vehicles equipped with pneumatic tires shall be operated, unladen or with load, upon the highways of this State in violation of the provisions of any permit issued under the provisions of Sections 15-301 through 15-319 of this Chapter.
(d) No vehicle or combination of vehicles equipped with other than pneumatic tires may be operated, unladen or with load, upon the highways of this State when the gross weight on the road surface through any wheel exceeds 800 pounds per inch width of tire tread or when the gross weight on the road surface through any axle exceeds 16,000 pounds.
(e) No person shall operate a vehicle or combination of vehicles over a bridge or other elevated structure constituting part of a highway with a gross weight that is greater than the maximum weight permitted by the Department, when the structure is sign posted as provided in this Section.
(f) The Department upon request from any local authority shall, or upon its own initiative may, conduct an investigation of any bridge or other elevated structure constituting a part of a highway, and if it finds that the structure cannot with safety to itself withstand the weight of vehicles otherwise permissible under this Code the Department shall determine and declare the maximum weight of vehicles that the structures can withstand, and shall cause or permit suitable signs stating maximum weight to be erected and maintained before each end of the structure. No person shall operate a vehicle or combination of vehicles over any structure with a gross weight that is greater than the posted maximum weight.
(g) Upon the trial of any person charged with a violation of subsection (e) or (f) of this Section, proof of the determination of the maximum allowable weight by the Department and the existence of the signs, constitutes conclusive evidence of the maximum weight that can be maintained with safety to the bridge or structure.
(Source: P.A. 99-78, eff. 7-20-15; 99-717, eff. 8-5-16; 100-366, eff. 1-1-18.)

(625 ILCS 5/15-112) (from Ch. 95 1/2, par. 15-112)
Sec. 15-112. Officers to weigh vehicles and require removal of excess loads.
(a) Any police officer having reason to believe that the weight of a vehicle and load is unlawful shall require the driver to stop and submit to a weighing of the same either by means of a portable or stationary scales that have been tested and approved at a frequency prescribed by the Illinois Department of Agriculture, or for those scales operated by the State, when such tests are requested by the Department of State Police, whichever is more frequent. If such scales are not available at the place where such vehicle is stopped, the police officer shall require that such vehicle be driven to the nearest available scale that has been tested and approved pursuant to this Section by the Illinois Department of Agriculture. Notwithstanding any provisions of the Weights and Measures Act or the United States Department of Commerce NIST handbook 44, multi or single draft weighing is an acceptable method of weighing by law enforcement for determining a violation of Chapter 3 or 15 of this Code. Law enforcement is exempt from the requirements of commercial weighing established in NIST handbook 44.
Within 18 months after the effective date of this amendatory Act of the 91st General Assembly, all municipal and county officers, technicians, and employees who set up and operate portable scales for wheel load or axle load or both and issue citations based on the use of portable scales for wheel load or axle load or both and who have not successfully completed initial classroom and field training regarding the set up and operation of portable scales, shall attend and successfully complete initial classroom and field training administered by the Illinois Law Enforcement Training Standards Board.
(b) Whenever an officer, upon weighing a vehicle and the load, determines that the weight is unlawful, such officer shall require the driver to stop the vehicle in a suitable place and remain standing until such portion of the load is removed as may be necessary to reduce the weight of the vehicle to the limit permitted under this Chapter, or to the limit permitted under the terms of a permit issued pursuant to Sections 15-301 through 15-318 and shall forthwith arrest the driver or owner. All material so unloaded shall be cared for by the owner or operator of the vehicle at the risk of such owner or operator; however, whenever a 3 or 4 axle vehicle with a tandem axle dimension greater than 72 inches, but less than 96 inches and registered as a Special Hauling Vehicle is transporting asphalt or concrete in the plastic state that exceeds axle weight or gross weight limits by less than 4,000 pounds, the owner or operator of the vehicle shall accept the arrest ticket or tickets for the alleged violations under this Section and proceed without shifting or reducing the load being transported or may shift or reduce the load under the provisions of subsection (d) or (e) of this Section, when applicable. Any fine imposed following an overweight violation by a vehicle registered as a Special Hauling Vehicle transporting asphalt or concrete in the plastic state shall be paid as provided in subsection 4 of paragraph (a) of Section 16-105 of this Code.
(c) The Department of Transportation may, at the request of the Department of State Police, erect appropriate regulatory signs on any State highway directing second division vehicles to a scale. The Department of Transportation may also, at the direction of any State Police officer, erect portable regulating signs on any highway directing second division vehicles to a portable scale. Every such vehicle, pursuant to such sign, shall stop and be weighed.
(d) Whenever any axle load of a vehicle exceeds the axle or tandem axle weight limits permitted by paragraph (a) of Section 15-111 by 2000 pounds or less, the owner or operator of the vehicle must shift or remove the excess so as to comply with paragraph (a) of Section 15-111. No overweight arrest ticket shall be issued to the owner or operator of the vehicle by any officer if the excess weight is shifted or removed as required by this paragraph.
(e) Whenever the gross weight of a vehicle with a registered gross weight of 77,000 pounds or less exceeds the weight limits of paragraph (a) of Section 15-111 of this Chapter by 2000 pounds or less, the owner or operator of the vehicle must remove the excess. Whenever the gross weight of a vehicle with a registered gross weight over 77,000 pounds or more exceeds the weight limits of paragraph (a) of Section 15-111 by 1,000 pounds or less or 2,000 pounds or less if weighed on wheel load weighers, the owner or operator of the vehicle must remove the excess. In either case no arrest ticket for any overweight violation of this Code shall be issued to the owner or operator of the vehicle by any officer if the excess weight is removed as required by this paragraph. A person who has been granted a special permit under Section 15-301 of this Code shall not be granted a tolerance on wheel load weighers.
(e-5) Auxiliary power or idle reduction unit (APU) weight.
(1) A vehicle with a fully functional APU shall be

allowed an additional 550 pounds or the certified unit weight, whichever is less. The additional pounds may be allowed in gross, axles, or bridge formula weight limits above the legal weight limits except when overweight on an axle or axles of the towed unit or units in combination. This tolerance shall be given in addition to the limits in subsection (d) of this Section.

(2) An operator of a vehicle equipped with an APU

shall carry written certification showing the weight of the APU, which shall be displayed upon the request of any law enforcement officer.

(3) The operator may be required to demonstrate or

certify that the APU is fully functional at all times.

(4) This allowance may not be granted above the

weight limits specified on any loads permitted under Section 15-301 of this Code.

(f) Whenever an axle load of a vehicle exceeds axle weight limits allowed by the provisions of a permit an arrest ticket shall be issued, but the owner or operator of the vehicle may shift the load so as to comply with the provisions of the permit. Where such shifting of a load to comply with the permit is accomplished, the owner or operator of the vehicle may then proceed.
(g) Any driver of a vehicle who refuses to stop and submit his vehicle and load to weighing after being directed to do so by an officer or removes or causes the removal of the load or part of it prior to weighing is guilty of a business offense and shall be fined not less than $500 nor more than $2,000.
(Source: P.A. 99-717, eff. 8-5-16.)

(625 ILCS 5/15-113) (from Ch. 95 1/2, par. 15-113)
Sec. 15-113. Violations; Penalties.
(a) Whenever any vehicle is operated in violation of the provisions of Section 15-111 or subsection (d) of Section 3-401, the owner or driver of such vehicle shall be deemed guilty of such violation and either the owner or the driver of such vehicle may be prosecuted for such violation. Any person charged with a violation of any of these provisions who pleads not guilty shall be present in court for the trial on the charge. Any person, firm or corporation convicted of any violation of Section 15-111 including, but not limited to, a maximum axle or gross limit specified on a regulatory sign posted in accordance with paragraph (e) or (f) of Section 15-111, shall be fined according to the following schedule:

Up to and including 2000 pounds overweight, the fine is $100

From 2001 through 2500 pounds overweight, the fine is $270

From 2501 through 3000 pounds overweight, the fine is $330

From 3001 through 3500 pounds overweight, the fine is $520

From 3501 through 4000 pounds overweight, the fine is $600

From 4001 through 4500 pounds overweight, the fine is $850

From 4501 through 5000 pounds overweight, the fine is $950

From 5001 or more pounds overweight, the fine shall be computed by assessing $1500 for the first 5000 pounds overweight and $150 for each additional increment of 500 pounds overweight or fraction thereof.

In addition any person, firm or corporation convicted of 4 or more violations of Section 15-111 within any 12 month period shall be fined an additional amount of $5,000 for the fourth and each subsequent conviction within the 12 month period. Provided, however, that with regard to a firm or corporation, a fourth or subsequent conviction shall mean a fourth or subsequent conviction attributable to any one employee-driver.
(b) Whenever any vehicle is operated in violation of the provisions of Sections 15-102, 15-103 or 15-107, the owner or driver of such vehicle shall be deemed guilty of such violation and either may be prosecuted for such violation. Any person, firm or corporation convicted of any violation of Sections 15-102, 15-103 or 15-107 shall be fined for the first or second conviction an amount equal to not less than $50 nor more than $500, and for the third and subsequent convictions by the same person, firm or corporation within a period of one year after the date of the first offense, not less than $500 nor more than $1,000.
(c) All proceeds of the additional fines imposed by this amendatory Act of the 96th General Assembly shall be deposited into the Capital Projects Fund.
(Source: P.A. 96-34, eff. 1-1-10; 96-1000, eff. 7-2-10; 97-201, eff. 1-1-12.)

(625 ILCS 5/15-113.1) (from Ch. 95 1/2, par. 15-113.1)
Sec. 15-113.1. Violations-Sentence of permit moves.
Whenever any vehicle is operated in violation of the provisions of a permit issued under the provisions of Sections 15-301 through 15-319 of this Chapter by operating under a fraudulent permit or under a permit not specifically covering the move, the owner or driver of such vehicle shall be deemed guilty of a business offense and either the owner or the driver of such vehicle may be prosecuted for such violation. When any person, firm or corporation is convicted of such violation, the permit shall be null and void and such person, firm or corporation shall be fined in an amount not less than 10 cents per pound for each pound the gross weight of the vehicle exceeds the gross weight of such vehicles allowable under Section 15-111 of this Chapter.
Penalties for violations of this section shall be in addition to any penalties imposed for violation of Section 15-301 (j) of this Chapter.
(Source: P.A. 77-2830.)

(625 ILCS 5/15-113.2) (from Ch. 95 1/2, par. 15-113.2)
Sec. 15-113.2. Violations - Sentence of permit moves exceeding axle weights. Whenever any vehicle is operated in violation of the provisions of a permit issued under the provisions of Sections 15-301 through 15-319 of this Chapter by operating with axle weights in excess of those authorized in such permit, the owner or driver of such vehicle shall be deemed guilty of a business offense and either the owner or the driver of such vehicle may be prosecuted for such violation. Any person, firm or corporation convicted of such violation shall be fined in an amount not less than 2 cents nor more than 5 cents per pound for each pound of excess weight on such axle or tandem axle in excess of the weight authorized in the permit when the excess is 1,000 pounds or less; not less than 5 cents nor more than 10 cents per pound for each pound of excess weight when the excess exceeds 1,000 pounds and is 2,000 pounds or less; not less than 10 cents nor more than 15 cents per pound for each pound of excess weight when the excess exceeds 2,000 pounds and is 3,000 pounds or less; and not less than 15 cents nor more than 20 cents per pound for each pound of excess weight when the excess exceeds 3,000 pounds.
Penalties for violations of this section shall be in addition to any penalties imposed for violation of Section 15-301 (j) of this Chapter.
(Source: P.A. 81-199.)

(625 ILCS 5/15-113.3) (from Ch. 95 1/2, par. 15-113.3)
Sec. 15-113.3. Violations-Sentence of permit moves exceeding gross weight.
Whenever any vehicle is operated in violation of the provisions of a permit issued under the provisions of Sections 15-301 through 15-319 of this Chapter by operating with the gross weight in excess of that authorized in such permit, the owner or driver of such vehicle shall be deemed guilty of a business offense and either the owner or the driver of such vehicle may be prosecuted for such violation. Any person, firm or corporation convicted of such violation shall be fined in an amount not less than 2 cents nor more than 5 cents per pound for each pound of excess weight in excess of the gross weight authorized in the permit when the excess is 1,000 pounds or less; not less than 4 cents nor more than 7 cents per pound for each pound of excess weight when the excess exceeds 1,000 pounds and is 2,000 pounds or less; not less than 7 cents nor more than 10 cents per pound for each pound of excess weight when the excess exceeds 2,000 pounds and is 3,000 pounds or less; not less than 10 cents nor more than 15 cents per pound for each pound of excess weight when the excess exceeds 3,000 pounds and is 4,000 pounds or less; not less than 15 cents nor more than 20 cents per pound for each pound of excess weight when the excess exceeds 4,000 pounds and is 5,000 pounds or less; and not less than 17 cents nor more than 25 cents per pound for each pound of excess weight when the excess exceeds 5,000 pounds.
Penalties for violations of this section shall be in addition to any penalties imposed for violation of Section 15-301 (j) of this Chapter.
(Source: P.A. 77-2830.)

(625 ILCS 5/15-114) (from Ch. 95 1/2, par. 15-114)
Sec. 15-114. Pushing of disabled vehicles.
It is unlawful under any circumstances for any vehicle to push any other vehicle on or along any highway outside an urban area in this State, except in an extreme emergency and then the vehicle shall not be pushed farther than is reasonably necessary to remove it from the roadway or from the immediate hazard that exists.
(Source: P.A. 78-486.)

(625 ILCS 5/15-115)
Sec. 15-115. (Repealed).
(Source: P.A. 83-12. Repealed by P.A. 98-44, eff. 6-28-13.)

(625 ILCS 5/15-116)
Sec. 15-116. Designated truck route system. The Department of Transportation shall maintain and provide a listing of all Class I, Class II, and Class III designated streets and highways as defined in Chapter 1 of this Code. The Department shall also maintain and provide a listing of all local streets or highways that have been designated Class II or Class III by local agencies. Local agencies shall be responsible for reporting to the Department all streets and highways under their jurisdiction designated Class II and Class III. Local agencies shall also provide to the Department reference contact names and telephone numbers. The Department shall also maintain and provide an official map of the Designated State Truck Route System that includes State and local streets and highways that have been designated Class I, Class II, or Class III.
(Source: P.A. 94-763, eff. 1-1-07.)

(625 ILCS 5/15-117)
Sec. 15-117. Global Positioning System Technology and the Designated Truck Route System Task Force.
(a) A Global Positioning System Technology and the Designated Truck Route System Task Force shall be appointed to study and make recommendations for statutory change.
(b) The Task Force shall study advances in and utilization of Global Positioning System (GPS) technology relating to routing information for commercial vehicles. The Task Force shall also study the implementation and compliance with the Designated Truck Route System under Section 15-116 of this Code.
(c) The Task Force shall be composed of the following members, who shall serve without pay:
(1) one member of the Senate appointed by the

President of the Senate;

(2) one member of the Senate appointed by the

Minority Leader of the Senate;

(3) one member of the House of Representatives

appointed by the Speaker of the House of Representatives;

(4) one member of the House of Representatives

appointed by the Minority Leader of the House of Representatives;

(5) the Secretary of the Illinois Department of

Transportation or his or her designee;

(6) one member representing the global positioning

system technology industry appointed by the President of the Senate;

(7) one member representing the commercial trucking

industry appointed by the Minority Leader of the Senate;

(8) one member representing a unit of county

government appointed by the Speaker of the House of Representatives;

(9) one member representing a unit of municipal

government appointed by the Minority Leader of the House of Representatives; and

(10) one member representing the county engineers

appointed by the Minority Leader of the House of Representatives.

The members shall select a chairperson from among themselves.
(d) The Task Force shall meet within 60 days of the effective date of this amendatory Act of the 96th General Assembly and meet at least 2 additional times before December 31, 2010. Staff support services may be provided to the Task Force by the Illinois Department of Transportation.
(e) The Task Force shall submit to the Governor and General Assembly a report of its findings and recommendations for legislative action necessary to accomplish one or more of the following goals: (1) improving public traffic safety, (2) preserving roadway infrastructure, (3) addressing advances in GPS technology relating to truck routing, and (4) producing an accurate statewide designated truck route system through effective enforcement of Section 15-116 of this Code. The Task Force report must be submitted no later than January 1, 2011. The activities of the Task Force shall conclude no later than January 31, 2011.
(Source: P.A. 96-1370, eff. 7-28-10.)

(625 ILCS 5/Ch. 15 Art. II heading)

(625 ILCS 5/15-201) (from Ch. 95 1/2, par. 15-201)
Sec. 15-201. Vehicles exceeding prescribed weight limits - Preventing use of highway by. The Department of State Police is directed to institute and maintain a program designed to prevent the use of public highways by vehicles which exceed the maximum weights allowed by Section 15-111 of this Act or which exceeds the maximum weights allowed as evidenced by the license plates attached to such vehicle and which license is required by this Act.
(Source: P.A. 84-25.)

(625 ILCS 5/15-202) (from Ch. 95 1/2, par. 15-202)
Sec. 15-202. Enforcement.
Such program shall make provision for an intensive campaign by the State Police to apprehend any violators of the acts above mentioned, and at all times to maintain a vigilant watch for possible violators of such acts.
(Source: P.A. 77-506.)

(625 ILCS 5/15-203) (from Ch. 95 1/2, par. 15-203)
Sec. 15-203. Records of violations. The Department of State Police shall maintain records of the number of violators of such acts apprehended and the number of convictions obtained. A resume of such records shall be included in the Department's annual report to the Governor; and the Department shall also present such resume to each regular session of the General Assembly.
The requirement for reporting to the General Assembly shall be satisfied by filing copies of the report with the Speaker, the Minority Leader and the Clerk of the House of Representatives and the President, the Minority Leader and the Secretary of the Senate and the Legislative Research Unit, as required by Section 3.1 of "An Act to revise the law in relation to the General Assembly", approved February 25, 1874, as amended, and filing such additional copies with the State Government Report Distribution Center for the General Assembly as is required under paragraph (t) of Section 7 of the State Library Act.
(Source: P.A. 84-1438.)

(625 ILCS 5/Ch. 15 Art. III heading)

(625 ILCS 5/15-301) (from Ch. 95 1/2, par. 15-301)
Sec. 15-301. Permits for excess size and weight.
(a) The Department with respect to highways under its jurisdiction and local authorities with respect to highways under their jurisdiction may, in their discretion, upon application and good cause being shown therefor, issue a special permit authorizing the applicant to operate or move a vehicle or combination of vehicles of a size or weight of vehicle or load exceeding the maximum specified in this Act or otherwise not in conformity with this Act upon any highway under the jurisdiction of the party granting such permit and for the maintenance of which the party is responsible. Applications and permits other than those in written or printed form may only be accepted from and issued to the company or individual making the movement. Except for an application to move directly across a highway, it shall be the duty of the applicant to establish in the application that the load to be moved by such vehicle or combination cannot reasonably be dismantled or disassembled, the reasonableness of which shall be determined by the Secretary of the Department. For the purpose of over length movements, more than one object may be carried side by side as long as the height, width, and weight laws are not exceeded and the cause for the over length is not due to multiple objects. For the purpose of over height movements, more than one object may be carried as long as the cause for the over height is not due to multiple objects and the length, width, and weight laws are not exceeded. For the purpose of an over width movement, more than one object may be carried as long as the cause for the over width is not due to multiple objects and length, height, and weight laws are not exceeded. Except for transporting fluid milk products, no State or local agency shall authorize the issuance of excess size or weight permits for vehicles and loads that are divisible and that can be carried, when divided, within the existing size or weight maximums specified in this Chapter. Any excess size or weight permit issued in violation of the provisions of this Section shall be void at issue and any movement made thereunder shall not be authorized under the terms of the void permit. In any prosecution for a violation of this Chapter when the authorization of an excess size or weight permit is at issue, it is the burden of the defendant to establish that the permit was valid because the load to be moved could not reasonably be dismantled or disassembled, or was otherwise nondivisible.
(b) The application for any such permit shall: (1) state whether such permit is requested for a single trip or for limited continuous operation; (2) state if the applicant is an authorized carrier under the Illinois Motor Carrier of Property Law, if so, his certificate, registration or permit number issued by the Illinois Commerce Commission; (3) specifically describe and identify the vehicle or vehicles and load to be operated or moved except that for vehicles or vehicle combinations registered by the Department as provided in Section 15-319 of this Chapter, only the Illinois Department of Transportation's (IDT) registration number or classification need be given; (4) state the routing requested including the points of origin and destination, and may identify and include a request for routing to the nearest certified scale in accordance with the Department's rules and regulations, provided the applicant has approval to travel on local roads; and (5) state if the vehicles or loads are being transported for hire. No permits for the movement of a vehicle or load for hire shall be issued to any applicant who is required under the Illinois Motor Carrier of Property Law to have a certificate, registration or permit and does not have such certificate, registration or permit.
(c) The Department or local authority when not inconsistent with traffic safety is authorized to issue or withhold such permit at its discretion; or, if such permit is issued at its discretion to prescribe the route or routes to be traveled, to limit the number of trips, to establish seasonal or other time limitations within which the vehicles described may be operated on the highways indicated, or otherwise to limit or prescribe conditions of operations of such vehicle or vehicles, when necessary to assure against undue damage to the road foundations, surfaces or structures, and may require such undertaking or other security as may be deemed necessary to compensate for any injury to any roadway or road structure. The Department shall maintain a daily record of each permit issued along with the fee and the stipulated dimensions, weights, conditions and restrictions authorized and this record shall be presumed correct in any case of questions or dispute. The Department shall install an automatic device for recording applications received and permits issued by telephone. In making application by telephone, the Department and applicant waive all objections to the recording of the conversation.
(d) The Department shall, upon application in writing from any local authority, issue an annual permit authorizing the local authority to move oversize highway construction, transportation, utility and maintenance equipment over roads under the jurisdiction of the Department. The permit shall be applicable only to equipment and vehicles owned by or registered in the name of the local authority, and no fee shall be charged for the issuance of such permits.
(e) As an exception to paragraph (a) of this Section, the Department and local authorities, with respect to highways under their respective jurisdictions, in their discretion and upon application in writing may issue a special permit for limited continuous operation, authorizing the applicant to move loads of agricultural commodities on a 2 axle single vehicle registered by the Secretary of State with axle loads not to exceed 35%, on a 3 or 4 axle vehicle registered by the Secretary of State with axle loads not to exceed 20%, and on a 5 axle vehicle registered by the Secretary of State not to exceed 10% above those provided in Section 15-111. The total gross weight of the vehicle, however, may not exceed the maximum gross weight of the registration class of the vehicle allowed under Section 3-815 or 3-818 of this Code.
As used in this Section, "agricultural commodities" means:
(1) cultivated plants or agricultural produce grown

including, but is not limited to, corn, soybeans, wheat, oats, grain sorghum, canola, and rice;

(2) livestock, including but not limited to hogs,

equine, sheep, and poultry;

(3) ensilage; and
(4) fruits and vegetables.
Permits may be issued for a period not to exceed 40 days and moves may be made of a distance not to exceed 50 miles from a field, an on-farm grain storage facility, a warehouse as defined in the Illinois Grain Code, or a livestock management facility as defined in the Livestock Management Facilities Act over any highway except the National System of Interstate and Defense Highways. The operator of the vehicle, however, must abide by posted bridge and posted highway weight limits. All implements of husbandry operating under this Section between sunset and sunrise shall be equipped as prescribed in Section 12-205.1.
(e-1) Upon a declaration by the Governor that an emergency harvest situation exists, a special permit issued by the Department under this Section shall be required from September 1 through December 31 during harvest season emergencies for a vehicle that exceeds the maximum axle weight and gross weight limits under Section 15-111 of this Code or exceeds the vehicle's registered gross weight, provided that the vehicle's axle weight and gross weight do not exceed 10% above the maximum limits under Section 15-111 of this Code and does not exceed the vehicle's registered gross weight by 10%. All other restrictions that apply to permits issued under this Section shall apply during the declared time period and no fee shall be charged for the issuance of those permits. Permits issued by the Department under this subsection (e-1) are only valid on federal and State highways under the jurisdiction of the Department, except interstate highways. With respect to highways under the jurisdiction of local authorities, the local authorities may, at their discretion, waive special permit requirements during harvest season emergencies, and set a divisible load weight limit not to exceed 10% above a vehicle's registered gross weight, provided that the vehicle's axle weight and gross weight do not exceed 10% above the maximum limits specified in Section 15-111. Permits issued under this subsection (e-1) shall apply to all registered vehicles eligible to obtain permits under this Section, including vehicles used in private or for-hire movement of divisible load agricultural commodities during the declared time period.
(f) The form and content of the permit shall be determined by the Department with respect to highways under its jurisdiction and by local authorities with respect to highways under their jurisdiction. Every permit shall be in written form and carried in the vehicle or combination of vehicles to which it refers and shall be open to inspection by any police officer or authorized agent of any authority granting the permit and no person shall violate any of the terms or conditions of such special permit. Violation of the terms and conditions of the permit shall not be deemed a revocation of the permit; however, any vehicle and load found to be off the route prescribed in the permit shall be held to be operating without a permit. Any off route vehicle and load shall be required to obtain a new permit or permits, as necessary, to authorize the movement back onto the original permit routing. No rule or regulation, nor anything herein shall be construed to authorize any police officer, court, or authorized agent of any authority granting the permit to remove the permit from the possession of the permittee unless the permittee is charged with a fraudulent permit violation as provided in paragraph (i). However, upon arrest for an offense of violation of permit, operating without a permit when the vehicle is off route, or any size or weight offense under this Chapter when the permittee plans to raise the issuance of the permit as a defense, the permittee, or his agent, must produce the permit at any court hearing concerning the alleged offense.
If the permit designates and includes a routing to a certified scale, the permittee, while enroute to the designated scale, shall be deemed in compliance with the weight provisions of the permit provided the axle or gross weights do not exceed any of the permitted limits by more than the following amounts:
Single axle 2000 pounds
Tandem axle 3000 pounds
Gross 5000 pounds
(g) The Department is authorized to adopt, amend, and to make available to interested persons a policy concerning reasonable rules, limitations and conditions or provisions of operation upon highways under its jurisdiction in addition to those contained in this Section for the movement by special permit of vehicles, combinations, or loads which cannot reasonably be dismantled or disassembled, including manufactured and modular home sections and portions thereof. All rules, limitations and conditions or provisions adopted in the policy shall have due regard for the safety of the traveling public and the protection of the highway system and shall have been promulgated in conformity with the provisions of the Illinois Administrative Procedure Act. The requirements of the policy for flagmen and escort vehicles shall be the same for all moves of comparable size and weight. When escort vehicles are required, they shall meet the following requirements:
(1) All operators shall be 18 years of age or over

and properly licensed to operate the vehicle.

(2) Vehicles escorting oversized loads more than

12-feet wide must be equipped with a rotating or flashing amber light mounted on top as specified under Section 12-215.

The Department shall establish reasonable rules and regulations regarding liability insurance or self insurance for vehicles with oversized loads promulgated under the Illinois Administrative Procedure Act. Police vehicles may be required for escort under circumstances as required by rules and regulations of the Department.
(h) Violation of any rule, limitation or condition or provision of any permit issued in accordance with the provisions of this Section shall not render the entire permit null and void but the violator shall be deemed guilty of violation of permit and guilty of exceeding any size, weight or load limitations in excess of those authorized by the permit. The prescribed route or routes on the permit are not mere rules, limitations, conditions, or provisions of the permit, but are also the sole extent of the authorization granted by the permit. If a vehicle and load are found to be off the route or routes prescribed by any permit authorizing movement, the vehicle and load are operating without a permit. Any off route movement shall be subject to the size and weight maximums, under the applicable provisions of this Chapter, as determined by the type or class highway upon which the vehicle and load are being operated.
(i) Whenever any vehicle is operated or movement made under a fraudulent permit the permit shall be void, and the person, firm, or corporation to whom such permit was granted, the driver of such vehicle in addition to the person who issued such permit and any accessory, shall be guilty of fraud and either one or all persons may be prosecuted for such violation. Any person, firm, or corporation committing such violation shall be guilty of a Class 4 felony and the Department shall not issue permits to the person, firm or corporation convicted of such violation for a period of one year after the date of conviction. Penalties for violations of this Section shall be in addition to any penalties imposed for violation of other Sections of this Act.
(j) Whenever any vehicle is operated or movement made in violation of a permit issued in accordance with this Section, the person to whom such permit was granted, or the driver of such vehicle, is guilty of such violation and either, but not both, persons may be prosecuted for such violation as stated in this subsection (j). Any person, firm or corporation convicted of such violation shall be guilty of a petty offense and shall be fined for the first offense, not less than $50 nor more than $200 and, for the second offense by the same person, firm or corporation within a period of one year, not less than $200 nor more than $300 and, for the third offense by the same person, firm or corporation within a period of one year after the date of the first offense, not less than $300 nor more than $500 and the Department shall not issue permits to the person, firm or corporation convicted of a third offense during a period of one year after the date of conviction for such third offense.
(k) Whenever any vehicle is operated on local roads under permits for excess width or length issued by local authorities, such vehicle may be moved upon a State highway for a distance not to exceed one-half mile without a permit for the purpose of crossing the State highway.
(l) Notwithstanding any other provision of this Section, the Department, with respect to highways under its jurisdiction, and local authorities, with respect to highways under their jurisdiction, may at their discretion authorize the movement of a vehicle in violation of any size or weight requirement, or both, that would not ordinarily be eligible for a permit, when there is a showing of extreme necessity that the vehicle and load should be moved without unnecessary delay.
For the purpose of this subsection, showing of extreme necessity shall be limited to the following: shipments of livestock, hazardous materials, liquid concrete being hauled in a mobile cement mixer, or hot asphalt.
(m) Penalties for violations of this Section shall be in addition to any penalties imposed for violating any other Section of this Code.
(n) The Department with respect to highways under its jurisdiction and local authorities with respect to highways under their jurisdiction, in their discretion and upon application in writing, may issue a special permit for continuous limited operation, authorizing the applicant to operate a tow-truck that exceeds the weight limits provided for in subsection (a) of Section 15-111, provided:
(1) no rear single axle of the tow-truck exceeds

26,000 pounds;

(2) no rear tandem axle of the tow-truck exceeds

50,000 pounds;

(2.1) no triple rear axle on a manufactured recovery

unit exceeds 60,000 pounds;

(3) neither the disabled vehicle nor the disabled

combination of vehicles exceed the weight restrictions imposed by this Chapter 15, or the weight limits imposed under a permit issued by the Department prior to hookup;

(4) the tow-truck prior to hookup does not exceed the

weight restrictions imposed by this Chapter 15;

(5) during the tow operation the tow-truck does not

violate any weight restriction sign;

(6) the tow-truck is equipped with flashing,

rotating, or oscillating amber lights, visible for at least 500 feet in all directions;

(7) the tow-truck is specifically designed and

licensed as a tow-truck;

(8) the tow-truck has a gross vehicle weight rating

of sufficient capacity to safely handle the load;

(9) the tow-truck is equipped with air brakes;
(10) the tow-truck is capable of utilizing the

lighting and braking systems of the disabled vehicle or combination of vehicles;

(11) the tow commences at the initial point of wreck

or disablement and terminates at a point where the repairs are actually to occur;

(12) the permit issued to the tow-truck is carried in

the tow-truck and exhibited on demand by a police officer; and

(13) the movement shall be valid only on state routes

approved by the Department.

(o) (Blank).
(p) In determining whether a load may be reasonably dismantled or disassembled for the purpose of paragraph (a), the Department shall consider whether there is a significant negative impact on the condition of the pavement and structures along the proposed route, whether the load or vehicle as proposed causes a safety hazard to the traveling public, whether dismantling or disassembling the load promotes or stifles economic development and whether the proposed route travels less than 5 miles. A load is not required to be dismantled or disassembled for the purposes of paragraph (a) if the Secretary of the Department determines there will be no significant negative impact to pavement or structures along the proposed route, the proposed load or vehicle causes no safety hazard to the traveling public, dismantling or disassembling the load does not promote economic development and the proposed route travels less than 5 miles. The Department may promulgate rules for the purpose of establishing the divisibility of a load pursuant to paragraph (a). Any load determined by the Secretary to be nondivisible shall otherwise comply with the existing size or weight maximums specified in this Chapter.
(Source: P.A. 99-717, eff. 8-5-16; 100-70, eff. 8-11-17.)

(625 ILCS 5/15-302) (from Ch. 95 1/2, par. 15-302)
Sec. 15-302. Fees for special permits. The Department with respect to highways under its jurisdiction shall collect a fee from the applicant for the issuance of a permit to operate or move a vehicle or combination of vehicles or load as authorized in Section 15-301. The charge for each permit shall consist of:
1. a service charge for special handling of a permit

when requested by an applicant;

2. fees for any dimension, axle weight or gross

weight in excess of the maximum size or weight specified in this Chapter; and

3. additional fees for special investigations as in

Section 15-311 and special police escort as in Section 15-312 when required.

With respect to overweight fees, the charge shall be sufficient to compensate in part for the cost of the extra wear and tear on the mileage of highways over which the load is to be moved. With respect to over-dimension permits, the fee shall be sufficient to compensate in part for the special privilege of transporting oversize vehicle or vehicle combination and load and to compensate in part for the economic loss of operators of vehicles in regular operation due to inconvenience occasioned by the oversize movements.
Fees to be paid by the applicant are to be at the rates specified in this Chapter. In determining the fees in Section 15-306 and paragraph (f) of Section 15-307, all weights shall be to the next highest 1,000 pounds and all distances shall be determined from the Illinois Official Highway Map.
For repeated moves of like objects which cannot be dismantled or disassembled and which are monolithically structured for permanent use in the transported form, the fees specified in Sections 15-305, 15-306 and 15-307 for other than the first move shall be reduced by $4 provided the objects are to be moved from the same origin to the same destination, the number of trips will not be less than 5, the trips will be completed within 30 days, and all applications are submitted at one time. Round trip permits shall be the same as a single trip permit except the fee shall be computed based upon the total distance traveled, and shall be for the same vehicle, vehicle combination or like load traveling both directions over the same route, provided a description including make and model of the equipment being transported is furnished to the Department, except that a vehicle combination registered by the Department as provided in Section 15-319 may be one of the same class. Limited continuous operation permits are to be valid for a period of 90 days or one year, and shall be for the same vehicle, vehicle combination or like load.
(Source: P.A. 91-357, eff. 7-29-99.)

(625 ILCS 5/15-303) (from Ch. 95 1/2, par. 15-303)
Sec. 15-303. Transmission Fees. When special transmission of permits is requested by an applicant, a service charge in an amount sufficient to defray the cost shall be charged.
(Source: P.A. 81-199.)

(625 ILCS 5/15-304) (from Ch. 95 1/2, par. 15-304)
Sec. 15-304. Fees for house trailer combinations, or a unit carrying roof or floor trusses. Fees for special permits to move a house trailer, oversize storage building, modular home section, or a unit carrying roof or floor trusses in combination with a towing vehicle shall be paid by the applicant to the Department at the following rates:

90 Day

Annual

Limited

Limited

Single

Continuous

Continuous

Trip

Operation

Operation

(a) Maximum overall width of 10 feet or less; maximum overall height of 14 feet 6 inches or less; or maximum overall length, including the towing vehicle, of 70

feet or less:

$100.00

$400.00

For the first 90 miles

$12.00

From 90 miles to 180 miles

$15.00

From 180 miles to 270 miles

$18.00

For more than 270 miles

$21.00

(b) Maximum overall width of 12 feet or less, plus an additional 2 inch overhang on each side to allow for eaves, drip edges or guttering that is at least 9 feet above the surface of the pavement; maximum overall height of 14 feet 6 inches or less; or maximum overall length, including the towing vehicle, of 115 feet

or less:

$150.00

$600.00

For the first 90 miles

$15.00

From 90 miles to 180 miles

$20.00

From 180 miles to 270 miles

$25.00

For more than 270 miles

$30.00

(c) Maximum overall width of 14 feet or less; maximum overall height of 15 feet or less; maximum overall length, including the towing vehicle, of 115 feet or less;

90 Day

Annual

Limited

Limited

Single

Continuous

Continuous

Trip

Operation

Operation

$250.00

$1000.00

For the first 90 miles

$25.00

From 90 miles to 180 miles

$30.00

From 180 miles to 270 miles

$35.00

For more than 270 miles

$40.00

(d) Maximum overall width of 14 feet 4 inches or less, maximum overall height of 15 feet or less; or maximum overall length, including the towing vehicle, of 115 feet or less:

90 Day

Annual

Limited

Limited

Single

Continuous

Continuous

Trip

Operation

Operation

$250.00

$1000.00

For the first 90 miles

$30.00

From 90 miles to 180 miles

$40.00

From 180 miles to 270 miles

$50.00

From 270 miles or more

$60.00

(e) Maximum overall width of 16 feet or less provided that a tolerance in width of up to 3 inches will be allowed for house trailer combinations; or maximum overall height of 15 feet or less; or maximum overall length, including the towing vehicle of 115 feet or less:

90 Day

Annual

Limited

Limited

Single Trip

Continuous

Continuous

Only

Operation

Operation

For the first 90 miles

$30.00

$250.00

$1000.00

From 90 miles to 180 miles

$40.00

From 180 miles to 270 miles

$50.00

From 270 miles or more

$60.00

(Source: P.A. 89-219, eff. 1-1-96; 90-148, eff. 7-23-97.)

(625 ILCS 5/15-305) (from Ch. 95 1/2, par. 15-305)
Sec. 15-305. Fees for legal weight but overdimension Vehicles, Combinations, and Loads, other than House Trailer Combinations. Fees for special permits to move overdimension vehicles, combinations, and loads, other than house trailer combinations, shall be paid by the applicant to the Department at the following rates:

90 Day

Annual

Limited

Limited

Single

Continuous

Continuous

Trip

Operation

Operation

(a) Overall width of 10 feet or less, overall height of 14 feet 6 inches or less, and overall length of 70

feet or less

$100.00

$400.00

For the first 90 miles

$12.00

From 90 miles to 180 miles

15.00

From 180 miles to 270 miles

18.00

For more than 270 miles

$21.00

(b) Overall width of 12 feet or less, overall height of 14 feet 6 inches or less, and overall length

of 85 feet or less

$150.00

$600.00

For the first 90 miles

$15.00

From 90 miles to 180 miles

$20.00

From 180 miles to 270 miles

$25.00

For more than 270 miles

$30.00

(c) Overall width of 14 feet or less, overall height of 15 feet or less, and overall length of 100 feet or less

Single Trip

Only

For the first 90 miles

$25.00

From 90 miles to 180 miles

$30.00

From 180 miles to 270 miles

$35.00

For more than 270 miles

$40.00

(d) Overall width of 18 feet or less (authorized only under special conditions and for limited distances), overall height of 16 feet or less, and overall length of 120 feet or less

Single Trip

Only

For the first 90 miles

$30.00

From 90 miles to 180 miles

$40.00

From 180 miles to 270 miles

$50.00

For more than 270 miles

$60.00

(e) Overall width of more than 18 feet (authorized only under special conditions and for limited distances), overall height more than 16 feet, and overall length more than 120 feet

Single Trip

Only

For the first 90 miles

$50.00

From 90 miles to 180 miles

$75.00

From 180 miles to 270 miles

$100.00

For more than 270 miles

$125.00

Permits issued under this Section shall be for a vehicle, or vehicle combination and load not exceeding legal weights; and, in the case of the limited continuous operation, shall be for the same vehicle, vehicle combination or like load.
Escort requirements shall be as prescribed in the Department's Rules and Regulations. Fees for the State Police vehicle escort, when required, shall be in addition to the permit fees.
(Source: P.A. 89-219, eff. 1-1-96.)

(625 ILCS 5/15-306) (from Ch. 95 1/2, par. 15-306)
Sec. 15-306. Fees for Overweight-Axle Loads. Fees for special permits to move legal gross weight vehicles, combinations of vehicles and loads with overweight-axle loads shall be paid by the applicant to the Department as follows:
For each overweight single axle or tandem axle group, the flat rate fees herein scheduled for increments of 45 miles or fraction thereof including issuance fee predicated upon a 20,000 pound single axle equivalency.

Axle weight

2-Axle

3-Axle

in excess

Single Axle

Tandem

Tandem

of legal

1-6000 lbs.

$5

$5

$5

6001-11,000 lbs.

8

7

6

11,001-17,000 lbs.

not permitted

8

7

17,001-22,000 lbs.

not permitted

not permitted

9

22,001-29,000 lbs.

not permitted

not permitted

11

(Source: P.A. 96-34, eff. 1-1-10 (see Section 60-50 of P.A. 96-37 for effective date of changes made by P.A. 96-34).)

(625 ILCS 5/15-307) (from Ch. 95 1/2, par. 15-307)
Sec. 15-307. Fees for Overweight-Gross Loads. Fees for special permits to move vehicles, combinations of vehicles and loads with overweight-gross loads shall be paid at the flat rate fees established in this Section for weights in excess of legal gross weights, by the applicant to the Department.
(a) With respect to fees for overweight-gross loads listed in this Section and for overweight-axle loads listed in Section 15-306, one fee only shall be charged, whichever is the greater, but not for both.
(b) In lieu of the fees stated in this Section and Section 15-306, with respect to combinations of vehicles consisting of a 3-axle truck tractor with a tandem axle composed of 2 consecutive axles drawing a semitrailer, or other vehicle approved by the Department, equipped with a tandem axle composed of 3 consecutive axles, weighing over 80,000 pounds but not more than 88,000 pounds gross weight, the fees shall be at the following rates:

Distance

Rate

For the first 45 miles

$10

From 45 miles to 90 miles

12.50

From 90 miles to 135 miles

15.00

From 135 miles to 180 miles

17.50

From 180 miles to 225 miles

20.00

For each additional 45 miles or part

thereof in excess of the rate for

225 miles, an additional

2.50

For such combinations weighing over 88,000 pounds but not more than 100,000 pounds gross weight, the fees shall be at the following rates:

Distance

Rate

For the first 45 miles

15

From 45 miles to 90 miles

25

From 90 miles to 135 miles

35

From 135 miles to 180 miles

45

From 180 miles to 225 miles

55

For each additional 45 miles or part

thereof in excess of the rate for

225 miles, an additional

10

For such combination weighing over 100,000 pounds but not more than 110,000 pounds gross weight, the fees shall be at the following rates:

Distance

Rate

For the first 45 miles

$20

From 45 miles to 90 miles

32.50

From 90 miles to 135 miles

45

From 135 miles to 180 miles

57.50

From 180 miles to 225 miles

70

For each additional 45 miles or part

thereof in excess of the rate for

225 miles an additional

12.50

For such combinations weighing over 110,000 pounds but not more than 120,000 pounds gross weight, the fees shall be at the following rates:

Distance

Rate

For the first 45 miles

$30

From 46 miles to 90 miles

55

From 90 miles to 135 miles

80

From 135 miles to 180 miles

105

From 180 miles to 225 miles

130

For each additional 45 miles or part

thereof in excess of the rate

for 225 miles an additional

25

Payment of overweight fees for the above combinations also shall include fees for overwidth dimensions of 4 feet or less, overheight and overlength. Any overwidth in excess of 4 feet shall be charged an additional fee of $15.

(c) In lieu of the fees stated in this Section and Section 15-306 of this Chapter, with respect to combinations of vehicles consisting of a 3-axle truck tractor with a tandem axle composed of 2 consecutive axles drawing a semitrailer, or other vehicle approved by the Department, equipped with a tandem axle composed of 2 consecutive axles, weighing over 80,000 pounds but not more than 88,000 pounds gross weight, the fees shall be at the following rates:

Distance

Rate

For the first 45 miles

$20

From 45 miles to 90 miles

32.50

From 90 miles to 135 miles

45

From 135 miles to 180 miles

57.50

From 180 miles to 225 miles

70

For each additional 60 miles or part

thereof in excess of the rate for

225 miles an additional

12.50

For such combination weighing over 88,000 pounds but not more than 100,000 pounds gross weight, the fees shall be at the following rates:

Distance

Rate

For the first 45 miles

$30

From 46 miles to 90 miles

55

From 90 miles to 135 miles

80

From 135 miles to 180 miles

105

From 180 miles to 225 miles

130

For each additional 45 miles or part

thereof in excess of the rate for

225 miles an additional

25

Payment of overweight fees for the above combinations also shall include fees for overwidth dimension of 4 feet or less, overheight and overlength. Any overwidth in excess of 4 feet shall be charged an additional overwidth fee of $15.

(d) In lieu of the fees stated in this Section and in Section 15-306 of this Chapter, with respect to a 3 (or more) axle mobile crane or water well-drilling vehicle consisting of a single axle and a tandem axle or 2 tandem axle groups composed of 2 consecutive axles each, with a distance of extreme axles not less than 18 feet, weighing not more than 60,000 pounds gross with no single axle weighing more than 21,000 pounds, or any tandem axle group to exceed 40,000 pounds, the fees shall be at the following rates:

Distance

Rate

For the first 45 miles

$12.50

For each additional 45 miles or portion thereof

9.00

For such vehicles weighing over 60,000 pounds but not more than 68,000 pounds with no single axle weighing more than 21,000 pounds and no tandem axle group exceeding 48,000 pounds, the fees shall be at the following rates:

Distance

Rate

For the first 45 miles

$20

For each additional 45 miles or portion thereof

12.50

Payment of overweight fees for the above vehicle shall include overwidth dimension of 4 feet or less, overheight and overlength. Any overwidth in excess of 4 feet shall be charged an additional overwidth fee of $15.

(e) In lieu of the fees stated in this Section and in Section 15-306 of this Chapter, with respect to a 4 (or more) axle mobile crane or water well drilling vehicle consisting of 2 sets of tandem axles composed of 2 or more consecutive axles each with a distance between extreme axles of not less than 23 feet weighing not more than 72,000 pounds with axle weights on one set of tandem axles not more than 34,000 pounds, and weight in the other set of tandem axles not to exceed 40,000 pounds, the fees shall be at the following rates:

Distance

Rate

For the first 45 miles

$15

For each additional 45 miles or portion thereof

10

For such vehicles weighing over 72,000 pounds but not more than 76,000 pounds with axle weights on either set of tandem axles not more than 44,000 pounds, the fees shall be at the following rates:

Distance

Rate

For the first 45 miles

$20

For each additional 45 miles or portion thereof

12.50

Payment of overweight fees for the above vehicle shall include overwidth dimension of 4 feet or less, overheight and overlength. Any overwidth in excess of 4 feet shall be charged an additional fee of $15.

(f) In lieu of fees stated in this Section and in Section 15-306 of this Chapter, with respect to a two axle mobile crane or water well-drilling vehicle consisting of 2 single axles weighing not more than 48,000 pounds with no single axle weighing more than 25,000 pounds, the fees shall be at the following rates:

Distance

Rate

For the first 45 miles

$15

For each additional 45 miles or portion thereof

10

For such vehicles weighing over 48,000 pounds but not more than 54,000 pounds with no single axle weighing more than 28,000 pounds, the fees shall be at the following rates:

Distance

Rate

For the first 45 miles

$20

For each additional 45 miles or portion thereof

12.50

Payment of overweight fees for the above vehicle shall include overwidth dimension of 4 feet or less, overheight and overlength. Any overwidth in excess of 4 feet shall be charged an additional overwidth fee of $15.
(g) Fees for special permits to move vehicles, combinations of vehicles, and loads with overweight gross loads not included in the fee categories shall be paid by the applicant to the Department at the rate of $50 plus 3.5 cents per ton-mile in excess of legal weight.
With respect to fees for overweight gross loads not included in the schedules specified in paragraphs (a) through (e) of Section 15-307 and for overweight axle loads listed in Section 15-306, one fee only shall be charged, whichever is the greater, but not both. An additional fee in accordance with the schedule set forth in Section 15-305 shall be charged for each overdimension.
(h) Fees for special permits for continuous limited operation authorizing the applicant to operate vehicles that exceed the weight limits provided for in subsection (a) of Section 15-111.
All single axles excluding the steer axle and axles within a tandem are limited to 24,000 pounds or less unless otherwise noted in this subsection (h). Loads up to 12 feet wide and 110 feet in length shall be included within this permit. Fees shall be $250 for a quarterly and $1,000 for an annual permit. Front tag axle and double tandem trailers are not eligible.
The following configurations qualify for the quarterly and annual permits:
(1) 3 or more axles, total gross weight of 68,000

pounds or less, front tandem or axle 21,000 pounds or less, rear tandem 48,000 pounds or less on 2 or 3 axles, 25,000 pounds or less on single axle;

(2) 4 or more axles, total gross weight of 76,000

pounds or less, front tandem 44,000 pounds or less on 2 axles, front axle 20,000 pounds or less, rear tandem 44,000 pounds or less on 2 axles and 23,000 pounds or less on single axle or 48,000 pounds or less on 3 axles, 25,000 pounds or less on single axle;

(3) 5 or more axles, total gross weight of 100,000

pounds or less, front tandem 48,000 pounds or less on 2 axles, front axle 20,000 pounds or less, 25,000 pounds or less on single axle, rear tandem 48,000 pounds or less on 2 axles, 25,000 pounds or less on single axle;

(4) 6 or more axles, total gross weight of 120,000

pounds or less, front tandem 48,000 pounds or less on 2 axles, front axle 20,000 pounds or less, single axle 25,000 pounds or less, or rear tandem 60,000 pounds or less on 3 axles, 21,000 pounds or less on single axles within a tandem.

(Source: P.A. 96-34, eff. 1-1-10; 97-201, eff. 1-1-12.)

(625 ILCS 5/15-308) (from Ch. 95 1/2, par. 15-308)
Sec. 15-308. Fees for overweight trucks hauling agricultural commodities. Fees for special permits for increased axle loads to be used for hauling agricultural commodities, as defined in subsection (e) of Section 15-301; limited continuous operation permit only, $5 per axle.
(Source: P.A. 93-971, eff. 8-20-04.)

(625 ILCS 5/15-308.1)
Sec. 15-308.1. Fees for moving oversize or overweight equipment to the site of rail derailments. Fees for permits to move oversize or overweight equipment to the sites of train derailments shall include all equipment otherwise eligible to obtain single trip permits under normal situations. The permit shall be valid for a period of one year and can be used at any time for movement to the site of a train derailment during an emergency. The amount of the fee shall be $500.
(Source: P.A. 90-273, eff. 7-30-97.)

(625 ILCS 5/15-308.2)
Sec. 15-308.2. Fees for special permits for tow-trucks. The fee for a special permit to operate a tow-truck pursuant to subsection (n) of Section 15-301 is $50 quarterly and $200 annually.
(Source: P.A. 93-1023, eff. 8-25-04.)

(625 ILCS 5/15-308.3)
Sec. 15-308.3. (Repealed).
(Source: P.A. 95-331, eff. 8-21-07. Repealed by P.A. 99-717, eff. 8-5-16.)

(625 ILCS 5/15-309) (from Ch. 95 1/2, par. 15-309)
Sec. 15-309. Fees for Moves Directly across Highway. Fees for special permits for vehicles or vehicle combinations exceeding the legal sizes and weights specified in this Chapter either empty or hauling material directly across a highway making repeated moves in the course of industrial operations, for a period of 6 months; limited continuous operation permit only, $15.
(Source: P.A. 81-199.)

(625 ILCS 5/15-310) (from Ch. 95 1/2, par. 15-310)
Sec. 15-310. Fees for Buildings and Special Moves.
Fees for special permits for moving buildings or large machines.
(a) When moved on house moving equipment or on own trucks or tracks fees will be based on maximum overall dimensions, plus engineering investigation and police escort fees when required; single trip only.
(b) When moved on a vehicle or vehicle combination applicable overdimension and overweight fees shall apply; single trip only.
(Source: P.A. 76-1586.)

(625 ILCS 5/15-311) (from Ch. 95 1/2, par. 15-311)
Sec. 15-311. Fees for Engineering Inspections or Field Investigations. Engineering inspections or field investigations will be made by the Department and the following fees shall be paid by the applicant: for normal field investigations, or for special engineering investigations requiring assessment of work to be done on the highway and final inspection, $40 per hour.
(Source: P.A. 84-566.)

(625 ILCS 5/15-312) (from Ch. 95 1/2, par. 15-312)
Sec. 15-312. Fees for Police Escort. When State Police escorts are required by the Department of Transportation for the safety of the motoring public, the following fees shall be paid by the applicant:
(1) to the Department of Transportation: $40 per hour

per vehicle based upon the pre-estimated time of the movement to be agreed upon between the Department and the applicant, with a minimum fee of $80 per vehicle; and

(2) to the Illinois State Police: $60 per hour per

State Police vehicle based upon the actual time of the movement, with a minimum fee of $300 per State Police vehicle. The Illinois State Police shall remit the moneys to the State Treasurer, who shall deposit the moneys into the Over Dimensional Load Police Escort Fund.

The actual time of the movement shall be the time the police escort is required to pick up the movement to the time the movement is completed. Any delays or breakdowns shall be considered part of the movement time. Any fraction of an hour shall be rounded up to the next whole hour.
(Source: P.A. 95-787, eff. 1-1-09.)

(625 ILCS 5/15-313) (from Ch. 95 1/2, par. 15-313)
Sec. 15-313. Supplemental Permit Fee. The Department shall collect a fee of $5 and other applicable fees to cover the cost of processing an application for supplemental special permit. This fee shall be charged for each supplemental special permit issued. In addition, if the supplemental permit provides for an increase in size or weight or both over that specified in the original special permit, additional fees shall be charged as provided in Sections 15-303 through 15-312 as applicable, to correct for the increase.
(Source: P.A. 81-199.)

(625 ILCS 5/15-314) (from Ch. 95 1/2, par. 15-314)
Sec. 15-314. Payment of fees. The Department shall prescribe the time and method of payment of all appropriate fees authorized by Section 15-302 through 15-313.
The Department may, at its discretion, establish credit accounts with billing to be made at intervals not exceeding one month.
Failure to pay invoices in full within a period of 30 days after the billing date shall be sufficient cause for the Department to withhold issuance of any further permits or credit to the individual, company, or subsidiary firm.
The Department is authorized to charge a service fee of $3 for a dishonored payment returned for any reason. All money received by the Department under the provisions of this Section shall be deposited in the Road Fund. No refund shall be made to applicant following issuance of a permit if move is not completed.
(Source: P.A. 99-324, eff. 1-1-16.)

(625 ILCS 5/15-315) (from Ch. 95 1/2, par. 15-315)
Sec. 15-315. Exemptions to requirement of fees.
(a) The requirements as to fees authorized by Sections 15-302 through 15-314 shall not apply to the owner of the vehicle or vehicle combination if owned by the United States, this State, or any political subdivision of this State, or any municipality therein.
(b) The provisions of Sections 15-302 through 15-314 requiring fees for a permit shall not modify, alter or in any manner affect either the provisions of Section 15-301, or the policy of the Department adopted for the administration of this Chapter.
(Source: P.A. 83-831.)

(625 ILCS 5/15-316) (from Ch. 95 1/2, par. 15-316)
Sec. 15-316. When the Department or local authority may restrict right to use highways.
(a) Except as provided in subsection (g), local authorities with respect to highways under their jurisdiction may by ordinance or resolution prohibit the operation of vehicles upon any such highway or impose restrictions as to the weight of vehicles to be operated upon any such highway, for a total period of not to exceed 90 days, measured in either consecutive or nonconsecutive days at the discretion of local authorities, in any one calendar year, whenever any said highway by reason of deterioration, rain, snow, or other climate conditions will be seriously damaged or destroyed unless the use of vehicles thereon is prohibited or the permissible weights thereof reduced.
(b) The local authority enacting any such ordinance or resolution shall erect or cause to be erected and maintained signs designating the provision of the ordinance or resolution at each end of that portion of any highway affected thereby, and the ordinance or resolution shall not be effective unless and until such signs are erected and maintained.
(c) Local authorities with respect to highways under their jurisdiction may also, by ordinance or resolution, prohibit the operation of trucks or other commercial vehicles, or may impose limitations as the weight thereof, on designated highways, which prohibitions and limitations shall be designated by appropriate signs placed on such highways.
(c-1) (Blank).
(c-5) Highway commissioners, with respect to roads under their authority, may not permanently post a road or portion thereof at a reduced weight limit unless the decision to do so is made in accordance with Section 6-201.22 of the Illinois Highway Code.
(d) The Department shall likewise have authority as hereinbefore granted to local authorities to determine by resolution and to impose restrictions as to the weight of vehicles operated upon any highway under the jurisdiction of said department, and such restrictions shall be effective when signs giving notice thereof are erected upon the highway or portion of any highway affected by such resolution.
(d-1) (Blank).
(d-2) (Blank).
(e) When any vehicle is operated in violation of this Section, the owner or driver of the vehicle shall be deemed guilty of a violation and either the owner or the driver of the vehicle may be prosecuted for the violation. Any person, firm, or corporation convicted of violating this Section shall be fined $50 for any weight exceeding the posted limit up to the axle or gross weight limit allowed a vehicle as provided for in subsections (a) or (b) of Section 15-111 and $75 per every 500 pounds or fraction thereof for any weight exceeding that which is provided for in subsections (a) or (b) of Section 15-111.
(f) A municipality is authorized to enforce a county weight limit ordinance applying to county highways within its corporate limits and is entitled to the proceeds of any fines collected from the enforcement.
(g) An ordinance or resolution enacted by a county or township pursuant to subsection (a) of this Section shall not apply to cargo tank vehicles with two or three permanent axles when delivering propane for emergency heating purposes if the cargo tank is loaded at no more than 50 percent capacity, the gross vehicle weight of the vehicle does not exceed 32,000 pounds, and the driver of the cargo tank vehicle notifies the appropriate agency or agencies with jurisdiction over the highway before driving the vehicle on the highway pursuant to this subsection. The cargo tank vehicle must have an operating gauge on the cargo tank which indicates the amount of propane as a percent of capacity of the cargo tank. The cargo tank must have the capacity displayed on the cargo tank, or documentation of the capacity of the cargo tank must be available in the vehicle. For the purposes of this subsection, propane weighs 4.2 pounds per gallon. This subsection does not apply to municipalities. Nothing in this subsection shall allow cargo tank vehicles to cross bridges with posted weight restrictions if the vehicle exceeds the posted weight limit.
(Source: P.A. 99-168, eff. 1-1-16; 99-237, eff. 1-1-16; 99-642, eff. 7-28-16.)

(625 ILCS 5/15-317) (from Ch. 95 1/2, par. 15-317)
Sec. 15-317. Special weight limitation on elevated structures.
(a) No person shall operate a vehicle or combination of vehicles over a bridge or other elevated structure constituting a part of a highway with a gross weight which is greater than the maximum weight permitted by the Department, when such structure is sign posted as provided in this Section.
(b) The Department upon request from any local authority shall, or upon its own initiative may, conduct an investigation of any bridge or other elevated structure constituting a part of a highway, and if it finds that such structure cannot with safety to itself withstand the weight of vehicles otherwise permissible under this Chapter the Department shall determine and declare the maximum weight of vehicles which such structure can withstand, and shall cause or permit suitable signs stating maximum weight to be erected and maintained before each end of such structure.
(c) Upon the trial of any person charged with a violation of this Section proof of the determination of the maximum allowable weight by the Department and the existence of the signs, constitutes conclusive evidence of the maximum weight which can be maintained with safety to such bridge or structure.
(Source: P.A. 76-1586.)

(625 ILCS 5/15-318) (from Ch. 95 1/2, par. 15-318)
Sec. 15-318. Liability if highway or structure damaged. (a) Any person driving any vehicle, object or contrivance upon any highway or highway structure is liable for all damage which the highway or structure may sustain as a result of any illegal operation, driving or moving of such vehicle, object or contrivance, or as a result of operating, driving, or moving any vehicle, object, or contrivance exceeding the maximum dimensions or weighing in excess of the maximum weight specified in this Chapter but authorized by a special permit issued as provided in this Chapter. The measure of liability is the cost of repairing a facility partially damaged or the depreciated replacement cost of a facility damaged beyond repair together with all other expenses incurred by the authorities in control of the highway or highway structure in providing a temporary detour, including a temporary structure, to serve the needs of traffic during the period of repair or replacement of the damaged highway or highway structure.
(b) Whenever such driver is not the owner of such vehicle, object, or contrivance, but is so operating, driving, or moving the same with the express or implied permission of such owner, then the owner and driver are jointly and severally liable to the extent provided in paragraph (a) of this Section.
(c) Recovery may be had in a civil action brought by the authorities in control of such highway or highway structure.
(Source: P.A. 81-199.)

(625 ILCS 5/15-319) (from Ch. 95 1/2, par. 15-319)
Sec. 15-319. Special registration of vehicles by department. (a) Applicants for special permits authorized in Section 15-301 may apply to the Department for an Illinois Department of Transportation (IDT) registration number and classification identification label issued for the purpose of identifying and classifying vehicles or combinations of vehicles that may be operated or moved by special permit. Applications shall be made on a form provided by the Department and certified to be true.
(b) For a fee of $5 and following an analysis of data submitted by the applicant, the Department may, at its discretion, issue an Illinois Department of Transportation (IDT) registration number and classification identification label. The label shall be issued for a period of not to exceed 2 years or for a lesser period of time in conformance with rules to be established by the Department and to be valid must be displayed in a conspicuous place on the outside of a vehicle as designated by the Department. The label, all forms, records, rules, procedures, methods of analysis, and classification shall be in the form or as prescribed in rules promulgated by the Department.
(c) All monies received by the Department under the provisions of this Section shall be deposited in the Road Fund. Vehicle classification shall be for identification purposes and shall not alter or in any manner affect either the provisions of Section 15-301 or the policy adopted by the Department for the administration thereof.
(Source: P.A. 83-831.)



Chapter 16 - Enforcement, Penalties And Disposition Of Fines And Forfeitures, And Criminal Cases

(625 ILCS 5/Ch. 16 heading)

(625 ILCS 5/Ch. 16 Art. I heading)

(625 ILCS 5/16-101) (from Ch. 95 1/2, par. 16-101)
Sec. 16-101. Applicability. The provisions of this Chapter shall be applicable to the enforcement of this entire Code, except where another penalty is set forth in a specific Chapter which is applicable to that Chapter or a designated part or Section thereof.
(Source: P.A. 82-1011.)

(625 ILCS 5/16-102) (from Ch. 95 1/2, par. 16-102)
Sec. 16-102. Arrests - Investigations - Prosecutions.
(a) The State Police shall patrol the public highways and make arrests for violation of the provisions of this Act.
(b) The Secretary of State, through the investigators provided for in this Act shall investigate and report violations of the provisions of this Act in relation to the equipment and operation of vehicles as provided for in Section 2-115 and for such purposes these investigators have and may exercise throughout the State all of the powers of police officers.
(c) The State's Attorney of the county in which the violation occurs shall prosecute all violations except when the violation occurs within the corporate limits of a municipality, the municipal attorney may prosecute if written permission to do so is obtained from the State's Attorney.
(d) The State's Attorney of the county in which the violation occurs may not grant to the municipal attorney permission to prosecute if the offense charged is a felony under Section 11-501 of this Code. The municipality may, however, charge an offender with a municipal misdemeanor offense if the State's Attorney rejects or denies felony charges for the conduct that comprises the charge.
(Source: P.A. 94-111, eff. 1-1-06; 94-740, eff. 5-8-06.)

(625 ILCS 5/16-102.5)
Sec. 16-102.5. Enforcement by municipality.
(a) If a municipality adopts an ordinance similar to subsection (f) of Section 3-413 or Section 11-1304.5 of this Code, any person that a municipality designates to enforce ordinances regulating the standing or parking of vehicles shall have the authority to enforce the provisions of subsection (f) of Section 3-413 or Section 11-1304.5 of this Code or the similar local ordinance. However, the authority to enforce subsection (f) of Section 3-413 or Section 11-1304.5 of this Code or a similar local ordinance shall not be given to an appointed volunteer or private or public entity under contract to enforce person with disabilities parking laws.
(b) To enforce the provisions of subsection (f) of Section 3-413 or Section 11-1304.5 of this Code or a similar local ordinance, a municipality shall impose a fine not exceeding $25.
(Source: P.A. 90-513, eff. 8-22-97; 90-655, eff. 7-30-98; 91-487, eff. 1-1-00.)

(625 ILCS 5/16-103) (from Ch. 95 1/2, par. 16-103)
Sec. 16-103. Arrest outside county where violation committed.
Whenever a defendant is arrested upon a warrant charging a violation of this Act in a county other than that in which such warrant was issued, the arresting officer, immediately upon the request of the defendant, shall take such defendant before a circuit judge or associate circuit judge in the county in which the arrest was made who shall admit the defendant to bail for his appearance before the court named in the warrant. On taking such bail the circuit judge or associate circuit judge shall certify such fact on the warrant and deliver the warrant and undertaking of bail or other security, or the drivers license of such defendant if deposited, under the law relating to such licenses, in lieu of such security, to the officer having charge of the defendant. Such officer shall then immediately discharge the defendant from arrest and without delay deliver such warrant and such undertaking of bail, or other security or drivers license to the court before which the defendant is required to appear.
(Source: P.A. 77-1280.)

(625 ILCS 5/16-104) (from Ch. 95 1/2, par. 16-104)
Sec. 16-104. Penalties. Every person convicted of a violation of any provision of this Code for which another penalty is not provided shall, for a first or second conviction thereof, be guilty of a petty offense and, for a third or subsequent conviction within one year after the first conviction, be guilty of a Class C misdemeanor.
(Source: P.A. 91-357, eff. 7-29-99.)

(625 ILCS 5/16-104a) (from Ch. 95 1/2, par. 16-104a)
Sec. 16-104a. Additional penalty for certain violations.
(a) There is added to every fine imposed upon conviction of an offense reportable to the Secretary of State under the provisions of subdivision (a)(2) of Section 6-204 of this Act an additional penalty of $4 for each $40, or fraction thereof, of fine imposed. Each such additional penalty received shall be remitted within one month to the State Treasurer to be deposited into the Drivers Education Fund, unless the additional penalty is subject to disbursement by the circuit clerk under Section 27.5 of the Clerks of Courts Act. Such additional amounts shall be assessed by the court and shall be collected by the Clerk of the Circuit Court in addition to the fine and costs in the case. Such additional penalty shall not be considered a part of the fine for purposes of any reduction made in the fine for time served either before or after sentencing. Not later than March 1 of each year the Clerk of the Circuit Court shall submit to the State Comptroller a report of the amount of funds remitted by him to the State Treasurer under this Section during the preceding calendar year. Except as otherwise provided by Supreme Court Rules, if a court in sentencing an offender levies a gross amount for fine, costs, fees and penalties, the amount of the additional penalty provided for herein shall be computed on the amount remaining after deducting from the gross amount levied all fees of the Circuit Clerk, the State's Attorney and the Sheriff. After deducting from the gross amount levied the fees and additional penalty provided for herein, less any other additional penalties provided by law, the clerk shall remit the net balance remaining to the entity authorized by law to receive the fine imposed in the case. For purposes of this Section "fees of the Circuit Clerk" shall include, if applicable, the fee provided for under Section 27.3a of the Clerks of Courts Act and the fee, if applicable, payable to the county in which the violation occurred pursuant to Section 5-1101 of the Counties Code.
When bail is forfeited for failure to appear in connection with an offense reportable to the Secretary of State under subdivision (a)(2) of Section 6-204 of this Act, and no fine is imposed ex parte, $4 of every $40 cash deposit, or fraction thereof, given to secure appearance shall be remitted within one month to the State Treasurer to be deposited into the Drivers Education Fund, unless the bail is subject to disbursement by the circuit clerk under Section 27.5 of the Clerks of Courts Act.
(b) In addition to any other fine or penalty required by law for a person convicted of a violation of Section 11-503 or 11-601.5 of this Code or a similar provision of a local ordinance, the court may, in its discretion, require the person to pay an additional criminal penalty that shall be distributed in its entirety to a public agency that provided an emergency response related to the person's violation. The criminal penalty may not exceed $100 per public agency for each emergency response provided for a first violation of Section 11-503 or 11-601.5 of this Code or a similar provision of a local ordinance. The criminal penalty may not exceed $500 per public agency for each emergency response provided for a second or subsequent violation of Section 11-503 or 11-601.5 of this Code or a similar provision of a local ordinance. As used in this subsection, "emergency response" means any incident requiring a response by a police officer, an ambulance, a firefighter carried on the rolls of a regularly constituted fire department or fire protection district, a firefighter of a volunteer fire department, or a member if a recognized not-for-profit rescue or emergency medical service provider. With respect to funds designated for the Department of State Police, the moneys shall be remitted by the circuit court clerk to the State Police within one month after receipt for deposit into the State Police Operations Assistance Fund. With respect to funds designated for the Department of Natural Resources, the Department of Natural Resources shall deposit the moneys into the Conservation Police Operations Assistance Fund.
(Source: P.A. 96-1173, eff. 7-22-10; 97-931, eff. 1-1-13.)

(625 ILCS 5/16-104b)
Sec. 16-104b. Amounts for Trauma Center Fund. In counties that have elected not to distribute moneys under the disbursement formulas in Sections 27.5 and 27.6 of the Clerks of Courts Act, the Circuit Clerk of the County, when collecting fees, fines, costs, additional penalties, bail balances assessed or forfeited, and any other amount imposed upon a conviction of or an order of supervision for a violation of laws or ordinances regulating the movement of traffic that amounts to $55 or more, shall remit $5 of the total amount collected, less 2 1/2% of the $5 to help defray the administrative costs incurred by the Clerk, except that upon a conviction or order of supervision for driving under the influence of alcohol or drugs the Clerk shall remit $105 of the total amount collected ($5 for a traffic violation that amounts to $55 or more and an additional fee of $100 to be collected by the Circuit Clerk for a conviction or order of supervision for driving under the influence of alcohol or drugs), less the 2 1/2%, within 60 days to the State Treasurer to be deposited into the Trauma Center Fund. Of the amounts deposited into the Trauma Center Fund under this Section, 50% shall be disbursed to the Department of Public Health and 50% shall be disbursed to the Department of Healthcare and Family Services. Not later than March 1 of each year the Circuit Clerk shall submit a report of the amount of funds remitted to the State Treasurer under this Section during the preceding calendar year.
(Source: P.A. 95-331, eff. 8-21-07.)

(625 ILCS 5/16-104c)
Sec. 16-104c. Court supervision fees.
(a) Any person who receives a disposition of court supervision for a violation of any provision of this Code or a similar provision of a local ordinance shall pay an additional fee of $29, which shall be disbursed as follows:
(1) if an officer of the Department of State Police

arrested the person for the violation, $20 of the $29 fee shall be deposited into the State Police Vehicle Fund in the State treasury; or

(2) if an officer of any law enforcement agency in

the State other than the Department of State Police arrested the person for the violation, $20 of the $29 fee shall be paid to the law enforcement agency that employed the arresting officer and shall be used for the acquisition or maintenance of police vehicles; and

(3) $9 of the $29 fee shall be deposited into the

Drivers Education Fund.

(b) In addition to the fee provided for in subsection (a), a person who receives a disposition of court supervision for any violation of this Code or a similar provision of a local ordinance shall also pay an additional fee of $6, if not waived by the court. Of this $6 fee, $5.50 shall be deposited into the Circuit Court Clerk Operation and Administrative Fund created by the Clerk of the Circuit Court and 50 cents shall be deposited into the Prisoner Review Board Vehicle and Equipment Fund in the State treasury.
(c) The Prisoner Review Board Vehicle and Equipment Fund is created as a special fund in the State treasury. The Prisoner Review Board shall, subject to appropriation by the General Assembly and approval by the Secretary, use all moneys in the Prisoner Review Board Vehicle and Equipment Fund for the purchase and operation of vehicles and equipment.
(Source: P.A. 95-428, eff. 8-24-07; 96-625, eff. 1-1-10.)

(625 ILCS 5/16-104d)
Sec. 16-104d. Additional fee; serious traffic violation. Any person who is convicted of, pleads guilty to, or is placed on supervision for a serious traffic violation, as defined in Section 1-187.001 of this Code, a violation of Section 11-501 of this Code, or a violation of a similar provision of a local ordinance shall pay an additional fee of $35. Of that fee, $15 shall be deposited into the Fire Prevention Fund in the State treasury, $14 shall be deposited into the Fire Truck Revolving Loan Fund in the State treasury, $1 shall be deposited into the George Bailey Memorial Fund in the State treasury, and $5 shall be deposited into the Circuit Court Clerk Operation and Administrative Fund created by the Clerk of the Circuit Court.
This Section becomes inoperative on January 1, 2017.
(Source: P.A. 98-658, eff. 6-23-14; 99-455, eff. 1-1-16.)

(625 ILCS 5/16-104d-1)
Sec. 16-104d-1. Additional fee. Beginning on January 1, 2017, any person who is convicted of, pleads guilty to, or is placed on supervision for a serious traffic violation, as defined in Section 1-187.001 of this Code, a violation of Section 11-501 of this Code, or a violation of a similar provision of a local ordinance shall pay an additional fee of $35. Of that fee, $15 shall be deposited into the Fire Prevention Fund in the State treasury, $15 shall be deposited into the Fire Truck Revolving Loan Fund in the State treasury, and $5 shall be deposited into the Circuit Court Clerk Operation and Administrative Fund.
This Section becomes inoperative on January 1, 2020.
(Source: P.A. 99-455, eff. 1-1-16.)

(625 ILCS 5/16-104e)
Sec. 16-104e. Minimum penalty for traffic offenses. Unless otherwise disposed of prior to a court appearance in the same matter under Supreme Court Rule 529, a person who, after a court appearance in the same matter, is found guilty of or pleads guilty to, including any person receiving a disposition of court supervision, a violation of this Code or a similar provision of a local ordinance shall pay a fine that may not be waived. Nothing in this Section shall prevent the court from ordering that the fine be paid within a specified period of time or in installments under Section 5-9-1 of the Unified Code of Corrections.
(Source: P.A. 96-1462, eff. 1-1-11.)

(625 ILCS 5/16-105) (from Ch. 95 1/2, par. 16-105)
Sec. 16-105. Disposition of fines and forfeitures.
(a) Except as provided in Section 15-113 and Section 16-104a of this Act and except for those amounts required to be paid into the Traffic and Criminal Conviction Surcharge Fund in the State Treasury pursuant to Section 9.1 of the Illinois Police Training Act and Section 5-9-1 of the Unified Code of Corrections and except those amounts subject to disbursement by the circuit clerk under Section 27.5 of the Clerks of Courts Act, fines and penalties recovered under the provisions of Chapters 11 through 16 inclusive of this Code shall be paid and used as follows:
1. For offenses committed upon a highway within the

limits of a city, village, or incorporated town or under the jurisdiction of any park district, to the treasurer of the particular city, village, incorporated town or park district, if the violator was arrested by the authorities of the city, village, incorporated town or park district, provided the police officers and officials of cities, villages, incorporated towns and park districts shall seasonably prosecute for all fines and penalties under this Code. If the violation is prosecuted by the authorities of the county, any fines or penalties recovered shall be paid to the county treasurer. Provided further that if the violator was arrested by the State Police, fines and penalties recovered under the provisions of paragraph (a) of Section 15-113 of this Code or paragraph (e) of Section 15-316 of this Code shall be paid over to the Department of State Police which shall thereupon remit the amount of the fines and penalties so received to the State Treasurer who shall deposit the amount so remitted in the special fund in the State treasury known as the Road Fund except that if the violation is prosecuted by the State's Attorney, 10% of the fine or penalty recovered shall be paid to the State's Attorney as a fee of his office and the balance shall be paid over to the Department of State Police for remittance to and deposit by the State Treasurer as hereinabove provided.

2. Except as provided in paragraph 4, for offenses

committed upon any highway outside the limits of a city, village, incorporated town or park district, to the county treasurer of the county where the offense was committed except if such offense was committed on a highway maintained by or under the supervision of a township, township district, or a road district to the Treasurer thereof for deposit in the road and bridge fund of such township or other district; Provided, that fines and penalties recovered under the provisions of paragraph (a) of Section 15-113, paragraph (d) of Section 3-401, or paragraph (e) of Section 15-316 of this Code shall be paid over to the Department of State Police which shall thereupon remit the amount of the fines and penalties so received to the State Treasurer who shall deposit the amount so remitted in the special fund in the State treasury known as the Road Fund except that if the violation is prosecuted by the State's Attorney, 10% of the fine or penalty recovered shall be paid to the State's Attorney as a fee of his office and the balance shall be paid over to the Department of State Police for remittance to and deposit by the State Treasurer as hereinabove provided.

3. Notwithstanding subsections 1 and 2 of this

paragraph, for violations of overweight and overload limits found in Sections 15-101 through 15-203 of this Code, which are committed upon the highways belonging to the Illinois State Toll Highway Authority, fines and penalties shall be paid over to the Illinois State Toll Highway Authority for deposit with the State Treasurer into that special fund known as the Illinois State Toll Highway Authority Fund, except that if the violation is prosecuted by the State's Attorney, 10% of the fine or penalty recovered shall be paid to the State's Attorney as a fee of his office and the balance shall be paid over to the Illinois State Toll Highway Authority for remittance to and deposit by the State Treasurer as hereinabove provided.

4. With regard to violations of overweight and

overload limits found in Sections 15-101 through 15-203 of this Code committed by operators of vehicles registered as Special Hauling Vehicles, for offenses committed upon a highway within the limits of a city, village, or incorporated town or under the jurisdiction of any park district, all fines and penalties shall be paid over or retained as required in paragraph 1. However, with regard to the above offenses committed by operators of vehicles registered as Special Hauling Vehicles upon any highway outside the limits of a city, village, incorporated town or park district, fines and penalties shall be paid over or retained by the entity having jurisdiction over the road or highway upon which the offense occurred, except that if the violation is prosecuted by the State's Attorney, 10% of the fine or penalty recovered shall be paid to the State's Attorney as a fee of his office.

(b) Failure, refusal or neglect on the part of any judicial or other officer or employee receiving or having custody of any such fine or forfeiture either before or after a deposit with the proper official as defined in paragraph (a) of this Section, shall constitute misconduct in office and shall be grounds for removal therefrom.
(Source: P.A. 96-34, eff. 1-1-10.)

(625 ILCS 5/16-105.5)
Sec. 16-105.5. Payment to municipality. All revenues derived from the issuance of citations for violations of subsection (f) of Section 3-413 of this Code or a similar local ordinance that are required to be paid to a municipality under this Code shall be deposited into the general fund of the municipality.
(Source: P.A. 90-513, eff. 8-22-97.)

(625 ILCS 5/16-106) (from Ch. 95 1/2, par. 16-106)
Sec. 16-106. For offenses committed under the provisions of this Act or the ordinances of any municipality, park district or county which involve the regulation of the ownership, use or operation of vehicles, the police officers and officials of such municipalities and park districts, and sheriffs shall, when issuing a traffic ticket, other citation, or Notice to Appear in lieu of either, in counties other than Cook, also issue written notice to the accused in substantially the following form:

(625 ILCS 5/16-106.3)
Sec. 16-106.3. Erroneous appearance date. In any case alleging a violation of this Code or similar local ordinance which would be chargeable as a misdemeanor, a case shall not be dismissed due to an error by the arresting officer or the clerk of the court, or both, in setting a person's first appearance date, subject to the right of speedy trial provided under Section 103-5 of the Code of Criminal Procedure of 1963.
(Source: P.A. 96-694, eff. 1-1-10.)

(625 ILCS 5/16-106.5)
Sec. 16-106.5. Pilot project; notice of violation to owner.
(a) A pilot project is created that shall be in operation from January 1, 2002 through December 31, 2003 in the counties of DuPage, Kendall, and Sangamon. Under the pilot project, when a traffic citation is issued for a violation of this Code to a person who is under the age of 18 years, who is a resident of the county in which the traffic citation was issued, and who is not the registered owner of the vehicle named in the traffic citation, the circuit clerk of the county in which the traffic citation was issued shall, within 10 days after the traffic citation is filed with the circuit clerk, send notice of the issuance of the traffic citation to the registered owner of the vehicle. The notice must include:
(1) the date and time the violation was alleged to

have been committed;

(2) the location where the violation was alleged to

have been committed;

(3) the name of the person cited for committing the

alleged violation;

(4) the violation alleged to have been committed; and
(5) the date and time of any required court

appearance by the person cited for committing the alleged violation.

(b) On or before March 31, 2004, the Department of State Police shall report to the General Assembly on the effectiveness of the pilot project.
(Source: P.A. 92-344, eff. 8-10-01.)

(625 ILCS 5/16-107) (from Ch. 95 1/2, par. 16-107)
Sec. 16-107. Appearance of parent or guardian of minor in certain court proceedings - Judicial discretion.
(a) Whenever an unemancipated minor is required to appear in court pursuant to a citation for violation of any Section or any subsection of any Section of this Act specified in subsection (b) of this Section, the court may require that a parent or guardian of the minor accompany the minor and appear before the court with the minor, unless, in the discretion of the court, such appearance would be unreasonably burdensome under the circumstances.
(b) This Section shall apply whenever an unemancipated minor is charged with violation of any of the following Sections and subsections of this Act:
1) Sections 3-701, 3-702 and 3-703;
2) Sections 4-102, 4-103, 4-104 and 4-105;
3) Section 6-101, subsections (a), (b) and (c) of

Section 6-104, and Sections 6-113, 6-301, 6-302, 6-303 and 6-304;

4) Sections 11-203 and 11-204, subsection (b) of

Section 11-305, Sections 11-311, 11-312, 11-401, 11-402, 11-403, 11-404, 11-407, 11-409, 11-501, 11-502, 11-503, 11-504, 11-506, subsection (b) of Section 11-601, Sections 11-704, 11-707, 11-1007, 11-1403, 11-1404 and subsection (a) of Section 11-1414.

(Source: P.A. 95-310, eff. 1-1-08.)

(625 ILCS 5/16-108)
Sec. 16-108. Claims of diplomatic immunity.
(a) This Section applies only to an individual that displays to a police officer a driver's license issued by the U.S. Department of State or that otherwise claims immunities or privileges under Title 22, Chapter 6 of the United States Code with respect to the individual's violation of Section 9-3 or Section 9-3.2 of the Criminal Code of 2012 or his or her violation of a traffic regulation governing the movement of vehicles under this Code or a similar provision of a local ordinance.
(b) If a driver subject to this Section is stopped by a police officer that has probable cause to believe that the driver has committed a violation described in subsection (a) of this Section, the police officer shall:
(1) as soon as practicable contact the U.S.

Department of State office in order to verify the driver's status and immunity, if any;

(2) record all relevant information from any driver's

license or identification card, including a driver's license or identification card issued by the U.S. Department of State; and

(3) within 5 workdays after the date of the stop,

forward the following to the Secretary of State of Illinois:

(A) a vehicle accident report, if the driver was

involved in a vehicle accident;

(B) if a citation or charge was issued to the

driver, a copy of the citation or charge; and

(C) if a citation or charge was not issued to the

driver, a written report of the incident.

(c) Upon receiving material submitted under paragraph (3) of subsection (b) of this Section, the Secretary of State shall:
(1) file each vehicle accident report, citation or

charge, and incident report received;

(2) keep convenient records or make suitable

notations showing each:

(A) conviction;
(B) disposition of court supervision for any

violation of Section 11-501 of this Code; and

(C) vehicle accident; and
(3) send a copy of each document and record described

in paragraph (2) of this subsection (c) to the Bureau of Diplomatic Security, Office of Foreign Missions, of the U.S. Department of State.

(d) This Section does not prohibit or limit the application of any law to a criminal or motor vehicle violation by an individual who has or claims immunities or privileges under Title 22, Chapter 6 of the United States Code.
(Source: P.A. 97-1150, eff. 1-25-13.)

(625 ILCS 5/Ch. 16 Art. II heading)

(625 ILCS 5/16-201) (from Ch. 95 1/2, par. 16-201)
Sec. 16-201. Parties to a crime.
Every person who commits, attempts to commit, conspires to commit, or aids, or abets in the commission of any act declared to be a crime, whether individually or in connection with one or more other persons or as principal, agent or accessory, shall be guilty of such offense, and every person who falsely, fraudulently, forcibly, or wilfully induces, causes, coerces, requires, permits, or directs another to violate any provision of this Act is likewise guilty of such offense.
(Source: P.A. 76-1586.)

(625 ILCS 5/16-202) (from Ch. 95 1/2, par. 16-202)
Sec. 16-202. Offenses by persons owning or controlling vehicles. It is unlawful for the owner, or any other person, employing or otherwise directing the driver of any vehicle to require or knowingly to permit the operation of such vehicle upon a highway in any manner contrary to law.
(Source: P.A. 76-1586.)



Chapter 17 - Illinois Highway Safety Law

(625 ILCS 5/Ch. 17 heading)

(625 ILCS 5/17-101) (from Ch. 95 1/2, par. 17-101)
Sec. 17-101. Powers and duties of governor. The Governor, in addition to other duties and responsibilities conferred upon him by the constitution and laws of this State is empowered to contract and to do all other things necessary in behalf of this State to secure the full benefits available to this State under the Federal Highway Safety Act of 1966, as amended, and in so doing, to cooperate with Federal and State agencies, agencies private and public, interested organizations, and with individuals, to effectuate the purposes of that enactment, and any and all subsequent amendments thereto. The Governor is the official of this State having the ultimate responsibility for dealing with the Federal Government with respect to programs and activities pursuant to the National Highway Safety Act of 1966 and any amendments thereto. To that end he shall coordinate the activities of the Secretary of State and the State Board of Education and of any and all departments and agencies of this State and its subdivisions, relating thereto.
(Source: P.A. 81-1508.)



Chapter 18a - Illinois Commercial Relocation Of Trespassing Vehicles Law

(625 ILCS 5/Ch. 18a heading)

(625 ILCS 5/Ch. 18a Art. I heading)

(625 ILCS 5/18a-100) (from Ch. 95 1/2, par. 18a-100)
Sec. 18a-100. Definitions. As used in this Chapter: (1) "Commercial vehicle relocator" or "relocator" means any person or entity engaged in the business of removing trespassing vehicles from private property by means of towing or otherwise, and thereafter relocating and storing such vehicles;
(2) "Commission" means the Illinois Commerce Commission;
(3) "Operator" means any person who, as an employee of a commercial vehicle relocator, removes trespassing vehicles from private property by means of towing or otherwise. This term includes the driver of any vehicle used in removing a trespassing vehicle from private property, as well as any person other than the driver who assists in the removal of a trespassing vehicle from private property;
(4) "Operator's employment permit" means a license issued to an operator in accordance with Sections 18a-403 or 18a-405 of this Chapter;
(5) "Relocator's license" means a license issued to a commercial vehicle relocator in accordance with Sections 18a-400 or 18a-401 of this Chapter;
(6) "Dispatcher" means any person who, as an employee or agent of a commercial vehicle relocator, dispatches vehicles to or from locations from which operators perform removal activities; and
(7) "Dispatcher's employment permit" means a license issued to a dispatcher in accordance with Sections 18a-407 or 18a-408 of this Chapter.
(Source: P.A. 85-923.)

(625 ILCS 5/18a-101) (from Ch. 95 1/2, par. 18a-101)
Sec. 18a-101. Declaration of policy and delegation of jurisdiction. It is hereby declared to be the policy of the State of Illinois to supervise and regulate the commercial removal of trespassing vehicles from private property, and the subsequent relocation and storage of such vehicles in such manner as to fairly distribute rights and responsibilities among vehicle owners, private property owners and commercial vehicle relocators, and for this purpose the power and authority to administer and to enforce the provisions of this Chapter shall be vested in the Illinois Commerce Commission.
(Source: P.A. 80-1459.)

(625 ILCS 5/18a-102) (from Ch. 95 1/2, par. 18a-102)
Sec. 18a-102. Local regulation. Nothing contained in this Chapter shall be construed to infringe upon the right of non-home rule units of local government to regulate the commercial relocation of vehicles in a manner consistent with, or in addition to, State or federal laws or regulations. Nothing in this Chapter shall constitute a limitation on the authority of any home rule unit; however, the provisions of this Chapter shall remain in full force and effect in home rule units notwithstanding any applicable ordinances of home rule units.
(Source: P.A. 80-1459.)

(625 ILCS 5/18a-103) (from Ch. 95 1/2, par. 18a-103)
Sec. 18a-103. Review. A person aggrieved by an order of the Commission under this Chapter is entitled, in addition to any other remedy, to a review thereof by the Circuit Court in accordance with the Administrative Review Law, as amended.
(Source: P.A. 82-783.)

(625 ILCS 5/18a-104) (from Ch. 95 1/2, par. 18a-104)
Sec. 18a-104. Towing performed pursuant to police order. Nothing contained in this Chapter shall be construed to regulate or otherwise affect towing performed by any relocator pursuant to the order of a law enforcement official or agency in accordance with Sections 4-201 through 4-214 of the Illinois Vehicle Code.
(Source: P.A. 80-1459.)

(625 ILCS 5/18a-105) (from Ch. 95 1/2, par. 18a-105)
Sec. 18a-105. Exemptions. This Chapter shall not apply to the relocation of motorcycles.
Such relocation shall be governed by the provisions of Section 4-203 of this Code.
(Source: P.A. 95-407, eff. 1-1-08; 95-562, eff. 7-1-08.)

(625 ILCS 5/Ch. 18a Art. II heading)

(625 ILCS 5/18a-200) (from Ch. 95 1/2, par. 18a-200)
Sec. 18a-200. General powers and duties of Commission. The Commission shall:
(1) Regulate commercial vehicle relocators and their employees or agents in accordance with this Chapter and to that end may establish reasonable requirements with respect to proper service and practices relating thereto;
(2) Require the maintenance of uniform systems of accounts, records and the preservation thereof;
(3) Require that all drivers and other personnel used in relocation be employees of a licensed relocator;
(4) Regulate equipment leasing to and by relocators;
(5) Adopt reasonable and proper rules covering the exercise of powers conferred upon it by this Chapter, and reasonable rules governing investigations, hearings and proceedings under this Chapter;
(6) Set reasonable rates for the commercial towing or removal of trespassing vehicles from private property. The rates shall not exceed the mean average of the 5 highest rates for police tows within the territory to which this Chapter applies that are performed under Sections 4-201 and 4-214 of this Code and that are of record at hearing; provided that the Commission shall not re-calculate the maximum specified herein if the order containing the previous calculation was entered within one calendar year of the date on which the new order is entered. Set reasonable rates for the storage, for periods in excess of 24 hours, of the vehicles in connection with the towing or removal; however, no relocator shall impose charges for storage for the first 24 hours after towing or removal. Set reasonable rates for other services provided by relocators, provided that the rates shall not be charged to the owner or operator of a relocated vehicle. Any fee charged by a relocator for the use of a credit card that is used to pay for any service rendered by the relocator shall be included in the total amount that shall not exceed the maximum reasonable rate established by the Commission. The Commission shall require a relocator to refund any amount charged in excess of the reasonable rate established by the Commission, including any fee for the use of a credit card;
(7) Investigate and maintain current files of the criminal records, if any, of all relocators and their employees and of all applicants for relocator's license, operator's licenses and dispatcher's licenses. If the Commission determines that an applicant for a license issued under this Chapter will be subjected to a criminal history records check, the applicant shall submit his or her fingerprints to the Department of State Police in the form and manner prescribed by the Department of State Police. These fingerprints shall be checked against the Department of State Police and Federal Bureau of Investigation criminal history record information databases now and hereafter filed. The Department of State Police shall charge the applicant a fee for conducting the criminal history records check, which shall be deposited in the State Police Services Fund and shall not exceed the actual cost of the records check. The Department of State Police shall furnish pursuant to positive identification, records of conviction to the Commission;
(8) Issue relocator's licenses, dispatcher's employment permits, and operator's employment permits in accordance with Article IV of this Chapter;
(9) Establish fitness standards for applicants seeking relocator licensees and holders of relocator licenses;
(10) Upon verified complaint in writing by any person, organization or body politic, or upon its own initiative may, investigate whether any commercial vehicle relocator, operator, dispatcher, or person otherwise required to comply with any provision of this Chapter or any rule promulgated hereunder, has failed to comply with any provision or rule;
(11) Whenever the Commission receives notice from the Secretary of State that any domestic or foreign corporation regulated under this Chapter has not paid a franchise tax, license fee or penalty required under the Business Corporation Act of 1983, institute proceedings for the revocation of the license or right to engage in any business required under this Chapter or the suspension thereof until such time as the delinquent franchise tax, license fee or penalty is paid.
(Source: P.A. 93-418, eff. 1-1-04.)

(625 ILCS 5/18a-201) (from Ch. 95 1/2, par. 18a-201)
Sec. 18a-201. Additional officers and employees. The Commission, for the purpose of more effectively carrying out the provisions of this Chapter, shall obtain pursuant to the provisions of the "Personnel Code" such officers and employees as it may deem necessary to carry out the provisions of this Chapter or to perform the duties and exercise the powers conferred by law upon the Commission.
(Source: P.A. 80-1459.)

(625 ILCS 5/Ch. 18a Art. III heading)

(625 ILCS 5/18a-300) (from Ch. 95 1/2, par. 18a-300)
Sec. 18a-300. Commercial vehicle relocators - Unlawful practices. It shall be unlawful for any commercial vehicle relocator:
(1) To operate in any county in which this Chapter is

applicable without a valid, current relocator's license as provided in Article IV of this Chapter;

(2) To employ as an operator, or otherwise so use the

services of, any person who does not have at the commencement of employment or service, or at any time during the course of employment or service, a valid, current operator's employment permit, or temporary operator's employment permit issued in accordance with Sections 18a-403 or 18a-405 of this Chapter; or to fail to notify the Commission, in writing, of any known criminal conviction of any employee occurring at any time before or during the course of employment or service;

(3) To employ as a dispatcher, or otherwise so use

the services of, any person who does not have at the commencement of employment or service, or at any time during the course of employment or service, a valid, current dispatcher's or operator's employment permit or temporary dispatcher's or operator's employment permit issued in accordance with Sections 18a-403 or 18a-407 of this Chapter; or to fail to notify the Commission, in writing, of any known criminal conviction of any employee occurring at any time before or during the course of employment or service;

(4) To operate upon the highways of this State any

vehicle used in connection with any commercial vehicle relocation service unless:

(A) There is painted or firmly affixed to the

vehicle on both sides of the vehicle in a color or colors vividly contrasting to the color of the vehicle the name, address and telephone number of the relocator. The Commission shall prescribe reasonable rules and regulations pertaining to insignia to be painted or firmly affixed to vehicles and shall waive the requirements of the address on any vehicle in cases where the operator of a vehicle has painted or otherwise firmly affixed to the vehicle a seal or trade mark that clearly identifies the operator of the vehicle; and

(B) There is carried in the power unit of the

vehicle a certified copy of the currently effective relocator's license and operator's employment permit. Copies may be photographed, photocopied, or reproduced or printed by any other legible and durable process. Any person guilty of not causing to be displayed a copy of his relocator's license and operator's employment permit may in any hearing concerning the violation be excused from the payment of the penalty hereinafter provided upon a showing that the license was issued by the Commission, but was subsequently lost or destroyed;

(5) To operate upon the highways of this State any

vehicle used in connection with any commercial vehicle relocation service that bears the name or address and telephone number of any person or entity other than the relocator by which it is owned or to which it is leased;

(6) To advertise in any newspaper, book, list,

classified directory or other publication unless there is contained in the advertisement the license number of the relocator;

(7) To remove any vehicle from private property

without having first obtained the written authorization of the property owner or other person in lawful possession or control of the property, his authorized agent, or an authorized law enforcement officer. The authorization may be on a contractual basis covering a period of time or limited to a specific removal;

(8) To charge the private property owner, who

requested that an unauthorized vehicle be removed from his property, with the costs of removing the vehicle contrary to any terms that may be a part of the contract between the property owner and the commercial relocator. Nothing in this paragraph shall prevent a relocator from assessing, collecting, or receiving from the property owner, lessee, or their agents any fee prescribed by the Commission;

(9) To remove a vehicle when the owner or operator of

the vehicle is present or arrives at the vehicle location at any time prior to the completion of removal, and is willing and able to remove the vehicle immediately, except for vehicles that require a commercial driver's license to operate. Vehicles that require a commercial driver's license to operate shall be disconnected from the tow truck and the owner or operator shall be allowed to remove the vehicle without interference upon the payment of a reasonable service fee of not more than one-half of the posted rate of the towing service per tow vehicle on the scene and up to a maximum of 2 tow vehicles as provided in paragraph 6 of subsection (f) of Section 4-203 of this Code, for which a receipt shall be given;

(10) To remove any vehicle from property on which

signs are required and on which there are not posted appropriate signs under Section 18a-302;

(11) To fail to notify law enforcement authorities in

the jurisdiction in which the trespassing vehicle was removed within one hour of the removal. Notification shall include a complete description of the vehicle, registration numbers if possible, the locations from which and to which the vehicle was removed, the time of removal, and any other information required by regulation, statute or ordinance;

(12) To impose any charge other than in accordance

with the rates set by the Commission as provided in paragraph (6) of Section 18a-200 of this Chapter;

(13) To fail, in the office or location at which

relocated vehicles are routinely returned to their owners, to prominently post the name, address and telephone number of the nearest office of the Commission to which inquiries or complaints may be sent;

(13.1) To fail to distribute to each owner or

operator of a relocated vehicle, in written form as prescribed by Commission rule or regulation, the relevant statutes, regulations and ordinances governing commercial vehicle relocators, including, in at least 12 point boldface type, the name, address and telephone number of the nearest office of the Commission to which inquiries or complaints may be sent;

(13.2) To fail, in the office or location at which

relocated vehicles are routinely returned to their owners, to ensure that the relocator's representative provides suitable evidence of his or her identity to the owners of relocated vehicles upon request;

(14) To remove any vehicle, otherwise in accordance

with this Chapter, more than 15 air miles from its location when towed from a location in an unincorporated area of a county or more than 10 air miles from its location when towed from any other location;

(15) To fail to make a telephone number available to

the police department of any municipality in which a relocator operates at which the relocator or an employee of the relocator may be contacted at any time during the hours in which the relocator is engaged in the towing of vehicles, or advertised as engaged in the towing of vehicles, for the purpose of effectuating the release of a towed vehicle; or to fail to include the telephone number in any advertisement of the relocator's services published or otherwise appearing on or after the effective date of this amendatory Act; or to fail to have an employee available at any time on the premises owned or controlled by the relocator for the purposes of arranging for the immediate release of the vehicle.

Apart from any other penalty or liability authorized

under this Act, if after a reasonable effort, the owner of the vehicle is unable to make telephone contact with the relocator for a period of one hour from his initial attempt during any time period in which the relocator is required to respond at the number, all fees for towing, storage, or otherwise are to be waived. Proof of 3 attempted phone calls to the number provided to the police department by an officer or employee of the department on behalf of the vehicle owner within the space of one hour, at least 2 of which are separated by 45 minutes, shall be deemed sufficient proof of the owner's reasonable effort to make contact with the vehicle relocator. Failure of the relocator to respond to the phone calls is not a criminal violation of this Chapter;

(16) To use equipment which the relocator does not

own, except in compliance with Section 18a-306 of this Chapter and Commission regulations. No equipment can be leased to more than one relocator at any time. Equipment leases shall be filed with the Commission. If equipment is leased to one relocator, it cannot thereafter be leased to another relocator until a written cancellation of lease is properly filed with the Commission;

(17) To use drivers or other personnel who are not

employees or contractors of the relocator;

(18) To fail to refund any amount charged in excess

of the reasonable rate established by the Commission;

(19) To violate any other provision of this Chapter,

or of Commission regulations or orders adopted under this Chapter;

(20) To engage in the removal of a commercial motor

vehicle that requires a commercial driver's license to operate by operating the vehicle under its own power on a highway without authorization by a law enforcement officer.

(Source: P.A. 99-438, eff. 1-1-16.)

(625 ILCS 5/18a-301) (from Ch. 95 1/2, par. 18a-301)
Sec. 18a-301. Commercial vehicle relocators - Security requirements. Every commercial vehicle relocator shall file with the Commission and have in effect an indemnity bond or insurance policy or certificates of bonds or insurance in lieu thereof which shall indemnify or insure the relocator for its liability: (1) for injury to person, in an amount not less than $100,000 to any one person and $300,000 for any one accident; (2) in case of damage to property other than a vehicle being removed, in an amount not less than $50,000 for any one accident; and (3) in case of damage to any vehicle relocated or stored by the relocator, in an amount not less than $15,000 per vehicle. Any such bond or policy shall be issued by a bonding or insurance firm authorized to do business as such in the State of Illinois. All certificates or indemnity bonds or insurance filed with the Commission must show the coverage effective continuously until cancelled, and the Commission may require such evidence of continued validity as it deems necessary.
(Source: P.A. 85-1396.)

(625 ILCS 5/18a-302) (from Ch. 95 1/2, par. 18a-302)
Sec. 18a-302. Owner or other person in lawful possession or control of private property - Right to employ relocation service. It shall be unlawful for an owner or other person in lawful possession or control of private property to remove or employ a commercial relocator to remove an unauthorized vehicle from such property unless written notice is provided to the effect that such vehicles will be removed, including the name, address and telephone number of the appropriate commercial vehicle relocator, if any. Such notice shall consist of a sign, posted in a conspicuous place in the affected area, of a size at least 24 inches in height by 36 inches in width. Such sign shall be at least 4 feet from the ground but less than 8 feet from the ground and shall be either illuminated or painted with reflective paint, or both. Such sign shall state the amount of towing charges to which the person parking may be subject. This provision shall not be construed as prohibiting any unit of local government from imposing additional or greater notice requirements.
No express notice shall be required under this Section upon residential property which, paying due regard to the circumstances and the surrounding area, is clearly reserved or intended exclusively for the use or occupation of residents or their vehicles.
(Source: P.A. 81-332.)

(625 ILCS 5/18a-303) (from Ch. 95 1/2, par. 18a-303)
Sec. 18a-303. Civil and Criminal liability. Nothing in this Chapter shall be construed to limit or alter the vehicle owner's civil or criminal liability for trespass. Nothing in this Chapter shall be construed to limit or alter the civil or criminal liability of any person or entity for any act or omission. All penalties accruing under this Law shall be cumulative of each other and a suit for recovery of one penalty shall not bar or affect the recovery of another penalty.
(Source: P.A. 85-923.)

(625 ILCS 5/18a-304) (from Ch. 95 1/2, par. 18a-304)
Sec. 18a-304. Operators - Unlawful Practices. It shall be unlawful for any operator:
(1) To act as an operator without a valid, current operator's employment permit.
(2) To violate any other provision of this Chapter, or of Commission regulations or orders adopted under this Chapter.
(Source: P.A. 85-923.)

(625 ILCS 5/18a-305) (from Ch. 95 1/2, par. 18a-305)
Sec. 18a-305. Aiding and abetting. It shall be unlawful for any person to aid or abet in any violation of this Chapter, or of Commission regulations or orders adopted under this Chapter.
(Source: P.A. 85-923.)

(625 ILCS 5/18a-306) (from Ch. 95 1/2, par. 18a-306)
Sec. 18a-306. Equipment Leasing. Provisions in Section 18c-4103 of the Illinois Commercial Transportation Law, as amended, shall likewise govern equipment leasing by relocators except to the extent as otherwise provided in this Law.
(Source: P.A. 85-923.)

(625 ILCS 5/18a-307) (from Ch. 95 1/2, par. 18a-307)
Sec. 18a-307. Enforcement. Provisions in Article VII of subchapter 1 of the Illinois Commercial Transportation Law, governing enforcement of the Illinois Commercial Transportation Law, shall likewise govern the enforcement of this Chapter.
(Source: P.A. 85-923.)

(625 ILCS 5/Ch. 18a Art. IV heading)

(625 ILCS 5/18a-400) (from Ch. 95 1/2, par. 18a-400)
Sec. 18a-400. Relocator's licenses - Applications, original determinations. (a) Each application for a license to operate as a commercial vehicle relocator shall be made in writing to the Commission, shall be verified under oath, shall be in such form and contain such information as the Commission may by regulation require, and shall be accompanied by the required application fee and proof of security.
(b) Upon the filing of such application, the Commission shall, within a reasonable time, fix a time and place for public hearing thereon. At least 10 days before the hearing, the Commission shall notify the applicant and all parties of record to such proceeding of the time and place of such hearing, by mailing a notice thereof to each such party to the address of such party shown in the records of such proceeding. Any person having an interest in the subject matter may appear at the hearing in support of or in objection to the application.
(c) The applicant shall publish a notice on a form prescribed by the Commission covering the filing of such application at least 10 days prior to the time of the initial hearing in (i) the official newspaper selected by the Department of Finance of the State of Illinois pursuant to Section 4 of the Illinois Purchasing Act, and (ii) a secular newspaper of general circulation and published in the county in the State of Illinois, wherein the applicant or applicants propose to maintain their principal office and place of business within the State of Illinois. The Commission may by regulation or otherwise order applicants to give such further notice as it deems required. The Commission may give additional notice of the filing of such application as it may deem reasonable and proper as prescribed in its rules. The Director of the Department of Finance of the State of Illinois for the purposes hereof shall over his or her signature as such Director annually and immediately upon selecting the official newspaper certify to the Illinois Commerce Commission the name and address of said newspaper, together with the date of expiration of the period of one year for which said newspaper was so selected and the Commission shall filemark each such certification as of the date it receives the same and shall keep an official file of said certifications of said Director conveniently available at its office in Springfield, Illinois; provided, however, that in any and all events and for all purposes of this Section and this Chapter, should the aforesaid Director for any reason fail to make said certification annually, the newspaper set forth in the certification aforesaid of said Director filemarked by the Commission as of the most recent date shall be the official newspaper in which publication is required hereby. In case publication is required hereby in a newspaper published in a particular county and no newspaper is so published, then and in that case publication shall be made in a newspaper published in the closest county thereto which meets the circulation requirements of this Section.
(d) The Commission shall issue a relocator's license to any qualified applicant therefor after hearing, pursuant to an application filed, if it is found that the applicant is fit, willing and able properly to perform the service proposed and to conform to provisions of this Chapter and the requirements, rules and regulations of the Commission thereunder; otherwise such application shall be denied. The order of the Commission granting or denying a relocator's license shall set forth the specific findings of fact on which such order is based. Notwithstanding any other provision of this Chapter no such license shall be issued to any person who has failed to pay any registration fee or any tax due from such person to the State of Illinois for the privilege of operating any motor vehicle on the public highways in the State of Illinois.
(e) Operation over the public highways of this State conducted pursuant to a relocator's license shall be in conformity with all of the laws of this State pertaining to motor vehicle operation over such public highways.
(f) No relocator's license shall confer any proprietary or property rights in the use of the public highways.
(Source: P.A. 80-1459.)

(625 ILCS 5/18a-401) (from Ch. 95 1/2, par. 18a-401)
Sec. 18a-401. Relocator's licenses - Expiration and renewal. All relocator's licenses shall expire 2 years from the date of issuance by the Commission. The Commission may temporarily extend the duration of a license for the pendency of a renewal application until formally approved or denied. Upon filing, no earlier than 90 days nor later than 45 days prior to such expiration, of written application for renewal, verified under oath, in such form and containing such information as the Commission shall by regulation require, and accompanied by the required application fee and proof of security, the Commission shall, unless it has received information of cause not to do so, renew the license. If the Commission has information of cause not to renew such license, it shall so notify the applicant, and shall hold a hearing as provided for in Section 18a-400. The Commission may at any time during the term of the license make inquiry into the management, conduct of business, or otherwise to determine that the provisions of this Chapter 18A and the regulations of the Commission promulgated thereunder are being observed.
(Source: P.A. 82-616.)

(625 ILCS 5/18a-402) (from Ch. 95 1/2, par. 18a-402)
Sec. 18a-402. Relocator's license - Transfer. A relocator's license is not transferable.
(Source: P.A. 80-1459.)

(625 ILCS 5/18a-403) (from Ch. 95 1/2, par. 18a-403)
Sec. 18a-403. Operator's or dispatcher's employment permits - Applications, original determinations. (1) Each application for an operator's or dispatcher's employment permit shall be made in writing to the Commission, shall be acknowledged before a notary public, shall be in such form and shall contain such information as the Commission may by regulation require, and shall be accompanied by the required application fee and proof, in a form prescribed by the Commission, that the operator applicant has a valid driver's license issued by the Secretary of State.
(2) Upon the filing of such application, the Commission shall conduct an investigation of the criminal record, if any, of the applicant. The Commission shall, within 3 working days, issue to any new applicant for an employment permit a provisional operator's or dispatcher's employment permit unless the Commission finds that the applicant has committed an offense for which the permit could be revoked under Section 18a-404 of this Chapter. This provisional employment permit shall be valid for a period of 1 year unless suspended or revoked by order of the Commission. At the end of 1 year, the provisional permit shall automatically become permanent unless the permit was revoked by order of the Commission during the preceding year. The permanent permit shall remain valid unless suspended or revoked by order of the Commission under this law.
(3) The permit shall identify the operator or dispatcher by name and address, and shall identify the relocator by which the operator or dispatcher will be employed by name, address and relocator's permit number. The permit shall be valid only when the operator or dispatcher is employed by the relocator identified thereon.
Operation over the public highways of this State conducted pursuant to an operator's license issued under the provisions of this Section shall be in conformity with all the laws of this State pertaining to motor vehicle operation over such public highways.
(Source: P.A. 85-923.)

(625 ILCS 5/18a-404) (from Ch. 95 1/2, par. 18a-404)
Sec. 18a-404. Operator's and dispatcher's employment permits - Revocation.
(1) The Commission shall suspend or revoke the permit of an operator if it finds that:
(a) The operator or dispatcher made a false statement

on the application for an operator's or dispatcher's employment permit;

(b) The operator's or dispatcher's driver's license

issued by the Secretary of State has been suspended or revoked;

(c) The operator or dispatcher has been convicted,

during the preceding 5 years, of any criminal offense of the State of Illinois or any other jurisdiction involving any of the following, and the holder does not make a compelling showing that he is nevertheless fit to hold an operator's license:

(i) Bodily injury or attempt to inflict bodily

injury to another;

(ii) Theft of property or attempted theft of

property; or

(iii) Sexual assault or attempted sexual assault

of any kind; or

(d) The operator or dispatcher has, during the

preceding 5 years, violated this Chapter, Commission regulations or orders, or any other law affecting public safety, and the holder does not make a compelling showing that he or she is nevertheless fit to hold an operator's license.

(2) The Commission, upon notification and verification of any conviction described in this Section, of any person to whom license has been issued, occurring within the 5 years prior to such issuance or any time thereafter, shall immediately suspend the employment permit of such person, and issue an order setting forth the grounds for revocation. The person and his employer shall be notified of such suspension. Such person shall not thereafter be employed by a relocator until a final order is issued by the Commission either reinstating the employment permit, upon a finding that the reinstatement of an employment permit to the person constitutes no threat to the public safety, or revoking the employment permit.
(3) If the employment permit is revoked, the person shall not thereafter be employed by a relocator until he obtains an employment permit license under Article IV of this Chapter.
(Source: P.A. 94-895, eff. 1-1-07; 95-331, eff. 8-21-07.)

(625 ILCS 5/18a-405) (from Ch. 95 1/2, par. 18a-405)
Sec. 18a-405. Operator's employment permits - Expiration and renewal. All operator's employment permits shall expire 2 years from the date of issuance by the Commission. The Commission may temporarily extend the duration of an employment permit for the pendency of a renewal application until formally approved or denied. Upon filing, no earlier than 90 nor later than 45 days prior to such expiration, of written application for renewal, acknowledged before a notary public, in such form and containing such information as the Commission shall by regulation require, and accompanied by the required fee and proof of possession of a valid driver's license issued by the Secretary of State, the Commission shall, unless it has received information of cause not to do so, renew the applicant's operator's employment permit. If the Commission does not renew such employment permit, it shall issue an order setting forth the grounds for denial. The Commission may at any time during the term of the employment permit make inquiry into the conduct of the permittee to determine that the provisions of this Chapter 18A and the regulations of the Commission promulgated thereunder are being adhered to.
(Source: P.A. 97-813, eff. 7-13-12.)

(625 ILCS 5/18a-406) (from Ch. 95 1/2, par. 18a-406)
Sec. 18a-406. Operator's employment permits - Transfer. An operator's employment permit is not transferrable to another operator or to another relocator.
(Source: P.A. 85-923.)

(625 ILCS 5/18a-407) (from Ch. 95 1/2, par. 18a-407)
Sec. 18a-407. Dispatcher's employment permits, expiration and renewal. All dispatcher's employment permits shall expire 2 years from the date of issuance by the Commission. The Commission may temporarily extend the duration of an employment permit for the pendency of a renewal application until formally approved or denied. Upon filing, no earlier than 90 nor later than 45 days prior to such expiration, of written application for renewal, acknowledged before a notary public, in such form and containing such information as the Commission shall by regulation require, and accompanied by the required fee, the Commission shall, unless it has received information of cause not to do so, renew the applicant's dispatcher's employment permit. If the Commission does not renew such employment permit, it shall issue an order setting forth the grounds for denial. The Commission may at any time during the term of the employment permit make inquiry into the conduct of the permittee to determine that the provisions of this Chapter 18A and the regulations of the Commission promulgated thereunder are being observed.
(Source: P.A. 97-813, eff. 7-13-12.)

(625 ILCS 5/18a-408) (from Ch. 95 1/2, par. 18a-408)
Sec. 18a-408. Dispatcher's employment permit - Transfer. A dispatcher's employment permit is not transferable to another dispatcher or to another relocator.
(Source: P.A. 85-923.)

(625 ILCS 5/Ch. 18a Art. V heading)

(625 ILCS 5/18a-500) (from Ch. 95 1/2, par. 18a-500)
Sec. 18a-500. Posting of rates. Every commercial vehicle relocator shall print and keep open to the public, all authorized rates and charges for towing, otherwise moving, and storing vehicles in connection with removal of unauthorized vehicles from private property. Such rates and charges shall be clearly stated in terms of lawful money of the United States, and shall be posted in such form and manner, and shall contain such information as the Commission shall by regulation prescribe.
(Source: P.A. 80-1459.)

(625 ILCS 5/18a-501) (from Ch. 95 1/2, par. 18a-501)
Sec. 18a-501. Liens against relocated vehicles. Unauthorized vehicles removed and stored by a commercial vehicle relocator in compliance with this Chapter shall be subject to a possessory lien for services pursuant to the Labor and Storage Lien (Small Amount) Act, and the provisions of Section 1 of that Act relating to notice and implied consent shall be deemed satisfied by compliance with Section 18a-302 and item (10) of Section 18a-300. In no event shall such lien be greater than the rate or rates established in accordance with item (6) of Section 18a-200. In no event shall such lien be increased or altered to reflect any charge for services or materials rendered in addition to those authorized by this Act. Every such lien shall be payable by use of any major credit card, in addition to being payable in cash. Upon receipt of a properly signed credit card receipt, a relocator shall become a holder in due course, and neither the holder of the credit card nor the company which issued the credit card may thereafter refuse to remit payment in the amount shown on the credit card receipt minus the ordinary charge assessed by the credit card company for processing the charge. The Commission may adopt regulations governing acceptance of credit cards by a relocator.
(Source: P.A. 91-357, eff. 7-29-99.)

(625 ILCS 5/Ch. 18a Art. VI heading)

(625 ILCS 5/18a-600) (from Ch. 95 1/2, par. 18a-600)
Sec. 18a-600. Relocator's license. Each application for a license to operate as a commercial vehicle relocator, or for a renewal of such license, shall be accompanied by a filing fee in the amount provided or prescribed by the Commission.
(Source: P.A. 85-923.)

(625 ILCS 5/18a-601) (from Ch. 95 1/2, par. 18a-601)
Sec. 18a-601. Operator's or dispatcher's employment permit. Each application for dispatcher's or an operator's employment permit shall be accompanied by a filing fee in the amount provided or prescribed by the Commission. Each application for renewal of an operator's or dispatcher's employment permit shall be accompanied by a filing fee in the amount provided herein or prescribed by the Commission.
(Source: P.A. 85-1209.)

(625 ILCS 5/18a-602) (from Ch. 95 1/2, par. 18a-602)
Sec. 18a-602. Establishment and Adjustment of Fees.
(1) General Provisions. The Commission may exercise any and all powers with respect to establishment and adjustment of fees with respect to commercial vehicle relocators which it may exercise with respect to motor carriers under subsections (2), (3) and (4) of Section 18c-1501 of the Illinois Commercial Transportation Law.
(2) Initial fees. The Commission shall set initial fees by rulemaking in accordance with Section 5-50 of the Illinois Administrative Procedure Act. Initial fees shall be set and take effect within 60 days after December 1, 1987. Such fees shall remain in effect until adjusted by the Commission in accordance with subsection (1) of this Section.
(Source: P.A. 88-45.)

(625 ILCS 5/18a-603) (from Ch. 95 1/2, par. 18a-603)
Sec. 18a-603. Disposition of funds. All fees and fines collected by the Commission under this Chapter shall be paid into the Transportation Regulatory Fund in the State Treasury. The money in that fund shall be used to defray the expenses of the administration of this Chapter and for the purposes specified in Section 18c-1601 of this Code.
(Source: P.A. 85-923.)

(625 ILCS 5/Ch. 18a Art. VII heading)

(625 ILCS 5/18a-700) (from Ch. 95 1/2, par. 18a-700)
Sec. 18a-700. Counties covered. (a) The provisions of this Chapter apply to all the activities of relocators and operators in any counties of 1,000,000 or more and in any county of less than 1,000,000 which adopts regulation under this Chapter as provided in this Section.
(b) Any operation of a relocator or operator involving the removal or storage of a given vehicle which takes place in any part in a regulated county shall subject all the activities of the relocator and operator involving that vehicle to regulation under this Chapter, except operations which take place entirely within the territory of a city, village or incorporated town excluded from this Chapter under paragraph (d).
(c) Any county of under 1,000,000 may elect to be covered under this Chapter by the adoption of a resolution by the County Board, approved by a majority of its members, providing that the county shall be subject to this Chapter. The county clerk shall certify to the Commission that the County Board has adopted the resolution. The Commission shall certify to such County Board an effective date for the applicability of this Chapter in such county. Such effective date shall be no earlier than 30 days from certification to the County Board nor later than 6 months from such certification or the beginning of the next fiscal year, whichever is last.
(d) Cities, villages and incorporated towns in counties to which the provisions of this Chapter apply may, by resolution adopted by a majority of the members of the corporate authorities and filed with the County Clerk of such county and with the Illinois Commerce Commission, choose to be excluded from the provisions of this Chapter. Upon the filing of such resolution, the provisions of this Chapter shall not be applicable to operations of relocators or operators which take place entirely within the territory of such city, village or incorporated town.
(Source: P.A. 86-492.)



Chapter 18b - Motor Carrier Safety Regulations

(625 ILCS 5/Ch. 18B heading)

(625 ILCS 5/Ch. 18B Art. I heading)

(625 ILCS 5/18b-100) (from Ch. 95 1/2, par. 18b-100)
Sec. 18b-100. Short Title. This Chapter shall be known and may be cited as "The Illinois Motor Carrier Safety Law".
(Source: P.A. 86-611.)

(625 ILCS 5/18b-101) (from Ch. 95 1/2, par. 18b-101)
Sec. 18b-101. Definitions. Unless the context otherwise clearly requires, as used in this Chapter:
"Agricultural commodities" means any agricultural commodity, non-processed food, feed, fiber, or livestock, including insects.
"Agricultural operations" means the operation of a motor vehicle or combination of vehicles transporting agricultural commodities or farm supplies for agricultural purposes.
"Air mile" means a nautical mile, which is equivalent to 6,076 feet or 1,852 meters. Accordingly, 100 air miles are equivalent to 115.08 statute miles or 185.2 kilometers.
"Commercial motor vehicle" means any self propelled or towed vehicle used on public highways in interstate and intrastate commerce to transport passengers or property when the vehicle has a gross vehicle weight, a gross vehicle weight rating, a gross combination weight, or a gross combination weight rating of 10,001 or more pounds; or the vehicle is used or designed to transport more than 15 passengers, including the driver; or the vehicle is designed to carry 15 or fewer passengers and is operated by a contract carrier transporting employees in the course of their employment on a highway of this State; or the vehicle is used or designed to transport between 9 and 15 passengers, including the driver, for direct compensation; or the vehicle is used in the transportation of hazardous materials in a quantity requiring placarding under the Illinois Hazardous Materials Transportation Act. This definition shall not include farm machinery, fertilizer spreaders, and other special agricultural movement equipment described in Section 3-809 nor implements of husbandry as defined in Section 1-130.
"Covered farm vehicle", for purposes of this Chapter and rule-making under this Chapter, means a straight truck or articulated vehicle, excluding vehicles transporting hazardous materials of a type or quantity that requires the vehicle to be placarded in accordance with the Illinois Hazardous Materials Transportation Act, registered in this State or another state and equipped with a special license plate or other designation by the state in which the vehicle is registered identifying the vehicle as a covered farm vehicle for law enforcement personnel and:
(1) is operated by a farm or ranch owner or operator,

or an employee or family member of the farm or ranch owner or operator; and

(2) is being used to transport the following to or

from a farm or ranch:

(A) agricultural commodities;
(B) livestock; or
(C) machinery or supplies; and
(3) if registered in this State, is:
(A) registered as a farm truck under subsection

(c) of Section 3-815 of this Code; or

(B) operated in combination as an articulated

vehicle when the truck in the combination is registered for 12,000 lbs. or less as a covered farm vehicle under subsections (a) and (a-5) of Section 3-815 of this Code or subsection (a) of Section 3-818 of this Code and contains in the cab of the motor vehicle a registration designating the vehicle as a covered farm vehicle under subsections (a) and (a-5) of Section 3-815 of this Code and the trailer in the combination is registered as a farm trailer under subsection (a) of Section 3-819 of this Code and displays a farm registration license plate; or

(C) a truck registered for 12,000 lbs. or less as

a covered farm vehicle under subsections (a) and (a-5) of Section 3-815 of this Code or subsection (a) of Section 3-818 of this Code containing in the cab of the motor vehicle a registration designating the vehicle as a covered farm vehicle under subsections (a) and (a-5) of Section 3-815 of this Code that is towing an implement of husbandry as part of a farming operation; and

(4) is not used in for-hire motor carrier operations;

however, for-hire motor carrier operations do not include the operation of a vehicle meeting the definition of a covered farm vehicle by a tenant pursuant to a crop share farm lease agreement to transport the landlord's portion of the crops under that agreement; and

(5) has a gross vehicle weight rating (GVWR), a gross

combination weight rating (GCWR), or a gross vehicle weight or gross vehicle combination weight, whichever is greater, that is:

(A) 26,001 lbs. or less, for vehicles operating

in interstate commerce; or

(B) greater than 26,001 lbs., operating in

interstate commerce and registered in this State; or

(C) greater than 26,001 lbs. and traveling

interstate within 150 air miles of the farm or ranch for which the vehicle is being operated, regardless of whether it is registered in this State; or

(D) greater than 10,000 lbs. and traveling

intrastate.

"Direct compensation" means payment made to the motor carrier by the passengers or a person acting on behalf of the passengers for the transportation services provided, and not included in a total package charge or other assessment for highway transportation services.
"Farm supplies for agricultural purposes" means products directly related to the growing or harvesting of agricultural commodities and livestock feed at any time of the year.
"Livestock" means cattle, sheep, goats, swine, poultry (including egg-producing poultry), fish used for food, and other animals designated by the Secretary of the United States Department of Transportation (at his or her sole discretion) that are part of a foundation herd (including producing dairy cattle) or offspring.
"Officer" means Illinois State Police Officer.
"Person" means any natural person or individual, governmental body, firm, association, partnership, copartnership, joint venture, company, corporation, joint stock company, trust, estate or any other legal entity or their legal representative, agent or assigns.
(Source: P.A. 97-795, eff. 1-1-13; 98-882, eff. 8-13-14.)

(625 ILCS 5/18b-102) (from Ch. 95 1/2, par. 18b-102)
Sec. 18b-102. Authority of Department. To the extent necessary to administer this Chapter, the Department is authorized to:
(a) Adopt by reference all or any portion of the Federal Motor Carrier Safety Regulations of the United States Department of Transportation, as they are now or hereafter amended.
(b) Conduct investigations; make reports; issue subpoenas; conduct hearings; require the production of relevant documents, records and property; take depositions; and, in conjunction with the Illinois State Police, conduct directly or indirectly research, development, demonstrations and training activities.
(c) Authorize any officer or Department employee to enter upon, inspect and examine at reasonable times and in a reasonable manner, the records and properties of persons to the extent such records and properties relate to the transportation by motor vehicle of persons or property.
(d) Conduct a continuing review of all aspects of the transportation of persons and property by motor vehicle in order to determine and recommend appropriate steps to assure safe transportation by motor vehicle in Illinois.
(e) Administer and enforce the provisions of this Chapter and any rules and regulations issued under this Chapter. Only the Illinois State Police shall be authorized to stop and inspect any commercial motor vehicle or driver at any time for the purpose of determining compliance with the provisions of this Chapter or rules and regulations issued under this Chapter.
(Source: P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/18b-103) (from Ch. 95 1/2, par. 18b-103)
Sec. 18b-103. Compliance with this Chapter. Transportation by motor vehicle of persons or property in commerce that is not in compliance with this Chapter or any rules and regulations issued under this Act is prohibited.
(Source: P.A. 86-611.)

(625 ILCS 5/18b-103.1) (from Ch. 95 1/2, par. 18b-103.1)
Sec. 18b-103.1. Obedience to Police Officer.
(a) No person shall willfully fail or refuse to comply with any lawful order or direction of any officer authorized by law to enforce this Chapter and to perform vehicle and driver motor carrier safety inspections under this Chapter. Lawful orders or directions shall include providing documentation and answering questions necessary to determine compliance with the provisions of this Chapter. The driver or owner shall assist the officer, as needed, during the course of any such inspection.
(b) Any person who violates this Section shall be guilty of a Class C misdemeanor offense.
(Source: P.A. 87-768; 88-476.)

(625 ILCS 5/18b-104) (from Ch. 95 1/2, par. 18b-104)
Sec. 18b-104. Cooperation with State Agencies - Records and Data - Availability. The Department shall cooperate with other State agencies regulating transportation by motor vehicles and may enter into interagency agreements for the purpose of sharing data. The Department shall enter into an interagency agreement with the Illinois State Police for the purpose of enforcing any provisions of this Chapter and the rules and regulations issued under this Chapter.
(Source: P.A. 86-611.)

(625 ILCS 5/18b-105) (from Ch. 95 1/2, par. 18b-105)
Sec. 18b-105. Rules and Regulations.
(a) The Department is authorized to make and adopt reasonable rules and regulations and orders consistent with law necessary to carry out the provisions of this Chapter.
(b) The following parts of Title 49 of the Code of Federal Regulations, as now in effect, are hereby adopted by reference as though they were set out in full:
Part 40 - Procedures For Transportation Workplace Drug and Alcohol Testing Programs;
Part 380 - Special Training Requirements;
Part 382 - Controlled Substances and Alcohol Use and Testing;
Part 383 - Commercial Driver's License Standards, Requirements, and Penalties;
Part 385 - Safety Fitness Procedures;
Part 386 Appendix B - Penalty Schedule; Violations and Maximum Monetary Penalties;
Part 387 - Minimum Levels of Financial Responsibility for Motor Carriers;
Part 390 - Federal Motor Carrier Safety Regulations: General;
Part 391 - Qualifications of Drivers;
Part 392 - Driving of Motor Vehicles;
Part 393 - Parts and Accessories Necessary for Safe Operation;
Part 395 - Hours of Service of Drivers, except as provided in Section 18b-106.1;
Part 396 - Inspection, Repair and Maintenance; and
Part 397 - Transportation of hazardous materials; Driving and Parking Rules.
(b-5) Individuals who meet the requirements set forth in the definition of "medical examiner" in Section 390.5 of Part 390 of Title 49 of the Code of Federal Regulations may act as medical examiners in accordance with Part 391 of Title 49 of the Code of Federal Regulations.
(c) The following parts and Sections of the Federal Motor Carrier Safety Regulations shall not apply to those intrastate carriers, drivers or vehicles subject to subsection (b).
(1) Section 393.93 of Part 393 for those vehicles

manufactured before June 30, 1972.

(2) Section 393.86 of Part 393 for those vehicles

registered as farm trucks under subsection (c) of Section 3-815 of this Code.

(3) (Blank).
(4) (Blank).
(5) Paragraph (b)(1) of Section 391.11 of Part 391.
(6) All of Part 395 for all agricultural operations

as defined in Section 18b-101 of this Chapter at any time of the year and all farm to market agricultural transportation as defined in Chapter 1 and for grain hauling operations within a radius of 200 air miles of the normal work reporting location.

(7) Paragraphs (b)(3) (insulin dependent diabetic)

and (b)(10) (minimum visual acuity) of Section 391.41 of part 391, but only for any driver who immediately prior to July 29, 1986 was eligible and licensed to operate a motor vehicle subject to this Section and was engaged in operating such vehicles, and who was disqualified on July 29, 1986 by the adoption of Part 391 by reason of the application of paragraphs (b)(3) and (b)(10) of Section 391.41 with respect to a physical condition existing at that time unless such driver has a record of accidents which would indicate a lack of ability to operate a motor vehicle in a safe manner.

(d) Intrastate carriers subject to the recording provisions of Section 395.8 of Part 395 of the Federal Motor Carrier Safety Regulations shall be exempt as established under paragraph (1) of Section 395.8; provided, however, for the purpose of this Code, drivers shall operate within a 150 air-mile radius of the normal work reporting location to qualify for exempt status.
(e) Regulations adopted by the Department subsequent to those adopted under subsection (b) hereof shall be identical in substance to the Federal Motor Carrier Safety Regulations of the United States Department of Transportation and adopted in accordance with the procedures for rulemaking in Section 5-35 of the Illinois Administrative Procedure Act.
(Source: P.A. eff. 1-1-02; eff. 1-1-02; 94-519, eff. 8-10-05; 94-739, eff. 5-5-06.)

(625 ILCS 5/18b-106) (from Ch. 95 1/2, par. 18b-106)
Sec. 18b-106. Application of Chapter and Regulations. Except as expressly specified within this Chapter, this Chapter and the rules and regulations issued under this Chapter shall be applicable to all persons employing drivers, drivers and commercial motor vehicles which transport property or passengers in interstate or intrastate commerce.
(Source: P.A. 86-611; 87-829.)

(625 ILCS 5/18b-106.1)
Sec. 18b-106.1. Hours of service of drivers employed by contract carriers transporting employees in the course of their employment. A contract carrier shall limit the hours of service by a driver transporting employees in the course of their employment on a road or highway of this State in a vehicle designed to carry 15 or fewer passengers to 12 hours of vehicle operation per day, 15 hours of on-duty service per day, and 70 hours of on-duty service in 7 consecutive days. The contract carrier shall require a driver who has 12 hours of vehicle operation per day or 15 hours of on-duty service per day to have at least 8 consecutive hours off duty before operating a vehicle again.
(Source: P.A. 92-108, eff. 1-1-02.)

(625 ILCS 5/18b-106.2)
Sec. 18b-106.2. Hours of service; utility service interruption emergencies.
(a) As used in this Section:
"Commercial driver's license" has the meaning set forth in Section 1-111.6 of this Code.
"Commercial motor vehicle" has the meaning set forth in Section 18b-101 of this Code.
"Utility service interruption emergency" means an outage or interruption of utility service in Illinois occasioned by a set of circumstances included in the definition of "emergency" set forth at 49 CFR 390.5.
"Utility service" means the repairing, maintaining, or operating of any structures or any other physical facilities necessary for the delivery of utility services, including the furnishing of electric, gas, water, sanitary sewer, telephone, and television cable or community antenna service.
"Utility service vehicle" has the meaning set forth in 49 CFR 395.2.
(b) Upon receipt of notification of a utility service interruption emergency by a utility service provider, the Illinois Department of Transportation shall declare that an emergency exists pursuant to 49 CFR 390.23. Should an audit by the Illinois Department of Transportation establish that there has been an abuse of the notification procedure by a utility service provider, the Illinois Department of Transportation may refuse to grant emergency declarations to that utility service provider in the future without further confirmation of the existence of a utility service interruption emergency.
(c) A utility service interruption emergency continues until:
(1) the necessary maintenance or repair work is

completed; and

(2) personnel used to perform necessary maintenance

or repair work have returned to their respective normal work routines.

(d) An individual is exempt from any regulation of the maximum hours of service that an employee may work under 49 CFR 395 if he or she:
(1) is the holder of a commercial driver's license;
(2) is:
(A) an employee;
(B) an employee of a contractor; or
(C) an employee of a subcontractor;
of a utility service provider in an employment capacity

in which the commercial driver's license is used; and

(3) operates a commercial motor vehicle as a utility

service vehicle and engages in intrastate maintenance or repair work in response to a utility service interruption emergency.

(e) The exemption from maximum hours of service regulations provided under subsection (d) shall not exceed the duration of the utility service provider's or driver's direct assistance in providing utility service interruption emergency relief, or 5 days from the date of the initial declaration, whichever is less.
(f) Nothing in this amendatory Act of the 94th General Assembly shall be construed to contravene any federal law or to jeopardize State of Illinois entitlement to federal funding. If any provision of this amendatory Act of the 94th General Assembly or its application is found to jeopardize federal funding, that provision is declared invalid but does not affect any other provision or application. The provisions of this amendatory Act of the 94th General Assembly are declared to be severable.
(Source: P.A. 94-1, eff. 5-23-05.)

(625 ILCS 5/18b-107) (from Ch. 95 1/2, par. 18b-107)
Sec. 18b-107. Violations - Civil penalties. Except as provided in Section 18b-108, any person who is determined by the Department after reasonable notice and opportunity for a fair and impartial hearing to have committed an act in violation of this Chapter or any rule or regulation issued under this Chapter is liable to the State for a civil penalty. Such person is subject to a civil penalty as prescribed by Appendix B to 49 CFR Part 386 -- Penalty Schedule; Violations and Maximum Monetary Penalties, except that a person committing a railroad-highway grade crossing violation is subject to a civil penalty of not more than $10,000, and, if any such violation is a continuing one, each day of violation constitutes a separate offense. The amount of any such penalty shall be assessed by the Department by a written notice. In determining the amount of such penalty, the Department shall take into account the nature, circumstances, extent and gravity of the violation and, with respect to a person found to have committed such violation, the degree of culpability, history or prior offenses, ability to pay, effect on ability to continue to do business and such other matters as justice may require.
Such civil penalty is recoverable in an action brought by the State's Attorney or the Attorney General on behalf of the State in the circuit court or, prior to referral to the State's Attorney or the Attorney General, such civil penalty may be compromised by the Department. The amount of such penalty when finally determined (or agreed upon in compromise), may be deducted from any sums owed by the State to the person charged. All civil penalties collected under this subsection shall be deposited in the Road Fund.
(Source: P.A. 94-519, eff. 8-10-05.)

(625 ILCS 5/18b-108) (from Ch. 95 1/2, par. 18b-108)
Sec. 18b-108. Violations; criminal penalties.
(a) The provisions of Chapter 16 shall be applicable to acts committed by a driver of a motor vehicle that violate this Chapter or any rule or regulation issued under this Chapter.
(b) Except as provided in subsection (d), any driver who willfully violates any provision of this Chapter or any rule or regulation issued under this Chapter is guilty of a Class 4 felony. In addition to any other penalties prescribed by law, the maximum fine for each offense is $10,000. Such violation shall be prosecuted by the State's Attorney or the Attorney General.
(c) Except as provided in subsection (d), any person, other than a driver, who willfully violates or causes another to violate any provision of this Chapter or any rule or regulation issued under this Chapter is guilty of a Class 3 felony. In addition to any other penalties prescribed by law, the maximum fine for each offense is $25,000. Such violation shall be prosecuted at the request of the Department by the State's Attorney or the Attorney General.
(d) Any driver who willfully violates Parts 392, 395, Sections 391.11, 391.15, 391.41, or 391.45 of Part 391, or any other Part of Title 49 of the Code of Federal Regulations, as adopted by reference in Section 18b-105 of this Code, which would place the driver or vehicle out of service, when the violation results in a motor vehicle accident that causes great bodily harm, permanent disability or disfigurement, or death to another person, is guilty of a Class 3 felony. Any person other than the driver who willfully violates Parts 392, 395, Sections 391.11, 391.15, 391.41, or 391.45 of Part 391 or any other Part of Title 49 of the Code of Federal Regulations, as adopted by reference in Section 18b-105 of this Code, which would place the driver or vehicle out of service, when the violation results in a motor vehicle accident that causes great bodily harm, permanent disability or disfigurement, or death to another person, is guilty of a Class 2 felony.
(Source: P.A. 99-291, eff. 1-1-16.)

(625 ILCS 5/18b-109) (from Ch. 95 1/2, par. 18b-109)
Sec. 18b-109. Enforcement of Rules and Regulations. Only the Illinois State Police shall enforce the rules and regulations issued under this Chapter against drivers. The Department and the Illinois State Police shall enforce the rules and regulations issued under this Chapter against persons other than drivers.
(Source: P.A. 86-611.)

(625 ILCS 5/18b-110) (from Ch. 95 1/2, par. 18b-110)
Sec. 18b-110. Conflict With Other Laws. This Chapter is not intended to affect any State law or ordinance of a local authority now in effect or intrude upon the duties and responsibilities of any State or local officer with respect to matters related to the subject to this Chapter, but in the case of any conflict with other State laws or ordinance of local authorities relating to the transportation of persons or property by highway, the provisions of this Chapter shall control.
(Source: P.A. 86-611.)

(625 ILCS 5/18b-111) (from Ch. 95 1/2, par. 18b-111)
Sec. 18b-111. Review Under Administrative Review Law. All administrative decisions of the Department under this Chapter shall be subject to judicial review under the Administrative Review Law, as now or hereafter amended.
(Source: P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/18b-112)
Sec. 18b-112. Intermodal trailer, chassis, and safety.
(a) Definitions. For purposes of this Section:
"Department" means the Department of State Police.
"Equipment interchange agreement" means a written document executed by the intermodal equipment provider and operator at the time the equipment is interchanged by the provider to the operator.
"Equipment provider" is the owner of an intermodal trailer, chassis, or container. This includes any forwarding company, water carrier, steamship line, railroad, vehicle equipment leasing company, and their subsidiary or affiliated companies owning the equipment.
"Federal motor carrier safety regulations" means regulations promulgated by the United States Department of Transportation governing the condition and maintenance of commercial motor vehicles contained in Title 49 of the United States Code of Federal Regulations on the day of enactment of this Act or as amended or revised by the United States Department of Transportation thereafter.
"Interchange" means the act of providing a vehicle to a motor carrier by an equipment provider for the purpose of transporting the vehicle for loading or unloading by another party or the repositioning of the vehicle for the benefit of the equipment provider. "Interchange" does not include the leasing of the vehicle by a motor carrier from an owner-operator pursuant to subpart B of Part 376 of Title 49 of the Code of Federal Regulations or the leasing of a vehicle to a motor carrier for use in the motor carrier's over-the-road freight hauling operations.
"Operator" means a motor carrier or driver of a commercial motor vehicle.
"Vehicle" means an intermodal trailer, chassis, or container.
(b) Responsibility of equipment provider. An equipment provider shall not interchange or offer for interchange a vehicle with an operator for use on a highway which vehicle is in violation of the requirements contained in the federal motor carrier safety regulations. It is the responsibility of the equipment provider to inspect and, if a vehicle at the time of inspection does not comply with all federal motor carrier safety regulation requirements, perform the necessary repairs on, all vehicles prior to interchange or offering for interchange.
(c) Duty of inspection by the operator. Before interchanging a vehicle with an operator, an equipment provider must provide the operator the opportunity and facilities to perform a visual inspection of the equipment. The operator must determine if it complies with the provisions of the federal motor carrier safety regulation capable of being determined from an inspection. If the operator determines that the vehicle does not comply with the provisions of the federal motor carrier safety regulations, the equipment provider shall immediately perform the necessary repairs to the vehicle so that it complies with the federal motor carrier safety regulations or shall immediately provide the operator with another vehicle.
(d) Presumption of defect prior to interchange.
(1) If as a result of a roadside inspection by the

Department, any of the defects listed in paragraph (2) are discovered, a rebuttable presumption existed at the time of the interchange. If a summons or complaint is issued to the operator, the operator may seek relief pursuant to paragraph (3).

(2) A rebuttable presumption exists that the

following defects were present at the time of the interchange:

(A) There is a defect with the brake drum when:
(I) the drum cracks;
(II) the lining is loose or missing; or
(III) the lining is saturated with oil.
(B) There is a defect of inoperative brakes when:
(I) there is no movement of any components;
(II) there are missing, broken, or loose

components; or

(III) there are mismatched components.
(C) There is a defect with the air lines and

tubing when:

(I) there is a bulge and swelling;
(II) there is an audible air leak; or
(III) there are air lines broken, cracked, or

crimped.

(D) There is a defect with the reservoir tank

when there is any separation of original attachment points.

(E) There is a defect with the frames when:
(I) there is any cracked, loose, sagging, or

broken frame members which measure one and one-half inch in web or one inch or longer in bottom flange or any crack extending from web radius into bottom flange; or

(II) there is any condition which causes

moving parts to come in contact with the frame.

(F) There is an electrical defect when wires are

chaffed.

(G) There is a defect with the wheel assembly

when:

(I) there is low or no oil;
(II) there is oil leakage on brake

components;

(III) there are lug nuts that are loose or

missing; or

(IV) the wheel bearings are not properly

maintained.

(H) There is a defect with the tires when:
(I) there is improper inflation;
(II) there is tire separation from the

casing; or

(III) there are exposed plys or belting

material.

(I) There is defect with rim cracks when:
(I) there is any circumferential crack,

except a manufactured crack; or

(II) there is a lock or side ring cracked,

bent, broken, sprung, improperly seated, or mismatched.

(J) There is a defect with the suspension when:
(I) there are spring assembly leaves broken,

missing, or separated; or

(II) there are spring hanger, u-bolts, or

axle positioning components cracked, broken loose, or missing.

(K) There is a defect with the chassis locking

pins when there is any twist lock or fitting for securement that is sprung, broken, or improperly latched.

(3) If an operator receives a citation for a

violation due to a defect in any equipment specified in subsection (d)(2), the equipment provider shall reimburse the operator for any:

(A) fines and costs, including court costs and

reasonable attorneys fees, incurred as a result of the citation; and

(B) costs incurred by the operator to repair the

defects specified in the citation, including any towing costs incurred.

The equipment provider shall reimburse the operator

within 30 days of the final court action. If the equipment provider fails to reimburse the operator within 30 days, the operator has a civil cause of action against the equipment provider.

(e) Fines and penalties. Any person violating the provisions of this Section shall be fined no less than $50 and no more than $500 for each violation.
(f) Obligation of motor carrier. Nothing in this Section is intended to eliminate the responsibility and obligation of a motor carrier and operator to maintain and operate vehicles in accordance with the federal motor carrier safety regulations and applicable State and local laws and regulations.
(g) This Section shall not be applied, construed, or implemented in any manner inconsistent with, or in conflict with, any provision of the federal motor carrier safety regulations.
(Source: P.A. 91-662, eff. 7-1-00.)



Chapter 18c - Illinois Commercial Transportation Law

(625 ILCS 5/Ch. 18C heading)

(625 ILCS 5/Ch. 18C Sub-ch. 1 heading)

(625 ILCS 5/Ch 18C Sub 1 Art I heading)

(625 ILCS 5/18c-1101) (from Ch. 95 1/2, par. 18c-1101)
Sec. 18c-1101. Short Title. This Chapter shall be known and may be cited as the "Illinois Commercial Transportation Law".
(Source: P.A. 84-796.)

(625 ILCS 5/18c-1102) (from Ch. 95 1/2, par. 18c-1102)
Sec. 18c-1102. Legislative Intent. The General Assembly finds that:
(a) a comprehensive recodification of existing

transportation regulatory statutes is needed to delete obsolete provisions and facilitate a coordinated approach to regulation of motor carriers, rail carriers, and brokers;

(b) the accelerating pace of change in the

transportation industry, as an outgrowth of changing economic conditions and federal legislation, necessitates the streamlining of regulatory procedures to allow for prompt action to protect the interests of the people of the State of Illinois; and

(c) an increasing incidence of unlawful activity by

unlicensed carriers and others has rendered existing enforcement mechanisms inadequate.

Where the language of any provision in this Chapter is substantially similar to the language in the predecessor statute, the legislative intent expressed in this Chapter shall be the same as the legislative intent embodied in the predecessor statute as construed by the courts of this State and, where appropriate, reports of the Illinois Motor Vehicle Laws Commission.
(Source: P.A. 91-357, eff. 7-29-99.)

(625 ILCS 5/18c-1103) (from Ch. 95 1/2, par. 18c-1103)
Sec. 18c-1103. State Transportation Policy. It is hereby declared to be the policy of the State of Illinois to actively supervise and regulate commercial transportation of persons and property within this state. This policy shall be carried out in such manner as to: (a) promote adequate, economical, efficient and responsive commercial transportation service, with adequate revenues to carriers and reasonable rates to the public, and without discrimination; (b) recognize and preserve the inherent advantages of, and foster sound economic conditions in, the several modes of commercial transportation in the public interest; (c) develop and preserve a commercial transportation system properly supportive of the broad economic development goals of the State of Illinois; (d) create economic and employment opportunities in commercial transportation and affected industries through economic growth and development; (e) encourage fair wages and safe and suitable working conditions in the transportation industry; (f) protect the public safety through administration of a program of safety standards and insurance; (g) insure a stable and well-coordinated transportation system for shippers, carriers and the public; and (h) cooperate with the federal government, the several states, and with the organizations representing states and commercial transportation service providers and consumers.
(Source: P.A. 84-796.)

(625 ILCS 5/18c-1104) (from Ch. 95 1/2, par. 18c-1104)
Sec. 18c-1104. Definitions. The following terms, when used in this Chapter, have the hereinafter designated meanings unless their context clearly indicates otherwise:
(1) "Broker" means any person other than a motor carrier of property, that arranges, offers to arrange, or holds itself out, by solicitation, advertisement, or otherwise, as arranging or offering to arrange for-hire transportation of property or other service in connection therewith by a motor carrier of property which holds or is required to hold a license issued by the Commission.
(2) "Carrier" means any motor carrier or rail carrier other than a private carrier.
(3) "Certificate" means a certificate of public convenience and necessity issued under this Chapter to common carriers of household goods.
(4) "Commission" means the Illinois Commerce Commission.
(5) "Commission regulations and orders" means rules and regulations adopted and orders or decisions issued by the Commission pursuant to this Chapter; any certificate, permit, broker's license or other license or registration issued pursuant to such rules, regulations, orders and decisions; and all terms, conditions, or limitations thereof.
(6) (Blank).
(7) (Blank).
(8) (Blank).
(9) "Discrimination" means undue discrimination in the context of the particular mode of transportation involved.
(10) "Farm crossing" means a crossing used for agricultural and livestock purposes only.
(11) "For-hire" means for compensation or hire, regardless of the form of compensation and whether compensation is direct or indirect.
(12) "Freight forwarder" means any person other than a motor carrier, rail carrier, or common carrier by pipeline which holds itself out as a common carrier to provide transportation of property, for compensation or hire, which, in the rendition of its services:
(a) Undertakes responsibility for the consolidation

(where applicable), transportation, break-bulk (where applicable), and distribution of such property from the point of receipt to the point of delivery; and

(b) Utilizes, for the transportation of such

property, the services of one or more motor carriers or rail carriers.

(13) "Hazardous material" means any substance or material in a quantity and form determined by the federal Office of Hazardous Materials and the Federal Railroad Administration to be capable of posing an unreasonable risk to health, safety, or property when transported in commerce.
(13.1) "Household goods" means:
(A) Personal effects and property used or to be used

in a dwelling when a part of the equipment or supply of such dwelling; except that this subdivision (13.1) shall not be construed to include property moving from a factory or store, except such property as the householder has purchased with intent to use in his or her dwelling and that is transported at the request of, and the transportation charges paid to the carrier by, the householder;

(B) Furniture, fixtures, equipment, and the property

of stores, offices, museums, institutions, hospitals, or other establishments, when a part of the stock, equipment, or supply of such stores, offices, museums, institutions, hospitals, or other establishments; except that this subdivision (13.1) shall not be construed to include the stock-in-trade of any establishment, whether consignor or consignee, other than used furniture and used fixtures, except when transported as an incident to the moving of the establishment, or a portion thereof, from one location to another; and

(C) Articles, including, but not limited to, objects

of art, displays, and exhibits, which, because of their unusual nature or value, require the specialized handling and equipment usually employed in moving household goods; except that this subdivision (13.1) shall not be construed to include any article, whether crated or uncrated, that does not, because of its unusual nature or value, require the specialized handling and equipment usually employed in moving household goods.

(13.2) "Household goods carrier" means a motor carrier of property authorized to transport household goods.
(13.3) "Household goods common carrier" means any household goods carrier engaged in transportation for the general public over regular or irregular routes. Household goods common carriers may also be referred to as "common carriers of household goods".
(13.4) "Household goods contract carrier" means any household goods carrier engaged in transportation under contract with a limited number of shippers (that shall not be freight forwarders, shippers' agents or brokers) that either (a) assigns motor vehicles for a continuing period of time to the exclusive use of the shipper or shippers served, or (b) furnishes transportation service designed to meet the distinct need of the shipper or shippers served. Household goods contract carriers may also be referred to as "contract carriers of household goods".
(14) "Interstate carrier" means any person engaged in the for-hire transportation of persons or property in interstate or foreign commerce in this State, whether or not such transportation is pursuant to authority issued to it by the Interstate Commerce Commission.
(15) "Intrastate carrier" means any person engaged in the for-hire transportation of persons or property in intrastate commerce in this State.
(16) "Interstate commerce" means commerce between a point in the State of Illinois and a point outside the State of Illinois, or between points outside the State of Illinois when such commerce moves through Illinois, or between points in Illinois moving through another state in a bona fide operation that is either exempt from federal regulation or moves under a certificate or permit issued by the Interstate Commerce Commission authorizing interstate transportation, whether such commerce moves wholly by motor vehicle or partly by motor vehicle and partly by any other regulated means of transportation where the commodity does not come to rest or change its identity during the movement, and includes commerce originating or terminating in a foreign country moving through the State of Illinois.
(17) "Intrastate commerce" means commerce moving wholly between points within the State of Illinois, whether such commerce moves wholly by one transportation mode or partly by one mode and partly by any other mode of transportation.
(18) "License" means any certificate, permit, broker's license, or other license issued under this Chapter. For purposes of Article III of Sub-chapter 4 of this Chapter, "license" does not include a "public carrier certificate".
(19) "Motor carrier" means any person engaged in the transportation of property or passengers, or both, for hire, over the public roads of this State, by motor vehicle. Motor carriers engaged in the transportation of property are referred to as "motor carriers of property"; motor carriers engaged in the transportation of passengers are referred to as "motor carriers of passengers" or "bus companies".
(20) "Motor vehicle" means any vehicle, truck, trucktractor, trailer or semitrailer propelled or drawn by mechanical power and used upon the highways of the State in the transportation of property or passengers.
(21) "Non-relocation towing" means the:
(a) For-hire transportation of vehicles by use of

wrecker or towing equipment, other than the removal of trespassing vehicles from private property subject to the provisions of Chapter 18a of this Code, and other than transportation exempted by Section 18c-4102; and

(b) For-hire towing of wheeled property other than

vehicles.

(22) "Notice" means with regard to all proceedings except enforcement proceedings instituted on the motion of the Commission, and except for interstate motor carrier registrations, public notice by publication in the official state newspaper, unless otherwise provided in this Chapter.
(23) "Official state newspaper" means the newspaper designated and certified to the Commission annually by the Director of Central Management Services of the State of Illinois, or, if said Director fails to certify to the Commission the name and address of the official newspaper selected by the Director prior to expiration of the previous certification, the newspaper designated in the most recent certification.
(24) "Party" means any person admitted as a party to a Commission proceeding or seeking and entitled as a matter of right to admission as a party to a Commission proceeding.
(25) "Permit" means a permit issued under this Chapter to contract carriers of property by motor vehicle.
(26) "Person" means any natural person or legal entity, whether such entity is a proprietorship, partnership, corporation, association, or other entity, and, where a provision concerns the acts or omissions of a person, includes the partners, officers, employees, and agents of the person, as well as any trustees, assignees, receivers, or personal representatives of the person.
(27) "Private carrier by motor vehicle" means any person engaged in the transportation of property or passengers by motor vehicle other than for hire, whether the person is the owner, lessee or bailee of the lading or otherwise, when the transportation is for the purpose of sale, lease, or bailment and in furtherance of the person's primary business, other than transportation. "Private carriers by motor vehicle" may be referred to as "private carriers". Ownership, lease or bailment of the lading is not sufficient proof of a private carrier operation if the carrier is, in fact, engaged in the transportation of property for-hire.
(27.1) "Public carrier" means a motor carrier of property, other than a household goods carrier.
(27.2) "Public carrier certificate" means a certificate issued to a motor carrier to transport property, other than household goods, in intrastate commerce. The issuance of a public carrier certificate shall not be subject to the provisions of Article I of Sub-chapter 2 of this Chapter.
(28) "Public convenience and necessity" shall be construed to have the same meaning under this Chapter as it was construed by the courts to have under the Illinois Motor Carrier of Property Law, with respect to motor carriers of property, and the Public Utilities Act with respect to motor carriers of passengers and rail carriers.
(29) "Public interest" shall be construed to have the same meaning under this Chapter as it was construed by the courts to have under the Illinois Motor Carrier of Property Law.
(30) "Rail carrier" means any person engaged in the transportation of property or passengers for hire by railroad, together with all employees or agents of such person or entity, and all property used, controlled, or owned by such person or entity.
(31) "Railroad" means track and associated structures, including bridges, tunnels, switches, spurs, terminals and other facilities, and equipment, including engines, freight cars, passenger cars, cabooses, and other equipment, used in the transportation of property or passengers by rail.
(32) "Rail yard" means a system of parallel tracks, cross-overs and switches where cars are switched and made up into trains, and where cars, locomotives, and other rolling stock are kept when not in use or awaiting repairs. A "rail yard" may also be referred to as a "yard".
(33) "Rate" means every individual or joint rate, fare, toll, or charge of any carrier or carriers, any provisions relating to application thereof, and any tariff or schedule containing rates and provisions. The term "tariff" refers to a publication or document containing motor common carrier rates and provisions or rates and provisions applicable via rail carrier under contracts established pursuant to 49 U.S. Code 10713. The term "schedule" refers to a publication or document containing motor contract carrier rates and provisions.
(34) "Registration" means a registration issued to an interstate carrier.
(35) "Shipper" means the consignor or consignee.
(36) "Terminal area" means, in addition to the area within the corporate boundary of an incorporated city, village, municipality, or community center, the area (whether incorporated or unincorporated) within 10 air miles of the corporate limits of the base city, village, municipality, or community center, including all of any city, village or municipality which lies within such area.
(37) "Transfer" means the sale, lease, consolidation, merger, acquisition or change of control, or other transfer of a license, in whole or in part.
(38) "Transportation" means the actual movement of property or passengers by motor vehicle (without regard to ownership of vehicles or equipment used in providing transportation service) or rail together with loading, unloading, and any other accessorial or ancillary service provided by the carrier in connection with movement by motor vehicle or rail, which is performed by or on behalf of the carriers, its employees or agents, or under the authority or direction of the carrier or under the apparent authority or direction and with the knowledge of the carrier. Transportation of property by motor vehicle includes driveaway or towaway delivery service.
(39) "Towing" means the pushing, towing, or drawing of wheeled property by means of a crane, hoist, towbar, towline, or auxiliary axle.
(40) "Wrecker or towing equipment" means tow trucks or auxiliary axles, when used in relation to towing accidentally wrecked or disabled vehicles; and roll-back carriers or trailers, when used in relation to transporting accidentally wrecked or disabled vehicles. Wrecker or towing equipment does not include car carriers or trailers other than roll-back car carriers or trailers.
(Source: P.A. 89-42, eff. 1-1-96; 89-444, eff. 1-25-96; 90-14, eff. 7-1-97.)

(625 ILCS 5/Ch 18C Sub 1 Art II heading)

(625 ILCS 5/18c-1201) (from Ch. 95 1/2, par. 18c-1201)
Sec. 18c-1201. Jurisdiction. The jurisdiction of the Commission under this Chapter shall extend to for-hire transportation by motor carrier and rail carrier, the activities of brokers, and to other activities specifically enumerated herein, within the State of Illinois, and except as otherwise provided elsewhere in this Chapter shall extend only to intrastate commerce.
(Source: P.A. 89-42, eff. 1-1-96.)

(625 ILCS 5/18c-1202) (from Ch. 95 1/2, par. 18c-1202)
Sec. 18c-1202. Enumeration of Powers. The Commission shall have the power to:
(1) Administer and enforce provisions of this Chapter;
(2) Regulate the entry, exit, and services of carriers; as to public carriers, this power is limited to matters relating to insurance and safety standards;
(3) Regulate rates and practices of household goods carriers, rail carriers, passenger carriers, and common carriers by pipeline;
(4) Establish and maintain systems of accounting as well as reporting and record-keeping requirements for household goods carriers, rail carriers, passenger carriers, and common carriers by pipeline;
(5) Establish and maintain systems for the classification of carriers, commodities and services;
(6) Regulate practices, terms and conditions relating to the leasing of equipment and to the interchange of equipment among carriers; as to public carriers, this power is limited to matters relating to insurance and safety standards;
(7) Protect the public safety through insurance and safety standards;
(8) Regulate brokers in accordance with provisions of this Chapter;
(9) Adopt appropriate regulations setting forth the standards and procedures by which it will administer and enforce this Chapter, with such regulations being uniform for all modes of transportation or different for the different modes as will, in the opinion of the Commission, best effectuate the purposes of this Chapter;
(10) Conduct hearings and investigations, on its own motion or the motion of a person;
(11) Adjudicate disputes, hear complaints or other petitions for relief, and settle such matters by stipulation or agreement;
(12) Create special procedures for the receipt and handling of consumer complaints;
(13) Issue certificates describing the extent to which a person is exempt under the provisions of this Chapter;
(14) Construe this Chapter, Commission regulations and orders, except that the rule of ejusdem generis shall not be applicable in the construction or interpretation of any license, certificate or permit originally issued under the Illinois Motor Carrier of Property Law and now governed by subchapter 4 of this Chapter or issued under subchapter 4 of this Chapter prior to July 1, 1989;
(15) Employ such persons as are needed to administer and enforce this Chapter, in such capacities as they are needed, whether as hearings examiners, special examiners, enforcement officers, investigators, or otherwise;
(16) Create advisory committees made up of representatives of the various transportation modes, shippers, receivers, or other members of the public;
(17) Initiate and participate in proceedings in the federal or State courts, and in proceedings before federal or other State agencies, to the extent necessary to effectuate the purposes of this Chapter, provided that participation in specific proceedings is directed, in writing, by the Commission;
(18) Direct any telecommunications carrier to disconnect the telephone number published in any commercial listing of any household goods carrier that does not have a valid license issued by the Commission.
(Source: P.A. 89-444, eff. 1-25-96.)

(625 ILCS 5/18c-1203) (from Ch. 95 1/2, par. 18c-1203)
Sec. 18c-1203. Initial Decisions.
(1) Delegation of Authority.
(a) General Delegation. The power to make an initial

decision in all matters under this Chapter and Chapter 18a which are interlocutory or which are not the subject of an active controversy between parties, except in motor carrier of property licensing cases and cases assigned for hearing, is delegated to one or more staff members who shall be designated by the Commission.

(b) Delegation to Examiners. The power to make

initial decisions shall be vested in the examiner, in all cases assigned for hearing, except in household goods carrier licensing cases.

(2) Form of Decisions. Decisions under this Section shall be by letter notice or directive, signed by the person authorized to make the initial decision. Such notice or directive shall be effective and enforceable in the same manner as an order of the Commission.
(3) Appeal of Initial Decisions. All initial decisions rendered under this Section may be appealed to the Commission. Appeal of interlocutory decisions by an examiner in a case assigned for hearing shall be in accordance with the Commission's Rules of Practice. Appeal of other initial decisions shall be by motion for reconsideration in accordance with Section 18c-2110 of this Chapter.
(4) Enforcement. An initial decision which has not been administratively appealed or the administrative appeal of which has been denied shall be effective and enforceable in the same manner as an order of the Commission.
(Source: P.A. 89-444, eff. 1-25-96.)

(625 ILCS 5/18c-1204) (from Ch. 95 1/2, par. 18c-1204)
Sec. 18c-1204. Transportation Division.
(1) Establishment. There shall be established within the staff of the Commission a Transportation Division in which primary staff responsibility for the administration and enforcement of this Chapter and Chapter 18a shall be vested. The Transportation Division shall be headed by a division manager responsible to the executive director.
(2) Structure. The Transportation Division shall consist of 4 programs and 2 offices. The 4 programs shall be Compliance, Review and Examination, Docketing and Processing, and Rail Safety. Each program shall be headed by a program director and responsible to the division manager, except that in the Compliance Program the 3 staff supervisors shall each be responsible to the division manager. The 2 offices shall be the Office of Transportation Counsel and the Office of the Division Manager. The Office of Transportation Counsel shall be headed by a Chief Counsel responsible to the Division Manager. The Division Manager shall coordinate the activities and responsibilities of the Office of Transportation Counsel with the executive director and the personal assistant serving as staff counsel to the executive director in the office of the executive director, and with the Commission.
(a) The Compliance Program.
(i) The Compliance Program shall consist of a

police staff, a rate auditing staff, and a civil penalties staff. These staffs shall be headed by a Chief of Police, a Supervisor of Tariffs and Audits, and a Supervisor of Civil Penalties, respectively.

(ii) The police staff shall be divided into

districts with a field office in each district. Each district shall be headed by a working supervisor responsible to the Chief of Police. All staff responsibility for enforcement of this Chapter, except with regard to rail safety, shall be vested in the Compliance Program.

(b) The Review and Examination Program.
(i) Staff responsibility for review of all

nonhearing matters under this Chapter and Chapter 18a and examination of all matters assigned for hearing under this Chapter and Chapter 18a shall be vested in the Review and Examination Program, except as otherwise provided in Section 18c-1204b.

(ii) Hearing examiners in the program shall have

responsibility for developing a full, complete and impartial record on all issues to be decided in a proceeding; recommending disposition of the issues or making an initial decision on them, as provided in this Chapter; and setting forth in writing the basis for their recommendations or initial decisions. The program director shall be the chief hearing examiner for matters under this Chapter and Chapter 18a with responsibility to insure consistency of recommendations and initial decisions.

(c) The Processing and Docketing Program. All staff

responsibility for docketing and processing filings, accounting of receipts and expenditures, issuing, file maintenance and other processing functions under this Chapter and Chapter 18a shall be vested in the Processing Program.

(d) The Rail Safety Program. Staff responsibility for

administration and enforcement of the rail safety provisions of this Chapter shall be vested in the Rail Safety Program.

(e) The Office of Transportation Counsel.
(i) All Commission staff responsibility for

provision of legal services in connection with any matter under this Chapter, excepting any matter under subchapters 7 and 8 of this Chapter, or in connection with any matter under Chapter 18a shall, except with regard to functions vested in the review and examination program under paragraph (b) of this subsection, be vested exclusively in the Office of Transportation Counsel.

(ii) The Office of Transportation Counsel shall,

when directed through the division manager to do so, represent the Commission or Commission staff in administrative or judicial proceedings and render staff advisory opinions to the executive director and the Commission.

(f) Levels of Administration. No additional levels

of administration, supervision or authority shall be superimposed, or remain superimposed, between levels prescribed under this Section, and no organizational units may be created within the Transportation Division except as prescribed under this Section.

(3) Additional Functions. Staff functions relating to rulemaking, policy recommendations and advisory committees under this Chapter and Chapter 18a shall be vested in the Transportation Division.
The staff shall prepare and distribute to the General Assembly, in April of each year, a report on railway accidents in Illinois which involve hazardous materials. The report shall include the location, substance involved, amounts involved, and the suspected reason for each accident. The report shall also reveal the rail line and point of origin of the hazardous material involved in each accident.
(Source: P.A. 88-415.)

(625 ILCS 5/18c-1204a) (from Ch. 95 1/2, par. 18c-1204a)
Sec. 18c-1204a. Docketing Procedures. (1) Mandatory Docketing Requirement. All pleadings filed with the Commission under this Chapter and Chapter 18a shall be docketed in a timely manner.
(2) Staff Objections. If staff believes a pleading filed with the Commission under this Chapter and Chapter 18a to be defective in any respect, it may file its objection with the Commission in writing, provided a copy of the objection is simultaneously served on the person who filed the pleading and 15 days are allowed for the filing of a reply. The Commission may, if it finds that the pleading is defective, either dismiss the proceeding or permit amendment of the pleading, provided that intervenors are permitted adequate time after amendment to prepare for continuation of the proceeding.
(Source: P.A. 85-553.)

(625 ILCS 5/18c-1204b) (from Ch. 95 1/2, par. 18c-1204b)
Sec. 18c-1204b. Certification of Records. Copies of all official documents and orders filed or deposited according to the law in the office of the Commission under this Chapter or Chapter 18a, certified by the director of the processing and docketing program to be true copies of the originals, under the official seal of the Commission, shall be evidence in like manner as the originals.
(Source: P.A. 85-553.)

(625 ILCS 5/18c-1204c) (from Ch. 95 1/2, par. 18c-1204c)
Sec. 18c-1204c. Independent Review of Decisions on Administrative Appeal. (1) Requirement of Independent Review. Except as otherwise provided in subsection (3) of this Section:
(a) Review of Staff Decisions. No decision made by other than the Commission shall be reviewed on administrative appeal by the person or board which made the decision, unless the appeal requests review by the person or board which made the decision.
(b) Review of Commission or Employee Board Decisions. No decision made by the Commission or an employee board shall be reviewed on administrative appeal by the person or board which made the formal recommendation pursuant to which the decision was made, unless the appeal requests review by the person or board which made the formal recommendation.
(2) Independent Review Board. (a) Establishment of an Independent Review Board. The Commission shall establish an Independent Review Board which shall review motions for rehearing and reconsideration which do not request review by the person or board which made the decision or the formal recommendation pursuant to which the decision was made.
(b) Composition of the Independent Review Board. The Board shall consist of 3 members appointed by the Commission, one of whom shall be designated as the chairman. The Commission shall appoint the members from Commission staff whose expenses may be allocated to the Transportation Regulatory Fund under Section 18c-1603. If the Transportation Division is not represented on the Board by a voting member, the Commission shall appoint a nonvoting member from the Transportation Division.
(c) Functions of the Independent Review Board. The Board shall review all motions presented to it under this Section. The Board may, in its discretion, review the record of the proceeding and hear oral argument by the parties. The Board shall recommend a decision by the Commission. If a Board member dissents from the recommendation, any dissenting opinion supplied by the member shall be attached.
(3) Applicability of Section. The provisions of this Section shall not apply to any matter arising under Subchapter 7 of this Chapter.
(Source: P.A. 86-1005.)

(625 ILCS 5/18c-1204d) (from Ch. 95 1/2, par. 18c-1204d)
Sec. 18c-1204d. Staff participation. (1) General Provisions. Except as otherwise provided in this Section, Commission staff participation in the administration or enforcement of this Law in a supervisory, advisory, or other capacity shall be limited to personnel whose expenses are, in whole or in part, allocable to the Transportation Regulatory Fund.
(2) Exceptions. The provisions of subsection (1) of this Section shall not apply to:
(a) Staff of the office of chairman and commissioners serving as personal assistants or clerical support to the members;
(b) Members of the Independent Review Board serving on the effective date of this amendatory Act of 1989, while serving in their current capacities; or
(c) Commission staff other than the staff of the office of chairman and commissioners participating in proceedings involving subchapters 5, 6, 7 or 8 of this Chapter.
(Source: P.A. 86-1005.)

(625 ILCS 5/18c-1204e) (from Ch. 95 1/2, par. 18c-1204e)
Sec. 18c-1204e. Communications with the Office of Chairman and Commissioners. (1) The chairman, members and executive director shall jointly adopt and adhere to written procedures concerning communication with staff of the Transportation Division to insure that:
(a) Communications from the members or staff of the office of chairman and commissioners which do not require substantial work from staff shall be transmitted to the manager of the Transportation Division; and
(b) Communications from the members or staff of the office of chairman and commissioners which do require substantial work from staff shall be transmitted to the executive director.
(2) The executive director shall establish written procedures, which staff other than staff of the office of chairman and commissioners shall adhere to, in regard to communications of such staff to the chairman, members or staff of the office of chairman and commissioners.
(Source: P.A. 86-1005.)

(625 ILCS 5/18c-1205) (from Ch. 95 1/2, par. 18c-1205)
Sec. 18c-1205. Qualifications of Transportation Compliance Program Staff.
(1) General provisions. The manager of the Transportation Division shall establish and adhere to written professional standards and procedures for the employment, education and training, performance and dismissal of all nonclerical compliance program personnel. Such standards and procedures shall include:
(a) Merit standards and procedures, and education

requirements, applicable to State troopers, and training requirements at least equivalent to that received from a police training school approved by the Illinois Law Enforcement Training Standards Board, together with such additional qualifications as are needed under this Chapter, for all nonclerical field operations personnel;

(b) Successful completion of an accredited accounting

or transportation-related education program, or at least 4 years experience in motor carrier rate analysis or auditing, plus such additional qualifications as are needed under this Chapter, for all nonclerical rate auditing personnel; and

(c) Successful completion of an accredited legal or

paralegal education program, or equivalent administrative law experience, plus such additional qualifications as are needed under this Chapter, for all nonclerical civil penalties program personnel.

(2) Merit Selection Committee. Standards and procedures under this Section for police shall include the establishment of one or more merit selection committees, each composed of one Commission employee and no fewer than 3, nor more than 5, persons who are not employed by the Commission, each of whom shall from time to time be designated by the division manager, subject to the approval of the Commission. The division manager shall submit a list of candidates to the committee or subcommittee thereof for its consideration. The committee or subcommittee thereof shall interview each candidate on the list and rate those interviewed as "most qualified", "qualified", or "not qualified". The committee shall recommend candidates rated "most qualified" and "qualified" to the division manager. In filling positions to which this Section applies, the division manager shall first offer the position to persons rated "most qualified". If all persons rated "most qualified" have been offered the position and each failed to accept the offer within the time specified by the division manager in the offer, the position may be offered to a person rated "qualified". Only persons rated "most qualified" or "qualified" shall be offered positions within the Compliance Program.
(3) The Commission shall authorize to each employee of the Commission exercising the powers of a peace officer a distinct badge that, on its face, (i) clearly states the badge is authorized by the Commission and (ii) contains a unique identifying number. No other badge shall be authorized by the Commission.
(Source: P.A. 91-357, eff. 7-29-99; 91-883, eff. 1-1-01.)

(625 ILCS 5/Ch 18C Sub 1 Art III heading)

(625 ILCS 5/18c-1301) (from Ch. 95 1/2, par. 18c-1301)
Sec. 18c-1301. Employee Boards Generally. The Commission may, except as expressly provided in this Section, delegate one or more of its functions under this Chapter to Transportation Employee Boards. The Commission shall reserve to itself the function of making transportation policy. The Board shall be subject, in its deliberations, to all restraints which would govern the Commission if such functions had not been delegated to a Board, and to such other restraints as the Commission may by regulation prescribe. All decisions delegated to an Employee Board shall be appealable to the Commission.
(Source: P.A. 84-796.)

(625 ILCS 5/18c-1302) (from Ch. 95 1/2, par. 18c-1302)
Sec. 18c-1302. Members of Employee Boards.
(1) Appointment of Members. Each board shall have 3 members. Members of employee boards established under provisions of this Article shall be appointed by the Commission. When any member is unable to act upon any matter before a Board because of absence, conflict, or other cause, and a qualified alternate appointed by the Commission is available, such alternate shall be called upon to serve on the Board. If no qualified alternate is available, the Chairman of the Commission may designate another qualified employee to serve temporarily until a member appointed by the Commission is available to serve.
(2) Qualification of Members. The Commission or its Chairman may, subject to limitations set forth in this Section, appoint any manager, section chief, examiner, attorney, or other qualified professional employee to serve on an Employee Board, either as a regular member or as an alternate member. No Employee Board member shall participate in any decision in which such person has a pecuniary or other direct interest. No 3 sitting members of an Employee Board shall be employed in the same division of the Commission.
(Source: P.A. 86-86-1166.)

(625 ILCS 5/18c-1303) (from Ch. 95 1/2, par. 18c-1303)
Sec. 18c-1303. Conduct of Employee Board Proceedings. A majority of an Employee Board shall constitute a quorum for the transaction of business. Decisions on matters before an Employee Board shall be by majority vote of members present. Any party may appear before an Employee Board and be heard, in person or by representative, to the extent such party would be permitted to appear and be heard before the Commission itself. Each meeting of an Employee Board shall be a public meeting. Every vote and official act of an Employee Board shall be entered of record, and such records shall be made public on request.
(Source: P.A. 84-796.)

(625 ILCS 5/18c-1304) (from Ch. 95 1/2, par. 18c-1304)
Sec. 18c-1304. Orders of Employee Boards. Employee Board orders shall be served, in writing, on all parties to the proceeding in which the order is entered. Such orders shall contain, in addition to the decision of the Board, a statement of findings, conclusions, or other reasons therefore. Employee Board decisions and orders shall have the same force and effect, and may be made, issued, and evidenced in the same manner, as if the decision had been made and the order issued by the Commission itself. The filing of a timely motion for reconsideration shall, unless otherwise provided by the Commission, stay the effect of an Employee Board order pending reconsideration.
(Source: P.A. 84-796.)

(625 ILCS 5/Ch 18C Sub 1 Art IV heading)

(625 ILCS 5/18c-1401) (from Ch. 95 1/2, par. 18c-1401)
Sec. 18c-1401. Modification of Standards and Procedures in Response to Preemptive Federal Legislation. The Commission may, except with regard to licensing and ratemaking standards for motor carriers of property or passengers, conform its standards and procedures to the standards and procedures in a valid, preemptive federal statute where the provisions of this Chapter are in conflict with and would otherwise be preempted by such statute, any other provision of this Chapter notwithstanding.
(Source: P.A. 84-796.)

(625 ILCS 5/18c-1402) (from Ch. 95 1/2, par. 18c-1402)
Sec. 18c-1402. Interim Rulemaking. The Commission may, by publishing interim rules in the official state newspaper and simultaneously initiating rulemaking proceedings in accordance with the Administrative Procedure Act:
(1) Modify its standards and procedures in accordance with Section 18c-1401 of this Chapter; or
(2) Modify its procedures in accordance with this Chapter in response to other circumstances impacting on the jurisdiction of the Commission in the field of transportation which are not of the Commission's own making but which necessitate adoption or amendment of regulations prior to the completion of normal rulemaking proceedings pursuant to the Illinois Administrative Procedure Act. Nothing in this subsection shall be construed to permit modification of licensing or ratemaking standards for motor carriers of property or passengers.
Such interim rules shall remain in effect only until regulations are adopted in accordance with the Administrative Procedure Act.
(Source: P.A. 84-796.)

(625 ILCS 5/Ch 18C Sub 1 Art V heading)

(625 ILCS 5/18c-1501) (from Ch. 95 1/2, par. 18c-1501)
Sec. 18c-1501. Franchise, Franchise Renewal, Filing and Other Fees for Motor Carriers of Property.
(1) Franchise, Franchise Renewal, Filing, and Other Fee Levels in Effect Absent Commission Regulations Prescribing Different Fee Levels. The levels of franchise, franchise renewal, filing, and other fees for motor carriers of property in effect, absent Commission regulations prescribing different fee levels, shall be:
(a) Franchise and franchise renewal fees: $19 for

each motor vehicle operated by a motor carrier of property in intrastate commerce, and $2 for each motor vehicle operated by a motor carrier of property in interstate commerce.

(b) Filing fees: $100 for each application seeking a

Commission license or other authority, the reinstatement of a cancelled license or authority, or authority to establish a rate, other than by special permission, excluding both released rate applications and rate filings which may be investigated or suspended but which require no prior authorization for filing; $25 for each released rate application and each application to register as an interstate carrier; $15 for each application seeking special permission in regard to rates; and $15 for each equipment lease.

(2) Adjustment of Fee Levels. The Commission may, by rulemaking in accordance with provisions of The Illinois Administrative Procedure Act, adjust franchise, franchise renewal, filing, and other fees for motor carriers of property by increasing or decreasing them from levels in effect absent Commission regulations prescribing different fee levels. Franchise and franchise renewal fees prescribed by the Commission for motor carriers of property shall not exceed:
(a) $50 for each motor vehicle operated by a

household goods carrier in intrastate commerce;

(a-5) $15 for each motor vehicle operated by a public

carrier in intrastate commerce; and

(b) $7 for each motor vehicle operated by a motor

carrier of property in interstate commerce.

(3) Late-Filing Fees.
(a) Commission to Prescribe Late-Filing Fees. The

Commission may prescribe fees for the late filing of proof of insurance, operating reports, franchise or franchise renewal fee applications, or other documents required to be filed on a periodic basis with the Commission.

(b) Late-filing Fees to Accrue Automatically.

Late-filing fees shall accrue automatically from the filing deadline set forth in Commission regulations, and all persons or entities required to make such filings shall be on notice of such deadlines.

(c) Maximum Fees. Late-filing fees prescribed by the

Commission shall not exceed $100 for an initial period, plus $10 for each day after the expiration of the initial period. The Commission may provide for waiver of all or part of late-filing fees accrued under this subsection on a showing of good cause.

(d) Effect of Failure to Make Timely Filings and Pay

Late-Filing Fees. Failure of a person to file proof of continuous insurance coverage or to make other periodic filings required under Commission regulations shall make licenses and registrations held by the person subject to revocation or suspension. The licenses or registrations cannot thereafter be returned to good standing until after payment of all late-filing fees accrued and not waived under this subsection.

(4) Payment of Fees.
(a) Franchise and Franchise Renewal Fees. Franchise

and franchise renewal fees for motor carriers of property shall be due and payable on or before the 31st day of December of the calendar year preceding the calendar year for which the fees are owing, unless otherwise provided in Commission regulations.

(b) Filing and Other Fees. Filing and other fees

(including late-filing fees) shall be due and payable on the date of filing, or on such other date as is set forth in Commission regulations.

(5) When Fees Returnable.
(a) Whenever an application to the Illinois Commerce

Commission is accompanied by any fee as required by law and such application is refused or rejected, said fee shall be returned to said applicant.

(b) The Illinois Commerce Commission may reduce by

interlineation the amount of any personal check or corporate check or company check drawn on the account of and delivered by any person for payment of a fee required by the Illinois Commerce Commission.

(c) Any check altered pursuant to above shall be

endorsed by the Illinois Commerce Commission as follows: "This check is warranted to subsequent holders and to the drawee to be in the amount $ ."

(d) All applications to the Illinois Commerce

Commission requiring fee payment upon reprinting shall contain the following authorization statement: "My signature authorizes the Illinois Commerce Commission to lower the amount of check if fee submitted exceeds correct amount."

(Source: P.A. 93-32, eff. 7-1-03.)

(625 ILCS 5/18c-1502) (from Ch. 95 1/2, par. 18c-1502)
Sec. 18c-1502. Gross Receipts Taxes For Motor Carriers of Passengers and Rail Carriers. Each motor carrier of passengers and rail carrier shall pay to the Commission, in accordance with Sections 2-202, 3-120 and 3-121 of "The Public Utilities Act", as amended, a gross receipts tax in the amount provided herein.
The amount of the tax for motor carriers of passengers shall be prescribed by the Commission by rulemaking in accordance with provisions of The Illinois Administrative Procedure Act, and shall not exceed 0.1% of the carrier's gross Illinois intrastate revenues for each calendar year.
The amount of the tax for rail carriers shall be 0.15% of the carrier's gross Illinois intrastate revenues for each calendar year.
(Source: P.A. 89-42, eff. 1-1-96; 89-699, eff. 1-16-97.)

(625 ILCS 5/18c-1502.05)
Sec. 18c-1502.05. Route Mileage Fee for Rail Carriers. Beginning with calendar year 2004, every rail carrier shall pay to the Commission for each calendar year a route mileage fee of $45 for each route mile of railroad right of way owned by the rail carrier in Illinois. The fee shall be based on the number of route miles as of January 1 of the year for which the fee is due, and the payment of the route mileage fee shall be due by February 1 of each calendar year.
(Source: P.A. 93-32, eff. 7-1-03.)

(625 ILCS 5/18c-1502.10)
Sec. 18c-1502.10. Railroad-Highway Grade Crossing and Grade Separation Fee. Beginning with calendar year 2004, every rail carrier shall pay to the Commission for each calendar year a fee of $28 for each location at which the rail carrier's track crosses a public road, highway, or street, whether the crossing be at grade, by overhead structure, or by subway. The fee shall be based on the number of the crossings as of January 1 of each calendar year, and the fee shall be due by February 1 of each calendar year.
(Source: P.A. 93-32, eff. 7-1-03.)

(625 ILCS 5/18c-1503) (from Ch. 95 1/2, par. 18c-1503)
Sec. 18c-1503. Legislative Intent. It is the intent of the Legislature that the exercise of powers under Sections 18c-1501 and 18c-1502 of this Chapter shall not diminish revenues to the Commission, and that any surplus or deficit of revenues in the Transportation Regulatory Fund, together with any projected changes in the cost of administering and enforcing this Chapter, should be considered in establishing or adjusting fees and taxes in succeeding years. The Commission shall administer fees and taxes under this Chapter in such a manner as to insure that any surplus generated or accumulated in the Transportation Regulatory Fund does not exceed 50% of the previous fiscal year's appropriation and shall adjust the level of such fees and taxes to insure compliance with this provision.
(Source: P.A. 95-1027, eff. 6-1-09.)

(625 ILCS 5/18c-1504) (from Ch. 95 1/2, par. 18c-1504)
Sec. 18c-1504. Reciprocity. The Commission may enter into agreements with agencies in other jurisdictions for the reciprocal waiver of motor carrier fees or taxes administered by the Commission, and may revoke such agreements where another jurisdiction does not extend reciprocal treatment to carriers based in the State of Illinois. The Commission may, in addition, and notwithstanding any other provision of this Chapter, prescribe fees for carriers based in jurisdictions other than the State of Illinois equal to fees charged to Illinois carriers by such other jurisdictions.
(Source: P.A. 84-796.)

(625 ILCS 5/18c-1505) (from Ch. 95 1/2, par. 18c-1505)
Sec. 18c-1505. Proration of Fees. The Commission may prorate fees and levies provided in this Chapter throughout the calendar year.
(Source: P.A. 84-796.)

(625 ILCS 5/Ch 18C Sub 1 Art VI heading)

(625 ILCS 5/18c-1601) (from Ch. 95 1/2, par. 18c-1601)
Sec. 18c-1601. Deposit of Monies into the Transportation Regulatory Fund.
(1) Deposit of Fees, Taxes, and Monies Other Than Criminal Fines. All fees, penalties (other than criminal penalties) or monies collected in settlement of enforcement proceedings, taxes, and other monies collected under this Chapter or which are transferred, appropriated or reimbursed to the Commission for the purpose of administering and enforcing this Chapter, shall be promptly paid into a special fund in the State treasury known as the Transportation Regulatory Fund.
(2) Accounting for Monies Received. The Commission shall account separately for the receipt of monies from the following classes:
(a) motor carriers of property (other than carriers

engaged in nonrelocation towing);

(b) rail carriers; and
(c) other monies.
The Commission may account separately with regard to groups of persons within the foregoing classes.
(3) Deposit of criminal fines. Criminal fines collected under this Chapter from motor carriers of property or persons or entities found to have aided or abetted motor carriers of property or passengers in violation of this Chapter shall be disposed of in accordance with Section 16-105 of this Code. Other criminal fines collected under this Chapter shall be deposited into the Transportation Regulatory Fund in accordance with subsection (1) of this Section.
(4) (Blank).
(Source: P.A. 90-372, eff. 7-1-98.)

(625 ILCS 5/18c-1602) (from Ch. 95 1/2, par. 18c-1602)
Sec. 18c-1602. Appropriations from the Transportation Regulatory Fund. (1) Appropriation of Monies. Appropriations from the Transportation Regulatory Fund shall be separately identified both in the Commission's appropriations request and the Act by which appropriations from the Fund are made.
(2) Authorization of Staff Positions. Authorized staff positions to be funded with monies appropriated from the Transportation Regulatory Fund shall be separately identified in the Commission's appropriations request.
(3) Appropriations and Authorizations Not Transferable. Appropriations from the Transportation Regulatory Fund shall be used only for the administration and enforcement of this Chapter and Chapter 18a. Such appropriations and authorized headcount may be transferred within the Transportation Regulatory Fund, but may not be transferred to any other fund.
(Source: P.A. 85-553.)

(625 ILCS 5/18c-1603) (from Ch. 95 1/2, par. 18c-1603)
Sec. 18c-1603. Expenditures from the Transportation Regulatory Fund.
(1) Authorization of Expenditures from the Fund. Monies deposited in the Transportation Regulatory Fund shall be expended only for the administration and enforcement of this Chapter and Chapter 18a. Moneys in the Fund may also be used to administer the Personal Property Storage Act.
(2) Allocation of Expenses to the Fund.
(a) Expenses Allocated Entirely to the Transportation

Regulatory Fund. All expenses of the Transportation Division shall be allocated to the Transportation Regulatory Fund, provided that they were:

(i) Incurred by and for staff employed within the

Transportation Division and accountable, directly or through a program director or staff supervisor, to the Transportation Division manager;

(ii) Incurred exclusively in the administration

and enforcement of this Chapter and Chapter 18a; and

(iii) Authorized by the Transportation Division

manager.

(b) Expenses Partially Allocated to the

Transportation Regulatory Fund. A portion of expenses for the following persons and activities may be allocated to the Transportation Regulatory Fund:

(i) The Executive Director, his deputies and

personal assistants, and their clerical support;

(ii) The legislative liaison activities of the

Office of Legislative Affairs, its constituent elements and successors;

(iii) The activities of the Bureau of Planning

and Operations on the effective date of this amendatory Act of the 94th General Assembly, exclusive of the Chief Clerk's office;

(iv) The payroll expenses of Commissioners'

assistants;

(v) The internal auditor;
(vi) The in-state travel expenses of the

Commissioners to and from the offices of the Commission; and

(vii) The Public Affairs Group, its constituent

elements, and its successors.

(c) Allocation Methodology for Expenses Other Than

Commissioners' Assistants. The portion of total expenses (other than commissioners' assistants' expenses) allocated to the Transportation Regulatory Fund under paragraph (b) of this subsection shall be the portion of staff time spent exclusively on administration and enforcement of this Chapter and Chapter 18a, as shown by a time study updated at least once each 6 months.

(d) (Blank).
(e) Allocation methodology for Commissioners'

Assistants Expenses. Five percent of the payroll expenses of commissioners' assistants may be allocated to the Transportation Regulatory Fund.

(f) Expenses not allocable to the Transportation

Regulatory Fund. No expenses shall be allocated to or paid from the Transportation Regulatory Fund except as expressly authorized in paragraphs (a) through (e) of this subsection. In particular, no expenses shall be allocated to the Fund which were incurred by or in relation to the following persons and activities:

(i) Commissioners' travel, except as otherwise

provided in paragraphs (b) and (c) of this subsection;

(ii) Commissioners' assistants except as

otherwise provided in paragraphs (b) and (e) of this subsection;

(iii) The Policy Analysis and Research Division,

its constituent elements and successors;

(iv) The Chief Clerk's office, its constituent

elements and successors;

(v) The Hearing Examiners Division, its

constituent elements and successors, and any hearing examiners or hearings conducted, in whole or in part, outside the Transportation Division;

(vi) (Blank);
(vii) The Office of General Counsel, its

constituent elements and successors, including but not limited to the Office of Public Utility Counsel and any legal staff in the office of the executive director, but not including the personal assistant serving as staff counsel to the executive director as provided in Section 18c-1204(2) and the Office of Transportation Counsel; and

(viii) Any other expenses or portion thereof not

expressly authorized in this subsection to be allocated to the Fund.

The constituent elements of the foregoing shall, for

purposes of this Section be their constituent elements on the effective date of this amendatory Act of 1987.

(3) (Blank).
(4) (Blank).
(Source: P.A. 96-515, eff. 1-1-10.)

(625 ILCS 5/18c-1604) (from Ch. 95 1/2, par. 18c-1604)
Sec. 18c-1604. Annual Report of Expenditures. The Commission shall, within 60 calendar days after the end of the lapse period for each fiscal year, submit to the Governor and the General Assembly a report of the following for such fiscal year:
(1) All monies deposited in the Transportation

Regulatory Fund, showing the total and subtotals by class as defined in subsection (2) of Section 18c-1601 of this Chapter;

(2) All expenditures from the Transportation

Regulatory Fund, showing the total and the sub-totals by class as defined in subsection (2) of Section 18c-1601 of this Chapter;

(3) A listing and description by function of all

staff positions actually funded, in whole or in part, at any time during the fiscal year, from the Transportation Regulatory Fund; and

(4) The methods used to allocate expenses between the

Transportation Regulatory Fund and other funds, and between classes within the Transportation Regulatory Fund.

(Source: P.A. 94-839, eff. 6-6-06.)

(625 ILCS 5/Ch 18C Sub 1 Art VII heading)

(625 ILCS 5/18c-1701) (from Ch. 95 1/2, par. 18c-1701)
Sec. 18c-1701. Violations Defined. Each person who fails to comply, in whole or in part, with any provision of this Chapter, Commission regulations or orders shall have committed a violation of this Chapter. Likewise, any person who aids or abets another in such failure to comply shall have committed a violation of this Chapter. The agent of a carrier shall not be found to have aided or abetted in violation of this Chapter where the act of the agent was required by this Chapter, Commission regulations or orders. The act or omission of any officer, employee, or agent within the scope of such person's office, employment or agency shall be deemed the act or omission of the business entity; such entity shall be named as the party defendant or respondent and the officer, employee, or agent shall not be held liable. Failure to comply with more than one provision of this Chapter or regulations or orders hereunder shall constitute multiple violations. Each day's continuance of a violation shall constitute a separate violation.
(Source: P.A. 84-796.)

(625 ILCS 5/18c-1702) (from Ch. 95 1/2, par. 18c-1702)
Sec. 18c-1702. Responsibility for Enforcement. It shall be the duty of the Commission and of the State Police and the Secretary of State to conduct investigations, make arrests, and take any other action necessary for the enforcement of this Chapter.
(Source: P.A. 84-796.)

(625 ILCS 5/18c-1703) (from Ch. 95 1/2, par. 18c-1703)
Sec. 18c-1703. Investigations and Arrests. (1) Enforcement Officers and Investigators. Enforcement officers and investigators appointed by the Commission shall have, and may exercise throughout the state, all the powers of police officers when enforcing provisions of this Chapter, subject to the regulations and orders of the Commission.
(2) Investigations.
(a) General Provisions. The Commission, through its employees, shall conduct such investigations as are necessary for the enforcement of this Chapter.
(b) Examination, Audit and Production of Records. Authorized employees of the Commission shall have the power at any and all times to examine, audit, or demand production of all accounts, books, records, memoranda, and other papers in the possession or control of a license or registration holder, its employees or agents. In addition, every person other than a license or registration holder and every officer, employee or agent of such person shall permit every authorized employee of the Commission, upon administrative subpoena issued by the Chairman or his designee or the Attorney General, to inspect and copy any accounts, books, records, memoranda, letters, checks, vouchers, telegrams, documents, or other papers in its possession or control which the Commission deems necessary to the proper conduct of an investigation to determine whether provisions of this Chapter, Commission regulations or orders, have been violated.
(c) Inspection of Equipment and Facilities. Authorized employees of the Commission shall have the power at all times to inspect the equipment, facilities, and other property of the licensee in the possession or control of a carrier or broker, its employees or agents.
(d) Special Investigations. The Commission may also conduct special investigations as necessary for the enforcement of this Chapter. Where such person is found by the Commission to have violated this Chapter, and where the Commission imposes a sanction for such violation under Section 18c-1704 of this Chapter, the Commission may impose on such person an assessment of reasonable expenses incurred by the Commission in the investigation and subsequent proceeding. Such assessment shall not exceed a fee of $100 per work day or $50 per half work day, per employee, for the payroll costs of the Commission staff, plus actual transportation (in accordance with applicable state employee travel expense reimbursement regulations) and all other actual expenses incurred in the special investigation and subsequent proceeding.
(3) Arrests and Citations. The Commission shall make arrests and issue notices of civil violations where necessary for the enforcement of this Chapter. No rail carrier employee shall be arrested for violation of this Chapter. No person operating a motor vehicle in violation of the licensing or safety provisions of this Chapter shall be permitted to transport property or passengers beyond the point of arrest unless, in the opinion of the officer making the arrest, it is necessary to transport the property or passengers to another location to insure their safety or to preserve or tend cargo carried in the vehicle.
(Source: P.A. 85-553.)

(625 ILCS 5/18c-1704) (from Ch. 95 1/2, par. 18c-1704)
Sec. 18c-1704. Sanctions. Each violation of this Chapter shall subject the violator to the following sanctions, except as otherwise provided elsewhere in this Chapter. Sanctions provided for in this Section may be imposed by the Commission only in compliance with the notice and hearing requirements of Section 18c-2102 of this Chapter.
(1) Criminal Misdemeanor Penalties. Each violation of this Chapter shall constitute a Class C misdemeanor.
(2) Civil Penalties. The Commission may assess, against any person found by it to have violated this Chapter, a civil penalty not greater than $1,000 nor less than $100 per violation. The penalty assessed by the Commission shall reflect the number and severity of violations found to have been committed. Penalties assessed by the Commission shall be enforced by any court having venue in enforcement cases under this Chapter.
(3) Cease and Desist Orders. The Commission may, where a person is found after hearing to have violated this Chapter, Commission regulations or orders, and justice requires, order the person to cease and desist from further or from any future violations. A cease and desist order may be entered on the Commission's own motion or by agreement between the parties. Orders and agreements under this Section shall be valid and enforceable for the period stated therein, not to exceed 2 years from the date the order or agreement is approved by the Commission, unless the parties stipulate otherwise. Such orders and agreements shall be enforceable in any court of this State having venue and jurisdiction in enforcement actions under this Chapter. Failure to comply with a Commission cease and desist order shall constitute a violation of this Chapter separate and apart from any underlying violations.
(4) Stipulated Settlements.
(a) General Provisions. The Commission may accept a

reasonable monetary settlement, suspension or revocation of a license or registration, or any other reasonable terms stipulated between the respondent and staff, with or without a finding of violations.

(b) Presumption of Reasonableness. Such stipulations

shall be presumed reasonable. Unless the terms of a stipulation exceed such parameters as the Commission may establish, this presumption is rebuttable only by evidence of record at hearing.

(c) Parameters. Parameters for settlement shall be

based on type of violation; severity, as measured by revenues from unlawful activities; and number of violations. Minimum settlement amounts may be established.

(d) Orders. Orders suspending proposed settlements

shall cite reasons for suspension which are specific to the case. Orders rejecting proposed settlements shall recite the grounds on which the settlements are found to be unreasonable and describe the evidence which supports such findings.

(5) Injunctive Relief. Any court with jurisdiction and venue for purposes of enforcing this Chapter shall have the power to enjoin any person from committing violations of this Chapter. Suit for penalties shall not be a prerequisite to injunctive relief. No bond shall be required when injunctive relief is granted at the request of the Commission.
(6) Suspension or Revocation of Licenses and Registrations.
(a) Availability of Suspension and Revocation as

Sanctions. Violation of this Chapter by a motor carrier of property or passengers shall, in addition to other sanctions provided herein, subject the violator to suspension or revocation of any or all Commission licenses and registrations. The Commission may impose the sanctions of suspension and revocation. Where the violation is failure of a motor carrier of property or passengers to have in effect and file proof of continuous insurance coverage in accordance with this Chapter, Commission regulations and orders, the license or registration or both may be suspended by telephonic or telegraphic directive, confirmed by certified or registered mail or personal service, pending final disposition of revocation proceedings.

(b) Suspension Pending Adjudication. Where the

violation is failure of a motor carrier of property to pay a franchise or franchise renewal fee, the license or registration or both may be suspended by certified or registered mail or personally served directive, pending final disposition of revocation proceedings.

(c) Special Revocation Procedures.
(i) Notice. The Commission shall serve notice

upon all persons who have failed to pay a franchise tax, license fee, or penalty required under the Business Corporation Act of 1983, or who have failed to comply with this Chapter, Commission regulations and orders, regarding the filing of proof of continuous insurance or bond coverage, the payment of periodic fees, the filing of periodic reports, the payment of civil penalties, or the filing of rates to the full extent of a carrier's authority. The notice shall advise such person of the apparent violations and state that, unless the Commission receives a written request for hearing or extension of time within 30 days from the date the notice is served, the person's license or registration will be revoked by operation of law without further action by the Commission.

(ii) Extensions of Time. The Commission may grant

one extension of time not exceeding 60 days where the extension will not endanger the public.

(iii) Request for Hearing. If a timely written

request for hearing is received, no further action shall be taken until the requirements of Section 18c-2102 of this Chapter have been satisfied.

(iv) Revocation by Operation of Law. If, at the

expiration of the applicable time period, the person has not complied with the pertinent requirements, and a written request for hearing has not been received, the person will be deemed to have waived hearing and the license or registration shall be revoked by operation of law without further action by the Commission as if the Commission has served an order on the date following expiration revoking the license or registration.

(7) Probation. The Commission may probate the imposition of any of the sanctions set forth in this Section.
(Source: P.A. 88-415.)

(625 ILCS 5/18c-1705) (from Ch. 95 1/2, par. 18c-1705)
Sec. 18c-1705. Expedited Enforcement Procedures. The Commission shall, within 60 days from the effective date of this amendatory Act of 1987, implement expedited administrative enforcement procedures.
(a) Initiation of Administrative Enforcement Proceedings. The Transportation Division Manager or his designee shall have the power to issue, or refuse to issue, a notice or citation instituting an administrative enforcement proceeding.
(b) Settlement of Enforcement Proceedings by Stipulation.
(i) Power to Negotiate Settlements. The

Transportation Division Manager or his designee shall have the power to negotiate and sign proposed settlements of enforcement proceedings by written stipulation.

(ii) Review and Acceptance of Stipulations. The

Commission shall provide for any appropriate and necessary review of proposed settlements within 30 days after a stipulation is signed by the parties. Unless a stipulation is suspended for review by order of the Commission served within 30 calendar days after it was signed by the parties, it shall be deemed accepted by operation of law. A stipulation which has been suspended for review shall likewise be deemed accepted by operation of law unless it is rejected by order of the Commission served within 45 days after it was suspended. A stipulation which is deemed accepted under this sub-paragraph shall become effective and shall be enforceable in the same manner as an order of the Commission.

(iii) Administrative Appeal of Settlements.

Administrative appeal of a stipulation which has been approved by order of the Commission or by operation of law shall be by motion for rehearing or reconsideration in accordance with Section 18c-2110 of this Chapter. The right to administratively appeal a settlement may be waived by written stipulation.

(Source: P.A. 91-357, eff. 7-29-99.)

(625 ILCS 5/Ch 18C Sb 1 Art VIII heading)

(625 ILCS 5/18c-1801) (from Ch. 95 1/2, par. 18c-1801)
Sec. 18c-1801. Persons Who May be Served. It shall be the responsibility of each person subject to the licensing or ratemaking provisions of this Chapter to keep on file with the Commission the name of a person upon whom notices, orders, or process in administrative or judicial proceedings under this Chapter may be served, together with a current address within the State of Illinois at which such person may be served. The Commission shall maintain a file of such "agents for service of process." Service of any Commission notice, order, or process on the agent for service of process at the address shown in the file shall be conclusively presumed to be service on the carrier, broker, or other person. If a person fails to make the filing required herein, the person may be served at the most current address in other records of the Commission, or at the address on file with the Secretary of State for service of process, and the same conclusive presumption shall apply.
(Source: P.A. 84-796.)

(625 ILCS 5/18c-1802) (from Ch. 95 1/2, par. 18c-1802)
Sec. 18c-1802. Time of Service. Notices, orders, process and other correspondence of the Commission shall be deemed served at the time they are deposited in the United States mail or delivered to a commercial delivery service or delivered in person by an employee or agent of the Commission. Notices, orders, process and other correspondence shall be deemed served on the Commission at the time of receipt.
(Source: P.A. 84-796.)

(625 ILCS 5/Ch. 18C Sub-ch. 2 heading)

(625 ILCS 5/Ch 18C Sub 2 Art I heading)

(625 ILCS 5/18c-2101) (from Ch. 95 1/2, par. 18c-2101)
Sec. 18c-2101. Hearings in household goods carrier licensing cases.
(1) Hearing required. The Commission shall issue orders in household goods carrier licensing cases only after notice and hearing in accordance with the rules of practice applicable to proceedings under this Chapter.
(2) Hearing not required. Hearing shall be required in household goods carrier licensing cases, except as provided in Sections 18c-2107 and 18c-4306 of this Chapter.
(Source: P.A. 89-444, eff. 1-25-96.)

(625 ILCS 5/18c-2102) (from Ch. 95 1/2, par. 18c-2102)
Sec. 18c-2102. Hearings in other than household goods carrier authority cases.
(1) Hearing required. Except as otherwise provided in subsection (2) of this Section, and in Section 18c-2108 of this Chapter the Commission shall, in other than household goods carrier authority cases, issue orders granting authority or other relief, prescribing rates, imposing sanctions, or directing that a person take, continue to take, refrain from taking or cease and desist from continuing to take any action, only after notice and hearing in accordance with the rules of practice applicable to proceedings under this Chapter.
(1.1) Service of notice in a case involving a motor carrier of passengers. In any case involving a motor carrier of passengers, if an airport is a point to be served, in addition to public notice by publication, notice of an application for a license or transfer of a license must be served by certified mail, return receipt requested, on (i) the corporation counsel or chief legal officer of any municipality or other political subdivision operating the airport and (ii) the agent for service of process in Illinois of any motor carrier possessing a license under Section 18c-6201 authorizing all or part of the service for which authority is sought under Section 18c-6201 of this Chapter.
(2) Hearing not required. Except as otherwise provided in Section 18c-2108 of this Chapter, the Commission may, in other than household goods carrier authority cases, conduct its review and issue orders without hearing, the taking of evidence, or the making of a record where action taken in the order:
(a) Was not opposed in a timely pleading addressed to

the Commission;

(b) Was opposed in a timely pleading, but such

opposition was later withdrawn or the parties in opposition waived further hearing and taking of evidence;

(c) Was taken on an emergency temporary or interim

basis in accordance with Section 18c-2108 of this Chapter; or

(d) Is interlocutory in nature.
(3) Section not applicable to household goods carrier authority cases. Nothing in this Section shall have application to any household goods carrier authority case.
(Source: P.A. 94-499, eff. 1-1-06.)

(625 ILCS 5/18c-2103) (from Ch. 95 1/2, par. 18c-2103)
Sec. 18c-2103. Rules of Practice. (1) General Provisions. The Commission shall adopt General and Special rules of practice to govern administrative proceedings under this Chapter. Such rules shall be designed to effectuate the purposes of this Chapter. Rules of practice heretofore issued by the Commission shall be the rules of practice applicable under this Chapter unless changed, repealed, or supplemented by the Commission.
(2) Verification of Pleadings. Unless otherwise expressly provided therein, the signature on any pleading, document, or other paper filed with the Commission on which a verification or oath is required under applicable statutes or regulations shall constitute the verification or oath of the signatory and no further verification or oath shall be required. False verification or oath shall be a violation of this Chapter.
(Source: P.A. 84-796.)

(625 ILCS 5/18c-2104) (from Ch. 95 1/2, par. 18c-2104)
Sec. 18c-2104. Rules of Evidence. The rules of evidence which apply in civil cases before the circuit courts of this State shall, except as otherwise provided herein, apply to proceedings before the Commission under this Chapter. Evidence not admissible under the rules of evidence applicable in civil courts may be admitted if it is of a type commonly relied upon by prudent persons in the conduct of their affairs. Objections must be made at hearing to preserve them on appeal. Evidence may be received orally or in writing.
(Source: P.A. 84-796.)

(625 ILCS 5/18c-2105) (from Ch. 95 1/2, par. 18c-2105)
Sec. 18c-2105. Discovery. (1) Discovery Generally. Any party may utilize written interrogatories, depositions, requests for discovery or inspection of documents or property and other discovery tools commonly utilized in civil actions in the circuit courts in the State of Illinois in the manner contemplated by the Code of Civil Procedure and the Rules of the Supreme Court of Illinois; except that discovery must be completed by the 30th day after the party filed its petition for leave to intervene, unless the period of discovery is extended by agreement of the parties or by the Commission. The Chairman or a hearing examiner may, at any time, on his own motion or at the request of a party, issue such rulings denying, limiting, conditioning, or regulating discovery as justice requires, and may supervise all or part of any discovery procedure. Parties to proceedings before the Commission are encouraged to clarify and resolve issues where possible through the use of pre-hearing discovery. However, discovery order should be calculated to lessen the time and expense required to reach an informed resolution of the issues.
(2) Subpoenas. The Chairman or a hearing examiner may, for good cause, issue a subpoena directing a person to appear and testify, and to produce records, documents, or other papers, at a time and place set forth in the subpoena, in connection with a proceeding before the Commission. Service of the subpoena shall be in the same manner as a subpoena issued by a court. The Commission may, on its own motion or the motion of a person served with a subpoena, quash the subpoena, in whole or in part.
(3) Appeal from Discovery and Subpoenas. A person served with a discovery request or subpoena may appeal such interlocutory matter to the Commission. Such appeals shall set forth grounds for seeking to quash or limit the scope of the discovery or subpoena, as well as the specific relief sought, and must be filed within 10 days after service of the discovery or subpoena. If discovery is stayed by the Commission, the person served shall be excused from compliance with the discovery order or subpoena until a decision on its appeal is made by the Commission.
(4) Assessment and Payment of Discovery Costs. The Commission may assess the costs of discovery, including fees for witness attendance and travel, against the party by which discovery was requested. Where a subpoena is issued on the Commission's own motion, fees for witness attendance and travel shall be paid by the Commission on request. Witness fees shall be the same as for a circuit court proceeding. Deposits to insure payment of costs and fees may be required.
(5) Enforcement of Discovery Procedures. The Commission may, where a person has failed to comply with or permit discovery authorized hereunder, determine any or all issues within the scope of the discovery or subpoena adverse to such person without further evidence. The Commission may, in addition, assess civil penalties under Article VII of Sub-chapter 1 of this Chapter for such violator for contempt and may assess the costs of enforcement, both before the Commission and before the court, against the violator.
(Source: P.A. 84-796.)

(625 ILCS 5/18c-2106) (from Ch. 95 1/2, par. 18c-2106)
Sec. 18c-2106. Standing.
(1) General Provisions. Each person with an administratively cognizable interest in a proceeding before the Commission shall, upon compliance with procedural rules adopted by the Commission for such proceedings, be entitled to appear and participate as a party to the proceeding. The Commission may, in addition, grant leave to appear and participate on such terms as it may prescribe, where to do so would assist the Commission in reaching an informed and just decision in the proceeding.
(2) Definition of Administratively Cognizable Interest. The following persons or entities shall be deemed to have an administratively cognizable interest in proceedings under this Chapter:
(a) Licensing Proceedings. A person or an entity

shall be deemed to have an administratively cognizable interest in a proceeding in which an application for a new, amended, or extended intrastate license is under consideration only if:

(i) The person possesses a license authorizing

all or part of the service for which authority is sought, such license is in good standing, and the person has transported or actively solicited traffic or both within the scope of the application during the 12 month period immediately preceding initiation of the proceeding;

(ii) The proceeding involves an application for a

household goods carrier license and the person is an organization representing employees of a household goods carrier; or

(iii) The entity is a municipality or other

political subdivision operating an airport that is a point to be served for the license under consideration.

(b) Rate Proceedings. A person shall be deemed to

have an administratively cognizable interest in a proceeding in which new or amended rates are under consideration only if the person is:

(i) A carrier authorized to transport traffic

such as would be subject to or affected by the rates;

(ii) A shipper or receiver of traffic such as

would be subject to or affected by the rates;

(iii) An association of two or more carriers,

acting at the request of and on behalf of one or more carriers authorized to transport traffic such as would be subject to or affected by the rates; or an association of two or more shippers or receivers acting at the request of and on behalf of one or more shippers or receivers of such traffic; or

(iv) An organization representing employees of a

household goods carrier.

(c) Proceedings to Transfer a License. A person shall

be deemed to have an administratively cognizable interest in a proceeding to transfer an intrastate license only if the person:

(i) Has an ownership interest in or control of

the license which is the subject of the proceeding;

(ii) Would, if the proposed transfer is approved,

acquire ownership or control of the license which is the subject of the proceeding;

(iii) Possesses a license authorizing all or part

of the service authorized by the license sought to be transferred, such license is in good standing, and the person or entity has transported or actively solicited traffic within the scope of the license sought to be transported during the 12 months period immediately preceding initiation of the proceeding;

(iv) Would be directly affected by the transfer;
(v) Is an organization representing employees of

a household goods carrier; or

(vi) Is a municipality or other political

subdivision operating an airport that is a point to be served for the license under consideration.

(d) Complaint and Enforcement Proceedings. A person

shall be deemed to have an administratively cognizable interest in a complaint proceeding if the person:

(i) Has an ownership interest in or control of

the license which is the subject of the proceeding;

(ii) Would be directly and adversely affected by

failure to grant relief sought in the complaint or enforcement action and such adverse effect is contrary to the purposes of this Chapter; or

(iii) Is an organization representing employees

of a household goods carrier of property.

(e) All Proceedings. Notwithstanding the provisions

of subsections (2)(a) through (2)(d) of this Section, a person shall be deemed to have an administratively cognizable interest in a proceeding other than a complaint proceeding if the person:

(i) Filed the pleading pursuant to which the

proceeding was initiated; or

(ii) Is an organization representing employees of

a household goods carrier.

(Source: P.A. 94-499, eff. 1-1-06.)

(625 ILCS 5/18c-2107) (from Ch. 95 1/2, par. 18c-2107)
Sec. 18c-2107. Orders in household goods carrier authority proceedings.
(1) Emergency Proceedings Orders. The Commission may, on request, and upon a finding that urgent and immediate public need requires emergency temporary action, issue orders granting emergency temporary relief in household goods carrier authority proceedings. The Commission shall promptly post notice of any such request at a prominent location at the Commission offices in Springfield and Chicago, and where action affecting a specific named person is requested shall promptly notify the person by telephone or telegram. Such orders may be issued without hearing and shall remain in effect pending notice and hearing in accordance with subsection (1) of Section 18c-2101 of this Chapter, but shall not remain in effect for a period exceeding 45 days from issuance, and shall not be renewed or extended. Any person in opposition to such relief shall be entitled, on request, to an oral hearing on the request for emergency temporary relief. The filing or granting of a request for an oral hearing shall not, unless the Commission so provides, stay the issuance or effect of any emergency temporary order under this subsection.
(2) Interim orders. The Commission may, on request, issue interim orders for temporary authority in household goods carrier authority proceedings making temporary disposition of issues in a proceeding after notice and review of verified supporting statements. Such orders shall remain in effect pending final disposition in accordance with Section 18c-2101 of this Chapter unless otherwise provided in the interim order or the interim order is modified or rescinded by the Commission. Any person in opposition to such relief shall be entitled, on request, to an oral hearing on the request for temporary relief. The filing or granting of such a request for an oral hearing shall not, unless the Commission so provides, stay the issuance or effect of any interim order under this subsection. A request for oral hearing on a request for interim relief shall, unless otherwise specified by the party making the request for oral hearing, be construed as a request for oral hearing on the application for permanent relief as well.
(3) Final Orders. Final orders shall be issued in household goods carrier of property authority proceedings only after an oral hearing.
(Source: P.A. 89-444, eff. 1-25-96.)

(625 ILCS 5/18c-2108) (from Ch. 95 1/2, par. 18c-2108)
Sec. 18c-2108. Orders in other than household goods carriers authority and enforcement proceedings.
(1) Emergency Orders. The Commission may, on request, and upon a finding that urgent and immediate public need requires emergency temporary action, issue orders granting emergency temporary relief in other than household goods carrier authority or enforcement cases. The Commission shall promptly post notice of any such request at a prominent location at the Commission offices in Springfield and Chicago, and where action affecting a specific named person is requested shall promptly notify the person by telephone or telegram. Such orders may be issued without hearing and shall remain in effect pending notice and hearing in accordance with subsection (1) of Section 18c-2101 of this Chapter, but shall not remain in effect for a period exceeding 45 days from issuance, and shall not be renewed or extended. Any person in opposition to such relief shall be entitled, on request, to an oral hearing on the request for emergency temporary relief. The filing or granting of such request for oral hearing shall not, unless the Commission so provides, stay the issuance or effect of any emergency temporary order under this subsection.
(2) Interim Orders. The Commission may, on request, issue interim orders making temporary disposition of issues in a proceeding, other than a household goods carrier authority or enforcement proceeding, after notice and hearing on written submissions. Such orders shall remain in effect pending final disposition in accordance with Section 18c-2102 of this Chapter unless otherwise provided in the interim order or the interim order is modified or rescinded by the Commission. Any person in opposition to such relief shall be entitled, on request, to an oral hearing on the request for temporary relief. The filing or granting of such a request for oral hearing shall not, unless the Commission so provides, stay the issuance or effect of any interim order under this subsection. A request for oral hearing on a request for temporary relief shall, unless otherwise specified by the party making the request for oral hearing, be construed as a request for oral hearing on the application for permanent relief as well.
(3) Final orders. Any party to a proceeding before the Commission shall be entitled, on timely written request, to an oral hearing prior to issuance of a final order in the proceeding. Where the Commission has issued an interim order and no timely request for oral hearing has been filed or is pending, the Commission may issue a final order without oral hearing, except in household goods carrier authority proceedings.
(4) Section not applicable to household goods carrier authority proceedings. Nothing in this Section shall have application to any household goods carrier authority proceeding.
(Source: P.A. 92-651, eff. 7-11-02.)

(625 ILCS 5/18c-2109) (from Ch. 95 1/2, par. 18c-2109)
Sec. 18c-2109. Prompt Final Disposition of Proceedings. The Commission shall consider matters properly before it in the most expeditious manner possible, and in no case shall the final order resolving matters in a proceeding be entered later than the 90th day following the close of oral hearing. Proceedings may be reassigned in order to expedite consideration and disposition.
(Source: P.A. 85-553.)

(625 ILCS 5/18c-2110) (from Ch. 95 1/2, par. 18c-2110)
Sec. 18c-2110. Reconsideration, Rehearing and Reopening of Proceedings. (1) Motions for Rehearing or Reconsideration.
(a) Who May File Motions. Any party of record to an administrative proceeding before the Commission may file a motion administratively appealing the action or inaction of the Commission, Employee Board, or Commission staff.
(b) Relief Which May Be Sought. A motion may request modification or rescission of a Commission or Employee Board order, or of the action or inaction of the Commission, Employee Board, or Commission staff; the Commission or Employee Board may likewise request such relief
(c) To Whom Motions May Be Addressed. If the order appealed is a nonfinal order of an Employee Board, the motion may be addressed to the Board or to the Commission; otherwise, the motion must be addressed to the Commission.
(d) Deadline For Filing Motions. The motion must be filed within 30 days after service of the order, or of the action or inaction appealed, unless the time for filing a motion is extended by the Commission in writing.
(e) Style and Contents of Motions. The motion must set forth specific grounds for modification or rescission of the order. Appeals from orders issued by the Commission, or from the action or inaction of the Commission shall be styled "motions for rehearing;" appeals from orders of an Employee Board, or from the action or inaction of Employee Board or staff, shall be styled "motions for reconsideration."
(f) Grant or Denial of Motions. The Commission may grant or deny such motions, in whole or in part. If the Commission grants such a motion a new order shall be issued within 180 days after service of the order granting the motion unless the order granting the motion also disposed of the issues in the proceeding and is therefore a final, appealable order. If the Commission fails to act on any such motion within 45 days after it is filed, or up to 90 days if the period for acting on the motion has been extended by the Commission in writing, the motion shall be deemed to have been denied by operation of law.
(g) Appeals of Rulings by Hearing Examiners. Notwithstanding any other provision of this Section, interlocutory appeals of rulings by hearing examiners shall be as provided by the Commission's Rules of Practice; no other appeals of action or inaction by a hearing examiner may be taken.
(2) Motions to Reopen. The Commission may, at any time after notice to the parties and the public, reopen a proceeding to consider clarification, modification, or rescission of its order. Reopening may be on the Commission's own motion or on the motion of any interested person. Upon a finding of clerical or technical error the Commission may modify or rescind its order in the proceeding. The Commission may not, on reopening, impair the vested rights of any person.
(Source: P.A. 85-553.)

(625 ILCS 5/Ch 18C Sub 2 Art II heading)

(625 ILCS 5/18c-2201) (from Ch. 95 1/2, par. 18c-2201)
Sec. 18c-2201. Availability of Judicial Review. (1) Standing to Seek Judicial Review. No person shall have standing to seek judicial review of a Commission action unless such person shall have an administratively cognizable interest in the order, be aggrieved by it, and have exhausted its administrative remedies. A person admitted as a party to an administrative proceeding shall be presumed to have an administratively cognizable interest in orders issued in the proceeding for purposes of standing to seek judicial review.
(2) Exhaustion of Administrative Remedies. A person shall be deemed to have exhausted its administrative remedies only if:
(a) The person participated as a party to the proceeding before the Commission, or filed a timely pleading seeking to participate as a party and was entitled as matter of right to participate as a party;
(b) The person filed a timely motion for reconsideration or rehearing which was denied by the Commission or by operation of law, unless the Commission expressly waived the filing of such a motion; and
(c) The action of which judicial review is sought is, in all respects, a final order of the Commission.
(3) Deadline for Filing Petitions for Judicial Review. A petition for judicial review must be filed within 35 days after the order of the Commission becomes final.
(4) Remedy Exclusive. Judicial review as provided for under this Article shall be exclusive of all other remedies at law or equity in regard to review of Commission actions, regulations or orders.
(Source: P.A. 84-796; 84-1025.)

(625 ILCS 5/18c-2202) (from Ch. 95 1/2, par. 18c-2202)
Sec. 18c-2202. Scope of Judicial Review. (1) Issues on Review. The reviewing court shall be limited in its review to whether:
(a) The Commission's order is against the manifest weight of evidence in the record before the Commission;
(b) The order is contrary to provisions of this Chapter or Commission regulations;
(c) The order is an abuse of discretion;
(d) The order is beyond the jurisdiction of the Commission; or
(e) The order denies constitutional rights of the person seeking judicial review.
(2) Record on Review. In reviewing an order of the Commission, the court shall be limited to issues of fact or law presented to the Commission in either a motion for reconsideration or a motion for rehearing, and to:
(a) Evidence in the record before the Commission;
(b) Evidence offered but erroneously excluded by the Commission from the record; and
(c) Evidence of procedural irregularities which could not, with reasonable diligence, have been offered, either at the administrative hearing or in the motion for reconsideration or rehearing.
(Source: P.A. 84-796.)

(625 ILCS 5/18c-2203) (from Ch. 95 1/2, par. 18c-2203)
Sec. 18c-2203. Submission of the Administrative Record. It shall be the responsibility of the Commission to submit to the court certified copies of the record before the Commission. The record submitted must be complete in all respects unless all parties have, by written stipulation, agreed to deletion of materials not relevant to the issues raised in the petition for judicial review. The cost of preparing certified copies of the record may be assessed, in whole or in part, to the party seeking judicial review, and failure to pay such costs shall be grounds for dismissal in accordance with the Illinois Administrative Review Law.
(Source: P.A. 84-796.)

(625 ILCS 5/18c-2204) (from Ch. 95 1/2, par. 18c-2204)
Sec. 18c-2204. Relief. The reviewing court may grant relief in accordance with provisions of the Illinois Administrative Review Law.
(Source: P.A. 84-796.)

(625 ILCS 5/18c-2205) (from Ch. 95 1/2, par. 18c-2205)
Sec. 18c-2205. Stay of Action Pending Judicial Review. (1) Commission Orders Not Stayed by Filing of Appeal. The filing or pendency of a petition for judicial review shall not of itself stay, suspend, restrain or enjoin the operation of a rule, regulation, order or decision of the Commission.
(2) Power of Court to Stay Commission Orders. During the pendency of a petition for judicial review the reviewing court in its discretion may, except as provided in this subsection, stay, suspend, restrain or enjoin, in whole or in part, the operation of a Commission regulation or order. No order staying, suspending, restraining or enjoining a Commission regulation or order shall be made by the court except upon 3 days' actual notice to the Commission and the Attorney General and after hearing. Where the Commission action relates to enforcement of this Chapter, the reviewing court shall not stay, suspend, restrain or enjoin the action of the Commission for a period longer than 180 days from the filing of the appeal; unless at the expiration of the initial 180 day period, the court finds that continuation is necessary for the informed and just resolution of the issues; and unless the court does continue the stay, suspension, restraint, or injunction in effect for one or more definite periods of time not to exceed 180 days each.
(3) Bond Required. In case an action, regulation or order of the Commission is stayed, suspended, restrained, or enjoined, the order of the court shall not become effective until a bond shall first have been executed and filed with and approved by the court, except as otherwise provided in this paragraph. Where the order under review does not relate to enforcement of this law, the court may, for good cause, waive the requirement of a bond.
(Source: P.A. 84-796.)

(625 ILCS 5/18c-2206) (from Ch. 95 1/2, par. 18c-2206)
Sec. 18c-2206. Application of the Illinois Administrative Review Law. Where this Article is silent, proceedings for judicial review of a Commission action, regulation or order shall be governed by provisions of the Administrative Review Law.
(Source: P.A. 84-796.)

(625 ILCS 5/Ch 18C Sub 2 Art III heading)

(625 ILCS 5/18c-2301) (from Ch. 95 1/2, par. 18c-2301)
Sec. 18c-2301. Initiation of Proceedings. The Commission may initiate either administrative or judicial proceedings, or both, to enforce provisions of this Chapter, and Commission regulations and orders. In addition, any interested person may apply to a circuit court, which has jurisdiction and venue as set out in this Chapter, for injunctive relief to enforce provisions of Sub-Chapter 4 of this Chapter, and Commission regulations and orders issued pursuant to Sub-Chapter 4.
(Source: P.A. 84-796.)

(625 ILCS 5/18c-2302) (from Ch. 95 1/2, par. 18c-2302)
Sec. 18c-2302. Governing Procedures. Administrative enforcement proceedings initiated hereunder shall be governed by the Commission's rules of practice. Judicial enforcement proceedings initiated hereunder shall be governed by the rules of procedure applicable in the courts of this State.
(Source: P.A. 84-796.)

(625 ILCS 5/Ch 18C Sub 2 Art IV heading)

(625 ILCS 5/18c-2401) (from Ch. 95 1/2, par. 18c-2401)
Sec. 18c-2401. Venue and Jurisdiction in Actions for Judicial Review. (1) Venue. Actions for judicial review under this Chapter may be filed in the circuit courts of Sangamon or Cook Counties.
(2) Jurisdiction. Jurisdiction in actions for judicial review under this Chapter shall be vested in the circuit courts of Sangamon and Cook Counties.
(Source: P.A. 84-796.)

(625 ILCS 5/18c-2402) (from Ch. 95 1/2, par. 18c-2402)
Sec. 18c-2402. Venue and Jurisdiction in Actions to Enforce this Chapter.
(a) Venue in Suits for Criminal Misdemeanor Penalties. Actions in which criminal misdemeanor penalties are sought may be brought in the county where any part of the subject matter is located, or part of the violation(s) occurred, or the arrest was made, and venue shall lie in that county; the case may be transferred to another county only with the approval of the court and the agreement of the parties.
(b) Venue in Actions Other Than Suits for Criminal Penalties. Actions to enforce this Chapter, Commission regulations and orders, other than suits for criminal misdemeanor penalties, may be brought in the circuit courts of any county in which any part of the subject matter is located, or any part of the violation(s) occurred; the case may be transferred to another county only with the approval of the court and the agreement of the parties.
(Source: P.A. 91-357, eff. 7-29-99.)

(625 ILCS 5/Ch. 18C Sub-ch. 3 heading)

(625 ILCS 5/Ch 18C Sub 3 Art I heading)

(625 ILCS 5/18c-3101) (from Ch. 95 1/2, par. 18c-3101)
Sec. 18c-3101. Terms, Conditions, and Limitations. The Commission may attach to the exercise of rights under any license or other authorization issued or granted by it such terms, conditions, and limitations as will protect the public interest and effectuate the purposes of this Chapter.
(Source: P.A. 84-796.)

(625 ILCS 5/18c-3102) (from Ch. 95 1/2, par. 18c-3102)
Sec. 18c-3102. Geographical Restrictions. A prima facie determination whether transportation is within the geographical scope of a license may be made by reference to a copy of the official state highway map and the distance scale shown thereon. Such a determination may be rebutted by a showing, based on a municipal ordinance; other official document; or commercially published map, chart or other competent evidence; that the geographical scope of the license is other than as represented on the official state highway map.
(Source: P.A. 84-796.)

(625 ILCS 5/Ch 18C Sub 3 Art II heading)

(625 ILCS 5/18c-3201) (from Ch. 95 1/2, par. 18c-3201)
Sec. 18c-3201. Prohibition of transportation services in the absence of effective rates. No common carrier by pipeline, household goods carrier, rail carrier, or passenger carrier shall render service until such carrier has in effect a tariff or schedule of rates applicable to such service in compliance with this Chapter. Likewise, no such carrier shall render service under a license issued by the Commission if the Commission has suspended or cancelled the tariff or schedule of rates previously in effect and applicable to such service, or if the tariff or schedule is, by action of a party thereto or by its own terms, no longer effective.
(Source: P.A. 89-444, eff. 1-25-96.)

(625 ILCS 5/18c-3202) (from Ch. 95 1/2, par. 18c-3202)
Sec. 18c-3202. Effective Dates of New or Amended Rates. The Commission shall prescribe the periods of notice which must elapse between the filing of a proposed rate and its proposed effective date. In no case shall the Commission prescribe a notice period greater than 30 days or the period established by a valid, preemptive federal statute.
(Source: P.A. 85-553.)

(625 ILCS 5/18c-3203) (from Ch. 95 1/2, par. 18c-3203)
Sec. 18c-3203. Filing, publishing and posting of tariffs and schedules.
(1) General requirement of filing, publication and posting. Each common carrier of household goods or passengers shall file, publish, and make available for public inspection its current tariffs (other than rail contract rate tariffs). Copies of such tariffs shall be provided by the carrier to any member of the public on request and at a reasonable cost. Each contract carrier of household goods shall file its current schedule of rates and provisions.
(2) Tariff and schedule specifications. Tariffs and schedules filed in accordance with this subsection shall be in such form and contain such information as the Commission may specify. The Commission may, by special permission for good cause shown, grant permission to deviate from its tariff and schedule regulations.
(3) Rejection of tariffs and schedules. The Commission may, at any time prior to the effective date of a tariff or schedule, reject or suspend a tariff or schedule which does not conform to its specifications or which on its face is in violation of this Chapter, Commission regulations or orders.
(4) Right of independent action. Each carrier subject to this Chapter shall have the individual right to publish, file, and post any rate for transportation provided by such carrier or in connection with any other carrier. No carrier shall be a member of any bureau, tariff publishing agency, or other organization which, directly or indirectly, prohibits such carrier from publishing and filing any rate or which requires that such rate be published or filed by the bureau, publishing agency, or other organization.
(Source: P.A. 89-444, eff. 1-25-96; 90-655, eff. 7-30-98.)

(625 ILCS 5/18c-3204) (from Ch. 95 1/2, par. 18c-3204)
Sec. 18c-3204. Rate Proceedings.
(1) Initiation of proceedings. The Commission may initiate a proceeding to investigate or prescribe tariffs or schedules on its own motion or on complaint.
(2) Suspension of tariffs and schedules.
(a) Suspension of tariffs. The Commission may suspend

a tariff, in whole or in part, during the pendency of a proceeding to consider the reasonableness of the tariff, or to consider whether the tariff is discriminatory, or to consider whether the tariff otherwise violates provisions of this Chapter, Commission regulations or orders, provided the order of suspension is issued prior to the effective date of the tariff. The suspension shall remain in effect for the period allowed under this Chapter unless the Commission order provides for a shorter period of suspension. At the end of the statutory suspension period the suspension may be extended by agreement of the parties; otherwise, the tariff shall go into effect. The statutory suspension period is:

(i) Seven months for public carriers and

household goods common carriers;

(ii) One hundred and twenty days for motor

carriers of passengers; and

(iii) Five months for rail carriers, unless the

period is extended for an additional 3 months in accordance with provisions of the Interstate Commerce Act.

(b) Suspension of schedules. The Commission may

suspend a household goods contract carrier schedule, in whole or in part, during the pendency of a proceeding to consider whether the schedule violates provisions of this Chapter, Commission regulations or orders, provided the order of suspension is issued prior to the effective date of the schedule. The suspension shall remain in effect for 7 months unless the Commission order provides for a shorter period of suspension. At the end of this period, the suspension may be extended by agreement of the parties; otherwise, the schedule shall go into effect.

(c) Burden of proof in investigation proceedings. The

burden of proof in an investigation proceeding shall be on the proponent of the rate unless otherwise provided in a valid preemptive federal statute which governs the rate.

(3) Prescription of tariffs and schedules. The Commission may prescribe tariffs where it has determined, in accordance with Section 18c-2102 of this Chapter, that a tariff published by a carrier is unreasonable, discriminatory, or otherwise in violation of this Chapter, Commission regulations or orders. The Commission may prescribe schedules where it has determined, after hearing, that a schedule filed by a carrier is in violation of this Chapter, Commission regulations or orders.
(4) Relief. The Commission may, where it finds a tariff or schedule to be in violation of this Chapter, its regulations or orders, or finds rates or provisions in a tariff unjust, unreasonable, or discriminatory, and in accordance with Section 18c-2102 of this Chapter, direct the carrier to:
(a) Publish and file a supplement cancelling the

tariff or file notice of cancellation of the schedule, in whole or in part;

(b) Publish and file a new tariff or file a new

schedule containing rates and provisions prescribed by the Commission; and

(c) Repay any overcharges or collect any

undercharges, and, except with regard to household goods carriers, pay reparations.

(Source: P.A. 89-42, eff. 1-1-96; 89-444, eff. 1-25-96; 90-14, eff. 7-1-97.)

(625 ILCS 5/18c-3205) (from Ch. 95 1/2, par. 18c-3205)
Sec. 18c-3205. Ratemaking Standards.
(1) Reasonableness. Rates for household goods common carrier service must be just, reasonable, and not discriminatory.
(2) Factors to be Considered. The Commission shall, in exercising its ratemaking powers consider, among other factors, the inherent advantages of transportation by a particular class of carriers, the public need for and interest in adequate and efficient transportation service, at rates consistent with provision of such service, and the revenue needs of carriers under honest, economical and efficient management.
(3) Factors Not Considered. The Commission shall not, in exercising its ratemaking powers, consider the value of any operating authority held by a carrier, or the value of any goodwill or earning power connected with operations of the carrier.
(Source: P.A. 89-444, eff. 1-25-96.)

(625 ILCS 5/18c-3206) (from Ch. 95 1/2, par. 18c-3206)
Sec. 18c-3206. Charges to conform to tariffs or schedules and orders of the Commission.
(1) Overcharges and undercharges prohibited. No common or contract household goods or passenger carrier shall offer, advertise, charge, demand, collect, or receive, in any manner, a greater, lesser, or different compensation for transportation or for any service in connection therewith than the rates and charges specified in tariffs or schedules on file with the Commission and in effect at the time the transportation or any other service is rendered; nor shall any such carrier offer, advertise, charge, demand, collect, or receive any compensation for transportation or for any other service rendered in connection therewith where there is not in effect at the time a lawfully applicable tariff or schedule. Likewise, no such carrier shall refund or remit, in any manner or by any device, whether directly or indirectly, or through any agent or otherwise, or pursuant to Commission order, any portion of the rates or charges specified in tariffs or schedules on file with the Commission and in effect at the time; nor shall any such carrier extend to any person any discount, value, privilege, or facilities for transportation or any service rendered in connection therewith, except as are specified in tariffs or schedules on file with the Commission and in effect at the time.
(2) Repayment of overcharges, collection of undercharges and reparations.
(a) Repayment of overcharges and payment of

reparations. The Commission may, in accordance with Section 18c-2101 of this Chapter, order any carrier to pay to one or more shippers the amount by which the carrier received compensation greater than the rates and charges specified in tariffs or schedules in effect at the time the carrier rendered the transportation or other service in connection therewith. The Commission may likewise, in accordance with Section 18c-2101 of this Chapter, order any carrier other than a household goods carrier to pay to one or more shippers the amount by which the carrier received compensation greater than reasonable rates and charges as determined by the Commission.

(b) Collection of undercharges. The Commission may,

in accordance to Section 18c-2101 of this Chapter, order any carrier to make all reasonable efforts to collect from one or more shippers the difference between amounts collected and the amount of compensation specified in tariffs or schedules in effect at the time the transportation or other service in connection therewith was rendered.

(Source: P.A. 89-444, eff. 1-25-96.)

(625 ILCS 5/18c-3207) (from Ch. 95 1/2, par. 18c-3207)
Sec. 18c-3207. Zones of Rate Flexibility. (1) Zone for Motor Carriers of Passengers. Notwithstanding any other provisions of this Sub-chapter, the Commission may not investigate, suspend, revise, or revoke any single-line rate proposed by a motor carrier of passengers, or joint rate proposed by one or more such companies, applicable to any transportation on the grounds that such rate is unreasonably high or low if:
(a) The rate was published in accordance with provisions of this Chapter, Commission regulations and orders;
(b) The Commission was properly notified that the carrier or carriers wish to have the rate considered pursuant to this subsection; and
(c) The net of all increases and decreases, during the calendar year in which the rate is to become effective, is not more than 25%.
(2) Zone for Rail Carriers. Notwithstanding any other provision of this Sub-chapter the Commission may not investigate, suspend, revise, or revoke any rate proposed by a rail carrier on the grounds that such rate is unreasonably high or low if:
(a) The rate was published in accordance with provisions of this Chapter and Commission regulations;
(b) Commission was properly notified that the carrier wished to have the rate to be considered pursuant to this subsection; and
(c) The net of all increases and decreases, during the calendar year in which the rate is to become effective, is not more than the amount specified under 49 U.S. Code 10707a and 10708.
(3) Commission to Adopt Regulations. The Commission may adopt regulations specifying procedures for determining whether a rate published by a carrier falls within the zone of rate flexibility.
(Source: P.A. 84-796.)

(625 ILCS 5/18c-3208) (from Ch. 95 1/2, par. 18c-3208)
Sec. 18c-3208. Joint rates and routes.
(1) Establishment by carriers. Two or more common carriers of household goods or passengers may establish through routes and joint rates, provided that the rates, and divisions and practices relating thereto, are just, reasonable, and not discriminatory.
(2) Establishment by the Commission. The Commission may, on its own motion or on petition or complaint, where 2 or more carriers have failed to establish through routes, joint rates, or divisions and practices relating thereto, establish such routes, rates, divisions and practices. The Commission shall take such action only after notice and hearing to consider whether any proposed routes, rates, divisions and practices are just, reasonable and not discriminatory, whether any carrier has a reasonable objection to establishment of such routes, rates, divisions and practices, and whether such objections can be satisfied by imposing reasonable terms and conditions on the application of such routes, rates, divisions and practices. The provisions of this subsection shall have no application to household goods carriers.
(Source: P.A. 89-444, eff. 1-25-96.)

(625 ILCS 5/18c-3209) (from Ch. 95 1/2, par. 18c-3209)
Sec. 18c-3209. Charges Not Part of Direct Transportation Cost. Any agreement, arrangement, or device, or part thereof, which, as a condition to the provision of transportation service, requires or permits any carrier, shipper, or receiver to pay a charge to any person, where such charge is not part of the direct cost of transportation service, shall be void.
(Source: P.A. 85-553.)

(625 ILCS 5/18c-3210) (from Ch. 95 1/2, par. 18c-3210)
Sec. 18c-3210. Presentation of freight bills, payment of freight charges, and extension of credit. Except as otherwise provided in this Chapter, this Section is applicable only to household goods carriers.
(1) Presentation of freight bills. Freight bills shall be presented to the person responsible for payment of freight charges not later than the 7th day following delivery of the freight.
(2) Payment required before delivery or relinquishment of possession. Except as provided in subsection (3) of this Section, no common carrier shall deliver or relinquish possession of a shipment transported by it until all freight charges for such shipment under lawfully applicable rates have been paid to the carrier. Where credit has been extended in accordance with this Section, and all freight charges on the shipment under lawfully applicable rates have not been paid before expiration of the period for which credit has been extended, the carrier shall cease delivering or relinquishing possession of the shipment and may decline to transport future shipments until all such charges have been paid.
(3) Exception: Delivery or relinquishment of possession before payment. A carrier may deliver or relinquish possession of a shipment transported by it in advance of payment of all freight charges on the shipment under lawfully applicable rates if the carrier has, in accordance with this Section, extended credit to the person responsible for payment of freight charges.
(4) Extension of credit. Credit, if extended by a carrier, must be extended without discrimination. Credit for payment of freight charges shown on the initial freight bill shall be for a period not to exceed 30 days, beginning on the later of the date of delivery or the date on which the freight bill is presented. If freight charges shown on the initial freight bill are paid and the carrier subsequently presents a supplemental freight bill, the carrier may extend credit in the amount of freight charges shown on the supplemental freight bill for an additional period not to exceed 15 days, beginning on the date on which the supplemental freight bill is presented.
(5) Commission regulation of credit terms. The Commission may regulate the extension and terms of credit extended by carriers under this Section, and no credit shall be extended except in accordance with such regulations.
(6) Use of U.S. Postal Service for presentation of bills or payment of charges. Where the United States Postal Service is used for the presentation of freight bills or payment of freight charges, the date of mailing, as indicated by the postmark, shall be the date of presentation or payment.
(7) Calculation of times for extension of credit. Time periods of extension of credit under this Section shall commence at midnight on the date of the event (delivery or presentation of freight bill). The initial 7 day period shall not include Saturdays, Sundays, or legal holidays.
(Source: P.A. 89-444, eff. 1-25-96.)

(625 ILCS 5/18c-3211) (from Ch. 95 1/2, par. 18c-3211)
Sec. 18c-3211. Free or Reduced Rate Carriage. Nothing in this Chapter shall prevent a carrier from establishing reduced rate or free carriage rates applicable to transportation provided for the United States, the State of Illinois, or any municipality or subdivision of this State, where it is required by law that the carrier providing such transportation be selected by competitive bid. Such rates shall be filed in the form and manner required by the Commission.
(Source: P.A. 84-796.)

(625 ILCS 5/18c-3212) (from Ch. 95 1/2, par. 18c-3212)
Sec. 18c-3212. Statute of Limitations for Freight Charges. (1) Collection Actions. Actions to collect freight charges under lawfully applicable rates must be instituted within 3 years after rendition of the service.
(2) Reparations or Overcharge Proceedings. Petitions seeking reparations or repayment of overcharges must be filed with the Commission within 3 years after rendition of the service, and any action seeking judicial enforcement of a Commission order awarding reparations must be instituted within 1 year after issuance of such order. Where an action seeking judicial review of a Commission order awarding reparations is filed, the time preceding final adjudication of the action shall be excluded in computing the time for instituting the action seeking judicial enforcement of the Commission order.
(Source: P.A. 84-796.)

(625 ILCS 5/18c-3213) (from Ch. 95 1/2, par. 18c-3213)
Sec. 18c-3213. Application of Rate Regulations to Exempt Traffic. Notwithstanding any other provision of this Chapter to the contrary, the provisions of this Article shall not apply to traffic which is altogether exempt from Commission jurisdiction under this Chapter or a valid, preemptive federal statute.
(Source: P.A. 84-796.)

(625 ILCS 5/Ch 18C Sub 3 Art III heading)

(625 ILCS 5/18c-3301) (from Ch. 95 1/2, par. 18c-3301)
Sec. 18c-3301. Certain Third Party Payments Prohibited. Whenever a shipper or receiver of property requires that any person who owns or operates a motor vehicle transporting property in intrastate commerce under the provisions of this Chapter be assisted in the loading or unloading of such vehicle, the shipper or receiver shall be responsible for providing such assistance or shall compensate the owner or operator for all costs associated with securing and compensating the person or persons providing such assistance. It shall be unlawful to coerce or attempt to coerce any person providing transportation of property by motor vehicle for-hire in intrastate commerce to employ or pay one or more persons to load or unload any part of such property onto or from such vehicle, except that this subsection shall not be construed as making unlawful any activity which is not unlawful under the National Labor Relations Act or any other acts governing labor practices.
(Source: P.A. 84-796.)

(625 ILCS 5/18c-3302) (from Ch. 95 1/2, par. 18c-3302)
Sec. 18c-3302. Prohibition against discrimination. It shall be unlawful for any household goods carrier, rail carrier, common carrier by pipeline, or passenger carrier to discriminate by giving or causing to be given any unreasonable preference or advantage to any person or traffic, or to subject any such person or traffic to unreasonable prejudice or disadvantage.
(Source: P.A. 89-444, eff. 1-25-96.)

(625 ILCS 5/18c-3303) (from Ch. 95 1/2, par. 18c-3303)
Sec. 18c-3303. Failure to Reject or Suspend, or to Invoke Sanctions, Not to be Construed as Acceptance. Failure of the Commission to reject or suspend any rate, contract, application, or other document filed with it, or to initiate enforcement proceedings or invoke sanctions against any person for action or violation of this Chapter, Commission regulations or orders, shall not be construed in any proceeding of either any administrative or judicial nature as authorization or acceptance of such document or action, or any portion thereof. Nothing in this Section shall be construed to affect the date on which a rate or tariff is lawfully in effect.
(Source: P.A. 84-796.)

(625 ILCS 5/18c-3304) (from Ch. 95 1/2, par. 18c-3304)
Sec. 18c-3304. Records and accounts. Each household goods carrier, rail carrier, common carrier by pipeline, and passenger carrier shall:
(1) Keep written accounts and records of its revenues, expenses, contracts, and other activities subject to regulation under this Chapter in accordance with regulations prescribed by the Commission;
(2) Maintain, for a period of 3 years, copies of all accounts and records required by Commission regulations; and
(3) Make such accounts and records available for inspection, on request, by any authorized employee of the Commission.
Accounts and records kept pursuant to this Section shall be kept at an office in the State of Illinois unless the Commission shall have authorized maintenance at a location outside of the State.
(Source: P.A. 89-444, eff. 1-25-96.)

(625 ILCS 5/Ch. 18C Sub-ch. 4 heading)

(625 ILCS 5/Ch 18C Sub 4 Art I heading)

(625 ILCS 5/18c-4101) (from Ch. 95 1/2, par. 18c-4101)
Sec. 18c-4101. Scope of Commission Jurisdiction. Except as provided in Section 18c-4102 of this Chapter, the jurisdiction of the Commission shall extend to all motor carriers of property operating within the State of Illinois.
(Source: P.A. 84-796.)

(625 ILCS 5/18c-4102) (from Ch. 95 1/2, par. 18c-4102)
Sec. 18c-4102. Exemptions from Commission Jurisdiction. The provisions of this chapter shall not apply to transportation, by motor vehicle:
(a) of mail exclusively for the United States Postal Service;
(b) of agricultural commodities, farm supplies, and other commodities for sale by farm supply retail outlets, by an agricultural cooperative association as defined in the Illinois "Agricultural Co-Operative Act" as amended;
(c) of farm or dairy products, livestock, poultry, fruits and agricultural products, by the producer thereof or by a producer on behalf of other producers from farm to a farm, market, warehouse, dairy or shipping terminal, for which no monetary compensation is paid or received;
(d) of livestock from farm to a farm market, farm to farm, or farm market to a farm as long as the vehicle is not registered for a gross vehicle weight that exceeds 28,000 pounds or a truck and trailer with a registered combined gross vehicle weight that does not exceed 28,000 pounds;
(e) by farm tractors and any other motorized, self-propelled machinery used in the production of agricultural commodities on a farm, where the transportation is provided by the owner of the machinery or another farmer as an incident to the business of farming;
(f) consisting of towing performed by any towing service pursuant to the written order of a law enforcement official or agency in accordance with Sections 4-201 through 4-214 of the Illinois Vehicle Code;
(g) of trespassing motor vehicles by a licensed commercial vehicle relocator;
(h) of newspapers being delivered to residential subscribers or to persons who will deliver the newspapers to residential subscribers;
(i) of waste having no commercial value to a disposal site for disposal;
(j) where the transportation is incidental to and within the scope of the person's primary business purpose, and the primary business is other than transportation;
(k) consisting of emergency transportation of a wrecked or disabled vehicle. Further movements to an additional place of repair or storage are not exempt under this subsection. Emergency transportation of wrecked or disabled vehicles shall include the transportation, pursuant to written authorization of law enforcement official if the owner is unavailable or unable to make the request, of wrecked or disabled vehicles which might otherwise constitute a public safety hazard along a street or highway, and transportation of wrecked or disabled vehicles in other bona fide emergency situations;
(l) consisting of transportation by a tow truck or rollback car carrier equipped as a tow truck of a motor vehicle when requested by the owner;
(m) of waste from the facilities of the generator of the waste to a recognized recycling or waste processing facility when the generator receives no direct or indirect compensation from anyone for the waste and when the transportation is by garbage trucks with self contained compacting devices, roll off trucks with containers, or vehicles or containers specially designed and used to receive separated recyclables, and when the transportation is an interim step toward recycling, reclamation, reuse, or disposal; and
(n) of potable water for human and livestock consumption transported in containers of 1,600 gallons or less. This subsection does not apply to vehicles transporting more than one container.
(Source: P.A. 86-564; 87-465; 87-531; 87-727; 87-768; 87-895; 87-1203; 87-1249.)

(625 ILCS 5/18c-4103) (from Ch. 95 1/2, par. 18c-4103)
Sec. 18c-4103. Leasing.
(1) Prohibition Against Single-Source Leasing. No private carrier shall lease any motor vehicle with driver, nor shall any person lease a motor vehicle with driver to any private carrier. Likewise, no person shall lease any motor vehicle to any private carrier and either:
(a) Procure or exercise control over drivers of such

vehicles, directly or indirectly; or

(b) Be responsible for or hold itself out to be

responsible for driver's wages, payroll, unemployment compensation, social security tax, income withholding tax or any other taxes or payments normally due by reason of the employer-employee relationship, or any other compensation to drivers.

The provision of motor vehicles with drivers shall constitute motor carrier operations subject to the licensing, ratemaking, and other jurisdiction of the Commission under this Chapter.
(2) Exclusive Use of Household Goods Contract Carrier Vehicles. The prohibition against single source leasing in subsection (1) of this Section shall not prohibit a household goods contract carrier from providing motor vehicles, with drivers, for exclusive use by a private carrier where:
(a) The private carrier is a contracting shipper;
(b) Operations conducted with such motor vehicles are

within the scope of the household goods contract carrier's authority;

(c) The household goods contract carrier exercises

direct supervision and control of such motor vehicles and drivers; and

(d) The lease does not have the effect of circumventing rate or other provisions of this Chapter, Commission regulations and orders.
This subsection shall apply regardless of whether the household goods contract carrier's permit expressly provides for the lease of vehicles, with drivers, to contracting shippers.
(3) Equipment Leasing.
(a) Requirements for Content, Filing, and Carrying of

Leases. The Commission may prescribe requirements for the leasing of equipment, with driver, and of equipment without driver, to or by a motor carrier of property; provided that such regulations shall not encompass the leasing of equipment, without drivers, from a bona fide equipment leasing company to a motor carrier of property. Such leases shall be in writing, constitute the complete and exclusive statement of terms between the parties, specify the compensation for the lease and the duration of the lease, be signed by the parties thereto, be filed with the Commission, and be carried in each motor vehicle covered thereby, provided, however, that the Commission may exempt from the foregoing requirements leases between parties, all of whom hold public carrier certificates issued by the Commission. The provisions of this paragraph shall not apply to the interchange of equipment or drivers between carriers for use wholly within a county having a population of more than 1,000,000 inhabitants.

(b) Direction and Control of Leased Equipment. It

shall be the responsibility of the license holder to exercise full direction and control of all equipment and personnel used in its operations. Equipment used in its operations must be owned by or under lease to the carrier.

(Source: P.A. 89-444, eff. 1-25-96.)

(625 ILCS 5/18c-4104) (from Ch. 95 1/2, par. 18c-4104)
Sec. 18c-4104. Unlawful Operations.
(1) Prohibition. Except as provided in Article I of this Sub-chapter, and subject to the provisions stated herein, it shall be unlawful for any person to:
(a) Operate as an intrastate motor carrier of

property without a license from the Commission; or as an interstate motor carrier of property without a registration from the Commission.

(b) Operate as an intrastate household goods carrier

in excess of the scope of a license issued to it by the Commission in regard to any of the following:

1. hauling unauthorized commodities;
2. operating outside authorized territory; or
3. violating other restrictions.
(c) Operate, as an intrastate motor carrier of

property, any motor vehicle which does not carry a copy of a valid, current license issued by the Commission to such carrier; or operate, as an interstate motor carrier of property, any motor vehicle which does not carry a copy of a valid, current registration issued by the Commission to such carrier; or fail to produce such copy on request; provided that an authorized interstate motor carrier of property shall be exempted from the requirement that a copy of its registration be carried in each motor vehicle.

(d) Operate, as an intrastate household goods

carrier, any motor vehicle not owned by the carrier, or operate as an intrastate public carrier, any motor vehicle not owned by the carrier or another intrastate public carrier, for which a valid lease is not on file in compliance with Section 18c-4103 of this Chapter, Commission regulations and orders.

(e) Operate, as an intrastate household goods

carrier, any motor vehicle not owned by the carrier, or operate as an intrastate public carrier, any motor vehicle not owned by the carrier or another intrastate public carrier, which does not carry an executed copy of the lease required in paragraph (d) of this subsection; or fail to produce such copy on request.

(f) Operate, as an intrastate motor carrier of

property, any motor vehicle for which the carrier has not executed a prescribed intrastate cab card, with current Illinois intrastate identifier printed thereon; or, as an interstate motor carrier of property, any motor vehicle for which the carrier has not executed a prescribed interstate cab card, with current Illinois interstate identifier affixed or printed thereon.

(g) Operate, as an intrastate motor carrier of

property, any motor vehicle which does not carry the properly executed intrastate cab card, with current Illinois intrastate identifier printed thereon; or, as an interstate motor carrier of property, any motor vehicle which does not carry the properly executed interstate cab card, with current Illinois interstate identifier affixed or printed thereon.

(h) Operate, as an intrastate or interstate motor

carrier of property, any motor vehicle which is not identified or is not properly identified in compliance with Section 18c-4701 of this Chapter, Commission regulations and orders.

(i) Operate, as an intrastate motor carrier of

property, in violation of transfer requirements in Section 18c-4307 of this Chapter.

(j) Provide, as an intrastate household goods

carrier, service at rates other than those contained in lawfully applicable tariffs or schedules for such service.

(k) Otherwise operate as a motor carrier of property

in violation of any provision of this Chapter, Commission regulations and orders, or any other law of this State.

(l) Aid or abet any other person in a violation of

this Chapter, Commission regulations or orders, by soliciting, receiving, or compensating service from a person not authorized to provide such service, or at other than lawful rates for such service, or otherwise.

(2) Provisos.
(a) Presentation of Documents at Hearing as Defense.

Presentation, at hearing, of a copy of a current license or registration issued by the Commission to the carrier which was valid on the date the violation occurred shall, if no concurrent violations of this Chapter, Commission regulations or orders are found, excuse the carrier from any penalties under paragraph (c) of subsection (1) of this Section. Presentation, at hearing, of an executed copy of the current lease in the form prescribed by and on file with the Commission shall, if no concurrent violations of this Chapter, Commission regulations or orders are found, excuse the carrier from penalties under paragraph (d) of subsection (1) of this Section. Presentation, at hearing, of the required intrastate or interstate cab card, with the required Illinois intrastate or interstate identifier affixed or printed thereon, if valid on the date the violation occurred, and if no concurrent violations are found, shall excuse the carrier from penalties under paragraph (g) of subsection (1) of this Section.

(b) Lease Form Prescribed by the Commission. A lease

shall, for purposes of paragraph (d) of subsection (1) of this Section, be deemed to be in the form prescribed by the Commission if it contains all provisions called for in the Commission-prescribed lease and does not contain any provisions inconsistent therewith.

(Source: P.A. 89-444, eff. 1-25-96.)

(625 ILCS 5/18c-4105)
Sec. 18c-4105. Indemnity agreement in motor carrier transportation contracts void.
(a) Notwithstanding any other provision of law, a provision, clause, covenant, or agreement contained in, collateral to, or affecting a motor carrier transportation contract that purports to indemnify, defend or hold harmless, or has the effect of indemnifying, defending or holding harmless, the promisee from or against any liability for loss or damage resulting from the negligence or intentional acts or omissions of the promisee is against the public policy of this State and is void and unenforceable.
(b) As used in this Section:
(1) "Motor carrier transportation contract" means a

contract, agreement or understanding covering:

(A) The transportation of property for

compensation or hire by the motor carrier;

(B) Entrance on property by the motor carrier for

the purpose of loading, unloading, or transporting property for compensation or hire; or

(C) A service incidental to activity described in

(i) or (ii) above, including, but not limited to, storage of property.

(2) "Promisee" means the promisee and any agents,

employees, servants, or independent contractors who are directly responsible to the promisee except for motor carriers party to a motor carrier transportation contract with promisee, and such motor carrier's agents, employees, servants or independent contractors directly responsible to the motor carrier.

(c) This Section does not apply to the Uniform Intermodal Interchange and Facilities Access Agreement administered by the Intermodal Association of North America or other agreements providing for the interchange, use, or possession of intermodal chassis or other intermodal equipment.
(Source: P.A. 96-697, eff. 8-25-09.)

(625 ILCS 5/Ch 18C Sub 4 Art II heading)

(625 ILCS 5/18c-4201) (from Ch. 95 1/2, par. 18c-4201)
Sec. 18c-4201. Licensing cases.
(1) Scope of Section. The provisions of this Chapter relating to household goods carrier licensing apply to applications:
(a) For a license authorizing a carrier to operate as

an intrastate household goods carrier;

(b) To transfer a certificate, permit, or license or

to change the name on a certificate, permit, or license; and

(c) To convert household goods contract carrier

authority to household goods common carrier authority.

(2) Form and content of household goods carrier licensing applications. Household goods carrier licensing applications shall be on such forms and contain such information as may be prescribed by the Commission, be verified under oath, and shall be accompanied by the required filing fee.
(3) Public notice of applications.
(a) Review of applications prior to publication. The

Commission may provide for preliminary review of each application to determine if it is complete, if it gives adequate notice, and if the authority requested is unenforceably vague or otherwise contrary to the provisions of this Chapter.

(b) Authorization to submit application for

publication. If the Commission determines after review that the application is defective in any respect, it shall promptly notify the applicant. No application shall be submitted to the official newspaper for publication until after it has been approved for publication, if the Commission has provided for preliminary review. If the Commission does not find that the application is defective, or if it finds that any defects have been removed by amendment, the applicant shall be permitted to submit the application to the official newspaper for publication. The Commission shall complete its review and notify the applicant within 15 days after filing of the application.

(c) Additional notice prescribed by the Commission.

The Commission may direct applicant to give such further notice in connection with its application as the Commission deems necessary. The Commission may, itself, give such additional notice as it deems necessary.

(4) Hearing on licensing applications.
(a) Participation at hearing. Any person having

standing to participate under this Chapter may appear and participate in a hearing before the Commission to the extent of its standing, provided that the person has complied with Commission regulations concerning the filing of petitions for leave to intervene and like pleadings. Petitions for leave to intervene must be filed within 15 days after publication, unless the Commission provides for filing at a later date. The Commission may permit additional persons to appear and participate, on such terms as the Commission shall prescribe, where such participation is deemed necessary to an informed and just resolution of the issues in the proceeding.

(b) Setting, notice, and hearing. Notwithstanding any

contrary provisions in Section 18c-2101 of this Chapter, a hearing shall be held on each licensing application to determine that the requirements of this Chapter have been satisfied, except as otherwise provided in Section 18c-4306 of this Chapter. The Commission shall set the hearing at a time not less than 15 days after publication in the official newspaper. The Commission shall serve notice of hearing on each party of record.

(c) Issuance of orders after hearing. The Commission

may issue summary orders in cases where the licensing application was not opposed in a timely pleading addressed to the Commission, or was opposed in a timely pleading but such opposition was later withdrawn or the parties in opposition waived all right to other than a summary order. Summary orders shall be issued within 10 days after the close of oral hearing or such other period as the Commission may prescribe. Where a party requests, in a properly filed motion for reconsideration or rehearing, a detailed statement of findings and conclusions, the Commission shall vacate the summary order and issue a new order in accordance with Sub-chapters 1 and 2 of this Chapter. Otherwise, orders shall be issued in accordance with provisions of Sub-chapters 1 and 2 of this Chapter.

(Source: P.A. 97-595, eff. 8-26-11.)

(625 ILCS 5/18c-4202) (from Ch. 95 1/2, par. 18c-4202)
Sec. 18c-4202. Household goods common carrier certificates.
(1) Prerequisite to operation as a household goods common carrier. No person shall operate as a household goods common carrier unless such person possesses a common carrier of household goods certificate issued by the Commission and in good standing.
(2) Requirements for issuance. The Commission shall grant an application for a common carrier of household goods certificate, in whole or in part, to the extent that it finds that the application was properly filed; a public need for the service exists; the applicant is fit, willing and able to provide the service in compliance with this Chapter, Commission regulations or orders; and the public convenience and necessity requires issuance of the certificate. Otherwise, the application shall be denied. The burden of proving that the requirements for issuance of a common carrier of household goods certificate have been met shall be borne by the applicant.
(3) Duties and practices of household goods common carriers. Household goods common carriers shall provide safe and adequate transportation service to the general public within the scope of their authorities and in compliance with this Chapter, Commission regulations and orders. Such service shall be at reasonable rates and without discrimination.
(Source: P.A. 89-444, eff. 1-25-96.)

(625 ILCS 5/18c-4203) (from Ch. 95 1/2, par. 18c-4203)
Sec. 18c-4203. Household goods contract carrier permits.
(1) Prerequisite to operation as a household goods contract carrier. No person shall operate as a household goods contract carrier of property unless such person possesses a household goods contract carrier permit issued by the Commission and in good standing.
(2) Requirements for issuance.
(a) General requirements. The Commission shall grant

an application for a household goods contract carrier permit, in whole or in part, to the extent that it finds that the application was properly filed; the applicant is fit, willing and able to provide the service in compliance with this Chapter, Commission regulations and orders; and issuance of the permit will be consistent with the public interest. Otherwise, the application shall be denied. The burden of proving that the requirements for issuance of a household goods contract carrier permit have been met shall be borne by the applicant.

(b) Conversion to household goods common carrier

authority. The Commission may, at the request of the holder, authorize the conversion of household goods contract carrier authority to household goods common carrier authority, subject to the same terms, conditions, limitations, and regulations as other household goods common carriers.

(c) Cancellation and non-renewal of contracts.

Cancellation or non-renewal of a contract, or failure to keep on file with the Commission a copy of a valid contract, shall render a permit void with regard to the involved shipper.

(3) Duties and practices of household goods contract carriers.
(a) Services. Household goods contract carriers shall

provide safe and adequate transportation service to their contracting shippers within the scope of their authorities and contracts and in compliance with this Chapter, Commission regulations and orders.

(b) Contracts. Each household goods contract carrier

shall file with the Commission a copy of each contract executed under authority of its permit, and shall provide no service except in accordance with contracts on file with the Commission. The Commission may, at any time, reject contracts filed with it which do not comply with the provisions of this Chapter, Commission regulations and orders.

(Source: P.A. 97-595, eff. 8-26-11.)

(625 ILCS 5/18c-4204) (from Ch. 95 1/2, par. 18c-4204)
Sec. 18c-4204. Standards to be considered in issuing common and contract household goods carrier licenses. The Commission shall exercise its discretion in regard to issuance of common carrier of household goods or contract carrier of household goods licenses in accordance with standards enumerated in this Section.
(1) Standards relevant to both common and contract household goods carrier licenses. In determining whether to issue a common carrier of household goods certificate or a contract carrier of household goods permit under Sections 18c-4202 and 18c-4203 of this Chapter, the Commission shall consider, in addition to other standards enumerated in this Chapter:
(a) (Blank);
(b) The existing authorized carriers' services,

including the adequacy of such services and the effect which issuance of a new certificate or permit would have on such services;

(c) (Blank);
(d) Any evidence bearing on the fitness, willingness,

or ability of the applicant, including but not limited to any past history of violations of this Chapter, Commission regulations or orders, whether or not such violations were the subject of an enforcement proceeding; and

(e) The effect which issuing the certificate or

permit would have on the development, maintenance and preservation of the highways of this State for commercial and other public use.

(2) Additional standards relevant to household goods contract carrier licenses. In determining whether to issue a household goods contract carrier permit under Section 18c-4203 of this Chapter, the Commission shall consider, in addition to standards enumerated in subsection (1) of this Section or elsewhere in this Sub-chapter:
(a) Whether the proposed service is contract carrier

service; and

(b) The effect which failure to issue the permit

would have on the supporting shipper or shippers.

(3) Standards not relevant to either household goods common or household goods contract carrier licenses. In determining whether to issue a household goods common carrier certificate or a household goods contract carrier permit under Sections 18c-4202 and 18c-4203 of this Chapter, the Commission shall not consider:
(a) The mere preference of the supporting shipper or

shippers or their receiver or receivers for the applicant's service; or

(b) Any illegal operations of the applicant as

evidence of shipper need or the inadequacy of existing carriers' services.

(Source: P.A. 97-595, eff. 8-26-11.)

(625 ILCS 5/18c-4204a) (from Ch. 95 1/2, par. 18c-4204a)
Sec. 18c-4204a. Fitness standards.
(1) Establishment of administrative standards. The Commission shall, within 180 days from the effective date of this amendatory Act of 1987, adopt and implement standards for determining fitness to hold or continue to hold a household goods carrier license.
(2) Statutory standards. A person shall not be considered fit for purposes of this Section unless the record shows that, at the time of hearing, the person:
(a) Is aware of its obligations under this Chapter,

Commission regulations and orders, and other provisions of The Illinois Vehicle Code;

(b) Has substantially complied with applicable

statutes and regulations; and

(c) Possesses the equipment, facilities, financial

resources, knowledge and experience to provide the proposed service and meet the needs of supporting shippers, in compliance with applicable statutes and regulations, on a long-term basis.

(3) Burden of proof in application proceedings.
(a) Temporary authority. Each applicant for

temporary household goods carrier authority shall have the burden of making a prima facie showing of fitness. The Commission may, in its discretion, deny an application for temporary household goods authority where the applicant's fitness is controverted by specific allegations, under oath, by an intervenor.

(b) Permanent authority. Each applicant for

permanent household goods authority shall have the burden of proving its fitness by clear and convincing evidence.

(c) Findings. The order granting permanent household

goods authority shall contain specific findings, with citation to the record, on each aspect of fitness.

(4) Revocation proceedings. If the record in a revocation proceeding shows that a licensee is no longer fit to hold a household goods carrier license, the Commission shall suspend or revoke the license. When a license is suspended under this Section, the holder shall have 6 months in which to demonstrate, by clear and convincing evidence, that its fitness has been restored. Unless the Commission finds that such a demonstration has been made, the license shall be revoked. A license revoked under this Section shall not be reinstated.
(Source: P.A. 89-444, eff. 1-25-96.)

(625 ILCS 5/18c-4206) (from Ch. 95 1/2, par. 18c-4206)
Sec. 18c-4206. Dual operations.
(1) Dual common/contract operations. No person shall hold both a household goods common carrier certificate and a household goods contract carrier permit unless the Commission determines, or has determined, that both licenses may be held consistent with the public interest and authorizes such dual licensing. Issuance of household goods contract carrier authority after the effective date of this amendatory Act of 1995 to a person that already holds household goods common carrier authority, or vice versa, shall be rebuttably presumed inconsistent with the public interest if the two authorities would be duplicative, in whole or in part.
(2) Merger of duplicative operating rights. The Commission may, except as otherwise provided in this subsection, order that duplicative operating rights, whether household goods common carrier or household goods contract carrier or both, be merged into a single license and may impose such requirements upon operations under such license as will promote the public interest and effectuate the purposes of this Chapter. The power of the Commission to order merger shall not extend to duplicative operating rights in existence on the effective date of this Chapter.
(Source: P.A. 89-444, eff. 1-25-96.)

(625 ILCS 5/18c-4207) (from Ch. 95 1/2, par. 18c-4207)
Sec. 18c-4207. Cessation of service under a license. No household goods carrier shall abandon, discontinue, or suspend any service that it is authorized to provide pursuant to a license issued by the Commission without authorization by the Commission. If the Commission finds good cause for the abandonment, discontinuance, or suspension, it may approve same. If the Commission finds that a household goods carrier has abandoned, discontinued, or suspended service without authorization, it may revoke the carrier's license.
(Source: P.A. 89-444, eff. 1-25-96.)

(625 ILCS 5/Ch 18C Sub 4 Art III heading)

(625 ILCS 5/18c-4301) (from Ch. 95 1/2, par. 18c-4301)
Sec. 18c-4301. Power of Commission to Approve Transfers. A license issued under this Sub-chapter may be transferred, with Commission approval, under the conditions specified in this Article and in accordance with such rules and regulations as the Commission may prescribe.
(Source: P.A. 84-796.)

(625 ILCS 5/18c-4302) (from Ch. 95 1/2, par. 18c-4302)
Sec. 18c-4302. Types of Transfers Which May be Approved. It is lawful, with prior authorization from the Commission, for:
(1) Two or more motor carriers of property to consolidate or merge their properties into one business entity for the ownership, management, or operation of the properties theretofore in separate ownership;
(2) A motor carrier of property, or two or more such carriers jointly, to purchase, lease or contract to operate the properties of another such carrier;
(3) A motor carrier of property, or two or more such carriers jointly, to acquire control of another such carrier through ownership of its stock or otherwise;
(4) A person not a motor carrier of property, to acquire control of one or more such motor carriers through ownership of its or their stock or otherwise;
(5) A person not a motor carrier of property and which has control of one or more such carriers to acquire control of another carrier through ownership of its stock or otherwise; or
(6) A person to acquire possession, ownership, or control, by means of the sale or other conveyance of a license issued by the Commission to another person.
(Source: P.A. 84-796.)

(625 ILCS 5/18c-4303) (from Ch. 95 1/2, par. 18c-4303)
Sec. 18c-4303. Applications for Approval. Applications for approval of the transfer of a license shall be on forms prescribed by the Commission and shall, where possible, be accompanied by a copy of the written contract executed by parties to the proposed transfer. The contract must state that it:
(1) Is expressly conditioned on approval of the transfer by the Commission;
(2) Is a complete and exclusive statement of the rights of the parties in regard to the proposed transfer; and
(3) Cannot be amended without notice to and approval by the Commission. The application shall also be accompanied by an abstract of shipments performed by the transferor within the last year prior to the date of the contract showing the date of each shipment, the identification number of the shipment, the origin and destination of the shipment, and a description of the commodity shipped.
The application shall not be docketed until a contract and abstract have been filed. Where the contract cannot be signed because of some operation of law, the Commission may waive the signature of the transferor, but not the filing of the written contract.
(Source: P.A. 84-796.)

(625 ILCS 5/18c-4304) (from Ch. 95 1/2, par. 18c-4304)
Sec. 18c-4304. Standard for Review of Applications. The Commission may approve a proposed transfer if it finds that:
(1) The license to be transferred is in good standing and has not been abandoned, discontinued, or suspended, in whole or in part;
(2) The proposed transferee is fit, willing, and able to provide service for which the license was issued, and to do so in compliance with provisions of this Chapter, Commission regulations and orders; and
(3) The transfer would be consistent with the public interest and the state transportation policy.
The Commission may approve or disapprove a transfer, in whole or in part, and may subject the transfer to such terms and conditions as will protect the public interest and effectuate the purposes of this Chapter.
(Source: P.A. 84-796.)

(625 ILCS 5/18c-4305) (from Ch. 95 1/2, par. 18c-4305)
Sec. 18c-4305. Abandonment, Discontinuance, or Suspension of Service Under a License to be Transferred. In determining whether the proposed transferor has abandoned, discontinued or suspended service without authorization, the Commission shall only consider the operations of the transferring party performed within the last 2 years prior to the date on which the contract between transferor and transferee was executed, or the date the application was filed.
(Source: P.A. 84-796.)

(625 ILCS 5/18c-4306) (from Ch. 95 1/2, par. 18c-4306)
Sec. 18c-4306. Expedited Transfer Procedures.
(1) The Commission may provide for the transfer of a license, without notice and hearing, and without the necessity of making the findings specified above, when such transfer or control is to:
(a) a member or members of the transferor's immediate

family;

(b) a corporation, the stock of which is wholly owned

by the transferor or members of his immediate family or a member or members of the transferor partnership;

(c) a member or members of a partnership of which the

transferor is a partner;

(d) a stockholder or stockholders of the transferor

corporation or of a corporation wholly owned by the transferor or the transferor's immediate family;

(e) the heirs of a person who dies intestate or the

legatees of a testator, upon order of the probate court having jurisdiction;

(f) the heirs or legatees of the transferor pursuant

to the Probate Act of 1975, as amended;

(g) a corporation, more than 50% of the stock of

which is controlled by the stockholders of the transferor corporation; or

(h) a corporation, all of the stock of which is

controlled by a member or members of the immediate family of the stockholder or stockholders of the transferor corporation.

(2) When a transfer of a license may be accomplished on an expedited basis without notice and hearing through 2 or more transactions of the type described in subsection (a), and they do, in fact, represent a single, contemporaneous transaction, then the Commission shall allow the transfer to be made as a single transaction in a single application. However, it shall be the applicants' burden to demonstrate that they are entitled to this treatment of their application by setting forth each of the individual qualifying transactions under subsection (1) with the same detail and specificity as if each individual application were filed.
(Source: P.A. 88-415.)

(625 ILCS 5/18c-4307) (from Ch. 95 1/2, par. 18c-4307)
Sec. 18c-4307. Unapproved Transfers. (1) Unapproved Transfers Prohibited. Except as provided in this Article, no person may enter into a transaction to accomplish or effectuate, or participate in accomplishing or effectuating, the ownership, control or management of any one or more motor carriers, however such result is attained, whether directly or indirectly by use of common directors, officers, or stockholders, a holding or investment company, a voting trust, or in any other manner, and regardless of whether or not the carrier received compensation or value from the transaction. Nor shall any person continue to maintain control or management accomplished or effectuated in violation of this Article. The words "control or management," when used in this Article, shall be construed to include the power to exercise control or management.
(2) Direct Supervision and Control by License Holder Required. The holder of a motor carrier license shall exercise direct supervision and control over all operations conducted with vehicles registered under its license or utilized in conducting operations under its license. The holder may be called upon to demonstrate that it is exercising direct supervision and control. Failure to exercise active supervision and control shall constitute the unauthorized transfer of operating rights in violation of this Chapter. Where an unauthorized transfer occurs, both the transferor and transferee shall have committed violations of this Chapter. Nothing contained herein shall prevent the holder from exercising such supervision and control through a manager or other bona fide employee of the holder. Elements to be considered in evaluating whether supervision and control is being exercised include solicitation; public identification; billing; collecting; dispatching drivers and equipment; hiring; evaluation and firing of drivers and other personnel; liability for cargo loss or damage; and responsibility for payment of carrier expenses.
(Source: P.A. 85-553.)

(625 ILCS 5/18c-4308) (from Ch. 95 1/2, par. 18c-4308)
Sec. 18c-4308. Enforcement of Transfer Requirements. The Commission may, on its own motion or on complaint, investigate and determine whether violations of this Article have occurred. When the Commission determines that a carrier or other person is violating the provisions of this Article it shall by order require the carrier or other person to take whatever action is necessary to prevent continuance of the violation, and may, in addition, impose sanctions as provided in this Chapter.
(Source: P.A. 84-796.)

(625 ILCS 5/18c-4309) (from Ch. 95 1/2, par. 18c-4309)
Sec. 18c-4309. Temporary Suspension and Transfer. Periods during which a license is temporarily suspended by order of the Commission shall not be considered as part of the 1-year period for which an abstract of shipments must be provided for application to transfer a license pursuant to Section 18c-4303 of this Chapter, or for the 2-year period used to determine whether a proposed transferor has abandoned, discontinued or suspended service without Commission authorization pursuant to Section 18c-4305 of this Chapter. This Section shall apply to all temporary suspension applications filed, and all temporary suspensions granted, on or after January 1, 1986.
(Source: P.A. 85-553.)

(625 ILCS 5/Ch 18C Sub 4 Art IV heading)

(625 ILCS 5/18c-4401) (from Ch. 95 1/2, par. 18c-4401)
Sec. 18c-4401. Registration required.
(1) General provisions. No intrastate public carrier and no interstate carrier shall operate over the public roads of this State without a registration issued pursuant to this Article and in effect at the time operations are conducted. As used in this Article, "interstate carrier" includes any private carrier that is required to register under federal law.
(2) Interstate intercorporate hauling and single-source leasing. Persons or entities engaged in interstate compensated intercorporate hauling, and interstate private carriers which lease equipment, with drivers, are interstate carriers for purposes of this Article notwithstanding any other provision of this Chapter. However, the Commission may:
(a) Exempt such carriers from the requirements of

this Article;

(b) Subject any such exemption to such reasonable

terms and conditions as the Commission deems necessary to effectuate the purposes of this Chapter; and

(c) Revoke any exemption granted hereunder if it

deems revocation necessary to effectuate the purposes of this Chapter.

(Source: P.A. 94-760, eff. 1-1-07.)

(625 ILCS 5/18c-4402) (from Ch. 95 1/2, par. 18c-4402)
Sec. 18c-4402. Registration Standards. The Commission shall not issue a registration until after the carrier has:
(1) Properly filed an application for registration; and
(2) Complied with Commission regulations and orders regarding:
(a) Application, franchise, franchise renewal, and other fees and levies; and
(b) Proof of insurance.
(Source: P.A. 85-553.)

(625 ILCS 5/18c-4403) (from Ch. 95 1/2, par. 18c-4403)
Sec. 18c-4403. Issuance of registrations. The Commission may issue registrations to any qualified applicant authorizing bona fide intrastate public carrier or interstate operations, if it is found that the applicant is fit, willing, and able to provide service in conformity with the requirements of this Chapter, Commission regulations and orders.
(Source: P.A. 89-444, eff. 1-25-96.)

(625 ILCS 5/18c-4404) (from Ch. 95 1/2, par. 18c-4404)
Sec. 18c-4404. Revocation of Registrations. The Commission may revoke any registration if it determines that the carrier has failed to comply with this Chapter, Commission regulations or orders, or with any other statute or regulation of this State relating to the privilege of operating motor vehicles over the public roads of the State.
(Source: P.A. 84-796.)

(625 ILCS 5/18c-4405)
Sec. 18c-4405. Intrastate public carrier rate filings. Public carriers that voluntarily file rates under an agreement approved by the Commission under Section 18c-4502 of this Chapter are subject to all provisions of Sub-chapter 3, Article II, and Section 18c-4501 of this Chapter 18c.
(Source: P.A. 89-444, eff. 1-25-96.)

(625 ILCS 5/Ch 18C Sub 4 Art V heading)

(625 ILCS 5/18c-4501) (from Ch. 95 1/2, par. 18c-4501)
Sec. 18c-4501. Jurisdiction and power of the Commission.
(1) Power to set rates. The Commission shall have jurisdiction and power to set the maximum or minimum, or maximum and minimum, lawful rates for intrastate service by common carriers of household goods, to set the minimum lawful rates for contract carriers of household goods, and to prescribe the form and content of tariffs and schedules containing such rates.
(2) Power to Establish Ratemaking Procedures. The Commission may establish procedures for the filing, publication, investigation, suspension and prescription of rates. The Commission may provide that rates for particular services will go into effect unless suspended by the Commission, or may require that rates for such services be approved by the Commission before going into effect.
(Source: P.A. 89-444, eff. 1-25-96.)

(625 ILCS 5/18c-4502) (from Ch. 95 1/2, par. 18c-4502)
Sec. 18c-4502. Collective Ratemaking. (1) Application for Approval. Any carrier party to an agreement between or among 2 or more carriers relating to rates, fares, classifications, divisions, allowances, or charges (including charges between carriers and compensation paid or received for the use of facilities and equipment), or rules and regulations pertaining thereto, or procedures for the joint consideration, initiation or establishment thereof, whether such conference, bureau, committee, or other organization be a "for-profit" or "not-for-profit" corporate entity or whether or not such conference, bureau, committee or other organization is or will be controlled by other businesses may, under such rules and regulations as the Commission may prescribe, apply to the Commission for approval of the agreement, and the Commission shall by order approve any such agreement, if approval thereof is not prohibited by subsection (3), (4), or (5) of this Section, if it finds that, by reason of furtherance of the State transportation policy declared in Section 18c-1103 of this Chapter, the relief provided in subsection (8) should apply with respect to the making and carrying out of such agreement; otherwise the application shall be denied. The approval of the Commission shall be granted only upon such terms and conditions as the Commission may prescribe as necessary to enable it to grant its approval in accordance with the standard above set forth in this paragraph.
(2) Accounts, Reporting, and Internal Procedures. Each conference, bureau, committee, or other organization established or continued pursuant to any agreement approved by the Commission under the provisions of this Section shall maintain such accounts, records, files and memoranda and shall submit to the Commission such reports, as may be prescribed by the Commission, and all such accounts, records, files, and memoranda shall be subject to inspection by the Commission or its duly authorized representatives. Any conference, bureau committee, or other organization described in subsection (1) of this Section shall cause to be published notice of the final disposition of any action taken by such entity together with a concise statement of the reasons therefore. The Commission shall withhold approval of any agreement under this Section unless the agreement specifies a reasonable period of time within which proposals by parties to the agreement will be finally acted upon by the conference, bureau, committee, or other organization.
(3) Matters Which May Be the Subject of Agreements Approved By the Commission. The Commission shall not approve under this Section any agreement between or among carriers of different classes unless it finds that such agreement is of the character described in subsection (1) of this Section and is limited to matters relating to transportation under joint rates or over through routes. For purposes of this paragraph carriers by railroad and express companies are carriers of one class; carriers by motor vehicle are carriers of one class and carriers by water are carriers of one class.
(4) Non-Applicability of Section to Transfers. The Commission shall not approve under this Section any agreement which it finds is an agreement with respect to a pooling, division, or other matter or transaction, to which Section 18c-4302 of this Chapter is applicable.
(5) Independent Action. The Commission shall not approve under this Section any agreement which establishes a procedure for the determination of any matter through joint consideration unless it finds that under the agreement there is accorded to each party the free and unrestrained right to take independent action either before or after any determination arrived at through such procedures. The Commission shall not find that each party has a free and unrestrained right to take independent action if the conference, bureau, committee, or other organization is granted by the agreement any right to engage in proceedings before the Commission or before any court regarding any action taken by a party to an agreement authorized by this Section, or by any other party providing or seeking authority to provide transportation services.
(6) Investigation of Activities. The Commission is authorized, upon complaint or upon its own initiative without complaint, to investigate and determine whether any agreement previously approved by it under this Section or terms and conditions upon which such approval was granted, is not or are not in conformity with the standard, set forth in subsection (1), or whether any such terms and conditions are not necessary for purposes of conformity with such standard, and, after such investigation, the Commission shall by order terminate or modify its approval of such agreement if it finds such action necessary to insure conformity with such standard, and shall modify the terms and conditions upon which such approval was granted to the extent it finds necessary to insure conformity with such standard or to the extent to which it finds such terms and conditions not necessary to insure such conformity. The effective date of any order terminating or modifying approval, or modifying terms and conditions, shall be postponed for such period as the Commission determines to be reasonably necessary to avoid undue hardship.
(7) Hearings and Orders. No order shall be entered under this Section except after interested parties have been afforded reasonable opportunity for hearing.
(8) Exemption From State Antitrust Laws. Parties to any agreement approved by the Commission under this Section and other persons are, if the approval of such agreement is not prohibited by subsection (3), (4), or (5), hereby relieved from the operation of the antitrust laws with respect to the making of such agreement, and with respect to the carrying out of such agreement in conformity with its provisions and in conformity with the terms and conditions prescribed by the Commission.
(9) Other Laws Not Affected. Any action of the Commission under this Section in approving an agreement, or in denying an application for such approval, or in terminating or modifying its approval of an agreement, or in prescribing the terms and conditions upon which its approval is to be granted, or in modifying such terms and conditions, shall be construed as having effect solely with reference to the applicability of the relief provisions of paragraph subsection (8) of this Section.
(Source: P.A. 84-796.)

(625 ILCS 5/18c-4503) (from Ch. 95 1/2, par. 18c-4503)
Sec. 18c-4503. Terminal Area Operations.
(1) Exemption From Rate Regulation. Except as provided in subsection (2) of this Section, nothing contained in this Chapter shall be construed to require any carrier engaged in the transportation of property by motor vehicle between points wholly within a terminal area to comply with the provisions of this Chapter with respect to the filing, publishing, observance or enforcement of tariffs or schedules of rates with respect to transportation wholly within any such area.
(2) Application of Section. Notwithstanding any contrary provisions therein, the ratemaking provisions of subsection (1) of this Section shall have no application to transportation of household goods, as defined in Commission regulations, wholly within a county having a population of more than 1,000,000.
(Source: P.A. 85-553.)

(625 ILCS 5/Ch 18C Sub 4 Art VI heading)

(625 ILCS 5/18c-4601) (from Ch. 95 1/2, par. 18c-4601)
Sec. 18c-4601. Cab Card and Identifier to be Carried and Displayed in Each Vehicle.
(1) General Provisions.
(a) Carrying Requirement. Each motor vehicle used in for-hire transportation upon the public roads of this State shall carry a current cab card together with an identifier issued by or under authority of the Commission. If the carrier is an intrastate motor carrier of property, the prescribed intrastate cab card and identifier shall be required; if the carrier is an interstate motor carrier of property, the prescribed interstate cab card and identifier shall be required.
(b) Execution and Presentation Requirement. Such cab card shall be properly executed by the carrier. The cab card, with an identifier affixed or printed thereon, shall be carried in the vehicle for which it was executed. The cab card and identifier shall be presented upon request to any authorized employee of the Commission or the State Police or Secretary of State.
(c) Deadlines for Execution, Carrying, and Presentation. Cab cards and identifiers shall be executed, carried, and presented no earlier than December 1 of the calendar year preceding the calendar year for which fees are owing, and no later than February 1 of the calendar year for which fees are owing, unless otherwise provided in Commission regulations and orders.
(2) Interstate Compensated Intercorporate Hauling and Single-Source Leasing. The provisions of subsection (1) of this Section apply to motor vehicles used in interstate compensated intercorporate hauling or which are leased, with drivers, to private carriers for use in interstate commerce, as well as to other motor vehicles used in for-hire transportation upon the public roads of this State. However, the Commission may:
(a) Exempt such carriers from the requirements of this Article;
(b) Subject any exemption to such reasonable terms and conditions as the Commission deems necessary to effectuate the purposes of this Chapter; and
(c) Revoke any exemption granted hereunder if it deems revocation necessary to effectuate the purposes of this Chapter.
(Source: P.A. 85-553.)

(625 ILCS 5/18c-4602) (from Ch. 95 1/2, par. 18c-4602)
Sec. 18c-4602. Commission to Prescribe Cab Cards and Identifiers. The Commission shall prescribe the cab cards and identifiers required under Section 18c-4601 of this Chapter.
(Source: P.A. 85-553.)

(625 ILCS 5/18c-4603) (from Ch. 95 1/2, par. 18c-4603)
Sec. 18c-4603. Issuance of Cab Cards and Identifiers. (1) Applications for Cards and Identifiers. Applications for cab cards and identifiers shall be on forms prescribed by the Commission and shall be accompanied by the per vehicle franchise or franchise renewal fee prescribed by the Commission.
(2) Expiration and Renewal of Cab Cards and Identifiers. Identifiers issued by or under authority of the Commission shall expire automatically on January 31 of each year, or on such other date as the Commission may prescribe. It shall be the responsibility of each carrier to insure that the cab cards and identifiers in its vehicles are current.
(3) Issuance of Cards and Identifiers. Applications and fees for cab cards and identifiers may be filed with, and cards or identifiers may be issued by, the Commission or its agent. The Commission shall issue intrastate cab cards and identifiers and interstate identifiers as proof of payment of franchise and franchise renewal fees by licensed intrastate and registered interstate carriers. Upon payment of the intrastate fee by a licensed intrastate motor carrier of property, the Commission shall issue a current Illinois cab card with identifier printed thereon. Upon payment of the interstate fee, the Commission shall issue a current Illinois interstate identifier.
(Source: P.A. 94-760, eff. 1-1-07.)

(625 ILCS 5/18c-4604) (from Ch. 95 1/2, par. 18c-4604)
Sec. 18c-4604. Enforcement. It shall be a violation of this Chapter, separate and apart from any other violation, for a person to:
(1) Operate a vehicle without a current, executed cab card and identifier as required by this Article;
(2) Transfer a cab card and identifier to a vehicle other than the vehicle for which it was originally executed, except in accordance with Commission regulations;
(3) Use a cab card and identifier issued to another carrier or permit the use of a cab card by another carrier except in accordance with Commission regulations; or
(4) Fail to present a cab card and identifier as required by this Article.
(Source: P.A. 85-553.)

(625 ILCS 5/Ch 18C Sub 4 Art VII heading)

(625 ILCS 5/18c-4701) (from Ch. 95 1/2, par. 18c-4701)
Sec. 18c-4701. Insignia on vehicles.
(1) General requirements to be prescribed by Commission. Except as otherwise provided in this Section, no intrastate carrier shall operate any motor vehicle upon the public roads of this State unless there is painted or affixed to both sides of the cab or power unit, in accordance with such specifications as the Commission may prescribe, the trade name of the carrier as it appears on the carrier's license or the carrier's recognized logo, together with the license and registration number of the carrier. Likewise, no interstate carrier shall operate any motor vehicle upon the public roads of this State unless there is painted or affixed to both sides of the cab or power unit, in accordance with such specifications as the Commission may prescribe, the registration or authority number of the carrier. However, except for a household goods carrier, an interstate carrier operating intrastate may operate a motor vehicle upon the public roads of this State without the intrastate authority number of the carrier painted or affixed to any side of the cab or power unit.
(2) Use of ICC-prescribed identification. Identifying information prescribed by the Interstate Commerce Commission may be used in satisfaction of requirements established under this Section, including special orders granting a petition for waiver of Sections 1057.22(a) and 1057.22(c)(2) and (4), as they relate to equipment receipts, of the Lease and Interchange of Vehicle Regulations (49 CFR 1057), in lieu of numbers or symbols prescribed by the Commission.
(3) Identification of Trip Lessees. Notwithstanding any other provision of this Section to the contrary, a motor vehicle trip leased in accordance with this Chapter, Commission regulations and orders shall not be required to bear the name and license number of the lessee if:
(a) the motor vehicle bears the name and license or

registration number of the lessor in accordance with subsection (1) of this Section, Commission regulations and orders;

(b) the lessor and lessee are commonly-owned; and
(c) the vehicle carries a photocopy of a letter

signed by the lessor, on file with the Commission, stating that the lessor and lessee are commonly-owned.

(4) Rules not superseded. The authority of the Illinois Commerce Commission to regulate the identification of motor vehicles of intrastate and interstate carriers, engaged in the transportation of hazardous materials, shall not supersede or replace the rules and regulations of the Illinois Department of Transportation and Federal Motor Carrier Safety regulations Part 390.21, as relates now or hereafter to the markings and identification of such vehicles.
(5) Identification on vehicles under 9,000 pounds gross vehicle weight (GVW). Vehicles with a gross vehicle weight (GVW) less than 9,000 pounds may, in lieu of identification required under subsection (1) of this Section display the trade name of the carrier as it appears on the carrier's license or the carrier's recognized logo, together with the license and registration number of the carrier in such manner as to be clearly legible and visible from both sides of the vehicle at a distance of 25 feet, when the vehicle is not in motion, and in accordance with such specifications as the Commission may prescribe.
(Source: P.A. 100-369, eff. 8-25-17.)

(625 ILCS 5/18c-4702) (from Ch. 95 1/2, par. 18c-4702)
Sec. 18c-4702. Identification of Carrier in Advertising, Solicitation, and other Documents. No carrier shall use in any advertising, solicitation, correspondence, publication, or other document connected with its transportation service any name other than its name or trade name as it appears on the carrier's license or registration. Each advertisement, solicitation, correspondence, publication, or other document shall contain the carrier's license or registration number unless otherwise provided in Commission regulations or orders.
(Source: P.A. 85-553.)

(625 ILCS 5/Ch 18C Sb 4 Art VIII heading)

(625 ILCS 5/18c-4801) (from Ch. 95 1/2, par. 18c-4801)
Sec. 18c-4801. Rights, Obligations, and Liabilities. The provisions of Sections 7-101, 7-102, 7-103, 7-104, 7-105, 7-301, 7-302, 7-303, 7-304, 7-305, 7-306, 7-307, 7-308, 7-309, 7-401, 7-402, 7-403, 7-404, 7-501, 7-502, 7-503, 7-504, 7-505, 7-506, 7-507, 7-508, 7-509, 7-601, 7-602, 7-603 of the "Uniform Commercial Code", as amended, are adopted by reference to the extent that they relate to bills of lading and the intrastate transportation of property by a motor common carrier.
(Source: P.A. 84-796.)

(625 ILCS 5/18c-4802) (from Ch. 95 1/2, par. 18c-4802)
Sec. 18c-4802. Straight Bill of Lading. A bill in which it is stated that the goods are consigned or destined to a specific person is a straight bill.
(Source: P.A. 84-796.)

(625 ILCS 5/18c-4803) (from Ch. 95 1/2, par. 18c-4803)
Sec. 18c-4803. Order Bill of Lading. A bill of lading in which it is stated that the goods are consigned or destined to the order of any person named in such bill is an order bill of lading. Any provision in such a bill or in any notice, contract, regulation, or tariff that it is nonnegotiable shall be null and void unless upon its face and in writing such provision is agreed to by the shipper.
(Source: P.A. 84-796.)

(625 ILCS 5/18c-4804) (from Ch. 95 1/2, par. 18c-4804)
Sec. 18c-4804. Limitation of Liability. The provisions of this Section respecting liability for full actual loss, damage or injury, notwithstanding subsection 2 of Section 7-309 of the "Uniform Commercial Code", as amended, do not apply to property received for transportation concerning which the carrier is expressly authorized or required by order of the Commission to establish rates based on value declared in writing by the shipper or agreed upon by the shipper, in writing, as the released value of the property. Such declarations or agreements have no other effect than to limit liability to an amount not exceeding the value declared or released, and are not in violation of this Chapter. A tariff containing such rates shall contain specific reference to the Commission order authorizing them.
(Source: P.A. 84-796.)

(625 ILCS 5/18c-4805) (from Ch. 95 1/2, par. 18c-4805)
Sec. 18c-4805. Other Remedies Available to Holder of Bill of Lading Not Preempted. This Article does not deprive any holder of a receipt or bill of lading of any remedy or right of action had under existing law.
(Source: P.A. 84-796.)

(625 ILCS 5/18c-4806) (from Ch. 95 1/2, par. 18c-4806)
Sec. 18c-4806. Delivering Carrier Defined. For the purposes of this Section the delivering carrier is the carrier performing transportation service to or nearest to the point of destination.
(Source: P.A. 84-796.)

(625 ILCS 5/18c-4807) (from Ch. 95 1/2, par. 18c-4807)
Sec. 18c-4807. Bill of Lading or Similar Documentation Required. (1) General Requirements. Except as provided in subsection (2) of this Section, every motor common carrier of property shall be required to issue a bill of lading and freight bill indicating the commodities transported, weight thereof (where freight charges are assessed by weight), the points of origin and destination of such commodities, the consignor and consignee, and the charge therefor. If the commodities are not delivered by the originating carrier, the bill of lading or freight bill shall indicate the point of interchange and the connecting carrier. This Section shall not apply to motor contract carriers of property.
(2) Exceptions.
(a) Simplified Documentation. The Commission may prescribe simplified documentation to be issued by classes of carriers where such requirements would be less burdensome and would effectuate the purposes of this Chapter. Simplified documentation shall be prescribed for the following classes of carriers:
(i) Motor common carriers of shipments composed of parcels weighing 100 pounds or less and not exceeding 200 pounds from one consignor to one consignee on one day;
(ii) Carriers of agricultural or dairy products, poultry, eggs, or fruits;
(iii) Aggregate carriers; and
(iv) Messenger carriers; and
(v) Such other classes as the Commission may, from time to time, determine.
(b) Supplementary Requirements. The Commission may adopt supplementary requirements for the issuance or carrying of documentation for household goods carriers or other carriers where large numbers of non-commercial shippers may be affected and such documentation is necessary to effectuate the purposes of this Chapter.
(c) Commodity descriptions for shipments weighing 10 pounds or less. Where a shipment weighs ten pounds or less, except when it contains dangerous articles or hazardous materials, the following may be used in lieu of a commodity description: "Parcel 10 Pounds or Under".
(Source: P.A. 85-1407.)

(625 ILCS 5/Ch 18C Sub 4 Art IX heading)

(625 ILCS 5/18c-4901) (from Ch. 95 1/2, par. 18c-4901)
Sec. 18c-4901. Insurance Coverage as a Prerequisite to Operations. No motor carrier of property shall operate within this State unless it has on file with the Commission or its agent proof of continuous insurance or surety coverage in accordance with Commission regulations.
(Source: P.A. 85-553.)

(625 ILCS 5/18c-4902) (from Ch. 95 1/2, par. 18c-4902)
Sec. 18c-4902. Commission to Set Insurance Coverage Limits and Establish Procedures. The Commission shall prescribe the amounts of insurance or surety coverage required as a minimum, the maximum allowable deductible limits, procedures for the filing and rejection or return of filings, and such other reasonable regulations regarding insurance or surety coverage as are necessary to protect the travelling and shipping or receiving public.
(Source: P.A. 85-553.)

(625 ILCS 5/18c-4903) (from Ch. 95 1/2, par. 18c-4903)
Sec. 18c-4903. Implied Terms of Insurance Coverage. Each certificate or other proof of insurance or surety coverage shall have, as an implied term, that the insurance or surety coverage will remain in effect continuously until notice of cancellation is filed in accordance with Commission regulations, and that all motor vehicles operated by or under authority of the carrier will be covered, whether or not such vehicles have been reported to the insurance, surety, or other company. Filing proof of insurance with the Commission shall constitute acceptance of this implied term, and such acceptance may not thereafter be withdrawn except on withdrawal of all proof of insurance or surety coverage.
(Source: P.A. 85-553.)

(625 ILCS 5/18c-4904) (from Ch. 95 1/2, par. 18c-4904)
Sec. 18c-4904. Liability to Be Covered by Insurance. Insurance or surety under this Article shall cover the carrier's liability for injury to persons and damage to property other than cargo. Coverage shall, in the case of motor common carriers, also extend to cargo damage.
(Source: P.A. 85-553.)

(625 ILCS 5/18c-4905) (from Ch. 95 1/2, par. 18c-4905)
Sec. 18c-4905. Self-insurance. The Commission may exempt a carrier from the requirement of Sections 18c-4901, 18c-4902, 18c-4903, and 18c-4904 of this Chapter if it determines that the carrier has the financial ability to pay for any and all damages the liability for which would otherwise be assumed by an insurance or surety company under the referenced sections. Each carrier so exempted shall file periodic reports, at such intervals as the Commission shall specify, showing its continuing ability to act as a self-insurer. The Commission may rescind an exemption on 10 days' notice if rescission appears necessary to protect the public. Upon the granting or rescission of a self-insured status of a carrier by the Commission, the Commission shall immediately notify, in writing, the Illinois Department of Transportation of the name, address, and other pertinent information required by the Department of Transportation concerning the status of the carrier.
(Source: P.A. 84-1246.)

(625 ILCS 5/Ch. 18C Sub-ch. 5 heading)

(625 ILCS 5/Ch 18C Sub 5 Art I heading)

(625 ILCS 5/18c-5101) (from Ch. 95 1/2, par. 18c-5101)
Sec. 18c-5101. Unlawful Activities. It shall be unlawful for any person:
(1) To act as a broker without a license in good standing issued to it by the Commission;
(2) To act as a broker in violation of any provision of this Chapter, Commission regulations and orders, or any other law of this state;
(3) To act as a broker of any shipment which the person owns or in which the person has a beneficial interest;
(4) To act as a broker of any shipment over which the person is able to exercise control because the person acting as a broker owns or controls the shipper, the shipper owns or controls the person acting as a broker, or there is a common ownership or control of the two;
(5) Which is also a broker to act or represent itself as a shipper in dealing with a common or contract carrier of property by motor vehicle;
(6) To act as a broker in connection with transportation by a person other than an authorized common or contract carrier of property by motor vehicle, unless the carrier does not require authorization to transport the shipment;
(7) To act as a broker in connection with transportation at other than lawfully applicable rates for the motor carrier service;
(8) To act as a broker in any name other than that which appears on its Commission license;
(9) To act as a broker without fully disclosing its brokering status;
(10) To provide transportation service with regard to freight for which it was the broker;
(11) To receive any compensation for brokering services other than a fee assessed to the shipper or, alternatively, to the carrier, in addition to freight charges at lawfully applicable rates for the motor carrier service;
(12) To advertise, offer, or give anything of value to a shipper, consignor, or consignee, other than inexpensive promotional items; or
(13) Act as a broker of household goods.
(Source: P.A. 84-796.)

(625 ILCS 5/18c-5102) (from Ch. 95 1/2, par. 18c-5102)
Sec. 18c-5102. Licensing of Brokers. (1) Procedures for Issuing Brokers' Licenses. The Provisions of Article II of Sub-chapter 4 of this Chapter which govern the form and manner of filing of applications for authority, notice to be given to the public, and hearing, shall likewise govern the issuance of a brokers' license.
(2) Standards for Review of Brokers' License Applications. The Commission shall issue a license authorizing a person to act as a statewide broker of general commodities where:
(a) The person has properly filed an application on forms prescribed by the Commission;
(b) The person has remitted the filing fee prescribed by the Commission;
(c) The person has filed proof of bond or insurance as required by Commission regulations; and
(d) The Commission has determined that the person is fit, willing, and able to;
(i) Act as a statewide broker of general commodities as authorized by the license; and
(ii) Comply with provisions of this Chapter, Commission regulations and orders. Otherwise, the application shall be denied.
(3) Suspension or Revocation of Brokers' Licenses. If at any time the Commission determines after notice and hearing that the holder of a broker's license is not fit, willing, or able to continue to act as a broker, the Commission may suspend or revoke the license.
(Source: P.A. 84-796.)

(625 ILCS 5/18c-5103) (from Ch. 95 1/2, par. 18c-5103)
Sec. 18c-5103. The Fitness Standard. A person shall be rebuttably presumed unfit to act or to continue to act as a broker if:
(1) The person has violated any provision of this Chapter, Commission regulations or orders, or any other law governing its activities as a broker;
(2) The person has violated any fiduciary or other obligation with regard to transmittal of monies, bills, or other matters entrusted to it as broker; or
(3) The person is applying for a broker's license and any other person the ownership, management, or control of which is or was in substantial identity with the applicant has committed an act of the type described in (1) or (2), above. The Commission may consider any relevant facts in determining whether a person is fit to act or to continue to act as a broker, or whether any presumption which arises under this Section has been rebutted.
(Source: P.A. 84-796.)

(625 ILCS 5/18c-5104) (from Ch. 95 1/2, par. 18c-5104)
Sec. 18c-5104. Transfer of Brokers' Licenses. (1) Transfer of Brokers' Licenses Permitted. A broker's license may be transferred, with Commission approval, under the conditions specified in this Section and in accordance with such regulations as the Commission may prescribe.
(2) Procedures for Transferring Brokers' Licenses. The provisions of Article III of the Sub-chapter 4 of this Chapter that define a transfer and which govern the form and manner of filing of applications for approval of the transfer of a motor carrier of property license, notice to be given to the public, and hearing, shall likewise govern the transfer of a broker's license.
(3) Standards for Review of Transfer Applications. The Commission shall grant an application for authority to transfer a broker's license where:
(a) The application was properly filed on forms prescribed by the Commission;
(b) The person has remitted the filing fee prescribed by the Commission; and
(c) The transferee is fit, willing, and able under the terms of Section 18c-5103 of this Chapter.
Otherwise, the application shall be denied.
(Source: P.A. 84-796.)

(625 ILCS 5/18c-5105) (from Ch. 95 1/2, par. 18c-5105)
Sec. 18c-5105. Bonds and Insurance. The Commission may prescribe for brokers such requirements regarding bonds, insurance, and the terms of coverage thereof, as the Commission determines are needed to protect carriers, shippers, consignors, and consignees of freight with respect to which brokering service is provided. Unless otherwise provided by the Commission, such requirements shall be the same as are applicable to property brokers under the Interstate Commerce Act and regulations adopted thereunder.
(Source: P.A. 84-796.)

(625 ILCS 5/18c-5106) (from Ch. 95 1/2, par. 18c-5106)
Sec. 18c-5106. Records of Brokers. (1) Records to be Kept by Brokers. A broker shall keep a record of each transaction which shows:
(a) The name, address, and license number of the motor carrier or carriers;
(b) The name and address of the shipper, consignor, and consignee;
(c) The Bill of Lading or freight bill number;
(d) The amount of compensation received by the broker for brokering service, and the identity of the payor;
(e) A description of any non-brokering service provided in connection with each shipment or other activity, the amount of compensation received for such non-brokering service, and the identity of the payor;
(f) The amount of any freight charges collected by the broker, the date on which such charges were paid over to the carrier, and the amount of payment to the carrier; and
(g) Any other information which the Commission may prescribe.
(2) Maintenance of Records. Records required to be kept under this Section shall be maintained at an office within the State of Illinois, unless maintenance of an office outside the State of Illinois is expressly authorized by the Commission, and shall be maintained for a period of 3 years after the date on which the shipment was delivered.
(3) Accounting. Each broker which engages in other business shall maintain accounts so that the brokering portion of its business or businesses is segregated from its other activities.
(Source: P.A. 84-796.)

(625 ILCS 5/18c-5107) (from Ch. 95 1/2, par. 18c-5107)
Sec. 18c-5107. Brokers and Motor Carrier Applications. A Broker shall not have standing to support any application for motor carrier of property authority.
(Source: P.A. 84-796.)

(625 ILCS 5/Ch 18C Sub 5 Art II heading)

(625 ILCS 5/18c-5201) (from Ch. 95 1/2, par. 18c-5201)
Sec. 18c-5201. Application of Article. The provisions of this Article apply to the collect-on-delivery transportation of household goods for non-commercial use where:
(1) The dispute relates to the propriety of charges for services rendered or loss of or damage to lading from the loading, unloading, or transportation thereof;
(2) The movement to which the dispute relates was between points in the State of Illinois; or
(3) Either the movement was made under authority issued by the Commission or the movement was such that it could have been lawfully made only under authority issued by the Commission.
(Source: P.A. 84-796.)

(625 ILCS 5/18c-5202) (from Ch. 95 1/2, par. 18c-5202)
Sec. 18c-5202. Commission to prescribe dispute resolution procedures.
(1) Within 180 days after the effective date of this amendatory Act of 1995, the Commission shall propose rules specifying the procedures by which disputes between carriers and shippers to which this Sub-chapter is applicable will be resolved. Upon adoption, the rules will be applicable to all household goods carriers.
(2) Standards for dispute resolution procedures. The rules adopted by the Commission shall be calculated to provide for the objective, expeditious, and inexpensive resolution of household goods disputes, and shall include, without limitation, provisions dealing with: the location of any required hearings; required notifications; whether participation in a dispute resolution procedure is mandatory; and how the fees and costs of the procedures shall be distributed. To the extent authorized by Commission rules, procedures adopted under this Article may specify that dispute resolution services will be provided by the Commission, and in accordance with procedural rules adopted by the Commission.
(3) Grounds for Resolution of Household Goods Disputes. A dispute under this Article shall be resolved adverse to the carrier if:
(a) The carrier assessed a rate not contained in a

lawfully applicable tariff or tariffs for such services;

(b) The carrier failed to fully apprise the shipper,

prior to execution of any contract or contract amendment covering the services, of the lawful rates and charges for such services;

(c) Damages to lading occurred during the loading,

transportation, or unloading of the shipments, or rendition of any accessorial service by the carrier, its employees or agents, without regard to negligence or fault, and the shipper did not elect in writing to assume liability for all or part of such damages.

(Source: P.A. 89-444, eff. 1-25-96.)

(625 ILCS 5/18c-5203) (from Ch. 95 1/2, par. 18c-5203)
Sec. 18c-5203. Award of Attorneys Fees.
(1) Award to Complaining Shipper. In any court action to resolve a dispute within the scope of this Article, the court shall award reasonable attorney's fees to the complaining shipper if:
(a) The shipper submitted a claim to the carrier

within 120 days after delivery of the shipment is completed;

(b) The shipper prevailed in the court action; and
(c) Either:
(i) No certified private dispute resolution

procedure was available for use by the shipper at the time the court action was initiated; or

(ii) (Blank).
(iii) The court action was to enforce a timely

decision rendered under the dispute resolution procedures specified by the Commission under this amendatory Act of 1995.

(2) Award to carrier. In any court action to resolve a dispute within the scope of this Article, the court may award reasonable attorney's fees to the carrier if the shipper brought the action in bad faith after submitting the dispute for resolution under the dispute resolution procedures specified by the Commission.
(Source: P.A. 89-444, eff. 1-25-96.)

(625 ILCS 5/18c-5204) (from Ch. 95 1/2, par. 18c-5204)
Sec. 18c-5204. Investigation of Practices of Household Goods Carriers. The Commission may, on its own motion or on complaint, conduct an investigation to determine whether a household goods carrier has, with or without the license required under Sub-chapter 4 of this Chapter, engaged in a pattern or practice of underestimating freight charges for household goods shipments, or has otherwise violated provisions of this Chapter, Commission regulations or orders, and may invoke any or all sanctions provided for in Article VII of Sub-chapter 1 of this Chapter against the carrier if such a pattern or practice, or any other violation, is found to have occurred.
(Source: P.A. 90-89, eff. 1-1-98.)

(625 ILCS 5/18c-5205) (from Ch. 95 1/2, par. 18c-5205)
Sec. 18c-5205. Applicability of Article. This Article applies to disputes arising from transactions which occur at least 180 days after the effective date of this amendatory Act of 1985.
(Source: P.A. 84-796.)

(625 ILCS 5/Ch 18C Sub 5 Art III heading)

(625 ILCS 5/18c-5301) (from Ch. 95 1/2, par. 18c-5301)
Sec. 18c-5301. Application of Article. The provisions of this Article shall apply to non-relocation towing. Where the provisions of this Article conflict with any other provisions in this Chapter, the provisions of this Article shall govern.
(Source: P.A. 84-1311.)

(625 ILCS 5/18c-5302) (from Ch. 95 1/2, par. 18c-5302)
Sec. 18c-5302. Commission to Adopt Special Rules.
(1) General Provisions. The Commission shall, within 180 days after the effective date of this Article, have finally adopted special forms and regulations applicable to non-relocation towing. Such regulations shall encompass definitions of terms, licensing, ratemaking, record-keeping, insurance or surety coverage, fees, and such other provisions as are necessary to effectuate the purposes of this Article. Such regulations shall be consistent with the provisions of this Article and shall implement such provisions with regard to non-relocation towing in a manner which recognizes the special circumstances and conditions which pertain to non-relocation towing as distinguished from other forms of motor carriage of property.
(2) Towing at Owner's Request. The Commission shall, within 60 days from July 1, 1988, adopt rules in accordance with Section 5-50 of the Illinois Administrative Procedure Act which implement the provisions of this Chapter dealing with the exemption of non-relocation towing at the request of the vehicle owner.
(Source: P.A. 88-45.)

(625 ILCS 5/18c-5303) (from Ch. 95 1/2, par. 18c-5303)
Sec. 18c-5303. The Fitness Test. (1) Prima Facie Evidence of Applicant Fitness in Licensing Cases. Applicants for non-relocation towing licenses may establish a prima facie showing of fitness by the following evidence:
(a) A summary statement of net worth;
(b) A listing of applicant's drivers and any persons who assist or supervise drivers;
(c) A description of equipment to be used in providing service under the license;
(d) A statement that the applicant has not:
(i) Been convicted, during the 2 years immediately preceding the filing of the application, of a felony involving theft of property, violence to persons, or criminal damage to property; or
(ii) Been convicted, during the year immediately preceding the filing of the application, of safety violations on 3 or more occasions in which its vehicle or vehicles were taken out of service, or which otherwise show the applicant to be unfit;
(e) A statement that the applicant does not and will not employ or lease any driver, or any person who will assist or supervise drivers, who has been convicted, during the applicable time frames, of the foregoing violations;
(f) A statement that the applicant does not and will not employ or lease any driver who does not hold a valid classified driver's license to operate a tow truck;
(g) A statement that the applicant is familiar with and will comply with the provisions of this Chapter, Commission regulations and orders; and
(h) Proof of insurance in compliance with Commission regulations and orders.
(2) Prima Facie Evidence of Licensee Fitness in Enforcement Cases. The respondent in a proceeding to consider whether to suspend or revoke a license authorizing non-relocation towing or to impose other sanctions on grounds of unfitness may establish a prima facie showing of fitness in the manner provided in subsection (1) of this Section.
(3) Rebuttal of Prima Facie Showing of Fitness. A prima facie showing of applicant or licensee fitness may be rebutted by other evidence of record, either from the applicant or otherwise.
(Source: P.A. 84-1311.)

(625 ILCS 5/18c-5304) (from Ch. 95 1/2, par. 18c-5304)
Sec. 18c-5304. The Public Need/Public Convenience and Necessity Test. Applicants for non-relocation towing licenses may establish, and other parties may rebut, a prima facie showing of public need/public convenience and necessity by the following evidence:
(1) Existing Towing Companies.
(a) Evidentiary Standard. Any person engaged in non-relocation towing between July 1, 1985 and January 1, 1986 may establish a prima facie showing of public convenience and necessity to the extent of such operations by submitting a statement:
(i) Affirming that the person was engaged in non-relocation during the foregoing time period; and
(ii) Describing its operations during such period.
(b) Extent of Existing Operations. The extent of the applicant's operations shall be presumed to encompass non-relocation towing within the following territory, unless otherwise shown on the record:
(i) Movements within a 50 mile radius of the applicant's principal place of business in Illinois; and
(ii) Movements from points within the foregoing radius to points in Illinois, and vice versa.
(c) Deadline for Filing Applications. Applications under this subsection must be filed within 9 months after the effective date of this amendatory Act of 1986, or by July 1, 1987, whichever is later.
(2) New Towing Companies and Extension of Existing Company Operations. Applications for non-relocation towing licenses need not be supported by shippers intending to use the carrier's service if other evidence of public need/public convenience and necessity is offered by carrier witnesses, non-carrier witnesses from other than shippers intending to use the carrier's service, or others.
(3) Rebuttal of Prima Facie Showing of Public Need/Public Convenience and Necessity. A prima facie showing of public need/public convenience and necessity may be rebutted by other evidence of record, either from the applicant or otherwise.
(Source: P.A. 84-1311.)

(625 ILCS 5/18c-5305) (from Ch. 95 1/2, par. 18c-5305)
Sec. 18c-5305. Hearings in Non-Relocation Towing Authority Cases. (1) Hearings on Fitness Required. Hearings on applications for non-relocation towing licenses shall be governed by the provisions of Section 18c-2101 of this Code, with regard to the issue of fitness; and by the provisions of subsection (2) of Section 18c-2102 of this Code, with regard to the issue of public need/public convenience and necessity. Hearings in other non-relocation towing cases shall be governed by the provisions of Section 18c-2102 of this Code.
(2) Setting and Conduct of Licensing Hearings.
(a) Regional Hearings. Hearings on applications for non-relocation towing licenses shall be consolidated and conducted regionally for the convenience of the parties. Where practicable:
(i) Hearings shall be conducted at a location not more than 50 miles from the principal place of the applicant's business;
(ii) The Commission shall schedule joint hearings at each regional location.
(b) Scheduling of Hearings. Hearings on applications for non-relocation towing licenses shall be scheduled and concluded so as to minimize inconvenience to the parties. Where practicable, hearings on an application shall be concluded in a single day, unless:
(i) Continuance is required for the applicant to produce evidence of its fitness; or
(ii) A petition for leave to intervene in opposition is properly filed and granted.
(Source: P.A. 84-1311.)

(625 ILCS 5/18c-5306) (from Ch. 95 1/2, par. 18c-5306)
Sec. 18c-5306. Denial, Suspension, or Revocation of Licenses. If, at any time during or after adjudication of a non-relocation towing license application, there exists an issue with regard to the fitness of the applicant, the Commission may suspend any temporary license granted to the applicant. If the applicant is not shown to be fit, the Commission shall revoke the temporary license and deny the application for a permanent license. If, at any time subsequent to the grant of a permanent license, the holder is determined to be unfit, the Commission shall suspend or revoke the license. Suspension or revocation shall be after notice and hearing, absent waiver of same by respondent, as provided for other than motor carrier of property authority cases under Section 18c-2102 of this Code.
(Source: P.A. 84-1311.)

(625 ILCS 5/18c-5307) (from Ch. 95 1/2, par. 18c-5307)
Sec. 18c-5307. False Statements by Applicant. Any false statement of a material fact by an applicant shall be grounds for denial or revocation of a license.
(Source: P.A. 84-1311.)

(625 ILCS 5/18c-5308) (from Ch. 95 1/2, par. 18c-5308)
Sec. 18c-5308. Intervention in Opposition to Non-Relocation Towing applications. (1) Filing Fee for Petitions for Leave to Intervene in Opposition. The Commission shall prescribe a filing fee of not less than $100 for each petition for leave to intervene in opposition in a non-relocation towing authority case.
(2) Standing to Participate and Intervene. Any person with evidence relating to the fitness of an applicant for a non-relocation towing license may be permitted, at the discretion of the examiner, to present such evidence at hearing. The provisions of paragraph (a) of subsection (2) of Section 18c-2106 of this Code shall not apply to persons filing petitions for leave to intervene in opposition to non-relocation towing license applications, unless the issue of public need/public convenience and necessity is controverted by such persons at hearing.
(Source: P.A. 84-1311.)

(625 ILCS 5/18c-5309) (from Ch. 95 1/2, par. 18c-5309)
Sec. 18c-5309. Ratemaking. Unless otherwise specified in the tariff, rates applicable to non-relocation towing shall be the maximum rates which may be charged by carriers participating in the tariff for such service.
(Source: P.A. 84-1311.)

(625 ILCS 5/18c-5310) (from Ch. 95 1/2, par. 18c-5310)
Sec. 18c-5310. Insurance. (1) Implied Garagekeeper's Liability. The filing of a form E certificate of insurance shall constitute a representation by the insurance company that the underlying insurance policy includes, with regard to non-relocation towing, liability for damage to vehicles in the custody of the non-relocation towing company, whether in transit or otherwise, in an amount not less than the amount of cargo insurance required under Commission regulations and orders, unless otherwise specified by the insurance company on the form E certificate of liability insurance.
(2) Filing Proof of Cargo Insurance. Except where the form E certificate of liability insurance indicates, in accordance with subsection (1) of this Section, that garagekeeper's liability is not covered by the underlying policy of insurance, a non-relocation towing company shall not be required to file proof of cargo insurance for the transportation of vehicles.
(Source: P.A. 84-1311.)

(625 ILCS 5/Ch. 18C Sub-ch. 6 heading)

(625 ILCS 5/Ch 18C Sub 6 Art I heading)

(625 ILCS 5/18c-6101) (from Ch. 95 1/2, par. 18c-6101)
Sec. 18c-6101. Scope of Commission Jurisdiction. Except as provided in Section 18c-6102 of this Chapter, the jurisdiction of the Commission shall extend to all motor carriers of passengers operating within the State of Illinois.
(Source: P.A. 84-796.)

(625 ILCS 5/18c-6102) (from Ch. 95 1/2, par. 18c-6102)
Sec. 18c-6102. Exemptions From Commission Jurisdiction. The provisions of this Sub-chapter shall not, except as provided in Section 18c-6501 of this Chapter, apply to:
(1) carriers owned by any political subdivision, school district, institution of higher education, or municipality, and operated either by such political subdivision, institution of higher education, or municipality or its lessee or agent;
(2) commuter vans as defined in this Code;
(3) carriers transporting passengers without fixed routes or schedules and charging on a time or distance basis, including taxicabs, charter operations, and contract bus operations;
(4) carriers transporting passengers with fixed routes and schedules and charging on a per passenger fixed charge basis and which do not include an airport as a point to be served on the route, in whole or in part;
(5) transportation in vehicles with a manufacturer's rated seating capacity of less than 8 persons, including the driver;
(6) transportation subject to the Ridesharing Arrangements Act;
(7) commuter buses offering short-haul for-hire regularly scheduled passenger transportation service within metropolitan and suburban areas, over regular routes with fixed schedules, and utilized primarily by passengers using reduced-fare, multiple-ride, or commutation tickets during morning and evening peak periods in travelling to and from their places of employment; and
(8) those persons owning and operating school buses, as defined in this Code, and regulated by other provisions of this Code.
(Source: P.A. 90-407, eff. 8-15-97; 91-357, eff. 7-29-99.)

(625 ILCS 5/18c-6103) (from Ch. 95 1/2, par. 18c-6103)
Sec. 18c-6103. Unlawful Operations. Except as provided in Article I of this Sub-chapter, and subject to the provisions stated herein, no person shall:
(1) Operate as a motor carrier of passengers unless the person possesses a valid license authorizing such operations.
(2) Provide service at rates other than those contained in lawfully applicable tariffs for such service;
(3) Otherwise operate as a motor carrier of passengers in violation of any provision of this Chapter, Commission regulations and orders, or any other law of this state; or
(4) Aid or abet any other person in a violation of this Chapter, Commission regulations or orders, by soliciting or receiving, or by compensating service from a person not authorized to provide such service, or at other than lawful rates for such service, or otherwise.
(Source: P.A. 84-796.)

(625 ILCS 5/Ch 18C Sub 6 Art II heading)

(625 ILCS 5/18c-6201) (from Ch. 95 1/2, par. 18c-6201)
Sec. 18c-6201. Requirements for issuance of licenses.
(1) General requirements. Except as provided in subsection (2) of this Section, the Commission shall grant an application for a motor carrier of passengers license, in whole or in part, to the extent that it finds that the application was properly filed, a need for the proposed service exists, the applicant if fit, willing, and able to provide the service in compliance with this Chapter, Commission regulations and orders, absent a showing that issuance of the license would be inconsistent with the public interest. Otherwise, the application shall be denied. In determining whether issuance of a motor carrier of passengers license would be inconsistent with the public interest, the Commission shall consider:
(a) the value of competition which would result from

issuance to the travelling public;

(b) the effect of issuance on motor carrier of

passengers service to small communities;

(c) the effect of issuance on the ability of any

other carrier to provide a substantial portion of the passenger service such carrier provides over its entire system, except that diversion of revenue or traffic from a carrier in and of itself shall not be sufficient to support a finding that issuance of the license would impair the ability of the other carrier to provide a substantial portion of the passenger service such carrier provides over its entire system; and

(d) any other factor relevant to the public interest.
(2) Motor carriers of passengers providing service to or from airports. The Commission shall grant an application for a motor carrier of passengers license authorizing service along any route where an airport is a point to be served on the route, in whole or in part, to the extent that it finds that the application was properly filed, a need for the proposed service exists, the applicant is fit, willing, and able to provide the service in compliance with this Chapter, Commission regulations and orders, and the public convenience and necessity requires issuance of the license. Otherwise, the application shall be denied. The provisions of this subsection shall be construed to impose the same entry requirements as were previously applicable under Section 55 of "An Act concerning public utilities", approved June 29, 1921, as amended.
(Source: P.A. 85-553.)

(625 ILCS 5/18c-6202) (from Ch. 95 1/2, par. 18c-6202)
Sec. 18c-6202. Other Provisions Relating to Licensing and Registration. Provisions in Articles II, III, and IV of Sub-chapter 4 of this Chapter, governing the suspension, revocation, and transfer of motor carrier of property licenses, the registration of interstate motor carriers of property shall likewise govern motor carriers of passengers as if all references therein were to motor carriers of passengers.
(Source: P.A. 85-553.)

(625 ILCS 5/Ch 18C Sub 6 Art III heading)

(625 ILCS 5/18c-6301) (from Ch. 95 1/2, par. 18c-6301)
Sec. 18c-6301. General Provisions. No motor common carrier of passengers shall add to, change, reduce, or discontinue service to any point along a route over which the carrier is authorized to provide intrastate service, except in accordance with the provisions of this Article.
(Source: P.A. 85-553.)

(625 ILCS 5/18c-6302) (from Ch. 95 1/2, par. 18c-6302)
Sec. 18c-6302. Definitions. The following terms, when used in this Article, shall have the hereinafter designated meanings.
(1) "Addition" to service means the institution of new scheduled service.
(2) "Change" in service means a change in the time or times of scheduled service which does not constitute a reduction or discontinuance of service.
(3) "Reduction" of service means any reduction in the level of scheduled service which does not constitute discontinuance of the carrier's service.
(4) "Discontinuance" of service means total discontinuance of service to any point along a route over which the carrier is authorized to provide service or reduction in the level of service to any such point to less than one round trip per weekday (Monday through Friday).
(Source: P.A. 90-655, eff. 7-30-98.)

(625 ILCS 5/18c-6303) (from Ch. 95 1/2, par. 18c-6303)
Sec. 18c-6303. Schedule Changes and Reductions in Service. Any motor common carrier of passengers may add to, change, or reduce the level of its service to any point along a route over which the carrier is authorized to provide service, provided that the addition, change or reduction does not constitute discontinuance of service to any point along a route over which the carrier is authorized to serve, after the carrier has served notice in accordance with Commission regulations adopted pursuant to this Article, and without prior authorization.
(Source: P.A. 84-796.)

(625 ILCS 5/18c-6304) (from Ch. 95 1/2, par. 18c-6304)
Sec. 18c-6304. Discontinuances. No motor common carrier of passengers shall discontinue service to any point along a route over which the carrier is authorized to provide service except in accordance with provisions of Section 18c-6305 of this Chapter.
(Source: P.A. 84-796.)

(625 ILCS 5/18c-6305) (from Ch. 95 1/2, par. 18c-6305)
Sec. 18c-6305. Prior Notice and Petition for Authorization. (1) Annual and Amended Lists of Points Under Consideration for Discontinuance. By March of each calendar year, each motor carrier of passengers shall submit to the Commission a list of routes and points which it is authorized to serve which the carrier has under consideration for discontinuance within the following 12 months. A carrier may amend its list on the 1st day of each subsequent month.
(2) Notice of Intent to Discontinue. Not less than 30 days after a point appears on a list of points under consideration for discontinuance, the carrier may serve on the Commission the carrier's Notice of Intent to discontinue service. Such notice shall be for the purpose of alerting the Commission and allowing a period of time during which alternatives to discontinuance, or alternative service, may be explored.
(3) Petitions to Discontinue. Not less than 60 nor more than 90 days after the filing of a Notice of Intent to discontinue, the carrier may formally propose discontinuance by filing in accordance with such requirements as to form and content as the Commission may prescribe. The Commission may investigate the proposal, and may suspend the discontinuance pending the outcome of the investigation for a period not to exceed 90 days from the date the proposal is filed. The Commission shall determine, after considering the public need for service, revenues (both those which have been received and those which might be received, by subsidy or otherwise) and variable costs associated with the service, and the availability of reasonable alternative transportation service whether the public convenience and necessity requires continuation of the service proposed to be discontinued. If the Commission determines that the public convenience and necessity requires continuation, it shall so order; otherwise, the proceeding shall be dismissed.
(4) Waiver or Notice. Prior notice requirements under this Section may be waived for good cause or where the carrier has made substantial compliance with such prior notice requirements or compliance is not necessary to effectuate the purposes of this Chapter.
(Source: P.A. 84-796.)

(625 ILCS 5/Ch 18C Sub 6 Art IV heading)

(625 ILCS 5/18c-6401) (from Ch. 95 1/2, par. 18c-6401)
Sec. 18c-6401. Ratemaking. The Commission may exercise, with respect to rate regulation of motor carriers of passengers, any and all power which it may exercise with respect to rate regulation of motor carriers of property. Motor carriers of passengers shall be in all respects subject to provisions of this Chapter governing ratemaking for motor carriers of property, except as provided in 49 U.S. Code 11501(e).
(Source: P.A. 84-796.)

(625 ILCS 5/Ch 18C Sub 6 Art V heading)

(625 ILCS 5/18c-6501) (from Ch. 95 1/2, par. 18c-6501)
Sec. 18c-6501. Hours of Service for Drivers. No motor carrier of passengers shall operate any vehicle with a manufacturer's rated seating capacity of more than 8 persons, including the driver, except in compliance with federal hours of service regulations codified at 49 Code of Federal Regulations Part 395, Hours of Service of Drivers, as amended.
(Source: P.A. 84-796.)

(625 ILCS 5/18c-6502) (from Ch. 95 1/2, par. 18c-6502)
Sec. 18c-6502. Report and Investigation of Accidents. (1) Reports. Every motor carrier of passengers shall report to the Commission, by the speediest means possible, whether telephone, telegraph, or otherwise, every accident involving its equipment which resulted in loss of life to any person. In addition to reports required to be filed with the Department of Transportation, under Article IV of Chapter 11 and Chapter 7 of this Code, such carrier shall file a written report with the Commission, in accordance with regulations adopted hereunder, of any accident which results in injury or loss of life to any employee, or damage to the person or property of any member of the public. The Commission and the Department of Transportation may adopt, by reference, such state or federal reporting requirements as will effectuate the purposes of this Section and promote uniformity in bus accident reporting.
(2) Investigations. The Commission and the Department of Transportation may investigate any bus accident reported to it or of which it acquires knowledge independent of reports made by motor carriers of passengers, and shall have the power to enter such orders and adopt such regulations as will minimize the risk of future accidents.
(Source: P.A. 84-1246.)

(625 ILCS 5/18c-6503) (from Ch. 95 1/2, par. 18c-6503)
Sec. 18c-6503. Insurance. The provisions of Article IX of Subchapter 4 of this Chapter regarding insurance for motor carriers of property shall apply to motor carriers of passengers subject to the jurisdiction of the Commission under this Subchapter as if all references in Article IX were to motor carriers of passengers.
(Source: P.A. 84-1025.)

(625 ILCS 5/Ch. 18C Sub-ch. 7 heading)

(625 ILCS 5/Ch 18C Sub 7 Art I heading)

(625 ILCS 5/18c-7101) (from Ch. 95 1/2, par. 18c-7101)
Sec. 18c-7101. Jurisdiction Over Rail Carriers. The jurisdiction of the Commission under this Sub-chapter shall be exclusive and shall extend to all intrastate and interstate rail carrier operations within this State, except to the extent that its jurisdiction is preempted by valid provisions of the Staggers Rail Act of 1980 or other valid federal statute, regulation, or order.
(Source: P.A. 85-406.)

(625 ILCS 5/Ch 18C Sub 7 Art II heading)

(625 ILCS 5/18c-7201) (from Ch. 95 1/2, par. 18c-7201)
Sec. 18c-7201. Registration as a Rail Carrier.
(1) General Provisions. Except as provided in subsection (2) of this Section, no person shall operate as a rail carrier, and no person shall begin or continue construction of any track or other facilities, other than the repair or replacement of existing plant, for use in operations as a rail carrier unless such person has registered with the Commission as a rail carrier.
(2) Exceptions. Each rail carrier operating within the State of Illinois on the effective date of this Chapter shall automatically be deemed, as of that date, to have registered as a rail carrier for purposes of this Section. Such constructive registration shall expire on the 180th day after the effective date of this amendatory Act of 1985.
(Source: P.A. 84-796.)

(625 ILCS 5/18c-7202) (from Ch. 95 1/2, par. 18c-7202)
Sec. 18c-7202. Duties and Obligations of Rail Carriers. Each rail carrier shall provide adequate service to the public at reasonable rates and without discrimination.
(Source: P.A. 84-796.)

(625 ILCS 5/18c-7203) (from Ch. 95 1/2, par. 18c-7203)
Sec. 18c-7203. (Repealed).
(Source: P.A. 84-796. Repealed by P.A. 90-257, eff. 7-30-97.)

(625 ILCS 5/Ch 18C Sub 7 Art III heading)

(625 ILCS 5/18c-7301) (from Ch. 95 1/2, par. 18c-7301)
Sec. 18c-7301. (Repealed).
(Source: P.A. 84-796. Repealed by P.A. 90-257, eff. 7-30-97.)

(625 ILCS 5/18c-7302) (from Ch. 95 1/2, par. 18c-7302)
Sec. 18c-7302. (Repealed).
(Source: P.A. 84-796. Repealed by P.A. 90-257, eff. 7-30-97.)

(625 ILCS 5/Ch 18C Sub 7 Art IV heading)

(625 ILCS 5/18c-7401) (from Ch. 95 1/2, par. 18c-7401)
Sec. 18c-7401. Safety Requirements for Track, Facilities, and Equipment.
(1) General Requirements. Each rail carrier shall, consistent with rules, orders, and regulations of the Federal Railroad Administration, construct, maintain, and operate all of its equipment, track, and other property in this State in such a manner as to pose no undue risk to its employees or the person or property of any member of the public.
(2) Adoption of Federal Standards. The track safety standards and accident/incident standards promulgated by the Federal Railroad Administration shall be safety standards of the Commission. The Commission may, in addition, adopt by reference in its regulations other federal railroad safety standards, whether contained in federal statutes or in regulations adopted pursuant to such statutes.
(3) Railroad Crossings. No public road, highway, or street shall hereafter be constructed across the track of any rail carrier at grade, nor shall the track of any rail carrier be constructed across a public road, highway or street at grade, without having first secured the permission of the Commission; provided, that this Section shall not apply to the replacement of lawfully existing roads, highways and tracks. No public pedestrian bridge or subway shall be constructed across the track of any rail carrier without having first secured the permission of the Commission. The Commission shall have the right to refuse its permission or to grant it upon such terms and conditions as it may prescribe. The Commission shall have power to determine and prescribe the manner, including the particular point of crossing, and the terms of installation, operation, maintenance, use and protection of each such crossing.
The Commission shall also have power, after a hearing, to require major alteration of or to abolish any crossing, heretofore or hereafter established, when in its opinion, the public safety requires such alteration or abolition, and, except in cities, villages and incorporated towns of 1,000,000 or more inhabitants, to vacate and close that part of the highway on such crossing altered or abolished and cause barricades to be erected across such highway in such manner as to prevent the use of such crossing as a highway, when, in the opinion of the Commission, the public convenience served by the crossing in question is not such as to justify the further retention thereof; or to require a separation of grades, at railroad-highway grade crossings; or to require a separation of grades at any proposed crossing where a proposed public highway may cross the tracks of any rail carrier or carriers; and to prescribe, after a hearing of the parties, the terms upon which such separations shall be made and the proportion in which the expense of the alteration or abolition of such crossings or the separation of such grades, having regard to the benefits, if any, accruing to the rail carrier or any party in interest, shall be divided between the rail carrier or carriers affected, or between such carrier or carriers and the State, county, municipality or other public authority in interest. However, a public hearing by the Commission to abolish a crossing shall not be required when the public highway authority in interest vacates the highway. In such instance the rail carrier, following notification to the Commission and the highway authority, shall remove any grade crossing warning devices and the grade crossing surface.
The Commission shall also have power by its order to require the reconstruction, minor alteration, minor relocation or improvement of any crossing (including the necessary highway approaches thereto) of any railroad across any highway or public road, pedestrian bridge, or pedestrian subway, whether such crossing be at grade or by overhead structure or by subway, whenever the Commission finds after a hearing or without a hearing as otherwise provided in this paragraph that such reconstruction, alteration, relocation or improvement is necessary to preserve or promote the safety or convenience of the public or of the employees or passengers of such rail carrier or carriers. By its original order or supplemental orders in such case, the Commission may direct such reconstruction, alteration, relocation, or improvement to be made in such manner and upon such terms and conditions as may be reasonable and necessary and may apportion the cost of such reconstruction, alteration, relocation or improvement and the subsequent maintenance thereof, having regard to the benefits, if any, accruing to the railroad or any party in interest, between the rail carrier or carriers and public utilities affected, or between such carrier or carriers and public utilities and the State, county, municipality or other public authority in interest. The cost to be so apportioned shall include the cost of changes or alterations in the equipment of public utilities affected as well as the cost of the relocation, diversion or establishment of any public highway, made necessary by such reconstruction, alteration, relocation or improvement of said crossing. A hearing shall not be required in those instances when the Commission enters an order confirming a written stipulation in which the Commission, the public highway authority or other public authority in interest, the rail carrier or carriers affected, and in instances involving the use of the Grade Crossing Protection Fund, the Illinois Department of Transportation, agree on the reconstruction, alteration, relocation, or improvement and the subsequent maintenance thereof and the division of costs of such changes of any grade crossing (including the necessary highway approaches thereto) of any railroad across any highway, pedestrian bridge, or pedestrian subway.
Every rail carrier operating in the State of Illinois shall construct and maintain every highway crossing over its tracks within the State so that the roadway at the intersection shall be as flush with the rails as superelevated curves will allow, and, unless otherwise ordered by the Commission, shall construct and maintain the approaches thereto at a grade of not more than 5% within the right of way for a distance of not less the 6 feet on each side of the centerline of such tracks; provided, that the grades at the approaches may be maintained in excess of 5% only when authorized by the Commission.
Every rail carrier operating within this State shall remove from its right of way at all railroad-highway grade crossings within the State, such brush, shrubbery, and trees as is reasonably practical for a distance of not less than 500 feet in either direction from each grade crossing. The Commission shall have power, upon its own motion, or upon complaint, and after having made proper investigation, to require the installation of adequate and appropriate luminous reflective warning signs, luminous flashing signals, crossing gates illuminated at night, or other protective devices in order to promote and safeguard the health and safety of the public. Luminous flashing signal or crossing gate devices installed at grade crossings, which have been approved by the Commission, shall be deemed adequate and appropriate. The Commission shall have authority to determine the number, type, and location of such signs, signals, gates, or other protective devices which, however, shall conform as near as may be with generally recognized national standards, and the Commission shall have authority to prescribe the division of the cost of the installation and subsequent maintenance of such signs, signals, gates, or other protective devices between the rail carrier or carriers, the public highway authority or other public authority in interest, and in instances involving the use of the Grade Crossing Protection Fund, the Illinois Department of Transportation. Except where train crews provide flagging of the crossing to road users, yield signs shall be installed at all highway intersections with every grade crossing in this State that is not equipped with automatic warning devices, such as luminous flashing signals or crossing gate devices. A stop sign may be used in lieu of the yield sign when an engineering study conducted in cooperation with the highway authority and the Illinois Department of Transportation has determined that a stop sign is warranted. If the Commission has ordered the installation of luminous flashing signal or crossing gate devices at a grade crossing not equipped with active warning devices, the Commission shall order the installation of temporary stop signs at the highway intersection with the grade crossing unless an engineering study has determined that a stop sign is not appropriate. If a stop sign is not appropriate, the Commission may order the installation of other appropriate supplemental signing as determined by an engineering study. The temporary signs shall remain in place until the luminous flashing signal or crossing gate devices have been installed. The rail carrier is responsible for the installation and subsequent maintenance of any required signs. The permanent signs shall be in place by July 1, 2011.
No railroad may change or modify the warning device system at a railroad-highway grade crossing, including warning systems interconnected with highway traffic control signals, without having first received the approval of the Commission. The Commission shall have the further power, upon application, upon its own motion, or upon complaint and after having made proper investigation, to require the interconnection of grade crossing warning devices with traffic control signals at highway intersections located at or near railroad crossings within the distances described by the State Manual on Uniform Traffic Control Devices adopted pursuant to Section 11-301 of this Code. In addition, State and local authorities may not install, remove, modernize, or otherwise modify traffic control signals at a highway intersection that is interconnected or proposed to be interconnected with grade crossing warning devices when the change affects the number, type, or location of traffic control devices on the track approach leg or legs of the intersection or the timing of the railroad preemption sequence of operation until the Commission has approved the installation, removal, modernization, or modification. Commission approval shall be limited to consideration of issues directly affecting the public safety at the railroad-highway grade crossing. The electrical circuit devices, alternate warning devices, and preemption sequences shall conform as nearly as possible, considering the particular characteristics of the crossing and intersection area, to the State manual adopted by the Illinois Department of Transportation pursuant to Section 11-301 of this Code and such federal standards as are made applicable by subsection (2) of this Section. In order to carry out this authority, the Commission shall have the authority to determine the number, type, and location of traffic control devices on the track approach leg or legs of the intersection and the timing of the railroad preemption sequence of operation. The Commission shall prescribe the division of costs for installation and maintenance of all devices required by this paragraph between the railroad or railroads and the highway authority in interest and in instances involving the use of the Grade Crossing Protection Fund or a State highway, the Illinois Department of Transportation.
Any person who unlawfully or maliciously removes, throws down, damages or defaces any sign, signal, gate or other protective device, located at or near any public grade crossing, shall be guilty of a petty offense and fined not less than $50 nor more than $200 for each offense. In addition to fines levied under the provisions of this Section a person adjudged guilty hereunder may also be directed to make restitution for the costs of repair or replacement, or both, necessitated by his misconduct.
It is the public policy of the State of Illinois to enhance public safety by establishing safe grade crossings. In order to implement this policy, the Illinois Commerce Commission is directed to conduct public hearings and to adopt specific criteria by July 1, 1994, that shall be adhered to by the Illinois Commerce Commission in determining if a grade crossing should be opened or abolished. The following factors shall be considered by the Illinois Commerce Commission in developing the specific criteria for opening and abolishing grade crossings:
(a) timetable speed of passenger trains;
(b) distance to an alternate crossing;
(c) accident history for the last 5 years;
(d) number of vehicular traffic and posted speed

limits;

(e) number of freight trains and their timetable

speeds;

(f) the type of warning device present at the grade

crossing;

(g) alignments of the roadway and railroad, and the

angle of intersection of those alignments;

(h) use of the grade crossing by trucks carrying

hazardous materials, vehicles carrying passengers for hire, and school buses; and

(i) use of the grade crossing by emergency vehicles.
The Illinois Commerce Commission, upon petition to open or abolish a grade crossing, shall enter an order opening or abolishing the crossing if it meets the specific criteria adopted by the Commission.
Except as otherwise provided in this subsection (3), in no instance shall a grade crossing be permanently closed without public hearing first being held and notice of such hearing being published in an area newspaper of local general circulation.
(4) Freight Trains - Radio Communications. The Commission shall after hearing and order require that every main line railroad freight train operating on main tracks outside of yard limits within this State shall be equipped with a radio communication system. The Commission after notice and hearing may grant exemptions from the requirements of this Section as to secondary and branch lines.
(5) Railroad Bridges and Trestles - Walkway and Handrail. In cases in which the Commission finds the same to be practical and necessary for safety of railroad employees, bridges and trestles, over and upon which railroad trains are operated, shall include as a part thereof, a safe and suitable walkway and handrail on one side only of such bridge or trestle, and such handrail shall be located at the outer edge of the walkway and shall provide a clearance of not less than 8 feet, 6 inches, from the center line of the nearest track, measured at right angles thereto.
(6) Packages Containing Articles for First Aid to Injured on Trains.
(a) All rail carriers shall provide a first aid kit

that contains, at a minimum, those articles prescribed by the Commission, on each train or engine, for first aid to persons who may be injured in the course of the operation of such trains.

(b) A vehicle, excluding a taxi cab used in an

emergency situation, operated by a contract carrier transporting railroad employees in the course of their employment shall be equipped with a readily available first aid kit that contains, as a minimum, the same articles that are required on each train or engine.

(7) Abandoned Bridges, Crossings, and Other Rail Plant. The Commission shall have authority, after notice and hearing, to order:
(a) The removal of any abandoned railroad tracks from

roads, streets or other thoroughfares in this State; and

(b) The removal of abandoned overhead railroad

structures crossing highways, waterways, or railroads.

The Commission may equitably apportion the cost of such actions between the rail carrier or carriers, public utilities, and the State, county, municipality, township, road district, or other public authority in interest.
(8) Railroad-Highway Bridge Clearance. A vertical clearance of not less than 23 feet above the top of rail shall be provided for all new or reconstructed highway bridges constructed over a railroad track. The Commission may permit a lesser clearance if it determines that the 23 foot clearance standard cannot be justified based on engineering, operational, and economic conditions.
(9) Right of Access To Railroad Property.
(a) A community antenna television company franchised

by a municipality or county pursuant to the Illinois Municipal Code or the Counties Code, respectively, shall not enter upon any real estate or rights-of-way in the possession or control of a railroad subject to the jurisdiction of the Illinois Commerce Commission unless the community antenna television company first complies with the applicable provisions of subparagraph (f) of Section 11-42-11.1 of the Illinois Municipal Code or subparagraph (f) of Section 5-1096 of the Counties Code.

(b) Notwithstanding any provision of law to the

contrary, this subsection (9) applies to all entries of railroad rights-of-way involving a railroad subject to the jurisdiction of the Illinois Commerce Commission by a community antenna television company and shall govern in the event of any conflict with any other provision of law.

(c) This subsection (9) applies to any entry upon any

real estate or right-of-way in the possession or control of a railroad subject to the jurisdiction of the Illinois Commerce Commission for the purpose of or in connection with the construction, or installation of a community antenna television company's system or facilities commenced or renewed on or after the effective date of this amendatory Act of the 100th General Assembly.

(d) Nothing in this amendatory Act of the 100th

General Assembly shall be construed to prevent a railroad from negotiating other terms and conditions or the resolution of any dispute in relation to an entry upon or right of access as set forth in this subsection (9).

(e) For purposes of this subsection (9):
"Broadband service", "cable operator", and "holder"

have the meanings given to those terms under Section 21-201 of the Public Utilities Act.

"Community antenna television company" includes, in

the case of real estate or rights-of-way in possession of or in control of a railroad, a holder, cable operator, or broadband service provider.

(f) Beginning on the effective date this amendatory

Act of the 100th General Assembly, the Transportation Division of the Illinois Commerce Commission shall include in its annual Crossing Safety Improvement Program report a brief description of the number of cases decided by the Illinois Commerce Commission and the number of cases that remain pending before the Illinois Commerce Commission under this subsection (9) for the period covered by the report.

(Source: P.A. 100-251, eff. 8-22-17.)

(625 ILCS 5/18c-7401.1)
Sec. 18c-7401.1. Rules for safe railroad worker walkways. Within 90 days after the effective date of this amendatory Act of the 93rd General Assembly, the Commission shall adopt rules regarding safe walkways for railroad workers in areas where work is regularly performed on the ground. The rules must include, at a minimum, a requirement that any walkway (i) have a reasonably uniform surface, (ii) be maintained in a safe condition, and (iii) be reasonably free of obstacles, debris, and other hazards.
(Source: P.A. 93-791, eff. 7-22-04.)

(625 ILCS 5/18c-7402) (from Ch. 95 1/2, par. 18c-7402)
Sec. 18c-7402. Safety requirements for railroad operations.
(1) Obstruction of crossings.
(a) Obstruction of emergency vehicles. Every railroad

shall be operated in such a manner as to minimize obstruction of emergency vehicles at crossings. Where such obstruction occurs and the train crew is aware of the obstruction, the train crew shall immediately take any action, consistent with safe operating procedure, necessary to remove the obstruction. In the Chicago and St. Louis switching districts, every railroad dispatcher or other person responsible for the movement of railroad equipment in a specific area who receives notification that railroad equipment is obstructing the movement of an emergency vehicle at any crossing within such area shall immediately notify the train crew through use of existing communication facilities. Upon notification, the train crew shall take immediate action in accordance with this paragraph.

(b) Obstruction of highway at grade crossing

prohibited. It is unlawful for a rail carrier to permit any train, railroad car or engine to obstruct public travel at a railroad-highway grade crossing for a period in excess of 10 minutes, except where such train or railroad car is continuously moving or cannot be moved by reason of circumstances over which the rail carrier has no reasonable control.

In a county with a population of greater than

1,000,000, as determined by the most recent federal census, during the hours of 7:00 a.m. through 9:00 a.m. and 4:00 p.m. through 6:00 p.m. it is unlawful for a rail carrier to permit any single train or railroad car to obstruct public travel at a railroad-highway grade crossing in excess of a total of 10 minutes during a 30 minute period, except where the train or railroad car cannot be moved by reason or circumstances over which the rail carrier has no reasonable control. Under no circumstances will a moving train be stopped for the purposes of issuing a citation related to this Section.

However, no employee acting under the rules or orders

of the rail carrier or its supervisory personnel may be prosecuted for a violation of this subsection (b).

(c) Punishment for obstruction of grade crossing. Any

rail carrier violating paragraph (b) of this subsection shall be guilty of a petty offense and fined not less than $200 nor more than $500 if the duration of the obstruction is in excess of 10 minutes but no longer than 15 minutes. If the duration of the obstruction exceeds 15 minutes the violation shall be a business offense and the following fines shall be imposed: if the duration of the obstruction is in excess of 15 minutes but no longer than 20 minutes, the fine shall be $500; if the duration of the obstruction is in excess of 20 minutes but no longer than 25 minutes, the fine shall be $700; if the duration of the obstruction is in excess of 25 minutes, but no longer than 30 minutes, the fine shall be $900; if the duration of the obstruction is in excess of 30 minutes but no longer than 35 minutes, the fine shall be $1,000; if the duration of the obstruction is in excess of 35 minutes, the fine shall be $1,000 plus an additional $500 for each 5 minutes of obstruction in excess of 25 minutes of obstruction.

(2) Other operational requirements.
(a) Bell and whistle-crossings. Every rail carrier

shall cause a bell, and a whistle or horn to be placed and kept on each locomotive, and shall cause the same to be rung or sounded by the engineer or fireman, at the distance of at least 1,320 feet, from the place where the railroad crosses or intersects any public highway, and shall be kept ringing or sounding until the highway is reached; provided that at crossings where the Commission shall by order direct, only after a hearing has been held to determine the public is reasonably and sufficiently protected, the rail carrier may be excused from giving warning provided by this paragraph.

(a-5) The requirements of paragraph (a) of this

subsection (2) regarding ringing a bell and sounding a whistle or horn do not apply at a railroad crossing that has a permanently installed automated audible warning device authorized by the Commission under Section 18c-7402.1 that sounds automatically when an approaching train is at least 1,320 feet from the crossing and that keeps sounding until the lead locomotive has crossed the highway. The engineer or fireman may ring the bell or sound the whistle or horn at a railroad crossing that has a permanently installed audible warning device.

(b) Speed limits. Each rail carrier shall operate its

trains in compliance with speed limits set by the Commission. The Commission may set train speed limits only where such limits are necessitated by extraordinary circumstances affecting the public safety, and shall maintain such train speed limits in effect only for such time as the extraordinary circumstances prevail.

The Commission and the Department of Transportation

shall conduct a study of the relation between train speeds and railroad-highway grade crossing safety. The Commission shall report the findings of the study to the General Assembly no later than January 5, 1997.

(c) Special speed limit; pilot project. The

Commission and the Board of the Commuter Rail Division of the Regional Transportation Authority shall conduct a pilot project in the Village of Fox River Grove, the site of the fatal school bus accident at a railroad crossing on October 25, 1995, in order to improve railroad crossing safety. For this project, the Commission is directed to set the maximum train speed limit for Regional Transportation Authority trains at 50 miles per hour at intersections on that portion of the intrastate rail line located in the Village of Fox River Grove. If the Regional Transportation Authority deliberately fails to comply with this maximum speed limit, then any entity, governmental or otherwise, that provides capital or operational funds to the Regional Transportation Authority shall appropriately reduce or eliminate that funding. The Commission shall report to the Governor and the General Assembly on the results of this pilot project in January 1999, January 2000, and January 2001. The Commission shall also submit a final report on the pilot project to the Governor and the General Assembly in January 2001. The provisions of this subsection (c), other than this sentence, are inoperative after February 1, 2001.

(3) Report and investigation of rail accidents.
(a) Reports. Every rail carrier shall report to the

Commission, by the speediest means possible, whether telephone, telegraph, or otherwise, every accident involving its equipment, track, or other property which resulted in loss of life to any person. In addition, such carriers shall file a written report with the Commission. Reports submitted under this paragraph shall be strictly confidential, shall be specifically prohibited from disclosure, and shall not be admissible in any administrative or judicial proceeding relating to the accidents reported.

(b) Investigations. The Commission may investigate

all railroad accidents reported to it or of which it acquires knowledge independent of reports made by rail carriers, and shall have the power, consistent with standards and procedures established under the Federal Railroad Safety Act, as amended, to enter such temporary orders as will minimize the risk of future accidents pending notice, hearing, and final action by the Commission.

(Source: P.A. 100-201, eff. 8-18-17.)

(625 ILCS 5/18c-7402.1)
Sec. 18c-7402.1. Pilot projects; automated audible warning devices.
(a) The General Assembly finds and declares that, for the communities of the State that are traversed by railroads, there is a growing need to mitigate train horn noise without compromising the safety of the public. Therefore, after applications are filed and approved by the Commission, the Commission shall authorize pilot projects in the counties of Cook, DuPage, Lake, and Will to test the utility and safety of stationary automated audible warning devices as an alternative to trains having to sound their horns as they approach highway-rail crossings.
(b) In light of the pending proposed ruling by the Federal Railroad Administration on the use of locomotive horns at all highway-rail crossings across the nation, it is in the best interest of the State for the Commission to expedite the pilot projects in order to contribute data to the federal rulemaking process regarding the possible inclusion of stationary automated warning devices in the counties of Cook, DuPage, Lake, and Will as a safety measure option to the proposed federal rule.
(c) The Commission shall adopt rules for implementing the pilot projects in the counties of Cook, DuPage, Lake, and Will.
(Source: P.A. 92-284, eff. 8-9-01.)

(625 ILCS 5/18c-7402.5)
Sec. 18c-7402.5. (Repealed).
(Source: P.A. 90-187, eff. 1-1-98. Repealed internally, eff. 2-1-01.)

(625 ILCS 5/18c-7403) (from Ch. 95 1/2, par. 18c-7403)
Sec. 18c-7403. Enforcement and Waiver of Safety Requirements.
(1) Enforcement. Except with regard to grade crossing obstructions under Section 18c-7402 of this Chapter and trespass on railroad rights of way and yards under Section 18c-7503 of this Chapter, jurisdiction to initiate actions to enforce provisions of this Chapter is vested exclusively in the Commission. Where a valid federal statute, regulation, or order sets forth procedures or sanctions for violation of safety standards, and such procedures or sanctions are preemptive of state law, the Commission shall exercise its enforcement jurisdiction under this Article in accordance therewith. Otherwise, the provisions of this Chapter regarding enforcement procedures and sanctions shall apply.
(2) Waiver. The Commission may waive any of the safety requirements under this Article if continued adherence to the requirement or requirements is not required for the safety of railroad employees or the public.
(Source: P.A. 90-257, eff. 7-30-97.)

(625 ILCS 5/18c-7404) (from Ch. 95 1/2, par. 18c-7404)
Sec. 18c-7404. Transportation of Hazardous Materials by Rail Carriers. (1) Commission to Regulate Hazardous Materials Transportation by Rail Carrier.
(a) Powers of the Commission. The Commission is authorized to regulate the transportation of hazardous materials by rail carrier by:
(i) Adopting by reference the hazardous materials regulations of the Office of Hazardous Materials Transportation and the Federal Railroad Administration of the United States Department of Transportation, as amended;
(ii) Conducting investigations, issuing subpoenas, taking depositions, requiring the production of relevant documents, records and property, and conducting hearings in aid of such investigations;
(iii) Conducting a continuing review of all aspects of hazardous materials transportation by rail carrier to determine and recommend actions necessary to insure safe transportation of such materials;
(iv) Undertaking, directly or indirectly, research, development, demonstration and training activities;
(v) Cooperating with other State agencies and enter into interagency agreements; and
(vi) Entering upon, inspecting and examining the records and properties relating to the transportation of hazardous materials by rail, including all portions of any facility used in the loading, unloading, and actual movement of such materials, or in the storage of such materials incidental to actual movement by rail;
(vii) Stopping and inspecting trains, at reasonable times and locations and in a reasonable manner, or taking any other action necessary to administer or enforce the provisions of this Section.
(b) Scope of Section. The provisions of this Section apply generally to the transportation of hazardous materials by rail carrier within the State of Illinois, but do not apply to:
(i) Natural gas pipelines;
(ii) Transportation of firearms or ammunition for personal use or in commerce; or
(iii) Transportation exempted by the Commission where the exemption granted by the Commission is:
(A) Coextensive with an exemption granted by the Office of Hazardous Materials and the Federal Railroad Administration; or
(B) Otherwise exempt under statutes or regulations governing similar transportation in interstate commerce.
(c) Rail Carriers to Comply with Commission Regulations. No person shall transport hazardous materials by rail carrier except in compliance with this Section, Commission regulations and orders.
(2) Enforcement.
(a) Criminal Penalties. Any person who willfully violates the provisions of this Section, Commission regulations or orders shall have committed a class 3 felony and be subject to criminal penalties in an amount not to exceed $25,000.
(b) Civil Penalties. Any person who knowingly violates the provisions of this Section, Commission regulations or orders shall also be subject to civil penalties in an amount not to exceed $10,000.
(c) Injunctive Relief. The Commission may petition any circuit court with venue and jurisdiction to enforce this Chapter to enjoin actions which it has reason to believe may pose an imminent hazard, and to issue such other orders as will eliminate or ameliorate the imminent hazard. As used in this Section, "imminent hazard" means a substantial likelihood that death, serious illness, or severe personal injury will occur prior to the time during which an administrative proceeding to abate the danger could normally be completed.
(3) Commission to Adopt Regulations. The Commission may adopt regulations governing the transportation of hazardous materials by rail carrier where:
(a) The risk created by such transportation is susceptible to control by regulation;
(b) State regulation would be more effective in controlling the risk than federal regulation; and
(c) The regulations adopted by the Commission are not inconsistent with federal regulations.
(Source: P.A. 85-815.)

(625 ILCS 5/18c-7405)
Sec. 18c-7405. Accident counseling.
(a) Every Class I and Class II rail carrier, according to federal regulations, operating in this State must establish a counseling or trauma program and provide or make available counseling or other critical incident stress debriefing services to each member of an operating crew directly involved in an accident that results in loss of life or serious bodily injury on its railway or right-of-way.
(b) Each Class I and Class II rail carrier, according to federal regulations, operating in this State must file its counseling or trauma program with the processing section of the Transportation Division of the Illinois Commerce Commission, whose sole responsibility under this Section shall be to receive the program and make it available for public inspection. Each rail carrier subject to this subsection (b) must review and update its counseling or trauma program filing every 3 years, at the request of the Commission. Programs may be filed by mail or electronic mail. Electronic filings shall be submitted to an email address designated by the Commission.
(Source: P.A. 97-963, eff. 8-15-12.)

(625 ILCS 5/18c-7406)
Sec. 18c-7406. Closure of at-grade crossings; bicycle and pedestrian trails. When considering the closure of an at-grade railroad crossing to public use, the Commission shall consider the status of the crossing as an element of a bicycle and pedestrian trail funded under the federal Transportation Equity Act for the 21st Century (TEA-21) and its successor Acts.
(Source: P.A. 94-304, eff. 7-21-05.)

(625 ILCS 5/Ch 18C Sub 7 Art V heading)

(625 ILCS 5/18c-7501) (from Ch. 95 1/2, par. 18c-7501)
Sec. 18c-7501. Eminent Domain. If any rail carrier shall be unable to agree with the owner for the purchase of any real estate required for the purposes of its incorporation, or the transaction of its business, or for its depots, station buildings, machine and repair shops, or for right of way or any other lawful purpose connected with or necessary to the building, operating or running of such rail carrier, such may acquire such title in the manner that may be now or hereafter provided for by the law of eminent domain.
A rail carrier may exercise quick take powers of eminent domain as provided in Article 20 of the Eminent Domain Act, when all of the following conditions are met: (1) the complaint for condemnation is filed within one year of the effective date of this amendatory Act of 1988; (2) the purpose of the condemnation proceeding is to acquire land for the construction of an industrial harbor railroad port; and (3) the total amount of land to be acquired for that purpose is less than 75 acres and is adjacent to the Illinois River.
(Source: P.A. 94-1055, eff. 1-1-07.)

(625 ILCS 5/18c-7502) (from Ch. 95 1/2, par. 18c-7502)
Sec. 18c-7502. Malicious removal of or damage to railroad property or freight.
(a) Malicious removal of or damage to railroad property or freight. A person is guilty of an offense if he or she is found to have:
(i) removed, taken, stolen, changed, added to, taken

from, or in any manner changed, defaced, or interfered with any of the parts or attachments of any locomotive or car, or any plant or property used in or in connection with the operation of any railroad carrier, locomotive, car, or train, or shoots, throws, or drops any object onto or at any train, locomotive, or car;

(ii) willfully and with intent to permanently deprive

the owner thereof, taken or removed railroad freight from any freight car, including a boxcar, container, or flatbed;

(iii) bought or received any of the railroad freight

described in item (ii), having reason to know that such freight was stolen; or

(iv) willfully placed upon an active railroad track

or railroad right of way any object or objects that would adversely affect safe railroad operations.

(b) Penalties.
(1) If the railroad property damage does not exceed

$500 and no bodily injury occurs to another as a result of a violation of this Section, the person shall be guilty of a Class A misdemeanor. Upon being found in violation of item (i) of subsection (a), the person shall, in addition to such other sanctions as may be deemed appropriate by the court, be subject to pay the railroad carrier involved the cost to repair any railroad property damaged, and to perform community service for not less than 30 hours or more than 120 hours. If community service is not available in the jurisdiction where the offense was committed, that person shall be subject to pay a fine of not less than $150 or more than $1,000, or imprisonment for not less than 5 days or more than 1 year, or both. If railroad property damage exceeds $500 or bodily injury occurs to another as a result of a violation of this Section, the person shall be guilty of a Class 4 felony. Upon being found in violation of item (i) of subsection (a), the person shall, in addition to such other sanctions as may be deemed appropriate by the court, be subject to pay the railroad carrier involved for the cost to repair any railroad property damaged, and shall be fined not less than $1,000, nor more than $25,000, or imprisonment for not less than 1 year, or more than 3 years, or both. If serious bodily injury or death occurs to another as a result of a violation of item (i) of subsection (a), the person shall be guilty of a Class 2 felony and shall, in addition to such sanctions as may be deemed appropriate by the court, be subject to pay the railroad carrier involved the cost to repair any railroad property damaged, and shall be fined not less than $5,000 nor more than $25,000, or imprisonment for not less than 3 years nor more than 7 years, or both. If any such action is malicious and is the cause of wrecking any train, locomotive, or car in this State whereby the life of any person is lost, the person found guilty thereof shall be liable for first degree murder and the person shall be subject to pay the railroad carrier involved the cost to repair any railroad property damaged.

(2) Upon being found in violation of item (ii),

(iii), or (iv) the person shall be guilty of a Class 4 felony. In addition to such other sanctions as may be deemed appropriate by the court, the person shall be subject to pay the railroad carrier involved for the cost to repair any railroad property damaged, and shall be fined not less than $1,000, nor more than $25,000, or imprisoned for not less than 1 year nor more than 3 years.

(3) Local authorities shall impose fines as

established in this subsection (b) for persons found in violation of this Section or any similar local ordinance.

(c) Definitions. As used in this Section:
"Bodily injury" means:
(i) a cut, abrasion, bruise, bump, or disfigurement;
(ii) physical pain;
(iii) illness;
(iv) impairment of the function of a bodily member,

organ, or mental faculty; or

(v) any other injury to the body, no matter how

temporary.

"Railroad" means any form of nonhighway ground transportation that runs on rails or electromagnetic guideways, including:
(i) commuter or other short-haul railroad passenger

service in a metropolitan or urban area; and

(ii) high-speed ground transportation systems that

connect metropolitan areas, but does not include rapid transit operations in an urban area that are not connected to the general railroad system of transportation.

"Railroad carrier" means a person providing railroad transportation.
"Railroad property" means all tangible property owned, leased, or operated by a railroad carrier including a right of way, track, bridge, yard, shop, station, tunnel, viaduct, trestle, depot, warehouse, terminal, or any other structure, appurtenance, or equipment owned, leased, or used in the operation of any railroad carrier including trains, locomotives, engines, railroad cars, work equipment, rolling stock, or safety devices. "Railroad property" does not include a railroad carrier's administrative buildings or offices, office equipment, or intangible property such as software or other information.
"Right of way" means the track or roadbed owned, leased, or operated by a rail carrier that is located on either side of its tracks and that is readily recognizable to a reasonable person as being railroad property or is reasonably identified as such by fencing or appropriate signs.
"Yard" means a system of parallel tracks, crossovers, and switches where railroad cars are switched and made up into trains, and where railroad cars, locomotives, and other rolling stock is kept when not in use or when awaiting repair.
"Serious bodily injury" means bodily injury that involves:
(i) a substantial risk of death;
(ii) extreme physical pain;
(iii) protracted and obvious disfigurement; or
(iv) protracted loss or impairment of the function of

a bodily member, organ, or mental faculty.

(Source: P.A. 96-1132, eff. 1-1-11.)

(625 ILCS 5/18c-7503) (from Ch. 95 1/2, par. 18c-7503)
Sec. 18c-7503. Trespassing on railroad property; terminal security.
(1) Trespassing on railroad property prohibited.
(a) General prohibition. Except as otherwise provided

in paragraph (b) of this subsection, no person may:

(i) walk, ride, drive or be upon or along the

right of way or rail yard of a rail carrier within the State, at a place other than a public crossing;

(ii) enter or be upon any railroad property;
(iii) without lawful authority or the railroad

carrier's consent, ride on the outside of a train or inside a passenger car, locomotive, or freight car, including a box car, flatbed, or container;

(iv) willfully lead or contrive any animal to go

upon the railroad's rights of way for any reason other than to pass over such rights of way at a marked public crossing; or

(v) throw or cause to be thrown on to the

railroad's rights of way any waste paper, ashes, household waste, glass, metal, tires, refuse, or rubbish.

(b) Exceptions. This subsection shall not apply to:
(i) fare paying passengers on trains or employees

of a rail carrier;

(ii) railroad employees and an authorized

representative of rail carrier employees, while performing required duties in accordance with reasonable rail carrier company guidelines;

(iii) a person going upon the right of way or

into the rail yard to save human life or to remove an object that a reasonable person would believe poses an imminent threat to human life or limb;

(iv) a person being on the station grounds or in

the depot of the rail carrier for the purpose of transacting business;

(v) a person, his family, or his employees or

agents going across a farm crossing, as defined in this Chapter, for the purpose of crossing from one part to another part of a farm he owns or leases, where the farm lies on both sides of the right of way;

(vi) a person having written permission from the

rail carrier to go upon the right of way or into the rail yard;

(vii) representatives of local, State, and

federal governmental agencies in performance of their official duties; and

(viii) a person having written permission from

the rail carrier to go in or be upon railroad property.

(2) Penalties.
(a) Any person found in violation of item (i), (ii),

(iii) or (iv) of paragraph (a) of subsection (1) shall be guilty of a Class C misdemeanor for a first offense. In addition to such other sanctions as may be deemed appropriate by the court, the person shall be subject to a mandatory fine of not less than $150 or more than $500, or to imprisonment for not less than 5 days nor more than 30 days, or both. For each subsequent offense, the person shall be guilty of a Class A misdemeanor. In addition to such sanctions as may be deemed appropriate by the court, the person shall be subject to a mandatory fine of not less than $500 nor more than $1,000, or to imprisonment for not less than 10 days or more than one year, or both.

(b) Any person found in violation of item (v) of

paragraph (a) of subsection (1) shall be guilty of an offense and in addition to such sanctions as may be deemed appropriate by the court shall be subject to a fine of not less than $100 nor more than $500, or community service of not less than 8 hours nor more than 50 hours, or both. If damage to any railroad property or bodily injury occurs to another as a result of a violation of item (v) of paragraph (a) of subsection (1), that person shall be charged with the offense of Malicious Removal of or Damage to Railroad Property or Freight pursuant to Section 18c-7502.

(c) Local authorities shall impose fines as

established in paragraphs (a) and (b) of this subsection (2) for persons found in violation of this Section or any similar local ordinance.

(2.5) Terminal security. The owner of a terminal is expressly authorized, within the terminal property, to construct and operate berms, commercially constructed electric fences, and monitoring equipment as security measures for reducing the economic impact of theft, enhancing homeland security, and improving the protection of the general public welfare. The terminal owner shall properly operate and maintain these security measures. Any electric fence installed pursuant to this subsection shall: (i) be marked with appropriate signs; (ii) be entirely surrounded at a distance of at least 36 inches by properly maintained non-electric perimeter fences at least 8 feet tall; (iii) operate at a level of current that is not lethal to a human being upon contact; (iv) be covered at all times by an insurance policy maintained by the operator of the terminal for liability from claims arising out of the operation of the fence in an amount not less than $10,000,000 per occurrence; and (v) be regularly monitored and inspected by a qualified electrician. The use of any of these security measures in accordance with this subsection is not a violation of this Sub-chapter.
(3) Definitions. For purposes of this Section:
"Passenger" means a person who is traveling by train with lawful authority and who does not participate in the train's operation. The term "passenger" does not include stowaways.
"Railroad" means any form of nonhighway ground transportation that runs on rails or electromagnetic guideways, including:
(i) commuter or other short-haul railroad

passenger service in a metropolitan or urban area; and

(ii) high-speed ground transportation systems

that connect metropolitan areas; but does not include rapid transit operations in an urban area that are not connected to the general railroad system of transportation.

"Railroad carrier" means a person providing railroad transportation.
"Railroad property" means all tangible property owned, leased, or operated by a railroad carrier including a right of way, track, bridge, yard, shop, station, tunnel, viaduct, trestle, depot, warehouse, terminal, or any other structure, appurtenance, or equipment owned, leased, or used in the operation of any railroad carrier including trains, locomotives, engines, railroad cars, work equipment, rolling stock, or safety devices. "Railroad property" does not include a railroad carrier's administrative buildings or offices, office equipment, or intangible property such as software or other information.
"Right of way" means the track or roadbed owned, leased, or operated by a rail carrier which is located on either side of its tracks and which is readily recognizable to a reasonable person as being railroad property or is reasonably identified as such by fencing or appropriate signs.
"Terminal" means a rail terminal facility, intermodal facility where at least one mode of transportation serviced by the facility is a railroad, or other railroad freight facility larger than 25 acres.
"Yard" means a system of parallel tracks, crossovers, and switches where railroad cars are switched and made up into trains, and where railroad cars, locomotives, and other rolling stock is kept when not in use or when awaiting repair.
(Source: P.A. 94-736, eff. 5-1-06.)

(625 ILCS 5/18c-7504) (from Ch. 95 1/2, par. 18c-7504)
Sec. 18c-7504. Construction of Fences, Farm Crossings, and Damages. (1) Fencing. Every rail carrier shall, within 6 months after any part of its line is open for use, erect and thereafter maintain fences on both sides of its road or so much thereof as is open for use, suitable and sufficient to prevent cattle, horses, sheep, hogs or other livestock from getting on such railroad, provided that the other 3 sides of the property are enclosed, except at the crossings of public roads and highways, and within such portion of cities and incorporated towns and villages as are or may be hereafter laid out and platted into lots and blocks, with gates at the farm crossings of such railroad, which farm crossings shall be constructed by such rail carrier when and where the same may become necessary, for the use of the proprietors of the lands adjoining such railroad; and when such fences are not made as aforesaid, or when such fences are not kept in good repair, such rail carrier shall be liable for all damages which may be done by the agents, engines or cars of such rail carrier, to such cattle, horses, sheep, hogs or other livestock thereof, and reasonable attorney's fees in any court wherein suit is brought for such damages, or to which the same may be appealed; but where such fences have been duly made and kept in good repair, such rail carrier shall not be liable for any such damages, unless negligently or willfully done.
(2) Enforcement. If the rail carrier, after being notified, shall refuse to build or repair such fence, gates, or farm crossings, in accordance with the provisions of this, Section, the owner or occupant of the land required to be fenced shall be entitled to an order from any court of competent jurisdiction requiring the rail carrier to build or repair such fence, gates, or farm crossing and may recover interest at one percent per month of the cost of such building or repair, from the time the crossing or repair was requested, as damage in the circuit court, together with costs to be taxed by the court.
(Source: P.A. 84-796.)

(625 ILCS 5/Ch. 18C Sub-ch. 8 heading)

(625 ILCS 5/Ch 18C Sub 8 Art I heading)

(625 ILCS 5/18c-8101) (from Ch. 95 1/2, par. 18c-8101)
Sec. 18c-8101. (Repealed).
(Source: Repealed by P.A. 89-42, eff. 1-1-96.)

(625 ILCS 5/Ch 18C Sub 8 Art II heading)

(625 ILCS 5/18c-8201) (from Ch. 95 1/2, par. 18c-8201)
Sec. 18c-8201. (Repealed).
(Source: Repealed by P.A. 89-42, eff. 1-1-96.)

(625 ILCS 5/Ch 18C Sub 8 Art III heading)

(625 ILCS 5/18c-8301) (from Ch. 95 1/2, par. 18c-8301)
Sec. 18c-8301. (Repealed).
(Source: Repealed by P.A. 89-42, eff. 1-1-96.)

(625 ILCS 5/Ch 18C Sub 8 Art IV heading)

(625 ILCS 5/18c-8401) (from Ch. 95 1/2, par. 18c-8401)
Sec. 18c-8401. (Repealed).
(Source: Repealed by P.A. 89-42, eff. 1-1-96.)

(625 ILCS 5/Ch. 18C Sub-ch. 9 heading)

(625 ILCS 5/Ch 18C Sub 9 Art I heading)

(625 ILCS 5/18c-9101) (from Ch. 95 1/2, par. 18c-9101)
Sec. 18c-9101. Remedies Cumulative. Rights and remedies under this Chapter shall be cumulative of each other and of rights and remedies under other provisions of law, except as otherwise expressly provided herein. Exercise of one right or remedy under this Chapter shall not waive or bar exercise of any other, and imposition of one sanction under this Chapter shall not be a bar to imposition of any other sanction provided for in this Chapter.
(Source: P.A. 84-796.)

(625 ILCS 5/Ch 18C Sub 9 Art II heading)

(625 ILCS 5/18c-9201) (from Ch. 95 1/2, par. 18c-9201)
Sec. 18c-9201. Grandfather Clause. Except as otherwise expressly provided in this Chapter, valid regulations adopted, licenses, registrations, certifications and other authorizations issued or recognized, rates established or recognized, and forms promulgated or utilized under Acts or parts of Acts repealed by this Act shall have the same force and effect as if adopted, issued, established, or recognized under this Chapter.
(Source: P.A. 85-553.)



Chapter 18d - Illinois Commercial Safety Towing Law

(625 ILCS 5/Ch. 18d heading)

(625 ILCS 5/18d-101)
Sec. 18d-101. Short title. This Chapter may be cited as the Illinois Commercial Safety Towing Law.
(Source: P.A. 95-562, eff. 7-1-08.)

(625 ILCS 5/18d-105)
Sec. 18d-105. Definitions. As used in this Chapter:
(1) "Commercial vehicle safety relocator" or "safety relocator" means any person or entity engaged in the business of removing damaged or disabled vehicles from public or private property by means of towing or otherwise, and thereafter relocating and storing such vehicles.
(2) "Commission" means the Illinois Commerce Commission.
(Source: P.A. 95-562, eff. 7-1-08.)

(625 ILCS 5/18d-110)
Sec. 18d-110. The General Assembly finds and declares that commercial vehicle towing service in the State of Illinois fundamentally affects the public interest and public welfare. It is the intent of the General Assembly, in this amendatory Act of the 95th General Assembly, to promote the public interest and the public welfare by requiring similar basic consumer protections and fraud prevention measures that are required of other marketplace participants, including the disclosure of material terms and conditions of the service to consumers before consumers accept the terms and conditions. The General Assembly also intends that the provisions in this amendatory Act of the 95th General Assembly promote safety for all persons and vehicles that travel or otherwise use the public highways of this State. The General Assembly finds that it is in the public interest that persons whose vehicles are towed from the public highways know important basic information, such as where they can retrieve their vehicles and the cost to retrieve their vehicles, so that they can avoid vehicle deterioration and arrange for a prompt repair of the vehicles.
(Source: P.A. 95-562, eff. 7-1-08.)

(625 ILCS 5/18d-115)
Sec. 18d-115. It shall be unlawful for any commercial vehicle safety relocator to operate in any county in which this Chapter is applicable without a valid, current safety relocator's registration certificate issued by the Illinois Commerce Commission. The Illinois Commerce Commission shall issue safety relocator's registration certificates in accordance with administrative rules adopted by the Commission. The Commission may, at any time during the term of the registration certificate, make inquiry, into the licensee's management or conduct of business or otherwise, to determine that the provisions of this Chapter and the rules of the Commission adopted under this Chapter are being observed.
(Source: P.A. 95-562, eff. 7-1-08.)

(625 ILCS 5/18d-117)
Sec. 18d-117. Exemption.
(a) A tower, as defined by Section 1-205.2 of this Code, legally residing in a county not subject to this Chapter pursuant to Section 18d-180 of this Chapter may operate in a county that is subject to this Chapter pursuant to Section 18d-180 for the limited purpose of removing a damaged or disabled vehicle upon the request of the owner or operator legally residing in a county not subject to this Chapter to remove the vehicle and tow the vehicle across county lines to the county where the tower and owner or operator resides.
(b) A tower operating for the limited purpose in subsection (a) is not subject to the provisions of this Chapter.
(c) Subsection (a) does not apply to towers that legally reside in both counties.
(Source: P.A. 96-309, eff. 1-1-10.)

(625 ILCS 5/18d-120)
Sec. 18d-120. Disclosure to vehicle owner or operator before towing of damaged or disabled vehicle commences.
(a) A commercial vehicle safety relocator shall not commence the towing of a damaged or disabled vehicle without specific authorization from the vehicle owner or operator after the disclosures set forth in this Section.
(b) Every commercial vehicle safety relocator shall, before towing a damaged or disabled vehicle, give to each vehicle owner or operator a written disclosure providing:
(1) The formal business name of the commercial

vehicle safety relocator, as registered with the Illinois Secretary of State, and its business address and telephone number.

(2) The address of the location to which the vehicle

shall be relocated.

(3) The cost of all relocation, storage, and any

other fees, without limitation, that the commercial vehicle safety relocator will charge for its services.

(4) An itemized description of the vehicle owner or

operator's rights under this Code, as follows:

"As a customer, you also have the following rights under Illinois law:
(1) This written disclosure must be provided to you

before your vehicle is towed, providing the business name, business address, address where the vehicle will be towed, and a reliable telephone number;

(2) Before towing, you must be advised of the price

of all services;

(3) Upon your demand, a final invoice itemizing all

charges, as well as any damage to the vehicle upon its receipt and return to you, must be provided;

(4) Upon your demand, your vehicle must be returned

during business hours, upon your prompt payment of all reasonable fees;

(5) You have the right to pay all charges in cash

or by major credit card;

(6) Upon your demand, you must be provided with

proof of the existence of mandatory insurance insuring against all risks associated with the transportation and storage of your vehicle."

(c) The commercial vehicle safety relocator shall provide a copy of the completed disclosure required by this Section to the vehicle owner or operator, before towing the damaged or disabled vehicle, and shall maintain an identical copy of the completed disclosure in its records for a minimum of 5 years after the transaction concludes.
(d) If the vehicle owner or operator is incapacitated, incompetent, or otherwise unable to knowingly accept receipt of the disclosure described in this Section, the commercial vehicle safety relocator shall provide a completed copy of the disclosure to local law enforcement and, if known, the vehicle owner or operator's automobile insurance company.
(e) If the commercial vehicle safety relocator fails to comply with the requirements of this Section, the commercial vehicle safety relocator shall be prohibited from seeking any compensation whatsoever from the vehicle owner or operator, including but not limited to any towing, storage, or other incidental fees. Furthermore, if the commercial vehicle safety relocator or operator fails to comply with the requirements of this Section, any contracts entered into by the commercial vehicle safety relocator and the vehicle owner or operator shall be deemed null, void, and unenforceable.
(Source: P.A. 95-562, eff. 7-1-08.)

(625 ILCS 5/18d-125)
Sec. 18d-125. Disclosures to vehicle owners or operators; invoices.
(a) Upon demand of the vehicle owner or operator, the commercial vehicle safety relocator shall provide an itemized final invoice that fairly and accurately documents the charges owed by the vehicle owner or operator for relocation of damaged or disabled vehicles. The final estimate or invoice shall accurately record in writing all of the items set forth in this Section.
(b) The final invoice shall show the formal business name of the commercial vehicle safety relocator, as registered with the Illinois Secretary of State, its business address and telephone number, the date of the invoice, the odometer reading at the time the final invoice was prepared, the name of the vehicle owner or operator, and the description of the motor vehicle, including the motor vehicle identification number. In addition, the invoice shall describe any modifications made to the vehicle by the commercial vehicle safety relocator, any observable damage to the vehicle upon its initial receipt by the commercial vehicle safety relocator, and any observable damage to the vehicle at the time of its release to the vehicle owner or operator. The invoice shall itemize any additional charges and include those charges in the total presented to the vehicle owner or operator.
(c) A legible copy of the invoice shall be given to the vehicle owner or operator, and a legible copy shall be retained by the commercial vehicle safety relocator for a period of 5 years from the date of release of the vehicle. The copy may be retained in electronic format. Records may be stored at a separate location.
(d) Disclosure forms required in accordance with this Section 18d-120 must be approved by the Commission.
(Source: P.A. 95-562, eff. 7-1-08.)

(625 ILCS 5/18d-130)
Sec. 18d-130. Disclosures to vehicle owners or operators; required signs. Every commercial vehicle safety relocator's storage facility that relocates or stores damaged or disabled vehicles shall post, in a prominent place on the business premises, one or more signs, readily visible to customers, in the following form:
YOUR CUSTOMER RIGHTS. YOU ARE ENTITLED BY LAW TO:
1. BEFORE TOWING, A WRITTEN DISCLOSURE STATING THE

NAME OF THE TOWING AND STORAGE SERVICE, ITS BUSINESS ADDRESS AND TELEPHONE NUMBER, AND THE ADDRESS WHERE THE VEHICLE WAS TO BE TOWED.

2. BEFORE TOWING, THE PRICE OF ALL CHARGES FOR THE

TOWING AND STORAGE OF YOUR VEHICLE.

3. UPON YOUR DEMAND FOR THE RETURN OF YOUR VEHICLE, A

FINAL INVOICE ITEMIZING ALL CHARGES FOR TOWING, STORAGE, OR ANY OTHER SERVICES PROVIDED, AS WELL AS ANY DAMAGE IDENTIFIED TO THE VEHICLE AT THE TIME IT WAS TAKEN BY THE TOWING AND STORAGE FACILITY, AS WELL AS ANY DAMAGE TO THE VEHICLE IDENTIFIED UPON ITS RELEASE TO YOU.

4. THE RETURN OF YOUR VEHICLE, UPON YOUR DEMAND FOR

ITS RETURN DURING BUSINESS HOURS AND YOUR PROMPT PAYMENT OF ALL REASONABLE FEES.

5. PAY ALL CHARGES IN CASH OR BY MAJOR CREDIT CARD.
6. UPON YOUR DEMAND, PROOF OF THE EXISTENCE OF

INSURANCE, WHICH THE COMMERCIAL VEHICLE SAFETY RELOCATOR MUST MAINTAIN TO INSURE AGAINST RISK OF DAMAGE TO YOUR VEHICLE IN TRANSIT AND WHILE IN STORAGE. IF THE COMMERCIAL VEHICLE SAFETY RELOCATOR HAS COMPLIED WITH THE ABOVE RIGHTS, YOU ARE REQUIRED, BEFORE TAKING THE VEHICLE FROM THE PREMISES, TO PAY FOR THE SERVICES PROVIDED BY THE COMMERCIAL VEHICLE RELOCATOR.

The first line of each sign shall be in letters not less than 1.5 inches in height, and the remaining lines shall be in letters not less than one-half inch in height.
(Source: P.A. 95-562, eff. 7-1-08.)

(625 ILCS 5/18d-135)
Sec. 18d-135. Record keeping. Every commercial vehicle safety relocator engaged in relocation or storage of damaged or disabled vehicles shall maintain copies of (i) all disclosures provided to vehicle owners or operators as required under this Chapter and (ii) all invoices provided to vehicle owners or operators as required under this Chapter. The copies may be maintained in an electronic format, shall be kept for 5 years, and shall be available for inspection by the Illinois Commerce Commission.
Failure to provide requested documentation to the Illinois Commerce Commission within 3 business days of a request received from the Illinois Commerce Commission shall subject the commercial vehicle safety relocator to penalties imposed by the Illinois Commerce Commission. Penalties may include suspension of registration certificate and monetary fines up to $1,000 for each violation.
(Source: P.A. 95-562, eff. 7-1-08.)

(625 ILCS 5/18d-140)
Sec. 18d-140. Any vehicle used in connection with any commercial vehicle safety relocation service must have painted or firmly affixed to the vehicle on both sides of the vehicle in a color or colors vividly contrasting to the color of the vehicle the name, address, and telephone number of the safety relocator. The Commission shall prescribe reasonable rules and regulations pertaining to insignia to be painted or firmly affixed to vehicles.
(Source: P.A. 95-562, eff. 7-1-08.)

(625 ILCS 5/18d-145)
Sec. 18d-145. Any vehicle used in connection with any commercial vehicle safety relocation service must carry in the power unit of the vehicle a certified copy of the currently effective safety relocator's registration certificate. Copies may be photographed, photocopied, or reproduced or printed by any other legible and durable process. Any person guilty of not causing to be displayed a copy of the safety relocator's registration certificate may in any hearing concerning the violation be excused from the payment of the penalty hereinafter provided upon a showing that the registration certificate was issued by the Commission, but was subsequently lost or destroyed.
(Source: P.A. 95-562, eff. 7-1-08.)

(625 ILCS 5/18d-150)
Sec. 18d-150. Waiver or limitation of liability prohibited.
(a) Commercial vehicle safety relocators engaged in the relocation or storage of damaged or disabled vehicles shall be prohibited from including a clause in contracts for the relocation or storage of vehicles purporting to waive or limit the commercial vehicle safety relocator's liability under this Code, in tort or contract, or under any other cognizable cause of action available to the vehicle owner or operator.
(b) Commercial vehicle safety relocators are prohibited from requiring the vehicle owner or operator to sign or agree to any document purporting to waive or limit the commercial vehicle safety relocator's liability under this Code, in tort or contract, or under any other cognizable cause of action available to the vehicle owner or operator.
(c) Any contract, release, or other document purporting to waive or limit the commercial vehicle safety relocator's liability under this Code, in tort or contract, or under any other cognizable cause of action available to the vehicle owner or operator, shall be deemed null, void, and unenforceable.
(Source: P.A. 95-562, eff. 7-1-08.)

(625 ILCS 5/18d-153)
Sec. 18d-153. Misrepresentation of affiliation. It shall be unlawful for any tower to misrepresent an affiliation with the State, a unit of local government, an insurance company, a private club, or any other entity, or falsely claim to be included on a law enforcement agency's tow rotation list maintained under Section 4-203.5 of this Code, for the purpose of securing a business transaction with a vehicle owner or operator.
(Source: P.A. 99-438, eff. 1-1-16.)

(625 ILCS 5/18d-155)
Sec. 18d-155. The Illinois Commerce Commission may request documentation or investigate business practices by a commercial vehicle safety relocator to determine compliance with this Chapter. Failure to comply with any Section of this Chapter, as determined by the Illinois Commerce Commission shall subject a commercial vehicle safety relocator to penalties imposed by the Illinois Commerce Commission. Penalties may include suspension of registration certificate and monetary fines up to $1,000 for each violation.
(Source: P.A. 95-562, eff. 7-1-08.)

(625 ILCS 5/18d-160)
Sec. 18d-160. Unlawful practice. Any commercial vehicle safety relocator engaged in the relocation or storage of damaged or disabled vehicles who fails to comply with Sections 18d-115, 18d-120, 18d-125, 18d-130, 18d-135, 18d-150, or 18d-153 of this Code commits an unlawful practice within the meaning of the Consumer Fraud and Deceptive Business Practices Act.
(Source: P.A. 95-562, eff. 7-1-08; 96-1369, eff. 1-1-11.)

(625 ILCS 5/18d-165)
Sec. 18d-165. Charges payable in cash or by major credit card. Any towing or storage charges accrued by the vehicle owner or operator shall be payable by the use of any major credit card, in addition to being payable in cash.
(Source: P.A. 95-562, eff. 7-1-08.)

(625 ILCS 5/18d-170)
Sec. 18d-170. Mandatory insurance coverage.
(a) A commercial vehicle safety relocator shall provide insurance coverage for all risks associated with the transportation of vehicles towed under this Chapter, as well as for areas where vehicles towed under this Chapter are impounded or otherwise stored, and shall adequately cover loss by fire, theft, or other risks.
(b) Upon the demand of the vehicle owner or operator, a commercial vehicle safety relocator shall promptly supply proof of the existence of this insurance.
(c) Any person who fails to comply with the conditions and restrictions of this subsection shall be fined not less than $100 nor more than $500.
(Source: P.A. 95-562, eff. 7-1-08.)

(625 ILCS 5/18d-175)
Sec. 18d-175. Disposition of funds. All fees and fines collected by the Commission under this Chapter shall be paid into the Transportation Regulatory Fund in the State treasury. The money in that fund shall be used to defray the expenses of the administration of this Chapter.
(Source: P.A. 95-562, eff. 7-1-08.)

(625 ILCS 5/18d-180)
Sec. 18d-180. The provisions of this Chapter apply to all the activities of safety relocators in any jurisdiction to which Chapter 18a of this Code applies in accordance with Section 18a-700.
(Source: P.A. 95-562, eff. 7-1-08.)



Chapter 20 - Miscellaneous Provisions, Effect Of Act And Repeal Of Named Acts

(625 ILCS 5/Ch. 20 heading)

(625 ILCS 5/Ch. 20 Art. I heading)

(625 ILCS 5/20-101) (from Ch. 95 1/2, par. 20-101)
Sec. 20-101. Moneys derived from registration, operation and use of automobiles and from fuel taxes - Use. From and after the effective date of this Act, except as provided in Section 3-815.1 of this Code, no public moneys derived from fees, excises or license taxes relating to registration, operation and use of vehicles on public highways or to fuels used for the propulsion of such vehicles, shall be appropriated or expended other than for costs of administering the laws imposing such fees, excises and license taxes, statutory refunds and adjustments allowed thereunder, administrative costs of the Department of Transportation, payment of debts and liabilities incurred in construction and reconstruction of public highways and bridges, acquisition of rights-of-way for, and the cost of construction, reconstruction, maintenance, repair and operation of public highways and bridges under the direction and supervision of the State, political subdivision or municipality collecting such moneys, and the costs for patrolling and policing the public highways (by the State, political subdivision or municipality collecting such money) for enforcement of traffic laws; provided, that such moneys may be used for the retirement of and interest on bonds heretofore issued for purposes other than the construction of public highways or bridges but not to a greater extent, nor a greater length of time, than is provided in acts heretofore adopted and now in force. Further the separation of grades of such highways with railroads and costs associated with protection of at-grade highway and railroad crossings shall also be permissible.
(Source: P.A. 93-23, eff. 6-20-03.)

(625 ILCS 5/Ch. 20 Art. II heading)

(625 ILCS 5/20-201) (from Ch. 95 1/2, par. 20-201)
Sec. 20-201. Effect of headings. Chapter, Article and Section headings contained herein shall not be deemed to govern, limit, modify or in any manner affect the scope, meaning or intent of the provisions of any Chapter, Article or Section hereof.
(Source: P.A. 76-1586.)

(625 ILCS 5/20-201.1) (from Ch. 95 1/2, par. 20-201.1)
Sec. 20-201.1. Gender. When used in this Code, words importing the masculine may be applied to females and vice versa.
(Source: P.A. 82-123.)

(625 ILCS 5/20-201.2) (from Ch. 95 1/2, par. 20-201.2)
Sec. 20-201.2. Number. When used in this Code, words importing the singular may extend and be applied to several persons or things, and words importing the plural number may include singular.
(Source: P.A. 82-123.)

(625 ILCS 5/20-201.3) (from Ch. 95 1/2, par. 20-201.3)
Sec. 20-201.3. Tense. When used in this Code, words importing the present tense may include the future and vice versa.
(Source: P.A. 82-123.)

(625 ILCS 5/20-202) (from Ch. 95 1/2, par. 20-202)
Sec. 20-202. Act not retroactive. This Act shall not have a retroactive effect and shall not apply to any traffic accident, to a cause of action arising out of a traffic accident or judgment arising therefrom, or to any violation of the laws of this State, occurring prior to the effective date of this Act.
(Source: P.A. 76-1586.)

(625 ILCS 5/20-203) (from Ch. 95 1/2, par. 20-203)
Sec. 20-203. Constitutionality. If any part or parts of this Act shall be held to be unconstitutional, such unconstitutionality shall not affect the validity of the remaining parts of this Act. The legislature hereby declares that it would have passed the remaining parts of this Act if it had known that such part or parts thereof would be declared unconstitutional.
(Source: P.A. 76-1586.)

(625 ILCS 5/20-204) (from Ch. 95 1/2, par. 20-204)
Sec. 20-204. A county or the corporate authorities of a municipality may adopt all or any portion of this Illinois Vehicle Code by reference.
(Source: P.A. 96-655, eff. 1-1-10.)

(625 ILCS 5/Ch. 20 Art. III heading)

(625 ILCS 5/20-301) (from Ch. 95 1/2, par. 20-301)
Sec. 20-301. Repeal. The following acts are repealed:
(a) The "Illinois Vehicle Law", approved July 11, 1957, as amended.
(b) "AN ACT in relation to motor vehicles and to repeal a certain act therein named", approved June 30, 1919, as amended.
(c) "AN ACT in relation to the issuance of insurance policies in connection with certain transactions involving motor vehicles, and providing a penalty for the violation thereof", approved July 7, 1955, as amended.
(d) "AN ACT providing for the use of public money derived from fees, excises, and license taxes relating to registration, operation and use of vehicles on public highways, and fuels used for the propulsion of such vehicles", approved July 21, 1947, as amended.
(e) The "Uniform Act Regulating Traffic on Highways", approved July 9, 1935, as amended.
(f) "AN ACT in relation to the prevention of the use of public highways by vehicles exceeding prescribed weight limits", approved August 6, 1949, as amended.
(g) "AN ACT relating to the operation of ambulances", approved July 25, 1963.
(h) "AN ACT to prevent the overloading of motor vehicles used in transporting children", approved July 22, 1959, as amended.
(i) "AN ACT in relation to the sale of certain tires for use on motor vehicles", approved July 9, 1955, as amended.
(j) The "Illinois Motor Carrier of Property Act", approved July 7, 1953, as amended.
(k) "AN ACT to create a Motor Vehicle Laws Commission, to define its powers and duties, and to make an appropriation therefor", approved June 21, 1951, as amended.
(l) "AN ACT to authorize the Department of Public Safety to furnish copies of traffic accident reports and be paid a fee therefor", approved April 17, 1967.
(m) "AN ACT relating to the powers and duties of the Governor in connection with the Federal Highway Safety Act of 1966", approved August 18, 1967.
(n) "AN ACT enacting and entering into the Driver Licenses Compact", approved August 19, 1963, as amended.
(o) "AN ACT to adopt the Vehicle Equipment Safety Compact and to provide for the administration thereof", approved August 19, 1963.
(Source: P.A. 85-293.)

(625 ILCS 5/Ch. 20 Art. IV heading)

(625 ILCS 5/20-401) (from Ch. 95 1/2, par. 20-401)
Sec. 20-401. Saving provisions. The repeal of any Act by this Chapter shall not affect any right accrued or liability incurred under said repealed Act to the effective date hereof.
The provisions of this Act, insofar as they are the same or substantially the same as those of any prior Act, shall be construed as a continuation of said prior Act. Any license, permit, certificate, registration, registration plate, registration sticker, bond, policy of insurance or other instrument or document issued or filed or any deposit made under any such prior Act and still in effect on the effective date of this Act shall, except as otherwise specifically provided in this Act, be deemed the equivalent of a license, permit, certificate, registration, registration plate, registration sticker, bond, policy of insurance, or other instrument or document issued or filed or any deposit made under this Act, and shall continue in effect until its expiration or until suspended, revoked, cancelled or forfeited under this Act.
Furthermore, when any section of any of the various laws or acts repealed by this Act is amended by an Amendatory Act of the 76th General Assembly, and such amended section becomes law prior to the effective date of this Act, then it is the intent of the General Assembly that the corresponding section of this Code and Act be construed so as to give effect to such amendment as if it were made a part of this Code. Should, however, any such Amendatory Act amend a definition of a word or phrase in an act repealed by this Act, and such becomes law prior to the effective date of this Act, it is the further intent of the General Assembly that the corresponding section of this Code specifically defining such word or phrase be construed so as to give effect to such amendment, and if not specifically defined, that the corresponding section of Chapter 1 of this Code be construed so as to give effect to such amendment. In the event that a new section is added to an act repealed by this Act by an Act of the 76th General Assembly, it is the further intent of the General Assembly that this Code be construed as if such were made a part of this Code.
(Source: P.A. 80-230.)

(625 ILCS 5/20-402) (from Ch. 95 1/2, par. 20-402)
Sec. 20-402. Effective Date. This Act is effective July 1, 1970.
(Source: P.A. 76-1586.)






625 ILCS 7/ - Automated Traffic Control Systems in Highway Construction or Maintenance Zones Act.

(625 ILCS 7/1)
Sec. 1. Short title. This Act may be cited as the Automated Traffic Control Systems in Highway Construction or Maintenance Zones Act.
(Source: P.A. 93-947, eff. 8-19-04.)

(625 ILCS 7/5)
Sec. 5. Purpose. The purpose of this Act is to increase safety in highway construction or maintenance zones.
(Source: P.A. 93-947, eff. 8-19-04.)

(625 ILCS 7/10)
Sec. 10. Establishment of automated control systems. The Department of State Police may establish an automated traffic control system in any construction or maintenance zone established by the Department of Transportation or the Illinois State Toll Highway Authority. An automated traffic control system may operate only during those periods when workers are present in the construction or maintenance zone. In any prosecution based upon evidence obtained through an automated traffic control system established under this Act, the State must prove that one or more workers were present in the construction or maintenance zone when the violation occurred.
(Source: P.A. 93-947, eff. 8-19-04; 94-757, eff. 5-12-06; 94-814, eff. 1-1-07.)

(625 ILCS 7/15)
Sec. 15. Definitions. As used in this Act:
(a) "Automated traffic control system" means a photographic device, radar device, laser device, or other electrical or mechanical device or devices designed to record the speed of a vehicle and obtain a clear photograph or other recorded image of the vehicle, the vehicle operator, and the vehicle's registration plate while the driver is violating Section 11-605.1 of the Illinois Vehicle Code. The photograph or other recorded image must also display the time, date, and location of the violation. A law enforcement officer is not required to be present or to witness the violation.
(b) "Construction or maintenance zone" means an area in which the Department of Transportation or the Illinois State Toll Highway Authority has determined that the preexisting established speed limit through a highway construction or maintenance project is greater than is reasonable or safe with respect to the conditions expected to exist in the construction or maintenance zone and has posted a lower speed limit with a highway construction or maintenance zone special speed limit sign in accordance with Section 11-605.1 of the Illinois Vehicle Code.
(c) "Owner" means the person or entity to whom the vehicle is registered.
(Source: P.A. 93-947, eff. 8-19-04.)

(625 ILCS 7/20)
Sec. 20. Penalties. The penalties for and consequences of a traffic violation recorded by an automated traffic control system are the same as for any similar violation of the Illinois Vehicle Code.
(Source: P.A. 93-947, eff. 8-19-04.)

(625 ILCS 7/25)
Sec. 25. Limitations on the use of automated traffic enforcement systems.
(a) The Department of State Police must conduct a public information campaign to inform drivers about the use of automated traffic control systems in highway construction or maintenance zones before establishing any of those systems. The Department of State Police shall adopt rules for implementing this subsection (a).
(b) Signs indicating that speeds are enforced by automated traffic control systems must be clearly posted in the areas where the systems are in use.
(c) Operation of automated traffic control systems is limited to areas where road construction or maintenance is occurring.
(d) Photographs obtained in this manner may only be used as evidence in relation to a violation of Section 11-605.1 of the Illinois Vehicle Code for which the photograph is taken. The photographs are available only to the owner of the vehicle, the offender and the offender's attorney, the judiciary, the local State's Attorney, and law enforcement officials.
(e) If the driver of the vehicle cannot be identified through the photograph, the owner is not liable for the fine, and the citation may not be counted against the driving record of the owner. If the driver can be identified, the driver is liable for the fine, and the violation is counted against his or her driving record.
(Source: P.A. 93-947, eff. 8-19-04.)

(625 ILCS 7/30)
Sec. 30. Requirements for issuance of a citation.
(a) The vehicle, vehicle operator, vehicle registration plate, speed, date, time, and location must be clearly visible on the photograph or other recorded image of the alleged violation.
(b) A Uniform Traffic Citation must be mailed or otherwise delivered to the registered owner of the vehicle. If mailed, the citation must be sent via certified mail within 14 business days of the alleged violation, return receipt requested.
(c) The Uniform Traffic Citation must include:
(1) the name and address of the vehicle owner;
(2) the registration number of the vehicle;
(3) the offense charged;
(4) the time, date, and location of the violation;
(5) the first available court date; and
(6) notice that the basis of the citation is the

photograph or recorded image from the automated traffic control system.

(d) The Uniform Traffic Citation issued to the violator must be accompanied by a written document that lists the violator's rights and obligations and explains how the violator can elect to proceed by either paying the fine or challenging the issuance of the Uniform Traffic Citation.
(Source: P.A. 93-947, eff. 8-19-04; 94-757, eff. 5-12-06; 94-814, eff. 1-1-07.)

(625 ILCS 7/35)
Sec. 35. Response to issuance of a citation.
(a) A person issued a citation under this Act may respond to the citation in person or by any method allowed by law.
(b) If the driver of the vehicle cannot be identified through the photograph or other recorded image, the owner is not liable for the fine.
(Source: P.A. 93-947, eff. 8-19-04.)

(625 ILCS 7/40)
Sec. 40. Admissibility of recorded images. Except as provided in Section 45, any photograph or other recorded image evidencing a violation of Section 11-605.1 of the Illinois Vehicle Code is admissible in any proceeding resulting from the issuance of the Uniform Traffic Citation. Photographs or recorded images made by an automatic traffic control system are confidential and shall be made available only to the defendant and to governmental or law enforcement agencies within the jurisdiction for the purposes of adjudicating a driving violation.
(Source: P.A. 93-947, eff. 8-19-04.)

(625 ILCS 7/45)
Sec. 45. Vehicle rental or leasing company's identification of a renter or lessee.
(a) A Uniform Traffic Citation issued under this Act to a motor vehicle rental or leasing company shall be dismissed with respect to the rental or leasing company if:
(1) the company responds to the Uniform Traffic

Citation by submitting, within 30 days of the mailing of the citation, an affidavit of non-liability stating that, at the time of the alleged speeding or other traffic violation, the vehicle was in the custody and control of a renter or lessee under the terms of a rental agreement or lease; and

(2) the company provides the driver's license number,

name, and address of the renter or lessee.

(b) A Uniform Traffic Citation dismissed with respect to a motor vehicle rental or leasing company in accordance with subsection (a) may then be issued and delivered by mail or other means to the renter or lessee identified in the affidavit of non-liability.
(Source: P.A. 93-947, eff. 8-19-04.)

(625 ILCS 7/90)
Sec. 90. (Amendatory provisions; text omitted).
(Source: P.A. 93-947, eff. 8-19-04; text omitted.)

(625 ILCS 7/999)
Sec. 999. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 93-947, eff. 8-19-04.)



625 ILCS 10/ - Motor Vehicle Theft Reporting Act.

(625 ILCS 10/1)
Sec. 1. Short title. This Act may be cited as the Motor Vehicle Theft Reporting Act.
(Source: P.A. 88-566, eff. 1-1-95.)

(625 ILCS 10/5)
Sec. 5. Definitions.
"Motor vehicle repair station" means a place where the business of performing repair work on motor vehicles is conducted.
"Repair work" includes without limitation diagnosis, maintenance, alteration, adjustment, installation, or replacement of a part, component, or accessory for a motor vehicle.
(Source: P.A. 88-566, eff. 1-1-95.)

(625 ILCS 10/10)
Sec. 10. Theft of motor vehicle; report to police. If a motor vehicle in the possession of a motor vehicle repair station is stolen, the operator of the motor vehicle repair station shall, immediately upon discovering the theft, report the theft to the police department or sheriff's department of the jurisdiction in which the motor vehicle repair station is located. As soon as possible after reporting the theft to the police department or sheriff's department, the operator of the motor vehicle repair station shall notify the customer whose motor vehicle was stolen of the theft.
(Source: P.A. 88-566, eff. 1-1-95.)

(625 ILCS 10/15)
Sec. 15. Penalty. A person who violates Section 10 of this Act is guilty of a business offense and shall be fined not less than $501 and not more than $1,000.
(Source: P.A. 88-566, eff. 1-1-95.)



625 ILCS 15/ - China Affairs Council Act.

(625 ILCS 15/0.01) (from Ch. 1, par. 6000)
Sec. 0.01. Short title. This Act may be cited as the China Affairs Council Act.
(Source: P.A. 86-1324.)

(625 ILCS 15/1) (from Ch. 1, par. 6001)
Sec. 1. Every official or employee of an office of the Coordination Council for North American Affairs located in Illinois shall have the same rights, privileges and immunities enjoyed by officials and employees of any office of the Republic of China on Taiwan located in Illinois prior to January 1, 1979, including applying for and displaying special Illinois registration plates, registration stickers and cards as provided in Section 3-615 of the Illinois Vehicle Code.
(Source: P.A. 82-676.)



625 ILCS 20/ - Chauffeur Protection Act.

(625 ILCS 20/0.01) (from Ch. 48, par. 88.9)
Sec. 0.01. Short title. This Act may be cited as the Chauffeur Protection Act.
(Source: P.A. 86-1324.)

(625 ILCS 20/1) (from Ch. 48, par. 89)
Sec. 1. Every person or corporation owning, operating or controlling automobiles or auto trucks used for the delivery of merchandise, produce or freight, shall keep upon the front of the said automobiles or auto trucks a shield and hood as an inclosure to protect chauffeurs from wind, dust and inclement weather.
(Source: Laws 1913, p. 334.)

(625 ILCS 20/2) (from Ch. 48, par. 90)
Sec. 2.
Every person or corporation owning, operating or controlling an automobile or auto truck who shall neglect or refuse to comply with the provisions of section 1 of this act upon conviction shall be guilty of a petty offense and fined not less than $10 nor more than $50 for each and every day and for each and every automobile or auto truck used and operated in violation of section 1 of this act.
(Source: P.A. 77-2427.)



625 ILCS 25/ - Child Passenger Protection Act.

(625 ILCS 25/1) (from Ch. 95 1/2, par. 1101)
Sec. 1. Title and citation. This Act shall be known and may be cited as the "Child Passenger Protection Act".
(Source: P.A. 83-8.)

(625 ILCS 25/2) (from Ch. 95 1/2, par. 1102)
Sec. 2. Legislative Finding - Purpose. The General Assembly finds that a substantial number of passengers under the age of 8 years riding in motor vehicles, which are most frequently operated by a parent, annually die or sustain serious physical injury as a direct result of not being placed in an appropriate child passenger restraint system. Motor vehicle crashes are the leading cause of death for children of every age from 4 to 14 years old. The General Assembly further finds that the safety of the motoring public is seriously threatened as indicated by the significant number of traffic accidents annually caused, directly or indirectly, by driver distraction or other impairment of driving ability induced by the movement or actions of unrestrained passengers under the age of 8 years.
It is the purpose of this Act to further protect the health, safety and welfare of motor vehicle passengers under the age of 8 years and the motoring public through the proper utilization of approved child restraint systems.
(Source: P.A. 93-100, eff. 1-1-04.)

(625 ILCS 25/3) (from Ch. 95 1/2, par. 1103)
Sec. 3. Definitions. The terms "highway", "motor vehicle", "owner", "police officer", "recreational vehicle", "roadway" and "street" as used in this Act, unless the context otherwise requires, have the meaning ascribed to them in The Illinois Vehicle Code, as now or hereafter amended. For the purpose of this Act, "motor vehicle" does not include motorcycles.
(Source: P.A. 83-8.)

(625 ILCS 25/4) (from Ch. 95 1/2, par. 1104)
Sec. 4. When any person is transporting a child in this State under the age of 8 years in a non-commercial motor vehicle of the first division, any truck or truck tractor that is equipped with seat safety belts, any other motor vehicle of the second division with a gross vehicle weight rating of 9,000 pounds or less, or a recreational vehicle on the roadways, streets or highways of this State, such person shall be responsible for providing for the protection of such child by properly securing him or her in an appropriate child restraint system. The parent or legal guardian of a child under the age of 8 years shall provide a child restraint system to any person who transports his or her child.
For purposes of this Section and Section 4b, "child restraint system" means any device which meets the standards of the United States Department of Transportation designed to restrain, seat or position children, which also includes a booster seat.
A child weighing more than 40 pounds may be transported in the back seat of a motor vehicle while wearing only a lap belt if the back seat of the motor vehicle is not equipped with a combination lap and shoulder belt.
(Source: P.A. 95-254, eff. 1-1-08.)

(625 ILCS 25/4a) (from Ch. 95 1/2, par. 1104a)
Sec. 4a. Every person, when transporting a child 8 years of age or older but under the age of 16, as provided in Section 4 of this Act, shall be responsible for properly securing that child in seat belts.
(Source: P.A. 92-171, eff. 1-1-02; 93-100, eff. 1-1-04.)

(625 ILCS 25/4b)
Sec. 4b. Children 8 years of age or older but under the age of 19; seat belts. Every person under the age of 18 years, when transporting a child 8 years of age or older but under the age of 19 years, as provided in Section 4 of this Act, shall be responsible for securing that child in a properly adjusted and fastened seat safety belt or an appropriate child restraint system. This Section shall also apply to each driver over the age of 18 years who committed an offense against traffic regulations governing the movement of vehicles or any violation of Section 6-107 or Section 12-603.1 of the Illinois Vehicle Code in the 6 months prior to the driver's 18th birthday and was subsequently convicted of the violation, until such time as a period of 6 consecutive months has elapsed without an additional violation and subsequent conviction of an offense against traffic regulations governing the movement of vehicles or any violation of Section 6-107 or Section 12-603.1 of the Illinois Vehicle Code.
(Source: P.A. 96-607, eff. 8-24-09; 97-333, eff. 8-12-11.)

(625 ILCS 25/5) (from Ch. 95 1/2, par. 1105)
Sec. 5. In no event shall a person's failure to secure a child under 8 years of age in an approved child restraint system constitute contributory negligence or be admissible as evidence in the trial of any civil action.
(Source: P.A. 93-100, eff. 1-1-04.)

(625 ILCS 25/6) (from Ch. 95 1/2, par. 1106)
Sec. 6. Penalty.
(a) A first violation of this Act is a petty offense punishable by a fine of $75.
(b) Except as provided in subsection (d) of this Section, a person charged with a violation of Section 4 of this Act shall not be convicted if the person produces in court satisfactory evidence of possession of an approved child restraint system, as defined under this Act, and proof of completion of an instructional course on the installation of a child restraint system pursuant to Section 6a of this Act. The chief judge of each circuit may designate an officer of the court to review the documentation demonstrating that a person charged with a violation of Section 4 of this Act is in possession of an approved child restraint system and has completed an instructional course.
(c) A second or subsequent violation of this Act is a petty offense punishable by a fine of $200.
(d) Subsection (b) of this Section shall not apply in the case of a second or subsequent violation of this Act.
(Source: P.A. 96-914, eff. 1-1-11.)

(625 ILCS 25/6a)
Sec. 6a. Child passenger safety instructional course.
(a) As used in this Section, "technician" means a person who has successfully completed the U.S. Department of Transportation National Highway Traffic Safety Administration's (NHTSA) standardized National Child Passenger Safety Certification Training Program and who maintains a current child passenger safety technician or technician instructor certification through the current certifying body for the National Child Passenger Safety Training Program as designated by the NHTSA.
(b) A person in violation of Section 4 of this Act may schedule a child safety instructional course with a technician. The instructional course shall include instruction on the proper installation of a child restraint system. The instructional course shall also include an inspection of the child restraint system. At the time of scheduling, the technician shall notify the person that the instructional course must be completed prior to the mandatory court appearance date on the person's citation for a violation of Section 4 of this Act.
(c) Prior to beginning the instructional course, the person must present a copy of the citation of a violation of Section 4 of this Act to the technician.
(d) The technician shall be observant for any citations with the notation "no safety seat" in the notes field and discuss with the person, for the purpose of determining the person's need for a child restraint system, the person's reasons for not transporting the child in a child restraint system.
(e) Upon completion of the instructional course to the satisfaction of the technician conducting the course, the technician shall issue a letter to the person for presentation in court. The letter shall:
(1) be printed on a form or in a manner required by

the Illinois Department of Transportation;

(2) indicate that the person has voluntarily

participated in the instructional course and received instruction from a technician regarding the proper use of the person's child restraint system; and

(3) include (i) the date the instructional course was

completed, (ii) the citation number presented to the technician under this Section, (iii) the county in which the citation was issued, and (iv) the technician's signature and technician number.

(Source: P.A. 96-914, eff. 1-1-11; 97-26, eff. 1-1-12.)

(625 ILCS 25/7) (from Ch. 95 1/2, par. 1107)
Sec. 7. Arrests - Prosecutions. The State Police shall patrol the public highways and make arrests for a violation of this Act. Police officers shall make arrests for violations of this Act occurring upon the highway within the limits of a county, city, village, or unincorporated town or park district.
The State's Attorney of the county in which the violation of this Act occurs shall prosecute all violations except when the violation occurs within the corporate limits of a municipality, the municipal attorney may prosecute if written permission to do so is obtained from the State's Attorney.
The provisions of this Act shall not apply to a child passenger with a physical disability of such a nature as to prevent appropriate restraint in a seat, provided that the disability is duly certified by a physician who shall state the nature of the disability, as well as the reason the restraint is inappropriate. No physician shall be liable, and no cause of action may be brought for personal injuries resulting from the exercise of good faith judgment in making certifications under this provision.
(Source: P.A. 88-685, eff. 1-24-95.)

(625 ILCS 25/8) (from Ch. 95 1/2, par. 1108)
Sec. 8. The "Child Passenger Restraint Act", enacted by the 82nd General Assembly, is repealed.
(Source: P.A. 83-8.)

(625 ILCS 25/9) (from Ch. 95 1/2, par. 1109)
Sec. 9. This Act takes effect July 1, 1983.
(Source: P.A. 83-8.)



625 ILCS 27/ - Renters Financial Responsibility and Protection Act.

(625 ILCS 27/1)
Sec. 1. Short title. This Act may be cited as the Renter's Financial Responsibility and Protection Act.
(Source: P.A. 90-113, eff. 7-14-97.)

(625 ILCS 27/5)
Sec. 5. Legislative findings. The General Assembly finds and declares the following:
(a) Amendments enacted in 1988 which limit negligent drivers' liability for damage to vehicles rented from motor vehicle rental companies to $200 have had the unintended, anti-consumer effect of unfairly transferring most of the costs of liability for renters' negligence to car rental companies.
(b) This transfer of liability from negligent renters has forced Illinois rental companies and dealers to experience significant financial losses in the form of actual costs to repair, service, and replace vehicles and loss of economic opportunity by being deprived of the rental use of damaged or destroyed rental cars; as a result, many Illinois vehicle rental companies in Illinois have been forced to close because of the current amendments, and high risk to capital threatens to close existing companies; economic losses have also resulted in Illinois renters paying daily and weekly vehicle rental rates almost two-fold higher than renters in other states, including those states surrounding Illinois.
(c) As the vast majority of renters in Illinois are non-Illinois residents, the increased damage costs of rental car companies and dealers are absorbed and paid by all Illinois consumers and business.
(d) The current law also threatens the public safety of all Illinois citizens as it has contributed to an almost three-fold increase in driver accident and fatality rates in Illinois.
(Source: P.A. 90-113, eff. 7-14-97.)

(625 ILCS 27/10)
Sec. 10. Definitions. As used in this Act:
"Rental Company" means a person or entity that rents private passenger vehicles to the public for 30 days or less.
"Renter" means a person or entity that obtains the use of a private passenger vehicle from a rental company under terms of a rental agreement.
"Rental Agreement" means an agreement for 30 days or less setting forth the terms and conditions governing the use of a private passenger vehicle provided by a rental company.
"Authorized Driver" means: the renter; the renter's spouse if the spouse is a licensed driver and satisfies the rental company's minimum age requirement; the renter's employer, employee, or co-worker if that person is a licensed driver, satisfies the rental company's minimum age requirement, and at the time of the rental is engaged in a business activity with the renter; any person who is expressly listed by the rental company on the rental agreement as an authorized driver; and any person driving directly to a medical or police facility under circumstances reasonably believed to constitute an emergency and who is a licensed driver.
"Damage Waiver" means a rental company's agreement not to hold an authorized driver liable for all or a part of any damage to or loss of a rented vehicle for which the renter may be liable pursuant to Section 6-305.2. "Damage Waiver" shall encompass within its meaning other similar terms used by rental companies, such as "Collision Damage Waiver", "Loss Damage Waiver", "Physical Damage Waiver", and the like.
(Source: P.A. 90-113, eff. 7-14-97.)

(625 ILCS 27/15)
Sec. 15. Prohibited practices.
(a) A rental company may not sell a damage waiver unless the renter agrees to the damage waiver in writing at or prior to the time the rental agreement is executed.
(b) A rental company may not void a damage waiver except for one or more of the following reasons:
(1) Damage or loss while the rental vehicle is used

to carry persons or property for a charge or fee.

(2) Damage or loss during an organized or agreed upon

racing or speed contest or demonstration or pushing or pulling activity in which the rental vehicle is actively involved.

(3) Damage or loss that could reasonably be expected

from an intentional or criminal act of the driver other than a traffic infraction.

(4) Damage or loss to any rental vehicle resulting

from any auto business operation, including but not limited to repairing, servicing, testing, washing, parking, storing, or selling of automobiles.

(5) Damage or loss occurring to a rental vehicle if

the rental contract is based on fraudulent or material misrepresentation by the renter.

(6) Damage or loss arising out of the use of the

rental vehicle outside the continental United States when such use is specifically prohibited in the rental agreement.

(7) Damage or loss occurring while the rental vehicle

is operated by a driver not permitted under the rental agreement.

(8) Damage or loss occurring while the rental vehicle

is operated by a driver under the influence of alcohol, other drug or drugs, intoxicating compound or compounds, or any combination thereof and convicted of violating subsection (a) of Section 11-501 of the Illinois Vehicle Code.

(c) (Blank).
(d) (Blank).
(Source: P.A. 99-201, eff. 10-1-15; 100-312, eff. 1-1-18.)

(625 ILCS 27/20)
Sec. 20. Disclosure notice and advertising requirements.
(a) Each renter who purchases a damage waiver that is not included in the base rental shall be provided the following disclosure notice:
NOTICE: This contract offers, for an additional

charge, a collision damage waiver to cover your financial responsibility for damage to the rental vehicle. The purchase of a collision damage waiver is optional and may be declined. You are advised to carefully consider whether to sign this waiver if you have rental vehicle collision coverage provided by your credit card or collision insurance on your own vehicle. Before deciding whether to purchase the collision damage waiver, you may wish to determine whether your own vehicle insurance affords you coverage for damage to the rental vehicle and the amount of deductible under your own insurance coverage.

(b) The disclosure notice required in subsection (a) shall be made on the face of the rental agreement either by stamp, label, or as part of the written contract, shall be set apart in boldface type and in no smaller print than 10 point type, and shall include a space for the renter to acknowledge his or her receipt of the notice. The contract shall also include in boldface type and in no smaller print than 10 point type, in simple and readable language, any other conditions and exclusions applicable to the collision damage waiver.
(c) Any rental company who states or permits to be stated the rental cost of a rental motor vehicle in any advertisement shall state conspicuously, in plain language and in conjunction with the advertised rental cost of the vehicle, the daily rate of the applicable collision damage waiver, that the rate constitutes an additional daily charge to the renter, that the collision damage waiver is optional, and that prospective renters should examine their automobile insurance policies for rental vehicle coverage.
(1) When a written advertisement, including all print

media, contains the statement of the rental cost of a vehicle, the disclosure required by this subsection shall be printed in type no less than 10 point type.

(2) When the video presentation of a television

advertisement contains the written statement of the rental cost of a vehicle, the depiction of the disclosure required by this subsection shall be no less than one-third the size of the depiction of the rental cost.

(3) When a radio advertisement or the audio

presentation of a television advertisement contains the statement of the rental cost of the vehicle, the oral statement of the rental cost shall be immediately accompanied by an oral statement of the disclosure required by this subsection.

(d) Any rental company that makes any oral statement, excluding telephonic communications, or written statement of the rental cost of a vehicle shall disclose, in plain language and in conjunction with that statement, the daily rate of the applicable collision damage waiver and that the rate constitutes an additional daily charge to the renter.
(e) Any rental company that offers the collision damage waiver option to a renter shall inform the renter in posted signs or in pamphlets, written in plain language, of all of the information described in Sections 15 through 20. The requirements of this subsection shall be deemed to be satisfied if the rental company places the pamphlets or posted signs prominently and conspicuously where the posted signs and pamphlets may be easily seen or reached by renters.
(Source: P.A. 90-113, eff. 7-14-97.)

(625 ILCS 27/25)
Sec. 25. Mandatory charges.
(a) As used in this Section, "mandatory charge" means any charge, surcharge, or fee in addition to the base rental rate for an item or service provided in connection with the rental transaction that the renter does not have the option of avoiding or declining and that is not otherwise imposed by law.
(b) A rental agreement containing any mandatory charge shall prominently display and fully disclose the charge separately on the face of the agreement.
(c) A mandatory charge shall also be prominently displayed and fully disclosed in all price advertising, price displays, price quotes, and price offers, including displays in computerized reservation systems.
(d) Notwithstanding the foregoing, a rental company may not impose or require the purchase of a damage waiver as a mandatory charge.
(Source: P.A. 90-113, eff. 7-14-97.)

(625 ILCS 27/900)
Sec. 900. (Amendatory provisions; text omitted).
(Source: P.A. 90-113, eff. 7-14-97; text omitted.)

(625 ILCS 27/999)
Sec. 999. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 90-113, eff. 7-14-97.)



625 ILCS 30/ - Ridesharing Arrangements Act.

(625 ILCS 30/1) (from Ch. 95 1/2, par. 901)
Sec. 1. This Act shall be known and may be cited as the Ridesharing Arrangements Act.
(Source: P.A. 82-656.)

(625 ILCS 30/2) (from Ch. 95 1/2, par. 902)
Sec. 2. (a) "Ridesharing arrangement" means the transportation by motor vehicle of not more than 16 persons (including the driver):
(1) for purposes incidental to another purpose of the

driver, for which no fee is charged or paid except to reimburse the driver or owner of the vehicle for his operating expenses on a nonprofit basis; or

(2) when such persons are travelling between their

homes and their places of employment, or places reasonably convenient thereto, for which (i) no fee is charged or paid except to reimburse the driver or owner of the vehicle for his operating expenses on a nonprofit basis, or (ii) a fee is charged in accordance with the provisions of Section 6 of this Act.

(b) "For-profit ridesharing arrangement" means a ridesharing arrangement for which a fee is charged in accordance with Section 6 of this Act, and does not include transportation network company services under the Transportation Network Providers Act.
(Source: P.A. 98-1173, eff. 6-1-15.)

(625 ILCS 30/3) (from Ch. 95 1/2, par. 903)
Sec. 3. No ridesharing arrangement, whether or not a fee is charged, shall be subject to regulation by the Illinois Commerce Commission.
(Source: P.A. 83-1091.)

(625 ILCS 30/4) (from Ch. 95 1/2, par. 904)
Sec. 4. Persons participating in a ridesharing arrangement are not thereby relieved of compliance with The Illinois Safety Responsibility Law contained in Chapter 7 of The Illinois Vehicle Code.
(Source: P.A. 83-1091.)

(625 ILCS 30/5) (from Ch. 95 1/2, par. 905)
Sec. 5. No unit of local government, whether or not it is a home rule unit, may:
(1) license or regulate ridesharing arrangements;
(2) impose any tax or fee upon the owner or operator of a motor vehicle because of its use in a ridesharing arrangement;
(3) prohibit or regulate the charging of fees for ridesharing arrangements in accordance with Section 6 of this Act.
This Act is declared to be a denial and limitation of the powers of home rule units pursuant to paragraph (g) of Section 6 of Article VII of the Illinois Constitution.
(Source: P.A. 83-1091.)

(625 ILCS 30/6) (from Ch. 95 1/2, par. 906)
Sec. 6. (a) The operator of a ridesharing arrangement may charge his or her passengers a fee in excess of the amount required to reimburse the operator for his or her expenses, if:
(1) the operator makes no more than 2 round trips per

day in the course of operating any ridesharing arrangement;

(2) any passenger so charged is a person whom the

operator has agreed to transport in advance of such person presenting himself or herself at the pickup point; and

(3) the operator complies with Sections 6-106.4,

12-707 and 12-707.01 of the Illinois Vehicle Code.

(b) A for-profit ridesharing arrangement may, but need not, be organized as a sole proprietorship, or as any other appropriate form of business entity.
(Source: P.A. 91-357, eff. 7-29-99.)



625 ILCS 33/ - Voluntary Employee Commute Options Emission Reduction Credit Act.

(625 ILCS 33/1)
Sec. 1. Short title. This Act may be cited as the Voluntary Employee Commute Options Emission Reduction Credit Act.
(Source: P.A. 89-493, eff. 1-1-97.)

(625 ILCS 33/5)
Sec. 5. Purpose. It is the purpose of this Act to provide owners with the opportunity to implement voluntary employee commute options programs. These programs would enable the owners to obtain emission reductions that are creditable toward the level of emission reductions required under the federal Clean Air Act Amendments of 1990 for the post-1996 period, including emission reductions required under Section 9.8 of the Environmental Protection Act.
(Source: P.A. 89-493, eff. 1-1-97.)

(625 ILCS 33/10)
Sec. 10. Definitions. For purposes of this Act:
"Agency" means the Environmental Protection Agency.
"Department" means the Illinois Department of Transportation.
"Owners" means employers in the Chicago, Illinois ozone nonattainment area who operate stationary sources that are subject to emission reduction requirements for the post-1996 period under the Clean Air Act Amendments of 1990.
(Source: P.A. 89-493, eff. 1-1-97.)

(625 ILCS 33/15)
Sec. 15. Voluntary Employee Commute Options Program. Owners may implement voluntary programs to encourage the use of carpooling, mass transit, vanpooling, telecommuting, compressed work weeks, clean fuel vehicles, and other measures that either reduce the number of commuting trips by their employees or reduce the emissions associated with those commuting trips for the purpose of creating emission reduction credits that may be used by the owners of stationary sources to satisfy the post-1996 emission reduction requirements under the Clean Air Act Amendments of 1990.
(Source: P.A. 89-493, eff. 1-1-97.)

(625 ILCS 33/20)
Sec. 20. Submission of programs and awarding of credits. Owners may submit voluntary programs as described in Section 15 to the Department for approval. The Department, after consultation with the Agency, shall determine the appropriate emission reduction credit to be awarded to owners who carry out their programs and to be used by the owners of stationary sources to satisfy the post-1996 emission reduction requirements under the Clean Air Act Amendments of 1990. Emission reduction credits shall not be awarded to owners for programs that are required under the Clean Air Act or the Environmental Protection Act or that are substantially the same as an owner's employees' existing level of use of employee commute options programs. The Department shall adjust credits to avoid duplicating the credits the State takes for similar transportation demand management practices under the applicable State Implementation Plan. Credits may be revoked for failure to achieve the reductions called for in the owner's voluntary program.
(Source: P.A. 89-493, eff. 1-1-97.)

(625 ILCS 33/25)
Sec. 25. Voluntary compliance. Within 30 days after the effective date of this amendatory Act of 1996, the State of Illinois shall notify the United States Environmental Protection Agency to remove the mandated Employee Commute Options requirement from the State Implementation Plan for ozone. The State of Illinois shall also notify the United States Environmental Protection Agency that emissions reductions achieved from voluntary implementation of the Voluntary Employee Commute Options Emission Reduction Credit Act by an owner are creditable toward the level of emission reductions required under other post-1996 stationary source emission reduction programs.
(Source: P.A. 89-493, eff. 1-1-97.)

(625 ILCS 33/30)
Sec. 30. Rules. The Department is authorized to adopt rules that may be necessary to accomplish the purposes of this Act.
(Source: P.A. 89-493, eff. 1-1-97.)

(625 ILCS 33/35)
Sec. 35. Review under Administrative Review Law; venue. An owner who does not agree with the credit awarded for his or her program, whose program is disapproved, or whose credit is revoked may seek relief under the Administrative Review Law, as amended now or hereafter, and the rules adopted pursuant to that Law.
Those proceedings for judicial review of final administrative decisions of the Department under this Act shall be commenced in the Appellate Court in the District in which the party applying for review resides, but if the party is not a resident of this State, the venue shall be the Fourth Appellate District.
(Source: P.A. 89-493, eff. 1-1-97.)

(625 ILCS 33/40)
Sec. 40. The State Finance Act is amended by repealing Section 5.354.
(Source: P.A. 89-493, eff. 1-1-97.)

(625 ILCS 33/45)
Sec. 45. The Employee Commute Options Act is repealed.
(Source: P.A. 89-493, eff. 1-1-97.)

(625 ILCS 33/50)
Sec. 50. (Amendatory provisions; text omitted).
(Source: P.A. 89-493, eff. 1-1-97; text omitted.)



625 ILCS 35/ - Cycle Rider Safety Training Act.

(625 ILCS 35/1) (from Ch. 95 1/2, par. 801)
Sec. 1. This Act shall be known and may be cited as the "Cycle Rider Safety Training Act". It is the policy of this State to promote safety for persons and property connected with the use and operation of motorcycles, motor driven cycles and motorized pedalcycles.
(Source: P.A. 86-1005.)

(625 ILCS 35/2) (from Ch. 95 1/2, par. 802)
Sec. 2. As used in this Act, the terms specified in Sections 2.01 through 2.06 have the meanings ascribed to them in those Sections unless the context clearly requires a different meaning.
(Source: P.A. 82-649.)

(625 ILCS 35/2.01) (from Ch. 95 1/2, par. 802.01)
Sec. 2.01. "Cycle" means a motorcycle, motor driven cycle or moped, as defined in The Illinois Vehicle Code.
(Source: P.A. 96-554, eff. 1-1-10.)

(625 ILCS 35/2.02) (from Ch. 95 1/2, par. 802.02)
Sec. 2.02. "Cycle Rider" means every person who rides and is in actual physical control of a cycle.
(Source: P.A. 82-649.)

(625 ILCS 35/2.03) (from Ch. 95 1/2, par. 802.03)
Sec. 2.03. "Cycle Rider Safety Training Courses" and "Courses" mean courses of instruction in the use and operation of cycles, including instruction in the safe on-road operation of cycles, the rules of the road and the laws of this State relating to motor vehicles, which courses meet the minimum requirements of this Act and the rules and regulations issued hereunder by the Department and which have been approved by the Department as meeting such requirements.
(Source: P.A. 82-649.)

(625 ILCS 35/2.04) (from Ch. 95 1/2, par. 802.04)
Sec. 2.04. "Department" means the Illinois Department of Transportation.
(Source: P.A. 82-649.)

(625 ILCS 35/2.05) (from Ch. 95 1/2, par. 802.05)
Sec. 2.05. "Driver's License" means any license or permit to operate a motor vehicle under the laws of this State.
(Source: P.A. 82-649.)

(625 ILCS 35/2.06) (from Ch. 95 1/2, par. 802.06)
Sec. 2.06. "Person" means every person, firm, partnership or corporation.
(Source: P.A. 82-649.)

(625 ILCS 35/3) (from Ch. 95 1/2, par. 803)
Sec. 3. The Department shall have the power, duty and authority to administer this Act.
(Source: P.A. 82-649.)

(625 ILCS 35/4) (from Ch. 95 1/2, par. 804)
Sec. 4. Any State or community college, State university or community agency designated by the Department may organize a Regional Cycle Rider Safety Training Center and may offer cycle rider safety training courses through such Training Centers which it operates. The curriculum and accreditation for the courses, and the geographic areas in which each Training Center may offer the courses, shall be provided for by rules and regulations of the Department. Instructors of such courses shall meet the qualification and certification requirements of the regulations of the Department and the college, university or community agency offering the program and may be employed on a calendar year rather than a school year basis. Such courses shall be open to all residents of the State who hold a currently valid driver's license and who have reached their 16th birthday without regard to whether such person is enrolled in any other course offered by said State or community college, State university or community agency. Such courses may be offered throughout the calendar year. The courses may be offered as credit or noncredit courses, but no fee shall be charged except for a nominal registration fee which shall be refunded upon completion of the course.
(Source: P.A. 86-1005.)

(625 ILCS 35/5) (from Ch. 95 1/2, par. 805)
Sec. 5. The Department may promulgate rules and regulations not inconsistent with the provisions of the Cycle Rider Safety Training Act for the administration of the Cycle Rider Safety Training Act.
(Source: P.A. 82-649.)

(625 ILCS 35/6) (from Ch. 95 1/2, par. 806)
Sec. 6. To finance the Cycle Rider Safety Training program and to pay the costs thereof, the Secretary of State will hereafter deposit with the State Treasurer an amount equal to each annual fee and each reduced fee, for the registration of each motorcycle, motor driven cycle and moped processed by the Office of the Secretary of State during the preceding quarter as required in subsection (d) of Section 2-119 of the Illinois Vehicle Code, which amount the State Comptroller shall transfer quarterly to a trust fund outside of the State treasury to be known as the Cycle Rider Safety Training Fund, which is hereby created. In addition, the Department may accept any federal, State, or private moneys for deposit into the Fund and shall be used by the Department only for the expenses of the Department in administering the provisions of this Act, for funding of contracts with approved Regional Cycle Rider Safety Training Centers for the conduct of courses, or for any purpose related or incident thereto and connected therewith.
(Source: P.A. 96-554, eff. 1-1-10.)

(625 ILCS 35/7) (from Ch. 95 1/2, par. 807)
Sec. 7. The Department is authorized to and shall award contracts out of appropriations to the Department from "The Cycle Rider Safety Training Fund" to qualifying Regional Cycle Rider Safety Training Centers for the conduct of approved Cycle Rider Safety Training courses.
(Source: P.A. 82-649.)



625 ILCS 40/ - Snowmobile Registration and Safety Act.

Article I - Definitions; Application - Jurisdiction

(625 ILCS 40/Art. I heading)

(625 ILCS 40/1-1) (from Ch. 95 1/2, par. 601-1)
Sec. 1-1. Title and Declaration of Intent.
This Act shall be known and may be cited as the "Snowmobile Registration and Safety Act". It is the policy of this State to promote safety for persons and property in and connected with the use, operation and equipment of snowmobiles and to promote uniformity of laws relating thereto.
(Source: P.A. 77-1312.)

(625 ILCS 40/1-2) (from Ch. 95 1/2, par. 601-2)
Sec. 1-2. Definitions. As used in this Act, the terms specified in the Sections following this Section and preceding Section 1-3 have the meanings ascribed to them in those Sections unless the context clearly requires a different meaning.
(Source: P.A. 100-201, eff. 8-18-17.)

(625 ILCS 40/1-2.01) (from Ch. 95 1/2, par. 601-2.01)
Sec. 1-2.01.
"Cowling" means the forward portions of a snowmobile surrounding the motor and clutch assembly.
(Source: P.A. 78-856.)

(625 ILCS 40/1-2.02) (from Ch. 95 1/2, par. 601-2.02)
Sec. 1-2.02. "Dealer" means any person who engages in the business of manufacturing, selling, or dealing in, on consignment or otherwise, any number of new snowmobiles, or 5 or more used snowmobiles of any make during the year, including any watercraft or off-highway vehicle dealer or a person licensed as a new or used vehicle dealer who also sells or deals in, on consignment or otherwise, any number of snowmobiles as defined by this Act.
(Source: P.A. 97-1136, eff. 1-1-13.)

(625 ILCS 40/1-2.03) (from Ch. 95 1/2, par. 601-2.03)
Sec. 1-2.03.
"Dangerous drug" means any drug defined as a depressant or stimulant substance in the "Illinois Controlled Substances Act" and cannabis as defined in the "Cannabis Control Act".
(Source: P.A. 78-856.)

(625 ILCS 40/1-2.04) (from Ch. 95 1/2, par. 601-2.04)
Sec. 1-2.04. "Department" means the Department of Natural Resources.
(Source: P.A. 89-445, eff. 2-7-96.)

(625 ILCS 40/1-2.05) (from Ch. 95 1/2, par. 601-2.05)
Sec. 1-2.05. (a) "Highway" means the entire width between the boundary lines of every way publicly maintained when any part thereof is open to the use of the public for purposes of vehicular travel.
(b) "State highway" means State highways as defined in the Illinois Highway Code.
(c) "Interstate highway" means any highway which now is, or shall hereafter be a part of the national system of interstate and defense highways within this State.
(d) "Controlled access highway" means every highway, street or roadway in respect to which owners or occupants of abutting lands and other persons have no legal right of access to or from the same except at such points only and in such manner as may be determined by the public authority having jurisdiction over such highway, street or roadway.
(e) "Tollroad" means all highways under the jurisdiction of the Illinois State Toll Highway Authority.
(Source: P.A. 83-789.)

(625 ILCS 40/1-2.06) (from Ch. 95 1/2, par. 601-2.06)
Sec. 1-2.06. "Intoxicating Beverage" means any beverage enumerated in the "Liquor Control Act of 1934".
(Source: P.A. 98-756, eff. 7-16-14.)

(625 ILCS 40/1-2.07) (from Ch. 95 1/2, par. 601-2.07)
Sec. 1-2.07.
"Local Authority" means every county, municipal, and other local board or body having authority to adopt local police regulations under the Constitution and laws of this State.
(Source: P.A. 78-856.)

(625 ILCS 40/1-2.08) (from Ch. 95 1/2, par. 601-2.08)
Sec. 1-2.08.
"Narcotic drug" means any substance defined as a narcotic drug in the "Illinois Controlled Substances Act".
(Source: P.A. 78-856.)

(625 ILCS 40/1-2.09) (from Ch. 95 1/2, par. 601-2.09)
Sec. 1-2.09.
"Operate" means to ride in or on, other than as a passenger, use or control the operation of a snowmobile in any manner, whether or not the snowmobile is under way.
(Source: P.A. 78-856.)

(625 ILCS 40/1-2.10) (from Ch. 95 1/2, par. 601-2.10)
Sec. 1-2.10.
"Operator" means every person who operates or is in actual physical control of a snowmobile.
(Source: P.A. 78-856.)

(625 ILCS 40/1-2.11) (from Ch. 95 1/2, par. 601-2.11)
Sec. 1-2.11.
"Owner" means a person, other than a lien holder, having title to a snowmobile. The term includes a person entitled to the use or possession of a snowmobile subject to an interest in another person, reserved or created by agreement and securing payment or performance of an obligation, but the term excludes a lessee under a lease not intended as security.
(Source: P.A. 78-856.)

(625 ILCS 40/1-2.12) (from Ch. 95 1/2, par. 601-2.12)
Sec. 1-2.12.
"Person" means an individual, partnership, firm, corporation, association, or other entity.
(Source: P.A. 78-856.)

(625 ILCS 40/1-2.13) (from Ch. 95 1/2, par. 601-2.13)
Sec. 1-2.13.
"Register" means the act of assigning a registration number to a snowmobile.
(Source: P.A. 78-856.)

(625 ILCS 40/1-2.14) (from Ch. 95 1/2, par. 601-2.14)
Sec. 1-2.14. "Roadway" means that portion of a highway improved, designed or ordinarily used for vehicular travel, exclusive of the berm or shoulder. In the event a highway includes 2 or more separate roadways the term "roadway" as used in this Act refers to any such roadway separately but not to all such roadways collectively.
(Source: P.A. 79-885.)

(625 ILCS 40/1-2.15) (from Ch. 95 1/2, par. 601-2.15)
Sec. 1-2.15.
"Snowmobile" means a self-propelled device designed for travel on snow or ice or natural terrain steered by skis or runners, and supported in part by skis, belts, or cleats.
(Source: P.A. 78-856.)

(625 ILCS 40/1-3) (from Ch. 95 1/2, par. 601-3)
Sec. 1-3. Application and Jurisdiction.
The Department shall, for purposes of this Act, have the power, duty, and authority to administer and enforce all statutes, rules and regulations, except as otherwise provided by statute, relating to the operation and use of snowmobiles within the state.
(Source: P.A. 77-1312.)



Article II - Enforcement; Inspection - Prosecutions

(625 ILCS 40/Art. II heading)

(625 ILCS 40/2-1) (from Ch. 95 1/2, par. 602-1)
Sec. 2-1. Enforcement. It is the duty of all Conservation Police Officers and all sheriffs, deputy sheriffs, and other police officers to arrest any person detected in violation of any of the provisions of this Act. It is further the duty of all such officers to make prompt investigation of any violation of the provisions of this Act reported by any other person, and to cause a complaint to be filed before the circuit court if there seems just ground for such complaint and evidence procurable to support the same.
(Source: P.A. 100-201, eff. 8-18-17.)

(625 ILCS 40/2-2) (from Ch. 95 1/2, par. 602-2)
Sec. 2-2. Inspection; seizure; impoundment.
(a) Agents of the Department or other duly authorized police officers may stop and inspect any snowmobile at any time for the purpose of determining if the provisions of this Act are being complied with. If the inspecting officer or agent discovers any violation of the provisions of this Act, he must issue a summons to the operator of such snowmobile requiring that the operator appear before the circuit court for the county within which the offense was committed.
(b) Every snowmobile subject to this Act, if under way and upon being hailed by a designated law enforcement officer, must stop immediately.
(c) Agents of the Department and other duly authorized police officers may seize and impound, at the owner's expense, any snowmobile involved in an accident or a violation of subsection B of Section 5-1 or of Section 5-7 of this Act.
(d) If a snowmobile is causing a traffic hazard because of its position in relation to the highway or its physical appearance is causing the impeding of traffic, its immediate removal from the highway or private property adjacent to the highway by a towing service may be authorized by a law enforcement agency having jurisdiction.
(e) Whenever a peace officer reasonably believes that a person under arrest for a violation of subsection B of Section 5-1 or Section 5-7 of this Act or similar provision of a local ordinance, is likely, upon release, to commit a subsequent violation of subsection B of Section 5-1 or Section 5-7 or a similar provision of a local ordinance, the arresting officer shall have the snowmobile which the person was operating at the time of the arrest impounded for a period of not more than 12 hours after the time of the arrest. The snowmobile may be released by the arresting law enforcement agency without impoundment, or may be released prior to the end of the impoundment period, however, if:
(1) the snowmobile was not owned by the person under

arrest, and the lawful owner requesting release of the snowmobile possesses proof of ownership, and would not, as determined by the arresting law enforcement agency: (i) indicate a lack of ability to operate a snowmobile in a safe manner, or (ii) otherwise, by operating the snowmobile, be in violation of this Act; or

(2) the snowmobile is owned by the person under

arrest, and the person under arrest gives permission to another person to operate the snowmobile, and the other person would not, as determined by the arresting law enforcement agency: (i) indicate a lack of ability to operate a snowmobile in a safe manner, or (ii) otherwise, by operating the snowmobile, be in violation of this Act.

(Source: P.A. 93-156, eff. 1-1-04.)

(625 ILCS 40/2-3) (from Ch. 95 1/2, par. 602-3)
Sec. 2-3. Prosecutions.
All prosecutions under this Act shall be brought in the name and by the authority of the People of the State of Illinois before the circuit court having jurisdiction under the law relative to the enforcement of the provisions hereof. It is the duty of all State's Attorneys to enforce this Act in their respective counties and to prosecute all persons charged with violating the provisions hereof.
(Source: P.A. 77-1312.)

(625 ILCS 40/2-4) (from Ch. 95 1/2, par. 602-4)
Sec. 2-4. Resistance to Officers.
It is unlawful for any person to resist or obstruct any officer or employee of the Department in the discharge of his duties under this Act.
(Source: P.A. 77-1312.)

(625 ILCS 40/2-5) (from Ch. 95 1/2, par. 602-5)
Sec. 2-5. False Representation.
It is unlawful for any person to represent himself falsely to be an officer or employee of the Department or to assume to act as such without having been duly appointed and employed as such.
(Source: P.A. 77-1312.)



Article III - Registration Of Snowmobiles

(625 ILCS 40/Art. III heading)

(625 ILCS 40/3-1) (from Ch. 95 1/2, par. 603-1)
Sec. 3-1. Operation of Unnumbered Snowmobiles.
(a) Except as hereinafter provided, no person who is a resident of this State shall, after the effective date of this Act, operate any snowmobile within this State unless such snowmobile has been registered and numbered in accordance with the provisions of this Article, and unless the certificate of number awarded to such snowmobile is in full force and effect. A person who is not a resident of this State and who operates a snowmobile within this State may register that snowmobile in this State, but in the event that he or she does not, and he or she is not otherwise exempt under subsection (c) of Section 3-12 of this Article, he or she must obtain and display a trail use sticker in accordance with Section 3-12 of this Article.
(b) A person convicted of violating this Section is guilty of a petty offense.
(Source: P.A. 96-1291, eff. 4-1-11; 97-333, eff. 8-12-11.)

(625 ILCS 40/3-2) (from Ch. 95 1/2, par. 603-2)
Sec. 3-2. Identification Number Application. The owner of each snowmobile requiring numbering by this State shall file an application for number with the Department on forms approved by it. The application shall be signed by the owner of the snowmobile and shall be accompanied by a fee of $30. When a snowmobile dealer sells a snowmobile the dealer shall, at the time of sale, require the buyer to complete an application for the registration certificate, collect the required fee and mail the application and fee to the Department no later than 15 days after the date of sale. Combination application-receipt forms shall be provided by the Department and the dealer shall furnish the buyer with the completed receipt showing that application for registration has been made. This completed receipt shall be in the possession of the user of the snowmobile until the registration certificate is received. No snowmobile dealer may charge an additional fee to the buyer for performing this service required under this subsection. However, no purchaser exempted under Section 3-11 of this Act shall be charged any fee or be subject to the other requirements of this Section. The application form shall so state in clear language the requirements of this Section and the penalty for violation near the place on the application form provided for indicating the intention to register in another jurisdiction. Each dealer shall maintain, for one year, a record in a form prescribed by the Department for each snowmobile sold. These records shall be open to inspection by the Department. Upon receipt of the application in approved form the Department shall enter the same upon the records of its office and issue to the applicant a certificate of number stating the number awarded to the snowmobile and the name and address of the owner.
For the registration years beginning on or after January 1, 2017, the application shall be signed by the owner of the snowmobile and shall be accompanied by a fee of $45.
(Source: P.A. 96-1291, eff. 4-1-11; 97-1136, eff. 1-1-13.)

(625 ILCS 40/3-3) (from Ch. 95 1/2, par. 603-3)
Sec. 3-3. Identification Number Display. The Department shall issue to the snowmobile owner two registration expiration decals with the number awarded to that snowmobile imprinted upon the decals. The owner shall apply these decals on each side of the cowling of such snowmobile. The certificate of number shall be pocket size and shall be available at all times for inspection on the snowmobile for which issued, whenever such snowmobile is in operation.
(Source: P.A. 81-1509.)

(625 ILCS 40/3-4) (from Ch. 95 1/2, par. 603-4)
Sec. 3-4. Destruction, Sale, Transfer or Abandonment.
The owner of any snowmobile shall within 15 days notify the Department if such snowmobile is destroyed or abandoned, or is sold or transferred either wholly or in part to another person or persons. In all such cases, the notice shall be accompanied by a surrender of the certificate of number. When the surrender of the certificate is by reason of the snowmobile being destroyed or abandoned, the Department shall cancel the certificate and enter such fact in its records. The Department shall be notified in writing of any change of address. Should the owner desire a new certificate of number, showing the new address, he shall surrender his old certificate and notify the Department of the new address, remitting one dollar to cover the issuance of a new certificate of number. If the surrender is by reason of a sale or transfer either wholly or in part to another person or persons, the owner surrendering the certificate shall state to the Department, under oath, the name of the purchaser or transferee.
(Source: P.A. 77-1312.)

(625 ILCS 40/3-5) (from Ch. 95 1/2, par. 603-5)
Sec. 3-5. Transfer of Identification Number. The purchaser of a snowmobile shall, within 15 days after acquiring same, make application to the Department for the transfer to him of the certificate of number issued to the snowmobile, giving his name, his address and the number of the snowmobile. The purchaser shall apply for a transfer-renewal for a fee of $30 for approximately 3 years. All transfers will bear September 30 expiration dates in the calendar year of expiration. Upon receipt of the application and fee, the Department shall transfer the certificate of number issued to the snowmobile to the new owner. Unless the application is made and fee paid within 30 days, the snowmobile shall be deemed to be without certificate of number and it shall be unlawful for any person to operate the snowmobile until the certificate is issued.
For the registration years beginning on or after January 1, 2017, the purchaser shall apply for a transfer-renewal for a fee of $45 for approximately 3 years.
(Source: P.A. 96-1291, eff. 4-1-11.)

(625 ILCS 40/3-6) (from Ch. 95 1/2, par. 603-6)
Sec. 3-6. Loss of certificate. Should a certificate of number or registration expiration decal become lost, destroyed, or mutilated beyond legibility, the owner of the snowmobile shall make application to the Department for the replacement of the certificate or decal, giving his name, address, and the number of his snowmobile and shall at the same time pay to the Department a fee of $5.
(Source: P.A. 97-1136, eff. 1-1-13.)

(625 ILCS 40/3-7) (from Ch. 95 1/2, par. 603-7)
Sec. 3-7. Department Records.) All records of the Department made or kept under this Article shall be public records.
(Source: P.A. 79-885.)

(625 ILCS 40/3-8) (from Ch. 95 1/2, par. 603-8)
Sec. 3-8. Certificate of Number. Every certificate of number awarded under this Act shall continue in full force and effect for approximately 3 years unless sooner terminated or discontinued in accordance with this Act. All new certificates issued will bear September 30 expiration dates in the calendar year 3 years after the issuing date. Provided however, that the Department may, for purposes of implementing this Section, adopt rules for phasing in the issuance of new certificates and provide for 1, 2 or 3 year expiration dates and pro-rated payments or charges for each registration.
All certificates shall be renewed for 3 years from the nearest September 30 for a fee of $30. All certificates will be considered invalid after October 15 of the year of expiration. All certificates expiring in a given year shall be renewed between April 1 and September 30 of that year, in order to allow sufficient time for processing.
The Department shall issue "registration expiration decals" with all new certificates of number, all certificates of number transferred and renewed, and all certificates of number renewed. The decals issued for each year shall be of a different and distinct color from the decals of each year currently displayed. The decals shall be affixed to each side of the cowling of the snowmobile in the manner prescribed by the rules and regulations of the Department. The Department shall fix a day and month of the year on which certificates of number due to expire shall lapse and no longer be of any force and effect unless renewed pursuant to this Act.
No number or registration expiration decal, except a sticker or number which may be required by a political subdivision, municipality, or state, other than the registration expiration decal issued to a snowmobile or granted reciprocity pursuant to this Act, shall be painted, attached, or otherwise displayed on either side of the cowling of such snowmobile.
A dealer engaged in the manufacture, sale, or leasing of snowmobiles required to be numbered hereunder, upon application to the Department upon forms prescribed by it, may obtain certificates of number for use in the testing or demonstrating of such snowmobiles upon payment of $30 for each registration. Certificates of number so issued may be used by the applicant in the testing or demonstrating of snowmobiles by temporary placement of the registration expiration decals assigned by such certificates on the snowmobile so tested or demonstrated.
For the registration years beginning on or after January 1, 2017, every certificate of number awarded under this Section shall be accompanied by a fee of $45.
(Source: P.A. 96-1291, eff. 4-1-11.)

(625 ILCS 40/3-9) (from Ch. 95 1/2, par. 603-9)
Sec. 3-9. Registration List. A snowmobile registration list may be furnished for official use at no charge only to such federal, state, county and municipal enforcement agencies as may require such data. A snowmobile registration list may be furnished, at the cost of reproduction, to statewide not-for-profit Illinois snowmobile organizations for use only with educational programs.
(Source: P.A. 92-174, eff. 7-26-01.)

(625 ILCS 40/3-10) (from Ch. 95 1/2, par. 603-10)
Sec. 3-10. Penalty.
No person shall at any time falsely alter or change in any manner the certificate of number issued under the provisions hereof, or falsify any record required by this Act, or counterfeit any form of license provided for by this Act.
(Source: P.A. 77-1312.)

(625 ILCS 40/3-11) (from Ch. 95 1/2, par. 603-11)
Sec. 3-11. Exception from numbering provisions of this Act.) A snowmobile shall not be required to be numbered under this Act if it is:
A. Owned and used by the United States, another state, or a political subdivision thereof, but such snowmobiles shall display the name of the owner on the cowling thereof.
B. (Blank).
C. Owned and operated on lands owned by the owner or operator or on lands to which he has a contractual right other than as a member of a club or association, provided the snowmobile is not operated elsewhere within the state.
D. Used only on international or national competition circuits in events for which written permission has been obtained by the sponsoring or sanctioning body from the governmental unit having jurisdiction over the location of any event held in this State.
E. Owned by persons domiciled in Illinois but used entirely in another jurisdiction when such owner has complied with the provisions of Section 3-2 of this Act.
F. Designed for use by small children primarily as a toy and used only on private property and not on any public use trail.
(Source: P.A. 96-1291, eff. 4-1-11.)

(625 ILCS 40/3-12)
Sec. 3-12. Trail use stickers.
(a) Except as provided in subsection (c) of this Section, a person who is not a resident of this State shall not operate a snowmobile in this State unless a numbered trail use sticker issued under this Section is displayed on the snowmobile.
(b) The fee for a trail use sticker issued for a snowmobile under subsection (a) of this Section is $25 per registration year. A trail use sticker issued for such a snowmobile may be issued only by the Department and persons appointed by the Department and expires on June 30 of each registration year.
(c) A snowmobile that is registered and numbered in accordance with the provisions of this Article or that is exempt from registration under Section 3-11 of this Article is exempt from having a trail use sticker displayed under subsection (a) of this Section.
(d) The Department may appoint any person who is not an employee of the Department as the Department's agent to issue trail use stickers and collect the fees for the stickers.
(e) The Department shall establish by rule procedures for issuing trail use stickers, and the Department may promulgate rules regulating the activities of persons who are authorized to be agents under this Section.
(Source: P.A. 96-1291, eff. 4-1-11.)

(625 ILCS 40/3-13)
Sec. 3-13. Mandatory liability insurance.
(a) Other than a person operating a snowmobile on their own property that is not a posted snowmobile trail, and other than a person operating a snowmobile on property other than a posted snowmobile trail in which the owner of the property has given his or her written or oral consent to the person to operate a snowmobile on the property, no person shall operate, register, or maintain registration of, and no owner shall permit another person to operate, register or maintain registration of, a snowmobile in this State unless the snowmobile is covered by a liability insurance policy.
The insurance policy shall be issued in amounts no less than the minimum amounts set for bodily injury or death and for destruction of property under Section 7-203 of the Illinois Vehicle Code, and shall be issued in accordance with the requirements of Sections 143a and 143a-2 of the Illinois Insurance Code, as amended. No insurer other than an insurer authorized to do business in this State shall issue a policy pursuant to this Section 3-13. Nothing herein shall deprive an insurer of any policy defense available at common law.
(b) Proof of insurance as required by this Section shall be produced and displayed by the owner or operator of the snowmobile upon request to any law enforcement officer or to any person who has suffered or claims to have suffered either personal injury or property damage as a result of the operation of the snowmobile by the owner or operator.
(c) Except as provided in subsection (d), any operator of a snowmobile subject to registration and numbering under this Act who is convicted of violating subsection (a) of this Section is guilty of a petty offense and shall be required to pay a fine in excess of $500, but not more than $1,000. However, no person charged with violating this Section shall be convicted if such person produces in court satisfactory evidence that at the time of the arrest the snowmobile was covered by a liability insurance policy in accordance with subsection (a) of this Section. The chief judge of each circuit may designate an officer of the court to review the documentation demonstrating that at the time of arrest the snowmobile was covered by a liability insurance policy in accordance with subsection (a) of this Section.
(d) A person who (i) has not previously been convicted of or received a disposition of court supervision for violating subsection (a) of this Section and (ii) produces at his or her court appearance satisfactory evidence that the snowmobile is covered, as of the date of the court appearance, by a liability insurance policy in accordance with Section 7-601 of the Illinois Vehicle Code shall, for a violation of this Section, pay a fine of $100 and receive a disposition of court supervision. The person must, on the date that the period of court supervision is scheduled to terminate, produce satisfactory evidence that the snowmobile was covered by the required liability insurance policy during the entire period of court supervision.
An officer of the court designated under subsection (c) may also review liability insurance documentation under this subsection (d) to determine if the snowmobile is, as of the date of the court appearance, covered by a liability insurance policy in accordance with Section 7-601 of the Illinois Vehicle Code. The officer of the court shall also determine, on the date the period of court supervision is scheduled to terminate, whether the snowmobile was covered by the required policy during the entire period of court supervision.
(Source: P.A. 96-1291, eff. 4-1-11.)



Article IV - Snowmobile Equipment

(625 ILCS 40/Art. IV heading)

(625 ILCS 40/4-1) (from Ch. 95 1/2, par. 604-1)
Sec. 4-1. Equipment. All snowmobiles operating within the State of Illinois shall be equipped with:
A. At least one white head-lamp having a minimum candlepower of sufficient intensity to exhibit a white light plainly visible from a distance of at least 500 feet ahead during hours of darkness under normal atmospheric conditions. If a snowmobile is equipped with a single beam lamp, such lamp shall be so aimed that when the vehicle is loaded none of the high intensity portion of the light, at a distance of 25 feet in front of the vehicle, projects higher than the level of the center of the lamp from which it originates.
B. At least one red tail lamp having a minimum candlepower of sufficient intensity to exhibit a red light plainly visible from a distance of five hundred feet to the rear during hours of darkness under normal atmospheric conditions.
C. A brake system in good mechanical condition.
D. Reflective material of a minimum area of 16 square inches mounted on each side of the cowling. Identifying numbers may be included in computing the required 16 square inch area.
E. Adequate sound suppression equipment. No snowmobile manufactured after June 1, 1972, shall be sold or offered for sale, unless it is equipped with sound suppression devices that limit total machine noise in accordance with noise pollution standards established pursuant to the Environmental Protection Act.
(Source: P.A. 82-417.)

(625 ILCS 40/4-2) (from Ch. 95 1/2, par. 604-2)
Sec. 4-2. Inspection and Testing.
The Department may adopt rules and regulations with respect to the inspection of snowmobiles and the testing of machine noise.
(Source: P.A. 77-1312.)

(625 ILCS 40/4-3) (from Ch. 95 1/2, par. 604-3)
Sec. 4-3. Sale Prohibited.
No person shall have for sale, sell, or offer for sale in this State any snowmobile which fails to comply with Section 4-1, or which does not comply with the specifications for such equipment required by the rules and regulations of the Department after the effective date of such rules and regulations.
(Source: P.A. 77-1312.)

(625 ILCS 40/4-4) (from Ch. 95 1/2, par. 604-4)
Sec. 4-4. Racing Machines.
Snowmobiles used only on international or national competition circuits in events for which written permission has been obtained by the sponsoring or sanctioning body from the governmental unit having jurisdiction over the location of any event held in this State are exempt from the provisions of this Article.
(Source: P.A. 78-856.)



Article V - Control Provisions

(625 ILCS 40/Art. V heading)

(625 ILCS 40/5-1) (from Ch. 95 1/2, par. 605-1)
Sec. 5-1. Operation Generally. It is unlawful for any person to drive or operate any snowmobile in the following ways:
A. At a rate of speed too fast for conditions and the fact that the speed of the snowmobile does not exceed the applicable maximum speed limit allowed does not relieve the driver from the duty to decrease speed as may be necessary to avoid colliding with any person or vehicle or object within legal requirements and the duty of all persons to use due care.
B. In a careless, reckless, or negligent manner.
C. (Blank)
D. At any time without at least one lighted headlamp and one lighted tail lamp on the snowmobile.
E. Within any nature preserve.
F. On the tracks or right of way of an operating railroad.
G. In any tree nursery or planting in a manner which damages or destroys growing stock, or creates a substantial risk thereto.
H. On private property, without the written or verbal consent of the owner or lessee thereof. Any person operating a snowmobile upon lands of another shall stop and identify himself upon the request of the landowner or his duly authorized representative, and, if requested to do so by the landowner shall promptly remove the snowmobile from the premises.
I. Notwithstanding any other law to the contrary, an owner, lessee, or occupant of premises owes no duty of care to keep the premises safe for entry or use by others for snowmobiling, or to give warning of any condition, use, structure or activity on such premises. This subsection does not apply where permission to snowmobile is given for a valuable consideration other than to this State, any political subdivision or municipality thereof, or any landowner who is paid with funds from the Snowmobile Trail Establishment Fund. In the case of land leased to the State or a subdivision thereof, any consideration received is not valuable consideration within the meaning of this section. Nothing in this section limits in any way liability which otherwise exists for willful or malicious failure to guard or warn against a dangerous condition, use, structure, or activity.
J. Notwithstanding any other law to the contrary, an owner, lessee or occupant of premises who gives permission to another to snowmobile upon such premises does not thereby extend any assurance that the premises are safe for such purpose, or assume responsibility for or incur liability for any injury to person or property caused by any act or omission of persons to whom the permission to snowmobile is granted. This subsection shall not apply where permission to snowmobile is given for a valuable consideration other than to this State, any political subdivision or municipality thereof, or any landowner who is paid with funds from the Snowmobile Trail Establishment Fund. In the case of land leased to the State or a subdivision thereof, any consideration received is not valuable consideration within the meaning of this section. Nothing in this section limits in any way liability which otherwise exists for willful or malicious failure to guard or warn against a dangerous condition, use, structure, or activity.
K. On the frozen surface of public waters of this State within 100 feet of a person, including a skater not in or upon a snowmobile; within 100 feet of a person engaged in fishing, except at the minimum speed required to maintain forward movement of the snowmobile; on an area which has been cleared of snow for skating purposes unless the area is necessary for access to the frozen waters of this State.
L. Within 100 feet of a dwelling between midnight and 6 a.m. at a speed greater than the minimum required to maintain forward movement of the snowmobile. This provision would not apply on private property where verbal or written consent of the owner or lessee has been granted to snowmobile upon such private property or frozen waters of this State.
M. Notwithstanding any other law to the contrary, any owner, lessee or occupant of premises or any person or association who, with the permission of the owner of the premises, places, maintains or displays a sign, signal, marking or device to give warning of any unsafe condition on the premises for snowmobiling shall not be liable for any personal injuries allegedly caused by his or her acts or omissions in providing such warning unless the alleged misconduct was willful or malicious. This subsection shall not apply where the owner, occupant or lessee of the premises grants express permission for snowmobiling in exchange for valuable consideration. However, this subsection will apply where such consideration is given to such owner, occupant or lessee by the State or one of its political subdivisions.
N. Notwithstanding any other law or Section of this Act to the contrary, the State and any political subdivision or municipality thereof owes no duty of care to keep the premises safe for entry or use by others for snowmobiling or to guard against or give warnings of any condition, use, structure or activity on property in which the State and any political subdivision or municipality thereof has any interest.
(Source: P.A. 89-55, eff. 1-1-96.)

(625 ILCS 40/5-2) (from Ch. 95 1/2, par. 605-2)
Sec. 5-2. Operation on Highways. It is unlawful for any person to drive or operate any snowmobile on a highway in this State except as follows:
A. On highways other than tollways, interstate highways and fully or limited access-controlled highways snowmobiles may make a direct crossing provided:
(1) the crossing is made at an angle of approximately

90 degrees to the direction of the highway and at a place where no obstruction prevents a quick and safe crossing; and

(2) the snowmobile is brought to a complete stop

before crossing a roadway; and

(3) the operator yields the right of way to all

oncoming traffic which constitutes a hazard.

B. On highways other than tollways, interstate highways and fully or limited access-controlled highways snowmobiles may be operated not less than 10 feet from the roadway and in the same direction as traffic. On such highways, other than State highways, the corporate authorities of a city, village or incorporated town may adopt ordinances providing for variance from the 10-foot separation requirement of this subsection, including ordinances permitting the operation of snowmobiles upon the roadways of such highways, other than State highways, within city, village or town limits. In addition, the corporate authorities of any unit of local government with jurisdiction over such highways may adopt ordinances authorizing the operation of snowmobiles within 10 feet of the roadway to avoid obstructions or hazardous terrain. Other than for State highways, corporate authorities of a city, village or incorporated town may adopt ordinances providing for trails, including the designation of the roadways of highways referred to in this paragraph as snowmobile trails, and regulating snowmobile operation within city, village or town limits.
C. On highways other than tollways, interstate highways and fully or limited access-controlled highways snowmobiles may be operated on roadways when it is necessary to cross a bridge or culvert or when it is impracticable to gain immediate access to an area adjacent to a highway where a snowmobile is to be operated.
D. Corporate authorities of a city, village or incorporated town may by ordinance designate 1 or more specific public highways or streets within their jurisdiction as egress and ingress routes for the use of snowmobiles. In the event that such public highways or streets are under the jurisdiction of the State of Illinois, express written consent of the Illinois Department of Transportation shall be required. Corporate authorities acting under the authority of this paragraph D shall erect and maintain signs giving proper notice thereof.
E. Snowmobiles may be lawfully driven or operated upon those highways where posted with signs giving proper notice and erected and maintained by the township road commissioner. A township or township road commissioner shall not be liable for any personal injuries caused as a result of the operation of a snowmobile on such highways. For purposes of this paragraph E, "highways" are defined as township roads pursuant to Section 2-205 of the Illinois Highway Code.
(Source: P.A. 91-357, eff. 7-29-99.)

(625 ILCS 40/5-3) (from Ch. 95 1/2, par. 605-3)
Sec. 5-3. Youthful Operators.
A. No person under 10 years of age may operate a snowmobile, other than machines designed for use by small children primarily as a toy and used only on private property and not on any public use trail.
B. Persons at least 10 and less than 12 years of age may operate a snowmobile only if they are either accompanied on the snowmobile by a parent or guardian or a person at least 18 years of age designated by a parent or guardian.
C. Persons at least 12 and less than 16 years of age may operate a snowmobile only if they are either accompanied on the snowmobile by a parent or guardian or a person at least 16 years of age designated by a parent or guardian, or such operator is in possession of a certificate issued by the Department authorizing the holder to operate snowmobiles.
D. Any person who operates a snowmobile on a highway as provided in Section 5-2 shall (1) possess a valid motor vehicle driver's license; or (2) possess a safety certificate as provided for in this Section. Any such person less than 16 years of age shall also be under the immediate supervision of a parent or guardian or a person at least 18 years of age designated by the parent or guardian.
E. Violations of this Section done with the knowledge of a parent or guardian shall be deemed a violation by the parent or guardian and punishable under Article X of this Act.
F. The department shall establish a program of instruction on snowmobile laws, regulations, safety and related subjects. It is unlawful for any person under 16 years of age to operate a snowmobile on a public highway in this State. The program shall be conducted by instructors certified by the department. The department may procure liability insurance coverage for certified instructors for work within the scope of their duties under this section. Persons satisfactorily completing this program shall receive certification from the department. The department may charge each person who enrolls in the course an instruction fee of $2.50. If a fee is authorized by the department, the department shall authorize instructors conducting such courses meeting standards established by it to retain $1 of the fee to defray expenses incurred locally to operate the program. The remaining $1.50 of the fee shall be retained by the department to defray a part of its expenses incurred to operate the safety and accident reporting program. A person over the age of 12 years but under the age of 16 years who holds a valid certificate issued by another state or province of the Dominion of Canada need not obtain a certificate from the department if the course content of the program in such other state or province substantially meets that established by the department under this section. A certificate issued by the Department, or by another State or a province of the Dominion of Canada, shall not constitute a valid motor vehicle operator's license for the purpose of this Section.
(Source: P.A. 92-174, eff. 7-26-01.)

(625 ILCS 40/5-4) (from Ch. 95 1/2, par. 605-4)
Sec. 5-4. Operation on Ice. Snowmobiles may be operated on the frozen waters of this State subject to the provisions of Section 5-1 and the rules and regulations of the Department.
(Source: P.A. 89-55, eff. 1-1-95.)

(625 ILCS 40/5-5) (from Ch. 95 1/2, par. 605-5)
Sec. 5-5. Special Events.
Nothing contained in this Article shall be construed to prohibit any local authority of this State from designating a special snowmobile event. In such case the provisions of this article shall not apply to areas or highways under the jurisdiction of that local authority.
(Source: P.A. 77-1312.)

(625 ILCS 40/5-6) (from Ch. 95 1/2, par. 605-6)
Sec. 5-6. Other Prohibition. A. No person, except persons permitted by law, shall operate or ride any snowmobile with any firearm in his possession unless it is unloaded and enclosed in a carrying case, or any bow unless it is unstrung in a carrying case.
B. No person shall operate any snowmobile emitting pollutants in accordance with standards established pursuant to the Environmental Protection Act.
C. No person shall deposit from a snowmobile on the snow, ice, or ground surface, trash, glass, garbage, insoluble material, or other offensive matter.
D. No person shall use a snowmobile to take, pursue or intentionally harass or disturb wildlife as defined in Section 1.2t of the Wildlife Code, except such restriction shall not apply to any person acting to protect livestock from predatory animals.
(Source: P.A. 82-629.)

(625 ILCS 40/5-7)
Sec. 5-7. Operating a snowmobile while under the influence of alcohol or other drug or drugs, intoxicating compound or compounds, or a combination of them; criminal penalties; suspension of operating privileges.
(a) A person may not operate or be in actual physical control of a snowmobile within this State while:
1. The alcohol concentration in that person's blood,

other bodily substance, or breath is a concentration at which driving a motor vehicle is prohibited under subdivision (1) of subsection (a) of Section 11-501 of the Illinois Vehicle Code;

2. The person is under the influence of alcohol;
3. The person is under the influence of any other

drug or combination of drugs to a degree that renders that person incapable of safely operating a snowmobile;

3.1. The person is under the influence of any

intoxicating compound or combination of intoxicating compounds to a degree that renders the person incapable of safely operating a snowmobile;

4. The person is under the combined influence of

alcohol and any other drug or drugs or intoxicating compound or compounds to a degree that renders that person incapable of safely operating a snowmobile;

4.3. The person who is not a CDL holder has a

tetrahydrocannabinol concentration in the person's whole blood or other bodily substance at which driving a motor vehicle is prohibited under subdivision (7) of subsection (a) of Section 11-501 of the Illinois Vehicle Code;

4.5. The person who is a CDL holder has any amount of

a drug, substance, or compound in the person's breath, blood, other bodily substance, or urine resulting from the unlawful use or consumption of cannabis listed in the Cannabis Control Act; or

5. There is any amount of a drug, substance, or

compound in that person's breath, blood, other bodily substance, or urine resulting from the unlawful use or consumption of a controlled substance listed in the Illinois Controlled Substances Act, methamphetamine as listed in the Methamphetamine Control and Community Protection Act, or intoxicating compound listed in the use of Intoxicating Compounds Act.

(b) The fact that a person charged with violating this Section is or has been legally entitled to use alcohol, other drug or drugs, any intoxicating compound or compounds, or any combination of them does not constitute a defense against a charge of violating this Section.
(c) Every person convicted of violating this Section or a similar provision of a local ordinance is guilty of a Class A misdemeanor, except as otherwise provided in this Section.
(c-1) As used in this Section, "first time offender" means any person who has not had a previous conviction or been assigned supervision for violating this Section or a similar provision of a local ordinance, or any person who has not had a suspension imposed under subsection (e) of Section 5-7.1.
(c-2) For purposes of this Section, the following are equivalent to a conviction:
(1) a forfeiture of bail or collateral deposited to

secure a defendant's appearance in court when forfeiture has not been vacated; or

(2) the failure of a defendant to appear for trial.
(d) Every person convicted of violating this Section is guilty of a Class 4 felony if:
1. The person has a previous conviction under this

Section;

2. The offense results in personal injury where a

person other than the operator suffers great bodily harm or permanent disability or disfigurement, when the violation was a proximate cause of the injuries. A person guilty of a Class 4 felony under this paragraph 2, if sentenced to a term of imprisonment, shall be sentenced to not less than one year nor more than 12 years; or

3. The offense occurred during a period in which the

person's privileges to operate a snowmobile are revoked or suspended, and the revocation or suspension was for a violation of this Section or was imposed under Section 5-7.1.

(e) Every person convicted of violating this Section is guilty of a Class 2 felony if the offense results in the death of a person. A person guilty of a Class 2 felony under this subsection (e), if sentenced to a term of imprisonment, shall be sentenced to a term of not less than 3 years and not more than 14 years.
(e-1) Every person convicted of violating this Section or a similar provision of a local ordinance who had a child under the age of 16 on board the snowmobile at the time of offense shall be subject to a mandatory minimum fine of $500 and shall be subject to a mandatory minimum of 5 days of community service in a program benefiting children. The assignment under this subsection shall not be subject to suspension nor shall the person be eligible for probation in order to reduce the assignment.
(e-2) Every person found guilty of violating this Section, whose operation of a snowmobile while in violation of this Section proximately caused any incident resulting in an appropriate emergency response, shall be liable for the expense of an emergency response as provided in subsection (i) of Section 11-501.01 of the Illinois Vehicle Code.
(e-3) In addition to any other penalties and liabilities, a person who is found guilty of violating this Section, including any person placed on court supervision, shall be fined $100, payable to the circuit clerk, who shall distribute the money to the law enforcement agency that made the arrest. In the event that more than one agency is responsible for the arrest, the $100 shall be shared equally. Any moneys received by a law enforcement agency under this subsection (e-3) shall be used to purchase law enforcement equipment or to provide law enforcement training that will assist in the prevention of alcohol related criminal violence throughout the State. Law enforcement equipment shall include, but is not limited to, in-car video cameras, radar and laser speed detection devices, and alcohol breath testers.
(f) In addition to any criminal penalties imposed, the Department of Natural Resources shall suspend the snowmobile operation privileges of a person convicted or found guilty of a misdemeanor under this Section for a period of one year, except that first-time offenders are exempt from this mandatory one year suspension.
(g) In addition to any criminal penalties imposed, the Department of Natural Resources shall suspend for a period of 5 years the snowmobile operation privileges of any person convicted or found guilty of a felony under this Section.
(Source: P.A. 99-697, eff. 7-29-16; 100-201, eff. 8-18-17.)

(625 ILCS 40/5-7.1)
Sec. 5-7.1. Implied consent.
(a) A person who operates or is in actual physical control of a snowmobile in this State is deemed to have given consent to a chemical test or tests of blood, breath, other bodily substance, or urine for the purpose of determining the content of alcohol, other drug or drugs, intoxicating compound or compounds, or a combination of them in that person's blood or other bodily substance, if arrested for a violation of Section 5-7. The chemical test or tests shall be administered at the direction of the arresting officer. The law enforcement agency employing the officer shall designate which tests shall be administered. Up to 2 additional tests of urine or other bodily substance may be administered even after a blood or breath test or both has been administered.
(a-1) For the purposes of this Section, an Illinois law enforcement officer of this State who is investigating the person for any offense defined in Section 5-7 may travel into an adjoining state, where the person has been transported for medical care to complete an investigation and to request that the person submit to the test or tests set forth in this Section. The requirements of this Section that the person be arrested are inapplicable, but the officer shall issue the person a uniform citation for an offense as defined in Section 5-7 or a similar provision of a local ordinance prior to requesting that the person submit to the test or tests. The issuance of the uniform citation shall not constitute an arrest, but shall be for the purpose of notifying the person that he or she is subject to the provisions of this Section and of the officer's belief of the existence of probable cause to arrest. Upon returning to this State, the officer shall file the uniform citation with the circuit clerk of the county where the offense was committed and shall seek the issuance of an arrest warrant or a summons for the person.
(a-2) Notwithstanding any ability to refuse under this Act to submit to these tests or any ability to revoke the implied consent to these tests, if a law enforcement officer has probable cause to believe that a snowmobile operated by or under actual physical control of a person under the influence of alcohol, other drug or drugs, intoxicating compound or compounds, or any combination of them has caused the death or personal injury to another, that person shall submit, upon the request of a law enforcement officer, to a chemical test or tests of his or her blood, breath, other bodily substance, or urine for the purpose of determining the alcohol content or the presence of any other drug or combination of both. For the purposes of this Section, a personal injury includes severe bleeding wounds, distorted extremities, and injuries that require the injured party to be carried from the scene for immediate professional attention in either a doctor's office or a medical facility.
(b) A person who is dead, unconscious, or who is otherwise in a condition rendering that person incapable of refusal, is deemed not to have withdrawn the consent provided in subsection (a), and the test or tests may be administered.
(c) A person requested to submit to a test as provided in this Section shall be verbally advised by the law enforcement officer requesting the test that a refusal to submit to the test will result in suspension of that person's privilege to operate a snowmobile for a minimum of 2 years.
(d) Following this warning, if a person under arrest refuses upon the request of a law enforcement officer to submit to a test designated by the officer, no tests may be given, but the law enforcement officer shall file with the clerk of the circuit court for the county in which the arrest was made, and with the Department of Natural Resources, a sworn statement naming the person refusing to take and complete the chemical test or tests requested under the provisions of this Section. The sworn statement shall identify the arrested person, the person's current residence address and shall specify that a refusal by that person to take the chemical test or tests was made. The sworn statement shall include a statement that the officer had reasonable cause to believe the person was operating or was in actual physical control of the snowmobile within this State while under the influence of alcohol, other drug or drugs, an intoxicating compound or compound, or a combination of them and that a chemical test or tests were requested as an incident to and following the lawful arrest for an offense as defined in Section 5-7 or a similar provision of a local ordinance, and that the person, after being arrested for an offense arising out of acts alleged to have been committed while operating a snowmobile, refused to submit to and complete a chemical test or tests as requested by the law enforcement officer.
(e) The law enforcement officer submitting the sworn statement shall serve immediate written notice upon the person refusing the chemical test or tests that the person's privilege to operate a snowmobile within this State will be suspended for a period of 2 years unless, within 28 days from the date of the notice, the person requests in writing a hearing on the suspension.
If the person desires a hearing, the person shall file a complaint in the circuit court in the county where that person was arrested within 28 days from the date of the notice. The hearing shall proceed in the court in the same manner as other civil proceedings. The hearing shall cover only the following issues: (1) whether the person was placed under arrest for an offense as defined in Section 5-7 or a similar provision of a local ordinance as evidenced by the issuance of a uniform citation; (2) whether the arresting officer had reasonable grounds to believe that the person was operating a snowmobile while under the influence of alcohol, other drug or drugs, an intoxicating compound or compounds, or a combination of them; and (3) whether that person refused to submit to and complete the chemical test or tests upon the request of the law enforcement officer. Whether the person was informed that the person's privilege to operate a snowmobile would be suspended if that person refused to submit to the chemical test or tests may not be an issue in the hearing.
If the person fails to request a hearing in writing within 28 days of the date of the notice, or if a hearing is held and the court finds against the person on the issues before the court, the clerk shall immediately notify the Department of Natural Resources, and the Department shall suspend the snowmobile operation privileges of that person for at least 2 years.
(f) (Blank).
(f-1) If the person is a CDL holder and submits to a test that discloses an alcohol concentration of 0.08 or more, or any amount of a drug, substance, or intoxicating compound in the person's breath, blood, other bodily substance, or urine resulting from the unlawful use of cannabis listed in the Cannabis Control Act, a controlled substance listed in the Illinois Controlled Substances Act, methamphetamine as listed in the Methamphetamine Control and Community Protection Act, or an intoxicating compound listed in the Use of Intoxicating Compounds Act, the law enforcement officer shall immediately submit a sworn report to the circuit clerk of venue and the Department of Natural Resources, certifying that the test or tests was or were requested under subsection (a-1) of this Section and the person submitted to testing that disclosed an alcohol concentration of 0.08 or more, or any amount of a drug, substance, or intoxicating compound in the person's breath, blood, other bodily substance, or urine resulting from the unlawful use or consumption of cannabis listed in the Cannabis Control Act, a controlled substance listed in the Illinois Controlled Substances Act, methamphetamine as listed in the Methamphetamine Control and Community Protection Act, or an intoxicating compound listed in the Use of Intoxicating Compounds Act. If the person is not a CDL holder and submits to a test that discloses an alcohol concentration of 0.08 or more, a tetrahydrocannabinol concentration in the person's whole blood or other bodily substance as defined in paragraph 6 of subsection (a) of Section 11-501.2 of the Illinois Vehicle Code, or any amount of a drug, substance, or intoxicating compound in the person's blood, other bodily substance, or urine resulting from the unlawful use or consumption of a controlled substance listed in the Illinois Controlled Substances Act, an intoxicating compound listed in the Use of Intoxicating Compounds Act, or methamphetamine as listed in the Methamphetamine Control and Community Protection Act, the law enforcement officer shall immediately submit a sworn report to the circuit clerk of venue and the Department of Natural Resources, certifying that the test or tests was or were requested under subsection (a-1) and the person submitted to testing that disclosed an alcohol concentration of 0.08 or more, a tetrahydrocannabinol concentration in the person's whole blood or other bodily substance as defined in paragraph 6 of subsection (a) of Section 11-501.2 of the Illinois Vehicle Code, or any amount of a drug, substance, or intoxicating compound in such person's blood, other bodily substance, or urine, resulting from the unlawful use or consumption of a controlled substance listed in the Illinois Controlled Substances Act, an intoxicating compound listed in the Use of Intoxicating Compounds Act, or methamphetamine as listed in the Methamphetamine Control and Community Protection Act.
In cases involving a person who is a CDL holder where the blood alcohol concentration of 0.08 or greater or any amount of drug, substance, or compound resulting from the unlawful use of cannabis, a controlled substance, methamphetamine, or an intoxicating compound is established by a subsequent analysis of blood, other bodily substance, or urine collected at the time of arrest, the arresting officer or arresting agency shall immediately submit a sworn report to the circuit clerk of venue and the Department of Natural Resources upon receipt of the test results. In cases involving a person who is not a CDL holder where the blood alcohol concentration of 0.08 or greater, a tetrahydrocannabinol concentration in the person's whole blood or other bodily substance as defined in paragraph 6 of subsection (a) of Section 11-501.2 of the Illinois Vehicle Code, or any amount of drug, substance, or compound resulting from the unlawful use of a controlled substance, methamphetamine, or an intoxicating compound is established by a subsequent analysis of blood, other bodily substance, or urine collected at the time of arrest, the arresting officer or arresting agency shall immediately submit a sworn report to the circuit clerk of venue and the Department of Natural Resources upon receipt of the test results.
(g) A person must submit to each chemical test offered by the law enforcement officer in order to comply with implied consent provisions of this Section.
(h) The provision of Section 11-501.2 of the Illinois Vehicle Code concerning the certification and use of chemical tests applies to the use of those tests under this Section.
(Source: P.A. 99-697, eff. 7-29-16.)

(625 ILCS 40/5-7.2)
Sec. 5-7.2. Chemical and other tests.
(a) Upon the trial of a civil or criminal action or proceeding arising out of acts alleged to have been committed while under the influence of alcohol, other drug or drugs, intoxicating compound or compounds, or a combination of them, the concentration of alcohol, drug, or compound in the person's blood, other bodily substance, or breath at the time alleged as shown by analysis of the person's blood, urine, breath, or other bodily substance gives rise to the presumptions specified in subdivisions 1, 2, and 3 of subsection (b) and subsection (b-5) of Section 11-501.2 of the Illinois Vehicle Code.
(b) The provisions of subsection (a) shall not be construed as limiting the introduction of any other relevant evidence bearing upon the question whether the person was under the influence of alcohol, other drug or drugs, intoxicating compound or compounds, or a combination of them.
(c) If a person under arrest refuses to submit to a chemical test under the provisions of Section 5-7.1, evidence of refusal is admissible in a civil or criminal action or proceeding arising out of acts alleged to have been committed while the person under the influence of alcohol, other drug or drugs, an intoxicating compound or compounds, or a combination of them was operating a snowmobile.
(Source: P.A. 99-697, eff. 7-29-16.)

(625 ILCS 40/5-7.3)
Sec. 5-7.3. Supervision of operator; notification; 6 hour operating limitation.
(a) The owner of a snowmobile or person given supervisory authority over a snowmobile, may not knowingly permit a snowmobile to be operated by a person under the influence of alcohol, other drug or drugs, an intoxicating compound or compounds, or a combination of them.
(b) Whenever a person is convicted or found guilty of a violation of Section 5-7, including any person placed on court supervision, the court shall notify the Office of Law Enforcement of the Department of Natural Resources with the records essential for the performance of the Department's duties to monitor and enforce an order of suspension or revocation concerning the person's privilege to operate a snowmobile.
(c) A person who has been arrested and charged with violating Section 5-7 may not operate a snowmobile within this State for a period of 24 hours after that person's arrest.
(Source: P.A. 93-156, eff. 1-1-04.)

(625 ILCS 40/5-7.4)
Sec. 5-7.4. Admissibility of chemical tests of blood, other bodily substance, or urine conducted in the regular course of providing emergency medical treatment.
(a) Notwithstanding any other provision of law, the results of blood, other bodily substance, or urine tests performed for the purpose of determining the content of alcohol, other drug or drugs, intoxicating compound or compounds, or any combination of them in an individual's blood, other bodily substance, or urine conducted upon persons receiving medical treatment in a hospital emergency room, are admissible in evidence as a business record exception to the hearsay rule only in prosecutions for a violation of Section 5-7 of this Act or a similar provision of a local ordinance or in prosecutions for reckless homicide brought under the Criminal Code of 1961 or the Criminal Code of 2012.
The results of the tests are admissible only when each of the following criteria are met:
1. the chemical tests performed upon an individual's

blood, other bodily substance, or urine were ordered in the regular course of providing emergency treatment and not at the request of law enforcement authorities; and

2. the chemical tests performed upon an individual's

blood, other bodily substance, or urine were performed by the laboratory routinely used by the hospital.

Results of chemical tests performed upon an individual's blood, other bodily substance, or urine are admissible into evidence regardless of the time that the records were prepared.
(b) The confidentiality provisions of law pertaining to medical records and medical treatment are not applicable with regard to chemical tests performed upon a person's blood, other bodily substance, or urine under the provisions of this Section in prosecutions as specified in subsection (a) of this Section. No person shall be liable for civil damages as a result of the evidentiary use of the results of chemical testing of the individual's blood, other bodily substance, or urine under this Section or as a result of that person's testimony made available under this Section.
(Source: P.A. 99-697, eff. 7-29-16; 100-201, eff. 8-18-17.)

(625 ILCS 40/5-7.5)
Sec. 5-7.5. Preliminary breath screening test. If a law enforcement officer has reasonable suspicion to believe that a person is violating or has violated Section 5-7 or a similar provision of a local ordinance, the officer, before an arrest, may request the person to provide a sample of his or her breath for a preliminary breath screening test using a portable device approved by the Department of State Police. The results of this preliminary breath screening test may be used by the law enforcement officer for the purpose of assisting with the determination of whether to require a chemical test, as authorized under Sections 5-7.1 and 5-7.2 and the appropriate type of test to request. Any chemical test authorized under Sections 5-7.1 and 5-7.2 may be requested by the officer regardless of the result of the preliminary breath screening test if probable cause for an arrest exists. The result of a preliminary breath screening test may be used by the defendant as evidence in an administrative or court proceeding involving a violation of Section 5-7.
(Source: P.A. 93-156, eff. 1-1-04.)

(625 ILCS 40/5-7.6)
Sec. 5-7.6. Reporting of test results of blood, other bodily substance, or urine conducted in the regular course of providing emergency medical treatment.
(a) Notwithstanding any other provision of law, the results of blood, other bodily substance, or urine tests performed for the purpose of determining the content of alcohol, other drug or drugs, intoxicating compound or compounds, or any combination of them in an individual's blood, other bodily substance, or urine, conducted upon persons receiving medical treatment in a hospital emergency room for injuries resulting from a snowmobile accident, shall be disclosed to the Department of Natural Resources, or local law enforcement agencies of jurisdiction, upon request. The blood, other bodily substance, or urine tests are admissible in evidence as a business record exception to the hearsay rule only in prosecutions for violations of Section 5-7 of this Code or a similar provision of a local ordinance, or in prosecutions for reckless homicide brought under the Criminal Code of 1961 or the Criminal Code of 2012.
(b) The confidentiality provisions of the law pertaining to medical records and medical treatment shall not be applicable with regard to tests performed upon an individual's blood, other bodily substance, or urine under the provisions of subsection (a) of this Section. No person shall be liable for civil damages or professional discipline as a result of disclosure or reporting of the tests or the evidentiary use of an individual's blood, other bodily substance, or urine test results under this Section or Section 5-7.4 or as a result of that person's testimony made available under this Section or Section 5-7.4, except for willful or wanton misconduct.
(Source: P.A. 99-697, eff. 7-29-16.)



Article VI - Accident Reports - Operator's Responsibility - Transmittal Of Information

(625 ILCS 40/Art. VI heading)

(625 ILCS 40/6-1) (from Ch. 95 1/2, par. 606-1)
Sec. 6-1. Collisions, accidents, and casualties; reports.
A. The operator of a snowmobile involved in a collision, accident, or other casualty, shall render to other persons affected by this collision, accident, or other casualty such assistance as may be practicable and as may be necessary in order to save them from or minimize any danger caused by the collision, accident, or other casualty, and also shall give his name, address, and identification of his snowmobile to any person injured and to the owner of any property damaged in the collision, accident, or other casualty.
B. In the case of collision, accident, or other casualty involving the operation of a snowmobile, the operator thereof, if the collision, accident, or other casualty results in death or injury to a person or damage to property in excess of $750, shall file with the Department a full description of the collision, accident, or other casualty, including such information as the Department may, by regulation, require. Reports of such accidents must be filed with the Department on a Department Accident Report form within 5 days.
C. Reports of accidents resulting in personal injury, wherein a person is incapacitated for a period exceeding 72 hours, must be filed with the Department on a Department Accident Report form within 5 days. Accidents which result in loss of life shall be reported to the Department on a Department form within 48 hours.
D. All required accident reports and supplemental reports are without prejudice to the individual so reporting, and are for the confidential use of the Department, except that the Department may disclose the identity of a person involved in an accident when such identity is not otherwise known or when such person denies his presence at such accident. No such report may be used as evidence in any trial, civil or criminal, arising out of an accident, except that the Department must furnish upon demand of any person who has or claims to have made such a report, or upon demand of any court, a certificate showing that a specified accident report has or has not been made to the Department, solely to prove a compliance or a failure to comply with the requirements that such a report be made to the Department.
(Source: P.A. 92-174, eff. 7-26-01.)

(625 ILCS 40/6-2) (from Ch. 95 1/2, par. 606-2)
Sec. 6-2. Owner's and Operator's Responsibility.
The owner and any operator of a snowmobile are jointly and severally liable for any injury or damage occasioned by the operation of such snowmobile.
(Source: P.A. 77-1312.)



Article VII - Local Regulation

(625 ILCS 40/Art. VII heading)

(625 ILCS 40/7-1) (from Ch. 95 1/2, par. 607-1)
Sec. 7-1. Local Ordinances.
This Act and other applicable laws of this State govern the operation, equipment, numbering and all other matters relating thereto whenever any snowmobile is operated within this State; but this Act does not prevent the adoption of any ordinance or local law by any political subdivision of the State relating to the operation and equipment of snowmobiles which is not inconsistent with this Act, amendments hereto or regulations issued hereunder. Such ordinances or local laws shall be operative only so long as they continue to be not inconsistent with this Act, amendments hereto or regulations issued hereunder. However, this Act is not a limit upon any home rule unit.
(Source: P.A. 78-856.)



Article VIII - Filing Of Regulations

(625 ILCS 40/Art. VIII heading)

(625 ILCS 40/8-1) (from Ch. 95 1/2, par. 608-1)
Sec. 8-1. Rules and regulations, filing. The implementation and administration of the provisions of this Act shall be by rules and regulations adopted by the Department of Natural Resources. A copy of the rules and regulations adopted pursuant to this Act, and of any amendments thereto, shall be filed in the office of the Department and in the office of the Secretary of State. Rules and regulations shall be published by the Department in a convenient form.
(Source: P.A. 89-445, eff. 2-7-96.)



Article IX - Snowmobile Registration And Safety Act Revenues

(625 ILCS 40/Art. IX heading)

(625 ILCS 40/9-1) (from Ch. 95 1/2, par. 609-1)
Sec. 9-1. Special fund. Except as provided in Section 9-2, all revenues received under this Act, including registration fees, fines, bond forfeitures or other income of whatever kind or nature shall be deposited in the State Treasury in "The State Boating Act Fund". Except for the additional moneys deposited under Section 805-550 of the Department of Natural Resources (Conservation) Law of the Civil Administrative Code of Illinois, appropriations of revenue received as a result of this Act from "The State Boating Act Fund" shall be made only to the Department for administering the registration of snowmobiles, snowmobile safety, snowmobile safety education and enforcement provisions of this Act or for any purpose related or connected thereto, including the construction, maintenance, and rehabilitation of snowmobile recreation areas or any other facilities for the use of snowmobiles, including plans and specifications, engineering surveys and supervision and land acquisition where necessary, and including the disbursement of funds to political subdivisions upon written application to and subsequent approval by the Department for construction, maintenance, and rehabilitation of snowmobile recreation areas or any other facilities for the use of snowmobiles, including plans and specifications, engineering surveys and supervision and land acquisition where necessary.
(Source: P.A. 96-1160, eff. 1-1-11.)

(625 ILCS 40/9-2) (from Ch. 95 1/2, par. 609-2)
Sec. 9-2. Special fund. There is created a special fund in the State Treasury to be known as the Snowmobile Trail Establishment Fund. Fifty percent of each new, transfer-renewal, renewal registration, and trail use sticker fee collected under Sections 3-2, 3-5, 3-8, and 3-12 of this Act shall be deposited in the fund. The fund shall be administered by the Department and shall be used for disbursement, upon written application to and subsequent approval by the Department, to nonprofit snowmobile clubs and organizations for construction, management, maintenance, and rehabilitation of snowmobile trails and areas for the use of snowmobiles, including plans and specifications, engineering surveys and supervision where necessary. The Department shall promulgate such rules or regulations as it deems necessary for the administration of the fund. It is the intent that the fees collected herein shall be used only for the Snowmobile Trail Establishment Fund.
(Source: P.A. 96-1291, eff. 4-1-11.)



Article X - Penalties

(625 ILCS 40/Art. X heading)

(625 ILCS 40/10-1) (from Ch. 95 1/2, par. 610-1)
Sec. 10-1. Violations.
(a) Except as otherwise provided in this Act, a person who violates any of the provisions of this Act is guilty of a Class C misdemeanor.
(b) A person who violates subsection (B) of Section 5-1 of this Act is guilty of a Class B misdemeanor.
(c) A person who violates Section 2-4 or Section 5-7.3 of this Act is guilty of a Class A misdemeanor.
(Source: P.A. 89-55, eff. 1-1-96.)

(625 ILCS 40/10-2)
Sec. 10-2. Denial of operating privilege. A person who is convicted of a violation of subsection (B) of Section 5-1 or Section 5-7 of this Act, in addition to other penalties authorized in this Act, may in the discretion of the court be refused the privilege to operate a snowmobile in this State for a period of one year or more.
(Source: P.A. 89-55, eff. 1-1-96.)

(625 ILCS 40/10-3)
Sec. 10-3. Unlawful operation of a snowmobile. A person may not operate a snowmobile during any period when his or her privilege to operate a snowmobile is suspended or revoked in this State, by another state, by a federal agency, or by a province of Canada. A person who operates a snowmobile during the period when he or she is denied the privilege to operate a snowmobile is guilty of a Class A misdemeanor.
(Source: P.A. 94-214, eff. 1-1-06.)



Article XI - Partial Invalidity

(625 ILCS 40/Art. XI heading)

(625 ILCS 40/11-1) (from Ch. 95 1/2, par. 611-1)
Sec. 11-1.
If any provision of this Act, or the application of such provision to any persons, body or circumstances shall be held invalid, the remainder of this Act, or the application of such provision to persons, bodies or circumstances other than those as to which it shall have been held invalid, shall not be affected thereby.
(Source: P.A. 77-1312.)






625 ILCS 45/ - Boat Registration and Safety Act.

Article I - Definitions - Application - Jurisdiction

(625 ILCS 45/Art. I heading)

(625 ILCS 45/1-1) (from Ch. 95 1/2, par. 311-1)
Sec. 1-1. Title and declaration of intent. This Act shall be known and may be cited as the "Boat Registration and Safety Act." It is the policy of this State to promote safety for persons and property in and connected with the use, operation and equipment of vessels and to promote uniformity of laws relating thereto.
(Source: P.A. 82-783.)

(625 ILCS 45/1-2) (from Ch. 95 1/2, par. 311-2)
Sec. 1-2. Definitions. As used in this Act, unless the context clearly requires a different meaning:
"Vessel" or "Watercraft" means every description of watercraft used or capable of being used as a means of transportation on water, except a seaplane on the water, air mattress or similar device, and boats used for concession rides in artificial bodies of water designed and used exclusively for such concessions.
"Motorboat" means any vessel propelled by machinery, whether or not such machinery is the principal source of propulsion, but does not include a vessel which has a valid marine document issued by the Bureau of Customs of the United States Government or any Federal agency successor thereto.
"Non-powered watercraft" means any canoe, kayak, kiteboard, paddleboard, float tube, or watercraft not propelled by sail, canvas, or machinery of any sort.
"Sailboat" means any watercraft propelled by sail or canvas, including sailboards. For the purposes of this Act, any watercraft propelled by both sail or canvas and machinery of any sort shall be deemed a motorboat when being so propelled.
"Airboat" means any boat (but not including airplanes or hydroplanes) propelled by machinery applying force against the air rather than the water as a means of propulsion.
"Dealer" means any person who engages in the business of manufacturing, selling, or dealing in, on consignment or otherwise, any number of new watercraft, or 5 or more used watercraft of any make during the year, including any off-highway vehicle dealer or snowmobile dealer or a person licensed as a new or used vehicle dealer who also sells or deals in, on consignment or otherwise, any number of watercraft as defined in this Act.
"Lifeboat" means a small boat kept on board a larger boat for use in emergency.
"Owner" means a person, other than lien holder, having title to a motorboat. The term includes a person entitled to the use or possession of a motorboat subject to an interest in another person, reserved or created by agreement and securing payment of performance of an obligation, but the term excludes a lessee under a lease not intended as security.
"Waters of this State" means any water within the jurisdiction of this State.
"Person" means an individual, partnership, firm, corporation, association, or other entity.
"Operate" means to navigate or otherwise use a motorboat or vessel.
"Department" means the Department of Natural Resources.
"Competent" means capable of assisting a skier in case of injury or accident.
"Personal flotation device" or "PFD" means a device that is approved by the Commandant, U.S. Coast Guard, under Part 160 of Title 46 of the Code of Federal Regulations.
"Recreational boat" means any vessel manufactured or used primarily for noncommercial use; or leased, rented or chartered to another for noncommercial use.
"Personal watercraft" means a vessel that uses an inboard motor powering a water jet pump as its primary source of motor power and that is designed to be operated by a person sitting, standing, or kneeling on the vessel, rather than the conventional manner of sitting or standing inside the vessel, and includes vessels that are similar in appearance and operation but are powered by an outboard or propeller drive motor.
"Specialty prop-craft" means a vessel that is similar in appearance and operation to a personal watercraft but that is powered by an outboard or propeller driven motor.
"Underway" applies to a vessel or watercraft at all times except when it is moored at a dock or anchorage area.
"Use" applies to all vessels on the waters of this State, whether moored or underway.
(Source: P.A. 97-1136, eff. 1-1-13.)

(625 ILCS 45/1-3) (from Ch. 95 1/2, par. 311-3)
Sec. 1-3. Application and jurisdiction. The Department shall, for the purposes of this Act, have full and complete jurisdiction of all waters within the boundaries of the State of Illinois, subject only to the paramount authority of the Federal Government with reference to the navigation of such stream or streams and further subject to such powers as may be granted to political subdivisions of the State. Wherever the provisions of this Act conflict with the laws and regulations of the Federal Government, the laws and regulations of the Federal Government shall take precedence.
(Source: P.A. 82-783.)

(625 ILCS 45/1-4) (from Ch. 95 1/2, par. 311-4)
Sec. 1-4. The Department is authorized to issue administrative rules for carrying out, administering and enforcing the provisions of this Act. The administrative rules shall be promulgated in accordance with The Illinois Administrative Procedure Act.
Such rules, after becoming effective, shall be enforced in the same manner as are any other provisions of this Act and violators thereof are subject to the penalties set out in this Act.
(Source: P.A. 85-149.)

(625 ILCS 45/1-5) (from Ch. 95 1/2, par. 311-5)
Sec. 1-5. The Department is authorized to cooperate with and to enter into reciprocal agreements with the appropriate departments of the federal government and other departments or agencies of other states for carrying out, administering, and enforcing the provisions of this Act.
(Source: P.A. 85-149.)



Article II - Enforcement - Inspection - Prosecutions

(625 ILCS 45/Art. II heading)

(625 ILCS 45/2-1) (from Ch. 95 1/2, par. 312-1)
Sec. 2-1. Enforcement.) It is the duty of all Conservation Police Officers and other employees of the Department designated by the Director to enforce this Act, and all sheriffs, deputy sheriffs and other police officers to arrest any person detected in violation of any of the provisions of this Act. It is further the duty of all such officers to make prompt investigation of any violation of the provisions of this Act reported by any other person, and to cause a complaint to be filed before the circuit court if there seems just ground for such complaint and evidence procurable to support the same.
(Source: P.A. 82-783.)

(625 ILCS 45/2-2) (from Ch. 95 1/2, par. 312-2)
Sec. 2-2. Inspection; removal; impoundment.
(a) Agents of the Department or other duly authorized police officers may board and inspect any boat at any time for the purpose of determining if this Act is being complied with. If the boarding officer or agent discovers any violation of this Act, he may issue a summons to the operator of the boat requiring that the operator appear before the circuit court for the county within which the offense was committed.
(b) Every vessel subject to this Act, if under way and upon being hailed by a designated law enforcement officer, must stop immediately and lay to.
(c) Agents of the Department and other duly authorized police officers may enforce all federal laws and regulations which have been mutually agreed upon by the federal and state governments and are applicable to the operation of watercraft on navigable waters and federal impoundments where concurrent jurisdiction exists between the federal and state governments.
(d) Agents of the Department and other duly authorized police officers may seize and impound, at the owner's or operator's expense, any watercraft involved in a boating accident or a violation of Section 3A-21, 5-1, 5-2, or 5-16 of this Act.
(e) If a watercraft is causing a traffic hazard because of its position on a waterway or its physical appearance is causing the impeding of traffic, its immediate removal from the waterway by a towing service may be authorized by a law enforcement agency having jurisdiction.
(f) Whenever a peace officer reasonably believes that a person under arrest for a violation of Section 5-1, 5-2 or 5-16 of this Act or similar provision of a local ordinance, is likely, upon release, to commit a subsequent violation of Section 5-1, 5-2 or 5-16 or a similar provision of a local ordinance, the arresting officer shall have the watercraft which the person was operating at the time of the arrest impounded for a period of not more than 12 hours after the time of the arrest. The watercraft may be released by the arresting law enforcement agency without impoundment, or may be released prior to the end of the impoundment period, however, if:
(1) the watercraft was not owned by the person under

arrest, and the lawful owner requesting release possesses proof of ownership, and would not, as determined by the arresting law enforcement agency: (i) indicate a lack of ability to operate a watercraft in a safe manner, or (ii) otherwise, by operating the watercraft, be in violation of this Act; or

(2) the watercraft is owned by the person under

arrest, and the person under arrest gives permission to another person to operate the watercraft, and the other person would not, as determined by the arresting law enforcement agency: (i) indicate a lack of ability to operate a watercraft in a safe manner, or (ii) otherwise, by operating the watercraft, be in violation of this Act.

(Source: P.A. 93-156, eff. 1-1-04.)

(625 ILCS 45/2-3) (from Ch. 95 1/2, par. 312-3)
Sec. 2-3. Prosecutions. All prosecutions under the provisions of this Act shall be brought in the name and by the authority of the People of the State of Illinois before the circuit court having jurisdiction under the law relative to the enforcement of the provisions hereof. It is the duty of all State's Attorneys to enforce the provisions of this Act in their respective counties, and to prosecute all persons charged with violating the provisions hereof.
(Source: P.A. 82-783.)

(625 ILCS 45/2-4) (from Ch. 95 1/2, par. 312-4)
Sec. 2-4. Resistance to officers.
(a) It is unlawful for any person to resist or obstruct any officer or employee of the Department in the discharge of his duties under the provisions hereof.
(b) It is unlawful for the operator of a watercraft, having been given a signal by a conservation police officer, sheriff, deputy sheriff, or other police officer directing the operator of the watercraft to bring the watercraft to a stop, to willfully fail or refuse to obey the direction, to increase speed, to extinguish lights, or otherwise flee or attempt to elude the officer. The signal given by the officer may be by hand, voice, sign, siren, or blue or red light.
(Source: P.A. 88-524.)

(625 ILCS 45/2-5) (from Ch. 95 1/2, par. 312-5)
Sec. 2-5. False representation. It is unlawful for any person to represent himself falsely to be an officer or employee of the Department or to assume to act as such without having been duly appointed and employed as such.
(Source: P.A. 82-783.)



Article III - Registration Of Motorboats And Sailboats Over 12 Feet In Length

(625 ILCS 45/Art. III heading)

(625 ILCS 45/3-1) (from Ch. 95 1/2, par. 313-1)
(Text of Section before amendment by P.A. 100-469)
Sec. 3-1. Unlawful operation of unnumbered watercraft. Every watercraft other than non-powered watercraft on waters within the jurisdiction of this State shall be numbered. No person may operate or give permission for the operation of any such watercraft on such waters unless the watercraft is numbered in accordance with this Act, or in accordance with applicable Federal law, or in accordance with a Federally-approved numbering system of another State, and unless (1) the certificate of number awarded to such watercraft is in full force and effect, and (2) the identifying number set forth in the certificate of number is displayed on each side of the bow of such watercraft.
(Source: P.A. 97-1136, eff. 1-1-13.)

(Text of Section after amendment by P.A. 100-469)
Sec. 3-1. Unlawful operation of unnumbered watercraft. Every watercraft other than non-powered watercraft on waters within the jurisdiction of this State shall be numbered. No person may operate, use, or store or give permission for the operation, usage, or storage of any such watercraft on such waters unless it has on board while in operation:
(A) A valid certificate of number is issued in accordance with this Act, or in accordance with applicable Federal law, or in accordance with a Federally-approved numbering system of another State, and unless:
(1) the pocket sized certificate of number awarded to

such watercraft is in full force and effect; or

(2) the operator is in possession of a valid 60 day

temporary permit under this Act.

(B) The identifying number set forth in the certificate of number is displayed on each side of the bow of such watercraft.
The certificate of number, lease, or rental agreement required by this Section shall be available at all times for inspection at the request of a federal, State, or local law enforcement officer on the watercraft for which it is issued. No person shall operate a watercraft under this Section unless the certificate of number, lease, or rental agreement required is carried on board in a manner that it can be handed to a requesting law enforcement officer for inspection. A holder of a certificate of number shall notify the Department within 30 days if the holder's address no longer conforms to the address appearing on the certificate and shall furnish the Department with the holder's new address. The Department may provide for in its rules and regulations for the surrender of the certificate bearing the former address and its replacement with a certificate bearing the new address or for the alteration of an outstanding certificate to show the new address of the holder.
(Source: P.A. 100-469, eff. 6-1-18.)

(625 ILCS 45/3-1.5)
(Section scheduled to be repealed on June 1, 2018)
Sec. 3-1.5. Water usage stamp. Any person using a non-powered watercraft on the waters of this State shall have a valid water usage stamp affixed to an area easily visible either on the exterior or interior of the device. The Department shall establish rules and regulations for the purchase of water usage stamps. Each water usage stamp shall bear the calendar year the stamp is in effect. The fee for a water usage stamp is $6 per stamp for the first 3 stamps. Any person who purchases more than 3 water usage stamps receives each subsequent stamp for $3 each.
(Source: P.A. 97-1136, eff. 1-1-13. Repealed by P.A. 100-469, eff. 6-1-18.)

(625 ILCS 45/3-2) (from Ch. 95 1/2, par. 313-2)
(Text of Section before amendment by P.A. 100-469)
Sec. 3-2. Identification number application. The owner of each watercraft requiring numbering by this State shall file an application for number with the Department on forms approved by it. The application shall be signed by the owner of the watercraft and shall be accompanied by a fee as follows:

A. (Blank).

B. Class 1 (all watercraft less

than 16 feet in length, except

non-powered watercraft.).................

$18

C. Class 2 (all watercraft 16

feet or more but less than 26 feet in length

except canoes, kayaks, and non-motorized paddle boats).

$50

D. Class 3 (all watercraft 26 feet or more

but less than 40 feet in length)............

$150

E. Class 4 (all watercraft 40 feet in length

or more)...........................

$200

Upon receipt of the application in approved form, and when satisfied that no tax imposed pursuant to the "Municipal Use Tax Act" or the "County Use Tax Act" is owed, or that such tax has been paid, the Department shall enter the same upon the records of its office and issue to the applicant a certificate of number stating the number awarded to the watercraft and the name and address of the owner.
The Department shall deposit 20% of all money collected from watercraft registrations into the Conservation Police Operations Assistance Fund. The monies deposited into the Conservation Police Operations Assistance Fund under this Section shall not be subject to administrative charges or chargebacks unless otherwise authorized by this Act.
(Source: P.A. 97-1136, eff. 1-1-13.)

(Text of Section after amendment by P.A. 100-469)
Sec. 3-2. Identification number application. The owner of each watercraft requiring numbering by this State shall file an application for number with the Department on forms approved by it. The application shall be signed by the owner of the watercraft and shall be accompanied by a fee as follows:

A. (Blank).

B. Class 1 (all watercraft less

than 16 feet in length, except

non-powered watercraft.)................

up to $28

C. Class 2 (all watercraft 16

feet or more but less than 26 feet in length

except canoes, kayaks, and non-motorized paddle boats).

up to $60

D. Class 3 (all watercraft 26 feet or more

but less than 40 feet in length)...........

$150

E. Class 4 (all watercraft 40 feet in length

or more)...........................

$200

Upon receipt of the application in approved form, and when satisfied that no tax imposed pursuant to the "Municipal Use Tax Act" or the "County Use Tax Act" is owed, or that such tax has been paid, the Department shall enter the same upon the records of its office and issue to the applicant a certificate of number stating the number awarded to the watercraft and the name and address of the owner.
The Department shall deposit 20% of all money collected from watercraft registrations into the Conservation Police Operations Assistance Fund. The monies deposited into the Conservation Police Operations Assistance Fund under this Section shall not be subject to administrative charges or chargebacks unless otherwise authorized by this Act.
(Source: P.A. 100-469, eff. 6-1-18.)

(625 ILCS 45/3-3) (from Ch. 95 1/2, par. 313-3)
Sec. 3-3. Identification number display.
A. The owner shall paint on or attach to both sides of the bow (front) of a watercraft the identification number, which shall be of block characters at least 3 inches in height. The figures shall read from left to right, be of contrasting color to their background, and be maintained in a legible condition. No other number shall be displayed on the bow of the boat. In affixing the number to the boat, a space or a hyphen shall be provided between the IL and the number and another space or hyphen between the number and the letters which follow. On vessels of unconventional design or constructed so that it is impractical or impossible to display identification numbers in a prominent position on the forward half of their hulls or permanent substructures, numbers may be displayed in brackets or fixtures firmly attached to the vessel. Exact positioning of the numbers in brackets or protruding fixtures shall be discretionary with vessel owners, providing the numbers are placed on the forward half of the vessel and meet the standard requirements for legibility, size, style and contrast with the background.
B. A watercraft already covered by a number in full force and effect which has been awarded to it pursuant to Federal law is exempt from number display as prescribed by this Section.
C. All non-powered watercraft are exempt from number display as prescribed by this Section.
(Source: P.A. 97-1136, eff. 1-1-13.)

(625 ILCS 45/3-4) (from Ch. 95 1/2, par. 313-4)
Sec. 3-4. Destruction, sale, transfer or abandonment. The owner of any watercraft shall within 15 days notify the Department if the watercraft is destroyed or abandoned, or is sold or transferred either wholly or in part to another person or persons. In sale or transfer cases, the notice shall be accompanied by a surrender of the certificate of number. In destruction or abandonment cases, the notice shall be accompanied by a surrender of the certificate of title. When the surrender of the certificate is by reason of the watercraft being destroyed or abandoned, the Department shall cancel the certificate and enter such fact in its records. The Department shall be notified in writing of any change of address. Should the owner desire a new certificate of number, showing the new address, he shall surrender his old certificate and notify the Department of the new address, remitting $1 to cover the issuance of a new certificate of number. If the surrender is by reason of a sale or transfer either wholly or in part to another person or persons, the owner surrendering the certificate shall state to the Department, under oath, the name of the purchaser or transferee.
Non-powered watercraft are exempt from this Section.
(Source: P.A. 97-1136, eff. 1-1-13.)

(625 ILCS 45/3-5) (from Ch. 95 1/2, par. 313-5)
(Text of Section before amendment by P.A. 100-469)
Sec. 3-5. Transfer of identification number. The purchaser of a watercraft shall, within 15 days after acquiring same, make application to the Department for transfer to him of the certificate of number issued to the watercraft giving his name, address and the number of the boat. The purchaser shall apply for a transfer-renewal for a fee as prescribed under Section 3-2 of this Act for approximately 3 years. All transfers will bear June 30 expiration dates in the calendar year of expiration. Upon receipt of the application and fee, together with proof that any tax imposed under the Municipal Use Tax Act or County Use Tax Act has been paid or that no such tax is owed, the Department shall transfer the certificate of number issued to the watercraft to the new owner.
Unless the application is made and fee paid, and proof of payment of municipal use tax or county use tax or nonliability therefor is made, within 30 days, the watercraft shall be deemed to be without certificate of number and it shall be unlawful for any person to operate the watercraft until the certificate is issued.
Non-powered watercraft are exempt from this Section.
(Source: P.A. 97-1136, eff. 1-1-13.)

(Text of Section after amendment by P.A. 100-469)
Sec. 3-5. Transfer of identification number. The purchaser of a watercraft shall, within 15 days after acquiring same, make application to the Department for transfer to him of the certificate of number issued to the watercraft giving his name, address and the number of the boat. The purchaser shall apply for a transfer-renewal for a fee as prescribed under Section 3-2 of this Act for approximately 3 years. All transfers will bear September 30 expiration dates in the calendar year of expiration. Upon receipt of the application and fee, together with proof that any tax imposed under the Municipal Use Tax Act or County Use Tax Act has been paid or that no such tax is owed, the Department shall transfer the certificate of number issued to the watercraft to the new owner.
Unless the application is made and fee paid, and proof of payment of municipal use tax or county use tax or nonliability therefor is made, within 30 days, the watercraft shall be deemed to be without certificate of number and it shall be unlawful for any person to operate the watercraft until the certificate is issued.
Non-powered watercraft are exempt from this Section.
(Source: P.A. 100-469, eff. 6-1-18.)

(625 ILCS 45/3-6) (from Ch. 95 1/2, par. 313-6)
Sec. 3-6. Conformity with United States Government. In the event that an agency of the United States Government has in force an over-all system of identification numbering for watercraft within the United States, the numbering system employed pursuant to this Act by the Department shall be in conformity therewith.
(Source: P.A. 85-149.)

(625 ILCS 45/3-7) (from Ch. 95 1/2, par. 313-7)
Sec. 3-7. Loss of certificate. Should a certificate of number or registration expiration decal become lost, destroyed, or mutilated beyond legibility, the owner of the watercraft shall make application to the Department for the replacement of the certificate or decal, giving his name, address, and the number of his boat and shall at the same time pay to the Department a fee of $5.
(Source: P.A. 93-32, eff. 7-1-03.)

(625 ILCS 45/3-7.5)
(Section scheduled to be repealed on June 1, 2018)
Sec. 3-7.5. Replacement water usage sticker. If a water usage sticker is lost, destroyed, or mutilated beyond legibility, a new water usage sticker shall be required before the non-powered watercraft is used on the waters of this State.
(Source: P.A. 97-1136, eff. 1-1-13. Repealed by P.A. 100-469, eff. 6-1-18.)

(625 ILCS 45/3-8) (from Ch. 95 1/2, par. 313-8)
Sec. 3-8. Department records.) All records of the Department made or kept pursuant to this Article shall be public records.
(Source: P.A. 86-1088.)

(625 ILCS 45/3-9) (from Ch. 95 1/2, par. 313-9)
(Text of Section before amendment by P.A. 100-469)
Sec. 3-9. Certificate of number. Every certificate of number awarded pursuant to this Act shall continue in full force and effect for approximately 3 years unless sooner terminated or discontinued in accordance with this Act. All new certificates issued will bear June 30 expiration dates in the calendar year 3 years after the issuing date. Provided however, that the Department may, for purposes of implementing this Section, adopt rules for phasing in the issuance of new certificates and provide for 1, 2 or 3 year expiration dates and pro-rated payments or charges for each registration.
All certificates shall be renewed for 3 years from the nearest June 30 for a fee as prescribed in Section 3-2 of this Act. All certificates will be invalid after July 15 of the year of expiration. All certificates expiring in a given year shall be renewed between January 1 and June 30 of that year, in order to allow sufficient time for processing.
The Department shall issue "registration expiration decals" with all new certificates of number, all certificates of number transferred and renewed and all certificates of number renewed. The decals issued for each year shall be of a different and distinct color from the decals of each other year currently displayed. The decals shall be affixed to each side of the bow of the watercraft, except for federally documented vessels, in the manner prescribed by the rules and regulations of the Department. Federally documented vessels shall have decals affixed to the watercraft on each side of the federally documented name of the vessel in the manner prescribed by the rules and regulations of the Department.
The Department shall fix a day and month of the year on which certificates of number due to expire shall lapse and no longer be of any force and effect unless renewed pursuant to this Act.
No number or registration expiration decal other than the number awarded or the registration expiration decal issued to a watercraft or granted reciprocity pursuant to this Act shall be painted, attached, or otherwise displayed on either side of the bow of such watercraft. A person engaged in the operation of a licensed boat livery shall pay a fee as prescribed under Section 3-2 of this Act for each watercraft used in the livery operation.
A person engaged in the manufacture or sale of watercraft of a type otherwise required to be numbered hereunder, upon application to the Department upon forms prescribed by it, may obtain certificates of number for use in the testing or demonstrating of such watercraft upon payment of $10 for each registration. Certificates of number so issued may be used by the applicant in the testing or demonstrating of watercraft by temporary placement of the numbers assigned by such certificates on the watercraft so tested or demonstrated.
Non-powered watercraft are exempt from this Section.
(Source: P.A. 97-1136, eff. 1-1-13.)

(Text of Section after amendment by P.A. 100-469)
Sec. 3-9. Certificate of number. Every certificate of number awarded pursuant to this Act shall continue in full force and effect for approximately 3 years unless sooner terminated or discontinued in accordance with this Act. All new certificates issued will bear September 30 expiration dates in the calendar year 3 years after the issuing date. Provided however, that the Department may, for purposes of implementing this Section, adopt rules for phasing in the issuance of new certificates and provide for 1, 2 or 3 year expiration dates and pro-rated payments or charges for each registration.
All certificates shall be renewed for 3 years from the nearest September 30 for a fee as prescribed in Section 3-2 of this Act. All certificates will be invalid after October 15 of the year of expiration. All certificates expiring in a given year shall be renewed between January 1 and September 30 of that year, in order to allow sufficient time for processing.
The Department shall issue "registration expiration decals" with all new certificates of number, all certificates of number transferred and renewed and all certificates of number renewed. The decals issued for each year shall be of a different and distinct color from the decals of each other year currently displayed. The decals shall be affixed to each side of the bow of the watercraft, except for federally documented vessels, in the manner prescribed by the rules and regulations of the Department. Federally documented vessels shall have decals affixed to the watercraft on each side of the federally documented name of the vessel in the manner prescribed by the rules and regulations of the Department.
The Department shall fix a day and month of the year on which certificates of number due to expire shall lapse and no longer be of any force and effect unless renewed pursuant to this Act.
No number or registration expiration decal other than the number awarded or the registration expiration decal issued to a watercraft or granted reciprocity pursuant to this Act shall be painted, attached, or otherwise displayed on either side of the bow of such watercraft. A person engaged in the operation of a licensed boat livery shall pay a fee as prescribed under Section 3-2 of this Act for each watercraft used in the livery operation.
A person engaged in the manufacture or sale of watercraft of a type otherwise required to be numbered hereunder, upon application to the Department upon forms prescribed by it, may obtain certificates of number for use in the testing or demonstrating of such watercraft upon payment of $10 for each registration. Certificates of number so issued may be used by the applicant in the testing or demonstrating of watercraft by temporary placement of the numbers assigned by such certificates on the watercraft so tested or demonstrated.
Non-powered watercraft are exempt from this Section.
(Source: P.A. 100-469, eff. 6-1-18.)

(625 ILCS 45/3-10) (from Ch. 95 1/2, par. 313-10)
Sec. 3-10. Registration list. A boat registration list may be furnished for official use at no charge only to such federal, state, county and municipal enforcement agencies as may require such data.
(Source: P.A. 82-783.)

(625 ILCS 45/3-11) (from Ch. 95 1/2, par. 313-11)
(Text of Section before amendment by P.A. 100-469)
Sec. 3-11. Penalty. No person shall at any time falsely alter or change in any manner a certificate of number or water usage stamp issued under the provisions hereof, or falsify any record required by this Act, or counterfeit any form of license provided for by this Act.
(Source: P.A. 97-1136, eff. 1-1-13.)

(Text of Section after amendment by P.A. 100-469)
Sec. 3-11. Penalty. No person shall at any time falsely alter or change in any manner a certificate of number issued under the provisions hereof, or falsify any record required by this Act, or counterfeit any form of license provided for by this Act.
(Source: P.A. 100-469, eff. 6-1-18.)

(625 ILCS 45/3-12) (from Ch. 95 1/2, par. 313-12)
Sec. 3-12. Exemption from numbering provisions of this Act. A watercraft shall not be required to be numbered under this Act if it is:
A. A watercraft which has a valid marine document issued by the United States Coast Guard, provided the owner of any such vessel used upon the waters of this State for more than 60 days in any calendar year shall be required to comply with the registration requirements of Section 3-9 of this Act.
B. Already covered by a number in full force and effect which has been awarded to it pursuant to Federal law or a Federally-approved numbering system of another State, if such boat will not be within this State for a period in excess of 60 consecutive days.
C. A watercraft from a country other than the United States temporarily using the waters of this State.
D. A watercraft whose owner is the United States, a State or a subdivision thereof, and used solely for official purposes and clearly identifiable.
E. A vessel used exclusively as a ship's lifeboat.
F. A watercraft belonging to a class of boats which has been exempted from numbering by the Department after such agency has found that an agency of the Federal Government has a numbering system applicable to the class of watercraft to which the watercraft in question belongs and would be exempt from numbering if it were subject to the Federal law.
G. Watercraft while competing in any race approved by the Department under the provisions of Section 5-15 of this Act or if the watercraft is designed and intended solely for racing while engaged in navigation that is incidental to preparation of the watercraft for the race. Preparation of the watercraft for the race may be accomplished only after obtaining the written authorization of the Department.
H. Non-powered, owned and operated on water completely impounded on land belonging to the owner of the watercraft. This Section does not apply to water controlled by a club or association.
I. A non-powered watercraft.
(Source: P.A. 97-1136, eff. 1-1-13.)

(625 ILCS 45/3-13) (from Ch. 95 1/2, par. 313-13)
Sec. 3-13. Hull identification numbers. Any watercraft manufactured after the effective date of this amendatory Act shall have a hull identification number carved, burned, stamped, embossed, or otherwise permanently affixed to the outboard side of the transom or, if there is no transom, to the outermost starboard side at the end of the hull that bears the rudder or other steering mechanism, above the water line in such a way that alteration, removal, or replacement would be obvious and evident. Any individual who manufactures any watercraft, either for private or public use, shall apply to the Department of Natural Resources for issuance of a Hull Identification Number and shall affix such number to watercraft as required by the rules and regulations of the Department.
(Source: P.A. 89-445, eff. 2-7-96.)

(625 ILCS 45/3-14) (from Ch. 95 1/2, par. 313-14)
Sec. 3-14. A. The Department may issue a historical watercraft identification plaque for a boat that is (1) at least 25 years of age and (2) powered by the boat's original type of power plant. Such a boat shall be known as a "heritage watercraft".
B. An application for such a plaque shall be on a form prescribed by the Department and shall be accompanied by a $25.00 fee. The heritage watercraft identification plaque shall be designed by the Department and shall be non-expiring.
C. When prominently displayed on the boat, a heritage watercraft identification plaque shall entitle the boat owner to apply to participate in parades, shows, and special events. The heritage watercraft plaque does not in itself qualify a boat for recreational use.
(Source: P.A. 82-783.)



Article IIIA - Certificate Of Title, Motorboats And Sailboats Over 12 Feet In Length

(625 ILCS 45/Art. IIIA heading)

(625 ILCS 45/3A-1) (from Ch. 95 1/2, par. 313A-1)
(Text of Section before amendment by P.A. 100-469)
Sec. 3A-1. Certificate of title required.
(a) Every owner of a watercraft required to be numbered by this State and for which no certificate of title has been issued by the Department of Natural Resources shall make application to the Department of Natural Resources for a certificate of title either before or at the same time he next applies for issuance, transfer or renewal of a certificate of number. All watercraft already covered by a number in full force and effect which has been awarded to it pursuant to Federal law is exempt from titling requirements in this Act.
(b) The Department shall not issue, transfer or renew a certificate of number unless a certificate of title has been issued by the Department of Natural Resources or an application for a certificate of title has been delivered to the Department.
(Source: P.A. 89-445, eff. 2-7-96.)

(Text of Section after amendment by P.A. 100-469)
Sec. 3A-1. Certificate of title required.
(a) Every owner of a watercraft over 21 feet in length required to be numbered by this State and for which no certificate of title has been issued by the Department of Natural Resources shall make application to the Department of Natural Resources for a certificate of title either before or at the same time he next applies for issuance, transfer or renewal of a certificate of number. All watercraft already covered by a number in full force and effect which has been awarded to it pursuant to Federal law is exempt from titling requirements in this Act.
(b) The Department shall not issue, transfer or renew a certificate of number unless a certificate of title has been issued by the Department of Natural Resources or an application for a certificate of title has been delivered to the Department.
(Source: P.A. 100-469, eff. 6-1-18.)

(625 ILCS 45/3A-2) (from Ch. 95 1/2, par. 313A-2)
Sec. 3A-2. Voluntary titling. The owner of any watercraft exempt from Section 3A-1(a) of this Act may apply to the Department of Natural Resources for a certificate of title by filing an application accompanied by the prescribed fee. Any owner exempt from this Act who obtains a certificate of title must also obtain a certificate of number as prescribed in Section 3-9 of this Act.
(Source: P.A. 91-357, eff. 7-29-99.)

(625 ILCS 45/3A-3) (from Ch. 95 1/2, par. 313A-3)
Sec. 3A-3. Application for first certificate of title.
(a) The application for the first certificate of title in this State must be made by the owner to the Department of Natural Resources on the form prescribed and must contain:
1. The name, residence and mail address of the owner;
2. A description of the watercraft so far as the

following data exists: Its make, model, year of manufacture, manufacturer's serial number or builder's hull number, length and principal material used in construction;

3. The date of purchase by applicant, the name and

address of the person from whom the watercraft was acquired and the names and addresses of any lienholders in the order of their priority and the dates of their security agreements; and

4. Any further information the Department of Natural

Resources reasonably requires to identify the watercraft and to enable the Department to determine whether the owner is entitled to a certificate of title and the existence or nonexistence of security interests in the watercraft.

(b) If the application refers to a watercraft purchased from a dealer, it must contain the name and address of any lienholder holding a security interest created or reserved at the time of the sale and the date of his security agreement and be signed by the dealer as well as the owner, and the dealer must within 15 days mail or deliver the application to the Department of Natural Resources.
(c) If the application refers to a watercraft last previously registered in another State or country, the application must contain or be accompanied by:
1. Any certificate of title issued by the other State

or country; and

2. Any other information and documents the Department

of Natural Resources reasonably requires to establish ownership and the existence or nonexistence of security interests.

(Source: P.A. 91-357, eff. 7-29-99.)

(625 ILCS 45/3A-4) (from Ch. 95 1/2, par. 313A-4)
Sec. 3A-4. Examination of records. The Department of Natural Resources, upon receiving application for a first certificate of title, shall check the identifying description of the watercraft shown in the application against the records required to be maintained by Section 3A-5 of this Article and against the record of stolen and converted watercraft required to be maintained by Section 3A-6 of this Article.
(Source: P.A. 89-445, eff. 2-7-96.)

(625 ILCS 45/3A-5) (from Ch. 95 1/2, par. 313A-5)
Sec. 3A-5. Certificate of title - Issuance - Records.
(a) The Department of Natural Resources shall file each application received and, when satisfied as to its genuineness and regularity, and that no tax imposed by the Use Tax Act or the Watercraft Use Tax Law is owed as evidenced by the receipt for payment or determination of exemption from the Department of Revenue provided for in Section 3A-3 of this Article, and that the applicant is entitled to the issuance of a certificate of title, shall issue a certificate of title.
(b) The Department of Natural Resources shall maintain a record of all certificates of title issued under a distinctive title number assigned to the watercraft and, in the discretion of the Department, in any other method determined.
(Source: P.A. 93-840, eff. 7-30-04.)

(625 ILCS 45/3A-6) (from Ch. 95 1/2, par. 313A-6)
Sec. 3A-6. Stolen and recovered watercraft.
(a) Every sheriff, superintendent of police, chief of police or other police officer in command of any police department in any city, village or town of the State shall, by the fastest means of communications available to his or her law enforcement agency, immediately report to the Department of State Police the theft or recovery of any stolen or converted watercraft within his or her district or jurisdiction. The report shall give the date of theft, description of the watercraft including color, manufacturer's trade name, manufacturer's series name, identification number and registration number, including the state in which the registration number was issued, together with the name, residence address, business address, and telephone number of the owner. The report shall be routed by the originating law enforcement agency through the State Police in a form and manner prescribed by the Department of State Police.
(b) A registered owner or a lienholder may report the theft by conversion of a watercraft to the Department of State Police or any other police department or sheriff's office. The report will be accepted as a report of theft and processed only if a formal complaint is on file and a warrant issued.
(c) The Department of State Police shall keep a complete record of all reports filed under this Section. Upon receipt of the report, a careful search shall be made of the records of the Department of State Police, and where it is found that a watercraft reported recovered was stolen in a county, city, village or town other than the county, city, village or town in which it is recovered, the recovering agency shall notify the reporting agency of the recovery in a form and manner prescribed by the Department of State Police.
(d) Notification of the theft of a watercraft will be furnished to the Department of Natural Resources by the Department of State Police. The Department of Natural Resources shall place the proper information in the title registration files and in the certificate of number files to indicate the theft of a watercraft. Notification of the recovery of a watercraft previously reported as a theft or a conversion will be furnished to the Department of Natural Resources by the Department of State Police. The Department of Natural Resources shall remove the proper information from the certificate of number and title registration files that has previously indicated the theft of a watercraft. The Department of Natural Resources shall suspend the certificate of number of a watercraft upon receipt of a report that the watercraft was stolen.
(e) When the Department of Natural Resources receives an application for a certificate of title or an application for a certificate of number of a watercraft and it is determined from the records that the watercraft has been reported stolen, the Department of Natural Resources, Division of Law Enforcement, shall immediately notify the State Police and shall give the State Police the name and address of the person or firm titling or registering the watercraft, together with all other information contained in the application submitted by the person or firm.
(Source: P.A. 89-445, eff. 2-7-96.)

(625 ILCS 45/3A-7) (from Ch. 95 1/2, par. 313A-7)
Sec. 3A-7. Contents and effect.
(a) Each certificate of title issued by the Department of Natural Resources shall contain:
1. The date issued;
2. The name and address of the owner;
3. The names and addresses of any lienholders, in the

order of priority as shown on the application or, if the application is based on a certificate of title, as shown on the certificate;

4. The title number assigned to the watercraft;
5. A description of the watercraft including, so far

as the following data exists: its make, model, year of manufacture, registration number, and manufacturer's serial number or, if none, the builder's hull number, length, purchase date, and the principal material used in construction;

6. Any other data the Department of Natural Resources

prescribes.

(b) The certificate of title shall contain forms for assignment and warranty of title by the owner, and for assignment and warranty of title by a dealer, and may contain forms for applications for a certificate of title by a transferee, the naming of a lienholder and the assignment or release of the security interest of a lienholder.
(c) A certificate of title issued by the Department of Natural Resources is prima facie evidence of the facts appearing on it.
(d) A certificate of title is not subject to garnishment, attachment, execution or other judicial process, but this subsection does not prevent a lawful levy upon the watercraft.
(e) Any certificate of title issued by the Department of Natural Resources is subject to a lien in favor of the State of Illinois for any fees or taxes required to be paid under this Act and as have not been paid, as provided for in this Act.
(Source: P.A. 89-445, eff. 2-7-96.)

(625 ILCS 45/3A-8) (from Ch. 95 1/2, par. 313A-8)
Sec. 3A-8. Presumption of tenancy. When a certificate of title is made out to a husband and wife with the marital relationship shown on the certificate, it shall be presumed that the title is held as joint tenants with right of survivorship.
(Source: P.A. 81-1199.)

(625 ILCS 45/3A-9) (from Ch. 95 1/2, par. 313A-9)
Sec. 3A-9. Delivery. The certificate of title shall be mailed to the first lienholder named in it or, if none, to the owner.
(Source: P.A. 81-1199.)

(625 ILCS 45/3A-10) (from Ch. 95 1/2, par. 313A-10)
Sec. 3A-10. Refusing certificate of title. The Department of Natural Resources shall refuse issuance of a certificate of title if any required fee is not paid or if he has reasonable grounds to believe that:
(a) The applicant is not the owner of the watercraft;
(b) The application contains a false or fraudulent statement; or
(c) The applicant fails to furnish required information or documents or any additional information the Department of Natural Resources reasonably requires;
(d) The applicant has not paid any fees or taxes due under this Act and have not been paid upon reasonable notice and demand.
(Source: P.A. 89-445, eff. 2-7-96.)

(625 ILCS 45/3A-11) (from Ch. 95 1/2, par. 313A-11)
Sec. 3A-11. Lost, stolen or mutilated certificates.
(a) If a certificate of title is lost, stolen, mutilated or destroyed or becomes illegible, the first lienholder or, if none, the owner or legal representative of the owner named in the certificate, as shown by the records of the Department of Natural Resources, shall promptly make application for and may obtain a duplicate upon furnishing information satisfactory to the Department of Natural Resources. The duplicate certificate of title shall contain the legend "This is a duplicate certificate and may be subject to the rights of a person under the original certificate." It shall be mailed to the first lienholder named in it or, if none, to the owner.
(b) The Department of Natural Resources shall not issue a duplicate certificate of title to any person within 15 days after the issuance of an original certificate of title to such person.
(c) A person recovering an original certificate of title for which a duplicate has been issued shall promptly surrender the original certificate to the Department of Natural Resources.
(Source: P.A. 89-445, eff. 2-7-96.)

(625 ILCS 45/3A-12) (from Ch. 95 1/2, par. 313A-12)
Sec. 3A-12. Transfer.
(a) If an owner transfers his interest in a watercraft other than by the creation of a security interest, he shall, at the time of the delivery, execute an assignment and warranty of title to the transferee in the space provided therefor on the certificate or as the Department of Natural Resources prescribes and cause the certificate and assignment to be mailed or delivered to the transferee or to the Department of Natural Resources.
(b) Except as provided in Section 3A-14 of this Article, the transferee shall, promptly and within 15 days after delivery to him of the watercraft and the assigned title, execute the application for a new certificate of title in the space provided therefor on the certificate or as the Department of Natural Resources prescribes, and cause the certificate and application to be mailed or delivered to the Department of Natural Resources.
(c) Upon request of the owner or transferee, a lienholder in possession of the certificate of title shall, unless the transfer was a breach of his security agreement, either deliver the certificate to the transferee for delivery to the Department of Natural Resources or, upon receipt from the transferee of the owner's assignment, the transferee's application for a new certificate and the required fee, mail or deliver them to the Department of Natural Resources. The delivery of the certificate does not affect the rights of the lienholder under his security agreement.
(d) If a security interest is reserved or created at the time of the transfer, the certificate of title shall be retained by or delivered to the person who becomes the lienholder, and the parties shall comply with the provisions of Section 3B-3 of Article IIIB.
(e) Except as provided in Section 3A-14 of this Article and as between the parties, a transfer by an owner is not effective until the provisions of this Section and Section 3A-16 of this Article have been complied with; however, an owner who has delivered possession of the watercraft to the transferee and has complied with the provisions of this Section and Section 3A-16 of this Article requiring action by him as not liable as owner for any damages thereafter resulting from operation of the watercraft.
(f) The Department of Natural Resources may decline to process any application for a transfer of an interest in a watercraft if any fees or taxes due under this Act from the transferor or the transferee have not been paid upon reasonable notice and demand.
(Source: P.A. 89-445, eff. 2-7-96.)

(625 ILCS 45/3A-13) (from Ch. 95 1/2, par. 313A-13)
Sec. 3A-13. Transfer to or from dealer - Manufacturer's or Importer's Certificate. (a) No dealer shall purchase or acquire a new watercraft without obtaining from the seller thereof a manufacturer's or importer's certificate.
(b) No manufacturer, importer, dealer or other person shall sell or otherwise dispose of a new watercraft to a dealer for purposes of display and resale, without delivering to such dealer a manufacturer's or importer's certificate.
(Source: P.A. 81-1199.)

(625 ILCS 45/3A-14) (from Ch. 95 1/2, par. 313A-14)
Sec. 3A-14. Transfer to or from dealer - Records.
(a) If a dealer buys a watercraft and holds it for resale and procures the certificate of title from the owner or the lienholder within 10 days after delivery to him of the watercraft he need not send the certificate to the Department of Natural Resources but, upon transferring the watercraft to another person other than by the creation of a security interest, shall promptly and within 15 days execute the assignment and warranty of title by a dealer, showing the names and addresses of the transferee and of any lienholder holding a security interest created or reserved at the time of the resale and the date of his security agreement, in the spaces provided therefor on the certificate or as the Department of Natural Resources prescribes, and mail or deliver the certificate to the Department with the transferee's application for a new certificate.
(b) Every dealer shall maintain for 3 years a record in the form the Department of Natural Resources prescribes of every watercraft bought, sold or exchanged by him, or received by him for sale or exchange, which shall be open to inspection by a representative of the Department of Natural Resources or peace officer during reasonable business hours.
(c) The Department of Natural Resources may decline to process any application for a transfer of an interest in a watercraft if any fees or taxes due under this Act from the transferor or the transferee have not been paid upon reasonable notice and demand.
(Source: P.A. 89-445, eff. 2-7-96.)

(625 ILCS 45/3A-15) (from Ch. 95 1/2, par. 313A-15)
Sec. 3A-15. Transfer by operation of law.
(a) If the interest of an owner in a watercraft passes to another other than by voluntary transfer, the transferee shall, except as provided in subsection (b), promptly mail or deliver within 15 days to the Department of Natural Resources the last certificate of title, if available, proof of the transfer, and his or her application for a new certificate in the form the Department prescribes. It shall be unlawful for any person having possession of a certificate of title for a watercraft by reason of his or her having a lien or encumbrance on such watercraft, to fail or refuse to deliver such certificate to the owner, upon the satisfaction or discharge of the lien or encumbrance, indicated upon such certificate of title.
(b) If the interest of an owner in a watercraft passes to another under the provisions of the Small Estates provisions of the Probate Act of 1975, as amended, the transferee shall promptly mail or deliver to the Department of Natural Resources, within 120 days, the last certificate of title, if available, the documentation required under the provisions of the Probate Act of 1975, as amended, and an application for certificate of title. The transfer may be to the transferee or to the nominee of the transferee.
(c) If the interest of an owner in a watercraft passes to another under other provisions of the Probate Act of 1975, as amended, and the transfer is made by an executor, administrator, or guardian for a person with a disability, such transferee shall promptly mail or deliver to the Department of Natural Resources, the last certificate of title, if available, and a certified copy of the letters testamentary, letters of administration or letters of guardianship, as the case may be, and an application for certificate of title. Such application shall be made before the estate is closed. The transfer may be to the transferee or to the nominee of the transferee.
(d) If the interest of an owner in joint tenancy passes to the other joint tenant with survivorship rights as provided by law, the transferee shall promptly mail or deliver to the Department of Natural Resources, the last certificate of title, if available, proof of death of the one joint tenant and survivorship of the surviving joint tenant, and an application for certificate of title. Such application shall be made within 120 days after the death of the joint tenant. The transfer may be to the transferee or to the nominee of the transferee.
(e) If the interest of the owner is terminated or the watercraft is sold under a security agreement by a lienholder named in the certificate of title, the transferee shall promptly mail or deliver within 15 days to the Department of Natural Resources the last certificate of title, his or her application for a new certificate in the form the Department prescribes, and an affidavit made by or on behalf of the lienholder that the watercraft was repossessed and that the interest of the owner was lawfully terminated or sold pursuant to the terms of the security agreement. In all cases wherein a lienholder has found it necessary to repossess a watercraft and desires to obtain certificate of title for such watercraft in the name of such lienholder, the Department of Natural Resources shall not issue a certificate of title to such lienholder unless the person from whom such watercraft has been repossessed, is shown to be the last registered owner of such watercraft and such lienholder establishes to the satisfaction of the Department that he or she is entitled to such certificate of title.
(f) A person holding a certificate of title whose interest in the watercraft has been extinguished or transferred other than by voluntary transfer shall mail or deliver the certificate within 15 days upon request of the Department of Natural Resources. The delivery of the certificate pursuant to the request of the Department of Natural Resources does not affect the rights of the person surrendering the certificate, and the action of the Department in issuing a new certificate of title as provided herein is not conclusive upon the rights of an owner or lienholder named in the old certificate.
(g) The Department of Natural Resources may decline to process any application for a transfer of an interest hereunder if any fees or taxes due under this Act from the transferor or the transferee have not been paid upon reasonable notice and demand.
(h) The Department of Natural Resources shall not be held civilly or criminally liable to any person because any purported transferor may not have had the power or authority to make a transfer of any interest in any watercraft.
(Source: P.A. 99-143, eff. 7-27-15.)

(625 ILCS 45/3A-16) (from Ch. 95 1/2, par. 313A-16)
Sec. 3A-16. Fees. Fees shall be paid according to the following schedule:

Certificate of title.............

$10

Duplicate certificate of title......

7

Corrected certificate of title......

7

Search......................

7

(Source: P.A. 97-1136, eff. 1-1-13.)

(625 ILCS 45/3A-17) (from Ch. 95 1/2, par. 313A-17)
Sec. 3A-17. Transfer of watercraft. A transferor of a watercraft other than a dealer transferring a new watercraft, shall deliver to the transferee at the time of delivery of possession of the watercraft the properly assigned certificate of title.
(Source: P.A. 85-149.)

(625 ILCS 45/3A-18) (from Ch. 95 1/2, par. 313A-18)
Sec. 3A-18. Transfer or surrender of certificate of title.
(a) The Department of Natural Resources, upon receipt of a properly assigned certificate of title, with an application for a new certificate of title, the required fee and any other documents required by law, shall issue a new certificate of title in the name of the transferee as owner and mail it to the first lienholder named in it or, if none, to the owner.
(b) The Department of Natural Resources, upon receipt of an application for a new certificate of title by a transferee other than by voluntary transfer, with proof of the transfer, the required fee and any other documents required by law, shall issue a new certificate of title in the name of the transferee as owner. If the outstanding certificate of title is not delivered to him, the Department shall make demand therefor from the holder thereof.
(c) The Department of Natural Resources shall file and retain for 4 years every surrendered Illinois certificate of title, the file to be maintained so as to permit the tracing of title of the watercraft designated therein.
(Source: P.A. 89-445, eff. 2-7-96.)

(625 ILCS 45/3A-19) (from Ch. 95 1/2, par. 313A-19)
Sec. 3A-19. Scrapping, junking or destroying a watercraft. An owner who scraps, junks or destroys a watercraft, or a person who purchases a watercraft as scrap or as a watercraft to be junked or destroyed shall immediately cause the certificate of title to be mailed or delivered to the Department of Natural Resources, and a certificate of title shall not again be issued for such watercraft. Upon receipt of the certificate of title, the Department shall cancel the certificate.
(Source: P.A. 89-445, eff. 2-7-96.)

(625 ILCS 45/3A-20) (from Ch. 95 1/2, par. 313A-20)
Sec. 3A-20. Offenses relating to titling; misdemeanors. Violation of any of the following provisions shall constitute a Class A misdemeanor:
(a) No person shall operate in this State a watercraft for which a certificate of title is required without having such certificate of title.
(b) No person shall sell, transfer or otherwise dispose of a watercraft without delivering to the purchaser or transferee a certificate of title, or a manufacturer's or importer's certificate, assigned to such purchaser or transferee as required by this Act.
(c) No person shall fail to surrender to the Department of Natural Resources any certificate of title upon cancellation of the same by the Department for any valid reason set forth in this Act or regulations adopted pursuant thereto.
(Source: P.A. 88-524; 89-445, eff. 2-7-96.)

(625 ILCS 45/3A-21) (from Ch. 95 1/2, par. 313A-21)
Sec. 3A-21. Offenses relating to titling; felonies. Violation of any of the following provisions shall constitute a Class 2 felony:
(a) No person shall alter, forge or counterfeit any certificate of title or a manufacturer's or importer's certificate to a watercraft.
(b) No person shall alter or falsify any assignment of a certificate of title, or an assignment or cancellation of a security interest on a certificate of title to a watercraft.
(c) No person shall hold or use a certificate of title to a watercraft nor hold or use any assignment or cancellation of a security interest on a certificate of title to a watercraft, knowing it to have been altered, forged, counterfeited or falsified.
(d) No person shall use a false or fictitious name or address, or make any material false statement, or conceal any material fact, in an application for a certificate of title, or in a bill of sale or sworn statement of ownership.
(e) No person shall procure or attempt to procure a certificate of title to a watercraft, or pass or attempt to pass a certificate of title or any assignment thereof to a watercraft, knowing or having reason to believe that such watercraft has been stolen.
(f) No person shall have possession of, buy, receive, sell or offer to sell, or otherwise dispose of a watercraft on which the manufacturer's or assigned serial number of the watercraft has been destroyed, removed, covered, altered, or defaced, knowing of such destruction, removal, covering, alteration or defacement of such manufacturer's or assigned serial number.
(g) No person shall destroy, remove, cover, alter or deface the manufacturer's or assigned serial number on any watercraft.
(h) No person shall possess, buy, sell, exchange or give away, or offer to buy, sell, exchange, or give away the certificate of title to any watercraft which is a junk or salvage.
(Source: P.A. 88-524.)



Article IIIB - Security Interests

(625 ILCS 45/Art. IIIB heading)

(625 ILCS 45/3B-1) (from Ch. 95 1/2, par. 313B-1)
Sec. 3B-1. Excepted liens and security interests. This Article does not apply to or affect:
(a) A lien given by statute or rule of law to a supplier of services or materials for the watercraft;
(b) A lien given by the statute to the United States, this State or any political subdivision of this State.
(c) A security interest in a watercraft created by a manufacturer or dealer who holds the watercraft for sale, but a buyer in the ordinary course of trade from the manufacturer or dealer takes free of the security interest.
(Source: P.A. 81-1199.)

(625 ILCS 45/3B-2) (from Ch. 95 1/2, par. 313B-2)
Sec. 3B-2. Perfection of security interest.
(a) Unless excepted by Section 3B-1, a security interest in a watercraft of a type for which a certificate of title is required is not valid against subsequent transferees or lienholders of the watercraft unless perfected as provided in this Act.
(b) A security interest is perfected by the delivery to the Department of Natural Resources of the existing certificate of title, if any, an application for a certificate of title containing the name and address of the lienholder and the date of his security agreement and the required fee. It is perfected as of the time of its creation if the delivery is completed within 21 days thereafter, otherwise as of the time of the delivery.
(c) If a watercraft is subject to a security interest when brought into this State, the validity of the security interest is determined by the law of the jurisdiction where the watercraft was when the security interest attached, subject to the following:
1. If the parties understood at the time the security

interest attached that the watercraft would be kept in this State and it was brought into this State within 30 days thereafter for purposes other than transportation through this State, the validity of the security interest in this State is determined by the law of this State.

2. If the security interest was perfected under the

law of the jurisdiction where the watercraft was when the security interest attached, the following rules apply:

(A) If the name of the lienholder is shown on an

existing certificate of title issued by that jurisdiction, his security interest continues perfected in this State.

(B) If the name of the lienholder is not shown on

an existing certificate of title issued by that jurisdiction, a security interest may be perfected by the lienholder delivering to the Department of Natural Resources the prescribed notice and by payment of the required fee. Such security interest is perfected as of the time of delivery of the prescribed notice and payment of the required fee.

3. If the security interest was not perfected under

the law of the jurisdiction where the watercraft was when the security interest attached, it may be perfected in this State; in that case perfection dates from the time of perfection in this State.

4. A security interest may be perfected under

paragraph 3 of this subsection either as provided in subsection (b) or by the lienholder delivering to the Department of Natural Resources a notice of security interest in the form the Department prescribes and the required fee.

(Source: P.A. 89-445, eff. 2-7-96.)

(625 ILCS 45/3B-3) (from Ch. 95 1/2, par. 313B-3)
Sec. 3B-3. Security interest. If an owner creates a security interest in a watercraft:
(a) The owner shall immediately execute the application, in the space provided therefor on the certificate of title or on a separate form the Department of Natural Resources prescribes, to name the lienholder on the certificate, showing the name and address of the lienholder and the date of his security agreement, and cause the certificate, application and the required fee to be delivered to the lienholder.
(b) The lienholder shall immediately cause the certificate, application and the required fee to be mailed or delivered to the Department of Natural Resources.
(c) Upon request of the owner or subordinate lienholder, a lienholder in possession of the certificate of title shall either mail or deliver the certificate to the subordinate lienholder for delivery to the Department of Natural Resources or, upon receipt from the subordinate lienholder of the owner's application and the required fee, mail or deliver them to the Department of Natural Resources with the certificate. The delivery of the certificate does not affect the rights of the first lienholder under his security agreement.
(d) Upon receipt of the certificate of title, application and the required fee, the Department of Natural Resources shall either endorse on the certificate or issue a new certificate containing the name and address of the new lienholder, and mail the certificate to the first lienholder named in it.
(Source: P.A. 89-445, eff. 2-7-96.)

(625 ILCS 45/3B-4) (from Ch. 95 1/2, par. 313B-4)
Sec. 3B-4. Assignment by lienholder.
(a) A lienholder may assign, absolutely or otherwise, his security interest in the watercraft to a person other than the owner without affecting the interest of the owner or the validity of the security interest, but any person without notice of the assignment is protected in dealing with the lienholder as the holder of the security interest and the lienholder remains liable for any obligations as lienholder until the assignee is named as lienholder on the certificate.
(b) The assignee may, but need not to perfect the assignment, have the certificate of title endorsed or issued with the assignee named as lienholder, upon delivering to the Department of Natural Resources the certificate and an assignment by the lienholder named in the certificate in the form the Department prescribes.
(Source: P.A. 89-445, eff. 2-7-96.)

(625 ILCS 45/3B-5) (from Ch. 95 1/2, par. 313B-5)
Sec. 3B-5. Release of security interest.
(a) Upon the satisfaction of a security interest in a watercraft for which the certificate of title is in the possession of the lienholder, he shall, within 10 days after demand and, in any event, within 30 days, execute a release of his security interest, and mail or deliver the certificate and release to the next lienholder named therein, or, if none, to the owner or any person who delivers to the lienholder an authorization from the owner to receive the certificate. The owner, other than a dealer holding the watercraft for resale, shall promptly cause the certificate and release to be mailed or delivered to the Department of Natural Resources, which shall release the lienholder's rights on the certificate or issue a new certificate.
(b) Upon the satisfaction of a security interest in a watercraft for which the certificate of title is in the possession of a prior lienholder, the lienholder whose security interest is satisfied shall within 10 days after demand and, in any event, within 30 days execute a release and deliver the release to the owner or any person who delivers to the lienholder an authorization from the owner to receive it. The lienholder in possession of the certificate of title shall either deliver the certificate to the owner, or the person authorized by him, for delivery to the Department of Natural Resources, or, upon receipt of the release, mail or deliver the certificate and release to the Department, which shall release the subordinate lienholder's rights on the certificate or issue a new certificate.
(Source: P.A. 89-445, eff. 2-7-96.)

(625 ILCS 45/3B-6) (from Ch. 95 1/2, par. 313B-6)
Sec. 3B-6. Duty of lienholder. A lienholder named in a certificate of title shall, upon written request of the owner or of another lienholder named on the certificate, disclose any pertinent information as to his security agreement and the indebtedness secured by it.
(Source: P.A. 81-1199.)

(625 ILCS 45/3B-7) (from Ch. 95 1/2, par. 313B-7)
Sec. 3B-7. Exclusiveness of procedure. The method provided in this Act of perfecting and giving notice of security interests subject to this Act is exclusive. Security interests subject to this Act are hereby exempted from the provisions of law which otherwise require or relate to the recording or filing of instruments creating or evidencing security interests in watercraft including chattel mortgages and conditional sale agreements.
(Source: P.A. 85-149.)

(625 ILCS 45/3B-8) (from Ch. 95 1/2, par. 323B-8)
Sec. 3B-8. Suspension or revocation of certificates.
(a) The Department of Natural Resources may suspend or revoke a certificate of title, upon notice and reasonable opportunity to be heard, when authorized by any other provision of law or if he finds:
1. The certificate of title was fraudulently procured

or erroneously issued, or

2. The watercraft has been scrapped, dismantled or

destroyed.

(b) Suspension or revocation of a certificate of title does not, in itself, affect the validity of a security interest noted on it.
(c) When the Department of Natural Resources suspends or revokes a certificate of title, the owner or person in possession of it shall, immediately upon receiving notice of the suspension or revocation, mail or deliver the certificate to the Department.
(d) The Department of Natural Resources may seize and impound any certificate of title which has been suspended or revoked.
(Source: P.A. 89-445, eff. 2-7-96.)

(625 ILCS 45/3B-9) (from Ch. 95 1/2, par. 313B-9)
Sec. 3B-9. Powers of Department of Natural Resources.
(a) The Department of Natural Resources shall prescribe and provide suitable forms of applications, certificates of title, notices of security interests, and all other notices and forms necessary to carry out the provisions of this Article and Article IIIA.
(b) The Department of Natural Resources may:
1. Make necessary investigations to procure

information required to carry out the provisions of this Article and Article IIIA;

2. Assign a new identifying number to a watercraft if

it has none, or its identifying number is destroyed or obliterated, and shall either issue a new certificate of title showing the new identifying number or make an appropriate endorsement on the original certificate.

(Source: P.A. 89-445, eff. 2-7-96.)

(625 ILCS 45/3B-10) (from Ch. 95 1/2, par. 313B-10)
Sec. 3B-10. Court review. A person aggrieved by an act or omission to act of the Department of Natural Resources under this Article or Article IIIA is also entitled to a review thereof by the Circuit Court of Sangamon County in accordance with the Administrative Review Law, as amended.
(Source: P.A. 89-445, eff. 2-7-96.)



Article IIIC - Lost And Abandoned Watercraft

(625 ILCS 45/Art. IIIC heading)

(625 ILCS 45/3C-1) (from Ch. 95 1/2, par. 313C-1)
Sec. 3C-1. Abandonment of watercraft prohibited. (a) The abandonment of a watercraft or any part thereof on any waters in this State is unlawful and subject to penalties as set forth under Section 3C-14.
(b) The abandonment of a watercraft or any part thereof on private or public property, other than a waterway, in view of the general public, anywhere in this State is unlawful except on property of the owner or bailee of such abandoned watercraft.
(Source: P.A. 84-646.)

(625 ILCS 45/3C-2) (from Ch. 95 1/2, par. 313C-2)
Sec. 3C-2. Notification to law enforcement agencies. When an abandoned, lost, stolen or unclaimed watercraft comes into the temporary possession or custody of a person in this State, not the owner of the watercraft, such person shall immediately notify the municipal police when the watercraft is within the corporate limits of any city, village or town having a duly authorized police department, or the State Police, Conservation Police or the county sheriff when the watercraft is outside the corporate limits of a city, village or town. Upon receipt of such notification, the municipal police, State Police, Conservation Police, or county sheriff will authorize a towing service to remove and take possession of the abandoned, lost, stolen or unclaimed watercraft. The towing service will safely keep the towed watercraft and its contents, and maintain a record of the tow as set forth in Section 3C-4 for law enforcement agencies, until the watercraft is claimed by the owner or any other person legally entitled to possession thereof or until it is disposed of as provided in this Article.
(Source: P.A. 84-646.)

(625 ILCS 45/3C-3) (from Ch. 95 1/2, par. 313C-3)
Sec. 3C-3. Removal of watercraft. (a) When a watercraft is abandoned on any waters of this State for 24 hours or more, its removal by a towing service may be authorized by a law enforcement agency having jurisdiction.
(b) When an abandoned, unattended, wrecked, burned or partially dismantled watercraft is creating a traffic or navigational hazard because of its position in relation to the waterway or because its physical appearance is impeding traffic or navigation, its immediate removal from the waterway by a towing service may be authorized by a law enforcement agency having jurisdiction.
(c) When a watercraft removal from either public or private property is authorized by a law enforcement agency, the owner of the watercraft will be responsible for all towing costs. Watercraft removed from public or private property and stored by a commercial relocator or any other towing service shall be subject to a possessory lien for services pursuant to "An Act concerning liens for labor, services, skills or materials furnished upon or storage furnished for chattels", filed July 24, 1941, as amended, and the provisions of Section 1 of that Act relating to notice and implied consent shall be deemed satisfied. In no event shall such lien be greater than the rates established by that Act. In no event shall such lien be increased or altered to reflect any charge for services or materials rendered in addition to those authorized by this Article. Every such lien shall be payable in cash.
(Source: P.A. 84-646.)

(625 ILCS 45/3C-4) (from Ch. 95 1/2, par. 313C-4)
Sec. 3C-4. Reports on towed watercraft. When a watercraft is authorized to be towed away as provided in Section 3C-2, the police headquarters or office of the law enforcement officer authorizing the towing shall keep and maintain a record of the watercraft towed, listing the color, manufacturer's trade name, manufacturer's series name, hull type, hull material, hull identification number, and registration number displayed on the watercraft. The record shall also include the date and hour of tow, location towed from, location towed to, and reason for towing and the name of the officer authorizing the tow.
(Source: P.A. 84-646.)

(625 ILCS 45/3C-5) (from Ch. 95 1/2, par. 313C-5)
Sec. 3C-5. Record searches. When a law enforcement agency authorizing the impounding of a watercraft does not know the identity of the registered owner, lienholder or other legally entitled person, that law enforcement agency will cause the watercraft registration records of the State of Illinois to be searched by the Department of Natural Resources for the purpose of obtaining the required ownership information. The law enforcement agency authorizing the impounding of a watercraft will cause the stolen watercraft files of the State Police to be searched by a directed communication to the State Police for stolen or wanted information on the watercraft. When the State Police files are searched with negative results, the information contained in the National Crime Information Center (NCIC) files will be searched by the State Police. The information determined from these record searches will be returned to the requesting law enforcement agency for that agency's use in sending a notification by certified mail to the registered owner, lienholder and other legally entitled persons advising where the watercraft is held, requesting that a disposition be made and setting forth public sale information. Notification shall be sent no later than 10 days after the date the law enforcement agency impounds or authorizes the impounding of a watercraft, provided that if the law enforcement agency is unable to determine the identity of the registered owner, lienholder or other person legally entitled to ownership of the impounded watercraft within a 10 day period after impoundment, then notification shall be sent no later than 2 days after the date the identity of the registered owner, lienholder or other person legally entitled to ownership of the impounded watercraft is determined. Exceptions to a notification by certified mail to the registered owner, lienholder and other legally entitled persons are set forth in Section 3C-9.
(Source: P.A. 89-445, eff. 2-7-96.)

(625 ILCS 45/3C-6) (from Ch. 95 1/2, par. 313C-6)
Sec. 3C-6. Identifying and tracing of watercraft ownership by the Department of Natural Resources. When the registered owner, lienholder or other person legally entitled to the possession of a watercraft cannot be identified from the registration files of this State or from the registration files of a foreign state, if applicable, the law enforcement agency having custody of the watercraft shall notify the Department of Natural Resources, for the purpose of identifying the watercraft owner or other person legally entitled to the possession of the watercraft. The information obtained by the Department of Natural Resources will be immediately forwarded to the law enforcement agency having custody of the watercraft for notification purposes as set forth in Section 3C-5.
(Source: P.A. 89-445, eff. 2-7-96.)

(625 ILCS 45/3C-7) (from Ch. 95 1/2, par. 313C-7)
Sec. 3C-7. Reclaimed watercraft. Any time before a watercraft is sold at public sale or disposed of as provided in Section 3C-8, the owner, lienholder or other person legally entitled to its possession may reclaim the watercraft by presenting to the law enforcement agency having custody of the watercraft proof of ownership or proof of the right to possession of the watercraft. No watercraft shall be released to the owner, lienholder or other person under this Section until all towing and storage charges have been paid.
(Source: P.A. 84-646.)

(625 ILCS 45/3C-8) (from Ch. 95 1/2, par. 313C-8)
Sec. 3C-8. Disposal of unclaimed watercraft. (a) In cities having a population of more than 500,000 inhabitants, whenever an abandoned, lost, stolen or unclaimed watercraft or other watercraft remains unclaimed by the registered owner, lienholder or other legally entitled person for a period of 15 days after notice has been given as provided in Sections 3C-5 and 3C-6, the watercraft may be disposed of as provided in the "Municipal purchasing act for cities of 500,000 or more population".
(b) Except as provided in subsection (a), when an abandoned, lost, stolen or unclaimed watercraft 7 years of age or newer remains unclaimed by the registered owner, lienholder or other person legally entitled to its possession for a period of 30 days after notice has been given as provided in Sections 3C-5 and 3C-6, the law enforcement agency or towing service having possession of the watercraft shall cause it to be sold at public sale to the highest bidder. Notice of the time and place of the sale shall be posted in a conspicuous place for at least 10 days prior to the sale, on the premises where the watercraft has been impounded. At least 10 days prior to the sale, the law enforcement agency where the watercraft is impounded, or the towing service where the watercraft is impounded, shall cause a notice of the time and place of the sale to be sent by certified mail to the registered owner, lienholder and other persons known by the law enforcement agency or towing service to be legally entitled to the possession of the watercraft. Such notice shall contain a complete description of the watercraft to be sold and what steps must be taken by any legally entitled person to reclaim the watercraft. In those instances where the certified notification specified in Sections 3C-5 and 3C-6 has been returned by the postal authorities to the law enforcement agency or towing service due to the addressee having moved, or being unknown at the address obtained from the registration records of this State, the sending of a second certified notice will not be required.
(Source: P.A. 84-646.)

(625 ILCS 45/3C-9) (from Ch. 95 1/2, par. 313C-9)
Sec. 3C-9. Disposal of unclaimed watercraft without notice.
(a) When the identity of the registered owner, lienholder and other person legally entitled to the possession of an abandoned, lost or unclaimed watercraft of 7 years of age or newer cannot be determined by any means provided for in this Article, the watercraft may be sold as provided in Section 3C-8 without notice to any person whose identity cannot be determined.
(b) When an abandoned watercraft of more than 7 years of age is impounded as specified by this Article, it will be kept in custody for a minimum of 10 days for the purpose of determining the identity of the registered owner and lienholder, contacting the registered owner and lienholder for a determination of disposition, and an examination of the State Police stolen watercraft files for the theft and wanted information. At the expiration of the 10 day period, if disposition information has not been received from the registered owner or the lienholder, the law enforcement agency having jurisdiction will authorize the disposal of the watercraft as junk.
However if, in the opinion of the police officer processing the watercraft, it has a value of $200 or more and can be restored to safe operating condition, the law enforcement agency may authorize its purchase for salvage and the Department of Natural Resources may issue a certificate of title. A watercraft classified as a historical watercraft may be sold to a person desiring to restore it.
(Source: P.A. 89-445, eff. 2-7-96.)

(625 ILCS 45/3C-10) (from Ch. 95 1/2, par. 313C-10)
Sec. 3C-10. Police reports. When a watercraft in the custody of a law enforcement agency is reclaimed by the registered owner, lienholder or other legally entitled person, or when the watercraft is sold at public sale or otherwise disposed of as provided in this Article, a report of the transaction will be maintained by the law enforcement agency for a period of one year from the date of the sale or disposal.
(Source: P.A. 84-646.)

(625 ILCS 45/3C-11) (from Ch. 95 1/2, par. 313C-11)
Sec. 3C-11. Disposition of proceeds. (a) When a watercraft located within the corporate limits of a city, village or town is towed away by a law enforcement agency having jurisdiction and disposed of as set forth in this Article, the proceeds of the public sale or disposition, after the deduction of towing, storage and processing charges, shall be deposited in the treasury of such city, village or town.
(b) When a watercraft located outside the corporate limits of any city, village or town is towed away by a law enforcement agency having jurisdiction and disposed of as set forth in this Article, the proceeds of the public sale or disposition, after deducting towing, storage and processing costs, shall be deposited in the county treasury of the county where the watercraft was located at the time of the tow.
(Source: P.A. 84-646.)

(625 ILCS 45/3C-12) (from Ch. 95 1/2, par. 313C-12)
Sec. 3C-12. Titling watercraft. When an applicant for a certificate of title presents to the Department of Natural Resources proof that he has purchased or acquired a watercraft at a public sale as authorized by this Article and such fact is certified by the law enforcement agency having jurisdiction over the public sale of the watercraft, the Department shall issue a certificate of title for the watercraft upon receipt of the statutory fee and a properly executed application for a certificate of title. The title issued by the Department under this Section shall be free of any lien that existed against the watercraft prior to the time the watercraft was acquired by the applicant under this Article.
(Source: P.A. 89-445, eff. 2-7-96.)

(625 ILCS 45/3C-13) (from Ch. 95 1/2, par. 313C-13)
Sec. 3C-13. Liability. A law enforcement officer or agency, towing service owner, operator or employee shall not be held liable for damages in any action brought by the registered owner, former registered owner or his legal representative, lienholder or any other person legally entitled to the possession of a watercraft when the watercraft was processed and sold or disposed of as provided by this Article.
(Source: P.A. 84-646.)

(625 ILCS 45/3C-14) (from Ch. 95 1/2, par. 313C-14)
Sec. 3C-14. Violations. Any person who violates or aids and abets in the violation of Section 3C-1 of this Act is guilty of a petty offense, and may be required by the court to make a disposition on the abandoned or unclaimed watercraft.
(Source: P.A. 84-646.)



Article IV - Motorboat Equipment

(625 ILCS 45/Art. IV heading)

(625 ILCS 45/4-1) (from Ch. 95 1/2, par. 314-1)
(Text of Section before amendment by P.A. 100-469)
Sec. 4-1. Personal flotation devices.
A. No person may operate a watercraft unless at least one U.S. Coast Guard approved PFD of the following types or their equivalent is on board for each person: Type I, Type II or Type III.
B. No person may operate a personal watercraft or specialty prop-craft unless each person aboard is wearing a Type I, Type II, Type III or Type V PFD approved by the United States Coast Guard.
C. No person may operate a watercraft 16 feet or more in length, except a canoe or kayak, unless at least one Type IV U.S. Coast Guard approved PFD or its equivalent is on board in addition to the PFD's required in paragraph A of this Section.
D. A U.S. Coast Guard approved Type V personal flotation device may be carried in lieu of the Type I, II, III or IV personal flotation device required in this Section, if the Type V personal flotation device is approved for the activity in which it is being used.
E. When assisting a person on waterskis, aquaplane or similar device, there must be one U.S. Coast Guard approved PFD on board the watercraft for each person being assisted or towed or worn by the person being assisted or towed.
F. No person may operate a watercraft unless each device required by this Section is:
1. Readily accessible;
2. In serviceable condition;
3. Of the appropriate size for the person for whom it

is intended; and

4. Legibly marked with the U.S. Coast Guard approval

number.

G. Approved personal flotation devices are defined as follows:
Type I - A Type I personal flotation device is an

approved device designed to turn an unconscious person in the water from a face downward position to a vertical or slightly backward position and to have more than 20 pounds of buoyancy.

Type II - A Type II personal flotation device is an

approved device designed to turn an unconscious person in the water from a face downward position to a vertical or slightly backward position and to have at least 15 1/2 pounds of buoyancy.

Type III - A Type III personal flotation device is an

approved device designed to keep a conscious person in a vertical or slightly backward position and to have at least 15 1/2 pounds of buoyancy.

Type IV - A Type IV personal flotation device is an

approved device designed to be thrown to a person in the water and not worn. It is designed to have at least 16 1/2 pounds of buoyancy.

Type V - A Type V personal flotation device is an

approved device for restricted use and is acceptable only when used in the activity for which it is approved.

H. The provisions of subsections A through G of this Section shall not apply to sailboards.
I. No person may operate a watercraft under 26 feet in length unless a Type I, Type II, Type III, or Type V personal flotation device is being properly worn by each person under the age of 13 on board the watercraft at all times in which the watercraft is underway; however, this requirement shall not apply to persons who are below decks or in totally enclosed cabin spaces. The provisions of this subsection I shall not apply to a person operating a watercraft on private property.
J. Racing shells, rowing sculls, racing canoes, and racing kayaks are exempt from the PFD, of any type, carriage requirements under this Section provided that the racing shell, racing scull, racing canoe, or racing kayak is participating in an event sanctioned by the Department as a PFD optional event. The Department may adopt rules to implement this subsection.
(Source: P.A. 97-801, eff. 1-1-13; 98-567, eff. 1-1-14.)

(Text of Section after amendment by P.A. 100-469)
Sec. 4-1. Personal flotation devices.
A. No person may operate a watercraft unless at least one U.S. Coast Guard approved PFD is on board, so placed as to be readily available for each person.
B. No person may operate a personal watercraft or specialty prop-craft unless each person aboard is wearing a PFD approved by the United States Coast Guard. No person on board a personal watercraft shall use an inflatable PFD in order to meet the PFD requirements of subsection A of this Section.
C. No person may operate a watercraft 16 feet or more in length, except a canoe or kayak, unless at least one readily accessible United States Coast Guard approved throwable PFD is on board.
D. (Blank).
E. When assisting a person on waterskis, aquaplane or similar device, there must be one wearable United States Coast Guard approved PFD on board the watercraft for each person being assisted or towed or worn by the person being assisted or towed.
F. No person may operate a watercraft unless each device required by this Section is:
1. in serviceable condition;
2. identified by a label bearing a description and

approval number demonstrating that the device has been approved by the United States Coast Guard;

3. of the appropriate size for the person for whom it

is intended; and

4. in the case of a wearable PFD, readily accessible

aboard the watercraft;

5. in case of a throwabale PFD, immediately

available for use;

6. out of its original packaging; and
7. not stowed under lock and key.
G. Approved personal flotation devices are defined as a device that is approved by the United States Coast Guard under Title 46 CFR Part 160.
H. (Blank).
I. No person may operate a watercraft under 26 feet in length unless an approved and appropriate sized United States Coast Guard personal flotation device is being properly worn by each person under the age of 13 on board the watercraft at all times in which the watercraft is underway; however, this requirement shall not apply to persons who are below decks or in totally enclosed cabin spaces. The provisions of this subsection I shall not apply to a person operating a watercraft on an individual's private property.
J. Racing shells, rowing sculls, racing canoes, and racing kayaks are exempt from the PFD, of any type, carriage requirements under this Section provided that the racing shell, racing scull, racing canoe, or racing kayak is participating in an event sanctioned by the Department as a PFD optional event. The Department may adopt rules to implement this subsection.
(Source: P.A. 100-469, eff. 6-1-18.)

(625 ILCS 45/4-2) (from Ch. 95 1/2, par. 314-2)
Sec. 4-2. Lights.
A. It is unlawful to operate any vessel less than 39 feet in length unless the following lights are carried and displayed when underway from sunset to sunrise:
1. A bright, white light after to show all around the

horizon, visible for a distance of 2 miles. The word "visible" as used herein means visible on a dark night with clear atmosphere.

2. A combination light in the forepart of the boat

lower than the white light after, showing green to starboard and red to port, so fixed as to throw a light from dead ahead to 2 points abaft the beam on their respective sides and visible for a distance of not less than 1 mile.

3. Lights under International Rules may be shown as

an alternative to the above requirements.

B. Watercraft propelled by muscular power when underway shall carry on board from sunset to sunrise, but not fixed to any part of the boat, a lantern or flashlight capable of showing a white light visible all around the horizon at a distance of 2 miles or more, and shall display such lantern in sufficient time to avoid collision with another watercraft.
C. Every vessel 39 feet or more in length shall carry and display when underway such additional or alternate lights as shall be required by the U. S. Coast Guard for watercraft of equivalent length and type.
D. Sailboats equipped with motors and being propelled partly or solely by such motors shall carry and display the same lights required for motorboats of the same class. Sailboats being propelled entirely by sail between sunset and sunrise shall have lighted the combination running light, and a white light visible aft only. Sailboats 26 feet or more in length, equipped with motors but being propelled entirely by sail between sunset and sunrise, shall have lighted the colored side lights suitably screened, but not the white lights prescribed for motorboats.
E. Dinghies, tenders and other watercraft, whose principal function is as an auxiliary to other larger watercraft, when so operating need carry only a flashlight visible to other craft in the area, anything in this section to the contrary notwithstanding.
F. Vessels at anchor between the hours of sunset and sunrise, except those in a "Special Anchorage Area", shall display such anchor lights as shall be required by the U. S. Coast Guard for watercraft of equivalent length and type.
G. Watercraft operated manually or by motor which are located on bodies of water where motors of over 7 1/2 horsepower are prohibited must be equipped during the hours between sunset and sunrise with a lantern or flashlight which is capable of showing a beam for 2 miles, anything in this Section to the contrary notwithstanding.
(Source: P.A. 88-524.)

(625 ILCS 45/4-3) (from Ch. 95 1/2, par. 314-3)
Sec. 4-3. Mufflers.
A. All motorboats shall be equipped and maintained with an effective muffler or underwater exhaust system. For the purpose of this Section, an effective muffler or underwater exhaust system is one that does not produce sound levels that create excessive or unusual noise, or sound levels that are in excess of 90 decibels when subjected to a stationary sound level test as prescribed by the Society of Automotive Engineers in its procedure J2005.
B. No person may operate a motorboat on the waters of this State in a manner to exceed a noise level of 75 decibels measured as specified in the Society of Automotive Engineers in its procedure J1970 from any point on the shoreline, or from any point on the water within 20 feet of the shoreline, of the body of water on which the motorboat is being operated.
C. No person may manufacture or offer for sale any motorboat for use on the waters of this State if that motorboat cannot be operated in compliance with the sound levels in subsections A and B above.
D. The provisions of this Section shall apply to all public waters over which the State has jurisdiction.
E. This Section does not apply to:
(1) a motorboat tuning up for or participating in

official trials for a sanctioned race or regatta conducted as authorized by the appropriate unit of government, or

(2) a motorboat being operated by a boat or marine

engine manufacturer for the purpose of testing or development as authorized by the appropriate unit of government.

F. Any person violating subsection A or B of this Section shall be required to:
(1) install an effective muffler system on the

motorboat in violation;

(2) pass the sound level test prescribed by the

Society of Automotive Engineers in its procedure J2005 before putting the motorboat back into use; and

(3) be subject to a Class B misdemeanor for the first

offense and a Class A misdemeanor for any subsequent offense occurring within 3 years of the date of the most recent offense.

G. Any person violating subsection C of this Section shall be required to:
(1) install an effective muffler system on the

motorboat in violation;

(2) pass the sound level test prescribed by the

Society of Automotive Engineers in its procedure J2005 before putting the motorboat back into use; and

(3) be subject to a Class A misdemeanor for the first

offense and a Class 4 felony for any subsequent offense.

H. Any person who operates any motorboat upon the waters of this State shall be deemed to have given consent to the test or tests as may be prescribed in this Section or by the Department to determine if the motorboat is in compliance with the provisions of this Section.
(Source: P.A. 87-391; 87-422; 87-895.)

(625 ILCS 45/4-4) (from Ch. 95 1/2, par. 314-4)
Sec. 4-4. Whistles.) It is unlawful to operate a motorboat without a mouth, hand or power operated whistle, horn or other appliance, capable of producing a blast of 2 seconds or more duration and audible for at least one-half mile.
(Source: P.A. 82-783.)

(625 ILCS 45/4-5) (from Ch. 95 1/2, par. 314-5)
Sec. 4-5. Fire extinguisher. It is unlawful to operate a motorboat equipped with an internal combustion engine anywhere in this State without at least one U. S. Coast Guard approved fire extinguisher, so placed as to be readily accessible and in such condition as to be ready for immediate and effective use.
(Source: P.A. 85-149.)

(625 ILCS 45/4-6) (from Ch. 95 1/2, par. 314-6)
Sec. 4-6. Carburetor arrestors. Carburetors on all engines of motorboats other than those propelled by a detachable outboard motor shall be fitted with or protected by a U. S. Coast Guard approved device for arresting backfire.
(Source: P.A. 82-783.)

(625 ILCS 45/4-7) (from Ch. 95 1/2, par. 314-7)
Sec. 4-7. Ventilators. Except for open boats, all motorboats which use fuel having a flashpoint of 110 degrees Fahrenheit or less shall have at least 2 ventilator ducts, fitted with cowls or their equivalent, for the efficient removal of explosive or flammable gases from the bilges of every engine and fuel tank compartment. There shall be at least one exhaust duct installed so as to extend from the open atmosphere to the lower portion of the bilge and at least one intake duct installed so as to extend to a point at least midway to the bilge or at least below the level of the carburetor air intake. The cowls shall be located and trimmed for maximum effectiveness and in such a manner so as to prevent displaced fumes from being recirculated.
(Source: P.A. 82-783.)

(625 ILCS 45/4-8) (from Ch. 95 1/2, par. 314-8)
Sec. 4-8. Sirens and flashing lights.
(a) Except as provided in this Section, it shall be unlawful for any person to use a watercraft equipped with a siren or any red or blue oscillating, rotating, or flashing light. The use of a siren or light in violation of this Section shall constitute a public nuisance subject to confiscation and disposal as determined by a court of competent jurisdiction.
(b) Any authorized emergency watercraft described in subsection (c) or (d) may be equipped with a siren, but the siren shall not be used except when the watercraft is operating in response to an emergency call or in the immediate pursuit of an actual or suspected violator of the law.
(c) The use of blue oscillating, rotating, or flashing lights, whether lighted or unlighted, is prohibited except on law enforcement watercraft of State, federal, or local authorities.
(d) The use of red oscillating, rotating, or flashing lights, whether lighted or unlighted, is prohibited except on fire, rescue, or other emergency watercraft as authorized by State, federal, or local authorities having jurisdiction, provided the watercraft are clearly identifiable as such; the lights shall not be lighted except when responding to an emergency call or while actually engaged in a hazardous situation.
(e) The use of any other color of oscillating, rotating, or flashing lights, whether lighted or unlighted, is prohibited except as authorized by the Department.
(Source: P.A. 88-524.)

(625 ILCS 45/4-9) (from Ch. 95 1/2, par. 314-9)
Sec. 4-9. Sealing of marine heads. No marine head (toilet) on any watercraft used upon waters of this State may be so constructed and operated as to permit the discharge of any sewage into the waters directly or indirectly.
(Source: P.A. 88-524.)

(625 ILCS 45/4-10) (from Ch. 95 1/2, par. 314-10)
Sec. 4-10. Battery Covers. Every motorboat equipped with storage batteries shall be provided with suitable supports and secured against shifting with the motion of the boat. Such storage batteries shall be equipped with non-conductive shielding means to prevent accidental shorting of battery terminals.
(Source: P.A. 82-783.)

(625 ILCS 45/4-11) (from Ch. 95 1/2, par. 314-11)
Sec. 4-11. Engine cut-off switch.
(a) As used in this Section:
"Engine cut-off switch link" means the lanyard or wireless cut-off device used to attach the motorboat operator to the engine cut-off switch installed on the motorboat.
"Engine cut-off switch" means an operational emergency cut-off engine stop switch installed on a motorboat that attaches to a motorboat operator by an engine cut-off switch link.
(b) No person may operate any motor boat, including personal watercraft or specialty prop-craft, equipped with an engine cut-off switch while the engine is running and the motorboat is underway without verifying that the engine cut-off switch is operational and fully-functional and:
(1) the engine cut-off switch link is properly

attached to his or her person, clothing or worn PFD, as appropriate for the specific vessel; or

(2) activating the wireless cut-off system.
(Source: P.A. 96-1033, eff. 7-14-10.)

(625 ILCS 45/4-12)
Sec. 4-12. Visual distress signals. It is unlawful to operate any watercraft on the waters of Lake Michigan without having onboard visual distress signals as required and approved by the U.S. Coast Guard, so placed as to be readily accessible and in such condition as to be ready for immediate and effective use.
(Source: P.A. 88-524.)



Article V - Operation Of Motorboats

(625 ILCS 45/Art. V heading)

(625 ILCS 45/5-1) (from Ch. 95 1/2, par. 315-1)
Sec. 5-1. Careless operation. No person shall operate any watercraft in a careless or heedless manner so as to endanger any person or property or at a rate of speed greater than will permit him in the exercise of reasonable care to bring the watercraft to a stop within the assured clear distance ahead.
(Source: P.A. 85-149.)

(625 ILCS 45/5-2) (from Ch. 95 1/2, par. 315-2)
Sec. 5-2. Reckless operation.
(a) No person shall operate any watercraft, specialty prop-craft, personal watercraft or manipulate any water skis, aquaplane, or similar device in such a manner as to willfully or wantonly endanger the life, limb or property of any person, to weave through congested traffic, to jump the wake of another vessel unreasonably or unnecessarily close to the other vessel or when visibility around the other vessel is obstructed, to wait until the last possible moment to swerve to avoid collision, or operate any watercraft so as to approach or pass another watercraft in such a manner or at such a rate of speed as to create a hazardous wake or wash.
(b) A person convicted of committing a violation of this Section shall be guilty of aggravated reckless operation of a watercraft if the violation of this Section resulted in great bodily harm or permanent disability or disfigurement of another, when the violation was a proximate cause of the injuries.
(Source: P.A. 93-782, eff. 1-1-05.)

(625 ILCS 45/5-3) (from Ch. 95 1/2, par. 315-3)
Sec. 5-3. Interference with navigation. No person shall operate any watercraft in a manner which unreasonably or unnecessarily interferes with other watercraft or with the free and proper navigation of the waterways of the State. Anchoring under bridges or in heavily traveled channels constitutes such interference if unreasonable under the prevailing circumstances.
(Source: P.A. 82-783.)

(625 ILCS 45/5-4) (from Ch. 95 1/2, par. 315-4)
Sec. 5-4. Overloading.
A. No motorboat may be loaded with passengers or cargo beyond its safe carrying capacity taking into consideration weather and other existing operating conditions. Water skiers, tubers, parasailers, or other persons towed by the motorboat shall be considered part of the total number of passengers and cargo allowed by a watercraft's capacity plate for the purpose of determining a motorboat's carrying capacity.
B. Capacity plates.
(1) Every vessel less than 26 feet in length,

designed to carry 2 or more persons and to be propelled by machinery as its principal source of power or designed to be propelled by oars shall, if manufactured or offered for sale in this State, have affixed permanently thereto by the manufacturer a capacity plate as required by this Section. As used in this Section, "manufacture" means to construct or assemble a vessel or alter a vessel in such manner as to change its weight capacity.

(2) A capacity plate shall bear the following

information permanently marked thereon in such manner as to be clearly visible and legible from the position designed or normally intended to be occupied by the operator of the vessel when under way:

a. For all vessels designed for or represented by

the manufacturer as being suitable for use with outboard motor:

1. The total weight of persons, motor, gear

and other articles placed aboard which the vessel is capable of carrying with safety under normal conditions.

2. The recommended number of persons

commensurate with the weight capacity of the vessel and the presumed weight in pounds of each such person. In no instance may such presumed weight per person be less than 150 pounds.

3. Clear notice that the information

appearing on the capacity plate is applicable under normal conditions and that the weight of the outboard motor and associated equipment is considered to be part of total weight capacity.

4. The maximum horsepower of the motor the

vessel is designed or intended to accommodate.

b. For all other vessels to which this Section

applies:

1. The total weight of persons, gear and

other articles placed aboard which the vessel is capable of carrying with safety under normal conditions.

2. The recommended number of persons

commensurate with the weight capacity of the vessel and the presumed weight in pounds of each such person. In no instance shall such presumed weight per person be less than 150 pounds.

3. Clear notice that the information

appearing on the capacity plate is applicable under normal conditions.

(3) The information relating to maximum capacity

required to appear on capacity plates by Subsection B (2) of this Section shall be determined in accordance with such methods and formulas as shall be prescribed by rule or regulation adopted by the Department. In prescribing such methods and formulas, the Department shall be guided by and give due regard to the necessity for uniformity in methods and formulas lawful for use in determining small vessel capacity in the several states and to any methods and formulas which may be recognized or recommended by the United States Coast Guard or any agency successor thereto.

(4) Any vessel to which this Section applies, not

having a capacity plate meeting the requirements of law affixed thereto by the manufacturer thereof, may have such affixed by any other person in accordance with such rules and regulations as the Department may prescribe and may thereafter be offered for sale in this State, but no action taken pursuant to this Section or in the manner described herein, shall relieve any manufacturer from liability for failure to comply with the requirements of this Section.

(5) The information appearing on a capacity plate

shall be deemed to warrant that the manufacturer, or the person affixing the capacity plate is permitted by Subsection B (4) of this Section, as the case may be, has correctly and faithfully employed a method and formula for the calculation of maximum weight capacity prescribed by the Department and that the information appearing on the capacity plate with respect to maximum weight capacity and recommended number of persons is the result of the application of such method and formula, and with respect to information concerning horsepower limitations, that such information is not a deliberate or negligent misrepresentation.

(6) If any vessel required by this Section to have a

capacity plate affixed thereto is of such design or construction as to make it impracticable or undesirable to affix such plate, the manufacturer, or other person having the responsibility for affixing the plate, may represent such impracticability or undesirability to the Department in writing. Upon determination by the Department that such representation has merit and that a proper and effective substitute for the capacity plate which will serve the same purpose is feasible, the Department may authorize such alternative compliance and such alternative compliance shall thereafter be deemed compliance with the capacity plate requirements of this Section.

(7) The Department may by rules or regulations exempt

from the requirements of this Section vessels which it finds to be of such unconventional design or construction that the information required on capacity plates would not assist in promoting safety or is not reasonably obtainable.

(8) The Department is authorized to issue and amend

rules and regulations to carry out the purposes of this Section.

Failure to affix a proper capacity plate shall constitute a separate violation of this subsection B for each vessel with respect to which such failure occurs.
(Source: P.A. 98-102, eff. 7-22-13.)

(625 ILCS 45/5-5) (from Ch. 95 1/2, par. 315-5)
Sec. 5-5. Incapacity of operator. The owner of any motorboat or any person having such in charge or in control shall not authorize or knowingly permit the same to be operated by any person who by reason of physical or mental disability is incapable of operating such motorboat under the prevailing circumstances.
(Source: P.A. 82-783.)

(625 ILCS 45/5-6) (from Ch. 95 1/2, par. 315-6)
Sec. 5-6. Overpowering. No motorboat shall be equipped with any motor or other propulsion machinery beyond its safe power capacity taking into consideration the type and construction of such motorboat and other existing operating conditions.
(Source: P.A. 82-783.)

(625 ILCS 45/5-7) (from Ch. 95 1/2, par. 315-7)
Sec. 5-7. Restricted areas. No person shall operate a watercraft within a water area that has been clearly marked by buoys or some other distinguishing device as a bathing, fishing, swimming or otherwise restricted area by the Department or a political subdivision of the State or by an owner or lessee of property in accordance with his or her rights to the use of the property, except in the manner prescribed by the buoys or other distinguishing devices. This Section shall not apply in the case of an emergency, or to patrol or rescue craft.
No person shall operate a watercraft within 150 feet of a public launching ramp owned, operated or maintained by the Department or a political subdivision of the State at greater than a "No Wake" speed as defined in Section 5-12 of this Act. Posting of the areas by the Department or a political subdivision of the State is not required.
The Department and other political subdivisions of the State may, within their discretion and after issuing an administrative rule in accordance with the Illinois Administrative Procedure Act, designate certain areas by proper signs to be bathing, fishing, swimming or otherwise restricted areas, or eliminate, alter or otherwise modify existing areas. The Department or a political subdivision of the State shall further have the authority in order to fully carry out the provisions of this Act to place signs, beacons and buoys in designated areas controlling the flow of traffic.
It shall be unlawful for any person to deface, move, obliterate, tear down, or destroy, in whole or in part, or attempt to deface, move, obliterate, tear down or destroy any buoys or signs posted pursuant to the provisions of this Act, except as authorized by the Department.
(Source: P.A. 92-651, eff. 7-11-02.)

(625 ILCS 45/5-12) (from Ch. 95 1/2, par. 315-7.5)
Sec. 5-12. A wake is defined as a movement of the water created by a boat underway great enough to disturb a boat at rest, but under no circumstances shall a boat underway exceed 5 miles per hour while in a posted "No Wake" area. "No Wake" areas shall be clearly posted with buoys or appropriate signs except as provided in Section 5-7 of this Act. All buoys or signs posting "No Wake" areas shall meet the specifications as prescribed by the United States Coast Guard or the Illinois Department of Natural Resources.
(Source: P.A. 89-445, eff. 2-7-96.)

(625 ILCS 45/5-13) (from Ch. 95 1/2, par. 315-8)
Sec. 5-13. Traffic rules. A. Passing. When 2 boats are approaching each other "head on" or nearly so (so as to involve risk of collision), each boat must bear to the right and pass the other boat on its left side.
B. Crossing. When boats approach each other obliquely or at right angles, the boat approaching on the right side has the right of way.
C. Overtaking. One boat may overtake another on either side but must grant right of way to the overtaken boat.
D. Sailboats and Rowboats. When a motorboat is approaching a boat propelled solely by sails or oars, the motorboat must yield the right of way to the sailboat or rowboat except, when a large craft is navigating in a confined channel, the large craft has the right of way over a boat propelled solely by oars or sails.
(Source: P.A. 82-783.)

(625 ILCS 45/5-14) (from Ch. 95 1/2, par. 315-9)
Sec. 5-14. Towing of persons.
A. No person may operate a motorboat that has in tow or is otherwise assisting a person on water skis, an aquaplane, or a similar contrivance in or upon any waterway, unless the motorboat has a capacity of at least 3 persons and is occupied by at least 2 competent persons.
B. No person may operate a motorboat having in tow or otherwise be assisting a person on water skis, aquaplane or similar contrivance from the period of one-half hour after sunset to one-half hour before sunrise. This paragraph B does not apply to motorboats used in duly authorized water ski tournaments, competitions, exhibitions or trials therefor where adequate lighting is provided.
C. All persons operating a motorboat having in tow or otherwise assisting a person on water skis, aquaplane or similar contrivance, must be careful and prudent in their operation and keep at a reasonable distance from persons and property so as not to endanger the life or property of any person.
D. No person may operate or manipulate any vessel, tow rope or other device by which the direction or location of water skis, aquaplane, or similar device may be affected or controlled in such a way as to cause the water skis, aquaplane, or similar device, or any persons thereon to collide with or strike against any person or object, except ski jumps, buoys and like objects normally used in competitive or recreational skiing.
E. The operator of any watercraft that is towing a person or persons shall display on the watercraft a bright or brilliant orange flag measuring not less than 12 inches per side. The flag shall be displayed at the highest point of the area surrounding the boat's helm as to be visible from all directions, continuously, while the person or persons being towed depart the boat in preparation for towing and until reentry into the boat when the activity has ceased. Display of the flag for purposes other than the activity described in this Section is prohibited.
(Source: P.A. 98-697, eff. 1-1-15.)

(625 ILCS 45/5-15) (from Ch. 95 1/2, par. 315-10)
Sec. 5-15. Regattas and races. A. The Department may authorize the holding of regattas, motorboat or other boat races on any waters of this State. It shall adopt and may, from time to time, amend regulations concerning the safety of motorboats and other vessels and persons thereon, either observers or participants. Whenever a regatta, motorboat or other boat race is proposed to be held, the person in charge thereof, shall, at least 30 days prior thereto, file an application with the Department for permission to hold such regatta, motorboat or other boat race. The application shall set forth the date, time and location where it is proposed to hold such regatta, motorboat or other boat race and it shall not be conducted without authorization of the Department in writing.
B. When a regatta, motorboat or other boat race authorized or proposed to be authorized under subsection A of this Section is to be held on a body of water owned and operated by a unit of local government, the unit of local government may schedule those events, but only after adopting an ordinance providing for such scheduling and filing it with the Department.
C. The provisions of this Section do not exempt any person from compliance with applicable Federal law or regulation, but nothing contained herein may be construed to require the securing of a State permit pursuant to this Section if a permit therefor has been obtained from an authorized agency of the United States.
(Source: P.A. 84-559.)

(625 ILCS 45/5-16)
Sec. 5-16. Operating a watercraft under the influence of alcohol, other drug or drugs, intoxicating compound or compounds, or combination thereof.
(A) 1. A person shall not operate or be in actual physical control of any watercraft within this State while:
(a) The alcohol concentration in such person's blood,

other bodily substance, or breath is a concentration at which driving a motor vehicle is prohibited under subdivision (1) of subsection (a) of Section 11-501 of the Illinois Vehicle Code;

(b) Under the influence of alcohol;
(c) Under the influence of any other drug or

combination of drugs to a degree which renders such person incapable of safely operating any watercraft;

(c-1) Under the influence of any intoxicating

compound or combination of intoxicating compounds to a degree that renders the person incapable of safely operating any watercraft;

(d) Under the combined influence of alcohol and any

other drug or drugs to a degree which renders such person incapable of safely operating a watercraft;

(d-3) The person who is not a CDL holder has a

tetrahydrocannabinol concentration in the person's whole blood or other bodily substance at which driving a motor vehicle is prohibited under subdivision (7) of subsection (a) of Section 11-501 of the Illinois Vehicle Code;

(d-5) The person who is a CDL holder has any amount

of a drug, substance, or compound in the person's breath, blood, other bodily substance, or urine resulting from the unlawful use or consumption of cannabis listed in the Cannabis Control Act; or

(e) There is any amount of a drug, substance, or

compound in the person's blood, other bodily substance, or urine resulting from the unlawful use or consumption of a controlled substance listed in the Illinois Controlled Substances Act, methamphetamine as listed in the Methamphetamine Control and Community Protection Act, or an intoxicating compound listed in the Use of Intoxicating Compounds Act.

2. The fact that any person charged with violating this Section is or has been legally entitled to use alcohol, other drug or drugs, any intoxicating compound or compounds, or any combination of them, shall not constitute a defense against any charge of violating this Section.
3. Every person convicted of violating this Section shall be guilty of a Class A misdemeanor, except as otherwise provided in this Section.
4. Every person convicted of violating this Section shall be guilty of a Class 4 felony if:
(a) He or she has a previous conviction under this

Section;

(b) The offense results in personal injury where a

person other than the operator suffers great bodily harm or permanent disability or disfigurement, when the violation was a proximate cause of the injuries. A person guilty of a Class 4 felony under this subparagraph (b), if sentenced to a term of imprisonment, shall be sentenced to a term of not less than one year nor more than 12 years; or

(c) The offense occurred during a period in which his

or her privileges to operate a watercraft are revoked or suspended, and the revocation or suspension was for a violation of this Section or was imposed under subsection (B).

5. Every person convicted of violating this Section shall be guilty of a Class 2 felony if the offense results in the death of a person. A person guilty of a Class 2 felony under this paragraph 5, if sentenced to a term of imprisonment, shall be sentenced to a term of not less than 3 years and not more than 14 years.
5.1. A person convicted of violating this Section or a similar provision of a local ordinance who had a child under the age of 16 aboard the watercraft at the time of offense is subject to a mandatory minimum fine of $500 and to a mandatory minimum of 5 days of community service in a program benefiting children. The assignment under this paragraph 5.1 is not subject to suspension and the person is not eligible for probation in order to reduce the assignment.
5.2. A person found guilty of violating this Section, if his or her operation of a watercraft while in violation of this Section proximately caused any incident resulting in an appropriate emergency response, is liable for the expense of an emergency response as provided in subsection (m) of Section 11-501 of the Illinois Vehicle Code.
5.3. In addition to any other penalties and liabilities, a person who is found guilty of violating this Section, including any person placed on court supervision, shall be fined $100, payable to the circuit clerk, who shall distribute the money to the law enforcement agency that made the arrest. In the event that more than one agency is responsible for the arrest, the $100 shall be shared equally. Any moneys received by a law enforcement agency under this paragraph 5.3 shall be used to purchase law enforcement equipment or to provide law enforcement training that will assist in the prevention of alcohol related criminal violence throughout the State. Law enforcement equipment shall include, but is not limited to, in-car video cameras, radar and laser speed detection devices, and alcohol breath testers.
6. (a) In addition to any criminal penalties imposed, the Department of Natural Resources shall suspend the watercraft operation privileges of any person convicted or found guilty of a misdemeanor under this Section, a similar provision of a local ordinance, or Title 46 of the U.S. Code of Federal Regulations for a period of one year, except that a first time offender is exempt from this mandatory one year suspension.
As used in this subdivision (A)6(a), "first time offender" means any person who has not had a previous conviction or been assigned supervision for violating this Section, a similar provision of a local ordinance or, Title 46 of the U.S. Code of Federal Regulations, or any person who has not had a suspension imposed under subdivision (B)3.1 of Section 5-16.
(b) In addition to any criminal penalties imposed, the Department of Natural Resources shall suspend the watercraft operation privileges of any person convicted of a felony under this Section, a similar provision of a local ordinance, or Title 46 of the U.S. Code of Federal Regulations for a period of 3 years.
(B) 1. Any person who operates or is in actual physical control of any watercraft upon the waters of this State shall be deemed to have given consent to a chemical test or tests of blood, breath, other bodily substance, or urine for the purpose of determining the content of alcohol, other drug or drugs, intoxicating compound or compounds, or combination thereof in the person's blood or other bodily substance if arrested for any offense of subsection (A) above. The chemical test or tests shall be administered at the direction of the arresting officer. The law enforcement agency employing the officer shall designate which of the tests shall be administered. Up to 2 additional tests of urine or other bodily substance may be administered even after a blood or breath test or both has been administered.
1.1. For the purposes of this Section, an Illinois Law Enforcement officer of this State who is investigating the person for any offense defined in Section 5-16 may travel into an adjoining state, where the person has been transported for medical care to complete an investigation, and may request that the person submit to the test or tests set forth in this Section. The requirements of this Section that the person be arrested are inapplicable, but the officer shall issue the person a uniform citation for an offense as defined in Section 5-16 or a similar provision of a local ordinance prior to requesting that the person submit to the test or tests. The issuance of the uniform citation shall not constitute an arrest, but shall be for the purpose of notifying the person that he or she is subject to the provisions of this Section and of the officer's belief in the existence of probable cause to arrest. Upon returning to this State, the officer shall file the uniform citation with the circuit clerk of the county where the offense was committed and shall seek the issuance of an arrest warrant or a summons for the person.
1.2. Notwithstanding any ability to refuse under this Act to submit to these tests or any ability to revoke the implied consent to these tests, if a law enforcement officer has probable cause to believe that a watercraft operated by or under actual physical control of a person under the influence of alcohol, other drug or drugs, intoxicating compound or compounds, or any combination of them has caused the death of or personal injury to another, that person shall submit, upon the request of a law enforcement officer, to a chemical test or tests of his or her blood, breath, other bodily substance, or urine for the purpose of determining the alcohol content or the presence of any other drug, intoxicating compound, or combination of them. For the purposes of this Section, a personal injury includes severe bleeding wounds, distorted extremities, and injuries that require the injured party to be carried from the scene for immediate professional attention in either a doctor's office or a medical facility.
2. Any person who is dead, unconscious or who is otherwise in a condition rendering such person incapable of refusal, shall be deemed not to have withdrawn the consent provided above, and the test may be administered.
3. A person requested to submit to a chemical test as provided above shall be verbally advised by the law enforcement officer requesting the test that a refusal to submit to the test will result in suspension of such person's privilege to operate a watercraft for a minimum of 2 years. Following this warning, if a person under arrest refuses upon the request of a law enforcement officer to submit to a test designated by the officer, no test shall be given, but the law enforcement officer shall file with the clerk of the circuit court for the county in which the arrest was made, and with the Department of Natural Resources, a sworn statement naming the person refusing to take and complete the chemical test or tests requested under the provisions of this Section. Such sworn statement shall identify the arrested person, such person's current residence address and shall specify that a refusal by such person to take the chemical test or tests was made. Such sworn statement shall include a statement that the arresting officer had reasonable cause to believe the person was operating or was in actual physical control of the watercraft within this State while under the influence of alcohol, other drug or drugs, intoxicating compound or compounds, or combination thereof and that such chemical test or tests were made as an incident to and following the lawful arrest for an offense as defined in this Section or a similar provision of a local ordinance, and that the person after being arrested for an offense arising out of acts alleged to have been committed while so operating a watercraft refused to submit to and complete a chemical test or tests as requested by the law enforcement officer.
3.1. The law enforcement officer submitting the sworn statement as provided in paragraph 3 of this subsection (B) shall serve immediate written notice upon the person refusing the chemical test or tests that the person's privilege to operate a watercraft within this State will be suspended for a period of 2 years unless, within 28 days from the date of the notice, the person requests in writing a hearing on the suspension.
If the person desires a hearing, such person shall file a complaint in the circuit court for and in the county in which such person was arrested for such hearing. Such hearing shall proceed in the court in the same manner as other civil proceedings, shall cover only the issues of whether the person was placed under arrest for an offense as defined in this Section or a similar provision of a local ordinance as evidenced by the issuance of a uniform citation; whether the arresting officer had reasonable grounds to believe that such person was operating a watercraft while under the influence of alcohol, other drug or drugs, intoxicating compound or compounds, or combination thereof; and whether such person refused to submit and complete the chemical test or tests upon the request of the law enforcement officer. Whether the person was informed that such person's privilege to operate a watercraft would be suspended if such person refused to submit to the chemical test or tests shall not be an issue.
If the person fails to request in writing a hearing within 28 days from the date of notice, or if a hearing is held and the court finds against the person on the issues before the court, the clerk shall immediately notify the Department of Natural Resources, and the Department shall suspend the watercraft operation privileges of the person for at least 2 years.
3.2. If the person is a CDL holder and submits to a test that discloses an alcohol concentration of 0.08 or more, or any amount of a drug, substance or intoxicating compound in the person's breath, blood, other bodily substance, or urine resulting from the unlawful use of cannabis listed in the Cannabis Control Act, a controlled substance listed in the Illinois Controlled Substances Act, methamphetamine as listed in the Methamphetamine Control and Community Protection Act, or an intoxicating compound listed in the Use of Intoxicating Compounds Act, the law enforcement officer shall immediately submit a sworn report to the circuit clerk of venue and the Department of Natural Resources, certifying that the test or tests were requested under paragraph 1 of this subsection (B) and the person submitted to testing that disclosed an alcohol concentration of 0.08 or more or any amount of a drug, substance or intoxicating compound in the person's breath, blood, other bodily substance, or urine resulting from the unlawful use of cannabis listed in the Cannabis Control Act, a controlled substance listed in the Illinois Controlled Substances Act, methamphetamine as listed in the Methamphetamine Control and Community Protection Act, or an intoxicating compound listed in the Use of Intoxicating Compounds Act. If the person is not a CDL holder and submits to a test that discloses an alcohol concentration of 0.08 or more, a tetrahydrocannabinol concentration in the person's whole blood or other bodily substance as defined in paragraph 6 of subsection (a) of Section 11-501.2 of the Illinois Vehicle Code, or any amount of a drug, substance or intoxicating compound in the person's breath, blood, other bodily substance, or urine resulting from the unlawful use of a controlled substance listed in the Illinois Controlled Substances Act, methamphetamine as listed in the Methamphetamine Control and Community Protection Act, or an intoxicating compound listed in the Use of Intoxicating Compounds Act, the law enforcement officer shall immediately submit a sworn report to the circuit clerk of venue and the Department of Natural Resources, certifying that the test or tests were requested under paragraph 1 of this subsection (B) and the person submitted to testing that disclosed an alcohol concentration of 0.08 or more, a tetrahydrocannabinol concentration in the person's whole blood or other bodily substance as defined in paragraph 6 of subsection (a) of Section 11-501.2 of the Illinois Vehicle Code, or any amount of a drug, substance or intoxicating compound in the person's breath, blood, other bodily substance, or urine resulting from the unlawful use of a controlled substance listed in the Illinois Controlled Substances Act, methamphetamine as listed in the Methamphetamine Control and Community Protection Act, or an intoxicating compound listed in the Use of Intoxicating Compounds Act.
In cases involving a person who is a CDL holder where the blood alcohol concentration of 0.08 or greater or any amount of drug, substance or compound resulting from the unlawful use of cannabis, a controlled substance, methamphetamine, or an intoxicating compound is established by a subsequent analysis of blood, other bodily substance, or urine collected at the time of arrest, the arresting officer or arresting agency shall immediately submit a sworn report to the circuit clerk of venue and the Department of Natural Resources upon receipt of the test results. In cases involving a person who is not a CDL holder where the blood alcohol concentration of 0.08 or greater, a tetrahydrocannabinol concentration in the person's whole blood or other bodily substance as defined in paragraph 6 of subsection (a) of Section 11-501.2 of the Illinois Vehicle Code, or any amount of drug, substance, or compound resulting from the unlawful use of a controlled substance, methamphetamine, or an intoxicating compound is established by a subsequent analysis of blood, other bodily substance, or urine collected at the time of arrest, the arresting officer or arresting agency shall immediately submit a sworn report to the circuit clerk of venue and the Department of Natural Resources upon receipt of the test results.
4. A person must submit to each chemical test offered by the law enforcement officer in order to comply with the implied consent provisions of this Section.
5. The provisions of Section 11-501.2 of the Illinois Vehicle Code, as amended, concerning the certification and use of chemical tests apply to the use of such tests under this Section.
(C) Upon the trial of any civil or criminal action or proceeding arising out of acts alleged to have been committed by any person while operating a watercraft while under the influence of alcohol, other drug or drugs, intoxicating compound or compounds, or combination thereof, the concentration of alcohol, drug, or compound in the person's blood, other bodily substance, or breath at the time alleged as shown by analysis of a person's blood, urine, breath, or other bodily substance shall give rise to the presumptions specified in subdivisions 1, 2, and 3 of subsection (b) and subsection (b-5) of Section 11-501.2 of the Illinois Vehicle Code. The foregoing provisions of this subsection (C) shall not be construed as limiting the introduction of any other relevant evidence bearing upon the question whether the person was under the influence of alcohol, other drug or drugs, intoxicating compound or compounds, or a combination thereof.
(D) If a person under arrest refuses to submit to a chemical test under the provisions of this Section, evidence of refusal shall be admissible in any civil or criminal action or proceeding arising out of acts alleged to have been committed while the person under the influence of alcohol, other drug or drugs, intoxicating compound or compounds, or combination of them was operating a watercraft.
(E) The owner of any watercraft or any person given supervisory authority over a watercraft, may not knowingly permit a watercraft to be operated by any person under the influence of alcohol, other drug or drugs, intoxicating compound or compounds, or combination thereof.
(F) Whenever any person is convicted or found guilty of a violation of this Section, including any person placed on court supervision, the court shall notify the Office of Law Enforcement of the Department of Natural Resources, to provide the Department with the records essential for the performance of the Department's duties to monitor and enforce any order of suspension or revocation concerning the privilege to operate a watercraft.
(G) No person who has been arrested and charged for violating paragraph 1 of subsection (A) of this Section shall operate any watercraft within this State for a period of 24 hours after such arrest.
(Source: P.A. 99-697, eff. 7-29-16.)

(625 ILCS 45/5-16a) (from Ch. 95 1/2, par. 315-11a)
Sec. 5-16a. Admissibility of chemical tests of blood, other bodily substance, or urine conducted in the regular course of providing emergency medical treatment.
(a) Notwithstanding any other provision of law, the written results of blood, other bodily substance, or urine alcohol and drug tests conducted upon persons receiving medical treatment in a hospital emergency room are admissible in evidence as a business record exception to the hearsay rule only in prosecutions for any violation of Section 5-16 of this Act or a similar provision of a local ordinance or in prosecutions for reckless homicide brought under the Criminal Code of 1961 or the Criminal Code of 2012, when:
(1) the chemical tests performed upon an individual's

blood, other bodily substance, or urine were ordered in the regular course of providing emergency treatment and not at the request of law enforcement authorities; and

(2) the chemical tests performed upon an individual's

blood, other bodily substance, or urine were performed by the laboratory routinely used by the hospital.

Results of chemical tests performed upon an individual's blood, other bodily substance, or urine are admissible into evidence regardless of the time that the records were prepared.
(b) The confidentiality provisions of law pertaining to medical records and medical treatment shall not be applicable with regard to chemical tests performed upon an individual's blood, other bodily substance, or urine under the provisions of this Section in prosecutions as specified in subsection (a) of this Section. No person shall be liable for civil damages as a result of the evidentiary use of the results of chemical testing of an individual's blood, other bodily substance, or urine under this Section or as a result of that person's testimony made available under this Section.
(Source: P.A. 99-697, eff. 7-29-16.)

(625 ILCS 45/5-16a.1)
Sec. 5-16a.1. Reporting of test results of blood, other bodily substance, or urine conducted in the regular course of providing emergency medical treatment.
(a) Notwithstanding any other provision of law, the results of blood, other bodily substance, or urine tests performed for the purpose of determining the content of alcohol, other drug or drugs, intoxicating compound or compounds, or any combination of them in an individual's blood, other bodily substance, or urine, conducted upon persons receiving medical treatment in a hospital emergency room for injuries resulting from a boating accident, shall be disclosed to the Department of Natural Resources or local law enforcement agencies of jurisdiction, upon request. The blood, other bodily substance, or urine tests are admissible in evidence as a business record exception to the hearsay rule only in prosecutions for violations of Section 5-16 of this Code or a similar provision of a local ordinance, or in prosecutions for reckless homicide brought under the Criminal Code of 1961 or the Criminal Code of 2012.
(b) The confidentiality provisions of the law pertaining to medical records and medical treatment shall not be applicable with regard to tests performed upon an individual's blood, other bodily substance, or urine under the provisions of subsection (a) of this Section. No person is liable for civil damages or professional discipline as a result of disclosure or reporting of the tests or the evidentiary use of an individual's blood, other bodily substance, or urine test results under this Section or Section 5-16a, or as a result of that person's testimony made available under this Section or Section 5-16a, except for willful or wanton misconduct.
(Source: P.A. 99-697, eff. 7-29-16.)

(625 ILCS 45/5-16b) (from Ch. 95 1/2, par. 315-11b)
Sec. 5-16b. Preliminary breath screening test. If a law enforcement officer has reasonable suspicion to believe that a person is violating or has violated Section 5-16 or a similar provision of a local ordinance, the officer, prior to an arrest, may request the person to provide a sample of his or her breath for a preliminary breath screening test using a portable device approved by the Department of State Police. The results of this preliminary breath screening test may be used by the law enforcement officer for the purpose of assisting with the determination of whether to require a chemical test as authorized under Section 5-16 and the appropriate type of test to request. Any chemical test authorized under Section 5-16 may be requested by the officer regardless of the result of the preliminary breath screening test if probable cause for an arrest exists. The result of a preliminary breath screening test may be used by the defendant as evidence in any administrative or court proceeding involving a violation of Section 5-16.
(Source: P.A. 90-215, eff. 1-1-98; 91-828, eff. 1-1-01.)

(625 ILCS 45/5-16c)
Sec. 5-16c. Operator involvement in personal injury or fatal boating accident; chemical tests.
(a) Any person who operates or is in actual physical control of a motorboat within this State and who has been involved in a personal injury or fatal boating accident shall be deemed to have given consent to a breath test using a portable device as approved by the Department of State Police or to a chemical test or tests of blood, breath, other bodily substance, or urine for the purpose of determining the content of alcohol, other drug or drugs, or intoxicating compound or compounds of the person's blood if arrested as evidenced by the issuance of a uniform citation for a violation of the Boat Registration and Safety Act or a similar provision of a local ordinance, with the exception of equipment violations contained in Article IV of this Act or similar provisions of local ordinances. The test or tests shall be administered at the direction of the arresting officer. The law enforcement agency employing the officer shall designate which of the aforesaid tests shall be administered. Up to 2 additional tests of urine or other bodily substance may be administered even after a blood or breath test or both has been administered. Compliance with this Section does not relieve the person from the requirements of any other Section of this Act.
(b) Any person who is dead, unconscious, or who is otherwise in a condition rendering that person incapable of refusal shall be deemed not to have withdrawn the consent provided by subsection (a) of this Section. In addition, if an operator of a motorboat is receiving medical treatment as a result of a boating accident, any physician licensed to practice medicine, licensed physician assistant, licensed advanced practice registered nurse, registered nurse, or a phlebotomist acting under the direction of a licensed physician shall withdraw blood for testing purposes to ascertain the presence of alcohol, other drug or drugs, or intoxicating compound or compounds, upon the specific request of a law enforcement officer. However, this testing shall not be performed until, in the opinion of the medical personnel on scene, the withdrawal can be made without interfering with or endangering the well-being of the patient.
(c) A person who is a CDL holder requested to submit to a test under subsection (a) of this Section shall be warned by the law enforcement officer requesting the test that a refusal to submit to the test, or submission to the test resulting in an alcohol concentration of 0.08 or more, or any amount of a drug, substance, or intoxicating compound resulting from the unlawful use or consumption of cannabis listed in the Cannabis Control Act, a controlled substance listed in the Illinois Controlled Substances Act, an intoxicating compound listed in the Use of Intoxicating Compounds Act, or methamphetamine as listed in the Methamphetamine Control and Community Protection Act as detected in the person's blood, other bodily substance, or urine, may result in the suspension of the person's privilege to operate a motor vehicle and may result in the disqualification of the person's privilege to operate a commercial motor vehicle, as provided in Section 6-514 of the Illinois Vehicle Code. A person who is not a CDL holder requested to submit to a test under subsection (a) of this Section shall be warned by the law enforcement officer requesting the test that a refusal to submit to the test, or submission to the test resulting in an alcohol concentration of 0.08 or more, a tetrahydrocannabinol concentration in the person's whole blood or other bodily substance as defined in paragraph 6 of subsection (a) of Section 11-501.2 of the Illinois Vehicle Code, or any amount of a drug, substance, or intoxicating compound resulting from the unlawful use or consumption of a controlled substance listed in the Illinois Controlled Substances Act, an intoxicating compound listed in the Use of Intoxicating Compounds Act, or methamphetamine as listed in the Methamphetamine Control and Community Protection Act as detected in the person's blood, other bodily substance, or urine, may result in the suspension of the person's privilege to operate a motor vehicle. The length of the suspension shall be the same as outlined in Section 6-208.1 of the Illinois Vehicle Code regarding statutory summary suspensions.
(d) If the person is a CDL holder and refuses testing or submits to a test which discloses an alcohol concentration of 0.08 or more, or any amount of a drug, substance, or intoxicating compound in the person's blood, other bodily substance, or urine resulting from the unlawful use or consumption of cannabis listed in the Cannabis Control Act, a controlled substance listed in the Illinois Controlled Substances Act, an intoxicating compound listed in the Use of Intoxicating Compounds Act, or methamphetamine as listed in the Methamphetamine Control and Community Protection Act, the law enforcement officer shall immediately submit a sworn report to the Secretary of State on a form prescribed by the Secretary of State, certifying that the test or tests were requested under subsection (a) of this Section and the person refused to submit to a test or tests or submitted to testing which disclosed an alcohol concentration of 0.08 or more, or any amount of a drug, substance, or intoxicating compound in the person's blood, other bodily substance, or urine, resulting from the unlawful use or consumption of cannabis listed in the Cannabis Control Act, a controlled substance listed in the Illinois Controlled Substances Act, an intoxicating compound listed in the Use of Intoxicating Compounds Act, or methamphetamine as listed in the Methamphetamine Control and Community Protection Act. If the person is not a CDL holder and refuses testing or submits to a test which discloses an alcohol concentration of 0.08 or more, a tetrahydrocannabinol concentration in the person's whole blood or other bodily substance as defined in paragraph 6 of subsection (a) of Section 11-501.2 of the Illinois Vehicle Code, or any amount of a drug, substance, or intoxicating compound in the person's blood, other bodily substance, or urine resulting from the unlawful use or consumption of a controlled substance listed in the Illinois Controlled Substances Act, an intoxicating compound listed in the Use of Intoxicating Compounds Act, or methamphetamine as listed in the Methamphetamine Control and Community Protection Act, the law enforcement officer shall immediately submit a sworn report to the Secretary of State on a form prescribed by the Secretary of State, certifying that the test or tests were requested under subsection (a) of this Section and the person refused to submit to a test or tests or submitted to testing which disclosed an alcohol concentration of 0.08 or more, a tetrahydrocannabinol concentration in the person's whole blood or other bodily substance as defined in paragraph 6 of subsection (a) of Section 11-501.2 of the Illinois Vehicle Code, or any amount of a drug, substance, or intoxicating compound in the person's blood or urine, resulting from the unlawful use or consumption of a controlled substance listed in the Illinois Controlled Substances Act, an intoxicating compound listed in the Use of Intoxicating Compounds Act, or methamphetamine as listed in the Methamphetamine Control and Community Protection Act.
Upon receipt of the sworn report of a law enforcement officer, the Secretary of State shall enter the suspension and disqualification to the person's driving record and the suspension and disqualification shall be effective on the 46th day following the date notice of the suspension was given to the person.
The law enforcement officer submitting the sworn report shall serve immediate notice of this suspension on the person and this suspension and disqualification shall be effective on the 46th day following the date notice was given.
In cases involving a person who is a CDL holder where the blood alcohol concentration of 0.08 or more, or any amount of a drug, substance, or intoxicating compound resulting from the unlawful use or consumption of cannabis listed in the Cannabis Control Act, a controlled substance listed in the Illinois Controlled Substances Act, an intoxicating compound listed in the Use of Intoxicating Compounds Act, or methamphetamine as listed in the Methamphetamine Control and Community Protection Act, is established by a subsequent analysis of blood, other bodily substance, or urine collected at the time of arrest, the arresting officer shall give notice as provided in this Section or by deposit in the United States mail of this notice in an envelope with postage prepaid and addressed to the person at his or her address as shown on the uniform citation and the suspension and disqualification shall be effective on the 46th day following the date notice was given. In cases involving a person who is not a CDL holder where the blood alcohol concentration of 0.08 or more, a tetrahydrocannabinol concentration in the person's whole blood or other bodily substance as defined in paragraph 6 of subsection (a) of Section 11-501.2 of the Illinois Vehicle Code, or any amount of a drug, substance, or intoxicating compound resulting from the unlawful use or consumption of a controlled substance listed in the Illinois Controlled Substances Act, an intoxicating compound listed in the Use of Intoxicating Compounds Act, or methamphetamine as listed in the Methamphetamine Control and Community Protection Act, is established by a subsequent analysis of blood, other bodily substance, or urine collected at the time of arrest, the arresting officer shall give notice as provided in this Section or by deposit in the United States mail of this notice in an envelope with postage prepaid and addressed to the person at his or her address as shown on the uniform citation and the suspension shall be effective on the 46th day following the date notice was given.
Upon receipt of the sworn report of a law enforcement officer, the Secretary of State shall also give notice of the suspension and disqualification to the person by mailing a notice of the effective date of the suspension and disqualification to the person. However, should the sworn report be defective by not containing sufficient information or be completed in error, the notice of the suspension and disqualification shall not be mailed to the person or entered to the driving record, but rather the sworn report shall be returned to the issuing law enforcement agency.
(e) A person may contest this suspension of his or her driving privileges and disqualification of his or her CDL privileges by requesting an administrative hearing with the Secretary of State in accordance with Section 2-118 of the Illinois Vehicle Code. At the conclusion of a hearing held under Section 2-118 of the Illinois Vehicle Code, the Secretary of State may rescind, continue, or modify the orders of suspension and disqualification. If the Secretary of State does not rescind the orders of suspension and disqualification, a restricted driving permit may be granted by the Secretary of State upon application being made and good cause shown. A restricted driving permit may be granted to relieve undue hardship to allow driving for employment, educational, and medical purposes as outlined in Section 6-206 of the Illinois Vehicle Code. The provisions of Section 6-206 of the Illinois Vehicle Code shall apply. In accordance with 49 C.F.R. 384, the Secretary of State may not issue a restricted driving permit for the operation of a commercial motor vehicle to a person holding a CDL whose driving privileges have been suspended, revoked, cancelled, or disqualified.
(f) For the purposes of this Section, a personal injury shall include any type A injury as indicated on the accident report completed by a law enforcement officer that requires immediate professional attention in a doctor's office or a medical facility. A type A injury shall include severely bleeding wounds, distorted extremities, and injuries that require the injured party to be carried from the scene.
(Source: P.A. 99-697, eff. 7-29-16; 100-513, eff. 1-1-18.)

(625 ILCS 45/5-17) (from Ch. 95 1/2, par. 315-12)
Sec. 5-17. The Department is authorized and empowered to establish a system of regulatory aids on the waters of the State in accordance with United States Coast Guard specifications and as recommended by the Coast Guard as a uniform waterway marking system.
(Source: P.A. 82-783.)

(625 ILCS 45/5-18) (from Ch. 95 1/2, par. 315-13)
Sec. 5-18. (a) Beginning on January 1, 2016, no person born on or after January 1, 1998, unless exempted by subsection (i), shall operate a motorboat with over 10 horse power unless that person has a valid Boating Safety Certificate issued by the Department of Natural Resources or an entity or organization recognized and approved by the Department.
(b) No person under 10 years of age may operate a motorboat.
(c) Prior to January 1, 2016, persons at least 10 years of age and less than 12 years of age may operate a motorboat with over 10 horse power only if they are accompanied on the motorboat and under the direct control of a parent or guardian or a person at least 18 years of age designated by a parent or guardian. Beginning on January 1, 2016, persons at least 10 years of age and less than 12 years of age may operate a motorboat with over 10 horse power only if the person is under the direct on-board supervision of a parent or guardian who meets the requirements of subsection (a) or a person at least 18 years of age who meets the requirements of subsection (a) and is designated by a parent or guardian.
(d) Prior to January 1, 2016, persons at least 12 years of age and less than 18 years of age may operate a motorboat with over 10 horse power only if they are accompanied on the motorboat and under the direct control of a parent or guardian or a person at least 18 years of age designated by a parent or guardian, or the motorboat operator is in possession of a Boating Safety Certificate issued by the Department of Natural Resources, Division of Law Enforcement, authorizing the holder to operate motorboats. Beginning on January 1, 2016, persons at least 12 years and less than 18 years of age may operate a motorboat with over 10 horse power only if the person meets the requirements of subsection (a) or is under the direct on-board supervision of a parent or guardian who meets the requirements of subsection (a) or a person at least 18 years of age who meets the requirements of subsection (a) and is designated by a parent or guardian.
(e) Beginning January 1, 2016, the owner of a motorboat or a person given supervisory authority over a motorboat shall not permit a motorboat with over 10 horse power to be operated by a person who does not meet the Boating Safety Certificate requirements of this Section.
(f) Licensed boat liveries shall offer abbreviated operating and safety instruction covering core boat safety rules to all renters, unless the renter can demonstrate compliance with the Illinois Boating Safety Certificate requirements of this Section, or is exempt under subsection (i) of this Section. A person who completes abbreviated operating and safety instruction may operate a motorboat rented from the livery providing the abbreviated operating and safety instruction without having a Boating Safety Certificate for up to one year from the date of instruction. The Department shall adopt rules to implement this subsection.
(g) Violations.
(1) A person who is operating a motorboat with over

10 horse power and is required to have a valid Boating Safety Certificate under the provisions of this Section shall present the certificate to a law enforcement officer upon request. Failure of the person to present the certificate upon request is a petty offense.

(2) A person who provides false or fictitious

information in an application for a Boating Safety Certificate; or who alters, forges, counterfeits, or falsifies a Boating Safety Certificate; or who possesses a Boating Safety Certificate that has been altered, forged, counterfeited, or falsified is guilty of a Class A misdemeanor.

(3) A person who loans or permits his or her Boating

Safety Certificate to be used by another person or who operates a motorboat with over 10 horse power using a Boating Safety Certificate that has not been issued to that person is guilty of a Class A misdemeanor.

(4) A violation of this Section done with the

knowledge of a parent or guardian shall be deemed a violation by the parent or guardian and punishable under Section 11A-1.

(h) The Department of Natural Resources shall establish a program of instruction on boating safety, laws, regulations and administrative laws, and any other subject matter which might be related to the subject of general boat safety. The program shall be conducted by instructors certified by the Department of Natural Resources. The course of instruction for persons certified to teach boating safety shall be not less than 8 hours in length, and the Department shall have the authority to revoke the certification of any instructor who has demonstrated his inability to conduct courses on the subject matter. The Department of Natural Resources shall develop and provide a method for students to complete the program online. Students satisfactorily completing a program of not less than 8 hours in length shall receive a certificate of safety from the Department of Natural Resources. The Department may cooperate with schools, online vendors, private clubs and other organizations in offering boating safety courses throughout the State of Illinois.
The Department shall issue certificates of boating safety to persons 10 years of age or older successfully completing the prescribed course of instruction and passing such tests as may be prescribed by the Department. The Department may charge each person who enrolls in a course of instruction a fee not to exceed $5. If a fee is authorized by the Department, the Department shall authorize instructors conducting such courses meeting standards established by it to charge for the rental of facilities or for the cost of materials utilized in the course. Fees retained by the Department shall be utilized to defray a part of its expenses to operate the safety and accident reporting programs of the Department.
(i) A Boating Safety Certificate is not required by:
(1) a person who possesses a valid United States

Coast Guard commercial vessel operator's license or a marine certificate issued by the Canadian government;

(2) a person employed by the United States, this

State, another state, or a subdivision thereof while in performance of his or her official duties;

(3) a person who is not a resident, is temporarily

using the waters of this State for a period not to exceed 90 days, and meets any applicable boating safety education requirements of his or her state of residency or possesses a Canadian Pleasure Craft Operator's Card;

(4) a person who is a resident of this State who has

met the applicable boating safety education requirements of another state or possesses a Canadian Pleasure Craft Operator's Card;

(5) a person who has assumed operation of the

motorboat due to the illness or physical impairment of the operator, and is returning the motorboat or personal watercraft to shore in order to provide assistance or care for that operator;

(6) a person who is registered as a commercial

fisherman or a person who is under the onboard direct supervision of the commercial fisherman while operating the commercial fisherman's vessel;

(7) a person who is serving or has qualified as a

surface warfare officer or enlisted surface warfare specialist in the United States Navy;

(8) a person who has assumed operation of the

motorboat for the purpose of completing a watercraft safety course approved by the Department, the U.S. Coast Guard, or the National Association of State Boating Law Administrators;

(9) a person using only an electric motor to propel

the motorboat;

(10) a person operating a motorboat on private

property;

(11) a person over the age of 12 years who holds a

valid certificate issued by another state, a province of the Dominion of Canada, the United States Coast Guard Auxiliary or the United States Power Squadron need not obtain a certificate from the Department if the course content of the program in such other state, province or organization substantially meets that established by the Department under this Section. A certificate issued by the Department or by another state, province of the Dominion of Canada or approved organization shall not constitute an operator's license, but shall certify only that the student has successfully passed a course in boating safety instruction; or

(12) a person who is temporarily using the waters

of this State for the purpose of participating in a boat racing event sanctioned by the Department of Natural Resources or authorized federal agency. The organizer or holder of the sanctioned event shall possess liability insurance for property damage and bodily injury or death with a minimum benefit of $1,000,000 that shall remain in effect through the entirety of the event.

(j) The Department of Natural Resources shall adopt rules necessary to implement this Section. The Department of Natural Resources shall consult and coordinate with the boating public, professional organizations for recreational boating safety, and the boating retail, leasing, and dealer business community in the adoption of these rules.
(Source: P.A. 98-698, eff. 1-1-15; 99-78, eff. 7-20-15; 99-526, eff. 7-8-16.)

(625 ILCS 45/5-19) (from Ch. 95 1/2, par. 315-14)
Sec. 5-19. Skin diving.
(A) 1. No person may engage in underwater diving or swimming with the use of swimming fins or skin diving in waters other than marked swimming areas or within 150 feet of shoreline.
2. No person may engage in underwater diving or swimming with the use of self-contained underwater breathing apparatus in waters other than marked swimming areas, unless the location of such diving or swimming is distinctly marked by a diver's flag, not less than 12 inches high and 15 inches long, displaying one diagonal white stripe 3 inches wide on a red background, and of a height above the water so as to be clearly apparent at a distance of 100 yards under normal conditions, and so designed and displayed as to be visible from any point on the horizon.
3. Except in case of emergency, anyone engaging in such diving or swimming shall not rise to the surface outside of a radius of 50 feet from such flag.
4. No person engaged in such diving or swimming shall interfere with the operation of anyone fishing, nor engage in such diving or swimming in established traffic lanes; nor shall any person acting alone, or with another, intentionally or unintentionally block or obstruct any boat in any manner from proceeding to its destination where a reasonable alternative is unavailable. A reasonable alternative route is available when the otherwise unobstructed boat can proceed to its destination without reducing its lawful speed, by passing to the right or to the left of a marked diving operation.
(B) An alternate flag recognized and approved by the United States Coast Guard may be substituted for the flag required in subsection (A)2 of this Section.
(C) No watercraft shall be operated within 150 feet of a diving flag except for watercraft directly associated with that diving activity.
(Source: P.A. 90-655, eff. 7-30-98.)

(625 ILCS 45/5-20)
Sec. 5-20. Unlawful operation at night. Beginning July 1, 1994, no person shall operate a personal watercraft or a specialty prop craft between the hours of sunset and sunrise.
(Source: P.A. 88-524; 88-670, eff. 12-2-94.)

(625 ILCS 45/5-21)
Sec. 5-21. Passenger location. No person operating a motorboat shall allow a person in the motorboat to ride or sit on the gunwales, tops of seat backs, or on the decking over the bow or stern of the motorboat while the motorboat is underway, unless the person is inboard of guards or rails provided on the motorboat to prevent passengers from being lost overboard.
Nothing in this Section shall be construed to prohibit entry upon the decking over the bow or stern of the motorboat for the purpose of anchoring, mooring, or casting off or some other necessary purpose nor to prohibit customary practices while lawfully engaged in commercial fishing under the provisions of the Fish and Aquatic Life Code or hunting and trapping under the provisions of the Wildlife Code.
The provisions of this Section shall not apply to the driver of the boat, a person while fishing or to a person on private property.
(Source: P.A. 90-412, eff. 1-1-98.)

(625 ILCS 45/5-22)
Sec. 5-22. Operation of watercraft upon the approach of an authorized emergency watercraft.
(a) As used in this Section, "authorized emergency watercraft" includes any watercraft operated by the Illinois Department of Natural Resources Police, the Illinois Department of State Police, a county sheriff, a local law enforcement agency, a fire department, a provider of emergency medical services, or the United States Coast Guard, equipped with alternately flashing red, blue, red and white, red and blue, or red in combination with white or blue lights, while engaged in official duties. Any authorized emergency watercraft must be clearly emblazoned with markings identifying it as a watercraft operated by the qualifying agency.
(b) Upon the immediate approach of an authorized emergency watercraft making use of rotating or flashing visual signals and lawfully making use of a visual signal, the operator of every other watercraft shall yield the right-of-way and shall immediately reduce the speed of the watercraft, so as not to create a wake, and shall yield way to the emergency watercraft, moving to the right to permit the safe passage of the emergency watercraft, and shall stop and remain in that position until the authorized emergency watercraft has passed, unless otherwise directed by a police officer.
(c) Upon approaching a stationary authorized emergency watercraft, when the authorized emergency watercraft is giving a signal by displaying rotating or alternately flashing red, blue, red and white, red and blue, or red in combination with white or blue lights, a person operating an approaching watercraft shall proceed with due caution at no-wake speed and yield the right-of-way by moving safely away from that authorized emergency watercraft, proceeding with due caution at a no-wake speed with due regard to safety and water conditions, maintaining no-wake speed until sufficiently away from the emergency watercraft so as not to create a wake that would otherwise rock or otherwise disturb the authorized emergency watercraft.
(d) This Section shall not operate to relieve the operator of an authorized emergency watercraft from the duty to operate that watercraft with due regard for the safety of all persons using the waterway.
(e) A person who violates this Section commits a business offense punishable by a fine of not less than $100 or more than $10,000. It is a factor in aggravation if the person committed the offense while in violation of Section 5-16 of this Act.
(f) If a violation of this Section results in damage to the property of another person, in addition to any other penalty imposed, the person's watercraft operating privileges shall be suspended for a fixed period of not less than 90 days and not more than one year.
(g) If a violation of this Section results in injury to another person, in addition to any other penalty imposed, the person's watercraft operating privileges shall be suspended for a fixed period of not less than 180 days and not more than 2 years.
(h) If a violation of subsection (c) of this Section results in great bodily harm or permanent disability or disfigurement to, or the death of, another person, in addition to any other penalty imposed, the person's watercraft operating privileges shall be suspended for 2 years.
(i) The Department of Natural Resources shall, upon receiving a record of a judgment entered against a person under this Section:
(1) suspend the person's watercraft operating

privileges for the mandatory period; or

(2) extend the period of an existing suspension by

the appropriate mandatory period.

(Source: P.A. 98-102, eff. 7-22-13.)

(625 ILCS 45/5-23)
Sec. 5-23. Transportation of aquatic plants and animals; placement of objects in navigable waters.
(a) No person may place or operate a vehicle, seaplane, watercraft, or other object of any kind in waters of this State if it has any aquatic plants or aquatic animals attached to the exterior of the vehicle, seaplane, watercraft, or other object. This Section does not require a person to remove aquatic plants or aquatic animals from a vehicle, seaplane, watercraft, or other object during the period of time when the vehicle, seaplane, watercraft, or other object is being operated in the same navigable body of water in which the aquatic plants or aquatic animals became attached.
(b) No person may take off with a seaplane, or transport or operate a vehicle, watercraft, or other object of any kind on a highway with aquatic plants or aquatic animals attached to the exterior of the seaplane, vehicle, watercraft, or other object.
(c) A law enforcement officer who has reason to believe that a person is in violation of this Section may order the person to:
(i) remove aquatic plants or aquatic animals from a

vehicle, seaplane, watercraft, or other object of any kind before placing it in a navigable water;

(ii) remove aquatic plants or aquatic animals from a

seaplane before taking off with the seaplane;

(iii) remove from, or not place in, a navigable

water, a vehicle, seaplane, watercraft, or other object of any kind; or

(iv) not take off with a seaplane, or transport or

operate a vehicle, watercraft, or other object of any kind on a highway.

(d) No person may refuse to obey the order of a law enforcement officer acting under subsection (c) of this Section.
(e) This Section does not prohibit a person from:
(i) transporting or operating a vehicle, seaplane,

watercraft, or other object of any kind with duckweed that is incidentally attached to the exterior of the vehicle, seaplane, watercraft, or other object; or

(ii) transporting or operating commercial aquatic

plant harvesting equipment that has aquatic plants or animals attached to the exterior of the equipment, if the equipment is owned or operated by a local governmental unit, is being transported or operated for the purpose of cleaning the equipment to remove aquatic plants or animals, and is being transported to or operated at a suitable location away from any body of water.

(f) The Department shall prepare a notice that contains a summary of the provisions under this Section and shall make copies of the notice available to persons required to post the notice under subsection (g) of this Section.
(g) Each owner of a public boat access site shall post and maintain the notice described in subsection (f) of this Section. For purposes of this Section, a "public boat access site" means a site that provides access to a navigable water for boats and that is open to the general public for free or for a charge or that is open only to certain groups of persons for a charge.
(Source: P.A. 97-850, eff. 1-1-13.)



Article VI - Accident Reports - Operator's Responsibility - Transmittal Of Information

(625 ILCS 45/Art. VI heading)

(625 ILCS 45/6-1) (from Ch. 95 1/2, par. 316-1)
Sec. 6-1. Collisions, accidents, and casualties; reports.
A. The operator of a vessel involved in a collision, accident, or other casualty, so far as he can without serious danger to his own vessel, crew, passengers and guests, if any, shall render to other persons affected by the collision, accident, or other casualty assistance as may be practicable and as may be necessary in order to save them from or minimize any danger caused by the collision, accident, or other casualty, and also shall give his name, address, and identification of his vessel to any person injured and to the owner of any property damaged in the collision, accident, or other casualty.
If the collision, accident, or other casualty has resulted in the death of or personal injury to any person, failure to comply with this subsection A is a Class A misdemeanor.
A-1. Any person who has failed to stop or to comply with the requirements of subsection A must, as soon as possible but in no case later than one hour after the collision, accident, or other casualty, or, if hospitalized and incapacitated from reporting at any time during that period, as soon as possible but in no case later than one hour after being discharged from the hospital, report the date, place, and approximate time of the collision, accident, or other casualty, the watercraft operator's name and address, the identification number of the watercraft, if any, and the names of all other occupants of the watercraft, at a police station or sheriff's office near the location where the collision, accident, or other casualty occurred. A report made as required under this subsection A-1 may not be used, directly or indirectly, as a basis for the prosecution of any violation of subsection A.
As used in this Section, personal injury means any injury requiring treatment beyond first aid.
Any person failing to comply with this subsection A-1 is guilty of a Class 4 felony if the collision, accident, or other casualty does not result in the death of any person. Any person failing to comply with this subsection A-1 when the collision, accident, or other casualty results in the death of any person is guilty of a Class 2 felony, for which the person, if sentenced to a term of imprisonment, shall be sentenced to a term of not less than 3 years and not more than 14 years.
B. In the case of collision, accident, or other casualty involving a vessel, the operator, if the collision, accident, or other casualty results in death or injury to a person or damage to property in excess of $2000, or there is a complete loss of the vessel, shall file with the Department a full description of the collision, accident, or other casualty, including information as the Department may by regulation require. Reports of the accidents must be filed with the Department on a Department Accident Report form within 5 days.
C. Reports of accidents resulting in personal injury, where a person sustains an injury requiring medical attention beyond first aid, must be filed with the Department on a Department Accident Report form within 5 days. Accidents that result in loss of life shall be reported to the Department on a Department form within 48 hours.
D. All required accident reports and supplemental reports are without prejudice to the individual reporting, and are for the confidential use of the Department, except that the Department may disclose the identity of a person involved in an accident when the identity is not otherwise known or when the person denies his presence at the accident. No report to the Department may be used as evidence in any trial, civil or criminal, arising out of an accident, except that the Department must furnish upon demand of any person who has or claims to have made a report or upon demand of any court a certificate showing that a specified accident report has or has not been made to the Department solely to prove a compliance or a failure to comply with the requirements that a report be made to the Department.
E. (1) Every coroner or medical examiner shall on or

before the 10th day of each month report in writing to the Department the circumstances surrounding the death of any person that has occurred as the result of a boating accident within the examiner's jurisdiction during the preceding calendar month.

(2) Within 6 hours after a death resulting from a

boating accident, but in any case not more than 12 hours after the occurrence of the boating accident, a blood specimen of at least 10 cc shall be withdrawn from the body of the decedent by the coroner or medical examiner or by a qualified person at the direction of the physician. All morticians shall obtain a release from the coroner or medical examiner prior to proceeding with embalming any body coming under the scope of this Section. The blood so drawn shall be forwarded to a laboratory approved by the Department of State Police for analysis of the alcoholic content of the blood specimen. The coroner or medical examiner causing the blood to be withdrawn shall be notified of the results of each analysis made and shall forward the results of each analysis to the Department. The Department shall keep a record of all examinations to be used for statistical purposes only. The cumulative results of the examinations, without identifying the individuals involved, shall be disseminated and made public by the Department.

(Source: P.A. 93-782, eff. 1-1-05; 94-214, eff. 1-1-06.)

(625 ILCS 45/6-2) (from Ch. 95 1/2, par. 316-2)
Sec. 6-2. Operator's responsibility. The operator of a watercraft is liable for any injury or damage occasioned by the negligent operation of such watercraft, whether such negligence consists of a violation of the provisions of the Statutes of this State, or in the failure to observe such ordinary care in such operation as the rules of the common law require.
(Source: P.A. 82-783.)

(625 ILCS 45/6-3) (from Ch. 95 1/2, par. 316-3)
Sec. 6-3. Transmittal of information. In accordance with any request duly made by an authorized official or agency of the United States, any information compiled or otherwise available to the Department pursuant to subsection (B) of Section 6-1 shall be transmitted to such official or agency of the United States.
(Source: P.A. 82-783.)



Article VII - Business Of Boat Rental Service

(625 ILCS 45/Art. VII heading)

(625 ILCS 45/7-1) (from Ch. 95 1/2, par. 317-1)
Sec. 7-1. On and after March 1, 1960 it shall be unlawful for any person to engage in the business of operating a boat or boats carrying passengers for hire, or renting a boat or boats for hire without first having obtained a license so to do from the Department. Such license shall be renewable each year on March 1st, shall be good only for one year or portion of a year to March 1st, and it shall be unlawful for such person to so engage in such business without having a valid license currently then in force.
(Source: P.A. 85-149.)

(625 ILCS 45/7-2) (from Ch. 95 1/2, par. 317-2)
Sec. 7-2. License fee. The fee for a license to operate a boat for carrying passengers for hire shall be $50 for each boat. The fee for a license for engaging in the business of renting boats for hire shall be $30, plus an annual fee for each boat rented or offered for rent of $1 for each boat less than 16 feet in length; $2 for each boat 16 feet or over and less than 26 feet in length; and $8 for each boat 26 feet or over in length. No boat shall, after March 1, 1960, be rented or offered for rent until such license has been granted and the boat marked as hereinafter provided.
(Source: P.A. 85-149.)

(625 ILCS 45/7-3) (from Ch. 95 1/2, par. 317-3)
Sec. 7-3. Rules and regulations. The Department is hereby empowered, and it shall be their duty, to prescribe methods of inspection to determine the weight capacity for each boat carrying passengers for hire, or for rent, and to satisfy the Department that such boat is of a suitable structure for the service in which it is to be employed, and is in a condition to warrant the belief that it may be used in navigation with safety to life and property.
(Source: P.A. 85-149.)

(625 ILCS 45/7-4) (from Ch. 95 1/2, par. 317-4)
Sec. 7-4. In order to authorize the maximum number of pounds of weight for boats less than 16 feet in length, the Department shall have their cubic foot capacity accurately determined, divide this number by twelve, and multiply the quotient by 150 pounds. The Department shall determine the basis for computing the weight capacity of boats 16 feet or over and less than 45 feet in length.
(Source: P.A. 82-783.)

(625 ILCS 45/7-5) (from Ch. 95 1/2, par. 317-5)
Sec. 7-5. It shall be the duty of the Department to see that all of such boats comply with the standards prescribed in this Act and the rules and regulations of the Department.
(Source: P.A. 85-149.)

(625 ILCS 45/7-6) (from Ch. 95 1/2, par. 317-6)
Sec. 7-6. Whenever, it shall be found that any boat does not comply with the standards of this Act and the rules and regulations of the Department, it shall thereupon be the duty of the Department to notify the owner, proprietor or agent in charge of any such boat, the respect in which the boat fails to comply, and to demand that such defective conditions be rectified prior to further use of such boat.
(Source: P.A. 85-149.)

(625 ILCS 45/7-7) (from Ch. 95 1/2, par. 317-7)
Sec. 7-7. The Department shall furnish to the licensee an appropriate license which shall be prominently displayed in his place of business, or upon the boat if only one boat is involved. In addition to said license the Department shall also furnish to such licensee a durable tag or disc for each boat so licensed with such markings as the Department shall deem necessary, which tag or disc must be affixed to some prominent place at the bow of said boat plainly visible to the public. The licensee shall also cause to be painted on the after quarter of the boat the number of pounds of weight authorized to be carried therein, and no licensee or his agent shall knowingly permit more than that number of pounds of weight or number of persons to occupy said boat at any one given time.
(Source: P.A. 82-783.)

(625 ILCS 45/7-8) (from Ch. 95 1/2, par. 317-8)
Sec. 7-8. Equipment. Neither the owner of a boat livery, nor his agent or employee shall permit any watercraft to depart from his premises unless it has been provided, either by owner or renter, with the equipment required pursuant to Article IV of this Act and any rules and regulations made pursuant thereto.
(Source: P.A. 87-198.)

(625 ILCS 45/7-9) (from Ch. 95 1/2, par. 317-9)
Sec. 7-9. It shall be the responsibility of the owner of a boat livery, or his agent or employee, to determine that all watercraft are properly registered as required pursuant to Article III of this Act.
(Source: P.A. 86-1340; 87-198.)

(625 ILCS 45/7-10) (from Ch. 95 1/2, par. 317-10)
Sec. 7-10. Unlawful rental of personal watercraft or specialty prop-craft.
(a) A livery shall not lease, hire or rent a personal watercraft or a specialty prop-craft to, or for operation by, any person who is under 16 years of age.
(b) Any person convicted of violating this Section is guilty of a Class A misdemeanor.
(Source: P.A. 90-412, eff. 1-1-98.)



Article VIII - Local Regulation

(625 ILCS 45/Art. VIII heading)

(625 ILCS 45/8-1) (from Ch. 95 1/2, par. 318-1)
Sec. 8-1. Local ordinances. The provisions of this Act, and of other applicable laws of this State shall govern the operation, equipment, numbering and all other matters relating thereto whenever any vessel shall be operated on the waters of this State, or when any activity regulated by this Act shall take place thereon; but nothing in this Act shall be construed to prevent the adoption of any ordinance or local law by any political subdivision of the State relating to operation and equipment of vessels the provisions of which are not inconsistent with the provisions of this Act, amendments thereto or regulations issued thereunder: Provided, that such ordinances or local laws shall be operative only so long as and to the extent that they continue to be not inconsistent with the provisions of this Act, amendments thereto or regulations issued thereunder.
(Source: P.A. 82-783.)

(625 ILCS 45/8-2) (from Ch. 95 1/2, par. 318-2)
Sec. 8-2. Special rules - Application. Any subdivision of this State may, at any time, but only after public notice, make formal application to the Department for special rules and regulations with reference to the operation of vessels on any waters within its territorial limits and shall set forth therein the reasons which make such special rules or regulations necessary or appropriate.
(Source: P.A. 82-783.)

(625 ILCS 45/8-3) (from Ch. 95 1/2, par. 318-3)
Sec. 8-3. Special rules - Power. The Department is hereby authorized to make special rules and regulations with reference to the operation of vessels on any waters within the territorial limits of any subdivision of this State.
(Source: P.A. 82-783.)



Article IX - Filing Of Regulations

(625 ILCS 45/Art. IX heading)

(625 ILCS 45/9-1) (from Ch. 95 1/2, par. 319-1)
Sec. 9-1. Rules and regulations, filing. The implementation and administration of the provisions of this Act shall be by rules and regulations adopted by the Department of Natural Resources. A copy of the rules and regulations adopted pursuant to this Act, and of any amendments thereto, shall be filed in the office of the Department and in the office of the Secretary of State. Rules and regulations shall be published by the Department in a convenient form.
(Source: P.A. 89-445, eff. 2-7-96.)



Article X - The State Boating Act Fund

(625 ILCS 45/Art. X heading)

(625 ILCS 45/10-1) (from Ch. 95 1/2, par. 320-1)
Sec. 10-1. Special fund. All revenue received under the provisions of this Act, including registration fees, fines, or other income of any kind or nature, shall be deposited in the State Treasury and shall be set apart in a special fund to be known as the State Boating Act Fund, except that revenue from fines resulting from citations written by a county sheriff or his deputy shall be deposited in a county fund in the county where the citation was written. Appropriations from the State Boating Act Fund, excepting those revenues received as a result of the Snowmobile Registration and Safety Act, shall be made to the Department, and shall be used for the expenses of the Department in administering the registration, boat safety, boat safety education, and enforcement provisions of this Act or for any purpose related or incident thereto and connected therewith, including the construction and improvement of boating facilities, such as access areas, launching sites, harbor facilities, lakes, and marinas, including plans and specifications, engineering surveys, and supervision and land acquisition where necessary. In addition to the foregoing, appropriations from the State Boating Act Fund, other than revenues received as a result of the Snowmobile Registration and Safety Act, may be made to the Department of Natural Resources to pay operational expenses for recreational boating facilities at McHenry Lock and Dam in McHenry County and Sinnissippi Dam in Whiteside County.
(Source: P.A. 89-445, eff. 2-7-96.)

(625 ILCS 45/10-2) (from Ch. 95 1/2, par. 320-2)
Sec. 10-2. Snowmobile Registration and Safety Act Revenues. All revenue received under the provisions of the "Snowmobile Registration and Safety Act", including registration fees, fines, or other income of whatsoever kind or nature, shall be deposited in the State Treasury in "The State Boating Act Fund". Appropriations of such revenue shall be made only to the Department for administering the registration of snowmobiles, snowmobile safety, snowmobile safety education and enforcement provisions of the "Snowmobile Registration and Safety Act" or for any purpose related or connected thereto, including the construction, maintenance, and rehabilitation of snowmobile recreation areas or any other facilities for the use of snowmobiles, including plans and specifications, engineering surveys and supervision and land acquisition where necessary.
(Source: P.A. 82-783.)



Article XIA - Penalties

(625 ILCS 45/Art. XIA heading)

(625 ILCS 45/11A-1) (from Ch. 95 1/2, par. 321A-1)
Sec. 11A-1. Except as otherwise provided in this Act, any person who violates any of the provisions of this Act shall be guilty of a petty offense.
(Source: P.A. 85-149.)

(625 ILCS 45/11A-2) (from Ch. 95 1/2, par. 321A-2)
Sec. 11A-2. A. Any person who violates Section 3-11, 3A-3, 3A-13, 3A-14, or 3A-20 is guilty of a Class A misdemeanor.
B. Any person who violates Section 3A-21 is guilty of a Class 2 felony.
(Source: P.A. 98-102, eff. 7-22-13.)

(625 ILCS 45/11A-3) (from Ch. 95 1/2, par. 321A-3)
Sec. 11A-3. Any person who violates any of the provisions of Section 5-1, 7-1, or 7-8 of this Act is guilty of a Class B misdemeanor.
Any person who violates Section 5-2 of this Act is guilty of a Class A misdemeanor, except that aggravated reckless operation of a watercraft is a Class 4 felony.
(Source: P.A. 98-102, eff. 7-22-13.)

(625 ILCS 45/11A-4) (from Ch. 95 1/2, par. 321A-4)
Sec. 11A-4. Any person who is convicted of a violation of Sections 5-1 or 11A-5 of this Act, in addition to any other penalties authorized in this Act, may in the discretion of the court be refused the privilege of operating any watercraft on any of the waterways of this State for a period of not less than one year.
Any person who is convicted of a violation of Section 5-2 of this Act or subsection A-1 of Section 6-1 of this Act, in addition to any other penalties authorized in this Act, shall have his or her privilege of operating any watercraft on any of the waterways of this State suspended by the Department for a period of not less than one year.
(Source: P.A. 93-782, eff. 1-1-05.)

(625 ILCS 45/11A-5) (from Ch. 95 1/2, par. 321A-5)
Sec. 11A-5. A person may not operate a watercraft during any period when his or her privilege to operate a watercraft is suspended or revoked in this State, by another state, by a federal agency, or by a province of Canada. Any person who operates any watercraft during the period when he is denied the privilege to so operate is guilty of a Class A misdemeanor for a first offense and a Class 4 felony for a second or subsequent offense.
(Source: P.A. 93-782, eff. 1-1-05; 94-214, eff. 1-1-06.)

(625 ILCS 45/11A-6) (from Ch. 95 1/2, par. 321A-6)
Sec. 11A-6. Any person who violates any provision of Section 2-4 is guilty of a Class A misdemeanor.
(Source: P.A. 85-149.)



Article XII - Partial Invalidity

(625 ILCS 45/Art. XII heading)

(625 ILCS 45/12-1) (from Ch. 95 1/2, par. 322-1)
Sec. 12-1. If any provision of this Act, or the application of such provision to any persons, body or circumstances shall be held invalid, the remainder of this Act, or the application of such provision to persons, bodies or circumstances other than those as to which it shall have been held invalid, shall not be affected thereby.
(Source: P.A. 82-783.)



Article XIII - Effective Date

(625 ILCS 45/Art. XIII heading)

(625 ILCS 45/13-1) (from Ch. 95 1/2, par. 323-1)
Sec. 13-1. This Act shall take effect on March 1, 1960.
(Source: P.A. 82-783.)






625 ILCS 50/ - Public Conveyance Notice Act.

(625 ILCS 50/0.01) (from Ch. 100, par. 30)
Sec. 0.01. Short title. This Act may be cited as the Public Conveyance Notice Act.
(Source: P.A. 86-1324.)

(625 ILCS 50/1) (from Ch. 100, par. 31)
Sec. 1. A notice shall be prominently displayed in each vehicle or conveyance used for the transportation of the public for hire which must state substantially the following: Any person who assaults or harms an individual whom he knows to be a driver, operator, employee or passenger of a transportation facility or system engaged in the business of transportation for hire and who is then performing in such capacity or using such public transportation as a passenger, if such individual is assaulted, commits a Class A misdemeanor, or if such individual is harmed, commits a Class 3 felony.
(Source: P.A. 77-2830.)



625 ILCS 55/ - Taxi Safety Act of 2007.

(625 ILCS 55/1)
Sec. 1. Short title. This Act may be cited as the Taxi Safety Act of 2007.
(Source: P.A. 95-598, eff. 6-1-08.)

(625 ILCS 55/5)
Sec. 5. Requirements for the operation of taxicabs.
(a) The taxi driver's picture, the taxi driver's license or registration number, and the taxicab medallion number or an exterior identification number must be posted in a visible location in each cab.
(b) There must be posted in a visible location in each taxicab a telephone number for a passenger to call if the taxi driver is operating the taxicab in a reckless manner.
(c) If a taxi driver collides with a pedestrian while operating a taxicab, resulting in bodily injury, then any responding law enforcement officers must test the taxi driver for drug and alcohol use.
(Source: P.A. 95-598, eff. 6-1-08.)

(625 ILCS 55/15)
Sec. 15. Taxi safety reporting. In counties in which vehicle citation records are not readily available to the public, the clerk of the circuit court shall furnish a list of all moving violations involving a taxi or an individual licensed or registered as a taxi driver upon the request of a unit of government that licenses, registers, or otherwise regulates taxi drivers.
(Source: P.A. 97-1062, eff. 1-1-13.)

(625 ILCS 55/20)
Sec. 20. Home rule. A home rule unit may not regulate the operation of taxicabs in a manner that is less restrictive than the regulation by the State of the operation of taxicabs under this Act. This Section is a limitation under subsection (i) of Section 6 of Article VII of the Illinois Constitution on the concurrent exercise by home rule units of powers and functions exercised by the State.
(Source: P.A. 95-598, eff. 6-1-08.)



625 ILCS 57/ - Transportation Network Providers Act.

(625 ILCS 57/1)
(Section scheduled to be repealed on June 1, 2020)
Sec. 1. Short title. This Act may be cited as the Transportation Network Providers Act.
(Source: P.A. 98-1173, eff. 6-1-15.)

(625 ILCS 57/5)
(Section scheduled to be repealed on June 1, 2020)
Sec. 5. Definitions.
"Transportation network company" or "TNC" means an entity operating in this State that uses a digital network or software application service to connect passengers to transportation network company services provided by transportation network company drivers. A TNC is not deemed to own, control, operate, or manage the vehicles used by TNC drivers, and is not a taxicab association or a for-hire vehicle owner.
"Transportation network company driver" or "TNC driver" means an individual who operates a motor vehicle that is:
(1) owned, leased, or otherwise authorized for use by

the individual;

(2) not a taxicab or for-hire public passenger

vehicle; and

(3) used to provide transportation network company

services.

"Transportation network company services" or "TNC services" means transportation of a passenger between points chosen by the passenger and prearranged with a TNC driver through the use of a TNC digital network or software application. TNC services shall begin when a TNC driver accepts a request for transportation received through the TNC's digital network or software application service, continue while the TNC driver transports the passenger in the TNC driver's vehicle, and end when the passenger exits the TNC driver's vehicle. TNC service is not a taxicab, for-hire vehicle, or street hail service.
(Source: P.A. 98-1173, eff. 6-1-15.)

(625 ILCS 57/10)
(Section scheduled to be repealed on June 1, 2020)
Sec. 10. Insurance.
(a) Transportation network companies and participating TNC drivers shall comply with the automobile liability insurance requirements of this Section as required.
(b) The following automobile liability insurance requirements shall apply from the moment a participating TNC driver logs on to the transportation network company's digital network or software application until the TNC driver accepts a request to transport a passenger, and from the moment the TNC driver completes the transaction on the digital network or software application or the ride is complete, whichever is later, until the TNC driver either accepts another ride request on the digital network or software application or logs off the digital network or software application:
(1) Automobile liability insurance shall be in the

amount of at least $50,000 for death and personal injury per person, $100,000 for death and personal injury per incident, and $25,000 for property damage.

(2) Contingent automobile liability insurance in

the amounts required in paragraph (1) of this subsection (b) shall be maintained by a transportation network company and provide coverage in the event a participating TNC driver's own automobile liability policy excludes coverage according to its policy terms or does not provide at least the limits of coverage required in paragraph (1) of this subsection (b).

(c) The following automobile liability insurance requirements shall apply from the moment a TNC driver accepts a ride request on the transportation network company's digital network or software application until the TNC driver completes the transaction on the digital network or software application or until the ride is complete, whichever is later:
(1) Automobile liability insurance shall be primary

and in the amount of $1,000,000 for death, personal injury, and property damage. The requirements for the coverage required by this paragraph (1) may be satisfied by any of the following:

(A) automobile liability insurance maintained by

a participating TNC driver;

(B) automobile liability company insurance

maintained by a transportation network company; or

(C) any combination of subparagraphs (A) and

(B).

(2) Insurance coverage provided under this

subsection (c) shall also provide for uninsured motorist coverage and underinsured motorist coverage in the amount of $50,000 from the moment a passenger enters the vehicle of a participating TNC driver until the passenger exits the vehicle.

(3) The insurer, in the case of insurance coverage

provided under this subsection (c), shall have the duty to defend and indemnify the insured.

(4) Coverage under an automobile liability

insurance policy required under this subsection (c) shall not be dependent on a personal automobile insurance policy first denying a claim nor shall a personal automobile insurance policy be required to first deny a claim.

(d) In every instance when automobile liability insurance maintained by a participating TNC driver to fulfill the insurance obligations of this Section has lapsed or ceased to exist, the transportation network company shall provide the coverage required by this Section beginning with the first dollar of a claim.
(e) This Section shall not limit the liability of a transportation network company arising out of an automobile accident involving a participating TNC driver in any action for damages against a transportation network company for an amount above the required insurance coverage.
(f) The transportation network company shall disclose in writing to TNC drivers, as part of its agreement with those TNC drivers, the following:
(1) the insurance coverage and limits of

liability that the transportation network company provides while the TNC driver uses a vehicle in connection with a transportation network company's digital network or software application; and

(2) that the TNC driver's own insurance policy may

not provide coverage while the TNC driver uses a vehicle in connection with a transportation network company digital network depending on its terms.

(g) An insurance policy required by this Section may be placed with an admitted Illinois insurer, or with an authorized surplus line insurer under Section 445 of the Illinois Insurance Code; and is not subject to any restriction or limitation on the issuance of a policy contained in Section 445a of the Illinois Insurance Code.
(h) Any insurance policy required by this Section shall satisfy the financial responsibility requirement for a motor vehicle under Sections 7-203 and 7-601 of the Illinois Vehicle Code.
(i) If a transportation network company's insurer makes a payment for a claim covered under comprehensive coverage or collision coverage, the transportation network company shall cause its insurer to issue the payment directly to the business repairing the vehicle, or jointly to the owner of the vehicle and the primary lienholder on the covered vehicle.
(Source: P.A. 98-1173, eff. 6-1-15; 99-56, eff. 7-16-15.)

(625 ILCS 57/15)
(Section scheduled to be repealed on June 1, 2020)
Sec. 15. Driver requirements.
(a) Prior to permitting an individual to act as a TNC driver on its digital platform, the TNC shall:
(1) require the individual to submit an application

to the TNC, which includes information regarding his or her address, age, driver's license, driving history, motor vehicle registration, automobile liability insurance, and other information required by the TNC;

(2) conduct, or have a third party conduct, a local

and national criminal history background check for each individual applicant that shall include:

(A) Multi-State or Multi-Jurisdictional Criminal

Records Locator or other similar commercial nationwide database with validation (primary source search); and

(B) National Sex Offenders Registry database; and
(3) obtain and review a driving history research

report for the individual.

(b) The TNC shall not permit an individual to act as a TNC driver on its digital platform who:
(1) has had more than 3 moving violations in the

prior three-year period, or one major violation in the prior three-year period including, but not limited to, attempting to evade the police, reckless driving, or driving on a suspended or revoked license;

(2) has been convicted, within the past 7 years, of

driving under the influence of drugs or alcohol, fraud, sexual offenses, use of a motor vehicle to commit a felony, a crime involving property damage, or theft, acts of violence, or acts of terror;

(3) is a match in the National Sex Offenders Registry

database;

(4) does not possess a valid driver's license;
(5) does not possess proof of registration for the

motor vehicle used to provide TNC services;

(6) does not possess proof of automobile liability

insurance for the motor vehicle used to provide TNC services; or

(7) is under 19 years of age.
(Source: P.A. 98-1173, eff. 6-1-15.)

(625 ILCS 57/20)
(Section scheduled to be repealed on June 1, 2020)
Sec. 20. Non-discrimination.
(a) The TNC shall adopt and notify TNC drivers of a policy of non-discrimination on the basis of destination, race, color, national origin, religious belief or affiliation, sex, disability, age, sexual orientation, or gender identity with respect to passengers and potential passengers.
(b) TNC drivers shall comply with all applicable laws regarding non-discrimination against passengers or potential passengers on the basis of destination, race, color, national origin, religious belief or affiliation, sex, disability, age, sexual orientation, or gender identity.
(c) TNC drivers shall comply with all applicable laws relating to accommodation of service animals.
(d) A TNC shall not impose additional charges for providing services to persons with physical disabilities because of those disabilities.
(e) A TNC shall provide passengers an opportunity to indicate whether they require a wheelchair accessible vehicle. If a TNC cannot arrange wheelchair-accessible TNC service in any instance, it shall direct the passenger to an alternate provider of wheelchair-accessible service, if available.
(f) If a unit of local government has requirements for licensed chauffeurs not to discriminate in providing service in under-served areas, TNC drivers participating in TNC services within that unit of local government shall be subject to the same non-discrimination requirements for providing service in under-served areas.
(Source: P.A. 98-1173, eff. 6-1-15.)

(625 ILCS 57/25)
(Section scheduled to be repealed on June 1, 2020)
Sec. 25. Safety.
(a) The TNC shall implement a zero tolerance policy on the use of drugs or alcohol while a TNC driver is providing TNC services or is logged into the TNC's digital network but is not providing TNC services.
(b) The TNC shall provide notice of the zero tolerance policy on its website, as well as procedures to report a complaint about a driver with whom a passenger was matched and whom the passenger reasonably suspects was under the influence of drugs or alcohol during the course of the trip.
(c) Upon receipt of a passenger's complaint alleging a violation of the zero tolerance policy, the TNC shall immediately suspend the TNC driver's access to the TNC's digital platform, and shall conduct an investigation into the reported incident. The suspension shall last the duration of the investigation.
(d) The TNC shall require that any motor vehicle that a TNC driver will use to provide TNC services meets vehicle safety and emissions requirements for a private motor vehicle in this State.
(e) TNCs or TNC drivers are not common carriers, contract carriers or motor carriers, as defined by applicable State law, nor do they provide taxicab or for-hire vehicle service.
(Source: P.A. 98-1173, eff. 6-1-15.)

(625 ILCS 57/30)
(Section scheduled to be repealed on June 1, 2020)
Sec. 30. Operational.
(a) A TNC may charge a fare for the services provided to passengers; provided that, if a fare is charged, the TNC shall disclose to passengers the fare calculation method on its website or within the software application service.
(b) The TNC shall provide passengers with the applicable rates being charged and the option to receive an estimated fare before the passenger enters the TNC driver's vehicle.
(c) The TNC's software application or website shall display a picture of the TNC driver, and the license plate number of the motor vehicle utilized for providing the TNC service before the passenger enters the TNC driver's vehicle.
(d) Within a reasonable period of time following the completion of a trip, a TNC shall transmit an electronic receipt to the passenger that lists:
(1) the origin and destination of the trip;
(2) the total time and distance of the trip; and
(3) an itemization of the total fare paid, if any.
(e) Dispatches for TNC services shall be made only to eligible TNC drivers under Section 15 of this Act who are properly licensed under State law and local ordinances addressing these drivers if applicable.
(f) A taxicab may accept a request for transportation received through a TNC's digital network or software application service, and may charge a fare for those services that is similar to those charged by a TNC.
(Source: P.A. 98-1173, eff. 6-1-15.)

(625 ILCS 57/32)
(Section scheduled to be repealed on June 1, 2020)
Sec. 32. Preemption. A unit of local government, whether or not it is a home rule unit, may not regulate transportation network companies, transportation network company drivers, or transportation network company services in a manner that is less restrictive than the regulation by the State under this Act. This Section is a limitation under subsection (i) of Section 6 of Article VII of the Illinois Constitution on the concurrent exercise by home rule units of powers and functions exercised by the State.
(Source: P.A. 99-56, eff. 7-16-15.)

(625 ILCS 57/34)
(Section scheduled to be repealed on June 1, 2020)
Sec. 34. Repeal. This Act is repealed on June 1, 2020.
(Source: P.A. 99-56, eff. 7-16-15.)

(625 ILCS 57/35)
Sec. 35. (Amendatory provisions; text omitted).
(Source: P.A. 98-1173, eff. 6-1-15; text omitted.)



625 ILCS 60/ - Pedestrians with Disabilities Safety Act.

(625 ILCS 60/1)
Sec. 1. Short title. This Act may be cited as the Pedestrians with Disabilities Safety Act.
(Source: P.A. 96-1167, eff. 7-22-10.)

(625 ILCS 60/5)
Sec. 5. Definitions. For purposes of this Act:
"Mobility device" means a support cane, walker, crutches, wheelchair, scooter, or other device, which may be necessary for use by a pedestrian with a disability when traveling.
"Pedestrian with a disability" means a person with a disability, as defined by the Americans with Disabilities Act, who may require the use of a mobility device, service animal, or white cane to travel on the streets, sidewalks, highways, walkways, and walking, running, or bicycle paths of this State.
"Service animal" means a service animal as defined by the Code of Federal Regulations (28 CFR 36.104).
"White cane" means a cane that is predominantly white or metallic in color, with or without a red tip, that is held in an extended or raised position.
(Source: P.A. 100-76, eff. 1-1-18.)

(625 ILCS 60/10)
Sec. 10. Rights of pedestrians with disabilities.
(a) A pedestrian with a disability has the same rights as any other pedestrian to equal access and use of the streets, sidewalks, highways, and walkways of this State.
(b) These rights are subject only to the conditions and limitations established by law and applicable alike to all persons.
(c) Any person who denies or interferes with the rights of a pedestrian with a disability under this Act, shall be guilty of a Class A misdemeanor with a mandatory minimum fine of $500 for each violation.
(Source: P.A. 96-1167, eff. 7-22-10.)

(625 ILCS 60/15)
Sec. 15. Mobility device; service animal; white cane.
(a) An operator of a vehicle shall stop the vehicle before approaching closer than 10 feet to a pedestrian with a disability who is using a mobility device, accompanied by a visibly identifiable service animal, or carrying or using a white cane, and shall take all precautions that may be necessary to avoid an accident or injury to the pedestrian with a disability. Any vehicle operator who fails to take such precautions shall be liable for damages for any injury caused to the pedestrian with a disability.
(b) Nothing in this Act shall be construed to deprive any person with a disability who is not using a mobility device, not accompanied by a visibly identifiable service animal, or not carrying or using a white cane of the rights of other pedestrians, nor shall such an occurrence be conclusively held to constitute evidence of contributory negligence.
(c) Qualified professionals involved in the training of visibly identifiable service animals including training a person with a disability in the use of an animal, orientation and mobility instructors who are providing instruction to persons with disabilities or receiving training to enable them to provide that instruction, or any otherwise qualified person providing instruction to a person with a disability in the proper use of a mobility device or white cane shall be covered by the provisions of this Section.
(Source: P.A. 96-1167, eff. 7-22-10.)

(625 ILCS 60/20)
Sec. 20. Proclamation. Each year, the Governor is authorized and requested to designate and take suitable public notice of Pedestrians with Disabilities Safety Day (October 15) and to issue a proclamation which:
(1) comments upon the necessity for and

significance of the Pedestrians with Disabilities Safety Act and discusses the history of laws protecting pedestrians with disabilities;

(2) calls upon the citizens of the State to

observe the provisions of the Pedestrians with Disabilities Safety Act and to take precautions necessary for the safety of pedestrians with disabilities;

(3) reminds the citizens of the State of the

policies with respect to persons with disabilities and urges all citizens to ensure that the policies are upheld; and

(4) emphasizes the need of all citizens to be

aware of the presence of persons with disabilities in the community and to keep safe and functional for persons with disabilities the streets, sidewalks, highways, walkways, and walking, running, or bicycle paths of this State.

(Source: P.A. 100-76, eff. 1-1-18.)

(625 ILCS 60/80)
Sec. 80. (Amendatory provisions; text omitted).
(Source: P.A. 96-1167, eff. 7-22-10; text omitted.)

(625 ILCS 60/99)
Sec. 99. Effective date. This Act takes effect July 1, 2010.
(Source: P.A. 96-1167, eff. 7-22-10.)






Chapter 630 - GENERAL TRANSPORTATION

630 ILCS 5/ - Public-Private Partnerships for Transportation Act.

(630 ILCS 5/1)
Sec. 1. Short title. This Act may be cited as the Public-Private Partnerships for Transportation Act.
(Source: P.A. 97-502, eff. 8-23-11.)

(630 ILCS 5/5)
Sec. 5. Public policy and legislative intent.
(a) It is the public policy of the State of Illinois to promote the development, financing, and operation of transportation facilities that serve the needs of the public.
(b) Existing methods of procurement and financing of transportation facilities by transportation agencies impose limitations on the methods by which transportation facilities may be developed and operated within the State.
(c) Authorizing transportation agencies to enter into public-private partnerships, whereby private entities may develop, operate, and finance transportation facilities, has the potential to promote the development of transportation facilities in the State as well as investment in the State.
(d) It is the intent of this Act to promote public-private partnerships for transportation by authorizing transportation agencies to enter into public-private agreements related to the development, operation, and financing of transportation facilities.
(e) It is the intent of this Act to encourage the practice of congestion pricing in connection with toll highways, pursuant to which higher toll rates are charged during times or in locations of most congestion.
(f) It is the intent of this Act to use Illinois design professionals, construction companies, and workers to the greatest extent possible by offering them the right to compete for this work.
(Source: P.A. 97-502, eff. 8-23-11.)

(630 ILCS 5/10)
Sec. 10. Definitions. As used in this Act:
"Approved proposal" means the proposal that is approved by the transportation agency pursuant to subsection (j) of Section 20 of this Act.
"Approved proposer" means the private entity whose proposal is the approved proposal.
"Authority" means the Illinois State Toll Highway Authority.
"Contractor" means a private entity that has entered into a public-private agreement with the transportation agency to provide services to or on behalf of the transportation agency.
"Department" means the Illinois Department of Transportation.
"Design-build agreement" means the agreement between the selected private entity and the transportation agency under which the selected private entity agrees to furnish design, construction, and related services for a transportation facility under this Act.
"Develop" or "development" means to do one or more of the following: plan, design, develop, lease, acquire, install, construct, reconstruct, rehabilitate, extend, or expand.
"Maintain" or "maintenance" includes ordinary maintenance, repair, rehabilitation, capital maintenance, maintenance replacement, and any other categories of maintenance that may be designated by the transportation agency.
"Metropolitan planning organization" means a metropolitan planning organization designated under 23 U.S.C. Section 134 whose metropolitan planning area boundaries are partially or completely within the State.
"Operate" or "operation" means to do one or more of the following: maintain, improve, equip, modify, or otherwise operate.
"Private entity" means any combination of one or more individuals, corporations, general partnerships, limited liability companies, limited partnerships, joint ventures, business trusts, nonprofit entities, or other business entities that are parties to a proposal for a transportation project or an agreement related to a transportation project. A public agency may provide services to a contractor as a subcontractor or subconsultant without affecting the private status of the private entity and the ability to enter into a public-private agreement. A transportation agency is not a private entity.
"Proposal" means all materials and documents prepared by or on behalf of a private entity relating to the proposed development, financing, or operation of a transportation facility as a transportation project.
"Proposer" means a private entity that has submitted a proposal or statement of qualifications for a public-private agreement in response to a request for proposals or a request for qualifications issued by a transportation agency under this Act.
"Public-private agreement" means the public-private agreement between the contractor and the transportation agency relating to one or more of the development, financing, or operation of a transportation project that is entered into under this Act.
"Request for information" means all materials and documents prepared by or on behalf of the transportation agency to solicit information from private entities with respect to transportation projects.
"Request for proposals" means all materials and documents prepared by or on behalf of the transportation agency to solicit proposals from private entities to enter into a public-private agreement.
"Request for qualifications" means all materials and documents prepared by or on behalf of the transportation agency to solicit statements of qualification from private entities to enter into a public-private agreement.
"Revenues" means all revenues, including any combination of: income; earnings and interest; user fees; lease payments; allocations; federal, State, and local appropriations, grants, loans, lines of credit, and credit guarantees; bond proceeds; equity investments; service payments; or other receipts; arising out of or in connection with a transportation project, including the development, financing, and operation of a transportation project. The term includes money received as grants, loans, lines of credit, credit guarantees, or otherwise in aid of a transportation project from the federal government, the State, a unit of local government, or any agency or instrumentality of the federal government, the State, or a unit of local government.
"Shortlist" means the process by which a transportation agency will review, evaluate, and rank statements of qualifications submitted in response to a request for qualifications and then identify the proposers who are eligible to submit a detailed proposal in response to a request for proposals. The identified proposers constitute the shortlist for the transportation project to which the request for proposals relates.
"Transportation agency" means (i) the Department or (ii) the Authority.
"Transportation facility" means any new or existing road, highway, toll highway, bridge, tunnel, intermodal facility, intercity or high-speed passenger rail, or other transportation facility or infrastructure, excluding airports, under the jurisdiction of the Department or the Authority, except those facilities for the Illiana Expressway. The term "transportation facility" may refer to one or more transportation facilities that are proposed to be developed or operated as part of a single transportation project.
"Transportation project" or "project" means any or the combination of the development, financing, or operation with respect to all or a portion of any transportation facility under the jurisdiction of the transportation agency, except those facilities for the Illiana Expressway, undertaken pursuant to this Act.
"Unit of local government" has the meaning ascribed to that term in Article VII, Section 1 of the Constitution of the State of Illinois and also means any unit designated as a municipal corporation.
"User fees" or "tolls" means the rates, tolls, fees, or other charges imposed by the contractor for use of all or a portion of a transportation project under a public-private agreement.
(Source: P.A. 97-502, eff. 8-23-11; 97-858, eff. 7-27-12.)

(630 ILCS 5/15)
Sec. 15. Formation of public-private agreements; project planning.
(a) Each transportation agency may exercise the powers granted by this Act to do some or all to develop, finance, and operate any part of one or more transportation projects through public-private agreements with one or more private entities, except for transportation projects for the Illiana Expressway as defined in the Public Private Agreements for the Illiana Expressway Act. The net proceeds, if any, arising out of a transportation project or public-private agreement undertaken by the Department pursuant to this Act shall be deposited into the Public-Private Partnerships for Transportation Fund. The net proceeds arising out of a transportation project or public-private agreement undertaken by the Authority pursuant to this Act shall be deposited into the Illinois State Toll Highway Authority Fund and shall be used only as authorized by Section 23 of the Toll Highway Act.
(b) The Authority shall not enter into a public-private agreement involving a lease or other transfer of any toll highway, or portions thereof, under the Authority's jurisdiction which were open to vehicular traffic on the effective date of this Act. The Authority shall not enter into a public-private agreement for the purpose of making roadway improvements, including but not limited to reconstruction, adding lanes, and adding ramps, to any toll highway, or portions thereof, under the Authority's jurisdiction which were open to vehicular traffic on the effective date of this Act. The Authority shall not use any revenue generated by any toll highway, or portions thereof, under the Authority's jurisdiction which were open to vehicular traffic on the effective date of this Act to enter into or provide funding for a public-private agreement. The Authority shall not use any asset, or the proceeds from the sale or lease of any such asset, which was owned by the Authority on the effective date of this Act to enter into or provide funding for a public-private agreement. The Authority may enter into a public-private partnership to develop, finance, and operate new toll highways authorized by the Governor and the General Assembly pursuant to Section 14.1 of the Toll Highway Act, non-highway transportation projects on the toll highway system such as commuter rail or high-speed rail lines, and intelligent transportation infrastructure that will enhance the safety, efficiency, and environmental quality of the toll highway system. The Authority may operate or provide operational services such as toll collection on highways which are developed or financed, or both, through a public-private agreement entered into by another public entity, under an agreement with the public entity or contractor responsible for the transportation project.
(c) A contractor has:
(1) all powers allowed by law generally to a private

entity having the same form of organization as the contractor; and

(2) the power to develop, finance, and operate the

transportation facility and to impose user fees in connection with the use of the transportation facility, subject to the terms of the public-private agreement.

No tolls or user fees may be imposed by the contractor except as set forth in a public-private agreement.
(d) Each year, at least 30 days prior to the beginning of the transportation agency's fiscal year, and at other times the transportation agency deems necessary, the Department and the Authority shall submit for review to the General Assembly a description of potential projects that the transportation agency is considering undertaking under this Act. Any submission from the Authority shall indicate which of its potential projects, if any, will involve the proposer operating the transportation facility for a period of one year or more. Prior to the issuance of any request for qualifications or request for proposals with respect to any potential project undertaken by the Department or the Authority pursuant to Section 20 of this Act, the commencement of a procurement process for that particular potential project shall be authorized by joint resolution of the General Assembly.
(e) Each year, at least 30 days prior to the beginning of the transportation agency's fiscal year, the transportation agency shall submit a description of potential projects that the transportation agency is considering undertaking under this Act to each county, municipality, and metropolitan planning organization, with respect to each project located within its boundaries.
(f) Any project undertaken under this Act shall be subject to all applicable planning requirements otherwise required by law, including land use planning, regional planning, transportation planning, and environmental compliance requirements.
(g) Any new transportation facility developed as a project under this Act must be consistent with the regional plan then in existence of any metropolitan planning organization in whose boundaries the project is located.
(h) The transportation agency shall hold one or more public hearings within 30 days of each of its submittals to the General Assembly under subsection (d) of this Section. These public hearings shall address potential projects that the transportation agency submitted to the General Assembly for review under subsection (d). The transportation agency shall publish a notice of the hearing or hearings at least 7 days before a hearing takes place, and shall include the following in the notice: (i) the date, time, and place of the hearing and the address of the transportation agency; (ii) a brief description of the potential projects that the transportation agency is considering undertaking; and (iii) a statement that the public may comment on the potential projects.
(Source: P.A. 97-502, eff. 8-23-11; 97-858, eff. 7-27-12.)

(630 ILCS 5/20)
Sec. 20. Procurement process.
(a) A transportation agency seeking to enter into a public-private partnership with a private entity for the development, finance, and operation of a transportation facility as a transportation project shall determine and set forth the criteria for the selection process. The transportation agency shall use (i) a competitive sealed bidding process, (ii) a competitive sealed proposal process, or (iii) a design-build procurement process in accordance with Section 25 of this Act. Before using one of these processes the transportation agency may use a request for information to obtain information relating to possible public-private partnerships.
(b) If a transportation project will require the performance of design work, the transportation agency shall use the shortlist selection process set forth in subsection (g) of this Section to evaluate and shortlist private entities based on qualifications, including but not limited to design qualifications.
A request for qualifications, request for proposals, or public-private agreement awarded to a contractor for a transportation project shall require that any subsequent need for architectural, engineering, or land surveying services which arises after the submittal of the request for qualifications or request for proposals or the awarding of the public-private agreement shall be procured by the contractor using a qualifications-based selection process consisting of:
(1) the publication of notice of availability of

services;

(2) a statement of desired qualifications;
(3) an evaluation based on the desired qualifications;
(4) the development of a shortlist ranking the firms

in order of qualifications; and

(5) negotiations with the ranked firms for a fair and

reasonable fee.

Compliance with the Architectural, Engineering, and Land Surveying Qualifications Based Selection Act shall be deemed prima facie compliance with this subsection (b). Every transportation project contract shall include provisions setting forth the requirements of this subsection (b).
(c) Prior to commencing a procurement for a transportation project under this Act, the transportation agency shall notify any other applicable public agency, including the Authority, in all cases involving toll facilities where the Department would commence the procurement, of its interest in undertaking the procurement and shall provide the other public agency or agencies with an opportunity to offer to develop and implement the transportation project. The transportation agency shall supply the other public agency or agencies with no less than the same level and type of information concerning the project that the transportation agency would supply to private entities in the procurement, unless that information is not then available, in which case the transportation agency shall supply the other public agency or agencies with the maximum amount of relevant information about the project as is then reasonably available. The transportation agency shall make available to the other public agencies the same subsidies, benefits, concessions, and other consideration that it intends to make available to the private entities in the procurement.
The public agencies shall have a maximum period of 60 days to review the information about the proposed transportation project and to respond to the transportation agency in writing to accept or reject the opportunity to develop and implement the transportation project. If a public agency rejects the opportunity during the 60-day period, then the public agency may not participate in the procurement for the proposed transportation project by submitting a proposal of its own. If a public agency fails to accept or reject this opportunity in writing within the 60-day period, it shall be deemed to have rejected the opportunity.
If a public agency accepts the opportunity within the 60-day period, then the public agency shall have up to 120 days (or a longer period, if extended by the transportation agency), to (i) submit to the transportation agency a reasonable plan for development of the transportation project; (ii) if applicable, make an offer of reasonable consideration for the opportunity to undertake the transportation project; and (iii) negotiate a mutually acceptable intergovernmental agreement with the transportation agency that facilitates the development of the transportation project and requires that the transportation agency follow its procurement procedures under the Illinois Procurement Code and applicable rules rather than this Act. In considering whether a public agency's plan for developing and implementing the project is reasonable, the transportation agency shall consider the public agency's history of developing and implementing similar projects, the public agency's current capacity to develop and implement the proposed project, the user charges, if any, contemplated by the public agency's plan and how these user charges compare with user charges that would be imposed by a private entity developing and implementing the same project, the project delivery schedule proposed by the public agency, and other reasonable factors that are necessary, including consideration of risks and whether subsidy costs may be reduced, to determine whether development and implementation of the project by the public agency is in the best interest of the people of this State.
(d) If the transportation agency rejects or fails to negotiate mutually acceptable terms regarding a public agency's plan for developing and implementing the transportation project during the 120-day period described in subsection (c), then the public agency may not participate in the procurement for the proposed transportation project by submitting a proposal of its own. Following a rejection or failure to reach agreement regarding a public agency's plan, if the transportation agency later proceeds with a procurement in which it materially changes (i) the nature or scope of the project; (ii) any subsidies, benefits, concessions, or other significant project-related considerations made available to the bidders; or (iii) any other terms of the project, as compared to when the transportation agency supplied information about the project to public agencies under subsection (c), then the transportation agency shall give public agencies another opportunity in accordance with subsection (c) to provide proposals for developing and implementing the project.
(e) Nothing in this Section 20 requires a transportation agency to go through a procurement process prior to developing and implementing a project through a public agency as described in subsection (c).
(f) All procurement processes shall incorporate requirements and set forth goals for participation by disadvantaged business enterprises as allowed under State and federal law.
(g) The transportation agency shall establish a process to shortlist potential private entities. The transportation agency shall: (i) provide a public notice of the shortlisting process for such period as deemed appropriate by the agency; (ii) set forth requirements and evaluation criteria in a request for qualifications; (iii) develop a shortlist by determining which private entities that have submitted statements of qualification, if any, meet the minimum requirements and best satisfy the evaluation criteria set forth in the request for qualifications; and (iv) allow only those entities, or groups of entities such as unincorporated joint ventures, that have been shortlisted to submit proposals or bids. Throughout the procurement period and as necessary following the award of a contract, the transportation agency shall make publicly available on its website information regarding firms that are prequalified by the transportation agency pursuant to Section 20 of the Architectural, Engineering, and Land Surveying Qualifications Based Selection Act to provide architectural, engineering, and land surveying services. The transportation agencies shall require private entities to use firms prequalified under this Act to provide architectural, engineering, and land surveying services. Firms identified to provide architectural, engineering, and land surveying services in a statement of qualifications shall be prequalified under the Act to provide the identified services prior to the transportation agency's award of the contract.
(h) Competitive sealed bidding requirements:
(1) All contracts shall be awarded by competitive

sealed bidding except as otherwise provided in subsection (i) of this Section and Section 25 of this Act.

(2) An invitation for bids shall be issued and shall

include a description of the public-private partnership with a private entity for the development, finance, and operation of a transportation facility as a transportation project, and the material contractual terms and conditions applicable to the procurement.

(3) Public notice of the invitation for bids shall be

published in the State of Illinois Procurement Bulletin at least 21 days before the date set in the invitation for the opening of bids.

(4) Bids shall be opened publicly in the presence of

one or more witnesses at the time and place designated in the invitation for bids. The name of each bidder, the amount of each bid, and other relevant information as may be specified by rule shall be recorded. After the award of the contract, the winning bid and the record of each unsuccessful bid shall be open to public inspection.

(5) Bids shall be unconditionally accepted without

alteration or correction, except as authorized in this Act. Bids shall be evaluated based on the requirements set forth in the invitation for bids, which may include criteria to determine acceptability such as inspection, testing, quality, workmanship, delivery, and suitability for a particular purpose. Those criteria that will affect the bid price and be considered in evaluation for award, such as discounts, transportation costs, and total or life cycle costs, shall be objectively measurable. The invitation for bids shall set forth the evaluation criteria to be used.

(6) Correction or withdrawal of inadvertently

erroneous bids before or after award, or cancellation of awards of contracts based on bid mistakes, shall be permitted in accordance with rules. After bid opening, no changes in bid prices or other provisions of bids prejudicial to the interest of the State or fair competition shall be permitted. All decisions to permit the correction or withdrawal of bids based on bid mistakes shall be supported by written determination made by the transportation agency.

(7) The contract shall be awarded with reasonable

promptness by written notice to the lowest responsible and responsive bidder whose bid meets the requirements and criteria set forth in the invitation for bids, except when the transportation agency determines it is not in the best interest of the State and by written explanation determines another bidder shall receive the award. The explanation shall appear in the appropriate volume of the State of Illinois Procurement Bulletin. The written explanation must include:

(A) a description of the agency's needs;
(B) a determination that the anticipated cost

will be fair and reasonable;

(C) a listing of all responsible and responsive

bidders; and

(D) the name of the bidder selected, pricing, and

the reasons for selecting that bidder.

(8) When it is considered impracticable to initially

prepare a purchase description to support an award based on price, an invitation for bids may be issued requesting the submission of unpriced offers to be followed by an invitation for bids limited to those bidders whose offers have been qualified under the criteria set forth in the first solicitation.

(i) Competitive sealed proposal requirements:
(1) When the transportation agency determines in

writing that the use of competitive sealed bidding or design-build procurement is either not practicable or not advantageous to the State, a contract may be entered into by competitive sealed proposals.

(2) Proposals shall be solicited through a request

for proposals.

(3) Public notice of the request for proposals shall

be published in the State of Illinois Procurement Bulletin at least 21 days before the date set in the invitation for the opening of proposals.

(4) Proposals shall be opened publicly in the

presence of one or more witnesses at the time and place designated in the request for proposals, but proposals shall be opened in a manner to avoid disclosure of contents to competing offerors during the process of negotiation. A record of proposals shall be prepared and shall be open for public inspection after contract award.

(5) The requests for proposals shall state the

relative importance of price and other evaluation factors. Proposals shall be submitted in 2 parts: (i) covering items except price; and (ii) covering price. The first part of all proposals shall be evaluated and ranked independently of the second part of all proposals.

(6) As provided in the request for proposals and

under any applicable rules, discussions may be conducted with responsible offerors who submit proposals determined to be reasonably susceptible of being selected for award for the purpose of clarifying and assuring full understanding of and responsiveness to the solicitation requirements. Those offerors shall be accorded fair and equal treatment with respect to any opportunity for discussion and revision of proposals. Revisions may be permitted after submission and before award for the purpose of obtaining best and final offers. In conducting discussions there shall be no disclosure of any information derived from proposals submitted by competing offerors. If information is disclosed to any offeror, it shall be provided to all competing offerors.

(7) Awards shall be made to the responsible offeror

whose proposal is determined in writing to be the most advantageous to the State, taking into consideration price and the evaluation factors set forth in the request for proposals. The contract file shall contain the basis on which the award is made.

(j) In the case of a proposal or proposals to the Department or the Authority, the transportation agency shall determine, based on its review and evaluation of the proposal or proposals received in response to the request for proposals, which one or more proposals, if any, best serve the public purpose of this Act and satisfy the criteria set forth in the request for proposals and, with respect to such proposal or proposals, shall:
(1) submit the proposal or proposals to the

Commission on Government Forecasting and Accountability, which, within 20 days of submission by the transportation agency, shall complete a review of the proposal or proposals and report on the value of the proposal or proposals to the State;

(2) hold one or more public hearings on the proposal

or proposals, publish notice of the hearing or hearings at least 7 days before the hearing, and include the following in the notice: (i) the date, time, and place of the hearing and the address of the transportation agency, (ii) the subject matter of the hearing, (iii) a description of the agreement to be awarded, (iv) the determination made by the transportation agency that such proposal or proposals best serve the public purpose of this Act and satisfy the criteria set forth in the request for proposals, and (v) that the public may be heard on the proposal or proposals during the public hearing; and

(3) determine whether or not to recommend to the

Governor that the Governor approve the proposal or proposals.

The Governor may approve one or more proposals recommended by the Department or the Authority based upon the review, evaluation, and recommendation of the transportation agency, the review and report of the Commission on Government Forecasting and Accountability, the public hearing, and the best interests of the State.
(k) In addition to any other rights under this Act, in connection with any procurement under this Act, the following rights are reserved to each transportation agency:
(1) to withdraw a request for information, a request

for qualifications, or a request for proposals at any time, and to publish a new request for information, request for qualifications, or request for proposals;

(2) to not approve a proposal for any reason;
(3) to not award a public-private agreement for any

reason;

(4) to request clarifications to any statement of

information, qualifications, or proposal received, to seek one or more revised proposals or one or more best and final offers, or to conduct negotiations with one or more private entities that have submitted proposals;

(5) to modify, during the pendency of a procurement,

the terms, provisions, and conditions of a request for information, request for qualifications, or request for proposals or the technical specifications or form of a public-private agreement;

(6) to interview proposers; and
(7) any other rights available to the transportation

agency under applicable law and regulations.

(l) If a proposal is approved, the transportation agency shall execute the public-private agreement, publish notice of the execution of the public-private agreement on its website and in a newspaper or newspapers of general circulation within the county or counties in which the transportation project is to be located, and publish the entire agreement on its website. Any action to contest the validity of a public-private agreement entered into under this Act must be brought no later than 60 days after the date of publication of the notice of execution of the public-private agreement.
(m) For any transportation project with an estimated construction cost of over $50,000,000, the transportation agency may also require the approved proposer to pay the costs for an independent audit of any and all traffic and cost estimates associated with the approved proposal, as well as a review of all public costs and potential liabilities to which taxpayers could be exposed (including improvements to other transportation facilities that may be needed as a result of the approved proposal, failure by the approved proposer to reimburse the transportation agency for services provided, and potential risk and liability in the event the approved proposer defaults on the public-private agreement or on bonds issued for the project). If required by the transportation agency, this independent audit must be conducted by an independent consultant selected by the transportation agency, and all information from the review must be fully disclosed.
(n) The transportation agency may also apply for, execute, or endorse applications submitted by private entities to obtain federal credit assistance for qualifying projects developed or operated pursuant to this Act.
(Source: P.A. 97-502, eff. 8-23-11; 97-858, eff. 7-27-12.)

(630 ILCS 5/25)
Sec. 25. Design-build procurement.
(a) This Section 25 shall apply only to transportation projects for which the Department or the Authority intends to execute a design-build agreement, in which case the Department or the Authority shall abide by the requirements and procedures of this Section 25 in addition to other applicable requirements and procedures set forth in this Act.
(b)(1) The transportation agency must issue a notice of intent to receive proposals for the project at least 14 days before issuing the request for the qualifications. The transportation agency must publish the advance notice in a daily newspaper of general circulation in the county where the transportation agency is located. The transportation agency is encouraged to use publication of the notice in related construction industry service publications. A brief description of the proposed procurement must be included in the notice. The transportation agency must provide a copy of the request for qualifications to any party requesting a copy.
(2) The request for qualifications shall be prepared for each project and must contain, without limitation, the following information: (i) the name of the transportation agency; (ii) a preliminary schedule for the completion of the contract; (iii) the proposed budget for the project and the source of funds, to the extent not already reflected in the Department's Multi-Year Highway Improvement Program; (iv) the shortlisting process for entities or groups of entities such as unincorporated joint ventures wishing to submit proposals (the transportation agency shall include, at a minimum, its normal prequalification, licensing, registration, and other requirements, but nothing contained herein precludes the use of additional criteria by the transportation agency); (v) a summary of anticipated material requirements of the contract, including but not limited to, the proposed terms and conditions, required performance and payment bonds, insurance, and the utilization goals established by the transportation agency for minority and women business enterprises and compliance with Section 2-105 of the Illinois Human Rights Act; and (vi) the anticipated number of entities that will be shortlisted for the request for proposals phase.
(3) The transportation agency may include any other relevant information in the request for qualifications that it chooses to supply. The private entity shall be entitled to rely upon the accuracy of this documentation in the development of its statement of qualifications and its proposal only to the extent expressly warranted by the transportation agency.
(4) The date that statements of qualifications are due must be at least 21 calendar days after the date of the issuance of the request for qualifications. In the event the cost of the project is estimated to exceed $12,000,000, then the statement of qualifications due date must be at least 28 calendar days after the date of the issuance of the request for qualifications. The transportation agency shall include in the request for proposals a minimum of 30 days to develop the proposals after the selection of entities from the evaluation of the statements of qualifications is completed.
(c)(1) The transportation agency shall develop, with the assistance of a licensed design professional, the request for qualifications and the request for proposals, which shall include scope and performance criteria. The scope and performance criteria must be in sufficient detail and contain adequate information to reasonably apprise the private entities of the transportation agency's overall programmatic needs and goals, including criteria and preliminary design plans, general budget parameters, schedule, and delivery requirements.
(2) Each request for qualifications and request for proposals shall also include a description of the level of design to be provided in the proposals. This description must include the scope and type of renderings, drawings, and specifications that, at a minimum, will be required by the transportation agency to be produced by the private entities.
(3) The scope and performance criteria shall be prepared by a design professional who is an employee of the transportation agency, or the transportation agency may contract with an independent design professional selected under the Architectural, Engineering, and Land Surveying Qualifications Based Selection Act to provide these services.
(4) The design professional that prepares the scope and performance criteria is prohibited from participating in any private entity proposal for the project.
(d)(1) The transportation agency must use a two phase procedure for the selection of the successful design-build entity. The request for qualifications phase will evaluate and shortlist the private entities based on qualifications, and the request for proposals will evaluate the technical and cost proposals.
(2) The transportation agency shall include in the request for qualifications the evaluating factors to be used in the request for qualifications phase. These factors are in addition to any prequalification requirements of private entities that the transportation agency has set forth. Each request for qualifications shall establish the relative importance assigned to each evaluation factor, including any weighting of criteria to be employed by the transportation agency. The transportation agency must maintain a record of the evaluation scoring to be disclosed in event of a protest regarding the solicitation.
The transportation agency shall include the following criteria in every request for qualifications phase evaluation of private entities: (i) experience of personnel; (ii) successful experience with similar project types; (iii) financial capability; (iv) timeliness of past performance; (v) experience with similarly sized projects; (vi) successful reference checks of the firm; (vii) commitment to assign personnel for the duration of the project and qualifications of the entity's consultants; and (viii) ability or past performance in meeting or exhausting good faith efforts to meet the utilization goals for business enterprises established in the Business Enterprise for Minorities, Women, and Persons with Disabilities Act and in complying with Section 2-105 of the Illinois Human Rights Act. No proposal shall be considered that does not include an entity's plan to comply with the requirements regarding minority and women business enterprises and economically disadvantaged firms established by the transportation agency and with Section 2-105 of the Illinois Human Rights Act. The transportation agency may include any additional relevant criteria in the request for qualifications phase that it deems necessary for a proper qualification review.
Upon completion of the qualifications evaluation, the transportation agency shall create a shortlist of the most highly qualified private entities.
The transportation agency shall notify the entities selected for the shortlist in writing. This notification shall commence the period for the preparation of the request for proposals phase technical and cost evaluations. The transportation agency must allow sufficient time for the shortlist entities to prepare their proposals considering the scope and detail requested by the transportation agency.
(3) The transportation agency shall include in the request for proposals the evaluating factors to be used in the technical and cost submission components. Each request for proposals shall establish, for both the technical and cost submission components, the relative importance assigned to each evaluation factor, including any weighting of criteria to be employed by the transportation agency. The transportation agency must maintain a record of the evaluation scoring to be disclosed in event of a protest regarding the solicitation.
The transportation agency shall include the following criteria in every request for proposals phase technical evaluation of private entities: (i) compliance with objectives of the project; (ii) compliance of proposed services to the request for proposal requirements; (iii) compliance with the request for proposal requirements of products or materials proposed; (iv) quality of design parameters; and (v) design concepts. The transportation agency may include any additional relevant technical evaluation factors it deems necessary for proper selection.
The transportation agency shall include the following criteria in every request for proposals phase cost evaluation: the total project cost and the time of completion. The transportation agency may include any additional relevant technical evaluation factors it deems necessary for proper selection. The guaranteed maximum project cost criteria weighing factor shall not exceed 30%.
The transportation agency shall directly employ or retain a licensed design professional to evaluate the technical and cost submissions to determine if the technical submissions are in accordance with generally accepted industry standards.
(e) Statements of qualifications and proposals must be properly identified and sealed. Statements of qualifications and proposals may not be reviewed until after the deadline for submission has passed as set forth in the request for qualifications or the request for proposals. All private entities submitting statements of qualifications or proposals shall be disclosed after the deadline for submission, and all private entities who are selected for request for proposals phase evaluation shall also be disclosed at the time of that determination.
Design-build proposals shall include a bid bond in the form and security as designated in the request for proposals. Proposals shall also contain a separate sealed envelope with the cost information within the overall proposal submission. Proposals shall include a list of all design professionals and other entities to which any work identified in Section 30-30 of the Illinois Procurement Code as a subdivision of construction work may be subcontracted during the performance of the contract to the extent known at the time of proposal. If the information is not known at the time of proposal, then the design-build agreement shall require the identification prior to a previously unlisted subcontractor commencing work on the transportation project.
Statements of qualifications and proposals must meet all material requirements of the request for qualifications or request for proposals, or else they may be rejected as non-responsive. The transportation agency shall have the right to reject any and all statements of qualifications and proposals.
The private entity's proprietary intellectual property contained in the drawings and specifications of any unsuccessful statement of qualifications or proposal shall remain the property of the private entity.
The transportation agency shall review the statements of qualifications and the proposals for compliance with the performance criteria and evaluation factors.
Statements of qualifications and proposals may be withdrawn prior to the due date and time for submissions for any cause. After evaluation begins by the transportation agency, clear and convincing evidence of error is required for withdrawal.
(Source: P.A. 100-391, eff. 8-25-17.)

(630 ILCS 5/30)
Sec. 30. Interim agreements.
(a) Prior to or in connection with the negotiation of the public-private agreement, the transportation agency may enter into an interim agreement with the approved proposer. Such interim agreement may:
(1) permit the approved proposer to commence

activities relating to a proposed project as the transportation agency and the approved proposer shall agree to and for which the approved proposer may be compensated, including, but not limited to, project planning, advance right-of-way acquisition, design and engineering, environmental analysis and mitigation, survey, conducting transportation and revenue studies, and ascertaining the availability of financing for the proposed facility or facilities;

(2) establish the process and timing of the exclusive

negotiation of a public-private agreement with an approved proposer;

(3) require that in the event the transportation

agency determines not to proceed with a project after the approved proposer and the transportation agency have executed an interim agreement, and thereby terminates the interim agreement or declines to proceed with negotiation of a public-private agreement with an approved proposer, the transportation agency shall pay to the approved proposer certain fees and costs incurred by the approved proposer;

(4) establish the ownership in the State or in the

Authority of the concepts and designs in the event of termination of the interim agreement;

(5) establish procedures for the selection of

professional design firms and subcontractors, which shall include procedures consistent with the Architectural, Engineering, and Land Surveying Qualifications Based Selection Act for the selection of design professional firms and may include, in the discretion of the transportation agency, procedures consistent with the low bid procurement procedures outlined in the Illinois Procurement Code for the selection of construction companies; and

(6) contain any other provisions related to any

aspect of the transportation project that the parties may deem appropriate.

(b) A transportation agency may enter into an interim agreement with multiple approved proposers if the transportation agency determines in writing that it is in the public interest to do so.
(c) The approved proposer shall select firms that are prequalified by the transportation agency pursuant to Section 20 of the Architectural, Engineering, and Land Surveying Qualifications Based Selection Act to provide architectural, engineering, and land surveying services to undertake activities related to the transportation project.
(Source: P.A. 97-502, eff. 8-23-11.)

(630 ILCS 5/35)
Sec. 35. Public-private agreements.
(a) Unless undertaking actions otherwise permitted in an interim agreement entered into under Section 30 of this Act, before developing, financing, or operating the transportation project, the approved proposer shall enter into a public-private agreement with the transportation agency. Subject to the requirements of this Act, a public-private agreement may provide that the approved proposer, acting on behalf of the transportation agency, is partially or entirely responsible for any combination of developing, financing, or operating the transportation project under terms set forth in the public-private agreement.
(b) The public-private agreement may, as determined appropriate by the transportation agency for the particular transportation project, provide for some or all of the following:
(1) Development, financing, and operation of the

transportation project under terms set forth in the public-private agreement, in any form as deemed appropriate by the transportation agency, including, but not limited to, a long-term concession and lease, a design-bid-build agreement, a design-build agreement, a design-build-maintain agreement, a design-build-finance agreement, a design-build-operate-maintain agreement and a design-build-finance-operate-maintain agreement.

(2) Delivery of performance and payment bonds or

other performance security determined suitable by the transportation agency, including letters of credit, United States bonds and notes, parent guaranties, and cash collateral, in connection with the development, financing, or operation of the transportation project, in the forms and amounts set forth in the public-private agreement or otherwise determined as satisfactory by the transportation agency to protect the transportation agency and payment bond beneficiaries who have a direct contractual relationship with the contractor or a subcontractor of the contractor to supply labor or material. The payment or performance bond or alternative form of performance security is not required for the portion of a public-private agreement that includes only design, planning, or financing services, the performance of preliminary studies, or the acquisition of real property.

(3) Review of plans for any development or operation,

or both, of the transportation project by the transportation agency.

(4) Inspection of any construction of or improvements

to the transportation project by the transportation agency or another entity designated by the transportation agency or under the public-private agreement to ensure that the construction or improvements conform to the standards set forth in the public-private agreement or are otherwise acceptable to the transportation agency.

(5) Maintenance of:
(A) one or more policies of public liability

insurance (copies of which shall be filed with the transportation agency accompanied by proofs of coverage); or

(B) self-insurance;
each in form and amount as set forth in the

public-private agreement or otherwise satisfactory to the transportation agency as reasonably sufficient to insure coverage of tort liability to the public and employees and to enable the continued operation of the transportation project.

(6) Where operations are included within the

contractor's obligations under the public-private agreement, monitoring of the maintenance practices of the contractor by the transportation agency or another entity designated by the transportation agency or under the public-private agreement and the taking of the actions the transportation agency finds appropriate to ensure that the transportation project is properly maintained.

(7) Reimbursement to be paid to the transportation

agency as set forth in the public-private agreement for services provided by the transportation agency.

(8) Filing of appropriate financial statements and

reports as set forth in the public-private agreement or as otherwise in a form acceptable to the transportation agency on a periodic basis.

(9) Compensation or payments to the contractor.

Compensation or payments may include any or a combination of the following:

(A) a base fee and additional fee for project

savings as the design-builder of a construction project;

(B) a development fee, payable on a lump-sum

basis, progress payment basis, time and materials basis, or another basis deemed appropriate by the transportation agency;

(C) an operations fee, payable on a lump-sum

basis, time and material basis, periodic basis, or another basis deemed appropriate by the transportation agency;

(D) some or all of the revenues, if any, arising

out of operation of the transportation project;

(E) a maximum rate of return on investment or

return on equity or a combination of the two;

(F) in-kind services, materials, property,

equipment, or other items;

(G) compensation in the event of any termination;
(H) availability payments or similar arrangements

whereby payments are made to the contractor pursuant to the terms set forth in the public-private agreement or related agreements; or

(I) other compensation set forth in the

public-private agreement or otherwise deemed appropriate by the transportation agency.

(10) Compensation or payments to the transportation

agency, if any. Compensation or payments may include any or a combination of the following:

(A) a concession or lease payment or other fee,

which may be payable upfront or on a periodic basis or on another basis deemed appropriate by the transportation agency;

(B) sharing of revenues, if any, from the

operation of the transportation project;

(C) sharing of project savings from the

construction of the transportation project;

(D) payment for any services, materials,

equipment, personnel, or other items provided by the transportation agency to the contractor under the public-private agreement or in connection with the transportation project; or

(E) other compensation set forth in the

public-private agreement or otherwise deemed appropriate by the transportation agency.

(11) The date and terms of termination of the

contractor's authority and duties under the public-private agreement and the circumstances under which the contractor's authority and duties may be terminated prior to that date.

(12) Reversion of the transportation project to the

transportation agency at the termination or expiration of the public-private agreement.

(13) Rights and remedies of the transportation agency

in the event that the contractor defaults or otherwise fails to comply with the terms of the public-private agreement.

(14) Procedures for the selection of professional

design firms and subcontractors, which shall include procedures consistent with the Architectural, Engineering, and Land Surveying Qualifications Based Selection Act for the selection of professional design firms and may include, in the discretion of the transportation agency, procedures consistent with the low bid procurement procedures outlined in the Illinois Procurement Code for the selection of construction companies.

(15) Other terms, conditions, and provisions that the

transportation agency believes are in the public interest.

(c) The transportation agency may fix and revise the amounts of user fees that a contractor may charge and collect for the use of any part of a transportation project in accordance with the public-private agreement. In fixing the amounts, the transportation agency may establish maximum amounts for the user fees and may provide that the maximums and any increases or decreases of those maximums shall be based upon the indices, methodologies, or other factors the transportation agency considers appropriate.
(d) A public-private agreement may:
(1) authorize the imposition of tolls in any manner

determined appropriate by the transportation agency for the transportation project;

(2) authorize the contractor to adjust the user fees

for the use of the transportation project, so long as the amounts charged and collected by the contractor do not exceed the maximum amounts established by the transportation agency under the public-private agreement;

(3) provide that any adjustment by the contractor

permitted under paragraph (2) of this subsection (d) may be based on the indices, methodologies, or other factors described in the public-private agreement or approved by the transportation agency;

(4) authorize the contractor to charge and collect

user fees through methods, including, but not limited to, automatic vehicle identification systems, electronic toll collection systems, and, to the extent permitted by law, global positioning system-based, photo-based, or video-based toll collection enforcement, provided that to the maximum extent feasible the contractor will (i) utilize open road tolling methods that allow payment of tolls at highway speeds and (ii) comply with United States Department of Transportation requirements and best practices with respect to tolling methods; and

(5) authorize the collection of user fees by a third

party.

(e) In the public-private agreement, the transportation agency may agree to make grants or loans for the development or operation, or both, of the transportation project from time to time from amounts received from the federal government or any agency or instrumentality of the federal government or from any State or local agency.
(f) Upon the termination or expiration of the public-private agreement, including a termination for default, the transportation agency shall have the right to take over the transportation project and to succeed to all of the right, title, and interest in the transportation project. Upon termination or expiration of the public-private agreement relating to a transportation project undertaken by the Department, all real property acquired as a part of the transportation project shall be held in the name of the State of Illinois. Upon termination or expiration of the public-private agreement relating to a transportation project undertaken by the Authority, all real property acquired as a part of the transportation project shall be held in the name of the Authority.
(g) If a transportation agency elects to take over a transportation project as provided in subsection (f) of this Section, the transportation agency may do the following:
(1) develop, finance, or operate the project,

including through a public-private agreement entered into in accordance with this Act; or

(2) impose, collect, retain, and use user fees, if

any, for the project.

(h) If a transportation agency elects to take over a transportation project as provided in subsection (f) of this Section, the transportation agency may use the revenues, if any, for any lawful purpose, including to:
(1) make payments to individuals or entities in

connection with any financing of the transportation project, including through a public-private agreement entered into in accordance with this Act;

(2) permit a contractor to receive some or all of the

revenues under a public-private agreement entered into under this Act;

(3) pay development costs of the project;
(4) pay current operation costs of the project or

facilities;

(5) pay the contractor for any compensation or

payment owing upon termination; and

(6) pay for the development, financing, or operation

of any other project or projects the transportation agency deems appropriate.

(i) The full faith and credit of the State or any political subdivision of the State or the transportation agency is not pledged to secure any financing of the contractor by the election to take over the transportation project. Assumption of development or operation, or both, of the transportation project does not obligate the State or any political subdivision of the State or the transportation agency to pay any obligation of the contractor.
(j) The transportation agency may enter into a public-private agreement with multiple approved proposers if the transportation agency determines in writing that it is in the public interest to do so.
(k) A public-private agreement shall not include any provision under which the transportation agency agrees to restrict or to provide compensation to the private entity for the construction or operation of a competing transportation facility during the term of the public-private agreement.
(l) With respect to a public-private agreement entered into by the Department, the Department shall certify in its State budget request to the Governor each year the amount required by the Department during the next State fiscal year to enable the Department to make any payment obligated to be made by the Department pursuant to that public-private agreement, and the Governor shall include that amount in the State budget submitted to the General Assembly.
(Source: P.A. 97-502, eff. 8-23-11; 97-858, eff. 7-27-12.)

(630 ILCS 5/40)
Sec. 40. Development and operations standards for transportation projects.
(a) The plans and specifications, if any, for each project developed under this Act must comply with:
(1) the transportation agency's standards for other

projects of a similar nature or as otherwise provided in the public-private agreement;

(2) the Professional Engineering Practice Act of

1989, the Structural Engineering Practice Act of 1989, the Illinois Architecture Practice Act of 1989, the requirements of Section 30-22 of the Illinois Procurement Code as they apply to responsible bidders, and the Illinois Professional Land Surveyor Act of 1989; and

(3) any other applicable State or federal standards.
(b) Each highway project constructed or operated under this Act is considered to be part of:
(1) the State highway system for purposes of

identification, maintenance standards, and enforcement of traffic laws if the highway project is under the jurisdiction of the Department; or

(2) the toll highway system for purposes of

identification, maintenance standards, and enforcement of traffic laws if the highway project is under the jurisdiction of the Authority.

(c) Any unit of local government or State agency may enter into agreements with the contractor for maintenance or other services under this Act.
(d) Any electronic toll collection system used on a toll highway, bridge, or tunnel as part of a transportation project must be compatible with the electronic toll collection system used by the Authority. The Authority is authorized to construct, operate, and maintain any electronic toll collection system used on a toll highway, bridge, or tunnel as part of a transportation project pursuant to an agreement with the transportation agency or the contractor responsible for the transportation project. All private entities and public agencies shall have an equal opportunity to contract with the Authority to provide construction, operation, and maintenance services. In addition, during the procurement of a public-private agreement, these construction, operation, and maintenance services shall be available under identical terms to each private entity participating in the procurement. To the extent that a public-private agreement or an agreement with a public agency under subsection (c) of Section 20 of this Act authorizes tolling, the transportation agencies and any contractor under a public-private partnership or a public agency under an agreement pursuant to subsection (c) of Section 20 of this Act shall comply with subsection (a-5) of Section 10 of the Toll Highway Act as it relates to toll enforcement.
(Source: P.A. 97-502, eff. 8-23-11; 97-858, eff. 7-27-12.)

(630 ILCS 5/45)
Sec. 45. Financial arrangements.
(a) The transportation agency may do any combination of applying for, executing, or endorsing applications submitted by private entities to obtain federal, State, or local credit assistance for transportation projects developed, financed, or operated under this Act, including loans, lines of credit, and guarantees.
(b) The transportation agency may take any action to obtain federal, State, or local assistance for a transportation project that serves the public purpose of this Act and may enter into any contracts required to receive the federal assistance. The transportation agency may determine that it serves the public purpose of this Act for all or any portion of the costs of a transportation project to be paid, directly or indirectly, from the proceeds of a grant or loan, line of credit, or loan guarantee made by a local, State, or federal government or any agency or instrumentality of a local, State, or federal government. Such assistance may include, but not be limited to, federal credit assistance pursuant to the Transportation Infrastructure Finance and Innovation Act (TIFIA).
(c) The transportation agency may agree to make grants or loans for the development, financing, or operation of a transportation project from time to time, from amounts received from the federal, State, or local government or any agency or instrumentality of the federal, State, or local government.
(d) Any financing of a transportation project may be in the amounts and upon the terms and conditions that are determined by the parties to the public-private agreement.
(e) For the purpose of financing a transportation project, the contractor and the transportation agency may do the following:
(1) propose to use any and all revenues that may be

available to them;

(2) enter into grant agreements;
(3) access any other funds available to the

transportation agency; and

(4) accept grants from the transportation agency or

other public or private agency or entity.

(f) For the purpose of financing a transportation project, public funds may be used and mixed and aggregated with funds provided by or on behalf of the contractor or other private entities.
(g) For the purpose of financing a transportation project, each transportation agency is authorized to do any combination of applying for, executing, or endorsing applications for an allocation of tax-exempt bond financing authorization provided by Section 142(m) of the United States Internal Revenue Code, as well as financing available under any other federal law or program.
(h) Any bonds, debt, or other securities or other financing issued by or on behalf of a contractor for the purposes of a project undertaken under this Act shall not be deemed to constitute a debt of the State or any political subdivision of the State or a pledge of the faith and credit of the State or any political subdivision of the State.
(Source: P.A. 97-502, eff. 8-23-11; 97-858, eff. 7-27-12.)

(630 ILCS 5/50)
Sec. 50. Acquisition of property.
(a) The transportation agency may exercise any power of condemnation or eminent domain, including quick-take powers, that it has under law, including, in the case of the Department, all powers for acquisition of property rights granted it in the Illinois Highway Code, for the purpose of acquiring any lands or estates or interests in land for a transportation project to the extent provided in the public-private agreement or otherwise to the extent that the transportation agency finds that the action serves the public purpose of this Act and deems it appropriate in the exercise of its powers under this Act.
(b) The transportation agency and a contractor may enter into the leases, licenses, easements, and other grants of property interests that the transportation agency determines necessary to carry out this Act.
(Source: P.A. 97-502, eff. 8-23-11.)

(630 ILCS 5/55)
Sec. 55. Labor.
(a) A public-private agreement related to a transportation project pertaining to the building, altering, repairing, maintaining, improving, or demolishing a transportation facility shall require the contractor and all subcontractors to comply with the requirements of Section 30-22 of the Illinois Procurement Code as they apply to responsible bidders and to present satisfactory evidence of that compliance to the transportation agency, unless the transportation project is federally funded and the application of those requirements would jeopardize the receipt or use of federal funds in support of the transportation project.
(b) A public-private agreement related to a transportation project pertaining to a new transportation facility shall require the contractor to enter into a project labor agreement utilized by the Department.
(Source: P.A. 97-502, eff. 8-23-11.)

(630 ILCS 5/60)
Sec. 60. Law enforcement.
(a) All law enforcement officers of the State and of each affected local jurisdiction have the same powers and jurisdiction within the limits of the transportation facility as they have in their respective areas of jurisdiction.
(b) Law enforcement officers shall have access to the transportation facility at any time for the purpose of exercising the law enforcement officers' powers and jurisdiction.
(c) The traffic and motor vehicle laws of the State of Illinois or, if applicable, any local jurisdiction shall be the same as those applying to conduct on similar projects in the State of Illinois or the local jurisdiction.
(d) Punishment for infractions and offenses shall be as prescribed by law for conduct occurring on similar projects in the State of Illinois or the local jurisdiction.
(Source: P.A. 97-502, eff. 8-23-11.)

(630 ILCS 5/65)
Sec. 65. Term of agreement; reversion of property to transportation agency.
(a) The term of a public-private agreement, including all extensions, may not exceed 99 years.
(b) The transportation agency shall terminate the contractor's authority and duties under the public-private agreement on the date set forth in the public-private agreement.
(c) Upon termination of the public-private agreement, the authority and duties of the contractor under this Act cease, except for those duties and obligations that extend beyond the termination, as set forth in the public-private agreement, and all interests in the transportation facility shall revert to the transportation agency.
(Source: P.A. 97-502, eff. 8-23-11.)

(630 ILCS 5/70)
Sec. 70. Additional powers of transportation agencies with respect to transportation projects.
(a) Each transportation agency may exercise any powers provided under this Act in participation or cooperation with any governmental entity and enter into any contracts to facilitate that participation or cooperation without compliance with any other statute. Each transportation agency shall cooperate with each other and with other governmental entities in carrying out transportation projects under this Act.
(b) Each transportation agency may make and enter into all contracts and agreements necessary or incidental to the performance of the transportation agency's duties and the execution of the transportation agency's powers under this Act. Except as otherwise required by law, these contracts or agreements are not subject to any approvals other than the approval of the transportation agency and may be for any term of years and contain any terms that are considered reasonable by the transportation agency.
(c) Each transportation agency may pay the costs incurred under a public-private agreement entered into under this Act from any funds available to the transportation agency under this Act or any other statute.
(d) A transportation agency or other State agency may not take any action that would impair a public-private agreement entered into under this Act.
(e) Each transportation agency may enter into an agreement between and among the contractor, the transportation agency, and the Department of State Police concerning the provision of law enforcement assistance with respect to a transportation project that is the subject of a public-private agreement under this Act.
(f) Each transportation agency is authorized to enter into arrangements with the Department of State Police related to costs incurred in providing law enforcement assistance under this Act.
(Source: P.A. 97-502, eff. 8-23-11.)

(630 ILCS 5/75)
Sec. 75. Prohibited local action. A unit of local government may not take any action that would have the effect of impairing a public-private agreement under this Act, provided that this Section 75 shall not diminish any existing police power or other power provided by law to a unit of local government.
(Source: P.A. 97-502, eff. 8-23-11.)

(630 ILCS 5/80)
Sec. 80. Powers liberally construed. The powers conferred by this Act shall be liberally construed in order to accomplish their purposes and shall be in addition and supplemental to the powers conferred by any other law. If any other law or rule is inconsistent with this Act, this Act is controlling as to any public-private agreement entered into under this Act. To implement the powers conferred by this Act, the transportation agency may establish rules and procedures for the procurement of a public-private agreement under this Act. Nothing contained in this Act is intended to supersede applicable federal law or to foreclose the use or potential use of federal funds. In the event any provision of this Act is inconsistent with applicable federal law or would have the effect of foreclosing the use or potential use of federal funds, the applicable federal law or funding condition shall prevail, but only to the extent of such inconsistency.
(Source: P.A. 97-502, eff. 8-23-11.)

(630 ILCS 5/85)
Sec. 85. Full and complete authority. This Act contains full and complete authority for agreements and leases with private entities to carry out the activities described in this Act. Except as otherwise required by law, no procedure, proceedings, publications, notices, consents, approvals, orders, or acts by the transportation agency or any other State or local agency or official are required to enter into an agreement or lease.
(Source: P.A. 97-502, eff. 8-23-11.)

(630 ILCS 5/90)
Sec. 90. Public-Private Partnerships for Transportation Fund. The Public-Private Partnerships for Transportation Fund is created as a special fund in the State treasury. Moneys in the Public-Private Partnerships for Transportation Fund shall be appropriated to the Department of Transportation to promote the development, financing, and operation of transportation facilities under this Act. Investment income which is attributable to the investment of moneys in the Public-Private Partnerships for Transportation Fund shall be retained in the Public-Private Partnerships for Transportation Fund.
(Source: P.A. 97-858, eff. 7-27-12.)

(630 ILCS 5/905)
Sec. 905. (Amendatory provisions; text omitted).
(Source: P.A. 97-502, eff. 8-23-11; text omitted.)

(630 ILCS 5/910)
Sec. 910. (Amendatory provisions; text omitted).
(Source: P.A. 97-502, eff. 8-23-11; text omitted.)

(630 ILCS 5/915)
Sec. 915. (Amendatory provisions; text omitted).
(Source: P.A. 97-502, eff. 8-23-11; text omitted.)

(630 ILCS 5/920)
Sec. 920. (Amendatory provisions; text omitted).
(Source: P.A. 97-502, eff. 8-23-11; text omitted.)

(630 ILCS 5/925)
Sec. 925. (Amendatory provisions; text omitted).
(Source: P.A. 97-502, eff. 8-23-11; text omitted.)

(630 ILCS 5/930)
Sec. 930. (Amendatory provisions; text omitted).
(Source: P.A. 97-502, eff. 8-23-11; text omitted.)

(630 ILCS 5/935)
Sec. 935. (Amendatory provisions; text omitted).
(Source: P.A. 97-502, eff. 8-23-11; text omitted.)

(630 ILCS 5/940)
Sec. 940. (Amendatory provisions; text omitted).
(Source: P.A. 97-502, eff. 8-23-11; text omitted.)

(630 ILCS 5/945)
Sec. 945. (Amendatory provisions; text omitted).
(Source: P.A. 97-502, eff. 8-23-11; text omitted.)

(630 ILCS 5/950)
Sec. 950. (Amendatory provisions; text omitted).
(Source: P.A. 97-502, eff. 8-23-11; text omitted.)

(630 ILCS 5/999)
Sec. 999. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 97-502, eff. 8-23-11.)






Chapter 705 - COURTS

705 ILCS 5/ - Supreme Court Act.

(705 ILCS 5/0.01) (from Ch. 37, par. 8.9)
Sec. 0.01. Short title. This Act may be cited as the Supreme Court Act.
(Source: P.A. 86-1324.)

(705 ILCS 5/4) (from Ch. 37, par. 9)
Sec. 4. If there shall not be a quorum of the justices of the said supreme court present on the first day of any term, the court shall stand adjourned from day to day, until a quorum shall attend; and if, from any cause, the supreme court shall not sit on any day in a term after it shall have opened, there shall be no discontinuance, but, as soon as the cause is removed, the court shall proceed to business until the end of the term, or until the business depending before it shall be disposed of.
(Source: R.S. 1874, p. 327.)

(705 ILCS 5/5) (from Ch. 37, par. 10)
Sec. 5. If the said supreme court shall not sit in any term, or shall not continue to sit the whole term, or before the end of the term shall not have heard and determined all matters and causes depending in said courts, all matters and causes depending and undetermined shall stand continued until the next succeeding term.
(Source: R.S. 1874, p. 327.)

(705 ILCS 5/6) (from Ch. 37, par. 11)
Sec. 6. The several judges of the supreme court, before entering upon the duties of their office, shall take and subscribe the following oath or affirmation:
I do solemnly swear (or affirm, as the case may be) that I will support the constitution of the United States and the constitution of the state of Illinois, and that I will faithfully discharge the duties of the office of judge of the supreme court of the state of Illinois, according to the best of my ability.
Which oath or affirmation may be administered by any person authorized to administer oaths--a certificate whereof shall be affixed thereto by the person administering the oath. And the oath or affirmation so certified shall be filed in the office of the Secretary of State.
(Source: R.S. 1874, p. 327.)

(705 ILCS 5/7) (from Ch. 37, par. 12)
Sec. 7. The supreme court shall be vested with all power and authority necessary to carry into complete execution all its judgments and determinations in all matters within its jurisdiction, according to the rules and principles of the common law and of the laws of this State.
(Source: P.A. 81-275.)

(705 ILCS 5/7.5)
Sec. 7.5. Electronic filing pilot program. The Supreme Court may establish a pilot program for the filing of petitions for temporary orders of protection by electronic means and for the issuance of such orders by audio-visual means pursuant to the Illinois Domestic Violence Act of 1986. The administrative director shall maintain an up-to-date and publicly-available listing of the sites, if any, at which a petition for an ex parte temporary order of protection may be filed, and at which electronic appearances in support of the petition may be made, in accordance with the Illinois Domestic Violence Act of 1986. In developing the pilot program, the administrative director shall strive for a program that is regionally diverse and takes into consideration, among other things, the availability of public transportation, population density, and the availability of facilities for conducting the program.
(Source: P.A. 99-718, eff. 1-1-17.)

(705 ILCS 5/8) (from Ch. 37, par. 13)
Sec. 8. The Supreme Court may grant relief by mandamus, habeas corpus, certiorari, and all other relief, not prohibited by law, which may be necessary to enforce the due administration of justice in all matters within its jurisdiction.
(Source: P.A. 83-362.)

(705 ILCS 5/11) (from Ch. 37, par. 16)
Sec. 11. Marshals.
(a) The office of marshal for the Supreme Court is hereby created, such marshals to be selected by the Supreme Court, and the duties of such marshals shall be to attend upon its sittings and to perform such other duties, under the order and direction of the said court, as are usually performed by sheriffs of courts. The salary of such marshals shall be fixed by the judges of the Supreme Court, such salary to be payable from the State treasury, upon bills of particulars, signed by any one of the judges of the Supreme Court.
(b) Marshals are peace officers and have all the powers possessed by police officers in cities and by sheriffs. Marshals may exercise these powers throughout the State. No marshal has peace officer status or may exercise police powers unless: (i) he or she successfully completes the basic police training course mandated and approved by the Illinois Law Enforcement Training Standards Board; or (ii) the Illinois Law Enforcement Training Standards Board waives the training requirement by reason of the marshal's prior law enforcement experience or training or both.
(Source: P.A. 100-151, eff. 8-18-17.)

(705 ILCS 5/13) (from Ch. 37, par. 18)
Sec. 13. The judgments and orders of the supreme court shall be final and conclusive upon all the parties properly before the court.
(Source: P.A. 79-1365.)

(705 ILCS 5/14) (from Ch. 37, par. 19)
Sec. 14. The judges of the supreme court, or any 4 of them may enter orders and judgments in vacation in all cases which have been argued or submitted to the court during any term thereof, and which shall have been taken under advisement.
(Source: Laws 1965, p. 3445.)

(705 ILCS 5/15) (from Ch. 37, par. 20)
Sec. 15. Whenever any judgment shall have been rendered in the supreme court which, upon further consideration, is found to have been erroneously entered up, the judges thereof are authorized, during vacation, to change the same without ordering a rehearing thereof, by entering a proper judgment in said cause; and in case a mandate shall have been issued in such cause, the judges may recall the same, and, by order of any of the judges, all proceedings taken by reason of such mandate shall be vacated and set aside: Provided, that all such judgments shall be corrected within six months from the adjournment of the term at which they may have been rendered.
(Source: P.A. 81-275.)

(705 ILCS 5/17) (from Ch. 37, par. 22)
Sec. 17. The judges of the Supreme Court shall appoint a librarian for the Supreme Court Library, located at the Supreme Court Building, and prescribe his duties and fix his compensation to be paid as other expenses of the Supreme Court are paid. Such librarian, before entering upon the duties of his office, shall give bond payable to the People of the State of Illinois in the penal sum of $5,000 with security to be approved by 2 judges of said court conditioned for the due preservation of the books belonging to the library, in his charge, and for the faithful performance of his duties as such librarian.
(Source: P.A. 93-632, eff. 2-1-04.)

(705 ILCS 5/19) (from Ch. 37, par. 23.1)
Sec. 19. The Supreme Court is authorized to employ one senior law clerk and 2 junior law clerks for each judge of the Supreme Court. Such law clerks shall be graduates of an accredited law school and shall receive such salary as the Supreme Court may determine.
(Source: P.A. 83-985.)



705 ILCS 10/ - Supreme Court Terms Act.

(705 ILCS 10/0.01) (from Ch. 37, par. 5.9)
Sec. 0.01. Short title. This Act may be cited as the Supreme Court Terms Act.
(Source: P.A. 86-1324.)

(705 ILCS 10/2) (from Ch. 37, par. 6)
Sec. 2. The terms of the Supreme Court shall be held in the place provided therefor, at the City of Springfield, as follows: On the Second Monday in September, November, January, March, and May of each year.
(Source: Laws 1941, vol. 1, p. 550.)



705 ILCS 15/ - Supreme Court Building Act.

(705 ILCS 15/1.1) (from Ch. 37, par. 24a1)
Sec. 1.1. Short title. This Act may be cited as the Supreme Court Building Act.
(Source: P.A. 86-1324.)

(705 ILCS 15/8) (from Ch. 37, par. 24a)
Sec. 8. After the completion of the building herein specified, it shall be devoted to the uses of the Department of Justice of the State of Illinois, and be occupied by the Supreme Court, the Attorney General, with his assistants, the State law library, the Appellate Court for the Fourth Judicial District, and the other branches of the Department of Justice of the State now existing or which may hereafter be created.
The care, custody and control of the building, when completed, shall be vested in the Supreme Court.
(Source: Laws 1965, p. 598.)

(705 ILCS 15/10)
Sec. 10. Use, custody, and control of facilities for the Appellate Court for the Fourth Judicial District. After renovation of the building located at 201 West Monroe Street, Springfield, Illinois (commonly known as the Waterways Building) is completed, it shall be devoted to the uses of the Appellate Court for the Fourth Judicial District. The care, custody, and control of the building, when the renovation is completed, shall be vested in the Supreme Court.
(Source: P.A. 92-372, eff. 8-15-01.)



705 ILCS 17/ - Supreme Court Historic Preservation Act.

(705 ILCS 17/1)
Sec. 1. Short Title. This Act may be cited as the Supreme Court Historic Preservation Act.
(Source: P.A. 95-410, eff. 8-24-07.)

(705 ILCS 17/5)
Sec. 5. Definitions. For the purpose of this Act:
"Commission" means the Supreme Court Historic Preservation Commission.
"Court" means the Illinois Supreme Court.
(Source: P.A. 95-410, eff. 8-24-07.)

(705 ILCS 17/10)
Sec. 10. Supreme Court Historic Preservation Commission; creation; commissioners; appointments; terms; compensation.
(a) The Supreme Court Historic Preservation Commission is created within the Judicial Branch of State government.
(b) The Commission consists of 9 commissioners as follows:
(1) the Administrative Director of the Illinois

Courts shall serve as a commissioner ex officio;

(2) Two commissioners appointed by the Court, one of

whom shall be designated as the chairperson of the Commission upon appointment;

(3) Two commissioners appointed by the Governor;
(4) Two commissioners appointed by the President of

the Senate, one of whom may not belong to the same political party as the President; and

(5) Two commissioners appointed by the Speaker of the

House of Representatives, one of whom may not belong to the same political party as the Speaker.

(c) The terms of the initial appointed commissioners shall commence upon qualification. Each appointing authority shall designate one appointee to serve for a 2-year term running through June 30, 2009, and each appointing authority shall designate one appointee to serve for a 4-year term running through June 30, 2011. The commissioner designated as the chairperson by the Court must be appointed for a 4-year term. The initial appointments must be made by January 1, 2008.
(d) After the initial terms, commissioners shall serve for 4-year terms commencing on July 1 of the year of appointment and running through June 30 of the 4th following year. Commissioners may be reappointed to one or more subsequent terms.
(e) Vacancies occurring other than at the end of a term shall be filled by the appointing authority only for the balance of the term of the commissioner whose office is vacant.
(f) Terms shall run regardless of whether the position is filled.
(g) The members of the Commission shall receive no compensation for their service, except for their actual expenses while in the discharge of their official duties.
(Source: P.A. 95-410, eff. 8-24-07; 95-704, eff. 12-31-07.)

(705 ILCS 17/15)
Sec. 15. Commission policy, powers, and duties. The Commission shall assist and advise the Court in regard to the acquisition, collection, documentation, preservation, cataloging, and related matters with respect to historic aspects of buildings, objects, artifacts, documents, and information, regardless of form, relating to the Illinois judiciary.
(Source: P.A. 95-410, eff. 8-24-07.)

(705 ILCS 17/20)
Sec. 20. Supreme Court Historic Preservation Fund.
(a) The Supreme Court Historic Preservation Fund is created as a special fund in the State treasury. Subject to appropriation, the moneys in the Fund shall be used only by the Commission as deemed appropriate for historic preservation and related purposes, including the hiring of necessary staff.
(b) All moneys received by the Commission, including without limitation, grants, gifts, donations, bequests, fees, admissions, sales, and concessions, from any source, including private, public, governmental, and individual, must be deposited into the Fund. All interest that is attributable to moneys in the Fund must be deposited into the Fund.
(c) On July 1, 2007, or as soon thereafter as may be practical, the State Treasurer shall transfer the amount of $5,000,000 from the General Revenue Fund to the Supreme Court Historic Preservation Fund.
(Source: P.A. 95-410, eff. 8-24-07.)

(705 ILCS 17/25)
Sec. 25. Annual report. The Commission shall provide a report of its fiscal and programmatic activities to the Court, the Governor, and the General Assembly, on or before January 31, 2009, and annually thereafter.
(Source: P.A. 95-410, eff. 8-24-07.)

(705 ILCS 17/90)
Sec. 90. (Amendatory provisions; text omitted).
(Source: P.A. 95-410, eff. 8-24-07; text omitted.)

(705 ILCS 17/95)
Sec. 95. (Amendatory provisions; text omitted).
(Source: P.A. 95-410, eff. 8-24-07; text omitted.)

(705 ILCS 17/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 95-410, eff. 8-24-07.)



705 ILCS 20/ - Judicial Districts Act. (Repealed by P.A. 89-719)

(705 ILCS 20/0.01) (from Ch. 37, par. 1.01)
(This Act was repealed by P.A. 89-719, which has been held unconstitutional)
Sec. 0.01. Short title. This Act may be cited as the Judicial Districts Act.
(Source: P.A. 86-1324.)

(705 ILCS 20/1) (from Ch. 37, par. 1.1)
(This Act was repealed by P.A. 89-719, which has been held unconstitutional)
Sec. 1. The First Judicial District consists of the County of Cook.
(Source: Laws 1963, p. 929.)

(705 ILCS 20/2) (from Ch. 37, par. 1.2)
(This Act was repealed by P.A. 89-719, which has been held unconstitutional)
Sec. 2. The Second Judicial District consists of the counties of Jo Daviess, Stephenson, Carroll, Ogle, Lee, Winnebago, Boone, McHenry, Lake, DeKalb, Kane, Kendall and DuPage.
(Source: Laws 1963, p. 929.)

(705 ILCS 20/3) (from Ch. 37, par. 1.3)
(This Act was repealed by P.A. 89-719, which has been held unconstitutional)
Sec. 3. The Third Judicial District consists of the counties of Mercer, Rock Island, Whiteside, Henry, Bureau, LaSalle, Grundy, Stark, Putnam, Marshall, Peoria, Tazewell, Will, Kankakee, Iroquois, Henderson, Warren, Knox, Fulton, McDonough and Hancock.
(Source: Laws 1963, p. 929.)

(705 ILCS 20/4) (from Ch. 37, par. 1.4)
(This Act was repealed by P.A. 89-719, which has been held unconstitutional)
Sec. 4. The Fourth Judicial District consists of the counties of Adams, Pike, Calhoun, Schuyler, Brown, Cass, Mason, Menard, Morgan, Scott, Greene, Jersey, Macoupin, Sangamon, Logan, McLean, Woodford, Livingston, Ford, DeWitt, Macon, Piatt, Moultrie, Champaign, Douglas, Vermilion, Edgar, Coles, Cumberland and Clark.
(Source: Laws 1963, p. 929.)

(705 ILCS 20/5) (from Ch. 37, par. 1.5)
(This Act was repealed by P.A. 89-719, which has been held unconstitutional)
Sec. 5. The Fifth Judicial District consists of all the counties south of the Fourth Judicial District.
(Source: Laws 1963, p. 929.)



705 ILCS 21/ - Judicial Redistricting Act of 1997.

(705 ILCS 21/1)
(This Act has been held unconstitutional)
Sec. 1. Short Title. This Act may be cited as the Judicial Redistricting Act of 1997.
(Source: P.A. 89-719, eff. 3-7-97.)

(705 ILCS 21/5)
(This Act has been held unconstitutional)
Sec. 5. First Judicial District. The First Judicial District shall consist of Cook County and shall be comprised of Supreme Court Judicial Districts 1A, 1B, and 1C.
(Source: P.A. 89-719, eff. 3-7-97.)

(705 ILCS 21/10)
(This Act has been held unconstitutional)
Sec. 10. Supreme Court Judicial District 1A. Supreme Court Judicial District 1A shall be comprised of the following units of census geography: Within the County of Cook: The MCD/CCD(s) of: Bloom; Within the MCD/CCD of Bremen: Tract/BNA(s): 8243.00; Within Tract/BNA 8244.00: Block group(s): 1, 2; Within block group 3: Block(s): 301, 304, 306, 307, 308, 309, 310, 314, 316, 317, 318, 319; Within Tract/BNA 8246.02: Block group(s): 4; Within block group 5: Block(s): 509A, 510A, 509B, 510B, 510C, 510D; Tract/BNA(s): 8247.01, 8247.02, 8248.00, 8249.00; Within Tract/BNA 8250.00: Within block group 1: Block(s): 103, 124, 127, 101A, 101B, 101C; Tract/BNA(s): 8251.00, 8252.00; Within Tract/BNA 8253.02: Within block group 2: Block(s): 204, 201A, 201B, 202B; Tract/BNA(s): 8255.01, 8255.03, 8255.04, 8255.05, 8256.00; The MCD/CCD(s): Calumet; Within the MCD/CCD of Chicago city: Tract/BNA(s): 0627.00, 0628.00, 0629.00, 0630.00, 0631.00, 0632.00, 0633.00, 0634.00, 0701.00, 0702.00, 0703.00, 0704.00, 0705.00, 0706.00, 0708.00, 0709.00, 0710.00, 0711.00, 0712.00, 0713.00, 0714.00, 0715.00, 0716.00, 0717.00, 0718.00, 0719.00, 0720.00, 0801.00, 0802.00, 0803.00, 0804.00, 0805.00, 0806.00, 0807.00, 0808.00, 0809.00, 0810.00, 0811.00, 0812.00, 0813.00, 0814.00, 0815.00, 0816.00, 0817.00, 0818.00, 0819.00; Within Tract/BNA 2305.00: Within block group 3: Block(s): 301, 304, 305, 306; Within Tract/BNA 2306.00: Within block group 1: Block(s): 105, 106; block group(s): 2; Within block group 3: Block(s): 301, 302, 303; Within block group 4: Block(s): 403, 404, 405, 406; block group(s): 5; Within block group 6: Block(s): 601, 602, 603, 604, 605, 606, 608, 609; Within Tract/BNA 2307.00: Within block group 2: Block(s): 208; Within block group 3: Block(s): 301, 302, 303, 304, 305, 306; Within Tract/BNA 2310.00: Within block group 1: Block(s): 105, 106, 107, 109; Within block group 2: Block(s): 201, 202, 203, 204, 205, 206, 208, 209, 210, 211; Within Tract/BNA 2311.00: Within block group 1: Block(s): 102, 104, 105, 106, 107, 108, 109, 111; Within Tract/BNA 2312.00: Within block group 1: Block(s): 102, 103, 104, 105, 106, 107; block group(s): 2, 3, 4, 5; Tract/BNA(s): 2313.00, 2314.00, 2315.00, 2316.00; Within Tract/BNA 2317.00: Within block group 1: Block(s): 102, 103, 104, 105, 106, 108, 109, 110, 111, 112; block group(s): 2; Within Tract/BNA 2318.00: Within block group 1: Block(s): 105, 106, 107, 108; Tract/BNA(s): 2418.00; Within Tract/BNA 2427.00: Within block group 1: Block(s): 106; Within Tract/BNA 2428.00: Within block group 1: Block(s): 110, 111, 112, 113; Tract/BNA(s): 2435.00, 2436.00, 2501.00, 2502.00, 2503.00; Within Tract/BNA 2504.00: Block group(s): 1, 2, 3; Tract/BNA(s): 2506.00, 2507.00, 2508.00, 2509.00, 2510.00, 2511.00, 2512.00, 2513.00, 2514.00, 2515.00, 2516.00, 2517.00, 2518.00, 2519.00, 2520.00, 2521.00, 2522.00, 2523.00, 2524.00, 2601.00, 2602.00, 2603.00, 2604.00, 2605.00, 2606.00, 2607.00, 2608.00, 2609.00, 2610.00, 2701.00, 2702.00, 2703.00, 2704.00, 2705.00, 2706.00, 2707.00, 2708.00, 2709.00, 2710.00, 2711.00, 2712.00, 2713.00, 2714.00, 2715.00, 2716.00, 2717.00, 2718.00, 2719.00, 2801.00, 2802.00, 2803.00, 2804.00, 2805.00, 2806.00, 2807.00, 2808.00, 2809.00, 2810.00, 2811.00, 2812.00, 2813.00, 2814.00, 2815.00, 2816.00, 2817.00, 2818.00, 2819.00, 2820.00, 2821.00, 2822.00, 2823.00, 2824.00, 2825.00, 2826.00, 2827.00, 2828.00, 2829.00, 2830.00, 2831.00, 2832.00, 2833.00, 2834.00, 2835.00, 2836.00, 2837.00, 2838.00, 2839.00, 2840.00, 2841.00, 2842.00, 2843.00, 2901.00, 2902.00, 2903.00, 2904.00, 2905.00, 2906.00, 2907.00, 2908.00, 2909.00, 2910.00, 2911.00, 2912.00, 2913.00, 2914.00, 2915.00, 2916.00, 2917.00, 2918.00, 2919.00, 2920.00, 2921.00, 2922.00, 2923.00, 2924.00, 2925.00, 2926.00, 2927.00; Within Tract/BNA 3002.00: Within block group 1: Block(s): 101; Tract/BNA(s): 3004.00; Within Tract/BNA 3005.00: Within block group 1: Block(s): 101, 102; Within Tract/BNA 3006.00: Within block group 1: Block(s): 101, 102, 103, 104; Within Tract/BNA 3007.00: Within block group 1: Block(s): 104, 105; Tract/BNA(s): 3101.00, 3102.00; Within Tract/BNA 3109.00: Within block group 3: Block(s): 302, 309; Within Tract/BNA 3111.00: Within block group 1: Block(s): 101; Tract/BNA(s): 3201.00, 3202.00, 3203.00, 3204.00, 3205.00, 3206.00, 3301.00, 3302.00, 3303.00, 3304.00, 3305.00, 3401.00, 3402.00, 3403.00, 3404.00, 3405.00, 3406.00, 3501.00, 3502.00, 3503.00, 3504.00, 3505.00, 3506.00, 3507.00, 3508.00, 3509.00, 3510.00, 3511.00, 3512.00, 3513.00, 3514.00, 3515.00, 3601.00, 3602.00, 3603.00, 3604.00, 3605.00, 3701.00, 3702.00, 3703.00, 3704.00, 3801.00, 3802.00, 3803.00, 3804.00, 3805.00, 3806.00, 3807.00, 3808.00, 3809.00, 3810.00, 3811.00, 3812.00, 3813.00, 3814.00, 3815.00, 3816.00, 3817.00, 3818.00, 3819.00, 3820.00, 3901.00, 3902.00, 3903.00, 3904.00, 3905.00, 3906.00, 3907.00, 4001.00, 4002.00, 4003.00, 4004.00, 4005.00, 4006.00, 4007.00, 4008.00, 4101.00, 4102.00, 4103.00, 4104.00, 4105.00, 4106.00, 4107.00, 4108.00, 4109.00, 4110.00, 4111.00, 4112.00, 4113.00, 4114.00, 4201.00, 4202.00, 4203.00, 4204.00, 4205.00, 4206.00, 4207.00, 4208.00, 4209.00, 4210.00, 4211.00, 4212.00, 4301.00, 4302.00, 4303.00, 4304.00, 4305.00, 4306.00, 4307.00, 4308.00, 4309.00, 4310.00, 4311.00, 4312.00, 4313.00, 4314.00, 4401.00, 4402.00, 4403.00, 4404.00, 4405.00, 4406.00, 4407.00, 4408.00, 4409.00, 4501.00, 4502.00, 4503.00, 4601.00, 4602.00, 4603.00, 4604.00, 4605.00, 4606.00, 4607.00, 4608.00, 4609.00, 4610.00, 4701.00, 4801.00, 4802.00, 4803.00, 4804.00, 4805.00, 4901.00, 4902.00, 4903.00, 4904.00, 4905.00, 4906.00, 4907.00, 4908.00, 4909.00, 4910.00, 4911.00, 4912.00, 4913.00, 4914.00, 5001.00, 5002.00, 5003.00, 5101.00, 5102.00, 5103.00, 5104.00, 5105.00, 5201.00, 5202.00, 5203.00, 5204.00, 5205.00, 5206.00, 5301.00, 5302.00, 5303.00, 5304.00, 5305.00, 5306.00, 5401.00, 5501.00, 5502.00, 6001.00, 6002.00, 6003.00, 6004.00; Within Tract/BNA 6008.00: Within block group 1: Block(s): 101, 102; Tract/BNA(s): 6010.00, 6011.00, 6012.00, 6013.00, 6015.00, 6016.00, 6101.00; Within Tract/BNA 6106.00: Block group(s): 1; Tract/BNA(s): 6107.00, 6108.00, 6109.00, 6110.00, 6111.00, 6112.00, 6113.00, 6114.00; Within Tract/BNA 6115.00: Block group(s): 1; Tract/BNA(s): 6116.00, 6117.00, 6118.00, 6119.00, 6120.00, 6121.00, 6122.00, 6607.00; Within Tract/BNA 6610.00: Block group(s): 1; Tract/BNA(s): 6701.00, 6702.00, 6703.00, 6704.00, 6705.00, 6706.00, 6707.00, 6708.00, 6709.00, 6710.00, 6711.00, 6712.00, 6713.00, 6714.00, 6715.00, 6716.00, 6717.00, 6718.00, 6719.00, 6720.00, 6801.00, 6802.00, 6803.00, 6804.00, 6805.00, 6806.00, 6807.00, 6808.00, 6809.00, 6810.00, 6811.00, 6812.00, 6813.00, 6814.00, 6901.00, 6902.00, 6903.00, 6904.00, 6905.00, 6906.00, 6907.00, 6908.00, 6909.00, 6910.00, 6911.00, 6912.00, 6913.00, 6914.00, 6915.00, 7101.00, 7102.00, 7103.00, 7104.00, 7105.00, 7106.00, 7107.00, 7108.00, 7109.00, 7110.00, 7111.00, 7112.00, 7113.00, 7114.00, 7115.00, 7301.00, 7302.00, 7303.00, 7304.00, 7305.00, 7306.00, 7307.00, 7501.00; Within Tract/BNA 7505.00: Block group(s): 1, 2; Tract/BNA(s): 7506.00; The MCD/CCD(s): Rich, Thornton; Within the MCD/CCD of Worth: Within Tract/BNA 8236.03: Block group(s): 1, 2; Within block group 3: Block(s): 302, 303, 304, 305, 306, 307, 308, 309, 311, 314, 331, 332A, 301B, 332B, 334B, 332C.
(Source: P.A. 89-719, eff. 3-7-97.)

(705 ILCS 21/15)
(This Act has been held unconstitutional)
Sec. 15. Supreme Court Judicial District 1B. Supreme Court Judicial District 1B shall be comprised of the following units of census geography: Within the County of Cook: The MCD/CCD(s) of: Berwyn; Within the MCD/CCD of Chicago city: Tract/BNA(s): 0101.00, 0102.00, 0103.00, 0104.00, 0105.00, 0106.00, 0107.00, 0108.00, 0109.00, 0201.00, 0202.00, 0203.00, 0204.00, 0205.00, 0206.00, 0207.00, 0208.00, 0209.00, 0301.00, 0302.00, 0303.00, 0304.00, 0305.00, 0306.00, 0307.00, 0308.00, 0309.00, 0310.00, 0311.00, 0312.00, 0313.00, 0314.00, 0315.00, 0316.00, 0317.00, 0318.00, 0319.00, 0320.00, 0321.00, 0401.00, 0402.00, 0403.00, 0404.00, 0405.00, 0406.00, 0407.00, 0408.00, 0409.00, 0410.00, 0501.00, 0502.00, 0503.00, 0504.00, 0505.00, 0506.00, 0507.00, 0508.00, 0509.00, 0510.00, 0511.00, 0512.00, 0513.00, 0514.00, 0515.00, 0601.00, 0602.00, 0603.00, 0604.00, 0605.00, 0606.00, 0607.00, 0608.00, 0609.00, 0610.00, 0611.00, 0612.00, 0613.00, 0614.00, 0615.00, 0616.00, 0617.00, 0618.00, 0619.00, 0620.00, 0621.00, 0622.00, 0623.00, 0624.00, 0625.00, 0626.00, 0707.00, 1301.00, 1303.00, 1304.00, 1305.00, 1401.00, 1402.00, 1403.00; Within Tract/BNA 1404.00: Block group(s): 1; Tract/BNA(s): 1405.00, 1406.00, 1407.00, 1408.00, 1501.00, 1502.00; Within Tract/BNA 1503.00: Block group(s): 1, 2, 3, 4, 5, 6; Within block group 7: Block(s): 701, 702, 703, 704, 705, 706, 707; Within Tract/BNA 1504.00: Block group(s): 2, 3, 4, 5, 6, 7; Within Tract/BNA 1505.00: Block group(s): 5, 6, 7; Tract/BNA(s): 1506.00, 1507.00, 1508.00, 1509.00, 1510.00, 1511.00, 1512.00, 1601.00, 1602.00, 1603.00, 1604.00, 1605.00, 1606.00, 1607.00, 1608.00, 1609.00, 1610.00, 1611.00, 1612.00, 1613.00, 1701.00, 1702.00, 1703.00, 1710.00, 1711.00, 1801.00, 1802.00, 1803.00, 1901.00, 1902.00, 1903.00, 1904.00, 1905.00, 1906.00, 1907.00, 1908.00, 1909.00, 1910.00, 1911.00, 1912.00, 1913.00, 1914.00, 2001.00, 2002.00, 2003.00, 2004.00, 2005.00, 2006.00, 2101.00, 2102.00, 2103.00, 2104.00, 2105.00, 2106.00, 2107.00, 2108.00, 2109.00, 2201.00, 2202.00, 2203.00, 2204.00, 2205.00, 2206.00, 2207.00, 2208.00, 2209.00, 2210.00, 2211.00, 2212.00, 2213.00, 2214.00, 2215.00, 2216.00, 2217.00, 2218.00, 2219.00, 2220.00, 2221.00, 2222.00, 2223.00, 2224.00, 2225.00, 2226.00, 2227.00, 2228.00, 2229.00, 2301.00, 2302.00, 2303.00, 2304.00; Within Tract/BNA 2305.00: Block group(s): 1, 2; Within block group 3: Block(s): 302, 303, 307, 308; Within Tract/BNA 2306.00: Within block group 1: Block(s): 101, 102, 103, 104; Within block group 3: Block(s): 304, 305, 306; Within block group 4: Block(s): 401, 402; Within block group 6: Block(s): 607; Within Tract/BNA 2307.00: Block group(s): 1; Within block group 2: Block(s): 201, 202, 203, 204, 205, 206, 207, 209; Within block group 3: Block(s): 307, 308, 309; block group(s): 4; Tract/BNA(s): 2308.00, 2309.00; Within Tract/BNA 2310.00: Within block group 1: Block(s): 101, 102, 103, 104, 110; Within block group 2: Block(s): 207; Within Tract/BNA 2311.00: Within block group 1: Block(s): 110; Within Tract/BNA 2312.00: Within block group 1: Block(s): 101; Within Tract/BNA 2317.00: Within block group 1: Block(s): 101; Within Tract/BNA 2318.00: Within block group 1: Block(s): 101, 102, 103, 104; Tract/BNA(s): 2401.00, 2402.00, 2403.00, 2404.00, 2405.00, 2406.00, 2407.00, 2408.00, 2409.00, 2410.00, 2411.00, 2412.00, 2413.00, 2414.00, 2415.00, 2416.00, 2417.00, 2419.00, 2420.00, 2421.00, 2422.00, 2423.00, 2424.00, 2425.00, 2426.00; Within Tract/BNA 2427.00: Within block group 1: Block(s): 101, 102, 103, 104, 105, 107, 108, 109; Within Tract/BNA 2428.00: Within block group 1: Block(s): 101, 102, 103, 104, 105, 106, 107, 108, 109; block group(s): 2; Tract/BNA(s): 2429.00, 2430.00, 2431.00, 2432.00, 2433.00, 2434.00; Within Tract/BNA 2504.00: Block group(s): 4, 5, 6; Tract/BNA(s): 2505.00, 3001.00; Within Tract/BNA 3002.00: Within block group 1: Block(s): 102, 103, 104, 105; Tract/BNA(s): 3003.00; Within Tract/BNA 3005.00: Within block group 1: Block(s): 103, 104; block group(s): 2; Within Tract/BNA 3006.00: Within block group 1: Block(s): 105, 106, 107, 108, 109, 110; block group(s): 2; Within Tract/BNA 3007.00: Within block group 1: Block(s): 101, 102, 103, 106, 107, 108, 109, 110; block group(s): 2; Tract/BNA(s): 3008.00, 3009.00, 3010.00, 3011.00, 3012.00, 3013.00, 3014.00, 3015.00, 3016.00, 3017.00, 3018.00, 3019.00, 3020.00, 3103.00, 3104.00, 3105.00, 3106.00, 3107.00, 3108.00; Within Tract/BNA 3109.00: Block group(s): 1, 2; Within block group 3: Block(s): 301, 303, 304, 305, 306, 307, 308; Tract/BNA(s): 3110.00; Within Tract/BNA 3111.00: Within block group 1: Block(s): 102, 103, 104, 105, 106, 107, 108, 109; Tract/BNA(s): 3112.00, 3113.00, 3114.00, 3115.00, 5601.00, 5602.00, 5603.00, 5604.00, 5605.00, 5606.00, 5607.00, 5608.00, 5609.00, 5610.00, 5611.00, 5612.00, 5613.00, 5701.00, 5702.00, 5703.00, 5704.00, 5705.00, 5801.00, 5802.00, 5803.00, 5804.00, 5805.00, 5806.00, 5807.00, 5808.00, 5809.00, 5810.00, 5811.00, 5901.00, 5902.00, 5903.00, 5904.00, 5905.00, 5906.00, 5907.00, 6005.00, 6006.00, 6007.00; Within Tract/BNA 6008.00: Within block group 1: Block(s): 103, 104, 105, 106; block group(s): 2, 3; Tract/BNA(s): 6009.00, 6014.00, 6102.00, 6103.00, 6104.00, 6105.00; Within Tract/BNA 6106.00: Block group(s): 2; Within Tract/BNA 6115.00: Block group(s): 2; Tract/BNA(s): 6201.00, 6202.00, 6203.00, 6204.00, 6301.00, 6302.00, 6303.00, 6304.00, 6305.00, 6306.00, 6307.00, 6308.00, 6309.00, 6401.00, 6402.00, 6403.00, 6404.00, 6405.00, 6406.00, 6407.00, 6408.00, 6501.00, 6502.00, 6503.00, 6504.00, 6505.00, 6601.00, 6602.00, 6603.00, 6604.00, 6605.00, 6606.00, 6608.00, 6609.00; Within Tract/BNA 6610.00: Block group(s): 2, 3, 4, 5; Tract/BNA(s): 6611.00, 7001.00, 7002.00, 7003.00, 7004.00, 7005.00, 7201.00, 7202.00, 7203.00, 7204.00, 7205.00, 7206.00, 7207.00, 7401.00, 7402.00, 7403.00, 7404.00, 7502.00, 7503.00, 7504.00; Within Tract/BNA 7505.00: Block group(s): 3, 4, 5, 6; Tract/BNA(s): 8209.02, 8233.04; The MCD/CCD(s): Cicero, Evanston; Within the MCD/CCD of Niles: Tract/BNA(s): 8067.00, 8071.00; Within Tract/BNA 8072.00: Block group(s): 1, 2, 3, 4, 5; Tract/BNA(s): 8075.00; Within Tract/BNA 8076.00: Block group(s): 1, 2, 3, 4; Tract/BNA(s): 8080.02; The MCD/CCD(s): Oak Park, Stickney; Within the MCD/CCD of Worth: Tract/BNA(s): 7404.00, 8216.00, 8217.00, 8218.00, 8219.00; Within Tract/BNA 8233.02: Block group(s): 9; Tract/BNA(s): 8233.04, 8234.00, 8235.00.
(Source: P.A. 89-719, eff. 3-7-97.)

(705 ILCS 21/20)
(This Act has been held unconstitutional)
Sec. 20. Supreme Court Judicial District 1C. Supreme Court Judicial District 1C shall be comprised of the following units of census geography: Within the County of Cook: The MCD/CCD(s) of: Barrington; Within the MCD/CCD of Bremen: Within Tract/BNA 8244.00: Within block group 3: Block(s): 302, 303, 305, 311, 312, 313, 315; Tract/BNA(s): 8245.03, 8245.05, 8245.97, 8245.98, 8246.01; Within Tract/BNA 8246.02: Block group(s): 1, 2, 3; Within block group 5: Block(s): 501, 502, 503, 504, 505, 506, 511, 513, 514, 515, 507A, 508A, 512A, 507B, 508B, 512B, 507C, 508C, 512C, 507D, 512D, 507E, 512E, 507F; Within Tract/BNA 8250.00: Within block group 1: Block(s): 102, 104, 105, 106, 107, 108, 109, 110, 111, 112, 113, 114, 115, 116, 117, 118, 119, 120, 121, 122, 123, 125, 126, 128, 129, 130; block group(s): 2, 3; Tract/BNA(s): 8253.01; Within Tract/BNA 8253.02: Block group(s): 1; Within block group 2: Block(s): 206, 208, 209, 202A, 203A, 205A, 207A, 203B, 205B, 207B, 203C, 205C, 207C, 203D, 207D, 203E, 207E; block group(s): 3, 4, 5; Tract/BNA(s): 8254.00, 8299.01; Within the MCD/CCD of Chicago city: Tract/BNA(s): 0901.00, 0902.00, 0903.00, 1001.00, 1002.00, 1003.00, 1004.00, 1005.00, 1006.00, 1007.00, 1101.00, 1102.00, 1103.00, 1104.00, 1105.00, 1201.00, 1202.00, 1203.00, 1204.00, 1302.00; Within Tract/BNA 1404.00: Block group(s): 2, 3, 4, 5, 6; Within Tract/BNA 1503.00: Within block group 7: Block(s): 708, 709, 710; Within Tract/BNA 1504.00: Block group(s): 1, 8; Within Tract/BNA 1505.00: Block group(s): 1, 2, 3, 4; Tract/BNA(s): 1704.00, 1705.00, 1706.00, 1707.00, 1708.00, 1709.00, 7608.00, 7609.00, 7705.00, 7706.00, 7707.00, 7708.00, 7709.00, 8104.00, 8106.00, 8116.00, 8117.01; The MCD/CCD(s): Elk Grove, Hanover, Lemont, Leyden, Lyons, Maine, New Trier; Within the MCD/CCD of Niles: Tract/BNA(s): 8068.01, 8068.02, 8069.00, 8070.00; Within Tract/BNA 8072.00: Block group(s): 6; Tract/BNA(s): 8073.00, 8074.00; Within Tract/BNA 8076.00: Block group(s): 5, 6; Tract/BNA(s): 8077.00, 8078.00, 8079.00, 8080.01, 8081.00, 8082.00, 8083.01, 8083.02, 8084.00, 8085.00, 8086.00; The MCD/CCD(s): Northfield, Norwood Park, Orland, Palatine, Palos, Proviso, River Forest, Riverside, Schaumburg, Wheeling; Within the MCD/CCD of Worth: Tract/BNA(s): 8220.00, 8221.01, 8221.02, 8222.00, 8223.01, 8223.02, 8224.00, 8225.00, 8226.01, 8226.02, 8227.01, 8227.02, 8228.01, 8228.02, 8229.00, 8230.01, 8230.02, 8231.01, 8231.02, 8232.00; Within Tract/BNA 8233.02: Block group(s): 6, 7; Tract/BNA(s): 8233.03, 8236.02; Within Tract/BNA 8236.03: Within block group 3: Block(s): 399, 301A, 334A, 301C; Tract/BNA(s): 8236.04, 8236.05.
(Source: P.A. 89-719, eff. 3-7-97.)

(705 ILCS 21/25)
(This Act has been held unconstitutional)
Sec. 25. Judicial District 2. Judicial District 2 shall be comprised of the following units of census geography: counties of Boone, Carroll, DeKalb, Jo Daviess, Kane, Lake, McHenry, Ogle, Stephenson, Whiteside, Winnebago.
(Source: P.A. 89-719, eff. 3-7-97.)

(705 ILCS 21/30)
(This Act has been held unconstitutional)
Sec. 30. Judicial District 3. Judicial District 3 shall be comprised of the following units of census geography: counties of Bureau, DuPage, Grundy, Henry, Kendall, La Salle, Lee, Rock Island, Will.
(Source: P.A. 89-719, eff. 3-7-97.)

(705 ILCS 21/35)
(This Act has been held unconstitutional)
Sec. 35. Judicial District 4. Judicial District 4 shall be comprised of the following units of census geography: counties of Adams, Brown, Cass, Champaign, De Witt, Douglas, Edgar, Ford, Fulton, Hancock, Henderson, Iroquois, Kankakee, Knox, Livingston, Logan, McDonough, McLean, Marshall, Mason, Menard, Mercer, Morgan, Peoria, Piatt, Putnam, Sangamon, Schuyler, Scott, Stark, Tazewell, Vermilion, Warren, Woodford.
(Source: P.A. 89-719, eff. 3-7-97.)

(705 ILCS 21/40)
(This Act has been held unconstitutional)
Sec. 40. Judicial District 5. Judicial District 5 shall be comprised of the following units of census geography: counties of Alexander, Bond, Calhoun, Christian, Clark, Clay, Clinton, Coles, Crawford, Cumberland, Edwards, Effingham, Fayette, Franklin, Gallatin, Greene, Hamilton, Hardin, Jackson, Jasper, Jefferson, Jersey, Johnson, Lawrence, Macon, Macoupin, Madison, Marion, Massac, Monroe, Montgomery, Moultrie, Perry, Pike, Pope, Pulaski, Randolph, Richland, St. Clair, Saline, Shelby, Union, Wabash, Washington, Wayne, White, Williamson.
(Source: P.A. 89-719, eff. 3-7-97.)

(705 ILCS 21/45)
(This Act has been held unconstitutional)
Sec. 45. General provisions.
(a) All counties, townships, census tracts, block groups, and blocks are those that appear on maps published by the United States Bureau of the Census for the 1990 census. The term "tract(s)" shall mean census tract(s). All judicial districts created by this Act for the purpose of electing judges shall not be altered by operation of any other statute, ordinance, or resolution.
(b)(1) Any part of Cook County that has not been described as included in one of the supreme court judicial districts described in this Act is included within the supreme court judicial district that:
(i) is contiguous to the part; and
(ii) contains the least population of all districts

contiguous to the part according to the 1990 decennial census of Cook County.

(2) If any part of Cook County is described in this Act as being in more than one supreme court judicial district, the part is included within the district that:
(i) is one of the districts in which that part is

listed in this Act;

(ii) is contiguous to that part; and
(iii) contains the least population according to the

1990 decennial census of Cook County.

(3) If any part of Cook County:
(i) is described in this Act as being in one supreme

court judicial district; and

(ii) is entirely surrounded by another supreme court

judicial district;

the part shall be incorporated into the district that surrounds the part.
(4) If any part of Cook County:
(i) is described in this Act as being in one supreme

court judicial district; and

(ii) is not contiguous to another part of the

district;

the part is included with the contiguous supreme court judicial district that contains the least population according to the 1990 decennial census of Cook County.
(c) The State Board of Elections shall prepare and make available to the public a metes and bounds description of the districts created under this Act.
(Source: P.A. 89-719, eff. 3-7-97.)

(705 ILCS 21/50)
(This Act has been held unconstitutional)
Sec. 50. Schedule. The following schedule provisions shall govern the implementation of this Act.
(a) At the general election in the year 2000, an election or retention election for supreme court judge shall be conducted from each of the following supreme court judicial districts: 1A, 1C, and 3.
(b) At the general election in the year 2002, an election or retention election for supreme court judge shall be conducted from each of the following supreme court judicial districts: 1B, 2, and 5.
(c) At the general election in the year 2004, an election or retention election for supreme court judge shall be conducted from the following supreme court judicial district: 4.
(d) No more than one sitting supreme court judge may run for retention in each supreme court judicial district.
(e) In the event that 2 sitting supreme court judges file a declaration of intent with the Secretary of State to succeed themselves from the same supreme court judicial district, the Secretary of State shall, by random public selection, determine the district in which each of those judges shall seek retention.
(f) In the event that a vacancy occurs among supreme court judges from the First Judicial District prior to the scheduled election of judges under subsection (a), the first such vacancy shall be deemed to be in Supreme Court Judicial District 1C, the second such vacancy shall be deemed to be in Supreme Court Judicial District 1A, and the third such vacancy shall be deemed to be in Supreme Court Judicial District 1B. A vacancy shall be filled in the manner provided by law.
(Source: P.A. 89-719, eff. 3-7-97.)

(705 ILCS 21/55)
(This Act has been held unconstitutional)
Sec. 55. Severability. To the extent that any provision of this Act is found to be unconstitutional, that provision alone shall be deemed of no force and effect and all other provisions of this Act shall remain in full force and effect.
(Source: P.A. 89-719, eff. 3-7-97.)

(705 ILCS 21/85)
(This Act has been held unconstitutional)
Sec. 85. (Amendatory provisions; text omitted).
(Source: P.A. 89-719, eff. 3-7-97; text omitted.)

(705 ILCS 21/90)
(This Act has been held unconstitutional)
Sec. 90. The Judicial Districts Act is repealed.
(Source: P.A. 89-719, eff. 3-7-97.)

(705 ILCS 21/95)
(This Act has been held unconstitutional)
Sec. 95. (Amendatory provisions; text omitted).
(Source: P.A. 89-719, eff. 3-7-97; text omitted.)

(705 ILCS 21/99)
(This Act has been held unconstitutional)
Sec. 99. Effective Date. This Act takes effect upon becoming law.
(Source: P.A. 89-719, eff. 3-7-97.)



705 ILCS 22/ - Judicial Circuits Apportionment Act of 2005.

(705 ILCS 22/1)
Sec. 1. Short title. This Act may be cited as the Judicial Circuits Apportionment Act of 2005.
(Source: P.A. 93-1102, eff. 4-7-05.)

(705 ILCS 22/5)
Sec. 5. (Repealed).
(Source: P.A. 93-1102, eff. 4-7-05. Repealed by P.A. 94-3, eff. 5-31-05.)

(705 ILCS 22/6)
Sec. 6. The 12th Judicial Circuit is divided into 5 subcircuits, with the numerical order 1, 2, 3, 4, and 5, as follows:

JUDICIAL SUBCIRCUIT 1
Census Tract 8803.01
Census Tract 8803.02
Census Tract 8804.04
Census Tract 8804.05
Census Tract 8804.07
Will County (Part)
VTD DU30
VTD DU31
VTD DU32
VTD DU34
VTD DU36
VTD PL04
VTD PL05
VTD PL07
VTD PL09
VTD PL20
VTD PL21
VTD WH10 (Part)
Tract 8801.03 / Block 1994
JUDICIAL SUBCIRCUIT 2
Census Tract 8812
Census Tract 8813
Census Tract 8814
Census Tract 8815
Census Tract 8816
Census Tract 8817
Census Tract 8818
Census Tract 8819
Census Tract 8826
Census Tract 8827
Census Tract 8828
Census Tract 8829
Census Tract 8832.03
Census Tract 8832.04
Census Tract 8832.05
Census Tract 8832.06
Census Tract 8832.07
Will County (Part)
VTD JO46
VTD JO69
VTD PL12
VTD JO61 (Part)
Tract 8820.00 / Block 1000
Tract 8820.00 / Block 1001
Tract 8820.00 / Block 1002
Tract 8820.00 / Block 1003
Tract 8820.00 / Block 1004
Tract 8820.00 / Block 1005
Tract 8820.00 / Block 1006
Tract 8820.00 / Block 1007
Tract 8820.00 / Block 1008
Tract 8820.00 / Block 1009
Tract 8820.00 / Block 1010
Tract 8820.00 / Block 1011
Tract 8820.00 / Block 1012
Tract 8820.00 / Block 1013
Tract 8820.00 / Block 1014
Tract 8820.00 / Block 1015
Tract 8820.00 / Block 1016
Tract 8820.00 / Block 1017
Tract 8820.00 / Block 1018
Tract 8820.00 / Block 1019
Tract 8820.00 / Block 1020
Tract 8820.00 / Block 1021
Tract 8820.00 / Block 2003
Tract 8820.00 / Block 2004
Tract 8820.00 / Block 2005
Tract 8820.00 / Block 2007
Tract 8820.00 / Block 2008
Tract 8820.00 / Block 2009
Tract 8820.00 / Block 2010
Tract 8820.00 / Block 2012
Tract 8820.00 / Block 2013
Tract 8820.00 / Block 2014
Tract 8820.00 / Block 2015
Tract 8820.00 / Block 3000
Tract 8820.00 / Block 3001
Tract 8820.00 / Block 3002
Tract 8820.00 / Block 3003
Tract 8820.00 / Block 3004
Tract 8820.00 / Block 3005
Tract 8820.00 / Block 3006
Tract 8820.00 / Block 3007
Tract 8820.00 / Block 3008
Tract 8820.00 / Block 3009
Tract 8820.00 / Block 3010
Tract 8820.00 / Block 3011
Tract 8820.00 / Block 3012
Tract 8820.00 / Block 3013
Tract 8820.00 / Block 3014
Tract 8820.00 / Block 3015
Tract 8820.00 / Block 3016
Tract 8820.00 / Block 3017
Tract 8820.00 / Block 3018
Tract 8820.00 / Block 3019
Tract 8820.00 / Block 3020
Tract 8820.00 / Block 3021
Tract 8820.00 / Block 3022
Tract 8820.00 / Block 3023
Tract 8820.00 / Block 3024
Tract 8820.00 / Block 3025
Tract 8820.00 / Block 3026
Tract 8820.00 / Block 3027
Tract 8820.00 / Block 3028
Tract 8820.00 / Block 3029
Tract 8820.00 / Block 3030
Tract 8820.00 / Block 3031
Tract 8820.00 / Block 3032
Tract 8820.00 / Block 3033
Tract 8820.00 / Block 3034
Tract 8820.00 / Block 3035
Tract 8820.00 / Block 3036
Tract 8820.00 / Block 3037
Tract 8820.00 / Block 3038
Tract 8820.00 / Block 3039
Tract 8820.00 / Block 3040
Tract 8820.00 / Block 3041
Tract 8820.00 / Block 3042
Tract 8820.00 / Block 3043
Tract 8820.00 / Block 3044
Tract 8820.00 / Block 3045
Tract 8820.00 / Block 3046
Tract 8820.00 / Block 3047
Tract 8820.00 / Block 3048
Tract 8820.00 / Block 3049
Tract 8820.00 / Block 3050
Tract 8820.00 / Block 3051
Tract 8820.00 / Block 3052
Tract 8820.00 / Block 3053
Tract 8820.00 / Block 3054
Tract 8820.00 / Block 3055
Tract 8820.00 / Block 3056
Tract 8820.00 / Block 3057
Tract 8820.00 / Block 3058
Tract 8820.00 / Block 3059
Tract 8820.00 / Block 3060
Tract 8820.00 / Block 3061
Tract 8820.00 / Block 3062
Tract 8820.00 / Block 3063
Tract 8820.00 / Block 3066
Tract 8820.00 / Block 3067
Tract 8820.00 / Block 3075
Tract 8820.00 / Block 3076
Tract 8820.00 / Block 3077
Tract 8820.00 / Block 3995
Tract 8820.00 / Block 3996
Tract 8820.00 / Block 3997
Tract 8820.00 / Block 3998
Tract 8820.00 / Block 3999
Tract 8821.00 / Block 1003
Tract 8821.00 / Block 1004
Tract 8821.00 / Block 1005
Tract 8821.00 / Block 1006
Tract 8821.00 / Block 1007
Tract 8821.00 / Block 1008
Tract 8821.00 / Block 1009
Tract 8821.00 / Block 1010
Tract 8821.00 / Block 1011
Tract 8821.00 / Block 1012
Tract 8821.00 / Block 1013
Tract 8821.00 / Block 2000
Tract 8821.00 / Block 2001
Tract 8821.00 / Block 2002
Tract 8821.00 / Block 2003
Tract 8821.00 / Block 2004
Tract 8821.00 / Block 2005
Tract 8821.00 / Block 2006
Tract 8821.00 / Block 2007
Tract 8821.00 / Block 3000
Tract 8821.00 / Block 3001
Tract 8821.00 / Block 3002
Tract 8821.00 / Block 3003
Tract 8821.00 / Block 3004
Tract 8821.00 / Block 3005
Tract 8821.00 / Block 3006
Tract 8821.00 / Block 3007
Tract 8821.00 / Block 3008
Tract 8822.00 / Block 1000
Tract 8822.00 / Block 1001
Tract 8822.00 / Block 1002
Tract 8822.00 / Block 1003
Tract 8822.00 / Block 1004
Tract 8822.00 / Block 1016
Tract 8822.00 / Block 1017
Tract 8822.00 / Block 1018
Tract 8822.00 / Block 1019
Tract 8822.00 / Block 1020
Tract 8822.00 / Block 1021
Tract 8822.00 / Block 1022
Tract 8822.00 / Block 1023
Tract 8822.00 / Block 1024
Tract 8822.00 / Block 2000
Tract 8822.00 / Block 2001
Tract 8822.00 / Block 2002
Tract 8822.00 / Block 2003
Tract 8822.00 / Block 2004
Tract 8822.00 / Block 2005
Tract 8822.00 / Block 2006
Tract 8822.00 / Block 2007
Tract 8822.00 / Block 2008
Tract 8822.00 / Block 2009
Tract 8822.00 / Block 2010
Tract 8822.00 / Block 2011
Tract 8822.00 / Block 2012
Tract 8822.00 / Block 2013
Tract 8822.00 / Block 2014
Tract 8822.00 / Block 2015
Tract 8822.00 / Block 2016
Tract 8822.00 / Block 2017
Tract 8822.00 / Block 2018
Tract 8822.00 / Block 2019
Tract 8822.00 / Block 2020
Tract 8822.00 / Block 2021
Tract 8822.00 / Block 3000
Tract 8822.00 / Block 3001
Tract 8822.00 / Block 3002
Tract 8822.00 / Block 3003
Tract 8822.00 / Block 3004
Tract 8822.00 / Block 3005
Tract 8822.00 / Block 3006
Tract 8822.00 / Block 3007
Tract 8822.00 / Block 3008
Tract 8822.00 / Block 3009
Tract 8822.00 / Block 3010
Tract 8822.00 / Block 3011
Tract 8822.00 / Block 3012
Tract 8822.00 / Block 3013
Tract 8822.00 / Block 3014
Tract 8822.00 / Block 3015
Tract 8822.00 / Block 3016
Tract 8822.00 / Block 3017
Tract 8822.00 / Block 3018
Tract 8822.00 / Block 3019
Tract 8822.00 / Block 3020
Tract 8822.00 / Block 3021
Tract 8822.00 / Block 3022
Tract 8822.00 / Block 3023
Tract 8822.00 / Block 3024
Tract 8822.00 / Block 3025
Tract 8822.00 / Block 3026
Tract 8822.00 / Block 3027
Tract 8822.00 / Block 3028
Tract 8822.00 / Block 3029
Tract 8822.00 / Block 3030
Tract 8822.00 / Block 3031
Tract 8822.00 / Block 3032
Tract 8822.00 / Block 3033
Tract 8822.00 / Block 3034
Tract 8822.00 / Block 3035
Tract 8822.00 / Block 3036
Tract 8822.00 / Block 3037
Tract 8822.00 / Block 3038
Tract 8822.00 / Block 3039
Tract 8822.00 / Block 3040
Tract 8822.00 / Block 3041
Tract 8822.00 / Block 3042
Tract 8822.00 / Block 3043
Tract 8822.00 / Block 3044
Tract 8822.00 / Block 3045
Tract 8822.00 / Block 3046
Tract 8822.00 / Block 3047
Tract 8822.00 / Block 3048
Tract 8822.00 / Block 3049
Tract 8822.00 / Block 3050
Tract 8822.00 / Block 3051
Tract 8822.00 / Block 3052
Tract 8822.00 / Block 3053
Tract 8822.00 / Block 3054
Tract 8822.00 / Block 3055
Tract 8822.00 / Block 3056
Tract 8822.00 / Block 3057
Tract 8822.00 / Block 3058
Tract 8822.00 / Block 3059
Tract 8822.00 / Block 3060
Tract 8822.00 / Block 4005
Tract 8822.00 / Block 4006
Tract 8822.00 / Block 4007
Tract 8822.00 / Block 4008
Tract 8822.00 / Block 4014
Tract 8822.00 / Block 4015
Tract 8822.00 / Block 4016
Tract 8822.00 / Block 4017
Tract 8822.00 / Block 4047
Tract 8822.00 / Block 4048
Tract 8822.00 / Block 4071
Tract 8822.00 / Block 4078
Tract 8822.00 / Block 5024
Tract 8822.00 / Block 5025
Tract 8822.00 / Block 5026
Tract 8822.00 / Block 5027
Tract 8822.00 / Block 5028
Tract 8822.00 / Block 5029
Tract 8822.00 / Block 5030
Tract 8822.00 / Block 5031
Tract 8822.00 / Block 5032
Tract 8822.00 / Block 5033
Tract 8822.00 / Block 5034
Tract 8822.00 / Block 5035
Tract 8822.00 / Block 5036
Tract 8823.00 / Block 1000
Tract 8823.00 / Block 1001
Tract 8825.00 / Block 1003
Tract 8825.00 / Block 1004
Tract 8825.00 / Block 3000
Tract 8825.00 / Block 3001
Tract 8825.00 / Block 4005
Tract 8825.00 / Block 4006
Tract 8825.00 / Block 4007
Tract 8825.00 / Block 4008
Tract 8825.00 / Block 4009
Tract 8825.00 / Block 4010
Tract 8825.00 / Block 4011
Tract 8825.00 / Block 4012
Tract 8825.00 / Block 4013
Tract 8825.00 / Block 4014
Tract 8825.00 / Block 4015
Tract 8825.00 / Block 4016
Tract 8825.00 / Block 4017
Tract 8825.00 / Block 4018
Tract 8825.00 / Block 4019
Tract 8825.00 / Block 4020
Tract 8825.00 / Block 4021
Tract 8825.00 / Block 4022
Tract 8825.00 / Block 4023
Tract 8825.00 / Block 4998
Tract 8831.00 / Block 3019
Tract 8831.00 / Block 3020
Tract 8831.00 / Block 3021
Tract 8831.00 / Block 3022
Tract 8831.00 / Block 3023
Tract 8831.00 / Block 3024
Tract 8831.00 / Block 3025
Tract 8831.00 / Block 3026
Tract 8831.00 / Block 3027
Tract 8831.00 / Block 3028
Tract 8831.00 / Block 3029
Tract 8831.00 / Block 3030
Tract 8831.00 / Block 3031
Tract 8831.00 / Block 3032
Tract 8831.00 / Block 3033
Tract 8831.00 / Block 3034
Tract 8831.00 / Block 3035
Tract 8831.00 / Block 3036
Tract 8831.00 / Block 3037
Tract 8831.00 / Block 3038
Tract 8831.00 / Block 3039
Tract 8831.00 / Block 3040
Tract 8831.00 / Block 3041
Tract 8831.00 / Block 3042
Tract 8831.00 / Block 3043
Tract 8831.00 / Block 3044
Tract 8831.00 / Block 3045
Tract 8831.00 / Block 3046
Tract 8831.00 / Block 3047
Tract 8831.00 / Block 3048
Tract 8831.00 / Block 3049
Tract 8831.00 / Block 3050
Tract 8831.00 / Block 3051
Tract 8831.00 / Block 3052
Tract 8831.00 / Block 3053
Tract 8831.00 / Block 3054
Tract 8831.00 / Block 3055
Tract 8831.00 / Block 3056
Tract 8831.00 / Block 3057
Tract 8831.00 / Block 3058
Tract 8831.00 / Block 3059
Tract 8831.00 / Block 3060
Tract 8831.00 / Block 3061
Tract 8831.00 / Block 3062
Tract 8831.00 / Block 3063
Tract 8831.00 / Block 3064
Tract 8831.00 / Block 3065
Tract 8831.00 / Block 3066
Tract 8831.00 / Block 3067
Tract 8831.00 / Block 3068
Tract 8831.00 / Block 3069
Tract 8831.00 / Block 3070
Tract 8831.00 / Block 3071
Tract 8831.00 / Block 3072
Tract 8831.00 / Block 3073
Tract 8831.00 / Block 3074
Tract 8831.00 / Block 3075
Tract 8831.00 / Block 3076
Tract 8831.00 / Block 3077
Tract 8831.00 / Block 3078
Tract 8831.00 / Block 3079
Tract 8831.00 / Block 3080
Tract 8831.00 / Block 3081
Tract 8831.00 / Block 3082
Tract 8831.00 / Block 3083
Tract 8831.00 / Block 3084
Tract 8831.00 / Block 3085
Tract 8831.00 / Block 3086
Tract 8831.00 / Block 3087
Tract 8831.00 / Block 3088
Tract 8831.00 / Block 3089
Tract 8831.00 / Block 3090
Tract 8831.00 / Block 3091
Tract 8831.00 / Block 3092
Tract 8831.00 / Block 3093
Tract 8831.00 / Block 3094
Tract 8831.00 / Block 3095
Tract 8831.00 / Block 3096
Tract 8831.00 / Block 3097
Tract 8831.00 / Block 3098
Tract 8831.00 / Block 3099
Tract 8831.00 / Block 3100
Tract 8831.00 / Block 3101
Tract 8831.00 / Block 3102
Tract 8831.00 / Block 3103
Tract 8831.00 / Block 3104
Tract 8831.00 / Block 3105
Tract 8831.00 / Block 3106
Tract 8831.00 / Block 3107
Tract 8831.00 / Block 3108
Tract 8831.00 / Block 3109
Tract 8831.00 / Block 3110
Tract 8831.00 / Block 3111
Tract 8831.00 / Block 3112
Tract 8831.00 / Block 3113
Tract 8831.00 / Block 3114
Tract 8831.00 / Block 3991
Tract 8831.00 / Block 3992
Tract 8831.00 / Block 3993
Tract 8831.00 / Block 3994
Tract 8831.00 / Block 3995
Tract 8831.00 / Block 3996
Tract 8831.00 / Block 3997
Tract 8831.00 / Block 3998
Tract 8831.00 / Block 3999
JUDICIAL SUBCIRCUIT 3
Census Tract 8824
Census Tract 8830
Census Tract 8833.01
Census Tract 8833.02
Census Tract 8834
Census Tract 8835.06
Census Tract 8836.02
Census Tract 8836.03
Census Tract 8836.04
Census Tract 8837
Census Tract 8838.03
Census Tract 8838.04
Census Tract 8838.05
Census Tract 8838.06
Census Tract 8838.07
Census Tract 8839.01
Census Tract 8839.02
Census Tract 8840.01
Census Tract 8840.02
Will County (Part)
VTD JO39
VTD JO54
VTD JO56
VTD JO68
VTD JO60 (Part)
Tract 8820.00 / Block 2000
Tract 8820.00 / Block 2001
Tract 8820.00 / Block 2002
Tract 8820.00 / Block 2006
Tract 8820.00 / Block 2011
Tract 8821.00 / Block 2008
Tract 8821.00 / Block 2009
Tract 8821.00 / Block 2010
Tract 8821.00 / Block 2011
Tract 8821.00 / Block 2012
Tract 8821.00 / Block 2013
Tract 8821.00 / Block 2014
Tract 8821.00 / Block 2015
Tract 8821.00 / Block 2016
Tract 8821.00 / Block 2017
Tract 8821.00 / Block 2018
Tract 8821.00 / Block 2019
Tract 8822.00 / Block 4000
Tract 8822.00 / Block 4001
Tract 8822.00 / Block 4002
Tract 8822.00 / Block 4003
Tract 8822.00 / Block 4004
Tract 8822.00 / Block 4066
Tract 8822.00 / Block 4079
Tract 8822.00 / Block 4080
Tract 8822.00 / Block 4081
Tract 8822.00 / Block 4082
Tract 8822.00 / Block 4083
Tract 8822.00 / Block 4084
Tract 8822.00 / Block 4085
Tract 8822.00 / Block 4086
Tract 8822.00 / Block 4089
Tract 8822.00 / Block 4090
Tract 8822.00 / Block 4091
Tract 8822.00 / Block 4092
Tract 8822.00 / Block 5023
Tract 8822.00 / Block 5037
Tract 8822.00 / Block 5038
Tract 8822.00 / Block 5039
Tract 8822.00 / Block 5040
Tract 8822.00 / Block 5041
Tract 8822.00 / Block 5042
Tract 8822.00 / Block 5043
Tract 8822.00 / Block 5044
Tract 8822.00 / Block 5045
Tract 8823.00 / Block 1002
Tract 8823.00 / Block 1003
Tract 8823.00 / Block 1004
Tract 8823.00 / Block 1005
Tract 8823.00 / Block 1006
Tract 8823.00 / Block 1007
Tract 8823.00 / Block 1008
Tract 8823.00 / Block 1009
Tract 8823.00 / Block 1010
Tract 8823.00 / Block 1011
Tract 8823.00 / Block 1013
Tract 8823.00 / Block 1014
Tract 8823.00 / Block 1015
Tract 8823.00 / Block 1016
Tract 8823.00 / Block 1017
Tract 8823.00 / Block 1018
Tract 8823.00 / Block 1019
Tract 8823.00 / Block 1020
Tract 8823.00 / Block 1023
Tract 8823.00 / Block 1024
Tract 8823.00 / Block 1025
Tract 8823.00 / Block 1026
Tract 8823.00 / Block 1027
Tract 8823.00 / Block 1028
Tract 8823.00 / Block 1038
Tract 8823.00 / Block 1039
Tract 8823.00 / Block 1040
Tract 8823.00 / Block 1041
Tract 8823.00 / Block 1042
Tract 8823.00 / Block 1043
Tract 8823.00 / Block 1044
Tract 8823.00 / Block 1045
Tract 8823.00 / Block 1046
Tract 8823.00 / Block 1047
Tract 8823.00 / Block 1048
Tract 8823.00 / Block 1049
Tract 8823.00 / Block 1050
Tract 8823.00 / Block 1051
Tract 8823.00 / Block 1052
Tract 8823.00 / Block 2008
Tract 8823.00 / Block 2009
Tract 8823.00 / Block 2017
Tract 8823.00 / Block 2020
Tract 8823.00 / Block 2021
Tract 8823.00 / Block 2022
Tract 8823.00 / Block 2023
Tract 8823.00 / Block 2024
Tract 8823.00 / Block 2025
Tract 8823.00 / Block 2026
Tract 8823.00 / Block 3005
Tract 8823.00 / Block 3006
Tract 8823.00 / Block 3007
Tract 8823.00 / Block 3008
Tract 8823.00 / Block 3010
Tract 8823.00 / Block 3029
Tract 8823.00 / Block 3030
Tract 8823.00 / Block 3031
Tract 8823.00 / Block 3032
Tract 8823.00 / Block 3033
Tract 8823.00 / Block 3034
Tract 8825.00 / Block 1000
Tract 8825.00 / Block 1001
Tract 8825.00 / Block 1002
Tract 8825.00 / Block 1005
Tract 8825.00 / Block 1006
Tract 8825.00 / Block 1007
Tract 8825.00 / Block 1008
Tract 8825.00 / Block 1009
Tract 8825.00 / Block 2000
Tract 8825.00 / Block 2001
Tract 8825.00 / Block 2002
Tract 8825.00 / Block 2003
Tract 8825.00 / Block 2004
Tract 8825.00 / Block 2005
Tract 8825.00 / Block 2006
Tract 8825.00 / Block 2008
Tract 8825.00 / Block 2009
Tract 8825.00 / Block 2010
Tract 8825.00 / Block 2011
Tract 8825.00 / Block 2012
Tract 8825.00 / Block 2013
Tract 8831.00 / Block 1000
Tract 8831.00 / Block 1001
Tract 8831.00 / Block 1002
Tract 8831.00 / Block 1003
Tract 8831.00 / Block 1004
Tract 8831.00 / Block 1005
Tract 8831.00 / Block 1006
Tract 8831.00 / Block 1007
Tract 8831.00 / Block 1008
Tract 8831.00 / Block 1010
Tract 8831.00 / Block 1011
Tract 8831.00 / Block 1012
Tract 8831.00 / Block 1013
Tract 8831.00 / Block 1033
Tract 8831.00 / Block 1036
Tract 8831.00 / Block 1037
Tract 8831.00 / Block 1038
Tract 8831.00 / Block 1039
Tract 8831.00 / Block 2000
Tract 8831.00 / Block 2001
Tract 8831.00 / Block 2002
Tract 8831.00 / Block 2003
Tract 8831.00 / Block 2004
Tract 8831.00 / Block 2005
Tract 8831.00 / Block 2006
Tract 8831.00 / Block 2007
Tract 8831.00 / Block 2008
Tract 8831.00 / Block 2009
Tract 8831.00 / Block 2010
Tract 8831.00 / Block 2011
Tract 8831.00 / Block 2012
Tract 8831.00 / Block 2013
Tract 8831.00 / Block 2014
Tract 8831.00 / Block 2015
Tract 8831.00 / Block 2016
Tract 8831.00 / Block 2017
Tract 8831.00 / Block 2018
Tract 8831.00 / Block 2019
Tract 8831.00 / Block 2020
Tract 8831.00 / Block 2021
Tract 8831.00 / Block 2022
Tract 8831.00 / Block 2023
Tract 8831.00 / Block 2024
Tract 8831.00 / Block 2025
Tract 8831.00 / Block 2026
Tract 8831.00 / Block 2027
Tract 8831.00 / Block 2028
Tract 8831.00 / Block 2029
Tract 8831.00 / Block 2030
Tract 8831.00 / Block 2031
Tract 8831.00 / Block 2032
Tract 8831.00 / Block 2033
Tract 8831.00 / Block 2034
Tract 8831.00 / Block 2035
Tract 8831.00 / Block 2036
Tract 8831.00 / Block 3000
Tract 8831.00 / Block 3001
Tract 8831.00 / Block 3002
Tract 8831.00 / Block 3003
Tract 8831.00 / Block 3004
Tract 8831.00 / Block 3005
Tract 8831.00 / Block 3006
Tract 8831.00 / Block 3007
Tract 8831.00 / Block 3008
Tract 8831.00 / Block 3009
Tract 8831.00 / Block 3010
Tract 8831.00 / Block 3011
Tract 8831.00 / Block 3012
Tract 8831.00 / Block 3013
Tract 8831.00 / Block 3014
Tract 8831.00 / Block 3015
Tract 8831.00 / Block 3016
Tract 8831.00 / Block 3017
Tract 8831.00 / Block 3018
JUDICIAL SUBCIRCUIT 4
Census Tract 8801.05
Census Tract 8801.06
Census Tract 8801.07
Census Tract 8801.08
Census Tract 8801.09
Census Tract 8801.10
Census Tract 8801.11
Census Tract 8801.12
Census Tract 8801.13
Census Tract 8802.01
Census Tract 8802.02
Census Tract 8805.01
Census Tract 8805.02
Census Tract 8806
Census Tract 8807
Census Tract 8808
Census Tract 8809
Will County (Part)
VTD DU27
VTD DU33
VTD DU40
VTD DU42
VTD DU45
VTD DU14 (Part)
Tract 8801.03 / Block 2047
Tract 8801.03 / Block 2049
Tract 8801.03 / Block 2991
Tract 8801.03 / Block 2992
Tract 8801.04 / Block 1000
Tract 8801.04 / Block 1001
Tract 8801.04 / Block 1032
Tract 8801.04 / Block 1033
Tract 8801.04 / Block 1034
Tract 8801.04 / Block 1035
Tract 8801.04 / Block 1036
Tract 8801.04 / Block 1037
Tract 8801.04 / Block 1038
Tract 8801.04 / Block 1039
Tract 8801.04 / Block 1040
Tract 8801.04 / Block 1041
Tract 8801.04 / Block 1042
Tract 8801.04 / Block 1082
Tract 8801.04 / Block 1083
Tract 8801.04 / Block 1084
Tract 8801.04 / Block 1085
Tract 8801.04 / Block 1086
Tract 8801.04 / Block 1087
Tract 8801.04 / Block 1088
Tract 8801.04 / Block 1089
Tract 8801.04 / Block 1090
Tract 8801.04 / Block 1091
Tract 8801.04 / Block 1092
Tract 8801.04 / Block 1093
Tract 8801.04 / Block 1094
Tract 8801.04 / Block 1095
Tract 8801.04 / Block 1096
Tract 8801.04 / Block 1097
Tract 8801.04 / Block 1098
Tract 8801.04 / Block 1099
Tract 8801.04 / Block 1100
Tract 8801.04 / Block 1101
Tract 8801.04 / Block 1102
Tract 8801.04 / Block 1103
Tract 8801.04 / Block 1104
Tract 8801.04 / Block 1105
Tract 8801.04 / Block 1106
Tract 8801.04 / Block 1107
Tract 8801.04 / Block 1108
Tract 8801.04 / Block 1109
Tract 8801.04 / Block 1110
Tract 8801.04 / Block 1111
Tract 8801.04 / Block 1112
Tract 8801.04 / Block 1113
Tract 8801.04 / Block 1114
Tract 8801.04 / Block 1115
Tract 8801.04 / Block 1116
Tract 8801.04 / Block 1117
Tract 8801.04 / Block 1118
Tract 8801.04 / Block 1119
Tract 8801.04 / Block 1163
Tract 8801.04 / Block 1164
Tract 8801.04 / Block 1165
Tract 8801.04 / Block 1166
Tract 8801.04 / Block 1167
Tract 8801.04 / Block 1168
Tract 8801.04 / Block 1999
JUDICIAL SUBCIRCUIT 5
Census Tract 8810.01
Census Tract 8810.02
Census Tract 8810.03
Census Tract 8810.04
Census Tract 8810.05
Census Tract 8810.06
Census Tract 8811.03
Census Tract 8811.04
Census Tract 8811.05
Census Tract 8811.06
Census Tract 8835.01
Census Tract 8835.02
Census Tract 8835.03
Census Tract 8835.04
Census Tract 8835.05
(Source: P.A. 94-3, eff. 5-31-05.)

(705 ILCS 22/10)
Sec. 10. (Repealed).
(Source: P.A. 93-1102, eff. 4-7-05. Repealed by P.A. 94-3, eff. 5-31-05.)

(705 ILCS 22/11)
Sec. 11. The 16th Judicial Circuit is divided into 5 subcircuits, with the numerical order 1, 2, 3, 4, and 5 as follows:

JUDICIAL SUBCIRCUIT 1
Census Tract 8529.02
Census Tract 8529.03
Census Tract 8529.04
Census Tract 8529.05
Census Tract 8530.01
Census Tract 8530.02
Census Tract 8530.04
Census Tract 8531
Census Tract 8532
Census Tract 8533
Census Tract 8534
Census Tract 8535
Census Tract 8536
Census Tract 8537
Census Tract 8538
Census Tract 8541
Census Tract 8542
Census Tract 8543
Census Tract 8544
Kane County (Part)
VTD AC401
VTD AC402
VTD AC403
VTD AC406
VTD AC504
VTD AC505
VTD AC507
VTD AC509
VTD AC510
VTD AC512
VTD AC506 (Part)
Tract 8530.03 / Block 3002
Tract 8530.03 / Block 3030
Tract 8530.03 / Block 3043
Tract 8530.03 / Block 3044
Tract 8530.03 / Block 3045
Tract 8530.03 / Block 3046
Tract 8530.03 / Block 3053
Tract 8539.00 / Block 1000
Tract 8539.00 / Block 1001
Tract 8539.00 / Block 1002
Tract 8539.00 / Block 1003
Tract 8539.00 / Block 1004
Tract 8539.00 / Block 1005
Tract 8539.00 / Block 1006
Tract 8539.00 / Block 1007
Tract 8539.00 / Block 1008
Tract 8539.00 / Block 1009
Tract 8539.00 / Block 1010
Tract 8539.00 / Block 1011
Tract 8539.00 / Block 1012
Tract 8539.00 / Block 1013
Tract 8539.00 / Block 1014
Tract 8539.00 / Block 1015
Tract 8539.00 / Block 1016
Tract 8539.00 / Block 1017
Tract 8540.01 / Block 2001
Tract 8540.01 / Block 2002
Tract 8540.01 / Block 2003
Tract 8540.01 / Block 2005
Tract 8540.01 / Block 2006
Tract 8540.01 / Block 2007
Tract 8540.01 / Block 2008
Tract 8540.01 / Block 2009
Tract 8540.01 / Block 2010
Tract 8540.01 / Block 2011
Tract 8540.01 / Block 2012
Tract 8540.01 / Block 2013
Tract 8540.01 / Block 2015
Tract 8540.01 / Block 2016
Tract 8540.01 / Block 2017
Tract 8540.01 / Block 2018
Tract 8540.01 / Block 2019
Tract 8540.01 / Block 2020
Tract 8540.01 / Block 2021
Tract 8540.01 / Block 2022
Tract 8540.01 / Block 2024
Tract 8540.01 / Block 2025
Tract 8540.01 / Block 2039
Tract 8540.01 / Block 2040
Tract 8540.01 / Block 2041
Tract 8540.01 / Block 2042
Tract 8540.01 / Block 2044
Tract 8540.01 / Block 3004
Tract 8540.01 / Block 3005
Tract 8540.01 / Block 3006
Tract 8540.01 / Block 3008
Tract 8540.01 / Block 3009
Tract 8540.01 / Block 3010
Tract 8540.01 / Block 3011
Tract 8540.01 / Block 3012
Tract 8540.01 / Block 3013
Tract 8540.01 / Block 3014
Tract 8540.01 / Block 3017
Tract 8540.01 / Block 3018
Tract 8540.01 / Block 3019
Tract 8540.01 / Block 3020
Tract 8540.01 / Block 3021
Tract 8540.01 / Block 3022
Tract 8540.01 / Block 3023
Tract 8540.01 / Block 3024
Tract 8540.01 / Block 3025
Tract 8540.01 / Block 3026
Tract 8540.01 / Block 3027
Tract 8540.01 / Block 3028
Tract 8540.01 / Block 3029
Tract 8540.01 / Block 3030
Tract 8540.01 / Block 3031
Tract 8540.01 / Block 3032
Tract 8540.01 / Block 3033
Tract 8540.01 / Block 3034
Tract 8540.01 / Block 3035
Tract 8540.01 / Block 3036
Tract 8540.01 / Block 3037
Tract 8540.01 / Block 3039
Tract 8540.01 / Block 3040
Tract 8540.02 / Block 1000
Tract 8540.02 / Block 1001
Tract 8540.02 / Block 1002
Tract 8540.02 / Block 1003
Tract 8540.02 / Block 1004
Tract 8540.02 / Block 1005
Tract 8540.02 / Block 1006
Tract 8540.02 / Block 1007
Tract 8540.02 / Block 1008
Tract 8540.02 / Block 1009
Tract 8540.02 / Block 1010
Tract 8540.02 / Block 1011
Tract 8540.02 / Block 1012
Tract 8540.02 / Block 1013
Tract 8540.02 / Block 1014
Tract 8540.02 / Block 2000
Tract 8540.02 / Block 2001
Tract 8540.02 / Block 2002
Tract 8540.02 / Block 2003
Tract 8540.02 / Block 2004
Tract 8540.02 / Block 2005
Tract 8540.02 / Block 2006
Tract 8540.02 / Block 2007
Tract 8540.02 / Block 2008
Tract 8540.02 / Block 2009
Tract 8540.02 / Block 2010
Tract 8540.02 / Block 2011
Tract 8540.02 / Block 2012
Tract 8540.02 / Block 2013
Tract 8540.02 / Block 2014
Tract 8540.02 / Block 2015
Tract 8540.02 / Block 2016
Tract 8540.02 / Block 2017
Tract 8540.02 / Block 2018
Tract 8540.02 / Block 2019
Tract 8540.02 / Block 2020
Tract 8540.02 / Block 2021
Tract 8540.02 / Block 2022
Tract 8540.02 / Block 2023
Tract 8540.02 / Block 2024
Tract 8540.02 / Block 2025
Tract 8540.02 / Block 2997
Tract 8540.02 / Block 2998
Tract 8540.02 / Block 2999
Tract 8540.02 / Block 3000
Tract 8540.02 / Block 3001
Tract 8540.02 / Block 3002
Tract 8540.02 / Block 3003
Tract 8540.02 / Block 3004
Tract 8540.02 / Block 3005
Tract 8540.02 / Block 3006
Tract 8540.02 / Block 3007
Tract 8540.02 / Block 3008
Tract 8540.02 / Block 3009
Tract 8540.02 / Block 3010
Tract 8540.02 / Block 3011
Tract 8540.02 / Block 3012
Tract 8540.02 / Block 3013
Tract 8540.02 / Block 3014
Tract 8540.02 / Block 3015
Tract 8540.02 / Block 3016
Tract 8540.02 / Block 3017
Tract 8540.02 / Block 3018
Tract 8540.02 / Block 3019
Tract 8540.02 / Block 3020
Tract 8540.02 / Block 3999
Tract 8540.02 / Block 4000
Tract 8540.02 / Block 4001
Tract 8540.02 / Block 4002
Tract 8540.02 / Block 4003
Tract 8540.02 / Block 4004
Tract 8540.02 / Block 4005
Tract 8540.02 / Block 4006
Tract 8540.02 / Block 4007
Tract 8540.02 / Block 4008
Tract 8540.02 / Block 4009
Tract 8540.02 / Block 4010
Tract 8540.02 / Block 4011
Tract 8540.02 / Block 4012
Tract 8540.02 / Block 4013
Tract 8540.02 / Block 4014
Tract 8540.02 / Block 4015
Tract 8540.02 / Block 4016
Tract 8540.02 / Block 4017
Tract 8540.02 / Block 4018
Tract 8540.02 / Block 4019
Tract 8540.02 / Block 4020
Tract 8540.02 / Block 4021
Tract 8540.02 / Block 4022
Tract 8540.02 / Block 4023
Tract 8540.02 / Block 4024
Tract 8540.02 / Block 4025
Tract 8540.02 / Block 4026
Tract 8540.02 / Block 4027
Tract 8540.02 / Block 4028
Tract 8540.02 / Block 4029
Tract 8540.02 / Block 4030
Tract 8540.02 / Block 4031
Tract 8540.02 / Block 4032
Tract 8540.02 / Block 4033
Tract 8540.02 / Block 4034
Tract 8540.02 / Block 4035
Tract 8540.02 / Block 4036
Tract 8540.02 / Block 4037
Tract 8540.02 / Block 4038
Tract 8540.02 / Block 4039
Tract 8540.02 / Block 4040
Tract 8540.02 / Block 4041
Tract 8540.02 / Block 4042
Tract 8540.02 / Block 4043
Tract 8540.02 / Block 4044
Tract 8540.02 / Block 4045
Tract 8540.02 / Block 4046
Tract 8540.02 / Block 4047
Tract 8540.02 / Block 4998
Tract 8540.02 / Block 4999
Tract 8540.02 / Block 5000
Tract 8540.02 / Block 5001
Tract 8540.02 / Block 5002
Tract 8540.02 / Block 5005
Tract 8540.02 / Block 5007
Tract 8540.02 / Block 5008
Tract 8540.02 / Block 5009
Tract 8540.02 / Block 5010
Tract 8540.02 / Block 5011
Tract 8540.02 / Block 5012
Tract 8540.02 / Block 5013
Tract 8540.02 / Block 5025
Tract 8540.02 / Block 5026
Tract 8540.02 / Block 5027
JUDICIAL SUBCIRCUIT 2
Census Tract 8502.01
Census Tract 8502.02
Census Tract 8503.01
Census Tract 8503.02
Census Tract 8504
Census Tract 8505
Census Tract 8508
Census Tract 8509
Census Tract 8510
Census Tract 8511
Census Tract 8512
Census Tract 8513
Census Tract 8514
Census Tract 8515
Census Tract 8516
Census Tract 8517
Kane County (Part)
VTD DN004
VTD DN020
VTD DN022
VTD DN025
VTD DN026
VTD DN027
VTD DN031
VTD EL008
VTD EL010
VTD EL014
VTD EL015
VTD EL043
VTD EL046
VTD EL050
VTD DN010 (Part)
Tract 8501.00 / Block 1000
Tract 8501.00 / Block 1001
Tract 8501.00 / Block 1002
Tract 8501.00 / Block 1003
Tract 8501.00 / Block 1004
Tract 8501.00 / Block 1005
Tract 8501.00 / Block 1006
Tract 8501.00 / Block 1007
Tract 8501.00 / Block 1008
Tract 8501.00 / Block 1009
Tract 8501.00 / Block 1010
Tract 8501.00 / Block 1011
Tract 8501.00 / Block 1012
Tract 8501.00 / Block 1013
Tract 8501.00 / Block 1014
Tract 8501.00 / Block 1015
Tract 8501.00 / Block 1016
Tract 8501.00 / Block 1017
Tract 8501.00 / Block 1018
Tract 8501.00 / Block 1019
Tract 8501.00 / Block 1020
Tract 8501.00 / Block 1021
Tract 8501.00 / Block 1022
Tract 8501.00 / Block 1023
Tract 8501.00 / Block 1024
Tract 8501.00 / Block 1025
Tract 8501.00 / Block 1026
Tract 8501.00 / Block 1027
Tract 8501.00 / Block 1028
Tract 8501.00 / Block 1029
Tract 8501.00 / Block 1030
Tract 8501.00 / Block 1031
Tract 8501.00 / Block 1032
Tract 8501.00 / Block 1033
Tract 8501.00 / Block 1034
Tract 8501.00 / Block 1035
Tract 8501.00 / Block 1036
Tract 8501.00 / Block 1037
Tract 8501.00 / Block 1038
Tract 8501.00 / Block 1039
Tract 8501.00 / Block 1040
Tract 8501.00 / Block 1041
Tract 8501.00 / Block 1042
Tract 8501.00 / Block 1043
Tract 8501.00 / Block 1044
Tract 8501.00 / Block 1045
Tract 8501.00 / Block 1046
Tract 8501.00 / Block 2000
Tract 8501.00 / Block 2001
Tract 8501.00 / Block 2002
Tract 8501.00 / Block 2003
Tract 8501.00 / Block 2004
Tract 8501.00 / Block 2005
Tract 8501.00 / Block 2006
Tract 8501.00 / Block 2017
Tract 8501.00 / Block 2018
Tract 8501.00 / Block 2995
Tract 8501.00 / Block 2996
Tract 8501.00 / Block 2998
Tract 8501.00 / Block 3000
Tract 8501.00 / Block 3001
Tract 8501.00 / Block 3002
Tract 8501.00 / Block 3003
Tract 8501.00 / Block 3004
Tract 8501.00 / Block 3005
Tract 8501.00 / Block 3006
Tract 8501.00 / Block 3007
Tract 8501.00 / Block 3008
Tract 8501.00 / Block 3009
Tract 8501.00 / Block 3010
Tract 8501.00 / Block 3011
Tract 8501.00 / Block 3012
Tract 8501.00 / Block 3013
Tract 8501.00 / Block 3014
Tract 8501.00 / Block 3015
Tract 8501.00 / Block 3016
Tract 8501.00 / Block 3017
Tract 8501.00 / Block 3018
Tract 8501.00 / Block 3019
Tract 8501.00 / Block 3020
Tract 8501.00 / Block 3021
Tract 8501.00 / Block 3022
Tract 8501.00 / Block 3023
Tract 8501.00 / Block 3024
Tract 8501.00 / Block 3025
Tract 8501.00 / Block 3026
Tract 8501.00 / Block 3027
Tract 8501.00 / Block 3028
Tract 8501.00 / Block 3029
Tract 8501.00 / Block 3030
Tract 8501.00 / Block 3031
Tract 8501.00 / Block 4047
Tract 8501.00 / Block 4057
Tract 8501.00 / Block 4058
Tract 8501.00 / Block 4059
Tract 8501.00 / Block 4060
Tract 8501.00 / Block 4061
Tract 8501.00 / Block 4062
Tract 8501.00 / Block 4063
Tract 8501.00 / Block 4064
Tract 8501.00 / Block 4065
Tract 8501.00 / Block 4066
Tract 8501.00 / Block 4067
Tract 8501.00 / Block 4068
Tract 8501.00 / Block 4069
Tract 8501.00 / Block 4070
Tract 8501.00 / Block 4071
Tract 8501.00 / Block 4072
Tract 8501.00 / Block 4073
Tract 8501.00 / Block 4085
Tract 8501.00 / Block 4086
Tract 8501.00 / Block 4087
Tract 8501.00 / Block 4088
Tract 8501.00 / Block 4089
Tract 8501.00 / Block 4095
Tract 8501.00 / Block 4096
Tract 8501.00 / Block 4100
Tract 8501.00 / Block 4124
Tract 8501.00 / Block 4125
Tract 8501.00 / Block 4126
Tract 8501.00 / Block 4127
Tract 8501.00 / Block 4151
Tract 8501.00 / Block 4152
Tract 8501.00 / Block 4153
Tract 8501.00 / Block 4154
Tract 8501.00 / Block 4157
Tract 8501.00 / Block 4158
Tract 8501.00 / Block 4159
Tract 8501.00 / Block 4177
Tract 8501.00 / Block 4178
Tract 8501.00 / Block 4179
Tract 8501.00 / Block 4180
Tract 8501.00 / Block 4181
Tract 8501.00 / Block 4993
Tract 8501.00 / Block 4995
Tract 8501.00 / Block 4996
Tract 8501.00 / Block 4999
Tract 8506.00 / Block 2012
Tract 8506.00 / Block 2013
Tract 8506.00 / Block 2014
Tract 8506.00 / Block 2015
Tract 8506.00 / Block 2016
Tract 8506.00 / Block 3000
Tract 8506.00 / Block 3001
Tract 8506.00 / Block 3002
Tract 8506.00 / Block 3003
Tract 8506.00 / Block 3004
Tract 8506.00 / Block 3005
Tract 8506.00 / Block 3006
Tract 8506.00 / Block 3007
Tract 8506.00 / Block 3008
Tract 8506.00 / Block 3009
Tract 8506.00 / Block 3010
Tract 8506.00 / Block 3011
Tract 8506.00 / Block 3012
Tract 8506.00 / Block 3013
Tract 8506.00 / Block 3014
Tract 8506.00 / Block 3015
Tract 8506.00 / Block 3016
Tract 8506.00 / Block 3017
Tract 8506.00 / Block 3018
Tract 8506.00 / Block 3019
Tract 8506.00 / Block 3020
Tract 8506.00 / Block 3021
Tract 8506.00 / Block 3022
Tract 8506.00 / Block 3023
Tract 8506.00 / Block 3024
Tract 8506.00 / Block 3025
Tract 8506.00 / Block 3026
Tract 8506.00 / Block 3027
Tract 8506.00 / Block 3028
Tract 8506.00 / Block 3029
Tract 8506.00 / Block 3030
Tract 8506.00 / Block 3031
Tract 8506.00 / Block 3032
Tract 8506.00 / Block 3033
Tract 8506.00 / Block 3034
Tract 8506.00 / Block 3035
Tract 8506.00 / Block 3036
Tract 8506.00 / Block 3037
Tract 8506.00 / Block 3038
Tract 8506.00 / Block 3039
Tract 8506.00 / Block 3040
Tract 8506.00 / Block 3041
Tract 8506.00 / Block 3042
Tract 8506.00 / Block 3043
Tract 8506.00 / Block 3044
Tract 8506.00 / Block 3045
Tract 8506.00 / Block 3046
Tract 8506.00 / Block 3047
Tract 8506.00 / Block 3048
Tract 8506.00 / Block 3049
Tract 8506.00 / Block 3050
Tract 8506.00 / Block 3051
Tract 8506.00 / Block 3999
Tract 8518.01 / Block 1002
Tract 8518.01 / Block 1003
Tract 8518.01 / Block 1007
Tract 8518.02 / Block 1000
Tract 8518.02 / Block 1001
Tract 8518.02 / Block 1002
Tract 8518.02 / Block 1003
Tract 8518.02 / Block 1004
Tract 8518.02 / Block 1005
Tract 8518.02 / Block 1006
Tract 8518.02 / Block 1007
Tract 8518.02 / Block 1008
Tract 8518.02 / Block 1009
Tract 8518.02 / Block 1010
Tract 8518.02 / Block 1011
Tract 8518.02 / Block 1012
Tract 8518.02 / Block 1013
Tract 8518.02 / Block 1014
Tract 8518.02 / Block 1015
Tract 8518.02 / Block 1016
Tract 8518.02 / Block 1017
Tract 8518.02 / Block 1018
Tract 8518.02 / Block 1019
Tract 8518.02 / Block 1020
Tract 8518.02 / Block 1021
Tract 8518.02 / Block 1022
Tract 8518.02 / Block 1023
Tract 8518.02 / Block 1024
Tract 8518.02 / Block 1025
Tract 8518.02 / Block 1026
Tract 8518.02 / Block 2003
Tract 8518.02 / Block 2004
Tract 8518.02 / Block 2005
Tract 8518.02 / Block 2013
Tract 8518.02 / Block 2014
Tract 8518.02 / Block 2015
Tract 8519.03 / Block 1018
Tract 8519.03 / Block 1022
Tract 8519.03 / Block 1023
Tract 8519.03 / Block 1025
Tract 8519.03 / Block 2000
Tract 8519.03 / Block 2001
Tract 8519.03 / Block 2002
Tract 8519.03 / Block 2003
Tract 8519.03 / Block 2004
Tract 8519.03 / Block 2005
Tract 8519.03 / Block 2006
Tract 8519.03 / Block 2007
Tract 8519.03 / Block 2008
Tract 8519.03 / Block 2011
Tract 8519.03 / Block 2012
Tract 8519.03 / Block 2013
Tract 8519.03 / Block 2014
JUDICIAL SUBCIRCUIT 3
Kendall County
Census Tract 17
Census Tract 18
Census Tract 19
Census Tract 20
Census Tract 21
Census Tract 8524.01
Census Tract 8545.01
Census Tract 8545.02
Kane County (Part)
Big Rock township
Kaneville township
Kane County (Part)
VTD AC501
VTD AC502
VTD AC503
VTD AT002
VTD AT009
VTD CA001
VTD CA003
VTD CA008
VTD MI01 (Part)
Tract 0003.00 / Block 2054
Tract 0003.00 / Block 2055
Tract 0003.00 / Block 2056
Tract 0003.00 / Block 2057
Tract 0003.00 / Block 2058
Tract 0003.00 / Block 2059
Tract 0003.00 / Block 2060
Tract 0003.00 / Block 2061
Tract 0003.00 / Block 2062
Tract 0003.00 / Block 2063
Tract 0003.00 / Block 2064
Tract 0003.00 / Block 2065
Tract 0003.00 / Block 2066
Tract 0003.00 / Block 2067
Tract 0003.00 / Block 2068
Tract 0003.00 / Block 2069
Tract 0003.00 / Block 2070
Tract 0003.00 / Block 2071
Tract 0003.00 / Block 2072
Tract 0003.00 / Block 2073
Tract 0003.00 / Block 2074
Tract 0003.00 / Block 2075
Tract 0003.00 / Block 2076
Tract 0003.00 / Block 2077
Tract 0003.00 / Block 2078
Tract 0003.00 / Block 2079
Tract 0003.00 / Block 2080
Tract 0003.00 / Block 2081
Tract 0003.00 / Block 2082
Tract 0003.00 / Block 2083
Tract 0003.00 / Block 2084
Tract 0003.00 / Block 2085
Tract 0003.00 / Block 2086
Tract 0003.00 / Block 2087
Tract 0014.00 / Block 4029
Tract 0014.00 / Block 4030
Tract 0014.00 / Block 4031
Tract 0014.00 / Block 4032
Tract 0014.00 / Block 4033
Tract 0014.00 / Block 4034
Tract 0014.00 / Block 4037
Tract 0014.00 / Block 4040
Tract 0014.00 / Block 4041
Tract 0014.00 / Block 4042
Tract 0014.00 / Block 4043
Tract 0014.00 / Block 4044
Tract 0014.00 / Block 4045
Tract 0014.00 / Block 4046
Tract 0014.00 / Block 4047
Tract 0014.00 / Block 4048
Tract 0014.00 / Block 4049
Tract 0014.00 / Block 4050
Tract 0014.00 / Block 4051
Tract 0014.00 / Block 4052
Tract 0014.00 / Block 4053
Tract 0014.00 / Block 4054
Tract 0014.00 / Block 4055
Tract 0015.00 / Block 3045
Tract 0015.00 / Block 3046
Tract 0015.00 / Block 3047
Tract 0015.00 / Block 3048
Tract 0015.00 / Block 3049
Tract 0015.00 / Block 3051
Tract 0015.00 / Block 3052
Tract 0015.00 / Block 3053
Tract 0015.00 / Block 3054
Tract 0015.00 / Block 3055
Tract 0015.00 / Block 3056
Tract 0015.00 / Block 3057
Tract 0015.00 / Block 3058
Tract 0015.00 / Block 3059
Tract 0015.00 / Block 3060
Tract 0015.00 / Block 3061
Tract 0015.00 / Block 3062
Tract 0016.00 / Block 1046
Tract 0016.00 / Block 1047
Tract 0016.00 / Block 1048
Tract 0016.00 / Block 1049
Tract 0016.00 / Block 1050
Tract 0016.00 / Block 2086
Tract 0016.00 / Block 2087
Tract 0016.00 / Block 2092
Tract 0016.00 / Block 2093
Tract 0016.00 / Block 2094
Tract 0016.00 / Block 2095
Tract 0016.00 / Block 2096
VTD CA010 (Part)
Tract 8524.02 / Block 1000
Tract 8524.02 / Block 1001
Tract 8524.02 / Block 1002
Tract 8524.02 / Block 1003
Tract 8524.02 / Block 1004
Tract 8524.02 / Block 1005
Tract 8524.02 / Block 1006
Tract 8524.02 / Block 1007
Tract 8524.02 / Block 1008
Tract 8524.02 / Block 1009
Tract 8524.02 / Block 1010
Tract 8524.02 / Block 1011
Tract 8524.02 / Block 1012
Tract 8524.02 / Block 1013
Tract 8524.02 / Block 1014
Tract 8524.02 / Block 1015
Tract 8524.02 / Block 1016
Tract 8524.02 / Block 1017
Tract 8524.02 / Block 1018
Tract 8524.02 / Block 2000
Tract 8524.02 / Block 2001
Tract 8524.02 / Block 2011
Tract 8524.02 / Block 2012
Tract 8524.02 / Block 2013
Tract 8524.03 / Block 1000
Tract 8524.03 / Block 1032
Tract 8524.03 / Block 1033
Tract 8524.03 / Block 1034
Tract 8524.03 / Block 1035
Tract 8524.03 / Block 1036
Tract 8524.03 / Block 1037
Tract 8524.03 / Block 1038
Tract 8524.03 / Block 1039
Tract 8524.03 / Block 1040
Tract 8524.03 / Block 1065
Tract 8524.03 / Block 1066
Tract 8524.03 / Block 1067
Tract 8524.03 / Block 1069
Tract 8524.03 / Block 1998
Tract 8524.03 / Block 1999
JUDICIAL SUBCIRCUIT 4
Census Tract 8520.01
Census Tract 8520.02
Census Tract 8520.03
Census Tract 8521
Census Tract 8522.01
Census Tract 8523
Census Tract 8525
Census Tract 8526.01
Census Tract 8526.02
Census Tract 8527
Census Tract 8528.01
Census Tract 8528.02
Kane County (Part)
VTD EL021
VTD EL024
VTD EL036
VTD EL038
VTD EL039
VTD EL049
VTD EL053
VTD EL055
VTD SC013
VTD SC019 (Part)
Tract 8522.02 / Block 1000
Tract 8522.02 / Block 1001
Tract 8522.02 / Block 1002
Tract 8522.02 / Block 1003
Tract 8522.02 / Block 1004
Tract 8522.02 / Block 1005
Tract 8522.02 / Block 1006
Tract 8522.02 / Block 1007
Tract 8522.02 / Block 1008
Tract 8522.02 / Block 1009
Tract 8522.02 / Block 1010
Tract 8522.02 / Block 1011
Tract 8522.02 / Block 1012
Tract 8522.02 / Block 1013
Tract 8522.02 / Block 1014
Tract 8522.02 / Block 2000
Tract 8522.02 / Block 2001
Tract 8522.02 / Block 2013
Tract 8522.02 / Block 2014
Tract 8522.02 / Block 2015
Tract 8522.02 / Block 2016
Tract 8522.02 / Block 2017
Tract 8522.02 / Block 2018
Tract 8522.02 / Block 3005
Tract 8522.02 / Block 3006
Tract 8522.02 / Block 3007
Tract 8522.02 / Block 3008
Tract 8522.02 / Block 3009
Tract 8522.02 / Block 4000
Tract 8522.02 / Block 4001
Tract 8522.02 / Block 4002
Tract 8522.02 / Block 4003
Tract 8522.02 / Block 4004
Tract 8522.02 / Block 4005
Tract 8522.02 / Block 4006
Tract 8522.02 / Block 4007
Tract 8522.02 / Block 4008
Tract 8522.02 / Block 4009
Tract 8522.02 / Block 4010
Tract 8522.02 / Block 4011
Tract 8522.02 / Block 4012
Tract 8522.02 / Block 4013
Tract 8522.02 / Block 4014
Tract 8522.02 / Block 4015
Tract 8522.02 / Block 4016
Tract 8522.02 / Block 4017
Tract 8522.02 / Block 4018
Tract 8522.02 / Block 4019
Tract 8522.02 / Block 4020
Tract 8522.02 / Block 4021
Tract 8522.02 / Block 4022
Tract 8522.02 / Block 4023
Tract 8522.02 / Block 4024
Tract 8522.02 / Block 4025
Tract 8522.02 / Block 4026
Tract 8522.02 / Block 4027
Tract 8522.02 / Block 4028
Tract 8522.02 / Block 4029
Tract 8522.02 / Block 4030
Tract 8522.02 / Block 4031
Tract 8522.02 / Block 4032
Tract 8522.02 / Block 4033
Tract 8522.02 / Block 4034
Tract 8522.02 / Block 4035
Tract 8522.02 / Block 4036
Tract 8522.02 / Block 4037
Tract 8522.02 / Block 4038
Tract 8522.02 / Block 4039
Tract 8522.02 / Block 4040
Tract 8522.02 / Block 4041
Tract 8522.02 / Block 4042
Tract 8522.02 / Block 4043
Tract 8522.02 / Block 4044
Tract 8522.02 / Block 4045
Tract 8522.02 / Block 4047
Tract 8522.02 / Block 4048
Tract 8522.02 / Block 4049
Tract 8522.02 / Block 4050
Tract 8522.02 / Block 4051
Tract 8522.02 / Block 4052
Tract 8522.02 / Block 5000
Tract 8522.02 / Block 5001
Tract 8522.02 / Block 5002
Tract 8522.02 / Block 5003
Tract 8522.02 / Block 5004
Tract 8522.02 / Block 5005
Tract 8522.02 / Block 5006
Tract 8522.02 / Block 5007
Tract 8522.02 / Block 5008
Tract 8522.02 / Block 5009
Tract 8522.02 / Block 5010
Tract 8522.02 / Block 5011
Tract 8522.02 / Block 5012
Tract 8522.02 / Block 5013
Tract 8522.02 / Block 5014
Tract 8522.02 / Block 5015
Tract 8522.02 / Block 5016
Tract 8522.02 / Block 5017
Tract 8522.02 / Block 5018
Tract 8522.02 / Block 5019
Tract 8522.02 / Block 5020
Tract 8522.02 / Block 5021
Tract 8522.02 / Block 5022
Tract 8522.02 / Block 5023
Tract 8522.02 / Block 5024
Tract 8522.02 / Block 5025
Tract 8522.02 / Block 5027
Tract 8524.02 / Block 1022
JUDICIAL SUBCIRCUIT 5
Census Tract 1
Census Tract 2
Census Tract 4
Census Tract 5
Census Tract 6
Census Tract 7
Census Tract 8
Census Tract 9
Census Tract 10
Census Tract 11
Census Tract 12
Census Tract 13
Census Tract 8507.01
Census Tract 8507.02
Census Tract 8507.03
DeKalb County (Part)
Malta township
South Grove township
Virgil township
DeKalb County (Part)
VTD DK26
VTD DK27
VTD DK29
VTD DK31
VTD DK32
VTD DK34
Kane County (Part)
VTD DN029
VTD EL007
VTD EL016
VTD EL047
VTD EL048
VTD EL051
VTD EL052
VTD EL054
VTD EL056
VTD EL057
VTD MF01 (Part)
Tract 0003.00 / Block 1000
Tract 0003.00 / Block 1001
Tract 0003.00 / Block 1002
Tract 0003.00 / Block 1003
Tract 0003.00 / Block 1022
Tract 0003.00 / Block 1023
Tract 0003.00 / Block 1024
Tract 0003.00 / Block 1025
Tract 0003.00 / Block 1026
Tract 0003.00 / Block 1027
Tract 0003.00 / Block 1028
Tract 0003.00 / Block 1029
Tract 0003.00 / Block 1063
Tract 0003.00 / Block 1064
Tract 0003.00 / Block 1065
Tract 0003.00 / Block 1066
Tract 0003.00 / Block 1073
Tract 0003.00 / Block 1074
Tract 0003.00 / Block 1075
Tract 0003.00 / Block 3000
Tract 0003.00 / Block 3006
Tract 0003.00 / Block 3007
Tract 0003.00 / Block 3008
Tract 0003.00 / Block 3009
Tract 0003.00 / Block 3010
Tract 0003.00 / Block 3011
Tract 0003.00 / Block 3012
Tract 0014.00 / Block 3000
Tract 0014.00 / Block 3001
Tract 0014.00 / Block 4000
Tract 0014.00 / Block 4001
Tract 0014.00 / Block 4002
Tract 0014.00 / Block 4003
Tract 0014.00 / Block 4004
Tract 0014.00 / Block 4005
Tract 0014.00 / Block 4006
Tract 0014.00 / Block 4007
Tract 0014.00 / Block 4009
Tract 0014.00 / Block 4014
Tract 0014.00 / Block 4015
Tract 0015.00 / Block 4000
Tract 0015.00 / Block 4001
Tract 0015.00 / Block 4002
Tract 0015.00 / Block 4003
Tract 0015.00 / Block 4004
Tract 0015.00 / Block 4005
Tract 0015.00 / Block 4006
Tract 0015.00 / Block 4007
Tract 0015.00 / Block 4008
Tract 0015.00 / Block 4009
Tract 0015.00 / Block 4039
Tract 0015.00 / Block 4040
Tract 0015.00 / Block 4043
Tract 0015.00 / Block 4044
Tract 0015.00 / Block 4045
Tract 0015.00 / Block 4046
Tract 0015.00 / Block 4047
Tract 0015.00 / Block 4048
Tract 0015.00 / Block 4049
Tract 0016.00 / Block 1000
Tract 0016.00 / Block 1001
Tract 0016.00 / Block 1002
Tract 0016.00 / Block 1003
Tract 0016.00 / Block 1004
Tract 0016.00 / Block 1005
Tract 0016.00 / Block 1006
Tract 0016.00 / Block 1007
Tract 0016.00 / Block 1008
Tract 0016.00 / Block 1009
Tract 0016.00 / Block 1010
Tract 0016.00 / Block 1011
Tract 0016.00 / Block 1012
Tract 0016.00 / Block 1013
Tract 0016.00 / Block 1014
Tract 0016.00 / Block 1015
Tract 0016.00 / Block 1016
Tract 0016.00 / Block 1017
Tract 0016.00 / Block 1018
Tract 0016.00 / Block 1019
Tract 0016.00 / Block 1020
Tract 0016.00 / Block 1021
Tract 0016.00 / Block 1022
Tract 0016.00 / Block 1023
Tract 0016.00 / Block 1024
Tract 0016.00 / Block 1025
Tract 0016.00 / Block 1026
Tract 0016.00 / Block 1027
Tract 0016.00 / Block 1028
Tract 0016.00 / Block 1029
Tract 0016.00 / Block 1030
Tract 0016.00 / Block 1031
Tract 0016.00 / Block 1032
Tract 0016.00 / Block 1033
Tract 0016.00 / Block 1034
Tract 0016.00 / Block 1035
Tract 0016.00 / Block 1036
Tract 0016.00 / Block 1037
Tract 0016.00 / Block 1038
Tract 0016.00 / Block 1039
Tract 0016.00 / Block 1040
Tract 0016.00 / Block 1041
Tract 0016.00 / Block 1042
Tract 0016.00 / Block 1043
Tract 0016.00 / Block 1044
Tract 0016.00 / Block 1045
Tract 0016.00 / Block 2000
Tract 0016.00 / Block 2001
Tract 0016.00 / Block 2002
Tract 0016.00 / Block 2003
Tract 0016.00 / Block 2004
Tract 0016.00 / Block 2005
Tract 0016.00 / Block 2006
Tract 0016.00 / Block 2007
Tract 0016.00 / Block 2008
Tract 0016.00 / Block 2009
Tract 0016.00 / Block 2010
Tract 0016.00 / Block 2011
Tract 0016.00 / Block 2012
Tract 0016.00 / Block 2013
Tract 0016.00 / Block 2014
Tract 0016.00 / Block 2015
Tract 0016.00 / Block 2016
Tract 0016.00 / Block 2017
Tract 0016.00 / Block 2018
Tract 0016.00 / Block 2019
Tract 0016.00 / Block 2020
Tract 0016.00 / Block 2021
Tract 0016.00 / Block 2022
Tract 0016.00 / Block 2023
Tract 0016.00 / Block 2024
Tract 0016.00 / Block 2025
Tract 0016.00 / Block 2026
Tract 0016.00 / Block 2027
Tract 0016.00 / Block 2028
Tract 0016.00 / Block 2029
Tract 0016.00 / Block 2030
Tract 0016.00 / Block 2031
Tract 0016.00 / Block 2032
Tract 0016.00 / Block 2033
Tract 0016.00 / Block 2034
Tract 0016.00 / Block 2035
Tract 0016.00 / Block 2036
Tract 0016.00 / Block 2037
Tract 0016.00 / Block 2038
Tract 0016.00 / Block 2039
Tract 0016.00 / Block 2040
Tract 0016.00 / Block 2041
Tract 0016.00 / Block 2042
Tract 0016.00 / Block 2043
Tract 0016.00 / Block 2044
Tract 0016.00 / Block 2045
Tract 0016.00 / Block 2046
Tract 0016.00 / Block 2047
Tract 0016.00 / Block 2048
Tract 0016.00 / Block 2049
Tract 0016.00 / Block 2050
Tract 0016.00 / Block 2051
Tract 0016.00 / Block 2052
Tract 0016.00 / Block 2053
Tract 0016.00 / Block 2054
Tract 0016.00 / Block 2055
Tract 0016.00 / Block 2056
Tract 0016.00 / Block 2057
Tract 0016.00 / Block 2058
Tract 0016.00 / Block 2059
Tract 0016.00 / Block 2060
Tract 0016.00 / Block 2061
Tract 0016.00 / Block 2062
Tract 0016.00 / Block 2063
Tract 0016.00 / Block 2064
Tract 0016.00 / Block 2065
Tract 0016.00 / Block 2066
Tract 0016.00 / Block 2067
Tract 0016.00 / Block 2068
Tract 0016.00 / Block 2069
Tract 0016.00 / Block 2070
Tract 0016.00 / Block 2071
Tract 0016.00 / Block 2072
Tract 0016.00 / Block 2073
Tract 0016.00 / Block 2074
Tract 0016.00 / Block 2075
Tract 0016.00 / Block 2076
Tract 0016.00 / Block 2077
Tract 0016.00 / Block 2078
Tract 0016.00 / Block 2079
Tract 0016.00 / Block 2080
Tract 0016.00 / Block 2081
Tract 0016.00 / Block 2082
Tract 0016.00 / Block 2083
Tract 0016.00 / Block 2084
Tract 0016.00 / Block 2085
Tract 0016.00 / Block 2088
Tract 0016.00 / Block 2089
Tract 0016.00 / Block 2090
Tract 0016.00 / Block 2091
Tract 0016.00 / Block 2097
Tract 0016.00 / Block 2098
Tract 0016.00 / Block 2099
VTD DN030 (Part)
Tract 8501.00 / Block 4011
Tract 8501.00 / Block 4012
Tract 8501.00 / Block 4013
Tract 8501.00 / Block 4031
Tract 8501.00 / Block 4032
Tract 8501.00 / Block 4048
Tract 8501.00 / Block 4049
Tract 8501.00 / Block 4050
Tract 8501.00 / Block 4051
Tract 8501.00 / Block 4052
Tract 8501.00 / Block 4082
Tract 8501.00 / Block 4083
Tract 8501.00 / Block 4084
Tract 8501.00 / Block 4097
Tract 8501.00 / Block 4098
Tract 8501.00 / Block 4099
Tract 8501.00 / Block 4101
Tract 8501.00 / Block 4102
Tract 8501.00 / Block 4103
Tract 8501.00 / Block 4104
Tract 8501.00 / Block 4105
Tract 8501.00 / Block 4106
Tract 8501.00 / Block 4107
Tract 8501.00 / Block 4108
Tract 8501.00 / Block 4109
Tract 8501.00 / Block 4110
Tract 8501.00 / Block 4111
Tract 8501.00 / Block 4112
Tract 8501.00 / Block 4113
Tract 8501.00 / Block 4114
Tract 8501.00 / Block 4115
Tract 8501.00 / Block 4116
Tract 8501.00 / Block 4117
Tract 8501.00 / Block 4118
Tract 8501.00 / Block 4119
Tract 8501.00 / Block 4120
Tract 8501.00 / Block 4121
Tract 8501.00 / Block 4122
Tract 8501.00 / Block 4123
Tract 8501.00 / Block 4128
Tract 8501.00 / Block 4129
Tract 8501.00 / Block 4130
Tract 8501.00 / Block 4131
Tract 8501.00 / Block 4132
Tract 8501.00 / Block 4133
Tract 8501.00 / Block 4134
Tract 8501.00 / Block 4135
Tract 8501.00 / Block 4136
Tract 8501.00 / Block 4137
Tract 8501.00 / Block 4138
Tract 8501.00 / Block 4139
Tract 8501.00 / Block 4140
Tract 8501.00 / Block 4141
Tract 8501.00 / Block 4142
Tract 8501.00 / Block 4143
Tract 8501.00 / Block 4144
Tract 8501.00 / Block 4145
Tract 8501.00 / Block 4146
Tract 8501.00 / Block 4147
Tract 8501.00 / Block 4185
Tract 8506.00 / Block 2001
Tract 8506.00 / Block 2002
Tract 8506.00 / Block 2003
Tract 8506.00 / Block 2004
Tract 8506.00 / Block 2005
Tract 8506.00 / Block 2006
Tract 8506.00 / Block 2007
Tract 8506.00 / Block 2008
Tract 8506.00 / Block 2009
Tract 8506.00 / Block 2010
Tract 8506.00 / Block 2011
Tract 8506.00 / Block 2017
Tract 8506.00 / Block 2018
Tract 8506.00 / Block 2019
Tract 8506.00 / Block 2020
(Source: P.A. 94-3, eff. 5-31-05.)

(705 ILCS 22/15)
Sec. 15. The 17th Judicial Circuit is divided into 4 subcircuits, with the numerical order 1, 2, 3, and 4, as follows:

JUDICIAL SUBCIRCUIT 1

Tract 0001.01
Tract 0001.03
Tract 0001.04
Tract 0001.05
Tract 0002.00
Tract 0023.01
Tract 0023.02
Tract 0024.00
Tract 0025.00
Tract 0027.00
Tract 0032.00
Tract 0033.00
Tract 0034.00
Tract 0036.01
Tract 0036.02
Tract 0036.04
Tract 0036.05
Tract 0036.06
Winnebago (Part)
VTD HR13
VTD HR19
VTD HR22
VTD OW01
VTD OW02
VTD OW03
VTD OW04
VTD R0501
VTD R0502
VTD R0506
VTD R0508
Winnebago (Part)
BG 1
BG 5
BG 3
BG 4
VTD RT57 (Part)
Tract 0003.00 / Block 2000
Tract 0003.00 / Block 4002
Tract 0003.00 / Block 4003
Tract 0003.00 / Block 4999
Tract 0001.00 / Block 1997
Tract 0001.00 / Block 2000
Tract 0001.00 / Block 2001
Tract 0001.00 / Block 2002
Tract 0001.00 / Block 2004
Tract 0001.00 / Block 2005
Tract 0001.00 / Block 2008
Tract 0001.00 / Block 2999
Tract 0001.00 / Block 3022
Tract 0001.00 / Block 3023
Tract 0001.00 / Block 3024
Tract 0001.00 / Block 3025
Tract 0001.00 / Block 3026
Tract 0001.00 / Block 3027
Tract 0001.00 / Block 3028
Tract 0021.00 / Block 1003
Tract 0021.00 / Block 1004
Tract 0021.00 / Block 1005
Tract 0021.00 / Block 1006
Tract 0021.00 / Block 1007
Tract 0021.00 / Block 1008
Tract 0021.00 / Block 1009
Tract 0021.00 / Block 1010
Tract 0021.00 / Block 1011
Tract 0021.00 / Block 1012
Tract 0021.00 / Block 1013
Tract 0021.00 / Block 1014
Tract 0021.00 / Block 1015
Tract 0021.00 / Block 1016
Tract 0021.00 / Block 1017
Tract 0021.00 / Block 1018
Tract 0021.00 / Block 1019
Tract 0021.00 / Block 1020
Tract 0021.00 / Block 1021
Tract 0021.00 / Block 1022
Tract 0021.00 / Block 1998
Tract 0021.00 / Block 1999
Tract 0022.00 / Block 1000
Tract 0022.00 / Block 1001
Tract 0022.00 / Block 1002
Tract 0022.00 / Block 1003
Tract 0022.00 / Block 1006
Tract 0022.00 / Block 1009
Tract 0022.00 / Block 1010
Tract 0022.00 / Block 1011
Tract 0022.00 / Block 1012
Tract 0022.00 / Block 1013
Tract 0022.00 / Block 1014
Tract 0022.00 / Block 1015
Tract 0022.00 / Block 1022
Tract 0022.00 / Block 1023
Tract 0022.00 / Block 1027
Tract 0022.00 / Block 1029
Tract 0022.00 / Block 1030
Tract 0022.00 / Block 1033
Tract 0022.00 / Block 1036
Tract 0022.00 / Block 1038
Tract 0022.00 / Block 1039
Tract 0022.00 / Block 2000
Tract 0022.00 / Block 2001
Tract 0022.00 / Block 2002
Tract 0022.00 / Block 2003
Tract 0022.00 / Block 2004
Tract 0022.00 / Block 2005
Tract 0022.00 / Block 2006
Tract 0022.00 / Block 2007
Tract 0022.00 / Block 2008
Tract 0022.00 / Block 2009
Tract 0022.00 / Block 2010
Tract 0022.00 / Block 2011
Tract 0022.00 / Block 2012
Tract 0022.00 / Block 2013
Tract 0022.00 / Block 2014
Tract 0022.00 / Block 2015
Tract 0022.00 / Block 2016
Tract 0022.00 / Block 2017
Tract 0022.00 / Block 2018
Tract 0022.00 / Block 2019
Tract 0022.00 / Block 2020
Tract 0022.00 / Block 2021
Tract 0022.00 / Block 2022
Tract 0022.00 / Block 2023
Tract 0022.00 / Block 2028
Tract 0022.00 / Block 2029
Tract 0022.00 / Block 2030
Tract 0022.00 / Block 2033
Tract 0022.00 / Block 2034
Tract 0022.00 / Block 2035
Tract 0022.00 / Block 2036
Tract 0022.00 / Block 2037
Tract 0022.00 / Block 2038
Tract 0022.00 / Block 2039
Tract 0022.00 / Block 2040
Tract 0022.00 / Block 2041
Tract 0022.00 / Block 2042
Tract 0022.00 / Block 2043
Tract 0022.00 / Block 2044
Tract 0022.00 / Block 2045
Tract 0022.00 / Block 2046
Tract 0022.00 / Block 3008
Tract 0022.00 / Block 3009
Tract 0022.00 / Block 3010
Tract 0022.00 / Block 3011
Tract 0022.00 / Block 3998
Tract 0022.00 / Block 4001
Tract 0022.00 / Block 4002
Tract 0022.00 / Block 4003
Tract 0022.00 / Block 4004
Tract 0022.00 / Block 4005
Tract 0022.00 / Block 4006
Tract 0022.00 / Block 4007
Tract 0022.00 / Block 4008
Tract 0022.00 / Block 4009
Tract 0022.00 / Block 4010
Tract 0022.00 / Block 4011
Tract 0022.00 / Block 4012
Tract 0022.00 / Block 4013
Tract 0022.00 / Block 4014
Tract 0026.00 / Block 1003
Tract 0026.00 / Block 1004
Tract 0026.00 / Block 1005
Tract 0026.00 / Block 1006
Tract 0026.00 / Block 1013
Tract 0026.00 / Block 1014
Tract 0026.00 / Block 1015
Tract 0026.00 / Block 2001
Tract 0026.00 / Block 2002
Tract 0026.00 / Block 2003
Tract 0026.00 / Block 2004
Tract 0026.00 / Block 2005
Tract 0026.00 / Block 2006
Tract 0026.00 / Block 2007
Tract 0026.00 / Block 2008
Tract 0026.00 / Block 2009
Tract 0026.00 / Block 2010
Tract 0026.00 / Block 2011
Tract 0026.00 / Block 2012
Tract 0026.00 / Block 2013
Tract 0026.00 / Block 2014
Tract 0026.00 / Block 2015
Tract 0026.00 / Block 2016
Tract 0026.00 / Block 2017
Tract 0026.00 / Block 2018
Tract 0026.00 / Block 2023
Tract 0026.00 / Block 2024
Tract 0026.00 / Block 2025
Tract 0026.00 / Block 2026
Tract 0026.00 / Block 2027
Tract 0026.00 / Block 2028
Tract 0026.00 / Block 2029
Tract 0026.00 / Block 2030
Tract 0026.00 / Block 2031
Tract 0026.00 / Block 2032
Tract 0026.00 / Block 2033
Tract 0026.00 / Block 2034
Tract 0026.00 / Block 2035
Tract 0026.00 / Block 2036
Tract 0026.00 / Block 2037
Tract 0026.00 / Block 2038
Tract 0026.00 / Block 2039
Tract 0026.00 / Block 2040
Tract 0026.00 / Block 2041
Tract 0026.00 / Block 2042
Tract 0026.00 / Block 2046
Tract 0026.00 / Block 2047
Tract 0026.00 / Block 2048
Tract 0026.00 / Block 2049
Tract 0026.00 / Block 2050
Tract 0026.00 / Block 2051
Tract 0028.00 / Block 1003
Tract 0028.00 / Block 1004
Tract 0028.00 / Block 1005
Tract 0028.00 / Block 1006
Tract 0028.00 / Block 1007
Tract 0028.00 / Block 1008
Tract 0028.00 / Block 1009
Tract 0028.00 / Block 1010
Tract 0028.00 / Block 1011
Tract 0028.00 / Block 1012
Tract 0028.00 / Block 1013
Tract 0028.00 / Block 1014
Tract 0028.00 / Block 1015
Tract 0028.00 / Block 1016
Tract 0028.00 / Block 1017
Tract 0028.00 / Block 1018
Tract 0028.00 / Block 1019
Tract 0028.00 / Block 1020
Tract 0028.00 / Block 1021
Tract 0028.00 / Block 1022
Tract 0028.00 / Block 1023
Tract 0028.00 / Block 1024
Tract 0028.00 / Block 1025
Tract 0028.00 / Block 1026
Tract 0028.00 / Block 1027
Tract 0028.00 / Block 1028
Tract 0028.00 / Block 1029
Tract 0028.00 / Block 1030
Tract 0028.00 / Block 1031
Tract 0028.00 / Block 1032
Tract 0028.00 / Block 1033
Tract 0028.00 / Block 1034
Tract 0028.00 / Block 1035
Tract 0028.00 / Block 1998
Tract 0028.00 / Block 1999
Tract 0031.00 / Block 1002
Tract 0031.00 / Block 1003
Tract 0031.00 / Block 1004
Tract 0031.00 / Block 1005
Tract 0031.00 / Block 1006
Tract 0031.00 / Block 1007
Tract 0031.00 / Block 1008
Tract 0031.00 / Block 1009
Tract 0031.00 / Block 1010
Tract 0031.00 / Block 1011
Tract 0031.00 / Block 5004
Tract 0031.00 / Block 5005
Tract 0031.00 / Block 5006
Tract 0031.00 / Block 5007
Tract 0031.00 / Block 5008
Tract 0031.00 / Block 5009
Tract 0035.00 / Block 1000
Tract 0035.00 / Block 1999
Tract 0038.01 / Block 2037
Tract 0038.01 / Block 2045
Tract 0038.01 / Block 2046
Tract 0038.01 / Block 2051
Tract 0038.01 / Block 2053
Tract 0038.01 / Block 2054
Tract 0038.01 / Block 2055
Tract 0038.01 / Block 2057
Tract 0038.01 / Block 3079
Tract 0038.01 / Block 3080
Tract 0038.01 / Block 3081
Tract 0038.01 / Block 3082
Tract 0038.01 / Block 3083
Tract 0038.01 / Block 3084
Tract 0038.01 / Block 3989
Tract 0038.05 / Block 2072
Tract 0038.05 / Block 2073
Tract 0038.05 / Block 2074
Tract 0038.05 / Block 2075
Tract 0038.05 / Block 2076
Tract 0042.00 / Block 1102
Tract 0042.00 / Block 1103
Tract 0042.00 / Block 1120
Tract 0042.00 / Block 1121
Tract 0042.00 / Block 1122
Tract 0042.00 / Block 1125


JUDICIAL SUBCIRCUIT 2

Tract 0007.00
Tract 0008.00
Tract 0011.00
Tract 0012.00
Tract 0013.00
Tract 0014.00
Tract 0017.00
Tract 0018.00
Tract 0019.00
Tract 0020.00
Tract 0029.00
Tract 0030.00
Tract 0037.08
Tract 0037.09
Winnebago (Part)
VTD CV06
VTD CV10
VTD RT08
VTD RT20
VTD RT27
VTD RT29
VTD RT37
VTD RT38
VTD RT54
VTD RT58
VTD R0306
VTD R0311
VTD R0405
VTD R0603
VTD R0708
VTD R0802
VTD R0803
VTD R0805
VTD R0806
VTD R1004
VTD R1201
VTD R1203
VTD R1204
VTD R1403
Winnebago (Part)
BG 5
BG 4
BG 1
VTD R1210 (Part)
Tract 0003.00 / Block 2028
Tract 0003.00 / Block 2029
Tract 0003.00 / Block 3000
Tract 0003.00 / Block 4000
Tract 0003.00 / Block 4001
Tract 0003.00 / Block 4004
Tract 0003.00 / Block 4010
Tract 0003.00 / Block 4011
Tract 0003.00 / Block 4014
Tract 0003.00 / Block 4015
Tract 0003.00 / Block 4016
Tract 0003.00 / Block 4998
Tract 0004.01 / Block 2002
Tract 0004.01 / Block 2003
Tract 0004.01 / Block 2004
Tract 0004.01 / Block 2007
Tract 0004.01 / Block 2012
Tract 0004.01 / Block 2013
Tract 0004.01 / Block 2014
Tract 0004.01 / Block 2015
Tract 0004.01 / Block 3000
Tract 0004.02 / Block 4002
Tract 0004.02 / Block 4003
Tract 0004.02 / Block 4005
Tract 0004.02 / Block 4006
Tract 0004.02 / Block 4007
Tract 0004.02 / Block 4008
Tract 0004.03 / Block 3027
Tract 0004.03 / Block 3028
Tract 0004.03 / Block 3035
Tract 0004.03 / Block 3036
Tract 0004.03 / Block 3037
Tract 0004.03 / Block 3038
Tract 0004.03 / Block 4010
Tract 0004.03 / Block 4015
Tract 0004.03 / Block 4016
Tract 0004.03 / Block 4017
Tract 0004.03 / Block 4018
Tract 0004.03 / Block 4019
Tract 0004.03 / Block 4020
Tract 0004.03 / Block 4021
Tract 0004.03 / Block 4023
Tract 0005.01 / Block 3000
Tract 0005.01 / Block 3001
Tract 0005.01 / Block 3002
Tract 0005.01 / Block 3003
Tract 0005.01 / Block 3004
Tract 0005.01 / Block 3005
Tract 0005.01 / Block 3006
Tract 0005.01 / Block 3007
Tract 0005.01 / Block 3008
Tract 0005.01 / Block 3009
Tract 0005.01 / Block 3010
Tract 0005.01 / Block 3011
Tract 0005.01 / Block 3014
Tract 0005.01 / Block 3015
Tract 0005.01 / Block 3017
Tract 0005.01 / Block 3018
Tract 0005.01 / Block 3020
Tract 0005.01 / Block 3023
Tract 0005.01 / Block 3025
Tract 0005.01 / Block 3026
Tract 0005.01 / Block 3027
Tract 0005.01 / Block 3031
Tract 0005.01 / Block 4000
Tract 0005.01 / Block 4001
Tract 0005.01 / Block 4002
Tract 0005.01 / Block 4012
Tract 0005.01 / Block 4013
Tract 0006.00 / Block 1008
Tract 0006.00 / Block 1009
Tract 0006.00 / Block 1010
Tract 0006.00 / Block 1011
Tract 0006.00 / Block 1012
Tract 0006.00 / Block 1013
Tract 0006.00 / Block 4003
Tract 0006.00 / Block 4004
Tract 0006.00 / Block 4005
Tract 0006.00 / Block 4006
Tract 0006.00 / Block 4007
Tract 0006.00 / Block 4008
Tract 0006.00 / Block 4015
Tract 0006.00 / Block 4016
Tract 0006.00 / Block 4017
Tract 0006.00 / Block 4018
Tract 0006.00 / Block 4019
Tract 0006.00 / Block 4020
Tract 0010.00 / Block 1000
Tract 0010.00 / Block 1001
Tract 0010.00 / Block 1002
Tract 0010.00 / Block 1003
Tract 0010.00 / Block 1004
Tract 0010.00 / Block 1005
Tract 0010.00 / Block 1006
Tract 0010.00 / Block 1007
Tract 0010.00 / Block 1008
Tract 0010.00 / Block 1009
Tract 0010.00 / Block 1010
Tract 0010.00 / Block 1011
Tract 0010.00 / Block 1012
Tract 0010.00 / Block 1013
Tract 0010.00 / Block 1014
Tract 0010.00 / Block 1015
Tract 0010.00 / Block 1016
Tract 0010.00 / Block 1017
Tract 0010.00 / Block 1018
Tract 0010.00 / Block 1019
Tract 0010.00 / Block 1020
Tract 0010.00 / Block 1021
Tract 0010.00 / Block 1022
Tract 0010.00 / Block 1023
Tract 0010.00 / Block 1024
Tract 0010.00 / Block 1998
Tract 0010.00 / Block 1999
Tract 0015.00 / Block 3009
Tract 0015.00 / Block 3010
Tract 0015.00 / Block 3011
Tract 0015.00 / Block 3012
Tract 0015.00 / Block 5005
Tract 0015.00 / Block 5006
Tract 0015.00 / Block 5007
Tract 0015.00 / Block 5008
Tract 0015.00 / Block 5018
Tract 0015.00 / Block 5019
Tract 0015.00 / Block 6022
Tract 0015.00 / Block 6023
Tract 0016.00 / Block 1001
Tract 0016.00 / Block 1002
Tract 0016.00 / Block 1003
Tract 0016.00 / Block 1004
Tract 0016.00 / Block 1006
Tract 0016.00 / Block 1009
Tract 0016.00 / Block 2005
Tract 0016.00 / Block 3003
Tract 0016.00 / Block 3004
Tract 0016.00 / Block 6007
Tract 0016.00 / Block 6008
Tract 0016.00 / Block 6009
Tract 0016.00 / Block 6010
Tract 0016.00 / Block 6011
Tract 0016.00 / Block 6012
Tract 0016.00 / Block 6013
Tract 0016.00 / Block 6015
Tract 0021.00 / Block 2000
Tract 0021.00 / Block 2001
Tract 0021.00 / Block 2002
Tract 0021.00 / Block 2003
Tract 0021.00 / Block 2004
Tract 0021.00 / Block 2005
Tract 0021.00 / Block 2006
Tract 0021.00 / Block 2007
Tract 0021.00 / Block 2008
Tract 0021.00 / Block 2009
Tract 0021.00 / Block 2010
Tract 0021.00 / Block 2998
Tract 0021.00 / Block 3000
Tract 0021.00 / Block 3001
Tract 0021.00 / Block 3002
Tract 0021.00 / Block 3003
Tract 0021.00 / Block 3004
Tract 0021.00 / Block 3005
Tract 0021.00 / Block 3006
Tract 0021.00 / Block 3007
Tract 0021.00 / Block 3008
Tract 0021.00 / Block 3009
Tract 0021.00 / Block 3010
Tract 0021.00 / Block 3011
Tract 0021.00 / Block 3012
Tract 0021.00 / Block 3013
Tract 0021.00 / Block 3014
Tract 0021.00 / Block 3015
Tract 0021.00 / Block 3016
Tract 0021.00 / Block 3017
Tract 0021.00 / Block 3018
Tract 0021.00 / Block 3019
Tract 0021.00 / Block 3020
Tract 0021.00 / Block 3021
Tract 0021.00 / Block 3022
Tract 0021.00 / Block 3023
Tract 0021.00 / Block 3024
Tract 0021.00 / Block 3025
Tract 0021.00 / Block 3026
Tract 0021.00 / Block 3998
Tract 0022.00 / Block 4000
Tract 0022.00 / Block 4016
Tract 0022.00 / Block 4017
Tract 0022.00 / Block 4027
Tract 0022.00 / Block 4034
Tract 0022.00 / Block 4035
Tract 0022.00 / Block 4036
Tract 0022.00 / Block 4037
Tract 0022.00 / Block 4039
Tract 0022.00 / Block 4040
Tract 0022.00 / Block 4045
Tract 0022.00 / Block 4048
Tract 0022.00 / Block 4050
Tract 0022.00 / Block 4051
Tract 0022.00 / Block 4052
Tract 0022.00 / Block 4997
Tract 0022.00 / Block 4998
Tract 0026.00 / Block 1010
Tract 0026.00 / Block 1011
Tract 0026.00 / Block 1012
Tract 0026.00 / Block 1016
Tract 0026.00 / Block 1017
Tract 0026.00 / Block 1018
Tract 0026.00 / Block 1019
Tract 0026.00 / Block 1020
Tract 0026.00 / Block 2000
Tract 0026.00 / Block 2019
Tract 0026.00 / Block 2020
Tract 0026.00 / Block 2021
Tract 0026.00 / Block 2022
Tract 0026.00 / Block 2043
Tract 0026.00 / Block 2044
Tract 0026.00 / Block 2045
Tract 0028.00 / Block 1000
Tract 0028.00 / Block 1001
Tract 0028.00 / Block 1002
Tract 0031.00 / Block 1000
Tract 0031.00 / Block 1001
Tract 0031.00 / Block 1012
Tract 0031.00 / Block 1013
Tract 0031.00 / Block 1014
Tract 0031.00 / Block 1018
Tract 0031.00 / Block 2000
Tract 0031.00 / Block 2001
Tract 0031.00 / Block 2002
Tract 0031.00 / Block 2003
Tract 0031.00 / Block 2007
Tract 0031.00 / Block 2012
Tract 0031.00 / Block 2013
Tract 0031.00 / Block 2014
Tract 0031.00 / Block 3000
Tract 0031.00 / Block 3001
Tract 0031.00 / Block 3002
Tract 0031.00 / Block 3003
Tract 0031.00 / Block 5003
Tract 0035.00 / Block 1001
Tract 0035.00 / Block 1025
Tract 0035.00 / Block 1997
Tract 0035.00 / Block 1998
Tract 0037.01 / Block 1000
Tract 0037.01 / Block 1001
Tract 0037.01 / Block 1002
Tract 0037.01 / Block 1003
Tract 0037.01 / Block 1004
Tract 0037.01 / Block 1005
Tract 0037.01 / Block 1006
Tract 0037.01 / Block 1007
Tract 0037.01 / Block 1008
Tract 0037.01 / Block 1009
Tract 0037.01 / Block 1010
Tract 0037.01 / Block 1011
Tract 0037.01 / Block 1012
Tract 0037.01 / Block 1013
Tract 0037.01 / Block 1014
Tract 0037.01 / Block 1015
Tract 0037.01 / Block 1016
Tract 0037.01 / Block 1017
Tract 0037.01 / Block 1018
Tract 0037.01 / Block 1019
Tract 0037.01 / Block 1020
Tract 0037.01 / Block 1021
Tract 0037.01 / Block 4036
Tract 0037.01 / Block 5023
Tract 0037.01 / Block 6000
Tract 0037.01 / Block 6002
Tract 0037.01 / Block 6004
Tract 0037.01 / Block 6005
Tract 0037.01 / Block 6006
Tract 0037.01 / Block 6007
Tract 0037.01 / Block 6008
Tract 0037.01 / Block 6009
Tract 0037.01 / Block 6010
Tract 0037.01 / Block 6011
Tract 0037.01 / Block 6012
Tract 0037.01 / Block 6013
Tract 0037.01 / Block 6014
Tract 0037.01 / Block 6015
Tract 0037.01 / Block 6016
Tract 0037.01 / Block 6017
Tract 0037.01 / Block 6018
Tract 0037.01 / Block 6019
Tract 0037.01 / Block 6020
Tract 0037.01 / Block 6023
Tract 0037.01 / Block 6025
Tract 0037.01 / Block 6027
Tract 0037.01 / Block 6028
Tract 0037.01 / Block 6029
Tract 0037.01 / Block 6997
Tract 0037.01 / Block 6998
Tract 0037.06 / Block 1001
Tract 0037.06 / Block 1002
Tract 0037.06 / Block 2000
Tract 0037.06 / Block 2001
Tract 0037.06 / Block 2002
Tract 0037.06 / Block 2003
Tract 0037.06 / Block 2004
Tract 0037.06 / Block 2005
Tract 0037.06 / Block 2006
Tract 0037.06 / Block 2007
Tract 0037.06 / Block 2008
Tract 0037.06 / Block 2016
Tract 0037.06 / Block 2017
Tract 0037.06 / Block 3001
Tract 0037.07 / Block 1002
Tract 0037.07 / Block 1003
Tract 0037.07 / Block 1004
Tract 0037.07 / Block 1005
Tract 0037.07 / Block 1023
Tract 0037.07 / Block 1024
Tract 0037.07 / Block 1025
Tract 0037.07 / Block 1026
Tract 0037.07 / Block 1027
Tract 0037.07 / Block 1028
Tract 0037.07 / Block 1029
Tract 0037.07 / Block 2012
Tract 0037.07 / Block 2013

JUDICIAL SUBCIRCUIT 3

Boone County

Tract 0005.02
Tract 0005.13
Tract 0005.14
Tract 0037.05
Winnebago (Part)
VTD CV02
VTD CV03
VTD CV04
VTD RT12
VTD RT14
VTD RT16
VTD RT33
VTD R0103
VTD R1002
VTD R1005
VTD R1006
VTD R1007
VTD R1010
VTD R1011
VTD R1012
Winnebago (Part)
BG 1
BG 2
BG 2
BG 3
VTD R0302 (Part)
Tract 0004.01 / Block 2000
Tract 0004.01 / Block 2001
Tract 0004.01 / Block 2005
Tract 0004.01 / Block 2006
Tract 0004.01 / Block 2008
Tract 0004.01 / Block 2009
Tract 0004.01 / Block 2010
Tract 0004.01 / Block 2011
Tract 0004.01 / Block 2016
Tract 0004.01 / Block 2017
Tract 0004.02 / Block 1006
Tract 0004.02 / Block 1007
Tract 0004.02 / Block 1008
Tract 0004.02 / Block 1012
Tract 0004.02 / Block 1013
Tract 0004.02 / Block 1027
Tract 0004.02 / Block 1028
Tract 0004.02 / Block 2003
Tract 0004.02 / Block 2006
Tract 0004.02 / Block 3000
Tract 0004.02 / Block 3002
Tract 0004.02 / Block 3003
Tract 0004.02 / Block 3004
Tract 0004.02 / Block 3005
Tract 0004.02 / Block 3006
Tract 0004.02 / Block 3015
Tract 0004.02 / Block 4000
Tract 0004.02 / Block 4001
Tract 0004.02 / Block 4004
Tract 0004.02 / Block 4009
Tract 0004.02 / Block 4010
Tract 0004.02 / Block 4011
Tract 0004.02 / Block 4013
Tract 0004.02 / Block 4014
Tract 0004.02 / Block 4015
Tract 0004.02 / Block 4016
Tract 0004.03 / Block 3029
Tract 0004.03 / Block 3030
Tract 0004.03 / Block 3031
Tract 0004.03 / Block 3032
Tract 0004.03 / Block 4000
Tract 0004.03 / Block 4004
Tract 0004.03 / Block 4005
Tract 0004.03 / Block 4006
Tract 0005.01 / Block 1000
Tract 0005.01 / Block 1003
Tract 0005.01 / Block 1004
Tract 0005.01 / Block 1005
Tract 0005.01 / Block 1007
Tract 0005.01 / Block 1008
Tract 0005.01 / Block 1009
Tract 0005.01 / Block 1010
Tract 0005.01 / Block 1011
Tract 0005.01 / Block 1012
Tract 0005.01 / Block 1013
Tract 0005.01 / Block 1014
Tract 0005.01 / Block 1017
Tract 0005.01 / Block 1019
Tract 0005.01 / Block 1021
Tract 0005.01 / Block 1022
Tract 0005.01 / Block 1023
Tract 0005.01 / Block 1026
Tract 0005.01 / Block 1027
Tract 0005.01 / Block 1028
Tract 0005.01 / Block 1029
Tract 0005.01 / Block 1030
Tract 0005.01 / Block 1031
Tract 0005.01 / Block 1038
Tract 0005.01 / Block 1039
Tract 0005.01 / Block 2000
Tract 0005.01 / Block 2002
Tract 0005.01 / Block 2003
Tract 0005.01 / Block 2004
Tract 0005.01 / Block 2005
Tract 0005.01 / Block 2006
Tract 0005.01 / Block 2007
Tract 0005.01 / Block 2008
Tract 0005.01 / Block 2009
Tract 0005.01 / Block 2010
Tract 0005.01 / Block 2011
Tract 0005.01 / Block 2012
Tract 0005.07 / Block 1000
Tract 0005.07 / Block 1003
Tract 0005.07 / Block 3000
Tract 0005.07 / Block 3001
Tract 0005.07 / Block 3002
Tract 0005.07 / Block 3004
Tract 0005.07 / Block 3006
Tract 0005.07 / Block 3007
Tract 0005.12 / Block 2014
Tract 0005.12 / Block 2015
Tract 0005.12 / Block 2016
Tract 0005.12 / Block 2017
Tract 0005.12 / Block 2018
Tract 0005.12 / Block 4013
Tract 0005.12 / Block 4014
Tract 0005.12 / Block 4015
Tract 0005.12 / Block 4016
Tract 0005.12 / Block 4020
Tract 0005.12 / Block 4021
Tract 0005.12 / Block 4022
Tract 0005.12 / Block 4023
Tract 0005.12 / Block 4024
Tract 0005.12 / Block 4025
Tract 0005.12 / Block 4026
Tract 0005.12 / Block 4027
Tract 0006.00 / Block 1000
Tract 0006.00 / Block 1001
Tract 0006.00 / Block 1002
Tract 0006.00 / Block 1003
Tract 0006.00 / Block 1004
Tract 0006.00 / Block 1005
Tract 0006.00 / Block 1006
Tract 0006.00 / Block 1007
Tract 0006.00 / Block 1014
Tract 0006.00 / Block 1015
Tract 0015.00 / Block 1017
Tract 0015.00 / Block 1018
Tract 0015.00 / Block 1019
Tract 0015.00 / Block 2006
Tract 0015.00 / Block 2007
Tract 0015.00 / Block 2008
Tract 0015.00 / Block 2009
Tract 0015.00 / Block 2010
Tract 0015.00 / Block 2011
Tract 0015.00 / Block 2012
Tract 0015.00 / Block 2013
Tract 0015.00 / Block 2014
Tract 0015.00 / Block 6015
Tract 0015.00 / Block 6017
Tract 0015.00 / Block 6018
Tract 0015.00 / Block 6019
Tract 0015.00 / Block 6020
Tract 0015.00 / Block 6021
Tract 0016.00 / Block 1000
Tract 0037.01 / Block 6001
Tract 0037.01 / Block 6003
Tract 0037.06 / Block 4000
Tract 0037.07 / Block 2014
Tract 0037.07 / Block 2015
Tract 0037.07 / Block 2016
Tract 0037.07 / Block 2017
Tract 0037.07 / Block 2018
Tract 0037.07 / Block 2019
Tract 0037.10 / Block 2000
Tract 0037.10 / Block 2001
Tract 0037.10 / Block 2002
Tract 0037.10 / Block 2003
Tract 0037.10 / Block 2004
Tract 0037.10 / Block 2005
Tract 0037.10 / Block 2007
Tract 0037.10 / Block 2011
Tract 0037.10 / Block 2012
Tract 0037.10 / Block 2013
Tract 0037.10 / Block 2014
Tract 0037.10 / Block 2022
Tract 0037.10 / Block 2023
Tract 0037.10 / Block 2024
Tract 0037.10 / Block 2025
Tract 0037.10 / Block 2026
Tract 0037.10 / Block 2027
Tract 0037.10 / Block 2032


JUDICIAL SUBCIRCUIT 4

Tract 0005.04
Tract 0005.10
Tract 0038.06
Tract 0038.09
Tract 0039.01
Tract 0039.03
Tract 0039.04
Tract 0040.01
Tract 0040.02
Tract 0040.03
Tract 0041.00
Tract 0043.00
Winnebago (Part)
Township Winnebago
Winnebago (Part)
VTD BU01
VTD HR01
VTD HR04
VTD HR21
VTD HR23
VTD HR26
VTD HR30
VTD HR31
VTD RT21
VTD R0101
VTD R0403
VTD R0409
Winnebago (Part)
BG 1
BG 1
VTD R0106 (Part)
Tract 0005.06 / Block 1000
Tract 0005.06 / Block 1001
Tract 0005.06 / Block 1002
Tract 0005.06 / Block 1003
Tract 0005.06 / Block 1004
Tract 0005.06 / Block 1005
Tract 0005.06 / Block 1006
Tract 0005.06 / Block 1012
Tract 0005.06 / Block 2000
Tract 0005.06 / Block 2001
Tract 0005.06 / Block 2002
Tract 0005.06 / Block 2003
Tract 0005.06 / Block 2004
Tract 0005.06 / Block 2005
Tract 0005.06 / Block 2006
Tract 0005.06 / Block 2007
Tract 0005.06 / Block 2008
Tract 0005.06 / Block 3000
Tract 0005.06 / Block 3001
Tract 0005.06 / Block 3002
Tract 0005.06 / Block 3003
Tract 0005.06 / Block 3004
Tract 0005.06 / Block 3005
Tract 0005.06 / Block 3011
Tract 0005.06 / Block 4000
Tract 0005.06 / Block 4001
Tract 0005.06 / Block 4002
Tract 0005.06 / Block 4003
Tract 0005.06 / Block 4004
Tract 0005.06 / Block 4005
Tract 0005.06 / Block 4006
Tract 0005.06 / Block 4007
Tract 0005.06 / Block 4008
Tract 0005.06 / Block 4009
Tract 0005.06 / Block 4010
Tract 0005.06 / Block 4011
Tract 0005.06 / Block 4012
Tract 0005.06 / Block 4013
Tract 0005.06 / Block 4014
Tract 0005.06 / Block 4015
Tract 0005.06 / Block 4016
Tract 0005.06 / Block 4017
Tract 0005.06 / Block 4018
Tract 0005.06 / Block 4019
Tract 0005.06 / Block 4025
Tract 0005.06 / Block 4026
Tract 0005.06 / Block 4027
Tract 0005.06 / Block 5003
Tract 0005.06 / Block 5005
Tract 0005.06 / Block 5006
Tract 0005.06 / Block 5007
Tract 0005.06 / Block 5008
Tract 0005.06 / Block 5009
Tract 0005.06 / Block 5010
Tract 0005.06 / Block 5012
Tract 0005.06 / Block 5013
Tract 0005.06 / Block 5014
Tract 0005.07 / Block 1001
Tract 0005.12 / Block 2000
Tract 0005.12 / Block 2001
Tract 0005.12 / Block 2002
Tract 0005.12 / Block 2003
Tract 0005.12 / Block 2004
Tract 0005.12 / Block 2005
Tract 0005.12 / Block 2006
Tract 0005.12 / Block 2007
Tract 0005.12 / Block 2008
Tract 0005.12 / Block 2009
Tract 0005.12 / Block 2010
Tract 0005.12 / Block 2011
Tract 0005.12 / Block 2012
Tract 0005.12 / Block 2013
Tract 0038.01 / Block 2002
Tract 0038.01 / Block 2003
Tract 0038.01 / Block 3000
Tract 0038.01 / Block 3001
Tract 0038.01 / Block 3002
Tract 0038.01 / Block 3003
Tract 0038.01 / Block 3004
Tract 0038.01 / Block 3005
Tract 0038.01 / Block 3006
Tract 0038.01 / Block 3007
Tract 0038.01 / Block 3008
Tract 0038.01 / Block 3009
Tract 0038.01 / Block 3010
Tract 0038.01 / Block 3012
Tract 0038.01 / Block 3013
Tract 0038.01 / Block 3014
Tract 0038.01 / Block 3016
Tract 0038.01 / Block 3017
Tract 0038.01 / Block 3018
Tract 0038.01 / Block 3019
Tract 0038.01 / Block 3020
Tract 0038.01 / Block 3021
Tract 0038.01 / Block 3022
Tract 0038.01 / Block 3023
Tract 0038.01 / Block 3024
Tract 0038.01 / Block 3025
Tract 0038.01 / Block 3026
Tract 0038.01 / Block 3027
Tract 0038.01 / Block 3028
Tract 0038.01 / Block 3029
Tract 0038.01 / Block 3998
Tract 0038.01 / Block 3999
Tract 0038.05 / Block 2019
Tract 0038.05 / Block 2020
Tract 0038.05 / Block 2021
Tract 0038.05 / Block 2022
Tract 0038.05 / Block 2023
Tract 0038.05 / Block 2024
Tract 0038.05 / Block 2025
Tract 0038.05 / Block 2026
Tract 0038.05 / Block 2028
Tract 0038.05 / Block 2029
Tract 0038.05 / Block 2030
Tract 0038.05 / Block 2031
Tract 0038.05 / Block 2032
Tract 0038.05 / Block 2033
Tract 0038.05 / Block 2034
Tract 0038.05 / Block 2035
Tract 0038.05 / Block 2036
Tract 0038.05 / Block 2037
Tract 0038.05 / Block 2038
Tract 0038.05 / Block 2039
Tract 0038.05 / Block 2040
Tract 0038.05 / Block 2041
Tract 0038.05 / Block 2042
Tract 0038.05 / Block 2043
Tract 0038.05 / Block 2045
Tract 0038.05 / Block 2046
Tract 0038.05 / Block 2047
Tract 0038.05 / Block 2048
Tract 0038.05 / Block 2049
Tract 0038.05 / Block 2050
Tract 0038.05 / Block 2051
Tract 0038.05 / Block 2052
Tract 0038.05 / Block 2053
Tract 0038.05 / Block 2054
Tract 0038.05 / Block 2055
Tract 0038.05 / Block 2056
Tract 0038.05 / Block 2057
Tract 0038.05 / Block 2058
Tract 0038.05 / Block 2059
Tract 0038.05 / Block 2060
Tract 0038.05 / Block 2068
Tract 0038.05 / Block 2069
Tract 0038.05 / Block 2070
Tract 0038.07 / Block 2027
Tract 0038.07 / Block 2028
Tract 0038.07 / Block 2029
Tract 0038.07 / Block 2030
Tract 0038.07 / Block 2055
Tract 0038.07 / Block 2056
Tract 0038.07 / Block 2057
Tract 0038.07 / Block 2058
Tract 0038.07 / Block 2059
Tract 0038.07 / Block 2060
Tract 0038.07 / Block 2061
Tract 0038.07 / Block 2062
Tract 0038.07 / Block 2063
Tract 0038.07 / Block 2064
Tract 0038.07 / Block 2065
Tract 0038.07 / Block 2066
Tract 0038.07 / Block 3008
Tract 0038.07 / Block 3009
Tract 0038.07 / Block 3010
Tract 0038.07 / Block 3011
Tract 0038.07 / Block 3012
Tract 0038.07 / Block 3013
Tract 0038.07 / Block 3014
Tract 0038.07 / Block 3015
Tract 0038.07 / Block 3016
Tract 0038.07 / Block 3017
Tract 0038.07 / Block 3018
Tract 0038.07 / Block 3019
Tract 0038.07 / Block 3020
Tract 0038.07 / Block 3021
Tract 0038.07 / Block 3022
Tract 0038.07 / Block 3023
Tract 0038.07 / Block 3024
Tract 0038.07 / Block 3025
Tract 0038.07 / Block 3026
Tract 0038.07 / Block 3027
Tract 0038.07 / Block 3028
(Source: P.A. 93-1102, eff. 4-7-05.)

(705 ILCS 22/20)
Sec. 20. (Repealed).
(Source: P.A. 93-1102, eff. 4-7-05. Repealed by P.A. 94-3, eff. 5-31-05.)

(705 ILCS 22/21)
Sec. 21. The 19th Judicial Circuit is divided into 6 subcircuits, with the numerical order 1, 2, 3, 4, 5, and 6 as follows:

JUDICIAL SUBCIRCUIT 1
Census Tract 8603.01
Census Tract 8606
Census Tract 8617.01
Census Tract 8617.02
Census Tract 8618.03
Census Tract 8618.04
Census Tract 8618.05
Census Tract 8618.15
Census Tract 8619.01
Census Tract 8619.02
Census Tract 8620
Census Tract 8621
Census Tract 8622
Census Tract 8623
Census Tract 8624.01
Census Tract 8624.02
Census Tract 8625.01
Census Tract 8627
Lake County (Part)
VTD WK319
VTD WK320
VTD WK321
VTD WK324
VTD WK325
VTD WK326
VTD WK331
VTD ZI380
VTD WK318 (Part)
Tract 0000.00 / Block 0994
Tract 0000.00 / Block 0995
Tract 0000.00 / Block 0996
Tract 8601.01 / Block 1002
Tract 8601.01 / Block 1003
Tract 8601.01 / Block 1004
Tract 8601.01 / Block 1005
Tract 8601.01 / Block 1006
Tract 8601.01 / Block 1007
Tract 8601.01 / Block 1008
Tract 8601.01 / Block 1009
Tract 8601.01 / Block 1010
Tract 8601.01 / Block 1011
Tract 8601.01 / Block 1012
Tract 8601.01 / Block 1013
Tract 8601.01 / Block 1014
Tract 8601.01 / Block 1015
Tract 8601.01 / Block 1016
Tract 8601.01 / Block 1017
Tract 8601.01 / Block 1018
Tract 8601.01 / Block 1019
Tract 8601.01 / Block 1020
Tract 8601.01 / Block 1021
Tract 8601.01 / Block 1022
Tract 8601.01 / Block 1023
Tract 8601.01 / Block 1024
Tract 8601.01 / Block 1025
Tract 8601.01 / Block 1026
Tract 8601.01 / Block 1027
Tract 8601.01 / Block 1028
Tract 8601.01 / Block 1029
Tract 8601.01 / Block 1030
Tract 8601.01 / Block 1031
Tract 8601.01 / Block 1032
Tract 8601.01 / Block 1033
Tract 8601.01 / Block 1034
Tract 8601.01 / Block 1044
Tract 8601.04 / Block 2029
Tract 8601.04 / Block 2030
Tract 8602.00 / Block 2029
Tract 8602.00 / Block 2030
Tract 8602.00 / Block 2031
Tract 8603.02 / Block 1000
Tract 8603.02 / Block 1001
Tract 8603.02 / Block 1002
Tract 8603.02 / Block 1003
Tract 8603.02 / Block 1004
Tract 8603.02 / Block 1005
Tract 8603.02 / Block 1006
Tract 8603.02 / Block 1007
Tract 8603.02 / Block 1008
Tract 8603.02 / Block 1009
Tract 8603.02 / Block 1010
Tract 8603.02 / Block 1011
Tract 8603.02 / Block 1012
Tract 8603.02 / Block 1014
Tract 8603.02 / Block 1015
Tract 8603.02 / Block 1016
Tract 8603.02 / Block 1017
Tract 8603.02 / Block 2000
Tract 8603.02 / Block 2001
Tract 8603.02 / Block 2002
Tract 8603.02 / Block 2003
Tract 8603.02 / Block 2004
Tract 8603.02 / Block 2005
Tract 8603.02 / Block 2006
Tract 8603.02 / Block 2007
Tract 8603.02 / Block 2008
Tract 8603.02 / Block 2009
Tract 8603.02 / Block 2010
Tract 8603.02 / Block 2011
Tract 8603.02 / Block 2012
Tract 8603.02 / Block 2013
Tract 8603.02 / Block 2014
Tract 8603.02 / Block 2015
Tract 8603.02 / Block 2016
Tract 8603.02 / Block 2017
Tract 8603.02 / Block 2018
Tract 8603.02 / Block 2019
Tract 8603.02 / Block 2020
Tract 8603.02 / Block 2021
Tract 8603.02 / Block 2022
Tract 8603.02 / Block 2023
Tract 8603.02 / Block 2024
Tract 8603.02 / Block 3000
Tract 8603.02 / Block 3001
Tract 8603.02 / Block 3002
Tract 8603.02 / Block 3003
Tract 8603.02 / Block 3004
Tract 8603.02 / Block 3005
Tract 8603.02 / Block 3006
Tract 8603.02 / Block 3007
Tract 8603.02 / Block 3008
Tract 8603.02 / Block 3009
Tract 8603.02 / Block 3010
Tract 8603.02 / Block 3011
Tract 8603.02 / Block 3012
Tract 8603.02 / Block 3013
Tract 8603.02 / Block 3014
Tract 8604.00 / Block 1000
Tract 8604.00 / Block 1001
Tract 8604.00 / Block 1002
Tract 8604.00 / Block 1003
Tract 8604.00 / Block 1004
Tract 8604.00 / Block 1005
Tract 8604.00 / Block 1006
Tract 8604.00 / Block 1007
Tract 8604.00 / Block 1008
Tract 8604.00 / Block 1009
Tract 8604.00 / Block 1010
Tract 8604.00 / Block 1011
Tract 8604.00 / Block 1012
Tract 8604.00 / Block 1013
Tract 8604.00 / Block 1014
Tract 8604.00 / Block 1015
Tract 8604.00 / Block 1016
Tract 8604.00 / Block 1017
Tract 8604.00 / Block 1018
Tract 8604.00 / Block 1019
Tract 8604.00 / Block 1020
Tract 8604.00 / Block 1021
Tract 8604.00 / Block 1022
Tract 8604.00 / Block 1023
Tract 8604.00 / Block 1024
Tract 8604.00 / Block 1025
Tract 8604.00 / Block 1026
Tract 8604.00 / Block 1027
Tract 8604.00 / Block 1028
Tract 8604.00 / Block 1029
Tract 8604.00 / Block 1030
Tract 8604.00 / Block 1031
Tract 8604.00 / Block 1032
Tract 8604.00 / Block 1033
Tract 8604.00 / Block 1034
Tract 8604.00 / Block 1035
Tract 8604.00 / Block 1036
Tract 8604.00 / Block 1037
Tract 8604.00 / Block 1038
Tract 8604.00 / Block 1039
Tract 8604.00 / Block 1040
Tract 8604.00 / Block 1041
Tract 8604.00 / Block 1042
Tract 8604.00 / Block 1043
Tract 8604.00 / Block 1044
Tract 8604.00 / Block 1045
Tract 8604.00 / Block 1046
Tract 8604.00 / Block 1047
Tract 8604.00 / Block 1048
Tract 8604.00 / Block 1049
Tract 8604.00 / Block 1050
Tract 8604.00 / Block 1051
Tract 8604.00 / Block 1052
Tract 8604.00 / Block 1053
Tract 8604.00 / Block 1054
Tract 8604.00 / Block 1055
Tract 8604.00 / Block 1056
Tract 8604.00 / Block 1057
Tract 8604.00 / Block 1058
Tract 8604.00 / Block 1059
Tract 8604.00 / Block 2000
Tract 8604.00 / Block 2001
Tract 8604.00 / Block 2002
Tract 8604.00 / Block 2008
Tract 8604.00 / Block 3000
Tract 8604.00 / Block 3001
Tract 8604.00 / Block 3002
Tract 8604.00 / Block 3003
Tract 8604.00 / Block 3004
Tract 8604.00 / Block 3005
Tract 8604.00 / Block 3011
Tract 8604.00 / Block 3012
Tract 8604.00 / Block 3013
Tract 8604.00 / Block 3014
Tract 8604.00 / Block 3015
Tract 8604.00 / Block 3016
Tract 8604.00 / Block 3017
Tract 8604.00 / Block 3018
Tract 8604.00 / Block 3019
Tract 8604.00 / Block 3020
Tract 8604.00 / Block 3021
Tract 8604.00 / Block 3022
Tract 8604.00 / Block 3023
Tract 8604.00 / Block 3024
Tract 8604.00 / Block 3025
Tract 8604.00 / Block 3026
Tract 8604.00 / Block 3027
Tract 8604.00 / Block 3028
Tract 8604.00 / Block 3029
Tract 8604.00 / Block 3030
Tract 8604.00 / Block 3031
Tract 8604.00 / Block 3032
Tract 8604.00 / Block 3033
Tract 8604.00 / Block 3034
Tract 8604.00 / Block 3035
Tract 8604.00 / Block 3036
Tract 8604.00 / Block 3037
Tract 8604.00 / Block 3038
Tract 8605.00 / Block 1000
Tract 8605.00 / Block 1001
Tract 8605.00 / Block 1002
Tract 8605.00 / Block 1003
Tract 8605.00 / Block 1009
Tract 8605.00 / Block 1010
Tract 8605.00 / Block 1011
Tract 8605.00 / Block 1012
Tract 8605.00 / Block 1013
Tract 8605.00 / Block 1014
Tract 8605.00 / Block 1015
Tract 8605.00 / Block 1016
Tract 8605.00 / Block 1017
Tract 8605.00 / Block 1018
Tract 8605.00 / Block 1019
Tract 8605.00 / Block 2000
Tract 8605.00 / Block 2001
Tract 8605.00 / Block 2002
Tract 8605.00 / Block 2003
Tract 8605.00 / Block 2004
Tract 8605.00 / Block 2005
Tract 8605.00 / Block 2006
Tract 8605.00 / Block 2007
Tract 8605.00 / Block 2008
Tract 8605.00 / Block 2009
Tract 8605.00 / Block 2010
Tract 8605.00 / Block 2011
Tract 8605.00 / Block 2012
Tract 8605.00 / Block 2013
Tract 8605.00 / Block 2014
Tract 8605.00 / Block 2015
Tract 8605.00 / Block 2016
Tract 8605.00 / Block 2017
Tract 8605.00 / Block 3000
Tract 8605.00 / Block 3001
Tract 8605.00 / Block 3002
Tract 8605.00 / Block 3003
Tract 8605.00 / Block 3004
Tract 8605.00 / Block 3005
Tract 8605.00 / Block 3006
Tract 8605.00 / Block 3011
Tract 8605.00 / Block 3012
Tract 8605.00 / Block 3016
Tract 8605.00 / Block 3017
Tract 8605.00 / Block 3018
Tract 8605.00 / Block 3019
Tract 8605.00 / Block 4000
Tract 8605.00 / Block 4001
Tract 8605.00 / Block 4002
Tract 8605.00 / Block 4003
Tract 8605.00 / Block 4004
Tract 8605.00 / Block 4005
Tract 8605.00 / Block 4015
Tract 8605.00 / Block 4016
Tract 8605.00 / Block 4017
Tract 8605.00 / Block 5000
Tract 8605.00 / Block 5001
Tract 8605.00 / Block 5002
Tract 8605.00 / Block 5003
Tract 8605.00 / Block 5010
Tract 8605.00 / Block 5011
Tract 8607.02 / Block 1068
Tract 8607.02 / Block 1069
Tract 8607.02 / Block 1084
Tract 8607.02 / Block 1086
Tract 8607.02 / Block 1087
Tract 8607.02 / Block 1090
Tract 8607.02 / Block 1091
Tract 8607.02 / Block 1092
Tract 8607.02 / Block 1093
Tract 8607.02 / Block 1094
Tract 8607.02 / Block 1095
Tract 8607.02 / Block 1096
Tract 8607.02 / Block 1097
Tract 8607.02 / Block 2000
Tract 8607.02 / Block 2001
Tract 8607.02 / Block 2002
Tract 8607.02 / Block 2003
Tract 8607.02 / Block 2004
Tract 8607.02 / Block 2005
Tract 8607.02 / Block 2006
Tract 8607.02 / Block 2007
Tract 8607.02 / Block 2008
Tract 8607.02 / Block 2009
Tract 8607.02 / Block 2010
Tract 8607.02 / Block 2011
Tract 8607.02 / Block 2012
Tract 8607.02 / Block 2013
Tract 8607.02 / Block 2014
Tract 8607.02 / Block 2015
Tract 8607.02 / Block 2016
Tract 8607.02 / Block 2017
Tract 8607.02 / Block 2018
Tract 8607.02 / Block 2019
Tract 8607.02 / Block 2020
Tract 8607.02 / Block 2021
Tract 8607.02 / Block 2022
Tract 8607.02 / Block 2023
Tract 8607.02 / Block 2024
Tract 8607.02 / Block 2025
Tract 8607.02 / Block 2026
Tract 8607.02 / Block 2027
Tract 8607.02 / Block 2028
Tract 8607.02 / Block 2033
Tract 8607.02 / Block 2034
Tract 8607.02 / Block 2035
Tract 8607.02 / Block 2036
Tract 8607.02 / Block 2037
Tract 8607.02 / Block 2038
Tract 8607.02 / Block 2039
Tract 8607.02 / Block 2040
Tract 8607.02 / Block 2041
Tract 8607.02 / Block 2042
Tract 8607.02 / Block 2043
Tract 8607.02 / Block 2044
Tract 8607.02 / Block 2045
Tract 8607.02 / Block 2046
Tract 8607.02 / Block 2047
Tract 8607.02 / Block 2048
Tract 8607.02 / Block 2049
Tract 8607.02 / Block 2050
Tract 8607.02 / Block 2051
Tract 8607.02 / Block 2052
Tract 8607.02 / Block 2053
Tract 8607.02 / Block 2054
Tract 8607.02 / Block 2055
Tract 8607.02 / Block 2056
Tract 8607.02 / Block 2057
Tract 8607.02 / Block 2058
Tract 8607.02 / Block 2059
Tract 8625.02 / Block 1000
Tract 8625.02 / Block 1001
Tract 8625.02 / Block 1002
Tract 8625.02 / Block 1003
Tract 8625.02 / Block 1004
Tract 8625.02 / Block 1005
Tract 8625.02 / Block 1006
Tract 8625.02 / Block 1007
Tract 8625.02 / Block 1008
Tract 8625.02 / Block 1009
Tract 8625.02 / Block 1010
Tract 8626.05 / Block 1000
Tract 8626.05 / Block 1001
Tract 8626.05 / Block 1002
Tract 8626.05 / Block 1003
Tract 8626.05 / Block 1004
JUDICIAL SUBCIRCUIT 2
Census Tract 8615.04
Census Tract 8615.05
Census Tract 8615.06
Census Tract 8615.07
Census Tract 8615.08
Census Tract 8615.09
Census Tract 8615.10
Census Tract 8616.03
Census Tract 8616.07
Census Tract 8616.08
Census Tract 8628
Census Tract 8629.01
Census Tract 8629.02
Census Tract 8630.02
Census Tract 8631
Census Tract 8632.01
Census Tract 8636.01
Lake County (Part)
VTD LB169
VTD LB170
VTD LB171
VTD LB177
VTD LB182
VTD SH206
VTD SH208
VTD WK337
VTD WR261
VTD WR262
VTD WR386
VTD WR397
VTD WR402
VTD WR263 (Part)
Tract 8611.06 / Block 2003
Tract 8611.06 / Block 2004
Tract 8611.06 / Block 2009
Tract 8616.05 / Block 2022
Tract 8616.05 / Block 2023
Tract 8616.05 / Block 2024
Tract 8616.05 / Block 2025
Tract 8626.03 / Block 2022
Tract 8626.04 / Block 2002
Tract 8626.04 / Block 2003
Tract 8630.01 / Block 1000
Tract 8630.01 / Block 1001
Tract 8630.01 / Block 1002
Tract 8630.01 / Block 1003
Tract 8630.01 / Block 1004
Tract 8630.01 / Block 1005
Tract 8630.01 / Block 1006
Tract 8630.01 / Block 1007
Tract 8630.01 / Block 1008
Tract 8630.01 / Block 1009
Tract 8630.01 / Block 1010
Tract 8630.01 / Block 1011
Tract 8630.01 / Block 1012
Tract 8630.01 / Block 1013
Tract 8630.01 / Block 1019
Tract 8630.01 / Block 1020
Tract 8630.01 / Block 1021
Tract 8630.01 / Block 1022
Tract 8632.02 / Block 3009
Tract 8636.03 / Block 1013
Tract 8636.03 / Block 1014
Tract 8636.03 / Block 1015
Tract 8636.03 / Block 1016
Tract 8636.03 / Block 1017
Tract 8636.03 / Block 1018
Tract 8636.03 / Block 1019
Tract 8636.03 / Block 1020
Tract 8636.03 / Block 1021
Tract 8636.03 / Block 1022
Tract 8636.03 / Block 1023
Tract 8636.03 / Block 1024
Tract 8636.03 / Block 1025
Tract 8636.03 / Block 1026
Tract 8636.03 / Block 1027
Tract 8636.03 / Block 1028
Tract 8636.03 / Block 1029
Tract 8636.03 / Block 1030
Tract 8636.03 / Block 1031
Tract 8636.03 / Block 1032
Tract 8636.03 / Block 1033
Tract 8636.03 / Block 1051
Tract 8636.04 / Block 1000
Tract 8636.04 / Block 1001
Tract 8636.04 / Block 1002
Tract 8636.04 / Block 1003
Tract 8636.04 / Block 1004
Tract 8636.04 / Block 1005
Tract 8636.04 / Block 1006
Tract 8636.04 / Block 1010
Tract 8636.04 / Block 1998
Tract 8636.04 / Block 1999
Tract 8636.04 / Block 2000
Tract 8636.04 / Block 2001
Tract 8636.04 / Block 2002
Tract 8636.04 / Block 2003
Tract 8636.04 / Block 2008
Tract 8636.04 / Block 2009
Tract 8636.04 / Block 2010
Tract 8636.04 / Block 2011
Tract 8636.04 / Block 2012
Tract 8636.04 / Block 2013
Tract 8636.04 / Block 2014
Tract 8636.04 / Block 2015
Tract 8636.04 / Block 2016
Tract 8636.04 / Block 2017
Tract 8636.04 / Block 2018
Tract 8637.01 / Block 1039
Tract 8637.01 / Block 1040
Tract 8637.01 / Block 1041
Tract 8637.01 / Block 1042
Tract 8637.01 / Block 1043
Tract 8637.01 / Block 1049
Tract 8637.01 / Block 1050
Tract 8637.01 / Block 1051
Tract 8637.01 / Block 1052
Tract 8637.01 / Block 1053
Tract 8637.01 / Block 1054
Tract 8637.01 / Block 1055
Tract 8637.01 / Block 1056
Tract 8637.01 / Block 1057
Tract 8637.01 / Block 1058
Tract 8637.01 / Block 1059
Tract 8637.01 / Block 1060
Tract 8637.01 / Block 1061
Tract 8637.01 / Block 1062
Tract 8637.01 / Block 1063
Tract 8637.01 / Block 1064
Tract 8637.01 / Block 1065
Tract 8637.01 / Block 1066
Tract 8637.01 / Block 2037
Tract 8638.01 / Block 1015
Tract 8638.01 / Block 1016
Tract 8638.01 / Block 1017
Tract 8638.01 / Block 1018
Tract 8638.01 / Block 1019
Tract 8638.01 / Block 1020
Tract 8638.01 / Block 1021
Tract 8638.01 / Block 1022
Tract 8638.01 / Block 1023
Tract 8638.01 / Block 1024
Tract 8638.01 / Block 1025
Tract 8638.01 / Block 1026
Tract 8638.01 / Block 1027
Tract 8638.01 / Block 1028
Tract 8638.01 / Block 1029
Tract 8638.01 / Block 1030
Tract 8638.01 / Block 1031
Tract 8638.01 / Block 1032
Tract 8638.01 / Block 1033
Tract 8638.01 / Block 1034
Tract 8638.01 / Block 1035
Tract 8638.01 / Block 1036
Tract 8638.01 / Block 1037
Tract 8638.01 / Block 1038
Tract 8638.01 / Block 1039
Tract 8638.01 / Block 1040
Tract 8638.01 / Block 1043
Tract 8638.01 / Block 1044
Tract 8638.01 / Block 1045
Tract 8638.01 / Block 1086
Tract 8638.01 / Block 1999
Tract 8641.01 / Block 1000
Tract 8641.01 / Block 1001
Tract 8641.01 / Block 1002
Tract 8641.01 / Block 1003
Tract 8641.01 / Block 1004
Tract 8641.01 / Block 1005
Tract 8641.01 / Block 1006
Tract 8641.01 / Block 1007
Tract 8641.01 / Block 1008
Tract 8641.01 / Block 1009
Tract 8641.01 / Block 1010
Tract 8641.01 / Block 1011
Tract 8641.01 / Block 1012
Tract 8641.01 / Block 1013
Tract 8641.01 / Block 1037
Tract 8641.01 / Block 1038
Tract 8641.01 / Block 1039
Tract 8641.01 / Block 1040
Tract 8641.01 / Block 1041
Tract 8641.01 / Block 1042
Tract 8641.01 / Block 1043
Tract 8641.01 / Block 1044
Tract 8641.01 / Block 1045
Tract 8641.01 / Block 1046
Tract 8641.01 / Block 1047
Tract 8641.01 / Block 1048
Tract 8641.01 / Block 1049
Tract 8641.01 / Block 1050
Tract 8641.01 / Block 1051
Tract 8641.01 / Block 1052
Tract 8641.01 / Block 1053
Tract 8641.01 / Block 1054
Tract 8641.01 / Block 1055
Tract 8641.01 / Block 1056
Tract 8641.01 / Block 1057
Tract 8641.01 / Block 1058
Tract 8641.01 / Block 1059
Tract 8641.01 / Block 1060
Tract 8641.01 / Block 1061
Tract 8641.01 / Block 1062
Tract 8641.01 / Block 1063
Tract 8641.01 / Block 1064
Tract 8641.01 / Block 1065
JUDICIAL SUBCIRCUIT 3
Census Tract 8639.02
Census Tract 8639.04
Census Tract 8640.01
Census Tract 8640.02
Census Tract 8641.05
Census Tract 8641.06
Census Tract 8641.07
Census Tract 8641.08
Census Tract 8644.02
Census Tract 8644.03
Census Tract 8645.10
Census Tract 8645.11
Census Tract 8645.12
Census Tract 8645.13
Census Tract 8645.15
Census Tract 8645.16
Census Tract 8645.17
Census Tract 8645.18
Census Tract 8645.19
Census Tract 8645.20
Lake County (Part)
VTD LB175
VTD LB189
VTD LB173 (Part)
Tract 8636.03 / Block 1049
Tract 8636.03 / Block 1050
Tract 8636.03 / Block 1052
Tract 8636.04 / Block 1007
Tract 8636.04 / Block 1008
Tract 8636.04 / Block 1009
Tract 8636.04 / Block 1011
Tract 8636.04 / Block 1012
Tract 8636.04 / Block 1013
Tract 8636.04 / Block 1014
Tract 8636.04 / Block 1015
Tract 8636.04 / Block 2004
Tract 8636.04 / Block 2999
Tract 8639.03 / Block 2001
Tract 8639.03 / Block 2011
Tract 8639.03 / Block 2012
Tract 8639.03 / Block 2013
Tract 8639.03 / Block 2014
Tract 8639.03 / Block 2015
Tract 8639.03 / Block 2016
Tract 8639.03 / Block 2017
Tract 8639.03 / Block 2018
Tract 8639.03 / Block 3000
Tract 8639.03 / Block 3001
Tract 8639.03 / Block 3002
Tract 8639.03 / Block 3003
Tract 8639.03 / Block 3005
Tract 8639.03 / Block 3006
Tract 8639.03 / Block 3007
Tract 8639.03 / Block 3008
Tract 8639.03 / Block 3009
Tract 8639.03 / Block 3010
Tract 8639.03 / Block 3011
Tract 8639.03 / Block 3012
Tract 8641.01 / Block 1014
Tract 8641.01 / Block 1015
Tract 8641.01 / Block 1016
Tract 8641.01 / Block 1017
Tract 8641.01 / Block 1018
Tract 8641.01 / Block 1019
Tract 8641.01 / Block 1020
Tract 8641.01 / Block 1021
Tract 8641.01 / Block 1022
Tract 8641.01 / Block 1023
Tract 8641.01 / Block 1024
Tract 8641.01 / Block 1025
Tract 8641.01 / Block 1026
Tract 8641.01 / Block 1027
Tract 8641.01 / Block 1028
Tract 8641.01 / Block 1029
Tract 8641.01 / Block 1030
Tract 8641.01 / Block 1031
Tract 8641.01 / Block 1032
Tract 8641.01 / Block 1033
Tract 8641.01 / Block 1034
Tract 8641.01 / Block 1035
Tract 8641.01 / Block 1036
Tract 8641.01 / Block 1066
Tract 8641.01 / Block 1067
Tract 8641.01 / Block 1068
Tract 8641.01 / Block 1069
Tract 8641.01 / Block 1070
Tract 8641.01 / Block 1071
Tract 8641.01 / Block 1072
Tract 8641.01 / Block 1073
Tract 8641.01 / Block 1074
Tract 8641.01 / Block 1075
Tract 8641.01 / Block 1076
Tract 8641.01 / Block 1077
Tract 8641.01 / Block 1078
Tract 8641.01 / Block 1079
Tract 8641.01 / Block 1080
Tract 8641.01 / Block 1081
Tract 8641.01 / Block 1082
Tract 8641.01 / Block 1083
Tract 8641.01 / Block 1084
Tract 8641.01 / Block 1085
Tract 8641.01 / Block 1086
Tract 8641.01 / Block 1087
Tract 8641.01 / Block 1088
Tract 8641.01 / Block 1089
Tract 8641.01 / Block 1090
Tract 8641.01 / Block 1091
Tract 8641.01 / Block 1092
Tract 8641.01 / Block 1093
Tract 8641.01 / Block 1094
Tract 8641.01 / Block 1095
Tract 8641.01 / Block 1096
Tract 8641.01 / Block 1097
Tract 8641.01 / Block 1098
Tract 8641.01 / Block 1099
Tract 8641.01 / Block 1100
Tract 8641.01 / Block 1101
Tract 8641.01 / Block 1102
Tract 8641.01 / Block 1103
Tract 8641.01 / Block 1104
Tract 8641.01 / Block 1105
Tract 8641.01 / Block 1106
Tract 8641.01 / Block 1999
Tract 8641.01 / Block 2011
Tract 8641.01 / Block 2018
Tract 8641.01 / Block 2019
Tract 8644.07 / Block 1000
Tract 8644.07 / Block 1003
Tract 8644.07 / Block 1004
Tract 8644.07 / Block 1005
Tract 8644.07 / Block 1006
Tract 8644.07 / Block 1060
Tract 8644.07 / Block 1065
Tract 8644.07 / Block 1066
Tract 8644.12 / Block 2000
Tract 8644.12 / Block 2001
Tract 8644.12 / Block 2002
Tract 8644.12 / Block 2003
Tract 8644.12 / Block 2004
Tract 8644.12 / Block 2022
Tract 8644.12 / Block 2023
Tract 8644.12 / Block 2024
Tract 8644.12 / Block 2025
Tract 8644.12 / Block 2026
Tract 8644.12 / Block 2027
Tract 8644.12 / Block 2028
Tract 8644.12 / Block 2029
Tract 8644.12 / Block 2030
Tract 8644.12 / Block 2031
Tract 8644.12 / Block 2032
Tract 8644.12 / Block 2033
Tract 8644.12 / Block 2034
Tract 8644.12 / Block 2035
Tract 8644.12 / Block 2036
Tract 8644.12 / Block 2037
Tract 8644.12 / Block 2038
Tract 8645.02 / Block 2077
Tract 8645.02 / Block 2084
Tract 8645.14 / Block 1000
Tract 8645.14 / Block 1001
Tract 8645.14 / Block 1002
Tract 8645.14 / Block 1003
Tract 8645.14 / Block 1004
Tract 8645.14 / Block 1005
Tract 8645.14 / Block 1006
Tract 8645.14 / Block 1009
Tract 8645.14 / Block 1010
Tract 8645.14 / Block 1011
Tract 8645.14 / Block 1012
Tract 8645.14 / Block 1013
Tract 8645.14 / Block 1014
Tract 8645.14 / Block 1015
Tract 8645.14 / Block 1016
Tract 8645.14 / Block 1017
Tract 8645.14 / Block 1018
Tract 8645.14 / Block 1019
Tract 8645.14 / Block 1020
Tract 8645.14 / Block 1021
Tract 8645.14 / Block 1022
Tract 8645.14 / Block 1023
Tract 8645.14 / Block 1024
Tract 8645.14 / Block 1025
Tract 8645.14 / Block 1026
Tract 8645.14 / Block 1027
Tract 8645.14 / Block 1028
Tract 8645.14 / Block 1029
Tract 8645.14 / Block 1030
Tract 8645.14 / Block 1031
Tract 8645.14 / Block 1032
Tract 8645.14 / Block 1033
Tract 8645.14 / Block 1034
Tract 8645.14 / Block 1035
Tract 8645.14 / Block 1041
Tract 8645.14 / Block 1046
Tract 8645.14 / Block 1047
Tract 8645.14 / Block 1048
Tract 8645.14 / Block 1049
Tract 8645.14 / Block 1050
Tract 8645.14 / Block 1051
JUDICIAL SUBCIRCUIT 4
Census Tract 8633
Census Tract 8634
Census Tract 8635
Census Tract 8637.02
Census Tract 8638.02
Census Tract 8645.05
Census Tract 8645.21
Census Tract 8645.22
Census Tract 8646.01
Census Tract 8646.02
Census Tract 8647
Census Tract 8648.01
Census Tract 8648.02
Census Tract 8649.01
Census Tract 8649.03
Census Tract 8649.04
Census Tract 8650
Census Tract 8652
Census Tract 8653
Census Tract 8654
Census Tract 8655.01
Census Tract 8655.02
Census Tract 8656
Census Tract 8657
Census Tract 8658.01
Census Tract 8658.02
Lake County (Part)
VTD LB184
VTD LB194
VTD SH209
VTD SH213
VTD SH214
VTD VE234
VTD VE235
VTD VE392
VTD SH207 (Part)
Tract 8630.01 / Block 1014
Tract 8630.01 / Block 1015
Tract 8630.01 / Block 1016
Tract 8630.01 / Block 1017
Tract 8630.01 / Block 1018
Tract 8632.02 / Block 3049
Tract 8632.02 / Block 3050
Tract 8632.02 / Block 3051
Tract 8632.02 / Block 3052
Tract 8637.01 / Block 1067
Tract 8637.01 / Block 2000
Tract 8637.01 / Block 2001
Tract 8637.01 / Block 2002
Tract 8637.01 / Block 2003
Tract 8637.01 / Block 2004
Tract 8637.01 / Block 2005
Tract 8637.01 / Block 2006
Tract 8637.01 / Block 2007
Tract 8637.01 / Block 2008
Tract 8637.01 / Block 2009
Tract 8637.01 / Block 2010
Tract 8638.01 / Block 1014
Tract 8638.01 / Block 1041
Tract 8638.01 / Block 1042
Tract 8638.01 / Block 1046
Tract 8638.01 / Block 1047
Tract 8638.01 / Block 1048
Tract 8638.01 / Block 1049
Tract 8638.01 / Block 1050
Tract 8638.01 / Block 1051
Tract 8638.01 / Block 1053
Tract 8638.01 / Block 1059
Tract 8638.01 / Block 1060
Tract 8638.01 / Block 1084
Tract 8638.01 / Block 1984
Tract 8638.01 / Block 1985
Tract 8638.01 / Block 1992
Tract 8638.01 / Block 1995
Tract 8638.01 / Block 1996
Tract 8638.01 / Block 1997
Tract 8638.01 / Block 1998
Tract 8645.02 / Block 2067
Tract 8645.02 / Block 2068
Tract 8645.02 / Block 2069
Tract 8645.02 / Block 2070
Tract 8645.02 / Block 2071
Tract 8645.02 / Block 2072
Tract 8645.02 / Block 2073
Tract 8645.02 / Block 2074
Tract 8645.02 / Block 2075
Tract 8645.02 / Block 2076
Tract 8645.02 / Block 2078
Tract 8645.02 / Block 2079
Tract 8645.02 / Block 2080
Tract 8645.02 / Block 2081
Tract 8645.02 / Block 2085
Tract 8645.02 / Block 2086
Tract 8645.02 / Block 2087
Tract 8645.02 / Block 2088
Tract 8645.02 / Block 2089
Tract 8645.02 / Block 2090
Tract 8645.02 / Block 2091
Tract 8645.02 / Block 2092
Tract 8645.02 / Block 2093
Tract 8645.02 / Block 2094
Tract 8645.02 / Block 2095
Tract 8645.14 / Block 1007
Tract 8645.14 / Block 1008
Tract 8645.14 / Block 1036
Tract 8645.14 / Block 1037
Tract 8645.14 / Block 1038
Tract 8645.14 / Block 1039
Tract 8645.14 / Block 1040
Tract 8645.14 / Block 1042
Tract 8645.14 / Block 1043
Tract 8645.14 / Block 1044
Tract 8645.14 / Block 1045
Tract 8645.14 / Block 1052
Tract 8645.14 / Block 1053
Tract 8645.14 / Block 1054
Tract 8645.14 / Block 1055
Tract 8645.14 / Block 1056
Tract 8645.14 / Block 1057
Tract 8645.14 / Block 1058
Tract 8645.14 / Block 1059
Tract 8645.14 / Block 1060
Tract 8645.14 / Block 1061
Tract 8645.14 / Block 1062
Tract 8645.14 / Block 1063
Tract 8645.14 / Block 1064
Tract 8645.14 / Block 1065
Tract 8645.14 / Block 1066
Tract 8645.14 / Block 1067
Tract 8645.14 / Block 1068
Tract 8645.14 / Block 1069
Tract 8645.14 / Block 1070
Tract 8645.14 / Block 1071
Tract 8645.14 / Block 1072
Tract 8645.14 / Block 1073
Tract 8645.14 / Block 1074
Tract 8645.14 / Block 1075
JUDICIAL SUBCIRCUIT 5
Census Tract 8609.06
Census Tract 8612.01
Census Tract 8613.01
Census Tract 8613.03
Census Tract 8613.04
Census Tract 8614.03
Census Tract 8642.03
Census Tract 8642.04
Census Tract 8642.05
Census Tract 8642.06
Census Tract 8643.03
Census Tract 8643.05
Census Tract 8643.06
Census Tract 8643.07
Census Tract 8643.08
Census Tract 8644.08
Census Tract 8644.09
Census Tract 8644.10
Census Tract 8644.11
Lake County (Part)
VTD AV024
VTD EL099
VTD FR126
VTD GR140
VTD GR141
VTD GR143
VTD GR144
VTD GR145
VTD GR146
VTD GR142 (Part)
Tract 8609.03 / Block 1020
Tract 8609.03 / Block 1030
Tract 8609.03 / Block 1031
Tract 8609.03 / Block 2000
Tract 8609.03 / Block 2001
Tract 8609.03 / Block 2002
Tract 8609.03 / Block 2003
Tract 8609.03 / Block 2004
Tract 8609.03 / Block 2005
Tract 8609.03 / Block 2006
Tract 8609.03 / Block 2014
Tract 8609.03 / Block 2015
Tract 8609.03 / Block 2016
Tract 8609.03 / Block 2017
Tract 8609.03 / Block 2018
Tract 8609.03 / Block 2019
Tract 8609.03 / Block 2020
Tract 8609.03 / Block 2021
Tract 8609.03 / Block 2022
Tract 8609.03 / Block 2999
Tract 8609.04 / Block 2017
Tract 8609.04 / Block 2038
Tract 8609.04 / Block 2039
Tract 8609.04 / Block 2040
Tract 8609.04 / Block 2041
Tract 8609.04 / Block 2042
Tract 8609.04 / Block 2043
Tract 8609.04 / Block 2044
Tract 8609.04 / Block 2045
Tract 8609.04 / Block 2046
Tract 8609.04 / Block 2047
Tract 8609.04 / Block 2048
Tract 8609.04 / Block 2049
Tract 8609.04 / Block 2050
Tract 8609.04 / Block 2051
Tract 8609.04 / Block 2052
Tract 8609.04 / Block 2053
Tract 8609.04 / Block 2054
Tract 8609.04 / Block 2055
Tract 8609.04 / Block 2056
Tract 8609.04 / Block 2057
Tract 8609.04 / Block 2058
Tract 8609.04 / Block 2059
Tract 8609.04 / Block 2060
Tract 8609.04 / Block 2061
Tract 8609.04 / Block 2062
Tract 8609.04 / Block 2063
Tract 8609.04 / Block 2064
Tract 8609.04 / Block 2065
Tract 8609.04 / Block 2066
Tract 8609.04 / Block 2067
Tract 8609.04 / Block 2068
Tract 8609.04 / Block 2069
Tract 8609.04 / Block 2070
Tract 8609.04 / Block 2071
Tract 8609.04 / Block 2072
Tract 8609.04 / Block 2073
Tract 8609.04 / Block 2074
Tract 8609.04 / Block 2075
Tract 8609.04 / Block 2076
Tract 8609.04 / Block 2077
Tract 8609.04 / Block 2078
Tract 8609.04 / Block 2079
Tract 8609.04 / Block 2080
Tract 8609.04 / Block 2081
Tract 8609.04 / Block 2082
Tract 8609.04 / Block 2083
Tract 8609.04 / Block 2084
Tract 8609.04 / Block 2085
Tract 8609.04 / Block 2086
Tract 8609.04 / Block 2087
Tract 8609.04 / Block 2088
Tract 8609.04 / Block 2089
Tract 8609.04 / Block 2090
Tract 8609.04 / Block 2091
Tract 8609.04 / Block 2092
Tract 8609.04 / Block 2093
Tract 8609.04 / Block 2094
Tract 8609.04 / Block 2095
Tract 8609.04 / Block 2096
Tract 8609.04 / Block 2097
Tract 8609.04 / Block 2098
Tract 8609.04 / Block 2099
Tract 8609.04 / Block 2102
Tract 8609.04 / Block 2103
Tract 8609.04 / Block 2104
Tract 8609.04 / Block 2987
Tract 8609.04 / Block 2988
Tract 8609.04 / Block 2989
Tract 8609.04 / Block 2990
Tract 8609.04 / Block 2992
Tract 8609.05 / Block 3000
Tract 8609.05 / Block 3001
Tract 8609.05 / Block 3002
Tract 8609.05 / Block 3003
Tract 8609.05 / Block 3004
Tract 8609.05 / Block 3005
Tract 8609.05 / Block 3006
Tract 8609.05 / Block 3007
Tract 8609.05 / Block 3008
Tract 8609.05 / Block 3009
Tract 8609.05 / Block 3010
Tract 8609.05 / Block 3011
Tract 8609.05 / Block 3012
Tract 8609.05 / Block 3013
Tract 8609.05 / Block 3014
Tract 8609.05 / Block 3035
Tract 8609.05 / Block 3036
Tract 8609.05 / Block 3037
Tract 8609.05 / Block 3040
Tract 8609.05 / Block 3041
Tract 8609.05 / Block 3042
Tract 8609.05 / Block 3043
Tract 8609.05 / Block 3044
Tract 8609.05 / Block 3045
Tract 8609.05 / Block 3051
Tract 8609.05 / Block 3986
Tract 8609.05 / Block 3987
Tract 8609.05 / Block 3988
Tract 8609.05 / Block 3989
Tract 8609.05 / Block 3990
Tract 8609.05 / Block 3991
Tract 8609.05 / Block 3995
Tract 8609.05 / Block 3997
Tract 8609.05 / Block 3998
Tract 8609.05 / Block 3999
Tract 8609.05 / Block 4001
Tract 8609.05 / Block 4002
Tract 8609.05 / Block 4003
Tract 8609.05 / Block 4004
Tract 8609.05 / Block 4005
Tract 8609.05 / Block 4006
Tract 8609.05 / Block 4007
Tract 8609.05 / Block 4008
Tract 8609.05 / Block 4009
Tract 8609.05 / Block 4010
Tract 8609.05 / Block 4011
Tract 8609.05 / Block 4012
Tract 8609.05 / Block 4013
Tract 8609.05 / Block 4014
Tract 8609.05 / Block 4015
Tract 8609.05 / Block 4017
Tract 8609.05 / Block 4018
Tract 8609.05 / Block 4019
Tract 8609.05 / Block 4020
Tract 8609.05 / Block 4021
Tract 8609.05 / Block 4022
Tract 8609.05 / Block 4023
Tract 8609.05 / Block 4024
Tract 8609.05 / Block 4025
Tract 8609.05 / Block 4026
Tract 8609.05 / Block 4027
Tract 8609.05 / Block 4028
Tract 8609.05 / Block 4029
Tract 8609.05 / Block 4030
Tract 8609.05 / Block 4031
Tract 8609.05 / Block 4032
Tract 8609.05 / Block 4033
Tract 8609.05 / Block 4034
Tract 8609.05 / Block 4035
Tract 8609.05 / Block 4036
Tract 8612.02 / Block 1012
Tract 8612.02 / Block 1013
Tract 8612.02 / Block 1014
Tract 8612.02 / Block 1015
Tract 8612.02 / Block 1016
Tract 8612.02 / Block 1017
Tract 8612.02 / Block 1018
Tract 8612.02 / Block 1045
Tract 8612.02 / Block 1046
Tract 8612.02 / Block 1047
Tract 8612.02 / Block 1048
Tract 8612.02 / Block 1049
Tract 8612.02 / Block 1050
Tract 8612.02 / Block 1051
Tract 8612.02 / Block 1052
Tract 8612.02 / Block 1053
Tract 8612.02 / Block 1054
Tract 8612.02 / Block 1055
Tract 8612.02 / Block 1056
Tract 8612.02 / Block 1998
Tract 8612.02 / Block 1999
Tract 8612.02 / Block 2000
Tract 8612.02 / Block 2001
Tract 8612.02 / Block 2002
Tract 8612.02 / Block 2003
Tract 8612.02 / Block 2004
Tract 8612.02 / Block 2005
Tract 8612.02 / Block 2006
Tract 8612.02 / Block 2007
Tract 8612.02 / Block 2008
Tract 8612.02 / Block 2009
Tract 8612.02 / Block 2010
Tract 8612.02 / Block 2011
Tract 8612.02 / Block 2012
Tract 8612.02 / Block 2013
Tract 8612.02 / Block 2014
Tract 8612.02 / Block 2015
Tract 8612.02 / Block 2016
Tract 8612.02 / Block 2017
Tract 8612.02 / Block 2018
Tract 8612.02 / Block 2019
Tract 8612.02 / Block 2020
Tract 8612.02 / Block 2021
Tract 8612.02 / Block 2022
Tract 8612.02 / Block 2023
Tract 8612.02 / Block 2024
Tract 8612.02 / Block 2025
Tract 8612.02 / Block 2026
Tract 8612.02 / Block 2027
Tract 8614.02 / Block 1000
Tract 8614.02 / Block 1001
Tract 8614.02 / Block 1002
Tract 8614.02 / Block 1003
Tract 8614.02 / Block 1004
Tract 8614.02 / Block 1005
Tract 8614.02 / Block 1006
Tract 8614.02 / Block 1007
Tract 8614.02 / Block 1008
Tract 8614.02 / Block 1009
Tract 8614.02 / Block 1010
Tract 8614.02 / Block 1011
Tract 8614.02 / Block 1012
Tract 8614.02 / Block 1013
Tract 8614.02 / Block 1014
Tract 8614.02 / Block 1015
Tract 8614.02 / Block 1016
Tract 8614.02 / Block 1017
Tract 8614.02 / Block 1018
Tract 8614.02 / Block 1019
Tract 8614.02 / Block 1020
Tract 8614.02 / Block 1021
Tract 8614.02 / Block 1022
Tract 8614.02 / Block 1027
Tract 8614.02 / Block 1030
Tract 8614.02 / Block 1031
Tract 8614.02 / Block 2006
Tract 8614.02 / Block 2007
Tract 8614.02 / Block 2008
Tract 8614.02 / Block 2009
Tract 8614.02 / Block 2013
Tract 8614.02 / Block 2021
Tract 8614.02 / Block 2022
Tract 8614.02 / Block 2023
Tract 8614.02 / Block 2024
Tract 8614.02 / Block 2025
Tract 8614.02 / Block 2026
Tract 8614.02 / Block 2027
Tract 8614.02 / Block 2028
Tract 8614.02 / Block 2029
Tract 8614.02 / Block 2030
Tract 8614.02 / Block 2031
Tract 8614.02 / Block 2032
Tract 8614.02 / Block 2044
Tract 8614.02 / Block 2045
Tract 8614.02 / Block 2046
Tract 8614.02 / Block 2047
Tract 8614.02 / Block 2067
Tract 8614.02 / Block 2068
Tract 8614.04 / Block 1000
Tract 8614.04 / Block 1001
Tract 8614.04 / Block 1002
Tract 8614.04 / Block 1003
Tract 8614.04 / Block 1004
Tract 8614.04 / Block 1005
Tract 8614.04 / Block 1006
Tract 8614.04 / Block 1007
Tract 8614.04 / Block 1008
Tract 8614.04 / Block 1009
Tract 8614.04 / Block 1010
Tract 8614.04 / Block 1011
Tract 8614.04 / Block 1012
Tract 8614.04 / Block 1013
Tract 8614.04 / Block 1014
Tract 8614.04 / Block 1015
Tract 8614.04 / Block 1016
Tract 8614.04 / Block 1017
Tract 8614.04 / Block 1018
Tract 8614.04 / Block 1019
Tract 8614.04 / Block 1020
Tract 8614.04 / Block 1021
Tract 8614.04 / Block 1022
Tract 8614.04 / Block 1023
Tract 8614.04 / Block 1024
Tract 8614.04 / Block 1025
Tract 8614.04 / Block 1026
Tract 8614.04 / Block 1027
Tract 8614.04 / Block 1028
Tract 8614.04 / Block 1029
Tract 8614.04 / Block 1030
Tract 8614.04 / Block 1031
Tract 8614.04 / Block 1032
Tract 8614.04 / Block 1996
Tract 8614.04 / Block 1997
Tract 8614.04 / Block 1998
Tract 8614.04 / Block 1999
Tract 8614.04 / Block 2000
Tract 8614.04 / Block 2001
Tract 8614.04 / Block 2002
Tract 8614.04 / Block 2003
Tract 8614.04 / Block 2004
Tract 8614.04 / Block 2005
Tract 8614.04 / Block 2006
Tract 8614.04 / Block 2007
Tract 8614.04 / Block 2008
Tract 8614.04 / Block 2009
Tract 8614.04 / Block 2010
Tract 8614.04 / Block 2011
Tract 8614.04 / Block 2012
Tract 8614.04 / Block 2013
Tract 8614.04 / Block 2014
Tract 8614.04 / Block 2015
Tract 8614.04 / Block 2016
Tract 8614.04 / Block 2017
Tract 8614.04 / Block 3003
Tract 8614.04 / Block 3004
Tract 8614.04 / Block 3005
Tract 8614.04 / Block 3006
Tract 8614.04 / Block 3007
Tract 8614.04 / Block 3008
Tract 8614.04 / Block 3009
Tract 8614.04 / Block 3010
Tract 8614.04 / Block 3011
Tract 8614.04 / Block 3012
Tract 8614.04 / Block 3013
Tract 8614.04 / Block 3014
Tract 8614.04 / Block 3016
Tract 8614.04 / Block 3017
Tract 8614.04 / Block 3018
Tract 8614.04 / Block 3019
Tract 8614.04 / Block 3020
Tract 8614.04 / Block 3021
Tract 8614.04 / Block 3022
Tract 8614.04 / Block 3023
Tract 8614.04 / Block 3024
Tract 8641.01 / Block 2000
Tract 8641.01 / Block 2001
Tract 8641.01 / Block 2002
Tract 8641.01 / Block 2003
Tract 8641.01 / Block 2004
Tract 8641.01 / Block 2005
Tract 8641.01 / Block 2008
Tract 8641.01 / Block 2009
Tract 8641.01 / Block 2010
Tract 8641.01 / Block 2012
Tract 8641.01 / Block 2013
Tract 8644.07 / Block 1024
Tract 8644.07 / Block 1025
Tract 8644.07 / Block 1026
Tract 8644.07 / Block 1027
Tract 8644.07 / Block 1028
Tract 8644.07 / Block 1029
Tract 8644.07 / Block 1030
Tract 8644.07 / Block 1031
Tract 8644.07 / Block 1032
Tract 8644.07 / Block 1033
Tract 8644.07 / Block 1034
Tract 8644.07 / Block 1035
Tract 8644.07 / Block 1036
Tract 8644.07 / Block 1037
Tract 8644.07 / Block 1038
Tract 8644.07 / Block 1039
Tract 8644.07 / Block 1040
Tract 8644.07 / Block 1041
Tract 8644.07 / Block 1042
Tract 8644.07 / Block 1043
Tract 8644.07 / Block 1044
Tract 8644.07 / Block 1045
Tract 8644.07 / Block 1046
Tract 8644.07 / Block 1049
Tract 8644.07 / Block 1050
Tract 8644.07 / Block 1051
Tract 8644.07 / Block 1074
Tract 8644.07 / Block 1075
Tract 8644.07 / Block 1076
Tract 8644.07 / Block 1077
Tract 8644.07 / Block 1078
Tract 8644.07 / Block 1079
Tract 8644.07 / Block 1080
Tract 8644.07 / Block 1081
Tract 8644.07 / Block 1082
Tract 8644.07 / Block 1083
Tract 8644.07 / Block 1084
Tract 8644.07 / Block 1085
Tract 8644.07 / Block 2000
Tract 8644.07 / Block 2001
Tract 8644.07 / Block 2002
Tract 8644.07 / Block 2003
Tract 8644.07 / Block 2004
Tract 8644.07 / Block 2005
Tract 8644.07 / Block 2006
Tract 8644.07 / Block 2007
Tract 8644.07 / Block 2008
Tract 8644.07 / Block 2009
Tract 8644.07 / Block 2010
Tract 8644.07 / Block 2011
Tract 8644.07 / Block 2012
Tract 8644.07 / Block 2013
Tract 8644.07 / Block 2014
Tract 8644.07 / Block 2015
Tract 8644.07 / Block 2016
Tract 8644.07 / Block 2998
Tract 8644.07 / Block 2999
Tract 8644.12 / Block 1000
Tract 8644.12 / Block 1001
Tract 8644.12 / Block 1002
Tract 8644.12 / Block 1003
Tract 8644.12 / Block 1004
Tract 8644.12 / Block 1005
Tract 8644.12 / Block 1006
Tract 8644.12 / Block 1007
Tract 8644.12 / Block 1008
Tract 8644.12 / Block 1009
Tract 8644.12 / Block 1010
Tract 8644.12 / Block 1011
Tract 8644.12 / Block 1012
Tract 8644.12 / Block 1013
Tract 8644.12 / Block 1014
Tract 8644.12 / Block 1015
Tract 8644.12 / Block 1016
Tract 8644.12 / Block 1017
Tract 8644.12 / Block 1018
Tract 8644.12 / Block 1019
Tract 8644.12 / Block 1020
Tract 8644.12 / Block 1021
Tract 8644.12 / Block 1022
Tract 8644.12 / Block 1023
Tract 8644.12 / Block 1024
Tract 8644.12 / Block 1025
Tract 8644.12 / Block 1026
Tract 8644.12 / Block 1027
Tract 8644.12 / Block 1028
Tract 8644.12 / Block 1029
Tract 8644.12 / Block 2005
Tract 8644.12 / Block 2006
Tract 8644.12 / Block 2007
Tract 8644.12 / Block 2008
Tract 8644.12 / Block 2009
Tract 8644.12 / Block 2010
Tract 8644.12 / Block 2011
Tract 8644.12 / Block 2012
Tract 8644.12 / Block 2013
Tract 8644.12 / Block 2014
Tract 8644.12 / Block 2015
Tract 8644.12 / Block 2016
Tract 8644.12 / Block 2017
Tract 8644.12 / Block 2018
Tract 8644.12 / Block 2019
Tract 8644.12 / Block 2020
Tract 8644.12 / Block 2021
JUDICIAL SUBCIRCUIT 6
Census Tract 8601.03
Census Tract 8607.01
Census Tract 8608.05
Census Tract 8608.06
Census Tract 8608.07
Census Tract 8608.08
Census Tract 8608.09
Census Tract 8608.10
Census Tract 8608.11
Census Tract 8610.07
Census Tract 8610.08
Census Tract 8610.09
Census Tract 8610.10
Census Tract 8610.11
Census Tract 8610.12
Census Tract 8610.13
Census Tract 8610.14
Census Tract 8611.04
Census Tract 8611.05
Census Tract 8616.04
Lake County (Part)
VTD AV034
VTD AV040
VTD AV041
VTD BE044
VTD BE045
VTD GR137
VTD GR138
VTD GR139
VTD GR384
VTD WR396
VTD ZI375
VTD ZI376
VTD ZI377 (Part)
Tract 8601.01 / Block 1000
Tract 8601.01 / Block 1001
Tract 8601.01 / Block 1035
Tract 8601.01 / Block 1036
Tract 8601.01 / Block 1037
Tract 8601.01 / Block 1038
Tract 8601.01 / Block 1039
Tract 8601.01 / Block 1040
Tract 8601.01 / Block 1041
Tract 8601.01 / Block 1042
Tract 8601.01 / Block 1043
Tract 8601.01 / Block 1045
Tract 8601.01 / Block 1046
Tract 8601.01 / Block 1047
Tract 8601.01 / Block 2000
Tract 8601.01 / Block 2001
Tract 8601.01 / Block 2002
Tract 8601.01 / Block 2003
Tract 8601.01 / Block 2004
Tract 8601.01 / Block 2005
Tract 8601.01 / Block 2006
Tract 8601.01 / Block 2007
Tract 8601.01 / Block 2008
Tract 8601.01 / Block 2009
Tract 8601.01 / Block 2010
Tract 8601.01 / Block 2011
Tract 8601.01 / Block 2012
Tract 8601.01 / Block 2013
Tract 8601.01 / Block 2014
Tract 8601.01 / Block 2015
Tract 8601.01 / Block 2016
Tract 8601.01 / Block 2017
Tract 8601.01 / Block 2018
Tract 8601.01 / Block 2019
Tract 8601.01 / Block 2020
Tract 8601.01 / Block 2021
Tract 8601.01 / Block 2022
Tract 8601.01 / Block 2023
Tract 8601.01 / Block 2024
Tract 8601.01 / Block 2025
Tract 8601.01 / Block 2026
Tract 8601.01 / Block 2027
Tract 8601.01 / Block 2028
Tract 8601.01 / Block 2029
Tract 8601.01 / Block 2030
Tract 8601.01 / Block 2031
Tract 8601.01 / Block 2032
Tract 8601.01 / Block 2033
Tract 8601.01 / Block 2034
Tract 8601.01 / Block 2035
Tract 8601.01 / Block 2036
Tract 8601.01 / Block 2037
Tract 8601.01 / Block 2038
Tract 8601.01 / Block 2039
Tract 8601.01 / Block 2040
Tract 8601.01 / Block 2041
Tract 8601.01 / Block 2042
Tract 8601.01 / Block 2043
Tract 8601.01 / Block 2044
Tract 8601.01 / Block 2045
Tract 8601.01 / Block 2046
Tract 8601.01 / Block 2047
Tract 8601.01 / Block 2048
Tract 8601.01 / Block 2049
Tract 8601.01 / Block 2050
Tract 8601.01 / Block 2051
Tract 8601.01 / Block 2052
Tract 8601.01 / Block 2053
Tract 8601.01 / Block 2054
Tract 8601.01 / Block 2055
Tract 8601.01 / Block 2056
Tract 8601.01 / Block 2057
Tract 8601.01 / Block 2058
Tract 8601.01 / Block 2059
Tract 8601.01 / Block 2060
Tract 8601.01 / Block 2061
Tract 8601.01 / Block 2062
Tract 8601.01 / Block 2063
Tract 8601.01 / Block 2064
Tract 8601.01 / Block 2065
Tract 8601.01 / Block 2066
Tract 8601.01 / Block 2067
Tract 8601.01 / Block 2068
Tract 8601.01 / Block 2069
Tract 8601.01 / Block 2070
Tract 8601.01 / Block 2071
Tract 8601.01 / Block 2072
Tract 8601.01 / Block 2073
Tract 8601.01 / Block 2074
Tract 8601.04 / Block 1000
Tract 8601.04 / Block 1001
Tract 8601.04 / Block 1002
Tract 8601.04 / Block 1003
Tract 8601.04 / Block 1004
Tract 8601.04 / Block 1005
Tract 8601.04 / Block 1006
Tract 8601.04 / Block 1007
Tract 8601.04 / Block 1052
Tract 8601.04 / Block 1999
Tract 8601.04 / Block 2032
Tract 8601.04 / Block 2035
Tract 8602.00 / Block 2000
Tract 8602.00 / Block 2001
Tract 8602.00 / Block 2002
Tract 8602.00 / Block 2003
Tract 8602.00 / Block 2004
Tract 8602.00 / Block 2005
Tract 8602.00 / Block 2006
Tract 8602.00 / Block 2007
Tract 8602.00 / Block 2008
Tract 8602.00 / Block 2009
Tract 8602.00 / Block 2010
Tract 8602.00 / Block 2011
Tract 8602.00 / Block 2012
Tract 8602.00 / Block 2013
Tract 8602.00 / Block 2014
Tract 8602.00 / Block 2015
Tract 8602.00 / Block 2016
Tract 8602.00 / Block 2017
Tract 8602.00 / Block 2018
Tract 8602.00 / Block 2019
Tract 8602.00 / Block 2020
Tract 8602.00 / Block 2021
Tract 8602.00 / Block 2022
Tract 8602.00 / Block 2023
Tract 8602.00 / Block 2024
Tract 8602.00 / Block 2025
Tract 8602.00 / Block 2026
Tract 8602.00 / Block 2027
Tract 8602.00 / Block 2028
Tract 8604.00 / Block 3006
Tract 8604.00 / Block 3007
Tract 8604.00 / Block 3008
Tract 8604.00 / Block 3009
Tract 8604.00 / Block 3010
Tract 8605.00 / Block 1004
Tract 8605.00 / Block 1005
Tract 8605.00 / Block 1006
Tract 8605.00 / Block 1007
Tract 8605.00 / Block 1008
Tract 8607.02 / Block 1000
Tract 8607.02 / Block 1001
Tract 8607.02 / Block 1002
Tract 8607.02 / Block 1003
Tract 8607.02 / Block 1004
Tract 8607.02 / Block 1005
Tract 8607.02 / Block 1006
Tract 8607.02 / Block 1007
Tract 8607.02 / Block 1008
Tract 8607.02 / Block 1009
Tract 8607.02 / Block 1010
Tract 8607.02 / Block 1011
Tract 8607.02 / Block 1012
Tract 8607.02 / Block 1013
Tract 8607.02 / Block 1014
Tract 8607.02 / Block 1015
Tract 8607.02 / Block 1016
Tract 8607.02 / Block 1017
Tract 8607.02 / Block 1018
Tract 8607.02 / Block 1019
Tract 8607.02 / Block 1020
Tract 8607.02 / Block 1021
Tract 8607.02 / Block 1022
Tract 8607.02 / Block 1023
Tract 8607.02 / Block 1024
Tract 8607.02 / Block 1025
Tract 8607.02 / Block 1026
Tract 8607.02 / Block 1027
Tract 8607.02 / Block 1028
Tract 8607.02 / Block 1029
Tract 8607.02 / Block 1030
Tract 8607.02 / Block 1031
Tract 8607.02 / Block 1032
Tract 8607.02 / Block 1033
Tract 8607.02 / Block 1034
Tract 8607.02 / Block 1035
Tract 8607.02 / Block 1036
Tract 8607.02 / Block 1037
Tract 8607.02 / Block 1038
Tract 8607.02 / Block 1039
Tract 8607.02 / Block 1040
Tract 8607.02 / Block 1041
Tract 8607.02 / Block 1042
Tract 8607.02 / Block 1043
Tract 8607.02 / Block 1044
Tract 8607.02 / Block 1045
Tract 8607.02 / Block 1046
Tract 8607.02 / Block 1047
Tract 8607.02 / Block 1048
Tract 8607.02 / Block 1049
Tract 8607.02 / Block 1050
Tract 8607.02 / Block 1051
Tract 8607.02 / Block 1052
Tract 8607.02 / Block 1053
Tract 8607.02 / Block 1054
Tract 8607.02 / Block 1055
Tract 8607.02 / Block 1056
Tract 8607.02 / Block 1057
Tract 8607.02 / Block 1058
Tract 8607.02 / Block 1059
Tract 8607.02 / Block 1060
Tract 8607.02 / Block 1061
Tract 8607.02 / Block 1062
Tract 8607.02 / Block 1063
Tract 8607.02 / Block 1064
Tract 8607.02 / Block 1065
Tract 8607.02 / Block 1066
Tract 8607.02 / Block 1067
Tract 8607.02 / Block 1070
Tract 8607.02 / Block 1071
Tract 8607.02 / Block 1072
Tract 8607.02 / Block 1073
Tract 8607.02 / Block 1074
Tract 8607.02 / Block 1075
Tract 8607.02 / Block 1076
Tract 8607.02 / Block 1077
Tract 8607.02 / Block 1078
Tract 8607.02 / Block 1079
Tract 8607.02 / Block 1080
Tract 8607.02 / Block 1081
Tract 8607.02 / Block 1082
Tract 8607.02 / Block 1083
Tract 8607.02 / Block 1085
Tract 8607.02 / Block 1088
Tract 8607.02 / Block 1089
Tract 8607.02 / Block 2029
Tract 8607.02 / Block 2030
Tract 8607.02 / Block 2031
Tract 8607.02 / Block 2032
Tract 8609.03 / Block 3020
Tract 8609.03 / Block 3023
Tract 8609.03 / Block 3024
Tract 8609.03 / Block 3025
Tract 8609.03 / Block 3026
Tract 8609.03 / Block 3027
Tract 8609.03 / Block 3028
Tract 8609.03 / Block 3029
Tract 8609.03 / Block 3030
Tract 8609.03 / Block 3031
Tract 8609.03 / Block 3032
Tract 8609.03 / Block 3033
Tract 8609.03 / Block 3035
Tract 8609.03 / Block 3036
Tract 8609.03 / Block 3988
Tract 8609.03 / Block 3989
Tract 8609.03 / Block 3990
Tract 8611.06 / Block 1016
Tract 8611.06 / Block 1017
Tract 8611.06 / Block 1018
Tract 8611.06 / Block 1019
Tract 8611.06 / Block 1020
Tract 8611.06 / Block 1021
Tract 8611.06 / Block 1022
Tract 8611.06 / Block 1023
Tract 8611.06 / Block 1024
Tract 8611.06 / Block 1025
Tract 8611.06 / Block 2051
Tract 8611.06 / Block 2052
Tract 8611.06 / Block 2061
Tract 8611.06 / Block 2062
Tract 8611.06 / Block 2063
Tract 8611.06 / Block 2064
Tract 8611.06 / Block 2065
Tract 8611.06 / Block 2067
Tract 8611.06 / Block 2068
Tract 8611.06 / Block 2069
Tract 8611.06 / Block 2070
Tract 8611.06 / Block 2071
Tract 8611.06 / Block 2072
Tract 8611.06 / Block 2073
Tract 8611.06 / Block 2074
Tract 8611.06 / Block 2075
Tract 8611.06 / Block 2076
Tract 8611.06 / Block 2077
Tract 8611.06 / Block 2078
Tract 8611.06 / Block 2079
Tract 8611.06 / Block 2080
Tract 8611.06 / Block 2081
Tract 8611.06 / Block 2082
Tract 8611.06 / Block 2083
Tract 8611.06 / Block 2084
Tract 8611.06 / Block 2085
Tract 8611.06 / Block 2086
Tract 8611.06 / Block 2087
Tract 8611.06 / Block 2088
Tract 8611.06 / Block 2089
Tract 8611.06 / Block 2090
Tract 8611.06 / Block 2091
Tract 8611.06 / Block 2092
Tract 8611.06 / Block 2093
Tract 8611.06 / Block 2094
Tract 8611.06 / Block 2095
Tract 8611.06 / Block 2096
Tract 8611.06 / Block 2097
Tract 8611.06 / Block 2098
Tract 8612.02 / Block 1002
Tract 8612.02 / Block 1003
Tract 8612.02 / Block 1004
Tract 8612.02 / Block 1005
Tract 8612.02 / Block 1006
Tract 8612.02 / Block 1007
Tract 8612.02 / Block 1008
Tract 8612.02 / Block 1009
Tract 8612.02 / Block 1010
Tract 8612.02 / Block 1011
Tract 8612.02 / Block 1019
Tract 8612.02 / Block 1020
Tract 8612.02 / Block 1021
Tract 8612.02 / Block 1022
Tract 8612.02 / Block 1023
Tract 8612.02 / Block 1024
Tract 8612.02 / Block 1025
Tract 8612.02 / Block 1026
Tract 8612.02 / Block 1027
Tract 8612.02 / Block 1028
Tract 8612.02 / Block 1029
Tract 8612.02 / Block 1030
Tract 8612.02 / Block 1031
Tract 8612.02 / Block 1032
Tract 8612.02 / Block 1033
Tract 8612.02 / Block 1034
Tract 8612.02 / Block 1035
Tract 8612.02 / Block 1036
Tract 8612.02 / Block 1037
Tract 8612.02 / Block 1038
Tract 8612.02 / Block 1039
Tract 8612.02 / Block 1040
Tract 8612.02 / Block 1041
Tract 8612.02 / Block 1042
Tract 8612.02 / Block 1043
Tract 8612.02 / Block 1044
Tract 8614.02 / Block 2000
Tract 8614.02 / Block 2001
Tract 8614.02 / Block 2002
Tract 8614.02 / Block 2003
Tract 8614.02 / Block 2004
Tract 8614.02 / Block 2005
Tract 8614.02 / Block 2048
Tract 8614.02 / Block 2049
Tract 8614.02 / Block 2050
Tract 8614.02 / Block 2051
Tract 8614.02 / Block 2052
Tract 8614.02 / Block 2053
Tract 8614.02 / Block 2054
Tract 8614.02 / Block 2055
Tract 8614.02 / Block 2056
Tract 8614.02 / Block 2057
Tract 8614.02 / Block 2058
Tract 8614.02 / Block 2059
Tract 8614.02 / Block 2060
Tract 8614.02 / Block 2061
Tract 8614.02 / Block 2062
Tract 8614.02 / Block 2063
Tract 8614.02 / Block 2064
Tract 8614.02 / Block 2065
Tract 8614.02 / Block 2066
Tract 8614.02 / Block 2069
Tract 8614.04 / Block 2018
Tract 8614.04 / Block 3000
Tract 8614.04 / Block 3001
Tract 8614.04 / Block 3002
Tract 8614.04 / Block 3015
Tract 8614.04 / Block 3025
Tract 8614.04 / Block 3026
Tract 8614.04 / Block 3998
Tract 8614.04 / Block 3999
(Source: P.A. 94-3, eff. 5-31-05.)

(705 ILCS 22/25)
Sec. 25. The 22nd Judicial Circuit is divided into 4 subcircuits, with the numerical order 1, 2, 3, and 4, as follows:

JUDICIAL SUBCIRCUIT 1

Tract 8702.00
Tract 8703.00
Tract 8704.01
Tract 8704.02
Tract 8709.03
Tract 8709.04
Tract 8709.05
Tract 8710.02
Tract 8710.03
Tract 8710.04
Tract 8711.01
McHenry (Part)
Township Hebron
McHenry (Part)
VTD 00002
VTD 00021
VTD 00032
VTD 00033
VTD 00031 (Part)
Tract 8709.02 / Block 1055
Tract 8709.02 / Block 2049
Tract 8709.02 / Block 2050
Tract 8709.02 / Block 2051
Tract 8709.02 / Block 2059
Tract 8709.02 / Block 2060
Tract 8709.02 / Block 2061
Tract 8709.02 / Block 2062
Tract 8709.02 / Block 2063
Tract 8709.02 / Block 2064
Tract 8709.02 / Block 2065
Tract 8709.02 / Block 2066
Tract 8709.02 / Block 2067
Tract 8709.02 / Block 2068
Tract 8709.02 / Block 2069
Tract 8709.02 / Block 2070
Tract 8709.02 / Block 2071
Tract 8709.02 / Block 2072
Tract 8709.02 / Block 2073
Tract 8709.02 / Block 2074
Tract 8709.02 / Block 2075
Tract 8709.02 / Block 2076
Tract 8709.02 / Block 2077
Tract 8709.02 / Block 2079
Tract 8709.02 / Block 3001
Tract 8709.02 / Block 3002
Tract 8709.02 / Block 3003
Tract 8709.02 / Block 3004
Tract 8709.02 / Block 3005
Tract 8709.02 / Block 3006
Tract 8709.02 / Block 3007
Tract 8709.02 / Block 3008
Tract 8709.02 / Block 3009
Tract 8709.02 / Block 3010
Tract 8709.02 / Block 3011
Tract 8709.02 / Block 3012
Tract 8709.02 / Block 3013
Tract 8709.02 / Block 3014
Tract 8709.02 / Block 3015
Tract 8709.02 / Block 3016
Tract 8709.02 / Block 3017
Tract 8709.02 / Block 3018
Tract 8709.02 / Block 3019
Tract 8709.02 / Block 3020
Tract 8709.02 / Block 3021
Tract 8709.02 / Block 3022
Tract 8709.02 / Block 3026
Tract 8709.02 / Block 3031
Tract 8709.02 / Block 3032
Tract 8709.02 / Block 3033
Tract 8709.02 / Block 3034
Tract 8709.02 / Block 3035
Tract 8709.02 / Block 3036
Tract 8709.02 / Block 3037
Tract 8709.02 / Block 3038
Tract 8709.02 / Block 3039
Tract 8709.02 / Block 3040
Tract 8709.02 / Block 3041
Tract 8709.02 / Block 3042
Tract 8709.02 / Block 3043
Tract 8709.02 / Block 3044

JUDICIAL SUBCIRCUIT 2

Tract 8701.02
Tract 8705.00
Tract 8706.03
Tract 8706.04
Tract 8706.05
Tract 8706.06
Tract 8707.02
Tract 8707.03
Tract 8707.04
Tract 8708.07
McHenry (Part)
VTD 00120
VTD 00129
VTD 00130
VTD 00131
VTD 00132
VTD 00136
VTD 00158
VTD 00160
VTD 00179
VTD 00176 (Part)
Tract 8701.01 / Block 1000
Tract 8701.01 / Block 1012
Tract 8701.01 / Block 1013
Tract 8701.01 / Block 1014
Tract 8701.01 / Block 1015
Tract 8701.01 / Block 1016
Tract 8701.01 / Block 1017
Tract 8701.01 / Block 1018
Tract 8701.01 / Block 1019
Tract 8701.01 / Block 1020
Tract 8701.01 / Block 1021
Tract 8701.01 / Block 1022
Tract 8701.01 / Block 1023
Tract 8701.01 / Block 1024
Tract 8701.01 / Block 1025
Tract 8701.01 / Block 1026
Tract 8701.01 / Block 1027
Tract 8701.01 / Block 1028
Tract 8701.01 / Block 1029
Tract 8701.01 / Block 1030
Tract 8701.01 / Block 1031
Tract 8701.01 / Block 1032
Tract 8701.01 / Block 1033
Tract 8701.01 / Block 1037
Tract 8701.01 / Block 1038
Tract 8701.01 / Block 1039
Tract 8701.01 / Block 1042
Tract 8701.01 / Block 1044
Tract 8701.01 / Block 1045
Tract 8701.01 / Block 1051
Tract 8701.01 / Block 1052
Tract 8701.01 / Block 1054
Tract 8701.01 / Block 1055
Tract 8701.01 / Block 1056
Tract 8701.01 / Block 1057
Tract 8701.01 / Block 1058
Tract 8701.01 / Block 1059
Tract 8701.01 / Block 1060
Tract 8701.01 / Block 1061
Tract 8701.01 / Block 1062
Tract 8701.01 / Block 1063
Tract 8701.01 / Block 1064
Tract 8701.01 / Block 1065
Tract 8701.01 / Block 1066
Tract 8701.01 / Block 1067
Tract 8701.01 / Block 1077
Tract 8701.01 / Block 1078
Tract 8701.01 / Block 1079
Tract 8701.01 / Block 1080
Tract 8701.01 / Block 1081
Tract 8701.01 / Block 1082
Tract 8704.01 / Block 1036
Tract 8708.03 / Block 2008
Tract 8708.03 / Block 2009
Tract 8708.03 / Block 2010
Tract 8708.03 / Block 2011
Tract 8708.03 / Block 2012
Tract 8708.03 / Block 2024
Tract 8708.03 / Block 2025
Tract 8708.08 / Block 2042
Tract 8708.08 / Block 2043
Tract 8708.08 / Block 2044
Tract 8708.08 / Block 2057
Tract 8708.11 / Block 1019
Tract 8708.11 / Block 1020
Tract 8708.11 / Block 1021
Tract 8708.11 / Block 1054
Tract 8708.11 / Block 1055
Tract 8708.11 / Block 1056
Tract 8708.11 / Block 1057
Tract 8708.11 / Block 1058
Tract 8708.11 / Block 1059
Tract 8708.11 / Block 1060
Tract 8708.11 / Block 1061
Tract 8708.11 / Block 1062
Tract 8708.11 / Block 1063
Tract 8708.11 / Block 1064
Tract 8708.11 / Block 1065
Tract 8708.11 / Block 1066
Tract 8708.11 / Block 1067
Tract 8708.11 / Block 1068
Tract 8708.11 / Block 1069
Tract 8708.11 / Block 1070
Tract 8708.11 / Block 1071
Tract 8708.11 / Block 1072
Tract 8708.11 / Block 1073
Tract 8708.11 / Block 1074
Tract 8708.11 / Block 1075
Tract 8708.11 / Block 1076
Tract 8708.11 / Block 1077
Tract 8708.11 / Block 1078
Tract 8708.11 / Block 1991
Tract 8708.11 / Block 1992
Tract 8708.11 / Block 1993
Tract 8708.11 / Block 1994
Tract 8709.02 / Block 1010

JUDICIAL SUBCIRCUIT 3

Tract 8708.12
Tract 8713.04
Tract 8713.05
Tract 8713.07
Tract 8713.08
Tract 8714.02
Tract 8714.03
Tract 8714.04
McHenry (Part)
VTD 00066
VTD 00072
VTD 00095
VTD 00098
VTD 00104
VTD 00105
VTD 00121
VTD 00122
VTD 00124
VTD 00126
VTD 00128
VTD 00133
VTD 00134
VTD 00137
VTD 00163
VTD 00164
VTD 00182
McHenry (Part)
BG 1
VTD 00169 (Part)
Tract 8708.10 / Block 3999
Tract 8708.11 / Block 1000
Tract 8708.11 / Block 1001
Tract 8708.11 / Block 1002
Tract 8708.11 / Block 1003
Tract 8708.11 / Block 1004
Tract 8708.11 / Block 1005
Tract 8708.11 / Block 1006
Tract 8708.11 / Block 1007
Tract 8708.11 / Block 1008
Tract 8708.11 / Block 1009
Tract 8708.11 / Block 1010
Tract 8708.11 / Block 1011
Tract 8708.11 / Block 1012
Tract 8708.11 / Block 1013
Tract 8708.11 / Block 1014
Tract 8708.11 / Block 1015
Tract 8708.11 / Block 1016
Tract 8708.11 / Block 1017
Tract 8708.11 / Block 1018
Tract 8708.11 / Block 1022
Tract 8708.11 / Block 1023
Tract 8708.11 / Block 1024
Tract 8708.11 / Block 1025
Tract 8708.11 / Block 1026
Tract 8708.11 / Block 1027
Tract 8708.11 / Block 1028
Tract 8708.11 / Block 1029
Tract 8708.11 / Block 1030
Tract 8708.11 / Block 1031
Tract 8708.11 / Block 1032
Tract 8708.11 / Block 1033
Tract 8708.11 / Block 1034
Tract 8708.11 / Block 1035
Tract 8708.11 / Block 1036
Tract 8708.11 / Block 1037
Tract 8708.11 / Block 1038
Tract 8708.11 / Block 1039
Tract 8708.11 / Block 1040
Tract 8708.11 / Block 1041
Tract 8708.11 / Block 1042
Tract 8708.11 / Block 1043
Tract 8708.11 / Block 1044
Tract 8708.11 / Block 1045
Tract 8708.11 / Block 1046
Tract 8708.11 / Block 1047
Tract 8708.11 / Block 1048
Tract 8708.11 / Block 1049
Tract 8708.11 / Block 1050
Tract 8708.11 / Block 1995
Tract 8708.11 / Block 1996
Tract 8708.11 / Block 1997
Tract 8708.11 / Block 1998
Tract 8708.11 / Block 1999
Tract 8708.11 / Block 2040
Tract 8708.11 / Block 2041
Tract 8708.11 / Block 2042
Tract 8708.11 / Block 2043
Tract 8708.11 / Block 2044
Tract 8708.11 / Block 2045
Tract 8708.11 / Block 2046
Tract 8708.11 / Block 2047
Tract 8708.11 / Block 2048
Tract 8708.11 / Block 2049
Tract 8708.11 / Block 2050
Tract 8708.11 / Block 2051
Tract 8708.11 / Block 2996
Tract 8708.11 / Block 2997
Tract 8708.11 / Block 3011
Tract 8708.11 / Block 3012
Tract 8708.11 / Block 3013
Tract 8708.11 / Block 3014
Tract 8708.11 / Block 3015
Tract 8708.11 / Block 3016
Tract 8708.11 / Block 3017
Tract 8708.11 / Block 3018
Tract 8708.11 / Block 3019
Tract 8708.11 / Block 3020
Tract 8708.11 / Block 3021
Tract 8708.11 / Block 3022
Tract 8708.11 / Block 3023
Tract 8708.11 / Block 3024
Tract 8708.11 / Block 3025
Tract 8708.11 / Block 3026
Tract 8708.11 / Block 3027
Tract 8708.11 / Block 3028
Tract 8708.11 / Block 3029
Tract 8708.11 / Block 3030
Tract 8708.11 / Block 3031
Tract 8708.11 / Block 3032
Tract 8708.11 / Block 3033
Tract 8708.11 / Block 3034
Tract 8708.11 / Block 3035
Tract 8708.11 / Block 3036
Tract 8708.11 / Block 3037
Tract 8708.11 / Block 3038
Tract 8708.11 / Block 3039
Tract 8708.11 / Block 3040
Tract 8708.11 / Block 3041
Tract 8708.11 / Block 3042
Tract 8708.11 / Block 3043
Tract 8708.11 / Block 3044
Tract 8708.11 / Block 3045
Tract 8708.11 / Block 3046
Tract 8708.11 / Block 3047
Tract 8708.11 / Block 3994
Tract 8708.11 / Block 3995
Tract 8708.11 / Block 3996
Tract 8708.11 / Block 3997
Tract 8708.11 / Block 3998
Tract 8708.11 / Block 3999
Tract 8713.06 / Block 1000
Tract 8713.06 / Block 1042
Tract 8713.06 / Block 1110
Tract 8713.06 / Block 1111
Tract 8713.06 / Block 1112
Tract 8713.06 / Block 1114
Tract 8713.06 / Block 1115
Tract 8713.06 / Block 1116
Tract 8713.06 / Block 1118
Tract 8713.06 / Block 1119
Tract 8713.06 / Block 1120
Tract 8713.06 / Block 1121
Tract 8713.06 / Block 1122
Tract 8713.06 / Block 1123
Tract 8713.06 / Block 1124
Tract 8713.06 / Block 1125
Tract 8713.06 / Block 1126
Tract 8713.06 / Block 1127
Tract 8713.06 / Block 1128
Tract 8713.06 / Block 1131
Tract 8713.06 / Block 1132
Tract 8713.06 / Block 1133
Tract 8713.06 / Block 1134
Tract 8713.06 / Block 1135
Tract 8713.06 / Block 1136
Tract 8713.06 / Block 1140
Tract 8713.06 / Block 1141
Tract 8713.09 / Block 4000
Tract 8713.09 / Block 4001
Tract 8713.09 / Block 4002
Tract 8713.09 / Block 4003
Tract 8713.09 / Block 4004
Tract 8713.09 / Block 4005
Tract 8713.09 / Block 4006
Tract 8713.09 / Block 4007
Tract 8713.09 / Block 4008
Tract 8713.09 / Block 4009
Tract 8713.09 / Block 4010
Tract 8713.09 / Block 4011
Tract 8713.09 / Block 4012
Tract 8713.09 / Block 4013
Tract 8713.09 / Block 4014
Tract 8713.09 / Block 4015
Tract 8713.09 / Block 4016
Tract 8713.09 / Block 4017
Tract 8713.09 / Block 4018
Tract 8713.09 / Block 4019
Tract 8713.09 / Block 4020
Tract 8713.09 / Block 4034
Tract 8713.09 / Block 4035
Tract 8713.09 / Block 4036
Tract 8713.09 / Block 4037
Tract 8713.09 / Block 4038
Tract 8713.09 / Block 4039
Tract 8713.09 / Block 4040
Tract 8713.09 / Block 4041
Tract 8713.09 / Block 4042
Tract 8713.09 / Block 4043
Tract 8713.09 / Block 4999

JUDICIAL SUBCIRCUIT 4

Tract 8712.01
Tract 8712.06
McHenry (Part)
VTD 00003
VTD 00004
VTD 00005
VTD 00006
VTD 00007
VTD 00008
VTD 00009
VTD 00010
VTD 00012
VTD 00014
VTD 00015
VTD 00017
VTD 00018
VTD 00067
VTD 00080
VTD 00081
VTD 00084
VTD 00085
VTD 00087
VTD 00089
VTD 00096
VTD 00097
VTD 00106
VTD 00108
VTD 00171
VTD 00172
VTD 00173
VTD 00180
VTD 00181
VTD 00184
VTD 00189
VTD 00011 (Part)
Tract 8712.02 / Block 1015
Tract 8712.02 / Block 1016
Tract 8712.02 / Block 1018
Tract 8712.04 / Block 1005
Tract 8712.04 / Block 1008
Tract 8712.04 / Block 1009
Tract 8712.04 / Block 1010
Tract 8712.04 / Block 1012
Tract 8712.04 / Block 1013
Tract 8712.04 / Block 1014
Tract 8712.04 / Block 1015
Tract 8712.04 / Block 1016
Tract 8712.04 / Block 1017
Tract 8712.04 / Block 1018
Tract 8712.04 / Block 1019
Tract 8712.04 / Block 1022
Tract 8712.04 / Block 1036
Tract 8712.04 / Block 1037
Tract 8712.04 / Block 1038
Tract 8712.04 / Block 1039
Tract 8712.04 / Block 1040
Tract 8712.04 / Block 1041
Tract 8713.01 / Block 1003
Tract 8713.01 / Block 1004
Tract 8713.01 / Block 1005
Tract 8713.01 / Block 1006
Tract 8713.01 / Block 1007
Tract 8713.01 / Block 1012
Tract 8713.01 / Block 1013
Tract 8713.09 / Block 2000
Tract 8713.09 / Block 2001
Tract 8713.09 / Block 2002
Tract 8713.09 / Block 2003
Tract 8713.09 / Block 2004
Tract 8713.09 / Block 2005
Tract 8713.09 / Block 2006
Tract 8713.09 / Block 2008
Tract 8713.09 / Block 2009
(Source: P.A. 93-1102, eff. 4-7-05.)

(705 ILCS 22/90)
Sec. 90. Miscellaneous provisions.
(a) All counties, townships, census tracts, voting tabulation districts, block groups, and blocks are those that appear on maps published by the United States Bureau of the Census for the 2000 census. The term "tract" means census tract. The term "BG" means block group. The term "VTD" means Voting Tabulation District. All judicial subcircuits created by this Act for the purpose of electing judges shall not be altered by operation of any other statute, ordinance, or resolution.
(b)(1) Any part of a circuit that has not been described as included in one of the judicial subcircuits described in this Act is included within the judicial subcircuit of that circuit that:
(i) is contiguous to the part; and
(ii) contains the least population of all subcircuits

in that circuit contiguous to the part according to the 2000 decennial census.

(2) If any part of a circuit is described in this Act as being in more than one judicial subcircuit, the part is included within the subcircuit in that circuit that:
(i) is one of the subcircuits in which that part is

listed in this Act;

(ii) is contiguous to that part; and
(iii) contains the least population according to the

2000 decennial census.

(3) If any part of a circuit:
(i) is described in this Act as being in one judicial

subcircuit; and

(ii) is entirely surrounded by another judicial

subcircuit;

the part shall be incorporated into the subcircuit that surrounds the part.
(4) If any part of a circuit:
(i) is described in this Act as being in one judicial

subcircuit; and

(ii) is not contiguous to another part of the

subcircuit;

the part is included with the contiguous subcircuit in that circuit that contains the least population according to the 2000 decennial census of that county.
(c) The Speaker of the House, the Minority Leader of the House, the President of the Senate, and the Minority Leader of the Senate shall by joint letter of transmittal present to the Secretary of State for deposit in the State Archives an official set of United States Bureau of the Census maps and descriptions used for conducting the 2000 census, and those maps shall serve as the official record of all counties, townships, census tracts, block groups, and blocks referred to in this Act.
(d) The State Board of Elections shall prepare and make available to the public a metes and bounds description of the subcircuits created under this Act.
(Source: P.A. 93-1102, eff. 4-7-05.)

(705 ILCS 22/905)
Sec. 905. (Amendatory provisions; text omitted).
(Source: P.A. 93-1102, eff. 4-7-05; text omitted.)

(705 ILCS 22/910)
Sec. 910. (Amendatory provisions; text omitted).
(Source: P.A. 93-1102, eff. 4-7-05; text omitted.)

(705 ILCS 22/915)
Sec. 915. (Amendatory provisions; text omitted).
(Source: P.A. 93-1102, eff. 4-7-05; text omitted.)

(705 ILCS 22/999)
Sec. 999. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 93-1102, eff. 4-7-05.)



705 ILCS 25/ - Appellate Court Act.

(705 ILCS 25/0.01) (from Ch. 37, par. 24m)
Sec. 0.01. Short title. This Act may be cited as the Appellate Court Act.
(Source: P.A. 86-1324.)

(705 ILCS 25/1) (from Ch. 37, par. 25)
(Text of Section WITH the changes made by P.A. 89-719, which has been held unconstitutional)
Sec. 1. (a) A branch of the appellate court is established in each of the 5 judicial districts as such districts are determined by law.
(b) In the first judicial district, 18 appellate court judges shall be elected.
(c) In the second judicial district, 6 appellate court judges shall be elected. In the third judicial district, 6 appellate court judges shall be elected. In the fourth judicial district, 6 appellate court judges shall be elected. The 2 additional fourth district appellate court judgeships authorized by this amendatory Act of 1993 shall be initially filled by election at the general election in 1994. In the fifth judicial district, 6 appellate court judges shall be elected.
(d) The Supreme Court may assign additional judges to service in the appellate court from time to time as the business of the appellate court requires. There shall be a number of divisions of not less than 3 judges each, as the Supreme Court shall prescribe. Assignments to divisions shall be made by the Supreme Court and a judge may be assigned to a division in a district other than the district in which such judge resides. The organization of the appellate court and its divisions shall be prescribed by rule of the Supreme Court. The actual and necessary expenses of judges of the appellate court incurred in performing their duties shall be paid by the state. The majority of a division shall constitute a quorum and the concurrence of a majority of the division shall be necessary to a decision of the appellate court.
(e) This subsection (e) applies only to the Second, Third, Fourth, and Fifth Judicial Districts.
A person who is an appellate judge on the effective date of the Judicial Redistricting Act of 1997 and whose district of residence is changed by that Act may, when next seeking retention in that office, run for retention in either (i) the district in which he or she resides when seeking retention or (ii) any other district that includes a portion of the judicial district in which he or she resided on the day before the effective date of the Judicial Redistricting Act of 1997.
If, as a result of the Judicial Redistricting Act of 1997 or of the retention decisions of the appellate judges affected by that Act, a judicial district has more than 6 appellate judges, a vacancy that occurs in that judicial district shall be assigned to and filled in the judicial district having the fewest appellate judges; if 2 or more judicial districts are tied for the fewest appellate judges, the Secretary of State shall determine by random public selection the district to which that vacancy shall be assigned.
(Source: P.A. 89-719, eff. 3-7-97.)

(Text of Section WITHOUT the changes made by P.A. 89-719, which has been held unconstitutional)
Sec. 1. (a) A branch of the appellate court is established in each of the 5 judicial districts as such districts are determined by law.
(b) In the first judicial district, 18 appellate court judges shall be elected.
(c) In the second judicial district, 6 appellate court judges shall be elected. In the third judicial district, 6 appellate court judges shall be elected. In the fourth judicial district, 6 appellate court judges shall be elected. The 2 additional fourth district appellate court judgeships authorized by this amendatory Act of 1993 shall be initially filled by election at the general election in 1994. In the fifth judicial district, 6 appellate court judges shall be elected.
(d) The Supreme Court may assign additional judges to service in the appellate court from time to time as the business of the appellate court requires. There shall be a number of divisions of not less than 3 judges each, as the Supreme Court shall prescribe. Assignments to divisions shall be made by the Supreme Court and a judge may be assigned to a division in a district other than the district in which such judge resides. The organization of the appellate court and its divisions shall be prescribed by rule of the Supreme Court. The actual and necessary expenses of judges of the appellate court incurred in performing their duties shall be paid by the state. The majority of a division shall constitute a quorum and the concurrence of a majority of the division shall be necessary to a decision of the appellate court.
(Source: P.A. 88-72.)

(705 ILCS 25/3) (from Ch. 37, par. 27)
Sec. 3. Clerk's salary - destruction of records.
(a) The ordinary and contingent expenses of operating the offices of the clerks of the branches of the Appellate Court, including salaries, shall be determined by the Supreme Court and paid from the State Treasury on the warrant of the Comptroller out of appropriations made for that purpose by the General Assembly. The clerk of each branch of the appellate court shall perform the duties usually devolving upon clerks of courts in this State, and shall provide books, stationery and seals for the appellate courts, and shall be entitled to receive the same fees for services in each branch of the appellate court as are allowed for like services in the Supreme Court. All fees paid to or received by any such clerk shall be paid into the Supreme Court Special Purposes Fund, except that any filing fees designated by Supreme Court Rule for alternative dispute resolution programs in the reviewing courts as provided in the Reviewing Court Alternative Dispute Resolution Act shall, within one month after receipt, be remitted to the State Treasurer for deposit in the Mandatory Arbitration Fund.
(b) The clerks shall, on the order and under the direction of the court, destroy any or all the records certified by the clerk (or a judge) of a trial court in cases finally decided more than 21 years prior to the entry of the order.
(Source: P.A. 98-324, eff. 10-1-13.)

(705 ILCS 25/3a) (from Ch. 37, par. 27a)
Sec. 3a. In case of reversal and remandment by the Supreme Court of any cause or proceeding removed thereto from the Appellate Court, upon the filing in such Appellate Court of a certificate of such reversal and such remandment the clerk of the Appellate Court shall have the right to issue a fee bill for all such costs as accrued in said Appellate Court, and did not abide the final action in the Supreme Court.
(Source: Laws 1933, p. 434.)

(705 ILCS 25/4) (from Ch. 37, par. 28)
Sec. 4. Every such clerk shall, before entering upon the duties of his office, give bond, with one or more sureties, to be approved by one of the justices of the supreme court of this state, which bond shall be in such penalty, not less than five thousand dollars ($5,000), as may be fixed by such justice, payable to the People of the State of Illinois, and conditioned for the faithful performance of the duties of his office, and to pay over all moneys that may come to his hands by virtue of his office, to the parties entitled thereto, and to deliver up all moneys, papers, books, records and other things appertaining to his office, whole, safe and undefaced when lawfully required to do so; which bond shall be filed in the office of the Secretary of State. He shall also, before entering upon the duties of his office, take and subscribe the following oath or affirmation:
I do solemnly swear (or affirm, as the case may be) that I will support the constitution of the United States and the constitution of the state of Illinois, and that I will faithfully discharge the duties of the office of clerk of the appellate court, according to the best of my ability.
Which oath shall be filed in the office of the Secretary of State.
(Source: Laws 1877, p. 69.)

(705 ILCS 25/8.1) (from Ch. 37, par. 32.1)
Sec. 8.1. In all cases, other than those appealable directly to the Supreme Court as provided by Section 4 of Article VI of the Constitution or by rule of the Supreme Court, appeals from final judgments of a circuit court lie as a matter of right to the appellate court in the district in which the circuit court is located, except that after a trial on the merits in a criminal case, no appeal shall lie from a judgment of acquittal.
The appellate court may exercise such original jurisdiction as may be necessary to the complete determination of any cause on review.
(Source: P.A. 79-1360.)

(705 ILCS 25/8.2) (from Ch. 37, par. 32.2)
Sec. 8.2. Appeals from the appellate court shall lie to the Supreme Court as a matter of right only (a) in cases in which a question under the Constitution of the United States or of this state arises for the first time in and as a result of the action of the appellate court, and (b) upon the certification by a division of the appellate court that a case decided by it involves a question of such importance that it should be decided by the Supreme Court. The Supreme Court may provide by rule for appeals from the appellate court in other cases.
(Source: P.A. 79-1360.)

(705 ILCS 25/9) (from Ch. 37, par. 33)
Sec. 9. The appellate court shall be vested with all power and authority necessary to carry into complete execution all its judgments and determinations in all matters within its jurisdiction, according to the rules and principles of the common law and of the law of this State.
(Source: P.A. 83-362.)

(705 ILCS 25/11) (from Ch. 37, par. 35)
Sec. 11. Each branch of the appellate court may grant relief by mandamus to cause a proper record to be duly certified, or made and certified, or to cause any other act to be done which may be necessary to enforce the due administration of justice in all matters, actions or proceedings, which could or might by appeal or in any other lawful manner, be brought within the court's jurisdiction; upon complaint filed, the clerk of the branch appellate court shall issue summons, and like proceedings shall be had as in other cases of mandamus. The appellate court may also grant relief by certiorari and all other relief not prohibited by law, which may be necessary to enforce the due administration of justice in all matters within the appellate court's jurisdiction. Such process shall run in the name of the People of the State of Illinois, and bear test in the name of the presiding judge of the division of the branch appellate court from which it may issue, be signed by the clerk, dated, when issued, sealed with the seal of the court, and made returnable according to law.
(Source: P.A. 83-362.)

(705 ILCS 25/13) (from Ch. 37, par. 37)
Sec. 13. The sheriff of the county in which a branch appellate court may be held, shall attend upon its sittings and perform such duties, under the order and direction of the court, as are usually performed by such officer, and such as the branch appellate courts shall from time to time require; and shall be entitled to the same fees as are now allowed by law for like service for attending upon the supreme court of this state.
(Source: P.A. 81-260.)

(705 ILCS 25/18) (from Ch. 37, par. 42)
Sec. 18. The appellate court shall sit at the places prescribed by rule of the Supreme Court. Where necessary, the judges of any division may rent suitable rooms for the holding of court and for the use of the officers thereof at a rental not exceeding the amount appropriated therefor from time to time by the General Assembly; and the judges of the respective branches of the appellate court shall order all necessary furniture therefor, and for the safekeeping of the records of the court and for moving expenses; the accounts therefor shall be certified by the respective branches of the court to the State Comptroller, who shall draw his warrant on the state treasury for the amount of the same, to be paid out of the appropriation that shall be made therefor.
(Source: P.A. 81-260.)



705 ILCS 30/ - Appellate Court Law Clerk and Secretary Act.

(705 ILCS 30/0.01) (from Ch. 37, par. 59.9)
Sec. 0.01. Short title. This Act may be cited as the Appellate Court Law Clerk and Secretary Act.
(Source: P.A. 86-1324.)

(705 ILCS 30/1) (from Ch. 37, par. 60)
Sec. 1.
Each judge of the appellate court may appoint one senior law clerk and one junior law clerk to assist the judge as the judge may direct. Such appointment shall be made in writing, and shall be filed with the Supreme Court. The law clerks shall each receive such salary as the Supreme Court may determine. Such law clerks shall be graduates of an accredited law school.
(Source: P.A. 77-563.)

(705 ILCS 30/2) (from Ch. 37, par. 60.1)
Sec. 2.
Each appellate court judge may appoint one stenographic secretary to assist the judge as the judge may direct. The stenographic secretary so appointed shall receive such salary as the Supreme Court may determine.
(Source: P.A. 77-563.)



705 ILCS 35/ - Circuit Courts Act.

(705 ILCS 35/0.01) (from Ch. 37, par. 72.01)
Sec. 0.01. Short title. This Act may be cited as the Circuit Courts Act.
(Source: P.A. 86-1324.)

(705 ILCS 35/1) (from Ch. 37, par. 72.1)
Sec. 1. Judicial circuits created. The county of Cook shall be one judicial circuit and the State of Illinois, exclusive of the county of Cook, shall be and is divided into judicial circuits as follows:
First Circuit--The counties of Alexander, Pulaski, Massac, Pope, Johnson, Union, Jackson, Williamson and Saline.
Second Circuit--The counties of Hardin, Gallatin, White, Hamilton, Franklin, Wabash, Edwards, Wayne, Jefferson, Richland, Lawrence and Crawford.
Third Circuit--The counties of Madison and Bond.
Fourth Circuit--The counties of Clinton, Marion, Clay, Fayette, Effingham, Jasper, Montgomery, Shelby and Christian.
Fifth Circuit--The counties of Vermilion, Edgar, Clark, Cumberland and Coles.
Sixth Circuit--The counties of Champaign, Douglas, Moultrie, Macon, DeWitt and Piatt.
Seventh Circuit--The counties of Sangamon, Macoupin, Morgan, Scott, Greene and Jersey.
Eighth Circuit--The counties of Adams, Schuyler, Mason, Cass, Brown, Pike, Calhoun and Menard.
Ninth Circuit--The counties of Knox, Warren, Henderson, Hancock, McDonough and Fulton.
Tenth Circuit--The counties of Peoria, Marshall, Putnam, Stark and Tazewell.
Eleventh Circuit--The counties of McLean, Livingston, Logan, Ford and Woodford.
Twelfth Circuit--The county of Will.
Thirteenth Circuit--The counties of Bureau, LaSalle and Grundy.
Fourteenth Circuit--The counties of Rock Island, Mercer, Whiteside and Henry.
Fifteenth Circuit--The counties of Jo Daviess, Stephenson, Carroll, Ogle and Lee.
Sixteenth Circuit--Before December 3, 2012, the counties of Kane, DeKalb, and Kendall. On and after December 3, 2012, the County of Kane.
Seventeenth Circuit--The counties of Winnebago and Boone.
Eighteenth Circuit--The county of DuPage.
Nineteenth Circuit--Before December 4, 2006, the counties of Lake and McHenry. On and after December 4, 2006, the County of Lake.
Twentieth Circuit--The counties of Randolph, Monroe, St. Clair, Washington and Perry.
Twenty-first Circuit--The counties of Iroquois and Kankakee.
Twenty-second Circuit--On and after December 4, 2006, the County of McHenry.
Twenty-third Circuit--On and after December 3, 2012, the counties of DeKalb and Kendall.
(Source: P.A. 97-585, eff. 8-26-11; 98-756, eff. 7-16-14.)

(705 ILCS 35/2) (from Ch. 37, par. 72.2)
Sec. 2. Circuit judges shall be elected at the general elections and for terms as provided in Article VI of the Illinois Constitution. Ninety-four circuit judges shall be elected in the Circuit of Cook County and 3 circuit judges shall be elected in each of the other circuits except as provided in this Section. In circuits other than Cook County containing a population of 230,000 or more inhabitants and in which there is included a county containing a population of 200,000 or more inhabitants, or in circuits other than Cook County containing a population of 270,000 or more inhabitants, according to the last preceding federal census and in the circuit where the seat of State government is situated at the time fixed by law for the nomination of judges of the Circuit Court in such circuit and in any circuit which meets the requirements set out in Section 2a of this Act, 4 circuit judges shall be elected in the manner provided by law. In circuits other than Cook County in which each county in the circuit has a population of 475,000 or more, 4 circuit judges shall be elected in addition to the 4 circuit judges provided for in this Section. In any circuit composed of 2 counties having a total population of 350,000 or more, one circuit judge shall be elected in addition to the 4 circuit judges provided for in this Section.
Any additional circuit judgeships in the 19th and 22nd judicial circuits resulting by operation of this Section shall be filled, if at all, at the general election in 2006 only as provided in Section 2f-1. Thereafter, however, this Section shall not apply to the determination of the number of circuit judgeships in the 19th and 22nd judicial circuits. The number of circuit judgeships in the 19th judicial circuit shall be determined thereafter in accordance with Section 2f-1 and Section 2f-2 and shall be reduced in accordance with those Sections. The number of circuit judgeships in the 22nd judicial circuit shall be determined thereafter in accordance with Section 2f-1 and Section 2f-5 and shall be reduced in accordance with those Sections.
Notwithstanding the provisions of this Section or any other law, the number of at large judgeships of the 12th judicial circuit may be reduced as provided in subsections (a-10) and (a-15) of Section 2f-4.
In the 23rd judicial circuit, there shall be no at large circuit judgeships and only resident circuit judges shall be elected as provided in Sections 2f-10 and 2f-11.
The several judges of the circuit courts of this State, before entering upon the duties of their office, shall take and subscribe the following oath or affirmation, which shall be filed in the office of the Secretary of State:
"I do solemnly swear (or affirm, as the case may be) that I will support the constitution of the United States, and the constitution of the State of Illinois, and that I will faithfully discharge the duties of judge of.... court, according to the best of my ability."
One of the 3 additional circuit judgeships authorized by this amendatory Act in circuits other than Cook County in which each county in the circuit has a population of 475,000 or more may be filled when this Act becomes law. The 2 remaining circuit judgeships in such circuits shall not be filled until on or after July 1, 1977.
(Source: P.A. 96-108, eff. 7-30-09; 97-1069, eff. 8-24-12.)

(705 ILCS 35/2a) (from Ch. 37, par. 72.2a)
Sec. 2a. In any circuit, other than Cook County and the 23rd circuit, in which is situated any State institution providing educational or welfare facilities for more than 25,000 persons, 4 circuit judges shall be elected unless that circuit is entitled to a greater number under Section 2.
(Source: P.A. 97-1069, eff. 8-24-12.)

(705 ILCS 35/2b) (from Ch. 37, par. 72.2b)
Sec. 2b. In addition to the number of circuit judges authorized under Section 2 or Section 2a, whichever number is greater, one additional circuit judge shall be elected in each circuit, other than Cook County, having a population of 230,000 or more inhabitants in which there is included a county containing a population of 200,000 or more inhabitants and in which circuit there is situated one or more State colleges or universities and one or more State Mental Health Institutions and two or more State Institutions for Juvenile Offenders under the authority of the Illinois Department of Juvenile Justice, each of which institutions has been in existence for more than 20 years on the effective date of this amendatory Act of 1970.
(Source: P.A. 94-696, eff. 6-1-06.)

(705 ILCS 35/2c) (from Ch. 37, par. 72.2c)
Sec. 2c. In addition to the number of circuit judges authorized under Section 2 of this Act, there shall be one additional circuit judge elected in the third circuit and one additional circuit judge elected from the twentieth circuit.
(Source: P.A. 87-410.)

(705 ILCS 35/2d) (from Ch. 37, par. 72.2d)
Sec. 2d. (1) In addition to the number of circuit judges authorized under Section 2 of this Act, there shall be two additional circuit judges from the sixteenth circuit who shall take office in December, 1990, one of whom shall be a resident of and elected from Kendall County and one of whom shall be a resident of and elected from DeKalb County.
The additional judges provided by this subsection (1) shall be first elected at the general election in November of 1990.
(2) In addition to the number of circuit judges authorized under Section 2 of this Act, there shall be one additional circuit judge from the seventh circuit who shall take office in December, 1990.
The additional judge provided by this subsection (2) shall be first elected at the general election in November of 1990.
(3) In addition to the number of circuit judges authorized under Section 2 of this Act, there shall be one additional circuit judge elected at large in the seventeenth circuit.
(Source: P.A. 85-866; 85-903.)

(705 ILCS 35/2f) (from Ch. 37, par. 72.2f)
Sec. 2f. (a) The Circuit of Cook County shall be divided into 15 units to be known as subcircuits. The subcircuits shall be compact, contiguous, and substantially equal in population. The General Assembly shall create the subcircuits by law on or before July 1, 1991, using population data as determined by the 1990 Federal census.
(b) The 165 resident judges to be elected from the Circuit of Cook County shall be determined under paragraph (4) of subsection (a) of Section 2 of the Judicial Vacancies Act.
(c) The Supreme Court shall allot (i) the additional resident judgeships provided by paragraph (4) of subsection (a) of Section 2 of the Judicial Vacancies Act and (ii) all vacancies in resident judgeships existing on or occurring on or after the effective date of this amendatory Act of 1990, with respect to the other resident judgeships of the Circuit of Cook County, for election from the various subcircuits until there are 11 resident judges to be elected from each of the 15 subcircuits (for a total of 165). A resident judgeship authorized before the effective date of this amendatory Act of 1990 that became vacant and was filled by appointment by the Supreme Court before that effective date shall be filled by election at the general election in November of 1992 from the unit of the Circuit of Cook County within Chicago or the unit of that Circuit outside Chicago, as the case may be, in which the vacancy occurred.
(d) As soon as practicable after the subcircuits are created by law, the Supreme Court shall determine by lot a numerical order for the 15 subcircuits. That numerical order shall be the basis for the order in which resident judgeships are assigned to the subcircuits. After the first round of assignments, the second and all later rounds shall be based on the same numerical order. Once a resident judgeship is assigned to a subcircuit, it shall continue to be assigned to that subcircuit for all purposes.
(e) A resident judge elected from a subcircuit shall continue to reside in that subcircuit as long as he or she holds that office. A resident judge elected from a subcircuit after January 1, 2008, must retain residency as a registered voter in the subcircuit to run for retention from the circuit at large thereafter.
(Source: P.A. 95-610, eff. 9-11-07.)

(705 ILCS 35/2f-1)
Sec. 2f-1. 19th and 22nd judicial circuits.
(a) On December 4, 2006, the 19th judicial circuit is divided into the 19th and 22nd judicial circuits as provided in Section 1 of the Circuit Courts Act. This division does not invalidate any action taken by the 19th judicial circuit or any of its judges, officers, employees, or agents before December 4, 2006. This division does not affect any person's rights, obligations, or duties, including applicable civil and criminal penalties, arising out of any action taken by the 19th judicial circuit or any of its judges, officers, employees, or agents before December 4, 2006.
(b) Of the 7 circuit judgeships elected at large in the 19th circuit before the general election in 2006, the Supreme Court shall assign 5 to the 19th circuit and 2 to the 22nd circuit, based on residency of the circuit judges then holding those judgeships. The 5 assigned to the 19th circuit shall continue to be elected at large, except those at large judgeships that become resident judgeships as provided in subsection (a-5) of Section 2f-2. The 2 assigned to the 22nd circuit shall continue to be elected at large.
(b-5) Except as provided in subsection (b-10), the number of at large judgeships of the 19th judicial circuit shall be the number of at large judgeships specified for the 19th judicial circuit pursuant to subsection (b) plus only the judgeship designated as vacancy A by the State Board of Elections filled at the 2006 general election. If, before, on, or after the effective date of this amendatory Act of the 94th General Assembly, the State Board of Elections has certified or certifies one or more candidates for a judgeship of the 19th judicial circuit designated as vacancy B or C by the State Board of Elections, then all such certifications are revoked and are null and void by operation of law and the names of any such candidates shall not appear upon the 2006 general primary ballot or the 2006 general election ballot for any of those judgeships. Except as provided in subsection (b-10), the number of at large judgeships of the 22nd judicial circuit shall be the number of at large judgeships assigned to the 22nd judicial circuit pursuant to subsection (b) plus only the judgeship designated as vacancy A by the State Board of Elections filled at the 2006 general election. If, before, on, or after the effective date of this amendatory Act of the 94th General Assembly, the State Board of Elections has certified or certifies one or more candidates for the judgeship of the 22nd judicial circuit designated as vacancy B by the State Board of Elections, then any such certifications are revoked and are null and void by operation of law and the names of any such candidates shall not appear upon the 2006 general primary ballot or the 2006 general election ballot for that judgeship.
(b-10) If this amendatory Act of the 94th General Assembly is held unconstitutional and as a result the judgeships designated by the State Board of Elections as vacancies A, B, and C of the 19th judicial circuit are filled at the 2006 general election, then the number of at large judgeships of the 19th judicial circuit shall be only the number of at large judgeships specified for the 19th judicial circuit pursuant to subsection (b). If this amendatory Act of the 94th General Assembly is held unconstitutional and as a result the judgeships designated by the State Board of Elections as vacancies A and B of the 22nd judicial circuit are filled at the 2006 general election, then the number of at large judgeships of the 22nd judicial circuit shall be only the number of at large judgeships assigned to the 22nd judicial circuit pursuant to subsection (b).
(b-15) If subsection (b-10) applies, then each vacancy occurring in an at large judgeship of the 19th judicial circuit on or after the holding of unconstitutionality shall not be filled by any means and each of those vacant judgeships is abolished, until the number of at large judgeships of the 19th judicial circuit returns to the number of at large judgeships specified for the 19th judicial circuit by subsection (b-10). If subsection (b-10) applies, then each vacancy occurring in an at large judgeship of the 22nd judicial circuit on or after the holding of unconstitutionality shall not be filled by any means and each of those vacant judgeships is abolished, until the number of at large judgeships of the 22nd judicial circuit returns to the number of at large judgeships specified for the 22nd judicial circuit by subsection (b-10).
(c) The 6 resident judgeships elected from Lake County before the general election in 2006 shall become resident judgeships in the 19th circuit on December 4, 2006, and the 3 resident judgeships elected from McHenry County before the general election in 2006 shall become resident judgeships in the 22nd circuit on December 4, 2006.
(d) On December 4, 2006, the Supreme Court shall allocate the associate judgeships of the 19th circuit before that date between the 19th and 22nd circuits based on the residency of the associate judges; however, the number of associate judges allocated to the 19th circuit shall be no less than the number of associate judges residing in Lake County on March 22, 2004.
(e) On December 4, 2006, the Supreme Court shall allocate personnel, books, records, documents, property (real and personal), funds, assets, liabilities, and pending matters concerning the 19th circuit before that date between the 19th and 22nd circuits based on the population and staffing needs of those circuits and the efficient and proper administration of the judicial system. The rights of employees under applicable collective bargaining agreements are not affected by this amendatory Act of the 93rd General Assembly.
(f) The judgeships set forth in this Section include the judgeships authorized under Sections 2g, 2h, and 2j. The judgeships authorized in those Sections are not in addition to those set forth in this Section.
(Source: P.A. 96-108, eff. 7-30-09.)

(705 ILCS 35/2f-2)
Sec. 2f-2. 19th judicial circuit; subcircuits; additional judges.
(a) The 19th circuit shall be divided into 6 subcircuits. The subcircuits shall be compact, contiguous, and substantially equal in population. The General Assembly by law shall create the subcircuits, using population data as determined by the 2000 federal census, and shall determine a numerical order for the 6 subcircuits. That numerical order shall be the basis for the order in which resident judgeships are assigned to the subcircuits. The 6 resident judgeships to be assigned that are not added by or converted from at large judgeships as provided in this amendatory Act of the 96th General Assembly shall be assigned to the 1st, 2nd, 3rd, 4th, 5th, and 6th subcircuits, in that order. The 6 resident judgeships to be assigned that are added by or converted from at large judgeships as provided in this amendatory Act of the 96th General Assembly shall be assigned to the 6th, 5th, 4th, 3rd, 2nd, and 1st subcircuits, in that order. Once a resident judgeship is assigned to a subcircuit, it shall continue to be assigned to that subcircuit for all purposes.
(a-5) Of the at large judgeships of the 19th judicial circuit, the first 3 that are or become vacant on or after the effective date of this amendatory Act of the 96th General Assembly shall become resident judgeships of the 19th judicial circuit to be allotted by the Supreme Court under subsection (c) and filled by election, except that the Supreme Court may fill those judgeships by appointment for any remainder of a vacated term until the resident judgeships are filled initially by election. As used in this subsection, a vacancy does not include the expiration of a term of an at large judge who seeks retention in that office at the next term.
(a-10) The 19th judicial circuit shall have 3 additional resident judgeships to be allotted by the Supreme Court under subsection (c). One of the additional resident judgeships shall be filled by election beginning at the 2010 general election. Two of the additional resident judgeships shall be filled by election beginning at the 2012 general election.
(b) The 19th circuit shall have a total of 12 resident judgeships (6 resident judgeships existing on the effective date of this amendatory Act of the 96th General Assembly, 3 formerly at large judgeships as provided in subsection (a-5), and 3 resident judgeships added by subsection (a-10)). The number of resident judgeships allotted to subcircuits of the 19th judicial circuit pursuant to this Section shall constitute all the resident judgeships of the 19th judicial circuit.
(c) The Supreme Court shall allot (i) all vacancies in resident judgeships of the 19th circuit existing on or occurring on or after the effective date of this amendatory Act of the 93rd General Assembly and not filled at the 2004 general election, (ii) the resident judgeships of the 19th circuit filled at the 2004 general election as those judgeships thereafter become vacant, (iii) the 3 formerly at large judgeships described in subsection (a-5) as they become available, and (iv) the 3 resident judgeships added by subsection (a-10), for election from the various subcircuits until there are 2 resident judges to be elected from each subcircuit. No resident judge of the 19th circuit serving on the effective date of this amendatory Act of the 93rd General Assembly shall be required to change his or her residency in order to continue serving in office or to seek retention in office as resident judgeships are allotted by the Supreme Court in accordance with this Section.
(d) A resident judge elected from a subcircuit shall continue to reside in that subcircuit as long as he or she holds that office. A resident judge elected from a subcircuit after January 1, 2008, must retain residency as a registered voter in the subcircuit to run for retention from the circuit at large thereafter.
(e) Vacancies in resident judgeships of the 19th circuit shall be filled in the manner provided in Article VI of the Illinois Constitution.
(Source: P.A. 95-610, eff. 9-11-07; 96-108, eff. 7-30-09.)

(705 ILCS 35/2f-4)
Sec. 2f-4. 12th circuit; subcircuits; additional judges.
(a) The 12th circuit shall be divided into 5 subcircuits. The subcircuits shall be compact, contiguous, and substantially equal in population. The General Assembly by law shall create the subcircuits, using population data as determined by the 2000 federal census, and shall determine a numerical order for the 5 subcircuits. That numerical order shall be the basis for the order in which resident judgeships are assigned to the subcircuits. The 5 resident judgeships to be assigned after the effective date of this amendatory Act of the 96th General Assembly shall be assigned to the 3rd, 4th, 5th, 1st, and 2nd subcircuits, in that order. Once a resident judgeship is assigned to a subcircuit, it shall continue to be assigned to that subcircuit for all purposes.
(a-10) The first vacancy in the 12th judicial circuit's 10 existing circuit judgeships (8 at large and 2 resident), but not in the additional judgeships described in subsections (b) and (b-5), that exists on or after the effective date of this amendatory Act of the 94th General Assembly shall not be filled, by appointment or election, and that judgeship is eliminated. Of the 12th judicial circuit's 10 existing circuit judgeships (8 at large and 2 resident), but not the additional judgeships described in subsections (b) and (b-5), the second to be vacant or become vacant on or after the effective date of this amendatory Act of the 94th General Assembly shall be allotted as a 12th circuit resident judgeship under subsection (c).
(a-15) Of the at large judgeships of the 12th judicial circuit not affected by subsection (a-10), the first 2 that are or become vacant on or after the effective date of this amendatory Act of the 96th General Assembly shall become resident judgeships of the 12th judicial circuit to be allotted by the Supreme Court under subsection (c) and filled by election, except that the Supreme Court may fill those judgeships by appointment for any remainder of a vacated term until the resident judgeships are filled initially by election.
(a-20) As used in subsections (a-10) and (a-15), a vacancy does not include the expiration of a term of an at large or resident judge who seeks retention in that office at the next term.
(b) The 12th circuit shall have 6 additional resident judgeships, as well as its existing resident judgeship as established in subsection (a-10), and existing at large judgeships, for a total of 15 judgeships available to be allotted under subsection (c) to the 10 subcircuit resident judgeships. The additional resident judgeship created by Public Act 93-541 shall be filled by election beginning at the general election in 2006. The 2 additional resident judgeships created by this amendatory Act of 2004 shall be filled by election beginning at the general election in 2008. The additional resident judgeships created by this amendatory Act of the 96th General Assembly shall be filled by election beginning at the general election in 2010. After the subcircuits are created by law, the Supreme Court may fill by appointment the additional resident judgeships created by Public Act 93-541, this amendatory Act of 2004, and this amendatory Act of the 96th General Assembly until the 2006, 2008, or 2010 general election, as the case may be.
(b-5) In addition to the number of circuit judges and resident judges otherwise authorized by law, and notwithstanding any other provision of law, beginning on April 1, 2006 there shall be one additional resident judge who is a resident of and elected from the fourth judicial subcircuit of the 12th judicial circuit. That additional resident judgeship may be filled by appointment by the Supreme Court until filled by election at the general election in 2008, regardless of whether the judgeships for subcircuits 1, 2, and 3 have been filled.
(c) The Supreme Court shall allot (i) the additional resident judgeships of the 12th circuit created by Public Act 93-541, this amendatory Act of 2004, and this amendatory Act of the 96th General Assembly, (ii) the second vacancy in the at large and resident judgeships of the 12th circuit as provided in subsection (a-10), and (iii) the 2 formerly at large judgeships described in subsection (a-15) as they become available, for election from the various subcircuits until, with the additional judge of the fourth subcircuit described in subsection (b-5), there are 2 resident judges to be elected from each subcircuit. No at large or resident judge of the 12th circuit serving on August 18, 2003 shall be required to change his or her residency in order to continue serving in office or to seek retention in office as at large or resident judgeships are allotted by the Supreme Court in accordance with this Section.
(d) A resident judge elected from a subcircuit shall continue to reside in that subcircuit as long as he or she holds that office. A resident judge elected from a subcircuit after January 1, 2008, must retain residency as a registered voter in the subcircuit to run for retention from the circuit at large thereafter.
(e) Vacancies in resident judgeships of the 12th circuit shall be filled in the manner provided in Article VI of the Illinois Constitution, except as otherwise provided in this Section.
(Source: P.A. 95-610, eff. 9-11-07; 96-108, eff. 7-30-09.)

(705 ILCS 35/2f-5)
Sec. 2f-5. 22nd circuit; subcircuits; additional resident judgeship.
(a) The 22nd circuit shall be divided into 4 subcircuits. The subcircuits shall be compact, contiguous, and substantially equal in population. The General Assembly by law shall create the subcircuits, using population data as determined by the 2000 federal census, and shall determine a numerical order for the 4 subcircuits. That numerical order shall be the basis for the order in which resident judgeships are assigned to the subcircuits. Once a resident judgeship is assigned to a subcircuit, it shall continue to be assigned to that subcircuit for all purposes.
(b) Other than the resident judgeship added by this amendatory Act of the 96th General Assembly, the 22nd circuit shall have one additional resident judgeship, as well as its 3 existing resident judgeships, for a total of 4 resident judgeships to be allotted to the 4 subcircuit resident judgeships. The additional resident judgeship created by this amendatory Act of the 93rd General Assembly shall be filled by election beginning at the general election in 2006 and shall not be filled by appointment before the general election in 2006. The number of resident judgeships allotted to subcircuits of the 22nd judicial circuit pursuant to this Section, and the resident judgeship added by this amendatory Act of the 96th General Assembly, shall constitute all the resident judgeships of the 22nd judicial circuit.
(c) The Supreme Court shall allot (i) all eligible vacancies in resident judgeships of the 22nd circuit existing on or occurring on or after August 18, 2003 and not filled at the 2004 general election, (ii) the resident judgeships of the 22nd circuit filled at the 2004 general election as those judgeships thereafter become vacant, and (iii) the additional resident judgeship of the 22nd circuit created by this amendatory Act of the 93rd General Assembly, for election from the various subcircuits until there is one resident judge to be elected from each subcircuit. No resident judge of the 22nd circuit serving on August 18, 2003 shall be required to change his or her residency in order to continue serving in office or to seek retention in office as resident judgeships are allotted by the Supreme Court in accordance with this Section.
(d) A resident judge elected from a subcircuit shall continue to reside in that subcircuit as long as he or she holds that office. A resident judge elected from a subcircuit after January 1, 2008, must retain residency as a registered voter in the subcircuit to run for retention from the circuit at large thereafter.
(e) Vacancies in resident judgeships of the 22nd circuit shall be filled in the manner provided in Article VI of the Illinois Constitution.
(Source: P.A. 95-610, eff. 9-11-07; 96-108, eff. 7-30-09.)

(705 ILCS 35/2f-6)
Sec. 2f-6. 17th judicial circuit; subcircuits.
(a) The 17th circuit shall be divided into 4 subcircuits. The subcircuits shall be compact, contiguous, and substantially equal in population. The General Assembly by law shall create the subcircuits, using population data as determined by the 2000 federal census, and shall determine a numerical order for the 4 subcircuits. That numerical order shall be the basis for the order in which resident judgeships are assigned to the subcircuits. Once a resident judgeship is assigned to a subcircuit, it shall continue to be assigned to that subcircuit for all purposes.
(a-10) Of the 17th circuit's 9 circuit judgeships existing on April 7, 2005 (6 at large and 3 resident), but not including the one resident judgeship added by this amendatory Act of the 96th General Assembly, the 3 resident judgeships shall be allotted as 17th circuit resident judgeships under subsection (c) as those resident judgeships are or become vacant on or after the effective date of this amendatory Act of the 93rd General Assembly. Of the 17th circuit's associate judgeships, the first associate judgeship that is or becomes vacant on or after the effective date of this amendatory Act of the 93rd General Assembly shall become a resident judgeship of the 17th circuit to be allotted by the Supreme Court under subsection (c) as a resident subcircuit judgeship. These resident judgeships, and the one resident judgeship added by this amendatory Act of the 96th General Assembly, shall constitute all of the resident judgeships of the 17th circuit. As used in this subsection, a vacancy does not include the expiration of a term of a resident judge who seeks retention in that office at the next term. A vacancy does not exist or occur at the expiration of an associate judge's term if the associate judge is reappointed.
(b) The 17th circuit shall have a total of 4 judgeships (3 resident judgeships existing on April 7, 2005 and one associate judgeship), but not including the one resident judgeship added by this amendatory Act of the 96th General Assembly, available to be allotted to the 4 subcircuit resident judgeships.
(c) The Supreme Court shall allot (i) the 3 resident judgeships of the 17th circuit existing on April 7, 2005 as they are or become vacant as provided in subsection (a-10) and (ii) the one associate judgeship converted into a resident judgeship of the 17th circuit as it is or becomes vacant as provided in subsection (a-10), for election from the various subcircuits until there is one resident judge to be elected from each subcircuit. No resident or associate judge of the 17th circuit serving on the effective date of this amendatory Act of the 93rd General Assembly shall be required to change his or her residency in order to continue serving in office or to seek retention or reappointment in office as resident judgeships are allotted by the Supreme Court in accordance with this Section.
(d) A resident judge elected from a subcircuit shall continue to reside in that subcircuit as long as he or she holds that office. A resident judge elected from a subcircuit after January 1, 2008, must retain residency as a registered voter in the subcircuit to run for retention from the circuit at large thereafter.
(e) Vacancies in resident judgeships of the 17th circuit shall be filled in the manner provided in Article VI of the Illinois Constitution.
(Source: P.A. 95-610, eff. 9-11-07; 96-108, eff. 7-30-09.)

(705 ILCS 35/2f-7)
Sec. 2f-7. Additional circuit judge; 9th circuit. In addition to the number of circuit judges otherwise authorized by this Act, there shall be one additional circuit judge elected in the 9th circuit, who shall be a resident of and elected from Fulton County. The additional circuit judgeship provided by this subsection shall be filled by appointment until that judgeship is filled by election at the 2006 general election.
(Source: P.A. 93-1102, eff. 4-7-05.)

(705 ILCS 35/2f-9)
Sec. 2f-9. 16th judicial circuit; subcircuits.
(a) The 16th circuit shall be divided into 4 subcircuits. Subcircuits 1, 2, and 4 of the 16th circuit in existence on April 15, 2011 shall continue to use their established boundaries in the new 16th circuit as of December 3, 2012. Subcircuit 3 in existence on April 15, 2011 shall continue to use its established boundary until December 3, 2012. For a judge elected to subcircuit 3 as of April 15, 2011, the current boundaries in existence as of April 15, 2011 shall continue until the conclusion of the existing term of office, following the 2012 general election, and upon the conclusion of the existing term of office, the new boundary shall go into effect. The new boundary for subcircuit 3 shall contain and be made up of the following townships in the County of Kane, excluding the portions of the townships currently served by subcircuit 1, 2, or 4: Aurora, Blackberry, Big Rock, Burlington, Campton, Dundee, Elgin, Hampshire, Kaneville, Plato, Rutland, Sugar Grove, and Virgil. The subcircuits shall be compact, contiguous, and substantially equal in population. The General Assembly by law shall create the subcircuits, using population data as determined by the 2000 federal census, and shall determine a numerical order for the 4 subcircuits. That numerical order shall be the basis for the order in which resident judgeships are assigned to the subcircuits. Once a resident judgeship is assigned to a subcircuit, it shall continue to be assigned to that subcircuit for all purposes.
(b) (Blank).
(c) No resident judge of the 16th circuit serving on the effective date of this amendatory Act of the 93rd General Assembly shall be required to change his or her residency in order to continue serving in office or to seek retention in office as judgeships are allotted by the Supreme Court in accordance with this Section. No resident judge elected from a subcircuit serving on the effective date of this amendatory Act of the 97th General Assembly shall be required to change his or her residency in order to continue serving in or to seek retention in office until the 2012 general election, or until the conclusion of the existing term.
(d) A resident judge elected from a subcircuit shall continue to reside in that subcircuit as long as he or she holds that office. A resident judge elected from a subcircuit after January 1, 2008, must retain residency as a registered voter in the subcircuit to run for retention from the circuit at large thereafter. A resident judge elected from a subcircuit after January 1, 2011, must retain residency as a registered voter in the subcircuit to run for retention from the circuit at large thereafter.
(e) Vacancies in resident judgeships of the 16th circuit shall be filled in the manner provided in Article VI of the Illinois Constitution.
(Source: P.A. 96-108, eff. 7-30-09; 97-585, eff. 8-26-11.)

(705 ILCS 35/2f-10)
Sec. 2f-10. 16th and 23rd judicial circuits.
(a) On December 3, 2012, the 16th judicial circuit is divided into the 16th and 23rd judicial circuits as provided in Section 1 of the Circuit Courts Act. This division does not invalidate any action taken by the 16th judicial circuit or any of its judges, officers, employees, or agents before December 3, 2012. This division does not affect any person's rights, obligations, or duties, including applicable civil and criminal penalties, arising out of any action taken by the 16th judicial circuit or any of its judges, officers, employees, or agents before December 3, 2012.
(b) The 16th circuit shall have one additional resident judgeship to be allotted by the Supreme Court under subsection (d). The additional resident judgeship shall be filled by election beginning at the 2012 general election.
(c) The 16th circuit shall have an additional resident judgeship from Kendall County to be allotted by the Supreme Court. The additional judgeship shall be filled by election beginning at the 2012 general election. This judgeship shall become a resident judgeship from Kendall County in the 23rd circuit on December 3, 2012.
(d) The Supreme Court shall allot: (i) all vacancies in at large judgeships or resident judgeships from the County of Kane of the 16th circuit occurring after the 2012 general election, excluding the vacancy in subsection (e); and (ii) the one resident judgeship added by subsection (b), for election from the various subcircuits until there are 2 resident judges to be elected from each subcircuit. The additional resident judgeship added by subsection (b) that shall be filled by election beginning at the 2012 general election shall be assigned to subcircuit 2 for election. The Supreme Court may fill the judgeship by appointment prior to the 2012 general election. The vacancies allotted by the Supreme Court under this subsection shall become resident judgeships of the 16th circuit to be assigned to the 3rd, 1st, and 4th subcircuits in that order. Subcircuit judgeships in the 3rd, 1st, and 4th subcircuits shall be filled by election as vacancies occur. No resident judge of the 16th circuit serving on the effective date of this amendatory Act of the 97th General Assembly shall be required to change his or her residency in order to continue serving in office or to seek retention in office as resident judgeships are allotted by the Supreme Court in accordance with this Section. As used in this subsection, a vacancy does not include the expiration of a term of an at large judge or of a resident judge who intends to seek retention in that office at the next term.
(e) The Supreme Court shall assign to the 16th circuit the 7 circuit judgeships elected at large in the 16th circuit before and at the 2012 general election. The 3 resident judgeships elected from Kane County before the 2012 general election shall become at large circuit judgeships on December 3, 2012. An individual seeking election to one of the 7 judgeships at large or a judge seeking retention to one of the 7 judgeships at large at the 2012 general election shall seek election or retention solely within the boundaries of Kane County. The 7 circuit judgeships assigned to the 16th circuit shall continue to be elected at large, and the 3 resident judges shall be elected at large at the first general election following the expiration of a term of office. Of the 7 circuit judgeships elected at large as of April 15, 2011, and the 3 resident judgeships elected from Kane County before the general election of 2012 converting to at large judgeships on December 3, 2012, the first vacancy occurring after December 3, 2012 shall be assigned to the 23rd circuit as a Kendall County resident judge. As used in this subsection, a vacancy does not include the expiration of a term of an at large judge or of a resident judge who intends to seek retention in that office at the next term.
(f) The 3 resident judgeships elected from DeKalb County before the 2012 general election shall become resident judgeships from DeKalb County in the 23rd circuit on December 3, 2012, and the 2 resident judgeships elected from Kendall County before the 2012 general election shall become resident judgeships from Kendall County in the 23rd circuit on December 3, 2012.
(g) The 4 subcircuit judgeships of the 16th circuit elected as of April 15, 2011, shall become the 4 subcircuit judgeships of the 16th circuit as established in Section 2f-9. The remaining unfilled subcircuit judgeship of the 16th circuit as of April 15, 2011 shall be eliminated. If the judgeship of the 5th subcircuit of the 16th circuit is filled prior to the effective date of this amendatory Act of the 97th General Assembly, that judgeship shall be eliminated on December 3, 2012.
(h) On December 3, 2012, the Supreme Court shall allocate the associate judgeships of the 16th circuit before that date between the 16th and 23rd circuits. The number of associate judges allocated to the 23rd circuit shall be no less than 5.
(i) On December 3, 2012, the Supreme Court shall allocate personnel, books, records, documents, property (real and personal), funds, assets, liabilities, and pending matters concerning the 16th circuit before that date between the 16th and 23rd circuits based on the population and staffing needs of those circuits and the efficient and proper administration of the judicial system. The rights of employees under applicable collective bargaining agreements are not affected by this amendatory Act of the 97th General Assembly.
(j) The judgeships set forth in this Section include the judgeships authorized under Sections 2g, 2h, 2j, 2k, 2m, and 2n. The judgeships authorized in those Sections are not in addition to those set forth in this Section.
(k) Of the 23rd circuit's associate judgeships, the first associate judgeship that is or becomes vacant on or after the effective date of this amendatory Act of the 98th General Assembly shall become a resident judgeship from DeKalb County in the 23rd circuit. The additional resident judgeship shall be filled by election beginning at the 2016 general election. The Supreme Court may fill the judgeship by appointment prior to the 2016 general election. As used in this subsection, a vacancy does not include the expiration of a term of a resident judge who seeks retention in that office at the next term. A vacancy does not exist or occur at the expiration of an associate judge's term if the associate judge is reappointed. A vacancy exists or occurs when an associate judge dies, resigns, retires, is removed, or is not reappointed upon expiration of his or her term, or when a new judgeship is authorized under subsection (a) of Section 2 of the Associate Judges Act but is not filled.
(Source: P.A. 97-81, eff. 8-26-11; 97-585, eff. 8-26-11; 98-744, eff. 7-16-14.)

(705 ILCS 35/2f-11)
Sec. 2f-11. 23rd judicial circuit.
(a) The 23rd circuit shall have a total of 7 resident judgeships (5 resident judgeships existing on the effective date of this amendatory Act of the 97th General Assembly, the resident judgeship for Kendall County that is to be filled by election at the 2012 general election, and the resident judgeship for Kendall County created by the first vacancy of an at large judgeship or resident judgeship in the new 16th circuit).
(b) Vacancies in resident judgeships of the 23rd circuit shall be filled in the manner provided in Article VI of the Illinois Constitution.
(Source: P.A. 97-81, eff. 8-26-11; 97-585, eff. 8-26-11.)

(705 ILCS 35/2g) (from Ch. 37, par. 72.2g)
Sec. 2g. Additional circuit judges; 16th, 18th, and 19th circuits.
(a) In addition to the number of circuit judges otherwise authorized by this Act, there shall be 3 additional circuit judges elected in the nineteenth circuit, 2 of whom shall be residents of and elected from Lake County and one of whom shall be a resident of and elected from McHenry County.
(b) In addition to the number of circuit judges otherwise authorized by this Act, there shall be 3 additional circuit judges elected at large in the eighteenth circuit.
(c) In addition to the number of circuit judges otherwise authorized by this Act, there shall be one additional circuit judge in the sixteenth circuit who shall be a resident of and elected from Kane County.
(d) The additional circuit judgeships provided by this Section shall be filled by appointment until those judgeships are filled by election at the general election in November of 1992.
(Source: P.A. 87-145.)

(705 ILCS 35/2h)
Sec. 2h. Additional circuit judge.
(a) In addition to the number of circuit judges otherwise authorized by this Act, there shall be one additional circuit judge elected at large in the eleventh judicial circuit.
(b) In addition to the number of circuit judges otherwise authorized by this Act, there shall be one additional circuit judge elected at large in the fifth judicial circuit.
(c) In addition to the number of circuit judges otherwise authorized by this Act, there shall be 2 additional circuit judges elected at large in the sixteenth judicial circuit.
(d) In addition to the number of circuit judges otherwise authorized by this Act, there shall be one additional circuit judge elected at large in the eighteenth judicial circuit.
(e) In addition to the number of circuit judges otherwise authorized by this Act, there shall be one additional circuit judge elected at large in the twenty-first judicial circuit.
(f) In addition to the number of circuit judges otherwise authorized by this Act, there shall be 2 additional circuit judges elected at large in the nineteenth judicial circuit.
(g) The additional circuit judgeships provided by this Section shall be filled by appointment until the judgeships are filled by election at the general election in November of 1996.
(Source: P.A. 89-401, eff. 8-20-95.)

(705 ILCS 35/2i)
Sec. 2i. Additional circuit judges; sixth circuit. In addition to the number of circuit judges otherwise authorized by this Act, there shall be 2 additional circuit judges in the sixth circuit, one who shall be a resident of and elected from Champaign County and one who shall be elected at large. The additional circuit judgeships provided by this Section shall be filled by appointment until those judgeships are filled by election at the general election in November of 1996.
(Source: P.A. 89-401, eff. 8-20-95.)

(705 ILCS 35/2j)
Sec. 2j. Additional judges.
(a) In addition to the number of circuit judges otherwise authorized by this Act, there shall be one additional circuit judge elected at large in the seventeenth judicial circuit.
(b) In addition to the number of circuit judges otherwise authorized by this Act, there shall be one additional circuit judge elected at large in the eighteenth judicial circuit.
(c) In addition to the number of circuit judges otherwise authorized by this Act, there shall be one additional circuit judge elected in the nineteenth judicial circuit who is a resident of and elected from Lake County.
(d) In addition to the number of circuit judges otherwise authorized by this Act, there shall be one additional circuit judge elected in the fifth judicial circuit who is a resident of and elected from Vermilion County.
(e) In addition to the number of circuit judges and resident judges otherwise authorized by law, and notwithstanding any other provision of law, there shall be one additional resident judge elected from the unit within Chicago of the Circuit of Cook County to serve in the juvenile division.
(f) In addition to the number of circuit judges and resident judges otherwise authorized by law, and notwithstanding any other provision of law, there shall be one additional resident judge who is a resident of and elected from the third judicial subcircuit in Cook County.
(g) The additional circuit judgeships, subcircuit judgeships, and resident judgeship provided by this Section shall be filled by appointment until those judgeships are filled by election at the general election in November of 1998.
(Source: P.A. 90-526, eff. 11-12-97.)

(705 ILCS 35/2k)
Sec. 2k. Additional 16th circuit resident judge; Kane County. In addition to the number of circuit judges otherwise authorized by this Act, there shall be one additional judge elected in the 16th judicial circuit who shall be a resident of and elected from Kane County. The additional resident circuit judgeship created by this Section may be filled by appointment by the Illinois Supreme Court until the judgeship is filled by election beginning at the 2010 general election. The judgeship provided by this Section shall not be a subcircuit judgeship.
(Source: P.A. 96-108, eff. 7-30-09.)

(705 ILCS 35/2m)
Sec. 2m. Additional 16th circuit resident judge; DeKalb County. In addition to the number of circuit judges otherwise authorized by this Act, there shall be one additional judge elected in the 16th judicial circuit who shall be a resident of and elected from DeKalb County. The additional resident circuit judgeship created by this Section may be filled by appointment by the Illinois Supreme Court until the judgeship is filled by election beginning at the 2010 general election. The judgeship provided by this Section shall not be a subcircuit judgeship.
(Source: P.A. 96-108, eff. 7-30-09.)

(705 ILCS 35/2n)
Sec. 2n. Additional 16th circuit resident judge; Kendall County. In addition to the number of circuit judges otherwise authorized by this Act, there shall be one additional judge elected in the 16th judicial circuit who shall be a resident of and elected from Kendall County. The additional resident circuit judgeship created by this Section may be filled by appointment by the Illinois Supreme Court until the judgeship is filled by election beginning at the 2010 general election. The judgeship provided by this Section shall not be a subcircuit judgeship.
(Source: P.A. 96-108, eff. 7-30-09.)

(705 ILCS 35/2p)
Sec. 2p. Additional 13th circuit resident judge; Grundy County. In addition to the number of circuit judges otherwise authorized by this Act, there shall be one additional circuit judge in the 13th circuit who shall be a resident of and elected from Grundy County. The judgeship shall be filled by appointment until it is filled by election at the general election in November of 2010.
(Source: P.A. 96-108, eff. 7-30-09.)

(705 ILCS 35/2q)
Sec. 2q. Additional 17th circuit resident judge; Boone County. In addition to the number of circuit judges otherwise authorized by this Act, there shall be one additional judge elected in the 17th judicial circuit who shall be a resident of and elected from Boone County. The additional resident circuit judgeship created by this Section may be filled by appointment by the Illinois Supreme Court until the judgeship is filled by election beginning at the 2010 general election. The judgeship provided by this Section shall not be a subcircuit judgeship. A resident judge elected from Boone County under this Section must continue to reside in Boone County as long as he or she holds that office.
(Source: P.A. 96-108, eff. 7-30-09.)

(705 ILCS 35/2r)
Sec. 2r. Additional 22nd circuit resident judge. In addition to the number of circuit judges otherwise authorized by this Act, there shall be one additional judge elected in the 22nd judicial circuit. The additional resident circuit judgeship created by this Section may be filled by appointment by the Illinois Supreme Court until the judgeship is filled by election beginning at the 2010 general election. The judgeship provided by this Section shall not be a subcircuit judgeship.
(Source: P.A. 96-108, eff. 7-30-09.)

(705 ILCS 35/3) (from Ch. 37, par. 72.3)
Sec. 3. The said courts, respectively, shall have a seal, and may renew or alter the same from time to time, as may be necessary. The expense of such seal, and renewing and altering the same, shall be paid by the county.
(Source: Laws 1933, p. 435.)

(705 ILCS 35/4) (from Ch. 37, par. 72.4)
Sec. 4. There shall be no stated terms in the circuit courts, which shall always be open for the transaction of all business, subject to adjournment from time to time. The circuit judges in each circuit shall prescribe by rule the times of calling grand and petit juries in each of the counties of the circuit and the periods for which the jurors shall serve.
(Source: Laws 1963, p. 2642.)

(705 ILCS 35/4.1) (from Ch. 37, par. 72.4-1)
Sec. 4.1. The chief judge of each circuit may appoint an Administrative assistant to assist him in carrying out his administrative duties in the circuit. The salary of each administrative assistant shall be determined by the Supreme Court and paid at least monthly from the State Treasury on the warrant of the Comptroller, out of appropriations made for that purpose by the General Assembly. The salary of each individual administrative assistant shall be computed from a schedule established by the Supreme Court.
(Source: P.A. 86-1378.)

(705 ILCS 35/4.2) (from Ch. 37, par. 72.4-2)
Sec. 4.2. Administrative Secretaries, as provided for in Section 4.1 of this Act, shall receive travel expenses for traveling, within or without their county of residence, in the performance of their administrative duties at the direction of their Chief Judge. All expense vouchers shall be submitted to the Supreme Court for approval. Approved expenses shall be paid from the State treasury.
(Source: P.A. 84-1395.)

(705 ILCS 35/4.3)
Sec. 4.3. Witness fees.
(a) Every witness attending in any county upon trials in the courts, except for actions arising under Article II of the Juvenile Court Act of 1987, shall be entitled to receive the sum of $20 for each day's attendance and $0.20 per mile each way for necessary travel. For attending in a foreign county, each day's travel shall constitute a day of attendance. Every person attending for the purpose of having his deposition taken shall receive the same per diem and mileage as provided in this Section for witnesses in circuit courts. No allowance or charge shall be made, however, for the attendance of a witness unless the witness makes an affidavit stating the number of days he or she actually attended, and that attendance was at the instance of one or both of the parties or his or her attorney.
(b) In a criminal case or action arising under Article II of the Juvenile Court Act of 1987 in which a witness is required to attend from a foreign county or state, either before the grand jury or at the trial of the cause in the court, the witness shall receive the same per diem and mileage as provided in this Section for witnesses in circuit courts to be paid out of the county treasury of the county where the crime was committed or the case under Article II of the Juvenile Court Act of 1987 is filed on the certificate of the clerk of the court where the trial is being had if the witness makes an affidavit stating (i) the distance traveled, (ii) that it was the usually traveled and most direct route, (iii) the number of days' actual travel and attendance, and (iv) that attendance was at the instance of the State's Attorney or the accused, or his or her attorney or, in the case of an action filed under Article II of the Juvenile Court Act of 1987, at the instance of the State's Attorney or attorney of any other party to the action. To the affidavit shall be added the certificate of the judge that the amount is reasonable and that the witness was a material witness in the court or before the grand jury.
(Source: P.A. 98-826, eff. 8-1-14.)

(705 ILCS 35/25) (from Ch. 37, par. 72.25)
Sec. 25. The several circuit courts in this state may enter such judgments, orders and injunctions, and shall issue all such processes as may be necessary or proper to carry into effect the powers granted to them.
(Source: P.A. 83-346.)

(705 ILCS 35/26) (from Ch. 37, par. 72.26)
Sec. 26. The respective courts and the several judges thereof shall have the power to award throughout the state, and returnable in the proper county, relief by injunction, ne exeat, habeas corpus, quo warranto, and all other processes that may be necessary to the due execution of the powers with which they are or may be vested.
(Source: P.A. 83-346.)

(705 ILCS 35/27) (from Ch. 37, par. 72.27)
Sec. 27. All process shall be executed and returned by the officer or person to whom directed.
(Source: Laws 1965, p. 2515.)

(705 ILCS 35/28) (from Ch. 37, par. 72.28)
Sec. 28. The said courts may, from time to time, make all such rules for the orderly disposition of business before them as may be deemed expedient, consistent with law.
(Source: Laws 1933, p. 435.)

(705 ILCS 35/28.5)
Sec. 28.5. Complaints; information for filing. The clerk shall post in the common areas of the courthouse a notice that a person may file a complaint against the judge that includes contact information for the Judicial Inquiry Board. The Judicial Inquiry Board shall develop a uniform statewide notice and provide the format of the notice to each clerk.
(Source: P.A. 100-34, eff. 1-1-18.)

(705 ILCS 35/33) (from Ch. 37, par. 72.33)
Sec. 33. If there is no court house in any county, or if from any cause the court house is unfit for the holding of court therein, the proper authorities of the county may temporarily provide another place at the county seat for the holding of court, or the court, by order entered upon its records, may adjourn to a suitable place at such county seat, and the place so provided, or to which such adjournment is made, shall, during the time the court is so held thereat, be held to be the court house of such county for all judicial purposes connected with such court.
(Source: Laws 1933, p. 435.)

(705 ILCS 35/34) (from Ch. 37, par. 72.34)
Sec. 34. If, by reason of war, rebellion, mob, pestilence or other public calamity, it is unsafe or inexpedient to hold a court at the time and place appointed by law, the judge or judges of the court may appoint another time and place for the holding of the court. The place appointed shall be at the nearest convenient place to that at which the court is appointed by law to be held. If the court appoints another time and place, the clerk of the court shall give at least 20 days' notice thereof, by publication in some newspaper published in the county, or if none is published in the county, then in a newspaper published nearest to the place of holding court and by posting a notice in his office and in 4 other of the most public places in the county. The clerk shall also notify the sheriff of the county and the state's attorney of such appointment, 20 days before court is held at the place appointed by the court.
(Source: P.A. 86-1475.)

(705 ILCS 35/35) (from Ch. 37, par. 72.35)
Sec. 35. In such case the court may require the services of any sheriff or other proper officer of the county into which the court is removed, or of the county from which it may remove to execute process and attend upon the court. It may also cause the grand and petit jurors to be summoned from either or both of such counties. And it shall have all the power and authority in either county which it might have exercised in the county where such court is appointed by law to be held, and may try and determine all causes, civil and criminal, which it might have tried and determined in such county, with like effect.
(Source: Laws 1933, p. 435.)

(705 ILCS 35/36) (from Ch. 37, par. 72.36)
Sec. 36.
If the clerk fails to give the notices specified in section 34 he commits a petty offense and may be fined not to exceed $500. But the failure to give such notice shall not prevent the holding of such court at the appointed time and place or invalidate any of the proceedings thereat.
(Source: P.A. 77-2401.)



705 ILCS 40/ - Judicial Vacancies Act.

(705 ILCS 40/0.1) (from Ch. 37, par. 72.41-2)
Sec. 0.1. Short title. This Act may be cited as the Judicial Vacancies Act.
(Source: P.A. 88-45.)

(705 ILCS 40/1.1) (from Ch. 37, par. 72.41-1)
Sec. 1.1. As used in this Act, the term "resident circuit judge" or "resident judge" refers to a circuit judge who, immediately prior to July 1, 1971, was an associate judge and who became a circuit judge on July 1, 1971 by reason of paragraph (a) of Section 4 of the Transition Schedule of the Constitution of 1970 or a circuit judge who was appointed after June 30, 1971 by the Supreme Court to fill the vacancy existing prior to July 1, 1971 in the office of a former associate judge and whose office was, prior to July 1, 1971, filled by election from a single county or, in the case of Cook County, from one of the 2 units of the county, and not from the circuit at large.
(Source: P.A. 88-45.)

(705 ILCS 40/2) (from Ch. 37, par. 72.42)
Sec. 2. (a) Except as provided in paragraphs (1), (2), (3), (4), and (5) of this subsection (a), vacancies in the office of a resident circuit judge in any county or in any unit or subcircuit of any circuit shall not be filled.
(1) If in any county of less than 45,000 inhabitants

there remains in office no other resident judge following the occurrence of a vacancy, such vacancy shall be filled.

(2) If in any county of 45,000 or more but less than

60,000 inhabitants there remains in office only one resident judge following the occurrence of a vacancy, such vacancy shall be filled.

(3) If in any county of 60,000 or more inhabitants,

other than the County of Cook or as provided in paragraph (5), there remain in office no more than 2 resident judges following the occurrence of a vacancy, such vacancy shall be filled.

(4) The County of Cook shall have 165 resident judges

on and after the effective date of this amendatory Act of 1990. Of those resident judgeships, (i) 56 shall be those authorized before the effective date of this amendatory Act of 1990 from the unit of the Circuit of Cook County within Chicago, (ii) 27 shall be those authorized before the effective date of this amendatory Act of 1990 from the unit of the Circuit of Cook County outside Chicago, (iii) 12 shall be additional resident judgeships first elected at the general election in November of 1992, (iv) 10 shall be additional resident judgeships first elected at the general election in November of 1994, and (v) 60 shall be additional resident judgeships to be authorized one each for each reduction upon vacancy in the office of associate judge in the Circuit of Cook County as those vacancies exist or occur on and after the effective date of this amendatory Act of 1990 and as those vacancies are determined under subsection (b) of Section 2 of the Associate Judges Act until the total resident judgeships authorized under this item (v) is 60. Seven of the 12 additional resident judgeships provided in item (iii) may be filled by appointment by the Supreme Court during the period beginning on the effective date of this amendatory Act of 1990 and ending 60 days before the primary election in March of 1992; those judicial appointees shall serve until the first Monday in December of 1992. Five of the 12 additional resident judgeships provided in item (iii) may be filled by appointment by the Supreme Court during the period beginning July 1, 1991 and ending 60 days before the primary election in March of 1992; those judicial appointees shall serve until the first Monday in December of 1992. Five of the 10 additional resident judgeships provided in item (iv) may be filled by appointment by the Supreme Court during the period beginning July 1, 1992 and ending 60 days before the primary election in March of 1994; those judicial appointees shall serve until the first Monday in December of 1994. The remaining 5 of the 10 additional resident judgeships provided in item (iv) may be filled by appointment by the Supreme Court during the period beginning July 1, 1993 and ending 60 days before the primary election in March of 1994; those judicial appointees shall serve until the first Monday in December 1994. The additional resident judgeships created upon vacancy in the office of associate judge provided in item (v) may be filled by appointment by the Supreme Court beginning on the effective date of this amendatory Act of 1990; but no additional resident judgeships created upon vacancy in the office of associate judge provided in item (v) shall be filled during the 59 day period before the next primary election to nominate judges. The Circuit of Cook County shall be divided into units to be known as subcircuits as provided in Section 2f of the Circuit Courts Act. A vacancy in the office of resident judge of the Circuit of Cook County existing on or occurring on or after the effective date of this amendatory Act of 1990, but before the date the subcircuits are created by law, shall be filled by appointment by the Supreme Court from the unit within Chicago or the unit outside Chicago, as the case may be, in which the vacancy occurs and filled by election from the subcircuit to which it is allotted under Section 2f of the Circuit Courts Act. A vacancy in the office of resident judge of the Circuit of Cook County existing on or occurring on or after the date the subcircuits are created by law shall be filled by appointment by the Supreme Court and by election from the subcircuit to which it is allotted under Section 2f of the Circuit Courts Act.

(5) Notwithstanding paragraphs (1), (2), and (3) of

this subsection (a), resident judges in the 12th, 16th, 17th, 19th, 22nd, and 23rd judicial circuits are as provided in Sections 2f-1, 2f-2, 2f-4, 2f-5, 2f-6, 2f-9, and 2f-10 of the Circuit Courts Act.

(b) Nothing in paragraphs (2) or (3) of subsection (a) of this Section shall be construed to require or permit in any county a greater number of resident judges than there were resident associate judges on January 1, 1967.
(c) Vacancies authorized to be filled by this Section 2 shall be filled in the manner provided in Article VI of the Constitution.
(d) A person appointed to fill a vacancy in the office of circuit judge shall be, at the time of appointment, a resident of the subcircuit from which the person whose vacancy is being filled was elected if the vacancy occurred in a circuit divided into subcircuits. If a vacancy in the office of circuit judge occurred in a circuit not divided into subcircuits, a person appointed to fill the vacancy shall be, at the time of appointment, a resident of the circuit from which the person whose vacancy is being filled was elected. Except as provided in Sections 2f-1, 2f-2, 2f-4, 2f-5, 2f-6, and 2f-9 of the Circuit Courts Act, if a vacancy occurred in the office of a resident circuit judge, a person appointed to fill the vacancy shall be, at the time of appointment, a resident of the county from which the person whose vacancy is being filled was elected.
(Source: P.A. 98-744, eff. 7-16-14.)

(705 ILCS 40/2.1) (from Ch. 37, par. 72.42-1)
Sec. 2.1.
When a vacancy in the office of a resident circuit judge is filled by election, the election shall be for the appropriate county or unit, and not for the entire circuit.
(Source: P.A. 77-1814.)

(705 ILCS 40/3) (from Ch. 37, par. 72.43)
Sec. 3. If any provision of this Act or the application thereof to any person or circumstances is held invalid, the invalidity shall not affect other provisions or applications of this Act which can be given effect without the invalid provision or application, and to this end the provisions of this Act are severable.
(Source: Laws 1967, p. 3443.)



705 ILCS 45/ - Associate Judges Act.

(705 ILCS 45/2) (from Ch. 37, par. 160.2)
Sec. 2. (a) The maximum number of associate judges authorized for each circuit is the greater of the applicable minimum number specified in this Section or one for each 35,000 or fraction thereof in population as determined by the last preceding Federal census, except for circuits with a population of more than 3,000,000 where the maximum number of associate judges is one for each 29,000 or fraction thereof in population as determined by the last preceding federal census, reduced in circuits of less than 200,000 inhabitants by the number of resident circuit judges elected in the circuit in excess of one per county. In addition, in circuits of 1,000,000 or more inhabitants, there shall be one additional associate judge authorized for each municipal district of the circuit court. The number of associate judges to be appointed in each circuit, not to exceed the maximum authorized, shall be determined from time to time by the Circuit Court. The minimum number of associate judges authorized for any circuit consisting of a single county shall be 14, except that the minimum in the 22nd circuit shall be 8 and except that the minimum in the 19th circuit on and after December 4, 2006 shall be 20. The minimum number of associate judges authorized for any circuit consisting of 2 counties with a combined population of at least 275,000 but less than 300,000 shall be 10. The minimum number of associate judges authorized for any circuit with a population of at least 303,000 but not more than 309,000 shall be 10. The minimum number of associate judges authorized for any circuit with a population of at least 329,000, but not more than 349,999 shall be 11. The minimum number of associate judges authorized for any circuit with a population of at least 173,000 shall be 5. As used in this Section, the term "resident circuit judge" has the meaning given it in the Judicial Vacancies Act.
(b) The maximum number of associate judges authorized under subsection (a) for a circuit with a population of more than 3,000,000 shall be reduced as provided in this subsection (b). For each vacancy that exists on or occurs on or after the effective date of this amendatory Act of 1990, that maximum number shall be reduced by one until the total number of associate judges authorized under subsection (a) is reduced by 60. A vacancy exists or occurs when an associate judge dies, resigns, retires, is removed, or is not reappointed upon expiration of his or her term; a vacancy does not exist or occur at the expiration of a term if the associate judge is reappointed.
(c) The maximum number of associate judges authorized under subsection (a) for the 17th judicial circuit shall be reduced as provided in this subsection (c). Due to the vacancy that exists on or after the effective date of this amendatory Act of the 93rd General Assembly in the associate judgeship that is converted into a resident judgeship under subsection (a-10) of Section 2f-6 of the Circuit Courts Act, the maximum number of judges authorized under subsection (a) of this Section shall be reduced by one. A vacancy exists or occurs when an associate judge dies, resigns, retires, is removed, or is not reappointed upon expiration of his or her term; a vacancy does not exist or occur at the expiration of a term if the associate judge is reappointed.
(d) The maximum number of associate judges authorized under subsection (a) for the 23rd judicial circuit shall be reduced as provided in this subsection (d). Due to the vacancy that exists on or after the effective date of this amendatory Act of the 98th General Assembly in the associate judgeship that is converted into a resident judgeship under subsection (k) of Section 2f-10 of the Circuit Courts Act, the maximum number of judges authorized under subsection (a) of this Section shall be reduced by one.
(Source: P.A. 98-744, eff. 7-16-14; 99-520, eff. 6-30-16.)

(705 ILCS 45/2.1) (from Ch. 37, par. 160.2-1)
Sec. 2.1. If the maximum number of associate judges authorized under Section 2 of this Act is appointed, and the chief judge of the circuit considers the number of associate judges inadequate, additional associate judges may be appointed as provided in this Section 2.1.
The chief judge of the circuit in which it is desired to appoint one or more additional associate judges shall file in writing a petition with the Supreme Court listing the reasons such circuit needs the additional associate judge and detailing what use will be made of each such associate judge. The Supreme Court shall determine whether a clear need exists for the additional associate judges. The Supreme Court shall consider the following factors in making its determination: (1) case loads in the circuit; (2) the number of associate judges, resident circuit judges and circuit judges in the circuit; (3) the number and location in the circuit of major federal and state highways; (4) the location in the circuit of state police highway truck weighing stations; (5) the relationship of urban population to large metropolitan centers in the various counties of the circuit; (6) the location in the circuit of state institutions including, but not limited to, universities, mental health facilities and penitentiaries; (7) any other factor deemed relevant by the Supreme Court.
The Supreme Court shall either approve or disapprove the petition. If approved, the Supreme Court shall notify in writing the chief judge who filed the petition as to the number of additional associate judges who may be appointed in the circuit. If the Supreme Court disapproves, it need not state its reasons therefor.
The maximum number of associate judges appointed under the provisions of this Section 2.1 shall not exceed 50 throughout the state. There is no limit within this maximum figure on the number of associate judges that may be appointed pursuant to this Section 2.1 in any particular circuit.
(Source: P.A. 84-1395.)

(705 ILCS 45/2.2)
Sec. 2.2. Additional associate judge; 16th circuit. In addition to the number of associate judges authorized under Sections 2 and 2.1 of this Act, there shall be one additional associate judge appointed in the 16th circuit.
(Source: P.A. 96-108, eff. 7-30-09.)

(705 ILCS 45/2.3)
Sec. 2.3. Additional associate judge; 17th circuit. In addition to the number of associate judges authorized under Sections 2 and 2.1 of this Act, there shall be one additional associate judge appointed in the 17th circuit.
(Source: P.A. 96-108, eff. 7-30-09.)

(705 ILCS 45/2.4)
Sec. 2.4. Additional associate judges; 18th circuit. In addition to the number of associate judges authorized under Sections 2 and 2.1 of this Act, there shall be 2 additional associate judges appointed in the 18th circuit.
(Source: P.A. 96-108, eff. 7-30-09.)

(705 ILCS 45/2.5)
Sec. 2.5. Additional associate judge; 13th circuit. In addition to the number of associate judges authorized under Sections 2 and 2.1 of this Act, there shall be one additional associate judge appointed in the 13th circuit.
(Source: P.A. 96-108, eff. 7-30-09.)

(705 ILCS 45/3) (from Ch. 37, par. 160.3)
Sec. 3. Associate judges shall be retired at the same age as that set by law for judges.
(Source: P.A. 79-687; 79-1360.)

(705 ILCS 45/6) (from Ch. 37, par. 160.6)
Sec. 6. Short title. This Act may be cited as the Associate Judges Act.
(Source: P.A. 86-1324.)



705 ILCS 50/ - Cook County Circuit Apportionment Act of 1991.

(705 ILCS 50/1) (from Ch. 37, par. 901)
Sec. 1. This Act may be cited as the Cook County Circuit Apportionment Act of 1991.
(Source: P.A. 87-9.)

(705 ILCS 50/2) (from Ch. 37, par. 902)
Sec. 2. The Judicial Circuit of Cook County is divided into 15 subcircuits as follows:

(1) Judicial Subcircuit No. 1 shall be comprised of the following Tracts in Cook County: 4310 through 4313, 4401 through 4404, 4406 through 4409, 4501 through 4503, 4601 through 4610, 4701, 4801 through 4805, 4903 through 4905, 5001, 5101 through 5105, 5201 through 5206, 5501, 5502, 6718, 6719, 6813, 6814, 6903, 6911 through 6915, 7101 through 7104, 7106 through 7108, 8257, 8258.01 through 8258.03, 8259 through 8261, 8262.02, 8263.04, 8264.02, 8279.01, 8279.02; the following Blocks in Cook County: 109, 201 through 207, 209, 210, 301 through 309 in Tract 4314; 101 through 111, 201 through 209, 301 through 309 in Tract 4908; 101 through 108, 201 through 208, 501 through 506 in Tract 6812; 201 through 204, 206, 301 through 306, 505 through 508 in Tract 6909; 202 through 206, 301 through 306 in Tract 6910; 101 through 106, 201 through 206, 301 through 306, 401 through 406 in Tract 7105; 101 through 116, 201 through 209, 301, 302, 305, 310 through 313 in Tract 7109; 101 through 106, 401 through 408 in Tract 7110; 101 through 105, 108, 109, 201 through 203, 302 through 304, 311 in Tract 7111; 101 through 105, 107, 108, 402, 403, 405 in Tract 7112; 101, 102A, 102B, 103 through 106, 107A through 107D, 108 through 116, 201, 202A, 202B, 203A through 203C, 204A through 204C, 205, 206, 207A, 207B, 208B, 209A through 209C, 210A, 210B, 211A, 211B, 212, 301, 302, 401 through 405, 406A, 406C, 407, 408A, 413 through 415 in Tract 8262.01; 114, 305A, 306A, 307B, 308A, 316 through 318, 419 through 424, 501 through 505, 507, 707, 711 through 713, 728 through 730 in Tract 8264.01; 101, 105 through 121, 201 through 215, 217, 218 in Tract 8280.

(2) Judicial Subcircuit No. 2 shall be comprised of Calumet township in Cook County; the following Tracts in Cook County: 4405, 4901, 4902, 4906, 4907, 4909 through 4914, 5002, 5003, 5301 through 5306, 5401, 7113 through 7115, 7301 through 7307, 7501, 7506, 8235, 8243, 8244, 8247.02, 8248, 8249, 8255.03, 8255.04, 8256, 8263.01, 8263.03, 8265 through 8268, 8269.01, 8269.02, 8270 through 8277, 8278.01, 8278.02, 8278.04, 8278.05, 8283, 8284.01, 8284.02; the following Blocks in Cook County: 401 through 408, 501 through 506, 601 through 607 in Tract 4908; 303, 304, 306 through 309 in Tract 7109; 107, 108, 201 through 209, 301 through 308 in Tract 7110; 106, 107, 204 through 209, 301, 305 through 310 in Tract 7111; 106, 109, 201 through 209, 301 through 309, 401, 404, 406 through 408, 501 through 504 in Tract 7112; 101A, 101B, 102 through 107, 201 through 203 in Tract 7207; 105 through 111, 201 through 208, 215 in Tract 7505; 511 through 527, 601 through 610, 615, 617 through 620, 625 through 627 in Tract 8247.01; 102A, 103A in Tract 8251; 501A, 501B, 502A, 502B, 503A, 503B, 504 through 525, 529 through 531, 533 through 537, 539, 540A, 540B, 541 through 544, 546 through 549, 603 through 607, 822A, 822B in Tract 8255.01; 201 through 209, 211, 212, 214, 301 through 318, 401, 403 through 414 in Tract 8255.05; 208A, 406B, 408B, 409 through 412 in Tract 8262.01; 101, 102, 112, 113, 301, 302, 305B, 306B, 307A, 308B, 309, 312, 315, 701 through 706, 708 through 710, 715, 720 through 722 in Tract 8264.01; 108 in Tract 8282.01; 101 through 106, 107A through 107C, 108A through 108F, 109, 110, 201A, 201B, 202 through 211, 301A through 301C, 302 through 314, 315A, 319A, 401 through 406, 407A, 407B, 408 through 416 in Tract 8287.02.

(3) Judicial Subcircuit No. 3 shall be comprised of the following Tracts in Cook County: 5602 through 5613, 5701 through 5705, 6201 through 6204, 6309, 6401 through 6408, 6501 through 6505, 6604, 6605, 6609 through 6611, 6715, 6720, 7001 through 7005, 7201 through 7206, 7401 through 7404, 7502 through 7504, 8209.01, 8209.02, 8210.01, 8210.02, 8211.01, 8211.02, 8216 through 8220, 8221.01, 8221.02, 8222, 8223.01, 8227.01, 8227.02, 8228.02, 8233.02 through 8233.04, 8234, 8236.03; the following Blocks in Cook County: 103, 104, 106, 107, 116 in Tract 5601; 501 through 506 in Tract 7105; 505, 506, 601 through 612 in Tract 7112; 204 through 206, 301 through 307, 401 through 409 in Tract 7207; 101 through 104, 211, 213, 301 through 309, 313, 401 through 418, 501 through 513, 601 through 613 in Tract 7505; 201 through 203, 206, 207, 301 through 303, 305, 401 through 411 in Tract 8228.01.

(4) Judicial Subcircuit No. 4 shall be comprised of Lyons township and Riverside township in Cook County; the following Tracts in Cook County: 8113.01, 8114.01, 8114.02, 8115, 8116, 8117.01, 8117.02, 8118, 8163, 8165 through 8169, 8171.01, 8178 through 8183, 8184.01, 8184.02, 8185 through 8190, 8208, 8223.02, 8224, 8225, 8226.01, 8226.02, 8229, 8230.01, 8230.02, 8231.01, 8237.02 through 8237.05, 8238.03, 8238.04, 8308.98; the following Blocks in Cook County: 101 through 116, 201 through 218, 301 through 315, 401 through 419, 502 through 509 in Tract 8207; 101 through 111, 204, 205, 208 through 210 in Tract 8228.01; 101 through 118, 201A, 202 through 206, 301 through 309, 401 through 416 in Tract 8231.02.

(5) Judicial Subcircuit No. 5 shall be comprised of the following Tracts in Cook County: 3405, 3406, 3501 through 3515, 3601 through 3605, 3701 through 3704, 3801 through 3820, 3901 through 3907, 4001 through 4008, 4101 through 4114, 4201 through 4212, 4301 through 4309, 6003, 6011, 6107 through 6110, 6117 through 6122, 6306, 6601, 6607, 6701 through 6714, 6716, 6717, 6801 through 6811, 6901, 6902, 6904 through 6908; the following Blocks in Cook County: 108 through 116 in Tract 3403; 101 through 106 in Tract 4314; 104 through 109 in Tract 6002; 103, 105, 201 through 205, 301 through 304 in Tract 6004; 301 through 306, 401 through 406 in Tract 6812; 101 through 108, 205, 401 through 406, 501 through 504 in Tract 6909; 101 through 106, 401 through 406 in Tract 6910.

(6) Judicial Subcircuit No. 6 shall be comprised of the following Tracts in Cook County: 0407, 0511 through 0515, 0626, 0707, 1407, 1408, 1605 through 1608, 1901, 1907 through 1912, 2001 through 2006, 2101, 2102, 2104, 2106 through 2109, 2201 through 2229, 2301 through 2309, 2318, 2401 through 2417, 2419 through 2427, 2429 through 2435, 2501, 2502; the following Blocks in Cook County: 106 in Tract 0807; 207, 208, 301 through 308, 401 through 408 in Tract 1902; 101 through 108, 201, 205, 206, 401, 402 in Tract 1913.

(7) Judicial Subcircuit No. 7 shall be comprised of River Forest township in Cook County; the following Tracts in Cook County: 2310 through 2317, 2428, 2506 through 2524, 2601 through 2610, 2701 through 2719, 2801 through 2821, 2823 through 2832, 2839 through 2843, 2901 through 2913, 2915, 2918, 2919, 2921 through 2927, 8134, 8146 through 8150, 8153 through 8155, 8160, 8161; the following Blocks in Cook County: 201 through 206 in Tract 2503; 101 through 110 in Tract 2822; 101 through 112, 201 through 203, 206 through 211, 214 through 216 in Tract 2835; 102 through 105, 201 through 209 in Tract 2838; 102, 104, 105, 201 through 208, 210 in Tract 2914; 103 through 108 in Tract 2917; 101 through 107 in Tract 2920; 107 in Tract 3004; 609 in Tract 8133; 101 through 108, 201 through 205, 302 through 305, 308, 309, 401 through 409, 501 through 509 in Tract 8135; 409 through 411 in Tract 8145; 402 through 412, 501 through 513, 601, 602 in Tract 8152; 101 through 114, 201 through 209, 301 through 303, 305 through 311 in Tract 8159.

(8) Judicial Subcircuit No. 8 shall be comprised of the following Tracts in Cook County: 0302, 0304 through 0309, 0311 through 0317, 0320, 0321, 0601, 0604 through 0612, 0614 through 0625, 0627 through 0634, 0701 through 0706, 0708 through 0720, 0801 through 0806, 0808 through 0819, 2418, 2436, 3201 through 3206, 3301 through 3305, 3401, 3402, 3404; the following Blocks in Cook County: 102 in Tract 0104; 122 through 125 in Tract 0105; 121, 122 in Tract 0106; 105 through 109 in Tract 0109; 104, 105, 201, 202, 304, 305, 401 through 403 in Tract 0301; 101, 102, 204, 205, in Tract 0319; 101 through 109, 201 through 207, 304, 305, 307 through 309, 401 through 408 in Tract 0401; 101 through 104, 106 in Tract 0404; 101 through 105, 107 through 111, 201 through 203, 205 through 209, 212 through 216 in Tract 0807; 101 through 107 in Tract 3403.

(9) Judicial Subcircuit No. 9 shall be comprised of Evanston township in Cook County; the following Tracts in Cook County: 0101 through 0103, 0107, 0108, 0201 through 0206, 0303, 8009 through 8014, 8020.02, 8021, 8067, 8068.01, 8068.02, 8069 through 8079, 8080.01, 8080.02, 8083.02, 8084 through 8086; the following Blocks in Cook County: 101, 109 in Tract 0104; 101 through 121, 126 in Tract 0105; 101 through 120, 123 through 127 in Tract 0106; 101 through 104 in Tract 0109; 101 through 108, 201 through 207, 512 through 514, 601 through 610 in Tract 0207; 101 through 106, 706 through 708, 801 through 808 in Tract 0208; 101 through 103, 105, 106, 108, 201 through 204, 208 through 211, 301 through 307, 407, 408, 409, 501 through 506 in Tract 0209; 101 through 103, 203 through 205, 301 through 303, 404, 405 in Tract 0301; 101, 109 through 112, 115 through 119, 201 through 207, 315 in Tract 1201; 101 through 127, 202 through 206, 210 through 213, 217, 301, 302 in Tract 1202; 101, 102 in Tract 1203; 101 through 109, 201 through 208, 301 through 308, 401 through 408, 410 through 412 in Tract 1301; 305, 504, 505 in Tract 1303; 111 through 115, 212, 214 through 219, 301 through 304, 307, 309 through 313, 401 through 412, 501, 503 through 507, 511A, 511B, 512 in Tract 8007; 108 through 128, 201A, 202 through 205, 206A, 206B, 207, 208, 209A, 209B, 210A, 210B, 211, 212A, 212B, 213, 214A through 214D, 215A, 215B, 216A, 216B, 217A, 217B, 218, 219A, 219B, 220A through 220C, 222, 223A, 223B, 301 through 305 in Tract 8008; 201 through 209, 212 through 214, 216 through 218, 221 through 223, 225, 302, 303, 305, 306, 310, 318 in Tract 8018; 101 through 104, 105A, 105B, 106A, 106B, 107, 108A, 109 through 111, 201A through 201C, 202A, 202B, 203, 204, 205A, 205B, 206, 207, 208A, 208B, 209 through 211, 304A, 306A, 306B, 307A, 307B, 308A in Tract 8052.01; 101 through 112, 201 through 207, 301 through 304, 305A, 305B, 306 through 310, 401A, 401B, 402, 403, 404 in Tract 8052.02; 101, 106 in Tract 8053.01; 101, 103, 104, 105, 201 through 212, 301 through 306 in Tract 8053.02; 105, 107, 108, 119, 120, 121, 301 through 305, 307, 308, 312, 313, 315, 401 through 404 in Tract 8081; 309, 310, 313 through 326 in Tract 8082; 108, 109, 201 through 206, 207A, 207B, 208 through 218, 301 through 320, 401 through 417 in Tract 8083.01.

(10) Judicial Subcircuit No. 10, shall be comprised of the following Tracts in Cook County: 0310, 0318, 0402, 0403, 0405, 0406, 0408 through 0410, 0501 through 0510, 0602, 0603, 0613, 0901 through 0903, 1001 through 1007, 1101 through 1105, 1204, 1302, 1304, 1305, 1401 through 1406, 1501 through 1503, 1601 through 1604, 1609, 8054.01, 8054.02, 8055.02, 8056, 8060.02, 8060.03, 8060.04, 8104; the following Blocks in Cook County: 208, 301 through 309, 401 through 408, 501 through 503, 508 through 511 in Tract 0207; 107, 108, 201 through 208, 301 through 308, 401 through 408, 501 through 509, 601 through 608, 701 through 705 in Tract 0208; 308, 401 through 406 in Tract 0209; 103, 104, 105, 201, 202, 203 in Tract 0319; 208, 209, 301, 302, 303, 306 in Tract 0401; 105, 201, 203, 204, 205, 301 through 305, 401 through 405, 501 through 505, 601 through 605, 701 through 706, 801 through 806 in Tract 0404; 102 through 108, 113, 114, 208 through 218, 301 through 304, 307 through 311, 313, 314, 316 through 321, 401, 402, 404 through 418 in Tract 1201; 117, 128, 201, 207, 208, 209, 214, 215, 216, 218, 305 through 315, 401 through 418, 421, 422 in Tract 1202; 103, 114, 201 through 214, 301 through 316, 401 through 418, 501 through 518, 601 through 611 in Tract 1203; 501 through 507, 509 through 511 in Tract 1301; 101, 106, 107, 201 through 207, 301 through 304, 306, 401 through 406, 501 through 503, 506 through 508 in Tract 1303; 101 through 108, 803 through 809 in Tract 1504; 101 through 106, 201, 202, 403, 405, 406, 501 through 506 in Tract 1508; 101 through 104, 106, 107 in Tract 1509; 101A, 101B, 103, 104, 108, 109, 110, 201, 202, 203, 207 in Tract 1610; 101 through 107, 109 through 111, 309 through 312 in Tract 2103; 101 through 113, 201 through 215, 306 through 310, 316A, 316B, 317A, 317B, 318A, 318B, 319A, 319B, 320A, 320B, 401 through 412, 503 through 507, 510 through 518, 521 in Tract 7709; 222C, 224B, 231, 232A through 232C in Tract 8016.07; 505, 506A through 506D, 507A, 507B, 509A, 509B, 509C, 701A, 701B, 702 through 705 in Tract 8020.01; 108B, 301 through 303, 304B, 304C, 305, 308B, 309 through 311, 312A, 312B, 313, 314, 315A, 315B, 316 through 318 in Tract 8052.01; 405 in Tract 8052.02; 102 through 110, 201 through 210, 301A, 301B, 302, 303, 304, 401 through 409, 410A through 410C, 411, 412, 312 in Tract 8053.01; 102A, 102B, 106 through 110, 307 through 309, 401 through 419 in Tract 8053.02; 101 through 104, 108, 109, 301, 308, 311, 312, 401 through 415 in Tract 8055.01; 101, 102A, 102B, 105 in Tract 8059.01; 301 through 312, 401A, 401B, 402 through 405, 501 through 510, 601, 602, 701, 702, 703A, 703B, 703C, 704, 705A through 705D in Tract 8060.01; 201A, 201B, 202A, 202B, 203 in Tract 8061.01; 102 through 106, 201, 212, 213 in Tract 8061.02; 101, 103, 106, 110, 112, 113, 114, 117, 118, 201 through 210, 213, 214, 215 in Tract 8081; 101 through 121, 201 through 218, 301 through 308, 311, 312 in Tract 8082; 101 through 107 in Tract 8083.01; 101 through 108, 109A, 109B, 110, 117, 207 through 214, 301 through 313, 314A, 314B in Tract 8106.

(11) Judicial Subcircuit No. 11 shall be comprised of Oak Park township in Cook County; the following Tracts in Cook County: 1505 through 1507, 1510 through 1512, 1611 through 1613, 1701 through 1711, 1801 through 1803, 1903 through 1906, 1914, 2105, 2504, 2505, 7608, 7609, 7707, 7708, 8057.01, 8057.02, 8066, 8105.01, 8105.02, 8107.01, 8107.02, 8108 through 8112, 8113.02, 8162, 8164.01, 8164.02, 8170, 8171.02, 8172 through 8177; the following Blocks in Cook County: 201 through 210, 301 through 307, 401, 402, 404 through 409, 501 through 508, 601 through 608, 701 through 708, 801, 802 in Tract 1504; 203 through 206, 301 through 308, 401, 402, 404 in Tract 1508; 105, 108 through 112, 115 in Tract 1509; 105 through 107, 204 through 206 in Tract 1610; 101 through 108, 201 through 206 in Tract 1902; 203, 204, 207, 208, 301 through 306, 403 through 408, 501 through 510, 601 through 608, 701, 703 through 708 in Tract 1913; 108, 201 through 212, 301 through 308 in Tract 2103; 101, 102, 105 through 108, 301 through 307, 402 through 405 in Tract 2503; 901, 902, 903A through 903C, 904A, 904B, 904F, 904G, 905 through 914, 917, 918, 927 through 946, 947B, 947F, 947G, 948 through 952, 953A, 953B in Tract 7705; 301 through 306, 308, 310 through 316, 401, 402A, 402B, 403 through 408, 410A through 410D, 413A through 413E, 417A through 417C, 418 through 424, 501 through 503, 504A, 504B, 505 through 509, 511 in Tract 7706; 519, 520, 605A, 605B, 606 through 609, 612 through 626 in Tract 7709; 412A in Tract 8051.12; 202, 204 through 209 in Tract 8065.01; 112 through 116, 118 through 120, 201 through 206 in Tract 8106.

(12) Judicial Subcircuit No. 12 shall be comprised of the following Tracts in Cook County: 7702 through 7704, 8001 through 8006, 8015, 8016.01, 8016.03, 8016.05, 8016.06, 8016.08, 8017.01, 8017.02, 8019.01, 8019.02, 8022, 8023, 8024.01, 8024.02, 8025.02, 8025.04, 8026.01, 8026.05, 8026.06, 8027.01, 8027.02, 8028.01, 8028.02, 8029, 8030.04, 8030.08, 8030.09, 8033 through 8035, 8049.01, 8049.02, 8050.01, 8050.02, 8051.05, 8051.06, 8051.07, 8051.08, 8051.09, 8051.10, 8051.11, 8058.01, 8058.02, 8059.02, 8062 through 8064, 8065.02; the following Blocks in Cook County: 301 through 304, 305A, 305B, 306A through 306E, 307A through 307E, 308A, 308B, 309A through 309C, 310 through 335, 904C through 904E, 915A, 915B, 916, 919, 920A, 920B, 921A, 921B, 922A, 922B, 923A, 923B, 924A, 924B, 925A, 925B, 926, 947A, 947C through 947E in Tract 7705; 101 through 113, 201 through 223, 601, 603 through 605, 607 through 613 in Tract 7706; 101A through 101C, 104A through 104C, 105, 106A, 106B, 107, 110A, 110B, 116 through 119, 201 through 210, 305, 306 in Tract 8007; 101, 102, 103A, 103B, 104, 105, 106, 107A, 107B, 129, 130, 201B in Tract 8008; 101A, 101B, 101C, 102 through 108, 109A through 109D, 201A, 201B, 202 through 207, 208A, 208B, 208C, 209 through 212, 213A, 213B, 213C, 214A, 214B, 214C, 215, 216A, 216B, 217 through 221, 222A, 222B, 222D, 223, 224, 225 through 230 in Tract 8016.07; 101 through 103, 104A through 104E, 105A through 105G, 106A through 106E, 107A, 107B, 108, 109A, 109B, 110 through 120, 121A, 121B, 122, 123, 301A through 301D, 304, 307A, 307B, 308, 309, 311 through 313, 314A through 314E, 315A, 315B, 316, 317, 319, 401, 402, 412, 413, 501 through 514, 528, 529, 601 through 603, 604A through 604F, 605A, 605B, 606 in Tract 8018; 501A through 501E, 502 through 504, 508A through 508C, 601, 602A through 602C, 603A, 603B, 604 through 611, 801A, 801B, 802A, 802B, 803, 804A, 804B, 805A, 805B, 806 through 808, 809A through 809C, 810, 811A through 811D, 812, 813A, 813B, 814, 815, 816A, 816B, 817, 818A, 818B, 819A through 819C, 820A, 820B, 821, 822 in Tract 8020.01; 101, 102A through 102C, 103 through 105, 201A, 202, 205, 301A through 301D, 302 through 309, 310A through 310B, 311A, 311B, 401 through 404, 501 through 504 in Tract 8025.03; 111 through 117, 119, 201 through 206, 208 through 221, 301 through 311, 314 through 317 in Tract 8031; 101 through 106, 201 through 206, 301 through 305, 401 through 405, 406A through 406D, 407A through 407C, 408 through 411, 412B, 413, 414, 415A, 415B, 416A through 416C, 417, 418A through 418C, 501 through 504 in Tract 8051.12; 105 through 107, 201 through 211, 302 through 307, 309, 310 in Tract 8055.01; 103, 104A through 104D, 106 through 114, 115A through 115C, 116A, 116B, 117 through 119, 201A, 201B, 202 through 214, 215A, 215B, 216A, 216B, 217A through 217D, 218A, 218B, 219, 220A, 220B, 221, 222, 223A, 223B, 301 through 325 in Tract 8059.01; 101 through 106, 201 through 205 in Tract 8060.01; 101 through 107, 108A, 108B, 109 through 122, 204A, 204B, 205 through 210, 301 through 320, 401 through 411 in Tract 8061.01; 101, 107 through 111, 202 through 211, 214 through 216, 301 through 324, 401 through 412 in Tract 8061.02; 101 through 119, 201, 203 in Tract 8065.01.

(13) Judicial Subcircuit No. 13 shall be comprised of Barrington township, Hanover township, Palatine township, Schaumburg township in Cook County; the following Tracts in Cook County: 8030.05, 8030.06, 8030.07, 8030.10, 8030.11, 8032; the following Blocks in Wheeling township in Cook County: 201B, 203A, 203B, 204 in Tract 8025.03; 101 through 110, 118, 121, 122, 125 in Tract 8031.

(14) Judicial Subcircuit No. 14 shall be comprised of the following Tracts in Cook County: 2833, 2834, 2836, 2837, 2916, 3001 through 3003, 3005 through 3020, 3101 through 3115, 5801 through 5811, 5901 through 5907, 6001, 6005 through 6010, 6012 through 6016, 6101 through 6106, 6111 through 6116, 6301 through 6305, 6307, 6308, 6602, 6603, 6606, 6608, 8136 through 8144, 8151; the following Blocks in Cook County: 201 through 207 in Tract 2822; 204, 205, 212, 213 in Tract 2835; 101 in Tract 2838; 101, 103, 106 through 110 in Tract 2914; 101, 102, 109, 110 in Tract 2917; 108 in Tract 2920; 101 through 106 in Tract 3004; 101, 102, 105, 108 through 115, 117 through 127 in Tract 5601; 101 through 103 in Tract 6002; 101, 102, 104, 305, 306 in Tract 6004; 101 through 103, 105, 107, 201 through 208, 301 through 306, 401 through 406, 501 through 506, 601 through 608 in Tract 8133; 206 through 209, 301, 306, 307 in Tract 8135; 101 through 115, 201 through 214, 301 through 311, 402 through 408, 412, 413 in Tract 8145; 101 through 112, 201 through 208, 301 through 314, 401, 603 through 609 in Tract 8152; 501, 505 in Tract 8207.

(15) Judicial Subcircuit No. 15 shall be comprised of Lemont township, Orland township, Rich township in Cook County; the following Tracts in Cook County: 8232, 8236.02, 8236.04, 8236.05, 8238.01, 8239.01, 8239.03, 8239.04, 8245.03, 8245.05, 8245.98, 8246.01, 8246.02, 8250, 8252, 8253.01, 8253.02, 8254, 8281, 8282.02, 8285.03 through 8285.06, 8286.01, 8286.02, 8287.01, 8288.01, 8288.02, 8289, 8290 through 8292, 8293.01, 8293.02, 8294.01, 8294.02, 8295 through 8297; the following Blocks in Cook County: 304 in Tract 8228.01; 201B, 201C in Tract 8231.02; 101 through 112, 201A through 201C, 202 through 211, 301 through 310, 401A, 402A through 402H, 402J, 402K, 403A, 403B, 404 through 414, 415A, 416 through 419 in Tract 8245.97; 401 through 427 in Tract 8247.01; 101A through 101C, 102B, 102C, 103B, 103C in Tract 8251; 801A through 801C, 802, 819A, 819B, 823A through 823D, 824A through 824E in Tract 8255.01; 101A, 101B, 102 through 108, 109A through 109D, 110 through 122, 210, 213, 215, 216, 402 in Tract 8255.05; 301 through 323, 401 through 423 in Tract 8280; 101A, 101B, 102A, 102B, 103A, 103B, 104 through 107, 109, 110A through 110G, 111A, 111B, 112A, 112B, 113, 114A, 114B, 115, 116, 201, 202, 203A, 203B, 204 through 206, 207A through 207E, 208, 209A, 209B, 301 through 313, 401 through 413 in Tract 8282.01; 315B, 315C, 316A, 316B, 317, 318A, 318B, 319B, 320A, 320B, 320C, 321A through 321D, 322A through 322E, 323A through 323C, 324, 325A, 325B, 326, 327, 501 through 504, 505A, 505B, 506A through 506C, 507 in Tract 8287.02; 505A, 508A in Tract 8299.01.
(Source: P.A. 87-9.)

(705 ILCS 50/3) (from Ch. 37, par. 903)
Sec. 3. (a) All counties, townships, census tracts, block groups, and blocks are those that appear on maps published by the United States Bureau of the Census for the 1990 census. The term "tract(s)" shall mean census tract(s). All judicial subcircuits created by this Act for the purpose of electing judges shall not be altered by operation of any other statute, ordinance, or resolution.
(b)(1) Any part of Cook County that has not been described as included in one of the judicial subcircuits described in this Act is included within the judicial subcircuit that:
(i) is contiguous to the part; and
(ii) contains the least population of all subcircuits

contiguous to the part according to the 1990 decennial census of Cook County.

(2) If any part of Cook County is described in this Act as being in more than one judicial subcircuit, the part is included within the subcircuit that;
(i) is one of the subcircuits in which that part is

listed in this Act;

(ii) is contiguous to that part; and
(iii) contains the least population according to the

1990 decennial census of Cook County;

(3) If any part of Cook County:
(i) is described in this Act as being in one judicial

subcircuit; and

(ii) is entirely surrounded by another judicial

subcircuit;

the part shall be incorporated into the subcircuit that surrounds the part.
(4) If any part of Cook County:
(i) is described in this Act as being in one judicial

subcircuit; and

(ii) is not contiguous to another part of the

subcircuit;

the part is included with the contiguous subcircuit that contains the least population according to the 1990 decennial census of Cook County.
(c) The Speaker of the House, the Minority Leader of the House, the President of the Senate, and the Minority Leader of the Senate shall by joint letter of transmittal present to the Secretary of State for deposit in the State Archives an official set of United States Bureau of the Census maps and descriptions used for conducting the 1990 census, and those maps shall serve as the official record of all counties, townships, census tracts, block groups, and blocks referred to in this Act.
(d) The State Board of Elections shall prepare and make available to the public a metes and bounds description of the subcircuits created under this Act.
(Source: P.A. 87-9.)

(705 ILCS 50/4) (from Ch. 37, par. 904)
Sec. 4. This Act takes effect upon becoming law.
(Source: P.A. 87-9.)



705 ILCS 55/ - Compulsory Retirement of Judges Act.

(705 ILCS 55/0.01) (from Ch. 37, par. 23.70)
Sec. 0.01. Short title. This Act may be cited as the Compulsory Retirement of Judges Act.
(Source: P.A. 86-1324.)

(705 ILCS 55/1) (from Ch. 37, par. 23.71)
Sec. 1. A judge is automatically retired at the expiration of the term in which the judge attains the age of 75. Such judge shall conclude all matters pending before him unless the Supreme Court makes other provisions for the disposition of such matters. This Section shall apply to all Supreme Court, appellate, circuit and associate judges.
(Source: P.A. 85-1413.)



705 ILCS 60/ - Qualifications of Judges Act.

(705 ILCS 60/0.01) (from Ch. 37, par. 160.10)
Sec. 0.01. Short title. This Act may be cited as the Qualifications of Judges Act.
(Source: P.A. 86-1324.)

(705 ILCS 60/1) (from Ch. 37, par. 160.11)
Sec. 1.
No judge of any court of this State after January 1, 1971 shall hold any office as an officer or director of any business corporation or other for-profit corporation.
(Source: P.A. 77-1283.)



705 ILCS 65/ - Official Court Reports Act.

(705 ILCS 65/0.01) (from Ch. 37, par. 640)
Sec. 0.01. Short title. This Act may be cited as the Official Court Reports Act.
(Source: P.A. 86-1324.)

(705 ILCS 65/1) (from Ch. 37, par. 641)
Sec. 1.
There is hereby created the office of reporter of decisions. The reporter of decisions and such assistants and other personnel as may be necessary shall be appointed by the Supreme Court to serve at its pleasure. The salary of the reporter of decisions and his assistants shall be fixed from time to time by order of the Supreme Court, and no person employed pursuant to this Section shall have any interest in or derive any income, directly or indirectly, from the reporting, publication and sale of the opinions of the Supreme and Appellate Courts other than the salary hereinbefore provided.
(Source: P.A. 77-93.)

(705 ILCS 65/2) (from Ch. 37, par. 642)
Sec. 2.
(a) The official reports of the decisions of the Supreme Court and Appellate Courts shall be published and distributed under a contract to be entered into by the reporter of decisions, subject to the prior approval of the Supreme Court.
(b) Said contract shall be let to the person, partnership, or corporation who will publish and sell said official reports together with the advance sheets thereof on terms deemed most advantageous to the public and state. Said contractor shall have designated in his bid and contract, by name, a natural individual satisfactory to the court, who is a management employee of the contractor and a resident of the State of Illinois.
(c) Said contract shall require the contractor to publish such official reports and advance sheets as early as practicable after the decisions of said courts shall be handed down, and shall fix the prices at which said publications shall be delivered within the State of Illinois.
(d) Said contract, at the option of the Supreme Court, may provide that the contractor shall prepare and publish a full syllabus of the points decided in said decisions, and shall also prepare and publish in each volume a table of cases therein reported as well as a topical index of the points of law covered by the decisions reported.
(Source: P.A. 77-93.)

(705 ILCS 65/3) (from Ch. 37, par. 643)
Sec. 3.
The reporter of decisions shall prepare the manuscript of the text of the decisions of the Supreme and Appellate Courts for publication, shall supervise the publication and distribution thereof under the contract approved by the Supreme Court, and shall perform such other duties as the Supreme Court shall prescribe.
(Source: P.A. 77-93.)

(705 ILCS 65/4) (from Ch. 37, par. 644)
Sec. 4. The Supreme Court or its designee shall determine the style, manner, size, quality, and general format in which said decisions shall be published, together with the frequency thereof; provided that if the decisions of the Supreme and Appellate Reports are published in a single volume, said volume shall be entitled "Illinois Reports" and, if published in separate volumes, "Illinois Reports" for the Supreme Court decisions, and "Illinois Appellate Reports" for the Appellate Court decisions.
(Source: P.A. 90-372, eff. 7-1-98.)

(705 ILCS 65/5) (from Ch. 37, par. 645)
Sec. 5.
The copyright of the statement of facts, of the syllabi, of the index and of all other notes or references prepared by the reporter of decisions or the contractor hereunder, must be taken by and shall be vested in the Supreme Court and in the Reporter of Decisions for the benefit of the People of the State of Illinois. The Reporter of Decisions is authorized by writing filed in his office to license the use of such copyrighted materials by any person, firm, or corporation. Any and all subscription lists, data base, literature, editorial, production, advertising, marketing material, and so forth, shall be considered to have been created in the furtherance of this contract and shall be vested in the Supreme Court for the benefit of the People of the State of Illinois.
(Source: P.A. 77-93.)

(705 ILCS 65/6) (from Ch. 37, par. 646)
Sec. 6. The reports of decisions of the Supreme Court and Appellate Court shall be distributed as follows: Five copies to the Library of Congress, one copy to the President of the United States, one copy to each state and territorial library, one copy to each State officer required to reside at the seat of government, and one copy to the Legislative Reference Bureau. Five copies shall be deposited in the library of the Supreme Court of this State, and 2 copies shall be deposited in the State Library for the use of the State.
For the purpose of carrying into effect the provisions of this Section, the Director of the Administrative Office of the Illinois Courts is authorized and required to purchase a sufficient number of copies of each volume of the reports from time to time as they are published.
This provision shall not be construed to require the Director to purchase and distribute the reports to any office or library that declines receipt of them.
The Director of the Administrative Office of the Illinois Courts is authorized to purchase a sufficient number of copies of each volume of reports as required by the judges, clerks of courts, and research departments of the Supreme Court, the Appellate Court, and the circuit courts of this State.
(Source: P.A. 92-16, eff. 6-28-01.)

(705 ILCS 65/7) (from Ch. 37, par. 647)
Sec. 7.
Within 10 days from the date when a decision becomes final, the Clerks of the Supreme and Appellate Courts shall furnish to the Reporter of Decisions, without cost, the opinions of the judges of his court. The clerk shall also furnish such opinions to any other person, company, or corporation desiring them at a price to be fixed by the Supreme Court.
(Source: P.A. 77-93)



705 ILCS 70/ - Court Reporters Act.

(705 ILCS 70/1) (from Ch. 37, par. 651)
Sec. 1. Definitions. In this Act:
"Court reporter" means any person appointed by the chief judge of any circuit to perform the duties prescribed in Section 5 of this Act.
"Employer representative" means, with respect to wages, fringe benefits, hours, holidays, vacation, proficiency examinations, sick leave, and other conditions of employment:
(1) For court reporters employed by the Cook County

Judicial Circuit, the chief judge of the Cook County Circuit Court.

(2) For court reporters employed by the 12th, 18th,

19th, and, on and after December 4, 2006, the 22nd judicial circuits, a group consisting of the chief judges of those circuits, acting jointly by majority vote.

(3) For court reporters employed by all other

judicial circuits, the chief judges of those circuits, acting jointly by majority vote.

The chief judge of the judicial circuit that employs a public employee who is a court reporter, as defined in the Court Reporters Act, has the authority to hire, appoint, promote, evaluate, discipline, and discharge court reporters within that judicial circuit.
(Source: P.A. 94-98, eff. 7-1-05.)

(705 ILCS 70/2) (from Ch. 37, par. 652)
Sec. 2. This Act shall be known and may be cited as the Court Reporters Act.
(Source: Laws 1965, p. 2616.)

(705 ILCS 70/3) (from Ch. 37, par. 653)
Sec. 3. Number; determination and certification. The number of full-time and part-time court reporters that may be appointed in each circuit shall be determined by the employer representative. In determining how many court reporters are needed in each circuit the employer representative shall consider the following factors: (1) case loads in the circuit; (2) the number of associate judges and circuit judges in the circuit; (3) the number and location in the circuit of major federal and state highways; (4) the location in the circuit of state police highway truck weighing stations; (5) the relationship of urban population to large metropolitan centers in the various counties of the circuit; (6) the location in the circuit of state institutions including, but not limited to, universities, colleges, mental health facilities, penitentiaries; (7) the number of cities and towns within each circuit in which regular court sessions are held and the distance in road miles between each; and (8) any other factor deemed relevant by the employer representative.
The employer representative may, as the need arises, increase or lower the number of such court reporters so authorized.
The Chief Judge of each circuit may designate any number of approved full-time court reporter positions as time share positions. For the purposes of this Act, "time share position" means a full-time court reporter position that is divided among 2 or more court reporters with the full-time salary and benefits being apportioned among the court reporters in the same percentage as the duties of the full-time position are apportioned.
(Source: P.A. 94-98, eff. 7-1-05.)

(705 ILCS 70/4) (from Ch. 37, par. 654)
Sec. 4. Appointment; oath. The chief judge may appoint all or any of the number of court reporters authorized by Section 3 of this Act. The court reporters so appointed shall serve at the direction of the chief judge and may be removed by the chief judge.
Each court reporter appointed shall, before entering upon the duties of his office, take the official oath to faithfully discharge the duties of his office to the best of his knowledge and ability.
The appointments shall be in writing and shall be filed with the Clerk of the Circuit Court of the circuit in which the court reporters are employed and shall continue in force until revoked by the chief judge of the circuit in which the court reporter is appointed.
(Source: P.A. 94-98, eff. 7-1-05.)

(705 ILCS 70/4.1) (from Ch. 37, par. 654.1)
Sec. 4.1. Appointment and salary of administrative personnel.
(a) The employer representative may authorize the chief judge of any single county circuit in which official court reporting services are centrally administered, (1) to appoint from among the court reporters appointed in the circuit an Administrator of Court Reporters, a Deputy Administrator of Court Reporters and 2 Assistant Administrators of Court Reporters, (2) to designate from among the court reporters appointed in the circuit one Reporter Supervisor and one Assistant Reporter Supervisor for each Department and Division of the circuit court, and (3) to appoint secretarial and other support staff to assist the Administrator. Each Administrator, Deputy Administrator, Assistant Administrator, Reporter Supervisor, and Assistant Reporter Supervisor shall have an "A" proficiency rating, by examination, as provided in Section 7.
(b) Administrative personnel appointed under this Section shall be paid by the State.
(1) In addition to their regular salary as official

court reporters, the administrative personnel appointed under this Section shall be paid such additional sums as the employer representative specifies. Such sums shall be included in the pay schedule adopted pursuant to Section 8. The additional amounts paid shall reflect the burden of administrative responsibility borne by the administrative personnel and the consequent lack of opportunity to produce transcripts of testimony. The additional amounts paid to such personnel shall not exceed the following:

(A) Administrator of Court Reporters: $20,000 per

year;

(B) Deputy Administrator of Court Reporters:

$15,000 per year;

(C) Assistant Administrators of Court Reporters:

$13,000 per year;

(D) Reporter Supervisors: $10,000 per year.
(E) Assistant Reporter Supervisors: $5,000 per

year.

(2) Each of the secretarial and other support staff

authorized under this Section shall be paid a salary as determined per year by the employer representative.

(Source: P.A. 94-98, eff. 7-1-05.)

(705 ILCS 70/5) (from Ch. 37, par. 655)
Sec. 5. Means of reporting; transcripts. The court reporter shall make a full reporting by means of stenographic hand or machine notes, or a combination thereof, of the evidence and such other proceedings in trials and judicial proceedings to which he is assigned by the chief judge, and the court reporter may use an electronic instrument as a supplementary device. In the event that the court utilizes an audio or video recording system to record the proceedings, a court reporter shall be in charge of such system; however, the appointment of a court reporter to be in charge of an audio or video recording system shall not be required where such system is the judge's personal property or has been supplied by a party or such party's attorney. To the extent that it does not substantially interfere with the court reporter's other official duties, the judge to whom, or a judge of the division to which, a reporter is assigned may assign a reporter to secretarial or clerical duties arising out of official court operations.
Unless and until otherwise provided in a Uniform Schedule of Charges which may hereafter be provided by rule or order of the employer representative, a court reporter may charge not to exceed 25¢ per 100 words for making transcripts of his notes. The fees for making transcripts shall be paid in the first instance by the party in whose behalf such transcript is ordered and shall be taxed in the suit.
The transcripts shall be filed and remain with the papers of the case. When the judge trying the case shall, of his own motion, order a transcript of the court reporter's notes, the judge may direct the payment of the charges therefor, and the taxation of the charges as costs in such manner as to him may seem just. Provided, that the charges for making but one transcript shall be taxed as costs and the party first ordering the transcript shall have preference unless it shall be otherwise ordered by the court.
The change made to this Section by this amendatory Act of 1987 is intended to apply retroactively from and after January 1, 1987.
(Source: P.A. 94-98, eff. 7-1-05.)

(705 ILCS 70/6) (from Ch. 37, par. 656)
Sec. 6. Assignment to serve outside of county of appointment; Travel expenses.
The chief judge may assign a court reporter to serve anywhere within the circuit in which the court reporter is appointed. A court reporter shall be paid travel expenses incurred in connection with his official duties in his circuit of appointment outside the county wherein he resides. Subject to regulations which may be adopted by the Supreme Court, court reporters shall be allowed travel expenses when traveling within their county of residence in connection with their official duties.
The employer representative may assign a court reporter to temporary service outside his own circuit, but within the jurisdiction of the employer representative, with the consent of the chief judge of his circuit. A court reporter shall be paid travel expenses incurred in connection with his official duties during such periods of temporary assignment.
Expense vouchers shall be submitted to the employer representative for approval. The expense vouchers or claims submitted to the employer representative shall have endorsed thereon the signed approval of the chief judge of the circuit in which the court reporter incurred the expense for which claim is made.
(Source: P.A. 94-98, eff. 7-1-05.)

(705 ILCS 70/7) (from Ch. 37, par. 657)
Sec. 7. Proficiency tests. Except as otherwise provided in this Section, each court reporter in office on January 1, 1966 or appointed on or after that date shall have taken or shall thereafter take a test to rate his proficiency. The test shall be prepared and administered by the employer representative in consultation with each of the other employer representatives. The test shall consist of three parts designated Part A, Part B and Part C. If the court reporter in office on January 1, 1966, or appointed on or after that date, successfully passes any Part he shall be given a certificate designating him as an official court reporter. If such court reporter fails to pass any part, the employer representative shall so inform the chief judge of the circuit in which the court reporter serves. Upon receipt of note that a court reporter has failed to pass any part of the test, the chief judge may discharge the court reporter or may allow him to continue until the test is next administered. If, when the test is next administered, the court reporter fails to pass any part of the test, he shall be discharged by the chief judge.
The test shall be administered at least every six months if there are candidates or applicants for the test. Any court reporter who has passed Part C of the test may apply to take the Part B or the Part A section of the test at the regular time such tests are given. If the court reporter successfully completes Part B or Part A of the test, his proficiency rating shall be adjusted to reflect passage of the more difficult Part.
Any court reporter who served as a court reporter in a circuit court for 5 years immediately preceding January 1, 1966 shall be certified as an official court reporter without examination, and shall be credited with an "A" proficiency rating, without examination.
(Source: P.A. 94-98, eff. 7-1-05.)

(705 ILCS 70/8) (from Ch. 37, par. 658)
Sec. 8. Salaries.
(a) The salaries of all court reporters shall be paid by the State. Full-time court reporters shall be paid not less than $6,000 nor more than $29,500 per year through June 30, 1984. Beginning July 1, 1984, full-time court reporters shall be paid not less than $6,000 nor more than $31,250 annually. Beginning July 1, 1985, full-time court reporters shall be paid not less than $6,000 nor more than $33,250 annually. Beginning July 1, 1986, full-time court reporters shall be paid not less than $6,000 nor more than $35,250 annually. Beginning July 1, 1987, full-time court reporters shall be paid not less than $6,000 nor more than $37,250 annually. Part-time court reporters shall be paid not less than $12 nor more than $60 per half-day. The salary of each individual court reporter shall be computed from a schedule adopted by the employer representative. The salary schedule shall reflect the following relevant factors: (1) proficiency rating; (2) experience; (3) population of the area to which a reporter is normally assigned; (3-1) court reporters shall receive the same annual percentage salary increase as provided to other State-paid non-judicial employees of the Judicial Branch with equivalent salaries, except that notwithstanding any other provision of law, salaries of full time court reporters shall be increased by at least a percentage increase equivalent to that of the "Employment Cost Index, Wages and Salaries, by Occupation and Industry Groups, State and Local Government Workers Public Administration", as published by the Bureau of Labor Statistics of the U.S. Department of Labor for the calendar year immediately preceding the year of the respective July 1st increase date. The increase shall be added to the then current annual salary and the adjusted salary so determined shall be the annual salary beginning July 1 of the increase year until July 1 of the next year; (4) other factors considered relevant by the Director.
(b) (Blank).
(c) A court reporter who has previously passed, or who hereafter passes, Part A or Part B of a proficiency test prepared and administered by the employer representative shall be credited with an "A" or "B" proficiency rating, as appropriate.
(d) A court reporter who has been credited with an "A" proficiency rating, without examination, as provided in Section 7 of this Act, shall receive a salary of $10,000 per annum. Any increase in the maximum salary payable to reporters shall not result in any increase for such reporter unless and until he has passed the proficiency test.
(e) The salaries of all official court reporters employed by the State shall be paid monthly, from moneys appropriated to the Comptroller for that purpose, on the voucher of the chief judge of the circuit employing the court reporters. The Comptroller may require all salary claims by part-time reporters to be substantiated by certificates signed by the reporter and approved by the chief judge of the circuit.
(f) The salaries of time share court reporter positions may be apportioned in the manner provided in Section 3 of this Act.
(Source: P.A. 94-98, eff. 7-1-05.)

(705 ILCS 70/8.1)
Sec. 8.1. Appropriation request. Each employer representative shall make an annual appropriation request in January to the General Assembly to fund court reporters. When necessary, an employer representative may request supplemental appropriations to fund court reporters.
(Source: P.A. 94-98, eff. 7-1-05.)

(705 ILCS 70/8.2)
Sec. 8.2. Supreme Court; collective bargaining. The Supreme Court shall collectively bargain over wages, hours, and terms and conditions of employment of all persons employed as court reporters in this State. The Supreme Court shall recognize an exclusive bargaining representative of persons employed as court reporters in this State, if that representative makes a showing, through an election or otherwise, that it represents a majority of the court reporters, in accordance with procedures for verifying majority status established by the Court.
(Source: P.A. 93-89, eff. 7-2-03.)

(705 ILCS 70/8.5)
Sec. 8.5. Advisory arbitration.
(a) All matters concerning wages, hours, and terms and conditions of employment of court reporters are subject to advisory, non-binding arbitration.
(b) Any party to a collective bargaining agreement with the exclusive bargaining representative chosen under Section 8.2 may request that any matter concerning wages, hours, or terms and conditions of employment of court reporters shall be submitted to advisory, non-binding arbitration and that the Supreme Court shall appoint arbitrators. Upon receiving such a request, the Court shall appoint a panel of one or more arbitrators and submit the matter to the panel for advisory, non-binding arbitration. The Court shall consult with the parties in determining acceptable arbitrators.
(c) Arbitrators appointed by the Supreme Court under this Section are entitled to compensation and to reimbursement for their reasonable expenses actually incurred in performing their duties, as provided by rules adopted by the Court. Arbitrators' compensation and reimbursement shall be paid from moneys appropriated for that purpose.
(d) The Supreme Court shall create a roster of arbitrators who are available and qualified for appointment under this Section, as provided by rules adopted by the Court.
(Source: P.A. 93-89, eff. 7-2-03.)

(705 ILCS 70/9) (from Ch. 37, par. 659)
Sec. 9. The following acts are repealed: "An Act to authorize the judges of Circuit, Superior, City and Town courts to appoint shorthand reporters and to provide for their duties and compensation", filed July 20, 1927, as amended; "An Act to provide for the payment of travel expenses of official shorthand reporters of Circuit courts", approved July 15, 1953, as amended; "An Act to authorize the judge of the Probate Court in any county of more than 70,000 and less than 500,000 inhabitants to appoint a shorthand reporter for the taking and preservation of evidence, and fixing the compensation to be paid therefor", approved June 28, 1919, as amended; "An Act authorizing chief circuit judges to appoint reporters for the taking and preservation of evidence and to provide for the compensation of such reporters", approved May 14, 1903, as amended.
(Source: Laws 1965, p. 2616.)



705 ILCS 75/ - Court Reporter Transcript Act.

(705 ILCS 75/0.01) (from Ch. 37, par. 660.9)
Sec. 0.01. Short title. This Act may be cited as the Court Reporter Transcript Act.
(Source: P.A. 86-1324.)

(705 ILCS 75/1) (from Ch. 37, par. 661)
Sec. 1. The official court reporter in attendance at any arraignment wherein the accused upon conviction shall, or may be punished by imprisonment in the penitentiary, shall take full stenographic notes of the proceedings, including in particular the plea or change of plea by the accused and the receipt and entry thereof by the court, the admonishment given by the court, the inquiries made by the court on the matters required by Rules 401 and 402 of the Illinois Supreme Court and the answer of the accused. When required by Court rule or otherwise ordered by the court, the reporter shall transcribe such notes and the transcript shall be filed in the case and become a part of the common law record.
(Source: P.A. 80-1007.)

(705 ILCS 75/2) (from Ch. 37, par. 662)
Sec. 2. In any case arising under "An Act to provide a remedy for persons convicted and imprisoned in the penitentiary, who assert that rights guaranteed to them by the Constitution of the United States or the State of Illinois, or both, have been denied, or violated, in proceedings in which they were convicted", approved August 4, 1949, in which the presiding judge has determined that the post-conviction petition is sufficient to require an answer, it shall be the duty of the official court reporter to transcribe, in whole or in part, his stenographic notes of the evidence introduced at the trial in which the petitioner was convicted, if instructed so to do by the State's Attorney or by the court.
(Source: L. 1965, p. 3443.)

(705 ILCS 75/3) (from Ch. 37, par. 663)
Sec. 3. Upon order of the court, the official court reporter shall transcribe and furnish an original and a copy or copies of the pre-trial proceedings and the proceedings at the trial of any person where, pursuant to Rule 607 of the Illinois Supreme Court, an order could be entered so requiring, if the defendant is convicted.
(Source: P.A. 90-505, eff. 8-19-97.)

(705 ILCS 75/4) (from Ch. 37, par. 664)
Sec. 4. The reporter, in full for all his services in connection with the transcribing and filing or furnishing the transcripts referred to in this Act, shall be paid a fee as provided in Section 5 of the Court Reporters Act. All such fees shall be paid out of the State Treasury on the warrant of the chief judge of the circuit employing the court reporter, from appropriations made to the Comptroller for such purpose, upon presentation of a certificate signed by the presiding judge setting the amount due said reporter. Such certificate shall as to each original transcript (and a copy or copies where fee for a copy or copies is authorized by statute or Illinois Supreme Court Rule) set forth the title and number of the cause in which the transcript was required to be furnished, the nature of the proceedings transcribed (whether an arraignment, proceedings at criminal trial or proceedings at post-conviction hearing) and the fee approved therefor. The employer representative, as defined in the Court Reporters Act, may prescribe the form of the certificate and furnish same.
(Source: P.A. 94-98, eff. 7-1-05.)

(705 ILCS 75/5) (from Ch. 37, par. 665)
Sec. 5. Where the court has authorized a person other than the official reporter who took the stenographic notes to transcribe the same the person making and filing or furnishing such transcript (and a copy or copies when authorized by statute or Illinois Supreme Court Rule) shall be entitled to the fee.
(Source: P.A. 90-505, eff. 8-19-97.)

(705 ILCS 75/6) (from Ch. 37, par. 666)
Sec. 6. The reasonable fees of a court reporter incurred in preparing the transcript of proceedings for purposes of appeal in cases in which a minor has been found to be abused, neglected or dependent shall be fixed by the court and shall be charged to a parent or other person liable under the law for the support of the minor, to the extent that person is able to pay. Any portion of such fees which the person is unable to pay shall be paid from the general fund of the county.
(Source: P.A. 86-827.)



705 ILCS 78/ - Foreign Language Court Interpreter Act.

(705 ILCS 78/1)
Sec. 1. Short title. This Act may be cited as the Foreign Language Court Interpreter Act.
(Source: P.A. 90-771, eff. 1-1-99.)

(705 ILCS 78/5)
Sec. 5. Foreign Language Court Interpreter Program. The Supreme Court may establish and administer by rule or procedure a program of testing and certification for foreign language court interpreters. The program may provide that:
(1) The Administrative Office of the Illinois Courts

may work cooperatively with community colleges and other private or public educational institutions and with other public or private organizations to establish a certification preparation curriculum and suitable training programs to ensure the availability of certified interpreters. Training programs may be made readily available throughout the State.

(2) The Administrative Office of the Illinois Courts

may establish and adopt standards of proficiency, written and oral, in English and the language to be interpreted.

(3) The Administrative Office of the Illinois Courts

may conduct periodic examinations to ensure the availability of certified interpreters. Periodic examinations may be made readily available throughout the State.

(4) The Administrative Office of the Illinois Courts

may compile, maintain, and disseminate a current list of interpreters certified by the Administrative Office of the Illinois Courts.

(5) The Administrative Office of the Illinois Courts

may charge reasonable fees, as authorized by the Supreme Court, for testing, training, and certification. These fees shall be deposited into the Foreign Language Interpreter Fund, which is hereby created as a special fund in the State Treasury.

(6) The expenses of testing, training, and certifying

foreign language court interpreters under the program, as authorized by the Supreme Court, may be paid, subject to appropriation, from the Foreign Language Interpreter Fund or any other source of funds available for this purpose.

(Source: P.A. 92-16, eff. 6-28-01.)

(705 ILCS 78/90)
Sec. 90. (Amendatory provisions; text omitted).
(Source: P.A. 90-771, eff. 1-1-99; text omitted.)

(705 ILCS 78/99)
Sec. 99. Effective date. This Act takes effect January 1, 1999.
(Source: P.A. 90-771, eff. 1-1-99.)



705 ILCS 80/ - Child Witness Trauma Reduction Act.

(705 ILCS 80/0.01) (from Ch. 37, par. 800)
Sec. 0.01. Short title. This Act may be cited as the Child Witness Trauma Reduction Act.
(Source: P.A. 86-1324.)

(705 ILCS 80/1) (from Ch. 37, par. 801)
Sec. 1. The Illinois Supreme Court is hereby authorized to establish programs to educate Illinois circuit and associate circuit judges on the techniques and methods of reducing or eliminating the trauma of testifying at trial for children who are witnesses or victims in criminal sexual offense cases. The cost of conducting such programs shall be paid from funds appropriated for that purpose.
(Source: P.A. 84-1426.)



705 ILCS 85/ - Court Records Restoration Act.

(705 ILCS 85/0.01) (from Ch. 116, par. 0.01)
Sec. 0.01. Short title. This Act may be cited as the Court Records Restoration Act.
(Source: P.A. 86-1324.)

(705 ILCS 85/1) (from Ch. 116, par. 1)
Sec. 1. Whenever the record of any judgment or order, or other proceeding, of any judicial court of this State, or any part of the record of any judicial proceeding, shall have been or shall hereafter be lost or destroyed, any party or person interested therein may, on application by petition, in writing, under oath, to such court, and on showing, to the satisfaction of such court, that the same has been lost or destroyed without fault or neglect of the party or person making such application, obtain an order from such court, authorizing such defect to be supplied by a duly certified copy of such original record, where the same can be obtained; which certified copy shall, thereafter, have the same effect as such original record would have had, in all respects.
(Source: P.A. 79-1366.)

(705 ILCS 85/2) (from Ch. 116, par. 2)
Sec. 2. That whenever the loss or destruction of any such record or part thereof shall have happened, or shall hereafter happen, and such defect cannot be supplied, as provided in the next preceding section, any party or person interested therein may make a written application to the court to which such record belonged, verified by affidavit or affidavits, showing the loss or destruction thereof, and that certified copies thereof cannot be obtained by the party or person making such application, and the substance of the record so lost or destroyed, and that such loss or destruction occurred, without the fault or neglect of the party or person making such application, and that the loss or destruction of such record, unless supplied, will or may result in damage to the party or person making such application; and thereupon, said court shall cause said application to be entered of record in said court, and due notice of said application shall be given, as in civil cases, that said application will be heard by said court. And if, upon such hearing, said court shall be satisfied that the statements contained in said written application are true, said court shall make an order, reciting what was the substance and effect of said lost or destroyed record; which order shall be entered of record in said court, and have the same effect which said original record would have had if the same had not been lost or destroyed, so far as concerns the party or person making such application, and the persons who shall have been notified, as provided for in this section. The record in all cases where the proceeding was in rem, and no personal service was had, may be supplied upon like notice, as nearly as may be, as in the original proceeding. The court in which the application is pending may, in all cases in which publication is required, direct, by order or orders, to be entered of record, the form of the notice, and designate the newspaper or newspapers in which the same shall be published.
(Source: Laws 1935, p. 1134.)

(705 ILCS 85/3) (from Ch. 116, par. 3)
Sec. 3. In case of the destruction by fire or otherwise of the records, or any part thereof, of any circuit court, the judge of any such court may proceed upon his own motion, or upon application in writing of any party in interest, to restore the records, papers and proceedings of this court relating to the estate of deceased persons, including recorded wills and wills probated or filed for probate in the court; and for the purpose of restoring the record, wills, papers or proceedings, or any part thereof, may cause citations to be issued to any and all parties to be designated by him, and may compel the attendance in court of any and all witnesses whose testimony may be necessary to the establishment of any such record or part thereof, and the production of any and all written or documentary evidence which may be by him deemed necessary in determining the true import and effect of the original record, will, paper or other document belonging to the files of the court; and may make such orders establishing the original record, will, paper, document or proceeding, or the substance thereof, as to him shall seem just and proper; and such judge may make all such rules and regulations governing the proceedings for the restoration of the record, will, paper, document and proceeding pertaining to the court, as in his judgment will best secure the rights and protect the interests of all parties concerned.
(Source: P.A. 79-1366.)

(705 ILCS 85/4) (from Ch. 116, par. 4)
Sec. 4. That in all causes which have been removed, or shall hereafter be removed, to a reviewing court of this State, a duly certified copy of the record of such cause remaining in the reviewing court may be filed in the court from which such cause was removed, on motion of any party or person or persons claiming to be interested therein; and the copy so filed shall have the same effect as the original record would have had if the same had not been lost or destroyed.
(Source: P.A. 79-1366.)



705 ILCS 90/ - Judicial Privacy Act.

ARTICLE I - GENERAL PROVISIONS

(705 ILCS 90/Art. I heading)

(705 ILCS 90/1-1)
Sec. 1-1. Short title. This Act may be cited as the Judicial Privacy Act.
(Source: P.A. 97-847, eff. 9-22-12.)

(705 ILCS 90/1-5)
Sec. 1-5. Purpose. The purpose of this Act is to improve the safety and security of Illinois judicial officers to ensure they are able to administer justice fairly without fear of personal reprisal from individuals affected by the decisions they make in the course of carrying out their public function.
This Act is not intended to restrain a judicial officer from independently making public his or her own personal information. Additionally, no government agency, person, business, or association has any obligation under this Act to protect the privacy of a judicial officer's personal information until the judicial officer makes a written request that his or her personal information not be publicly posted.
Nothing in this Act shall be construed to impair free access to decisions and opinions expressed by judicial officers in the course of carrying out their public functions.
(Source: P.A. 97-847, eff. 9-22-12.)

(705 ILCS 90/1-10)
Sec. 1-10. Definitions. As used in this Act:
"Government agency" includes all agencies, authorities, boards, commissions, departments, institutions, offices, and any other bodies politic and corporate of the State created by the constitution or statute, whether in the executive, judicial, or legislative branch; all units and corporate outgrowths created by executive order of the Governor or any constitutional officer, by the Supreme Court, or by resolution of the General Assembly; or agencies, authorities, boards, commissions, departments, institutions, offices, and any other bodies politic and corporate of a unit of local government, or school district.
"Home address" includes a judicial officer's permanent residence and any secondary residences affirmatively identified by the judicial officer, but does not include a judicial officer's work address.
"Immediate family" includes a judicial officer's spouse, child, parent, or any blood relative of the judicial officer or the judicial officer's spouse who lives in the same residence.
"Judicial officer" includes actively employed and former or deceased:
(1) Justices of the United States Supreme Court and

the Illinois Supreme Court;

(2) Judges of the United States Court of Appeals;
(3) Judges and magistrate judges of the United States

District Court;

(4) Judges of the United States Bankruptcy Court;
(5) Judges of the Illinois Appellate Court; and
(6) Judges and associate judges of the Illinois

Circuit Courts.

"Personal information" means a home address, home telephone number, mobile telephone number, pager number, personal email address, social security number, federal tax identification number, checking and savings account numbers, credit card numbers, marital status, and identity of children under the age of 18.
"Publicly available content" means any written, printed, or electronic document or record that provides information or that serves as a document or record maintained, controlled, or in the possession of a government agency that may be obtained by any person or entity, from the Internet, from the government agency upon request either free of charge or for a fee, or in response to a request under the Freedom of Information Act.
"Publicly post" or "publicly display" means to communicate to another or otherwise make available to the general public.
"Written request" means written notice signed by a judicial officer or a representative of the judicial officer's employer requesting a government agency, person, business, or association to refrain from posting or displaying publicly available content that includes the judicial officer's personal information.
(Source: P.A. 100-98, eff. 8-11-17.)



ARTICLE II - CIVIL PROVISIONS

(705 ILCS 90/Art. II heading)

(705 ILCS 90/2-1)
Sec. 2-1. Publicly posting or displaying a judicial officer's personal information by government agencies.
(a) Government agencies shall not publicly post or display publicly available content that includes a judicial officer's personal information, provided that the government agency has received a written request in accordance with Section 2-10 of this Act that it refrain from disclosing the judicial officer's personal information. After a government agency has received a written request, that agency shall remove the judicial officer's personal information from publicly available content within 5 business days. After the government agency has removed the judicial officer's personal information from publicly available content, the agency shall not publicly post or display the information and the judicial officer's personal information shall be exempt from the Freedom of Information Act unless the government agency has received consent from the judicial officer to make the personal information available to the public.
(b) Redress. If a government agency fails to comply with a written request to refrain from disclosing personal information, the judicial officer may bring an action seeking injunctive or declaratory relief in any court of competent jurisdiction.
(Source: P.A. 97-847, eff. 9-22-12.)

(705 ILCS 90/2-5)
Sec. 2-5. Publicly posting a judicial officer's personal information on the Internet by persons, businesses, and associations.
(a) Prohibited Conduct.
(1) All persons, businesses, and associations shall

refrain from publicly posting or displaying on the Internet publicly available content that includes a judicial officer's personal information, provided that the judicial officer has made a written request to the person, business, or association that it refrain from disclosing the personal information.

(2) No person, business, or association shall

solicit, sell, or trade on the Internet a judicial officer's personal information with the intent to pose an imminent and serious threat to the health and safety of the judicial officer or the judicial officer's immediate family.

(3) This subsection includes, but is not limited to,

Internet phone directories, Internet search engines, Internet data aggregators, and Internet service providers.

(b) Required Conduct.
(1) After a person, business, or association has

received a written request from a judicial officer to protect the privacy of the officer's personal information, that person, business, or association shall have 72 hours to remove the personal information from the Internet.

(2) After a person, business, or association has

received a written request from a judicial officer, that person, business, or association shall ensure that the judicial officer's personal information is not made available on any website or subsidiary website controlled by that person, business, or association.

(3) After receiving a judicial officer's written

request, no person, business, or association shall transfer the judicial officer's personal information to any other person, business, or association through any medium.

(c) Redress.
A judicial officer whose personal information is made

public as a result of a violation of this Act may bring an action seeking injunctive or declaratory relief in any court of competent jurisdiction. If the court grants injunctive or declaratory relief, the person, business, or association responsible for the violation shall be required to pay the judicial officer's costs and reasonable attorney's fees.

(Source: P.A. 97-847, eff. 9-22-12.)

(705 ILCS 90/2-10)
Sec. 2-10. Procedure for completing a written request.
(a) Requirement that a judicial officer make a written request. No government agency, person, business, or association shall be found to have violated any provision of this Act if the judicial officer fails to submit a written request calling for the protection of the officer's personal information.
(b) Written request procedure. A written request shall be valid if:
(1) The judicial officer sends a written request

directly to a government agency, person, business, or association; or

(2) If the Administrative Office of the Illinois

Courts has a policy and procedure for a state judicial officer to file the written request with the Administrative Office to notify government agencies, the state judicial officer may send the written request to the Administrative Office of the Illinois Courts. In each quarter of a calendar year, the Administrative Office of the Illinois Courts shall provide a list of all state judicial officers who have submitted a written request to it, to the appropriate officer with ultimate supervisory authority for a government agency. The officer shall promptly provide a copy of the list to any and all government agencies under his or her supervision. Receipt of the written request list compiled by the Administrative Office of the Illinois Courts by a government agency shall constitute a written request to that Agency for the purposes of this Act.

(c) A representative from the judicial officer's employer may submit a written request on the judicial officer's behalf, provided that the judicial officer gives written consent to the representative and provided that the representative agrees to furnish a copy of that consent when a written request is made. The representative shall submit the written request as provided in subsection (b) of this Section.
(d) Information to be included in the written request. A judicial officer's written request shall specify what personal information shall be maintained private.
If a judicial officer wishes to identify a secondary residence as a home address as that term is defined in this Act, the designation shall be made in the written request.
A judicial officer shall disclose the identity of the officer's immediate family and indicate that the personal information of these family members shall also be excluded to the extent that it could reasonably be expected to reveal the personal information of the judicial officer.
(e) Duration of the written request. A judicial officer's written request is valid until the judicial officer provides the government agency, person, business, or association with written permission to release the private information. A judicial officer's written request expires on death.
(Source: P.A. 97-847, eff. 9-22-12.)



ARTICLE III - CRIMINAL PROVISIONS

(705 ILCS 90/Art. III heading)

(705 ILCS 90/3-1)
Sec. 3-1. Unlawful publication of personal information. It is unlawful for any person to knowingly publicly post on the Internet the personal information of a judicial officer or of the judicial officer's immediate family if the person knows or reasonably should know that publicly posting the personal information poses an imminent and serious threat to the health and safety of the judicial officer or the judicial officer's immediate family, and the violation is a proximate cause of bodily injury or death of the judicial officer or a member of the judicial officer's immediate family. A person who violates this Section is guilty of a Class 3 felony.
(Source: P.A. 97-847, eff. 9-22-12.)

(705 ILCS 90/3-5)
Sec. 3-5. Exceptions for employees of government agencies. Provided that the employee of a government agency has complied with the conditions set forth in Article II of this Act, it is not a violation of Section 3-1 if an employee of a government agency publishes personal information, in good faith, on the website of the government agency in the ordinary course of carrying out public functions.
(Source: P.A. 97-847, eff. 9-22-12.)



ARTICLE IV - MISCELLANEOUS

(705 ILCS 90/Art. IV heading)

(705 ILCS 90/4-1)
Sec. 4-1. Construction. This Act and any rules adopted to implement this Act shall be construed broadly to favor the protection of the personal information of judicial officers.
(Source: P.A. 97-847, eff. 9-22-12.)

(705 ILCS 90/4-5)
Sec. 4-5. Severability. If any part of this Act or its application to any person or circumstance is adjudged invalid, such adjudication or application shall not affect the validity of this Act as a whole or of any other part.
(Source: P.A. 97-847, eff. 9-22-12.)

(705 ILCS 90/4-10)
Sec. 4-10. (Amendatory provisions; text omitted).
(Source: P.A. 97-847, eff. 9-22-12; text omitted.)

(705 ILCS 90/4-15)
Sec. 4-15. (Amendatory provisions; text omitted).
(Source: P.A. 97-847, eff. 9-22-12; text omitted.)

(705 ILCS 90/4-18)
Sec. 4-18. (Amendatory provisions; text omitted).
(Source: P.A. 97-847, eff. 1-1-13; text omitted.)

(705 ILCS 90/4-20)
Sec. 4-20. (Amendatory provisions; text omitted).
(Source: P.A. 97-847, eff. 1-1-13; text omitted.)

(705 ILCS 90/4-99)
Sec. 4-99. Effective date. This Act and this Section take effect 60 days after becoming law, except that Sections 4-18 and 4-20 take effect January 1, 2013.
(Source: P.A. 97-847, eff. 9-22-12; 98-463, eff. 8-16-13.)






705 ILCS 95/ - Access to Justice Act.

(705 ILCS 95/1)
Sec. 1. Short title. This Act may be cited as the Access to Justice Act.
(Source: P.A. 98-351, eff. 8-15-13.)

(705 ILCS 95/5)
Sec. 5. Findings.
(a) The justice system in this State can only function fairly and effectively when there is meaningful access to legal information, resources, and assistance for all litigants, regardless of their income or circumstances.
(b) Increasing numbers of people throughout this State, including an increasing number of active duty service members and veterans, are coming into the courts without legal representation for cases involving important legal matters impacting the basics of life such as health, safety, and shelter. In order for the courts to provide fair and efficient administration of justice in these cases, it is critical that people, and active duty service members and veterans in particular, have better access to varying levels of legal assistance appropriate for their individual circumstances, which will reduce the number of cases the courts must manage and reduce unnecessary backlogs and delays in the court system for the benefit of all litigants.
(c) An increasing number of active duty service members and veterans in this State have a need for legal information and assistance in a variety of matters that are often critical to their safety and independence, yet they are often unable to access that assistance. Providing access to legal advice and a referral system of attorneys for veterans and active duty service members, who often have underlying issues as a result of their military service, increases the efficiency of the court system and advances access to justice for everyone in this State.
(Source: P.A. 98-351, eff. 8-15-13; 99-281, eff. 8-5-15.)

(705 ILCS 95/7)
Sec. 7. Definitions. As used in this Act:
(a) "Foundation" means the Illinois Equal Justice Foundation, a not-for-profit corporation created by the Illinois State Bar Association and the Chicago Bar Association and recognized under the Illinois Equal Justice Act.
(b) "Illinois Access to Civil Justice Council" or "Council" means a special advisory body created by the Foundation. The Council consists of 7 members, appointed as follows: one by the Lawyers Trust Fund of Illinois, one by the Chicago Bar Foundation, one by the Illinois Bar Foundation, one by the Illinois Department of Veterans' Affairs, one by the Illinois Attorney General, and 2 by the Foundation or any successor entities or agencies as designated by the Council.
(Source: P.A. 99-281, eff. 8-5-15.)

(705 ILCS 95/10)
Sec. 10. Pilot programs.
(a) The Illinois Access to Civil Justice Council shall develop a pilot program to create a statewide military personnel and veterans' legal assistance hotline and coordinated network of legal support resources.
(a-5) The Supreme Court Access to Justice Commission may develop a pilot program to provide court-based legal assistance services.
(b) The General Assembly recommends that the pilot programs:
(1) provide intake, screening, and varying levels of

legal assistance to ensure that the parties served by these programs have meaningful access to justice;

(2) gather information on the outcomes associated

with providing the services described in paragraph (1) of this subsection; and

(3) guard against the involuntary waiver of rights or

disposition by default.

(Source: P.A. 98-351, eff. 8-15-13; 99-281, eff. 8-5-15.)

(705 ILCS 95/15)
Sec. 15. Access to Justice Fund.
(a) The Access to Justice Fund is created as a special fund in the State treasury. The Fund shall consist of fees collected under Section 27.3g of the Clerks of Courts Act. Moneys in the Access to Justice Fund shall be appropriated to the Attorney General for disbursements to the Foundation. The Foundation shall use the moneys to make grants and distributions for the administration of the pilot programs created under this Act. Grants or distributions made under this Act to the Foundation are subject to the requirements of the Illinois Grant Funds Recovery Act.
(b) In accordance with the requirements of the Illinois Equal Justice Act, the Foundation may make grants, enter into contracts, and take other actions recommended by the Council to effectuate the pilot programs and comply with the other requirements of this Act.
(c) The governing board of the Foundation must prepare and submit an annual report to the Governor, the President of the Senate, the Minority Leader of the Senate, the Speaker of the House of Representatives, the Minority Leader of the House of Representatives, and the Justices of the Illinois Supreme Court. The report must include: (i) a statement of the total receipts and a breakdown by source during each of the previous 2 calendar years; (ii) a list of the names and addresses of the recipients that are currently receiving grants or distributions and that received grants or distributions in the previous year and the amounts committed to recipients for the current year and paid in the previous year; (iii) a breakdown of the amounts of grants or distributions paid during the previous year to recipients and the amounts committed to each recipient for the current year; (iv) a breakdown of the Foundation's costs in administering the Fund; (v) a statement of the Fund balance at the start and at the close of the previous year and the interest earned during the previous year; and (vi) any notices the Foundation issued denying applications for grants or distributions under this Act. The report, in its entirety, is a public record, and the Foundation and the Governor shall make the report available for inspection upon request.
(d) The Foundation may annually retain a portion of the disbursements it receives under this Section to reimburse the Foundation for the actual cost of administering the Council and for making the grants and distributions pursuant to this Act during that year.
(e) No moneys distributed by the Foundation from the Access to Justice Fund may be directly or indirectly used for lobbying activities, as defined in Section 2 of the Lobbyist Registration Act or as defined in any ordinance or resolution of a municipality, county, or other unit of local government in Illinois.
(f) The Foundation may make, enter into, and execute contracts, agreements, leases, and other instruments with any person, including without limitation any federal, State, or local governmental agency, and may take other actions that may be necessary or convenient to accomplish any purpose authorized by this Act.
(g) The Foundation has the authority to receive and accept any and all grants, loans, subsidies, matching funds, reimbursements, federal grant moneys, fees for services, and other things of value from the federal or State government or any agency of any other state or from any institution, person, firm, or corporation, public or private, to be used to carry out the purposes of this Act.
(Source: P.A. 98-351, eff. 8-15-13; 99-281, eff. 8-5-15.)

(705 ILCS 95/20)
Sec. 20. Evaluation. The Council shall study the effectiveness of the pilot programs implemented under this Act and submit a report to the Supreme Court, Governor, and General Assembly by June 1, 2021. The report shall include the number of people served by the veteran and active military legal hotline and pro bono program and data on how the pilot programs expanded access to justice and the impact on government programs and community resources. This report shall describe the benefits of providing legal assistance to those who were previously unrepresented, both for the clients, the military and veteran service organizations, and civil legal aid programs, and shall describe strategies and recommendations for maximizing the benefit of that representation in the future. The report shall include an assessment of the continuing unmet needs and, if available, data regarding those unmet needs.
(Source: P.A. 98-351, eff. 8-15-13; 99-281, eff. 8-5-15.)

(705 ILCS 95/25)
Sec. 25. Statutory Court Fee Task Force.
(a) There is hereby created the Statutory Court Fee Task Force. The purpose of the Task Force is to conduct a thorough review of the various statutory fees imposed or assessed on criminal defendants and civil litigants.
(b) The Task Force shall consist of 15 members, appointed as follows: one each by the Speaker of the House of Representatives, the Minority Leader of the House of Representatives, the President of the Senate, and the Minority Leader of the Senate; 2 by the association representing circuit court clerks; 2 by the Governor, and 7 by the Supreme Court.
(c) At the direction of the Supreme Court, the Administrative Office of the Illinois Courts shall provide administrative support to the Task Force.
(d) The Task Force shall submit a report containing its findings and any recommendations to the Supreme Court and the General Assembly by June 1, 2016.
(Source: P.A. 98-351, eff. 8-15-13; 98-763, eff. 7-16-14.)

(705 ILCS 95/30)
Sec. 30. (Amendatory provisions; text omitted).
(Source: P.A. 98-351, eff. 8-15-13; text omitted.)

(705 ILCS 95/35)
Sec. 35. (Amendatory provisions; text omitted).
(Source: P.A. 98-351, eff. 8-15-13; text omitted.)

(705 ILCS 95/40)
Sec. 40. (Amendatory provisions; text omitted).
(Source: P.A. 98-351, eff. 8-15-13; text omitted.)

(705 ILCS 95/45)
Sec. 45. (Amendatory provisions; text omitted).
(Source: P.A. 98-351, eff. 8-15-13; text omitted.)

(705 ILCS 95/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 98-351, eff. 8-15-13.)



705 ILCS 105/ - Clerks of Courts Act.

(705 ILCS 105/0.01) (from Ch. 25, par. 0.01)
Sec. 0.01. Short title. This Act may be cited as the Clerks of Courts Act.
(Source: P.A. 86-1324.)

(705 ILCS 105/1) (from Ch. 25, par. 1)
Sec. 1. One clerk of the circuit court in each county shall be elected as provided by law, and shall hold office until a successor is elected and qualified.
(Source: P.A. 81-276.)

(705 ILCS 105/1.1) (from Ch. 25, par. 1.1)
Sec. 1.1. The clerk of the circuit court in each county shall enter upon the duties of office on the first day in the month of December following his or her election on which the office of the clerk of the circuit court is required, by statute or by action of the court, to be open.
This amendatory Act of 1973 does not apply to any county which is a home rule unit.
(Source: P.A. 83-346.)

(705 ILCS 105/3) (from Ch. 25, par. 3)
Sec. 3. The clerks shall be commissioned by the governor.
(Source: P.A. 83-346.)

(705 ILCS 105/4) (from Ch. 25, par. 4)
Sec. 4. Every clerk shall, before entering upon the duties of office, give bond, with one or more sureties (or, if the county is self-insured, the county through its self-insurance program may provide bonding), to be approved by any two of the judges of his or her court, which bond shall be in such penalty, not less than $5,000, as may be agreed by such judges, payable to the People of the State of Illinois, and conditioned for the faithful performance of the duties of office, and to pay over all moneys that may come into his or her possession or custody by virtue of office, to the parties entitled thereto, and to deliver up all moneys, papers, books, records, and other things appertaining to the office, whole, safe and undefaced, when lawfully required so to do. The bond shall be filed in the office of the Secretary of State. The clerk shall also, before entering upon the duties of his office, take and subscribe the following oath or affirmation:
I do solemnly swear (or affirm, as the case may be) that I will support the constitution of the United States and the constitution of the State of Illinois, and that I will faithfully discharge the duties of the office of clerk of ...., according to the best of my ability.
The oath shall be filed in the office of the Secretary of State.
(Source: P.A. 88-387.)

(705 ILCS 105/4.1) (from Ch. 25, par. 4.1)
Sec. 4.1. At the request of the clerk of the circuit court in any county the county board of that county shall designate one or more banks or savings and loan associations in which funds and moneys in the custody of such clerk may be kept. Except as provided below, the clerk of the circuit court shall be discharged from responsibility for all funds and moneys which he or she deposits in that designated depository, while such funds and moneys are on deposit therein. When a bank or savings and loan association has been designated as a depository it shall continue as such until 10 days after a new depository is designated and has qualified as provided above. When a new depository is designated, the county board shall notify the sureties of the clerk of the circuit court of that fact, in writing, at least 5 days before the transfer of funds.
No bank or savings and loan association shall receive public funds as permitted by this Section, unless it has complied with the requirements established pursuant to Section 6 of "An Act relating to certain investments of public funds by public agencies", approved July 23, 1943, as now or hereafter amended.
(Source: P.A. 83-1362.)

(705 ILCS 105/6) (from Ch. 25, par. 6)
Sec. 6. The clerks of the Circuit Courts shall keep their offices at the court house of their respective counties, and shall keep their offices open and attend to the duties thereof during such hours on each day, and on such days as may be ordered by the rule of the court in such county, which rule may be changed from time to time as the court may see fit.
(Source: Laws 1965, p. 3395.)

(705 ILCS 105/7) (from Ch. 25, par. 7)
Sec. 7. The clerks of the several circuit courts shall be keepers of the seals of their respective courts.
(Source: P.A. 87-845.)

(705 ILCS 105/8) (from Ch. 25, par. 8)
Sec. 8. The clerks shall, in all cases, attend in person to the duties of their offices, respectively, when it is practicable so to do, and shall perform all the duties thereof which can reasonably be performed by one person. In the performance of the duties of the office of clerk of the circuit court, any such clerk, after filing with the Secretary of State his or her manual signature certified by him or her under oath, may execute or cause to be executed with a facsimile signature, in lieu of his or her original signature, all forms of process and notices issued by his or her office.
"Facsimile signature" means a reproduction by engraving, imprinting, stamping, or other means of the manual signature of an authorized officer.
When the seal of the clerk of the circuit court is required in the execution of any process or notice issued by the clerk's office, the clerk may cause the seal to be printed, engraved, stamped or otherwise placed in facsimile thereon. The facsimile seal has the same effect as the impression of the seal.
(Source: P.A. 83-346.)

(705 ILCS 105/9) (from Ch. 25, par. 9)
Sec. 9. The clerks may, when necessary, appoint deputies, who shall take the same oath or affirmation as is required of the principal clerk, which shall be entered into the records of their office.
(Source: P.A. 83-1362.)

(705 ILCS 105/10) (from Ch. 25, par. 10)
Sec. 10. The principal clerk shall, in all cases, be responsible for the acts of his or her deputies.
(Source: P.A. 83-346.)

(705 ILCS 105/12) (from Ch. 25, par. 12)
Sec. 12. The clerks shall issue the process of their respective courts in the manner provided by law.
(Source: R.S. 1874, p. 260.)

(705 ILCS 105/12.1)
Sec. 12.1. Electronic notice. The circuit clerk may provide notice to a party by hard copy or by electronic notice, pursuant to a uniform and standard policy adopted by the circuit clerk. A recipient may elect to receive notices by hard copy or electronically via the electronic address he or she has registered with the circuit clerk. The clerk must provide notice in the format chosen by the recipient. When providing notice electronically, the circuit clerk shall maintain a copy of the electronic content and a delivery receipt as part of the records of his or her office. Administrative communications of either the clerk or the court are not subject to the electronic notice requirements. If all policies and statutes are complied with, electronic notices shall have the same effect as hard copy notices.
(Source: P.A. 96-971, eff. 7-2-10.)

(705 ILCS 105/13) (from Ch. 25, par. 13)
Sec. 13. The clerks shall attend the sessions of their respective courts, preserve all the files and papers thereof, make, keep and preserve complete records of all the proceedings and determinations thereof, except in cases otherwise provided by law, and do and perform all other duties pertaining to their offices, as may be required by law or the rules and orders of their courts respectively. Notwithstanding any other law, the right to access and disseminate any court record as defined in this Act may not be subject to an exclusive contract with another person or entity. This Section is subject to the provisions of "The Local Records Act", approved August 18, 1961, as amended.
(Source: P.A. 90-206, eff. 7-25-97.)

(705 ILCS 105/14) (from Ch. 25, par. 14)
Sec. 14. The clerks shall enter of record all judgments and orders of their respective courts, as soon after the rendition or making thereof as practicable.
Immediately after a judgment of dissolution of marriage or declaration of invalidity of marriage is granted in this State, the clerk of the court which granted the judgment of dissolution of marriage or declaration of invalidity of marriage shall complete and sign the form furnished by the Department of Public Health, and forward such form to the Department of Public Health within 45 days after the close of the month in which the judgment is rendered.
(Source: P.A. 83-346.)

(705 ILCS 105/15) (from Ch. 25, par. 15)
Sec. 15. Any clerk who fails to enter of record any order or judgment of his or her court within 45 days after the same is made or rendered, or any clerk having the duty to forward to the Department of Public Health the record of any judgment of dissolution of marriage or declaration of invalidity of marriage, who wilfully fails to do so within 45 days after the close of the month in which the same is made or rendered, shall be guilty of a petty offense and shall be fined by the court not exceeding $100, and for any subsequent offense he or she may be fined in a like amount or proceeded against as for a Class A misdemeanor in office and removed from office. In any county of less than 500,000 inhabitants, when it appears to the majority of judges of such court that there are an insufficient number of persons employed in the office of the clerk of the court to properly make the entries in accordance with this Section, the majority of judges of such court shall thereupon determine and fix the number of deputies they find necessary to so properly maintain the records, and their reasonable compensation shall be paid out of the earnings of the office.
(Source: P.A. 83-346.)

(705 ILCS 105/16) (from Ch. 25, par. 16)
Sec. 16. Records kept by the clerks of the circuit courts are subject to the provisions of "The Local Records Act", approved August 18, 1961, as amended.
Unless otherwise provided by rule or administrative order of the Supreme Court, the respective clerks of the circuit courts shall keep in their offices the following books:
1. A general docket, upon which shall be entered all suits, in the order in which they are commenced.
2. Two well-bound books, to be denominated "Plaintiff's Index to Court Records," and "Defendant's Index to Court Records" to be ruled and printed substantially in the following manner:

.....

Plaintiffs

Defendants

Kind of

Date

Record

Pages

Action

Commenced

Book

.....

.....

.....

Date of

Judgment

judgment

docket

.....

Book Page

.....

Certificate

Satisfied

Certificate

Certificate

of

or not

Number

of levy

of sale

redemption

satisfied of case

.....

Fee Book

Book Page

Book Page

Book Page

.....

All cases shall be entered in such books, in alphabetical order, by the name of each plaintiff and defendant. The books shall set forth the names of the parties, kind of action, date commenced, the record books and pages on which the cases are recorded, the date of judgment, books and pages of the judgment dockets, fee book, certificates of levy, sale and redemption records on which they are entered satisfied or not satisfied, and number of case. The defendant's index shall be ruled and printed in the same manner as the plaintiff's except the parties shall be reversed.
3. Proper books of record, with indices, showing the names of all parties to any action or judgment therein recorded, with a reference to the page where it is recorded.
4. A judgment docket, in which all final judgments (except child support orders as hereinafter provided) shall be minuted at the time they are entered, or within 60 days thereafter in alphabetical order, by the name of every person against whom the judgment is entered, showing, in the proper columns ruled for that purpose, the names of the parties, the date, nature of the judgment, amount of the judgment and costs in separate items, for which it is issued, to whom issued, when returned, and the manner of its enforcement; a blank column shall be kept in which may be entered a note of the satisfaction or other disposition of the judgment or order and when satisfied by enforcement or otherwise, or set aside or enjoined; the clerk shall enter a minute thereof in such column, showing how disposed of, the date and the book and page, where the evidence thereof is to be found. In the case of child support orders or modifications of such orders entered on or after May 1, 1987, the clerk shall minute such orders or modifications in the manner and form provided herein but shall not minute every child support installment when due or every child support payment when made. Such dockets may be searched by persons, at all reasonable times without fee.
5. A fee book, in which shall be distinctly set down, in items, the proper title of the cause and heads, the cost of each action, including clerk's, sheriff's and witness' fees, stating the name of each witness having claimed attendance in respect of the trial or hearing of such action with the number of days attended. It shall not be necessary to insert the cost in the judgment; but whenever an action is determined and final judgment entered, the costs of each party litigant shall be made up and entered in such fee book, which shall be considered a part of the record and judgment, subject, however, at all times to be corrected by the court; and the prevailing party shall be considered as having recovered judgment for the amount of the costs so taxed in his or her favor, and the same shall be included in the certified copy of such judgment, and a bill thereof accompanying certified copy of the judgment. If any clerk shall issue a fee bill or a bill of costs, with the certified copy of the judgment without first entering the same in the fee book, or if any such bill of costs or fee bill shall be issued which shall not be in substance a copy of the recorded bill, the same shall be void. Any person having paid such bill of costs or fee bill, may recover from the clerk the amount thereof, with costs of the action, in any circuit court.
6. Such other books of record and entry as are provided by law, or may be required in the proper performance of their duties. All records, dockets and books required by law to be kept by such clerks shall be deemed public records, and shall at all times be open to inspection without fee or reward, and all persons shall have free access for inspection and examination to such records, docket and books, and also to all papers on file in the different clerks' offices and shall have the right to take memoranda and abstracts thereto.
(Source: P.A. 85-1156.)

(705 ILCS 105/17) (from Ch. 25, par. 17)
Sec. 17. If any clerk shall fail to keep any such docket, or record book, or any book required by law to be kept by him or her, or to make the proper entries therein at the time required by law, or, when no time is fixed, within a reasonable time, he or she shall be guilty of a petty offense and shall be fined by the court not exceeding $100, and for a subsequent offense he or she may be fined in a like amount, or proceeded against as for a Class A misdemeanor in office, and removed from the office.
(Source: P.A. 83-346.)

(705 ILCS 105/18) (from Ch. 25, par. 18)
Sec. 18. The clerk of the supreme court shall procure the books and stationery necessary for his or her office and proper facilities for the safe keeping of the archives of his or her office.
(Source: P.A. 83-346.)

(705 ILCS 105/19) (from Ch. 25, par. 19)
Sec. 19. The several clerks of the circuit courts of the respective counties shall, from time to time, as may be necessary, procure the proper books and stationery for their respective offices, unless the same are provided by the county board, as provided by law.
(Source: Laws 1965, p. 3391.)

(705 ILCS 105/20) (from Ch. 25, par. 20)
Sec. 20. The necessary rooms and office furniture, the proper vaults or other means for the safe keeping of the archives of their respective offices, shall be provided for the several clerks mentioned in the preceding section by the county boards of their respective counties, and the cost thereof paid out of the county treasury.
(Source: R.S. 1874, p. 260.)

(705 ILCS 105/21) (from Ch. 25, par. 21)
Sec. 21. Whenever a clerk of any court goes out of office, it shall be his or her duty to deliver over to his or her successor, and of his or her successor to demand and receive from him or her, all the books, papers, records and other things appertaining to the office, or in the possession of such outgoing clerk, by virtue of the office. Should any person herein required to give up the books, papers, records and other things refuse to do so on such application or request, the court has the authority to use such compulsory process, and take such measures as may be necessary to coerce the delivery according to the intent and purpose hereof.
(Source: P.A. 83-346.)

(705 ILCS 105/22) (from Ch. 25, par. 22)
Sec. 22. The judges of the several courts shall, as often as once in each year, make an examination of the offices of the clerks of their respective courts, and may give such directions and make such orders in regard to the keeping of the same, and the records and papers thereof, not contrary to law, as they shall deem best.
(Source: R.S. 1874, p. 260.)

(705 ILCS 105/24) (from Ch. 25, par. 24)
Sec. 24. The clerks shall keep a docket, in which they shall enter all the unsettled estates in their office, the name of the administrator, the date of the letters of office, the amount of the bond, and the names of the securities thereto, the names of the heirs and surviving spouse, if known, the time of filing inventory and sale bill, and amount of sale bill - leaving a sufficient margin for remarks. The docket shall be prepared in vertical columns, designated from left to right as follows: Name of deceased and administrator; Date of letters; Amount of bond and names of securities; Surviving spouse and heirs; When inventory and sale bill filed and amount of sale bill; Remarks.
The dockets shall have an alphabetical index, in which shall be entered each estate, and the page upon which it is docketed. This Section is subject to the provisions of "The Local Records Act", approved August 18, 1961, as amended.
(Source: P.A. 83-1362.)

(705 ILCS 105/25) (from Ch. 25, par. 25)
Sec. 25. Unless otherwise provided by rule or administrative order of the Supreme Court, such clerks shall also keep, subject to the provisions of "The Local Records Act", approved August 18, 1961, as amended, a docket, in which shall be entered a minute of all claims filed against estates, in the order in which they are filed, setting forth the name of the claimant and of the estate against which the same is filed, the nature and amount of the claim, if summons was issued thereon, when and where returnable, with sufficient margin opposite each claim for the judgment of the court. Such book shall be prepared and kept substantially in the following form:
--------------------------------------------------------------

Memorandum

Names of

Nature and

as to

Judgment

claimant

and amount

summons

of Court

and estate

of claim

and notice

--------------------------------------------------------------
--------------------------------------------------------------
(Source: P.A. 83-346.)

(705 ILCS 105/26) (from Ch. 25, par. 26)
Sec. 26. The judgment docket shall have an alphabetical index kept by the clerk, both direct and indirect - the direct memorandum in the index shall show the name of the claimant, the name of the estate, and the page upon which the claim will be found; the indirect memorandum in the index shall merely be the name of the estate, opposite which shall be set down the various pages upon which judgments are entered, either against or for the estate. This section is subject to the provisions of "The Local Records Act", approved August 18, 1961, as amended.
(Source: P.A. 83-346.)

(705 ILCS 105/27) (from Ch. 25, par. 27)
Sec. 27. Clerks shall provide well bound books in which to record bonds and letters of administrators, executors and guardians; inventories, appraisement bills and sale bills of estates; relinquishments and selections of surviving spouses; inventories of property of minors; wills and the probate thereof; annual and final reports of administrators, executors and guardians; and such other exhibits or writings as are required by law to be recorded.
Clerks shall also provide a book to be called a ledger, in which shall be kept the accounts of all executors, administrators and guardians. The debit side shall be made up of all items with which the executor, administrator or guardian is charged, with a memorandum opposite each item of charge of the book and page in which the original entry is made. The credit side shall be made up of all sums properly paid by the executor, administrator or guardian, under the laws of this State, which have been allowed by the court; opposite each item of credit a like memorandum shall be made, showing the book and page where the original entry is to be found.
Each of the books required to be kept by this Section shall have an alphabetical index, with proper entries, so that the contents may be readily found.
Clerks shall keep a journal of the proceedings of the court. A full summary of all settlements made by executors, administrators or guardians shall be entered in the journal. The journal shall have a copious alphabetical index of all entries made therein.
This Section is subject to the provisions of the Local Records Act.
(Source: P.A. 87-828.)

(705 ILCS 105/27.1) (from Ch. 25, par. 27.1)
Sec. 27.1. (Repealed).
(Source: P.A. 93-385, eff. 7-25-03; 93-573, eff. 8-21-03. Repealed by P.A. 93-39, eff. 7-1-03.)

(705 ILCS 105/27.1a) (from Ch. 25, par. 27.1a)
Sec. 27.1a. The fees of the clerks of the circuit court in all counties having a population of not more than 500,000 inhabitants in the instances described in this Section shall be as provided in this Section. In those instances where a minimum and maximum fee is stated, the clerk of the circuit court must charge the minimum fee listed and may charge up to the maximum fee if the county board has by resolution increased the fee. The fees shall be paid in advance and shall be as follows:
(a) Civil Cases.
With the following exceptions, the fee for filing a

complaint, petition, or other pleading initiating a civil action shall be a minimum of $40 and shall be a maximum of $160 through December 31, 2021 and a maximum of $154 on and after January 1, 2022.

(A) When the amount of money or damages or the

value of personal property claimed does not exceed $250, $10.

(B) When that amount exceeds $250 but does not

exceed $500, a minimum of $10 and a maximum of $20.

(C) When that amount exceeds $500 but does not

exceed $2500, a minimum of $25 and a maximum of $40.

(D) When that amount exceeds $2500 but does not

exceed $15,000, a minimum of $25 and a maximum of $75.

(E) For the exercise of eminent domain, a minimum

of $45 and a maximum of $150. For each additional lot or tract of land or right or interest therein subject to be condemned, the damages in respect to which shall require separate assessment by a jury, a minimum of $45 and a maximum of $150.

(a-1) Family.
For filing a petition under the Juvenile Court Act of

1987, $25.

For filing a petition for a marriage license, $10.
For performing a marriage in court, $10.
For filing a petition under the Illinois Parentage

Act of 2015, $40.

(b) Eviction.
In each eviction case when the plaintiff seeks

eviction only or unites with his or her claim for eviction a claim for rent or damages or both in the amount of $15,000 or less, a minimum of $10 and a maximum of $50. When the plaintiff unites his or her claim for eviction with a claim for rent or damages or both exceeding $15,000, a minimum of $40 and a maximum of $160.

(c) Counterclaim or Joining Third Party Defendant.
When any defendant files a counterclaim as part of

his or her answer or otherwise or joins another party as a third party defendant, or both, the defendant shall pay a fee for each counterclaim or third party action in an amount equal to the fee he or she would have had to pay had he or she brought a separate action for the relief sought in the counterclaim or against the third party defendant, less the amount of the appearance fee, if that has been paid.

(d) Confession of Judgment.
In a confession of judgment when the amount does not

exceed $1500, a minimum of $20 and a maximum of $50. When the amount exceeds $1500, but does not exceed $15,000, a minimum of $40 and a maximum of $115. When the amount exceeds $15,000, a minimum of $40 and a maximum of $200.

(e) Appearance.
The fee for filing an appearance in each civil case

shall be a minimum of $15 and a maximum of $60, except as follows:

(A) When the plaintiff in an eviction case seeks

eviction only, a minimum of $10 and a maximum of $50.

(B) When the amount in the case does not exceed

$1500, a minimum of $10 and a maximum of $30.

(C) When that amount exceeds $1500 but does not

exceed $15,000, a minimum of $15 and a maximum of $60.

(f) Garnishment, Wage Deduction, and Citation.
In garnishment affidavit, wage deduction affidavit,

and citation petition when the amount does not exceed $1,000, a minimum of $5 and a maximum of $15; when the amount exceeds $1,000 but does not exceed $5,000, a minimum of $5 and a maximum of $30; and when the amount exceeds $5,000, a minimum of $5 and a maximum of $50.

(g) Petition to Vacate or Modify.
(1) Petition to vacate or modify any final judgment

or order of court, except in eviction cases and small claims cases or a petition to reopen an estate, to modify, terminate, or enforce a judgment or order for child or spousal support, or to modify, suspend, or terminate an order for withholding, if filed before 30 days after the entry of the judgment or order, a minimum of $20 and a maximum of $50.

(2) Petition to vacate or modify any final judgment

or order of court, except a petition to modify, terminate, or enforce a judgment or order for child or spousal support or to modify, suspend, or terminate an order for withholding, if filed later than 30 days after the entry of the judgment or order, a minimum of $20 and a maximum of $75.

(3) Petition to vacate order of bond forfeiture, a

minimum of $10 and a maximum of $40.

(h) Mailing.
When the clerk is required to mail, the fee will be a

minimum of $2 and a maximum of $10, plus the cost of postage.

(i) Certified Copies.
Each certified copy of a judgment after the first,

except in small claims and eviction cases, a minimum of $2 and a maximum of $10.

(j) Habeas Corpus.
For filing a petition for relief by habeas corpus, a

minimum of $60 and a maximum of $100.

(k) Certification, Authentication, and Reproduction.
(1) Each certification or authentication for taking

the acknowledgment of a deed or other instrument in writing with the seal of office, a minimum of $2 and a maximum of $6.

(2) Court appeals when original documents are

forwarded, under 100 pages, plus delivery and costs, a minimum of $20 and a maximum of $60.

(3) Court appeals when original documents are

forwarded, over 100 pages, plus delivery and costs, a minimum of $50 and a maximum of $150.

(4) Court appeals when original documents are

forwarded, over 200 pages, an additional fee of a minimum of 20 cents and a maximum of 25 cents per page.

(5) For reproduction of any document contained in the

clerk's files:

(A) First page, a minimum of $1 and a maximum of

$2.

(B) Next 19 pages, 50 cents per page.
(C) All remaining pages, 25 cents per page.
(l) Remands.
In any cases remanded to the Circuit Court from the

Supreme Court or the Appellate Court for a new trial, the clerk shall file the remanding order and reinstate the case with either its original number or a new number. The Clerk shall not charge any new or additional fee for the reinstatement. Upon reinstatement the Clerk shall advise the parties of the reinstatement. A party shall have the same right to a jury trial on remand and reinstatement as he or she had before the appeal, and no additional or new fee or charge shall be made for a jury trial after remand.

(m) Record Search.
For each record search, within a division or

municipal district, the clerk shall be entitled to a search fee of a minimum of $4 and a maximum of $6 for each year searched.

(n) Hard Copy.
For each page of hard copy print output, when case

records are maintained on an automated medium, the clerk shall be entitled to a fee of a minimum of $4 and a maximum of $6.

(o) Index Inquiry and Other Records.
No fee shall be charged for a single

plaintiff/defendant index inquiry or single case record inquiry when this request is made in person and the records are maintained in a current automated medium, and when no hard copy print output is requested. The fees to be charged for management records, multiple case records, and multiple journal records may be specified by the Chief Judge pursuant to the guidelines for access and dissemination of information approved by the Supreme Court.

(p) (Blank).
(q) Alias Summons.
For each alias summons or citation issued by the

clerk, a minimum of $2 and a maximum of $5.

(r) Other Fees.
Any fees not covered in this Section shall be set by

rule or administrative order of the Circuit Court with the approval of the Administrative Office of the Illinois Courts.

The clerk of the circuit court may provide additional

services for which there is no fee specified by statute in connection with the operation of the clerk's office as may be requested by the public and agreed to by the clerk and approved by the chief judge of the circuit court. Any charges for additional services shall be as agreed to between the clerk and the party making the request and approved by the chief judge of the circuit court. Nothing in this subsection shall be construed to require any clerk to provide any service not otherwise required by law.

(s) Jury Services.
The clerk shall be entitled to receive, in addition

to other fees allowed by law, the sum of a minimum of $62.50 and a maximum of $212.50, as a fee for the services of a jury in every civil action not quasi-criminal in its nature and not a proceeding for the exercise of the right of eminent domain and in every other action wherein the right of trial by jury is or may be given by law. The jury fee shall be paid by the party demanding a jury at the time of filing the jury demand. If the fee is not paid by either party, no jury shall be called in the action or proceeding, and the same shall be tried by the court without a jury.

(t) Voluntary Assignment.
For filing each deed of voluntary assignment, a

minimum of $10 and a maximum of $20; for recording the same, a minimum of 25 cents and a maximum of 50 cents for each 100 words. Exceptions filed to claims presented to an assignee of a debtor who has made a voluntary assignment for the benefit of creditors shall be considered and treated, for the purpose of taxing costs therein, as actions in which the party or parties filing the exceptions shall be considered as party or parties plaintiff, and the claimant or claimants as party or parties defendant, and those parties respectively shall pay to the clerk the same fees as provided by this Section to be paid in other actions.

(u) Expungement Petition.
The clerk shall be entitled to receive a fee of a

minimum of $15 and a maximum of $60 for each expungement petition filed and an additional fee of a minimum of $2 and a maximum of $4 for each certified copy of an order to expunge arrest records.

(v) Probate.
The clerk is entitled to receive the fees specified

in this subsection (v), which shall be paid in advance, except that, for good cause shown, the court may suspend, reduce, or release the costs payable under this subsection:

(1) For administration of the estate of a decedent

(whether testate or intestate) or of a missing person, a minimum of $50 and a maximum of $150, plus the fees specified in subsection (v)(3), except:

(A) When the value of the real and personal

property does not exceed $15,000, the fee shall be a minimum of $25 and a maximum of $40.

(B) When (i) proof of heirship alone is made,

(ii) a domestic or foreign will is admitted to probate without administration (including proof of heirship), or (iii) letters of office are issued for a particular purpose without administration of the estate, the fee shall be a minimum of $10 and a maximum of $40.

(C) For filing a petition to sell Real Estate,

$50.

(2) For administration of the estate of a ward, a

minimum of $50 and a maximum of $75, plus the fees specified in subsection (v)(3), except:

(A) When the value of the real and personal

property does not exceed $15,000, the fee shall be a minimum of $25 and a maximum of $40.

(B) When (i) letters of office are issued to a

guardian of the person or persons, but not of the estate or (ii) letters of office are issued in the estate of a ward without administration of the estate, including filing or joining in the filing of a tax return or releasing a mortgage or consenting to the marriage of the ward, the fee shall be a minimum of $10 and a maximum of $20.

(C) For filing a Petition to sell Real Estate,

$50.

(3) In addition to the fees payable under subsection

(v)(1) or (v)(2) of this Section, the following fees are payable:

(A) For each account (other than one final

account) filed in the estate of a decedent, or ward, a minimum of $10 and a maximum of $25.

(B) For filing a claim in an estate when the

amount claimed is $150 or more but less than $500, a minimum of $10 and a maximum of $25; when the amount claimed is $500 or more but less than $10,000, a minimum of $10 and a maximum of $40; when the amount claimed is $10,000 or more, a minimum of $10 and a maximum of $60; provided that the court in allowing a claim may add to the amount allowed the filing fee paid by the claimant.

(C) For filing in an estate a claim, petition, or

supplemental proceeding based upon an action seeking equitable relief including the construction or contest of a will, enforcement of a contract to make a will, and proceedings involving testamentary trusts or the appointment of testamentary trustees, a minimum of $40 and a maximum of $60.

(D) For filing in an estate (i) the appearance of

any person for the purpose of consent or (ii) the appearance of an executor, administrator, administrator to collect, guardian, guardian ad litem, or special administrator, no fee.

(E) Except as provided in subsection (v)(3)(D),

for filing the appearance of any person or persons, a minimum of $10 and a maximum of $30.

(F) For each jury demand, a minimum of $62.50 and

a maximum of $137.50.

(G) For disposition of the collection of a

judgment or settlement of an action or claim for wrongful death of a decedent or of any cause of action of a ward, when there is no other administration of the estate, a minimum of $30 and a maximum of $50, less any amount paid under subsection (v)(1)(B) or (v)(2)(B) except that if the amount involved does not exceed $5,000, the fee, including any amount paid under subsection (v)(1)(B) or (v)(2)(B), shall be a minimum of $10 and a maximum of $20.

(H) For each certified copy of letters of office,

of court order or other certification, a minimum of $1 and a maximum of $2, plus a minimum of 50 cents and a maximum of $1 per page in excess of 3 pages for the document certified.

(I) For each exemplification, a minimum of $1 and

a maximum of $2, plus the fee for certification.

(4) The executor, administrator, guardian,

petitioner, or other interested person or his or her attorney shall pay the cost of publication by the clerk directly to the newspaper.

(5) The person on whose behalf a charge is incurred

for witness, court reporter, appraiser, or other miscellaneous fee shall pay the same directly to the person entitled thereto.

(6) The executor, administrator, guardian,

petitioner, or other interested person or his or her attorney shall pay to the clerk all postage charges incurred by the clerk in mailing petitions, orders, notices, or other documents pursuant to the provisions of the Probate Act of 1975.

(w) Criminal and Quasi-Criminal Costs and Fees.
(1) The clerk shall be entitled to costs in all

criminal and quasi-criminal cases from each person convicted or sentenced to supervision therein as follows:

(A) Felony complaints, a minimum of $40 and a

maximum of $100.

(B) Misdemeanor complaints, a minimum of $25 and

a maximum of $75.

(C) Business offense complaints, a minimum of $25

and a maximum of $75.

(D) Petty offense complaints, a minimum of $25

and a maximum of $75.

(E) Minor traffic or ordinance violations, $10.
(F) When court appearance required, $15.
(G) Motions to vacate or amend final orders, a

minimum of $20 and a maximum of $40.

(H) Motions to vacate bond forfeiture orders, a

minimum of $20 and a maximum of $40.

(I) Motions to vacate ex parte judgments,

whenever filed, a minimum of $20 and a maximum of $40.

(J) Motions to vacate judgment on forfeitures,

whenever filed, a minimum of $20 and a maximum of $40.

(K) Motions to vacate "failure to appear" or

"failure to comply" notices sent to the Secretary of State, a minimum of $20 and a maximum of $40.

(2) In counties having a population of not more than

500,000 inhabitants, when the violation complaint is issued by a municipal police department, the clerk shall be entitled to costs from each person convicted therein as follows:

(A) Minor traffic or ordinance violations, $10.
(B) When court appearance required, $15.
(3) In ordinance violation cases punishable by fine

only, the clerk of the circuit court shall be entitled to receive, unless the fee is excused upon a finding by the court that the defendant is indigent, in addition to other fees or costs allowed or imposed by law, the sum of a minimum of $62.50 and a maximum of $137.50 as a fee for the services of a jury. The jury fee shall be paid by the defendant at the time of filing his or her jury demand. If the fee is not so paid by the defendant, no jury shall be called, and the case shall be tried by the court without a jury.

(x) Transcripts of Judgment.
For the filing of a transcript of judgment, the clerk

shall be entitled to the same fee as if it were the commencement of a new suit.

(y) Change of Venue.
(1) For the filing of a change of case on a change of

venue, the clerk shall be entitled to the same fee as if it were the commencement of a new suit.

(2) The fee for the preparation and certification of

a record on a change of venue to another jurisdiction, when original documents are forwarded, a minimum of $10 and a maximum of $40.

(z) Tax objection complaints.
For each tax objection complaint containing one or

more tax objections, regardless of the number of parcels involved or the number of taxpayers joining on the complaint, a minimum of $10 and a maximum of $50.

(aa) Tax Deeds.
(1) Petition for tax deed, if only one parcel is

involved, a minimum of $45 and a maximum of $200.

(2) For each additional parcel, add a fee of a

minimum of $10 and a maximum of $60.

(bb) Collections.
(1) For all collections made of others, except the

State and county and except in maintenance or child support cases, a sum equal to a minimum of 2% and a maximum of 2.5% of the amount collected and turned over.

(2) Interest earned on any funds held by the clerk

shall be turned over to the county general fund as an earning of the office.

(3) For any check, draft, or other bank instrument

returned to the clerk for non-sufficient funds, account closed, or payment stopped, $25.

(4) In child support and maintenance cases, the

clerk, if authorized by an ordinance of the county board, may collect an annual fee of up to $36 from the person making payment for maintaining child support records and the processing of support orders to the State of Illinois KIDS system and the recording of payments issued by the State Disbursement Unit for the official record of the Court. This fee shall be in addition to and separate from amounts ordered to be paid as maintenance or child support and shall be deposited into a Separate Maintenance and Child Support Collection Fund, of which the clerk shall be the custodian, ex-officio, to be used by the clerk to maintain child support orders and record all payments issued by the State Disbursement Unit for the official record of the Court. The clerk may recover from the person making the maintenance or child support payment any additional cost incurred in the collection of this annual fee.

The clerk shall also be entitled to a fee of $5 for

certifications made to the Secretary of State as provided in Section 7-703 of the Family Financial Responsibility Law and these fees shall also be deposited into the Separate Maintenance and Child Support Collection Fund.

(cc) Corrections of Numbers.
For correction of the case number, case title, or

attorney computer identification number, if required by rule of court, on any document filed in the clerk's office, to be charged against the party that filed the document, a minimum of $10 and a maximum of $25.

(dd) Exceptions.
(1) The fee requirements of this Section shall not

apply to police departments or other law enforcement agencies. In this Section, "law enforcement agency" means an agency of the State or a unit of local government which is vested by law or ordinance with the duty to maintain public order and to enforce criminal laws or ordinances. "Law enforcement agency" also means the Attorney General or any state's attorney.

(2) No fee provided herein shall be charged to any

unit of local government or school district.

(3) The fee requirements of this Section shall not

apply to any action instituted under subsection (b) of Section 11-31-1 of the Illinois Municipal Code by a private owner or tenant of real property within 1200 feet of a dangerous or unsafe building seeking an order compelling the owner or owners of the building to take any of the actions authorized under that subsection.

(4) The fee requirements of this Section shall not

apply to the filing of any commitment petition or petition for an order authorizing the administration of psychotropic medication or electroconvulsive therapy under the Mental Health and Developmental Disabilities Code.

(ee) Adoptions.
(1) For an adoption................................$65
(2) Upon good cause shown, the court may waive the

adoption filing fee in a special needs adoption. The term "special needs adoption" shall have the meaning ascribed to it by the Illinois Department of Children and Family Services.

(ff) Adoption exemptions.
No fee other than that set forth in subsection (ee)

shall be charged to any person in connection with an adoption proceeding nor may any fee be charged for proceedings for the appointment of a confidential intermediary under the Adoption Act.

(Source: P.A. 99-85, eff. 1-1-16; 99-859, eff. 8-19-16; 100-173, eff. 1-1-18.)

(705 ILCS 105/27.2) (from Ch. 25, par. 27.2)
Sec. 27.2. The fees of the clerks of the circuit court in all counties having a population in excess of 500,000 inhabitants but less than 3,000,000 inhabitants in the instances described in this Section shall be as provided in this Section. In those instances where a minimum and maximum fee is stated, counties with more than 500,000 inhabitants but less than 3,000,000 inhabitants must charge the minimum fee listed in this Section and may charge up to the maximum fee if the county board has by resolution increased the fee. In addition, the minimum fees authorized in this Section shall apply to all units of local government and school districts in counties with more than 3,000,000 inhabitants. The fees shall be paid in advance and shall be as follows:
(a) Civil Cases.
With the following exceptions, the fee for filing a

complaint, petition, or other pleading initiating a civil action shall be a minimum of $150 and shall be a maximum of $190 through December 31, 2021 and a maximum of $184 on and after January 1, 2022.

(A) When the amount of money or damages or the

value of personal property claimed does not exceed $250, a minimum of $10 and a maximum of $15.

(B) When that amount exceeds $250 but does not

exceed $1,000, a minimum of $20 and a maximum of $40.

(C) When that amount exceeds $1,000 but does not

exceed $2500, a minimum of $30 and a maximum of $50.

(D) When that amount exceeds $2500 but does not

exceed $5,000, a minimum of $75 and a maximum of $100.

(D-5) When the amount exceeds $5,000 but does not

exceed $15,000, a minimum of $75 and a maximum of $150.

(E) For the exercise of eminent domain, $150.

For each additional lot or tract of land or right or interest therein subject to be condemned, the damages in respect to which shall require separate assessment by a jury, $150.

(F) No fees shall be charged by the clerk to a

petitioner in any order of protection including, but not limited to, filing, modifying, withdrawing, certifying, or photocopying petitions for orders of protection, or for issuing alias summons, or for any related filing service, certifying, modifying, vacating, or photocopying any orders of protection.

(b) Eviction.
In each eviction case when the plaintiff seeks

eviction only or unites with his or her claim for eviction a claim for rent or damages or both in the amount of $15,000 or less, a minimum of $40 and a maximum of $75. When the plaintiff unites his or her claim for eviction with a claim for rent or damages or both exceeding $15,000, a minimum of $150 and a maximum of $225.

(c) Counterclaim or Joining Third Party Defendant.
When any defendant files a counterclaim as part of

his or her answer or otherwise or joins another party as a third party defendant, or both, the defendant shall pay a fee for each counterclaim or third party action in an amount equal to the fee he or she would have had to pay had he or she brought a separate action for the relief sought in the counterclaim or against the third party defendant, less the amount of the appearance fee, if that has been paid.

(d) Confession of Judgment.
In a confession of judgment when the amount does not

exceed $1500, a minimum of $50 and a maximum of $60. When the amount exceeds $1500, but does not exceed $5,000, $75. When the amount exceeds $5,000, but does not exceed $15,000, $175. When the amount exceeds $15,000, a minimum of $200 and a maximum of $250.

(e) Appearance.
The fee for filing an appearance in each civil case

shall be a minimum of $50 and a maximum of $75, except as follows:

(A) When the plaintiff in an eviction case seeks

eviction only, a minimum of $20 and a maximum of $40.

(B) When the amount in the case does not exceed

$1500, a minimum of $20 and a maximum of $40.

(C) When the amount in the case exceeds $1500 but

does not exceed $15,000, a minimum of $40 and a maximum of $60.

(f) Garnishment, Wage Deduction, and Citation.
In garnishment affidavit, wage deduction affidavit,

and citation petition when the amount does not exceed $1,000, a minimum of $10 and a maximum of $15; when the amount exceeds $1,000 but does not exceed $5,000, a minimum of $20 and a maximum of $30; and when the amount exceeds $5,000, a minimum of $30 and a maximum of $50.

(g) Petition to Vacate or Modify.
(1) Petition to vacate or modify any final judgment

or order of court, except in eviction cases and small claims cases or a petition to reopen an estate, to modify, terminate, or enforce a judgment or order for child or spousal support, or to modify, suspend, or terminate an order for withholding, if filed before 30 days after the entry of the judgment or order, a minimum of $40 and a maximum of $50.

(2) Petition to vacate or modify any final judgment

or order of court, except a petition to modify, terminate, or enforce a judgment or order for child or spousal support or to modify, suspend, or terminate an order for withholding, if filed later than 30 days after the entry of the judgment or order, a minimum of $60 and a maximum of $75.

(3) Petition to vacate order of bond forfeiture, a

minimum of $20 and a maximum of $40.

(h) Mailing.
When the clerk is required to mail, the fee will be a

minimum of $6 and a maximum of $10, plus the cost of postage.

(i) Certified Copies.
Each certified copy of a judgment after the first,

except in small claims and eviction cases, a minimum of $10 and a maximum of $15.

(j) Habeas Corpus.
For filing a petition for relief by habeas corpus, a

minimum of $80 and a maximum of $125.

(k) Certification, Authentication, and Reproduction.
(1) Each certification or authentication for taking

the acknowledgment of a deed or other instrument in writing with the seal of office, a minimum of $4 and a maximum of $6.

(2) Court appeals when original documents are

forwarded, under 100 pages, plus delivery and costs, a minimum of $50 and a maximum of $75.

(3) Court appeals when original documents are

forwarded, over 100 pages, plus delivery and costs, a minimum of $120 and a maximum of $150.

(4) Court appeals when original documents are

forwarded, over 200 pages, an additional fee of a minimum of 20 and a maximum of 25 cents per page.

(5) For reproduction of any document contained in the

clerk's files:

(A) First page, $2.
(B) Next 19 pages, 50 cents per page.
(C) All remaining pages, 25 cents per page.
(l) Remands.
In any cases remanded to the Circuit Court from the

Supreme Court or the Appellate Court for a new trial, the clerk shall file the remanding order and reinstate the case with either its original number or a new number. The Clerk shall not charge any new or additional fee for the reinstatement. Upon reinstatement the Clerk shall advise the parties of the reinstatement. A party shall have the same right to a jury trial on remand and reinstatement as he or she had before the appeal, and no additional or new fee or charge shall be made for a jury trial after remand.

(m) Record Search.
For each record search, within a division or

municipal district, the clerk shall be entitled to a search fee of a minimum of $4 and a maximum of $6 for each year searched.

(n) Hard Copy.
For each page of hard copy print output, when case

records are maintained on an automated medium, the clerk shall be entitled to a fee of a minimum of $4 and a maximum of $6.

(o) Index Inquiry and Other Records.
No fee shall be charged for a single

plaintiff/defendant index inquiry or single case record inquiry when this request is made in person and the records are maintained in a current automated medium, and when no hard copy print output is requested. The fees to be charged for management records, multiple case records, and multiple journal records may be specified by the Chief Judge pursuant to the guidelines for access and dissemination of information approved by the Supreme Court.

(p) (Blank).
(q) Alias Summons.
For each alias summons or citation issued by the

clerk, a minimum of $4 and a maximum of $5.

(r) Other Fees.
Any fees not covered in this Section shall be set by

rule or administrative order of the Circuit Court with the approval of the Administrative Office of the Illinois Courts.

The clerk of the circuit court may provide additional

services for which there is no fee specified by statute in connection with the operation of the clerk's office as may be requested by the public and agreed to by the clerk and approved by the chief judge of the circuit court. Any charges for additional services shall be as agreed to between the clerk and the party making the request and approved by the chief judge of the circuit court. Nothing in this subsection shall be construed to require any clerk to provide any service not otherwise required by law.

(s) Jury Services.
The clerk shall be entitled to receive, in addition

to other fees allowed by law, the sum of a minimum of $192.50 and a maximum of $212.50, as a fee for the services of a jury in every civil action not quasi-criminal in its nature and not a proceeding for the exercise of the right of eminent domain and in every other action wherein the right of trial by jury is or may be given by law. The jury fee shall be paid by the party demanding a jury at the time of filing the jury demand. If the fee is not paid by either party, no jury shall be called in the action or proceeding, and the same shall be tried by the court without a jury.

(t) Voluntary Assignment.
For filing each deed of voluntary assignment, a

minimum of $10 and a maximum of $20; for recording the same, a minimum of 25¢ and a maximum of 50¢ for each 100 words. Exceptions filed to claims presented to an assignee of a debtor who has made a voluntary assignment for the benefit of creditors shall be considered and treated, for the purpose of taxing costs therein, as actions in which the party or parties filing the exceptions shall be considered as party or parties plaintiff, and the claimant or claimants as party or parties defendant, and those parties respectively shall pay to the clerk the same fees as provided by this Section to be paid in other actions.

(u) Expungement Petition.
The clerk shall be entitled to receive a fee of a

minimum of $30 and a maximum of $60 for each expungement petition filed and an additional fee of a minimum of $2 and a maximum of $4 for each certified copy of an order to expunge arrest records.

(v) Probate.
The clerk is entitled to receive the fees specified

in this subsection (v), which shall be paid in advance, except that, for good cause shown, the court may suspend, reduce, or release the costs payable under this subsection:

(1) For administration of the estate of a decedent

(whether testate or intestate) or of a missing person, a minimum of $100 and a maximum of $150, plus the fees specified in subsection (v)(3), except:

(A) When the value of the real and personal

property does not exceed $15,000, the fee shall be a minimum of $25 and a maximum of $40.

(B) When (i) proof of heirship alone is made,

(ii) a domestic or foreign will is admitted to probate without administration (including proof of heirship), or (iii) letters of office are issued for a particular purpose without administration of the estate, the fee shall be a minimum of $25 and a maximum of $40.

(2) For administration of the estate of a ward, a

minimum of $50 and a maximum of $75, plus the fees specified in subsection (v)(3), except:

(A) When the value of the real and personal

property does not exceed $15,000, the fee shall be a minimum of $25 and a maximum of $40.

(B) When (i) letters of office are issued to a

guardian of the person or persons, but not of the estate or (ii) letters of office are issued in the estate of a ward without administration of the estate, including filing or joining in the filing of a tax return or releasing a mortgage or consenting to the marriage of the ward, the fee shall be a minimum of $10 and a maximum of $20.

(3) In addition to the fees payable under subsection

(v)(1) or (v)(2) of this Section, the following fees are payable:

(A) For each account (other than one final

account) filed in the estate of a decedent, or ward, a minimum of $15 and a maximum of $25.

(B) For filing a claim in an estate when the

amount claimed is $150 or more but less than $500, a minimum of $10 and a maximum of $20; when the amount claimed is $500 or more but less than $10,000, a minimum of $25 and a maximum of $40; when the amount claimed is $10,000 or more, a minimum of $40 and a maximum of $60; provided that the court in allowing a claim may add to the amount allowed the filing fee paid by the claimant.

(C) For filing in an estate a claim, petition, or

supplemental proceeding based upon an action seeking equitable relief including the construction or contest of a will, enforcement of a contract to make a will, and proceedings involving testamentary trusts or the appointment of testamentary trustees, a minimum of $40 and a maximum of $60.

(D) For filing in an estate (i) the appearance of

any person for the purpose of consent or (ii) the appearance of an executor, administrator, administrator to collect, guardian, guardian ad litem, or special administrator, no fee.

(E) Except as provided in subsection (v)(3)(D),

for filing the appearance of any person or persons, a minimum of $10 and a maximum of $30.

(F) For each jury demand, a minimum of $102.50

and a maximum of $137.50.

(G) For disposition of the collection of a

judgment or settlement of an action or claim for wrongful death of a decedent or of any cause of action of a ward, when there is no other administration of the estate, a minimum of $30 and a maximum of $50, less any amount paid under subsection (v)(1)(B) or (v)(2)(B) except that if the amount involved does not exceed $5,000, the fee, including any amount paid under subsection (v)(1)(B) or (v)(2)(B), shall be a minimum of $10 and a maximum of $20.

(H) For each certified copy of letters of office,

of court order or other certification, a minimum of $1 and a maximum of $2, plus a minimum of 50¢ and a maximum of $1 per page in excess of 3 pages for the document certified.

(I) For each exemplification, a minimum of $1 and

a maximum of $2, plus the fee for certification.

(4) The executor, administrator, guardian,

petitioner, or other interested person or his or her attorney shall pay the cost of publication by the clerk directly to the newspaper.

(5) The person on whose behalf a charge is incurred

for witness, court reporter, appraiser, or other miscellaneous fee shall pay the same directly to the person entitled thereto.

(6) The executor, administrator, guardian,

petitioner, or other interested person or his attorney shall pay to the clerk all postage charges incurred by the clerk in mailing petitions, orders, notices, or other documents pursuant to the provisions of the Probate Act of 1975.

(w) Criminal and Quasi-Criminal Costs and Fees.
(1) The clerk shall be entitled to costs in all

criminal and quasi-criminal cases from each person convicted or sentenced to supervision therein as follows:

(A) Felony complaints, a minimum of $80 and a

maximum of $125.

(B) Misdemeanor complaints, a minimum of $50 and

a maximum of $75.

(C) Business offense complaints, a minimum of $50

and a maximum of $75.

(D) Petty offense complaints, a minimum of $50

and a maximum of $75.

(E) Minor traffic or ordinance violations, $20.
(F) When court appearance required, $30.
(G) Motions to vacate or amend final orders, a

minimum of $20 and a maximum of $40.

(H) Motions to vacate bond forfeiture orders, a

minimum of $20 and a maximum of $30.

(I) Motions to vacate ex parte judgments,

whenever filed, a minimum of $20 and a maximum of $30.

(J) Motions to vacate judgment on forfeitures,

whenever filed, a minimum of $20 and a maximum of $25.

(K) Motions to vacate "failure to appear" or

"failure to comply" notices sent to the Secretary of State, a minimum of $20 and a maximum of $40.

(2) In counties having a population of more than

500,000 but fewer than 3,000,000 inhabitants, when the violation complaint is issued by a municipal police department, the clerk shall be entitled to costs from each person convicted therein as follows:

(A) Minor traffic or ordinance violations, $10.
(B) When court appearance required, $15.
(3) In ordinance violation cases punishable by fine

only, the clerk of the circuit court shall be entitled to receive, unless the fee is excused upon a finding by the court that the defendant is indigent, in addition to other fees or costs allowed or imposed by law, the sum of a minimum of $50 and a maximum of $112.50 as a fee for the services of a jury. The jury fee shall be paid by the defendant at the time of filing his or her jury demand. If the fee is not so paid by the defendant, no jury shall be called, and the case shall be tried by the court without a jury.

(x) Transcripts of Judgment.
For the filing of a transcript of judgment, the clerk

shall be entitled to the same fee as if it were the commencement of new suit.

(y) Change of Venue.
(1) For the filing of a change of case on a change of

venue, the clerk shall be entitled to the same fee as if it were the commencement of a new suit.

(2) The fee for the preparation and certification of

a record on a change of venue to another jurisdiction, when original documents are forwarded, a minimum of $25 and a maximum of $40.

(z) Tax objection complaints.
For each tax objection complaint containing one or

more tax objections, regardless of the number of parcels involved or the number of taxpayers joining in the complaint, a minimum of $25 and a maximum of $50.

(aa) Tax Deeds.
(1) Petition for tax deed, if only one parcel is

involved, a minimum of $150 and a maximum of $250.

(2) For each additional parcel, add a fee of a

minimum of $50 and a maximum of $100.

(bb) Collections.
(1) For all collections made of others, except the

State and county and except in maintenance or child support cases, a sum equal to a minimum of 2.5% and a maximum of 3.0% of the amount collected and turned over.

(2) Interest earned on any funds held by the clerk

shall be turned over to the county general fund as an earning of the office.

(3) For any check, draft, or other bank instrument

returned to the clerk for non-sufficient funds, account closed, or payment stopped, $25.

(4) In child support and maintenance cases, the

clerk, if authorized by an ordinance of the county board, may collect an annual fee of up to $36 from the person making payment for maintaining child support records and the processing of support orders to the State of Illinois KIDS system and the recording of payments issued by the State Disbursement Unit for the official record of the Court. This fee shall be in addition to and separate from amounts ordered to be paid as maintenance or child support and shall be deposited into a Separate Maintenance and Child Support Collection Fund, of which the clerk shall be the custodian, ex-officio, to be used by the clerk to maintain child support orders and record all payments issued by the State Disbursement Unit for the official record of the Court. The clerk may recover from the person making the maintenance or child support payment any additional cost incurred in the collection of this annual fee.

The clerk shall also be entitled to a fee of $5 for

certifications made to the Secretary of State as provided in Section 7-703 of the Family Financial Responsibility Law and these fees shall also be deposited into the Separate Maintenance and Child Support Collection Fund.

(cc) Corrections of Numbers.
For correction of the case number, case title, or

attorney computer identification number, if required by rule of court, on any document filed in the clerk's office, to be charged against the party that filed the document, a minimum of $15 and a maximum of $25.

(dd) Exceptions.
The fee requirements of this Section shall not apply

to police departments or other law enforcement agencies. In this Section, "law enforcement agency" means an agency of the State or a unit of local government which is vested by law or ordinance with the duty to maintain public order and to enforce criminal laws or ordinances. "Law enforcement agency" also means the Attorney General or any state's attorney. The fee requirements of this Section shall not apply to any action instituted under subsection (b) of Section 11-31-1 of the Illinois Municipal Code by a private owner or tenant of real property within 1200 feet of a dangerous or unsafe building seeking an order compelling the owner or owners of the building to take any of the actions authorized under that subsection.

The fee requirements of this Section shall not apply

to the filing of any commitment petition or petition for an order authorizing the administration of psychotropic medication or electroconvulsive therapy under the Mental Health and Developmental Disabilities Code.

(ee) Adoptions.
(1) For an adoption................................$65
(2) Upon good cause shown, the court may waive the

adoption filing fee in a special needs adoption. The term "special needs adoption" shall have the meaning ascribed to it by the Illinois Department of Children and Family Services.

(ff) Adoption exemptions.
No fee other than that set forth in subsection (ee)

shall be charged to any person in connection with an adoption proceeding nor may any fee be charged for proceedings for the appointment of a confidential intermediary under the Adoption Act.

(gg) Unpaid fees.
Unless a court ordered payment schedule is

implemented or the fee requirements of this Section are waived pursuant to court order, the clerk of the court may add to any unpaid fees and costs under this Section a delinquency amount equal to 5% of the unpaid fees that remain unpaid after 30 days, 10% of the unpaid fees that remain unpaid after 60 days, and 15% of the unpaid fees that remain unpaid after 90 days. Notice to those parties may be made by signage posting or publication. The additional delinquency amounts collected under this Section shall be used to defray additional administrative costs incurred by the clerk of the circuit court in collecting unpaid fees and costs.

(Source: P.A. 99-859, eff. 8-19-16; 100-173, eff. 1-1-18.)

(705 ILCS 105/27.2a) (from Ch. 25, par. 27.2a)
Sec. 27.2a. The fees of the clerks of the circuit court in all counties having a population of 3,000,000 or more inhabitants in the instances described in this Section shall be as provided in this Section. In those instances where a minimum and maximum fee is stated, the clerk of the circuit court must charge the minimum fee listed and may charge up to the maximum fee if the county board has by resolution increased the fee. The fees shall be paid in advance and shall be as follows:
(a) Civil Cases.
With the following exceptions, the fee for filing a

complaint, petition, or other pleading initiating a civil action shall be a minimum of $190 and shall be a maximum of $240 through December 31, 2021 and a maximum of $234 on and after January 1, 2022.

(A) When the amount of money or damages or the

value of personal property claimed does not exceed $250, a minimum of $15 and a maximum of $22.

(B) When that amount exceeds $250 but does not

exceed $1000, a minimum of $40 and a maximum of $75.

(C) When that amount exceeds $1000 but does not

exceed $2500, a minimum of $50 and a maximum of $80.

(D) When that amount exceeds $2500 but does not

exceed $5000, a minimum of $100 and a maximum of $130.

(E) When that amount exceeds $5000 but does not

exceed $15,000, $150.

(F) For the exercise of eminent domain, $150.

For each additional lot or tract of land or right or interest therein subject to be condemned, the damages in respect to which shall require separate assessment by a jury, $150.

(G) For the final determination of parking,

standing, and compliance violations and final administrative decisions issued after hearings regarding vehicle immobilization and impoundment made pursuant to Sections 3-704.1, 6-306.5, and 11-208.3 of the Illinois Vehicle Code, $25.

(H) No fees shall be charged by the clerk to a

petitioner in any order of protection including, but not limited to, filing, modifying, withdrawing, certifying, or photocopying petitions for orders of protection, or for issuing alias summons, or for any related filing service, certifying, modifying, vacating, or photocopying any orders of protection.

(b) Eviction.
In each eviction case when the plaintiff seeks

eviction only or unites with his or her claim for eviction a claim for rent or damages or both in the amount of $15,000 or less, a minimum of $75 and a maximum of $140. When the plaintiff unites his or her claim for eviction with a claim for rent or damages or both exceeding $15,000, a minimum of $225 and a maximum of $335.

(c) Counterclaim or Joining Third Party Defendant.
When any defendant files a counterclaim as part of

his or her answer or otherwise or joins another party as a third party defendant, or both, the defendant shall pay a fee for each counterclaim or third party action in an amount equal to the fee he or she would have had to pay had he or she brought a separate action for the relief sought in the counterclaim or against the third party defendant, less the amount of the appearance fee, if that has been paid.

(d) Confession of Judgment.
In a confession of judgment when the amount does not

exceed $1500, a minimum of $60 and a maximum of $70. When the amount exceeds $1500, but does not exceed $5000, a minimum of $75 and a maximum of $150. When the amount exceeds $5000, but does not exceed $15,000, a minimum of $175 and a maximum of $260. When the amount exceeds $15,000, a minimum of $250 and a maximum of $310.

(e) Appearance.
The fee for filing an appearance in each civil case

shall be a minimum of $75 and a maximum of $110, except as follows:

(A) When the plaintiff in an eviction case seeks

possession only, a minimum of $40 and a maximum of $80.

(B) When the amount in the case does not exceed

$1500, a minimum of $40 and a maximum of $80.

(C) When that amount exceeds $1500 but does not

exceed $15,000, a minimum of $60 and a maximum of $90.

(f) Garnishment, Wage Deduction, and Citation.
In garnishment affidavit, wage deduction affidavit,

and citation petition when the amount does not exceed $1,000, a minimum of $15 and a maximum of $25; when the amount exceeds $1,000 but does not exceed $5,000, a minimum of $30 and a maximum of $45; and when the amount exceeds $5,000, a minimum of $50 and a maximum of $80.

(g) Petition to Vacate or Modify.
(1) Petition to vacate or modify any final judgment

or order of court, except in eviction cases and small claims cases or a petition to reopen an estate, to modify, terminate, or enforce a judgment or order for child or spousal support, or to modify, suspend, or terminate an order for withholding, if filed before 30 days after the entry of the judgment or order, a minimum of $50 and a maximum of $60.

(2) Petition to vacate or modify any final judgment

or order of court, except a petition to modify, terminate, or enforce a judgment or order for child or spousal support or to modify, suspend, or terminate an order for withholding, if filed later than 30 days after the entry of the judgment or order, a minimum of $75 and a maximum of $90.

(3) Petition to vacate order of bond forfeiture, a

minimum of $40 and a maximum of $80.

(h) Mailing.
When the clerk is required to mail, the fee will be a

minimum of $10 and a maximum of $15, plus the cost of postage.

(i) Certified Copies.
Each certified copy of a judgment after the first,

except in small claims and eviction cases, a minimum of $15 and a maximum of $20.

(j) Habeas Corpus.
For filing a petition for relief by habeas corpus, a

minimum of $125 and a maximum of $190.

(k) Certification, Authentication, and Reproduction.
(1) Each certification or authentication for taking

the acknowledgment of a deed or other instrument in writing with the seal of office, a minimum of $6 and a maximum of $9.

(2) Court appeals when original documents are

forwarded, under 100 pages, plus delivery and costs, a minimum of $75 and a maximum of $110.

(3) Court appeals when original documents are

forwarded, over 100 pages, plus delivery and costs, a minimum of $150 and a maximum of $185.

(4) Court appeals when original documents are

forwarded, over 200 pages, an additional fee of a minimum of 25 and a maximum of 30 cents per page.

(5) For reproduction of any document contained in the

clerk's files:

(A) First page, $2.
(B) Next 19 pages, 50 cents per page.
(C) All remaining pages, 25 cents per page.
(l) Remands.
In any cases remanded to the Circuit Court from the

Supreme Court or the Appellate Court for a new trial, the clerk shall file the remanding order and reinstate the case with either its original number or a new number. The Clerk shall not charge any new or additional fee for the reinstatement. Upon reinstatement the Clerk shall advise the parties of the reinstatement. A party shall have the same right to a jury trial on remand and reinstatement as he or she had before the appeal, and no additional or new fee or charge shall be made for a jury trial after remand.

(m) Record Search.
For each record search, within a division or

municipal district, the clerk shall be entitled to a search fee of a minimum of $6 and a maximum of $9 for each year searched.

(n) Hard Copy.
For each page of hard copy print output, when case

records are maintained on an automated medium, the clerk shall be entitled to a fee of a minimum of $6 and a maximum of $9.

(o) Index Inquiry and Other Records.
No fee shall be charged for a single

plaintiff/defendant index inquiry or single case record inquiry when this request is made in person and the records are maintained in a current automated medium, and when no hard copy print output is requested. The fees to be charged for management records, multiple case records, and multiple journal records may be specified by the Chief Judge pursuant to the guidelines for access and dissemination of information approved by the Supreme Court.

(p) (Blank).
(q) Alias Summons.
For each alias summons or citation issued by the

clerk, a minimum of $5 and a maximum of $6.

(r) Other Fees.
Any fees not covered in this Section shall be set by

rule or administrative order of the Circuit Court with the approval of the Administrative Office of the Illinois Courts.

The clerk of the circuit court may provide additional

services for which there is no fee specified by statute in connection with the operation of the clerk's office as may be requested by the public and agreed to by the clerk and approved by the chief judge of the circuit court. Any charges for additional services shall be as agreed to between the clerk and the party making the request and approved by the chief judge of the circuit court. Nothing in this subsection shall be construed to require any clerk to provide any service not otherwise required by law.

(s) Jury Services.
The clerk shall be entitled to receive, in addition

to other fees allowed by law, the sum of a minimum of $212.50 and maximum of $230, as a fee for the services of a jury in every civil action not quasi-criminal in its nature and not a proceeding for the exercise of the right of eminent domain and in every other action wherein the right of trial by jury is or may be given by law. The jury fee shall be paid by the party demanding a jury at the time of filing the jury demand. If the fee is not paid by either party, no jury shall be called in the action or proceeding, and the same shall be tried by the court without a jury.

(t) Voluntary Assignment.
For filing each deed of voluntary assignment, a

minimum of $20 and a maximum of $40; for recording the same, a minimum of 50¢ and a maximum of $0.80 for each 100 words. Exceptions filed to claims presented to an assignee of a debtor who has made a voluntary assignment for the benefit of creditors shall be considered and treated, for the purpose of taxing costs therein, as actions in which the party or parties filing the exceptions shall be considered as party or parties plaintiff, and the claimant or claimants as party or parties defendant, and those parties respectively shall pay to the clerk the same fees as provided by this Section to be paid in other actions.

(u) Expungement Petition.
The clerk shall be entitled to receive a fee of a

minimum of $60 and a maximum of $120 for each expungement petition filed and an additional fee of a minimum of $4 and a maximum of $8 for each certified copy of an order to expunge arrest records.

(v) Probate.
The clerk is entitled to receive the fees specified

in this subsection (v), which shall be paid in advance, except that, for good cause shown, the court may suspend, reduce, or release the costs payable under this subsection:

(1) For administration of the estate of a decedent

(whether testate or intestate) or of a missing person, a minimum of $150 and a maximum of $225, plus the fees specified in subsection (v)(3), except:

(A) When the value of the real and personal

property does not exceed $15,000, the fee shall be a minimum of $40 and a maximum of $65.

(B) When (i) proof of heirship alone is made,

(ii) a domestic or foreign will is admitted to probate without administration (including proof of heirship), or (iii) letters of office are issued for a particular purpose without administration of the estate, the fee shall be a minimum of $40 and a maximum of $65.

(2) For administration of the estate of a ward, a

minimum of $75 and a maximum of $110, plus the fees specified in subsection (v)(3), except:

(A) When the value of the real and personal

property does not exceed $15,000, the fee shall be a minimum of $40 and a maximum of $65.

(B) When (i) letters of office are issued to a

guardian of the person or persons, but not of the estate or (ii) letters of office are issued in the estate of a ward without administration of the estate, including filing or joining in the filing of a tax return or releasing a mortgage or consenting to the marriage of the ward, the fee shall be a minimum of $20 and a maximum of $40.

(3) In addition to the fees payable under subsection

(v)(1) or (v)(2) of this Section, the following fees are payable:

(A) For each account (other than one final

account) filed in the estate of a decedent, or ward, a minimum of $25 and a maximum of $40.

(B) For filing a claim in an estate when the

amount claimed is $150 or more but less than $500, a minimum of $20 and a maximum of $40; when the amount claimed is $500 or more but less than $10,000, a minimum of $40 and a maximum of $65; when the amount claimed is $10,000 or more, a minimum of $60 and a maximum of $90; provided that the court in allowing a claim may add to the amount allowed the filing fee paid by the claimant.

(C) For filing in an estate a claim, petition, or

supplemental proceeding based upon an action seeking equitable relief including the construction or contest of a will, enforcement of a contract to make a will, and proceedings involving testamentary trusts or the appointment of testamentary trustees, a minimum of $60 and a maximum of $90.

(D) For filing in an estate (i) the appearance of

any person for the purpose of consent or (ii) the appearance of an executor, administrator, administrator to collect, guardian, guardian ad litem, or special administrator, no fee.

(E) Except as provided in subsection (v)(3)(D),

for filing the appearance of any person or persons, a minimum of $30 and a maximum of $90.

(F) For each jury demand, a minimum of $137.50

and a maximum of $180.

(G) For disposition of the collection of a

judgment or settlement of an action or claim for wrongful death of a decedent or of any cause of action of a ward, when there is no other administration of the estate, a minimum of $50 and a maximum of $80, less any amount paid under subsection (v)(1)(B) or (v)(2)(B) except that if the amount involved does not exceed $5,000, the fee, including any amount paid under subsection (v)(1)(B) or (v)(2)(B), shall be a minimum of $20 and a maximum of $40.

(H) For each certified copy of letters of office,

of court order or other certification, a minimum of $2 and a maximum of $4, plus $1 per page in excess of 3 pages for the document certified.

(I) For each exemplification, $2, plus the fee

for certification.

(4) The executor, administrator, guardian,

petitioner, or other interested person or his or her attorney shall pay the cost of publication by the clerk directly to the newspaper.

(5) The person on whose behalf a charge is incurred

for witness, court reporter, appraiser, or other miscellaneous fee shall pay the same directly to the person entitled thereto.

(6) The executor, administrator, guardian,

petitioner, or other interested person or his or her attorney shall pay to the clerk all postage charges incurred by the clerk in mailing petitions, orders, notices, or other documents pursuant to the provisions of the Probate Act of 1975.

(w) Criminal and Quasi-Criminal Costs and Fees.
(1) The clerk shall be entitled to costs in all

criminal and quasi-criminal cases from each person convicted or sentenced to supervision therein as follows:

(A) Felony complaints, a minimum of $125 and a

maximum of $190.

(B) Misdemeanor complaints, a minimum of $75 and

a maximum of $110.

(C) Business offense complaints, a minimum of $75

and a maximum of $110.

(D) Petty offense complaints, a minimum of $75

and a maximum of $110.

(E) Minor traffic or ordinance violations, $30.
(F) When court appearance required, $50.
(G) Motions to vacate or amend final orders, a

minimum of $40 and a maximum of $80.

(H) Motions to vacate bond forfeiture orders, a

minimum of $30 and a maximum of $45.

(I) Motions to vacate ex parte judgments,

whenever filed, a minimum of $30 and a maximum of $45.

(J) Motions to vacate judgment on forfeitures,

whenever filed, a minimum of $25 and a maximum of $30.

(K) Motions to vacate "failure to appear" or

"failure to comply" notices sent to the Secretary of State, a minimum of $40 and a maximum of $50.

(2) In counties having a population of 3,000,000 or

more, when the violation complaint is issued by a municipal police department, the clerk shall be entitled to costs from each person convicted therein as follows:

(A) Minor traffic or ordinance violations, $30.
(B) When court appearance required, $50.
(3) In ordinance violation cases punishable by fine

only, the clerk of the circuit court shall be entitled to receive, unless the fee is excused upon a finding by the court that the defendant is indigent, in addition to other fees or costs allowed or imposed by law, the sum of a minimum of $112.50 and a maximum of $250 as a fee for the services of a jury. The jury fee shall be paid by the defendant at the time of filing his or her jury demand. If the fee is not so paid by the defendant, no jury shall be called, and the case shall be tried by the court without a jury.

(x) Transcripts of Judgment.
For the filing of a transcript of judgment, the clerk

shall be entitled to the same fee as if it were the commencement of a new suit.

(y) Change of Venue.
(1) For the filing of a change of case on a change of

venue, the clerk shall be entitled to the same fee as if it were the commencement of a new suit.

(2) The fee for the preparation and certification of

a record on a change of venue to another jurisdiction, when original documents are forwarded, a minimum of $40 and a maximum of $65.

(z) Tax objection complaints.
For each tax objection complaint containing one or

more tax objections, regardless of the number of parcels involved or the number of taxpayers joining in the complaint, a minimum of $50 and a maximum of $100.

(aa) Tax Deeds.
(1) Petition for tax deed, if only one parcel is

involved, a minimum of $250 and a maximum of $400.

(2) For each additional parcel, add a fee of a

minimum of $100 and a maximum of $200.

(bb) Collections.
(1) For all collections made of others, except the

State and county and except in maintenance or child support cases, a sum equal to 3.0% of the amount collected and turned over.

(2) Interest earned on any funds held by the clerk

shall be turned over to the county general fund as an earning of the office.

(3) For any check, draft, or other bank instrument

returned to the clerk for non-sufficient funds, account closed, or payment stopped, $25.

(4) In child support and maintenance cases, the

clerk, if authorized by an ordinance of the county board, may collect an annual fee of up to $36 from the person making payment for maintaining child support records and the processing of support orders to the State of Illinois KIDS system and the recording of payments issued by the State Disbursement Unit for the official record of the Court. This fee shall be in addition to and separate from amounts ordered to be paid as maintenance or child support and shall be deposited into a Separate Maintenance and Child Support Collection Fund, of which the clerk shall be the custodian, ex-officio, to be used by the clerk to maintain child support orders and record all payments issued by the State Disbursement Unit for the official record of the Court. The clerk may recover from the person making the maintenance or child support payment any additional cost incurred in the collection of this annual fee.

The clerk shall also be entitled to a fee of $5 for

certifications made to the Secretary of State as provided in Section 7-703 of the Family Financial Responsibility Law and these fees shall also be deposited into the Separate Maintenance and Child Support Collection Fund.

(cc) Corrections of Numbers.
For correction of the case number, case title, or

attorney computer identification number, if required by rule of court, on any document filed in the clerk's office, to be charged against the party that filed the document, a minimum of $25 and a maximum of $40.

(dd) Exceptions.
(1) The fee requirements of this Section shall not

apply to police departments or other law enforcement agencies. In this Section, "law enforcement agency" means an agency of the State or a unit of local government which is vested by law or ordinance with the duty to maintain public order and to enforce criminal laws or ordinances. "Law enforcement agency" also means the Attorney General or any state's attorney.

(2) No fee provided herein shall be charged to any

unit of local government or school district. The fee requirements of this Section shall not apply to any action instituted under subsection (b) of Section 11-31-1 of the Illinois Municipal Code by a private owner or tenant of real property within 1200 feet of a dangerous or unsafe building seeking an order compelling the owner or owners of the building to take any of the actions authorized under that subsection.

(3) The fee requirements of this Section shall not

apply to the filing of any commitment petition or petition for an order authorizing the administration of psychotropic medication or electroconvulsive therapy under the Mental Health and Developmental Disabilities Code.

(ee) Adoption.
(1) For an adoption................................$65
(2) Upon good cause shown, the court may waive the

adoption filing fee in a special needs adoption. The term "special needs adoption" shall have the meaning ascribed to it by the Illinois Department of Children and Family Services.

(ff) Adoption exemptions.
No fee other than that set forth in subsection (ee)

shall be charged to any person in connection with an adoption proceeding nor may any fee be charged for proceedings for the appointment of a confidential intermediary under the Adoption Act.

(gg) Unpaid fees.
Unless a court ordered payment schedule is

implemented or the fee requirements of this Section are waived pursuant to court order, the clerk of the court may add to any unpaid fees and costs under this Section a delinquency amount equal to 5% of the unpaid fees that remain unpaid after 30 days, 10% of the unpaid fees that remain unpaid after 60 days, and 15% of the unpaid fees that remain unpaid after 90 days. Notice to those parties may be made by signage posting or publication. The additional delinquency amounts collected under this Section shall be used to defray additional administrative costs incurred by the clerk of the circuit court in collecting unpaid fees and costs.

(Source: P.A. 99-859, eff. 8-19-16; 100-173, eff. 1-1-18.)

(705 ILCS 105/27.2b)
Sec. 27.2b. State income tax refund intercept. The Clerk of the Circuit Court may enter into an agreement with the Illinois Department of Revenue to establish a pilot program for the purpose of collecting certain fees. The purpose shall be to intercept, in whole or in part, State income tax refunds due the persons who owe past due fees to the Clerk of the Circuit Court in order to satisfy unpaid fees pursuant to the fee requirements of Sections 27.1a, 27.2, and 27.2a of this Act. The agreement shall include, but may not be limited to, a certification by the Clerk of the Circuit Court that the debt claims forwarded to the Department of Revenue are valid and that reasonable efforts have been made to notify persons of the delinquency of the debt. The agreement shall include provisions for payment of the intercept by the Department of Revenue to the Clerk of the Circuit Court and procedures for an appeal/protest by the debtor when an intercept occurs. The agreement may also include provisions to allow the Department of Revenue to recover its cost for administering the program.
Intercepts made pursuant to this Section shall not interfere with the collection of debts related to child support. During the collection of debts under this Section, when there are 2 or more debt claims certified to the Department at the same time, priority of collection shall be as provided in Section 911.3 of the Illinois Income Tax Act.
(Source: P.A. 93-836, eff. 1-1-05.)

(705 ILCS 105/27.3) (from Ch. 25, par. 27.3)
Sec. 27.3. Compensation.
(a) The county board shall provide the compensation of Clerks of the Circuit Court, and the amount necessary for clerk hire, stationery, fuel and other expenses. Beginning December 1, 1989, the compensation per annum for Clerks of the Circuit Court shall be as follows:
In counties where the population is:

Less than 14,000...............

at least $13,500

14,001-30,000.................

at least $14,500

30,001-60,000.................

at least $15,000

60,001-100,000................

at least $15,000

100,001-200,000................

at least $16,500

200,001-300,000................

at least $18,000

300,001- 3,000,000..............

at least $20,000

Over 3,000,000................

at least $55,000

(b) In counties in which the population is 3,000,000 or less, "base salary" is the compensation paid for each Clerk of the Circuit Court, respectively, before July 1, 1989.
(c) The Clerks of the Circuit Court, in counties in which the population is 3,000,000 or less, shall be compensated as follows:
(1) Beginning December 1, 1989, base salary plus at

least 3% of base salary.

(2) Beginning December 1, 1990, base salary plus at

least 6% of base salary.

(3) Beginning December 1, 1991, base salary plus at

least 9% of base salary.

(4) Beginning December 1, 1992, base salary plus at

least 12% of base salary.

(d) In addition to the compensation provided by the county board, each Clerk of the Circuit Court shall receive an award from the State for the additional duties imposed by Sections 5-9-1 and 5-9-1.2 of the Unified Code of Corrections, Section 10 of the Violent Crime Victims Assistance Act, Section 16-104a of the Illinois Vehicle Code, and other laws, in the following amount:
(1) $3,500 per year before January 1, 1997.
(2) $4,500 per year beginning January 1, 1997.
(3) $5,500 per year beginning January 1, 1998.
(4) $6,500 per year beginning January 1, 1999.
The total amount required for such awards shall be appropriated each year by the General Assembly to the Supreme Court, which shall distribute such awards in annual lump sum payments to the Clerks of the Circuit Court in all counties. This annual award, and any other award or stipend paid out of State funds to the Clerks of the Circuit Court, shall not affect any other compensation provided by law to be paid to Clerks of the Circuit Court.
(e) (Blank).
(f) No county board may reduce or otherwise impair the compensation payable from county funds to a Clerk of the Circuit Court if the reduction or impairment is the result of the Clerk of the Circuit Court receiving an award or stipend payable from State funds.
(Source: P.A. 98-24, eff. 6-19-13.)

(705 ILCS 105/27.3a)
Sec. 27.3a. Fees for automated record keeping, probation and court services operations, State and Conservation Police operations, and e-business programs.
1. The expense of establishing and maintaining automated record keeping systems in the offices of the clerks of the circuit court shall be borne by the county. To defray such expense in any county having established such an automated system or which elects to establish such a system, the county board may require the clerk of the circuit court in their county to charge and collect a court automation fee of not less than $1 nor more than $25 to be charged and collected by the clerk of the court. Such fee shall be paid at the time of filing the first pleading, paper or other appearance filed by each party in all civil cases or by the defendant in any felony, traffic, misdemeanor, municipal ordinance, or conservation case upon a judgment of guilty or grant of supervision, provided that the record keeping system which processes the case category for which the fee is charged is automated or has been approved for automation by the county board, and provided further that no additional fee shall be required if more than one party is presented in a single pleading, paper or other appearance. Such fee shall be collected in the manner in which all other fees or costs are collected.
1.1. Starting on July 6, 2012 (the effective date of Public Act 97-761) and pursuant to an administrative order from the chief judge of the circuit or the presiding judge of the county authorizing such collection, a clerk of the circuit court in any county that imposes a fee pursuant to subsection 1 of this Section shall also charge and collect an additional $10 operations fee for probation and court services department operations.
This additional fee shall be paid by the defendant in any felony, traffic, misdemeanor, local ordinance, or conservation case upon a judgment of guilty or grant of supervision, except such $10 operations fee shall not be charged and collected in cases governed by Supreme Court Rule 529 in which the bail amount is $120 or less.
1.2. With respect to the fee imposed and collected under subsection 1.1 of this Section, each clerk shall transfer all fees monthly to the county treasurer for deposit into the probation and court services fund created under Section 15.1 of the Probation and Probation Officers Act, and such monies shall be disbursed from the fund only at the direction of the chief judge of the circuit or another judge designated by the Chief Circuit Judge in accordance with the policies and guidelines approved by the Supreme Court.
1.5. Starting on June 1, 2014, a clerk of the circuit court in any county that imposes a fee pursuant to subsection 1 of this Section, shall charge and collect an additional fee in an amount equal to the amount of the fee imposed pursuant to subsection 1 of this Section, except the fee imposed under this subsection may not be more than $15. This additional fee shall be paid by the defendant in any felony, traffic, misdemeanor, or local ordinance case upon a judgment of guilty or grant of supervision. This fee shall not be paid by the defendant for any violation listed in subsection 1.6 of this Section.
1.6. Starting on June 1, 2014, a clerk of the circuit court in any county that imposes a fee pursuant to subsection 1 of this Section shall charge and collect an additional fee in an amount equal to the amount of the fee imposed pursuant to subsection 1 of this Section, except the fee imposed under this subsection may not be more than $15. This additional fee shall be paid by the defendant upon a judgment of guilty or grant of supervision for a violation under the State Parks Act, the Recreational Trails of Illinois Act, the Illinois Explosives Act, the Timber Buyers Licensing Act, the Forest Products Transportation Act, the Firearm Owners Identification Card Act, the Environmental Protection Act, the Fish and Aquatic Life Code, the Wildlife Code, the Cave Protection Act, the Illinois Exotic Weed Act, the Illinois Forestry Development Act, the Ginseng Harvesting Act, the Illinois Lake Management Program Act, the Illinois Natural Areas Preservation Act, the Illinois Open Land Trust Act, the Open Space Lands Acquisition and Development Act, the Illinois Prescribed Burning Act, the State Forest Act, the Water Use Act of 1983, the Illinois Veteran, Youth, and Young Adult Conservation Jobs Act, the Snowmobile Registration and Safety Act, the Boat Registration and Safety Act, the Illinois Dangerous Animals Act, the Hunter and Fishermen Interference Prohibition Act, the Wrongful Tree Cutting Act, or Section 11-1426.1, 11-1426.2, 11-1427, 11-1427.1, 11-1427.2, 11-1427.3, 11-1427.4, or 11-1427.5 of the Illinois Vehicle Code, or Section 48-3 or 48-10 of the Criminal Code of 2012.
1.7. Starting on the 30th day after the effective date of this amendatory Act of the 99th General Assembly, a clerk of the circuit court in any county that imposes a fee pursuant to subsection 1 of this Section shall also charge and collect an additional $9 e-business fee. The fee shall be paid at the time of filing the first pleading, paper, or other appearance filed by each party in all civil cases, except no additional fee shall be required if more than one party is presented in a single pleading, paper, or other appearance. The fee shall be collected in the manner in which all other fees or costs are collected. The fee shall be in addition to all other fees and charges of the clerk, and assessable as costs, and may be waived only if the judge specifically provides for the waiver of the e-business fee. The fee shall not be charged in any matter coming to the clerk on a change of venue, nor in any proceeding to review the decision of any administrative officer, agency, or body.
2. With respect to the fee imposed under subsection 1 of this Section, each clerk shall commence such charges and collections upon receipt of written notice from the chairman of the county board together with a certified copy of the board's resolution, which the clerk shall file of record in his office.
3. With respect to the fee imposed under subsection 1 of this Section, such fees shall be in addition to all other fees and charges of such clerks, and assessable as costs, and may be waived only if the judge specifically provides for the waiver of the court automation fee. The fees shall be remitted monthly by such clerk to the county treasurer, to be retained by him in a special fund designated as the court automation fund. The fund shall be audited by the county auditor, and the board shall make expenditure from the fund in payment of any cost related to the automation of court records, including hardware, software, research and development costs and personnel related thereto, provided that the expenditure is approved by the clerk of the court and by the chief judge of the circuit court or his designate.
4. With respect to the fee imposed under subsection 1 of this Section, such fees shall not be charged in any matter coming to any such clerk on change of venue, nor in any proceeding to review the decision of any administrative officer, agency or body.
5. With respect to the additional fee imposed under subsection 1.5 of this Section, the fee shall be remitted by the circuit clerk to the State Treasurer within one month after receipt for deposit into the State Police Operations Assistance Fund.
6. With respect to the additional fees imposed under subsection 1.5 of this Section, the Director of State Police may direct the use of these fees for homeland security purposes by transferring these fees on a quarterly basis from the State Police Operations Assistance Fund into the Illinois Law Enforcement Alarm Systems (ILEAS) Fund for homeland security initiatives programs. The transferred fees shall be allocated, subject to the approval of the ILEAS Executive Board, as follows: (i) 66.6% shall be used for homeland security initiatives and (ii) 33.3% shall be used for airborne operations. The ILEAS Executive Board shall annually supply the Director of State Police with a report of the use of these fees.
7. With respect to the additional fee imposed under subsection 1.6 of this Section, the fee shall be remitted by the circuit clerk to the State Treasurer within one month after receipt for deposit into the Conservation Police Operations Assistance Fund.
8. With respect to the fee imposed under subsection 1.7 of this Section, the clerk shall remit the fee to the State Treasurer within one month after receipt for deposit into the Supreme Court Special Purposes Fund. Unless otherwise authorized by this Act, the moneys deposited into the Supreme Court Special Purposes Fund under this subsection are not subject to administrative charges or chargebacks under Section 20 of the State Treasurer Act.
(Source: P.A. 98-375, eff. 8-16-13; 98-606, eff. 6-1-14; 98-1016, eff. 8-22-14; 99-859, eff. 8-19-16.)

(705 ILCS 105/27.3b) (from Ch. 25, par. 27.3b)
Sec. 27.3b. The clerk of court may accept payment of fines, penalties, or costs by credit card or debit card approved by the clerk from an offender who has been convicted of or placed on court supervision for a traffic offense, petty offense, ordinance offense, or misdemeanor or who has been convicted of a felony offense. The clerk of the circuit court may accept credit card payments over the Internet for fines, penalties, or costs from offenders on voluntary electronic pleas of guilty in minor traffic and conservation offenses to satisfy the requirement of written pleas of guilty as provided in Illinois Supreme Court Rule 529. The clerk of the court may also accept payment of statutory fees by a credit card or debit card. The clerk of the court may also accept the credit card or debit card for the cash deposit of bail bond fees.
The Clerk of the circuit court is authorized to enter into contracts with credit card or debit card companies approved by the clerk and to negotiate the payment of convenience and administrative fees normally charged by those companies for allowing the clerk of the circuit court to accept their credit cards or debit cards in payment as authorized herein. The clerk of the circuit court is authorized to enter into contracts with third party fund guarantors, facilitators, and service providers under which those entities may contract directly with customers of the clerk of the circuit court and guarantee and remit the payments to the clerk of the circuit court. Where the offender pays fines, penalties, or costs by credit card or debit card or through a third party fund guarantor, facilitator, or service provider, or anyone paying statutory fees of the circuit court clerk or the posting of cash bail, the clerk shall collect a service fee of up to $5 or the amount charged to the clerk for use of its services by the credit card or debit card issuer, third party fund guarantor, facilitator, or service provider. This service fee shall be in addition to any other fines, penalties, or costs. The clerk of the circuit court is authorized to negotiate the assessment of convenience and administrative fees by the third party fund guarantors, facilitators, and service providers with the revenue earned by the clerk of the circuit court to be remitted to the county general revenue fund.
(Source: P.A. 95-331, eff. 8-21-07.)

(705 ILCS 105/27.3c) (from Ch. 25, par. 27.3c)
Sec. 27.3c. Document storage system.
(a) The expense of establishing and maintaining a document storage system in the offices of the circuit court clerks in the several counties of this State shall be borne by the county. To defray the expense in any county that elects to establish a document storage system and convert the records of the circuit court clerk to electronic or micrographic storage, the county board may require the clerk of the circuit court in its county to collect a court document fee of not less than $1 nor more than $25, to be charged and collected by the clerk of the court. The fee shall be paid at the time of filing the first pleading, paper, or other appearance filed by each party in all civil cases or by the defendant in any felony, misdemeanor, traffic, ordinance, or conservation matter on a judgment of guilty or grant of supervision, provided that the document storage system is in place or has been authorized by the county board and further that no additional fee shall be required if more than one party is presented in a single pleading, paper, or other appearance. The fee shall be collected in the manner in which all other fees or costs are collected.
(b) Each clerk shall commence charges and collections of a court document fee upon receipt of written notice from the chairman of the county board together with a certified copy of the board's resolution, which the clerk shall file of record in his or her office.
(c) Court document fees shall be in addition to other fees and charges of the clerk, shall be assessable as costs, and may be waived only if the judge specifically provides for the waiver of the court document storage fee. The fees shall be remitted monthly by the clerk to the county treasurer, to be retained by the treasurer in a special fund designated as the Court Document Storage Fund. The fund shall be audited by the county auditor, and the board shall make expenditures from the fund in payment of any costs relative to the storage of court records, including hardware, software, research and development costs, and related personnel, provided that the expenditure is approved by the clerk of the circuit court.
(d) A court document fee shall not be charged in any matter coming to the clerk on change of venue or in any proceeding to review the decision of any administrative officer, agency, or body.
(Source: P.A. 98-606, eff. 6-1-14.)

(705 ILCS 105/27.3d)
Sec. 27.3d. Circuit Court Clerk Operation and Administrative Fund. Each Circuit Court Clerk shall create a Circuit Court Clerk Operation and Administrative Fund, to be used to offset the costs incurred by the Circuit Court Clerk in performing the additional duties required to collect and disburse funds to entities of State and local government as provided by law. The Circuit Court Clerk shall be the custodian, ex officio, of this Fund and shall use the Fund to perform the duties required by the office. The Fund shall be audited by the auditor retained by the Clerk for the purpose of conducting the Annual Circuit Court Clerk Audit. Expenditures shall be made from the Fund by the Circuit Court Clerk for expenses related to the cost of collection for and disbursement to entities of State and local government.
(Source: P.A. 94-980, eff. 6-30-06; 94-1009, eff. 1-1-07; 95-331, eff. 8-21-07.)

(705 ILCS 105/27.3e)
Sec. 27.3e. Electronic citation fee. As used in this Section, "electronic citation" means the process of transmitting traffic, misdemeanor, municipal ordinance, conservation, or other citations and law enforcement data via electronic means to a circuit court clerk.
To defray the expense of establishing and maintaining electronic citations, each Circuit Court Clerk shall charge and collect an electronic citation fee of $5. Such fee shall be paid by the defendant in any traffic, misdemeanor, municipal ordinance, or conservation case upon a judgment of guilty or grant of supervision. This fee shall be in addition to all other fees and charges and assessable as costs and shall not be subject to disbursement under Section 27.5 or 27.6 of this Act. 60% of the fee shall be deposited into the Circuit Court Clerk Electronic Citation Fund and 40% of the fee shall be disbursed to the arresting agency to defray expenses related to the establishment and maintenance of electronic citations. The Circuit Court Clerk shall be the custodian, ex officio, of the Circuit Court Clerk Electronic Citation Fund and shall use the Fund to perform the duties required by the office for establishing and maintaining electronic citations. The Fund shall be audited by the County's auditor. The Circuit Court Clerk shall not charge and collect an electronic citation fee if the County Board has by ordinance elected not to be subject to this Section. Any funds collected under this Section before such an ordinance takes effect shall be disbursed to the Illinois State Police for expenses related to the establishment and maintenance of electronic citations.
With respect to funds designated for, as well as citations issued by, the Department of State Police, the moneys shall be remitted by the circuit court clerk to the State Treasurer within one month after receipt for deposit into the LEADS Maintenance Fund.
(Source: P.A. 96-1210, eff. 1-1-11; 97-402, eff. 8-16-11.)

(705 ILCS 105/27.3f)
Sec. 27.3f. Guardianship and advocacy operations fee.
(a) As used in this Section, "guardianship and advocacy" means the guardianship and advocacy services provided by the Guardianship and Advocacy Commission and defined in the Guardianship and Advocacy Act. Viable public guardianship and advocacy programs, including the public guardianship programs created and supervised in probate proceedings in the Illinois courts, are essential to the administration of justice and ensure that incapacitated persons and their estates are protected. To defray the expense of maintaining and operating the divisions and programs of the Guardianship and Advocacy Commission and to support viable guardianship and advocacy programs throughout Illinois, each circuit court clerk shall charge and collect a fee on all matters filed in probate cases in accordance with this Section, but no fees shall be assessed against the State Guardian, any State agency under the jurisdiction of the Governor, any public guardian, or any State's Attorney.
(b) No fee specified in this Section shall be imposed in any minor guardianship established under Article XI of the Probate Act of 1975, or against an indigent person. An indigent person shall include any person who meets one or more of the following criteria:
(1) He or she is receiving assistance under one or

more of the following public benefits programs: Supplemental Security Income (SSI), Aid to the Aged, Blind, and Disabled (AABD), Temporary Assistance for Needy Families (TANF), Supplemental Nutrition Assistance Program (SNAP) (formerly Food Stamps), General Assistance, State Transitional Assistance, or State Children and Family Assistance.

(2) His or her available income is 125% or less of

the current poverty level as established by the United States Department of Health and Human Services, unless the applicant's assets that are not exempt under Part 9 or 10 of Article XII of the Code of Civil Procedure are of a nature and value that the court determines that the applicant is able to pay the fees, costs, and charges.

(3) He or she is, in the discretion of the court,

unable to proceed in an action without payment of fees, costs, and charges and whose payment of those fees, costs, and charges would result in substantial hardship to the person or his or her family.

(4) He or she is an indigent person pursuant to

Section 5-105.5 of the Code of Civil Procedure, providing that an "indigent person" means a person whose income is 125% or less of the current official federal poverty guidelines or who is otherwise eligible to receive civil legal services under the Legal Services Corporation Act of 1974.

(c) The clerk is entitled to receive the fee specified in this Section, which shall be paid in advance, and managed by the clerk as set out in paragraph (2), except that, for good cause shown, the court may suspend, reduce, or release the costs payable under this Section:
(1) For administration of the estate of a decedent

(whether testate or intestate) or of a missing person, a fee of $100.

(2) The guardianship and advocacy operations fee, as

outlined in this Section, shall be in addition to all other fees and charges and assessable as costs. Five percent of the fee shall be retained by the clerk for deposit into the Circuit Court Clerk Operation and Administrative Fund to defray costs of collection and 95% of the fee shall be disbursed within 60 days after receipt by the circuit clerk to the State Treasurer for deposit by the State Treasurer into the Guardianship and Advocacy Fund.

(Source: P.A. 97-1093, eff. 1-1-13.)

(705 ILCS 105/27.3g)
(Section scheduled to be repealed on September 1, 2020)
Sec. 27.3g. Pilot program; Access to Justice Act.
(a) On and after September 1, 2015, all clerks of the circuit court shall charge and collect at the time of filing the first pleading, paper, or other appearance filed by each party in all civil cases, in addition to any other fees, a fee of $2, but no additional fee shall be required if more than one party is represented in a single pleading, paper, or other appearance. Fees received by the clerk of the circuit court under this Section shall be remitted by the clerk of the circuit court to the State Treasurer, within one month after receipt, for deposit into the Access to Justice Fund created under Section 15 of the Access to Justice Act.
(b) This Section is repealed on September 1, 2020.
(Source: P.A. 98-351, eff. 8-15-13; 99-281, eff. 8-5-15.)

(705 ILCS 105/27.4) (from Ch. 25, par. 27.4)
Sec. 27.4. The population of all counties for the purpose of fixing fees and compensation under Sections 27.1 through 27.3 shall be based upon the results of the last Federal census immediately previous to the election of the Clerk of the Circuit Court in each county.
(Source: P.A. 79-1445.)

(705 ILCS 105/27.5) (from Ch. 25, par. 27.5)
Sec. 27.5. (a) All fees, fines, costs, additional penalties, bail balances assessed or forfeited, and any other amount paid by a person to the circuit clerk that equals an amount less than $55, except restitution under Section 5-5-6 of the Unified Code of Corrections, reimbursement for the costs of an emergency response as provided under Section 11-501 of the Illinois Vehicle Code, any fees collected for attending a traffic safety program under paragraph (c) of Supreme Court Rule 529, any fee collected on behalf of a State's Attorney under Section 4-2002 of the Counties Code or a sheriff under Section 4-5001 of the Counties Code, or any cost imposed under Section 124A-5 of the Code of Criminal Procedure of 1963, for convictions, orders of supervision, or any other disposition for a violation of Chapters 3, 4, 6, 11, and 12 of the Illinois Vehicle Code, or a similar provision of a local ordinance, and any violation of the Child Passenger Protection Act, or a similar provision of a local ordinance, and except as otherwise provided in this Section, shall be disbursed within 60 days after receipt by the circuit clerk as follows: 47% shall be disbursed to the entity authorized by law to receive the fine imposed in the case; 12% shall be disbursed to the State Treasurer; and 41% shall be disbursed to the county's general corporate fund. Of the 12% disbursed to the State Treasurer, 1/6 shall be deposited by the State Treasurer into the Violent Crime Victims Assistance Fund, 1/2 shall be deposited into the Traffic and Criminal Conviction Surcharge Fund, and 1/3 shall be deposited into the Drivers Education Fund. For fiscal years 1992 and 1993, amounts deposited into the Violent Crime Victims Assistance Fund, the Traffic and Criminal Conviction Surcharge Fund, or the Drivers Education Fund shall not exceed 110% of the amounts deposited into those funds in fiscal year 1991. Any amount that exceeds the 110% limit shall be distributed as follows: 50% shall be disbursed to the county's general corporate fund and 50% shall be disbursed to the entity authorized by law to receive the fine imposed in the case. Not later than March 1 of each year the circuit clerk shall submit a report of the amount of funds remitted to the State Treasurer under this Section during the preceding year based upon independent verification of fines and fees. All counties shall be subject to this Section, except that counties with a population under 2,000,000 may, by ordinance, elect not to be subject to this Section. For offenses subject to this Section, judges shall impose one total sum of money payable for violations. The circuit clerk may add on no additional amounts except for amounts that are required by Sections 27.3a and 27.3c of this Act, Section 16-104c of the Illinois Vehicle Code, and subsection (a) of Section 5-1101 of the Counties Code, unless those amounts are specifically waived by the judge. With respect to money collected by the circuit clerk as a result of forfeiture of bail, ex parte judgment or guilty plea pursuant to Supreme Court Rule 529, the circuit clerk shall first deduct and pay amounts required by Sections 27.3a and 27.3c of this Act. Unless a court ordered payment schedule is implemented or fee requirements are waived pursuant to a court order, the circuit clerk may add to any unpaid fees and costs a delinquency amount equal to 5% of the unpaid fees that remain unpaid after 30 days, 10% of the unpaid fees that remain unpaid after 60 days, and 15% of the unpaid fees that remain unpaid after 90 days. Notice to those parties may be made by signage posting or publication. The additional delinquency amounts collected under this Section shall be deposited in the Circuit Court Clerk Operation and Administrative Fund to be used to defray administrative costs incurred by the circuit clerk in performing the duties required to collect and disburse funds. This Section is a denial and limitation of home rule powers and functions under subsection (h) of Section 6 of Article VII of the Illinois Constitution.
(b) The following amounts must be remitted to the State Treasurer for deposit into the Illinois Animal Abuse Fund:
(1) 50% of the amounts collected for felony offenses

under Sections 3, 3.01, 3.02, 3.03, 4, 4.01, 4.03, 4.04, 5, 5.01, 6, 7, 7.5, 7.15, and 16 of the Humane Care for Animals Act and Section 26-5 or 48-1 of the Criminal Code of 1961 or the Criminal Code of 2012;

(2) 20% of the amounts collected for Class A and

Class B misdemeanors under Sections 3, 3.01, 4, 4.01, 4.03, 4.04, 5, 5.01, 6, 7, 7.1, 7.5, 7.15, and 16 of the Humane Care for Animals Act and Section 26-5 or 48-1 of the Criminal Code of 1961 or the Criminal Code of 2012; and

(3) 50% of the amounts collected for Class C

misdemeanors under Sections 4.01 and 7.1 of the Humane Care for Animals Act and Section 26-5 or 48-1 of the Criminal Code of 1961 or the Criminal Code of 2012.

(c) Any person who receives a disposition of court supervision for a violation of the Illinois Vehicle Code or a similar provision of a local ordinance shall, in addition to any other fines, fees, and court costs, pay an additional fee of $29, to be disbursed as provided in Section 16-104c of the Illinois Vehicle Code. In addition to the fee of $29, the person shall also pay a fee of $6, if not waived by the court. If this $6 fee is collected, $5.50 of the fee shall be deposited into the Circuit Court Clerk Operation and Administrative Fund created by the Clerk of the Circuit Court and 50 cents of the fee shall be deposited into the Prisoner Review Board Vehicle and Equipment Fund in the State treasury.
(d) Any person convicted of, pleading guilty to, or placed on supervision for a serious traffic violation, as defined in Section 1-187.001 of the Illinois Vehicle Code, a violation of Section 11-501 of the Illinois Vehicle Code, or a violation of a similar provision of a local ordinance shall pay an additional fee of $35, to be disbursed as provided in Section 16-104d of that Code.
This subsection (d) becomes inoperative on January 1, 2020.
(e) In all counties having a population of 3,000,000 or more inhabitants:
(1) A person who is found guilty of or pleads guilty

to violating subsection (a) of Section 11-501 of the Illinois Vehicle Code, including any person placed on court supervision for violating subsection (a), shall be fined $750 as provided for by subsection (f) of Section 11-501.01 of the Illinois Vehicle Code, payable to the circuit clerk, who shall distribute the money pursuant to subsection (f) of Section 11-501.01 of the Illinois Vehicle Code.

(2) When a crime laboratory DUI analysis fee of $150,

provided for by Section 5-9-1.9 of the Unified Code of Corrections is assessed, it shall be disbursed by the circuit clerk as provided by subsection (f) of Section 5-9-1.9 of the Unified Code of Corrections.

(3) When a fine for a violation of subsection (a) of

Section 11-605 of the Illinois Vehicle Code is $150 or greater, the additional $50 which is charged as provided for by subsection (f) of Section 11-605 of the Illinois Vehicle Code shall be disbursed by the circuit clerk to a school district or districts for school safety purposes as provided by subsection (f) of Section 11-605.

(4) When a fine for a violation of subsection (a) of

Section 11-1002.5 of the Illinois Vehicle Code is $150 or greater, the additional $50 which is charged as provided for by subsection (c) of Section 11-1002.5 of the Illinois Vehicle Code shall be disbursed by the circuit clerk to a school district or districts for school safety purposes as provided by subsection (c) of Section 11-1002.5 of the Illinois Vehicle Code.

(5) When a mandatory drug court fee of up to $5 is

assessed as provided in subsection (f) of Section 5-1101 of the Counties Code, it shall be disbursed by the circuit clerk as provided in subsection (f) of Section 5-1101 of the Counties Code.

(6) When a mandatory teen court, peer jury, youth

court, or other youth diversion program fee is assessed as provided in subsection (e) of Section 5-1101 of the Counties Code, it shall be disbursed by the circuit clerk as provided in subsection (e) of Section 5-1101 of the Counties Code.

(7) When a Children's Advocacy Center fee is assessed

pursuant to subsection (f-5) of Section 5-1101 of the Counties Code, it shall be disbursed by the circuit clerk as provided in subsection (f-5) of Section 5-1101 of the Counties Code.

(8) When a victim impact panel fee is assessed

pursuant to subsection (b) of Section 11-501.01 of the Illinois Vehicle Code, it shall be disbursed by the circuit clerk to the victim impact panel to be attended by the defendant.

(9) When a new fee collected in traffic cases is

enacted after January 1, 2010 (the effective date of Public Act 96-735), it shall be excluded from the percentage disbursement provisions of this Section unless otherwise indicated by law.

(f) Any person who receives a disposition of court supervision for a violation of Section 11-501 of the Illinois Vehicle Code shall, in addition to any other fines, fees, and court costs, pay an additional fee of $50, which shall be collected by the circuit clerk and then remitted to the State Treasurer for deposit into the Roadside Memorial Fund, a special fund in the State treasury. However, the court may waive the fee if full restitution is complied with. Subject to appropriation, all moneys in the Roadside Memorial Fund shall be used by the Department of Transportation to pay fees imposed under subsection (f) of Section 20 of the Roadside Memorial Act. The fee shall be remitted by the circuit clerk within one month after receipt to the State Treasurer for deposit into the Roadside Memorial Fund.
(g) For any conviction or disposition of court supervision for a violation of Section 11-1429 of the Illinois Vehicle Code, the circuit clerk shall distribute the fines paid by the person as specified by subsection (h) of Section 11-1429 of the Illinois Vehicle Code.
(Source: P.A. 97-333, eff. 8-12-11; 97-1108, eff. 1-1-13; 97-1150, eff. 1-25-13; 98-658, eff. 6-23-14.)

(705 ILCS 105/27.6)
(Section as amended by P.A. 96-286, 96-576, 96-578, 96-625, 96-667, 96-1175, 96-1342, 97-434, 97-1051, 97-1108, 97-1150, 98-658, 98-1013, 99-78, and 99-455)
Sec. 27.6. (a) All fees, fines, costs, additional penalties, bail balances assessed or forfeited, and any other amount paid by a person to the circuit clerk equalling an amount of $55 or more, except the fine imposed by Section 5-9-1.15 of the Unified Code of Corrections, the additional fee required by subsections (b) and (c), restitution under Section 5-5-6 of the Unified Code of Corrections, contributions to a local anti-crime program ordered pursuant to Section 5-6-3(b)(13) or Section 5-6-3.1(c)(13) of the Unified Code of Corrections, reimbursement for the costs of an emergency response as provided under Section 11-501 of the Illinois Vehicle Code, any fees collected for attending a traffic safety program under paragraph (c) of Supreme Court Rule 529, any fee collected on behalf of a State's Attorney under Section 4-2002 of the Counties Code or a sheriff under Section 4-5001 of the Counties Code, or any cost imposed under Section 124A-5 of the Code of Criminal Procedure of 1963, for convictions, orders of supervision, or any other disposition for a violation of Chapters 3, 4, 6, 11, and 12 of the Illinois Vehicle Code, or a similar provision of a local ordinance, and any violation of the Child Passenger Protection Act, or a similar provision of a local ordinance, and except as otherwise provided in this Section shall be disbursed within 60 days after receipt by the circuit clerk as follows: 44.5% shall be disbursed to the entity authorized by law to receive the fine imposed in the case; 16.825% shall be disbursed to the State Treasurer; and 38.675% shall be disbursed to the county's general corporate fund. Of the 16.825% disbursed to the State Treasurer, 2/17 shall be deposited by the State Treasurer into the Violent Crime Victims Assistance Fund, 5.052/17 shall be deposited into the Traffic and Criminal Conviction Surcharge Fund, 3/17 shall be deposited into the Drivers Education Fund, and 6.948/17 shall be deposited into the Trauma Center Fund. Of the 6.948/17 deposited into the Trauma Center Fund from the 16.825% disbursed to the State Treasurer, 50% shall be disbursed to the Department of Public Health and 50% shall be disbursed to the Department of Healthcare and Family Services. For fiscal year 1993, amounts deposited into the Violent Crime Victims Assistance Fund, the Traffic and Criminal Conviction Surcharge Fund, or the Drivers Education Fund shall not exceed 110% of the amounts deposited into those funds in fiscal year 1991. Any amount that exceeds the 110% limit shall be distributed as follows: 50% shall be disbursed to the county's general corporate fund and 50% shall be disbursed to the entity authorized by law to receive the fine imposed in the case. Not later than March 1 of each year the circuit clerk shall submit a report of the amount of funds remitted to the State Treasurer under this Section during the preceding year based upon independent verification of fines and fees. All counties shall be subject to this Section, except that counties with a population under 2,000,000 may, by ordinance, elect not to be subject to this Section. For offenses subject to this Section, judges shall impose one total sum of money payable for violations. The circuit clerk may add on no additional amounts except for amounts that are required by Sections 27.3a and 27.3c of this Act, unless those amounts are specifically waived by the judge. With respect to money collected by the circuit clerk as a result of forfeiture of bail, ex parte judgment or guilty plea pursuant to Supreme Court Rule 529, the circuit clerk shall first deduct and pay amounts required by Sections 27.3a and 27.3c of this Act. This Section is a denial and limitation of home rule powers and functions under subsection (h) of Section 6 of Article VII of the Illinois Constitution.
(b) In addition to any other fines and court costs assessed by the courts, any person convicted or receiving an order of supervision for driving under the influence of alcohol or drugs shall pay an additional fee of $100 to the clerk of the circuit court. This amount, less 2 1/2% that shall be used to defray administrative costs incurred by the clerk, shall be remitted by the clerk to the Treasurer within 60 days after receipt for deposit into the Trauma Center Fund. This additional fee of $100 shall not be considered a part of the fine for purposes of any reduction in the fine for time served either before or after sentencing. Not later than March 1 of each year the Circuit Clerk shall submit a report of the amount of funds remitted to the State Treasurer under this subsection during the preceding calendar year.
(b-1) In addition to any other fines and court costs assessed by the courts, any person convicted or receiving an order of supervision for driving under the influence of alcohol or drugs shall pay an additional fee of $5 to the clerk of the circuit court. This amount, less 2 1/2% that shall be used to defray administrative costs incurred by the clerk, shall be remitted by the clerk to the Treasurer within 60 days after receipt for deposit into the Spinal Cord Injury Paralysis Cure Research Trust Fund. This additional fee of $5 shall not be considered a part of the fine for purposes of any reduction in the fine for time served either before or after sentencing. Not later than March 1 of each year the Circuit Clerk shall submit a report of the amount of funds remitted to the State Treasurer under this subsection during the preceding calendar year.
(c) In addition to any other fines and court costs assessed by the courts, any person convicted for a violation of Sections 24-1.1, 24-1.2, or 24-1.5 of the Criminal Code of 1961 or the Criminal Code of 2012 or a person sentenced for a violation of the Cannabis Control Act, the Illinois Controlled Substances Act, or the Methamphetamine Control and Community Protection Act shall pay an additional fee of $100 to the clerk of the circuit court. This amount, less 2 1/2% that shall be used to defray administrative costs incurred by the clerk, shall be remitted by the clerk to the Treasurer within 60 days after receipt for deposit into the Trauma Center Fund. This additional fee of $100 shall not be considered a part of the fine for purposes of any reduction in the fine for time served either before or after sentencing. Not later than March 1 of each year the Circuit Clerk shall submit a report of the amount of funds remitted to the State Treasurer under this subsection during the preceding calendar year.
(c-1) In addition to any other fines and court costs assessed by the courts, any person sentenced for a violation of the Cannabis Control Act, the Illinois Controlled Substances Act, or the Methamphetamine Control and Community Protection Act shall pay an additional fee of $5 to the clerk of the circuit court. This amount, less 2 1/2% that shall be used to defray administrative costs incurred by the clerk, shall be remitted by the clerk to the Treasurer within 60 days after receipt for deposit into the Spinal Cord Injury Paralysis Cure Research Trust Fund. This additional fee of $5 shall not be considered a part of the fine for purposes of any reduction in the fine for time served either before or after sentencing. Not later than March 1 of each year the Circuit Clerk shall submit a report of the amount of funds remitted to the State Treasurer under this subsection during the preceding calendar year.
(d) The following amounts must be remitted to the State Treasurer for deposit into the Illinois Animal Abuse Fund:
(1) 50% of the amounts collected for felony offenses

under Sections 3, 3.01, 3.02, 3.03, 4, 4.01, 4.03, 4.04, 5, 5.01, 6, 7, 7.5, 7.15, and 16 of the Humane Care for Animals Act and Section 26-5 or 48-1 of the Criminal Code of 1961 or the Criminal Code of 2012;

(2) 20% of the amounts collected for Class A and

Class B misdemeanors under Sections 3, 3.01, 4, 4.01, 4.03, 4.04, 5, 5.01, 6, 7, 7.1, 7.5, 7.15, and 16 of the Humane Care for Animals Act and Section 26-5 or 48-1 of the Criminal Code of 1961 or the Criminal Code of 2012; and

(3) 50% of the amounts collected for Class C

misdemeanors under Sections 4.01 and 7.1 of the Humane Care for Animals Act and Section 26-5 or 48-1 of the Criminal Code of 1961 or the Criminal Code of 2012.

(e) Any person who receives a disposition of court supervision for a violation of the Illinois Vehicle Code or a similar provision of a local ordinance shall, in addition to any other fines, fees, and court costs, pay an additional fee of $29, to be disbursed as provided in Section 16-104c of the Illinois Vehicle Code. In addition to the fee of $29, the person shall also pay a fee of $6, if not waived by the court. If this $6 fee is collected, $5.50 of the fee shall be deposited into the Circuit Court Clerk Operation and Administrative Fund created by the Clerk of the Circuit Court and 50 cents of the fee shall be deposited into the Prisoner Review Board Vehicle and Equipment Fund in the State treasury.
(f) This Section does not apply to the additional child pornography fines assessed and collected under Section 5-9-1.14 of the Unified Code of Corrections.
(g) (Blank).
(h) (Blank).
(i) Of the amounts collected as fines under subsection (b) of Section 3-712 of the Illinois Vehicle Code, 99% shall be deposited into the Illinois Military Family Relief Fund and 1% shall be deposited into the Circuit Court Clerk Operation and Administrative Fund created by the Clerk of the Circuit Court to be used to offset the costs incurred by the Circuit Court Clerk in performing the additional duties required to collect and disburse funds to entities of State and local government as provided by law.
(j) Any person convicted of, pleading guilty to, or placed on supervision for a serious traffic violation, as defined in Section 1-187.001 of the Illinois Vehicle Code, a violation of Section 11-501 of the Illinois Vehicle Code, or a violation of a similar provision of a local ordinance shall pay an additional fee of $35, to be disbursed as provided in Section 16-104d of that Code.
This subsection (j) becomes inoperative on January 1, 2020.
(k) For any conviction or disposition of court supervision for a violation of Section 11-1429 of the Illinois Vehicle Code, the circuit clerk shall distribute the fines paid by the person as specified by subsection (h) of Section 11-1429 of the Illinois Vehicle Code.
(l) Any person who receives a disposition of court supervision for a violation of Section 11-501 of the Illinois Vehicle Code or a similar provision of a local ordinance shall, in addition to any other fines, fees, and court costs, pay an additional fee of $50, which shall be collected by the circuit clerk and then remitted to the State Treasurer for deposit into the Roadside Memorial Fund, a special fund in the State treasury. However, the court may waive the fee if full restitution is complied with. Subject to appropriation, all moneys in the Roadside Memorial Fund shall be used by the Department of Transportation to pay fees imposed under subsection (f) of Section 20 of the Roadside Memorial Act. The fee shall be remitted by the circuit clerk within one month after receipt to the State Treasurer for deposit into the Roadside Memorial Fund.
(m) Of the amounts collected as fines under subsection (c) of Section 411.4 of the Illinois Controlled Substances Act or subsection (c) of Section 90 of the Methamphetamine Control and Community Protection Act, 99% shall be deposited to the law enforcement agency or fund specified and 1% shall be deposited into the Circuit Court Clerk Operation and Administrative Fund to be used to offset the costs incurred by the Circuit Court Clerk in performing the additional duties required to collect and disburse funds to entities of State and local government as provided by law.
(n) In addition to any other fines and court costs assessed by the courts, any person who is convicted of or pleads guilty to a violation of the Criminal Code of 1961 or the Criminal Code of 2012, or a similar provision of a local ordinance, or who is convicted of, pleads guilty to, or receives a disposition of court supervision for a violation of the Illinois Vehicle Code, or a similar provision of a local ordinance, shall pay an additional fee of $15 to the clerk of the circuit court. This additional fee of $15 shall not be considered a part of the fine for purposes of any reduction in the fine for time served either before or after sentencing. This amount, less 2.5% that shall be used to defray administrative costs incurred by the clerk, shall be remitted by the clerk to the State Treasurer within 60 days after receipt for deposit into the State Police Merit Board Public Safety Fund.
(o) The amounts collected as fines under Sections 10-9, 11-14.1, 11-14.3, and 11-18 of the Criminal Code of 2012 shall be collected by the circuit clerk and distributed as provided under Section 5-9-1.21 of the Unified Code of Corrections in lieu of any disbursement under subsection (a) of this Section.
(p) In addition to any other fees and penalties imposed, any person who is convicted of or pleads guilty to a violation of Section 20-1 or Section 20-1.1 of the Criminal Code of 2012 shall pay an additional fee of $250 to the clerk of the circuit court. This additional fee of $250 shall not be considered a part of the fine for purposes of any reduction in the fine for time served either before or after sentencing. This amount, less 2.5% that shall be used to defray administrative costs incurred by the clerk, shall be remitted by the clerk to the Department of Insurance within 60 days after receipt for deposit into the George Bailey Memorial Fund.
(Source: P.A. 98-658, eff. 6-23-14; 98-1013, eff. 1-1-15; 99-78, eff. 7-20-15; 99-455, eff. 1-1-16.)

(Section as amended by P.A. 96-576, 96-578, 96-625, 96-667, 96-735, 96-1175, 96-1342, 97-434, 97-1051, 97-1108, 97-1150, 98-658, 98-1013, 99-78, and 99-455)
Sec. 27.6. (a) All fees, fines, costs, additional penalties, bail balances assessed or forfeited, and any other amount paid by a person to the circuit clerk equalling an amount of $55 or more, except the fine imposed by Section 5-9-1.15 of the Unified Code of Corrections, the additional fee required by subsections (b) and (c), restitution under Section 5-5-6 of the Unified Code of Corrections, contributions to a local anti-crime program ordered pursuant to Section 5-6-3(b)(13) or Section 5-6-3.1(c)(13) of the Unified Code of Corrections, reimbursement for the costs of an emergency response as provided under Section 11-501 of the Illinois Vehicle Code, any fees collected for attending a traffic safety program under paragraph (c) of Supreme Court Rule 529, any fee collected on behalf of a State's Attorney under Section 4-2002 of the Counties Code or a sheriff under Section 4-5001 of the Counties Code, or any cost imposed under Section 124A-5 of the Code of Criminal Procedure of 1963, for convictions, orders of supervision, or any other disposition for a violation of Chapters 3, 4, 6, 11, and 12 of the Illinois Vehicle Code, or a similar provision of a local ordinance, and any violation of the Child Passenger Protection Act, or a similar provision of a local ordinance, and except as otherwise provided in this Section shall be disbursed within 60 days after receipt by the circuit clerk as follows: 44.5% shall be disbursed to the entity authorized by law to receive the fine imposed in the case; 16.825% shall be disbursed to the State Treasurer; and 38.675% shall be disbursed to the county's general corporate fund. Of the 16.825% disbursed to the State Treasurer, 2/17 shall be deposited by the State Treasurer into the Violent Crime Victims Assistance Fund, 5.052/17 shall be deposited into the Traffic and Criminal Conviction Surcharge Fund, 3/17 shall be deposited into the Drivers Education Fund, and 6.948/17 shall be deposited into the Trauma Center Fund. Of the 6.948/17 deposited into the Trauma Center Fund from the 16.825% disbursed to the State Treasurer, 50% shall be disbursed to the Department of Public Health and 50% shall be disbursed to the Department of Healthcare and Family Services. For fiscal year 1993, amounts deposited into the Violent Crime Victims Assistance Fund, the Traffic and Criminal Conviction Surcharge Fund, or the Drivers Education Fund shall not exceed 110% of the amounts deposited into those funds in fiscal year 1991. Any amount that exceeds the 110% limit shall be distributed as follows: 50% shall be disbursed to the county's general corporate fund and 50% shall be disbursed to the entity authorized by law to receive the fine imposed in the case. Not later than March 1 of each year the circuit clerk shall submit a report of the amount of funds remitted to the State Treasurer under this Section during the preceding year based upon independent verification of fines and fees. All counties shall be subject to this Section, except that counties with a population under 2,000,000 may, by ordinance, elect not to be subject to this Section. For offenses subject to this Section, judges shall impose one total sum of money payable for violations. The circuit clerk may add on no additional amounts except for amounts that are required by Sections 27.3a and 27.3c of this Act, Section 16-104c of the Illinois Vehicle Code, and subsection (a) of Section 5-1101 of the Counties Code, unless those amounts are specifically waived by the judge. With respect to money collected by the circuit clerk as a result of forfeiture of bail, ex parte judgment or guilty plea pursuant to Supreme Court Rule 529, the circuit clerk shall first deduct and pay amounts required by Sections 27.3a and 27.3c of this Act. Unless a court ordered payment schedule is implemented or fee requirements are waived pursuant to court order, the clerk of the court may add to any unpaid fees and costs a delinquency amount equal to 5% of the unpaid fees that remain unpaid after 30 days, 10% of the unpaid fees that remain unpaid after 60 days, and 15% of the unpaid fees that remain unpaid after 90 days. Notice to those parties may be made by signage posting or publication. The additional delinquency amounts collected under this Section shall be deposited in the Circuit Court Clerk Operation and Administrative Fund to be used to defray administrative costs incurred by the circuit clerk in performing the duties required to collect and disburse funds. This Section is a denial and limitation of home rule powers and functions under subsection (h) of Section 6 of Article VII of the Illinois Constitution.
(b) In addition to any other fines and court costs assessed by the courts, any person convicted or receiving an order of supervision for driving under the influence of alcohol or drugs shall pay an additional fee of $100 to the clerk of the circuit court. This amount, less 2 1/2% that shall be used to defray administrative costs incurred by the clerk, shall be remitted by the clerk to the Treasurer within 60 days after receipt for deposit into the Trauma Center Fund. This additional fee of $100 shall not be considered a part of the fine for purposes of any reduction in the fine for time served either before or after sentencing. Not later than March 1 of each year the Circuit Clerk shall submit a report of the amount of funds remitted to the State Treasurer under this subsection during the preceding calendar year.
(b-1) In addition to any other fines and court costs assessed by the courts, any person convicted or receiving an order of supervision for driving under the influence of alcohol or drugs shall pay an additional fee of $5 to the clerk of the circuit court. This amount, less 2 1/2% that shall be used to defray administrative costs incurred by the clerk, shall be remitted by the clerk to the Treasurer within 60 days after receipt for deposit into the Spinal Cord Injury Paralysis Cure Research Trust Fund. This additional fee of $5 shall not be considered a part of the fine for purposes of any reduction in the fine for time served either before or after sentencing. Not later than March 1 of each year the Circuit Clerk shall submit a report of the amount of funds remitted to the State Treasurer under this subsection during the preceding calendar year.
(c) In addition to any other fines and court costs assessed by the courts, any person convicted for a violation of Sections 24-1.1, 24-1.2, or 24-1.5 of the Criminal Code of 1961 or the Criminal Code of 2012 or a person sentenced for a violation of the Cannabis Control Act, the Illinois Controlled Substances Act, or the Methamphetamine Control and Community Protection Act shall pay an additional fee of $100 to the clerk of the circuit court. This amount, less 2 1/2% that shall be used to defray administrative costs incurred by the clerk, shall be remitted by the clerk to the Treasurer within 60 days after receipt for deposit into the Trauma Center Fund. This additional fee of $100 shall not be considered a part of the fine for purposes of any reduction in the fine for time served either before or after sentencing. Not later than March 1 of each year the Circuit Clerk shall submit a report of the amount of funds remitted to the State Treasurer under this subsection during the preceding calendar year.
(c-1) In addition to any other fines and court costs assessed by the courts, any person sentenced for a violation of the Cannabis Control Act, the Illinois Controlled Substances Act, or the Methamphetamine Control and Community Protection Act shall pay an additional fee of $5 to the clerk of the circuit court. This amount, less 2 1/2% that shall be used to defray administrative costs incurred by the clerk, shall be remitted by the clerk to the Treasurer within 60 days after receipt for deposit into the Spinal Cord Injury Paralysis Cure Research Trust Fund. This additional fee of $5 shall not be considered a part of the fine for purposes of any reduction in the fine for time served either before or after sentencing. Not later than March 1 of each year the Circuit Clerk shall submit a report of the amount of funds remitted to the State Treasurer under this subsection during the preceding calendar year.
(d) The following amounts must be remitted to the State Treasurer for deposit into the Illinois Animal Abuse Fund:
(1) 50% of the amounts collected for felony offenses

under Sections 3, 3.01, 3.02, 3.03, 4, 4.01, 4.03, 4.04, 5, 5.01, 6, 7, 7.5, 7.15, and 16 of the Humane Care for Animals Act and Section 26-5 or 48-1 of the Criminal Code of 1961 or the Criminal Code of 2012;

(2) 20% of the amounts collected for Class A and

Class B misdemeanors under Sections 3, 3.01, 4, 4.01, 4.03, 4.04, 5, 5.01, 6, 7, 7.1, 7.5, 7.15, and 16 of the Humane Care for Animals Act and Section 26-5 or 48-1 of the Criminal Code of 1961 or the Criminal Code of 2012; and

(3) 50% of the amounts collected for Class C

misdemeanors under Sections 4.01 and 7.1 of the Humane Care for Animals Act and Section 26-5 or 48-1 of the Criminal Code of 1961 or the Criminal Code of 2012.

(e) Any person who receives a disposition of court supervision for a violation of the Illinois Vehicle Code or a similar provision of a local ordinance shall, in addition to any other fines, fees, and court costs, pay an additional fee of $29, to be disbursed as provided in Section 16-104c of the Illinois Vehicle Code. In addition to the fee of $29, the person shall also pay a fee of $6, if not waived by the court. If this $6 fee is collected, $5.50 of the fee shall be deposited into the Circuit Court Clerk Operation and Administrative Fund created by the Clerk of the Circuit Court and 50 cents of the fee shall be deposited into the Prisoner Review Board Vehicle and Equipment Fund in the State treasury.
(f) This Section does not apply to the additional child pornography fines assessed and collected under Section 5-9-1.14 of the Unified Code of Corrections.
(g) Any person convicted of or pleading guilty to a serious traffic violation, as defined in Section 1-187.001 of the Illinois Vehicle Code, shall pay an additional fee of $35, to be disbursed as provided in Section 16-104d of that Code. This subsection (g) becomes inoperative on January 1, 2020.
(h) In all counties having a population of 3,000,000 or more inhabitants,
(1) A person who is found guilty of or pleads guilty

to violating subsection (a) of Section 11-501 of the Illinois Vehicle Code, including any person placed on court supervision for violating subsection (a), shall be fined $750 as provided for by subsection (f) of Section 11-501.01 of the Illinois Vehicle Code, payable to the circuit clerk, who shall distribute the money pursuant to subsection (f) of Section 11-501.01 of the Illinois Vehicle Code.

(2) When a crime laboratory DUI analysis fee of $150,

provided for by Section 5-9-1.9 of the Unified Code of Corrections is assessed, it shall be disbursed by the circuit clerk as provided by subsection (f) of Section 5-9-1.9 of the Unified Code of Corrections.

(3) When a fine for a violation of Section 11-605.1

of the Illinois Vehicle Code is $250 or greater, the person who violated that Section shall be charged an additional $125 as provided for by subsection (e) of Section 11-605.1 of the Illinois Vehicle Code, which shall be disbursed by the circuit clerk to a State or county Transportation Safety Highway Hire-back Fund as provided by subsection (e) of Section 11-605.1 of the Illinois Vehicle Code.

(4) When a fine for a violation of subsection (a) of

Section 11-605 of the Illinois Vehicle Code is $150 or greater, the additional $50 which is charged as provided for by subsection (f) of Section 11-605 of the Illinois Vehicle Code shall be disbursed by the circuit clerk to a school district or districts for school safety purposes as provided by subsection (f) of Section 11-605.

(5) When a fine for a violation of subsection (a) of

Section 11-1002.5 of the Illinois Vehicle Code is $150 or greater, the additional $50 which is charged as provided for by subsection (c) of Section 11-1002.5 of the Illinois Vehicle Code shall be disbursed by the circuit clerk to a school district or districts for school safety purposes as provided by subsection (c) of Section 11-1002.5 of the Illinois Vehicle Code.

(6) When a mandatory drug court fee of up to $5 is

assessed as provided in subsection (f) of Section 5-1101 of the Counties Code, it shall be disbursed by the circuit clerk as provided in subsection (f) of Section 5-1101 of the Counties Code.

(7) When a mandatory teen court, peer jury, youth

court, or other youth diversion program fee is assessed as provided in subsection (e) of Section 5-1101 of the Counties Code, it shall be disbursed by the circuit clerk as provided in subsection (e) of Section 5-1101 of the Counties Code.

(8) When a Children's Advocacy Center fee is assessed

pursuant to subsection (f-5) of Section 5-1101 of the Counties Code, it shall be disbursed by the circuit clerk as provided in subsection (f-5) of Section 5-1101 of the Counties Code.

(9) When a victim impact panel fee is assessed

pursuant to subsection (b) of Section 11-501.01 of the Vehicle Code, it shall be disbursed by the circuit clerk to the victim impact panel to be attended by the defendant.

(10) When a new fee collected in traffic cases is

enacted after the effective date of this subsection (h), it shall be excluded from the percentage disbursement provisions of this Section unless otherwise indicated by law.

(i) Of the amounts collected as fines under subsection (b) of Section 3-712 of the Illinois Vehicle Code, 99% shall be deposited into the Illinois Military Family Relief Fund and 1% shall be deposited into the Circuit Court Clerk Operation and Administrative Fund created by the Clerk of the Circuit Court to be used to offset the costs incurred by the Circuit Court Clerk in performing the additional duties required to collect and disburse funds to entities of State and local government as provided by law.
(j) (Blank).
(k) For any conviction or disposition of court supervision for a violation of Section 11-1429 of the Illinois Vehicle Code, the circuit clerk shall distribute the fines paid by the person as specified by subsection (h) of Section 11-1429 of the Illinois Vehicle Code.
(l) Any person who receives a disposition of court supervision for a violation of Section 11-501 of the Illinois Vehicle Code or a similar provision of a local ordinance shall, in addition to any other fines, fees, and court costs, pay an additional fee of $50, which shall be collected by the circuit clerk and then remitted to the State Treasurer for deposit into the Roadside Memorial Fund, a special fund in the State treasury. However, the court may waive the fee if full restitution is complied with. Subject to appropriation, all moneys in the Roadside Memorial Fund shall be used by the Department of Transportation to pay fees imposed under subsection (f) of Section 20 of the Roadside Memorial Act. The fee shall be remitted by the circuit clerk within one month after receipt to the State Treasurer for deposit into the Roadside Memorial Fund.
(m) Of the amounts collected as fines under subsection (c) of Section 411.4 of the Illinois Controlled Substances Act or subsection (c) of Section 90 of the Methamphetamine Control and Community Protection Act, 99% shall be deposited to the law enforcement agency or fund specified and 1% shall be deposited into the Circuit Court Clerk Operation and Administrative Fund to be used to offset the costs incurred by the Circuit Court Clerk in performing the additional duties required to collect and disburse funds to entities of State and local government as provided by law.
(n) In addition to any other fines and court costs assessed by the courts, any person who is convicted of or pleads guilty to a violation of the Criminal Code of 1961 or the Criminal Code of 2012, or a similar provision of a local ordinance, or who is convicted of, pleads guilty to, or receives a disposition of court supervision for a violation of the Illinois Vehicle Code, or a similar provision of a local ordinance, shall pay an additional fee of $15 to the clerk of the circuit court. This additional fee of $15 shall not be considered a part of the fine for purposes of any reduction in the fine for time served either before or after sentencing. This amount, less 2.5% that shall be used to defray administrative costs incurred by the clerk, shall be remitted by the clerk to the State Treasurer within 60 days after receipt for deposit into the State Police Merit Board Public Safety Fund.
(o) The amounts collected as fines under Sections 10-9, 11-14.1, 11-14.3, and 11-18 of the Criminal Code of 2012 shall be collected by the circuit clerk and distributed as provided under Section 5-9-1.21 of the Unified Code of Corrections in lieu of any disbursement under subsection (a) of this Section.
(p) In addition to any other fees and penalties imposed, any person who is convicted of or pleads guilty to a violation of Section 20-1 or Section 20-1.1 of the Criminal Code of 2012 shall pay an additional fee of $250 to the clerk of the circuit court. This additional fee of $250 shall not be considered a part of the fine for purposes of any reduction in the fine for time served either before or after sentencing. This amount, less 2.5% that shall be used to defray administrative costs incurred by the clerk, shall be remitted by the clerk to the Department of Insurance within 60 days after receipt for deposit into the George Bailey Memorial Fund.
(Source: P.A. 98-658, eff. 6-23-14; 98-1013, eff. 1-1-15; 99-78, eff. 7-20-15; 99-455, eff. 1-1-16.)

(705 ILCS 105/27.7)
Sec. 27.7. Children's waiting room. The expense of establishing and maintaining a children's waiting room for children whose parents or guardians are attending a court hearing as a litigant, witness, or for other court purposes as determined by the court may be borne by the county. To defray that expense in any county having established a children's waiting room or that elects to establish such a system, the county board may require the clerk of the circuit court in the county to charge and collect a children's waiting room fee of not more than $10 through December 31, 2021 and not more than $8 on and after January 1, 2022. The fee shall be paid at the time of filing the first pleading, paper, or other appearance filed by each party in all civil cases. No additional fee shall be required if more than one party is presented in a single pleading, paper, or other appearance. The fee shall be collected in the manner in which all other fees or costs are collected.
Each clerk shall commence the charges and collection upon receipt of written notice from the chairman of the county board together with a certified copy of the board's resolution. The clerk shall file the resolution of record in his or her office.
The fees shall be in addition to all other fees and charges of the clerks, shall be assessable as costs, and may be waived only if the judge specifically provides for the waiver of the children's waiting room fee. The fees shall be remitted monthly by the clerk to the county treasurer, to be retained by the treasurer in a special fund designated as the children's waiting room fund. The fund shall be audited by the county auditor, and the county board shall make expenditure from the fund in payment of any cost related to the establishment and maintenance of the children's waiting room, including personnel, heat, light, telephone, security, rental of space, or any other item in connection with the operation of a children's waiting room.
The fees shall not be charged in any matter coming to the clerk on a change of venue, nor in any proceeding to review the decision of any administrative officer, agency, or body.
(Source: P.A. 99-859, eff. 8-19-16.)

(705 ILCS 105/27.8)
Sec. 27.8. Annual audit.
(a) Beginning with fiscal years ending in 1999 and all fiscal years thereafter, in addition to any other audits required by law, the county board of each county shall cause an audit of the office of the circuit clerk to be made annually at the close of the county's fiscal year by a licensed public accountant. The county auditor and his or her staff may assist with the audit. The audit shall consist of a letter report that expresses an opinion on the financial statements of the circuit clerk, a letter report that expresses an opinion on internal controls of the circuit clerk, a letter report on the circuit clerk's compliance with applicable statutes, rules, and procedures relating to assessment, collection, and distribution of funds, including the timeliness of those actions, any documentation or statements necessary to support the findings and opinions of the auditors, and any supplemental schedules or other documents required by the audit guidelines. A listing of applicable legal requirements shall be compiled by the Administrative Office of the Illinois Courts and made available to auditors for their compliance testing.
The county board may include additional requirements in the audit.
(b) The audits shall be completed in accordance with generally accepted government auditing standards and generally accepted auditing standards. The audit shall be completed within 6 months after the end of the fiscal year. The county board may grant an extension of up to 6 months for the completion of the audit.
(c) The expenses of conducting and filing the audit shall be paid by the county from the circuit clerk's appropriations, and the county board shall make provisions for the payment unless another person or entity agrees, in writing, to pay the expenses.
(d) The audit shall be filed with the Administrative Office of the Illinois Courts, the State Comptroller, the circuit clerk, and the county board within one month after the completion of the audit.
(e) The Administrative Office of the Illinois Courts shall disseminate auditing guidelines to the county boards and the circuit clerks. The Auditor General's Office shall update, with the assistance of the Administrative Office of the Illinois Courts, the auditing guidelines as necessary from time to time. Revised guidelines shall be available to the Administrative Office of the Illinois Courts for dissemination to the county boards and the circuit clerks.
(f) The auditing requirements of this Section may be included in the audit required by Section 6-31003 of the Counties Code.
(g) This Section is intended to require a comprehensive audit of the circuit clerks and to eliminate duplicative audits of the circuit clerk. The audit performed under this Section shall be available, upon request, to the public.
(Source: P.A. 90-350, eff. 1-1-98; 90-655, eff. 7-30-98.)

(705 ILCS 105/27.9)
Sec. 27.9. Frivolous lawsuits filed by prisoners.
(a) The fees of the clerks of the circuit court shall not be waived for a petitioner who is a prisoner in an Illinois Department of Corrections facility who files a pleading, motion, or other filing which purports to be a legal document in a lawsuit seeking post-conviction relief under Article 122 of the Code of Criminal Procedure of 1963, pursuant to Section 116-3 of the Code of Criminal Procedure of 1963, or in a habeas corpus action under Article X of the Code of Civil Procedure and the defendant is the State, the Illinois Department of Corrections, or the Prisoner Review Board or any of their officers or employees, and the court makes a specific finding that the pleading, motion, or other filing which purports to be a legal document is frivolous.
(b) "Frivolous" means that a pleading, motion, or other filing which purports to be a legal document filed by a prisoner in his or her lawsuit meets any or all of the following criteria:
(1) it lacks an arguable basis either in law or in

fact;

(2) it is being presented for any improper purpose,

such as to harass or to cause unnecessary delay or needless increase in the cost of litigation;

(3) the claims, defenses, and other legal contentions

therein are not warranted by existing law or by a nonfrivolous argument for the extension, modification, or reversal of existing law or the establishment of new law;

(4) the allegations and other factual contentions do

not have evidentiary support or, if specifically so identified, are not likely to have evidentiary support after a reasonable opportunity for further investigation or discovery; or

(5) the denials of factual contentions are not

warranted on the evidence, or if specifically so identified, are not reasonably based on a lack of information or belief.

(Source: P.A. 90-505, eff. 8-19-97; 90-655, eff. 7-30-98.)

(705 ILCS 105/27.10)
(This Section was added by P.A. 94-677, which has been held unconstitutional)
Sec. 27.10. Secretary of Financial and Professional Regulation. Each clerk of the circuit court shall provide to the Secretary of Financial and Professional Regulation such information as the Secretary of Financial and Professional Regulation requests under Section 155.19 of the Illinois Insurance Code.
(Source: P.A. 94-677, eff. 8-25-05.)

(705 ILCS 105/28)
Sec. 28. Supreme Court Clerk; fees. At the time of filing a petition or record, the petitioner or appellant shall pay to the Clerk of the Supreme Court the sum of $25. That sum shall be in full payment of all services of the clerk on behalf of the petitioner or appellant, except the making of a complete record, or copies of records, papers, or orders. The respondent or appellee, before entering an appearance or filing any paper, shall pay to the Clerk of the Supreme Court the sum of $15, which sum shall be in full payment of all services of the clerk on behalf of the respondent or appellee, except the making of a complete record, or copies of records, papers, or orders.
The fee for each official certificate and seal is $1.
The fee for making a complete record, copy of a record, or other papers in this office is a reasonable fee per page as established by the Supreme Court, except that the clerk shall furnish without cost, to parties in interest or their attorneys of record, copies of opinions or orders. In furtherance of the public interest, the clerk may furnish copies of opinions or orders without cost to other individuals or entities.
The fee for preparing a law license, certifying it with the seal, administering the oath, and transcribing the name on the roll of attorneys is $5.
After the effective date of this amendatory Act of the 98th General Assembly, the amount of any fee collected under this Section may be set by Supreme Court rule, except that the amount of the fees collected under this Section shall remain as set by statute until the Supreme Court adopts rules specifying a higher or lower fee amount.
There is created the Supreme Court Special Purposes Fund, a special fund in the State treasury. Moneys collected under this Section shall be deposited into the Supreme Court Special Purposes Fund. Moneys in the Supreme Court Special Purposes Fund shall be used by the Supreme Court for:
(1) costs associated with electronic filing and other

e-business programs and case management systems in the circuit and reviewing courts; and

(2) the operation of committees and commissions

established by the Supreme Court.

(Source: P.A. 98-324, eff. 10-1-13; 99-859, eff. 8-19-16.)

(705 ILCS 105/29)
Sec. 29. Salary; disposition of fees; expenditures. The ordinary and contingent expenses of operating the Office of the Clerk of the Supreme Court, including salaries, shall be determined by the Supreme Court and paid from the State treasury on the warrant of the Comptroller out of appropriations made for that purpose by the General Assembly.
Except as specified under Section 28 of this Act, Section 12 of the Professional Service Corporation Act, Section 50-45 of the Limited Liability Company Act, and Section 10 of the Professional Association Act, all fees and costs paid to or received by the Clerk of the Supreme Court shall be paid into the State Treasury.
(Source: P.A. 98-324, eff. 10-1-13.)



705 ILCS 110/ - Circuit Court Clerk Regulation Act.

(705 ILCS 110/0.01) (from Ch. 37, par. 327.9)
Sec. 0.01. Short title. This Act may be cited as the Circuit Court Clerk Regulation Act.
(Source: P.A. 86-1324.)

(705 ILCS 110/1) (from Ch. 37, par. 328)
Sec. 1. It shall be unlawful for any clerk or deputy clerk of a circuit court to prepare or draft any document which is to be filed or recorded in the court in which he or she is clerk or deputy clerk, except such documents as such clerks are by law required, or by some statute authorized to draft or prepare; and that it shall be unlawful for any such clerk or deputy clerk to act as an administrator, executor or guardian, or to act as a trustee by appointment (of any court of which he or she is clerk or deputy clerk) or of the last will of any person who is not a family member of the clerk or deputy clerk.
For purposes of this Section, "family member" shall mean a spouse; child, natural or adopted; parent; brother; or sister of the clerk or deputy clerk.
(Source: P.A. 87-713.)

(705 ILCS 110/2) (from Ch. 37, par. 329)
Sec. 2.
Any person violating Section 1 of this Act shall be guilty of a petty offense and shall be fined $50 for the first offense by any court having jurisdiction and $100 for the second offense, and if such violation is by a county or probate clerk then he may also be removed from his office.
(Source: P.A. 77-2402)



705 ILCS 115/ - Fee Bill Act.

(705 ILCS 115/0.01) (from Ch. 25, par. 27.9)
Sec. 0.01. Short title. This Act may be cited as the Fee Bill Act.
(Source: P.A. 86-1324.)

(705 ILCS 115/1) (from Ch. 25, par. 28)
Sec. 1. Any clerk of any court in this State may, upon written request, issue fee bills for costs at any time within 7 years after the rendition of the judgment or accruing of the right to issue the same.
(Source: P.A. 81-277.)



705 ILCS 120/ - Record on Appeal Fee Act.

(705 ILCS 120/0.01) (from Ch. 53, par. 80.9)
Sec. 0.01. Short title. This Act may be cited as the Record on Appeal Fee Act.
(Source: P.A. 86-1324.)

(705 ILCS 120/1) (from Ch. 53, par. 81)
Sec. 1. Whenever any party to any suit or proceeding in any court desires to take an appeal from such court, whether the original papers or copies are used, the minimum fee for services by the clerk in the preparation, binding and certification of the record is $5.
The fee requirement of this Section does not apply to units of local government or school districts.
(Source: P.A. 79-1414.)



705 ILCS 125/ - Court Statistics Act.

(705 ILCS 125/0.01) (from Ch. 25, par. 29.9)
Sec. 0.01. Short title. This Act may be cited as the Court Statistics Act.
(Source: P.A. 86-1324.)

(705 ILCS 125/1) (from Ch. 25, par. 30)
Sec. 1. The clerks of all courts and all other officers shall comply with the requests made by the Supreme Court for information, statistical data, and reports bearing on the state of the dockets and business transacted by the courts and other matters pertinent to the efficient operation of the judicial system.
(Source: Laws 1963, p. 929.)



705 ILCS 130/ - Domestic Relations Legal Funding Act.

(705 ILCS 130/1)
Sec. 1. Short title. This Act may be cited as the Domestic Relations Legal Funding Act.
(Source: P.A. 89-56, eff. 1-1-96.)

(705 ILCS 130/5)
Sec. 5. Legislative findings. The General Assembly finds that the domestic relations area of law frequently involves individuals who are indigent and unable to obtain legal representation; the courts of Illinois are backlogged with both pre-judgment and post-judgment domestic relations cases involving dissolution of marriage, legal separation, declaration of invalidity of marriage, visitation, custody, child support, paternity, and maintenance issues that require numerous court appearances and lengthy hearings caused in part by individuals who are not represented by legal counsel and who do not understand the proceedings; the resolution of these cases where one or both parties have not been represented by counsel results in the unrepresented party not following the court procedures and orders, many times causing multiple court proceedings, leading to costly and time consuming judicial proceedings revolving around the same issues; providing legal representation to the indigent party in domestic relations cases has a great potential for efficiently reducing the volume of matters which burden the court system in this State; there are social and economic benefits in reducing the number of court proceedings in domestic relations cases; many seemingly minor disputes between individuals may escalate into major social and legal problems without the intervention of legal representation and education about the legal system for all parties; there are compelling reasons for providing legal representation to indigent individuals in domestic relations matters; and not-for-profit charitable organizations have in the past and can continue to make a substantial contribution to the expeditious operation and maintenance of the courts in domestic relations cases pending in this State.
(Source: P.A. 89-56, eff. 1-1-96.)

(705 ILCS 130/10)
Sec. 10. Definitions. As used in this Act:
"Domestic relations legal charity" means a not-for-profit organization which is exempt from the payment of federal income tax pursuant to Section 501(c)(3) of the Internal Revenue Code of 1986 and which is organized to provide legal representation at no charge to indigent litigants in domestic relations matters in the county in which the funds have been raised and are to be distributed under this Act.
"Litigant" means an individual, not a business entity, who is actively involved in a pending lawsuit involving a domestic relations matter or is about to file a new lawsuit involving a domestic relations matter in the county in which the funds provided in this Act have been raised and are to be distributed.
"Domestic relations matter" means any civil lawsuit involving dissolution of marriage, legal separation, declaration of invalidity of marriage, child custody, child visitation, child support, paternity, orders of protection, or children's rights issues.
(Source: P.A. 89-56, eff. 1-1-96.)

(705 ILCS 130/15)
Sec. 15. Fund; fee; administration.
(a) In judicial circuits which include a county with a population of over 650,000 and less than 1,000,000 inhabitants, a domestic relations legal fund may be established by any such county by the passage of an ordinance by the county board.
(b) In each judicial circuit in which the county board has enacted an ordinance authorizing a domestic relations legal fund to be established, the county board shall set a fee to be collected by the clerk of the circuit court on all civil case filings of not less than $1 nor more than $8 to be paid by the plaintiff at the time of the filing of the case and by the defendant at the time of filing an appearance. The county board shall review the amount of the fee on an annual basis and shall increase the amount of the fee, not to exceed the $8 maximum, if the demand for legal representation requires additional funding.
(c) In each judicial circuit in which the county board has enacted an ordinance authorizing the domestic relations legal fund to be established, the clerk of the circuit court shall charge and collect a domestic relations legal fund fee as established by the county ordinance, such fee to be paid by the parties to the action at the time of filing the first pleading in all civil cases. Such fees shall not be charged in any proceeding commenced by or on behalf of a unit of local government.
Such fees shall be in addition to all other fees and charges of such clerks, shall be assessable as costs, and shall be remitted by such clerks monthly to the county treasurers, and shall be disbursed monthly by the county treasurer to the domestic relations legal fund established under this Section. Each such clerk shall commence such charges and collections upon receipt of written notice from the county board of the judicial circuit that a domestic relations legal fund has been established.
(d) Each domestic relations legal fund established under this Section shall be administered by the Chief Judge of the judicial circuit in which the fund is established.
(Source: P.A. 89-56, eff. 1-1-96.)

(705 ILCS 130/20)
Sec. 20. Grant disbursements.
(a) Subject to the supervisory authority of the Supreme Court, the Chief Judge of each judicial circuit in which a domestic relations legal fund has been established shall annually make grant disbursements from the fund to domestic relations legal charities that handle domestic relations matters within the judicial circuit which meet the criteria in this Section.
(b) Disbursements by the Chief Judge shall be made to qualified domestic relations legal charities that operate exclusively within a judicial circuit based on each charity's proportionate share of the total number of domestic relations cases handled, without collecting a fee or charge from the indigent litigant, by all qualified domestic relations legal charities in that circuit during the year prior to application.
(c) In no event shall the disbursements to any domestic relations legal charity in one year exceed $500,000. Any amounts collected under Section 15 but not disbursed in a particular year shall:
(1) in single-county judicial circuits, be paid to

the county treasurer for the administration of justice in the judicial circuit; and

(2) in judicial circuits of more than one county, be

paid to the county treasurers of each county of the judicial circuit for the administration of justice in the judicial circuit, in amounts in proportion to the amounts of the disbursements made by each of the county treasurers to the fund during that year.

(Source: P.A. 89-56, eff. 1-1-96.)

(705 ILCS 130/25)
Sec. 25. Rules.
(a) Subject to the supervisory authority of the Supreme Court, the Chief Judge of each judicial circuit in which a domestic relations legal fund has been established shall make rules pertaining to the operation and standards to be adhered to by the domestic relations legal charity in that judicial circuit in order to qualify for funding. Such rules shall provide for the following:
(1) Each domestic relations legal charity applying

for funding shall report the number of cases which have been successfully resolved in each of the 5 preceding years.

(2) All legal work performed by the domestic

relations legal charity, its staff attorneys, and volunteer attorneys shall be performed without collecting a fee or charge from the indigent clients.

(3) Each domestic relations legal charity receiving

funding under this Act shall maintain records and, subject to attorney-client confidentiality, the records shall be available for inspection by the office of the Chief Judge of the judicial circuit and shall demonstrate adherence to applicable requirements.

(b) Subject to the supervisory authority of the Supreme Court, the Chief Judge of each judicial circuit in which a domestic relations legal fund has been established may make additional rules necessary for the operation of this Act in that judicial circuit.
(Source: P.A. 89-56, eff. 1-1-96.)

(705 ILCS 130/30)
Sec. 30. Confidentiality. All memoranda, work products, and other matters contained in any case files of a domestic relations legal charity, its staff attorneys, and volunteer attorneys in representing any client which are not part of the public record in the court file are subject to the attorney-client confidential relationship and as such shall not be available for examination, except for matters involving review of that relationship.
(Source: P.A. 89-56, eff. 1-1-96.)



705 ILCS 205/ - Attorney Act.

(705 ILCS 205/0.01) (from Ch. 13, par. 0.01)
Sec. 0.01. Short title. This Act may be cited as the Attorney Act.
(Source: P.A. 86-1324.)

(705 ILCS 205/1) (from Ch. 13, par. 1)
Sec. 1. No person shall be permitted to practice as an attorney or counselor at law within this State without having previously obtained a license for that purpose from the Supreme Court of this State.
No person shall receive any compensation directly or indirectly for any legal services other than a regularly licensed attorney, nor may an unlicensed person advertise or hold himself or herself out to provide legal services.
A license, as provided for herein, constitutes the person receiving the same an attorney and counselor at law, according to the law and customs thereof, for and during his good behavior in the practice and authorizes him to demand and receive fees for any services which he may render as an attorney and counselor at law in this State. No person shall be granted a license or renewal authorized by this Act who has defaulted on an educational loan guaranteed by the Illinois Student Assistance Commission; however, a license or renewal may be issued to the aforementioned persons who have established a satisfactory repayment record as determined by the Illinois Student Assistance Commission. No person shall be granted a license or renewal authorized by this Act who is more than 30 days delinquent in complying with a child support order; a license or renewal may be issued, however, if the person has established a satisfactory repayment record as determined (i) by the Department of Healthcare and Family Services (formerly Illinois Department of Public Aid) for cases being enforced under Article X of the Illinois Public Aid Code or (ii) in all other cases by order of court or by written agreement between the custodial parent and non-custodial parent. No person shall be refused a license under this Act on account of sex.
Any person practicing, charging or receiving fees for legal services or advertising or holding himself or herself out to provide legal services within this State, either directly or indirectly, without being licensed to practice as herein required, is guilty of contempt of court and shall be punished accordingly, upon complaint being filed in any Circuit Court of this State. The remedies available include, but are not limited to: (i) appropriate equitable relief; (ii) a civil penalty not to exceed $5,000, which shall be paid to the Illinois Equal Justice Foundation; and (iii) actual damages. Such proceedings shall be conducted in the Courts of the respective counties where the alleged contempt has been committed in the same manner as in cases of indirect contempt and with the right of review by the parties thereto.
The provisions of this Act shall be in addition to other remedies permitted by law and shall not be construed to deprive courts of this State of their inherent right to punish for contempt or to restrain the unauthorized practice of law.
Nothing in this Act shall be construed to conflict with, amend, or modify Section 5 of the Corporation Practice of Law Prohibition Act or prohibit representation of a party by a person who is not an attorney in a proceeding before either panel of the Illinois Labor Relations Board under the Illinois Public Labor Relations Act, as now or hereafter amended, the Illinois Educational Labor Relations Board under the Illinois Educational Labor Relations Act, as now or hereafter amended, the State Civil Service Commission, the local Civil Service Commissions, or the University Civil Service Merit Board, to the extent allowed pursuant to rules and regulations promulgated by those Boards and Commissions or the giving of information, training, or advocacy or assistance in any meetings or administrative proceedings held pursuant to the federal Individuals with Disabilities Education Act, the federal Rehabilitation Act of 1973, the federal Americans with Disabilities Act of 1990, or the federal Social Security Act, to the extent allowed by those laws or the federal regulations or State statutes implementing those laws.
(Source: P.A. 94-659, eff. 1-1-06; 95-331, eff. 8-21-07; 95-410, eff. 8-24-07.)

(705 ILCS 205/2) (from Ch. 13, par. 2)
Sec. 2. Licensing of noncitizens.
(a) No person shall be prohibited from receiving a license solely because he or she is not a citizen of the United States.
(b) The Supreme Court of this State may grant a license to a person who, in addition to fulfilling the requirements to practice law within this State, satisfies the following requirements:
(1) the United States Department of Homeland Security

has approved the person's request for Deferred Action for Childhood Arrivals;

(2) the person's Deferred Action for Childhood

Arrivals has not expired or has been properly renewed; and

(3) the person has a current and valid employment

authorization document issued by the United States Citizenship and Immigration Service.

The General Assembly finds and declares that this subsection (b) is a state law within the meaning of subsection (d) of Section 1621 of Title 8 of the United States Code.
(c) The Illinois Supreme Court may promulgate any orders or rules necessary to implement this amendatory Act of the 99th General Assembly.
(Source: P.A. 99-419, eff. 1-1-16.)

(705 ILCS 205/4) (from Ch. 13, par. 4)
Sec. 4. Every person admitted to practice as an attorney and counsellor at law shall, before his name is entered upon the roll to be kept as hereinafter provided, take and subscribe an oath, substantially in the following form:
I do solemnly swear (or affirm, as the case may be), that I will support the constitution of the United States and the constitution of the state of Illinois, and that I will faithfully discharge the duties of the office of attorney and counselor at law to the best of my ability.
(Source: R.S. 1874, p. 169.)

(705 ILCS 205/5) (from Ch. 13, par. 5)
Sec. 5. It shall be the duty of the clerk of the supreme court to make and keep a record, stating at the head thereof that the persons whose names are therein written have been regularly licensed and admitted to practice as attorneys and counselors at law within this State, and that they have duly taken the oath of office as prescribed by law, which shall be certified and indorsed on the license.
(Source: Laws 1965, p. 34.)

(705 ILCS 205/6) (from Ch. 13, par. 6)
Sec. 6. No person, whose name is not on such roll, with the day and year when the same was written thereon, shall be suffered or admitted to practice as an attorney or counselor at law in any court within this State, and the justices of the supreme court, in open court, shall have power at their discretion to strike the name of any attorney or counsel at law from the roll for malconduct in his office; and any judge of a Circuit Court shall, for like cause, have power to suspend any attorney or counselor at law from practice in the court over which he presides, during such time as he may deem proper, subject to the right of appeal as in other civil cases.
(Source: Laws 1967, p. 3675.)

(705 ILCS 205/7) (from Ch. 13, par. 7)
Sec. 7. In all cases when an attorney of any court in this state, or solicitor in chancery, shall have received, or may hereafter receive, in his said office of attorney or solicitor, in the course of collection or settlement of any claim left with him for collection or settlement, any money or other property belonging to any client, and shall, upon demand made, and a tender of his reasonable fees and expenses, refuse or neglect to pay over or deliver the same to the said client, or to any person duly authorized to receive the same, it shall be lawful for any person interested, to apply to the supreme court of this state for a rule upon the said attorney or solicitor, to show cause, at a time to be fixed by the said court, why the name of the said attorney or solicitor should not be stricken from the roll, a copy of which rule shall be duly served upon said attorney or solicitor at least two days previous to the day upon which said rule shall be made returnable; and if, upon the return of said rule, it shall be made to appear to the said court that such attorney or solicitor has improperly refused or neglected to pay over or deliver said money or property so demanded as aforesaid, it shall be the duty of the said court to direct that the name of the said attorney or solicitor be stricken from the roll of attorneys in said court.
(Source: R.S. 1874, p. 169.)

(705 ILCS 205/8) (from Ch. 13, par. 8)
Sec. 8. Every attorney, before his name is stricken off the roll, shall receive a written notice from the clerk of the supreme court, stating distinctly the grounds of complaint, or the charges exhibited against him, and he shall, after such notice, be heard in his defense, and allowed reasonable time to collect and prepare testimony for his justification. And every attorney whose name shall, at any time, be stricken from the roll by order of the court in manner aforesaid, shall be considered as though his name had never been written thereon, until such time as the said justices, in open court, shall authorize him to sign or subscribe the same.
(Source: R.S. 1874, p. 169.)

(705 ILCS 205/9) (from Ch. 13, par. 9)
Sec. 9. All attorneys and counselors at law, judges, clerks and sheriffs, and all other officers of the several courts within this state, shall be liable to be arrested and held to bail, and shall be subject to the same legal process, and may in all respects be prosecuted and proceeded against in the same courts and in the same manner as other persons are, any law, usage or custom to the contrary notwithstanding: Provided, nevertheless, said judges, counselors or attorneys, clerks, sheriffs and other officers of said courts, shall be privileged from arrest while attending courts, and whilst going to and returning from court.
(Source: R.S. 1874, p. 169.)

(705 ILCS 205/10) (from Ch. 13, par. 10)
Sec. 10. No coroner, sheriff or deputy sheriff shall be permitted to practice as an attorney or counselor at law in the county in which he is commissioned or appointed, nor shall any clerk or deputy clerk of a court be permitted to practice as an attorney or counselor at law in the court in which he is such clerk or deputy clerk, and no person shall be permitted or suffered to enter his name on the roll or record, to be kept as aforesaid, by the clerk of the Supreme Court, or do any official act appertaining to the office of an attorney or counselor at law, until he has taken the oath hereinbefore required; and the person administering such oath shall certify the same on the license, which certificate shall be a sufficient voucher to the clerk of the Supreme Court to enter or insert, or permit to be entered or inserted, on the roll of attorneys or counselors at law, the name of the person of whom such certificate is made.
(Source: Laws 1967, p. 3675.)

(705 ILCS 205/11) (from Ch. 13, par. 11)
Sec. 11. Plaintiffs shall have the liberty of prosecuting, and defendants of defending in their proper persons. The provisions of Section 1 hereof notwithstanding, corporations shall have the liberty to act through any officer, director, manager, department manager or supervisor in prosecuting as plaintiff or defending as defendant any small claims proceeding in any court of this State as authorized by Section 2-416 of the Code of Civil Procedure. Nothing herein contained shall be so construed as to affect any person or persons heretofore admitted to the degree of an attorney or counselor at law, by the laws of this state, so as to subject him to further examination, or make it necessary for him to renew his license.
Nothing contained in this Act shall be construed to prohibit a corporation from prosecuting as plaintiff or defending as defendant any small claims proceeding in any court of this State through any officer, director, manager, department manager or supervisor of the corporation as authorized by Section 2-416 of the Code of Civil Procedure.
(Source: P.A. 83-909.)

(705 ILCS 205/12) (from Ch. 13, par. 12)
Sec. 12. When any counselor or attorney at law, residing in any other state or territory, may desire to practice law in this state, such counselor or attorney shall be allowed to practice in the several courts in this State upon the same terms and in the same manner that counselors and attorneys at law residing in this state now are or hereafter may be admitted to practice law in such other state or territory.
(Source: P.A. 79-1361.)



705 ILCS 210/ - Legal Business Solicitation Act.

(705 ILCS 210/0.01) (from Ch. 13, par. 14.9)
Sec. 0.01. Short title. This Act may be cited as the Legal Business Solicitation Act.
(Source: P.A. 86-1324.)

(705 ILCS 210/1) (from Ch. 13, par. 15)
Sec. 1. Prohibition.
It shall be unlawful for any person not an attorney at law to solicit for money, fee, commission, or other remuneration directly or indirectly in any manner whatsoever, any demand or claim for personal injuries or for death for the purpose of having an action brought thereon, or for the purpose of settling the same.
(Source: Laws 1957, p. 2587.)

(705 ILCS 210/2) (from Ch. 13, par. 16)
Sec. 2.
Any person who shall violate Section 1 shall be guilty of a Class B misdemeanor.
(Source: P.A. 77-2310.)

(705 ILCS 210/3) (from Ch. 13, par. 17)
Sec. 3. Any contract of employment of an attorney obtained or made as a result of a violation of this Act shall be void and unenforceable.
(Source: Laws 1957, p. 2587.)

(705 ILCS 210/4) (from Ch. 13, par. 18)
Sec. 4. This Act shall in no manner be construed as enlarging the privileges of attorneys at law as now permitted in this state.
(Source: Laws 1957, p. 2587.)



705 ILCS 220/ - Corporation Practice of Law Prohibition Act.

(705 ILCS 220/0.01) (from Ch. 32, par. 410.9)
Sec. 0.01. Short title. This Act may be cited as the Corporation Practice of Law Prohibition Act.
(Source: P.A. 86-1324.)

(705 ILCS 220/1) (from Ch. 32, par. 411)
Sec. 1. It shall be unlawful for a corporation to practice law or appear as an attorney at law for any reason in any court in this state or before any judicial body, or to make it a business to practice as an attorney at law for any person in any said courts or to hold itself out to the public as being entitled to practice law or to render or furnish legal services or advice or to furnish attorneys or counsel or to render legal services of any kind in actions or proceedings of any nature or in any other way or manner to assume to be entitled to practice law, or to assume, use and advertise the title of lawyers or attorney, attorney at law, or equivalent terms in any language in such manner as to convey the impression that it is entitled to practice law, or to furnish legal advice, furnish attorneys or counsel, or to advertise that either alone or together with, or by or through, any person, whether a duly and regularly admitted attorney at law or not, it has, owns, conducts or maintains a law office or an office for the practice of law or for furnishing legal advice, services or counsel.
(Source: Laws 1917, p. 309.)

(705 ILCS 220/2) (from Ch. 32, par. 412)
Sec. 2. It shall be unlawful for any corporation to solicit by itself or by or through its officer, agent or employee, any claim or demand for the purpose of bringing an action at law thereon, or for furnishing legal advice, services or counsel, to a person sued or about to be sued in any action or proceeding, or against whom an action or proceeding has been or is about to be brought or who may be affected by any action or proceeding which has been or may be instituted in any court or before any judicial body or for the purpose of so representing any person as attorney or counsel in securing or attempting to secure any civil remedy.
(Source: Laws 1917, p. 309.)

(705 ILCS 220/3) (from Ch. 32, par. 413)
Sec. 3.
Any corporation violating the provisions of this Act shall be guilty of a petty offense, and shall be fined not to exceed $500, and every officer, trustee, director, agent or employee of such corporation who directly or indirectly engages in any of the acts herein prohibited or assists such corporation to do any such prohibited act or acts is guilty of a petty offense.
(Source: P.A. 77-2380.)

(705 ILCS 220/4) (from Ch. 32, par. 414)
Sec. 4. The fact that any such officer, trustee, agent or employee shall be a duly and regularly admitted attorney at law shall not be held to permit or allow any such corporation to do the acts prohibited herein, nor shall such fact constitute a defense upon the trial of any of the persons mentioned herein for a violation of the provisions of this act.
(Source: Laws 1917, p. 309.)

(705 ILCS 220/5) (from Ch. 32, par. 415)
Sec. 5. Nothing contained in this act shall prohibit a corporation from employing an attorney or attorneys in and about its own immediate affairs or in any litigation to which it is or may be a party, or in any litigation in which any corporation may be interested by reason of the issuance of any policy or undertaking of insurance, guarantee or indemnity, nor shall it apply to associations organized for benevolent or charitable purposes or for assisting persons without means in the pursuit of any civil remedy or the presentation of a defense in courts of law, nor shall it apply to duly organized corporations lawfully engaged in the mercantile or collection business or to corporations organized not for pecuniary profit.
Nothing herein contained shall be construed to prevent a corporation from furnishing to any person, lawfully engaged in the practice of the law, such information or such clerical services in and about his professional work as, except for the provisions of this act, may be lawful, provided, that at all times the lawyer receiving such information or such services shall maintain full professional and direct responsibility to his clients for the information and services so received. But no corporation shall be permitted to render any services which cannot lawfully be rendered by a person not admitted to practice law in this state nor to solicit directly or indirectly professional employment for a lawyer.
Nothing contained in this Act shall be construed to prohibit a corporation from prosecuting as plaintiff or defending as defendant any small claims proceeding in any court of this State through any officer, director, manager, department manager or supervisor of the corporation as authorized by Section 2-416 of the Code of Civil Procedure.
(Source: P.A. 83-909.)



705 ILCS 225/ - Attorneys Fees in Wage Actions Act.

(705 ILCS 225/0.01) (from Ch. 13, par. 12.9)
Sec. 0.01. Short title. This Act may be cited as the Attorneys Fees in Wage Actions Act.
(Source: P.A. 86-1324.)

(705 ILCS 225/1) (from Ch. 13, par. 13)
Sec. 1. Whenever a mechanic, artisan, miner, laborer, servant or employee brings an action for wages earned and due and owing according to the terms of the employment, and establishes by the decision of the court or jury that the amount for which he or she has brought the action is justly due and owing, and that a demand was made in writing at least 3 days before the action was brought, for a sum not exceeding the amount so found due and owing, then the court shall allow to the plaintiff a reasonable attorney fee of not less than $10, in addition to the amount found due and owing for wages, to be taxed as costs of the action.
(Source: P.A. 84-551.)



705 ILCS 230/ - Building and Loan Receivership Fee Act.

(705 ILCS 230/0.01) (from Ch. 17, par. 3620)
Sec. 0.01. Short title. This Act may be cited as the Building and Loan Receivership Fee Act.
(Source: P.A. 86-1324.)

(705 ILCS 230/1) (from Ch. 17, par. 3621)
Sec. 1. In all cases in the courts in this State wherein receivers or custodians are or may be hereafter appointed to take charge of the assets of any building and loan association, the fees to be allowed for all services, clerk hire and expenses of such receivers or custodians shall not exceed 3% of the funds handled by such receiver or custodian, to be paid out of the assets. Any such receiver may be allowed by the court such further amounts for attorney's fees for services rendered, as the court may determine, not exceeding the sum of $20 per day for actual time of service:
However, in no case shall the fees to be allowed for attorney's services exceed the sum of $1,000.00, except as to the separate fees to be allowed in cases of foreclosure of mortgages or trust deeds, which may be allowed in accordance with the terms of mortgage in each particular case. Any receiver or custodian violating any of the provisions of this Act shall be guilty of a Class C misdemeanor.
(Source: P.A. 77-2386.)



705 ILCS 235/ - Lawyers' Assistance Program Act.

(705 ILCS 235/1)
Sec. 1. Short title. This Act may be cited as the Lawyers' Assistance Program Act.
(Source: P.A. 92-747, eff. 7-31-02.)

(705 ILCS 235/5)
Sec. 5. Definition. For the purposes of this Act, "lawyers' assistance program" means a program operated by a not-for-profit corporation that is exempt from the payment of federal taxes under Section 501(c)(3) of the Internal Revenue Code and that provides services that may include the provision of information on addiction and mental health impairments, referrals to treatment programs, peer assistance, prevention education, interventions, relapse prevention, and monitoring of compliance with treatment programs for attorneys and law students.
(Source: P.A. 92-747, eff. 7-31-02; 93-801, eff. 7-22-04.)

(705 ILCS 235/10)
Sec. 10. Support for lawyers' assistance programs. The Illinois Supreme Court may support programs that provide assistance to attorneys and law students who are addicted to or abuse alcohol or other drugs or who are in need of mental health assistance.
(Source: P.A. 92-747, eff. 7-31-02; 93-801, eff. 7-22-04.)

(705 ILCS 235/15)
Sec. 15. Creation of the Lawyers' Assistance Program Fund. There is created in the State treasury the Lawyers' Assistance Program Fund, a special fund to be appropriated solely for the purpose of funding lawyers' assistance programs.
(Source: P.A. 92-747, eff. 7-31-02.)

(705 ILCS 235/20)
Sec. 20. Establishment of a Lawyers' Assistance Program Fee. The Attorney Registration and Disciplinary Commission shall collect an annual lawyers' assistance program fee from every attorney admitted to practice law in this State paying full annual registration fees. The annual lawyers' assistance program fee is $7, or such other amount as is established by Supreme Court rule, and shall be collected at the time fixed for the annual registration of attorneys. Lawyers' assistance program fees collected by the Attorney Registration and Disciplinary Commission shall be remitted within 60 days to the State Treasurer for deposit into the Lawyers' Assistance Program Fund.
(Source: P.A. 92-747, eff. 7-31-02.)

(705 ILCS 235/25)
Sec. 25. Payment authorization and powers. The Supreme Court may make, enter into, or execute contracts, grants, or agreements with any not-for-profit entity for the provision of a lawyers' assistance program authorized by this Act. Payments under those contracts, grants, or agreements authorized by this Act shall be made from appropriations from the Lawyers' Assistance Program Fund.
(Source: P.A. 92-747, eff. 7-31-02.)

(705 ILCS 235/90)
Sec. 90. (Amendatory provisions; text omitted).
(Source: P.A. 92-747, eff. 7-31-02; text omitted.)

(705 ILCS 235/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 92-747, eff. 7-31-02.)



705 ILCS 305/ - Jury Act.

(705 ILCS 305/0.01) (from Ch. 78, par. 0.01)
Sec. 0.01. Short title. This Act may be cited as the Jury Act.
(Source: P.A. 86-1324.)

(705 ILCS 305/1) (from Ch. 78, par. 1)
Sec. 1. The county board of each county, except those counties which have a jury administrator or jury commissioners as provided in the Jury Commission Act, shall, at or before the time of its meeting, in September, in each year, or at any time thereafter, when necessary for the purpose of this Act, make a list of the legal voters and the Illinois driver's license, Illinois Identification Card, and Illinois Person with a Disability Identification Card holders, and the claimants for unemployment insurance of the county, giving the place of residence of each name on the list, to be known as a jury list. The list shall be made by choosing every tenth name, or other whole number rate necessary to obtain the number required, from the latest voter registration and drivers license, Illinois Identification Card, and Illinois Person with a Disability Identification Card holders and claimants for unemployment insurance lists of the county. In compiling the jury list, duplication of names shall be avoided to the extent practicable.
As used in this Act, "jury administrator" is defined as under Section 0.05 of the Jury Commission Act.
(Source: P.A. 97-34, eff. 1-1-12; 97-1064, eff. 1-1-13.)

(705 ILCS 305/1a) (from Ch. 78, par. 1a)
Sec. 1a. Driver's license, Illinois Identification Card, and Illinois Person with a Disability Identification Card lists. Driver's license, Illinois Identification Card, and Illinois Person with a Disability Identification Card holder's lists used for the preparation of jury lists, as provided in Section 1 of this Act, shall be furnished to either the Administrative Office of the Illinois Courts, or the county board of each county, except those counties which have jury commissioners as provided in the Jury Commission Act, by the Secretary of State from records in his office. The lists shall contain a list of the persons in that county holding valid driver's licenses, Illinois Identification Cards, or Illinois Person with a Disability Identification Cards who are 18 years of age or older and shall be arranged alphabetically, by county, and shall contain the name, age, and address of each driver's license, Illinois Identification Card, or Illinois Person with a Disability Identification Card holder on the list, and the date of issuance of each license.
(Source: P.A. 97-1064, eff. 1-1-13.)

(705 ILCS 305/1a-1)
Sec. 1a-1. List of claimants for unemployment insurance. The Director of the Department of Employment Security shall annually compile a list of persons age 18 or older, who, in the prior 12 months, filed a claim for unemployment insurance and shall furnish this list to the Administrative Office of the Illinois Courts and the Administrative Office of the Illinois Courts shall furnish that list to the county board of each county, except those counties which have jury commissions as provided in the Jury Commission Act, for use in the preparation of jury lists as provided in Section 1 of this Act. The list shall be in the format currently prescribed by the Administrative Office of the Illinois Courts and shall be provided subject to federal regulations.
(Source: P.A. 97-34, eff. 1-1-12.)

(705 ILCS 305/1b) (from Ch. 78, par. 1b)
Sec. 1b. The combination of the lists of registered voters, driver's license, Illinois Identification Card, or Illinois Person with a Disability Identification Card holders, and claimants for unemployment insurance and the preparation of jury lists under this Act shall, when requested by the Chief Judge or his designee, be accomplished through the services of the Administrative Office of the Illinois Courts.
(Source: P.A. 97-34, eff. 1-1-12; 97-1064, eff. 1-1-13.)

(705 ILCS 305/2) (from Ch. 78, par. 2)
Sec. 2. Jury qualifications.
(a) At the September meeting of the county board in each year in the respective counties in this State, except those that have jury commissioners, the board shall select from the list the number of persons as the judges of the circuit courts, to be held in the county during the succeeding year, may by joint action determine to serve as petit jurors. In counties having jury commissioners, the persons to serve as petit jurors shall be selected by the jury commissioners, as provided by law. County boards, a jury administrator, and jury commissioners may utilize the services of the Administrative Office of the Illinois Courts in making these selections. Jurors in all counties in Illinois must have the legal qualifications herein prescribed. Jurors must be:
(1) Inhabitants of the county.
(2) Of the age of 18 years or upwards.
(3) Free from all legal exception, of fair character,

of approved integrity, of sound judgment, well informed, and able to understand the English language, whether in spoken or written form or interpreted into sign language.

(4) Citizens of the United States of America.
(b) Except as otherwise specifically provided by statute, no person who is qualified and able to serve as a juror may be excluded from jury service in any court of this State on the basis of race, color, religion, sex, national origin, or economic status. As used in this subsection, "religion", "sex", and "national origin" have the meanings provided in Section 1-103 of the Illinois Human Rights Act.
(Source: P.A. 100-228, eff. 1-1-18.)

(705 ILCS 305/3) (from Ch. 78, par. 3)
Sec. 3. If, for any reason, the list or the selection provided for in the foregoing sections of this act shall not be made at the meeting of the board held at the time specified, such list or selection shall be made at any meeting to be held as soon thereafter as may be.
(Source: R.S. 1874, p. 630.)

(705 ILCS 305/4.1) (from Ch. 78, par. 4.1)
Sec. 4.1. Jury duty; notice to employer; right to time off.
(a) Any person who is not legally disqualified to serve on juries, and has been duly summoned for jury duty for either petit or grand jury service, shall be given time off from employment to serve upon the jury for which such employee is summoned, regardless of the employment shift such employee is assigned to at the time of service of such summons. An employee shall give his employer reasonable notice of required jury service. An employer may not deny an employee time off for jury duty because such employee is then assigned to work a night shift of employment, that is, an employer cannot require a night shift worker to work while such employee is doing jury duty in the daytime.
(b) No employer shall discharge, threaten to discharge, intimidate or coerce any employee by reason of the employee's jury service, or the attendance or scheduled attendance in connection with such service, in any court of this State.
(c) If an employee gives reasonable notice of required jury service, any employer who violates the provisions of this Section:
(1) may be charged with contempt of court. In such

an event, the State's Attorney shall file a petition for civil contempt, criminal contempt, or both, against the employer to be prosecuted by the State's Attorney; and

(2) shall be liable for damages for any loss of wages

or other benefits suffered by an employee by reason of the violation; and

(3) may be enjoined from further violations of this

Section and ordered to reinstate any employee discharged by reason of jury service.

As used in this Section, "reasonable notice of required jury service" means that the employee summoned for jury duty must deliver to the employer a copy of the summons within 10 days of the date of issuance of the summons to the employee.
(d) Any individual who is reinstated to a position of employment in accordance with this Section shall be considered as having been on furlough or leave of absence during his period of jury service, shall be reinstated to his position of employment without loss of seniority, and shall be entitled to participate in insurance or other benefits offered by the employer under established rules and practices relating to employees on furlough or leave of absence in effect with the employer at the time the individual entered upon jury service.
(e) In any action or proceeding under this Section, the court may award a prevailing employee who brings the action by retained counsel a reasonable attorney's fee.
(f) Any right or remedy provided in this Section is in addition to any right or remedy otherwise provided by law to an employee.
(g) No employer shall be obligated to compensate an employee for time taken off for jury duty.
(h) The official responsible for issuing the summons may advise the juror of his rights under this Act by printed insert with the summons or on the summons itself.
(Source: P.A. 86-1395; 87-616.)

(705 ILCS 305/5) (from Ch. 78, par. 5)
Sec. 5. At the time of making such selection, the name of the person selected shall be checked off from such list, and shall not be again selected as a juror till every person named upon such list qualified to serve as a juror has been selected; and all subsequent selections of jurors by such board shall be made from such list until all persons thereon qualified to serve have been selected, or until a new list is made: Provided, if any person who has been selected as a juror shall not have been drawn, or have served upon a jury during the year for which he was selected, he shall, if qualified, be selected for the next year.
(Source: P.A. 86-1053.)

(705 ILCS 305/6) (from Ch. 78, par. 6)
Sec. 6. As often as such jury list shall have been exhausted, another such list shall be furnished as hereinbefore provided; and as often as such selection shall have been exhausted another selection shall be made as provided in Section 2 of this Act, at any meeting of the county board in the respective counties in this State except those which have jury commissioners; such subsequent selection so to be made shall consist of the names of such number of persons as the judges of the circuit court, to be held between the time of such selection and the next September meeting of such board, may by joint action determine. The clerk of the circuit courts at such times as the respective judges of such courts may direct, shall furnish the county clerk a list of all persons who have served as jurors in their respective courts.
(Source: Laws 1965, p. 3574.)

(705 ILCS 305/7) (from Ch. 78, par. 7)
Sec. 7. A list of jurors so selected shall be kept in the office of the county clerk, who shall write the name and residence of each person selected upon a separate ticket and put the whole into a box to be kept for that purpose.
(Source: R.S. 1874, p. 630.)

(705 ILCS 305/8) (from Ch. 78, par. 8)
Sec. 8. (a) Upon a day designated by the judge of the court, which shall be at least 20 days before the first day for which any of the panel then to be drawn is summoned, the clerk of such court shall repair to the office of the county clerk, and in the presence of a judge and of such county clerk, after the box containing the names has been well shaken by the county clerk, and being blindfolded shall, without partiality, draw from such box the names of a sufficient number of such persons, then residents of the county, not less than 30 for each 2 weeks that such court will probably be in session for the trial of common law cases, to constitute the petit jurors for the time being and where there is an additional judge in such court, a like number for each additional judge requiring a jury, unless the court shall otherwise order: Provided, that the clerk shall at any time, when directed by an order of the court draw in the manner above provided, such number of persons then residents of the county, as shall be required by the order to act as petit jurors in such court for such time as may be fixed in such order: And provided, that should the clerk draw from the box the name of a person who is known to be dead, to have been selected as a grand juror, a non-resident, absent from the State, unable to attend in consequence of illness, or that he is legally disqualified to serve as a juror, the clerk shall report the name of such person to the county clerk, and the clerk of such court shall draw other names until the required number have been selected: Provided, also that whenever there is pending for trial in any of the courts, any criminal cause wherein the defendant is charged with a felony, and the judge holding such court is convinced from the circumstances of the case that a jury cannot be obtained from the regular panel to try the cause, the judge may in his discretion, prior to the day fixed for the trial of the cause, direct the clerk to draw (in the same manner as the regular panel is drawn,) not exceeding 100 names as a special panel from which a jury may be selected to try the cause.
(b) Notwithstanding the provisions of subsection (a), names of jurors may be randomly drawn by computer.
(Source: P.A. 86-1053.)

(705 ILCS 305/9) (from Ch. 78, par. 9)
Sec. 9. In other than single county circuits, if a grand jury is required by law or by the order of the judge for any court, the county board in each of the counties in this State wherein such court is directed to be held, at least 20 days before the time of appearance specified in the summons hereinafter mentioned shall select 16 persons possessing the qualifications provided in Section 2 of this Act, by lot from the jury list, to serve as grand jurors; the panel of the 16 persons so selected to be known as the regular panel; and shall at the same time, in like manner, select 12 additional persons possessing such qualifications, the panel of the 12 additional persons so selected to be known as the supplemental panel; and cause their clerk within 5 days thereafter to certify the 2 panels properly identified as the regular panel and supplemental panel, respectively, to the clerk of the court for which they are selected, who shall issue a summons to each of the 16 persons so selected for the regular panel, at least 10 days before the time hereinafter mentioned, commanding him to appear before such court at or before 11:00 a. m. upon the date of appearance of the grand jurors established pursuant to Section 112-3 of the "Code of Criminal Procedure of 1963", approved August 14, 1963, as now and hereafter amended, to constitute a grand jury. The clerk of the court issuing such summons shall follow the procedure he selects or is directed by the court to select from among those permitted by this Section.
The issuing clerk may use first class mail as the initial form of summons, incorporating any reasonable form of request for acknowledgement which is deemed practical and which would provide a reliable proof of service. One permissible method is the use of a duplex card properly addressed to the person summoned to be a juror and requesting the person so summoned to detach and return to the issuing clerk the part of the duplex card which is attached for his acknowledgement with his signature thereon. As used in this Section, a "duplex card" means any postcard with 2 mailable parts with a summons on one part and a detachable acknowledgement of receipt of such summons on the other part.
The issuing clerk may use certified mail as the initial means of service or as a secondary means of service in case the acknowledgement requested in a summons delivered by first class mail is not returned in the time period required. The certified mail may or may not be marked for delivery to the addressee only. The certificate of the issuing clerk that he has sent the summons in pursuance of this Section is evidence that he has done so. If the person summoned to be a juror does not return the acknowledgement of the summons in the time period requested, such prospective juror shall not be deemed guilty of contempt of court.
If service of summons cannot be made by the type of mail service selected, the clerk of the court issuing such summons shall, as soon as such fact is determined, re-issue such summons and deliver it to the sheriff of the county wherein the court is to be held, at least 10 days before the time of appearance hereinafter mentioned a summons commanding him to summon the person named therein so selected for the regular panel to appear before such court at or before the hour of 11:00 a. m. upon the date of appearance of the grand jurors established pursuant to Section 112-3 of the "Code of Criminal Procedure of 1963", approved August 14, 1963, as now and hereafter amended, to constitute a grand jury or at such time and date as the court may order for such re-issued summons. The sheriff shall serve such summons in the manner provided in Section 11 of this Act, for service of summons by the sheriff on petit jurors, and for any refusal or neglect so to do, shall be deemed guilty of contempt of court and may be fined therefor as provided in Section 11 of this Act, for default in summoning petit jurors. If for any reason the panel is not full at the opening of such court, the judge shall direct the sheriff to summon, at random, such number of persons named in the supplemental panel as the judge may determine to make available to fill the panel of grand jurors, and if the supplemental panel be exhausted without filling the grand jury panel, the judge shall select by lot from the jury list and direct the sheriff to summon a sufficient number of persons having the qualifications of jurors, as provided by this Act, to fill the panel; however, the court or judge may direct the clerk, at any time prior to the issuance of the summons for the regular panel, to include in the summons any specified number of the names listed on the supplemental panel, in the order in which they appear, starting with the first and counting consecutively, so that the persons so designated may be available in court for the filling of the grand jury panel, in which case the clerk shall also summon such supplemental panelist as is provided in this Section for service on regular panel selections. In counties having jury commissioners, the names of the persons to constitute the regular and supplemental panels shall be drawn in the manner provided for the drawing of names of persons to serve as petit jurors in such counties; the 16 names to provide the regular panel shall be first drawn, and thereupon 12 names for the supplemental panel shall be drawn and listed on that panel in the order in which they are drawn.
(Source: P.A. 85-690.)

(705 ILCS 305/9.1) (from Ch. 78, par. 9.1)
Sec. 9.1. In single county circuits, if a grand jury is required by law or by the order of the judge for any court, the county board in each of the counties in this State wherein such court is directed to be held, at least 20 days before the time of appearance specified in the summons hereinafter mentioned shall select 16 persons possessing the qualifications provided in Section 2 of this Act, by lot from the jury list, to serve as grand jurors; the panel of the 16 persons so selected to be known as the regular panel; and shall at the same time, in like manner, select 12 additional persons possessing such qualifications, the panel of the 12 additional persons so selected to be known as the supplemental panel; and cause their clerk within 5 days thereafter to certify the 2 panels properly identified as the regular panel and supplemental panel, respectively, to the clerk of the court for which they are selected, who shall issue a summons to each of the 16 persons so selected for the regular panel at least 10 days before the time hereinafter mentioned, commanding him to appear before such court at an hour directed by the judge upon the date of appearance of the grand jurors established pursuant to Section 112-3 of the "Code of Criminal Procedure of 1963", approved August 14, 1963, as now and hereafter amended, to constitute a grand jury. The clerk of the court issuing such summons shall follow the procedure he selects or is directed by the court to select from among those permitted by this Section.
The issuing clerk may use first class mail as the initial form of summons, incorporating any reasonable form of request for acknowledgement which is deemed practical and which would provide a reliable proof of service. One permissible method is the use of a duplex card properly addressed to the person summoned to be a juror and requesting the person so summoned to detach and return to the issuing clerk the part of the duplex card which is attached for his acknowledgement with his signature thereon. As used in this Section, a "duplex card" means any postcard with 2 mailable parts with a summons on one part and a detachable acknowledgement of receipt of such summons on the other part.
The issuing clerk may use certified mail as the initial means of service or as a secondary means of service in case the acknowledgement requested in a summons delivered by first class mail is not returned in the time period required. The certified mail may or may not be marked for delivery to the addressee only. The certificate of the issuing clerk that he has sent the summons pursuant to this Section is evidence that he has done so. If the person summoned to be a juror does not return the acknowledgement of the summons in the time period requested, such prospective juror shall not be deemed guilty of contempt of court.
If service of summons cannot be made by the type of service selected the clerk of the court issuing such summons shall as soon as such fact is determined reissue such summons and deliver it to the sheriff of the county. At least 10 days before the time of appearance hereinafter mentioned the sheriff shall serve such summons on the person named therein so selected for the regular panel to appear before such court at an hour directed by the judge upon the date of appearance of the grand jurors established pursuant to Section 112-3 of the "Code of Criminal Procedure of 1963", approved August 14, 1963, as now or hereafter amended, to constitute a grand jury or at such time and date as the court may order for such reissued summons.
The sheriff shall serve such summons in the manner provided in Section 11 of this Act, for service of summons on petit jurors, and for any refusal or neglect so to do, shall be deemed guilty of contempt of court and may be fined therefor as provided in Section 11 of this Act, for default in summoning petit jurors. If for any reason the panel is not full at the opening of such court, the judge shall direct the sheriff to summon, at random, such number of persons named in the supplemental panel as the judge may determine to make available to fill the panel of grand jurors, and if the supplemental panel be exhausted without filling the grand jury panel, the judge shall select by lot from the jury list and direct the sheriff to summon a sufficient number of persons having the qualifications of jurors, as provided by this Act, to fill the panel; however, the court or judge may direct the clerk, at any time prior to the issuance of the summons for the regular panel, to include in the summons any specified number of the names listed on the supplemental panel, in the order in which they appear, starting with the first and counting consecutively, so that the persons so designated may be available in court for the filling of the grand jury panel. In counties having jury commissioners, the names of the persons to constitute the regular and supplemental panels shall be drawn in the manner provided for the drawing of names of persons to serve as petit jurors in such counties; the 16 names to provide the regular panel shall be first drawn and thereupon 12 names for the supplemental panel shall be drawn and listed on that panel in the order in which they are drawn.
(Source: P.A. 85-690.)

(705 ILCS 305/10) (from Ch. 78, par. 10)
Sec. 10. In other than single county circuits, the clerk of the court shall, within 5 days after such drawing, issue summons for a sufficient number of petit jurors, not less than 30 of the persons so drawn, giving their residences and commanding them, to appear at the place of holding such court, at the hour of 10:00 a. m. of such day as the judge shall direct, and a like number to appear at the same place and hour 2 weeks after the time at which the former number of jurors were summoned to appear, and the same number for each 2 weeks thereafter the court will probably be in session, which summons shall be served before the sitting of the court by the issuing clerk as provided in this Section.
The issuing clerk may use first class mail as the initial form of summons, incorporating any reasonable form of request for acknowledgement which is deemed practical and which would provide a reliable proof of service. One permissible method is the use of a duplex card properly addressed to the person summoned to be a juror and requesting the person so summoned to detach and return to the issuing clerk the part of the duplex card which is attached for his acknowledgement with his signature thereon. As used in this Section, a "duplex card" means any postcard with 2 mailable parts with a summons on one part and a detachable acknowledgement of receipt of such summons on the other part.
The issuing clerk may use certified mail as the initial means of service or as a secondary means of service in case the acknowledgement requested in a summons delivered by first class mail is not returned in the time period required. The certified mail may or may not be marked for delivery to the addressee only. If the person summoned to be a juror does not return the acknowledgement of the summons in the time period requested, such prospective juror shall not be deemed guilty of contempt of court.
The certificate of the issuing clerk that he has sent the summons in pursuance of this Section is evidence that he has done so. If service of summons cannot be made by the type of mail service selected, the issuing clerk, shall re-issue such summons that has been returned undelivered and deliver it to the sheriff of the county wherein the court is to be held and he shall make service and return thereof to such issuing clerk of the court.
(Source: P.A. 80-780.)

(705 ILCS 305/10.1) (from Ch. 78, par. 10.1)
Sec. 10.1. In single county circuits, the clerk of the court shall, within 5 days after such drawing, issue summons for a sufficient number of petit jurors, not less than 30 of the persons so drawn, giving their residences, and commanding them to appear at the place of holding such court, at an hour of such day as the judge shall direct, and a like number to appear at the same place and hour at which the former number of jurors were summoned to appear, and the same number for each period thereafter the court will probably be in session, which summons shall be served before the sitting of the court by the issuing clerk.
The clerk issuing such summons shall follow the procedure he selects or is directed by the court to select among those permitted by this Section.
The issuing clerk may use first class mail as the initial form of summons, incorporating any reasonable form of request for acknowledgment which is deemed practical and which would provide a reliable proof of service. One permissible method is the use of a duplex card properly addressed to the person summoned to be a juror and requesting the person so summoned to detach and return to the issuing clerk the part of the duplex card which is attached for his acknowledgment with his signature thereon. As used in this Section, a "duplex card" means any postcard with 2 mailable parts with a summons on one part and a detachable acknowledgment of receipt of such summons on the other part. If the person summoned to be a juror does not return the acknowledgment of the summons in the time period requested, such prospective juror shall not be deemed guilty of contempt of court.
The issuing clerk may use certified mail as the initial means of service or as a secondary means of service in case the acknowledgment requested in a summons delivered by first class mail is not returned in the time period required. The certified mail may or may not be marked for delivery to the addressee only.
The certificate of the issuing clerk that he has sent the summons pursuant to this Section is evidence that he has done so. If service of summons cannot be made by the type of mail service selected, the issuing clerk shall reissue such summons and deliver it to the sheriff and he shall make service and return thereof to such issuing clerk of the court.
(Source: P.A. 80-1495.)

(705 ILCS 305/10.2) (from Ch. 78, par. 10.2)
Sec. 10.2. Excusing prospective jurors; hardship.
(a) The county boards of the respective counties, the jury commissioners for those counties which have been appointed under the Jury Commission Act, or a jury administrator shall submit questionnaires to prospective jurors to inquire as to their qualifications for jury service and as to the hardship that jury service would pose to the prospective jurors. Upon prior approval by the chief judge of the judicial circuits in which a county board, jury administrator, or jury commissioners are situated, the county board, jury administrator, or jury commissioners shall excuse a prospective juror from jury service if the prospective juror shows that such service would impose an undue hardship on account of the nature of the prospective juror's occupation, business affairs, physical health, family situation, active duty in the Illinois National Guard or Illinois Naval Militia, or other personal affairs, and cause his or her name to be returned to the jury list or general jury list.
(b) When an undue hardship caused by a family situation is due to the prospective juror being the primary care giver of a person with a mental or physical disability, a person with a medically diagnosed behavior problem, or a child under age 12, then the county board, jury commissioners or jury administrator shall excuse such a prospective juror, if it finds that no reasonable alternative care is feasible which would not impose an undue hardship on the prospective juror or the person for whom the prospective juror is providing care, or both.
(Source: P.A. 90-482, eff. 1-1-98; 91-264, eff. 7-23-99.)

(705 ILCS 305/10.3)
Sec. 10.3. Excusing prospective jurors; nursing mothers. Any mother nursing her child shall, upon request, be excused from jury service.
(Source: P.A. 94-391, eff. 1-1-06.)

(705 ILCS 305/10.4)
Sec. 10.4. Removal of prospective juror due to total and permanent disability. If a prospective juror is found to be unqualified due to the existence of a total and permanent disability or is excused for undue hardship that is due to the existence of a total and permanent disability, the county board, jury administrator, or jury commissioners shall permanently exclude the prospective juror from all current and subsequent jury lists or general jury lists. Proof of total and permanent disability shall be either:
(1) a written letter from a licensed physician that

states the prospective juror has a total and permanent disability as defined in this Section, describes the disability, explains how it prevents the prospective juror from serving as a juror, and states that the prospective juror will never be able to serve as a juror;

(2) a copy of an individualized education program

plan for the prospective juror who participates in a special education program or receives transition or supported employment services under Article 14 of the School Code, submitted by the prospective juror or his or her legal guardian; or

(3) a copy of a court order for guardianship showing

that the juror has been adjudged totally without capacity and a plenary guardian has been appointed.

The county board, jury administrator, or jury commissioners shall create and maintain a list of persons to be permanently excluded from any jury list or general jury list pursuant to this Section. The county board, jury administrator, or jury commissioners shall notify a prospective juror, or his or her legal guardian, when the juror is permanently excluded from all current and subsequent jury lists or general jury lists due to total and permanent disability.
For the purposes of this Section, "total and permanent disability" means any physical or mental impairment, disease, or loss of a permanent nature that prevents performance of the duties of a juror. "Total and permanent disability" does not include an impairment or disease that is transitory or minor in nature or is capable of being improved.
(Source: P.A. 99-102, eff. 1-1-16.)

(705 ILCS 305/11) (from Ch. 78, par. 11)
Sec. 11. In other than single county circuits, where the sheriff serves the summons provided for in this Act it shall be the duty of the sheriff to execute the summons by reading the same or delivering a copy thereof to, or at the usual place of abode of, each of the persons directed to be summoned to constitute the jury as aforesaid, and to make return thereof on or before the return day, to the clerk of the court in which said jurors are to serve, with an endorsement thereon, certifying on whom it has been executed, and the time when; and in default of so doing, such sheriff or other officer shall be considered as guilty of a contempt, and may be fined, for the use of the proper county, in any sum not less than $10 nor more than $200; and it shall be the duty of the court, upon the return of such summons, to inquire into the cause of any failure to serve any such juror, and unless he shall find that the sheriff has used proper diligence to serve such juror, he shall inflict the fine aforesaid. In a copy of said summons it shall not be necessary to enter the names and residences of all the jurors, but shall be sufficient to recite the name and residence of the person to be served by such copy, and adding thereto: Among others, as set forth in the original summons.
(Source: P.A. 78-520.)

(705 ILCS 305/11.1) (from Ch. 78, par. 11.1)
Sec. 11.1.
In single county circuits, it shall be the duty of the sheriff to execute the summons by reading the same or delivering a copy thereof to, or at the usual place of abode of, each of the persons directed to be summoned to constitute the jury as aforesaid, and to make return thereof on or before the return day, to the clerk of the court in which said jurors are to serve, with an endorsement thereon, certifying on whom it has been executed, and the time when; and in default of so doing, such sheriff or other officer shall be considered as guilty of a contempt, and may be fined, for the use of the proper county, in any sum not less than $10 nor more than $200; and it shall be the duty of the court, upon the return of such summons, to inquire into the cause of any failure to serve any such juror, and unless he shall find that the sheriff has used proper diligence to serve such juror, he shall inflict the fine aforesaid. In a copy of said summons it shall not be necessary to enter the names and residences of all the jurors, but shall be sufficient to recite the name and residence of the person to be served by such copy, and adding thereto: Among others, as set forth in the original summons.
(Source: P.A. 78-520.)

(705 ILCS 305/12) (from Ch. 78, par. 12)
Sec. 12. The judge shall examine the jurors who appear, and if more than twenty-four petit jurors who are qualified and not subject to any of the disqualifications provided in this Act, shall appear and remain after all excuses are allowed, the court may discharge by lot the number in excess of twenty-four. If for any reason the panel of petit jurors shall not be full at any time the clerk of such court may again repair to the office of the county clerk and draw in the same manner as at the first drawing, such number of jurors as the court shall direct, to fill such panel, who shall be summoned in the same manner as the others, and if necessary, jurors may continue to be so drawn and summoned from time to time until the panel is filled. In case a jury is required in such court for trial of any cause, before the panel is filled in the manner herein provided, the court shall direct the sheriff to summon from the bystanders, or from the body of the county, a sufficient number of persons having the qualifications of jurors, as provided in this Act, to fill the panel in order that a jury to try such cause may be drawn therefrom, and when such jury is drawn, the persons selected from the bystanders or from the body of the county to fill the panel and not chosen on the jury, shall be discharged from the panel and those who are chosen to serve on such jury shall also be discharged from the panel at the conclusion of the trial: Provided, that persons selected from the bystanders, as provided in this section, shall not thereby be disqualified or exempt from service as jurors, when regularly drawn by the clerk for that purpose, in the manner provided in this Act.
(Source: P.A. 85-407.)

(705 ILCS 305/13) (from Ch. 78, par. 13)
Sec. 13. When by reason of challenge in the selection of a jury for the trial of any cause, or by reason of the sudden sickness or absence of any juror for any cause, the regular panel is exhausted, the court may direct the sheriff to summon a sufficient number of persons having the qualifications of jurors to fill the panel for the pending trial, but upon objection by either party to the cause to the sheriff summoning a sufficient number of persons to fill the panel, the court shall appoint a special bailiff to summon such person: Provided, the same person shall not be appointed special bailiff more than once in sixty days. Any person who seeks the position of a juror, or who asks any attorney or other officer of the court or other person to secure his selection as a juryman, shall be deemed guilty of a contempt of court, and be fined not exceeding twenty dollars ($20), and shall thereby be disqualified from serving as a juror for sixty days thereafter, and such fact shall be sufficient ground for challenge. Any attorney or party to a suit pending for trial who shall request or solicit the placing of any person upon a jury, shall be deemed guilty of a contempt of the court and be fined not exceeding one hundred dollars ($100.00), and the person so sought to be put upon the jury shall be disqualified to serve as a juror for sixty days.
(Source: Laws 1933, p. 684.)

(705 ILCS 305/14) (from Ch. 78, par. 14)
Sec. 14. It shall be sufficient cause of challenge of a petit juror that he lacks any one of the qualifications mentioned in Section 2 of this Act; or if he is not one of the regular panel, that he has served as a juror on the trial of a cause in any court in the county within one year previous to the time of his being offered as a juror; or that he is a party to a suit pending for trial in that court. It shall be the duty of the court to discharge from the panel all jurors who do not possess the qualifications provided in this Act, as soon as the fact is discovered. If a person has served on a jury in a court within one year, he shall be exempt from again serving during such year, unless he waives such exemption. It shall not be a cause of challenge that a juror has read in the newspapers an account of the commission of the crime with which the prisoner is charged, if such juror shall state on oath that he believes he can render an impartial verdict according to the law and the evidence. In the trial of any criminal cause, the fact that a person called as a juror has formed an opinion or impression, based upon rumor or upon newspaper statements (about the truth of which he has expressed no opinion,) shall not disqualify him to serve as a juror in such case, if he shall upon oath state that he believes he can fairly and impartially render a verdict therein, in accordance with the law and the evidence, and the court shall be satisfied of the truth of such statement.
(Source: Laws 1967, p. 3918.)

(705 ILCS 305/15) (from Ch. 78, par. 15)
Sec. 15. Every person who shall fail to attend when lawfully summoned to appear as a grand or petit juror, without having a reasonable excuse, shall be considered as guilty of a contempt, and shall be fined by the courts, respectively, in any sum not less than $5 nor more than $100, for the use of the proper county, unless good cause be shown for such default; and it shall be the duty of the court to enter an order of attachment, returnable forthwith, against all such delinquents, and upon the return thereof the court shall proceed to assess the fine unless the person or persons so attached shall show good cause for such delinquency: Provided, that the oath or affirmation of any such delinquent shall, at all times, be received as competent evidence.
(Source: P.A. 83-346.)

(705 ILCS 305/16) (from Ch. 78, par. 16)
Sec. 16. A full panel of the grand jury shall consist of sixteen persons, twelve of whom shall be sufficient to constitute a grand jury.
(Source: P.A. 85-690.)

(705 ILCS 305/17) (from Ch. 78, par. 17)
Sec. 17. After the grand jury is impaneled, it shall be the duty of the court to appoint a foreman, who shall have power to swear or affirm witnesses to testify before them, and whose duty it shall be, when the grand jury, or any nine of them, find a bill of indictment to be supported by good and sufficient evidence, to indorse thereon "A true bill;" where they do not find a bill to be supported by sufficient evidence, to indorse thereon "Not a true bill;" and shall, in either case, sign his name as foreman, at the foot of said endorsement, and shall also, in each case in which a true bill shall be returned into court as aforesaid, note thereon the name or names of the witness or witnesses upon whose evidence the same shall have been found.
(Source: P.A. 85-690.)

(705 ILCS 305/18) (from Ch. 78, par. 18)
Sec. 18. Before the grand jury shall enter upon the discharge of their duties, the following oath shall be administered to the foreman, to-wit:
"You, as foreman of this inquest, do solemnly swear (or affirm, as the case may be), that you will diligently inquire into and true presentment make of all such matters and things as shall be given you in charge, or shall otherwise come to your knowledge, touching the present service; you shall present no person through malice, hatred or ill-will; nor shall you leave any unpresented through fear, favor or affection, or for any fee or reward, or for any hope or promise thereof; but in all of your presentments, you shall present the truth, the whole truth, and nothing but the truth, according to the best of your skill and understanding; so help you God."
And the following oath or affirmation shall be administered to the other jurors, to-wit:
"The same oath that A B, your foreman, has just taken before you, on his part you and each of you shall well and truly keep and observe on your respective parts: so help you God."
(Source: R.S. 1874, p. 630.)

(705 ILCS 305/19) (from Ch. 78, par. 19)
Sec. 19. No grand jury shall make presentments of their own knowledge, upon the information of a less number than 2 of their own body, unless the juror giving the information is previously sworn as a witness, in which event, if the evidence is deemed sufficient, an indictment may be found thereon in like manner as upon the evidence of any other witness who may not be a member of the jury. The judge of the circuit court may order a special venire to be issued for a grand jury at any time when he is of the opinion that public justice requires it. The order for such venire shall be entered on the records of the court by the clerk thereof; and the clerk shall forthwith issue such venire under his signature and the seal of the court, and deliver the same to the sheriff, who shall execute the same by summoning, in the same manner now provided or that may hereafter be provided by law for summoning jurors, 16 persons, qualified by law, to constitute a grand jury. Such venire shall state the day on which such persons shall appear before the court.
(Source: P.A. 85-690.)

(705 ILCS 305/20) (from Ch. 78, par. 20)
Sec. 20. (a) It shall be the duty of the clerk of the court at the commencement of each week at which any cause is to be tried by a jury to write the name of each petit juror summoned and retained for that week on a separate ticket, and put the whole into a box or other place for safekeeping; and as often as it shall be necessary to impanel a jury, the clerk, sheriff or coroner shall, in the presence of the court, draw by chance 12 names (or 14 where alternate jurors are required) out of such box or other place, which shall designate the persons to be sworn on the jury, and in the same manner for the second jury, in their turn, as the court may order and direct. The attorney for any party litigant in any cause assigned to jury trial shall have the right to be present in person at the time and place when the random selection of jurors for trial of said cause is drawn by lot to be assigned to the trial judge for voir dire examination; a party litigant whose attorney is present at the selection process waives any objection to the selection procedure unless the same is asserted prior to the time any prospective juror is called for voir dire examination.
(b) Notwithstanding the provisions of subsection (a), names of jurors may be randomly drawn by computer.
(Source: P.A. 86-1053.)

(705 ILCS 305/21) (from Ch. 78, par. 21)
Sec. 21. Upon the impaneling of any jury in any civil cause now pending, or to be hereafter commenced in any court in this state, it shall be the duty of the court, upon request of either party to the suit, or upon its own motion, to order its full number of jurors into the jury box, before either party shall be required to examine any of the jurors touching their qualifications to try any such causes: Provided, that the jury shall be passed upon and accepted in panels of four by the parties, commencing with the plaintiff. Alternate jurors shall be passed upon separately.
(Source: Laws 1955, p. 1158.)

(705 ILCS 305/23) (from Ch. 78, par. 23)
Sec. 23. The provisions of this act shall apply to proceedings in both civil and criminal cases.
(Source: R.S. 1874, p. 630.)



705 ILCS 310/ - Jury Commission Act.

(705 ILCS 310/0.01) (from Ch. 78, par. 23.9)
Sec. 0.01. Short title. This Act may be cited as the Jury Commission Act.
(Source: P.A. 86-1324.)

(705 ILCS 310/0.05)
Sec. 0.05. Jury administrator defined. As used in this Act, "jury administrator" means an employee of a circuit court located in a county with a population of at least 3,000,000, appointed by the chief judge for that circuit and who, at the direction of the chief judge, performs the functions of jury commissioners.
(Source: P.A. 90-482, eff. 1-1-98.)

(705 ILCS 310/1) (from Ch. 78, par. 24)
Sec. 1. (a) In every county of this State now containing, or which may hereafter contain more than 75,000 inhabitants, and in any other county with a population less than 3,000,000 in which the county board by resolution determines that jury commissioners shall be appointed, the circuit judges in the circuit of which the county is a part, or a majority of them, shall choose 3 competent and discreet electors, who shall not be so chosen on account of party affiliations, who shall be known as jury commissioners. Such commissioners shall, in counties now containing the required number of inhabitants, be chosen on the first Monday of July, 1897, and in counties hereafter containing the required number of inhabitants such commissioners shall be chosen on the first Monday of July, after it shall have been determined by the last preceding national census that the inhabitants of such county are of the number required or after the county board by resolution determines that jury commissioners shall be appointed, as the case may be. Of the first 3 so chosen, one shall hold his office for one year, one for 2 years and one for 3 years, to be determined by lot, and every year thereafter one such officer shall be chosen for the term of 3 years. Each of such commissioners, before entering upon the duties of his office, shall take and subscribe to an oath of office before one of such judges, and shall execute a bond to the People of the State of Illinois in such sums and with such sureties as shall be required by such judge and be, by him, approved, conditioned for the faithful discharge of his duties as such commissioner during his term of office. The majority of the Circuit judges herein referred to may remove either of such commissioners, assigning reasons therefor, and fill all vacancies occurring in the office of any such commissioners by death, resignation or removal.
(b) In counties with a population of at least 3,000,000, the chief judge of the circuit of that county may discontinue the appointment of jury commissioners for that county. If the chief judge of a circuit in a county with a population of at least 3,000,000 discontinues the appointments of the jury commissioners, the functions of the jury commissioners may be performed by a jury administrator. The jury commissioners in office at the time of the discontinuance shall complete their terms of office and shall discharge their duties and responsibilities as assigned by the chief judge of that circuit.
(Source: P.A. 90-481, eff. 1-1-98.)

(705 ILCS 310/2) (from Ch. 78, par. 25)
Sec. 2. In a county with a population of at least 3,000,000 in which a jury administrator or jury commissioners have been appointed, the jury administrator or commissioners, upon entering upon the duties of their office, and every 4 years thereafter, shall prepare a list of all legal voters and all Illinois driver's license, Illinois Identification Card, and Illinois Person with a Disability Identification Card holders, and claimants for unemployment insurance of each town or precinct of the county possessing the necessary legal qualifications for jury duty, to be known as the jury list. In a county with a population of less than 3,000,000 in which a jury administrator or jury commissioners have been appointed, the jury administrator or jury commissioners upon entering upon the duties of their office, and each year thereafter, shall prepare a list of all Illinois driver's license, Illinois Identification Card, and Illinois Person with a Disability Identification Card holders, all claimants for unemployment insurance, and all registered voters of the county to be known as the jury list.
The jury list may be revised and amended annually in the discretion of the commissioners or jury administrator. Any record kept by the jury commissioners or jury administrator for over 4 years may be destroyed at their discretion. The name of each person on the list shall be entered in a book or books to be kept for that purpose, and opposite the name shall be entered his or her age and place of residence, giving street and number, if any.
The Director of the Department of Employment Security shall annually compile a list of persons who, in the prior 12 months, filed a claim for unemployment insurance which shall be sent to the Administrative Office of the Illinois Courts and the Administrative Office of the Illinois Courts shall furnish that list to the jury administrator or jury commissioners, as provided in Section 1a-1 of the Jury Act. The list shall be in the format currently prescribed by the Administrative Office of the Illinois Courts and shall be provided subject to federal regulations. The jury administrator, jury commissioners, or the Administrative Office of the Illinois Courts shall receive an up-to-date list of Illinois driver's license, Illinois Identification Card, and Illinois Person with a Disability Identification Card holders from the Secretary of State as provided in Section 1a of the Jury Act. In compiling the jury list, duplication of names shall be avoided to the extent practicable.
Whenever the name of a registered voter or an Illinois driver's license, Illinois Identification Card, or Illinois Person with a Disability Identification Card holder, or a claimant for unemployment insurance appearing upon this jury list is transferred to the active jury list in the manner prescribed by Section 8 of this Act, the following additional information shall be recorded after the name of the voter: the age of the voter, his or her occupation, if any, whether or not he or she is a resident residing with his or her family and whether or not he or she is an owner or life tenant of real estate in the county.
(Source: P.A. 97-34, eff. 1-1-12; 97-1064, eff. 1-1-13.)

(705 ILCS 310/2a) (from Ch. 78, par. 25a)
Sec. 2a. The combination of the lists of registered voters, driver's license, Illinois Identification Card, and Illinois Person with a Disability Identification Card holders, and claimants for unemployment insurance and the preparation of jury lists under this Act shall, when requested by the Chief Judge or his designee, be accomplished through the services of the Administrative Office of the Illinois Courts.
(Source: P.A. 97-34, eff. 1-1-12; 97-1064, eff. 1-1-13.)

(705 ILCS 310/3) (from Ch. 78, par. 26)
Sec. 3. (a) The said commissioners are empowered to provide a suitable room or rooms in which to transact their business, and to incur all other necessary expenses which shall be paid by warrants drawn as provided in section 6 of this act, and with the approval of said judges or a majority thereof to appoint a clerk and the requisite number of assistants. In counties having 1,000,000 or more inhabitants, the clerk, if there be one, shall be on duty at the room or rooms of said commissioners each day during the session of court; if there be no clerk, then one, at least, of said commissioners shall, in like manner, be present, if so prescribed by the rules hereinafter mentioned. The said jury commissioners shall also have power to summon electors to appear before them and to examine them touching their qualifications for jury service; and each of said commissioners and their clerk and assistants provided for in this act, are hereby empowered to administer all oaths or affirmations required in the discharge of their official duties. Any Circuit Court of this state, in any county where this law is in force, or any judge thereof, upon application of any such jury commissioners may in the discretion of the court compel the attendance of electors and the giving of testimony before the said jury commissioners, by attachment for contempt or otherwise, in the same manner as the production of evidence may be compelled before said court. Every person, who having taken an oath or made affirmation as herein provided, shall swear or affirm willfully, corruptly and falsely, shall be guilty of perjury, and upon conviction shall be punished accordingly.
(b) In a county with a population of at least 3,000,000, if a jury administrator is designated by the chief judge of that circuit to perform the functions of jury commissioners, the chief judge of that circuit is authorized to provide a suitable room or rooms in which to transact the business of qualifying jurors and to incur all the other necessary expenses to be paid by the county treasurer. The chief judge for that circuit is authorized to designate a requisite number of assistants to aid in the functions of qualifying jurors.
(Source: P.A. 90-482, eff. 1-1-98.)

(705 ILCS 310/6) (from Ch. 78, par. 29)
Sec. 6. The said jury commissioners, clerk and assistants, shall be paid for their services by the county treasurer of the several counties, such compensation as shall be fixed by the county board, upon warrants drawn by the clerk of the county board. The said jury commissioners shall be allowed a reasonable sum every year for stationery and office expenses other than salaries, which shall be paid in like manner: Provided that the said judges, or a majority of them, shall prescribe the number of assistants to be employed by said jury commissioners.
(Source: Laws 1931, p. 655.)

(705 ILCS 310/7) (from Ch. 78, par. 30)
Sec. 7. The jury list provided for in Section 2 of this Act shall be known as the general jury list, and the manner of its preparation by the jury administrator or jury commissioners shall be as prescribed by the chief judge or by rules to be adopted by majority vote of the said judges.
(Source: P.A. 90-482, eff. 1-1-98.)

(705 ILCS 310/8) (from Ch. 78, par. 31)
Sec. 8. In such manner as may be prescribed by rules to be adopted by majority vote of the said judges, the jury administrator or the jury commissioners shall also:
(a) From time to time prepare a secondary list to be known as the active jury list, containing such number of names taken from the general jury list as shall be appointed by the said rules, and in addition thereto, such other lists, to be known as period jury lists, as the said rules may require. Such period jury lists, if provided for, shall contain the names of prospective jurors who shall have indicated, either before or after being summoned for jury duty, at what time of the year they could most conveniently serve. The active jury list and, except as to the names of persons certified back by the clerk of the court as provided in Section 10 of this act, the period jury lists, shall be prepared by selecting every twentieth name, or other whole number rate necessary to obtain the number required, or, in counties having a population greater than 1,000,000, in a manner prescribed by the judge in charge of jury selection, from the general jury list;
(b) Make the active jury list and, except as to the names of persons certified back by the clerk of the court as provided in Section 10 of this Act, the period jury lists, available for the clerks of the circuit court to draw therefrom by lot, as hereinafter required, providing for the purpose such devices or mechanisms as the said rules shall prescribe;
(c) See that at least 2 jury commissioners, one jury commissioner and a judge of the circuit court of the county, or a jury administrator shall be present at any such drawing, along with the clerk of the said jury commissioners, if there be one, except that if the names are to be drawn by computer no jury commissioner need be present at any drawing by computer;
(d) Provide for the manner of selection of jurors to be provided to coroners pursuant to Section 10 of "An Act to revise the law in relation to coroners", approved July 1, 1874, as amended; provided that such manner of selection shall be, to the extent practicable, similar to the manner in which petit and grand jurors are selected; and
(e) Perform such other duties in relation to the selection of electors for jury service and their appearance for such service as are prescribed by this act or may be prescribed by the said rules or procedures established by the chief judge of the circuit.
(Source: P.A. 90-482, eff. 1-1-98.)

(705 ILCS 310/9) (from Ch. 78, par. 32)
Sec. 9. In other than single county circuits, the chief judge of the circuit court of the county shall certify to the clerk of the court the number of petit jurors required each month. The clerk shall then repair to the office of the jury commissioners or the jury administrator and there, in the presence of the persons mentioned in Section 8 of this act, proceed to draw by lot or by random electronic process the necessary number of names from those made available for such drawing as in Section 8 of this act provided. The clerk shall thereupon certify the electors whose names are so drawn, and summon them by the type of mail service selected from among those permitted for service of petit and grand jurors selected in "An Act concerning jurors, and to repeal certain Acts therein named", approved February 11, 1874, as amended.
If service of summons cannot be made by the type of mail service selected, the clerk of the court issuing such summons shall, as soon as that fact is determined, re-issue and deliver the summons for the juror not served to the sheriff for service as provided in such case in Section 9 of "An Act concerning jurors, and to repeal certain Acts therein named," approved February 11, 1874, as amended. If more jurors are needed during the month, a judge of the court shall so certify, and they shall be drawn and certified forthwith and served in the manner above provided. Whenever a grand jury is required by law or by order of the court, it shall be drawn and certified and served in like manner.
(Source: P.A. 90-482, eff. 1-1-98.)

(705 ILCS 310/9.1) (from Ch. 78, par. 32.1)
Sec. 9.1. In single county circuits, the chief judge of the circuit court of the county shall certify to the clerk of the court the number of petit jurors required each month. The clerk shall then repair to the office of the jury commissioners and there, in the presence of the persons mentioned in Section 8 of this Act, proceed to draw by lot the necessary number of names from those made available for such drawing as in Section 8 of this act provided. The clerk shall thereupon certify the electors whose names are so drawn and summon them by the procedure he selects or is directed by the court to select from among those permitted by this Section.
The issuing clerk may use first class mail as the initial form of summons, incorporating any reasonable form of request for acknowledgement which is deemed practical and which would provide a reliable proof of service. One permissible method is the use of a duplex card properly addressed to the person summoned to be a juror and requesting the person so summoned to detach and return to the issuing clerk the part of the duplex card which is attached for his acknowledgement with his signature thereon. As used in this Section, a "duplex card" means any postcard with 2 mailable parts with a summons on one part and a detachable acknowledgement of receipt of such summons on the other part. If the person summoned to be a juror does not return the acknowledgement of the summons in the time period requested, such prospective juror shall not be deemed guilty of a contempt of court.
The issuing clerk may use certified mail as the initial means of service or as a secondary means of service in case the acknowledgement requested in a summons delivered by first class mail is not returned in the time period required. The certified mail may or may not be marked for delivery to the addressee only. The certificate of the issuing clerk that he has sent the summons pursuant to this Section is evidence that he has done so.
If service of summons cannot be made by the type of service selected, the clerk shall reissue such summons and deliver it to the sheriff for service as provided in such case in Section 9 of "An Act governing jurors, and to repeal certain Acts as provided in such therein named," approved February 11, 1874, as amended. If more jurors are needed during the month, a judge of the court shall so certify, and they shall be drawn and certified forthwith in the manner above provided. Whenever a grand jury is required by law or by order of the court, it shall be drawn and certified in like manner.
(Source: P.A. 80-1047.)

(705 ILCS 310/9.2) (from Ch. 78, par. 32.2)
Sec. 9.2. In single county circuits containing or which may hereafter contain more than one million inhabitants, jurors may be drawn from such parts of the county and assigned to jury service as determined by court rule to be most favorable to an impartial trial and not to incur unnecessary expense or unduly burden the citizens of any part of the county with jury service. Such rule may utilize established divisions within the county.
(Source: P.A. 88-266.)

(705 ILCS 310/10) (from Ch. 78, par. 33)
Sec. 10. When any elector drawn and summoned as a petit juror or as a grand juror shall appear in obedience to summons, any judge of the court in which he has thus appeared, if satisfied that, on account of the nature of the elector's occupation, business affairs, physical health, family situation, active duty in military service, or other personal affairs, service at another time will subject him to less inconvenience, shall have discretion to excuse him temporarily from service as juror or grand juror and require him to appear at a subsequent day not later than one year from the time of such excuse. And if any elector so excused shall fail to appear for service at the later day thus designated, his attendance shall be enforced in the same manner as is now provided by law for the case of his failure to appear in obedience to summons. When any elector has been so temporarily excused, the fact of such excuse and the day at which he is to appear for service shall be certified by the clerk of the court to the jury commissioners or the jury administrator. The jury commissioners or the jury administrator shall thereupon place the name of such elector upon the appropriate period jury list, if period jury lists have been provided for by the said rules, and, in any case, shall, at least ten days before the day at which he is required to appear for service, send him by mail a notice reminding him of his duty to appear. Failure to send such notice, however, shall not affect the duty of the elector to appear as required at the time of his temporary excuse. The number of petit jurors to be drawn by the clerk of any of the said courts for any given month, as provided in Section 9 of this act, shall be reduced by the number of petit jurors on the period jury list under duty to appear in that court at that month. A like reduction shall be made in the number of persons to be drawn as grand jurors as provided in Section 9 of this Act.
(Source: P.A. 90-482, eff. 1-1-98.)

(705 ILCS 310/10.1) (from Ch. 78, par. 33.1)
Sec. 10.1. Jury duty, notice to employer, right to time off. (a) Any person who is not legally disqualified to serve on juries, and has been duly summoned for jury duty for either petit or grand jury service, shall be given time off from employment to serve upon the jury for which such employee is summoned, regardless of the employment shift such employee is assigned to at the time of service of such summons. An employee shall give his employer reasonable notice of required jury service. An employer may not deny an employee time off for jury duty because such employee is then assigned to work a night shift of employment, that is, an employer cannot require a night shift worker to work while such employee is doing jury duty in the daytime.
(b) No employer shall discharge, threaten to discharge, intimidate or coerce any employee by reason of the employee's jury service, or the attendance or scheduled attendance in connection with such service, in any court of this State.
(c) If an employee gives reasonable notice of required jury service, any employer who violates the provisions of this Section:
(1) may be charged with contempt of court. In such

an event, the State's Attorney shall file a petition for civil contempt, criminal contempt, or both, against the employer to be prosecuted by the State's Attorney; and

(2) shall be liable for damages for any loss of wages

or other benefits suffered by an employee by reason of the violation; and

(3) may be enjoined from further violations of this

Section and ordered to reinstate any employee discharged by reason of jury service.

As used in this Section, "reasonable notice of required jury service" means that the employee summoned for jury duty must deliver to the employer a copy of the summons within 10 days of the date of issuance of the summons to the employee.
(d) Any individual who is reinstated to a position of employment in accordance with this Section shall be considered as having been on furlough or leave of absence during his period of jury service, shall be reinstated to his position of employment without loss of seniority, and shall be entitled to participate in insurance or other benefits offered by the employer under established rules and practices relating to employees on furlough or leave of absence in effect with the employer at the time the individual entered upon jury service.
(e) In any action or proceeding under this Section, the court may award a prevailing employee who brings the action by retained counsel a reasonable attorney's fee.
(f) Any right or remedy provided in this Section is in addition to any right or remedy otherwise provided by law to an employee.
(g) No employer shall be obligated to compensate an employee for time taken off for jury duty.
(h) The official responsible for issuing the summons may advise the juror of his rights under this Act by printed insert with the summons or on the summons itself.
(Source: P.A. 86-1395; 87-616.)

(705 ILCS 310/10.5)
Sec. 10.5. Removal of prospective juror due to total and permanent disability. If a prospective juror is found to be unqualified due to the existence of a total and permanent disability or is excused for undue hardship that is due to the existence of a total and permanent disability, the jury administrator or jury commissioners shall permanently exclude the prospective juror from all current and subsequent jury lists or general jury lists. Proof of total and permanent disability shall be either:
(1) a written letter from a licensed physician that

states the prospective juror has a total and permanent disability as defined in this Section, describes the disability, explains how it prevents the prospective juror from serving as a juror, and states that the prospective juror will never be able to serve as a juror;

(2) a copy of an individualized education program

plan for the prospective juror who participates in a special education program or receives transition or supported employment services under Article 14 of the School Code, submitted by the prospective juror or his or her legal guardian; or

(3) a copy of a court order for guardianship showing

that the juror has been adjudged totally without capacity and a plenary guardian has been appointed.

The jury administrator or jury commissioners shall create and maintain a list of persons to be permanently excluded from any jury list or general jury list pursuant to this Section. The jury administrator or jury commissioners shall notify a prospective juror, or his or her legal guardian, when the juror is permanently excluded from all current and subsequent jury lists or general jury lists due to total and permanent disability.
For the purposes of this Section, "total and permanent disability" means any physical or mental impairment, disease, or loss of a permanent nature that prevents performance of the duties of a juror. "Total and permanent disability" does not include an impairment or disease that is transitory or minor in nature or is capable of being improved.
(Source: P.A. 99-102, eff. 1-1-16.)

(705 ILCS 310/11) (from Ch. 78, par. 34)
Sec. 11. The said judges of the circuit court of the county, by majority vote, are hereby empowered to make and from time to time alter and amend all such rules, not inconsistent with this act, as in their judgment may be necessary or proper for the purposes of prescribing the powers and duties of the jury commissioners, regulating in general the conduct of their office, and carrying out the provisions of this act. But all such rules or any amendment or revision thereof, before becoming effective, shall be published at least once in some newspaper of general circulation throughout the county.
(Source: Laws 1965, p. 3579.)

(705 ILCS 310/12) (from Ch. 78, par. 35)
Sec. 12. No objection, exception or challenge to any petit juror or grand juror or to any panel or petit or grand jurors shall be allowed at any time because of any failure to comply with the provisions of this act or of the said rules, unless the party urging the same shall show to the court that actual and substantial injustice has resulted or will result to him, because of the error or defect charged.
(Source: Laws 1931, p. 655.)



705 ILCS 315/ - Jury Secrecy Act.

(705 ILCS 315/0.01) (from Ch. 78, par. 35.9)
Sec. 0.01. Short title. This Act may be cited as the Jury Secrecy Act.
(Source: P.A. 86-1324.)

(705 ILCS 315/1) (from Ch. 78, par. 36)
Sec. 1. (a) Except as provided in subsection (b), whoever knowingly and wilfully, by any device or means whatsoever records or attempts to record, the proceedings of a petit jury in any court of the State of Illinois while the jury is deliberating or voting, or listens to or observes, or attempts to listen to or observe, the proceedings of any petit jury of which he is not a member in any court of the State of Illinois while the jury is deliberating or voting, shall be guilty of a Class A misdemeanor. However, if any juror is deaf or hard of hearing, the juror may be accompanied by and may communicate with a court appointed interpreter throughout any period during which the jury is sequestered or engaged in its deliberations. If the jury foreman reasonably believes that the interpreter is doing more than interpreting, nothing in this Act shall prevent him or her from petitioning the court and requesting that the interpreter be replaced with another interpreter.
(b) A petit juror in any court of the State of Illinois shall be entitled to take notes in connection with and solely for the purpose of assisting him in the performance of his duties as juror, and the sheriff of the county in which such juror is serving shall provide writing materials for that purpose. Such notes shall remain confidential, and shall be destroyed by the sheriff after the verdict has been returned or a mistrial declared.
(Source: P.A. 88-27.)

(705 ILCS 315/2)
Sec. 2. Secrecy of jury. A judge may prohibit the release to the public of the name of any member of a jury sitting in a court over which the judge presides if the judge finds that there would be a reasonable threat of harm to the juror if his or her name were released.
(Source: P.A. 91-321, eff. 1-1-00.)



705 ILCS 320/ - Juror Protection Act.

(705 ILCS 320/1)
Sec. 1. Short title. This Act may be cited as the Juror Protection Act.
(Source: P.A. 94-186, eff. 1-1-06.)

(705 ILCS 320/5)
Sec. 5. Juror contact. A person who represents himself or herself during any phase of a jury trial and is subsequently found guilty of any charge must seek and obtain leave of the court prior to making any attempt to contact any member of the jury panel, regardless of the reason for inquiry.
(Source: P.A. 94-186, eff. 1-1-06.)

(705 ILCS 320/10)
Sec. 10. Court petition; process.
(a) The defendant shall file with the court where his or her case was heard a petition laying forth the reasons why juror contact is necessary or otherwise appropriate.
(b) Upon receipt of the petition, the circuit clerk for the court shall forward a copy of the petition to the State's Attorney or other prosecuting attorney. Where a response to the petition is deemed warranted, the State's Attorney or other prosecuting attorney shall have 5 days to file a response.
(c) The court shall, within 7 days of receipt of the petition and response, where one is filed, rule on the merits of the request.
(d) The court may, but is not required to, hold a hearing on the merits of the petition.
(e) If the petition is granted, the court shall, within 7 days of the ruling, arrange for the defendant to be transported to the courthouse to take part in the call. All phone calls shall be made by an officer of the court and shall be made between the hours of 8:30 a.m. and 6:00 p.m., Monday through Friday. The court officer shall identify himself or herself to the recipient of the call, ask to speak to the juror in question, identify the purpose for the call, and ask the juror if he or she is willing to speak to the defendant. If the juror consents, the defendant shall be allowed to speak to the juror under the supervision of the court officer. If the juror refuses, no further contact may be made by or on behalf of the defendant. If there is no answer at the provided phone number, the officer of the court shall leave a message outlining the above and requesting that the juror contact the court officer to indicate whether or not he or she will speak to the defendant.
(Source: P.A. 94-186, eff. 1-1-06.)

(705 ILCS 320/15)
Sec. 15. Violation. Any attempt to contact a member of the jury panel following that member's refusal to speak as outlined in subsection (e) of Section 10 shall be deemed a violation of Section 32-4 of the Criminal Code of 2012.
(Source: P.A. 97-1150, eff. 1-25-13.)

(705 ILCS 320/300)
Sec. 300. (Amendatory provisions; text omitted).
(Source: P.A. 94-186, eff. 1-1-06; text omitted.)



705 ILCS 405/ - Juvenile Court Act of 1987.

Article I - General Provisions

(705 ILCS 405/Art. I heading)

(705 ILCS 405/1-1) (from Ch. 37, par. 801-1)
Sec. 1-1. Short title. This Act shall be known and may be cited as the Juvenile Court Act of 1987.
(Source: P.A. 85-601.)

(705 ILCS 405/1-2) (from Ch. 37, par. 801-2)
Sec. 1-2. Purpose and policy.
(1) The purpose of this Act is to secure for each minor subject hereto such care and guidance, preferably in his or her own home, as will serve the safety and moral, emotional, mental, and physical welfare of the minor and the best interests of the community; to preserve and strengthen the minor's family ties whenever possible, removing him or her from the custody of his or her parents only when his or her safety or welfare or the protection of the public cannot be adequately safeguarded without removal; if the child is removed from the custody of his or her parent, the Department of Children and Family Services immediately shall consider concurrent planning, as described in Section 5 of the Children and Family Services Act so that permanency may occur at the earliest opportunity; consideration should be given so that if reunification fails or is delayed, the placement made is the best available placement to provide permanency for the child; and, when the minor is removed from his or her own family, to secure for him or her custody, care and discipline as nearly as possible equivalent to that which should be given by his or her parents, and in cases where it should and can properly be done to place the minor in a family home so that he or she may become a member of the family by legal adoption or otherwise. Provided that a ground for unfitness under the Adoption Act can be met, it may be appropriate to expedite termination of parental rights:
(a) when reasonable efforts are inappropriate, or

have been provided and were unsuccessful, and there are aggravating circumstances including, but not limited to, those cases in which (i) the child or another child of that child's parent was (A) abandoned, (B) tortured, or (C) chronically abused or (ii) the parent is criminally convicted of (A) first degree murder or second degree murder of any child, (B) attempt or conspiracy to commit first degree murder or second degree murder of any child, (C) solicitation to commit murder, solicitation to commit murder for hire, solicitation to commit second degree murder of any child, or aggravated assault in violation of subdivision (a)(13) of Section 12-2 of the Criminal Code of 1961 or the Criminal Code of 2012, or (D) aggravated criminal sexual assault in violation of Section 11-1.40(a)(1) or 12-14.1(a)(1) of the Criminal Code of 1961 or the Criminal Code of 2012; or

(b) when the parental rights of a parent with respect

to another child of the parent have been involuntarily terminated; or

(c) in those extreme cases in which the parent's

incapacity to care for the child, combined with an extremely poor prognosis for treatment or rehabilitation, justifies expedited termination of parental rights.

(2) In all proceedings under this Act the court may direct the course thereof so as promptly to ascertain the jurisdictional facts and fully to gather information bearing upon the current condition and future welfare of persons subject to this Act. This Act shall be administered in a spirit of humane concern, not only for the rights of the parties, but also for the fears and the limits of understanding of all who appear before the court.
(3) In all procedures under this Act, the following shall apply:
(a) The procedural rights assured to the minor shall

be the rights of adults unless specifically precluded by laws which enhance the protection of such minors.

(b) Every child has a right to services necessary to

his or her safety and proper development, including health, education and social services.

(c) The parents' right to the custody of their child

shall not prevail when the court determines that it is contrary to the health, safety, and best interests of the child.

(4) This Act shall be liberally construed to carry out the foregoing purpose and policy.
(Source: P.A. 97-1150, eff. 1-25-13.)

(705 ILCS 405/1-3) (from Ch. 37, par. 801-3)
(Text of Section from P.A. 100-136)
Sec. 1-3. Definitions. Terms used in this Act, unless the context otherwise requires, have the following meanings ascribed to them:
(1) "Adjudicatory hearing" means a hearing to determine whether the allegations of a petition under Section 2-13, 3-15 or 4-12 that a minor under 18 years of age is abused, neglected or dependent, or requires authoritative intervention, or addicted, respectively, are supported by a preponderance of the evidence or whether the allegations of a petition under Section 5-520 that a minor is delinquent are proved beyond a reasonable doubt.
(2) "Adult" means a person 21 years of age or older.
(3) "Agency" means a public or private child care facility legally authorized or licensed by this State for placement or institutional care or for both placement and institutional care.
(4) "Association" means any organization, public or private, engaged in welfare functions which include services to or on behalf of children but does not include "agency" as herein defined.
(4.05) Whenever a "best interest" determination is required, the following factors shall be considered in the context of the child's age and developmental needs:
(a) the physical safety and welfare of the child,

including food, shelter, health, and clothing;

(b) the development of the child's identity;
(c) the child's background and ties, including

familial, cultural, and religious;

(d) the child's sense of attachments, including:
(i) where the child actually feels love,

attachment, and a sense of being valued (as opposed to where adults believe the child should feel such love, attachment, and a sense of being valued);

(ii) the child's sense of security;
(iii) the child's sense of familiarity;
(iv) continuity of affection for the child;
(v) the least disruptive placement alternative

for the child;

(e) the child's wishes and long-term goals;
(f) the child's community ties, including church,

school, and friends;

(g) the child's need for permanence which includes

the child's need for stability and continuity of relationships with parent figures and with siblings and other relatives;

(h) the uniqueness of every family and child;
(i) the risks attendant to entering and being in

substitute care; and

(j) the preferences of the persons available to care

for the child.

(4.1) "Chronic truant" shall have the definition ascribed to it in Section 26-2a of the School Code.
(5) "Court" means the circuit court in a session or division assigned to hear proceedings under this Act.
(6) "Dispositional hearing" means a hearing to determine whether a minor should be adjudged to be a ward of the court, and to determine what order of disposition should be made in respect to a minor adjudged to be a ward of the court.
(7) "Emancipated minor" means any minor 16 years of age or over who has been completely or partially emancipated under the Emancipation of Minors Act or under this Act.
(7.05) "Foster parent" includes a relative caregiver selected by the Department of Children and Family Services to provide care for the minor.
(8) "Guardianship of the person" of a minor means the duty and authority to act in the best interests of the minor, subject to residual parental rights and responsibilities, to make important decisions in matters having a permanent effect on the life and development of the minor and to be concerned with his or her general welfare. It includes but is not necessarily limited to:
(a) the authority to consent to marriage, to

enlistment in the armed forces of the United States, or to a major medical, psychiatric, and surgical treatment; to represent the minor in legal actions; and to make other decisions of substantial legal significance concerning the minor;

(b) the authority and duty of reasonable visitation,

except to the extent that these have been limited in the best interests of the minor by court order;

(c) the rights and responsibilities of legal custody

except where legal custody has been vested in another person or agency; and

(d) the power to consent to the adoption of the

minor, but only if expressly conferred on the guardian in accordance with Section 2-29, 3-30, or 4-27.

(9) "Legal custody" means the relationship created by an order of court in the best interests of the minor which imposes on the custodian the responsibility of physical possession of a minor and the duty to protect, train and discipline him and to provide him with food, shelter, education and ordinary medical care, except as these are limited by residual parental rights and responsibilities and the rights and responsibilities of the guardian of the person, if any.
(9.1) "Mentally capable adult relative" means a person 21 years of age or older who is not suffering from a mental illness that prevents him or her from providing the care necessary to safeguard the physical safety and welfare of a minor who is left in that person's care by the parent or parents or other person responsible for the minor's welfare.
(10) "Minor" means a person under the age of 21 years subject to this Act.
(11) "Parent" means a father or mother of a child and includes any adoptive parent. It also includes a person (i) whose parentage is presumed or has been established under the law of this or another jurisdiction or (ii) who has registered with the Putative Father Registry in accordance with Section 12.1 of the Adoption Act and whose paternity has not been ruled out under the law of this or another jurisdiction. It does not include a parent whose rights in respect to the minor have been terminated in any manner provided by law. It does not include a person who has been or could be determined to be a parent under the Illinois Parentage Act of 1984 or the Illinois Parentage Act of 2015, or similar parentage law in any other state, if that person has been convicted of or pled nolo contendere to a crime that resulted in the conception of the child under Section 11-1.20, 11-1.30, 11-1.40, 11-11, 12-13, 12-14, 12-14.1, subsection (a) or (b) (but not subsection (c)) of Section 11-1.50 or 12-15, or subsection (a), (b), (c), (e), or (f) (but not subsection (d)) of Section 11-1.60 or 12-16 of the Criminal Code of 1961 or the Criminal Code of 2012, or similar statute in another jurisdiction unless upon motion of any party, other than the offender, to the juvenile court proceedings the court finds it is in the child's best interest to deem the offender a parent for purposes of the juvenile court proceedings.
(11.1) "Permanency goal" means a goal set by the court as defined in subdivision (2) of Section 2-28.
(11.2) "Permanency hearing" means a hearing to set the permanency goal and to review and determine (i) the appropriateness of the services contained in the plan and whether those services have been provided, (ii) whether reasonable efforts have been made by all the parties to the service plan to achieve the goal, and (iii) whether the plan and goal have been achieved.
(12) "Petition" means the petition provided for in Section 2-13, 3-15, 4-12 or 5-520, including any supplemental petitions thereunder in Section 3-15, 4-12 or 5-520.
(12.1) "Physically capable adult relative" means a person 21 years of age or older who does not have a severe physical disability or medical condition, or is not suffering from alcoholism or drug addiction, that prevents him or her from providing the care necessary to safeguard the physical safety and welfare of a minor who is left in that person's care by the parent or parents or other person responsible for the minor's welfare.
(12.2) "Post Permanency Sibling Contact Agreement" has the meaning ascribed to the term in Section 7.4 of the Children and Family Services Act.
(12.3) "Residential treatment center" means a licensed setting that provides 24 hour care to children in a group home or institution, including a facility licensed as a child care institution under Section 2.06 of the Child Care Act, a licensed group home under Section 2.16 of the Child Care Act, a secure child care facility as defined in paragraph (18) of this Section, or any similar facility in another state. Residential treatment center does not include a relative foster home or a licensed foster family home.
(13) "Residual parental rights and responsibilities" means those rights and responsibilities remaining with the parent after the transfer of legal custody or guardianship of the person, including, but not necessarily limited to, the right to reasonable visitation (which may be limited by the court in the best interests of the minor as provided in subsection (8)(b) of this Section), the right to consent to adoption, the right to determine the minor's religious affiliation, and the responsibility for his support.
(14) "Shelter" means the temporary care of a minor in physically unrestricting facilities pending court disposition or execution of court order for placement.
(14.1) "Sibling Contact Support Plan" has the meaning ascribed to the term in Section 7.4 of the Children and Family Services Act.
(15) "Station adjustment" means the informal handling of an alleged offender by a juvenile police officer.
(16) "Ward of the court" means a minor who is so adjudged under Section 2-22, 3-23, 4-20 or 5-705, after a finding of the requisite jurisdictional facts, and thus is subject to the dispositional powers of the court under this Act.
(17) "Juvenile police officer" means a sworn police officer who has completed a Basic Recruit Training Course, has been assigned to the position of juvenile police officer by his or her chief law enforcement officer and has completed the necessary juvenile officers training as prescribed by the Illinois Law Enforcement Training Standards Board, or in the case of a State police officer, juvenile officer training approved by the Director of the Department of State Police.
(18) "Secure child care facility" means any child care facility licensed by the Department of Children and Family Services to provide secure living arrangements for children under 18 years of age who are subject to placement in facilities under the Children and Family Services Act and who are not subject to placement in facilities for whom standards are established by the Department of Corrections under Section 3-15-2 of the Unified Code of Corrections. "Secure child care facility" also means a facility that is designed and operated to ensure that all entrances and exits from the facility, a building, or a distinct part of the building are under the exclusive control of the staff of the facility, whether or not the child has the freedom of movement within the perimeter of the facility, building, or distinct part of the building.
(Source: P.A. 99-85, eff. 1-1-16; 100-136, eff. 8-18-17.)

(Text of Section from P.A. 100-229)
Sec. 1-3. Definitions. Terms used in this Act, unless the context otherwise requires, have the following meanings ascribed to them:
(1) "Adjudicatory hearing" means a hearing to determine whether the allegations of a petition under Section 2-13, 3-15 or 4-12 that a minor under 18 years of age is abused, neglected or dependent, or requires authoritative intervention, or addicted, respectively, are supported by a preponderance of the evidence or whether the allegations of a petition under Section 5-520 that a minor is delinquent are proved beyond a reasonable doubt.
(2) "Adult" means a person 21 years of age or older.
(3) "Agency" means a public or private child care facility legally authorized or licensed by this State for placement or institutional care or for both placement and institutional care.
(4) "Association" means any organization, public or private, engaged in welfare functions which include services to or on behalf of children but does not include "agency" as herein defined.
(4.05) Whenever a "best interest" determination is required, the following factors shall be considered in the context of the child's age and developmental needs:
(a) the physical safety and welfare of the child,

including food, shelter, health, and clothing;

(b) the development of the child's identity;
(c) the child's background and ties, including

familial, cultural, and religious;

(d) the child's sense of attachments, including:
(i) where the child actually feels love,

attachment, and a sense of being valued (as opposed to where adults believe the child should feel such love, attachment, and a sense of being valued);

(ii) the child's sense of security;
(iii) the child's sense of familiarity;
(iv) continuity of affection for the child;
(v) the least disruptive placement alternative

for the child;

(e) the child's wishes and long-term goals;
(f) the child's community ties, including church,

school, and friends;

(g) the child's need for permanence which includes

the child's need for stability and continuity of relationships with parent figures and with siblings and other relatives;

(h) the uniqueness of every family and child;
(i) the risks attendant to entering and being in

substitute care; and

(j) the preferences of the persons available to care

for the child.

(4.1) "Chronic truant" shall have the definition ascribed to it in Section 26-2a of the School Code.
(5) "Court" means the circuit court in a session or division assigned to hear proceedings under this Act.
(6) "Dispositional hearing" means a hearing to determine whether a minor should be adjudged to be a ward of the court, and to determine what order of disposition should be made in respect to a minor adjudged to be a ward of the court.
(7) "Emancipated minor" means any minor 16 years of age or over who has been completely or partially emancipated under the Emancipation of Minors Act or under this Act.
(7.05) "Foster parent" includes a relative caregiver selected by the Department of Children and Family Services to provide care for the minor.
(8) "Guardianship of the person" of a minor means the duty and authority to act in the best interests of the minor, subject to residual parental rights and responsibilities, to make important decisions in matters having a permanent effect on the life and development of the minor and to be concerned with his or her general welfare. It includes but is not necessarily limited to:
(a) the authority to consent to marriage, to

enlistment in the armed forces of the United States, or to a major medical, psychiatric, and surgical treatment; to represent the minor in legal actions; and to make other decisions of substantial legal significance concerning the minor;

(b) the authority and duty of reasonable visitation,

except to the extent that these have been limited in the best interests of the minor by court order;

(c) the rights and responsibilities of legal custody

except where legal custody has been vested in another person or agency; and

(d) the power to consent to the adoption of the

minor, but only if expressly conferred on the guardian in accordance with Section 2-29, 3-30, or 4-27.

(9) "Legal custody" means the relationship created by an order of court in the best interests of the minor which imposes on the custodian the responsibility of physical possession of a minor and the duty to protect, train and discipline him and to provide him with food, shelter, education and ordinary medical care, except as these are limited by residual parental rights and responsibilities and the rights and responsibilities of the guardian of the person, if any.
(9.1) "Mentally capable adult relative" means a person 21 years of age or older who is not suffering from a mental illness that prevents him or her from providing the care necessary to safeguard the physical safety and welfare of a minor who is left in that person's care by the parent or parents or other person responsible for the minor's welfare.
(10) "Minor" means a person under the age of 21 years subject to this Act.
(11) "Parent" means a father or mother of a child and includes any adoptive parent. It also includes a person (i) whose parentage is presumed or has been established under the law of this or another jurisdiction or (ii) who has registered with the Putative Father Registry in accordance with Section 12.1 of the Adoption Act and whose paternity has not been ruled out under the law of this or another jurisdiction. It does not include a parent whose rights in respect to the minor have been terminated in any manner provided by law. It does not include a person who has been or could be determined to be a parent under the Illinois Parentage Act of 1984 or the Illinois Parentage Act of 2015, or similar parentage law in any other state, if that person has been convicted of or pled nolo contendere to a crime that resulted in the conception of the child under Section 11-1.20, 11-1.30, 11-1.40, 11-11, 12-13, 12-14, 12-14.1, subsection (a) or (b) (but not subsection (c)) of Section 11-1.50 or 12-15, or subsection (a), (b), (c), (e), or (f) (but not subsection (d)) of Section 11-1.60 or 12-16 of the Criminal Code of 1961 or the Criminal Code of 2012, or similar statute in another jurisdiction unless upon motion of any party, other than the offender, to the juvenile court proceedings the court finds it is in the child's best interest to deem the offender a parent for purposes of the juvenile court proceedings.
(11.1) "Permanency goal" means a goal set by the court as defined in subdivision (2) of Section 2-28.
(11.2) "Permanency hearing" means a hearing to set the permanency goal and to review and determine (i) the appropriateness of the services contained in the plan and whether those services have been provided, (ii) whether reasonable efforts have been made by all the parties to the service plan to achieve the goal, and (iii) whether the plan and goal have been achieved.
(12) "Petition" means the petition provided for in Section 2-13, 3-15, 4-12 or 5-520, including any supplemental petitions thereunder in Section 3-15, 4-12 or 5-520.
(12.1) "Physically capable adult relative" means a person 21 years of age or older who does not have a severe physical disability or medical condition, or is not suffering from alcoholism or drug addiction, that prevents him or her from providing the care necessary to safeguard the physical safety and welfare of a minor who is left in that person's care by the parent or parents or other person responsible for the minor's welfare.
(12.2) "Post Permanency Sibling Contact Agreement" has the meaning ascribed to the term in Section 7.4 of the Children and Family Services Act.
(13) "Residual parental rights and responsibilities" means those rights and responsibilities remaining with the parent after the transfer of legal custody or guardianship of the person, including, but not necessarily limited to, the right to reasonable visitation (which may be limited by the court in the best interests of the minor as provided in subsection (8)(b) of this Section), the right to consent to adoption, the right to determine the minor's religious affiliation, and the responsibility for his support.
(14) "Shelter" means the temporary care of a minor in physically unrestricting facilities pending court disposition or execution of court order for placement.
(14.05) "Shelter placement" means a temporary or emergency placement for a minor, including an emergency foster home placement.
(14.1) "Sibling Contact Support Plan" has the meaning ascribed to the term in Section 7.4 of the Children and Family Services Act.
(15) "Station adjustment" means the informal handling of an alleged offender by a juvenile police officer.
(16) "Ward of the court" means a minor who is so adjudged under Section 2-22, 3-23, 4-20 or 5-705, after a finding of the requisite jurisdictional facts, and thus is subject to the dispositional powers of the court under this Act.
(17) "Juvenile police officer" means a sworn police officer who has completed a Basic Recruit Training Course, has been assigned to the position of juvenile police officer by his or her chief law enforcement officer and has completed the necessary juvenile officers training as prescribed by the Illinois Law Enforcement Training Standards Board, or in the case of a State police officer, juvenile officer training approved by the Director of the Department of State Police.
(18) "Secure child care facility" means any child care facility licensed by the Department of Children and Family Services to provide secure living arrangements for children under 18 years of age who are subject to placement in facilities under the Children and Family Services Act and who are not subject to placement in facilities for whom standards are established by the Department of Corrections under Section 3-15-2 of the Unified Code of Corrections. "Secure child care facility" also means a facility that is designed and operated to ensure that all entrances and exits from the facility, a building, or a distinct part of the building are under the exclusive control of the staff of the facility, whether or not the child has the freedom of movement within the perimeter of the facility, building, or distinct part of the building.
(Source: P.A. 99-85, eff. 1-1-16; 100-229, eff. 1-1-18.)

(705 ILCS 405/1-4) (from Ch. 37, par. 801-4)
Sec. 1-4. Limitations of scope of Act. Nothing in this Act shall be construed to give: (a) any guardian appointed hereunder the guardianship of the estate of the minor or to change the age of minority for any purpose other than those expressly stated in this Act; or (b) any court jurisdiction, except as provided in Sections 2-7, 3-6, 3-9, 4-6 and 5-410, over any minor solely on the basis of the minor's (i) misbehavior which does not violate any federal or state law or municipal ordinance, (ii) refusal to obey the orders or directions of a parent, guardian or custodian, (iii) absence from home without the consent of his or her parent, guardian or custodian, or (iv) truancy, until efforts and procedures to address and resolve such actions by a law enforcement officer during a period of limited custody, by crisis intervention services under Section 3-5, and by alternative voluntary residential placement or other disposition as provided by Section 3-6 have been exhausted without correcting such actions.
(Source: P.A. 91-357, eff. 7-29-99.)

(705 ILCS 405/1-4.1) (from Ch. 37, par. 801-4.1)
Sec. 1-4.1. Except for minors accused of violation of an order of the court, any minor accused of any act under federal or State law, or a municipal ordinance that would not be illegal if committed by an adult, cannot be placed in a jail, municipal lockup, detention center or secure correctional facility. Confinement in a county jail of a minor accused of a violation of an order of the court, or of a minor for whom there is reasonable cause to believe that the minor is a person described in subsection (3) of Section 5-105, shall be in accordance with the restrictions set forth in Sections 5-410 and 5-501 of this Act.
(Source: P.A. 89-656, eff. 1-1-97; 90-590, eff. 1-1-99.)

(705 ILCS 405/1-5) (from Ch. 37, par. 801-5)
Sec. 1-5. Rights of parties to proceedings.
(1) Except as provided in this Section and paragraph (2) of Sections 2-22, 3-23, 4-20, 5-610 or 5-705, the minor who is the subject of the proceeding and his parents, guardian, legal custodian or responsible relative who are parties respondent have the right to be present, to be heard, to present evidence material to the proceedings, to cross-examine witnesses, to examine pertinent court files and records and also, although proceedings under this Act are not intended to be adversary in character, the right to be represented by counsel. At the request of any party financially unable to employ counsel, with the exception of a foster parent permitted to intervene under this Section, the court shall appoint the Public Defender or such other counsel as the case may require. Counsel appointed for the minor and any indigent party shall appear at all stages of the trial court proceeding, and such appointment shall continue through the permanency hearings and termination of parental rights proceedings subject to withdrawal or substitution pursuant to Supreme Court Rules or the Code of Civil Procedure. Following the dispositional hearing, the court may require appointed counsel, other than counsel for the minor or counsel for the guardian ad litem, to withdraw his or her appearance upon failure of the party for whom counsel was appointed under this Section to attend any subsequent proceedings.
No hearing on any petition or motion filed under this Act may be commenced unless the minor who is the subject of the proceeding is represented by counsel. Notwithstanding the preceding sentence, if a guardian ad litem has been appointed for the minor under Section 2-17 of this Act and the guardian ad litem is a licensed attorney at law of this State, or in the event that a court appointed special advocate has been appointed as guardian ad litem and counsel has been appointed to represent the court appointed special advocate, the court may not require the appointment of counsel to represent the minor unless the court finds that the minor's interests are in conflict with what the guardian ad litem determines to be in the best interest of the minor. Each adult respondent shall be furnished a written "Notice of Rights" at or before the first hearing at which he or she appears.
(1.5) The Department shall maintain a system of response to inquiry made by parents or putative parents as to whether their child is under the custody or guardianship of the Department; and if so, the Department shall direct the parents or putative parents to the appropriate court of jurisdiction, including where inquiry may be made of the clerk of the court regarding the case number and the next scheduled court date of the minor's case. Effective notice and the means of accessing information shall be given to the public on a continuing basis by the Department.
(2) (a) Though not appointed guardian or legal custodian or otherwise made a party to the proceeding, any current or previously appointed foster parent or relative caregiver, or representative of an agency or association interested in the minor has the right to be heard by the court, but does not thereby become a party to the proceeding.
In addition to the foregoing right to be heard by the court, any current foster parent or relative caregiver of a minor and the agency designated by the court or the Department of Children and Family Services as custodian of the minor who is alleged to be or has been adjudicated an abused or neglected minor under Section 2-3 or a dependent minor under Section 2-4 of this Act has the right to and shall be given adequate notice at all stages of any hearing or proceeding under this Act.
Any foster parent or relative caregiver who is denied his or her right to be heard under this Section may bring a mandamus action under Article XIV of the Code of Civil Procedure against the court or any public agency to enforce that right. The mandamus action may be brought immediately upon the denial of those rights but in no event later than 30 days after the foster parent has been denied the right to be heard.
(b) If after an adjudication that a minor is abused or neglected as provided under Section 2-21 of this Act and a motion has been made to restore the minor to any parent, guardian, or legal custodian found by the court to have caused the neglect or to have inflicted the abuse on the minor, a foster parent may file a motion to intervene in the proceeding for the sole purpose of requesting that the minor be placed with the foster parent, provided that the foster parent (i) is the current foster parent of the minor or (ii) has previously been a foster parent for the minor for one year or more, has a foster care license or is eligible for a license or is not required to have a license, and is not the subject of any findings of abuse or neglect of any child. The juvenile court may only enter orders placing a minor with a specific foster parent under this subsection (2)(b) and nothing in this Section shall be construed to confer any jurisdiction or authority on the juvenile court to issue any other orders requiring the appointed guardian or custodian of a minor to place the minor in a designated foster home or facility. This Section is not intended to encompass any matters that are within the scope or determinable under the administrative and appeal process established by rules of the Department of Children and Family Services under Section 5(o) of the Children and Family Services Act. Nothing in this Section shall relieve the court of its responsibility, under Section 2-14(a) of this Act to act in a just and speedy manner to reunify families where it is the best interests of the minor and the child can be cared for at home without endangering the child's health or safety and, if reunification is not in the best interests of the minor, to find another permanent home for the minor. Nothing in this Section, or in any order issued by the court with respect to the placement of a minor with a foster parent, shall impair the ability of the Department of Children and Family Services, or anyone else authorized under Section 5 of the Abused and Neglected Child Reporting Act, to remove a minor from the home of a foster parent if the Department of Children and Family Services or the person removing the minor has reason to believe that the circumstances or conditions of the minor are such that continuing in the residence or care of the foster parent will jeopardize the child's health and safety or present an imminent risk of harm to that minor's life.
(c) If a foster parent has had the minor who is the subject of the proceeding under Article II in his or her home for more than one year on or after July 3, 1994 and if the minor's placement is being terminated from that foster parent's home, that foster parent shall have standing and intervenor status except in those circumstances where the Department of Children and Family Services or anyone else authorized under Section 5 of the Abused and Neglected Child Reporting Act has removed the minor from the foster parent because of a reasonable belief that the circumstances or conditions of the minor are such that continuing in the residence or care of the foster parent will jeopardize the child's health or safety or presents an imminent risk of harm to the minor's life.
(d) The court may grant standing to any foster parent if the court finds that it is in the best interest of the child for the foster parent to have standing and intervenor status.
(3) Parties respondent are entitled to notice in compliance with Sections 2-15 and 2-16, 3-17 and 3-18, 4-14 and 4-15 or 5-525 and 5-530, as appropriate. At the first appearance before the court by the minor, his parents, guardian, custodian or responsible relative, the court shall explain the nature of the proceedings and inform the parties of their rights under the first 2 paragraphs of this Section.
If the child is alleged to be abused, neglected or dependent, the court shall admonish the parents that if the court declares the child to be a ward of the court and awards custody or guardianship to the Department of Children and Family Services, the parents must cooperate with the Department of Children and Family Services, comply with the terms of the service plans, and correct the conditions that require the child to be in care, or risk termination of their parental rights.
Upon an adjudication of wardship of the court under Sections 2-22, 3-23, 4-20 or 5-705, the court shall inform the parties of their right to appeal therefrom as well as from any other final judgment of the court.
When the court finds that a child is an abused, neglected, or dependent minor under Section 2-21, the court shall admonish the parents that the parents must cooperate with the Department of Children and Family Services, comply with the terms of the service plans, and correct the conditions that require the child to be in care, or risk termination of their parental rights.
When the court declares a child to be a ward of the court and awards guardianship to the Department of Children and Family Services under Section 2-22, the court shall admonish the parents, guardian, custodian, or responsible relative that the parents must cooperate with the Department of Children and Family Services, comply with the terms of the service plans, and correct the conditions that require the child to be in care, or risk termination of their parental rights.
(4) No sanction may be applied against the minor who is the subject of the proceedings by reason of his refusal or failure to testify in the course of any hearing held prior to final adjudication under Section 2-22, 3-23, 4-20 or 5-705.
(5) In the discretion of the court, the minor may be excluded from any part or parts of a dispositional hearing and, with the consent of the parent or parents, guardian, counsel or a guardian ad litem, from any part or parts of an adjudicatory hearing.
(6) The general public except for the news media and the crime victim, as defined in Section 3 of the Rights of Crime Victims and Witnesses Act, shall be excluded from any hearing and, except for the persons specified in this Section only persons, including representatives of agencies and associations, who in the opinion of the court have a direct interest in the case or in the work of the court shall be admitted to the hearing. However, the court may, for the minor's safety and protection and for good cause shown, prohibit any person or agency present in court from further disclosing the minor's identity. Nothing in this subsection (6) prevents the court from allowing other juveniles to be present or to participate in a court session being held under the Juvenile Drug Court Treatment Act.
(7) A party shall not be entitled to exercise the right to a substitution of a judge without cause under subdivision (a)(2) of Section 2-1001 of the Code of Civil Procedure in a proceeding under this Act if the judge is currently assigned to a proceeding involving the alleged abuse, neglect, or dependency of the minor's sibling or half sibling and that judge has made a substantive ruling in the proceeding involving the minor's sibling or half sibling.
(Source: P.A. 98-249, eff. 1-1-14.)

(705 ILCS 405/1-6) (from Ch. 37, par. 801-6)
Sec. 1-6. State's Attorney. The State's Attorneys of the several counties shall represent the people of the State of Illinois in proceedings under this Act in their respective counties.
(Source: P.A. 85-601.)

(705 ILCS 405/1-7) (from Ch. 37, par. 801-7)
Sec. 1-7. Confidentiality of law enforcement and municipal ordinance violation records.
(A) All juvenile records which have not been expunged are sealed and may never be disclosed to the general public or otherwise made widely available. Sealed records may be obtained only under this Section and Section 1-8 and 5-915 of this Act, when their use is needed for good cause and with an order from the juvenile court, as required by those not authorized to retain them. Inspection and copying of law enforcement records maintained by law enforcement agencies or records of municipal ordinance violations maintained by any State, local, or municipal agency that relate to a minor who has been investigated, arrested, or taken into custody before his or her 18th birthday shall be restricted to the following:
(1) Any local, State or federal law enforcement

officers of any jurisdiction or agency when necessary for the discharge of their official duties during the investigation or prosecution of a crime or relating to a minor who has been adjudicated delinquent and there has been a previous finding that the act which constitutes the previous offense was committed in furtherance of criminal activities by a criminal street gang, or, when necessary for the discharge of its official duties in connection with a particular investigation of the conduct of a law enforcement officer, an independent agency or its staff created by ordinance and charged by a unit of local government with the duty of investigating the conduct of law enforcement officers. For purposes of this Section, "criminal street gang" has the meaning ascribed to it in Section 10 of the Illinois Streetgang Terrorism Omnibus Prevention Act.

(2) Prosecutors, probation officers, social workers,

or other individuals assigned by the court to conduct a pre-adjudication or pre-disposition investigation, and individuals responsible for supervising or providing temporary or permanent care and custody for minors pursuant to the order of the juvenile court, when essential to performing their responsibilities.

(3) Prosecutors and probation officers:
(a) in the course of a trial when institution of

criminal proceedings has been permitted or required under Section 5-805; or

(b) when institution of criminal proceedings has

been permitted or required under Section 5-805 and such minor is the subject of a proceeding to determine the amount of bail; or

(c) when criminal proceedings have been permitted

or required under Section 5-805 and such minor is the subject of a pre-trial investigation, pre-sentence investigation, fitness hearing, or proceedings on an application for probation.

(4) Adult and Juvenile Prisoner Review Board.
(5) Authorized military personnel.
(6) Persons engaged in bona fide research, with the

permission of the Presiding Judge of the Juvenile Court and the chief executive of the respective law enforcement agency; provided that publication of such research results in no disclosure of a minor's identity and protects the confidentiality of the minor's record.

(7) Department of Children and Family Services child

protection investigators acting in their official capacity.

(8) The appropriate school official only if the

agency or officer believes that there is an imminent threat of physical harm to students, school personnel, or others who are present in the school or on school grounds.

(A) Inspection and copying shall be limited to

law enforcement records transmitted to the appropriate school official or officials whom the school has determined to have a legitimate educational or safety interest by a local law enforcement agency under a reciprocal reporting system established and maintained between the school district and the local law enforcement agency under Section 10-20.14 of the School Code concerning a minor enrolled in a school within the school district who has been arrested or taken into custody for any of the following offenses:

(i) any violation of Article 24 of the

Criminal Code of 1961 or the Criminal Code of 2012;

(ii) a violation of the Illinois Controlled

Substances Act;

(iii) a violation of the Cannabis Control Act;
(iv) a forcible felony as defined in Section

2-8 of the Criminal Code of 1961 or the Criminal Code of 2012;

(v) a violation of the Methamphetamine

Control and Community Protection Act;

(vi) a violation of Section 1-2 of the

Harassing and Obscene Communications Act;

(vii) a violation of the Hazing Act; or
(viii) a violation of Section 12-1, 12-2,

12-3, 12-3.05, 12-3.1, 12-3.2, 12-3.4, 12-3.5, 12-5, 12-7.3, 12-7.4, 12-7.5, 25-1, or 25-5 of the Criminal Code of 1961 or the Criminal Code of 2012.

The information derived from the law enforcement

records shall be kept separate from and shall not become a part of the official school record of that child and shall not be a public record. The information shall be used solely by the appropriate school official or officials whom the school has determined to have a legitimate educational or safety interest to aid in the proper rehabilitation of the child and to protect the safety of students and employees in the school. If the designated law enforcement and school officials deem it to be in the best interest of the minor, the student may be referred to in-school or community based social services if those services are available. "Rehabilitation services" may include interventions by school support personnel, evaluation for eligibility for special education, referrals to community-based agencies such as youth services, behavioral healthcare service providers, drug and alcohol prevention or treatment programs, and other interventions as deemed appropriate for the student.

(B) Any information provided to appropriate

school officials whom the school has determined to have a legitimate educational or safety interest by local law enforcement officials about a minor who is the subject of a current police investigation that is directly related to school safety shall consist of oral information only, and not written law enforcement records, and shall be used solely by the appropriate school official or officials to protect the safety of students and employees in the school and aid in the proper rehabilitation of the child. The information derived orally from the local law enforcement officials shall be kept separate from and shall not become a part of the official school record of the child and shall not be a public record. This limitation on the use of information about a minor who is the subject of a current police investigation shall in no way limit the use of this information by prosecutors in pursuing criminal charges arising out of the information disclosed during a police investigation of the minor. For purposes of this paragraph, "investigation" means an official systematic inquiry by a law enforcement agency into actual or suspected criminal activity.

(9) Mental health professionals on behalf of the

Illinois Department of Corrections or the Department of Human Services or prosecutors who are evaluating, prosecuting, or investigating a potential or actual petition brought under the Sexually Violent Persons Commitment Act relating to a person who is the subject of juvenile law enforcement records or the respondent to a petition brought under the Sexually Violent Persons Commitment Act who is the subject of the juvenile law enforcement records sought. Any records and any information obtained from those records under this paragraph (9) may be used only in sexually violent persons commitment proceedings.

(10) The president of a park district. Inspection

and copying shall be limited to law enforcement records transmitted to the president of the park district by the Illinois State Police under Section 8-23 of the Park District Code or Section 16a-5 of the Chicago Park District Act concerning a person who is seeking employment with that park district and who has been adjudicated a juvenile delinquent for any of the offenses listed in subsection (c) of Section 8-23 of the Park District Code or subsection (c) of Section 16a-5 of the Chicago Park District Act.

(B)(1) Except as provided in paragraph (2), no law enforcement officer or other person or agency may knowingly transmit to the Department of Corrections or the Department of State Police or to the Federal Bureau of Investigation any fingerprint or photograph relating to a minor who has been arrested or taken into custody before his or her 18th birthday, unless the court in proceedings under this Act authorizes the transmission or enters an order under Section 5-805 permitting or requiring the institution of criminal proceedings.
(2) Law enforcement officers or other persons or agencies shall transmit to the Department of State Police copies of fingerprints and descriptions of all minors who have been arrested or taken into custody before their 18th birthday for the offense of unlawful use of weapons under Article 24 of the Criminal Code of 1961 or the Criminal Code of 2012, a Class X or Class 1 felony, a forcible felony as defined in Section 2-8 of the Criminal Code of 1961 or the Criminal Code of 2012, or a Class 2 or greater felony under the Cannabis Control Act, the Illinois Controlled Substances Act, the Methamphetamine Control and Community Protection Act, or Chapter 4 of the Illinois Vehicle Code, pursuant to Section 5 of the Criminal Identification Act. Information reported to the Department pursuant to this Section may be maintained with records that the Department files pursuant to Section 2.1 of the Criminal Identification Act. Nothing in this Act prohibits a law enforcement agency from fingerprinting a minor taken into custody or arrested before his or her 18th birthday for an offense other than those listed in this paragraph (2).
(C) The records of law enforcement officers, or of an independent agency created by ordinance and charged by a unit of local government with the duty of investigating the conduct of law enforcement officers, concerning all minors under 18 years of age must be maintained separate from the records of arrests and may not be open to public inspection or their contents disclosed to the public For purposes of obtaining documents under this Section, a civil subpoena is not an order of the court.
(1) In cases where the law enforcement, or

independent agency, records concern a pending juvenile court case, the party seeking to inspect the records shall provide actual notice to the attorney or guardian ad litem of the minor whose records are sought.

(2) In cases where the records concern a juvenile

court case that is no longer pending, the party seeking to inspect the records shall provide actual notice to the minor or the minor's parent or legal guardian, and the matter shall be referred to the chief judge presiding over matters pursuant to this Act.

(3) In determining whether the records should be

available for inspection, the court shall consider the minor's interest in confidentiality and rehabilitation over the moving party's interest in obtaining the information. Any records obtained in violation of this subsection (C) shall not be admissible in any criminal or civil proceeding, or operate to disqualify a minor from subsequently holding public office or securing employment, or operate as a forfeiture of any public benefit, right, privilege, or right to receive any license granted by public authority.

(D) Nothing contained in subsection (C) of this Section shall prohibit the inspection or disclosure to victims and witnesses of photographs contained in the records of law enforcement agencies when the inspection and disclosure is conducted in the presence of a law enforcement officer for the purpose of the identification or apprehension of any person subject to the provisions of this Act or for the investigation or prosecution of any crime.
(E) Law enforcement officers, and personnel of an independent agency created by ordinance and charged by a unit of local government with the duty of investigating the conduct of law enforcement officers, may not disclose the identity of any minor in releasing information to the general public as to the arrest, investigation or disposition of any case involving a minor.
(F) Nothing contained in this Section shall prohibit law enforcement agencies from communicating with each other by letter, memorandum, teletype or intelligence alert bulletin or other means the identity or other relevant information pertaining to a person under 18 years of age if there are reasonable grounds to believe that the person poses a real and present danger to the safety of the public or law enforcement officers. The information provided under this subsection (F) shall remain confidential and shall not be publicly disclosed, except as otherwise allowed by law.
(G) Nothing in this Section shall prohibit the right of a Civil Service Commission or appointing authority of any state, county or municipality examining the character and fitness of an applicant for employment with a law enforcement agency, correctional institution, or fire department from obtaining and examining the records of any law enforcement agency relating to any record of the applicant having been arrested or taken into custody before the applicant's 18th birthday.
(H) The changes made to this Section by Public Act 98-61 apply to law enforcement records of a minor who has been arrested or taken into custody on or after January 1, 2014 (the effective date of Public Act 98-61).
(I) Willful violation of this Section is a Class C misdemeanor and each violation is subject to a fine of $1,000. This subsection (I) shall not apply to the person who is the subject of the record.
(J) A person convicted of violating this Section is liable for damages in the amount of $1,000 or actual damages, whichever is greater.
(Source: P.A. 99-298, eff. 8-6-15; 100-285, eff. 1-1-18.)

(705 ILCS 405/1-8) (from Ch. 37, par. 801-8)
Sec. 1-8. Confidentiality and accessibility of juvenile court records.
(A) A juvenile adjudication shall never be considered a conviction nor shall an adjudicated individual be considered a criminal. Unless expressly allowed by law, a juvenile adjudication shall not operate to impose upon the individual any of the civil disabilities ordinarily imposed by or resulting from conviction. Unless expressly allowed by law, adjudications shall not prejudice or disqualify the individual in any civil service application or appointment, from holding public office, or from receiving any license granted by public authority. All juvenile records which have not been expunged are sealed and may never be disclosed to the general public or otherwise made widely available. Sealed records may be obtained only under this Section and Section 1-7 and Section 5-915 of this Act, when their use is needed for good cause and with an order from the juvenile court, as required by those not authorized to retain them. Inspection and copying of juvenile court records relating to a minor who is the subject of a proceeding under this Act shall be restricted to the following:
(1) The minor who is the subject of record, his

parents, guardian and counsel.

(2) Law enforcement officers and law enforcement

agencies when such information is essential to executing an arrest or search warrant or other compulsory process, or to conducting an ongoing investigation or relating to a minor who has been adjudicated delinquent and there has been a previous finding that the act which constitutes the previous offense was committed in furtherance of criminal activities by a criminal street gang.

Before July 1, 1994, for the purposes of this

Section, "criminal street gang" means any ongoing organization, association, or group of 3 or more persons, whether formal or informal, having as one of its primary activities the commission of one or more criminal acts and that has a common name or common identifying sign, symbol or specific color apparel displayed, and whose members individually or collectively engage in or have engaged in a pattern of criminal activity.

Beginning July 1, 1994, for purposes of this Section,

"criminal street gang" has the meaning ascribed to it in Section 10 of the Illinois Streetgang Terrorism Omnibus Prevention Act.

(3) Judges, hearing officers, prosecutors, probation

officers, social workers or other individuals assigned by the court to conduct a pre-adjudication or predisposition investigation, and individuals responsible for supervising or providing temporary or permanent care and custody for minors pursuant to the order of the juvenile court when essential to performing their responsibilities.

(4) Judges, prosecutors and probation officers:
(a) in the course of a trial when institution of

criminal proceedings has been permitted or required under Section 5-805; or

(b) when criminal proceedings have been permitted

or required under Section 5-805 and a minor is the subject of a proceeding to determine the amount of bail; or

(c) when criminal proceedings have been permitted

or required under Section 5-805 and a minor is the subject of a pre-trial investigation, pre-sentence investigation or fitness hearing, or proceedings on an application for probation; or

(d) when a minor becomes 18 years of age or

older, and is the subject of criminal proceedings, including a hearing to determine the amount of bail, a pre-trial investigation, a pre-sentence investigation, a fitness hearing, or proceedings on an application for probation.

(5) Adult and Juvenile Prisoner Review Boards.
(6) Authorized military personnel.
(7) Victims, their subrogees and legal

representatives; however, such persons shall have access only to the name and address of the minor and information pertaining to the disposition or alternative adjustment plan of the juvenile court.

(8) Persons engaged in bona fide research, with the

permission of the presiding judge of the juvenile court and the chief executive of the agency that prepared the particular records; provided that publication of such research results in no disclosure of a minor's identity and protects the confidentiality of the record.

(9) The Secretary of State to whom the Clerk of the

Court shall report the disposition of all cases, as required in Section 6-204 of the Illinois Vehicle Code. However, information reported relative to these offenses shall be privileged and available only to the Secretary of State, courts, and police officers.

(10) The administrator of a bonafide substance abuse

student assistance program with the permission of the presiding judge of the juvenile court.

(11) Mental health professionals on behalf of the

Illinois Department of Corrections or the Department of Human Services or prosecutors who are evaluating, prosecuting, or investigating a potential or actual petition brought under the Sexually Violent Persons Commitment Act relating to a person who is the subject of juvenile court records or the respondent to a petition brought under the Sexually Violent Persons Commitment Act, who is the subject of juvenile court records sought. Any records and any information obtained from those records under this paragraph (11) may be used only in sexually violent persons commitment proceedings.

(A-1) Findings and exclusions of paternity entered in proceedings occurring under Article II of this Act shall be disclosed, in a manner and form approved by the Presiding Judge of the Juvenile Court, to the Department of Healthcare and Family Services when necessary to discharge the duties of the Department of Healthcare and Family Services under Article X of the Illinois Public Aid Code.
(B) A minor who is the victim in a juvenile proceeding shall be provided the same confidentiality regarding disclosure of identity as the minor who is the subject of record.
(C) Juvenile court records shall not be made available to the general public. For purposes of inspecting documents under this Section, a civil subpoena is not an order of the court.
(0.1) In cases where the records concern a pending

juvenile court case, the requesting party seeking to inspect the juvenile court records shall provide actual notice to the attorney or guardian ad litem of the minor whose records are sought.

(0.2) In cases where the records concern a juvenile

court case that is no longer pending, the requesting party seeking to inspect the juvenile court records shall provide actual notice to the minor or the minor's parent or legal guardian, and the matter shall be referred to the chief judge presiding over matters pursuant to this Act.

(0.3) In determining whether records should be made

available for inspection and whether inspection should be limited to certain parts of the file, the court shall consider the minor's interest in confidentiality and rehabilitation over the requesting party's interest in obtaining the information. The State's Attorney, the minor, and the minor's parents, guardian, and counsel shall at all times have the right to examine court files and records.

(0.4) Any records obtained in violation of this

Section shall not be admissible in any criminal or civil proceeding, or operate to disqualify a minor from subsequently holding public office, or operate as a forfeiture of any public benefit, right, privilege, or right to receive any license granted by public authority.

(D) Pending or following any adjudication of delinquency for any offense defined in Sections 11-1.20 through 11-1.60 or 12-13 through 12-16 of the Criminal Code of 1961 or the Criminal Code of 2012, the victim of any such offense shall receive the rights set out in Sections 4 and 6 of the Bill of Rights for Victims and Witnesses of Violent Crime Act; and the juvenile who is the subject of the adjudication, notwithstanding any other provision of this Act, shall be treated as an adult for the purpose of affording such rights to the victim.
(E) Nothing in this Section shall affect the right of a Civil Service Commission or appointing authority of any state, county or municipality examining the character and fitness of an applicant for employment with a law enforcement agency, correctional institution, or fire department to ascertain whether that applicant was ever adjudicated to be a delinquent minor and, if so, to examine the records of disposition or evidence which were made in proceedings under this Act.
(F) Following any adjudication of delinquency for a crime which would be a felony if committed by an adult, or following any adjudication of delinquency for a violation of Section 24-1, 24-3, 24-3.1, or 24-5 of the Criminal Code of 1961 or the Criminal Code of 2012, the State's Attorney shall ascertain whether the minor respondent is enrolled in school and, if so, shall provide a copy of the dispositional order to the principal or chief administrative officer of the school. Access to such juvenile records shall be limited to the principal or chief administrative officer of the school and any guidance counselor designated by him.
(G) Nothing contained in this Act prevents the sharing or disclosure of information or records relating or pertaining to juveniles subject to the provisions of the Serious Habitual Offender Comprehensive Action Program when that information is used to assist in the early identification and treatment of habitual juvenile offenders.
(H) When a Court hearing a proceeding under Article II of this Act becomes aware that an earlier proceeding under Article II had been heard in a different county, that Court shall request, and the Court in which the earlier proceedings were initiated shall transmit, an authenticated copy of the Court record, including all documents, petitions, and orders filed therein and the minute orders, transcript of proceedings, and docket entries of the Court.
(I) The Clerk of the Circuit Court shall report to the Department of State Police, in the form and manner required by the Department of State Police, the final disposition of each minor who has been arrested or taken into custody before his or her 18th birthday for those offenses required to be reported under Section 5 of the Criminal Identification Act. Information reported to the Department under this Section may be maintained with records that the Department files under Section 2.1 of the Criminal Identification Act.
(J) The changes made to this Section by Public Act 98-61 apply to law enforcement records of a minor who has been arrested or taken into custody on or after January 1, 2014 (the effective date of Public Act 98-61).
(K) Willful violation of this Section is a Class C misdemeanor and each violation is subject to a fine of $1,000. This subsection (K) shall not apply to the person who is the subject of the record.
(L) A person convicted of violating this Section is liable for damages in the amount of $1,000 or actual damages, whichever is greater.
(Source: P.A. 100-285, eff. 1-1-18.)

(705 ILCS 405/1-8.1) (from Ch. 37, par. 801-8.1)
Sec. 1-8.1. (Repealed).
(Source: P.A. 87-928. Repealed by P.A. 90-590, eff. 1-1-99.)

(705 ILCS 405/1-8.2) (from Ch. 37, par. 801-8.2)
Sec. 1-8.2. (Repealed).
(Source: P.A. 89-656, eff. 1-1-97. Repealed by P.A. 90-590, eff. 1-1-99.)

(705 ILCS 405/1-9) (from Ch. 37, par. 801-9)
Sec. 1-9. Expungement of law enforcement and juvenile court records.
(1) Expungement of law enforcement and juvenile court delinquency records shall be governed by Section 5-915.
(2) This subsection (2) applies to expungement of law enforcement and juvenile court records other than delinquency proceedings. Whenever any person has attained the age of 18 or whenever all juvenile court proceedings relating to that person have been terminated, whichever is later, the person may petition the court to expunge law enforcement records relating to incidents occurring before his 18th birthday or his juvenile court records, or both, if the minor was placed under supervision pursuant to Sections 2-20, 3-21, or 4-18, and such order of supervision has since been successfully terminated.
(3) The chief judge of the circuit in which an arrest was made or a charge was brought or any judge of that circuit designated by the chief judge may, upon verified petition of a person who is the subject of an arrest or a juvenile court proceeding pursuant to subsection (2) of this Section, order the law enforcement records or juvenile court records, or both, to be expunged from the official records of the arresting authority and the clerk of the circuit court. Notice of the petition shall be served upon the State's Attorney and upon the arresting authority which is the subject of the petition for expungement.
(4) The changes made to this Section by this amendatory Act of the 98th General Assembly apply to law enforcement and juvenile court records of a minor who has been arrested or taken into custody on or after the effective date of this amendatory Act.
(Source: P.A. 98-61, eff. 1-1-14.)

(705 ILCS 405/1-10) (from Ch. 37, par. 801-10)
Sec. 1-10. (Repealed).
(Source: P.A. 85-601. Repealed by P.A. 90-590, eff. 1-1-99.)

(705 ILCS 405/1-11) (from Ch. 37, par. 801-11)
Sec. 1-11. Designation of special courtrooms. Special courtrooms may be provided in any county for the hearing of all cases under this Act.
(Source: P.A. 85-601.)

(705 ILCS 405/1-12) (from Ch. 37, par. 801-12)
Sec. 1-12. Neither the State, any unit of local government, probation department, public or community service program or site, nor any official, volunteer, or employee thereof acting in the course of their official duties shall be liable for any injury or loss a person might receive while performing public or community service as ordered either (1) by the court or (2) by any duly authorized station or probation adjustment, teen court, community mediation, or other administrative diversion program authorized by this Act for a violation of a penal statute of this State or a local government ordinance (whether penal, civil, or quasi-criminal) or for a traffic offense, nor shall they be liable for any tortious acts of any person performing public or community service, except for wilful, wanton misconduct or gross negligence on the part of such governmental unit, probation department, or public or community service program or site or on the part of the official, volunteer, or employee.
(Source: P.A. 91-820, eff. 6-13-00.)

(705 ILCS 405/1-13) (from Ch. 37, par. 801-13)
Sec. 1-13. No minor assigned to a public or community service program by either a court or an authorized diversion program shall be considered an employee for any purpose, nor shall the county board be obligated to provide any compensation to such minor.
(Source: P.A. 91-820, eff. 6-13-00.)

(705 ILCS 405/1-14) (from Ch. 37, par. 801-14)
Sec. 1-14. (Repealed).
(Source: P.A. 86-980. Repealed by P.A. 90-590, eff. 1-1-99.)

(705 ILCS 405/1-15) (from Ch. 37, par. 801-15)
Sec. 1-15. Wrong Venue or Inadequate Service.
(a) All objections of improper venue are waived by a party respondent unless a motion to transfer to a proper venue is made by that party respondent before the start of an adjudicatory hearing conducted under any Article of this Act. No order or judgment is void because of a claim that it was rendered in the wrong venue unless that claim is raised in accordance with this Section.
(b) A party respondent who either has been properly served, or who appears before the court personally or by counsel at the adjudicatory hearing or at any earlier proceeding on a petition for wardship under this Act leading to that adjudicatory hearing, and who wishes to object to the court's jurisdiction on the ground that some necessary party either has not been served or has not been properly served must raise that claim before the start of the adjudicatory hearing conducted under any Article of this Act. No order or judgment is void because of a claim of inadequate service unless that claim is raised in accordance with this Section.
(Source: P.A. 86-1012; 86-1475.)

(705 ILCS 405/1-16) (from Ch. 37, par. 801-16)
Sec. 1-16. Order of protection; status. Whenever relief is sought regarding any type of custody matter under this Act, the court, before granting relief, shall determine whether any order of protection has previously been entered in the instant proceeding or any other proceeding in which any party, or a child of any party, or both, if relevant, has been designated as either a respondent or a protected person.
(Source: P.A. 87-743.)

(705 ILCS 405/1-17) (from Ch. 37, par. 801-17)
Sec. 1-17. With respect to any minor for whom the Department of Children and Family Services Guardianship Administrator is appointed the temporary custodian or guardian, the Guardianship Administrator may designate in writing a private agency or an employee of a private agency to appear at court proceedings and testify as to the factual matters contained in the casework files and recommendations involving the minor. The private agency or the employee of a private agency must have personal and thorough knowledge of the facts of the case in which the appointment is made. The designated private agency or employee shall appear at the proceedings. If the Court finds that it is in the best interests of the minor that an employee or employees of the Department appear in addition to the private agency or employee of a private agency, the Court shall set forth the reasons in writing for their required appearance.
(Source: P.A. 87-1147.)

(705 ILCS 405/1-18)
Sec. 1-18. Administrative Office of the Illinois Courts; report. The Administrative Office of the Illinois Courts shall study the fiscal impact of the implementation of Public Act 90-590 (the Juvenile Justice Reform Provisions of 1998) which is under its authority and submit a report of that study to the General Assembly within 12 months after the enactment of that Act. The Administrative Office may, in addition to other requests, make a request for funding of the implementation of that Act.
(Source: Incorporates P.A. 90-590, eff. 1-1-99; 91-357, eff. 7-29-99.)



Article II - Abused, Neglected Or Dependent Minors

(705 ILCS 405/Art. II heading)

(705 ILCS 405/2-1) (from Ch. 37, par. 802-1)
Sec. 2-1. Jurisdictional facts. Proceedings may be instituted under the provisions of this Article concerning boys and girls who are abused, neglected or dependent, as defined in Sections 2-3 or 2-4.
(Source: P.A. 85-601.)

(705 ILCS 405/2-2) (from Ch. 37, par. 802-2)
Sec. 2-2. Venue. (1) Venue under this Article lies in the county where the minor resides or is found.
(2) If proceedings are commenced in any county other than that of the minor's residence, the court in which the proceedings were initiated may at any time before or after adjudication of wardship transfer the case to the county of the minor's residence by transmitting to the court in that county an authenticated copy of the court record, including all documents, petitions and orders filed therein, and the minute orders and docket entries of the court. Transfer in like manner may be made in the event of a change of residence from one county to another of a minor concerning whom proceedings are pending.
(Source: P.A. 85-601.)

(705 ILCS 405/2-3) (from Ch. 37, par. 802-3)
Sec. 2-3. Neglected or abused minor.
(1) Those who are neglected include:
(a) any minor under 18 years of age who is not

receiving the proper or necessary support, education as required by law, or medical or other remedial care recognized under State law as necessary for a minor's well-being, or other care necessary for his or her well-being, including adequate food, clothing and shelter, or who is abandoned by his or her parent or parents or other person or persons responsible for the minor's welfare, except that a minor shall not be considered neglected for the sole reason that the minor's parent or parents or other person or persons responsible for the minor's welfare have left the minor in the care of an adult relative for any period of time, who the parent or parents or other person responsible for the minor's welfare know is both a mentally capable adult relative and physically capable adult relative, as defined by this Act; or

(b) any minor under 18 years of age whose environment

is injurious to his or her welfare; or

(c) any newborn infant whose blood, urine, or

meconium contains any amount of a controlled substance as defined in subsection (f) of Section 102 of the Illinois Controlled Substances Act, as now or hereafter amended, or a metabolite of a controlled substance, with the exception of controlled substances or metabolites of such substances, the presence of which in the newborn infant is the result of medical treatment administered to the mother or the newborn infant; or

(d) any minor under the age of 14 years whose parent

or other person responsible for the minor's welfare leaves the minor without supervision for an unreasonable period of time without regard for the mental or physical health, safety, or welfare of that minor; or

(e) any minor who has been provided with interim

crisis intervention services under Section 3-5 of this Act and whose parent, guardian, or custodian refuses to permit the minor to return home unless the minor is an immediate physical danger to himself, herself, or others living in the home.

Whether the minor was left without regard for the mental or physical health, safety, or welfare of that minor or the period of time was unreasonable shall be determined by considering the following factors, including but not limited to:
(1) the age of the minor;
(2) the number of minors left at the location;
(3) special needs of the minor, including whether the

minor is a person with a physical or mental disability, or otherwise in need of ongoing prescribed medical treatment such as periodic doses of insulin or other medications;

(4) the duration of time in which the minor was left

without supervision;

(5) the condition and location of the place where the

minor was left without supervision;

(6) the time of day or night when the minor was left

without supervision;

(7) the weather conditions, including whether the

minor was left in a location with adequate protection from the natural elements such as adequate heat or light;

(8) the location of the parent or guardian at the

time the minor was left without supervision, the physical distance the minor was from the parent or guardian at the time the minor was without supervision;

(9) whether the minor's movement was restricted, or

the minor was otherwise locked within a room or other structure;

(10) whether the minor was given a phone number of a

person or location to call in the event of an emergency and whether the minor was capable of making an emergency call;

(11) whether there was food and other provision left

for the minor;

(12) whether any of the conduct is attributable to

economic hardship or illness and the parent, guardian or other person having physical custody or control of the child made a good faith effort to provide for the health and safety of the minor;

(13) the age and physical and mental capabilities of

the person or persons who provided supervision for the minor;

(14) whether the minor was left under the supervision

of another person;

(15) any other factor that would endanger the health

and safety of that particular minor.

A minor shall not be considered neglected for the sole reason that the minor has been relinquished in accordance with the Abandoned Newborn Infant Protection Act.
(2) Those who are abused include any minor under 18 years of age whose parent or immediate family member, or any person responsible for the minor's welfare, or any person who is in the same family or household as the minor, or any individual residing in the same home as the minor, or a paramour of the minor's parent:
(i) inflicts, causes to be inflicted, or allows to be

inflicted upon such minor physical injury, by other than accidental means, which causes death, disfigurement, impairment of physical or emotional health, or loss or impairment of any bodily function;

(ii) creates a substantial risk of physical injury to

such minor by other than accidental means which would be likely to cause death, disfigurement, impairment of emotional health, or loss or impairment of any bodily function;

(iii) commits or allows to be committed any sex

offense against such minor, as such sex offenses are defined in the Criminal Code of 1961 or the Criminal Code of 2012, or in the Wrongs to Children Act, and extending those definitions of sex offenses to include minors under 18 years of age;

(iv) commits or allows to be committed an act or acts

of torture upon such minor;

(v) inflicts excessive corporal punishment;
(vi) commits or allows to be committed the offense of

involuntary servitude, involuntary sexual servitude of a minor, or trafficking in persons as defined in Section 10-9 of the Criminal Code of 1961 or the Criminal Code of 2012, upon such minor; or

(vii) allows, encourages or requires a minor to

commit any act of prostitution, as defined in the Criminal Code of 1961 or the Criminal Code of 2012, and extending those definitions to include minors under 18 years of age.

A minor shall not be considered abused for the sole reason that the minor has been relinquished in accordance with the Abandoned Newborn Infant Protection Act.
(3) This Section does not apply to a minor who would be included herein solely for the purpose of qualifying for financial assistance for himself, his parents, guardian or custodian.
(Source: P.A. 99-143, eff. 7-27-15.)

(705 ILCS 405/2-4) (from Ch. 37, par. 802-4)
Sec. 2-4. Dependent minor.
(1) Those who are dependent include any minor under 18 years of age:
(a) who is without a parent, guardian or legal

custodian;

(b) who is without proper care because of the

physical or mental disability of his parent, guardian or custodian;

(c) who is without proper medical or other remedial

care recognized under State law or other care necessary for his or her well being through no fault, neglect or lack of concern by his parents, guardian or custodian, provided that no order may be made terminating parental rights, nor may a minor be removed from the custody of his or her parents for longer than 6 months, pursuant to an adjudication as a dependent minor under this subdivision (c), unless it is found to be in his or her best interest by the court or the case automatically closes as provided under Section 2-31 of this Act; or

(d) who has a parent, guardian or legal custodian who

with good cause wishes to be relieved of all residual parental rights and responsibilities, guardianship or custody, and who desires the appointment of a guardian of the person with power to consent to the adoption of the minor under Section 2-29.

(2) This Section does not apply to a minor who would be included herein solely for the purpose of qualifying for financial assistance for himself, his parent or parents, guardian or custodian or to a minor solely because his or her parent or parents or guardian has left the minor for any period of time in the care of an adult relative, who the parent or parents or guardian know is both a mentally capable adult relative and physically capable adult relative, as defined by this Act.
(Source: P.A. 96-168, eff. 8-10-09.)

(705 ILCS 405/2-4a)
Sec. 2-4a. Special immigrant minor.
(a) Except as otherwise provided in this Act, a special immigrant minor under 18 years of age who has been made a ward of the court may be deemed eligible by the court for long-term foster care due to abuse, neglect, or abandonment and remain under the jurisdiction of the juvenile court until his or her special immigrant juvenile status and adjustment of status applications are adjudicated. The petition filed on behalf of the special immigrant minor must allege that he or she otherwise satisfies the prerequisites for special immigrant juvenile status pursuant to 8 U.S.C. Section 1101(a)(27)(J) and must state the custodial status sought on behalf of the minor.
(b) For the purposes of this Section, a juvenile court may make a finding that a special immigrant minor is eligible for long term foster care if the court makes the following findings:
(1) That a reasonable diligent search for biological

parents, prior adoptive parents, or prior legal guardians has been conducted; and

(2) That reunification with the minor's biological

parents or prior adoptive parents is not a viable option.

(c) For the purposes of this Section:
(1) The term "abandonment" means the failure of a

parent or legal guardian to maintain a reasonable degree of interest, concern, or responsibility for the welfare of his or her minor child or ward.

(2) The term "special immigrant minor" means an

immigrant minor who (i) is present in the United States and has been made a ward of the court and (ii) for whom it has been determined by the juvenile court or in an administrative or judicial proceeding that it would not be in his or her best interests to be returned to his or her previous country of nationality or country of last habitual residence.

(d) This Section does not apply to a minor who applies for special immigrant minor status solely for the purpose of qualifying for financial assistance for himself or herself or for his or her parents, guardian, or custodian.
(Source: P.A. 93-145, eff. 7-10-03.)

(705 ILCS 405/2-5) (from Ch. 37, par. 802-5)
Sec. 2-5. Taking into custody. (1) A law enforcement officer may, without a warrant, take into temporary custody a minor (a) whom the officer with reasonable cause believes to be a person described in Section 2-3 or 2-4; (b) who has been adjudged a ward of the court and has escaped from any commitment ordered by the court under this Act; or (c) who is found in any street or public place suffering from any sickness or injury which requires care, medical treatment or hospitalization.
(2) Whenever a petition has been filed under Section 2-13 and the court finds that the conduct and behavior of the minor may endanger the health, person, welfare, or property of himself or others or that the circumstances of his home environment may endanger his health, person, welfare or property, a warrant may be issued immediately to take the minor into custody.
(3) The taking of a minor into temporary custody under this Section is not an arrest nor does it constitute a police record.
(Source: P.A. 85-601.)

(705 ILCS 405/2-6) (from Ch. 37, par. 802-6)
Sec. 2-6. Duty of officer. (1) A law enforcement officer who takes a minor into custody under Section 2-5 shall immediately make a reasonable attempt to notify the parent or other person legally responsible for the minor's care or the person with whom the minor resides that the minor has been taken into custody and where he or she is being held.
(a) A law enforcement officer who takes a minor into custody with a warrant shall without unnecessary delay take the minor to the nearest juvenile police officer designated for such purposes in the county of venue.
(b) A law enforcement officer who takes a minor into custody without a warrant shall place the minor in temporary protective custody and shall immediately notify the Department of Children and Family Services by contacting either the central register established under 7.7 of the Abused and Neglected Child Reporting Act or the nearest Department of Children and Family Services office. If there is reasonable cause to suspect that a minor has died as a result of abuse or neglect, the law enforcement officer shall immediately report such suspected abuse or neglect to the appropriate medical examiner or coroner.
(Source: P.A. 85-601.)

(705 ILCS 405/2-7) (from Ch. 37, par. 802-7)
Sec. 2-7. Temporary custody. "Temporary custody" means the temporary placement of the minor out of the custody of his or her guardian or parent, and includes the following:
(1) "Temporary protective custody" means custody within a hospital or other medical facility or a place previously designated for such custody by the Department of Children and Family Services, subject to review by the court, including a licensed foster home, group home, or other institution. However, such place shall not be a jail or other place for the detention of the criminal or juvenile offenders.
(2) "Shelter care" means a physically unrestrictive facility designated by the Department of Children and Family Services or a licensed child welfare agency, or other suitable place designated by the court for a minor who requires care away from his or her home.
(Source: P.A. 85-601.)

(705 ILCS 405/2-8) (from Ch. 37, par. 802-8)
Sec. 2-8. Investigation; release. When a minor is delivered to the court, or to the place designated by the court under Section 2-7 of this Act, a probation officer or such other public officer designated by the court shall immediately investigate the circumstances of the minor and the facts surrounding his or her being taken into custody. The minor shall be immediately released to the custody of his or her parent, guardian, legal custodian or responsible relative, unless the probation officer or such other public officer designated by the court finds that further temporary protective custody is necessary, as provided in Section 2-7.
(Source: P.A. 85-601.)

(705 ILCS 405/2-9) (from Ch. 37, par. 802-9)
Sec. 2-9. Setting of temporary custody hearing; notice; release.
(1) Unless sooner released, a minor as defined in Section 2-3 or 2-4 of this Act taken into temporary protective custody must be brought before a judicial officer within 48 hours, exclusive of Saturdays, Sundays and court-designated holidays, for a temporary custody hearing to determine whether he shall be further held in custody.
(2) If the probation officer or such other public officer designated by the court determines that the minor should be retained in custody, he shall cause a petition to be filed as provided in Section 2-13 of this Article, and the clerk of the court shall set the matter for hearing on the temporary custody hearing calendar. When a parent, guardian, custodian or responsible relative is present and so requests, the temporary custody hearing shall be held immediately if the court is in session, otherwise at the earliest feasible time. The petitioner through counsel or such other public officer designated by the court shall insure notification to the minor's parent, guardian, custodian or responsible relative of the time and place of the hearing by the best practicable notice, allowing for oral notice in place of written notice only if provision of written notice is unreasonable under the circumstances.
(3) The minor must be released from temporary protective custody at the expiration of the 48 hour period specified by this Section if not brought before a judicial officer within that period.
(Source: P.A. 87-759.)

(705 ILCS 405/2-10) (from Ch. 37, par. 802-10)
Sec. 2-10. Temporary custody hearing. At the appearance of the minor before the court at the temporary custody hearing, all witnesses present shall be examined before the court in relation to any matter connected with the allegations made in the petition.
(1) If the court finds that there is not probable cause to believe that the minor is abused, neglected or dependent it shall release the minor and dismiss the petition.
(2) If the court finds that there is probable cause to believe that the minor is abused, neglected or dependent, the court shall state in writing the factual basis supporting its finding and the minor, his or her parent, guardian, custodian and other persons able to give relevant testimony shall be examined before the court. The Department of Children and Family Services shall give testimony concerning indicated reports of abuse and neglect, of which they are aware of through the central registry, involving the minor's parent, guardian or custodian. After such testimony, the court may, consistent with the health, safety and best interests of the minor, enter an order that the minor shall be released upon the request of parent, guardian or custodian if the parent, guardian or custodian appears to take custody. If it is determined that a parent's, guardian's, or custodian's compliance with critical services mitigates the necessity for removal of the minor from his or her home, the court may enter an Order of Protection setting forth reasonable conditions of behavior that a parent, guardian, or custodian must observe for a specified period of time, not to exceed 12 months, without a violation; provided, however, that the 12-month period shall begin anew after any violation. "Custodian" includes the Department of Children and Family Services, if it has been given custody of the child, or any other agency of the State which has been given custody or wardship of the child. If it is consistent with the health, safety and best interests of the minor, the court may also prescribe shelter care and order that the minor be kept in a suitable place designated by the court or in a shelter care facility designated by the Department of Children and Family Services or a licensed child welfare agency; however, on and after January 1, 2015 (the effective date of Public Act 98-803) and before January 1, 2017, a minor charged with a criminal offense under the Criminal Code of 1961 or the Criminal Code of 2012 or adjudicated delinquent shall not be placed in the custody of or committed to the Department of Children and Family Services by any court, except a minor less than 16 years of age and committed to the Department of Children and Family Services under Section 5-710 of this Act or a minor for whom an independent basis of abuse, neglect, or dependency exists; and on and after January 1, 2017, a minor charged with a criminal offense under the Criminal Code of 1961 or the Criminal Code of 2012 or adjudicated delinquent shall not be placed in the custody of or committed to the Department of Children and Family Services by any court, except a minor less than 15 years of age and committed to the Department of Children and Family Services under Section 5-710 of this Act or a minor for whom an independent basis of abuse, neglect, or dependency exists. An independent basis exists when the allegations or adjudication of abuse, neglect, or dependency do not arise from the same facts, incident, or circumstances which give rise to a charge or adjudication of delinquency.
In placing the minor, the Department or other agency shall, to the extent compatible with the court's order, comply with Section 7 of the Children and Family Services Act. In determining the health, safety and best interests of the minor to prescribe shelter care, the court must find that it is a matter of immediate and urgent necessity for the safety and protection of the minor or of the person or property of another that the minor be placed in a shelter care facility or that he or she is likely to flee the jurisdiction of the court, and must further find that reasonable efforts have been made or that, consistent with the health, safety and best interests of the minor, no efforts reasonably can be made to prevent or eliminate the necessity of removal of the minor from his or her home. The court shall require documentation from the Department of Children and Family Services as to the reasonable efforts that were made to prevent or eliminate the necessity of removal of the minor from his or her home or the reasons why no efforts reasonably could be made to prevent or eliminate the necessity of removal. When a minor is placed in the home of a relative, the Department of Children and Family Services shall complete a preliminary background review of the members of the minor's custodian's household in accordance with Section 4.3 of the Child Care Act of 1969 within 90 days of that placement. If the minor is ordered placed in a shelter care facility of the Department of Children and Family Services or a licensed child welfare agency, the court shall, upon request of the appropriate Department or other agency, appoint the Department of Children and Family Services Guardianship Administrator or other appropriate agency executive temporary custodian of the minor and the court may enter such other orders related to the temporary custody as it deems fit and proper, including the provision of services to the minor or his family to ameliorate the causes contributing to the finding of probable cause or to the finding of the existence of immediate and urgent necessity.
Where the Department of Children and Family Services Guardianship Administrator is appointed as the executive temporary custodian, the Department of Children and Family Services shall file with the court and serve on the parties a parent-child visiting plan, within 10 days, excluding weekends and holidays, after the appointment. The parent-child visiting plan shall set out the time and place of visits, the frequency of visits, the length of visits, who shall be present at the visits, and where appropriate, the minor's opportunities to have telephone and mail communication with the parents.
Where the Department of Children and Family Services Guardianship Administrator is appointed as the executive temporary custodian, and when the child has siblings in care, the Department of Children and Family Services shall file with the court and serve on the parties a sibling placement and contact plan within 10 days, excluding weekends and holidays, after the appointment. The sibling placement and contact plan shall set forth whether the siblings are placed together, and if they are not placed together, what, if any, efforts are being made to place them together. If the Department has determined that it is not in a child's best interest to be placed with a sibling, the Department shall document in the sibling placement and contact plan the basis for its determination. For siblings placed separately, the sibling placement and contact plan shall set the time and place for visits, the frequency of the visits, the length of visits, who shall be present for the visits, and where appropriate, the child's opportunities to have contact with their siblings in addition to in person contact. If the Department determines it is not in the best interest of a sibling to have contact with a sibling, the Department shall document in the sibling placement and contact plan the basis for its determination. The sibling placement and contact plan shall specify a date for development of the Sibling Contact Support Plan, under subsection (f) of Section 7.4 of the Children and Family Services Act, and shall remain in effect until the Sibling Contact Support Plan is developed.
For good cause, the court may waive the requirement to file the parent-child visiting plan or the sibling placement and contact plan, or extend the time for filing either plan. Any party may, by motion, request the court to review the parent-child visiting plan to determine whether it is reasonably calculated to expeditiously facilitate the achievement of the permanency goal. A party may, by motion, request the court to review the parent-child visiting plan or the sibling placement and contact plan to determine whether it is consistent with the minor's best interest. The court may refer the parties to mediation where available. The frequency, duration, and locations of visitation shall be measured by the needs of the child and family, and not by the convenience of Department personnel. Child development principles shall be considered by the court in its analysis of how frequent visitation should be, how long it should last, where it should take place, and who should be present. If upon motion of the party to review either plan and after receiving evidence, the court determines that the parent-child visiting plan is not reasonably calculated to expeditiously facilitate the achievement of the permanency goal or that the restrictions placed on parent-child contact or sibling placement or contact are contrary to the child's best interests, the court shall put in writing the factual basis supporting the determination and enter specific findings based on the evidence. The court shall enter an order for the Department to implement changes to the parent-child visiting plan or sibling placement or contact plan, consistent with the court's findings. At any stage of proceeding, any party may by motion request the court to enter any orders necessary to implement the parent-child visiting plan, sibling placement or contact plan or subsequently developed Sibling Contact Support Plan. Nothing under this subsection (2) shall restrict the court from granting discretionary authority to the Department to increase opportunities for additional parent-child contacts or sibling contacts, without further court orders. Nothing in this subsection (2) shall restrict the Department from immediately restricting or terminating parent-child contact or sibling contacts, without either amending the parent-child visiting plan or the sibling contact plan or obtaining a court order, where the Department or its assigns reasonably believe that continuation of the contact, as set out in the plan, would be contrary to the child's health, safety, and welfare. The Department shall file with the court and serve on the parties any amendments to the plan within 10 days, excluding weekends and holidays, of the change of the visitation.
Acceptance of services shall not be considered an admission of any allegation in a petition made pursuant to this Act, nor may a referral of services be considered as evidence in any proceeding pursuant to this Act, except where the issue is whether the Department has made reasonable efforts to reunite the family. In making its findings that it is consistent with the health, safety and best interests of the minor to prescribe shelter care, the court shall state in writing (i) the factual basis supporting its findings concerning the immediate and urgent necessity for the protection of the minor or of the person or property of another and (ii) the factual basis supporting its findings that reasonable efforts were made to prevent or eliminate the removal of the minor from his or her home or that no efforts reasonably could be made to prevent or eliminate the removal of the minor from his or her home. The parents, guardian, custodian, temporary custodian and minor shall each be furnished a copy of such written findings. The temporary custodian shall maintain a copy of the court order and written findings in the case record for the child. The order together with the court's findings of fact in support thereof shall be entered of record in the court.
Once the court finds that it is a matter of immediate and urgent necessity for the protection of the minor that the minor be placed in a shelter care facility, the minor shall not be returned to the parent, custodian or guardian until the court finds that such placement is no longer necessary for the protection of the minor.
If the child is placed in the temporary custody of the Department of Children and Family Services for his or her protection, the court shall admonish the parents, guardian, custodian or responsible relative that the parents must cooperate with the Department of Children and Family Services, comply with the terms of the service plans, and correct the conditions which require the child to be in care, or risk termination of their parental rights. The court shall ensure, by inquiring in open court of each parent, guardian, custodian or responsible relative, that the parent, guardian, custodian or responsible relative has had the opportunity to provide the Department with all known names, addresses, and telephone numbers of each of the minor's living maternal and paternal adult relatives, including, but not limited to, grandparents, aunts, uncles, and siblings. The court shall advise the parents, guardian, custodian or responsible relative to inform the Department if additional information regarding the minor's adult relatives becomes available.
(3) If prior to the shelter care hearing for a minor described in Sections 2-3, 2-4, 3-3 and 4-3 the moving party is unable to serve notice on the party respondent, the shelter care hearing may proceed ex parte. A shelter care order from an ex parte hearing shall be endorsed with the date and hour of issuance and shall be filed with the clerk's office and entered of record. The order shall expire after 10 days from the time it is issued unless before its expiration it is renewed, at a hearing upon appearance of the party respondent, or upon an affidavit of the moving party as to all diligent efforts to notify the party respondent by notice as herein prescribed. The notice prescribed shall be in writing and shall be personally delivered to the minor or the minor's attorney and to the last known address of the other person or persons entitled to notice. The notice shall also state the nature of the allegations, the nature of the order sought by the State, including whether temporary custody is sought, and the consequences of failure to appear and shall contain a notice that the parties will not be entitled to further written notices or publication notices of proceedings in this case, including the filing of an amended petition or a motion to terminate parental rights, except as required by Supreme Court Rule 11; and shall explain the right of the parties and the procedures to vacate or modify a shelter care order as provided in this Section. The notice for a shelter care hearing shall be substantially as follows:

Honorable ................, (address:) ................., the State of Illinois will present evidence (1) that (name of child or children) ....................... are abused, neglected or dependent for the following reasons:

.............................................. and (2)

whether there is "immediate and urgent necessity" to remove the child or children from the responsible relative.

YOUR FAILURE TO APPEAR AT THE HEARING MAY RESULT IN

PLACEMENT of the child or children in foster care until a trial can be held. A trial may not be held for up to 90 days. You will not be entitled to further notices of proceedings in this case, including the filing of an amended petition or a motion to terminate parental rights.

At the shelter care hearing, parents have the

following rights:

1. To ask the court to appoint a lawyer if they

cannot afford one.

2. To ask the court to continue the hearing to

allow them time to prepare.

3. To present evidence concerning:
a. Whether or not the child or children were

abused, neglected or dependent.

b. Whether or not there is "immediate and

urgent necessity" to remove the child from home (including: their ability to care for the child, conditions in the home, alternative means of protecting the child other than removal).

c. The best interests of the child.
4. To cross examine the State's witnesses.

The Notice for rehearings shall be substantially as follows:

notice of the Shelter Care Hearing at which temporary custody of ............... was awarded to ................, you have the right to request a full rehearing on whether the State should have temporary custody of ................. To request this rehearing, you must file with the Clerk of the Juvenile Court (address): ........................, in person or by mailing a statement (affidavit) setting forth the following:

1. That you were not present at the shelter care

hearing.

2. That you did not get adequate notice

(explaining how the notice was inadequate).

3. Your signature.
4. Signature must be notarized.
The rehearing should be scheduled within 48 hours of

your filing this affidavit.

At the rehearing, your rights are the same as at the

initial shelter care hearing. The enclosed notice explains those rights.

At the Shelter Care Hearing, children have the

following rights:

1. To have a guardian ad litem appointed.
2. To be declared competent as a witness and to

present testimony concerning:

a. Whether they are abused, neglected or

dependent.

b. Whether there is "immediate and urgent

necessity" to be removed from home.

c. Their best interests.
3. To cross examine witnesses for other parties.
4. To obtain an explanation of any proceedings

and orders of the court.

(4) If the parent, guardian, legal custodian, responsible relative, minor age 8 or over, or counsel of the minor did not have actual notice of or was not present at the shelter care hearing, he or she may file an affidavit setting forth these facts, and the clerk shall set the matter for rehearing not later than 48 hours, excluding Sundays and legal holidays, after the filing of the affidavit. At the rehearing, the court shall proceed in the same manner as upon the original hearing.
(5) Only when there is reasonable cause to believe that the minor taken into custody is a person described in subsection (3) of Section 5-105 may the minor be kept or detained in a detention home or county or municipal jail. This Section shall in no way be construed to limit subsection (6).
(6) No minor under 16 years of age may be confined in a jail or place ordinarily used for the confinement of prisoners in a police station. Minors under 18 years of age must be kept separate from confined adults and may not at any time be kept in the same cell, room, or yard with adults confined pursuant to the criminal law.
(7) If the minor is not brought before a judicial officer within the time period as specified in Section 2-9, the minor must immediately be released from custody.
(8) If neither the parent, guardian or custodian appears within 24 hours to take custody of a minor released upon request pursuant to subsection (2) of this Section, then the clerk of the court shall set the matter for rehearing not later than 7 days after the original order and shall issue a summons directed to the parent, guardian or custodian to appear. At the same time the probation department shall prepare a report on the minor. If a parent, guardian or custodian does not appear at such rehearing, the judge may enter an order prescribing that the minor be kept in a suitable place designated by the Department of Children and Family Services or a licensed child welfare agency.
(9) Notwithstanding any other provision of this Section any interested party, including the State, the temporary custodian, an agency providing services to the minor or family under a service plan pursuant to Section 8.2 of the Abused and Neglected Child Reporting Act, foster parent, or any of their representatives, on notice to all parties entitled to notice, may file a motion that it is in the best interests of the minor to modify or vacate a temporary custody order on any of the following grounds:
(a) It is no longer a matter of immediate and urgent

necessity that the minor remain in shelter care; or

(b) There is a material change in the circumstances

of the natural family from which the minor was removed and the child can be cared for at home without endangering the child's health or safety; or

(c) A person not a party to the alleged abuse,

neglect or dependency, including a parent, relative or legal guardian, is capable of assuming temporary custody of the minor; or

(d) Services provided by the Department of Children

and Family Services or a child welfare agency or other service provider have been successful in eliminating the need for temporary custody and the child can be cared for at home without endangering the child's health or safety.

In ruling on the motion, the court shall determine whether it is consistent with the health, safety and best interests of the minor to modify or vacate a temporary custody order.
The clerk shall set the matter for hearing not later than 14 days after such motion is filed. In the event that the court modifies or vacates a temporary custody order but does not vacate its finding of probable cause, the court may order that appropriate services be continued or initiated in behalf of the minor and his or her family.
(10) When the court finds or has found that there is probable cause to believe a minor is an abused minor as described in subsection (2) of Section 2-3 and that there is an immediate and urgent necessity for the abused minor to be placed in shelter care, immediate and urgent necessity shall be presumed for any other minor residing in the same household as the abused minor provided:
(a) Such other minor is the subject of an abuse or

neglect petition pending before the court; and

(b) A party to the petition is seeking shelter care

for such other minor.

Once the presumption of immediate and urgent necessity has been raised, the burden of demonstrating the lack of immediate and urgent necessity shall be on any party that is opposing shelter care for the other minor.
(11) The changes made to this Section by Public Act 98-61 apply to a minor who has been arrested or taken into custody on or after January 1, 2014 (the effective date of Public Act 98-61).
(Source: P.A. 99-625, eff. 1-1-17; 99-642, eff. 7-28-16; 100-159, eff. 8-18-17.)

(705 ILCS 405/2-10.1) (from Ch. 37, par. 802-10.1)
Sec. 2-10.1. Whenever a minor is placed in shelter care with the Department or a licensed child welfare agency in accordance with Section 2-10, the Department or agency, as appropriate, shall prepare and file with the court within 45 days of placement under Section 2-10 a case plan which complies with the federal Adoption Assistance and Child Welfare Act of 1980 and is consistent with the health, safety and best interests of the minor.
For the purposes of this Act, "case plan" and "service plan" shall have the same meaning.
(Source: P.A. 94-604, eff. 1-1-06.)

(705 ILCS 405/2-10.2)
Sec. 2-10.2. Educational surrogate parent.
(a) Upon issuing an order under Section 2-10 of this Act, whenever a special education services or early intervention services surrogate parent is appointed for a minor under the federal Individuals with Disabilities Education Act, the court may appoint one or both parents or the minor's legal guardian who is a respondent as the educational surrogate parent or early intervention program surrogate parent for the minor if:
(1) the parent or legal guardian respondent requests

the appointment; and

(2) the court finds that the best interests of the

minor are consistent with the appointment.

(b) The court may appoint a person other than a parent or legal guardian respondent as educational surrogate parent or early intervention program surrogate parent of the minor if:
(1) the person is not a party to the abuse, neglect,

or dependency of the minor;

(2) the person is familiar with the needs of the

minor;

(3) a parent or guardian does not request

appointment, is unavailable, or the court denies the request for appointment by a parent or guardian respondent; and

(4) the court finds that the best interests of the

minor are consistent with the appointment.

(c) An educational surrogate parent or early intervention program surrogate parent shall meet the requirements of applicable federal laws and rules governing educational surrogate parents or early intervention program surrogate parents. The court may rescind its appointment of an educational surrogate parent or early intervention program surrogate parent at any time if it determines that rescinding the appointment is consistent with the best interests of the minor. If the court does not appoint a parent, guardian respondent, or other person as educational surrogate parent or early intervention program surrogate parent, or if the court rescinds an appointment, the selection of an educational surrogate parent or early intervention program surrogate parent shall be made under applicable federal and State laws and rules.
(Source: P.A. 98-868, eff. 8-8-14.)

(705 ILCS 405/2-11) (from Ch. 37, par. 802-11)
Sec. 2-11. Medical and dental treatment and care. At all times during temporary custody or shelter care, the court may authorize a physician, a hospital or any other appropriate health care provider to provide medical, dental or surgical procedures if such procedures are necessary to safeguard the minor's life or health.
With respect to any minor for whom the Department of Children and Family Services Guardianship Administrator is appointed the temporary custodian, the Guardianship Administrator or his designee shall be deemed the minor's legally authorized representative for purposes of consenting to an HIV test and obtaining and disclosing information concerning such test pursuant to the AIDS Confidentiality Act and for purposes of consenting to the release of information pursuant to the Illinois Sexually Transmissible Disease Control Act.
Any person who administers an HIV test upon the consent of the Department of Children and Family Services Guardianship Administrator or his designee, or who discloses the results of such tests to the Department's Guardianship Administrator or his designee, shall have immunity from any liability, civil, criminal or otherwise, that might result by reason of such actions. For the purpose of any proceedings, civil or criminal, the good faith of any persons required to administer or disclose the results of tests, or permitted to take such actions, shall be presumed.
(Source: P.A. 86-904.)

(705 ILCS 405/2-12) (from Ch. 37, par. 802-12)
Sec. 2-12. Preliminary conferences.
(1) The court may authorize the probation officer to confer in a preliminary conference with any person seeking to file a petition under Section 2-13, the prospective respondents and other interested persons concerning the advisability of filing the petition, with a view to adjusting suitable cases without the filing of a petition.
The probation officer should schedule a conference promptly except where the State's Attorney insists on court action or where the minor has indicated that he or she will demand a judicial hearing and will not comply with an informal adjustment.
(2) In any case of a minor who is in temporary custody, the holding of preliminary conferences does not operate to prolong temporary custody beyond the period permitted by Section 2-9.
(3) This Section does not authorize any probation officer to compel any person to appear at any conference, produce any papers, or visit any place.
(4) No statement made during a preliminary conference may be admitted into evidence at an adjudicatory hearing or at any proceeding against the minor under the criminal laws of this State prior to his or her conviction thereunder.
(5) The probation officer shall promptly formulate a written, non-judicial adjustment plan following the initial conference.
(6) Non-judicial adjustment plans include but are not limited to the following:
(a) up to 6 months informal supervision within family;
(b) up to 6 months informal supervision with a

probation officer involved;

(c) up to 6 months informal supervision with release

to a person other than parent;

(d) referral to special educational, counseling or

other rehabilitative social or educational programs;

(e) referral to residential treatment programs; and
(f) any other appropriate action with consent of the

minor and a parent.

(7) The factors to be considered by the probation officer in formulating a non-judicial adjustment plan shall be the same as those limited in subsection (4) of Section 5-405.
(Source: P.A. 90-590, eff. 1-1-99.)

(705 ILCS 405/2-13) (from Ch. 37, par. 802-13)
Sec. 2-13. Petition.
(1) Any adult person, any agency or association by its representative may file, or the court on its own motion, consistent with the health, safety and best interests of the minor may direct the filing through the State's Attorney of a petition in respect of a minor under this Act. The petition and all subsequent court documents shall be entitled "In the interest of ...., a minor".
(2) The petition shall be verified but the statements may be made upon information and belief. It shall allege that the minor is abused, neglected, or dependent, with citations to the appropriate provisions of this Act, and set forth (a) facts sufficient to bring the minor under Section 2-3 or 2-4 and to inform respondents of the cause of action, including, but not limited to, a plain and concise statement of the factual allegations that form the basis for the filing of the petition; (b) the name, age and residence of the minor; (c) the names and residences of his parents; (d) the name and residence of his legal guardian or the person or persons having custody or control of the minor, or of the nearest known relative if no parent or guardian can be found; and (e) if the minor upon whose behalf the petition is brought is sheltered in custody, the date on which such temporary custody was ordered by the court or the date set for a temporary custody hearing. If any of the facts herein required are not known by the petitioner, the petition shall so state.
(3) The petition must allege that it is in the best interests of the minor and of the public that he be adjudged a ward of the court and may pray generally for relief available under this Act. The petition need not specify any proposed disposition following adjudication of wardship. The petition may request that the minor remain in the custody of the parent, guardian, or custodian under an Order of Protection.
(4) If termination of parental rights and appointment of a guardian of the person with power to consent to adoption of the minor under Section 2-29 is sought, the petition shall so state. If the petition includes this request, the prayer for relief shall clearly and obviously state that the parents could permanently lose their rights as a parent at this hearing.
In addition to the foregoing, the petitioner, by motion, may request the termination of parental rights and appointment of a guardian of the person with power to consent to adoption of the minor under Section 2-29 at any time after the entry of a dispositional order under Section 2-22.
(4.5) (a) Unless good cause exists that filing a petition to terminate parental rights is contrary to the child's best interests, with respect to any minors committed to its care pursuant to this Act, the Department of Children and Family Services shall request the State's Attorney to file a petition or motion for termination of parental rights and appointment of guardian of the person with power to consent to adoption of the minor under Section 2-29 if:
(i) a minor has been in foster care, as described in

subsection (b), for 15 months of the most recent 22 months; or

(ii) a minor under the age of 2 years has been

previously determined to be abandoned at an adjudicatory hearing; or

(iii) the parent is criminally convicted of (A) first

degree murder or second degree murder of any child, (B) attempt or conspiracy to commit first degree murder or second degree murder of any child, (C) solicitation to commit murder of any child, solicitation to commit murder for hire of any child, or solicitation to commit second degree murder of any child, (D) aggravated battery, aggravated battery of a child, or felony domestic battery, any of which has resulted in serious injury to the minor or a sibling of the minor, (E) aggravated criminal sexual assault in violation of subdivision (a)(1) of Section 11-1.40 or subdivision (a)(1) of Section 12-14.1 of the Criminal Code of 1961 or the Criminal Code of 2012, or (F) an offense in any other state the elements of which are similar and bear a substantial relationship to any of the foregoing offenses.

(a-1) For purposes of this subsection (4.5), good cause exists in the following circumstances:
(i) the child is being cared for by a relative,
(ii) the Department has documented in the case plan a

compelling reason for determining that filing such petition would not be in the best interests of the child,

(iii) the court has found within the preceding 12

months that the Department has failed to make reasonable efforts to reunify the child and family, or

(iv) the parent is incarcerated, or the parent's

prior incarceration is a significant factor in why the child has been in foster care for 15 months out of any 22-month period, the parent maintains a meaningful role in the child's life, and the Department has not documented another reason why it would otherwise be appropriate to file a petition to terminate parental rights pursuant to this Section and the Adoption Act. The assessment of whether an incarcerated parent maintains a meaningful role in the child's life may include consideration of the following:

(A) the child's best interest;
(B) the parent's expressions or acts of

manifesting concern for the child, such as letters, telephone calls, visits, and other forms of communication with the child and the impact of the communication on the child;

(C) the parent's efforts to communicate with and

work with the Department for the purpose of complying with the service plan and repairing, maintaining, or building the parent-child relationship; or

(D) limitations in the parent's access to family

support programs, therapeutic services, visiting opportunities, telephone and mail services, and meaningful participation in court proceedings.

(b) For purposes of this subsection, the date of entering foster care is defined as the earlier of:
(1) The date of a judicial finding at an adjudicatory

hearing that the child is an abused, neglected, or dependent minor; or

(2) 60 days after the date on which the child is

removed from his or her parent, guardian, or legal custodian.

(c) (Blank).
(d) (Blank).
(5) The court shall liberally allow the petitioner to amend the petition to set forth a cause of action or to add, amend, or supplement factual allegations that form the basis for a cause of action up until 14 days before the adjudicatory hearing. The petitioner may amend the petition after that date and prior to the adjudicatory hearing if the court grants leave to amend upon a showing of good cause. The court may allow amendment of the petition to conform with the evidence at any time prior to ruling. In all cases in which the court has granted leave to amend based on new evidence or new allegations, the court shall permit the respondent an adequate opportunity to prepare a defense to the amended petition.
(6) At any time before dismissal of the petition or before final closing and discharge under Section 2-31, one or more motions in the best interests of the minor may be filed. The motion shall specify sufficient facts in support of the relief requested.
(Source: P.A. 99-836, eff. 1-1-17.)

(705 ILCS 405/2-13.1)
Sec. 2-13.1. Early termination of reasonable efforts.
(1) (a) In conjunction with, or at any time subsequent to, the filing of a petition on behalf of a minor in accordance with Section 2-13 of this Act, the State's Attorney, the guardian ad litem, or the Department of Children and Family Services may file a motion requesting a finding that reasonable efforts to reunify that minor with his or her parent or parents are no longer required and are to cease.
(b) The court shall grant this motion with respect to a parent of the minor if the court finds after a hearing that the parent has:
(i) had his or her parental rights to another child

of the parent involuntarily terminated; or

(ii) been convicted of:
(A) first degree or second degree murder of

another child of the parent;

(B) attempt or conspiracy to commit first degree

or second degree murder of another child of the parent;

(C) solicitation to commit murder of another

child of the parent, solicitation to commit murder for hire of another child of the parent, or solicitation to commit second degree murder of another child of the parent;

(D) aggravated battery, aggravated battery of a

child, or felony domestic battery, any of which has resulted in serious bodily injury to the minor or another child of the parent; or

(E) an offense in any other state the elements of

which are similar and bear substantial relationship to any of the foregoing offenses

unless the court sets forth in writing a compelling reason why terminating reasonable efforts to reunify the minor with the parent would not be in the best interests of that minor.
(c) The court shall also grant this motion with respect to a parent of the minor if:
(i) after a hearing it determines that further

reunification services would no longer be appropriate, and

(ii) a dispositional hearing has already taken place.
(2) (a) The court shall hold a permanency hearing within 30 days of granting a motion pursuant to this subsection. If an adjudicatory or a dispositional hearing, or both, has not taken place when the court grants a motion pursuant to this Section, then either or both hearings shall be held as needed so that both take place on or before the date a permanency hearing is held pursuant to this subsection.
(b) Following a permanency hearing held pursuant to paragraph (a) of this subsection, the appointed custodian or guardian of the minor shall make reasonable efforts to place the child in accordance with the permanency plan and goal set by the court, and to complete the necessary steps to locate and finalize a permanent placement.
(Source: P.A. 90-608, eff. 6-30-98.)

(705 ILCS 405/2-14) (from Ch. 37, par. 802-14)
Sec. 2-14. Date for Adjudicatory Hearing.
(a) Purpose and policy. The legislature recognizes that serious delay in the adjudication of abuse, neglect, or dependency cases can cause grave harm to the minor and the family and that it frustrates the health, safety and best interests of the minor and the effort to establish permanent homes for children in need. The purpose of this Section is to insure that, consistent with the federal Adoption Assistance and Child Welfare Act of 1980, Public Law 96-272, as amended, and the intent of this Act, the State of Illinois will act in a just and speedy manner to determine the best interests of the minor, including providing for the safety of the minor, identifying families in need, reunifying families where the minor can be cared for at home without endangering the minor's health or safety and it is in the best interests of the minor, and, if reunification is not consistent with the health, safety and best interests of the minor, finding another permanent home for the minor.
(b) When a petition is filed alleging that the minor is abused, neglected or dependent, an adjudicatory hearing shall be commenced within 90 days of the date of service of process upon the minor, parents, any guardian and any legal custodian, unless an earlier date is required pursuant to Section 2-13.1. Once commenced, subsequent delay in the proceedings may be allowed by the court when necessary to ensure a fair hearing.
(c) Upon written motion of a party filed no later than 10 days prior to hearing, or upon the court's own motion and only for good cause shown, the Court may continue the hearing for a period not to exceed 30 days, and only if the continuance is consistent with the health, safety and best interests of the minor. When the court grants a continuance, it shall enter specific factual findings to support its order, including factual findings supporting the court's determination that the continuance is in the best interests of the minor. Only one such continuance shall be granted. A period of continuance for good cause as described in this Section shall temporarily suspend as to all parties, for the time of the delay, the period within which a hearing must be held. On the day of the expiration of the delay, the period shall continue at the point at which it was suspended.
The term "good cause" as applied in this Section shall be strictly construed and be in accordance with Supreme Court Rule 231 (a) through (f). Neither stipulation by counsel nor the convenience of any party constitutes good cause. If the adjudicatory hearing is not heard within the time limits required by subsection (b) or (c) of this Section, upon motion by any party the petition shall be dismissed without prejudice.
(d) The time limits of this Section may be waived only by consent of all parties and approval by the court.
(e) For all cases filed before July 1, 1991, an adjudicatory hearing must be held within 180 days of July 1, 1991.
(Source: P.A. 92-822, eff. 8-21-02.)

(705 ILCS 405/2-15) (from Ch. 37, par. 802-15)
Sec. 2-15. Summons.
(1) When a petition is filed, the clerk of the court shall issue a summons with a copy of the petition attached. The summons shall be directed to the minor's legal guardian or custodian and to each person named as a respondent in the petition, except that summons need not be directed to a minor respondent under 8 years of age for whom the court appoints a guardian ad litem if the guardian ad litem appears on behalf of the minor in any proceeding under this Act.
(2) The summons must contain a statement that the minor or any of the respondents is entitled to have an attorney present at the hearing on the petition, and that the clerk of the court should be notified promptly if the minor or any other respondent desires to be represented by an attorney but is financially unable to employ counsel.
(3) The summons shall be issued under the seal of the court, attested in and signed with the name of the clerk of the court, dated on the day it is issued, and shall require each respondent to appear and answer the petition on the date set for the adjudicatory hearing. The summons shall contain a notice that the parties will not be entitled to further written notices or publication notices of proceedings in this case, including the filing of an amended petition or a motion to terminate parental rights, except as required by Supreme Court Rule 11.
(4) The summons may be served by any county sheriff, coroner or probation officer, even though the officer is the petitioner. The return of the summons with endorsement of service by the officer is sufficient proof thereof.
(5) Service of a summons and petition shall be made by: (a) leaving a copy thereof with the person summoned at least 3 days before the time stated therein for appearance; (b) leaving a copy at his usual place of abode with some person of the family, of the age of 10 years or upwards, and informing that person of the contents thereof, provided the officer or other person making service shall also send a copy of the summons in a sealed envelope with postage fully prepaid, addressed to the person summoned at his usual place of abode, at least 3 days before the time stated therein for appearance; or (c) leaving a copy thereof with the guardian or custodian of a minor, at least 3 days before the time stated therein for appearance. If the guardian or custodian is an agency of the State of Illinois, proper service may be made by leaving a copy of the summons and petition with any administrative employee of such agency designated by such agency to accept service of summons and petitions. The certificate of the officer or affidavit of the person that he has sent the copy pursuant to this Section is sufficient proof of service.
(6) When a parent or other person, who has signed a written promise to appear and bring the minor to court or who has waived or acknowledged service, fails to appear with the minor on the date set by the court, a bench warrant may be issued for the parent or other person, the minor, or both.
(7) The appearance of the minor's legal guardian or custodian, or a person named as a respondent in a petition, in any proceeding under this Act shall constitute a waiver of service of summons and submission to the jurisdiction of the court, except that the filing of a motion authorized under Section 2-301 of the Code of Civil Procedure does not constitute an appearance under this subsection. A copy of the summons and petition shall be provided to the person at the time of his appearance.
(8) Notice to a parent who has appeared or been served with summons personally or by certified mail, and for whom an order of default has been entered on the petition for wardship and has not been set aside shall be provided in accordance with Supreme Court Rule 11. Notice to a parent who was served by publication and for whom an order of default has been entered on the petition for wardship and has not been set aside shall be provided in accordance with this Section and Section 2-16.
(Source: P.A. 90-27, eff. 1-1-98; 90-28, eff. 1-1-98; 90-608, eff. 6-30-98; 91-145, eff. 1-1-00.)

(705 ILCS 405/2-16) (from Ch. 37, par. 802-16)
Sec. 2-16. Notice by certified mail or publication.
(1) If service on individuals as provided in Section 2-15 is not made on any respondent within a reasonable time or if it appears that any respondent resides outside the State, service may be made by certified mail. In such case the clerk shall mail the summons and a copy of the petition to that respondent by certified mail marked for delivery to addressee only. The court shall not proceed with the adjudicatory hearing until 5 days after such mailing. The regular return receipt for certified mail is sufficient proof of service.
(2) Where a respondent's usual place of abode is not known, a diligent inquiry shall be made to ascertain the respondent's current and last known address. The Department of Children and Family Services shall adopt rules defining the requirements for conducting a diligent search to locate parents of minors in the custody of the Department. If, after diligent inquiry made at any time within the preceding 12 months, the usual place of abode cannot be reasonably ascertained, or if respondent is concealing his or her whereabouts to avoid service of process, petitioner's attorney shall file an affidavit at the office of the clerk of court in which the action is pending showing that respondent on due inquiry cannot be found or is concealing his or her whereabouts so that process cannot be served. The affidavit shall state the last known address of the respondent. The affidavit shall also state what efforts were made to effectuate service. Within 3 days of receipt of the affidavit, the clerk shall issue publication service as provided below. The clerk shall also send a copy thereof by mail addressed to each respondent listed in the affidavit at his or her last known address. The clerk of the court as soon as possible shall cause publication to be made once in a newspaper of general circulation in the county where the action is pending. Notice by publication is not required in any case when the person alleged to have legal custody of the minor has been served with summons personally or by certified mail, but the court may not enter any order or judgment against any person who cannot be served with process other than by publication unless notice by publication is given or unless that person appears. When a minor has been sheltered under Section 2-10 of this Act and summons has not been served personally or by certified mail within 20 days from the date of the order of court directing such shelter care, the clerk of the court shall cause publication. Notice by publication shall be substantially as follows:
"A, B, C, D, (here giving the names of the named respondents, if any) and to All Whom It May Concern (if there is any respondent under that designation):
Take notice that on (insert date) a petition was filed under the Juvenile Court Act of 1987 by .... in the circuit court of .... county entitled 'In the interest of ...., a minor', and that in .... courtroom at .... on (insert date) at the hour of ...., or as soon thereafter as this cause may be heard, an adjudicatory hearing will be held upon the petition to have the child declared to be a ward of the court under that Act. THE COURT HAS AUTHORITY IN THIS PROCEEDING TO TAKE FROM YOU THE CUSTODY AND GUARDIANSHIP OF THE MINOR, TO TERMINATE YOUR PARENTAL RIGHTS, AND TO APPOINT A GUARDIAN WITH POWER TO CONSENT TO ADOPTION. YOU MAY LOSE ALL PARENTAL RIGHTS TO YOUR CHILD. IF THE PETITION REQUESTS THE TERMINATION OF YOUR PARENTAL RIGHTS AND THE APPOINTMENT OF A GUARDIAN WITH POWER TO CONSENT TO ADOPTION, YOU MAY LOSE ALL PARENTAL RIGHTS TO THE CHILD. Unless you appear you will not be entitled to further written notices or publication notices of the proceedings in this case, including the filing of an amended petition or a motion to terminate parental rights.
Now, unless you appear at the hearing and show cause against the petition, the allegations of the petition may stand admitted as against you and each of you, and an order or judgment entered. ...................... Clerk Dated (insert the date of publication)"

(3) The clerk shall also at the time of the publication of the notice send a copy thereof by mail to each of the respondents on account of whom publication is made at his or her last known address. The certificate of the clerk that he or she has mailed the notice is evidence thereof. No other publication notice is required. Every respondent notified by publication under this Section must appear and answer in open court at the hearing. The court may not proceed with the adjudicatory hearing until 10 days after service by publication on any parent, guardian or legal custodian in the case of a minor described in Section 2-3 or 2-4.
(4) If it becomes necessary to change the date set for the hearing in order to comply with Section 2-14 or with this Section, notice of the resetting of the date must be given, by certified mail or other reasonable means, to each respondent who has been served with summons personally or by certified mail.
(5) Notice to a parent who has appeared or been served with summons personally or by certified mail, and for whom an order of default has been entered on the petition for wardship and has not been set aside shall be provided in accordance with Supreme Court Rule 11. Notice to a parent who was served by publication and for whom an order of default has been entered on the petition for wardship and has not been set aside shall be provided in accordance with this Section and Section 2-15.
(Source: P.A. 90-27, eff. 1-1-98; 90-28, eff. 1-1-98; 90-608, eff. 6-30-98; 91-357, eff. 7-29-99.)

(705 ILCS 405/2-17) (from Ch. 37, par. 802-17)
Sec. 2-17. Guardian ad litem.
(1) Immediately upon the filing of a petition alleging that the minor is a person described in Sections 2-3 or 2-4 of this Article, the court shall appoint a guardian ad litem for the minor if:
(a) such petition alleges that the minor is an abused

or neglected child; or

(b) such petition alleges that charges alleging the

commission of any of the sex offenses defined in Article 11 or in Sections 11-1.20, 11-1.30, 11-1.40, 11-1.50, 11-1.60, 12-13, 12-14, 12-14.1, 12-15 or 12-16 of the Criminal Code of 1961 or the Criminal Code of 2012, have been filed against a defendant in any court and that such minor is the alleged victim of the acts of defendant in the commission of such offense.

Unless the guardian ad litem appointed pursuant to this paragraph (1) is an attorney at law he shall be represented in the performance of his duties by counsel. The guardian ad litem shall represent the best interests of the minor and shall present recommendations to the court consistent with that duty.
(2) Before proceeding with the hearing, the court shall appoint a guardian ad litem for the minor if
(a) no parent, guardian, custodian or relative of the

minor appears at the first or any subsequent hearing of the case;

(b) the petition prays for the appointment of a

guardian with power to consent to adoption; or

(c) the petition for which the minor is before the

court resulted from a report made pursuant to the Abused and Neglected Child Reporting Act.

(3) The court may appoint a guardian ad litem for the minor whenever it finds that there may be a conflict of interest between the minor and his parents or other custodian or that it is otherwise in the minor's best interest to do so.
(4) Unless the guardian ad litem is an attorney, he shall be represented by counsel.
(5) The reasonable fees of a guardian ad litem appointed under this Section shall be fixed by the court and charged to the parents of the minor, to the extent they are able to pay. If the parents are unable to pay those fees, they shall be paid from the general fund of the county.
(6) A guardian ad litem appointed under this Section, shall receive copies of any and all classified reports of child abuse and neglect made under the Abused and Neglected Child Reporting Act in which the minor who is the subject of a report under the Abused and Neglected Child Reporting Act, is also the minor for whom the guardian ad litem is appointed under this Section.
(7) The appointed guardian ad litem shall remain the child's guardian ad litem throughout the entire juvenile trial court proceedings, including permanency hearings and termination of parental rights proceedings, unless there is a substitution entered by order of the court.
(8) The guardian ad litem or an agent of the guardian ad litem shall have a minimum of one in-person contact with the minor and one contact with one of the current foster parents or caregivers prior to the adjudicatory hearing, and at least one additional in-person contact with the child and one contact with one of the current foster parents or caregivers after the adjudicatory hearing but prior to the first permanency hearing and one additional in-person contact with the child and one contact with one of the current foster parents or caregivers each subsequent year. For good cause shown, the judge may excuse face-to-face interviews required in this subsection.
(9) In counties with a population of 100,000 or more but less than 3,000,000, each guardian ad litem must successfully complete a training program approved by the Department of Children and Family Services. The Department of Children and Family Services shall provide training materials and documents to guardians ad litem who are not mandated to attend the training program. The Department of Children and Family Services shall develop and distribute to all guardians ad litem a bibliography containing information including but not limited to the juvenile court process, termination of parental rights, child development, medical aspects of child abuse, and the child's need for safety and permanence.
(Source: P.A. 96-1551, eff. 7-1-11; 97-1150, eff. 1-25-13.)

(705 ILCS 405/2-17.1)
Sec. 2-17.1. Court appointed special advocate.
(1) The court may appoint a special advocate upon the filing of a petition under this Article or at any time during the pendency of a proceeding under this Article. Except in counties with a population over 3,000,000, the court appointed special advocate may also serve as guardian ad litem by appointment of the court under Section 2-17 of this Act.
(2) The court appointed special advocate shall act as a monitor and shall be notified of all administrative case reviews pertaining to the minor and work with the parties' attorneys, the guardian ad litem, and others assigned to the minor's case to protect the minor's health, safety and best interests and insure the proper delivery of child welfare services. The court may consider, at its discretion, testimony of the court appointed special advocate pertaining to the well-being of the child.
(3) Court appointed special advocates shall serve as volunteers without compensation and shall receive training consistent with nationally developed standards.
(4) No person convicted of a criminal offense as specified in Section 4.2 of the Child Care Act of 1969 and no person identified as a perpetrator of an act of child abuse or neglect as reflected in the Department of Children and Family Services State Central Register shall serve as a court appointed special advocate.
(5) All costs associated with the appointment and duties of the court appointed special advocate shall be paid by the court appointed special advocate or an organization of court appointed special advocates. In no event shall the court appointed special advocate be liable for any costs of services provided to the child.
(6) The court may remove the court appointed special advocate or the guardian ad litem from a case upon finding that the court appointed special advocate or the guardian ad litem has acted in a manner contrary to the child's best interest or if the court otherwise deems continued service is unwanted or unnecessary.
(7) In any county in which a program of court appointed special advocates is in operation, the provisions of this Section shall apply unless the county board of that county, by resolution, determines that the county shall not be governed by this Section.
(8) Any court appointed special advocate acting in good faith within the scope of his or her appointment shall have immunity from any civil or criminal liability that otherwise might result by reason of his or her actions, except in cases of willful and wanton misconduct. For the purpose of any civil or criminal proceedings, the good faith of any court appointed special advocate shall be presumed.
(Source: P.A. 90-28, eff. 1-1-98; 90-608, eff. 6-30-98; 91-357, eff. 7-29-99.)

(705 ILCS 405/2-18) (from Ch. 37, par. 802-18)
Sec. 2-18. Evidence.
(1) At the adjudicatory hearing, the court shall first consider only the question whether the minor is abused, neglected or dependent. The standard of proof and the rules of evidence in the nature of civil proceedings in this State are applicable to proceedings under this Article. If the petition also seeks the appointment of a guardian of the person with power to consent to adoption of the minor under Section 2-29, the court may also consider legally admissible evidence at the adjudicatory hearing that one or more grounds of unfitness exists under subdivision D of Section 1 of the Adoption Act.
(2) In any hearing under this Act, the following shall constitute prima facie evidence of abuse or neglect, as the case may be:
(a) proof that a minor has a medical diagnosis of

battered child syndrome is prima facie evidence of abuse;

(b) proof that a minor has a medical diagnosis of

failure to thrive syndrome is prima facie evidence of neglect;

(c) proof that a minor has a medical diagnosis of

fetal alcohol syndrome is prima facie evidence of neglect;

(d) proof that a minor has a medical diagnosis at

birth of withdrawal symptoms from narcotics or barbiturates is prima facie evidence of neglect;

(e) proof of injuries sustained by a minor or of the

condition of a minor of such a nature as would ordinarily not be sustained or exist except by reason of the acts or omissions of the parent, custodian or guardian of such minor shall be prima facie evidence of abuse or neglect, as the case may be;

(f) proof that a parent, custodian or guardian of a

minor repeatedly used a drug, to the extent that it has or would ordinarily have the effect of producing in the user a substantial state of stupor, unconsciousness, intoxication, hallucination, disorientation or incompetence, or a substantial impairment of judgment, or a substantial manifestation of irrationality, shall be prima facie evidence of neglect;

(g) proof that a parent, custodian, or guardian of a

minor repeatedly used a controlled substance, as defined in subsection (f) of Section 102 of the Illinois Controlled Substances Act, in the presence of the minor or a sibling of the minor is prima facie evidence of neglect. "Repeated use", for the purpose of this subsection, means more than one use of a controlled substance as defined in subsection (f) of Section 102 of the Illinois Controlled Substances Act;

(h) proof that a newborn infant's blood, urine, or

meconium contains any amount of a controlled substance as defined in subsection (f) of Section 102 of the Illinois Controlled Substances Act, or a metabolite of a controlled substance, with the exception of controlled substances or metabolites of those substances, the presence of which is the result of medical treatment administered to the mother or the newborn, is prime facie evidence of neglect;

(i) proof that a minor was present in a structure or

vehicle in which the minor's parent, custodian, or guardian was involved in the manufacture of methamphetamine constitutes prima facie evidence of abuse and neglect;

(j) proof that a parent, custodian, or guardian of a

minor allows, encourages, or requires a minor to perform, offer, or agree to perform any act of sexual penetration as defined in Section 11-0.1 of the Criminal Code of 2012 for any money, property, token, object, or article or anything of value, or any touching or fondling of the sex organs of one person by another person, for any money, property, token, object, or article or anything of value, for the purpose of sexual arousal or gratification, constitutes prima facie evidence of abuse and neglect;

(k) proof that a parent, custodian, or guardian of a

minor commits or allows to be committed the offense of involuntary servitude, involuntary sexual servitude of a minor, or trafficking in persons as defined in Section 10-9 of the Criminal Code of 1961 or the Criminal Code of 2012, upon such minor, constitutes prima facie evidence of abuse and neglect.

(3) In any hearing under this Act, proof of the abuse, neglect or dependency of one minor shall be admissible evidence on the issue of the abuse, neglect or dependency of any other minor for whom the respondent is responsible.
(4) (a) Any writing, record, photograph or x-ray of any hospital or public or private agency, whether in the form of an entry in a book or otherwise, made as a memorandum or record of any condition, act, transaction, occurrence or event relating to a minor in an abuse, neglect or dependency proceeding, shall be admissible in evidence as proof of that condition, act, transaction, occurrence or event, if the court finds that the document was made in the regular course of the business of the hospital or agency and that it was in the regular course of such business to make it, at the time of the act, transaction, occurrence or event, or within a reasonable time thereafter. A certification by the head or responsible employee of the hospital or agency that the writing, record, photograph or x-ray is the full and complete record of the condition, act, transaction, occurrence or event and that it satisfies the conditions of this paragraph shall be prima facie evidence of the facts contained in such certification. A certification by someone other than the head of the hospital or agency shall be accompanied by a photocopy of a delegation of authority signed by both the head of the hospital or agency and by such other employee. All other circumstances of the making of the memorandum, record, photograph or x-ray, including lack of personal knowledge of the maker, may be proved to affect the weight to be accorded such evidence, but shall not affect its admissibility.
(b) Any indicated report filed pursuant to the Abused and Neglected Child Reporting Act shall be admissible in evidence.
(c) Previous statements made by the minor relating to any allegations of abuse or neglect shall be admissible in evidence. However, no such statement, if uncorroborated and not subject to cross-examination, shall be sufficient in itself to support a finding of abuse or neglect.
(d) There shall be a rebuttable presumption that a minor is competent to testify in abuse or neglect proceedings. The court shall determine how much weight to give to the minor's testimony, and may allow the minor to testify in chambers with only the court, the court reporter and attorneys for the parties present.
(e) The privileged character of communication between any professional person and patient or client, except privilege between attorney and client, shall not apply to proceedings subject to this Article.
(f) Proof of the impairment of emotional health or impairment of mental or emotional condition as a result of the failure of the respondent to exercise a minimum degree of care toward a minor may include competent opinion or expert testimony, and may include proof that such impairment lessened during a period when the minor was in the care, custody or supervision of a person or agency other than the respondent.
(5) In any hearing under this Act alleging neglect for failure to provide education as required by law under subsection (1) of Section 2-3, proof that a minor under 13 years of age who is subject to compulsory school attendance under the School Code is a chronic truant as defined under the School Code shall be prima facie evidence of neglect by the parent or guardian in any hearing under this Act and proof that a minor who is 13 years of age or older who is subject to compulsory school attendance under the School Code is a chronic truant shall raise a rebuttable presumption of neglect by the parent or guardian. This subsection (5) shall not apply in counties with 2,000,000 or more inhabitants.
(6) In any hearing under this Act, the court may take judicial notice of prior sworn testimony or evidence admitted in prior proceedings involving the same minor if (a) the parties were either represented by counsel at such prior proceedings or the right to counsel was knowingly waived and (b) the taking of judicial notice would not result in admitting hearsay evidence at a hearing where it would otherwise be prohibited.
(Source: P.A. 96-1464, eff. 8-20-10; 97-897, eff. 1-1-13; 97-1150, eff. 1-25-13.)

(705 ILCS 405/2-19) (from Ch. 37, par. 802-19)
Sec. 2-19. Preliminary orders after filing a petition. In all cases involving physical abuse the court shall order, and in all cases involving neglect or sexual abuse the court may order, an examination of the child under Section 2-11 of this Act or by a physician appointed or designated for this purpose by the court. As part of the examination, the physician shall arrange to have color photographs taken, as soon as practical, of areas of trauma visible on the child and may, if indicated, arrange to have a radiological examination performed on the child. The physician, on the completion of the examination, shall forward the results of the examination together with the color photographs to the State's Attorney of the county of the court ordering such examination. The court may dispense with the examination in those cases which were commenced on the basis of a physical examination by a physician. Unless color photographs have already been taken or unless there are no areas of visible trauma, the court shall arrange to have color photographs taken if no such examination is conducted.
(Source: P.A. 87-1148.)

(705 ILCS 405/2-20) (from Ch. 37, par. 802-20)
Sec. 2-20. Continuance under supervision.
(1) The court may enter an order of continuance under supervision (a) upon an admission or stipulation by the appropriate respondent or minor respondent of the facts supporting the petition and before proceeding to findings and adjudication, or after hearing the evidence at the adjudicatory hearing but before noting in the minutes of proceeding a finding of whether or not the minor is abused, neglected or dependent; and (b) in the absence of objection made in open court by the minor, his parent, guardian, custodian, responsible relative, defense attorney or the State's Attorney.
(2) If the minor, his parent, guardian, custodian, responsible relative, defense attorney or the State's Attorney, objects in open court to any such continuance and insists upon proceeding to findings and adjudication, the court shall so proceed.
(3) Nothing in this Section limits the power of the court to order a continuance of the hearing for the production of additional evidence or for any other proper reason.
(4) When a hearing where a minor is alleged to be abused, neglected or dependent is continued pursuant to this Section, the court may permit the minor to remain in his home if the court determines and makes written factual findings that the minor can be cared for at home when consistent with the minor's health, safety, and best interests, subject to such conditions concerning his conduct and supervision as the court may require by order.
(5) If a petition is filed charging a violation of a condition of the continuance under supervision, the court shall conduct a hearing. If the court finds that such condition of supervision has not been fulfilled the court may proceed to findings and adjudication and disposition. The filing of a petition for violation of a condition of the continuance under supervision shall toll the period of continuance under supervision until the final determination of the charge, and the term of the continuance under supervision shall not run until the hearing and disposition of the petition for violation; provided where the petition alleges conduct that does not constitute a criminal offense, the hearing must be held within 15 days of the filing of the petition unless a delay in such hearing has been occasioned by the minor, in which case the delay shall continue the tolling of the period of continuance under supervision for the period of such delay.
(Source: P.A. 90-27, eff. 1-1-98; 90-28, eff. 1-1-98.)

(705 ILCS 405/2-21) (from Ch. 37, par. 802-21)
Sec. 2-21. Findings and adjudication.
(1) The court shall state for the record the manner in which the parties received service of process and shall note whether the return or returns of service, postal return receipt or receipts for notice by certified mail, or certificate or certificates of publication have been filed in the court record. The court shall enter any appropriate orders of default against any parent who has been properly served in any manner and fails to appear.
No further service of process as defined in Sections 2-15 and 2-16 is required in any subsequent proceeding for a parent who was properly served in any manner, except as required by Supreme Court Rule 11.
The caseworker shall testify about the diligent search conducted for the parent.
After hearing the evidence the court shall determine whether or not the minor is abused, neglected, or dependent. If it finds that the minor is not such a person, the court shall order the petition dismissed and the minor discharged. The court's determination of whether the minor is abused, neglected, or dependent shall be stated in writing with the factual basis supporting that determination.
If the court finds that the minor is abused, neglected, or dependent, the court shall then determine and put in writing the factual basis supporting that determination, and specify, to the extent possible, the acts or omissions or both of each parent, guardian, or legal custodian that form the basis of the court's findings. That finding shall appear in the order of the court.
If the court finds that the child has been abused, neglected or dependent, the court shall admonish the parents that they must cooperate with the Department of Children and Family Services, comply with the terms of the service plan, and correct the conditions that require the child to be in care, or risk termination of parental rights.
If the court determines that a person has inflicted physical or sexual abuse upon a minor, the court shall report that determination to the Department of State Police, which shall include that information in its report to the President of the school board for a school district that requests a criminal history records check of that person, or the regional superintendent of schools who requests a check of that person, as required under Section 10-21.9 or 34-18.5 of the School Code.
(2) If, pursuant to subsection (1) of this Section, the court determines and puts in writing the factual basis supporting the determination that the minor is either abused or neglected or dependent, the court shall then set a time not later than 30 days after the entry of the finding for a dispositional hearing (unless an earlier date is required pursuant to Section 2-13.1) to be conducted under Section 2-22 at which hearing the court shall determine whether it is consistent with the health, safety and best interests of the minor and the public that he be made a ward of the court. To assist the court in making this and other determinations at the dispositional hearing, the court may order that an investigation be conducted and a dispositional report be prepared concerning the minor's physical and mental history and condition, family situation and background, economic status, education, occupation, history of delinquency or criminality, personal habits, and any other information that may be helpful to the court. The dispositional hearing may be continued once for a period not to exceed 30 days if the court finds that such continuance is necessary to complete the dispositional report.
(3) The time limits of this Section may be waived only by consent of all parties and approval by the court, as determined to be consistent with the health, safety and best interests of the minor.
(4) For all cases adjudicated prior to July 1, 1991, for which no dispositional hearing has been held prior to that date, a dispositional hearing under Section 2-22 shall be held within 90 days of July 1, 1991.
(5) The court may terminate the parental rights of a parent at the initial dispositional hearing if all of the following conditions are met:
(i) the original or amended petition contains a

request for termination of parental rights and appointment of a guardian with power to consent to adoption; and

(ii) the court has found by a preponderance of

evidence, introduced or stipulated to at an adjudicatory hearing, that the child comes under the jurisdiction of the court as an abused, neglected, or dependent minor under Section 2-18; and

(iii) the court finds, on the basis of clear and

convincing evidence admitted at the adjudicatory hearing that the parent is an unfit person under subdivision D of Section 1 of the Adoption Act; and

(iv) the court determines in accordance with the

rules of evidence for dispositional proceedings, that:

(A) it is in the best interest of the minor and

public that the child be made a ward of the court;

(A-5) reasonable efforts under subsection (l-1)

of Section 5 of the Children and Family Services Act are inappropriate or such efforts were made and were unsuccessful; and

(B) termination of parental rights and

appointment of a guardian with power to consent to adoption is in the best interest of the child pursuant to Section 2-29.

(Source: P.A. 93-909, eff. 8-12-04.)

(705 ILCS 405/2-21.1)
Sec. 2-21.1. (Repealed).
(Source: Repealed by P.A. 89-17, eff. 5-31-95.)

(705 ILCS 405/2-22) (from Ch. 37, par. 802-22)
Sec. 2-22. Dispositional hearing; evidence; continuance.
(1) At the dispositional hearing, the court shall determine whether it is in the best interests of the minor and the public that he be made a ward of the court, and, if he is to be made a ward of the court, the court shall determine the proper disposition best serving the health, safety and interests of the minor and the public. The court also shall consider the permanency goal set for the minor, the nature of the service plan for the minor and the services delivered and to be delivered under the plan. All evidence helpful in determining these questions, including oral and written reports, may be admitted and may be relied upon to the extent of its probative value, even though not competent for the purposes of the adjudicatory hearing.
(2) Once all parties respondent have been served in compliance with Sections 2-15 and 2-16, no further service or notice must be given to a party prior to proceeding to a dispositional hearing. Before making an order of disposition the court shall advise the State's Attorney, the parents, guardian, custodian or responsible relative or their counsel of the factual contents and the conclusions of the reports prepared for the use of the court and considered by it, and afford fair opportunity, if requested, to controvert them. The court may order, however, that the documents containing such reports need not be submitted to inspection, or that sources of confidential information need not be disclosed except to the attorneys for the parties. Factual contents, conclusions, documents and sources disclosed by the court under this paragraph shall not be further disclosed without the express approval of the court pursuant to an in camera hearing.
(3) A record of a prior continuance under supervision under Section 2-20, whether successfully completed with regard to the child's health, safety and best interest, or not, is admissible at the dispositional hearing.
(4) On its own motion or that of the State's Attorney, a parent, guardian, custodian, responsible relative or counsel, the court may adjourn the hearing for a reasonable period to receive reports or other evidence, if the adjournment is consistent with the health, safety and best interests of the minor, but in no event shall continuances be granted so that the dispositional hearing occurs more than 6 months after the initial removal of a minor from his or her home. In scheduling investigations and hearings, the court shall give priority to proceedings in which a minor has been removed from his or her home before an order of disposition has been made.
(5) Unless already set by the court, at the conclusion of the dispositional hearing, the court shall set the date for the first permanency hearing, to be conducted under subsection (2) of Section 2-28, which shall be held: (a) within 12 months from the date temporary custody was taken, (b) if the parental rights of both parents have been terminated in accordance with the procedure described in subsection (5) of Section 2-21, within 30 days of the termination of parental rights and appointment of a guardian with power to consent to adoption, or (c) in accordance with subsection (2) of Section 2-13.1.
(6) When the court declares a child to be a ward of the court and awards guardianship to the Department of Children and Family Services, (a) the court shall admonish the parents, guardian, custodian or responsible relative that the parents must cooperate with the Department of Children and Family Services, comply with the terms of the service plans, and correct the conditions which require the child to be in care, or risk termination of their parental rights; and (b) the court shall inquire of the parties of any intent to proceed with termination of parental rights of a parent:
(A) whose identity still remains unknown;
(B) whose whereabouts remain unknown; or
(C) who was found in default at the adjudicatory

hearing and has not obtained an order setting aside the default in accordance with Section 2-1301 of the Code of Civil Procedure.

(Source: P.A. 92-822, eff. 8-21-02.)

(705 ILCS 405/2-23) (from Ch. 37, par. 802-23)
Sec. 2-23. Kinds of dispositional orders.
(1) The following kinds of orders of disposition may be made in respect of wards of the court:
(a) A minor under 18 years of age found to be

neglected or abused under Section 2-3 or dependent under Section 2-4 may be (1) continued in the custody of his or her parents, guardian or legal custodian; (2) placed in accordance with Section 2-27; (3) restored to the custody of the parent, parents, guardian, or legal custodian, provided the court shall order the parent, parents, guardian, or legal custodian to cooperate with the Department of Children and Family Services and comply with the terms of an after-care plan or risk the loss of custody of the child and the possible termination of their parental rights; or (4) ordered partially or completely emancipated in accordance with the provisions of the Emancipation of Minors Act.

However, in any case in which a minor is found by the

court to be neglected or abused under Section 2-3 of this Act, custody of the minor shall not be restored to any parent, guardian or legal custodian whose acts or omissions or both have been identified, pursuant to subsection (1) of Section 2-21, as forming the basis for the court's finding of abuse or neglect, until such time as a hearing is held on the issue of the best interests of the minor and the fitness of such parent, guardian or legal custodian to care for the minor without endangering the minor's health or safety, and the court enters an order that such parent, guardian or legal custodian is fit to care for the minor.

(b) A minor under 18 years of age found to be

dependent under Section 2-4 may be (1) placed in accordance with Section 2-27 or (2) ordered partially or completely emancipated in accordance with the provisions of the Emancipation of Minors Act.

However, in any case in which a minor is found by the

court to be dependent under Section 2-4 of this Act, custody of the minor shall not be restored to any parent, guardian or legal custodian whose acts or omissions or both have been identified, pursuant to subsection (1) of Section 2-21, as forming the basis for the court's finding of dependency, until such time as a hearing is held on the issue of the fitness of such parent, guardian or legal custodian to care for the minor without endangering the minor's health or safety, and the court enters an order that such parent, guardian or legal custodian is fit to care for the minor.

(b-1) A minor between the ages of 18 and 21 may be

placed pursuant to Section 2-27 of this Act if (1) the court has granted a supplemental petition to reinstate wardship of the minor pursuant to subsection (2) of Section 2-33, or (2) the court has adjudicated the minor a ward of the court, permitted the minor to return home under an order of protection, and subsequently made a finding that it is in the minor's best interest to vacate the order of protection and commit the minor to the Department of Children and Family Services for care and service.

(c) When the court awards guardianship to the

Department of Children and Family Services, the court shall order the parents to cooperate with the Department of Children and Family Services, comply with the terms of the service plans, and correct the conditions that require the child to be in care, or risk termination of their parental rights.

(2) Any order of disposition may provide for protective supervision under Section 2-24 and may include an order of protection under Section 2-25.
Unless the order of disposition expressly so provides, it does not operate to close proceedings on the pending petition, but is subject to modification, not inconsistent with Section 2-28, until final closing and discharge of the proceedings under Section 2-31.
(3) The court also shall enter any other orders necessary to fulfill the service plan, including, but not limited to, (i) orders requiring parties to cooperate with services, (ii) restraining orders controlling the conduct of any party likely to frustrate the achievement of the goal, and (iii) visiting orders. When the child is placed separately from a sibling, the court shall review the Sibling Contact Support Plan developed under subsection (f) of Section 7.4 of the Children and Family Services Act, if applicable. If the Department has not convened a meeting to develop a Sibling Contact Support Plan, or if the court finds that the existing Plan is not in the child's best interest, the court may enter an order requiring the Department to develop and implement a Sibling Contact Support Plan under subsection (f) of Section 7.4 of the Children and Family Services Act or order mediation. Unless otherwise specifically authorized by law, the court is not empowered under this subsection (3) to order specific placements, specific services, or specific service providers to be included in the plan. If, after receiving evidence, the court determines that the services contained in the plan are not reasonably calculated to facilitate achievement of the permanency goal, the court shall put in writing the factual basis supporting the determination and enter specific findings based on the evidence. The court also shall enter an order for the Department to develop and implement a new service plan or to implement changes to the current service plan consistent with the court's findings. The new service plan shall be filed with the court and served on all parties within 45 days after the date of the order. The court shall continue the matter until the new service plan is filed. Except as authorized by subsection (3.5) of this Section or authorized by law, the court is not empowered under this Section to order specific placements, specific services, or specific service providers to be included in the service plan.
(3.5) If, after reviewing the evidence, including evidence from the Department, the court determines that the minor's current or planned placement is not necessary or appropriate to facilitate achievement of the permanency goal, the court shall put in writing the factual basis supporting its determination and enter specific findings based on the evidence. If the court finds that the minor's current or planned placement is not necessary or appropriate, the court may enter an order directing the Department to implement a recommendation by the minor's treating clinician or a clinician contracted by the Department to evaluate the minor or a recommendation made by the Department. If the Department places a minor in a placement under an order entered under this subsection (3.5), the Department has the authority to remove the minor from that placement when a change in circumstances necessitates the removal to protect the minor's health, safety, and best interest. If the Department determines removal is necessary, the Department shall notify the parties of the planned placement change in writing no later than 10 days prior to the implementation of its determination unless remaining in the placement poses an imminent risk of harm to the minor, in which case the Department shall notify the parties of the placement change in writing immediately following the implementation of its decision. The Department shall notify others of the decision to change the minor's placement as required by Department rule.
(4) In addition to any other order of disposition, the court may order any minor adjudicated neglected with respect to his or her own injurious behavior to make restitution, in monetary or non-monetary form, under the terms and conditions of Section 5-5-6 of the Unified Code of Corrections, except that the "presentence hearing" referred to therein shall be the dispositional hearing for purposes of this Section. The parent, guardian or legal custodian of the minor may pay some or all of such restitution on the minor's behalf.
(5) Any order for disposition where the minor is committed or placed in accordance with Section 2-27 shall provide for the parents or guardian of the estate of such minor to pay to the legal custodian or guardian of the person of the minor such sums as are determined by the custodian or guardian of the person of the minor as necessary for the minor's needs. Such payments may not exceed the maximum amounts provided for by Section 9.1 of the Children and Family Services Act.
(6) Whenever the order of disposition requires the minor to attend school or participate in a program of training, the truant officer or designated school official shall regularly report to the court if the minor is a chronic or habitual truant under Section 26-2a of the School Code.
(7) The court may terminate the parental rights of a parent at the initial dispositional hearing if all of the conditions in subsection (5) of Section 2-21 are met.
(Source: P.A. 100-45, eff. 8-11-17.)

(705 ILCS 405/2-24) (from Ch. 37, par. 802-24)
Sec. 2-24. Protective supervision.
(1) If the order of disposition, following a determination of the best interests of the minor, releases the minor to the custody of his parents, guardian or legal custodian, or continues him in such custody, the court may, if the health, safety and best interests of the minor require, place the person having custody of the minor, except for representatives of private or public agencies or governmental departments, under supervision of the probation office.
(2) An order of protective supervision may require the parent to present the child for periodic medical examinations, which shall include an opportunity for medical personnel to speak with and examine the child outside the presence of the parent. The results of the medical examinations conducted in accordance with this Section shall be made available to the Department, the guardian ad litem, and the court.
(3) Rules or orders of court shall define the terms and conditions of protective supervision, which may be modified or terminated when the court finds that the health, safety and best interests of the minor and the public will be served thereby.
(Source: P.A. 90-28, eff. 1-1-98.)

(705 ILCS 405/2-25) (from Ch. 37, par. 802-25)
Sec. 2-25. Order of protection.
(1) The court may make an order of protection in assistance of or as a condition of any other order authorized by this Act. The order of protection shall be based on the health, safety and best interests of the minor and may set forth reasonable conditions of behavior to be observed for a specified period. Such an order may require a person:
(a) to stay away from the home or the minor;
(b) to permit a parent to visit the minor at stated

periods;

(c) to abstain from offensive conduct against the

minor, his parent or any person to whom custody of the minor is awarded;

(d) to give proper attention to the care of the home;
(e) to cooperate in good faith with an agency to

which custody of a minor is entrusted by the court or with an agency or association to which the minor is referred by the court;

(f) to prohibit and prevent any contact whatsoever

with the respondent minor by a specified individual or individuals who are alleged in either a criminal or juvenile proceeding to have caused injury to a respondent minor or a sibling of a respondent minor;

(g) to refrain from acts of commission or omission

that tend to make the home not a proper place for the minor;

(h) to refrain from contacting the minor and the

foster parents in any manner that is not specified in writing in the case plan.

(2) The court shall enter an order of protection to prohibit and prevent any contact between a respondent minor or a sibling of a respondent minor and any person named in a petition seeking an order of protection who has been convicted of heinous battery or aggravated battery under subdivision (a)(2) of Section 12-3.05, aggravated battery of a child or aggravated battery under subdivision (b)(1) of Section 12-3.05, criminal sexual assault, aggravated criminal sexual assault, predatory criminal sexual assault of a child, criminal sexual abuse, or aggravated criminal sexual abuse as described in the Criminal Code of 1961 or the Criminal Code of 2012, or has been convicted of an offense that resulted in the death of a child, or has violated a previous order of protection under this Section.
(3) When the court issues an order of protection against any person as provided by this Section, the court shall direct a copy of such order to the Sheriff of that county. The Sheriff shall furnish a copy of the order of protection to the Department of State Police within 24 hours of receipt, in the form and manner required by the Department. The Department of State Police shall maintain a complete record and index of such orders of protection and make this data available to all local law enforcement agencies.
(4) After notice and opportunity for hearing afforded to a person subject to an order of protection, the order may be modified or extended for a further specified period or both or may be terminated if the court finds that the health, safety, and best interests of the minor and the public will be served thereby.
(5) An order of protection may be sought at any time during the course of any proceeding conducted pursuant to this Act if such an order is consistent with the health, safety, and best interests of the minor. Any person against whom an order of protection is sought may retain counsel to represent him at a hearing, and has rights to be present at the hearing, to be informed prior to the hearing in writing of the contents of the petition seeking a protective order and of the date, place and time of such hearing, and to cross examine witnesses called by the petitioner and to present witnesses and argument in opposition to the relief sought in the petition.
(6) Diligent efforts shall be made by the petitioner to serve any person or persons against whom any order of protection is sought with written notice of the contents of the petition seeking a protective order and of the date, place and time at which the hearing on the petition is to be held. When a protective order is being sought in conjunction with a temporary custody hearing, if the court finds that the person against whom the protective order is being sought has been notified of the hearing or that diligent efforts have been made to notify such person, the court may conduct a hearing. If a protective order is sought at any time other than in conjunction with a temporary custody hearing, the court may not conduct a hearing on the petition in the absence of the person against whom the order is sought unless the petitioner has notified such person by personal service at least 3 days before the hearing or has sent written notice by first class mail to such person's last known address at least 5 days before the hearing.
(7) A person against whom an order of protection is being sought who is neither a parent, guardian, legal custodian or responsible relative as described in Section 1-5 is not a party or respondent as defined in that Section and shall not be entitled to the rights provided therein. Such person does not have a right to appointed counsel or to be present at any hearing other than the hearing in which the order of protection is being sought or a hearing directly pertaining to that order. Unless the court orders otherwise, such person does not have a right to inspect the court file.
(8) All protective orders entered under this Section shall be in writing. Unless the person against whom the order was obtained was present in court when the order was issued, the sheriff, other law enforcement official or special process server shall promptly serve that order upon that person and file proof of such service, in the manner provided for service of process in civil proceedings. The person against whom the protective order was obtained may seek a modification of the order by filing a written motion to modify the order within 7 days after actual receipt by the person of a copy of the order. Any modification of the order granted by the court must be determined to be consistent with the best interests of the minor.
(9) If a petition is filed charging a violation of a condition contained in the protective order and if the court determines that this violation is of a critical service necessary to the safety and welfare of the minor, the court may proceed to findings and an order for temporary custody.
(Source: P.A. 96-1551, Article 1, Section 955, eff. 7-1-11; 96-1551, Article 2, Section 1030, eff. 7-1-11; 97-1109, eff. 1-1-13; 97-1150, eff. 1-25-13.)

(705 ILCS 405/2-26) (from Ch. 37, par. 802-26)
Sec. 2-26. Enforcement of orders of protective supervision or of protection. (1) Orders of protective supervision and orders of protection may be enforced by citation to show cause for contempt of court by reason of any violation thereof and, where protection of the welfare of the minor so requires, by the issuance of a warrant to take the alleged violator into custody and bring him before the court.
(2) In any case where an order of protection has been entered, the clerk of the court may issue to the petitioner, to the minor or to any other person affected by the order a certificate stating that an order of protection has been made by the court concerning such persons and setting forth its terms and requirements. The presentation of the certificate to any peace officer authorizes him to take into custody a person charged with violating the terms of the order of protection, to bring such person before the court and, within the limits of his legal authority as such peace officer, otherwise to aid in securing the protection the order is intended to afford.
(Source: P.A. 85-601.)

(705 ILCS 405/2-27) (from Ch. 37, par. 802-27)
Sec. 2-27. Placement; legal custody or guardianship.
(1) If the court determines and puts in writing the factual basis supporting the determination of whether the parents, guardian, or legal custodian of a minor adjudged a ward of the court are unfit or are unable, for some reason other than financial circumstances alone, to care for, protect, train or discipline the minor or are unwilling to do so, and that the health, safety, and best interest of the minor will be jeopardized if the minor remains in the custody of his or her parents, guardian or custodian, the court may at this hearing and at any later point:
(a) place the minor in the custody of a suitable

relative or other person as legal custodian or guardian;

(a-5) with the approval of the Department of Children

and Family Services, place the minor in the subsidized guardianship of a suitable relative or other person as legal guardian; "subsidized guardianship" means a private guardianship arrangement for children for whom the permanency goals of return home and adoption have been ruled out and who meet the qualifications for subsidized guardianship as defined by the Department of Children and Family Services in administrative rules;

(b) place the minor under the guardianship of a

probation officer;

(c) commit the minor to an agency for care or

placement, except an institution under the authority of the Department of Corrections or of the Department of Children and Family Services;

(d) on and after the effective date of this

amendatory Act of the 98th General Assembly and before January 1, 2017, commit the minor to the Department of Children and Family Services for care and service; however, a minor charged with a criminal offense under the Criminal Code of 1961 or the Criminal Code of 2012 or adjudicated delinquent shall not be placed in the custody of or committed to the Department of Children and Family Services by any court, except (i) a minor less than 16 years of age and committed to the Department of Children and Family Services under Section 5-710 of this Act, (ii) a minor for whom an independent basis of abuse, neglect, or dependency exists, or (iii) a minor for whom the court has granted a supplemental petition to reinstate wardship pursuant to subsection (2) of Section 2-33 of this Act. On and after January 1, 2017, commit the minor to the Department of Children and Family Services for care and service; however, a minor charged with a criminal offense under the Criminal Code of 1961 or the Criminal Code of 2012 or adjudicated delinquent shall not be placed in the custody of or committed to the Department of Children and Family Services by any court, except (i) a minor less than 15 years of age and committed to the Department of Children and Family Services under Section 5-710 of this Act, (ii) a minor for whom an independent basis of abuse, neglect, or dependency exists, or (iii) a minor for whom the court has granted a supplemental petition to reinstate wardship pursuant to subsection (2) of Section 2-33 of this Act. An independent basis exists when the allegations or adjudication of abuse, neglect, or dependency do not arise from the same facts, incident, or circumstances which give rise to a charge or adjudication of delinquency. The Department shall be given due notice of the pendency of the action and the Guardianship Administrator of the Department of Children and Family Services shall be appointed guardian of the person of the minor. Whenever the Department seeks to discharge a minor from its care and service, the Guardianship Administrator shall petition the court for an order terminating guardianship. The Guardianship Administrator may designate one or more other officers of the Department, appointed as Department officers by administrative order of the Department Director, authorized to affix the signature of the Guardianship Administrator to documents affecting the guardian-ward relationship of children for whom he or she has been appointed guardian at such times as he or she is unable to perform the duties of his or her office. The signature authorization shall include but not be limited to matters of consent of marriage, enlistment in the armed forces, legal proceedings, adoption, major medical and surgical treatment and application for driver's license. Signature authorizations made pursuant to the provisions of this paragraph shall be filed with the Secretary of State and the Secretary of State shall provide upon payment of the customary fee, certified copies of the authorization to any court or individual who requests a copy.

(1.5) In making a determination under this Section, the court shall also consider whether, based on health, safety, and the best interests of the minor,
(a) appropriate services aimed at family preservation

and family reunification have been unsuccessful in rectifying the conditions that have led to a finding of unfitness or inability to care for, protect, train, or discipline the minor, or

(b) no family preservation or family reunification

services would be appropriate,

and if the petition or amended petition contained an allegation that the parent is an unfit person as defined in subdivision (D) of Section 1 of the Adoption Act, and the order of adjudication recites that parental unfitness was established by clear and convincing evidence, the court shall, when appropriate and in the best interest of the minor, enter an order terminating parental rights and appointing a guardian with power to consent to adoption in accordance with Section 2-29.
When making a placement, the court, wherever possible, shall require the Department of Children and Family Services to select a person holding the same religious belief as that of the minor or a private agency controlled by persons of like religious faith of the minor and shall require the Department to otherwise comply with Section 7 of the Children and Family Services Act in placing the child. In addition, whenever alternative plans for placement are available, the court shall ascertain and consider, to the extent appropriate in the particular case, the views and preferences of the minor.
(2) When a minor is placed with a suitable relative or other person pursuant to item (a) of subsection (1), the court shall appoint him or her the legal custodian or guardian of the person of the minor. When a minor is committed to any agency, the court shall appoint the proper officer or representative thereof as legal custodian or guardian of the person of the minor. Legal custodians and guardians of the person of the minor have the respective rights and duties set forth in subsection (9) of Section 1-3 except as otherwise provided by order of court; but no guardian of the person may consent to adoption of the minor unless that authority is conferred upon him or her in accordance with Section 2-29. An agency whose representative is appointed guardian of the person or legal custodian of the minor may place the minor in any child care facility, but the facility must be licensed under the Child Care Act of 1969 or have been approved by the Department of Children and Family Services as meeting the standards established for such licensing. No agency may place a minor adjudicated under Sections 2-3 or 2-4 in a child care facility unless the placement is in compliance with the rules and regulations for placement under this Section promulgated by the Department of Children and Family Services under Section 5 of the Children and Family Services Act. Like authority and restrictions shall be conferred by the court upon any probation officer who has been appointed guardian of the person of a minor.
(3) No placement by any probation officer or agency whose representative is appointed guardian of the person or legal custodian of a minor may be made in any out of State child care facility unless it complies with the Interstate Compact on the Placement of Children. Placement with a parent, however, is not subject to that Interstate Compact.
(4) The clerk of the court shall issue to the legal custodian or guardian of the person a certified copy of the order of court, as proof of his authority. No other process is necessary as authority for the keeping of the minor.
(5) Custody or guardianship granted under this Section continues until the court otherwise directs, but not after the minor reaches the age of 19 years except as set forth in Section 2-31, or if the minor was previously committed to the Department of Children and Family Services for care and service and the court has granted a supplemental petition to reinstate wardship pursuant to subsection (2) of Section 2-33.
(6) (Blank).
(Source: P.A. 97-1150, eff. 1-25-13; 98-803, eff. 1-1-15.)

(705 ILCS 405/2-27.1)
Sec. 2-27.1. Placement; secure child care facility.
(1) A minor under 18 years of age and who is subject under Article II of this Act to a secure child care facility may be admitted to a secure child care facility for inpatient treatment upon application to the facility director if, prior to admission, the facility director and the Director of the Department of Children and Family Services or the Director's designate find that: the minor has a mental illness or emotional disturbance, including but not limited to a behavior disorder, of such severity that placement in a secure child care facility is necessary because in the absence of such a placement, the minor is likely to endanger self or others or not meet his or her basic needs and this placement is the least restrictive alternative. Prior to admission, a psychiatrist, clinical social worker, or clinical psychologist who has personally examined the minor shall state in writing that the minor meets the standards for admission. The statement must set forth in detail the reasons for that conclusion and shall indicate what alternatives to secure treatment have been explored. When the minor is placed in a child care facility which includes a secure child care facility in addition to a less restrictive setting, and the application for admission states that the minor will be permanently placed in the less restrictive setting of the child care facility as part of his or her permanency plan after the need for secure treatment has ended, the psychiatrist, clinical social worker, or clinical psychologist shall state the reasons for the minor's need to be placed in secure treatment, the conditions under which the minor may be placed in the less restrictive setting of the facility, and the conditions under which the minor may need to be returned to secure treatment.
(2) The application for admission under this Section shall contain, in large bold-face type, a statement written in simple non-technical terms of the minor's right to object and the right to a hearing. A minor 12 years of age or older must be given a copy of the application and the statement should be explained to him or her in an understandable manner. A copy of the application shall also be given to the person who executed it, the designate of the Director of the Department of Children and Family Services, the minor's parent, the minor's attorney, and, if the minor is 12 years of age or older, 2 other persons whom the minor may designate, excluding persons whose whereabouts cannot reasonably be ascertained.
(3) Thirty days after admission, the facility director shall review the minor's record and assess the need for continuing placement in a secure child care facility. When the minor has been placed in a child care facility which includes a secure child care facility in addition to a less restrictive setting, and the application for admission states that the minor will be permanently placed in the less restrictive setting of the child care facility as part of his or her permanency plan after the need for secure treatment has ended, the facility director shall review the stated reasons for the minor's need to be placed in secure treatment, the conditions under which the minor may be placed in the less restrictive setting of the facility, and the conditions under which the minor may need to be returned to secure treatment. The director of the facility shall consult with the designate of the Director of the Department of Children and Family Services and request authorization for continuing placement of the minor. Request and authorization should be noted in the minor's record. Every 60 days thereafter a review shall be conducted and new authorization shall be secured from the designate for as long as placement continues. Failure or refusal to authorize continued placement shall constitute a request for the minor's discharge.
(4) At any time during a minor's placement in a secure child care facility, an objection may be made to that placement by the minor, the minor's parents (except where parental rights have been terminated), the minor's guardian ad litem, or the minor's attorney. When an objection is made, the minor shall be discharged at the earliest appropriate time not to exceed 15 days, including Saturdays, Sundays, and holidays unless the objection is withdrawn in writing or unless, within that time, the Director or his or her designate files with the Court a petition for review of the admission. The petition must be accompanied by a certificate signed by a psychiatrist, clinical social worker, or clinical psychologist. The certificate shall be based upon a personal examination and shall specify that the minor has a mental illness or an emotional disturbance of such severity that placement in a secure facility is necessary, that the minor can benefit from the placement, that a less restrictive alternative is not appropriate, and that the placement is in the minor's best interest.
(5) Upon receipt of a petition, the court shall set a hearing to be held within 5 days, excluding Saturdays, Sundays, and holidays. The court shall direct that notice of the time and place of the hearing shall be served upon the minor, his or her attorney and the minor's guardian ad litem, the Director of the Department of Children and Family Services or his or her designate, the State's Attorney, and the attorney for the parents.
(6) The court shall order the minor discharged from the secure child care facility if it determines that the minor does not have a mental illness or emotional disturbance of such severity that placement in a secure facility is necessary, or if it determines that a less restrictive alternative is appropriate.
(7) If however, the court finds that the minor does have a mental illness or an emotional disturbance for which the minor is likely to benefit from treatment but that a less restrictive alternative is appropriate, the court shall order that the Department of Children and Family Services prepare a case plan for the minor which permits alternative treatment which is capable of providing adequate and humane treatment in the least restrictive setting that is appropriate to the minor's condition and serves the minor's best interests, and shall authorize the continued placement of the minor in the secure child care facility. At each permanency hearing conducted thereafter, the court shall determine whether the minor does not have a mental illness or emotional disturbance of such severity that placement in a secure facility is necessary or, if a less restrictive alternative is appropriate. If either of these 2 conditions are not met, the court shall order the minor discharged from the secure child care facility.
(8) Unwillingness or inability of the Department of Children and Family Services to find a placement for the minor shall not be grounds for the court's refusing to order discharge of the minor.
(Source: P.A. 90-608, eff. 6-30-98.)

(705 ILCS 405/2-27.2)
Sec. 2-27.2. Placement; out-of-state residential treatment center.
(a) In addition to the provisions of subsection (3) of Section 2-27 of this Act, no placement by any probation officer or agency whose representative is an appointed guardian of the person or legal custodian of the minor may be made in an out-of-state residential treatment center unless the court has determined that the out-of-state residential placement is in the best interest and is the least restrictive, most family-like setting for the minor. The Department's application to the court to place a minor in an out-of-state residential treatment center shall include:
(1) an explanation of what in State resources, if

any, were considered for the minor and why the minor cannot be placed in a residential treatment center or other placement in this State;

(2) an explanation as to how the out-of-state

residential treatment center will impact the minor's relationships with family and other individuals important to the minor in and what steps the Department will take to preserve those relationships;

(3) an explanation as to how the Department will

ensure the safety and well-being of the minor in the out-of-state residential treatment center; and

(4) an explanation as to why it is in the minor's

best interest to be placed in an out-of-state residential treatment center, including a description of the minor's treatment needs and how those needs will be met in the proposed placement.

(b) If the out-of-state residential treatment center is a secure facility as defined in paragraph (18) of Section 1-3 of this Act, the requirements of Section 27.1 of this Act shall also be met prior to the minor's placement in the out-of-state residential treatment center.
(c) This Section does not apply to an out-of-state placement of a minor in a family foster home, relative foster home, a home of a parent, or a dormitory or independent living setting of a minor attending a post-secondary educational institution.
(Source: P.A. 100-136, eff. 8-18-17.)

(705 ILCS 405/2-27.5)
Sec. 2-27.5. (Repealed).
(Source: P.A. 90-28, eff. 1-1-98. Repealed by P.A. 90-27, eff. 1-1-98.)

(705 ILCS 405/2-28) (from Ch. 37, par. 802-28)
(Text of Section from P.A. 100-45)
Sec. 2-28. Court review.
(1) The court may require any legal custodian or guardian of the person appointed under this Act to report periodically to the court or may cite him into court and require him or his agency, to make a full and accurate report of his or its doings in behalf of the minor. The custodian or guardian, within 10 days after such citation, shall make the report, either in writing verified by affidavit or orally under oath in open court, or otherwise as the court directs. Upon the hearing of the report the court may remove the custodian or guardian and appoint another in his stead or restore the minor to the custody of his parents or former guardian or custodian. However, custody of the minor shall not be restored to any parent, guardian or legal custodian in any case in which the minor is found to be neglected or abused under Section 2-3 or dependent under Section 2-4 of this Act, unless the minor can be cared for at home without endangering the minor's health or safety and it is in the best interests of the minor, and if such neglect, abuse, or dependency is found by the court under paragraph (1) of Section 2-21 of this Act to have come about due to the acts or omissions or both of such parent, guardian or legal custodian, until such time as an investigation is made as provided in paragraph (5) and a hearing is held on the issue of the fitness of such parent, guardian or legal custodian to care for the minor and the court enters an order that such parent, guardian or legal custodian is fit to care for the minor.
(2) The first permanency hearing shall be conducted by the judge. Subsequent permanency hearings may be heard by a judge or by hearing officers appointed or approved by the court in the manner set forth in Section 2-28.1 of this Act. The initial hearing shall be held (a) within 12 months from the date temporary custody was taken, regardless of whether an adjudication or dispositional hearing has been completed within that time frame, (b) if the parental rights of both parents have been terminated in accordance with the procedure described in subsection (5) of Section 2-21, within 30 days of the order for termination of parental rights and appointment of a guardian with power to consent to adoption, or (c) in accordance with subsection (2) of Section 2-13.1. Subsequent permanency hearings shall be held every 6 months or more frequently if necessary in the court's determination following the initial permanency hearing, in accordance with the standards set forth in this Section, until the court determines that the plan and goal have been achieved. Once the plan and goal have been achieved, if the minor remains in substitute care, the case shall be reviewed at least every 6 months thereafter, subject to the provisions of this Section, unless the minor is placed in the guardianship of a suitable relative or other person and the court determines that further monitoring by the court does not further the health, safety or best interest of the child and that this is a stable permanent placement. The permanency hearings must occur within the time frames set forth in this subsection and may not be delayed in anticipation of a report from any source or due to the agency's failure to timely file its written report (this written report means the one required under the next paragraph and does not mean the service plan also referred to in that paragraph).
The public agency that is the custodian or guardian of the minor, or another agency responsible for the minor's care, shall ensure that all parties to the permanency hearings are provided a copy of the most recent service plan prepared within the prior 6 months at least 14 days in advance of the hearing. If not contained in the plan, the agency shall also include a report setting forth (i) any special physical, psychological, educational, medical, emotional, or other needs of the minor or his or her family that are relevant to a permanency or placement determination and (ii) for any minor age 16 or over, a written description of the programs and services that will enable the minor to prepare for independent living. The agency's written report must detail what progress or lack of progress the parent has made in correcting the conditions requiring the child to be in care; whether the child can be returned home without jeopardizing the child's health, safety, and welfare, and if not, what permanency goal is recommended to be in the best interests of the child, and why the other permanency goals are not appropriate. The caseworker must appear and testify at the permanency hearing. If a permanency hearing has not previously been scheduled by the court, the moving party shall move for the setting of a permanency hearing and the entry of an order within the time frames set forth in this subsection.
At the permanency hearing, the court shall determine the future status of the child. The court shall set one of the following permanency goals:
(A) The minor will be returned home by a specific

date within 5 months.

(B) The minor will be in short-term care with a

continued goal to return home within a period not to exceed one year, where the progress of the parent or parents is substantial giving particular consideration to the age and individual needs of the minor.

(B-1) The minor will be in short-term care with a

continued goal to return home pending a status hearing. When the court finds that a parent has not made reasonable efforts or reasonable progress to date, the court shall identify what actions the parent and the Department must take in order to justify a finding of reasonable efforts or reasonable progress and shall set a status hearing to be held not earlier than 9 months from the date of adjudication nor later than 11 months from the date of adjudication during which the parent's progress will again be reviewed.

(C) The minor will be in substitute care pending

court determination on termination of parental rights.

(D) Adoption, provided that parental rights have been

terminated or relinquished.

(E) The guardianship of the minor will be transferred

to an individual or couple on a permanent basis provided that goals (A) through (D) have been ruled out.

(F) The minor over age 15 will be in substitute care

pending independence.

(G) The minor will be in substitute care because he

or she cannot be provided for in a home environment due to developmental disabilities or mental illness or because he or she is a danger to self or others, provided that goals (A) through (D) have been ruled out.

In selecting any permanency goal, the court shall indicate in writing the reasons the goal was selected and why the preceding goals were ruled out. Where the court has selected a permanency goal other than (A), (B), or (B-1), the Department of Children and Family Services shall not provide further reunification services, but shall provide services consistent with the goal selected.
(H) Notwithstanding any other provision in this

Section, the court may select the goal of continuing foster care as a permanency goal if:

(1) The Department of Children and Family

Services has custody and guardianship of the minor;

(2) The court has ruled out all other permanency

goals based on the child's best interest;

(3) The court has found compelling reasons, based

on written documentation reviewed by the court, to place the minor in continuing foster care. Compelling reasons include:

(a) the child does not wish to be adopted or

to be placed in the guardianship of his or her relative or foster care placement;

(b) the child exhibits an extreme level of

need such that the removal of the child from his or her placement would be detrimental to the child; or

(c) the child who is the subject of the

permanency hearing has existing close and strong bonds with a sibling, and achievement of another permanency goal would substantially interfere with the subject child's sibling relationship, taking into consideration the nature and extent of the relationship, and whether ongoing contact is in the subject child's best interest, including long-term emotional interest, as compared with the legal and emotional benefit of permanence;

(4) The child has lived with the relative

or foster parent for at least one year; and

(5) The relative or foster parent

currently caring for the child is willing and capable of providing the child with a stable and permanent environment.

The court shall set a permanency goal that is in the best interest of the child. In determining that goal, the court shall consult with the minor in an age-appropriate manner regarding the proposed permanency or transition plan for the minor. The court's determination shall include the following factors:
(1) Age of the child.
(2) Options available for permanence, including both

out-of-State and in-State placement options.

(3) Current placement of the child and the intent of

the family regarding adoption.

(4) Emotional, physical, and mental status or

condition of the child.

(5) Types of services previously offered and whether

or not the services were successful and, if not successful, the reasons the services failed.

(6) Availability of services currently needed and

whether the services exist.

(7) Status of siblings of the minor.
The court shall consider (i) the permanency goal contained in the service plan, (ii) the appropriateness of the services contained in the plan and whether those services have been provided, (iii) whether reasonable efforts have been made by all the parties to the service plan to achieve the goal, and (iv) whether the plan and goal have been achieved. All evidence relevant to determining these questions, including oral and written reports, may be admitted and may be relied on to the extent of their probative value.
The court shall make findings as to whether, in violation of Section 8.2 of the Abused and Neglected Child Reporting Act, any portion of the service plan compels a child or parent to engage in any activity or refrain from any activity that is not reasonably related to remedying a condition or conditions that gave rise or which could give rise to any finding of child abuse or neglect. The services contained in the service plan shall include services reasonably related to remedy the conditions that gave rise to removal of the child from the home of his or her parents, guardian, or legal custodian or that the court has found must be remedied prior to returning the child home. Any tasks the court requires of the parents, guardian, or legal custodian or child prior to returning the child home, must be reasonably related to remedying a condition or conditions that gave rise to or which could give rise to any finding of child abuse or neglect.
If the permanency goal is to return home, the court shall make findings that identify any problems that are causing continued placement of the children away from the home and identify what outcomes would be considered a resolution to these problems. The court shall explain to the parents that these findings are based on the information that the court has at that time and may be revised, should additional evidence be presented to the court.
The court shall review the Sibling Contact Support Plan developed or modified under subsection (f) of Section 7.4 of the Children and Family Services Act, if applicable. If the Department has not convened a meeting to develop or modify a Sibling Contact Support Plan, or if the court finds that the existing Plan is not in the child's best interest, the court may enter an order requiring the Department to develop, modify or implement a Sibling Contact Support Plan, or order mediation.
If the goal has been achieved, the court shall enter orders that are necessary to conform the minor's legal custody and status to those findings.
If, after receiving evidence, the court determines that the services contained in the plan are not reasonably calculated to facilitate achievement of the permanency goal, the court shall put in writing the factual basis supporting the determination and enter specific findings based on the evidence. The court also shall enter an order for the Department to develop and implement a new service plan or to implement changes to the current service plan consistent with the court's findings. The new service plan shall be filed with the court and served on all parties within 45 days of the date of the order. The court shall continue the matter until the new service plan is filed. Except as authorized by subsection (2.5) of this Section and as otherwise specifically authorized by law, the court is not empowered under this Section to order specific placements, specific services, or specific service providers to be included in the service plan.
A guardian or custodian appointed by the court pursuant to this Act shall file updated case plans with the court every 6 months.
Rights of wards of the court under this Act are enforceable against any public agency by complaints for relief by mandamus filed in any proceedings brought under this Act.
(2.5) If, after reviewing the evidence, including evidence from the Department, the court determines that the minor's current or planned placement is not necessary or appropriate to facilitate achievement of the permanency goal, the court shall put in writing the factual basis supporting its determination and enter specific findings based on the evidence. If the court finds that the minor's current or planned placement is not necessary or appropriate, the court may enter an order directing the Department to implement a recommendation by the minor's treating clinician or a clinician contracted by the Department to evaluate the minor or a recommendation made by the Department. If the Department places a minor in a placement under an order entered under this subsection (2.5), the Department has the authority to remove the minor from that placement when a change in circumstances necessitates the removal to protect the minor's health, safety, and best interest. If the Department determines removal is necessary, the Department shall notify the parties of the planned placement change in writing no later than 10 days prior to the implementation of its determination unless remaining in the placement poses an imminent risk of harm to the minor, in which case the Department shall notify the parties of the placement change in writing immediately following the implementation of its decision. The Department shall notify others of the decision to change the minor's placement as required by Department rule.
(3) Following the permanency hearing, the court shall enter a written order that includes the determinations required under subsection (2) of this Section and sets forth the following:
(a) The future status of the minor, including the

permanency goal, and any order necessary to conform the minor's legal custody and status to such determination; or

(b) If the permanency goal of the minor cannot be

achieved immediately, the specific reasons for continuing the minor in the care of the Department of Children and Family Services or other agency for short term placement, and the following determinations:

(i) (Blank).
(ii) Whether the services required by the court

and by any service plan prepared within the prior 6 months have been provided and (A) if so, whether the services were reasonably calculated to facilitate the achievement of the permanency goal or (B) if not provided, why the services were not provided.

(iii) Whether the minor's current or planned

placement is necessary, and appropriate to the plan and goal, recognizing the right of minors to the least restrictive (most family-like) setting available and in close proximity to the parents' home consistent with the health, safety, best interest and special needs of the minor and, if the minor is placed out-of-State, whether the out-of-State placement continues to be appropriate and consistent with the health, safety, and best interest of the minor.

(iv) (Blank).
(v) (Blank).
(4) The minor or any person interested in the minor may apply to the court for a change in custody of the minor and the appointment of a new custodian or guardian of the person or for the restoration of the minor to the custody of his parents or former guardian or custodian.
When return home is not selected as the permanency goal:
(a) The Department, the minor, or the current foster

parent or relative caregiver seeking private guardianship may file a motion for private guardianship of the minor. Appointment of a guardian under this Section requires approval of the court.

(b) The State's Attorney may file a motion to

terminate parental rights of any parent who has failed to make reasonable efforts to correct the conditions which led to the removal of the child or reasonable progress toward the return of the child, as defined in subdivision (D)(m) of Section 1 of the Adoption Act or for whom any other unfitness ground for terminating parental rights as defined in subdivision (D) of Section 1 of the Adoption Act exists.

When parental rights have been terminated for a

minimum of 3 years and the child who is the subject of the permanency hearing is 13 years old or older and is not currently placed in a placement likely to achieve permanency, the Department of Children and Family Services shall make reasonable efforts to locate parents whose rights have been terminated, except when the Court determines that those efforts would be futile or inconsistent with the subject child's best interests. The Department of Children and Family Services shall assess the appropriateness of the parent whose rights have been terminated, and shall, as appropriate, foster and support connections between the parent whose rights have been terminated and the youth. The Department of Children and Family Services shall document its determinations and efforts to foster connections in the child's case plan.

Custody of the minor shall not be restored to any parent, guardian or legal custodian in any case in which the minor is found to be neglected or abused under Section 2-3 or dependent under Section 2-4 of this Act, unless the minor can be cared for at home without endangering his or her health or safety and it is in the best interest of the minor, and if such neglect, abuse, or dependency is found by the court under paragraph (1) of Section 2-21 of this Act to have come about due to the acts or omissions or both of such parent, guardian or legal custodian, until such time as an investigation is made as provided in paragraph (5) and a hearing is held on the issue of the health, safety and best interest of the minor and the fitness of such parent, guardian or legal custodian to care for the minor and the court enters an order that such parent, guardian or legal custodian is fit to care for the minor. In the event that the minor has attained 18 years of age and the guardian or custodian petitions the court for an order terminating his guardianship or custody, guardianship or custody shall terminate automatically 30 days after the receipt of the petition unless the court orders otherwise. No legal custodian or guardian of the person may be removed without his consent until given notice and an opportunity to be heard by the court.
When the court orders a child restored to the custody of the parent or parents, the court shall order the parent or parents to cooperate with the Department of Children and Family Services and comply with the terms of an after-care plan, or risk the loss of custody of the child and possible termination of their parental rights. The court may also enter an order of protective supervision in accordance with Section 2-24.
(5) Whenever a parent, guardian, or legal custodian files a motion for restoration of custody of the minor, and the minor was adjudicated neglected, abused, or dependent as a result of physical abuse, the court shall cause to be made an investigation as to whether the movant has ever been charged with or convicted of any criminal offense which would indicate the likelihood of any further physical abuse to the minor. Evidence of such criminal convictions shall be taken into account in determining whether the minor can be cared for at home without endangering his or her health or safety and fitness of the parent, guardian, or legal custodian.
(a) Any agency of this State or any subdivision

thereof shall co-operate with the agent of the court in providing any information sought in the investigation.

(b) The information derived from the investigation

and any conclusions or recommendations derived from the information shall be provided to the parent, guardian, or legal custodian seeking restoration of custody prior to the hearing on fitness and the movant shall have an opportunity at the hearing to refute the information or contest its significance.

(c) All information obtained from any investigation

shall be confidential as provided in Section 5-150 of this Act.

(Source: P.A. 100-45, eff. 8-11-17.)

(Text of Section from P.A. 100-136)
Sec. 2-28. Court review.
(1) The court may require any legal custodian or guardian of the person appointed under this Act to report periodically to the court or may cite him into court and require him or his agency, to make a full and accurate report of his or its doings in behalf of the minor. The custodian or guardian, within 10 days after such citation, shall make the report, either in writing verified by affidavit or orally under oath in open court, or otherwise as the court directs. Upon the hearing of the report the court may remove the custodian or guardian and appoint another in his stead or restore the minor to the custody of his parents or former guardian or custodian. However, custody of the minor shall not be restored to any parent, guardian or legal custodian in any case in which the minor is found to be neglected or abused under Section 2-3 or dependent under Section 2-4 of this Act, unless the minor can be cared for at home without endangering the minor's health or safety and it is in the best interests of the minor, and if such neglect, abuse, or dependency is found by the court under paragraph (1) of Section 2-21 of this Act to have come about due to the acts or omissions or both of such parent, guardian or legal custodian, until such time as an investigation is made as provided in paragraph (5) and a hearing is held on the issue of the fitness of such parent, guardian or legal custodian to care for the minor and the court enters an order that such parent, guardian or legal custodian is fit to care for the minor.
(2) The first permanency hearing shall be conducted by the judge. Subsequent permanency hearings may be heard by a judge or by hearing officers appointed or approved by the court in the manner set forth in Section 2-28.1 of this Act. The initial hearing shall be held (a) within 12 months from the date temporary custody was taken, regardless of whether an adjudication or dispositional hearing has been completed within that time frame, (b) if the parental rights of both parents have been terminated in accordance with the procedure described in subsection (5) of Section 2-21, within 30 days of the order for termination of parental rights and appointment of a guardian with power to consent to adoption, or (c) in accordance with subsection (2) of Section 2-13.1. Subsequent permanency hearings shall be held every 6 months or more frequently if necessary in the court's determination following the initial permanency hearing, in accordance with the standards set forth in this Section, until the court determines that the plan and goal have been achieved. Once the plan and goal have been achieved, if the minor remains in substitute care, the case shall be reviewed at least every 6 months thereafter, subject to the provisions of this Section, unless the minor is placed in the guardianship of a suitable relative or other person and the court determines that further monitoring by the court does not further the health, safety or best interest of the child and that this is a stable permanent placement. The permanency hearings must occur within the time frames set forth in this subsection and may not be delayed in anticipation of a report from any source or due to the agency's failure to timely file its written report (this written report means the one required under the next paragraph and does not mean the service plan also referred to in that paragraph).
The public agency that is the custodian or guardian of the minor, or another agency responsible for the minor's care, shall ensure that all parties to the permanency hearings are provided a copy of the most recent service plan prepared within the prior 6 months at least 14 days in advance of the hearing. If not contained in the plan, the agency shall also include a report setting forth (i) any special physical, psychological, educational, medical, emotional, or other needs of the minor or his or her family that are relevant to a permanency or placement determination and (ii) for any minor age 16 or over, a written description of the programs and services that will enable the minor to prepare for independent living. The agency's written report must detail what progress or lack of progress the parent has made in correcting the conditions requiring the child to be in care; whether the child can be returned home without jeopardizing the child's health, safety, and welfare, and if not, what permanency goal is recommended to be in the best interests of the child, and why the other permanency goals are not appropriate. The caseworker must appear and testify at the permanency hearing. If a permanency hearing has not previously been scheduled by the court, the moving party shall move for the setting of a permanency hearing and the entry of an order within the time frames set forth in this subsection.
At the permanency hearing, the court shall determine the future status of the child. The court shall set one of the following permanency goals:
(A) The minor will be returned home by a specific

date within 5 months.

(B) The minor will be in short-term care with a

continued goal to return home within a period not to exceed one year, where the progress of the parent or parents is substantial giving particular consideration to the age and individual needs of the minor.

(B-1) The minor will be in short-term care with a

continued goal to return home pending a status hearing. When the court finds that a parent has not made reasonable efforts or reasonable progress to date, the court shall identify what actions the parent and the Department must take in order to justify a finding of reasonable efforts or reasonable progress and shall set a status hearing to be held not earlier than 9 months from the date of adjudication nor later than 11 months from the date of adjudication during which the parent's progress will again be reviewed.

(C) The minor will be in substitute care pending

court determination on termination of parental rights.

(D) Adoption, provided that parental rights have been

terminated or relinquished.

(E) The guardianship of the minor will be transferred

to an individual or couple on a permanent basis provided that goals (A) through (D) have been ruled out.

(F) The minor over age 15 will be in substitute care

pending independence.

(G) The minor will be in substitute care because he

or she cannot be provided for in a home environment due to developmental disabilities or mental illness or because he or she is a danger to self or others, provided that goals (A) through (D) have been ruled out.

In selecting any permanency goal, the court shall indicate in writing the reasons the goal was selected and why the preceding goals were ruled out. Where the court has selected a permanency goal other than (A), (B), or (B-1), the Department of Children and Family Services shall not provide further reunification services, but shall provide services consistent with the goal selected.
(H) Notwithstanding any other provision in this

Section, the court may select the goal of continuing foster care as a permanency goal if:

(1) The Department of Children and Family

Services has custody and guardianship of the minor;

(2) The court has ruled out all other permanency

goals based on the child's best interest;

(3) The court has found compelling reasons, based

on written documentation reviewed by the court, to place the minor in continuing foster care. Compelling reasons include:

(a) the child does not wish to be adopted or

to be placed in the guardianship of his or her relative or foster care placement;

(b) the child exhibits an extreme level of

need such that the removal of the child from his or her placement would be detrimental to the child; or

(c) the child who is the subject of the

permanency hearing has existing close and strong bonds with a sibling, and achievement of another permanency goal would substantially interfere with the subject child's sibling relationship, taking into consideration the nature and extent of the relationship, and whether ongoing contact is in the subject child's best interest, including long-term emotional interest, as compared with the legal and emotional benefit of permanence;

(4) The child has lived with the relative

or foster parent for at least one year; and

(5) The relative or foster parent

currently caring for the child is willing and capable of providing the child with a stable and permanent environment.

The court shall set a permanency goal that is in the best interest of the child. In determining that goal, the court shall consult with the minor in an age-appropriate manner regarding the proposed permanency or transition plan for the minor. The court's determination shall include the following factors:
(1) Age of the child.
(2) Options available for permanence, including both

out-of-State and in-State placement options.

(3) Current placement of the child and the intent of

the family regarding adoption.

(4) Emotional, physical, and mental status or

condition of the child.

(5) Types of services previously offered and whether

or not the services were successful and, if not successful, the reasons the services failed.

(6) Availability of services currently needed and

whether the services exist.

(7) Status of siblings of the minor.
The court shall consider (i) the permanency goal contained in the service plan, (ii) the appropriateness of the services contained in the plan and whether those services have been provided, (iii) whether reasonable efforts have been made by all the parties to the service plan to achieve the goal, and (iv) whether the plan and goal have been achieved. All evidence relevant to determining these questions, including oral and written reports, may be admitted and may be relied on to the extent of their probative value.
The court shall make findings as to whether, in violation of Section 8.2 of the Abused and Neglected Child Reporting Act, any portion of the service plan compels a child or parent to engage in any activity or refrain from any activity that is not reasonably related to remedying a condition or conditions that gave rise or which could give rise to any finding of child abuse or neglect. The services contained in the service plan shall include services reasonably related to remedy the conditions that gave rise to removal of the child from the home of his or her parents, guardian, or legal custodian or that the court has found must be remedied prior to returning the child home. Any tasks the court requires of the parents, guardian, or legal custodian or child prior to returning the child home, must be reasonably related to remedying a condition or conditions that gave rise to or which could give rise to any finding of child abuse or neglect.
If the permanency goal is to return home, the court shall make findings that identify any problems that are causing continued placement of the children away from the home and identify what outcomes would be considered a resolution to these problems. The court shall explain to the parents that these findings are based on the information that the court has at that time and may be revised, should additional evidence be presented to the court.
The court shall review the Sibling Contact Support Plan developed or modified under subsection (f) of Section 7.4 of the Children and Family Services Act, if applicable. If the Department has not convened a meeting to develop or modify a Sibling Contact Support Plan, or if the court finds that the existing Plan is not in the child's best interest, the court may enter an order requiring the Department to develop, modify or implement a Sibling Contact Support Plan, or order mediation.
If the goal has been achieved, the court shall enter orders that are necessary to conform the minor's legal custody and status to those findings.
If, after receiving evidence, the court determines that the services contained in the plan are not reasonably calculated to facilitate achievement of the permanency goal, the court shall put in writing the factual basis supporting the determination and enter specific findings based on the evidence. The court also shall enter an order for the Department to develop and implement a new service plan or to implement changes to the current service plan consistent with the court's findings. The new service plan shall be filed with the court and served on all parties within 45 days of the date of the order. The court shall continue the matter until the new service plan is filed. Unless otherwise specifically authorized by law, the court is not empowered under this subsection (2) or under subsection (3) to order specific placements, specific services, or specific service providers to be included in the plan.
A guardian or custodian appointed by the court pursuant to this Act shall file updated case plans with the court every 6 months.
Rights of wards of the court under this Act are enforceable against any public agency by complaints for relief by mandamus filed in any proceedings brought under this Act.
(3) Following the permanency hearing, the court shall enter a written order that includes the determinations required under subsection (2) of this Section and sets forth the following:
(a) The future status of the minor, including the

permanency goal, and any order necessary to conform the minor's legal custody and status to such determination; or

(b) If the permanency goal of the minor cannot be

achieved immediately, the specific reasons for continuing the minor in the care of the Department of Children and Family Services or other agency for short term placement, and the following determinations:

(i) (Blank).
(ii) Whether the services required by the court

and by any service plan prepared within the prior 6 months have been provided and (A) if so, whether the services were reasonably calculated to facilitate the achievement of the permanency goal or (B) if not provided, why the services were not provided.

(iii) Whether the minor's placement current or

planned is necessary, and appropriate to the plan and goal, recognizing the right of minors to the least restrictive (most family-like) setting available and in close proximity to the parents' home consistent with the health, safety, best interest and special needs of the minor and, if the minor is placed out-of-State, whether the out-of-State placement continues to be appropriate and consistent with the health, safety, and best interest of the minor.

(iv) (Blank).
(v) (Blank).
(4) The minor or any person interested in the minor may apply to the court for a change in custody of the minor and the appointment of a new custodian or guardian of the person or for the restoration of the minor to the custody of his parents or former guardian or custodian.
When return home is not selected as the permanency goal:
(a) The Department, the minor, or the current foster

parent or relative caregiver seeking private guardianship may file a motion for private guardianship of the minor. Appointment of a guardian under this Section requires approval of the court.

(b) The State's Attorney may file a motion to

terminate parental rights of any parent who has failed to make reasonable efforts to correct the conditions which led to the removal of the child or reasonable progress toward the return of the child, as defined in subdivision (D)(m) of Section 1 of the Adoption Act or for whom any other unfitness ground for terminating parental rights as defined in subdivision (D) of Section 1 of the Adoption Act exists.

When parental rights have been terminated for a

minimum of 3 years and the child who is the subject of the permanency hearing is 13 years old or older and is not currently placed in a placement likely to achieve permanency, the Department of Children and Family Services shall make reasonable efforts to locate parents whose rights have been terminated, except when the Court determines that those efforts would be futile or inconsistent with the subject child's best interests. The Department of Children and Family Services shall assess the appropriateness of the parent whose rights have been terminated, and shall, as appropriate, foster and support connections between the parent whose rights have been terminated and the youth. The Department of Children and Family Services shall document its determinations and efforts to foster connections in the child's case plan.

Custody of the minor shall not be restored to any parent, guardian or legal custodian in any case in which the minor is found to be neglected or abused under Section 2-3 or dependent under Section 2-4 of this Act, unless the minor can be cared for at home without endangering his or her health or safety and it is in the best interest of the minor, and if such neglect, abuse, or dependency is found by the court under paragraph (1) of Section 2-21 of this Act to have come about due to the acts or omissions or both of such parent, guardian or legal custodian, until such time as an investigation is made as provided in paragraph (5) and a hearing is held on the issue of the health, safety and best interest of the minor and the fitness of such parent, guardian or legal custodian to care for the minor and the court enters an order that such parent, guardian or legal custodian is fit to care for the minor. In the event that the minor has attained 18 years of age and the guardian or custodian petitions the court for an order terminating his guardianship or custody, guardianship or custody shall terminate automatically 30 days after the receipt of the petition unless the court orders otherwise. No legal custodian or guardian of the person may be removed without his consent until given notice and an opportunity to be heard by the court.
When the court orders a child restored to the custody of the parent or parents, the court shall order the parent or parents to cooperate with the Department of Children and Family Services and comply with the terms of an after-care plan, or risk the loss of custody of the child and possible termination of their parental rights. The court may also enter an order of protective supervision in accordance with Section 2-24.
(5) Whenever a parent, guardian, or legal custodian files a motion for restoration of custody of the minor, and the minor was adjudicated neglected, abused, or dependent as a result of physical abuse, the court shall cause to be made an investigation as to whether the movant has ever been charged with or convicted of any criminal offense which would indicate the likelihood of any further physical abuse to the minor. Evidence of such criminal convictions shall be taken into account in determining whether the minor can be cared for at home without endangering his or her health or safety and fitness of the parent, guardian, or legal custodian.
(a) Any agency of this State or any subdivision

thereof shall co-operate with the agent of the court in providing any information sought in the investigation.

(b) The information derived from the investigation

and any conclusions or recommendations derived from the information shall be provided to the parent, guardian, or legal custodian seeking restoration of custody prior to the hearing on fitness and the movant shall have an opportunity at the hearing to refute the information or contest its significance.

(c) All information obtained from any investigation

shall be confidential as provided in Section 5-150 of this Act.

(Source: P.A. 100-136, eff. 8-18-17.)

(Text of Section from P.A. 100-229)
Sec. 2-28. Court review.
(1) The court may require any legal custodian or guardian of the person appointed under this Act to report periodically to the court or may cite him into court and require him or his agency, to make a full and accurate report of his or its doings in behalf of the minor. The custodian or guardian, within 10 days after such citation, or earlier if the court determines it to be necessary to protect the health, safety, or welfare of the minor, shall make the report, either in writing verified by affidavit or orally under oath in open court, or otherwise as the court directs. Upon the hearing of the report the court may remove the custodian or guardian and appoint another in his stead or restore the minor to the custody of his parents or former guardian or custodian. However, custody of the minor shall not be restored to any parent, guardian or legal custodian in any case in which the minor is found to be neglected or abused under Section 2-3 or dependent under Section 2-4 of this Act, unless the minor can be cared for at home without endangering the minor's health or safety and it is in the best interests of the minor, and if such neglect, abuse, or dependency is found by the court under paragraph (1) of Section 2-21 of this Act to have come about due to the acts or omissions or both of such parent, guardian or legal custodian, until such time as an investigation is made as provided in paragraph (5) and a hearing is held on the issue of the fitness of such parent, guardian or legal custodian to care for the minor and the court enters an order that such parent, guardian or legal custodian is fit to care for the minor.
(1.5) The public agency that is the custodian or guardian of the minor shall file a written report with the court no later than 15 days after a minor in the agency's care remains:
(1) in a shelter placement beyond 30 days;
(2) in a psychiatric hospital past the time when the

minor is clinically ready for discharge or beyond medical necessity for the minor's health; or

(3) in a detention center or Department of Juvenile

Justice facility solely because the public agency cannot find an appropriate placement for the minor.

The report shall explain the steps the agency is taking to ensure the minor is placed appropriately, how the minor's needs are being met in the minor's shelter placement, and if a future placement has been identified by the Department, why the anticipated placement is appropriate for the needs of the minor and the anticipated placement date.
(2) The first permanency hearing shall be conducted by the judge. Subsequent permanency hearings may be heard by a judge or by hearing officers appointed or approved by the court in the manner set forth in Section 2-28.1 of this Act. The initial hearing shall be held (a) within 12 months from the date temporary custody was taken, regardless of whether an adjudication or dispositional hearing has been completed within that time frame, (b) if the parental rights of both parents have been terminated in accordance with the procedure described in subsection (5) of Section 2-21, within 30 days of the order for termination of parental rights and appointment of a guardian with power to consent to adoption, or (c) in accordance with subsection (2) of Section 2-13.1. Subsequent permanency hearings shall be held every 6 months or more frequently if necessary in the court's determination following the initial permanency hearing, in accordance with the standards set forth in this Section, until the court determines that the plan and goal have been achieved. Once the plan and goal have been achieved, if the minor remains in substitute care, the case shall be reviewed at least every 6 months thereafter, subject to the provisions of this Section, unless the minor is placed in the guardianship of a suitable relative or other person and the court determines that further monitoring by the court does not further the health, safety or best interest of the child and that this is a stable permanent placement. The permanency hearings must occur within the time frames set forth in this subsection and may not be delayed in anticipation of a report from any source or due to the agency's failure to timely file its written report (this written report means the one required under the next paragraph and does not mean the service plan also referred to in that paragraph).
The public agency that is the custodian or guardian of the minor, or another agency responsible for the minor's care, shall ensure that all parties to the permanency hearings are provided a copy of the most recent service plan prepared within the prior 6 months at least 14 days in advance of the hearing. If not contained in the agency's service plan, the agency shall also include a report setting forth (i) any special physical, psychological, educational, medical, emotional, or other needs of the minor or his or her family that are relevant to a permanency or placement determination and (ii) for any minor age 16 or over, a written description of the programs and services that will enable the minor to prepare for independent living. If not contained in the agency's service plan, the agency's report shall specify if a minor is placed in a licensed child care facility under a corrective plan by the Department due to concerns impacting the minor's safety and well-being. The report shall explain the steps the Department is taking to ensure the safety and well-being of the minor and that the minor's needs are met in the facility. The agency's written report must detail what progress or lack of progress the parent has made in correcting the conditions requiring the child to be in care; whether the child can be returned home without jeopardizing the child's health, safety, and welfare, and if not, what permanency goal is recommended to be in the best interests of the child, and why the other permanency goals are not appropriate. The caseworker must appear and testify at the permanency hearing. If a permanency hearing has not previously been scheduled by the court, the moving party shall move for the setting of a permanency hearing and the entry of an order within the time frames set forth in this subsection.
At the permanency hearing, the court shall determine the future status of the child. The court shall set one of the following permanency goals:
(A) The minor will be returned home by a specific

date within 5 months.

(B) The minor will be in short-term care with a

continued goal to return home within a period not to exceed one year, where the progress of the parent or parents is substantial giving particular consideration to the age and individual needs of the minor.

(B-1) The minor will be in short-term care with a

continued goal to return home pending a status hearing. When the court finds that a parent has not made reasonable efforts or reasonable progress to date, the court shall identify what actions the parent and the Department must take in order to justify a finding of reasonable efforts or reasonable progress and shall set a status hearing to be held not earlier than 9 months from the date of adjudication nor later than 11 months from the date of adjudication during which the parent's progress will again be reviewed.

(C) The minor will be in substitute care pending

court determination on termination of parental rights.

(D) Adoption, provided that parental rights have been

terminated or relinquished.

(E) The guardianship of the minor will be transferred

to an individual or couple on a permanent basis provided that goals (A) through (D) have been ruled out.

(F) The minor over age 15 will be in substitute care

pending independence.

(G) The minor will be in substitute care because he

or she cannot be provided for in a home environment due to developmental disabilities or mental illness or because he or she is a danger to self or others, provided that goals (A) through (D) have been ruled out.

In selecting any permanency goal, the court shall indicate in writing the reasons the goal was selected and why the preceding goals were ruled out. Where the court has selected a permanency goal other than (A), (B), or (B-1), the Department of Children and Family Services shall not provide further reunification services, but shall provide services consistent with the goal selected.
(H) Notwithstanding any other provision in this

Section, the court may select the goal of continuing foster care as a permanency goal if:

(1) The Department of Children and Family

Services has custody and guardianship of the minor;

(2) The court has ruled out all other permanency

goals based on the child's best interest;

(3) The court has found compelling reasons, based

on written documentation reviewed by the court, to place the minor in continuing foster care. Compelling reasons include:

(a) the child does not wish to be adopted or

to be placed in the guardianship of his or her relative or foster care placement;

(b) the child exhibits an extreme level of

need such that the removal of the child from his or her placement would be detrimental to the child; or

(c) the child who is the subject of the

permanency hearing has existing close and strong bonds with a sibling, and achievement of another permanency goal would substantially interfere with the subject child's sibling relationship, taking into consideration the nature and extent of the relationship, and whether ongoing contact is in the subject child's best interest, including long-term emotional interest, as compared with the legal and emotional benefit of permanence;

(4) The child has lived with the relative

or foster parent for at least one year; and

(5) The relative or foster parent

currently caring for the child is willing and capable of providing the child with a stable and permanent environment.

The court shall set a permanency goal that is in the best interest of the child. In determining that goal, the court shall consult with the minor in an age-appropriate manner regarding the proposed permanency or transition plan for the minor. The court's determination shall include the following factors:
(1) Age of the child.
(2) Options available for permanence, including both

out-of-State and in-State placement options.

(3) Current placement of the child and the intent of

the family regarding adoption.

(4) Emotional, physical, and mental status or

condition of the child.

(5) Types of services previously offered and whether

or not the services were successful and, if not successful, the reasons the services failed.

(6) Availability of services currently needed and

whether the services exist.

(7) Status of siblings of the minor.
The court shall consider (i) the permanency goal contained in the service plan, (ii) the appropriateness of the services contained in the plan and whether those services have been provided, (iii) whether reasonable efforts have been made by all the parties to the service plan to achieve the goal, and (iv) whether the plan and goal have been achieved. All evidence relevant to determining these questions, including oral and written reports, may be admitted and may be relied on to the extent of their probative value.
The court shall make findings as to whether, in violation of Section 8.2 of the Abused and Neglected Child Reporting Act, any portion of the service plan compels a child or parent to engage in any activity or refrain from any activity that is not reasonably related to remedying a condition or conditions that gave rise or which could give rise to any finding of child abuse or neglect. The services contained in the service plan shall include services reasonably related to remedy the conditions that gave rise to removal of the child from the home of his or her parents, guardian, or legal custodian or that the court has found must be remedied prior to returning the child home. Any tasks the court requires of the parents, guardian, or legal custodian or child prior to returning the child home, must be reasonably related to remedying a condition or conditions that gave rise to or which could give rise to any finding of child abuse or neglect.
If the permanency goal is to return home, the court shall make findings that identify any problems that are causing continued placement of the children away from the home and identify what outcomes would be considered a resolution to these problems. The court shall explain to the parents that these findings are based on the information that the court has at that time and may be revised, should additional evidence be presented to the court.
The court shall review the Sibling Contact Support Plan developed or modified under subsection (f) of Section 7.4 of the Children and Family Services Act, if applicable. If the Department has not convened a meeting to develop or modify a Sibling Contact Support Plan, or if the court finds that the existing Plan is not in the child's best interest, the court may enter an order requiring the Department to develop, modify or implement a Sibling Contact Support Plan, or order mediation.
If the goal has been achieved, the court shall enter orders that are necessary to conform the minor's legal custody and status to those findings.
If, after receiving evidence, the court determines that the services contained in the plan are not reasonably calculated to facilitate achievement of the permanency goal, the court shall put in writing the factual basis supporting the determination and enter specific findings based on the evidence. The court also shall enter an order for the Department to develop and implement a new service plan or to implement changes to the current service plan consistent with the court's findings. The new service plan shall be filed with the court and served on all parties within 45 days of the date of the order. The court shall continue the matter until the new service plan is filed. Unless otherwise specifically authorized by law, the court is not empowered under this subsection (2) or under subsection (3) to order specific placements, specific services, or specific service providers to be included in the plan.
A guardian or custodian appointed by the court pursuant to this Act shall file updated case plans with the court every 6 months.
Rights of wards of the court under this Act are enforceable against any public agency by complaints for relief by mandamus filed in any proceedings brought under this Act.
(3) Following the permanency hearing, the court shall enter a written order that includes the determinations required under subsection (2) of this Section and sets forth the following:
(a) The future status of the minor, including the

permanency goal, and any order necessary to conform the minor's legal custody and status to such determination; or

(b) If the permanency goal of the minor cannot be

achieved immediately, the specific reasons for continuing the minor in the care of the Department of Children and Family Services or other agency for short term placement, and the following determinations:

(i) (Blank).
(ii) Whether the services required by the court

and by any service plan prepared within the prior 6 months have been provided and (A) if so, whether the services were reasonably calculated to facilitate the achievement of the permanency goal or (B) if not provided, why the services were not provided.

(iii) Whether the minor's placement is necessary,

and appropriate to the plan and goal, recognizing the right of minors to the least restrictive (most family-like) setting available and in close proximity to the parents' home consistent with the health, safety, best interest and special needs of the minor and, if the minor is placed out-of-State, whether the out-of-State placement continues to be appropriate and consistent with the health, safety, and best interest of the minor.

(iv) (Blank).
(v) (Blank).
(4) The minor or any person interested in the minor may apply to the court for a change in custody of the minor and the appointment of a new custodian or guardian of the person or for the restoration of the minor to the custody of his parents or former guardian or custodian.
When return home is not selected as the permanency goal:
(a) The Department, the minor, or the current foster

parent or relative caregiver seeking private guardianship may file a motion for private guardianship of the minor. Appointment of a guardian under this Section requires approval of the court.

(b) The State's Attorney may file a motion to

terminate parental rights of any parent who has failed to make reasonable efforts to correct the conditions which led to the removal of the child or reasonable progress toward the return of the child, as defined in subdivision (D)(m) of Section 1 of the Adoption Act or for whom any other unfitness ground for terminating parental rights as defined in subdivision (D) of Section 1 of the Adoption Act exists.

When parental rights have been terminated for a

minimum of 3 years and the child who is the subject of the permanency hearing is 13 years old or older and is not currently placed in a placement likely to achieve permanency, the Department of Children and Family Services shall make reasonable efforts to locate parents whose rights have been terminated, except when the Court determines that those efforts would be futile or inconsistent with the subject child's best interests. The Department of Children and Family Services shall assess the appropriateness of the parent whose rights have been terminated, and shall, as appropriate, foster and support connections between the parent whose rights have been terminated and the youth. The Department of Children and Family Services shall document its determinations and efforts to foster connections in the child's case plan.

Custody of the minor shall not be restored to any parent, guardian or legal custodian in any case in which the minor is found to be neglected or abused under Section 2-3 or dependent under Section 2-4 of this Act, unless the minor can be cared for at home without endangering his or her health or safety and it is in the best interest of the minor, and if such neglect, abuse, or dependency is found by the court under paragraph (1) of Section 2-21 of this Act to have come about due to the acts or omissions or both of such parent, guardian or legal custodian, until such time as an investigation is made as provided in paragraph (5) and a hearing is held on the issue of the health, safety and best interest of the minor and the fitness of such parent, guardian or legal custodian to care for the minor and the court enters an order that such parent, guardian or legal custodian is fit to care for the minor. In the event that the minor has attained 18 years of age and the guardian or custodian petitions the court for an order terminating his guardianship or custody, guardianship or custody shall terminate automatically 30 days after the receipt of the petition unless the court orders otherwise. No legal custodian or guardian of the person may be removed without his consent until given notice and an opportunity to be heard by the court.
When the court orders a child restored to the custody of the parent or parents, the court shall order the parent or parents to cooperate with the Department of Children and Family Services and comply with the terms of an after-care plan, or risk the loss of custody of the child and possible termination of their parental rights. The court may also enter an order of protective supervision in accordance with Section 2-24.
(5) Whenever a parent, guardian, or legal custodian files a motion for restoration of custody of the minor, and the minor was adjudicated neglected, abused, or dependent as a result of physical abuse, the court shall cause to be made an investigation as to whether the movant has ever been charged with or convicted of any criminal offense which would indicate the likelihood of any further physical abuse to the minor. Evidence of such criminal convictions shall be taken into account in determining whether the minor can be cared for at home without endangering his or her health or safety and fitness of the parent, guardian, or legal custodian.
(a) Any agency of this State or any subdivision

thereof shall co-operate with the agent of the court in providing any information sought in the investigation.

(b) The information derived from the investigation

and any conclusions or recommendations derived from the information shall be provided to the parent, guardian, or legal custodian seeking restoration of custody prior to the hearing on fitness and the movant shall have an opportunity at the hearing to refute the information or contest its significance.

(c) All information obtained from any investigation

shall be confidential as provided in Section 5-150 of this Act.

(Source: P.A. 100-229, eff. 1-1-18.)

(705 ILCS 405/2-28.01)
Sec. 2-28.01. (Repealed).
(Source: P.A. 90-655, eff. 7-30-98. Repealed by P.A. 90-608, eff. 6-30-98.)

(705 ILCS 405/2-28.1)
Sec. 2-28.1. Permanency hearings; before hearing officers.
(a) The chief judge of the circuit court may appoint hearing officers to conduct the permanency hearings set forth in subsection (2) of Section 2-28, in accordance with the provisions of this Section. The hearing officers shall be attorneys with at least 3 years experience in child abuse and neglect or permanency planning and in counties with a population of 3,000,000 or more, any hearing officer appointed after September 1, 1997, must be an attorney admitted to practice for at least 7 years. Once trained by the court, hearing officers shall be authorized to do the following:
(1) Conduct a fair and impartial hearing.
(2) Summon and compel the attendance of witnesses.
(3) Administer the oath or affirmation and take

testimony under oath or affirmation.

(4) Require the production of evidence relevant to

the permanency hearing to be conducted. That evidence may include, but need not be limited to case plans, social histories, medical and psychological evaluations, child placement histories, visitation records, and other documents and writings applicable to those items.

(5) Rule on the admissibility of evidence using the

standard applied at a dispositional hearing under Section 2-22 of this Act.

(6) When necessary, cause notices to be issued

requiring parties, the public agency that is custodian or guardian of the minor, or another agency responsible for the minor's care to appear either before the hearing officer or in court.

(7) Analyze the evidence presented to the hearing

officer and prepare written recommended orders, including findings of fact, based on the evidence.

(8) Prior to the hearing, conduct any pre-hearings

that may be necessary.

(9) Conduct in camera interviews with children when

requested by a child or the child's guardian ad litem.

In counties with a population of 3,000,000 or more, hearing officers shall also be authorized to do the following:
(i) Accept specific consents for adoption or

surrenders of parental rights from a parent or parents.

(ii) Conduct hearings on the progress made toward the

permanency goal set for the minor.

(iii) Perform other duties as assigned by the court.
(b) The hearing officer shall consider evidence and conduct the permanency hearings as set forth in subsections (2) and (3) of Section 2-28 in accordance with the standards set forth therein. The hearing officer shall assure that a verbatim record of the proceedings is made and retained for a period of 12 months or until the next permanency hearing, whichever date is later, and shall direct to the clerk of the court all documents and evidence to be made part of the court file. The hearing officer shall inform the participants of their individual rights and responsibilities. The hearing officer shall identify the issues to be reviewed under subsection (2) of Section 2-28, consider all relevant facts, and receive or request any additional information necessary to make recommendations to the court.
If a party fails to appear at the hearing, the hearing officer may proceed to the permanency hearing with the parties present at the hearing. The hearing officer shall specifically note for the court the absence of any parties. If all parties are present at the permanency hearing, and the parties and the Department are in agreement that the service plan and permanency goal are appropriate or are in agreement that the permanency goal for the child has been achieved, the hearing officer shall prepare a recommended order, including findings of fact, to be submitted to the court, and all parties and the Department shall sign the recommended order at the time of the hearing. The recommended order will then be submitted to the court for its immediate consideration and the entry of an appropriate order.
The court may enter an order consistent with the recommended order without further hearing or notice to the parties, may refer the matter to the hearing officer for further proceedings, or may hold such additional hearings as the court deems necessary. All parties present at the hearing and the Department shall be tendered a copy of the court's order at the conclusion of the hearing.
(c) If one or more parties are not present at the permanency hearing, or any party or the Department of Children and Family Services objects to the hearing officer's recommended order, including any findings of fact, the hearing officer shall set the matter for a judicial determination within 30 days of the permanency hearing for the entry of the recommended order or for receipt of the parties' objections. Any objections shall be in writing and identify the specific findings or recommendations that are contested, the basis for the objections, and the evidence or applicable law supporting the objection. The recommended order and its contents may not be disclosed to anyone other than the parties and the Department or other agency unless otherwise specifically ordered by a judge of the court.
Following the receipt of objections consistent with this subsection from any party or the Department of Children and Family Services to the hearing officer's recommended orders, the court shall make a judicial determination of those portions of the order to which objections were made, and shall enter an appropriate order. The court may refuse to review any objections that fail to meet the requirements of this subsection.
(d) The following are judicial functions and shall be performed only by a circuit judge or associate judge:
(1) Review of the recommended orders of the hearing

officer and entry of orders the court deems appropriate.

(2) Conduct of judicial hearings on all pre-hearing

motions and other matters that require a court order and entry of orders as the court deems appropriate.

(3) Conduct of judicial determinations on all matters

in which the parties or the Department of Children and Family Services disagree with the hearing officer's recommended orders under subsection (3).

(4) Issuance of rules to show cause, conduct of

contempt proceedings, and imposition of appropriate sanctions or relief.

(Source: P.A. 89-17, eff. 5-31-95; 90-27, eff. 1-1-98; 90-28, eff. 1-1-98; 90-87, eff. 9-1-97; 90-608, eff. 6-30-98; 90-655, eff. 7-30-98.)

(705 ILCS 405/2-29) (from Ch. 37, par. 802-29)
Sec. 2-29. Adoption; appointment of guardian with power to consent.
(1) With leave of the court, a minor who is the subject of an abuse, neglect, or dependency petition under this Act may be the subject of a petition for adoption under the Adoption Act.
(1.1) The parent or parents of a child in whose interest a petition under Section 2-13 of this Act is pending may, in the manner required by the Adoption Act, (a) surrender him or her for adoption to an agency legally authorized or licensed to place children for adoption, (b) consent to his or her adoption, or (c) consent to his or her adoption by a specified person or persons. Nothing in this Section requires that the parent or parents execute the surrender, consent, or consent to adoption by a specified person in open court.
(2) If a petition or motion alleges and the court finds that it is in the best interest of the minor that parental rights be terminated and the petition or motion requests that a guardian of the person be appointed and authorized to consent to the adoption of the minor, the court, with the consent of the parents, if living, or after finding, based upon clear and convincing evidence, that a parent is an unfit person as defined in Section 1 of the Adoption Act, may terminate parental rights and empower the guardian of the person of the minor, in the order appointing him or her as such guardian, to appear in court where any proceedings for the adoption of the minor may at any time be pending and to consent to the adoption. Such consent is sufficient to authorize the court in the adoption proceedings to enter a proper order or judgment of adoption without further notice to, or consent by, the parents of the minor. An order so empowering the guardian to consent to adoption deprives the parents of the minor of all legal rights as respects the minor and relieves them of all parental responsibility for him or her, and frees the minor from all obligations of maintenance and obedience to his or her natural parents.
If the minor is over 14 years of age, the court may, in its discretion, consider the wishes of the minor in determining whether the best interests of the minor would be promoted by the finding of the unfitness of a non-consenting parent.
(2.1) Notice to a parent who has appeared or been served with summons personally or by certified mail, and for whom an order of default has been entered on the petition for wardship and has not been set aside shall be provided in accordance with Supreme Court Rule 11. Notice to a parent who was served by publication and for whom an order of default has been entered on the petition for wardship and has not been set aside shall be provided in accordance with Sections 2-15 and 2-16.
(3) Parental consent to the order terminating parental rights and authorizing the guardian of the person to consent to adoption of the minor must be in writing and signed in the form provided in the Adoption Act, but no names of petitioners for adoption need be included.
(4) A finding of the unfitness of a parent must be made in compliance with the Adoption Act, without regard to the likelihood that the child will be placed for adoption, and be based upon clear and convincing evidence. Provisions of the Adoption Act relating to minor parents and to mentally ill or mentally deficient parents apply to proceedings under this Section and any findings with respect to such parents shall be based upon clear and convincing evidence.
(Source: P.A. 89-704, eff. 8-16-97 (changed from 1-1-98 by P.A. 90-443); 90-28, eff. 1-1-98; 90-443, eff. 8-16-97; 90-608, eff. 6-30-98.)

(705 ILCS 405/2-30) (from Ch. 37, par. 802-30)
Sec. 2-30. Notice to putative father; service.
1. Upon the written request to any clerk of any circuit court by any interested party, including persons intending to adopt a child, a child welfare agency with whom the mother has placed or has given written notice of her intention to place a child for adoption, the mother of a child, or any attorney representing an interested party, a notice may be served on a putative father in the same manner as Summons is served in other proceedings under this Act, or in lieu of personal service, service may be made as follows:
(a) The person requesting notice shall furnish to the

clerk an original and one copy of a notice together with an affidavit setting forth the putative father's last known address. The original notice shall be retained by the clerk.

(b) The clerk forthwith shall mail to the putative

father, at the address appearing in the affidavit, the copy of the notice, certified mail, return receipt requested; the envelope and return receipt shall bear the return address of the clerk. The receipt for certified mail shall state the name and address of the addressee, and the date of mailing, and shall be attached to the original notice.

(c) The return receipt, when returned to the clerk,

shall be attached to the original notice, and shall constitute proof of service.

(d) The clerk shall note the fact of service in a

permanent record.

2. The notice shall be signed by the clerk, and may be served on the putative father at any time after conception, and shall read as follows:
"IN THE MATTER OF NOTICE TO ....., PUTATIVE FATHER.
You have been identified as the father of a child born or expected to be born on or about (insert date). The mother of said child is .....
The mother has indicated she intends to place the child for adoption or otherwise have a judgment entered terminating her rights with respect to such child.
As the alleged father of said child, you have certain legal rights with respect to said child, including the right to notice of the filing of proceedings instituted for the termination of your parental rights regarding said child. If you wish to retain your rights with respect to said child, you must file with the Clerk of this Circuit Court of ..... County, Illinois, whose address is ....., ....., Illinois, within 30 days after the date of receipt of this notice, a declaration of paternity stating that you are, in fact, the father of said child and that you intend to retain your legal rights with respect to said child, or request to be notified of any further proceedings with respect to custody, termination of parental rights or adoption of the child.
If you do not file such a declaration of paternity, or a request for notice, then whatever legal rights you have with respect to said child, including the right to notice of any future proceedings for the adoption of said child, may be terminated without any further notice to you. When your legal rights with respect to said child are so terminated, you will not be entitled to notice of any proceeding instituted for the adoption of said child.
If you are not the father of said child, you may file with the Clerk of this Court, a disclaimer of paternity which will be noted in the Clerk's file and you will receive no further notice with respect to said child.".

The disclaimer of paternity shall be substantially as follows:

(705 ILCS 405/2-31) (from Ch. 37, par. 802-31)
Sec. 2-31. Duration of wardship and discharge of proceedings.
(1) All proceedings under this Act in respect of any minor for whom a petition was filed after the effective date of this amendatory Act of 1991 automatically terminate upon his attaining the age of 19 years, except that a court may continue the wardship of a minor until age 21 for good cause when there is satisfactory evidence presented to the court and the court makes written factual findings that the health, safety, and best interest of the minor and the public require the continuation of the wardship.
(2) Whenever the court determines, and makes written factual findings, that health, safety, and the best interests of the minor and the public no longer require the wardship of the court, the court shall order the wardship terminated and all proceedings under this Act respecting that minor finally closed and discharged. The court may at the same time continue or terminate any custodianship or guardianship theretofore ordered but the termination must be made in compliance with Section 2-28. When terminating wardship under this Section, if the minor is over 18, or if wardship is terminated in conjunction with an order partially or completely emancipating the minor in accordance with the Emancipation of Minors Act, the court shall also make specific findings of fact as to the minor's wishes regarding case closure and the manner in which the minor will maintain independence. The minor's lack of cooperation with services provided by the Department of Children and Family Services shall not by itself be considered sufficient evidence that the minor is prepared to live independently and that it is in the best interest of the minor to terminate wardship.
(3) The wardship of the minor and any custodianship or guardianship respecting the minor for whom a petition was filed after the effective date of this amendatory Act of 1991 automatically terminates when he attains the age of 19 years except as set forth in subsection (1) of this Section. The clerk of the court shall at that time record all proceedings under this Act as finally closed and discharged for that reason.
(Source: P.A. 96-581, eff. 1-1-10.)

(705 ILCS 405/2-32)
Sec. 2-32. Time limit for relief from final order pursuant to a petition under Section 2-1401 of the Code of Civil Procedure. A petition for relief from a final order entered in a proceeding under this Act, after 30 days from the entry thereof under the provisions of Section 2-1401 of the Code of Civil Procedure or otherwise, must be filed not later than one year after the entry of the order or judgment.
(Source: P.A. 90-27, eff. 1-1-98; 90-608, eff. 6-30-98.)

(705 ILCS 405/2-33)
Sec. 2-33. Supplemental petition to reinstate wardship.
(1) Any time prior to a minor's 18th birthday, pursuant to a supplemental petition filed under this Section, the court may reinstate wardship and open a previously closed case when:
(a) wardship and guardianship under the Juvenile

Court Act of 1987 was vacated in conjunction with the appointment of a private guardian under the Probate Act of 1975;

(b) the minor is not presently a ward of the court

under Article II of this Act nor is there a petition for adjudication of wardship pending on behalf of the minor; and

(c) it is in the minor's best interest that wardship

be reinstated.

(2) Any time prior to a minor's 21st birthday, pursuant to a supplemental petition filed under this Section, the court may reinstate wardship and open a previously closed case when:
(a) wardship and guardianship under this Act was

vacated pursuant to:

(i) an order entered under subsection (2) of

Section 2-31 in the case of a minor over the age of 18;

(ii) closure of a case under subsection (2) of

Section 2-31 in the case of a minor under the age of 18 who has been partially or completely emancipated in accordance with the Emancipation of Minors Act; or

(iii) an order entered under subsection (3) of

Section 2-31 based on the minor's attaining the age of 19 years;

(b) the minor is not presently a ward of the court

under Article II of this Act nor is there a petition for adjudication of wardship pending on behalf of the minor; and

(c) it is in the minor's best interest that wardship

be reinstated.

(3) The supplemental petition must be filed in the same proceeding in which the original adjudication order was entered. Unless excused by court for good cause shown, the petitioner shall give notice of the time and place of the hearing on the supplemental petition, in person or by mail, to the minor, if the minor is 14 years of age or older, and to the parties to the juvenile court proceeding. Notice shall be provided at least 3 court days in advance of the hearing date.
(4) A minor who is the subject of a petition to reinstate wardship under this Section shall be provided with representation in accordance with Sections 1-5 and 2-17 of this Act.
(5) Whenever a minor is committed to the Department of Children and Family Services for care and services following the reinstatement of wardship under this Section, the Department shall:
(a) Within 30 days of such commitment, prepare and

file with the court a case plan which complies with the federal Adoption Assistance and Child Welfare Act of 1980 and is consistent with the health, safety and best interests of the minor; and

(b) Promptly refer the minor for such services as are

necessary and consistent with the minor's health, safety and best interests.

(Source: P.A. 96-581, eff. 1-1-10.)

(705 ILCS 405/2-34)
Sec. 2-34. Motion to reinstate parental rights.
(1) For purposes of this subsection (1), the term "parent" refers to the person or persons whose rights were terminated as described in paragraph (a) of this subsection; and the term "minor" means a person under the age of 21 years subject to this Act for whom the Department of Children and Family Services Guardianship Administrator is appointed the temporary custodian or guardian.
A motion to reinstate parental rights may be filed only by the Department of Children and Family Services or the minor regarding any minor who is presently a ward of the court under Article II of this Act when all the conditions set out in paragraphs (a), (b), (c), (d), (e), (f), and (g) of this subsection (1) are met:
(a) while the minor was under the jurisdiction of the

court under Article II of this Act, the minor's parent or parents surrendered the minor for adoption to an agency legally authorized to place children for adoption, or the minor's parent or parents consented to his or her adoption, or the minor's parent or parents consented to his or her adoption by a specified person or persons, or the parent or parents' rights were terminated pursuant to a finding of unfitness pursuant to Section 2-29 of this Act and a guardian was appointed with the power to consent to adoption pursuant to Section 2-29 of this Act; and

(b) (i) since the signing of the surrender, the

signing of the consent, or the unfitness finding, the minor has remained a ward of the Court under Article II of this Act; or

(ii) the minor was made a ward of the Court, the

minor was placed in the private guardianship of an individual or individuals, and after the appointment of a private guardian and a new petition alleging abuse, neglect, or dependency pursuant to Section 2-3 or 2-4 is filed, and the minor is again found by the court to be abused, neglected or dependent; or a supplemental petition to reinstate wardship is filed pursuant to Section 2-33, and the court reinstates wardship; or

(iii) the minor was made a ward of the Court,

wardship was terminated after the minor was adopted, after the adoption a new petition alleging abuse, neglect, or dependency pursuant to Section 2-3 or 2-4 is filed, and the minor is again found by the court to be abused, neglected, or dependent, and either (i) the adoptive parent or parents are deceased, (ii) the adoptive parent or parents signed a surrender of parental rights, or (iii) the parental rights of the adoptive parent or parents were terminated;

(c) the minor is not currently in a placement likely

to achieve permanency;

(d) it is in the minor's best interest that parental

rights be reinstated;

(e) the parent named in the motion wishes parental

rights to be reinstated and is currently appropriate to have rights reinstated;

(f) more than 3 years have lapsed since the signing

of the consent or surrender, or the entry of the order appointing a guardian with the power to consent to adoption;

(g) (i) the child is 13 years of age or older or (ii)

the child is the younger sibling of such child, 13 years of age or older, for whom reinstatement of parental rights is being sought and the younger sibling independently meets the criteria set forth in paragraphs (a) through (h) of this subsection; and

(h) if the court has previously denied a motion to

reinstate parental rights filed by the Department, there has been a substantial change in circumstances following the denial of the earlier motion.

(2) The motion may be filed only by the Department of Children and Family Services or by the minor. Unless excused by the court for good cause shown, the movant shall give notice of the time and place of the hearing on the motion, in person or by mail, to the parties to the juvenile court proceeding. Notice shall be provided at least 14 days in advance of the hearing date. The motion shall include the allegations required in subsection (1) of this Section.
(3) Any party may file a motion to dismiss the motion with prejudice on the basis that the parent has intentionally acted to prevent the child from being adopted, after parental rights were terminated or the parent intentionally acted to disrupt the child's adoption. If the court finds by a preponderance of the evidence that the parent has intentionally acted to prevent the child from being adopted, after parental rights were terminated or that the parent intentionally acted to disrupt the child's adoption, the court shall dismiss the petition with prejudice.
(4) The court shall not grant a motion for reinstatement of parental rights unless the court finds that the motion is supported by clear and convincing evidence. In ruling on a motion to reinstate parental rights, the court shall make findings consistent with the requirements in subsection (1) of this Section. The court shall consider the reasons why the child was initially brought to the attention of the court, the history of the child's case as it relates to the parent seeking reinstatement, and the current circumstances of the parent for whom reinstatement of rights is sought. If reinstatement is being considered subsequent to a finding of unfitness pursuant to Section 2-29 of this Act having been entered with respect to the parent whose rights are being restored, the court in determining the minor's best interest shall consider, in addition to the factors set forth in paragraph (4.05) of Section 1-3 of this Act, the specific grounds upon which the unfitness findings were made. Upon the entry of an order granting a motion to reinstate parental rights, parental rights of the parent named in the order shall be reinstated, any previous order appointing a guardian with the power to consent to adoption shall be void and with respect to the parent named in the order, any consent shall be void.
(5) If the case is post-disposition, the court, upon the entry of an order granting a motion to reinstate parental rights, shall schedule the matter for a permanency hearing pursuant to Section 2-28 of this Act within 45 days.
(6) Custody of the minor shall not be restored to the parent, except by order of court pursuant to subsection (4) of Section 2-28 of this Act.
(7) In any case involving a child over the age of 13 who meets the criteria established in this Section for reinstatement of parental rights, the Department of Children and Family Services shall conduct an assessment of the child's circumstances to assist in future planning for the child, including, but not limited to a determination regarding the appropriateness of filing a motion to reinstate parental rights.
(8) (Blank).
(Source: P.A. 98-477, eff. 8-16-13.)



Article III - Minors Requiring Authoritative Intervention

(705 ILCS 405/Art. III heading)

(705 ILCS 405/3-1) (from Ch. 37, par. 803-1)
Sec. 3-1. Jurisdictional facts. Proceedings may be instituted under this Article concerning boys and girls who require authoritative intervention as defined in Section 3-3, who are truant minors in need of supervision as defined in Section 3-33.5, or who are minors involved in electronic dissemination of indecent visual depictions in need of supervision as defined in Section 3-40.
(Source: P.A. 96-1087, eff. 1-1-11.)

(705 ILCS 405/3-2) (from Ch. 37, par. 803-2)
Sec. 3-2. (1) Venue under this Article lies in the county where the minor resides or is found.
(2) If proceedings are commenced in any county other than that of the minor's residence, the court in which the proceedings were initiated may at any time before or after adjudication of wardship transfer the case to the county of the minor's residence by transmitting to the court in that county an authenticated copy of the court record, including all documents, petitions and orders filed therein, and the minute orders and docket entries of the court. Transfer in like manner may be made in the event of a change of residence from one county to another of a minor concerning whom proceedings are pending.
(Source: P.A. 85-601.)

(705 ILCS 405/3-3) (from Ch. 37, par. 803-3)
Sec. 3-3. Minor requiring authoritative intervention. Those requiring authoritative intervention include any minor under 18 years of age (1) who is (a) absent from home without consent of parent, guardian or custodian, or (b) beyond the control of his or her parent, guardian or custodian, in circumstances which constitute a substantial or immediate danger to the minor's physical safety; and (2) who, after being taken into limited custody for the period provided for in this Section and offered interim crisis intervention services, where available, refuses to return home after the minor and his or her parent, guardian or custodian cannot agree to an arrangement for an alternative voluntary residential placement or to the continuation of such placement. Any minor taken into limited custody for the reasons specified in this Section may not be adjudicated a minor requiring authoritative intervention until the following number of days have elapsed from his or her having been taken into limited custody: 21 days for the first instance of being taken into limited custody and 5 days for the second, third, or fourth instances of being taken into limited custody. For the fifth or any subsequent instance of being taken into limited custody for the reasons specified in this Section, the minor may be adjudicated as requiring authoritative intervention without any specified period of time expiring after his or her being taken into limited custody, without the minor's being offered interim crisis intervention services, and without the minor's being afforded an opportunity to agree to an arrangement for an alternative voluntary residential placement. Notwithstanding any other provision of this Section, for the first instance in which a minor is taken into limited custody where one year has elapsed from the last instance of his having been taken into limited custody, the minor may not be adjudicated a minor requiring authoritative intervention until 21 days have passed since being taken into limited custody.
(Source: P.A. 85-601.)

(705 ILCS 405/3-4) (from Ch. 37, par. 803-4)
Sec. 3-4. Taking into limited custody.
(a) A law enforcement officer may, without a warrant, take into limited custody a minor who the law enforcement officer reasonably determines is (i) absent from home without consent of the minor's parent, guardian or custodian, or (ii) beyond the control of his or her parent, guardian or custodian, in circumstances which constitute a substantial or immediate danger to the minor's physical safety.
(b) A law enforcement officer who takes a minor into limited custody shall (i) immediately inform the minor of the reasons for such limited custody, and (ii) make a prompt, reasonable effort to inform the minor's parents, guardian, or custodian that the minor has been taken into limited custody and where the minor is being kept.
(c) If the minor consents, the law enforcement officer shall make a reasonable effort to transport, arrange for the transportation of or otherwise release the minor to the parent, guardian or custodian. Upon release of a minor who is believed to need or would benefit from medical, psychological, psychiatric or social services, the law enforcement officer may inform the minor and the person to whom the minor is released of the nature and location of appropriate services and shall, if requested, assist in establishing contact between the family and an agency or association providing such services.
(d) If the law enforcement officer is unable by all reasonable efforts to contact a parent, custodian, relative or other responsible person; or if the person contacted lives an unreasonable distance away; or if the minor refuses to be taken to his or her home or other appropriate residence; or if the officer is otherwise unable despite all reasonable efforts to make arrangements for the safe release of the minor taken into limited custody, the law enforcement officer shall take or make reasonable arrangements for transporting the minor to an agency or association providing crisis intervention services, or, where appropriate, to a mental health or developmental disabilities facility for screening for voluntary or involuntary admission under Section 3-500 et seq. of the Illinois Mental Health and Developmental Disabilities Code; provided that where no crisis intervention services exist, the minor may be transported for services to court service departments or probation departments under the court's administration.
(e) No minor shall be involuntarily subject to limited custody for more than 6 hours from the time of the minor's initial contact with the law enforcement officer.
(f) No minor taken into limited custody shall be placed in a jail, municipal lockup, detention center or secure correctional facility.
(g) The taking of a minor into limited custody under this Section is not an arrest nor does it constitute a police record; and the records of law enforcement officers concerning all minors taken into limited custody under this Section shall be maintained separate from the records of arrest and may not be inspected by or disclosed to the public except by order of the court. However, such records may be disclosed to the agency or association providing interim crisis intervention services for the minor.
(h) Any law enforcement agency, juvenile officer or other law enforcement officer acting reasonably and in good faith in the care of a minor in limited custody shall be immune from any civil or criminal liability resulting from such custody.
(Source: P.A. 87-1154.)

(705 ILCS 405/3-5) (from Ch. 37, par. 803-5)
Sec. 3-5. Interim crisis intervention services.
(a) Any minor who is taken into limited custody, or who independently requests or is referred for assistance, may be provided crisis intervention services by an agency or association, as defined in this Act, provided the association or agency staff (i) immediately investigate the circumstances of the minor and the facts surrounding the minor being taken into custody and promptly explain these facts and circumstances to the minor, and (ii) make a reasonable effort to inform the minor's parent, guardian or custodian of the fact that the minor has been taken into limited custody and where the minor is being kept, and (iii) if the minor consents, make a reasonable effort to transport, arrange for the transportation of, or otherwise release the minor to the parent, guardian or custodian. Upon release of the child who is believed to need or benefit from medical, psychological, psychiatric or social services, the association or agency may inform the minor and the person to whom the minor is released of the nature and location of appropriate services and shall, if requested, assist in establishing contact between the family and other associations or agencies providing such services. If the agency or association is unable by all reasonable efforts to contact a parent, guardian or custodian, or if the person contacted lives an unreasonable distance away, or if the minor refuses to be taken to his or her home or other appropriate residence, or if the agency or association is otherwise unable despite all reasonable efforts to make arrangements for the safe return of the minor, the minor may be taken to a temporary living arrangement which is in compliance with the Child Care Act of 1969 or which is with persons agreed to by the parents and the agency or association.
(b) An agency or association is authorized to permit a minor to be sheltered in a temporary living arrangement provided the agency seeks to effect the minor's return home or alternative living arrangements agreeable to the minor and the parent, guardian or custodian as soon as practicable. No minor shall be sheltered in a temporary living arrangement for more than 48 hours, excluding Saturdays, Sundays, and court-designated holidays, when the agency has reported the minor as neglected or abused because the parent, guardian, or custodian refuses to permit the child to return home, provided that in all other instances the minor may be sheltered when the agency obtains the consent of the parent, guardian, or custodian or documents its unsuccessful efforts to obtain the consent or authority of the parent, guardian, or custodian, including recording the date and the staff involved in all telephone calls, telegrams, letters, and personal contacts to obtain the consent or authority, in which instances the minor may be so sheltered for not more than 21 days. If the parent, guardian or custodian refuses to permit the minor to return home, and no other living arrangement agreeable to the parent, guardian, or custodian can be made, and the parent, guardian, or custodian has not made any other appropriate living arrangement for the child, the agency may deem the minor to be neglected and report the neglect to the Department of Children and Family Services as provided in the Abused and Neglected Child Reporting Act. The Child Protective Service Unit of the Department of Children and Family Services shall begin an investigation of the report within 24 hours after receiving the report and shall determine whether to file a petition alleging that the minor is neglected or abused as described in Section 2-3 of this Act. Subject to appropriation, the Department may take the minor into temporary protective custody at any time after receiving the report, provided that the Department shall take temporary protective custody within 48 hours of receiving the report if its investigation is not completed. If the Department of Children and Family Services determines that the minor is not a neglected minor because the minor is an immediate physical danger to himself, herself, or others living in the home, then the Department shall take immediate steps to either secure the minor's immediate admission to a mental health facility, arrange for law enforcement authorities to take temporary custody of the minor as a delinquent minor, or take other appropriate action to assume protective custody in order to safeguard the minor or others living in the home from immediate physical danger.
(c) Any agency or association or employee thereof acting reasonably and in good faith in the care of a minor being provided interim crisis intervention services and shelter care shall be immune from any civil or criminal liability resulting from such care.
(Source: P.A. 95-443, eff. 1-1-08.)

(705 ILCS 405/3-6) (from Ch. 37, par. 803-6)
Sec. 3-6. Alternative voluntary residential placement. (a) A minor and his or her parent, guardian or custodian may agree to an arrangement for alternative voluntary residential placement, in compliance with the "Child Care Act of 1969", without court order. Such placement may continue as long as there is agreement.
(b) If the minor and his or her parent, guardian or custodian cannot agree to an arrangement for alternative voluntary residential placement in the first instance, or cannot agree to the continuation of such placement, and the minor refuses to return home, the minor or his or her parent, guardian or custodian, or a person properly acting at the minor's request, may file with the court a petition alleging that the minor requires authoritative intervention as described in Section 3-3.
(Source: P.A. 85-601.)

(705 ILCS 405/3-7) (from Ch. 37, par. 803-7)
Sec. 3-7. Taking into temporary custody.
(1) A law enforcement officer may, without a warrant, take into temporary custody a minor (a) whom the officer with reasonable cause believes to be a minor requiring authoritative intervention; (b) who has been adjudged a ward of the court and has escaped from any commitment ordered by the court under this Act; (c) who is found in any street or public place suffering from any sickness or injury which requires care, medical treatment or hospitalization; or (d) whom the officer with reasonable cause believes to be a minor in need of supervision under Section 3-40.
(2) Whenever a petition has been filed under Section 3-15 and the court finds that the conduct and behavior of the minor may endanger the health, person, welfare, or property of himself or others or that the circumstances of his home environment may endanger his health, person, welfare or property, a warrant may be issued immediately to take the minor into custody.
(3) The taking of a minor into temporary custody under this Section is not an arrest nor does it constitute a police record.
(4) No minor taken into temporary custody shall be placed in a jail, municipal lockup, detention center, or secure correctional facility.
(Source: P.A. 96-1087, eff. 1-1-11; 97-333, eff. 8-12-11.)

(705 ILCS 405/3-8) (from Ch. 37, par. 803-8)
Sec. 3-8. Duty of officer; admissions by minor.
(1) A law enforcement officer who takes a minor into custody with a warrant shall immediately make a reasonable attempt to notify the parent or other person legally responsible for the minor's care or the person with whom the minor resides that the minor has been taken into custody and where he or she is being held; and the officer shall without unnecessary delay take the minor to the nearest juvenile police officer designated for such purposes in the county of venue or shall surrender the minor to a juvenile police officer in the city or village where the offense is alleged to have been committed.
The minor shall be delivered without unnecessary delay to the court or to the place designated by rule or order of court for the reception of minors. The court may not designate a place of detention for the reception of minors, unless the minor is alleged to be a person described in subsection (3) of Section 5-105.
(2) A law enforcement officer who takes a minor into custody without a warrant under Section 3-7 shall, if the minor is not released, immediately make a reasonable attempt to notify the parent or other person legally responsible for the minor's care or the person with whom the minor resides that the minor has been taken into custody and where the minor is being held; and the law enforcement officer shall without unnecessary delay take the minor to the nearest juvenile police officer designated for such purposes in the county of venue or shall surrender the minor to a juvenile police officer in the city or village where the offense is alleged to have been committed, or upon determining the true identity of the minor, may release the minor to the parent or other person legally responsible for the minor's care or the person with whom the minor resides, if the minor is taken into custody for an offense which would be a misdemeanor if committed by an adult. If a minor is so released, the law enforcement officer shall promptly notify a juvenile police officer of the circumstances of the custody and release.
(3) The juvenile police officer may take one of the following actions:
(a) station adjustment with release of the minor;
(b) station adjustment with release of the minor to a

parent;

(c) station adjustment, release of the minor to a

parent, and referral of the case to community services;

(d) station adjustment, release of the minor to a

parent, and referral of the case to community services with informal monitoring by a juvenile police officer;

(e) station adjustment and release of the minor to a

third person pursuant to agreement of the minor and parents;

(f) station adjustment, release of the minor to a

third person pursuant to agreement of the minor and parents, and referral of the case to community services;

(g) station adjustment, release of the minor to a

third person pursuant to agreement of the minor and parent, and referral to community services with informal monitoring by a juvenile police officer;

(h) release of the minor to his or her parents and

referral of the case to a county juvenile probation officer or such other public officer designated by the court;

(i) release of the minor to school officials of his

school during regular school hours;

(j) if the juvenile police officer reasonably

believes that there is an urgent and immediate necessity to keep the minor in custody, the juvenile police officer shall deliver the minor without unnecessary delay to the court or to the place designated by rule or order of court for the reception of minors; and

(k) any other appropriate action with consent of the

minor and a parent.

(Source: P.A. 90-590, eff. 1-1-99.)

(705 ILCS 405/3-9) (from Ch. 37, par. 803-9)
Sec. 3-9. Temporary custody; shelter care. Any minor taken into temporary custody pursuant to this Act who requires care away from his or her home but who does not require physical restriction shall be given temporary care in a foster family home or other shelter facility designated by the court. In the case of a minor alleged to be a minor requiring authoritative intervention, the court may order, with the approval of the Department of Children and Family Services, that custody of the minor be with the Department of Children and Family Services for designation of temporary care as the Department determines. No such child shall be ordered to the Department without the approval of the Department.
(Source: P.A. 85-601.)

(705 ILCS 405/3-10) (from Ch. 37, par. 803-10)
Sec. 3-10. Investigation; release. When a minor is delivered to the court, or to the place designated by the court under Section 3-9 of this Act, a probation officer or such other public officer designated by the court shall immediately investigate the circumstances of the minor and the facts surrounding his or her being taken into custody. The minor shall be immediately released to the custody of his or her parent, guardian, legal custodian or responsible relative, unless the probation officer or such other public officer designated by the court finds that further shelter care is necessary as provided in Section 3-7. This Section shall in no way be construed to limit Section 5-905.
(Source: P.A. 90-590, eff. 1-1-99.)

(705 ILCS 405/3-11) (from Ch. 37, par. 803-11)
Sec. 3-11. Setting of shelter care hearing; notice; release.
(1) Unless sooner released, a minor requiring authoritative intervention, taken into temporary custody, must be brought before a judicial officer within 48 hours, exclusive of Saturdays, Sundays and court-designated holidays, for a shelter care hearing to determine whether he shall be further held in custody.
(2) If the probation officer or such other public officer designated by the court determines that the minor should be retained in custody, he shall cause a petition to be filed as provided in Section 3-15 of this Act, and the clerk of the court shall set the matter for hearing on the shelter care hearing calendar. When a parent, guardian, custodian or responsible relative is present and so requests, the shelter care hearing shall be held immediately if the court is in session, otherwise at the earliest feasible time. The petitioner through counsel or such other public officer designated by the court shall insure notification to the minor's parent, guardian, custodian or responsible relative of the time and place of the hearing by the best practicable notice, allowing for oral notice in place of written notice only if provision of written notice is unreasonable under the circumstances.
(3) The minor must be released from custody at the expiration of the 48 hour period, if not brought before a judicial officer within that period.
(Source: P.A. 87-759.)

(705 ILCS 405/3-12) (from Ch. 37, par. 803-12)
Sec. 3-12. Shelter care hearing. At the appearance of the minor before the court at the shelter care hearing, all witnesses present shall be examined before the court in relation to any matter connected with the allegations made in the petition.
(1) If the court finds that there is not probable cause to believe that the minor is a person requiring authoritative intervention, it shall release the minor and dismiss the petition.
(2) If the court finds that there is probable cause to believe that the minor is a person requiring authoritative intervention, the minor, his or her parent, guardian, custodian and other persons able to give relevant testimony shall be examined before the court. After such testimony, the court may enter an order that the minor shall be released upon the request of a parent, guardian or custodian if the parent, guardian or custodian appears to take custody. "Custodian" includes the Department of Children and Family Services, if it has been given custody of the child, or any other agency of the State which has been given custody or wardship of the child. The Court shall require documentation by representatives of the Department of Children and Family Services or the probation department as to the reasonable efforts that were made to prevent or eliminate the necessity of removal of the minor from his or her home, and shall consider the testimony of any person as to those reasonable efforts. If the court finds that it is a matter of immediate and urgent necessity for the protection of the minor or of the person or property of another that the minor be placed in a shelter care facility, or that he or she is likely to flee the jurisdiction of the court, and further finds that reasonable efforts have been made or good cause has been shown why reasonable efforts cannot prevent or eliminate the necessity of removal of the minor from his or her home, the court may prescribe shelter care and order that the minor be kept in a suitable place designated by the court or in a shelter care facility designated by the Department of Children and Family Services or a licensed child welfare agency; otherwise it shall release the minor from custody. If the court prescribes shelter care, then in placing the minor, the Department or other agency shall, to the extent compatible with the court's order, comply with Section 7 of the Children and Family Services Act. If the minor is ordered placed in a shelter care facility of the Department of Children and Family Services or a licensed child welfare agency, the court shall, upon request of the Department or other agency, appoint the Department of Children and Family Services Guardianship Administrator or other appropriate agency executive temporary custodian of the minor and the court may enter such other orders related to the temporary custody as it deems fit and proper, including the provision of services to the minor or his family to ameliorate the causes contributing to the finding of probable cause or to the finding of the existence of immediate and urgent necessity. Acceptance of services shall not be considered an admission of any allegation in a petition made pursuant to this Act, nor may a referral of services be considered as evidence in any proceeding pursuant to this Act, except where the issue is whether the Department has made reasonable efforts to reunite the family. In making its findings that reasonable efforts have been made or that good cause has been shown why reasonable efforts cannot prevent or eliminate the necessity of removal of the minor from his or her home, the court shall state in writing its findings concerning the nature of the services that were offered or the efforts that were made to prevent removal of the child and the apparent reasons that such services or efforts could not prevent the need for removal. The parents, guardian, custodian, temporary custodian and minor shall each be furnished a copy of such written findings. The temporary custodian shall maintain a copy of the court order and written findings in the case record for the child.
The order together with the court's findings of fact and support thereof shall be entered of record in the court.
Once the court finds that it is a matter of immediate and urgent necessity for the protection of the minor that the minor be placed in a shelter care facility, the minor shall not be returned to the parent, custodian or guardian until the court finds that such placement is no longer necessary for the protection of the minor.
(3) If prior to the shelter care hearing for a minor described in Sections 2-3, 2-4, 3-3, and 4-3 the petitioner is unable to serve notice on the party respondent, the shelter care hearing may proceed ex parte. A shelter care order from an ex parte hearing shall be endorsed with the date and hour of issuance and shall be filed with the clerk's office and entered of record. The order shall expire after 10 days from the time it is issued unless before its expiration it is renewed, at a hearing upon appearance of the party respondent, or upon an affidavit of the moving party as to all diligent efforts to notify the party respondent by notice as herein prescribed. The notice prescribed shall be in writing and shall be personally delivered to the minor or the minor's attorney and to the last known address of the other person or persons entitled to notice. The notice shall also state the nature of the allegations, the nature of the order sought by the State, including whether temporary custody is sought, and the consequences of failure to appear; and shall explain the right of the parties and the procedures to vacate or modify a shelter care order as provided in this Section. The notice for a shelter care hearing shall be substantially as follows:

cannot afford one.

2. To ask the court to continue the hearing to allow

them time to prepare.

3. To present evidence concerning:
a. Whether or not the child or children were

abused, neglected or dependent.

b. Whether or not there is "immediate and urgent

necessity" to remove the child from home (including: their ability to care for the child, conditions in the home, alternative means of protecting the child other than removal).

c. The best interests of the child.
4. To cross examine the State's witnesses.
The Notice for rehearings shall be substantially as follows:

hearing.

2. That you did not get adequate notice (explaining

how the notice was inadequate).

3. Your signature.
4. Signature must be notarized.
The rehearing should be scheduled within one day of your filing this affidavit.
At the rehearing, your rights are the same as at the initial shelter care hearing. The enclosed notice explains those rights.
At the Shelter Care Hearing, children have the following rights:
1. To have a guardian ad litem appointed.
2. To be declared competent as a witness and to

present testimony concerning:

a. Whether they are abused, neglected or

dependent.

b. Whether there is "immediate and urgent

necessity" to be removed from home.

c. Their best interests.
3. To cross examine witnesses for other parties.
4. To obtain an explanation of any proceedings and

orders of the court.

(4) If the parent, guardian, legal custodian, responsible relative, or counsel of the minor did not have actual notice of or was not present at the shelter care hearing, he or she may file an affidavit setting forth these facts, and the clerk shall set the matter for rehearing not later than 48 hours, excluding Sundays and legal holidays, after the filing of the affidavit. At the rehearing, the court shall proceed in the same manner as upon the original hearing.
(5) Only when there is reasonable cause to believe that the minor taken into custody is a person described in subsection (3) of Section 5-105 may the minor be kept or detained in a detention home or county or municipal jail. This Section shall in no way be construed to limit subsection (6).
(6) No minor under 16 years of age may be confined in a jail or place ordinarily used for the confinement of prisoners in a police station. Minors under 18 years of age must be kept separate from confined adults and may not at any time be kept in the same cell, room, or yard with adults confined pursuant to the criminal law.
(7) If the minor is not brought before a judicial officer within the time period specified in Section 3-11, the minor must immediately be released from custody.
(8) If neither the parent, guardian or custodian appears within 24 hours to take custody of a minor released upon request pursuant to subsection (2) of this Section, then the clerk of the court shall set the matter for rehearing not later than 7 days after the original order and shall issue a summons directed to the parent, guardian or custodian to appear. At the same time the probation department shall prepare a report on the minor. If a parent, guardian or custodian does not appear at such rehearing, the judge may enter an order prescribing that the minor be kept in a suitable place designated by the Department of Children and Family Services or a licensed child welfare agency.
(9) Notwithstanding any other provision of this Section, any interested party, including the State, the temporary custodian, an agency providing services to the minor or family under a service plan pursuant to Section 8.2 of the Abused and Neglected Child Reporting Act, foster parent, or any of their representatives, on notice to all parties entitled to notice, may file a motion to modify or vacate a temporary custody order on any of the following grounds:
(a) It is no longer a matter of immediate and urgent

necessity that the minor remain in shelter care; or

(b) There is a material change in the circumstances

of the natural family from which the minor was removed; or

(c) A person, including a parent, relative or legal

guardian, is capable of assuming temporary custody of the minor; or

(d) Services provided by the Department of Children

and Family Services or a child welfare agency or other service provider have been successful in eliminating the need for temporary custody.

The clerk shall set the matter for hearing not later than 14 days after such motion is filed. In the event that the court modifies or vacates a temporary custody order but does not vacate its finding of probable cause, the court may order that appropriate services be continued or initiated in behalf of the minor and his or her family.
(10) The changes made to this Section by Public Act 98-61 apply to a minor who has been arrested or taken into custody on or after January 1, 2014 (the effective date of Public Act 98-61).
(Source: P.A. 99-642, eff. 7-28-16; 100-159, eff. 8-18-17.)

(705 ILCS 405/3-13) (from Ch. 37, par. 803-13)
Sec. 3-13. Medical and dental treatment and care. At all times during temporary custody or shelter care, the court may authorize a physician, a hospital or any other appropriate health care provider to provide medical, dental or surgical procedures if such procedures are necessary to safeguard the minor's life or health.
(Source: P.A. 85-1209.)

(705 ILCS 405/3-14) (from Ch. 37, par. 803-14)
Sec. 3-14. Preliminary conferences.
(1) The court may authorize the probation officer to confer in a preliminary conference with any person seeking to file a petition under Section 3-15, the prospective respondents and other interested persons concerning the advisability of filing the petition, with a view to adjusting suitable cases without the filing of a petition.
The probation officer should schedule a conference promptly except where the State's Attorney insists on court action or where the minor has indicated that he or she will demand a judicial hearing and will not comply with an informal adjustment.
(2) In any case of a minor who is in temporary custody, the holding of preliminary conferences does not operate to prolong temporary custody beyond the period permitted by Section 3-11.
(3) This Section does not authorize any probation officer to compel any person to appear at any conference, produce any papers, or visit any place.
(4) No statement made during a preliminary conference may be admitted into evidence at an adjudicatory hearing or at any proceeding against the minor under the criminal laws of this State prior to his or her conviction thereunder.
(5) The probation officer shall promptly formulate a written, non-judicial adjustment plan following the initial conference.
(6) Non-judicial adjustment plans include but are not limited to the following:
(a) up to 6 months informal supervision within family;
(b) up to 6 months informal supervision with a

probation officer involved;

(c) up to 6 months informal supervision with release

to a person other than parent;

(d) referral to special educational, counseling or

other rehabilitative social or educational programs;

(e) referral to residential treatment programs; and
(f) any other appropriate action with consent of the

minor and a parent.

(7) The factors to be considered by the probation officer in formulating a written non-judicial adjustment plan shall be the same as those limited in subsection (4) of Section 5-405.
(Source: P.A. 90-590, eff. 1-1-99.)

(705 ILCS 405/3-15) (from Ch. 37, par. 803-15)
Sec. 3-15. Petition; supplemental petitions.
(1) Any adult person, any agency or association by its representative may file, or the court on its own motion may direct the filing through the State's Attorney of a petition in respect to a minor under this Act. The petition and all subsequent court documents shall be entitled "In the interest of ...., a minor".
(2) The petition shall be verified but the statements may be made upon information and belief. It shall allege that the minor requires authoritative intervention or supervision and set forth (a) facts sufficient to bring the minor under Section 3-3, 3-33.5, or 3-40; (b) the name, age and residence of the minor; (c) the names and residences of his parents; (d) the name and residence of his legal guardian or the person or persons having custody or control of the minor, or of the nearest known relative if no parent or guardian can be found; and (e) if the minor upon whose behalf the petition is brought is sheltered in custody, the date on which shelter care was ordered by the court or the date set for a shelter care hearing. If any of the facts herein required are not known by the petitioner, the petition shall so state.
(3) The petition must allege that it is in the best interests of the minor and of the public that he be adjudged a ward of the court and may pray generally for relief available under this Act. The petition need not specify any proposed disposition following adjudication of wardship.
(4) If appointment of a guardian of the person with power to consent to adoption of the minor under Section 3-30 is sought, the petition shall so state.
(5) At any time before dismissal of the petition or before final closing and discharge under Section 3-32, one or more supplemental petitions may be filed in respect to the same minor.
(Source: P.A. 96-1087, eff. 1-1-11.)

(705 ILCS 405/3-16) (from Ch. 37, par. 803-16)
Sec. 3-16. Date for adjudicatory hearing. (a) Until January 1, 1988:
(1) When a petition has been filed alleging that the minor requires authoritative intervention, an adjudicatory hearing shall be held within 120 days. The 120 day period in which an adjudicatory hearing shall be held is tolled by: (A) delay occasioned by the minor; (B) a continuance allowed pursuant to Section 114-4 of the Code of Criminal Procedure of 1963 after a court's determination of the minor's physical incapacity for trial; or (C) an interlocutory appeal. Any such delay shall temporarily suspend for the time of the delay the period within which the adjudicatory hearing must be held. On the day of expiration of the delay, the said period shall continue at the point at which it was suspended. Where no such adjudicatory hearing is held within 120 days, the court may, on written motion of a minor's guardian ad litem, dismiss the petition with respect to such minor. Such dismissal shall be without prejudice.
Where the court determines that the State exercised, without success, due diligence to obtain evidence material to the case, and that there are reasonable grounds to believe that such evidence may be obtained at a later date, the court may, upon written motion by the State, continue the matter for not more than 30 additional days.
(2) In the case of a minor ordered held in shelter care, the hearing on the petition must be held within 10 judicial days from the date of the order of the court directing shelter care or the earliest possible date in compliance with the notice provisions of Sections 3-17 and 3-18 as to the custodial parent, guardian or legal custodian, but no later than 30 judicial days from the date of the order of the court directing shelter care. Delay occasioned by the respondent shall temporarily suspend, for the time of the delay, the period within which a respondent must be tried pursuant to this Section.
Upon failure to comply with the time limits specified in this subsection (a)(2), the minor shall be immediately released. The time limits specified in subsection (a)(1) shall still apply.
(3) Nothing in this Section prevents the minor's exercise of his or her right to waive any time limits set forth in this Section.
(b) Beginning January 1, 1988:
(1) (A) When a petition has been filed alleging that the minor requires authoritative intervention, an adjudicatory hearing shall be held within 120 days of a demand made by any party, except that when the court determines that the State, without success, has exercised due diligence to obtain evidence material to the case and that there are reasonable grounds to believe that such evidence may be obtained at a later date, the court may, upon motion by the State, continue the adjudicatory hearing for not more than 30 additional days.
The 120 day period in which an adjudicatory hearing shall be held is tolled by: (i) delay occasioned by the minor; or (ii) a continuance allowed pursuant to Section 114-4 of the Code of Criminal Procedure of 1963 after a court's determination of the minor's physical incapacity for trial; or (iii) an interlocutory appeal. Any such delay shall temporarily suspend, for the time of the delay, the period within which the adjudicatory hearing must be held. On the day of expiration of the delay, the said period shall continue at the point at which it was suspended.
(B) When no such adjudicatory hearing is held within the time required by paragraph (b)(1)(A) of this Section, the court shall, upon motion by any party, dismiss the petition with prejudice.
(2) Without affecting the applicability of the tolling and multiple prosecution provisions of paragraph (b)(1) of this Section, when a petition has been filed alleging that the minor requires authoritative intervention and the minor is in shelter care, the adjudicatory hearing shall be held within 10 judicial days after the date of the order directing shelter care, or the earliest possible date in compliance with the notice provisions of Sections 3-17 and 3-18 as to the custodial parent, guardian or legal custodian, but no later than 30 judicial days from the date of the order of the court directing shelter care.
(3) Any failure to comply with the time limits of paragraph (b)(2) of this Section shall require the immediate release of the minor from shelter care, and the time limits of paragraph (b)(1) shall apply.
(4) Nothing in this Section prevents the minor or the minor's parents or guardian from exercising their respective rights to waive the time limits set forth in this Section.
(Source: P.A. 85-601.)

(705 ILCS 405/3-17) (from Ch. 37, par. 803-17)
Sec. 3-17. Summons. (1) When a petition is filed, the clerk of the court shall issue a summons with a copy of the petition attached. The summons shall be directed to the minor's legal guardian or custodian and to each person named as a respondent in the petition, except that summons need not be directed to a minor respondent under 8 years of age for whom the court appoints a guardian ad litem if the guardian ad litem appears on behalf of the minor in any proceeding under this Act.
(2) The summons must contain a statement that the minor or any of the respondents is entitled to have an attorney present at the hearing on the petition, and that the clerk of the court should be notified promptly if the minor or any other respondent desires to be represented by an attorney but is financially unable to employ counsel.
(3) The summons shall be issued under the seal of the court, attested to and signed with the name of the clerk of the court, dated on the day it is issued, and shall require each respondent to appear and answer the petition on the date set for the adjudicatory hearing.
(4) The summons may be served by any county sheriff, coroner or probation officer, even though the officer is the petitioner. The return of the summons with endorsement of service by the officer is sufficient proof thereof.
(5) Service of a summons and petition shall be made by: (a) leaving a copy thereof with the person summoned at least 3 days before the time stated therein for appearance; (b) leaving a copy at his usual place of abode with some person of the family, of the age of 10 years or upwards, and informing that person of the contents thereof, provided the officer or other person making service shall also send a copy of the summons in a sealed envelope with postage fully prepaid, addressed to the person summoned at his usual place of abode, at least 3 days before the time stated therein for appearance; or (c) leaving a copy thereof with the guardian or custodian of a minor, at least 3 days before the time stated therein for appearance. If the guardian or custodian is an agency of the State of Illinois, proper service may be made by leaving a copy of the summons and petition with any administrative employee of such agency designated by such agency to accept service of summons and petitions. The certificate of the officer or affidavit of the person that he has sent the copy pursuant to this Section is sufficient proof of service.
(6) When a parent or other person, who has signed a written promise to appear and bring the minor to court or who has waived or acknowledged service, fails to appear with the minor on the date set by the court, a bench warrant may be issued for the parent or other person, the minor, or both.
(7) The appearance of the minor's legal guardian or custodian, or a person named as a respondent in a petition, in any proceeding under this Act shall constitute a waiver of service of summons and submission to the jurisdiction of the court. A copy of the summons and petition shall be provided to the person at the time of his appearance.
(Source: P.A. 86-441.)

(705 ILCS 405/3-18) (from Ch. 37, par. 803-18)
Sec. 3-18. Notice by certified mail or publication.
(1) If service on individuals as provided in Section 3-17 is not made on any respondent within a reasonable time or if it appears that any respondent resides outside the State, service may be made by certified mail. In such case the clerk shall mail the summons and a copy of the petition to that respondent by certified mail marked for delivery to addressee only. The court shall not proceed with the adjudicatory hearing until 5 days after such mailing. The regular return receipt for certified mail is sufficient proof of service.
(2) If service upon individuals as provided in Section 3-17 is not made on any respondents within a reasonable time or if any person is made a respondent under the designation of "All whom it may Concern", or if service cannot be made because the whereabouts of a respondent are unknown, service may be made by publication. The clerk of the court as soon as possible shall cause publication to be made once in a newspaper of general circulation in the county where the action is pending. Notice by publication is not required in any case when the person alleged to have legal custody of the minor has been served with summons personally or by certified mail, but the court may not enter any order or judgment against any person who cannot be served with process other than by publication unless notice by publication is given or unless that person appears. When a minor has been sheltered under Section 3-12 of this Act and summons has not been served personally or by certified mail within 20 days from the date of the order of the court directing such shelter care, the clerk of the court shall cause publication. Notice by publication shall be substantially as follows:
"A, B, C, D, (here giving the names of the named respondents, if any) and to All Whom It May Concern (if there is any respondent under that designation):
Take notice that on (insert date) a petition was filed under the Juvenile Court Act of 1987 by .... in the circuit court of .... county entitled 'In the interest of ...., a minor', and that in .... courtroom at .... on (insert date) at the hour of ...., or as soon thereafter as this cause may be heard, an adjudicatory hearing will be held upon the petition to have the child declared to be a ward of the court under that Act. The court has authority in this proceeding to take from you the custody and guardianship of the minor, (and if the petition prays for the appointment of a guardian with power to consent to adoption) and to appoint a guardian with power to consent to adoption of the minor.
Now, unless you appear at the hearing and show cause against the petition, the allegations of the petition may stand admitted as against you and each of you, and an order or judgment entered. ...................... Clerk Dated (insert the date of publication)"
(3) The clerk shall also at the time of the publication of the notice send a copy thereof by mail to each of the respondents on account of whom publication is made at his or her last known address. The certificate of the clerk that he or she has mailed the notice is evidence thereof. No other publication notice is required. Every respondent notified by publication under this Section must appear and answer in open court at the hearing. The court may not proceed with the adjudicatory hearing until 10 days after service by publication on any custodial parent, guardian or legal custodian in the case of a minor requiring authoritative intervention.
(4) If it becomes necessary to change the date set for the hearing in order to comply with Section 3-17 or with this Section, notice of the resetting of the date must be given, by certified mail or other reasonable means, to each respondent who has been served with summons personally or by certified mail.
(Source: P.A. 91-357, eff. 7-29-99.)

(705 ILCS 405/3-19) (from Ch. 37, par. 803-19)
Sec. 3-19. Guardian ad litem.
(1) Immediately upon the filing of a petition alleging that the minor requires authoritative intervention, the court may appoint a guardian ad litem for the minor if
(a) such petition alleges that the minor is the

victim of sexual abuse or misconduct; or

(b) such petition alleges that charges alleging the

commission of any of the sex offenses defined in Article 11 or in Sections 11-1.20, 11-1.30, 11-1.40, 11-1.50, 11-1.60, 12-13, 12-14, 12-14.1, 12-15 or 12-16 of the Criminal Code of 1961 or the Criminal Code of 2012, have been filed against a defendant in any court and that such minor is the alleged victim of the acts of the defendant in the commission of such offense.

(2) Unless the guardian ad litem appointed pursuant to paragraph (1) is an attorney at law he shall be represented in the performance of his duties by counsel.
(3) Before proceeding with the hearing, the court shall appoint a guardian ad litem for the minor if
(a) no parent, guardian, custodian or relative of the

minor appears at the first or any subsequent hearing of the case;

(b) the petition prays for the appointment of a

guardian with power to consent to adoption; or

(c) the petition for which the minor is before the

court resulted from a report made pursuant to the Abused and Neglected Child Reporting Act.

(4) The court may appoint a guardian ad litem for the minor whenever it finds that there may be a conflict of interest between the minor and his parents or other custodian or that it is otherwise in the minor's interest to do so.
(5) The reasonable fees of a guardian ad litem appointed under this Section shall be fixed by the court and charged to the parents of the minor, to the extent they are able to pay. If the parents are unable to pay those fees, they shall be paid from the general fund of the county.
(Source: P.A. 96-1551, eff. 7-1-11; 97-1150, eff. 1-25-13.)

(705 ILCS 405/3-20) (from Ch. 37, par. 803-20)
Sec. 3-20. Evidence. At the adjudicatory hearing, the court shall first consider only the question whether the minor is a person requiring authoritative intervention. The standard of proof and the rules of evidence in the nature of civil proceedings in this State are applicable to Section 3-3.
(Source: P.A. 85-601.)

(705 ILCS 405/3-21) (from Ch. 37, par. 803-21)
Sec. 3-21. Continuance under supervision.
(1) The court may enter an order of continuance under supervision (a) upon an admission or stipulation by the appropriate respondent or minor respondent of the facts supporting the petition and before proceeding to findings and adjudication, or after hearing the evidence at the adjudicatory hearing but before noting in the minutes of proceedings a finding of whether or not the minor is a person requiring authoritative intervention; and (b) in the absence of objection made in open court by the minor, his parent, guardian, custodian, responsible relative, defense attorney or the State's Attorney.
(2) If the minor, his parent, guardian, custodian, responsible relative, defense attorney or State's Attorney, objects in open court to any such continuance and insists upon proceeding to findings and adjudication, the court shall so proceed.
(3) Nothing in this Section limits the power of the court to order a continuance of the hearing for the production of additional evidence or for any other proper reason.
(4) When a hearing where a minor is alleged to be a minor requiring authoritative intervention is continued pursuant to this Section, the court may permit the minor to remain in his home subject to such conditions concerning his conduct and supervision as the court may require by order.
(5) If a petition is filed charging a violation of a condition of the continuance under supervision, the court shall conduct a hearing. If the court finds that such condition of supervision has not been fulfilled the court may proceed to findings and adjudication and disposition. The filing of a petition for violation of a condition of the continuance under supervision shall toll the period of continuance under supervision until the final determination of the charge, and the term of the continuance under supervision shall not run until the hearing and disposition of the petition for violation; provided where the petition alleges conduct that does not constitute a criminal offense, the hearing must be held within 15 days of the filing of the petition unless a delay in such hearing has been occasioned by the minor, in which case the delay shall continue the tolling of the period of continuance under supervision for the period of such delay.
(6) The court must impose upon a minor under an order of continuance under supervision or an order of disposition under this Article III, as a condition of the order, a fee of $25 for each month or partial month of supervision with a probation officer. If the court determines the inability of the minor, or the parent, guardian, or legal custodian of the minor to pay the fee, the court may impose a lesser fee. The court may not impose the fee on a minor who is placed in the guardianship or custody of the Department of Children and Family Services under this Act. The fee may be imposed only upon a minor who is actively supervised by the probation and court services department. The fee must be collected by the clerk of the circuit court. The clerk of the circuit court must pay all monies collected from this fee to the county treasurer for deposit into the probation and court services fund under Section 15.1 of the Probation and Probation Officers Act.
(Source: P.A. 100-159, eff. 8-18-17.)

(705 ILCS 405/3-22) (from Ch. 37, par. 803-22)
Sec. 3-22. Findings and adjudication. (1) After hearing the evidence the court shall make and note in the minutes of the proceeding a finding of whether or not the person is a minor requiring authoritative intervention. If it finds that the minor is not such a person, the court shall order the petition dismissed and the minor discharged from any restriction previously ordered in such proceeding.
(2) If the court finds that the person is a minor requiring authoritative intervention, the court shall note in its findings that he or she does require authoritative intervention. The court shall then set a time for a dispositional hearing to be conducted under Section 3-23 at which hearing the court shall determine whether it is in the best interests of the minor and the public that he be made a ward of the court. To assist the court in making this and other determinations at the dispositional hearing, the court may order that an investigation be conducted and a dispositional report be prepared concerning the minor's physical and mental history and condition, family situation and background, economic status, education, occupation, history of delinquency or criminality, personal habits, and any other information that may be helpful to the court.
(Source: P.A. 85-601.)

(705 ILCS 405/3-23) (from Ch. 37, par. 803-23)
Sec. 3-23. Dispositional hearing; evidence; continuance. (1) At the dispositional hearing, the court shall determine whether it is in the best interests of the minor and the public that he be made a ward of the court, and, if he is to be made a ward of the court, the court shall determine the proper disposition best serving the interests of the minor and the public. All evidence helpful in determining these questions, including oral and written reports, may be admitted and may be relied upon to the extent of its probative value, even though not competent for the purposes of the adjudicatory hearing.
(2) Notice in compliance with Sections 3-17 and 3-18 must be given to all parties-respondent prior to proceeding to a dispositional hearing. Before making an order of disposition the court shall advise the State's Attorney, the parents, guardian, custodian or responsible relative or their counsel of the factual contents and the conclusions of the reports prepared for the use of the court and considered by it, and afford fair opportunity, if requested, to controvert them. The court may order, however, that the documents containing such reports need not be submitted for inspection, or that sources of confidential information need not be disclosed except to the attorneys for the parties. Factual contents, conclusions, documents and sources disclosed by the court under this paragraph shall not be further disclosed without the express approval of the court pursuant to an in camera hearing.
(3) A record of a prior continuance under supervision under Section 3-21, whether successfully completed or not, is admissible at the dispositional hearing.
(4) On its own motion or that of the State's Attorney, a parent, guardian, custodian, responsible relative or counsel, the court may adjourn the hearing for a reasonable period to receive reports or other evidence. In scheduling investigations and hearings, the court shall give priority to proceedings in which a minor has been removed from his or her home before an order of disposition has been made.
(Source: P.A. 85-601.)

(705 ILCS 405/3-24) (from Ch. 37, par. 803-24)
Sec. 3-24. Kinds of dispositional orders.
(1) The following kinds of orders of disposition may be made in respect to wards of the court: A minor found to be requiring authoritative intervention under Section 3-3 may be (a) committed to the Department of Children and Family Services, subject to Section 5 of the Children and Family Services Act; (b) placed under supervision and released to his or her parents, guardian or legal custodian; (c) placed in accordance with Section 3-28 with or without also being placed under supervision. Conditions of supervision may be modified or terminated by the court if it deems that the best interests of the minor and the public will be served thereby; (d) ordered partially or completely emancipated in accordance with the provisions of the Emancipation of Minors Act; or (e) subject to having his or her driver's license or driving privilege suspended for such time as determined by the Court but only until he or she attains 18 years of age.
(2) Any order of disposition may provide for protective supervision under Section 3-25 and may include an order of protection under Section 3-26.
(3) Unless the order of disposition expressly so provides, it does not operate to close proceedings on the pending petition, but is subject to modification until final closing and discharge of the proceedings under Section 3-32.
(4) In addition to any other order of disposition, the court may order any person found to be a minor requiring authoritative intervention under Section 3-3 to make restitution, in monetary or non-monetary form, under the terms and conditions of Section 5-5-6 of the Unified Code of Corrections, except that the "presentence hearing" referred to therein shall be the dispositional hearing for purposes of this Section. The parent, guardian or legal custodian of the minor may pay some or all of such restitution on the minor's behalf.
(5) Any order for disposition where the minor is committed or placed in accordance with Section 3-28 shall provide for the parents or guardian of the estate of such minor to pay to the legal custodian or guardian of the person of the minor such sums as are determined by the custodian or guardian of the person of the minor as necessary for the minor's needs. Such payments may not exceed the maximum amounts provided for by Section 9.1 of the Children and Family Services Act.
(6) Whenever the order of disposition requires the minor to attend school or participate in a program of training, the truant officer or designated school official shall regularly report to the court if the minor is a chronic or habitual truant under Section 26-2a of the School Code.
(7) The court must impose upon a minor under an order of continuance under supervision or an order of disposition under this Article III, as a condition of the order, a fee of $25 for each month or partial month of supervision with a probation officer. If the court determines the inability of the minor, or the parent, guardian, or legal custodian of the minor to pay the fee, the court may impose a lesser fee. The court may not impose the fee on a minor who is placed in the guardianship or custody of the Department of Children and Family Services under this Act. The fee may be imposed only upon a minor who is actively supervised by the probation and court services department. The fee must be collected by the clerk of the circuit court. The clerk of the circuit court must pay all monies collected from this fee to the county treasurer for deposit into the probation and court services fund under Section 15.1 of the Probation and Probation Officers Act.
(Source: P.A. 100-159, eff. 8-18-17.)

(705 ILCS 405/3-25) (from Ch. 37, par. 803-25)
Sec. 3-25. Protective supervision. If the order of disposition releases the minor to the custody of his parents, guardian or legal custodian, or continues him in such custody, the court may place the person having custody of the minor, except for representatives of private or public agencies or governmental departments, under supervision of the probation office. Rules or orders of court shall define the terms and conditions of protective supervision, which may be modified or terminated when the court finds that the best interests of the minor and the public will be served thereby.
(Source: P.A. 85-601.)

(705 ILCS 405/3-26) (from Ch. 37, par. 803-26)
Sec. 3-26. Order of protection.
(1) The court may make an order of protection in assistance of or as a condition of any other order authorized by this Act. The order of protection may set forth reasonable conditions of behavior to be observed for a specified period. Such an order may require a person:
(a) To stay away from the home or the minor;
(b) To permit a parent to visit the minor at stated

periods;

(c) To abstain from offensive conduct against the

minor, his parent or any person to whom custody of the minor is awarded;

(d) To give proper attention to the care of the home;
(e) To cooperate in good faith with an agency to

which custody of a minor is entrusted by the court or with an agency or association to which the minor is referred by the court;

(f) To prohibit and prevent any contact whatsoever

with the respondent minor by a specified individual or individuals who are alleged in either a criminal or juvenile proceeding to have caused injury to a respondent minor or a sibling of a respondent minor;

(g) To refrain from acts of commission or omission

that tend to make the home not a proper place for the minor.

(2) The court shall enter an order of protection to prohibit and prevent any contact between a respondent minor or a sibling of a respondent minor and any person named in a petition seeking an order of protection who has been convicted of heinous battery or aggravated battery under subdivision (a)(2) of Section 12-3.05, aggravated battery of a child or aggravated battery under subdivision (b)(1) of Section 12-3.05, criminal sexual assault, aggravated criminal sexual assault, predatory criminal sexual assault of a child, criminal sexual abuse, or aggravated criminal sexual abuse as described in the Criminal Code of 1961 or the Criminal Code of 2012, or has been convicted of an offense that resulted in the death of a child, or has violated a previous order of protection under this Section.
(3) When the court issues an order of protection against any person as provided by this Section, the court shall direct a copy of such order to the Sheriff of that county. The Sheriff shall furnish a copy of the order of protection to the Department of State Police within 24 hours of receipt, in the form and manner required by the Department. The Department of State Police shall maintain a complete record and index of such orders of protection and make this data available to all local law enforcement agencies.
(4) After notice and opportunity for hearing afforded to a person subject to an order of protection, the order may be modified or extended for a further specified period or both or may be terminated if the court finds that the best interests of the minor and the public will be served thereby.
(5) An order of protection may be sought at any time during the course of any proceeding conducted pursuant to this Act. Any person against whom an order of protection is sought may retain counsel to represent him at a hearing, and has rights to be present at the hearing, to be informed prior to the hearing in writing of the contents of the petition seeking a protective order and of the date, place and time of such hearing, and to cross examine witnesses called by the petitioner and to present witnesses and argument in opposition to the relief sought in the petition.
(6) Diligent efforts shall be made by the petitioner to serve any person or persons against whom any order of protection is sought with written notice of the contents of the petition seeking a protective order and of the date, place and time at which the hearing on the petition is to be held. When a protective order is being sought in conjunction with a shelter care hearing, if the court finds that the person against whom the protective order is being sought has been notified of the hearing or that diligent efforts have been made to notify such person, the court may conduct a hearing. If a protective order is sought at any time other than in conjunction with a shelter care hearing, the court may not conduct a hearing on the petition in the absence of the person against whom the order is sought unless the petitioner has notified such person by personal service at least 3 days before the hearing or has sent written notice by first class mail to such person's last known address at least 5 days before the hearing.
(7) A person against whom an order of protection is being sought who is neither a parent, guardian, legal custodian or responsible relative as described in Section 1-5 is not a party or respondent as defined in that Section and shall not be entitled to the rights provided therein. Such person does not have a right to appointed counsel or to be present at any hearing other than the hearing in which the order of protection is being sought or a hearing directly pertaining to that order. Unless the court orders otherwise, such person does not have a right to inspect the court file.
(8) All protective orders entered under this Section shall be in writing. Unless the person against whom the order was obtained was present in court when the order was issued, the sheriff, other law enforcement official or special process server shall promptly serve that order upon that person and file proof of such service, in the manner provided for service of process in civil proceedings. The person against whom the protective order was obtained may seek a modification of the order by filing a written motion to modify the order within 7 days after actual receipt by the person of a copy of the order.
(Source: P.A. 96-1551, Article 1, Section 995, eff. 7-1-11; 96-1551, Article 2, Section 1030, eff. 7-1-11; 97-1109, eff. 1-1-13; 97-1150, eff. 1-25-13.)

(705 ILCS 405/3-27) (from Ch. 37, par. 803-27)
Sec. 3-27. Enforcement of orders of protective supervision or of protection. (1) Orders of protective supervision and orders of protection may be enforced by citation to show cause for contempt of court by reason of any violation thereof and, where protection of the welfare of the minor so requires, by the issuance of a warrant to take the alleged violator into custody and bring him before the court.
(2) In any case where an order of protection has been entered, the clerk of the court may issue to the petitioner, to the minor or to any other person affected by the order a certificate stating that an order of protection has been made by the court concerning such persons and setting forth its terms and requirements. The presentation of the certificate to any peace officer authorizes him to take into custody a person charged with violating the terms of the order of protection, to bring such person before the court and, within the limits of his legal authority as such peace officer, otherwise to aid in securing the protection the order is intended to afford.
(Source: P.A. 85-601.)

(705 ILCS 405/3-28) (from Ch. 37, par. 803-28)
Sec. 3-28. Placement; legal custody or guardianship.
(1) If the court finds that the parents, guardian or legal custodian of a minor adjudged a ward of the court are unfit or are unable, for some reason other than financial circumstances alone, to care for, protect, train or discipline the minor or are unwilling to do so, and that appropriate services aimed at family preservation and family reunification have been unsuccessful in rectifying the conditions which have led to such a finding of unfitness or inability to care for, protect, train or discipline the minor, and that it is in the best interest of the minor to take him from the custody of his parents, guardian or custodian, the court may:
(a) place him in the custody of a suitable relative

or other person;

(b) place him under the guardianship of a probation

officer;

(c) commit him to an agency for care or placement,

except an institution under the authority of the Department of Juvenile Justice or of the Department of Children and Family Services;

(d) commit him to some licensed training school or

industrial school; or

(e) commit him to any appropriate institution having

among its purposes the care of delinquent children, including a child protective facility maintained by a Child Protection District serving the county from which commitment is made, but not including any institution under the authority of the Department of Juvenile Justice or of the Department of Children and Family Services.

(2) When making such placement, the court, wherever possible, shall select a person holding the same religious belief as that of the minor or a private agency controlled by persons of like religious faith of the minor and shall require the Department of Children and Family Services to otherwise comply with Section 7 of the Children and Family Services Act in placing the child. In addition, whenever alternative plans for placement are available, the court shall ascertain and consider, to the extent appropriate in the particular case, the views and preferences of the minor.
(3) When a minor is placed with a suitable relative or other person, the court shall appoint him the legal custodian or guardian of the person of the minor. When a minor is committed to any agency, the court shall appoint the proper officer or representative thereof as legal custodian or guardian of the person of the minor. Legal custodians and guardians of the person of the minor have the respective rights and duties set forth in paragraph (9) of Section 1-3 except as otherwise provided by order of the court; but no guardian of the person may consent to adoption of the minor unless that authority is conferred upon him in accordance with Section 3-30. An agency whose representative is appointed guardian of the person or legal custodian of the minor may place him in any child care facility, but such facility must be licensed under the Child Care Act of 1969 or have been approved by the Department of Children and Family Services as meeting the standards established for such licensing. No agency may place such minor in a child care facility unless such placement is in compliance with the rules and regulations for placement under this Section promulgated by the Department of Children and Family Services under Section 5 of "An Act creating the Department of Children and Family Services, codifying its powers and duties, and repealing certain Acts and Sections herein named". Like authority and restrictions shall be conferred by the court upon any probation officer who has been appointed guardian of the person of a minor.
(4) No placement by any probation officer or agency whose representative is appointed guardian of the person or legal custodian of a minor may be made in any out of State child care facility unless it complies with the Interstate Compact on the Placement of Children.
(5) The clerk of the court shall issue to such legal custodian or guardian of the person a certified copy of the order of the court, as proof of his authority. No other process is necessary as authority for the keeping of the minor.
(6) Custody or guardianship granted hereunder continues until the court otherwise directs, but not after the minor reaches the age of 19 years except as set forth in Section 3-32.
(Source: P.A. 98-83, eff. 7-15-13.)

(705 ILCS 405/3-29) (from Ch. 37, par. 803-29)
Sec. 3-29. Court review. (1) The court may require any legal custodian or guardian of the person appointed under this Act to report periodically to the court or may cite him into court and require him or his agency, to make a full and accurate report of his or its doings in behalf of the minor. The custodian or guardian, within 10 days after such citation, shall make the report, either in writing verified by affidavit or orally under oath in open court, or otherwise as the court directs. Upon the hearing of the report the court may remove the custodian or guardian and appoint another in his stead or restore the minor to the custody of his parents or former guardian or custodian.
(2) A guardian or custodian appointed by the court pursuant to this Act shall file updated case plans with the court every 6 months. Every agency which has guardianship of a child shall file a supplemental petition for court review, or review by an administrative body appointed or approved by the court and further order within 18 months of dispositional order and each 18 months thereafter. Such petition shall state facts relative to the child's present condition of physical, mental and emotional health as well as facts relative to his present custodial or foster care. The petition shall be set for hearing and the clerk shall mail 10 days notice of the hearing by certified mail, return receipt requested, to the person or agency having the physical custody of the child, the minor and other interested parties unless a written waiver of notice is filed with the petition.
Rights of wards of the court under this Act are enforceable against any public agency by complaints for relief by mandamus filed in any proceedings brought under this Act.
(3) The minor or any person interested in the minor may apply to the court for a change in custody of the minor and the appointment of a new custodian or guardian of the person or for the restoration of the minor to the custody of his parents or former guardian or custodian.
In the event that the minor has attained 18 years of age and the guardian or custodian petitions the court for an order terminating his guardianship or custody, guardianship or custody shall terminate automatically 30 days after the receipt of the petition unless the court orders otherwise. No legal custodian or guardian of the person may be removed without his consent until given notice and an opportunity to be heard by the court.
(Source: P.A. 85-601.)

(705 ILCS 405/3-30) (from Ch. 37, par. 803-30)
Sec. 3-30. Adoption; appointment of guardian with power to consent. (1) A ward of the court under this Act, with the consent of the court, may be the subject of a petition for adoption under "An Act in relation to the adoption of persons, and to repeal an Act therein named", approved July 17, 1959, as amended, or with like consent his or her parent or parents may, in the manner required by such Act, surrender him or her for adoption to an agency legally authorized or licensed to place children for adoption.
(2) If the petition prays and the court finds that it is in the best interests of the minor that a guardian of the person be appointed and authorized to consent to the adoption of the minor, the court with the consent of the parents, if living, or after finding, based upon clear and convincing evidence, that a non-consenting parent is an unfit person as defined in Section 1 of "An Act in relation to the adoption of persons, and to repeal an Act therein named", approved July 17, 1959, as amended, may empower the guardian of the person of the minor, in the order appointing him or her as such guardian, to appear in court where any proceedings for the adoption of the minor may at any time be pending and to consent to the adoption. Such consent is sufficient to authorize the court in the adoption proceedings to enter a proper order or judgment of adoption without further notice to, or consent by, the parents of the minor. An order so empowering the guardian to consent to adoption terminates parental rights, deprives the parents of the minor of all legal rights as respects the minor and relieves them of all parental responsibility for him or her, and frees the minor from all obligations of maintenance and obedience to his or her natural parents.
If the minor is over 14 years of age, the court may, in its discretion, consider the wishes of the minor in determining whether the best interests of the minor would be promoted by the finding of the unfitness of a non-consenting parent.
(3) Parental consent to the order authorizing the guardian of the person to consent to adoption of the Minor shall be given in open court whenever possible and otherwise must be in writing and signed in the form provided in "An Act in relation to the adoption of persons, and to repeal an Act therein named", approved July 17, 1959, as amended, but no names of petitioners for adoption need be included. A finding of the unfitness of a nonconsenting parent must be made in compliance with that Act and be based upon clear and convincing evidence. Provisions of that Act relating to minor parents and to mentally ill or mentally deficient parents apply to proceedings under this Section and shall be based upon clear and convincing evidence.
(Source: P.A. 85-601.)

(705 ILCS 405/3-31) (from Ch. 37, par. 803-31)
Sec. 3-31. Notice to putative father; service.
1. Upon the written request to any Clerk of any Circuit Court by any interested party, including persons intending to adopt a child, a child welfare agency with whom the mother has placed or has given written notice of her intention to place a child for adoption, the mother of a child, or any attorney representing an interested party, a notice may be served on a putative father in the same manner as Summons is served in other proceedings under this Act, or in lieu of personal service, service may be made as follows:
(a) The person requesting notice shall furnish to the

Clerk an original and one copy of a notice together with an Affidavit setting forth the putative father's last known address. The original notice shall be retained by the Clerk.

(b) The Clerk forthwith shall mail to the putative

father, at the address appearing in the Affidavit, the copy of the notice, certified mail, return receipt requested; the envelope and return receipt shall bear the return address of the Clerk. The receipt for certified mail shall state the name and address of the addressee, and the date of mailing, and shall be attached to the original notice.

(c) The return receipt, when returned to the Clerk,

shall be attached to the original notice, and shall constitute proof of service.

(d) The Clerk shall note the fact of service in a

permanent record.

2. The notice shall be signed by the Clerk, and may be served on the putative father at any time after conception, and shall read as follows:
"IN THE MATTER OF NOTICE TO ....., PUTATIVE FATHER.
You have been identified as the father of a child born or expected to be born on or about (insert date). The mother of said child is .....
The mother has indicated she intends to place the child for adoption or otherwise have a judgment entered terminating her rights with respect to such child.
As the alleged father of said child, you have certain legal rights with respect to said child, including the right to notice of the filing of proceedings instituted for the termination of your parental rights regarding said child. If you wish to retain your rights with respect to said child, you must file with the Clerk of this Circuit Court of ..... County, Illinois, whose address is ....., ....., Illinois, within 30 days after the date of receipt of this notice, a declaration of paternity stating that you are, in fact, the father of said child and that you intend to retain your legal rights with respect to said child, or request to be notified of any further proceedings with respect to custody, termination of parental rights or adoption of the child.
If you do not file such a declaration of paternity, or a request for notice, then whatever legal rights you have with respect to said child, including the right to notice of any future proceedings for the adoption of said child, may be terminated without any further notice to you. When your legal rights with respect to said child are so terminated, you will not be entitled to notice of any proceeding instituted for the adoption of said child.
If you are not the father of said child, you may file with the Clerk of this Court, a disclaimer of paternity which will be noted in the Clerk's file and you will receive no further notice with respect to said child.".

The disclaimer of paternity shall be substantially as follows:

(705 ILCS 405/3-32) (from Ch. 37, par. 803-32)
Sec. 3-32. Duration of wardship and discharge of proceedings.
(1) All proceedings under this Act in respect to any minor for whom a petition was filed after the effective date of this amendatory Act of 1991 automatically terminate upon his attaining the age of 19 years, except that a court may continue the wardship of a minor until age 21 for good cause when there is satisfactory evidence presented to the court that the best interest of the minor and the public require the continuation of the wardship.
(2) Whenever the court finds that the best interests of the minor and the public no longer require the wardship of the court, the court shall order the wardship terminated and all proceedings under this Act respecting that minor finally closed and discharged. The court may at the same time continue or terminate any custodianship or guardianship theretofore ordered but termination must be made in compliance with Section 3-29.
(3) The wardship of the minor and any custodianship or guardianship respecting the minor for whom a petition was filed after the effective date of this amendatory Act of 1991 automatically terminates when he attains the age of 19 years except as set forth in subsection (1) of this Section. The clerk of the court shall at that time record all proceedings under this Act as finally closed and discharged for that reason.
(Source: P.A. 87-14.)

(705 ILCS 405/3-33)
Sec. 3-33. (Repealed).
(Source: P.A. 90-655, eff. 7-30-98. Repealed by P.A. 94-1011, eff. 7-7-06.)

(705 ILCS 405/3-33.5)
Sec. 3-33.5. Truant minors in need of supervision.
(a) Definition. A minor who is reported by the office of the regional superintendent of schools, or, in cities of over 500,000 inhabitants, by the Office of Chronic Truant Adjudication, as a chronic truant may be subject to a petition for adjudication and adjudged a truant minor in need of supervision, provided that prior to the filing of the petition, the office of the regional superintendent of schools, the Office of Chronic Truant Adjudication, or a community truancy review board certifies that the local school has provided appropriate truancy intervention services to the truant minor and his or her family. For purposes of this Section, "truancy intervention services" means services designed to assist the minor's return to an educational program, and includes but is not limited to: assessments, counseling, mental health services, shelter, optional and alternative education programs, tutoring, and educational advocacy. If, after review by the regional office of education, the Office of Chronic Truant Adjudication, or community truancy review board it is determined the local school did not provide the appropriate interventions, then the minor shall be referred to a comprehensive community based youth service agency for truancy intervention services. If the comprehensive community based youth service agency is incapable to provide intervention services, then this requirement for services is not applicable. The comprehensive community based youth service agency shall submit reports to the office of the regional superintendent of schools, the Office of Chronic Truant Adjudication, or truancy review board within 20, 40, and 80 school days of the initial referral or at any other time requested by the office of the regional superintendent of schools, the Office of Chronic Truant Adjudication, or truancy review board, which reports each shall certify the date of the minor's referral and the extent of the minor's progress and participation in truancy intervention services provided by the comprehensive community based youth service agency. In addition, if, after referral by the office of the regional superintendent of schools, the Office of Chronic Truant Adjudication, or community truancy review board, the minor declines or refuses to fully participate in truancy intervention services provided by the comprehensive community based youth service agency, then the agency shall immediately certify such facts to the office of the regional superintendent of schools, the Office of Chronic Truant Adjudication, or community truancy review board.
(a-1) There is a rebuttable presumption that a chronic truant is a truant minor in need of supervision.
(a-2) There is a rebuttable presumption that school records of a minor's attendance at school are authentic.
(a-3) For purposes of this Section, "chronic truant" has the meaning ascribed to it in Section 26-2a of the School Code.
(a-4) For purposes of this Section, a "community truancy review board" is a local community based board comprised of but not limited to: representatives from local comprehensive community based youth service agencies, representatives from court service agencies, representatives from local schools, representatives from health service agencies, and representatives from local professional and community organizations as deemed appropriate by the office of the regional superintendent of schools, or, in cities of over 500,000 inhabitants, by the Office of Chronic Truant Adjudication. The regional superintendent of schools, or, in cities of over 500,000 inhabitants, the Office of Chronic Truant Adjudication, must approve the establishment and organization of a community truancy review board and the regional superintendent of schools or his or her designee, or, in cities of over 500,000 inhabitants, the general superintendent of schools or his or her designee, shall chair the board.
(a-5) Nothing in this Section shall be construed to create a private cause of action or right of recovery against a regional office of education or the Office of Chronic Truant Adjudication, its superintendent, or its staff with respect to truancy intervention services where the determination to provide the services is made in good faith.
(b) Kinds of dispositional orders. A minor found to be a truant minor in need of supervision may be:
(1) committed to the appropriate regional

superintendent of schools for a student assistance team staffing, a service plan, or referral to a comprehensive community based youth service agency;

(2) required to comply with a service plan as

specifically provided by the appropriate regional superintendent of schools;

(3) ordered to obtain counseling or other supportive

services;

(4) subject to a fine in an amount in excess of $5,

but not exceeding $100, and each day of absence without valid cause as defined in Section 26-2a of The School Code is a separate offense;

(5) required to perform some reasonable public

service work such as, but not limited to, the picking up of litter in public parks or along public highways or the maintenance of public facilities; or

(6) subject to having his or her driver's license or

driving privilege suspended for a period of time as determined by the court but only until he or she attains 18 years of age.

A dispositional order may include a fine, public service, or suspension of a driver's license or privilege only if the court has made an express written finding that a truancy prevention program has been offered by the school, regional superintendent of schools, or a comprehensive community based youth service agency to the truant minor in need of supervision.
(c) Orders entered under this Section may be enforced by contempt proceedings.
(Source: P.A. 97-975, eff. 8-17-12.)

(705 ILCS 405/3-40)
Sec. 3-40. Minors involved in electronic dissemination of indecent visual depictions in need of supervision.
(a) For the purposes of this Section:
"Computer" has the meaning ascribed to it in Section 17-0.5 of the Criminal Code of 2012.
"Electronic communication device" means an electronic device, including but not limited to a wireless telephone, personal digital assistant, or a portable or mobile computer, that is capable of transmitting images or pictures.
"Indecent visual depiction" means a depiction or portrayal in any pose, posture, or setting involving a lewd exhibition of the unclothed or transparently clothed genitals, pubic area, buttocks, or, if such person is female, a fully or partially developed breast of the person.
"Minor" means a person under 18 years of age.
(b) A minor shall not distribute or disseminate an indecent visual depiction of another minor through the use of a computer or electronic communication device.
(c) Adjudication. A minor who violates subsection (b) of this Section may be subject to a petition for adjudication and adjudged a minor in need of supervision.
(d) Kinds of dispositional orders. A minor found to be in need of supervision under this Section may be:
(1) ordered to obtain counseling or other supportive

services to address the acts that led to the need for supervision; or

(2) ordered to perform community service.
(e) Nothing in this Section shall be construed to prohibit a prosecution for disorderly conduct, public indecency, child pornography, a violation of Article 26.5 (Harassing and Obscene Communications) of the Criminal Code of 2012, or any other applicable provision of law.
(Source: P.A. 99-78, eff. 7-20-15.)



Article IV - Addicted Minors

(705 ILCS 405/Art. IV heading)

(705 ILCS 405/4-1) (from Ch. 37, par. 804-1)
Sec. 4-1. Jurisdictional facts. Proceedings may be instituted under the provisions of this Article concerning boys and girls who are addicted as defined in Section 4-3.
(Source: P.A. 85-601.)

(705 ILCS 405/4-2) (from Ch. 37, par. 804-2)
Sec. 4-2. Venue. (1) Venue under this Article lies in the county where the minor resides or is found.
(2) If proceedings are commenced in any county other than that of the minor's residence, the court in which the proceedings were initiated may at any time before or after adjudication of wardship transfer the case to the county of the minor's residence by transmitting to the court in that county an authenticated copy of the court record, including all documents, petitions and orders filed therein, and the minute orders and docket entries of the court. Transfer in like manner may be made in the event of a change of residence from one county to another of a minor concerning whom proceedings are pending.
(Source: P.A. 85-601.)

(705 ILCS 405/4-3) (from Ch. 37, par. 804-3)
Sec. 4-3. Addicted minor. Those who are addicted include any minor who is an addict or an alcoholic as defined in the Alcoholism and Other Drug Abuse and Dependency Act.
(Source: P.A. 88-670, eff. 12-2-94.)

(705 ILCS 405/4-4) (from Ch. 37, par. 804-4)
Sec. 4-4. Taking into custody.
(1) A law enforcement officer may, without a warrant, take into temporary custody a minor (a) whom the officer with reasonable cause believes to be an addicted minor; (b) who has been adjudged a ward of the court and has escaped from any commitment ordered by the court under this Act; or (c) who is found in any street or public place suffering from any sickness or injury which requires care, medical treatment or hospitalization.
(2) Whenever a petition has been filed under Section 4-12 and the court finds that the conduct and behavior of the minor may endanger the health, person, welfare, or property of himself or others or that the circumstances of his home environment may endanger his health, person, welfare or property, a warrant may be issued immediately to take the minor into custody.
(3) The taking of a minor into temporary custody under this Section is not an arrest nor does it constitute a police record.
(4) Minors taken into temporary custody under this Section are subject to the provisions of Section 1-4.1.
(Source: P.A. 87-1154.)

(705 ILCS 405/4-5) (from Ch. 37, par. 804-5)
Sec. 4-5. Duty of officer; admissions by minor. (1) A law enforcement officer who takes a minor into custody with a warrant shall immediately make a reasonable attempt to notify the parent or other person legally responsible for the minor's care or the person with whom the minor resides that the minor has been taken into custody and where he or she is being held; and the officer shall without unnecessary delay take the minor to the nearest juvenile police officer designated for such purposes in the county of venue or shall surrender the minor to a juvenile police officer in the city or village where the offense is alleged to have been committed.
The minor shall be delivered without unnecessary delay to the court or to the place designated by rule or order of court for the reception of minors, provided that the court may not designate a place of detention.
(2) A law enforcement officer who takes a minor into custody without a warrant under Section 4-4 shall, if the minor is not released, immediately make a reasonable attempt to notify the parent or other person legally responsible for the minor's care or the person with whom the minor resides that the minor has been taken into custody and where the minor is being held; and the law enforcement officer shall without unnecessary delay take the minor to the nearest juvenile police officer designated for such purposes in the county of venue.
(3) The juvenile police officer may take one of the following actions:
(a) station adjustment with release of the minor;
(b) station adjustment with release of the minor to a parent;
(c) station adjustment, release of the minor to a parent, and referral of the case to community services;
(d) station adjustment, release of the minor to a parent, and referral of the case to community services with informal monitoring by a juvenile police officer;
(e) station adjustment and release of the minor to a third person pursuant to agreement of the minor and parents;
(f) station adjustment, release of the minor to a third person pursuant to agreement of the minor and parents, and referral of the case to community services;
(g) station adjustment, release of the minor to a third person pursuant to agreement of the minor and parents, and referral to community services with informal monitoring by a juvenile police officer;
(h) release of the minor to his or her parents and referral of the case to a county juvenile probation officer or such other public officer designated by the court;
(i) if the juvenile police officer reasonably believes that there is an urgent and immediate necessity to keep the minor in custody, the juvenile police officer shall deliver the minor without unnecessary delay to the court or to the place designated by rule or order of the court for the reception of minors; and
(j) any other appropriate action with consent of the minor and a parent.
(Source: P.A. 85-601.)

(705 ILCS 405/4-6) (from Ch. 37, par. 804-6)
Sec. 4-6. Temporary custody. "Temporary custody" means the temporary placement of the minor out of the custody of his or her guardian or parent.
(a) "Temporary protective custody" means custody within a hospital or other medical facility or a place previously designated for such custody by the Department, subject to review by the Court, including a licensed foster home, group home, or other institution; but such place shall not be a jail or other place for the detention of criminal or juvenile offenders.
(b) "Shelter care" means a physically unrestrictive facility designated by Department of Children and Family Services or a licensed child welfare agency or other suitable place designated by the court for a minor who requires care away from his or her home.
(Source: P.A. 85-601.)

(705 ILCS 405/4-7) (from Ch. 37, par. 804-7)
Sec. 4-7. Investigation; release. When a minor is delivered to the court, or to the place designated by the court under Section 4-6 of this Act, a probation officer or such other public officer designated by the court shall immediately investigate the circumstances of the minor and the facts surrounding his or her being taken into custody. The minor shall be immediately released to the custody of his or her parent, guardian, legal custodian or responsible relative, unless the probation officer or such other public officer designated by the court finds that further temporary custody is necessary, as provided in Section 4-6.
(Source: P.A. 85-601.)

(705 ILCS 405/4-8) (from Ch. 37, par. 804-8)
Sec. 4-8. Setting of shelter care hearing. (1) Unless sooner released, a minor alleged to be addicted taken into temporary protective custody must be brought before a judicial officer within 48 hours, exclusive of Saturdays, Sundays and holidays, for a shelter care hearing to determine whether he shall be further held in custody.
(2) If the probation officer or such other public officer designated by the court determines that the minor should be retained in custody, he shall cause a petition to be filed as provided in Section 4-12 of this Act, and the clerk of the court shall set the matter for hearing on the shelter care hearing calendar. When a parent, guardian, custodian or responsible relative is present and so requests, the shelter care hearing shall be held immediately if the court is in session, otherwise at the earliest feasible time. The probation officer or such other public officer designated by the court shall notify the minor's parent, guardian, custodian or responsible relative of the time and place of the hearing. The notice may be given orally.
(3) The minor must be released from custody at the expiration of the 48 hour period, as the case may be, specified by this Section, if not brought before a judicial officer within that period.
(Source: P.A. 85-601.)

(705 ILCS 405/4-9) (from Ch. 37, par. 804-9)
Sec. 4-9. Shelter care hearing. At the appearance of the minor before the court at the shelter care hearing, all witnesses present shall be examined before the court in relation to any matter connected with the allegations made in the petition.
(1) If the court finds that there is not probable cause to believe that the minor is addicted, it shall release the minor and dismiss the petition.
(2) If the court finds that there is probable cause to believe that the minor is addicted, the minor, his or her parent, guardian, custodian and other persons able to give relevant testimony shall be examined before the court. After such testimony, the court may enter an order that the minor shall be released upon the request of a parent, guardian or custodian if the parent, guardian or custodian appears to take custody and agrees to abide by a court order which requires the minor and his or her parent, guardian, or legal custodian to complete an evaluation by an entity licensed by the Department of Human Services, as the successor to the Department of Alcoholism and Substance Abuse, and complete any treatment recommendations indicated by the assessment. "Custodian" includes the Department of Children and Family Services, if it has been given custody of the child, or any other agency of the State which has been given custody or wardship of the child.
The Court shall require documentation by representatives of the Department of Children and Family Services or the probation department as to the reasonable efforts that were made to prevent or eliminate the necessity of removal of the minor from his or her home, and shall consider the testimony of any person as to those reasonable efforts. If the court finds that it is a matter of immediate and urgent necessity for the protection of the minor or of the person or property of another that the minor be placed in a shelter care facility or that he or she is likely to flee the jurisdiction of the court, and further, finds that reasonable efforts have been made or good cause has been shown why reasonable efforts cannot prevent or eliminate the necessity of removal of the minor from his or her home, the court may prescribe shelter care and order that the minor be kept in a suitable place designated by the court or in a shelter care facility designated by the Department of Children and Family Services or a licensed child welfare agency, or in a facility or program licensed by the Department of Human Services for shelter and treatment services; otherwise it shall release the minor from custody. If the court prescribes shelter care, then in placing the minor, the Department or other agency shall, to the extent compatible with the court's order, comply with Section 7 of the Children and Family Services Act. If the minor is ordered placed in a shelter care facility of the Department of Children and Family Services or a licensed child welfare agency, or in a facility or program licensed by the Department of Human Services for shelter and treatment services, the court shall, upon request of the appropriate Department or other agency, appoint the Department of Children and Family Services Guardianship Administrator or other appropriate agency executive temporary custodian of the minor and the court may enter such other orders related to the temporary custody as it deems fit and proper, including the provision of services to the minor or his family to ameliorate the causes contributing to the finding of probable cause or to the finding of the existence of immediate and urgent necessity. Acceptance of services shall not be considered an admission of any allegation in a petition made pursuant to this Act, nor may a referral of services be considered as evidence in any proceeding pursuant to this Act, except where the issue is whether the Department has made reasonable efforts to reunite the family. In making its findings that reasonable efforts have been made or that good cause has been shown why reasonable efforts cannot prevent or eliminate the necessity of removal of the minor from his or her home, the court shall state in writing its findings concerning the nature of the services that were offered or the efforts that were made to prevent removal of the child and the apparent reasons that such services or efforts could not prevent the need for removal. The parents, guardian, custodian, temporary custodian and minor shall each be furnished a copy of such written findings. The temporary custodian shall maintain a copy of the court order and written findings in the case record for the child. The order together with the court's findings of fact in support thereof shall be entered of record in the court.
Once the court finds that it is a matter of immediate and urgent necessity for the protection of the minor that the minor be placed in a shelter care facility, the minor shall not be returned to the parent, custodian or guardian until the court finds that such placement is no longer necessary for the protection of the minor.
(3) If neither the parent, guardian, legal custodian, responsible relative nor counsel of the minor has had actual notice of or is present at the shelter care hearing, he or she may file his or her affidavit setting forth these facts, and the clerk shall set the matter for rehearing not later than 24 hours, excluding Sundays and legal holidays, after the filing of the affidavit. At the rehearing, the court shall proceed in the same manner as upon the original hearing.
(4) If the minor is not brought before a judicial officer within the time period as specified in Section 4-8, the minor must immediately be released from custody.
(5) Only when there is reasonable cause to believe that the minor taken into custody is a person described in subsection (3) of Section 5-105 may the minor be kept or detained in a detention home or county or municipal jail. This Section shall in no way be construed to limit subsection (6).
(6) No minor under 16 years of age may be confined in a jail or place ordinarily used for the confinement of prisoners in a police station. Minors under 18 years of age must be kept separate from confined adults and may not at any time be kept in the same cell, room or yard with adults confined pursuant to the criminal law.
(7) If neither the parent, guardian or custodian appears within 24 hours to take custody of a minor released upon request pursuant to subsection (2) of this Section, then the clerk of the court shall set the matter for rehearing not later than 7 days after the original order and shall issue a summons directed to the parent, guardian or custodian to appear. At the same time the probation department shall prepare a report on the minor. If a parent, guardian or custodian does not appear at such rehearing, the judge may enter an order prescribing that the minor be kept in a suitable place designated by the Department of Children and Family Services or a licensed child welfare agency.
(8) Any interested party, including the State, the temporary custodian, an agency providing services to the minor or family under a service plan pursuant to Section 8.2 of the Abused and Neglected Child Reporting Act, foster parent, or any of their representatives, may file a motion to modify or vacate a temporary custody order on any of the following grounds:
(a) It is no longer a matter of immediate and urgent

necessity that the minor remain in shelter care; or

(b) There is a material change in the circumstances

of the natural family from which the minor was removed; or

(c) A person, including a parent, relative or legal

guardian, is capable of assuming temporary custody of the minor; or

(d) Services provided by the Department of Children

and Family Services or a child welfare agency or other service provider have been successful in eliminating the need for temporary custody.

The clerk shall set the matter for hearing not later than 14 days after such motion is filed. In the event that the court modifies or vacates a temporary custody order but does not vacate its finding of probable cause, the court may order that appropriate services be continued or initiated in behalf of the minor and his or her family.
(9) The changes made to this Section by Public Act 98-61 apply to a minor who has been arrested or taken into custody on or after January 1, 2014 (the effective date of Public Act 98-61).
(Source: P.A. 100-159, eff. 8-18-17; 100-201, eff. 8-18-17.)

(705 ILCS 405/4-10) (from Ch. 37, par. 804-10)
Sec. 4-10. Medical and dental treatment and care. At all times during temporary custody or shelter care, the court may authorize a physician, a hospital or any other appropriate health care provider to provide medical, dental or surgical procedures if such procedures are necessary to safeguard the minor's life or health.
(Source: P.A. 85-1209.)

(705 ILCS 405/4-11) (from Ch. 37, par. 804-11)
Sec. 4-11. Preliminary conferences.
(1) The court may authorize the probation officer to confer in a preliminary conference with any person seeking to file a petition under this Article, the prospective respondents and other interested persons concerning the advisability of filing the petition, with a view to adjusting suitable cases without the filing of a petition as provided for herein.
The probation officer should schedule a conference promptly except where the State's Attorney insists on court action or where the minor has indicated that he or she will demand a judicial hearing and will not comply with an informal adjustment.
(2) In any case of a minor who is in temporary custody, the holding of preliminary conferences does not operate to prolong temporary custody beyond the period permitted by Section 4-8.
(3) This Section does not authorize any probation officer to compel any person to appear at any conference, produce any papers, or visit any place.
(4) No statement made during a preliminary conference may be admitted into evidence at an adjudicatory hearing or at any proceeding against the minor under the criminal laws of this State prior to his or her conviction thereunder.
(5) The probation officer shall promptly formulate a written non-judicial adjustment plan following the initial conference.
(6) Non-judicial adjustment plans include but are not limited to the following:
(a) up to 6 months informal supervision within the

family;

(b) up to 12 months informal supervision with a

probation officer involved;

(c) up to 6 months informal supervision with release

to a person other than a parent;

(d) referral to special educational, counseling or

other rehabilitative social or educational programs;

(e) referral to residential treatment programs; and
(f) any other appropriate action with consent of the

minor and a parent.

(7) The factors to be considered by the probation officer in formulating a written non-judicial adjustment plan shall be the same as those limited in subsection (4) of Section 5-405.
(Source: P.A. 89-198, eff. 7-21-95; 90-590, eff. 1-1-99.)

(705 ILCS 405/4-12) (from Ch. 37, par. 804-12)
Sec. 4-12. Petition; supplemental petitions. (1) Any adult person, any agency or association by its representative may file, or the court on its own motion may direct the filing through the State's Attorney of a petition in respect to a minor under this Act. The petition and all subsequent court documents shall be entitled "In the interest of ...., a minor".
(2) The petition shall be verified but the statements may be made upon information and belief. It shall allege that the minor is addicted, as the case may be, and set forth (a) facts sufficient to bring the minor under Section 4-1; (b) the name, age and residence of the minor; (c) the names and residences of his parents; (d) the name and residence of his legal guardian or the person or persons having custody or control of the minor, or of the nearest known relative if no parent or guardian can be found; and (e) if the minor upon whose behalf the petition is brought is sheltered in custody, the date on which shelter care was ordered by the court or the date set for a shelter care hearing. If any of the facts herein required are not known by the petitioner, the petition shall so state.
(3) The petition must allege that it is in the best interests of the minor and of the public that he or she be adjudged a ward of the court and may pray generally for relief available under this Act. The petition need not specify any proposed disposition following adjudication of wardship.
(4) If appointment of a guardian of the person with power to consent to adoption of the minor under Section 4-27 is sought, the petition shall so state.
(5) At any time before dismissal of the petition or before final closing and discharge under Section 4-29, one or more supplemental petitions may be filed in respect to the same minor.
(Source: P.A. 85-1209.)

(705 ILCS 405/4-13) (from Ch. 37, par. 804-13)
Sec. 4-13. Date for adjudicatory hearing. (a) Until January 1, 1988:
(1) When a petition has been filed alleging that the minor is an addict under this Article, an adjudicatory hearing shall be held within 120 days. The 120 day period in which an adjudicatory hearing shall be held is tolled by: (A) delay occasioned by the minor; (B) a continuance allowed pursuant to Section 114-4 of the Code of Criminal Procedure of 1963 after a court's determination of the minor's physical incapacity for trial; or (C) an interlocutory appeal. Any such delay shall temporarily suspend for the time of the delay the period within which the adjudicatory hearing must be held. On the day of expiration of the delay, the said period shall continue at the point at which it was suspended. Where no such adjudicatory hearing is held within 120 days the court may, upon written motion of such minor's guardian ad litem, dismiss the petition with respect to such minor. Such dismissal shall be without prejudice.
Where the court determines that the State has exercised, without success, due diligence to obtain evidence material to the case, and that there are reasonable grounds to believe that such evidence may be obtained at a later date the court may, upon written motion by the state, continue the matter for not more than 30 additional days.
(2) In the case of a minor ordered held in shelter care, the hearing on the petition must be held within 10 judicial days from the date of the order of the court directing shelter care, or the earliest possible date in compliance with the notice provisions of Sections 4-14 and 4-15 as to the custodial parent, guardian or legal custodian, but no later than 30 judicial days from the date of the order of the court directing shelter care. Delay occasioned by the respondent shall temporarily suspend, for the time of the delay, the period within which a respondent must be brought to an adjudicatory hearing pursuant to this Section.
Any failure to comply with the time limits of this subsection must require the immediate release of the minor and the time limits of subsection (a) (1) shall apply.
(3) Nothing in this Section prevents the minor's exercise of his or her right to waive the time limits set forth in this Section.
(b) Beginning January 1, 1988:
(1) (A) When a petition has been filed alleging that the minor is an addict under this Article, an adjudicatory hearing shall be held within 120 days of a demand made by any party, except that when the court determines that the State, without success, has exercised due diligence to obtain evidence material to the case and that there are reasonable grounds to believe that such evidence may be obtained at a later date, the court may, upon motion by the State, continue the adjudicatory hearing for not more than 30 additional days.
The 120 day period in which an adjudicatory hearing shall be held is tolled by: (i) delay occasioned by the minor; or (ii) a continuance allowed pursuant to Section 114-4 of the Code of Criminal Procedure of 1963 after a court's determination of the minor's physical incapacity for trial; or (iii) an interlocutory appeal. Any such delay shall temporarily suspend for the time of the delay the period within which the adjudicatory hearing must be held. On the day of expiration of the delay, the said period shall continue at the point at which it was suspended.
(B) When no such adjudicatory hearing is held within the time required by paragraph (b)(1)(A) of this Section, the court shall, upon motion by any party, dismiss the petition with prejudice.
(2) Without affecting the applicability of the tolling and multiple prosecution provisions of paragraph (b) (1) of this Section, when a petition has been filed alleging that the minor is an addict under this Article and the minor is in shelter care, the adjudicatory hearing shall be held within 10 judicial days after the date of the order directing shelter care, or the earliest possible date in compliance with the notice provisions of Sections 4-14 and 4-15 as to the custodial parent, guardian or legal custodian, but no later than 30 judicial days from the date of the order of the court directing shelter care.
(3) Any failure to comply with the time limits of paragraph (b)(2) of this Section shall require the immediate release of the minor from shelter care, and the time limits of paragraph (b)(1) shall apply.
(4) Nothing in this Section prevents the minor or the minor's parents or guardian from exercising their respective rights to waive the time limits set forth in this Section.
(Source: P.A. 85-601.)

(705 ILCS 405/4-14) (from Ch. 37, par. 804-14)
Sec. 4-14. Summons. (1) When a petition is filed, the clerk of the court shall issue a summons with a copy of the petition attached. The summons shall be directed to the minor's legal guardian or custodian and to each person named as a respondent in the petition, except that summons need not be directed to a minor respondent under 8 years of age for whom the court appoints a guardian ad litem if the guardian ad litem appears on behalf of the minor in any proceeding under this Act.
(2) The summons must contain a statement that the minor or any of the respondents is entitled to have an attorney present at the hearing on the petition, and that the clerk of the court should be notified promptly if the minor or any other respondent desires to be represented by an attorney but is financially unable to employ counsel.
(3) The summons shall be issued under the seal of the court, attested to and signed with the name of the clerk of the court, dated on the day it is issued, and shall require each respondent to appear and answer the petition on the date set for the adjudicatory hearing.
(4) The summons may be served by any county sheriff, coroner or probation officer, even though the officer is the petitioner. The return of the summons with endorsement of service by the officer is sufficient proof thereof.
(5) Service of a summons and petition shall be made by: (a) leaving a copy thereof with the person summoned at least 3 days before the time stated therein for appearance; (b) leaving a copy at his usual place of abode with some person of the family, of the age of 10 years or upwards, and informing that person of the contents thereof, provided that the officer or other person making service shall also send a copy of the summons in a sealed envelope with postage fully prepaid, addressed to the person summoned at his usual place of abode, at least 3 days before the time stated therein for appearance; or (c) leaving a copy thereof with the guardian or custodian of a minor, at least 3 days before the time stated therein for appearance. If the guardian or custodian is an agency of the State of Illinois, proper service may be made by leaving a copy of the summons and petition with any administrative employee of such agency designated by such agency to accept service of summons and petitions. The certificate of the officer or affidavit of the person that he has sent the copy pursuant to this Section is sufficient proof of service.
(6) When a parent or other person, who has signed a written promise to appear and bring the minor to court or who has waived or acknowledged service, fails to appear with the minor on the date set by the court, a bench warrant may be issued for the parent or other person, the minor, or both.
(7) The appearance of the minor's legal guardian or custodian, or a person named as a respondent in a petition, in any proceeding under this Act shall constitute a waiver of service of summons and submission to the jurisdiction of the court. A copy of the summons and petition shall be provided to the person at the time of his appearance.
(Source: P.A. 86-441.)

(705 ILCS 405/4-15) (from Ch. 37, par. 804-15)
Sec. 4-15. Notice by certified mail or publication.
(1) If service on individuals as provided in Section 4-14 is not made on any respondent within a reasonable time or if it appears that any respondent resides outside the State, service may be made by certified mail. In such case the clerk shall mail the summons and a copy of the petition to that respondent by certified mail marked for delivery to addressee only. The court shall not proceed with the adjudicatory hearing until 5 days after such mailing. The regular return receipt for certified mail is sufficient proof of service.
(2) If service upon individuals as provided in Section 4-14 is not made on any respondents within a reasonable time or if any person is made a respondent under the designation of "All whom it may Concern", or if service cannot be made because the whereabouts of a respondent are unknown, service may be made by publication. The clerk of the court as soon as possible shall cause publication to be made once in a newspaper of general circulation in the county where the action is pending. Notice by publication is not required in any case when the person alleged to have legal custody of the minor has been served with summons personally or by certified mail, but the court may not enter any order or judgment against any person who cannot be served with process other than by publication unless notice by publication is given or unless that person appears. When a minor has been sheltered under Section 4-6 of this Act and summons has not been served personally or by certified mail within 20 days from the date of the order of court directing such shelter care, the clerk of the court shall cause publication. Notice by publication shall be substantially as follows:
"A, B, C, D, (here giving the names of the named respondents, if any) and to All Whom It May Concern (if there is any respondent under that designation):
Take notice that on (insert date) a petition was filed under the Juvenile Court Act of 1987 by .... in the circuit court of .... county entitled 'In the interest of ...., a minor', and that in .... courtroom at .... on the .... day of .... at the hour of ...., or as soon thereafter as this cause may be heard, an adjudicatory hearing will be held upon the petition to have the child declared to be a ward of the court under that Act. The court has authority in this proceeding to take from you the custody and guardianship of the minor, (and if the petition prays for the appointment of a guardian with power to consent to adoption) and to appoint a guardian with power to consent to adoption of the minor.
Now, unless you appear at the hearing and show cause against the petition, the allegations of the petition may stand admitted as against you and each of you, and an order or judgment entered. ...................... Clerk Dated (insert the date of publication)"
(3) The clerk shall also at the time of the publication of the notice send a copy thereof by mail to each of the respondents on account of whom publication is made at his or her last known address. The certificate of the clerk that he or she has mailed the notice is evidence thereof. No other publication notice is required. Every respondent notified by publication under this Section must appear and answer in open court at the hearing. The court may not proceed with the adjudicatory hearing until 10 days after service by publication on any custodial parent, guardian or legal custodian.
(4) If it becomes necessary to change the date set for the hearing in order to comply with Section 4-14 or with this Section, notice of the resetting of the date must be given, by certified mail or other reasonable means, to each respondent who has been served with summons personally or by certified mail.
(Source: P.A. 91-357, eff. 7-29-99.)

(705 ILCS 405/4-16) (from Ch. 37, par. 804-16)
Sec. 4-16. Guardian ad litem.
(1) Immediately upon the filing of a petition alleging that the minor is a person described in Section 4-3 of this Act, the court may appoint a guardian ad litem for the minor if:
(a) such petition alleges that the minor is the

victim of sexual abuse or misconduct; or

(b) such petition alleges that charges alleging the

commission of any of the sex offenses defined in Article 11 or in Sections 11-1.20, 11-1.30, 11-1.40, 11-1.50, 11-1.60, 12-13, 12-14, 12-14.1, 12-15 or 12-16 of the Criminal Code of 1961 or the Criminal Code of 2012, have been filed against a defendant in any court and that such minor is the alleged victim of the acts of the defendant in the commission of such offense.

Unless the guardian ad litem appointed pursuant to this paragraph (1) is an attorney at law he shall be represented in the performance of his duties by counsel.
(2) Before proceeding with the hearing, the court shall appoint a guardian ad litem for the minor if
(a) no parent, guardian, custodian or relative of the

minor appears at the first or any subsequent hearing of the case;

(b) the petition prays for the appointment of a

guardian with power to consent to adoption; or

(c) the petition for which the minor is before the

court resulted from a report made pursuant to the Abused and Neglected Child Reporting Act.

(3) The court may appoint a guardian ad litem for the minor whenever it finds that there may be a conflict of interest between the minor and his parents or other custodian or that it is otherwise in the minor's interest to do so.
(4) Unless the guardian ad litem is an attorney, he shall be represented by counsel.
(5) The reasonable fees of a guardian ad litem appointed under this Section shall be fixed by the court and charged to the parents of the minor, to the extent they are able to pay. If the parents are unable to pay those fees, they shall be paid from the general fund of the county.
(Source: P.A. 96-1551, eff. 7-1-11; 97-1150, eff. 1-25-13.)

(705 ILCS 405/4-17) (from Ch. 37, par. 804-17)
Sec. 4-17. Evidence. At the adjudicatory hearing, the court shall first consider only the question whether the minor is a person described in Section 4-3. The standard of proof and the rules of evidence in the nature of civil proceedings in this State are applicable to proceedings under this Article.
(Source: P.A. 85-601.)

(705 ILCS 405/4-18) (from Ch. 37, par. 804-18)
Sec. 4-18. Continuance under supervision.
(1) The court may enter an order of continuance under supervision (a) upon an admission or stipulation by the appropriate respondent or minor respondent of the facts supporting the petition and before proceeding to findings and adjudication, or after hearing the evidence at the adjudicatory hearing but before noting in the minutes of the proceeding a finding of whether or not the minor is an addict, and (b) in the absence of objection made in open court by the minor, his parent, guardian, custodian, responsible relative, defense attorney or the State's Attorney.
(2) If the minor, his parent, guardian, custodian, responsible relative, defense attorney or State's Attorney, objects in open court to any such continuance and insists upon proceeding to findings and adjudication, the court shall so proceed.
(3) Nothing in this Section limits the power of the court to order a continuance of the hearing for the production of additional evidence or for any other proper reason.
(4) When a hearing is continued pursuant to this Section, the court may permit the minor to remain in his home subject to such conditions concerning his conduct and supervision as the court may require by order.
(5) If a petition is filed charging a violation of a condition of the continuance under supervision, the court shall conduct a hearing. If the court finds that such condition of supervision has not been fulfilled the court may proceed to findings and adjudication and disposition. The filing of a petition for violation of a condition of the continuance under supervision shall toll the period of continuance under supervision until the final determination of the charge, and the term of the continuance under supervision shall not run until the hearing and disposition of the petition for violation; provided where the petition alleges conduct that does not constitute a criminal offense, the hearing must be held within 15 days of the filing of the petition unless a delay in such hearing has been occasioned by the minor, in which case the delay shall continue the tolling of the period of continuance under supervision for the period of such delay.
(6) The court must impose upon a minor under an order of continuance under supervision or an order of disposition under this Article IV, as a condition of the order, a fee of $25 for each month or partial month of supervision with a probation officer. If the court determines the inability of the minor, or the parent, guardian, or legal custodian of the minor to pay the fee, the court may impose a lesser fee. The court may not impose the fee on a minor who is placed in the guardianship or custody of the Department of Children and Family Services under this Act. The fee may be imposed only upon a minor who is actively supervised by the probation and court services department. The fee must be collected by the clerk of the circuit court. The clerk of the circuit court must pay all monies collected from this fee to the county treasurer for deposit into the probation and court services fund under Section 15.1 of the Probation and Probation Officers Act.
(Source: P.A. 100-159, eff. 8-18-17.)

(705 ILCS 405/4-19) (from Ch. 37, par. 804-19)
Sec. 4-19. Findings and adjudication. (1) After hearing the evidence the court shall make and note in the minutes of the proceeding a finding of whether or not the minor is an addict. If it finds that the minor is not an addict, the court shall order the petition dismissed and the minor discharged from any restriction previously ordered in such proceeding.
(2) If the court finds that the minor is an addict, the court shall set a time for a dispositional hearing to be conducted under Section 4-20 at which hearing the court shall determine whether it is in the best interests of the minor and the public that he be made a ward of the court. To assist the court in making this and other determinations at the dispositional hearing, the court may order that an investigation be conducted and a dispositional report be prepared concerning the minor's physical and mental history and condition, family situation and background, economic status, education, occupation, history of delinquency or criminality, personal habits, and any other information that may be helpful to the court.
(Source: P.A. 85-601.)

(705 ILCS 405/4-20) (from Ch. 37, par. 804-20)
Sec. 4-20. Dispositional hearing; evidence; continuance. (1) At the dispositional hearing, the court shall determine whether it is in the best interests of the minor and the public that he be made a ward of the court, and, if he is to be made a ward of the court, the court shall determine the proper disposition best serving the interests of the minor and the public. All evidence helpful in determining these questions, including oral and written reports, may be admitted and may be relied upon to the extent of its probative value, even though not competent for the purposes of the adjudicatory hearing.
(2) Notice in compliance with Sections 4-14 and 4-15 must be given to all parties-respondents prior to proceeding to a dispositional hearing. Before making an order of disposition the court shall advise the State's Attorney, the parents, guardian, custodian or responsible relative or their counsel of the factual contents and the conclusions of the reports prepared for the use of the court and considered by it, and afford fair opportunity, if requested, to controvert them. The court may order, however, that the documents containing such reports need not be submitted to inspection, or that sources of confidential information need not be disclosed except to the attorneys for the parties. Factual contents, conclusions, documents and sources disclosed by the court under this paragraph shall not be further disclosed without the express approval of the court pursuant to an in camera hearing.
(3) A record of a prior continuance under supervision under Section 4-18, whether successfully completed or not, is admissible at the dispositional hearing.
(4) On its own motion or that of the State's Attorney, a parent, guardian, custodian, responsible relative or counsel, the court may adjourn the hearing for a reasonable period to receive reports or other evidence. In scheduling investigations and hearings, the court shall give priority to proceedings in which a minor has been removed from his or her home before an order of disposition has been made.
(Source: P.A. 85-601.)

(705 ILCS 405/4-21) (from Ch. 37, par. 804-21)
Sec. 4-21. Kinds of dispositional orders.
(1) A minor found to be addicted under Section 4-3 may be (a) committed to the Department of Children and Family Services, subject to Section 5 of the Children and Family Services Act; (b) placed under supervision and released to his or her parents, guardian or legal custodian; (c) placed in accordance with Section 4-25 with or without also being placed under supervision. Conditions of supervision may be modified or terminated by the court if it deems that the best interests of the minor and the public will be served thereby; (d) required to attend an approved alcohol or drug abuse treatment or counseling program on an inpatient or outpatient basis instead of or in addition to the disposition otherwise provided for in this paragraph; (e) ordered partially or completely emancipated in accordance with the provisions of the Emancipation of Minors Act; or (f) subject to having his or her driver's license or driving privilege suspended for such time as determined by the Court but only until he or she attains 18 years of age. No disposition under this subsection shall provide for the minor's placement in a secure facility.
(2) Any order of disposition may provide for protective supervision under Section 4-22 and may include an order of protection under Section 4-23.
(3) Unless the order of disposition expressly so provides, it does not operate to close proceedings on the pending petition, but is subject to modification until final closing and discharge of the proceedings under Section 4-29.
(4) In addition to any other order of disposition, the court may order any minor found to be addicted under this Article as neglected with respect to his or her own injurious behavior, to make restitution, in monetary or non-monetary form, under the terms and conditions of Section 5-5-6 of the Unified Code of Corrections, except that the "presentence hearing" referred to therein shall be the dispositional hearing for purposes of this Section. The parent, guardian or legal custodian of the minor may pay some or all of such restitution on the minor's behalf.
(5) Any order for disposition where the minor is placed in accordance with Section 4-25 shall provide for the parents or guardian of the estate of such minor to pay to the legal custodian or guardian of the person of the minor such sums as are determined by the custodian or guardian of the person of the minor as necessary for the minor's needs. Such payments may not exceed the maximum amounts provided for by Section 9.1 of the Children and Family Services Act.
(6) Whenever the order of disposition requires the minor to attend school or participate in a program of training, the truant officer or designated school official shall regularly report to the court if the minor is a chronic or habitual truant under Section 26-2a of the School Code.
(7) The court must impose upon a minor under an order of continuance under supervision or an order of disposition under this Article IV, as a condition of the order, a fee of $25 for each month or partial month of supervision with a probation officer. If the court determines the inability of the minor, or the parent, guardian, or legal custodian of the minor to pay the fee, the court may impose a lesser fee. The court may not impose the fee on a minor who is placed in the guardianship or custody of the Department of Children and Family Services under this Act. The fee may be imposed only upon a minor who is actively supervised by the probation and court services department. The fee must be collected by the clerk of the circuit court. The clerk of the circuit court must pay all monies collected from this fee to the county treasurer for deposit into the probation and court services fund under Section 15.1 of the Probation and Probation Officers Act.
(Source: P.A. 100-159, eff. 8-18-17.)

(705 ILCS 405/4-22) (from Ch. 37, par. 804-22)
Sec. 4-22. Protective supervision. If the order of disposition releases the minor to the custody of his parents, guardian or legal custodian, or continues him in such custody, the court may place the person having custody of the minor, except for representatives of private or public agencies or governmental departments, under supervision of the probation office. Rules or orders of the court shall define the terms and conditions of protective supervision, which may be modified or terminated when the court finds that the best interests of the minor and the public will be served thereby.
(Source: P.A. 85-601.)

(705 ILCS 405/4-23) (from Ch. 37, par. 804-23)
Sec. 4-23. Order of protection.
(1) The court may make an order of protection in assistance of or as a condition of any other order authorized by this Act. The order of protection may set forth reasonable conditions of behavior to be observed for a specified period. Such an order may require a person:
(a) To stay away from the home or the minor;
(b) To permit a parent to visit the minor at stated

periods;

(c) To abstain from offensive conduct against the

minor, his parent or any person to whom custody of the minor is awarded;

(d) To give proper attention to the care of the home;
(e) To cooperate in good faith with an agency to

which custody of a minor is entrusted by the court or with an agency or association to which the minor is referred by the court;

(f) To prohibit and prevent any contact whatsoever

with the respondent minor by a specified individual or individuals who are alleged in either a criminal or juvenile proceeding to have caused injury to a respondent minor or a sibling of a respondent minor;

(g) To refrain from acts of commission or omission

that tend to make the home not a proper place for the minor.

(2) The court shall enter an order of protection to prohibit and prevent any contact between a respondent minor or a sibling of a respondent minor and any person named in a petition seeking an order of protection who has been convicted of heinous battery or aggravated battery under subdivision (a)(2) of Section 12-3.05, aggravated battery of a child or aggravated battery under subdivision (b)(1) of Section 12-3.05, criminal sexual assault, aggravated criminal sexual assault, predatory criminal sexual assault of a child, criminal sexual abuse, or aggravated criminal sexual abuse as described in the Criminal Code of 1961 or the Criminal Code of 2012, or has been convicted of an offense that resulted in the death of a child, or has violated a previous order of protection under this Section.
(3) When the court issues an order of protection against any person as provided by this Section, the court shall direct a copy of such order to the Sheriff of that county. The Sheriff shall furnish a copy of the order of protection to the Department of State Police within 24 hours of receipt, in the form and manner required by the Department. The Department of State Police shall maintain a complete record and index of such orders of protection and make this data available to all local law enforcement agencies.
(4) After notice and opportunity for hearing afforded to a person subject to an order of protection, the order may be modified or extended for a further specified period or both or may be terminated if the court finds that the best interests of the minor and the public will be served thereby.
(5) An order of protection may be sought at any time during the course of any proceeding conducted pursuant to this Act. Any person against whom an order of protection is sought may retain counsel to represent him at a hearing, and has rights to be present at the hearing, to be informed prior to the hearing in writing of the contents of the petition seeking a protective order and of the date, place and time of such hearing, and to cross examine witnesses called by the petitioner and to present witnesses and argument in opposition to the relief sought in the petition.
(6) Diligent efforts shall be made by the petitioner to serve any person or persons against whom any order of protection is sought with written notice of the contents of the petition seeking a protective order and of the date, place and time at which the hearing on the petition is to be held. When a protective order is being sought in conjunction with a shelter care hearing, if the court finds that the person against whom the protective order is being sought has been notified of the hearing or that diligent efforts have been made to notify such person, the court may conduct a hearing. If a protective order is sought at any time other than in conjunction with a shelter care hearing, the court may not conduct a hearing on the petition in the absence of the person against whom the order is sought unless the petitioner has notified such person by personal service at least 3 days before the hearing or has sent written notice by first class mail to such person's last known address at least 5 days before the hearing.
(7) A person against whom an order of protection is being sought who is neither a parent, guardian, legal custodian or responsible relative as described in Section 1-5 is not a party or respondent as defined in that Section and shall not be entitled to the rights provided therein. Such person does not have a right to appointed counsel or to be present at any hearing other than the hearing in which the order of protection is being sought or a hearing directly pertaining to that order. Unless the court orders otherwise, such person does not have a right to inspect the court file.
(8) All protective orders entered under this Section shall be in writing. Unless the person against whom the order was obtained was present in court when the order was issued, the sheriff, other law enforcement official or special process server shall promptly serve that order upon that person and file proof of such service, in the manner provided for service of process in civil proceedings. The person against whom the protective order was obtained may seek a modification of the order by filing a written motion to modify the order within 7 days after actual receipt by the person of a copy of the order.
(Source: P.A. 96-1551, Article 1, Section 955, eff. 7-1-11; 96-1551, Article 2, Section 1030, eff. 7-1-11; 97-1109, eff. 1-1-13; 97-1150, eff. 1-25-13.)

(705 ILCS 405/4-24) (from Ch. 37, par. 804-24)
Sec. 4-24. Enforcement of orders of protective supervision or of protection. (1) Orders of protective supervision and orders of protection may be enforced by citation to show cause for contempt of court by reason of any violation thereof and, where protection of the welfare of the minor so requires, by the issuance of a warrant to take the alleged violator into custody and bring him before the court.
(2) In any case where an order of protection has been entered, the clerk of the court may issue to the petitioner, to the minor or to any other person affected by the order a certificate stating that an order of protection has been made by the court concerning such persons and setting forth its terms and requirements. The presentation of the certificate to any peace officer authorizes him to take into custody a person charged with violating the terms of the order of protection, to bring such person before the court and, within the limits of his legal authority as such peace officer, otherwise to aid in securing the protection the order is intended to afford.
(Source: P.A. 85-601.)

(705 ILCS 405/4-25) (from Ch. 37, par. 804-25)
Sec. 4-25. Placement; legal custody or guardianship.
(1) If the court finds that the parents, guardian or legal custodian of a minor adjudged a ward of the court are unfit or are unable, for some reason other than financial circumstances alone, to care for, protect, train or discipline the minor or are unwilling to do so, and that appropriate services aimed at family preservation and family reunification have been unsuccessful in rectifying the conditions which have led to a finding of unfitness or inability to care for, protect, train or discipline the minor, and that it is in the best interest of the minor to take him from the custody of his parents, guardian or custodian, the court may:
(a) place him in the custody of a suitable relative

or other person;

(b) place him under the guardianship of a probation

officer;

(c) commit him to an agency for care or placement,

except an institution under the authority of the Department of Corrections or of the Department of Children and Family Services;

(d) commit him to some licensed training school or

industrial school; or

(e) commit him to any appropriate institution having

among its purposes the care of delinquent children, including a child protective facility maintained by a Child Protection District serving the county from which commitment is made, but not including any institution under the authority of the Department of Corrections or of the Department of Children and Family Services.

(2) When making such placement, the court, wherever possible, shall select a person holding the same religious belief as that of the minor or a private agency controlled by persons of like religious faith of the minor and shall require the Department of Children and Family Services to otherwise comply with Section 7 of the Children and Family Services Act in placing the child. In addition, whenever alternative plans for placement are available, the court shall ascertain and consider, to the extent appropriate in the particular case, the views and preferences of the minor.
(3) When a minor is placed with a suitable relative or other person, the court shall appoint him the legal custodian or guardian of the person of the minor. When a minor is committed to any agency, the court shall appoint the proper officer or representative thereof as legal custodian or guardian of the person of the minor. Legal custodians and guardians of the person of the minor have the respective rights and duties set forth in subsection (9) of Section 1-3 except as otherwise provided by order of the court; but no guardian of the person may consent to adoption of the minor unless that authority is conferred upon him in accordance with Section 4-27. An agency whose representative is appointed guardian of the person or legal custodian of the minor may place him in any child care facility, but such facility must be licensed under the Child Care Act of 1969 or have been approved by the Department of Children and Family Services as meeting the standards established for such licensing. After June 30, 1981, no agency may place a minor, if the minor is under age 13, in a child care facility unless such placement is in compliance with the rules and regulations for placement under Section 4-25 of this Act promulgated by the Department of Children and Family Services under Section 5 of the Children and Family Services Act. Like authority and restrictions shall be conferred by the court upon any probation officer who has been appointed guardian of the person of a minor.
(4) No placement by any probation officer or agency whose representative is appointed guardian of the person or legal custodian of a minor may be made in any out of State child care facility unless it complies with the Interstate Compact on the Placement of Children.
(5) The clerk of the court shall issue to the legal custodian or guardian of the person a certified copy of the order of the court, as proof of his authority. No other process is necessary as authority for the keeping of the minor.
(6) Custody or guardianship granted under this Section continues until the court otherwise directs, but not after the minor reaches the age of 19 years except as set forth in Section 4-29.
(Source: P.A. 89-422.)

(705 ILCS 405/4-26) (from Ch. 37, par. 804-26)
Sec. 4-26. Court Review. (1) The court may require any legal custodian or guardian of the person appointed under this Act to report periodically to the court or may cite him into court and require him or his agency, to make a full and accurate report of his or its doings in behalf of the minor. The custodian or guardian, within 10 days after such citation, shall make the report, either in writing verified by affidavit or orally under oath in open court, or otherwise as the court directs. Upon the hearing of the report the court may remove the custodian or guardian and appoint another in his stead or restore the minor to the custody of his parents or former guardian or custodian.
(2) A guardian or custodian appointed by the court pursuant to this Act shall file updated case plans with the court every 6 months. Every agency which has guardianship of a child shall file a supplemental petition for court review, or review by an administrative body appointed or approved by the court and further order within 18 months of dispositional order and each 18 months thereafter. Such petition shall state facts relative to the child's present condition of physical, mental and emotional health as well as facts relative to his present custodial or foster care. The petition shall be set for hearing and the clerk shall mail 10 days notice of the hearing by certified mail, return receipt requested, to the person or agency having the physical custody of the child, the minor and other interested parties unless a written waiver of notice is filed with the petition.
Rights of wards of the court under this Act are enforceable against any public agency by complaints for relief by mandamus filed in any proceedings brought under this Act.
(3) The minor or any person interested in the minor may apply to the court for a change in custody of the minor and the appointment of a new custodian or guardian of the person or for the restoration of the minor to the custody of his parents or former guardian or custodian. In the event that the minor has attained 18 years of age and the guardian or custodian petitions the court for an order terminating his guardianship or custody, guardianship or custody shall terminate automatically 30 days after the receipt of the petition unless the court orders otherwise. No legal custodian or guardian of the person may be removed without his consent until given notice and an opportunity to be heard by the court.
(Source: P.A. 85-601.)

(705 ILCS 405/4-27) (from Ch. 37, par. 804-27)
Sec. 4-27. Adoption; appointment of guardian with power to consent. (1) A ward of the court under this Act, with the consent of the court, may be the subject of a petition for adoption under "An Act in relation to the adoption of persons, and to repeal an Act therein named", approved July 17, 1959, as amended, or with like consent his or her parent or parents may, in the manner required by such Act, surrender him or her for adoption to an agency legally authorized or licensed to place children for adoption.
(2) If the petition prays and the court finds that it is in the best interests of the minor that a guardian of the person be appointed and authorized to consent to the adoption of the minor, the court with the consent of the parents, if living, or after finding, based upon clear and convincing evidence, that a non-consenting parent is an unfit person as defined in Section 1 of "An Act in relation to the adoption of persons, and to repeal an Act therein named", approved July 17, 1959, as amended, may empower the guardian of the person of the minor, in the order appointing him or her as such guardian, to appear in court where any proceedings for the adoption of the minor may at any time be pending and to consent to the adoption. Such consent is sufficient to authorize the court in the adoption proceedings to enter a proper order or judgment of adoption without further notice to, or consent by, the parents of the minor. An order so empowering the guardian to consent to adoption terminates parental rights, deprives the parents of the minor of all legal rights as respects the minor and relieves them of all parental responsibility for him or her, and frees the minor from all obligations of maintenance and obedience to his or her natural parents.
If the minor is over 14 years of age, the court may, in its discretion, consider the wishes of the minor in determining whether the best interests of the minor would be promoted by the finding of the unfitness of a non-consenting parent.
(3) Parental consent to the order authorizing the guardian of the person to consent to adoption of the Minor shall be given in open court whenever possible and otherwise must be in writing and signed in the form provided in "An Act in relation to the adoption of persons, and to repeal an Act therein named", approved July 17, 1959, as amended, but no names of petitioners for adoption need be included. A finding of the unfitness of a nonconsenting parent must be made in compliance with that Act and be based upon clear and convincing evidence. Provisions of that Act relating to minor parents and to mentally ill or mentally deficient parents apply to proceedings under this Section and shall be based upon clear and convincing evidence.
(Source: P.A. 85-601.)

(705 ILCS 405/4-28) (from Ch. 37, par. 804-28)
Sec. 4-28. Notice to putative father.
1. Upon the written request to any Clerk of any Circuit Court by any interested party, including persons intending to adopt a child, a child welfare agency with whom the mother has placed or has given written notice of her intention to place a child for adoption, the mother of a child, or any attorney representing an interested party, a notice may be served on a putative father in the same manner as Summons is served in other proceedings under this Act, or in lieu of personal service, service may be made as follows:
(a) The person requesting notice shall furnish to the

Clerk an original and one copy of a notice together with an Affidavit setting forth the putative father's last known address. The original notice shall be retained by the Clerk.

(b) The Clerk forthwith shall mail to the putative

father, at the address appearing in the Affidavit, the copy of the notice, certified mail, return receipt requested; the envelope and return receipt shall bear the return address of the Clerk. The receipt for certified mail shall state the name and address of the addressee, and the date of mailing, and shall be attached to the original notice.

(c) The return receipt, when returned to the Clerk,

shall be attached to the original notice, and shall constitute proof of service.

(d) The Clerk shall note the fact of service in a

permanent record.

2. The notice shall be signed by the Clerk, and may be served on the putative father at any time after conception, and shall read as follows:
"IN THE MATTER OF NOTICE TO ....., PUTATIVE FATHER.
You have been identified as the father of a child born or expected to be born on or about (insert date). The mother of said child is .....
The mother has indicated she intends to place the child for adoption or otherwise have a judgment entered terminating her rights with respect to such child.
As the alleged father of said child, you have certain legal rights with respect to said child, including the right to notice of the filing of proceedings instituted for the termination of your parental rights regarding said child. If you wish to retain your rights with respect to said child, you must file with the Clerk of this Circuit Court of ..... County, Illinois, whose address is ....., ....., Illinois, within 30 days after the date of receipt of this notice, a declaration of paternity stating that you are, in fact, the father of said child and that you intend to retain your legal rights with respect to said child, or request to be notified of any further proceedings with respect to custody, termination of parental rights or adoption of the child.
If you do not file such a declaration of paternity, or a request for notice, then whatever legal rights you have with respect to said child, including the right to notice of any future proceedings for the adoption of said child, may be terminated without any further notice to you. When your legal rights with respect to said child are so terminated, you will not be entitled to notice of any proceeding instituted for the adoption of said child.
If you are not the father of said child, you may file with the Clerk of this Court, a disclaimer of paternity which will be noted in the Clerk's file and you will receive no further notice with respect to said child.".

The disclaimer of paternity shall be substantially as follows:

(705 ILCS 405/4-29) (from Ch. 37, par. 804-29)
Sec. 4-29. Duration of wardship and discharge of proceedings.
(1) All proceedings under this Act in respect to any minor for whom a petition was filed after the effective date of this amendatory Act of 1991 automatically terminate upon his attaining the age of 19 years, except that a court may continue the wardship of a minor until age 21 for good cause when there is satisfactory evidence presented to the court that the best interest of the minor and the public require the continuation of the wardship.
(2) Whenever the court finds that the best interests of the minor and the public no longer require the wardship of the court, the court shall order the wardship terminated and all proceedings under this Act respecting that minor finally closed and discharged. The court may at the same time continue or terminate any custodianship or guardianship theretofore ordered but such termination must be made in compliance with Section 4-26.
(3) The wardship of the minor and any custodianship or guardianship respecting of the minor for whom a petition was filed after the effective date of this amendatory Act of 1991 automatically terminates when he attains the age of 19 years except as set forth in subsection (1) of this Section. The clerk of the court shall at that time record all proceedings under this Act as finally closed and discharged for that reason.
(Source: P.A. 87-14.)



Article V - Delinquent Minors

(705 ILCS 405/Art. V heading)

(705 ILCS 405/5-1) (from Ch. 37, par. 805-1)
Sec. 5-1. (Repealed).
(Source: P.A. 85-601. Repealed by P.A. 90-590, eff. 1-1-99.)

(705 ILCS 405/5-2) (from Ch. 37, par. 805-2)
Sec. 5-2. (Repealed).
(Source: P.A. 85-601. Repealed by P.A. 90-590, eff. 1-1-99.)

(705 ILCS 405/5-3) (from Ch. 37, par. 805-3)
Sec. 5-3. (Repealed).
(Source: P.A. 86-1475. Repealed by P.A. 90-590, eff. 1-1-99.)

(705 ILCS 405/5-4) (from Ch. 37, par. 805-4)
Sec. 5-4. (Repealed).
(Source: P.A. 89-498, eff. 6-27-96. Repealed by P.A. 90-590, eff. 1-1-99.)

(705 ILCS 405/5-5) (from Ch. 37, par. 805-5)
Sec. 5-5. (Repealed).
(Source: P.A. 87-1154. Repealed by P.A. 90-590, eff. 1-1-99.)

(705 ILCS 405/5-6) (from Ch. 37, par. 805-6)
Sec. 5-6. (Repealed).
(Source: P.A. 90-402, eff. 1-1-98. Repealed by P.A. 90-590, eff. 1-1-99.)

(705 ILCS 405/5-7) (from Ch. 37, par. 805-7)
Sec. 5-7. (Repealed).
(Source: P.A. 89-656, eff. 1-1-97. Repealed by P.A. 90-590, eff. 1-1-99.)

(705 ILCS 405/5-8) (from Ch. 37, par. 805-8)
Sec. 5-8. (Repealed).
(Source: P.A. 85-601. Repealed by P.A. 90-590, eff. 1-1-99.)

(705 ILCS 405/5-9) (from Ch. 37, par. 805-9)
Sec. 5-9. (Repealed).
(Source: P.A. 85-1443. Repealed by P.A. 90-590, eff. 1-1-99.)

(705 ILCS 405/5-10) (from Ch. 37, par. 805-10)
Sec. 5-10. (Repealed).
(Source: P.A. 90-14, eff. 7-1-97. Repealed by P.A. 90-590, eff. 1-1-99.)

(705 ILCS 405/5-10.5)
Sec. 5-10.5. (Repealed).
(Source: P.A. 89-8, eff. 7-1-95. Repealed by P.A. 90-590, eff. 1-1-99.)

(705 ILCS 405/5-11) (from Ch. 37, par. 805-11)
Sec. 5-11. (Repealed).
(Source: P.A. 85-1209. Repealed by P.A. 90-590, eff. 1-1-99.)

(705 ILCS 405/5-12) (from Ch. 37, par. 805-12)
Sec. 5-12. (Repealed).
(Source: P.A. 89-198, eff. 7-21-95. Repealed by P.A. 90-590, eff. 1-1-99.)

(705 ILCS 405/5-13) (from Ch. 37, par. 805-13)
Sec. 5-13. (Repealed).
(Source: P.A. 85-1209. Repealed by P.A. 90-590, eff. 1-1-99.)

(705 ILCS 405/5-14) (from Ch. 37, par. 805-14)
Sec. 5-14. (Repealed).
(Source: P.A. 88-680, eff. 1-1-95. Repealed by P.A. 90-590, eff. 1-1-99.)

(705 ILCS 405/5-15) (from Ch. 37, par. 805-15)
Sec. 5-15. (Repealed).
(Source: P.A. 86-441. Repealed by P.A. 90-590, eff. 1-1-99.)

(705 ILCS 405/5-16) (from Ch. 37, par. 805-16)
Sec. 5-16. (Repealed).
(Source: P.A. 85-601. Repealed by P.A. 90-590, eff. 1-1-99.)

(705 ILCS 405/5-17) (from Ch. 37, par. 805-17)
Sec. 5-17. (Repealed).
(Source: P.A. 85-601. Repealed by P.A. 90-590, eff. 1-1-99.)

(705 ILCS 405/5-18) (from Ch. 37, par. 805-18)
Sec. 5-18. (Repealed).
(Source: P.A. 86-1475. Repealed by P.A. 90-590, eff. 1-1-99.)

(705 ILCS 405/5-19) (from Ch. 37, par. 805-19)
Sec. 5-19. (Repealed).
(Source: P.A. 89-235, eff. 8-4-95. Repealed by P.A. 90-590, eff. 1-1-99)

(705 ILCS 405/5-20) (from Ch. 37, par. 805-20)
Sec. 5-20. (Repealed).
(Source: P.A. 85-601. Repealed by P.A. 90-590, eff. 1-1-99.)

(705 ILCS 405/5-21) (from Ch. 37, par. 805-21)
Sec. 5-21. (Repealed).
(Source: P.A. 89-626, eff. 8-9-96. Repealed by P.A. 90-590, eff. 1-1-99.)

(705 ILCS 405/5-22) (from Ch. 37, par. 805-22)
Sec. 5-22. (Repealed).
(Source: P.A. 85-601. Repealed by P.A. 90-590, eff. 1-1-99.)

(705 ILCS 405/5-23) (from Ch. 37, par. 805-23)
Sec. 5-23. (Repealed).
(Source: P.A. 90-14, eff. 7-1-97. Repealed by P.A. 90-590, eff. 1-1-99.)

(705 ILCS 405/5-24) (from Ch. 37, par. 805-24)
Sec. 5-24. (Repealed).
(Source: P.A. 89-198, eff. 7-21-95. Repealed by P.A. 90-590, eff. 1-1-99.)

(705 ILCS 405/5-25) (from Ch. 37, par. 805-25)
Sec. 5-25. (Repealed).
(Source: P.A. 89-198, eff. 7-21-95. Repealed by P.A. 90-590, eff. 1-1-99.)

(705 ILCS 405/5-26) (from Ch. 37, par. 805-26)
Sec. 5-26. (Repealed).
(Source: P.A. 85-601. Repealed by P.A. 90-590, eff. 1-1-99.)

(705 ILCS 405/5-27) (from Ch. 37, par. 805-27)
Sec. 5-27. (Repealed).
(Source: P.A. 89-462, eff. 5-29-96. Repealed by P.A. 90-590, eff. 1-1-99.)

(705 ILCS 405/5-28) (from Ch. 37, par. 805-28)
Sec. 5-28. (Repealed).
(Source: P.A. 85-601. Repealed by P.A. 90-590, eff. 1-1-99.)

(705 ILCS 405/5-29) (from Ch. 37, par. 805-29)
Sec. 5-29. (Repealed).
(Source: P.A. 89-422. Repealed by P.A. 90-590, eff. 1-1-99.)

(705 ILCS 405/5-30) (from Ch. 37, par. 805-30)
Sec. 5-30. (Repealed).
(Source: P.A. 85-601. Repealed by P.A. 90-590, eff. 1-1-99.)

(705 ILCS 405/5-31) (from Ch. 37, par. 805-31)
Sec. 5-31. (Repealed).
(Source: P.A. 85-601. Repealed by P.A. 90-590, eff. 1-1-99.)

(705 ILCS 405/5-32) (from Ch. 37, par. 805-32)
Sec. 5-32. (Repealed).
(Source: P.A. 85-601. Repealed by P.A. 90-590, eff. 1-1-99.)

(705 ILCS 405/5-33) (from Ch. 37, par. 805-33)
Sec. 5-33. (Repealed).
(Source: P.A. 88-680, eff. 1-1-95. Repealed by P.A. 90-590, eff. 1-1-99.)

(705 ILCS 405/5-34) (from Ch. 37, par. 805-34)
Sec. 5-34. (Repealed).
(Source: P.A. 89-8, eff. 7-1-95. Repealed by P.A. 90-590, eff. 1-1-99.)

(705 ILCS 405/Art. V Pt. 1 heading)

(705 ILCS 405/5-101)
Sec. 5-101. Purpose and policy.
(1) It is the intent of the General Assembly to promote a juvenile justice system capable of dealing with the problem of juvenile delinquency, a system that will protect the community, impose accountability for violations of law and equip juvenile offenders with competencies to live responsibly and productively. To effectuate this intent, the General Assembly declares the following to be important purposes of this Article:
(a) To protect citizens from juvenile crime.
(b) To hold each juvenile offender directly

accountable for his or her acts.

(c) To provide an individualized assessment of each

alleged and adjudicated delinquent juvenile, in order to rehabilitate and to prevent further delinquent behavior through the development of competency in the juvenile offender. As used in this Section, "competency" means the development of educational, vocational, social, emotional and basic life skills which enable a minor to mature into a productive member of society.

(d) To provide due process, as required by the

Constitutions of the United States and the State of Illinois, through which each juvenile offender and all other interested parties are assured fair hearings at which legal rights are recognized and enforced.

(2) To accomplish these goals, juvenile justice policies developed pursuant to this Article shall be designed to:
(a) Promote the development and implementation of

community-based programs designed to prevent unlawful and delinquent behavior and to effectively minimize the depth and duration of the minor's involvement in the juvenile justice system;

(b) Provide secure confinement for minors who present

a danger to the community and make those minors understand that sanctions for serious crimes, particularly violent felonies, should be commensurate with the seriousness of the offense and merit strong punishment;

(c) Protect the community from crimes committed by

minors;

(d) Provide programs and services that are

community-based and that are in close proximity to the minor's home;

(e) Allow minors to reside within their homes

whenever possible and appropriate and provide support necessary to make this possible;

(f) Base probation treatment planning upon individual

case management plans;

(g) Include the minor's family in the case management

plan;

(h) Provide supervision and service coordination

where appropriate; implement and monitor the case management plan in order to discourage recidivism;

(i) Provide post-release services to minors who are

returned to their families and communities after detention;

(j) Hold minors accountable for their unlawful

behavior and not allow minors to think that their delinquent acts have no consequence for themselves and others.

(3) In all procedures under this Article, minors shall have all the procedural rights of adults in criminal proceedings, unless specifically precluded by laws that enhance the protection of such minors. Minors shall not have the right to a jury trial unless specifically provided by this Article.
(Source: P.A. 90-590, eff. 1-1-99.)

(705 ILCS 405/5-105)
Sec. 5-105. Definitions. As used in this Article:
(1) "Aftercare release" means the conditional and

revocable release of an adjudicated delinquent juvenile committed to the Department of Juvenile Justice under the supervision of the Department of Juvenile Justice.

(1.5) "Court" means the circuit court in a session or

division assigned to hear proceedings under this Act, and includes the term Juvenile Court.

(2) "Community service" means uncompensated labor for

a community service agency as hereinafter defined.

(2.5) "Community service agency" means a

not-for-profit organization, community organization, church, charitable organization, individual, public office, or other public body whose purpose is to enhance the physical or mental health of a delinquent minor or to rehabilitate the minor, or to improve the environmental quality or social welfare of the community which agrees to accept community service from juvenile delinquents and to report on the progress of the community service to the State's Attorney pursuant to an agreement or to the court or to any agency designated by the court or to the authorized diversion program that has referred the delinquent minor for community service.

(3) "Delinquent minor" means any minor who prior to

his or her 18th birthday has violated or attempted to violate, regardless of where the act occurred, any federal, State, county or municipal law or ordinance.

(4) "Department" means the Department of Human

Services unless specifically referenced as another department.

(5) "Detention" means the temporary care of a minor

who is alleged to be or has been adjudicated delinquent and who requires secure custody for the minor's own protection or the community's protection in a facility designed to physically restrict the minor's movements, pending disposition by the court or execution of an order of the court for placement or commitment. Design features that physically restrict movement include, but are not limited to, locked rooms and the secure handcuffing of a minor to a rail or other stationary object. In addition, "detention" includes the court ordered care of an alleged or adjudicated delinquent minor who requires secure custody pursuant to Section 5-125 of this Act.

(6) "Diversion" means the referral of a juvenile,

without court intervention, into a program that provides services designed to educate the juvenile and develop a productive and responsible approach to living in the community.

(7) "Juvenile detention home" means a public facility

with specially trained staff that conforms to the county juvenile detention standards adopted by the Department of Juvenile Justice.

(8) "Juvenile justice continuum" means a set of

delinquency prevention programs and services designed for the purpose of preventing or reducing delinquent acts, including criminal activity by youth gangs, as well as intervention, rehabilitation, and prevention services targeted at minors who have committed delinquent acts, and minors who have previously been committed to residential treatment programs for delinquents. The term includes children-in-need-of-services and families-in-need-of-services programs; aftercare and reentry services; substance abuse and mental health programs; community service programs; community service work programs; and alternative-dispute resolution programs serving youth-at-risk of delinquency and their families, whether offered or delivered by State or local governmental entities, public or private for-profit or not-for-profit organizations, or religious or charitable organizations. This term would also encompass any program or service consistent with the purpose of those programs and services enumerated in this subsection.

(9) "Juvenile police officer" means a sworn police

officer who has completed a Basic Recruit Training Course, has been assigned to the position of juvenile police officer by his or her chief law enforcement officer and has completed the necessary juvenile officers training as prescribed by the Illinois Law Enforcement Training Standards Board, or in the case of a State police officer, juvenile officer training approved by the Director of State Police.

(10) "Minor" means a person under the age of 21 years

subject to this Act.

(11) "Non-secure custody" means confinement where the

minor is not physically restricted by being placed in a locked cell or room, by being handcuffed to a rail or other stationary object, or by other means. Non-secure custody may include, but is not limited to, electronic monitoring, foster home placement, home confinement, group home placement, or physical restriction of movement or activity solely through facility staff.

(12) "Public or community service" means

uncompensated labor for a not-for-profit organization or public body whose purpose is to enhance physical or mental stability of the offender, environmental quality or the social welfare and which agrees to accept public or community service from offenders and to report on the progress of the offender and the public or community service to the court or to the authorized diversion program that has referred the offender for public or community service. "Public or community service" does not include blood donation or assignment to labor at a blood bank. For the purposes of this Act, "blood bank" has the meaning ascribed to the term in Section 2-124 of the Illinois Clinical Laboratory and Blood Bank Act.

(13) "Sentencing hearing" means a hearing to

determine whether a minor should be adjudged a ward of the court, and to determine what sentence should be imposed on the minor. It is the intent of the General Assembly that the term "sentencing hearing" replace the term "dispositional hearing" and be synonymous with that definition as it was used in the Juvenile Court Act of 1987.

(14) "Shelter" means the temporary care of a minor in

physically unrestricting facilities pending court disposition or execution of court order for placement.

(15) "Site" means a not-for-profit organization,

public body, church, charitable organization, or individual agreeing to accept community service from offenders and to report on the progress of ordered or required public or community service to the court or to the authorized diversion program that has referred the offender for public or community service.

(16) "Station adjustment" means the informal or

formal handling of an alleged offender by a juvenile police officer.

(17) "Trial" means a hearing to determine whether the

allegations of a petition under Section 5-520 that a minor is delinquent are proved beyond a reasonable doubt. It is the intent of the General Assembly that the term "trial" replace the term "adjudicatory hearing" and be synonymous with that definition as it was used in the Juvenile Court Act of 1987.

The changes made to this Section by Public Act 98-61 apply to violations or attempted violations committed on or after January 1, 2014 (the effective date of Public Act 98-61).
(Source: P.A. 98-61, eff. 1-1-14; 98-558, eff. 1-1-14; 98-685, eff. 1-1-15; 98-756, eff. 7-16-14; 98-824, eff. 1-1-15; 99-78, eff. 7-20-15.)

(705 ILCS 405/5-110)
Sec. 5-110. Parental responsibility. This Article recognizes the critical role families play in the rehabilitation of delinquent juveniles. Parents, guardians and legal custodians shall participate in the assessment and treatment of juveniles by assisting the juvenile to recognize and accept responsibility for his or her delinquent behavior. The Court may order the parents, guardian or legal custodian to take certain actions or to refrain from certain actions to serve public safety, to develop competency of the minor, and to promote accountability by the minor for his or her actions.
(Source: P.A. 90-590, eff. 1-1-99.)

(705 ILCS 405/5-115)
Sec. 5-115. Rights of victims. In all proceedings under this Article, victims shall have the same rights of victims in criminal proceedings as provided in the Bill of Rights for Children and the Rights of Crime Victims and Witnesses Act.
(Source: P.A. 90-590, eff. 1-1-99.)

(705 ILCS 405/5-120)
Sec. 5-120. Exclusive jurisdiction. Proceedings may be instituted under the provisions of this Article concerning any minor who prior to his or her 18th birthday has violated or attempted to violate, regardless of where the act occurred, any federal, State, county or municipal law or ordinance. Except as provided in Sections 5-125, 5-130, 5-805, and 5-810 of this Article, no minor who was under 18 years of age at the time of the alleged offense may be prosecuted under the criminal laws of this State.
The changes made to this Section by this amendatory Act of the 98th General Assembly apply to violations or attempted violations committed on or after the effective date of this amendatory Act.
(Source: P.A. 98-61, eff. 1-1-14.)

(705 ILCS 405/5-121)
Sec. 5-121. (Repealed).
(Source: P.A. 95-1031, eff. 2-10-09. Repealed by P.A. 96-1199, eff. 1-1-11.)

(705 ILCS 405/5-125)
Sec. 5-125. Concurrent jurisdiction. Any minor alleged to have violated a traffic, boating, or fish and game law, or a municipal or county ordinance, may be prosecuted for the violation and if found guilty punished under any statute or ordinance relating to the violation, without reference to the procedures set out in this Article, except that:
(1) any detention, must be in compliance with this

Article; and

(2) the confidentiality of records provisions in Part

9 of this Article shall apply to any law enforcement and court records relating to prosecution of a minor under 18 years of age for a municipal or county ordinance violation or a violation of subsection (a) of Section 4 of the Cannabis Control Act or subsection (c) of Section 3.5 of the Drug Paraphernalia Control Act; except that these confidentiality provisions shall not apply to or affect any proceeding to adjudicate the violation.

For the purpose of this Section, "traffic violation" shall include a violation of Section 9-3 of the Criminal Code of 1961 or the Criminal Code of 2012 relating to the offense of reckless homicide, Section 11-501 of the Illinois Vehicle Code, or any similar county or municipal ordinance.
(Source: P.A. 99-697, eff. 7-29-16.)

(705 ILCS 405/5-130)
Sec. 5-130. Excluded jurisdiction.
(1)(a) The definition of delinquent minor under Section 5-120 of this Article shall not apply to any minor who at the time of an offense was at least 16 years of age and who is charged with: (i) first degree murder, (ii) aggravated criminal sexual assault, or (iii) aggravated battery with a firearm as described in Section 12-4.2 or subdivision (e)(1), (e)(2), (e)(3), or (e)(4) of Section 12-3.05 where the minor personally discharged a firearm as defined in Section 2-15.5 of the Criminal Code of 1961 or the Criminal Code of 2012.
These charges and all other charges arising out of the same incident shall be prosecuted under the criminal laws of this State.
(b)(i) If before trial or plea an information or indictment is filed that does not charge an offense specified in paragraph (a) of this subsection (1) the State's Attorney may proceed on any lesser charge or charges, but only in Juvenile Court under the provisions of this Article. The State's Attorney may proceed on a lesser charge if before trial the minor defendant knowingly and with advice of counsel waives, in writing, his or her right to have the matter proceed in Juvenile Court.
(ii) If before trial or plea an information or indictment is filed that includes one or more charges specified in paragraph (a) of this subsection (1) and additional charges that are not specified in that paragraph, all of the charges arising out of the same incident shall be prosecuted under the Criminal Code of 1961 or the Criminal Code of 2012.
(c)(i) If after trial or plea the minor is convicted of any offense covered by paragraph (a) of this subsection (1), then, in sentencing the minor, the court shall sentence the minor under Section 5-4.5-105 of the Unified Code of Corrections.
(ii) If after trial or plea the court finds that the minor committed an offense not covered by paragraph (a) of this subsection (1), that finding shall not invalidate the verdict or the prosecution of the minor under the criminal laws of the State; however, unless the State requests a hearing for the purpose of sentencing the minor under Chapter V of the Unified Code of Corrections, the Court must proceed under Sections 5-705 and 5-710 of this Article. To request a hearing, the State must file a written motion within 10 days following the entry of a finding or the return of a verdict. Reasonable notice of the motion shall be given to the minor or his or her counsel. If the motion is made by the State, the court shall conduct a hearing to determine if the minor should be sentenced under Chapter V of the Unified Code of Corrections. In making its determination, the court shall consider among other matters: (a) whether there is evidence that the offense was committed in an aggressive and premeditated manner; (b) the age of the minor; (c) the previous history of the minor; (d) whether there are facilities particularly available to the Juvenile Court or the Department of Juvenile Justice for the treatment and rehabilitation of the minor; (e) whether the security of the public requires sentencing under Chapter V of the Unified Code of Corrections; and (f) whether the minor possessed a deadly weapon when committing the offense. The rules of evidence shall be the same as if at trial. If after the hearing the court finds that the minor should be sentenced under Chapter V of the Unified Code of Corrections, then the court shall sentence the minor under Section 5-4.5-105 of the Unified Code of Corrections.
(2) (Blank).
(3) (Blank).
(4) (Blank).
(5) (Blank).
(6) (Blank).
(7) The procedures set out in this Article for the investigation, arrest and prosecution of juvenile offenders shall not apply to minors who are excluded from jurisdiction of the Juvenile Court, except that minors under 18 years of age shall be kept separate from confined adults.
(8) Nothing in this Act prohibits or limits the prosecution of any minor for an offense committed on or after his or her 18th birthday even though he or she is at the time of the offense a ward of the court.
(9) If an original petition for adjudication of wardship alleges the commission by a minor 13 years of age or over of an act that constitutes a crime under the laws of this State, the minor, with the consent of his or her counsel, may, at any time before commencement of the adjudicatory hearing, file with the court a motion that criminal prosecution be ordered and that the petition be dismissed insofar as the act or acts involved in the criminal proceedings are concerned. If such a motion is filed as herein provided, the court shall enter its order accordingly.
(10) If, prior to August 12, 2005 (the effective date of Public Act 94-574), a minor is charged with a violation of Section 401 of the Illinois Controlled Substances Act under the criminal laws of this State, other than a minor charged with a Class X felony violation of the Illinois Controlled Substances Act or the Methamphetamine Control and Community Protection Act, any party including the minor or the court sua sponte may, before trial, move for a hearing for the purpose of trying and sentencing the minor as a delinquent minor. To request a hearing, the party must file a motion prior to trial. Reasonable notice of the motion shall be given to all parties. On its own motion or upon the filing of a motion by one of the parties including the minor, the court shall conduct a hearing to determine whether the minor should be tried and sentenced as a delinquent minor under this Article. In making its determination, the court shall consider among other matters:
(a) The age of the minor;
(b) Any previous delinquent or criminal history of

the minor;

(c) Any previous abuse or neglect history of the

minor;

(d) Any mental health or educational history of the

minor, or both; and

(e) Whether there is probable cause to support the

charge, whether the minor is charged through accountability, and whether there is evidence the minor possessed a deadly weapon or caused serious bodily harm during the offense.

Any material that is relevant and reliable shall be admissible at the hearing. In all cases, the judge shall enter an order permitting prosecution under the criminal laws of Illinois unless the judge makes a finding based on a preponderance of the evidence that the minor would be amenable to the care, treatment, and training programs available through the facilities of the juvenile court based on an evaluation of the factors listed in this subsection (10).
(11) The changes made to this Section by Public Act 98-61 apply to a minor who has been arrested or taken into custody on or after January 1, 2014 (the effective date of Public Act 98-61).
(Source: P.A. 98-61, eff. 1-1-14; 98-756, eff. 7-16-14; 99-258, eff. 1-1-16.)

(705 ILCS 405/5-135)
Sec. 5-135. Venue.
(1) Venue under this Article lies in the county where the minor resides, where the alleged violation or attempted violation of federal or State law or county or municipal ordinance occurred or in the county where the order of the court, alleged to have been violated by the minor, was made unless subsequent to the order the proceedings have been transferred to another county.
(2) If proceedings are commenced in any county other than that of the minor's residence, the court in which the proceedings were initiated may at any time before or after adjudication of wardship transfer the case to the county of the minor's residence by transmitting to the court in that county an authenticated copy of the court record, including all documents, petitions and orders filed in that court, a copy of all reports prepared by the agency providing services to the minor, and the minute orders and docket entries of the court. Transfer in like manner may be made in the event of a change of residence from one county to another of a minor concerning whom proceedings are pending.
(Source: P.A. 90-590, eff. 1-1-99; 91-357, eff. 7-29-99.)

(705 ILCS 405/5-140)
Sec. 5-140. Legislative findings.
(a) The General Assembly finds that a substantial and disproportionate amount of serious crime is committed by a relatively small number of juvenile offenders, otherwise known as serious habitual offenders. By this amendatory Act of 1998, the General Assembly intends to support the efforts of the juvenile justice system comprised of law enforcement, state's attorneys, probation departments, juvenile courts, social service providers, and schools in the early identification and treatment of habitual juvenile offenders. The General Assembly further supports increased interagency efforts to gather comprehensive data and actively disseminate the data to the agencies in the juvenile justice system to produce more informed decisions by all entities in that system.
(b) The General Assembly finds that the establishment of a Serious Habitual Offender Comprehensive Action Program throughout the State of Illinois is necessary to effectively intensify the supervision of serious habitual juvenile offenders in the community and to enhance current rehabilitative efforts. A cooperative and coordinated multi-disciplinary approach will increase the opportunity for success with juvenile offenders and assist in the development of early intervention strategies.
(Source: P.A. 90-590, eff. 1-1-99.)

(705 ILCS 405/5-145)
Sec. 5-145. Cooperation of agencies; Serious Habitual Offender Comprehensive Action Program.
(a) The Serious Habitual Offender Comprehensive Action Program (SHOCAP) is a multi-disciplinary interagency case management and information sharing system that enables the juvenile justice system, schools, and social service agencies to make more informed decisions regarding a small number of juveniles who repeatedly commit serious delinquent acts.
(b) Each county in the State of Illinois, other than Cook County, may establish a multi-disciplinary agency (SHOCAP) committee. In Cook County, each subcircuit or group of subcircuits may establish a multi-disciplinary agency (SHOCAP) committee. The committee shall consist of representatives from the following agencies: local law enforcement, area school district, state's attorney's office, and court services (probation).
The chairman may appoint additional members to the committee as deemed appropriate to accomplish the goals of this program, including, but not limited to, representatives from the juvenile detention center, mental health, the Illinois Department of Children and Family Services, Department of Human Services and community representatives at large.
(c) The SHOCAP committee shall adopt, by a majority of the members:
(1) criteria that will identify those who qualify as

a serious habitual juvenile offender; and

(2) a written interagency information sharing

agreement to be signed by the chief executive officer of each of the agencies represented on the committee. The interagency information sharing agreement shall include a provision that requires that all records pertaining to a serious habitual offender (SHO) shall be confidential. Disclosure of information may be made to other staff from member agencies as authorized by the SHOCAP committee for the furtherance of case management and tracking of the SHO. Staff from the member agencies who receive this information shall be governed by the confidentiality provisions of this Act. The staff from the member agencies who will qualify to have access to the SHOCAP information must be limited to those individuals who provide direct services to the SHO or who provide supervision of the SHO.

(d) The Chief Juvenile Circuit Judge, or the Chief Circuit Judge, or his or her designee, may issue a comprehensive information sharing court order. The court order shall allow agencies who are represented on the SHOCAP committee and whose chief executive officer has signed the interagency information sharing agreement to provide and disclose information to the SHOCAP committee. The sharing of information will ensure the coordination and cooperation of all agencies represented in providing case management and enhancing the effectiveness of the SHOCAP efforts.
(e) Any person or agency who is participating in good faith in the sharing of SHOCAP information under this Act shall have immunity from any liability, civil, criminal, or otherwise, that might result by reason of the type of information exchanged. For the purpose of any proceedings, civil or criminal, the good faith of any person or agency permitted to share SHOCAP information under this Act shall be presumed.
(f) All reports concerning SHOCAP clients made available to members of the SHOCAP committee and all records generated from these reports shall be confidential and shall not be disclosed, except as specifically authorized by this Act or other applicable law. It is a Class A misdemeanor to permit, assist, or encourage the unauthorized release of any information contained in SHOCAP reports or records.
(Source: P.A. 90-590, eff. 1-1-99.)

(705 ILCS 405/5-150)
Sec. 5-150. Admissibility of evidence and adjudications in other proceedings.
(1) Evidence and adjudications in proceedings under this Act shall be admissible:
(a) in subsequent proceedings under this Act

concerning the same minor; or

(b) in criminal proceedings when the court is to

determine the amount of bail, fitness of the defendant or in sentencing under the Unified Code of Corrections; or

(c) in proceedings under this Act or in criminal

proceedings in which anyone who has been adjudicated delinquent under Section 5-105 is to be a witness including the minor or defendant if he or she testifies, and then only for purposes of impeachment and pursuant to the rules of evidence for criminal trials; or

(d) in civil proceedings concerning causes of action

arising out of the incident or incidents which initially gave rise to the proceedings under this Act.

(2) No adjudication or disposition under this Act shall operate to disqualify a minor from subsequently holding public office nor shall operate as a forfeiture of any right, privilege or right to receive any license granted by public authority.
(3) The court which adjudicated that a minor has committed any offense relating to motor vehicles prescribed in Sections 4-102 and 4-103 of the Illinois Vehicle Code shall notify the Secretary of State of that adjudication and the notice shall constitute sufficient grounds for revoking that minor's driver's license or permit as provided in Section 6-205 of the Illinois Vehicle Code; no minor shall be considered a criminal by reason thereof, nor shall any such adjudication be considered a conviction.
(Source: P.A. 90-590, eff. 1-1-99.)

(705 ILCS 405/5-155)
Sec. 5-155. Any weapon in possession of a minor found to be a delinquent under Section 5-105 for an offense involving the use of a weapon or for being in possession of a weapon during the commission of an offense shall be confiscated and disposed of by the juvenile court whether the weapon is the property of the minor or his or her parent or guardian. Disposition of the weapon by the court shall be in accordance with Section 24-6 of the Criminal Code of 2012.
(Source: P.A. 97-1150, eff. 1-25-13.)

(705 ILCS 405/5-160)
Sec. 5-160. Liability for injury, loss, or tortious acts. Neither the State or any unit of local government, probation department, or public or community service program or site, nor any official, volunteer, or employee of the State or a unit of local government, probation department, public or community service program or site acting in the course of his or her official duties shall be liable for any injury or loss a person might receive while performing public or community service as ordered either (1) by the court or (2) by any duly authorized station adjustment or probation adjustment, teen court, community mediation, or other administrative diversion program authorized by this Act for a violation of a penal statute of this State or a local government ordinance (whether penal, civil, or quasi-criminal) or for a traffic offense, nor shall they be liable for any tortious acts of any person performing public or community service, except for wilful, wanton misconduct or gross negligence on the part of the governmental unit, probation department, or public or community service program or site or on the part of the official, volunteer, or employee.
(Source: P.A. 91-820, eff. 6-13-00; 92-16, eff. 6-28-01.)

(705 ILCS 405/5-165)
Sec. 5-165. Minor as employee. No minor assigned to a public or community service program by either a court or an authorized diversion program is considered an employee for any purpose, nor is the county board obligated to provide compensation to the minor.
(Source: P.A. 91-820, eff. 6-13-00.)

(705 ILCS 405/5-170)
Sec. 5-170. Representation by counsel.
(a) In a proceeding under this Article, a minor who was under 15 years of age at the time of the commission of an act that if committed by an adult would be a violation of Section 9-1, 9-1.2, 9-2, 9-2.1, 9-3, 9-3.2, 9-3.3, 11-1.20, 11-1.30, 11-1.40, 11-1.50, 11-1.60, 12-13, 12-14, 12-14.1, 12-15, or 12-16 of the Criminal Code of 1961 or the Criminal Code of 2012 must be represented by counsel throughout the entire custodial interrogation of the minor.
(b) In a judicial proceeding under this Article, a minor may not waive the right to the assistance of counsel in his or her defense.
(Source: P.A. 99-882, eff. 1-1-17.)

(705 ILCS 405/Art. V Pt. 2 heading)

(705 ILCS 405/5-201)
Sec. 5-201. Legislative declaration. The General Assembly recognizes that, despite the large investment of resources committed to address the needs of the juvenile justice system of this State, cost of juvenile crime continues to drain the State's existing financial capacity, and exacts traumatic and tragic physical, psychological and economic damage to victims. The General Assembly further recognizes that many adults in the criminal justice system were once delinquents in the juvenile justice system. The General Assembly also recognizes that the most effective juvenile delinquency programs are programs that not only prevent children from entering the juvenile justice system, but also meet local community needs and have substantial community involvement and support. Therefore, it is the belief of the General Assembly that one of the best investments of the scarce resources available to combat crime is in the prevention of delinquency, including prevention of criminal activity by youth gangs. It is the intent of the General Assembly to authorize and encourage each of the counties of the State to establish a comprehensive juvenile justice plan based upon the input of representatives of every affected public or private entity, organization, or group. It is the further intent of the General Assembly that representatives of school systems, the judiciary, law enforcement, and the community acquire a thorough understanding of the role and responsibility that each has in addressing juvenile crime in the community, that the county juvenile justice plan reflect an understanding of the legal and fiscal limits within which the plan must be implemented, and that willingness of the parties to cooperate and collaborate in implementing the plan be explicitly stated. It is the further intent of the General Assembly that county juvenile justice plans form the basis of regional and State juvenile justice plans and that the prevention and treatment resources at the county, regional, and State levels be utilized to the maximum extent possible to implement and further the goals of their respective plans.
(Source: P.A. 90-590, eff. 1-1-99.)

(705 ILCS 405/Art. V Pt. 3 heading)

(705 ILCS 405/5-300)
Sec. 5-300. Legislative Declaration. The General Assembly recognizes that a major component of any continuum for delinquency prevention is a series of immediate interaction programs. It is the belief of the General Assembly that each community or group of communities is best suited to develop and implement immediate intervention programs to identify and redirect delinquent youth. The following programs and procedures for immediate intervention are authorized options for communities, and are not intended to be exclusive or mandated.
(Source: P.A. 90-590, eff. 1-1-99.)

(705 ILCS 405/5-301)
Sec. 5-301. Station adjustments. A minor arrested for any offense or a violation of a condition of previous station adjustment may receive a station adjustment for that arrest as provided herein. In deciding whether to impose a station adjustment, either informal or formal, a juvenile police officer shall consider the following factors:
(A) The seriousness of the alleged offense.
(B) The prior history of delinquency of the minor.
(C) The age of the minor.
(D) The culpability of the minor in committing the

alleged offense.

(E) Whether the offense was committed in an

aggressive or premeditated manner.

(F) Whether the minor used or possessed a deadly

weapon when committing the alleged offenses.

(1) Informal station adjustment.
(a) An informal station adjustment is defined as a

procedure when a juvenile police officer determines that there is probable cause to believe that the minor has committed an offense.

(b) A minor shall receive no more than 3 informal

station adjustments statewide for a misdemeanor offense within 3 years without prior approval from the State's Attorney's Office.

(c) A minor shall receive no more than 3 informal

station adjustments statewide for a felony offense within 3 years without prior approval from the State's Attorney's Office.

(d) A minor shall receive a combined total of no more

than 5 informal station adjustments statewide during his or her minority.

(e) The juvenile police officer may make reasonable

conditions of an informal station adjustment which may include but are not limited to:

(i) Curfew.
(ii) Conditions restricting entry into designated

geographical areas.

(iii) No contact with specified persons.
(iv) School attendance.
(v) Performing up to 25 hours of community

service work.

(vi) Community mediation.
(vii) Teen court or a peer court.
(viii) Restitution limited to 90 days.
(f) If the minor refuses or fails to abide by the

conditions of an informal station adjustment, the juvenile police officer may impose a formal station adjustment or refer the matter to the State's Attorney's Office.

(g) An informal station adjustment does not

constitute an adjudication of delinquency or a criminal conviction. Beginning January 1, 2000, a record shall be maintained with the Department of State Police for informal station adjustments for offenses that would be a felony if committed by an adult, and may be maintained if the offense would be a misdemeanor.

(2) Formal station adjustment.
(a) A formal station adjustment is defined as a

procedure when a juvenile police officer determines that there is probable cause to believe the minor has committed an offense and an admission by the minor of involvement in the offense.

(b) The minor and parent, guardian, or legal

custodian must agree in writing to the formal station adjustment and must be advised of the consequences of violation of any term of the agreement.

(c) The minor and parent, guardian or legal custodian

shall be provided a copy of the signed agreement of the formal station adjustment. The agreement shall include:

(i) The offense which formed the basis of the

formal station adjustment.

(ii) An acknowledgment that the terms of the

formal station adjustment and the consequences for violation have been explained.

(iii) An acknowledgment that the formal station

adjustments record may be expunged under Section 5-915 of this Act.

(iv) An acknowledgement that the minor

understands that his or her admission of involvement in the offense may be admitted into evidence in future court hearings.

(v) A statement that all parties understand the

terms and conditions of formal station adjustment and agree to the formal station adjustment process.

(d) Conditions of the formal station adjustment may

include, but are not limited to:

(i) The time shall not exceed 120 days.
(ii) The minor shall not violate any laws.
(iii) The juvenile police officer may require the

minor to comply with additional conditions for the formal station adjustment which may include but are not limited to:

(a) Attending school.
(b) Abiding by a set curfew.
(c) Payment of restitution.
(d) Refraining from possessing a firearm or

other weapon.

(e) Reporting to a police officer at

designated times and places, including reporting and verification that the minor is at home at designated hours.

(f) Performing up to 25 hours of community

service work.

(g) Refraining from entering designated

geographical areas.

(h) Participating in community mediation.
(i) Participating in teen court or peer court.
(j) Refraining from contact with specified

persons.

(e) A formal station adjustment does not constitute

an adjudication of delinquency or a criminal conviction. Beginning January 1, 2000, a record shall be maintained with the Department of State Police for formal station adjustments.

(f) A minor or the minor's parent, guardian, or legal

custodian, or both the minor and the minor's parent, guardian, or legal custodian, may refuse a formal station adjustment and have the matter referred for court action or other appropriate action.

(g) A minor or the minor's parent, guardian, or legal

custodian, or both the minor and the minor's parent, guardian, or legal custodian, may within 30 days of the commencement of the formal station adjustment revoke their consent and have the matter referred for court action or other appropriate action. This revocation must be in writing and personally served upon the police officer or his or her supervisor.

(h) The admission of the minor as to involvement in

the offense shall be admissible at further court hearings as long as the statement would be admissible under the rules of evidence.

(i) If the minor violates any term or condition of

the formal station adjustment the juvenile police officer shall provide written notice of violation to the minor and the minor's parent, guardian, or legal custodian. After consultation with the minor and the minor's parent, guardian, or legal custodian, the juvenile police officer may take any of the following steps upon violation:

(i) Warn the minor of consequences of continued

violations and continue the formal station adjustment.

(ii) Extend the period of the formal station

adjustment up to a total of 180 days.

(iii) Extend the hours of community service work

up to a total of 40 hours.

(iv) Terminate the formal station adjustment

unsatisfactorily and take no other action.

(v) Terminate the formal station adjustment

unsatisfactorily and refer the matter to the juvenile court.

(j) A minor shall receive no more than 2 formal

station adjustments statewide for a felony offense without the State's Attorney's approval within a 3 year period.

(k) A minor shall receive no more than 3 formal

station adjustments statewide for a misdemeanor offense without the State's Attorney's approval within a 3 year period.

(l) The total for formal station adjustments

statewide within the period of minority may not exceed 4 without the State's Attorney's approval.

(m) If the minor is arrested in a jurisdiction where

the minor does not reside, the formal station adjustment may be transferred to the jurisdiction where the minor does reside upon written agreement of that jurisdiction to monitor the formal station adjustment.

(3) Beginning January 1, 2000, the juvenile police officer making a station adjustment shall assure that information about any offense which would constitute a felony if committed by an adult and may assure that information about a misdemeanor is transmitted to the Department of State Police.
(4) The total number of station adjustments, both formal and informal, shall not exceed 9 without the State's Attorney's approval for any minor arrested anywhere in the State.
(Source: P.A. 99-78, eff. 7-20-15.)

(705 ILCS 405/5-305)
Sec. 5-305. Probation adjustment.
(1) The court may authorize the probation officer to confer in a preliminary conference with a minor who is alleged to have committed an offense, his or her parent, guardian or legal custodian, the victim, the juvenile police officer, the State's Attorney, and other interested persons concerning the advisability of filing a petition under Section 5-520, with a view to adjusting suitable cases without the filing of a petition as provided for in this Article, the probation officer should schedule a conference promptly except when the State's Attorney insists on court action or when the minor has indicated that he or she will demand a judicial hearing and will not comply with a probation adjustment.
(1-b) In any case of a minor who is in custody, the holding of a probation adjustment conference does not operate to prolong temporary custody beyond the period permitted by Section 5-415.
(2) This Section does not authorize any probation officer to compel any person to appear at any conference, produce any papers, or visit any place.
(3) No statement made during a preliminary conference in regard to the offense that is the subject of the conference may be admitted into evidence at an adjudicatory hearing or at any proceeding against the minor under the criminal laws of this State prior to his or her conviction under those laws.
(4) When a probation adjustment is appropriate, the probation officer shall promptly formulate a written, non-judicial adjustment plan following the initial conference.
(5) Non-judicial probation adjustment plans include but are not limited to the following:
(a) up to 6 months informal supervision within the

family;

(b) up to 12 months informal supervision with a

probation officer involved which may include any conditions of probation provided in Section 5-715;

(c) up to 6 months informal supervision with release

to a person other than a parent;

(d) referral to special educational, counseling, or

other rehabilitative social or educational programs;

(e) referral to residential treatment programs;
(f) participation in a public or community service

program or activity; and

(g) any other appropriate action with the consent of

the minor and a parent.

(6) The factors to be considered by the probation officer in formulating a non-judicial probation adjustment plan shall be the same as those limited in subsection (4) of Section 5-405.
(7) Beginning January 1, 2000, the probation officer who imposes a probation adjustment plan shall assure that information about an offense which would constitute a felony if committed by an adult, and may assure that information about a misdemeanor offense, is transmitted to the Department of State Police.
(8) If the minor fails to comply with any term or condition of the non-judicial probation adjustment, the matter shall be referred to the State's Attorney for determination of whether a petition under this Article shall be filed.
(Source: P.A. 98-892, eff. 1-1-15.)

(705 ILCS 405/5-310)
Sec. 5-310. Community mediation program.
(1) Program purpose. The purpose of community mediation is to provide a system by which minors who commit delinquent acts may be dealt with in a speedy and informal manner at the community or neighborhood level. The goal is to make the juvenile understand the seriousness of his or her actions and the effect that a crime has on the minor, his or her family, his or her victim and his or her community. In addition, this system offers a method to reduce the ever-increasing instances of delinquent acts while permitting the judicial system to deal effectively with cases that are more serious in nature.
(2) Community mediation panels. The State's Attorney, or an entity designated by the State's Attorney, may establish community mediation programs designed to provide citizen participation in addressing juvenile delinquency. The State's Attorney, or his or her designee, shall maintain a list of qualified persons who have agreed to serve as community mediators. To the maximum extent possible, panel membership shall reflect the social-economic, racial and ethnic make-up of the community in which the panel sits. The panel shall consist of members with a diverse background in employment, education and life experience.
(3) Community mediation cases.
(a) Community mediation programs shall provide one or

more community mediation panels to informally hear cases that are referred by a police officer as a station adjustment, or a probation officer as a probation adjustment, or referred by the State's Attorney as a diversion from prosecution.

(b) Minors who are offered the opportunity to

participate in the program must admit responsibility for the offense to be eligible for the program.

(4) Disposition of cases. Subsequent to any hearing held, the community mediation panel may:
(a) Refer the minor for placement in a

community-based nonresidential program.

(b) Refer the minor or the minor's family to

community counseling.

(c) Require the minor to perform up to 100 hours of

community service.

(d) Require the minor to make restitution in money or

in kind in a case involving property damage; however, the amount of restitution shall not exceed the amount of actual damage to property.

(e) Require the minor and his or her parent,

guardian, or legal custodian to undergo an approved screening for substance abuse or use, or both. If the screening indicates a need, a drug and alcohol assessment of the minor and his or her parent, guardian, or legal custodian shall be conducted by an entity licensed by the Department of Human Services, as a successor to the Department of Alcoholism and Substance Abuse. The minor and his or her parent, guardian, or legal custodian shall adhere to and complete all recommendations to obtain drug and alcohol treatment and counseling resulting from the assessment.

(f) Require the minor to attend school.
(g) Require the minor to attend tutorial sessions.
(h) Impose any other restrictions or sanctions that

are designed to encourage responsible and acceptable behavior and are agreed upon by the participants of the community mediation proceedings.

(5) The agreement shall run no more than 6 months. All community mediation panel members and observers are required to sign the following oath of confidentiality prior to commencing community mediation proceedings:
"I solemnly swear or affirm that I will not

divulge, either by words or signs, any information about the case which comes to my knowledge in the course of a community mediation presentation and that I will keep secret all proceedings which may be held in my presence.

Further, I understand that if I break

confidentiality by telling anyone else the names of community mediation participants, except for information pertaining to the community mediation panelists themselves, or any other specific details of the case which may identify that juvenile, I will no longer be able to serve as a community mediation panel member or observer."

(6) The State's Attorney shall adopt rules and procedures governing administration of the program.
(Source: P.A. 90-590, eff. 1-1-99.)

(705 ILCS 405/5-315)
Sec. 5-315. Teen court. The county board or corporate authorities of a municipality, or both, may create or contract with a community based organization for teen court programs.
(Source: P.A. 90-590, eff. 1-1-99.)

(705 ILCS 405/5-325)
Sec. 5-325. Reports to the State's Attorney. Upon the request of the State's Attorney in the county where it is alleged that a minor has committed a crime, any school or law enforcement agency that has knowledge of those allegations shall forward information or a report concerning the incident to the State's Attorney, provided that the information is not currently protected by any privilege recognized by law or by decision, rule, or order of the Illinois Supreme Court.
(Source: P.A. 90-590, eff. 1-1-99.)

(705 ILCS 405/5-330)
Sec. 5-330. State's Attorney's discretion to prosecute. Nothing in this Article shall divest the authority of the State's Attorney to file appropriate charges for violations of this Article if he or she has probable cause to believe that the violations have occurred.
(Source: P.A. 90-590, eff. 1-1-99.)

(705 ILCS 405/Art. V Pt. 4 heading)

(705 ILCS 405/5-401)
Sec. 5-401. Arrest and taking into custody of a minor.
(1) A law enforcement officer may, without a warrant,
(a) arrest a minor whom the officer with probable

cause believes to be a delinquent minor; or

(b) take into custody a minor who has been adjudged a

ward of the court and has escaped from any commitment ordered by the court under this Act; or

(c) take into custody a minor whom the officer

reasonably believes has violated the conditions of probation or supervision ordered by the court.

(2) Whenever a petition has been filed under Section 5-520 and the court finds that the conduct and behavior of the minor may endanger the health, person, welfare, or property of the minor or others or that the circumstances of his or her home environment may endanger his or her health, person, welfare or property, a warrant may be issued immediately to take the minor into custody.
(3) Except for minors accused of violation of an order of the court, any minor accused of any act under federal or State law, or a municipal or county ordinance that would not be illegal if committed by an adult, cannot be placed in a jail, municipal lockup, detention center, or secure correctional facility. Juveniles accused with underage consumption and underage possession of alcohol cannot be placed in a jail, municipal lockup, detention center, or correctional facility.
(Source: P.A. 90-590, eff. 1-1-99.)

(705 ILCS 405/5-401.5)
Sec. 5-401.5. When statements by minor may be used.
(a) In this Section, "custodial interrogation" means any interrogation (i) during which a reasonable person in the subject's position would consider himself or herself to be in custody and (ii) during which a question is asked that is reasonably likely to elicit an incriminating response.
In this Section, "electronic recording" includes motion picture, audiotape, videotape, or digital recording.
In this Section, "place of detention" means a building or a police station that is a place of operation for a municipal police department or county sheriff department or other law enforcement agency at which persons are or may be held in detention in connection with criminal charges against those persons or allegations that those persons are delinquent minors.
(a-5) An oral, written, or sign language statement of a minor, who at the time of the commission of the offense was under 18 years of age, is presumed to be inadmissible when the statement is obtained from the minor while the minor is subject to custodial interrogation by a law enforcement officer, State's Attorney, juvenile officer, or other public official or employee prior to the officer, State's Attorney, public official, or employee:
(1) continuously reads to the minor, in its entirety

and without stopping for purposes of a response from the minor or verifying comprehension, the following statement: "You have the right to remain silent. That means you do not have to say anything. Anything you do say can be used against you in court. You have the right to get help from a lawyer. If you cannot pay for a lawyer, the court will get you one for free. You can ask for a lawyer at any time. You have the right to stop this interview at any time."; and

(2) after reading the statement required by paragraph

(1) of this subsection (a-5), the public official or employee shall ask the minor the following questions and wait for the minor's response to each question:

(A) "Do you want to have a lawyer?"
(B) "Do you want to talk to me?"
(b) An oral, written, or sign language statement of a minor who, at the time of the commission of the offense was under the age of 18 years, made as a result of a custodial interrogation conducted at a police station or other place of detention on or after the effective date of this amendatory Act of the 99th General Assembly shall be presumed to be inadmissible as evidence against the minor in any criminal proceeding or juvenile court proceeding, for an act that if committed by an adult would be a misdemeanor offense under Article 11 of the Criminal Code of 2012 or any felony offense unless:
(1) an electronic recording is made of the custodial

interrogation; and

(2) the recording is substantially accurate and not

intentionally altered.

(b-5) (Blank).
(b-10) If, during the course of an electronically recorded custodial interrogation conducted under this Section of a minor who, at the time of the commission of the offense was under the age of 18 years, the minor makes a statement that creates a reasonable suspicion to believe the minor has committed an act that if committed by an adult would be an offense other than an offense required to be recorded under subsection (b), the interrogators may, without the minor's consent, continue to record the interrogation as it relates to the other offense notwithstanding any provision of law to the contrary. Any oral, written, or sign language statement of a minor made as a result of an interrogation under this subsection shall be presumed to be inadmissible as evidence against the minor in any criminal proceeding or juvenile court proceeding, unless the recording is substantially accurate and not intentionally altered.
(c) Every electronic recording made under this Section must be preserved until such time as the minor's adjudication for any offense relating to the statement is final and all direct and habeas corpus appeals are exhausted, or the prosecution of such offenses is barred by law.
(d) If the court finds, by a preponderance of the evidence, that the minor was subjected to a custodial interrogation in violation of this Section, then any statements made by the minor during or following that non-recorded custodial interrogation, even if otherwise in compliance with this Section, are presumed to be inadmissible in any criminal proceeding or juvenile court proceeding against the minor except for the purposes of impeachment.
(e) Nothing in this Section precludes the admission (i) of a statement made by the minor in open court in any criminal proceeding or juvenile court proceeding, before a grand jury, or at a preliminary hearing, (ii) of a statement made during a custodial interrogation that was not recorded as required by this Section because electronic recording was not feasible, (iii) of a voluntary statement, whether or not the result of a custodial interrogation, that has a bearing on the credibility of the accused as a witness, (iv) of a spontaneous statement that is not made in response to a question, (v) of a statement made after questioning that is routinely asked during the processing of the arrest of the suspect, (vi) of a statement made during a custodial interrogation by a suspect who requests, prior to making the statement, to respond to the interrogator's questions only if an electronic recording is not made of the statement, provided that an electronic recording is made of the statement of agreeing to respond to the interrogator's question, only if a recording is not made of the statement, (vii) of a statement made during a custodial interrogation that is conducted out-of-state, (viii) of a statement given in violation of subsection (b) at a time when the interrogators are unaware that a death has in fact occurred, (ix) (blank), or (x) of any other statement that may be admissible under law. The State shall bear the burden of proving, by a preponderance of the evidence, that one of the exceptions described in this subsection (e) is applicable. Nothing in this Section precludes the admission of a statement, otherwise inadmissible under this Section, that is used only for impeachment and not as substantive evidence.
(f) The presumption of inadmissibility of a statement made by a suspect at a custodial interrogation at a police station or other place of detention may be overcome by a preponderance of the evidence that the statement was voluntarily given and is reliable, based on the totality of the circumstances.
(g) Any electronic recording of any statement made by a minor during a custodial interrogation that is compiled by any law enforcement agency as required by this Section for the purposes of fulfilling the requirements of this Section shall be confidential and exempt from public inspection and copying, as provided under Section 7 of the Freedom of Information Act, and the information shall not be transmitted to anyone except as needed to comply with this Section.
(h) A statement, admission, confession, or incriminating information made by or obtained from a minor related to the instant offense, as part of any behavioral health screening, assessment, evaluation, or treatment, whether or not court-ordered, shall not be admissible as evidence against the minor on the issue of guilt only in the instant juvenile court proceeding. The provisions of this subsection (h) are in addition to and do not override any existing statutory and constitutional prohibition on the admission into evidence in delinquency proceedings of information obtained during screening, assessment, or treatment.
(i) The changes made to this Section by Public Act 98-61 apply to statements of a minor made on or after January 1, 2014 (the effective date of Public Act 98-61).
(Source: P.A. 98-61, eff. 1-1-14; 98-547, eff. 1-1-14; 98-756, eff. 7-16-14; 99-882, eff. 1-1-17.)

(705 ILCS 405/5-405)
Sec. 5-405. Duty of officer; admissions by minor.
(1) A law enforcement officer who arrests a minor with a warrant shall immediately make a reasonable attempt to notify the parent or other person legally responsible for the minor's care or the person with whom the minor resides that the minor has been arrested and where he or she is being held. The minor shall be delivered without unnecessary delay to the court or to the place designated by rule or order of court for the reception of minors.
(2) A law enforcement officer who arrests a minor without a warrant under Section 5-401 shall, if the minor is not released, immediately make a reasonable attempt to notify the parent or other person legally responsible for the minor's care or the person with whom the minor resides that the minor has been arrested and where the minor is being held; and the law enforcement officer shall without unnecessary delay take the minor to the nearest juvenile police officer designated for these purposes in the county of venue or shall surrender the minor to a juvenile police officer in the city or village where the offense is alleged to have been committed. If a minor is taken into custody for an offense which would be a misdemeanor if committed by an adult, the law enforcement officer, upon determining the true identity of the minor, may release the minor to the parent or other person legally responsible for the minor's care or the person with whom the minor resides. If a minor is so released, the law enforcement officer shall promptly notify a juvenile police officer of the circumstances of the custody and release.
(3) The juvenile police officer may take one of the following actions:
(a) station adjustment and release of the minor;
(b) release the minor to his or her parents and refer

the case to Juvenile Court;

(c) if the juvenile police officer reasonably

believes that there is an urgent and immediate necessity to keep the minor in custody, the juvenile police officer shall deliver the minor without unnecessary delay to the court or to the place designated by rule or order of court for the reception of minors;

(d) any other appropriate action with consent of the

minor or a parent.

(4) The factors to be considered in determining whether to release or keep a minor in custody shall include:
(a) the nature of the allegations against the minor;
(b) the minor's history and present situation;
(c) the history of the minor's family and the

family's present situation;

(d) the educational and employment status of the

minor;

(e) the availability of special resource or community

services to aid or counsel the minor;

(f) the minor's past involvement with and progress in

social programs;

(g) the attitude of complainant and community toward

the minor; and

(h) the present attitude of the minor and family.
(5) The records of law enforcement officers concerning all minors taken into custody under this Act shall be maintained separate from the records of arrests of adults and may not be inspected by or disclosed to the public except pursuant to Section 5-901 and Section 5-905.
(Source: P.A. 90-590, eff. 1-1-99.)

(705 ILCS 405/5-407)
Sec. 5-407. Processing of juvenile in possession of a firearm.
(a) If a law enforcement officer detains a minor pursuant to Section 10-27.1A of the School Code, the officer shall deliver the minor to the nearest juvenile officer, in the manner prescribed by subsection (2) of Section 5-405 of this Act. The juvenile officer shall deliver the minor without unnecessary delay to the court or to the place designated by rule or order of court for the reception of minors. In no event shall the minor be eligible for any other disposition by the juvenile police officer, notwithstanding the provisions of subsection (3) of Section 5-405 of this Act.
(b) Minors shall be brought before a judicial officer within 40 hours, exclusive of Saturdays, Sundays, and court-designated holidays, for a detention hearing to determine whether he or she shall be further held in custody. If the court finds that there is probable cause to believe that the minor is a delinquent minor by virtue of his or her violation of item (4) of subsection (a) of Section 24-1 of the Criminal Code of 1961 or the Criminal Code of 2012 while on school grounds, that finding shall create a presumption that immediate and urgent necessity exists under subdivision (2) of Section 5-501 of this Act. Once the presumption of immediate and urgent necessity has been raised, the burden of demonstrating the lack of immediate and urgent necessity shall be on any party that is opposing detention for the minor. Should the court order detention pursuant to this Section, the minor shall be detained, pending the results of a court-ordered psychological evaluation to determine if the minor is a risk to himself, herself, or others. Upon receipt of the psychological evaluation, the court shall review the determination regarding the existence of urgent and immediate necessity. The court shall consider the psychological evaluation in conjunction with the other factors identified in subdivision (2) of Section 5-501 of this Act in order to make a de novo determination regarding whether it is a matter of immediate and urgent necessity for the protection of the minor or of the person or property of another that the minor be detained or placed in a shelter care facility. In addition to the pre-trial conditions found in Section 5-505 of this Act, the court may order the minor to receive counseling and any other services recommended by the psychological evaluation as a condition for release of the minor.
(c) Upon making a determination that the student presents a risk to himself, herself, or others, the court shall issue an order restraining the student from entering the property of the school if he or she has been suspended or expelled from the school as a result of possessing a firearm. The order shall restrain the student from entering the school and school owned or leased property, including any conveyance owned, leased, or contracted by the school to transport students to or from school or a school-related activity. The order shall remain in effect until such time as the court determines that the student no longer presents a risk to himself, herself, or others.
(d) Psychological evaluations ordered pursuant to subsection (b) of this Section and statements made by the minor during the course of these evaluations, shall not be admissible on the issue of delinquency during the course of any adjudicatory hearing held under this Act.
(e) In this Section:
"School" means any public or private elementary or secondary school.
"School grounds" includes the real property comprising any school, any conveyance owned, leased, or contracted by a school to transport students to or from school or a school-related activity, or any public way within 1,000 feet of the real property comprising any school.
(Source: P.A. 99-258, eff. 1-1-16.)

(705 ILCS 405/5-410)
Sec. 5-410. Non-secure custody or detention.
(1) Any minor arrested or taken into custody pursuant to this Act who requires care away from his or her home but who does not require physical restriction shall be given temporary care in a foster family home or other shelter facility designated by the court.
(2) (a) Any minor 10 years of age or older arrested pursuant to this Act where there is probable cause to believe that the minor is a delinquent minor and that (i) secured custody is a matter of immediate and urgent necessity for the protection of the minor or of the person or property of another, (ii) the minor is likely to flee the jurisdiction of the court, or (iii) the minor was taken into custody under a warrant, may be kept or detained in an authorized detention facility. A minor under 13 years of age shall not be admitted, kept, or detained in a detention facility unless a local youth service provider, including a provider through the Comprehensive Community Based Youth Services network, has been contacted and has not been able to accept the minor. No minor under 12 years of age shall be detained in a county jail or a municipal lockup for more than 6 hours.
(b) The written authorization of the probation officer or detention officer (or other public officer designated by the court in a county having 3,000,000 or more inhabitants) constitutes authority for the superintendent of any juvenile detention home to detain and keep a minor for up to 40 hours, excluding Saturdays, Sundays and court-designated holidays. These records shall be available to the same persons and pursuant to the same conditions as are law enforcement records as provided in Section 5-905.
(b-4) The consultation required by subsection (b-5) shall not be applicable if the probation officer or detention officer (or other public officer designated by the court in a county having 3,000,000 or more inhabitants) utilizes a scorable detention screening instrument, which has been developed with input by the State's Attorney, to determine whether a minor should be detained, however, subsection (b-5) shall still be applicable where no such screening instrument is used or where the probation officer, detention officer (or other public officer designated by the court in a county having 3,000,000 or more inhabitants) deviates from the screening instrument.
(b-5) Subject to the provisions of subsection (b-4), if a probation officer or detention officer (or other public officer designated by the court in a county having 3,000,000 or more inhabitants) does not intend to detain a minor for an offense which constitutes one of the following offenses he or she shall consult with the State's Attorney's Office prior to the release of the minor: first degree murder, second degree murder, involuntary manslaughter, criminal sexual assault, aggravated criminal sexual assault, aggravated battery with a firearm as described in Section 12-4.2 or subdivision (e)(1), (e)(2), (e)(3), or (e)(4) of Section 12-3.05, aggravated or heinous battery involving permanent disability or disfigurement or great bodily harm, robbery, aggravated robbery, armed robbery, vehicular hijacking, aggravated vehicular hijacking, vehicular invasion, arson, aggravated arson, kidnapping, aggravated kidnapping, home invasion, burglary, or residential burglary.
(c) Except as otherwise provided in paragraph (a), (d), or (e), no minor shall be detained in a county jail or municipal lockup for more than 12 hours, unless the offense is a crime of violence in which case the minor may be detained up to 24 hours. For the purpose of this paragraph, "crime of violence" has the meaning ascribed to it in Section 1-10 of the Alcoholism and Other Drug Abuse and Dependency Act.
(i) The period of detention is deemed to have begun

once the minor has been placed in a locked room or cell or handcuffed to a stationary object in a building housing a county jail or municipal lockup. Time spent transporting a minor is not considered to be time in detention or secure custody.

(ii) Any minor so confined shall be under periodic

supervision and shall not be permitted to come into or remain in contact with adults in custody in the building.

(iii) Upon placement in secure custody in a jail or

lockup, the minor shall be informed of the purpose of the detention, the time it is expected to last and the fact that it cannot exceed the time specified under this Act.

(iv) A log shall be kept which shows the offense

which is the basis for the detention, the reasons and circumstances for the decision to detain and the length of time the minor was in detention.

(v) Violation of the time limit on detention in a

county jail or municipal lockup shall not, in and of itself, render inadmissible evidence obtained as a result of the violation of this time limit. Minors under 18 years of age shall be kept separate from confined adults and may not at any time be kept in the same cell, room or yard with adults confined pursuant to criminal law. Persons 18 years of age and older who have a petition of delinquency filed against them may be confined in an adult detention facility. In making a determination whether to confine a person 18 years of age or older who has a petition of delinquency filed against the person, these factors, among other matters, shall be considered:

(A) The age of the person;
(B) Any previous delinquent or criminal history

of the person;

(C) Any previous abuse or neglect history of the

person; and

(D) Any mental health or educational history of

the person, or both.

(d) (i) If a minor 12 years of age or older is confined in a county jail in a county with a population below 3,000,000 inhabitants, then the minor's confinement shall be implemented in such a manner that there will be no contact by sight, sound or otherwise between the minor and adult prisoners. Minors 12 years of age or older must be kept separate from confined adults and may not at any time be kept in the same cell, room, or yard with confined adults. This paragraph (d)(i) shall only apply to confinement pending an adjudicatory hearing and shall not exceed 40 hours, excluding Saturdays, Sundays and court designated holidays. To accept or hold minors during this time period, county jails shall comply with all monitoring standards adopted by the Department of Corrections and training standards approved by the Illinois Law Enforcement Training Standards Board.
(ii) To accept or hold minors, 12 years of age or older, after the time period prescribed in paragraph (d)(i) of this subsection (2) of this Section but not exceeding 7 days including Saturdays, Sundays and holidays pending an adjudicatory hearing, county jails shall comply with all temporary detention standards adopted by the Department of Corrections and training standards approved by the Illinois Law Enforcement Training Standards Board.
(iii) To accept or hold minors 12 years of age or older, after the time period prescribed in paragraphs (d)(i) and (d)(ii) of this subsection (2) of this Section, county jails shall comply with all county juvenile detention standards adopted by the Department of Juvenile Justice.
(e) When a minor who is at least 15 years of age is prosecuted under the criminal laws of this State, the court may enter an order directing that the juvenile be confined in the county jail. However, any juvenile confined in the county jail under this provision shall be separated from adults who are confined in the county jail in such a manner that there will be no contact by sight, sound or otherwise between the juvenile and adult prisoners.
(f) For purposes of appearing in a physical lineup, the minor may be taken to a county jail or municipal lockup under the direct and constant supervision of a juvenile police officer. During such time as is necessary to conduct a lineup, and while supervised by a juvenile police officer, the sight and sound separation provisions shall not apply.
(g) For purposes of processing a minor, the minor may be taken to a County Jail or municipal lockup under the direct and constant supervision of a law enforcement officer or correctional officer. During such time as is necessary to process the minor, and while supervised by a law enforcement officer or correctional officer, the sight and sound separation provisions shall not apply.
(3) If the probation officer or State's Attorney (or such other public officer designated by the court in a county having 3,000,000 or more inhabitants) determines that the minor may be a delinquent minor as described in subsection (3) of Section 5-105, and should be retained in custody but does not require physical restriction, the minor may be placed in non-secure custody for up to 40 hours pending a detention hearing.
(4) Any minor taken into temporary custody, not requiring secure detention, may, however, be detained in the home of his or her parent or guardian subject to such conditions as the court may impose.
(5) The changes made to this Section by Public Act 98-61 apply to a minor who has been arrested or taken into custody on or after January 1, 2014 (the effective date of Public Act 98-61).
(Source: P.A. 98-61, eff. 1-1-14; 98-685, eff. 1-1-15; 98-756, eff. 7-16-14; 99-254, eff. 1-1-16.)

(705 ILCS 405/5-415)
Sec. 5-415. Setting of detention or shelter care hearing; release.
(1) Unless sooner released, a minor alleged to be a delinquent minor taken into temporary custody must be brought before a judicial officer within 40 hours for a detention or shelter care hearing to determine whether he or she shall be further held in custody. If a minor alleged to be a delinquent minor taken into custody is hospitalized or is receiving treatment for a physical or mental condition, and is unable to be brought before a judicial officer for a detention or shelter care hearing, the 40 hour period will not commence until the minor is released from the hospital or place of treatment. If the minor gives false information to law enforcement officials regarding the minor's identity or age, the 40 hour period will not commence until the court rules that the minor is subject to this Act and not subject to prosecution under the Criminal Code of 1961 or the Criminal Code of 2012. Any other delay attributable to a minor alleged to be a delinquent minor who is taken into temporary custody shall act to toll the 40 hour time period. The 40 hour time period shall be tolled to allow counsel for the minor to prepare for the detention or shelter care hearing, upon a motion filed by such counsel and granted by the court. In all cases, the 40 hour time period is exclusive of Saturdays, Sundays and court-designated holidays.
(2) If the State's Attorney or probation officer (or other public officer designated by the court in a county having more than 3,000,000 inhabitants) determines that the minor should be retained in custody, he or she shall cause a petition to be filed as provided in Section 5-520 of this Article, and the clerk of the court shall set the matter for hearing on the detention or shelter care hearing calendar. Immediately upon the filing of a petition in the case of a minor retained in custody, the court shall cause counsel to be appointed to represent the minor. When a parent, legal guardian, custodian, or responsible relative is present and so requests, the detention or shelter care hearing shall be held immediately if the court is in session and the State is ready to proceed, otherwise at the earliest feasible time. In no event shall a detention or shelter care hearing be held until the minor has had adequate opportunity to consult with counsel. The probation officer or such other public officer designated by the court in a county having more than 3,000,000 inhabitants shall notify the minor's parent, legal guardian, custodian, or responsible relative of the time and place of the hearing. The notice may be given orally.
(3) The minor must be released from custody at the expiration of the 40 hour period specified by this Section if not brought before a judicial officer within that period.
(4) After the initial 40 hour period has lapsed, the court may review the minor's custodial status at any time prior to the trial or sentencing hearing. If during this time period new or additional information becomes available concerning the minor's conduct, the court may conduct a hearing to determine whether the minor should be placed in a detention or shelter care facility. If the court finds that there is probable cause that the minor is a delinquent minor and that it is a matter of immediate and urgent necessity for the protection of the minor or of the person or property of another, or that he or she is likely to flee the jurisdiction of the court, the court may order that the minor be placed in detention or shelter care.
(Source: P.A. 97-1150, eff. 1-25-13.)

(705 ILCS 405/Art. V Pt. 5 heading)

(705 ILCS 405/5-501)
Sec. 5-501. Detention or shelter care hearing. At the appearance of the minor before the court at the detention or shelter care hearing, the court shall receive all relevant information and evidence, including affidavits concerning the allegations made in the petition. Evidence used by the court in its findings or stated in or offered in connection with this Section may be by way of proffer based on reliable information offered by the State or minor. All evidence shall be admissible if it is relevant and reliable regardless of whether it would be admissible under the rules of evidence applicable at a trial. No hearing may be held unless the minor is represented by counsel and no hearing shall be held until the minor has had adequate opportunity to consult with counsel.
(1) If the court finds that there is not probable cause to believe that the minor is a delinquent minor it shall release the minor and dismiss the petition.
(2) If the court finds that there is probable cause to believe that the minor is a delinquent minor, the minor, his or her parent, guardian, custodian and other persons able to give relevant testimony may be examined before the court. The court may also consider any evidence by way of proffer based upon reliable information offered by the State or the minor. All evidence, including affidavits, shall be admissible if it is relevant and reliable regardless of whether it would be admissible under the rules of evidence applicable at trial. After such evidence is presented, the court may enter an order that the minor shall be released upon the request of a parent, guardian or legal custodian if the parent, guardian or custodian appears to take custody.
If the court finds that it is a matter of immediate and urgent necessity for the protection of the minor or of the person or property of another that the minor be detained or placed in a shelter care facility or that he or she is likely to flee the jurisdiction of the court, the court may prescribe detention or shelter care and order that the minor be kept in a suitable place designated by the court or in a shelter care facility designated by the Department of Children and Family Services or a licensed child welfare agency; otherwise it shall release the minor from custody. If the court prescribes shelter care, then in placing the minor, the Department or other agency shall, to the extent compatible with the court's order, comply with Section 7 of the Children and Family Services Act. In making the determination of the existence of immediate and urgent necessity, the court shall consider among other matters: (a) the nature and seriousness of the alleged offense; (b) the minor's record of delinquency offenses, including whether the minor has delinquency cases pending; (c) the minor's record of willful failure to appear following the issuance of a summons or warrant; (d) the availability of non-custodial alternatives, including the presence of a parent, guardian or other responsible relative able and willing to provide supervision and care for the minor and to assure his or her compliance with a summons. If the minor is ordered placed in a shelter care facility of a licensed child welfare agency, the court shall, upon request of the agency, appoint the appropriate agency executive temporary custodian of the minor and the court may enter such other orders related to the temporary custody of the minor as it deems fit and proper.
The order together with the court's findings of fact in support of the order shall be entered of record in the court.
Once the court finds that it is a matter of immediate and urgent necessity for the protection of the minor that the minor be placed in a shelter care facility, the minor shall not be returned to the parent, custodian or guardian until the court finds that the placement is no longer necessary for the protection of the minor.
(3) Only when there is reasonable cause to believe that the minor taken into custody is a delinquent minor may the minor be kept or detained in a facility authorized for juvenile detention. This Section shall in no way be construed to limit subsection (4).
(4) Minors 12 years of age or older must be kept separate from confined adults and may not at any time be kept in the same cell, room or yard with confined adults. This paragraph (4):
(a) shall only apply to confinement pending an

adjudicatory hearing and shall not exceed 40 hours, excluding Saturdays, Sundays, and court designated holidays. To accept or hold minors during this time period, county jails shall comply with all monitoring standards adopted by the Department of Corrections and training standards approved by the Illinois Law Enforcement Training Standards Board.

(b) To accept or hold minors, 12 years of age or

older, after the time period prescribed in clause (a) of subsection (4) of this Section but not exceeding 7 days including Saturdays, Sundays, and holidays, pending an adjudicatory hearing, county jails shall comply with all temporary detention standards adopted by the Department of Corrections and training standards approved by the Illinois Law Enforcement Training Standards Board.

(c) To accept or hold minors 12 years of age or

older, after the time period prescribed in clause (a) and (b), of this subsection county jails shall comply with all county juvenile detention standards adopted by the Department of Juvenile Justice.

(5) If the minor is not brought before a judicial officer within the time period as specified in Section 5-415 the minor must immediately be released from custody.
(6) If neither the parent, guardian or legal custodian appears within 24 hours to take custody of a minor released from detention or shelter care, then the clerk of the court shall set the matter for rehearing not later than 7 days after the original order and shall issue a summons directed to the parent, guardian or legal custodian to appear. At the same time the probation department shall prepare a report on the minor. If a parent, guardian or legal custodian does not appear at such rehearing, the judge may enter an order prescribing that the minor be kept in a suitable place designated by the Department of Human Services or a licensed child welfare agency. The time during which a minor is in custody after being released upon the request of a parent, guardian or legal custodian shall be considered as time spent in detention for purposes of scheduling the trial.
(7) Any party, including the State, the temporary custodian, an agency providing services to the minor or family under a service plan pursuant to Section 8.2 of the Abused and Neglected Child Reporting Act, foster parent, or any of their representatives, may file a motion to modify or vacate a temporary custody order or vacate a detention or shelter care order on any of the following grounds:
(a) It is no longer a matter of immediate and urgent

necessity that the minor remain in detention or shelter care; or

(b) There is a material change in the circumstances

of the natural family from which the minor was removed; or

(c) A person, including a parent, relative or legal

guardian, is capable of assuming temporary custody of the minor; or

(d) Services provided by the Department of Children

and Family Services or a child welfare agency or other service provider have been successful in eliminating the need for temporary custody.

The clerk shall set the matter for hearing not later than 14 days after such motion is filed. In the event that the court modifies or vacates a temporary order but does not vacate its finding of probable cause, the court may order that appropriate services be continued or initiated in behalf of the minor and his or her family.
(8) Whenever a petition has been filed under Section 5-520 the court can, at any time prior to trial or sentencing, order that the minor be placed in detention or a shelter care facility after the court conducts a hearing and finds that the conduct and behavior of the minor may endanger the health, person, welfare, or property of himself or others or that the circumstances of his or her home environment may endanger his or her health, person, welfare or property.
(Source: P.A. 98-685, eff. 1-1-15.)

(705 ILCS 405/5-505)
Sec. 5-505. Pre-trial conditions order.
(1) If a minor is charged with the commission of a delinquent act, at any appearance of the minor before the court prior to trial, the court may conduct a hearing to determine whether the minor should be required to do any of the following:
(a) not violate any criminal statute of any

jurisdiction;

(b) make a report to and appear in person before any

person or agency as directed by the court;

(c) refrain from possessing a firearm or other

dangerous weapon, or an automobile;

(d) reside with his or her parents or in a foster

home;

(e) attend school;
(f) attend a non-residential program for youth;
(g) comply with curfew requirements as designated by

the court;

(h) refrain from entering into a designated

geographic area except upon terms as the court finds appropriate. The terms may include consideration of the purpose of the entry, the time of day, other persons accompanying the minor, advance approval by the court, and any other terms the court may deem appropriate;

(i) refrain from having any contact, directly or

indirectly, with certain specified persons or particular types of persons, including but not limited to members of street gangs and drug users or dealers;

(j) comply with any other conditions as may be

ordered by the court.

No hearing may be held unless the minor is represented by counsel. If the court determines that there is probable cause to believe the minor is a delinquent minor and that it is in the best interests of the minor that the court impose any or all of the conditions listed in paragraphs (a) through (j) of this subsection (1), then the court shall order the minor to abide by all of the conditions ordered by the court.
(2) If the court issues a pre-trial conditions order as provided in subsection (1), the court shall inform the minor and provide a copy of the pre-trial conditions order effective under this Section.
(3) The provisions of the pre-trial conditions order issued under this Section may be continued through the sentencing hearing if the court deems the action reasonable and necessary. Nothing in this Section shall preclude the minor from applying to the court at any time for modification or dismissal of the order or the State's Attorney from applying to the court at any time for additional provisions under the pre-trial conditions order, modification of the order, or dismissal of the order.
(Source: P.A. 90-590, eff. 1-1-99.)

(705 ILCS 405/5-510)
Sec. 5-510. Restraining order against juvenile.
(1) If a minor is charged with the commission of a delinquent act, the court may conduct a hearing to determine whether an order shall be issued against the minor restraining the minor from harassing, molesting, intimidating, retaliating against, or tampering with a witness to or a victim of the delinquent act charged. No hearing may be held unless the minor is represented by counsel. If the court determines that there is probable cause to believe that the minor is a delinquent minor and that it is a matter of immediate and urgent necessity for the protection of a witness to or a victim of the delinquent act charged against the minor, the court may issue a restraining order against the minor restraining the minor from harassing, molesting, intimidating, retaliating against, or tampering with the witness or victim. The order together with the court's finding of fact in support of the order shall be entered of record in the court.
(2) If the court issues a restraining order as provided in subsection (1), the court shall inform the minor of the restraining order effective under this Section.
(3) The provisions of the restraining order issued under this Section may be continued by the court after the sentencing hearing if the court deems the action reasonable and necessary. Nothing in this Section shall preclude the minor from applying to the court at any time for modification or dismissal of the order or the State's Attorney from applying to the court at any time for additional provisions under the restraining order, modification of the order, or dismissal of the order.
(Source: P.A. 90-590, eff. 1-1-99.)

(705 ILCS 405/5-515)
Sec. 5-515. Medical and dental treatment and care. At all times during temporary custody, detention or shelter care, the court may authorize a physician, a hospital or any other appropriate health care provider to provide medical, dental or surgical procedures if those procedures are necessary to safeguard the minor's life or health. If the minor is covered under an existing medical or dental plan, the county shall be reimbursed for the expenses incurred for such services as if the minor were not held in temporary custody, detention, or shelter care.
(Source: P.A. 90-590, eff. 1-1-99.)

(705 ILCS 405/5-520)
Sec. 5-520. Petition; supplemental petitions.
(1) The State's Attorney may file, or the court on its own motion may direct the filing through the State's Attorney of, a petition in respect to a minor under this Act. The petition and all subsequent court documents shall be entitled "In the interest of ...., a minor".
(2) The petition shall be verified but the statements may be made upon information and belief. It shall allege that the minor is delinquent and set forth (a) facts sufficient to bring the minor under Section 5-120; (b) the name, age and residence of the minor; (c) the names and residences of his parents; (d) the name and residence of his or her guardian or legal custodian or the person or persons having custody or control of the minor, or of the nearest known relative if no parent, guardian or legal custodian can be found; and (e) if the minor upon whose behalf the petition is brought is detained or sheltered in custody, the date on which detention or shelter care was ordered by the court or the date set for a detention or shelter care hearing. If any of the facts required by this subsection (2) are not known by the petitioner, the petition shall so state.
(3) The petition must pray that the minor be adjudged a ward of the court and may pray generally for relief available under this Act. The petition need not specify any proposed disposition following adjudication of wardship.
(4) At any time before dismissal of the petition or before final closing and discharge under Section 5-750, one or more supplemental petitions may be filed (i) alleging new offenses or (ii) alleging violations of orders entered by the court in the delinquency proceeding.
(Source: P.A. 90-590, eff. 1-1-99.)

(705 ILCS 405/5-525)
Sec. 5-525. Service.
(1) Service by summons.
(a) Upon the commencement of a delinquency

prosecution, the clerk of the court shall issue a summons with a copy of the petition attached. The summons shall be directed to the minor's parent, guardian or legal custodian and to each person named as a respondent in the petition, except that summons need not be directed (i) to a minor respondent under 8 years of age for whom the court appoints a guardian ad litem if the guardian ad litem appears on behalf of the minor in any proceeding under this Act, or (ii) to a parent who does not reside with the minor, does not make regular child support payments to the minor, to the minor's other parent, or to the minor's legal guardian or custodian pursuant to a support order, and has not communicated with the minor on a regular basis.

(b) The summons must contain a statement that the

minor is entitled to have an attorney present at the hearing on the petition, and that the clerk of the court should be notified promptly if the minor desires to be represented by an attorney but is financially unable to employ counsel.

(c) The summons shall be issued under the seal of the

court, attested in and signed with the name of the clerk of the court, dated on the day it is issued, and shall require each respondent to appear and answer the petition on the date set for the adjudicatory hearing.

(d) The summons may be served by any law enforcement

officer, coroner or probation officer, even though the officer is the petitioner. The return of the summons with endorsement of service by the officer is sufficient proof of service.

(e) Service of a summons and petition shall be made

by: (i) leaving a copy of the summons and petition with the person summoned at least 3 days before the time stated in the summons for appearance; (ii) leaving a copy at his or her usual place of abode with some person of the family, of the age of 10 years or upwards, and informing that person of the contents of the summons and petition, provided, the officer or other person making service shall also send a copy of the summons in a sealed envelope with postage fully prepaid, addressed to the person summoned at his or her usual place of abode, at least 3 days before the time stated in the summons for appearance; or (iii) leaving a copy of the summons and petition with the guardian or custodian of a minor, at least 3 days before the time stated in the summons for appearance. If the guardian or legal custodian is an agency of the State of Illinois, proper service may be made by leaving a copy of the summons and petition with any administrative employee of the agency designated by the agency to accept the service of summons and petitions. The certificate of the officer or affidavit of the person that he or she has sent the copy pursuant to this Section is sufficient proof of service.

(f) When a parent or other person, who has signed a

written promise to appear and bring the minor to court or who has waived or acknowledged service, fails to appear with the minor on the date set by the court, a bench warrant may be issued for the parent or other person, the minor, or both.

(2) Service by certified mail or publication.
(a) If service on individuals as provided in

subsection (1) is not made on any respondent within a reasonable time or if it appears that any respondent resides outside the State, service may be made by certified mail. In that case the clerk shall mail the summons and a copy of the petition to that respondent by certified mail marked for delivery to addressee only. The court shall not proceed with the adjudicatory hearing until 5 days after the mailing. The regular return receipt for certified mail is sufficient proof of service.

(b) If service upon individuals as provided in

subsection (1) is not made on any respondents within a reasonable time or if any person is made a respondent under the designation of "All Whom It May Concern", or if service cannot be made because the whereabouts of a respondent are unknown, service may be made by publication. The clerk of the court as soon as possible shall cause publication to be made once in a newspaper of general circulation in the county where the action is pending. Service by publication is not required in any case when the person alleged to have legal custody of the minor has been served with summons personally or by certified mail, but the court may not enter any order or judgment against any person who cannot be served with process other than by publication unless service by publication is given or unless that person appears. Failure to provide service by publication to a non-custodial parent whose whereabouts are unknown shall not deprive the court of jurisdiction to proceed with a trial or a plea of delinquency by the minor. When a minor has been detained or sheltered under Section 5-501 of this Act and summons has not been served personally or by certified mail within 20 days from the date of the order of court directing such detention or shelter care, the clerk of the court shall cause publication. Service by publication shall be substantially as follows:

"A, B, C, D, (here giving the names of the named

respondents, if any) and to All Whom It May Concern (if there is any respondent under that designation):

Take notice that on (insert date) a petition was

filed under the Juvenile Court Act of 1987 by .... in the circuit court of .... county entitled 'In the interest of ...., a minor', and that in .... courtroom at .... on (insert date) at the hour of ...., or as soon thereafter as this cause may be heard, an adjudicatory hearing will be held upon the petition to have the child declared to be a ward of the court under that Act. The court has authority in this proceeding to take from you the custody and guardianship of the minor.

Now, unless you appear at the hearing and show

cause against the petition, the allegations of the petition may stand admitted as against you and each of you, and an order or judgment entered.

........................................
Clerk
Dated (insert the date of publication)"
(c) The clerk shall also at the time of the

publication of the notice send a copy of the notice by mail to each of the respondents on account of whom publication is made at his or her last known address. The certificate of the clerk that he or she has mailed the notice is evidence of that mailing. No other publication notice is required. Every respondent notified by publication under this Section must appear and answer in open court at the hearing. The court may not proceed with the adjudicatory hearing until 10 days after service by publication on any custodial parent, guardian or legal custodian of a minor alleged to be delinquent.

(d) If it becomes necessary to change the date set

for the hearing in order to comply with this Section, notice of the resetting of the date must be given, by certified mail or other reasonable means, to each respondent who has been served with summons personally or by certified mail.

(3) Once jurisdiction has been established over a

party, further service is not required and notice of any subsequent proceedings in that prosecution shall be made in accordance with provisions of Section 5-530.

(4) The appearance of the minor's parent, guardian or

legal custodian, or a person named as a respondent in a petition, in any proceeding under this Act shall constitute a waiver of service and submission to the jurisdiction of the court. A copy of the petition shall be provided to the person at the time of his or her appearance.

(Source: P.A. 90-590, eff. 1-1-99; 91-357, eff. 7-29-99.)

(705 ILCS 405/5-530)
Sec. 5-530. Notice.
(1) A party presenting a supplemental or amended petition or motion to the court shall provide the other parties with a copy of any supplemental or amended petition, motion or accompanying affidavit not yet served upon that party, and shall file proof of that service, in accordance with subsections (2), (3), and (4) of this Section. Written notice of the date, time and place of the hearing, shall be provided to all parties in accordance with local court rules.
(2)(a) On whom made. If a party is represented by an attorney of record, service shall be made upon the attorney. Otherwise service shall be made upon the party.
(b) Method. Papers shall be served as follows:
(1) by delivering them to the attorney or party

personally;

(2) by leaving them in the office of the attorney

with his or her clerk, or with a person in charge of the office; or if a party is not represented by counsel, by leaving them at his or her residence with a family member of the age of 10 years or upwards;

(3) by depositing them in the United States post

office or post-office box enclosed in an envelope, plainly addressed to the attorney at his or her business address, or to the party at his or her business address or residence, with postage fully pre-paid; or

(4) by transmitting them via facsimile machine to the

office of the attorney or party, who has consented to receiving service by facsimile transmission. Briefs filed in reviewing courts shall be served in accordance with Supreme Court Rule.

(i) A party or attorney electing to serve

pleading by facsimile must include on the certificate of service transmitted the telephone number of the sender's facsimile transmitting device. Use of service by facsimile shall be deemed consent by that party or attorney to receive service by facsimile transmission. Any party may rescind consent of service by facsimile transmission in a case by filing with the court and serving a notice on all parties or their attorneys who have filed appearances that facsimile service will not be accepted. A party or attorney who has rescinded consent to service by facsimile transmission in a case may not serve another party or attorney by facsimile transmission in that case.

(ii) Each page of notices and documents

transmitted by facsimile pursuant to this rule should bear the circuit court number, the title of the document, and the page number.

(c) Multiple parties or attorneys. In cases in which there are 2 or more minor-respondents who appear by different attorneys, service on all papers shall be made on the attorney for each of the parties. If one attorney appears for several parties, he or she is entitled to only one copy of any paper served upon him or her by the opposite side. When more than one attorney appears for a party, service of a copy upon one of them is sufficient.
(3)(a) Filing. When service of a paper is required, proof of service shall be filed with the clerk.
(b) Manner of Proof. Service is proved:
(i) by written acknowledgement signed by the person

served;

(ii) in case of service by personal delivery, by

certificate of the attorney, or affidavit of a person, other than an attorney, who made delivery;

(iii) in case of service by mail, by certificate of

the attorney, or affidavit of a person other than the attorney, who deposited the paper in the mail, stating the time and place of mailing, the complete address which appeared on the envelope, and the fact that proper postage was pre-paid; or

(iv) in case of service by facsimile transmission, by

certificate of the attorney or affidavit of a person other than the attorney, who transmitted the paper via facsimile machine, stating the time and place of transmission, the telephone number to which the transmission was sent and the number of pages transmitted.

(c) Effective date of service by mail. Service by mail is complete 4 days after mailing.
(d) Effective date of service by facsimile transmission. Service by facsimile machine is complete on the first court day following transmission.
(Source: P.A. 99-642, eff. 7-28-16.)

(705 ILCS 405/Art. V Pt. 6 heading)

(705 ILCS 405/5-601)
Sec. 5-601. Trial.
(1) When a petition has been filed alleging that the minor is a delinquent, a trial must be held within 120 days of a written demand for such hearing made by any party, except that when the State, without success, has exercised due diligence to obtain evidence material to the case and there are reasonable grounds to believe that the evidence may be obtained at a later date, the court may, upon motion by the State, continue the trial for not more than 30 additional days.
(2) If a minor respondent has multiple delinquency petitions pending against him or her in the same county and simultaneously demands a trial upon more than one delinquency petition pending against him or her in the same county, he or she shall receive a trial or have a finding, after waiver of trial, upon at least one such petition before expiration relative to any of the pending petitions of the period described by this Section. All remaining petitions thus pending against the minor respondent shall be adjudicated within 160 days from the date on which a finding relative to the first petition prosecuted is rendered under Section 5-620 of this Article, or, if the trial upon the first petition is terminated without a finding and there is no subsequent trial, or adjudication after waiver of trial, on the first petition within a reasonable time, the minor shall receive a trial upon all of the remaining petitions within 160 days from the date on which the trial, or finding after waiver of trial, on the first petition is concluded. If either such period of 160 days expires without the commencement of trial, or adjudication after waiver of trial, of any of the remaining pending petitions, the petition or petitions shall be dismissed and barred for want of prosecution unless the delay is occasioned by any of the reasons described in this Section.
(3) When no such trial is held within the time required by subsections (1) and (2) of this Section, the court shall, upon motion by any party, dismiss the petition with prejudice.
(4) Without affecting the applicability of the tolling and multiple prosecution provisions of subsections (8) and (2) of this Section when a petition has been filed alleging that the minor is a delinquent and the minor is in detention or shelter care, the trial shall be held within 30 calendar days after the date of the order directing detention or shelter care, or the earliest possible date in compliance with the provisions of Section 5-525 as to the custodial parent, guardian or legal custodian, but no later than 45 calendar days from the date of the order of the court directing detention or shelter care. When the petition alleges the minor has committed an offense involving a controlled substance as defined in the Illinois Controlled Substances Act or methamphetamine as defined in the Methamphetamine Control and Community Protection Act, the court may, upon motion of the State, continue the trial for receipt of a confirmatory laboratory report for up to 45 days after the date of the order directing detention or shelter care. When the petition alleges the minor committed an offense that involves the death of, great bodily harm to or sexual assault or aggravated criminal sexual abuse on a victim, the court may, upon motion of the State, continue the trial for not more than 70 calendar days after the date of the order directing detention or shelter care.
Any failure to comply with the time limits of this Section shall require the immediate release of the minor from detention, and the time limits set forth in subsections (1) and (2) shall apply.
(5) If the court determines that the State, without success, has exercised due diligence to obtain the results of DNA testing that is material to the case, and that there are reasonable grounds to believe that the results may be obtained at a later date, the court may continue the cause on application of the State for not more than 120 additional days. The court may also extend the period of detention of the minor for not more than 120 additional days.
(6) If the State's Attorney makes a written request that a proceeding be designated an extended juvenile jurisdiction prosecution, and the minor is in detention, the period the minor can be held in detention pursuant to subsection (4), shall be extended an additional 30 days after the court determines whether the proceeding will be designated an extended juvenile jurisdiction prosecution or the State's Attorney withdraws the request for extended juvenile jurisdiction prosecution.
(7) When the State's Attorney files a motion for waiver of jurisdiction pursuant to Section 5-805, and the minor is in detention, the period the minor can be held in detention pursuant to subsection (4), shall be extended an additional 30 days if the court denies motion for waiver of jurisdiction or the State's Attorney withdraws the motion for waiver of jurisdiction.
(8) The period in which a trial shall be held as prescribed by subsections (1), (2), (3), (4), (5), (6), or (7) of this Section is tolled by: (i) delay occasioned by the minor; (ii) a continuance allowed pursuant to Section 114-4 of the Code of Criminal Procedure of 1963 after the court's determination of the minor's incapacity for trial; (iii) an interlocutory appeal; (iv) an examination of fitness ordered pursuant to Section 104-13 of the Code of Criminal Procedure of 1963; (v) a fitness hearing; or (vi) an adjudication of unfitness for trial. Any such delay shall temporarily suspend, for the time of the delay, the period within which a trial must be held as prescribed by subsections (1), (2), (4), (5), and (6) of this Section. On the day of expiration of the delays the period shall continue at the point at which the time was suspended.
(9) Nothing in this Section prevents the minor or the minor's parents, guardian or legal custodian from exercising their respective rights to waive the time limits set forth in this Section.
(Source: P.A. 94-556, eff. 9-11-05.)

(705 ILCS 405/5-605)
Sec. 5-605. Trials, pleas, guilty but mentally ill and not guilty by reason of insanity.
(1) Method of trial. All delinquency proceedings shall be heard by the court except those proceedings under this Act where the right to trial by jury is specifically set forth. At any time a minor may waive his or her right to trial by jury.
(2) Pleas of guilty and guilty but mentally ill.
(a) Before or during trial, a plea of guilty may be

accepted when the court has informed the minor of the consequences of his or her plea and of the maximum penalty provided by law which may be imposed upon acceptance of the plea. Upon acceptance of a plea of guilty, the court shall determine the factual basis of a plea.

(b) Before or during trial, a plea of guilty but

mentally ill may be accepted by the court when:

(i) the minor has undergone an examination by a

clinical psychologist or psychiatrist and has waived his or her right to trial; and

(ii) the judge has examined the psychiatric or

psychological report or reports; and

(iii) the judge has held a hearing, at which

either party may present evidence, on the issue of the minor's mental health and, at the conclusion of the hearing, is satisfied that there is a factual basis that the minor was mentally ill at the time of the offense to which the plea is entered.

(3) Trial by the court.
(a) A trial shall be conducted in the presence of the

minor unless he or she waives the right to be present. At the trial, the court shall consider the question whether the minor is delinquent. The standard of proof and the rules of evidence in the nature of criminal proceedings in this State are applicable to that consideration.

(b) Upon conclusion of the trial the court shall

enter a general finding, except that, when the affirmative defense of insanity has been presented during the trial and acquittal is based solely upon the defense of insanity, the court shall enter a finding of not guilty by reason of insanity. In the event of a finding of not guilty by reason of insanity, a hearing shall be held pursuant to the Mental Health and Developmental Disabilities Code to determine whether the minor is subject to involuntary admission.

(c) When the minor has asserted a defense of

insanity, the court may find the minor guilty but mentally ill if, after hearing all of the evidence, the court finds that:

(i) the State has proven beyond a reasonable

doubt that the minor is guilty of the offense charged; and

(ii) the minor has failed to prove his or her

insanity as required in subsection (b) of Section 3-2 of the Criminal Code of 2012, and subsections (a), (b) and (e) of Section 6-2 of the Criminal Code of 2012; and

(iii) the minor has proven by a preponderance of

the evidence that he was mentally ill, as defined in subsections (c) and (d) of Section 6-2 of the Criminal Code of 2012 at the time of the offense.

(4) Trial by court and jury.
(a) Questions of law shall be decided by the court

and questions of fact by the jury.

(b) The jury shall consist of 12 members.
(c) Upon request the parties shall be furnished with

a list of prospective jurors with their addresses if known.

(d) Each party may challenge jurors for cause. If a

prospective juror has a physical impairment, the court shall consider the prospective juror's ability to perceive and appreciate the evidence when considering a challenge for cause.

(e) A minor tried alone shall be allowed 7 peremptory

challenges; except that, in a single trial of more than one minor, each minor shall be allowed 5 peremptory challenges. If several charges against a minor or minors are consolidated for trial, each minor shall be allowed peremptory challenges upon one charge only, which single charge shall be the charge against that minor authorizing the greatest maximum penalty. The State shall be allowed the same number of peremptory challenges as all of the minors.

(f) After examination by the court, the jurors may be

examined, passed upon, accepted and tendered by opposing counsel as provided by Supreme Court Rules.

(g) After the jury is impaneled and sworn, the court

may direct the selection of 2 alternate jurors who shall take the same oath as the regular jurors. Each party shall have one additional peremptory challenge for each alternate juror. If before the final submission of a cause a member of the jury dies or is discharged, he or she shall be replaced by an alternate juror in the order of selection.

(h) A trial by the court and jury shall be conducted

in the presence of the minor unless he or she waives the right to be present.

(i) After arguments of counsel the court shall

instruct the jury as to the law.

(j) Unless the affirmative defense of insanity has

been presented during the trial, the jury shall return a general verdict as to each offense charged. When the affirmative defense of insanity has been presented during the trial, the court shall provide the jury not only with general verdict forms but also with a special verdict form of not guilty by reason of insanity, as to each offense charged, and in the event the court shall separately instruct the jury that a special verdict of not guilty by reason of insanity may be returned instead of a general verdict but the special verdict requires a unanimous finding by the jury that the minor committed the acts charged but at the time of the commission of those acts the minor was insane. In the event of a verdict of not guilty by reason of insanity, a hearing shall be held pursuant to the Mental Health and Developmental Disabilities Code to determine whether the minor is subject to involuntary admission. When the affirmative defense of insanity has been presented during the trial, the court, where warranted by the evidence, shall also provide the jury with a special verdict form of guilty but mentally ill, as to each offense charged and shall separately instruct the jury that a special verdict of guilty but mentally ill may be returned instead of a general verdict, but that the special verdict requires a unanimous finding by the jury that: (i) the State has proven beyond a reasonable doubt that the minor is guilty of the offense charged; and (ii) the minor has failed to prove his or her insanity as required in subsection (b) of Section 3-2 of the Criminal Code of 2012 and subsections (a), (b) and (e) of Section 6-2 of the Criminal Code of 2012; and (iii) the minor has proven by a preponderance of the evidence that he or she was mentally ill, as defined in subsections (c) and (d) of Section 6-2 of the Criminal Code of 2012 at the time of the offense.

(k) When, at the close of the State's evidence or at

the close of all of the evidence, the evidence is insufficient to support a finding or verdict of guilty the court may and on motion of the minor shall make a finding or direct the jury to return a verdict of not guilty, enter a judgment of acquittal and discharge the minor.

(l) When the jury retires to consider its verdict, an

officer of the court shall be appointed to keep them together and to prevent conversation between the jurors and others; however, if any juror is deaf, the jury may be accompanied by and may communicate with a court-appointed interpreter during its deliberations. Upon agreement between the State and minor or his or her counsel, and the parties waive polling of the jury, the jury may seal and deliver its verdict to the clerk of the court, separate, and then return the verdict in open court at its next session.

(m) In a trial, any juror who is a member of a panel

or jury which has been impaneled and sworn as a panel or as a jury shall be permitted to separate from other jurors during every period of adjournment to a later day, until final submission of the cause to the jury for determination, except that no such separation shall be permitted in any trial after the court, upon motion by the minor or the State or upon its own motion, finds a probability that prejudice to the minor or to the State will result from the separation.

(n) The members of the jury shall be entitled to take

notes during the trial, and the sheriff of the county in which the jury is sitting shall provide them with writing materials for this purpose. The notes shall remain confidential, and shall be destroyed by the sheriff after the verdict has been returned or a mistrial declared.

(o) A minor tried by the court and jury shall only be

found guilty, guilty but mentally ill, not guilty or not guilty by reason of insanity, upon the unanimous verdict of the jury.

(Source: P.A. 97-1150, eff. 1-25-13.)

(705 ILCS 405/5-610)
Sec. 5-610. Guardian ad litem and appointment of attorney.
(1) The court may appoint a guardian ad litem for the minor whenever it finds that there may be a conflict of interest between the minor and his or her parent, guardian or legal custodian or that it is otherwise in the minor's interest to do so.
(2) Unless the guardian ad litem is an attorney, he or she shall be represented by counsel.
(3) The reasonable fees of a guardian ad litem appointed under this Section shall be fixed by the court and charged to the parents of the minor, to the extent they are able to pay. If the parents are unable to pay those fees, they shall be paid from the general fund of the county.
(4) If, during the court proceedings, the parents, guardian, or legal custodian prove that he or she has an actual conflict of interest with the minor in that delinquency proceeding and that the parents, guardian, or legal custodian are indigent, the court shall appoint a separate attorney for that parent, guardian, or legal custodian.
(5) A guardian ad litem appointed under this Section for a minor who is in the custody or guardianship of the Department of Children and Family Services or who has an open intact family services case with the Department of Children and Family Services is entitled to receive copies of any and all classified reports of child abuse or neglect made pursuant to the Abused and Neglected Child Reporting Act in which the minor, who is the subject of the report under the Abused and Neglected Child Reporting Act, is also a minor for whom the guardian ad litem is appointed under this Act. The Department of Children and Family Services' obligation under this subsection to provide reports to a guardian ad litem for a minor with an open intact family services case applies only if the guardian ad litem notified the Department in writing of the representation.
(Source: P.A. 100-158, eff. 1-1-18.)

(705 ILCS 405/5-615)
Sec. 5-615. Continuance under supervision.
(1) The court may enter an order of continuance under supervision for an offense other than first degree murder, a Class X felony or a forcible felony:
(a) upon an admission or stipulation by the

appropriate respondent or minor respondent of the facts supporting the petition and before the court makes a finding of delinquency, and in the absence of objection made in open court by the minor, his or her parent, guardian, or legal custodian, the minor's attorney or the State's Attorney; or

(b) upon a finding of delinquency and after

considering the circumstances of the offense and the history, character, and condition of the minor, if the court is of the opinion that:

(i) the minor is not likely to commit further

crimes;

(ii) the minor and the public would be best

served if the minor were not to receive a criminal record; and

(iii) in the best interests of justice an order

of continuance under supervision is more appropriate than a sentence otherwise permitted under this Act.

(2) (Blank).
(3) Nothing in this Section limits the power of the court to order a continuance of the hearing for the production of additional evidence or for any other proper reason.
(4) When a hearing where a minor is alleged to be a delinquent is continued pursuant to this Section, the period of continuance under supervision may not exceed 24 months. The court may terminate a continuance under supervision at any time if warranted by the conduct of the minor and the ends of justice or vacate the finding of delinquency or both.
(5) When a hearing where a minor is alleged to be delinquent is continued pursuant to this Section, the court may, as conditions of the continuance under supervision, require the minor to do any of the following:
(a) not violate any criminal statute of any

jurisdiction;

(b) make a report to and appear in person before any

person or agency as directed by the court;

(c) work or pursue a course of study or vocational

training;

(d) undergo medical or psychotherapeutic treatment

rendered by a therapist licensed under the provisions of the Medical Practice Act of 1987, the Clinical Psychologist Licensing Act, or the Clinical Social Work and Social Work Practice Act, or an entity licensed by the Department of Human Services as a successor to the Department of Alcoholism and Substance Abuse, for the provision of drug addiction and alcoholism treatment;

(e) attend or reside in a facility established for

the instruction or residence of persons on probation;

(f) support his or her dependents, if any;
(g) pay costs;
(h) refrain from possessing a firearm or other

dangerous weapon, or an automobile;

(i) permit the probation officer to visit him or her

at his or her home or elsewhere;

(j) reside with his or her parents or in a foster

home;

(k) attend school;
(k-5) with the consent of the superintendent of the

facility, attend an educational program at a facility other than the school in which the offense was committed if he or she committed a crime of violence as defined in Section 2 of the Crime Victims Compensation Act in a school, on the real property comprising a school, or within 1,000 feet of the real property comprising a school;

(l) attend a non-residential program for youth;
(m) contribute to his or her own support at home or

in a foster home;

(n) perform some reasonable public or community

service;

(o) make restitution to the victim, in the same

manner and under the same conditions as provided in subsection (4) of Section 5-710, except that the "sentencing hearing" referred to in that Section shall be the adjudicatory hearing for purposes of this Section;

(p) comply with curfew requirements as designated by

the court;

(q) refrain from entering into a designated

geographic area except upon terms as the court finds appropriate. The terms may include consideration of the purpose of the entry, the time of day, other persons accompanying the minor, and advance approval by a probation officer;

(r) refrain from having any contact, directly or

indirectly, with certain specified persons or particular types of persons, including but not limited to members of street gangs and drug users or dealers;

(r-5) undergo a medical or other procedure to have a

tattoo symbolizing allegiance to a street gang removed from his or her body;

(s) refrain from having in his or her body the

presence of any illicit drug prohibited by the Cannabis Control Act, the Illinois Controlled Substances Act, or the Methamphetamine Control and Community Protection Act, unless prescribed by a physician, and submit samples of his or her blood or urine or both for tests to determine the presence of any illicit drug; or

(t) comply with any other conditions as may be

ordered by the court.

(6) A minor whose case is continued under supervision under subsection (5) shall be given a certificate setting forth the conditions imposed by the court. Those conditions may be reduced, enlarged, or modified by the court on motion of the probation officer or on its own motion, or that of the State's Attorney, or, at the request of the minor after notice and hearing.
(7) If a petition is filed charging a violation of a condition of the continuance under supervision, the court shall conduct a hearing. If the court finds that a condition of supervision has not been fulfilled, the court may proceed to findings, adjudication, and disposition or adjudication and disposition. The filing of a petition for violation of a condition of the continuance under supervision shall toll the period of continuance under supervision until the final determination of the charge, and the term of the continuance under supervision shall not run until the hearing and disposition of the petition for violation; provided where the petition alleges conduct that does not constitute a criminal offense, the hearing must be held within 30 days of the filing of the petition unless a delay shall continue the tolling of the period of continuance under supervision for the period of the delay.
(8) When a hearing in which a minor is alleged to be a delinquent for reasons that include a violation of Section 21-1.3 of the Criminal Code of 1961 or the Criminal Code of 2012 is continued under this Section, the court shall, as a condition of the continuance under supervision, require the minor to perform community service for not less than 30 and not more than 120 hours, if community service is available in the jurisdiction. The community service shall include, but need not be limited to, the cleanup and repair of the damage that was caused by the alleged violation or similar damage to property located in the municipality or county in which the alleged violation occurred. The condition may be in addition to any other condition.
(8.5) When a hearing in which a minor is alleged to be a delinquent for reasons that include a violation of Section 3.02 or Section 3.03 of the Humane Care for Animals Act or paragraph (d) of subsection (1) of Section 21-1 of the Criminal Code of 1961 or paragraph (4) of subsection (a) of Section 21-1 or the Criminal Code of 2012 is continued under this Section, the court shall, as a condition of the continuance under supervision, require the minor to undergo medical or psychiatric treatment rendered by a psychiatrist or psychological treatment rendered by a clinical psychologist. The condition may be in addition to any other condition.
(9) When a hearing in which a minor is alleged to be a delinquent is continued under this Section, the court, before continuing the case, shall make a finding whether the offense alleged to have been committed either: (i) was related to or in furtherance of the activities of an organized gang or was motivated by the minor's membership in or allegiance to an organized gang, or (ii) is a violation of paragraph (13) of subsection (a) of Section 12-2 or paragraph (2) of subsection (c) of Section 12-2 of the Criminal Code of 1961 or the Criminal Code of 2012, a violation of any Section of Article 24 of the Criminal Code of 1961 or the Criminal Code of 2012, or a violation of any statute that involved the unlawful use of a firearm. If the court determines the question in the affirmative the court shall, as a condition of the continuance under supervision and as part of or in addition to any other condition of the supervision, require the minor to perform community service for not less than 30 hours, provided that community service is available in the jurisdiction and is funded and approved by the county board of the county where the offense was committed. The community service shall include, but need not be limited to, the cleanup and repair of any damage caused by an alleged violation of Section 21-1.3 of the Criminal Code of 1961 or the Criminal Code of 2012 and similar damage to property located in the municipality or county in which the alleged violation occurred. When possible and reasonable, the community service shall be performed in the minor's neighborhood. For the purposes of this Section, "organized gang" has the meaning ascribed to it in Section 10 of the Illinois Streetgang Terrorism Omnibus Prevention Act.
(10) The court shall impose upon a minor placed on supervision, as a condition of the supervision, a fee of $50 for each month of supervision ordered by the court, unless after determining the inability of the minor placed on supervision to pay the fee, the court assesses a lesser amount. The court may not impose the fee on a minor who is placed in the guardianship or custody of the Department of Children and Family Services under this Act while the minor is in placement. The fee shall be imposed only upon a minor who is actively supervised by the probation and court services department. A court may order the parent, guardian, or legal custodian of the minor to pay some or all of the fee on the minor's behalf.
(11) If a minor is placed on supervision for a violation of subsection (a-7) of Section 1 of the Prevention of Tobacco Use by Minors Act, the court may, in its discretion, and upon recommendation by the State's Attorney, order that minor and his or her parents or legal guardian to attend a smoker's education or youth diversion program as defined in that Act if that program is available in the jurisdiction where the offender resides. Attendance at a smoker's education or youth diversion program shall be time-credited against any community service time imposed for any first violation of subsection (a-7) of Section 1 of that Act. In addition to any other penalty that the court may impose for a violation of subsection (a-7) of Section 1 of that Act, the court, upon request by the State's Attorney, may in its discretion require the offender to remit a fee for his or her attendance at a smoker's education or youth diversion program.
For purposes of this Section, "smoker's education program" or "youth diversion program" includes, but is not limited to, a seminar designed to educate a person on the physical and psychological effects of smoking tobacco products and the health consequences of smoking tobacco products that can be conducted with a locality's youth diversion program.
In addition to any other penalty that the court may impose under this subsection (11):
(a) If a minor violates subsection (a-7) of Section 1

of the Prevention of Tobacco Use by Minors Act, the court may impose a sentence of 15 hours of community service or a fine of $25 for a first violation.

(b) A second violation by a minor of subsection (a-7)

of Section 1 of that Act that occurs within 12 months after the first violation is punishable by a fine of $50 and 25 hours of community service.

(c) A third or subsequent violation by a minor of

subsection (a-7) of Section 1 of that Act that occurs within 12 months after the first violation is punishable by a $100 fine and 30 hours of community service.

(d) Any second or subsequent violation not within the

12-month time period after the first violation is punishable as provided for a first violation.

(Source: P.A. 100-159, eff. 8-18-17.)

(705 ILCS 405/5-620)
Sec. 5-620. Findings. After hearing the evidence, the court shall make and note in the minutes of the proceeding a finding of whether or not the minor is guilty. If it finds that the minor is not guilty, the court shall order the petition dismissed and the minor discharged from any detention or restriction previously ordered in such proceeding. If the court finds that the minor is guilty, the court shall then set a time for a sentencing hearing to be conducted under Section 5-705 at which hearing the court shall determine whether it is in the best interests of the minor and the public that he or she be made a ward of the court. To assist the court in making this and other determinations at the sentencing hearing, the court may order that an investigation be conducted and a social investigation report be prepared.
(Source: P.A. 90-590, eff. 1-1-99.)

(705 ILCS 405/5-622)
Sec. 5-622. (Repealed).
(Source: P.A. 96-707, eff. 1-1-10. Repealed by P.A. 100-285, eff. 1-1-18.)

(705 ILCS 405/5-625)
Sec. 5-625. Absence of minor.
(1) When a minor after arrest and an initial court appearance for a felony, fails to appear for trial, at the request of the State and after the State has affirmatively proven through substantial evidence that the minor is willfully avoiding trial, the court may commence trial in the absence of the minor. The absent minor must be represented by retained or appointed counsel. If trial had previously commenced in the presence of the minor and the minor willfully absents himself for 2 successive court days, the court shall proceed to trial. All procedural rights guaranteed by the United States Constitution, Constitution of the State of Illinois, statutes of the State of Illinois, and rules of court shall apply to the proceedings the same as if the minor were present in court. The court may set the case for a trial which may be conducted under this Section despite the failure of the minor to appear at the hearing at which the trial date is set. When the trial date is set the clerk shall send to the minor, by certified mail at his or her last known address, notice of the new date which has been set for trial. The notification shall be required when the minor was not personally present in open court at the time when the case was set for trial.
(2) The absence of the minor from a trial conducted under this Section does not operate as a bar to concluding the trial, to a finding of guilty resulting from the trial, or to a final disposition of the trial in favor of the minor.
(3) Upon a finding or verdict of not guilty the court shall enter finding for the minor. Upon a finding or verdict of guilty, the court shall set a date for the hearing of post-trial motions and shall hear the motion in the absence of the minor. If post-trial motions are denied, the court shall proceed to conduct a sentencing hearing and to impose a sentence upon the minor. A social investigation is waived if the minor is absent.
(4) A minor who is absent for part of the proceedings of trial, post-trial motions, or sentencing, does not thereby forfeit his or her right to be present at all remaining proceedings.
(5) When a minor who in his or her absence has been either found guilty or sentenced or both found guilty and sentenced appears before the court, he or she must be granted a new trial or a new sentencing hearing if the minor can establish that his or her failure to appear in court was both without his or her fault and due to circumstances beyond his or her control. A hearing with notice to the State's Attorney on the minors request for a new trial or a new sentencing hearing must be held before any such request may be granted. At any such hearing both the minor and the State may present evidence.
(6) If the court grants only the minor's request for a new sentencing hearing, then a new sentencing hearing shall be held in accordance with the provisions of this Article. At any such hearing, both the minor and the State may offer evidence of the minor's conduct during his or her period of absence from the court. The court may impose any sentence authorized by this Article and in the case of an extended juvenile jurisdiction prosecution the Unified Code of Corrections and is not in any way limited or restricted by any sentence previously imposed.
(7) A minor whose motion under subsection (5) for a new trial or new sentencing hearing has been denied may file a notice of appeal from the denial. The notice may also include a request for review of the finding and sentence not vacated by the trial court.
(Source: P.A. 90-590, eff. 1-1-99.)

(705 ILCS 405/Art. V Pt. 7 heading)

(705 ILCS 405/5-701)
Sec. 5-701. Social investigation report. Upon the order of the court, a social investigation report shall be prepared and delivered to the parties at least 3 days prior to the sentencing hearing. The written report of social investigation shall include an investigation and report of the minor's physical and mental history and condition, family situation and background, economic status, education, occupation, personal habits, minor's history of delinquency or criminality or other matters which have been brought to the attention of the juvenile court, information about special resources known to the person preparing the report which might be available to assist in the minor's rehabilitation, and any other matters which may be helpful to the court or which the court directs to be included.
Any minor found to be guilty of a sex offense as defined by the Sex Offender Management Board Act shall be required as part of the social investigation to submit to a sex offender evaluation. The evaluation shall be performed in conformance with the standards developed under the Sex Offender Management Board Act and by an evaluator approved by the Board.
(Source: P.A. 93-616, eff. 1-1-04.)

(705 ILCS 405/5-705)
Sec. 5-705. Sentencing hearing; evidence; continuance.
(1) At the sentencing hearing, the court shall determine whether it is in the best interests of the minor or the public that he or she be made a ward of the court, and, if he or she is to be made a ward of the court, the court shall determine the proper disposition best serving the interests of the minor and the public. All evidence helpful in determining these questions, including oral and written reports, may be admitted and may be relied upon to the extent of its probative value, even though not competent for the purposes of the trial. A record of a prior continuance under supervision under Section 5-615, whether successfully completed or not, is admissible at the sentencing hearing. No order of commitment to the Department of Juvenile Justice shall be entered against a minor before a written report of social investigation, which has been completed within the previous 60 days, is presented to and considered by the court.
(2) Once a party has been served in compliance with Section 5-525, no further service or notice must be given to that party prior to proceeding to a sentencing hearing. Before imposing sentence the court shall advise the State's Attorney and the parties who are present or their counsel of the factual contents and the conclusions of the reports prepared for the use of the court and considered by it, and afford fair opportunity, if requested, to controvert them. Factual contents, conclusions, documents and sources disclosed by the court under this paragraph shall not be further disclosed without the express approval of the court.
(3) On its own motion or that of the State's Attorney, a parent, guardian, legal custodian, or counsel, the court may adjourn the hearing for a reasonable period to receive reports or other evidence and, in such event, shall make an appropriate order for detention of the minor or his or her release from detention subject to supervision by the court during the period of the continuance. In the event the court shall order detention hereunder, the period of the continuance shall not exceed 30 court days. At the end of such time, the court shall release the minor from detention unless notice is served at least 3 days prior to the hearing on the continued date that the State will be seeking an extension of the period of detention, which notice shall state the reason for the request for the extension. The extension of detention may be for a maximum period of an additional 15 court days or a lesser number of days at the discretion of the court. However, at the expiration of the period of extension, the court shall release the minor from detention if a further continuance is granted. In scheduling investigations and hearings, the court shall give priority to proceedings in which a minor is in detention or has otherwise been removed from his or her home before a sentencing order has been made.
(4) When commitment to the Department of Juvenile Justice is ordered, the court shall state the basis for selecting the particular disposition, and the court shall prepare such a statement for inclusion in the record.
(Source: P.A. 94-696, eff. 6-1-06.)

(705 ILCS 405/5-710)
Sec. 5-710. Kinds of sentencing orders.
(1) The following kinds of sentencing orders may be made in respect of wards of the court:
(a) Except as provided in Sections 5-805, 5-810, and

5-815, a minor who is found guilty under Section 5-620 may be:

(i) put on probation or conditional discharge and

released to his or her parents, guardian or legal custodian, provided, however, that any such minor who is not committed to the Department of Juvenile Justice under this subsection and who is found to be a delinquent for an offense which is first degree murder, a Class X felony, or a forcible felony shall be placed on probation;

(ii) placed in accordance with Section 5-740,

with or without also being put on probation or conditional discharge;

(iii) required to undergo a substance abuse

assessment conducted by a licensed provider and participate in the indicated clinical level of care;

(iv) on and after the effective date of this

amendatory Act of the 98th General Assembly and before January 1, 2017, placed in the guardianship of the Department of Children and Family Services, but only if the delinquent minor is under 16 years of age or, pursuant to Article II of this Act, a minor for whom an independent basis of abuse, neglect, or dependency exists. On and after January 1, 2017, placed in the guardianship of the Department of Children and Family Services, but only if the delinquent minor is under 15 years of age or, pursuant to Article II of this Act, a minor for whom an independent basis of abuse, neglect, or dependency exists. An independent basis exists when the allegations or adjudication of abuse, neglect, or dependency do not arise from the same facts, incident, or circumstances which give rise to a charge or adjudication of delinquency;

(v) placed in detention for a period not to

exceed 30 days, either as the exclusive order of disposition or, where appropriate, in conjunction with any other order of disposition issued under this paragraph, provided that any such detention shall be in a juvenile detention home and the minor so detained shall be 10 years of age or older. However, the 30-day limitation may be extended by further order of the court for a minor under age 15 committed to the Department of Children and Family Services if the court finds that the minor is a danger to himself or others. The minor shall be given credit on the sentencing order of detention for time spent in detention under Sections 5-501, 5-601, 5-710, or 5-720 of this Article as a result of the offense for which the sentencing order was imposed. The court may grant credit on a sentencing order of detention entered under a violation of probation or violation of conditional discharge under Section 5-720 of this Article for time spent in detention before the filing of the petition alleging the violation. A minor shall not be deprived of credit for time spent in detention before the filing of a violation of probation or conditional discharge alleging the same or related act or acts. The limitation that the minor shall only be placed in a juvenile detention home does not apply as follows:

Persons 18 years of age and older who have a

petition of delinquency filed against them may be confined in an adult detention facility. In making a determination whether to confine a person 18 years of age or older who has a petition of delinquency filed against the person, these factors, among other matters, shall be considered:

(A) the age of the person;
(B) any previous delinquent or criminal

history of the person;

(C) any previous abuse or neglect history of

the person;

(D) any mental health history of the person;

and

(E) any educational history of the person;
(vi) ordered partially or completely emancipated

in accordance with the provisions of the Emancipation of Minors Act;

(vii) subject to having his or her driver's

license or driving privileges suspended for such time as determined by the court but only until he or she attains 18 years of age;

(viii) put on probation or conditional discharge

and placed in detention under Section 3-6039 of the Counties Code for a period not to exceed the period of incarceration permitted by law for adults found guilty of the same offense or offenses for which the minor was adjudicated delinquent, and in any event no longer than upon attainment of age 21; this subdivision (viii) notwithstanding any contrary provision of the law;

(ix) ordered to undergo a medical or other

procedure to have a tattoo symbolizing allegiance to a street gang removed from his or her body; or

(x) placed in electronic monitoring or home

detention under Part 7A of this Article.

(b) A minor found to be guilty may be committed to

the Department of Juvenile Justice under Section 5-750 if the minor is at least 13 years and under 20 years of age, provided that the commitment to the Department of Juvenile Justice shall be made only if the minor was found guilty of a felony offense or first degree murder. The court shall include in the sentencing order any pre-custody credits the minor is entitled to under Section 5-4.5-100 of the Unified Code of Corrections. The time during which a minor is in custody before being released upon the request of a parent, guardian or legal custodian shall also be considered as time spent in custody.

(c) When a minor is found to be guilty for an offense

which is a violation of the Illinois Controlled Substances Act, the Cannabis Control Act, or the Methamphetamine Control and Community Protection Act and made a ward of the court, the court may enter a disposition order requiring the minor to undergo assessment, counseling or treatment in a substance abuse program approved by the Department of Human Services.

(2) Any sentencing order other than commitment to the Department of Juvenile Justice may provide for protective supervision under Section 5-725 and may include an order of protection under Section 5-730.
(3) Unless the sentencing order expressly so provides, it does not operate to close proceedings on the pending petition, but is subject to modification until final closing and discharge of the proceedings under Section 5-750.
(4) In addition to any other sentence, the court may order any minor found to be delinquent to make restitution, in monetary or non-monetary form, under the terms and conditions of Section 5-5-6 of the Unified Code of Corrections, except that the "presentencing hearing" referred to in that Section shall be the sentencing hearing for purposes of this Section. The parent, guardian or legal custodian of the minor may be ordered by the court to pay some or all of the restitution on the minor's behalf, pursuant to the Parental Responsibility Law. The State's Attorney is authorized to act on behalf of any victim in seeking restitution in proceedings under this Section, up to the maximum amount allowed in Section 5 of the Parental Responsibility Law.
(5) Any sentencing order where the minor is committed or placed in accordance with Section 5-740 shall provide for the parents or guardian of the estate of the minor to pay to the legal custodian or guardian of the person of the minor such sums as are determined by the custodian or guardian of the person of the minor as necessary for the minor's needs. The payments may not exceed the maximum amounts provided for by Section 9.1 of the Children and Family Services Act.
(6) Whenever the sentencing order requires the minor to attend school or participate in a program of training, the truant officer or designated school official shall regularly report to the court if the minor is a chronic or habitual truant under Section 26-2a of the School Code. Notwithstanding any other provision of this Act, in instances in which educational services are to be provided to a minor in a residential facility where the minor has been placed by the court, costs incurred in the provision of those educational services must be allocated based on the requirements of the School Code.
(7) In no event shall a guilty minor be committed to the Department of Juvenile Justice for a period of time in excess of that period for which an adult could be committed for the same act. The court shall include in the sentencing order a limitation on the period of confinement not to exceed the maximum period of imprisonment the court could impose under Article V of the Unified Code of Corrections.
(7.5) In no event shall a guilty minor be committed to the Department of Juvenile Justice or placed in detention when the act for which the minor was adjudicated delinquent would not be illegal if committed by an adult.
(7.6) In no event shall a guilty minor be committed to the Department of Juvenile Justice for an offense which is a Class 4 felony under Section 19-4 (criminal trespass to a residence), 21-1 (criminal damage to property), 21-1.01 (criminal damage to government supported property), 21-1.3 (criminal defacement of property), 26-1 (disorderly conduct), or 31-4 (obstructing justice) of the Criminal Code of 2012.
(7.75) In no event shall a guilty minor be committed to the Department of Juvenile Justice for an offense that is a Class 3 or Class 4 felony violation of the Illinois Controlled Substances Act unless the commitment occurs upon a third or subsequent judicial finding of a violation of probation for substantial noncompliance with court-ordered treatment or programming.
(8) A minor found to be guilty for reasons that include a violation of Section 21-1.3 of the Criminal Code of 1961 or the Criminal Code of 2012 shall be ordered to perform community service for not less than 30 and not more than 120 hours, if community service is available in the jurisdiction. The community service shall include, but need not be limited to, the cleanup and repair of the damage that was caused by the violation or similar damage to property located in the municipality or county in which the violation occurred. The order may be in addition to any other order authorized by this Section.
(8.5) A minor found to be guilty for reasons that include a violation of Section 3.02 or Section 3.03 of the Humane Care for Animals Act or paragraph (d) of subsection (1) of Section 21-1 of the Criminal Code of 1961 or paragraph (4) of subsection (a) of Section 21-1 of the Criminal Code of 2012 shall be ordered to undergo medical or psychiatric treatment rendered by a psychiatrist or psychological treatment rendered by a clinical psychologist. The order may be in addition to any other order authorized by this Section.
(9) In addition to any other sentencing order, the court shall order any minor found to be guilty for an act which would constitute, predatory criminal sexual assault of a child, aggravated criminal sexual assault, criminal sexual assault, aggravated criminal sexual abuse, or criminal sexual abuse if committed by an adult to undergo medical testing to determine whether the defendant has any sexually transmissible disease including a test for infection with human immunodeficiency virus (HIV) or any other identified causative agency of acquired immunodeficiency syndrome (AIDS). Any medical test shall be performed only by appropriately licensed medical practitioners and may include an analysis of any bodily fluids as well as an examination of the minor's person. Except as otherwise provided by law, the results of the test shall be kept strictly confidential by all medical personnel involved in the testing and must be personally delivered in a sealed envelope to the judge of the court in which the sentencing order was entered for the judge's inspection in camera. Acting in accordance with the best interests of the victim and the public, the judge shall have the discretion to determine to whom the results of the testing may be revealed. The court shall notify the minor of the results of the test for infection with the human immunodeficiency virus (HIV). The court shall also notify the victim if requested by the victim, and if the victim is under the age of 15 and if requested by the victim's parents or legal guardian, the court shall notify the victim's parents or the legal guardian, of the results of the test for infection with the human immunodeficiency virus (HIV). The court shall provide information on the availability of HIV testing and counseling at the Department of Public Health facilities to all parties to whom the results of the testing are revealed. The court shall order that the cost of any test shall be paid by the county and may be taxed as costs against the minor.
(10) When a court finds a minor to be guilty the court shall, before entering a sentencing order under this Section, make a finding whether the offense committed either: (a) was related to or in furtherance of the criminal activities of an organized gang or was motivated by the minor's membership in or allegiance to an organized gang, or (b) involved a violation of subsection (a) of Section 12-7.1 of the Criminal Code of 1961 or the Criminal Code of 2012, a violation of any Section of Article 24 of the Criminal Code of 1961 or the Criminal Code of 2012, or a violation of any statute that involved the wrongful use of a firearm. If the court determines the question in the affirmative, and the court does not commit the minor to the Department of Juvenile Justice, the court shall order the minor to perform community service for not less than 30 hours nor more than 120 hours, provided that community service is available in the jurisdiction and is funded and approved by the county board of the county where the offense was committed. The community service shall include, but need not be limited to, the cleanup and repair of any damage caused by a violation of Section 21-1.3 of the Criminal Code of 1961 or the Criminal Code of 2012 and similar damage to property located in the municipality or county in which the violation occurred. When possible and reasonable, the community service shall be performed in the minor's neighborhood. This order shall be in addition to any other order authorized by this Section except for an order to place the minor in the custody of the Department of Juvenile Justice. For the purposes of this Section, "organized gang" has the meaning ascribed to it in Section 10 of the Illinois Streetgang Terrorism Omnibus Prevention Act.
(11) If the court determines that the offense was committed in furtherance of the criminal activities of an organized gang, as provided in subsection (10), and that the offense involved the operation or use of a motor vehicle or the use of a driver's license or permit, the court shall notify the Secretary of State of that determination and of the period for which the minor shall be denied driving privileges. If, at the time of the determination, the minor does not hold a driver's license or permit, the court shall provide that the minor shall not be issued a driver's license or permit until his or her 18th birthday. If the minor holds a driver's license or permit at the time of the determination, the court shall provide that the minor's driver's license or permit shall be revoked until his or her 21st birthday, or until a later date or occurrence determined by the court. If the minor holds a driver's license at the time of the determination, the court may direct the Secretary of State to issue the minor a judicial driving permit, also known as a JDP. The JDP shall be subject to the same terms as a JDP issued under Section 6-206.1 of the Illinois Vehicle Code, except that the court may direct that the JDP be effective immediately.
(12) If a minor is found to be guilty of a violation of subsection (a-7) of Section 1 of the Prevention of Tobacco Use by Minors Act, the court may, in its discretion, and upon recommendation by the State's Attorney, order that minor and his or her parents or legal guardian to attend a smoker's education or youth diversion program as defined in that Act if that program is available in the jurisdiction where the offender resides. Attendance at a smoker's education or youth diversion program shall be time-credited against any community service time imposed for any first violation of subsection (a-7) of Section 1 of that Act. In addition to any other penalty that the court may impose for a violation of subsection (a-7) of Section 1 of that Act, the court, upon request by the State's Attorney, may in its discretion require the offender to remit a fee for his or her attendance at a smoker's education or youth diversion program.
For purposes of this Section, "smoker's education program" or "youth diversion program" includes, but is not limited to, a seminar designed to educate a person on the physical and psychological effects of smoking tobacco products and the health consequences of smoking tobacco products that can be conducted with a locality's youth diversion program.
In addition to any other penalty that the court may impose under this subsection (12):
(a) If a minor violates subsection (a-7) of Section 1

of the Prevention of Tobacco Use by Minors Act, the court may impose a sentence of 15 hours of community service or a fine of $25 for a first violation.

(b) A second violation by a minor of subsection (a-7)

of Section 1 of that Act that occurs within 12 months after the first violation is punishable by a fine of $50 and 25 hours of community service.

(c) A third or subsequent violation by a minor of

subsection (a-7) of Section 1 of that Act that occurs within 12 months after the first violation is punishable by a $100 fine and 30 hours of community service.

(d) Any second or subsequent violation not within the

12-month time period after the first violation is punishable as provided for a first violation.

(Source: P.A. 99-268, eff. 1-1-16; 99-628, eff. 1-1-17; 99-879, eff. 1-1-17; 100-201, eff. 8-18-17; 100-431, eff. 8-25-17.)

(705 ILCS 405/5-715)
Sec. 5-715. Probation.
(1) The period of probation or conditional discharge shall not exceed 5 years or until the minor has attained the age of 21 years, whichever is less, except as provided in this Section for a minor who is found to be guilty for an offense which is first degree murder. The juvenile court may terminate probation or conditional discharge and discharge the minor at any time if warranted by the conduct of the minor and the ends of justice; provided, however, that the period of probation for a minor who is found to be guilty for an offense which is first degree murder shall be at least 5 years.
(1.5) The period of probation for a minor who is found guilty of aggravated criminal sexual assault, criminal sexual assault, or aggravated battery with a firearm shall be at least 36 months. The period of probation for a minor who is found to be guilty of any other Class X felony shall be at least 24 months. The period of probation for a Class 1 or Class 2 forcible felony shall be at least 18 months. Regardless of the length of probation ordered by the court, for all offenses under this paragraph (1.5), the court shall schedule hearings to determine whether it is in the best interest of the minor and public safety to terminate probation after the minimum period of probation has been served. In such a hearing, there shall be a rebuttable presumption that it is in the best interest of the minor and public safety to terminate probation.
(2) The court may as a condition of probation or of conditional discharge require that the minor:
(a) not violate any criminal statute of any

jurisdiction;

(b) make a report to and appear in person before any

person or agency as directed by the court;

(c) work or pursue a course of study or vocational

training;

(d) undergo medical or psychiatric treatment,

rendered by a psychiatrist or psychological treatment rendered by a clinical psychologist or social work services rendered by a clinical social worker, or treatment for drug addiction or alcoholism;

(e) attend or reside in a facility established for

the instruction or residence of persons on probation;

(f) support his or her dependents, if any;
(g) refrain from possessing a firearm or other

dangerous weapon, or an automobile;

(h) permit the probation officer to visit him or her

at his or her home or elsewhere;

(i) reside with his or her parents or in a foster

home;

(j) attend school;
(j-5) with the consent of the superintendent of the

facility, attend an educational program at a facility other than the school in which the offense was committed if he or she committed a crime of violence as defined in Section 2 of the Crime Victims Compensation Act in a school, on the real property comprising a school, or within 1,000 feet of the real property comprising a school;

(k) attend a non-residential program for youth;
(l) make restitution under the terms of subsection

(4) of Section 5-710;

(m) contribute to his or her own support at home or

in a foster home;

(n) perform some reasonable public or community

service;

(o) participate with community corrections programs

including unified delinquency intervention services administered by the Department of Human Services subject to Section 5 of the Children and Family Services Act;

(p) pay costs;
(q) serve a term of home confinement. In addition to

any other applicable condition of probation or conditional discharge, the conditions of home confinement shall be that the minor:

(i) remain within the interior premises of the

place designated for his or her confinement during the hours designated by the court;

(ii) admit any person or agent designated by the

court into the minor's place of confinement at any time for purposes of verifying the minor's compliance with the conditions of his or her confinement; and

(iii) use an approved electronic monitoring

device if ordered by the court subject to Article 8A of Chapter V of the Unified Code of Corrections;

(r) refrain from entering into a designated

geographic area except upon terms as the court finds appropriate. The terms may include consideration of the purpose of the entry, the time of day, other persons accompanying the minor, and advance approval by a probation officer, if the minor has been placed on probation, or advance approval by the court, if the minor has been placed on conditional discharge;

(s) refrain from having any contact, directly or

indirectly, with certain specified persons or particular types of persons, including but not limited to members of street gangs and drug users or dealers;

(s-5) undergo a medical or other procedure to have a

tattoo symbolizing allegiance to a street gang removed from his or her body;

(t) refrain from having in his or her body the

presence of any illicit drug prohibited by the Cannabis Control Act, the Illinois Controlled Substances Act, or the Methamphetamine Control and Community Protection Act, unless prescribed by a physician, and shall submit samples of his or her blood or urine or both for tests to determine the presence of any illicit drug; or

(u) comply with other conditions as may be ordered by

the court.

(3) The court may as a condition of probation or of conditional discharge require that a minor found guilty on any alcohol, cannabis, methamphetamine, or controlled substance violation, refrain from acquiring a driver's license during the period of probation or conditional discharge. If the minor is in possession of a permit or license, the court may require that the minor refrain from driving or operating any motor vehicle during the period of probation or conditional discharge, except as may be necessary in the course of the minor's lawful employment.
(3.5) The court shall, as a condition of probation or of conditional discharge, require that a minor found to be guilty and placed on probation for reasons that include a violation of Section 3.02 or Section 3.03 of the Humane Care for Animals Act or paragraph (4) of subsection (a) of Section 21-1 of the Criminal Code of 2012 undergo medical or psychiatric treatment rendered by a psychiatrist or psychological treatment rendered by a clinical psychologist. The condition may be in addition to any other condition.
(3.10) The court shall order that a minor placed on probation or conditional discharge for a sex offense as defined in the Sex Offender Management Board Act undergo and successfully complete sex offender treatment. The treatment shall be in conformance with the standards developed under the Sex Offender Management Board Act and conducted by a treatment provider approved by the Board. The treatment shall be at the expense of the person evaluated based upon that person's ability to pay for the treatment.
(4) A minor on probation or conditional discharge shall be given a certificate setting forth the conditions upon which he or she is being released.
(5) The court shall impose upon a minor placed on probation or conditional discharge, as a condition of the probation or conditional discharge, a fee of $50 for each month of probation or conditional discharge supervision ordered by the court, unless after determining the inability of the minor placed on probation or conditional discharge to pay the fee, the court assesses a lesser amount. The court may not impose the fee on a minor who is placed in the guardianship or custody of the Department of Children and Family Services under this Act while the minor is in placement. The fee shall be imposed only upon a minor who is actively supervised by the probation and court services department. The court may order the parent, guardian, or legal custodian of the minor to pay some or all of the fee on the minor's behalf.
(5.5) Jurisdiction over an offender may be transferred from the sentencing court to the court of another circuit with the concurrence of both courts. Further transfers or retransfers of jurisdiction are also authorized in the same manner. The court to which jurisdiction has been transferred shall have the same powers as the sentencing court. The probation department within the circuit to which jurisdiction has been transferred, or which has agreed to provide supervision, may impose probation fees upon receiving the transferred offender, as provided in subsection (i) of Section 5-6-3 of the Unified Code of Corrections. For all transfer cases, as defined in Section 9b of the Probation and Probation Officers Act, the probation department from the original sentencing court shall retain all probation fees collected prior to the transfer. After the transfer, all probation fees shall be paid to the probation department within the circuit to which jurisdiction has been transferred.
If the transfer case originated in another state and has been transferred under the Interstate Compact for Juveniles to the jurisdiction of an Illinois circuit court for supervision by an Illinois probation department, probation fees may be imposed only if permitted by the Interstate Commission for Juveniles.
(6) The General Assembly finds that in order to protect the public, the juvenile justice system must compel compliance with the conditions of probation by responding to violations with swift, certain, and fair punishments and intermediate sanctions. The Chief Judge of each circuit shall adopt a system of structured, intermediate sanctions for violations of the terms and conditions of a sentence of supervision, probation or conditional discharge, under this Act.
The court shall provide as a condition of a disposition of probation, conditional discharge, or supervision, that the probation agency may invoke any sanction from the list of intermediate sanctions adopted by the chief judge of the circuit court for violations of the terms and conditions of the sentence of probation, conditional discharge, or supervision, subject to the provisions of Section 5-720 of this Act.
(Source: P.A. 99-879, eff. 1-1-17; 100-159, eff. 8-18-17.)

(705 ILCS 405/5-720)
Sec. 5-720. Probation revocation.
(1) If a petition is filed charging a violation of a condition of probation or of conditional discharge, the court shall:
(a) order the minor to appear; or
(b) order the minor's detention if the court finds

that the detention is a matter of immediate and urgent necessity for the protection of the minor or of the person or property of another or that the minor is likely to flee the jurisdiction of the court, provided that any such detention shall be in a juvenile detention home and the minor so detained shall be 10 years of age or older; and

(c) notify the persons named in the petition under

Section 5-520, in accordance with the provisions of Section 5-530.

In making its detention determination under paragraph (b) of this subsection (1) of this Section, the court may use information in its findings offered at such a hearing by way of proffer based upon reliable information presented by the State, probation officer, or the minor. The filing of a petition for violation of a condition of probation or of conditional discharge shall toll the period of probation or of conditional discharge until the final determination of the charge, and the term of probation or conditional discharge shall not run until the hearing and disposition of the petition for violation.
(2) The court shall conduct a hearing of the alleged violation of probation or of conditional discharge. The minor shall not be held in detention longer than 15 days pending the determination of the alleged violation.
(3) At the hearing, the State shall have the burden of going forward with the evidence and proving the violation by a preponderance of the evidence. The evidence shall be presented in court with the right of confrontation, cross-examination, and representation by counsel.
(4) If the court finds that the minor has violated a condition at any time prior to the expiration or termination of the period of probation or conditional discharge, it may continue him or her on the existing sentence, with or without modifying or enlarging the conditions, or may revoke probation or conditional discharge and impose any other sentence that was available under Section 5-710 at the time of the initial sentence.
(5) The conditions of probation and of conditional discharge may be reduced or enlarged by the court on motion of the probation officer or on its own motion or at the request of the minor after notice and hearing under this Section.
(6) Sentencing after revocation of probation or of conditional discharge shall be under Section 5-705.
(7) Instead of filing a violation of probation or of conditional discharge, the probation officer, with the concurrence of his or her supervisor, may serve on the minor a notice of intermediate sanctions. The notice shall contain the technical violation or violations involved, the date or dates of the violation or violations, and the intermediate sanctions to be imposed. Upon receipt of the notice, the minor shall immediately accept or reject the intermediate sanctions. If the sanctions are accepted, they shall be imposed immediately. If the intermediate sanctions are rejected or the minor does not respond to the notice, a violation of probation or of conditional discharge shall be immediately filed with the court. The State's Attorney and the sentencing court shall be notified of the notice of sanctions. Upon successful completion of the intermediate sanctions, a court may not revoke probation or conditional discharge or impose additional sanctions for the same violation. A notice of intermediate sanctions may not be issued for any violation of probation or conditional discharge which could warrant an additional, separate felony charge.
(Source: P.A. 90-590, eff. 1-1-99.)

(705 ILCS 405/5-725)
Sec. 5-725. Protective supervision. If the sentencing order releases the minor to the custody of his or her parents, guardian or legal custodian, or continues him or her in such custody, the court may place the person having custody of the minor, except for representatives of private or public agencies or governmental departments, under supervision of the probation office. Rules or orders of court shall define the terms and conditions of protective supervision, which may be modified or terminated when the court finds that the best interests of the minor and the public will be served by modifying or terminating protective supervision.
(Source: P.A. 90-590, eff. 1-1-99.)

(705 ILCS 405/5-730)
Sec. 5-730. Order of protection.
(1) The court may make an order of protection in assistance of or as a condition of any other order authorized by this Act. The order of protection may set forth reasonable conditions of behavior to be observed for a specified period. The order may require a person:
(a) to stay away from the home or the minor;
(b) to permit a parent to visit the minor at stated

periods;

(c) to abstain from offensive conduct against the

minor, his or her parent or any person to whom custody of the minor is awarded;

(d) to give proper attention to the care of the home;
(e) to cooperate in good faith with an agency to

which custody of a minor is entrusted by the court or with an agency or association to which the minor is referred by the court;

(f) to prohibit and prevent any contact whatsoever

with the respondent minor by a specified individual or individuals who are alleged in either a criminal or juvenile proceeding to have caused injury to a respondent minor or a sibling of a respondent minor;

(g) to refrain from acts of commission or omission

that tend to make the home not a proper place for the minor.

(2) The court shall enter an order of protection to prohibit and prevent any contact between a respondent minor or a sibling of a respondent minor and any person named in a petition seeking an order of protection who has been convicted of heinous battery or aggravated battery under subdivision (a)(2) of Section 12-3.05, aggravated battery of a child or aggravated battery under subdivision (b)(1) of Section 12-3.05, criminal sexual assault, aggravated criminal sexual assault, predatory criminal sexual assault of a child, criminal sexual abuse, or aggravated criminal sexual abuse as described in the Criminal Code of 1961 or the Criminal Code of 2012, or has been convicted of an offense that resulted in the death of a child, or has violated a previous order of protection under this Section.
(3) When the court issues an order of protection against any person as provided by this Section, the court shall direct a copy of such order to the sheriff of that county. The sheriff shall furnish a copy of the order of protection to the Department of State Police within 24 hours of receipt, in the form and manner required by the Department. The Department of State Police shall maintain a complete record and index of the orders of protection and make this data available to all local law enforcement agencies.
(4) After notice and opportunity for hearing afforded to a person subject to an order of protection, the order may be modified or extended for a further specified period or both or may be terminated if the court finds that the best interests of the minor and the public will be served by the modification, extension, or termination.
(5) An order of protection may be sought at any time during the course of any proceeding conducted under this Act. Any person against whom an order of protection is sought may retain counsel to represent him or her at a hearing, and has rights to be present at the hearing, to be informed prior to the hearing in writing of the contents of the petition seeking a protective order and of the date, place, and time of the hearing, and to cross-examine witnesses called by the petitioner and to present witnesses and argument in opposition to the relief sought in the petition.
(6) Diligent efforts shall be made by the petitioner to serve any person or persons against whom any order of protection is sought with written notice of the contents of the petition seeking a protective order and of the date, place and time at which the hearing on the petition is to be held. When a protective order is being sought in conjunction with a shelter care or detention hearing, if the court finds that the person against whom the protective order is being sought has been notified of the hearing or that diligent efforts have been made to notify the person, the court may conduct a hearing. If a protective order is sought at any time other than in conjunction with a shelter care or detention hearing, the court may not conduct a hearing on the petition in the absence of the person against whom the order is sought unless the petitioner has notified the person by personal service at least 3 days before the hearing or has sent written notice by first class mail to the person's last known address at least 5 days before the hearing.
(7) A person against whom an order of protection is being sought who is neither a parent, guardian, or legal custodian or responsible relative as described in Section 1-5 of this Act or is not a party or respondent as defined in that Section shall not be entitled to the rights provided in that Section. The person does not have a right to appointed counsel or to be present at any hearing other than the hearing in which the order of protection is being sought or a hearing directly pertaining to that order. Unless the court orders otherwise, the person does not have a right to inspect the court file.
(8) All protective orders entered under this Section shall be in writing. Unless the person against whom the order was obtained was present in court when the order was issued, the sheriff, other law enforcement official, or special process server shall promptly serve that order upon that person and file proof of that service, in the manner provided for service of process in civil proceedings. The person against whom the protective order was obtained may seek a modification of the order by filing a written motion to modify the order within 7 days after actual receipt by the person of a copy of the order.
(Source: P.A. 96-1551, Article 1, Section 955, eff. 7-1-11; 96-1551, Article 2, Section 1030, eff. 7-1-11; 97-1109, eff. 1-1-13; 97-1150, eff. 1-25-13.)

(705 ILCS 405/5-735)
Sec. 5-735. Enforcement of orders of protective supervision or of protection.
(1) Orders of protective supervision and orders of protection may be enforced by citation to show cause for contempt of court by reason of any violation of the order and, where protection of the welfare of the minor so requires, by the issuance of a warrant to take the alleged violator into custody and bring him or her before the court.
(2) In any case where an order of protection has been entered, the clerk of the court may issue to the petitioner, to the minor or to any other person affected by the order a certificate stating that an order of protection has been made by the court concerning those persons and setting forth its terms and requirements. The presentation of the certificate to any peace officer authorizes him or her to take into custody a person charged with violating the terms of the order of protection, to bring the person before the court and, within the limits of his or her legal authority as a peace officer, otherwise to aid in securing the protection the order is intended to afford.
(Source: P.A. 90-590, eff. 1-1-99.)

(705 ILCS 405/5-740)
Sec. 5-740. Placement; legal custody or guardianship.
(1) If the court finds that the parents, guardian, or legal custodian of a minor adjudged a ward of the court are unfit or are unable, for some reason other than financial circumstances alone, to care for, protect, train or discipline the minor or are unwilling to do so, and that appropriate services aimed at family preservation and family reunification have been unsuccessful in rectifying the conditions which have led to a finding of unfitness or inability to care for, protect, train or discipline the minor, and that it is in the best interest of the minor to take him or her from the custody of his or her parents, guardian or custodian, the court may:
(a) place him or her in the custody of a suitable

relative or other person;

(b) place him or her under the guardianship of a

probation officer;

(c) commit him or her to an agency for care or

placement, except an institution under the authority of the Department of Juvenile Justice or of the Department of Children and Family Services;

(d) commit him or her to some licensed training

school or industrial school; or

(e) commit him or her to any appropriate institution

having among its purposes the care of delinquent children, including a child protective facility maintained by a child protection district serving the county from which commitment is made, but not including any institution under the authority of the Department of Juvenile Justice or of the Department of Children and Family Services.

(2) When making such placement, the court, wherever possible, shall select a person holding the same religious belief as that of the minor or a private agency controlled by persons of like religious faith of the minor and shall require the Department of Children and Family Services to otherwise comply with Section 7 of the Children and Family Services Act in placing the child. In addition, whenever alternative plans for placement are available, the court shall ascertain and consider, to the extent appropriate in the particular case, the views and preferences of the minor.
(3) When a minor is placed with a suitable relative or other person, the court shall appoint him or her the legal custodian or guardian of the person of the minor. When a minor is committed to any agency, the court shall appoint the proper officer or representative of the proper officer as legal custodian or guardian of the person of the minor. Legal custodians and guardians of the person of the minor have the respective rights and duties set forth in subsection (9) of Section 5-105 except as otherwise provided by order of court; but no guardian of the person may consent to adoption of the minor. An agency whose representative is appointed guardian of the person or legal custodian of the minor may place him or her in any child care facility, but the facility must be licensed under the Child Care Act of 1969 or have been approved by the Department of Children and Family Services as meeting the standards established for such licensing. Like authority and restrictions shall be conferred by the court upon any probation officer who has been appointed guardian of the person of a minor.
(4) No placement by any probation officer or agency whose representative is appointed guardian of the person or legal custodian of a minor may be made in any out of State child care facility unless it complies with the Interstate Compact on the Placement of Children.
(5) The clerk of the court shall issue to the guardian or legal custodian of the person a certified copy of the order of court, as proof of his or her authority. No other process is necessary as authority for the keeping of the minor.
(6) Legal custody or guardianship granted under this Section continues until the court otherwise directs, but not after the minor reaches the age of 21 years except as set forth in Section 5-750.
(Source: P.A. 99-628, eff. 1-1-17.)

(705 ILCS 405/5-745)
Sec. 5-745. Court review.
(1) The court may require any legal custodian or guardian of the person appointed under this Act, including the Department of Juvenile Justice for youth committed under Section 5-750 of this Act, to report periodically to the court or may cite him or her into court and require him or her, or his or her agency, to make a full and accurate report of his or her or its doings in behalf of the minor, including efforts to secure post-release placement of the youth after release from the Department's facilities. The legal custodian or guardian, within 10 days after the citation, shall make the report, either in writing verified by affidavit or orally under oath in open court, or otherwise as the court directs. Upon the hearing of the report the court may remove the legal custodian or guardian and appoint another in his or her stead or restore the minor to the custody of his or her parents or former guardian or legal custodian.
(2) If the Department of Children and Family Services is appointed legal custodian or guardian of a minor under Section 5-740 of this Act, the Department of Children and Family Services shall file updated case plans with the court every 6 months. Every agency which has guardianship of a child shall file a supplemental petition for court review, or review by an administrative body appointed or approved by the court and further order within 18 months of the sentencing order and each 18 months thereafter. The petition shall state facts relative to the child's present condition of physical, mental and emotional health as well as facts relative to his or her present custodial or foster care. The petition shall be set for hearing and the clerk shall mail 10 days notice of the hearing by certified mail, return receipt requested, to the person or agency having the physical custody of the child, the minor and other interested parties unless a written waiver of notice is filed with the petition.
If the minor is in the custody of the Illinois Department of Children and Family Services, pursuant to an order entered under this Article, the court shall conduct permanency hearings as set out in subsections (1), (2), and (3) of Section 2-28 of Article II of this Act.
Rights of wards of the court under this Act are enforceable against any public agency by complaints for relief by mandamus filed in any proceedings brought under this Act.
(3) The minor or any person interested in the minor may apply to the court for a change in custody of the minor and the appointment of a new custodian or guardian of the person or for the restoration of the minor to the custody of his or her parents or former guardian or custodian. In the event that the minor has attained 18 years of age and the guardian or custodian petitions the court for an order terminating his or her guardianship or custody, guardianship or legal custody shall terminate automatically 30 days after the receipt of the petition unless the court orders otherwise. No legal custodian or guardian of the person may be removed without his or her consent until given notice and an opportunity to be heard by the court.
(4) If the minor is committed to the Department of Juvenile Justice under Section 5-750 of this Act, the Department shall notify the court in writing of the occurrence of any of the following:
(a) a critical incident involving a youth committed

to the Department; as used in this paragraph (a), "critical incident" means any incident that involves a serious risk to the life, health, or well-being of the youth and includes, but is not limited to, an accident or suicide attempt resulting in serious bodily harm or hospitalization, psychiatric hospitalization, alleged or suspected abuse, or escape or attempted escape from custody, filed within 10 days of the occurrence;

(b) a youth who has been released by the Prisoner

Review Board but remains in a Department facility solely because the youth does not have an approved aftercare release host site, filed within 10 days of the occurrence;

(c) a youth, except a youth who has been adjudicated

a habitual or violent juvenile offender under Section 5-815 or 5-820 of this Act or committed for first degree murder, who has been held in a Department facility for over one consecutive year; or

(d) if a report has been filed under paragraph (c) of

this subsection, a supplemental report shall be filed every 6 months thereafter.

The notification required by this subsection (4) shall contain a brief description of the incident or situation and a summary of the youth's current physical, mental, and emotional health and the actions the Department took in response to the incident or to identify an aftercare release host site, as applicable. Upon receipt of the notification, the court may require the Department to make a full report under subsection (1) of this Section.
(5) With respect to any report required to be filed with the court under this Section, the Independent Juvenile Ombudsman shall provide a copy to the minor's court appointed guardian ad litem, if the Department has received written notice of the appointment, and to the minor's attorney, if the Department has received written notice of representation from the attorney. If the Department has a record that a guardian has been appointed for the minor and a record of the last known address of the minor's court appointed guardian, the Independent Juvenile Ombudsman shall send a notice to the guardian that the report is available and will be provided by the Independent Juvenile Ombudsman upon request. If the Department has no record regarding the appointment of a guardian for the minor, and the Department's records include the last known addresses of the minor's parents, the Independent Juvenile Ombudsman shall send a notice to the parents that the report is available and will be provided by the Independent Juvenile Ombudsman upon request.
(Source: P.A. 99-628, eff. 1-1-17; 99-664, eff. 1-1-17; 100-201, eff. 8-18-17.)

(705 ILCS 405/5-750)
Sec. 5-750. Commitment to the Department of Juvenile Justice.
(1) Except as provided in subsection (2) of this Section, when any delinquent has been adjudged a ward of the court under this Act, the court may commit him or her to the Department of Juvenile Justice, if it finds that (a) his or her parents, guardian or legal custodian are unfit or are unable, for some reason other than financial circumstances alone, to care for, protect, train or discipline the minor, or are unwilling to do so, and the best interests of the minor and the public will not be served by placement under Section 5-740, or it is necessary to ensure the protection of the public from the consequences of criminal activity of the delinquent; and (b) commitment to the Department of Juvenile Justice is the least restrictive alternative based on evidence that efforts were made to locate less restrictive alternatives to secure confinement and the reasons why efforts were unsuccessful in locating a less restrictive alternative to secure confinement. Before the court commits a minor to the Department of Juvenile Justice, it shall make a finding that secure confinement is necessary, following a review of the following individualized factors:
(A) Age of the minor.
(B) Criminal background of the minor.
(C) Review of results of any assessments of the

minor, including child centered assessments such as the CANS.

(D) Educational background of the minor, indicating

whether the minor has ever been assessed for a learning disability, and if so what services were provided as well as any disciplinary incidents at school.

(E) Physical, mental and emotional health of the

minor, indicating whether the minor has ever been diagnosed with a health issue and if so what services were provided and whether the minor was compliant with services.

(F) Community based services that have been provided

to the minor, and whether the minor was compliant with the services, and the reason the services were unsuccessful.

(G) Services within the Department of Juvenile

Justice that will meet the individualized needs of the minor.

(1.5) Before the court commits a minor to the Department of Juvenile Justice, the court must find reasonable efforts have been made to prevent or eliminate the need for the minor to be removed from the home, or reasonable efforts cannot, at this time, for good cause, prevent or eliminate the need for removal, and removal from home is in the best interests of the minor, the minor's family, and the public.
(2) When a minor of the age of at least 13 years is adjudged delinquent for the offense of first degree murder, the court shall declare the minor a ward of the court and order the minor committed to the Department of Juvenile Justice until the minor's 21st birthday, without the possibility of aftercare release, furlough, or non-emergency authorized absence for a period of 5 years from the date the minor was committed to the Department of Juvenile Justice, except that the time that a minor spent in custody for the instant offense before being committed to the Department of Juvenile Justice shall be considered as time credited towards that 5 year period. Upon release from a Department facility, a minor adjudged delinquent for first degree murder shall be placed on aftercare release until the age of 21, unless sooner discharged from aftercare release or custodianship is otherwise terminated in accordance with this Act or as otherwise provided for by law. Nothing in this subsection (2) shall preclude the State's Attorney from seeking to prosecute a minor as an adult as an alternative to proceeding under this Act.
(3) Except as provided in subsection (2), the commitment of a delinquent to the Department of Juvenile Justice shall be for an indeterminate term which shall automatically terminate upon the delinquent attaining the age of 21 years or upon completion of that period for which an adult could be committed for the same act, whichever occurs sooner, unless the delinquent is sooner discharged from aftercare release or custodianship is otherwise terminated in accordance with this Act or as otherwise provided for by law.
(3.5) Every delinquent minor committed to the Department of Juvenile Justice under this Act shall be eligible for aftercare release without regard to the length of time the minor has been confined or whether the minor has served any minimum term imposed. Aftercare release shall be administered by the Department of Juvenile Justice, under the direction of the Director. Unless sooner discharged, the Department of Juvenile Justice shall discharge a minor from aftercare release upon completion of the following aftercare release terms:
(a) One and a half years from the date a minor is

released from a Department facility, if the minor was committed for a Class X felony;

(b) One year from the date a minor is released

from a Department facility, if the minor was committed for a Class 1 or 2 felony; and

(c) Six months from the date a minor is released

from a Department facility, if the minor was committed for a Class 3 felony or lesser offense.

(4) When the court commits a minor to the Department of Juvenile Justice, it shall order him or her conveyed forthwith to the appropriate reception station or other place designated by the Department of Juvenile Justice, and shall appoint the Director of Juvenile Justice legal custodian of the minor. The clerk of the court shall issue to the Director of Juvenile Justice a certified copy of the order, which constitutes proof of the Director's authority. No other process need issue to warrant the keeping of the minor.
(5) If a minor is committed to the Department of Juvenile Justice, the clerk of the court shall forward to the Department:
(a) the sentencing order;
(b) all reports;
(c) the court's statement of the basis for ordering

the disposition;

(d) any sex offender evaluations;
(e) any risk assessment or substance abuse

treatment eligibility screening and assessment of the minor by an agent designated by the State to provide assessment services for the courts;

(f) the number of days, if any, which the minor

has been in custody and for which he or she is entitled to credit against the sentence, which information shall be provided to the clerk by the sheriff;

(g) any medical or mental health records or

summaries of the minor;

(h) the municipality where the arrest of the minor

occurred, the commission of the offense occurred, and the minor resided at the time of commission; and

(i) all additional matters which the court directs

the clerk to transmit.

(6) Whenever the Department of Juvenile Justice lawfully discharges from its custody and control a minor committed to it, the Director of Juvenile Justice shall petition the court for an order terminating his or her custodianship. The custodianship shall terminate automatically 30 days after receipt of the petition unless the court orders otherwise.
(7) If, while on aftercare release, a minor committed to the Department of Juvenile Justice is charged under the criminal laws of this State with an offense that could result in a sentence of imprisonment within the Department of Corrections, the commitment to the Department of Juvenile Justice and all rights and duties created by that commitment are automatically suspended pending final disposition of the criminal charge. If the minor is found guilty of the criminal charge and sentenced to a term of imprisonment in the penitentiary system of the Department of Corrections, the commitment to the Department of Juvenile Justice shall be automatically terminated. If the criminal charge is dismissed, the minor is found not guilty, or the minor completes a criminal sentence other than imprisonment within the Department of Corrections, the previously imposed commitment to the Department of Juvenile Justice and the full aftercare release term shall be automatically reinstated unless custodianship is sooner terminated. Nothing in this subsection (7) shall preclude the court from ordering another sentence under Section 5-710 of this Act or from terminating the Department's custodianship while the commitment to the Department is suspended.
(Source: P.A. 98-558, eff. 1-1-14; 99-268, eff. 1-1-16.)

(705 ILCS 405/5-755)
Sec. 5-755. Duration of wardship and discharge of proceedings.
(1) All proceedings under this Act in respect of any minor for whom a petition was filed on or after the effective date of this amendatory Act of 1998 automatically terminate upon his or her attaining the age of 21 years except that provided in Section 5-810.
(2) Whenever the court finds that the best interests of the minor and the public no longer require the wardship of the court, the court shall order the wardship terminated and all proceedings under this Act respecting that minor finally closed and discharged. The court may at the same time continue or terminate any custodianship or guardianship previously ordered but the termination must be made in compliance with Section 5-745.
(3) The wardship of the minor and any legal custodianship or guardianship respecting the minor for whom a petition was filed on or after the effective date of this amendatory Act of 1998 automatically terminates when he or she attains the age of 21 years except as set forth in subsection (1) of this Section. The clerk of the court shall at that time record all proceedings under this Act as finally closed and discharged for that reason.
(Source: P.A. 90-590, eff. 1-1-99.)

(705 ILCS 405/Art. V Pt. 7A heading)

(705 ILCS 405/5-7A-101)
Sec. 5-7A-101. Short title. This Part may be cited as the Juvenile Electronic Monitoring and Home Detention Law.
(Source: P.A. 100-431, eff. 8-25-17.)

(705 ILCS 405/5-7A-105)
Sec. 5-7A-105. Definitions. As used in this Article:
(a) "Approved electronic monitoring device" means a device approved by the supervising authority that is primarily intended to record or transmit information as to the minor's presence or nonpresence in the home. An approved electronic monitoring device may record or transmit: oral or wire communications or an auditory sound; visual images; or information regarding the minor's activities while inside the offender's home. These devices are subject to the required consent as set forth in Section 5-7A-125 of this Article. An approved electronic monitoring device may be used to record a conversation between the participant and the monitoring device, or the participant and the person supervising the participant solely for the purpose of identification and not for the purpose of eavesdropping or conducting any other illegally intrusive monitoring.
(b) "Excluded offenses" means any act if committed by an adult would constitute first degree murder, escape, aggravated criminal sexual assault, criminal sexual assault, aggravated battery with a firearm, bringing or possessing a firearm, ammunition, or explosive in a penal institution, any "Super-X" drug offense or calculated criminal drug conspiracy or streetgang criminal drug conspiracy, or any predecessor or successor offenses with the same or substantially the same elements, or any inchoate offenses relating to the foregoing offenses.
(c) "Home detention" means the confinement of a minor adjudicated delinquent or subject to an adjudicatory hearing under Article V for an act that if committed by an adult would be an offense to his or her place of residence under the terms and conditions established by the supervising authority.
(d) "Participant" means a minor placed into an electronic monitoring program.
(e) "Supervising authority" means the Department of Juvenile Justice, probation supervisory authority, sheriff, superintendent of a juvenile detention center, or any other officer or agency charged with authorizing and supervising home detention.
(f) "Super-X drug offense" means a violation of clause (a)(1)(B), (C), or (D) of Section 401; clause (a)(2)(B), (C), or (D) of Section 401; clause (a)(3)(B), (C), or (D) of Section 401; or clause (a)(7)(B), (C), or (D) of Section 401 of the Illinois Controlled Substances Act.
(Source: P.A. 96-293, eff. 1-1-10.)

(705 ILCS 405/5-7A-110)
Sec. 5-7A-110. Application.
(a) Except as provided in subsection (d), a minor subject to an adjudicatory hearing or adjudicated delinquent for an act that if committed by an adult would be an excluded offense may not be placed in an electronic monitoring or home detention program, except upon order of the court upon good cause shown.
(b) A minor adjudicated delinquent for an act that if committed by an adult would be a Class 1 felony, other than an excluded offense, may be placed in an electronic monitoring or home detention program.
(c) A minor adjudicated delinquent for an act that if committed by an adult would be a Class X felony, other than an excluded offense, may be placed in an electronic monitoring or home detention program, provided that the person was sentenced on or after the effective date of this amendatory Act of the 96th General Assembly and provided that the court has not prohibited the program for the minor in the sentencing order.
(d) Applications for electronic monitoring or home detention may include the following:
(1) pre-adjudicatory detention;
(2) probation;
(3) furlough;
(4) post-trial incarceration; or
(5) any other disposition under this Article.
(Source: P.A. 100-431, eff. 8-25-17.)

(705 ILCS 405/5-7A-115)
Sec. 5-7A-115. Program description. The supervising authority may promulgate rules that prescribe reasonable guidelines under which an electronic monitoring and home detention program shall operate. These rules shall include, but not be limited to, the following:
(A) The participant shall remain within the interior

premises or within the property boundaries of his or her residence at all times during the hours designated by the supervising authority. Such instances of approved absences from the home may include, but are not limited to, the following:

(1) working or employment approved by the court

or traveling to or from approved employment;

(2) unemployed and seeking employment approved

for the participant by the court;

(3) undergoing medical, psychiatric, mental

health treatment, counseling, or other treatment programs approved for the participant by the court;

(4) attending an educational institution or a

program approved for the participant by the court;

(5) attending a regularly scheduled religious

service at a place of worship;

(6) participating in community work release or

community service programs approved for the participant by the supervising authority; or

(7) for another compelling reason consistent with

the public interest, as approved by the supervising authority.

(B) The participant shall admit any person or agent

designated by the supervising authority into his or her residence at any time for purposes of verifying the participant's compliance with the conditions of his or her detention.

(C) The participant shall make the necessary

arrangements to allow for any person or agent designated by the supervising authority to visit the participant's place of education or employment at any time, based upon the approval of the educational institution or employer or both, for the purpose of verifying the participant's compliance with the conditions of his or her detention.

(D) The participant shall acknowledge and participate

with the approved electronic monitoring device as designated by the supervising authority at any time for the purpose of verifying the participant's compliance with the conditions of his or her detention.

(E) The participant shall maintain the following:
(1) a working telephone in the participant's home;
(2) a monitoring device in the participant's home

or on the participant's person, or both; and

(3) a monitoring device in the participant's home

and on the participant's person in the absence of a telephone.

(F) The participant shall obtain approval from the

supervising authority before the participant changes residence or the schedule described in paragraph (A) of this Section.

(G) The participant shall not commit another act that

if committed by an adult would constitute a crime during the period of home detention ordered by the court.

(H) Notice to the participant that violation of the

order for home detention may subject the participant to an adjudicatory hearing for escape as described in Section 5-7A-120.

(I) The participant shall abide by other conditions

as set by the supervising authority.

(Source: P.A. 100-201, eff. 8-18-17; 100-431, eff. 8-25-17.)

(705 ILCS 405/5-7A-120)
Sec. 5-7A-120. Escape; failure to comply with a condition of the juvenile electronic monitoring or home detention program. A minor charged with or adjudicated delinquent for an act that, if committed by an adult, would constitute a felony or misdemeanor, conditionally released from the supervising authority through a juvenile electronic monitoring or home detention program, who knowingly violates a condition of the juvenile electronic monitoring or home detention program shall be adjudicated a delinquent minor for such act and shall be subject to an additional sentencing order under Section 5-710.
(Source: P.A. 100-431, eff. 8-25-17.)

(705 ILCS 405/5-7A-125)
Sec. 5-7A-125. Consent of the participant. Before entering an order for commitment for juvenile electronic monitoring, the supervising authority shall inform the participant and other persons residing in the home of the nature and extent of the approved electronic monitoring devices by doing the following:
(A) Securing the written consent of the participant

in the program to comply with the rules and regulations of the program as stipulated in paragraphs (A) through (I) of Section 5-7A-115.

(B) Where possible, securing the written consent of

other persons residing in the home of the participant, including the parent or legal guardian of the minor and of the person in whose name the telephone is registered, at the time of the order for commitment for electronic monitoring is entered and acknowledge the nature and extent of approved electronic monitoring devices.

(C) Ensure that the approved electronic devices are

minimally intrusive upon the privacy of the participant and other persons residing in the home while remaining in compliance with paragraphs (B) through (D) of Section 5-7A-115.

(Source: P.A. 100-431, eff. 8-25-17.)

(705 ILCS 405/7A-120)
(This Section was renumbered as Section 5-7A-120 in P.A. 97-333.)
Sec. 7A-120. (Renumbered).
(Source: P.A. 96-293, eff. 1-1-10. Renumbered by P.A. 97-333, eff. 8-12-11.)

(705 ILCS 405/7A-125)
(This Section was renumbered as Section 5-7A-125 by P.A. 97-333.)
Sec. 7A-125. (Renumbered).
(Source: P.A. 96-293, eff. 1-1-10. Renumbered by P.A. 97-333, eff. 8-12-11.)

(705 ILCS 405/Art. V Pt. 8 heading)

(705 ILCS 405/5-801)
Sec. 5-801. Legislative declaration. The General Assembly finds that a substantial and disproportionate amount of serious crime is committed by a relatively small number of juvenile offenders. Part 8 of this Article addresses these juvenile offenders and, in all proceedings under Sections 5-805, 5-810, and 5-815, the community's right to be protected shall be the most important purpose of the proceedings.
(Source: P.A. 90-590, eff. 1-1-99.)

(705 ILCS 405/5-805)
Sec. 5-805. Transfer of jurisdiction.
(1) (Blank).
(2) Presumptive transfer.
(a) If the State's Attorney files a petition, at any

time prior to commencement of the minor's trial, to permit prosecution under the criminal laws and the petition alleges a minor 15 years of age or older of an act that constitutes a forcible felony under the laws of this State, and if a motion by the State's Attorney to prosecute the minor under the criminal laws of Illinois for the alleged forcible felony alleges that (i) the minor has previously been adjudicated delinquent or found guilty for commission of an act that constitutes a forcible felony under the laws of this State or any other state and (ii) the act that constitutes the offense was committed in furtherance of criminal activity by an organized gang, and, if the juvenile judge assigned to hear and determine motions to transfer a case for prosecution in the criminal court determines that there is probable cause to believe that the allegations in the petition and motion are true, there is a rebuttable presumption that the minor is not a fit and proper subject to be dealt with under the Juvenile Justice Reform Provisions of 1998 (Public Act 90-590), and that, except as provided in paragraph (b), the case should be transferred to the criminal court.

(b) The judge shall enter an order permitting

prosecution under the criminal laws of Illinois unless the judge makes a finding based on clear and convincing evidence that the minor would be amenable to the care, treatment, and training programs available through the facilities of the juvenile court based on an evaluation of the following:

(i) the age of the minor;
(ii) the history of the minor, including:
(A) any previous delinquent or criminal

history of the minor,

(B) any previous abuse or neglect history of

the minor, and

(C) any mental health, physical or

educational history of the minor or combination of these factors;

(iii) the circumstances of the offense,

including:

(A) the seriousness of the offense,
(B) whether the minor is charged through

accountability,

(C) whether there is evidence the offense was

committed in an aggressive and premeditated manner,

(D) whether there is evidence the offense

caused serious bodily harm,

(E) whether there is evidence the minor

possessed a deadly weapon;

(iv) the advantages of treatment within the

juvenile justice system including whether there are facilities or programs, or both, particularly available in the juvenile system;

(v) whether the security of the public requires

sentencing under Chapter V of the Unified Code of Corrections:

(A) the minor's history of services,

including the minor's willingness to participate meaningfully in available services;

(B) whether there is a reasonable likelihood

that the minor can be rehabilitated before the expiration of the juvenile court's jurisdiction;

(C) the adequacy of the punishment or

services.

In considering these factors, the court shall give

greater weight to the seriousness of the alleged offense and the minor's prior record of delinquency than to the other factors listed in this subsection.

(3) Discretionary transfer.
(a) If a petition alleges commission by a minor 13

years of age or over of an act that constitutes a crime under the laws of this State and, on motion of the State's Attorney to permit prosecution of the minor under the criminal laws, a Juvenile Judge assigned by the Chief Judge of the Circuit to hear and determine those motions, after hearing but before commencement of the trial, finds that there is probable cause to believe that the allegations in the motion are true and that it is not in the best interests of the public to proceed under this Act, the court may enter an order permitting prosecution under the criminal laws.

(b) In making its determination on the motion to

permit prosecution under the criminal laws, the court shall consider among other matters:

(i) the age of the minor;
(ii) the history of the minor, including:
(A) any previous delinquent or criminal

history of the minor,

(B) any previous abuse or neglect history of

the minor, and

(C) any mental health, physical, or

educational history of the minor or combination of these factors;

(iii) the circumstances of the offense,

including:

(A) the seriousness of the offense,
(B) whether the minor is charged through

accountability,

(C) whether there is evidence the offense was

committed in an aggressive and premeditated manner,

(D) whether there is evidence the offense

caused serious bodily harm,

(E) whether there is evidence the minor

possessed a deadly weapon;

(iv) the advantages of treatment within the

juvenile justice system including whether there are facilities or programs, or both, particularly available in the juvenile system;

(v) whether the security of the public requires

sentencing under Chapter V of the Unified Code of Corrections:

(A) the minor's history of services,

including the minor's willingness to participate meaningfully in available services;

(B) whether there is a reasonable likelihood

that the minor can be rehabilitated before the expiration of the juvenile court's jurisdiction;

(C) the adequacy of the punishment or

services.

In considering these factors, the court shall give

greater weight to the seriousness of the alleged offense, the minor's prior record of delinquency than to the other factors listed in this subsection.

(4) The rules of evidence for this hearing shall be the same as under Section 5-705 of this Act. A minor must be represented in court by counsel before the hearing may be commenced.
(5) If criminal proceedings are instituted, the petition for adjudication of wardship shall be dismissed insofar as the act or acts involved in the criminal proceedings. Taking of evidence in a trial on petition for adjudication of wardship is a bar to criminal proceedings based upon the conduct alleged in the petition.
(6) When criminal prosecution is permitted under this Section and a finding of guilt is entered, the criminal court shall sentence the minor under Section 5-4.5-105 of the Unified Code of Corrections.
(7) The changes made to this Section by this amendatory Act of the 99th General Assembly apply to a minor who has been taken into custody on or after the effective date of this amendatory Act of the 99th General Assembly.
(Source: P.A. 99-258, eff. 1-1-16.)

(705 ILCS 405/5-810)
Sec. 5-810. Extended jurisdiction juvenile prosecutions.
(1) (a) If the State's Attorney files a petition, at any time prior to commencement of the minor's trial, to designate the proceeding as an extended jurisdiction juvenile prosecution and the petition alleges the commission by a minor 13 years of age or older of any offense which would be a felony if committed by an adult, and, if the juvenile judge assigned to hear and determine petitions to designate the proceeding as an extended jurisdiction juvenile prosecution determines that there is probable cause to believe that the allegations in the petition and motion are true, there is a rebuttable presumption that the proceeding shall be designated as an extended jurisdiction juvenile proceeding.
(b) The judge shall enter an order designating the proceeding as an extended jurisdiction juvenile proceeding unless the judge makes a finding based on clear and convincing evidence that sentencing under the Chapter V of the Unified Code of Corrections would not be appropriate for the minor based on an evaluation of the following factors:
(i) the age of the minor;
(ii) the history of the minor, including:
(A) any previous delinquent or criminal history

of the minor,

(B) any previous abuse or neglect history of the

minor, and

(C) any mental health, physical and/or

educational history of the minor;

(iii) the circumstances of the offense, including:
(A) the seriousness of the offense,
(B) whether the minor is charged through

accountability,

(C) whether there is evidence the offense was

committed in an aggressive and premeditated manner,

(D) whether there is evidence the offense caused

serious bodily harm,

(E) whether there is evidence the minor possessed

a deadly weapon;

(iv) the advantages of treatment within the juvenile

justice system including whether there are facilities or programs, or both, particularly available in the juvenile system;

(v) whether the security of the public requires

sentencing under Chapter V of the Unified Code of Corrections:

(A) the minor's history of services, including

the minor's willingness to participate meaningfully in available services;

(B) whether there is a reasonable likelihood that

the minor can be rehabilitated before the expiration of the juvenile court's jurisdiction;

(C) the adequacy of the punishment or services.
In considering these factors, the court shall give greater weight to the seriousness of the alleged offense, and the minor's prior record of delinquency than to other factors listed in this subsection.
(2) Procedures for extended jurisdiction juvenile prosecutions. The State's Attorney may file a written motion for a proceeding to be designated as an extended juvenile jurisdiction prior to commencement of trial. Notice of the motion shall be in compliance with Section 5-530. When the State's Attorney files a written motion that a proceeding be designated an extended jurisdiction juvenile prosecution, the court shall commence a hearing within 30 days of the filing of the motion for designation, unless good cause is shown by the prosecution or the minor as to why the hearing could not be held within this time period. If the court finds good cause has been demonstrated, then the hearing shall be held within 60 days of the filing of the motion. The hearings shall be open to the public unless the judge finds that the hearing should be closed for the protection of any party, victim or witness. If the Juvenile Judge assigned to hear and determine a motion to designate an extended jurisdiction juvenile prosecution determines that there is probable cause to believe that the allegations in the petition and motion are true the court shall grant the motion for designation. Information used by the court in its findings or stated in or offered in connection with this Section may be by way of proffer based on reliable information offered by the State or the minor. All evidence shall be admissible if it is relevant and reliable regardless of whether it would be admissible under the rules of evidence.
(3) Trial. A minor who is subject of an extended jurisdiction juvenile prosecution has the right to trial by jury. Any trial under this Section shall be open to the public.
(4) Sentencing. If an extended jurisdiction juvenile prosecution under subsection (1) results in a guilty plea, a verdict of guilty, or a finding of guilt, the court shall impose the following:
(i) one or more juvenile sentences under Section

5-710; and

(ii) an adult criminal sentence in accordance with

the provisions of Section 5-4.5-105 of the Unified Code of Corrections, the execution of which shall be stayed on the condition that the offender not violate the provisions of the juvenile sentence.

Any sentencing hearing under this Section shall be open to the public.
(5) If, after an extended jurisdiction juvenile prosecution trial, a minor is convicted of a lesser-included offense or of an offense that the State's Attorney did not designate as an extended jurisdiction juvenile prosecution, the State's Attorney may file a written motion, within 10 days of the finding of guilt, that the minor be sentenced as an extended jurisdiction juvenile prosecution offender. The court shall rule on this motion using the factors found in paragraph (1)(b) of Section 5-805. If the court denies the State's Attorney's motion for sentencing under the extended jurisdiction juvenile prosecution provision, the court shall proceed to sentence the minor under Section 5-710.
(6) When it appears that a minor convicted in an extended jurisdiction juvenile prosecution under subsection (1) has violated the conditions of his or her sentence, or is alleged to have committed a new offense upon the filing of a petition to revoke the stay, the court may, without notice, issue a warrant for the arrest of the minor. After a hearing, if the court finds by a preponderance of the evidence that the minor committed a new offense, the court shall order execution of the previously imposed adult criminal sentence. After a hearing, if the court finds by a preponderance of the evidence that the minor committed a violation of his or her sentence other than by a new offense, the court may order execution of the previously imposed adult criminal sentence or may continue him or her on the existing juvenile sentence with or without modifying or enlarging the conditions. Upon revocation of the stay of the adult criminal sentence and imposition of that sentence, the minor's extended jurisdiction juvenile status shall be terminated. The on-going jurisdiction over the minor's case shall be assumed by the adult criminal court and juvenile court jurisdiction shall be terminated and a report of the imposition of the adult sentence shall be sent to the Department of State Police.
(7) Upon successful completion of the juvenile sentence the court shall vacate the adult criminal sentence.
(8) Nothing in this Section precludes the State from filing a motion for transfer under Section 5-805.
(Source: P.A. 99-258, eff. 1-1-16.)

(705 ILCS 405/5-815)
Sec. 5-815. Habitual Juvenile Offender.
(a) Definition. Any minor having been twice adjudicated a delinquent minor for offenses which, had he been prosecuted as an adult, would have been felonies under the laws of this State, and who is thereafter adjudicated a delinquent minor for a third time shall be adjudged an Habitual Juvenile Offender where:
1. the third adjudication is for an offense occurring

after adjudication on the second; and

2. the second adjudication was for an offense

occurring after adjudication on the first; and

3. the third offense occurred after January 1, 1980;

and

4. the third offense was based upon the commission of

or attempted commission of the following offenses: first degree murder, second degree murder or involuntary manslaughter; criminal sexual assault or aggravated criminal sexual assault; aggravated or heinous battery involving permanent disability or disfigurement or great bodily harm to the victim; burglary of a home or other residence intended for use as a temporary or permanent dwelling place for human beings; home invasion; robbery or armed robbery; or aggravated arson.

Nothing in this Section shall preclude the State's Attorney from seeking to prosecute a minor as an adult as an alternative to prosecution as an habitual juvenile offender.
A continuance under supervision authorized by Section 5-615 of this Act shall not be permitted under this Section.
(b) Notice to minor. The State shall serve upon the minor written notice of intention to prosecute under the provisions of this Section within 5 judicial days of the filing of any delinquency petition, adjudication upon which would mandate the minor's disposition as an Habitual Juvenile Offender.
(c) Petition; service. A notice to seek adjudication as an Habitual Juvenile Offender shall be filed only by the State's Attorney.
The petition upon which such Habitual Juvenile Offender notice is based shall contain the information and averments required for all other delinquency petitions filed under this Act and its service shall be according to the provisions of this Act.
No prior adjudication shall be alleged in the petition.
(d) Trial. Trial on such petition shall be by jury unless the minor demands, in open court and with advice of counsel, a trial by the court without jury.
Except as otherwise provided herein, the provisions of this Act concerning delinquency proceedings generally shall be applicable to Habitual Juvenile Offender proceedings.
(e) Proof of prior adjudications. No evidence or other disclosure of prior adjudications shall be presented to the court or jury during any adjudicatory hearing provided for under this Section unless otherwise permitted by the issues properly raised in such hearing. In the event the minor who is the subject of these proceedings elects to testify on his own behalf, it shall be competent to introduce evidence, for purposes of impeachment, that he has previously been adjudicated a delinquent minor upon facts which, had he been tried as an adult, would have resulted in his conviction of a felony or of any offense that involved dishonesty or false statement. Introduction of such evidence shall be according to the rules and procedures applicable to the impeachment of an adult defendant by prior conviction.
After an admission of the facts in the petition or adjudication of delinquency, the State's Attorney may file with the court a verified written statement signed by the State's Attorney concerning any prior adjudication of an offense set forth in subsection (a) of this Section which offense would have been a felony or of any offense that involved dishonesty or false statement had the minor been tried as an adult.
The court shall then cause the minor to be brought before it; shall inform him of the allegations of the statement so filed, and of his right to a hearing before the court on the issue of such prior adjudication and of his right to counsel at such hearing; and unless the minor admits such adjudication, the court shall hear and determine such issue, and shall make a written finding thereon.
A duly authenticated copy of the record of any such alleged prior adjudication shall be prima facie evidence of such prior adjudication or of any offense that involved dishonesty or false statement.
Any claim that a previous adjudication offered by the State's Attorney is not a former adjudication of an offense which, had the minor been prosecuted as an adult, would have resulted in his conviction of a felony or of any offense that involved dishonesty or false statement, is waived unless duly raised at the hearing on such adjudication, or unless the State's Attorney's proof shows that such prior adjudication was not based upon proof of what would have been a felony.
(f) Disposition. If the court finds that the prerequisites established in subsection (a) of this Section have been proven, it shall adjudicate the minor an Habitual Juvenile Offender and commit him to the Department of Juvenile Justice until his 21st birthday, without possibility of aftercare release, furlough, or non-emergency authorized absence. However, the minor shall be entitled to earn one day of good conduct credit for each day served as reductions against the period of his confinement. Such good conduct credits shall be earned or revoked according to the procedures applicable to the allowance and revocation of good conduct credit for adult prisoners serving determinate sentences for felonies.
For purposes of determining good conduct credit, commitment as an Habitual Juvenile Offender shall be considered a determinate commitment, and the difference between the date of the commitment and the minor's 21st birthday shall be considered the determinate period of his confinement.
(Source: P.A. 98-558, eff. 1-1-14.)

(705 ILCS 405/5-820)
Sec. 5-820. Violent Juvenile Offender.
(a) Definition. A minor having been previously adjudicated a delinquent minor for an offense which, had he or she been prosecuted as an adult, would have been a Class 2 or greater felony involving the use or threat of physical force or violence against an individual or a Class 2 or greater felony for which an element of the offense is possession or use of a firearm, and who is thereafter adjudicated a delinquent minor for a second time for any of those offenses shall be adjudicated a Violent Juvenile Offender if:
(1) The second adjudication is for an offense

occurring after adjudication on the first; and

(2) The second offense occurred on or after January

1, 1995.

(b) Notice to minor. The State shall serve upon the minor written notice of intention to prosecute under the provisions of this Section within 5 judicial days of the filing of a delinquency petition, adjudication upon which would mandate the minor's disposition as a Violent Juvenile Offender.
(c) Petition; service. A notice to seek adjudication as a Violent Juvenile Offender shall be filed only by the State's Attorney.
The petition upon which the Violent Juvenile Offender notice is based shall contain the information and averments required for all other delinquency petitions filed under this Act and its service shall be according to the provisions of this Act.
No prior adjudication shall be alleged in the petition.
(d) Trial. Trial on the petition shall be by jury unless the minor demands, in open court and with advice of counsel, a trial by the court without a jury.
Except as otherwise provided in this Section, the provisions of this Act concerning delinquency proceedings generally shall be applicable to Violent Juvenile Offender proceedings.
(e) Proof of prior adjudications. No evidence or other disclosure of prior adjudications shall be presented to the court or jury during an adjudicatory hearing provided for under this Section unless otherwise permitted by the issues properly raised in that hearing. In the event the minor who is the subject of these proceedings elects to testify on his or her own behalf, it shall be competent to introduce evidence, for purposes of impeachment, that he or she has previously been adjudicated a delinquent minor upon facts which, had the minor been tried as an adult, would have resulted in the minor's conviction of a felony or of any offense that involved dishonesty or false statement. Introduction of such evidence shall be according to the rules and procedures applicable to the impeachment of an adult defendant by prior conviction.
After an admission of the facts in the petition or adjudication of delinquency, the State's Attorney may file with the court a verified written statement signed by the State's Attorney concerning any prior adjudication of an offense set forth in subsection (a) of this Section that would have been a felony or of any offense that involved dishonesty or false statement had the minor been tried as an adult.
The court shall then cause the minor to be brought before it; shall inform the minor of the allegations of the statement so filed, of his or her right to a hearing before the court on the issue of the prior adjudication and of his or her right to counsel at the hearing; and unless the minor admits the adjudication, the court shall hear and determine the issue, and shall make a written finding of the issue.
A duly authenticated copy of the record of any alleged prior adjudication shall be prima facie evidence of the prior adjudication or of any offense that involved dishonesty or false statement.
Any claim that a previous adjudication offered by the State's Attorney is not a former adjudication of an offense which, had the minor been prosecuted as an adult, would have resulted in his or her conviction of a Class 2 or greater felony involving the use or threat of force or violence, or a firearm, a felony or of any offense that involved dishonesty or false statement is waived unless duly raised at the hearing on the adjudication, or unless the State's Attorney's proof shows that the prior adjudication was not based upon proof of what would have been a felony.
(f) Disposition. If the court finds that the prerequisites established in subsection (a) of this Section have been proven, it shall adjudicate the minor a Violent Juvenile Offender and commit the minor to the Department of Juvenile Justice until his or her 21st birthday, without possibility of aftercare release, furlough, or non-emergency authorized absence. However, the minor shall be entitled to earn one day of good conduct credit for each day served as reductions against the period of his or her confinement. The good conduct credits shall be earned or revoked according to the procedures applicable to the allowance and revocation of good conduct credit for adult prisoners serving determinate sentences for felonies.
For purposes of determining good conduct credit, commitment as a Violent Juvenile Offender shall be considered a determinate commitment, and the difference between the date of the commitment and the minor's 21st birthday shall be considered the determinate period of his or her confinement.
(g) Nothing in this Section shall preclude the State's Attorney from seeking to prosecute a minor as a habitual juvenile offender or as an adult as an alternative to prosecution as a Violent Juvenile Offender.
(h) A continuance under supervision authorized by Section 5-615 of this Act shall not be permitted under this Section.
(Source: P.A. 98-558, eff. 1-1-14.)

(705 ILCS 405/5-821)
Sec. 5-821. (Repealed).
(Source: P.A. 94-574, eff. 8-12-05. Repealed by P.A. 99-258, eff. 1-1-16.)

(705 ILCS 405/5-822)
Sec. 5-822. Data collection. On the effective date of this amendatory Act of the 99th General Assembly:
(1) The Clerk of the Circuit Court of every county in

this State, shall track the filing, processing, and disposition of all cases:

(a) initiated in criminal court under Section

5-130 of this Act;

(b) in which a motion to transfer was filed by

the State under Section 5-805 of this Act;

(c) in which a motion for extended jurisdiction

was filed by the State under Section 5-810 of this Act;

(d) in which a designation is sought of a

Habitual Juvenile Offender under Section 5-815 of this Act; and

(e) in which a designation is sought of a Violent

Juvenile Offender under Section 5-820 of this Act.

(2) For each category of case listed in subsection

(1), the clerk shall collect the following:

(a) age of the defendant and of the victim or

victims at the time of offense;

(b) race and ethnicity of the defendant and the

victim or victims;

(c) gender of the defendant and the victim or

victims;

(d) the offense or offenses charged;
(e) date filed and the date of final disposition;
(f) the final disposition;
(g) for those cases resulting in a finding or

plea of guilty:

(i) charge or charges for which they are

convicted;

(ii) sentence for each charge;
(h) for cases under paragraph (c) of subsection

(1), the clerk shall report if the adult sentence is applied due to non-compliance with the juvenile sentence.

(3) On January 15 and June 15 of each year beginning

6 months after the effective date of this amendatory Act of the 99th General Assembly, the Clerk of each county shall submit a report outlining all of the information from subsection (2) to the General Assembly and the county board of the clerk's respective county.

(4) No later than 2 months after the effective date

of this amendatory Act of the 99th General Assembly, the standards, confidentiality protocols, format, and data depository for the semi-annual reports described in this Section shall be identified by the State Advisory Group on Juvenile Justice and Delinquency Prevention and distributed to the General Assembly, county boards, and county clerks' offices.

(Source: P.A. 99-258, eff. 1-1-16.)

(705 ILCS 405/Art. V Pt. 9 heading)

(705 ILCS 405/5-901)
Sec. 5-901. Court file.
(1) The Court file with respect to proceedings under this Article shall consist of the petitions, pleadings, victim impact statements, process, service of process, orders, writs and docket entries reflecting hearings held and judgments and decrees entered by the court. The court file shall be kept separate from other records of the court.
(a) The file, including information identifying the

victim or alleged victim of any sex offense, shall be disclosed only to the following parties when necessary for discharge of their official duties:

(i) A judge of the circuit court and members of

the staff of the court designated by the judge;

(ii) Parties to the proceedings and their

attorneys;

(iii) Victims and their attorneys, except in

cases of multiple victims of sex offenses in which case the information identifying the nonrequesting victims shall be redacted;

(iv) Probation officers, law enforcement officers

or prosecutors or their staff;

(v) Adult and juvenile Prisoner Review Boards.
(b) The Court file redacted to remove any information

identifying the victim or alleged victim of any sex offense shall be disclosed only to the following parties when necessary for discharge of their official duties:

(i) Authorized military personnel;
(ii) Persons engaged in bona fide research, with

the permission of the judge of the juvenile court and the chief executive of the agency that prepared the particular recording: provided that publication of such research results in no disclosure of a minor's identity and protects the confidentiality of the record;

(iii) The Secretary of State to whom the Clerk of

the Court shall report the disposition of all cases, as required in Section 6-204 or Section 6-205.1 of the Illinois Vehicle Code. However, information reported relative to these offenses shall be privileged and available only to the Secretary of State, courts, and police officers;

(iv) The administrator of a bonafide substance

abuse student assistance program with the permission of the presiding judge of the juvenile court;

(v) Any individual, or any public or private

agency or institution, having custody of the juvenile under court order or providing educational, medical or mental health services to the juvenile or a court-approved advocate for the juvenile or any placement provider or potential placement provider as determined by the court.

(3) A minor who is the victim or alleged victim in a juvenile proceeding shall be provided the same confidentiality regarding disclosure of identity as the minor who is the subject of record. Information identifying victims and alleged victims of sex offenses, shall not be disclosed or open to public inspection under any circumstances. Nothing in this Section shall prohibit the victim or alleged victim of any sex offense from voluntarily disclosing his or her identity.
(4) Relevant information, reports and records shall be made available to the Department of Juvenile Justice when a juvenile offender has been placed in the custody of the Department of Juvenile Justice.
(5) Except as otherwise provided in this subsection (5), juvenile court records shall not be made available to the general public but may be inspected by representatives of agencies, associations and news media or other properly interested persons by general or special order of the court. The State's Attorney, the minor, his or her parents, guardian and counsel shall at all times have the right to examine court files and records.
(a) The court shall allow the general public to have

access to the name, address, and offense of a minor who is adjudicated a delinquent minor under this Act under either of the following circumstances:

(i) The adjudication of delinquency was based

upon the minor's commission of first degree murder, attempt to commit first degree murder, aggravated criminal sexual assault, or criminal sexual assault; or

(ii) The court has made a finding that the minor

was at least 13 years of age at the time the act was committed and the adjudication of delinquency was based upon the minor's commission of: (A) an act in furtherance of the commission of a felony as a member of or on behalf of a criminal street gang, (B) an act involving the use of a firearm in the commission of a felony, (C) an act that would be a Class X felony offense under or the minor's second or subsequent Class 2 or greater felony offense under the Cannabis Control Act if committed by an adult, (D) an act that would be a second or subsequent offense under Section 402 of the Illinois Controlled Substances Act if committed by an adult, (E) an act that would be an offense under Section 401 of the Illinois Controlled Substances Act if committed by an adult, or (F) an act that would be an offense under the Methamphetamine Control and Community Protection Act if committed by an adult.

(b) The court shall allow the general public to have

access to the name, address, and offense of a minor who is at least 13 years of age at the time the offense is committed and who is convicted, in criminal proceedings permitted or required under Section 5-805, under either of the following circumstances:

(i) The minor has been convicted of first degree

murder, attempt to commit first degree murder, aggravated criminal sexual assault, or criminal sexual assault,

(ii) The court has made a finding that the minor

was at least 13 years of age at the time the offense was committed and the conviction was based upon the minor's commission of: (A) an offense in furtherance of the commission of a felony as a member of or on behalf of a criminal street gang, (B) an offense involving the use of a firearm in the commission of a felony, (C) a Class X felony offense under the Cannabis Control Act or a second or subsequent Class 2 or greater felony offense under the Cannabis Control Act, (D) a second or subsequent offense under Section 402 of the Illinois Controlled Substances Act, (E) an offense under Section 401 of the Illinois Controlled Substances Act, or (F) an offense under the Methamphetamine Control and Community Protection Act.

(6) Nothing in this Section shall be construed to limit the use of a adjudication of delinquency as evidence in any juvenile or criminal proceeding, where it would otherwise be admissible under the rules of evidence, including but not limited to, use as impeachment evidence against any witness, including the minor if he or she testifies.
(7) Nothing in this Section shall affect the right of a Civil Service Commission or appointing authority examining the character and fitness of an applicant for a position as a law enforcement officer to ascertain whether that applicant was ever adjudicated to be a delinquent minor and, if so, to examine the records or evidence which were made in proceedings under this Act.
(8) Following any adjudication of delinquency for a crime which would be a felony if committed by an adult, or following any adjudication of delinquency for a violation of Section 24-1, 24-3, 24-3.1, or 24-5 of the Criminal Code of 1961 or the Criminal Code of 2012, the State's Attorney shall ascertain whether the minor respondent is enrolled in school and, if so, shall provide a copy of the sentencing order to the principal or chief administrative officer of the school. Access to such juvenile records shall be limited to the principal or chief administrative officer of the school and any guidance counselor designated by him or her.
(9) Nothing contained in this Act prevents the sharing or disclosure of information or records relating or pertaining to juveniles subject to the provisions of the Serious Habitual Offender Comprehensive Action Program when that information is used to assist in the early identification and treatment of habitual juvenile offenders.
(11) The Clerk of the Circuit Court shall report to the Department of State Police, in the form and manner required by the Department of State Police, the final disposition of each minor who has been arrested or taken into custody before his or her 18th birthday for those offenses required to be reported under Section 5 of the Criminal Identification Act. Information reported to the Department under this Section may be maintained with records that the Department files under Section 2.1 of the Criminal Identification Act.
(12) Information or records may be disclosed to the general public when the court is conducting hearings under Section 5-805 or 5-810.
(13) The changes made to this Section by Public Act 98-61 apply to juvenile court records of a minor who has been arrested or taken into custody on or after January 1, 2014 (the effective date of Public Act 98-61).
(Source: P.A. 97-1150, eff. 1-25-13; 98-61, eff. 1-1-14; 98-756, eff. 7-16-14.)

(705 ILCS 405/5-905)
Sec. 5-905. Law enforcement records.
(1) Law Enforcement Records. Inspection and copying of law enforcement records maintained by law enforcement agencies that relate to a minor who has been investigated, arrested, or taken into custody before his or her 18th birthday shall be restricted to the following and when necessary for the discharge of their official duties:
(a) A judge of the circuit court and members of the

staff of the court designated by the judge;

(b) Law enforcement officers, probation officers or

prosecutors or their staff, or, when necessary for the discharge of its official duties in connection with a particular investigation of the conduct of a law enforcement officer, an independent agency or its staff created by ordinance and charged by a unit of local government with the duty of investigating the conduct of law enforcement officers;

(c) The minor, the minor's parents or legal guardian

and their attorneys, but only when the juvenile has been charged with an offense;

(d) Adult and Juvenile Prisoner Review Boards;
(e) Authorized military personnel;
(f) Persons engaged in bona fide research, with the

permission of the judge of juvenile court and the chief executive of the agency that prepared the particular recording: provided that publication of such research results in no disclosure of a minor's identity and protects the confidentiality of the record;

(g) Individuals responsible for supervising or

providing temporary or permanent care and custody of minors pursuant to orders of the juvenile court or directives from officials of the Department of Children and Family Services or the Department of Human Services who certify in writing that the information will not be disclosed to any other party except as provided under law or order of court;

(h) The appropriate school official only if the

agency or officer believes that there is an imminent threat of physical harm to students, school personnel, or others who are present in the school or on school grounds.

(A) Inspection and copying shall be limited to

law enforcement records transmitted to the appropriate school official or officials whom the school has determined to have a legitimate educational or safety interest by a local law enforcement agency under a reciprocal reporting system established and maintained between the school district and the local law enforcement agency under Section 10-20.14 of the School Code concerning a minor enrolled in a school within the school district who has been arrested or taken into custody for any of the following offenses:

(i) any violation of Article 24 of the

Criminal Code of 1961 or the Criminal Code of 2012;

(ii) a violation of the Illinois Controlled

Substances Act;

(iii) a violation of the Cannabis Control

Act;

(iv) a forcible felony as defined in Section

2-8 of the Criminal Code of 1961 or the Criminal Code of 2012;

(v) a violation of the Methamphetamine

Control and Community Protection Act;

(vi) a violation of Section 1-2 of the

Harassing and Obscene Communications Act;

(vii) a violation of the Hazing Act; or
(viii) a violation of Section 12-1, 12-2,

12-3, 12-3.05, 12-3.1, 12-3.2, 12-3.4, 12-3.5, 12-5, 12-7.3, 12-7.4, 12-7.5, 25-1, or 25-5 of the Criminal Code of 1961 or the Criminal Code of 2012.

The information derived from the law enforcement

records shall be kept separate from and shall not become a part of the official school record of that child and shall not be a public record. The information shall be used solely by the appropriate school official or officials whom the school has determined to have a legitimate educational or safety interest to aid in the proper rehabilitation of the child and to protect the safety of students and employees in the school. If the designated law enforcement and school officials deem it to be in the best interest of the minor, the student may be referred to in-school or community based social services if those services are available. "Rehabilitation services" may include interventions by school support personnel, evaluation for eligibility for special education, referrals to community-based agencies such as youth services, behavioral healthcare service providers, drug and alcohol prevention or treatment programs, and other interventions as deemed appropriate for the student.

(B) Any information provided to appropriate

school officials whom the school has determined to have a legitimate educational or safety interest by local law enforcement officials about a minor who is the subject of a current police investigation that is directly related to school safety shall consist of oral information only, and not written law enforcement records, and shall be used solely by the appropriate school official or officials to protect the safety of students and employees in the school and aid in the proper rehabilitation of the child. The information derived orally from the local law enforcement officials shall be kept separate from and shall not become a part of the official school record of the child and shall not be a public record. This limitation on the use of information about a minor who is the subject of a current police investigation shall in no way limit the use of this information by prosecutors in pursuing criminal charges arising out of the information disclosed during a police investigation of the minor. For purposes of this paragraph, "investigation" means an official systematic inquiry by a law enforcement agency into actual or suspected criminal activity;

(i) The president of a park district. Inspection and

copying shall be limited to law enforcement records transmitted to the president of the park district by the Illinois State Police under Section 8-23 of the Park District Code or Section 16a-5 of the Chicago Park District Act concerning a person who is seeking employment with that park district and who has been adjudicated a juvenile delinquent for any of the offenses listed in subsection (c) of Section 8-23 of the Park District Code or subsection (c) of Section 16a-5 of the Chicago Park District Act.

(2) Information identifying victims and alleged victims of sex offenses, shall not be disclosed or open to public inspection under any circumstances. Nothing in this Section shall prohibit the victim or alleged victim of any sex offense from voluntarily disclosing his or her identity.
(2.5) If the minor is a victim of aggravated battery, battery, attempted first degree murder, or other non-sexual violent offense, the identity of the victim may be disclosed to appropriate school officials, for the purpose of preventing foreseeable future violence involving minors, by a local law enforcement agency pursuant to an agreement established between the school district and a local law enforcement agency subject to the approval by the presiding judge of the juvenile court.
(3) Relevant information, reports and records shall be made available to the Department of Juvenile Justice when a juvenile offender has been placed in the custody of the Department of Juvenile Justice.
(4) Nothing in this Section shall prohibit the inspection or disclosure to victims and witnesses of photographs contained in the records of law enforcement agencies when the inspection or disclosure is conducted in the presence of a law enforcement officer for purposes of identification or apprehension of any person in the course of any criminal investigation or prosecution.
(5) The records of law enforcement officers, or of an independent agency created by ordinance and charged by a unit of local government with the duty of investigating the conduct of law enforcement officers, concerning all minors under 18 years of age must be maintained separate from the records of adults and may not be open to public inspection or their contents disclosed to the public except by order of the court or when the institution of criminal proceedings has been permitted under Section 5-130 or 5-805 or required under Section 5-130 or 5-805 or such a person has been convicted of a crime and is the subject of pre-sentence investigation or when provided by law.
(6) Except as otherwise provided in this subsection (6), law enforcement officers, and personnel of an independent agency created by ordinance and charged by a unit of local government with the duty of investigating the conduct of law enforcement officers, may not disclose the identity of any minor in releasing information to the general public as to the arrest, investigation or disposition of any case involving a minor. Any victim or parent or legal guardian of a victim may petition the court to disclose the name and address of the minor and the minor's parents or legal guardian, or both. Upon a finding by clear and convincing evidence that the disclosure is either necessary for the victim to pursue a civil remedy against the minor or the minor's parents or legal guardian, or both, or to protect the victim's person or property from the minor, then the court may order the disclosure of the information to the victim or to the parent or legal guardian of the victim only for the purpose of the victim pursuing a civil remedy against the minor or the minor's parents or legal guardian, or both, or to protect the victim's person or property from the minor.
(7) Nothing contained in this Section shall prohibit law enforcement agencies when acting in their official capacity from communicating with each other by letter, memorandum, teletype or intelligence alert bulletin or other means the identity or other relevant information pertaining to a person under 18 years of age. The information provided under this subsection (7) shall remain confidential and shall not be publicly disclosed, except as otherwise allowed by law.
(8) No person shall disclose information under this Section except when acting in his or her official capacity and as provided by law or order of court.
(9) The changes made to this Section by Public Act 98-61 apply to law enforcement records of a minor who has been arrested or taken into custody on or after January 1, 2014 (the effective date of Public Act 98-61).
(Source: P.A. 98-61, eff. 1-1-14; 98-756, eff. 7-16-14; 99-298, eff. 8-6-15.)

(705 ILCS 405/5-910)
Sec. 5-910. Social, psychological and medical records.
(1) The social investigation, psychological and medical records of any juvenile offender shall be privileged and shall not be disclosed except:
(a) upon the written consent of the former juvenile

or, if the juvenile offender is under 18 years of age, by the parent of the juvenile; or

(b) upon a determination by the head of the treatment

facility, who has the records, that disclosure to another individual or facility providing treatment to the minor is necessary for the further treatment of the juvenile offender; or

(c) when any court having jurisdiction of the

juvenile offender orders disclosure; or

(d) when requested by any attorney representing the

juvenile offender, but the records shall not be further disclosed by the attorney unless approved by the court or presented as admissible evidence; or

(e) upon a written request of a juvenile probation

officer in regard to an alleged juvenile offender when the information is needed for screening and assessment purposes, for preparation of a social investigation or presentence investigation, or placement decisions; but the records shall not be further disclosed by the probation officer unless approved by the court; or

(f) when the State's Attorney requests a copy of the

social investigation for use at a sentencing hearing or upon written request of the State's Attorney for psychological or medical records when the minor contests his fitness for trial or relies on an affirmative defense of intoxication or insanity.

(2) Willful violation of this Section is a Class C misdemeanor.
(3) Nothing in this Section shall operate to extinguish any rights of a juvenile offender established by attorney-client, physician-patient, psychologist-client or social worker-client privileges except as otherwise provided by law.
(Source: P.A. 90-590, eff. 1-1-99.)

(705 ILCS 405/5-915)
(Text of Section from P.A. 100-201)
Sec. 5-915. Expungement of juvenile law enforcement and court records.
(0.05) For purposes of this Section and Section 5-622:
"Expunge" means to physically destroy the records and

to obliterate the minor's name from any official index or public record, or both. Nothing in this Act shall require the physical destruction of the internal office records, files, or databases maintained by a State's Attorney's Office or other prosecutor.

"Law enforcement record" includes but is not limited

to records of arrest, station adjustments, fingerprints, probation adjustments, the issuance of a notice to appear, or any other records maintained by a law enforcement agency relating to a minor suspected of committing an offense.

(1) Whenever a person has been arrested, charged, or adjudicated delinquent for an incident occurring before his or her 18th birthday that if committed by an adult would be an offense, the person may petition the court at any time for expungement of law enforcement records and juvenile court records relating to the incident and, upon termination of all juvenile court proceedings relating to that incident, the court shall order the expungement of all records in the possession of the Department of State Police, the clerk of the circuit court, and law enforcement agencies relating to the incident, but only in any of the following circumstances:
(a) the minor was arrested and no petition for

delinquency was filed with the clerk of the circuit court;

(a-5) the minor was charged with an offense and the

petition or petitions were dismissed without a finding of delinquency;

(b) the minor was charged with an offense and was

found not delinquent of that offense;

(c) the minor was placed under supervision pursuant

to Section 5-615, and the order of supervision has since been successfully terminated; or

(d) the minor was adjudicated for an offense which

would be a Class B misdemeanor, Class C misdemeanor, or a petty or business offense if committed by an adult.

(1.5) Commencing 180 days after January 1, 2015 (the effective date of Public Act 98-637), the Department of State Police shall automatically expunge, on or before January 1 of each year, a person's law enforcement records which are not subject to subsection (1) relating to incidents occurring before his or her 18th birthday in the Department's possession or control and which contains the final disposition which pertain to the person when arrested as a minor if:
(a) the minor was arrested for an eligible offense

and no petition for delinquency was filed with the clerk of the circuit court; and

(b) the person attained the age of 18 years during

the last calendar year; and

(c) since the date of the minor's most recent arrest,

at least 6 months have elapsed without an additional arrest, filing of a petition for delinquency whether related or not to a previous arrest, or filing of charges not initiated by arrest.

The Department of State Police shall allow a person to use the Access and Review process, established in the Department of State Police, for verifying that his or her law enforcement records relating to incidents occurring before his or her 18th birthday eligible under this subsection have been expunged as provided in this subsection.
The Department of State Police shall provide by rule the process for access, review, and automatic expungement.
(1.6) Commencing on January 1, 2015 (the effective date of Public Act 98-637), a person whose law enforcement records are not subject to subsection (1) or (1.5) of this Section and who has attained the age of 18 years may use the Access and Review process, established in the Department of State Police, for verifying his or her law enforcement records relating to incidents occurring before his or her 18th birthday in the Department's possession or control which pertain to the person when arrested as a minor, if the incident occurred no earlier than 30 years before January 1, 2015 (the effective date of Public Act 98-637). If the person identifies a law enforcement record of an eligible offense that meets the requirements of this subsection, paragraphs (a) and (c) of subsection (1.5) of this Section, and all juvenile court proceedings related to the person have been terminated, the person may file a Request for Expungement of Juvenile Law Enforcement Records, in the form and manner prescribed by the Department of State Police, with the Department and the Department shall consider expungement of the record as otherwise provided for automatic expungement under subsection (1.5) of this Section. The person shall provide notice and a copy of the Request for Expungement of Juvenile Law Enforcement Records to the arresting agency, prosecutor charged with the prosecution of the minor, or the State's Attorney of the county that prosecuted the minor. The Department of State Police shall provide by rule the process for access, review, and Request for Expungement of Juvenile Law Enforcement Records.
(1.7) Nothing in subsections (1.5) and (1.6) of this Section precludes a person from filing a petition under subsection (1) for expungement of records subject to automatic expungement under that subsection (1) or subsection (1.5) or (1.6) of this Section.
(1.8) For the purposes of subsections (1.5) and (1.6) of this Section, "eligible offense" means records relating to an arrest or incident occurring before the person's 18th birthday that if committed by an adult is not an offense classified as a Class 2 felony or higher offense, an offense under Article 11 of the Criminal Code of 1961 or the Criminal Code of 2012, or an offense under Section 12-13, 12-14, 12-14.1, 12-15, or 12-16 of the Criminal Code of 1961.
(2) Any person may petition the court to expunge all law enforcement records relating to any incidents occurring before his or her 18th birthday which did not result in proceedings in criminal court and all juvenile court records with respect to any adjudications except those based upon first degree murder and sex offenses which would be felonies if committed by an adult, if the person for whom expungement is sought has had no convictions for any crime since his or her 18th birthday and:
(a) has attained the age of 21 years; or
(b) 5 years have elapsed since all juvenile court

proceedings relating to him or her have been terminated or his or her commitment to the Department of Juvenile Justice pursuant to this Act has been terminated;

whichever is later of (a) or (b). Nothing in this Section 5-915 precludes a minor from obtaining expungement under Section 5-622.
(2.5) If a minor is arrested and no petition for delinquency is filed with the clerk of the circuit court as provided in paragraph (a) of subsection (1) at the time the minor is released from custody, the youth officer, if applicable, or other designated person from the arresting agency, shall notify verbally and in writing to the minor or the minor's parents or guardians that the minor has a right to petition to have his or her arrest record expunged when all juvenile court proceedings relating to that minor have been terminated and that unless a petition to expunge is filed, the minor shall have an arrest record and shall provide the minor and the minor's parents or guardians with an expungement information packet, including a petition to expunge juvenile records obtained from the clerk of the circuit court.
(2.6) If a minor is charged with an offense and is found not delinquent of that offense; or if a minor is placed under supervision under Section 5-615, and the order of supervision is successfully terminated; or if a minor is adjudicated for an offense that would be a Class B misdemeanor, a Class C misdemeanor, or a business or petty offense if committed by an adult; or if a minor has incidents occurring before his or her 18th birthday that have not resulted in proceedings in criminal court, or resulted in proceedings in juvenile court, and the adjudications were not based upon first degree murder or sex offenses that would be felonies if committed by an adult; then at the time of sentencing or dismissal of the case, the judge shall inform the delinquent minor of his or her right to petition for expungement as provided by law, and the clerk of the circuit court shall provide an expungement information packet to the delinquent minor, written in plain language, including a petition for expungement, a sample of a completed petition, expungement instructions that shall include information informing the minor that (i) once the case is expunged, it shall be treated as if it never occurred, (ii) he or she may apply to have petition fees waived, (iii) once he or she obtains an expungement, he or she may not be required to disclose that he or she had a juvenile record, and (iv) he or she may file the petition on his or her own or with the assistance of an attorney. The failure of the judge to inform the delinquent minor of his or her right to petition for expungement as provided by law does not create a substantive right, nor is that failure grounds for: (i) a reversal of an adjudication of delinquency, (ii) a new trial; or (iii) an appeal.
(2.7) For counties with a population over 3,000,000, the clerk of the circuit court shall send a "Notification of a Possible Right to Expungement" post card to the minor at the address last received by the clerk of the circuit court on the date that the minor attains the age of 18 based on the birthdate provided to the court by the minor or his or her guardian in cases under paragraphs (b), (c), and (d) of subsection (1); and when the minor attains the age of 21 based on the birthdate provided to the court by the minor or his or her guardian in cases under subsection (2).
(2.8) The petition for expungement for subsection (1) may include multiple offenses on the same petition and shall be substantially in the following form:

expungement process;

(ii) The circumstances under which juvenile

expungement may occur;

(iii) The juvenile offenses that may be expunged;
(iv) The steps necessary to initiate and complete the

juvenile expungement process; and

(v) Directions on how to contact the State Appellate

Defender.

(c) The State Appellate Defender shall establish and maintain a statewide toll-free telephone number that a person may use to receive information or assistance concerning the expungement of juvenile records. The State Appellate Defender shall advertise the toll-free telephone number statewide. The State Appellate Defender shall develop an expungement information packet that may be sent to eligible persons seeking expungement of their juvenile records, which may include, but is not limited to, a pre-printed expungement petition with instructions on how to complete the petition and a pamphlet containing information that would assist individuals through the juvenile expungement process.
(d) The State Appellate Defender shall compile a statewide list of volunteer attorneys willing to assist eligible individuals through the juvenile expungement process.
(e) This Section shall be implemented from funds appropriated by the General Assembly to the State Appellate Defender for this purpose. The State Appellate Defender shall employ the necessary staff and adopt the necessary rules for implementation of this Section.
(8)(a) Except with respect to law enforcement agencies, the Department of Corrections, State's Attorneys, or other prosecutors, an expunged juvenile record may not be considered by any private or public entity in employment matters, certification, licensing, revocation of certification or licensure, or registration. Applications for employment must contain specific language that states that the applicant is not obligated to disclose expunged juvenile records of conviction or arrest. Employers may not ask if an applicant has had a juvenile record expunged. Effective January 1, 2005, the Department of Labor shall develop a link on the Department's website to inform employers that employers may not ask if an applicant had a juvenile record expunged and that application for employment must contain specific language that states that the applicant is not obligated to disclose expunged juvenile records of arrest or conviction.
(b) A person whose juvenile records have been expunged is not entitled to remission of any fines, costs, or other money paid as a consequence of expungement. Public Act 93-912 does not affect the right of the victim of a crime to prosecute or defend a civil action for damages.
(c) The expungement of juvenile records under Section 5-622 shall be funded by the additional fine imposed under Section 5-9-1.17 of the Unified Code of Corrections and additional appropriations made by the General Assembly for such purpose.
(9) The changes made to this Section by Public Act 98-61 apply to law enforcement records of a minor who has been arrested or taken into custody on or after January 1, 2014 (the effective date of Public Act 98-61).
(10) The changes made in subsection (1.5) of this Section by Public Act 98-637 apply to law enforcement records of a minor who has been arrested or taken into custody on or after January 1, 2015. The changes made in subsection (1.6) of this Section by Public Act 98-637 apply to law enforcement records of a minor who has been arrested or taken into custody before January 1, 2015.
(Source: P.A. 99-835, eff. 1-1-17; 99-881, eff. 1-1-17; 100-201, eff. 8-18-17.)

(Text of Section from P.A. 100-285)
Sec. 5-915. Expungement of juvenile law enforcement and court records.
(0.05) For purposes of this Section
"Dissemination" or "disseminate" means to publish,

produce, print, manufacture, distribute, sell, lease, exhibit, broadcast, display, transmit, or otherwise share information in any format so as to make the information accessible to others.

"Expunge" means to physically destroy the records and

to obliterate the minor's name and juvenile court records from any official index, public record, or electronic database. No evidence of the juvenile court records may be retained by any law enforcement agency, the juvenile court, or by any municipal, county, or State agency or department. Nothing in this Act shall require the physical destruction of the internal office records, files, or databases maintained by a State's Attorney's Office or other prosecutor or by the Office of the Secretary of State.

"Juvenile court record" includes, but is not limited

to:

(a) all documents filed in or maintained by the

juvenile court pertaining to a specific incident, proceeding, or individual;

(b) all documents relating to a specific

incident, proceeding, or individual made available to or maintained by probation officers;

(c) all documents, video or audio tapes,

photographs, and exhibits admitted into evidence at juvenile court hearings; or

(d) all documents, transcripts, records, reports

or other evidence prepared by, maintained by, or released by any municipal, county, or state agency or department, in any format, if indicating involvement with the juvenile court relating to a specific incident, proceeding, or individual.

"Law enforcement record" includes but is not limited

to records of arrest, station adjustments, fingerprints, probation adjustments, the issuance of a notice to appear, or any other records or documents maintained by any law enforcement agency relating to a minor suspected of committing an offense or evidence of interaction with law enforcement.

(0.1)(a) The Department of State Police and all law enforcement agencies within the State shall automatically expunge, on or before January 1 of each year, all law enforcement records relating to events occurring before an individual's 18th birthday if:
(1) one year or more has elapsed since the date of

the arrest or law enforcement interaction documented in the records;

(2) no petition for delinquency or criminal charges

were filed with the clerk of the circuit court relating to the arrest or law enforcement interaction documented in the records; and

(3) 6 months have elapsed without an additional

subsequent arrest or filing of a petition for delinquency or criminal charges whether related or not to the arrest or law enforcement interaction documented in the records.

(b) If the law enforcement agency is unable to verify satisfaction of conditions (2) and (3) of this subsection (0.1), records that satisfy condition (1) of this subsection (0.1) shall be automatically expunged if the records relate to an offense that if committed by an adult would not be an offense classified as Class 2 felony or higher, an offense under Article 11 of the Criminal Code of 1961 or Criminal Code of 2012, or an offense under 12-13, 12-14, 12-14.1, 12-15, or 12-16 of the Criminal Code of 1961.
(0.2)(a) Upon dismissal of a petition alleging delinquency or upon a finding of not delinquent, the successful termination of an order of supervision, or an adjudication for an offense which would be a Class B misdemeanor, Class C misdemeanor, or a petty or business offense if committed by an adult, the court shall automatically order the expungement of the juvenile court and law enforcement records within 60 business days.
(b) If the chief law enforcement officer of the agency, or his or her designee, certifies in writing that certain information is needed for a pending investigation involving the commission of a felony, that information, and information identifying the juvenile, may be retained in an intelligence file until the investigation is terminated or for one additional year, whichever is sooner. Retention of a portion of a juvenile's law enforcement record does not disqualify the remainder of his or her record from immediate automatic expungement.
(0.3)(a) Upon an adjudication of delinquency based on any offense except a disqualified offense, the juvenile court shall automatically order the expungement of the juvenile records 2 years after the juvenile's case was closed if no delinquency or criminal proceeding is pending and the person has had no subsequent delinquency adjudication or criminal conviction. The court shall automatically order the expungement of the juvenile court and law enforcement records within 60 business days. For the purposes of this subsection (0.3), "disqualified offense" means any of the following offenses: Section 8-1.2, 9-1, 9-1.2, 9-2, 9-2.1, 9-3, 9-3.2, 10-1, 10-2, 10-3, 10-3.1, 10-4, 10-5, 10-9, 11-1.20, 11-1.30, 11-1.40, 11-1.50, 11-1.60, 11-6, 11-6.5, 12-2, 12-3.05, 12-3.3, 12-4.4a, 12-5.02, 12-6.2, 12-6.5, 12-7.1, 12-7.5, 12-20.5, 12-32, 12-33, 12-34, 12-34.5, 18-1, 18-2, 18-3, 18-4, 18-6, 19-3, 19-6, 20-1, 20-1.1, 24-1.2, 24-1.2-5, 24-1.5, 24-3A, 24-3B, 24-3.2, 24-3.8, 24-3.9, 29D-14.9, 29D-20, 30-1, 31-1a, 32-4a, or 33A-2 of the Criminal Code of 2012, or subsection (b) of Section 8-1, paragraph (4) of subsection (a) of Section 11-14.4, subsection (a-5) of Section 12-3.1, paragraph (1), (2), or (3) of subsection (a) of Section 12-6, subsection (a-3) or (a-5) of Section 12-7.3, paragraph (1) or (2) of subsection (a) of Section 12-7.4, subparagraph (i) of paragraph (1) of subsection (a) of Section 12-9, subparagraph (H) of paragraph (3) of subsection (a) of Section 24-1.6, paragraph (1) of subsection (a) of Section 25-1, or subsection (a-7) of Section 31-1 of the Criminal Code of 2012.
(b) If the chief law enforcement officer of the agency, or his or her designee, certifies in writing that certain information is needed for a pending investigation involving the commission of a felony, that information, and information identifying the juvenile, may be retained in an intelligence file until the investigation is terminated or for one additional year, whichever is sooner. Retention of a portion of a juvenile's law enforcement record does not disqualify the remainder of his or her record from immediate automatic expungement.
(1) Nothing in this subsection (1) precludes an eligible minor from obtaining expungement under subsections (0.1), (0.2), or (0.3). Whenever a person has been arrested, charged, or adjudicated delinquent for an incident occurring before his or her 18th birthday that if committed by an adult would be an offense, and that person's records are not eligible for automatic expungement under subsections (0.1), (0.2), or (0.3), the person may petition the court at any time for expungement of law enforcement records and juvenile court records relating to the incident and upon termination of all juvenile court proceedings relating to that incident, the court shall order the expungement of all records in the possession of the Department of State Police, the clerk of the circuit court, and law enforcement agencies relating to the incident, but only in any of the following circumstances:
(a) the minor was arrested and no petition for

delinquency was filed with the clerk of the circuit court;

(a-5) the minor was charged with an offense and the

petition or petitions were dismissed without a finding of delinquency;

(b) the minor was charged with an offense and was

found not delinquent of that offense;

(c) the minor was placed under supervision pursuant

to Section 5-615, and the order of supervision has since been successfully terminated; or

(d) the minor was adjudicated for an offense which

would be a Class B misdemeanor, Class C misdemeanor, or a petty or business offense if committed by an adult.

(1.5) The Department of State Police shall allow a person to use the Access and Review process, established in the Department of State Police, for verifying that his or her law enforcement records relating to incidents occurring before his or her 18th birthday eligible under this Act have been expunged
(1.6) (Blank).
(1.7) (Blank).
(1.8) (Blank).
(2) Any person whose delinquency adjudications are not eligible for automatic expungement under subsection (0.3) of this Section may petition the court to expunge all law enforcement records relating to any incidents occurring before his or her 18th birthday which did not result in proceedings in criminal court and all juvenile court records with respect to any adjudications except those based upon first degree murder or an offense under Article 11 of the Criminal Code of 2012 if the person is required to register under the Sex Offender Registration Act; provided that:
(a) (blank); or
(b) 2 years have elapsed since all juvenile court

proceedings relating to him or her have been terminated and his or her commitment to the Department of Juvenile Justice under this Act has been terminated.

(2.5) If a minor is arrested and no petition for delinquency is filed with the clerk of the circuit court at the time the minor is released from custody, the youth officer, if applicable, or other designated person from the arresting agency, shall notify verbally and in writing to the minor or the minor's parents or guardians that the minor shall have an arrest record and shall provide the minor and the minor's parents or guardians with an expungement information packet, information regarding this State's expungement laws including a petition to expunge juvenile records obtained from the clerk of the circuit court.
(2.6) If a minor is referred to court then at the time of sentencing or dismissal of the case, or successful completion of supervision, the judge shall inform the delinquent minor of his or her rights regarding expungement and the clerk of the circuit court shall provide an expungement information packet to the minor, written in plain language, including information regarding this State's expungement laws and a petition for expungement, a sample of a completed petition, expungement instructions that shall include information informing the minor that (i) once the case is expunged, it shall be treated as if it never occurred, (ii) he or she may apply to have petition fees waived, (iii) once he or she obtains an expungement, he or she may not be required to disclose that he or she had a juvenile record, and (iv) if petitioning he or she may file the petition on his or her own or with the assistance of an attorney. The failure of the judge to inform the delinquent minor of his or her right to petition for expungement as provided by law does not create a substantive right, nor is that failure grounds for: (i) a reversal of an adjudication of delinquency, (ii) a new trial; or (iii) an appeal.
(2.7) (Blank).
(2.8) The petition for expungement for subsection (1) and (2) may include multiple offenses on the same petition and shall be substantially in the following form:

expungement laws, including both automatic expungement and expungement by petition;

(ii) The circumstances under which juvenile

expungement may occur;

(iii) The juvenile offenses that may be expunged;
(iv) The steps necessary to initiate and complete the

juvenile expungement process; and

(v) Directions on how to contact the State Appellate

Defender.

(c) The State Appellate Defender shall establish and maintain a statewide toll-free telephone number that a person may use to receive information or assistance concerning the expungement of juvenile records. The State Appellate Defender shall advertise the toll-free telephone number statewide. The State Appellate Defender shall develop an expungement information packet that may be sent to eligible persons seeking expungement of their juvenile records, which may include, but is not limited to, a pre-printed expungement petition with instructions on how to complete the petition and a pamphlet containing information that would assist individuals through the juvenile expungement process.
(d) The State Appellate Defender shall compile a statewide list of volunteer attorneys willing to assist eligible individuals through the juvenile expungement process.
(e) This Section shall be implemented from funds appropriated by the General Assembly to the State Appellate Defender for this purpose. The State Appellate Defender shall employ the necessary staff and adopt the necessary rules for implementation of this Section.
(7.5)(a) Willful dissemination of any information contained in an expunged record shall be treated as a Class C misdemeanor and punishable by a fine of $1,000 per violation.
(b) Willful dissemination for financial gain of any information contained in an expunged record shall be treated as a Class 4 felony. Dissemination for financial gain by an employee of any municipal, county, or State agency, including law enforcement, shall result in immediate termination.
(c) The person whose record was expunged has a right of action against any person who intentionally disseminates an expunged record. In the proceeding, punitive damages up to an amount of $1,000 may be sought in addition to any actual damages. The prevailing party shall be entitled to costs and reasonable attorney fees.
(d) The punishments for dissemination of an expunged record shall never apply to the person whose record was expunged.
(8)(a) An expunged juvenile record may not be considered by any private or public entity in employment matters, certification, licensing, revocation of certification or licensure, or registration. Applications for employment must contain specific language that states that the applicant is not obligated to disclose expunged juvenile records of adjudication, conviction, or arrest. Employers may not ask if an applicant has had a juvenile record expunged. Effective January 1, 2005, the Department of Labor shall develop a link on the Department's website to inform employers that employers may not ask if an applicant had a juvenile record expunged and that application for employment must contain specific language that states that the applicant is not obligated to disclose expunged juvenile records of adjudication, arrest, or conviction.
(c) The expungement of juvenile records under subsections 0.1, 0.2, or 0.3 of this Section shall be funded by the additional fine imposed under Section 5-9-1.17 of the Unified Code of Corrections.
(9) (Blank).
(10) (Blank).
(Source: P.A. 99-835, eff. 1-1-17; 99-881, eff. 1-1-17; 100-285, eff. 1-1-18.)



Article VI - Administration Of Juvenile Services

(705 ILCS 405/Art. VI heading)

(705 ILCS 405/6-1) (from Ch. 37, par. 806-1)
Sec. 6-1. Probation departments; functions and duties.
(1) The chief judge of each circuit shall make provision for probation services for each county in his or her circuit. The appointment of officers to probation or court services departments and the administration of such departments shall be governed by the provisions of the Probation and Probation Officers Act.
(2) Every county or every group of counties constituting a probation district shall maintain a court services or probation department subject to the provisions of the Probation and Probation Officers Act. For the purposes of this Act, such a court services or probation department has, but is not limited to, the following powers and duties:
(a) When authorized or directed by the court, to

receive, investigate and evaluate complaints indicating dependency, requirement of authoritative intervention, addiction or delinquency within the meaning of Sections 2-3, 2-4, 3-3, 4-3 or 5-105, respectively; to determine or assist the complainant in determining whether a petition should be filed under Sections 2-13, 3-15, 4-12 or 5-520 or whether referral should be made to an agency, association or other person or whether some other action is advisable; and to see that the indicating filing, referral or other action is accomplished. However, no such investigation, evaluation or supervision by such court services or probation department is to occur with regard to complaints indicating only that a minor may be a chronic or habitual truant.

(a-1) To confer in a preliminary conference, with a

view to adjusting suitable cases without the filing of a petition as provided for in Section 2-12 or Section 5-305.

(b) When a petition is filed under Section 2-13,

3-15, 4-15 or 5-520, to make pre-adjudicatory investigations and formulate recommendations to the court when the court has authorized or directed the department to do so.

(b-1) When authorized or directed by the court, and

with the consent of the party respondents and the State's Attorney, to confer in a pre-adjudicatory conference, with a view to adjusting suitable cases as provided for in Section 2-12 or Section 5-305.

(c) To counsel and, by order of the court, to

supervise minors referred to the court; to conduct indicated programs of casework, including referrals for medical and mental health service, organized recreation and job placement for wards of the court and, when appropriate, for members of the family of a ward; to act as liaison officer between the court and agencies or associations to which minors are referred or through which they are placed; when so appointed, to serve as guardian of the person of a ward of the court; to provide probation supervision and protective supervision ordered by the court; and to provide like services to wards and probationers of courts in other counties or jurisdictions who have lawfully become local residents.

(d) To arrange for placements pursuant to court order.
(e) To assume administrative responsibility for such

detention, shelter care and other institutions for minors as the court may operate.

(f) To maintain an adequate system of case records,

statistical records, and financial records related to juvenile detention and shelter care and to make reports to the court and other authorized persons, and to the Supreme Court pursuant to the Probation and Probation Officers Act.

(g) To perform such other services as may be

appropriate to effectuate the purposes of this Act or as may be directed by any order of court made under this Act.

(3) The court services or probation department in any probation district or county having less than 1,000,000 inhabitants, or any personnel of the department, may be required by the circuit court to render services to the court in other matters as well as proceedings under this Act.
(4) In any county or probation district, a probation department may be established as a separate division of a more inclusive department of court services, with any appropriate divisional designation. The organization of any such department of court services and the appointment of officers and other personnel must comply with the Probation and Probations Officers Act.
(5) For purposes of this Act only, probation officers appointed to probation or court services departments shall be considered peace officers. In the exercise of their official duties, probation officers, sheriffs, and police officers may, anywhere within the State, arrest any minor who is in violation of any of the conditions of his or her probation, continuance under supervision, or informal supervision, and it shall be the duty of the officer making the arrest to take the minor before the court having jurisdiction over the minor for further action.
(Source: P.A. 98-892, eff. 1-1-15.)

(705 ILCS 405/6-2) (from Ch. 37, par. 806-2)
Sec. 6-2. Probation districts; informal cooperation. (1) Any 2 or more counties in the same judicial circuit may form a joint probation district for the maintenance of a Probation Department or of both a Probation Department and a Psychiatric Department of the circuit court in those counties. The determination and agreement to form such a probation district shall be made by the county boards of the counties desiring to form it. Any such agreement is binding on the respective counties for 4 years.
(2) The budget for such Probation Department and Psychiatric Department, if any, maintained by any probation district shall be prepared by the respective Departments and submitted for review and appropriate action to a committee representative of all county boards within the district. The budget committee shall meet annually and as many additional times as it finds necessary. All such financial information must be shared with the Supreme Court at its request.
(3) The financial burden of maintaining each such Department shall be borne by each county in the district on a pro rata system based upon the ratio that the value of property in that county, as equalized or assessed by the Department of Revenue, bears to the total value of all the property in the district, as equalized or assessed by the Department of Revenue, subject to the limitations and regulations imposed by law on the authority of any county to levy taxes.
(4) This Section does not exclude informal cooperation between any 2 or more counties with respect to the rendering of probation or psychiatric services, or prohibit the formation of a probation district by any 2 or more counties in the same circuit on any mutually acceptable basis.
(Source: P.A. 85-601.)

(705 ILCS 405/6-3) (from Ch. 37, par. 806-3)
Sec. 6-3. Court Services Departments; counties over 1,000,000.
(1) Any county having more than 1,000,000 inhabitants shall maintain a Court Services Department, which shall be under the authority and supervision of the chief judge of the circuit or of some other judge designated by him.
(2) The functions and duties of probation personnel of the Court Services Department include, but are not limited to, those described in Section 6-1. Neither the Court Services Department nor any of its personnel must supervise the probation of any person over 18 years of age convicted under the criminal laws, except that the court may order the Department to supervise the probation of an adult convicted of the crime of contributing to the dependency and neglect of children or of contributing to the delinquency of children.
(3) The Court Services Department in any such county shall provide psychiatric clinical services relating to the purposes of this Act when so requested, authorized or ordered by the court. The Department may be required by the circuit court to render psychiatric clinical services to the court in other matters as well as in proceedings under this Act.
(Source: P.A. 85-601.)

(705 ILCS 405/6-4) (from Ch. 37, par. 806-4)
Sec. 6-4. Psychiatric Departments; counties under 1,000,000. (1) Any county having less than 1,000,000 inhabitants or any group of counties constituting a probation district may maintain a Psychiatric Department to render clinical services requested, authorized or ordered by the court. The Psychiatric Department may be required by the circuit court to render services to the court in other matters as well as in proceedings under this Act. In any county or probation district the Psychiatric Department may be established as a separate division of a more inclusive psychiatric department or of a comprehensive department of court services, with any appropriate divisional designation.
(2) The chief judge of the circuit court shall appoint a professionally qualified person as Director of the Psychiatric Department established for any county or probation district in the circuit, to serve at his pleasure, and may authorize the Director to appoint such other personnel of the Department as the chief judge from time to time may determine are needed, to serve at the pleasure of the Director. The Director shall have general charge of the Department under the supervision of the chief judge or of some other judge designated by the chief judge for that purpose.
(3) Appointments to any professional position in the Psychiatric Department must be made in accordance with standards prescribed by the chief judge in consultation with an advisory committee of his selection, composed of persons of recognized and outstanding ability in the practice of psychiatry or psychology or in the teaching or practice of social service and public welfare work.
(Source: P.A. 85-601.)

(705 ILCS 405/6-5) (from Ch. 37, par. 806-5)
Sec. 6-5. Compensation and expenses of personnel. (1) The compensation of the several officers or grades of officers and other personnel of the Probation Department and the Psychiatric Department, if any, or the Court Services Department, shall be determined by the county board of any county not within a probation district or by the budget committee representative of all county boards of counties within any probation district. Department personnel shall also be paid their actual and necessary expenses incurred in the performance of their duties. The compensation and actual and necessary expenses shall be paid at least monthly out of the county treasury upon proper certification by the court.
(2) For the purpose of paying the compensation and expenses of personnel of any Probation, Psychiatric or Court Services Department maintained by a probation district, the county treasurer of each of the less populous counties of the district shall pay its monthly pro rata share to the county treasurer of the county in the district having the largest population according to the most recent Federal census, who shall add his county's share to the amounts so received and pay the compensation and expenses due to such personnel.
(3) Personnel required to render Services to the circuit court in other matters in addition to proceedings under this Act may be separately compensated therefor under any applicable law. In the case of personnel of the Probation Departments required by this Act, the amount of compensation for services under this Act shall be specified by the county board or the budget committee of the probation district, as the case may be.
(Source: P.A. 85-601.)

(705 ILCS 405/6-6) (from Ch. 37, par. 806-6)
Sec. 6-6. State share of compensation of probation Personnel. (1) Before the 15th day of each month, beginning with August, 1966, there shall be filed with the Supreme Court an itemized statement of the amounts paid, by the county, probation district or counties cooperating informally under Section 6-2, as compensation for Services rendered under this Act pursuant to "An Act providing for a system of probation, for the appointment and compensation of probation officers, and authorizing the suspension of final judgment and the imposition of sentence upon persons found guilty of certain defined crimes and offenses, and legalizing their ultimate discharge without punishment", approved June 10, 1911, as amended.
(2) Such itemized statement shall be filed by the county treasurer, or, in the case of a probation district or of counties cooperating informally under Section 6-2, by the county treasurer of the most populous county, and shall be certified as to amounts by such county treasurer and the Supreme Court or its designee shall establish a means of verifying compliance with this Section in the manner of appointment or reappointment of and the percentage of time spent by such personnel.
(3) The Supreme Court or its designee shall verify that conditions contained in this Section have been met and transmit the statements to the Comptroller who shall examine and audit the monthly statement and, upon finding it correct, shall voucher for payment to the county treasurer filing the same, for his county, probation district or group of co-operating counties the amount of $1,000 per month for salaries of qualified probation officers who are paid at least at the annual rate of $17,000.
(4) To qualify for State reimbursement under this Section, county probation departments or probation districts must conform to the provisions of "An Act providing for a system of probation, for the appointment and compensation of probation officers, and authorizing the suspension of final judgment and the imposition of sentence upon persons found guilty of certain defined crimes and offenses, and legalizing their ultimate discharge without punishment", approved June 10, 1911, as amended. Whether or not a county probation department or probation district applies for State reimbursement, such department or district must abide by the personnel qualifications and hiring procedures promulgated by the Supreme Court pursuant to "An Act providing for a system of probation, for the appointment and compensation of probation officers, and authorizing the suspension of final judgment and the imposition of sentence upon persons found guilty of certain defined crimes and offenses, and legalizing their ultimate discharge without punishment", approved June 10, 1911, as amended.
(Source: P.A. 85-601.)

(705 ILCS 405/6-7) (from Ch. 37, par. 806-7)
Sec. 6-7. Financial responsibility of counties. (1) Each county board shall provide in its annual appropriation ordinance or annual budget, as the case may be, a reasonable sum for payments for the care and support of minors, and for payments for court appointed counsel in accordance with orders entered under this Act in an amount which in the judgment of the county board may be needed for that purpose. Such appropriation or budget item constitutes a separate fund into which shall be paid not only the moneys appropriated by the county board, but also all reimbursements by parents and other persons and by the State.
(2) No county may be charged with the care and support of any minor who is not a resident of the county unless his parents or guardian are unknown or the minor's place of residence cannot be determined.
(3) No order upon the county for care and support of a minor may be entered until the president or chairman of the county board has had due notice that such a proceeding is pending.
(Source: P.A. 85-1235; 85-1443; 86-820.)

(705 ILCS 405/6-8) (from Ch. 37, par. 806-8)
Sec. 6-8. Orders on county for care and support.
(1) Whenever a minor has been ordered held in detention or placed in shelter care under Sections 2-7, 3-9, 4-6 or 5-410, the court may order the county to make monthly payments from the fund established pursuant to Section 6-7 in an amount necessary for his care and support, but not for a period in excess of 90 days.
(2) Whenever a ward of the court is placed under Section 2-27, 3-28, 4-25 or 5-740, the court may order the county to make monthly payments from the fund established pursuant to Section 6-7 in an amount necessary for his care and support to the guardian of the person or legal custodian appointed under this Act, or to the agency which such guardian or custodian represents.
(3) The court may, when the health or condition of any minor subject to this Act requires it, order the minor placed in a public hospital, institution or agency for treatment or special care, or in a private hospital, institution or agency which will receive him without charge to the public authorities. If such treatment or care cannot be procured without charge, the court may order the county to pay an amount for such treatment from the fund established pursuant to Section 6-7. If the placement is to a hospital or institution, the amount to be paid shall not exceed that paid by the county department of public aid for the care of minors under like conditions, or, if an agency, not more than that established by the Department of Children and Family Services for the care of minors under like conditions. On like order, the county shall pay, from the fund established pursuant to Section 6-7, medical, surgical, dental, optical and other fees and expenses which the court finds are not within the usual scope of charges for the care and support of any minor provided for under this Section.
(Source: P.A. 90-590, eff. 1-1-99.)

(705 ILCS 405/6-9) (from Ch. 37, par. 806-9)
Sec. 6-9. Enforcement of liability of parents and others.
(1) If parentage is at issue in any proceeding under this Act, other than cases involving those exceptions to the definition of parent set out in item (11) in Section 1-3, then the Illinois Parentage Act of 2015 shall apply and the court shall enter orders consistent with that Act. If it appears at any hearing that a parent or any other person named in the petition, liable under the law for the support of the minor, is able to contribute to his or her support, the court shall enter an order requiring that parent or other person to pay the clerk of the court, or to the guardian or custodian appointed under Sections 2-27, 3-28, 4-25 or 5-740, a reasonable sum from time to time for the care, support and necessary special care or treatment, of the minor. If the court determines at any hearing that a parent or any other person named in the petition, liable under the law for the support of the minor, is able to contribute to help defray the costs associated with the minor's detention in a county or regional detention center, the court shall enter an order requiring that parent or other person to pay the clerk of the court a reasonable sum for the care and support of the minor. The court may require reasonable security for the payments. Upon failure to pay, the court may enforce obedience to the order by a proceeding as for contempt of court.
If it appears that the person liable for the support of the minor is able to contribute to legal fees for representation of the minor, the court shall enter an order requiring that person to pay a reasonable sum for the representation, to the attorney providing the representation or to the clerk of the court for deposit in the appropriate account or fund. The sum may be paid as the court directs, and the payment thereof secured and enforced as provided in this Section for support.
If it appears at the detention or shelter care hearing of a minor before the court under Section 5-501 that a parent or any other person liable for support of the minor is able to contribute to his or her support, that parent or other person shall be required to pay a fee for room and board at a rate not to exceed $10 per day established, with the concurrence of the chief judge of the judicial circuit, by the county board of the county in which the minor is detained unless the court determines that it is in the best interest and welfare of the minor to waive the fee. The concurrence of the chief judge shall be in the form of an administrative order. Each week, on a day designated by the clerk of the circuit court, that parent or other person shall pay the clerk for the minor's room and board. All fees for room and board collected by the circuit court clerk shall be disbursed into the separate county fund under Section 6-7.
Upon application, the court shall waive liability for support or legal fees under this Section if the parent or other person establishes that he or she is indigent and unable to pay the incurred liability, and the court may reduce or waive liability if the parent or other person establishes circumstances showing that full payment of support or legal fees would result in financial hardship to the person or his or her family.
(2) When a person so ordered to pay for the care and support of a minor is employed for wages, salary or commission, the court may order him to make the support payments for which he is liable under this Act out of his wages, salary or commission and to assign so much thereof as will pay the support. The court may also order him to make discovery to the court as to his place of employment and the amounts earned by him. Upon his failure to obey the orders of court he may be punished as for contempt of court.
(3) If the minor is a recipient of public aid under the Illinois Public Aid Code, the court shall order that payments made by a parent or through assignment of his wages, salary or commission be made directly to (a) the Department of Healthcare and Family Services if the minor is a recipient of aid under Article V of the Code, (b) the Department of Human Services if the minor is a recipient of aid under Article IV of the Code, or (c) the local governmental unit responsible for the support of the minor if he is a recipient under Articles VI or VII of the Code. The order shall permit the Department of Healthcare and Family Services, the Department of Human Services, or the local governmental unit, as the case may be, to direct that subsequent payments be made directly to the guardian or custodian of the minor, or to some other person or agency in the minor's behalf, upon removal of the minor from the public aid rolls; and upon such direction and removal of the minor from the public aid rolls, the Department of Healthcare and Family Services, Department of Human Services, or local governmental unit, as the case requires, shall give written notice of such action to the court. Payments received by the Department of Healthcare and Family Services, Department of Human Services, or local governmental unit are to be covered, respectively, into the General Revenue Fund of the State Treasury or General Assistance Fund of the governmental unit, as provided in Section 10-19 of the Illinois Public Aid Code.
(Source: P.A. 99-85, eff. 1-1-16.)

(705 ILCS 405/6-10) (from Ch. 37, par. 806-10)
Sec. 6-10. State reimbursement of funds.
(a) Before the 15th day of each month, the clerk of the court shall itemize all payments received by him under Section 6-9 during the preceding month and shall pay such amounts to the county treasurer. Before the 20th day of each month, the county treasurer shall file with the Department of Children and Family Services an itemized statement of the amount of money for the care and shelter of a minor placed in shelter care under Sections 2-7, 3-9, 4-6 or 5-410 or placed under Sections 2-27, 3-28, 4-25 or 5-740 before July 1, 1980 and after June 30, 1981, paid by the county during the last preceding month pursuant to court order entered under Section 6-8, certified by the court, and an itemized account of all payments received by the clerk of the court under Section 6-9 during the preceding month and paid over to the county treasurer, certified by the county treasurer. The Department of Children and Family Services shall examine and audit the monthly statement and account, and upon finding them correct, shall voucher for payment to the county a sum equal to the amount so paid out by the county less the amount received by the clerk of the court under Section 6-9 and paid to the county treasurer but not more than an amount equal to the current average daily rate paid by the Department of Children and Family Services for similar services pursuant to Section 5a of Children and Family Services Act, approved June 4, 1963, as amended. Reimbursement to the counties under this Section for care and support of minors in licensed child caring institutions must be made by the Department of Children and Family Services only for care in those institutions which have filed with the Department a certificate affirming that they admit minors on the basis of need without regard to race or ethnic origin.
(b) The county treasurer may file with the Department of Children and Family Services an itemized statement of the amount of money paid by the county during the last preceding month pursuant to court order entered under Section 6-8, certified by the court, and an itemized account of all payments received by the clerk of the court under Section 6-9 during the preceding month and paid over to the county treasurer, certified by the county treasurer. The Department of Children and Family Services shall examine and audit the monthly statement and account, and upon finding them correct, shall voucher for payment to the county a sum equal to the amount so paid out by the county less the amount received by the clerk of the court under Section 6-9 and paid to the county treasurer. Subject to appropriations for that purpose, the State shall reimburse the county for the care and shelter of a minor placed in detention as a result of any new provisions that are created by the Juvenile Justice Reform Provisions of 1998 (Public Act 90-590).
(Source: P.A. 90-590, eff. 1-1-99; 91-357, eff. 7-29-99.)

(705 ILCS 405/6-11) (from Ch. 37, par. 806-11)
Sec. 6-11. Annual expenditures; limitation. Reimbursements under Section 6-10 for any fiscal year may not exceed 3% of the annual appropriation from the General Revenue Fund to the Department of Children and Family Services for its ordinary and contingent expenses for that fiscal year.
(Source: P.A. 85-601.)

(705 ILCS 405/6-12)
Sec. 6-12. Juvenile justice councils.
(1) Each county, or any group of contiguous counties under an intergovernmental agreement or, in counties having a population of 3,000,000 or more, any township, or group of those townships, in the State of Illinois may, at the initiative of any State's Attorney, Public Defender, court services director, probation officer, county board member, regional superintendent of schools, sheriff, chief of police, any judge serving in a juvenile court within the jurisdiction, or governing body of any Redeploy Illinois site serving any part of that area, establish a juvenile justice council ("council").
(1.5) Each of the following officers or entities serving any part of the area included in a juvenile justice council shall designate a representative to serve on the council: the sheriff, the State's Attorney, Chief Probation Officer, the Public Defender, and each county board within the area of the council. Designation of members shall be made to the person or agency initiating formation of the council.
(a) Following designation of members, the council

shall organize itself and elect from its members a chairperson and such officers as are deemed necessary.

(b) The chairperson shall, with the advice and

consent of the council, appoint additional members of the council as is deemed necessary to accomplish the purposes of this Article. The additional members may include, but are not limited to, a judge who hears juvenile cases in the jurisdiction in which the council sits, representatives of local law enforcement, juvenile justice agencies, schools, businesses, community organizations, community youth service providers, faith based organizations, the State or local board of education, any family violence coordinating council, any domestic violence agency, any children's advocacy center, any serious and habitual offender comprehensive action program, the Department of Human Services, the Chamber of Commerce, any director of court services, and local justice involved youth. However, the number of voting members of any juvenile justice council shall not exceed 21.

(c) The juvenile justice council shall meet monthly

for the purpose of encouraging the initiation of, or supporting ongoing, interagency cooperation and programs to address juvenile delinquency and juvenile crime.

(d) In counties having a population of 3,000,000 or

more, the juvenile justice council shall provide for local area council participation in its by-laws.

(2) The purpose of a juvenile justice council is:
(a) To provide a forum for the development of a

community-based interagency assessment of the local juvenile justice system, to develop a juvenile justice plan for the prevention of juvenile delinquency, and to make recommendations to the county board, or county boards, for more effectively utilizing existing community resources in dealing with juveniles who are found to be involved in crime, or who are truant or have been suspended or expelled from school. The juvenile justice plan shall include relevant portions of local crime prevention and public safety plans, school improvement and school safety plans, Redeploy Illinois plans, and the plans or initiatives of other public and private entities within the covered area that are concerned with dropout prevention, school safety, the prevention of juvenile crime and criminal activity by youth gangs.

(b) To inform the development of the local assessment

and plan described in paragraph (a) by utilizing aggregate data to: analyze the risks, needs, and characteristics of youth in contact with the juvenile justice system; to assess responses and resources available; and to develop or strengthen policy and practice in order to prevent or mitigate juvenile delinquency, produce positive youth outcomes, and enhance public safety. Sources of this data may include State and local human services, child protection, law enforcement, probation, corrections, education, and other public agencies. State agencies, their local and regional offices, and contractors are strongly encouraged to collaborate with juvenile justice councils to develop memoranda of understanding and intergovernmental agreements, and to share data and information in order to provide an adequate basis for the local juvenile justice plan. The confidentiality of individual juvenile records shall not be compromised at any time or in any manner in service of these functions.

(3) The duties and responsibilities of the juvenile justice council include, but are not limited to:
(a) Developing a juvenile justice plan based upon

utilization of the resources of law enforcement, school systems, park programs, sports entities, Redeploy Illinois programs, and others in a cooperative and collaborative manner to prevent or discourage juvenile crime.

(b) Entering into a written county interagency

agreement specifying the nature and extent of contributions each signatory agency will make in achieving the goals of the juvenile justice plan and their commitment to the sharing of information useful in carrying out the goals of the interagency agreement to the extent authorized by law.

(c) Applying for and receiving public or private

grants, to be administered by one of the community partners, that support one or more components of the juvenile justice plan.

(d) (Blank).
(e) Assisting and directing the efforts of local

community support organizations and volunteer groups in providing enrichment programs and other support services for clients of local juvenile detention centers.

(f) Developing and making available a county-wide or

multi-county resource guide for minors in need of prevention, intervention, psycho-social, educational support, and other services needed to prevent juvenile delinquency.

(g) Facilitating community based collaboration and

perspective on oversight, research, and evaluation of activities, programs, and policies directed towards and impacting the lives of juveniles.

(h) Planning for and supporting applications for

Redeploy Illinois, and development of funding for screening, assessment, and risk-appropriate, evidence-informed services to reduce commitments to the Department of Juvenile Justice.

(i) Planning for and supporting the development of

funding for screening, assessment, and risk-appropriate, evidence-informed services to youth reentering the community from detention in a county detention center or commitment from the Department of Juvenile Justice.

(3.5) A council which is the sole council serving any part of the area of an established Redeploy Illinois site may, in its discretion, and at the request of the Redeploy Illinois governing body of the site, undertake and maintain governance of the site under Section 16.1 of the Probation and Probation Officers Act.
(4) The council shall have no role in the charging or prosecution of juvenile offenders.
(Source: P.A. 99-435, eff. 1-1-16.)



Article VII - Savings; Repealer

(705 ILCS 405/Art. VII heading)

(705 ILCS 405/7-1) (from Ch. 37, par. 807-1)
Sec. 7-1. Savings. Notwithstanding the repeal provided for in Section 7-2:
(1) Any offense under the provisions of the Act thereby repealed which has been committed before the effective date of this Act may be prosecuted and punished after the effective date hereof in accordance with the provisions of that Act.
(2) All civil proceedings instituted under the former Act and pending on the effective date hereof shall be considered and treated as pending under this Act and shall be conducted insofar as possible under the provisions of this Act, without the necessity of amending petitions or other papers filed therein, but to the extent considered appropriate by the court may be conducted under the provisions of the former Act.
(3) Every order of court made by authority of the former Act and in force immediately prior to the effective date hereof remains in force in accordance with its terms until modified or terminated by further order of the court.
(4) Probation districts made up of counties in more than one circuit, created under the former Act, may continue in existence for the remainder of the terms for which they were created, in accordance with the provisions of that Act.
(5) A child welfare tax authorized to be levied in any county under authority of the former Act, and not abandoned as provided in that Act, shall continue to be levied until abandoned in the manner provided in this Act.
(6) References to the former Act contained in other Acts in force on the effective date hereof shall whenever appropriate be considered to be references to this Act.
(Source: P.A. 85-601.)






705 ILCS 410/ - Juvenile Drug Court Treatment Act.

(705 ILCS 410/1)
Sec. 1. Short title. This Act may be cited as the Juvenile Drug Court Treatment Act.
(Source: P.A. 92-559, eff. 1-1-03.)

(705 ILCS 410/5)
Sec. 5. Purposes. The General Assembly recognizes that the use and abuse of drugs has a dramatic effect on the juvenile justice system in the State of Illinois. There is a critical need for a juvenile justice system program that will reduce the incidence of drug use, drug addiction, and crimes committed as a result of drug use and drug addiction. It is the intent of the General Assembly to create specialized drug courts with the necessary flexibility to meet the drug problems in the State of Illinois.
(Source: P.A. 92-559, eff. 1-1-03.)

(705 ILCS 410/10)
Sec. 10. Definitions. As used in this Act:
"Drug court", "drug court program", or "program" means an immediate and highly structured judicial intervention process for substance abuse treatment of eligible minors that brings together substance abuse professionals, local social programs, and intensive judicial monitoring in accordance with the nationally recommended 10 key components of drug courts.
"Drug court professional" means a judge, prosecutor, defense attorney, probation officer, or treatment provider involved with the drug court program.
"Pre-adjudicatory drug court program" means a program that allows the minor, with the consent of the prosecution, to expedite the minor's delinquency case and requires successful completion of the drug court program as part of the agreement.
"Post-adjudicatory drug court program" means a program in which the minor has admitted guilt or has been found guilty and agrees, along with the prosecution, to enter a drug court program as part of the minor's disposition.
"Combination drug court program" means a drug court program that includes a pre-adjudicatory drug court program and a post-adjudicatory drug court program.
(Source: P.A. 92-559, eff. 1-1-03.)

(705 ILCS 410/15)
Sec. 15. Authorization. The Chief Judge of each judicial circuit may establish a drug court program for minors including the format under which it operates under this Act.
(Source: P.A. 92-559, eff. 1-1-03.)

(705 ILCS 410/20)
Sec. 20. Eligibility.
(a) A minor may be admitted into a drug court program only upon the agreement of the prosecutor and the minor and with the approval of the court.
(b) A minor shall be excluded from a drug court program if any of one of the following apply:
(1) The crime is a crime of violence as set forth in

clause (4) of this subsection (b).

(2) The minor denies his or her use of or addiction

to drugs.

(3) The minor does not demonstrate a willingness to

participate in a treatment program.

(4) The minor has been adjudicated delinquent for a

crime of violence within the past 10 years excluding incarceration time, including but not limited to: first degree murder, second degree murder, predatory criminal sexual assault of a child, criminal sexual assault, armed robbery, aggravated arson, arson, aggravated kidnapping, kidnapping, aggravated battery resulting in great bodily harm or permanent disability, stalking, aggravated stalking, or any offense involving the discharge of a firearm.

(Source: P.A. 92-559, eff. 1-1-03.)

(705 ILCS 410/25)
Sec. 25. Procedure.
(a) The court shall order an eligibility screening and an assessment of the minor by an agent designated by the State of Illinois to provide assessment services for the Illinois Courts. An assessment need not be ordered if the court finds a valid assessment related to the present charge pending against the minor has been completed within the previous 60 days.
(b) The judge shall inform the minor that if the minor fails to meet the conditions of the drug court program, eligibility to participate in the program may be revoked and the minor may be sentenced or the prosecution continued as provided in the Juvenile Court Act of 1987 for the crime charged.
(c) The minor shall execute a written agreement as to his or her participation in the program and shall agree to all of the terms and conditions of the program, including but not limited to the possibility of sanctions or incarceration for failing to abide or comply with the terms of the program.
(d) In addition to any conditions authorized under Sections 5-505, 5-710, and 5-715, the court may order the minor to complete substance abuse treatment in an outpatient, inpatient, residential, or detention-based custodial treatment program. Any period of time a minor shall serve in a detention-based treatment program may not be reduced by the accumulation of good time or other credits and may be for a period of up to 120 days.
(e) The drug court program shall include a regimen of graduated requirements and rewards and sanctions, including but not limited to: fines, costs, restitution, public service employment, incarceration of up to 120 days, individual and group therapy, drug analysis testing, close monitoring by the court at a minimum of once every 30 days and supervision of progress, educational or vocational counseling as appropriate, and other requirements necessary to fulfill the drug court program.
(Source: P.A. 92-559, eff. 1-1-03.)

(705 ILCS 410/30)
Sec. 30. Substance abuse treatment.
(a) The drug court program shall maintain a network of substance abuse treatment programs representing a continuum of graduated substance abuse treatment options commensurate with the needs of minors.
(b) Any substance abuse treatment program to which minors are referred must meet all of the rules and governing programs in Parts 2030 and 2060 of Title 77 of the Illinois Administrative Code.
(c) The drug court program may, at its discretion, employ additional services or interventions, as it deems necessary on a case by case basis.
(Source: P.A. 92-559, eff. 1-1-03.)

(705 ILCS 410/35)
Sec. 35. Violation; termination; discharge.
(a) If the court finds from the evidence presented including but not limited to the reports or proffers of proof from the drug court professionals that:
(1) the minor is not performing satisfactorily in the

assigned program;

(2) the minor is not benefitting from education,

treatment, or rehabilitation;

(3) the minor has engaged in criminal conduct

rendering him or her unsuitable for the program; or

(4) the minor has otherwise violated the terms and

conditions of the program or his or her dispositional order or is for any reason unable to participate;

the court may impose reasonable sanctions under prior written agreement of the minor, including but not limited to imprisonment or dismissal of the minor from the program and the court may reinstate juvenile proceedings against him or her or proceed under Section 5-720 of the Juvenile Court Act of 1987 for a violation of probation, conditional discharge, or supervision hearing.
(b) Upon successful completion of the terms and conditions of the program by the minor, the court may dismiss the original charges against the minor or successfully terminate the minor's sentence or otherwise discharge him or her from any further proceedings against him or her in the original prosecution.
(Source: P.A. 92-559, eff. 1-1-03.)

(705 ILCS 410/40)
Sec. 40. Electronic monitoring. The drug court program may also, subject to the approval of the Chief Judge of the Circuit, establish a program for electronic monitoring of juveniles subject to the jurisdiction of the juvenile drug court program as a less restrictive alternative to detention, consistent with any available evidence-based risk assessment or substance abuse treatment eligibility screening.
(Source: P.A. 100-431, eff. 8-25-17.)

(705 ILCS 410/105)
Sec. 105. (Amendatory provisions; text omitted).
(Source: P.A. 92-559, eff. 1-1-03; text omitted.)



705 ILCS 415/ - Mental Health Opportunities for Youth Diversion Task Force Act.

(705 ILCS 415/1)
(Section scheduled to be repealed on December 31, 2018)
Sec. 1. Short title. This Act may be cited as the Mental Health Opportunities for Youth Diversion Task Force Act.
(Source: P.A. 99-894, eff. 1-1-17.)

(705 ILCS 415/5)
(Section scheduled to be repealed on December 31, 2018)
Sec. 5. Findings. The General Assembly finds that:
(1) an estimated 70% of youth who are arrested in the

United States have a mental health disorder;

(2) in many cases, this may contribute to the cause

of their arrest or may remain undiagnosed as they progress through the juvenile justice system;

(3) in Cook County, at least one study found that

60% of boys and 66% of girls detained in the Juvenile Temporary Detention Center met the diagnostic criteria for one or more psychiatric disorders;

(4) an appropriate system of care would be one in

which youth with identified mental health needs receive care through the health care system in the community rather than in the juvenile justice system;

(5) while some youth are diverted to hospitals while

they are in mental health crisis, often these youth do not require hospitalization but are funneled through these hospitals unnecessarily because of the lack of less intensive options available to receive intermediate care;

(6) youth in these situations often need a quick

assessment and intermediate care, such as crisis intervention, counseling, or case management;

(7) in contrast, a hospital assessment and a

referral for later community treatment are unnecessarily costly and specialized;

(8) youth with undiagnosed mental health issues may

be arrested and processed through the juvenile justice system and only receive treatment once they are deep in the juvenile justice system;

(9) opportunities exist in several areas to

eliminate barriers to community-based treatment for youth and increase diversion programming that allows youth to receive treatment and avoid further involvement with law enforcement or the juvenile justice system; and

(10) establishing a Mental Health Opportunities for

Youth Diversion Task Force to review best practices and guarantee cross-collaboration among government entities and community partners is essential to eliminating these barriers and ensuring that youth in this State with mental health needs do not end up unnecessarily tangled in the juvenile justice system.

(Source: P.A. 99-894, eff. 1-1-17.)

(705 ILCS 415/10)
(Section scheduled to be repealed on December 31, 2018)
Sec. 10. Mental Health Opportunities for Youth Diversion Task Force.
(a) There is created the Mental Health Opportunities for Youth Diversion Task Force within the Department of Human Services. The Task Force shall be composed of no more than 21 voting members including:
(1) Two members of the House of Representatives, one

appointed by the Speaker of the House of Representatives and one appointed by the Minority Leader of the House of Representatives.

(2) Two members of the Senate, one appointed by the

President of the Senate and one appointed by the Minority Leader of the Senate.

(3) One representative of the Office of the Governor

appointed by the Governor.

(4) Twelve members of the public:
(A) one representative from a health and hospital

system, appointed by the Speaker of the House of Representatives;

(B) one representative from a community-based

mental health provider that serve youth, appointed by the President of the Senate;

(C) one representative from a statewide youth

juvenile justice advocacy organization, appointed by the Speaker of the House of Representatives;

(D) one representative of an organization that

advocates for families and youth with mental illness, appointed by the President of the Senate;

(E) one representative from an organization with

expertise in Medicaid, health care, and juvenile justice, appointed by the President of the Senate;

(F) one representative from law enforcement,

appointed by the Minority Leader of the Senate;

(G) one representative from law enforcement from

the Crises Intervention Team Training Unit, appointed by the Minority Leader of the House of Representatives;

(H) one representative from the juvenile

division of a State's Attorney's office, appointed by the Minority Leader of the Senate;

(I) one representative from the juvenile division

of a Public Defender's office, appointed by the Minority Leader of the House of Representatives;

(J) one representative from a clinical unit of

juvenile community corrections, appointed by the Speaker of the House of Representatives;

(K) one representative from an organization that

is a comprehensive community-based youth service provider appointed by the House Minority Leader; and

(L) one representative from a service provider

with the Juvenile Redeploy Illinois Program appointed by the Senate Minority Leader.

(5) The following 4 officials shall serve as

ex-officio members:

(A) one representative from the Department of

Human Services Mental Health and Juvenile Justice Program, appointed by the Secretary of Human Services;

(B) one representative from the Department of

Human Services Comprehensive Community-Based Youth Services Program, appointed by the Secretary of Human Services;

(C) the Director of Healthcare and Family

Services, or his or her designee; and

(D) one representative from the Administrative

Office of the Illinois Courts, appointed by the Director of the Administrative Office of the Illinois Courts.

(b) Members shall serve without compensation and are responsible for the cost of all reasonable and necessary travel expenses connected to Task Force business. The Task Force members shall not be reimbursed by the State for these costs. Task Force members shall be appointed within 60 days after the effective date of this Act. The Task Force shall hold its initial meetings within 60 days after at least 50% of the members have been appointed. The representatives of the organization that advocates for families and youth with mental illness and one of the representatives from an organization with an expertise in Medicaid, health care, and juvenile justice shall serve as co-chairs of the Task Force. At the first meeting of the Task Force, the members shall select a 5 person Steering Committee that includes the co-chairs. The Task Force may establish committees that address specific issues or populations and may appoint individuals with relevant expertise who are not appointed members of the Task Force to serve on committees as needed.
(c) The Task Force shall:
(1) develop an action plan for State and local law

enforcement and other agencies to divert youth in contact with law enforcement agencies that require mental health treatment into the appropriate health care setting rather than initial or further involvement in the juvenile justice system;

(2) review existing evidence based models and best

practices around diversion opportunities for youth with mental health needs from the point of police contact and initial contact with the juvenile justice system;

(3) identify existing diversion programs across this

State and highlight implemented programs demonstrating positive evidence based outcomes;

(4) identify all funding sources which can be used

towards improving diversion outcomes for youth with mental health needs, including funds controlled by the State, funds controlled by counties, and funding within the health care system;

(5) identify barriers to the implementation of

evidence based diversion models and develop sustainable policies and programs to address these barriers;

(6) recommend an action plan required by paragraph

(1) of this subsection (c) that includes pilot programs and policy changes based on the research required by paragraphs (3), (4), and (5) of this subsection (c) for increasing the number of youth diverted into community-based mental health treatment rather than further engagement with the juvenile justice system; and

(7) complete and deliver the action plan required by

paragraph (1) of this subsection (c) with recommendations to the Governor and General Assembly within one year of the first meeting of the Task Force.

(d) Upon the completion and delivery of the action plan to the Governor and General Assembly, the Task Force shall be dissolved.
(Source: P.A. 99-894, eff. 1-1-17.)

(705 ILCS 415/15)
(Section scheduled to be repealed on December 31, 2018)
Sec. 15. Repeal. This Act is repealed on December 31, 2018.
(Source: P.A. 99-894, eff. 1-1-17.)



705 ILCS 505/ - Court of Claims Act.

(705 ILCS 505/1) (from Ch. 37, par. 439.1)
Sec. 1. The Court of Claims, hereinafter called the court, is created. It shall consist of 7 judges, who are attorneys licensed to practice law in the State of Illinois, to be appointed by the Governor by and with the advice and consent of the Senate, one of whom shall be appointed chief justice. In case of vacancy in such office during the recess of the Senate, the Governor shall make a temporary appointment until the next meeting of the Senate, when he shall nominate some person to fill such office. If the Senate is not in session at the time this Act takes effect, the Governor shall make temporary appointments as in case of vacancy.
(Source: P.A. 84-1240.)

(705 ILCS 505/2) (from Ch. 37, par. 439.2)
Sec. 2. Upon the expiration of the terms of office of the incumbent judges the Governor shall appoint their successors by and with the consent of the Senate for terms of 2, 4 and 6 years commencing on the third Monday in January of the year 1953. Of the 2 new members first appointed after the effective date of this amendatory Act of 1983, one shall be appointed to an initial term ending the third Monday in January, 1986, and one shall be appointed to an initial term ending on the third Monday in January, 1988. Of the 2 members first appointed after the effective date of this amendatory Act of 1986, one shall be appointed to an initial term ending the third Monday in January, 1989, and one shall be appointed to an initial term ending on the third Monday in January, 1991. After the expiration of the terms of the judges first appointed, each of their respective successors shall hold office for a term of 6 years and until their successors are appointed and qualified.
(Source: P.A. 84-1240.)

(705 ILCS 505/3) (from Ch. 37, par. 439.3)
Sec. 3. Before entering upon the duties of his office, each judge shall take and subscribe the constitutional oath of office and shall file it with the Secretary of State.
(Source: Laws 1945, p. 660.)

(705 ILCS 505/4) (from Ch. 37, par. 439.4)
Sec. 4. Each judge shall receive an annual salary of: $20,900 from the third Monday in January, 1979 to the third Monday in January, 1980; $22,100 from the third Monday in January, 1980 to the third Monday in January, 1981; $23,400 from the third Monday in January, 1981 to the third Monday in January, 1982, and $25,000 thereafter, or as set by the Compensation Review Board, whichever is greater, payable in equal monthly installments.
(Source: P.A. 83-1177.)

(705 ILCS 505/5) (from Ch. 37, par. 439.5)
Sec. 5. The court shall have a seal with such device as it may order.
(Source: Laws 1945, p. 660.)

(705 ILCS 505/6) (from Ch. 37, par. 439.6)
Sec. 6. The court shall hold sessions at such places as it deems necessary to expedite the business of the court.
(Source: P.A. 90-492, eff. 8-17-97.)

(705 ILCS 505/6.5)
Sec. 6.5. Court of Claims Administration and Grant Fund. The Court of Claims may accept monetary gifts and grants from any source for any purpose necessary or desirable in the exercise of its powers or the administration of its duties upon such terms and conditions as may be in the grant or gift. There is created in the State treasury the Court of Claims Administration and Grant Fund. All moneys received under this Section shall be deposited into the Fund. Subject to appropriation by the General Assembly, moneys in the Fund may be used by the Court of Claims only for the purposes intended under the gift or grant and any associated administrative expenses.
(Source: P.A. 89-670, eff. 8-14-96.)

(705 ILCS 505/7) (from Ch. 37, par. 439.7)
Sec. 7. The court shall record its acts and proceedings. The Secretary of State, ex officio, shall be clerk of the court, but may appoint a deputy, who shall be an officer of the court, to act in his stead. The deputy shall take an oath to discharge his duties faithfully and shall be subject to the direction of the court in the performance thereof.
The Secretary of State shall provide the court with suitable court rooms, chambers, office space, and computer services as are necessary and proper for the transaction of its business.
(Source: P.A. 83-865.)

(705 ILCS 505/8) (from Ch. 37, par. 439.8)
Sec. 8. Court of Claims jurisdiction; deliberation periods. The court shall have exclusive jurisdiction to hear and determine the following matters:
(a) All claims against the State founded upon any law of the State of Illinois or upon any regulation adopted thereunder by an executive or administrative officer or agency; provided, however, the court shall not have jurisdiction (i) to hear or determine claims arising under the Workers' Compensation Act or the Workers' Occupational Diseases Act, or claims for expenses in civil litigation, or (ii) to review administrative decisions for which a statute provides that review shall be in the circuit or appellate court.
(b) All claims against the State founded upon any contract entered into with the State of Illinois.
(c) All claims against the State for time unjustly served in prisons of this State when the person imprisoned received a pardon from the governor stating that such pardon is issued on the ground of innocence of the crime for which he or she was imprisoned or he or she received a certificate of innocence from the Circuit Court as provided in Section 2-702 of the Code of Civil Procedure; provided, the amount of the award is at the discretion of the court; and provided, the court shall make no award in excess of the following amounts: for imprisonment of 5 years or less, not more than $85,350; for imprisonment of 14 years or less but over 5 years, not more than $170,000; for imprisonment of over 14 years, not more than $199,150; and provided further, the court shall fix attorney's fees not to exceed 25% of the award granted. On or after the effective date of this amendatory Act of the 95th General Assembly, the court shall annually adjust the maximum awards authorized by this subsection (c) to reflect the increase, if any, in the Consumer Price Index For All Urban Consumers for the previous calendar year, as determined by the United States Department of Labor, except that no annual increment may exceed 5%. For the annual adjustments, if the Consumer Price Index decreases during a calendar year, there shall be no adjustment for that calendar year. The transmission by the Prisoner Review Board or the clerk of the circuit court of the information described in Section 11(b) to the clerk of the Court of Claims is conclusive evidence of the validity of the claim. The changes made by this amendatory Act of the 95th General Assembly apply to all claims pending on or filed on or after the effective date.
(d) All claims against the State for damages in cases sounding in tort, if a like cause of action would lie against a private person or corporation in a civil suit, and all like claims sounding in tort against the Medical Center Commission, the Board of Trustees of the University of Illinois, the Board of Trustees of Southern Illinois University, the Board of Trustees of Chicago State University, the Board of Trustees of Eastern Illinois University, the Board of Trustees of Governors State University, the Board of Trustees of Illinois State University, the Board of Trustees of Northeastern Illinois University, the Board of Trustees of Northern Illinois University, the Board of Trustees of Western Illinois University, or the Board of Trustees of the Illinois Mathematics and Science Academy; provided, that an award for damages in a case sounding in tort, other than certain cases involving the operation of a State vehicle described in this paragraph, shall not exceed the sum of $100,000 to or for the benefit of any claimant. The $100,000 limit prescribed by this Section does not apply to an award of damages in any case sounding in tort arising out of the operation by a State employee of a vehicle owned, leased or controlled by the State. The defense that the State or the Medical Center Commission or the Board of Trustees of the University of Illinois, the Board of Trustees of Southern Illinois University, the Board of Trustees of Chicago State University, the Board of Trustees of Eastern Illinois University, the Board of Trustees of Governors State University, the Board of Trustees of Illinois State University, the Board of Trustees of Northeastern Illinois University, the Board of Trustees of Northern Illinois University, the Board of Trustees of Western Illinois University, or the Board of Trustees of the Illinois Mathematics and Science Academy is not liable for the negligence of its officers, agents, and employees in the course of their employment is not applicable to the hearing and determination of such claims.
(e) All claims for recoupment made by the State of Illinois against any claimant.
(f) All claims pursuant to the Line of Duty Compensation Act. A claim under that Act must be heard and determined within one year after the application for that claim is filed with the Court as provided in that Act.
(g) All claims filed pursuant to the Crime Victims Compensation Act.
(h) All claims pursuant to the Illinois National Guardsman's Compensation Act. A claim under that Act must be heard and determined within one year after the application for that claim is filed with the Court as provided in that Act.
(i) All claims authorized by subsection (a) of Section 10-55 of the Illinois Administrative Procedure Act for the expenses incurred by a party in a contested case on the administrative level.
(Source: P.A. 95-970, eff. 9-22-08; 96-80, eff. 7-27-09.)

(705 ILCS 505/8.5)
Sec. 8.5. (Repealed).
(Source: P.A. 95-18, eff. 7-30-07. Repealed by P.A. 97-618, eff. 10-26-11.)

(705 ILCS 505/9) (from Ch. 37, par. 439.9)
Sec. 9. The court may: A. Establish rules for its government and for the regulation of practice therein; appoint commissioners to assist the court in such manner as it directs and discharge them at will; and exercise such powers as are necessary to carry into effect the powers granted in this Section. Any Commissioner appointed shall be an attorney licensed to practice law in the State of Illinois. The rules established hereunder shall not be waived, and any extension of time authorized by such rules shall only be allowed on motion duly filed within the time limitation for which the extension is requested.
B. Issue subpoenas through the Chief Justice or one of its judges or commissioners to require the attendance of witnesses for the purpose of testifying before it, or before any judge of the court, or before any notary public, or any of its commissioners, and to require the production of any books, records, papers or documents that may be material or relevant as evidence in any matter pending before it. In case any person refuses to comply with any subpoena issued in the name of the chief justice, or one of the judges or commissioners, attested by the clerk, with the seal of the court attached, and served upon the person named therein as a summons in a civil action is served, the circuit court of the proper county, on application of the party at whose instance the subpoena was issued, shall compel obedience by attachment proceedings, as for contempt, as in a case of a disobedience of the requirements of a subpoena from such court on a refusal to testify therein.
(Source: P.A. 83-865.)

(705 ILCS 505/9.5)
Sec. 9.5. Gold Star and Fallen Heroes Families Assistance Program.
(a) Within the Court of Claims, there is established a Gold Star and Fallen Heroes Families Assistance Program, which is charged with the responsibility of assessing the needs of and providing information to Illinois Gold Star and Fallen Heroes Families with regard to claims filed pursuant to the Line of Duty Compensation Act.
(b) As used in this Section, "Gold Star and Fallen Heroes Family" means the family members of an individual who was killed in the line of duty and who was employed or serving in a capacity defined in Section 2 of the Illinois Line of Duty Compensation Act.
(c) Toll-free helpline. The Gold Star and Fallen Heroes Families Assistance Program shall include a toll-free helpline dedicated to families seeking information about the Line of Duty Compensation Act, including, but not limited to, the status of claims filed pursuant to that Act. The helpline phone number and information about the Gold Star and Fallen Heroes Families Assistance Program shall be provided to each person filing a claim under the Line of Duty Compensation Act.
(d) On or before January 1 of each year, the Court of Claims shall report to the Governor, both houses of the General Assembly, and the Illinois Department of Veterans' Affairs the following information:
(1) the number of claims filed with the Court of

Claims pursuant to the Line of Duty Compensation Act;

(2) the number of Line of Duty Compensation Act

claims approved for payment by the Court of Claims during the preceding calendar year;

(3) the number and status of Line of Duty

Compensation Act claims pending in the Court of Claims; and

(4) other information as may be requested by the

Governor.

(Source: P.A. 96-539, eff. 1-1-10; 96-541, eff. 1-1-10; 96-1000, eff. 7-2-10.)

(705 ILCS 505/10) (from Ch. 37, par. 439.10)
Sec. 10. The judges, commissioners and the clerk of the court may administer oaths and affirmations, take acknowledgments of instruments in writing, and give certificates of them.
(Source: Laws 1945, p. 660.)

(705 ILCS 505/11) (from Ch. 37, par. 439.11)
Sec. 11. Filing claims.
(a) Except as otherwise provided in subsection (b) of this Section and subsection (4) of Section 24, the claimant shall in all cases set forth fully in his petition the claim, the action thereon, if any, on behalf of the State, what persons are owners thereof or interested therein, when and upon what consideration such persons became so interested; that no assignment or transfer of the claim or any part thereof or interest therein has been made, except as stated in the petition; that the claimant is justly entitled to the amount therein claimed from the State of Illinois, after allowing all just credits; and that claimant believes the facts stated in the petition to be true. The petition shall be verified, as to statements of facts, by the affidavit of the claimant, his agent, or attorney.
(b) Whenever a person has served a term of imprisonment and has received a pardon by the Governor stating that such pardon was issued on the ground of innocence of the crime for which he or she was imprisoned, the Prisoner Review Board shall transmit this information to the clerk of the Court of Claims, together with the claimant's current address. Whenever a person has served a term of imprisonment and has received a certificate of innocence from the Circuit Court as provided in Section 2-702 of the Code of Civil Procedure, the clerk of the issuing Circuit Court shall transmit this information to the clerk of the Court of Claims, together with the claimant's current address. The clerk of the Court of Claims shall immediately docket the case for consideration by the Court of Claims, and shall provide notice to the claimant of such docketing together with all hearing dates and applicable deadlines. The Court of Claims shall hear the case and render a decision within 90 days after its docketing.
(Source: P.A. 95-970, eff. 9-22-08; 96-328, eff. 8-11-09.)

(705 ILCS 505/12) (from Ch. 37, par. 439.12)
Sec. 12. The court or a commissioner may direct any claimant to appear, upon reasonable notice, before the court or one of its judges or commissioners or before a notary and be examined on oath or affirmation concerning any matter pertaining to his claim. The examination shall be reduced to writing and be filed with the clerk of the court and remain as a part of the evidence in the case. If any claimant, after being so directed and notified, fails to appear or refuses to testify or answer fully as to any material matter within his knowledge, the court or commissioner may order that the case be not heard or determined until he has complied fully with the direction of the court.
(Source: P.A. 83-865.)

(705 ILCS 505/13) (from Ch. 37, par. 439.13)
Sec. 13. Any judge or commissioner of the court may sit at any place within the State to take evidence in any case in the court.
(Source: Laws 1945, p. 660.)

(705 ILCS 505/14) (from Ch. 37, par. 439.14)
Sec. 14. Whenever any fraud against the State of Illinois is practiced or attempted by any claimant in the proof, statement, establishment, or allowance of any claim or of any part of any claim, the claim or part thereof shall be forever barred from prosecution in the court.
(Source: Laws 1945, p. 660.)

(705 ILCS 505/15) (from Ch. 37, par. 439.15)
Sec. 15. When a decision is rendered against a claimant, the court may grant a new trial for any reason which, by the law applicable to civil actions between individuals, would furnish sufficient ground for granting a new trial. The court by rule may provide a procedure for review of a decision.
(Source: P.A. 83-865.)

(705 ILCS 505/16) (from Ch. 37, par. 439.16)
Sec. 16. Concurrence of judges. Concurrence of 4 judges is necessary to the decision of any case; provided, however, the court in its discretion may assign any case to a commissioner for hearing and final decision, subject to whatever right of review the court by rule may choose to exercise. In matters involving the award of emergency funds under the Crime Victims Compensation Act, the decision of one judge is necessary to award emergency funds.
(Source: P.A. 92-286, eff. 1-1-02.)

(705 ILCS 505/17) (from Ch. 37, par. 439.17)
Sec. 17. Any final determination against the claimant on any claim prosecuted as provided in this Act shall forever bar any further claim in the court arising out of the rejected claim.
(Source: Laws 1945, p. 660.)

(705 ILCS 505/18) (from Ch. 37, par. 439.18)
Sec. 18. The court shall provide, by rule, for the maintenance of separate records of claims which arise solely due to lapsed appropriations and for claims for which amount of recovery sought is less than $5,000. In all other cases, the court or Commissioner as the case may be, shall file with its clerk a written opinion in each case upon final disposition thereof. All opinions shall be compiled and published annually by the clerk of the court.
(Source: P.A. 90-492, eff. 8-17-97.)

(705 ILCS 505/19) (from Ch. 37, par. 439.19)
Sec. 19. The Attorney General, or his assistants under his direction, shall appear for the defense and protection of the interests of the State of Illinois in all cases filed in the court, and may make claim for recoupment by the State.
(Source: Laws 1945, p. 660.)

(705 ILCS 505/20) (from Ch. 37, par. 439.20)
Sec. 20. (Repealed).
(Source: P.A. 88-567, eff. 1-1-95. Repealed by P.A. 90-492, eff. 8-17-97.)

(705 ILCS 505/21) (from Ch. 37, par. 439.21)
Sec. 21. The court is authorized to impose, by uniform rules, a fee of $15 for the filing of a petition in any case in which the award sought is more than $50 and less than $1,000 and $35 in any case in which the award sought is $1,000 or more; and to charge and collect for copies of opinions or other documents filed in the Court of Claims such fees as may be prescribed by the rules of the Court. All fees and charges so collected shall be forthwith paid into the State Treasury.
A petitioner who is a prisoner in an Illinois Department of Corrections facility who files a pleading, motion, or other filing that purports to be a legal document against the State, the Illinois Department of Corrections, the Prisoner Review Board, or any of their officers or employees in which the court makes a specific finding that it is frivolous shall pay all filing fees and court costs in the manner provided in Article XXII of the Code of Civil Procedure.
In claims based upon lapsed appropriations or lost warrant or in claims filed under the Line of Duty Compensation Act, the Illinois National Guardsman's Compensation Act, or the Crime Victims Compensation Act or in claims filed by medical vendors for medical services rendered by the claimant to persons eligible for Medical Assistance under programs administered by the Department of Healthcare and Family Services, no filing fee shall be required.
(Source: P.A. 95-331, eff. 8-21-07.)

(705 ILCS 505/22) (from Ch. 37, par. 439.22)
Sec. 22. Every claim cognizable by the Court and not otherwise sooner barred by law shall be forever barred from prosecution therein unless it is filed with the Clerk of the Court within the time set forth as follows:
(a) All claims arising out of a contract must be filed within 5 years after it first accrues, saving to minors, and persons under legal disability at the time the claim accrues, in which cases the claim must be filed within 5 years from the time the disability ceases.
(b) All claims cognizable against the State by vendors of goods or services under "The Illinois Public Aid Code", approved April 11, 1967, as amended, must file within one year after the accrual of the cause of action, as provided in Section 11-13 of that Code.
(c) All claims arising under paragraph (c) of Section 8 of this Act must be automatically heard by the court within 120 days after the person asserting such claim is either issued a certificate of innocence from the Circuit Court as provided in Section 2-702 of the Code of Civil Procedure, or is granted a pardon by the Governor, whichever occurs later, without the person asserting the claim being required to file a petition under Section 11 of this Act, except as otherwise provided by the Crime Victims Compensation Act. Any claims filed by the claimant under paragraph (c) of Section 8 of this Act must be filed within 2 years after the person asserting such claim is either issued a certificate of innocence as provided in Section 2-702 of the Code of Civil Procedure, or is granted a pardon by the Governor, whichever occurs later.
(d) All claims arising under paragraph (f) of Section 8 of this Act must be filed within the time set forth in Section 3 of the Line of Duty Compensation Act.
(e) All claims arising under paragraph (h) of Section 8 of this Act must be filed within one year of the date of the death of the guardsman or militiaman as provided in Section 3 of the "Illinois National Guardsman's and Naval Militiaman's Compensation Act", approved August 12, 1971, as amended.
(f) All claims arising under paragraph (g) of Section 8 of this Act must be filed within one year of the crime on which a claim is based as provided in Section 6.1 of the "Crime Victims Compensation Act", approved August 23, 1973, as amended.
(g) All claims arising from the Comptroller's refusal to issue a replacement warrant pursuant to Section 10.10 of the State Comptroller Act must be filed within 5 years after the issue date of such warrant.
(h) All other claims must be filed within 2 years after it first accrues, saving to minors, and persons under legal disability at the time the claim accrues, in which case the claim must be filed within 2 years from the time the disability ceases.
(i) The changes made by this amendatory Act of 1989 shall apply to all warrants issued within the 5 year period preceding the effective date of this amendatory Act of 1989.
(j) All time limitations established under this Act and the rules promulgated under this Act shall be binding and jurisdictional, except upon extension authorized by law or rule and granted pursuant to a motion timely filed.
(Source: P.A. 95-928, eff. 8-26-08; 95-970, eff. 9-22-08; 96-328, eff. 8-11-09.)

(705 ILCS 505/22-1) (from Ch. 37, par. 439.22-1)
Sec. 22-1. Within 1 year from the date that such an injury was received or such a cause of action accrued, any person who is about to commence any action in the Court of Claims against the State of Illinois, the Medical Center Commission, the Board of Trustees of the University of Illinois, the Board of Trustees of Southern Illinois University, the Board of Trustees of Chicago State University, the Board of Trustees of Eastern Illinois University, the Board of Trustees of Governors State University, the Board of Trustees of Illinois State University, the Board of Trustees of Northeastern Illinois University, the Board of Trustees of Northern Illinois University, the Board of Trustees of Western Illinois University, or the Board of Trustees of the Illinois Mathematics and Science Academy, for damages on account of any injury to his person shall file in the office of the Attorney General and also in the office of the Clerk of the Court of Claims, either by himself, his agent, or attorney, giving the name of the person to whom the cause of action has accrued, the name and residence of the person injured, the date and about the hour of the accident, the place or location where the accident occurred, a brief description of how the accident occurred, and the name and address of the attending physician, if any, except as otherwise provided by the Crime Victims Compensation Act.
In actions for death by wrongful act, neglect or default, the executor of the estate, or in the event there is no will, the administrator or other personal representative of the decedent, shall file within 1 year of the date of death or the date that the executor or administrator is qualified, whichever occurs later, in the office of the Attorney General and also in the office of the Clerk of the Court of Claims, giving the name of the person to whom the cause of action has accrued, the name and last residence of the decedent, the date of the accident causing death, the date of the decedent's demise, the place or location where the accident causing the death occurred, the date and about the hour of the accident, a brief description of how the accident occurred, and the names and addresses of the attending physician and treating hospital if any, except as otherwise provided by the Crime Victims Compensation Act.
A claimant is not required to file the notice required by this Section if he or she files his or her claim within one year of its accrual.
(Source: P.A. 89-4, eff. 1-1-96; 90-492, eff. 8-17-97.)

(705 ILCS 505/22-2) (from Ch. 37, par. 439.22-2)
Sec. 22-2. If the notice provided for by Section 22-1 is not filed as provided in that Section, any such action commenced against the State of Illinois, the Medical Center Commission, the Board of Trustees of the University of Illinois, the Board of Trustees of Southern Illinois University, the Board of Trustees of Chicago State University, the Board of Trustees of Eastern Illinois University, the Board of Trustees of Governors State University, the Board of Trustees of Illinois State University, the Board of Trustees of Northeastern Illinois University, the Board of Trustees of Northern Illinois University, the Board of Trustees of Western Illinois University, or the Board of Trustees of the Illinois Mathematics and Science Academy, shall be dismissed and the person to whom any such cause of action accrued for any personal injury shall be forever barred from further action in the Court of Claims for such personal injury, except as otherwise provided by the Crime Victims Compensation Act.
(Source: P.A. 89-4, eff. 1-1-96.)

(705 ILCS 505/23) (from Ch. 37, par. 439.23)
Sec. 23. It is the policy of the General Assembly to make no appropriation to pay any claim against the State, cognizable by the court, unless an award therefor has been made by the court.
(Source: Laws 1945, p. 660.)

(705 ILCS 505/24) (from Ch. 37, par. 439.24)
Sec. 24. Payment of awards.
(1) From funds appropriated by the General Assembly for the purposes of this Section the Court may direct immediate payment of:
(a) All claims arising solely as a result of the

lapsing of an appropriation out of which the obligation could have been paid.

(b) All claims pursuant to the Line of Duty

Compensation Act.

(c) All claims pursuant to the "Illinois National

Guardsman's and Naval Militiaman's Compensation Act", approved August 12, 1971, as amended.

(d) All claims pursuant to the "Crime Victims

Compensation Act", approved August 23, 1973, as amended.

(e) All other claims wherein the amount of the award

of the Court is less than $5,000.

(2) The court may, from funds specifically appropriated from the General Revenue Fund for this purpose, direct the payment of awards less than $50,000 solely as a result of the lapsing of an appropriation originally made from any fund held by the State Treasurer. For any such award paid from the General Revenue Fund, the court shall thereafter seek an appropriation from the fund from which the liability originally accrued in reimbursement of the General Revenue Fund.
(3) In directing payment of a claim pursuant to the Line of Duty Compensation Act, the Court must direct the Comptroller to add an interest penalty if payment of a claim is not made within 6 months after a claim is filed in accordance with Section 3 of the Line of Duty Compensation Act and all information has been submitted as required under Section 4 of the Line of Duty Compensation Act. If payment is not issued within the 6-month period, an interest penalty of 1% of the amount of the award shall be added for each month or fraction thereof after the end of the 6-month period, until final payment is made. This interest penalty shall be added regardless of whether the payment is not issued within the 6-month period because of the appropriation process, the consideration of the matter by the Court, or any other reason.
(3.5) The interest penalty payment provided for in subsection (3) shall be added to all claims for which benefits were not paid as of the effective date of P.A. 95-928. The interest penalty shall be calculated starting from the effective date of P.A. 95-928, provided that the effective date of P.A. 95-928 is at least 6 months after the date on which the claim was filed in accordance with Section 3 of the Line of Duty Compensation Act. In the event that the date 6 months after the date on which the claim was filed is later than the effective date of P.A. 95-928, the Court shall calculate the interest payment penalty starting from the date 6 months after the date on which the claim was filed in accordance with Section 3 of the Line of Duty Compensation Act. This subsection (3.5) of this amendatory Act of the 96th General Assembly is declarative of existing law.
(3.6) In addition to the interest payments provided for in subsections (3) and (3.5), the Court shall direct the Comptroller to add a "catch-up" payment to the claims of eligible claimants. For the purposes of this subsection (3.6), an "eligible claimant" is a claimant whose claim is not paid in the year in which it was filed. For purposes of this subsection (3.6), "'catch-up' payment" is defined as the difference between the amount paid to claimants whose claims were filed in the year in which the eligible claimant's claim is paid and the amount paid to claimants whose claims were filed in the year in which the eligible claimant filed his or her claim. The "catch-up" payment is payable simultaneously with the claim award.
(4) From funds appropriated by the General Assembly for the purposes of paying claims under paragraph (c) of Section 8, the court must direct payment of each claim and the payment must be received by the claimant within 60 days after the date that the funds are appropriated for that purpose.
(Source: P.A. 95-928, eff. 8-26-08; 95-970, eff. 9-22-08; 96-328, eff. 8-11-09; 96-539, eff. 1-1-10.)

(705 ILCS 505/24.5)
Sec. 24.5. Applicability. This amendatory Act of the 95th General Assembly shall apply to causes of action filed on or after its effective date.
(Source: P.A. 95-970, eff. 9-22-08.)

(705 ILCS 505/25) (from Ch. 37, par. 439.24-5)
Sec. 25. Any person who files a claim in the court shall, before seeking final determination of his or her claim exhaust all other remedies and sources of recovery whether administrative or judicial; except that failure to file or pursue actions against State employees, acting within the scope of their employment, shall not be a defense.
(Source: P.A. 83-345.)

(705 ILCS 505/26) (from Ch. 37, par. 439.24-6)
Sec. 26.
The granting of an award under this Act shall constitute full accord and satisfaction. There shall be but one satisfaction of any claim or cause of action and any recovery awarded by the court shall be subject to the right of set-off.
(Source: P.A. 78-255.)

(705 ILCS 505/26-1) (from Ch. 37, par. 439.24-6.1)
Sec. 26-1. Except as otherwise provided herein, the maximum contingent fee to be charged by an attorney practicing before the Court shall not exceed 20 percent of the amount awarded, which is in excess of the undisputed amount of the claim, unless further fees shall be allowed by the Court. In cases involving lapsed appropriations or lost warrants where there is no dispute as to the liability of the respondent, the fee, if any, for services rendered is to be fixed by the Court at a nominal amount.
Nothing herein applies to awards made under the Line of Duty Compensation Act or the Illinois National Guardsman's Compensation Act or the Illinois Uniform Conviction Information Act.
(Source: P.A. 95-331, eff. 8-21-07.)

(705 ILCS 505/27) (from Ch. 37, par. 439.24-7)
Sec. 27.
The provisions of this Act shall be severable, and if any provision of this Act is declared unconstitutional or the applicability thereof to any person or circumstance is held invalid, the constitutionality of the remainder of this Act and the applicability thereof to other persons and circumstances shall not be affected thereby.
(Source: P.A. 78-255.)

(705 ILCS 505/28) (from Ch. 37, par. 439.24-8)
Sec. 28.
This Amendatory Act of 1971 shall apply only to causes of action accruing on or after January 1, 1972.
(Source: P.A. 77-1777.)

(705 ILCS 505/29) (from Ch. 37, par. 439.24-9)
Sec. 29. This Act shall be known and may be cited as the "Court of Claims Act".
(Source: P.A. 77-1777.)



705 ILCS 510/ - Medical Fees of State Inmate Escapees Act.

(705 ILCS 510/1) (from Ch. 37, par. 439.25)
Sec. 1. Whenever a claim is filed with the Department of Human Services or the Department of Corrections for payment of medical fees or charges arising from the medical care or hospitalization of an escapee from a State controlled charitable, penal or reformatory institution, who was injured while being recaptured, the Department of Human Services or the Department of Corrections, as the case may be, shall conduct an investigation to determine the cause and nature of the injuries sustained, whether the care or hospitalization rendered was proper under the circumstances and whether the fees or charges claimed are reasonable. The Department shall forward its findings to the Court of Claims, which shall have the power to hear and determine such claims.
(Source: P.A. 89-507, eff. 7-1-97.)

(705 ILCS 510/2) (from Ch. 37, par. 439.26)
Sec. 2. Short title. This Act may be cited as the Medical Fees of State Inmate Escapees Act.
(Source: P.A. 86-1324.)






Chapter 710 - ALTERNATIVE DISPUTE RESOLUTION

710 ILCS 5/ - Uniform Arbitration Act.

(710 ILCS 5/1) (from Ch. 10, par. 101)
Sec. 1. Validity of arbitration agreement. A written agreement to submit any existing controversy to arbitration or a provision in a written contract to submit to arbitration any controversy thereafter arising between the parties is valid, enforceable and irrevocable save upon such grounds as exist for the revocation of any contract, except that any agreement between a patient and a hospital or health care provider to submit to binding arbitration a claim for damages arising out of (1) injuries alleged to have been received by a patient, or (2) death of a patient, due to hospital or health care provider negligence or other wrongful act, but not including intentional torts, is also subject to the Health Care Arbitration Act.
(Source: P.A. 80-1012; 80-1031.)

(710 ILCS 5/2) (from Ch. 10, par. 102)
Sec. 2. Proceedings to compel or stay arbitration.) (a) On application of a party showing an agreement described in Section 1, and the opposing party's refusal to arbitrate, the court shall order the parties to proceed with arbitration, but if the opposing party denies the existence of the agreement to arbitrate, the court shall proceed summarily to the determination of the issue so raised and shall order arbitration if found for the moving party, otherwise, the application shall be denied.
(b) On application, the court may stay an arbitration proceeding commenced or threatened on a showing that there is no agreement to arbitrate. That issue, when in substantial and bona fide dispute, shall be forthwith and summarily tried and the stay ordered if found for the moving party. If found for the opposing party, the court shall order the parties to proceed to arbitration.
(c) If an issue referable to arbitration under the alleged agreement is involved in an action or proceeding pending in a court having jurisdiction to hear applications under subdivision (a) of this Section, the application shall be made therein. Otherwise and subject to Section 17, the application may be made in any circuit court.
(d) Any action or proceeding involving an issue subject to arbitration shall be stayed if an order for arbitration or an application therefor has been made under this Section or, if the issue is severable, the stay may be with respect thereto only. When the application is made in such action or proceeding, the order for arbitration shall include such stay.
(e) An order for arbitration shall not be refused on the ground that the claim in issue lacks merit or bona fides or because any fault or grounds for the claim sought to be arbitrated have not been shown.
(Source: P.A. 79-1361.)

(710 ILCS 5/3) (from Ch. 10, par. 103)
Sec. 3. Appointment of arbitrators.
If the arbitration agreement provides a method of appointment of arbitrators, this method shall be followed. In the absence thereof, any method of appointment of arbitrators agreed upon by the parties to the contract shall be followed. An arbitrator so appointed has all the powers of one specifically named in the agreement. When an arbitrator appointed fails or is unable to act, his successor shall be appointed in the same manner as the original appointment. If the method of appointment of arbitrators is not specified in the agreement and cannot be agreed upon by the parties, the entire arbitration agreement shall terminate.
(Source: Laws 1961, p. 3844.)

(710 ILCS 5/4) (from Ch. 10, par. 104)
Sec. 4. Majority action by arbitrators.
The powers of the arbitrators may be exercised by a majority unless otherwise provided by the agreement or by this Act.
(Source: Laws 1961, p. 3844.)

(710 ILCS 5/5) (from Ch. 10, par. 105)
Sec. 5. Hearing.
Unless otherwise provided by the agreement:
(a) The arbitrators shall appoint a time and place for the hearing and cause notification to the parties to be served personally or by registered mail not less than 5 days before the hearing. Appearance at the hearing waives such notice. The arbitrators may adjourn the hearing from time to time as necessary and, on request of a party and for good cause, or upon their own motion may postpone the hearing to a time not later than the date fixed by the agreement for making the award unless the parties consent to a later date. The arbitrators may hear and determine the controversy upon the evidence produced notwithstanding the failure of a party duly notified to appear. The court on application may direct the arbitrators to proceed promptly with the hearing and determination of the controversy.
(b) The parties are entitled to be heard, to present evidence material to the controversy and to cross-examine witnesses appearing at the hearing.
(c) The hearing shall be conducted by all the arbitrators but a majority may determine any question and render a final award. If, during the course of the hearing, an arbitrator for any reason ceases to act, the remaining arbitrator or arbitrators appointed to act as neutrals may continue with the hearing and determination of the controversy, unless otherwise provided in the agreement.
(Source: Laws 1961, p. 3844.)

(710 ILCS 5/6) (from Ch. 10, par. 106)
Sec. 6. Representation by attorney.
A party has the right to be represented by an attorney at any proceeding or hearing under this Act. A waiver thereof prior to the proceeding or hearing is ineffective.
(Source: Laws 1961, p. 3844.)

(710 ILCS 5/7) (from Ch. 10, par. 107)
Sec. 7. Witnesses, subpoenas, depositions.
(a) The arbitrators may issue subpoenas for the attendance of witnesses and for the production of books, records, documents and other evidence, and shall have the power to administer oaths. Subpoenas so issued shall be served, and upon application to the court by a party or the arbitrators, enforced, in the manner provided by law for the service and enforcement of subpoenas in civil cases.
(b) On application of a party and for use as evidence, the arbitrators may permit a deposition to be taken, in the manner and upon the terms designated by the arbitrators, of a witness who cannot be subpoenaed or is unable to attend the hearing.
(c) All provisions of law compelling a person under subpoena to testify are applicable.
(d) Fees for attendance as a witness shall be the same as for a witness in the Circuit Court.
(Source: Laws 1961, p. 3844.)

(710 ILCS 5/8) (from Ch. 10, par. 108)
Sec. 8. Award.
(a) The award shall be in writing and signed by the arbitrators joining in the award. The arbitrators shall deliver a copy to each party personally or by registered mail, or as provided in the agreement.
(b) An award shall be made within the time fixed therefor by the agreement or, if not so fixed, within such time as the court orders on application of a party. The parties may extend the time in writing either before or after the expiration thereof. A party waives the objection that an award was not made within the time required unless he notifies the arbitrators of his objection prior to the delivery of the award to him.
(c) Rules applicable to substance of dispute.
(i) The arbitrators shall decide the dispute in

accordance with any rules of law that are chosen by the parties as applicable to the substance of the dispute. Any designation of the law or legal system of a given jurisdiction shall be construed, unless otherwise expressed, as directly referring to the substantive law of that jurisdiction and not to its conflict of law rules.

(ii) If the parties do not make a designation

described in subsection (i) of this Section, the arbitrators shall apply the law as determined by the conflict of laws rules that they consider applicable.

(iii) In all cases, the arbitrators shall decide in

accordance with the terms of the contract and shall take into account the usages of the trade applicable to the transaction.

(iv) Nothing in this subsection (c) shall apply to

an arbitration which is part of or pursuant to a collective bargaining agreement.

(Source: P.A. 96-1476, eff. 1-1-11.)

(710 ILCS 5/9) (from Ch. 10, par. 109)
Sec. 9. Change of award by arbitrators.
On application of a party to the arbitrators or, if an application to the court is pending under Sections 11, 12 or 13, on submission to the arbitrators by the court under such conditions as the court may order, the arbitrators may modify or correct the award upon the grounds stated in paragraphs (1) and (3) of subdivision (a) of Section 13, or for the purpose of clarifying the award. The application shall be made within 20 days after delivery of the award to the applicant. Written notice thereof shall be given forthwith to the opposing party, stating he must serve his objections thereto, if any, within 10 days from the notice. The award so modified or corrected is subject to the provisions of Sections 11, 12 and 13.
(Source: Laws 1961, p. 3844.)

(710 ILCS 5/10) (from Ch. 10, par. 110)
Sec. 10. Fees and expenses of arbitration.
Unless otherwise provided in the agreement to arbitrate, the arbitrators' expenses and fees, together with other expenses, not including attorney's fees, incurred in the conduct of the arbitration, shall be paid as provided in the award.
(Source: Laws 1961, p. 3844.)

(710 ILCS 5/11) (from Ch. 10, par. 111)
Sec. 11. Confirmation of an award.
Upon application of a party, the court shall confirm an award, unless within the time limits hereinafter imposed grounds are urged for vacating or modifying or correcting the award, in which case the court shall proceed as provided in Sections 12 and 13.
(Source: Laws 1961, p. 3844.)

(710 ILCS 5/12) (from Ch. 10, par. 112)
Sec. 12. Vacating an award.)
(a) Upon application of a party, the court shall vacate an award where:
(1) the award was procured by corruption, fraud or

other undue means;

(2) there was evident partiality by an arbitrator

appointed as a neutral or corruption in any one of the arbitrators or misconduct prejudicing the rights of any party;

(3) the arbitrators exceeded their powers;
(4) the arbitrators refused to postpone the hearing

upon sufficient cause being shown therefor or refused to hear evidence material to the controversy or otherwise so conducted the hearing, contrary to the provisions of Section 5, as to prejudice substantially the rights of a party; or

(5) there was no arbitration agreement and the issue

was not adversely determined in proceedings under Section 2 and the party did not participate in the arbitration hearing without raising the objection; but the fact that the relief was such that it could not or would not be granted by the circuit court is not ground for vacating or refusing to confirm the award.

(b) An application under this Section shall be made within 90 days after delivery of a copy of the award to the applicant, except that if predicated upon corruption, fraud or other undue means, it shall be made within 90 days after such grounds are known or should have been known.
(c) In vacating the award on grounds other than stated in clause (5) of subsection (a) the court may order a rehearing before new arbitrators chosen as provided in Section 3, or if the award is vacated on grounds set forth in clauses (3) and (4) of subsection (a) the court may order a rehearing before the arbitrators who made the award or their successors appointed in accordance with Section 3. The time within which the agreement requires the award to be made is applicable to the rehearing and commences from the date of the order.
(d) If the application to vacate is denied and no motion to modify or correct the award is pending, the court shall confirm the award.
(e) Nothing in this Section or any other Section of this Act shall apply to the vacating, modifying, or correcting of any award entered as a result of an arbitration agreement which is a part of or pursuant to a collective bargaining agreement; and the grounds for vacating, modifying, or correcting such an award shall be those which existed prior to the enactment of this Act.
(Source: P.A. 79-1361.)

(710 ILCS 5/13) (from Ch. 10, par. 113)
Sec. 13. Modification or correction of awards.
(a) Upon application made within 90 days after delivery of a copy of the award to the applicant, the court shall modify or correct the award where:
(1) There was an evident miscalculation of figures or an evident mistake in the description of any person, thing or property referred to in the award;
(2) The arbitrators have awarded upon a matter not submitted to them and the award may be corrected without affecting the merits of the decision upon the issues submitted; or
(3) The award is imperfect in a matter of form, not affecting the merits of the controversy.
(b) If the application is granted, the court shall modify and correct the award so as to effect its intent and shall confirm the award as so modified and corrected. Otherwise, the court shall confirm the award as made.
(c) An application to modify or correct an award may be joined in the alternative with an application to vacate the award.
(Source: Laws 1961, p. 3844.)

(710 ILCS 5/14) (from Ch. 10, par. 114)
Sec. 14. Judgment on award.) Upon the granting of an order confirming, modifying or correcting an award, judgment shall be entered in conformity therewith and be enforced as any other judgment. Costs of the application and of the proceedings subsequent thereto, and disbursements may be awarded by the court as to the court seems just.
(Source: P.A. 79-1361.)

(710 ILCS 5/15) (from Ch. 10, par. 115)
Sec. 15. Applications to court.
Except as otherwise provided, an application to the court under this Act shall be by motion and shall be heard in the manner and upon the notice provided by law or rule of court for the making and hearing of motions in civil cases. Unless the parties have agreed otherwise, notice of an initial application for an order shall be served in the manner provided by law for the service of summons in civil cases.
(Source: Laws 1961, p. 3844.)

(710 ILCS 5/16) (from Ch. 10, par. 116)
Sec. 16. Court, jurisdiction.) The term "court" means any circuit court of this State. The making of an agreement described in Section 1 providing for arbitration in this State confers jurisdiction on the court to enforce the agreement under this Act and to enter judgment on an award thereunder.
(Source: P.A. 79-1361.)

(710 ILCS 5/17) (from Ch. 10, par. 117)
Sec. 17. Venue.
An initial application shall be made to the court of the county in which the agreement provides the arbitration hearing shall be held or, if the hearing has been held, in the county in which it was held. Otherwise the application shall be made in the county where the adverse party resides or has a place of business or, if he has no residence or place of business in this State, to the court of any county. All subsequent applications shall be made to the court hearing the initial application unless the court otherwise directs.
(Source: Laws 1961, p. 3844.)

(710 ILCS 5/18) (from Ch. 10, par. 118)
Sec. 18. Appeals.
Appeals may be taken in the same manner, upon the same terms, and with like effect as in civil cases.
(Source: Laws 1961, p. 3844.)

(710 ILCS 5/19) (from Ch. 10, par. 119)
Sec. 19. Act not retroactive.
This Act applies only to agreements made subsequent to the effective date of this Act.
(Source: Laws 1961, p. 3844.)

(710 ILCS 5/20) (from Ch. 10, par. 120)
Sec. 20. Construction of act.
This Act shall be so construed as to effectuate its general purpose to make uniform the law of those states which enact it.
(Source: Laws 1961, p. 3844.)

(710 ILCS 5/21) (from Ch. 10, par. 121)
Sec. 21. Severability.
If any provision of this Act or the application thereof to any person or circumstance is held invalid, the invalidity shall not affect other provisions or applications of the act which can be given effect without the invalid provision or application, and to this end the provisions of this Act are severable.
(Source: Laws 1961, p. 3844.)

(710 ILCS 5/22) (from Ch. 10, par. 122)
Sec. 22. Short title. This Act shall be known and may be cited as the "Uniform Arbitration Act".
(Source: Laws 1961, p. 3844.)

(710 ILCS 5/23) (from Ch. 10, par. 123)
Sec. 23. Repeal.
"An Act to revise the law in relation to arbitrations and awards", approved June 11, 1917, as amended, is repealed; provided, however, that any agreement entered into prior to the effective date of this Act to submit to arbitration a dispute existing at the date of the agreement shall be governed by said Act approved June 11, 1917; provided further, that this Act does not impair the validity of any proceeding under said Act, approved June 11, 1917, commenced prior to the effective date of this Act.
(Source: Laws 1961, p. 3844.)



710 ILCS 15/ - Health Care Arbitration Act.

(710 ILCS 15/1) (from Ch. 10, par. 201)
Sec. 1. Short Title. This Act shall be known and may be cited as the "Health Care Arbitration Act".
(Source: P.A. 80-1012.)

(710 ILCS 15/2) (from Ch. 10, par. 202)
Sec. 2. Definitions. As used in this Act:
(a) "Health care provider" means a person, partnership, corporation, or other entity lawfully engaged in the practice of medicine, surgery, chiropractic, dentistry, podiatry, optometry, physical therapy or nursing.
(b) "Hospital" means a person, partnership, corporation or other entity lawfully engaged in the operation or administration of a hospital, clinic, nursing home or sanitarium.
(c) "Supplier" means a person, corporation, partnership or other entity that has manufactured, designed, distributed, sold, or otherwise provided any medication, device, equipment, service, or other product used in the diagnosis or treatment of a patient.
(d) "Health care arbitration agreement" or "agreement" means a written agreement between a patient and a hospital or health care provider to submit to binding arbitration a claim for damages arising out of (1) injuries alleged to have been received by a patient or (2) death of a patient, due to hospital or health care provider negligence or other wrongful act, but not including intentional torts.
(Source: P.A. 90-655, eff. 7-30-98.)

(710 ILCS 15/3) (from Ch. 10, par. 203)
Sec. 3. Applicability. This Act shall apply to and shall govern all agreements to arbitrate claims arising out of the providing of health care services. Except where inconsistent with the provisions of this Act, the "Uniform Arbitration Act", approved August 24, 1961, as now or hereafter amended, shall apply to and govern all health care arbitration agreements.
(Source: P.A. 80-1012.)

(710 ILCS 15/4) (from Ch. 10, par. 204)
Sec. 4. Additional Parties. By consent of all parties to an arbitration proceeding, a person, corporation, or entity not a signatory to the agreement may be invited to participate in and be bound by the agreement, or may be accepted into the agreement upon an offer to participate and be bound. If such invitation or acceptance is made pursuant to consent of the arbitration parties, no signatory may refuse to arbitrate because of the participation of such additional party. An additional participant shall execute a written statement to be bound by the arbitration proceedings and agreement or shall sign the agreement, and shall then be treated as a party.
(Source: P.A. 80-1012.)

(710 ILCS 15/5) (from Ch. 10, par. 205)
Sec. 5. Necessary Parties. A hospital or health care provider, or an employee of a hospital or health care provider, or a supplier, reasonably alleged to be a joint tortfeasor in a cause of action subject to a health care arbitration agreement shall be a necessary party to arbitration binding any of his joint tortfeasors. On application of any party to the arbitration proceeding, the circuit court may stay an arbitration proceeding commenced or threatened on the grounds that a necessary party is not a signatory or party to the agreement. That issue shall be forthwith and summarily tried and a stay ordered if found for the moving party. If found for the opposing party, the court shall order the parties to proceed to arbitration.
(Source: P.A. 80-1012.)

(710 ILCS 15/6) (from Ch. 10, par. 206)
Sec. 6. Employees. The employees of a hospital or health care provider shall be deemed to be parties to every health care arbitration agreement signed by their employer. An arbitration agreement may bar an action at law against any hospital or health care provider who is a party to the agreement on the grounds of respondeat superior for the negligence or other wrongful act of any employee reasonably alleged to have caused the injuries on which the claim is based.
(Source: P.A. 80-1012.)

(710 ILCS 15/7) (from Ch. 10, par. 207)
Sec. 7. Minor Parties. A minor child shall be bound by a health care arbitration agreement executed on his behalf by any parent, irrespective of whether that parent is also a minor. An agreement so executed shall not be voidable because of the minority of the parent, and for such purposes a minor who is a parent shall be deemed to have the full legal capacity as if that parent were above the age of majority.
(Source: P.A. 80-1012.)

(710 ILCS 15/8) (from Ch. 10, par. 208)
Sec. 8. Conditions. Every health care arbitration agreement shall be subject to the following conditions:
(a) The agreement is not a condition to the rendering of health care services by any party and the agreement has been executed by the recipient of health care services at the inception of or during the term of provision of services for a specific cause by either a health care provider or a hospital; and
(b) The agreement is a separate instrument complete in itself and not a part of any other contract or instrument; and
(c) The agreement may not limit, impair, or waive any substantive rights or defenses of any party, including the statute of limitations; and
(d) The agreement shall not limit, impair, or waive the procedural rights to be heard, to present material evidence, to cross-examine witnesses, and to be represented by an attorney, or other procedural rights of due process of any party.
(e) As a part of the discharge planning process the patient or, if appropriate, members of his family must be given a copy of the health care arbitration agreement previously executed by or for the patient and shall re-affirm it. Failure to comply with this provision during the discharge planning process shall void the health care arbitration agreement.
(Source: P.A. 80-1012.)

(710 ILCS 15/9) (from Ch. 10, par. 209)
Sec. 9. Mandatory Provisions.
(a) Every health care arbitration agreement shall be clearly captioned "Health Care Arbitration Agreement".
(b) Every health care arbitration agreement in relation to health care services rendered during hospitalization shall specify the date of commencement of hospitalization. Every health care arbitration agreement in relation to health care services not rendered during hospitalization shall state the specific cause for which the services are provided.
(c) Every health care arbitration agreement may be cancelled by any signatory (1) within 60 days of its execution or within 60 days of the date of the patient's discharge from the hospital, whichever is later, as to an agreement in relation to health care services rendered during hospitalization, provided, that if executed other than at the time of discharge of the patient from the hospital, the health care arbitration agreement be reaffirmed at the time of the discharge planning process in the same manner as provided for in the execution of the original agreement; or (2) within 60 days of the date of its execution, or the last date of treatment by the health care provider, whichever is later, as to an agreement in relation to health care services not rendered during hospitalization. Provided, that no health care arbitration agreement shall be valid after 2 years from the date of its execution. An employee of a hospital or health care provider who is not a signatory to an agreement may cancel such agreement as to himself until 30 days following his notification that he is a party to a dispute or issue on which arbitration has been demanded pursuant to such agreement. If any person executing a health care arbitration agreement dies before the period of cancellation as outlined above, the personal representative of the decedent shall have the right to cancel the health care arbitration agreement within 60 days of the date of his appointment as the legal representative of the decedent's estate. Provided, that if no legal representative is appointed within 6 months of the death of said decedent the next of kin of such decedent shall have the right to cancel the health care arbitration agreement within 8 months from the date of death.
(d) Every health care arbitration agreement shall contain immediately above the signature lines, in upper case type in printed letters of at least 3/16 inch height, a caption and paragraphs as follows:

RECEIVE TREATMENT. BY SIGNING THIS AGREEMENT, YOUR RIGHT TO TRIAL BY A JURY OR A JUDGE IN A COURT WILL BE BARRED AS TO ANY DISPUTE RELATING TO INJURIES THAT MAY RESULT FROM NEGLIGENCE DURING YOUR TREATMENT OR CARE, AND WILL BE REPLACED BY AN ARBITRATION PROCEDURE.

THIS AGREEMENT MAY BE CANCELLED WITHIN 60 DAYS OF SIGNING

OR 60 DAYS AFTER YOUR HOSPITAL DISCHARGE OR 60 DAYS AFTER YOUR LAST MEDICAL TREATMENT IN RELATION TO HEALTH CARE SERVICES NOT RENDERED DURING HOSPITALIZATION.

THIS AGREEMENT PROVIDES THAT ANY CLAIMS WHICH MAY ARISE

OUT OF YOUR HEALTH CARE WILL BE SUBMITTED TO A PANEL OF ARBITRATORS, RATHER THAN TO A COURT FOR DETERMINATION. THIS AGREEMENT REQUIRES ALL PARTIES SIGNING IT TO ABIDE BY THE DECISION OF THE ARBITRATION PANEL."

(e) an executed copy of the AGREEMENT TO ARBITRATE HEALTH CARE CLAIMS and any reaffirmation of that agreement as required by this Act shall be given to the patient during the time of the discharge planning process or at the time of discharge.
(Source: P.A. 91-156, eff. 1-1-00.)

(710 ILCS 15/10) (from Ch. 10, par. 210)
Sec. 10. Commencement of Proceedings. Arbitration proceedings under this Act shall be commenced by serving a notice of demand for arbitration, together with a statement of the claim and cause of action, on all parties to the health care arbitration agreement from whom damages are sought. The statement of the claim and cause of action shall be substantially in the form of a complaint under the Civil Practice Law. Service of the notice and statement shall be by any method authorized for service of complaints under the Civil Practice Law or by mail. For purposes of any statute of limitations, notice of a demand for arbitration to any party from whom damages are sought, whether by mail or any other process, shall be deemed to have tolled such statute as to all parties named in the notice.
(Source: P.A. 83-1539.)

(710 ILCS 15/11) (from Ch. 10, par. 211)
Sec. 11. Discovery. Discovery shall be available to all parties in arbitration proceedings as provided in the Uniform Arbitration Act. Any party may apply to the court for necessary orders.
(Source: P.A. 80-1012.)

(710 ILCS 15/12) (from Ch. 10, par. 212)
Sec. 12. Evidence. In all arbitration proceedings under this Act, the rules of evidence as applied in the courts of this State shall apply.
(Source: P.A. 80-1012.)

(710 ILCS 15/13) (from Ch. 10, par. 213)
Sec. 13. Selection of Arbitrators. (a) In all arbitration proceedings under this Act, the number and selection of arbitrators shall be as provided by this Section.
(b) Unless the parties to an arbitration proceeding agree that the arbitration shall be conducted by a single arbitrator, the arbitration proceeding shall be conducted by a panel of 3 arbitrators selected as provided in this Section.
(c) In proceedings to be conducted by a single arbitrator, all parties to the arbitration proceeding must agree in writing to the selection of the arbitrator. If the parties cannot agree to the selection of a single individual to be the arbitrator, any party may apply to the court for the selection of an arbitrator. Such application shall include an affidavit that the sides of the proceeding cannot reach agreement on the selection of an arbitrator. If the court finds that the parties cannot reach agreement, the court shall appoint an arbitrator as provided in paragraph (e).
(d) In proceedings to be conducted by a panel of 3 arbitrators, each side of the proceeding shall select one arbitrator, and the 2 arbitrators thus selected shall agree and select the third neutral arbitrator. If the 2 arbitrators selected by the sides of the proceeding cannot agree on the selection of the third arbitrator, any party may apply to the court for the selection of a third neutral arbitrator. Such application shall include an affidavit signed by at least one of the previously selected arbitrators that agreement cannot be reached. If the court determines that the 2 previously selected arbitrators cannot reach agreement. The court shall provide for the selection of a third neutral arbitrator pursuant to the provisions of paragraph (e).
(e) The court shall submit to each side a list of five practicing attorneys licensed in the State of Illinois. The parties may, by agreement, select one of the five as the neutral arbitrator. Failing such agreement, each side shall strike two names from the list. The remaining name shall be the third neutral arbitrator. For purposes of this Section, a retired judge of the Supreme, Appellate, or Circuit Court of Illinois shall be deemed a licensed practicing attorney.
The third neutral arbitrator selected according to paragraph (c), (d), or (e) shall be the presiding officer at the arbitration hearing, and shall decide evidentiary and procedural questions during the hearing.
(f) For purposes of this Section, a selection by a side of an arbitration proceeding means a choice made either by those parties seeking damages or by those parties against whom damages are sought. If the parties on a side cannot unanimously agree on the selection of an arbitrator, the question shall be determined by lot.
(Source: P.A. 80-1012.)

(710 ILCS 15/14) (from Ch. 10, par. 214)
Sec. 14. Expenses. (a) Compensation and expenses of arbitrators shall be apportioned equally among the parties selecting the arbitrator or, in the case of an arbitrator appointed by the court or selected by agreement of the parties or party-selected arbitrators, shall be apportioned equally among all parties to the proceeding.
(b) Arbitrators appointed by the court shall be compensated $100 per diem for their service, plus reimbursement for reasonable and necessary expenses. Arbitrators selected by the parties or by party-selected arbitrators may be compensated at a rate not exceeding $100 per diem for their service, and shall be reimbursed for reasonable and necessary expenses.
(Source: P.A. 79-1435.)



710 ILCS 20/ - Illinois Not-For-Profit Dispute Resolution Center Act.

(710 ILCS 20/1) (from Ch. 37, par. 851)
Sec. 1. The General Assembly finds that the resolution of certain disputes can be costly and time-consuming in the context of a formal judicial proceeding; and that mediation of disputes has a great potential for efficiently reducing the volume of matters which burden the court system in this State; and that unresolved disputes which individually may be of small social or economic magnitude are collectively of enormous social and economic consequence; and that many seemingly minor conflicts between individuals may escalate into major social problems unless resolved early in an atmosphere in which the disputants can discuss their differences through an informal yet structured process; and that there is a compelling need in a complex society for dispute resolution centers in which people can participate in creating lasting resolutions to ongoing conflicts; and that not-for-profit dispute resolution centers can make a substantial contribution to the operation and maintenance of the courts of this State by keeping some matters from litigation and by providing a mechanism for resolving certain pending matters.
(Source: P.A. 85-756.)

(710 ILCS 20/1.1) (from Ch. 37, par. 851.1)
Sec. 1.1. This Act shall be known and may be cited as the Illinois Not-For-Profit Dispute Resolution Center Act.
(Source: P.A. 85-756.)

(710 ILCS 20/2) (from Ch. 37, par. 852)
Sec. 2. As used in this Act:
(a) "Dispute resolution center" means a not-for-profit organization which is exempt from the payment of federal income tax pursuant to Section 501(c)(3) of the Internal Revenue Code and which is organized to provide mediation services, including but not limited to mediation services provided at no charge to disputants in connection with disputes referred from the court system.
(b) "Mediation" means a voluntary process in which an impartial mediator actively assists disputants in identifying and clarifying issues of concern and in designing and agreeing to solutions for those issues.
(c) "Mediator" means a person who has received at least 30 hours of training in the areas of negotiation, nonverbal communication, agreement writing, neutrality and ethics.
(Source: P.A. 93-240, eff. 1-1-04.)

(710 ILCS 20/3) (from Ch. 37, par. 853)
Sec. 3. (a) In judicial circuits which include a county with a population of over 2,000,000 inhabitants, a dispute resolution fund shall be established.
(b) In any other judicial circuit a dispute resolution fund shall be established upon a finding by the Chief Judge of the circuit that:
(1) A dispute resolution center would significantly enhance the administration of justice in that circuit; and
(2) A dispute resolution center exists or should be created in the judicial circuit.
(c) In each judicial circuit in which a dispute resolution fund is established, the clerks of the circuit court shall charge and collect a dispute resolution fund fee of $1, such fee to be paid by the party initiating the action at the time of filing the first pleading in all civil cases. Such fees shall not be charged in any proceeding commenced by or on behalf of a unit of local government.
Such fees shall be in addition to all other fees and charges of such clerks, shall be assessable as costs, and shall be remitted by such clerks monthly to the county treasurers, and shall be disbursed monthly by the county treasurer to the dispute resolution fund established under this Section. Each such clerk shall commence such charges and collections upon receipt of written notice from the Chief Judge of the judicial circuit that a dispute resolution fund has been established.
(d) Each dispute resolution fund established under this Section shall be administered by the Chief Judge of the judicial circuit in which the fund is established.
(Source: P.A. 85-756.)

(710 ILCS 20/4) (from Ch. 37, par. 854)
Sec. 4. (a) Subject to the supervisory authority of the Supreme Court, the Chief Judge of each judicial circuit in which a dispute resolution fund has been established shall annually make grant disbursements from the fund to dispute resolution centers within the judicial circuit which meet the criteria in Section 4 of this Act.
(b) Disbursements by the Chief Judge shall be made to qualified dispute resolution centers within a judicial circuit based on each center's proportionate share of the total number of cases resolved by all qualified centers in that circuit during the year prior to application.
(c) In no event shall the disbursement to any dispute resolution center in one year exceed $200,000. Any amounts collected under Section 3 but not disbursed in a particular year shall:
(1) in single-county judicial circuits, be paid to the county treasurer for the administration of justice in the judicial circuit; and
(2) in judicial circuits of more than one county, be paid to the county treasurers of each county of the judicial circuit for the administration of justice in the judicial circuit, in amounts in proportion to the amounts of the disbursements made by each of the county treasurers to the fund during the year.
(d) A dispute resolution center may accept funds from other public entities or private sources.
(Source: P.A. 85-756.)

(710 ILCS 20/5) (from Ch. 37, par. 855)
Sec. 5. (a) Subject to the supervisory authority of the Supreme Court, the Chief Judge of each judicial circuit in which a dispute resolution fund has been established shall make rules pertaining to the operation and standards to be adhered to by dispute resolution centers in that judicial circuit in order to qualify for funding. Such rules shall provide for the following in connection with mediation of disputes referred from the court system:
(1) Each dispute resolution center applying for funding shall report the number of cases which have been successfully resolved in each of the 3 preceding years.
(2) All mediators shall be trained in conflict resolution techniques for at least 30 hours and shall participate in an ongoing peer review program. Mediators shall perform their duties as volunteers, and shall not receive any compensation for their services.
(3) Mediation shall be scheduled within 30 days of commencement of a case unless good cause exists for not scheduling mediation.
(4) Each dispute resolution center receiving funding under this Act shall maintain records which shall be available for inspection by the office of the Chief Judge of the circuit and which shall demonstrate adherence to applicable requirements.
(5) Prior to mediation, disputants shall be advised of the objectives of mediation, the function of the mediator, and the role of the disputants in the mediation process.
(6) A dispute shall be considered to be successfully resolved when a written agreement which sets forth the obligations and responsibilities of the disputants is signed by the disputants.
(b) Subject to the supervisory authority of the Supreme Court, the Chief Judge of each judicial circuit in which a dispute resolution fund has been established shall make rules concerning the types of cases which the judges of the circuit may refer to a qualified dispute resolution center, and may make any other rules necessary for the operation of the Act in that judicial circuit.
(Source: P.A. 93-240, eff. 1-1-04.)

(710 ILCS 20/6) (from Ch. 37, par. 856)
Sec. 6. All memoranda, work products, or case files of a qualified dispute resolution center and its mediators shall be confidential and shall not be subject to discovery or other disclosure in any judicial or administrative proceeding. Any communication made during the resolution process by any participant, mediator, or any other person present at the mediation shall be a confidential communication.
(Source: P.A. 85-756.)



710 ILCS 25/ - Seed Arbitration Act.

(710 ILCS 25/1) (from Ch. 10, par. 251-1)
Sec. 1. Short title. This Act may be cited as the Seed Arbitration Act.
(Source: P.A. 87-186.)

(710 ILCS 25/5) (from Ch. 10, par. 251-5)
Sec. 5. Definitions.
"Arbitration" means arbitration under this Act.
"Council" means the Seed Arbitration Council.
"Department" means the Illinois Department of Agriculture.
"Director" means the Illinois Director of Agriculture.
"Seed" means agricultural and vegetable seed as defined in the Illinois Seed Law.
(Source: P.A. 87-186.)

(710 ILCS 25/10) (from Ch. 10, par. 251-10)
Sec. 10. Purchaser required to arbitrate claim.
(a) A purchaser of seed cannot maintain a civil action against the seller for failure of the seed to produce or perform (i) as represented by a label attached to the seed or furnished under the Illinois Seed Law, (ii) as represented by warranty, or (iii) because of negligence, unless the buyer has first submitted the claim to arbitration.
(b) Any applicable period of limitation with respect to a claim subject to arbitration is tolled for the period beginning on the date the arbitration complaint is filed and the filing fee paid and ending on the date the findings of the administrative hearing officer are rendered.
(Source: P.A. 87-186.)

(710 ILCS 25/15) (from Ch. 10, par. 251-15)
Sec. 15. Review Committee.
(a) There shall be established a Review Committee consisting of the Director, the President of the Illinois Seed Dealers' Association, and a director of the Cooperative Extension Service, or a designee for each person. Membership on the Review Committee shall be for a period of one year. Each respective organization shall appoint its member.
(b) The Review Committee shall have the following powers: (1) to meet and review all complaints filed under this Act; (2) to require the purchaser and seller to be present when the complaint is reviewed; (3) to subpoena, through the Director; (4) to negotiate factors and to make recommendations concerning settlement of a complaint; (5) to prepare and present to the purchaser and seller the recommended arbitration procedure and costs if agreement cannot be attained through the review process; and (6) to prepare and report to the Seed Arbitration Council on the Review Committee's results and recommendations.
(c) The Review Committee shall prepare and provide to both parties estimates of costs that will be incurred during the investigation of the complaint. Costs deposits shall be remitted to the Department before beginning the investigation process. It is the responsibility of the purchaser to pay one-half and the seller to pay one-half of the total estimated costs. Cost deposits shall be deposited by the Department into a non-appropriated trust account in an adequately protected financial institution, and the Department shall pay costs from that account. In the event the actual costs exceed the original estimated costs, each party shall pay one-half of the difference. In the event the actual costs are less than the original estimated costs, each party shall be reimbursed a prorated portion of the original funds.
(d) The Review Committee shall serve without pay, but members shall be reimbursed for reasonable travel expenses.
(Source: P.A. 87-186.)

(710 ILCS 25/20) (from Ch. 10, par. 251-20)
Sec. 20. Filing and serving of complaint. A purchaser shall start the arbitration procedure by filing a verified complaint with the Director together with a filing fee which shall be deposited into the General Revenue Fund. The amount of the filing fee shall be set by rule. The Director shall serve a copy of the complaint upon the seller by certified mail. Except in case of seed that has not been planted, the claim shall be filed within a time that will permit effective inspection of the plants under field conditions and in no case later than 90 days after completion of harvest.
(Source: P.A. 89-463, eff. 5-31-96.)

(710 ILCS 25/25) (from Ch. 10, par. 251-25)
Sec. 25. Filing and serving of answer. Within 10 days after the seller receives a copy of the complaint, the seller shall file with the Director an answer to the complaint and serve a copy of the answer upon the purchaser by certified mail.
(Source: P.A. 90-655, eff. 7-30-98.)

(710 ILCS 25/30) (from Ch. 10, par. 251-30)
Sec. 30. Referral of complaint to Review Committee. The Director shall refer the complaint and the seller's response to the Review Committee for negotiation and recommendations.
(Source: P.A. 87-186.)

(710 ILCS 25/35) (from Ch. 10, par. 251-35)
Sec. 35. Seed Arbitration Council.
(a) The Seed Arbitration Council is established.
(b) The following persons or their designees are members of the Council:
(1) The Director.
(2) The Director of Extension Services of the

University of Illinois College of Agriculture.

(3) The Dean of the University of Illinois College of

Agriculture.

(4) The president of an Illinois seed dealers trade

association selected by the Director.

(5) The president of an Illinois farmers organization

selected by the Director.

(c) The Council shall meet at the call of the Director, who shall serve as its chairperson.
(d) Members shall serve without pay but shall be reimbursed for their reasonable and necessary expenses.
(e) The Council shall be staffed by employees of the Department.
(Source: P.A. 87-186.)

(710 ILCS 25/40) (from Ch. 10, par. 251-40)
Sec. 40. Powers of the Council.
The Council shall have the following duties: (1) to examine all records of the purchaser and seller that the Council may consider relevant to the complaint; (2) to investigate and conduct such tests as may be necessary to determine the validity of the complaint or to contract for qualified persons to perform such investigation and tests; (3) to hold meetings at a time and place as the chairperson may direct upon at least 10 days written notice to all parties; (4) to negotiate and recommend to the purchaser and seller conditions for settlement of the complaint; (5) to present at an administrative hearing results of the investigation of the complaint with recommendations to the purchaser and seller of conditions for settlement of the complaint; (6) to subpoena the purchaser and seller; (7) to require all records and information to be presented to the Council (duces tecum); (8) to enter upon the premises of the purchaser and seller to secure information and perform investigations under this Act; and (9) to recommend to the Director that an administrative hearing be held when the arbitration recommendation was not accepted by the purchaser and seller.
(Source: P.A. 87-186.)

(710 ILCS 25/45) (from Ch. 10, par. 251-45)
Sec. 45. Investigation and report of Council.
(a) Upon referral by the Review Committee of a complaint for investigation, the Council shall make a prompt and full investigation of the matters complained of, attempt to negotiate a settlement, and report its findings and recommendations to the Director.
(b) The report of the Council shall include its findings and recommendations as to damages and costs, if any.
(c) After the Council has made its report, the Director shall promptly transmit the report by certified mail to all parties.
(Source: P.A. 87-186.)

(710 ILCS 25/50) (from Ch. 10, par. 251-50)
Sec. 50. Delegated investigation. The Council may delegate all or any part of an investigation to one or more of its members. A delegated investigation shall be summarized in writing and considered by the Council in its report.
(Source: P.A. 87-186.)

(710 ILCS 25/55) (from Ch. 10, par. 251-55)
Sec. 55. Administrative hearing.
(a) The Department shall within 10 days of receipt of the Seed Arbitration Council's report and recommendation set a date for an administrative hearing to be held not less than 30 days after receiving the Council's report and recommendation.
(b) The Department at the administrative hearing shall present the Council's report and recommendation for the record. The purchaser and seller may present any testimony and evidence pertinent to the complaint. The hearing officer shall issue an order within 30 days from the conclusion of the hearing. The hearing officer's decision is the final decision and terminates arbitration.
(Source: P.A. 87-186.)

(710 ILCS 25/60) (from Ch. 10, par. 251-60)
Sec. 60. Failure of parties to participate in proceedings. Failure of the parties to participate in the proceedings as set forth in this Act shall not constitute a defense in any court proceedings. The Council, based upon its investigation and findings, shall issue a report concerning the complaint that is admissible as evidence in any court proceedings.
(Source: P.A. 87-186.)

(710 ILCS 25/65) (from Ch. 10, par. 251-65)
Sec. 65. Legal representation. Any party may be represented by legal council at all proceedings as set forth in accordance with this Act.
(Source: P.A. 87-186.)

(710 ILCS 25/70) (from Ch. 10, par. 251-70)
Sec. 70. Arbitration. Participation in the arbitration proceedings is required by all parties, but the arbitration findings are non-binding.
(Source: P.A. 87-186.)

(710 ILCS 25/75) (from Ch. 10, par. 251-75)
Sec. 75. Inapplicability of Uniform Arbitration Act and Health Care Arbitration Act. Claims to which this Act applies are not subject to the Uniform Arbitration Act or the Health Care Arbitration Act.
(Source: P.A. 87-186.)

(710 ILCS 25/80) (from Ch. 10, par. 251-80)
Sec. 80. Rules. The Department may adopt rules for the enforcement of this Act.
(Source: P.A. 87-186.)



710 ILCS 30/ - International Commercial Arbitration Act.

Article 1 - General Provisions

(710 ILCS 30/Art. 1 heading)

(710 ILCS 30/1-1)
Sec. 1-1. Short title. This Act may be cited as the International Commercial Arbitration Act.
(Source: P.A. 90-631, eff. 7-24-98.)

(710 ILCS 30/1-5)
Sec. 1-5. Scope of application.
(a) This Act applies to international commercial arbitration, subject to any agreement in force between the United States and any other country or countries.
(b) The provisions of this Act, except Sections 5-10 and 5-15, apply only if the place of arbitration is in the State of Illinois.
(c) An arbitration is international if:
(1) the parties to an arbitration agreement have, at

the time of the conclusion of execution of that agreement, their places of business in different countries; or

(2) one of the following places is situated outside

the country or countries in which the parties have their places of business: (i) the place of arbitration if determined in, or pursuant to, the arbitration agreement or (ii) the place where the predominant part of the obligations of the commercial relationship is to be performed or the place with which the subject matter of the dispute is most closely connected; or

(3) the parties have expressly agreed that the

subject matter of the arbitration agreement relates to more than one country.

(d) For the purposes of subsection (c) of this Section:
(1) If a party has more than one place of business,

the place of business is that which has the closest relationship to the arbitration agreement.

(2) If a party does not have a place of business,

reference is to be made to his or her habitual residence.

(e) This Act shall not affect any other law in force in the State of Illinois by virtue of which certain disputes may not be submitted to arbitration or may be submitted to arbitration only according to provisions other than those of this Act.
(Source: P.A. 90-631, eff. 7-24-98.)

(710 ILCS 30/1-10)
Sec. 1-10. Definitions and rules of interpretation. For the purposes of this Act:
(a) "Arbitration" means any arbitration whether or not administered by a permanent arbitral institution.
(b) "Arbitral tribunal" means a sole arbitrator or a panel of arbitrators.
(c) "Court" means a court of competent jurisdiction of a country or state.
(d) Where a provision of this Act, except Section 25-5, leaves the parties free to determine a certain issue, the freedom includes the right of the parties to authorize a third party, including an institution, to make that determination.
(e) Where a provision of this Act refers to the fact that the parties have agreed or that they may agree or in any other way refers to an agreement of the parties, the agreement includes any arbitration rules referred to in that agreement.
(f) Where a provision of this Act, other than in subsection (a) of Section 20-40 and subsection (a) of Section 25-25, refers to a claim, it also applies to a counter claim, and where it refers to a defense, it also applies to a defense to the counter claim.
(Source: P.A. 90-631, eff. 7-24-98.)

(710 ILCS 30/1-15)
Sec. 1-15. Receipt of written communications.
(a) Unless otherwise agreed by the parties, any written communication is deemed to have been received if it is delivered to the addressee personally, or if it is delivered at his or her place of business, habitual residence, or mailing address. If none of these can be found after making a reasonable inquiry, a written communication is deemed to have been received if it is sent to the addressee's last known place of business, habitual residence, or mailing address by registered letter or any other means that provides a record of the attempt to deliver it.
(b) Unless otherwise agreed by the parties, the communication is deemed to have been received on the day it is so delivered.
(c) The provisions of this Section do not apply to communications in court proceedings.
(Source: P.A. 90-631, eff. 7-24-98.)

(710 ILCS 30/1-20)
Sec. 1-20. Waiver of right to object. If a party knows that any provision of this Act from which the parties may derogate or any requirement under the arbitration agreement has not been complied with and yet proceeds with the arbitration without stating its objection to the non-compliance without undue delay, or, if a time limit is provided, within that period of time, that party shall be deemed to have waived his or her right to object.
(Source: P.A. 90-631, eff. 7-24-98.)

(710 ILCS 30/1-25)
Sec. 1-25. Extent of court intervention. In matters governed by this Act, no court shall intervene except where so provided in this Act or applicable federal law.
(Source: P.A. 90-631, eff. 7-24-98.)

(710 ILCS 30/1-30)
Sec. 1-30. Functions of a court. The functions referred to in subsections (c), (d), and (e) of Section 10-10, subsection (c) of Section 10-20, Section 10-25, subsection (c) of Section 15-5, Section 20-50, and Section 20-55 of this Act shall be performed by the Illinois circuit court of the county in which the place of arbitration is located.
(Source: P.A. 90-631, eff. 7-24-98.)



Article 5 - Arbitration Agreement

(710 ILCS 30/Art. 5 heading)

(710 ILCS 30/5-5)
Sec. 5-5. Definition and form of arbitration agreement.
(a) "Arbitration agreement" is an agreement by the parties to submit to arbitration all or certain disputes that have arisen or that may arise between them in respect of a defined legal relationship, whether contractual or not. An arbitration agreement may be in the form of an arbitration clause in a contract or in the form of a separate agreement.
(b) The arbitration agreement shall be in writing. An agreement is in writing if it is contained in a document signed by the parties or in an exchange of letters, telex, telegrams, or other means of telecommunication that provides a record of the agreement or in an exchange of statements of claim and defense in which the existence of an agreement is alleged by one party and not denied by another. The reference in a contract to a document containing an arbitration clause constitutes an arbitration agreement, provided that the contract is in writing and the reference is such as to make that clause part of the contract.
(Source: P.A. 90-631, eff. 7-24-98.)

(710 ILCS 30/5-10)
Sec. 5-10. Arbitration agreement and substantive claim before court.
(a) A court before which an action is brought in a matter that is the subject of an arbitration agreement shall, if a party so requests not later than when submitting his or her first statement on the substance of the dispute, refer the parties to arbitration unless it finds that the agreement is null and void, inoperative, or incapable of being performed.
(b) When an action referred to in subsection (a) of this Section has been brought, arbitral proceedings may nevertheless be commenced or continued, and an award may be made, while the issue is pending before the court.
(Source: P.A. 90-631, eff. 7-24-98.)

(710 ILCS 30/5-15)
Sec. 5-15. Arbitration agreement and interim measures by court. It is not incompatible with an arbitration agreement for a party to request, before or during arbitral proceedings, from a court an interim measure of protection and for a court to grant the measure.
(Source: P.A. 90-631, eff. 7-24-98.)



Article 10 - Composition Of Arbitral Tribunal

(710 ILCS 30/Art. 10 heading)

(710 ILCS 30/10-5)
Sec. 10-5. Number of arbitrators. The parties are free to determine the number of arbitrators. In the event this determination is not made, the arbitration shall be conducted by a sole arbitrator, selected in accordance with the provisions of subsection (d) of Section 10-10 of this Act.
(Source: P.A. 90-631, eff. 7-24-98.)

(710 ILCS 30/10-10)
Sec. 10-10. Appointment of arbitrators.
(a) No person shall be precluded by reason of his or her nationality from acting as an arbitrator, unless otherwise agreed by the parties.
(b) The parties are free to agree on a procedure of appointing the arbitrator or arbitrators, subject to the provisions of subsections (e) and (f) of this Section.
(c) In an arbitration with 3 arbitrators and where the parties fail to reach an agreement on an appointment procedure, each party shall appoint one arbitrator, and the 2 arbitrators thus appointed shall appoint the third arbitrator. If a party fails to appoint the arbitrator within 30 days of receipt of a request to do so from the other party or if the 2 arbitrators fail to agree on the third arbitrator within 30 days of their appointment, the appointment shall be made, upon request of a party, by the court or other authority specified in Section 1-30 of this Act.
(d) In an arbitration with a sole arbitrator and where the parties fail to reach an agreement on an appointment procedure, the arbitrator shall be appointed, upon request of a party, by the court specified in Section 1-30 of this Act.
(e) Where, under an appointment procedure agreed upon by the parties, (i) a party fails to act as required under the procedure or (ii) the parties or the two party-appointed arbitrators are unable to reach an agreement expected of them under the procedure or (iii) a third party, including an institution, fails to perform any function entrusted to it under the procedure, any party may request the court specified in Section 1-30 of this Act to take the necessary measure, unless the agreement on the appointment procedure provides other means of securing the appointment.
(f) A decision on a matter entrusted by subsections (c), (d), and (e) of this Section to the court specified in Section 1-30 of this Act is not subject to appeal; provided that this provision shall not preclude the parties from raising any ground for setting aside or refusing to recognize or enforce an arbitral award to the extent otherwise permitted under applicable federal law. The court, in appointing an arbitrator, shall have due regard to any qualifications required of the arbitrator by the agreement of the parties and to any considerations that are likely to secure the appointment of an independent and impartial arbitrator and, in the case of a sole or third arbitrator, shall take into account as well the advisability of appointing an arbitrator of a nationality other than those of the parties.
(Source: P.A. 90-631, eff. 7-24-98.)

(710 ILCS 30/10-15)
Sec. 10-15. Grounds for challenge.
(a) When a person is approached in connection with his or her possible appointment as an arbitrator, that person shall disclose any circumstances likely to give rise to justifiable doubts as to his or her impartiality or independence. An arbitrator, from the time of his or her appointment and throughout the arbitral proceedings, shall without delay disclose any of these circumstances to the parties unless they have already been informed of them by the arbitrator.
(b) An arbitrator may be challenged only if circumstances exist that give rise to justifiable doubts as to his or her impartiality or independence or if he or she does not possess qualifications agreed to by the parties. A party may challenge an arbitrator it has appointed, or in whose appointment it has participated, only for reasons of which that party becomes aware after the appointment has been made.
(Source: P.A. 90-631, eff. 7-24-98.)

(710 ILCS 30/10-20)
Sec. 10-20. Challenge procedure.
(a) The parties are free to agree on a procedure for challenging an arbitrator, subject to the provisions of subsection (c) of this Section.
(b) If the parties are unable to reach an agreement, a party that intends to challenge an arbitrator shall, within 15 days after becoming aware of the constitution of the arbitral tribunal or after becoming aware of any circumstance referred to in subsection (b) of Section 10-15 of this Act, send a written statement of the reasons for the challenge to the arbitral tribunal. Unless the challenged arbitrator withdraws from office or the other party agrees to the challenge, the arbitral tribunal shall decide on the challenge.
(c) If a challenge under any procedure agreed upon by the parties or under the procedure of subsection (b) of this Section is not successful, the challenging party may request, within 30 days after having received notice of the decision rejecting the challenge, the court specified in Section 1-30 of this Act to decide on the challenge, which decision is not subject to appeal; provided that this provision shall not preclude the parties from raising any ground for setting aside or refusing to recognize or enforce an arbitral award to the extent otherwise permitted under applicable federal law. While the request is pending, the arbitral tribunal, including the challenged arbitrator, may continue the arbitral proceedings and make an award.
(Source: P.A. 90-631, eff. 7-24-98.)

(710 ILCS 30/10-25)
Sec. 10-25. Failure or impossibility to act.
(a) If an arbitrator becomes de jure or de facto unable to perform his or her functions or for other reasons fails to act without undue delay, that arbitrator's mandate terminates if he or she withdraws from office or if the parties agree on the termination. Otherwise, if a controversy remains concerning any of these grounds, any party may request the court specified in Section 1-30 of this Act to decide on the termination of the mandate, which decision is not subject to appeal.
(b) If, under this Section or under subsection (b) of Section 10-20 of this Act, an arbitrator withdraws from office or a party agrees to the termination of the mandate of an arbitrator, this does not imply acceptance of the validity of any ground referred to in this Section or subsection (b) of Section 10-15 of this Act.
(Source: P.A. 90-631, eff. 7-24-98.)

(710 ILCS 30/10-30)
Sec. 10-30. Appointment of substitute arbitrator. Where the mandate of an arbitrator terminates under Sections 10-20 or 10-25 of this Act or because of his or her withdrawal from office for any other reason or because of the revocation or termination of that arbitrator's mandate, a substitute arbitrator shall be appointed according to the rules or procedures that were applicable to the appointment of the arbitrator being replaced.
(Source: P.A. 90-631, eff. 7-24-98.)



Article 15 - Jurisdiction Of Arbitral Tribunal

(710 ILCS 30/Art. 15 heading)

(710 ILCS 30/15-5)
Sec. 15-5. Competence of arbitral tribunal to rule on its jurisdiction.
(a) The arbitral tribunal may rule on its own jurisdiction, including any objections with respect to the existence or validity of the arbitration agreement. For that purpose, an arbitration clause that forms part of a contract shall be treated as an agreement independent of the other terms of the contract. A decision by the arbitral tribunal that the contract is null and void shall not by itself mean that the contract's arbitration clause is invalid.
(b) A plea that the arbitral tribunal does not have jurisdiction shall be raised not later than the submission of the statement of defense. A party is not precluded from raising the plea by the fact that he or she has appointed or participated in the appointment of an arbitrator. A plea that the arbitral tribunal is exceeding the scope of its authority shall be raised as soon as the matter alleged to be beyond the scope of its authority is raised during the arbitral proceedings. The arbitral tribunal may, in either case, admit a later plea if it considers the delay justified.
(c) The arbitral tribunal may rule on a plea referred to in subsection (b) of this Section either as a preliminary question or in an award on the merits. If the arbitral tribunal rules as a preliminary question that it has jurisdiction, any party may request, within 30 days after having received notice of that ruling, the court specified in Section 1-30 of this Act to decide the matter, which decision is not subject to appeal; provided that this provision shall not preclude the parties from raising any ground for setting aside or refusing to recognize or enforce an arbitral award to the extent otherwise permitted under applicable federal law. While the request is pending, the arbitral tribunal may continue the arbitral proceedings and make an award.
(Source: P.A. 90-631, eff. 7-24-98.)

(710 ILCS 30/15-10)
Sec. 15-10. Power of arbitral tribunal to award interim measures. Unless otherwise agreed by the parties, the arbitral tribunal may, at the request of a party, order any party to take any interim measure of protection that the arbitral tribunal may consider necessary in respect of the subject matter of the dispute. The arbitral tribunal may require any party to provide appropriate security in connection with the measure.
(Source: P.A. 90-631, eff. 7-24-98.)



Article 20 - Conduct Of Arbitral Proceedings

(710 ILCS 30/Art. 20 heading)

(710 ILCS 30/20-5)
Sec. 20-5. Equal treatment of parties. The parties shall be treated with equality, and each party shall be given a full opportunity of presenting his or her case.
(Source: P.A. 90-631, eff. 7-24-98.)

(710 ILCS 30/20-10)
Sec. 20-10. Determination of rules of procedure.
(a) Subject to the provisions of this Act, the parties are free to agree on the procedure to be followed by the arbitral tribunal in conducting the proceedings.
(b) If the parties do not reach an agreement, the arbitral tribunal may, subject to the provisions of this Act, conduct the arbitration in a manner that it considers appropriate. The power conferred upon the arbitral tribunal includes the power to determine the admissibility, relevance, materiality, and weight of any evidence.
(Source: P.A. 90-631, eff. 7-24-98.)

(710 ILCS 30/20-15)
Sec. 20-15. Place of arbitration.
(a) The parties are free to agree on the place of arbitration. If the parties do not reach an agreement, the place of arbitration shall be determined by the arbitral tribunal, having regard to the circumstances of the case, including the convenience of the parties.
(b) Notwithstanding the provisions of subsection (a) of this Section, the arbitral tribunal may, unless otherwise agreed by the parties, meet at any place it considers appropriate for consultation among its members, for hearing witnesses, experts, or the parties, or for inspection of goods, other property, or documents.
(Source: P.A. 90-631, eff. 7-24-98.)

(710 ILCS 30/20-20)
Sec. 20-20. Commencement of arbitral proceedings. Unless otherwise agreed by the parties, the arbitral proceedings in respect of a particular dispute commence on the date on which a request for that dispute to be referred to arbitration is received by the respondent.
(Source: P.A. 90-631, eff. 7-24-98.)

(710 ILCS 30/20-25)
Sec. 20-25. Language.
(a) The parties are free to agree on the language or languages to be used in the arbitral proceedings. If the parties do not reach an agreement, the arbitral tribunal shall determine the language or languages to be used in the proceedings. This agreement or determination, unless otherwise specified therein, shall apply to any written statement by a party, any hearing, and any award, decision, or other communication by the arbitral tribunal.
(b) The arbitral tribunal may order that any documentary evidence shall be accompanied by a translation into the language or languages agreed upon by the parties or determined by the arbitral tribunal.
(Source: P.A. 90-631, eff. 7-24-98.)

(710 ILCS 30/20-30)
Sec. 20-30. Statements of claim and defense.
(a) Within the period of time agreed by the parties or determined by the arbitral tribunal, the claimant shall state the facts supporting his or her claim, the points at issue, and the relief or remedy sought, and the respondent shall state his or her defense in respect of these particulars, unless the parties have otherwise agreed as to the required elements of the statements. The parties may submit with their statements all documents they consider to be relevant or may add a reference to the documents or other evidence they will submit.
(b) Unless otherwise agreed by the parties, either party may amend or supplement its claim or defense during the course of the arbitral proceedings, unless the arbitral tribunal considers it inappropriate to allow the amendment, having regard to the delay in making it.
(Source: P.A. 90-631, eff. 7-24-98.)

(710 ILCS 30/20-35)
Sec. 20-35. Hearings and written proceedings.
(a) Subject to any contrary agreement by the parties, the arbitral tribunal shall decide whether to hold oral hearings for the presentation of evidence or for oral arguments or whether the proceedings shall be conducted on the basis of documents and other materials. However, unless the parties have agreed that no hearings shall be held, the arbitral tribunal shall hold the hearings at an appropriate stage of the proceedings, if so requested by a party.
(b) The parties shall be given sufficient advance notice of any hearing and of any meeting of the arbitral tribunal for the purposes of inspection of goods, other property, or documents.
(c) All statements, documents, or other information supplied to the arbitral tribunal by one party shall be communicated to the other party. Also, any expert report or evidentiary document on which the arbitral tribunal may rely in making its decision shall be communicated to the parties.
(Source: P.A. 90-631, eff. 7-24-98.)

(710 ILCS 30/20-40)
Sec. 20-40. Default of a party. Unless otherwise agreed by the parties:
(a) If, without showing sufficient cause, the claimant fails to communicate its statement of claim in accordance with subsection (a) of Section 20-30 of this Act the arbitral tribunal shall terminate the proceedings.
(b) If, without showing sufficient cause, the respondent fails to communicate its statement of defense in accordance with subsection (a) of Section 20-30 of this Act the arbitral tribunal shall continue the proceedings without treating the failure in itself as an admission of the claimant's allegations.
(c) If, without showing sufficient cause, any party fails to appear at a hearing or to produce documentary evidence, the arbitral tribunal may continue the proceedings and make the award on the evidence before it.
(Source: P.A. 90-631, eff. 7-24-98.)

(710 ILCS 30/20-45)
Sec. 20-45. Expert appointed by arbitral tribunal. Unless objected to by one or both parties:
(a) The arbitral tribunal may appoint one or more experts to report to it on specific issues to be determined by the arbitral tribunal.
(b) The arbitral tribunal may require a party to give the expert any relevant information or to produce or provide access to any relevant documents, goods, or other property for the expert's inspection.
(c) If a party so requests or if the arbitral tribunal considers it necessary, the expert shall, after delivery of his or her written or oral report, participate in a hearing where the parties have the opportunity to put questions to the expert and to present expert witnesses in order to testify on the points at issue.
(Source: P.A. 90-631, eff. 7-24-98.)

(710 ILCS 30/20-50)
Sec. 20-50. Witnesses, subpoenas, depositions.
(a) The arbitral tribunal may issue subpoenas to parties or third parties for the attendance of witnesses and for the production of books, records, documents, and other evidence and shall have the power to administer oaths. The production will be for the purpose of presenting evidence at the arbitration hearing and will not include pre-trial discovery as known in common law countries. Subpoenas so issued shall be served and, upon application to the court by a party or the arbitral tribunal, enforced, in the manner provided by law for the service and enforcement of subpoenas in civil cases.
(b) All provisions of law compelling a person under subpoena to testify are applicable.
(c) On application of a party and for use as evidence, the arbitral tribunal may permit a deposition to be taken, in the manner and upon the terms designated by the arbitrators, of a witness who cannot be subpoenaed or is unable to attend the hearing.
(d) No other discovery shall be permitted unless otherwise agreed by the parties.
(Source: P.A. 90-631, eff. 7-24-98.)

(710 ILCS 30/20-55)
Sec. 20-55. Court assistance in taking evidence. The arbitral tribunal or a party with the approval of the arbitral tribunal may request from a court assistance in taking evidence. The court may execute the request within its competence and according to its rules on taking evidence.
(Source: P.A. 90-631, eff. 7-24-98.)



Article 25 - Making Of Award And Termination Of Proceedings

(710 ILCS 30/Art. 25 heading)

(710 ILCS 30/25-5)
Sec. 25-5. Rules applicable to substance of dispute.
(a) The arbitral tribunal shall decide the dispute in accordance with any rules of law that are chosen by the parties as applicable to the substance of the dispute. Any designation of the law or legal system of a given country or jurisdiction shall be construed, unless otherwise expressed, as directly referring to the substantive law of that country or jurisdiction and not to its conflict of laws rules.
(b) If the parties do not make the designation described in subsection (a) of this Section, the arbitral tribunal shall apply the law as determined by the conflict of laws rules that it considers applicable.
(c) The arbitral tribunal shall decide according to what is just and good ("ex aequo et bono") or according to equity and good conscience (as "amiable compositeur") rather than by the strict rule of law only if the parties have expressly authorized it to do so.
(d) In all cases, the arbitral tribunal shall decide in accordance with the terms of the contract and shall take into account the usages of the trade applicable to the transaction.
(Source: P.A. 90-631, eff. 7-24-98.)

(710 ILCS 30/25-10)
Sec. 25-10. Decision making by panel of arbitrators. In arbitral proceedings with more than one arbitrator, any decision of the arbitral tribunal shall be made, unless otherwise agreed by the parties, by a majority of all its members. However, questions of procedure may be decided by a presiding arbitrator, if so authorized by the parties or all members of the arbitral tribunal.
(Source: P.A. 90-631, eff. 7-24-98.)

(710 ILCS 30/25-15)
Sec. 25-15. Settlement.
(a) With the agreement of the parties, the arbitral tribunal may use mediation, conciliation, or other dispute resolution procedures at any time during the arbitral proceedings to encourage settlement.
(b) If, during arbitral proceedings, the parties settle the dispute, the arbitral tribunal shall terminate the proceedings and, if requested by the parties and not objected to by the arbitral tribunal, record the settlement in the form of an arbitral award on agreed terms.
(c) An award on agreed terms shall be made in accordance with the provisions of Section 25-20 of this Act and shall state that it is an award. The award has the same status and effect as any other award on the merits of the case.
(Source: P.A. 90-631, eff. 7-24-98.)

(710 ILCS 30/25-20)
Sec. 25-20. Form and content of award.
(a) The award shall be made in writing and shall be signed by the arbitrator or arbitrators.
(b) In arbitral proceedings with more than one arbitrator, the signatures of the majority of all members of the arbitral tribunal shall suffice, provided that the reason for any omitted signature is stated.
(c) The award shall state the reasons upon which it is based, unless the parties have agreed that no reasons are to be given or the award is an award on agreed terms under Section 25-15 of this Act.
(d) The award shall state its date and the place of arbitration as determined in accordance with subsection (a) of Section 20-15 of this Act. The award shall be deemed to have been made at that place.
(e) After the award is made, a copy signed by the arbitrators in accordance with subsection (a) of this Section shall be delivered to each party.
(f) The arbitral tribunal may, at any time during the proceedings, make an interim award on any matter with respect to which it may make a final award. The interim award may be enforced in the same manner as a final award.
(g) Unless otherwise agreed by the parties, the arbitral tribunal may award interest.
(h) Unless otherwise agreed by the parties, the costs of an arbitration are at the discretion of the arbitral tribunal.
(i) In making an order for costs, the arbitral tribunal may include as costs any of the following:
(1) the fees and expenses of the arbitrators and

expert witnesses;

(2) legal fees and expenses;
(3) any administration fees of the institution

supervising the arbitration; and

(4) any other expenses incurred in connection with

the arbitral proceedings.

(j) In making an order for costs, the arbitral tribunal may specify:
(1) the party entitled to costs;
(2) the party who shall pay the costs;
(3) the amount of costs or method of determining that

amount; and

(4) the manner in which the costs are to be paid.
(Source: P.A. 90-631, eff. 7-24-98.)

(710 ILCS 30/25-25)
Sec. 25-25. Termination of proceedings.
(a) The arbitral proceedings are terminated by the final award or by an order of the arbitral tribunal in accordance with subsection (b) of this Section.
(b) The arbitral tribunal shall issue an order for the termination of the arbitral proceedings when any one of the following events occurs:
(1) The claimant withdraws its claim, unless the

respondent objects thereto and the arbitral tribunal recognizes a legitimate interest on his or her part in obtaining a final settlement of the dispute.

(2) The parties agree on the termination of the

proceedings.

(3) The arbitral tribunal finds that the continuation

of the proceedings has for any other reason become unnecessary or impossible.

(c) Subject to Section 25-30 of this Act, the mandate of the arbitral tribunal terminates with the termination of the arbitral proceedings.
(Source: P.A. 90-631, eff. 7-24-98.)

(710 ILCS 30/25-30)
Sec. 25-30. Correction or interpretation of award; additional award.
(a) Within 30 days of receipt of the award, unless the parties agree to another period of time:
(1) A party, with notice to the other party, may

request the arbitral tribunal to correct in the award any error in computation, any clerical or typographical errors, or any errors of similar nature.

(2) If so agreed by the parties, a party, with notice

to the other party, may request the arbitral tribunal to give an interpretation of a specific point or part of the award. If the arbitral tribunal considers the request to be justified, it shall make the correction or give the interpretation within 30 days of receipt of the request. The interpretation shall form part of the award.

(b) The arbitral tribunal may correct any error of the type referred to in subdivision (1) of subsection (a) of this Section on its own initiative within 30 days of the day of the award.
(c) Unless otherwise agreed to by the parties, a party, with notice to the other party, may, within 30 days of receipt of the award, request the arbitral tribunal to make an additional award as to claims presented in the arbitral proceedings but omitted from the award. If the arbitral tribunal considers the request to be justified, it shall make the additional award within 60 days after the date of receipt of the request.
(d) The arbitral tribunal may extend, if necessary, the period of time within which it shall make a correction, interpretation, or an additional award under subsections (a) or (c) of this Section.
(e) The provisions of Section 25-20 of this Act shall apply to a correction or interpretation of the award or to an additional award made under this Section.
(Source: P.A. 90-631, eff. 7-24-98.)



Article 99 - Effective Date

(710 ILCS 30/Art. 99 heading)

(710 ILCS 30/99-99)
Sec. 99-99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 90-631, eff. 7-24-98.)






710 ILCS 35/ - Uniform Mediation Act.

(710 ILCS 35/1)
Sec. 1. Title. This Act may be cited as the Uniform Mediation Act.
(Source: P.A. 93-399, eff. 1-1-04.)

(710 ILCS 35/2)
Sec. 2. Definitions. In this Act:
(1) "Mediation" means a process in which a mediator

facilitates communication and negotiation between parties to assist them in reaching a voluntary agreement regarding their dispute.

(2) "Mediation communication" means a statement,

whether oral or in a record or verbal or nonverbal, that occurs during a mediation or is made for purposes of considering, conducting, participating in, initiating, continuing, or reconvening a mediation or retaining a mediator.

(3) "Mediator" means an individual who conducts a

mediation.

(4) "Nonparty participant" means a person, other than

a party or mediator, that participates in a mediation.

(5) "Mediation party" means a person that

participates in a mediation and whose agreement is necessary to resolve the dispute.

(6) "Person" means an individual, corporation,

business trust, estate, trust, partnership, limited liability company, association, joint venture, government, governmental subdivision, agency, or instrumentality, public corporation, or any other legal or commercial entity.

(7) "Proceeding" means:
(A) a judicial, administrative, arbitral, or

other adjudicative process, including related pre-hearing and post-hearing motions, conferences, and discovery; or

(B) a legislative hearing or similar process.
(8) "Record" means information that is inscribed on a

tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(9) "Sign" means:
(A) to execute or adopt a tangible symbol with

the present intent to authenticate a record; or

(B) to attach or logically associate an

electronic symbol, sound, or process to or with a record with the present intent to authenticate a record.

(Source: P.A. 93-399, eff. 1-1-04.)

(710 ILCS 35/3)
Sec. 3. Scope.
(a) Except as otherwise provided in subsection (b) or (c), this Act applies to a mediation in which:
(1) the mediation parties are required to mediate by

statute or court or administrative agency rule or referred to mediation by a court, administrative agency, or arbitrator;

(2) the mediation parties and the mediator agree to

mediate in a record that demonstrates an expectation that mediation communications will be privileged against disclosure; or

(3) the mediation parties use as a mediator an

individual who holds himself or herself out as a mediator, or the mediation is provided by a person that holds itself out as providing mediation.

(b) The Act does not apply to a mediation:
(1) relating to the establishment, negotiation,

administration, or termination of a collective bargaining relationship;

(2) relating to a dispute that is pending under or is

part of the processes established by a collective bargaining agreement, except that the Act applies to a mediation arising out of a dispute that has been filed with an administrative agency or court;

(3) conducted by a judge who might make a ruling on

the case; or

(4) conducted under the auspices of:
(A) a primary or secondary school if all the

parties are students; or

(B) a correctional institution for youths if all

the parties are residents of that institution.

(c) If the parties agree in advance in a signed record, or a record of proceeding reflects agreement by the parties, that all or part of a mediation is not privileged, the privileges under Sections 4 through 6 do not apply to the mediation or part agreed upon. However, Sections 4 through 6 apply to a mediation communication made by a person that has not received actual notice of the agreement before the communication is made.
(Source: P.A. 93-399, eff. 1-1-04.)

(710 ILCS 35/4)
Sec. 4. Privilege against disclosure; admissibility; discovery.
(a) Except as otherwise provided in Section 6, a mediation communication is privileged as provided in subsection (b) and is not subject to discovery or admissible in evidence in a proceeding unless waived or precluded as provided by Section 5.
(b) In a proceeding, the following privileges apply:
(1) A mediation party may refuse to disclose, and may

prevent any other person from disclosing, a mediation communication.

(2) A mediator may refuse to disclose a mediation

communication, and may prevent any other person from disclosing a mediation communication of the mediator.

(3) A nonparty participant may refuse to disclose,

and may prevent any other person from disclosing, a mediation communication of the nonparty participant.

(c) Evidence or information that is otherwise admissible or subject to discovery does not become inadmissible or protected from discovery solely by reason of its disclosure or use in a mediation.
(Source: P.A. 93-399, eff. 1-1-04.)

(710 ILCS 35/5)
Sec. 5. Waiver and preclusion of privilege.
(a) A privilege under Section 4 may be waived in a record or orally during a proceeding if it is expressly waived by all parties to the mediation and:
(1) in the case of the privilege of a mediator, it is

expressly waived by the mediator; and

(2) in the case of the privilege of a nonparty

participant, it is expressly waived by the nonparty participant.

(b) A person that discloses or makes a representation about a mediation communication which prejudices another person in a proceeding is precluded from asserting a privilege under Section 4, but only to the extent necessary for the person prejudiced to respond to the representation or disclosure.
(c) A person that intentionally uses a mediation to plan, attempt to commit or commit a crime, or to conceal an ongoing crime or ongoing criminal activity is precluded from asserting a privilege under Section 4.
(Source: P.A. 93-399, eff. 1-1-04.)

(710 ILCS 35/6)
Sec. 6. Exceptions to privilege.
(a) There is no privilege under Section 4 for a mediation communication that is:
(1) in an agreement evidenced by a record signed by

all parties to the agreement;

(2) available to the public under the Freedom of

Information Act or made during a session or a mediation which is open, or is required by law to be open, to the public;

(3) a threat or statement of a plan to inflict bodily

injury or commit a crime of violence;

(4) intentionally used to plan a crime, attempt to

commit a crime, or to conceal an ongoing crime or ongoing criminal activity;

(5) sought or offered to prove or disprove a claim or

complaint of professional misconduct or malpractice filed against a mediator;

(6) except as otherwise provided in subsection (c),

sought or offered to prove or disprove a claim or complaint of professional misconduct or malpractice filed against a mediation party, nonparty participant, or representative of a party based on conduct occurring during a mediation; or

(7) sought or offered to prove or disprove abuse,

neglect, abandonment, or exploitation in a proceeding in which a child or adult protective services agency is a party, unless the case is referred by a court to mediation and a public agency participates.

(b) There is no privilege under Section 4 if a court, administrative agency, or arbitrator finds, after a hearing in camera, that the party seeking discovery or the proponent of the evidence has shown that the evidence is not otherwise available, that there is a need for the evidence that substantially outweighs the interest in protecting confidentiality, and that the mediation communication is sought or offered in:
(1) a court proceeding involving a felony; or
(2) except as otherwise provided in subsection (c), a

proceeding to prove a claim to rescind or reform or a defense to avoid liability on a contract arising out of the mediation.

(c) A mediator may not be compelled to provide evidence of a mediation communication referred to in subsection (a)(6) or (b)(2).
(d) If a mediation communication is not privileged under subsection (a) or (b), only the portion of the communication necessary for the application of the exception from nondisclosure may be admitted. Admission of evidence under subsection (a) or (b) does not render the evidence, or any other mediation communication, discoverable or admissible for any other purpose.
(Source: P.A. 93-399, eff. 1-1-04.)

(710 ILCS 35/7)
Sec. 7. Prohibited mediator reports.
(a) Except as required in subsection (b), a mediator may not make a report, assessment, evaluation, recommendation, finding, or other communication regarding a mediation to a court, administrative agency, or other authority that may make a ruling on the dispute that is the subject of the mediation.
(b) A mediator may disclose:
(1) whether the mediation occurred or has terminated,

whether a settlement was reached, and attendance;

(2) a mediation communication as permitted under

Section 6; or

(3) a mediation communication evidencing abuse,

neglect, abandonment, or exploitation of an individual to a public agency responsible for protecting individuals against such mistreatment.

(c) A communication made in violation of subsection (a) may not be considered by a court, administrative agency, or arbitrator.
(Source: P.A. 93-399, eff. 1-1-04.)

(710 ILCS 35/8)
Sec. 8. Confidentiality. Unless subject to the Open Meetings Act or the Freedom of Information Act, mediation communications are confidential to the extent agreed by the parties or provided by other law or rule of this State.
(Source: P.A. 93-399, eff. 1-1-04.)

(710 ILCS 35/9)
Sec. 9. Mediator's disclosure of conflicts of interest; background.
(a) Before accepting a mediation, an individual who is requested to serve as a mediator shall:
(1) make an inquiry that is reasonable under the

circumstances to determine whether there are any known facts that a reasonable individual would consider likely to affect the impartiality of the mediator, including a financial or personal interest in the outcome of the mediation and an existing or past relationship with a mediation party or foreseeable participant in the mediation; and

(2) disclose any such known fact to the mediation

parties as soon as is practical before accepting a mediation.

(b) If a mediator learns any fact described in subsection (a)(1) after accepting a mediation, the mediator shall disclose it as soon as is practicable.
(c) At the request of a mediation party, an individual who is requested to serve as a mediator shall disclose the mediator's qualifications to mediate a dispute.
(d) A person that violates subsection (a), (b), or (g) is precluded by the violation from asserting a privilege under Section 4.
(e) Subsections (a), (b), (c), and (g) do not apply to an individual acting as a judge.
(f) This Act does not require that a mediator have a special qualification by background or profession.
(g) A mediator must be impartial, unless after disclosure of the facts required in subsections (a) and (b) to be disclosed, the parties agree otherwise.
(Source: P.A. 93-399, eff. 1-1-04.)

(710 ILCS 35/10)
Sec. 10. Participation in mediation. An attorney or other individual designated by a party may accompany the party to and participate in a mediation. A waiver of participation given before the mediation may be rescinded.
(Source: P.A. 93-399, eff. 1-1-04.)

(710 ILCS 35/11)
Sec. 11. Relation to Electronic Signatures in Global and National Commerce Act. This Act modifies, limits, or supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 U.S.C. Section 7001 et seq., but this Act does not modify, limit, or supersede Section 101(c) of that Act or authorize electronic delivery of any of the notices described in Section 103(b) of that Act.
(Source: P.A. 93-399, eff. 1-1-04.)

(710 ILCS 35/12)
Sec. 12. Uniformity of application and construction. In applying and construing this Act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among States that enact it.
(Source: P.A. 93-399, eff. 1-1-04.)

(710 ILCS 35/13)
Sec. 13. Severability clause. If any provision of this Act or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this Act which can be given effect without the invalid provision or application, and to this end the provisions of this Act are severable.
(Source: P.A. 93-399, eff. 1-1-04.)

(710 ILCS 35/16)
Sec. 16. Application to existing agreements or referrals.
(a) This Act governs a mediation pursuant to a referral or an agreement to mediate made on or after January 1, 2004.
(b) On or after January 1, 2004, this Act governs an agreement to mediate whenever made.
(Source: P.A. 93-399, eff. 1-1-04.)

(710 ILCS 35/90)
Sec. 90. (Amendatory provisions; text omitted).
(Source: P.A. 93-399, eff. 1-1-04; text omitted.)

(710 ILCS 35/99)
Sec. 99. Effective date. This Act takes effect January 1, 2004.
(Source: P.A. 93-399, eff. 1-1-04.)



710 ILCS 40/ - Reviewing Court Alternative Dispute Resolution Act.

(710 ILCS 40/1)
Sec. 1. Short title. This Act may be cited as the Reviewing Court Alternative Dispute Resolution Act.
(Source: P.A. 93-801, eff. 7-22-04.)

(710 ILCS 40/5)
Sec. 5. Purpose. Conflict resolution techniques such as mediation, settlement conferences, arbitration, and other alternative forms of dispute resolution may reduce costs for civil litigants and simplify issues and reduce caseloads in the reviewing courts. The purpose of this Act is to facilitate the funding of alternative dispute resolution programs in the reviewing courts should the Supreme Court, in its discretion, adopt rules to establish such programs in Illinois.
(Source: P.A. 93-801, eff. 7-22-04.)

(710 ILCS 40/10)
Sec. 10. Reviewing Court Alternative Dispute Resolution Fund; Mandatory Arbitration Fund. The Reviewing Court Alternative Dispute Resolution Fund is eliminated. The Comptroller shall order and the Treasurer shall transfer all moneys in the Fund on the effective date of this amendatory Act of the 96th General Assembly into the Mandatory Arbitration Fund.
(Source: P.A. 95-707, eff. 1-11-08; 96-302, eff. 1-1-10.)

(710 ILCS 40/15)
Sec. 15. Alternative Dispute Resolution Programs in the Reviewing Courts. The practice, procedure, and administration of alternative dispute resolution programs in the reviewing courts shall be as provided by Supreme Court rule. The Uniform Arbitration Act, the Uniform Mediation Act, and other statutory provisions relating to arbitration, mediation, or other forms of alternative dispute resolution shall not be applicable to any alternative dispute resolution program in the reviewing courts, except as provided by Supreme Court rule.
(Source: P.A. 93-801, eff. 7-22-04.)

(710 ILCS 40/20)
Sec. 20. Expenses. The expenses of conducting alternative dispute resolution programs in the reviewing courts shall be determined by the Supreme Court and paid from the State Treasury on the warrant of the Comptroller out of appropriations made for that purpose by the General Assembly.
(Source: P.A. 93-801, eff. 7-22-04.)

(710 ILCS 40/70)
Sec. 70. (Amendatory provisions; text omitted).
(Source: P.A. 93-801, eff. 7-22-04; text omitted.)

(710 ILCS 40/80)
Sec. 80. (Amendatory provisions; text omitted).
(Source: P.A. 93-801, eff. 7-22-04; text omitted.)

(710 ILCS 40/85)
Sec. 85. (Amendatory provisions; text omitted).
(Source: P.A. 93-801, eff. 7-22-04; text omitted.)

(710 ILCS 40/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 93-801, eff. 7-22-04.)



710 ILCS 45/ - Sorry Works! Pilot Program Act.

Article 1 - Findings

(710 ILCS 45/Art. 1 heading)
(This Article was added by P.A. 94-677, which has been held unconstitutional)



Article 3 - Amendatory Provisions

(710 ILCS 45/Art. 3 heading)
(This Article was added by P.A. 94-677, which has been held unconstitutional)



Article 4 - Sorry Works! Pilot Program Act

(710 ILCS 45/Art. 4 heading)
(This Article was added by P.A. 94-677, which has been held unconstitutional)

(710 ILCS 45/401)
(This Section was added by P.A. 94-677, which has been held unconstitutional)
Sec. 401. Short title. This Article 4 may be cited as the Sorry Works! Pilot Program Act, and references in this Article to "this Act" mean this Article.
(Source: P.A. 94-677, eff. 8-25-05.)

(710 ILCS 45/405)
(This Section was added by P.A. 94-677, which has been held unconstitutional)
Sec. 405. Sorry Works! pilot program. The Sorry Works! pilot program is established. During the first year of the program's operation, participation in the program shall be open to one hospital. Hospitals may participate only with the approval of the hospital administration and the hospital's organized medical staff. During the second year of the program's operation, participation in the program shall be open to one additional hospital.
The first participating hospital selected by the committee established under Section 410 shall be located in a county with a population greater than 200,000 that is contiguous with the Mississippi River.
Under the program, participating hospitals and physicians shall promptly acknowledge and apologize for mistakes in patient care and promptly offer fair settlements. Participating hospitals shall encourage patients and families to retain their own legal counsel to ensure that their rights are protected and to help facilitate negotiations for fair settlements. Participating hospitals shall report to the committee their total costs for healing art malpractice verdicts, settlements, and defense litigation for the preceding 5 years to enable the committee to determine average costs for that hospital during that period. The committee shall develop standards and protocols to compare costs for cases handled by traditional means and cases handled under the Sorry Works! protocol.
If the committee determines that the total costs of cases handled under the Sorry Works! protocol by a hospital participating in the program exceed the total costs that would have been incurred if the cases had been handled by traditional means, the hospital may apply for a grant from the Sorry Works! Fund, a special fund that is created in the State Treasury, for an amount, as determined by the committee, by which the total costs exceed the total costs that would have been incurred if the cases had been handled by traditional means; however, the total of all grants from the Fund for cases in any single participating hospital in any year may not exceed the amount in the Fund or $2,000,000, whichever is less. All grants shall be subject to appropriation. Moneys in the Fund shall consist of funds transferred into the Fund or otherwise made available from any source.
(Source: P.A. 94-677, eff. 8-25-05.)

(710 ILCS 45/410)
(This Section was added by P.A. 94-677, which has been held unconstitutional)
Sec. 410. Establishment of committee.
(a) A committee is established to develop, oversee, and implement the Sorry Works! pilot program. The committee shall have 9 members, each of whom shall be a voting member. Six members of the committee shall constitute a quorum. The committee shall be comprised as follows:
(1) The President of the Senate, the Minority Leader

of the Senate, the Speaker of the House of Representatives, and the Minority Leader of the House of Representatives shall each appoint 2 members.

(2) The Secretary of Financial and Professional

Regulation or his or her designee.

(b) The committee shall establish criteria for the program, including but not limited to: selection of hospitals, physicians, and insurers to participate in the program; and creation of a subcommittee to review cases from hospitals and determine whether hospitals, physicians, and insurers are entitled to compensation under the program.
(c) The committee shall communicate with hospitals, physicians, and insurers that are interested in participating in the program. The committee shall make final decisions as to which applicants are accepted for the program.
(d) The committee shall report to the Governor and the General Assembly annually.
(e) The committee shall publish data regarding the program.
(f) Committee members shall receive no compensation for the performance of their duties as members, but each member shall be paid necessary expenses while engaged in the performance of those duties.
(Source: P.A. 94-677, eff. 8-25-05.)

(710 ILCS 45/415)
(This Section was added by P.A. 94-677, which has been held unconstitutional)
Sec. 415. Termination of program.
(a) The program may be terminated at any time if the committee, by a vote of two-thirds of its members, votes to terminate the program.
(b) If the program is not terminated under subsection (a), the program shall terminate after its second year of operation.
(Source: P.A. 94-677, eff. 8-25-05.)

(710 ILCS 45/495)
(This Section was added by P.A. 94-677, which has been held unconstitutional)
Sec. 495. (Amendatory provisions; text omitted).
(Source: P.A. 94-677, eff. 8-25-05; text omitted.)



Article 9 - Miscellaneous

(710 ILCS 45/Art. 9 heading)
(This Article was added by P.A. 94-677, which has been held unconstitutional)

(710 ILCS 45/995)
(This Section was added by P.A. 94-677, which has been held unconstitutional)
Sec. 995. Inseverability. The provisions of this Act are mutually dependent and inseverable. If any provision is held invalid, then this entire Act, including all new and amendatory provisions, is invalid.
(Source: P.A. 94-677, eff. 8-25-05.)

(710 ILCS 45/999)
(This Section was added by P.A. 94-677, which has been held unconstitutional)
Sec. 999. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 94-677, eff. 8-25-05.)









Chapter 715 - NOTICES

715 ILCS 5/ - Notice By Publication Act.

(715 ILCS 5/0.01) (from Ch. 100, par. 0.01)
Sec. 0.01. Short title. This Act may be cited as the Notice By Publication Act.
(Source: P.A. 86-1324.)

(715 ILCS 5/1) (from Ch. 100, par. 1)
Sec. 1. When any notice shall be required by law, or the order of court, or by any contract, to be published in any newspaper, and no other mode of proving the same is provided, the certificate of the publisher, by himself or his authorized agent, with a written or printed copy of such notice annexed, stating the number of times which the same shall have been published, and the dates of the first and last papers containing the same, shall be sufficient evidence of the publication therein set forth. The certificate shall also contain the further certificate of the publisher, by himself or his authorized agent, stating that the newspaper is a newspaper as hereinafter defined.
(Source: Laws 1959, p. 1494.)

(715 ILCS 5/2) (from Ch. 100, par. 2)
Sec. 2. Whenever an officer of a court, unit of local government, or school district is required by law to give notice by publication in a newspaper which is published in a particular unit of local government or school district, he shall, if there is no newspaper which is published in the unit of local government or school district, give notice by publication in a secular newspaper, as defined in this Act, having general circulation within the unit of local government or school district.
(Source: P.A. 100-72, eff. 1-1-18.)

(715 ILCS 5/2.1)
Sec. 2.1. Statewide website. Whenever notice by publication in a newspaper is required by law, order of court, or contract, the newspaper publishing the notice shall, at no additional cost to government, cause the notice to be placed on the statewide website established and maintained as a joint venture of the majority of Illinois newspapers as a repository for such notices.
(Source: P.A. 100-72, eff. 1-1-18.)

(715 ILCS 5/3) (from Ch. 100, par. 3)
Sec. 3. Whenever notice is required by law, or order of court, and the number of publications is not specified, it shall be intended that the same be published for three successive weeks.
(Source: R.S. 1874, p. 723.)

(715 ILCS 5/3.1) (from Ch. 100, par. 3.1)
Sec. 3.1. When any notice is required by law, or order of court, to be published in any newspaper, publication of such notice shall include the printing of such notice in the total circulation of each edition on the date of publication of the newspaper in which the notice is published; and the newspaper publishing the notice shall, at no additional cost to government, cause the notice to be placed on the statewide website established and maintained as a joint venture of the majority of Illinois newspapers as a repository for such notices. All notices required for publication by this Act shall remain legal and valid for all purposes when any error that occurs pursuant to the requirements of this Section for placement of the notice on the statewide website is the fault of the printer.
(Source: P.A. 100-72, eff. 1-1-18.)

(715 ILCS 5/4) (from Ch. 100, par. 4)
Sec. 4. When any notice is required by law or order of court, or any contract, and it is not otherwise provided, it shall be sufficient to publish the same in a weekly newspaper.
(Source: P.A. 85-253.)

(715 ILCS 5/5) (from Ch. 100, par. 5)
Sec. 5. When any notice is required by law or contract to be published in a newspaper (unless otherwise expressly provided in the contract), it shall be intended to be in a secular newspaper of general circulation, published in the city, town or county, or some newspaper specially authorized by law to publish legal notices, in the city, town, or county. If there is no newspaper published in the county in which the city or town is located, notice shall be given in a secular newspaper, as defined in this Act, that is published in an adjoining county having general circulation within the city or town. Unless otherwise expressly provided in the contract, the term "newspaper" means a newspaper
(a) which consists of not less than 4 pages of printed matter and contains at least 100 square inches of printed matter per page; and
(b) which is printed through the use of one of the conventional and generally recognized printing processes such as letterpress, lithography or gravure; and
(c) which annually averages at least 25% news content per issue; or which annually averages at least 1,000 column inches of news content per issue, the term "news content" meaning for the purposes of this Act any printed matter other than advertising; and
(d) which publishes miscellaneous reading matter, legal or other announcements and notices, and news and information concerning current happenings and passing events of a political, social, religious, commercial, financial or legal nature, and advertisements or bulletins; and
(e) which has been continuously published at regular intervals of at least once each week with a minimum of 50 issues per year, for at least one year prior to the first publication of the notice; or which is a successor to a newspaper as herein defined with no interruption of publication of more than 30 days; or which is a merged or consolidated newspaper formed by the merger or consolidation of two or more newspapers, one of which has been continuously published at regular intervals of at least once each week with a minimum of 50 issues per year, for at least one year prior to the first publication of the notice. A newspaper shall be considered as continuously or regularly published although its publication has been suspended, where such suspension was caused by fire or an Act of God or by a labor dispute or by its owner, publisher, managing editor or other essential employee entering the active military service of the United States, if the newspaper was continuously or regularly published for at least one year prior to its suspension and if its publication is resumed at any time not later than 12 months after such fire or Act of God, or if its publication is resumed at any time within 12 months after the termination of the labor dispute, or if its publication is resumed at any time within 12 months after the termination of the war in connection with which such persons entered such military service; and
(f) which has the capability of placing notices required pursuant to this Act on a daily or weekly basis on the statewide website as required by Section 2.1.
(Source: P.A. 96-59, eff. 7-23-09; 96-1144, eff. 12-31-12.)

(715 ILCS 5/6) (from Ch. 100, par. 6)
Sec. 6. In computing the time for which any notice is to be given, whether required by law, order of court or contract, the first day shall be excluded and the last included, unless the last is Sunday, and then it also shall be excluded.
(Source: R.S. 1874, p. 723.)

(715 ILCS 5/7) (from Ch. 100, par. 7)
Sec. 7. When any notice relating to any cause, matter or thing depending in any court, shall have been duly published, it may be paid for by the party at whose instance the same was published, and the expense, or so much thereof as shall be deemed reasonable, may be taxed as costs, or otherwise allowed in the course of the proceedings to which such notice shall relate.
(Source: P.A. 79-1358.)

(715 ILCS 5/8) (from Ch. 100, par. 8)
Sec. 8. When any notice shall be required by law to be published by a public officer in relation to public business, in pursuance of law, the reasonable expense thereof shall be allowed and paid out of the state or county treasury, as the case may require.
(Source: R.S. 1874, p. 723.)

(715 ILCS 5/9) (from Ch. 100, par. 8.1)
Sec. 9. When any notice required by law sets forth the legal description of real property, the notice shall also designate the street address of the property, or, if there is no street address applicable to the property, shall describe the property with reference to location, ownership or occupancy or in some other manner that will reasonably identify the property to residents of the neighborhood. In the event of a conflict between the legal description and any other description required by this Section the legal description shall control. No notice under this Section is invalid if the legal description is correct.
This Section does not apply to any publication or other notice pursuant to the Revenue Act of 1939 or its successor provisions included in the Property Tax Code.
(Source: P.A. 88-670, eff. 12-2-94.)

(715 ILCS 5/10) (from Ch. 100, par. 8.2)
Sec. 10.
Laws which require notice to be published or posted by a municipality or a county or an officer of a municipality or county shall apply to municipalities and counties which are home rule units as well as municipalities and counties which are not home rule units. Any home rule unit may enact an ordinance prescribing more stringent requirements binding upon itself which would serve to give further notice to the public.
(Source: P.A. 78-458.)

(715 ILCS 5/11)
Sec. 11. Applicability.
(a) Any notice published prior to the effective date of this amendatory Act of the 96th General Assembly and in compliance with the provisions of this amendatory Act shall be legal and valid for all purposes.
(b) If, after the effective date of this amendatory Act of the 96th General Assembly, there is a notice that is required by law or order of court to be published in a particular unit of local government or school district and there is no newspaper published in that unit of local government or school district, or, in the county in which the unit of local government or school district is located, the notice shall be published in a secular newspaper, as defined by this Act, that is published in an adjoining county having general circulation within the unit of local government or school district. To the extent that there is a conflict between the provisions of this amendatory Act of the 96th General Assembly and any other provision of law, the provisions added by this amendatory Act of the 96th General Assembly shall control.
(Source: P.A. 96-59, eff. 7-23-09; 96-1144, eff. 12-31-12.)



715 ILCS 10/ - Newspaper Legal Notice Act.

(715 ILCS 10/0.01) (from Ch. 100, par. 9.9)
Sec. 0.01. Short title. This Act may be cited as the Newspaper Legal Notice Act.
(Source: P.A. 86-1324.)

(715 ILCS 10/1) (from Ch. 100, par. 10)
Sec. 1. Whenever it is required by law that any legal notice or publication shall be published in a newspaper in this State, it shall be held to mean a newspaper
(a) which consists of not less than 4 pages of printed matter and contains at least 100 square inches of printed matter per page; and
(b) which is printed through the use of one of the conventional and generally recognized printing processes such as letterpress, lithography or gravure; and
(c) which annually averages at least 25% news content per issue; or which annually averages at least 1,000 column inches of news content per issue, the term "news content" meaning for the purposes of this Act any printed matter other than advertising; and
(d) which publishes miscellaneous reading matter, legal or other announcements and notices, and news and information concerning current happenings and passing events of a political, social, religious, commercial, financial or legal nature, and advertisements or bulletins; and
(e) which has been continuously published at regular intervals of at least once each week with a minimum of 50 issues per year, for at least one year prior to the first publication of the notice; or which is a successor to a newspaper as herein defined with no interruption of publication of more than 30 days; or which is a merged or consolidated newspaper formed by the merger or consolidation of two or more newspapers, one of which has been continuously published at regular intervals of at least once each week with a minimum of 50 issues per year for at least one year prior to the first publication of the notice. A newspaper shall be considered as continuously or regularly published although its publication has been suspended, where such suspension was caused by fire or an Act of God or by a labor dispute or by its owner, publisher, managing editor or other essential employee entering the active military service of the United States, if the newspaper was continuously or regularly published for at least one year prior to its suspension and if its publication is resumed at any time not later than 12 months after such fire or Act of God, or if its publication is resumed at any time within 12 months after the termination of the labor dispute, or if its publication is resumed at any time within 12 months after the termination of the war in connection with which such persons entered such military service; and
(f) which has the capability of placing, at no additional cost to government, notices required pursuant to this Act on a daily or weekly basis on the statewide website established and maintained as a joint venture by the majority of Illinois newspapers as a repository for such notices.
(Source: P.A. 96-59, eff. 7-23-09; 96-1144, eff. 12-31-12.)

(715 ILCS 10/2) (from Ch. 100, par. 10.1)
Sec. 2. When any legal notice is required by law to be published in any newspaper, such notice shall include the printing of such notice in the total circulation of each edition on the date of publication of the newspaper in which the notice is published; and the newspaper publishing the notice shall, at no additional cost to government, cause the notice to be placed on the statewide website established and maintained as a joint venture of the majority of Illinois newspapers as a repository for such notices. All notices required for publication by this Act shall remain legal and valid for all purposes when any error that occurs pursuant to the requirements of this Section in the requirement for placement of the notice on the statewide website is the fault of the printer.
(Source: P.A. 100-72, eff. 1-1-18.)

(715 ILCS 10/3)
Sec. 3. Applicability.
(a) Any notice published prior to the effective date of this amendatory Act of the 96th General Assembly and in compliance with the provisions of this amendatory Act shall be legal and valid for all purposes.
(b) If, after the effective date of this amendatory Act of the 96th General Assembly, there is a notice that is required by law or order of court to be published in a particular unit of local government or school district and there is no newspaper published in that unit of local government or school district, the notice shall be published in a secular newspaper, as defined by this Act, having general circulation within the unit of local government or school district. To the extent that there is a conflict between the provisions of this amendatory Act of the 96th General Assembly and any other provision of law, the provisions added by this amendatory Act of the 96th General Assembly shall control.
(Source: P.A. 100-72, eff. 1-1-18.)



715 ILCS 15/ - Legal Advertising Rate Act.

(715 ILCS 15/0.01) (from Ch. 100, par. 10.9)
Sec. 0.01. Short title. This Act may be cited as the Legal Advertising Rate Act.
(Source: P.A. 86-1324.)

(715 ILCS 15/1) (from Ch. 100, par. 11)
Sec. 1. For purposes of this Act, "required public notice" means any notice, advertisement, proclamation, statement, proposal, ordinance or proceedings of an official body or board or any other matter or material that is required by law or by the order or rule of any court to be published in any newspaper. The face of type of any required public notice shall not be smaller than the body type used in the classified advertising in the newspaper in which the required public notice is published. The minimum rate shall be 20 cents per column line for each insertion of a required public notice. The maximum rate charged for each insertion of a required public notice shall not exceed the lowest classified rate paid by commercial users for comparable space in the newspapers in which the required public notice appears and shall include all cash discounts, multiple insertion discounts, and similar benefits extended to the newspaper's regular customers. For the purposes of this Act, "commercial user" means a customer submitting commercial advertising, and does not include a customer submitting a required public notice.
(Source: P.A. 100-72, eff. 1-1-18.)






Chapter 720 - CRIMINAL OFFENSES

720 ILCS 5/ - Criminal Code of 2012.

Title I - General Provisions

(720 ILCS 5/Tit. I heading)

(720 ILCS 5/Art. 1 heading)

(720 ILCS 5/1-1) (from Ch. 38, par. 1-1)
Sec. 1-1. Short title. This Act may be cited as the Criminal Code of 2012.
(Source: P.A. 97-1108, eff. 1-1-13.)

(720 ILCS 5/1-2) (from Ch. 38, par. 1-2)
Sec. 1-2. General purposes. The provisions of this Code shall be construed in accordance with the general purposes hereof, to:
(a) Forbid and prevent the commission of offenses;
(b) Define adequately the act and mental state which constitute each offense, and limit the condemnation of conduct as criminal when it is without fault;
(c) Prescribe penalties which are proportionate to the seriousness of offenses and which permit recognition of differences in rehabilitation possibilities among individual offenders;
(d) Prevent arbitrary or oppressive treatment of persons accused or convicted of offenses.
(Source: Laws 1961, p. 1983.)

(720 ILCS 5/1-3) (from Ch. 38, par. 1-3)
Sec. 1-3. Applicability of common law. No conduct constitutes an offense unless it is described as an offense in this Code or in another statute of this State. However, this provision does not affect the power of a court to punish for contempt or to employ any sanction authorized by law for the enforcement of an order or civil judgment.
(Source: P.A. 79-1360.)

(720 ILCS 5/1-4) (from Ch. 38, par. 1-4)
Sec. 1-4. Civil remedies preserved.
This Code does not bar, suspend, or otherwise affect any right or liability to damages, penalty, forfeiture, or other remedy authorized by law to be recovered or enforced in a civil action, for any conduct which this Code makes punishable; and the civil injury is not merged in the offense.
(Source: Laws 1961, p. 1983.)

(720 ILCS 5/1-5) (from Ch. 38, par. 1-5)
Sec. 1-5. State criminal jurisdiction.
(a) A person is subject to prosecution in this State for an offense which he commits, while either within or outside the State, by his own conduct or that of another for which he is legally accountable, if:
(1) the offense is committed either wholly or partly

within the State; or

(2) the conduct outside the State constitutes an

attempt to commit an offense within the State; or

(3) the conduct outside the State constitutes a

conspiracy to commit an offense within the State, and an act in furtherance of the conspiracy occurs in the State; or

(4) the conduct within the State constitutes an

attempt, solicitation or conspiracy to commit in another jurisdiction an offense under the laws of both this State and such other jurisdiction.

(b) An offense is committed partly within this State, if either the conduct which is an element of the offense, or the result which is such an element, occurs within the State. In a prosecution pursuant to paragraph (3) of subsection (a) of Section 9-1, the attempt or commission of a forcible felony other than second degree murder within this State is conduct which is an element of the offense for which a person is subject to prosecution in this State. In homicide, the "result" is either the physical contact which causes death, or the death itself; and if the body of a homicide victim is found within the State, the death is presumed to have occurred within the State.
(c) An offense which is based on an omission to perform a duty imposed by the law of this State is committed within the State, regardless of the location of the offender at the time of the omission.
(Source: P.A. 91-357, eff. 7-29-99.)

(720 ILCS 5/1-6) (from Ch. 38, par. 1-6)
Sec. 1-6. Place of trial.
(a) Generally.
Criminal actions shall be tried in the county where the offense was committed, except as otherwise provided by law. The State is not required to prove during trial that the alleged offense occurred in any particular county in this State. When a defendant contests the place of trial under this Section, all proceedings regarding this issue shall be conducted under Section 114-1 of the Code of Criminal Procedure of 1963. All objections of improper place of trial are waived by a defendant unless made before trial.
(b) Assailant and Victim in Different Counties.
If a person committing an offense upon the person of another is located in one county and his victim is located in another county at the time of the commission of the offense, trial may be had in either of said counties.
(c) Death and Cause of Death in Different Places or Undetermined.
If cause of death is inflicted in one county and death ensues in another county, the offender may be tried in either county. If neither the county in which the cause of death was inflicted nor the county in which death ensued are known before trial, the offender may be tried in the county where the body was found.
(d) Offense Commenced Outside the State.
If the commission of an offense commenced outside the State is consummated within this State, the offender shall be tried in the county where the offense is consummated.
(e) Offenses Committed in Bordering Navigable Waters.
If an offense is committed on any of the navigable waters bordering on this State, the offender may be tried in any county adjacent to such navigable water.
(f) Offenses Committed while in Transit.
If an offense is committed upon any railroad car, vehicle, watercraft or aircraft passing within this State, and it cannot readily be determined in which county the offense was committed, the offender may be tried in any county through which such railroad car, vehicle, watercraft or aircraft has passed.
(g) Theft.
A person who commits theft of property may be tried in any county in which he exerted control over such property.
(h) Bigamy.
A person who commits the offense of bigamy may be tried in any county where the bigamous marriage or bigamous cohabitation has occurred.
(i) Kidnaping.
A person who commits the offense of kidnaping may be tried in any county in which his victim has traveled or has been confined during the course of the offense.
(j) Pandering.
A person who commits the offense of pandering as set forth in subdivision (a)(2)(A) or (a)(2)(B) of Section 11-14.3 may be tried in any county in which the prostitution was practiced or in any county in which any act in furtherance of the offense shall have been committed.
(k) Treason.
A person who commits the offense of treason may be tried in any county.
(l) Criminal Defamation.
If criminal defamation is spoken, printed or written in one county and is received or circulated in another or other counties, the offender shall be tried in the county where the defamation is spoken, printed or written. If the defamation is spoken, printed or written outside this state, or the offender resides outside this state, the offender may be tried in any county in this state in which the defamation was circulated or received.
(m) Inchoate Offenses.
A person who commits an inchoate offense may be tried in any county in which any act which is an element of the offense, including the agreement in conspiracy, is committed.
(n) Accountability for Conduct of Another.
Where a person in one county solicits, aids, abets, agrees, or attempts to aid another in the planning or commission of an offense in another county, he may be tried for the offense in either county.
(o) Child Abduction.
A person who commits the offense of child abduction may be tried in any county in which his victim has traveled, been detained, concealed or removed to during the course of the offense. Notwithstanding the foregoing, unless for good cause shown, the preferred place of trial shall be the county of the residence of the lawful custodian.
(p) A person who commits the offense of narcotics racketeering may be tried in any county where cannabis or a controlled substance which is the basis for the charge of narcotics racketeering was used; acquired; transferred or distributed to, from or through; or any county where any act was performed to further the use; acquisition, transfer or distribution of said cannabis or controlled substance; any money, property, property interest, or any other asset generated by narcotics activities was acquired, used, sold, transferred or distributed to, from or through; or, any enterprise interest obtained as a result of narcotics racketeering was acquired, used, transferred or distributed to, from or through, or where any activity was conducted by the enterprise or any conduct to further the interests of such an enterprise.
(q) A person who commits the offense of money laundering may be tried in any county where any part of a financial transaction in criminally derived property took place or in any county where any money or monetary instrument which is the basis for the offense was acquired, used, sold, transferred or distributed to, from or through.
(r) A person who commits the offense of cannabis trafficking or controlled substance trafficking may be tried in any county.
(s) A person who commits the offense of online sale of stolen property, online theft by deception, or electronic fencing may be tried in any county where any one or more elements of the offense took place, regardless of whether the element of the offense was the result of acts by the accused, the victim or by another person, and regardless of whether the defendant was ever physically present within the boundaries of the county.
(t) A person who commits the offense of identity theft or aggravated identity theft may be tried in any one of the following counties in which: (1) the offense occurred; (2) the information used to commit the offense was illegally used; or (3) the victim resides.
If a person is charged with more than one violation of identity theft or aggravated identity theft and those violations may be tried in more than one county, any of those counties is a proper venue for all of the violations.
(Source: P.A. 96-1551, eff. 7-1-11; 97-1150, eff. 1-25-13.)

(720 ILCS 5/1-8) (from Ch. 38, par. 1-8)
Sec. 1-8. Order of protection; status. Whenever relief sought under this Code is based on allegations of domestic violence, as defined in the Illinois Domestic Violence Act of 1986, the court, before granting relief, shall determine whether any order of protection has previously been entered in the instant proceeding or any other proceeding in which any party, or a child of any party, or both, if relevant, has been designated as either a respondent or a protected person.
(Source: P.A. 87-743.)

(720 ILCS 5/Art. 2 heading)

(720 ILCS 5/2-0.5) (was 720 ILCS 5/2-.5)
Sec. 2-0.5. Definitions. For the purposes of this Code, the words and phrases described in this Article have the meanings designated in this Article, except when a particular context clearly requires a different meaning.
(Source: P.A. 95-331, eff. 8-21-07.)

(720 ILCS 5/2-1) (from Ch. 38, par. 2-1)
Sec. 2-1. "Acquittal".
"Acquittal" means a verdict or finding of not guilty of an offense, rendered by a legally constituted jury or by a court of competent jurisdiction authorized to try the case without a jury.
(Source: Laws 1961, p. 1983.)

(720 ILCS 5/2-2) (from Ch. 38, par. 2-2)
Sec. 2-2. "Act".
"Act" includes a failure or omission to take action.
(Source: Laws 1961, p. 1983.)

(720 ILCS 5/2-3) (from Ch. 38, par. 2-3)
Sec. 2-3. "Another".
"Another" means a person or persons as defined in this Code other than the offender.
(Source: Laws 1961, p. 1983.)

(720 ILCS 5/2-3.5)
Sec. 2-3.5. "Community policing volunteer" means a person who is summoned or directed by a peace officer or any person actively participating in a community policing program and who is engaged in lawful conduct intended to assist any unit of government in enforcing any criminal or civil law. For the purpose of this Section, "community policing program" means any plan, system or strategy established by and conducted under the auspices of a law enforcement agency in which citizens participate with and are guided by the law enforcement agency and work with members of that agency to reduce or prevent crime within a defined geographic area.
(Source: P.A. 90-651, eff. 1-1-99.)

(720 ILCS 5/2-3.6)
Sec. 2-3.6. "Armed with a firearm". Except as otherwise provided in a specific Section, a person is considered "armed with a firearm" when he or she carries on or about his or her person or is otherwise armed with a firearm.
(Source: P.A. 91-404, eff. 1-1-00.)

(720 ILCS 5/2-4) (from Ch. 38, par. 2-4)
Sec. 2-4. "Conduct".
"Conduct" means an act or a series of acts, and the accompanying mental state.
(Source: Laws 1961, p. 1983.)

(720 ILCS 5/2-5) (from Ch. 38, par. 2-5)
Sec. 2-5. "Conviction". "Conviction" means a judgment of conviction or sentence entered upon a plea of guilty or upon a verdict or finding of guilty of an offense, rendered by a legally constituted jury or by a court of competent jurisdiction authorized to try the case without a jury.
(Source: Laws 1961, p. 1983.)

(720 ILCS 5/2-5.1)
Sec. 2-5.1. Day care center. "Day care center" has the meaning ascribed to it in Section 2.09 of the Child Care Act of 1969.
(Source: P.A. 96-556, eff. 1-1-10.)

(720 ILCS 5/2-5.2)
Sec. 2-5.2. Day care home. "Day care home" has the meaning ascribed to it in Section 2.18 of the Child Care Act of 1969.
(Source: P.A. 96-556, eff. 1-1-10.)

(720 ILCS 5/2-6) (from Ch. 38, par. 2-6)
Sec. 2-6. "Dwelling". (a) Except as otherwise provided in subsection (b) of this Section, "dwelling" means a building or portion thereof, a tent, a vehicle, or other enclosed space which is used or intended for use as a human habitation, home or residence.
(b) For the purposes of Section 19-3 of this Code, "dwelling" means a house, apartment, mobile home, trailer, or other living quarters in which at the time of the alleged offense the owners or occupants actually reside or in their absence intend within a reasonable period of time to reside.
(Source: P.A. 84-1289.)

(720 ILCS 5/2-6.5)
Sec. 2-6.5. Emergency medical technician.
"Emergency medical technician-ambulance", "emergency medical technician-intermediate", and "emergency medical technician-paramedic" have the meanings ascribed to them in the Emergency Medical Services (EMS) Systems Act.
(Source: P.A. 88-433.)

(720 ILCS 5/2-6.6)
Sec. 2-6.6. Emergency management worker. "Emergency management worker" shall include the following:
(a) any person, paid or unpaid, who is a member of a

local or county emergency services and disaster agency as defined by the Illinois Emergency Management Agency Act, or who is an employee of the Illinois Emergency Management Agency or the Federal Emergency Management Agency;

(b) any employee or volunteer of the American Red

Cross;

(c) any employee of a federal, State, county, or

local government agency assisting an emergency services and disaster agency, the Illinois Emergency Management Agency, or the Federal Emergency Management Agency through mutual aid or as otherwise requested or directed in time of disaster or emergency; and

(d) any person volunteering or directed to assist an

emergency services and disaster agency, the Illinois Emergency Management Agency, or the Federal Emergency Management Agency.

(Source: P.A. 94-243, eff. 1-1-06; 94-323, eff. 1-1-06; 95-331, eff. 8-21-07.)

(720 ILCS 5/2-7) (from Ch. 38, par. 2-7)
Sec. 2-7. "Felony".
"Felony" means an offense for which a sentence to death or to a term of imprisonment in a penitentiary for one year or more is provided.
(Source: P.A. 77-2638.)

(720 ILCS 5/2-7.1)
Sec. 2-7.1. "Firearm" and "firearm ammunition". "Firearm" and "firearm ammunition" have the meanings ascribed to them in Section 1.1 of the Firearm Owners Identification Card Act.
(Source: P.A. 91-544, eff. 1-1-00.)

(720 ILCS 5/2-7.5)
Sec. 2-7.5. "Firearm". Except as otherwise provided in a specific Section, "firearm" has the meaning ascribed to it in Section 1.1 of the Firearm Owners Identification Card Act.
(Source: P.A. 95-331, eff. 8-21-07.)

(720 ILCS 5/2-8) (from Ch. 38, par. 2-8)
Sec. 2-8. "Forcible felony". "Forcible felony" means treason, first degree murder, second degree murder, predatory criminal sexual assault of a child, aggravated criminal sexual assault, criminal sexual assault, robbery, burglary, residential burglary, aggravated arson, arson, aggravated kidnaping, kidnaping, aggravated battery resulting in great bodily harm or permanent disability or disfigurement and any other felony which involves the use or threat of physical force or violence against any individual.
(Source: P.A. 88-277; 89-428, eff. 12-13-95; 89-462, eff. 5-29-96.)

(720 ILCS 5/2-8.1)
Sec. 2-8.1. Group day care home. "Group day care home" has the meaning ascribed to it in Section 2.20 of the Child Care Act of 1969.
(Source: P.A. 96-556, eff. 1-1-10.)

(720 ILCS 5/2-9) (from Ch. 38, par. 2-9)
Sec. 2-9. "Included offense".
"Included offense" means an offense which
(a) Is established by proof of the same or less than all of the facts or a less culpable mental state (or both), than that which is required to establish the commission of the offense charged, or
(b) Consists of an attempt to commit the offense charged or an offense included therein.
(Source: Laws 1961, p. 1983.)

(720 ILCS 5/2-10) (from Ch. 38, par. 2-10)
Sec. 2-10. "Includes".
"Includes" or "including" means comprehending among other particulars, without limiting the generality of the foregoing word or phrase.
(Source: Laws 1961, p. 1983.)

(720 ILCS 5/2-10.1) (from Ch. 38, par. 2-10.1)
Sec. 2-10.1. "Person with a severe or profound intellectual disability" means a person (i) whose intelligence quotient does not exceed 40 or (ii) whose intelligence quotient does not exceed 55 and who suffers from significant mental illness to the extent that the person's ability to exercise rational judgment is impaired. In any proceeding in which the defendant is charged with committing a violation of Section 10-2, 10-5, 11-1.30, 11-1.60, 11-14.4, 11-15.1, 11-19.1, 11-19.2, 11-20.1, 11-20.1B, 11-20.3, 12-4.3, 12-14, or 12-16, or subdivision (b)(1) of Section 12-3.05, of this Code against a victim who is alleged to be a person with a severe or profound intellectual disability, any findings concerning the victim's status as a person with a severe or profound intellectual disability, made by a court after a judicial admission hearing concerning the victim under Articles V and VI of Chapter IV of the Mental Health and Developmental Disabilities Code shall be admissible.
(Source: P.A. 98-756, eff. 7-16-14; 99-143, eff. 7-27-15.)

(720 ILCS 5/2-10.2)
Sec. 2-10.2. Laser or laser device. "Laser" or "laser device" means any small or hand-held battery powered device which converts incident electromagnetic radiation of mixed frequencies to one or more discrete frequencies of highly amplified and coherent visible radiation or light. Proof that a particular device casts a small red dot or other similar small and discrete image or small and discrete visual signal upon a target surface at least 15 feet away creates a rebuttable presumption that the device is a laser. Flashlights and similar lamps, lanterns, lights, and penlights are not laser devices.
(Source: P.A. 91-672, eff. 1-1-00.)

(720 ILCS 5/2-10.3)
Sec. 2-10.3. Laser gunsight. "Laser gunsight" means any battery powered laser device manufactured to function as a firearm aiming device or sold as a firearm aiming device.
(Source: P.A. 91-672, eff. 1-1-00.)

(720 ILCS 5/2-11) (from Ch. 38, par. 2-11)
Sec. 2-11. "Misdemeanor".
"Misdemeanor" means any offense for which a sentence to a term of imprisonment in other than a penitentiary for less than one year may be imposed.
(Source: P.A. 77-2638.)

(720 ILCS 5/2-11.1)
Sec. 2-11.1. "Motor vehicle". "Motor vehicle" has the meaning ascribed to it in the Illinois Vehicle Code.
(Source: P.A. 97-1108, eff. 1-1-13.)

(720 ILCS 5/2-12) (from Ch. 38, par. 2-12)
Sec. 2-12. "Offense".
"Offense" means a violation of any penal statute of this State.
(Source: Laws 1961, p. 1983.)

(720 ILCS 5/2-12.1)
Sec. 2-12.1. Part day child care facility. "Part day child care facility" has the meaning ascribed to it in Section 2.10 of the Child Care Act of 1969.
(Source: P.A. 96-556, eff. 1-1-10.)

(720 ILCS 5/2-13) (from Ch. 38, par. 2-13)
Sec. 2-13. "Peace officer". "Peace officer" means (i) any person who by virtue of his office or public employment is vested by law with a duty to maintain public order or to make arrests for offenses, whether that duty extends to all offenses or is limited to specific offenses, or (ii) any person who, by statute, is granted and authorized to exercise powers similar to those conferred upon any peace officer employed by a law enforcement agency of this State.
For purposes of Sections concerning unlawful use of weapons, for the purposes of assisting an Illinois peace officer in an arrest, or when the commission of any offense under Illinois law is directly observed by the person, and statutes involving the false personation of a peace officer, false personation of a peace officer while carrying a deadly weapon, false personation of a peace officer in attempting or committing a felony, and false personation of a peace officer in attempting or committing a forcible felony, then officers, agents, or employees of the federal government commissioned by federal statute to make arrests for violations of federal criminal laws shall be considered "peace officers" under this Code, including, but not limited to all criminal investigators of:
(1) the United States Department of Justice, the

Federal Bureau of Investigation, the Drug Enforcement Agency and all United States Marshals or Deputy United States Marshals whose duties involve the enforcement of federal criminal laws;

(1.5) the United States Department of Homeland

Security, United States Citizenship and Immigration Services, United States Coast Guard, United States Customs and Border Protection, and United States Immigration and Customs Enforcement;

(2) the United States Department of the Treasury, the

Alcohol and Tobacco Tax and Trade Bureau, and the United States Secret Service;

(3) the United States Internal Revenue Service;
(4) the United States General Services Administration;
(5) the United States Postal Service;
(6) (blank); and
(7) the United States Department of Defense.
(Source: P.A. 99-651, eff. 1-1-17.)

(720 ILCS 5/2-14) (from Ch. 38, par. 2-14)
Sec. 2-14. "Penal institution".
"Penal institution" means a penitentiary, state farm, reformatory, prison, jail, house of correction, or other institution for the incarceration or custody of persons under sentence for offenses or awaiting trial or sentence for offenses.
(Source: Laws 1961, p. 1983.)

(720 ILCS 5/2-15) (from Ch. 38, par. 2-15)
Sec. 2-15. "Person". "Person" means an individual, natural person, public or private corporation, government, partnership, unincorporated association, or other entity.
(Source: P.A. 97-597, eff. 1-1-12.)

(720 ILCS 5/2-15.5)
Sec. 2-15.5. "Personally discharged a firearm". A person is considered to have "personally discharged a firearm" when he or she, while armed with a firearm, knowingly and intentionally fires a firearm causing the ammunition projectile to be forcefully expelled from the firearm.
(Source: P.A. 91-404, eff. 1-1-00.)

(720 ILCS 5/2-15a) (from Ch. 38, par. 2-15a)
Sec. 2-15a. "Person with a physical disability". "Person with a physical disability" means a person who suffers from a permanent and disabling physical characteristic, resulting from disease, injury, functional disorder, or congenital condition.
(Source: P.A. 99-143, eff. 7-27-15.)

(720 ILCS 5/2-15b)
Sec. 2-15b. "Place of worship" means a church, synagogue, mosque, temple, or other building, structure, or place used primarily for religious worship and includes the grounds of a place of worship.
(Source: P.A. 91-360, eff. 7-29-99.)

(720 ILCS 5/2-16) (from Ch. 38, par. 2-16)
Sec. 2-16. "Prosecution".
"Prosecution" means all legal proceedings by which a person's liability for an offense is determined, commencing with the return of the indictment or the issuance of the information, and including the final disposition of the case upon appeal.
(Source: Laws 1961, p. 1983.)

(720 ILCS 5/2-17) (from Ch. 38, par. 2-17)
Sec. 2-17. "Public employee".
"Public employee" means a person, other than a public officer, who is authorized to perform any official function on behalf of, and is paid by, the State or any of its political subdivisions.
(Source: Laws 1961, p. 1983.)

(720 ILCS 5/2-18) (from Ch. 38, par. 2-18)
Sec. 2-18. "Public officer".
"Public officer" means a person who is elected to office pursuant to statute, or who is appointed to an office which is established, and the qualifications and duties of which are prescribed, by statute, to discharge a public duty for the State or any of its political subdivisions.
(Source: Laws 1961, p. 1983.)

(720 ILCS 5/2-19) (from Ch. 38, par. 2-19)
Sec. 2-19. "Reasonable belief".
"Reasonable belief" or "reasonably believes" means that the person concerned, acting as a reasonable man, believes that the described facts exist.
(Source: Laws 1961, p. 1983.)

(720 ILCS 5/2-19.5)
Sec. 2-19.5. "School" means a public, private, or parochial elementary or secondary school, community college, college, or university and includes the grounds of a school.
(Source: P.A. 91-360, eff. 7-29-99.)

(720 ILCS 5/2-20) (from Ch. 38, par. 2-20)
Sec. 2-20. "Solicit".
"Solicit" or "solicitation" means to command, authorize, urge, incite, request, or advise another to commit an offense.
(Source: Laws 1961, p. 1983.)

(720 ILCS 5/2-21) (from Ch. 38, par. 2-21)
Sec. 2-21. "State".
"State" or "this State" means the State of Illinois, and all land and water in respect to which the State of Illinois has either exclusive or concurrent jurisdiction, and the air space above such land and water. "Other state" means any state or territory of the United States, the District of Columbia and the Commonwealth of Puerto Rico.
(Source: Laws 1961, p. 1983.)

(720 ILCS 5/2-22) (from Ch. 38, par. 2-22)
Sec. 2-22. "Statute".
"Statute" means the Constitution or an Act of the General Assembly of this State.
(Source: Laws 1961, p. 1983.)

(720 ILCS 5/Art. 3 heading)

(720 ILCS 5/3-1) (from Ch. 38, par. 3-1)
Sec. 3-1. Presumption of innocence and proof of guilt. Every person is presumed innocent until proved guilty. No person shall be convicted of any offense unless his guilt thereof is proved beyond a reasonable doubt.
(Source: Laws 1961, p. 1983.)

(720 ILCS 5/3-2) (from Ch. 38, par. 3-2)
Sec. 3-2. Affirmative defense.
(a) "Affirmative defense" means that unless the State's evidence raises the issue involving the alleged defense, the defendant, to raise the issue, must present some evidence thereon.
(b) If the issue involved in an affirmative defense, other than insanity, is raised then the State must sustain the burden of proving the defendant guilty beyond a reasonable doubt as to that issue together with all the other elements of the offense. If the affirmative defense of insanity is raised, the defendant bears the burden of proving by clear and convincing evidence his insanity at the time of the offense.
(Source: P.A. 89-404, eff. 8-20-95; 90-593, eff. 6-19-98.)

(720 ILCS 5/3-3) (from Ch. 38, par. 3-3)
Sec. 3-3. Multiple prosecutions for same act.
(a) When the same conduct of a defendant may establish the commission of more than one offense, the defendant may be prosecuted for each such offense.
(b) If the several offenses are known to the proper prosecuting officer at the time of commencing the prosecution and are within the jurisdiction of a single court, they must be prosecuted in a single prosecution, except as provided in Subsection (c), if they are based on the same act.
(c) When 2 or more offenses are charged as required by Subsection (b), the court in the interest of justice may order that one or more of such charges shall be tried separately.
(Source: Laws 1961, p. 1983.)

(720 ILCS 5/3-4) (from Ch. 38, par. 3-4)
Sec. 3-4. Effect of former prosecution.
(a) A prosecution is barred if the defendant was formerly prosecuted for the same offense, based upon the same facts, if that former prosecution:
(1) resulted in either a conviction or an acquittal

or in a determination that the evidence was insufficient to warrant a conviction;

(2) was terminated by a final order or judgment, even

if entered before trial, that required a determination inconsistent with any fact or legal proposition necessary to a conviction in the subsequent prosecution; or

(3) was terminated improperly after the jury was

impaneled and sworn or, in a trial before a court without a jury, after the first witness was sworn but before findings were rendered by the trier of facts, or after a plea of guilty was accepted by the court.

A conviction of an included offense, other than through a plea of guilty, is an acquittal of the offense charged.
(b) A prosecution is barred if the defendant was formerly prosecuted for a different offense, or for the same offense based upon different facts, if that former prosecution:
(1) resulted in either a conviction or an acquittal,

and the subsequent prosecution is for an offense of which the defendant could have been convicted on the former prosecution; or was for an offense with which the defendant should have been charged on the former prosecution, as provided in Section 3-3 of this Code (unless the court ordered a separate trial of that charge); or was for an offense that involves the same conduct, unless each prosecution requires proof of a fact not required on the other prosecution, or the offense was not consummated when the former trial began;

(2) was terminated by a final order or judgment, even

if entered before trial, that required a determination inconsistent with any fact necessary to a conviction in the subsequent prosecution; or

(3) was terminated improperly under the circumstances

stated in subsection (a), and the subsequent prosecution is for an offense of which the defendant could have been convicted if the former prosecution had not been terminated improperly.

(c) A prosecution is barred if the defendant was formerly prosecuted in a District Court of the United States or in a sister state for an offense that is within the concurrent jurisdiction of this State, if that former prosecution:
(1) resulted in either a conviction or an acquittal,

and the subsequent prosecution is for the same conduct, unless each prosecution requires proof of a fact not required in the other prosecution, or the offense was not consummated when the former trial began; or

(2) was terminated by a final order or judgment, even

if entered before trial, that required a determination inconsistent with any fact necessary to a conviction in the prosecution in this State.

(d) A prosecution is not barred within the meaning of this Section 3-4, however, if the former prosecution:
(1) was before a court that lacked jurisdiction over

the defendant or the offense; or

(2) was procured by the defendant without the

knowledge of the proper prosecuting officer, and with the purpose of avoiding the sentence that otherwise might be imposed; or if subsequent proceedings resulted in the invalidation, setting aside, reversal, or vacating of the conviction, unless the defendant was thereby adjudged not guilty.

(Source: P.A. 96-710, eff. 1-1-10.)

(720 ILCS 5/3-5) (from Ch. 38, par. 3-5)
Sec. 3-5. General limitations.
(a) A prosecution for: (1) first degree murder, attempt to commit first degree murder, second degree murder, involuntary manslaughter, reckless homicide, or a violation of subparagraph (F) of paragraph (1) of subsection (d) of Section 11-501 of the Illinois Vehicle Code for the offense of aggravated driving under the influence of alcohol, other drug or drugs, or intoxicating compound or compounds, or any combination thereof when the violation was a proximate cause of a death, leaving the scene of a motor vehicle accident involving death or personal injuries under Section 11-401 of the Illinois Vehicle Code, failing to give information and render aid under Section 11-403 of the Illinois Vehicle Code, concealment of homicidal death, treason, arson, residential arson, aggravated arson, forgery, child pornography under paragraph (1) of subsection (a) of Section 11-20.1, aggravated child pornography under paragraph (1) of subsection (a) of Section 11-20.1B, or (2) any offense involving sexual conduct or sexual penetration, as defined by Section 11-0.1 of this Code in which the DNA profile of the offender is obtained and entered into a DNA database within 10 years after the commission of the offense, may be commenced at any time. Clause (2) of this subsection (a) applies if either: (i) the victim reported the offense to law enforcement authorities within 3 years after the commission of the offense unless a longer period for reporting the offense to law enforcement authorities is provided in Section 3-6 or (ii) the victim is murdered during the course of the offense or within 2 years after the commission of the offense.
(a-5) A prosecution for theft of property exceeding $100,000 in value under Section 16-1, identity theft under subsection (a) of Section 16-30, aggravated identity theft under subsection (b) of Section 16-30, financial exploitation of an elderly person or a person with a disability under Section 17-56; or any offense set forth in Article 16H or Section 17-10.6 may be commenced within 7 years of the last act committed in furtherance of the crime.
(b) Unless the statute describing the offense provides otherwise, or the period of limitation is extended by Section 3-6, a prosecution for any offense not designated in subsection (a) or (a-5) must be commenced within 3 years after the commission of the offense if it is a felony, or within one year and 6 months after its commission if it is a misdemeanor.
(Source: P.A. 99-820, eff. 8-15-16; 100-149, eff. 1-1-18.)

(720 ILCS 5/3-6) (from Ch. 38, par. 3-6)
(Text of Section from P.A. 100-80)
Sec. 3-6. Extended limitations. The period within which a prosecution must be commenced under the provisions of Section 3-5 or other applicable statute is extended under the following conditions:
(a) A prosecution for theft involving a breach of a fiduciary obligation to the aggrieved person may be commenced as follows:
(1) If the aggrieved person is a minor or a person

under legal disability, then during the minority or legal disability or within one year after the termination thereof.

(2) In any other instance, within one year after the

discovery of the offense by an aggrieved person, or by a person who has legal capacity to represent an aggrieved person or has a legal duty to report the offense, and is not himself or herself a party to the offense; or in the absence of such discovery, within one year after the proper prosecuting officer becomes aware of the offense. However, in no such case is the period of limitation so extended more than 3 years beyond the expiration of the period otherwise applicable.

(b) A prosecution for any offense based upon misconduct in office by a public officer or employee may be commenced within one year after discovery of the offense by a person having a legal duty to report such offense, or in the absence of such discovery, within one year after the proper prosecuting officer becomes aware of the offense. However, in no such case is the period of limitation so extended more than 3 years beyond the expiration of the period otherwise applicable.
(b-5) When the victim is under 18 years of age at the time of the offense, a prosecution for involuntary servitude, involuntary sexual servitude of a minor, or trafficking in persons and related offenses under Section 10-9 of this Code may be commenced within one year of the victim attaining the age of 18 years. However, in no such case shall the time period for prosecution expire sooner than 3 years after the commission of the offense.
(c) (Blank).
(d) A prosecution for child pornography, aggravated child pornography, indecent solicitation of a child, soliciting for a juvenile prostitute, juvenile pimping, exploitation of a child, or promoting juvenile prostitution except for keeping a place of juvenile prostitution may be commenced within one year of the victim attaining the age of 18 years. However, in no such case shall the time period for prosecution expire sooner than 3 years after the commission of the offense.
(e) Except as otherwise provided in subdivision (j), a prosecution for any offense involving sexual conduct or sexual penetration, as defined in Section 11-0.1 of this Code, where the defendant was within a professional or fiduciary relationship or a purported professional or fiduciary relationship with the victim at the time of the commission of the offense may be commenced within one year after the discovery of the offense by the victim.
(f) A prosecution for any offense set forth in Section 44 of the "Environmental Protection Act", approved June 29, 1970, as amended, may be commenced within 5 years after the discovery of such an offense by a person or agency having the legal duty to report the offense or in the absence of such discovery, within 5 years after the proper prosecuting officer becomes aware of the offense.
(f-5) A prosecution for any offense set forth in Section 16-30 of this Code may be commenced within 5 years after the discovery of the offense by the victim of that offense.
(g) (Blank).
(h) (Blank).
(i) Except as otherwise provided in subdivision (j), a prosecution for criminal sexual assault, aggravated criminal sexual assault, or aggravated criminal sexual abuse may be commenced within 10 years of the commission of the offense if the victim reported the offense to law enforcement authorities within 3 years after the commission of the offense.
Nothing in this subdivision (i) shall be construed to shorten a period within which a prosecution must be commenced under any other provision of this Section.
(i-5) A prosecution for armed robbery, home invasion, kidnapping, or aggravated kidnaping may be commenced within 10 years of the commission of the offense if it arises out of the same course of conduct and meets the criteria under one of the offenses in subsection (i) of this Section.
(j)(1) When the victim is under 18 years of age at the time of the offense, a prosecution for criminal sexual assault, aggravated criminal sexual assault, predatory criminal sexual assault of a child, aggravated criminal sexual abuse, or felony criminal sexual abuse may be commenced at any time.
(2) When the victim is under 18 years of age at the time of the offense, a prosecution for failure of a person who is required to report an alleged or suspected commission of criminal sexual assault, aggravated criminal sexual assault, predatory criminal sexual assault of a child, aggravated criminal sexual abuse, or felony criminal sexual abuse under the Abused and Neglected Child Reporting Act may be commenced within 20 years after the child victim attains 18 years of age.
(3) When the victim is under 18 years of age at the time of the offense, a prosecution for misdemeanor criminal sexual abuse may be commenced within 10 years after the child victim attains 18 years of age.
(4) Nothing in this subdivision (j) shall be construed to shorten a period within which a prosecution must be commenced under any other provision of this Section.
(j-5) A prosecution for armed robbery, home invasion, kidnapping, or aggravated kidnaping may be commenced at any time if it arises out of the same course of conduct and meets the criteria under one of the offenses in subsection (j) of this Section.
(k) (Blank).
(l) A prosecution for any offense set forth in Section 26-4 of this Code may be commenced within one year after the discovery of the offense by the victim of that offense.
(Source: P.A. 99-234, eff. 8-3-15; 99-820, eff. 8-15-16; 100-80, eff. 8-11-17.)

(Text of Section from P.A. 100-318)
Sec. 3-6. Extended limitations. The period within which a prosecution must be commenced under the provisions of Section 3-5 or other applicable statute is extended under the following conditions:
(a) A prosecution for theft involving a breach of a fiduciary obligation to the aggrieved person may be commenced as follows:
(1) If the aggrieved person is a minor or a person

under legal disability, then during the minority or legal disability or within one year after the termination thereof.

(2) In any other instance, within one year after the

discovery of the offense by an aggrieved person, or by a person who has legal capacity to represent an aggrieved person or has a legal duty to report the offense, and is not himself or herself a party to the offense; or in the absence of such discovery, within one year after the proper prosecuting officer becomes aware of the offense. However, in no such case is the period of limitation so extended more than 3 years beyond the expiration of the period otherwise applicable.

(b) A prosecution for any offense based upon misconduct in office by a public officer or employee may be commenced within one year after discovery of the offense by a person having a legal duty to report such offense, or in the absence of such discovery, within one year after the proper prosecuting officer becomes aware of the offense. However, in no such case is the period of limitation so extended more than 3 years beyond the expiration of the period otherwise applicable.
(b-5) When the victim is under 18 years of age at the time of the offense, a prosecution for involuntary servitude, involuntary sexual servitude of a minor, or trafficking in persons and related offenses under Section 10-9 of this Code may be commenced within 25 years of the victim attaining the age of 18 years.
(c) (Blank).
(d) A prosecution for child pornography, aggravated child pornography, indecent solicitation of a child, soliciting for a juvenile prostitute, juvenile pimping, exploitation of a child, or promoting juvenile prostitution except for keeping a place of juvenile prostitution may be commenced within one year of the victim attaining the age of 18 years. However, in no such case shall the time period for prosecution expire sooner than 3 years after the commission of the offense. When the victim is under 18 years of age, a prosecution for criminal sexual abuse may be commenced within one year of the victim attaining the age of 18 years. However, in no such case shall the time period for prosecution expire sooner than 3 years after the commission of the offense.
(e) Except as otherwise provided in subdivision (j), a prosecution for any offense involving sexual conduct or sexual penetration, as defined in Section 11-0.1 of this Code, where the defendant was within a professional or fiduciary relationship or a purported professional or fiduciary relationship with the victim at the time of the commission of the offense may be commenced within one year after the discovery of the offense by the victim.
(f) A prosecution for any offense set forth in Section 44 of the "Environmental Protection Act", approved June 29, 1970, as amended, may be commenced within 5 years after the discovery of such an offense by a person or agency having the legal duty to report the offense or in the absence of such discovery, within 5 years after the proper prosecuting officer becomes aware of the offense.
(f-5) A prosecution for any offense set forth in Section 16-30 of this Code may be commenced within 5 years after the discovery of the offense by the victim of that offense.
(g) (Blank).
(h) (Blank).
(i) Except as otherwise provided in subdivision (j), a prosecution for criminal sexual assault, aggravated criminal sexual assault, or aggravated criminal sexual abuse may be commenced within 10 years of the commission of the offense if the victim reported the offense to law enforcement authorities within 3 years after the commission of the offense.
Nothing in this subdivision (i) shall be construed to shorten a period within which a prosecution must be commenced under any other provision of this Section.
(i-5) A prosecution for armed robbery, home invasion, kidnapping, or aggravated kidnaping may be commenced within 10 years of the commission of the offense if it arises out of the same course of conduct and meets the criteria under one of the offenses in subsection (i) of this Section.
(j)(1) When the victim is under 18 years of age at the time of the offense, a prosecution for criminal sexual assault, aggravated criminal sexual assault, predatory criminal sexual assault of a child, aggravated criminal sexual abuse, or felony criminal sexual abuse may be commenced at any time when corroborating physical evidence is available or an individual who is required to report an alleged or suspected commission of any of these offenses under the Abused and Neglected Child Reporting Act fails to do so.
(2) In circumstances other than as described in paragraph (1) of this subsection (j), when the victim is under 18 years of age at the time of the offense, a prosecution for criminal sexual assault, aggravated criminal sexual assault, predatory criminal sexual assault of a child, aggravated criminal sexual abuse, or felony criminal sexual abuse, or a prosecution for failure of a person who is required to report an alleged or suspected commission of any of these offenses under the Abused and Neglected Child Reporting Act may be commenced within 20 years after the child victim attains 18 years of age.
(3) When the victim is under 18 years of age at the time of the offense, a prosecution for misdemeanor criminal sexual abuse may be commenced within 10 years after the child victim attains 18 years of age.
(4) Nothing in this subdivision (j) shall be construed to shorten a period within which a prosecution must be commenced under any other provision of this Section.
(j-5) A prosecution for armed robbery, home invasion, kidnapping, or aggravated kidnaping may be commenced at any time if it arises out of the same course of conduct and meets the criteria under one of the offenses in subsection (j) of this Section.
(k) (Blank).
(l) A prosecution for any offense set forth in Section 26-4 of this Code may be commenced within one year after the discovery of the offense by the victim of that offense.
(Source: P.A. 99-234, eff. 8-3-15; 99-820, eff. 8-15-16; 100-318, eff. 8-24-17.)

(Text of Section from P.A. 100-434)
Sec. 3-6. Extended limitations. The period within which a prosecution must be commenced under the provisions of Section 3-5 or other applicable statute is extended under the following conditions:
(a) A prosecution for theft involving a breach of a fiduciary obligation to the aggrieved person may be commenced as follows:
(1) If the aggrieved person is a minor or a person

under legal disability, then during the minority or legal disability or within one year after the termination thereof.

(2) In any other instance, within one year after the

discovery of the offense by an aggrieved person, or by a person who has legal capacity to represent an aggrieved person or has a legal duty to report the offense, and is not himself or herself a party to the offense; or in the absence of such discovery, within one year after the proper prosecuting officer becomes aware of the offense. However, in no such case is the period of limitation so extended more than 3 years beyond the expiration of the period otherwise applicable.

(b) A prosecution for any offense based upon misconduct in office by a public officer or employee may be commenced within one year after discovery of the offense by a person having a legal duty to report such offense, or in the absence of such discovery, within one year after the proper prosecuting officer becomes aware of the offense. However, in no such case is the period of limitation so extended more than 3 years beyond the expiration of the period otherwise applicable.
(b-5) When the victim is under 18 years of age at the time of the offense, a prosecution for involuntary servitude, involuntary sexual servitude of a minor, or trafficking in persons and related offenses under Section 10-9 of this Code may be commenced within one year of the victim attaining the age of 18 years. However, in no such case shall the time period for prosecution expire sooner than 3 years after the commission of the offense.
(c) (Blank).
(d) A prosecution for child pornography, aggravated child pornography, indecent solicitation of a child, soliciting for a juvenile prostitute, juvenile pimping, exploitation of a child, or promoting juvenile prostitution except for keeping a place of juvenile prostitution may be commenced within one year of the victim attaining the age of 18 years. However, in no such case shall the time period for prosecution expire sooner than 3 years after the commission of the offense. When the victim is under 18 years of age, a prosecution for criminal sexual abuse may be commenced within one year of the victim attaining the age of 18 years. However, in no such case shall the time period for prosecution expire sooner than 3 years after the commission of the offense.
(e) Except as otherwise provided in subdivision (j), a prosecution for any offense involving sexual conduct or sexual penetration, as defined in Section 11-0.1 of this Code, where the defendant was within a professional or fiduciary relationship or a purported professional or fiduciary relationship with the victim at the time of the commission of the offense may be commenced within one year after the discovery of the offense by the victim.
(f) A prosecution for any offense set forth in Section 44 of the "Environmental Protection Act", approved June 29, 1970, as amended, may be commenced within 5 years after the discovery of such an offense by a person or agency having the legal duty to report the offense or in the absence of such discovery, within 5 years after the proper prosecuting officer becomes aware of the offense.
(f-5) A prosecution for any offense set forth in Section 16-30 of this Code may be commenced within 5 years after the discovery of the offense by the victim of that offense.
(g) (Blank).
(h) (Blank).
(i) Except as otherwise provided in subdivision (j), a prosecution for criminal sexual assault, aggravated criminal sexual assault, or aggravated criminal sexual abuse may be commenced within 10 years of the commission of the offense if the victim reported the offense to law enforcement authorities within 3 years after the commission of the offense.
Nothing in this subdivision (i) shall be construed to shorten a period within which a prosecution must be commenced under any other provision of this Section.
(i-5) A prosecution for armed robbery, home invasion, kidnapping, or aggravated kidnaping may be commenced within 10 years of the commission of the offense if it arises out of the same course of conduct and meets the criteria under one of the offenses in subsection (i) of this Section.
(j)(1) When the victim is under 18 years of age at the time of the offense, a prosecution for criminal sexual assault, aggravated criminal sexual assault, predatory criminal sexual assault of a child, aggravated criminal sexual abuse, or felony criminal sexual abuse may be commenced at any time when corroborating physical evidence is available or an individual who is required to report an alleged or suspected commission of any of these offenses under the Abused and Neglected Child Reporting Act fails to do so.
(2) In circumstances other than as described in paragraph (1) of this subsection (j), when the victim is under 18 years of age at the time of the offense, a prosecution for criminal sexual assault, aggravated criminal sexual assault, predatory criminal sexual assault of a child, aggravated criminal sexual abuse, or felony criminal sexual abuse, or a prosecution for failure of a person who is required to report an alleged or suspected commission of any of these offenses under the Abused and Neglected Child Reporting Act may be commenced within 20 years after the child victim attains 18 years of age.
(3) When the victim is under 18 years of age at the time of the offense, a prosecution for misdemeanor criminal sexual abuse may be commenced within 10 years after the child victim attains 18 years of age.
(4) Nothing in this subdivision (j) shall be construed to shorten a period within which a prosecution must be commenced under any other provision of this Section.
(j-5) A prosecution for armed robbery, home invasion, kidnapping, or aggravated kidnaping may be commenced at any time if it arises out of the same course of conduct and meets the criteria under one of the offenses in subsection (j) of this Section.
(k) (Blank).
(l) A prosecution for any offense set forth in Section 26-4 of this Code may be commenced within one year after the discovery of the offense by the victim of that offense.
(m) The prosecution shall not be required to prove at trial facts which extend the general limitations in Section 3-5 of this Code when the facts supporting extension of the period of general limitations are properly pled in the charging document. Any challenge relating to the extension of the general limitations period as defined in this Section shall be exclusively conducted under Section 114-1 of the Code of Criminal Procedure of 1963.
(Source: P.A. 99-234, eff. 8-3-15; 99-820, eff. 8-15-16; 100-434, eff. 1-1-18.)

(720 ILCS 5/3-7) (from Ch. 38, par. 3-7)
Sec. 3-7. Periods excluded from limitation.
(a) The period within which a prosecution must be commenced does not include any period in which:
(1) the defendant is not usually and publicly

resident within this State; or

(2) the defendant is a public officer and the

offense charged is theft of public funds while in public office; or

(3) a prosecution is pending against the defendant

for the same conduct, even if the indictment or information which commences the prosecution is quashed or the proceedings thereon are set aside, or are reversed on appeal; or

(4) a proceeding or an appeal from a proceeding

relating to the quashing or enforcement of a Grand Jury subpoena issued in connection with an investigation of a violation of a criminal law of this State is pending. However, the period within which a prosecution must be commenced includes any period in which the State brings a proceeding or an appeal from a proceeding specified in this paragraph (4); or

(5) a material witness is placed on active military

duty or leave. In this paragraph (5), "material witness" includes, but is not limited to, the arresting officer, occurrence witness, or the alleged victim of the offense; or

(6) the victim of unlawful force or threat of

imminent bodily harm to obtain information or a confession is incarcerated, and the victim's incarceration, in whole or in part, is a consequence of the unlawful force or threats; or

(7) the sexual assault evidence is collected and

submitted to the Department of State Police until the completion of the analysis of the submitted evidence.

(a-5) The prosecution shall not be required to prove at trial facts establishing periods excluded from the general limitations in Section 3-5 of this Code when the facts supporting periods being excluded from the general limitations are properly pled in the charging document. Any challenge relating to periods of exclusion as defined in this Section shall be exclusively conducted under Section 114-1 of the Code of Criminal Procedure of 1963.
(b) For the purposes of this Section:
"Completion of the analysis of the submitted

evidence" means analysis of the collected evidence and conducting of laboratory tests and the comparison of the collected evidence with the genetic marker grouping analysis information maintained by the Department of State Police under Section 5-4-3 of the Unified Code of Corrections and with the information contained in the Federal Bureau of Investigation's National DNA database.

"Sexual assault" has the meaning ascribed to it in

Section 1a of the Sexual Assault Survivors Emergency Treatment Act.

"Sexual assault evidence" has the meaning ascribed to

it in Section 5 of the Sexual Assault Evidence Submission Act.

(Source: P.A. 99-252, eff. 1-1-16; 100-434, eff. 1-1-18.)

(720 ILCS 5/3-8) (from Ch. 38, par. 3-8)
Sec. 3-8. Limitation on offense based on series of acts. When an offense is based on a series of acts performed at different times, the period of limitation prescribed by this Article starts at the time when the last such act is committed.
(Source: Laws 1961, p. 1983.)



Title II - Principles Of Criminal Liability

(720 ILCS 5/Tit. II heading)

(720 ILCS 5/Art. 4 heading)

(720 ILCS 5/4-1) (from Ch. 38, par. 4-1)
Sec. 4-1. Voluntary act.
A material element of every offense is a voluntary act, which includes an omission to perform a duty which the law imposes on the offender and which he is physically capable of performing.
(Source: Laws 1961, p. 1983.)

(720 ILCS 5/4-2) (from Ch. 38, par. 4-2)
Sec. 4-2. Possession as voluntary act.
Possession is a voluntary act if the offender knowingly procured or received the thing possessed, or was aware of his control thereof for a sufficient time to have been able to terminate his possession.
(Source: Laws 1961, p. 1983.)

(720 ILCS 5/4-3) (from Ch. 38, par. 4-3)
Sec. 4-3. Mental state.
(a) A person is not guilty of an offense, other than an offense which involves absolute liability, unless, with respect to each element described by the statute defining the offense, he acts while having one of the mental states described in Sections 4-4 through 4-7.
(b) If the statute defining an offense prescribed a particular mental state with respect to the offense as a whole, without distinguishing among the elements thereof, the prescribed mental state applies to each such element. If the statute does not prescribe a particular mental state applicable to an element of an offense (other than an offense which involves absolute liability), any mental state defined in Sections 4-4, 4-5 or 4-6 is applicable.
(c) Knowledge that certain conduct constitutes an offense, or knowledge of the existence, meaning, or application of the statute defining an offense, is not an element of the offense unless the statute clearly defines it as such.
(Source: Laws 1961, p. 1983.)

(720 ILCS 5/4-4) (from Ch. 38, par. 4-4)
Sec. 4-4. Intent.
A person intends, or acts intentionally or with intent, to accomplish a result or engage in conduct described by the statute defining the offense, when his conscious objective or purpose is to accomplish that result or engage in that conduct.
(Source: Laws 1961, p. 1983.)

(720 ILCS 5/4-5) (from Ch. 38, par. 4-5)
Sec. 4-5. Knowledge. A person knows, or acts knowingly or with knowledge of:
(a) The nature or attendant circumstances of his or

her conduct, described by the statute defining the offense, when he or she is consciously aware that his or her conduct is of that nature or that those circumstances exist. Knowledge of a material fact includes awareness of the substantial probability that the fact exists.

(b) The result of his or her conduct, described by

the statute defining the offense, when he or she is consciously aware that that result is practically certain to be caused by his conduct.

Conduct performed knowingly or with knowledge is performed wilfully, within the meaning of a statute using the term "willfully", unless the statute clearly requires another meaning.
When the law provides that acting knowingly suffices to establish an element of an offense, that element also is established if a person acts intentionally.
(Source: P.A. 96-710, eff. 1-1-10.)

(720 ILCS 5/4-6) (from Ch. 38, par. 4-6)
Sec. 4-6. Recklessness. A person is reckless or acts recklessly when that person consciously disregards a substantial and unjustifiable risk that circumstances exist or that a result will follow, described by the statute defining the offense, and that disregard constitutes a gross deviation from the standard of care that a reasonable person would exercise in the situation. An act performed recklessly is performed wantonly, within the meaning of a statute using the term "wantonly", unless the statute clearly requires another meaning.
(Source: P.A. 96-710, eff. 1-1-10.)

(720 ILCS 5/4-7) (from Ch. 38, par. 4-7)
Sec. 4-7. Negligence. A person is negligent, or acts negligently, when that person fails to be aware of a substantial and unjustifiable risk that circumstances exist or a result will follow, described by the statute defining the offense, and that failure constitutes a substantial deviation from the standard of care that a reasonable person would exercise in the situation.
(Source: P.A. 96-710, eff. 1-1-10.)

(720 ILCS 5/4-8) (from Ch. 38, par. 4-8)
Sec. 4-8. Ignorance or mistake.
(a) A person's ignorance or mistake as to a matter of either fact or law, except as provided in Section 4-3(c) above, is a defense if it negatives the existence of the mental state which the statute prescribes with respect to an element of the offense.
(b) A person's reasonable belief that his conduct does not constitute an offense is a defense if:
(1) the offense is defined by an administrative

regulation or order which is not known to him and has not been published or otherwise made reasonably available to him, and he could not have acquired such knowledge by the exercise of due diligence pursuant to facts known to him; or

(2) he acts in reliance upon a statute which later is

determined to be invalid; or

(3) he acts in reliance upon an order or opinion of

an Illinois Appellate or Supreme Court, or a United States appellate court later overruled or reversed; or

(4) he acts in reliance upon an official

interpretation of the statute, regulation or order defining the offense, made by a public officer or agency legally authorized to interpret such statute.

(c) Although a person's ignorance or mistake of fact or law, or reasonable belief, described in this Section 4-8 is a defense to the offense charged, he may be convicted of an included offense of which he would be guilty if the fact or law were as he believed it to be.
(d) A defense based upon this Section 4-8 is an affirmative defense.
(Source: P.A. 98-463, eff. 8-16-13.)

(720 ILCS 5/4-9) (from Ch. 38, par. 4-9)
Sec. 4-9. Absolute liability. A person may be guilty of an offense without having, as to each element thereof, one of the mental states described in Sections 4-4 through 4-7 if the offense is a misdemeanor which is not punishable by incarceration or by a fine exceeding $1,000, or the statute defining the offense clearly indicates a legislative purpose to impose absolute liability for the conduct described.
(Source: P.A. 96-1198, eff. 1-1-11.)

(720 ILCS 5/Art. 5 heading)

(720 ILCS 5/5-1) (from Ch. 38, par. 5-1)
Sec. 5-1. Accountability for conduct of another. A person is responsible for conduct which is an element of an offense if the conduct is either that of the person himself, or that of another and he is legally accountable for such conduct as provided in Section 5-2, or both.
(Source: Laws 1961, p. 1983.)

(720 ILCS 5/5-2) (from Ch. 38, par. 5-2)
Sec. 5-2. When accountability exists. A person is legally accountable for the conduct of another when:
(a) having a mental state described by the statute

defining the offense, he or she causes another to perform the conduct, and the other person in fact or by reason of legal incapacity lacks such a mental state;

(b) the statute defining the offense makes him or her

so accountable; or

(c) either before or during the commission of an

offense, and with the intent to promote or facilitate that commission, he or she solicits, aids, abets, agrees, or attempts to aid that other person in the planning or commission of the offense.

When 2 or more persons engage in a common criminal design or agreement, any acts in the furtherance of that common design committed by one party are considered to be the acts of all parties to the common design or agreement and all are equally responsible for the consequences of those further acts. Mere presence at the scene of a crime does not render a person accountable for an offense; a person's presence at the scene of a crime, however, may be considered with other circumstances by the trier of fact when determining accountability.
A person is not so accountable, however, unless the statute defining the offense provides otherwise, if:
(1) he or she is a victim of the offense committed;
(2) the offense is so defined that his or her conduct

was inevitably incident to its commission; or

(3) before the commission of the offense, he or she

terminates his or her effort to promote or facilitate that commission and does one of the following: (i) wholly deprives his or her prior efforts of effectiveness in that commission, (ii) gives timely warning to the proper law enforcement authorities, or (iii) otherwise makes proper effort to prevent the commission of the offense.

(Source: P.A. 96-710, eff. 1-1-10.)

(720 ILCS 5/5-3) (from Ch. 38, par. 5-3)
Sec. 5-3. Separate conviction of person accountable.
A person who is legally accountable for the conduct of another which is an element of an offense may be convicted upon proof that the offense was committed and that he was so accountable, although the other person claimed to have committed the offense has not been prosecuted or convicted, or has been convicted of a different offense or degree of offense, or is not amenable to justice, or has been acquitted.
(Source: Laws 1961, p. 1983.)

(720 ILCS 5/5-4) (from Ch. 38, par. 5-4)
Sec. 5-4. Responsibility of corporation. (a) A corporation may be prosecuted for the commission of an offense if, but only if:
(1) The offense is a misdemeanor, or is defined by Sections 11-20, 11-20.1 or 24-1 of this Code, or Section 44 of the "Environmental Protection Act", approved June 29, 1970, as amended or is defined by another statute which clearly indicates a legislative purpose to impose liability on a corporation; and an agent of the corporation performs the conduct which is an element of the offense while acting within the scope of his or her office or employment and in behalf of the corporation, except that any limitation in the defining statute, concerning the corporation's accountability for certain agents or under certain circumstances, is applicable; or
(2) The commission of the offense is authorized, requested, commanded, or performed, by the board of directors or by a high managerial agent who is acting within the scope of his or her employment in behalf of the corporation.
(b) A corporation's proof, by a preponderance of the evidence, that the high managerial agent having supervisory responsibility over the conduct which is the subject matter of the offense exercised due diligence to prevent the commission of the offense, is a defense to a prosecution for any offense to which Subsection (a) (1) refers, other than an offense for which absolute liability is imposed. This Subsection is inapplicable if the legislative purpose of the statute defining the offense is inconsistent with the provisions of this Subsection.
(c) For the purpose of this Section:
(1) "Agent" means any director, officer, servant, employee, or other person who is authorized to act in behalf of the corporation.
(2) "High managerial agent" means an officer of the corporation, or any other agent who has a position of comparable authority for the formulation of corporate policy or the supervision of subordinate employees in a managerial capacity.
(Source: P.A. 85-1440.)

(720 ILCS 5/5-5) (from Ch. 38, par. 5-5)
Sec. 5-5. Accountability for conduct of corporation.
(a) A person is legally accountable for conduct which is an element of an offense and which, in the name or in behalf of a corporation, he performs or causes to be performed, to the same extent as if the conduct were performed in his own name or behalf.
(b) An individual who has been convicted of an offense by reason of his legal accountability for the conduct of a corporation is subject to the punishment authorized by law for an individual upon conviction of such offense, although only a lesser or different punishment is authorized for the corporation.
(Source: Laws 1961, p. 1983.)

(720 ILCS 5/Art. 6 heading)

(720 ILCS 5/6-1) (from Ch. 38, par. 6-1)
Sec. 6-1. Infancy.
No person shall be convicted of any offense unless he had attained his 13th birthday at the time the offense was committed.
(Source: Laws 1961, p. 1983.)

(720 ILCS 5/6-2) (from Ch. 38, par. 6-2)
Sec. 6-2. Insanity.
(a) A person is not criminally responsible for conduct if at the time of such conduct, as a result of mental disease or mental defect, he lacks substantial capacity to appreciate the criminality of his conduct.
(b) The terms "mental disease or mental defect" do not include an abnormality manifested only by repeated criminal or otherwise antisocial conduct.
(c) A person who, at the time of the commission of a criminal offense, was not insane but was suffering from a mental illness, is not relieved of criminal responsibility for his conduct and may be found guilty but mentally ill.
(d) For purposes of this Section, "mental illness" or "mentally ill" means a substantial disorder of thought, mood, or behavior which afflicted a person at the time of the commission of the offense and which impaired that person's judgment, but not to the extent that he is unable to appreciate the wrongfulness of his behavior.
(e) When the defense of insanity has been presented during the trial, the burden of proof is on the defendant to prove by clear and convincing evidence that the defendant is not guilty by reason of insanity. However, the burden of proof remains on the State to prove beyond a reasonable doubt each of the elements of each of the offenses charged, and, in a jury trial where the insanity defense has been presented, the jury must be instructed that it may not consider whether the defendant has met his burden of proving that he is not guilty by reason of insanity until and unless it has first determined that the State has proven the defendant guilty beyond a reasonable doubt of the offense with which he is charged.
(Source: P.A. 89-404, eff. 8-20-95; 90-593, eff. 6-19-98.)

(720 ILCS 5/6-3) (from Ch. 38, par. 6-3)
Sec. 6-3. Intoxicated or drugged condition. A person who is in an intoxicated or drugged condition is criminally responsible for conduct unless such condition is involuntarily produced and deprives him of substantial capacity either to appreciate the criminality of his conduct or to conform his conduct to the requirements of law.
(Source: P.A. 92-466, eff. 1-1-02.)

(720 ILCS 5/6-4) (from Ch. 38, par. 6-4)
Sec. 6-4. Affirmative Defense. A defense based upon any of the provisions of Article 6 is an affirmative defense except that mental illness is not an affirmative defense, but an alternative plea or finding that may be accepted, under appropriate evidence, when the affirmative defense of insanity is raised or the plea of guilty but mentally ill is made.
(Source: P.A. 82-553.)

(720 ILCS 5/Art. 7 heading)

(720 ILCS 5/7-1) (from Ch. 38, par. 7-1)
Sec. 7-1. Use of force in defense of person.
(a) A person is justified in the use of force against another when and to the extent that he reasonably believes that such conduct is necessary to defend himself or another against such other's imminent use of unlawful force. However, he is justified in the use of force which is intended or likely to cause death or great bodily harm only if he reasonably believes that such force is necessary to prevent imminent death or great bodily harm to himself or another, or the commission of a forcible felony.
(b) In no case shall any act involving the use of force justified under this Section give rise to any claim or liability brought by or on behalf of any person acting within the definition of "aggressor" set forth in Section 7-4 of this Article, or the estate, spouse, or other family member of such a person, against the person or estate of the person using such justified force, unless the use of force involves willful or wanton misconduct.
(Source: P.A. 93-832, eff. 7-28-04.)

(720 ILCS 5/7-2) (from Ch. 38, par. 7-2)
Sec. 7-2. Use of force in defense of dwelling.
(a) A person is justified in the use of force against another when and to the extent that he reasonably believes that such conduct is necessary to prevent or terminate such other's unlawful entry into or attack upon a dwelling. However, he is justified in the use of force which is intended or likely to cause death or great bodily harm only if:
(1) The entry is made or attempted in a violent,

riotous, or tumultuous manner, and he reasonably believes that such force is necessary to prevent an assault upon, or offer of personal violence to, him or another then in the dwelling, or

(2) He reasonably believes that such force is

necessary to prevent the commission of a felony in the dwelling.

(b) In no case shall any act involving the use of force justified under this Section give rise to any claim or liability brought by or on behalf of any person acting within the definition of "aggressor" set forth in Section 7-4 of this Article, or the estate, spouse, or other family member of such a person, against the person or estate of the person using such justified force, unless the use of force involves willful or wanton misconduct.
(Source: P.A. 93-832, eff. 7-28-04.)

(720 ILCS 5/7-3) (from Ch. 38, par. 7-3)
Sec. 7-3. Use of force in defense of other property.
(a) A person is justified in the use of force against another when and to the extent that he reasonably believes that such conduct is necessary to prevent or terminate such other's trespass on or other tortious or criminal interference with either real property (other than a dwelling) or personal property, lawfully in his possession or in the possession of another who is a member of his immediate family or household or of a person whose property he has a legal duty to protect. However, he is justified in the use of force which is intended or likely to cause death or great bodily harm only if he reasonably believes that such force is necessary to prevent the commission of a forcible felony.
(b) In no case shall any act involving the use of force justified under this Section give rise to any claim or liability brought by or on behalf of any person acting within the definition of "aggressor" set forth in Section 7-4 of this Article, or the estate, spouse, or other family member of such a person, against the person or estate of the person using such justified force, unless the use of force involves willful or wanton misconduct.
(Source: P.A. 93-832, eff. 7-28-04.)

(720 ILCS 5/7-4) (from Ch. 38, par. 7-4)
Sec. 7-4. Use of force by aggressor. The justification described in the preceding Sections of this Article is not available to a person who:
(a) is attempting to commit, committing, or escaping

after the commission of, a forcible felony; or

(b) initially provokes the use of force against

himself, with the intent to use such force as an excuse to inflict bodily harm upon the assailant; or

(c) otherwise initially provokes the use of force

against himself, unless:

(1) such force is so great that he reasonably

believes that he is in imminent danger of death or great bodily harm, and that he has exhausted every reasonable means to escape such danger other than the use of force which is likely to cause death or great bodily harm to the assailant; or

(2) in good faith, he withdraws from physical

contact with the assailant and indicates clearly to the assailant that he desires to withdraw and terminate the use of force, but the assailant continues or resumes the use of force.

(Source: Laws 1961, p. 1983.)

(720 ILCS 5/7-5) (from Ch. 38, par. 7-5)
Sec. 7-5. Peace officer's use of force in making arrest. (a) A peace officer, or any person whom he has summoned or directed to assist him, need not retreat or desist from efforts to make a lawful arrest because of resistance or threatened resistance to the arrest. He is justified in the use of any force which he reasonably believes to be necessary to effect the arrest and of any force which he reasonably believes to be necessary to defend himself or another from bodily harm while making the arrest. However, he is justified in using force likely to cause death or great bodily harm only when he reasonably believes that such force is necessary to prevent death or great bodily harm to himself or such other person, or when he reasonably believes both that:
(1) Such force is necessary to prevent the arrest from being defeated by resistance or escape; and
(2) The person to be arrested has committed or attempted a forcible felony which involves the infliction or threatened infliction of great bodily harm or is attempting to escape by use of a deadly weapon, or otherwise indicates that he will endanger human life or inflict great bodily harm unless arrested without delay.
(b) A peace officer making an arrest pursuant to an invalid warrant is justified in the use of any force which he would be justified in using if the warrant were valid, unless he knows that the warrant is invalid.
(Source: P.A. 84-1426.)

(720 ILCS 5/7-5.5)
Sec. 7-5.5. Prohibited use of force by a peace officer.
(a) A peace officer shall not use a chokehold in the performance of his or her duties, unless deadly force is justified under Article 7 of this Code.
(b) A peace officer shall not use a chokehold, or any lesser contact with the throat or neck area of another, in order to prevent the destruction of evidence by ingestion.
(c) As used in this Section, "chokehold" means applying any direct pressure to the throat, windpipe, or airway of another with the intent to reduce or prevent the intake of air. "Chokehold" does not include any holding involving contact with the neck that is not intended to reduce the intake of air.
(Source: P.A. 99-352, eff. 1-1-16; 99-642, eff. 7-28-16.)

(720 ILCS 5/7-6) (from Ch. 38, par. 7-6)
Sec. 7-6. Private person's use of force in making arrest.
(a) A private person who makes, or assists another private person in making a lawful arrest is justified in the use of any force which he would be justified in using if he were summoned or directed by a peace officer to make such arrest, except that he is justified in the use of force likely to cause death or great bodily harm only when he reasonably believes that such force is necessary to prevent death or great bodily harm to himself or another.
(b) A private person who is summoned or directed by a peace officer to assist in making an arrest which is unlawful, is justified in the use of any force which he would be justified in using if the arrest were lawful, unless he knows that the arrest is unlawful.
(Source: Laws 1961, p. 1983.)

(720 ILCS 5/7-7) (from Ch. 38, par. 7-7)
Sec. 7-7. Private person's use of force in resisting arrest. A person is not authorized to use force to resist an arrest which he knows is being made either by a peace officer or by a private person summoned and directed by a peace officer to make the arrest, even if he believes that the arrest is unlawful and the arrest in fact is unlawful.
(Source: P.A. 86-1475.)

(720 ILCS 5/7-8) (from Ch. 38, par. 7-8)
Sec. 7-8. Force likely to cause death or great bodily harm.
(a) Force which is likely to cause death or great bodily harm, within the meaning of Sections 7-5 and 7-6 includes:
(1) The firing of a firearm in the direction of the

person to be arrested, even though no intent exists to kill or inflict great bodily harm; and

(2) The firing of a firearm at a vehicle in which the

person to be arrested is riding.

(b) A peace officer's discharge of a firearm using ammunition designed to disable or control an individual without creating the likelihood of death or great bodily harm shall not be considered force likely to cause death or great bodily harm within the meaning of Sections 7-5 and 7-6.
(Source: P.A. 90-138, eff. 1-1-98.)

(720 ILCS 5/7-9) (from Ch. 38, par. 7-9)
Sec. 7-9. Use of force to prevent escape.
(a) A peace officer or other person who has an arrested person in his custody is justified in the use of such force to prevent the escape of the arrested person from custody as he would be justified in using if he were arresting such person.
(b) A guard or other peace officer is justified in the use of force, including force likely to cause death or great bodily harm, which he reasonably believes to be necessary to prevent the escape from a penal institution of a person whom the officer reasonably believes to be lawfully detained in such institution under sentence for an offense or awaiting trial or commitment for an offense.
(Source: Laws 1961, p. 1983.)

(720 ILCS 5/7-10) (from Ch. 38, par. 7-10)
Sec. 7-10. Execution of death sentence.
A public officer who, in the exercise of his official duty, puts a person to death pursuant to a sentence of a court of competent jurisdiction, is justified if he acts in accordance with the sentence pronounced and the law prescribing the procedure for execution of a death sentence.
(Source: Laws 1961, p. 1983.)

(720 ILCS 5/7-11) (from Ch. 38, par. 7-11)
Sec. 7-11. Compulsion.
(a) A person is not guilty of an offense, other than an offense punishable with death, by reason of conduct that he or she performs under the compulsion of threat or menace of the imminent infliction of death or great bodily harm, if he or she reasonably believes death or great bodily harm will be inflicted upon him or her, or upon his or her spouse or child, if he or she does not perform that conduct.
(b) A married woman is not entitled, by reason of the presence of her husband, to any presumption of compulsion or to any defense of compulsion, except that stated in subsection (a).
(Source: P.A. 96-710, eff. 1-1-10.)

(720 ILCS 5/7-12) (from Ch. 38, par. 7-12)
Sec. 7-12. Entrapment.
A person is not guilty of an offense if his or her conduct is incited or induced by a public officer or employee, or agent of either, for the purpose of obtaining evidence for the prosecution of that person. However, this Section is inapplicable if the person was pre-disposed to commit the offense and the public officer or employee, or agent of either, merely affords to that person the opportunity or facility for committing an offense.
(Source: P.A. 89-332, eff. 1-1-96.)

(720 ILCS 5/7-13) (from Ch. 38, par. 7-13)
Sec. 7-13. Necessity.
Conduct which would otherwise be an offense is justifiable by reason of necessity if the accused was without blame in occasioning or developing the situation and reasonably believed such conduct was necessary to avoid a public or private injury greater than the injury which might reasonably result from his own conduct.
(Source: Laws 1961, p. 1983.)

(720 ILCS 5/7-14) (from Ch. 38, par. 7-14)
Sec. 7-14. Affirmative defense. A defense of justifiable use of force, or of exoneration, based on the provisions of this Article is an affirmative defense.
(Source: Laws 1961, p. 1983.)



Title III - Specific Offenses

(720 ILCS 5/Tit. III heading)

(720 ILCS 5/Tit. III Pt. A heading)

(720 ILCS 5/Art. 8 heading)

(720 ILCS 5/8-1) (from Ch. 38, par. 8-1)
Sec. 8-1. Solicitation and solicitation of murder.
(a) Solicitation. A person commits the offense of solicitation when, with intent that an offense be committed, other than first degree murder, he or she commands, encourages, or requests another to commit that offense.
(b) Solicitation of murder. A person commits the offense of solicitation of murder when he or she commits solicitation with the intent that the offense of first degree murder be committed.
(c) Sentence. A person convicted of solicitation may be fined or imprisoned or both not to exceed the maximum provided for the offense solicited, except that the penalty shall not exceed the corresponding maximum limit provided by subparagraph (c) of Section 8-4 of this Code. Solicitation of murder is a Class X felony, and a person convicted of solicitation of murder shall be sentenced to a term of imprisonment of not less than 15 years and not more than 30 years, except that a person convicted of solicitation of murder when the person solicited was a person under the age of 17 years shall be sentenced to a term of imprisonment of not less than 20 years and not more than 60 years.
(Source: P.A. 96-710, eff. 1-1-10.)

(720 ILCS 5/8-1.1)
Sec. 8-1.1. (Repealed).
(Source: P.A. 89-689, eff. 12-31-96. Repealed by P.A. 96-710, eff. 1-1-10.)

(720 ILCS 5/8-1.2) (from Ch. 38, par. 8-1.2)
Sec. 8-1.2. Solicitation of murder for hire.
(a) A person commits the offense of solicitation of murder for hire when, with the intent that the offense of first degree murder be committed, he or she procures another to commit that offense pursuant to any contract, agreement, understanding, command, or request for money or anything of value.
(b) Sentence. Solicitation of murder for hire is a Class X felony, and a person convicted of solicitation of murder for hire shall be sentenced to a term of imprisonment of not less than 20 years and not more than 40 years, except that a person convicted of solicitation of murder for hire when the person solicited was a person under the age of 17 years shall be sentenced to a term of imprisonment of not less than 25 years and not more than 60 years.
(Source: P.A. 96-710, eff. 1-1-10.)

(720 ILCS 5/8-2) (from Ch. 38, par. 8-2)
Sec. 8-2. Conspiracy.
(a) Elements of the offense. A person commits the offense of conspiracy when, with intent that an offense be committed, he or she agrees with another to the commission of that offense. No person may be convicted of conspiracy to commit an offense unless an act in furtherance of that agreement is alleged and proved to have been committed by him or her or by a co-conspirator.
(b) Co-conspirators. It is not a defense to conspiracy that the person or persons with whom the accused is alleged to have conspired:
(1) have not been prosecuted or convicted,
(2) have been convicted of a different offense,
(3) are not amenable to justice,
(4) have been acquitted, or
(5) lacked the capacity to commit an offense.
(c) Sentence.
(1) Except as otherwise provided in this subsection

or Code, a person convicted of conspiracy to commit:

(A) a Class X felony shall be sentenced for a

Class 1 felony;

(B) a Class 1 felony shall be sentenced for a

Class 2 felony;

(C) a Class 2 felony shall be sentenced for a

Class 3 felony;

(D) a Class 3 felony shall be sentenced for a

Class 4 felony;

(E) a Class 4 felony shall be sentenced for a

Class 4 felony; and

(F) a misdemeanor may be fined or imprisoned or

both not to exceed the maximum provided for the offense that is the object of the conspiracy.

(2) A person convicted of conspiracy to commit any of

the following offenses shall be sentenced for a Class X felony:

(A) aggravated insurance fraud conspiracy when

the person is an organizer of the conspiracy (720 ILCS 5/46-4); or

(B) aggravated governmental entity insurance

fraud conspiracy when the person is an organizer of the conspiracy (720 ILCS 5/46-4).

(3) A person convicted of conspiracy to commit any

of the following offenses shall be sentenced for a Class 1 felony:

(A) first degree murder (720 ILCS 5/9-1); or
(B) aggravated insurance fraud (720 ILCS 5/46-3)

or aggravated governmental insurance fraud (720 ILCS 5/46-3).

(4) A person convicted of conspiracy to commit

insurance fraud (720 ILCS 5/46-3) or governmental entity insurance fraud (720 ILCS 5/46-3) shall be sentenced for a Class 2 felony.

(5) A person convicted of conspiracy to commit any of

the following offenses shall be sentenced for a Class 3 felony:

(A) soliciting for a prostitute (720 ILCS

5/11-14.3(a)(1));

(B) pandering (720 ILCS 5/11-14.3(a)(2)(A) or

5/11-14.3(a)(2)(B));

(C) keeping a place of prostitution (720 ILCS

5/11-14.3(a)(1));

(D) pimping (720 ILCS 5/11-14.3(a)(2)(C));
(E) unlawful use of weapons under Section

24-1(a)(1) (720 ILCS 5/24-1(a)(1));

(F) unlawful use of weapons under Section

24-1(a)(7) (720 ILCS 5/24-1(a)(7));

(G) gambling (720 ILCS 5/28-1);
(H) keeping a gambling place (720 ILCS 5/28-3);
(I) registration of federal gambling stamps

violation (720 ILCS 5/28-4);

(J) look-alike substances violation (720 ILCS

570/404);

(K) miscellaneous controlled substance violation

under Section 406(b) (720 ILCS 570/406(b)); or

(L) an inchoate offense related to any of the

principal offenses set forth in this item (5).

(Source: P.A. 96-710, eff. 1-1-10; 96-1551, eff. 7-1-11.)

(720 ILCS 5/8-2.1)
Sec. 8-2.1. Conspiracy against civil rights.
(a) Offense. A person commits conspiracy against civil rights when, without legal justification, he or she, with the intent to interfere with the free exercise of any right or privilege secured by the Constitution of the United States, the Constitution of the State of Illinois, the laws of the United States, or the laws of the State of Illinois by any person or persons, agrees with another to inflict physical harm on any other person or the threat of physical harm on any other person and either the accused or a co-conspirator has committed any act in furtherance of that agreement.
(b) Co-conspirators. It shall not be a defense to conspiracy against civil rights that a person or persons with whom the accused is alleged to have conspired:
(1) has not been prosecuted or convicted; or
(2) has been convicted of a different offense; or
(3) is not amenable to justice; or
(4) has been acquitted; or
(5) lacked the capacity to commit an offense.
(c) Sentence. Conspiracy against civil rights is a Class 4 felony for a first offense and a Class 2 felony for a second or subsequent offense.
(Source: P.A. 92-830, eff. 1-1-03.)

(720 ILCS 5/8-3) (from Ch. 38, par. 8-3)
Sec. 8-3. Defense.
It is a defense to a charge of solicitation or conspiracy that if the criminal object were achieved the accused would not be guilty of an offense.
(Source: Laws 1961, p. 1983.)

(720 ILCS 5/8-4) (from Ch. 38, par. 8-4)
Sec. 8-4. Attempt.
(a) Elements of the offense.
A person commits the offense of attempt when, with intent to commit a specific offense, he or she does any act that constitutes a substantial step toward the commission of that offense.
(b) Impossibility.
It is not a defense to a charge of attempt that because of a misapprehension of the circumstances it would have been impossible for the accused to commit the offense attempted.
(c) Sentence.
A person convicted of attempt may be fined or imprisoned or both not to exceed the maximum provided for the offense attempted but, except for an attempt to commit the offense defined in Section 33A-2 of this Code:
(1) the sentence for attempt to commit first degree

murder is the sentence for a Class X felony, except that

(A) an attempt to commit first degree murder when

at least one of the aggravating factors specified in paragraphs (1), (2), and (12) of subsection (b) of Section 9-1 is present is a Class X felony for which the sentence shall be a term of imprisonment of not less than 20 years and not more than 80 years;

(B) an attempt to commit first degree murder

while armed with a firearm is a Class X felony for which 15 years shall be added to the term of imprisonment imposed by the court;

(C) an attempt to commit first degree murder

during which the person personally discharged a firearm is a Class X felony for which 20 years shall be added to the term of imprisonment imposed by the court;

(D) an attempt to commit first degree murder

during which the person personally discharged a firearm that proximately caused great bodily harm, permanent disability, permanent disfigurement, or death to another person is a Class X felony for which 25 years or up to a term of natural life shall be added to the term of imprisonment imposed by the court; and

(E) if the defendant proves by a preponderance of

the evidence at sentencing that, at the time of the attempted murder, he or she was acting under a sudden and intense passion resulting from serious provocation by the individual whom the defendant endeavored to kill, or another, and, had the individual the defendant endeavored to kill died, the defendant would have negligently or accidentally caused that death, then the sentence for the attempted murder is the sentence for a Class 1 felony;

(2) the sentence for attempt to commit a Class X

felony is the sentence for a Class 1 felony;

(3) the sentence for attempt to commit a Class 1

felony is the sentence for a Class 2 felony;

(4) the sentence for attempt to commit a Class 2

felony is the sentence for a Class 3 felony; and

(5) the sentence for attempt to commit any felony

other than those specified in items (1), (2), (3), and (4) of this subsection (c) is the sentence for a Class A misdemeanor.

(Source: P.A. 96-710, eff. 1-1-10.)

(720 ILCS 5/8-5) (from Ch. 38, par. 8-5)
Sec. 8-5. Multiple convictions.
No person shall be convicted of both the inchoate and the principal offense.
(Source: Laws 1961, p. 1983.)

(720 ILCS 5/8-6) (from Ch. 38, par. 8-6)
Sec. 8-6. Offense. For the purposes of this Article, "offense" shall include conduct which if performed in another State would be criminal by the laws of that State and which conduct if performed in this State would be an offense under the laws of this State.
(Source: Laws 1961, p. 1983.)

(720 ILCS 5/Tit. III Pt. B heading)

(720 ILCS 5/Art. 9 heading)

(720 ILCS 5/9-1) (from Ch. 38, par. 9-1)
(Text of Section from P.A. 100-460)
Sec. 9-1. First degree Murder - Death penalties - Exceptions - Separate Hearings - Proof - Findings - Appellate procedures - Reversals.
(a) A person who kills an individual without lawful justification commits first degree murder if, in performing the acts which cause the death:
(1) he either intends to kill or do great bodily harm

to that individual or another, or knows that such acts will cause death to that individual or another; or

(2) he knows that such acts create a strong

probability of death or great bodily harm to that individual or another; or

(3) he is attempting or committing a forcible felony

other than second degree murder.

(b) Aggravating Factors. A defendant who at the time of the commission of the offense has attained the age of 18 or more and who has been found guilty of first degree murder may be sentenced to death if:
(1) the murdered individual was a peace officer or

fireman killed in the course of performing his official duties, to prevent the performance of his official duties, or in retaliation for performing his official duties, and the defendant knew or should have known that the murdered individual was a peace officer or fireman; or

(2) the murdered individual was an employee of an

institution or facility of the Department of Corrections, or any similar local correctional agency, killed in the course of performing his official duties, to prevent the performance of his official duties, or in retaliation for performing his official duties, or the murdered individual was an inmate at such institution or facility and was killed on the grounds thereof, or the murdered individual was otherwise present in such institution or facility with the knowledge and approval of the chief administrative officer thereof; or

(3) the defendant has been convicted of murdering two

or more individuals under subsection (a) of this Section or under any law of the United States or of any state which is substantially similar to subsection (a) of this Section regardless of whether the deaths occurred as the result of the same act or of several related or unrelated acts so long as the deaths were the result of either an intent to kill more than one person or of separate acts which the defendant knew would cause death or create a strong probability of death or great bodily harm to the murdered individual or another; or

(4) the murdered individual was killed as a result of

the hijacking of an airplane, train, ship, bus or other public conveyance; or

(5) the defendant committed the murder pursuant to a

contract, agreement or understanding by which he was to receive money or anything of value in return for committing the murder or procured another to commit the murder for money or anything of value; or

(6) the murdered individual was killed in the course

of another felony if:

(a) the murdered individual:
(i) was actually killed by the defendant, or
(ii) received physical injuries personally

inflicted by the defendant substantially contemporaneously with physical injuries caused by one or more persons for whose conduct the defendant is legally accountable under Section 5-2 of this Code, and the physical injuries inflicted by either the defendant or the other person or persons for whose conduct he is legally accountable caused the death of the murdered individual; and

(b) in performing the acts which caused the death

of the murdered individual or which resulted in physical injuries personally inflicted by the defendant on the murdered individual under the circumstances of subdivision (ii) of subparagraph (a) of paragraph (6) of subsection (b) of this Section, the defendant acted with the intent to kill the murdered individual or with the knowledge that his acts created a strong probability of death or great bodily harm to the murdered individual or another; and

(c) the other felony was an inherently violent

crime or the attempt to commit an inherently violent crime. In this subparagraph (c), "inherently violent crime" includes, but is not limited to, armed robbery, robbery, predatory criminal sexual assault of a child, aggravated criminal sexual assault, aggravated kidnapping, aggravated vehicular hijacking, aggravated arson, aggravated stalking, residential burglary, and home invasion; or

(7) the murdered individual was under 12 years of age

and the death resulted from exceptionally brutal or heinous behavior indicative of wanton cruelty; or

(8) the defendant committed the murder with intent to

prevent the murdered individual from testifying or participating in any criminal investigation or prosecution or giving material assistance to the State in any investigation or prosecution, either against the defendant or another; or the defendant committed the murder because the murdered individual was a witness in any prosecution or gave material assistance to the State in any investigation or prosecution, either against the defendant or another; for purposes of this paragraph (8), "participating in any criminal investigation or prosecution" is intended to include those appearing in the proceedings in any capacity such as trial judges, prosecutors, defense attorneys, investigators, witnesses, or jurors; or

(9) the defendant, while committing an offense

punishable under Sections 401, 401.1, 401.2, 405, 405.2, 407 or 407.1 or subsection (b) of Section 404 of the Illinois Controlled Substances Act, or while engaged in a conspiracy or solicitation to commit such offense, intentionally killed an individual or counseled, commanded, induced, procured or caused the intentional killing of the murdered individual; or

(10) the defendant was incarcerated in an institution

or facility of the Department of Corrections at the time of the murder, and while committing an offense punishable as a felony under Illinois law, or while engaged in a conspiracy or solicitation to commit such offense, intentionally killed an individual or counseled, commanded, induced, procured or caused the intentional killing of the murdered individual; or

(11) the murder was committed in a cold, calculated

and premeditated manner pursuant to a preconceived plan, scheme or design to take a human life by unlawful means, and the conduct of the defendant created a reasonable expectation that the death of a human being would result therefrom; or

(12) the murdered individual was an emergency medical

technician - ambulance, emergency medical technician - intermediate, emergency medical technician - paramedic, ambulance driver, or other medical assistance or first aid personnel, employed by a municipality or other governmental unit, killed in the course of performing his official duties, to prevent the performance of his official duties, or in retaliation for performing his official duties, and the defendant knew or should have known that the murdered individual was an emergency medical technician - ambulance, emergency medical technician - intermediate, emergency medical technician - paramedic, ambulance driver, or other medical assistance or first aid personnel; or

(13) the defendant was a principal administrator,

organizer, or leader of a calculated criminal drug conspiracy consisting of a hierarchical position of authority superior to that of all other members of the conspiracy, and the defendant counseled, commanded, induced, procured, or caused the intentional killing of the murdered person; or

(14) the murder was intentional and involved the

infliction of torture. For the purpose of this Section torture means the infliction of or subjection to extreme physical pain, motivated by an intent to increase or prolong the pain, suffering or agony of the victim; or

(15) the murder was committed as a result of the

intentional discharge of a firearm by the defendant from a motor vehicle and the victim was not present within the motor vehicle; or

(16) the murdered individual was 60 years of age or

older and the death resulted from exceptionally brutal or heinous behavior indicative of wanton cruelty; or

(17) the murdered individual was a person with a

disability and the defendant knew or should have known that the murdered individual was a person with a disability. For purposes of this paragraph (17), "person with a disability" means a person who suffers from a permanent physical or mental impairment resulting from disease, an injury, a functional disorder, or a congenital condition that renders the person incapable of adequately providing for his or her own health or personal care; or

(18) the murder was committed by reason of any

person's activity as a community policing volunteer or to prevent any person from engaging in activity as a community policing volunteer; or

(19) the murdered individual was subject to an order

of protection and the murder was committed by a person against whom the same order of protection was issued under the Illinois Domestic Violence Act of 1986; or

(20) the murdered individual was known by the

defendant to be a teacher or other person employed in any school and the teacher or other employee is upon the grounds of a school or grounds adjacent to a school, or is in any part of a building used for school purposes; or

(21) the murder was committed by the defendant in

connection with or as a result of the offense of terrorism as defined in Section 29D-14.9 of this Code.

(b-5) Aggravating Factor; Natural Life Imprisonment. A defendant who has been found guilty of first degree murder and who at the time of the commission of the offense had attained the age of 18 years or more may be sentenced to natural life imprisonment if (i) the murdered individual was a physician, physician assistant, psychologist, nurse, or advanced practice nurse, (ii) the defendant knew or should have known that the murdered individual was a physician, physician assistant, psychologist, nurse, or advanced practice nurse, and (iii) the murdered individual was killed in the course of acting in his or her capacity as a physician, physician assistant, psychologist, nurse, or advanced practice nurse, or to prevent him or her from acting in that capacity, or in retaliation for his or her acting in that capacity.
(c) Consideration of factors in Aggravation and Mitigation.
The court shall consider, or shall instruct the jury to consider any aggravating and any mitigating factors which are relevant to the imposition of the death penalty. Aggravating factors may include but need not be limited to those factors set forth in subsection (b). Mitigating factors may include but need not be limited to the following:
(1) the defendant has no significant history of prior

criminal activity;

(2) the murder was committed while the defendant was

under the influence of extreme mental or emotional disturbance, although not such as to constitute a defense to prosecution;

(3) the murdered individual was a participant in the

defendant's homicidal conduct or consented to the homicidal act;

(4) the defendant acted under the compulsion of

threat or menace of the imminent infliction of death or great bodily harm;

(5) the defendant was not personally present during

commission of the act or acts causing death;

(6) the defendant's background includes a history of

extreme emotional or physical abuse;

(7) the defendant suffers from a reduced mental

capacity.

Provided, however, that an action that does not otherwise mitigate first degree murder cannot qualify as a mitigating factor for first degree murder because of the discovery, knowledge, or disclosure of the victim's sexual orientation as defined in Section 1-103 of the Illinois Human Rights Act.
(d) Separate sentencing hearing.
Where requested by the State, the court shall conduct a separate sentencing proceeding to determine the existence of factors set forth in subsection (b) and to consider any aggravating or mitigating factors as indicated in subsection (c). The proceeding shall be conducted:
(1) before the jury that determined the defendant's

guilt; or

(2) before a jury impanelled for the purpose of the

proceeding if:

A. the defendant was convicted upon a plea of

guilty; or

B. the defendant was convicted after a trial

before the court sitting without a jury; or

C. the court for good cause shown discharges the

jury that determined the defendant's guilt; or

(3) before the court alone if the defendant waives a

jury for the separate proceeding.

(e) Evidence and Argument.
During the proceeding any information relevant to any of the factors set forth in subsection (b) may be presented by either the State or the defendant under the rules governing the admission of evidence at criminal trials. Any information relevant to any additional aggravating factors or any mitigating factors indicated in subsection (c) may be presented by the State or defendant regardless of its admissibility under the rules governing the admission of evidence at criminal trials. The State and the defendant shall be given fair opportunity to rebut any information received at the hearing.
(f) Proof.
The burden of proof of establishing the existence of any of the factors set forth in subsection (b) is on the State and shall not be satisfied unless established beyond a reasonable doubt.
(g) Procedure - Jury.
If at the separate sentencing proceeding the jury finds that none of the factors set forth in subsection (b) exists, the court shall sentence the defendant to a term of imprisonment under Chapter V of the Unified Code of Corrections. If there is a unanimous finding by the jury that one or more of the factors set forth in subsection (b) exist, the jury shall consider aggravating and mitigating factors as instructed by the court and shall determine whether the sentence of death shall be imposed. If the jury determines unanimously, after weighing the factors in aggravation and mitigation, that death is the appropriate sentence, the court shall sentence the defendant to death. If the court does not concur with the jury determination that death is the appropriate sentence, the court shall set forth reasons in writing including what facts or circumstances the court relied upon, along with any relevant documents, that compelled the court to non-concur with the sentence. This document and any attachments shall be part of the record for appellate review. The court shall be bound by the jury's sentencing determination.
If after weighing the factors in aggravation and mitigation, one or more jurors determines that death is not the appropriate sentence, the court shall sentence the defendant to a term of imprisonment under Chapter V of the Unified Code of Corrections.
(h) Procedure - No Jury.
In a proceeding before the court alone, if the court finds that none of the factors found in subsection (b) exists, the court shall sentence the defendant to a term of imprisonment under Chapter V of the Unified Code of Corrections.
If the Court determines that one or more of the factors set forth in subsection (b) exists, the Court shall consider any aggravating and mitigating factors as indicated in subsection (c). If the Court determines, after weighing the factors in aggravation and mitigation, that death is the appropriate sentence, the Court shall sentence the defendant to death.
If the court finds that death is not the appropriate sentence, the court shall sentence the defendant to a term of imprisonment under Chapter V of the Unified Code of Corrections.
(h-5) Decertification as a capital case.
In a case in which the defendant has been found guilty of first degree murder by a judge or jury, or a case on remand for resentencing, and the State seeks the death penalty as an appropriate sentence, on the court's own motion or the written motion of the defendant, the court may decertify the case as a death penalty case if the court finds that the only evidence supporting the defendant's conviction is the uncorroborated testimony of an informant witness, as defined in Section 115-21 of the Code of Criminal Procedure of 1963, concerning the confession or admission of the defendant or that the sole evidence against the defendant is a single eyewitness or single accomplice without any other corroborating evidence. If the court decertifies the case as a capital case under either of the grounds set forth above, the court shall issue a written finding. The State may pursue its right to appeal the decertification pursuant to Supreme Court Rule 604(a)(1). If the court does not decertify the case as a capital case, the matter shall proceed to the eligibility phase of the sentencing hearing.
(i) Appellate Procedure.
The conviction and sentence of death shall be subject to automatic review by the Supreme Court. Such review shall be in accordance with rules promulgated by the Supreme Court. The Illinois Supreme Court may overturn the death sentence, and order the imposition of imprisonment under Chapter V of the Unified Code of Corrections if the court finds that the death sentence is fundamentally unjust as applied to the particular case. If the Illinois Supreme Court finds that the death sentence is fundamentally unjust as applied to the particular case, independent of any procedural grounds for relief, the Illinois Supreme Court shall issue a written opinion explaining this finding.
(j) Disposition of reversed death sentence.
In the event that the death penalty in this Act is held to be unconstitutional by the Supreme Court of the United States or of the State of Illinois, any person convicted of first degree murder shall be sentenced by the court to a term of imprisonment under Chapter V of the Unified Code of Corrections.
In the event that any death sentence pursuant to the sentencing provisions of this Section is declared unconstitutional by the Supreme Court of the United States or of the State of Illinois, the court having jurisdiction over a person previously sentenced to death shall cause the defendant to be brought before the court, and the court shall sentence the defendant to a term of imprisonment under Chapter V of the Unified Code of Corrections.
(k) Guidelines for seeking the death penalty.
The Attorney General and State's Attorneys Association shall consult on voluntary guidelines for procedures governing whether or not to seek the death penalty. The guidelines do not have the force of law and are only advisory in nature.
(Source: P.A. 99-143, eff. 7-27-15; 100-460, eff. 1-1-18.)

(Text of Section from P.A. 100-513)
Sec. 9-1. First degree Murder - Death penalties - Exceptions - Separate Hearings - Proof - Findings - Appellate procedures - Reversals.
(a) A person who kills an individual without lawful justification commits first degree murder if, in performing the acts which cause the death:
(1) he either intends to kill or do great bodily harm

to that individual or another, or knows that such acts will cause death to that individual or another; or

(2) he knows that such acts create a strong

probability of death or great bodily harm to that individual or another; or

(3) he is attempting or committing a forcible felony

other than second degree murder.

(b) Aggravating Factors. A defendant who at the time of the commission of the offense has attained the age of 18 or more and who has been found guilty of first degree murder may be sentenced to death if:
(1) the murdered individual was a peace officer or

fireman killed in the course of performing his official duties, to prevent the performance of his official duties, or in retaliation for performing his official duties, and the defendant knew or should have known that the murdered individual was a peace officer or fireman; or

(2) the murdered individual was an employee of an

institution or facility of the Department of Corrections, or any similar local correctional agency, killed in the course of performing his official duties, to prevent the performance of his official duties, or in retaliation for performing his official duties, or the murdered individual was an inmate at such institution or facility and was killed on the grounds thereof, or the murdered individual was otherwise present in such institution or facility with the knowledge and approval of the chief administrative officer thereof; or

(3) the defendant has been convicted of murdering two

or more individuals under subsection (a) of this Section or under any law of the United States or of any state which is substantially similar to subsection (a) of this Section regardless of whether the deaths occurred as the result of the same act or of several related or unrelated acts so long as the deaths were the result of either an intent to kill more than one person or of separate acts which the defendant knew would cause death or create a strong probability of death or great bodily harm to the murdered individual or another; or

(4) the murdered individual was killed as a result of

the hijacking of an airplane, train, ship, bus or other public conveyance; or

(5) the defendant committed the murder pursuant to a

contract, agreement or understanding by which he was to receive money or anything of value in return for committing the murder or procured another to commit the murder for money or anything of value; or

(6) the murdered individual was killed in the course

of another felony if:

(a) the murdered individual:
(i) was actually killed by the defendant, or
(ii) received physical injuries personally

inflicted by the defendant substantially contemporaneously with physical injuries caused by one or more persons for whose conduct the defendant is legally accountable under Section 5-2 of this Code, and the physical injuries inflicted by either the defendant or the other person or persons for whose conduct he is legally accountable caused the death of the murdered individual; and

(b) in performing the acts which caused the death

of the murdered individual or which resulted in physical injuries personally inflicted by the defendant on the murdered individual under the circumstances of subdivision (ii) of subparagraph (a) of paragraph (6) of subsection (b) of this Section, the defendant acted with the intent to kill the murdered individual or with the knowledge that his acts created a strong probability of death or great bodily harm to the murdered individual or another; and

(c) the other felony was an inherently violent

crime or the attempt to commit an inherently violent crime. In this subparagraph (c), "inherently violent crime" includes, but is not limited to, armed robbery, robbery, predatory criminal sexual assault of a child, aggravated criminal sexual assault, aggravated kidnapping, aggravated vehicular hijacking, aggravated arson, aggravated stalking, residential burglary, and home invasion; or

(7) the murdered individual was under 12 years of age

and the death resulted from exceptionally brutal or heinous behavior indicative of wanton cruelty; or

(8) the defendant committed the murder with intent to

prevent the murdered individual from testifying or participating in any criminal investigation or prosecution or giving material assistance to the State in any investigation or prosecution, either against the defendant or another; or the defendant committed the murder because the murdered individual was a witness in any prosecution or gave material assistance to the State in any investigation or prosecution, either against the defendant or another; for purposes of this paragraph (8), "participating in any criminal investigation or prosecution" is intended to include those appearing in the proceedings in any capacity such as trial judges, prosecutors, defense attorneys, investigators, witnesses, or jurors; or

(9) the defendant, while committing an offense

punishable under Sections 401, 401.1, 401.2, 405, 405.2, 407 or 407.1 or subsection (b) of Section 404 of the Illinois Controlled Substances Act, or while engaged in a conspiracy or solicitation to commit such offense, intentionally killed an individual or counseled, commanded, induced, procured or caused the intentional killing of the murdered individual; or

(10) the defendant was incarcerated in an institution

or facility of the Department of Corrections at the time of the murder, and while committing an offense punishable as a felony under Illinois law, or while engaged in a conspiracy or solicitation to commit such offense, intentionally killed an individual or counseled, commanded, induced, procured or caused the intentional killing of the murdered individual; or

(11) the murder was committed in a cold, calculated

and premeditated manner pursuant to a preconceived plan, scheme or design to take a human life by unlawful means, and the conduct of the defendant created a reasonable expectation that the death of a human being would result therefrom; or

(12) the murdered individual was an emergency medical

technician - ambulance, emergency medical technician - intermediate, emergency medical technician - paramedic, ambulance driver, or other medical assistance or first aid personnel, employed by a municipality or other governmental unit, killed in the course of performing his official duties, to prevent the performance of his official duties, or in retaliation for performing his official duties, and the defendant knew or should have known that the murdered individual was an emergency medical technician - ambulance, emergency medical technician - intermediate, emergency medical technician - paramedic, ambulance driver, or other medical assistance or first aid personnel; or

(13) the defendant was a principal administrator,

organizer, or leader of a calculated criminal drug conspiracy consisting of a hierarchical position of authority superior to that of all other members of the conspiracy, and the defendant counseled, commanded, induced, procured, or caused the intentional killing of the murdered person; or

(14) the murder was intentional and involved the

infliction of torture. For the purpose of this Section torture means the infliction of or subjection to extreme physical pain, motivated by an intent to increase or prolong the pain, suffering or agony of the victim; or

(15) the murder was committed as a result of the

intentional discharge of a firearm by the defendant from a motor vehicle and the victim was not present within the motor vehicle; or

(16) the murdered individual was 60 years of age or

older and the death resulted from exceptionally brutal or heinous behavior indicative of wanton cruelty; or

(17) the murdered individual was a person with a

disability and the defendant knew or should have known that the murdered individual was a person with a disability. For purposes of this paragraph (17), "person with a disability" means a person who suffers from a permanent physical or mental impairment resulting from disease, an injury, a functional disorder, or a congenital condition that renders the person incapable of adequately providing for his or her own health or personal care; or

(18) the murder was committed by reason of any

person's activity as a community policing volunteer or to prevent any person from engaging in activity as a community policing volunteer; or

(19) the murdered individual was subject to an order

of protection and the murder was committed by a person against whom the same order of protection was issued under the Illinois Domestic Violence Act of 1986; or

(20) the murdered individual was known by the

defendant to be a teacher or other person employed in any school and the teacher or other employee is upon the grounds of a school or grounds adjacent to a school, or is in any part of a building used for school purposes; or

(21) the murder was committed by the defendant in

connection with or as a result of the offense of terrorism as defined in Section 29D-14.9 of this Code.

(b-5) Aggravating Factor; Natural Life Imprisonment. A defendant who has been found guilty of first degree murder and who at the time of the commission of the offense had attained the age of 18 years or more may be sentenced to natural life imprisonment if (i) the murdered individual was a physician, physician assistant, psychologist, nurse, or advanced practice registered nurse, (ii) the defendant knew or should have known that the murdered individual was a physician, physician assistant, psychologist, nurse, or advanced practice registered nurse, and (iii) the murdered individual was killed in the course of acting in his or her capacity as a physician, physician assistant, psychologist, nurse, or advanced practice registered nurse, or to prevent him or her from acting in that capacity, or in retaliation for his or her acting in that capacity.
(c) Consideration of factors in Aggravation and Mitigation.
The court shall consider, or shall instruct the jury to consider any aggravating and any mitigating factors which are relevant to the imposition of the death penalty. Aggravating factors may include but need not be limited to those factors set forth in subsection (b). Mitigating factors may include but need not be limited to the following:
(1) the defendant has no significant history of prior

criminal activity;

(2) the murder was committed while the defendant was

under the influence of extreme mental or emotional disturbance, although not such as to constitute a defense to prosecution;

(3) the murdered individual was a participant in the

defendant's homicidal conduct or consented to the homicidal act;

(4) the defendant acted under the compulsion of

threat or menace of the imminent infliction of death or great bodily harm;

(5) the defendant was not personally present during

commission of the act or acts causing death;

(6) the defendant's background includes a history of

extreme emotional or physical abuse;

(7) the defendant suffers from a reduced mental

capacity.

(d) Separate sentencing hearing.
Where requested by the State, the court shall conduct a separate sentencing proceeding to determine the existence of factors set forth in subsection (b) and to consider any aggravating or mitigating factors as indicated in subsection (c). The proceeding shall be conducted:
(1) before the jury that determined the defendant's

guilt; or

(2) before a jury impanelled for the purpose of the

proceeding if:

A. the defendant was convicted upon a plea of

guilty; or

B. the defendant was convicted after a trial

before the court sitting without a jury; or

C. the court for good cause shown discharges the

jury that determined the defendant's guilt; or

(3) before the court alone if the defendant waives a

jury for the separate proceeding.

(e) Evidence and Argument.
During the proceeding any information relevant to any of the factors set forth in subsection (b) may be presented by either the State or the defendant under the rules governing the admission of evidence at criminal trials. Any information relevant to any additional aggravating factors or any mitigating factors indicated in subsection (c) may be presented by the State or defendant regardless of its admissibility under the rules governing the admission of evidence at criminal trials. The State and the defendant shall be given fair opportunity to rebut any information received at the hearing.
(f) Proof.
The burden of proof of establishing the existence of any of the factors set forth in subsection (b) is on the State and shall not be satisfied unless established beyond a reasonable doubt.
(g) Procedure - Jury.
If at the separate sentencing proceeding the jury finds that none of the factors set forth in subsection (b) exists, the court shall sentence the defendant to a term of imprisonment under Chapter V of the Unified Code of Corrections. If there is a unanimous finding by the jury that one or more of the factors set forth in subsection (b) exist, the jury shall consider aggravating and mitigating factors as instructed by the court and shall determine whether the sentence of death shall be imposed. If the jury determines unanimously, after weighing the factors in aggravation and mitigation, that death is the appropriate sentence, the court shall sentence the defendant to death. If the court does not concur with the jury determination that death is the appropriate sentence, the court shall set forth reasons in writing including what facts or circumstances the court relied upon, along with any relevant documents, that compelled the court to non-concur with the sentence. This document and any attachments shall be part of the record for appellate review. The court shall be bound by the jury's sentencing determination.
If after weighing the factors in aggravation and mitigation, one or more jurors determines that death is not the appropriate sentence, the court shall sentence the defendant to a term of imprisonment under Chapter V of the Unified Code of Corrections.
(h) Procedure - No Jury.
In a proceeding before the court alone, if the court finds that none of the factors found in subsection (b) exists, the court shall sentence the defendant to a term of imprisonment under Chapter V of the Unified Code of Corrections.
If the Court determines that one or more of the factors set forth in subsection (b) exists, the Court shall consider any aggravating and mitigating factors as indicated in subsection (c). If the Court determines, after weighing the factors in aggravation and mitigation, that death is the appropriate sentence, the Court shall sentence the defendant to death.
If the court finds that death is not the appropriate sentence, the court shall sentence the defendant to a term of imprisonment under Chapter V of the Unified Code of Corrections.
(h-5) Decertification as a capital case.
In a case in which the defendant has been found guilty of first degree murder by a judge or jury, or a case on remand for resentencing, and the State seeks the death penalty as an appropriate sentence, on the court's own motion or the written motion of the defendant, the court may decertify the case as a death penalty case if the court finds that the only evidence supporting the defendant's conviction is the uncorroborated testimony of an informant witness, as defined in Section 115-21 of the Code of Criminal Procedure of 1963, concerning the confession or admission of the defendant or that the sole evidence against the defendant is a single eyewitness or single accomplice without any other corroborating evidence. If the court decertifies the case as a capital case under either of the grounds set forth above, the court shall issue a written finding. The State may pursue its right to appeal the decertification pursuant to Supreme Court Rule 604(a)(1). If the court does not decertify the case as a capital case, the matter shall proceed to the eligibility phase of the sentencing hearing.
(i) Appellate Procedure.
The conviction and sentence of death shall be subject to automatic review by the Supreme Court. Such review shall be in accordance with rules promulgated by the Supreme Court. The Illinois Supreme Court may overturn the death sentence, and order the imposition of imprisonment under Chapter V of the Unified Code of Corrections if the court finds that the death sentence is fundamentally unjust as applied to the particular case. If the Illinois Supreme Court finds that the death sentence is fundamentally unjust as applied to the particular case, independent of any procedural grounds for relief, the Illinois Supreme Court shall issue a written opinion explaining this finding.
(j) Disposition of reversed death sentence.
In the event that the death penalty in this Act is held to be unconstitutional by the Supreme Court of the United States or of the State of Illinois, any person convicted of first degree murder shall be sentenced by the court to a term of imprisonment under Chapter V of the Unified Code of Corrections.
In the event that any death sentence pursuant to the sentencing provisions of this Section is declared unconstitutional by the Supreme Court of the United States or of the State of Illinois, the court having jurisdiction over a person previously sentenced to death shall cause the defendant to be brought before the court, and the court shall sentence the defendant to a term of imprisonment under Chapter V of the Unified Code of Corrections.
(k) Guidelines for seeking the death penalty.
The Attorney General and State's Attorneys Association shall consult on voluntary guidelines for procedures governing whether or not to seek the death penalty. The guidelines do not have the force of law and are only advisory in nature.
(Source: P.A. 99-143, eff. 7-27-15; 100-513, eff. 1-1-18.)

(720 ILCS 5/9-1.2) (from Ch. 38, par. 9-1.2)
Sec. 9-1.2. Intentional Homicide of an Unborn Child.
(a) A person commits the offense of intentional homicide of an unborn child if, in performing acts which cause the death of an unborn child, he without lawful justification:
(1) either intended to cause the death of or do great

bodily harm to the pregnant woman or her unborn child or knew that such acts would cause death or great bodily harm to the pregnant woman or her unborn child; or

(2) knew that his acts created a strong probability

of death or great bodily harm to the pregnant woman or her unborn child; and

(3) knew that the woman was pregnant.
(b) For purposes of this Section, (1) "unborn child" shall mean any individual of the human species from fertilization until birth, and (2) "person" shall not include the pregnant woman whose unborn child is killed.
(c) This Section shall not apply to acts which cause the death of an unborn child if those acts were committed during any abortion, as defined in Section 2 of the Illinois Abortion Law of 1975, as amended, to which the pregnant woman has consented. This Section shall not apply to acts which were committed pursuant to usual and customary standards of medical practice during diagnostic testing or therapeutic treatment.
(d) Penalty. The sentence for intentional homicide of an unborn child shall be the same as for first degree murder, except that:
(1) the death penalty may not be imposed;
(2) if the person committed the offense while armed

with a firearm, 15 years shall be added to the term of imprisonment imposed by the court;

(3) if, during the commission of the offense, the

person personally discharged a firearm, 20 years shall be added to the term of imprisonment imposed by the court;

(4) if, during the commission of the offense, the

person personally discharged a firearm that proximately caused great bodily harm, permanent disability, permanent disfigurement, or death to another person, 25 years or up to a term of natural life shall be added to the term of imprisonment imposed by the court.

(e) The provisions of this Act shall not be construed to prohibit the prosecution of any person under any other provision of law.
(Source: P.A. 96-1000, eff. 7-2-10.)

(720 ILCS 5/9-2) (from Ch. 38, par. 9-2)
Sec. 9-2. Second degree murder.
(a) A person commits the offense of second degree murder when he or she commits the offense of first degree murder as defined in paragraph (1) or (2) of subsection (a) of Section 9-1 of this Code and either of the following mitigating factors are present:
(1) at the time of the killing he or she is acting

under a sudden and intense passion resulting from serious provocation by the individual killed or another whom the offender endeavors to kill, but he or she negligently or accidentally causes the death of the individual killed; or

(2) at the time of the killing he or she believes the

circumstances to be such that, if they existed, would justify or exonerate the killing under the principles stated in Article 7 of this Code, but his or her belief is unreasonable.

(b) Serious provocation is conduct sufficient to excite an intense passion in a reasonable person provided, however, that an action that does not otherwise constitute serious provocation cannot qualify as serious provocation because of the discovery, knowledge, or disclosure of the victim's sexual orientation as defined in Section 1-103 of the Illinois Human Rights Act.
(c) When evidence of either of the mitigating factors defined in subsection (a) of this Section has been presented, the burden of proof is on the defendant to prove either mitigating factor by a preponderance of the evidence before the defendant can be found guilty of second degree murder. The burden of proof, however, remains on the State to prove beyond a reasonable doubt each of the elements of first degree murder and, when appropriately raised, the absence of circumstances at the time of the killing that would justify or exonerate the killing under the principles stated in Article 7 of this Code.
(d) Sentence. Second degree murder is a Class 1 felony.
(Source: P.A. 100-460, eff. 1-1-18.)

(720 ILCS 5/9-2.1) (from Ch. 38, par. 9-2.1)
Sec. 9-2.1. Voluntary Manslaughter of an Unborn Child. (a) A person who kills an unborn child without lawful justification commits voluntary manslaughter of an unborn child if at the time of the killing he is acting under a sudden and intense passion resulting from serious provocation by another whom the offender endeavors to kill, but he negligently or accidentally causes the death of the unborn child.
Serious provocation is conduct sufficient to excite an intense passion in a reasonable person.
(b) A person who intentionally or knowingly kills an unborn child commits voluntary manslaughter of an unborn child if at the time of the killing he believes the circumstances to be such that, if they existed, would justify or exonerate the killing under the principles stated in Article 7 of this Code, but his belief is unreasonable.
(c) Sentence. Voluntary Manslaughter of an unborn child is a Class 1 felony.
(d) For purposes of this Section, (1) "unborn child" shall mean any individual of the human species from fertilization until birth, and (2) "person" shall not include the pregnant woman whose unborn child is killed.
(e) This Section shall not apply to acts which cause the death of an unborn child if those acts were committed during any abortion, as defined in Section 2 of the Illinois Abortion Law of 1975, as amended, to which the pregnant woman has consented. This Section shall not apply to acts which were committed pursuant to usual and customary standards of medical practice during diagnostic testing or therapeutic treatment.
(Source: P.A. 84-1414.)

(720 ILCS 5/9-3) (from Ch. 38, par. 9-3)
Sec. 9-3. Involuntary Manslaughter and Reckless Homicide.
(a) A person who unintentionally kills an individual without lawful justification commits involuntary manslaughter if his acts whether lawful or unlawful which cause the death are such as are likely to cause death or great bodily harm to some individual, and he performs them recklessly, except in cases in which the cause of the death consists of the driving of a motor vehicle or operating a snowmobile, all-terrain vehicle, or watercraft, in which case the person commits reckless homicide. A person commits reckless homicide if he or she unintentionally kills an individual while driving a vehicle and using an incline in a roadway, such as a railroad crossing, bridge approach, or hill, to cause the vehicle to become airborne.
(b) (Blank).
(c) (Blank).
(d) Sentence.
(1) Involuntary manslaughter is a Class 3 felony.
(2) Reckless homicide is a Class 3 felony.
(e) (Blank).
(e-2) Except as provided in subsection (e-3), in cases involving reckless homicide in which the offense is committed upon a public thoroughfare where children pass going to and from school when a school crossing guard is performing official duties, the penalty is a Class 2 felony, for which a person, if sentenced to a term of imprisonment, shall be sentenced to a term of not less than 3 years and not more than 14 years.
(e-3) In cases involving reckless homicide in which (i) the offense is committed upon a public thoroughfare where children pass going to and from school when a school crossing guard is performing official duties and (ii) the defendant causes the deaths of 2 or more persons as part of a single course of conduct, the penalty is a Class 2 felony, for which a person, if sentenced to a term of imprisonment, shall be sentenced to a term of not less than 6 years and not more than 28 years.
(e-5) (Blank).
(e-7) Except as otherwise provided in subsection (e-8), in cases involving reckless homicide in which the defendant: (1) was driving in a construction or maintenance zone, as defined in Section 11-605.1 of the Illinois Vehicle Code, or (2) was operating a vehicle while failing or refusing to comply with any lawful order or direction of any authorized police officer or traffic control aide engaged in traffic control, the penalty is a Class 2 felony, for which a person, if sentenced to a term of imprisonment, shall be sentenced to a term of not less than 3 years and not more than 14 years.
(e-8) In cases involving reckless homicide in which the defendant caused the deaths of 2 or more persons as part of a single course of conduct and: (1) was driving in a construction or maintenance zone, as defined in Section 11-605.1 of the Illinois Vehicle Code, or (2) was operating a vehicle while failing or refusing to comply with any lawful order or direction of any authorized police officer or traffic control aide engaged in traffic control, the penalty is a Class 2 felony, for which a person, if sentenced to a term of imprisonment, shall be sentenced to a term of not less than 6 years and not more than 28 years.
(e-9) In cases involving reckless homicide in which the defendant drove a vehicle and used an incline in a roadway, such as a railroad crossing, bridge approach, or hill, to cause the vehicle to become airborne, and caused the deaths of 2 or more persons as part of a single course of conduct, the penalty is a Class 2 felony.
(e-10) In cases involving involuntary manslaughter or reckless homicide resulting in the death of a peace officer killed in the performance of his or her duties as a peace officer, the penalty is a Class 2 felony.
(e-11) In cases involving reckless homicide in which the defendant unintentionally kills an individual while driving in a posted school zone, as defined in Section 11-605 of the Illinois Vehicle Code, while children are present or in a construction or maintenance zone, as defined in Section 11-605.1 of the Illinois Vehicle Code, when construction or maintenance workers are present the trier of fact may infer that the defendant's actions were performed recklessly where he or she was also either driving at a speed of more than 20 miles per hour in excess of the posted speed limit or violating Section 11-501 of the Illinois Vehicle Code.
(e-12) Except as otherwise provided in subsection (e-13), in cases involving reckless homicide in which the offense was committed as result of a violation of subsection (c) of Section 11-907 of the Illinois Vehicle Code, the penalty is a Class 2 felony, for which a person, if sentenced to a term of imprisonment, shall be sentenced to a term of not less than 3 years and not more than 14 years.
(e-13) In cases involving reckless homicide in which the offense was committed as result of a violation of subsection (c) of Section 11-907 of the Illinois Vehicle Code and the defendant caused the deaths of 2 or more persons as part of a single course of conduct, the penalty is a Class 2 felony, for which a person, if sentenced to a term of imprisonment, shall be sentenced to a term of not less than 6 years and not more than 28 years.
(e-14) In cases involving reckless homicide in which the defendant unintentionally kills an individual, the trier of fact may infer that the defendant's actions were performed recklessly where he or she was also violating subsection (c) of Section 11-907 of the Illinois Vehicle Code. The penalty for a reckless homicide in which the driver also violated subsection (c) of Section 11-907 of the Illinois Vehicle Code is a Class 2 felony, for which a person, if sentenced to a term of imprisonment, shall be sentenced to a term of not less than 3 years and not more than 14 years.
(f) In cases involving involuntary manslaughter in which the victim was a family or household member as defined in paragraph (3) of Section 112A-3 of the Code of Criminal Procedure of 1963, the penalty shall be a Class 2 felony, for which a person if sentenced to a term of imprisonment, shall be sentenced to a term of not less than 3 years and not more than 14 years.
(Source: P.A. 95-467, eff. 6-1-08; 95-551, eff. 6-1-08; 95-587, eff. 6-1-08; 95-591, eff. 9-10-07; 95-803, eff. 1-1-09; 95-876, eff. 8-21-08; 95-884, eff. 1-1-09; 96-328, eff. 8-11-09.)

(720 ILCS 5/9-3.1) (from Ch. 38, par. 9-3.1)
Sec. 9-3.1. (Renumbered).
(Source: Renumbered by P.A. 96-710, eff. 1-1-10.)

(720 ILCS 5/9-3-1.5)
Sec. 9-3-1.5. (Renumbered as Section 9-3.5).
(Source: Renumbered by P.A. 97-333, eff. 8-12-11.)

(720 ILCS 5/9-3.2) (from Ch. 38, par. 9-3.2)
Sec. 9-3.2. Involuntary Manslaughter and Reckless Homicide of an Unborn Child. (a) A person who unintentionally kills an unborn child without lawful justification commits involuntary manslaughter of an unborn child if his acts whether lawful or unlawful which cause the death are such as are likely to cause death or great bodily harm to some individual, and he performs them recklessly, except in cases in which the cause of death consists of the driving of a motor vehicle, in which case the person commits reckless homicide of an unborn child.
(b) Sentence.
(1) Involuntary manslaughter of an unborn child is a Class 3 felony.
(2) Reckless homicide of an unborn child is a Class 3 felony.
(c) For purposes of this Section, (1) "unborn child" shall mean any individual of the human species from fertilization until birth, and (2) "person" shall not include the pregnant woman whose unborn child is killed.
(d) This Section shall not apply to acts which cause the death of an unborn child if those acts were committed during any abortion, as defined in Section 2 of the Illinois Abortion Law of 1975, as amended, to which the pregnant woman has consented. This Section shall not apply to acts which were committed pursuant to usual and customary standards of medical practice during diagnostic testing or therapeutic treatment.
(e) The provisions of this Section shall not be construed to prohibit the prosecution of any person under any other provision of law, nor shall it be construed to preclude any civil cause of action.
(Source: P.A. 84-1414.)

(720 ILCS 5/9-3.3) (from Ch. 38, par. 9-3.3)
Sec. 9-3.3. Drug-induced homicide.
(a) A person commits drug-induced homicide when he or she violates Section 401 of the Illinois Controlled Substances Act or Section 55 of the Methamphetamine Control and Community Protection Act by unlawfully delivering a controlled substance to another, and any person's death is caused by the injection, inhalation, absorption, or ingestion of any amount of that controlled substance.
(a-5) A person commits drug-induced homicide when he or she violates the law of another jurisdiction, which if the violation had been committed in this State could be charged under Section 401 of the Illinois Controlled Substances Act or Section 55 of the Methamphetamine Control and Community Protection Act, by unlawfully delivering a controlled substance to another, and any person's death is caused in this State by the injection, inhalation, absorption, or ingestion of any amount of that controlled substance.
(b) Sentence. Drug-induced homicide is a Class X felony, except:
(1) A person who commits drug-induced homicide by

violating subsection (a) or subsection (c) of Section 401 of the Illinois Controlled Substances Act or Section 55 of the Methamphetamine Control and Community Protection Act commits a Class X felony for which the defendant shall in addition to a sentence authorized by law, be sentenced to a term of imprisonment of not less than 15 years and not more than 30 years or an extended term of not less than 30 years and not more than 60 years.

(2) A person who commits drug-induced homicide by

violating the law of another jurisdiction, which if the violation had been committed in this State could be charged under subsection (a) or subsection (c) of Section 401 of the Illinois Controlled Substances Act or Section 55 of the Methamphetamine Control and Community Protection Act, commits a Class X felony for which the defendant shall, in addition to a sentence authorized by law, be sentenced to a term of imprisonment of not less than 15 years and not more than 30 years or an extended term of not less than 30 years and not more than 60 years.

(Source: P.A. 100-404, eff. 1-1-18.)

(720 ILCS 5/9-3.4) (was 720 ILCS 5/9-3.1)
Sec. 9-3.4. Concealment of homicidal death.
(a) A person commits the offense of concealment of homicidal death when he or she knowingly conceals the death of any other person with knowledge that such other person has died by homicidal means.
(b) Nothing in this Section prevents the defendant from also being charged with and tried for the first degree murder, second degree murder, or involuntary manslaughter of the person whose death is concealed.
(b-5) For purposes of this Section:
"Conceal" means the performing of some act or acts for the purpose of preventing or delaying the discovery of a death by homicidal means. "Conceal" means something more than simply withholding knowledge or failing to disclose information.
"Homicidal means" means any act or acts, lawful or unlawful, of a person that cause the death of another person.
(c) Sentence. Concealment of homicidal death is a Class 3 felony.
(Source: P.A. 96-710, eff. 1-1-10.)

(720 ILCS 5/9-3.5)
Sec. 9-3.5. Concealment of death.
(a) For purposes of this Section, "conceal" means the performing of some act or acts for the purpose of preventing or delaying the discovery of a death. "Conceal" means something more than simply withholding knowledge or failing to disclose information.
(b) A person commits the offense of concealment of death when he or she knowingly conceals the death of any other person who died by other than homicidal means.
(c) A person commits the offense of concealment of death when he or she knowingly moves the body of a dead person from its place of death, with the intent of concealing information regarding the place or manner of death of that person, or the identity of any person with information regarding the death of that person. This subsection shall not apply to any movement of the body of a dead person by medical personnel, fire fighters, law enforcement officers, coroners, medical examiners, or licensed funeral directors, or by any person acting at the direction of medical personnel, fire fighters, law enforcement officers, coroners, medical examiners, or licensed funeral directors.
(d) Sentence. Concealment of death is a Class 4 felony.
(Source: P.A. 96-1361, eff. 1-1-11; 97-333, eff. 8-12-11.)

(720 ILCS 5/Art. 10 heading)

(720 ILCS 5/10-1) (from Ch. 38, par. 10-1)
Sec. 10-1. Kidnapping.
(a) A person commits the offense of kidnapping when he or she knowingly:
(1) and secretly confines another against his or her

will;

(2) by force or threat of imminent force carries

another from one place to another with intent secretly to confine that other person against his or her will; or

(3) by deceit or enticement induces another to go

from one place to another with intent secretly to confine that other person against his or her will.

(b) Confinement of a child under the age of 13 years, or of a person with a severe or profound intellectual disability, is against that child's or person's will within the meaning of this Section if that confinement is without the consent of that child's or person's parent or legal guardian.
(c) Sentence. Kidnapping is a Class 2 felony.
(Source: P.A. 99-143, eff. 7-27-15.)

(720 ILCS 5/10-2) (from Ch. 38, par. 10-2)
Sec. 10-2. Aggravated kidnaping.
(a) A person commits the offense of aggravated kidnaping when he or she commits kidnapping and:
(1) kidnaps with the intent to obtain ransom from the

person kidnaped or from any other person;

(2) takes as his or her victim a child under the age

of 13 years, or a person with a severe or profound intellectual disability;

(3) inflicts great bodily harm, other than by the

discharge of a firearm, or commits another felony upon his or her victim;

(4) wears a hood, robe, or mask or conceals his or

her identity;

(5) commits the offense of kidnaping while armed with

a dangerous weapon, other than a firearm, as defined in Section 33A-1 of this Code;

(6) commits the offense of kidnaping while armed with

a firearm;

(7) during the commission of the offense of

kidnaping, personally discharges a firearm; or

(8) during the commission of the offense of

kidnaping, personally discharges a firearm that proximately causes great bodily harm, permanent disability, permanent disfigurement, or death to another person.

As used in this Section, "ransom" includes money, benefit, or other valuable thing or concession.
(b) Sentence. Aggravated kidnaping in violation of paragraph (1), (2), (3), (4), or (5) of subsection (a) is a Class X felony. A violation of subsection (a)(6) is a Class X felony for which 15 years shall be added to the term of imprisonment imposed by the court. A violation of subsection (a)(7) is a Class X felony for which 20 years shall be added to the term of imprisonment imposed by the court. A violation of subsection (a)(8) is a Class X felony for which 25 years or up to a term of natural life shall be added to the term of imprisonment imposed by the court. An offender under the age of 18 years at the time of the commission of aggravated kidnaping in violation of paragraphs (1) through (8) of subsection (a) shall be sentenced under Section 5-4.5-105 of the Unified Code of Corrections.
A person who has attained the age of 18 years at the time of the commission of the offense and who is convicted of a second or subsequent offense of aggravated kidnaping shall be sentenced to a term of natural life imprisonment; except that a sentence of natural life imprisonment shall not be imposed under this Section unless the second or subsequent offense was committed after conviction on the first offense. An offender under the age of 18 years at the time of the commission of the second or subsequent offense shall be sentenced under Section 5-4.5-105 of the Unified Code of Corrections.
(Source: P.A. 99-69, eff. 1-1-16; 99-143, eff. 7-27-15; 99-642, eff. 7-28-16.)

(720 ILCS 5/10-3) (from Ch. 38, par. 10-3)
Sec. 10-3. Unlawful restraint.
(a) A person commits the offense of unlawful restraint when he or she knowingly without legal authority detains another.
(b) Sentence. Unlawful restraint is a Class 4 felony.
(Source: P.A. 96-710, eff. 1-1-10.)

(720 ILCS 5/10-3.1) (from Ch. 38, par. 10-3.1)
Sec. 10-3.1. Aggravated unlawful restraint.
(a) A person commits the offense of aggravated unlawful restraint when he or she commits unlawful restraint while using a deadly weapon.
(b) Sentence. Aggravated unlawful restraint is a Class 3 felony.
(Source: P.A. 96-710, eff. 1-1-10.)

(720 ILCS 5/10-4) (from Ch. 38, par. 10-4)
Sec. 10-4. Forcible Detention.) (a) A person commits the offense of forcible detention when he holds an individual hostage without lawful authority for the purpose of obtaining performance by a third person of demands made by the person holding the hostage, and
(1) the person holding the hostage is armed with a dangerous weapon as defined in Section 33A-1 of this Code, or
(2) the hostage is known to the person holding him to be a peace officer or a correctional employee engaged in the performance of his official duties.
(b) Forcible detention is a Class 2 felony.
(Source: P.A. 79-941.)

(720 ILCS 5/10-5) (from Ch. 38, par. 10-5)
Sec. 10-5. Child abduction.
(a) For purposes of this Section, the following terms have the following meanings:
(1) "Child" means a person who, at the time the

alleged violation occurred, was under the age of 18 or was a person with a severe or profound intellectual disability.

(2) "Detains" means taking or retaining physical

custody of a child, whether or not the child resists or objects.

(2.1) "Express consent" means oral or written

permission that is positive, direct, and unequivocal, requiring no inference or implication to supply its meaning.

(2.2) "Luring" means any knowing act to solicit,

entice, tempt, or attempt to attract the minor.

(3) "Lawful custodian" means a person or persons

granted legal custody of a child or entitled to physical possession of a child pursuant to a court order. It is presumed that, when the parties have never been married to each other, the mother has legal custody of the child unless a valid court order states otherwise. If an adjudication of paternity has been completed and the father has been assigned support obligations or visitation rights, such a paternity order should, for the purposes of this Section, be considered a valid court order granting custody to the mother.

(4) "Putative father" means a man who has a

reasonable belief that he is the father of a child born of a woman who is not his wife.

(5) "Unlawful purpose" means any misdemeanor or

felony violation of State law or a similar federal or sister state law or local ordinance.

(b) A person commits the offense of child abduction when he or she does any one of the following:
(1) Intentionally violates any terms of a valid court

order granting sole or joint custody, care, or possession to another by concealing or detaining the child or removing the child from the jurisdiction of the court.

(2) Intentionally violates a court order prohibiting

the person from concealing or detaining the child or removing the child from the jurisdiction of the court.

(3) Intentionally conceals, detains, or removes the

child without the consent of the mother or lawful custodian of the child if the person is a putative father and either: (A) the paternity of the child has not been legally established or (B) the paternity of the child has been legally established but no orders relating to custody have been entered. Notwithstanding the presumption created by paragraph (3) of subsection (a), however, a mother commits child abduction when she intentionally conceals or removes a child, whom she has abandoned or relinquished custody of, from an unadjudicated father who has provided sole ongoing care and custody of the child in her absence.

(4) Intentionally conceals or removes the child from

a parent after filing a petition or being served with process in an action affecting marriage or paternity but prior to the issuance of a temporary or final order determining custody.

(5) At the expiration of visitation rights outside

the State, intentionally fails or refuses to return or impedes the return of the child to the lawful custodian in Illinois.

(6) Being a parent of the child, and if the parents

of that child are or have been married and there has been no court order of custody, knowingly conceals the child for 15 days, and fails to make reasonable attempts within the 15-day period to notify the other parent as to the specific whereabouts of the child, including a means by which to contact the child, or to arrange reasonable visitation or contact with the child. It is not a violation of this Section for a person fleeing domestic violence to take the child with him or her to housing provided by a domestic violence program.

(7) Being a parent of the child, and if the parents

of the child are or have been married and there has been no court order of custody, knowingly conceals, detains, or removes the child with physical force or threat of physical force.

(8) Knowingly conceals, detains, or removes the child

for payment or promise of payment at the instruction of a person who has no legal right to custody.

(9) Knowingly retains in this State for 30 days a

child removed from another state without the consent of the lawful custodian or in violation of a valid court order of custody.

(10) Intentionally lures or attempts to lure a child:

(A) under the age of 17 or (B) while traveling to or from a primary or secondary school into a motor vehicle, building, housetrailer, or dwelling place without the consent of the child's parent or lawful custodian for other than a lawful purpose. For the purposes of this item (10), the trier of fact may infer that luring or attempted luring of a child under the age of 17 into a motor vehicle, building, housetrailer, or dwelling place without the express consent of the child's parent or lawful custodian or with the intent to avoid the express consent of the child's parent or lawful custodian was for other than a lawful purpose.

(11) With the intent to obstruct or prevent efforts

to locate the child victim of a child abduction, knowingly destroys, alters, conceals, or disguises physical evidence or furnishes false information.

(c) It is an affirmative defense to subsections (b)(1) through (b)(10) of this Section that:
(1) the person had custody of the child pursuant to a

court order granting legal custody or visitation rights that existed at the time of the alleged violation;

(2) the person had physical custody of the child

pursuant to a court order granting legal custody or visitation rights and failed to return the child as a result of circumstances beyond his or her control, and the person notified and disclosed to the other parent or legal custodian the specific whereabouts of the child and a means by which the child could be contacted or made a reasonable attempt to notify the other parent or lawful custodian of the child of those circumstances and made the disclosure within 24 hours after the visitation period had expired and returned the child as soon as possible;

(3) the person was fleeing an incidence or pattern of

domestic violence; or

(4) the person lured or attempted to lure a child

under the age of 17 into a motor vehicle, building, housetrailer, or dwelling place for a lawful purpose in prosecutions under paragraph (10) of subsection (b).

(d) A person convicted of child abduction under this Section is guilty of a Class 4 felony. A person convicted of child abduction under subsection (b)(10) shall undergo a sex offender evaluation prior to a sentence being imposed. A person convicted of a second or subsequent violation of paragraph (10) of subsection (b) of this Section is guilty of a Class 3 felony. A person convicted of child abduction under subsection (b)(10) when the person has a prior conviction of a sex offense as defined in the Sex Offender Registration Act or any substantially similar federal, Uniform Code of Military Justice, sister state, or foreign government offense is guilty of a Class 2 felony. It is a factor in aggravation under subsections (b)(1) through (b)(10) of this Section for which a court may impose a more severe sentence under Section 5-8-1 (730 ILCS 5/5-8-1) or Article 4.5 of Chapter V of the Unified Code of Corrections if, upon sentencing, the court finds evidence of any of the following aggravating factors:
(1) that the defendant abused or neglected the child

following the concealment, detention, or removal of the child;

(2) that the defendant inflicted or threatened to

inflict physical harm on a parent or lawful custodian of the child or on the child with intent to cause that parent or lawful custodian to discontinue criminal prosecution of the defendant under this Section;

(3) that the defendant demanded payment in exchange

for return of the child or demanded that he or she be relieved of the financial or legal obligation to support the child in exchange for return of the child;

(4) that the defendant has previously been convicted

of child abduction;

(5) that the defendant committed the abduction while

armed with a deadly weapon or the taking of the child resulted in serious bodily injury to another; or

(6) that the defendant committed the abduction while

in a school, regardless of the time of day or time of year; in a playground; on any conveyance owned, leased, or contracted by a school to transport students to or from school or a school related activity; on the real property of a school; or on a public way within 1,000 feet of the real property comprising any school or playground. For purposes of this paragraph (6), "playground" means a piece of land owned or controlled by a unit of local government that is designated by the unit of local government for use solely or primarily for children's recreation; and "school" means a public or private elementary or secondary school, community college, college, or university.

(e) The court may order the child to be returned to the parent or lawful custodian from whom the child was concealed, detained, or removed. In addition to any sentence imposed, the court may assess any reasonable expense incurred in searching for or returning the child against any person convicted of violating this Section.
(f) Nothing contained in this Section shall be construed to limit the court's contempt power.
(g) Every law enforcement officer investigating an alleged incident of child abduction shall make a written police report of any bona fide allegation and the disposition of that investigation. Every police report completed pursuant to this Section shall be compiled and recorded within the meaning of Section 5.1 of the Criminal Identification Act.
(h) Whenever a law enforcement officer has reasons to believe a child abduction has occurred, she or he shall provide the lawful custodian a summary of her or his rights under this Code, including the procedures and relief available to her or him.
(i) If during the course of an investigation under this Section the child is found in the physical custody of the defendant or another, the law enforcement officer shall return the child to the parent or lawful custodian from whom the child was concealed, detained, or removed, unless there is good cause for the law enforcement officer or the Department of Children and Family Services to retain temporary protective custody of the child pursuant to the Abused and Neglected Child Reporting Act.
(Source: P.A. 99-143, eff. 7-27-15.)

(720 ILCS 5/10-5.1)
Sec. 10-5.1. Luring of a minor.
(a) A person commits the offense of luring of a minor when the offender is 21 years of age or older and knowingly contacts or communicates electronically to the minor:
(1) knowing the minor is under 15 years of age;
(2) with the intent to persuade, lure or transport

the minor away from his or her home, or other location known by the minor's parent or legal guardian to be the place where the minor is to be located;

(3) for an unlawful purpose;
(4) without the express consent of the person's

parent or legal guardian;

(5) with the intent to avoid the express consent of

the person's parent or legal guardian;

(6) after so communicating, commits any act in

furtherance of the intent described in clause (a)(2); and

(7) is a stranger to the parents or legal guardian of

the minor.

(b) A person commits the offense of luring of a minor when the offender is at least 18 years of age but under 21 years of age and knowingly contacts or communicates electronically to the minor:
(1) knowing the minor is under 15 years of age;
(2) with the intent to persuade, lure, or transport

the minor away from his or her home or other location known by the minor's parent or legal guardian, to be the place where the minor is to be located;

(3) for an unlawful purpose;
(4) without the express consent of the person's

parent or legal guardian;

(5) with the intent to avoid the express consent of

the person's parent or legal guardian;

(6) after so communicating, commits any act in

furtherance of the intent described in clause (b)(2); and

(7) is a stranger to the parents or legal guardian of

the minor.

(c) Definitions. For purposes of this Section:
(1) "Emergency situation" means a situation in which

the minor is threatened with imminent bodily harm, emotional harm or psychological harm.

(2) "Express consent" means oral or written

permission that is positive, direct, and unequivocal, requiring no inference or implication to supply its meaning.

(3) "Contacts or communicates electronically"

includes but is not limited to, any attempt to make contact or communicate telephonically or through the Internet or text messages.

(4) "Luring" shall mean any knowing act to solicit,

entice, tempt, or attempt to attract the minor.

(5) "Minor" shall mean any person under the age of 15.
(6) "Stranger" shall have its common and ordinary

meaning, including but not limited to, a person that is either not known by the parents of the minor or does not have any association with the parents of the minor.

(7) "Unlawful purpose" shall mean any misdemeanor or

felony violation of State law or a similar federal or sister state law or local ordinance.

(d) This Section may not be interpreted to criminalize an act or person contacting a minor within the scope and course of his employment, or status as a volunteer of a recognized civic, charitable or youth organization.
(e) This Section is intended to protect minors and to help parents and legal guardians exercise reasonable care, supervision, protection, and control over minor children.
(f) Affirmative defenses.
(1) It shall be an affirmative defense to any offense

under this Section 10-5.1 that the accused reasonably believed that the minor was over the age of 15.

(2) It shall be an affirmative defense to any offense

under this Section 10-5.1 that the accused is assisting the minor in an emergency situation.

(3) It shall not be a defense to the prosecution of

any offense under this Section 10-5.1 if the person who is contacted by the offender is posing as a minor and is in actuality an adult law enforcement officer.

(g) Penalties.
(1) A first offense of luring of a minor under

subsection (a) shall be a Class 4 felony. A person convicted of luring of a minor under subsection (a) shall undergo a sex offender evaluation prior to a sentence being imposed. An offense of luring of a minor under subsection (a) when a person has a prior conviction in Illinois of a sex offense as defined in the Sex Offender Registration Act, or any substantially similar federal, Uniform Code of Military Justice, sister state, or foreign government offense, is guilty of a Class 2 felony.

(2) A first offense of luring of a minor under

subsection (b) is a Class B misdemeanor.

(3) A second or subsequent offense of luring of a

minor under subsection (a) is a Class 3 felony. A second or subsequent offense of luring of a minor under subsection (b) is a Class 4 felony. A second or subsequent offense when a person has a prior conviction in Illinois of a sex offense as defined in the Sex Offender Registration Act, or any substantially similar federal, Uniform Code of Military Justice, sister state, or foreign government offense, is a Class 1 felony. A defendant convicted a second time of an offense under subsection (a) or (b) shall register as a sexual predator of children pursuant to the Sex Offender Registration Act.

(4) A third or subsequent offense is a Class 1

felony. A third or subsequent offense when a person has a prior conviction in Illinois of a sex offense as defined in the Sex Offender Registration Act, or any substantially similar federal, Uniform Code of Military Justice, sister state, or foreign government offense, is a Class X felony.

(h) For violations of subsection (a), jurisdiction shall be established if the transmission that constitutes the offense either originates in this State or is received in this State and does not apply to emergency situations. For violations of subsection (b), jurisdiction shall be established in any county where the act in furtherance of the commission of the offense is committed, in the county where the minor resides, or in the county where the offender resides.
(Source: P.A. 95-625, eff. 6-1-08.)

(720 ILCS 5/10-5.5)
Sec. 10-5.5. Unlawful visitation or parenting time interference.
(a) As used in this Section, the terms "child", "detain", and "lawful custodian" have the meanings ascribed to them in Section 10-5 of this Code.
(b) Every person who, in violation of the visitation, parenting time, or custody time provisions of a court order relating to child custody, detains or conceals a child with the intent to deprive another person of his or her rights to visitation, parenting time, or custody time commits the offense of unlawful visitation or parenting time interference.
(c) A person committing unlawful visitation or parenting time interference is guilty of a petty offense. Any person violating this Section after 2 prior convictions of unlawful visitation interference or unlawful visitation or parenting time interference, however, is guilty of a Class A misdemeanor.
(d) Any law enforcement officer who has probable cause to believe that a person has committed or is committing an act in violation of this Section shall issue to that person a notice to appear.
(e) The notice shall:
(1) be in writing;
(2) state the name of the person and his or her

address, if known;

(3) set forth the nature of the offense;
(4) be signed by the officer issuing the notice; and
(5) request the person to appear before a court at a

certain time and place.

(f) Upon failure of the person to appear, a summons or warrant of arrest may be issued.
(g) It is an affirmative defense that:
(1) a person or lawful custodian committed the act to

protect the child from imminent physical harm, provided that the defendant's belief that there was physical harm imminent was reasonable and that the defendant's conduct in withholding visitation rights, parenting time, or custody time was a reasonable response to the harm believed imminent;

(2) the act was committed with the mutual consent of

all parties having a right to custody and visitation of the child or parenting time with the child; or

(3) the act was otherwise authorized by law.
(Source: P.A. 96-333, eff. 8-11-09; 96-675, eff. 8-25-09; 96-710, eff. 1-1-10; 96-1000, eff. 7-2-10.)

(720 ILCS 5/10-6) (from Ch. 38, par. 10-6)
Sec. 10-6. Harboring a runaway.
(a) Any person, other than an agency or association providing crisis intervention services as defined in Section 3-5 of the Juvenile Court Act of 1987, or an operator of a youth emergency shelter as defined in Section 2.21 of the Child Care Act of 1969, who, without the knowledge and consent of the minor's parent or guardian, knowingly gives shelter to a minor, other than a mature minor who has been emancipated under the Emancipation of Minors Act, for more than 48 hours without the consent of the minor's parent or guardian, and without notifying the local law enforcement authorities of the minor's name and the fact that the minor is being provided shelter commits the offense of harboring a runaway.
(b) Any person who commits the offense of harboring a runaway is guilty of a Class A misdemeanor.
(Source: P.A. 95-331, eff. 8-21-07.)

(720 ILCS 5/10-7) (from Ch. 38, par. 10-7)
Sec. 10-7. Aiding or abetting child abduction.
(a) A person violates this Section when, before or during the commission of a child abduction as defined in Section 10-5 and with the intent to promote or facilitate such offense, he or she intentionally aids or abets another in the planning or commission of child abduction, unless before the commission of the offense he or she makes proper effort to prevent the commission of the offense.
(b) Sentence. A person who violates this Section commits a Class 4 felony.
(Source: P.A. 96-710, eff. 1-1-10.)

(720 ILCS 5/10-8) (from Ch. 38, par. 10-8)
Sec. 10-8. Unlawful sale of a public conveyance travel ticket to a minor.
(a) A person commits the offense of unlawful sale of a public conveyance travel ticket to a minor when the person sells a ticket for travel on any public conveyance to an unemancipated minor under 17 years of age without the consent of the minor's parents or guardian for passage to a destination outside this state and knows the minor's age or fails to take reasonable measures to ascertain the minor's age.
(b) Evidence. The fact that the defendant demanded, was shown, and reasonably relied upon written evidence of a person's age in any transaction forbidden by this Section is competent evidence, and may be considered in any criminal prosecution for a violation of this Section.
(c) Definition. "Public Conveyance", includes an airplane, boat, bus, railroad, train, taxicab or other vehicle used for the transportation of passengers for hire.
(d) Sentence. Unlawful sale of a public conveyance travel ticket to a minor is a Class C misdemeanor.
(Source: P.A. 86-336.)

(720 ILCS 5/10-8.1)
Sec. 10-8.1. Unlawful sending of a public conveyance travel ticket to a minor.
(a) In this Section, "public conveyance" has the meaning ascribed to it in Section 10-8 of this Code.
(b) A person commits the offense of unlawful sending of a public conveyance travel ticket to a minor when the person without the consent of the minor's parent or guardian:
(1) knowingly sends, causes to be sent, or purchases

a public conveyance travel ticket to any location for a person known by the offender to be an unemancipated minor under 17 years of age or a person he or she believes to be a minor under 17 years of age, other than for a lawful purpose under Illinois law; or

(2) knowingly arranges for travel to any location on

any public conveyance for a person known by the offender to be an unemancipated minor under 17 years of age or a person he or she believes to be a minor under 17 years of age, other than for a lawful purpose under Illinois law.

(b-5) Telecommunications carriers, commercial mobile service providers, and providers of information services, including, but not limited to, Internet service providers and hosting service providers, are not liable under this Section, except for willful and wanton misconduct, by virtue of the transmission, storage, or caching of electronic communications or messages of others or by virtue of the provision of other related telecommunications, commercial mobile services, or information services used by others in violation of this Section.
(c) Sentence. Unlawful sending of a public conveyance travel ticket to a minor is a Class A misdemeanor. A person who commits unlawful sending of a public conveyance travel ticket to a minor who believes that he or she is at least 5 years older than the minor is guilty of a Class 4 felony.
(Source: P.A. 95-983, eff. 6-1-09.)

(720 ILCS 5/10-9)
Sec. 10-9. Trafficking in persons, involuntary servitude, and related offenses.
(a) Definitions. In this Section:
(1) "Intimidation" has the meaning prescribed in

Section 12-6.

(2) "Commercial sexual activity" means any sex act on

account of which anything of value is given, promised to, or received by any person.

(3) "Financial harm" includes intimidation that

brings about financial loss, criminal usury, or employment contracts that violate the Frauds Act.

(4) (Blank).
(5) "Labor" means work of economic or financial value.
(6) "Maintain" means, in relation to labor or

services, to secure continued performance thereof, regardless of any initial agreement on the part of the victim to perform that type of service.

(7) "Obtain" means, in relation to labor or services,

to secure performance thereof.

(7.5) "Serious harm" means any harm, whether physical

or nonphysical, including psychological, financial, or reputational harm, that is sufficiently serious, under all the surrounding circumstances, to compel a reasonable person of the same background and in the same circumstances to perform or to continue performing labor or services in order to avoid incurring that harm.

(8) "Services" means activities resulting from a

relationship between a person and the actor in which the person performs activities under the supervision of or for the benefit of the actor. Commercial sexual activity and sexually-explicit performances are forms of activities that are "services" under this Section. Nothing in this definition may be construed to legitimize or legalize prostitution.

(9) "Sexually-explicit performance" means a live,

recorded, broadcast (including over the Internet), or public act or show intended to arouse or satisfy the sexual desires or appeal to the prurient interests of patrons.

(10) "Trafficking victim" means a person subjected to

the practices set forth in subsection (b), (c), or (d).

(b) Involuntary servitude. A person commits involuntary servitude when he or she knowingly subjects, attempts to subject, or engages in a conspiracy to subject another person to labor or services obtained or maintained through any of the following means, or any combination of these means:
(1) causes or threatens to cause physical harm to any

person;

(2) physically restrains or threatens to physically

restrain another person;

(3) abuses or threatens to abuse the law or legal

process;

(4) knowingly destroys, conceals, removes,

confiscates, or possesses any actual or purported passport or other immigration document, or any other actual or purported government identification document, of another person;

(5) uses intimidation, or exerts financial control

over any person; or

(6) uses any scheme, plan, or pattern intended to

cause the person to believe that, if the person did not perform the labor or services, that person or another person would suffer serious harm or physical restraint.

Sentence. Except as otherwise provided in subsection (e) or (f), a violation of subsection (b)(1) is a Class X felony, (b)(2) is a Class 1 felony, (b)(3) is a Class 2 felony, (b)(4) is a Class 3 felony, (b)(5) and (b)(6) is a Class 4 felony.
(c) Involuntary sexual servitude of a minor. A person commits involuntary sexual servitude of a minor when he or she knowingly recruits, entices, harbors, transports, provides, or obtains by any means, or attempts to recruit, entice, harbor, provide, or obtain by any means, another person under 18 years of age, knowing that the minor will engage in commercial sexual activity, a sexually-explicit performance, or the production of pornography, or causes or attempts to cause a minor to engage in one or more of those activities and:
(1) there is no overt force or threat and the minor

is between the ages of 17 and 18 years;

(2) there is no overt force or threat and the minor

is under the age of 17 years; or

(3) there is overt force or threat.
Sentence. Except as otherwise provided in subsection (e) or (f), a violation of subsection (c)(1) is a Class 1 felony, (c)(2) is a Class X felony, and (c)(3) is a Class X felony.
(d) Trafficking in persons. A person commits trafficking in persons when he or she knowingly: (1) recruits, entices, harbors, transports, provides, or obtains by any means, or attempts to recruit, entice, harbor, transport, provide, or obtain by any means, another person, intending or knowing that the person will be subjected to involuntary servitude; or (2) benefits, financially or by receiving anything of value, from participation in a venture that has engaged in an act of involuntary servitude or involuntary sexual servitude of a minor.
Sentence. Except as otherwise provided in subsection (e) or (f), a violation of this subsection is a Class 1 felony.
(e) Aggravating factors. A violation of this Section involving kidnapping or an attempt to kidnap, aggravated criminal sexual assault or an attempt to commit aggravated criminal sexual assault, or an attempt to commit first degree murder is a Class X felony.
(f) Sentencing considerations.
(1) Bodily injury. If, pursuant to a violation of

this Section, a victim suffered bodily injury, the defendant may be sentenced to an extended-term sentence under Section 5-8-2 of the Unified Code of Corrections. The sentencing court must take into account the time in which the victim was held in servitude, with increased penalties for cases in which the victim was held for between 180 days and one year, and increased penalties for cases in which the victim was held for more than one year.

(2) Number of victims. In determining sentences

within statutory maximums, the sentencing court should take into account the number of victims, and may provide for substantially increased sentences in cases involving more than 10 victims.

(g) Restitution. Restitution is mandatory under this Section. In addition to any other amount of loss identified, the court shall order restitution including the greater of (1) the gross income or value to the defendant of the victim's labor or services or (2) the value of the victim's labor as guaranteed under the Minimum Wage Law and overtime provisions of the Fair Labor Standards Act (FLSA) or the Minimum Wage Law, whichever is greater.
(g-5) Fine distribution. If the court imposes a fine under subsection (b), (c), or (d) of this Section, it shall be collected and distributed to the Specialized Services for Survivors of Human Trafficking Fund in accordance with Section 5-9-1.21 of the Unified Code of Corrections.
(h) Trafficking victim services. Subject to the availability of funds, the Department of Human Services may provide or fund emergency services and assistance to individuals who are victims of one or more offenses defined in this Section.
(i) Certification. The Attorney General, a State's Attorney, or any law enforcement official shall certify in writing to the United States Department of Justice or other federal agency, such as the United States Department of Homeland Security, that an investigation or prosecution under this Section has begun and the individual who is a likely victim of a crime described in this Section is willing to cooperate or is cooperating with the investigation to enable the individual, if eligible under federal law, to qualify for an appropriate special immigrant visa and to access available federal benefits. Cooperation with law enforcement shall not be required of victims of a crime described in this Section who are under 18 years of age. This certification shall be made available to the victim and his or her designated legal representative.
(j) A person who commits involuntary servitude, involuntary sexual servitude of a minor, or trafficking in persons under subsection (b), (c), or (d) of this Section is subject to the property forfeiture provisions set forth in Article 124B of the Code of Criminal Procedure of 1963.
(Source: P.A. 97-897, eff. 1-1-13; 98-756, eff. 7-16-14; 98-1013, eff. 1-1-15.)

(720 ILCS 5/10-10)
Sec. 10-10. Failure to report the death or disappearance of a child under 13 years of age.
(a) A parent, legal guardian, or caretaker of a child under 13 years of age commits failure to report the death or disappearance of a child under 13 years of age when he or she knows or should know and fails to report the child as missing or deceased to a law enforcement agency within 24 hours if the parent, legal guardian, or caretaker reasonably believes that the child is missing or deceased. In the case of a child under the age of 2 years, the reporting requirement is reduced to no more than one hour.
(b) A parent, legal guardian, or caretaker of a child under 13 years of age must report the death of the child to the law enforcement agency of the county where the child's corpse was found if the parent, legal guardian, or caretaker reasonably believes that the death of the child was caused by a homicide, accident, or other suspicious circumstance.
(c) The Department of Children and Family Services Guardianship Administrator shall not personally be subject to the reporting requirements in subsection (a) or (b) of this Section.
(d) A parent, legal guardian, or caretaker does not commit the offense of failure to report the death or disappearance of a child under 13 years of age when:
(1) the failure to report is due to an act of God,

act of war, or inability of a law enforcement agency to receive a report of the disappearance of a child;

(2) the parent, legal guardian, or caretaker calls

911 to report the disappearance of the child;

(3) the parent, legal guardian, or caretaker knows

that the child is under the care of another parent, family member, relative, friend, or baby sitter; or

(4) the parent, legal guardian, or caretaker is

hospitalized, in a coma, or is otherwise seriously physically or mentally impaired as to prevent the person from reporting the death or disappearance.

(e) Sentence. A violation of this Section is a Class 4 felony.
(Source: P.A. 97-1079, eff. 1-1-13.)

(720 ILCS 5/Art. 10A heading)

(720 ILCS 5/Art. 11 heading)

(720 ILCS 5/Art. 11 Subdiv. 1 heading)

(720 ILCS 5/11-0.1)
Sec. 11-0.1. Definitions. In this Article, unless the context clearly requires otherwise, the following terms are defined as indicated:
"Accused" means a person accused of an offense prohibited by Section 11-1.20, 11-1.30, 11-1.40, 11-1.50, or 11-1.60 of this Code or a person for whose conduct the accused is legally responsible under Article 5 of this Code.
"Adult obscenity or child pornography Internet site". See Section 11-23.
"Advance prostitution" means:
(1) Soliciting for a prostitute by performing any of

the following acts when acting other than as a prostitute or a patron of a prostitute:

(A) Soliciting another for the purpose of

prostitution.

(B) Arranging or offering to arrange a meeting of

persons for the purpose of prostitution.

(C) Directing another to a place knowing the

direction is for the purpose of prostitution.

(2) Keeping a place of prostitution by controlling or

exercising control over the use of any place that could offer seclusion or shelter for the practice of prostitution and performing any of the following acts when acting other than as a prostitute or a patron of a prostitute:

(A) Knowingly granting or permitting the use of

the place for the purpose of prostitution.

(B) Granting or permitting the use of the place

under circumstances from which he or she could reasonably know that the place is used or is to be used for purposes of prostitution.

(C) Permitting the continued use of the place

after becoming aware of facts or circumstances from which he or she should reasonably know that the place is being used for purposes of prostitution.

"Agency". See Section 11-9.5.
"Arranges". See Section 11-6.5.
"Bodily harm" means physical harm, and includes, but is not limited to, sexually transmitted disease, pregnancy, and impotence.
"Care and custody". See Section 11-9.5.
"Child care institution". See Section 11-9.3.
"Child pornography". See Section 11-20.1.
"Child sex offender". See Section 11-9.3.
"Community agency". See Section 11-9.5.
"Conditional release". See Section 11-9.2.
"Consent". See Section 11-1.70.
"Custody". See Section 11-9.2.
"Day care center". See Section 11-9.3.
"Depict by computer". See Section 11-20.1.
"Depiction by computer". See Section 11-20.1.
"Disseminate". See Section 11-20.1.
"Distribute". See Section 11-21.
"Family member" means a parent, grandparent, child, aunt, uncle, great-aunt, or great-uncle, whether by whole blood, half-blood, or adoption, and includes a step-grandparent, step-parent, or step-child. "Family member" also means, if the victim is a child under 18 years of age, an accused who has resided in the household with the child continuously for at least 6 months.
"Force or threat of force" means the use of force or violence or the threat of force or violence, including, but not limited to, the following situations:
(1) when the accused threatens to use force or

violence on the victim or on any other person, and the victim under the circumstances reasonably believes that the accused has the ability to execute that threat; or

(2) when the accused overcomes the victim by use of

superior strength or size, physical restraint, or physical confinement.

"Harmful to minors". See Section 11-21.
"Loiter". See Section 9.3.
"Material". See Section 11-21.
"Minor". See Section 11-21.
"Nudity". See Section 11-21.
"Obscene". See Section 11-20.
"Part day child care facility". See Section 11-9.3.
"Penal system". See Section 11-9.2.
"Person responsible for the child's welfare". See Section 11-9.1A.
"Person with a disability". See Section 11-9.5.
"Playground". See Section 11-9.3.
"Probation officer". See Section 11-9.2.
"Produce". See Section 11-20.1.
"Profit from prostitution" means, when acting other than as a prostitute, to receive anything of value for personally rendered prostitution services or to receive anything of value from a prostitute, if the thing received is not for lawful consideration and the person knows it was earned in whole or in part from the practice of prostitution.
"Public park". See Section 11-9.3.
"Public place". See Section 11-30.
"Reproduce". See Section 11-20.1.
"Sado-masochistic abuse". See Section 11-21.
"School". See Section 11-9.3.
"School official". See Section 11-9.3.
"Sexual abuse". See Section 11-9.1A.
"Sexual act". See Section 11-9.1.
"Sexual conduct" means any knowing touching or fondling by the victim or the accused, either directly or through clothing, of the sex organs, anus, or breast of the victim or the accused, or any part of the body of a child under 13 years of age, or any transfer or transmission of semen by the accused upon any part of the clothed or unclothed body of the victim, for the purpose of sexual gratification or arousal of the victim or the accused.
"Sexual excitement". See Section 11-21.
"Sexual penetration" means any contact, however slight, between the sex organ or anus of one person and an object or the sex organ, mouth, or anus of another person, or any intrusion, however slight, of any part of the body of one person or of any animal or object into the sex organ or anus of another person, including, but not limited to, cunnilingus, fellatio, or anal penetration. Evidence of emission of semen is not required to prove sexual penetration.
"Solicit". See Section 11-6.
"State-operated facility". See Section 11-9.5.
"Supervising officer". See Section 11-9.2.
"Surveillance agent". See Section 11-9.2.
"Treatment and detention facility". See Section 11-9.2.
"Victim" means a person alleging to have been subjected to an offense prohibited by Section 11-1.20, 11-1.30, 11-1.40, 11-1.50, or 11-1.60 of this Code.
(Source: P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/Art. 11 Subdiv. 5 heading)

(720 ILCS 5/11-1.10) (was 720 ILCS 5/12-18)
Sec. 11-1.10. General provisions concerning offenses described in Sections 11-1.20 through 11-1.60.
(a) No person accused of violating Section 11-1.20, 11-1.30, 11-1.40, 11-1.50, or 11-1.60 of this Code shall be presumed to be incapable of committing an offense prohibited by Section 11-1.20, 11-1.30, 11-1.40, 11-1.50, or 11-1.60 of this Code because of age, physical condition or relationship to the victim. Nothing in this Section shall be construed to modify or abrogate the affirmative defense of infancy under Section 6-1 of this Code or the provisions of Section 5-805 of the Juvenile Court Act of 1987.
(b) Any medical examination or procedure which is conducted by a physician, nurse, medical or hospital personnel, parent, or caretaker for purposes and in a manner consistent with reasonable medical standards is not an offense under Section 11-1.20, 11-1.30, 11-1.40, 11-1.50, or 11-1.60 of this Code.
(c) (Blank).
(d) (Blank).
(e) The prosecuting State's Attorney shall seek an order from the court to compel the accused to be tested for any sexually transmissible disease, including a test for infection with human immunodeficiency virus (HIV), within 48 hours:
(1) after a finding at a preliminary hearing that

there is probable cause to believe that an accused has committed a violation of Section 11-1.20, 11-1.30, or 11-1.40 of this Code, or

(2) after an indictment is returned charging an

accused with a violation of Section 11-1.20, 11-1.30, or 11-1.40 of this Code, or

(3) after a finding that a defendant charged with a

violation of Section 11-1.20, 11-1.30, or 11-1.40 of this Code is unfit to stand trial pursuant to Section 104-16 of the Code of Criminal Procedure of 1963 where the finding is made prior to the preliminary hearing, or

(4) after the request of the victim of the violation

of Section 11-1.20, 11-1.30, or 11-1.40.

The medical tests shall be performed only by appropriately licensed medical practitioners. The testing shall consist of a test approved by the Illinois Department of Public Health to determine the presence of HIV infection, based upon recommendations of the United States Centers for Disease Control and Prevention; in the event of a positive result, a reliable supplemental test based upon recommendations of the United States Centers for Disease Control and Prevention shall be administered. The results of the tests and any follow-up tests shall be kept strictly confidential by all medical personnel involved in the testing and must be personally delivered in a sealed envelope to the victim, to the defendant, to the State's Attorney, and to the judge who entered the order, for the judge's inspection in camera. The judge shall provide to the victim a referral to the Illinois Department of Public Health HIV/AIDS toll-free hotline for counseling and information in connection with the test result. Acting in accordance with the best interests of the victim and the public, the judge shall have the discretion to determine to whom, if anyone, the result of the testing may be revealed; however, in no case shall the identity of the victim be disclosed. The court shall order that the cost of the tests shall be paid by the county, and shall be taxed as costs against the accused if convicted.
(f) Whenever any law enforcement officer has reasonable cause to believe that a person has been delivered a controlled substance without his or her consent, the law enforcement officer shall advise the victim about seeking medical treatment and preserving evidence.
(g) Every hospital providing emergency hospital services to an alleged sexual assault survivor, when there is reasonable cause to believe that a person has been delivered a controlled substance without his or her consent, shall designate personnel to provide:
(1) An explanation to the victim about the nature and

effects of commonly used controlled substances and how such controlled substances are administered.

(2) An offer to the victim of testing for the

presence of such controlled substances.

(3) A disclosure to the victim that all controlled

substances or alcohol ingested by the victim will be disclosed by the test.

(4) A statement that the test is completely voluntary.
(5) A form for written authorization for sample

analysis of all controlled substances and alcohol ingested by the victim.

A physician licensed to practice medicine in all its branches may agree to be a designated person under this subsection.
No sample analysis may be performed unless the victim returns a signed written authorization within 30 days after the sample was collected.
Any medical treatment or care under this subsection shall be only in accordance with the order of a physician licensed to practice medicine in all of its branches. Any testing under this subsection shall be only in accordance with the order of a licensed individual authorized to order the testing.
(Source: P.A. 97-1109, eff. 1-1-13; 98-761, eff. 7-16-14.)

(720 ILCS 5/11-1.20) (was 720 ILCS 5/12-13)
Sec. 11-1.20. Criminal sexual assault.
(a) A person commits criminal sexual assault if that person commits an act of sexual penetration and:
(1) uses force or threat of force;
(2) knows that the victim is unable to understand the

nature of the act or is unable to give knowing consent;

(3) is a family member of the victim, and the victim

is under 18 years of age; or

(4) is 17 years of age or over and holds a position

of trust, authority, or supervision in relation to the victim, and the victim is at least 13 years of age but under 18 years of age.

(b) Sentence.
(1) Criminal sexual assault is a Class 1 felony,

except that:

(A) A person who is convicted of the offense of

criminal sexual assault as defined in paragraph (a)(1) or (a)(2) after having previously been convicted of the offense of criminal sexual assault or the offense of exploitation of a child, or who is convicted of the offense of criminal sexual assault as defined in paragraph (a)(1) or (a)(2) after having previously been convicted under the laws of this State or any other state of an offense that is substantially equivalent to the offense of criminal sexual assault or to the offense of exploitation of a child, commits a Class X felony for which the person shall be sentenced to a term of imprisonment of not less than 30 years and not more than 60 years, except that if the person is under the age of 18 years at the time of the offense, he or she shall be sentenced under Section 5-4.5-105 of the Unified Code of Corrections. The commission of the second or subsequent offense is required to have been after the initial conviction for this paragraph (A) to apply.

(B) A person who has attained the age of 18 years

at the time of the commission of the offense and who is convicted of the offense of criminal sexual assault as defined in paragraph (a)(1) or (a)(2) after having previously been convicted of the offense of aggravated criminal sexual assault or the offense of predatory criminal sexual assault of a child, or who is convicted of the offense of criminal sexual assault as defined in paragraph (a)(1) or (a)(2) after having previously been convicted under the laws of this State or any other state of an offense that is substantially equivalent to the offense of aggravated criminal sexual assault or the offense of predatory criminal sexual assault of a child shall be sentenced to a term of natural life imprisonment. The commission of the second or subsequent offense is required to have been after the initial conviction for this paragraph (B) to apply. An offender under the age of 18 years at the time of the commission of the offense covered by this subparagraph (B) shall be sentenced under Section 5-4.5-105 of the Unified Code of Corrections.

(C) A second or subsequent conviction for a

violation of paragraph (a)(3) or (a)(4) or under any similar statute of this State or any other state for any offense involving criminal sexual assault that is substantially equivalent to or more serious than the sexual assault prohibited under paragraph (a)(3) or (a)(4) is a Class X felony.

(Source: P.A. 99-69, eff. 1-1-16.)

(720 ILCS 5/11-1.30) (was 720 ILCS 5/12-14)
Sec. 11-1.30. Aggravated Criminal Sexual Assault.
(a) A person commits aggravated criminal sexual assault if that person commits criminal sexual assault and any of the following aggravating circumstances exist during the commission of the offense or, for purposes of paragraph (7), occur as part of the same course of conduct as the commission of the offense:
(1) the person displays, threatens to use, or uses a

dangerous weapon, other than a firearm, or any other object fashioned or used in a manner that leads the victim, under the circumstances, reasonably to believe that the object is a dangerous weapon;

(2) the person causes bodily harm to the victim,

except as provided in paragraph (10);

(3) the person acts in a manner that threatens or

endangers the life of the victim or any other person;

(4) the person commits the criminal sexual assault

during the course of committing or attempting to commit any other felony;

(5) the victim is 60 years of age or older;
(6) the victim is a person with a physical disability;
(7) the person delivers (by injection, inhalation,

ingestion, transfer of possession, or any other means) any controlled substance to the victim without the victim's consent or by threat or deception for other than medical purposes;

(8) the person is armed with a firearm;
(9) the person personally discharges a firearm during

the commission of the offense; or

(10) the person personally discharges a firearm

during the commission of the offense, and that discharge proximately causes great bodily harm, permanent disability, permanent disfigurement, or death to another person.

(b) A person commits aggravated criminal sexual assault if that person is under 17 years of age and: (i) commits an act of sexual penetration with a victim who is under 9 years of age; or (ii) commits an act of sexual penetration with a victim who is at least 9 years of age but under 13 years of age and the person uses force or threat of force to commit the act.
(c) A person commits aggravated criminal sexual assault if that person commits an act of sexual penetration with a victim who is a person with a severe or profound intellectual disability.
(d) Sentence.
(1) Aggravated criminal sexual assault in violation

of paragraph (2), (3), (4), (5), (6), or (7) of subsection (a) or in violation of subsection (b) or (c) is a Class X felony. A violation of subsection (a)(1) is a Class X felony for which 10 years shall be added to the term of imprisonment imposed by the court. A violation of subsection (a)(8) is a Class X felony for which 15 years shall be added to the term of imprisonment imposed by the court. A violation of subsection (a)(9) is a Class X felony for which 20 years shall be added to the term of imprisonment imposed by the court. A violation of subsection (a)(10) is a Class X felony for which 25 years or up to a term of natural life imprisonment shall be added to the term of imprisonment imposed by the court. An offender under the age of 18 years at the time of the commission of aggravated criminal sexual assault in violation of paragraphs (1) through (10) of subsection (a) shall be sentenced under Section 5-4.5-105 of the Unified Code of Corrections.

(2) A person who has attained the age of 18 years at

the time of the commission of the offense and who is convicted of a second or subsequent offense of aggravated criminal sexual assault, or who is convicted of the offense of aggravated criminal sexual assault after having previously been convicted of the offense of criminal sexual assault or the offense of predatory criminal sexual assault of a child, or who is convicted of the offense of aggravated criminal sexual assault after having previously been convicted under the laws of this or any other state of an offense that is substantially equivalent to the offense of criminal sexual assault, the offense of aggravated criminal sexual assault or the offense of predatory criminal sexual assault of a child, shall be sentenced to a term of natural life imprisonment. The commission of the second or subsequent offense is required to have been after the initial conviction for this paragraph (2) to apply. An offender under the age of 18 years at the time of the commission of the offense covered by this paragraph (2) shall be sentenced under Section 5-4.5-105 of the Unified Code of Corrections.

(Source: P.A. 99-69, eff. 1-1-16; 99-143, eff. 7-27-15; 99-642, eff. 7-28-16.)

(720 ILCS 5/11-1.40) (was 720 ILCS 5/12-14.1)
Sec. 11-1.40. Predatory criminal sexual assault of a child.
(a) A person commits predatory criminal sexual assault of a child if that person is 17 years of age or older, and commits an act of contact, however slight, between the sex organ or anus of one person and the part of the body of another for the purpose of sexual gratification or arousal of the victim or the accused, or an act of sexual penetration, and:
(1) the victim is under 13 years of age; or
(2) the victim is under 13 years of age and that

person:

(A) is armed with a firearm;
(B) personally discharges a firearm during the

commission of the offense;

(C) causes great bodily harm to the victim that:
(i) results in permanent disability; or
(ii) is life threatening; or
(D) delivers (by injection, inhalation,

ingestion, transfer of possession, or any other means) any controlled substance to the victim without the victim's consent or by threat or deception, for other than medical purposes.

(b) Sentence.
(1) A person convicted of a violation of subsection

(a)(1) commits a Class X felony, for which the person shall be sentenced to a term of imprisonment of not less than 6 years and not more than 60 years. A person convicted of a violation of subsection (a)(2)(A) commits a Class X felony for which 15 years shall be added to the term of imprisonment imposed by the court. A person convicted of a violation of subsection (a)(2)(B) commits a Class X felony for which 20 years shall be added to the term of imprisonment imposed by the court. A person who has attained the age of 18 years at the time of the commission of the offense and who is convicted of a violation of subsection (a)(2)(C) commits a Class X felony for which the person shall be sentenced to a term of imprisonment of not less than 50 years or up to a term of natural life imprisonment. An offender under the age of 18 years at the time of the commission of predatory criminal sexual assault of a child in violation of subsections (a)(1), (a)(2)(A), (a)(2)(B), and (a)(2)(C) shall be sentenced under Section 5-4.5-105 of the Unified Code of Corrections.

(1.1) A person convicted of a violation of subsection

(a)(2)(D) commits a Class X felony for which the person shall be sentenced to a term of imprisonment of not less than 50 years and not more than 60 years. An offender under the age of 18 years at the time of the commission of predatory criminal sexual assault of a child in violation of subsection (a)(2)(D) shall be sentenced under Section 5-4.5-105 of the Unified Code of Corrections.

(1.2) A person who has attained the age of 18 years

at the time of the commission of the offense and convicted of predatory criminal sexual assault of a child committed against 2 or more persons regardless of whether the offenses occurred as the result of the same act or of several related or unrelated acts shall be sentenced to a term of natural life imprisonment and an offender under the age of 18 years at the time of the commission of the offense shall be sentenced under Section 5-4.5-105 of the Unified Code of Corrections.

(2) A person who has attained the age of 18 years at

the time of the commission of the offense and who is convicted of a second or subsequent offense of predatory criminal sexual assault of a child, or who is convicted of the offense of predatory criminal sexual assault of a child after having previously been convicted of the offense of criminal sexual assault or the offense of aggravated criminal sexual assault, or who is convicted of the offense of predatory criminal sexual assault of a child after having previously been convicted under the laws of this State or any other state of an offense that is substantially equivalent to the offense of predatory criminal sexual assault of a child, the offense of aggravated criminal sexual assault or the offense of criminal sexual assault, shall be sentenced to a term of natural life imprisonment. The commission of the second or subsequent offense is required to have been after the initial conviction for this paragraph (2) to apply. An offender under the age of 18 years at the time of the commission of the offense covered by this paragraph (2) shall be sentenced under Section 5-4.5-105 of the Unified Code of Corrections.

(Source: P.A. 98-370, eff. 1-1-14; 98-756, eff. 7-16-14; 98-903, eff. 8-15-14; 99-69, eff. 1-1-16.)

(720 ILCS 5/11-1.50) (was 720 ILCS 5/12-15)
Sec. 11-1.50. Criminal sexual abuse.
(a) A person commits criminal sexual abuse if that person:
(1) commits an act of sexual conduct by the use of

force or threat of force; or

(2) commits an act of sexual conduct and knows that

the victim is unable to understand the nature of the act or is unable to give knowing consent.

(b) A person commits criminal sexual abuse if that person is under 17 years of age and commits an act of sexual penetration or sexual conduct with a victim who is at least 9 years of age but under 17 years of age.
(c) A person commits criminal sexual abuse if that person commits an act of sexual penetration or sexual conduct with a victim who is at least 13 years of age but under 17 years of age and the person is less than 5 years older than the victim.
(d) Sentence. Criminal sexual abuse for a violation of subsection (b) or (c) of this Section is a Class A misdemeanor. Criminal sexual abuse for a violation of paragraph (1) or (2) of subsection (a) of this Section is a Class 4 felony. A second or subsequent conviction for a violation of subsection (a) of this Section is a Class 2 felony. For purposes of this Section it is a second or subsequent conviction if the accused has at any time been convicted under this Section or under any similar statute of this State or any other state for any offense involving sexual abuse or sexual assault that is substantially equivalent to or more serious than the sexual abuse prohibited under this Section.
(Source: P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/11-1.60) (was 720 ILCS 5/12-16)
Sec. 11-1.60. Aggravated criminal sexual abuse.
(a) A person commits aggravated criminal sexual abuse if that person commits criminal sexual abuse and any of the following aggravating circumstances exist (i) during the commission of the offense or (ii) for purposes of paragraph (7), as part of the same course of conduct as the commission of the offense:
(1) the person displays, threatens to use, or uses a

dangerous weapon or any other object fashioned or used in a manner that leads the victim, under the circumstances, reasonably to believe that the object is a dangerous weapon;

(2) the person causes bodily harm to the victim;
(3) the victim is 60 years of age or older;
(4) the victim is a person with a physical disability;
(5) the person acts in a manner that threatens or

endangers the life of the victim or any other person;

(6) the person commits the criminal sexual abuse

during the course of committing or attempting to commit any other felony; or

(7) the person delivers (by injection, inhalation,

ingestion, transfer of possession, or any other means) any controlled substance to the victim for other than medical purposes without the victim's consent or by threat or deception.

(b) A person commits aggravated criminal sexual abuse if that person commits an act of sexual conduct with a victim who is under 18 years of age and the person is a family member.
(c) A person commits aggravated criminal sexual abuse if:
(1) that person is 17 years of age or over and: (i)

commits an act of sexual conduct with a victim who is under 13 years of age; or (ii) commits an act of sexual conduct with a victim who is at least 13 years of age but under 17 years of age and the person uses force or threat of force to commit the act; or

(2) that person is under 17 years of age and: (i)

commits an act of sexual conduct with a victim who is under 9 years of age; or (ii) commits an act of sexual conduct with a victim who is at least 9 years of age but under 17 years of age and the person uses force or threat of force to commit the act.

(d) A person commits aggravated criminal sexual abuse if that person commits an act of sexual penetration or sexual conduct with a victim who is at least 13 years of age but under 17 years of age and the person is at least 5 years older than the victim.
(e) A person commits aggravated criminal sexual abuse if that person commits an act of sexual conduct with a victim who is a person with a severe or profound intellectual disability.
(f) A person commits aggravated criminal sexual abuse if that person commits an act of sexual conduct with a victim who is at least 13 years of age but under 18 years of age and the person is 17 years of age or over and holds a position of trust, authority, or supervision in relation to the victim.
(g) Sentence. Aggravated criminal sexual abuse is a Class 2 felony.
(Source: P.A. 99-143, eff. 7-27-15.)

(720 ILCS 5/11-1.70) (was 720 ILCS 5/12-17)
Sec. 11-1.70. Defenses with respect to offenses described in Sections 11-1.20 through 11-1.60.
(a) It shall be a defense to any offense under Section 11-1.20, 11-1.30, 11-1.40, 11-1.50, or 11-1.60 of this Code where force or threat of force is an element of the offense that the victim consented. "Consent" means a freely given agreement to the act of sexual penetration or sexual conduct in question. Lack of verbal or physical resistance or submission by the victim resulting from the use of force or threat of force by the accused shall not constitute consent. The manner of dress of the victim at the time of the offense shall not constitute consent.
(b) It shall be a defense under subsection (b) and subsection (c) of Section 11-1.50 and subsection (d) of Section 11-1.60 of this Code that the accused reasonably believed the person to be 17 years of age or over.
(c) A person who initially consents to sexual penetration or sexual conduct is not deemed to have consented to any sexual penetration or sexual conduct that occurs after he or she withdraws consent during the course of that sexual penetration or sexual conduct.
(Source: P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/11-1.80) (was 720 ILCS 5/12-18.1)
Sec. 11-1.80. Civil Liability.
(a) If any person has been convicted of any offense defined in Section 11-1.20, 11-1.30, 11-1.40, 11-1.50, 11-1.60, 12-13, 12-14, 12-14.1, 12-15, or 12-16 of this Act, a victim of such offense has a cause of action for damages against any person or entity who, by the manufacture, production, or wholesale distribution of any obscene material which was possessed or viewed by the person convicted of the offense, proximately caused such person, through his or her reading or viewing of the obscene material, to commit the violation of Section 11-1.20, 11-1.30, 11-1.40, 11-1.50, 11-1.60, 12-13, 12-14, 12-14.1, 12-15, or 12-16. No victim may recover in any such action unless he or she proves by a preponderance of the evidence that: (1) the reading or viewing of the specific obscene material manufactured, produced, or distributed wholesale by the defendant proximately caused the person convicted of the violation of Section 11-1.20, 11-1.30, 11-1.40, 11-1.50, 11-1.60, 12-13, 12-14, 12-14.1, 12-15, or 12-16 to commit such violation and (2) the defendant knew or had reason to know that the manufacture, production, or wholesale distribution of such material was likely to cause a violation of an offense substantially of the type enumerated.
(b) The manufacturer, producer or wholesale distributor shall be liable to the victim for:
(1) actual damages incurred by the victim, including

medical costs;

(2) court costs and reasonable attorneys fees;
(3) infliction of emotional distress;
(4) pain and suffering; and
(5) loss of consortium.
(c) Every action under this Section shall be commenced within 3 years after the conviction of the defendant for a violation of Section 11-1.20, 11-1.30, 11-1.40, 11-1.50, 11-1.60, 12-13, 12-14, 12-15 or 12-16 of this Code. However, if the victim was under the age of 18 years at the time of the conviction of the defendant for a violation of Section 11-1.20, 11-1.30, 11-1.40, 11-1.50, 11-1.60, 12-13, 12-14, 12-14.1, 12-15 or 12-16 of this Code, an action under this Section shall be commenced within 3 years after the victim attains the age of 18 years.
(d) For the purposes of this Section:
(1) "obscene" has the meaning ascribed to it in

subsection (b) of Section 11-20 of this Code;

(2) "wholesale distributor" means any individual,

partnership, corporation, association, or other legal entity which stands between the manufacturer and the retail seller in purchases, consignments, contracts for sale or rental of the obscene material;

(3) "producer" means any individual, partnership,

corporation, association, or other legal entity which finances or supervises, to any extent, the production or making of obscene material;

(4) "manufacturer" means any individual, partnership,

corporation, association, or other legal entity which manufacturers, assembles or produces obscene material.

(Source: P.A. 96-1551, Article 2, Section 5, eff. 7-1-11; 96-1551, Article 2, Section 1035, eff. 7-1-11; 97-1109, eff. 1-1-13.)

(720 ILCS 5/11-6) (from Ch. 38, par. 11-6)
Sec. 11-6. Indecent solicitation of a child.
(a) A person of the age of 17 years and upwards commits indecent solicitation of a child if the person, with the intent that the offense of aggravated criminal sexual assault, criminal sexual assault, predatory criminal sexual assault of a child, or aggravated criminal sexual abuse be committed, knowingly solicits a child or one whom he or she believes to be a child to perform an act of sexual penetration or sexual conduct as defined in Section 11-0.1 of this Code.
(a-5) A person of the age of 17 years and upwards commits indecent solicitation of a child if the person knowingly discusses an act of sexual conduct or sexual penetration with a child or with one whom he or she believes to be a child by means of the Internet with the intent that the offense of aggravated criminal sexual assault, predatory criminal sexual assault of a child, or aggravated criminal sexual abuse be committed.
(a-6) It is not a defense to subsection (a-5) that the person did not solicit the child to perform sexual conduct or sexual penetration with the person.
(b) Definitions. As used in this Section:
"Solicit" means to command, authorize, urge, incite,

request, or advise another to perform an act by any means including, but not limited to, in person, over the phone, in writing, by computer, or by advertisement of any kind.

"Child" means a person under 17 years of age.
"Internet" has the meaning set forth in Section

16-0.1 of this Code.

"Sexual penetration" or "sexual conduct" are defined

in Section 11-0.1 of this Code.

(c) Sentence. Indecent solicitation of a child under subsection (a) is:
(1) a Class 1 felony when the act, if done, would be

predatory criminal sexual assault of a child or aggravated criminal sexual assault;

(2) a Class 2 felony when the act, if done, would be

criminal sexual assault;

(3) a Class 3 felony when the act, if done, would be

aggravated criminal sexual abuse.

Indecent solicitation of a child under subsection (a-5) is a Class 4 felony.
(Source: P.A. 96-1551, eff. 7-1-11; 97-1150, eff. 1-25-13.)

(720 ILCS 5/11-6.5)
Sec. 11-6.5. Indecent solicitation of an adult.
(a) A person commits indecent solicitation of an adult if the person knowingly:
(1) Arranges for a person 17 years of age or over to

commit an act of sexual penetration as defined in Section 11-0.1 with a person:

(i) Under the age of 13 years; or
(ii) Thirteen years of age or over but under the

age of 17 years; or

(2) Arranges for a person 17 years of age or over to

commit an act of sexual conduct as defined in Section 11-0.1 with a person:

(i) Under the age of 13 years; or
(ii) Thirteen years of age or older but under the

age of 17 years.

(b) Sentence.
(1) Violation of paragraph (a)(1)(i) is a Class X

felony.

(2) Violation of paragraph (a)(1)(ii) is a Class 1

felony.

(3) Violation of paragraph (a)(2)(i) is a Class 2

felony.

(4) Violation of paragraph (a)(2)(ii) is a Class A

misdemeanor.

(c) For the purposes of this Section, "arranges" includes but is not limited to oral or written communication and communication by telephone, computer, or other electronic means. "Computer" has the meaning ascribed to it in Section 17-0.5 of this Code.
(Source: P.A. 96-1551, eff. 7-1-11; 97-1150, eff. 1-25-13.)

(720 ILCS 5/11-6.6)
Sec. 11-6.6. Solicitation to meet a child.
(a) A person of the age of 18 or more years commits the offense of solicitation to meet a child if the person while using a computer, cellular telephone, or any other device, with the intent to meet a child or one whom he or she believes to be a child, solicits, entices, induces, or arranges with the child to meet at a location without the knowledge of the child's parent or guardian and the meeting with the child is arranged for a purpose other than a lawful purpose under Illinois law.
(b) Sentence. Solicitation to meet a child is a Class A misdemeanor. Solicitation to meet a child is a Class 4 felony when the solicitor believes he or she is 5 or more years older than the child.
(c) For purposes of this Section, "child" means any person under 17 years of age; and "computer" has the meaning ascribed to it in Section 16D-2 of this Code.
(Source: P.A. 95-983, eff. 6-1-09.)

(720 ILCS 5/11-7) (from Ch. 38, par. 11-7)
(This Section was renumbered as Section 11-35 by P.A. 96-1551.)
Sec. 11-7. (Renumbered).
(Source: P.A. 86-490. Renumbered by P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/11-8) (from Ch. 38, par. 11-8)
(This Section was renumbered as Section 11-40 by P.A. 96-1551.)
Sec. 11-8. (Renumbered).
(Source: P.A. 86-490. Renumbered by P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/11-9) (from Ch. 38, par. 11-9)
(This Section was renumbered as Section 11-30 by P.A. 96-1551.)
Sec. 11-9. (Renumbered).
(Source: P.A. 96-1098, eff. 1-1-11. Renumbered by P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/Art. 11 Subdiv. 10 heading)

(720 ILCS 5/11-9.1) (from Ch. 38, par. 11-9.1)
Sec. 11-9.1. Sexual exploitation of a child.
(a) A person commits sexual exploitation of a child if in the presence or virtual presence, or both, of a child and with knowledge that a child or one whom he or she believes to be a child would view his or her acts, that person:
(1) engages in a sexual act; or
(2) exposes his or her sex organs, anus or breast for

the purpose of sexual arousal or gratification of such person or the child or one whom he or she believes to be a child.

(a-5) A person commits sexual exploitation of a child who knowingly entices, coerces, or persuades a child to remove the child's clothing for the purpose of sexual arousal or gratification of the person or the child, or both.
(b) Definitions. As used in this Section:
"Sexual act" means masturbation, sexual conduct or sexual penetration as defined in Section 11-0.1 of this Code.
"Sex offense" means any violation of Article 11 of this Code or Section 12-5.01 of this Code.
"Child" means a person under 17 years of age.
"Virtual presence" means an environment that is created with software and presented to the user and or receiver via the Internet, in such a way that the user appears in front of the receiver on the computer monitor or screen or hand held portable electronic device, usually through a web camming program. "Virtual presence" includes primarily experiencing through sight or sound, or both, a video image that can be explored interactively at a personal computer or hand held communication device, or both.
"Webcam" means a video capturing device connected to a computer or computer network that is designed to take digital photographs or live or recorded video which allows for the live transmission to an end user over the Internet.
(c) Sentence.
(1) Sexual exploitation of a child is a Class A

misdemeanor. A second or subsequent violation of this Section or a substantially similar law of another state is a Class 4 felony.

(2) Sexual exploitation of a child is a Class 4

felony if the person has been previously convicted of a sex offense.

(3) Sexual exploitation of a child is a Class 4

felony if the victim was under 13 years of age at the time of the commission of the offense.

(4) Sexual exploitation of a child is a Class 4

felony if committed by a person 18 years of age or older who is on or within 500 feet of elementary or secondary school grounds when children are present on the grounds.

(Source: P.A. 96-1090, eff. 1-1-11; 96-1098, eff. 1-1-11; 96-1551, eff. 7-1-11; 97-333, eff. 8-12-11; 97-1150, eff. 1-25-13.)

(720 ILCS 5/11-9.1A)
Sec. 11-9.1A. Permitting sexual abuse of a child.
(a) A person responsible for a child's welfare commits permitting sexual abuse of a child if the person has actual knowledge of and permits an act of sexual abuse upon the child, or permits the child to engage in prostitution as defined in Section 11-14 of this Code.
(b) In this Section:
"Actual knowledge" includes credible allegations made by the child.
"Child" means a minor under the age of 17 years.
"Person responsible for the child's welfare" means the child's parent, step-parent, legal guardian, or other person having custody of a child, who is responsible for the child's care at the time of the alleged sexual abuse.
"Prostitution" means prostitution as defined in Section 11-14 of this Code.
"Sexual abuse" includes criminal sexual abuse or criminal sexual assault as defined in Section 11-1.20, 11-1.30, 11-1.40, 11-1.50, or 11-1.60 of this Code.
(c) This Section does not apply to a person responsible for the child's welfare who, having reason to believe that sexual abuse has occurred, makes timely and reasonable efforts to stop the sexual abuse by reporting the sexual abuse in conformance with the Abused and Neglected Child Reporting Act or by reporting the sexual abuse, or causing a report to be made, to medical or law enforcement authorities or anyone who is a mandated reporter under Section 4 of the Abused and Neglected Child Reporting Act.
(d) Whenever a law enforcement officer has reason to believe that the child or the person responsible for the child's welfare has been abused by a family or household member as defined by the Illinois Domestic Violence Act of 1986, the officer shall immediately use all reasonable means to prevent further abuse under Section 112A-30 of the Code of Criminal Procedure of 1963.
(e) An order of protection under Section 111-8 of the Code of Criminal Procedure of 1963 shall be sought in all cases where there is reason to believe that a child has been sexually abused by a family or household member. In considering appropriate available remedies, it shall be presumed that awarding physical care or custody to the abuser is not in the child's best interest.
(f) A person may not be charged with the offense of permitting sexual abuse of a child under this Section until the person who committed the offense is charged with criminal sexual assault, aggravated criminal sexual assault, predatory criminal sexual assault of a child, criminal sexual abuse, aggravated criminal sexual abuse, or prostitution.
(g) A person convicted of permitting the sexual abuse of a child is guilty of a Class 1 felony. As a condition of any sentence of supervision, probation, conditional discharge, or mandatory supervised release, any person convicted under this Section shall be ordered to undergo child sexual abuse, domestic violence, or other appropriate counseling for a specified duration with a qualified social or mental health worker.
(h) It is an affirmative defense to a charge of permitting sexual abuse of a child under this Section that the person responsible for the child's welfare had a reasonable apprehension that timely action to stop the abuse or prostitution would result in the imminent infliction of death, great bodily harm, permanent disfigurement, or permanent disability to that person or another in retaliation for reporting.
(Source: P.A. 96-1551, eff. 7-1-11; 97-1150, eff. 1-25-13.)

(720 ILCS 5/11-9.1B)
Sec. 11-9.1B. Failure to report sexual abuse of a child.
(a) For the purposes of this Section:
"Child" means any person under the age of 13.
"Sexual abuse" means any contact, however slight, between the sex organ or anus of the victim or the accused and an object or body part, including, but not limited to, the sex organ, mouth, or anus of the victim or the accused, or any intrusion, however slight, of any part of the body of the victim or the accused or of any animal or object into the sex organ or anus of the victim or the accused, including, but not limited to, cunnilingus, fellatio, or anal penetration. Evidence of emission of semen is not required to prove sexual abuse.
(b) A person over the age of 18 commits failure to report sexual abuse of a child when he or she personally observes sexual abuse, as defined by this Section, between a person who he or she knows is over the age of 18 and a person he or she knows is a child, and knowingly fails to report the sexual abuse to law enforcement.
(c) This Section does not apply to a person who makes timely and reasonable efforts to stop the sexual abuse by reporting the sexual abuse in conformance with the Abused and Neglected Child Reporting Act or by reporting the sexual abuse or causing a report to be made, to medical or law enforcement authorities or anyone who is a mandated reporter under Section 4 of the Abused and Neglected Child Reporting Act.
(d) A person may not be charged with the offense of failure to report sexual abuse of a child under this Section until the person who committed the offense is charged with criminal sexual assault, aggravated criminal sexual assault, predatory criminal sexual assault of a child, criminal sexual abuse, or aggravated criminal sexual abuse.
(e) It is an affirmative defense to a charge of failure to report sexual abuse of a child under this Section that the person who personally observed the sexual abuse had a reasonable apprehension that timely action to stop the abuse would result in the imminent infliction of death, great bodily harm, permanent disfigurement, or permanent disability to that person or another in retaliation for reporting.
(f) Sentence. A person who commits failure to report sexual abuse of a child is guilty of a Class A misdemeanor for the first violation and a Class 4 felony for a second or subsequent violation.
(g) Nothing in this Section shall be construed to allow prosecution of a person who personally observes the act of sexual abuse and assists with an investigation and any subsequent prosecution of the offender.
(Source: P.A. 98-370, eff. 1-1-14; 98-756, eff. 7-16-14.)

(720 ILCS 5/11-9.2)
Sec. 11-9.2. Custodial sexual misconduct.
(a) A person commits custodial sexual misconduct when: (1) he or she is an employee of a penal system and engages in sexual conduct or sexual penetration with a person who is in the custody of that penal system or (2) he or she is an employee of a treatment and detention facility and engages in sexual conduct or sexual penetration with a person who is in the custody of that treatment and detention facility.
(b) A probation or supervising officer, surveillance agent, or aftercare specialist commits custodial sexual misconduct when the probation or supervising officer, surveillance agent, or aftercare specialist engages in sexual conduct or sexual penetration with a probationer, parolee, or releasee or person serving a term of conditional release who is under the supervisory, disciplinary, or custodial authority of the officer or agent or employee so engaging in the sexual conduct or sexual penetration.
(c) Custodial sexual misconduct is a Class 3 felony.
(d) Any person convicted of violating this Section immediately shall forfeit his or her employment with a penal system, treatment and detention facility, or conditional release program.
(e) For purposes of this Section, the consent of the probationer, parolee, releasee, or inmate in custody of the penal system or person detained or civilly committed under the Sexually Violent Persons Commitment Act shall not be a defense to a prosecution under this Section. A person is deemed incapable of consent, for purposes of this Section, when he or she is a probationer, parolee, releasee, or inmate in custody of a penal system or person detained or civilly committed under the Sexually Violent Persons Commitment Act.
(f) This Section does not apply to:
(1) Any employee, probation or supervising officer,

surveillance agent, or aftercare specialist who is lawfully married to a person in custody if the marriage occurred before the date of custody.

(2) Any employee, probation or supervising officer,

surveillance agent, or aftercare specialist who has no knowledge, and would have no reason to believe, that the person with whom he or she engaged in custodial sexual misconduct was a person in custody.

(g) In this Section:
(0.5) "Aftercare specialist" means any person

employed by the Department of Juvenile Justice to supervise and facilitate services for persons placed on aftercare release.

(1) "Custody" means:
(i) pretrial incarceration or detention;
(ii) incarceration or detention under a sentence

or commitment to a State or local penal institution;

(iii) parole, aftercare release, or mandatory

supervised release;

(iv) electronic monitoring or home detention;
(v) probation;
(vi) detention or civil commitment either in

secure care or in the community under the Sexually Violent Persons Commitment Act.

(2) "Penal system" means any system which includes

institutions as defined in Section 2-14 of this Code or a county shelter care or detention home established under Section 1 of the County Shelter Care and Detention Home Act.

(2.1) "Treatment and detention facility" means any

Department of Human Services facility established for the detention or civil commitment of persons under the Sexually Violent Persons Commitment Act.

(2.2) "Conditional release" means a program of

treatment and services, vocational services, and alcohol or other drug abuse treatment provided to any person civilly committed and conditionally released to the community under the Sexually Violent Persons Commitment Act;

(3) "Employee" means:
(i) an employee of any governmental agency of

this State or any county or municipal corporation that has by statute, ordinance, or court order the responsibility for the care, control, or supervision of pretrial or sentenced persons in a penal system or persons detained or civilly committed under the Sexually Violent Persons Commitment Act;

(ii) a contractual employee of a penal system as

defined in paragraph (g)(2) of this Section who works in a penal institution as defined in Section 2-14 of this Code;

(iii) a contractual employee of a "treatment and

detention facility" as defined in paragraph (g)(2.1) of this Code or a contractual employee of the Department of Human Services who provides supervision of persons serving a term of conditional release as defined in paragraph (g)(2.2) of this Code.

(4) "Sexual conduct" or "sexual penetration" means

any act of sexual conduct or sexual penetration as defined in Section 11-0.1 of this Code.

(5) "Probation officer" means any person employed in

a probation or court services department as defined in Section 9b of the Probation and Probation Officers Act.

(6) "Supervising officer" means any person employed

to supervise persons placed on parole or mandatory supervised release with the duties described in Section 3-14-2 of the Unified Code of Corrections.

(7) "Surveillance agent" means any person employed or

contracted to supervise persons placed on conditional release in the community under the Sexually Violent Persons Commitment Act.

(Source: P.A. 100-431, eff. 8-25-17.)

(720 ILCS 5/11-9.3)
Sec. 11-9.3. Presence within school zone by child sex offenders prohibited; approaching, contacting, residing with, or communicating with a child within certain places by child sex offenders prohibited.
(a) It is unlawful for a child sex offender to knowingly be present in any school building, on real property comprising any school, or in any conveyance owned, leased, or contracted by a school to transport students to or from school or a school related activity when persons under the age of 18 are present in the building, on the grounds or in the conveyance, unless the offender is a parent or guardian of a student attending the school and the parent or guardian is: (i) attending a conference at the school with school personnel to discuss the progress of his or her child academically or socially, (ii) participating in child review conferences in which evaluation and placement decisions may be made with respect to his or her child regarding special education services, or (iii) attending conferences to discuss other student issues concerning his or her child such as retention and promotion and notifies the principal of the school of his or her presence at the school or unless the offender has permission to be present from the superintendent or the school board or in the case of a private school from the principal. In the case of a public school, if permission is granted, the superintendent or school board president must inform the principal of the school where the sex offender will be present. Notification includes the nature of the sex offender's visit and the hours in which the sex offender will be present in the school. The sex offender is responsible for notifying the principal's office when he or she arrives on school property and when he or she departs from school property. If the sex offender is to be present in the vicinity of children, the sex offender has the duty to remain under the direct supervision of a school official.
(a-5) It is unlawful for a child sex offender to knowingly be present within 100 feet of a site posted as a pick-up or discharge stop for a conveyance owned, leased, or contracted by a school to transport students to or from school or a school related activity when one or more persons under the age of 18 are present at the site.
(a-10) It is unlawful for a child sex offender to knowingly be present in any public park building, a playground or recreation area within any publicly accessible privately owned building, or on real property comprising any public park when persons under the age of 18 are present in the building or on the grounds and to approach, contact, or communicate with a child under 18 years of age, unless the offender is a parent or guardian of a person under 18 years of age present in the building or on the grounds.
(b) It is unlawful for a child sex offender to knowingly loiter within 500 feet of a school building or real property comprising any school while persons under the age of 18 are present in the building or on the grounds, unless the offender is a parent or guardian of a student attending the school and the parent or guardian is: (i) attending a conference at the school with school personnel to discuss the progress of his or her child academically or socially, (ii) participating in child review conferences in which evaluation and placement decisions may be made with respect to his or her child regarding special education services, or (iii) attending conferences to discuss other student issues concerning his or her child such as retention and promotion and notifies the principal of the school of his or her presence at the school or has permission to be present from the superintendent or the school board or in the case of a private school from the principal. In the case of a public school, if permission is granted, the superintendent or school board president must inform the principal of the school where the sex offender will be present. Notification includes the nature of the sex offender's visit and the hours in which the sex offender will be present in the school. The sex offender is responsible for notifying the principal's office when he or she arrives on school property and when he or she departs from school property. If the sex offender is to be present in the vicinity of children, the sex offender has the duty to remain under the direct supervision of a school official.
(b-2) It is unlawful for a child sex offender to knowingly loiter on a public way within 500 feet of a public park building or real property comprising any public park while persons under the age of 18 are present in the building or on the grounds and to approach, contact, or communicate with a child under 18 years of age, unless the offender is a parent or guardian of a person under 18 years of age present in the building or on the grounds.
(b-5) It is unlawful for a child sex offender to knowingly reside within 500 feet of a school building or the real property comprising any school that persons under the age of 18 attend. Nothing in this subsection (b-5) prohibits a child sex offender from residing within 500 feet of a school building or the real property comprising any school that persons under 18 attend if the property is owned by the child sex offender and was purchased before July 7, 2000 (the effective date of Public Act 91-911).
(b-10) It is unlawful for a child sex offender to knowingly reside within 500 feet of a playground, child care institution, day care center, part day child care facility, day care home, group day care home, or a facility providing programs or services exclusively directed toward persons under 18 years of age. Nothing in this subsection (b-10) prohibits a child sex offender from residing within 500 feet of a playground or a facility providing programs or services exclusively directed toward persons under 18 years of age if the property is owned by the child sex offender and was purchased before July 7, 2000. Nothing in this subsection (b-10) prohibits a child sex offender from residing within 500 feet of a child care institution, day care center, or part day child care facility if the property is owned by the child sex offender and was purchased before June 26, 2006. Nothing in this subsection (b-10) prohibits a child sex offender from residing within 500 feet of a day care home or group day care home if the property is owned by the child sex offender and was purchased before August 14, 2008 (the effective date of Public Act 95-821).
(b-15) It is unlawful for a child sex offender to knowingly reside within 500 feet of the victim of the sex offense. Nothing in this subsection (b-15) prohibits a child sex offender from residing within 500 feet of the victim if the property in which the child sex offender resides is owned by the child sex offender and was purchased before August 22, 2002.
This subsection (b-15) does not apply if the victim of the sex offense is 21 years of age or older.
(b-20) It is unlawful for a child sex offender to knowingly communicate, other than for a lawful purpose under Illinois law, using the Internet or any other digital media, with a person under 18 years of age or with a person whom he or she believes to be a person under 18 years of age, unless the offender is a parent or guardian of the person under 18 years of age.
(c) It is unlawful for a child sex offender to knowingly operate, manage, be employed by, volunteer at, be associated with, or knowingly be present at any: (i) facility providing programs or services exclusively directed toward persons under the age of 18; (ii) day care center; (iii) part day child care facility; (iv) child care institution; (v) school providing before and after school programs for children under 18 years of age; (vi) day care home; or (vii) group day care home. This does not prohibit a child sex offender from owning the real property upon which the programs or services are offered or upon which the day care center, part day child care facility, child care institution, or school providing before and after school programs for children under 18 years of age is located, provided the child sex offender refrains from being present on the premises for the hours during which: (1) the programs or services are being offered or (2) the day care center, part day child care facility, child care institution, or school providing before and after school programs for children under 18 years of age, day care home, or group day care home is operated.
(c-2) It is unlawful for a child sex offender to participate in a holiday event involving children under 18 years of age, including but not limited to distributing candy or other items to children on Halloween, wearing a Santa Claus costume on or preceding Christmas, being employed as a department store Santa Claus, or wearing an Easter Bunny costume on or preceding Easter. For the purposes of this subsection, child sex offender has the meaning as defined in this Section, but does not include as a sex offense under paragraph (2) of subsection (d) of this Section, the offense under subsection (c) of Section 11-1.50 of this Code. This subsection does not apply to a child sex offender who is a parent or guardian of children under 18 years of age that are present in the home and other non-familial minors are not present.
(c-5) It is unlawful for a child sex offender to knowingly operate, manage, be employed by, or be associated with any county fair when persons under the age of 18 are present.
(c-6) It is unlawful for a child sex offender who owns and resides at residential real estate to knowingly rent any residential unit within the same building in which he or she resides to a person who is the parent or guardian of a child or children under 18 years of age. This subsection shall apply only to leases or other rental arrangements entered into after January 1, 2009 (the effective date of Public Act 95-820).
(c-7) It is unlawful for a child sex offender to knowingly offer or provide any programs or services to persons under 18 years of age in his or her residence or the residence of another or in any facility for the purpose of offering or providing such programs or services, whether such programs or services are offered or provided by contract, agreement, arrangement, or on a volunteer basis.
(c-8) It is unlawful for a child sex offender to knowingly operate, whether authorized to do so or not, any of the following vehicles: (1) a vehicle which is specifically designed, constructed or modified and equipped to be used for the retail sale of food or beverages, including but not limited to an ice cream truck; (2) an authorized emergency vehicle; or (3) a rescue vehicle.
(d) Definitions. In this Section:
(1) "Child sex offender" means any person who:
(i) has been charged under Illinois law, or any

substantially similar federal law or law of another state, with a sex offense set forth in paragraph (2) of this subsection (d) or the attempt to commit an included sex offense, and the victim is a person under 18 years of age at the time of the offense; and:

(A) is convicted of such offense or an

attempt to commit such offense; or

(B) is found not guilty by reason of insanity

of such offense or an attempt to commit such offense; or

(C) is found not guilty by reason of insanity

pursuant to subsection (c) of Section 104-25 of the Code of Criminal Procedure of 1963 of such offense or an attempt to commit such offense; or

(D) is the subject of a finding not resulting

in an acquittal at a hearing conducted pursuant to subsection (a) of Section 104-25 of the Code of Criminal Procedure of 1963 for the alleged commission or attempted commission of such offense; or

(E) is found not guilty by reason of insanity

following a hearing conducted pursuant to a federal law or the law of another state substantially similar to subsection (c) of Section 104-25 of the Code of Criminal Procedure of 1963 of such offense or of the attempted commission of such offense; or

(F) is the subject of a finding not resulting

in an acquittal at a hearing conducted pursuant to a federal law or the law of another state substantially similar to subsection (a) of Section 104-25 of the Code of Criminal Procedure of 1963 for the alleged violation or attempted commission of such offense; or

(ii) is certified as a sexually dangerous person

pursuant to the Illinois Sexually Dangerous Persons Act, or any substantially similar federal law or the law of another state, when any conduct giving rise to such certification is committed or attempted against a person less than 18 years of age; or

(iii) is subject to the provisions of Section 2

of the Interstate Agreements on Sexually Dangerous Persons Act.

Convictions that result from or are connected with

the same act, or result from offenses committed at the same time, shall be counted for the purpose of this Section as one conviction. Any conviction set aside pursuant to law is not a conviction for purposes of this Section.

(2) Except as otherwise provided in paragraph (2.5),

"sex offense" means:

(i) A violation of any of the following Sections

of the Criminal Code of 1961 or the Criminal Code of 2012: 10-4 (forcible detention), 10-7 (aiding or abetting child abduction under Section 10-5(b)(10)), 10-5(b)(10) (child luring), 11-1.40 (predatory criminal sexual assault of a child), 11-6 (indecent solicitation of a child), 11-6.5 (indecent solicitation of an adult), 11-9.1 (sexual exploitation of a child), 11-9.2 (custodial sexual misconduct), 11-9.5 (sexual misconduct with a person with a disability), 11-11 (sexual relations within families), 11-14.3(a)(1) (promoting prostitution by advancing prostitution), 11-14.3(a)(2)(A) (promoting prostitution by profiting from prostitution by compelling a person to be a prostitute), 11-14.3(a)(2)(C) (promoting prostitution by profiting from prostitution by means other than as described in subparagraphs (A) and (B) of paragraph (2) of subsection (a) of Section 11-14.3), 11-14.4 (promoting juvenile prostitution), 11-18.1 (patronizing a juvenile prostitute), 11-20.1 (child pornography), 11-20.1B (aggravated child pornography), 11-21 (harmful material), 11-25 (grooming), 11-26 (traveling to meet a minor or traveling to meet a child), 12-33 (ritualized abuse of a child), 11-20 (obscenity) (when that offense was committed in any school, on real property comprising any school, in any conveyance owned, leased, or contracted by a school to transport students to or from school or a school related activity, or in a public park), 11-30 (public indecency) (when committed in a school, on real property comprising a school, in any conveyance owned, leased, or contracted by a school to transport students to or from school or a school related activity, or in a public park). An attempt to commit any of these offenses.

(ii) A violation of any of the following Sections

of the Criminal Code of 1961 or the Criminal Code of 2012, when the victim is a person under 18 years of age: 11-1.20 (criminal sexual assault), 11-1.30 (aggravated criminal sexual assault), 11-1.50 (criminal sexual abuse), 11-1.60 (aggravated criminal sexual abuse). An attempt to commit any of these offenses.

(iii) A violation of any of the following

Sections of the Criminal Code of 1961 or the Criminal Code of 2012, when the victim is a person under 18 years of age and the defendant is not a parent of the victim:

10-1 (kidnapping),
10-2 (aggravated kidnapping),
10-3 (unlawful restraint),
10-3.1 (aggravated unlawful restraint),
11-9.1(A) (permitting sexual abuse of a child).
An attempt to commit any of these offenses.
(iv) A violation of any former law of this State

substantially equivalent to any offense listed in clause (2)(i) or (2)(ii) of subsection (d) of this Section.

(2.5) For the purposes of subsections (b-5) and

(b-10) only, a sex offense means:

(i) A violation of any of the following Sections

of the Criminal Code of 1961 or the Criminal Code of 2012:

10-5(b)(10) (child luring), 10-7 (aiding or

abetting child abduction under Section 10-5(b)(10)), 11-1.40 (predatory criminal sexual assault of a child), 11-6 (indecent solicitation of a child), 11-6.5 (indecent solicitation of an adult), 11-9.2 (custodial sexual misconduct), 11-9.5 (sexual misconduct with a person with a disability), 11-11 (sexual relations within families), 11-14.3(a)(1) (promoting prostitution by advancing prostitution), 11-14.3(a)(2)(A) (promoting prostitution by profiting from prostitution by compelling a person to be a prostitute), 11-14.3(a)(2)(C) (promoting prostitution by profiting from prostitution by means other than as described in subparagraphs (A) and (B) of paragraph (2) of subsection (a) of Section 11-14.3), 11-14.4 (promoting juvenile prostitution), 11-18.1 (patronizing a juvenile prostitute), 11-20.1 (child pornography), 11-20.1B (aggravated child pornography), 11-25 (grooming), 11-26 (traveling to meet a minor or traveling to meet a child), or 12-33 (ritualized abuse of a child). An attempt to commit any of these offenses.

(ii) A violation of any of the following Sections

of the Criminal Code of 1961 or the Criminal Code of 2012, when the victim is a person under 18 years of age: 11-1.20 (criminal sexual assault), 11-1.30 (aggravated criminal sexual assault), 11-1.60 (aggravated criminal sexual abuse), and subsection (a) of Section 11-1.50 (criminal sexual abuse). An attempt to commit any of these offenses.

(iii) A violation of any of the following

Sections of the Criminal Code of 1961 or the Criminal Code of 2012, when the victim is a person under 18 years of age and the defendant is not a parent of the victim:

10-1 (kidnapping),
10-2 (aggravated kidnapping),
10-3 (unlawful restraint),
10-3.1 (aggravated unlawful restraint),
11-9.1(A) (permitting sexual abuse of a child).
An attempt to commit any of these offenses.
(iv) A violation of any former law of this State

substantially equivalent to any offense listed in this paragraph (2.5) of this subsection.

(3) A conviction for an offense of federal law or the

law of another state that is substantially equivalent to any offense listed in paragraph (2) of subsection (d) of this Section shall constitute a conviction for the purpose of this Section. A finding or adjudication as a sexually dangerous person under any federal law or law of another state that is substantially equivalent to the Sexually Dangerous Persons Act shall constitute an adjudication for the purposes of this Section.

(4) "Authorized emergency vehicle", "rescue vehicle",

and "vehicle" have the meanings ascribed to them in Sections 1-105, 1-171.8 and 1-217, respectively, of the Illinois Vehicle Code.

(5) "Child care institution" has the meaning ascribed

to it in Section 2.06 of the Child Care Act of 1969.

(6) "Day care center" has the meaning ascribed to it

in Section 2.09 of the Child Care Act of 1969.

(7) "Day care home" has the meaning ascribed to it in

Section 2.18 of the Child Care Act of 1969.

(8) "Facility providing programs or services directed

towards persons under the age of 18" means any facility providing programs or services exclusively directed towards persons under the age of 18.

(9) "Group day care home" has the meaning ascribed to

it in Section 2.20 of the Child Care Act of 1969.

(10) "Internet" has the meaning set forth in Section

16-0.1 of this Code.

(11) "Loiter" means:
(i) Standing, sitting idly, whether or not the

person is in a vehicle, or remaining in or around school or public park property.

(ii) Standing, sitting idly, whether or not the

person is in a vehicle, or remaining in or around school or public park property, for the purpose of committing or attempting to commit a sex offense.

(iii) Entering or remaining in a building in or

around school property, other than the offender's residence.

(12) "Part day child care facility" has the meaning

ascribed to it in Section 2.10 of the Child Care Act of 1969.

(13) "Playground" means a piece of land owned or

controlled by a unit of local government that is designated by the unit of local government for use solely or primarily for children's recreation.

(14) "Public park" includes a park, forest preserve,

bikeway, trail, or conservation area under the jurisdiction of the State or a unit of local government.

(15) "School" means a public or private preschool or

elementary or secondary school.

(16) "School official" means the principal, a

teacher, or any other certified employee of the school, the superintendent of schools or a member of the school board.

(e) For the purposes of this Section, the 500 feet distance shall be measured from: (1) the edge of the property of the school building or the real property comprising the school that is closest to the edge of the property of the child sex offender's residence or where he or she is loitering, and (2) the edge of the property comprising the public park building or the real property comprising the public park, playground, child care institution, day care center, part day child care facility, or facility providing programs or services exclusively directed toward persons under 18 years of age, or a victim of the sex offense who is under 21 years of age, to the edge of the child sex offender's place of residence or place where he or she is loitering.
(f) Sentence. A person who violates this Section is guilty of a Class 4 felony.
(Source: P.A. 100-428, eff. 1-1-18.)

(720 ILCS 5/11-9.4)
Sec. 11-9.4. (Repealed).
(Source: P.A. 96-1000, eff. 7-2-10. Repealed by P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/11-9.4-1)
Sec. 11-9.4-1. Sexual predator and child sex offender; presence or loitering in or near public parks prohibited.
(a) For the purposes of this Section:
"Child sex offender" has the meaning ascribed to it

in subsection (d) of Section 11-9.3 of this Code, but does not include as a sex offense under paragraph (2) of subsection (d) of Section 11-9.3, the offenses under subsections (b) and (c) of Section 11-1.50 or subsections (b) and (c) of Section 12-15 of this Code.

"Public park" includes a park, forest preserve,

bikeway, trail, or conservation area under the jurisdiction of the State or a unit of local government.

"Loiter" means:
(i) Standing, sitting idly, whether or not the

person is in a vehicle or remaining in or around public park property.

(ii) Standing, sitting idly, whether or not the

person is in a vehicle or remaining in or around public park property, for the purpose of committing or attempting to commit a sex offense.

"Sexual predator" has the meaning ascribed to it in

subsection (E) of Section 2 of the Sex Offender Registration Act.

(b) It is unlawful for a sexual predator or a child sex offender to knowingly be present in any public park building or on real property comprising any public park.
(c) It is unlawful for a sexual predator or a child sex offender to knowingly loiter on a public way within 500 feet of a public park building or real property comprising any public park. For the purposes of this subsection (c), the 500 feet distance shall be measured from the edge of the property comprising the public park building or the real property comprising the public park.
(d) Sentence. A person who violates this Section is guilty of a Class A misdemeanor, except that a second or subsequent violation is a Class 4 felony.
(Source: P.A. 96-1099, eff. 1-1-11; 97-698, eff. 1-1-13; 97-1109, eff. 1-1-13.)

(720 ILCS 5/11-9.5)
Sec. 11-9.5. Sexual misconduct with a person with a disability.
(a) Definitions. As used in this Section:
(1) "Person with a disability" means:
(i) a person diagnosed with a developmental

disability as defined in Section 1-106 of the Mental Health and Developmental Disabilities Code; or

(ii) a person diagnosed with a mental illness as

defined in Section 1-129 of the Mental Health and Developmental Disabilities Code.

(2) "State-operated facility" means:
(i) a developmental disability facility as

defined in the Mental Health and Developmental Disabilities Code; or

(ii) a mental health facility as defined in the

Mental Health and Developmental Disabilities Code.

(3) "Community agency" or "agency" means any

community entity or program providing residential mental health or developmental disabilities services that is licensed, certified, or funded by the Department of Human Services and not licensed or certified by any other human service agency of the State such as the Departments of Public Health, Healthcare and Family Services, and Children and Family Services.

(4) "Care and custody" means admission to a

State-operated facility.

(5) "Employee" means:
(i) any person employed by the Illinois

Department of Human Services;

(ii) any person employed by a community agency

providing services at the direction of the owner or operator of the agency on or off site; or

(iii) any person who is a contractual employee or

contractual agent of the Department of Human Services or the community agency. This includes but is not limited to payroll personnel, contractors, subcontractors, and volunteers.

(6) "Sexual conduct" or "sexual penetration" means

any act of sexual conduct or sexual penetration as defined in Section 11-0.1 of this Code.

(b) A person commits sexual misconduct with a person with a disability when:
(1) he or she is an employee and knowingly engages in

sexual conduct or sexual penetration with a person with a disability who is under the care and custody of the Department of Human Services at a State-operated facility; or

(2) he or she is an employee of a community agency

funded by the Department of Human Services and knowingly engages in sexual conduct or sexual penetration with a person with a disability who is in a residential program operated or supervised by a community agency.

(c) For purposes of this Section, the consent of a person with a disability in custody of the Department of Human Services residing at a State-operated facility or receiving services from a community agency shall not be a defense to a prosecution under this Section. A person is deemed incapable of consent, for purposes of this Section, when he or she is a person with a disability and is receiving services at a State-operated facility or is a person with a disability who is in a residential program operated or supervised by a community agency.
(d) This Section does not apply to:
(1) any State employee or any community agency

employee who is lawfully married to a person with a disability in custody of the Department of Human Services or receiving services from a community agency if the marriage occurred before the date of custody or the initiation of services at a community agency; or

(2) any State employee or community agency employee

who has no knowledge, and would have no reason to believe, that the person with whom he or she engaged in sexual misconduct was a person with a disability in custody of the Department of Human Services or was receiving services from a community agency.

(e) Sentence. Sexual misconduct with a person with a disability is a Class 3 felony.
(f) Any person convicted of violating this Section shall immediately forfeit his or her employment with the State or the community agency.
(Source: P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/11-11) (from Ch. 38, par. 11-11)
Sec. 11-11. Sexual Relations Within Families.
(a) A person commits sexual relations within families if he or she:
(1) Commits an act of sexual penetration as defined

in Section 11-0.1 of this Code; and

(2) The person knows that he or she is related to the

other person as follows: (i) Brother or sister, either of the whole blood or the half blood; or (ii) Father or mother, when the child, regardless of legitimacy and regardless of whether the child was of the whole blood or half-blood or was adopted, was 18 years of age or over when the act was committed; or (iii) Stepfather or stepmother, when the stepchild was 18 years of age or over when the act was committed; or (iv) Aunt or uncle, when the niece or nephew was 18 years of age or over when the act was committed; or (v) Great-aunt or great-uncle, when the grand-niece or grand-nephew was 18 years of age or over when the act was committed; or (vi) Grandparent or step-grandparent, when the grandchild or step-grandchild was 18 years of age or over when the act was committed.

(b) Sentence. Sexual relations within families is a Class 3 felony.
(Source: P.A. 96-233, eff. 1-1-10; 96-1551, eff. 7-1-11.)

(720 ILCS 5/11-12) (from Ch. 38, par. 11-12)
(This Section was renumbered as Section 11-45 by P.A. 96-1551.)
Sec. 11-12. (Renumbered).
(Source: P.A. 81-230. Renumbered by P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/11-13) (from Ch. 38, par. 11-13)
Sec. 11-13. (Repealed).
(Source: P.A. 77-2638. Repealed by P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/Art. 11 Subdiv. 15 heading)

(720 ILCS 5/11-14) (from Ch. 38, par. 11-14)
Sec. 11-14. Prostitution.
(a) Any person who knowingly performs, offers or agrees to perform any act of sexual penetration as defined in Section 11-0.1 of this Code for anything of value, or any touching or fondling of the sex organs of one person by another person, for anything of value, for the purpose of sexual arousal or gratification commits an act of prostitution.
(b) Sentence. A violation of this Section is a Class A misdemeanor.
(c) (Blank).
(c-5) It is an affirmative defense to a charge under this Section that the accused engaged in or performed prostitution as a result of being a victim of involuntary servitude or trafficking in persons as defined in Section 10-9 of this Code.
(d) Notwithstanding the foregoing, if it is determined, after a reasonable detention for investigative purposes, that a person suspected of or charged with a violation of this Section is a person under the age of 18, that person shall be immune from prosecution for a prostitution offense under this Section, and shall be subject to the temporary protective custody provisions of Sections 2-5 and 2-6 of the Juvenile Court Act of 1987. Pursuant to the provisions of Section 2-6 of the Juvenile Court Act of 1987, a law enforcement officer who takes a person under 18 years of age into custody under this Section shall immediately report an allegation of a violation of Section 10-9 of this Code to the Illinois Department of Children and Family Services State Central Register, which shall commence an initial investigation into child abuse or child neglect within 24 hours pursuant to Section 7.4 of the Abused and Neglected Child Reporting Act.
(Source: P.A. 98-164, eff. 1-1-14; 98-538, eff. 8-23-13; 98-756, eff. 7-16-14; 99-109, eff. 7-22-15.)

(720 ILCS 5/11-14.1)
Sec. 11-14.1. Solicitation of a sexual act.
(a) Any person who offers a person not his or her spouse any money, property, token, object, or article or anything of value for that person or any other person not his or her spouse to perform any act of sexual penetration as defined in Section 11-0.1 of this Code, or any touching or fondling of the sex organs of one person by another person for the purpose of sexual arousal or gratification, commits solicitation of a sexual act.
(b) Sentence. Solicitation of a sexual act is a Class A misdemeanor. Solicitation of a sexual act from a person who is under the age of 18 or who is a person with a severe or profound intellectual disability is a Class 4 felony. If the court imposes a fine under this subsection (b), it shall be collected and distributed to the Specialized Services for Survivors of Human Trafficking Fund in accordance with Section 5-9-1.21 of the Unified Code of Corrections.
(b-5) It is an affirmative defense to a charge of solicitation of a sexual act with a person who is under the age of 18 or who is a person with a severe or profound intellectual disability that the accused reasonably believed the person was of the age of 18 years or over or was not a person with a severe or profound intellectual disability at the time of the act giving rise to the charge.
(c) This Section does not apply to a person engaged in prostitution who is under 18 years of age.
(d) A person cannot be convicted under this Section if the practice of prostitution underlying the offense consists exclusively of the accused's own acts of prostitution under Section 11-14 of this Code.
(Source: P.A. 98-1013, eff. 1-1-15; 99-143, eff. 7-27-15.)

(720 ILCS 5/11-14.2)
Sec. 11-14.2. (Repealed).
(Source: P.A. 96-1464, eff. 8-20-10. Repealed by P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/11-14.3)
Sec. 11-14.3. Promoting prostitution.
(a) Any person who knowingly performs any of the following acts commits promoting prostitution:
(1) advances prostitution as defined in Section

11-0.1;

(2) profits from prostitution by:
(A) compelling a person to become a prostitute;
(B) arranging or offering to arrange a situation

in which a person may practice prostitution; or

(C) any means other than those described in

subparagraph (A) or (B), including from a person who patronizes a prostitute. This paragraph (C) does not apply to a person engaged in prostitution who is under 18 years of age. A person cannot be convicted of promoting prostitution under this paragraph (C) if the practice of prostitution underlying the offense consists exclusively of the accused's own acts of prostitution under Section 11-14 of this Code.

(b) Sentence.
(1) A violation of subdivision (a)(1) is a Class 4

felony, unless committed within 1,000 feet of real property comprising a school, in which case it is a Class 3 felony. A second or subsequent violation of subdivision (a)(1), or any combination of convictions under subdivision (a)(1), (a)(2)(A), or (a)(2)(B) and Section 11-14 (prostitution), 11-14.1 (solicitation of a sexual act), 11-14.4 (promoting juvenile prostitution), 11-15 (soliciting for a prostitute), 11-15.1 (soliciting for a juvenile prostitute), 11-16 (pandering), 11-17 (keeping a place of prostitution), 11-17.1 (keeping a place of juvenile prostitution), 11-18 (patronizing a prostitute), 11-18.1 (patronizing a juvenile prostitute), 11-19 (pimping), 11-19.1 (juvenile pimping or aggravated juvenile pimping), or 11-19.2 (exploitation of a child), is a Class 3 felony.

(2) A violation of subdivision (a)(2)(A) or (a)(2)(B)

is a Class 4 felony, unless committed within 1,000 feet of real property comprising a school, in which case it is a Class 3 felony.

(3) A violation of subdivision (a)(2)(C) is a Class 4

felony, unless committed within 1,000 feet of real property comprising a school, in which case it is a Class 3 felony. A second or subsequent violation of subdivision (a)(2)(C), or any combination of convictions under subdivision (a)(2)(C) and subdivision (a)(1), (a)(2)(A), or (a)(2)(B) of this Section (promoting prostitution), 11-14 (prostitution), 11-14.1 (solicitation of a sexual act), 11-14.4 (promoting juvenile prostitution), 11-15 (soliciting for a prostitute), 11-15.1 (soliciting for a juvenile prostitute), 11-16 (pandering), 11-17 (keeping a place of prostitution), 11-17.1 (keeping a place of juvenile prostitution), 11-18 (patronizing a prostitute), 11-18.1 (patronizing a juvenile prostitute), 11-19 (pimping), 11-19.1 (juvenile pimping or aggravated juvenile pimping), or 11-19.2 (exploitation of a child), is a Class 3 felony.

If the court imposes a fine under this subsection (b), it shall be collected and distributed to the Specialized Services for Survivors of Human Trafficking Fund in accordance with Section 5-9-1.21 of the Unified Code of Corrections.
(Source: P.A. 98-1013, eff. 1-1-15.)

(720 ILCS 5/11-14.4)
Sec. 11-14.4. Promoting juvenile prostitution.
(a) Any person who knowingly performs any of the following acts commits promoting juvenile prostitution:
(1) advances prostitution as defined in Section

11-0.1, where the minor engaged in prostitution, or any person engaged in prostitution in the place, is under 18 years of age or is a person with a severe or profound intellectual disability at the time of the offense;

(2) profits from prostitution by any means where the

prostituted person is under 18 years of age or is a person with a severe or profound intellectual disability at the time of the offense;

(3) profits from prostitution by any means where the

prostituted person is under 13 years of age at the time of the offense;

(4) confines a child under the age of 18 or a person

with a severe or profound intellectual disability against his or her will by the infliction or threat of imminent infliction of great bodily harm or permanent disability or disfigurement or by administering to the child or the person with a severe or profound intellectual disability, without his or her consent or by threat or deception and for other than medical purposes, any alcoholic intoxicant or a drug as defined in the Illinois Controlled Substances Act or the Cannabis Control Act or methamphetamine as defined in the Methamphetamine Control and Community Protection Act and:

(A) compels the child or the person with a severe

or profound intellectual disability to engage in prostitution;

(B) arranges a situation in which the child or

the person with a severe or profound intellectual disability may practice prostitution; or

(C) profits from prostitution by the child or the

person with a severe or profound intellectual disability.

(b) For purposes of this Section, administering drugs, as defined in subdivision (a)(4), or an alcoholic intoxicant to a child under the age of 13 or a person with a severe or profound intellectual disability shall be deemed to be without consent if the administering is done without the consent of the parents or legal guardian or if the administering is performed by the parents or legal guardian for other than medical purposes.
(c) If the accused did not have a reasonable opportunity to observe the prostituted person, it is an affirmative defense to a charge of promoting juvenile prostitution, except for a charge under subdivision (a)(4), that the accused reasonably believed the person was of the age of 18 years or over or was not a person with a severe or profound intellectual disability at the time of the act giving rise to the charge.
(d) Sentence. A violation of subdivision (a)(1) is a Class 1 felony, unless committed within 1,000 feet of real property comprising a school, in which case it is a Class X felony. A violation of subdivision (a)(2) is a Class 1 felony. A violation of subdivision (a)(3) is a Class X felony. A violation of subdivision (a)(4) is a Class X felony, for which the person shall be sentenced to a term of imprisonment of not less than 6 years and not more than 60 years. A second or subsequent violation of subdivision (a)(1), (a)(2), or (a)(3), or any combination of convictions under subdivision (a)(1), (a)(2), or (a)(3) and Sections 11-14 (prostitution), 11-14.1 (solicitation of a sexual act), 11-14.3 (promoting prostitution), 11-15 (soliciting for a prostitute), 11-15.1 (soliciting for a juvenile prostitute), 11-16 (pandering), 11-17 (keeping a place of prostitution), 11-17.1 (keeping a place of juvenile prostitution), 11-18 (patronizing a prostitute), 11-18.1 (patronizing a juvenile prostitute), 11-19 (pimping), 11-19.1 (juvenile pimping or aggravated juvenile pimping), or 11-19.2 (exploitation of a child) of this Code, is a Class X felony.
(e) Forfeiture. Any person convicted of a violation of this Section that involves promoting juvenile prostitution by keeping a place of juvenile prostitution or convicted of a violation of subdivision (a)(4) is subject to the property forfeiture provisions set forth in Article 124B of the Code of Criminal Procedure of 1963.
(f) For the purposes of this Section, "prostituted person" means any person who engages in, or agrees or offers to engage in, any act of sexual penetration as defined in Section 11-0.1 of this Code for any money, property, token, object, or article or anything of value, or any touching or fondling of the sex organs of one person by another person, for any money, property, token, object, or article or anything of value, for the purpose of sexual arousal or gratification.
(Source: P.A. 99-143, eff. 7-27-15.)

(720 ILCS 5/11-15) (from Ch. 38, par. 11-15)
Sec. 11-15. (Repealed).
(Source: P.A. 96-1464, eff. 8-20-10. Repealed by P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/11-15.1) (from Ch. 38, par. 11-15.1)
Sec. 11-15.1. (Repealed).
(Source: P.A. 97-227, eff. 1-1-12. Repealed by P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/11-16) (from Ch. 38, par. 11-16)
Sec. 11-16. (Repealed).
(Source: P.A. 91-696, eff. 4-13-00. Repealed by P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/11-17) (from Ch. 38, par. 11-17)
Sec. 11-17. (Repealed).
(Source: P.A. 96-1464, eff. 8-20-10. Repealed by P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/11-17.1) (from Ch. 38, par. 11-17.1)
Sec. 11-17.1. (Repealed).
(Source: P.A. 97-227, eff. 1-1-12. Repealed by P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/11-18) (from Ch. 38, par. 11-18)
Sec. 11-18. Patronizing a prostitute.
(a) Any person who knowingly performs any of the following acts with a person not his or her spouse commits patronizing a prostitute:
(1) Engages in an act of sexual penetration as

defined in Section 11-0.1 of this Code with a prostitute; or

(2) Enters or remains in a place of prostitution with

intent to engage in an act of sexual penetration as defined in Section 11-0.1 of this Code; or

(3) Engages in any touching or fondling with a

prostitute of the sex organs of one person by the other person, with the intent to achieve sexual arousal or gratification.

(b) Sentence.
Patronizing a prostitute is a Class 4 felony, unless committed within 1,000 feet of real property comprising a school, in which case it is a Class 3 felony. A person convicted of a second or subsequent violation of this Section, or of any combination of such number of convictions under this Section and Sections 11-14 (prostitution), 11-14.1 (solicitation of a sexual act), 11-14.3 (promoting prostitution), 11-14.4 (promoting juvenile prostitution), 11-15 (soliciting for a prostitute), 11-15.1 (soliciting for a juvenile prostitute), 11-16 (pandering), 11-17 (keeping a place of prostitution), 11-17.1 (keeping a place of juvenile prostitution), 11-18.1 (patronizing a juvenile prostitute), 11-19 (pimping), 11-19.1 (juvenile pimping or aggravated juvenile pimping), or 11-19.2 (exploitation of a child) of this Code, is guilty of a Class 3 felony. If the court imposes a fine under this subsection (b), it shall be collected and distributed to the Specialized Services for Survivors of Human Trafficking Fund in accordance with Section 5-9-1.21 of the Unified Code of Corrections.
(c) (Blank).
(Source: P.A. 98-1013, eff. 1-1-15.)

(720 ILCS 5/11-18.1) (from Ch. 38, par. 11-18.1)
Sec. 11-18.1. Patronizing a minor engaged in prostitution.
(a) Any person who engages in an act of sexual penetration as defined in Section 11-0.1 of this Code with a person engaged in prostitution who is under 18 years of age or is a person with a severe or profound intellectual disability commits patronizing a minor engaged in prostitution.
(a-5) Any person who engages in any touching or fondling, with a person engaged in prostitution who either is under 18 years of age or is a person with a severe or profound intellectual disability, of the sex organs of one person by the other person, with the intent to achieve sexual arousal or gratification, commits patronizing a minor engaged in prostitution.
(b) It is an affirmative defense to the charge of patronizing a minor engaged in prostitution that the accused reasonably believed that the person was of the age of 18 years or over or was not a person with a severe or profound intellectual disability at the time of the act giving rise to the charge.
(c) Sentence. A person who commits patronizing a juvenile prostitute is guilty of a Class 3 felony, unless committed within 1,000 feet of real property comprising a school, in which case it is a Class 2 felony. A person convicted of a second or subsequent violation of this Section, or of any combination of such number of convictions under this Section and Sections 11-14 (prostitution), 11-14.1 (solicitation of a sexual act), 11-14.3 (promoting prostitution), 11-14.4 (promoting juvenile prostitution), 11-15 (soliciting for a prostitute), 11-15.1 (soliciting for a juvenile prostitute), 11-16 (pandering), 11-17 (keeping a place of prostitution), 11-17.1 (keeping a place of juvenile prostitution), 11-18 (patronizing a prostitute), 11-19 (pimping), 11-19.1 (juvenile pimping or aggravated juvenile pimping), or 11-19.2 (exploitation of a child) of this Code, is guilty of a Class 2 felony. The fact of such conviction is not an element of the offense and may not be disclosed to the jury during trial unless otherwise permitted by issues properly raised during such trial.
(Source: P.A. 99-143, eff. 7-27-15.)

(720 ILCS 5/11-19) (from Ch. 38, par. 11-19)
Sec. 11-19. (Repealed).
(Source: P.A. 96-1464, eff. 8-20-10. Repealed by P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/11-19.1) (from Ch. 38, par. 11-19.1)
Sec. 11-19.1. (Repealed).
(Source: P.A. 97-227, eff. 1-1-12. Repealed by P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/11-19.2) (from Ch. 38, par. 11-19.2)
Sec. 11-19.2. (Repealed).
(Source: P.A. 97-227, eff. 1-1-12. Repealed by P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/11-19.3)
Sec. 11-19.3. (Repealed).
(Source: P.A. 97-333, eff. 8-12-11. Repealed by P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/Art. 11 Subdiv. 20 heading)

(720 ILCS 5/11-20) (from Ch. 38, par. 11-20)
Sec. 11-20. Obscenity.
(a) Elements of the Offense. A person commits obscenity when, with knowledge of the nature or content thereof, or recklessly failing to exercise reasonable inspection which would have disclosed the nature or content thereof, he or she:
(1) Sells, delivers or provides, or offers or agrees

to sell, deliver or provide any obscene writing, picture, record or other representation or embodiment of the obscene; or

(2) Presents or directs an obscene play, dance or

other performance or participates directly in that portion thereof which makes it obscene; or

(3) Publishes, exhibits or otherwise makes available

anything obscene; or

(4) Performs an obscene act or otherwise presents an

obscene exhibition of his or her body for gain; or

(5) Creates, buys, procures or possesses obscene

matter or material with intent to disseminate it in violation of this Section, or of the penal laws or regulations of any other jurisdiction; or

(6) Advertises or otherwise promotes the sale of

material represented or held out by him or her to be obscene, whether or not it is obscene.

(b) Obscene Defined.
Any material or performance is obscene if: (1) the average person, applying contemporary adult community standards, would find that, taken as a whole, it appeals to the prurient interest; and (2) the average person, applying contemporary adult community standards, would find that it depicts or describes, in a patently offensive way, ultimate sexual acts or sadomasochistic sexual acts, whether normal or perverted, actual or simulated, or masturbation, excretory functions or lewd exhibition of the genitals; and (3) taken as a whole, it lacks serious literary, artistic, political or scientific value.
(c) Interpretation of Evidence.
Obscenity shall be judged with reference to ordinary adults, except that it shall be judged with reference to children or other specially susceptible audiences if it appears from the character of the material or the circumstances of its dissemination to be specially designed for or directed to such an audience.
Where circumstances of production, presentation, sale, dissemination, distribution, or publicity indicate that material is being commercially exploited for the sake of its prurient appeal, such evidence is probative with respect to the nature of the matter and can justify the conclusion that the matter is lacking in serious literary, artistic, political or scientific value.
In any prosecution for an offense under this Section evidence shall be admissible to show:
(1) The character of the audience for which the

material was designed or to which it was directed;

(2) What the predominant appeal of the material would

be for ordinary adults or a special audience, and what effect, if any, it would probably have on the behavior of such people;

(3) The artistic, literary, scientific, educational

or other merits of the material, or absence thereof;

(4) The degree, if any, of public acceptance of the

material in this State;

(5) Appeal to prurient interest, or absence thereof,

in advertising or other promotion of the material;

(6) Purpose of the author, creator, publisher or

disseminator.

(d) Sentence.
Obscenity is a Class A misdemeanor. A second or subsequent offense is a Class 4 felony.
(e) Permissive Inference.
The trier of fact may infer an intent to disseminate from the creation, purchase, procurement or possession of a mold, engraved plate or other embodiment of obscenity specially adapted for reproducing multiple copies, or the possession of more than 3 copies of obscene material.
(f) Affirmative Defenses.
It shall be an affirmative defense to obscenity that the dissemination:
(1) Was not for gain and was made to personal

associates other than children under 18 years of age;

(2) Was to institutions or individuals having

scientific or other special justification for possession of such material.

(g) Forfeiture of property. A person who has been convicted previously of the offense of obscenity and who is convicted of a second or subsequent offense of obscenity is subject to the property forfeiture provisions set forth in Article 124B of the Code of Criminal Procedure of 1963.
(Source: P.A. 96-712, eff. 1-1-10; 96-1551, eff. 7-1-11.)

(720 ILCS 5/11-20.1) (from Ch. 38, par. 11-20.1)
Sec. 11-20.1. Child pornography.
(a) A person commits child pornography who:
(1) films, videotapes, photographs, or otherwise

depicts or portrays by means of any similar visual medium or reproduction or depicts by computer any child whom he or she knows or reasonably should know to be under the age of 18 or any person with a severe or profound intellectual disability where such child or person with a severe or profound intellectual disability is:

(i) actually or by simulation engaged in any act

of sexual penetration or sexual conduct with any person or animal; or

(ii) actually or by simulation engaged in any act

of sexual penetration or sexual conduct involving the sex organs of the child or person with a severe or profound intellectual disability and the mouth, anus, or sex organs of another person or animal; or which involves the mouth, anus or sex organs of the child or person with a severe or profound intellectual disability and the sex organs of another person or animal; or

(iii) actually or by simulation engaged in any

act of masturbation; or

(iv) actually or by simulation portrayed as being

the object of, or otherwise engaged in, any act of lewd fondling, touching, or caressing involving another person or animal; or

(v) actually or by simulation engaged in any act

of excretion or urination within a sexual context; or

(vi) actually or by simulation portrayed or

depicted as bound, fettered, or subject to sadistic, masochistic, or sadomasochistic abuse in any sexual context; or

(vii) depicted or portrayed in any pose, posture

or setting involving a lewd exhibition of the unclothed or transparently clothed genitals, pubic area, buttocks, or, if such person is female, a fully or partially developed breast of the child or other person; or

(2) with the knowledge of the nature or content

thereof, reproduces, disseminates, offers to disseminate, exhibits or possesses with intent to disseminate any film, videotape, photograph or other similar visual reproduction or depiction by computer of any child or person with a severe or profound intellectual disability whom the person knows or reasonably should know to be under the age of 18 or to be a person with a severe or profound intellectual disability, engaged in any activity described in subparagraphs (i) through (vii) of paragraph (1) of this subsection; or

(3) with knowledge of the subject matter or theme

thereof, produces any stage play, live performance, film, videotape or other similar visual portrayal or depiction by computer which includes a child whom the person knows or reasonably should know to be under the age of 18 or a person with a severe or profound intellectual disability engaged in any activity described in subparagraphs (i) through (vii) of paragraph (1) of this subsection; or

(4) solicits, uses, persuades, induces, entices, or

coerces any child whom he or she knows or reasonably should know to be under the age of 18 or a person with a severe or profound intellectual disability to appear in any stage play, live presentation, film, videotape, photograph or other similar visual reproduction or depiction by computer in which the child or person with a severe or profound intellectual disability is or will be depicted, actually or by simulation, in any act, pose or setting described in subparagraphs (i) through (vii) of paragraph (1) of this subsection; or

(5) is a parent, step-parent, legal guardian or other

person having care or custody of a child whom the person knows or reasonably should know to be under the age of 18 or a person with a severe or profound intellectual disability and who knowingly permits, induces, promotes, or arranges for such child or person with a severe or profound intellectual disability to appear in any stage play, live performance, film, videotape, photograph or other similar visual presentation, portrayal or simulation or depiction by computer of any act or activity described in subparagraphs (i) through (vii) of paragraph (1) of this subsection; or

(6) with knowledge of the nature or content thereof,

possesses any film, videotape, photograph or other similar visual reproduction or depiction by computer of any child or person with a severe or profound intellectual disability whom the person knows or reasonably should know to be under the age of 18 or to be a person with a severe or profound intellectual disability, engaged in any activity described in subparagraphs (i) through (vii) of paragraph (1) of this subsection; or

(7) solicits, or knowingly uses, persuades, induces,

entices, or coerces, a person to provide a child under the age of 18 or a person with a severe or profound intellectual disability to appear in any videotape, photograph, film, stage play, live presentation, or other similar visual reproduction or depiction by computer in which the child or person with a severe or profound intellectual disability will be depicted, actually or by simulation, in any act, pose, or setting described in subparagraphs (i) through (vii) of paragraph (1) of this subsection.

(a-5) The possession of each individual film, videotape, photograph, or other similar visual reproduction or depiction by computer in violation of this Section constitutes a single and separate violation. This subsection (a-5) does not apply to multiple copies of the same film, videotape, photograph, or other similar visual reproduction or depiction by computer that are identical to each other.
(b)(1) It shall be an affirmative defense to a charge of child pornography that the defendant reasonably believed, under all of the circumstances, that the child was 18 years of age or older or that the person was not a person with a severe or profound intellectual disability but only where, prior to the act or acts giving rise to a prosecution under this Section, he or she took some affirmative action or made a bonafide inquiry designed to ascertain whether the child was 18 years of age or older or that the person was not a person with a severe or profound intellectual disability and his or her reliance upon the information so obtained was clearly reasonable.
(1.5) Telecommunications carriers, commercial mobile service providers, and providers of information services, including, but not limited to, Internet service providers and hosting service providers, are not liable under this Section by virtue of the transmission, storage, or caching of electronic communications or messages of others or by virtue of the provision of other related telecommunications, commercial mobile services, or information services used by others in violation of this Section.
(2) (Blank).
(3) The charge of child pornography shall not apply to the performance of official duties by law enforcement or prosecuting officers or persons employed by law enforcement or prosecuting agencies, court personnel or attorneys, nor to bonafide treatment or professional education programs conducted by licensed physicians, psychologists or social workers.
(4) If the defendant possessed more than one of the same film, videotape or visual reproduction or depiction by computer in which child pornography is depicted, then the trier of fact may infer that the defendant possessed such materials with the intent to disseminate them.
(5) The charge of child pornography does not apply to a person who does not voluntarily possess a film, videotape, or visual reproduction or depiction by computer in which child pornography is depicted. Possession is voluntary if the defendant knowingly procures or receives a film, videotape, or visual reproduction or depiction for a sufficient time to be able to terminate his or her possession.
(6) Any violation of paragraph (1), (2), (3), (4), (5), or (7) of subsection (a) that includes a child engaged in, solicited for, depicted in, or posed in any act of sexual penetration or bound, fettered, or subject to sadistic, masochistic, or sadomasochistic abuse in a sexual context shall be deemed a crime of violence.
(c) If the violation does not involve a film, videotape, or other moving depiction, a violation of paragraph (1), (4), (5), or (7) of subsection (a) is a Class 1 felony with a mandatory minimum fine of $2,000 and a maximum fine of $100,000. If the violation involves a film, videotape, or other moving depiction, a violation of paragraph (1), (4), (5), or (7) of subsection (a) is a Class X felony with a mandatory minimum fine of $2,000 and a maximum fine of $100,000. If the violation does not involve a film, videotape, or other moving depiction, a violation of paragraph (3) of subsection (a) is a Class 1 felony with a mandatory minimum fine of $1500 and a maximum fine of $100,000. If the violation involves a film, videotape, or other moving depiction, a violation of paragraph (3) of subsection (a) is a Class X felony with a mandatory minimum fine of $1500 and a maximum fine of $100,000. If the violation does not involve a film, videotape, or other moving depiction, a violation of paragraph (2) of subsection (a) is a Class 1 felony with a mandatory minimum fine of $1000 and a maximum fine of $100,000. If the violation involves a film, videotape, or other moving depiction, a violation of paragraph (2) of subsection (a) is a Class X felony with a mandatory minimum fine of $1000 and a maximum fine of $100,000. If the violation does not involve a film, videotape, or other moving depiction, a violation of paragraph (6) of subsection (a) is a Class 3 felony with a mandatory minimum fine of $1000 and a maximum fine of $100,000. If the violation involves a film, videotape, or other moving depiction, a violation of paragraph (6) of subsection (a) is a Class 2 felony with a mandatory minimum fine of $1000 and a maximum fine of $100,000.
(c-5) Where the child depicted is under the age of 13, a violation of paragraph (1), (2), (3), (4), (5), or (7) of subsection (a) is a Class X felony with a mandatory minimum fine of $2,000 and a maximum fine of $100,000. Where the child depicted is under the age of 13, a violation of paragraph (6) of subsection (a) is a Class 2 felony with a mandatory minimum fine of $1,000 and a maximum fine of $100,000. Where the child depicted is under the age of 13, a person who commits a violation of paragraph (1), (2), (3), (4), (5), or (7) of subsection (a) where the defendant has previously been convicted under the laws of this State or any other state of the offense of child pornography, aggravated child pornography, aggravated criminal sexual abuse, aggravated criminal sexual assault, predatory criminal sexual assault of a child, or any of the offenses formerly known as rape, deviate sexual assault, indecent liberties with a child, or aggravated indecent liberties with a child where the victim was under the age of 18 years or an offense that is substantially equivalent to those offenses, is guilty of a Class X felony for which the person shall be sentenced to a term of imprisonment of not less than 9 years with a mandatory minimum fine of $2,000 and a maximum fine of $100,000. Where the child depicted is under the age of 13, a person who commits a violation of paragraph (6) of subsection (a) where the defendant has previously been convicted under the laws of this State or any other state of the offense of child pornography, aggravated child pornography, aggravated criminal sexual abuse, aggravated criminal sexual assault, predatory criminal sexual assault of a child, or any of the offenses formerly known as rape, deviate sexual assault, indecent liberties with a child, or aggravated indecent liberties with a child where the victim was under the age of 18 years or an offense that is substantially equivalent to those offenses, is guilty of a Class 1 felony with a mandatory minimum fine of $1,000 and a maximum fine of $100,000. The issue of whether the child depicted is under the age of 13 is an element of the offense to be resolved by the trier of fact.
(d) If a person is convicted of a second or subsequent violation of this Section within 10 years of a prior conviction, the court shall order a presentence psychiatric examination of the person. The examiner shall report to the court whether treatment of the person is necessary.
(e) Any film, videotape, photograph or other similar visual reproduction or depiction by computer which includes a child under the age of 18 or a person with a severe or profound intellectual disability engaged in any activity described in subparagraphs (i) through (vii) or paragraph 1 of subsection (a), and any material or equipment used or intended for use in photographing, filming, printing, producing, reproducing, manufacturing, projecting, exhibiting, depiction by computer, or disseminating such material shall be seized and forfeited in the manner, method and procedure provided by Section 36-1 of this Code for the seizure and forfeiture of vessels, vehicles and aircraft.
In addition, any person convicted under this Section is subject to the property forfeiture provisions set forth in Article 124B of the Code of Criminal Procedure of 1963.
(e-5) Upon the conclusion of a case brought under this Section, the court shall seal all evidence depicting a victim or witness that is sexually explicit. The evidence may be unsealed and viewed, on a motion of the party seeking to unseal and view the evidence, only for good cause shown and in the discretion of the court. The motion must expressly set forth the purpose for viewing the material. The State's attorney and the victim, if possible, shall be provided reasonable notice of the hearing on the motion to unseal the evidence. Any person entitled to notice of a hearing under this subsection (e-5) may object to the motion.
(f) Definitions. For the purposes of this Section:
(1) "Disseminate" means (i) to sell, distribute,

exchange or transfer possession, whether with or without consideration or (ii) to make a depiction by computer available for distribution or downloading through the facilities of any telecommunications network or through any other means of transferring computer programs or data to a computer.

(2) "Produce" means to direct, promote, advertise,

publish, manufacture, issue, present or show.

(3) "Reproduce" means to make a duplication or copy.
(4) "Depict by computer" means to generate or create,

or cause to be created or generated, a computer program or data that, after being processed by a computer either alone or in conjunction with one or more computer programs, results in a visual depiction on a computer monitor, screen, or display.

(5) "Depiction by computer" means a computer program

or data that, after being processed by a computer either alone or in conjunction with one or more computer programs, results in a visual depiction on a computer monitor, screen, or display.

(6) "Computer", "computer program", and "data" have

the meanings ascribed to them in Section 16D-2 of this Code.

(7) For the purposes of this Section, "child

pornography" includes a film, videotape, photograph, or other similar visual medium or reproduction or depiction by computer that is, or appears to be, that of a person, either in part, or in total, under the age of 18 or a person with a severe or profound intellectual disability, regardless of the method by which the film, videotape, photograph, or other similar visual medium or reproduction or depiction by computer is created, adopted, or modified to appear as such. "Child pornography" also includes a film, videotape, photograph, or other similar visual medium or reproduction or depiction by computer that is advertised, promoted, presented, described, or distributed in such a manner that conveys the impression that the film, videotape, photograph, or other similar visual medium or reproduction or depiction by computer is of a person under the age of 18 or a person with a severe or profound intellectual disability.

(g) Re-enactment; findings; purposes.
(1) The General Assembly finds and declares that:
(i) Section 50-5 of Public Act 88-680, effective

January 1, 1995, contained provisions amending the child pornography statute, Section 11-20.1 of the Criminal Code of 1961. Section 50-5 also contained other provisions.

(ii) In addition, Public Act 88-680 was entitled

"AN ACT to create a Safe Neighborhoods Law". (A) Article 5 was entitled JUVENILE JUSTICE and amended the Juvenile Court Act of 1987. (B) Article 15 was entitled GANGS and amended various provisions of the Criminal Code of 1961 and the Unified Code of Corrections. (C) Article 20 was entitled ALCOHOL ABUSE and amended various provisions of the Illinois Vehicle Code. (D) Article 25 was entitled DRUG ABUSE and amended the Cannabis Control Act and the Illinois Controlled Substances Act. (E) Article 30 was entitled FIREARMS and amended the Criminal Code of 1961 and the Code of Criminal Procedure of 1963. (F) Article 35 amended the Criminal Code of 1961, the Rights of Crime Victims and Witnesses Act, and the Unified Code of Corrections. (G) Article 40 amended the Criminal Code of 1961 to increase the penalty for compelling organization membership of persons. (H) Article 45 created the Secure Residential Youth Care Facility Licensing Act and amended the State Finance Act, the Juvenile Court Act of 1987, the Unified Code of Corrections, and the Private Correctional Facility Moratorium Act. (I) Article 50 amended the WIC Vendor Management Act, the Firearm Owners Identification Card Act, the Juvenile Court Act of 1987, the Criminal Code of 1961, the Wrongs to Children Act, and the Unified Code of Corrections.

(iii) On September 22, 1998, the Third District

Appellate Court in People v. Dainty, 701 N.E. 2d 118, ruled that Public Act 88-680 violates the single subject clause of the Illinois Constitution (Article IV, Section 8 (d)) and was unconstitutional in its entirety. As of the time this amendatory Act of 1999 was prepared, People v. Dainty was still subject to appeal.

(iv) Child pornography is a vital concern to the

people of this State and the validity of future prosecutions under the child pornography statute of the Criminal Code of 1961 is in grave doubt.

(2) It is the purpose of this amendatory Act of 1999

to prevent or minimize any problems relating to prosecutions for child pornography that may result from challenges to the constitutional validity of Public Act 88-680 by re-enacting the Section relating to child pornography that was included in Public Act 88-680.

(3) This amendatory Act of 1999 re-enacts Section

11-20.1 of the Criminal Code of 1961, as it has been amended. This re-enactment is intended to remove any question as to the validity or content of that Section; it is not intended to supersede any other Public Act that amends the text of the Section as set forth in this amendatory Act of 1999. The material is shown as existing text (i.e., without underscoring) because, as of the time this amendatory Act of 1999 was prepared, People v. Dainty was subject to appeal to the Illinois Supreme Court.

(4) The re-enactment by this amendatory Act of 1999

of Section 11-20.1 of the Criminal Code of 1961 relating to child pornography that was amended by Public Act 88-680 is not intended, and shall not be construed, to imply that Public Act 88-680 is invalid or to limit or impair any legal argument concerning whether those provisions were substantially re-enacted by other Public Acts.

(Source: P.A. 98-437, eff. 1-1-14; 99-143, eff. 7-27-15.)

(720 ILCS 5/11-20.1A)
Sec. 11-20.1A. (Repealed).
(Source: P.A. 95-579, eff. 6-1-08. Repealed by P.A. 96-712, eff. 1-1-10.)

(720 ILCS 5/11-20.1B)
Sec. 11-20.1B. (Repealed).
(Source: P.A. 97-1109, eff. 1-1-13. Repealed by P.A. 97-995, eff. 1-1-13.)

(720 ILCS 5/11-20.2) (from Ch. 38, par. 11-20.2)
Sec. 11-20.2. Duty of commercial film and photographic print processors or computer technicians to report sexual depiction of children.
(a) Any commercial film and photographic print processor or computer technician who has knowledge of or observes, within the scope of his professional capacity or employment, any film, photograph, videotape, negative, slide, computer hard drive or any other magnetic or optical media which depicts a child whom the processor or computer technician knows or reasonably should know to be under the age of 18 where such child is:
(i) actually or by simulation engaged in any act of

sexual penetration or sexual conduct with any person or animal; or

(ii) actually or by simulation engaged in any act of

sexual penetration or sexual conduct involving the sex organs of the child and the mouth, anus, or sex organs of another person or animal; or which involves the mouth, anus or sex organs of the child and the sex organs of another person or animal; or

(iii) actually or by simulation engaged in any act of

masturbation; or

(iv) actually or by simulation portrayed as being the

object of, or otherwise engaged in, any act of lewd fondling, touching, or caressing involving another person or animal; or

(v) actually or by simulation engaged in any act of

excretion or urination within a sexual context; or

(vi) actually or by simulation portrayed or depicted

as bound, fettered, or subject to sadistic, masochistic, or sadomasochistic abuse in any sexual context; or

(vii) depicted or portrayed in any pose, posture or

setting involving a lewd exhibition of the unclothed or transparently clothed genitals, pubic area, buttocks, or, if such person is female, a fully or partially developed breast of the child or other person;

shall report or cause a report to be made pursuant to subsections (b) and (c) as soon as reasonably possible. Failure to make such report shall be a business offense with a fine of $1,000.
(b) Commercial film and photographic film processors shall report or cause a report to be made to the local law enforcement agency of the jurisdiction in which the image or images described in subsection (a) are discovered.
(c) Computer technicians shall report or cause the report to be made to the local law enforcement agency of the jurisdiction in which the image or images described in subsection (a) are discovered or to the Illinois Child Exploitation e-Tipline at reportchildporn@atg.state.il.us.
(d) Reports required by this Act shall include the following information: (i) name, address, and telephone number of the person filing the report; (ii) the employer of the person filing the report, if any; (iii) the name, address and telephone number of the person whose property is the subject of the report, if known; (iv) the circumstances which led to the filing of the report, including a description of the reported content.
(e) If a report is filed with the Cyber Tipline at the National Center for Missing and Exploited Children or in accordance with the requirements of 42 U.S.C. 13032, the requirements of this Act will be deemed to have been met.
(f) A computer technician or an employer caused to report child pornography under this Section is immune from any criminal, civil, or administrative liability in connection with making the report, except for willful or wanton misconduct.
(g) For the purposes of this Section, a "computer technician" is a person who installs, maintains, troubleshoots, repairs or upgrades computer hardware, software, computer networks, peripheral equipment, electronic mail systems, or provides user assistance for any of the aforementioned tasks.
(Source: P.A. 95-983, eff. 6-1-09; 96-1551, eff. 7-1-11.)

(720 ILCS 5/11-20.3)
(This Section was renumbered as Section 11-20.1B by P.A. 96-1551.)
Sec. 11-20.3. (Renumbered).
(Source: P.A. 97-227, eff. 1-1-12. Renumbered by P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/11-21) (from Ch. 38, par. 11-21)
Sec. 11-21. Harmful material.
(a) As used in this Section:
"Distribute" means to transfer possession of, whether

with or without consideration.

"Harmful to minors" means that quality of any

description or representation, in whatever form, of nudity, sexual conduct, sexual excitement, or sado-masochistic abuse, when, taken as a whole, it (i) predominately appeals to the prurient interest in sex of minors, (ii) is patently offensive to prevailing standards in the adult community in the State as a whole with respect to what is suitable material for minors, and (iii) lacks serious literary, artistic, political, or scientific value for minors.

"Knowingly" means having knowledge of the contents of

the subject matter, or recklessly failing to exercise reasonable inspection which would have disclosed the contents.

"Material" means (i) any picture, photograph,

drawing, sculpture, film, video game, computer game, video or similar visual depiction, including any such representation or image which is stored electronically, or (ii) any book, magazine, printed matter however reproduced, or recorded audio of any sort.

"Minor" means any person under the age of 18.
"Nudity" means the showing of the human male or

female genitals, pubic area or buttocks with less than a fully opaque covering, or the showing of the female breast with less than a fully opaque covering of any portion below the top of the nipple, or the depiction of covered male genitals in a discernibly turgid state.

"Sado-masochistic abuse" means flagellation or

torture by or upon a person clad in undergarments, a mask or bizarre costume, or the condition of being fettered, bound or otherwise physically restrained on the part of one clothed for sexual gratification or stimulation.

"Sexual conduct" means acts of masturbation, sexual

intercourse, or physical contact with a person's clothed or unclothed genitals, pubic area, buttocks or, if such person be a female, breast.

"Sexual excitement" means the condition of human male

or female genitals when in a state of sexual stimulation or arousal.

(b) A person is guilty of distributing harmful material to a minor when he or she:
(1) knowingly sells, lends, distributes, exhibits to,

depicts to, or gives away to a minor, knowing that the minor is under the age of 18 or failing to exercise reasonable care in ascertaining the person's true age:

(A) any material which depicts nudity, sexual

conduct or sado-masochistic abuse, or which contains explicit and detailed verbal descriptions or narrative accounts of sexual excitement, sexual conduct or sado-masochistic abuse, and which taken as a whole is harmful to minors;

(B) a motion picture, show, or other presentation

which depicts nudity, sexual conduct or sado-masochistic abuse and is harmful to minors; or

(C) an admission ticket or pass to premises where

there is exhibited or to be exhibited such a motion picture, show, or other presentation; or

(2) admits a minor to premises where there is

exhibited or to be exhibited such a motion picture, show, or other presentation, knowing that the minor is a person under the age of 18 or failing to exercise reasonable care in ascertaining the person's true age.

(c) In any prosecution arising under this Section, it is an affirmative defense:
(1) that the minor as to whom the offense is alleged

to have been committed exhibited to the accused a draft card, driver's license, birth certificate or other official or apparently official document purporting to establish that the minor was 18 years of age or older, which was relied upon by the accused;

(2) that the defendant was in a parental or

guardianship relationship with the minor or that the minor was accompanied by a parent or legal guardian;

(3) that the defendant was a bona fide school,

museum, or public library, or was a person acting in the course of his or her employment as an employee or official of such organization or retail outlet affiliated with and serving the educational purpose of such organization;

(4) that the act charged was committed in aid of

legitimate scientific or educational purposes; or

(5) that an advertisement of harmful material as

defined in this Section culminated in the sale or distribution of such harmful material to a child under circumstances where there was no personal confrontation of the child by the defendant, his or her employees, or agents, as where the order or request for such harmful material was transmitted by mail, telephone, Internet or similar means of communication, and delivery of such harmful material to the child was by mail, freight, Internet or similar means of transport, which advertisement contained the following statement, or a substantially similar statement, and that the defendant required the purchaser to certify that he or she was not under the age of 18 and that the purchaser falsely stated that he or she was not under the age of 18: "NOTICE: It is unlawful for any person under the age of 18 to purchase the matter advertised. Any person under the age of 18 that falsely states that he or she is not under the age of 18 for the purpose of obtaining the material advertised is guilty of a Class B misdemeanor under the laws of the State."

(d) The predominant appeal to prurient interest of the material shall be judged with reference to average children of the same general age of the child to whom such material was sold, lent, distributed or given, unless it appears from the nature of the matter or the circumstances of its dissemination or distribution that it is designed for specially susceptible groups, in which case the predominant appeal of the material shall be judged with reference to its intended or probable recipient group.
(e) Distribution of harmful material in violation of this Section is a Class A misdemeanor. A second or subsequent offense is a Class 4 felony.
(f) Any person under the age of 18 who falsely states, either orally or in writing, that he or she is not under the age of 18, or who presents or offers to any person any evidence of age and identity that is false or not actually his or her own with the intent of ordering, obtaining, viewing, or otherwise procuring or attempting to procure or view any harmful material is guilty of a Class B misdemeanor.
(g) A person over the age of 18 who fails to exercise reasonable care in ascertaining the true age of a minor, knowingly distributes to, or sends, or causes to be sent, or exhibits to, or offers to distribute, or exhibits any harmful material to a person that he or she believes is a minor is guilty of a Class A misdemeanor. If that person utilized a computer web camera, cellular telephone, or any other type of device to manufacture the harmful material, then each offense is a Class 4 felony.
(h) Telecommunications carriers, commercial mobile service providers, and providers of information services, including, but not limited to, Internet service providers and hosting service providers, are not liable under this Section, except for willful and wanton misconduct, by virtue of the transmission, storage, or caching of electronic communications or messages of others or by virtue of the provision of other related telecommunications, commercial mobile services, or information services used by others in violation of this Section.
(Source: P.A. 99-642, eff. 7-28-16.)

(720 ILCS 5/11-22) (from Ch. 38, par. 11-22)
Sec. 11-22. Tie-in sales of obscene publications to distributors.
Any person, firm or corporation, or any agent, officer or employee thereof, engaged in the business of distributing books, magazines, periodicals, comic books or other publications to retail dealers, who shall refuse to furnish to any retail dealer such quantity of books, magazines, periodicals, comic books or other publications as such retail dealer normally sells because the retail dealer refuses to sell, or offer for sale, any books, magazines, periodicals, comic books or other publications which are obscene, lewd, lascivious, filthy or indecent is guilty of a petty offense. Each publication sold or delivered in violation of this Act shall constitute a separate petty offense.
(Source: P.A. 77-2638.)

(720 ILCS 5/11-23)
Sec. 11-23. Posting of identifying or graphic information on a pornographic Internet site or possessing graphic information with pornographic material.
(a) A person at least 17 years of age who knowingly discloses on an adult obscenity or child pornography Internet site the name, address, telephone number, or e-mail address of a person under 17 years of age at the time of the commission of the offense or of a person at least 17 years of age without the consent of the person at least 17 years of age is guilty of posting of identifying information on a pornographic Internet site.
(a-5) Any person who knowingly places, posts, reproduces, or maintains on an adult obscenity or child pornography Internet site a photograph, video, or digital image of a person under 18 years of age that is not child pornography under Section 11-20.1, without the knowledge and consent of the person under 18 years of age, is guilty of posting of graphic information on a pornographic Internet site. This provision applies even if the person under 18 years of age is fully or properly clothed in the photograph, video, or digital image.
(a-10) Any person who knowingly places, posts, reproduces, or maintains on an adult obscenity or child pornography Internet site, or possesses with obscene or child pornographic material a photograph, video, or digital image of a person under 18 years of age in which the child is posed in a suggestive manner with the focus or concentration of the image on the child's clothed genitals, clothed pubic area, clothed buttocks area, or if the child is female, the breast exposed through transparent clothing, and the photograph, video, or digital image is not child pornography under Section 11-20.1, is guilty of posting of graphic information on a pornographic Internet site or possessing graphic information with pornographic material.
(b) Sentence. A person who violates subsection (a) of this Section is guilty of a Class 4 felony if the victim is at least 17 years of age at the time of the offense and a Class 3 felony if the victim is under 17 years of age at the time of the offense. A person who violates subsection (a-5) of this Section is guilty of a Class 4 felony. A person who violates subsection (a-10) of this Section is guilty of a Class 3 felony.
(c) Definitions. For purposes of this Section:
(1) "Adult obscenity or child pornography Internet

site" means a site on the Internet that contains material that is obscene as defined in Section 11-20 of this Code or that is child pornography as defined in Section 11-20.1 of this Code.

(2) "Internet" has the meaning set forth in Section

16-0.1 of this Code.

(Source: P.A. 96-1551, eff. 7-1-11; 97-1150, eff. 1-25-13.)

(720 ILCS 5/11-23.5)
Sec. 11-23.5. Non-consensual dissemination of private sexual images.
(a) Definitions. For the purposes of this Section:
"Computer", "computer program", and "data" have the

meanings ascribed to them in Section 17-0.5 of this Code.

"Image" includes a photograph, film, videotape,

digital recording, or other depiction or portrayal of an object, including a human body.

"Intimate parts" means the fully unclothed, partially

unclothed or transparently clothed genitals, pubic area, anus, or if the person is female, a partially or fully exposed nipple, including exposure through transparent clothing.

"Sexual act" means sexual penetration, masturbation,

or sexual activity.

"Sexual activity" means any:
(1) knowing touching or fondling by the victim or

another person or animal, either directly or through clothing, of the sex organs, anus, or breast of the victim or another person or animal for the purpose of sexual gratification or arousal; or

(2) any transfer or transmission of semen upon

any part of the clothed or unclothed body of the victim, for the purpose of sexual gratification or arousal of the victim or another; or

(3) an act of urination within a sexual context;

or

(4) any bondage, fetter, or sadism masochism; or
(5) sadomasochism abuse in any sexual context.
(b) A person commits non-consensual dissemination of private sexual images when he or she:
(1) intentionally disseminates an image of another

person:

(A) who is at least 18 years of age; and
(B) who is identifiable from the image itself or

information displayed in connection with the image; and

(C) who is engaged in a sexual act or whose

intimate parts are exposed, in whole or in part; and

(2) obtains the image under circumstances in which a

reasonable person would know or understand that the image was to remain private; and

(3) knows or should have known that the person in the

image has not consented to the dissemination.

(c) The following activities are exempt from the provisions of this Section:
(1) The intentional dissemination of an image of

another identifiable person who is engaged in a sexual act or whose intimate parts are exposed when the dissemination is made for the purpose of a criminal investigation that is otherwise lawful.

(2) The intentional dissemination of an image of

another identifiable person who is engaged in a sexual act or whose intimate parts are exposed when the dissemination is for the purpose of, or in connection with, the reporting of unlawful conduct.

(3) The intentional dissemination of an image of

another identifiable person who is engaged in a sexual act or whose intimate parts are exposed when the images involve voluntary exposure in public or commercial settings.

(4) The intentional dissemination of an image of

another identifiable person who is engaged in a sexual act or whose intimate parts are exposed when the dissemination serves a lawful public purpose.

(d) Nothing in this Section shall be construed to impose liability upon the following entities solely as a result of content or information provided by another person:
(1) an interactive computer service, as defined in 47

U.S.C. 230(f)(2);

(2) a provider of public mobile services or private

radio services, as defined in Section 13-214 of the Public Utilities Act; or

(3) a telecommunications network or broadband

provider.

(e) A person convicted under this Section is subject to the forfeiture provisions in Article 124B of the Code of Criminal Procedure of 1963.
(f) Sentence. Non-consensual dissemination of private sexual images is a Class 4 felony.
(Source: P.A. 98-1138, eff. 6-1-15.)

(720 ILCS 5/11-24)
Sec. 11-24. Child photography by sex offender.
(a) In this Section:
"Child" means a person under 18 years of age.
"Child sex offender" has the meaning ascribed to it in Section 11-0.1 of this Code.
(b) It is unlawful for a child sex offender to knowingly:
(1) conduct or operate any type of business in

which he or she photographs, videotapes, or takes a digital image of a child; or

(2) conduct or operate any type of business in

which he or she instructs or directs another person to photograph, videotape, or take a digital image of a child; or

(3) photograph, videotape, or take a digital image of

a child, or instruct or direct another person to photograph, videotape, or take a digital image of a child without the consent of the parent or guardian.

(c) Sentence. A violation of this Section is a Class 2 felony. A person who violates this Section at a playground, park facility, school, forest preserve, day care facility, or at a facility providing programs or services directed to persons under 17 years of age is guilty of a Class 1 felony.
(Source: P.A. 95-983, eff. 6-1-09; 96-1551, eff. 7-1-11.)

(720 ILCS 5/Art. 11 Subdiv. 25 heading)

(720 ILCS 5/11-25)
Sec. 11-25. Grooming.
(a) A person commits grooming when he or she knowingly uses a computer on-line service, Internet service, local bulletin board service, or any other device capable of electronic data storage or transmission to seduce, solicit, lure, or entice, or attempt to seduce, solicit, lure, or entice, a child, a child's guardian, or another person believed by the person to be a child or a child's guardian, to commit any sex offense as defined in Section 2 of the Sex Offender Registration Act, to distribute photographs depicting the sex organs of the child, or to otherwise engage in any unlawful sexual conduct with a child or with another person believed by the person to be a child. As used in this Section, "child" means a person under 17 years of age.
(b) Sentence. Grooming is a Class 4 felony.
(Source: P.A. 100-428, eff. 1-1-18.)

(720 ILCS 5/11-26)
Sec. 11-26. Traveling to meet a child.
(a) A person commits traveling to meet a child when he or she travels any distance either within this State, to this State, or from this State by any means, attempts to do so, or causes another to do so or attempt to do so for the purpose of engaging in any sex offense as defined in Section 2 of the Sex Offender Registration Act, or to otherwise engage in other unlawful sexual conduct with a child or with another person believed by the person to be a child after using a computer on-line service, Internet service, local bulletin board service, or any other device capable of electronic data storage or transmission to seduce, solicit, lure, or entice, or to attempt to seduce, solicit, lure, or entice, a child or a child's guardian, or another person believed by the person to be a child or a child's guardian, for such purpose. As used in this Section, "child" means a person under 17 years of age.
(b) Sentence. Traveling to meet a child is a Class 3 felony.
(Source: P.A. 100-428, eff. 1-1-18.)

(720 ILCS 5/11-30) (was 720 ILCS 5/11-9)
Sec. 11-30. Public indecency.
(a) Any person of the age of 17 years and upwards who performs any of the following acts in a public place commits a public indecency:
(1) An act of sexual penetration or sexual conduct; or
(2) A lewd exposure of the body done with intent to

arouse or to satisfy the sexual desire of the person.

Breast-feeding of infants is not an act of public indecency.
(b) "Public place" for purposes of this Section means any place where the conduct may reasonably be expected to be viewed by others.
(c) Sentence.
Public indecency is a Class A misdemeanor. A person convicted of a third or subsequent violation for public indecency is guilty of a Class 4 felony. Public indecency is a Class 4 felony if committed by a person 18 years of age or older who is on or within 500 feet of elementary or secondary school grounds when children are present on the grounds.
(Source: P.A. 96-1098, eff. 1-1-11; 96-1551, eff. 7-1-11.)

(720 ILCS 5/11-35) (was 720 ILCS 5/11-7)
Sec. 11-35. Adultery.
(a) A person commits adultery when he or she has sexual intercourse with another not his or her spouse, if the behavior is open and notorious, and
(1) The person is married and knows the other person involved in such intercourse is not his spouse; or
(2) The person is not married and knows that the other person involved in such intercourse is married.
A person shall be exempt from prosecution under this Section if his liability is based solely on evidence he has given in order to comply with the requirements of Section 4-1.7 of "The Illinois Public Aid Code", approved April 11, 1967, as amended.
(b) Sentence.
Adultery is a Class A misdemeanor.
(Source: P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/11-40) (was 720 ILCS 5/11-8)
Sec. 11-40. Fornication.
(a) A person commits fornication when he or she knowingly has sexual intercourse with another not his or her spouse if the behavior is open and notorious.
A person shall be exempt from prosecution under this Section if his liability is based solely on evidence he has given in order to comply with the requirements of Section 4-1.7 of "The Illinois Public Aid Code", approved April 11, 1967, as amended.
(b) Sentence.
Fornication is a Class B misdemeanor.
(Source: P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/11-45) (was 720 ILCS 5/11-12)
Sec. 11-45. Bigamy and Marrying a bigamist.
(a) Bigamy. A person commits bigamy when that person has a husband or wife and subsequently knowingly marries another.
(a-5) Marrying a bigamist. An unmarried person commits marrying a bigamist when that person knowingly marries another under circumstances known to him or her which would render the other person guilty of bigamy under the laws of this State.
(b) It shall be an affirmative defense to bigamy and marrying a bigamist that:
(1) The prior marriage was dissolved or declared

invalid; or

(2) The accused reasonably believed the prior spouse

to be dead; or

(3) The prior spouse had been continually absent for

a period of 5 years during which time the accused did not know the prior spouse to be alive; or

(4) The accused reasonably believed that he or she or

the person he or she marries was legally eligible to be married.

(c) Sentence.
Bigamy is a Class 4 felony. Marrying a bigamist is a Class A misdemeanor.
(Source: P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/Art. 12 heading)

(720 ILCS 5/Art. 12, Subdiv. 1 heading)

(720 ILCS 5/12-0.1)
Sec. 12-0.1. Definitions. In this Article, unless the context clearly requires otherwise:
"Bona fide labor dispute" means any controversy concerning wages, salaries, hours, working conditions, or benefits, including health and welfare, sick leave, insurance, and pension or retirement provisions, the making or maintaining of collective bargaining agreements, and the terms to be included in those agreements.
"Coach" means a person recognized as a coach by the sanctioning authority that conducts an athletic contest.
"Correctional institution employee" means a person employed by a penal institution.
"Emergency medical services personnel" has the meaning specified in Section 3.5 of the Emergency Medical Services (EMS) Systems Act and shall include all ambulance crew members, including drivers or pilots.
"Family or household members" include spouses, former spouses, parents, children, stepchildren, and other persons related by blood or by present or prior marriage, persons who share or formerly shared a common dwelling, persons who have or allegedly have a child in common, persons who share or allegedly share a blood relationship through a child, persons who have or have had a dating or engagement relationship, persons with disabilities and their personal assistants, and caregivers as defined in Section 12-4.4a of this Code. For purposes of this Article, neither a casual acquaintanceship nor ordinary fraternization between 2 individuals in business or social contexts shall be deemed to constitute a dating relationship.
"In the presence of a child" means in the physical presence of a child or knowing or having reason to know that a child is present and may see or hear an act constituting an offense.
"Park district employee" means a supervisor, director, instructor, or other person employed by a park district.
"Person with a physical disability" means a person who suffers from a permanent and disabling physical characteristic, resulting from disease, injury, functional disorder, or congenital condition.
"Private security officer" means a registered employee of a private security contractor agency under the Private Detective, Private Alarm, Private Security, Fingerprint Vendor, and Locksmith Act of 2004.
"Probation officer" means a person as defined in the Probation and Probation Officers Act.
"Sports official" means a person at an athletic contest who enforces the rules of the contest, such as an umpire or referee.
"Sports venue" means a publicly or privately owned sports or entertainment arena, stadium, community or convention hall, special event center, or amusement facility, or a special event center in a public park, during the 12 hours before or after the sanctioned sporting event.
"Streetgang", "streetgang member", and "criminal street gang" have the meanings ascribed to those terms in Section 10 of the Illinois Streetgang Terrorism Omnibus Prevention Act.
"Transit employee" means a driver, operator, or employee of any transportation facility or system engaged in the business of transporting the public for hire.
"Transit passenger" means a passenger of any transportation facility or system engaged in the business of transporting the public for hire, including a passenger using any area designated by a transportation facility or system as a vehicle boarding, departure, or transfer location.
"Utility worker" means any of the following:
(1) A person employed by a public utility as defined

in Section 3-105 of the Public Utilities Act.

(2) An employee of a municipally owned utility.
(3) An employee of a cable television company.
(4) An employee of an electric cooperative as defined

in Section 3-119 of the Public Utilities Act.

(5) An independent contractor or an employee of an

independent contractor working on behalf of a cable television company, public utility, municipally owned utility, or electric cooperative.

(6) An employee of a telecommunications carrier as

defined in Section 13-202 of the Public Utilities Act, or an independent contractor or an employee of an independent contractor working on behalf of a telecommunications carrier.

(7) An employee of a telephone or telecommunications

cooperative as defined in Section 13-212 of the Public Utilities Act, or an independent contractor or an employee of an independent contractor working on behalf of a telephone or telecommunications cooperative.

(Source: P.A. 99-143, eff. 7-27-15; 99-816, eff. 8-15-16.)

(720 ILCS 5/Art. 12, Subdiv. 5 heading)

(720 ILCS 5/12-1) (from Ch. 38, par. 12-1)
Sec. 12-1. Assault.
(a) A person commits an assault when, without lawful authority, he or she knowingly engages in conduct which places another in reasonable apprehension of receiving a battery.
(b) Sentence. Assault is a Class C misdemeanor.
(c) In addition to any other sentence that may be imposed, a court shall order any person convicted of assault to perform community service for not less than 30 and not more than 120 hours, if community service is available in the jurisdiction and is funded and approved by the county board of the county where the offense was committed. In addition, whenever any person is placed on supervision for an alleged offense under this Section, the supervision shall be conditioned upon the performance of the community service.
This subsection does not apply when the court imposes a sentence of incarceration.
(Source: P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/12-2) (from Ch. 38, par. 12-2)
Sec. 12-2. Aggravated assault.
(a) Offense based on location of conduct. A person commits aggravated assault when he or she commits an assault against an individual who is on or about a public way, public property, a public place of accommodation or amusement, or a sports venue.
(b) Offense based on status of victim. A person commits aggravated assault when, in committing an assault, he or she knows the individual assaulted to be any of the following:
(1) A person with a physical disability or a person

60 years of age or older and the assault is without legal justification.

(2) A teacher or school employee upon school grounds

or grounds adjacent to a school or in any part of a building used for school purposes.

(3) A park district employee upon park grounds or

grounds adjacent to a park or in any part of a building used for park purposes.

(4) A community policing volunteer, private security

officer, or utility worker:

(i) performing his or her official duties;
(ii) assaulted to prevent performance of his or

her official duties; or

(iii) assaulted in retaliation for performing his

or her official duties.

(4.1) A peace officer, fireman, emergency management

worker, or emergency medical services personnel:

(i) performing his or her official duties;
(ii) assaulted to prevent performance of his or

her official duties; or

(iii) assaulted in retaliation for performing his

or her official duties.

(5) A correctional officer or probation officer:
(i) performing his or her official duties;
(ii) assaulted to prevent performance of his or

her official duties; or

(iii) assaulted in retaliation for performing

his or her official duties.

(6) A correctional institution employee, a county

juvenile detention center employee who provides direct and continuous supervision of residents of a juvenile detention center, including a county juvenile detention center employee who supervises recreational activity for residents of a juvenile detention center, or a Department of Human Services employee, Department of Human Services officer, or employee of a subcontractor of the Department of Human Services supervising or controlling sexually dangerous persons or sexually violent persons:

(i) performing his or her official duties;
(ii) assaulted to prevent performance of his or

her official duties; or

(iii) assaulted in retaliation for performing his

or her official duties.

(7) An employee of the State of Illinois, a municipal

corporation therein, or a political subdivision thereof, performing his or her official duties.

(8) A transit employee performing his or her official

duties, or a transit passenger.

(9) A sports official or coach actively participating

in any level of athletic competition within a sports venue, on an indoor playing field or outdoor playing field, or within the immediate vicinity of such a facility or field.

(10) A person authorized to serve process under

Section 2-202 of the Code of Civil Procedure or a special process server appointed by the circuit court, while that individual is in the performance of his or her duties as a process server.

(c) Offense based on use of firearm, device, or motor vehicle. A person commits aggravated assault when, in committing an assault, he or she does any of the following:
(1) Uses a deadly weapon, an air rifle as defined in

Section 24.8-0.1 of this Act, or any device manufactured and designed to be substantially similar in appearance to a firearm, other than by discharging a firearm.

(2) Discharges a firearm, other than from a motor

vehicle.

(3) Discharges a firearm from a motor vehicle.
(4) Wears a hood, robe, or mask to conceal his or her

identity.

(5) Knowingly and without lawful justification shines

or flashes a laser gun sight or other laser device attached to a firearm, or used in concert with a firearm, so that the laser beam strikes near or in the immediate vicinity of any person.

(6) Uses a firearm, other than by discharging the

firearm, against a peace officer, community policing volunteer, fireman, private security officer, emergency management worker, emergency medical services personnel, employee of a police department, employee of a sheriff's department, or traffic control municipal employee:

(i) performing his or her official duties;
(ii) assaulted to prevent performance of his or

her official duties; or

(iii) assaulted in retaliation for performing his

or her official duties.

(7) Without justification operates a motor vehicle in

a manner which places a person, other than a person listed in subdivision (b)(4), in reasonable apprehension of being struck by the moving motor vehicle.

(8) Without justification operates a motor vehicle in

a manner which places a person listed in subdivision (b)(4), in reasonable apprehension of being struck by the moving motor vehicle.

(9) Knowingly video or audio records the offense

with the intent to disseminate the recording.

(d) Sentence. Aggravated assault as defined in subdivision (a), (b)(1), (b)(2), (b)(3), (b)(4), (b)(7), (b)(8), (b)(9), (c)(1), (c)(4), or (c)(9) is a Class A misdemeanor, except that aggravated assault as defined in subdivision (b)(4) and (b)(7) is a Class 4 felony if a Category I, Category II, or Category III weapon is used in the commission of the assault. Aggravated assault as defined in subdivision (b)(4.1), (b)(5), (b)(6), (b)(10), (c)(2), (c)(5), (c)(6), or (c)(7) is a Class 4 felony. Aggravated assault as defined in subdivision (c)(3) or (c)(8) is a Class 3 felony.
(e) For the purposes of this Section, "Category I weapon", "Category II weapon, and "Category III weapon" have the meanings ascribed to those terms in Section 33A-1 of this Code.
(Source: P.A. 98-385, eff. 1-1-14; 99-78, eff. 7-20-15; 99-143, eff. 7-27-15; 99-256, eff. 1-1-16; 99-642, eff. 7-28-16; 99-816, eff. 8-15-16.)

(720 ILCS 5/12-2.5)
(This Section was renumbered as Section 12-5.02 by P.A. 96-1551.)
Sec. 12-2.5. (Renumbered).
(Source: P.A. 88-467. Renumbered by P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/12-2.6)
(This Section was renumbered as Section 12-5.3 by P.A. 96-1551.)
Sec. 12-2.6. (Renumbered).
(Source: P.A. 94-743, eff. 5-8-06. Renumbered by P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/12-3) (from Ch. 38, par. 12-3)
Sec. 12-3. Battery.
(a) A person commits battery if he or she knowingly without legal justification by any means (1) causes bodily harm to an individual or (2) makes physical contact of an insulting or provoking nature with an individual.
(b) Sentence.
Battery is a Class A misdemeanor.
(Source: P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/12-3.05) (was 720 ILCS 5/12-4)
Sec. 12-3.05. Aggravated battery.
(a) Offense based on injury. A person commits aggravated battery when, in committing a battery, other than by the discharge of a firearm, he or she knowingly does any of the following:
(1) Causes great bodily harm or permanent disability

or disfigurement.

(2) Causes severe and permanent disability, great

bodily harm, or disfigurement by means of a caustic or flammable substance, a poisonous gas, a deadly biological or chemical contaminant or agent, a radioactive substance, or a bomb or explosive compound.

(3) Causes great bodily harm or permanent disability

or disfigurement to an individual whom the person knows to be a peace officer, community policing volunteer, fireman, private security officer, correctional institution employee, or Department of Human Services employee supervising or controlling sexually dangerous persons or sexually violent persons:

(i) performing his or her official duties;
(ii) battered to prevent performance of his or

her official duties; or

(iii) battered in retaliation for performing his

or her official duties.

(4) Causes great bodily harm or permanent disability

or disfigurement to an individual 60 years of age or older.

(5) Strangles another individual.
(b) Offense based on injury to a child or person with an intellectual disability. A person who is at least 18 years of age commits aggravated battery when, in committing a battery, he or she knowingly and without legal justification by any means:
(1) causes great bodily harm or permanent disability

or disfigurement to any child under the age of 13 years, or to any person with a severe or profound intellectual disability; or

(2) causes bodily harm or disability or disfigurement

to any child under the age of 13 years or to any person with a severe or profound intellectual disability.

(c) Offense based on location of conduct. A person commits aggravated battery when, in committing a battery, other than by the discharge of a firearm, he or she is or the person battered is on or about a public way, public property, a public place of accommodation or amusement, a sports venue, or a domestic violence shelter.
(d) Offense based on status of victim. A person commits aggravated battery when, in committing a battery, other than by discharge of a firearm, he or she knows the individual battered to be any of the following:
(1) A person 60 years of age or older.
(2) A person who is pregnant or has a physical

disability.

(3) A teacher or school employee upon school grounds

or grounds adjacent to a school or in any part of a building used for school purposes.

(4) A peace officer, community policing volunteer,

fireman, private security officer, correctional institution employee, or Department of Human Services employee supervising or controlling sexually dangerous persons or sexually violent persons:

(i) performing his or her official duties;
(ii) battered to prevent performance of his or

her official duties; or

(iii) battered in retaliation for performing his

or her official duties.

(5) A judge, emergency management worker, emergency

medical services personnel, or utility worker:

(i) performing his or her official duties;
(ii) battered to prevent performance of his or

her official duties; or

(iii) battered in retaliation for performing his

or her official duties.

(6) An officer or employee of the State of Illinois,

a unit of local government, or a school district, while performing his or her official duties.

(7) A transit employee performing his or her official

duties, or a transit passenger.

(8) A taxi driver on duty.
(9) A merchant who detains the person for an alleged

commission of retail theft under Section 16-26 of this Code and the person without legal justification by any means causes bodily harm to the merchant.

(10) A person authorized to serve process under

Section 2-202 of the Code of Civil Procedure or a special process server appointed by the circuit court while that individual is in the performance of his or her duties as a process server.

(11) A nurse while in the performance of his or her

duties as a nurse.

(e) Offense based on use of a firearm. A person commits aggravated battery when, in committing a battery, he or she knowingly does any of the following:
(1) Discharges a firearm, other than a machine gun or

a firearm equipped with a silencer, and causes any injury to another person.

(2) Discharges a firearm, other than a machine gun or

a firearm equipped with a silencer, and causes any injury to a person he or she knows to be a peace officer, community policing volunteer, person summoned by a police officer, fireman, private security officer, correctional institution employee, or emergency management worker:

(i) performing his or her official duties;
(ii) battered to prevent performance of his or

her official duties; or

(iii) battered in retaliation for performing his

or her official duties.

(3) Discharges a firearm, other than a machine gun or

a firearm equipped with a silencer, and causes any injury to a person he or she knows to be emergency medical services personnel:

(i) performing his or her official duties;
(ii) battered to prevent performance of his or

her official duties; or

(iii) battered in retaliation for performing his

or her official duties.

(4) Discharges a firearm and causes any injury to a

person he or she knows to be a teacher, a student in a school, or a school employee, and the teacher, student, or employee is upon school grounds or grounds adjacent to a school or in any part of a building used for school purposes.

(5) Discharges a machine gun or a firearm equipped

with a silencer, and causes any injury to another person.

(6) Discharges a machine gun or a firearm equipped

with a silencer, and causes any injury to a person he or she knows to be a peace officer, community policing volunteer, person summoned by a police officer, fireman, private security officer, correctional institution employee or emergency management worker:

(i) performing his or her official duties;
(ii) battered to prevent performance of his or

her official duties; or

(iii) battered in retaliation for performing his

or her official duties.

(7) Discharges a machine gun or a firearm equipped

with a silencer, and causes any injury to a person he or she knows to be emergency medical services personnel:

(i) performing his or her official duties;
(ii) battered to prevent performance of his or

her official duties; or

(iii) battered in retaliation for performing his

or her official duties.

(8) Discharges a machine gun or a firearm equipped

with a silencer, and causes any injury to a person he or she knows to be a teacher, or a student in a school, or a school employee, and the teacher, student, or employee is upon school grounds or grounds adjacent to a school or in any part of a building used for school purposes.

(f) Offense based on use of a weapon or device. A person commits aggravated battery when, in committing a battery, he or she does any of the following:
(1) Uses a deadly weapon other than by discharge of a

firearm, or uses an air rifle as defined in Section 24.8-0.1 of this Code.

(2) Wears a hood, robe, or mask to conceal his or her

identity.

(3) Knowingly and without lawful justification shines

or flashes a laser gunsight or other laser device attached to a firearm, or used in concert with a firearm, so that the laser beam strikes upon or against the person of another.

(4) Knowingly video or audio records the offense with

the intent to disseminate the recording.

(g) Offense based on certain conduct. A person commits aggravated battery when, other than by discharge of a firearm, he or she does any of the following:
(1) Violates Section 401 of the Illinois Controlled

Substances Act by unlawfully delivering a controlled substance to another and any user experiences great bodily harm or permanent disability as a result of the injection, inhalation, or ingestion of any amount of the controlled substance.

(2) Knowingly administers to an individual or causes

him or her to take, without his or her consent or by threat or deception, and for other than medical purposes, any intoxicating, poisonous, stupefying, narcotic, anesthetic, or controlled substance, or gives to another person any food containing any substance or object intended to cause physical injury if eaten.

(3) Knowingly causes or attempts to cause a

correctional institution employee or Department of Human Services employee to come into contact with blood, seminal fluid, urine, or feces by throwing, tossing, or expelling the fluid or material, and the person is an inmate of a penal institution or is a sexually dangerous person or sexually violent person in the custody of the Department of Human Services.

(h) Sentence. Unless otherwise provided, aggravated battery is a Class 3 felony.
Aggravated battery as defined in subdivision (a)(4), (d)(4), or (g)(3) is a Class 2 felony.
Aggravated battery as defined in subdivision (a)(3) or (g)(1) is a Class 1 felony.
Aggravated battery as defined in subdivision (a)(1) is a Class 1 felony when the aggravated battery was intentional and involved the infliction of torture, as defined in paragraph (14) of subsection (b) of Section 9-1 of this Code, as the infliction of or subjection to extreme physical pain, motivated by an intent to increase or prolong the pain, suffering, or agony of the victim.
Aggravated battery under subdivision (a)(5) is a Class 1 felony if:
(A) the person used or attempted to use a dangerous

instrument while committing the offense; or

(B) the person caused great bodily harm or permanent

disability or disfigurement to the other person while committing the offense; or

(C) the person has been previously convicted of a

violation of subdivision (a)(5) under the laws of this State or laws similar to subdivision (a)(5) of any other state.

Aggravated battery as defined in subdivision (e)(1) is a Class X felony.
Aggravated battery as defined in subdivision (a)(2) is a Class X felony for which a person shall be sentenced to a term of imprisonment of a minimum of 6 years and a maximum of 45 years.
Aggravated battery as defined in subdivision (e)(5) is a Class X felony for which a person shall be sentenced to a term of imprisonment of a minimum of 12 years and a maximum of 45 years.
Aggravated battery as defined in subdivision (e)(2), (e)(3), or (e)(4) is a Class X felony for which a person shall be sentenced to a term of imprisonment of a minimum of 15 years and a maximum of 60 years.
Aggravated battery as defined in subdivision (e)(6), (e)(7), or (e)(8) is a Class X felony for which a person shall be sentenced to a term of imprisonment of a minimum of 20 years and a maximum of 60 years.
Aggravated battery as defined in subdivision (b)(1) is a Class X felony, except that:
(1) if the person committed the offense while armed

with a firearm, 15 years shall be added to the term of imprisonment imposed by the court;

(2) if, during the commission of the offense, the

person personally discharged a firearm, 20 years shall be added to the term of imprisonment imposed by the court;

(3) if, during the commission of the offense, the

person personally discharged a firearm that proximately caused great bodily harm, permanent disability, permanent disfigurement, or death to another person, 25 years or up to a term of natural life shall be added to the term of imprisonment imposed by the court.

(i) Definitions. For the purposes of this Section:
"Building or other structure used to provide shelter" has the meaning ascribed to "shelter" in Section 1 of the Domestic Violence Shelters Act.
"Domestic violence" has the meaning ascribed to it in Section 103 of the Illinois Domestic Violence Act of 1986.
"Domestic violence shelter" means any building or other structure used to provide shelter or other services to victims or to the dependent children of victims of domestic violence pursuant to the Illinois Domestic Violence Act of 1986 or the Domestic Violence Shelters Act, or any place within 500 feet of such a building or other structure in the case of a person who is going to or from such a building or other structure.
"Firearm" has the meaning provided under Section 1.1 of the Firearm Owners Identification Card Act, and does not include an air rifle as defined by Section 24.8-0.1 of this Code.
"Machine gun" has the meaning ascribed to it in Section 24-1 of this Code.
"Merchant" has the meaning ascribed to it in Section 16-0.1 of this Code.
"Strangle" means intentionally impeding the normal breathing or circulation of the blood of an individual by applying pressure on the throat or neck of that individual or by blocking the nose or mouth of that individual.
(Source: P.A. 98-369, eff. 1-1-14; 98-385, eff. 1-1-14; 98-756, eff. 7-16-14; 99-143, eff. 7-27-15; 99-816, eff. 8-15-16.)

(720 ILCS 5/12-3.1) (from Ch. 38, par. 12-3.1)
Sec. 12-3.1. Battery of an unborn child; aggravated battery of an unborn child.
(a) A person commits battery of an unborn child if he or she knowingly without legal justification and by any means causes bodily harm to an unborn child.
(a-5) A person commits aggravated battery of an unborn child when, in committing a battery of an unborn child, he or she knowingly causes great bodily harm or permanent disability or disfigurement to an unborn child.
(b) For purposes of this Section, (1) "unborn child" shall mean any individual of the human species from fertilization until birth, and (2) "person" shall not include the pregnant woman whose unborn child is harmed.
(c) Sentence. Battery of an unborn child is a Class A misdemeanor. Aggravated battery of an unborn child is a Class 2 felony.
(d) This Section shall not apply to acts which cause bodily harm to an unborn child if those acts were committed during any abortion, as defined in Section 2 of the Illinois Abortion Law of 1975, as amended, to which the pregnant woman has consented. This Section shall not apply to acts which were committed pursuant to usual and customary standards of medical practice during diagnostic testing or therapeutic treatment.
(Source: P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/12-3.2) (from Ch. 38, par. 12-3.2)
Sec. 12-3.2. Domestic battery.
(a) A person commits domestic battery if he or she knowingly without legal justification by any means:
(1) causes bodily harm to any family or household

member;

(2) makes physical contact of an insulting or

provoking nature with any family or household member.

(b) Sentence. Domestic battery is a Class A misdemeanor. Domestic battery is a Class 4 felony if the defendant has any prior conviction under this Code for violation of an order of protection (Section 12-3.4 or 12-30), or any prior conviction under the law of another jurisdiction for an offense which is substantially similar. Domestic battery is a Class 4 felony if the defendant has any prior conviction under this Code for first degree murder (Section 9-1), attempt to commit first degree murder (Section 8-4), aggravated domestic battery (Section 12-3.3), aggravated battery (Section 12-3.05 or 12-4), heinous battery (Section 12-4.1), aggravated battery with a firearm (Section 12-4.2), aggravated battery with a machine gun or a firearm equipped with a silencer (Section 12-4.2-5), aggravated battery of a child (Section 12-4.3), aggravated battery of an unborn child (subsection (a-5) of Section 12-3.1, or Section 12-4.4), aggravated battery of a senior citizen (Section 12-4.6), stalking (Section 12-7.3), aggravated stalking (Section 12-7.4), criminal sexual assault (Section 11-1.20 or 12-13), aggravated criminal sexual assault (Section 11-1.30 or 12-14), kidnapping (Section 10-1), aggravated kidnapping (Section 10-2), predatory criminal sexual assault of a child (Section 11-1.40 or 12-14.1), aggravated criminal sexual abuse (Section 11-1.60 or 12-16), unlawful restraint (Section 10-3), aggravated unlawful restraint (Section 10-3.1), aggravated arson (Section 20-1.1), or aggravated discharge of a firearm (Section 24-1.2), or any prior conviction under the law of another jurisdiction for any offense that is substantially similar to the offenses listed in this Section, when any of these offenses have been committed against a family or household member. Domestic battery is a Class 4 felony if the defendant has one or 2 prior convictions under this Code for domestic battery (Section 12-3.2), or one or 2 prior convictions under the law of another jurisdiction for any offense which is substantially similar. Domestic battery is a Class 3 felony if the defendant had 3 prior convictions under this Code for domestic battery (Section 12-3.2), or 3 prior convictions under the law of another jurisdiction for any offense which is substantially similar. Domestic battery is a Class 2 felony if the defendant had 4 or more prior convictions under this Code for domestic battery (Section 12-3.2), or 4 or more prior convictions under the law of another jurisdiction for any offense which is substantially similar. In addition to any other sentencing alternatives, for any second or subsequent conviction of violating this Section, the offender shall be mandatorily sentenced to a minimum of 72 consecutive hours of imprisonment. The imprisonment shall not be subject to suspension, nor shall the person be eligible for probation in order to reduce the sentence.
(c) Domestic battery committed in the presence of a child. In addition to any other sentencing alternatives, a defendant who commits, in the presence of a child, a felony domestic battery (enhanced under subsection (b)), aggravated domestic battery (Section 12-3.3), aggravated battery (Section 12-3.05 or 12-4), unlawful restraint (Section 10-3), or aggravated unlawful restraint (Section 10-3.1) against a family or household member shall be required to serve a mandatory minimum imprisonment of 10 days or perform 300 hours of community service, or both. The defendant shall further be liable for the cost of any counseling required for the child at the discretion of the court in accordance with subsection (b) of Section 5-5-6 of the Unified Code of Corrections. For purposes of this Section, "child" means a person under 18 years of age who is the defendant's or victim's child or step-child or who is a minor child residing within or visiting the household of the defendant or victim.
(d) Upon conviction of domestic battery, the court shall advise the defendant orally or in writing, substantially as follows: "An individual convicted of domestic battery may be subject to federal criminal penalties for possessing, transporting, shipping, or receiving any firearm or ammunition in violation of the federal Gun Control Act of 1968 (18 U.S.C. 922(g)(8) and (9))." A notation shall be made in the court file that the admonition was given.
(Source: P.A. 97-1109, eff. 1-1-13; 98-187, eff. 1-1-14; 98-994, eff. 1-1-15.)

(720 ILCS 5/12-3.3)
Sec. 12-3.3. Aggravated domestic battery.
(a) A person who, in committing a domestic battery, knowingly causes great bodily harm, or permanent disability or disfigurement commits aggravated domestic battery.
(a-5) A person who, in committing a domestic battery, strangles another individual commits aggravated domestic battery. For the purposes of this subsection (a-5), "strangle" means intentionally impeding the normal breathing or circulation of the blood of an individual by applying pressure on the throat or neck of that individual or by blocking the nose or mouth of that individual.
(b) Sentence. Aggravated domestic battery is a Class 2 felony. Any order of probation or conditional discharge entered following a conviction for an offense under this Section must include, in addition to any other condition of probation or conditional discharge, a condition that the offender serve a mandatory term of imprisonment of not less than 60 consecutive days. A person convicted of a second or subsequent violation of this Section must be sentenced to a mandatory term of imprisonment of not less than 3 years and not more than 7 years or an extended term of imprisonment of not less than 7 years and not more than 14 years.
(c) Upon conviction of aggravated domestic battery, the court shall advise the defendant orally or in writing, substantially as follows: "An individual convicted of aggravated domestic battery may be subject to federal criminal penalties for possessing, transporting, shipping, or receiving any firearm or ammunition in violation of the federal Gun Control Act of 1968 (18 U.S.C. 922(g)(8) and (9))." A notation shall be made in the court file that the admonition was given.
(Source: P.A. 96-287, eff. 8-11-09; 96-363, eff. 8-13-09; 96-1000, eff. 7-2-10; 96-1551, eff. 7-1-11.)

(720 ILCS 5/12-3.4) (was 720 ILCS 5/12-30)
Sec. 12-3.4. Violation of an order of protection.
(a) A person commits violation of an order of protection if:
(1) He or she knowingly commits an act which was

prohibited by a court or fails to commit an act which was ordered by a court in violation of:

(i) a remedy in a valid order of protection

authorized under paragraphs (1), (2), (3), (14), or (14.5) of subsection (b) of Section 214 of the Illinois Domestic Violence Act of 1986,

(ii) a remedy, which is substantially similar to

the remedies authorized under paragraphs (1), (2), (3), (14) or (14.5) of subsection (b) of Section 214 of the Illinois Domestic Violence Act of 1986, in a valid order of protection, which is authorized under the laws of another state, tribe or United States territory,

(iii) any other remedy when the act constitutes a

crime against the protected parties as the term protected parties is defined in Section 112A-4 of the Code of Criminal Procedure of 1963; and

(2) Such violation occurs after the offender has been

served notice of the contents of the order, pursuant to the Illinois Domestic Violence Act of 1986 or any substantially similar statute of another state, tribe or United States territory, or otherwise has acquired actual knowledge of the contents of the order.

An order of protection issued by a state, tribal or territorial court related to domestic or family violence shall be deemed valid if the issuing court had jurisdiction over the parties and matter under the law of the state, tribe or territory. There shall be a presumption of validity where an order is certified and appears authentic on its face. For purposes of this Section, an "order of protection" may have been issued in a criminal or civil proceeding.
(a-5) Failure to provide reasonable notice and opportunity to be heard shall be an affirmative defense to any charge or process filed seeking enforcement of a foreign order of protection.
(b) Nothing in this Section shall be construed to diminish the inherent authority of the courts to enforce their lawful orders through civil or criminal contempt proceedings.
(c) The limitations placed on law enforcement liability by Section 305 of the Illinois Domestic Violence Act of 1986 apply to actions taken under this Section.
(d) Violation of an order of protection is a Class A misdemeanor. Violation of an order of protection is a Class 4 felony if the defendant has any prior conviction under this Code for domestic battery (Section 12-3.2) or violation of an order of protection (Section 12-3.4 or 12-30) or any prior conviction under the law of another jurisdiction for an offense that could be charged in this State as a domestic battery or violation of an order of protection. Violation of an order of protection is a Class 4 felony if the defendant has any prior conviction under this Code for first degree murder (Section 9-1), attempt to commit first degree murder (Section 8-4), aggravated domestic battery (Section 12-3.3), aggravated battery (Section 12-3.05 or 12-4), heinous battery (Section 12-4.1), aggravated battery with a firearm (Section 12-4.2), aggravated battery with a machine gun or a firearm equipped with a silencer (Section 12-4.2-5), aggravated battery of a child (Section 12-4.3), aggravated battery of an unborn child (subsection (a-5) of Section 12-3.1, or Section 12-4.4), aggravated battery of a senior citizen (Section 12-4.6), stalking (Section 12-7.3), aggravated stalking (Section 12-7.4), criminal sexual assault (Section 11-1.20 or 12-13), aggravated criminal sexual assault (Section 11-1.30 or 12-14), kidnapping (Section 10-1), aggravated kidnapping (Section 10-2), predatory criminal sexual assault of a child (Section 11-1.40 or 12-14.1), aggravated criminal sexual abuse (Section 11-1.60 or 12-16), unlawful restraint (Section 10-3), aggravated unlawful restraint (Section 10-3.1), aggravated arson (Section 20-1.1), aggravated discharge of a firearm (Section 24-1.2), or a violation of any former law of this State that is substantially similar to any listed offense, or any prior conviction under the law of another jurisdiction for an offense that could be charged in this State as one of the offenses listed in this Section, when any of these offenses have been committed against a family or household member as defined in Section 112A-3 of the Code of Criminal Procedure of 1963. The court shall impose a minimum penalty of 24 hours imprisonment for defendant's second or subsequent violation of any order of protection; unless the court explicitly finds that an increased penalty or such period of imprisonment would be manifestly unjust. In addition to any other penalties, the court may order the defendant to pay a fine as authorized under Section 5-9-1 of the Unified Code of Corrections or to make restitution to the victim under Section 5-5-6 of the Unified Code of Corrections. In addition to any other penalties, including those imposed by Section 5-9-1.5 of the Unified Code of Corrections, the court shall impose an additional fine of $20 as authorized by Section 5-9-1.11 of the Unified Code of Corrections upon any person convicted of or placed on supervision for a violation of this Section. The additional fine shall be imposed for each violation of this Section.
(e) (Blank).
(f) A defendant who directed the actions of a third party to violate this Section, under the principles of accountability set forth in Article 5 of this Code, is guilty of violating this Section as if the same had been personally done by the defendant, without regard to the mental state of the third party acting at the direction of the defendant.
(Source: P.A. 96-1551, Article 1, Section 5, eff. 7-1-11; 96-1551, Article 2, Section 1035, eff. 7-1-11; incorporates 97-311, eff. 8-11-11; 97-919, eff. 8-10-12; 97-1109, eff. 1-1-13.)

(720 ILCS 5/12-3.5) (was 720 ILCS 5/12-6.3)
Sec. 12-3.5. Interfering with the reporting of domestic violence.
(a) A person commits interfering with the reporting of domestic violence when, after having committed an act of domestic violence, he or she knowingly prevents or attempts to prevent the victim of or a witness to the act of domestic violence from calling a 9-1-1 emergency telephone system, obtaining medical assistance, or making a report to any law enforcement official.
(b) For the purposes of this Section:
"Domestic violence" shall have the meaning ascribed to it in Section 112A-3 of the Code of Criminal Procedure of 1963.
(c) Sentence. Interfering with the reporting of domestic violence is a Class A misdemeanor.
(Source: P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/12-3.6) (was 720 ILCS 5/45-1 and 5/45-2)
Sec. 12-3.6. Disclosing location of domestic violence victim.
(a) As used in this Section:
"Domestic violence" means attempting to cause or causing abuse of a family or household member or high-risk adult with disabilities, or attempting to cause or causing neglect or exploitation of a high-risk adult with disabilities which threatens the adult's health and safety.
"Family or household member" means a spouse, person living as a spouse, parent, or other adult person related by consanguinity or affinity, who is residing or has resided with the person committing domestic violence. "Family or household member" includes a high-risk adult with disabilities who resides with or receives care from any person who has the responsibility for a high-risk adult as a result of a family relationship or who has assumed responsibility for all or a portion of the care of an adult with disabilities voluntarily, by express or implied contract, or by court order.
"High-risk adult with disabilities" means a person aged 18 or over whose physical or mental disability impairs his or her ability to seek or obtain protection from abuse, neglect, or exploitation.
"Abuse", "exploitation", and "neglect" have the meanings ascribed to those terms in Section 103 of the Illinois Domestic Violence Act of 1986.
(b) A person commits disclosure of location of domestic violence victim when he or she publishes, disseminates or otherwise discloses the location of any domestic violence victim, without that person's authorization, knowing the disclosure will result in, or has the substantial likelihood of resulting in, the threat of bodily harm.
(c) Nothing in this Section shall apply to confidential communications between an attorney and his or her client.
(d) Sentence. Disclosure of location of domestic violence victim is a Class A misdemeanor.
(Source: P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/12-3.8)
Sec. 12-3.8. Violation of a civil no contact order.
(a) A person commits violation of a civil no contact order if:
(1) he or she knowingly commits an act which was

prohibited by a court or fails to commit an act which was ordered in violation of:

(A) a remedy of a valid civil no contact order

authorized under Section 213 of the Civil No Contact Order Act or Section 112A-14.5 of the Code of Criminal Procedure of 1963; or

(B) a remedy, which is substantially similar to

the remedies authorized under Section 213 of the Civil No Contact Order Act or Section 112A-14.5 of the Code of Criminal Procedure of 1963, or in a valid civil no contact order, which is authorized under the laws of another state, tribe, or United States territory; and

(2) the violation occurs after the offender has been

served notice of the contents of the order under the Civil No Contact Order Act, Article 112A of the Code of Criminal Procedure of 1963, or any substantially similar statute of another state, tribe, or United States territory, or otherwise has acquired actual knowledge of the contents of the order.

A civil no contact order issued by a state, tribal, or territorial court shall be deemed valid if the issuing court had jurisdiction over the parties and matter under the law of the state, tribe, or territory. There shall be a presumption of validity when an order is certified and appears authentic on its face.
(a-3) For purposes of this Section, a "civil no contact order" may have been issued in a criminal or civil proceeding.
(a-5) Failure to provide reasonable notice and opportunity to be heard shall be an affirmative defense to any charge or process filed seeking enforcement of a foreign civil no contact order.
(b) Prosecution for a violation of a civil no contact order shall not bar a concurrent prosecution for any other crime, including any crime that may have been committed at the time of the violation of the civil no contact order.
(c) Nothing in this Section shall be construed to diminish the inherent authority of the courts to enforce their lawful orders through civil or criminal contempt proceedings.
(d) A defendant who directed the actions of a third party to violate this Section, under the principles of accountability set forth in Article 5 of this Code, is guilty of violating this Section as if the same had been personally done by the defendant, without regard to the mental state of the third party acting at the direction of the defendant.
(e) Sentence. A violation of a civil no contact order is a Class A misdemeanor for a first violation, and a Class 4 felony for a second or subsequent violation.
(Source: P.A. 100-199, eff. 1-1-18.)

(720 ILCS 5/12-3.9)
Sec. 12-3.9. Violation of a stalking no contact order.
(a) A person commits violation of a stalking no contact order if:
(1) he or she knowingly commits an act which was

prohibited by a court or fails to commit an act which was ordered by a court in violation of:

(A) a remedy in a valid stalking no contact order

of protection authorized under Section 80 of the Stalking No Contact Order Act or Section 112A-14.7 of the Code of Criminal Procedure of 1963; or

(B) a remedy, which is substantially similar to

the remedies authorized under Section 80 of the Stalking No Contact Order Act or Section 112A-14.7 of the Code of Criminal Procedure of 1963, or in a valid stalking no contact order, which is authorized under the laws of another state, tribe, or United States territory; and

(2) the violation occurs after the offender has been

served notice of the contents of the order, under the Stalking No Contact Order Act, Article 112A of the Code of Criminal Procedure of 1963, or any substantially similar statute of another state, tribe, or United States territory, or otherwise has acquired actual knowledge of the contents of the order.

A stalking no contact order issued by a state, tribal, or territorial court shall be deemed valid if the issuing court had jurisdiction over the parties and matter under the law of the state, tribe, or territory. There shall be a presumption of validity when an order is certified and appears authentic on its face.
(a-3) For purposes of this Section, a "stalking no contact order" may have been issued in a criminal or civil proceeding.
(a-5) Failure to provide reasonable notice and opportunity to be heard shall be an affirmative defense to any charge or process filed seeking enforcement of a foreign stalking no contact order.
(b) Prosecution for a violation of a stalking no contact order shall not bar a concurrent prosecution for any other crime, including any crime that may have been committed at the time of the violation of the civil no contact order.
(c) Nothing in this Section shall be construed to diminish the inherent authority of the courts to enforce their lawful orders through civil or criminal contempt proceedings.
(d) A defendant who directed the actions of a third party to violate this Section, under the principles of accountability set forth in Article 5 of this Code, is guilty of violating this Section as if the same had been personally done by the defendant, without regard to the mental state of the third party acting at the direction of the defendant.
(e) Sentence. A violation of a stalking no contact order is a Class A misdemeanor for a first violation, and a Class 4 felony for a second or subsequent violation.
(Source: P.A. 100-199, eff. 1-1-18.)

(720 ILCS 5/12-4)
(This Section was renumbered as Section 12-3.05 by P.A. 96-1551.)
Sec. 12-4. (Renumbered).
(Source: P.A. 97-467, eff. 1-1-12. Renumbered by P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/12-4.1) (from Ch. 38, par. 12-4.1)
Sec. 12-4.1. (Repealed).
(Source: P.A. 91-121, eff. 7-15-99. Repealed by P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/12-4.2) (from Ch. 38, par. 12-4.2)
Sec. 12-4.2. (Repealed).
(Source: P.A. 96-328, eff. 8-11-09. Repealed by P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/12-4.2-5)
Sec. 12-4.2-5. (Repealed).
(Source: P.A. 96-328, eff. 8-11-09. Repealed by P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/12-4.3) (from Ch. 38, par. 12-4.3)
Sec. 12-4.3. (Repealed).
(Source: P.A. 97-227, eff. 1-1-12. Repealed by P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/12-4.4) (from Ch. 38, par. 12-4.4)
Sec. 12-4.4. (Repealed).
(Source: P.A. 84-1414. Repealed by P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/Art. 12, Subdiv. 10 heading)

(720 ILCS 5/12-4.4a)
Sec. 12-4.4a. Abuse or criminal neglect of a long term care facility resident; criminal abuse or neglect of an elderly person or person with a disability.
(a) Abuse or criminal neglect of a long term care facility resident.
(1) A person or an owner or licensee commits abuse of

a long term care facility resident when he or she knowingly causes any physical or mental injury to, or commits any sexual offense in this Code against, a resident.

(2) A person or an owner or licensee commits criminal

neglect of a long term care facility resident when he or she recklessly:

(A) performs acts that cause a resident's life to

be endangered, health to be injured, or pre-existing physical or mental condition to deteriorate, or that create the substantial likelihood that an elderly person's or person with a disability's life will be endangered, health will be injured, or pre-existing physical or mental condition will deteriorate;

(B) fails to perform acts that he or she knows or

reasonably should know are necessary to maintain or preserve the life or health of a resident, and that failure causes the resident's life to be endangered, health to be injured, or pre-existing physical or mental condition to deteriorate, or that create the substantial likelihood that an elderly person's or person with a disability's life will be endangered, health will be injured, or pre-existing physical or mental condition will deteriorate; or

(C) abandons a resident.
(3) A person or an owner or licensee commits neglect

of a long term care facility resident when he or she negligently fails to provide adequate medical care, personal care, or maintenance to the resident which results in physical or mental injury or deterioration of the resident's physical or mental condition. An owner or licensee is guilty under this subdivision (a)(3), however, only if the owner or licensee failed to exercise reasonable care in the hiring, training, supervising, or providing of staff or other related routine administrative responsibilities.

(b) Criminal abuse or neglect of an elderly person or person with a disability.
(1) A caregiver commits criminal abuse or neglect of

an elderly person or person with a disability when he or she knowingly does any of the following:

(A) performs acts that cause the person's life to

be endangered, health to be injured, or pre-existing physical or mental condition to deteriorate;

(B) fails to perform acts that he or she knows or

reasonably should know are necessary to maintain or preserve the life or health of the person, and that failure causes the person's life to be endangered, health to be injured, or pre-existing physical or mental condition to deteriorate;

(C) abandons the person;
(D) physically abuses, harasses, intimidates, or

interferes with the personal liberty of the person; or

(E) exposes the person to willful deprivation.
(2) It is not a defense to criminal abuse or neglect

of an elderly person or person with a disability that the caregiver reasonably believed that the victim was not an elderly person or person with a disability.

(c) Offense not applicable.
(1) Nothing in this Section applies to a physician

licensed to practice medicine in all its branches or a duly licensed nurse providing care within the scope of his or her professional judgment and within the accepted standards of care within the community.

(2) Nothing in this Section imposes criminal

liability on a caregiver who made a good faith effort to provide for the health and personal care of an elderly person or person with a disability, but through no fault of his or her own was unable to provide such care.

(3) Nothing in this Section applies to the medical

supervision, regulation, or control of the remedial care or treatment of residents in a long term care facility conducted for those who rely upon treatment by prayer or spiritual means in accordance with the creed or tenets of any well-recognized church or religious denomination as described in Section 3-803 of the Nursing Home Care Act, Section 1-102 of the Specialized Mental Health Rehabilitation Act of 2013, Section 3-803 of the ID/DD Community Care Act, or Section 3-803 of the MC/DD Act.

(4) Nothing in this Section prohibits a caregiver

from providing treatment to an elderly person or person with a disability by spiritual means through prayer alone and care consistent therewith in lieu of medical care and treatment in accordance with the tenets and practices of any church or religious denomination of which the elderly person or person with a disability is a member.

(5) Nothing in this Section limits the remedies

available to the victim under the Illinois Domestic Violence Act of 1986.

(d) Sentence.
(1) Long term care facility. Abuse of a long term

care facility resident is a Class 3 felony. Criminal neglect of a long term care facility resident is a Class 4 felony, unless it results in the resident's death in which case it is a Class 3 felony. Neglect of a long term care facility resident is a petty offense.

(2) Caregiver. Criminal abuse or neglect of an

elderly person or person with a disability is a Class 3 felony, unless it results in the person's death in which case it is a Class 2 felony, and if imprisonment is imposed it shall be for a minimum term of 3 years and a maximum term of 14 years.

(e) Definitions. For the purposes of this Section:
"Abandon" means to desert or knowingly forsake a resident or an elderly person or person with a disability under circumstances in which a reasonable person would continue to provide care and custody.
"Caregiver" means a person who has a duty to provide for an elderly person or person with a disability's health and personal care, at the elderly person or person with a disability's place of residence, including, but not limited to, food and nutrition, shelter, hygiene, prescribed medication, and medical care and treatment, and includes any of the following:
(1) A parent, spouse, adult child, or other relative

by blood or marriage who resides with or resides in the same building with or regularly visits the elderly person or person with a disability, knows or reasonably should know of such person's physical or mental impairment, and knows or reasonably should know that such person is unable to adequately provide for his or her own health and personal care.

(2) A person who is employed by the elderly person or

person with a disability or by another to reside with or regularly visit the elderly person or person with a disability and provide for such person's health and personal care.

(3) A person who has agreed for consideration to

reside with or regularly visit the elderly person or person with a disability and provide for such person's health and personal care.

(4) A person who has been appointed by a private or

public agency or by a court of competent jurisdiction to provide for the elderly person or person with a disability's health and personal care.

"Caregiver" does not include a long-term care facility licensed or certified under the Nursing Home Care Act or a facility licensed or certified under the ID/DD Community Care Act, the MC/DD Act, or the Specialized Mental Health Rehabilitation Act of 2013, or any administrative, medical, or other personnel of such a facility, or a health care provider who is licensed under the Medical Practice Act of 1987 and renders care in the ordinary course of his or her profession.
"Elderly person" means a person 60 years of age or older who is incapable of adequately providing for his or her own health and personal care.
"Licensee" means the individual or entity licensed to operate a facility under the Nursing Home Care Act, the Specialized Mental Health Rehabilitation Act of 2013, the ID/DD Community Care Act, the MC/DD Act, or the Assisted Living and Shared Housing Act.
"Long term care facility" means a private home, institution, building, residence, or other place, whether operated for profit or not, or a county home for the infirm and chronically ill operated pursuant to Division 5-21 or 5-22 of the Counties Code, or any similar institution operated by the State of Illinois or a political subdivision thereof, which provides, through its ownership or management, personal care, sheltered care, or nursing for 3 or more persons not related to the owner by blood or marriage. The term also includes skilled nursing facilities and intermediate care facilities as defined in Titles XVIII and XIX of the federal Social Security Act and assisted living establishments and shared housing establishments licensed under the Assisted Living and Shared Housing Act.
"Owner" means the owner of a long term care facility as provided in the Nursing Home Care Act, the owner of a facility as provided under the Specialized Mental Health Rehabilitation Act of 2013, the owner of a facility as provided in the ID/DD Community Care Act, the owner of a facility as provided in the MC/DD Act, or the owner of an assisted living or shared housing establishment as provided in the Assisted Living and Shared Housing Act.
"Person with a disability" means a person who suffers from a permanent physical or mental impairment, resulting from disease, injury, functional disorder, or congenital condition, which renders the person incapable of adequately providing for his or her own health and personal care.
"Resident" means a person residing in a long term care facility.
"Willful deprivation" has the meaning ascribed to it in paragraph (15) of Section 103 of the Illinois Domestic Violence Act of 1986.
(Source: P.A. 98-104, eff. 7-22-13; 99-180, eff. 7-29-15; 99-642, eff. 7-28-16.)

(720 ILCS 5/12-4.5) (from Ch. 38, par. 12-4.5)
Sec. 12-4.5. Tampering with food, drugs or cosmetics.
(a) A person who knowingly puts any substance capable of causing death or great bodily harm to a human being into any food, drug or cosmetic offered for sale or consumption commits tampering with food, drugs or cosmetics.
(b) Sentence. Tampering with food, drugs or cosmetics is a Class 2 felony.
(Source: P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/12-4.6) (from Ch. 38, par. 12-4.6)
Sec. 12-4.6. (Repealed).
(Source: P.A. 85-1177. Repealed by P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/12-4.7) (from Ch. 38, par. 12-4.7)
Sec. 12-4.7. (Repealed).
(Source: P.A. 92-256, eff. 1-1-02. Repealed by P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/12-4.8)
Sec. 12-4.8. (Repealed).
(Source: P.A. 89-234, eff. 1-1-96. Repealed by P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/12-4.9)
(This Section was renumbered as Section 12C-45 by P.A. 97-1109.)
Sec. 12-4.9. (Renumbered).
(Source: P.A. 89-632, eff. 1-1-97. Renumbered by P.A. 97-1109, eff. 1-1-13.)

(720 ILCS 5/12-4.10)
Sec. 12-4.10. (Repealed).
(Source: P.A. 95-331, eff. 8-21-07. Repealed by P.A. 94-556, eff. 9-11-05.)

(720 ILCS 5/12-4.11)
Sec. 12-4.11. (Repealed).
(Source: P.A. 93-340, eff. 7-24-03. Repealed by P.A. 94-556, eff. 9-11-05.)

(720 ILCS 5/12-4.12)
Sec. 12-4.12. (Repealed).
(Source: P.A. 95-331, eff. 8-21-07. Repealed by P.A. 94-556, eff. 9-11-05.)

(720 ILCS 5/12-5) (from Ch. 38, par. 12-5)
Sec. 12-5. Reckless conduct.
(a) A person commits reckless conduct when he or she, by any means lawful or unlawful, recklessly performs an act or acts that:
(1) cause bodily harm to or endanger the safety of

another person; or

(2) cause great bodily harm or permanent disability

or disfigurement to another person.

(b) Sentence.
Reckless conduct under subdivision (a)(1) is a Class A misdemeanor. Reckless conduct under subdivision (a)(2) is a Class 4 felony.
(Source: P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/12-5.01) (was 720 ILCS 5/12-16.2)
Sec. 12-5.01. Criminal transmission of HIV.
(a) A person commits criminal transmission of HIV when he or she, with the specific intent to commit the offense:
(1) engages in sexual activity with another without

the use of a condom knowing that he or she is infected with HIV;

(2) transfers, donates, or provides his or her blood,

tissue, semen, organs, or other potentially infectious body fluids for transfusion, transplantation, insemination, or other administration to another knowing that he or she is infected with HIV; or

(3) dispenses, delivers, exchanges, sells, or in any

other way transfers to another any nonsterile intravenous or intramuscular drug paraphernalia knowing that he or she is infected with HIV.

(b) For purposes of this Section:
"HIV" means the human immunodeficiency virus or any other identified causative agent of acquired immunodeficiency syndrome.
"Sexual activity" means the insertive vaginal or anal intercourse on the part of an infected male, receptive consensual vaginal intercourse on the part of an infected woman with a male partner, or receptive consensual anal intercourse on the part of an infected man or woman with a male partner.
"Intravenous or intramuscular drug paraphernalia" means any equipment, product, or material of any kind which is peculiar to and marketed for use in injecting a substance into the human body.
(c) Nothing in this Section shall be construed to require that an infection with HIV has occurred in order for a person to have committed criminal transmission of HIV.
(d) It shall be an affirmative defense that the person exposed knew that the infected person was infected with HIV, knew that the action could result in infection with HIV, and consented to the action with that knowledge.
(d-5) A court, upon a finding of reasonable suspicion that an individual has committed the crime of criminal transmission of HIV, shall order the production of records of a person accused of the offense of criminal transmission of HIV or the attendance of a person with relevant knowledge thereof so long as the return of the records or attendance of the person pursuant to the subpoena is submitted initially to the court for an in camera inspection. Only upon a finding by the court that the records or proffered testimony are relevant to the pending offense, the information produced pursuant to the court's order shall be disclosed to the prosecuting entity and admissible if otherwise permitted by law.
(e) A person who commits criminal transmission of HIV commits a Class 2 felony.
(Source: P.A. 96-1551, eff. 7-1-11; 97-1046, eff. 8-21-12.)

(720 ILCS 5/12-5.02) (was 720 ILCS 5/12-2.5)
Sec. 12-5.02. Vehicular endangerment.
(a) A person commits vehicular endangerment when he or she strikes a motor vehicle by causing an object to fall from an overpass or other elevated location in the direction of a moving motor vehicle with the intent to strike a motor vehicle while it is traveling upon a highway in this State.
(b) Sentence. Vehicular endangerment is a Class 2 felony, unless death results, in which case vehicular endangerment is a Class 1 felony.
(c) Definitions. For purposes of this Section:
"Elevated location" means a bridge, overpass, highway ramp, building, artificial structure, hill, mound, or natural elevation above or adjacent to and above a highway.
"Object" means any object or substance that by its size, weight, or consistency is likely to cause great bodily harm to any occupant of a motor vehicle.
"Overpass" means any structure that passes over a highway.
"Motor vehicle" and "highway" have the meanings as defined in the Illinois Vehicle Code.
(Source: P.A. 99-656, eff. 1-1-17.)

(720 ILCS 5/12-5.1) (from Ch. 38, par. 12-5.1)
Sec. 12-5.1. Criminal housing management.
(a) A person commits criminal housing management when, having personal management or control of residential real estate, whether as a legal or equitable owner or as a managing agent or otherwise, he or she recklessly permits the physical condition or facilities of the residential real estate to become or remain in any condition which endangers the health or safety of a person other than the defendant.
(b) Sentence.
Criminal housing management is a Class A misdemeanor, and a subsequent conviction is a Class 4 felony.
(Source: P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/12-5.1a) (was 720 ILCS 5/12-5.15)
Sec. 12-5.1a. Aggravated criminal housing management.
(a) A person commits aggravated criminal housing management when he or she commits criminal housing management and:
(1) the condition endangering the health or safety of

a person other than the defendant is determined to be a contributing factor in the death of that person; and

(2) the person recklessly conceals or attempts to

conceal the condition that endangered the health or safety of the person other than the defendant that is found to be a contributing factor in that death.

(b) Sentence. Aggravated criminal housing management is a Class 4 felony.
(Source: P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/12-5.2) (from Ch. 38, par. 12-5.2)
Sec. 12-5.2. Injunction in connection with criminal housing management or aggravated criminal housing management.
(a) In addition to any other remedies, the State's Attorney of the county where the residential property which endangers the health or safety of any person exists is authorized to file a complaint and apply to the circuit court for a temporary restraining order, and such circuit court shall upon hearing grant a temporary restraining order or a preliminary or permanent injunction, without bond, restraining any person who owns, manages, or has any equitable interest in the property, from collecting, receiving or benefiting from any rents or other monies available from the property, so long as the property remains in a condition which endangers the health or safety of any person.
(b) The court may order any rents or other monies owed to be paid into an escrow account. The funds are to be paid out of the escrow account only to satisfy the reasonable cost of necessary repairs of the property which had been incurred or will be incurred in ameliorating the condition of the property as described in subsection (a), payment of delinquent real estate taxes on the property or payment of other legal debts relating to the property. The court may order that funds remain in escrow for a reasonable time after the completion of all necessary repairs to assure continued upkeep of the property and satisfaction of other outstanding legal debts of the property.
(c) The owner shall be responsible for contracting to have necessary repairs completed and shall be required to submit all bills, together with certificates of completion, to the manager of the escrow account within 30 days after their receipt by the owner.
(d) In contracting for any repairs required pursuant to this Section the owner of the property shall enter into a contract only after receiving bids from at least 3 independent contractors capable of making the necessary repairs. If the owner does not contract for the repairs with the lowest bidder, he shall file an affidavit with the court explaining why the lowest bid was not acceptable. At no time, under the provisions of this Section, shall the owner contract with anyone who is not a licensed contractor, except that a contractor need not be licensed if neither the State nor the county, township, or municipality where the residential real estate is located requires that the contractor be licensed. The court may order release of those funds in the escrow account that are in excess of the monies that the court determines to its satisfaction are needed to correct the condition of the property as described in subsection (a).
For the purposes of this Section, "licensed contractor" means: (i) a contractor licensed by the State, if the State requires the licensure of the contractor; or (ii) a contractor licensed by the county, township, or municipality where the residential real estate is located, if that jurisdiction requires the licensure of the contractor.
(e) The Clerk of the Circuit Court shall maintain a separate trust account entitled "Property Improvement Trust Account", which shall serve as the depository for the escrowed funds prescribed by this Section. The Clerk of the Court shall be responsible for the receipt, disbursement, monitoring and maintenance of all funds entrusted to this account, and shall provide to the court a quarterly accounting of the activities for any property, with funds in such account, unless the court orders accountings on a more frequent basis.
The Clerk of the Circuit Court shall promulgate rules and procedures to administer the provisions of this Act.
(f) Nothing in this Section shall in any way be construed to limit or alter any existing liability incurred, or to be incurred, by the owner or manager except as expressly provided in this Act. Nor shall anything in this Section be construed to create any liability on behalf of the Clerk of the Court, the State's Attorney's office or any other governmental agency involved in this action.
Nor shall anything in this Section be construed to authorize tenants to refrain from paying rent.
(g) Costs. As part of the costs of an action under this Section, the court shall assess a reasonable fee against the defendant to be paid to the Clerk of the Circuit Court. This amount is to be used solely for the maintenance of the Property Improvement Trust Account. No money obtained directly or indirectly from the property subject to the case may be used to satisfy this cost.
(h) The municipal building department or other entity responsible for inspection of property and the enforcement of such local requirements shall, within 5 business days of a request by the State's Attorney, provide all documents requested, which shall include, but not be limited to, all records of inspections, permits and other information relating to any property.
(Source: P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/12-5.3) (was 720 ILCS 5/12-2.6)
Sec. 12-5.3. Use of a dangerous place for the commission of a controlled substance or cannabis offense.
(a) A person commits use of a dangerous place for the commission of a controlled substance or cannabis offense when that person knowingly exercises control over any place with the intent to use that place to manufacture, produce, deliver, or possess with intent to deliver a controlled or counterfeit substance or controlled substance analog in violation of Section 401 of the Illinois Controlled Substances Act or to manufacture, produce, deliver, or possess with intent to deliver cannabis in violation of Section 5, 5.1, 5.2, 7, or 8 of the Cannabis Control Act and:
(1) the place, by virtue of the presence of the

substance or substances used or intended to be used to manufacture a controlled or counterfeit substance, controlled substance analog, or cannabis, presents a substantial risk of injury to any person from fire, explosion, or exposure to toxic or noxious chemicals or gas; or

(2) the place used or intended to be used to

manufacture, produce, deliver, or possess with intent to deliver a controlled or counterfeit substance, controlled substance analog, or cannabis has located within it or surrounding it devices, weapons, chemicals, or explosives designed, hidden, or arranged in a manner that would cause a person to be exposed to a substantial risk of great bodily harm.

(b) It may be inferred that a place was intended to be used to manufacture a controlled or counterfeit substance or controlled substance analog if a substance containing a controlled or counterfeit substance or controlled substance analog or a substance containing a chemical important to the manufacture of a controlled or counterfeit substance or controlled substance analog is found at the place of the alleged illegal controlled substance manufacturing in close proximity to equipment or a chemical used for facilitating the manufacture of the controlled or counterfeit substance or controlled substance analog that is alleged to have been intended to be manufactured.
(c) As used in this Section, "place" means a premises, conveyance, or location that offers seclusion, shelter, means, or facilitation for manufacturing, producing, possessing, or possessing with intent to deliver a controlled or counterfeit substance, controlled substance analog, or cannabis.
(d) Use of a dangerous place for the commission of a controlled substance or cannabis offense is a Class 1 felony.
(Source: P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/12-5.5)
Sec. 12-5.5. Common carrier recklessness.
(a) A person commits common carrier recklessness when he or she, having personal management or control of or over a public conveyance used for the common carriage of persons, recklessly endangers the safety of others.
(b) Sentence. Common carrier recklessness is a Class 4 felony.
(Source: P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/12-5.15)
(This Section was renumbered as Section 12-5.1a by P.A. 96-1551.)
Sec. 12-5.15. (Renumbered).
(Source: P.A. 93-852, eff. 8-2-04. Renumbered by P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/Art. 12, Subdiv. 15 heading)

(720 ILCS 5/12-6) (from Ch. 38, par. 12-6)
Sec. 12-6. Intimidation.
(a) A person commits intimidation when, with intent to cause another to perform or to omit the performance of any act, he or she communicates to another, directly or indirectly by any means, a threat to perform without lawful authority any of the following acts:
(1) Inflict physical harm on the person threatened or

any other person or on property; or

(2) Subject any person to physical confinement or

restraint; or

(3) Commit a felony or Class A misdemeanor; or
(4) Accuse any person of an offense; or
(5) Expose any person to hatred, contempt or

ridicule; or

(6) Take action as a public official against anyone

or anything, or withhold official action, or cause such action or withholding; or

(7) Bring about or continue a strike, boycott or

other collective action.

(b) Sentence.
Intimidation is a Class 3 felony for which an offender may be sentenced to a term of imprisonment of not less than 2 years and not more than 10 years.
(Source: P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/12-6.1) (from Ch. 38, par. 12-6.1)
(This Section was renumbered as Section 12-6.5 by P.A. 96-1551.)
Sec. 12-6.1. (Renumbered).
(Source: P.A. 91-696, eff. 4-13-00. Renumbered by P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/12-6.2)
Sec. 12-6.2. Aggravated intimidation.
(a) A person commits aggravated intimidation when he or she commits intimidation and:
(1) the person committed the offense in furtherance

of the activities of an organized gang or because of the person's membership in or allegiance to an organized gang; or

(2) the offense is committed with the intent to

prevent any person from becoming a community policing volunteer; or

(3) the following conditions are met:
(A) the person knew that the victim was a peace

officer, a correctional institution employee, a fireman, a community policing volunteer, or a civilian reporting information regarding a forcible felony to a law enforcement agency; and

(B) the offense was committed:
(i) while the victim was engaged in the

execution of his or her official duties; or

(ii) to prevent the victim from performing

his or her official duties;

(iii) in retaliation for the victim's

performance of his or her official duties;

(iv) by reason of any person's activity as a

community policing volunteer; or

(v) because the person reported information

regarding a forcible felony to a law enforcement agency.

(b) Sentence. Aggravated intimidation as defined in paragraph (a)(1) is a Class 1 felony. Aggravated intimidation as defined in paragraph (a)(2) or (a)(3) is a Class 2 felony for which the offender may be sentenced to a term of imprisonment of not less than 3 years nor more than 14 years.
(c) (Blank).
(Source: P.A. 96-1551, eff. 7-1-11; 97-162, eff. 1-1-12; 97-1109, eff. 1-1-13.)

(720 ILCS 5/12-6.3)
(This Section was renumbered as Section 12-3.5 by P.A. 96-1551.)
Sec. 12-6.3. (Renumbered).
(Source: P.A. 90-118, eff. 1-1-98. Renumbered by P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/12-6.4)
Sec. 12-6.4. Criminal street gang recruitment on school grounds or public property adjacent to school grounds and criminal street gang recruitment of a minor.
(a) A person commits criminal street gang recruitment on school grounds or public property adjacent to school grounds when on school grounds or public property adjacent to school grounds, he or she knowingly threatens the use of physical force to coerce, solicit, recruit, or induce another person to join or remain a member of a criminal street gang, or conspires to do so.
(a-5) A person commits the offense of criminal street gang recruitment of a minor when he or she threatens the use of physical force to coerce, solicit, recruit, or induce another person to join or remain a member of a criminal street gang, or conspires to do so, whether or not such threat is communicated in person, by means of the Internet, or by means of a telecommunications device.
(b) Sentence. Criminal street gang recruitment on school grounds or public property adjacent to school grounds is a Class 1 felony and criminal street gang recruitment of a minor is a Class 1 felony.
(c) In this Section:
"School grounds" means the building or buildings or

real property comprising a public or private elementary or secondary school, community college, college, or university and includes a school yard, school playing field, or school playground.

"Minor" means any person under 18 years of age.
"Internet" means an interactive computer service or

system or an information service, system, or access software provider that provides or enables computer access by multiple users to a computer server, and includes, but is not limited to, an information service, system, or access software provider that provides access to a network system commonly known as the Internet, or any comparable system or service and also includes, but is not limited to, a World Wide Web page, newsgroup, message board, mailing list, or chat area on any interactive computer service or system or other online service.

"Telecommunications device" means a device that is

capable of receiving or transmitting speech, data, signals, text, images, sounds, codes, or other information including, but not limited to, paging devices, telephones, and cellular and mobile telephones.

(Source: P.A. 96-199, eff. 1-1-10; 96-1551, eff. 7-1-11.)

(720 ILCS 5/12-6.5) (was 720 ILCS 5/12-6.1)
Sec. 12-6.5. Compelling organization membership of persons. A person who knowingly, expressly or impliedly, threatens to do bodily harm or does bodily harm to an individual or to that individual's family or uses any other criminally unlawful means to solicit or cause any person to join, or deter any person from leaving, any organization or association regardless of the nature of such organization or association, is guilty of a Class 2 felony.
Any person of the age of 18 years or older who knowingly, expressly or impliedly, threatens to do bodily harm or does bodily harm to a person under 18 years of age or uses any other criminally unlawful means to solicit or cause any person under 18 years of age to join, or deter any person under 18 years of age from leaving, any organization or association regardless of the nature of such organization or association is guilty of a Class 1 felony.
A person convicted of an offense under this Section shall not be eligible to receive a sentence of probation, conditional discharge, or periodic imprisonment.
(Source: P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/12-7) (from Ch. 38, par. 12-7)
Sec. 12-7. Compelling confession or information by force or threat.
(a) A person who, with intent to obtain a confession, statement or information regarding any offense, knowingly inflicts or threatens imminent bodily harm upon the person threatened or upon any other person commits compelling a confession or information by force or threat.
(b) Sentence.
Compelling a confession or information is a: (1) Class 4 felony if the defendant threatens imminent bodily harm to obtain a confession, statement, or information but does not inflict bodily harm on the victim, (2) Class 3 felony if the defendant inflicts bodily harm on the victim to obtain a confession, statement, or information, and (3) Class 2 felony if the defendant inflicts great bodily harm to obtain a confession, statement, or information.
(Source: P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/12-7.1) (from Ch. 38, par. 12-7.1)
(Text of Section from P.A. 100-197)
Sec. 12-7.1. Hate crime.
(a) A person commits hate crime when, by reason of the actual or perceived race, color, creed, religion, ancestry, gender, sexual orientation, physical or mental disability, or national origin of another individual or group of individuals, regardless of the existence of any other motivating factor or factors, he or she commits assault, battery, aggravated assault, intimidation, stalking, cyberstalking, misdemeanor theft, criminal trespass to residence, misdemeanor criminal damage to property, criminal trespass to vehicle, criminal trespass to real property, mob action, disorderly conduct, transmission of obscene messages, harassment by telephone, or harassment through electronic communications as these crimes are defined in Sections 12-1, 12-2, 12-3(a), 12-7.3, 12-7.5, 16-1, 19-4, 21-1, 21-2, 21-3, 25-1, 26-1, 26.5-1, 26.5-2, paragraphs (a)(1), (a)(2), and (a)(3) of Section 12-6, and paragraphs (a)(2) and (a)(5) of Section 26.5-3 of this Code, respectively.
(b) Except as provided in subsection (b-5), hate crime is a Class 4 felony for a first offense and a Class 2 felony for a second or subsequent offense.
(b-5) Hate crime is a Class 3 felony for a first offense and a Class 2 felony for a second or subsequent offense if committed:
(1) in a church, synagogue, mosque, or other

building, structure, or place used for religious worship or other religious purpose;

(2) in a cemetery, mortuary, or other facility used

for the purpose of burial or memorializing the dead;

(3) in a school or other educational facility,

including an administrative facility or public or private dormitory facility of or associated with the school or other educational facility;

(4) in a public park or an ethnic or religious

community center;

(5) on the real property comprising any location

specified in clauses (1) through (4) of this subsection (b-5); or

(6) on a public way within 1,000 feet of the real

property comprising any location specified in clauses (1) through (4) of this subsection (b-5).

(b-10) Upon imposition of any sentence, the trial court shall also either order restitution paid to the victim or impose a fine up to $1,000. In addition, any order of probation or conditional discharge entered following a conviction or an adjudication of delinquency shall include a condition that the offender perform public or community service of no less than 200 hours if that service is established in the county where the offender was convicted of hate crime. In addition, any order of probation or conditional discharge entered following a conviction or an adjudication of delinquency shall include a condition that the offender enroll in an educational program discouraging hate crimes if the offender caused criminal damage to property consisting of religious fixtures, objects, or decorations. The educational program may be administered, as determined by the court, by a university, college, community college, non-profit organization, or the Holocaust and Genocide Commission. Nothing in this subsection (b-10) prohibits courses discouraging hate crimes from being made available online. The court may also impose any other condition of probation or conditional discharge under this Section.
(c) Independent of any criminal prosecution or the result of a criminal prosecution, any person suffering injury to his or her person, damage to his or her property, intimidation as defined in paragraphs (a)(1), (a)(2), and (a)(3) of Section 12-6 of this Code, stalking as defined in Section 12-7.3 of this Code, cyberstalking as defined in Section 12-7.5 of this Code, disorderly conduct as defined in paragraph (a)(1) of Section 26-1 of this Code, transmission of obscene messages as defined in Section 26.5-1 of this Code, harassment by telephone as defined in Section 26.5-2 of this Code, or harassment through electronic communications as defined in paragraphs (a)(2) and (a)(5) of Section 26.5-3 of this Code as a result of hate crime may bring a civil action for damages, injunction or other appropriate relief. The court may award actual damages, including damages for emotional distress, or punitive damages. The court may impose a civil penalty up to $25,000 for each violation of this subsection (c). A judgment may include attorney's fees and costs. After consulting with the local State's Attorney, the Attorney General may bring a civil action in the name of the People of the State for an injunction or other equitable relief under this subsection (c). In addition, the Attorney General may request and the court may impose a civil penalty up to $25,000 for each violation under this subsection (c). The parents or legal guardians, other than guardians appointed pursuant to the Juvenile Court Act or the Juvenile Court Act of 1987, of an unemancipated minor shall be liable for the amount of any judgment for actual damages rendered against such minor under this subsection (c) in any amount not exceeding the amount provided under Section 5 of the Parental Responsibility Law.
(d) "Sexual orientation" has the meaning ascribed to it in paragraph (O-1) of Section 1-103 of the Illinois Human Rights Act.
(Source: P.A. 99-77, eff. 1-1-16; 100-197, eff. 1-1-18.)

(Text of Section from P.A. 100-260)
Sec. 12-7.1. Hate crime.
(a) A person commits hate crime when, by reason of the actual or perceived race, color, creed, religion, ancestry, gender, sexual orientation, physical or mental disability, or national origin of another individual or group of individuals, regardless of the existence of any other motivating factor or factors, he commits assault, battery, aggravated assault, misdemeanor theft, criminal trespass to residence, misdemeanor criminal damage to property, criminal trespass to vehicle, criminal trespass to real property, mob action, disorderly conduct, harassment by telephone, or harassment through electronic communications as these crimes are defined in Sections 12-1, 12-2, 12-3(a), 16-1, 19-4, 21-1, 21-2, 21-3, 25-1, 26-1, 26.5-2, and paragraphs (a)(2) and (a)(5) of Section 26.5-3 of this Code, respectively.
(b) Except as provided in subsection (b-5), hate crime is a Class 4 felony for a first offense and a Class 2 felony for a second or subsequent offense.
(b-5) Hate crime is a Class 3 felony for a first offense and a Class 2 felony for a second or subsequent offense if committed:
(1) in, or upon the exterior or grounds of, a church,

synagogue, mosque, or other building, structure, or place identified or associated with a particular religion or used for religious worship or other religious purpose;

(2) in a cemetery, mortuary, or other facility used

for the purpose of burial or memorializing the dead;

(3) in a school or other educational facility,

including an administrative facility or public or private dormitory facility of or associated with the school or other educational facility;

(4) in a public park or an ethnic or religious

community center;

(5) on the real property comprising any location

specified in clauses (1) through (4) of this subsection (b-5); or

(6) on a public way within 1,000 feet of the real

property comprising any location specified in clauses (1) through (4) of this subsection (b-5).

(b-10) Upon imposition of any sentence, the trial court shall also either order restitution paid to the victim or impose a fine in an amount to be determined by the court based on the severity of the crime and the injury or damages suffered by the victim. In addition, any order of probation or conditional discharge entered following a conviction or an adjudication of delinquency shall include a condition that the offender perform public or community service of no less than 200 hours if that service is established in the county where the offender was convicted of hate crime. In addition, any order of probation or conditional discharge entered following a conviction or an adjudication of delinquency shall include a condition that the offender enroll in an educational program discouraging hate crimes involving the protected class identified in subsection (a) that gave rise to the offense the offender committed. The educational program must be attended by the offender in-person and may be administered, as determined by the court, by a university, college, community college, non-profit organization, the Illinois Holocaust and Genocide Commission, or any other organization that provides educational programs discouraging hate crimes, except that programs administered online or that can otherwise be attended remotely are prohibited. The court may also impose any other condition of probation or conditional discharge under this Section. If the court sentences the offender to imprisonment or periodic imprisonment for a violation of this Section, as a condition of the offender's mandatory supervised release, the court shall require that the offender perform public or community service of no less than 200 hours and enroll in an educational program discouraging hate crimes involving the protected class identified in subsection (a) that gave rise to the offense the offender committed.
(c) Independent of any criminal prosecution or the result thereof, any person suffering injury to his person or damage to his property as a result of a hate crime may bring a civil action for damages, injunction or other appropriate relief. The court may award actual damages, including damages for emotional distress, as well as punitive damages. A judgment in favor of a person who brings a civil action under this subsection (c) shall include attorney's fees and costs. The parents or legal guardians, other than guardians appointed pursuant to the Juvenile Court Act or the Juvenile Court Act of 1987, of an unemancipated minor shall be liable for the amount of any judgment for all damages rendered against such minor under this subsection (c) in any amount not exceeding the amount provided under Section 5 of the Parental Responsibility Law.
(d) "Sexual orientation" has the meaning ascribed to it in paragraph (O-1) of Section 1-103 of the Illinois Human Rights Act.
(Source: P.A. 99-77, eff. 1-1-16; 100-260, eff. 1-1-18.)

(720 ILCS 5/12-7.2) (from Ch. 38, par. 12-7.2)
Sec. 12-7.2. Educational intimidation. (a) A person commits educational intimidation when he knowingly interferes with the right of any child who is or is believed to be afflicted with a chronic infectious disease to attend or participate in the activities of an elementary or secondary school in this State:
(1) by actual or threatened physical harm to the person or property of the child or the child's family; or
(2) by impeding or obstructing the child's right of ingress to, egress from, or freedom of movement at school facilities or activities; or
(3) by exposing or threatening to expose the child, or the family or friends of the child, to public hatred, contempt or ridicule.
(b) Subsection (a) does not apply to the actions of school officials or the school's infectious disease review team who are acting within the course of their professional duties and in accordance with applicable law.
(c) Educational intimidation is a Class C misdemeanor, except that a second or subsequent offense shall be a Class A misdemeanor.
(d) Independent of any criminal prosecution or the result thereof, any person suffering injury to his person or damage to his property as a result of educational intimidation may bring a civil action for damages, injunction or other appropriate relief. The court may award actual damages, including damages for emotional distress, or punitive damages. A judgment may include attorney's fees and costs. The parents or legal guardians of an unemancipated minor, other than guardians appointed pursuant to the Juvenile Court Act or the Juvenile Court Act of 1987, shall be liable for the amount of any judgment for actual damages awarded against such minor under this subsection (d) in any amount not exceeding the amount provided under Section of the Parental Responsibility Law.
(Source: P.A. 86-890.)

(720 ILCS 5/12-7.3) (from Ch. 38, par. 12-7.3)
Sec. 12-7.3. Stalking.
(a) A person commits stalking when he or she knowingly engages in a course of conduct directed at a specific person, and he or she knows or should know that this course of conduct would cause a reasonable person to:
(1) fear for his or her safety or the safety of a

third person; or

(2) suffer other emotional distress.
(a-3) A person commits stalking when he or she, knowingly and without lawful justification, on at least 2 separate occasions follows another person or places the person under surveillance or any combination thereof and:
(1) at any time transmits a threat of immediate or

future bodily harm, sexual assault, confinement or restraint and the threat is directed towards that person or a family member of that person; or

(2) places that person in reasonable apprehension of

immediate or future bodily harm, sexual assault, confinement or restraint to or of that person or a family member of that person.

(a-5) A person commits stalking when he or she has previously been convicted of stalking another person and knowingly and without lawful justification on one occasion:
(1) follows that same person or places that same

person under surveillance; and

(2) transmits a threat of immediate or future bodily

harm, sexual assault, confinement or restraint to that person or a family member of that person.

(b) Sentence. Stalking is a Class 4 felony; a second or subsequent conviction is a Class 3 felony.
(c) Definitions. For purposes of this Section:
(1) "Course of conduct" means 2 or more acts,

including but not limited to acts in which a defendant directly, indirectly, or through third parties, by any action, method, device, or means follows, monitors, observes, surveils, threatens, or communicates to or about, a person, engages in other non-consensual contact, or interferes with or damages a person's property or pet. A course of conduct may include contact via electronic communications.

(2) "Electronic communication" means any transfer of

signs, signals, writings, sounds, data, or intelligence of any nature transmitted in whole or in part by a wire, radio, electromagnetic, photoelectric, or photo-optical system. "Electronic communication" includes transmissions by a computer through the Internet to another computer.

(3) "Emotional distress" means significant mental

suffering, anxiety or alarm.

(4) "Family member" means a parent, grandparent,

brother, sister, or child, whether by whole blood, half-blood, or adoption and includes a step-grandparent, step-parent, step-brother, step-sister or step-child. "Family member" also means any other person who regularly resides in the household, or who, within the prior 6 months, regularly resided in the household.

(5) "Follows another person" means (i) to move in

relative proximity to a person as that person moves from place to place or (ii) to remain in relative proximity to a person who is stationary or whose movements are confined to a small area. "Follows another person" does not include a following within the residence of the defendant.

(6) "Non-consensual contact" means any contact with

the victim that is initiated or continued without the victim's consent, including but not limited to being in the physical presence of the victim; appearing within the sight of the victim; approaching or confronting the victim in a public place or on private property; appearing at the workplace or residence of the victim; entering onto or remaining on property owned, leased, or occupied by the victim; or placing an object on, or delivering an object to, property owned, leased, or occupied by the victim.

(7) "Places a person under surveillance" means: (1)

remaining present outside the person's school, place of employment, vehicle, other place occupied by the person, or residence other than the residence of the defendant; or (2) placing an electronic tracking device on the person or the person's property.

(8) "Reasonable person" means a person in the

victim's situation.

(9) "Transmits a threat" means a verbal or written

threat or a threat implied by a pattern of conduct or a combination of verbal or written statements or conduct.

(d) Exemptions.
(1) This Section does not apply to any individual or

organization (i) monitoring or attentive to compliance with public or worker safety laws, wage and hour requirements, or other statutory requirements, or (ii) picketing occurring at the workplace that is otherwise lawful and arises out of a bona fide labor dispute, including any controversy concerning wages, salaries, hours, working conditions or benefits, including health and welfare, sick leave, insurance, and pension or retirement provisions, the making or maintaining of collective bargaining agreements, and the terms to be included in those agreements.

(2) This Section does not apply to an exercise of the

right to free speech or assembly that is otherwise lawful.

(3) Telecommunications carriers, commercial mobile

service providers, and providers of information services, including, but not limited to, Internet service providers and hosting service providers, are not liable under this Section, except for willful and wanton misconduct, by virtue of the transmission, storage, or caching of electronic communications or messages of others or by virtue of the provision of other related telecommunications, commercial mobile services, or information services used by others in violation of this Section.

(d-5) The incarceration of a person in a penal institution who commits the course of conduct or transmits a threat is not a bar to prosecution under this Section.
(d-10) A defendant who directed the actions of a third party to violate this Section, under the principles of accountability set forth in Article 5 of this Code, is guilty of violating this Section as if the same had been personally done by the defendant, without regard to the mental state of the third party acting at the direction of the defendant.
(Source: P.A. 96-686, eff. 1-1-10; 96-1551, eff. 7-1-11; 97-311, eff. 8-11-11; 97-1109, eff. 1-1-13.)

(720 ILCS 5/12-7.4) (from Ch. 38, par. 12-7.4)
Sec. 12-7.4. Aggravated stalking.
(a) A person commits aggravated stalking when he or she commits stalking and:
(1) causes bodily harm to the victim;
(2) confines or restrains the victim; or
(3) violates a temporary restraining order, an order

of protection, a stalking no contact order, a civil no contact order, or an injunction prohibiting the behavior described in subsection (b)(1) of Section 214 of the Illinois Domestic Violence Act of 1986.

(a-1) A person commits aggravated stalking when he or she is required to register under the Sex Offender Registration Act or has been previously required to register under that Act and commits the offense of stalking when the victim of the stalking is also the victim of the offense for which the sex offender is required to register under the Sex Offender Registration Act or a family member of the victim.
(b) Sentence. Aggravated stalking is a Class 3 felony; a second or subsequent conviction is a Class 2 felony.
(c) Exemptions.
(1) This Section does not apply to any individual or

organization (i) monitoring or attentive to compliance with public or worker safety laws, wage and hour requirements, or other statutory requirements, or (ii) picketing occurring at the workplace that is otherwise lawful and arises out of a bona fide labor dispute including any controversy concerning wages, salaries, hours, working conditions or benefits, including health and welfare, sick leave, insurance, and pension or retirement provisions, the managing or maintenance of collective bargaining agreements, and the terms to be included in those agreements.

(2) This Section does not apply to an exercise of the

right of free speech or assembly that is otherwise lawful.

(3) Telecommunications carriers, commercial mobile

service providers, and providers of information services, including, but not limited to, Internet service providers and hosting service providers, are not liable under this Section, except for willful and wanton misconduct, by virtue of the transmission, storage, or caching of electronic communications or messages of others or by virtue of the provision of other related telecommunications, commercial mobile services, or information services used by others in violation of this Section.

(d) A defendant who directed the actions of a third party to violate this Section, under the principles of accountability set forth in Article 5 of this Code, is guilty of violating this Section as if the same had been personally done by the defendant, without regard to the mental state of the third party acting at the direction of the defendant.
(Source: P.A. 96-686, eff. 1-1-10; 96-1551, eff. 7-1-11; 97-311, eff. 8-11-11; 97-468, eff. 1-1-12; 97-1109, eff. 1-1-13.)

(720 ILCS 5/12-7.5)
Sec. 12-7.5. Cyberstalking.
(a) A person commits cyberstalking when he or she engages in a course of conduct using electronic communication directed at a specific person, and he or she knows or should know that would cause a reasonable person to:
(1) fear for his or her safety or the safety of a

third person; or

(2) suffer other emotional distress.
(a-3) A person commits cyberstalking when he or she, knowingly and without lawful justification, on at least 2 separate occasions, harasses another person through the use of electronic communication and:
(1) at any time transmits a threat of immediate or

future bodily harm, sexual assault, confinement, or restraint and the threat is directed towards that person or a family member of that person; or

(2) places that person or a family member of that

person in reasonable apprehension of immediate or future bodily harm, sexual assault, confinement, or restraint; or

(3) at any time knowingly solicits the commission of

an act by any person which would be a violation of this Code directed towards that person or a family member of that person.

(a-4) A person commits cyberstalking when he or she knowingly, surreptitiously, and without lawful justification, installs or otherwise places electronic monitoring software or spyware on an electronic communication device as a means to harass another person and:
(1) at any time transmits a threat of immediate or

future bodily harm, sexual assault, confinement, or restraint and the threat is directed towards that person or a family member of that person;

(2) places that person or a family member of that

person in reasonable apprehension of immediate or future bodily harm, sexual assault, confinement, or restraint; or

(3) at any time knowingly solicits the commission of

an act by any person which would be a violation of this Code directed towards that person or a family member of that person.

For purposes of this Section, an installation or placement is not surreptitious if:
(1) with respect to electronic software, hardware, or

computer applications, clear notice regarding the use of the specific type of tracking software or spyware is provided by the installer in advance to the owners and primary users of the electronic software, hardware, or computer application; or

(2) written or electronic consent of all owners and

primary users of the electronic software, hardware, or computer application on which the tracking software or spyware will be installed has been sought and obtained through a mechanism that does not seek to obtain any other approvals or acknowledgement from the owners and primary users.

(a-5) A person commits cyberstalking when he or she, knowingly and without lawful justification, creates and maintains an Internet website or webpage which is accessible to one or more third parties for a period of at least 24 hours, and which contains statements harassing another person and:
(1) which communicates a threat of immediate or

future bodily harm, sexual assault, confinement, or restraint, where the threat is directed towards that person or a family member of that person, or

(2) which places that person or a family member of

that person in reasonable apprehension of immediate or future bodily harm, sexual assault, confinement, or restraint, or

(3) which knowingly solicits the commission of an act

by any person which would be a violation of this Code directed towards that person or a family member of that person.

(b) Sentence. Cyberstalking is a Class 4 felony; a second or subsequent conviction is a Class 3 felony.
(c) For purposes of this Section:
(1) "Course of conduct" means 2 or more acts,

including but not limited to acts in which a defendant directly, indirectly, or through third parties, by any action, method, device, or means follows, monitors, observes, surveils, threatens, or communicates to or about, a person, engages in other non-consensual contact, or interferes with or damages a person's property or pet. The incarceration in a penal institution of a person who commits the course of conduct is not a bar to prosecution under this Section.

(2) "Electronic communication" means any transfer of

signs, signals, writings, sounds, data, or intelligence of any nature transmitted in whole or in part by a wire, radio, electromagnetic, photoelectric, or photo-optical system. "Electronic communication" includes transmissions through an electronic device including, but not limited to, a telephone, cellular phone, computer, or pager, which communication includes, but is not limited to, e-mail, instant message, text message, or voice mail.

(2.1) "Electronic communication device" means an

electronic device, including, but not limited to, a wireless telephone, personal digital assistant, or a portable or mobile computer.

(2.2) "Electronic monitoring software or spyware"

means software or an application that surreptitiously tracks computer activity on a device and records and transmits the information to third parties with the intent to cause injury or harm. For the purposes of this paragraph (2.2), "intent to cause injury or harm" does not include activities carried out in furtherance of the prevention of fraud or crime or of protecting the security of networks, online services, applications, software, other computer programs, users, or electronic communication devices or similar devices.

(3) "Emotional distress" means significant mental

suffering, anxiety or alarm.

(4) "Harass" means to engage in a knowing and willful

course of conduct directed at a specific person that alarms, torments, or terrorizes that person.

(5) "Non-consensual contact" means any contact with

the victim that is initiated or continued without the victim's consent, including but not limited to being in the physical presence of the victim; appearing within the sight of the victim; approaching or confronting the victim in a public place or on private property; appearing at the workplace or residence of the victim; entering onto or remaining on property owned, leased, or occupied by the victim; or placing an object on, or delivering an object to, property owned, leased, or occupied by the victim.

(6) "Reasonable person" means a person in the

victim's circumstances, with the victim's knowledge of the defendant and the defendant's prior acts.

(7) "Third party" means any person other than the

person violating these provisions and the person or persons towards whom the violator's actions are directed.

(d) Telecommunications carriers, commercial mobile service providers, and providers of information services, including, but not limited to, Internet service providers and hosting service providers, are not liable under this Section, except for willful and wanton misconduct, by virtue of the transmission, storage, or caching of electronic communications or messages of others or by virtue of the provision of other related telecommunications, commercial mobile services, or information services used by others in violation of this Section.
(e) A defendant who directed the actions of a third party to violate this Section, under the principles of accountability set forth in Article 5 of this Code, is guilty of violating this Section as if the same had been personally done by the defendant, without regard to the mental state of the third party acting at the direction of the defendant.
(f) It is not a violation of this Section to:
(1) provide, protect, maintain, update, or upgrade

networks, online services, applications, software, other computer programs, electronic communication devices, or similar devices under the terms of use applicable to those networks, services, applications, software, programs, or devices;

(2) interfere with or prohibit terms or conditions

in a contract or license related to networks, online services, applications, software, other computer programs, electronic communication devices, or similar devices; or

(3) create any liability by reason of terms or

conditions adopted, or technical measures implemented, to prevent the transmission of unsolicited electronic mail or communications.

(Source: P.A. 100-166, eff. 1-1-18.)

(720 ILCS 5/12-7.6)
Sec. 12-7.6. Cross burning.
(a) A person commits cross burning when he or she, with the intent to intimidate any other person or group of persons, burns or causes to be burned a cross.
(b) Sentence. Cross burning is a Class A misdemeanor for a first offense and a Class 4 felony for a second or subsequent offense.
(c) For the purposes of this Section, a person acts with the "intent to intimidate" when he or she intentionally places or attempts to place another person in fear of physical injury or fear of damage to that other person's property.
(Source: P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/12-8) (from Ch. 38, par. 12-8)
Sec. 12-8. (Repealed).
(Source: P.A. 77-2638. Repealed by P.A. 89-657, eff. 8-14-96.)

(720 ILCS 5/12-9) (from Ch. 38, par. 12-9)
Sec. 12-9. Threatening public officials; human service providers.
(a) A person commits threatening a public official or human service provider when:
(1) that person knowingly delivers or conveys,

directly or indirectly, to a public official or human service provider by any means a communication:

(i) containing a threat that would place the

public official or human service provider or a member of his or her immediate family in reasonable apprehension of immediate or future bodily harm, sexual assault, confinement, or restraint; or

(ii) containing a threat that would place the

public official or human service provider or a member of his or her immediate family in reasonable apprehension that damage will occur to property in the custody, care, or control of the public official or his or her immediate family; and

(2) the threat was conveyed because of the

performance or nonperformance of some public duty or duty as a human service provider, because of hostility of the person making the threat toward the status or position of the public official or the human service provider, or because of any other factor related to the official's public existence.

(a-5) For purposes of a threat to a sworn law enforcement officer, the threat must contain specific facts indicative of a unique threat to the person, family or property of the officer and not a generalized threat of harm.
(a-6) For purposes of a threat to a social worker, caseworker, investigator, or human service provider, the threat must contain specific facts indicative of a unique threat to the person, family or property of the individual and not a generalized threat of harm.
(b) For purposes of this Section:
(1) "Public official" means a person who is elected

to office in accordance with a statute or who is appointed to an office which is established, and the qualifications and duties of which are prescribed, by statute, to discharge a public duty for the State or any of its political subdivisions or in the case of an elective office any person who has filed the required documents for nomination or election to such office. "Public official" includes a duly appointed assistant State's Attorney, assistant Attorney General, or Appellate Prosecutor; a sworn law enforcement or peace officer; a social worker, caseworker, attorney, or investigator employed by the Department of Healthcare and Family Services, the Department of Human Services, the Department of Children and Family Services, or the Guardianship and Advocacy Commission; or an assistant public guardian, attorney, social worker, case manager, or investigator employed by a duly appointed public guardian.

(1.5) "Human service provider" means a social

worker, case worker, or investigator employed by an agency or organization providing social work, case work, or investigative services under a contract with or a grant from the Department of Human Services, the Department of Children and Family Services, the Department of Healthcare and Family Services, or the Department on Aging.

(2) "Immediate family" means a public official's

spouse or child or children.

(c) Threatening a public official or human service provider is a Class 3 felony for a first offense and a Class 2 felony for a second or subsequent offense.
(Source: P.A. 100-1, eff. 1-1-18.)

(720 ILCS 5/Art. 12, Subdiv. 20 heading)

(720 ILCS 5/12-10) (from Ch. 38, par. 12-10)
(This Section was renumbered as Section 12C-35 by P.A. 97-1109.)
Sec. 12-10. (Renumbered).
(Source: P.A. 94-684, eff. 1-1-06. Renumbered by P.A. 97-1109, eff. 1-1-13.)

(720 ILCS 5/12-10.1)
(This Section was renumbered as Section 12C-40 by P.A. 97-1109.)
Sec. 12-10.1. (Renumbered).
(Source: P.A. 93-449, eff. 1-1-04; 94-684, eff. 1-1-06. Renumbered by P.A. 97-1109, eff. 1-1-13.)

(720 ILCS 5/12-10.2)
Sec. 12-10.2. Tongue splitting.
(a) In this Section, "tongue splitting" means the cutting of a human tongue into 2 or more parts.
(b) A person may not knowingly perform tongue splitting on another person unless the person performing the tongue splitting is licensed to practice medicine in all its branches under the Medical Practice Act of 1987 or licensed under the Illinois Dental Practice Act.
(c) Sentence. Tongue splitting performed in violation of this Section is a Class A misdemeanor for a first offense and a Class 4 felony for a second or subsequent offense.
(Source: P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/12-10.3)
Sec. 12-10.3. False representation to a tattoo or body piercing business as the parent or legal guardian of a minor.
(a) A person, other than the parent or legal guardian of a minor, commits the offense of false representation to a tattoo or body piercing business as the parent or legal guardian of a minor when he or she falsely represents himself or herself as the parent or legal guardian of the minor to an owner or employee of a tattoo or body piercing business for the purpose of:
(1) accompanying the minor to a business that

provides tattooing as required under Section 12-10 of this Code (tattooing body of minor);

(2) accompanying the minor to a business that

provides body piercing as required under Section 12-10.1 of this Code (piercing the body of a minor); or

(3) furnishing the written consent required under

Section 12-10.1 of this Code (piercing the body of a minor).

(b) Sentence. False representation to a tattoo or body piercing business as the parent or legal guardian of a minor is a Class C misdemeanor.
(Source: P.A. 96-1311, eff. 1-1-11.)

(720 ILCS 5/12-11) (from Ch. 38, par. 12-11)
(This Section was renumbered as Section 19-6 by P.A. 97-1108.)
Sec. 12-11. (Renumbered).
(Source: P.A. 96-1113, eff. 1-1-11; 96-1551, eff. 7-1-11. Renumbered by P.A. 97-1108, eff. 1-1-13.)

(720 ILCS 5/12-11.1) (from Ch. 38, par. 12-11.1)
(This Section was renumbered as Section 18-6 by P.A. 97-1108.)
Sec. 12-11.1. (Renumbered).
(Source: P.A. 86-1392. Renumbered by P.A. 97-1108, eff. 1-1-13.)

(720 ILCS 5/12-12) (from Ch. 38, par. 12-12)
Sec. 12-12. (Repealed).
(Source: P.A. 96-233, eff. 1-1-10. Repealed by P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/12-13) (from Ch. 38, par. 12-13)
(This Section was renumbered as Section 11-1.20 by P.A. 96-1551.)
Sec. 12-13. (Renumbered).
(Source: P.A. 95-640, eff. 6-1-08. Renumbered by P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/12-14) (from Ch. 38, par. 12-14)
(This Section was renumbered as Section 11-1.30 by P.A. 96-1551.)
Sec. 12-14. (Renumbered).
(Source: P.A. 97-227, eff. 1-1-12. Renumbered by P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/12-14.1)
(This Section was renumbered as Section 11-1.40 by P.A. 96-1551.)
Sec. 12-14.1. (Renumbered).
(Source: P.A. 95-640, eff. 6-1-08. Renumbered by P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/12-15) (from Ch. 38, par. 12-15)
(This Section was renumbered as Section 11-1.50 by P.A. 96-1551.)
Sec. 12-15. (Renumbered).
(Source: P.A. 91-389, eff. 1-1-00. Renumbered by P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/12-16) (from Ch. 38, par. 12-16)
(This Section was renumbered as Section 11-1.60 by P.A. 96-1551.)
Sec. 12-16. (Renumbered).
(Source: P.A. 97-227, eff. 1-1-12. Renumbered by P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/12-16.2) (from Ch. 38, par. 12-16.2)
(This Section was renumbered as Section 12-5.01 by P.A. 96-1551.)
Sec. 12-16.2. (Renumbered).
(Source: P.A. 86-897. Renumbered by P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/12-17) (from Ch. 38, par. 12-17)
(This Section was renumbered as Section 11-1.70 by P.A. 96-1551.)
Sec. 12-17. (Renumbered).
(Source: P.A. 93-389, eff. 7-25-03. Renumbered by P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/12-18) (from Ch. 38, par. 12-18)
(This Section was renumbered as Section 11-1.10 by P.A. 96-1551.)
Sec. 12-18. (Renumbered).
(Source: P.A. 97-244, eff. 8-4-11. Renumbered by P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/12-18.1) (from Ch. 38, par. 12-18.1)
(This Section was renumbered as Section 11-1.80 by P.A. 96-1551.)
Sec. 12-18.1. (Renumbered).
(Source: P.A. 96-1551, Article 2, Section 1035, eff. 7-1-11. Renumbered by P.A. 96-1551, Article 2, Section 5, eff. 7-1-11.)

(720 ILCS 5/12-19) (from Ch. 38, par. 12-19)
Sec. 12-19. (Repealed).
(Source: P.A. 97-227, eff. 1-1-12. Repealed by P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/12-20) (from Ch. 38, par. 12-20)
Sec. 12-20. Sale of body parts.
(a) Except as provided in subsection (b), any person who knowingly buys or sells, or offers to buy or sell, a human body or any part of a human body, is guilty of a Class A misdemeanor for the first conviction and a Class 4 felony for subsequent convictions.
(b) This Section does not prohibit:
(1) An anatomical gift made in accordance with the

Illinois Anatomical Gift Act.

(2) (Blank).
(3) Reimbursement of actual expenses incurred by a

living person in donating an organ, tissue or other body part or fluid for transplantation, implantation, infusion, injection, or other medical or scientific purpose, including medical costs, loss of income, and travel expenses.

(4) Payments provided under a plan of insurance or

other health care coverage.

(5) Reimbursement of reasonable costs associated with

the removal, storage or transportation of a human body or part thereof donated for medical or scientific purposes.

(6) Purchase or sale of blood, plasma, blood products

or derivatives, other body fluids, or human hair.

(7) Purchase or sale of drugs, reagents or other

substances made from human bodies or body parts, for use in medical or scientific research, treatment or diagnosis.

(Source: P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/12-20.5)
Sec. 12-20.5. Dismembering a human body.
(a) A person commits dismembering a human body when he or she knowingly dismembers, severs, separates, dissects, or mutilates any body part of a deceased's body.
(b) This Section does not apply to:
(1) an anatomical gift made in accordance with the

Illinois Anatomical Gift Act;

(2) (blank);
(3) the purchase or sale of drugs, reagents, or other

substances made from human body parts, for the use in medical or scientific research, treatment, or diagnosis;

(4) persons employed by a county medical examiner's

office or coroner's office acting within the scope of their employment while performing an autopsy;

(5) the acts of a licensed funeral director or

embalmer while performing acts authorized by the Funeral Directors and Embalmers Licensing Code;

(6) the acts of emergency medical personnel or

physicians performed in good faith and according to the usual and customary standards of medical practice in an attempt to resuscitate a life; or

(7) physicians licensed to practice medicine in all

of its branches or holding a visiting professor, physician, or resident permit under the Medical Practice Act of 1987, performing acts in accordance with usual and customary standards of medical practice, or a currently enrolled student in an accredited medical school in furtherance of his or her education at the accredited medical school.

(c) It is not a defense to a violation of this Section that the decedent died due to natural, accidental, or suicidal causes.
(d) Sentence. Dismembering a human body is a Class X felony.
(Source: P.A. 95-331, eff. 8-21-07; 96-1551, eff. 7-1-11.)

(720 ILCS 5/12-20.6)
Sec. 12-20.6. Abuse of a corpse.
(a) In this Section:
"Corpse" means the dead body of a human being.
"Sexual conduct" has the meaning ascribed to the term

in Section 11-0.1 of this Code.

(b) A person commits abuse of a corpse if he or she intentionally:
(1) engages in sexual conduct with a corpse or

involving a corpse; or

(2) removes or carries away a corpse and is not

authorized by law to do so.

(c) Sentence.
(1) A person convicted of violating paragraph (1) of

subsection (b) of this Section is guilty of a Class 2 felony.

(2) A person convicted of violating paragraph (2) of

subsection (b) of this Section is guilty of a Class 4 felony.

(d) Paragraph (2) of subsection (b) of this Section does not apply to:
(1) persons employed by a county medical examiner's

office or coroner's office acting within the scope of their employment;

(2) the acts of a licensed funeral director or

embalmer while performing acts authorized by the Funeral Directors and Embalmers Licensing Code;

(3) cemeteries and cemetery personnel while

performing acts pursuant to a bona fide request from the involved cemetery consumer or his or her heirs, or pursuant to an interment or disinterment permit or a court order, or as authorized under Section 14.5 of the Cemetery Protection Act, or any other actions legally authorized for cemetery employees;

(4) the acts of emergency medical personnel or

physicians performed in good faith and according to the usual and customary standards of medical practice in an attempt to resuscitate a life;

(5) physicians licensed to practice medicine in a11

of its branches or holding a visiting professor, physician, or resident permit under the Medical Practice Act of 1987, performing acts in accordance with usual and customary standards of medical practice, or a currently enrolled student in an accredited medical school in furtherance of his or her education at the accredited medical school; or

(6) removing or carrying away a corpse by the

employees, independent contractors, or other persons designated by the federally designated organ procurement agency engaged in the organ and tissue procurement process.

(Source: P.A. 97-1072, eff. 8-24-12.)

(720 ILCS 5/12-21) (from Ch. 38, par. 12-21)
Sec. 12-21. (Repealed).
(Source: P.A. 97-227, eff. 1-1-12. Repealed by P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/12-21.5)
(This Section was renumbered as Section 12C-10 by P.A. 97-1109.)
Sec. 12-21.5. (Renumbered).
(Source: P.A. 92-408, eff. 8-17-01; 92-432, eff. 8-17-01. Renumbered by P.A. 97-1109, eff. 1-1-13.)

(720 ILCS 5/12-21.6)
(This Section was renumbered as Section 12C-5 by P.A. 97-1109.)
Sec. 12-21.6. (Renumbered).
(Source: P.A. 92-408, eff. 8-17-01; 92-432, eff. 8-17-01; 92-515, eff. 6-1-02; 92-651, eff. 7-11-02. Renumbered by 97-1109, eff. 1-1-13.)

(720 ILCS 5/12-21.6-5)
Sec. 12-21.6-5. Parent or guardian leaving custody or control of child with child sex offender.
(a) For the purposes of this Section, "minor" means a person under 18 years of age; and "child sex offender" means a sex offender who is required to register under the Sex Offender Registration Act and is a child sex offender as defined in Sections 11-9.3 and 11-9.4 of this Code.
(b) It is unlawful for a parent or guardian of a minor to knowingly leave that minor in the custody or control of a child sex offender, or allow the child sex offender unsupervised access to the minor.
(c) This Section does not apply to leaving the minor in the custody or control of, or allowing unsupervised access to the minor by:
(1) a child sex offender who is the parent of the

minor;

(2) a person convicted of a violation of subsection

(c) of Section 12-15 of this Code; or

(3) a child sex offender who is married to and

living in the same household with the parent or guardian of the minor.

This subsection (c) shall not be construed to allow a child sex offender to knowingly reside within 500 feet of the minor victim of the sex offense if prohibited by subsection (b-6) of Section 11-9.4 of this Code.
(d) Sentence. A person who violates this Section is guilty of a Class A misdemeanor.
(e) Nothing in this Section shall prohibit the filing of a petition or the instituting of any proceeding under Article II of the Juvenile Court Act of 1987 relating to abused minors.
(Source: P.A. 96-1094, eff. 1-1-11.)

(720 ILCS 5/12-21.7)
Sec. 12-21.7. (Repealed).
(Source: P.A. 94-12, eff. 1-1-06. Repealed by P.A. 97-1109, eff. 1-1-13.)

(720 ILCS 5/12-22)
(This Section was renumbered as Section 12C-15 by P.A. 97-1109.)
Sec. 12-22. (Renumbered).
(Source: P.A. 88-479. Renumbered by P.A. 97-1109, eff. 1-1-13.)

(720 ILCS 5/12-30) (from Ch. 38, par. 12-30)
(This Section was renumbered as Section 12-3.4 by P.A. 96-1551.)
Sec. 12-30. (Renumbered).
(Source: P.A. 97-311, eff. 8-11-11. Renumbered by P.A. 96-1551, Article 1, Section 5, eff. 7-1-11.)

(720 ILCS 5/12-31) (from Ch. 38, par. 12-31)
(This Section was renumbered as Section 12-34.5 by P.A. 96-1551.)
Sec. 12-31. (Renumbered).
(Source: P.A. 88-392. Renumbered by P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/12-32) (from Ch. 38, par. 12-32)
Sec. 12-32. Ritual mutilation.
(a) A person commits ritual mutilation when he or she knowingly mutilates, dismembers or tortures another person as part of a ceremony, rite, initiation, observance, performance or practice, and the victim did not consent or under such circumstances that the defendant knew or should have known that the victim was unable to render effective consent.
(b) Ritual mutilation does not include the practice of male circumcision or a ceremony, rite, initiation, observance, or performance related thereto.
(c) Sentence. Ritual mutilation is a Class 2 felony.
(Source: P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/12-33) (from Ch. 38, par. 12-33)
Sec. 12-33. Ritualized abuse of a child.
(a) A person commits ritualized abuse of a child when he or she knowingly commits any of the following acts with, upon, or in the presence of a child as part of a ceremony, rite or any similar observance:
(1) actually or in simulation, tortures, mutilates,

or sacrifices any warm-blooded animal or human being;

(2) forces ingestion, injection or other application

of any narcotic, drug, hallucinogen or anaesthetic for the purpose of dulling sensitivity, cognition, recollection of, or resistance to any criminal activity;

(3) forces ingestion, or external application, of

human or animal urine, feces, flesh, blood, bones, body secretions, nonprescribed drugs or chemical compounds;

(4) involves the child in a mock, unauthorized or

unlawful marriage ceremony with another person or representation of any force or deity, followed by sexual contact with the child;

(5) places a living child into a coffin or open grave

containing a human corpse or remains;

(6) threatens death or serious harm to a child, his

or her parents, family, pets, or friends that instills a well-founded fear in the child that the threat will be carried out; or

(7) unlawfully dissects, mutilates, or incinerates a

human corpse.

(b) The provisions of this Section shall not be construed to apply to:
(1) lawful agricultural, animal husbandry, food

preparation, or wild game hunting and fishing practices and specifically the branding or identification of livestock;

(2) the lawful medical practice of male circumcision

or any ceremony related to male circumcision;

(3) any state or federally approved, licensed, or

funded research project; or

(4) the ingestion of animal flesh or blood in the

performance of a religious service or ceremony.

(b-5) For the purposes of this Section, "child" means any person under 18 years of age.
(c) Ritualized abuse of a child is a Class 1 felony for a first offense. A second or subsequent conviction for ritualized abuse of a child is a Class X felony for which an offender who has attained the age of 18 years at the time of the commission of the offense may be sentenced to a term of natural life imprisonment and an offender under the age of 18 years at the time of the commission of the offense shall be sentenced under Section 5-4.5-105 of the Unified Code of Corrections.
(d) (Blank).
(Source: P.A. 99-69, eff. 1-1-16.)

(720 ILCS 5/12-34)
Sec. 12-34. Female genital mutilation.
(a) Except as otherwise permitted in subsection (b), whoever knowingly circumcises, excises, or infibulates, in whole or in part, the labia majora, labia minora, or clitoris of another commits female genital mutilation. Consent to the procedure by a minor on whom it is performed or by the minor's parent or guardian is not a defense to a violation of this Section.
(b) A surgical procedure is not a violation of subsection (a) if the procedure is performed by a physician licensed to practice medicine in all its branches and:
(1) is necessary to the health of the person on whom

it is performed; or

(2) is performed on a person who is in labor or who

has just given birth and is performed for medical purposes connected with that labor or birth.

(c) Sentence. Female genital mutilation is a Class X felony.
(Source: P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/Art. 12, Subdiv. 25 heading)

(720 ILCS 5/12-34.5) (was 720 ILCS 5/12-31)
Sec. 12-34.5. Inducement to commit suicide.
(a) A person commits inducement to commit suicide when he or she does either of the following:
(1) Knowingly coerces another to commit suicide and

the other person commits or attempts to commit suicide as a direct result of the coercion, and he or she exercises substantial control over the other person through (i) control of the other person's physical location or circumstances; (ii) use of psychological pressure; or (iii) use of actual or ostensible religious, political, social, philosophical or other principles.

(2) With knowledge that another person intends to

commit or attempt to commit suicide, intentionally (i) offers and provides the physical means by which another person commits or attempts to commit suicide, or (ii) participates in a physical act by which another person commits or attempts to commit suicide.

For the purposes of this Section, "attempts to commit suicide" means any act done with the intent to commit suicide and which constitutes a substantial step toward commission of suicide.
(b) Sentence. Inducement to commit suicide under paragraph (a)(1) when the other person commits suicide as a direct result of the coercion is a Class 2 felony. Inducement to commit suicide under paragraph (a)(2) when the other person commits suicide as a direct result of the assistance provided is a Class 4 felony. Inducement to commit suicide under paragraph (a)(1) when the other person attempts to commit suicide as a direct result of the coercion is a Class 3 felony. Inducement to commit suicide under paragraph (a)(2) when the other person attempts to commit suicide as a direct result of the assistance provided is a Class A misdemeanor.
(c) The lawful compliance or a good-faith attempt at lawful compliance with the Illinois Living Will Act, the Health Care Surrogate Act, or the Powers of Attorney for Health Care Law is not inducement to commit suicide under paragraph (a)(2) of this Section.
(Source: P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/12-35)
Sec. 12-35. Sexual conduct or sexual contact with an animal.
(a) A person may not knowingly engage in any sexual conduct or sexual contact with an animal.
(b) A person may not knowingly cause, aid, or abet another person to engage in any sexual conduct or sexual contact with an animal.
(c) A person may not knowingly permit any sexual conduct or sexual contact with an animal to be conducted on any premises under his or her charge or control.
(d) A person may not knowingly engage in, promote, aid, or abet any activity involving any sexual conduct or sexual contact with an animal for a commercial or recreational purpose.
(e) Sentence. A person who violates this Section is guilty of a Class 4 felony. A person who violates this Section in the presence of a person under 18 years of age or causes the animal serious physical injury or death is guilty of a Class 3 felony.
(f) In addition to the penalty imposed in subsection (e), the court may order that the defendant do any of the following:
(1) Not harbor animals or reside in any household

where animals are present for a reasonable period of time or permanently, if necessary.

(2) Relinquish and permanently forfeit all animals

residing in the household to a recognized or duly organized animal shelter or humane society.

(3) Undergo a psychological evaluation and counseling

at defendant's expense.

(4) Reimburse the animal shelter or humane society

for any reasonable costs incurred for the care and maintenance of the animal involved in the sexual conduct or sexual contact in addition to any animals relinquished to the animal shelter or humane society.

(g) Nothing in this Section shall be construed to prohibit accepted animal husbandry practices or accepted veterinary medical practices by a licensed veterinarian or certified veterinary technician.
(h) If the court has reasonable grounds to believe that a violation of this Section has occurred, the court may order the seizure of all animals involved in the alleged violation as a condition of bond of a person charged with a violation of this Section.
(i) In this Section:
"Animal" means every creature, either alive or dead, other than a human being.
"Sexual conduct" means any knowing touching or fondling by a person, either directly or through clothing, of the sex organs or anus of an animal or any transfer or transmission of semen by the person upon any part of the animal, for the purpose of sexual gratification or arousal of the person.
"Sexual contact" means any contact, however slight, between the sex organ or anus of a person and the sex organ, mouth, or anus of an animal, or any intrusion, however slight, of any part of the body of the person into the sex organ or anus of an animal, for the purpose of sexual gratification or arousal of the person. Evidence of emission of semen is not required to prove sexual contact.
(Source: P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/12-36)
Sec. 12-36. Possession of unsterilized or vicious dogs by felons prohibited.
(a) For a period of 10 years commencing upon the release of a person from incarceration, it is unlawful for a person convicted of a forcible felony, a felony violation of the Humane Care for Animals Act, a felony violation of Section 26-5 or 48-1 of this Code, a felony violation of Article 24 of this Code, a felony violation of Class 3 or higher of the Illinois Controlled Substances Act, a felony violation of Class 3 or higher of the Cannabis Control Act, or a felony violation of Class 2 or higher of the Methamphetamine Control and Community Protection Act, to knowingly own, possess, have custody of, or reside in a residence with, either:
(1) an unspayed or unneutered dog or puppy older than

12 weeks of age; or

(2) irrespective of whether the dog has been spayed

or neutered, any dog that has been determined to be a vicious dog under Section 15 of the Animal Control Act.

(b) Any dog owned, possessed by, or in the custody of a person convicted of a felony, as described in subsection (a), must be microchipped for permanent identification.
(c) Sentence. A person who violates this Section is guilty of a Class A misdemeanor.
(d) It is an affirmative defense to prosecution under this Section that the dog in question is neutered or spayed, or that the dog in question was neutered or spayed within 7 days of the defendant being charged with a violation of this Section. Medical records from, or the certificate of, a doctor of veterinary medicine licensed to practice in the State of Illinois who has personally examined or operated upon the dog, unambiguously indicating whether the dog in question has been spayed or neutered, shall be prima facie true and correct, and shall be sufficient evidence of whether the dog in question has been spayed or neutered. This subsection (d) is not applicable to any dog that has been determined to be a vicious dog under Section 15 of the Animal Control Act.
(Source: P.A. 96-185, eff. 1-1-10; 97-1108, eff. 1-1-13.)

(720 ILCS 5/12-37)
Sec. 12-37. Possession and sale of caustic and noxious substances.
(a) Except as provided in subsection (b), it is unlawful for any person knowingly to have in his or her possession or to carry about any of the substances which are regulated by Title 16 CFR Section 1500.129 of the Federal Caustic Poison Act and are required to contain the words "causes severe burns" as the affirmative statement of principal hazard on its label.
(b) Provided that the product is not used to threaten, intimidate, injure, or cause distress to another, the restrictions of subsection (a) do not apply to:
(1) persons while engaged in the legitimate

commercial manufacture, distribution, storage, or use of the specified substances;

(2) persons while engaged in legitimate scientific or

medical research, study, teaching or treatment involving the use of such substances, including without limitation physicians, pharmacists, scientists, teachers, students, and employees of regularly established laboratories, manufacturing and wholesale pharmacies, retail pharmacies, medical treatment facilities, schools, colleges, and universities;

(3) persons who have procured any of the specified

substances for medicinal purposes upon a prescription of a physician licensed to practice medicine in all its branches under the Medical Practice Act of 1987;

(4) commercial or consumer products that contain any

of the specified substances found in subsection (a) including, but not limited to, batteries;

(5) production agriculture as defined in Section 3-5

of the Use Tax Act;

(6) persons while engaged in the possession or

transportation, or both, of a commercial product containing any of the substances specified in subsection (a) for retail sale;

(7) persons while engaged in the possession,

transportation, or use, unrelated to a retail sale, of any of the substances specified in subsection (a); or

(8) persons engaged in the possession,

transportation, or use of a commercial product containing any of the substances specified in subsection (a).

(c) Sentence. A violation of this Section is a Class 4 felony.
(d) The regulation of the possession and carrying of caustic and noxious substances under this Section is an exclusive power and function of the State. A home rule unit may not regulate the possession and carrying of caustic and noxious substances and any ordinance or local law contrary to this Section is declared void. This is a denial and limitation of home rule powers and functions under subsection (h) of Section 6 of Article VII of the Illinois Constitution.
(Source: P.A. 97-565, eff. 1-1-12.)

(720 ILCS 5/12-38)
Sec. 12-38. Restrictions on purchase or acquisition of corrosive or caustic acid.
(a) A person seeking to purchase a substance which is regulated by Title 16 CFR Section 1500.129 of the Federal Caustic Poison Act and is required to contain the words "causes severe burns" as the affirmative statement of principal hazard on its label, must prior to taking possession:
(1) provide a valid driver's license or other

government-issued identification showing the person's name, date of birth, and photograph; and

(2) sign a log documenting the name and address of

the person, date and time of the transaction, and the brand, product name and net weight of the item.

(b) Exemption. The requirements of subsection (a) do not apply to batteries or household products. For the purposes of this Section, "household product" means any product which is customarily produced or distributed for sale for consumption or use, or customarily stored, by individuals in or about the household, including, but not limited to, products which are customarily produced and distributed for use in or about a household as a cleaning agent, drain cleaner, pesticide, epoxy, paint, stain, or similar substance.
(c) Rules and Regulations. The Illinois Department of State Police shall have the authority to promulgate rules for the implementation and enforcement of this Section.
(d) Sentence. Any violation of this Section is a business offense for which a fine not exceeding $150 for the first violation, $500 for the second violation, or $1,500 for the third and subsequent violations within a 12-month period shall be imposed.
(e) Preemption. The regulation of the purchase or acquisition, or both, of a caustic or corrosive substance and any registry regarding the sale or possession, or both, of a caustic or corrosive substance is an exclusive power and function of the State. A home rule unit may not regulate the purchase or acquisition of caustic or corrosive substances and any ordinance or local law contrary to this Section is declared void. This is a denial and limitation of home rule powers and functions under subsection (h) of Section 6 of Article VII of the Illinois Constitution.
(Source: P.A. 97-565, eff. 1-1-12; 97-929, eff. 8-10-12.)

(720 ILCS 5/Art. 12A heading)

(720 ILCS 5/12A-1)
Sec. 12A-1. Short title. This Article may be cited as the Violent Video Games Law.
(Source: P.A. 94-315, eff. 1-1-06.)

(720 ILCS 5/12A-5)
Sec. 12A-5. Findings.
(a) The General Assembly finds that minors who play violent video games are more likely to:
(1) Exhibit violent, asocial, or aggressive behavior.
(2) Experience feelings of aggression.
(3) Experience a reduction of activity in the frontal

lobes of the brain which is responsible for controlling behavior.

(b) While the video game industry has adopted its own voluntary standards describing which games are appropriate for minors, those standards are not adequately enforced.
(c) Minors are capable of purchasing and do purchase violent video games.
(d) The State has a compelling interest in assisting parents in protecting their minor children from violent video games.
(e) The State has a compelling interest in preventing violent, aggressive, and asocial behavior.
(f) The State has a compelling interest in preventing psychological harm to minors who play violent video games.
(g) The State has a compelling interest in eliminating any societal factors that may inhibit the physiological and neurological development of its youth.
(h) The State has a compelling interest in facilitating the maturation of Illinois' children into law-abiding, productive adults.
(Source: P.A. 94-315, eff. 1-1-06.)

(720 ILCS 5/12A-10)
Sec. 12A-10. Definitions. For the purposes of this Article, the following terms have the following meanings:
(a) "Video game retailer" means a person who sells or rents video games to the public.
(b) "Video game" means an object or device that stores recorded data or instructions, receives data or instructions generated by a person who uses it, and, by processing the data or instructions, creates an interactive game capable of being played, viewed, or experienced on or through a computer, gaming system, console, or other technology.
(c) "Minor" means a person under 18 years of age.
(d) "Person" includes but is not limited to an individual, corporation, partnership, and association.
(e) "Violent" video games include depictions of or simulations of human-on-human violence in which the player kills or otherwise causes serious physical harm to another human. "Serious physical harm" includes depictions of death, dismemberment, amputation, decapitation, maiming, disfigurement, mutilation of body parts, or rape.
(Source: P.A. 94-315, eff. 1-1-06.)

(720 ILCS 5/12A-15)
Sec. 12A-15. Restricted sale or rental of violent video games.
(a) A person who sells, rents, or permits to be sold or rented, any violent video game to any minor, commits a petty offense for which a fine of $1,000 may be imposed.
(b) A person who sells, rents, or permits to be sold or rented any violent video game via electronic scanner must program the electronic scanner to prompt sales clerks to check identification before the sale or rental transaction is completed. A person who violates this subsection (b) commits a petty offense for which a fine of $1,000 may be imposed.
(c) A person may not sell or rent, or permit to be sold or rented, any violent video game through a self-scanning checkout mechanism. A person who violates this subsection (c) commits a petty offense for which a fine of $1,000 may be imposed.
(d) A retail sales clerk shall not be found in violation of this Section unless he or she has complete knowledge that the party to whom he or she sold or rented a violent video game was a minor and the clerk sold or rented the video game to the minor with the specific intent to do so.
(Source: P.A. 94-315, eff. 1-1-06.)

(720 ILCS 5/12A-20)
Sec. 12A-20. Affirmative defenses. In any prosecution arising under this Article, it is an affirmative defense:
(1) that the defendant was a family member of the

minor for whom the video game was purchased. "Family member" for the purpose of this Section, includes a parent, sibling, grandparent, aunt, uncle, or first cousin;

(2) that the minor who purchased the video game

exhibited a draft card, driver's license, birth certificate or other official or apparently official document purporting to establish that the minor was 18 years of age or older, which the defendant reasonably relied on and reasonably believed to be authentic;

(3) for the video game retailer, if the retail sales

clerk had complete knowledge that the party to whom he or she sold or rented a violent video game was a minor and the clerk sold or rented the video game to the minor with the specific intent to do so; or

(4) that the video game sold or rented was

pre-packaged and rated EC, E10+, E, or T by the Entertainment Software Ratings Board.

(Source: P.A. 94-315, eff. 1-1-06.)

(720 ILCS 5/12A-25)
Sec. 12A-25. Labeling of violent video games.
(a) Video game retailers shall label all violent video games as defined in this Article, with a solid white "18" outlined in black. The "18" shall have dimensions of no less than 2 inches by 2 inches. The "18" shall be displayed on the front face of the video game package.
(b) A retailer's failure to comply with this Section is a petty offense punishable by a fine of $500 for the first 3 violations, and $1,000 for every subsequent violation.
(Source: P.A. 94-315, eff. 1-1-06.)

(720 ILCS 5/Art. 12B heading)

(720 ILCS 5/12B-1)
Sec. 12B-1. Short title. This Article may be cited as the Sexually Explicit Video Games Law.
(Source: P.A. 94-315, eff. 1-1-06.)

(720 ILCS 5/12B-5)
Sec. 12B-5. Findings. The General Assembly finds sexually explicit video games inappropriate for minors and that the State has a compelling interest in assisting parents in protecting their minor children from sexually explicit video games.
(Source: P.A. 94-315, eff. 1-1-06.)

(720 ILCS 5/12B-10)
Sec. 12B-10. Definitions. For the purposes of this Article, the following terms have the following meanings:
(a) "Video game retailer" means a person who sells or rents video games to the public.
(b) "Video game" means an object or device that stores recorded data or instructions, receives data or instructions generated by a person who uses it, and, by processing the data or instructions, creates an interactive game capable of being played, viewed, or experienced on or through a computer, gaming system, console, or other technology.
(c) "Minor" means a person under 18 years of age.
(d) "Person" includes but is not limited to an individual, corporation, partnership, and association.
(e) "Sexually explicit" video games include those that the average person, applying contemporary community standards would find, with respect to minors, is designed to appeal or pander to the prurient interest and depict or represent in a manner patently offensive with respect to minors, an actual or simulated sexual act or sexual contact, an actual or simulated normal or perverted sexual act or a lewd exhibition of the genitals or post-pubescent female breast.
(Source: P.A. 94-315, eff. 1-1-06.)

(720 ILCS 5/12B-15)
Sec. 12B-15. Restricted sale or rental of sexually explicit video games.
(a) A person who sells, rents, or permits to be sold or rented, any sexually explicit video game to any minor, commits a petty offense for which a fine of $1,000 may be imposed.
(b) A person who sells, rents, or permits to be sold or rented any sexually explicit video game via electronic scanner must program the electronic scanner to prompt sales clerks to check identification before the sale or rental transaction is completed. A person who violates this subsection (b) commits a petty offense for which a fine of $1,000 may be imposed.
(c) A person may not sell or rent, or permit to be sold or rented, any sexually explicit video game through a self-scanning checkout mechanism. A person who violates this subsection (c) commits a petty offense for which a fine of $1,000 may be imposed.
(d) A retail sales clerk shall not be found in violation of this Section unless he or she has complete knowledge that the party to whom he or she sold or rented a sexually explicit video game was a minor and the clerk sold or rented the video game to the minor with the specific intent to do so.
(Source: P.A. 94-315, eff. 1-1-06.)

(720 ILCS 5/12B-20)
Sec. 12B-20. Affirmative defenses. In any prosecution arising under this Article, it is an affirmative defense:
(1) that the defendant was a family member of the

minor for whom the video game was purchased. "Family member" for the purpose of this Section, includes a parent, sibling, grandparent, aunt, uncle, or first cousin;

(2) that the minor who purchased the video game

exhibited a draft card, driver's license, birth certificate or other official or apparently official document purporting to establish that the minor was 18 years of age or older, which the defendant reasonably relied on and reasonably believed to be authentic;

(3) for the video game retailer, if the retail sales

clerk had complete knowledge that the party to whom he or she sold or rented a violent video game was a minor and the clerk sold or rented the video game to the minor with the specific intent to do so; or

(4) that the video game sold or rented was

pre-packaged and rated EC, E10+, E, or T by the Entertainment Software Ratings Board.

(Source: P.A. 94-315, eff. 1-1-06.)

(720 ILCS 5/12B-25)
Sec. 12B-25. Labeling of sexually explicit video games.
(a) Video game retailers shall label all sexually explicit video games as defined in this Act, with a solid white "18" outlined in black. The "18" shall have dimensions of no less than 2 inches by 2 inches. The "18" shall be displayed on the front face of the video game package.
(b) A retailer who fails to comply with this Section is guilty of a petty offense punishable by a fine of $500 for the first 3 violations, and $1,000 for every subsequent violation.
(Source: P.A. 94-315, eff. 1-1-06.)

(720 ILCS 5/12B-30)
Sec. 12B-30. Posting notification of video games rating system.
(a) A retailer who sells or rents video games shall post a sign that notifies customers that a video game rating system, created by the Entertainment Software Ratings Board, is available to aid in the selection of a game. The sign shall be prominently posted in, or within 5 feet of, the area in which games are displayed for sale or rental, at the information desk if one exists, and at the point of purchase.
(b) The lettering of each sign shall be printed, at a minimum, in 36-point type and shall be in black ink against a light colored background, with dimensions of no less than 18 by 24 inches.
(c) A retailer's failure to comply with this Section is a petty offense punishable by a fine of $500 for the first 3 violations, and $1,000 for every subsequent violation.
(Source: P.A. 94-315, eff. 1-1-06.)

(720 ILCS 5/12B-35)
Sec. 12B-35. Availability of brochure describing rating system.
(a) A video game retailer shall make available upon request a brochure to customers that explains the Entertainment Software Ratings Board ratings system.
(b) A retailer who fails to comply with this Section shall receive the punishment described in subsection (b) of Section 12B-25.
(Source: P.A. 94-315, eff. 1-1-06.)

(720 ILCS 5/Art. 12C heading)

(720 ILCS 5/Art. 12C, Subdiv. 1 heading)

(720 ILCS 5/12C-5) (was 720 ILCS 5/12-21.6)
Sec. 12C-5. Endangering the life or health of a child.
(a) A person commits endangering the life or health of a child when he or she knowingly: (1) causes or permits the life or health of a child under the age of 18 to be endangered; or (2) causes or permits a child to be placed in circumstances that endanger the child's life or health. It is not a violation of this Section for a person to relinquish a child in accordance with the Abandoned Newborn Infant Protection Act.
(b) A trier of fact may infer that a child 6 years of age or younger is unattended if that child is left in a motor vehicle for more than 10 minutes.
(c) "Unattended" means either: (i) not accompanied by a person 14 years of age or older; or (ii) if accompanied by a person 14 years of age or older, out of sight of that person.
(d) Sentence. A violation of this Section is a Class A misdemeanor. A second or subsequent violation of this Section is a Class 3 felony. A violation of this Section that is a proximate cause of the death of the child is a Class 3 felony for which a person, if sentenced to a term of imprisonment, shall be sentenced to a term of not less than 2 years and not more than 10 years. A parent, who is found to be in violation of this Section with respect to his or her child, may be sentenced to probation for this offense pursuant to Section 12C-15.
(Source: P.A. 97-1109, eff. 1-1-13.)

(720 ILCS 5/12C-10) (was 720 ILCS 5/12-21.5)
Sec. 12C-10. Child abandonment.
(a) A person commits child abandonment when he or she, as a parent, guardian, or other person having physical custody or control of a child, without regard for the mental or physical health, safety, or welfare of that child, knowingly leaves that child who is under the age of 13 without supervision by a responsible person over the age of 14 for a period of 24 hours or more. It is not a violation of this Section for a person to relinquish a child in accordance with the Abandoned Newborn Infant Protection Act.
(b) For the purposes of determining whether the child was left without regard for the mental or physical health, safety, or welfare of that child, the trier of fact shall consider the following factors:
(1) the age of the child;
(2) the number of children left at the location;
(3) special needs of the child, including whether the

child is a person with a physical or mental disability, or otherwise in need of ongoing prescribed medical treatment such as periodic doses of insulin or other medications;

(4) the duration of time in which the child was left

without supervision;

(5) the condition and location of the place where the

child was left without supervision;

(6) the time of day or night when the child was left

without supervision;

(7) the weather conditions, including whether the

child was left in a location with adequate protection from the natural elements such as adequate heat or light;

(8) the location of the parent, guardian, or other

person having physical custody or control of the child at the time the child was left without supervision, the physical distance the child was from the parent, guardian, or other person having physical custody or control of the child at the time the child was without supervision;

(9) whether the child's movement was restricted, or

the child was otherwise locked within a room or other structure;

(10) whether the child was given a phone number of a

person or location to call in the event of an emergency and whether the child was capable of making an emergency call;

(11) whether there was food and other provision left

for the child;

(12) whether any of the conduct is attributable to

economic hardship or illness and the parent, guardian or other person having physical custody or control of the child made a good faith effort to provide for the health and safety of the child;

(13) the age and physical and mental capabilities of

the person or persons who provided supervision for the child;

(14) any other factor that would endanger the health

or safety of that particular child;

(15) whether the child was left under the supervision

of another person.

(c) Child abandonment is a Class 4 felony. A second or subsequent offense after a prior conviction is a Class 3 felony. A parent, who is found to be in violation of this Section with respect to his or her child, may be sentenced to probation for this offense pursuant to Section 12C-15.
(Source: P.A. 98-756, eff. 7-16-14; 99-143, eff. 7-27-15.)

(720 ILCS 5/12C-15) (was 720 ILCS 5/12-22)
Sec. 12C-15. Child abandonment or endangerment; probation.
(a) Whenever a parent of a child as determined by the court on the facts before it, pleads guilty to or is found guilty of, with respect to his or her child, child abandonment under Section 12C-10 of this Article or endangering the life or health of a child under Section 12C-5 of this Article, the court may, without entering a judgment of guilt and with the consent of the person, defer further proceedings and place the person upon probation upon the reasonable terms and conditions as the court may require. At least one term of the probation shall require the person to cooperate with the Department of Children and Family Services at the times and in the programs that the Department of Children and Family Services may require.
(b) Upon fulfillment of the terms and conditions imposed under subsection (a), the court shall discharge the person and dismiss the proceedings. Discharge and dismissal under this Section shall be without court adjudication of guilt and shall not be considered a conviction for purposes of disqualification or disabilities imposed by law upon conviction of a crime. However, a record of the disposition shall be reported by the clerk of the circuit court to the Department of State Police under Section 2.1 of the Criminal Identification Act, and the record shall be maintained and provided to any civil authority in connection with a determination of whether the person is an acceptable candidate for the care, custody and supervision of children.
(c) Discharge and dismissal under this Section may occur only once.
(d) Probation under this Section may not be for a period of less than 2 years.
(e) If the child dies of the injuries alleged, this Section shall be inapplicable.
(Source: P.A. 97-1109, eff. 1-1-13.)

(720 ILCS 5/12C-20)
Sec. 12C-20. Abandonment of a school bus containing children.
(a) A school bus driver commits abandonment of a school bus containing children when he or she knowingly abandons the school bus while it contains any children who are without other adult supervision, except in an emergency where the driver is seeking help or otherwise acting in the best interests of the children.
(b) Sentence. A violation of this Section is a Class A misdemeanor for a first offense, and a Class 4 felony for a second or subsequent offense.
(Source: P.A. 97-1109, eff. 1-1-13.)

(720 ILCS 5/12C-25)
Sec. 12C-25. Contributing to the dependency and neglect of a minor.
(a) Any parent, legal guardian or person having the custody of a child under the age of 18 years commits contributing to the dependency and neglect of a minor when he or she knowingly: (1) causes, aids, or encourages such minor to be or to become a dependent and neglected minor; (2) does acts which directly tend to render any such minor so dependent and neglected; or (3) fails to do that which will directly tend to prevent such state of dependency and neglect. It is not a violation of this Section for a person to relinquish a child in accordance with the Abandoned Newborn Infant Protection Act.
(b) "Dependent and neglected minor" means any child who, while under the age of 18 years, for any reason is destitute, homeless or abandoned; or dependent upon the public for support; or has not proper parental care or guardianship; or habitually begs or receives alms; or is found living in any house of ill fame or with any vicious or disreputable person; or has a home which by reason of neglect, cruelty or depravity on the part of its parents, guardian or any other person in whose care it may be is an unfit place for such child; and any child who while under the age of 10 years is found begging, peddling or selling any articles or singing or playing any musical instrument for gain upon the street or giving any public entertainments or accompanies or is used in aid of any person so doing.
(c) Sentence. A violation of this Section is a Class A misdemeanor.
(d) The husband or wife of the defendant shall be a competent witness to testify in any case under this Section and to all matters relevant thereto.
(Source: P.A. 97-1109, eff. 1-1-13.)

(720 ILCS 5/12C-30) (was 720 ILCS 5/33D-1)
Sec. 12C-30. Contributing to the delinquency or criminal delinquency of a minor.
(a) Contributing to the delinquency of a minor. A person commits contributing to the delinquency of a minor when he or she knowingly: (1) causes, aids, or encourages a minor to be or to become a delinquent minor; or (2) does acts which directly tend to render any minor so delinquent.
(b) Contributing to the criminal delinquency of a minor. A person of the age of 21 years and upwards commits contributing to the criminal delinquency of a minor when he or she, with the intent to promote or facilitate the commission of an offense solicits, compels or directs a minor in the commission of the offense that is either: (i) a felony when the minor is under the age of 17 years; or (ii) a misdemeanor when the minor is under the age of 18 years.
(c) "Delinquent minor" means any minor who prior to his or her 17th birthday has violated or attempted to violate, regardless of where the act occurred, any federal or State law or county or municipal ordinance, and any minor who prior to his or her 18th birthday has violated or attempted to violate, regardless of where the act occurred, any federal or State law or county or municipal ordinance classified as a misdemeanor offense.
(d) Sentence.
(1) A violation of subsection (a) is a Class A

misdemeanor.

(2) A violation of subsection (b) is:
(i) a Class C misdemeanor if the offense

committed is a petty offense or a business offense;

(ii) a Class B misdemeanor if the offense

committed is a Class C misdemeanor;

(iii) a Class A misdemeanor if the offense

committed is a Class B misdemeanor;

(iv) a Class 4 felony if the offense committed is

a Class A misdemeanor;

(v) a Class 3 felony if the offense committed is

a Class 4 felony;

(vi) a Class 2 felony if the offense committed is

a Class 3 felony;

(vii) a Class 1 felony if the offense committed

is a Class 2 felony; and

(viii) a Class X felony if the offense committed

is a Class 1 felony or a Class X felony.

(3) A violation of subsection (b) incurs the same

penalty as first degree murder if the committed offense is first degree murder.

(e) The husband or wife of the defendant shall be a competent witness to testify in any case under this Section and to all matters relevant thereto.
(Source: P.A. 97-1109, eff. 1-1-13.)

(720 ILCS 5/Art. 12C, Subdiv. 5 heading)

(720 ILCS 5/12C-35) (was 720 ILCS 5/12-10)
Sec. 12C-35. Tattooing the body of a minor.
(a) A person, other than a person licensed to practice medicine in all its branches, commits tattooing the body of a minor when he or she knowingly or recklessly tattoos or offers to tattoo a person under the age of 18.
(b) A person who is an owner or employee of a business that performs tattooing, other than a person licensed to practice medicine in all its branches, may not permit a person under 18 years of age to enter or remain on the premises where tattooing is being performed unless the person under 18 years of age is accompanied by his or her parent or legal guardian.
(c) "Tattoo" means to insert pigment under the surface of the skin of a human being, by pricking with a needle or otherwise, so as to produce an indelible mark or figure visible through the skin.
(d) Subsection (a) of this Section does not apply to a person under 18 years of age who tattoos or offers to tattoo another person under 18 years of age away from the premises of any business at which tattooing is performed.
(d-5) Subsections (a) and (b) of this Section do not apply to the removal of a tattoo from a person under 18 years of age, who is a victim of a violation of Section 10-9 of this Code or who is or has been a streetgang member as defined in Section 10 of the Illinois Streetgang Terrorism Omnibus Prevention Act, if the removal of the tattoo is performed in an establishment or multi-type establishment which has received a certificate of registration from the Department of Public Health or its agent under the Tattoo and Body Piercing Establishment Registration Act and the removal of the tattoo is performed by the operator or an authorized employee of the operator of the establishment or multi-type establishment. For the purposes of this subsection (d-5), "tattoo" also means the indelible mark or figure visible through the skin created by tattooing.
(e) Sentence. A violation of this Section is a Class A misdemeanor.
(Source: P.A. 97-1109, eff. 1-1-13; 98-936, eff. 8-15-14.)

(720 ILCS 5/12C-40) (was 720 ILCS 5/12-10.1)
Sec. 12C-40. Piercing the body of a minor.
(a)(1) A person commits piercing the body of a minor when he or she knowingly or recklessly pierces the body of a person under 18 years of age without written consent of a parent or legal guardian of that person. Before the oral cavity of a person under 18 years of age may be pierced, the written consent form signed by the parent or legal guardian must contain a provision in substantially the following form:
"I understand that the oral piercing of the tongue, lips, cheeks, or any other area of the oral cavity carries serious risk of infection or damage to the mouth and teeth, or both infection and damage to those areas, that could result but is not limited to nerve damage, numbness, and life threatening blood clots.".
A person who pierces the oral cavity of a person under 18 years of age without obtaining a signed written consent form from a parent or legal guardian of the person that includes the provision describing the health risks of body piercing, violates this Section.
(2) A person who is an owner or employed by a business that performs body piercing may not permit a person under 18 years of age to enter or remain on the premises where body piercing is being performed unless the person under 18 years of age is accompanied by his or her parent or legal guardian.
(b) "Pierce" means to make a hole in the body in order to insert or allow the insertion of any ring, hoop, stud, or other object for the purpose of ornamentation of the body. "Piercing" does not include tongue splitting as defined in Section 12-10.2. The term "body" includes the oral cavity.
(c) Exceptions. This Section may not be construed in any way to prohibit any injection, incision, acupuncture, or similar medical or dental procedure performed by a licensed health care professional or other person authorized to perform that procedure or the presence on the premises where that procedure is being performed by a health care professional or other person authorized to perform that procedure of a person under 18 years of age who is not accompanied by a parent or legal guardian. This Section does not prohibit ear piercing. This Section does not apply to a minor emancipated under the Juvenile Court Act of 1987 or the Emancipation of Minors Act or by marriage. This Section does not apply to a person under 18 years of age who pierces the body or oral cavity of another person under 18 years of age away from the premises of any business at which body piercing or oral cavity piercing is performed.
(d) Sentence. A violation of this Section is a Class A misdemeanor.
(Source: P.A. 97-1109, eff. 1-1-13.)

(720 ILCS 5/12C-45) (was 720 ILCS 5/12-4.9)
Sec. 12C-45. Drug induced infliction of harm to a child athlete.
(a) A person commits drug induced infliction of harm to a child athlete when he or she knowingly distributes a drug to or encourages the ingestion of a drug by a person under the age of 18 with the intent that the person under the age of 18 ingest the drug for the purpose of a quick weight gain or loss in connection with participation in athletics.
(b) This Section does not apply to care under usual and customary standards of medical practice by a physician licensed to practice medicine in all its branches or to the sale of drugs or products by a retail merchant.
(c) Drug induced infliction of harm to a child athlete is a Class A misdemeanor. A second or subsequent violation is a Class 4 felony.
(Source: P.A. 97-1109, eff. 1-1-13.)

(720 ILCS 5/12C-50)
Sec. 12C-50. Hazing.
(a) A person commits hazing when he or she knowingly requires the performance of any act by a student or other person in a school, college, university, or other educational institution of this State, for the purpose of induction or admission into any group, organization, or society associated or connected with that institution, if:
(1) the act is not sanctioned or authorized by that

educational institution; and

(2) the act results in bodily harm to any person.
(b) Sentence. Hazing is a Class A misdemeanor, except that hazing that results in death or great bodily harm is a Class 4 felony.
(Source: P.A. 97-1109, eff. 1-1-13.)

(720 ILCS 5/12C-50.1)
Sec. 12C-50.1. Failure to report hazing.
(a) For purposes of this Section, "school official" includes any and all paid school administrators, teachers, counselors, support staff, and coaches and any and all volunteer coaches employed by a school, college, university, or other educational institution of this State.
(b) A school official commits failure to report hazing when:
(1) while fulfilling his or her official

responsibilities as a school official, he or she personally observes an act which is not sanctioned or authorized by that educational institution;

(2) the act results in bodily harm to any person; and
(3) the school official knowingly fails to report the

act to supervising educational authorities or, in the event of death or great bodily harm, to law enforcement.

(c) Sentence. Failure to report hazing is a Class B misdemeanor. If the act which the person failed to report resulted in death or great bodily harm, the offense is a Class A misdemeanor.
(d) It is an affirmative defense to a charge of failure to report hazing under this Section that the person who personally observed the act had a reasonable apprehension that timely action to stop the act would result in the imminent infliction of death, great bodily harm, permanent disfigurement, or permanent disability to that person or another in retaliation for reporting.
(e) Nothing in this Section shall be construed to allow prosecution of a person who personally observes the act of hazing and assists with an investigation and any subsequent prosecution of the offender.
(Source: P.A. 98-393, eff. 8-16-13.)

(720 ILCS 5/Art. 12C, Subdiv. 10 heading)

(720 ILCS 5/12C-60)
Sec. 12C-60. Curfew.
(a) Curfew offenses.
(1) A minor commits a curfew offense when he or she

remains in any public place or on the premises of any establishment during curfew hours.

(2) A parent or guardian of a minor or other person

in custody or control of a minor commits a curfew offense when he or she knowingly permits the minor to remain in any public place or on the premises of any establishment during curfew hours.

(b) Curfew defenses. It is a defense to prosecution under subsection (a) that the minor was:
(1) accompanied by the minor's parent or guardian or

other person in custody or control of the minor;

(2) on an errand at the direction of the minor's

parent or guardian, without any detour or stop;

(3) in a motor vehicle involved in interstate travel;
(4) engaged in an employment activity or going to or

returning home from an employment activity, without any detour or stop;

(5) involved in an emergency;
(6) on the sidewalk abutting the minor's residence or

abutting the residence of a next-door neighbor if the neighbor did not complain to the police department about the minor's presence;

(7) attending an official school, religious, or other

recreational activity supervised by adults and sponsored by a government or governmental agency, a civic organization, or another similar entity that takes responsibility for the minor, or going to or returning home from, without any detour or stop, an official school, religious, or other recreational activity supervised by adults and sponsored by a government or governmental agency, a civic organization, or another similar entity that takes responsibility for the minor;

(8) exercising First Amendment rights protected by

the United States Constitution, such as the free exercise of religion, freedom of speech, and the right of assembly; or

(9) married or had been married or is an emancipated

minor under the Emancipation of Minors Act.

(c) Enforcement. Before taking any enforcement action under this Section, a law enforcement officer shall ask the apparent offender's age and reason for being in the public place. The officer shall not issue a citation or make an arrest under this Section unless the officer reasonably believes that an offense has occurred and that, based on any response and other circumstances, no defense in subsection (b) is present.
(d) Definitions. In this Section:
(1) "Curfew hours" means:
(A) Between 12:01 a.m. and 6:00 a.m. on Saturday;
(B) Between 12:01 a.m. and 6:00 a.m. on Sunday;

and

(C) Between 11:00 p.m. on Sunday to Thursday,

inclusive, and 6:00 a.m. on the following day.

(2) "Emergency" means an unforeseen combination of

circumstances or the resulting state that calls for immediate action. The term includes, but is not limited to, a fire, a natural disaster, an automobile accident, or any situation requiring immediate action to prevent serious bodily injury or loss of life.

(3) "Establishment" means any privately-owned place

of business operated for a profit to which the public is invited, including, but not limited to, any place of amusement or entertainment.

(4) "Guardian" means:
(A) a person who, under court order, is the

guardian of the person of a minor; or

(B) a public or private agency with whom a minor

has been placed by a court.

(5) "Minor" means any person under 17 years of age.
(6) "Parent" means a person who is:
(A) a natural parent, adoptive parent, or

step-parent of another person; or

(B) at least 18 years of age and authorized by a

parent or guardian to have the care and custody of a minor.

(7) "Public place" means any place to which the

public or a substantial group of the public has access and includes, but is not limited to, streets, highways, and the common areas of schools, hospitals, apartment houses, office buildings, transport facilities, and shops.

(8) "Remain" means to:
(A) linger or stay; or
(B) fail to leave premises when requested to do

so by a police officer or the owner, operator, or other person in control of the premises.

(9) "Serious bodily injury" means bodily injury that

creates a substantial risk of death or that causes death, serious permanent disfigurement, or protracted loss or impairment of the function of any bodily member or organ.

(e) Sentence. A violation of this Section is a petty offense with a fine of not less than $10 nor more than $500, except that neither a person who has been made a ward of the court under the Juvenile Court Act of 1987, nor that person's legal guardian, shall be subject to any fine. In addition to or instead of the fine imposed by this Section, the court may order a parent, legal guardian, or other person convicted of a violation of subsection (a) of this Section to perform community service as determined by the court, except that the legal guardian of a person who has been made a ward of the court under the Juvenile Court Act of 1987 may not be ordered to perform community service. The dates and times established for the performance of community service by the parent, legal guardian, or other person convicted of a violation of subsection (a) of this Section shall not conflict with the dates and times that the person is employed in his or her regular occupation.
(f) County, municipal and other local boards and bodies authorized to adopt local police laws and regulations under the constitution and laws of this State may exercise legislative or regulatory authority over this subject matter by ordinance or resolution incorporating the substance of this Section or increasing the requirements thereof or otherwise not in conflict with this Section.
(Source: P.A. 97-1109, eff. 1-1-13.)

(720 ILCS 5/Art. 12C, Subdiv. 15 heading)

(720 ILCS 5/12C-65) (was 720 ILCS 5/44-2 and 5/44-3)
Sec. 12C-65. Unlawful transfer of a telecommunications device to a minor.
(a) A person commits unlawful transfer of a telecommunications device to a minor when he or she gives, sells or otherwise transfers possession of a telecommunications device to a person under 18 years of age with the intent that the device be used to commit any offense under this Code, the Cannabis Control Act, the Illinois Controlled Substances Act, or the Methamphetamine Control and Community Protection Act.
(b) "Telecommunications device" or "device" means a device which is portable or which may be installed in a motor vehicle, boat or other means of transportation, and which is capable of receiving or transmitting speech, data, signals or other information, including but not limited to paging devices, cellular and mobile telephones, and radio transceivers, transmitters and receivers, but not including radios designed to receive only standard AM and FM broadcasts.
(c) Sentence. A violation of this Section is a Class A misdemeanor.
(d) Seizure and forfeiture of property. Any person who commits the offense of unlawful transfer of a telecommunications device to a minor as set forth in this Section is subject to the property forfeiture provisions in Article 124B of the Code of Criminal Procedure of 1963.
(Source: P.A. 97-1109, eff. 1-1-13.)

(720 ILCS 5/12C-70)
Sec. 12C-70. Adoption compensation prohibited.
(a) Receipt of compensation for placing out prohibited; exception. No person and no agency, association, corporation, institution, society, or other organization, except a child welfare agency as defined by the Child Care Act of 1969, shall knowingly request, receive or accept any compensation or thing of value, directly or indirectly, for providing adoption services, as defined in Section 2.24 of the Child Care Act of 1969.
(b) Payment of compensation for placing out prohibited. No person shall knowingly pay or give any compensation or thing of value, directly or indirectly, for providing adoption services, as defined in Section 2.24 of the Child Care Act of 1969, including placing out of a child to any person or to any agency, association, corporation, institution, society, or other organization except a child welfare agency as defined by the Child Care Act of 1969.
(c) Certain payments of salaries and medical expenses not prevented.
(1) The provisions of this Section shall not be

construed to prevent the payment of salaries or other compensation by a licensed child welfare agency providing adoption services, as that term is defined by the Child Care Act of 1969, to the officers, employees, agents, contractors, or any other persons acting on behalf of the child welfare agency, provided that such salaries and compensation are consistent with subsection (a) of Section 14.5 of the Child Care Act of 1969.

(2) The provisions of this Section shall not be

construed to prevent the payment by a prospective adoptive parent of reasonable and actual medical fees or hospital charges for services rendered in connection with the birth of such child, if such payment is made to the physician or hospital who or which rendered the services or to the biological mother of the child or to prevent the receipt of such payment by such physician, hospital, or mother.

(3) The provisions of this Section shall not be

construed to prevent a prospective adoptive parent from giving a gift or gifts or other thing or things of value to a biological parent provided that the total value of such gift or gifts or thing or things of value does not exceed $200.

(d) Payment of certain expenses.
(1) A prospective adoptive parent shall be permitted

to pay the reasonable living expenses of the biological parents of the child sought to be adopted, in addition to those expenses set forth in subsection (c), only in accordance with the provisions of this subsection (d).

"Reasonable living expenses" means those expenses

related to activities of daily living and meeting basic needs, including, but not limited to, lodging, food, and clothing for the biological parents during the biological mother's pregnancy and for no more than 120 days prior to the biological mother's expected date of delivery and for no more than 60 days after the birth of the child. The term does not include expenses for lost wages, gifts, educational expenses, or other similar expenses of the biological parents.

(2)(A) The prospective adoptive parents may seek

leave of the court to pay the reasonable living expenses of the biological parents. They shall be permitted to pay the reasonable living expenses of the biological parents only upon prior order of the circuit court where the petition for adoption will be filed, or if the petition for adoption has been filed in the circuit court where the petition is pending.

(B) Notwithstanding clause (2)(A) of this subsection

(d), a prospective adoptive parent may advance a maximum of $1,000 for reasonable birth parent living expenses without prior order of court. The prospective adoptive parents shall present a final accounting of all expenses to the court prior to the entry of a final judgment order for adoption.

(C) If the court finds an accounting by the

prospective adoptive parents to be incomplete or deceptive or to contain amounts which are unauthorized or unreasonable, the court may order a new accounting or the repayment of amounts found to be excessive or unauthorized or make any other orders it deems appropriate.

(3) Payments under this subsection (d) shall be

permitted only in those circumstances where there is a demonstrated need for the payment of such expenses to protect the health of the biological parents or the health of the child sought to be adopted.

(4) Payment of their reasonable living expenses, as

provided in this subsection (d), shall not obligate the biological parents to place the child for adoption. In the event the biological parents choose not to place the child for adoption, the prospective adoptive parents shall have no right to seek reimbursement from the biological parents, or from any relative or associate of the biological parents, of moneys paid to, or on behalf of, the biological parents pursuant to a court order under this subsection (d).

(5) Notwithstanding paragraph (4) of this subsection

(d), a prospective adoptive parent may seek reimbursement of reasonable living expenses from a person who receives such payments only if the person who accepts payment of reasonable living expenses before the child's birth, as described in paragraph (4) of this subsection (d), knows that the person on whose behalf he or she is accepting payment is not pregnant at the time of the receipt of such payments or the person receives reimbursement for reasonable living expenses simultaneously from more than one prospective adoptive parent without the knowledge of the prospective adoptive parent.

(6) No person or entity shall offer, provide, or

co-sign a loan or any other credit accommodation, directly or indirectly, with a biological parent or a relative or associate of a biological parent based on the contingency of a surrender or placement of a child for adoption.

(7) Within 14 days after the completion of all

payments for reasonable living expenses of the biological parents under this subsection (d), the prospective adoptive parents shall present a final accounting of all those expenses to the court. The accounting shall also include the verified statements of the prospective adoptive parents, each attorney of record, and the biological parents or parents to whom or on whose behalf the payments were made attesting to the accuracy of the accounting.

(8) If the placement of a child for adoption is made

in accordance with the Interstate Compact on the Placement of Children, and if the sending state permits the payment of any expenses of biological parents that are not permitted under this Section, then the payment of those expenses shall not be a violation of this Section. In that event, the prospective adoptive parents shall file an accounting of all payments of the expenses of the biological parent or parents with the court in which the petition for adoption is filed or is to be filed. The accounting shall include a copy of the statutory provisions of the sending state that permit payments in addition to those permitted by this Section and a copy of all orders entered in the sending state that relate to expenses of the biological parents paid by the prospective adoptive parents in the sending state.

(9) The prospective adoptive parents shall be

permitted to pay the reasonable attorney's fees of a biological parent's attorney in connection with proceedings under this Section or in connection with proceedings for the adoption of the child if the amount of fees of the attorney is $1,000 or less. If the amount of attorney's fees of each biological parent exceeds $1,000, the attorney's fees shall be paid only after a petition seeking leave to pay those fees is filed with the court in which the adoption proceeding is filed or to be filed. The court shall review the petition for leave to pay attorney's fees, and if the court determines that the fees requested are reasonable, the court shall permit the petitioners to pay them. If the court determines that the fees requested are not reasonable, the court shall determine and set the reasonable attorney's fees of the biological parents' attorney which may be paid by the petitioners. The prospective adoptive parents shall present a final accounting of all those fees to the court prior to the entry of a final judgment order for adoption.

(10) The court may appoint a guardian ad litem for an

unborn child to represent the interests of the child in proceedings under this subsection (d).

(11) The provisions of this subsection (d) apply to a

person who is a prospective adoptive parent. This subsection (d) does not apply to a licensed child welfare agency, as that term is defined in the Child Care Act of 1969, whose payments are governed by the Child Care Act of 1969 and the Department of Children and Family Services rules adopted thereunder.

(e) Injunctive relief.
(A) Whenever it appears that any person, agency,

association, corporation, institution, society, or other organization is engaged or about to engage in any acts or practices that constitute or will constitute a violation of this Section, the Department of Children and Family Services shall inform the Attorney General and the State's Attorney of the appropriate county. Under such circumstances, the Attorney General or the State's Attorney may initiate injunction proceedings. Upon a proper showing, any circuit court may enter a permanent or preliminary injunction or temporary restraining order without bond to enforce this Section or any rule adopted under this Section in addition to any other penalties and other remedies provided in this Section.

(B) Whenever it appears that any person, agency,

association, corporation, institution, society, or other organization is engaged or is about to engage in any act or practice that constitutes or will constitute a violation of any rule adopted under the authority of this Section, the Department of Children and Family Services may inform the Attorney General and the State's Attorney of the appropriate county. Under such circumstances, the Attorney General or the State's Attorney may initiate injunction proceedings. Upon a proper showing, any circuit court may enter a permanent or preliminary injunction or a temporary restraining order without bond to enforce this Section or any rule adopted under this Section, in addition to any other penalties and remedies provided in this Section.

(f) A violation of this Section on a first conviction is a Class 4 felony, and on a second or subsequent conviction is a Class 3 felony.
(g) "Adoption services" has the meaning given that term in the Child Care Act of 1969.
(h) "Placing out" means to arrange for the free care or placement of a child in a family other than that of the child's parent, stepparent, grandparent, brother, sister, uncle or aunt or legal guardian, for the purpose of adoption or for the purpose of providing care.
(i) "Prospective adoptive parent" means a person or persons who have filed or intend to file a petition to adopt a child under the Adoption Act.
(Source: P.A. 97-1109, eff. 1-1-13.)

(720 ILCS 5/Art. 14 heading)

(720 ILCS 5/14-1) (from Ch. 38, par. 14-1)
Sec. 14-1. Definitions.
(a) Eavesdropping device.
An eavesdropping device is any device capable of being used to hear or record oral conversation or intercept, or transcribe electronic communications whether such conversation or electronic communication is conducted in person, by telephone, or by any other means; Provided, however, that this definition shall not include devices used for the restoration of the deaf or hard-of-hearing to normal or partial hearing.
(b) Eavesdropper.
An eavesdropper is any person, including any law enforcement officer and any party to a private conversation, who operates or participates in the operation of any eavesdropping device contrary to the provisions of this Article or who acts as a principal, as defined in this Article.
(c) Principal.
A principal is any person who:
(1) Knowingly employs another who illegally uses an

eavesdropping device in the course of such employment; or

(2) Knowingly derives any benefit or information from

the illegal use of an eavesdropping device by another; or

(3) Directs another to use an eavesdropping device

illegally on his or her behalf.

(d) Private conversation.
For the purposes of this Article, "private conversation" means any oral communication between 2 or more persons, whether in person or transmitted between the parties by wire or other means, when one or more of the parties intended the communication to be of a private nature under circumstances reasonably justifying that expectation. A reasonable expectation shall include any expectation recognized by law, including, but not limited to, an expectation derived from a privilege, immunity, or right established by common law, Supreme Court rule, or the Illinois or United States Constitution.
(e) Private electronic communication.
For purposes of this Article, "private electronic communication" means any transfer of signs, signals, writing, images, sounds, data, or intelligence of any nature transmitted in whole or part by a wire, radio, pager, computer, electromagnetic, photo electronic or photo optical system, when the sending or receiving party intends the electronic communication to be private under circumstances reasonably justifying that expectation. A reasonable expectation shall include any expectation recognized by law, including, but not limited to, an expectation derived from a privilege, immunity, or right established by common law, Supreme Court rule, or the Illinois or United States Constitution. Electronic communication does not include any communication from a tracking device.
(f) Bait car.
For purposes of this Article, "bait car" means any motor vehicle that is not occupied by a law enforcement officer and is used by a law enforcement agency to deter, detect, identify, and assist in the apprehension of an auto theft suspect in the act of stealing a motor vehicle.
(g) Surreptitious.
For purposes of this Article, "surreptitious" means obtained or made by stealth or deception, or executed through secrecy or concealment.
(Source: P.A. 98-1142, eff. 12-30-14.)

(720 ILCS 5/14-2) (from Ch. 38, par. 14-2)
Sec. 14-2. Elements of the offense; affirmative defense.
(a) A person commits eavesdropping when he or she knowingly and intentionally:
(1) Uses an eavesdropping device, in a surreptitious

manner, for the purpose of overhearing, transmitting, or recording all or any part of any private conversation to which he or she is not a party unless he or she does so with the consent of all of the parties to the private conversation;

(2) Uses an eavesdropping device, in a surreptitious

manner, for the purpose of transmitting or recording all or any part of any private conversation to which he or she is a party unless he or she does so with the consent of all other parties to the private conversation;

(3) Intercepts, records, or transcribes, in a

surreptitious manner, any private electronic communication to which he or she is not a party unless he or she does so with the consent of all parties to the private electronic communication;

(4) Manufactures, assembles, distributes, or

possesses any electronic, mechanical, eavesdropping, or other device knowing that or having reason to know that the design of the device renders it primarily useful for the purpose of the surreptitious overhearing, transmitting, or recording of private conversations or the interception, or transcription of private electronic communications and the intended or actual use of the device is contrary to the provisions of this Article; or

(5) Uses or discloses any information which he or she

knows or reasonably should know was obtained from a private conversation or private electronic communication in violation of this Article, unless he or she does so with the consent of all of the parties.

(a-5) It does not constitute a violation of this Article to surreptitiously use an eavesdropping device to overhear, transmit, or record a private conversation, or to surreptitiously intercept, record, or transcribe a private electronic communication, if the overhearing, transmitting, recording, interception, or transcription is done in accordance with Article 108A or Article 108B of the Code of Criminal Procedure of 1963.
(b) It is an affirmative defense to a charge brought under this Article relating to the interception of a privileged communication that the person charged:
1. was a law enforcement officer acting pursuant to

an order of interception, entered pursuant to Section 108A-1 or 108B-5 of the Code of Criminal Procedure of 1963; and

2. at the time the communication was intercepted, the

officer was unaware that the communication was privileged; and

3. stopped the interception within a reasonable time

after discovering that the communication was privileged; and

4. did not disclose the contents of the communication.
(c) It is not unlawful for a manufacturer or a supplier of eavesdropping devices, or a provider of wire or electronic communication services, their agents, employees, contractors, or venders to manufacture, assemble, sell, or possess an eavesdropping device within the normal course of their business for purposes not contrary to this Article or for law enforcement officers and employees of the Illinois Department of Corrections to manufacture, assemble, purchase, or possess an eavesdropping device in preparation for or within the course of their official duties.
(d) The interception, recording, or transcription of an electronic communication by an employee of a penal institution is not prohibited under this Act, provided that the interception, recording, or transcription is:
(1) otherwise legally permissible under Illinois law;
(2) conducted with the approval of the penal

institution for the purpose of investigating or enforcing a State criminal law or a penal institution rule or regulation with respect to inmates in the institution; and

(3) within the scope of the employee's official

duties.

For the purposes of this subsection (d), "penal institution" has the meaning ascribed to it in clause (c)(1) of Section 31A-1.1.
(e) Nothing in this Article shall prohibit any individual, not a law enforcement officer, from recording a law enforcement officer in the performance of his or her duties in a public place or in circumstances in which the officer has no reasonable expectation of privacy. However, an officer may take reasonable action to maintain safety and control, secure crime scenes and accident sites, protect the integrity and confidentiality of investigations, and protect the public safety and order.
(Source: P.A. 98-1142, eff. 12-30-14; 99-352, eff. 1-1-16.)

(720 ILCS 5/14-3)
Sec. 14-3. Exemptions. The following activities shall be exempt from the provisions of this Article:
(a) Listening to radio, wireless electronic communications, and television communications of any sort where the same are publicly made;
(b) Hearing conversation when heard by employees of any common carrier by wire incidental to the normal course of their employment in the operation, maintenance or repair of the equipment of such common carrier by wire so long as no information obtained thereby is used or divulged by the hearer;
(c) Any broadcast by radio, television or otherwise whether it be a broadcast or recorded for the purpose of later broadcasts of any function where the public is in attendance and the conversations are overheard incidental to the main purpose for which such broadcasts are then being made;
(d) Recording or listening with the aid of any device to any emergency communication made in the normal course of operations by any federal, state or local law enforcement agency or institutions dealing in emergency services, including, but not limited to, hospitals, clinics, ambulance services, fire fighting agencies, any public utility, emergency repair facility, civilian defense establishment or military installation;
(e) Recording the proceedings of any meeting required to be open by the Open Meetings Act, as amended;
(f) Recording or listening with the aid of any device to incoming telephone calls of phone lines publicly listed or advertised as consumer "hotlines" by manufacturers or retailers of food and drug products. Such recordings must be destroyed, erased or turned over to local law enforcement authorities within 24 hours from the time of such recording and shall not be otherwise disseminated. Failure on the part of the individual or business operating any such recording or listening device to comply with the requirements of this subsection shall eliminate any civil or criminal immunity conferred upon that individual or business by the operation of this Section;
(g) With prior notification to the State's Attorney of the county in which it is to occur, recording or listening with the aid of any device to any conversation where a law enforcement officer, or any person acting at the direction of law enforcement, is a party to the conversation and has consented to it being intercepted or recorded under circumstances where the use of the device is necessary for the protection of the law enforcement officer or any person acting at the direction of law enforcement, in the course of an investigation of a forcible felony, a felony offense of involuntary servitude, involuntary sexual servitude of a minor, or trafficking in persons under Section 10-9 of this Code, an offense involving prostitution, solicitation of a sexual act, or pandering, a felony violation of the Illinois Controlled Substances Act, a felony violation of the Cannabis Control Act, a felony violation of the Methamphetamine Control and Community Protection Act, any "streetgang related" or "gang-related" felony as those terms are defined in the Illinois Streetgang Terrorism Omnibus Prevention Act, or any felony offense involving any weapon listed in paragraphs (1) through (11) of subsection (a) of Section 24-1 of this Code. Any recording or evidence derived as the result of this exemption shall be inadmissible in any proceeding, criminal, civil or administrative, except (i) where a party to the conversation suffers great bodily injury or is killed during such conversation, or (ii) when used as direct impeachment of a witness concerning matters contained in the interception or recording. The Director of the Department of State Police shall issue regulations as are necessary concerning the use of devices, retention of tape recordings, and reports regarding their use;
(g-5) (Blank);
(g-6) With approval of the State's Attorney of the county in which it is to occur, recording or listening with the aid of any device to any conversation where a law enforcement officer, or any person acting at the direction of law enforcement, is a party to the conversation and has consented to it being intercepted or recorded in the course of an investigation of child pornography, aggravated child pornography, indecent solicitation of a child, luring of a minor, sexual exploitation of a child, aggravated criminal sexual abuse in which the victim of the offense was at the time of the commission of the offense under 18 years of age, or criminal sexual abuse by force or threat of force in which the victim of the offense was at the time of the commission of the offense under 18 years of age. In all such cases, an application for an order approving the previous or continuing use of an eavesdropping device must be made within 48 hours of the commencement of such use. In the absence of such an order, or upon its denial, any continuing use shall immediately terminate. The Director of State Police shall issue rules as are necessary concerning the use of devices, retention of recordings, and reports regarding their use. Any recording or evidence obtained or derived in the course of an investigation of child pornography, aggravated child pornography, indecent solicitation of a child, luring of a minor, sexual exploitation of a child, aggravated criminal sexual abuse in which the victim of the offense was at the time of the commission of the offense under 18 years of age, or criminal sexual abuse by force or threat of force in which the victim of the offense was at the time of the commission of the offense under 18 years of age shall, upon motion of the State's Attorney or Attorney General prosecuting any case involving child pornography, aggravated child pornography, indecent solicitation of a child, luring of a minor, sexual exploitation of a child, aggravated criminal sexual abuse in which the victim of the offense was at the time of the commission of the offense under 18 years of age, or criminal sexual abuse by force or threat of force in which the victim of the offense was at the time of the commission of the offense under 18 years of age be reviewed in camera with notice to all parties present by the court presiding over the criminal case, and, if ruled by the court to be relevant and otherwise admissible, it shall be admissible at the trial of the criminal case. Absent such a ruling, any such recording or evidence shall not be admissible at the trial of the criminal case;
(h) Recordings made simultaneously with the use of an in-car video camera recording of an oral conversation between a uniformed peace officer, who has identified his or her office, and a person in the presence of the peace officer whenever (i) an officer assigned a patrol vehicle is conducting an enforcement stop; or (ii) patrol vehicle emergency lights are activated or would otherwise be activated if not for the need to conceal the presence of law enforcement.
For the purposes of this subsection (h), "enforcement stop" means an action by a law enforcement officer in relation to enforcement and investigation duties, including but not limited to, traffic stops, pedestrian stops, abandoned vehicle contacts, motorist assists, commercial motor vehicle stops, roadside safety checks, requests for identification, or responses to requests for emergency assistance;
(h-5) Recordings of utterances made by a person while in the presence of a uniformed peace officer and while an occupant of a police vehicle including, but not limited to, (i) recordings made simultaneously with the use of an in-car video camera and (ii) recordings made in the presence of the peace officer utilizing video or audio systems, or both, authorized by the law enforcement agency;
(h-10) Recordings made simultaneously with a video camera recording during the use of a taser or similar weapon or device by a peace officer if the weapon or device is equipped with such camera;
(h-15) Recordings made under subsection (h), (h-5), or (h-10) shall be retained by the law enforcement agency that employs the peace officer who made the recordings for a storage period of 90 days, unless the recordings are made as a part of an arrest or the recordings are deemed evidence in any criminal, civil, or administrative proceeding and then the recordings must only be destroyed upon a final disposition and an order from the court. Under no circumstances shall any recording be altered or erased prior to the expiration of the designated storage period. Upon completion of the storage period, the recording medium may be erased and reissued for operational use;
(i) Recording of a conversation made by or at the request of a person, not a law enforcement officer or agent of a law enforcement officer, who is a party to the conversation, under reasonable suspicion that another party to the conversation is committing, is about to commit, or has committed a criminal offense against the person or a member of his or her immediate household, and there is reason to believe that evidence of the criminal offense may be obtained by the recording;
(j) The use of a telephone monitoring device by either (1) a corporation or other business entity engaged in marketing or opinion research or (2) a corporation or other business entity engaged in telephone solicitation, as defined in this subsection, to record or listen to oral telephone solicitation conversations or marketing or opinion research conversations by an employee of the corporation or other business entity when:
(i) the monitoring is used for the purpose of service

quality control of marketing or opinion research or telephone solicitation, the education or training of employees or contractors engaged in marketing or opinion research or telephone solicitation, or internal research related to marketing or opinion research or telephone solicitation; and

(ii) the monitoring is used with the consent of at

least one person who is an active party to the marketing or opinion research conversation or telephone solicitation conversation being monitored.

No communication or conversation or any part, portion, or aspect of the communication or conversation made, acquired, or obtained, directly or indirectly, under this exemption (j), may be, directly or indirectly, furnished to any law enforcement officer, agency, or official for any purpose or used in any inquiry or investigation, or used, directly or indirectly, in any administrative, judicial, or other proceeding, or divulged to any third party.
When recording or listening authorized by this subsection (j) on telephone lines used for marketing or opinion research or telephone solicitation purposes results in recording or listening to a conversation that does not relate to marketing or opinion research or telephone solicitation; the person recording or listening shall, immediately upon determining that the conversation does not relate to marketing or opinion research or telephone solicitation, terminate the recording or listening and destroy any such recording as soon as is practicable.
Business entities that use a telephone monitoring or telephone recording system pursuant to this exemption (j) shall provide current and prospective employees with notice that the monitoring or recordings may occur during the course of their employment. The notice shall include prominent signage notification within the workplace.
Business entities that use a telephone monitoring or telephone recording system pursuant to this exemption (j) shall provide their employees or agents with access to personal-only telephone lines which may be pay telephones, that are not subject to telephone monitoring or telephone recording.
For the purposes of this subsection (j), "telephone solicitation" means a communication through the use of a telephone by live operators:
(i) soliciting the sale of goods or services;
(ii) receiving orders for the sale of goods or

services;

(iii) assisting in the use of goods or services; or
(iv) engaging in the solicitation, administration, or

collection of bank or retail credit accounts.

For the purposes of this subsection (j), "marketing or opinion research" means a marketing or opinion research interview conducted by a live telephone interviewer engaged by a corporation or other business entity whose principal business is the design, conduct, and analysis of polls and surveys measuring the opinions, attitudes, and responses of respondents toward products and services, or social or political issues, or both;
(k) Electronic recordings, including but not limited to, a motion picture, videotape, digital, or other visual or audio recording, made of a custodial interrogation of an individual at a police station or other place of detention by a law enforcement officer under Section 5-401.5 of the Juvenile Court Act of 1987 or Section 103-2.1 of the Code of Criminal Procedure of 1963;
(l) Recording the interview or statement of any person when the person knows that the interview is being conducted by a law enforcement officer or prosecutor and the interview takes place at a police station that is currently participating in the Custodial Interview Pilot Program established under the Illinois Criminal Justice Information Act;
(m) An electronic recording, including but not limited to, a motion picture, videotape, digital, or other visual or audio recording, made of the interior of a school bus while the school bus is being used in the transportation of students to and from school and school-sponsored activities, when the school board has adopted a policy authorizing such recording, notice of such recording policy is included in student handbooks and other documents including the policies of the school, notice of the policy regarding recording is provided to parents of students, and notice of such recording is clearly posted on the door of and inside the school bus.
Recordings made pursuant to this subsection (m) shall be confidential records and may only be used by school officials (or their designees) and law enforcement personnel for investigations, school disciplinary actions and hearings, proceedings under the Juvenile Court Act of 1987, and criminal prosecutions, related to incidents occurring in or around the school bus;
(n) Recording or listening to an audio transmission from a microphone placed by a person under the authority of a law enforcement agency inside a bait car surveillance vehicle while simultaneously capturing a photographic or video image;
(o) The use of an eavesdropping camera or audio device during an ongoing hostage or barricade situation by a law enforcement officer or individual acting on behalf of a law enforcement officer when the use of such device is necessary to protect the safety of the general public, hostages, or law enforcement officers or anyone acting on their behalf;
(p) Recording or listening with the aid of any device to incoming telephone calls of phone lines publicly listed or advertised as the "CPS Violence Prevention Hotline", but only where the notice of recording is given at the beginning of each call as required by Section 34-21.8 of the School Code. The recordings may be retained only by the Chicago Police Department or other law enforcement authorities, and shall not be otherwise retained or disseminated;
(q)(1) With prior request to and written or verbal approval of the State's Attorney of the county in which the conversation is anticipated to occur, recording or listening with the aid of an eavesdropping device to a conversation in which a law enforcement officer, or any person acting at the direction of a law enforcement officer, is a party to the conversation and has consented to the conversation being intercepted or recorded in the course of an investigation of a qualified offense. The State's Attorney may grant this approval only after determining that reasonable cause exists to believe that inculpatory conversations concerning a qualified offense will occur with a specified individual or individuals within a designated period of time.
(2) Request for approval. To invoke the exception contained in this subsection (q), a law enforcement officer shall make a request for approval to the appropriate State's Attorney. The request may be written or verbal; however, a written memorialization of the request must be made by the State's Attorney. This request for approval shall include whatever information is deemed necessary by the State's Attorney but shall include, at a minimum, the following information about each specified individual whom the law enforcement officer believes will commit a qualified offense:
(A) his or her full or partial name, nickname or

alias;

(B) a physical description; or
(C) failing either (A) or (B) of this paragraph (2),

any other supporting information known to the law enforcement officer at the time of the request that gives rise to reasonable cause to believe that the specified individual will participate in an inculpatory conversation concerning a qualified offense.

(3) Limitations on approval. Each written approval by the State's Attorney under this subsection (q) shall be limited to:
(A) a recording or interception conducted by a

specified law enforcement officer or person acting at the direction of a law enforcement officer;

(B) recording or intercepting conversations with the

individuals specified in the request for approval, provided that the verbal approval shall be deemed to include the recording or intercepting of conversations with other individuals, unknown to the law enforcement officer at the time of the request for approval, who are acting in conjunction with or as co-conspirators with the individuals specified in the request for approval in the commission of a qualified offense;

(C) a reasonable period of time but in no event

longer than 24 consecutive hours;

(D) the written request for approval, if applicable,

or the written memorialization must be filed, along with the written approval, with the circuit clerk of the jurisdiction on the next business day following the expiration of the authorized period of time, and shall be subject to review by the Chief Judge or his or her designee as deemed appropriate by the court.

(3.5) The written memorialization of the request for approval and the written approval by the State's Attorney may be in any format, including via facsimile, email, or otherwise, so long as it is capable of being filed with the circuit clerk.
(3.10) Beginning March 1, 2015, each State's Attorney shall annually submit a report to the General Assembly disclosing:
(A) the number of requests for each qualified offense

for approval under this subsection; and

(B) the number of approvals for each qualified

offense given by the State's Attorney.

(4) Admissibility of evidence. No part of the contents of any wire, electronic, or oral communication that has been recorded or intercepted as a result of this exception may be received in evidence in any trial, hearing, or other proceeding in or before any court, grand jury, department, officer, agency, regulatory body, legislative committee, or other authority of this State, or a political subdivision of the State, other than in a prosecution of:
(A) the qualified offense for which approval was

given to record or intercept a conversation under this subsection (q);

(B) a forcible felony committed directly in the

course of the investigation of the qualified offense for which approval was given to record or intercept a conversation under this subsection (q); or

(C) any other forcible felony committed while the

recording or interception was approved in accordance with this subsection (q), but for this specific category of prosecutions, only if the law enforcement officer or person acting at the direction of a law enforcement officer who has consented to the conversation being intercepted or recorded suffers great bodily injury or is killed during the commission of the charged forcible felony.

(5) Compliance with the provisions of this subsection is a prerequisite to the admissibility in evidence of any part of the contents of any wire, electronic or oral communication that has been intercepted as a result of this exception, but nothing in this subsection shall be deemed to prevent a court from otherwise excluding the evidence on any other ground recognized by State or federal law, nor shall anything in this subsection be deemed to prevent a court from independently reviewing the admissibility of the evidence for compliance with the Fourth Amendment to the U.S. Constitution or with Article I, Section 6 of the Illinois Constitution.
(6) Use of recordings or intercepts unrelated to qualified offenses. Whenever any private conversation or private electronic communication has been recorded or intercepted as a result of this exception that is not related to an offense for which the recording or intercept is admissible under paragraph (4) of this subsection (q), no part of the contents of the communication and evidence derived from the communication may be received in evidence in any trial, hearing, or other proceeding in or before any court, grand jury, department, officer, agency, regulatory body, legislative committee, or other authority of this State, or a political subdivision of the State, nor may it be publicly disclosed in any way.
(6.5) The Department of State Police shall adopt rules as are necessary concerning the use of devices, retention of recordings, and reports regarding their use under this subsection (q).
(7) Definitions. For the purposes of this subsection (q) only:
"Forcible felony" includes and is limited to those

offenses contained in Section 2-8 of the Criminal Code of 1961 as of the effective date of this amendatory Act of the 97th General Assembly, and only as those offenses have been defined by law or judicial interpretation as of that date.

"Qualified offense" means and is limited to:
(A) a felony violation of the Cannabis Control

Act, the Illinois Controlled Substances Act, or the Methamphetamine Control and Community Protection Act, except for violations of:

(i) Section 4 of the Cannabis Control Act;
(ii) Section 402 of the Illinois Controlled

Substances Act; and

(iii) Section 60 of the Methamphetamine

Control and Community Protection Act; and

(B) first degree murder, solicitation of murder

for hire, predatory criminal sexual assault of a child, criminal sexual assault, aggravated criminal sexual assault, aggravated arson, kidnapping, aggravated kidnapping, child abduction, trafficking in persons, involuntary servitude, involuntary sexual servitude of a minor, or gunrunning.

"State's Attorney" includes and is limited to the

State's Attorney or an assistant State's Attorney designated by the State's Attorney to provide verbal approval to record or intercept conversations under this subsection (q).

(8) Sunset. This subsection (q) is inoperative on and after January 1, 2020. No conversations intercepted pursuant to this subsection (q), while operative, shall be inadmissible in a court of law by virtue of the inoperability of this subsection (q) on January 1, 2020.
(9) Recordings, records, and custody. Any private conversation or private electronic communication intercepted by a law enforcement officer or a person acting at the direction of law enforcement shall, if practicable, be recorded in such a way as will protect the recording from editing or other alteration. Any and all original recordings made under this subsection (q) shall be inventoried without unnecessary delay pursuant to the law enforcement agency's policies for inventorying evidence. The original recordings shall not be destroyed except upon an order of a court of competent jurisdiction; and
(r) Electronic recordings, including but not limited to, motion picture, videotape, digital, or other visual or audio recording, made of a lineup under Section 107A-2 of the Code of Criminal Procedure of 1963.
(Source: P.A. 100-572, eff. 12-29-17.)

(720 ILCS 5/14-3A)
Sec. 14-3A. Recordings, records, and custody.
(a) Any private oral communication intercepted in accordance with subsection (g) of Section 14-3 shall, if practicable, be recorded by tape or other comparable method. The recording shall, if practicable, be done in such a way as will protect it from editing or other alteration. During an interception, the interception shall be carried out by a law enforcement officer, and the officer shall keep a signed, written record, including:
(1) The day and hours of interception or recording;
(2) The time and duration of each intercepted

communication;

(3) The parties, if known, to each intercepted

communication; and

(4) A summary of the contents of each intercepted

communication.

(b) Both the written record of the interception or recording and any and all recordings of the interception or recording shall immediately be inventoried and shall be maintained where the chief law enforcement officer of the county in which the interception or recording occurred directs. The written records of the interception or recording conducted under subsection (g) of Section 14-3 shall not be destroyed except upon an order of a court of competent jurisdiction and in any event shall be kept for 10 years.
(Source: P.A. 88-677, eff. 12-15-94.)

(720 ILCS 5/14-3B)
Sec. 14-3B. Notice of interception or recording.
(a) Within a reasonable time, but not later than 60 days after the termination of the investigation for which the interception or recording was conducted, or immediately upon the initiation of criminal proceedings, the person who was the subject of an interception or recording under subsection (g) of Section 14-3 shall be served with an inventory that shall include:
(1) Notice to any person who was the subject of the

interception or recording;

(2) Notice of any interception or recording if the

defendant was arrested or indicted or otherwise charged as a result of the interception of his or her private oral communication;

(3) The date of the interception or recording;
(4) The period of interception or recording; and
(5) Notice of whether during the period of

interception or recording devices were or were not used to overhear and record various conversations and whether or not the conversations are recorded.

(b) A court of competent jurisdiction, upon filing of a motion, may in its discretion make available to those persons or their attorneys for inspection those portions of the intercepted communications as the court determines to be in the interest of justice.
(Source: P.A. 88-677, eff. 12-15-94.)

(720 ILCS 5/14-4) (from Ch. 38, par. 14-4)
Sec. 14-4. Sentence.
(a) Eavesdropping, for a first offense, is a Class 4 felony and, for a second or subsequent offense, is a Class 3 felony.
(b) The eavesdropping of an oral conversation or an electronic communication of any law enforcement officer, State's Attorney, Assistant State's Attorney, the Attorney General, Assistant Attorney General, or a judge, while in the performance of his or her official duties, if not authorized by this Article or proper court order, is a Class 3 felony, and for a second or subsequent offense, is a Class 2 felony.
(Source: P.A. 98-1142, eff. 12-30-14.)

(720 ILCS 5/14-5) (from Ch. 38, par. 14-5)
Sec. 14-5. Evidence inadmissible. Any evidence obtained in violation of this Article is not admissible in any civil or criminal trial, or any administrative or legislative inquiry or proceeding, nor in any grand jury proceedings; provided, however, that so much of the contents of an alleged unlawfully intercepted, overheard or recorded conversation as is clearly relevant, as determined as a matter of law by the court in chambers, to the proof of such allegation may be admitted into evidence in any criminal trial or grand jury proceeding brought against any person charged with violating any provision of this Article. Nothing in this Section bars admission of evidence if all parties to the private conversation or private electronic communication consent to admission of the evidence.
(Source: P.A. 98-1142, eff. 12-30-14.)

(720 ILCS 5/14-6) (from Ch. 38, par. 14-6)
Sec. 14-6. Civil remedies to injured parties.
(1) Any or all parties to any conversation or electronic communication upon which eavesdropping is practiced contrary to this Article shall be entitled to the following remedies:
(a) To an injunction by the circuit court prohibiting

further eavesdropping by the eavesdropper and by or on behalf of his principal, or either;

(b) To all actual damages against the eavesdropper or

his principal or both;

(c) To any punitive damages which may be awarded by

the court or by a jury;

(d) To all actual damages against any landlord, owner

or building operator, or any common carrier by wire who aids, abets, or knowingly permits the eavesdropping concerned;

(e) To any punitive damages which may be awarded by

the court or by a jury against any landlord, owner or building operator, or common carrier by wire who aids, abets, or knowingly permits the eavesdropping concerned.

(2) No cause of action shall lie in any court against any common carrier by wire or its officers, agents or employees for providing information, assistance or facilities in accordance with the terms of a court order entered under Article 108A of the Code of Criminal Procedure of 1963.
(3) No civil claim, cause of action, or remedy shall lie against a parent, step-parent, guardian, or grandparent for eavesdropping of electronic communications through access to their minor's electronic accounts during that parent, step-parent, guardian, or grandparent's exercise of his or her parental rights to supervise, monitor, and control the activities of a minor in his or her care, custody, or control. This provision does not diminish the protections given to electronic accounts of a minor under any existing law other than this Article.
(Source: P.A. 98-268, eff. 1-1-14.)

(720 ILCS 5/14-7) (from Ch. 38, par. 14-7)
Sec. 14-7. Common carrier to aid in detection.
Subject to regulation by the Illinois Commerce Commission, any common carrier by wire shall, upon request of any subscriber and upon responsible offer to pay the reasonable cost thereof, furnish whatever services may be within its command for the purpose of detecting any eavesdropping involving its wires which are used by said subscriber. All such requests by subscribers shall be kept confidential unless divulgence is authorized in writing by the requesting subscriber.
(Source: Laws 1961, p. 1983.)

(720 ILCS 5/14-8) (from Ch. 38, par. 14-8)
Sec. 14-8. Discovery of eavesdropping device by an individual, common carrier, private investigative agency or non-governmental corporation). Any agent, officer or employee of a private investigative agency or non-governmental corporation, or of a common carrier by wire, or any individual, who discovers any physical evidence of an eavesdropping device being used which such person does not know to be a legal eavesdropping device shall, within a reasonable time after such discovery disclose the existence of such eavesdropping device to the State's Attorney of the county where such device was found. The State's Attorney shall within a reasonable time notify the person or persons apparently being eavesdropped upon of the existence of that device if the device is illegal. A violation of this Section is a Business Offense for which a fine shall be imposed not to exceed $500.
(Source: P.A. 79-984; 79-1454.)

(720 ILCS 5/14-9) (from Ch. 38, par. 14-9)
Sec. 14-9. Discovery of eavesdropping device by common carrier by wire - disclosure to subscriber.) Any agent, officer or employee of any common carrier by wire who discovers any physical evidence of an eavesdropping device which such person does not know to be a legal eavesdropping device shall, within a reasonable time after such discovery, disclose the existence of the eavesdropping device to the State's Attorney of the County where such device was found. The State's Attorney shall within a reasonable time notify the person or persons apparently being eavesdropped upon of the existence of that device if the device is illegal. A violation of this Section is a Business Offense for which a fine shall be imposed not to exceed $500.
(Source: P.A. 79-985.)

(720 ILCS 5/Tit. III Pt. C heading)

(720 ILCS 5/Art. 15 heading)

(720 ILCS 5/15-1) (from Ch. 38, par. 15-1)
Sec. 15-1. Property. As used in this Part C, "property" means anything of value. Property includes real estate, money, commercial instruments, admission or transportation tickets, written instruments representing or embodying rights concerning anything of value, labor, or services, or otherwise of value to the owner; things growing on, affixed to, or found on land, or part of or affixed to any building; electricity, gas and water; telecommunications services; birds, animals and fish, which ordinarily are kept in a state of confinement; food and drink; samples, cultures, microorganisms, specimens, records, recordings, documents, blueprints, drawings, maps, and whole or partial copies, descriptions, photographs, computer programs or data, prototypes or models thereof, or any other articles, materials, devices, substances and whole or partial copies, descriptions, photographs, prototypes, or models thereof which constitute, represent, evidence, reflect or record a secret scientific, technical, merchandising, production or management information, design, process, procedure, formula, invention, or improvement.
(Source: P.A. 88-75.)

(720 ILCS 5/15-2) (from Ch. 38, par. 15-2)
Sec. 15-2. Owner.
As used in this Part C, "owner" means a person, other than the offender, who has possession of or any other interest in the property involved, even though such interest or possession is unlawful, and without whose consent the offender has no authority to exert control over the property.
(Source: Laws 1961, p. 1983.)

(720 ILCS 5/15-3) (from Ch. 38, par. 15-3)
Sec. 15-3. Permanent deprivation.
As used in this Part C, to "permanently deprive" means to:
(a) Defeat all recovery of the property by the owner; or
(b) Deprive the owner permanently of the beneficial use of the property; or
(c) Retain the property with intent to restore it to the owner only if the owner purchases or leases it back, or pays a reward or other compensation for its return; or
(d) Sell, give, pledge, or otherwise transfer any interest in the property or subject it to the claim of a person other than the owner.
(Source: Laws 1961, p. 1983.)

(720 ILCS 5/15-4) (from Ch. 38, par. 15-4)
Sec. 15-4. Deception.
As used in this Part C "deception" means knowingly to:
(a) Create or confirm another's impression which is false and which the offender does not believe to be true; or
(b) Fail to correct a false impression which the offender previously has created or confirmed; or
(c) Prevent another from acquiring information pertinent to the disposition of the property involved; or
(d) Sell or otherwise transfer or encumber property, failing to disclose a lien, adverse claim, or other legal impediment to the enjoyment of the property, whether such impediment is or is not valid, or is or is not a matter of official record; or
(e) Promise performance which the offender does not intend to perform or knows will not be performed. Failure to perform standing alone is not evidence that the offender did not intend to perform.
(Source: Laws 1961, p. 1983.)

(720 ILCS 5/15-5) (from Ch. 38, par. 15-5)
Sec. 15-5. Threat.
As used in this Part C, "threat" means a menace, however communicated, to:
(a) Inflict physical harm on the person threatened or any other person or on property; or
(b) Subject any person to physical confinement or restraint; or
(c) Commit any criminal offense; or
(d) Accuse any person of a criminal offense; or
(e) Expose any person to hatred, contempt or ridicule; or
(f) Harm the credit or business repute of any person; or
(g) Reveal any information sought to be concealed by the person threatened; or
(h) Take action as an official against anyone or anything, or withhold official action, or cause such action or withholding; or
(i) Bring about or continue a strike, boycott or other similar collective action if the property is not demanded or received for the benefit of the group which he purports to represent; or
(j) Testify or provide information or withhold testimony or information with respect to another's legal claim or defense; or
(k) Inflict any other harm which would not benefit the offender.
(Source: Laws 1961, p. 1983.)

(720 ILCS 5/15-6) (from Ch. 38, par. 15-6)
Sec. 15-6. Stolen property. As used in this Part C, "stolen property" means property over which control has been obtained by theft.
(Source: Laws 1961, p. 1983.)

(720 ILCS 5/15-7) (from Ch. 38, par. 15-7)
Sec. 15-7. Obtain.
As used in this Part C, "obtain" means:
(a) In relation to property, to bring about a transfer of interest or possession, whether to the offender or to another, and
(b) In relation to labor or services, to secure the performance thereof.
(Source: Laws 1961, p. 1983.)

(720 ILCS 5/15-8) (from Ch. 38, par. 15-8)
Sec. 15-8. Obtains control. As used in this Part C, the phrase "obtains or exerts control" over property, includes but is not limited to the taking, carrying away, or the sale, conveyance, or transfer of title to, or interest in, or possession of property.
(Source: Laws 1961, p. 1983.)

(720 ILCS 5/15-9) (from Ch. 38, par. 15-9)
Sec. 15-9. Value.
As used in this Part C, the "value" of property consisting of any commercial instrument or any written instrument representing or embodying rights concerning anything of value, labor, or services or otherwise of value to the owner shall be:
(a) The "market value" of such instrument if such instrument is negotiable and has a market value; and
(b) The "actual value" of such instrument if such instrument is not negotiable or is otherwise without a market value. For the purpose of establishing such "actual value", the interest of any owner or owners entitled to part or all of the property represented by such instrument, by reason of such instrument, may be shown, even if another "owner" may be named in the complaint, information or indictment.
(Source: Laws 1967, p. 2849.)

(720 ILCS 5/15-10)
Sec. 15-10. Governmental property. As used in this Part C, "governmental property" means funds or other property owned by the State, a unit of local government, or a school district.
(Source: P.A. 94-134, eff. 1-1-06.)

(720 ILCS 5/Art. 16 heading)

(720 ILCS 5/Art. 16, Subdiv. 1 heading)

(720 ILCS 5/16-0.1)
Sec. 16-0.1. Definitions. In this Article, unless the context clearly requires otherwise, the following terms are defined as indicated:
"Access" means to use, instruct, communicate with, store data in, retrieve or intercept data from, or otherwise utilize any services of a computer.
"Coin-operated machine" includes any automatic vending machine or any part thereof, parking meter, coin telephone, coin-operated transit turnstile, transit fare box, coin laundry machine, coin dry cleaning machine, amusement machine, music machine, vending machine dispensing goods or services, or money changer.
"Communication device" means any type of instrument, device, machine, or equipment which is capable of transmitting, acquiring, decrypting, or receiving any telephonic, electronic, data, Internet access, audio, video, microwave, or radio transmissions, signals, communications, or services, including the receipt, acquisition, transmission, or decryption of all such communications, transmissions, signals, or services provided by or through any cable television, fiber optic, telephone, satellite, microwave, radio, Internet-based, data transmission, or wireless distribution network, system or facility; or any part, accessory, or component thereof, including any computer circuit, security module, smart card, software, computer chip, electronic mechanism or other component, accessory or part of any communication device which is capable of facilitating the transmission, decryption, acquisition or reception of all such communications, transmissions, signals, or services.
"Communication service" means any service lawfully provided for a charge or compensation to facilitate the lawful origination, transmission, emission, or reception of signs, signals, data, writings, images, and sounds or intelligence of any nature by telephone, including cellular telephones or a wire, wireless, radio, electromagnetic, photo-electronic or photo-optical system; and also any service lawfully provided by any radio, telephone, cable television, fiber optic, satellite, microwave, Internet-based or wireless distribution network, system, facility or technology, including, but not limited to, any and all electronic, data, video, audio, Internet access, telephonic, microwave and radio communications, transmissions, signals and services, and any such communications, transmissions, signals and services lawfully provided directly or indirectly by or through any of those networks, systems, facilities or technologies.
"Communication service provider" means: (1) any person or entity providing any communication service, whether directly or indirectly, as a reseller, including, but not limited to, a cellular, paging or other wireless communications company or other person or entity which, for a fee, supplies the facility, cell site, mobile telephone switching office or other equipment or communication service; (2) any person or entity owning or operating any cable television, fiber optic, satellite, telephone, wireless, microwave, radio, data transmission or Internet-based distribution network, system or facility; and (3) any person or entity providing any communication service directly or indirectly by or through any such distribution system, network or facility.
"Computer" means a device that accepts, processes, stores, retrieves or outputs data, and includes but is not limited to auxiliary storage and telecommunications devices connected to computers.
"Continuing course of conduct" means a series of acts, and the accompanying mental state necessary for the crime in question, irrespective of whether the series of acts are continuous or intermittent.
"Delivery container" means any bakery basket of wire or plastic used to transport or store bread or bakery products, any dairy case of wire or plastic used to transport or store dairy products, and any dolly or cart of 2 or 4 wheels used to transport or store any bakery or dairy product.
"Document-making implement" means any implement, impression, template, computer file, computer disc, electronic device, computer hardware, computer software, instrument, or device that is used to make a real or fictitious or fraudulent personal identification document.
"Financial transaction device" means any of the following:
(1) An electronic funds transfer card.
(2) A credit card.
(3) A debit card.
(4) A point-of-sale card.
(5) Any instrument, device, card, plate, code,

account number, personal identification number, or a record or copy of a code, account number, or personal identification number or other means of access to a credit account or deposit account, or a driver's license or State identification card used to access a proprietary account, other than access originated solely by a paper instrument, that can be used alone or in conjunction with another access device, for any of the following purposes:

(A) Obtaining money, cash refund or credit

account, credit, goods, services, or any other thing of value.

(B) Certifying or guaranteeing to a person or

business the availability to the device holder of funds on deposit to honor a draft or check payable to the order of that person or business.

(C) Providing the device holder access to a

deposit account for the purpose of making deposits, withdrawing funds, transferring funds between deposit accounts, obtaining information pertaining to a deposit account, or making an electronic funds transfer.

"Full retail value" means the merchant's stated or advertised price of the merchandise. "Full retail value" includes the aggregate value of property obtained from retail thefts committed by the same person as part of a continuing course of conduct from one or more mercantile establishments in a single transaction or in separate transactions over a period of one year.
"Internet" means an interactive computer service or system or an information service, system, or access software provider that provides or enables computer access by multiple users to a computer server, and includes, but is not limited to, an information service, system, or access software provider that provides access to a network system commonly known as the Internet, or any comparable system or service and also includes, but is not limited to, a World Wide Web page, newsgroup, message board, mailing list, or chat area on any interactive computer service or system or other online service.
"Library card" means a card or plate issued by a library facility for purposes of identifying the person to whom the library card was issued as authorized to borrow library material, subject to all limitations and conditions imposed on the borrowing by the library facility issuing such card.
"Library facility" includes any public library or museum, or any library or museum of an educational, historical or eleemosynary institution, organization or society.
"Library material" includes any book, plate, picture, photograph, engraving, painting, sculpture, statue, artifact, drawing, map, newspaper, pamphlet, broadside, magazine, manuscript, document, letter, microfilm, sound recording, audiovisual material, magnetic or other tape, electronic data processing record or other documentary, written or printed material regardless of physical form or characteristics, or any part thereof, belonging to, or on loan to or otherwise in the custody of a library facility.
"Manufacture or assembly of an unlawful access device" means to make, produce or assemble an unlawful access device or to modify, alter, program or re-program any instrument, device, machine, equipment or software so that it is capable of defeating or circumventing any technology, device or software used by the provider, owner or licensee of a communication service or of any data, audio or video programs or transmissions to protect any such communication, data, audio or video services, programs or transmissions from unauthorized access, acquisition, disclosure, receipt, decryption, communication, transmission or re-transmission.
"Manufacture or assembly of an unlawful communication device" means to make, produce or assemble an unlawful communication or wireless device or to modify, alter, program or reprogram a communication or wireless device to be capable of acquiring, disrupting, receiving, transmitting, decrypting, or facilitating the acquisition, disruption, receipt, transmission or decryption of, a communication service without the express consent or express authorization of the communication service provider, or to knowingly assist others in those activities.
"Master sound recording" means the original physical object on which a given set of sounds were first recorded and which the original object from which all subsequent sound recordings embodying the same set of sounds are directly or indirectly derived.
"Merchandise" means any item of tangible personal property, including motor fuel.
"Merchant" means an owner or operator of any retail mercantile establishment or any agent, employee, lessee, consignee, officer, director, franchisee, or independent contractor of the owner or operator. "Merchant" also means a person who receives from an authorized user of a payment card, or someone the person believes to be an authorized user, a payment card or information from a payment card, or what the person believes to be a payment card or information from a payment card, as the instrument for obtaining, purchasing or receiving goods, services, money, or anything else of value from the person.
"Motor fuel" means a liquid, regardless of its properties, used to propel a vehicle, including gasoline and diesel.
"Online" means the use of any electronic or wireless device to access the Internet.
"Payment card" means a credit card, charge card, debit card, or any other card that is issued to an authorized card user and that allows the user to obtain, purchase, or receive goods, services, money, or anything else of value from a merchant.
"Person with a disability" means a person who suffers from a physical or mental impairment resulting from disease, injury, functional disorder or congenital condition that impairs the individual's mental or physical ability to independently manage his or her property or financial resources, or both.
"Personal identification document" means a birth certificate, a driver's license, a State identification card, a public, government, or private employment identification card, a social security card, a firearm owner's identification card, a credit card, a debit card, or a passport issued to or on behalf of a person other than the offender, or any document made or issued, or falsely purported to have been made or issued, by or under the authority of the United States Government, the State of Illinois, or any other state political subdivision of any state, or any other governmental or quasi-governmental organization that is of a type intended for the purpose of identification of an individual, or any such document made or altered in a manner that it falsely purports to have been made on behalf of or issued to another person or by the authority of one who did not give that authority.
"Personal identifying information" means any of the following information:
(1) A person's name.
(2) A person's address.
(3) A person's date of birth.
(4) A person's telephone number.
(5) A person's driver's license number or State of

Illinois identification card as assigned by the Secretary of State of the State of Illinois or a similar agency of another state.

(6) A person's social security number.
(7) A person's public, private, or government

employer, place of employment, or employment identification number.

(8) The maiden name of a person's mother.
(9) The number assigned to a person's depository

account, savings account, or brokerage account.

(10) The number assigned to a person's credit or

debit card, commonly known as a "Visa Card", "MasterCard", "American Express Card", "Discover Card", or other similar cards whether issued by a financial institution, corporation, or business entity.

(11) Personal identification numbers.
(12) Electronic identification numbers.
(13) Digital signals.
(14) User names, passwords, and any other word,

number, character or combination of the same usable in whole or part to access information relating to a specific individual, or to the actions taken, communications made or received, or other activities or transactions of a specific individual.

(15) Any other numbers or information which can be

used to access a person's financial resources, or to identify a specific individual, or the actions taken, communications made or received, or other activities or transactions of a specific individual.

"Premises of a retail mercantile establishment" includes, but is not limited to, the retail mercantile establishment; any common use areas in shopping centers; and all parking areas set aside by a merchant or on behalf of a merchant for the parking of vehicles for the convenience of the patrons of such retail mercantile establishment.
"Public water, gas, or power supply, or other public services" mean any service subject to regulation by the Illinois Commerce Commission; any service furnished by a public utility that is owned and operated by any political subdivision, public institution of higher education or municipal corporation of this State; any service furnished by any public utility that is owned by such political subdivision, public institution of higher education, or municipal corporation and operated by any of its lessees or operating agents; any service furnished by an electric cooperative as defined in Section 3.4 of the Electric Supplier Act; or wireless service or other service regulated by the Federal Communications Commission.
"Publish" means to communicate or disseminate information to any one or more persons, either orally, in person, or by telephone, radio or television or in writing of any kind, including, without limitation, a letter or memorandum, circular or handbill, newspaper or magazine article or book.
"Radio frequency identification device" means any implement, computer file, computer disc, electronic device, computer hardware, computer software, or instrument that is used to activate, read, receive, or decode information stored on a RFID tag or transponder attached to a personal identification document.
"RFID tag or transponder" means a chip or device that contains personal identifying information from which the personal identifying information can be read or decoded by another device emitting a radio frequency that activates or powers a radio frequency emission response from the chip or transponder.
"Reencoder" means an electronic device that places encoded information from the magnetic strip or stripe of a payment card onto the magnetic strip or stripe of a different payment card.
"Retail mercantile establishment" means any place where merchandise is displayed, held, stored or offered for sale to the public.
"Scanning device" means a scanner, reader, or any other electronic device that is used to access, read, scan, obtain, memorize, or store, temporarily or permanently, information encoded on the magnetic strip or stripe of a payment card.
"Shopping cart" means those push carts of the type or types which are commonly provided by grocery stores, drug stores or other retail mercantile establishments for the use of the public in transporting commodities in stores and markets and, incidentally, from the stores to a place outside the store.
"Sound or audio visual recording" means any sound or audio visual phonograph record, disc, pre-recorded tape, film, wire, magnetic tape or other object, device or medium, now known or hereafter invented, by which sounds or images may be reproduced with or without the use of any additional machine, equipment or device.
"Theft detection device remover" means any tool or device specifically designed and intended to be used to remove any theft detection device from any merchandise.
"Under-ring" means to cause the cash register or other sales recording device to reflect less than the full retail value of the merchandise.
"Unidentified sound or audio visual recording" means a sound or audio visual recording without the actual name and full and correct street address of the manufacturer, and the name of the actual performers or groups prominently and legibly printed on the outside cover or jacket and on the label of such sound or audio visual recording.
"Unlawful access device" means any type of instrument, device, machine, equipment, technology, or software which is primarily possessed, used, designed, assembled, manufactured, sold, distributed or offered, promoted or advertised for the purpose of defeating or circumventing any technology, device or software, or any component or part thereof, used by the provider, owner or licensee of any communication service or of any data, audio or video programs or transmissions to protect any such communication, audio or video services, programs or transmissions from unauthorized access, acquisition, receipt, decryption, disclosure, communication, transmission or re-transmission.
"Unlawful communication device" means any electronic serial number, mobile identification number, personal identification number or any communication or wireless device that is capable of acquiring or facilitating the acquisition of a communication service without the express consent or express authorization of the communication service provider, or that has been altered, modified, programmed or reprogrammed, alone or in conjunction with another communication or wireless device or other equipment, to so acquire or facilitate the unauthorized acquisition of a communication service. "Unlawful communication device" also means:
(1) any phone altered to obtain service without the

express consent or express authorization of the communication service provider, tumbler phone, counterfeit or clone phone, tumbler microchip, counterfeit or clone microchip, scanning receiver of wireless communication service or other instrument capable of disguising its identity or location or of gaining unauthorized access to a communications or wireless system operated by a communication service provider; and

(2) any communication or wireless device which is

capable of, or has been altered, designed, modified, programmed or reprogrammed, alone or in conjunction with another communication or wireless device or devices, so as to be capable of, facilitating the disruption, acquisition, receipt, transmission or decryption of a communication service without the express consent or express authorization of the communication service provider, including, but not limited to, any device, technology, product, service, equipment, computer software or component or part thereof, primarily distributed, sold, designed, assembled, manufactured, modified, programmed, reprogrammed or used for the purpose of providing the unauthorized receipt of, transmission of, disruption of, decryption of, access to or acquisition of any communication service provided by any communication service provider.

"Vehicle" means a motor vehicle, motorcycle, or farm implement that is self-propelled and that uses motor fuel for propulsion.
"Wireless device" includes any type of instrument, device, machine, or equipment that is capable of transmitting or receiving telephonic, electronic or radio communications, or any part of such instrument, device, machine, or equipment, or any computer circuit, computer chip, electronic mechanism, or other component that is capable of facilitating the transmission or reception of telephonic, electronic, or radio communications.
(Source: P.A. 97-597, eff. 1-1-12; incorporates 97-388, eff. 1-1-12; 97-1109, eff. 1-1-13.)

(720 ILCS 5/Art. 16, Subdiv. 5 heading)

(720 ILCS 5/16-1) (from Ch. 38, par. 16-1)
Sec. 16-1. Theft.
(a) A person commits theft when he or she knowingly:
(1) Obtains or exerts unauthorized control over

property of the owner; or

(2) Obtains by deception control over property of the

owner; or

(3) Obtains by threat control over property of the

owner; or

(4) Obtains control over stolen property knowing the

property to have been stolen or under such circumstances as would reasonably induce him or her to believe that the property was stolen; or

(5) Obtains or exerts control over property in the

custody of any law enforcement agency which any law enforcement officer or any individual acting in behalf of a law enforcement agency explicitly represents to the person as being stolen or represents to the person such circumstances as would reasonably induce the person to believe that the property was stolen, and

(A) Intends to deprive the owner permanently of

the use or benefit of the property; or

(B) Knowingly uses, conceals or abandons the

property in such manner as to deprive the owner permanently of such use or benefit; or

(C) Uses, conceals, or abandons the property

knowing such use, concealment or abandonment probably will deprive the owner permanently of such use or benefit.

(b) Sentence.
(1) Theft of property not from the person and not

exceeding $500 in value is a Class A misdemeanor.

(1.1) Theft of property not from the person and not

exceeding $500 in value is a Class 4 felony if the theft was committed in a school or place of worship or if the theft was of governmental property.

(2) A person who has been convicted of theft of

property not from the person and not exceeding $500 in value who has been previously convicted of any type of theft, robbery, armed robbery, burglary, residential burglary, possession of burglary tools, home invasion, forgery, a violation of Section 4-103, 4-103.1, 4-103.2, or 4-103.3 of the Illinois Vehicle Code relating to the possession of a stolen or converted motor vehicle, or a violation of Section 17-36 of the Criminal Code of 1961 or the Criminal Code of 2012, or Section 8 of the Illinois Credit Card and Debit Card Act is guilty of a Class 4 felony.

(3) (Blank).
(4) Theft of property from the person not exceeding

$500 in value, or theft of property exceeding $500 and not exceeding $10,000 in value, is a Class 3 felony.

(4.1) Theft of property from the person not exceeding

$500 in value, or theft of property exceeding $500 and not exceeding $10,000 in value, is a Class 2 felony if the theft was committed in a school or place of worship or if the theft was of governmental property.

(5) Theft of property exceeding $10,000 and not

exceeding $100,000 in value is a Class 2 felony.

(5.1) Theft of property exceeding $10,000 and not

exceeding $100,000 in value is a Class 1 felony if the theft was committed in a school or place of worship or if the theft was of governmental property.

(6) Theft of property exceeding $100,000 and not

exceeding $500,000 in value is a Class 1 felony.

(6.1) Theft of property exceeding $100,000 in value

is a Class X felony if the theft was committed in a school or place of worship or if the theft was of governmental property.

(6.2) Theft of property exceeding $500,000 and not

exceeding $1,000,000 in value is a Class 1 non-probationable felony.

(6.3) Theft of property exceeding $1,000,000 in value

is a Class X felony.

(7) Theft by deception, as described by paragraph (2)

of subsection (a) of this Section, in which the offender obtained money or property valued at $5,000 or more from a victim 60 years of age or older is a Class 2 felony.

(8) Theft by deception, as described by paragraph

(2) of subsection (a) of this Section, in which the offender falsely poses as a landlord or agent or employee of the landlord and obtains a rent payment or a security deposit from a tenant is a Class 3 felony if the rent payment or security deposit obtained does not exceed $500.

(9) Theft by deception, as described by paragraph

(2) of subsection (a) of this Section, in which the offender falsely poses as a landlord or agent or employee of the landlord and obtains a rent payment or a security deposit from a tenant is a Class 2 felony if the rent payment or security deposit obtained exceeds $500 and does not exceed $10,000.

(10) Theft by deception, as described by paragraph

(2) of subsection (a) of this Section, in which the offender falsely poses as a landlord or agent or employee of the landlord and obtains a rent payment or a security deposit from a tenant is a Class 1 felony if the rent payment or security deposit obtained exceeds $10,000 and does not exceed $100,000.

(11) Theft by deception, as described by paragraph

(2) of subsection (a) of this Section, in which the offender falsely poses as a landlord or agent or employee of the landlord and obtains a rent payment or a security deposit from a tenant is a Class X felony if the rent payment or security deposit obtained exceeds $100,000.

(c) When a charge of theft of property exceeding a specified value is brought, the value of the property involved is an element of the offense to be resolved by the trier of fact as either exceeding or not exceeding the specified value.
(d) Theft by lessee; permissive inference. The trier of fact may infer evidence that a person intends to deprive the owner permanently of the use or benefit of the property (1) if a lessee of the personal property of another fails to return it to the owner within 10 days after written demand from the owner for its return or (2) if a lessee of the personal property of another fails to return it to the owner within 24 hours after written demand from the owner for its return and the lessee had presented identification to the owner that contained a materially fictitious name, address, or telephone number. A notice in writing, given after the expiration of the leasing agreement, addressed and mailed, by registered mail, to the lessee at the address given by him and shown on the leasing agreement shall constitute proper demand.
(e) Permissive inference; evidence of intent that a person obtains by deception control over property. The trier of fact may infer that a person "knowingly obtains by deception control over property of the owner" when he or she fails to return, within 45 days after written demand from the owner, the downpayment and any additional payments accepted under a promise, oral or in writing, to perform services for the owner for consideration of $3,000 or more, and the promisor knowingly without good cause failed to substantially perform pursuant to the agreement after taking a down payment of 10% or more of the agreed upon consideration. This provision shall not apply where the owner initiated the suspension of performance under the agreement, or where the promisor responds to the notice within the 45-day notice period. A notice in writing, addressed and mailed, by registered mail, to the promisor at the last known address of the promisor, shall constitute proper demand.
(f) Offender's interest in the property.
(1) It is no defense to a charge of theft of property

that the offender has an interest therein, when the owner also has an interest to which the offender is not entitled.

(2) Where the property involved is that of the

offender's spouse, no prosecution for theft may be maintained unless the parties were not living together as man and wife and were living in separate abodes at the time of the alleged theft.

(Source: P.A. 96-496, eff. 1-1-10; 96-534, eff. 8-14-09; 96-1000, eff. 7-2-10; 96-1301, eff. 1-1-11; 96-1532, eff. 1-1-12; 96-1551, eff. 7-1-11; 97-597, eff. 1-1-12; 97-1150, eff. 1-25-13.)

(720 ILCS 5/16-1.1)
Sec. 16-1.1. (Repealed).
(Source: P.A. 95-857, eff. 1-1-09. Repealed by P.A. 97-597, eff. 1-1-12.)

(720 ILCS 5/16-1.2)
Sec. 16-1.2. (Repealed).
(Source: P.A. 84-992. Repealed by P.A. 97-597, eff. 1-1-12.)

(720 ILCS 5/16-1.3) (from Ch. 38, par. 16-1.3)
(This Section was renumbered as Section 17-56 by P.A. 96-1551.)
Sec. 16-1.3. (Renumbered).
(Source: P.A. 95-798, eff. 1-1-09. Renumbered by P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/16-2) (from Ch. 38, par. 16-2)
Sec. 16-2. Theft of lost or mislaid property. A person commits theft of lost or mislaid property when he or she obtains control over the property and:
(a) Knows or learns the identity of the owner or knows, or is aware of, or learns of a reasonable method of identifying the owner, and
(b) Fails to take reasonable measures to restore the property to the owner, and
(c) Intends to deprive the owner permanently of the use or benefit of the property.
(d) Sentence.
Theft of lost or mislaid property where:
(1) the value does not exceed $500 is a Class B

misdemeanor;

(2) the value exceeds $500 but does not exceed

$10,000 is a Class A misdemeanor; and

(3) the value exceeds $10,000 is a Class 4 felony.
(Source: P.A. 97-597, eff. 1-1-12.)

(720 ILCS 5/16-3) (from Ch. 38, par. 16-3)
Sec. 16-3. Theft of labor or services or use of property.
(a) A person commits theft when he or she knowingly obtains the temporary use of property, labor or services of another which are available only for hire, by means of threat or deception or knowing that such use is without the consent of the person providing the property, labor or services. For the purposes of this subsection, library material is available for hire.
(b) A person commits theft when after (1) renting or leasing a motor vehicle, (2) obtaining a motor vehicle through a "driveaway" service mode of transportation, (3) renting or leasing equipment exceeding $500 in value including tools, construction or industry equipment, and such items as linens, tableware, tents, tables, chairs and other equipment specially rented for a party or special event, or (4) renting or leasing any other type of personal property exceeding $500 in value, under an agreement in writing which provides for the return of the vehicle, equipment, or other personal property to a particular place at a particular time, he or she without good cause knowingly fails to return the vehicle, equipment, or other personal property to that place within the time specified, and is thereafter served or sent a written demand mailed to the last known address, made by certified mail return receipt requested, to return the vehicle, equipment, or other personal property within 3 days from the mailing of the written demand, and who without good cause knowingly fails to return the vehicle, equipment, or any other personal property to any place of business of the lessor within the return period. The trier of fact may infer evidence that the person is without good cause if the person signs the agreement with a name or address other than his or her own.
(c) A person commits theft when he or she borrows from a library facility library material which has an aggregate value of $50 or more pursuant to an agreement with or procedure established by the library facility for the return of such library material, and knowingly without good cause fails to return the library material so borrowed in accordance with such agreement or procedure, and further knowingly without good cause fails to return such library material within 30 days after receiving written notice by certified mail from the library facility demanding the return of such library material.
(d) Sentence.
A person convicted of theft under subsection (a) is guilty of a Class A misdemeanor, except that the theft of library material where the aggregate value exceeds $300 is a Class 3 felony. A person convicted of theft under subsection (b) of this Section is guilty of a Class 4 felony. A person convicted of theft under subsection (c) is guilty of a petty offense for which the offender may be fined an amount not to exceed $500 and shall be ordered to reimburse the library for postage costs, attorney's fees, and actual replacement costs of the materials not returned, except that theft under subsection (c) where the aggregate value exceeds $300 is a Class 3 felony. In addition to any other penalty imposed, the court may order a person convicted under this Section to make restitution to the victim of the offense.
For the purpose of sentencing on theft of library material, separate transactions totalling more than $300 within a 90-day period shall constitute a single offense.
(Source: P.A. 99-534, eff. 1-1-17.)

(720 ILCS 5/16-3.1)
Sec. 16-3.1. (Repealed).
(Source: P.A. 83-1004. Repealed by P.A. 97-597, eff. 1-1-12.)

(720 ILCS 5/16-4)
Sec. 16-4. (Repealed).
(Source: Laws 1961, p. 1983. Repealed by P.A. 97-597, eff. 1-1-12.)

(720 ILCS 5/16-5) (from Ch. 38, par. 16-5)
Sec. 16-5. Theft from coin-operated machine.
(a) A person commits theft from a coin-operated machine when he or she knowingly and without authority opens, breaks into, tampers with, triggers, or damages a coin-operated machine either:
(1) to operate or use the machine; or
(2) with the intent to commit a theft from the

machine.

(b) Sentence.
(1) A violation of subdivision (a)(1) is a Class B

misdemeanor.

(2) A violation of subdivision (a)(2) is a Class A

misdemeanor.

(3) A person who has been convicted of theft from a

coin-operated machine in violation of subdivision (a)(2) and who has been previously convicted of any type of theft, robbery, armed robbery, burglary, residential burglary, possession of burglary tools, or home invasion is guilty of a Class 4 felony.

(Source: P.A. 97-597, eff. 1-1-12.)

(720 ILCS 5/16-6) (from Ch. 38, par. 16-6)
Sec. 16-6. Theft-related devices.
(a)(1) A person commits unlawful possession of a key or device for a coin-operated machine when he or she possesses a key, drawing, print, mold of a key, device, or substance designed to open, break into, tamper with, or damage a coin-operated machine, with intent to commit a theft from the machine.
(2) A person commits unlawful use of a key or device for a coin-operated machine when he or she with the intent to commit a theft from a coin-operated machine uses a key, drawing, print, mold of a key, device, or substance and causes damage or loss to the coin-operated machine of more than $300.
(b)(1) A person commits unlawful use of a theft detection shielding device when he or she knowingly manufactures, sells, offers for sale or distributes any theft detection shielding device.
(2) A person commits unlawful possession of a theft detection shielding device when he or she knowingly possesses a theft detection shielding device with the intent to commit theft or retail theft.
(3) A person commits unlawful possession of a theft detection device remover when he or she knowingly possesses a theft detection device remover with the intent to use such tool to remove any theft detection device from any merchandise without the permission of the merchant or person owning or holding the merchandise.
(c) A person commits use of a scanning device or reencoder to defraud when the person knowingly uses:
(1) a scanning device to access, read, obtain,

memorize, or store, temporarily or permanently, information encoded on the magnetic strip or stripe of a payment card without the permission of the authorized user of the payment card and with the intent to defraud the authorized user, the issuer of the authorized user's payment card, or a merchant; or

(2) a reencoder to place information encoded on the

magnetic strip or stripe of a payment card onto the magnetic strip or stripe of a different card without the permission of the authorized user of the card from which the information is being reencoded and with the intent to defraud the authorized user, the issuer of the authorized user's payment card, or a merchant.

(d) Sentence. A violation of subdivision (a)(1), (b)(1), (b)(2), or (b)(3) is a Class A misdemeanor. A second or subsequent violation of subdivision (b)(1), (b)(2), or (b)(3) is a Class 4 felony. A violation of subdivision (a)(2), (c)(1), or (c)(2) is a Class 4 felony. A second or subsequent violation of subdivision (c)(1) or (c)(2) is a Class 3 felony.
(e) The owner of a coin-operated machine may maintain a civil cause of action against a person engaged in the activities covered in subdivisions (a)(1) and (a)(2) and may recover treble actual damages, reasonable attorney's fees, and costs.
(f) As used in this Section, "substance" means a corrosive or acidic liquid or solid but does not include items purchased through a coin-operated machine at the location or acquired as condiments at the location of the coin-operated machine.
(g) For the purposes of this Section, "theft detection shielding device" means any laminated or coated bag or device peculiar to and marketed for shielding and intended to shield merchandise from detection by an electronic or magnetic theft alarm sensor.
(Source: P.A. 97-597, eff. 1-1-12.)

(720 ILCS 5/16-7) (from Ch. 38, par. 16-7)
Sec. 16-7. Unlawful use of recorded sounds or images.
(a) A person commits unlawful use of recorded sounds or images when he or she knowingly or recklessly:
(1) transfers or causes to be transferred without the

consent of the owner, any sounds or images recorded on any sound or audio visual recording with the intent of selling or causing to be sold, or using or causing to be used for profit the article to which such sounds or recordings of sound are transferred;

(2) sells, offers for sale, advertises for sale, uses

or causes to be used for profit any such article described in subdivision (a)(1) without consent of the owner;

(3) offers or makes available for a fee, rental or

any other form of compensation, directly or indirectly, any equipment or machinery for the purpose of use by another to reproduce or transfer, without the consent of the owner, any sounds or images recorded on any sound or audio visual recording to another sound or audio visual recording or for the purpose of use by another to manufacture any sound or audio visual recording in violation of subsection (b); or

(4) transfers or causes to be transferred without the

consent of the owner, any live performance with the intent of selling or causing to be sold, or using or causing to be used for profit the sound or audio visual recording to which the performance is transferred.

(b) A person commits unlawful use of unidentified sound or audio visual recordings when he or she knowingly, recklessly, or negligently for profit manufacturers, sells, distributes, vends, circulates, performs, leases, possesses, or otherwise deals in and with unidentified sound or audio visual recordings or causes the manufacture, sale, distribution, vending, circulation, performance, lease, or other dealing in and with unidentified sound or audio visual recordings.
(c) For the purposes of this Section, "owner" means the person who owns the master sound recording on which sound is recorded and from which the transferred recorded sounds are directly or indirectly derived, or the person who owns the rights to record or authorize the recording of a live performance.
For the purposes of this Section, "manufacturer" means the person who actually makes or causes to be made a sound or audio visual recording. "Manufacturer" does not include a person who manufactures the medium upon which sounds or visual images can be recorded or stored, or who manufactures the cartridge or casing itself.
(d) Sentence. Unlawful use of recorded sounds or images or unidentified sound or audio visual recordings is a Class 4 felony; however:
(1) If the offense involves more than 100 but not

exceeding 1000 unidentified sound recordings or more than 7 but not exceeding 65 unidentified audio visual recordings during any 180 day period the authorized fine is up to $100,000; and

(2) If the offense involves more than 1,000

unidentified sound recordings or more than 65 unidentified audio visual recordings during any 180 day period the authorized fine is up to $250,000.

(e) Upon conviction of any violation of subsection (b), the offender shall be sentenced to make restitution to any owner or lawful producer of a master sound or audio visual recording, or to the trade association representing such owner or lawful producer, that has suffered injury resulting from the crime. The order of restitution shall be based on the aggregate wholesale value of lawfully manufactured and authorized sound or audio visual recordings corresponding to the non-conforming recorded devices involved in the offense, and shall include investigative costs relating to the offense.
(f) Subsection (a) of this Section shall neither enlarge nor diminish the rights of parties in private litigation.
(g) Subsection (a) of this Section does not apply to any person engaged in the business of radio or television broadcasting who transfers, or causes to be transferred, any sounds (other than from the sound track of a motion picture) solely for the purpose of broadcast transmission.
(h) Each individual manufacture, distribution or sale or transfer for a consideration of such recorded devices in contravention of subsection (a) of this Section constitutes a separate violation of this Section. Each individual manufacture, sale, distribution, vending, circulation, performance, lease, possession, or other dealing in and with an unidentified sound or audio visual recording under subsection (b) of this Section constitutes a separate violation of this Section.
(i) Any sound or audio visual recordings containing transferred sounds or a performance whose transfer was not authorized by the owner of the master sound recording or performance, or any unidentified sound or audio visual recording used, in violation of this Section, or in the attempt to commit such violation as defined in Section 8-4, or in a conspiracy to commit such violation as defined in Section 8-2, or in a solicitation to commit such offense as defined in Section 8-1, may be confiscated and destroyed upon conclusion of the case or cases to which they are relevant, except that the court may enter an order preserving them as evidence for use in other cases or pending the final determination of an appeal.
(j) It is an affirmative defense to any charge of unlawful use of recorded sounds or images that the recorded sounds or images so used are public domain material. For purposes of this Section, recorded sounds are deemed to be in the public domain if the recorded sounds were copyrighted pursuant to the copyright laws of the United States, as the same may be amended from time to time, and the term of the copyright and any extensions or renewals thereof has expired.
(k) With respect to sound recordings (other than accompanying a motion picture or other audiovisual work), this Section applies only to sound recordings that were initially recorded before February 15, 1972.
(Source: P.A. 97-538, eff. 1-1-12; 97-597, eff. 1-1-12; 97-1109, eff. 1-1-13.)

(720 ILCS 5/16-8)
Sec. 16-8. (Repealed).
(Source: P.A. 95-485, eff. 1-1-08. Repealed by P.A. 97-597, eff. 1-1-12.)

(720 ILCS 5/16-10) (from Ch. 38, par. 16-10)
Sec. 16-10. (Repealed).
(Source: P.A. 90-655, eff. 7-30-98. Repealed by P.A. 92-728, eff. 1-1-03.)

(720 ILCS 5/16-11) (from Ch. 38, par. 16-11)
Sec. 16-11. (Repealed).
(Source: P.A. 88-466. Repealed by P.A. 92-728, eff. 1-1-03.)

(720 ILCS 5/16-12) (from Ch. 38, par. 16-12)
Sec. 16-12. (Repealed).
(Source: P.A. 88-466. Repealed by P.A. 92-728, eff. 1-1-03.)

(720 ILCS 5/16-13) (from Ch. 38, par. 16-13)
Sec. 16-13. (Repealed).
(Source: P.A. 83-519. Repealed by P.A. 92-728, eff. 1-1-03.)

(720 ILCS 5/16-14) (from Ch. 38, par. 16-14)
Sec. 16-14. Theft of utility services.
(a) A person commits theft of utility services when he or she knowingly, without authority, diverts or interferes with any public water, gas, power supply, or other public services or installs any device with the intent to divert or interfere with any public water, gas, power supply, or other public services without the authority of the owner or entity furnishing or transmitting such product or services.
(b) Sentence.
(1) Except as provided in paragraph (3), a violation

of this Section is a Class A misdemeanor unless the offense was committed for remuneration, in which case it is a Class 4 felony.

(2) Except as provided in paragraph (3), a second or

subsequent violation of this Section is a Class 4 felony.

(3) If the offense causes disruption of the public

utility services or delay in the restoration of the public utility services to 10 or more customers or affects an area of more than one square mile, a violation of this Section is a Class 2 felony.

(c) This Section does not apply to the theft of telecommunication services.
(Source: P.A. 97-597, eff. 1-1-12.)

(720 ILCS 5/16-15)
Sec. 16-15. (Repealed).
(Source: P.A. 91-357, eff. 7-29-99. Repealed by P.A. 97-597, eff. 1-1-12.)

(720 ILCS 5/16-16)
Sec. 16-16. (Repealed).
(Source: P.A. 97-347, eff. 1-1-12. Repealed by P.A. 97-597, eff. 1-1-12.)

(720 ILCS 5/16-16.1)
Sec. 16-16.1. (Repealed).
(Source: P.A. 97-347, eff. 1-1-12. Repealed by P.A. 97-597, eff. 1-1-12.)

(720 ILCS 5/16-17)
Sec. 16-17. Theft of advertising services.
(a) A person commits theft of advertising services when he or she knowingly attaches or inserts an unauthorized advertisement in a newspaper or periodical, and redistributes it to the public or has the intent to redistribute it to the public.
(b) This Section applies to any newspaper or periodical that is offered for retail sale or is distributed without charge.
(c) This Section does not apply if the publisher or authorized distributor of the newspaper or periodical consents to the attachment or insertion of the advertisement.
(d) In this Section, "unauthorized advertisement" means any form of representation or communication, including any handbill, newsletter, pamphlet, or notice that contains any letters, words, or pictorial representation that is attached to or inserted in a newspaper or periodical without a contractual agreement between the publisher and an advertiser.
(e) Sentence. Theft of advertising services is a Class A misdemeanor.
(Source: P.A. 97-597, eff. 1-1-12.)

(720 ILCS 5/16-18)
Sec. 16-18. Tampering with communication services; theft of communication services.
(a) Injury to wires or obtaining service with intent to defraud. A person commits injury to wires or obtaining service with intent to defraud when he or she knowingly:
(1) displaces, removes, injures or destroys any

telegraph or telephone line, wire, cable, pole or conduit, belonging to another, or the material or property appurtenant thereto; or

(2) cuts, breaks, taps, or makes any connection with

any telegraph or telephone line, wire, cable or instrument belonging to another; or

(3) reads, takes or copies any message, communication

or report intended for another passing over any such telegraph line, wire or cable in this State; or

(4) prevents, obstructs or delays by any means or

contrivance whatsoever, the sending, transmission, conveyance or delivery in this State of any message, communication or report by or through any telegraph or telephone line, wire or cable; or

(5) uses any apparatus to unlawfully do or cause to

be done any of the acts described in subdivisions (a)(1) through (a)(4) of this Section; or

(6) obtains, or attempts to obtain, any

telecommunications service with the intent to deprive any person of the lawful charge, in whole or in part, for any telecommunications service:

(A) by charging such service to an existing

telephone number without the authority of the subscriber thereto; or

(B) by charging such service to a nonexistent,

false, fictitious, or counterfeit telephone number or to a suspended, terminated, expired, canceled, or revoked telephone number; or

(C) by use of a code, prearranged scheme, or

other similar stratagem or device whereby said person, in effect, sends or receives information; or

(D) by publishing the number or code of an

existing, canceled, revoked or nonexistent telephone number, credit number or other credit device or method of numbering or coding which is employed in the issuance of telephone numbers, credit numbers or other credit devices which may be used to avoid the payment of any lawful telephone toll charge; or

(E) by any other trick, stratagem, impersonation,

false pretense, false representation, false statement, contrivance, device, or means.

(b) Theft of communication services. A person commits theft of communication services when he or she knowingly:
(1) obtains or uses a communication service without

the authorization of, or compensation paid to, the communication service provider;

(2) possesses, uses, manufactures, assembles,

distributes, leases, transfers, or sells, or offers, promotes or advertises for sale, lease, use, or distribution, an unlawful communication device:

(A) for the commission of a theft of a

communication service or to receive, disrupt, transmit, decrypt, or acquire, or facilitate the receipt, disruption, transmission, decryption or acquisition, of any communication service without the express consent or express authorization of the communication service provider; or

(B) to conceal or to assist another to conceal

from any communication service provider or from any lawful authority the existence or place of origin or destination of any communication;

(3) modifies, alters, programs or reprograms a

communication device for the purposes described in subdivision (2)(A) or (2)(B);

(4) possesses, uses, manufactures, assembles, leases,

distributes, sells, or transfers, or offers, promotes or advertises for sale, use or distribution, any unlawful access device; or

(5) possesses, uses, prepares, distributes, gives or

otherwise transfers to another or offers, promotes, or advertises for sale, use or distribution, any:

(A) plans or instructions for making or

assembling an unlawful communication or access device, with the intent to use or employ the unlawful communication or access device, or to allow the same to be used or employed, for a purpose prohibited by this subsection (b), or knowing or having reason to know that the plans or instructions are intended to be used for manufacturing or assembling the unlawful communication or access device for a purpose prohibited by this subsection (b); or

(B) material, including hardware, cables, tools,

data, computer software or other information or equipment, knowing that the purchaser or a third person intends to use the material in the manufacture or assembly of an unlawful communication or access device for a purpose prohibited by this subsection (b).

(c) Sentence.
(1) A violation of subsection (a) is a Class A

misdemeanor; provided, however, that any of the following is a Class 4 felony:

(A) a second or subsequent conviction for a

violation of subsection (a); or

(B) an offense committed for remuneration; or
(C) an offense involving damage or destruction of

property in an amount in excess of $300 or defrauding of services in excess of $500.

(2) A violation of subsection (b) is a Class A

misdemeanor, except that:

(A) A violation of subsection (b) is a Class 4

felony if:

(i) the violation of subsection (b) involves

at least 10, but not more than 50, unlawful communication or access devices; or

(ii) the defendant engages in conduct

identified in subdivision (b)(3) of this Section with the intention of substantially disrupting and impairing the ability of a communication service provider to deliver communication services to its lawful customers or subscribers; or

(iii) the defendant at the time of the

commission of the offense is a pre-trial detainee at a penal institution or is serving a sentence at a penal institution; or

(iv) the defendant at the time of the

commission of the offense is a pre-trial detainee at a penal institution or is serving a sentence at a penal institution and uses any means of electronic communication as defined in Section 26.5-0.1 of this Code for fraud, theft, theft by deception, identity theft, or any other unlawful purpose; or

(v) the aggregate value of the service

obtained is $300 or more; or

(vi) the violation is for a wired

communication service or device and the defendant has been convicted previously for an offense under subsection (b) or for any other type of theft, robbery, armed robbery, burglary, residential burglary, possession of burglary tools, home invasion, or fraud, including violations of the Cable Communications Policy Act of 1984 in this or any federal or other state jurisdiction.

(B) A violation of subsection (b) is a Class 3

felony if:

(i) the violation of subsection (b) involves

more than 50 unlawful communication or access devices; or

(ii) the defendant at the time of the

commission of the offense is a pre-trial detainee at a penal institution or is serving a sentence at a penal institution and has been convicted previously of an offense under subsection (b) committed by the defendant while serving as a pre-trial detainee in a penal institution or while serving a sentence at a penal institution; or

(iii) the defendant at the time of the

commission of the offense is a pre-trial detainee at a penal institution or is serving a sentence at a penal institution and has been convicted previously of an offense under subsection (b) committed by the defendant while serving as a pre-trial detainee in a penal institution or while serving a sentence at a penal institution and uses any means of electronic communication as defined in Section 26.5-0.1 of this Code for fraud, theft, theft by deception, identity theft, or any other unlawful purpose; or

(iv) the violation is for a wired

communication service or device and the defendant has been convicted previously on 2 or more occasions for offenses under subsection (b) or for any other type of theft, robbery, armed robbery, burglary, residential burglary, possession of burglary tools, home invasion, or fraud, including violations of the Cable Communications Policy Act of 1984 in this or any federal or other state jurisdiction.

(C) A violation of subsection (b) is a Class 2

felony if the violation is for a wireless communication service or device and the defendant has been convicted previously for an offense under subsection (b) or for any other type of theft, robbery, armed robbery, burglary, residential burglary, possession of burglary tools, home invasion, or fraud, including violations of the Cable Communications Policy Act of 1984 in this or any federal or other state jurisdiction.

(3) Restitution. The court shall, in addition to any

other sentence authorized by law, sentence a person convicted of violating subsection (b) to make restitution in the manner provided in Article 5 of Chapter V of the Unified Code of Corrections.

(d) Grading of offense based on prior convictions. For purposes of grading an offense based upon a prior conviction for an offense under subsection (b) or for any other type of theft, robbery, armed robbery, burglary, residential burglary, possession of burglary tools, home invasion, or fraud, including violations of the Cable Communications Policy Act of 1984 in this or any federal or other state jurisdiction under subdivisions (c)(2)(A)(i) and (c)(2)(B)(i) of this Section, a prior conviction shall consist of convictions upon separate indictments or criminal complaints for offenses under subsection (b) or for any other type of theft, robbery, armed robbery, burglary, residential burglary, possession of burglary tools, home invasion, or fraud, including violations of the Cable Communications Policy Act of 1984 in this or any federal or other state jurisdiction.
(e) Separate offenses. For purposes of all criminal penalties or fines established for violations of subsection (b), the prohibited activity established in subsection (b) as it applies to each unlawful communication or access device shall be deemed a separate offense.
(f) Forfeiture of unlawful communication or access devices. Upon conviction of a defendant under subsection (b), the court may, in addition to any other sentence authorized by law, direct that the defendant forfeit any unlawful communication or access devices in the defendant's possession or control which were involved in the violation for which the defendant was convicted.
(g) Venue. An offense under subsection (b) may be deemed to have been committed at either the place where the defendant manufactured or assembled an unlawful communication or access device, or assisted others in doing so, or the place where the unlawful communication or access device was sold or delivered to a purchaser or recipient. It is not a defense to a violation of subsection (b) that some of the acts constituting the offense occurred outside of the State of Illinois.
(h) Civil action. For purposes of subsection (b):
(1) Bringing a civil action. Any person aggrieved by

a violation may bring a civil action in any court of competent jurisdiction.

(2) Powers of the court. The court may:
(A) grant preliminary and final injunctions to

prevent or restrain violations without a showing by the plaintiff of special damages, irreparable harm or inadequacy of other legal remedies;

(B) at any time while an action is pending, order

the impounding, on such terms as it deems reasonable, of any unlawful communication or access device that is in the custody or control of the violator and that the court has reasonable cause to believe was involved in the alleged violation;

(C) award damages as described in subdivision

(h)(3);

(D) award punitive damages;
(E) in its discretion, award reasonable

attorney's fees and costs, including, but not limited to, costs for investigation, testing and expert witness fees, to an aggrieved party who prevails; and

(F) as part of a final judgment or decree finding

a violation, order the remedial modification or destruction of any unlawful communication or access device involved in the violation that is in the custody or control of the violator or has been impounded under subdivision (h)(2)(B).

(3) Types of damages recoverable. Damages awarded by

a court under this Section shall be computed as either of the following:

(A) Upon his or her election of such damages at

any time before final judgment is entered, the complaining party may recover the actual damages suffered by him or her as a result of the violation and any profits of the violator that are attributable to the violation and are not taken into account in computing the actual damages; in determining the violator's profits, the complaining party shall be required to prove only the violator's gross revenue, and the violator shall be required to prove his or her deductible expenses and the elements of profit attributable to factors other than the violation; or

(B) Upon election by the complaining party at any

time before final judgment is entered, that party may recover in lieu of actual damages an award of statutory damages of not less than $250 and not more than $10,000 for each unlawful communication or access device involved in the action, with the amount of statutory damages to be determined by the court, as the court considers just. In any case, if the court finds that any of the violations were committed with the intent to obtain commercial advantage or private financial gain, the court in its discretion may increase the award of statutory damages by an amount of not more than $50,000 for each unlawful communication or access device involved in the action.

(4) Separate violations. For purposes of all civil

remedies established for violations, the prohibited activity established in this Section applies to each unlawful communication or access device and shall be deemed a separate violation.

(Source: P.A. 97-597, eff. 1-1-12; 97-1108, eff. 1-1-13.)

(720 ILCS 5/16-19)
Sec. 16-19. (Repealed).
(Source: P.A. 92-728, eff. 1-1-03. Repealed by P.A. 97-597, eff. 1-1-12.)

(720 ILCS 5/16-20)
Sec. 16-20. (Repealed).
(Source: P.A. 96-497, eff. 1-1-10. Repealed by P.A. 97-597, eff. 1-1-12.)

(720 ILCS 5/16-21)
Sec. 16-21. (Repealed).
(Source: P.A. 92-728, eff. 1-1-03. Repealed by P.A. 97-597, eff. 1-1-12.)

(720 ILCS 5/16-22)
(This Section was renumbered as Section 17-11.5 by P.A. 96-1551.)
Sec. 16-22. (Renumbered).
(Source: P.A. 94-707, eff. 6-1-06. Renumbered by P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/Art. 16, Subdiv. 10 heading)

(720 ILCS 5/16-25)
Sec. 16-25. Retail theft.
(a) A person commits retail theft when he or she knowingly:
(1) Takes possession of, carries away, transfers or

causes to be carried away or transferred any merchandise displayed, held, stored or offered for sale in a retail mercantile establishment with the intention of retaining such merchandise or with the intention of depriving the merchant permanently of the possession, use or benefit of such merchandise without paying the full retail value of such merchandise; or

(2) Alters, transfers, or removes any label, price

tag, marking, indicia of value or any other markings which aid in determining value affixed to any merchandise displayed, held, stored or offered for sale in a retail mercantile establishment and attempts to purchase such merchandise at less than the full retail value with the intention of depriving the merchant of the full retail value of such merchandise; or

(3) Transfers any merchandise displayed, held, stored

or offered for sale in a retail mercantile establishment from the container in or on which such merchandise is displayed to any other container with the intention of depriving the merchant of the full retail value of such merchandise; or

(4) Under-rings with the intention of depriving the

merchant of the full retail value of the merchandise; or

(5) Removes a shopping cart from the premises of a

retail mercantile establishment without the consent of the merchant given at the time of such removal with the intention of depriving the merchant permanently of the possession, use or benefit of such cart; or

(6) Represents to a merchant that he, she, or another

is the lawful owner of property, knowing that such representation is false, and conveys or attempts to convey that property to a merchant who is the owner of the property in exchange for money, merchandise credit or other property of the merchant; or

(7) Uses or possesses any theft detection shielding

device or theft detection device remover with the intention of using such device to deprive the merchant permanently of the possession, use or benefit of any merchandise displayed, held, stored or offered for sale in a retail mercantile establishment without paying the full retail value of such merchandise; or

(8) Obtains or exerts unauthorized control over

property of the owner and thereby intends to deprive the owner permanently of the use or benefit of the property when a lessee of the personal property of another fails to return it to the owner, or if the lessee fails to pay the full retail value of such property to the lessor in satisfaction of any contractual provision requiring such, within 10 days after written demand from the owner for its return. A notice in writing, given after the expiration of the leasing agreement, by registered mail, to the lessee at the address given by the lessee and shown on the leasing agreement shall constitute proper demand.

(b) Theft by emergency exit. A person commits theft by emergency exit when he or she commits a retail theft as defined in subdivisions (a)(1) through (a)(8) of this Section and to facilitate the theft he or she leaves the retail mercantile establishment by use of a designated emergency exit.
(c) Permissive inference. If any person:
(1) conceals upon his or her person or among his or

her belongings unpurchased merchandise displayed, held, stored or offered for sale in a retail mercantile establishment; and

(2) removes that merchandise beyond the last known

station for receiving payments for that merchandise in that retail mercantile establishment,

then the trier of fact may infer that the person possessed, carried away or transferred such merchandise with the intention of retaining it or with the intention of depriving the merchant permanently of the possession, use or benefit of such merchandise without paying the full retail value of such merchandise.
To "conceal" merchandise means that, although there may be some notice of its presence, that merchandise is not visible through ordinary observation.
(d) Venue. Multiple thefts committed by the same person as part of a continuing course of conduct in different jurisdictions that have been aggregated in one jurisdiction may be prosecuted in any jurisdiction in which one or more of the thefts occurred.
(e) For the purposes of this Section, "theft detection shielding device" means any laminated or coated bag or device designed and intended to shield merchandise from detection by an electronic or magnetic theft alarm sensor.
(f) Sentence.
(1) A violation of any of subdivisions (a)(1) through

(a)(6) and (a)(8) of this Section, the full retail value of which does not exceed $300 for property other than motor fuel or $150 for motor fuel, is a Class A misdemeanor. A violation of subdivision (a)(7) of this Section is a Class A misdemeanor for a first offense and a Class 4 felony for a second or subsequent offense. Theft by emergency exit of property, the full retail value of which does not exceed $300, is a Class 4 felony.

(2) A person who has been convicted of retail theft

of property under any of subdivisions (a)(1) through (a)(6) and (a)(8) of this Section, the full retail value of which does not exceed $300 for property other than motor fuel or $150 for motor fuel, and who has been previously convicted of any type of theft, robbery, armed robbery, burglary, residential burglary, possession of burglary tools, home invasion, unlawful use of a credit card, or forgery is guilty of a Class 4 felony. A person who has been convicted of theft by emergency exit of property, the full retail value of which does not exceed $300, and who has been previously convicted of any type of theft, robbery, armed robbery, burglary, residential burglary, possession of burglary tools, home invasion, unlawful use of a credit card, or forgery is guilty of a Class 3 felony.

(3) Any retail theft of property under any of

subdivisions (a)(1) through (a)(6) and (a)(8) of this Section, the full retail value of which exceeds $300 for property other than motor fuel or $150 for motor fuel in a single transaction, or in separate transactions committed by the same person as part of a continuing course of conduct from one or more mercantile establishments over a period of one year, is a Class 3 felony. Theft by emergency exit of property, the full retail value of which exceeds $300 in a single transaction, or in separate transactions committed by the same person as part of a continuing course of conduct from one or more mercantile establishments over a period of one year, is a Class 2 felony. When a charge of retail theft of property or theft by emergency exit of property, the full value of which exceeds $300, is brought, the value of the property involved is an element of the offense to be resolved by the trier of fact as either exceeding or not exceeding $300.

(Source: P.A. 97-597, eff. 1-1-12.)

(720 ILCS 5/16-26)
Sec. 16-26. Detention; affirmative defense.
(a) Detention. Any merchant who has reasonable grounds to believe that a person has committed retail theft may detain the person, on or off the premises of a retail mercantile establishment, in a reasonable manner and for a reasonable length of time for all or any of the following purposes:
(1) To request identification;
(2) To verify such identification;
(3) To make reasonable inquiry as to whether such

person has in his possession unpurchased merchandise and to make reasonable investigation of the ownership of such merchandise;

(4) To inform a peace officer of the detention of the

person and surrender that person to the custody of a peace officer;

(5) In the case of a minor, to immediately make a

reasonable attempt to inform the parents, guardian or other private person interested in the welfare of that minor and, at the merchant's discretion, a peace officer, of this detention and to surrender custody of such minor to such person.

A merchant may make a detention as permitted in this Section off the premises of a retail mercantile establishment only if such detention is pursuant to an immediate pursuit of such person.
A merchant shall be deemed to have reasonable grounds to make a detention for the purposes of this Section if the merchant detains a person because such person has in his or her possession either a theft detection shielding device or a theft detection device remover.
(b) Affirmative defense. A detention as permitted in this Section does not constitute an arrest or an unlawful restraint, as defined in Section 10-3 of this Code, nor shall it render the merchant liable to the person so detained.
(c) For the purposes of this Section, "minor" means a person who is less than 19 years of age, is unemancipated, and resides with his or her parent or parents or legal guardian.
(Source: P.A. 97-597, eff. 1-1-12.)

(720 ILCS 5/16-27)
Sec. 16-27. Civil liability.
(a) A person who commits the offense of retail theft as defined in subdivision (a)(1), (a)(2), (a)(3), or (a)(8) of Section 16-25 shall be civilly liable to the merchant of the merchandise in an amount consisting of:
(i) actual damages equal to the full retail value of

the merchandise; plus

(ii) an amount not less than $100 nor more than

$1,000; plus

(iii) attorney's fees and court costs.
(b) If a minor commits the offense of retail theft, the parents or guardian of the minor shall be civilly liable as provided in this Section; however, a guardian appointed pursuant to the Juvenile Court Act of 1987 shall not be liable under this Section. Total recovery under this Section shall not exceed the maximum recovery permitted under Section 5 of the Parental Responsibility Law. For the purposes of this Section, "minor" means a person who is less than 19 years of age, is unemancipated, and resides with his or her parent or parents or legal guardian.
(c) A conviction or a plea of guilty to the offense of retail theft is not a prerequisite to the bringing of a civil suit under this Section.
(d) Judgments arising under this Section may be assigned.
(Source: P.A. 97-597, eff. 1-1-12.)

(720 ILCS 5/16-28)
Sec. 16-28. Delivery container theft.
(a) A person commits delivery container theft when he or she knowingly does any of the following:
(1) Uses for any purpose, when not on the premises of

the owner or an adjacent parking area, a delivery container of another person which is marked by a name or mark unless the use is authorized by the owner.

(2) Sells, or offers for sale, a delivery container

of another person which is marked by a name or mark unless the sale is authorized by the owner.

(3) Defaces, obliterates, destroys, covers up or

otherwise removes or conceals a name or mark on a delivery container of another person without the written consent of the owner.

(4) Removes the delivery container of another person

from the premises, parking area or any other area under the control of any processor, distributor or retail establishment, or from any delivery vehicle, without the consent of the owner of the delivery container. If a person possesses any marked or named delivery container without the consent of the owner and while not on the premises, parking area or other area under control of a processor, distributor or retail establishment doing business with the owner, the trier of fact may infer that the person removed the delivery container in violation of this paragraph.

(b) Any common carrier or private carrier for hire, except those engaged in transporting bakery or dairy products to and from the places where they are produced, that receives or transports any delivery container marked with a name or mark without having in its possession a bill of lading or invoice for that delivery container commits the offense of delivery container theft.
(c) Sentence. Delivery container theft is a Class B misdemeanor. An offender may be sentenced to pay a fine of $150 for the first offense and $500 for a second or subsequent offense.
(Source: P.A. 97-597, eff. 1-1-12.)

(720 ILCS 5/Art. 16, Subdiv. 15 heading)

(720 ILCS 5/16-30)
Sec. 16-30. Identity theft; aggravated identity theft.
(a) A person commits identity theft when he or she knowingly:
(1) uses any personal identifying information or

personal identification document of another person to fraudulently obtain credit, money, goods, services, or other property;

(2) uses any personal identification information or

personal identification document of another with intent to commit any felony not set forth in paragraph (1) of this subsection (a);

(3) obtains, records, possesses, sells, transfers,

purchases, or manufactures any personal identification information or personal identification document of another with intent to commit any felony;

(4) uses, obtains, records, possesses, sells,

transfers, purchases, or manufactures any personal identification information or personal identification document of another knowing that such personal identification information or personal identification documents were stolen or produced without lawful authority;

(5) uses, transfers, or possesses document-making

implements to produce false identification or false documents with knowledge that they will be used by the person or another to commit any felony;

(6) uses any personal identification information or

personal identification document of another to portray himself or herself as that person, or otherwise, for the purpose of gaining access to any personal identification information or personal identification document of that person, without the prior express permission of that person;

(7) uses any personal identification information or

personal identification document of another for the purpose of gaining access to any record of the actions taken, communications made or received, or other activities or transactions of that person, without the prior express permission of that person;

(7.5) uses, possesses, or transfers a radio

frequency identification device capable of obtaining or processing personal identifying information from a radio frequency identification (RFID) tag or transponder with knowledge that the device will be used by the person or another to commit a felony violation of State law or any violation of this Article; or

(8) in the course of applying for a building permit

with a unit of local government, provides the license number of a roofing or fire sprinkler contractor whom he or she does not intend to have perform the work on the roofing or fire sprinkler portion of the project; it is an affirmative defense to prosecution under this paragraph (8) that the building permit applicant promptly informed the unit of local government that issued the building permit of any change in the roofing or fire sprinkler contractor.

(b) Aggravated identity theft. A person commits aggravated identity theft when he or she commits identity theft as set forth in subsection (a) of this Section:
(1) against a person 60 years of age or older or a

person with a disability; or

(2) in furtherance of the activities of an organized

gang.

A defense to aggravated identity theft does not exist merely because the accused reasonably believed the victim to be a person less than 60 years of age. For the purposes of this subsection, "organized gang" has the meaning ascribed in Section 10 of the Illinois Streetgang Terrorism Omnibus Prevention Act.
(c) Knowledge shall be determined by an evaluation of all circumstances surrounding the use of the other person's identifying information or document.
(d) When a charge of identity theft or aggravated identity theft of credit, money, goods, services, or other property exceeding a specified value is brought, the value of the credit, money, goods, services, or other property is an element of the offense to be resolved by the trier of fact as either exceeding or not exceeding the specified value.
(e) Sentence.
(1) Identity theft.
(A) A person convicted of identity theft in

violation of paragraph (1) of subsection (a) shall be sentenced as follows:

(i) Identity theft of credit, money, goods,

services, or other property not exceeding $300 in value is a Class 4 felony. A person who has been previously convicted of identity theft of less than $300 who is convicted of a second or subsequent offense of identity theft of less than $300 is guilty of a Class 3 felony. A person who has been convicted of identity theft of less than $300 who has been previously convicted of any type of theft, robbery, armed robbery, burglary, residential burglary, possession of burglary tools, home invasion, home repair fraud, aggravated home repair fraud, or financial exploitation of an elderly person or person with a disability is guilty of a Class 3 felony. Identity theft of credit, money, goods, services, or other property not exceeding $300 in value when the victim of the identity theft is an active duty member of the Armed Services or Reserve Forces of the United States or of the Illinois National Guard serving in a foreign country is a Class 3 felony. A person who has been previously convicted of identity theft of less than $300 who is convicted of a second or subsequent offense of identity theft of less than $300 when the victim of the identity theft is an active duty member of the Armed Services or Reserve Forces of the United States or of the Illinois National Guard serving in a foreign country is guilty of a Class 2 felony. A person who has been convicted of identity theft of less than $300 when the victim of the identity theft is an active duty member of the Armed Services or Reserve Forces of the United States or of the Illinois National Guard serving in a foreign country who has been previously convicted of any type of theft, robbery, armed robbery, burglary, residential burglary, possession of burglary tools, home invasion, home repair fraud, aggravated home repair fraud, or financial exploitation of an elderly person or person with a disability is guilty of a Class 2 felony.

(ii) Identity theft of credit, money, goods,

services, or other property exceeding $300 and not exceeding $2,000 in value is a Class 3 felony. Identity theft of credit, money, goods, services, or other property exceeding $300 and not exceeding $2,000 in value when the victim of the identity theft is an active duty member of the Armed Services or Reserve Forces of the United States or of the Illinois National Guard serving in a foreign country is a Class 2 felony.

(iii) Identity theft of credit, money, goods,

services, or other property exceeding $2,000 and not exceeding $10,000 in value is a Class 2 felony. Identity theft of credit, money, goods, services, or other property exceeding $2,000 and not exceeding $10,000 in value when the victim of the identity theft is an active duty member of the Armed Services or Reserve Forces of the United States or of the Illinois National Guard serving in a foreign country is a Class 1 felony.

(iv) Identity theft of credit, money, goods,

services, or other property exceeding $10,000 and not exceeding $100,000 in value is a Class 1 felony. Identity theft of credit, money, goods, services, or other property exceeding $10,000 and not exceeding $100,000 in value when the victim of the identity theft is an active duty member of the Armed Services or Reserve Forces of the United States or of the Illinois National Guard serving in a foreign country is a Class X felony.

(v) Identity theft of credit, money, goods,

services, or other property exceeding $100,000 in value is a Class X felony.

(B) A person convicted of any offense enumerated

in paragraphs (2) through (7.5) of subsection (a) is guilty of a Class 3 felony. A person convicted of any offense enumerated in paragraphs (2) through (7.5) of subsection (a) when the victim of the identity theft is an active duty member of the Armed Services or Reserve Forces of the United States or of the Illinois National Guard serving in a foreign country is guilty of a Class 2 felony.

(C) A person convicted of any offense enumerated

in paragraphs (2) through (5) and (7.5) of subsection (a) a second or subsequent time is guilty of a Class 2 felony. A person convicted of any offense enumerated in paragraphs (2) through (5) and (7.5) of subsection (a) a second or subsequent time when the victim of the identity theft is an active duty member of the Armed Services or Reserve Forces of the United States or of the Illinois National Guard serving in a foreign country is guilty of a Class 1 felony.

(D) A person who, within a 12-month period, is

found in violation of any offense enumerated in paragraphs (2) through (7.5) of subsection (a) with respect to the identifiers of, or other information relating to, 3 or more separate individuals, at the same time or consecutively, is guilty of a Class 2 felony. A person who, within a 12-month period, is found in violation of any offense enumerated in paragraphs (2) through (7.5) of subsection (a) with respect to the identifiers of, or other information relating to, 3 or more separate individuals, at the same time or consecutively, when the victim of the identity theft is an active duty member of the Armed Services or Reserve Forces of the United States or of the Illinois National Guard serving in a foreign country is guilty of a Class 1 felony.

(E) A person convicted of identity theft in

violation of paragraph (2) of subsection (a) who uses any personal identification information or personal identification document of another to purchase methamphetamine manufacturing material as defined in Section 10 of the Methamphetamine Control and Community Protection Act with the intent to unlawfully manufacture methamphetamine is guilty of a Class 2 felony for a first offense and a Class 1 felony for a second or subsequent offense. A person convicted of identity theft in violation of paragraph (2) of subsection (a) who uses any personal identification information or personal identification document of another to purchase methamphetamine manufacturing material as defined in Section 10 of the Methamphetamine Control and Community Protection Act with the intent to unlawfully manufacture methamphetamine when the victim of the identity theft is an active duty member of the Armed Services or Reserve Forces of the United States or of the Illinois National Guard serving in a foreign country is guilty of a Class 1 felony for a first offense and a Class X felony for a second or subsequent offense.

(F) A person convicted of identity theft in

violation of paragraph (8) of subsection (a) of this Section is guilty of a Class 4 felony.

(2) Aggravated identity theft.
(A) Aggravated identity theft of credit, money,

goods, services, or other property not exceeding $300 in value is a Class 3 felony.

(B) Aggravated identity theft of credit, money,

goods, services, or other property exceeding $300 and not exceeding $10,000 in value is a Class 2 felony.

(C) Aggravated identity theft of credit, money,

goods, services, or other property exceeding $10,000 in value and not exceeding $100,000 in value is a Class 1 felony.

(D) Aggravated identity theft of credit, money,

goods, services, or other property exceeding $100,000 in value is a Class X felony.

(E) Aggravated identity theft for a violation of

any offense enumerated in paragraphs (2) through (7.5) of subsection (a) of this Section is a Class 2 felony.

(F) Aggravated identity theft when a person who,

within a 12-month period, is found in violation of any offense enumerated in paragraphs (2) through (7.5) of subsection (a) of this Section with identifiers of, or other information relating to, 3 or more separate individuals, at the same time or consecutively, is a Class 1 felony.

(G) A person who has been previously convicted of

aggravated identity theft regardless of the value of the property involved who is convicted of a second or subsequent offense of aggravated identity theft regardless of the value of the property involved is guilty of a Class X felony.

(Source: P.A. 99-143, eff. 7-27-15.)

(720 ILCS 5/16-31)
Sec. 16-31. Transmission of personal identifying information.
(a) A person commits transmission of personal identifying information if he or she is not a party to a transaction that involves the use of a financial transaction device and knowingly: (i) secretly or surreptitiously photographs, or otherwise captures or records, electronically or by any other means, personal identifying information from the transaction without the consent of the person whose information is photographed or otherwise captured, recorded, distributed, disseminated, or transmitted, or (ii) distributes, disseminates, or transmits, electronically or by any other means, personal identifying information from the transaction without the consent of the person whose information is photographed, or otherwise captured, recorded, distributed, disseminated, or transmitted.
(b) This Section does not:
(1) prohibit the capture or transmission of personal

identifying information in the ordinary and lawful course of business;

(2) apply to a peace officer of this State, or of the

federal government, or the officer's agent, while in the lawful performance of the officer's duties;

(3) prohibit a person from being charged with,

convicted of, or punished for any other violation of law committed by that person while violating or attempting to violate this Section.

(c) Sentence. A person who violates this Section is guilty of a Class A misdemeanor.
(Source: P.A. 97-597, eff. 1-1-12.)

(720 ILCS 5/16-32)
Sec. 16-32. Facilitating identity theft.
(a) A person commits facilitating identity theft when he or she, in the course of his or her employment or official duties, has access to the personal information of another person in the possession of the State of Illinois, whether written, recorded, or on computer disk, and knowingly, with the intent of committing identity theft, aggravated identity theft, or any violation of the Illinois Financial Crime Law, disposes of that written, recorded, or computerized information in any receptacle, trash can, or other container that the public could gain access to, without shredding that information, destroying the recording, or wiping the computer disk so that the information is either unintelligible or destroyed.
(b) Sentence. Facilitating identity theft is a Class A misdemeanor for a first offense and a Class 4 felony for a second or subsequent offense.
(c) For purposes of this Section, "personal information" has the meaning provided in the Personal Information Protection Act.
(Source: P.A. 97-597, eff. 1-1-12.)

(720 ILCS 5/16-33)
Sec. 16-33. Civil remedies. A person who is convicted of facilitating identity theft, identity theft, or aggravated identity theft is liable in a civil action to the person who suffered damages as a result of the violation. The person suffering damages may recover court costs, attorney's fees, lost wages, and actual damages. Where a person has been convicted of identity theft in violation of subdivision (a)(6) or subdivision (a)(7) of Section 16-30, in the absence of proof of actual damages, the person whose personal identification information or personal identification documents were used in the violation in question may recover damages of $2,000.
(Source: P.A. 97-597, eff. 1-1-12.)

(720 ILCS 5/16-34)
Sec. 16-34. Offender's interest in the property; consent.
(a) It is no defense to a charge of aggravated identity theft or identity theft that the offender has an interest in the credit, money, goods, services, or other property.
(b) It is no defense to a charge of aggravated identity theft or identity theft that the offender received the consent of any person to access any personal identification information or personal identification document, other than the person described by the personal identification information or personal identification document used by the offender.
(Source: P.A. 97-597, eff. 1-1-12.)

(720 ILCS 5/16-35)
Sec. 16-35. Mandating law enforcement agencies to accept and provide reports; judicial factual determination.
(a) A person who has learned or reasonably suspects that his or her personal identifying information has been unlawfully used by another may initiate a law enforcement investigation by contacting the local law enforcement agency that has jurisdiction over his or her actual residence, which shall take a police report of the matter, provide the complainant with a copy of that report, and begin an investigation of the facts, or, if the suspected crime was committed in a different jurisdiction, refer the matter to the law enforcement agency where the suspected crime was committed for an investigation of the facts.
(b) A person who reasonably believes that he or she is the victim of financial identity theft may petition a court, or upon application of the prosecuting attorney or on its own motion, the court may move for an expedited judicial determination of his or her factual innocence, where the perpetrator of the financial identity theft was arrested for, cited for, or convicted of a crime under the victim's identity, or where a criminal complaint has been filed against the perpetrator in the victim's name, or where the victim's identity has been mistakenly associated with a criminal conviction. Any judicial determination of factual innocence made pursuant to this subsection may be heard and determined upon declarations, affidavits, police reports, or other material, relevant, and reliable information submitted by the parties or ordered to be part of the record by the court. If the court determines that the petition or motion is meritorious and that there is no reasonable cause to believe that the victim committed the offense for which the perpetrator of the identity theft was arrested, cited, convicted, or subject to a criminal complaint in the victim's name, or that the victim's identity has been mistakenly associated with a record of criminal conviction, the court shall find the victim factually innocent of that offense. If the victim is found factually innocent, the court shall issue an order certifying this determination.
(c) After a court has issued a determination of factual innocence under this Section, the court may order the name and associated personal identifying information contained in the court records, files, and indexes accessible by the public sealed, deleted, or labeled to show that the data is impersonated and does not reflect the defendant's identity.
(d) A court that has issued a determination of factual innocence under this Section may at any time vacate that determination if the petition, or any information submitted in support of the petition, is found to contain any material misrepresentation or fraud.
(e) Except for criminal and civil actions provided for by Sections 16-30 through 16-36, or for disciplinary or licensure-related proceedings involving the violation of Sections 16-30 through 16-36, no information acquired by, or as a result of, any violation of Section 16-30 shall be discoverable or admissible in any court or other proceeding, or otherwise subject to disclosure without the express permission of any person or persons identified in that information.
(Source: P.A. 97-597, eff. 1-1-12.)

(720 ILCS 5/16-36)
Sec. 16-36. Venue. In addition to any other venues provided for by statute or otherwise, venue for any criminal prosecution or civil recovery action under Sections 16-30 through 16-36 shall be proper in any county where the person described in the personal identification information or personal identification document in question resides or has his or her principal place of business. Where a criminal prosecution or civil recovery action under Sections 16-30 through 16-36 involves the personal identification information or personal identification documents of more than one person, venue shall be proper in any county where one or more of the persons described in the personal identification information or personal identification documents in question resides or has his or her principal place of business.
(Source: P.A. 97-597, eff. 1-1-12.)

(720 ILCS 5/16-37)
Sec. 16-37. Exemptions; relation to other laws.
(a) Sections 16-30 through 16-36 do not:
(1) prohibit the capture or transmission of personal

identifying information in the ordinary and lawful course of business;

(2) apply to a peace officer of this State, or of the

federal government, or the officer's agent, while in the lawful performance of the officer's duties;

(3) prohibit a licensed private detective or licensed

private detective agency from representing himself, herself, or itself as another person, provided that he, she, or it may not portray himself, herself, or itself as the person whose information he, she, or it is seeking except as provided under Sections 16-30 through 16-36;

(4) apply to activities authorized under any other

statute.

(b) No criminal prosecution or civil action brought under Sections 16-30 through 16-36 shall prohibit a person from being charged with, convicted of, or punished for any other violation of law committed by that person while violating or attempting to violate Sections 16-30 through 16-36.
(Source: P.A. 97-597, eff. 1-1-12.)

(720 ILCS 5/Art. 16, Subdiv. 20 heading)

(720 ILCS 5/16-40)
Sec. 16-40. Internet offenses.
(a) Online sale of stolen property. A person commits online sale of stolen property when he or she uses or accesses the Internet with the intent of selling property gained through unlawful means.
(b) Online theft by deception. A person commits online theft by deception when he or she uses the Internet to purchase or attempt to purchase property from a seller with a mode of payment that he or she knows is fictitious, stolen, or lacking the consent of the valid account holder.
(c) Electronic fencing. A person commits electronic fencing when he or she sells stolen property using the Internet, knowing that the property was stolen. A person who unknowingly purchases stolen property over the Internet does not violate this Section.
(d) Sentence. A violation of this Section is a Class 4 felony if the full retail value of the stolen property or property obtained by deception does not exceed $300. A violation of this Section is a Class 2 felony if the full retail value of the stolen property or property obtained by deception exceeds $300.
(Source: P.A. 97-597, eff. 1-1-12.)

(720 ILCS 5/Art. 16A heading)

(720 ILCS 5/Art. 16B heading)

(720 ILCS 5/Art. 16C heading)

(720 ILCS 5/Art. 16D heading)

(720 ILCS 5/Art. 16E heading)

(720 ILCS 5/Art. 16F heading)

(720 ILCS 5/Art. 16G heading)

(720 ILCS 5/Art. 16H heading)

(720 ILCS 5/Art. 16J heading)

(720 ILCS 5/Art. 16K heading)

(720 ILCS 5/Art. 17 heading)

(720 ILCS 5/Art. 17, Subdiv. 1 heading)

(720 ILCS 5/17-0.5)
Sec. 17-0.5. Definitions. In this Article:
"Altered credit card or debit card" means any instrument or device, whether known as a credit card or debit card, which has been changed in any respect by addition or deletion of any material, except for the signature by the person to whom the card is issued.
"Cardholder" means the person or organization named on the face of a credit card or debit card to whom or for whose benefit the credit card or debit card is issued by an issuer.
"Computer" means a device that accepts, processes, stores, retrieves, or outputs data and includes, but is not limited to, auxiliary storage and telecommunications devices connected to computers.
"Computer network" means a set of related, remotely connected devices and any communications facilities including more than one computer with the capability to transmit data between them through the communications facilities.
"Computer program" or "program" means a series of coded instructions or statements in a form acceptable to a computer which causes the computer to process data and supply the results of the data processing.
"Computer services" means computer time or services, including data processing services, Internet services, electronic mail services, electronic message services, or information or data stored in connection therewith.
"Counterfeit" means to manufacture, produce or create, by any means, a credit card or debit card without the purported issuer's consent or authorization.
"Credit card" means any instrument or device, whether known as a credit card, credit plate, charge plate or any other name, issued with or without fee by an issuer for the use of the cardholder in obtaining money, goods, services or anything else of value on credit or in consideration or an undertaking or guaranty by the issuer of the payment of a check drawn by the cardholder.
"Data" means a representation in any form of information, knowledge, facts, concepts, or instructions, including program documentation, which is prepared or has been prepared in a formalized manner and is stored or processed in or transmitted by a computer or in a system or network. Data is considered property and may be in any form, including, but not limited to, printouts, magnetic or optical storage media, punch cards, or data stored internally in the memory of the computer.
"Debit card" means any instrument or device, known by any name, issued with or without fee by an issuer for the use of the cardholder in obtaining money, goods, services, and anything else of value, payment of which is made against funds previously deposited by the cardholder. A debit card which also can be used to obtain money, goods, services and anything else of value on credit shall not be considered a debit card when it is being used to obtain money, goods, services or anything else of value on credit.
"Document" includes, but is not limited to, any document, representation, or image produced manually, electronically, or by computer.
"Electronic fund transfer terminal" means any machine or device that, when properly activated, will perform any of the following services:
(1) Dispense money as a debit to the cardholder's

account; or

(2) Print the cardholder's account balances on a

statement; or

(3) Transfer funds between a cardholder's accounts; or
(4) Accept payments on a cardholder's loan; or
(5) Dispense cash advances on an open end credit or a

revolving charge agreement; or

(6) Accept deposits to a customer's account; or
(7) Receive inquiries of verification of checks and

dispense information that verifies that funds are available to cover such checks; or

(8) Cause money to be transferred electronically from

a cardholder's account to an account held by any business, firm, retail merchant, corporation, or any other organization.

"Electronic funds transfer system", hereafter referred to as "EFT System", means that system whereby funds are transferred electronically from a cardholder's account to any other account.
"Electronic mail service provider" means any person who (i) is an intermediary in sending or receiving electronic mail and (ii) provides to end-users of electronic mail services the ability to send or receive electronic mail.
"Expired credit card or debit card" means a credit card or debit card which is no longer valid because the term on it has elapsed.
"False academic degree" means a certificate, diploma, transcript, or other document purporting to be issued by an institution of higher learning or purporting to indicate that a person has completed an organized academic program of study at an institution of higher learning when the person has not completed the organized academic program of study indicated on the certificate, diploma, transcript, or other document.
"False claim" means any statement made to any insurer, purported insurer, servicing corporation, insurance broker, or insurance agent, or any agent or employee of one of those entities, and made as part of, or in support of, a claim for payment or other benefit under a policy of insurance, or as part of, or in support of, an application for the issuance of, or the rating of, any insurance policy, when the statement does any of the following:
(1) Contains any false, incomplete, or misleading

information concerning any fact or thing material to the claim.

(2) Conceals (i) the occurrence of an event that is

material to any person's initial or continued right or entitlement to any insurance benefit or payment or (ii) the amount of any benefit or payment to which the person is entitled.

"Financial institution" means any bank, savings and loan association, credit union, or other depository of money or medium of savings and collective investment.
"Governmental entity" means: each officer, board, commission, and agency created by the Constitution, whether in the executive, legislative, or judicial branch of State government; each officer, department, board, commission, agency, institution, authority, university, and body politic and corporate of the State; each administrative unit or corporate outgrowth of State government that is created by or pursuant to statute, including units of local government and their officers, school districts, and boards of election commissioners; and each administrative unit or corporate outgrowth of the foregoing items and as may be created by executive order of the Governor.
"Incomplete credit card or debit card" means a credit card or debit card which is missing part of the matter other than the signature of the cardholder which an issuer requires to appear on the credit card or debit card before it can be used by a cardholder, and this includes credit cards or debit cards which have not been stamped, embossed, imprinted or written on.
"Institution of higher learning" means a public or private college, university, or community college located in the State of Illinois that is authorized by the Board of Higher Education or the Illinois Community College Board to issue post-secondary degrees, or a public or private college, university, or community college located anywhere in the United States that is or has been legally constituted to offer degrees and instruction in its state of origin or incorporation.
"Insurance company" means "company" as defined under Section 2 of the Illinois Insurance Code.
"Issuer" means the business organization or financial institution which issues a credit card or debit card, or its duly authorized agent.
"Merchant" has the meaning ascribed to it in Section 16-0.1 of this Code.
"Person" means any individual, corporation, government, governmental subdivision or agency, business trust, estate, trust, partnership or association or any other entity.
"Receives" or "receiving" means acquiring possession or control.
"Record of charge form" means any document submitted or intended to be submitted to an issuer as evidence of a credit transaction for which the issuer has agreed to reimburse persons providing money, goods, property, services or other things of value.
"Revoked credit card or debit card" means a credit card or debit card which is no longer valid because permission to use it has been suspended or terminated by the issuer.
"Sale" means any delivery for value.
"Scheme or artifice to defraud" includes a scheme or artifice to deprive another of the intangible right to honest services.
"Self-insured entity" means any person, business, partnership, corporation, or organization that sets aside funds to meet his, her, or its losses or to absorb fluctuations in the amount of loss, the losses being charged against the funds set aside or accumulated.
"Social networking website" means an Internet website containing profile web pages of the members of the website that include the names or nicknames of such members, photographs placed on the profile web pages by such members, or any other personal or personally identifying information about such members and links to other profile web pages on social networking websites of friends or associates of such members that can be accessed by other members or visitors to the website. A social networking website provides members of or visitors to such website the ability to leave messages or comments on the profile web page that are visible to all or some visitors to the profile web page and may also include a form of electronic mail for members of the social networking website.
"Statement" means any assertion, oral, written, or otherwise, and includes, but is not limited to: any notice, letter, or memorandum; proof of loss; bill of lading; receipt for payment; invoice, account, or other financial statement; estimate of property damage; bill for services; diagnosis or prognosis; prescription; hospital, medical, or dental chart or other record, x-ray, photograph, videotape, or movie film; test result; other evidence of loss, injury, or expense; computer-generated document; and data in any form.
"Universal Price Code Label" means a unique symbol that consists of a machine-readable code and human-readable numbers.
"With intent to defraud" means to act knowingly, and with the specific intent to deceive or cheat, for the purpose of causing financial loss to another or bringing some financial gain to oneself, regardless of whether any person was actually defrauded or deceived. This includes an intent to cause another to assume, create, transfer, alter, or terminate any right, obligation, or power with reference to any person or property.
(Source: P.A. 96-1551, eff. 7-1-11; 97-597, eff. 1-1-12.)

(720 ILCS 5/Art. 17, Subdiv. 5 heading)

(720 ILCS 5/17-1) (from Ch. 38, par. 17-1)
Sec. 17-1. Deceptive practices.

(A) General deception.
A person commits a deceptive practice when, with intent to defraud, the person does any of the following:
(1) He or she knowingly causes another, by deception

or threat, to execute a document disposing of property or a document by which a pecuniary obligation is incurred.

(2) Being an officer, manager or other person

participating in the direction of a financial institution, he or she knowingly receives or permits the receipt of a deposit or other investment, knowing that the institution is insolvent.

(3) He or she knowingly makes a false or deceptive

statement addressed to the public for the purpose of promoting the sale of property or services.

(B) Bad checks.
A person commits a deceptive practice when:
(1) With intent to obtain control over property or to

pay for property, labor or services of another, or in satisfaction of an obligation for payment of tax under the Retailers' Occupation Tax Act or any other tax due to the State of Illinois, he or she issues or delivers a check or other order upon a real or fictitious depository for the payment of money, knowing that it will not be paid by the depository. The trier of fact may infer that the defendant knows that the check or other order will not be paid by the depository and that the defendant has acted with intent to defraud when the defendant fails to have sufficient funds or credit with the depository when the check or other order is issued or delivered, or when such check or other order is presented for payment and dishonored on each of 2 occasions at least 7 days apart. In this paragraph (B)(1), "property" includes rental property (real or personal).

(2) He or she issues or delivers a check or other

order upon a real or fictitious depository in an amount exceeding $150 in payment of an amount owed on any credit transaction for property, labor or services, or in payment of the entire amount owed on any credit transaction for property, labor or services, knowing that it will not be paid by the depository, and thereafter fails to provide funds or credit with the depository in the face amount of the check or order within 7 days of receiving actual notice from the depository or payee of the dishonor of the check or order.

(C) Bank-related fraud.
(1) False statement.
A person commits false statement bank fraud if he or she, with intent to defraud, makes or causes to be made any false statement in writing in order to obtain an account with a bank or other financial institution, or to obtain credit from a bank or other financial institution, or to obtain services from a currency exchange, knowing such writing to be false, and with the intent that it be relied upon.
For purposes of this subsection (C), a false statement means any false statement representing identity, address, or employment, or the identity, address, or employment of any person, firm, or corporation.
(2) Possession of stolen or fraudulently obtained checks.
A person commits possession of stolen or fraudulently obtained checks when he or she possesses, with the intent to obtain access to funds of another person held in a real or fictitious deposit account at a financial institution, makes a false statement or a misrepresentation to the financial institution, or possesses, transfers, negotiates, or presents for payment a check, draft, or other item purported to direct the financial institution to withdraw or pay funds out of the account holder's deposit account with knowledge that such possession, transfer, negotiation, or presentment is not authorized by the account holder or the issuing financial institution. A person shall be deemed to have been authorized to possess, transfer, negotiate, or present for payment such item if the person was otherwise entitled by law to withdraw or recover funds from the account in question and followed the requisite procedures under the law. If the account holder, upon discovery of the withdrawal or payment, claims that the withdrawal or payment was not authorized, the financial institution may require the account holder to submit an affidavit to that effect on a form satisfactory to the financial institution before the financial institution may be required to credit the account in an amount equal to the amount or amounts that were withdrawn or paid without authorization.
(3) Possession of implements of check fraud.
A person commits possession of implements of check fraud when he or she possesses, with the intent to defraud and without the authority of the account holder or financial institution, any check imprinter, signature imprinter, or "certified" stamp.

(D) Sentence.
(1) The commission of a deceptive practice in

violation of this Section, except as otherwise provided by this subsection (D), is a Class A misdemeanor.

(2) For purposes of paragraphs (A)(1) and (B)(1):
(a) The commission of a deceptive practice in

violation of paragraph (A)(1) or (B)(1), when the value of the property so obtained, in a single transaction or in separate transactions within a 90-day period, exceeds $150, is a Class 4 felony. In the case of a prosecution for separate transactions totaling more than $150 within a 90-day period, those separate transactions shall be alleged in a single charge and prosecuted in a single prosecution.

(b) The commission of a deceptive practice in

violation of paragraph (B)(1) a second or subsequent time is a Class 4 felony.

(3) For purposes of paragraph (C)(2), a person who,

within any 12-month period, violates paragraph (C)(2) with respect to 3 or more checks or orders for the payment of money at the same time or consecutively, each the property of a different account holder or financial institution, is guilty of a Class 4 felony.

(4) For purposes of paragraph (C)(3), a person who

within any 12-month period violates paragraph (C)(3) as to possession of 3 or more such devices at the same time or consecutively is guilty of a Class 4 felony.

(E) Civil liability. A person who issues a check or order to a payee in violation of paragraph (B)(1) and who fails to pay the amount of the check or order to the payee within 30 days following either delivery and acceptance by the addressee of a written demand both by certified mail and by first class mail to the person's last known address or attempted delivery of a written demand sent both by certified mail and by first class mail to the person's last known address and the demand by certified mail is returned to the sender with a notation that delivery was refused or unclaimed shall be liable to the payee or a person subrogated to the rights of the payee for, in addition to the amount owing upon such check or order, damages of treble the amount so owing, but in no case less than $100 nor more than $1,500, plus attorney's fees and court costs. An action under this subsection (E) may be brought in small claims court or in any other appropriate court. As part of the written demand required by this subsection (E), the plaintiff shall provide written notice to the defendant of the fact that prior to the hearing of any action under this subsection (E), the defendant may tender to the plaintiff and the plaintiff shall accept, as satisfaction of the claim, an amount of money equal to the sum of the amount of the check and the incurred court costs, including the cost of service of process, and attorney's fees.
(Source: P.A. 96-1432, eff. 1-1-11; 96-1551, eff. 7-1-11.)

(720 ILCS 5/17-1a) (from Ch. 38, par. 17-1a)
Sec. 17-1a. (Repealed).
(Source: P.A. 90-721, eff. 1-1-99. Repealed by P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/17-1b)
Sec. 17-1b. State's Attorney's bad check diversion program.
(a) In this Section:
"Offender" means a person charged with, or for whom probable cause exists to charge the person with, deceptive practices.
"Pretrial diversion" means the decision of a prosecutor to refer an offender to a diversion program on condition that the criminal charges against the offender will be dismissed after a specified period of time, or the case will not be charged, if the offender successfully completes the program.
"Restitution" means all amounts payable to a victim of deceptive practices under the bad check diversion program created under this Section, including the amount of the check and any transaction fees payable to a victim as set forth in subsection (g) but does not include amounts recoverable under Section 3-806 of the Uniform Commercial Code and subsection (E) of Section 17-1 of this Code.
(b) A State's Attorney may create within his or her office a bad check diversion program for offenders who agree to voluntarily participate in the program instead of undergoing prosecution. The program may be conducted by the State's Attorney or by a private entity under contract with the State's Attorney. If the State's Attorney contracts with a private entity to perform any services in operating the program, the entity shall operate under the supervision, direction, and control of the State's Attorney. Any private entity providing services under this Section is not a "collection agency" as that term is defined under the Collection Agency Act.
(c) If an offender is referred to the State's Attorney, the State's Attorney may determine whether the offender is appropriate for acceptance in the program. The State's Attorney may consider, but shall not be limited to consideration of, the following factors:
(1) the amount of the check that was drawn or passed;
(2) prior referrals of the offender to the program;
(3) whether other charges of deceptive practices are

pending against the offender;

(4) the evidence presented to the State's Attorney

regarding the facts and circumstances of the incident;

(5) the offender's criminal history; and
(6) the reason the check was dishonored by the

financial institution.

(d) The bad check diversion program may require an offender to do one or more of the following:
(i) pay for, at his or her own expense, and

successfully complete an educational class held by the State's Attorney or a private entity under contract with the State's Attorney;

(ii) make full restitution for the offense;
(iii) pay a per-check administrative fee as set forth

in this Section.

(e) If an offender is diverted to the program, the State's Attorney shall agree in writing not to prosecute the offender upon the offender's successful completion of the program conditions. The State's Attorney's agreement to divert the offender shall specify the offenses that will not be prosecuted by identifying the checks involved in the transactions.
(f) The State's Attorney, or private entity under contract with the State's Attorney, may collect a fee from an offender diverted to the State's Attorney's bad check diversion program. This fee may be deposited in a bank account maintained by the State's Attorney for the purpose of depositing fees and paying the expenses of the program or for use in the enforcement and prosecution of criminal laws. The State's Attorney may require that the fee be paid directly to a private entity that administers the program under a contract with the State's Attorney. The amount of the administrative fees collected by the State's Attorney under the program may not exceed $35 per check. The county board may, however, by ordinance, increase the fees allowed by this Section if the increase is justified by an acceptable cost study showing that the fees allowed by this Section are not sufficient to cover the cost of providing the service.
(g) (1) The private entity shall be required to maintain

adequate general liability insurance of $1,000,000 per occurrence as well as adequate coverage for potential loss resulting from employee dishonesty. The State's Attorney may require a surety bond payable to the State's Attorney if in the State's Attorney's opinion it is determined that the private entity is not adequately insured or funded.

(2) (A) Each private entity that has a contract with

the State's Attorney to conduct a bad check diversion program shall at all times maintain a separate bank account in which all moneys received from the offenders participating in the program shall be deposited, referred to as a "trust account", except that negotiable instruments received may be forwarded directly to a victim of the deceptive practice committed by the offender if that procedure is provided for by a writing executed by the victim. Moneys received shall be so deposited within 5 business days after posting to the private entity's books of account. There shall be sufficient funds in the trust account at all times to pay the victims the amount due them.

(B) The trust account shall be established in a

financial institution which is federally or State insured or otherwise secured as defined by rule. If the account is interest bearing, the private entity shall pay to the victim interest earned on funds on deposit after the 60th day.

(C) Each private entity shall keep on file the

name of the financial institution in which each trust account is maintained, the name of each trust account, and the names of the persons authorized to withdraw funds from each account. The private entity, within 30 days of the time of a change of depository or person authorized to make withdrawal, shall update its files to reflect that change. An examination and audit of a private entity's trust accounts may be made by the State's Attorney as the State's Attorney deems appropriate. A trust account financial report shall be submitted annually on forms acceptable to the State's Attorney.

(3) The State's Attorney may cancel a contract

entered into with a private entity under this Section for any one or any combination of the following causes:

(A) Conviction of the private entity or the

principals of the private entity of any crime under the laws of any U.S. jurisdiction which is a felony, a misdemeanor an essential element of which is dishonesty, or of any crime which directly relates to the practice of the profession.

(B) A determination that the private entity has

engaged in conduct prohibited in item (4).

(4) The State's Attorney may determine whether the

private entity has engaged in the following prohibited conduct:

(A) Using or threatening to use force or violence

to cause physical harm to an offender, his or her family, or his or her property.

(B) Threatening the seizure, attachment, or sale

of an offender's property where such action can only be taken pursuant to court order without disclosing that prior court proceedings are required.

(C) Disclosing or threatening to disclose

information adversely affecting an offender's reputation for creditworthiness with knowledge the information is false.

(D) Initiating or threatening to initiate

communication with an offender's employer unless there has been a default of the payment of the obligation for at least 30 days and at least 5 days prior written notice, to the last known address of the offender, of the intention to communicate with the employer has been given to the employee, except as expressly permitted by law or court order.

(E) Communicating with the offender or any member

of the offender's family at such a time of day or night and with such frequency as to constitute harassment of the offender or any member of the offender's family. For purposes of this clause (E) the following conduct shall constitute harassment:

(i) Communicating with the offender or any

member of his or her family at any unusual time or place or a time or place known or which should be known to be inconvenient to the offender. In the absence of knowledge of circumstances to the contrary, a private entity shall assume that the convenient time for communicating with a consumer is after 8 o'clock a.m. and before 9 o'clock p.m. local time at the offender's residence.

(ii) The threat of publication or publication

of a list of offenders who allegedly refuse to pay restitution, except by the State's Attorney.

(iii) The threat of advertisement or

advertisement for sale of any restitution to coerce payment of the restitution.

(iv) Causing a telephone to ring or engaging

any person in telephone conversation repeatedly or continuously with intent to annoy, abuse, or harass any person at the called number.

(v) Using profane, obscene or abusive

language in communicating with an offender, his or her family, or others.

(vi) Disclosing or threatening to disclose

information relating to a offender's case to any other person except the victim and appropriate law enforcement personnel.

(vii) Disclosing or threatening to disclose

information concerning the alleged criminal act which the private entity knows to be reasonably disputed by the offender without disclosing the fact that the offender disputes the accusation.

(viii) Engaging in any conduct which the

State's Attorney finds was intended to cause and did cause mental or physical illness to the offender or his or her family.

(ix) Attempting or threatening to enforce a

right or remedy with knowledge or reason to know that the right or remedy does not exist.

(x) Except as authorized by the State's

Attorney, using any form of communication which simulates legal or judicial process or which gives the appearance of being authorized, issued or approved by a governmental agency or official or by an attorney at law when it is not.

(xi) Using any badge, uniform, or other

indicia of any governmental agency or official, except as authorized by law or by the State's Attorney.

(xii) Except as authorized by the State's

Attorney, conducting business under any name or in any manner which suggests or implies that the private entity is bonded if such private entity is or is a branch of or is affiliated with any governmental agency or court if such private entity is not.

(xiii) Misrepresenting the amount of the

restitution alleged to be owed.

(xiv) Except as authorized by the State's

Attorney, representing that an existing restitution amount may be increased by the addition of attorney's fees, investigation fees, or any other fees or charges when those fees or charges may not legally be added to the existing restitution.

(xv) Except as authorized by the State's

Attorney, representing that the private entity is an attorney at law or an agent for an attorney if the entity is not.

(xvi) Collecting or attempting to collect any

interest or other charge or fee in excess of the actual restitution or claim unless the interest or other charge or fee is expressly authorized by the State's Attorney, who shall determine what constitutes a reasonable collection fee.

(xvii) Communicating or threatening to

communicate with an offender when the private entity is informed in writing by an attorney that the attorney represents the offender concerning the claim, unless authorized by the attorney. If the attorney fails to respond within a reasonable period of time, the private entity may communicate with the offender. The private entity may communicate with the offender when the attorney gives his consent.

(xviii) Engaging in dishonorable, unethical,

or unprofessional conduct of a character likely to deceive, defraud, or harm the public.

(5) The State's Attorney shall audit the accounts of

the bad check diversion program after notice in writing to the private entity.

(6) Any information obtained by a private entity that

has a contract with the State's Attorney to conduct a bad check diversion program is confidential information between the State's Attorney and the private entity and may not be sold or used for any other purpose but may be shared with other authorized law enforcement agencies as determined by the State's Attorney.

(h) The State's Attorney, or private entity under contract with the State's Attorney, shall recover, in addition to the face amount of the dishonored check or draft, a transaction fee to defray the costs and expenses incurred by a victim who received a dishonored check that was made or delivered by the offender. The face amount of the dishonored check or draft and the transaction fee shall be paid by the State's Attorney or private entity under contract with the State's Attorney to the victim as restitution for the offense. The amount of the transaction fee must not exceed: $25 if the face amount of the check or draft does not exceed $100; $30 if the face amount of the check or draft is greater than $100 but does not exceed $250; $35 if the face amount of the check or draft is greater than $250 but does not exceed $500; $40 if the face amount of the check or draft is greater than $500 but does not exceed $1,000; and $50 if the face amount of the check or draft is greater than $1,000.
(i) The offender, if aggrieved by an action of the private entity contracted to operate a bad check diversion program, may submit a grievance to the State's Attorney who may then resolve the grievance. The private entity must give notice to the offender that the grievance procedure is available. The grievance procedure shall be established by the State's Attorney.
(Source: P.A. 95-41, eff. 1-1-08; 96-1551, eff. 7-1-11.)

(720 ILCS 5/17-2) (from Ch. 38, par. 17-2)
Sec. 17-2. False personation; solicitation.
(a) False personation; solicitation.
(1) A person commits a false personation when he or

she knowingly and falsely represents himself or herself to be a member or representative of any veterans' or public safety personnel organization or a representative of any charitable organization, or when he or she knowingly exhibits or uses in any manner any decal, badge or insignia of any charitable, public safety personnel, or veterans' organization when not authorized to do so by the charitable, public safety personnel, or veterans' organization. "Public safety personnel organization" has the meaning ascribed to that term in Section 1 of the Solicitation for Charity Act.

(2) A person commits a false personation when he or

she knowingly and falsely represents himself or herself to be a veteran in seeking employment or public office. In this paragraph, "veteran" means a person who has served in the Armed Services or Reserve Forces of the United States.

(2.1) A person commits a false personation when he or

she knowingly and falsely represents himself or herself to be:

(A) an active-duty member of the Armed Services

or Reserve Forces of the United States or the National Guard or a veteran of the Armed Services or Reserve Forces of the United States or the National Guard; and

(B) obtains money, property, or another tangible

benefit through that false representation.

In this paragraph, "member of the Armed Services or

Reserve Forces of the United States" means a member of the United States Navy, Army, Air Force, Marine Corps, or Coast Guard; and "veteran" means a person who has served in the Armed Services or Reserve Forces of the United States or the National Guard.

(2.5) A person commits a false personation when he or

she knowingly and falsely represents himself or herself to be:

(A) another actual person and does an act in such

assumed character with intent to intimidate, threaten, injure, defraud, or to obtain a benefit from another; or

(B) a representative of an actual person or

organization and does an act in such false capacity with intent to obtain a benefit or to injure or defraud another.

(3) No person shall knowingly use the words "Police",

"Police Department", "Patrolman", "Sergeant", "Lieutenant", "Peace Officer", "Sheriff's Police", "Sheriff", "Officer", "Law Enforcement", "Trooper", "Deputy", "Deputy Sheriff", "State Police", or any other words to the same effect (i) in the title of any organization, magazine, or other publication without the express approval of the named public safety personnel organization's governing board or (ii) in combination with the name of any state, state agency, public university, or unit of local government without the express written authorization of that state, state agency, public university, or unit of local government.

(4) No person may knowingly claim or represent that

he or she is acting on behalf of any public safety personnel organization when soliciting financial contributions or selling or delivering or offering to sell or deliver any merchandise, goods, services, memberships, or advertisements unless the chief of the police department, fire department, and the corporate or municipal authority thereof, or the sheriff has first entered into a written agreement with the person or with an organization with which the person is affiliated and the agreement permits the activity and specifies and states clearly and fully the purpose for which the proceeds of the solicitation, contribution, or sale will be used.

(5) No person, when soliciting financial

contributions or selling or delivering or offering to sell or deliver any merchandise, goods, services, memberships, or advertisements may claim or represent that he or she is representing or acting on behalf of any nongovernmental organization by any name which includes "officer", "peace officer", "police", "law enforcement", "trooper", "sheriff", "deputy", "deputy sheriff", "State police", or any other word or words which would reasonably be understood to imply that the organization is composed of law enforcement personnel unless:

(A) the person is actually representing or acting

on behalf of the nongovernmental organization;

(B) the nongovernmental organization is

controlled by and governed by a membership of and represents a group or association of active duty peace officers, retired peace officers, or injured peace officers; and

(C) before commencing the solicitation or the

sale or the offers to sell any merchandise, goods, services, memberships, or advertisements, a written contract between the soliciting or selling person and the nongovernmental organization, which specifies and states clearly and fully the purposes for which the proceeds of the solicitation, contribution, or sale will be used, has been entered into.

(6) No person, when soliciting financial

contributions or selling or delivering or offering to sell or deliver any merchandise, goods, services, memberships, or advertisements, may knowingly claim or represent that he or she is representing or acting on behalf of any nongovernmental organization by any name which includes the term "fireman", "fire fighter", "paramedic", or any other word or words which would reasonably be understood to imply that the organization is composed of fire fighter or paramedic personnel unless:

(A) the person is actually representing or acting

on behalf of the nongovernmental organization;

(B) the nongovernmental organization is

controlled by and governed by a membership of and represents a group or association of active duty, retired, or injured fire fighters (for the purposes of this Section, "fire fighter" has the meaning ascribed to that term in Section 2 of the Illinois Fire Protection Training Act) or active duty, retired, or injured emergency medical technicians - ambulance, emergency medical technicians - intermediate, emergency medical technicians - paramedic, ambulance drivers, or other medical assistance or first aid personnel; and

(C) before commencing the solicitation or the

sale or delivery or the offers to sell or deliver any merchandise, goods, services, memberships, or advertisements, the soliciting or selling person and the nongovernmental organization have entered into a written contract that specifies and states clearly and fully the purposes for which the proceeds of the solicitation, contribution, or sale will be used.

(7) No person may knowingly claim or represent that

he or she is an airman, airline employee, airport employee, or contractor at an airport in order to obtain the uniform, identification card, license, or other identification paraphernalia of an airman, airline employee, airport employee, or contractor at an airport.

(8) No person, firm, copartnership, or corporation

(except corporations organized and doing business under the Pawners Societies Act) shall knowingly use a name that contains in it the words "Pawners' Society".

(b) False personation; public officials and employees. A person commits a false personation if he or she knowingly and falsely represents himself or herself to be any of the following:
(1) An attorney authorized to practice law for

purposes of compensation or consideration. This paragraph (b)(1) does not apply to a person who unintentionally fails to pay attorney registration fees established by Supreme Court Rule.

(2) A public officer or a public employee or an

official or employee of the federal government.

(2.3) A public officer, a public employee, or an

official or employee of the federal government, and the false representation is made in furtherance of the commission of felony.

(2.7) A public officer or a public employee, and the

false representation is for the purpose of effectuating identity theft as defined in Section 16-30 of this Code.

(3) A peace officer.
(4) A peace officer while carrying a deadly weapon.
(5) A peace officer in attempting or committing a

felony.

(6) A peace officer in attempting or committing a

forcible felony.

(7) The parent, legal guardian, or other relation of

a minor child to any public official, public employee, or elementary or secondary school employee or administrator.

(7.5) The legal guardian, including any

representative of a State or public guardian, of a person with a disability appointed under Article XIa of the Probate Act of 1975.

(8) A fire fighter.
(9) A fire fighter while carrying a deadly weapon.
(10) A fire fighter in attempting or committing a

felony.

(11) An emergency management worker of any

jurisdiction in this State.

(12) An emergency management worker of any

jurisdiction in this State in attempting or committing a felony. For the purposes of this subsection (b), "emergency management worker" has the meaning provided under Section 2-6.6 of this Code.

(b-5) The trier of fact may infer that a person falsely represents himself or herself to be a public officer or a public employee or an official or employee of the federal government if the person:
(1) wears or displays without authority any uniform,

badge, insignia, or facsimile thereof by which a public officer or public employee or official or employee of the federal government is lawfully distinguished; or

(2) falsely expresses by word or action that he or

she is a public officer or public employee or official or employee of the federal government and is acting with approval or authority of a public agency or department.

(c) Fraudulent advertisement of a corporate name.
(1) A company, association, or individual commits

fraudulent advertisement of a corporate name if he, she, or it, not being incorporated, puts forth a sign or advertisement and assumes, for the purpose of soliciting business, a corporate name.

(2) Nothing contained in this subsection (c)

prohibits a corporation, company, association, or person from using a divisional designation or trade name in conjunction with its corporate name or assumed name under Section 4.05 of the Business Corporation Act of 1983 or, if it is a member of a partnership or joint venture, from doing partnership or joint venture business under the partnership or joint venture name. The name under which the joint venture or partnership does business may differ from the names of the members. Business may not be conducted or transacted under that joint venture or partnership name, however, unless all provisions of the Assumed Business Name Act have been complied with. Nothing in this subsection (c) permits a foreign corporation to do business in this State without complying with all Illinois laws regulating the doing of business by foreign corporations. No foreign corporation may conduct or transact business in this State as a member of a partnership or joint venture that violates any Illinois law regulating or pertaining to the doing of business by foreign corporations in Illinois.

(3) The provisions of this subsection (c) do not

apply to limited partnerships formed under the Revised Uniform Limited Partnership Act or under the Uniform Limited Partnership Act (2001).

(d) False law enforcement badges.
(1) A person commits false law enforcement badges if

he or she knowingly produces, sells, or distributes a law enforcement badge without the express written consent of the law enforcement agency represented on the badge or, in case of a reorganized or defunct law enforcement agency, its successor law enforcement agency.

(2) It is a defense to false law enforcement badges

that the law enforcement badge is used or is intended to be used exclusively: (i) as a memento or in a collection or exhibit; (ii) for decorative purposes; or (iii) for a dramatic presentation, such as a theatrical, film, or television production.

(e) False medals.
(1) A person commits a false personation if he or she

knowingly and falsely represents himself or herself to be a recipient of, or wears on his or her person, any of the following medals if that medal was not awarded to that person by the United States Government, irrespective of branch of service: The Congressional Medal of Honor, The Distinguished Service Cross, The Navy Cross, The Air Force Cross, The Silver Star, The Bronze Star, or the Purple Heart.

(2) It is a defense to a prosecution under paragraph

(e)(1) that the medal is used, or is intended to be used, exclusively:

(A) for a dramatic presentation, such as a

theatrical, film, or television production, or a historical re-enactment; or

(B) for a costume worn, or intended to be worn,

by a person under 18 years of age.

(f) Sentence.
(1) A violation of paragraph (a)(8) is a petty

offense subject to a fine of not less than $5 nor more than $100, and the person, firm, copartnership, or corporation commits an additional petty offense for each day he, she, or it continues to commit the violation. A violation of paragraph (c)(1) is a petty offense, and the company, association, or person commits an additional petty offense for each day he, she, or it continues to commit the violation. A violation of paragraph (a)(2.1) or subsection (e) is a petty offense for which the offender shall be fined at least $100 and not more than $200.

(2) A violation of paragraph (a)(1), (a)(3), or

(b)(7.5) is a Class C misdemeanor.

(3) A violation of paragraph (a)(2), (a)(2.5),

(a)(7), (b)(2), or (b)(7) or subsection (d) is a Class A misdemeanor. A second or subsequent violation of subsection (d) is a Class 3 felony.

(4) A violation of paragraph (a)(4), (a)(5), (a)(6),

(b)(1), (b)(2.3), (b)(2.7), (b)(3), (b)(8), or (b)(11) is a Class 4 felony.

(5) A violation of paragraph (b)(4), (b)(9), or

(b)(12) is a Class 3 felony.

(6) A violation of paragraph (b)(5) or (b)(10) is a

Class 2 felony.

(7) A violation of paragraph (b)(6) is a Class 1

felony.

(g) A violation of subsection (a)(1) through (a)(7) or subsection (e) of this Section may be accomplished in person or by any means of communication, including but not limited to the use of an Internet website or any form of electronic communication.
(Source: P.A. 99-143, eff. 7-27-15; 99-561, eff. 7-15-16; 100-201, eff. 8-18-17.)

(720 ILCS 5/17-2.5)
Sec. 17-2.5. (Repealed).
(Source: P.A. 93-239, eff. 7-22-03. Repealed by P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/17-3) (from Ch. 38, par. 17-3)
Sec. 17-3. Forgery.
(a) A person commits forgery when, with intent to defraud, he or she knowingly:
(1) makes a false document or alters any document to

make it false and that document is apparently capable of defrauding another; or

(2) issues or delivers such document knowing it to

have been thus made or altered; or

(3) possesses, with intent to issue or deliver, any

such document knowing it to have been thus made or altered; or

(4) unlawfully uses the digital signature, as defined

in the Financial Institutions Electronic Documents and Digital Signature Act, of another; or

(5) unlawfully uses the signature device of another

to create an electronic signature of that other person, as those terms are defined in the Electronic Commerce Security Act.

(b) (Blank).
(c) A document apparently capable of defrauding another includes, but is not limited to, one by which any right, obligation or power with reference to any person or property may be created, transferred, altered or terminated. A document includes any record or electronic record as those terms are defined in the Electronic Commerce Security Act. For purposes of this Section, a document also includes a Universal Price Code Label or coin.
(c-5) For purposes of this Section, "false document" or "document that is false" includes, but is not limited to, a document whose contents are false in some material way, or that purports to have been made by another or at another time, or with different provisions, or by authority of one who did not give such authority.
(d) Sentence.
(1) Except as provided in paragraphs (2) and (3),

forgery is a Class 3 felony.

(2) Forgery is a Class 4 felony when only one

Universal Price Code Label is forged.

(3) Forgery is a Class A misdemeanor when an academic

degree or coin is forged.

(e) It is not a violation of this Section if a false academic degree explicitly states "for novelty purposes only".
(Source: P.A. 96-1551, eff. 7-1-11; 97-231, eff. 1-1-12; 97-1109, eff. 1-1-13.)

(720 ILCS 5/17-3.5)
Sec. 17-3.5. Deceptive sale of gold or silver.
(a) Whoever makes for sale, or sells, or offers to sell or dispose of, or has in his or her possession with intent to sell or dispose of, any article or articles construed in whole or in part, of gold or any alloy or imitation thereof, having thereon or on any box, package, cover, wrapper or other thing enclosing or encasing such article or articles for sale, any stamp, brand, engraving, printed label, trade mark, imprint or other mark, indicating or designed, or intended to indicate, that the gold, alloy or imitation thereof, in such article or articles, is different from or better than the actual kind and quality of such gold, alloy or imitation, shall be guilty of a petty offense and shall be fined in any sum not less than $50 nor more than $100.
(b) Whoever makes for sale, sells or offers to sell or dispose of or has in his or her possession, with intent to sell or dispose of, any article or articles constructed in whole or in part of silver or any alloy or imitation thereof, having thereon--or on any box, package, cover, wrapper or other thing enclosing or encasing such article or articles for sale--any stamp, brand, engraving, printed label, trademark, imprint or other mark, containing the words "sterling" or "sterling silver," referring, or designed or intended to refer, to the silver, alloy or imitation thereof in such article or articles, when such silver, alloy or imitation thereof shall contain less than nine hundred and twenty-five one-thousandths thereof of pure silver, shall be guilty of a petty offense and shall be fined in any sum not less than $50 nor more than $100.
(c) Whoever makes for sale, sells or offers to sell or dispose of or has in his or her possession, with intent to sell or dispose of, any article or articles constructed in whole or in part of silver or any alloy or imitation thereof, having thereon--or on any box, package, cover, wrapper or other thing enclosing or encasing such article or articles for sale--any stamp, brand, engraving, printed label, trademark, imprint, or other mark, containing the words "coin" or "coin silver," referring to or designed or intended to refer to, the silver, alloy or imitation thereof, in such article or articles, when such silver, alloy or imitation shall contain less than nine-tenths thereof pure silver, shall be guilty of a petty offense and shall be fined in any sum not less than $50 and not more than $100.
(Source: P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/17-4) (from Ch. 38, par. 17-4)
Sec. 17-4. (Repealed).
(Source: P.A. 77-2638. Repealed by P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/17-5) (from Ch. 38, par. 17-5)
Sec. 17-5. Deceptive collection practices. A collection agency as defined in the Collection Agency Act or any employee of such collection agency commits a deceptive collection practice when, with the intent to collect a debt owed to an individual or a corporation or other entity, he, she, or it does any of the following:
(a) Represents falsely that he or she is an attorney,

a policeman, a sheriff or deputy sheriff, a bailiff, a county clerk or employee of a county clerk's office, or any other person who by statute is authorized to enforce the law or any order of a court.

(b) While attempting to collect an alleged debt,

misrepresents to the alleged debtor or to his or her immediate family the corporate, partnership or proprietary name or other trade or business name under which the debt collector is engaging in debt collections and which he, she, or it is legally authorized to use.

(c) While attempting to collect an alleged debt, adds

to the debt any service charge, interest or penalty which he, she, or it is not entitled by law to add.

(d) Threatens to ruin, destroy, or otherwise

adversely affect an alleged debtor's credit rating unless, at the same time, a disclosure is made in accordance with federal law that the alleged debtor has a right to inspect his or her credit rating.

(e) Accepts from an alleged debtor a payment which

he, she, or it knows is not owed.

Sentence. The commission of a deceptive collection practice is a Business Offense punishable by a fine not to exceed $3,000.
(Source: P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/17-5.5)
Sec. 17-5.5. Unlawful attempt to collect compensated debt against a crime victim.
(a) A person or a vendor commits unlawful attempt to collect a compensated debt against a crime victim when, with intent to collect funds for a debt incurred by or on behalf of a crime victim, which debt has been approved for payment by the Court of Claims under the Crime Victims Compensation Act, but the funds are involuntarily withheld from the person or vendor by the Comptroller by virtue of an outstanding obligation owed by the person or vendor to the State under the Uncollected State Claims Act, the person or vendor:
(1) communicates with, harasses, or intimidates the

crime victim for payment;

(2) contacts or distributes information to affect the

compensated crime victim's credit rating as a result of the compensated debt; or

(3) takes any other action adverse to the crime

victim or his or her family on account of the compensated debt.

(b) Sentence. Unlawful attempt to collect a compensated debt against a crime victim is a Class A misdemeanor.
(c) Nothing in this Code prevents the attempt to collect an uncompensated debt or an uncompensated portion of a compensated debt incurred by or on behalf of a crime victim and not covered under the Crime Victims Compensation Act.
(d) As used in this Section, "crime victim" means a victim of a violent crime or applicant as defined in the Crime Victims Compensation Act. "Compensated debt" means a debt incurred by or on behalf of a crime victim and approved for payment by the Court of Claims under the Crime Victims Compensation Act.
(Source: P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/17-5.7)
Sec. 17-5.7. Deceptive advertising.
(a) Any person, firm, corporation or association or agent or employee thereof, who, with intent to sell, purchase, or in any wise dispose of, or to contract with reference to merchandise, securities, real estate, service, employment, money, credit or anything offered by such person, firm, corporation or association, or agent or employee thereof, directly or indirectly, to the public for sale, purchase, loan, distribution, or the hire of personal services, or with intent to increase the consumption of or to contract with reference to any merchandise, real estate, securities, money, credit, loan, service or employment, or to induce the public in any manner to enter into any obligation relating thereto, or to acquire title thereto, or an interest therein, or to make any loan, makes, publishes, disseminates, circulates, or places before the public, or causes, directly or indirectly, to be made, published, disseminated, circulated, or placed before the public, in this State, in a newspaper, magazine, or other publication, or in the form of a book, notice, handbill, poster, sign, bill, circular, pamphlet, letter, placard, card, label, or over any radio or television station, or in any other way similar or dissimilar to the foregoing, an advertisement, announcement, or statement of any sort regarding merchandise, securities, real estate, money, credit, service, employment, or anything so offered for use, purchase, loan or sale, or the interest, terms or conditions upon which such loan will be made to the public, which advertisement contains any assertion, representation or statement of fact which is untrue, misleading or deceptive, shall be guilty of a Class A misdemeanor.
(b) Any person, firm or corporation offering for sale merchandise, commodities or service by making, publishing, disseminating, circulating or placing before the public within this State in any manner an advertisement of merchandise, commodities, or service, with the intent, design or purpose not to sell the merchandise, commodities, or service so advertised at the price stated therein, or otherwise communicated, or with intent not to sell the merchandise, commodities, or service so advertised, may be enjoined from such advertising upon application for injunctive relief by the State's Attorney or Attorney General, and shall also be guilty of a Class A misdemeanor.
(c) Any person, firm or corporation who makes, publishes, disseminates, circulates or places before the public, or causes, directly or indirectly to be made, published, disseminated, circulated or placed before the public, in this State, in a newspaper, magazine or other publication published in this State, or in the form of a book, notice, handbill, poster, sign, bill, circular, pamphlet, letter, placard, card, or label distributed in this State, or over any radio or television station located in this State or in any other way in this State similar or dissimilar to the foregoing, an advertisement, announcement, statement or representation of any kind to the public relating to the sale, offering for sale, purchase, use or lease of any real estate in a subdivision located outside the State of Illinois may be enjoined from such activity upon application for injunctive relief by the State's Attorney or Attorney General and shall also be guilty of a Class A misdemeanor unless such advertisement, announcement, statement or representation contains or is accompanied by a clear, concise statement of the proximity of such real estate in common units of measurement to public schools, public highways, fresh water supply, public sewers, electric power, stores and shops, and telephone service or contains a statement that one or more of such facilities are not readily available, and name those not available.
(d) Subsections (a), (b), and (c) do not apply to any medium for the printing, publishing, or disseminating of advertising, or any owner, agent or employee thereof, nor to any advertising agency or owner, agent or employee thereof, nor to any radio or television station, or owner, agent, or employee thereof, for printing, publishing, or disseminating, or causing to be printed, published, or disseminated, such advertisement in good faith and without knowledge of the deceptive character thereof.
(e) No person, firm or corporation owning or operating a service station shall advertise or hold out or state to the public the per gallon price of gasoline, upon any sign on the premises of such station, unless such price includes all taxes, and unless the price, as so advertised, corresponds with the price appearing on the pump from which such gasoline is dispensed. Also, the identity of the product must be included with the price in any such advertisement, holding out or statement to the public. Any person who violates this subsection (e) shall be guilty of a petty offense.
(Source: P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/Art. 17, Subdiv. 10 heading)

(720 ILCS 5/17-6) (from Ch. 38, par. 17-6)
Sec. 17-6. State benefits fraud.
(a) A person commits State benefits fraud when he or she obtains or attempts to obtain money or benefits from the State of Illinois, from any political subdivision thereof, or from any program funded or administered in whole or in part by the State of Illinois or any political subdivision thereof through the knowing use of false identification documents or through the knowing misrepresentation of his or her age, place of residence, number of dependents, marital or family status, employment status, financial status, or any other material fact upon which his eligibility for or degree of participation in any benefit program might be based.
(b) Notwithstanding any provision of State law to the contrary, every application or other document submitted to an agency or department of the State of Illinois or any political subdivision thereof to establish or determine eligibility for money or benefits from the State of Illinois or from any political subdivision thereof, or from any program funded or administered in whole or in part by the State of Illinois or any political subdivision thereof, shall be made available upon request to any law enforcement agency for use in the investigation or prosecution of State benefits fraud or for use in the investigation or prosecution of any other crime arising out of the same transaction or occurrence. Except as otherwise permitted by law, information disclosed pursuant to this subsection shall be used and disclosed only for the purposes provided herein. The provisions of this Section shall be operative only to the extent that they do not conflict with any federal law or regulation governing federal grants to this State.
(c) Any employee of the State of Illinois or any agency or political subdivision thereof may seize as evidence any false or fraudulent document presented to him or her in connection with an application for or receipt of money or benefits from the State of Illinois, from any political subdivision thereof, or from any program funded or administered in whole or in part by the State of Illinois or any political subdivision thereof.
(d) Sentence.
(1) State benefits fraud is a Class 4 felony except when more than $300 is obtained, in which case State benefits fraud is a Class 3 felony.
(2) If a person knowingly misrepresents oneself as a veteran or as a dependent of a veteran with the intent of obtaining benefits or privileges provided by the State or its political subdivisions to veterans or their dependents, then State benefits fraud is a Class 3 felony when $300 or less is obtained and a Class 2 felony when more than $300 is obtained. For the purposes of this paragraph (2), benefits and privileges include, but are not limited to, those benefits and privileges available under the Veterans' Employment Act, the Viet Nam Veterans Compensation Act, the Prisoner of War Bonus Act, the War Bonus Extension Act, the Military Veterans Assistance Act, the Veterans' Employment Representative Act, the Veterans Preference Act, the Service Member's Employment Tenure Act, the Housing for Veterans with Disabilities Act, the Under Age Veterans Benefits Act, the Survivors Compensation Act, the Children of Deceased Veterans Act, the Veterans Burial Places Act, the Higher Education Student Assistance Act, or any other loans, assistance in employment, monetary payments, or tax exemptions offered by the State or its political subdivisions for veterans or their dependents.
(Source: P.A. 99-143, eff. 7-27-15.)

(720 ILCS 5/17-6.3)
Sec. 17-6.3. WIC fraud.
(a) For the purposes of this Section, the Special Supplemental Food Program for Women, Infants and Children administered by the Illinois Department of Public Health or Department of Human Services shall be referred to as "WIC".
(b) A person commits WIC fraud if he or she knowingly (i) uses, acquires, possesses, or transfers WIC Food Instruments or authorizations to participate in WIC in any manner not authorized by law or the rules of the Illinois Department of Public Health or Department of Human Services or (ii) uses, acquires, possesses, or transfers altered WIC Food Instruments or authorizations to participate in WIC.
(c) Administrative malfeasance.
(1) A person commits administrative malfeasance if he

or she knowingly or recklessly misappropriates, misuses, or unlawfully withholds or converts to his or her own use or to the use of another any public funds made available for WIC.

(2) An official or employee of the State or a unit of

local government who knowingly aids, abets, assists, or participates in a known violation of this Section is subject to disciplinary proceedings under the rules of the applicable State agency or unit of local government.

(d) Unauthorized possession of identification document. A person commits unauthorized possession of an identification document if he or she knowingly possesses, with intent to commit a misdemeanor or felony, another person's identification document issued by the Illinois Department of Public Health or Department of Human Services. For purposes of this Section, "identification document" includes, but is not limited to, an authorization to participate in WIC or a card or other document that identifies a person as being entitled to WIC benefits.
(e) Penalties.
(1) If an individual, firm, corporation, association,

agency, institution, or other legal entity is found by a court to have engaged in an act, practice, or course of conduct declared unlawful under subsection (a), (b), or (c) of this Section and:

(A) the total amount of money involved in the

violation, including the monetary value of the WIC Food Instruments and the value of commodities, is less than $150, the violation is a Class A misdemeanor; a second or subsequent violation is a Class 4 felony;

(B) the total amount of money involved in the

violation, including the monetary value of the WIC Food Instruments and the value of commodities, is $150 or more but less than $1,000, the violation is a Class 4 felony; a second or subsequent violation is a Class 3 felony;

(C) the total amount of money involved in the

violation, including the monetary value of the WIC Food Instruments and the value of commodities, is $1,000 or more but less than $5,000, the violation is a Class 3 felony; a second or subsequent violation is a Class 2 felony;

(D) the total amount of money involved in the

violation, including the monetary value of the WIC Food Instruments and the value of commodities, is $5,000 or more but less than $10,000, the violation is a Class 2 felony; a second or subsequent violation is a Class 1 felony; or

(E) the total amount of money involved in the

violation, including the monetary value of the WIC Food Instruments and the value of commodities, is $10,000 or more, the violation is a Class 1 felony and the defendant shall be permanently ineligible to participate in WIC.

(2) A violation of subsection (d) is a Class 4 felony.
(3) The State's Attorney of the county in which the

violation of this Section occurred or the Attorney General shall bring actions arising under this Section in the name of the People of the State of Illinois.

(4) For purposes of determining the classification of

an offense under this subsection (e), all of the money received as a result of the unlawful act, practice, or course of conduct, including the value of any WIC Food Instruments and the value of commodities, shall be aggregated.

(f) Seizure and forfeiture of property.
(1) A person who commits a felony violation of this

Section is subject to the property forfeiture provisions set forth in Article 124B of the Code of Criminal Procedure of 1963.

(2) Property subject to forfeiture under this

subsection (f) may be seized by the Director of State Police or any local law enforcement agency upon process or seizure warrant issued by any court having jurisdiction over the property. The Director or a local law enforcement agency may seize property under this subsection (f) without process under any of the following circumstances:

(A) If the seizure is incident to inspection

under an administrative inspection warrant.

(B) If the property subject to seizure has been

the subject of a prior judgment in favor of the State in a criminal proceeding or in an injunction or forfeiture proceeding under Article 124B of the Code of Criminal Procedure of 1963.

(C) If there is probable cause to believe that

the property is directly or indirectly dangerous to health or safety.

(D) If there is probable cause to believe that

the property is subject to forfeiture under this subsection (f) and Article 124B of the Code of Criminal Procedure of 1963 and the property is seized under circumstances in which a warrantless seizure or arrest would be reasonable.

(E) In accordance with the Code of Criminal

Procedure of 1963.

(g) Future participation as WIC vendor. A person who has been convicted of a felony violation of this Section is prohibited from participating as a WIC vendor for a minimum period of 3 years following conviction and until the total amount of money involved in the violation, including the value of WIC Food Instruments and the value of commodities, is repaid to WIC. This prohibition shall extend to any person with management responsibility in a firm, corporation, association, agency, institution, or other legal entity that has been convicted of a violation of this Section and to an officer or person owning, directly or indirectly, 5% or more of the shares of stock or other evidences of ownership in a corporate vendor.
(Source: P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/17-6.5)
Sec. 17-6.5. Persons under deportation order; ineligibility for benefits.
(a) An individual against whom a United States Immigration Judge has issued an order of deportation which has been affirmed by the Board of Immigration Review, as well as an individual who appeals such an order pending appeal, under paragraph 19 of Section 241(a) of the Immigration and Nationality Act relating to persecution of others on account of race, religion, national origin or political opinion under the direction of or in association with the Nazi government of Germany or its allies, shall be ineligible for the following benefits authorized by State law:
(1) The homestead exemptions and homestead

improvement exemption under Sections 15-170, 15-175, 15-176, and 15-180 of the Property Tax Code.

(2) Grants under the Senior Citizens and Persons with

Disabilities Property Tax Relief Act.

(3) The double income tax exemption conferred upon

persons 65 years of age or older by Section 204 of the Illinois Income Tax Act.

(4) Grants provided by the Department on Aging.
(5) Reductions in vehicle registration fees under

Section 3-806.3 of the Illinois Vehicle Code.

(6) Free fishing and reduced fishing license fees

under Sections 20-5 and 20-40 of the Fish and Aquatic Life Code.

(7) Tuition free courses for senior citizens under

the Senior Citizen Courses Act.

(8) Any benefits under the Illinois Public Aid Code.
(b) If a person has been found by a court to have knowingly received benefits in violation of subsection (a) and:
(1) the total monetary value of the benefits

received is less than $150, the person is guilty of a Class A misdemeanor; a second or subsequent violation is a Class 4 felony;

(2) the total monetary value of the benefits

received is $150 or more but less than $1,000, the person is guilty of a Class 4 felony; a second or subsequent violation is a Class 3 felony;

(3) the total monetary value of the benefits

received is $1,000 or more but less than $5,000, the person is guilty of a Class 3 felony; a second or subsequent violation is a Class 2 felony;

(4) the total monetary value of the benefits

received is $5,000 or more but less than $10,000, the person is guilty of a Class 2 felony; a second or subsequent violation is a Class 1 felony; or

(5) the total monetary value of the benefits

received is $10,000 or more, the person is guilty of a Class 1 felony.

(c) For purposes of determining the classification of an offense under this Section, all of the monetary value of the benefits received as a result of the unlawful act, practice, or course of conduct may be accumulated.
(d) Any grants awarded to persons described in subsection (a) may be recovered by the State of Illinois in a civil action commenced by the Attorney General in the circuit court of Sangamon County or the State's Attorney of the county of residence of the person described in subsection (a).
(e) An individual described in subsection (a) who has been deported shall be restored to any benefits which that individual has been denied under State law pursuant to subsection (a) if (i) the Attorney General of the United States has issued an order cancelling deportation and has adjusted the status of the individual to that of an alien lawfully admitted for permanent residence in the United States or (ii) the country to which the individual has been deported adjudicates or exonerates the individual in a judicial or administrative proceeding as not being guilty of the persecution of others on account of race, religion, national origin, or political opinion under the direction of or in association with the Nazi government of Germany or its allies.
(Source: P.A. 99-143, eff. 7-27-15.)

(720 ILCS 5/17-7) (from Ch. 38, par. 17-7)
(This Section was renumbered as Section 17-60 by P.A. 96-1551.)
Sec. 17-7. (Renumbered).
(Source: P.A. 83-808. Renumbered by P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/17-8) (from Ch. 38, par. 17-8)
Sec. 17-8. (Repealed).
(Source: P.A. 84-418. Repealed by P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/17-8.3) (was 720 ILCS 5/17-22)
Sec. 17-8.3. False information on an application for employment with certain public or private agencies; use of false academic degree.
(a) It is unlawful for an applicant for employment with a public or private agency that provides State funded services to persons with mental illness or developmental disabilities to knowingly furnish false information regarding professional certification, licensing, criminal background, or employment history for the 5 years immediately preceding the date of application on an application for employment with the agency if the position of employment requires or provides opportunity for contact with persons with mental illness or developmental disabilities.
(b) It is unlawful for a person to knowingly use a false academic degree for the purpose of obtaining employment or admission to an institution of higher learning or admission to an advanced degree program at an institution of higher learning or for the purpose of obtaining a promotion or higher compensation in employment.
(c) Sentence. A violation of this Section is a Class A misdemeanor.
(Source: P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/17-8.5)
Sec. 17-8.5. Fraud on a governmental entity.
(a) Fraud on a governmental entity. A person commits fraud on a governmental entity when he or she knowingly obtains, attempts to obtain, or causes to be obtained, by deception, control over the property of any governmental entity by the making of a false claim of bodily injury or of damage to or loss or theft of property or by causing a false claim of bodily injury or of damage to or loss or theft of property to be made against the governmental entity, intending to deprive the governmental entity permanently of the use and benefit of that property.
(b) Aggravated fraud on a governmental entity. A person commits aggravated fraud on a governmental entity when he or she commits fraud on a governmental entity 3 or more times within an 18-month period arising out of separate incidents or transactions.
(c) Conspiracy to commit fraud on a governmental entity. If aggravated fraud on a governmental entity forms the basis for a charge of conspiracy under Section 8-2 of this Code against a person, the person or persons with whom the accused is alleged to have agreed to commit the 3 or more violations of this Section need not be the same person or persons for each violation, as long as the accused was a part of the common scheme or plan to engage in each of the 3 or more alleged violations.
(d) Organizer of an aggravated fraud on a governmental entity conspiracy. A person commits being an organizer of an aggravated fraud on a governmental entity conspiracy if aggravated fraud on a governmental entity forms the basis for a charge of conspiracy under Section 8-2 of this Code and the person occupies a position of organizer, supervisor, financer, or other position of management within the conspiracy.
For the purposes of this Section, the person or persons with whom the accused is alleged to have agreed to commit the 3 or more violations of subdivision (a)(1) of Section 17-10.5 or subsection (a) of Section 17-8.5 of this Code need not be the same person or persons for each violation, as long as the accused occupied a position of organizer, supervisor, financer, or other position of management in each of the 3 or more alleged violations.
Notwithstanding Section 8-5 of this Code, a person may be convicted and sentenced both for the offense of being an organizer of an aggravated fraud conspiracy and for any other offense that is the object of the conspiracy.
(e) Sentence.
(1) A violation of subsection (a) in which the value

of the property obtained or attempted to be obtained is $300 or less is a Class A misdemeanor.

(2) A violation of subsection (a) in which the value

of the property obtained or attempted to be obtained is more than $300 but not more than $10,000 is a Class 3 felony.

(3) A violation of subsection (a) in which the value

of the property obtained or attempted to be obtained is more than $10,000 but not more than $100,000 is a Class 2 felony.

(4) A violation of subsection (a) in which the value

of the property obtained or attempted to be obtained is more than $100,000 is a Class 1 felony.

(5) A violation of subsection (b) is a Class 1

felony, regardless of the value of the property obtained, attempted to be obtained, or caused to be obtained.

(6) The offense of being an organizer of an

aggravated fraud conspiracy is a Class X felony.

(7) Notwithstanding Section 8-5 of this Code, a

person may be convicted and sentenced both for the offense of conspiracy to commit fraud and for any other offense that is the object of the conspiracy.

(f) Civil damages for fraud on a governmental entity. A person who knowingly obtains, attempts to obtain, or causes to be obtained, by deception, control over the property of a governmental entity by the making of a false claim of bodily injury or of damage to or loss or theft of property, intending to deprive the governmental entity permanently of the use and benefit of that property, shall be civilly liable to the governmental entity that paid the claim or against whom the claim was made or to the subrogee of the governmental entity in an amount equal to either 3 times the value of the property wrongfully obtained or, if property was not wrongfully obtained, twice the value of the property attempted to be obtained, whichever amount is greater, plus reasonable attorney's fees.
(g) Determination of property value. For the purposes of this Section, if the exact value of the property attempted to be obtained is either not alleged by the claimant or not otherwise specifically set, the value of the property shall be the fair market replacement value of the property claimed to be lost, the reasonable costs of reimbursing a vendor or other claimant for services to be rendered, or both.
(h) Actions by State licensing agencies.
(1) All State licensing agencies, the Illinois State

Police, and the Department of Financial and Professional Regulation shall coordinate enforcement efforts relating to acts of fraud on a governmental entity.

(2) If a person who is licensed or registered under

the laws of the State of Illinois to engage in a business or profession is convicted of or pleads guilty to engaging in an act of fraud on a governmental entity, the Illinois State Police must forward to each State agency by which the person is licensed or registered a copy of the conviction or plea and all supporting evidence.

(3) Any agency that receives information under this

Section shall, not later than 6 months after the date on which it receives the information, publicly report the final action taken against the convicted person, including but not limited to the revocation or suspension of the license or any other disciplinary action taken.

(i) Definitions. For the purposes of this Section, "obtain", "obtains control", "deception", "property", and "permanent deprivation" have the meanings ascribed to those terms in Article 15 of this Code.
(Source: P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/17-9) (from Ch. 38, par. 17-9)
Sec. 17-9. Public aid wire and mail fraud.
(a) Whoever knowingly (i) makes or transmits any communication by means of telephone, wire, radio, or television or (ii) places any communication with the United States Postal Service, or with any private or other mail, package, or delivery service or system, such communication being made, transmitted, placed, or received within the State of Illinois, intending that such communication be made, transmitted, or delivered in furtherance of any plan, scheme, or design to obtain, unlawfully, any benefit or payment under the Illinois Public Aid Code, commits public aid wire and mail fraud.
(b) Whoever knowingly directs or causes any communication to be (i) made or transmitted by means of telephone, wire, radio, or television or (ii) placed with the United States Postal Service, or with any private or other mail, package, or delivery service or system, intending that such communication be made, transmitted, or delivered in furtherance of any plan, scheme, or design to obtain, unlawfully, any benefit or payment under the Illinois Public Aid Code, commits public aid wire and mail fraud.
(c) Sentence. A violation of this Section is a Class 4 felony.
(Source: P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/17-10) (from Ch. 38, par. 17-10)
Sec. 17-10. (Repealed).
(Source: P.A. 84-1438. Repealed by P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/17-10.2) (was 720 ILCS 5/17-29)
Sec. 17-10.2. Businesses owned by minorities, females, and persons with disabilities; fraudulent contracts with governmental units.
(a) In this Section:
"Minority person" means a person who is any of the

following:

(1) American Indian or Alaska Native (a person having

origins in any of the original peoples of North and South America, including Central America, and who maintains tribal affiliation or community attachment).

(2) Asian (a person having origins in any of the

original peoples of the Far East, Southeast Asia, or the Indian subcontinent, including, but not limited to, Cambodia, China, India, Japan, Korea, Malaysia, Pakistan, the Philippine Islands, Thailand, and Vietnam).

(3) Black or African American (a person having

origins in any of the black racial groups of Africa). Terms such as "Haitian" or "Negro" can be used in addition to "Black or African American".

(4) Hispanic or Latino (a person of Cuban, Mexican,

Puerto Rican, South or Central American, or other Spanish culture or origin, regardless of race).

(5) Native Hawaiian or Other Pacific Islander (a

person having origins in any of the original peoples of Hawaii, Guam, Samoa, or other Pacific Islands).

"Female" means a person who is of the female gender.
"Person with a disability" means a person who is a

person qualifying as having a disability.

"Disability" means a severe physical or mental

disability that: (1) results from: amputation, arthritis, autism, blindness, burn injury, cancer, cerebral palsy, cystic fibrosis, deafness, head injury, heart disease, hemiplegia, hemophilia, respiratory or pulmonary dysfunction, an intellectual disability, mental illness, multiple sclerosis, muscular dystrophy, musculoskeletal disorders, neurological disorders, including stroke and epilepsy, paraplegia, quadriplegia and other spinal cord conditions, sickle cell anemia, specific learning disabilities, or end stage renal failure disease; and (2) substantially limits one or more of the person's major life activities.

"Minority owned business" means a business concern

that is at least 51% owned by one or more minority persons, or in the case of a corporation, at least 51% of the stock in which is owned by one or more minority persons; and the management and daily business operations of which are controlled by one or more of the minority individuals who own it.

"Female owned business" means a business concern that

is at least 51% owned by one or more females, or, in the case of a corporation, at least 51% of the stock in which is owned by one or more females; and the management and daily business operations of which are controlled by one or more of the females who own it.

"Business owned by a person with a disability" means

a business concern that is at least 51% owned by one or more persons with a disability and the management and daily business operations of which are controlled by one or more of the persons with disabilities who own it. A not-for-profit agency for persons with disabilities that is exempt from taxation under Section 501 of the Internal Revenue Code of 1986 is also considered a "business owned by a person with a disability".

"Governmental unit" means the State, a unit of local

government, or school district.

(b) In addition to any other penalties imposed by law or by an ordinance or resolution of a unit of local government or school district, any individual or entity that knowingly obtains, or knowingly assists another to obtain, a contract with a governmental unit, or a subcontract or written commitment for a subcontract under a contract with a governmental unit, by falsely representing that the individual or entity, or the individual or entity assisted, is a minority owned business, female owned business, or business owned by a person with a disability is guilty of a Class 2 felony, regardless of whether the preference for awarding the contract to a minority owned business, female owned business, or business owned by a person with a disability was established by statute or by local ordinance or resolution.
(c) In addition to any other penalties authorized by law, the court shall order that an individual or entity convicted of a violation of this Section must pay to the governmental unit that awarded the contract a penalty equal to one and one-half times the amount of the contract obtained because of the false representation.
(Source: P.A. 99-143, eff. 7-27-15.)

(720 ILCS 5/17-10.3)
Sec. 17-10.3. Deception relating to certification of disadvantaged business enterprises.
(a) Fraudulently obtaining or retaining certification. A person who, in the course of business, fraudulently obtains or retains certification as a minority-owned business, women-owned business, service-disabled veteran-owned small business, or veteran-owned small business commits a Class 2 felony.
(b) Willfully making a false statement. A person who, in the course of business, willfully makes a false statement whether by affidavit, report or other representation, to an official or employee of a State agency or the Business Enterprise Council for Minorities, Women, and Persons with Disabilities for the purpose of influencing the certification or denial of certification of any business entity as a minority-owned business, women-owned business, service-disabled veteran-owned small business, or veteran-owned small business commits a Class 2 felony.
(c) Willfully obstructing or impeding an official or employee of any agency in his or her investigation. Any person who, in the course of business, willfully obstructs or impedes an official or employee of any State agency or the Business Enterprise Council for Minorities, Women, and Persons with Disabilities who is investigating the qualifications of a business entity which has requested certification as a minority-owned business, women-owned business, service-disabled veteran-owned small business, or veteran-owned small business commits a Class 2 felony.
(d) Fraudulently obtaining public moneys reserved for disadvantaged business enterprises. Any person who, in the course of business, fraudulently obtains public moneys reserved for, or allocated or available to, minority-owned businesses, women-owned businesses, service-disabled veteran-owned small businesses, or veteran-owned small businesses commits a Class 2 felony.
(e) Definitions. As used in this Article, "minority-owned business", "women-owned business", "State agency" with respect to minority-owned businesses and women-owned businesses, and "certification" with respect to minority-owned businesses and women-owned businesses shall have the meanings ascribed to them in Section 2 of the Business Enterprise for Minorities, Women, and Persons with Disabilities Act. As used in this Article, "service-disabled veteran-owned small business", "veteran-owned small business", "State agency" with respect to service-disabled veteran-owned small businesses and veteran-owned small businesses, and "certification" with respect to service-disabled veteran-owned small businesses and veteran-owned small businesses have the same meanings as in Section 45-57 of the Illinois Procurement Code.
(Source: P.A. 100-391, eff. 8-25-17.)

(720 ILCS 5/Art. 17, Subdiv. 15 heading)

(720 ILCS 5/17-10.5)
Sec. 17-10.5. Insurance fraud.
(a) Insurance fraud.
(1) A person commits insurance fraud when he or she

knowingly obtains, attempts to obtain, or causes to be obtained, by deception, control over the property of an insurance company or self-insured entity by the making of a false claim or by causing a false claim to be made on any policy of insurance issued by an insurance company or by the making of a false claim or by causing a false claim to be made to a self-insured entity, intending to deprive an insurance company or self-insured entity permanently of the use and benefit of that property.

(2) A person commits health care benefits fraud

against a provider, other than a governmental unit or agency, when he or she knowingly obtains or attempts to obtain, by deception, health care benefits and that obtaining or attempt to obtain health care benefits does not involve control over property of the provider.

(b) Aggravated insurance fraud.
(1) A person commits aggravated insurance fraud on a

private entity when he or she commits insurance fraud 3 or more times within an 18-month period arising out of separate incidents or transactions.

(2) A person commits being an organizer of an

aggravated insurance fraud on a private entity conspiracy if aggravated insurance fraud on a private entity forms the basis for a charge of conspiracy under Section 8-2 of this Code and the person occupies a position of organizer, supervisor, financer, or other position of management within the conspiracy.

(c) Conspiracy to commit insurance fraud. If aggravated insurance fraud on a private entity forms the basis for charges of conspiracy under Section 8-2 of this Code, the person or persons with whom the accused is alleged to have agreed to commit the 3 or more violations of this Section need not be the same person or persons for each violation, as long as the accused was a part of the common scheme or plan to engage in each of the 3 or more alleged violations.
If aggravated insurance fraud on a private entity forms the basis for a charge of conspiracy under Section 8-2 of this Code, and the accused occupies a position of organizer, supervisor, financer, or other position of management within the conspiracy, the person or persons with whom the accused is alleged to have agreed to commit the 3 or more violations of this Section need not be the same person or persons for each violation as long as the accused occupied a position of organizer, supervisor, financer, or other position of management in each of the 3 or more alleged violations.
(d) Sentence.
(1) A violation of paragraph (a)(1) in which the

value of the property obtained, attempted to be obtained, or caused to be obtained is $300 or less is a Class A misdemeanor.

(2) A violation of paragraph (a)(1) in which the

value of the property obtained, attempted to be obtained, or caused to be obtained is more than $300 but not more than $10,000 is a Class 3 felony.

(3) A violation of paragraph (a)(1) in which the

value of the property obtained, attempted to be obtained, or caused to be obtained is more than $10,000 but not more than $100,000 is a Class 2 felony.

(4) A violation of paragraph (a)(1) in which the

value of the property obtained, attempted to be obtained, or caused to be obtained is more than $100,000 is a Class 1 felony.

(5) A violation of paragraph (a)(2) is a Class A

misdemeanor.

(6) A violation of paragraph (b)(1) is a Class 1

felony, regardless of the value of the property obtained, attempted to be obtained, or caused to be obtained.

(7) A violation of paragraph (b)(2) is a Class X

felony.

(8) A person convicted of insurance fraud, vendor

fraud, or a federal criminal violation associated with defrauding the Medicaid program shall be ordered to pay monetary restitution to the insurance company or self-insured entity or any other person for any financial loss sustained as a result of a violation of this Section, including any court costs and attorney's fees. An order of restitution shall include expenses incurred and paid by the State of Illinois or an insurance company or self-insured entity in connection with any medical evaluation or treatment services.

(9) Notwithstanding Section 8-5 of this Code, a

person may be convicted and sentenced both for the offense of conspiracy to commit insurance fraud or the offense of being an organizer of an aggravated insurance fraud conspiracy and for any other offense that is the object of the conspiracy.

(e) Civil damages for insurance fraud.
(1) A person who knowingly obtains, attempts to

obtain, or causes to be obtained, by deception, control over the property of any insurance company by the making of a false claim or by causing a false claim to be made on a policy of insurance issued by an insurance company, or by the making of a false claim or by causing a false claim to be made to a self-insured entity, intending to deprive an insurance company or self-insured entity permanently of the use and benefit of that property, shall be civilly liable to the insurance company or self-insured entity that paid the claim or against whom the claim was made or to the subrogee of that insurance company or self-insured entity in an amount equal to either 3 times the value of the property wrongfully obtained or, if no property was wrongfully obtained, twice the value of the property attempted to be obtained, whichever amount is greater, plus reasonable attorney's fees.

(2) An insurance company or self-insured entity that

brings an action against a person under paragraph (1) of this subsection in bad faith shall be liable to that person for twice the value of the property claimed, plus reasonable attorney's fees. In determining whether an insurance company or self-insured entity acted in bad faith, the court shall relax the rules of evidence to allow for the introduction of any facts or other information on which the insurance company or self-insured entity may have relied in bringing an action under paragraph (1) of this subsection.

(f) Determination of property value. For the purposes of this Section, if the exact value of the property attempted to be obtained is either not alleged by the claimant or not specifically set by the terms of a policy of insurance, the value of the property shall be the fair market replacement value of the property claimed to be lost, the reasonable costs of reimbursing a vendor or other claimant for services to be rendered, or both.
(g) Actions by State licensing agencies.
(1) All State licensing agencies, the Illinois State

Police, and the Department of Financial and Professional Regulation shall coordinate enforcement efforts relating to acts of insurance fraud.

(2) If a person who is licensed or registered under

the laws of the State of Illinois to engage in a business or profession is convicted of or pleads guilty to engaging in an act of insurance fraud, the Illinois State Police must forward to each State agency by which the person is licensed or registered a copy of the conviction or plea and all supporting evidence.

(3) Any agency that receives information under this

Section shall, not later than 6 months after the date on which it receives the information, publicly report the final action taken against the convicted person, including but not limited to the revocation or suspension of the license or any other disciplinary action taken.

(h) Definitions. For the purposes of this Section, "obtain", "obtains control", "deception", "property", and "permanent deprivation" have the meanings ascribed to those terms in Article 15 of this Code.
(Source: P.A. 96-1551, eff. 7-1-11; 97-1150, eff. 1-25-13.)

(720 ILCS 5/17-10.6)
(Text of Section before amendment by P.A. 100-512)
Sec. 17-10.6. Financial institution fraud.
(a) Misappropriation of financial institution property. A person commits misappropriation of a financial institution's property whenever he or she knowingly obtains or exerts unauthorized control over any of the moneys, funds, credits, assets, securities, or other property owned by or under the custody or control of a financial institution, or under the custody or care of any agent, officer, director, or employee of such financial institution.
(b) Commercial bribery of a financial institution.
(1) A person commits commercial bribery of a

financial institution when he or she knowingly confers or offers or agrees to confer any benefit upon any employee, agent, or fiduciary without the consent of the latter's employer or principal, with the intent to influence his or her conduct in relation to his or her employer's or principal's affairs.

(2) An employee, agent, or fiduciary of a financial

institution commits commercial bribery of a financial institution when, without the consent of his or her employer or principal, he or she knowingly solicits, accepts, or agrees to accept any benefit from another person upon an agreement or understanding that such benefit will influence his or her conduct in relation to his or her employer's or principal's affairs.

(c) Financial institution fraud. A person commits financial institution fraud when he or she knowingly executes or attempts to execute a scheme or artifice:
(1) to defraud a financial institution; or
(2) to obtain any of the moneys, funds, credits,

assets, securities, or other property owned by or under the custody or control of a financial institution, by means of pretenses, representations, or promises he or she knows to be false.

(d) Loan fraud. A person commits loan fraud when he or she knowingly, with intent to defraud, makes any false statement or report, or overvalues any land, property, or security, with the intent to influence in any way the action of a financial institution to act upon any application, advance, discount, purchase, purchase agreement, repurchase agreement, commitment, or loan, or any change or extension of any of the same, by renewal, deferment of action, or otherwise, or the acceptance, release, or substitution of security.
(e) Concealment of collateral. A person commits concealment of collateral when he or she, with intent to defraud, knowingly conceals, removes, disposes of, or converts to the person's own use or to that of another any property mortgaged or pledged to or held by a financial institution.
(f) Financial institution robbery. A person commits robbery when he or she knowingly, by force or threat of force, or by intimidation, takes, or attempts to take, from the person or presence of another, or obtains or attempts to obtain by extortion, any property or money or any other thing of value belonging to, or in the care, custody, control, management, or possession of, a financial institution.
(g) Conspiracy to commit a financial crime.
(1) A person commits conspiracy to commit a financial

crime when, with the intent that any violation of this Section be committed, he or she agrees with another person to the commission of that offense.

(2) No person may be convicted of conspiracy to

commit a financial crime unless an overt act or acts in furtherance of the agreement is alleged and proved to have been committed by that person or by a co-conspirator and the accused is a part of a common scheme or plan to engage in the unlawful activity.

(3) It shall not be a defense to conspiracy to commit

a financial crime that the person or persons with whom the accused is alleged to have conspired:

(A) has not been prosecuted or convicted;
(B) has been convicted of a different offense;
(C) is not amenable to justice;
(D) has been acquitted; or
(E) lacked the capacity to commit the offense.
(h) Continuing financial crimes enterprise. A person commits a continuing financial crimes enterprise when he or she knowingly, within an 18-month period, commits 3 or more separate offenses constituting any combination of the following:
(1) an offense under this Section;
(2) a felony offense in violation of Section 16A-3 or

subsection (a) of Section 16-25 or paragraph (4) or (5) of subsection (a) of Section 16-1 of this Code for the purpose of reselling or otherwise re-entering the merchandise in commerce, including conveying the merchandise to a merchant in exchange for anything of value; or

(3) if involving a financial institution, any other

felony offense under this Code.

(i) Organizer of a continuing financial crimes enterprise.
(1) A person commits being an organizer of a

continuing financial crimes enterprise when he or she:

(A) with the intent to commit any offense, agrees

with another person to the commission of any combination of the following offenses on 3 or more separate occasions within an 18-month period:

(i) an offense under this Section;
(ii) a felony offense in violation of Section

16A-3 or subsection (a) of Section 16-25 or paragraph (4) or (5) of subsection (a) of Section 16-1 of this Code for the purpose of reselling or otherwise re-entering the merchandise in commerce, including conveying the merchandise to a merchant in exchange for anything of value; or

(iii) if involving a financial institution,

any other felony offense under this Code; and

(B) with respect to the other persons within the

conspiracy, occupies a position of organizer, supervisor, or financier or other position of management.

(2) The person with whom the accused agreed to commit

the 3 or more offenses under this Section, or, if involving a financial institution, any other felony offenses under this Code, need not be the same person or persons for each offense, as long as the accused was a part of the common scheme or plan to engage in each of the 3 or more alleged offenses.

(j) Sentence.
(1) Except as otherwise provided in this subsection,

a violation of this Section, the full value of which:

(A) does not exceed $500, is a Class A

misdemeanor;

(B) does not exceed $500, and the person has been

previously convicted of a financial crime or any type of theft, robbery, armed robbery, burglary, residential burglary, possession of burglary tools, or home invasion, is guilty of a Class 4 felony;

(C) exceeds $500 but does not exceed $10,000, is

a Class 3 felony;

(D) exceeds $10,000 but does not exceed $100,000,

is a Class 2 felony;

(E) exceeds $100,000 but does not exceed

$500,000, is a Class 1 felony;

(F) exceeds $500,000 but does not exceed

$1,000,000, is a Class 1 non-probationable felony; when a charge of financial crime, the full value of which exceeds $500,000 but does not exceed $1,000,000, is brought, the value of the financial crime involved is an element of the offense to be resolved by the trier of fact as either exceeding or not exceeding $500,000;

(G) exceeds $1,000,000, is a Class X felony; when

a charge of financial crime, the full value of which exceeds $1,000,000, is brought, the value of the financial crime involved is an element of the offense to be resolved by the trier of fact as either exceeding or not exceeding $1,000,000.

(2) A violation of subsection (f) is a Class 1 felony.
(3) A violation of subsection (h) is a Class 1 felony.
(4) A violation for subsection (i) is a Class X

felony.

(k) A "financial crime" means an offense described in this Section.
(l) Period of limitations. The period of limitations for prosecution of any offense defined in this Section begins at the time when the last act in furtherance of the offense is committed.
(m) Forfeiture. Any violation of subdivision (2) of subsection (h) or subdivision (i)(1)(A)(ii) shall be subject to the remedies, procedures, and forfeiture as set forth in subsections (f) through (s) of Section 29B-1 of this Code.
(Source: P.A. 96-1551, eff. 7-1-11; incorporates P.A. 96-1532, eff. 1-1-12, and 97-147, eff. 1-1-12; 97-1109, eff. 1-1-13.)

(Text of Section after amendment by P.A. 100-512)
Sec. 17-10.6. Financial institution fraud.
(a) Misappropriation of financial institution property. A person commits misappropriation of a financial institution's property whenever he or she knowingly obtains or exerts unauthorized control over any of the moneys, funds, credits, assets, securities, or other property owned by or under the custody or control of a financial institution, or under the custody or care of any agent, officer, director, or employee of such financial institution.
(b) Commercial bribery of a financial institution.
(1) A person commits commercial bribery of a

financial institution when he or she knowingly confers or offers or agrees to confer any benefit upon any employee, agent, or fiduciary without the consent of the latter's employer or principal, with the intent to influence his or her conduct in relation to his or her employer's or principal's affairs.

(2) An employee, agent, or fiduciary of a financial

institution commits commercial bribery of a financial institution when, without the consent of his or her employer or principal, he or she knowingly solicits, accepts, or agrees to accept any benefit from another person upon an agreement or understanding that such benefit will influence his or her conduct in relation to his or her employer's or principal's affairs.

(c) Financial institution fraud. A person commits financial institution fraud when he or she knowingly executes or attempts to execute a scheme or artifice:
(1) to defraud a financial institution; or
(2) to obtain any of the moneys, funds, credits,

assets, securities, or other property owned by or under the custody or control of a financial institution, by means of pretenses, representations, or promises he or she knows to be false.

(d) Loan fraud. A person commits loan fraud when he or she knowingly, with intent to defraud, makes any false statement or report, or overvalues any land, property, or security, with the intent to influence in any way the action of a financial institution to act upon any application, advance, discount, purchase, purchase agreement, repurchase agreement, commitment, or loan, or any change or extension of any of the same, by renewal, deferment of action, or otherwise, or the acceptance, release, or substitution of security.
(e) Concealment of collateral. A person commits concealment of collateral when he or she, with intent to defraud, knowingly conceals, removes, disposes of, or converts to the person's own use or to that of another any property mortgaged or pledged to or held by a financial institution.
(f) Financial institution robbery. A person commits robbery when he or she knowingly, by force or threat of force, or by intimidation, takes, or attempts to take, from the person or presence of another, or obtains or attempts to obtain by extortion, any property or money or any other thing of value belonging to, or in the care, custody, control, management, or possession of, a financial institution.
(g) Conspiracy to commit a financial crime.
(1) A person commits conspiracy to commit a financial

crime when, with the intent that any violation of this Section be committed, he or she agrees with another person to the commission of that offense.

(2) No person may be convicted of conspiracy to

commit a financial crime unless an overt act or acts in furtherance of the agreement is alleged and proved to have been committed by that person or by a co-conspirator and the accused is a part of a common scheme or plan to engage in the unlawful activity.

(3) It shall not be a defense to conspiracy to commit

a financial crime that the person or persons with whom the accused is alleged to have conspired:

(A) has not been prosecuted or convicted;
(B) has been convicted of a different offense;
(C) is not amenable to justice;
(D) has been acquitted; or
(E) lacked the capacity to commit the offense.
(h) Continuing financial crimes enterprise. A person commits a continuing financial crimes enterprise when he or she knowingly, within an 18-month period, commits 3 or more separate offenses constituting any combination of the following:
(1) an offense under this Section;
(2) a felony offense in violation of Section 16A-3 or

subsection (a) of Section 16-25 or paragraph (4) or (5) of subsection (a) of Section 16-1 of this Code for the purpose of reselling or otherwise re-entering the merchandise in commerce, including conveying the merchandise to a merchant in exchange for anything of value; or

(3) if involving a financial institution, any other

felony offense under this Code.

(i) Organizer of a continuing financial crimes enterprise.
(1) A person commits being an organizer of a

continuing financial crimes enterprise when he or she:

(A) with the intent to commit any offense, agrees

with another person to the commission of any combination of the following offenses on 3 or more separate occasions within an 18-month period:

(i) an offense under this Section;
(ii) a felony offense in violation of Section

16A-3 or subsection (a) of Section 16-25 or paragraph (4) or (5) of subsection (a) of Section 16-1 of this Code for the purpose of reselling or otherwise re-entering the merchandise in commerce, including conveying the merchandise to a merchant in exchange for anything of value; or

(iii) if involving a financial institution,

any other felony offense under this Code; and

(B) with respect to the other persons within the

conspiracy, occupies a position of organizer, supervisor, or financier or other position of management.

(2) The person with whom the accused agreed to commit

the 3 or more offenses under this Section, or, if involving a financial institution, any other felony offenses under this Code, need not be the same person or persons for each offense, as long as the accused was a part of the common scheme or plan to engage in each of the 3 or more alleged offenses.

(j) Sentence.
(1) Except as otherwise provided in this subsection,

a violation of this Section, the full value of which:

(A) does not exceed $500, is a Class A

misdemeanor;

(B) does not exceed $500, and the person has been

previously convicted of a financial crime or any type of theft, robbery, armed robbery, burglary, residential burglary, possession of burglary tools, or home invasion, is guilty of a Class 4 felony;

(C) exceeds $500 but does not exceed $10,000, is

a Class 3 felony;

(D) exceeds $10,000 but does not exceed $100,000,

is a Class 2 felony;

(E) exceeds $100,000 but does not exceed

$500,000, is a Class 1 felony;

(F) exceeds $500,000 but does not exceed

$1,000,000, is a Class 1 non-probationable felony; when a charge of financial crime, the full value of which exceeds $500,000 but does not exceed $1,000,000, is brought, the value of the financial crime involved is an element of the offense to be resolved by the trier of fact as either exceeding or not exceeding $500,000;

(G) exceeds $1,000,000, is a Class X felony; when

a charge of financial crime, the full value of which exceeds $1,000,000, is brought, the value of the financial crime involved is an element of the offense to be resolved by the trier of fact as either exceeding or not exceeding $1,000,000.

(2) A violation of subsection (f) is a Class 1 felony.
(3) A violation of subsection (h) is a Class 1 felony.
(4) A violation for subsection (i) is a Class X

felony.

(k) A "financial crime" means an offense described in this Section.
(l) Period of limitations. The period of limitations for prosecution of any offense defined in this Section begins at the time when the last act in furtherance of the offense is committed.
(m) Forfeiture. Any violation of subdivision (2) of subsection (h) or subdivision (i)(1)(A)(ii) shall be subject to the remedies, procedures, and forfeiture as set forth in subsections (f) through (s) of Section 29B-1 of this Code.
Property seized or forfeited under this Section is subject to reporting under the Seizure and Forfeiture Reporting Act.
(Source: P.A. 100-512, eff. 7-1-18.)

(720 ILCS 5/17-10.7)
Sec. 17-10.7. Insurance claims for excessive charges.
(a) A person who sells goods or services commits insurance claims for excessive charges if:
(1) the person knowingly advertises or promises to

provide the goods or services and to pay:

(A) all or part of any applicable insurance

deductible; or

(B) a rebate in an amount equal to all or part of

any applicable insurance deductible;

(2) the goods or services are paid for by the

consumer from proceeds of a property or casualty insurance policy; and

(3) the person knowingly charges an amount for the

goods or services that exceeds the usual and customary charge by the person for the goods or services by an amount equal to or greater than all or part of the applicable insurance deductible paid by the person to an insurer on behalf of an insured or remitted to an insured by the person as a rebate.

(b) A person who is insured under a property or casualty insurance policy commits insurance claims for excessive charges if the person knowingly:
(1) submits a claim under the policy based on charges

that are in violation of subsection (a) of this Section; or

(2) knowingly allows a claim in violation of

subsection (a) of this Section to be submitted, unless the person promptly notifies the insurer of the excessive charges.

(c) Sentence. A violation of this Section is a Class A misdemeanor.
(Source: P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/Art. 17, Subdiv. 20 heading)

(720 ILCS 5/17-11) (from Ch. 38, par. 17-11)
Sec. 17-11. Odometer or hour meter fraud. A person commits odometer or hour meter fraud when he or she disconnects, resets, or alters, or causes to be disconnected, reset, or altered, the odometer of any used motor vehicle or the hour meter of any used farm implement to conceal or change the actual miles driven or hours of operation with the intent to defraud another. A violation of this Section is a Class A misdemeanor. A second or subsequent violation is a Class 4 felony. This Section does not apply to legitimate practices of automotive or implement parts recyclers who recycle used odometers or hour meters for resale.
(Source: P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/17-11.1)
Sec. 17-11.1. (Repealed).
(Source: P.A. 89-626, eff. 8-9-96. Repealed by P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/17-11.2)
Sec. 17-11.2. Installation of object in lieu of air bag. A person commits installation of object in lieu of airbag when he or she, for consideration, knowingly installs or reinstalls in a vehicle any object in lieu of an air bag that was designed in accordance with federal safety regulations for the make, model, and year of the vehicle as part of a vehicle inflatable restraint system. A violation of this Section is a Class A misdemeanor.
(Source: P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/17-11.5) (was 720 ILCS 5/16-22)
Sec. 17-11.5. Tampering with a security, fire, or life safety system.
(a) A person commits tampering with a security, fire, or life safety system when he or she knowingly damages, sabotages, destroys, or causes a permanent or temporary malfunction in any physical or electronic security, fire, or life safety system or any component part of any of those systems including, but not limited to, card readers, magnetic stripe readers, Wiegand card readers, smart card readers, proximity card readers, digital keypads, keypad access controls, digital locks, electromagnetic locks, electric strikes, electronic exit hardware, exit alarm systems, delayed egress systems, biometric access control equipment, intrusion detection systems and sensors, burglar alarm systems, wireless burglar alarms, silent alarms, duress alarms, hold-up alarms, glass break detectors, motion detectors, seismic detectors, glass shock sensors, magnetic contacts, closed circuit television (CCTV), security cameras, digital cameras, dome cameras, covert cameras, spy cameras, hidden cameras, wireless cameras, network cameras, IP addressable cameras, CCTV camera lenses, video cassette recorders, CCTV monitors, CCTV consoles, CCTV housings and enclosures, CCTV pan-and-tilt devices, CCTV transmission and signal equipment, wireless video transmitters, wireless video receivers, radio frequency (RF) or microwave components, or both, infrared illuminators, video motion detectors, video recorders, time lapse CCTV recorders, digital video recorders (DVRs), digital image storage systems, video converters, video distribution amplifiers, video time-date generators, multiplexers, switchers, splitters, fire alarms, smoke alarm systems, smoke detectors, flame detectors, fire detection systems and sensors, fire sprinklers, fire suppression systems, fire extinguishing systems, public address systems, intercoms, emergency telephones, emergency call boxes, emergency pull stations, telephone entry systems, video entry equipment, annunciators, sirens, lights, sounders, control panels and components, and all associated computer hardware, computer software, control panels, wires, cables, connectors, electromechanical components, electronic modules, fiber optics, filters, passive components, and power sources including batteries and back-up power supplies.
(b) Sentence. A violation of this Section is a Class 4 felony.
(Source: P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/17-12)
Sec. 17-12. (Repealed).
(Source: P.A. 93-967, eff. 1-1-05. Repealed by P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/17-13)
Sec. 17-13. Fraud in transfers of real and personal property.
(a) Conditional sale; sale without consent of title holder. No person purchasing personal property under a conditional sales contract shall, during the existence of such conditional sales contract and before the conditions thereof have been fulfilled, knowingly sell, transfer, conceal, or in any manner dispose of such property, or cause or allow the same to be done, without the written consent of the holder of title.
(b) Acknowledgment of fraudulent conveyance. No officer authorized to take the proof and acknowledgment of a conveyance of real or personal property or other instrument shall knowingly certify that the conveyance or other instrument was duly proven or acknowledged by a party to the conveyance or other instrument when no such acknowledgment or proof was made, or was not made at the time it was certified to have been made, with intent to injure or defraud or to enable any other person to injure or defraud.
(c) Fraudulent land sales. No person, after once selling, bartering, or disposing of a tract or tracts of land or a town lot or lots, or executing a bond or agreement for the sale of lands or a town lot or lots, shall again knowingly and with intent to defraud sell, barter, or dispose of the same tract or tracts of land or town lot or lots, or any part of those tracts of land or town lot or lots, or knowingly and with intent to defraud execute a bond or agreement to sell, barter, or dispose of the same land or lot or lots, or any part of that land or lot or lots, to any other person for a valuable consideration.
(d) Sentence. A violation of subsection (a) of this Section is a Class A misdemeanor. A violation of subsection (b) of this Section is a Class 4 felony. A violation of subsection (c) of this Section is a Class 3 felony.
(Source: P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/17-14)
Sec. 17-14. (Repealed).
(Source: P.A. 89-234, eff. 1-1-96. Repealed by P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/17-15)
Sec. 17-15. (Repealed).
(Source: P.A. 89-234, eff. 1-1-96. Repealed by P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/17-16)
(This Section was renumbered as Section 17-58 by P.A. 96-1551.)
Sec. 17-16. (Renumbered).
(Source: P.A. 89-234, eff. 1-1-96. Renumbered by P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/17-17)
Sec. 17-17. Fraud in stock transactions.
(a) No officer, director, or agent of a bank, railroad, or other corporation, nor any other person, shall knowingly, and with intent to defraud, issue, sell, transfer, assign, or pledge, or cause or procure to be issued, sold, transferred, assigned, or pledged, any false, fraudulent, or simulated certificate or other evidence of ownership of a share or shares of the capital stock of a bank, railroad, or other corporation.
(b) No officer, director, or agent of a bank, railroad, or other corporation shall knowingly sign, with intent to issue, sell, pledge, or cause to be issued, sold, or pledged, any false, fraudulent, or simulated certificate or other evidence of the ownership or transfer of a share or shares of the capital stock of that corporation, or an instrument purporting to be a certificate or other evidence of the ownership or transfer, the signing, issuing, selling, or pledging of which by the officer, director, or agent is not authorized by law.
(c) Sentence. A violation of this Section is a Class 3 felony.
(Source: P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/17-18)
Sec. 17-18. (Repealed).
(Source: P.A. 89-234, eff. 1-1-96. Repealed by P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/17-19)
Sec. 17-19. (Repealed).
(Source: P.A. 89-234, eff. 1-1-96. Repealed by P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/17-20)
Sec. 17-20. Obstructing gas, water, or electric current meters. A person commits obstructing gas, water, or electric current meters when he or she knowingly, and with intent to injure or defraud a company, body corporate, copartnership, or individual, injures, alters, obstructs, or prevents the action of a meter provided for the purpose of measuring and registering the quantity of gas, water, or electric current consumed by or at a burner, orifice, or place, or supplied to a lamp, motor, machine, or appliance, or causes, procures, or aids the injuring or altering of any such meter or the obstruction or prevention of its action, or makes or causes to be made with a gas pipe, water pipe, or electrical conductor any connection so as to conduct or supply illumination or inflammable gas, water, or electric current to any burner, orifice, lamp, motor, or other machine or appliance from which the gas, water, or electricity may be consumed or utilized without passing through or being registered by a meter or without the consent or acquiescence of the company, municipal corporation, body corporate, copartnership, or individual furnishing or transmitting the gas, water, or electric current through the gas pipe, water pipe, or electrical conductor. A violation of this Section is a Class B misdemeanor.
(Source: P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/17-21)
Sec. 17-21. Obstructing service meters. A person commits obstructing service meters when he or she knowingly, and, with the intent to defraud, tampers with, alters, obstructs or prevents the action of a meter, register, or other counting device that is a part of a mechanical or electrical machine, equipment, or device that measures service, without the consent of the owner of the machine, equipment, or device. A violation of this Section is a Class B misdemeanor.
(Source: P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/17-22)
(This Section renumbered as Section 17-8.3 by P.A. 96-1551.)
Sec. 17-22. (Renumbered).
(Source: P.A. 90-390, eff. 1-1-98. Renumbered by P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/17-23)
Sec. 17-23. (Repealed).
(Source: P.A. 92-16, eff. 6-28-01. Repealed by P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/17-24)
Sec. 17-24. Mail fraud and wire fraud.
(a) Mail fraud. A person commits mail fraud when he or she:
(1) devises or intends to devise any scheme or

artifice to defraud, or to obtain money or property by means of false or fraudulent pretenses, representations, or promises, or to sell, dispose of, loan, exchange, alter, give away, distribute, supply, or furnish or procure for unlawful use any counterfeit obligation, security, or other article, or anything represented to be or intimated or held out to be such a counterfeit or spurious article; and

(2) with the intent to execute such scheme or

artifice or to attempt to do so, does any of the following:

(A) Places in any post office or authorized

depository for mail matter within this State any matter or thing to be delivered by the United States Postal Service, according to the direction on the matter or thing.

(B) Deposits or causes to be deposited in this

State any matter or thing to be sent or delivered by mail or by private or commercial carrier, according to the direction on the matter or thing.

(C) Takes or receives from mail or from a private

or commercial carrier any such matter or thing at the place at which it is directed to be delivered by the person to whom it is addressed.

(D) Knowingly causes any such matter or thing to

be delivered by mail or by private or commercial carrier, according to the direction on the matter or thing.

(b) Wire fraud. A person commits wire fraud when he or she:
(1) devises or intends to devise a scheme or artifice

to defraud or to obtain money or property by means of false pretenses, representations, or promises; and

(2) for the purpose of executing the scheme or

artifice, transmits or causes to be transmitted any writings, signals, pictures, sounds, or electronic or electric impulses by means of wire, radio, or television communications:

(A) from within this State; or
(B) so that the transmission is received by a

person within this State; or

(C) so that the transmission may be accessed by a

person within this State.

(c) Jurisdiction.
(1) Mail fraud using a government or private carrier

occurs in the county in which mail or other matter is deposited with the United States Postal Service or a private commercial carrier for delivery, if deposited with the United States Postal Service or a private or commercial carrier within this State, and the county in which a person within this State receives the mail or other matter from the United States Postal Service or a private or commercial carrier.

(2) Wire fraud occurs in the county from which a

transmission is sent, if the transmission is sent from within this State, the county in which a person within this State receives the transmission, and the county in which a person who is within this State is located when the person accesses a transmission.

(d) Sentence. A violation of this Section is a Class 3 felony.
The period of limitations for prosecution of any offense defined in this Section begins at the time when the last act in furtherance of the scheme or artifice is committed.
(Source: P.A. 96-1000, eff. 7-2-10; 96-1551, eff. 7-1-11.)

(720 ILCS 5/17-25)
Sec. 17-25. (Repealed).
(Source: P.A. 92-818, eff. 8-21-02. Repealed by P.A. 97-597, eff. 1-1-12.)

(720 ILCS 5/17-26)
Sec. 17-26. Misconduct by a corporate official.
(a) A person commits misconduct by a corporate official when:
(1) being a director of a corporation, he or she

knowingly, with the intent to defraud, concurs in any vote or act of the directors of the corporation, or any of them, which has the purpose of:

(A) making a dividend except in the manner

provided by law;

(B) dividing, withdrawing or in any manner paying

any stockholder any part of the capital stock of the corporation except in the manner provided by law;

(C) discounting or receiving any note or other

evidence of debt in payment of an installment of capital stock actually called in and required to be paid, or with purpose of providing the means of making such payment;

(D) receiving or discounting any note or other

evidence of debt with the purpose of enabling any stockholder to withdraw any part of the money paid in by him or her on his or her stock; or

(E) applying any portion of the funds of such

corporation, directly or indirectly, to the purchase of shares of its own stock, except in the manner provided by law; or

(2) being a director or officer of a corporation, he

or she, with the intent to defraud:

(A) issues, participates in issuing, or concurs

in a vote to issue any increase of its capital stock beyond the amount of the capital stock thereof, duly authorized by or in pursuance of law;

(B) sells, or agrees to sell, or is directly

interested in the sale of any share of stock of such corporation, or in any agreement to sell such stock, unless at the time of the sale or agreement he or she is an actual owner of such share, provided that the foregoing shall not apply to a sale by or on behalf of an underwriter or dealer in connection with a bona fide public offering of shares of stock of such corporation;

(C) executes a scheme or attempts to execute a

scheme to obtain any share of stock of such corporation by means of false representation; or

(3) being a director or officer of a corporation, he

or she with the intent to defraud or evade a financial disclosure reporting requirement of this State or of Section 13(A) or 15(D) of the Securities Exchange Act of 1934, as amended, 15 U. S. C. 78M(A) or 78O(D):

(A) causes or attempts to cause a corporation or

accounting firm representing the corporation or any other individual or entity to fail to file a financial disclosure report as required by State or federal law; or

(B) causes or attempts to cause a corporation or

accounting firm representing the corporation or any other individual or entity to file a financial disclosure report, as required by State or federal law, that contains a material omission or misstatement of fact.

(b) Sentence. If the benefit derived from a violation of this Section is $500,000 or more, the violation is a Class 2 felony. If the benefit derived from a violation of this Section is less than $500,000, the violation is a Class 3 felony.
(Source: P.A. 96-1000, eff. 7-2-10; 96-1551, eff. 7-1-11.)

(720 ILCS 5/17-27)
Sec. 17-27. Fraud on creditors.
(a) Fraud in insolvency. A person commits fraud in insolvency when, knowing that proceedings have or are about to be instituted for the appointment of a receiver or other person entitled to administer property for the benefit of creditors, or that any other composition or liquidation for the benefit of creditors has been or is about to be made, he or she:
(1) destroys, removes, conceals, encumbers,

transfers, or otherwise deals with any property or obtains any substantial part of or interest in the debtor's estate with the intent to defeat or obstruct the claim of any creditor, or otherwise to obstruct the operation of any law relating to administration of property for the benefit of creditors;

(2) knowingly falsifies any writing or record

relating to the property; or

(3) knowingly misrepresents or refuses to disclose to

a receiver or other person entitled to administer property for the benefit of creditors, the existence, amount, or location of the property, or any other information which the actor could be legally required to furnish in relation to such administration.

Sentence. If the benefit derived from a violation of this subsection (a) is $500,000 or more, the violation is a Class 2 felony. If the benefit derived from a violation of this subsection (a) is less than $500,000, the violation is a Class 3 felony.
(b) Fraud in property transfer. A person commits fraud in property transfer when he or she transfers or conveys any interest in property with the intent to defraud, defeat, hinder, or delay his or her creditors. A violation of this subsection (b) is a business offense subject to a fine not to exceed $1,000.
(Source: P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/17-28)
(This Section was renumbered as Section 17-57 by P.A. 96-1551.)
Sec. 17-28. (Renumbered).
(Source: P.A. 93-691, eff. 7-9-04. Renumbered by P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/17-29)
(This Section was renumbered as Section 17-10.2 by P.A. 96-1551.)
Sec. 17-29. (Renumbered).
(Source: P.A. 97-396, eff. 1-1-12. Renumbered by P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/17-30) (was 720 ILCS 5/16C-2)
Sec. 17-30. Defaced, altered, or removed manufacturer or owner identification number.
(a) Unlawful sale of household appliances. A person commits unlawful sale of household appliances when he or she knowingly, with the intent to defraud or deceive another, keeps for sale, within any commercial context, any household appliance with a missing, defaced, obliterated, or otherwise altered manufacturer's identification number.
(b) Construction equipment identification defacement. A person commits construction equipment identification defacement when he or she knowingly changes, alters, removes, mutilates, or obliterates a permanently affixed serial number, product identification number, part number, component identification number, owner-applied identification, or other mark of identification attached to or stamped, inscribed, molded, or etched into a machine or other equipment, whether stationary or mobile or self-propelled, or a part of such machine or equipment, used in the construction, maintenance, or demolition of buildings, structures, bridges, tunnels, sewers, utility pipes or lines, ditches or open cuts, roads, highways, dams, airports, or waterways or in material handling for such projects.
The trier of fact may infer that the defendant has knowingly changed, altered, removed, or obliterated the serial number, product identification number, part number, component identification number, owner-applied identification number, or other mark of identification, if the defendant was in possession of any machine or other equipment or a part of such machine or equipment used in the construction, maintenance, or demolition of buildings, structures, bridges, tunnels, sewers, utility pipes or lines, ditches or open cuts, roads, highways, dams, airports, or waterways or in material handling for such projects upon which any such serial number, product identification number, part number, component identification number, owner-applied identification number, or other mark of identification has been changed, altered, removed, or obliterated.
(c) Defacement of manufacturer's serial number or identification mark. A person commits defacement of a manufacturer's serial number or identification mark when he or she knowingly removes, alters, defaces, covers, or destroys the manufacturer's serial number or any other manufacturer's number or distinguishing identification mark upon any machine or other article of merchandise, other than a motor vehicle as defined in Section 1-146 of the Illinois Vehicle Code or a firearm as defined in the Firearm Owners Identification Card Act, with the intent of concealing or destroying the identity of such machine or other article of merchandise.
(d) Sentence.
(1) A violation of subsection (a) of this Section is

a Class 4 felony if the value of the appliance or appliances exceeds $1,000 and a Class B misdemeanor if the value of the appliance or appliances is $1,000 or less.

(2) A violation of subsection (b) of this Section is

a Class A misdemeanor.

(3) A violation of subsection (c) of this Section is

a Class B misdemeanor.

(e) No liability shall be imposed upon any person for the unintentional failure to comply with subsection (a).
(f) Definitions. In this Section:
"Commercial context" means a continuing business enterprise conducted for profit by any person whose primary business is the wholesale or retail marketing of household appliances, or a significant portion of whose business or inventory consists of household appliances kept or sold on a wholesale or retail basis.
"Household appliance" means any gas or electric device or machine marketed for use as home entertainment or for facilitating or expediting household tasks or chores. The term shall include but not necessarily be limited to refrigerators, freezers, ranges, radios, television sets, vacuum cleaners, toasters, dishwashers, and other similar household items.
"Manufacturer's identification number" means any serial number or other similar numerical or alphabetical designation imprinted upon or attached to or placed, stamped, or otherwise imprinted upon or attached to a household appliance or item by the manufacturer for purposes of identifying a particular appliance or item individually or by lot number.
(Source: P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/Art. 17, Subdiv. 25 heading)

(720 ILCS 5/17-31)
Sec. 17-31. False statement to procure credit or debit card. A person commits false statement to procure credit or debit card when he or she makes or causes to be made, either directly or indirectly, any false statement in writing, knowing it to be false and with the intent that it be relied on, respecting his or her identity, his or her address, or his or her employment, or that of any other person, firm, or corporation, with the intent to procure the issuance of a credit card or debit card. A violation of this Section is a Class 4 felony.
(Source: P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/17-32)
Sec. 17-32. Possession of another's credit, debit, or identification card.
(a) Possession of another's identification card. A person commits possession of another's identification card when he or she, with the intent to defraud, possesses any check guarantee card or key card or identification card for cash dispensing machines without the authority of the account holder or financial institution.
(b) Possession of another's credit or debit card. A person commits possession of another's credit or debit card when he or she receives a credit card or debit card from the person, possession, custody, or control of another without the cardholder's consent or if he or she, with knowledge that it has been so acquired, receives the credit card or debit card with the intent to use it or to sell it, or to transfer it to a person other than the issuer or the cardholder. The trier of fact may infer that a person who has in his or her possession or under his or her control 2 or more such credit cards or debit cards each issued to a cardholder other than himself or herself has violated this Section.
(c) Sentence.
(1) A violation of subsection (a) of this Section is

a Class A misdemeanor. A person who, within any 12-month period, violates subsection (a) of this Section at the same time or consecutively with respect to 3 or more cards, each the property of different account holders, is guilty of a Class 4 felony. A person convicted under subsection (a) of this Section, when the value of property so obtained, in a single transaction or in separate transactions within any 90-day period, exceeds $150 is guilty of a Class 4 felony.

(2) A violation of subsection (b) of this Section is

a Class 4 felony. A person who, in any 12-month period, violates subsection (b) of this Section with respect to 3 or more credit cards or debit cards each issued to a cardholder other than himself or herself is guilty of a Class 3 felony.

(Source: P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/17-33)
Sec. 17-33. Possession of lost or mislaid credit or debit card. A person who receives a credit card or debit card that he or she knows to have been lost or mislaid and who retains possession with intent to use it or to sell it or to transfer it to a person other than the issuer or the cardholder is guilty of a Class 4 felony.
A person who, in a single transaction, violates this Section with respect to 3 or more credit cards or debit cards each issued to different cardholders other than himself or herself is guilty of a Class 3 felony.
(Source: P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/17-34)
Sec. 17-34. Sale of credit or debit card. A person other than the issuer who sells a credit card or debit card, without the consent of the issuer, is guilty of a Class 4 felony.
A person who knowingly purchases a credit card or debit card from a person other than the issuer, without the consent of the issuer, is guilty of a Class 4 felony.
A person who, in a single transaction, makes a sale or purchase prohibited by this Section with respect to 3 or more credit cards or debit cards each issued to a cardholder other than himself or herself is guilty of a Class 3 felony.
(Source: P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/17-35)
Sec. 17-35. Use of credit or debit card as security for debt. A person who, with intent to defraud either the issuer, or a person providing an item or items of value, or any other person, obtains control over a credit card or debit card as security for debt or transfers, conveys, or gives control over a credit card or debit card as security for debt is guilty of a Class 4 felony.
(Source: P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/17-36)
Sec. 17-36. Use of counterfeited, forged, expired, revoked, or unissued credit or debit card. A person who, with intent to defraud either the issuer, or a person providing an item or items of value, or any other person, (i) uses, with the intent to obtain an item or items of value, a credit card or debit card obtained or retained in violation of this Subdivision 25 or without the cardholder's consent, or a credit card or debit card which he or she knows is counterfeited, or forged, or expired, or revoked or (ii) obtains or attempts to obtain an item or items of value by representing without the consent of the cardholder that he or she is the holder of a specified card or by representing that he or she is the holder of a card and such card has not in fact been issued is guilty of a Class 4 felony if the value of all items of value obtained or sought in violation of this Section does not exceed $300 in any 6-month period; and is guilty of a Class 3 felony if the value exceeds $300 in any 6-month period. The trier of fact may infer that knowledge of revocation has been received by a cardholder 4 days after it has been mailed to him or her at the address set forth on the credit card or debit card or at his or her last known address by registered or certified mail, return receipt requested, and, if the address is more than 500 miles from the place of mailing, by air mail. The trier of fact may infer that notice was received 10 days after mailing by registered or certified mail if the address is located outside the United States, Puerto Rico, the Virgin Islands, the Canal Zone, and Canada.
(Source: P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/17-37)
Sec. 17-37. Use of credit or debit card with intent to defraud. A cardholder who uses a credit card or debit card issued to him or her, or allows another person to use a credit card or debit card issued to him or her, with intent to defraud the issuer, or a person providing an item or items of value, or any other person is guilty of a Class A misdemeanor if the value of all items of value does not exceed $150 in any 6-month period; and is guilty of a Class 4 felony if the value exceeds $150 in any 6-month period.
(Source: P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/17-38)
Sec. 17-38. Use of account number or code with intent to defraud; possession of record of charge forms.
(a) A person who, with intent to defraud either an issuer, or a person providing an item or items of value, or any other person, utilizes an account number or code or enters information on a record of charge form with the intent to obtain an item or items of value is guilty of a Class 4 felony if the value of the item or items of value obtained does not exceed $150 in any 6-month period; and is guilty of a Class 3 felony if the value exceeds $150 in any 6-month period.
(b) A person who, with intent to defraud either an issuer or a person providing an item or items of value, or any other person, possesses, without the consent of the issuer or purported issuer, record of charge forms bearing the printed impression of a credit card or debit card is guilty of a Class 4 felony. The trier of fact may infer intent to defraud from the possession of such record of charge forms by a person other than the issuer or a person authorized by the issuer to possess record of charge forms.
(Source: P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/17-39)
Sec. 17-39. Receipt of goods or services. A person who receives an item or items of value obtained in violation of this Subdivision 25, knowing that it was so obtained or under such circumstances as would reasonably induce him or her to believe that it was so obtained, is guilty of a Class A misdemeanor if the value of all items of value obtained does not exceed $150 in any 6-month period; and is guilty of a Class 4 felony if the value exceeds $150 in any 6-month period.
(Source: P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/17-40)
Sec. 17-40. Signing another's card with intent to defraud. A person other than the cardholder or a person authorized by him or her who, with intent to defraud either the issuer, or a person providing an item or items of value, or any other person, signs a credit card or debit card is guilty of a Class A misdemeanor.
(Source: P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/17-41)
Sec. 17-41. Altered or counterfeited card.
(a) A person commits an offense under this Section when he or she, with intent to defraud either a purported issuer, or a person providing an item or items of value, or any other person, commits an offense under this Section if he or she: (i) alters a credit card or debit card or a purported credit card or debit card, or possesses a credit card or debit card or a purported credit card or debit card with knowledge that the same has been altered; or (ii) counterfeits a purported credit card or debit card, or possesses a purported credit card or debit card with knowledge that the card has been counterfeited.
(b) Sentence. A violation of item (i) of subsection (a) is a Class 4 felony. A violation of item (ii) of subsection (a) is a Class 3 felony. The trier of fact may infer that possession of 2 or more credit cards or debit cards by a person other than the issuer in violation of subsection (a) is evidence that the person intended to defraud or that he or she knew the credit cards or debit cards to have been so altered or counterfeited.
(Source: P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/17-42)
Sec. 17-42. Possession of incomplete card. A person other than the cardholder possessing an incomplete credit card or debit card, with intent to complete it without the consent of the issuer or a person possessing, with knowledge of its character, machinery, plates, or any other contrivance designed to reproduce instruments purporting to be credit cards or debit cards of an issuer who has not consented to the preparation of such credit cards or debit cards is guilty of a Class 3 felony. The trier of fact may infer that a person other than the cardholder or issuer who possesses 2 or more incomplete credit cards or debit cards possesses those cards without the consent of the issuer.
(Source: P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/17-43)
Sec. 17-43. Prohibited deposits.
(a) A person who, with intent to defraud the issuer of a credit card or debit card or any person providing an item or items of value, or any other person, deposits into his or her account or any account, via an electronic fund transfer terminal, a check, draft, money order, or other such document, knowing such document to be false, fictitious, forged, altered, counterfeit, or not his or her lawful or legal property, is guilty of a Class 4 felony.
(b) A person who receives value as a result of a false, fictitious, forged, altered, or counterfeit check, draft, money order, or other such document having been deposited into an account via an electronic fund transfer terminal, knowing at the time of receipt of the value that the document so deposited was false, fictitious, forged, altered, counterfeit, or not his or her lawful or legal property, is guilty of a Class 4 felony.
(Source: P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/17-44)
Sec. 17-44. Fraudulent use of electronic transmission.
(a) A person who, with intent to defraud the issuer of a credit card or debit card, the cardholder, or any other person, intercepts, taps, or alters electronic information between an electronic fund transfer terminal and the issuer, or originates electronic information to an electronic fund transfer terminal or to the issuer, via any line, wire, or other means of electronic transmission, at any junction, terminal, or device, or at any location within the EFT System, with the intent to obtain value, is guilty of a Class 4 felony.
(b) Any person who, with intent to defraud the issuer of a credit card or debit card, the cardholder, or any other person, intercepts, taps, or alters electronic information between an electronic fund transfer terminal and the issuer, or originates electronic information to an electronic fund transfer terminal or to the issuer, via any line, wire, or other means of electronic transmission, at any junction, terminal, or device, or at any location within the EFT System, and thereby causes funds to be transferred from one account to any other account, is guilty of a Class 4 felony.
(Source: P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/17-45)
Sec. 17-45. Payment of charges without furnishing item of value.
(a) No person shall process, deposit, negotiate, or obtain payment of a credit card charge through a retail seller's account with a financial institution or through a retail seller's agreement with a financial institution, card issuer, or organization of financial institutions or card issuers if that retail seller did not furnish or agree to furnish the item or items of value that are the subject of the credit card charge.
(b) No retail seller shall permit any person to process, deposit, negotiate, or obtain payment of a credit card charge through the retail seller's account with a financial institution or the retail seller's agreement with a financial institution, card issuer, or organization of financial institutions or card issuers if that retail seller did not furnish or agree to furnish the item or items of value that are the subject of the credit card charge.
(c) Subsections (a) and (b) do not apply to any of the following:
(1) A person who furnishes goods or services on the

business premises of a general merchandise retail seller and who processes, deposits, negotiates, or obtains payment of a credit card charge through that general merchandise retail seller's account or agreement.

(2) A general merchandise retail seller who permits a

person described in paragraph (1) to process, deposit, negotiate, or obtain payment of a credit card charge through that general merchandise retail seller's account or agreement.

(3) A franchisee who furnishes the cardholder with an

item or items of value that are provided in whole or in part by the franchisor and who processes, deposits, negotiates, or obtains payment of a credit card charge through that franchisor's account or agreement.

(4) A franchisor who permits a franchisee described

in paragraph (3) to process, deposit, negotiate, or obtain payment of a credit card charge through that franchisor's account or agreement.

(5) The credit card issuer or a financial institution

or a parent, subsidiary, or affiliate of the card issuer or a financial institution.

(6) A person who processes, deposits, negotiates, or

obtains payment of less than $500 of credit card charges in any one-year period through a retail seller's account or agreement. The person has the burden of producing evidence that the person transacted less than $500 in credit card charges during any one-year period.

(7) A telecommunications carrier that includes

charges of other parties in its billings to its subscribers and those other parties whose charges are included in the billings of the telecommunications carrier to its subscribers.

(d) A person injured by a violation of this Section may bring an action for the recovery of damages, equitable relief, and reasonable attorney's fees and costs.
(e) A person who violates this Section is guilty of a business offense and shall be fined $10,000 for each offense. Each occurrence in which a person processes, deposits, negotiates, or otherwise seeks to obtain payment of a credit card charge in violation of subsection (a) constitutes a separate offense.
(f) The penalties and remedies provided in this Section are in addition to any other remedies or penalties provided by law.
(g) As used in this Section:
"Franchisor" and "franchisee" have the same meanings as in Section 3 of the Franchise Disclosure Act of 1987.
"Retail seller" has the same meaning as in Section 2.4 of the Retail Installment Sales Act.
"Telecommunications carrier" has the same meaning as in Section 13-202 of the Public Utilities Act.
(Source: P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/17-46)
Sec. 17-46. Furnishing items of value with intent to defraud. A person who is authorized by an issuer to furnish money, goods, property, services or anything else of value upon presentation of a credit card or debit card by the cardholder, or any agent or employee of such person, who, with intent to defraud the issuer or the cardholder, furnishes money, goods, property, services or anything else of value upon presentation of a credit card or debit card obtained or retained in violation of this Code or a credit card or debit card which he knows is counterfeited, or forged, or expired, or revoked is guilty of a Class A misdemeanor, if the value furnished in violation of this Section does not exceed $150 in any 6-month period; and is guilty of a Class 4 felony if such value exceeds $150 in any 6-month period.
(Source: P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/17-47)
Sec. 17-47. Failure to furnish items of value. A person who is authorized by an issuer to furnish money, goods, property, services or anything else of value upon presentation of a credit card or debit card by the cardholder, or any agent or employee of such person, who, with intent to defraud the issuer or the cardholder, fails to furnish money, goods, property, services or anything else of value which he represents in writing to the issuer that he has furnished is guilty of a Class A misdemeanor if the difference between the value of all money, goods, property, services and anything else of value actually furnished and the value represented to the issuer to have been furnished does not exceed $150 in any 6-month period; and is guilty of a Class 4 felony if such difference exceeds $150 in any 6-month period.
(Source: P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/17-48)
Sec. 17-48. Repeat offenses. Any person convicted of a second or subsequent offense under this Subdivision 25 is guilty of a Class 3 felony.
For purposes of this Section, an offense is considered a second or subsequent offense if, prior to his or her conviction of the offense, the offender has at any time been convicted under this Subdivision 25, or under any prior Act, or under any law of the United States or of any state relating to credit card or debit card offenses.
(Source: P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/17-49)
Sec. 17-49. Severability. If any provision of this Subdivision 25 or its application to any person or circumstances is held invalid, the invalidity shall not affect other provisions or applications of this Subdivision 25 which can be given effect without the invalid provision or application, and to this end the provisions of this Subdivision 25 are declared to be severable.
(Source: P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/17-49.5)
Sec. 17-49.5. Telephone Charge Fraud Act unaffected. Nothing contained in this Subdivision 25 shall be construed to repeal, amend, or otherwise affect the Telephone Charge Fraud Act.
(Source: P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/Art. 17, Subdiv. 30 heading)

(720 ILCS 5/17-50) (was 720 ILCS 5/16D-5 and 5/16D-6)
Sec. 17-50. Computer fraud.
(a) A person commits computer fraud when he or she knowingly:
(1) Accesses or causes to be accessed a computer or

any part thereof, or a program or data, with the intent of devising or executing any scheme or artifice to defraud, or as part of a deception;

(2) Obtains use of, damages, or destroys a computer

or any part thereof, or alters, deletes, or removes any program or data contained therein, in connection with any scheme or artifice to defraud, or as part of a deception; or

(3) Accesses or causes to be accessed a computer or

any part thereof, or a program or data, and obtains money or control over any such money, property, or services of another in connection with any scheme or artifice to defraud, or as part of a deception.

(b) Sentence.
(1) A violation of subdivision (a)(1) of this Section

is a Class 4 felony.

(2) A violation of subdivision (a)(2) of this Section

is a Class 3 felony.

(3) A violation of subdivision (a)(3) of this Section:
(i) is a Class 4 felony if the value of the

money, property, or services is $1,000 or less; or

(ii) is a Class 3 felony if the value of the

money, property, or services is more than $1,000 but less than $50,000; or

(iii) is a Class 2 felony if the value of the

money, property, or services is $50,000 or more.

(c) Forfeiture of property. Any person who commits computer fraud as set forth in subsection (a) is subject to the property forfeiture provisions set forth in Article 124B of the Code of Criminal Procedure of 1963.
(Source: P.A. 96-712, eff. 1-1-10; 96-1551, eff. 7-1-11.)

(720 ILCS 5/17-51) (was 720 ILCS 5/16D-3)
Sec. 17-51. Computer tampering.
(a) A person commits computer tampering when he or she knowingly and without the authorization of a computer's owner or in excess of the authority granted to him or her:
(1) Accesses or causes to be accessed a computer or

any part thereof, a computer network, or a program or data;

(2) Accesses or causes to be accessed a computer or

any part thereof, a computer network, or a program or data, and obtains data or services;

(3) Accesses or causes to be accessed a computer or

any part thereof, a computer network, or a program or data, and damages or destroys the computer or alters, deletes, or removes a computer program or data;

(4) Inserts or attempts to insert a program into a

computer or computer program knowing or having reason to know that such program contains information or commands that will or may:

(A) damage or destroy that computer, or any other

computer subsequently accessing or being accessed by that computer;

(B) alter, delete, or remove a computer program

or data from that computer, or any other computer program or data in a computer subsequently accessing or being accessed by that computer; or

(C) cause loss to the users of that computer or

the users of a computer which accesses or which is accessed by such program; or

(5) Falsifies or forges electronic mail transmission

information or other routing information in any manner in connection with the transmission of unsolicited bulk electronic mail through or into the computer network of an electronic mail service provider or its subscribers.

(a-5) Distributing software to falsify routing information. It is unlawful for any person knowingly to sell, give, or otherwise distribute or possess with the intent to sell, give, or distribute software which:
(1) is primarily designed or produced for the purpose

of facilitating or enabling the falsification of electronic mail transmission information or other routing information;

(2) has only a limited commercially significant

purpose or use other than to facilitate or enable the falsification of electronic mail transmission information or other routing information; or

(3) is marketed by that person or another acting in

concert with that person with that person's knowledge for use in facilitating or enabling the falsification of electronic mail transmission information or other routing information.

(a-10) For purposes of subsection (a), accessing a computer network is deemed to be with the authorization of a computer's owner if:
(1) the owner authorizes patrons, customers, or

guests to access the computer network and the person accessing the computer network is an authorized patron, customer, or guest and complies with all terms or conditions for use of the computer network that are imposed by the owner;

(2) the owner authorizes the public to access the

computer network and the person accessing the computer network complies with all terms or conditions for use of the computer network that are imposed by the owner; or

(3) the person accesses the computer network in

compliance with the Revised Uniform Fiduciary Access to Digital Assets Act (2015).

(b) Sentence.
(1) A person who commits computer tampering as set

forth in subdivision (a)(1) or (a)(5) or subsection (a-5) of this Section is guilty of a Class B misdemeanor.

(2) A person who commits computer tampering as set

forth in subdivision (a)(2) of this Section is guilty of a Class A misdemeanor and a Class 4 felony for the second or subsequent offense.

(3) A person who commits computer tampering as set

forth in subdivision (a)(3) or (a)(4) of this Section is guilty of a Class 4 felony and a Class 3 felony for the second or subsequent offense.

(4) If an injury arises from the transmission of

unsolicited bulk electronic mail, the injured person, other than an electronic mail service provider, may also recover attorney's fees and costs, and may elect, in lieu of actual damages, to recover the lesser of $10 for each unsolicited bulk electronic mail message transmitted in violation of this Section, or $25,000 per day. The injured person shall not have a cause of action against the electronic mail service provider that merely transmits the unsolicited bulk electronic mail over its computer network.

(5) If an injury arises from the transmission of

unsolicited bulk electronic mail, an injured electronic mail service provider may also recover attorney's fees and costs, and may elect, in lieu of actual damages, to recover the greater of $10 for each unsolicited electronic mail advertisement transmitted in violation of this Section, or $25,000 per day.

(6) The provisions of this Section shall not be

construed to limit any person's right to pursue any additional civil remedy otherwise allowed by law.

(c) Whoever suffers loss by reason of a violation of subdivision (a)(4) of this Section may, in a civil action against the violator, obtain appropriate relief. In a civil action under this Section, the court may award to the prevailing party reasonable attorney's fees and other litigation expenses.
(Source: P.A. 99-775, eff. 8-12-16.)

(720 ILCS 5/17-52) (was 720 ILCS 5/16D-4)
Sec. 17-52. Aggravated computer tampering.
(a) A person commits aggravated computer tampering when he or she commits computer tampering as set forth in paragraph (a)(3) of Section 17-51 and he or she knowingly:
(1) causes disruption of or interference with vital

services or operations of State or local government or a public utility; or

(2) creates a strong probability of death or great

bodily harm to one or more individuals.

(b) Sentence.
(1) A person who commits aggravated computer

tampering as set forth in paragraph (a)(1) of this Section is guilty of a Class 3 felony.

(2) A person who commits aggravated computer

tampering as set forth in paragraph (a)(2) of this Section is guilty of a Class 2 felony.

(Source: P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/17-52.5) (was 720 ILCS 5/16D-5.5)
Sec. 17-52.5. Unlawful use of encryption.
(a) For the purpose of this Section:
"Computer" means an electronic device which performs

logical, arithmetic, and memory functions by manipulations of electronic or magnetic impulses and includes all equipment related to the computer in a system or network.

"Computer contaminant" means any data, information,

image, program, signal, or sound that is designated or has the capability to: (1) contaminate, corrupt, consume, damage, destroy, disrupt, modify, record, or transmit; or (2) cause to be contaminated, corrupted, consumed, damaged, destroyed, disrupted, modified, recorded, or transmitted, any other data, information, image, program, signal, or sound contained in a computer, system, or network without the knowledge or consent of the person who owns the other data, information, image, program, signal, or sound or the computer, system, or network.

"Computer contaminant" includes, without limitation:

(1) a virus, worm, or Trojan horse; (2) spyware that tracks computer activity and is capable of recording and transmitting such information to third parties; or (3) any other similar data, information, image, program, signal, or sound that is designed or has the capability to prevent, impede, delay, or disrupt the normal operation or use of any component, device, equipment, system, or network.

"Encryption" means the use of any protective or

disruptive measure, including, without limitation, cryptography, enciphering, encoding, or a computer contaminant, to: (1) prevent, impede, delay, or disrupt access to any data, information, image, program, signal, or sound; (2) cause or make any data, information, image, program, signal, or sound unintelligible or unusable; or (3) prevent, impede, delay, or disrupt the normal operation or use of any component, device, equipment, system, or network.

"Network" means a set of related, remotely connected

devices and facilities, including more than one system, with the capability to transmit data among any of the devices and facilities. The term includes, without limitation, a local, regional, or global computer network.

"Program" means an ordered set of data representing

coded instructions or statements which can be executed by a computer and cause the computer to perform one or more tasks.

"System" means a set of related equipment, whether or

not connected, which is used with or for a computer.

(b) A person shall not knowingly use or attempt to use encryption, directly or indirectly, to:
(1) commit, facilitate, further, or promote any

criminal offense;

(2) aid, assist, or encourage another person to

commit any criminal offense;

(3) conceal evidence of the commission of any

criminal offense; or

(4) conceal or protect the identity of a person who

has committed any criminal offense.

(c) Telecommunications carriers and information service providers are not liable under this Section, except for willful and wanton misconduct, for providing encryption services used by others in violation of this Section.
(d) Sentence. A person who violates this Section is guilty of a Class A misdemeanor, unless the encryption was used or attempted to be used to commit an offense for which a greater penalty is provided by law. If the encryption was used or attempted to be used to commit an offense for which a greater penalty is provided by law, the person shall be punished as prescribed by law for that offense.
(e) A person who violates this Section commits a criminal offense that is separate and distinct from any other criminal offense and may be prosecuted and convicted under this Section whether or not the person or any other person is or has been prosecuted or convicted for any other criminal offense arising out of the same facts as the violation of this Section.
(Source: P.A. 95-942, eff. 1-1-09; 96-1551, eff. 7-1-11.)

(720 ILCS 5/17-54) (was 720 ILCS 5/16D-7)
Sec. 17-54. Evidence of lack of authority. For the purposes of Sections 17-50 through 17-52, the trier of fact may infer that a person accessed a computer without the authorization of its owner or in excess of the authority granted if the person accesses or causes to be accessed a computer, which access requires a confidential or proprietary code which has not been issued to or authorized for use by that person. This Section does not apply to a person who acquires access in compliance with the Revised Uniform Fiduciary Access to Digital Assets Act (2015).
(Source: P.A. 99-775, eff. 8-12-16.)

(720 ILCS 5/17-55)
Sec. 17-55. Definitions. For the purposes of Sections 17-50 through 17-53:
In addition to its meaning as defined in Section 15-1 of this Code, "property" means: (1) electronic impulses; (2) electronically produced data; (3) confidential, copyrighted, or proprietary information; (4) private identification codes or numbers which permit access to a computer by authorized computer users or generate billings to consumers for purchase of goods and services, including but not limited to credit card transactions and telecommunications services or permit electronic fund transfers; (5) software or programs in either machine or human readable form; or (6) any other tangible or intangible item relating to a computer or any part thereof.
"Access" means to use, instruct, communicate with, store data in, retrieve or intercept data from, or otherwise utilize any services of, a computer, a network, or data.
"Services" includes but is not limited to computer time, data manipulation, or storage functions.
"Vital services or operations" means those services or operations required to provide, operate, maintain, and repair network cabling, transmission, distribution, or computer facilities necessary to ensure or protect the public health, safety, or welfare. Those services or operations include, but are not limited to, services provided by medical personnel or institutions, fire departments, emergency services agencies, national defense contractors, armed forces or militia personnel, private and public utility companies, or law enforcement agencies.
(Source: P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/Art. 17, Subdiv. 35 heading)

(720 ILCS 5/17-56) (was 720 ILCS 5/16-1.3)
Sec. 17-56. Financial exploitation of an elderly person or a person with a disability.
(a) A person commits financial exploitation of an elderly person or a person with a disability when he or she stands in a position of trust or confidence with the elderly person or a person with a disability and he or she knowingly and by deception or intimidation obtains control over the property of an elderly person or a person with a disability or illegally uses the assets or resources of an elderly person or a person with a disability.
(b) Sentence. Financial exploitation of an elderly person or a person with a disability is: (1) a Class 4 felony if the value of the property is $300 or less, (2) a Class 3 felony if the value of the property is more than $300 but less than $5,000, (3) a Class 2 felony if the value of the property is $5,000 or more but less than $50,000, and (4) a Class 1 felony if the value of the property is $50,000 or more or if the elderly person is over 70 years of age and the value of the property is $15,000 or more or if the elderly person is 80 years of age or older and the value of the property is $5,000 or more.
(c) For purposes of this Section:
(1) "Elderly person" means a person 60 years of age

or older.

(2) "Person with a disability" means a person who

suffers from a physical or mental impairment resulting from disease, injury, functional disorder or congenital condition that impairs the individual's mental or physical ability to independently manage his or her property or financial resources, or both.

(3) "Intimidation" means the communication to an

elderly person or a person with a disability that he or she shall be deprived of food and nutrition, shelter, prescribed medication or medical care and treatment or conduct as provided in Section 12-6 of this Code.

(4) "Deception" means, in addition to its meaning as

defined in Section 15-4 of this Code, a misrepresentation or concealment of material fact relating to the terms of a contract or agreement entered into with the elderly person or person with a disability or to the existing or pre-existing condition of any of the property involved in such contract or agreement; or the use or employment of any misrepresentation, false pretense or false promise in order to induce, encourage or solicit the elderly person or person with a disability to enter into a contract or agreement.

The illegal use of the assets or resources of an elderly person or a person with a disability includes, but is not limited to, the misappropriation of those assets or resources by undue influence, breach of a fiduciary relationship, fraud, deception, extortion, or use of the assets or resources contrary to law.
A person stands in a position of trust and confidence with an elderly person or person with a disability when he (i) is a parent, spouse, adult child or other relative by blood or marriage of the elderly person or person with a disability, (ii) is a joint tenant or tenant in common with the elderly person or person with a disability, (iii) has a legal or fiduciary relationship with the elderly person or person with a disability, (iv) is a financial planning or investment professional, or (v) is a paid or unpaid caregiver for the elderly person or person with a disability.
(d) Limitations. Nothing in this Section shall be construed to limit the remedies available to the victim under the Illinois Domestic Violence Act of 1986.
(e) Good faith efforts. Nothing in this Section shall be construed to impose criminal liability on a person who has made a good faith effort to assist the elderly person or person with a disability in the management of his or her property, but through no fault of his or her own has been unable to provide such assistance.
(f) Not a defense. It shall not be a defense to financial exploitation of an elderly person or person with a disability that the accused reasonably believed that the victim was not an elderly person or person with a disability.
(g) Civil Liability. A civil cause of action exists for financial exploitation of an elderly person or a person with a disability as described in subsection (a) of this Section. A person against whom a civil judgment has been entered for financial exploitation of an elderly person or person with a disability shall be liable to the victim or to the estate of the victim in damages of treble the amount of the value of the property obtained, plus reasonable attorney fees and court costs. In a civil action under this subsection, the burden of proof that the defendant committed financial exploitation of an elderly person or a person with a disability as described in subsection (a) of this Section shall be by a preponderance of the evidence. This subsection shall be operative whether or not the defendant has been charged or convicted of the criminal offense as described in subsection (a) of this Section. This subsection (g) shall not limit or affect the right of any person to bring any cause of action or seek any remedy available under the common law, or other applicable law, arising out of the financial exploitation of an elderly person or a person with a disability.
(h) If a person is charged with financial exploitation of an elderly person or a person with a disability that involves the taking or loss of property valued at more than $5,000, a prosecuting attorney may file a petition with the circuit court of the county in which the defendant has been charged to freeze the assets of the defendant in an amount equal to but not greater than the alleged value of lost or stolen property in the defendant's pending criminal proceeding for purposes of restitution to the victim. The burden of proof required to freeze the defendant's assets shall be by a preponderance of the evidence.
(Source: P.A. 99-272, eff. 1-1-16.)

(720 ILCS 5/17-57) (was 720 ILCS 5/17-28)
Sec. 17-57. Defrauding drug and alcohol screening tests.
(a) It is unlawful for a person to:
(1) manufacture, sell, give away, distribute, or

market synthetic or human substances or other products in this State or transport urine into this State with the intent of using the synthetic or human substances or other products to defraud a drug or alcohol screening test;

(2) substitute or spike a sample or advertise a

sample substitution or other spiking device or measure, with the intent of attempting to foil or defeat a drug or alcohol screening test;

(3) adulterate synthetic or human substances with the

intent to defraud a drug or alcohol screening test; or

(4) manufacture, sell, or possess adulterants that

are intended to be used to adulterate synthetic or human substances with the intent of defrauding a drug or alcohol screening test.

(b) The trier of fact may infer intent to violate this Section if a heating element or any other device used to thwart a drug or alcohol screening test accompanies the sale, giving, distribution, or marketing of synthetic or human substances or other products or instructions that provide a method for thwarting a drug or alcohol screening test accompany the sale, giving, distribution, or marketing of synthetic or human substances or other products.
(c) Sentence. A violation of this Section is a Class 4 felony for which the court shall impose a minimum fine of $1,000.
(d) For the purposes of this Section, "drug or alcohol screening test" includes, but is not limited to, urine testing, hair follicle testing, perspiration testing, saliva testing, blood testing, fingernail testing, and eye drug testing.
(Source: P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/17-58) (was 720 ILCS 5/17-16)
Sec. 17-58. Fraudulent production of infant. A person who fraudulently produces an infant, falsely pretending it to have been born of parents whose child would be entitled to a share of a personal estate, or to inherit real estate, with the intent of intercepting the inheritance of the real estate, or the distribution of the personal property from a person lawfully entitled to the personal property, is guilty of a Class 3 felony.
(Source: P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/17-59) (was 720 ILCS 5/39-1)
Sec. 17-59. Criminal usury.
(a) A person commits criminal usury when, in exchange for either a loan of money or other property or forbearance from the collection of such a loan, he or she knowingly contracts for or receives from an individual, directly or indirectly, interest, discount, or other consideration at a rate greater than 20% per annum either before or after the maturity of the loan.
(b) When a person has in his or her personal or constructive possession records, memoranda, or other documentary record of usurious loans, the trier of fact may infer that he or she has violated subsection (a) of this Section.
(c) Sentence. Criminal usury is a Class 4 felony.
(d) Non-application to licensed persons. This Section does not apply to any loan authorized to be made by any person licensed under the Consumer Installment Loan Act or to any loan permitted by Sections 4, 4.2 and 4a of the Interest Act or by any other law of this State.
(Source: P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/17-60) (was 720 ILCS 5/17-7)
Sec. 17-60. Promotion of pyramid sales schemes.
(a) A person who knowingly sells, offers to sell, or attempts to sell the right to participate in a pyramid sales scheme commits a Class A misdemeanor.
(b) The term "pyramid sales scheme" means any plan or operation whereby a person, in exchange for money or other thing of value, acquires the opportunity to receive a benefit or thing of value, which is primarily based upon the inducement of additional persons, by himself or others, regardless of number, to participate in the same plan or operation and is not primarily contingent on the volume or quantity of goods, services, or other property sold or distributed or to be sold or distributed to persons for purposes of resale to consumers. For purposes of this subsection, "money or other thing of value" shall not include payments made for sales demonstration equipment and materials furnished on a nonprofit basis for use in making sales and not for resale.
(Source: P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/17-61)
Sec. 17-61. Unauthorized use of university stationery.
(a) No person, firm or corporation shall use the official stationery or seal or a facsimile thereof, of any State supported university, college or other institution of higher education or any organization thereof unless approved in writing in advance by the university, college or institution of higher education affected, for any private promotional scheme wherein it is made to appear that the organization or university, college or other institution of higher education is endorsing the private promotional scheme.
(b) A violation of this Section is a petty offense.
(Source: P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/17-62)
Sec. 17-62. Unlawful possession of device for manufacturing a false universal price code label. It is unlawful for a person to knowingly possess a device the purpose of which is to manufacture a false, counterfeit, altered, or simulated universal price code label. A violation of this Section is a Class 3 felony.
(Source: P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/Art. 17A heading)

(720 ILCS 5/Art. 17B heading)

(720 ILCS 5/Art. 18 heading)

(720 ILCS 5/18-1) (from Ch. 38, par. 18-1)
Sec. 18-1. Robbery; aggravated robbery.
(a) Robbery. A person commits robbery when he or she knowingly takes property, except a motor vehicle covered by Section 18-3 or 18-4, from the person or presence of another by the use of force or by threatening the imminent use of force.
(b) Aggravated robbery.
(1) A person commits aggravated robbery when he or

she violates subsection (a) while indicating verbally or by his or her actions to the victim that he or she is presently armed with a firearm or other dangerous weapon, including a knife, club, ax, or bludgeon. This offense shall be applicable even though it is later determined that he or she had no firearm or other dangerous weapon, including a knife, club, ax, or bludgeon, in his or her possession when he or she committed the robbery.

(2) A person commits aggravated robbery when he or

she knowingly takes property from the person or presence of another by delivering (by injection, inhalation, ingestion, transfer of possession, or any other means) to the victim without his or her consent, or by threat or deception, and for other than medical purposes, any controlled substance.

(c) Sentence.
Robbery is a Class 2 felony, unless the victim is 60 years of age or over or is a person with a physical disability, or the robbery is committed in a school, day care center, day care home, group day care home, or part day child care facility, or place of worship, in which case robbery is a Class 1 felony. Aggravated robbery is a Class 1 felony.
(d) Regarding penalties prescribed in subsection (c) for violations committed in a day care center, day care home, group day care home, or part day child care facility, the time of day, time of year, and whether children under 18 years of age were present in the day care center, day care home, group day care home, or part day child care facility are irrelevant.
(Source: P.A. 99-143, eff. 7-27-15.)

(720 ILCS 5/18-2) (from Ch. 38, par. 18-2)
Sec. 18-2. Armed robbery.
(a) A person commits armed robbery when he or she violates Section 18-1; and
(1) he or she carries on or about his or her person

or is otherwise armed with a dangerous weapon other than a firearm; or

(2) he or she carries on or about his or her person

or is otherwise armed with a firearm; or

(3) he or she, during the commission of the offense,

personally discharges a firearm; or

(4) he or she, during the commission of the offense,

personally discharges a firearm that proximately causes great bodily harm, permanent disability, permanent disfigurement, or death to another person.

(b) Sentence.
Armed robbery in violation of subsection (a)(1) is a Class X felony. A violation of subsection (a)(2) is a Class X felony for which 15 years shall be added to the term of imprisonment imposed by the court. A violation of subsection (a)(3) is a Class X felony for which 20 years shall be added to the term of imprisonment imposed by the court. A violation of subsection (a)(4) is a Class X felony for which 25 years or up to a term of natural life shall be added to the term of imprisonment imposed by the court.
(Source: P.A. 91-404, eff. 1-1-00.)

(720 ILCS 5/18-3)
Sec. 18-3. Vehicular hijacking.
(a) A person commits vehicular hijacking when he or she knowingly takes a motor vehicle from the person or the immediate presence of another by the use of force or by threatening the imminent use of force.
(b) Sentence. Vehicular hijacking is a Class 1 felony.
(Source: P.A. 97-1108, eff. 1-1-13.)

(720 ILCS 5/18-4)
Sec. 18-4. Aggravated vehicular hijacking.
(a) A person commits aggravated vehicular hijacking when he or she violates Section 18-3; and
(1) the person from whose immediate presence the

motor vehicle is taken is a person with a physical disability or a person 60 years of age or over; or

(2) a person under 16 years of age is a passenger in

the motor vehicle at the time of the offense; or

(3) he or she carries on or about his or her person,

or is otherwise armed with a dangerous weapon, other than a firearm; or

(4) he or she carries on or about his or her person

or is otherwise armed with a firearm; or

(5) he or she, during the commission of the offense,

personally discharges a firearm; or

(6) he or she, during the commission of the offense,

personally discharges a firearm that proximately causes great bodily harm, permanent disability, permanent disfigurement, or death to another person.

(b) Sentence. Aggravated vehicular hijacking in violation of subsections (a)(1) or (a)(2) is a Class X felony. A violation of subsection (a)(3) is a Class X felony for which a term of imprisonment of not less than 7 years shall be imposed. A violation of subsection (a)(4) is a Class X felony for which 15 years shall be added to the term of imprisonment imposed by the court. A violation of subsection (a)(5) is a Class X felony for which 20 years shall be added to the term of imprisonment imposed by the court. A violation of subsection (a)(6) is a Class X felony for which 25 years or up to a term of natural life shall be added to the term of imprisonment imposed by the court.
(Source: P.A. 99-143, eff. 7-27-15.)

(720 ILCS 5/18-5)
Sec. 18-5. (Repealed).
(Source: P.A. 91-357, eff. 7-29-99. Repealed by P.A. 97-1108, eff. 1-1-13.)

(720 ILCS 5/18-6) (was 720 ILCS 5/12-11.1)
Sec. 18-6. Vehicular invasion.
(a) A person commits vehicular invasion when he or she knowingly, by force and without lawful justification, enters or reaches into the interior of a motor vehicle while the motor vehicle is occupied by another person or persons, with the intent to commit therein a theft or felony.
(b) Sentence. Vehicular invasion is a Class 1 felony.
(Source: P.A. 97-1108, eff. 1-1-13.)

(720 ILCS 5/Art. 19 heading)

(720 ILCS 5/19-1) (from Ch. 38, par. 19-1)
Sec. 19-1. Burglary.
(a) A person commits burglary when without authority he or she knowingly enters or without authority remains within a building, housetrailer, watercraft, aircraft, motor vehicle, railroad car, or any part thereof, with intent to commit therein a felony or theft. This offense shall not include the offenses set out in Section 4-102 of the Illinois Vehicle Code.
(b) Sentence.
Burglary committed in, and without causing damage to, a watercraft, aircraft, motor vehicle, railroad car, or any part thereof is a Class 3 felony. Burglary committed in a building, housetrailer, or any part thereof or while causing damage to a watercraft, aircraft, motor vehicle, railroad car, or any part thereof is a Class 2 felony. A burglary committed in a school, day care center, day care home, group day care home, or part day child care facility, or place of worship is a Class 1 felony, except that this provision does not apply to a day care center, day care home, group day care home, or part day child care facility operated in a private residence used as a dwelling.
(c) Regarding penalties prescribed in subsection (b) for violations committed in a day care center, day care home, group day care home, or part day child care facility, the time of day, time of year, and whether children under 18 years of age were present in the day care center, day care home, group day care home, or part day child care facility are irrelevant.
(Source: P.A. 100-3, eff. 1-1-18.)

(720 ILCS 5/19-2) (from Ch. 38, par. 19-2)
Sec. 19-2. Possession of burglary tools.
(a) A person commits possession of burglary tools when he or she possesses any key, tool, instrument, device, or any explosive, suitable for use in breaking into a building, housetrailer, watercraft, aircraft, motor vehicle, railroad car, or any depository designed for the safekeeping of property, or any part thereof, with intent to enter that place and with intent to commit therein a felony or theft. The trier of fact may infer from the possession of a key designed for lock bumping an intent to commit a felony or theft; however, this inference does not apply to any peace officer or other employee of a law enforcement agency, or to any person or agency licensed under the Private Detective, Private Alarm, Private Security, Fingerprint Vendor, and Locksmith Act of 2004. For the purposes of this Section, "lock bumping" means a lock picking technique for opening a pin tumbler lock using a specially-crafted bumpkey.
(b) Sentence.
Possession of burglary tools is a Class 4 felony.
(Source: P.A. 97-1108, eff. 1-1-13.)

(720 ILCS 5/19-2.5)
Sec. 19-2.5. Unlawful sale of burglary tools.
(a) For the purposes of this Section:
"Lock bumping" means a lock picking technique for

opening a pin tumbler lock using a specially-crafted bumpkey.

"Motor vehicle" has the meaning ascribed to it in the

Illinois Vehicle Code.

(b) A person commits the offense of unlawful sale of burglary tools when he or she knowingly sells or transfers any key, including a key designed for lock bumping, or a lock pick specifically manufactured or altered for use in breaking into a building, housetrailer, watercraft, aircraft, motor vehicle, railroad car, or any depository designed for the safekeeping of property, or any part of that property.
(c) This Section does not apply to the sale or transfer of any item described in subsection (b) to any peace officer or other employee of a law enforcement agency, or to any person or agency licensed as a locksmith under the Private Detective, Private Alarm, Private Security, Fingerprint Vendor, and Locksmith Act of 2004, or to any person engaged in the business of towing vehicles, or to any person engaged in the business of lawful repossession of property who possesses a valid Repossessor-ICC Authorization Card.
(d) Sentence. Unlawful sale of burglary tools is a Class 4 felony.
(Source: P.A. 96-1307, eff. 1-1-11.)

(720 ILCS 5/19-3) (from Ch. 38, par. 19-3)
Sec. 19-3. Residential burglary.
(a) A person commits residential burglary when he or she knowingly and without authority enters or knowingly and without authority remains within the dwelling place of another, or any part thereof, with the intent to commit therein a felony or theft. This offense includes the offense of burglary as defined in Section 19-1.
(a-5) A person commits residential burglary when he or she falsely represents himself or herself, including but not limited to falsely representing himself or herself to be a representative of any unit of government or a construction, telecommunications, or utility company, for the purpose of gaining entry to the dwelling place of another, with the intent to commit therein a felony or theft or to facilitate the commission therein of a felony or theft by another.
(b) Sentence. Residential burglary is a Class 1 felony.
(Source: P.A. 96-1113, eff. 1-1-11; 97-1108, eff. 1-1-13.)

(720 ILCS 5/19-4) (from Ch. 38, par. 19-4)
Sec. 19-4. Criminal trespass to a residence.
(a) (1) A person commits criminal trespass to a residence when, without authority, he or she knowingly enters or remains within any residence, including a house trailer that is the dwelling place of another.
(2) A person commits criminal trespass to a residence when, without authority, he or she knowingly enters the residence of another and knows or has reason to know that one or more persons is present or he or she knowingly enters the residence of another and remains in the residence after he or she knows or has reason to know that one or more persons is present.
(a-5) For purposes of this Section, in the case of a multi-unit residential building or complex, "residence" shall only include the portion of the building or complex which is the actual dwelling place of any person and shall not include such places as common recreational areas or lobbies.
(b) Sentence.
(1) Criminal trespass to a residence under paragraph

(1) of subsection (a) is a Class A misdemeanor.

(2) Criminal trespass to a residence under paragraph

(2) of subsection (a) is a Class 4 felony.

(Source: P.A. 97-1108, eff. 1-1-13; 98-756, eff. 7-16-14.)

(720 ILCS 5/19-5) (from Ch. 38, par. 19-5)
Sec. 19-5. Criminal fortification of a residence or building.
(a) A person commits criminal fortification of a residence or building when, with the intent to prevent the lawful entry of a law enforcement officer or another, he or she maintains a residence or building in a fortified condition, knowing that the residence or building is used for the unlawful manufacture, storage with intent to deliver or manufacture, delivery, or trafficking of cannabis, controlled substances, or methamphetamine as defined in the Cannabis Control Act, the Illinois Controlled Substances Act, or the Methamphetamine Control and Community Protection Act.
(b) "Fortified condition" means preventing or impeding entry through the use of steel doors, wooden planking, crossbars, alarm systems, dogs, video surveillance, motion sensing devices, booby traps, or other similar means. If video surveillance is the sole component of the fortified condition, the video surveillance must be with the intent to alert an occupant to the presence of a law enforcement officer for the purpose of interfering with the official duties of a law enforcement officer, allowing removal or destruction of evidence, or facilitating the infliction of harm to a law enforcement officer. For the purposes of this Section, "booby trap" means any device, including but not limited to any explosive device, designed to cause physical injury or the destruction of evidence, when triggered by an act of a person approaching, entering, or moving through a structure.
(c) Sentence. Criminal fortification of a residence or building is a Class 3 felony.
(d) This Section does not apply to the fortification of a residence or building used in the manufacture of methamphetamine as described in Sections 10 and 15 of the Methamphetamine Control and Community Protection Act.
(Source: P.A. 98-897, eff. 1-1-15.)

(720 ILCS 5/19-6) (was 720 ILCS 5/12-11)
Sec. 19-6. Home Invasion.
(a) A person who is not a peace officer acting in the line of duty commits home invasion when without authority he or she knowingly enters the dwelling place of another when he or she knows or has reason to know that one or more persons is present or he or she knowingly enters the dwelling place of another and remains in the dwelling place until he or she knows or has reason to know that one or more persons is present or who falsely represents himself or herself, including but not limited to, falsely representing himself or herself to be a representative of any unit of government or a construction, telecommunications, or utility company, for the purpose of gaining entry to the dwelling place of another when he or she knows or has reason to know that one or more persons are present and
(1) While armed with a dangerous weapon, other than a

firearm, uses force or threatens the imminent use of force upon any person or persons within the dwelling place whether or not injury occurs, or

(2) Intentionally causes any injury, except as

provided in subsection (a)(5), to any person or persons within the dwelling place, or

(3) While armed with a firearm uses force or

threatens the imminent use of force upon any person or persons within the dwelling place whether or not injury occurs, or

(4) Uses force or threatens the imminent use of force

upon any person or persons within the dwelling place whether or not injury occurs and during the commission of the offense personally discharges a firearm, or

(5) Personally discharges a firearm that proximately

causes great bodily harm, permanent disability, permanent disfigurement, or death to another person within the dwelling place, or

(6) Commits, against any person or persons within

that dwelling place, a violation of Section 11-1.20, 11-1.30, 11-1.40, 11-1.50, or 11-1.60 of this Code.

(b) It is an affirmative defense to a charge of home invasion that the accused who knowingly enters the dwelling place of another and remains in the dwelling place until he or she knows or has reason to know that one or more persons is present either immediately leaves the premises or surrenders to the person or persons lawfully present therein without either attempting to cause or causing serious bodily injury to any person present therein.
(c) Sentence. Home invasion in violation of subsection (a)(1), (a)(2) or (a)(6) is a Class X felony. A violation of subsection (a)(3) is a Class X felony for which 15 years shall be added to the term of imprisonment imposed by the court. A violation of subsection (a)(4) is a Class X felony for which 20 years shall be added to the term of imprisonment imposed by the court. A violation of subsection (a)(5) is a Class X felony for which 25 years or up to a term of natural life shall be added to the term of imprisonment imposed by the court.
(d) For purposes of this Section, "dwelling place of another" includes a dwelling place where the defendant maintains a tenancy interest but from which the defendant has been barred by a divorce decree, judgment of dissolution of marriage, order of protection, or other court order.
(Source: P.A. 96-1113, eff. 1-1-11; 96-1551, eff. 7-1-11; 97-1108, eff. 1-1-13; 97-1150, eff. 1-25-13.)

(720 ILCS 5/Art. 20 heading)

(720 ILCS 5/20-1) (from Ch. 38, par. 20-1)
Sec. 20-1. Arson; residential arson; place of worship arson.
(a) A person commits arson when, by means of fire or explosive, he or she knowingly:
(1) Damages any real property, or any personal

property having a value of $150 or more, of another without his or her consent; or

(2) With intent to defraud an insurer, damages any

property or any personal property having a value of $150 or more.

Property "of another" means a building or other property, whether real or personal, in which a person other than the offender has an interest which the offender has no authority to defeat or impair, even though the offender may also have an interest in the building or property.
(b) A person commits residential arson when he or she, in the course of committing arson, knowingly damages, partially or totally, any building or structure that is the dwelling place of another.
(b-5) A person commits place of worship arson when he or she, in the course of committing arson, knowingly damages, partially or totally, any place of worship.
(c) Sentence.
Arson is a Class 2 felony. Residential arson or place of worship arson is a Class 1 felony.
(Source: P.A. 97-1108, eff. 1-1-13.)

(720 ILCS 5/20-1.1) (from Ch. 38, par. 20-1.1)
Sec. 20-1.1. Aggravated Arson.
(a) A person commits aggravated arson when in the course of committing arson he or she knowingly damages, partially or totally, any building or structure, including any adjacent building or structure, including all or any part of a school building, house trailer, watercraft, motor vehicle, or railroad car, and (1) he knows or reasonably should know that one or more persons are present therein or (2) any person suffers great bodily harm, or permanent disability or disfigurement as a result of the fire or explosion or (3) a fireman, policeman, or correctional officer who is present at the scene acting in the line of duty is injured as a result of the fire or explosion. For purposes of this Section, property "of another" means a building or other property, whether real or personal, in which a person other than the offender has an interest that the offender has no authority to defeat or impair, even though the offender may also have an interest in the building or property; and "school building" means any public or private preschool, elementary or secondary school, community college, college, or university.
(b) Sentence. Aggravated arson is a Class X felony.
(Source: P.A. 93-335, eff. 7-24-03; 94-127, eff. 7-7-05; 94-393, eff. 8-1-05.)

(720 ILCS 5/20-1.2)
Sec. 20-1.2. (Repealed).
(Source: P.A. 90-787, eff. 8-14-98. Repealed by P.A. 97-1108, eff. 1-1-13.)

(720 ILCS 5/20-1.3)
Sec. 20-1.3. (Repealed).
(Source: P.A. 93-169, eff. 7-10-03. Repealed by P.A. 97-1108, eff. 1-1-13.)

(720 ILCS 5/20-1.4)
Sec. 20-1.4. (Repealed).
(Source: P.A. 93-969, eff. 1-1-05. Repealed by P.A. 94-556, eff. 9-11-2005.)

(720 ILCS 5/20-1.5)
Sec. 20-1.5. (Repealed).
(Source: P.A. 93-969, eff. 1-1-05. Repealed by P.A. 94-556, eff. 9-11-2005.)

(720 ILCS 5/20-2) (from Ch. 38, par. 20-2)
Sec. 20-2. Possession of explosives or explosive or incendiary devices.
(a) A person commits possession of explosives or explosive or incendiary devices in violation of this Section when he or she possesses, manufactures or transports any explosive compound, timing or detonating device for use with any explosive compound or incendiary device and either intends to use the explosive or device to commit any offense or knows that another intends to use the explosive or device to commit a felony.
(b) Sentence.
Possession of explosives or explosive or incendiary devices is a Class 1 felony for which a person, if sentenced to a term of imprisonment, shall be sentenced to not less than 4 years and not more than 30 years.
(c) (Blank).
(Source: P.A. 97-1108, eff. 1-1-13.)

(720 ILCS 5/Art. 20.5 heading)

(720 ILCS 5/20.5-5)
Sec. 20.5-5. (Renumbered).
(Source: Renumbered by P.A. 96-710, eff. 1-1-10.)

(720 ILCS 5/20.5-6)
Sec. 20.5-6. (Renumbered).
(Source: Renumbered by P.A. 96-710, eff. 1-1-10.)

(720 ILCS 5/Art. 21 heading)

(720 ILCS 5/Art. 21, Subdiv. 1 heading)

(720 ILCS 5/21-1) (from Ch. 38, par. 21-1)
Sec. 21-1. Criminal damage to property.
(a) A person commits criminal damage to property when he or she:
(1) knowingly damages any property of another;
(2) recklessly by means of fire or explosive damages

property of another;

(3) knowingly starts a fire on the land of another;
(4) knowingly injures a domestic animal of another

without his or her consent;

(5) knowingly deposits on the land or in the building

of another any stink bomb or any offensive smelling compound and thereby intends to interfere with the use by another of the land or building;

(6) knowingly damages any property, other than as

described in paragraph (2) of subsection (a) of Section 20-1, with intent to defraud an insurer;

(7) knowingly shoots a firearm at any portion of a

railroad train;

(8) knowingly, without proper authorization, cuts,

injures, damages, defaces, destroys, or tampers with any fire hydrant or any public or private fire fighting equipment, or any apparatus appertaining to fire fighting equipment; or

(9) intentionally, without proper authorization,

opens any fire hydrant.

(b) When the charge of criminal damage to property exceeding a specified value is brought, the extent of the damage is an element of the offense to be resolved by the trier of fact as either exceeding or not exceeding the specified value.
(c) It is an affirmative defense to a violation of paragraph (1), (3), or (5) of subsection (a) of this Section that the owner of the property or land damaged consented to the damage.
(d) Sentence.
(1) A violation of subsection (a) shall have the

following penalties:

(A) A violation of paragraph (8) or (9) is a

Class B misdemeanor.

(B) A violation of paragraph (1), (2), (3), (5),

or (6) is a Class A misdemeanor when the damage to property does not exceed $500.

(C) A violation of paragraph (1), (2), (3), (5),

or (6) is a Class 4 felony when the damage to property does not exceed $500 and the damage occurs to property of a school or place of worship or to farm equipment or immovable items of agricultural production, including but not limited to grain elevators, grain bins, and barns or property which memorializes or honors an individual or group of police officers, fire fighters, members of the United States Armed Forces, National Guard, or veterans.

(D) A violation of paragraph (4) is a Class 4

felony when the damage to property does not exceed $10,000.

(E) A violation of paragraph (7) is a Class 4

felony.

(F) A violation of paragraph (1), (2), (3), (5)

or (6) is a Class 4 felony when the damage to property exceeds $500 but does not exceed $10,000.

(G) A violation of paragraphs (1) through (6) is

a Class 3 felony when the damage to property exceeds $500 but does not exceed $10,000 and the damage occurs to property of a school or place of worship or to farm equipment or immovable items of agricultural production, including but not limited to grain elevators, grain bins, and barns or property which memorializes or honors an individual or group of police officers, fire fighters, members of the United States Armed Forces, National Guard, or veterans.

(H) A violation of paragraphs (1) through (6) is

a Class 3 felony when the damage to property exceeds $10,000 but does not exceed $100,000.

(I) A violation of paragraphs (1) through (6) is

a Class 2 felony when the damage to property exceeds $10,000 but does not exceed $100,000 and the damage occurs to property of a school or place of worship or to farm equipment or immovable items of agricultural production, including but not limited to grain elevators, grain bins, and barns or property which memorializes or honors an individual or group of police officers, fire fighters, members of the United States Armed Forces, National Guard, or veterans.

(J) A violation of paragraphs (1) through (6) is

a Class 2 felony when the damage to property exceeds $100,000. A violation of paragraphs (1) through (6) is a Class 1 felony when the damage to property exceeds $100,000 and the damage occurs to property of a school or place of worship or to farm equipment or immovable items of agricultural production, including but not limited to grain elevators, grain bins, and barns or property which memorializes or honors an individual or group of police officers, fire fighters, members of the United States Armed Forces, National Guard, or veterans.

(2) When the damage to property exceeds $10,000, the

court shall impose upon the offender a fine equal to the value of the damages to the property.

(3) In addition to any other sentence that may be

imposed, a court shall order any person convicted of criminal damage to property to perform community service for not less than 30 and not more than 120 hours, if community service is available in the jurisdiction and is funded and approved by the county board of the county where the offense was committed. In addition, whenever any person is placed on supervision for an alleged offense under this Section, the supervision shall be conditioned upon the performance of the community service.

The community service requirement does not apply when

the court imposes a sentence of incarceration.

(4) In addition to any criminal penalties imposed

for a violation of this Section, if a person is convicted of or placed on supervision for knowingly damaging or destroying crops of another, including crops intended for personal, commercial, research, or developmental purposes, the person is liable in a civil action to the owner of any crops damaged or destroyed for money damages up to twice the market value of the crops damaged or destroyed.

(5) For the purposes of this subsection (d), "farm

equipment" means machinery or other equipment used in farming.

(Source: P.A. 98-315, eff. 1-1-14; 99-631, eff. 1-1-17.)

(720 ILCS 5/21-1.01) (was 720 ILCS 5/21-4)
Sec. 21-1.01. Criminal Damage to Government Supported Property.
(a) A person commits criminal damage to government supported property when he or she knowingly:
(1) damages any government supported property

without the consent of the State;

(2) by means of fire or explosive damages government

supported property;

(3) starts a fire on government supported property

without the consent of the State; or

(4) deposits on government supported land or in a

government supported building, without the consent of the State, any stink bomb or any offensive smelling compound and thereby intends to interfere with the use by another of the land or building.

(b) For the purposes of this Section, "government supported" means any property supported in whole or in part with State funds, funds of a unit of local government or school district, or federal funds administered or granted through State agencies.
(c) Sentence. A violation of this Section is a Class 4 felony when the damage to property is $500 or less; a Class 3 felony when the damage to property exceeds $500 but does not exceed $10,000; a Class 2 felony when the damage to property exceeds $10,000 but does not exceed $100,000; and a Class 1 felony when the damage to property exceeds $100,000. When the damage to property exceeds $10,000, the court shall impose upon the offender a fine equal to the value of the damages to the property.
(Source: P.A. 97-1108, eff. 1-1-13.)

(720 ILCS 5/21-1.1) (from Ch. 38, par. 21-1.1)
Sec. 21-1.1. (Repealed).
(Source: P.A. 78-255. Repealed by P.A. 97-1108, eff. 1-1-13.)

(720 ILCS 5/21-1.2) (from Ch. 38, par. 21-1.2)
Sec. 21-1.2. Institutional vandalism.
(a) A person commits institutional vandalism when, by reason of the actual or perceived race, color, creed, religion, ancestry, gender, sexual orientation, physical or mental disability, or national origin of another individual or group of individuals, regardless of the existence of any other motivating factor or factors, he or she knowingly and without consent inflicts damage to any of the following properties:
(1) A church, synagogue, mosque, or other building,

structure or place used for religious worship or other religious purpose;

(2) A cemetery, mortuary, or other facility used for

the purpose of burial or memorializing the dead;

(3) A school, educational facility or community

center;

(4) The grounds adjacent to, and owned or rented by,

any institution, facility, building, structure or place described in paragraphs (1), (2) or (3) of this subsection (a); or

(5) Any personal property contained in any

institution, facility, building, structure or place described in paragraphs (1), (2) or (3) of this subsection (a).

(b) Sentence.
(1) Institutional vandalism is a Class 3 felony when

the damage to the property does not exceed $500. Institutional vandalism is a Class 2 felony when the damage to the property exceeds $500. Institutional vandalism is a Class 2 felony for any second or subsequent offense.

(2) Upon imposition of any sentence, the trial court

shall also either order restitution paid to the victim or impose a fine up to $1,000. In addition, any order of probation or conditional discharge entered following a conviction or an adjudication of delinquency shall include a condition that the offender perform public or community service of no less than 200 hours if that service is established in the county where the offender was convicted of institutional vandalism. The court may also impose any other condition of probation or conditional discharge under this Section.

(c) Independent of any criminal prosecution or the result of that prosecution, a person suffering damage to property or injury to his or her person as a result of institutional vandalism may bring a civil action for damages, injunction or other appropriate relief. The court may award actual damages, including damages for emotional distress, or punitive damages. A judgment may include attorney's fees and costs. The parents or legal guardians of an unemancipated minor, other than guardians appointed under the Juvenile Court Act or the Juvenile Court Act of 1987, shall be liable for the amount of any judgment for actual damages rendered against the minor under this subsection in an amount not exceeding the amount provided under Section 5 of the Parental Responsibility Law.
(d) As used in this Section, "sexual orientation" has the meaning ascribed to it in paragraph (O-1) of Section 1-103 of the Illinois Human Rights Act.
(Source: P.A. 99-77, eff. 1-1-16; 99-631, eff. 1-1-17.)

(720 ILCS 5/21-1.3)
Sec. 21-1.3. Criminal defacement of property.
(a) A person commits criminal defacement of property when the person knowingly damages the property of another by defacing, deforming, or otherwise damaging the property by the use of paint or any other similar substance, or by the use of a writing instrument, etching tool, or any other similar device. It is an affirmative defense to a violation of this Section that the owner of the property damaged consented to such damage.
(b) Sentence.
(1) Criminal defacement of property is a Class A misdemeanor for a first offense when the aggregate value of the damage to the property does not exceed $500. Criminal defacement of property is a Class 4 felony when the aggregate value of the damage to property does not exceed $500 and the property damaged is a school building or place of worship or property which memorializes or honors an individual or group of police officers, fire fighters, members of the United States Armed Forces or National Guard, or veterans. Criminal defacement of property is a Class 4 felony for a second or subsequent conviction or when the aggregate value of the damage to the property exceeds $500. Criminal defacement of property is a Class 3 felony when the aggregate value of the damage to property exceeds $500 and the property damaged is a school building or place of worship or property which memorializes or honors an individual or group of police officers, fire fighters, members of the United States Armed Forces or National Guard, or veterans.
(2) In addition to any other sentence that may be imposed for a violation of this Section, a person convicted of criminal defacement of property shall:
(A) pay the actual costs incurred by the property

owner or the unit of government to abate, remediate, repair, or remove the effect of the damage to the property. To the extent permitted by law, reimbursement for the costs of abatement, remediation, repair, or removal shall be payable to the person who incurred the costs; and

(B) if convicted of criminal defacement of property

that is chargeable as a Class 3 or Class 4 felony, pay a mandatory minimum fine of $500.

(3) In addition to any other sentence that may be imposed, a court shall order any person convicted of criminal defacement of property to perform community service for not less than 30 and not more than 120 hours, if community service is available in the jurisdiction. The community service shall include, but need not be limited to, the cleanup and repair of the damage to property that was caused by the offense, or similar damage to property located in the municipality or county in which the offense occurred. When the property damaged is a school building, the community service may include cleanup, removal, or painting over the defacement. In addition, whenever any person is placed on supervision for an alleged offense under this Section, the supervision shall be conditioned upon the performance of the community service.
(4) For the purposes of this subsection (b), aggregate value shall be determined by adding the value of the damage to one or more properties if the offenses were committed as part of a single course of conduct.
(Source: P.A. 98-315, eff. 1-1-14; 98-466, eff. 8-16-13; 98-756, eff. 7-16-14; 99-631, eff. 1-1-17.)

(720 ILCS 5/21-1.4)
Sec. 21-1.4. Jackrocks violation.
(a) A person commits a jackrocks violation when he or she knowingly:
(1) sells, gives away, manufactures, purchases, or

possesses a jackrock; or

(2) places, tosses, or throws a jackrock on public or

private property.

(b) As used in this Section, "jackrock" means a caltrop or other object manufactured with one or more rounded or sharpened points, which when placed or thrown present at least one point at such an angle that it is peculiar to and designed for use in puncturing or damaging vehicle tires. It does not include a device designed to puncture or damage the tires of a vehicle driven over it in a particular direction, if a conspicuous and clearly visible warning is posted at the device's location, alerting persons to its presence.
(c) This Section does not apply to the possession, transfer, or use of jackrocks by any law enforcement officer in the course of his or her official duties.
(d) Sentence. A jackrocks violation is a Class A misdemeanor.
(Source: P.A. 97-1108, eff. 1-1-13.)

(720 ILCS 5/21-1.5)
Sec. 21-1.5. (Repealed).
(Source: P.A. 93-596, eff. 8-26-03. Repealed by P.A. 94-556, eff. 9-11-05.)

(720 ILCS 5/Art. 21, Subdiv. 5 heading)

(720 ILCS 5/21-2) (from Ch. 38, par. 21-2)
Sec. 21-2. Criminal trespass to vehicles.
(a) A person commits criminal trespass to vehicles when he or she knowingly and without authority enters any part of or operates any vehicle, aircraft, watercraft or snowmobile.
(b) Sentence. Criminal trespass to vehicles is a Class A misdemeanor.
(Source: P.A. 97-1108, eff. 1-1-13.)

(720 ILCS 5/21-2.5)
Sec. 21-2.5. Electronic tracking devices prohibited.
(a) As used in this Section:
"Electronic tracking device" means any device

attached to a vehicle that reveals its location or movement by the transmission of electronic signals.

"State agency" means all departments, officers,

commissions, boards, institutions, and bodies politic and corporate of the State. The term, however, does not mean the judicial branch, including, without limitation, the several courts of the State, the offices of the clerk of the supreme court and the clerks of the appellate court, and the Administrative Office of the Illinois Courts, nor does it mean the legislature or its committees or commissions.

"Telematics" includes, but is not limited to,

automatic airbag deployment and crash notification, remote diagnostics, navigation, stolen vehicle location, remote door unlock, transmitting emergency and vehicle location information to public safety answering points, and any other service integrating vehicle location technology and wireless communications.

"Vehicle" has the meaning ascribed to it in Section

1-217 of the Illinois Vehicle Code.

(b) A person or entity in this State may not use an electronic tracking device to determine the location or movement of a person.
(c) This Section does not apply:
(1) when the registered owner, lessor, or lessee of a

vehicle has consented to the use of the electronic tracking device with respect to that vehicle;

(2) to the lawful use of an electronic tracking

device by a law enforcement agency;

(3) when the vehicle is owned or leased by a business

that is authorized to transact business in this State and the tracking device is used by the business for the purpose of tracking vehicles driven by employees of that business, its affiliates, or contractors of that business or its affiliates;

(4) when the vehicle is under the control of a State

agency and the electronic tracking device is used by the agency, or the Inspector General appointed under the State Officials and Employees Ethics Act who has jurisdiction over that State agency, for the purpose of tracking vehicles driven by employees or contractors of that State agency; or

(5) telematic services that were installed by the

manufacturer, or installed by or with the consent of the owner or lessee of the vehicle and to which the owner or lessee has subscribed. Consent by the owner or lessee of the vehicle constitutes consent for any other driver or passenger of that vehicle.

(d) Sentence. A violation of this Section is a Class A misdemeanor.
(Source: P.A. 98-381, eff. 1-1-14.)

(720 ILCS 5/21-3) (from Ch. 38, par. 21-3)
Sec. 21-3. Criminal trespass to real property.
(a) A person commits criminal trespass to real property when he or she:
(1) knowingly and without lawful authority enters or

remains within or on a building;

(2) enters upon the land of another, after receiving,

prior to the entry, notice from the owner or occupant that the entry is forbidden;

(3) remains upon the land of another, after receiving

notice from the owner or occupant to depart;

(3.5) presents false documents or falsely represents

his or her identity orally to the owner or occupant of a building or land in order to obtain permission from the owner or occupant to enter or remain in the building or on the land;

(3.7) intentionally removes a notice posted on

residential real estate as required by subsection (l) of Section 15-1505.8 of Article XV of the Code of Civil Procedure before the date and time set forth in the notice; or

(4) enters a field used or capable of being used for

growing crops, an enclosed area containing livestock, an agricultural building containing livestock, or an orchard in or on a motor vehicle (including an off-road vehicle, motorcycle, moped, or any other powered two-wheel vehicle) after receiving, prior to the entry, notice from the owner or occupant that the entry is forbidden or remains upon or in the area after receiving notice from the owner or occupant to depart.

For purposes of item (1) of this subsection, this Section shall not apply to being in a building which is open to the public while the building is open to the public during its normal hours of operation; nor shall this Section apply to a person who enters a public building under the reasonable belief that the building is still open to the public.
(b) A person has received notice from the owner or occupant within the meaning of Subsection (a) if he or she has been notified personally, either orally or in writing including a valid court order as defined by subsection (7) of Section 112A-3 of the Code of Criminal Procedure of 1963 granting remedy (2) of subsection (b) of Section 112A-14 of that Code, or if a printed or written notice forbidding such entry has been conspicuously posted or exhibited at the main entrance to the land or the forbidden part thereof.
(b-5) Subject to the provisions of subsection (b-10), as an alternative to the posting of real property as set forth in subsection (b), the owner or lessee of any real property may post the property by placing identifying purple marks on trees or posts around the area to be posted. Each purple mark shall be:
(1) A vertical line of at least 8 inches in length

and the bottom of the mark shall be no less than 3 feet nor more than 5 feet high. Such marks shall be placed no more than 100 feet apart and shall be readily visible to any person approaching the property; or

(2) A post capped or otherwise marked on at least its

top 2 inches. The bottom of the cap or mark shall be not less than 3 feet but not more than 5 feet 6 inches high. Posts so marked shall be placed not more than 36 feet apart and shall be readily visible to any person approaching the property. Prior to applying a cap or mark which is visible from both sides of a fence shared by different property owners or lessees, all such owners or lessees shall concur in the decision to post their own property.

Nothing in this subsection (b-5) shall be construed to authorize the owner or lessee of any real property to place any purple marks on any tree or post or to install any post or fence if doing so would violate any applicable law, rule, ordinance, order, covenant, bylaw, declaration, regulation, restriction, contract, or instrument.
(b-10) Any owner or lessee who marks his or her real property using the method described in subsection (b-5) must also provide notice as described in subsection (b) of this Section. The public of this State shall be informed of the provisions of subsection (b-5) of this Section by the Illinois Department of Agriculture and the Illinois Department of Natural Resources. These Departments shall conduct an information campaign for the general public concerning the interpretation and implementation of subsection (b-5). The information shall inform the public about the marking requirements and the applicability of subsection (b-5) including information regarding the size requirements of the markings as well as the manner in which the markings shall be displayed. The Departments shall also include information regarding the requirement that, until the date this subsection becomes inoperative, any owner or lessee who chooses to mark his or her property using paint, must also comply with one of the notice requirements listed in subsection (b). The Departments may prepare a brochure or may disseminate the information through agency websites. Non-governmental organizations including, but not limited to, the Illinois Forestry Association, Illinois Tree Farm and the Walnut Council may help to disseminate the information regarding the requirements and applicability of subsection (b-5) based on materials provided by the Departments. This subsection (b-10) is inoperative on and after January 1, 2013.
(b-15) Subsections (b-5) and (b-10) do not apply to real property located in a municipality of over 2,000,000 inhabitants.
(c) This Section does not apply to any person, whether a migrant worker or otherwise, living on the land with permission of the owner or of his or her agent having apparent authority to hire workers on this land and assign them living quarters or a place of accommodations for living thereon, nor to anyone living on the land at the request of, or by occupancy, leasing or other agreement or arrangement with the owner or his or her agent, nor to anyone invited by the migrant worker or other person so living on the land to visit him or her at the place he is so living upon the land.
(d) A person shall be exempt from prosecution under this Section if he or she beautifies unoccupied and abandoned residential and industrial properties located within any municipality. For the purpose of this subsection, "unoccupied and abandoned residential and industrial property" means any real estate (1) in which the taxes have not been paid for a period of at least 2 years; and (2) which has been left unoccupied and abandoned for a period of at least one year; and "beautifies" means to landscape, clean up litter, or to repair dilapidated conditions on or to board up windows and doors.
(e) No person shall be liable in any civil action for money damages to the owner of unoccupied and abandoned residential and industrial property which that person beautifies pursuant to subsection (d) of this Section.
(e-5) Mortgagee or agent of the mortgagee exceptions.
(1) A mortgagee or agent of the mortgagee shall be

exempt from prosecution for criminal trespass for entering, securing, or maintaining an abandoned residential property.

(2) No mortgagee or agent of the mortgagee shall be

liable to the mortgagor or other owner of an abandoned residential property in any civil action for negligence or civil trespass in connection with entering, securing, or maintaining the abandoned residential property.

(3) For the purpose of this subsection (e-5) only,

"abandoned residential property" means mortgaged real estate that the mortgagee or agent of the mortgagee determines in good faith meets the definition of abandoned residential property set forth in Section 15-1200.5 of Article XV of the Code of Civil Procedure.

(f) This Section does not prohibit a person from entering a building or upon the land of another for emergency purposes. For purposes of this subsection (f), "emergency" means a condition or circumstance in which an individual is or is reasonably believed by the person to be in imminent danger of serious bodily harm or in which property is or is reasonably believed to be in imminent danger of damage or destruction.
(g) Paragraph (3.5) of subsection (a) does not apply to a peace officer or other official of a unit of government who enters a building or land in the performance of his or her official duties.
(h) Sentence. A violation of subdivision (a)(1), (a)(2), (a)(3), or (a)(3.5) is a Class B misdemeanor. A violation of subdivision (a)(4) is a Class A misdemeanor.
(i) Civil liability. A person may be liable in any civil action for money damages to the owner of the land he or she entered upon with a motor vehicle as prohibited under paragraph (4) of subsection (a) of this Section. A person may also be liable to the owner for court costs and reasonable attorney's fees. The measure of damages shall be: (i) the actual damages, but not less than $250, if the vehicle is operated in a nature preserve or registered area as defined in Sections 3.11 and 3.14 of the Illinois Natural Areas Preservation Act; (ii) twice the actual damages if the owner has previously notified the person to cease trespassing; or (iii) in any other case, the actual damages, but not less than $50. If the person operating the vehicle is under the age of 16, the owner of the vehicle and the parent or legal guardian of the minor are jointly and severally liable. For the purposes of this subsection (i):
"Land" includes, but is not limited to, land used for

crop land, fallow land, orchard, pasture, feed lot, timber land, prairie land, mine spoil nature preserves and registered areas. "Land" does not include driveways or private roadways upon which the owner allows the public to drive.

"Owner" means the person who has the right to

possession of the land, including the owner, operator or tenant.

"Vehicle" has the same meaning as provided under

Section 1-217 of the Illinois Vehicle Code.

(j) This Section does not apply to the following persons while serving process:
(1) a person authorized to serve process under

Section 2-202 of the Code of Civil Procedure; or

(2) a special process server appointed by the circuit

court.

(Source: P.A. 97-184, eff. 7-22-11; 97-477, eff. 8-22-11; 97-813, eff. 7-13-12; 97-1108, eff. 1-1-13; 97-1164, eff. 6-1-13.)

(720 ILCS 5/21-4) (from Ch. 38, par. 21-4)
(This Section was renumbered as Section 21-1.01 by P.A. 97-1108.)
Sec. 21-4. (Renumbered).
(Source: P.A. 89-30, eff. 1-1-96. Renumbered by P.A. 97-1108, eff. 1-1-13.)

(720 ILCS 5/21-5) (from Ch. 38, par. 21-5)
Sec. 21-5. Criminal trespass to State supported land.
(a) A person commits criminal trespass to State supported land when he or she enters upon land supported in whole or in part with State funds, or federal funds administered or granted through State agencies or any building on the land, after receiving, prior to the entry, notice from the State or its representative that the entry is forbidden, or remains upon the land or in the building after receiving notice from the State or its representative to depart, and who thereby interferes with another person's lawful use or enjoyment of the building or land.
A person has received notice from the State within the meaning of this subsection if he or she has been notified personally, either orally or in writing, or if a printed or written notice forbidding entry to him or her or a group of which he or she is a part, has been conspicuously posted or exhibited at the main entrance to the land or the forbidden part thereof.
(a-5) A person commits criminal trespass to State supported land when he or she enters upon a right of way, including facilities and improvements thereon, owned, leased, or otherwise used by a public body or district organized under the Metropolitan Transit Authority Act, the Local Mass Transit District Act, or the Regional Transportation Authority Act, after receiving, prior to the entry, notice from the public body or district, or its representative, that the entry is forbidden, or the person remains upon the right of way after receiving notice from the public body or district, or its representative, to depart, and in either of these instances intends to compromise public safety by causing a delay in transit service lasting more than 15 minutes or destroying property.
A person has received notice from the public body or district within the meaning of this subsection if he or she has been notified personally, either orally or in writing, or if a printed or written notice forbidding entry to him or her has been conspicuously posted or exhibited at any point of entrance to the right of way or the forbidden part of the right of way.
As used in this subsection (a-5), "right of way" has the meaning ascribed to it in Section 18c-7502 of the Illinois Vehicle Code.
(b) A person commits criminal trespass to State supported land when he or she enters upon land supported in whole or in part with State funds, or federal funds administered or granted through State agencies or any building on the land by presenting false documents or falsely representing his or her identity orally to the State or its representative in order to obtain permission from the State or its representative to enter the building or land; or remains upon the land or in the building by presenting false documents or falsely representing his or her identity orally to the State or its representative in order to remain upon the land or in the building, and who thereby interferes with another person's lawful use or enjoyment of the building or land.
This subsection does not apply to a peace officer or other official of a unit of government who enters upon land supported in whole or in part with State funds, or federal funds administered or granted through State agencies or any building on the land in the performance of his or her official duties.
(c) Sentence. Criminal trespass to State supported land is a Class A misdemeanor, except a violation of subsection (a-5) of this Section is a Class A misdemeanor for a first violation and a Class 4 felony for a second or subsequent violation.
(Source: P.A. 97-1108, eff. 1-1-13; 98-748, eff. 1-1-15.)

(720 ILCS 5/21-5.5)
Sec. 21-5.5. Criminal trespass to a safe school zone.
(a) As used in this Section:
"Employee" means a person employed by a school whose relationship with that agency constitutes an employer-employee relationship under the usual common law rules, and who is not an independent contractor. "Employee" includes, but is not limited to, a teacher, student teacher, aide, secretary, custodial engineer, coach, or his or her designee.
"School administrator" means the school's principal, or his or her designee.
"Safe school zone" means an area that encompasses any of the following places during regular school hours or within 60 minutes before or after the school day or 60 minutes before or after a school-sponsored activity. This shall include any school property, ground, or street, sidewalk, or public way immediately adjacent thereto and any public right-of-way situated immediately adjacent to school property. The safe school zone shall not include any portion of the highway not actually on school property.
"School activity" means and includes any school session, any extracurricular activity or event sponsored by or participated in by the school, and the 60-minute periods immediately preceding and following any session, activity, or event.
"Student" means any person enrolled or previously enrolled in a school.
(b) A person commits the offense of criminal trespass to a safe school zone when he or she knowingly:
(1) enters or remains in a safe school zone without

lawful business, when as a student or employee, who has been suspended, expelled, or dismissed for disrupting the orderly operation of the school, and as a condition of the suspension or dismissal, has been denied access to the safe school zone for the period of the suspension or in the case of dismissal for a period not to exceed the term of expulsion, and has been served in person or by registered or certified mail, at the last address given by that person, with a written notice of the suspension or dismissal and condition; or

(2) enters or remains in a safe school zone without

lawful business, once being served either in person or by registered or certified mail that his or her presence has been withdrawn by the school administrator, or his or her designee, and whose presence or acts interfere with, or whenever there is reasonable suspicion to believe, such person will disrupt the orderly operation, or the safety, or peaceful conduct of the school or school activities. This clause (b)(2) has no application to conduct protected by the Illinois Educational Labor Relations Act or any other law applicable to labor relations. This clause (b)(2) has no application to conduct protected by the First Amendment to the Constitution of the United States or Article I of the Illinois Constitution, including the exercise of free speech, free expression, and the free exercise of religion or expression of religiously based views.

(c) Sentence. Criminal trespass to a safe school zone is a Class A misdemeanor.
(Source: P.A. 97-547, eff. 1-1-12.)

(720 ILCS 5/21-6) (from Ch. 38, par. 21-6)
Sec. 21-6. Unauthorized Possession or Storage of Weapons.
(a) Whoever possesses or stores any weapon enumerated in Section 33A-1 in any building or on land supported in whole or in part with public funds or in any building on such land without prior written permission from the chief security officer for such land or building commits a Class A misdemeanor.
(b) The chief security officer must grant any reasonable request for permission under paragraph (a).
(Source: P.A. 89-685, eff. 6-1-97.)

(720 ILCS 5/21-7) (from Ch. 38, par. 21-7)
Sec. 21-7. Criminal trespass to restricted areas and restricted landing areas at airports; aggravated criminal trespass to restricted areas and restricted landing areas at airports.
(a) A person commits criminal trespass to restricted areas and restricted landing areas at airports when he or she enters upon, or remains in, any:
(1) restricted area or restricted landing area used

in connection with an airport facility, or part thereof, in this State, after the person has received notice from the airport authority that the entry is forbidden;

(2) restricted area or restricted landing area used

in connection with an airport facility, or part thereof, in this State by presenting false documents or falsely representing his or her identity orally to the airport authority;

(3) restricted area or restricted landing area as

prohibited in paragraph (1) of this subsection, while dressed in the uniform of, improperly wearing the identification of, presenting false credentials of, or otherwise physically impersonating an airman, employee of an airline, employee of an airport, or contractor at an airport.

(b) A person commits aggravated criminal trespass to restricted areas and restricted landing areas at airports when he or she enters upon, or remains in, any restricted area or restricted landing area used in connection with an airport facility, or part thereof, in this State, while in possession of a weapon, replica of a weapon, or ammunition, after the person has received notice from the airport authority that the entry is forbidden.
(c) Notice that the area is "restricted" and entry thereto "forbidden", for purposes of this Section, means that the person or persons have been notified personally, either orally or in writing, or by a printed or written notice forbidding the entry to him or her or a group or an organization of which he or she is a member, which has been conspicuously posted or exhibited at every usable entrance to the area or the forbidden part thereof.
(d) (Blank).
(e) (Blank).
(f) The terms "Restricted area" or "Restricted landing area" in this Section are defined to incorporate the meaning ascribed to those terms in Section 8 of the "Illinois Aeronautics Act", approved July 24, 1945, as amended, and also include any other area of the airport that has been designated such by the airport authority.
The terms "airman" and "airport" in this Section are defined to incorporate the meaning ascribed to those terms in Sections 6 and 12 of the Illinois Aeronautics Act.
(g) Paragraph (2) of subsection (a) does not apply to a peace officer or other official of a unit of government who enters a restricted area or a restricted landing area used in connection with an airport facility, or part thereof, in the performance of his or her official duties.
(h) Sentence.
(1) A violation of paragraph (2) of subsection (a) is a Class A misdemeanor.
(2) A violation of paragraph (1) or (3) of subsection (a) is a Class 4 felony.
(3) A violation of subsection (b) is a Class 3 felony.
(Source: P.A. 97-1108, eff. 1-1-13.)

(720 ILCS 5/21-8)
Sec. 21-8. Criminal trespass to a nuclear facility.
(a) A person commits criminal trespass to a nuclear facility when he or she knowingly and without lawful authority:
(1) enters or remains within a nuclear facility or on

the grounds of a nuclear facility, after receiving notice before entry that entry to the nuclear facility is forbidden;

(2) remains within the facility or on the grounds of

the facility after receiving notice from the owner or manager of the facility or other person authorized by the owner or manager of the facility to give that notice to depart from the facility or grounds of the facility; or

(3) enters or remains within a nuclear facility or on

the grounds of a nuclear facility, by presenting false documents or falsely representing his or her identity orally to the owner or manager of the facility. This paragraph (3) does not apply to a peace officer or other official of a unit of government who enters or remains in the facility in the performance of his or her official duties.

(b) A person has received notice from the owner or manager of the facility or other person authorized by the owner or manager of the facility within the meaning of paragraphs (1) and (2) of subsection (a) if he or she has been notified personally, either orally or in writing, or if a printed or written notice forbidding the entry has been conspicuously posted or exhibited at the main entrance to the facility or grounds of the facility or the forbidden part of the facility.
(c) In this Section, "nuclear facility" has the meaning ascribed to it in Section 3 of the Illinois Nuclear Safety Preparedness Act.
(d) Sentence. Criminal trespass to a nuclear facility is a Class 4 felony.
(Source: P.A. 97-1108, eff. 1-1-13.)

(720 ILCS 5/21-9)
Sec. 21-9. Criminal trespass to a place of public amusement.
(a) A person commits criminal trespass to a place of public amusement when he or she knowingly and without lawful authority enters or remains on any portion of a place of public amusement after having received notice that the general public is restricted from access to that portion of the place of public amusement. These areas may include, but are not limited to: a playing field, an athletic surface, a stage, a locker room, or a dressing room located at the place of public amusement.
(a-5) A person commits the offense of criminal trespass to a place of public amusement when he or she knowingly and without lawful authority gains access to or remains on any portion of a place of public amusement by presenting false documents or falsely representing his or her identity orally to the property owner, a lessee, an agent of either the owner or lessee, or a performer or participant. This subsection (a-5) does not apply to a peace officer or other official of a unit of government who enters or remains in the place of public amusement in the performance of his or her official duties.
(b) A property owner, a lessee, an agent of either the owner or lessee, or a performer or participant may use reasonable force to restrain a trespasser and remove him or her from the restricted area; however, any use of force beyond reasonable force may subject that person to any applicable criminal penalty.
(c) A person has received notice within the meaning of subsection (a) if he or she has been notified personally, either orally or in writing, or if a printed or written notice forbidding such entry has been conspicuously posted or exhibited at the entrance to the portion of the place of public amusement that is restricted or an oral warning has been broadcast over the public address system of the place of public amusement.
(d) In this Section, "place of public amusement" means a stadium, a theater, or any other facility of any kind, whether licensed or not, where a live performance, a sporting event, or any other activity takes place for other entertainment and where access to the facility is made available to the public, regardless of whether admission is charged.
(e) Sentence. Criminal trespass to a place of public amusement is a Class 4 felony. Upon imposition of any sentence, the court shall also impose a fine of not less than $1,000. In addition, any order of probation or conditional discharge entered following a conviction shall include a condition that the offender perform public or community service of not less than 30 and not more than 120 hours, if community service is available in the jurisdiction and is funded and approved by the county board of the county where the offender was convicted. The court may also impose any other condition of probation or conditional discharge under this Section.
(Source: P.A. 97-1108, eff. 1-1-13.)

(720 ILCS 5/Art. 21, Subdiv. 10 heading)

(720 ILCS 5/21-10)
Sec. 21-10. Criminal use of a motion picture exhibition facility.
(a) A person commits criminal use of a motion picture exhibition facility, when he or she, where a motion picture is being exhibited, knowingly operates an audiovisual recording function of a device without the consent of the owner or lessee of that exhibition facility and of the licensor of the motion picture being exhibited.
(b) Sentence. Criminal use of a motion picture exhibition facility is a Class 4 felony.
(c) The owner or lessee of a facility where a motion picture is being exhibited, the authorized agent or employee of that owner or lessee, or the licensor of the motion picture being exhibited or his or her agent or employee, who alerts law enforcement authorities of an alleged violation of this Section is not liable in any civil action arising out of measures taken by that owner, lessee, licensor, agent, or employee in the course of subsequently detaining a person that the owner, lessee, licensor, agent, or employee, in good faith believed to have violated this Section while awaiting the arrival of law enforcement authorities, unless the plaintiff in such an action shows by clear and convincing evidence that such measures were manifestly unreasonable or the period of detention was unreasonably long.
(d) This Section does not prevent any lawfully authorized investigative, law enforcement, protective, or intelligence gathering employee or agent of the State or federal government from operating any audiovisual recording device in any facility where a motion picture is being exhibited as part of lawfully authorized investigative, protective, law enforcement, or intelligence gathering activities.
(e) This Section does not apply to a person who operates an audiovisual recording function of a device in a retail establishment solely to demonstrate the use of that device for sales and display purposes.
(f) Nothing in this Section prevents the prosecution for conduct that constitutes a violation of this Section under any other provision of law providing for a greater penalty.
(g) In this Section, "audiovisual recording function" means the capability of a device to record or transmit a motion picture or any part of a motion picture by means of any technology now known or later developed and "facility" does not include a personal residence.
(Source: P.A. 97-1108, eff. 1-1-13.)

(720 ILCS 5/21-11)
Sec. 21-11. Distributing or delivering written or printed solicitation on school property.
(a) Distributing or delivering written or printed solicitation on school property or within 1,000 feet of school property, for the purpose of inviting students to any event when a significant purpose of the event is to commit illegal acts or to solicit attendees to commit illegal acts, or to be held in or around abandoned buildings, is prohibited.
(b) For the purposes of this Section, "school property" is defined as the buildings or grounds of any public or private elementary or secondary school.
(c) Sentence. A violation of this Section is a Class C misdemeanor.
(Source: P.A. 97-1108, eff. 1-1-13.)

(720 ILCS 5/Art. 21.1 heading)

(720 ILCS 5/21.1-1) (from Ch. 38, par. 21.1-1)
Sec. 21.1-1. Legislative finding and declaration.
The Legislature finds and declares that men in a free society have the right to quiet enjoyment of their homes; that the stability of community and family life cannot be maintained unless the right to privacy and a sense of security and peace in the home are respected and encouraged; that residential picketing, however just the cause inspiring it, disrupts home, family and communal life; that residential picketing is inappropriate in our society, where the jealously guarded rights of free speech and assembly have always been associated with respect for the rights of others. For these reasons the Legislature finds and declares this Article to be necessary.
(Source: Laws 1967, p. 940.)

(720 ILCS 5/21.1-2) (from Ch. 38, par. 21.1-2)
Sec. 21.1-2. Residential picketing. A person commits residential picketing when he or she pickets before or about the residence or dwelling of any person, except when the residence or dwelling is used as a place of business. This Article does not apply to a person peacefully picketing his own residence or dwelling and does not prohibit the peaceful picketing of the place of holding a meeting or assembly on premises commonly used to discuss subjects of general public interest.
(Source: P.A. 97-1108, eff. 1-1-13.)

(720 ILCS 5/21.1-3) (from Ch. 38, par. 21.1-3)
Sec. 21.1-3. Sentence. Violation of Section 21.1-2 is a Class B misdemeanor.
(Source: P.A. 77-2638.)

(720 ILCS 5/Art. 21.2 heading)

(720 ILCS 5/21.2-1) (from Ch. 38, par. 21.2-1)
Sec. 21.2-1. The General Assembly, in recognition of unlawful campus and school disorders across the nation which are disruptive of the educational process, dangerous to the health and safety of persons, damaging to public and private property, and which divert the use of institutional facilities from the primary function of education, establishes by this Act criminal penalties for conduct declared in this Article to be unlawful. However, this Article does not modify or supersede any other law relating to damage to persons or property, nor does it prevent a public institution of education from establishing restrictions upon the availability or use of any building or other facility owned, operated or controlled by the institution to preserve their dedication to education, nor from establishing standards of scholastic and behavioral conduct reasonably relevant to the missions, processes and functions of the institution, nor from invoking appropriate discipline or expulsion for violations of such standards.
(Source: P.A. 96-807, eff. 1-1-10.)

(720 ILCS 5/21.2-2) (from Ch. 38, par. 21.2-2)
Sec. 21.2-2. Interference with a public institution of education. A person commits interference with a public institution of education when he or she, on the campus of a public institution of education, or at or in any building or other facility owned, operated or controlled by the institution, without authority from the institution he or she, through force or violence, actual or threatened:
(1) knowingly denies to a trustee, school board

member, superintendent, principal, employee, student or invitee of the institution:

(A) Freedom of movement at that place; or
(B) Use of the property or facilities of the

institution; or

(C) The right of ingress or egress to the

property or facilities of the institution; or

(2) knowingly impedes, obstructs, interferes with or

disrupts:

(A) the performance of institutional duties by a

trustee, school board member, superintendent, principal, or employee of the institution; or

(B) the pursuit of educational activities, as

determined or prescribed by the institution, by a trustee, school board member, superintendent, principal, employee, student or invitee of the institution; or

(3) knowingly occupies or remains in or at any

building, property or other facility owned, operated or controlled by the institution after due notice to depart.

(Source: P.A. 96-807, eff. 1-1-10; 97-1108, eff. 1-1-13.)

(720 ILCS 5/21.2-3) (from Ch. 38, par. 21.2-3)
Sec. 21.2-3. Nothing in this Article prevents lawful assembly of the trustees, school board members, superintendent, principal, employees, students or invitees of a public institution of education, or prevents orderly petition for redress of grievances.
(Source: P.A. 96-807, eff. 1-1-10.)

(720 ILCS 5/21.2-4) (from Ch. 38, par. 21.2-4)
Sec. 21.2-4. Sentence. A person convicted of violation of this Article commits a Class C misdemeanor for the first offense and for a second or subsequent offense commits a Class B misdemeanor. If the interference with the public institution of education is accompanied by a threat of personal injury or property damage, the person commits a Class 3 felony and may be sentenced to a term of imprisonment of not less than 2 years and not more than 10 years and may be prosecuted for intimidation in accordance with Section 12-6 of this Code.
(Source: P.A. 96-807, eff. 1-1-10.)

(720 ILCS 5/21.2-5) (from Ch. 38, par. 21.2-5)
Sec. 21.2-5. For the purposes of this Article the words and phrases described in this Section have the meanings designated in this Section, except when a particular context clearly requires a different meaning.
"Public institution of education" means an educational organization located in this State which provides an organized elementary, secondary, or post-high school educational program, and which is supported in whole or in part by appropriations of the General Assembly, a unit of local government or school district.
A person has received "due notice" if he, or the group of which he is a part, has been given oral or written notice from an authorized representative of the public institution of education in a manner reasonably designated to inform him, or the group of which he is a part, that he or they should cease such action or depart from such premises. The notice may also be given by a printed or written notice forbidding entry conspicuously posted or exhibited at the main entrance of the building or other facility, or the forbidden part thereof.
"Force or violence" includes, but is not limited to, use of one's person, individually or in concert with others, to impede access to or movement within or otherwise to interfere with the conduct of the authorized activities of the public institution of education, its trustees, school board members, superintendent, principal, employees, students or invitees.
(Source: P.A. 96-807, eff. 1-1-10.)

(720 ILCS 5/21.2-6) (from Ch. 38, par. 21.2-6)
Sec. 21.2-6.
If any provision of this Act or the application thereof to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of the Act which can be given effect without the invalid provision or application, and to this end the provisions of this Act are declared severable.
(Source: P.A. 76-1582.)

(720 ILCS 5/Art. 21.3 heading)

(720 ILCS 5/Tit. III Pt. D heading)

(720 ILCS 5/Art. 24 heading)

(720 ILCS 5/24-1) (from Ch. 38, par. 24-1)
Sec. 24-1. Unlawful use of weapons.
(a) A person commits the offense of unlawful use of weapons when he knowingly:
(1) Sells, manufactures, purchases, possesses or

carries any bludgeon, black-jack, slung-shot, sand-club, sand-bag, metal knuckles or other knuckle weapon regardless of its composition, throwing star, or any knife, commonly referred to as a switchblade knife, which has a blade that opens automatically by hand pressure applied to a button, spring or other device in the handle of the knife, or a ballistic knife, which is a device that propels a knifelike blade as a projectile by means of a coil spring, elastic material or compressed gas; or

(2) Carries or possesses with intent to use the same

unlawfully against another, a dagger, dirk, billy, dangerous knife, razor, stiletto, broken bottle or other piece of glass, stun gun or taser or any other dangerous or deadly weapon or instrument of like character; or

(3) Carries on or about his person or in any vehicle,

a tear gas gun projector or bomb or any object containing noxious liquid gas or substance, other than an object containing a non-lethal noxious liquid gas or substance designed solely for personal defense carried by a person 18 years of age or older; or

(4) Carries or possesses in any vehicle or concealed

on or about his person except when on his land or in his own abode, legal dwelling, or fixed place of business, or on the land or in the legal dwelling of another person as an invitee with that person's permission, any pistol, revolver, stun gun or taser or other firearm, except that this subsection (a) (4) does not apply to or affect transportation of weapons that meet one of the following conditions:

(i) are broken down in a non-functioning state; or
(ii) are not immediately accessible; or
(iii) are unloaded and enclosed in a case,

firearm carrying box, shipping box, or other container by a person who has been issued a currently valid Firearm Owner's Identification Card; or

(iv) are carried or possessed in accordance with

the Firearm Concealed Carry Act by a person who has been issued a currently valid license under the Firearm Concealed Carry Act; or

(5) Sets a spring gun; or
(6) Possesses any device or attachment of any kind

designed, used or intended for use in silencing the report of any firearm; or

(7) Sells, manufactures, purchases, possesses or

carries:

(i) a machine gun, which shall be defined for the

purposes of this subsection as any weapon, which shoots, is designed to shoot, or can be readily restored to shoot, automatically more than one shot without manually reloading by a single function of the trigger, including the frame or receiver of any such weapon, or sells, manufactures, purchases, possesses, or carries any combination of parts designed or intended for use in converting any weapon into a machine gun, or any combination or parts from which a machine gun can be assembled if such parts are in the possession or under the control of a person;

(ii) any rifle having one or more barrels less

than 16 inches in length or a shotgun having one or more barrels less than 18 inches in length or any weapon made from a rifle or shotgun, whether by alteration, modification, or otherwise, if such a weapon as modified has an overall length of less than 26 inches; or

(iii) any bomb, bomb-shell, grenade, bottle or

other container containing an explosive substance of over one-quarter ounce for like purposes, such as, but not limited to, black powder bombs and Molotov cocktails or artillery projectiles; or

(8) Carries or possesses any firearm, stun gun or

taser or other deadly weapon in any place which is licensed to sell intoxicating beverages, or at any public gathering held pursuant to a license issued by any governmental body or any public gathering at which an admission is charged, excluding a place where a showing, demonstration or lecture involving the exhibition of unloaded firearms is conducted.

This subsection (a)(8) does not apply to any auction

or raffle of a firearm held pursuant to a license or permit issued by a governmental body, nor does it apply to persons engaged in firearm safety training courses; or

(9) Carries or possesses in a vehicle or on or about

his person any pistol, revolver, stun gun or taser or firearm or ballistic knife, when he is hooded, robed or masked in such manner as to conceal his identity; or

(10) Carries or possesses on or about his person,

upon any public street, alley, or other public lands within the corporate limits of a city, village or incorporated town, except when an invitee thereon or therein, for the purpose of the display of such weapon or the lawful commerce in weapons, or except when on his land or in his own abode, legal dwelling, or fixed place of business, or on the land or in the legal dwelling of another person as an invitee with that person's permission, any pistol, revolver, stun gun or taser or other firearm, except that this subsection (a) (10) does not apply to or affect transportation of weapons that meet one of the following conditions:

(i) are broken down in a non-functioning state; or
(ii) are not immediately accessible; or
(iii) are unloaded and enclosed in a case,

firearm carrying box, shipping box, or other container by a person who has been issued a currently valid Firearm Owner's Identification Card; or

(iv) are carried or possessed in accordance with

the Firearm Concealed Carry Act by a person who has been issued a currently valid license under the Firearm Concealed Carry Act.

A "stun gun or taser", as used in this paragraph (a)

means (i) any device which is powered by electrical charging units, such as, batteries, and which fires one or several barbs attached to a length of wire and which, upon hitting a human, can send out a current capable of disrupting the person's nervous system in such a manner as to render him incapable of normal functioning or (ii) any device which is powered by electrical charging units, such as batteries, and which, upon contact with a human or clothing worn by a human, can send out current capable of disrupting the person's nervous system in such a manner as to render him incapable of normal functioning; or

(11) Sells, manufactures or purchases any explosive

bullet. For purposes of this paragraph (a) "explosive bullet" means the projectile portion of an ammunition cartridge which contains or carries an explosive charge which will explode upon contact with the flesh of a human or an animal. "Cartridge" means a tubular metal case having a projectile affixed at the front thereof and a cap or primer at the rear end thereof, with the propellant contained in such tube between the projectile and the cap; or

(12) (Blank); or
(13) Carries or possesses on or about his or her

person while in a building occupied by a unit of government, a billy club, other weapon of like character, or other instrument of like character intended for use as a weapon. For the purposes of this Section, "billy club" means a short stick or club commonly carried by police officers which is either telescopic or constructed of a solid piece of wood or other man-made material.

(b) Sentence. A person convicted of a violation of subsection 24-1(a)(1) through (5), subsection 24-1(a)(10), subsection 24-1(a)(11), or subsection 24-1(a)(13) commits a Class A misdemeanor. A person convicted of a violation of subsection 24-1(a)(8) or 24-1(a)(9) commits a Class 4 felony; a person convicted of a violation of subsection 24-1(a)(6) or 24-1(a)(7)(ii) or (iii) commits a Class 3 felony. A person convicted of a violation of subsection 24-1(a)(7)(i) commits a Class 2 felony and shall be sentenced to a term of imprisonment of not less than 3 years and not more than 7 years, unless the weapon is possessed in the passenger compartment of a motor vehicle as defined in Section 1-146 of the Illinois Vehicle Code, or on the person, while the weapon is loaded, in which case it shall be a Class X felony. A person convicted of a second or subsequent violation of subsection 24-1(a)(4), 24-1(a)(8), 24-1(a)(9), or 24-1(a)(10) commits a Class 3 felony. The possession of each weapon in violation of this Section constitutes a single and separate violation.
(c) Violations in specific places.
(1) A person who violates subsection 24-1(a)(6) or

24-1(a)(7) in any school, regardless of the time of day or the time of year, in residential property owned, operated or managed by a public housing agency or leased by a public housing agency as part of a scattered site or mixed-income development, in a public park, in a courthouse, on the real property comprising any school, regardless of the time of day or the time of year, on residential property owned, operated or managed by a public housing agency or leased by a public housing agency as part of a scattered site or mixed-income development, on the real property comprising any public park, on the real property comprising any courthouse, in any conveyance owned, leased or contracted by a school to transport students to or from school or a school related activity, in any conveyance owned, leased, or contracted by a public transportation agency, or on any public way within 1,000 feet of the real property comprising any school, public park, courthouse, public transportation facility, or residential property owned, operated, or managed by a public housing agency or leased by a public housing agency as part of a scattered site or mixed-income development commits a Class 2 felony and shall be sentenced to a term of imprisonment of not less than 3 years and not more than 7 years.

(1.5) A person who violates subsection 24-1(a)(4),

24-1(a)(9), or 24-1(a)(10) in any school, regardless of the time of day or the time of year, in residential property owned, operated, or managed by a public housing agency or leased by a public housing agency as part of a scattered site or mixed-income development, in a public park, in a courthouse, on the real property comprising any school, regardless of the time of day or the time of year, on residential property owned, operated, or managed by a public housing agency or leased by a public housing agency as part of a scattered site or mixed-income development, on the real property comprising any public park, on the real property comprising any courthouse, in any conveyance owned, leased, or contracted by a school to transport students to or from school or a school related activity, in any conveyance owned, leased, or contracted by a public transportation agency, or on any public way within 1,000 feet of the real property comprising any school, public park, courthouse, public transportation facility, or residential property owned, operated, or managed by a public housing agency or leased by a public housing agency as part of a scattered site or mixed-income development commits a Class 3 felony.

(2) A person who violates subsection 24-1(a)(1),

24-1(a)(2), or 24-1(a)(3) in any school, regardless of the time of day or the time of year, in residential property owned, operated or managed by a public housing agency or leased by a public housing agency as part of a scattered site or mixed-income development, in a public park, in a courthouse, on the real property comprising any school, regardless of the time of day or the time of year, on residential property owned, operated or managed by a public housing agency or leased by a public housing agency as part of a scattered site or mixed-income development, on the real property comprising any public park, on the real property comprising any courthouse, in any conveyance owned, leased or contracted by a school to transport students to or from school or a school related activity, in any conveyance owned, leased, or contracted by a public transportation agency, or on any public way within 1,000 feet of the real property comprising any school, public park, courthouse, public transportation facility, or residential property owned, operated, or managed by a public housing agency or leased by a public housing agency as part of a scattered site or mixed-income development commits a Class 4 felony. "Courthouse" means any building that is used by the Circuit, Appellate, or Supreme Court of this State for the conduct of official business.

(3) Paragraphs (1), (1.5), and (2) of this subsection

(c) shall not apply to law enforcement officers or security officers of such school, college, or university or to students carrying or possessing firearms for use in training courses, parades, hunting, target shooting on school ranges, or otherwise with the consent of school authorities and which firearms are transported unloaded enclosed in a suitable case, box, or transportation package.

(4) For the purposes of this subsection (c), "school"

means any public or private elementary or secondary school, community college, college, or university.

(5) For the purposes of this subsection (c),

"public transportation agency" means a public or private agency that provides for the transportation or conveyance of persons by means available to the general public, except for transportation by automobiles not used for conveyance of the general public as passengers; and "public transportation facility" means a terminal or other place where one may obtain public transportation.

(d) The presence in an automobile other than a public omnibus of any weapon, instrument or substance referred to in subsection (a)(7) is prima facie evidence that it is in the possession of, and is being carried by, all persons occupying such automobile at the time such weapon, instrument or substance is found, except under the following circumstances: (i) if such weapon, instrument or instrumentality is found upon the person of one of the occupants therein; or (ii) if such weapon, instrument or substance is found in an automobile operated for hire by a duly licensed driver in the due, lawful and proper pursuit of his trade, then such presumption shall not apply to the driver.
(e) Exemptions.
(1) Crossbows, Common or Compound bows and

Underwater Spearguns are exempted from the definition of ballistic knife as defined in paragraph (1) of subsection (a) of this Section.

(2) The provision of paragraph (1) of subsection (a)

of this Section prohibiting the sale, manufacture, purchase, possession, or carrying of any knife, commonly referred to as a switchblade knife, which has a blade that opens automatically by hand pressure applied to a button, spring or other device in the handle of the knife, does not apply to a person who possesses a currently valid Firearm Owner's Identification Card previously issued in his or her name by the Department of State Police or to a person or an entity engaged in the business of selling or manufacturing switchblade knives.

(Source: P.A. 99-29, eff. 7-10-15; 100-82, eff. 8-11-17.)

(720 ILCS 5/24-1.1) (from Ch. 38, par. 24-1.1)
Sec. 24-1.1. Unlawful use or possession of weapons by felons or persons in the custody of the Department of Corrections facilities.
(a) It is unlawful for a person to knowingly possess on or about his person or on his land or in his own abode or fixed place of business any weapon prohibited under Section 24-1 of this Act or any firearm or any firearm ammunition if the person has been convicted of a felony under the laws of this State or any other jurisdiction. This Section shall not apply if the person has been granted relief by the Director of the Department of State Police under Section 10 of the Firearm Owners Identification Card Act.
(b) It is unlawful for any person confined in a penal institution, which is a facility of the Illinois Department of Corrections, to possess any weapon prohibited under Section 24-1 of this Code or any firearm or firearm ammunition, regardless of the intent with which he possesses it.
(c) It shall be an affirmative defense to a violation of subsection (b), that such possession was specifically authorized by rule, regulation, or directive of the Illinois Department of Corrections or order issued pursuant thereto.
(d) The defense of necessity is not available to a person who is charged with a violation of subsection (b) of this Section.
(e) Sentence. Violation of this Section by a person not confined in a penal institution shall be a Class 3 felony for which the person shall be sentenced to no less than 2 years and no more than 10 years. A second or subsequent violation of this Section shall be a Class 2 felony for which the person shall be sentenced to a term of imprisonment of not less than 3 years and not more than 14 years, except as provided for in Section 5-4.5-110 of the Unified Code of Corrections. Violation of this Section by a person not confined in a penal institution who has been convicted of a forcible felony, a felony violation of Article 24 of this Code or of the Firearm Owners Identification Card Act, stalking or aggravated stalking, or a Class 2 or greater felony under the Illinois Controlled Substances Act, the Cannabis Control Act, or the Methamphetamine Control and Community Protection Act is a Class 2 felony for which the person shall be sentenced to not less than 3 years and not more than 14 years, except as provided for in Section 5-4.5-110 of the Unified Code of Corrections. Violation of this Section by a person who is on parole or mandatory supervised release is a Class 2 felony for which the person shall be sentenced to not less than 3 years and not more than 14 years, except as provided for in Section 5-4.5-110 of the Unified Code of Corrections. Violation of this Section by a person not confined in a penal institution is a Class X felony when the firearm possessed is a machine gun. Any person who violates this Section while confined in a penal institution, which is a facility of the Illinois Department of Corrections, is guilty of a Class 1 felony, if he possesses any weapon prohibited under Section 24-1 of this Code regardless of the intent with which he possesses it, a Class X felony if he possesses any firearm, firearm ammunition or explosive, and a Class X felony for which the offender shall be sentenced to not less than 12 years and not more than 50 years when the firearm possessed is a machine gun. A violation of this Section while wearing or in possession of body armor as defined in Section 33F-1 is a Class X felony punishable by a term of imprisonment of not less than 10 years and not more than 40 years. The possession of each firearm or firearm ammunition in violation of this Section constitutes a single and separate violation.
(Source: P.A. 100-3, eff. 1-1-18.)

(720 ILCS 5/24-1.2) (from Ch. 38, par. 24-1.2)
Sec. 24-1.2. Aggravated discharge of a firearm.
(a) A person commits aggravated discharge of a firearm when he or she knowingly or intentionally:
(1) Discharges a firearm at or into a building he or

she knows or reasonably should know to be occupied and the firearm is discharged from a place or position outside that building;

(2) Discharges a firearm in the direction of another

person or in the direction of a vehicle he or she knows or reasonably should know to be occupied by a person;

(3) Discharges a firearm in the direction of a person

he or she knows to be a peace officer, a community policing volunteer, a correctional institution employee, or a fireman while the officer, volunteer, employee or fireman is engaged in the execution of any of his or her official duties, or to prevent the officer, volunteer, employee or fireman from performing his or her official duties, or in retaliation for the officer, volunteer, employee or fireman performing his or her official duties;

(4) Discharges a firearm in the direction of a

vehicle he or she knows to be occupied by a peace officer, a person summoned or directed by a peace officer, a correctional institution employee or a fireman while the officer, employee or fireman is engaged in the execution of any of his or her official duties, or to prevent the officer, employee or fireman from performing his or her official duties, or in retaliation for the officer, employee or fireman performing his or her official duties;

(5) Discharges a firearm in the direction of a person

he or she knows to be emergency medical services personnel who is engaged in the execution of any of his or her official duties, or to prevent the emergency medical services personnel from performing his or her official duties, or in retaliation for the emergency medical services personnel performing his or her official duties;

(6) Discharges a firearm in the direction of a

vehicle he or she knows to be occupied by emergency medical services personnel while the emergency medical services personnel is engaged in the execution of any of his or her official duties, or to prevent the emergency medical services personnel from performing his or her official duties, or in retaliation for the emergency medical services personnel performing his or her official duties;

(7) Discharges a firearm in the direction of a person

he or she knows to be a teacher or other person employed in any school and the teacher or other employee is upon the grounds of a school or grounds adjacent to a school, or is in any part of a building used for school purposes;

(8) Discharges a firearm in the direction of a person

he or she knows to be an emergency management worker while the emergency management worker is engaged in the execution of any of his or her official duties, or to prevent the emergency management worker from performing his or her official duties, or in retaliation for the emergency management worker performing his or her official duties; or

(9) Discharges a firearm in the direction of a

vehicle he or she knows to be occupied by an emergency management worker while the emergency management worker is engaged in the execution of any of his or her official duties, or to prevent the emergency management worker from performing his or her official duties, or in retaliation for the emergency management worker performing his or her official duties.

(b) A violation of subsection (a)(1) or subsection (a)(2) of this Section is a Class 1 felony. A violation of subsection (a)(1) or (a)(2) of this Section committed in a school, on the real property comprising a school, within 1,000 feet of the real property comprising a school, at a school related activity or on or within 1,000 feet of any conveyance owned, leased, or contracted by a school to transport students to or from school or a school related activity, regardless of the time of day or time of year that the offense was committed is a Class X felony. A violation of subsection (a)(3), (a)(4), (a)(5), (a)(6), (a)(7), (a)(8), or (a)(9) of this Section is a Class X felony for which the sentence shall be a term of imprisonment of no less than 10 years and not more than 45 years.
(c) For purposes of this Section:
"Emergency medical services personnel" has the meaning specified in Section 3.5 of the Emergency Medical Services (EMS) Systems Act and shall include all ambulance crew members, including drivers or pilots.
"School" means a public or private elementary or secondary school, community college, college, or university.
"School related activity" means any sporting, social, academic, or other activity for which students' attendance or participation is sponsored, organized, or funded in whole or in part by a school or school district.
(Source: P.A. 99-816, eff. 8-15-16.)

(720 ILCS 5/24-1.2-5)
Sec. 24-1.2-5. Aggravated discharge of a machine gun or a firearm equipped with a device designed or used for silencing the report of a firearm.
(a) A person commits aggravated discharge of a machine gun or a firearm equipped with a device designed or used for silencing the report of a firearm when he or she knowingly or intentionally:
(1) Discharges a machine gun or a firearm equipped

with a device designed or used for silencing the report of a firearm at or into a building he or she knows to be occupied and the machine gun or the firearm equipped with a device designed or used for silencing the report of a firearm is discharged from a place or position outside that building;

(2) Discharges a machine gun or a firearm equipped

with a device designed or used for silencing the report of a firearm in the direction of another person or in the direction of a vehicle he or she knows to be occupied;

(3) Discharges a machine gun or a firearm equipped

with a device designed or used for silencing the report of a firearm in the direction of a person he or she knows to be a peace officer, a person summoned or directed by a peace officer, a correctional institution employee, or a fireman while the officer, employee or fireman is engaged in the execution of any of his or her official duties, or to prevent the officer, employee or fireman from performing his or her official duties, or in retaliation for the officer, employee or fireman performing his or her official duties;

(4) Discharges a machine gun or a firearm equipped

with a device designed or used for silencing the report of a firearm in the direction of a vehicle he or she knows to be occupied by a peace officer, a person summoned or directed by a peace officer, a correctional institution employee or a fireman while the officer, employee or fireman is engaged in the execution of any of his or her official duties, or to prevent the officer, employee or fireman from performing his or her official duties, or in retaliation for the officer, employee or fireman performing his or her official duties;

(5) Discharges a machine gun or a firearm equipped

with a device designed or used for silencing the report of a firearm in the direction of a person he or she knows to be emergency medical services personnel while the emergency medical services personnel is engaged in the execution of any of his or her official duties, or to prevent the emergency medical services personnel from performing his or her official duties, or in retaliation for the emergency medical services personnel performing his or her official duties;

(6) Discharges a machine gun or a firearm equipped

with a device designed or used for silencing the report of a firearm in the direction of a vehicle he or she knows to be occupied by emergency medical services personnel, while the emergency medical services personnel is engaged in the execution of any of his or her official duties, or to prevent the emergency medical services personnel from performing his or her official duties, or in retaliation for the emergency medical services personnel performing his or her official duties;

(7) Discharges a machine gun or a firearm equipped

with a device designed or used for silencing the report of a firearm in the direction of a person he or she knows to be an emergency management worker while the emergency management worker is engaged in the execution of any of his or her official duties, or to prevent the emergency management worker from performing his or her official duties, or in retaliation for the emergency management worker performing his or her official duties; or

(8) Discharges a machine gun or a firearm equipped

with a device designed or used for silencing the report of a firearm in the direction of a vehicle he or she knows to be occupied by an emergency management worker while the emergency management worker is engaged in the execution of any of his or her official duties, or to prevent the emergency management worker from performing his or her official duties, or in retaliation for the emergency management worker performing his or her official duties.

(b) A violation of subsection (a) (1) or subsection (a) (2) of this Section is a Class X felony. A violation of subsection (a) (3), (a) (4), (a) (5), (a) (6), (a) (7), or (a) (8) of this Section is a Class X felony for which the sentence shall be a term of imprisonment of no less than 12 years and no more than 50 years.
(c) For the purpose of this Section:
"Emergency medical services personnel" has the

meaning specified in Section 3.5 of the Emergency Medical Services (EMS) Systems Act and shall include all ambulance crew members, including drivers or pilots.

"Machine gun" has the meaning ascribed to it in

clause (i) of paragraph (7) of subsection (a) of Section 24-1 of this Code.

(d) This Section does not apply to a peace officer while serving as a member of a tactical response team or special operations team. A peace officer may not personally own or apply for ownership of a device or attachment of any kind designed, used, or intended for use in silencing the report of any firearm. These devices shall be owned and maintained by lawfully recognized units of government whose duties include the investigation of criminal acts.
(Source: P.A. 99-816, eff. 8-15-16.)

(720 ILCS 5/24-1.5)
Sec. 24-1.5. Reckless discharge of a firearm.
(a) A person commits reckless discharge of a firearm by discharging a firearm in a reckless manner which endangers the bodily safety of an individual.
(b) If the conduct described in subsection (a) is committed by a passenger of a moving motor vehicle with the knowledge and consent of the driver of the motor vehicle the driver is accountable for such conduct.
(c) Reckless discharge of a firearm is a Class 4 felony.
(d) This Section does not apply to a peace officer while in the performance of his or her official duties.
(Source: P.A. 88-217.)

(720 ILCS 5/24-1.6)
Sec. 24-1.6. Aggravated unlawful use of a weapon.
(a) A person commits the offense of aggravated unlawful use of a weapon when he or she knowingly:
(1) Carries on or about his or her person or in any

vehicle or concealed on or about his or her person except when on his or her land or in his or her abode, legal dwelling, or fixed place of business, or on the land or in the legal dwelling of another person as an invitee with that person's permission, any pistol, revolver, stun gun or taser or other firearm; or

(2) Carries or possesses on or about his or her

person, upon any public street, alley, or other public lands within the corporate limits of a city, village or incorporated town, except when an invitee thereon or therein, for the purpose of the display of such weapon or the lawful commerce in weapons, or except when on his or her own land or in his or her own abode, legal dwelling, or fixed place of business, or on the land or in the legal dwelling of another person as an invitee with that person's permission, any pistol, revolver, stun gun or taser or other firearm; and

(3) One of the following factors is present:
(A) the firearm, other than a pistol, revolver,

or handgun, possessed was uncased, loaded, and immediately accessible at the time of the offense; or

(A-5) the pistol, revolver, or handgun possessed

was uncased, loaded, and immediately accessible at the time of the offense and the person possessing the pistol, revolver, or handgun has not been issued a currently valid license under the Firearm Concealed Carry Act; or

(B) the firearm, other than a pistol, revolver,

or handgun, possessed was uncased, unloaded, and the ammunition for the weapon was immediately accessible at the time of the offense; or

(B-5) the pistol, revolver, or handgun possessed

was uncased, unloaded, and the ammunition for the weapon was immediately accessible at the time of the offense and the person possessing the pistol, revolver, or handgun has not been issued a currently valid license under the Firearm Concealed Carry Act; or

(C) the person possessing the firearm has not

been issued a currently valid Firearm Owner's Identification Card; or

(D) the person possessing the weapon was

previously adjudicated a delinquent minor under the Juvenile Court Act of 1987 for an act that if committed by an adult would be a felony; or

(E) the person possessing the weapon was engaged

in a misdemeanor violation of the Cannabis Control Act, in a misdemeanor violation of the Illinois Controlled Substances Act, or in a misdemeanor violation of the Methamphetamine Control and Community Protection Act; or

(F) (blank); or
(G) the person possessing the weapon had an order

of protection issued against him or her within the previous 2 years; or

(H) the person possessing the weapon was engaged

in the commission or attempted commission of a misdemeanor involving the use or threat of violence against the person or property of another; or

(I) the person possessing the weapon was under 21

years of age and in possession of a handgun, unless the person under 21 is engaged in lawful activities under the Wildlife Code or described in subsection 24-2(b)(1), (b)(3), or 24-2(f).

(a-5) "Handgun" as used in this Section has the meaning given to it in Section 5 of the Firearm Concealed Carry Act.
(b) "Stun gun or taser" as used in this Section has the same definition given to it in Section 24-1 of this Code.
(c) This Section does not apply to or affect the transportation or possession of weapons that:
(i) are broken down in a non-functioning state; or
(ii) are not immediately accessible; or
(iii) are unloaded and enclosed in a case, firearm

carrying box, shipping box, or other container by a person who has been issued a currently valid Firearm Owner's Identification Card.

(d) Sentence.
(1) Aggravated unlawful use of a weapon is a Class 4

felony; a second or subsequent offense is a Class 2 felony for which the person shall be sentenced to a term of imprisonment of not less than 3 years and not more than 7 years, except as provided for in Section 5-4.5-110 of the Unified Code of Corrections.

(2) Except as otherwise provided in paragraphs (3)

and (4) of this subsection (d), a first offense of aggravated unlawful use of a weapon committed with a firearm by a person 18 years of age or older where the factors listed in both items (A) and (C) or both items (A-5) and (C) of paragraph (3) of subsection (a) are present is a Class 4 felony, for which the person shall be sentenced to a term of imprisonment of not less than one year and not more than 3 years.

(3) Aggravated unlawful use of a weapon by a person

who has been previously convicted of a felony in this State or another jurisdiction is a Class 2 felony for which the person shall be sentenced to a term of imprisonment of not less than 3 years and not more than 7 years, except as provided for in Section 5-4.5-110 of the Unified Code of Corrections.

(4) Aggravated unlawful use of a weapon while wearing

or in possession of body armor as defined in Section 33F-1 by a person who has not been issued a valid Firearms Owner's Identification Card in accordance with Section 5 of the Firearm Owners Identification Card Act is a Class X felony.

(e) The possession of each firearm in violation of this Section constitutes a single and separate violation.
(Source: P.A. 100-3, eff. 1-1-18; 100-201, eff. 8-18-17.)

(720 ILCS 5/24-1.7)
Sec. 24-1.7. Armed habitual criminal.
(a) A person commits the offense of being an armed habitual criminal if he or she receives, sells, possesses, or transfers any firearm after having been convicted a total of 2 or more times of any combination of the following offenses:
(1) a forcible felony as defined in Section 2-8 of

this Code;

(2) unlawful use of a weapon by a felon; aggravated

unlawful use of a weapon; aggravated discharge of a firearm; vehicular hijacking; aggravated vehicular hijacking; aggravated battery of a child as described in Section 12-4.3 or subdivision (b)(1) of Section 12-3.05; intimidation; aggravated intimidation; gunrunning; home invasion; or aggravated battery with a firearm as described in Section 12-4.2 or subdivision (e)(1), (e)(2), (e)(3), or (e)(4) of Section 12-3.05; or

(3) any violation of the Illinois Controlled

Substances Act or the Cannabis Control Act that is punishable as a Class 3 felony or higher.

(b) Sentence. Being an armed habitual criminal is a Class X felony.
(Source: P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/24-1.8)
Sec. 24-1.8. Unlawful possession of a firearm by a street gang member.
(a) A person commits unlawful possession of a firearm by a street gang member when he or she knowingly:
(1) possesses, carries, or conceals on or about his

or her person a firearm and firearm ammunition while on any street, road, alley, gangway, sidewalk, or any other lands, except when inside his or her own abode or inside his or her fixed place of business, and has not been issued a currently valid Firearm Owner's Identification Card and is a member of a street gang; or

(2) possesses or carries in any vehicle a firearm

and firearm ammunition which are both immediately accessible at the time of the offense while on any street, road, alley, or any other lands, except when inside his or her own abode or garage, and has not been issued a currently valid Firearm Owner's Identification Card and is a member of a street gang.

(b) Unlawful possession of a firearm by a street gang member is a Class 2 felony for which the person, if sentenced to a term of imprisonment, shall be sentenced to no less than 3 years and no more than 10 years. A period of probation, a term of periodic imprisonment or conditional discharge shall not be imposed for the offense of unlawful possession of a firearm by a street gang member when the firearm was loaded or contained firearm ammunition and the court shall sentence the offender to not less than the minimum term of imprisonment authorized for the Class 2 felony.
(c) For purposes of this Section:
"Street gang" or "gang" has the meaning ascribed to

it in Section 10 of the Illinois Streetgang Terrorism Omnibus Prevention Act.

"Street gang member" or "gang member" has the meaning

ascribed to it in Section 10 of the Illinois Streetgang Terrorism Omnibus Prevention Act.

(Source: P.A. 96-829, eff. 12-3-09.)

(720 ILCS 5/24-2)
Sec. 24-2. Exemptions.
(a) Subsections 24-1(a)(3), 24-1(a)(4), 24-1(a)(10), and 24-1(a)(13) and Section 24-1.6 do not apply to or affect any of the following:
(1) Peace officers, and any person summoned by a

peace officer to assist in making arrests or preserving the peace, while actually engaged in assisting such officer.

(2) Wardens, superintendents and keepers of prisons,

penitentiaries, jails and other institutions for the detention of persons accused or convicted of an offense, while in the performance of their official duty, or while commuting between their homes and places of employment.

(3) Members of the Armed Services or Reserve Forces

of the United States or the Illinois National Guard or the Reserve Officers Training Corps, while in the performance of their official duty.

(4) Special agents employed by a railroad or a public

utility to perform police functions, and guards of armored car companies, while actually engaged in the performance of the duties of their employment or commuting between their homes and places of employment; and watchmen while actually engaged in the performance of the duties of their employment.

(5) Persons licensed as private security contractors,

private detectives, or private alarm contractors, or employed by a private security contractor, private detective, or private alarm contractor agency licensed by the Department of Financial and Professional Regulation, if their duties include the carrying of a weapon under the provisions of the Private Detective, Private Alarm, Private Security, Fingerprint Vendor, and Locksmith Act of 2004, while actually engaged in the performance of the duties of their employment or commuting between their homes and places of employment. A person shall be considered eligible for this exemption if he or she has completed the required 20 hours of training for a private security contractor, private detective, or private alarm contractor, or employee of a licensed private security contractor, private detective, or private alarm contractor agency and 20 hours of required firearm training, and has been issued a firearm control card by the Department of Financial and Professional Regulation. Conditions for the renewal of firearm control cards issued under the provisions of this Section shall be the same as for those cards issued under the provisions of the Private Detective, Private Alarm, Private Security, Fingerprint Vendor, and Locksmith Act of 2004. The firearm control card shall be carried by the private security contractor, private detective, or private alarm contractor, or employee of the licensed private security contractor, private detective, or private alarm contractor agency at all times when he or she is in possession of a concealable weapon permitted by his or her firearm control card.

(6) Any person regularly employed in a commercial or

industrial operation as a security guard for the protection of persons employed and private property related to such commercial or industrial operation, while actually engaged in the performance of his or her duty or traveling between sites or properties belonging to the employer, and who, as a security guard, is a member of a security force registered with the Department of Financial and Professional Regulation; provided that such security guard has successfully completed a course of study, approved by and supervised by the Department of Financial and Professional Regulation, consisting of not less than 40 hours of training that includes the theory of law enforcement, liability for acts, and the handling of weapons. A person shall be considered eligible for this exemption if he or she has completed the required 20 hours of training for a security officer and 20 hours of required firearm training, and has been issued a firearm control card by the Department of Financial and Professional Regulation. Conditions for the renewal of firearm control cards issued under the provisions of this Section shall be the same as for those cards issued under the provisions of the Private Detective, Private Alarm, Private Security, Fingerprint Vendor, and Locksmith Act of 2004. The firearm control card shall be carried by the security guard at all times when he or she is in possession of a concealable weapon permitted by his or her firearm control card.

(7) Agents and investigators of the Illinois

Legislative Investigating Commission authorized by the Commission to carry the weapons specified in subsections 24-1(a)(3) and 24-1(a)(4), while on duty in the course of any investigation for the Commission.

(8) Persons employed by a financial institution as a

security guard for the protection of other employees and property related to such financial institution, while actually engaged in the performance of their duties, commuting between their homes and places of employment, or traveling between sites or properties owned or operated by such financial institution, and who, as a security guard, is a member of a security force registered with the Department; provided that any person so employed has successfully completed a course of study, approved by and supervised by the Department of Financial and Professional Regulation, consisting of not less than 40 hours of training which includes theory of law enforcement, liability for acts, and the handling of weapons. A person shall be considered to be eligible for this exemption if he or she has completed the required 20 hours of training for a security officer and 20 hours of required firearm training, and has been issued a firearm control card by the Department of Financial and Professional Regulation. Conditions for renewal of firearm control cards issued under the provisions of this Section shall be the same as for those issued under the provisions of the Private Detective, Private Alarm, Private Security, Fingerprint Vendor, and Locksmith Act of 2004. The firearm control card shall be carried by the security guard at all times when he or she is in possession of a concealable weapon permitted by his or her firearm control card. For purposes of this subsection, "financial institution" means a bank, savings and loan association, credit union or company providing armored car services.

(9) Any person employed by an armored car company to

drive an armored car, while actually engaged in the performance of his duties.

(10) Persons who have been classified as peace

officers pursuant to the Peace Officer Fire Investigation Act.

(11) Investigators of the Office of the State's

Attorneys Appellate Prosecutor authorized by the board of governors of the Office of the State's Attorneys Appellate Prosecutor to carry weapons pursuant to Section 7.06 of the State's Attorneys Appellate Prosecutor's Act.

(12) Special investigators appointed by a State's

Attorney under Section 3-9005 of the Counties Code.

(12.5) Probation officers while in the performance of

their duties, or while commuting between their homes, places of employment or specific locations that are part of their assigned duties, with the consent of the chief judge of the circuit for which they are employed, if they have received weapons training according to requirements of the Peace Officer and Probation Officer Firearm Training Act.

(13) Court Security Officers while in the performance

of their official duties, or while commuting between their homes and places of employment, with the consent of the Sheriff.

(13.5) A person employed as an armed security guard

at a nuclear energy, storage, weapons or development site or facility regulated by the Nuclear Regulatory Commission who has completed the background screening and training mandated by the rules and regulations of the Nuclear Regulatory Commission.

(14) Manufacture, transportation, or sale of weapons

to persons authorized under subdivisions (1) through (13.5) of this subsection to possess those weapons.

(a-5) Subsections 24-1(a)(4) and 24-1(a)(10) do not apply to or affect any person carrying a concealed pistol, revolver, or handgun and the person has been issued a currently valid license under the Firearm Concealed Carry Act at the time of the commission of the offense.
(b) Subsections 24-1(a)(4) and 24-1(a)(10) and Section 24-1.6 do not apply to or affect any of the following:
(1) Members of any club or organization organized for

the purpose of practicing shooting at targets upon established target ranges, whether public or private, and patrons of such ranges, while such members or patrons are using their firearms on those target ranges.

(2) Duly authorized military or civil organizations

while parading, with the special permission of the Governor.

(3) Hunters, trappers or fishermen with a license or

permit while engaged in hunting, trapping or fishing.

(4) Transportation of weapons that are broken down in

a non-functioning state or are not immediately accessible.

(5) Carrying or possessing any pistol, revolver, stun

gun or taser or other firearm on the land or in the legal dwelling of another person as an invitee with that person's permission.

(c) Subsection 24-1(a)(7) does not apply to or affect any of the following:
(1) Peace officers while in performance of their

official duties.

(2) Wardens, superintendents and keepers of prisons,

penitentiaries, jails and other institutions for the detention of persons accused or convicted of an offense.

(3) Members of the Armed Services or Reserve Forces

of the United States or the Illinois National Guard, while in the performance of their official duty.

(4) Manufacture, transportation, or sale of machine

guns to persons authorized under subdivisions (1) through (3) of this subsection to possess machine guns, if the machine guns are broken down in a non-functioning state or are not immediately accessible.

(5) Persons licensed under federal law to manufacture

any weapon from which 8 or more shots or bullets can be discharged by a single function of the firing device, or ammunition for such weapons, and actually engaged in the business of manufacturing such weapons or ammunition, but only with respect to activities which are within the lawful scope of such business, such as the manufacture, transportation, or testing of such weapons or ammunition. This exemption does not authorize the general private possession of any weapon from which 8 or more shots or bullets can be discharged by a single function of the firing device, but only such possession and activities as are within the lawful scope of a licensed manufacturing business described in this paragraph.

During transportation, such weapons shall be broken

down in a non-functioning state or not immediately accessible.

(6) The manufacture, transport, testing, delivery,

transfer or sale, and all lawful commercial or experimental activities necessary thereto, of rifles, shotguns, and weapons made from rifles or shotguns, or ammunition for such rifles, shotguns or weapons, where engaged in by a person operating as a contractor or subcontractor pursuant to a contract or subcontract for the development and supply of such rifles, shotguns, weapons or ammunition to the United States government or any branch of the Armed Forces of the United States, when such activities are necessary and incident to fulfilling the terms of such contract.

The exemption granted under this subdivision (c)(6)

shall also apply to any authorized agent of any such contractor or subcontractor who is operating within the scope of his employment, where such activities involving such weapon, weapons or ammunition are necessary and incident to fulfilling the terms of such contract.

(7) A person possessing a rifle with a barrel or

barrels less than 16 inches in length if: (A) the person has been issued a Curios and Relics license from the U.S. Bureau of Alcohol, Tobacco, Firearms and Explosives; or (B) the person is an active member of a bona fide, nationally recognized military re-enacting group and the modification is required and necessary to accurately portray the weapon for historical re-enactment purposes; the re-enactor is in possession of a valid and current re-enacting group membership credential; and the overall length of the weapon as modified is not less than 26 inches.

(d) Subsection 24-1(a)(1) does not apply to the purchase, possession or carrying of a black-jack or slung-shot by a peace officer.
(e) Subsection 24-1(a)(8) does not apply to any owner, manager or authorized employee of any place specified in that subsection nor to any law enforcement officer.
(f) Subsection 24-1(a)(4) and subsection 24-1(a)(10) and Section 24-1.6 do not apply to members of any club or organization organized for the purpose of practicing shooting at targets upon established target ranges, whether public or private, while using their firearms on those target ranges.
(g) Subsections 24-1(a)(11) and 24-3.1(a)(6) do not apply to:
(1) Members of the Armed Services or Reserve Forces

of the United States or the Illinois National Guard, while in the performance of their official duty.

(2) Bonafide collectors of antique or surplus

military ordnance.

(3) Laboratories having a department of forensic

ballistics, or specializing in the development of ammunition or explosive ordnance.

(4) Commerce, preparation, assembly or possession of

explosive bullets by manufacturers of ammunition licensed by the federal government, in connection with the supply of those organizations and persons exempted by subdivision (g)(1) of this Section, or like organizations and persons outside this State, or the transportation of explosive bullets to any organization or person exempted in this Section by a common carrier or by a vehicle owned or leased by an exempted manufacturer.

(g-5) Subsection 24-1(a)(6) does not apply to or affect persons licensed under federal law to manufacture any device or attachment of any kind designed, used, or intended for use in silencing the report of any firearm, firearms, or ammunition for those firearms equipped with those devices, and actually engaged in the business of manufacturing those devices, firearms, or ammunition, but only with respect to activities that are within the lawful scope of that business, such as the manufacture, transportation, or testing of those devices, firearms, or ammunition. This exemption does not authorize the general private possession of any device or attachment of any kind designed, used, or intended for use in silencing the report of any firearm, but only such possession and activities as are within the lawful scope of a licensed manufacturing business described in this subsection (g-5). During transportation, these devices shall be detached from any weapon or not immediately accessible.
(g-6) Subsections 24-1(a)(4) and 24-1(a)(10) and Section 24-1.6 do not apply to or affect any parole agent or parole supervisor who meets the qualifications and conditions prescribed in Section 3-14-1.5 of the Unified Code of Corrections.
(g-7) Subsection 24-1(a)(6) does not apply to a peace officer while serving as a member of a tactical response team or special operations team. A peace officer may not personally own or apply for ownership of a device or attachment of any kind designed, used, or intended for use in silencing the report of any firearm. These devices shall be owned and maintained by lawfully recognized units of government whose duties include the investigation of criminal acts.
(g-10) Subsections 24-1(a)(4), 24-1(a)(8), and 24-1(a)(10), and Sections 24-1.6 and 24-3.1 do not apply to an athlete's possession, transport on official Olympic and Paralympic transit systems established for athletes, or use of competition firearms sanctioned by the International Olympic Committee, the International Paralympic Committee, the International Shooting Sport Federation, or USA Shooting in connection with such athlete's training for and participation in shooting competitions at the 2016 Olympic and Paralympic Games and sanctioned test events leading up to the 2016 Olympic and Paralympic Games.
(h) An information or indictment based upon a violation of any subsection of this Article need not negative any exemptions contained in this Article. The defendant shall have the burden of proving such an exemption.
(i) Nothing in this Article shall prohibit, apply to, or affect the transportation, carrying, or possession, of any pistol or revolver, stun gun, taser, or other firearm consigned to a common carrier operating under license of the State of Illinois or the federal government, where such transportation, carrying, or possession is incident to the lawful transportation in which such common carrier is engaged; and nothing in this Article shall prohibit, apply to, or affect the transportation, carrying, or possession of any pistol, revolver, stun gun, taser, or other firearm, not the subject of and regulated by subsection 24-1(a)(7) or subsection 24-2(c) of this Article, which is unloaded and enclosed in a case, firearm carrying box, shipping box, or other container, by the possessor of a valid Firearm Owners Identification Card.
(Source: P.A. 99-174, eff. 7-29-15; 100-201, eff. 8-18-17.)

(720 ILCS 5/24-2.1) (from Ch. 38, par. 24-2.1)
Sec. 24-2.1. Unlawful use of firearm projectiles.
(a) A person commits the offense of unlawful use of firearm projectiles when he or she knowingly manufactures, sells, purchases, possesses, or carries any armor piercing bullet, dragon's breath shotgun shell, bolo shell, or flechette shell.
For the purposes of this Section:
"Armor piercing bullet" means any handgun bullet or handgun ammunition with projectiles or projectile cores constructed entirely (excluding the presence of traces of other substances) from tungsten alloys, steel, iron, brass, bronze, beryllium copper or depleted uranium, or fully jacketed bullets larger than 22 caliber designed and intended for use in a handgun and whose jacket has a weight of more than 25% of the total weight of the projectile, and excluding those handgun projectiles whose cores are composed of soft materials such as lead or lead alloys, zinc or zinc alloys, frangible projectiles designed primarily for sporting purposes, and any other projectiles or projectile cores that the U. S. Secretary of the Treasury finds to be primarily intended to be used for sporting purposes or industrial purposes or that otherwise does not constitute "armor piercing ammunition" as that term is defined by federal law.
The definition contained herein shall not be construed to include shotgun shells.
"Dragon's breath shotgun shell" means any shotgun shell that contains exothermic pyrophoric mesh metal as the projectile and is designed for the purpose of throwing or spewing a flame or fireball to simulate a flame-thrower.
"Bolo shell" means any shell that can be fired in a firearm and expels as projectiles 2 or more metal balls connected by solid metal wire.
"Flechette shell" means any shell that can be fired in a firearm and expels 2 or more pieces of fin-stabilized solid metal wire or 2 or more solid dart-type projectiles.
(b) Exemptions. This Section does not apply to or affect any of the following:
(1) Peace officers.
(2) Wardens, superintendents and keepers of prisons,

penitentiaries, jails and other institutions for the detention of persons accused or convicted of an offense.

(3) Members of the Armed Services or Reserve Forces

of the United States or the Illinois National Guard while in the performance of their official duties.

(4) Federal officials required to carry firearms,

while engaged in the performance of their official duties.

(5) United States Marshals, while engaged in the

performance of their official duties.

(6) Persons licensed under federal law to

manufacture, import, or sell firearms and firearm ammunition, and actually engaged in any such business, but only with respect to activities which are within the lawful scope of such business, such as the manufacture, transportation, or testing of such bullets or ammunition.

This exemption does not authorize the general private

possession of any armor piercing bullet, dragon's breath shotgun shell, bolo shell, or flechette shell, but only such possession and activities which are within the lawful scope of a licensed business described in this paragraph.

(7) Laboratories having a department of forensic

ballistics or specializing in the development of ammunition or explosive ordnance.

(8) Manufacture, transportation, or sale of armor

piercing bullets, dragon's breath shotgun shells, bolo shells, or flechette shells to persons specifically authorized under paragraphs (1) through (7) of this subsection to possess such bullets or shells.

(c) An information or indictment based upon a violation of this Section need not negate any exemption herein contained. The defendant shall have the burden of proving such an exemption.
(d) Sentence. A person convicted of unlawful use of armor piercing bullets shall be guilty of a Class 3 felony.
(Source: P.A. 92-423, eff. 1-1-02.)

(720 ILCS 5/24-2.2) (from Ch. 38, par. 24-2.2)
Sec. 24-2.2. Manufacture, sale or transfer of bullets or shells represented to be armor piercing bullets, dragon's breath shotgun shells, bolo shells, or flechette shells.
(a) Except as provided in subsection (b) of this Section, it is unlawful for any person to knowingly manufacture, sell, offer to sell, or transfer any bullet or shell which is represented to be an armor piercing bullet, a dragon's breath shotgun shell, a bolo shell, or a flechette shell as defined in Section 24-2.1 of this Code.
(b) Exemptions. This Section does not apply to or affect any person authorized under Section 24-2.1 to manufacture, sell, purchase, possess, or carry any armor piercing bullet or any dragon's breath shotgun shell, bolo shell, or flechette shell with respect to activities which are within the lawful scope of the exemption therein granted.
(c) An information or indictment based upon a violation of this Section need not negate any exemption herein contained. The defendant shall have the burden of proving such an exemption and that the activities forming the basis of any criminal charge brought pursuant to this Section were within the lawful scope of such exemption.
(d) Sentence. A violation of this Section is a Class 4 felony.
(Source: P.A. 92-423, eff. 1-1-02.)

(720 ILCS 5/24-3) (from Ch. 38, par. 24-3)
Sec. 24-3. Unlawful sale or delivery of firearms.
(A) A person commits the offense of unlawful sale or delivery of firearms when he or she knowingly does any of the following:
(a) Sells or gives any firearm of a size which may be

concealed upon the person to any person under 18 years of age.

(b) Sells or gives any firearm to a person under 21

years of age who has been convicted of a misdemeanor other than a traffic offense or adjudged delinquent.

(c) Sells or gives any firearm to any narcotic addict.
(d) Sells or gives any firearm to any person who has

been convicted of a felony under the laws of this or any other jurisdiction.

(e) Sells or gives any firearm to any person who has

been a patient in a mental institution within the past 5 years. In this subsection (e):

"Mental institution" means any hospital,

institution, clinic, evaluation facility, mental health center, or part thereof, which is used primarily for the care or treatment of persons with mental illness.

"Patient in a mental institution" means the

person was admitted, either voluntarily or involuntarily, to a mental institution for mental health treatment, unless the treatment was voluntary and solely for an alcohol abuse disorder and no other secondary substance abuse disorder or mental illness.

(f) Sells or gives any firearms to any person who is

a person with an intellectual disability.

(g) Delivers any firearm of a size which may be

concealed upon the person, incidental to a sale, without withholding delivery of such firearm for at least 72 hours after application for its purchase has been made, or delivers any rifle, shotgun or other long gun, or a stun gun or taser, incidental to a sale, without withholding delivery of such rifle, shotgun or other long gun, or a stun gun or taser for at least 24 hours after application for its purchase has been made. However, this paragraph (g) does not apply to: (1) the sale of a firearm to a law enforcement officer if the seller of the firearm knows that the person to whom he or she is selling the firearm is a law enforcement officer or the sale of a firearm to a person who desires to purchase a firearm for use in promoting the public interest incident to his or her employment as a bank guard, armed truck guard, or other similar employment; (2) a mail order sale of a firearm from a federally licensed firearms dealer to a nonresident of Illinois under which the firearm is mailed to a federally licensed firearms dealer outside the boundaries of Illinois; (3) the sale of a firearm to a nonresident of Illinois while at a firearm showing or display recognized by the Illinois Department of State Police; (4) the sale of a firearm to a dealer licensed as a federal firearms dealer under Section 923 of the federal Gun Control Act of 1968 (18 U.S.C. 923); or (5) the transfer or sale of any rifle, shotgun, or other long gun to a resident registered competitor or attendee or non-resident registered competitor or attendee by any dealer licensed as a federal firearms dealer under Section 923 of the federal Gun Control Act of 1968 at competitive shooting events held at the World Shooting Complex sanctioned by a national governing body. For purposes of transfers or sales under subparagraph (5) of this paragraph (g), the Department of Natural Resources shall give notice to the Department of State Police at least 30 calendar days prior to any competitive shooting events at the World Shooting Complex sanctioned by a national governing body. The notification shall be made on a form prescribed by the Department of State Police. The sanctioning body shall provide a list of all registered competitors and attendees at least 24 hours before the events to the Department of State Police. Any changes to the list of registered competitors and attendees shall be forwarded to the Department of State Police as soon as practicable. The Department of State Police must destroy the list of registered competitors and attendees no later than 30 days after the date of the event. Nothing in this paragraph (g) relieves a federally licensed firearm dealer from the requirements of conducting a NICS background check through the Illinois Point of Contact under 18 U.S.C. 922(t). For purposes of this paragraph (g), "application" means when the buyer and seller reach an agreement to purchase a firearm. For purposes of this paragraph (g), "national governing body" means a group of persons who adopt rules and formulate policy on behalf of a national firearm sporting organization.

(h) While holding any license as a dealer, importer,

manufacturer or pawnbroker under the federal Gun Control Act of 1968, manufactures, sells or delivers to any unlicensed person a handgun having a barrel, slide, frame or receiver which is a die casting of zinc alloy or any other nonhomogeneous metal which will melt or deform at a temperature of less than 800 degrees Fahrenheit. For purposes of this paragraph, (1) "firearm" is defined as in the Firearm Owners Identification Card Act; and (2) "handgun" is defined as a firearm designed to be held and fired by the use of a single hand, and includes a combination of parts from which such a firearm can be assembled.

(i) Sells or gives a firearm of any size to any

person under 18 years of age who does not possess a valid Firearm Owner's Identification Card.

(j) Sells or gives a firearm while engaged in the

business of selling firearms at wholesale or retail without being licensed as a federal firearms dealer under Section 923 of the federal Gun Control Act of 1968 (18 U.S.C. 923). In this paragraph (j):

A person "engaged in the business" means a person who

devotes time, attention, and labor to engaging in the activity as a regular course of trade or business with the principal objective of livelihood and profit, but does not include a person who makes occasional repairs of firearms or who occasionally fits special barrels, stocks, or trigger mechanisms to firearms.

"With the principal objective of livelihood and

profit" means that the intent underlying the sale or disposition of firearms is predominantly one of obtaining livelihood and pecuniary gain, as opposed to other intents, such as improving or liquidating a personal firearms collection; however, proof of profit shall not be required as to a person who engages in the regular and repetitive purchase and disposition of firearms for criminal purposes or terrorism.

(k) Sells or transfers ownership of a firearm to a

person who does not display to the seller or transferor of the firearm either: (1) a currently valid Firearm Owner's Identification Card that has previously been issued in the transferee's name by the Department of State Police under the provisions of the Firearm Owners Identification Card Act; or (2) a currently valid license to carry a concealed firearm that has previously been issued in the transferee's name by the Department of State Police under the Firearm Concealed Carry Act. This paragraph (k) does not apply to the transfer of a firearm to a person who is exempt from the requirement of possessing a Firearm Owner's Identification Card under Section 2 of the Firearm Owners Identification Card Act. For the purposes of this Section, a currently valid Firearm Owner's Identification Card means (i) a Firearm Owner's Identification Card that has not expired or (ii) an approval number issued in accordance with subsection (a-10) of subsection 3 or Section 3.1 of the Firearm Owners Identification Card Act shall be proof that the Firearm Owner's Identification Card was valid.

(1) In addition to the other requirements of this

paragraph (k), all persons who are not federally licensed firearms dealers must also have complied with subsection (a-10) of Section 3 of the Firearm Owners Identification Card Act by determining the validity of a purchaser's Firearm Owner's Identification Card.

(2) All sellers or transferors who have complied

with the requirements of subparagraph (1) of this paragraph (k) shall not be liable for damages in any civil action arising from the use or misuse by the transferee of the firearm transferred, except for willful or wanton misconduct on the part of the seller or transferor.

(l) Not being entitled to the possession of a

firearm, delivers the firearm, knowing it to have been stolen or converted. It may be inferred that a person who possesses a firearm with knowledge that its serial number has been removed or altered has knowledge that the firearm is stolen or converted.

(B) Paragraph (h) of subsection (A) does not include firearms sold within 6 months after enactment of Public Act 78-355 (approved August 21, 1973, effective October 1, 1973), nor is any firearm legally owned or possessed by any citizen or purchased by any citizen within 6 months after the enactment of Public Act 78-355 subject to confiscation or seizure under the provisions of that Public Act. Nothing in Public Act 78-355 shall be construed to prohibit the gift or trade of any firearm if that firearm was legally held or acquired within 6 months after the enactment of that Public Act.
(C) Sentence.
(1) Any person convicted of unlawful sale or delivery

of firearms in violation of paragraph (c), (e), (f), (g), or (h) of subsection (A) commits a Class 4 felony.

(2) Any person convicted of unlawful sale or delivery

of firearms in violation of paragraph (b) or (i) of subsection (A) commits a Class 3 felony.

(3) Any person convicted of unlawful sale or delivery

of firearms in violation of paragraph (a) of subsection (A) commits a Class 2 felony.

(4) Any person convicted of unlawful sale or delivery

of firearms in violation of paragraph (a), (b), or (i) of subsection (A) in any school, on the real property comprising a school, within 1,000 feet of the real property comprising a school, at a school related activity, or on or within 1,000 feet of any conveyance owned, leased, or contracted by a school or school district to transport students to or from school or a school related activity, regardless of the time of day or time of year at which the offense was committed, commits a Class 1 felony. Any person convicted of a second or subsequent violation of unlawful sale or delivery of firearms in violation of paragraph (a), (b), or (i) of subsection (A) in any school, on the real property comprising a school, within 1,000 feet of the real property comprising a school, at a school related activity, or on or within 1,000 feet of any conveyance owned, leased, or contracted by a school or school district to transport students to or from school or a school related activity, regardless of the time of day or time of year at which the offense was committed, commits a Class 1 felony for which the sentence shall be a term of imprisonment of no less than 5 years and no more than 15 years.

(5) Any person convicted of unlawful sale or delivery

of firearms in violation of paragraph (a) or (i) of subsection (A) in residential property owned, operated, or managed by a public housing agency or leased by a public housing agency as part of a scattered site or mixed-income development, in a public park, in a courthouse, on residential property owned, operated, or managed by a public housing agency or leased by a public housing agency as part of a scattered site or mixed-income development, on the real property comprising any public park, on the real property comprising any courthouse, or on any public way within 1,000 feet of the real property comprising any public park, courthouse, or residential property owned, operated, or managed by a public housing agency or leased by a public housing agency as part of a scattered site or mixed-income development commits a Class 2 felony.

(6) Any person convicted of unlawful sale or delivery

of firearms in violation of paragraph (j) of subsection (A) commits a Class A misdemeanor. A second or subsequent violation is a Class 4 felony.

(7) Any person convicted of unlawful sale or delivery

of firearms in violation of paragraph (k) of subsection (A) commits a Class 4 felony, except that a violation of subparagraph (1) of paragraph (k) of subsection (A) shall not be punishable as a crime or petty offense. A third or subsequent conviction for a violation of paragraph (k) of subsection (A) is a Class 1 felony.

(8) A person 18 years of age or older convicted of

unlawful sale or delivery of firearms in violation of paragraph (a) or (i) of subsection (A), when the firearm that was sold or given to another person under 18 years of age was used in the commission of or attempt to commit a forcible felony, shall be fined or imprisoned, or both, not to exceed the maximum provided for the most serious forcible felony so committed or attempted by the person under 18 years of age who was sold or given the firearm.

(9) Any person convicted of unlawful sale or

delivery of firearms in violation of paragraph (d) of subsection (A) commits a Class 3 felony.

(10) Any person convicted of unlawful sale or

delivery of firearms in violation of paragraph (l) of subsection (A) commits a Class 2 felony if the delivery is of one firearm. Any person convicted of unlawful sale or delivery of firearms in violation of paragraph (l) of subsection (A) commits a Class 1 felony if the delivery is of not less than 2 and not more than 5 firearms at the same time or within a one year period. Any person convicted of unlawful sale or delivery of firearms in violation of paragraph (l) of subsection (A) commits a Class X felony for which he or she shall be sentenced to a term of imprisonment of not less than 6 years and not more than 30 years if the delivery is of not less than 6 and not more than 10 firearms at the same time or within a 2 year period. Any person convicted of unlawful sale or delivery of firearms in violation of paragraph (l) of subsection (A) commits a Class X felony for which he or she shall be sentenced to a term of imprisonment of not less than 6 years and not more than 40 years if the delivery is of not less than 11 and not more than 20 firearms at the same time or within a 3 year period. Any person convicted of unlawful sale or delivery of firearms in violation of paragraph (l) of subsection (A) commits a Class X felony for which he or she shall be sentenced to a term of imprisonment of not less than 6 years and not more than 50 years if the delivery is of not less than 21 and not more than 30 firearms at the same time or within a 4 year period. Any person convicted of unlawful sale or delivery of firearms in violation of paragraph (l) of subsection (A) commits a Class X felony for which he or she shall be sentenced to a term of imprisonment of not less than 6 years and not more than 60 years if the delivery is of 31 or more firearms at the same time or within a 5 year period.

(D) For purposes of this Section:
"School" means a public or private elementary or secondary school, community college, college, or university.
"School related activity" means any sporting, social, academic, or other activity for which students' attendance or participation is sponsored, organized, or funded in whole or in part by a school or school district.
(E) A prosecution for a violation of paragraph (k) of subsection (A) of this Section may be commenced within 6 years after the commission of the offense. A prosecution for a violation of this Section other than paragraph (g) of subsection (A) of this Section may be commenced within 5 years after the commission of the offense defined in the particular paragraph.
(Source: P.A. 98-508, eff. 8-19-13; 99-29, eff. 7-10-15; 99-143, eff. 7-27-15; 99-642, eff. 7-28-16.)

(720 ILCS 5/24-3A)
Sec. 24-3A. Gunrunning.
(a) A person commits gunrunning when he or she transfers 3 or more firearms in violation of any of the paragraphs of Section 24-3 of this Code.
(b) Sentence. A person who commits gunrunning:
(1) is guilty of a Class 1 felony;
(2) is guilty of a Class X felony for which the

sentence shall be a term of imprisonment of not less than 8 years and not more than 40 years if the transfer is of not less than 11 firearms and not more than 20 firearms;

(3) is guilty of a Class X felony for which the

sentence shall be a term of imprisonment of not less than 10 years and not more than 50 years if the transfer is of more than 20 firearms.

A person who commits gunrunning by transferring firearms to a person who, at the time of the commission of the offense, is under 18 years of age is guilty of a Class X felony.
(Source: P.A. 93-906, eff. 8-11-04.)

(720 ILCS 5/24-3B)
Sec. 24-3B. Firearms trafficking.
(a) A person commits firearms trafficking when he or she has not been issued a currently valid Firearm Owner's Identification Card and knowingly:
(1) brings, or causes to be brought, into this State,

a firearm or firearm ammunition for the purpose of sale, delivery, or transfer to any other person or with the intent to sell, deliver, or transfer the firearm or firearm ammunition to any other person; or

(2) brings, or causes to be brought, into this State,

a firearm and firearm ammunition for the purpose of sale, delivery, or transfer to any other person or with the intent to sell, deliver, or transfer the firearm and firearm ammunition to any other person.

(a-5) This Section does not apply to:
(1) a person exempt under Section 2 of the Firearm

Owners Identification Card Act from the requirement of having possession of a Firearm Owner's Identification Card previously issued in his or her name by the Department of State Police in order to acquire or possess a firearm or firearm ammunition;

(2) a common carrier under subsection (i) of Section

24-2 of this Code; or

(3) a non-resident who may lawfully possess a

firearm in his or her resident state.

(b) Sentence.
(1) Firearms trafficking is a Class 1 felony for

which the person, if sentenced to a term of imprisonment, shall be sentenced to not less than 4 years and not more than 20 years.

(2) Firearms trafficking by a person who has been

previously convicted of firearms trafficking, gunrunning, or a felony offense for the unlawful sale, delivery, or transfer of a firearm or firearm ammunition in this State or another jurisdiction is a Class X felony.

(Source: P.A. 99-885, eff. 8-23-16.)

(720 ILCS 5/24-3.1) (from Ch. 38, par. 24-3.1)
Sec. 24-3.1. Unlawful possession of firearms and firearm ammunition.
(a) A person commits the offense of unlawful possession of firearms or firearm ammunition when:
(1) He is under 18 years of age and has in his

possession any firearm of a size which may be concealed upon the person; or

(2) He is under 21 years of age, has been convicted

of a misdemeanor other than a traffic offense or adjudged delinquent and has any firearms or firearm ammunition in his possession; or

(3) He is a narcotic addict and has any firearms or

firearm ammunition in his possession; or

(4) He has been a patient in a mental institution

within the past 5 years and has any firearms or firearm ammunition in his possession. For purposes of this paragraph (4):

"Mental institution" means any hospital,

institution, clinic, evaluation facility, mental health center, or part thereof, which is used primarily for the care or treatment of persons with mental illness.

"Patient in a mental institution" means the

person was admitted, either voluntarily or involuntarily, to a mental institution for mental health treatment, unless the treatment was voluntary and solely for an alcohol abuse disorder and no other secondary substance abuse disorder or mental illness; or

(5) He is a person with an intellectual disability

and has any firearms or firearm ammunition in his possession; or

(6) He has in his possession any explosive bullet.
For purposes of this paragraph "explosive bullet" means the projectile portion of an ammunition cartridge which contains or carries an explosive charge which will explode upon contact with the flesh of a human or an animal. "Cartridge" means a tubular metal case having a projectile affixed at the front thereof and a cap or primer at the rear end thereof, with the propellant contained in such tube between the projectile and the cap.
(b) Sentence.
Unlawful possession of firearms, other than handguns, and firearm ammunition is a Class A misdemeanor. Unlawful possession of handguns is a Class 4 felony. The possession of each firearm or firearm ammunition in violation of this Section constitutes a single and separate violation.
(c) Nothing in paragraph (1) of subsection (a) of this Section prohibits a person under 18 years of age from participating in any lawful recreational activity with a firearm such as, but not limited to, practice shooting at targets upon established public or private target ranges or hunting, trapping, or fishing in accordance with the Wildlife Code or the Fish and Aquatic Life Code.
(Source: P.A. 99-143, eff. 7-27-15.)

(720 ILCS 5/24-3.2) (from Ch. 38, par. 24-3.2)
Sec. 24-3.2. Unlawful discharge of firearm projectiles.
(a) A person commits the offense of unlawful discharge of firearm projectiles when he or she knowingly or recklessly uses an armor piercing bullet, dragon's breath shotgun shell, bolo shell, or flechette shell in violation of this Section.
For purposes of this Section:
"Armor piercing bullet" means any handgun bullet or handgun ammunition with projectiles or projectile cores constructed entirely (excluding the presence of traces of other substances) from tungsten alloys, steel, iron, brass, bronze, beryllium copper or depleted uranium, or fully jacketed bullets larger than 22 caliber whose jacket has a weight of more than 25% of the total weight of the projectile, and excluding those handgun projectiles whose cores are composed of soft materials such as lead or lead alloys, zinc or zinc alloys, frangible projectiles designed primarily for sporting purposes, and any other projectiles or projectile cores that the U. S. Secretary of the Treasury finds to be primarily intended to be used for sporting purposes or industrial purposes or that otherwise does not constitute "armor piercing ammunition" as that term is defined by federal law.
"Dragon's breath shotgun shell" means any shotgun shell that contains exothermic pyrophoric mesh metal as the projectile and is designed for the purpose of throwing or spewing a flame or fireball to simulate a flame-thrower.
"Bolo shell" means any shell that can be fired in a firearm and expels as projectiles 2 or more metal balls connected by solid metal wire.
"Flechette shell" means any shell that can be fired in a firearm and expels 2 or more pieces of fin-stabilized solid metal wire or 2 or more solid dart-type projectiles.
(b) A person commits a Class X felony when he or she, knowing that a firearm, as defined in Section 1.1 of the Firearm Owners Identification Card Act, is loaded with an armor piercing bullet, dragon's breath shotgun shell, bolo shell, or flechette shell, intentionally or recklessly discharges such firearm and such bullet or shell strikes any other person.
(c) Any person who possesses, concealed on or about his or her person, an armor piercing bullet, dragon's breath shotgun shell, bolo shell, or flechette shell and a firearm suitable for the discharge thereof is guilty of a Class 2 felony.
(d) This Section does not apply to or affect any of the following:
(1) Peace officers;
(2) Wardens, superintendents and keepers of prisons,

penitentiaries, jails and other institutions for the detention of persons accused or convicted of an offense;

(3) Members of the Armed Services or Reserve Forces

of the United States or the Illinois National Guard while in the performance of their official duties;

(4) Federal officials required to carry firearms,

while engaged in the performance of their official duties;

(5) United States Marshals, while engaged in the

performance of their official duties.

(Source: P.A. 92-423, eff. 1-1-02.)

(720 ILCS 5/24-3.3) (from Ch. 38, par. 24-3.3)
Sec. 24-3.3. Unlawful Sale or Delivery of Firearms on the Premises of Any School, regardless of the time of day or the time of year, or any conveyance owned, leased or contracted by a school to transport students to or from school or a school related activity, or residential property owned, operated or managed by a public housing agency. Any person 18 years of age or older who sells, gives or delivers any firearm to any person under 18 years of age in any school, regardless of the time of day or the time of year or residential property owned, operated or managed by a public housing agency or leased by a public housing agency as part of a scattered site or mixed-income development, on the real property comprising any school, regardless of the time of day or the time of year or residential property owned, operated or managed by a public housing agency or leased by a public housing agency as part of a scattered site or mixed-income development commits a Class 3 felony. School is defined, for the purposes of this Section, as any public or private elementary or secondary school, community college, college or university. This does not apply to peace officers or to students carrying or possessing firearms for use in school training courses, parades, target shooting on school ranges, or otherwise with the consent of school authorities and which firearms are transported unloaded and enclosed in a suitable case, box or transportation package.
(Source: P.A. 91-673, eff. 12-22-99.)

(720 ILCS 5/24-3.4) (from Ch. 38, par. 24-3.4)
Sec. 24-3.4. Unlawful sale of firearms by liquor licensee.
(a) It shall be unlawful for any person who holds a license to sell at retail any alcoholic liquor issued by the Illinois Liquor Control Commission or local liquor control commissioner under the Liquor Control Act of 1934 or an agent or employee of the licensee to sell or deliver to any other person a firearm in or on the real property of the establishment where the licensee is licensed to sell alcoholic liquors unless the sale or delivery of the firearm is otherwise lawful under this Article and under the Firearm Owners Identification Card Act.
(b) Sentence. A violation of subsection (a) of this Section is a Class 4 felony.
(Source: P.A. 87-591.)

(720 ILCS 5/24-3.5)
Sec. 24-3.5. Unlawful purchase of a firearm.
(a) For purposes of this Section, "firearms transaction record form" means a form:
(1) executed by a transferee of a firearm stating:

(i) the transferee's name and address (including county or similar political subdivision); (ii) whether the transferee is a citizen of the United States; (iii) the transferee's State of residence; and (iv) the date and place of birth, height, weight, and race of the transferee; and

(2) on which the transferee certifies that he or she

is not prohibited by federal law from transporting or shipping a firearm in interstate or foreign commerce or receiving a firearm that has been shipped or transported in interstate or foreign commerce or possessing a firearm in or affecting commerce.

(b) A person commits the offense of unlawful purchase of a firearm who knowingly purchases or attempts to purchase a firearm with the intent to deliver that firearm to another person who is prohibited by federal or State law from possessing a firearm.
(c) A person commits the offense of unlawful purchase of a firearm when he or she, in purchasing or attempting to purchase a firearm, intentionally provides false or misleading information on a United States Department of the Treasury, Bureau of Alcohol, Tobacco and Firearms firearms transaction record form.
(d) Exemption. It is not a violation of subsection (b) of this Section for a person to make a gift or loan of a firearm to a person who is not prohibited by federal or State law from possessing a firearm if the transfer of the firearm is made in accordance with Section 3 of the Firearm Owners Identification Card Act.
(e) Sentence.
(1) A person who commits the offense of unlawful

purchase of a firearm:

(A) is guilty of a Class 2 felony for purchasing

or attempting to purchase one firearm;

(B) is guilty of a Class 1 felony for purchasing

or attempting to purchase not less than 2 firearms and not more than 5 firearms at the same time or within a one year period;

(C) is guilty of a Class X felony for which the

offender shall be sentenced to a term of imprisonment of not less than 9 years and not more than 40 years for purchasing or attempting to purchase not less than 6 firearms at the same time or within a 2 year period.

(2) In addition to any other penalty that may be

imposed for a violation of this Section, the court may sentence a person convicted of a violation of subsection (c) of this Section to a fine not to exceed $250,000 for each violation.

(f) A prosecution for unlawful purchase of a firearm may be commenced within 6 years after the commission of the offense.
(Source: P.A. 95-882, eff. 1-1-09.)

(720 ILCS 5/24-3.6)
Sec. 24-3.6. Unlawful use of a firearm in the shape of a wireless telephone.
(a) For the purposes of this Section, "wireless telephone" means a device that is capable of transmitting or receiving telephonic communications without a wire connecting the device to the telephone network.
(b) A person commits the offense of unlawful use of a firearm in the shape of a wireless telephone when he or she manufactures, sells, transfers, purchases, possesses, or carries a firearm shaped or designed to appear as a wireless telephone.
(c) This Section does not apply to or affect the sale to or possession of a firearm in the shape of a wireless telephone by a peace officer.
(d) Sentence. Unlawful use of a firearm in the shape of a wireless telephone is a Class 4 felony.
(Source: P.A. 92-155, eff. 1-1-02.)

(720 ILCS 5/24-3.7)
Sec. 24-3.7. Use of a stolen firearm in the commission of an offense.
(a) A person commits the offense of use of a stolen firearm in the commission of an offense when he or she knowingly uses a stolen firearm in the commission of any offense and the person knows that the firearm was stolen.
(b) Sentence. Use of a stolen firearm in the commission of an offense is a Class 2 felony.
(Source: P.A. 96-190, eff. 1-1-10.)

(720 ILCS 5/24-3.8)
Sec. 24-3.8. Possession of a stolen firearm.
(a) A person commits possession of a stolen firearm when he or she, not being entitled to the possession of a firearm, possesses the firearm, knowing it to have been stolen or converted. The trier of fact may infer that a person who possesses a firearm with knowledge that its serial number has been removed or altered has knowledge that the firearm is stolen or converted.
(b) Possession of a stolen firearm is a Class 2 felony.
(Source: P.A. 97-597, eff. 1-1-12; incorporates 97-347, eff. 1-1-12; 97-1109, eff. 1-1-13.)

(720 ILCS 5/24-3.9)
Sec. 24-3.9. Aggravated possession of a stolen firearm.
(a) A person commits aggravated possession of a stolen firearm when he or she:
(1) Not being entitled to the possession of not less

than 2 and not more than 5 firearms, possesses those firearms at the same time or within a one-year period, knowing the firearms to have been stolen or converted.

(2) Not being entitled to the possession of not less

than 6 and not more than 10 firearms, possesses those firearms at the same time or within a 2-year period, knowing the firearms to have been stolen or converted.

(3) Not being entitled to the possession of not less

than 11 and not more than 20 firearms, possesses those firearms at the same time or within a 3-year period, knowing the firearms to have been stolen or converted.

(4) Not being entitled to the possession of not less

than 21 and not more than 30 firearms, possesses those firearms at the same time or within a 4-year period, knowing the firearms to have been stolen or converted.

(5) Not being entitled to the possession of more than

30 firearms, possesses those firearms at the same time or within a 5-year period, knowing the firearms to have been stolen or converted.

(b) The trier of fact may infer that a person who possesses a firearm with knowledge that its serial number has been removed or altered has knowledge that the firearm is stolen or converted.
(c) Sentence.
(1) A person who violates paragraph (1) of subsection

(a) of this Section commits a Class 1 felony.

(2) A person who violates paragraph (2) of subsection

(a) of this Section commits a Class X felony for which he or she shall be sentenced to a term of imprisonment of not less than 6 years and not more than 30 years.

(3) A person who violates paragraph (3) of subsection

(a) of this Section commits a Class X felony for which he or she shall be sentenced to a term of imprisonment of not less than 6 years and not more than 40 years.

(4) A person who violates paragraph (4) of subsection

(a) of this Section commits a Class X felony for which he or she shall be sentenced to a term of imprisonment of not less than 6 years and not more than 50 years.

(5) A person who violates paragraph (5) of subsection

(a) of this Section commits a Class X felony for which he or she shall be sentenced to a term of imprisonment of not less than 6 years and not more than 60 years.

(Source: P.A. 97-597, eff. 1-1-12; incorporates 97-347, eff. 1-1-12; 97-1109, eff. 1-1-13.)

(720 ILCS 5/24-4) (from Ch. 38, par. 24-4)
Sec. 24-4. Register of sales by dealer.
(a) Any seller of firearms of a size which may be concealed upon the person, other than a manufacturer selling to a bona fide wholesaler or retailer or a wholesaler selling to a bona fide retailer, shall keep a register of all firearms sold or given away.
(b) Such register shall contain the date of the sale or gift, the name, address, age and occupation of the person to whom the weapon is sold or given, the price of the weapon, the kind, description and number of the weapon, and the purpose for which it is purchased and obtained.
(c) Such seller on demand of a peace officer shall produce for inspection the register and allow such peace officer to inspect such register and all stock on hand.
(d) Sentence.
Violation of this Section is a Class B misdemeanor.
(Source: P.A. 77-2638.)

(720 ILCS 5/24-4.1)
Sec. 24-4.1. Report of lost or stolen firearms.
(a) If a person who possesses a valid Firearm Owner's Identification Card and who possesses or acquires a firearm thereafter loses the firearm, or if the firearm is stolen from the person, the person must report the loss or theft to the local law enforcement agency within 72 hours after obtaining knowledge of the loss or theft.
(b) A law enforcement agency having jurisdiction shall take a written report and shall, as soon as practical, enter the firearm's serial number as stolen into the Law Enforcement Agencies Data System (LEADS).
(c) A person shall not be in violation of this Section if:
(1) the failure to report is due to an act of God,

act of war, or inability of a law enforcement agency to receive the report;

(2) the person is hospitalized, in a coma, or is

otherwise seriously physically or mentally impaired as to prevent the person from reporting; or

(3) the person's designee makes a report if the

person is unable to make the report.

(d) Sentence. A person who violates this Section is guilty of a petty offense for a first violation. A second or subsequent violation of this Section is a Class A misdemeanor.
(Source: P.A. 98-508, eff. 8-19-13.)

(720 ILCS 5/24-5) (from Ch. 38, par. 24-5)
Sec. 24-5. Defacing identification marks of firearms.
(a) Any person who shall knowingly or intentionally change, alter, remove or obliterate the name of the importer's or manufacturer's serial number of any firearm commits a Class 2 felony.
(b) A person who possesses any firearm upon which any such importer's or manufacturer's serial number has been changed, altered, removed or obliterated commits a Class 3 felony.
(c) Nothing in this Section shall prevent a person from making repairs, replacement of parts, or other changes to a firearm if those repairs, replacement of parts, or changes cause the removal of the name of the maker, model, or other marks of identification other than the serial number on the firearm's frame or receiver.
(d) A prosecution for a violation of this Section may be commenced within 6 years after the commission of the offense.
(Source: P.A. 93-906, eff. 8-11-04.)

(720 ILCS 5/24-6) (from Ch. 38, par. 24-6)
Sec. 24-6. Confiscation and disposition of weapons.
(a) Upon conviction of an offense in which a weapon was used or possessed by the offender, any weapon seized shall be confiscated by the trial court.
(b) Any stolen weapon so confiscated, when no longer needed for evidentiary purposes, shall be returned to the person entitled to possession, if known. After the disposition of a criminal case or in any criminal case where a final judgment in the case was not entered due to the death of the defendant, and when a confiscated weapon is no longer needed for evidentiary purposes, and when in due course no legitimate claim has been made for the weapon, the court may transfer the weapon to the sheriff of the county who may proceed to destroy it, or may in its discretion order the weapon preserved as property of the governmental body whose police agency seized the weapon, or may in its discretion order the weapon to be transferred to the Department of State Police for use by the crime laboratory system, for training purposes, or for any other application as deemed appropriate by the Department. If, after the disposition of a criminal case, a need still exists for the use of the confiscated weapon for evidentiary purposes, the court may transfer the weapon to the custody of the State Department of Corrections for preservation. The court may not order the transfer of the weapon to any private individual or private organization other than to return a stolen weapon to its rightful owner.
The provisions of this Section shall not apply to violations of the Fish and Aquatic Life Code or the Wildlife Code. Confiscation of weapons for Fish and Aquatic Life Code and Wildlife Code violations shall be only as provided in those Codes.
(c) Any mental hospital that admits a person as an inpatient pursuant to any of the provisions of the Mental Health and Developmental Disabilities Code shall confiscate any firearms in the possession of that person at the time of admission, or at any time the firearms are discovered in the person's possession during the course of hospitalization. The hospital shall, as soon as possible following confiscation, transfer custody of the firearms to the appropriate law enforcement agency. The hospital shall give written notice to the person from whom the firearm was confiscated of the identity and address of the law enforcement agency to which it has given the firearm.
The law enforcement agency shall maintain possession of any firearm it obtains pursuant to this subsection for a minimum of 90 days. Thereafter, the firearm may be disposed of pursuant to the provisions of subsection (b) of this Section.
(Source: P.A. 91-696, eff. 4-13-00.)

(720 ILCS 5/24-7)
Sec. 24-7. Weapons offenses; community service. In addition to any other sentence that may be imposed, a court shall order any person convicted of a violation of this Article to perform community service for not less than 30 and not more than 120 hours, if community service is available in the jurisdiction and is funded and approved by the county board of the county where the offense was committed. In addition, whenever any person is placed on supervision for an alleged offense under this Article, the supervision shall be conditioned upon the performance of the community service.
This Section does not apply when the court imposes a sentence of incarceration.
(Source: P.A. 88-558, eff. 1-1-95; 89-8, eff. 3-21-95.)

(720 ILCS 5/24-8)
Sec. 24-8. Firearm tracing.
(a) Upon recovering a firearm from the possession of anyone who is not permitted by federal or State law to possess a firearm, a local law enforcement agency shall use the best available information, including a firearms trace when necessary, to determine how and from whom the person gained possession of the firearm. Upon recovering a firearm that was used in the commission of any offense classified as a felony or upon recovering a firearm that appears to have been lost, mislaid, stolen, or otherwise unclaimed, a local law enforcement agency shall use the best available information, including a firearms trace when necessary, to determine prior ownership of the firearm.
(b) Local law enforcement shall, when appropriate, use the National Tracing Center of the Federal Bureau of Alcohol, Tobacco and Firearms in complying with subsection (a) of this Section.
(c) Local law enforcement agencies shall use the Illinois Department of State Police Law Enforcement Agencies Data System (LEADS) Gun File to enter all stolen, seized, or recovered firearms as prescribed by LEADS regulations and policies.
(Source: P.A. 91-364, eff. 1-1-00; 92-300, eff. 1-1-02.)

(720 ILCS 5/24-9)
Sec. 24-9. Firearms; Child Protection.
(a) Except as provided in subsection (c), it is unlawful for any person to store or leave, within premises under his or her control, a firearm if the person knows or has reason to believe that a minor under the age of 14 years who does not have a Firearm Owners Identification Card is likely to gain access to the firearm without the lawful permission of the minor's parent, guardian, or person having charge of the minor, and the minor causes death or great bodily harm with the firearm, unless the firearm is:
(1) secured by a device or mechanism, other than the

firearm safety, designed to render a firearm temporarily inoperable; or

(2) placed in a securely locked box or container; or
(3) placed in some other location that a reasonable

person would believe to be secure from a minor under the age of 14 years.

(b) Sentence. A person who violates this Section is guilty of a Class C misdemeanor and shall be fined not less than $1,000. A second or subsequent violation of this Section is a Class A misdemeanor.
(c) Subsection (a) does not apply:
(1) if the minor under 14 years of age gains access

to a firearm and uses it in a lawful act of self-defense or defense of another; or

(2) to any firearm obtained by a minor under the age

of 14 because of an unlawful entry of the premises by the minor or another person.

(d) For the purposes of this Section, "firearm" has the meaning ascribed to it in Section 1.1 of the Firearm Owners Identification Card Act.
(Source: P.A. 91-18, eff. 1-1-00.)

(720 ILCS 5/24-9.5)
Sec. 24-9.5. Handgun safety devices.
(a) It is unlawful for a person licensed as a federal firearms dealer under Section 923 of the federal Gun Control Act of 1968 (18 U.S.C. 923) to offer for sale, sell, or transfer a handgun to a person not licensed under that Act, unless he or she sells or includes with the handgun a device or mechanism, other than the firearm safety, designed to render the handgun temporarily inoperable or inaccessible. This includes but is not limited to:
(1) An external device that is:
(i) attached to the handgun with a key or

combination lock; and

(ii) designed to prevent the handgun from being

discharged unless the device has been deactivated.

(2) An integrated mechanical safety, disabling, or

locking device that is:

(i) built into the handgun; and
(ii) designed to prevent the handgun from being

discharged unless the device has been deactivated.

(b) Sentence. A person who violates this Section is guilty of a Class C misdemeanor and shall be fined not less than $1,000. A second or subsequent violation of this Section is a Class A misdemeanor.
(c) For the purposes of this Section, "handgun" has the meaning ascribed to it in clause (h)(2) of subsection (A) of Section 24-3 of this Code.
(d) This Section does not apply to:
(1) the purchase, sale, or transportation of a

handgun to or by a federally licensed firearms dealer or manufacturer that provides or services a handgun for:

(i) personnel of any unit of the federal

government;

(ii) members of the armed forces of the United

States or the National Guard;

(iii) law enforcement personnel of the State or

any local law enforcement agency in the State while acting within the scope of their official duties; and

(iv) an organization that is required by federal

law governing its specific business or activity to maintain handguns and applicable ammunition;

(2) a firearm modified to be permanently inoperative;
(3) the sale or transfer of a handgun by a federally

licensed firearms dealer or manufacturer described in item (1) of this subsection (d);

(4) the sale or transfer of a handgun by a federally

licensed firearms dealer or manufacturer to a lawful customer outside the State; or

(5) an antique firearm.
(Source: P.A. 94-390, eff. 1-1-06.)

(720 ILCS 5/24-10)
Sec. 24-10. Municipal ordinance regulating firearms; affirmative defense to a violation. It is an affirmative defense to a violation of a municipal ordinance that prohibits, regulates, or restricts the private ownership of firearms if the individual who is charged with the violation used the firearm in an act of self-defense or defense of another as defined in Sections 7-1 and 7-2 of this Code when on his or her land or in his or her abode or fixed place of business.
(Source: P.A. 93-1048, eff. 11-16-04.)

(720 ILCS 5/Art. 24.5 heading)

(720 ILCS 5/24.5-5)
Sec. 24.5-5. Unlawful possession. Any person who possesses nitrous oxide or any substance containing nitrous oxide, with the intent to breathe, inhale, or ingest for the purpose of causing a condition of intoxication, elation, euphoria, dizziness, stupefaction, or dulling of the senses or for the purpose of, in any manner, changing, distorting, or disturbing the audio, visual, or mental processes, or who knowingly and with the intent to do so is under the influence of nitrous oxide or any material containing nitrous oxide is guilty of a Class A misdemeanor. A person who commits a second or subsequent violation of this Section is guilty of a Class 4 felony. This Section shall not apply to any person who is under the influence of nitrous oxide or any material containing nitrous oxide pursuant to an administration for the purpose of medical, surgical, or dental care by a person duly licensed to administer such an agent.
(Source: P.A. 91-366, eff. 1-1-00.)

(720 ILCS 5/24.5-10)
Sec. 24.5-10. Unlawful manufacture or delivery. Any person, firm, corporation, co-partnership, limited liability company, or association that intentionally manufactures, delivers, or possesses with intent to manufacture or deliver nitrous oxide for any purpose prohibited under Section 24.5-5 is guilty of a Class 3 felony.
(Source: P.A. 91-366, eff. 1-1-00.)

(720 ILCS 5/Art. 24.6 heading)

(720 ILCS 5/Art. 24.8 heading)

(720 ILCS 5/24.8-0.1)
Sec. 24.8-0.1. Definitions. As used in this Article:
"Air rifle" means and includes any air gun, air pistol, spring gun, spring pistol, B-B gun, paint ball gun, pellet gun or any implement that is not a firearm which impels a breakable paint ball containing washable marking colors or, a pellet constructed of hard plastic, steel, lead or other hard materials with a force that reasonably is expected to cause bodily harm.
"Dealer" means any person, copartnership, association or corporation engaged in the business of selling at retail or renting any of the articles included in the definition of "air rifle".
"Municipalities" include cities, villages, incorporated towns and townships.
(Source: P.A. 97-1108, eff. 1-1-13.)

(720 ILCS 5/24.8-1)
Sec. 24.8-1. Selling, renting, or transferring air rifles to children.
(a) A dealer commits selling, renting, or transferring air rifles to children when he or she sells, lends, rents, gives or otherwise transfers an air rifle to any person under the age of 13 years where the dealer knows or has cause to believe the person to be under 13 years of age or where the dealer has failed to make reasonable inquiry relative to the age of the person and the person is under 13 years of age.
(b) A person commits selling, renting, or transferring air rifles to children when he or she sells, gives, lends, or otherwise transfers any air rifle to any person under 13 years of age except where the relationship of parent and child, guardian and ward or adult instructor and pupil, exists between this person and the person under 13 years of age, or where the person stands in loco parentis to the person under 13 years of age.
(Source: P.A. 97-1108, eff. 1-1-13.)

(720 ILCS 5/24.8-2)
Sec. 24.8-2. Carrying or discharging air rifles on public streets.
(a) A person under 13 years of age commits carrying or discharging air rifles on public streets when he or she carries any air rifle on the public streets, roads, highways or public lands within this State, unless the person under 13 years of age carries the air rifle unloaded.
(b) A person commits carrying or discharging air rifles on public streets when he or she discharges any air rifle from or across any street, sidewalk, road, highway or public land or any public place except on a safely constructed target range.
(Source: P.A. 97-1108, eff. 1-1-13.)

(720 ILCS 5/24.8-3)
Sec. 24.8-3. Permissive possession of an air rifle by a person under 13 years of age. Notwithstanding any provision of this Article, it is lawful for any person under 13 years of age to have in his or her possession any air rifle if it is:
(1) Kept within his or her house of residence or

other private enclosure;

(2) Used by the person and he or she is a duly

enrolled member of any club, team or society organized for educational purposes and maintaining as part of its facilities or having written permission to use an indoor or outdoor rifle range under the supervision guidance and instruction of a responsible adult and then only if the air rifle is actually being used in connection with the activities of the club team or society under the supervision of a responsible adult; or

(3) Used in or on any private grounds or residence

under circumstances when the air rifle is fired, discharged or operated in a manner as not to endanger persons or property and then only if it is used in a manner as to prevent the projectile from passing over any grounds or space outside the limits of the grounds or residence.

(Source: P.A. 97-1108, eff. 1-1-13.)

(720 ILCS 5/24.8-4)
Sec. 24.8-4. Permissive sales. The provisions of this Article do not prohibit sales of air rifles:
(1) By wholesale dealers or jobbers;
(2) To be shipped out of the State; or
(3) To be used at a target range operated in

accordance with Section 24.8-3 of this Article or by members of the Armed Services of the United States or Veterans' organizations.

(Source: P.A. 97-1108, eff. 1-1-13.)

(720 ILCS 5/24.8-5)
Sec. 24.8-5. Sentence. A violation of this Article is a petty offense. The State Police or any sheriff or police officer shall seize, take, remove or cause to be removed at the expense of the owner, any air rifle sold or used in any manner in violation of this Article.
(Source: P.A. 97-1108, eff. 1-1-13.)

(720 ILCS 5/24.8-6)
Sec. 24.8-6. Municipal regulation. The provisions of any ordinance enacted by any municipality which impose greater restrictions or limitations in respect to the sale and purchase, use or possession of air rifles as herein defined than are imposed by this Article, are not invalidated nor affected by this Article.
(Source: P.A. 97-1108, eff. 1-1-13.)

(720 ILCS 5/Art. 25 heading)

(720 ILCS 5/25-1) (from Ch. 38, par. 25-1)
Sec. 25-1. Mob action.
(a) A person commits mob action when he or she engages in any of the following:
(1) the knowing or reckless use of force or violence

disturbing the public peace by 2 or more persons acting together and without authority of law;

(2) the knowing assembly of 2 or more persons with

the intent to commit or facilitate the commission of a felony or misdemeanor; or

(3) the knowing assembly of 2 or more persons,

without authority of law, for the purpose of doing violence to the person or property of anyone supposed to have been guilty of a violation of the law, or for the purpose of exercising correctional powers or regulative powers over any person by violence.

(b) Sentence.
(1) Mob action in violation of paragraph (1) of

subsection (a) is a Class 4 felony.

(2) Mob action in violation of paragraphs (2) and (3)

of subsection (a) is a Class C misdemeanor.

(3) A participant in a mob action that by violence

inflicts injury to the person or property of another commits a Class 4 felony.

(4) A participant in a mob action who does not

withdraw when commanded to do so by a peace officer commits a Class A misdemeanor.

(5) In addition to any other sentence that may be

imposed, a court shall order any person convicted of mob action to perform community service for not less than 30 and not more than 120 hours, if community service is available in the jurisdiction and is funded and approved by the county board of the county where the offense was committed. In addition, whenever any person is placed on supervision for an alleged offense under this Section, the supervision shall be conditioned upon the performance of the community service. This paragraph does not apply when the court imposes a sentence of incarceration.

(Source: P.A. 96-710, eff. 1-1-10; 97-1108, eff. 1-1-13.)

(720 ILCS 5/25-1.1)
Sec. 25-1.1. (Renumbered).
(Source: Renumbered by P.A. 96-710, eff. 1-1-10.)

(720 ILCS 5/25-2) (from Ch. 38, par. 25-2)
Sec. 25-2. (Renumbered).
(Source: Renumbered by P.A. 96-710, eff. 1-1-10.)

(720 ILCS 5/25-4)
Sec. 25-4. Looting by individuals.
(a) A person commits looting when he or she knowingly without authority of law or the owner enters any home or dwelling or upon any premises of another, or enters any commercial, mercantile, business, or industrial building, plant, or establishment, in which normal security of property is not present by virtue of a hurricane, fire, or vis major of any kind or by virtue of a riot, mob, or other human agency, and obtains or exerts control over property of the owner.
(b) Sentence. Looting is a Class 4 felony. In addition to any other penalty imposed, the court shall impose a sentence of at least 100 hours of community service as determined by the court and shall require the defendant to make restitution to the owner of the property looted pursuant to Section 5-5-6 of the Unified Code of Corrections.
(Source: P.A. 96-710, eff. 1-1-10; 97-1108, eff. 1-1-13.)

(720 ILCS 5/25-5) (was 720 ILCS 5/25-1.1)
Sec. 25-5. Unlawful participation in streetgang related activity.
(a) A person commits unlawful participation in streetgang related activity when he or she knowingly commits any act in furtherance of streetgang related activity as defined in Section 10 of the Illinois Streetgang Terrorism Omnibus Prevention Act after having been:
(1) sentenced to probation, conditional discharge, or

supervision for a criminal offense with a condition of that sentence being to refrain from direct or indirect contact with a streetgang member or members;

(2) released on bond for any criminal offense with a

condition of that bond being to refrain from direct or indirect contact with a streetgang member or members;

(3) ordered by a judge in any non-criminal proceeding

to refrain from direct or indirect contact with a streetgang member or members; or

(4) released from the Illinois Department of

Corrections on a condition of parole or mandatory supervised release that he or she refrain from direct or indirect contact with a streetgang member or members.

(b) Unlawful participation in streetgang related activity is a Class A misdemeanor.
(c) (Blank).
(Source: P.A. 100-279, eff. 1-1-18.)

(720 ILCS 5/25-6) (was 720 ILCS 5/25-2)
Sec. 25-6. Removal of chief of police or sheriff for allowing a person in his or her custody to be lynched.
(a) If a prisoner is taken from the custody of any policeman or chief of police of any municipality and lynched, it shall be prima facie evidence of wrong-doing on the part of that chief of police and he or she shall be suspended. The mayor or chief executive of the municipality shall appoint an acting chief of police until he or she has ascertained whether the suspended chief of police had done all in his or her power to protect the life of the prisoner. If, upon hearing all evidence and argument, the mayor or chief executive finds that the chief of police had done his or her utmost to protect the prisoner, he or she may reinstate the chief of police; but, if he or she finds the chief of police guilty of not properly protecting the prisoner, a new chief of police shall be appointed. Any chief of police replaced is not be eligible to serve again in that office.
(b) If a prisoner is taken from the custody of any sheriff or his or her deputy and lynched, it is prima facie evidence of wrong-doing on the part of that sheriff and he or she shall be suspended. The Governor shall appoint an acting sheriff until he or she has ascertained whether the suspended sheriff had done all in his or her power to protect the life of the prisoner. If, upon hearing all evidence and argument, the Governor finds that the sheriff had done his or her utmost to protect the prisoner, he or she shall reinstate the sheriff; but, if he or she finds the sheriff guilty of not properly protecting the prisoner, a new sheriff shall be duly elected or appointed, pursuant to the existing law provided for the filling of vacancies in that office. Any sheriff replaced is not eligible to serve again in that office.
(Source: P.A. 96-710, eff. 1-1-10.)

(720 ILCS 5/Art. 26 heading)

(720 ILCS 5/26-1) (from Ch. 38, par. 26-1)
Sec. 26-1. Disorderly conduct.
(a) A person commits disorderly conduct when he or she knowingly:
(1) Does any act in such unreasonable manner as to

alarm or disturb another and to provoke a breach of the peace;

(2) Transmits or causes to be transmitted in any

manner to the fire department of any city, town, village or fire protection district a false alarm of fire, knowing at the time of the transmission that there is no reasonable ground for believing that the fire exists;

(3) Transmits or causes to be transmitted in any

manner to another a false alarm to the effect that a bomb or other explosive of any nature or a container holding poison gas, a deadly biological or chemical contaminant, or radioactive substance is concealed in a place where its explosion or release would endanger human life, knowing at the time of the transmission that there is no reasonable ground for believing that the bomb, explosive or a container holding poison gas, a deadly biological or chemical contaminant, or radioactive substance is concealed in the place;

(3.5) Transmits or causes to be transmitted a threat

of destruction of a school building or school property, or a threat of violence, death, or bodily harm directed against persons at a school, school function, or school event, whether or not school is in session;

(4) Transmits or causes to be transmitted in any

manner to any peace officer, public officer or public employee a report to the effect that an offense will be committed, is being committed, or has been committed, knowing at the time of the transmission that there is no reasonable ground for believing that the offense will be committed, is being committed, or has been committed;

(5) Transmits or causes to be transmitted a false

report to any public safety agency without the reasonable grounds necessary to believe that transmitting the report is necessary for the safety and welfare of the public; or

(6) Calls the number "911" for the purpose of making

or transmitting a false alarm or complaint and reporting information when, at the time the call or transmission is made, the person knows there is no reasonable ground for making the call or transmission and further knows that the call or transmission could result in the emergency response of any public safety agency;

(7) Transmits or causes to be transmitted a false

report to the Department of Children and Family Services under Section 4 of the Abused and Neglected Child Reporting Act;

(8) Transmits or causes to be transmitted a false

report to the Department of Public Health under the Nursing Home Care Act, the Specialized Mental Health Rehabilitation Act of 2013, the ID/DD Community Care Act, or the MC/DD Act;

(9) Transmits or causes to be transmitted in any

manner to the police department or fire department of any municipality or fire protection district, or any privately owned and operated ambulance service, a false request for an ambulance, emergency medical technician-ambulance or emergency medical technician-paramedic knowing at the time there is no reasonable ground for believing that the assistance is required;

(10) Transmits or causes to be transmitted a false

report under Article II of Public Act 83-1432;

(11) Enters upon the property of another and for a

lewd or unlawful purpose deliberately looks into a dwelling on the property through any window or other opening in it; or

(12) While acting as a collection agency as defined

in the Collection Agency Act or as an employee of the collection agency, and while attempting to collect an alleged debt, makes a telephone call to the alleged debtor which is designed to harass, annoy or intimidate the alleged debtor.

(b) Sentence. A violation of subsection (a)(1) of this Section is a Class C misdemeanor. A violation of subsection (a)(5) or (a)(11) of this Section is a Class A misdemeanor. A violation of subsection (a)(8) or (a)(10) of this Section is a Class B misdemeanor. A violation of subsection (a)(2), (a)(3.5), (a)(4), (a)(6), (a)(7), or (a)(9) of this Section is a Class 4 felony. A violation of subsection (a)(3) of this Section is a Class 3 felony, for which a fine of not less than $3,000 and no more than $10,000 shall be assessed in addition to any other penalty imposed.
A violation of subsection (a)(12) of this Section is a Business Offense and shall be punished by a fine not to exceed $3,000. A second or subsequent violation of subsection (a)(7) or (a)(5) of this Section is a Class 4 felony. A third or subsequent violation of subsection (a)(11) of this Section is a Class 4 felony.
(c) In addition to any other sentence that may be imposed, a court shall order any person convicted of disorderly conduct to perform community service for not less than 30 and not more than 120 hours, if community service is available in the jurisdiction and is funded and approved by the county board of the county where the offense was committed. In addition, whenever any person is placed on supervision for an alleged offense under this Section, the supervision shall be conditioned upon the performance of the community service.
This subsection does not apply when the court imposes a sentence of incarceration.
(d) In addition to any other sentence that may be imposed, the court shall order any person convicted of disorderly conduct under paragraph (3) of subsection (a) involving a false alarm of a threat that a bomb or explosive device has been placed in a school to reimburse the unit of government that employs the emergency response officer or officers that were dispatched to the school for the cost of the search for a bomb or explosive device.
(e) In addition to any other sentence that may be imposed, the court shall order any person convicted of disorderly conduct under paragraph (6) of subsection (a) to reimburse the public agency for the reasonable costs of the emergency response by the public agency up to $10,000. If the court determines that the person convicted of disorderly conduct under paragraph (6) of subsection (a) is indigent, the provisions of this subsection (e) do not apply.
(f) For the purposes of this Section, "emergency response" means any condition that results in, or could result in, the response of a public official in an authorized emergency vehicle, any condition that jeopardizes or could jeopardize public safety and results in, or could result in, the evacuation of any area, building, structure, vehicle, or of any other place that any person may enter, or any incident requiring a response by a police officer, a firefighter, a State Fire Marshal employee, or an ambulance.
(Source: P.A. 98-104, eff. 7-22-13; 99-160, eff. 1-1-16; 99-180, eff. 7-29-15; 99-642, eff. 7-28-16.)

(720 ILCS 5/26-1.1)
Sec. 26-1.1. False report of theft and other losses.
(a) A person who knowingly makes a false report of a theft, destruction, damage or conversion of any property to a law enforcement agency or other governmental agency with the intent to defraud an insurer is guilty of a Class A misdemeanor.
(b) A person convicted of a violation of this Section a second or subsequent time is guilty of a Class 4 felony.
(Source: P.A. 97-597, eff. 1-1-12.)

(720 ILCS 5/26-2) (from Ch. 38, par. 26-2)
Sec. 26-2. Interference with emergency communication.
(a) A person commits interference with emergency communication when he or she knowingly, intentionally and without lawful justification interrupts, disrupts, impedes, or otherwise interferes with the transmission of a communication over a citizens band radio channel, the purpose of which communication is to inform or inquire about an emergency.
(b) For the purpose of this Section, "emergency" means a condition or circumstance in which an individual is or is reasonably believed by the person transmitting the communication to be in imminent danger of serious bodily injury or in which property is or is reasonably believed by the person transmitting the communication to be in imminent danger of damage or destruction.
(c) Sentence.
(1) Interference with emergency communication is a

Class B misdemeanor, except as otherwise provided in paragraph (2).

(2) Interference with emergency communication, where

serious bodily injury or property loss in excess of $1,000 results, is a Class A misdemeanor.

(Source: P.A. 97-1108, eff. 1-1-13.)

(720 ILCS 5/26-3) (from Ch. 38, par. 26-3)
Sec. 26-3. Use of a facsimile machine in unsolicited advertising or fund-raising.
(a) Definitions:
(1) "Facsimile machine" means a device which is

capable of sending or receiving facsimiles of documents through connection with a telecommunications network.

(2) "Person" means an individual, public or private

corporation, unit of government, partnership or unincorporated association.

(b) A person commits use of a facsimile machine in unsolicited advertising or fund-raising when he or she knowingly uses a facsimile machine to send or cause to be sent to another person a facsimile of a document containing unsolicited advertising or fund-raising material, except to a person which the sender knows or under all of the circumstances reasonably believes has given the sender permission, either on a case by case or continuing basis, for the sending of the material.
(c) Sentence. Any person who violates subsection (b) is guilty of a petty offense and shall be fined an amount not to exceed $500.
(Source: P.A. 97-1108, eff. 1-1-13.)

(720 ILCS 5/26-4) (from Ch. 38, par. 26-4)
Sec. 26-4. Unauthorized video recording and live video transmission.
(a) It is unlawful for any person to knowingly make a video record or transmit live video of another person without that person's consent in a restroom, tanning bed, tanning salon, locker room, changing room, or hotel bedroom.
(a-5) It is unlawful for any person to knowingly make a video record or transmit live video of another person in that other person's residence without that person's consent.
(a-6) It is unlawful for any person to knowingly make a video record or transmit live video of another person in that other person's residence without that person's consent when the recording or transmission is made outside that person's residence by use of an audio or video device that records or transmits from a remote location.
(a-10) It is unlawful for any person to knowingly make a video record or transmit live video of another person under or through the clothing worn by that other person for the purpose of viewing the body of or the undergarments worn by that other person without that person's consent.
(a-15) It is unlawful for any person to place or cause to be placed a device that makes a video record or transmits a live video in a restroom, tanning bed, tanning salon, locker room, changing room, or hotel bedroom with the intent to make a video record or transmit live video of another person without that person's consent.
(a-20) It is unlawful for any person to place or cause to be placed a device that makes a video record or transmits a live video with the intent to make a video record or transmit live video of another person in that other person's residence without that person's consent.
(a-25) It is unlawful for any person to, by any means, knowingly disseminate, or permit to be disseminated, a video record or live video that he or she knows to have been made or transmitted in violation of (a), (a-5), (a-6), (a-10), (a-15), or (a-20).
(b) Exemptions. The following activities shall be exempt from the provisions of this Section:
(1) The making of a video record or transmission of

live video by law enforcement officers pursuant to a criminal investigation, which is otherwise lawful;

(2) The making of a video record or transmission of

live video by correctional officials for security reasons or for investigation of alleged misconduct involving a person committed to the Department of Corrections; and

(3) The making of a video record or transmission of

live video in a locker room by a reporter or news medium, as those terms are defined in Section 8-902 of the Code of Civil Procedure, where the reporter or news medium has been granted access to the locker room by an appropriate authority for the purpose of conducting interviews.

(c) The provisions of this Section do not apply to any sound recording or transmission of an oral conversation made as the result of the making of a video record or transmission of live video, and to which Article 14 of this Code applies.
(d) Sentence.
(1) A violation of subsection (a-10), (a-15), or

(a-20) is a Class A misdemeanor.

(2) A violation of subsection (a), (a-5), or (a-6) is

a Class 4 felony.

(3) A violation of subsection (a-25) is a Class 3

felony.

(4) A violation of subsection (a), (a-5), (a-6),

(a-10), (a-15) or (a-20) is a Class 3 felony if the victim is a person under 18 years of age or if the violation is committed by an individual who is required to register as a sex offender under the Sex Offender Registration Act.

(5) A violation of subsection (a-25) is a Class 2

felony if the victim is a person under 18 years of age or if the violation is committed by an individual who is required to register as a sex offender under the Sex Offender Registration Act.

(e) For purposes of this Section:
(1) "Residence" includes a rental dwelling, but does

not include stairwells, corridors, laundry facilities, or additional areas in which the general public has access.

(2) "Video record" means and includes any

videotape, photograph, film, or other electronic or digital recording of a still or moving visual image; and "live video" means and includes any real-time or contemporaneous electronic or digital transmission of a still or moving visual image.

(Source: P.A. 96-416, eff. 1-1-10; 97-813, eff. 7-13-12.)

(720 ILCS 5/26-4.5)
Sec. 26-4.5. Consumer communications privacy.
(a) For purposes of this Section, "communications company" means any person or organization which owns, controls, operates or manages any company which provides information or entertainment electronically to a household, including but not limited to a cable or community antenna television system.
(b) It shall be unlawful for a communications company to:
(1) install and use any equipment which would allow a

communications company to visually observe or listen to what is occurring in an individual subscriber's household without the knowledge or permission of the subscriber;

(2) provide any person or public or private

organization with a list containing the name of a subscriber, unless the communications company gives notice thereof to the subscriber;

(3) disclose the television viewing habits of any

individual subscriber without the subscriber's consent; or

(4) install or maintain a home-protection scanning

device in a dwelling as part of a communication service without the express written consent of the occupant.

(c) Sentence. A violation of this Section is a business offense, punishable by a fine not to exceed $10,000 for each violation.
(d) Civil liability. Any person who has been injured by a violation of this Section may commence an action in the circuit court for damages against any communications company which has committed a violation. If the court awards damages, the plaintiff shall be awarded costs.
(Source: P.A. 97-1108, eff. 1-1-13.)

(720 ILCS 5/26-5)
(This Section was renumbered as Section 48-1 by P.A. 97-1108.)
Sec. 26-5. (Renumbered).
(Source: P.A. 96-226, eff. 8-11-09; 96-712, eff. 1-1-10; 96-1000, eff. 7-2-10; 96-1091, eff. 1-1-11. Renumbered by P.A. 97-1108, eff. 1-1-13.)

(720 ILCS 5/26-6)
Sec. 26-6. Disorderly conduct at a funeral or memorial service.
(a) The General Assembly finds and declares that due to the unique nature of funeral and memorial services and the heightened opportunity for extreme emotional distress on such occasions, the purpose of this Section is to protect the privacy and ability to mourn of grieving families directly before, during, and after a funeral or memorial service.
(b) For purposes of this Section:
(1) "Funeral" means the ceremonies, rituals,

processions, and memorial services held at a funeral site in connection with the burial, cremation, or memorial of a deceased person.

(2) "Funeral site" means a church, synagogue, mosque,

funeral home, mortuary, cemetery, gravesite, mausoleum, or other place at which a funeral is conducted or is scheduled to be conducted within the next 30 minutes or has been conducted within the last 30 minutes.

(c) A person commits the offense of disorderly conduct at a funeral or memorial service when he or she:
(1) engages, with knowledge of the existence of a

funeral site, in any loud singing, playing of music, chanting, whistling, yelling, or noisemaking with, or without, noise amplification including, but not limited to, bullhorns, auto horns, and microphones within 300 feet of any ingress or egress of that funeral site, where the volume of such singing, music, chanting, whistling, yelling, or noisemaking is likely to be audible at and disturbing to the funeral site;

(2) displays, with knowledge of the existence of a

funeral site and within 300 feet of any ingress or egress of that funeral site, any visual images that convey fighting words or actual or veiled threats against any other person; or

(3) with knowledge of the existence of a funeral

site, knowingly obstructs, hinders, impedes, or blocks another person's entry to or exit from that funeral site or a facility containing that funeral site, except that the owner or occupant of property may take lawful actions to exclude others from that property.

(d) Disorderly conduct at a funeral or memorial service is a Class C misdemeanor. A second or subsequent violation is a Class 4 felony.
(e) If any clause, sentence, section, provision, or part of this Section or the application thereof to any person or circumstance is adjudged to be unconstitutional, the remainder of this Section or its application to persons or circumstances other than those to which it is held invalid, is not affected thereby.
(Source: P.A. 97-359, eff. 8-15-11.)

(720 ILCS 5/26-7)
Sec. 26-7. Disorderly conduct with a laser or laser pointer.
(a) Definitions. For the purposes of this Section:
"Aircraft" means any contrivance now known or

hereafter invented, used, or designed for navigation of or flight in the air, but excluding parachutes.

"Laser" means both of the following:
(1) any device that utilizes the natural

oscillations of atoms or molecules between energy levels for generating coherent electromagnetic radiation in the ultraviolet, visible, or infrared region of the spectrum and when discharged exceeds one milliwatt continuous wave;

(2) any device designed or used to amplify

electromagnetic radiation by simulated emission that is visible to the human eye.

"Laser pointer" means a hand-held device that emits

light amplified by the stimulated emission of radiation that is visible to the human eye.

"Laser sight" means a laser pointer that can be

attached to a firearm and can be used to improve the accuracy of the firearm.

(b) A person commits disorderly conduct with a laser or laser pointer when he or she intentionally or knowingly:
(1) aims an operating laser pointer at a person he or

she knows or reasonably should know to be a peace officer; or

(2) aims and discharges a laser or other device that

creates visible light into the cockpit of an aircraft that is in the process of taking off, landing, or is in flight.

(c) Paragraph (2) of subsection (b) does not apply to the following individuals who aim and discharge a laser or other device at an aircraft:
(1) an authorized individual in the conduct of

research and development or flight test operations conducted by an aircraft manufacturer, the Federal Aviation Administration, or any other person authorized by the Federal Aviation Administration to conduct this research and development or flight test operations; or

(2) members or elements of the Department of Defense

or Department of Homeland Security acting in an official capacity for the purpose of research, development, operations, testing, or training.

(d) Sentence. Disorderly conduct with a laser or laser pointer is a Class A misdemeanor.
(Source: P.A. 97-1108, eff. 1-1-13.)

(720 ILCS 5/Art. 26.5 heading)

(720 ILCS 5/26.5-0.1)
Sec. 26.5-0.1. Definitions. As used in this Article:
"Electronic communication" means any transfer of signs, signals, writings, images, sounds, data or intelligence of any nature transmitted in whole or in part by a wire, radio, electromagnetic, photoelectric or photo-optical system. "Electronic communication" includes transmissions through an electronic device including, but not limited to, a telephone, cellular phone, computer, or pager, which communication includes, but is not limited to, e-mail, instant message, text message, or voice mail.
"Family or household member" includes spouses, former spouses, parents, children, stepchildren and other persons related by blood or by present or prior marriage, persons who share or formerly shared a common dwelling, persons who have or allegedly share a blood relationship through a child, persons who have or have had a dating or engagement relationship, and persons with disabilities and their personal assistants. For purposes of this Article, neither a casual acquaintanceship nor ordinary fraternization between 2 individuals in business or social contexts shall be deemed to constitute a dating relationship.
"Harass" or "harassing" means knowing conduct which is not necessary to accomplish a purpose that is reasonable under the circumstances, that would cause a reasonable person emotional distress and does cause emotional distress to another.
(Source: P.A. 97-1108, eff. 1-1-13.)

(720 ILCS 5/26.5-1)
Sec. 26.5-1. Transmission of obscene messages.
(a) A person commits transmission of obscene messages when he or she sends messages or uses language or terms which are obscene, lewd or immoral with the intent to offend by means of or while using a telephone or telegraph facilities, equipment or wires of any person, firm or corporation engaged in the transmission of news or messages between states or within the State of Illinois.
(b) The trier of fact may infer intent to offend from the use of language or terms which are obscene, lewd or immoral.
(Source: P.A. 97-1108, eff. 1-1-13.)

(720 ILCS 5/26.5-2)
Sec. 26.5-2. Harassment by telephone.
(a) A person commits harassment by telephone when he or she uses telephone communication for any of the following purposes:
(1) Making any comment, request, suggestion or

proposal which is obscene, lewd, lascivious, filthy or indecent with an intent to offend;

(2) Making a telephone call, whether or not

conversation ensues, with intent to abuse, threaten or harass any person at the called number;

(3) Making or causing the telephone of another

repeatedly to ring, with intent to harass any person at the called number;

(4) Making repeated telephone calls, during which

conversation ensues, solely to harass any person at the called number;

(5) Making a telephone call or knowingly inducing a

person to make a telephone call for the purpose of harassing another person who is under 13 years of age, regardless of whether the person under 13 years of age consents to the harassment, if the defendant is at least 16 years of age at the time of the commission of the offense; or

(6) Knowingly permitting any telephone under one's

control to be used for any of the purposes mentioned herein.

(b) Every telephone directory published for distribution to members of the general public shall contain a notice setting forth a summary of the provisions of this Section. The notice shall be printed in type which is no smaller than any other type on the same page and shall be preceded by the word "WARNING". All telephone companies in this State shall cooperate with law enforcement agencies in using their facilities and personnel to detect and prevent violations of this Article.
(Source: P.A. 97-1108, eff. 1-1-13.)

(720 ILCS 5/26.5-3)
Sec. 26.5-3. Harassment through electronic communications.
(a) A person commits harassment through electronic communications when he or she uses electronic communication for any of the following purposes:
(1) Making any comment, request, suggestion or

proposal which is obscene with an intent to offend;

(2) Interrupting, with the intent to harass, the

telephone service or the electronic communication service of any person;

(3) Transmitting to any person, with the intent to

harass and regardless of whether the communication is read in its entirety or at all, any file, document, or other communication which prevents that person from using his or her telephone service or electronic communications device;

(4) Transmitting an electronic communication or

knowingly inducing a person to transmit an electronic communication for the purpose of harassing another person who is under 13 years of age, regardless of whether the person under 13 years of age consents to the harassment, if the defendant is at least 16 years of age at the time of the commission of the offense;

(5) Threatening injury to the person or to the

property of the person to whom an electronic communication is directed or to any of his or her family or household members; or

(6) Knowingly permitting any electronic

communications device to be used for any of the purposes mentioned in this subsection (a).

(b) Telecommunications carriers, commercial mobile service providers, and providers of information services, including, but not limited to, Internet service providers and hosting service providers, are not liable under this Section, except for willful and wanton misconduct, by virtue of the transmission, storage, or caching of electronic communications or messages of others or by virtue of the provision of other related telecommunications, commercial mobile services, or information services used by others in violation of this Section.
(Source: P.A. 97-1108, eff. 1-1-13.)

(720 ILCS 5/26.5-4)
Sec. 26.5-4. Evidence inference. Evidence that a defendant made additional telephone calls or engaged in additional electronic communications after having been requested by a named complainant or by a family or household member of the complainant to stop may be considered as evidence of an intent to harass unless disproved by evidence to the contrary.
(Source: P.A. 97-1108, eff. 1-1-13.)

(720 ILCS 5/26.5-5)
Sec. 26.5-5. Sentence.
(a) Except as provided in subsection (b), a person who violates any of the provisions of Section 26.5-1, 26.5-2, or 26.5-3 of this Article is guilty of a Class B misdemeanor. Except as provided in subsection (b), a second or subsequent violation of Section 26.5-1, 26.5-2, or 26.5-3 of this Article is a Class A misdemeanor, for which the court shall impose a minimum of 14 days in jail or, if public or community service is established in the county in which the offender was convicted, 240 hours of public or community service.
(b) In any of the following circumstances, a person who violates Section 26.5-1, 26.5-2, or 26.5-3 of this Article shall be guilty of a Class 4 felony:
(1) The person has 3 or more prior violations in the

last 10 years of harassment by telephone, harassment through electronic communications, or any similar offense of any other state;

(2) The person has previously violated the harassment

by telephone provisions, or the harassment through electronic communications provisions, or committed any similar offense in any other state with the same victim or a member of the victim's family or household;

(3) At the time of the offense, the offender was

under conditions of bail, probation, conditional discharge, mandatory supervised release or was the subject of an order of protection, in this or any other state, prohibiting contact with the victim or any member of the victim's family or household;

(4) In the course of the offense, the offender

threatened to kill the victim or any member of the victim's family or household;

(5) The person has been convicted in the last 10

years of a forcible felony as defined in Section 2-8 of the Criminal Code of 1961 or the Criminal Code of 2012;

(6) The person violates paragraph (5) of Section

26.5-2 or paragraph (4) of Section 26.5-3; or

(7) The person was at least 18 years of age at the

time of the commission of the offense and the victim was under 18 years of age at the time of the commission of the offense.

(c) The court may order any person convicted under this Article to submit to a psychiatric examination.
(Source: P.A. 97-1108, eff. 1-1-13; 97-1150, eff. 1-25-13.)

(720 ILCS 5/Art. 28 heading)

(720 ILCS 5/28-1) (from Ch. 38, par. 28-1)
Sec. 28-1. Gambling.
(a) A person commits gambling when he or she:
(1) knowingly plays a game of chance or skill for

money or other thing of value, unless excepted in subsection (b) of this Section;

(2) knowingly makes a wager upon the result of any

game, contest, or any political nomination, appointment or election;

(3) knowingly operates, keeps, owns, uses, purchases,

exhibits, rents, sells, bargains for the sale or lease of, manufactures or distributes any gambling device;

(4) contracts to have or give himself or herself or

another the option to buy or sell, or contracts to buy or sell, at a future time, any grain or other commodity whatsoever, or any stock or security of any company, where it is at the time of making such contract intended by both parties thereto that the contract to buy or sell, or the option, whenever exercised, or the contract resulting therefrom, shall be settled, not by the receipt or delivery of such property, but by the payment only of differences in prices thereof; however, the issuance, purchase, sale, exercise, endorsement or guarantee, by or through a person registered with the Secretary of State pursuant to Section 8 of the Illinois Securities Law of 1953, or by or through a person exempt from such registration under said Section 8, of a put, call, or other option to buy or sell securities which have been registered with the Secretary of State or which are exempt from such registration under Section 3 of the Illinois Securities Law of 1953 is not gambling within the meaning of this paragraph (4);

(5) knowingly owns or possesses any book, instrument

or apparatus by means of which bets or wagers have been, or are, recorded or registered, or knowingly possesses any money which he has received in the course of a bet or wager;

(6) knowingly sells pools upon the result of any game

or contest of skill or chance, political nomination, appointment or election;

(7) knowingly sets up or promotes any lottery or

sells, offers to sell or transfers any ticket or share for any lottery;

(8) knowingly sets up or promotes any policy game or

sells, offers to sell or knowingly possesses or transfers any policy ticket, slip, record, document or other similar device;

(9) knowingly drafts, prints or publishes any lottery

ticket or share, or any policy ticket, slip, record, document or similar device, except for such activity related to lotteries, bingo games and raffles authorized by and conducted in accordance with the laws of Illinois or any other state or foreign government;

(10) knowingly advertises any lottery or policy game,

except for such activity related to lotteries, bingo games and raffles authorized by and conducted in accordance with the laws of Illinois or any other state;

(11) knowingly transmits information as to wagers,

betting odds, or changes in betting odds by telephone, telegraph, radio, semaphore or similar means; or knowingly installs or maintains equipment for the transmission or receipt of such information; except that nothing in this subdivision (11) prohibits transmission or receipt of such information for use in news reporting of sporting events or contests; or

(12) knowingly establishes, maintains, or operates an

Internet site that permits a person to play a game of chance or skill for money or other thing of value by means of the Internet or to make a wager upon the result of any game, contest, political nomination, appointment, or election by means of the Internet. This item (12) does not apply to activities referenced in items (6) and (6.1) of subsection (b) of this Section.

(b) Participants in any of the following activities shall not be convicted of gambling:
(1) Agreements to compensate for loss caused by the

happening of chance including without limitation contracts of indemnity or guaranty and life or health or accident insurance.

(2) Offers of prizes, award or compensation to the

actual contestants in any bona fide contest for the determination of skill, speed, strength or endurance or to the owners of animals or vehicles entered in such contest.

(3) Pari-mutuel betting as authorized by the law of

this State.

(4) Manufacture of gambling devices, including the

acquisition of essential parts therefor and the assembly thereof, for transportation in interstate or foreign commerce to any place outside this State when such transportation is not prohibited by any applicable Federal law; or the manufacture, distribution, or possession of video gaming terminals, as defined in the Video Gaming Act, by manufacturers, distributors, and terminal operators licensed to do so under the Video Gaming Act.

(5) The game commonly known as "bingo", when

conducted in accordance with the Bingo License and Tax Act.

(6) Lotteries when conducted by the State of Illinois

in accordance with the Illinois Lottery Law. This exemption includes any activity conducted by the Department of Revenue to sell lottery tickets pursuant to the provisions of the Illinois Lottery Law and its rules.

(6.1) The purchase of lottery tickets through the

Internet for a lottery conducted by the State of Illinois under the program established in Section 7.12 of the Illinois Lottery Law.

(7) Possession of an antique slot machine that is

neither used nor intended to be used in the operation or promotion of any unlawful gambling activity or enterprise. For the purpose of this subparagraph (b)(7), an antique slot machine is one manufactured 25 years ago or earlier.

(8) Raffles and poker runs when conducted in

accordance with the Raffles and Poker Runs Act.

(9) Charitable games when conducted in accordance

with the Charitable Games Act.

(10) Pull tabs and jar games when conducted under the

Illinois Pull Tabs and Jar Games Act.

(11) Gambling games conducted on riverboats when

authorized by the Riverboat Gambling Act.

(12) Video gaming terminal games at a licensed

establishment, licensed truck stop establishment, licensed fraternal establishment, or licensed veterans establishment when conducted in accordance with the Video Gaming Act.

(13) Games of skill or chance where money or other

things of value can be won but no payment or purchase is required to participate.

(14) Savings promotion raffles authorized under

Section 5g of the Illinois Banking Act, Section 7008 of the Savings Bank Act, Section 42.7 of the Illinois Credit Union Act, Section 5136B of the National Bank Act (12 U.S.C. 25a), or Section 4 of the Home Owners' Loan Act (12 U.S.C. 1463).

(c) Sentence.
Gambling is a Class A misdemeanor. A second or subsequent conviction under subsections (a)(3) through (a)(12), is a Class 4 felony.
(d) Circumstantial evidence.
In prosecutions under this Section circumstantial evidence shall have the same validity and weight as in any criminal prosecution.
(Source: P.A. 98-644, eff. 6-10-14; 99-149, eff. 1-1-16.)

(720 ILCS 5/28-1.1) (from Ch. 38, par. 28-1.1)
Sec. 28-1.1. Syndicated gambling.
(a) Declaration of Purpose. Recognizing the close relationship between professional gambling and other organized crime, it is declared to be the policy of the legislature to restrain persons from engaging in the business of gambling for profit in this State. This Section shall be liberally construed and administered with a view to carrying out this policy.
(b) A person commits syndicated gambling when he or she operates a "policy game" or engages in the business of bookmaking.
(c) A person "operates a policy game" when he or she knowingly uses any premises or property for the purpose of receiving or knowingly does receive from what is commonly called "policy":
(1) money from a person other than the bettor or

player whose bets or plays are represented by the money; or

(2) written "policy game" records, made or used over

any period of time, from a person other than the bettor or player whose bets or plays are represented by the written record.

(d) A person engages in bookmaking when he or she knowingly receives or accepts more than five bets or wagers upon the result of any trials or contests of skill, speed or power of endurance or upon any lot, chance, casualty, unknown or contingent event whatsoever, which bets or wagers shall be of such size that the total of the amounts of money paid or promised to be paid to the bookmaker on account thereof shall exceed $2,000. Bookmaking is the receiving or accepting of bets or wagers regardless of the form or manner in which the bookmaker records them.
(e) Participants in any of the following activities shall not be convicted of syndicated gambling:
(1) Agreements to compensate for loss caused by the

happening of chance including without limitation contracts of indemnity or guaranty and life or health or accident insurance;

(2) Offers of prizes, award or compensation to the

actual contestants in any bona fide contest for the determination of skill, speed, strength or endurance or to the owners of animals or vehicles entered in the contest;

(3) Pari-mutuel betting as authorized by law of this

State;

(4) Manufacture of gambling devices, including the

acquisition of essential parts therefor and the assembly thereof, for transportation in interstate or foreign commerce to any place outside this State when the transportation is not prohibited by any applicable Federal law;

(5) Raffles and poker runs when conducted in

accordance with the Raffles and Poker Runs Act;

(6) Gambling games conducted on riverboats when

authorized by the Riverboat Gambling Act;

(7) Video gaming terminal games at a licensed

establishment, licensed truck stop establishment, licensed fraternal establishment, or licensed veterans establishment when conducted in accordance with the Video Gaming Act; and

(8) Savings promotion raffles authorized under

Section 5g of the Illinois Banking Act, Section 7008 of the Savings Bank Act, Section 42.7 of the Illinois Credit Union Act, Section 5136B of the National Bank Act (12 U.S.C. 25a), or Section 4 of the Home Owners' Loan Act (12 U.S.C. 1463).

(f) Sentence. Syndicated gambling is a Class 3 felony.
(Source: P.A. 98-644, eff. 6-10-14; 99-149, eff. 1-1-16.)

(720 ILCS 5/28-2) (from Ch. 38, par. 28-2)
Sec. 28-2. Definitions.
(a) A "gambling device" is any clock, tape machine, slot machine or other machines or device for the reception of money or other thing of value on chance or skill or upon the action of which money or other thing of value is staked, hazarded, bet, won or lost; or any mechanism, furniture, fixture, equipment or other device designed primarily for use in a gambling place. A "gambling device" does not include:
(1) A coin-in-the-slot operated mechanical device

played for amusement which rewards the player with the right to replay such mechanical device, which device is so constructed or devised as to make such result of the operation thereof depend in part upon the skill of the player and which returns to the player thereof no money, property or right to receive money or property.

(2) Vending machines by which full and adequate

return is made for the money invested and in which there is no element of chance or hazard.

(3) A crane game. For the purposes of this paragraph

(3), a "crane game" is an amusement device involving skill, if it rewards the player exclusively with merchandise contained within the amusement device proper and limited to toys, novelties and prizes other than currency, each having a wholesale value which is not more than $25.

(4) A redemption machine. For the purposes of this

paragraph (4), a "redemption machine" is a single-player or multi-player amusement device involving a game, the object of which is throwing, rolling, bowling, shooting, placing, or propelling a ball or other object that is either physical or computer generated on a display or with lights into, upon, or against a hole or other target that is either physical or computer generated on a display or with lights, or stopping, by physical, mechanical, or electronic means, a moving object that is either physical or computer generated on a display or with lights into, upon, or against a hole or other target that is either physical or computer generated on a display or with lights, provided that all of the following conditions are met:

(A) The outcome of the game is predominantly

determined by the skill of the player.

(B) The award of the prize is based solely upon

the player's achieving the object of the game or otherwise upon the player's score.

(C) Only merchandise prizes are awarded.
(D) The wholesale value of prizes awarded in lieu

of tickets or tokens for single play of the device does not exceed $25.

(E) The redemption value of tickets, tokens, and

other representations of value, which may be accumulated by players to redeem prizes of greater value, for a single play of the device does not exceed $25.

(5) Video gaming terminals at a licensed

establishment, licensed truck stop establishment, licensed fraternal establishment, or licensed veterans establishment licensed in accordance with the Video Gaming Act.

(a-5) "Internet" means an interactive computer service or system or an information service, system, or access software provider that provides or enables computer access by multiple users to a computer server, and includes, but is not limited to, an information service, system, or access software provider that provides access to a network system commonly known as the Internet, or any comparable system or service and also includes, but is not limited to, a World Wide Web page, newsgroup, message board, mailing list, or chat area on any interactive computer service or system or other online service.
(a-6) "Access" and "computer" have the meanings ascribed to them in Section 16D-2 of this Code.
(b) A "lottery" is any scheme or procedure whereby one or more prizes are distributed by chance among persons who have paid or promised consideration for a chance to win such prizes, whether such scheme or procedure is called a lottery, raffle, gift, sale or some other name, excluding savings promotion raffles authorized under Section 5g of the Illinois Banking Act, Section 7008 of the Savings Bank Act, Section 42.7 of the Illinois Credit Union Act, Section 5136B of the National Bank Act (12 U.S.C. 25a), or Section 4 of the Home Owners' Loan Act (12 U.S.C. 1463).
(c) A "policy game" is any scheme or procedure whereby a person promises or guarantees by any instrument, bill, certificate, writing, token or other device that any particular number, character, ticket or certificate shall in the event of any contingency in the nature of a lottery entitle the purchaser or holder to receive money, property or evidence of debt.
(Source: P.A. 98-31, eff. 6-24-13; 99-149, eff. 1-1-16.)

(720 ILCS 5/28-3) (from Ch. 38, par. 28-3)
Sec. 28-3. Keeping a Gambling Place. A "gambling place" is any real estate, vehicle, boat or any other property whatsoever used for the purposes of gambling other than gambling conducted in the manner authorized by the Riverboat Gambling Act or the Video Gaming Act. Any person who knowingly permits any premises or property owned or occupied by him or under his control to be used as a gambling place commits a Class A misdemeanor. Each subsequent offense is a Class 4 felony. When any premises is determined by the circuit court to be a gambling place:
(a) Such premises is a public nuisance and may be proceeded against as such, and
(b) All licenses, permits or certificates issued by the State of Illinois or any subdivision or public agency thereof authorizing the serving of food or liquor on such premises shall be void; and no license, permit or certificate so cancelled shall be reissued for such premises for a period of 60 days thereafter; nor shall any person convicted of keeping a gambling place be reissued such license for one year from his conviction and, after a second conviction of keeping a gambling place, any such person shall not be reissued such license, and
(c) Such premises of any person who knowingly permits thereon a violation of any Section of this Article shall be held liable for, and may be sold to pay any unsatisfied judgment that may be recovered and any unsatisfied fine that may be levied under any Section of this Article.
(Source: P.A. 96-34, eff. 7-13-09.)

(720 ILCS 5/28-4) (from Ch. 38, par. 28-4)
Sec. 28-4. Registration of Federal Gambling Stamps.
(a) Every person who has purchased a Federal Wagering Occupational Tax Stamp, as required by the United States under the applicable provisions of the Internal Revenue Code, or a Federal Gaming Device Tax Stamp, as required by the United States under the applicable provisions of the Internal Revenue Code, shall register forthwith such stamp or stamps with the county clerk's office in which he resides and the county clerk's office of each and every county in which he conducts any business. A violation of this Section is a Class B misdemeanor. A subsequent violation is a Class A misdemeanor.
(b) To register a stamp as required by this Section, each individual stamp purchaser and each member of a firm or association which is a stamp purchaser and, if such purchaser is corporate, the registered agent of the purchasing corporation shall deliver the stamp to the county clerk for inspection and shall under oath or affirmation complete and sign a registration form which shall state the full name and residence and business address of each purchaser and of each member of a purchasing firm or association and of each person employed or engaged in gambling on behalf of such purchaser, shall state the registered agent and registered address of a corporate purchaser, shall state each place where gambling is to be performed by or on behalf of the purchaser, and shall state the duration of validity of the stamp and the federal registration number and tax return number thereof. Any false statement in the registration form is material and is evidence of perjury.
(c) Within 3 days after such registration the county clerk shall by registered mail forward notice of such registration and a duplicate copy of each registration form to the Attorney General of this State, to the Chairman of the Illinois Liquor Control Commission, to the State's Attorney and Sheriff of each county wherein the stamp is registered, and to the principal official of the department of police of each city, village and incorporated town in this State wherein the stamp is registered or wherein the registrant maintains a business address.
(Source: P.A. 77-2638.)

(720 ILCS 5/28-5) (from Ch. 38, par. 28-5)
(Text of Section before amendment by P.A. 100-512)
Sec. 28-5. Seizure of gambling devices and gambling funds.
(a) Every device designed for gambling which is incapable of lawful use or every device used unlawfully for gambling shall be considered a "gambling device", and shall be subject to seizure, confiscation and destruction by the Department of State Police or by any municipal, or other local authority, within whose jurisdiction the same may be found. As used in this Section, a "gambling device" includes any slot machine, and includes any machine or device constructed for the reception of money or other thing of value and so constructed as to return, or to cause someone to return, on chance to the player thereof money, property or a right to receive money or property. With the exception of any device designed for gambling which is incapable of lawful use, no gambling device shall be forfeited or destroyed unless an individual with a property interest in said device knows of the unlawful use of the device.
(b) Every gambling device shall be seized and forfeited to the county wherein such seizure occurs. Any money or other thing of value integrally related to acts of gambling shall be seized and forfeited to the county wherein such seizure occurs.
(c) If, within 60 days after any seizure pursuant to subparagraph (b) of this Section, a person having any property interest in the seized property is charged with an offense, the court which renders judgment upon such charge shall, within 30 days after such judgment, conduct a forfeiture hearing to determine whether such property was a gambling device at the time of seizure. Such hearing shall be commenced by a written petition by the State, including material allegations of fact, the name and address of every person determined by the State to have any property interest in the seized property, a representation that written notice of the date, time and place of such hearing has been mailed to every such person by certified mail at least 10 days before such date, and a request for forfeiture. Every such person may appear as a party and present evidence at such hearing. The quantum of proof required shall be a preponderance of the evidence, and the burden of proof shall be on the State. If the court determines that the seized property was a gambling device at the time of seizure, an order of forfeiture and disposition of the seized property shall be entered: a gambling device shall be received by the State's Attorney, who shall effect its destruction, except that valuable parts thereof may be liquidated and the resultant money shall be deposited in the general fund of the county wherein such seizure occurred; money and other things of value shall be received by the State's Attorney and, upon liquidation, shall be deposited in the general fund of the county wherein such seizure occurred. However, in the event that a defendant raises the defense that the seized slot machine is an antique slot machine described in subparagraph (b)(7) of Section 28-1 of this Code and therefore he is exempt from the charge of a gambling activity participant, the seized antique slot machine shall not be destroyed or otherwise altered until a final determination is made by the Court as to whether it is such an antique slot machine. Upon a final determination by the Court of this question in favor of the defendant, such slot machine shall be immediately returned to the defendant. Such order of forfeiture and disposition shall, for the purposes of appeal, be a final order and judgment in a civil proceeding.
(d) If a seizure pursuant to subparagraph (b) of this Section is not followed by a charge pursuant to subparagraph (c) of this Section, or if the prosecution of such charge is permanently terminated or indefinitely discontinued without any judgment of conviction or acquittal (1) the State's Attorney shall commence an in rem proceeding for the forfeiture and destruction of a gambling device, or for the forfeiture and deposit in the general fund of the county of any seized money or other things of value, or both, in the circuit court and (2) any person having any property interest in such seized gambling device, money or other thing of value may commence separate civil proceedings in the manner provided by law.
(e) Any gambling device displayed for sale to a riverboat gambling operation or used to train occupational licensees of a riverboat gambling operation as authorized under the Riverboat Gambling Act is exempt from seizure under this Section.
(f) Any gambling equipment, devices and supplies provided by a licensed supplier in accordance with the Riverboat Gambling Act which are removed from the riverboat for repair are exempt from seizure under this Section.
(g) The following video gaming terminals are exempt from seizure under this Section:
(1) Video gaming terminals for sale to a licensed

distributor or operator under the Video Gaming Act.

(2) Video gaming terminals used to train licensed

technicians or licensed terminal handlers.

(3) Video gaming terminals that are removed from a

licensed establishment, licensed truck stop establishment, licensed fraternal establishment, or licensed veterans establishment for repair.

(Source: P.A. 98-31, eff. 6-24-13.)

(Text of Section after amendment by P.A. 100-512)
Sec. 28-5. Seizure of gambling devices and gambling funds.
(a) Every device designed for gambling which is incapable of lawful use or every device used unlawfully for gambling shall be considered a "gambling device", and shall be subject to seizure, confiscation and destruction by the Department of State Police or by any municipal, or other local authority, within whose jurisdiction the same may be found. As used in this Section, a "gambling device" includes any slot machine, and includes any machine or device constructed for the reception of money or other thing of value and so constructed as to return, or to cause someone to return, on chance to the player thereof money, property or a right to receive money or property. With the exception of any device designed for gambling which is incapable of lawful use, no gambling device shall be forfeited or destroyed unless an individual with a property interest in said device knows of the unlawful use of the device.
(b) Every gambling device shall be seized and forfeited to the county wherein such seizure occurs. Any money or other thing of value integrally related to acts of gambling shall be seized and forfeited to the county wherein such seizure occurs.
(c) If, within 60 days after any seizure pursuant to subparagraph (b) of this Section, a person having any property interest in the seized property is charged with an offense, the court which renders judgment upon such charge shall, within 30 days after such judgment, conduct a forfeiture hearing to determine whether such property was a gambling device at the time of seizure. Such hearing shall be commenced by a written petition by the State, including material allegations of fact, the name and address of every person determined by the State to have any property interest in the seized property, a representation that written notice of the date, time and place of such hearing has been mailed to every such person by certified mail at least 10 days before such date, and a request for forfeiture. Every such person may appear as a party and present evidence at such hearing. The quantum of proof required shall be a preponderance of the evidence, and the burden of proof shall be on the State. If the court determines that the seized property was a gambling device at the time of seizure, an order of forfeiture and disposition of the seized property shall be entered: a gambling device shall be received by the State's Attorney, who shall effect its destruction, except that valuable parts thereof may be liquidated and the resultant money shall be deposited in the general fund of the county wherein such seizure occurred; money and other things of value shall be received by the State's Attorney and, upon liquidation, shall be deposited in the general fund of the county wherein such seizure occurred. However, in the event that a defendant raises the defense that the seized slot machine is an antique slot machine described in subparagraph (b) (7) of Section 28-1 of this Code and therefore he is exempt from the charge of a gambling activity participant, the seized antique slot machine shall not be destroyed or otherwise altered until a final determination is made by the Court as to whether it is such an antique slot machine. Upon a final determination by the Court of this question in favor of the defendant, such slot machine shall be immediately returned to the defendant. Such order of forfeiture and disposition shall, for the purposes of appeal, be a final order and judgment in a civil proceeding.
(d) If a seizure pursuant to subparagraph (b) of this Section is not followed by a charge pursuant to subparagraph (c) of this Section, or if the prosecution of such charge is permanently terminated or indefinitely discontinued without any judgment of conviction or acquittal (1) the State's Attorney shall commence an in rem proceeding for the forfeiture and destruction of a gambling device, or for the forfeiture and deposit in the general fund of the county of any seized money or other things of value, or both, in the circuit court and (2) any person having any property interest in such seized gambling device, money or other thing of value may commence separate civil proceedings in the manner provided by law.
(e) Any gambling device displayed for sale to a riverboat gambling operation or used to train occupational licensees of a riverboat gambling operation as authorized under the Riverboat Gambling Act is exempt from seizure under this Section.
(f) Any gambling equipment, devices and supplies provided by a licensed supplier in accordance with the Riverboat Gambling Act which are removed from the riverboat for repair are exempt from seizure under this Section.
(g) The following video gaming terminals are exempt from seizure under this Section:
(1) Video gaming terminals for sale to a licensed

distributor or operator under the Video Gaming Act.

(2) Video gaming terminals used to train licensed

technicians or licensed terminal handlers.

(3) Video gaming terminals that are removed from a

licensed establishment, licensed truck stop establishment, licensed fraternal establishment, or licensed veterans establishment for repair.

(h) Property seized or forfeited under this Section is subject to reporting under the Seizure and Forfeiture Reporting Act.
(Source: P.A. 100-512, eff. 7-1-18.)

(720 ILCS 5/28-7) (from Ch. 38, par. 28-7)
Sec. 28-7. Gambling contracts void.
(a) All promises, notes, bills, bonds, covenants, contracts, agreements, judgments, mortgages, or other securities or conveyances made, given, granted, drawn, or entered into, or executed by any person whatsoever, where the whole or any part of the consideration thereof is for any money or thing of value, won or obtained in violation of any Section of this Article are null and void.
(b) Any obligation void under this Section may be set aside and vacated by any court of competent jurisdiction, upon a complaint filed for that purpose, by the person so granting, giving, entering into, or executing the same, or by his executors or administrators, or by any creditor, heir, legatee, purchaser or other person interested therein; or if a judgment, the same may be set aside on motion of any person stated above, on due notice thereof given.
(c) No assignment of any obligation void under this Section may in any manner affect the defense of the person giving, granting, drawing, entering into or executing such obligation, or the remedies of any person interested therein.
(d) This Section shall not prevent a licensed owner of a riverboat gambling operation from instituting a cause of action to collect any amount due and owing under an extension of credit to a riverboat gambling patron as authorized under the Riverboat Gambling Act.
(Source: P.A. 87-826.)

(720 ILCS 5/28-8) (from Ch. 38, par. 28-8)
Sec. 28-8. Gambling losses recoverable.
(a) Any person who by gambling shall lose to any other person, any sum of money or thing of value, amounting to the sum of $50 or more and shall pay or deliver the same or any part thereof, may sue for and recover the money or other thing of value, so lost and paid or delivered, in a civil action against the winner thereof, with costs, in the circuit court. No person who accepts from another person for transmission, and transmits, either in his own name or in the name of such other person, any order for any transaction to be made upon, or who executes any order given to him by another person, or who executes any transaction for his own account on, any regular board of trade or commercial, commodity or stock exchange, shall, under any circumstances, be deemed a "winner" of any moneys lost by such other person in or through any such transactions.
(b) If within 6 months, such person who under the terms of Subsection 28-8(a) is entitled to initiate action to recover his losses does not in fact pursue his remedy, any person may initiate a civil action against the winner. The court or the jury, as the case may be, shall determine the amount of the loss. After such determination, the court shall enter a judgment of triple the amount so determined.
(c) Gambling losses as a result of gambling conducted on a video gaming terminal licensed under the Video Gaming Act are not recoverable under this Section.
(Source: P.A. 98-31, eff. 6-24-13.)

(720 ILCS 5/28-9) (from Ch. 38, par. 28-9)
Sec. 28-9.
At the option of the prosecuting attorney any prosecution under this Article may be commenced by an information as defined in Section 102-12 of the Code of Criminal Procedure of 1963.
(Source: P.A. 76-1131.)

(720 ILCS 5/Art. 29 heading)

(720 ILCS 5/29-1) (from Ch. 38, par. 29-1)
Sec. 29-1. Offering a bribe.
(a) Any person who, with intent to influence any person participating in, officiating or connected with any professional or amateur athletic contest, sporting event or exhibition, gives, offers or promises any money, bribe or other thing of value or advantage to induce such participant, official or other person not to use his best efforts in connection with such contest, event or exhibition commits a Class 4 felony.
(b) Any person who, with the intent to influence the decision of any individual, offers or promises any money, bribe or other thing of value or advantage to induce such individual to attend, refrain from attending or continue to attend a particular public or private institution of secondary education or higher education for the purpose of participating or not participating in interscholastic athletic competition for such institution commits a Class A misdemeanor. This Section does not apply to the: (1) offering or awarding to an individual any type of scholarship, grant or other bona fide financial aid or employment; (2) offering of any type of financial assistance by such individual's family; or (3) offering of any item of de minimis value by such institution's authorities if such item is of the nature of an item that is commonly provided to any or all students or prospective students.
(c) Any person who gives any money, goods or other thing of value to an individual enrolled in an institution of higher education who participates in interscholastic competition and represents or attempts to represent such individual in future negotiations for employment with any professional sports team commits a Class A misdemeanor.
(Source: P.A. 85-665.)

(720 ILCS 5/29-2) (from Ch. 38, par. 29-2)
Sec. 29-2. Accepting a bribe.
Any person participating in, officiating or connected with any professional or amateur athletic contest, sporting event or exhibition who accepts or agrees to accept any money, bribe or other thing of value or advantage with the intent, understanding or agreement that he will not use his best efforts in connection with such contest, event or exhibition commits a Class 4 felony.
(Source: P.A. 77-2638.)

(720 ILCS 5/29-3) (from Ch. 38, par. 29-3)
Sec. 29-3. Failure to report offer of bribe.
Any person participating, officiating or connected with any professional or amateur athletic contest, sporting event or exhibition who fails to report forthwith to his employer, the promoter of such contest, event or exhibition, a peace officer, or the local State's Attorney any offer or promise made to him in violation of Section 29-1 commits a Class A misdemeanor.
(Source: P.A. 77-2638.)

(720 ILCS 5/Art. 29A heading)

(720 ILCS 5/29A-1) (from Ch. 38, par. 29A-1)
Sec. 29A-1.
A person commits commercial bribery when he confers, or offers or agrees to confer, any benefit upon any employee, agent or fiduciary without the consent of the latter's employer or principal, with intent to influence his conduct in relation to his employer's or principal's affairs.
(Source: P.A. 76-1129.)

(720 ILCS 5/29A-2) (from Ch. 38, par. 29A-2)
Sec. 29A-2.
An employee, agent or fiduciary commits commercial bribe receiving when, without consent of his employer or principal, he solicits, accepts or agrees to accept any benefit from another person upon an agreement or understanding that such benefit will influence his conduct in relation to his employer's or principal's affairs.
(Source: P.A. 76-1129.)

(720 ILCS 5/29A-3) (from Ch. 38, par. 29A-3)
Sec. 29A-3. Sentence.
(a) If the benefit offered, conferred, or agreed to be conferred, solicited, accepted or agreed to be accepted is less than $500,000, commercial bribery or commercial bribe receiving is a Class A misdemeanor and the sentence shall include, but not be limited to, a fine not to exceed $5,000.
(b) If the benefit offered, conferred, or agreed to be conferred, solicited, accepted, or agreed to be accepted in violation of this Article is $500,000 or more, the offender is guilty of a Class 3 felony.
(Source: P.A. 93-496, eff. 1-1-04.)

(720 ILCS 5/29A-4)
Sec. 29A-4. Corporate Crime Fund.
(a) In addition to any fines, penalties, and assessments otherwise authorized under this Code, any person convicted of a violation of this Article or Section 17-26 or 17-27 of this Code shall be assessed a penalty of not more than 3 times the value of all property involved in the criminal activity.
(b) The penalties assessed under subsection (a) shall be deposited into the Corporate Crime Fund, a special fund hereby created in the State treasury. Moneys in the Fund shall be used to make restitution to a person who has suffered property loss as a result of violations of this Article. The court may determine the reasonable amount, terms, and conditions of the restitution. In determining the amount and method of payment of restitution, the court shall take into account all financial resources of the defendant.
(Source: P.A. 93-496, eff. 1-1-04.)

(720 ILCS 5/Art. 29B heading)

(720 ILCS 5/29B-1) (from Ch. 38, par. 29B-1)
(Text of Section before amendment by P.A. 100-512)
Sec. 29B-1. (a) A person commits the offense of money laundering:
(1) when, knowing that the property involved in a

financial transaction represents the proceeds of some form of unlawful activity, he or she conducts or attempts to conduct such a financial transaction which in fact involves criminally derived property:

(A) with the intent to promote the carrying on

of the unlawful activity from which the criminally derived property was obtained; or

(B) where he or she knows or reasonably should

know that the financial transaction is designed in whole or in part:

(i) to conceal or disguise the nature, the

location, the source, the ownership or the control of the criminally derived property; or

(ii) to avoid a transaction reporting

requirement under State law; or

(1.5) when he or she transports, transmits, or

transfers, or attempts to transport, transmit, or transfer a monetary instrument:

(A) with the intent to promote the carrying on of

the unlawful activity from which the criminally derived property was obtained; or

(B) knowing, or having reason to know, that the

financial transaction is designed in whole or in part:

(i) to conceal or disguise the nature, the

location, the source, the ownership or the control of the criminally derived property; or

(ii) to avoid a transaction reporting

requirement under State law; or

(2) when, with the intent to:
(A) promote the carrying on of a specified

criminal activity as defined in this Article; or

(B) conceal or disguise the nature, location,

source, ownership, or control of property believed to be the proceeds of a specified criminal activity as defined by subdivision (b)(6); or

(C) avoid a transaction reporting requirement

under State law,

he or she conducts or attempts to conduct a financial

transaction involving property he or she believes to be the proceeds of specified criminal activity as defined by subdivision (b)(6) or property used to conduct or facilitate specified criminal activity as defined by subdivision (b)(6).

(b) As used in this Section:
(0.5) "Knowing that the property involved in a

financial transaction represents the proceeds of some form of unlawful activity" means that the person knew the property involved in the transaction represented proceeds from some form, though not necessarily which form, of activity that constitutes a felony under State, federal, or foreign law.

(1) "Financial transaction" means a purchase, sale,

loan, pledge, gift, transfer, delivery or other disposition utilizing criminally derived property, and with respect to financial institutions, includes a deposit, withdrawal, transfer between accounts, exchange of currency, loan, extension of credit, purchase or sale of any stock, bond, certificate of deposit or other monetary instrument, use of safe deposit box, or any other payment, transfer or delivery by, through, or to a financial institution. For purposes of clause (a)(2) of this Section, the term "financial transaction" also means a transaction which without regard to whether the funds, monetary instruments, or real or personal property involved in the transaction are criminally derived, any transaction which in any way or degree: (1) involves the movement of funds by wire or any other means; (2) involves one or more monetary instruments; or (3) the transfer of title to any real or personal property. The receipt by an attorney of bona fide fees for the purpose of legal representation is not a financial transaction for purposes of this Section.

(2) "Financial institution" means any bank; saving

and loan association; trust company; agency or branch of a foreign bank in the United States; currency exchange; credit union, mortgage banking institution; pawnbroker; loan or finance company; operator of a credit card system; issuer, redeemer or cashier of travelers checks, checks or money orders; dealer in precious metals, stones or jewels; broker or dealer in securities or commodities; investment banker; or investment company.

(3) "Monetary instrument" means United States coins

and currency; coins and currency of a foreign country; travelers checks; personal checks, bank checks, and money orders; investment securities; bearer negotiable instruments; bearer investment securities; or bearer securities and certificates of stock in such form that title thereto passes upon delivery.

(4) "Criminally derived property" means: (A) any

property, real or personal, constituting or derived from proceeds obtained, directly or indirectly, from activity that constitutes a felony under State, federal, or foreign law; or (B) any property represented to be property constituting or derived from proceeds obtained, directly or indirectly, from activity that constitutes a felony under State, federal, or foreign law.

(5) "Conduct" or "conducts" includes, in addition to

its ordinary meaning, initiating, concluding, or participating in initiating or concluding a transaction.

(6) "Specified criminal activity" means any violation

of Section 29D-15.1 (720 ILCS 5/29D-15.1) and any violation of Article 29D of this Code.

(7) "Director" means the Director of State Police or

his or her designated agents.

(8) "Department" means the Department of State Police

of the State of Illinois or its successor agency.

(9) "Transaction reporting requirement under State

law" means any violation as defined under the Currency Reporting Act.

(c) Sentence.
(1) Laundering of criminally derived property of a

value not exceeding $10,000 is a Class 3 felony;

(2) Laundering of criminally derived property of a

value exceeding $10,000 but not exceeding $100,000 is a Class 2 felony;

(3) Laundering of criminally derived property of a

value exceeding $100,000 but not exceeding $500,000 is a Class 1 felony;

(4) Money laundering in violation of subsection

(a)(2) of this Section is a Class X felony;

(5) Laundering of criminally derived property of a

value exceeding $500,000 is a Class 1 non-probationable felony;

(6) In a prosecution under clause (a)(1.5)(B)(ii) of

this Section, the sentences are as follows:

(A) Laundering of property of a value not

exceeding $10,000 is a Class 3 felony;

(B) Laundering of property of a value exceeding

$10,000 but not exceeding $100,000 is a Class 2 felony;

(C) Laundering of property of a value exceeding

$100,000 but not exceeding $500,000 is a Class 1 felony;

(D) Laundering of property of a value exceeding

$500,000 is a Class 1 non-probationable felony.

(d) Evidence. In a prosecution under this Article, either party may introduce the following evidence pertaining to the issue of whether the property or proceeds were known to be some form of criminally derived property or from some form of unlawful activity:
(1) A financial transaction was conducted or

structured or attempted in violation of the reporting requirements of any State or federal law; or

(2) A financial transaction was conducted or

attempted with the use of a false or fictitious name or a forged instrument; or

(3) A falsely altered or completed written instrument

or a written instrument that contains any materially false personal identifying information was made, used, offered or presented, whether accepted or not, in connection with a financial transaction; or

(4) A financial transaction was structured or

attempted to be structured so as to falsely report the actual consideration or value of the transaction; or

(5) A money transmitter, a person engaged in a trade

or business or any employee of a money transmitter or a person engaged in a trade or business, knows or reasonably should know that false personal identifying information has been presented and incorporates the false personal identifying information into any report or record; or

(6) The criminally derived property is transported or

possessed in a fashion inconsistent with the ordinary or usual means of transportation or possession of such property and where the property is discovered in the absence of any documentation or other indicia of legitimate origin or right to such property; or

(7) A person pays or receives substantially less than

face value for one or more monetary instruments; or

(8) A person engages in a transaction involving one

or more monetary instruments, where the physical condition or form of the monetary instrument or instruments makes it apparent that they are not the product of bona fide business or financial transactions.

(e) Duty to enforce this Article.
(1) It is the duty of the Department of State Police,

and its agents, officers, and investigators, to enforce all provisions of this Article, except those specifically delegated, and to cooperate with all agencies charged with the enforcement of the laws of the United States, or of any state, relating to money laundering. Only an agent, officer, or investigator designated by the Director may be authorized in accordance with this Section to serve seizure notices, warrants, subpoenas, and summonses under the authority of this State.

(2) Any agent, officer, investigator, or peace

officer designated by the Director may: (A) make seizure of property pursuant to the provisions of this Article; and (B) perform such other law enforcement duties as the Director designates. It is the duty of all State's Attorneys to prosecute violations of this Article and institute legal proceedings as authorized under this Article.

(f) Protective orders.
(1) Upon application of the State, the court may

enter a restraining order or injunction, require the execution of a satisfactory performance bond, or take any other action to preserve the availability of property described in subsection (h) for forfeiture under this Article:

(A) upon the filing of an indictment,

information, or complaint charging a violation of this Article for which forfeiture may be ordered under this Article and alleging that the property with respect to which the order is sought would be subject to forfeiture under this Article; or

(B) prior to the filing of such an indictment,

information, or complaint, if, after notice to persons appearing to have an interest in the property and opportunity for a hearing, the court determines that:

(i) there is probable cause to believe that

the State will prevail on the issue of forfeiture and that failure to enter the order will result in the property being destroyed, removed from the jurisdiction of the court, or otherwise made unavailable for forfeiture; and

(ii) the need to preserve the availability of

the property through the entry of the requested order outweighs the hardship on any party against whom the order is to be entered.

Provided, however, that an order entered pursuant

to subparagraph (B) shall be effective for not more than 90 days, unless extended by the court for good cause shown or unless an indictment, information, complaint, or administrative notice has been filed.

(2) A temporary restraining order under this

subsection may be entered upon application of the State without notice or opportunity for a hearing when an indictment, information, complaint, or administrative notice has not yet been filed with respect to the property, if the State demonstrates that there is probable cause to believe that the property with respect to which the order is sought would be subject to forfeiture under this Section and that provision of notice will jeopardize the availability of the property for forfeiture. Such a temporary order shall expire not more than 30 days after the date on which it is entered, unless extended for good cause shown or unless the party against whom it is entered consents to an extension for a longer period. A hearing requested concerning an order entered under this paragraph shall be held at the earliest possible time and prior to the expiration of the temporary order.

(3) The court may receive and consider, at a hearing

held pursuant to this subsection (f), evidence and information that would be inadmissible under the Illinois rules of evidence.

(4) Order to repatriate and deposit.
(A) In general. Pursuant to its authority to

enter a pretrial restraining order under this Section, the court may order a defendant to repatriate any property that may be seized and forfeited and to deposit that property pending trial with the Illinois State Police or another law enforcement agency designated by the Illinois State Police.

(B) Failure to comply. Failure to comply with an

order under this subsection (f) is punishable as a civil or criminal contempt of court.

(g) Warrant of seizure. The State may request the issuance of a warrant authorizing the seizure of property described in subsection (h) in the same manner as provided for a search warrant. If the court determines that there is probable cause to believe that the property to be seized would be subject to forfeiture, the court shall issue a warrant authorizing the seizure of such property.
(h) Forfeiture.
(1) The following are subject to forfeiture:
(A) any property, real or personal, constituting,

derived from, or traceable to any proceeds the person obtained directly or indirectly, as a result of a violation of this Article;

(B) any of the person's property used, or

intended to be used, in any manner or part, to commit, or to facilitate the commission of, a violation of this Article;

(C) all conveyances, including aircraft, vehicles

or vessels, which are used, or intended for use, to transport, or in any manner to facilitate the transportation, sale, receipt, possession, or concealment of property described in subparagraphs (A) and (B), but:

(i) no conveyance used by any person as a

common carrier in the transaction of business as a common carrier is subject to forfeiture under this Section unless it appears that the owner or other person in charge of the conveyance is a consenting party or privy to a violation of this Article;

(ii) no conveyance is subject to forfeiture

under this Section by reason of any act or omission which the owner proves to have been committed or omitted without his or her knowledge or consent;

(iii) a forfeiture of a conveyance encumbered

by a bona fide security interest is subject to the interest of the secured party if he or she neither had knowledge of nor consented to the act or omission;

(D) all real property, including any right,

title, and interest (including, but not limited to, any leasehold interest or the beneficial interest in a land trust) in the whole of any lot or tract of land and any appurtenances or improvements, which is used or intended to be used, in any manner or part, to commit, or in any manner to facilitate the commission of, any violation of this Article or that is the proceeds of any violation or act that constitutes a violation of this Article.

(2) Property subject to forfeiture under this Article

may be seized by the Director or any peace officer upon process or seizure warrant issued by any court having jurisdiction over the property. Seizure by the Director or any peace officer without process may be made:

(A) if the seizure is incident to a seizure

warrant;

(B) if the property subject to seizure has been

the subject of a prior judgment in favor of the State in a criminal proceeding, or in an injunction or forfeiture proceeding based upon this Article;

(C) if there is probable cause to believe that

the property is directly or indirectly dangerous to health or safety;

(D) if there is probable cause to believe that

the property is subject to forfeiture under this Article and the property is seized under circumstances in which a warrantless seizure or arrest would be reasonable; or

(E) in accordance with the Code of Criminal

Procedure of 1963.

(3) In the event of seizure pursuant to paragraph

(2), forfeiture proceedings shall be instituted in accordance with subsections (i) through (r).

(4) Property taken or detained under this Section

shall not be subject to replevin, but is deemed to be in the custody of the Director subject only to the order and judgments of the circuit court having jurisdiction over the forfeiture proceedings and the decisions of the State's Attorney under this Article. When property is seized under this Article, the seizing agency shall promptly conduct an inventory of the seized property and estimate the property's value and shall forward a copy of the inventory of seized property and the estimate of the property's value to the Director. Upon receiving notice of seizure, the Director may:

(A) place the property under seal;
(B) remove the property to a place designated by

the Director;

(C) keep the property in the possession of the

seizing agency;

(D) remove the property to a storage area for

safekeeping or, if the property is a negotiable instrument or money and is not needed for evidentiary purposes, deposit it in an interest bearing account;

(E) place the property under constructive seizure

by posting notice of pending forfeiture on it, by giving notice of pending forfeiture to its owners and interest holders, or by filing notice of pending forfeiture in any appropriate public record relating to the property; or

(F) provide for another agency or custodian,

including an owner, secured party, or lienholder, to take custody of the property upon the terms and conditions set by the Director.

(5) When property is forfeited under this Article,

the Director shall sell all such property unless such property is required by law to be destroyed or is harmful to the public, and shall distribute the proceeds of the sale, together with any moneys forfeited or seized, in accordance with paragraph (6). However, upon the application of the seizing agency or prosecutor who was responsible for the investigation, arrest or arrests and prosecution which lead to the forfeiture, the Director may return any item of forfeited property to the seizing agency or prosecutor for official use in the enforcement of laws, if the agency or prosecutor can demonstrate that the item requested would be useful to the agency or prosecutor in its enforcement efforts. When any real property returned to the seizing agency is sold by the agency or its unit of government, the proceeds of the sale shall be delivered to the Director and distributed in accordance with paragraph (6).

(6) All monies and the sale proceeds of all other

property forfeited and seized under this Article shall be distributed as follows:

(A) 65% shall be distributed to the metropolitan

enforcement group, local, municipal, county, or State law enforcement agency or agencies which conducted or participated in the investigation resulting in the forfeiture. The distribution shall bear a reasonable relationship to the degree of direct participation of the law enforcement agency in the effort resulting in the forfeiture, taking into account the total value of the property forfeited and the total law enforcement effort with respect to the violation of the law upon which the forfeiture is based. Amounts distributed to the agency or agencies shall be used for the enforcement of laws.

(B)(i) 12.5% shall be distributed to the Office

of the State's Attorney of the county in which the prosecution resulting in the forfeiture was instituted, deposited in a special fund in the county treasury and appropriated to the State's Attorney for use in the enforcement of laws. In counties over 3,000,000 population, 25% shall be distributed to the Office of the State's Attorney for use in the enforcement of laws. If the prosecution is undertaken solely by the Attorney General, the portion provided hereunder shall be distributed to the Attorney General for use in the enforcement of laws.

(ii) 12.5% shall be distributed to the Office of

the State's Attorneys Appellate Prosecutor and deposited in the Narcotics Profit Forfeiture Fund of that office to be used for additional expenses incurred in the investigation, prosecution and appeal of cases arising under laws. The Office of the State's Attorneys Appellate Prosecutor shall not receive distribution from cases brought in counties with over 3,000,000 population.

(C) 10% shall be retained by the Department of

State Police for expenses related to the administration and sale of seized and forfeited property.

Moneys and the sale proceeds distributed to the

Department of State Police under this Article shall be deposited in the Money Laundering Asset Recovery Fund created in the State treasury and shall be used by the Department of State Police for State law enforcement purposes.

(7) All moneys and sale proceeds of property

forfeited and seized under this Article and distributed according to paragraph (6) may also be used to purchase opioid antagonists as defined in Section 5-23 of the Alcoholism and Other Drug Abuse and Dependency Act.

(i) Notice to owner or interest holder.
(1) Whenever notice of pending forfeiture or service

of an in rem complaint is required under the provisions of this Article, such notice or service shall be given as follows:

(A) If the owner's or interest holder's name and

current address are known, then by either personal service or mailing a copy of the notice by certified mail, return receipt requested, to that address. For purposes of notice under this Section, if a person has been arrested for the conduct giving rise to the forfeiture, then the address provided to the arresting agency at the time of arrest shall be deemed to be that person's known address. Provided, however, if an owner or interest holder's address changes prior to the effective date of the notice of pending forfeiture, the owner or interest holder shall promptly notify the seizing agency of the change in address or, if the owner or interest holder's address changes subsequent to the effective date of the notice of pending forfeiture, the owner or interest holder shall promptly notify the State's Attorney of the change in address; or

(B) If the property seized is a conveyance, to

the address reflected in the office of the agency or official in which title or interest to the conveyance is required by law to be recorded, then by mailing a copy of the notice by certified mail, return receipt requested, to that address; or

(C) If the owner's or interest holder's address

is not known, and is not on record as provided in paragraph (B), then by publication for 3 successive weeks in a newspaper of general circulation in the county in which the seizure occurred.

(2) Notice served under this Article is effective

upon personal service, the last date of publication, or the mailing of written notice, whichever is earlier.

(j) Notice to State's Attorney. The law enforcement agency seizing property for forfeiture under this Article shall, within 90 days after seizure, notify the State's Attorney for the county, either where an act or omission giving rise to the forfeiture occurred or where the property was seized, of the seizure of the property and the facts and circumstances giving rise to the seizure and shall provide the State's Attorney with the inventory of the property and its estimated value. When the property seized for forfeiture is a vehicle, the law enforcement agency seizing the property shall immediately notify the Secretary of State that forfeiture proceedings are pending regarding such vehicle.
(k) Non-judicial forfeiture. If non-real property that exceeds $20,000 in value excluding the value of any conveyance, or if real property is seized under the provisions of this Article, the State's Attorney shall institute judicial in rem forfeiture proceedings as described in subsection (l) of this Section within 45 days from receipt of notice of seizure from the seizing agency under subsection (j) of this Section. However, if non-real property that does not exceed $20,000 in value excluding the value of any conveyance is seized, the following procedure shall be used:
(1) If, after review of the facts surrounding the

seizure, the State's Attorney is of the opinion that the seized property is subject to forfeiture, then within 45 days after the receipt of notice of seizure from the seizing agency, the State's Attorney shall cause notice of pending forfeiture to be given to the owner of the property and all known interest holders of the property in accordance with subsection (i) of this Section.

(2) The notice of pending forfeiture must include a

description of the property, the estimated value of the property, the date and place of seizure, the conduct giving rise to forfeiture or the violation of law alleged, and a summary of procedures and procedural rights applicable to the forfeiture action.

(3)(A) Any person claiming an interest in property

which is the subject of notice under paragraph (1) of this subsection (k), must, in order to preserve any rights or claims to the property, within 45 days after the effective date of notice as described in subsection (i) of this Section, file a verified claim with the State's Attorney expressing his or her interest in the property. The claim must set forth:

(i) the caption of the proceedings as set forth

on the notice of pending forfeiture and the name of the claimant;

(ii) the address at which the claimant will

accept mail;

(iii) the nature and extent of the claimant's

interest in the property;

(iv) the date, identity of the transferor, and

circumstances of the claimant's acquisition of the interest in the property;

(v) the name and address of all other persons

known to have an interest in the property;

(vi) the specific provision of law relied on in

asserting the property is not subject to forfeiture;

(vii) all essential facts supporting each

assertion; and

(viii) the relief sought.
(B) If a claimant files the claim and deposits with

the State's Attorney a cost bond, in the form of a cashier's check payable to the clerk of the court, in the sum of 10% of the reasonable value of the property as alleged by the State's Attorney or the sum of $100, whichever is greater, upon condition that, in the case of forfeiture, the claimant must pay all costs and expenses of forfeiture proceedings, then the State's Attorney shall institute judicial in rem forfeiture proceedings and deposit the cost bond with the clerk of the court as described in subsection (l) of this Section within 45 days after receipt of the claim and cost bond. In lieu of a cost bond, a person claiming interest in the seized property may file, under penalty of perjury, an indigency affidavit which has been approved by a circuit court judge.

(C) If none of the seized property is forfeited in

the judicial in rem proceeding, the clerk of the court shall return to the claimant, unless the court orders otherwise, 90% of the sum which has been deposited and shall retain as costs 10% of the money deposited. If any of the seized property is forfeited under the judicial forfeiture proceeding, the clerk of the court shall transfer 90% of the sum which has been deposited to the State's Attorney prosecuting the civil forfeiture to be applied to the costs of prosecution and the clerk shall retain as costs 10% of the sum deposited.

(4) If no claim is filed or bond given within the 45

day period as described in paragraph (3) of this subsection (k), the State's Attorney shall declare the property forfeited and shall promptly notify the owner and all known interest holders of the property and the Director of State Police of the declaration of forfeiture and the Director shall dispose of the property in accordance with law.

(l) Judicial in rem procedures. If property seized under the provisions of this Article is non-real property that exceeds $20,000 in value excluding the value of any conveyance, or is real property, or a claimant has filed a claim and a cost bond under paragraph (3) of subsection (k) of this Section, the following judicial in rem procedures shall apply:
(1) If, after a review of the facts surrounding the

seizure, the State's Attorney is of the opinion that the seized property is subject to forfeiture, then within 45 days of the receipt of notice of seizure by the seizing agency or the filing of the claim and cost bond, whichever is later, the State's Attorney shall institute judicial forfeiture proceedings by filing a verified complaint for forfeiture and, if the claimant has filed a claim and cost bond, by depositing the cost bond with the clerk of the court. When authorized by law, a forfeiture must be ordered by a court on an action in rem brought by a State's Attorney under a verified complaint for forfeiture.

(2) During the probable cause portion of the judicial

in rem proceeding wherein the State presents its case-in-chief, the court must receive and consider, among other things, all relevant hearsay evidence and information. The laws of evidence relating to civil actions apply to all other portions of the judicial in rem proceeding.

(3) Only an owner of or interest holder in the

property may file an answer asserting a claim against the property in the action in rem. For purposes of this Section, the owner or interest holder shall be referred to as claimant. Upon motion of the State, the court shall first hold a hearing, wherein any claimant must establish by a preponderance of the evidence, that he or she has a lawful, legitimate ownership interest in the property and that it was obtained through a lawful source.

(4) The answer must be signed by the owner or

interest holder under penalty of perjury and must set forth:

(A) the caption of the proceedings as set forth

on the notice of pending forfeiture and the name of the claimant;

(B) the address at which the claimant will accept

mail;

(C) the nature and extent of the claimant's

interest in the property;

(D) the date, identity of transferor, and

circumstances of the claimant's acquisition of the interest in the property;

(E) the name and address of all other persons

known to have an interest in the property;

(F) all essential facts supporting each

assertion; and

(G) the precise relief sought.
(5) The answer must be filed with the court within 45

days after service of the civil in rem complaint.

(6) The hearing must be held within 60 days after

filing of the answer unless continued for good cause.

(7) The State shall show the existence of probable

cause for forfeiture of the property. If the State shows probable cause, the claimant has the burden of showing by a preponderance of the evidence that the claimant's interest in the property is not subject to forfeiture.

(8) If the State does not show existence of probable

cause, the court shall order the interest in the property returned or conveyed to the claimant and shall order all other property forfeited to the State. If the State does show existence of probable cause, the court shall order all property forfeited to the State.

(9) A defendant convicted in any criminal proceeding

is precluded from later denying the essential allegations of the criminal offense of which the defendant was convicted in any proceeding under this Article regardless of the pendency of an appeal from that conviction. However, evidence of the pendency of an appeal is admissible.

(10) An acquittal or dismissal in a criminal

proceeding does not preclude civil proceedings under this Article; however, for good cause shown, on a motion by the State's Attorney, the court may stay civil forfeiture proceedings during the criminal trial for a related criminal indictment or information alleging a money laundering violation. Such a stay shall not be available pending an appeal. Property subject to forfeiture under this Article shall not be subject to return or release by a court exercising jurisdiction over a criminal case involving the seizure of such property unless such return or release is consented to by the State's Attorney.

(11) All property declared forfeited under this

Article vests in this State on the commission of the conduct giving rise to forfeiture together with the proceeds of the property after that time. Any such property or proceeds subsequently transferred to any person remain subject to forfeiture and thereafter shall be ordered forfeited.

(12) A civil action under this Article must be

commenced within 5 years after the last conduct giving rise to forfeiture became known or should have become known or 5 years after the forfeitable property is discovered, whichever is later, excluding any time during which either the property or claimant is out of the State or in confinement or during which criminal proceedings relating to the same conduct are in progress.

(m) Stay of time periods. If property is seized for evidence and for forfeiture, the time periods for instituting judicial and non-judicial forfeiture proceedings shall not begin until the property is no longer necessary for evidence.
(n) Settlement of claims. Notwithstanding other provisions of this Article, the State's Attorney and a claimant of seized property may enter into an agreed-upon settlement concerning the seized property in such an amount and upon such terms as are set out in writing in a settlement agreement.
(o) Property constituting attorney fees. Nothing in this Article applies to property which constitutes reasonable bona fide attorney's fees paid to an attorney for services rendered or to be rendered in the forfeiture proceeding or criminal proceeding relating directly thereto where such property was paid before its seizure, before the issuance of any seizure warrant or court order prohibiting transfer of the property and where the attorney, at the time he or she received the property did not know that it was property subject to forfeiture under this Article.
(p) Construction. It is the intent of the General Assembly that the forfeiture provisions of this Article be liberally construed so as to effect their remedial purpose. The forfeiture of property and other remedies hereunder shall be considered to be in addition to, and not exclusive of, any sentence or other remedy provided by law.
(q) Judicial review. If property has been declared forfeited under subsection (k) of this Section, any person who has an interest in the property declared forfeited may, within 30 days after the effective date of the notice of the declaration of forfeiture, file a claim and cost bond as described in paragraph (3) of subsection (k) of this Section. If a claim and cost bond is filed under this Section, then the procedures described in subsection (l) of this Section apply.
(r) Burden of proof of exemption or exception. It is not necessary for the State to negate any exemption or exception in this Article in any complaint, information, indictment or other pleading or in any trial, hearing, or other proceeding under this Article. The burden of proof of any exemption or exception is upon the person claiming it.
(s) Review of administrative decisions. All administrative findings, rulings, final determinations, findings, and conclusions of the State's Attorney's Office under this Article are final and conclusive decisions of the matters involved. Any person aggrieved by the decision may obtain review of the decision pursuant to the provisions of the Administrative Review Law and the rules adopted pursuant to that Law. Pending final decision on such review, the administrative acts, orders, and rulings of the State's Attorney's Office remain in full force and effect unless modified or suspended by order of court pending final judicial decision. Pending final decision on such review, the acts, orders, and rulings of the State's Attorney's Office remain in full force and effect, unless stayed by order of court. However, no stay of any decision of the administrative agency shall issue unless the person aggrieved by the decision establishes by a preponderance of the evidence that good cause exists for the stay. In determining good cause, the court shall find that the aggrieved party has established a substantial likelihood of prevailing on the merits and that granting the stay will not have an injurious effect on the general public.
(Source: P.A. 99-480, eff. 9-9-15.)

(Text of Section after amendment by P.A. 100-512)
Sec. 29B-1. (a) A person commits the offense of money laundering:
(1) when, knowing that the property involved in a

financial transaction represents the proceeds of some form of unlawful activity, he or she conducts or attempts to conduct such a financial transaction which in fact involves criminally derived property:

(A) with the intent to promote the carrying on

of the unlawful activity from which the criminally derived property was obtained; or

(B) where he or she knows or reasonably should

know that the financial transaction is designed in whole or in part:

(i) to conceal or disguise the nature, the

location, the source, the ownership or the control of the criminally derived property; or

(ii) to avoid a transaction reporting

requirement under State law; or

(1.5) when he or she transports, transmits, or

transfers, or attempts to transport, transmit, or transfer a monetary instrument:

(A) with the intent to promote the carrying on of

the unlawful activity from which the criminally derived property was obtained; or

(B) knowing, or having reason to know, that the

financial transaction is designed in whole or in part:

(i) to conceal or disguise the nature, the

location, the source, the ownership or the control of the criminally derived property; or

(ii) to avoid a transaction reporting

requirement under State law; or

(2) when, with the intent to:
(A) promote the carrying on of a specified

criminal activity as defined in this Article; or

(B) conceal or disguise the nature, location,

source, ownership, or control of property believed to be the proceeds of a specified criminal activity as defined by subdivision (b)(6); or

(C) avoid a transaction reporting requirement

under State law,

he or she conducts or attempts to conduct a financial

transaction involving property he or she believes to be the proceeds of specified criminal activity as defined by subdivision (b)(6) or property used to conduct or facilitate specified criminal activity as defined by subdivision (b)(6).

(b) As used in this Section:
(0.5) "Knowing that the property involved in a

financial transaction represents the proceeds of some form of unlawful activity" means that the person knew the property involved in the transaction represented proceeds from some form, though not necessarily which form, of activity that constitutes a felony under State, federal, or foreign law.

(1) "Financial transaction" means a purchase, sale,

loan, pledge, gift, transfer, delivery or other disposition utilizing criminally derived property, and with respect to financial institutions, includes a deposit, withdrawal, transfer between accounts, exchange of currency, loan, extension of credit, purchase or sale of any stock, bond, certificate of deposit or other monetary instrument, use of safe deposit box, or any other payment, transfer or delivery by, through, or to a financial institution. For purposes of clause (a)(2) of this Section, the term "financial transaction" also means a transaction which without regard to whether the funds, monetary instruments, or real or personal property involved in the transaction are criminally derived, any transaction which in any way or degree: (1) involves the movement of funds by wire or any other means; (2) involves one or more monetary instruments; or (3) the transfer of title to any real or personal property. The receipt by an attorney of bona fide fees for the purpose of legal representation is not a financial transaction for purposes of this Section.

(2) "Financial institution" means any bank; saving

and loan association; trust company; agency or branch of a foreign bank in the United States; currency exchange; credit union, mortgage banking institution; pawnbroker; loan or finance company; operator of a credit card system; issuer, redeemer or cashier of travelers checks, checks or money orders; dealer in precious metals, stones or jewels; broker or dealer in securities or commodities; investment banker; or investment company.

(3) "Monetary instrument" means United States coins

and currency; coins and currency of a foreign country; travelers checks; personal checks, bank checks, and money orders; investment securities; bearer negotiable instruments; bearer investment securities; or bearer securities and certificates of stock in such form that title thereto passes upon delivery.

(4) "Criminally derived property" means: (A) any

property, real or personal, constituting or derived from proceeds obtained, directly or indirectly, from activity that constitutes a felony under State, federal, or foreign law; or (B) any property represented to be property constituting or derived from proceeds obtained, directly or indirectly, from activity that constitutes a felony under State, federal, or foreign law.

(5) "Conduct" or "conducts" includes, in addition to

its ordinary meaning, initiating, concluding, or participating in initiating or concluding a transaction.

(6) "Specified criminal activity" means any violation

of Section 29D-15.1 (720 ILCS 5/29D-15.1) and any violation of Article 29D of this Code.

(7) "Director" means the Director of State Police or

his or her designated agents.

(8) "Department" means the Department of State Police

of the State of Illinois or its successor agency.

(9) "Transaction reporting requirement under State

law" means any violation as defined under the Currency Reporting Act.

(c) Sentence.
(1) Laundering of criminally derived property of a

value not exceeding $10,000 is a Class 3 felony;

(2) Laundering of criminally derived property of a

value exceeding $10,000 but not exceeding $100,000 is a Class 2 felony;

(3) Laundering of criminally derived property of a

value exceeding $100,000 but not exceeding $500,000 is a Class 1 felony;

(4) Money laundering in violation of subsection

(a)(2) of this Section is a Class X felony;

(5) Laundering of criminally derived property of a

value exceeding $500,000 is a Class 1 non-probationable felony;

(6) In a prosecution under clause (a)(1.5)(B)(ii) of

this Section, the sentences are as follows:

(A) Laundering of property of a value not

exceeding $10,000 is a Class 3 felony;

(B) Laundering of property of a value exceeding

$10,000 but not exceeding $100,000 is a Class 2 felony;

(C) Laundering of property of a value exceeding

$100,000 but not exceeding $500,000 is a Class 1 felony;

(D) Laundering of property of a value exceeding

$500,000 is a Class 1 non-probationable felony.

(d) Evidence. In a prosecution under this Article, either party may introduce the following evidence pertaining to the issue of whether the property or proceeds were known to be some form of criminally derived property or from some form of unlawful activity:
(1) A financial transaction was conducted or

structured or attempted in violation of the reporting requirements of any State or federal law; or

(2) A financial transaction was conducted or

attempted with the use of a false or fictitious name or a forged instrument; or

(3) A falsely altered or completed written instrument

or a written instrument that contains any materially false personal identifying information was made, used, offered or presented, whether accepted or not, in connection with a financial transaction; or

(4) A financial transaction was structured or

attempted to be structured so as to falsely report the actual consideration or value of the transaction; or

(5) A money transmitter, a person engaged in a trade

or business or any employee of a money transmitter or a person engaged in a trade or business, knows or reasonably should know that false personal identifying information has been presented and incorporates the false personal identifying information into any report or record; or

(6) The criminally derived property is transported or

possessed in a fashion inconsistent with the ordinary or usual means of transportation or possession of such property and where the property is discovered in the absence of any documentation or other indicia of legitimate origin or right to such property; or

(7) A person pays or receives substantially less than

face value for one or more monetary instruments; or

(8) A person engages in a transaction involving one

or more monetary instruments, where the physical condition or form of the monetary instrument or instruments makes it apparent that they are not the product of bona fide business or financial transactions.

(e) Duty to enforce this Article.
(1) It is the duty of the Department of State Police,

and its agents, officers, and investigators, to enforce all provisions of this Article, except those specifically delegated, and to cooperate with all agencies charged with the enforcement of the laws of the United States, or of any state, relating to money laundering. Only an agent, officer, or investigator designated by the Director may be authorized in accordance with this Section to serve seizure notices, warrants, subpoenas, and summonses under the authority of this State.

(2) Any agent, officer, investigator, or peace

officer designated by the Director may: (A) make seizure of property pursuant to the provisions of this Article; and (B) perform such other law enforcement duties as the Director designates. It is the duty of all State's Attorneys to prosecute violations of this Article and institute legal proceedings as authorized under this Article.

(f) Protective orders.
(1) Upon application of the State, the court may

enter a restraining order or injunction, require the execution of a satisfactory performance bond, or take any other action to preserve the availability of property described in subsection (h) for forfeiture under this Article:

(A) upon the filing of an indictment,

information, or complaint charging a violation of this Article for which forfeiture may be ordered under this Article and alleging that the property with respect to which the order is sought would be subject to forfeiture under this Article; or

(B) prior to the filing of such an indictment,

information, or complaint, if, after notice to persons appearing to have an interest in the property and opportunity for a hearing, the court determines that:

(i) there is probable cause to believe that

the State will prevail on the issue of forfeiture and that failure to enter the order will result in the property being destroyed, removed from the jurisdiction of the court, or otherwise made unavailable for forfeiture; and

(ii) the need to preserve the availability of

the property through the entry of the requested order outweighs the hardship on any party against whom the order is to be entered.

Provided, however, that an order entered pursuant

to subparagraph (B) shall be effective for not more than 90 days, unless extended by the court for good cause shown or unless an indictment, information, complaint, or administrative notice has been filed.

(2) A temporary restraining order under this

subsection may be entered upon application of the State without notice or opportunity for a hearing when an indictment, information, complaint, or administrative notice has not yet been filed with respect to the property, if the State demonstrates that there is probable cause to believe that the property with respect to which the order is sought would be subject to forfeiture under this Section and that provision of notice will jeopardize the availability of the property for forfeiture. Such a temporary order shall expire not more than 30 days after the date on which it is entered, unless extended for good cause shown or unless the party against whom it is entered consents to an extension for a longer period. A hearing requested concerning an order entered under this paragraph shall be held at the earliest possible time and prior to the expiration of the temporary order.

(3) The court may receive and consider, at a hearing

held pursuant to this subsection (f), evidence and information that would be inadmissible under the Illinois rules of evidence.

(4) Order to repatriate and deposit.
(A) In general. Pursuant to its authority to

enter a pretrial restraining order under this Section, the court may order a defendant to repatriate any property that may be seized and forfeited and to deposit that property pending trial with the Illinois State Police or another law enforcement agency designated by the Illinois State Police.

(B) Failure to comply. Failure to comply with an

order under this subsection (f) is punishable as a civil or criminal contempt of court.

(g) Warrant of seizure. The State may request the issuance of a warrant authorizing the seizure of property described in subsection (h) in the same manner as provided for a search warrant. If the court determines that there is probable cause to believe that the property to be seized would be subject to forfeiture, the court shall issue a warrant authorizing the seizure of such property.
(h) Forfeiture.
(1) The following are subject to forfeiture:
(A) any property, real or personal, constituting,

derived from, or traceable to any proceeds the person obtained directly or indirectly, as a result of a violation of this Article;

(B) any of the person's property used, or

intended to be used, in any manner or part, to commit, or to facilitate the commission of, a violation of this Article;

(C) all conveyances, including aircraft, vehicles

or vessels, which are used, or intended for use, to transport, or in any manner to facilitate the transportation, sale, receipt, possession, or concealment of property described in subparagraphs (A) and (B), but:

(i) no conveyance used by any person as a

common carrier in the transaction of business as a common carrier is subject to forfeiture under this Section unless it appears that the owner or other person in charge of the conveyance is a consenting party or privy to a violation of this Article;

(ii) no conveyance is subject to forfeiture

under this Section by reason of any act or omission which the owner proves to have been committed or omitted without his or her knowledge or consent;

(iii) a forfeiture of a conveyance encumbered

by a bona fide security interest is subject to the interest of the secured party if he or she neither had knowledge of nor consented to the act or omission;

(D) all real property, including any right,

title, and interest (including, but not limited to, any leasehold interest or the beneficial interest in a land trust) in the whole of any lot or tract of land and any appurtenances or improvements, which is used or intended to be used, in any manner or part, to commit, or in any manner to facilitate the commission of, any violation of this Article or that is the proceeds of any violation or act that constitutes a violation of this Article.

(2) Property subject to forfeiture under this Article

may be seized by the Director or any peace officer upon process or seizure warrant issued by any court having jurisdiction over the property. Seizure by the Director or any peace officer without process may be made:

(A) if the seizure is incident to a seizure

warrant;

(B) if the property subject to seizure has been

the subject of a prior judgment in favor of the State in a criminal proceeding, or in an injunction or forfeiture proceeding based upon this Article;

(C) if there is probable cause to believe that

the property is directly or indirectly dangerous to health or safety;

(D) if there is probable cause to believe that

the property is subject to forfeiture under this Article and the property is seized under circumstances in which a warrantless seizure or arrest would be reasonable; or

(E) in accordance with the Code of Criminal

Procedure of 1963.

(3) In the event of seizure pursuant to paragraph

(2), forfeiture proceedings shall be instituted in accordance with subsections (i) through (r).

(4) Property taken or detained under this Section

shall not be subject to replevin, but is deemed to be in the custody of the Director subject only to the order and judgments of the circuit court having jurisdiction over the forfeiture proceedings and the decisions of the State's Attorney under this Article. When property is seized under this Article, the seizing agency shall promptly conduct an inventory of the seized property and estimate the property's value and shall forward a copy of the inventory of seized property and the estimate of the property's value to the Director. Upon receiving notice of seizure, the Director may:

(A) place the property under seal;
(B) remove the property to a place designated by

the Director;

(C) keep the property in the possession of the

seizing agency;

(D) remove the property to a storage area for

safekeeping or, if the property is a negotiable instrument or money and is not needed for evidentiary purposes, deposit it in an interest bearing account;

(E) place the property under constructive seizure

by posting notice of pending forfeiture on it, by giving notice of pending forfeiture to its owners and interest holders, or by filing notice of pending forfeiture in any appropriate public record relating to the property; or

(F) provide for another agency or custodian,

including an owner, secured party, or lienholder, to take custody of the property upon the terms and conditions set by the Director.

(5) When property is forfeited under this Article,

the Director shall sell all such property unless such property is required by law to be destroyed or is harmful to the public, and shall distribute the proceeds of the sale, together with any moneys forfeited or seized, in accordance with paragraph (6).

(6) All monies and the sale proceeds of all other

property forfeited and seized under this Article shall be distributed as follows:

(A) 65% shall be distributed to the metropolitan

enforcement group, local, municipal, county, or State law enforcement agency or agencies which conducted or participated in the investigation resulting in the forfeiture. The distribution shall bear a reasonable relationship to the degree of direct participation of the law enforcement agency in the effort resulting in the forfeiture, taking into account the total value of the property forfeited and the total law enforcement effort with respect to the violation of the law upon which the forfeiture is based. Amounts distributed to the agency or agencies shall be used for the enforcement of laws.

(B)(i) 12.5% shall be distributed to the Office

of the State's Attorney of the county in which the prosecution resulting in the forfeiture was instituted, deposited in a special fund in the county treasury and appropriated to the State's Attorney for use in the enforcement of laws. In counties over 3,000,000 population, 25% shall be distributed to the Office of the State's Attorney for use in the enforcement of laws. If the prosecution is undertaken solely by the Attorney General, the portion provided hereunder shall be distributed to the Attorney General for use in the enforcement of laws.

(ii) 12.5% shall be distributed to the Office of

the State's Attorneys Appellate Prosecutor and deposited in the Narcotics Profit Forfeiture Fund of that office to be used for additional expenses incurred in the investigation, prosecution and appeal of cases arising under laws. The Office of the State's Attorneys Appellate Prosecutor shall not receive distribution from cases brought in counties with over 3,000,000 population.

(C) 10% shall be retained by the Department of

State Police for expenses related to the administration and sale of seized and forfeited property.

Moneys and the sale proceeds distributed to the

Department of State Police under this Article shall be deposited in the Money Laundering Asset Recovery Fund created in the State treasury and shall be used by the Department of State Police for State law enforcement purposes.

(7) All moneys and sale proceeds of property

forfeited and seized under this Article and distributed according to paragraph (6) may also be used to purchase opioid antagonists as defined in Section 5-23 of the Alcoholism and Other Drug Abuse and Dependency Act.

(7.5) Preliminary Review.
(A) Within 14 days of the seizure, the State

shall seek a preliminary determination from the circuit court as to whether there is probable cause that the property may be subject to forfeiture.

(B) The rules of evidence shall not apply to any

proceeding conducted under this Section.

(C) The court may conduct the review under

subparagraph (A) of this paragraph (7.5) simultaneously with a proceeding under Section 109-1 of the Code of Criminal Procedure of 1963 for a related criminal offense if a prosecution is commenced by information or complaint.

(D) The court may accept a finding of probable

cause at a preliminary hearing following the filing of an information or complaint charging a related criminal offense or following the return of indictment by a grand jury charging the related offense as sufficient evidence of probable cause as required under subparagraph (A) of this paragraph (7.5).

(E) Upon a finding of probable cause as required

under this Section, the circuit court shall order the property subject to the applicable forfeiture Act held until the conclusion of any forfeiture proceeding.

(i) Notice to owner or interest holder.
(1) The first attempted service shall be commenced

within 28 days of the latter of filing of the verified claim or the receipt of the notice from seizing agency by form 4-64. A complaint for forfeiture or a notice of pending forfeiture shall be served on a claimant if the owner's or interest holder's name and current address are known, then by either: (i) personal service or; (ii) mailing a copy of the notice by certified mail, return receipt requested and first class mail, to that address. If no signed return receipt is received by the State's Attorney within 28 days of mailing or no communication from the owner or interest holder is received by the State's Attorney documenting actual notice by the parties, the State's Attorney shall, within a reasonable period of time, mail a second copy of the notice by certified mail, return receipt requested and first class mail, to that address. If no signed return receipt is received by the State's Attorney within 28 days of the second mailing, or no communication from the owner or interest holder is received by the State's Attorney documenting actual notice by the parties, the State's Attorney shall have 60 days to attempt to personally serve the notice by personal service, including substitute service by leaving a copy at the usual place of abode with some person of the family or a person residing there, of the age of 13 years or upwards. If after 3 attempts at service in this manner, and no service of the notice is accomplished, the notice shall be posted in a conspicuous manner at this address and service shall be made by the posting. The attempts at service and the posting if required, shall be documented by the person attempting service and the documentation shall be made part of a return of service returned to the State's Attorney. The State's Attorney may utilize any Sheriff or Deputy Sheriff, a peace officer, a private process server or investigator, or an employee, agent, or investigator of the State's Attorney's Office to attempt service without seeking leave of court. After the procedures listed are followed, service shall be effective on the owner or interest holder on the date of receipt by the State's Attorney of a returned return receipt requested, or on the date of receipt of a communication from an owner or interest holder documenting actual notice, whichever is first in time, or on the date of the last act performed by the State's Attorney in attempting personal service. For purposes of notice under this Section, if a person has been arrested for the conduct giving rise to the forfeiture, the address provided to the arresting agency at the time of arrest shall be deemed to be that person's known address. Provided, however, if an owner or interest holder's address changes prior to the effective date of the notice of pending forfeiture, the owner or interest holder shall promptly notify the seizing agency of the change in address or, if the owner or interest holder's address changes subsequent to the effective date of the notice of pending forfeiture, the owner or interest holder shall promptly notify the State's Attorney of the change in address. If the property seized is a conveyance, notice shall also be directed to the address reflected in the office of the agency or official in which title or interest to the conveyance is required by law to be recorded.

(A) (Blank);
(A-5) If the owner's or interest holder's address

is not known, and is not on record as provided in paragraph (1), service by publication for 3 successive weeks in a newspaper of general circulation in the county in which the seizure occurred shall suffice for service requirements.

(A-10) Notice to any business entity,

corporation, LLC, LLP, or partnership shall be complete by a single mailing of a copy of the notice by certified mail, return receipt requested and first class mail, to that address. This notice is complete regardless of the return of a signed "return receipt requested".

(A-15) Notice to a person whose address is not

within the State shall be completed by a single mailing of a copy of the notice by certified mail, return receipt requested and first class mail to that address. This notice is complete regardless of the return of a signed "return receipt requested".

(A-20) Notice to a person whose address is not

within the United States shall be completed by a single mailing of a copy of the notice by certified mail, return receipt requested and first class mail to that address. This notice is complete regardless of the return of a signed "return receipt requested". If certified mail is not available in the foreign country where the person has an address, notice shall proceed by paragraph (A-15) publication requirements.

(A-25) A person who the State's Attorney

reasonably should know is incarcerated within this State, shall also include, mailing a copy of the notice by certified mail, return receipt requested and first class mail, to the address of the detention facility with the inmate's name clearly marked on the envelope.

After a claimant files a verified claim with the

State's Attorney and provides an address at which they will accept service, the complaint shall be served and notice shall be complete upon the mailing of the complaint to the claimant at the address the claimant provided via certified mail, return receipt requested and first class mail. No return receipt card need be received, or any other attempts at service need be made to comply with service and notice requirements under this Section. This certified mailing, return receipt requested shall be proof of service of the complaint on the claimant. If notice is to be shown by actual notice from communication with a claimant, then the State's Attorney shall file an affidavit as proof of service providing details of the communication which shall be accepted as proof of service by the court.

(B) If the property seized is a conveyance, to

the address reflected in the office of the agency or official in which title or interest to the conveyance is required by law to be recorded, then by mailing a copy of the notice by certified mail, return receipt requested, to that address; or

(C) (Blank).
(2) Notice served under this Article is effective

upon personal service, the last date of publication, or the mailing of written notice, whichever is earlier.

(j) Notice to State's Attorney. The law enforcement agency seizing property for forfeiture under this Article shall, within 60 days after seizure, notify the State's Attorney for the county, either where an act or omission giving rise to the forfeiture occurred or where the property was seized, of the seizure of the property and the facts and circumstances giving rise to the seizure and shall provide the State's Attorney with the inventory of the property and its estimated value. When the property seized for forfeiture is a vehicle, the law enforcement agency seizing the property shall immediately notify the Secretary of State that forfeiture proceedings are pending regarding such vehicle. This notice shall be by the form 4-64.
(k) Non-judicial forfeiture. If non-real property that exceeds $20,000 in value excluding the value of any conveyance, or if real property is seized under the provisions of this Article, the State's Attorney shall institute judicial in rem forfeiture proceedings as described in subsection (l) of this Section within 28 days from receipt of notice of seizure from the seizing agency under subsection (j) of this Section. However, if non-real property that does not exceed $20,000 in value excluding the value of any conveyance is seized, the following procedure shall be used:
(1) If, after review of the facts surrounding the

seizure, the State's Attorney is of the opinion that the seized property is subject to forfeiture, then within 45 days after the receipt of notice of seizure from the seizing agency, the State's Attorney shall cause notice of pending forfeiture to be given to the owner of the property and all known interest holders of the property in accordance with subsection (i) of this Section.

(2) The notice of pending forfeiture must include a

description of the property, the estimated value of the property, the date and place of seizure, the conduct giving rise to forfeiture or the violation of law alleged, and a summary of procedures and procedural rights applicable to the forfeiture action.

(3)(A) Any person claiming an interest in property

which is the subject of notice under paragraph (1) of this subsection (k), must, in order to preserve any rights or claims to the property, within 45 days after the effective date of notice as described in subsection (i) of this Section, file a verified claim with the State's Attorney expressing his or her interest in the property. The claim must set forth:

(i) the caption of the proceedings as set forth

on the notice of pending forfeiture and the name of the claimant;

(ii) the address at which the claimant will

accept mail;

(iii) the nature and extent of the claimant's

interest in the property;

(iv) the date, identity of the transferor, and

circumstances of the claimant's acquisition of the interest in the property;

(v) the name and address of all other persons

known to have an interest in the property;

(vi) the specific provision of law relied on in

asserting the property is not subject to forfeiture;

(vii) all essential facts supporting each

assertion; and

(viii) the relief sought.
(B) If a claimant files the claim, then the State's

Attorney shall institute judicial in rem forfeiture proceedings with the clerk of the court as described in subsection (l) of this Section within 45 days after receipt of the claim.

(C) (Blank).
(4) If no claim is filed within the 45 day period as

described in paragraph (3) of this subsection (k), the State's Attorney shall declare the property forfeited and shall promptly notify the owner and all known interest holders of the property and the Director of State Police of the declaration of forfeiture and the Director shall dispose of the property in accordance with law.

(l) Judicial in rem procedures. If property seized under the provisions of this Article is non-real property that exceeds $20,000 in value excluding the value of any conveyance, or is real property, or a claimant has filed a claim under paragraph (3) of subsection (k) of this Section, the following judicial in rem procedures shall apply:
(1) If, after a review of the facts surrounding the

seizure, the State's Attorney is of the opinion that the seized property is subject to forfeiture, then within 28 days of the receipt of notice of seizure by the seizing agency or the filing of the claim, whichever is later, the State's Attorney shall institute judicial forfeiture proceedings by filing a verified complaint for forfeiture. When authorized by law, a forfeiture must be ordered by a court on an action in rem brought by a State's Attorney under a verified complaint for forfeiture.

(1.5) A complaint of forfeiture shall include:
(i) a description of the property seized;
(ii) the date and place of seizure of the

property;

(iii) the name and address of the law enforcement

agency making the seizure; and

(iv) the specific statutory and factual grounds

for the seizure.

(1.10) The complaint shall be served upon the person

from whom the property was seized and all persons known or reasonably believed by the State to claim an interest in the property, as provided in subsection (i) of this Section. The complaint shall be accompanied by the following written notice:

"This is a civil court proceeding subject to the Code

of Civil Procedure. You received this Complaint of Forfeiture because the State's Attorney's office has brought a legal action seeking forfeiture of your seized property. This complaint starts the court process where the State seeks to prove that your property should be forfeited and not returned to you. This process is also your opportunity to try to prove to a judge that you should get your property back. The complaint lists the date, time, and location of your first court date. You must appear in court on that day, or you may lose the case automatically. You must also file an appearance and answer. If you are unable to pay the appearance fee, you may qualify to have the fee waived. If there is a criminal case related to the seizure of your property, your case may be set for trial after the criminal case has been resolved. Before trial, the judge may allow discovery, where the State can ask you to respond in writing to questions and give them certain documents, and you can make similar requests of the State. The trial is your opportunity to explain what happened when your property was seized and why you should get the property back."

(2) The laws of evidence relating to civil actions

shall apply to proceedings under this Article with the following exception. The parties shall be allowed to use, and the court shall receive and consider all relevant hearsay evidence which relates to evidentiary foundation, chain of custody, business records, recordings, laboratory analysis, laboratory reports, and relevant hearsay related to the use of technology in the investigation which resulted in the seizure of property which is now subject to this forfeiture action.

(3) Only an owner of or interest holder in the

property may file an answer asserting a claim against the property in the action in rem. For purposes of this Section, the owner or interest holder shall be referred to as claimant. Upon motion of the State, the court shall first hold a hearing, wherein any claimant must establish by a preponderance of the evidence, that he or she has a lawful, legitimate ownership interest in the property and that it was obtained through a lawful source.

(4) The answer must be signed by the owner or

interest holder under penalty of perjury and must set forth:

(A) the caption of the proceedings as set forth

on the notice of pending forfeiture and the name of the claimant;

(B) the address at which the claimant will accept

mail;

(C) the nature and extent of the claimant's

interest in the property;

(D) the date, identity of transferor, and

circumstances of the claimant's acquisition of the interest in the property;

(E) the name and address of all other persons

known to have an interest in the property;

(F) all essential facts supporting each assertion;
(G) the precise relief sought; and
(H) the answer shall follow the rules under the

Code of Civil Procedure.

(5) The answer must be filed with the court within 45

days after service of the civil in rem complaint.

(6) The hearing must be held within 60 days after

filing of the answer unless continued for good cause.

(7) At the judicial in rem proceeding, in the State's

case in chief, the State shall show by a preponderance of the evidence that the property is subject to forfeiture. If the State makes such a showing, the claimant shall have the burden of production to set forth evidence that the property is not related to the alleged factual basis of the forfeiture. After this production of evidence, the State shall maintain the burden of proof to overcome this assertion. A claimant shall provide the State notice of its intent to allege that the currency or its equivalent is not related to the alleged factual basis of the forfeiture and why. As to conveyances, at the judicial in rem proceeding, in their case in chief, the State shall show by a preponderance of the evidence, that (1) the property is subject to forfeiture; and (2) at least one of the following:

(i) that the claimant was legally accountable for

the conduct giving rise to the forfeiture;

(ii) that the claimant knew or reasonably should

have known of the conduct giving rise to the forfeiture;

(iii) that the claimant knew or reasonable should

have known that the conduct giving rise to the forfeiture was likely to occur;

(iv) that the claimant held the property for the

benefit of, or as nominee for, any person whose conduct gave rise to its forfeiture;

(v) that if the claimant acquired their interest

through any person engaging in any of the conduct described above or conduct giving rise to the forfeiture;

(1) the claimant did not acquire it as a bona

fide purchaser for value; or

(2) the claimant acquired the interest under

the circumstances that they reasonably should have known the property was derived from, or used in, the conduct giving rise to the forfeiture; or

(vii) that the claimant is not the true owner of

the property that is subject to forfeiture.

(8) If the State does not meet its burden to show

that the property is subject to forfeiture, the court shall order the interest in the property returned or conveyed to the claimant and shall order all other property forfeited to the State. If the State does meet its burden to show that the property is subject to forfeiture, the court shall order all property forfeited to the State.

(9) A defendant convicted in any criminal proceeding

is precluded from later denying the essential allegations of the criminal offense of which the defendant was convicted in any proceeding under this Article regardless of the pendency of an appeal from that conviction. However, evidence of the pendency of an appeal is admissible.

(10) On a motion by the the parties, the court may

stay civil forfeiture proceedings during the criminal trial for a related criminal indictment or information alleging a money laundering violation. Such a stay shall not be available pending an appeal. Property subject to forfeiture under this Article shall not be subject to return or release by a court exercising jurisdiction over a criminal case involving the seizure of such property unless such return or release is consented to by the State's Attorney.

Notwithstanding any other provision of this Section,

the State's burden of proof at the trial of the forfeiture action shall be by clear and convincing evidence if: (1) a finding of not guilty is entered as to all counts and all defendants in a criminal proceeding relating to the conduct giving rise to the forfeiture action; or (2) the State receives an adverse finding at a preliminary hearing and fails to secure an indictment in a criminal proceeding relating to the factual allegations of the forfeiture action.

(11) All property declared forfeited under this

Article vests in this State on the commission of the conduct giving rise to forfeiture together with the proceeds of the property after that time. Except as otherwise provided in this Article, title to any such property or proceeds subsequently transferred to any person remain subject to forfeiture and thereafter shall be ordered forfeited unless the person to whom the property was transferred makes an appropriate claim and has his or her claim adjudicated at the judicial in rem hearing.

(12) A civil action under this Article must be

commenced within 5 years after the last conduct giving rise to forfeiture became known or should have become known or 5 years after the forfeitable property is discovered, whichever is later, excluding any time during which either the property or claimant is out of the State or in confinement or during which criminal proceedings relating to the same conduct are in progress.

(m) Stay of time periods. If property is seized for evidence and for forfeiture, the time periods for instituting judicial and non-judicial forfeiture proceedings shall not begin until the property is no longer necessary for evidence.
(n) Settlement of claims. Notwithstanding other provisions of this Article, the State's Attorney and a claimant of seized property may enter into an agreed-upon settlement concerning the seized property in such an amount and upon such terms as are set out in writing in a settlement agreement. All proceeds from a settlement agreement shall be tendered to the Department of State Police and distributed under paragraph (6) of subsection (h) of this Section.
(o) Property constituting attorney fees. Nothing in this Article applies to property which constitutes reasonable bona fide attorney's fees paid to an attorney for services rendered or to be rendered in the forfeiture proceeding or criminal proceeding relating directly thereto where such property was paid before its seizure, before the issuance of any seizure warrant or court order prohibiting transfer of the property and where the attorney, at the time he or she received the property did not know that it was property subject to forfeiture under this Article.
(p) Construction. It is the intent of the General Assembly that the forfeiture provisions of this Article be liberally construed so as to effect their remedial purpose. The forfeiture of property and other remedies hereunder shall be considered to be in addition to, and not exclusive of, any sentence or other remedy provided by law.
(q) Judicial review. If property has been declared forfeited under subsection (k) of this Section, any person who has an interest in the property declared forfeited may, within 30 days after the effective date of the notice of the declaration of forfeiture, file a claim as described in paragraph (3) of subsection (k) of this Section. If a claim is filed under this Section, then the procedures described in subsection (l) of this Section apply.
(r) (Blank).
(s) Review of administrative decisions. All administrative findings, rulings, final determinations, findings, and conclusions of the State's Attorney's Office under this Article are final and conclusive decisions of the matters involved. Any person aggrieved by the decision may obtain review of the decision pursuant to the provisions of the Administrative Review Law and the rules adopted pursuant to that Law. Pending final decision on such review, the administrative acts, orders, and rulings of the State's Attorney's Office remain in full force and effect unless modified or suspended by order of court pending final judicial decision. Pending final decision on such review, the acts, orders, and rulings of the State's Attorney's Office remain in full force and effect, unless stayed by order of court. However, no stay of any decision of the administrative agency shall issue unless the person aggrieved by the decision establishes by a preponderance of the evidence that good cause exists for the stay. In determining good cause, the court shall find that the aggrieved party has established a substantial likelihood of prevailing on the merits and that granting the stay will not have an injurious effect on the general public.
(t) Actual physical seizure of real property subject to forfeiture under this Act requires the issuance of a seizure warrant. Nothing in this Section prohibits the constructive seizure of real property through the filing of a complaint for forfeiture in circuit court and the recording of a lis pendens against the real property which is subject to forfeiture without any hearing, warrant application, or judicial approval.
(u) Property which is forfeited shall be subject to an 8th amendment to the United States Constitution disproportionate penalties analysis and the property forfeiture may be denied in whole or in part if the court finds that the forfeiture would constitute an excessive fine in violation of the 8th amendment as interpreted by case law.
(v) If property is ordered forfeited under this Section from a claimant who held title to the property in joint tenancy or tenancy in common with another claimant, the court shall determine the amount of each owner's interest in the property according to principles of property law.
(w) A claimant or a party interested in personal property contained within a seized conveyance may file a request with the State's Attorney in a non-judicial forfeiture action, or a motion with the court in a judicial forfeiture action for the return of any personal property contained within a conveyance which is seized under this Article. The return of personal property shall not be unreasonably withheld if the personal property is not mechanically or electrically coupled to the conveyance, needed for evidentiary purposes, or otherwise contraband. Any law enforcement agency that returns property under a court order under this Section shall not be liable to any person who claims ownership to the property if it is returned to an improper party.
(x) Innocent owner hearing.
(1) After a complaint for forfeiture has been filed

and all claimants have appeared and answered, a claimant may file a motion with the court for an innocent owner hearing prior to trial. This motion shall be made and supported by sworn affidavit and shall assert the following along with specific facts which support each assertion:

(i) that the claimant filing the motion is the

true owner of the conveyance as interpreted by case law;

(ii) that the claimant was not legally

accountable for the conduct giving rise to the forfeiture or acquiesced in the conduct;

(iii) that the claimant did not solicit,

conspire, or attempt to commit the conduct giving rise to the forfeiture;

(iv) that the claimant did not know or did not

have reason to know that the conduct giving rise to the forfeiture was likely to occur; and

(v) that the claimant did not hold the property

for the benefit of, or as nominee for any person whose conduct gave rise to its forfeiture or if the owner or interest holder acquired the interest through any person, the owner or interest holder did not acquire it as a bona fide purchaser for value or acquired the interest without knowledge of the seizure of the property for forfeiture.

(2) The claimant shall include specific facts which

support these assertions in their motion.

(3) Upon this filing, a hearing may only be conducted

after the parties have been given the opportunity to conduct limited discovery as to the ownership and control of the property, the claimant's knowledge, or any matter relevant to the issues raised or facts alleged in the claimant's motion. Discovery shall be limited to the People's requests in these areas but may proceed by any means allowed in the Code of Civil Procedure.

(i) After discovery is complete and the court has

allowed for sufficient time to review and investigate the discovery responses, the court shall conduct a hearing. At the hearing, the fact that the conveyance is subject to forfeiture shall not be at issue. The court shall only hear evidence relating to the issue of innocent ownership.

(ii) At the hearing on the motion, it shall be

the burden of the claimant to prove each of the assertions listed in paragraph (1) of this subsection (x) by a preponderance of the evidence.

(iii) If a claimant meets his burden of proof,

the court shall grant the motion and order the property returned to the claimant. If the claimant fails to meet his or her burden of proof then the court shall deny the motion.

(y) No property shall be forfeited under this Section from a person who, without actual or constructive notice that the property was the subject of forfeiture proceedings, obtained possession of the property as a bona fide purchaser for value. A person who purports to affect transfer of property after receiving actual or constructive notice that the property is subject to seizure or forfeiture is guilty of contempt of court, and shall be liable to the State for a penalty in the amount of the fair market value of the property.
(z) Forfeiture proceedings under this Section shall be subject to the Code of Civil Procedure and the rules of evidence relating to civil actions.
(aa) Return of property, damages, and costs.
(1) The law enforcement agency that holds custody of

property seized for forfeiture shall deliver property ordered by the court to be returned or conveyed to the claimant within a reasonable time not to exceed 7 days, unless the order is stayed by the trial court or a reviewing court pending an appeal, motion to reconsider, or other reason.

(2) The law enforcement agency that holds custody of

property is responsible for any damages, storage fees, and related costs applicable to property returned. The claimant shall not be subject to any charges by the State for storage of the property or expenses incurred in the preservation of the property. Charges for the towing of a conveyance shall be borne by the claimant unless the conveyance was towed for the sole reason of seizure for forfeiture. This Section does not prohibit the imposition of any fees or costs by a home rule unit of local government related to the impoundment of a conveyance under an ordinance enacted by the unit of government.

(3) A law enforcement agency shall not retain

forfeited property for its own use or transfer the property to any person or entity, except as provided under this Section. A law enforcement agency may apply in writing to the Director of State Police to request that a forfeited property be awarded to the agency for a specifically articulated official law enforcement use in an investigation. The Director of State Police shall provide a written justification in each instance detailing the reasons why the forfeited property was placed into official use and the justification shall be retained for a period of not less than 3 years.

(bb) The changes made to this Section by this amendatory Act of the 100th General Assembly are subject to Sections 2 and 4 of the Statute on Statutes.
(Source: P.A. 99-480, eff. 9-9-15; 100-512, eff. 7-1-18.)

(720 ILCS 5/Art. 29C heading)

(720 ILCS 5/29C-5)
Sec. 29C-5. (Repealed).
(Source: P.A. 89-515, eff. 1-1-97. Repealed by P.A. 92-854, eff. 12-5-02.)

(720 ILCS 5/29C-10)
Sec. 29C-10. (Repealed).
(Source: P.A. 89-515, eff. 1-1-97. Repealed by P.A. 92-854, eff. 12-5-02.)

(720 ILCS 5/29C-15)
Sec. 29C-15. (Repealed).
(Source: P.A. 89-515, eff. 1-1-97. Repealed by P.A. 92-854, eff. 12-5-02.)

(720 ILCS 5/Art. 29D heading)

(720 ILCS 5/29D-5)
Sec. 29D-5. Legislative findings. The devastating consequences of the barbaric attacks on the World Trade Center and the Pentagon on September 11, 2001 underscore the compelling need for legislation that is specifically designed to combat the evils of terrorism. Terrorism is inconsistent with civilized society and cannot be tolerated.
A comprehensive State law is urgently needed to complement federal laws in the fight against terrorism and to better protect all citizens against terrorist acts. Accordingly, the legislature finds that our laws must be strengthened to ensure that terrorists, as well as those who solicit or provide financial and other support to terrorists, are prosecuted and punished in State courts with appropriate severity. The legislature further finds that due to the grave nature and global reach of terrorism that a comprehensive law encompassing State criminal statutes and strong civil remedies is needed.
An investigation may not be initiated or continued for activities protected by the First Amendment to the United States Constitution, including expressions of support or the provision of financial support for the nonviolent political, religious, philosophical, or ideological goals or beliefs of any person or group.
(Source: P.A. 92-854, eff. 12-5-02.)

(720 ILCS 5/29D-10)
Sec. 29D-10. Definitions. As used in this Article, where not otherwise distinctly expressed or manifestly incompatible with the intent of this Article:
(a) "Computer network" means a set of related, remotely connected devices and any communications facilities including more than one computer with the capability to transmit data among them through communication facilities.
(b) "Computer" means a device that accepts, processes, stores, retrieves, or outputs data, and includes, but is not limited to, auxiliary storage and telecommunications devices.
(c) "Computer program" means a series of coded instruction or statements in a form acceptable to a computer which causes the computer to process data and supply the results of data processing.
(d) "Data" means representations of information, knowledge, facts, concepts or instructions, including program documentation, that are prepared in a formalized manner and are stored or processed in or transmitted by a computer. Data may be in any form, including but not limited to magnetic or optical storage media, punch cards, or data stored internally in the memory of a computer.
(e) "Biological products used in or in connection with agricultural production" includes, but is not limited to, seeds, plants, and DNA of plants or animals altered for use in crop or livestock breeding or production or which are sold, intended, designed, or produced for use in crop production or livestock breeding or production.
(f) "Agricultural products" means crops and livestock.
(g) "Agricultural production" means the breeding and growing of livestock and crops.
(g-5) "Animal feed" means an article that is intended for use for food for animals other than humans and that is intended for use as a substantial source of nutrients in the diet of the animal, and is not limited to a mixture intended to be the sole ration of the animal.
(g-10) "Contagious or infectious disease" means a specific disease designated by the Illinois Department of Agriculture as contagious or infectious under rules pertaining to the Illinois Diseased Animals Act.
(g-15) "Processed food" means any food other than a raw agricultural commodity and includes any raw agricultural commodity that has been subject to processing, such as canning, cooking, freezing, dehydration, or milling.
(g-20) "Raw agricultural commodity" means any food in its raw or natural state, including all fruits that are washed, colored, or otherwise treated in their unpeeled natural form prior to marketing and honey that is in the comb or that is removed from the comb and in an unadulterated condition.
(g-25) "Endangering the food supply" means to knowingly:
(1) bring into this State any domestic animal that

is affected with any contagious or infectious disease or any animal that has been exposed to any contagious or infectious disease;

(2) expose any animal in this State to any contagious

or infectious disease;

(3) deliver any poultry that is infected with any

contagious or infectious disease to any poultry producer pursuant to a production contract;

(4) except as permitted under the Insect Pest and

Plant Disease Act, bring or release into this State any insect pest or expose any plant to an insect pest; or

(5) expose any raw agricultural commodity, animal

feed, or processed food to any contaminant or contagious or infectious disease.

"Endangering the food supply" does not include bona fide experiments and actions related to those experiments carried on by commonly recognized research facilities or actions by agricultural producers and animal health professionals who may inadvertently contribute to the spread of detrimental biological agents while employing generally acceptable management practices.
(g-30) "Endangering the water supply" means to knowingly contaminate a public or private water well or water reservoir or any water supply of a public utility or tamper with the production of bottled or packaged water or tamper with bottled or packaged water at a retail or wholesale mercantile establishment. "Endangering the water supply" does not include contamination of a public or private well or water reservoir or any water supply of a public utility that may occur inadvertently as part of the operation of a public utility or electrical generating station.
(h) "Livestock" means animals bred or raised for human consumption.
(i) "Crops" means plants raised for: (1) human consumption, (2) fruits that are intended for human consumption, (3) consumption by livestock, and (4) fruits that are intended for consumption by livestock.
(j) "Communications systems" means any works, property, or material of any radio, telegraph, telephone, microwave, or cable line, station, or system.
(k) "Substantial damage" means monetary damage greater than $100,000.
(l) "Terrorist act" or "act of terrorism" means: (1) any act that is intended to cause or create a risk and does cause or create a risk of death or great bodily harm to one or more persons; (2) any act that disables or destroys the usefulness or operation of any communications system; (3) any act or any series of 2 or more acts committed in furtherance of a single intention, scheme, or design that disables or destroys the usefulness or operation of a computer network, computers, computer programs, or data used by any industry, by any class of business, or by 5 or more businesses or by the federal government, State government, any unit of local government, a public utility, a manufacturer of pharmaceuticals, a national defense contractor, or a manufacturer of chemical or biological products used in or in connection with agricultural production; (4) any act that disables or causes substantial damage to or destruction of any structure or facility used in or used in connection with ground, air, or water transportation; the production or distribution of electricity, gas, oil, or other fuel (except for acts that occur inadvertently and as the result of operation of the facility that produces or distributes electricity, gas, oil, or other fuel); the treatment of sewage or the treatment or distribution of water; or controlling the flow of any body of water; (5) any act that causes substantial damage to or destruction of livestock or to crops or a series of 2 or more acts committed in furtherance of a single intention, scheme, or design which, in the aggregate, causes substantial damage to or destruction of livestock or crops; (6) any act that causes substantial damage to or destruction of any hospital or any building or facility used by the federal government, State government, any unit of local government or by a national defense contractor or by a public utility, a manufacturer of pharmaceuticals, a manufacturer of chemical or biological products used in or in connection with agricultural production or the storage or processing of agricultural products or the preparation of agricultural products for food or food products intended for resale or for feed for livestock; (7) any act that causes substantial damage to any building containing 5 or more businesses of any type or to any building in which 10 or more people reside; (8) endangering the food supply; or (9) endangering the water supply.
(m) "Terrorist" and "terrorist organization" means any person who engages or is about to engage in a terrorist act with the intent to intimidate or coerce a significant portion of a civilian population.
(n) "Material support or resources" means currency or other financial securities, financial services, lodging, training, safe houses, false documentation or identification, communications equipment, facilities, weapons, lethal substances, explosives, personnel, transportation, any other kind of physical assets or intangible property, and expert services or expert assistance.
(o) "Person" has the meaning given in Section 2-15 of this Code and, in addition to that meaning, includes, without limitation, any charitable organization, whether incorporated or unincorporated, any professional fund raiser, professional solicitor, limited liability company, association, joint stock company, association, trust, trustee, or any group of people formally or informally affiliated or associated for a common purpose, and any officer, director, partner, member, or agent of any person.
(p) "Render criminal assistance" means to do any of the following with the intent to prevent, hinder, or delay the discovery or apprehension of, or the lodging of a criminal charge against, a person who he or she knows or believes has committed an offense under this Article or is being sought by law enforcement officials for the commission of an offense under this Article, or with the intent to assist a person in profiting or benefiting from the commission of an offense under this Article:
(1) harbor or conceal the person;
(2) warn the person of impending discovery or

apprehension;

(3) provide the person with money, transportation, a

weapon, a disguise, false identification documents, or any other means of avoiding discovery or apprehension;

(4) prevent or obstruct, by means of force,

intimidation, or deception, anyone from performing an act that might aid in the discovery or apprehension of the person or in the lodging of a criminal charge against the person;

(5) suppress, by any act of concealment, alteration,

or destruction, any physical evidence that might aid in the discovery or apprehension of the person or in the lodging of a criminal charge against the person;

(6) aid the person to protect or expeditiously profit

from an advantage derived from the crime; or

(7) provide expert services or expert assistance to

the person. Providing expert services or expert assistance shall not be construed to apply to: (1) a licensed attorney who discusses with a client the legal consequences of a proposed course of conduct or advises a client of legal or constitutional rights and (2) a licensed medical doctor who provides emergency medical treatment to a person whom he or she believes has committed an offense under this Article if, as soon as reasonably practicable either before or after providing such treatment, he or she notifies a law enforcement agency.

(Source: P.A. 96-1028, eff. 1-1-11.)

(720 ILCS 5/29D-14.9) (was 720 ILCS 5/29D-30)
Sec. 29D-14.9. Terrorism.
(a) A person commits the offense of terrorism when, with the intent to intimidate or coerce a significant portion of a civilian population:
(1) he or she knowingly commits a terrorist act as

defined in Section 29D-10(1) of this Code within this State; or

(2) he or she, while outside this State, knowingly

commits a terrorist act as defined in Section 29D-10(1) of this Code that takes effect within this State or produces substantial detrimental effects within this State.

(b) Sentence. Terrorism is a Class X felony. If no deaths are caused by the terrorist act, the sentence shall be a term of 20 years to natural life imprisonment; if the terrorist act caused the death of one or more persons, however, a mandatory term of natural life imprisonment shall be the sentence if the death penalty is not imposed and the person has attained the age of 18 years at the time of the commission of the offense. An offender under the age of 18 years at the time of the commission of the offense shall be sentenced under Section 5-4.5-105 of the Unified Code of Corrections.
(Source: P.A. 99-69, eff. 1-1-16.)

(720 ILCS 5/29D-15)
Sec. 29D-15. (Renumbered).
(Source: Renumbered by P.A. 96-710, eff. 1-1-10.)

(720 ILCS 5/29D-15.1) (was 720 ILCS 5/20.5-5)
Sec. 29D-15.1. Causing a catastrophe.
(a) A person commits the offense of causing a catastrophe if he or she knowingly causes a catastrophe by explosion, fire, flood, collapse of a building, or release of poison, radioactive material, bacteria, virus, or other dangerous and difficult to confine force or substance.
(b) As used in this Section, "catastrophe" means serious physical injury to 5 or more persons, substantial damage to 5 or more buildings or inhabitable structures, or substantial damage to a vital public facility that seriously impairs its usefulness or operation; and "vital public facility" means a facility that is necessary to ensure or protect the public health, safety, or welfare, including, but not limited to, a hospital, a law enforcement agency, a fire department, a private or public utility company, a national defense contractor, a facility of the armed forces, or an emergency services agency.
(c) Sentence. Causing a catastrophe is a Class X felony.
(Source: P.A. 96-710, eff. 1-1-10.)

(720 ILCS 5/29D-15.2) (was 720 ILCS 5/20.5-6)
Sec. 29D-15.2. Possession of a deadly substance.
(a) A person commits the offense of possession of a deadly substance when he or she possesses, manufactures, or transports any poisonous gas, deadly biological or chemical contaminant or agent, or radioactive substance either with the intent to use that gas, biological or chemical contaminant or agent, or radioactive substance to commit a felony or with the knowledge that another person intends to use that gas, biological or chemical contaminant or agent, or radioactive substance to commit a felony.
(b) Sentence. Possession of a deadly substance is a Class 1 felony for which a person, if sentenced to a term of imprisonment, shall be sentenced to a term of not less than 4 years and not more than 30 years.
(Source: P.A. 96-710, eff. 1-1-10.)

(720 ILCS 5/29D-20)
Sec. 29D-20. Making a terrorist threat.
(a) A person is guilty of making a terrorist threat when, with the intent to intimidate or coerce a significant portion of a civilian population, he or she in any manner knowingly threatens to commit or threatens to cause the commission of a terrorist act as defined in Section 29D-10(1) and thereby causes a reasonable expectation or fear of the imminent commission of a terrorist act as defined in Section 29D-10(1) or of another terrorist act as defined in Section 29D-10(1).
(b) It is not a defense to a prosecution under this Section that at the time the defendant made the terrorist threat, unknown to the defendant, it was impossible to carry out the threat, nor is it a defense that the threat was not made to a person who was a subject or intended victim of the threatened act.
(c) Sentence. Making a terrorist threat is a Class X felony.
(d) In addition to any other sentence that may be imposed, the court shall order any person convicted of making a terrorist threat involving a threat that a bomb or explosive device has been placed in a school to reimburse the unit of government that employs the emergency response officer or officers that were dispatched to the school for the cost of the search for a bomb or explosive device. For the purposes of this Section, "emergency response" means any incident requiring a response by a police officer, a firefighter, a State Fire Marshal employee, or an ambulance.
(Source: P.A. 96-413, eff. 8-13-09.)

(720 ILCS 5/29D-25)
Sec. 29D-25. Falsely making a terrorist threat.
(a) A person commits the offense of falsely making a terrorist threat when in any manner he or she knowingly makes a threat to commit or cause to be committed a terrorist act as defined in Section 29D-10(1) or otherwise knowingly creates the impression or belief that a terrorist act is about to be or has been committed, or in any manner knowingly makes a threat to commit or cause to be committed a catastrophe as defined in Section 29D-15.1 (720 ILCS 5/29D-15.1) of this Code that he or she knows is false.
(b) Sentence. Falsely making a terrorist threat is a Class 1 felony.
(c) In addition to any other sentence that may be imposed, the court shall order any person convicted of falsely making a terrorist threat, involving a threat that a bomb or explosive device has been placed in a school in which the offender knows that such bomb or explosive device was not placed in the school, to reimburse the unit of government that employs the emergency response officer or officers that were dispatched to the school for the cost of the search for a bomb or explosive device. For the purposes of this Section, "emergency response" means any incident requiring a response by a police officer, a firefighter, a State Fire Marshal employee, or an ambulance.
(Source: P.A. 96-413, eff. 8-13-09; 96-710, eff. 1-1-10; 96-1000, eff. 7-2-10.)

(720 ILCS 5/29D-29.9) (was 720 ILCS 5/29D-15)
Sec. 29D-29.9. Material support for terrorism.
(a) A person commits the offense of soliciting or providing material support for terrorism if he or she knowingly raises, solicits, collects, or provides material support or resources knowing that the material support or resources will be used, in whole or in part, to plan, prepare, carry out, facilitate, or avoid apprehension for committing terrorism as defined in Section 29D-14.9 (720 ILCS 5/29D-14.9) or causing a catastrophe as defined in Section 29D-15.1 (720 ILCS 5/29D-15.1) of this Code, or who knows and intends that the material support or resources so raised, solicited, collected, or provided will be used in the commission of a terrorist act as defined in Section 29D-10(1) of this Code by an organization designated under 8 U.S.C. 1189, as amended. It is not an element of the offense that the defendant actually knows that an organization has been designated under 8 U.S.C. 1189, as amended.
(b) Sentence. Soliciting or providing material support for terrorism is a Class X felony for which the sentence shall be a term of imprisonment of no less than 9 years and no more than 40 years.
(Source: P.A. 96-710, eff. 1-1-10.)

(720 ILCS 5/29D-30)
Sec. 29D-30. (Renumbered).
(Source: Renumbered by P.A. 96-710, eff. 1-1-10.)

(720 ILCS 5/29D-35)
Sec. 29D-35. Hindering prosecution of terrorism.
(a) A person commits the offense of hindering prosecution of terrorism when he or she renders criminal assistance to a person who has committed terrorism as defined in Section 29D-14.9 or caused a catastrophe as defined in Section 29D-15.1 of this Code when he or she knows that the person to whom he or she rendered criminal assistance engaged in an act of terrorism or caused a catastrophe.
(b) Hindering prosecution of terrorism is a Class X felony, the sentence for which shall be a term of 20 years to natural life imprisonment if no death was caused by the act of terrorism committed by the person to whom the defendant rendered criminal assistance and a mandatory term of natural life imprisonment if death was caused by the act of terrorism committed by the person to whom the defendant rendered criminal assistance. An offender under the age of 18 years at the time of the commission of the offense shall be sentenced under Section 5-4.5-105 of the Unified Code of Corrections.
(Source: P.A. 99-69, eff. 1-1-16.)

(720 ILCS 5/29D-35.1)
Sec. 29D-35.1. Boarding or attempting to board an aircraft with weapon.
(a) It is unlawful for any person to board or attempt to board any commercial or charter aircraft, knowingly having in his or her possession any firearm, explosive of any type, or other lethal or dangerous weapon.
(b) This Section does not apply to any person authorized by either the federal government or any state government to carry firearms, but the person so exempted from the provisions of this Section shall notify the commander of any aircraft he or she is about to board that he or she does possess a firearm and show identification satisfactory to the aircraft commander that he or she is authorized to carry that firearm.
(c) Any person purchasing a ticket to board any commercial or charter aircraft shall by that purchase consent to a search of his or her person or personal belongings by the company selling the ticket to him or her. The person may refuse to submit to a search of his or her person or personal belongings by the aircraft company, but the person refusing may be denied the right to board the commercial or charter aircraft at the discretion of the carrier. Such a refusal creates no inference of unlawful conduct.
(d) Any evidence of criminal activity found during a search made pursuant to this Section shall be admissible in legal proceedings for the sole purpose of supporting a charge of violation of this Section and is inadmissible as evidence in any legal proceeding for any other purpose, except in the prosecution of offenses related to weapons as set out in Article 24 of this Code.
(e) No action may be brought against any commercial or charter airline company operating in this State for the refusal of that company to permit a person to board any aircraft if that person refused to be searched as set out in subsection (c) of this Section.
(f) Violation of this Section is a Class 4 felony.
(Source: P.A. 96-710, eff. 1-1-10.)

(720 ILCS 5/29D-40)
Sec. 29D-40. Restitution. In addition to any other penalty that may be imposed, a court shall sentence any person convicted of any violation of this Article to pay all expenses incurred by the federal government, State government, or any unit of local government in responding to any violation and cleaning up following any violation.
(Source: P.A. 92-854, eff. 12-5-02.)

(720 ILCS 5/29D-45)
Sec. 29D-45. Limitations. A prosecution for any offense in this Article may be commenced at any time.
(Source: P.A. 92-854, eff. 12-5-02.)

(720 ILCS 5/29D-60)
Sec. 29D-60. Injunctive relief. Whenever it appears to the Attorney General or any State's Attorney that any person is engaged in, or is about to engage in, any act that constitutes or would constitute a violation of this Article, the Attorney General or any State's Attorney may initiate a civil action in the circuit court to enjoin the violation.
(Source: P.A. 92-854, eff. 12-5-02.)

(720 ILCS 5/29D-65)
Sec. 29D-65. Forfeiture of property acquired in connection with a violation of this Article; property freeze or seizure.
(a) If there is probable cause to believe that a person used, is using, is about to use, or is intending to use property in a way that would violate this Article, then that person's assets may be frozen or seized pursuant to Part 800 of Article 124B of the Code of Criminal Procedure of 1963.
(b) Any person who commits any offense under this Article is subject to the property forfeiture provisions set forth in Article 124B of the Code of Criminal Procedure of 1963. Forfeiture under this subsection may be pursued in addition to or in lieu of proceeding under Section 124B-805 (property freeze or seizure; ex parte proceeding) of the Code of Criminal Procedure of 1963.
(Source: P.A. 96-712, eff. 1-1-10.)

(720 ILCS 5/29D-70)
Sec. 29D-70. Severability. If any clause, sentence, Section, provision, or part of this Article or the application thereof to any person or circumstance shall be adjudged to be unconstitutional, the remainder of this Article or its application to persons or circumstances other than those to which it is held invalid, shall not be affected thereby.
(Source: P.A. 92-854, eff. 12-5-02.)

(720 ILCS 5/Tit. III Pt. E heading)

(720 ILCS 5/Art. 30 heading)

(720 ILCS 5/30-1) (from Ch. 38, par. 30-1)
Sec. 30-1. Treason.
(a) A person owing allegiance to this State commits treason when he or she knowingly:
(1) levies war against this State; or
(2) adheres to the enemies of this State, giving them

aid or comfort.

(b) No person may be convicted of treason except on the testimony of 2 witnesses to the same overt act, or on his confession in open court.
(c) Sentence. Treason is a Class X felony for which an offender may be sentenced to death under Section 5-5-3 of the Unified Code of Corrections.
(Source: P.A. 80-1099.)

(720 ILCS 5/30-2) (from Ch. 38, par. 30-2)
Sec. 30-2. Misprision of treason.
(a) A person owing allegiance to this State commits misprision of treason when he or she knowingly conceals or withholds his or her knowledge that another has committed treason against this State.
(b) Sentence.
Misprision of treason is a Class 4 felony.
(Source: P.A. 97-1108, eff. 1-1-13.)

(720 ILCS 5/30-3) (from Ch. 38, par. 30-3)
Sec. 30-3. Advocating overthrow of Government.
A person who advocates, or with knowledge of its contents knowingly publishes, sells or distributes any document which advocates or with knowledge of its purpose, knowingly becomes a member of any organization which advocates the overthrow or reformation of the existing form of government of this State by violence or unlawful means commits a Class 3 felony.
(Source: P.A. 77-2638.)

(720 ILCS 5/Art. 31 heading)

(720 ILCS 5/31-1) (from Ch. 38, par. 31-1)
Sec. 31-1. Resisting or obstructing a peace officer, firefighter, or correctional institution employee.
(a) A person who knowingly resists or obstructs the performance by one known to the person to be a peace officer, firefighter, or correctional institution employee of any authorized act within his or her official capacity commits a Class A misdemeanor.
(a-5) In addition to any other sentence that may be imposed, a court shall order any person convicted of resisting or obstructing a peace officer, firefighter, or correctional institution employee to be sentenced to a minimum of 48 consecutive hours of imprisonment or ordered to perform community service for not less than 100 hours as may be determined by the court. The person shall not be eligible for probation in order to reduce the sentence of imprisonment or community service.
(a-7) A person convicted for a violation of this Section whose violation was the proximate cause of an injury to a peace officer, firefighter, or correctional institution employee is guilty of a Class 4 felony.
(b) For purposes of this Section, "correctional institution employee" means any person employed to supervise and control inmates incarcerated in a penitentiary, State farm, reformatory, prison, jail, house of correction, police detention area, half-way house, or other institution or place for the incarceration or custody of persons under sentence for offenses or awaiting trial or sentence for offenses, under arrest for an offense, a violation of probation, a violation of parole, a violation of aftercare release, a violation of mandatory supervised release, or awaiting a bail setting hearing or preliminary hearing, or who are sexually dangerous persons or who are sexually violent persons; and "firefighter" means any individual, either as an employee or volunteer, of a regularly constituted fire department of a municipality or fire protection district who performs fire fighting duties, including, but not limited to, the fire chief, assistant fire chief, captain, engineer, driver, ladder person, hose person, pipe person, and any other member of a regularly constituted fire department. "Firefighter" also means a person employed by the Office of the State Fire Marshal to conduct arson investigations.
(c) It is an affirmative defense to a violation of this Section if a person resists or obstructs the performance of one known by the person to be a firefighter by returning to or remaining in a dwelling, residence, building, or other structure to rescue or to attempt to rescue any person.
(Source: P.A. 98-558, eff. 1-1-14.)

(720 ILCS 5/31-1a) (from Ch. 38, par. 31-1a)
Sec. 31-1a. Disarming a peace officer or correctional institution employee.
(a) A person who, without the consent of a peace officer or correctional institution employee as defined in subsection (b) of Section 31-1, takes a weapon from a person known to him or her to be a peace officer or correctional institution employee, while the peace officer or correctional institution employee is engaged in the performance of his or her official duties or from an area within the peace officer's or correctional institution employee's immediate presence is guilty of a Class 1 felony.
(b) A person who, without the consent of a peace officer or correctional institution employee as defined in subsection (b) of Section 31-1, attempts to take a weapon from a person known to him or her to be a peace officer or correctional institution employee, while the peace officer or correctional institution employee is engaged in the performance of his or her official duties or from an area within the peace officer's or correctional institution employee's immediate presence is guilty of a Class 2 felony.
(Source: P.A. 96-348, eff. 8-12-09.)

(720 ILCS 5/31-3) (from Ch. 38, par. 31-3)
Sec. 31-3. Obstructing service of process.
Whoever knowingly resists or obstructs the authorized service or execution of any civil or criminal process or order of any court commits a Class B misdemeanor.
(Source: P.A. 77-2638.)

(720 ILCS 5/31-4) (from Ch. 38, par. 31-4)
Sec. 31-4. Obstructing justice.
(a) A person obstructs justice when, with intent to prevent the apprehension or obstruct the prosecution or defense of any person, he or she knowingly commits any of the following acts:
(1) Destroys, alters, conceals or disguises physical

evidence, plants false evidence, furnishes false information; or

(2) Induces a witness having knowledge material to

the subject at issue to leave the State or conceal himself or herself; or

(3) Possessing knowledge material to the subject at

issue, he or she leaves the State or conceals himself; or

(4) If a parent, legal guardian, or caretaker of a

child under 13 years of age reports materially false information to a law enforcement agency, medical examiner, coroner, State's Attorney, or other governmental agency during an investigation of the disappearance or death of a child under circumstances described in subsection (a) or (b) of Section 10-10 of this Code.

(b) Sentence.
(1) Obstructing justice is a Class 4 felony, except

as provided in paragraph (2) of this subsection (b).

(2) Obstructing justice in furtherance of streetgang

related or gang-related activity, as defined in Section 10 of the Illinois Streetgang Terrorism Omnibus Prevention Act, is a Class 3 felony.

(Source: P.A. 97-1079, eff. 1-1-13.)

(720 ILCS 5/31-4.5)
Sec. 31-4.5. Obstructing identification.
(a) A person commits the offense of obstructing identification when he or she intentionally or knowingly furnishes a false or fictitious name, residence address, or date of birth to a peace officer who has:
(1) lawfully arrested the person;
(2) lawfully detained the person; or
(3) requested the information from a person that the

peace officer has good cause to believe is a witness to a criminal offense.

(b) Sentence. Obstructing identification is a Class A misdemeanor.
(Source: P.A. 96-335, eff. 1-1-10.)

(720 ILCS 5/31-5) (from Ch. 38, par. 31-5)
Sec. 31-5. Concealing or aiding a fugitive.
(a) Every person not standing in the relation of husband, wife, parent, child, brother or sister to the offender, who, with intent to prevent the apprehension of the offender, conceals his knowledge that an offense has been committed or harbors, aids or conceals the offender, commits a Class 4 felony.
(b) Every person, 18 years of age or older, who, with intent to prevent the apprehension of the offender, aids or assists the offender, by some volitional act, in fleeing the municipality, county, State, country, or other defined jurisdiction in which the offender is to be arrested, charged, or prosecuted, commits a Class 4 felony.
(Source: P.A. 97-741, eff. 1-1-13.)

(720 ILCS 5/31-6) (from Ch. 38, par. 31-6)
Sec. 31-6. Escape; failure to report to a penal institution or to report for periodic imprisonment.
(a) A person convicted of a felony or charged with the commission of a felony, or charged with or adjudicated delinquent for an act which, if committed by an adult, would constitute a felony, who intentionally escapes from any penal institution or from the custody of an employee of that institution commits a Class 2 felony; however, a person convicted of a felony, or adjudicated delinquent for an act which, if committed by an adult, would constitute a felony, who knowingly fails to report to a penal institution or to report for periodic imprisonment at any time or knowingly fails to return from furlough or from work and day release or who knowingly fails to abide by the terms of home confinement is guilty of a Class 3 felony.
(b) A person convicted of a misdemeanor or charged with the commission of a misdemeanor, or charged with or adjudicated delinquent for an act which, if committed by an adult, would constitute a misdemeanor, who intentionally escapes from any penal institution or from the custody of an employee of that institution commits a Class A misdemeanor; however, a person convicted of a misdemeanor, or adjudicated delinquent for an act which, if committed by an adult, would constitute a misdemeanor, who knowingly fails to report to a penal institution or to report for periodic imprisonment at any time or knowingly fails to return from furlough or from work and day release or who knowingly fails to abide by the terms of home confinement is guilty of a Class B misdemeanor.
(b-1) A person in the custody of the Department of Human Services under the provisions of the Sexually Violent Persons Commitment Act under a detention order, commitment order, conditional release order, or other court order who intentionally escapes from any secure residential facility or from a Department employee or any of its agents commits a Class 2 felony.
(c) A person in the lawful custody of a peace officer for the alleged commission of a felony offense or an act which, if committed by an adult, would constitute a felony, and who intentionally escapes from custody commits a Class 2 felony; however, a person in the lawful custody of a peace officer for the alleged commission of a misdemeanor offense or an act which, if committed by an adult, would constitute a misdemeanor, who intentionally escapes from custody commits a Class A misdemeanor.
(c-5) A person in the lawful custody of a peace officer for an alleged violation of a term or condition of probation, conditional discharge, parole, aftercare release, or mandatory supervised release for a felony or an act which, if committed by an adult, would constitute a felony, who intentionally escapes from custody is guilty of a Class 2 felony.
(c-6) A person in the lawful custody of a peace officer for an alleged violation of a term or condition of supervision, probation, or conditional discharge for a misdemeanor or an act which, if committed by an adult, would constitute a misdemeanor, who intentionally escapes from custody is guilty of a Class A misdemeanor.
(d) A person who violates this Section while armed with a dangerous weapon commits a Class 1 felony.
(Source: P.A. 98-558, eff. 1-1-14; 98-770, eff. 1-1-15.)

(720 ILCS 5/31-7) (from Ch. 38, par. 31-7)
Sec. 31-7. Aiding escape.
(a) Whoever, with intent to aid any prisoner in escaping from any penal institution, conveys into the institution or transfers to the prisoner anything for use in escaping commits a Class A misdemeanor.
(b) Whoever knowingly aids a person convicted of a felony or charged with the commission of a felony, or charged with or adjudicated delinquent for an act which, if committed by an adult, would constitute a felony, in escaping from any penal institution or from the custody of any employee of that institution commits a Class 2 felony; however, whoever knowingly aids a person convicted of a felony or charged with the commission of a felony, or charged with or adjudicated delinquent for an act which, if committed by an adult, would constitute a felony, in failing to return from furlough or from work and day release is guilty of a Class 3 felony.
(c) Whoever knowingly aids a person convicted of a misdemeanor or charged with the commission of a misdemeanor, or charged with or adjudicated delinquent for an act which, if committed by an adult, would constitute a misdemeanor, in escaping from any penal institution or from the custody of an employee of that institution commits a Class A misdemeanor; however, whoever knowingly aids a person convicted of a misdemeanor or charged with the commission of a misdemeanor, or charged with or adjudicated delinquent for an act which, if committed by an adult, would constitute a misdemeanor, in failing to return from furlough or from work and day release is guilty of a Class B misdemeanor.
(d) Whoever knowingly aids a person in escaping from any public institution, other than a penal institution, in which he is lawfully detained, or from the custody of an employee of that institution, commits a Class A misdemeanor.
(e) Whoever knowingly aids a person in the lawful custody of a peace officer for the alleged commission of a felony offense or an act which, if committed by an adult, would constitute a felony, in escaping from custody commits a Class 2 felony; however, whoever knowingly aids a person in the lawful custody of a peace officer for the alleged commission of a misdemeanor offense or an act which, if committed by an adult, would constitute a misdemeanor, in escaping from custody commits a Class A misdemeanor.
(f) An officer or employee of any penal institution who recklessly permits any prisoner in his custody to escape commits a Class A misdemeanor.
(f-5) With respect to a person in the lawful custody of a peace officer for an alleged violation of a term or condition of probation, conditional discharge, parole, aftercare release, or mandatory supervised release for a felony, whoever intentionally aids that person to escape from that custody is guilty of a Class 2 felony.
(f-6) With respect to a person who is in the lawful custody of a peace officer for an alleged violation of a term or condition of supervision, probation, or conditional discharge for a misdemeanor, whoever intentionally aids that person to escape from that custody is guilty of a Class A misdemeanor.
(g) A person who violates this Section while armed with a dangerous weapon commits a Class 2 felony.
(Source: P.A. 98-558, eff. 1-1-14.)

(720 ILCS 5/31-8) (from Ch. 38, par. 31-8)
Sec. 31-8. Refusing to aid an officer.
Whoever upon command refuses or knowingly fails reasonably to aid a person known by him to be a peace officer in:
(a) Apprehending a person whom the officer is authorized to apprehend; or
(b) Preventing the commission by another of any offense, commits a petty offense.
(Source: P.A. 77-2638.)

(720 ILCS 5/31-9)
Sec. 31-9. Obstructing an emergency management worker. A person who knowingly obstructs the performance by one known to the person to be an emergency management worker of any authorized act within his or her official capacity commits a Class A misdemeanor.
(Source: P.A. 94-243, eff. 1-1-06.)

(720 ILCS 5/Art. 31A heading)

(720 ILCS 5/31A-0.1)
Sec. 31A-0.1. Definitions. For the purposes of this Article:
"Deliver" or "delivery" means the actual, constructive or attempted transfer of possession of an item of contraband, with or without consideration, whether or not there is an agency relationship.
"Employee" means any elected or appointed officer, trustee or employee of a penal institution or of the governing authority of the penal institution, or any person who performs services for the penal institution pursuant to contract with the penal institution or its governing authority.
"Item of contraband" means any of the following:
(i) "Alcoholic liquor" as that term is defined in

Section 1-3.05 of the Liquor Control Act of 1934.

(ii) "Cannabis" as that term is defined in subsection

(a) of Section 3 of the Cannabis Control Act.

(iii) "Controlled substance" as that term is defined

in the Illinois Controlled Substances Act.

(iii-a) "Methamphetamine" as that term is defined in

the Illinois Controlled Substances Act or the Methamphetamine Control and Community Protection Act.

(iv) "Hypodermic syringe" or hypodermic needle, or

any instrument adapted for use of controlled substances or cannabis by subcutaneous injection.

(v) "Weapon" means any knife, dagger, dirk, billy,

razor, stiletto, broken bottle, or other piece of glass which could be used as a dangerous weapon. This term includes any of the devices or implements designated in subsections (a)(1), (a)(3) and (a)(6) of Section 24-1 of this Code, or any other dangerous weapon or instrument of like character.

(vi) "Firearm" means any device, by whatever name

known, which is designed to expel a projectile or projectiles by the action of an explosion, expansion of gas or escape of gas, including but not limited to:

(A) any pneumatic gun, spring gun, or B-B gun

which expels a single globular projectile not exceeding .18 inch in diameter; or

(B) any device used exclusively for signaling or

safety and required as recommended by the United States Coast Guard or the Interstate Commerce Commission; or

(C) any device used exclusively for the firing of

stud cartridges, explosive rivets or industrial ammunition; or

(D) any device which is powered by electrical

charging units, such as batteries, and which fires one or several barbs attached to a length of wire and which, upon hitting a human, can send out current capable of disrupting the person's nervous system in such a manner as to render him or her incapable of normal functioning, commonly referred to as a stun gun or taser.

(vii) "Firearm ammunition" means any self-contained

cartridge or shotgun shell, by whatever name known, which is designed to be used or adaptable to use in a firearm, including but not limited to:

(A) any ammunition exclusively designed for use

with a device used exclusively for signaling or safety and required or recommended by the United States Coast Guard or the Interstate Commerce Commission; or

(B) any ammunition designed exclusively for use

with a stud or rivet driver or other similar industrial ammunition.

(viii) "Explosive" means, but is not limited to,

bomb, bombshell, grenade, bottle or other container containing an explosive substance of over one-quarter ounce for like purposes such as black powder bombs and Molotov cocktails or artillery projectiles.

(ix) "Tool to defeat security mechanisms" means, but

is not limited to, handcuff or security restraint key, tool designed to pick locks, popper, or any device or instrument used to or capable of unlocking or preventing from locking any handcuff or security restraints, doors to cells, rooms, gates or other areas of the penal institution.

(x) "Cutting tool" means, but is not limited to,

hacksaw blade, wirecutter, or device, instrument or file capable of cutting through metal.

(xi) "Electronic contraband" for the purposes of

Section 31A-1.1 of this Article means, but is not limited to, any electronic, video recording device, computer, or cellular communications equipment, including, but not limited to, cellular telephones, cellular telephone batteries, videotape recorders, pagers, computers, and computer peripheral equipment brought into or possessed in a penal institution without the written authorization of the Chief Administrative Officer. "Electronic contraband" for the purposes of Section 31A-1.2 of this Article, means, but is not limited to, any electronic, video recording device, computer, or cellular communications equipment, including, but not limited to, cellular telephones, cellular telephone batteries, videotape recorders, pagers, computers, and computer peripheral equipment.

"Penal institution" means any penitentiary, State farm, reformatory, prison, jail, house of correction, police detention area, half-way house or other institution or place for the incarceration or custody of persons under sentence for offenses awaiting trial or sentence for offenses, under arrest for an offense, a violation of probation, a violation of parole, a violation of aftercare release, or a violation of mandatory supervised release, or awaiting a bail setting hearing or preliminary hearing; provided that where the place for incarceration or custody is housed within another public building this Article shall not apply to that part of the building unrelated to the incarceration or custody of persons.
(Source: P.A. 97-1108, eff. 1-1-13; 98-558, eff. 1-1-14.)

(720 ILCS 5/31A-1.1) (from Ch. 38, par. 31A-1.1)
Sec. 31A-1.1. Bringing Contraband into a Penal Institution; Possessing Contraband in a Penal Institution.
(a) A person commits bringing contraband into a penal institution when he or she knowingly and without authority of any person designated or authorized to grant this authority (1) brings an item of contraband into a penal institution or (2) causes another to bring an item of contraband into a penal institution or (3) places an item of contraband in such proximity to a penal institution as to give an inmate access to the contraband.
(b) A person commits possessing contraband in a penal institution when he or she knowingly possesses contraband in a penal institution, regardless of the intent with which he or she possesses it.
(c) (Blank).
(d) Sentence.
(1) Bringing into or possessing alcoholic liquor in a

penal institution is a Class 4 felony.

(2) Bringing into or possessing cannabis in a penal

institution is a Class 3 felony.

(3) Bringing into or possessing any amount of a

controlled substance classified in Schedules III, IV or V of Article II of the Illinois Controlled Substances Act in a penal institution is a Class 2 felony.

(4) Bringing into or possessing any amount of a

controlled substance classified in Schedules I or II of Article II of the Illinois Controlled Substances Act in a penal institution is a Class 1 felony.

(5) Bringing into or possessing a hypodermic syringe

in a penal institution is a Class 1 felony.

(6) Bringing into or possessing a weapon, tool to

defeat security mechanisms, cutting tool, or electronic contraband in a penal institution is a Class 1 felony.

(7) Bringing into or possessing a firearm, firearm

ammunition, or explosive in a penal institution is a Class X felony.

(e) It shall be an affirmative defense to subsection (b), that the possession was specifically authorized by rule, regulation, or directive of the governing authority of the penal institution or order issued under it.
(f) It shall be an affirmative defense to subsection (a)(1) and subsection (b) that the person bringing into or possessing contraband in a penal institution had been arrested, and that person possessed the contraband at the time of his or her arrest, and that the contraband was brought into or possessed in the penal institution by that person as a direct and immediate result of his or her arrest.
(g) Items confiscated may be retained for use by the Department of Corrections or disposed of as deemed appropriate by the Chief Administrative Officer in accordance with Department rules or disposed of as required by law.
(Source: P.A. 97-1108, eff. 1-1-13; 98-756, eff. 7-16-14.)

(720 ILCS 5/31A-1.2) (from Ch. 38, par. 31A-1.2)
Sec. 31A-1.2. Unauthorized bringing of contraband into a penal institution by an employee; unauthorized possessing of contraband in a penal institution by an employee; unauthorized delivery of contraband in a penal institution by an employee.
(a) A person commits unauthorized bringing of contraband into a penal institution by an employee when a person who is an employee knowingly and without authority of any person designated or authorized to grant this authority:
(1) brings or attempts to bring an item of contraband

into a penal institution, or

(2) causes or permits another to bring an item of

contraband into a penal institution.

(b) A person commits unauthorized possession of contraband in a penal institution by an employee when a person who is an employee knowingly and without authority of any person designated or authorized to grant this authority possesses an item of contraband in a penal institution, regardless of the intent with which he or she possesses it.
(c) A person commits unauthorized delivery of contraband in a penal institution by an employee when a person who is an employee knowingly and without authority of any person designated or authorized to grant this authority:
(1) delivers or possesses with intent to deliver an

item of contraband to any inmate of a penal institution, or

(2) conspires to deliver or solicits the delivery of

an item of contraband to any inmate of a penal institution, or

(3) causes or permits the delivery of an item of

contraband to any inmate of a penal institution, or

(4) permits another person to attempt to deliver an

item of contraband to any inmate of a penal institution.

(d) For a violation of subsection (a) or (b) involving a cellular telephone or cellular telephone battery, the defendant must intend to provide the cellular telephone or cellular telephone battery to any inmate in a penal institution, or to use the cellular telephone or cellular telephone battery at the direction of an inmate or for the benefit of any inmate of a penal institution.
(e) Sentence.
(1) A violation of paragraphs (a) or (b) of this

Section involving alcohol is a Class 4 felony. A violation of paragraph (a) or (b) of this Section involving cannabis is a Class 2 felony. A violation of paragraph (a) or (b) involving any amount of a controlled substance classified in Schedules III, IV or V of Article II of the Illinois Controlled Substances Act is a Class 1 felony. A violation of paragraph (a) or (b) of this Section involving any amount of a controlled substance classified in Schedules I or II of Article II of the Illinois Controlled Substances Act is a Class X felony. A violation of paragraph (a) or (b) involving a hypodermic syringe is a Class X felony. A violation of paragraph (a) or (b) involving a weapon, tool to defeat security mechanisms, cutting tool, or electronic contraband is a Class 1 felony. A violation of paragraph (a) or (b) involving a firearm, firearm ammunition, or explosive is a Class X felony.

(2) A violation of paragraph (c) of this Section

involving alcoholic liquor is a Class 3 felony. A violation of paragraph (c) involving cannabis is a Class 1 felony. A violation of paragraph (c) involving any amount of a controlled substance classified in Schedules III, IV or V of Article II of the Illinois Controlled Substances Act is a Class X felony. A violation of paragraph (c) involving any amount of a controlled substance classified in Schedules I or II of Article II of the Illinois Controlled Substances Act is a Class X felony for which the minimum term of imprisonment shall be 8 years. A violation of paragraph (c) involving a hypodermic syringe is a Class X felony for which the minimum term of imprisonment shall be 8 years. A violation of paragraph (c) involving a weapon, tool to defeat security mechanisms, cutting tool, or electronic contraband is a Class X felony for which the minimum term of imprisonment shall be 10 years. A violation of paragraph (c) involving a firearm, firearm ammunition, or explosive is a Class X felony for which the minimum term of imprisonment shall be 12 years.

(f) Items confiscated may be retained for use by the Department of Corrections or disposed of as deemed appropriate by the Chief Administrative Officer in accordance with Department rules or disposed of as required by law.
(g) For a violation of subsection (a) or (b) involving alcoholic liquor, a weapon, firearm, firearm ammunition, tool to defeat security mechanisms, cutting tool, or electronic contraband, the items shall not be considered to be in a penal institution when they are secured in an employee's locked, private motor vehicle parked on the grounds of a penal institution.
(Source: P.A. 96-328, eff. 8-11-09; 96-1112, eff. 1-1-11; 96-1325, eff. 7-27-10; 97-333, eff. 8-12-11; 97-1108, eff. 1-1-13.)

(720 ILCS 5/Art. 32 heading)

(720 ILCS 5/32-1) (from Ch. 38, par. 32-1)
Sec. 32-1. Compounding a crime.
(a) A person commits compounding a crime when he or she knowingly receives or offers to another any consideration for a promise not to prosecute or aid in the prosecution of an offender.
(b) Sentence. Compounding a crime is a petty offense.
(Source: P.A. 97-1108, eff. 1-1-13.)

(720 ILCS 5/32-2) (from Ch. 38, par. 32-2)
Sec. 32-2. Perjury.
(a) A person commits perjury when, under oath or affirmation, in a proceeding or in any other matter where by law the oath or affirmation is required, he or she makes a false statement, material to the issue or point in question, knowing the statement is false.
(b) Proof of Falsity.
An indictment or information for perjury alleging that the offender, under oath, has knowingly made contradictory statements, material to the issue or point in question, in the same or in different proceedings, where the oath or affirmation is required, need not specify which statement is false. At the trial, the prosecution need not establish which statement is false.
(c) Admission of Falsity.
Where the contradictory statements are made in the same continuous trial, an admission by the offender in that same continuous trial of the falsity of a contradictory statement shall bar prosecution therefor under any provisions of this Code.
(d) A person shall be exempt from prosecution under subsection (a) of this Section if he or she is a peace officer who uses a false or fictitious name in the enforcement of the criminal laws, and this use is approved in writing as provided in Section 10-1 of "The Liquor Control Act of 1934", as amended, Section 5 of "An Act in relation to the use of an assumed name in the conduct or transaction of business in this State", approved July 17, 1941, as amended, or Section 2605-200 of the Department of State Police Law. However, this exemption shall not apply to testimony in judicial proceedings where the identity of the peace officer is material to the issue, and he or she is ordered by the court to disclose his or her identity.
(e) Sentence.
Perjury is a Class 3 felony.
(Source: P.A. 97-1108, eff. 1-1-13.)

(720 ILCS 5/32-3) (from Ch. 38, par. 32-3)
Sec. 32-3. Subornation of perjury.
(a) A person commits subornation of perjury when he or she knowingly procures or induces another to make a statement in violation of Section 32-2 which the person knows to be false.
(b) Sentence.
Subornation of perjury is a Class 4 felony.
(Source: P.A. 97-1108, eff. 1-1-13.)

(720 ILCS 5/32-4) (from Ch. 38, par. 32-4)
Sec. 32-4. Communicating with jurors and witnesses.
(a) A person who, with intent to influence any person whom he believes has been summoned as a juror, regarding any matter which is or may be brought before such juror, communicates, directly or indirectly, with such juror otherwise than as authorized by law commits a Class 4 felony.
(b) A person who, with intent to deter any party or witness from testifying freely, fully and truthfully to any matter pending in any court, or before a Grand Jury, Administrative agency or any other State or local governmental unit, forcibly detains such party or witness, or communicates, directly or indirectly, to such party or witness any knowingly false information or a threat of injury or damage to the property or person of any individual or offers or delivers or threatens to withhold money or another thing of value to any individual commits a Class 3 felony.
(c) A person who violates the Juror Protection Act commits a Class 4 felony.
(Source: P.A. 94-186, eff. 1-1-06.)

(720 ILCS 5/32-4a) (from Ch. 38, par. 32-4a)
Sec. 32-4a. Harassment of representatives for the child, jurors, witnesses and others.
(a) A person who, with intent to harass or annoy one who has served or is serving or who is a family member of a person who has served or is serving (1) as a juror because of the verdict returned by the jury in a pending legal proceeding or the participation of the juror in the verdict or (2) as a witness, or who may be expected to serve as a witness in a pending legal proceeding, or who was expected to serve as a witness but who did not serve as a witness because the charges against the defendant were dismissed or because the defendant pleaded guilty to the charges against him or her, because of the testimony or potential testimony of the witness or person who may be expected or may have been expected to serve as a witness, communicates directly or indirectly with the juror, witness or person who may be expected or may have been expected to serve as a witness, or family member of a juror or witness or person who may be expected or may have been expected to serve as a witness in such manner as to produce mental anguish or emotional distress or who conveys a threat of injury or damage to the property or person of any juror, witness or person who may be expected or may have been expected to serve as a witness, or family member of the juror or witness or person who may be expected or may have been expected to serve as a witness commits a Class 2 felony.
(b) A person who, with intent to harass or annoy one who has served or is serving or who is a family member of a person who has served or is serving as a representative for the child, appointed under Section 506 of the Illinois Marriage and Dissolution of Marriage Act or Section 2-502 of the Code of Civil Procedure, because of the representative service of that capacity, communicates directly or indirectly with the representative or a family member of the representative in such manner as to produce mental anguish or emotional distress or who conveys a threat of injury or damage to the property or person of any representative or a family member of the representative commits a Class A misdemeanor.
(c) For purposes of this Section, "family member" means a spouse, parent, child, stepchild or other person related by blood or by present marriage, a person who has, or allegedly has a child in common, and a person who shares or allegedly shares a blood relationship through a child.
(Source: P.A. 93-108, eff. 1-1-04; 93-818, eff. 7-27-04.)

(720 ILCS 5/32-4b) (from Ch. 38, par. 32-4b)
Sec. 32-4b. Bribery for excuse from jury duty.
(a) A jury commissioner or any other person acting on behalf of a jury commissioner commits bribery for excuse from jury duty, when he or she knowingly requests, solicits, suggests, or accepts financial compensation or any other form of consideration in exchange for a promise to excuse or for excusing any person from jury duty.
(b) Sentence. Bribery for excuse from jury duty is a Class 3 felony. In addition to any other penalty provided by law, a jury commissioner convicted under this Section shall forfeit the performance bond required by Section 1 of "An Act in relation to jury commissioners and authorizing judges to appoint such commissioners and to make rules concerning their powers and duties", approved June 15, 1887, as amended, and shall be excluded from further service as a jury commissioner.
(Source: P.A. 97-1108, eff. 1-1-13.)

(720 ILCS 5/32-4c)
Sec. 32-4c. Witnesses; prohibition on accepting payments before judgment or verdict.
(a) A person who, after the commencement of a criminal prosecution, has been identified in the criminal discovery process as a person who may be called as a witness in a criminal proceeding shall not knowingly accept or receive, directly or indirectly, any payment or benefit in consideration for providing information obtained as a result of witnessing an event or occurrence or having personal knowledge of certain facts in relation to the criminal proceeding.
(b) Sentence. A violation of this Section is a Class B misdemeanor for which the court may impose a fine not to exceed 3 times the amount of compensation requested, accepted, or received.
(c) This Section remains applicable until the judgment of the court in the action if the defendant is tried by the court without a jury or the rendering of the verdict by the jury if the defendant is tried by jury in the action.
(d) This Section does not apply to any of the following circumstances:
(1) Lawful compensation paid to expert witnesses,

investigators, employees, or agents by a prosecutor, law enforcement agency, or an attorney employed to represent a person in a criminal matter.

(2) Lawful compensation or benefits provided to an

informant by a prosecutor or law enforcement agency.

(2.5) Lawful compensation or benefits, or both,

provided to an informant under a local anti-crime program, such as Crime Stoppers, We-Tip, and similar programs designed to solve crimes or that foster the detection of crime and encourage persons through the programs and otherwise to come forward with information about criminal activity.

(2.6) Lawful compensation or benefits, or both,

provided by a private individual to another private individual as a reward for information leading to the arrest and conviction of specified offenders.

(3) Lawful compensation paid to a publisher, editor,

reporter, writer, or other person connected with or employed by a newspaper, magazine, television or radio station or any other publishing or media outlet for disclosing information obtained from another person relating to an offense.

(e) For purposes of this Section, "publishing or media outlet" means a news gathering organization that sells or distributes news to newspapers, television, or radio stations, or a cable or broadcast television or radio network that disseminates news and information.
(f) The person identified as a witness may receive written notice from counsel for either the prosecution or defense of the fact that he or she has been identified as a witness who may be called in a criminal proceeding and his or her responsibilities and possible penalties under this Section. This Section shall be applicable only if the witness received the written notice referred to in this subsection.
(Source: P.A. 97-1108, eff. 1-1-13.)

(720 ILCS 5/32-4d)
Sec. 32-4d. Payment of jurors by parties prohibited.
(a) After a verdict has been rendered in a civil or criminal case, a person who was a plaintiff or defendant in the case may not knowingly offer or pay an award or other fee to a juror who was a member of the jury that rendered the verdict in the case.
(b) After a verdict has been rendered in a civil or criminal case, a member of the jury that rendered the verdict may not knowingly accept an award or fee from the plaintiff or defendant in that case.
(c) Sentence. A violation of this Section is a Class A misdemeanor.
(d) This Section does not apply to the payment of a fee or award to a person who was a juror for purposes unrelated to the jury's verdict or to the outcome of the case.
(Source: P.A. 97-1108, eff. 1-1-13.)

(720 ILCS 5/32-4e)
Sec. 32-4e. Interfering with the duties of a judicial officer.
(a) A person may not give or offer to give benefits, promises, pecuniary compensation, or any other form of compensation, either directly or indirectly, to a judicial officer or a member of the judicial officer's immediate family with the intent to:
(1) induce such judicial officer to do, or fail to

do, any act in violation of the lawful execution of his or her official duties; or

(2) induce such judicial officer to commit or aid in

the commission of any fraud, or to collude in, allow, or make available the opportunity for the commission of any fraud on the State of Illinois.

(b) A person may not give or offer to give benefits, promises, pecuniary compensation, or any other form of compensation, either directly or indirectly, to court employees and staff with the intent to interfere with the administration of the judicial process.
(c) Sentence. A person who violates this Section commits a Class 2 felony.
(d) Definitions. For purposes of this Section:
"Judicial officer" means a justice, judge, associate judge, or magistrate of a court of the United States of America or the State of Illinois.
"Immediate family" means a judicial officer's spouse or children.
(Source: P.A. 95-1035, eff. 6-1-09.)

(720 ILCS 5/32-4f)
Sec. 32-4f. Retaliating against a Judge by false claim, slander of title, or malicious recording of fictitious liens. A person who files or causes to be filed, in any public record or in any private record that is generally available to the public, any false lien or encumbrance against the real or personal property of a Supreme, Appellate, Circuit, or Associate Judge of the State of Illinois with knowledge that such lien or encumbrance is false or contains any materially false, fictitious, or fraudulent statement or representation, and with the intent of retaliating against that Judge for the performance or non-performance of an official judicial duty, is guilty of a violation of this Section. A person is guilty of a Class A misdemeanor for a first offense and a Class 4 felony for a second or subsequent offense.
(Source: P.A. 95-1035, eff. 6-1-09.)

(720 ILCS 5/32-5) (from Ch. 38, par. 32-5)
Sec. 32-5. (Repealed).
(Source: P.A. 97-219, eff. 1-1-12. Repealed by P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/32-5.1) (from Ch. 38, par. 32-5.1)
Sec. 32-5.1. (Repealed).
(Source: P.A. 94-730, eff. 4-17-06. Repealed by P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/32-5.1-1)
Sec. 32-5.1-1. (Repealed).
(Source: P.A. 94-730, eff. 4-17-06. Repealed by P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/32-5.2) (from Ch. 38, par. 32-5.2)
Sec. 32-5.2. (Repealed).
(Source: P.A. 95-331, eff. 8-21-07. Repealed by P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/32-5.2-5)
Sec. 32-5.2-5. (Repealed).
(Source: P.A. 94-341, eff. 1-1-06. Repealed by P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/32-5.3)
Sec. 32-5.3. (Repealed).
(Source: P.A. 88-677, eff. 12-15-94. Repealed by P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/32-5.4)
Sec. 32-5.4. (Repealed).
(Source: P.A. 94-323, eff. 1-1-06. Repealed by P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/32-5.4-1)
Sec. 32-5.4-1. (Repealed).
(Source: P.A. 94-730, eff. 4-17-06. Repealed by P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/32-5.5)
Sec. 32-5.5. (Repealed).
(Source: P.A. 94-730, eff. 4-17-06. Repealed by P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/32-5.6)
Sec. 32-5.6. (Repealed).
(Source: P.A. 94-323, eff. 1-1-06. Repealed by P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/32-5.7)
Sec. 32-5.7. (Repealed).
(Source: P.A. 94-323, eff. 1-1-06. Repealed by P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/32-6) (from Ch. 38, par. 32-6)
Sec. 32-6. Performance of unauthorized acts.
A person who performs any of the following acts, knowing that his performance is not authorized by law, commits a Class 4 felony:
(a) Conducts a marriage ceremony; or
(b) Acknowledges the execution of any document which by law may be recorded; or
(c) Becomes a surety for any party in any civil or criminal proceeding, before any court or public officer authorized to accept such surety.
(Source: P.A. 77-2638)

(720 ILCS 5/32-7) (from Ch. 38, par. 32-7)
Sec. 32-7. Simulating legal process.
(a) A person commits simulating legal process when he or she issues or delivers any document which he or she knows falsely purports to be or simulates any civil or criminal process.
(b) Sentence. Simulating legal process is a Class B misdemeanor.
(Source: P.A. 97-1108, eff. 1-1-13.)

(720 ILCS 5/32-8) (from Ch. 38, par. 32-8)
Sec. 32-8. Tampering with public records.
(a) A person commits tampering with public records when he or she knowingly, without lawful authority, and with the intent to defraud any party, public officer or entity, alters, destroys, defaces, removes or conceals any public record.
(b) (Blank).
(c) A judge, circuit clerk or clerk of court, public official or employee, court reporter, or other person commits tampering with public records when he or she knowingly, without lawful authority, and with the intent to defraud any party, public officer or entity, alters, destroys, defaces, removes, or conceals any public record received or held by any judge or by a clerk of any court.
(c-5) "Public record" expressly includes, but is not limited to, court records, or documents, evidence, or exhibits filed with the clerk of the court and which have become a part of the official court record, pertaining to any civil or criminal proceeding in any court.
(d) Sentence. A violation of subsection (a) is a Class 4 felony. A violation of subsection (c) is a Class 3 felony. Any person convicted under subsection (c) who at the time of the violation was responsible for making, keeping, storing, or reporting the record for which the tampering occurred:
(1) shall forfeit his or her public office or public

employment, if any, and shall thereafter be ineligible for both State and local public office and public employment in this State for a period of 5 years after completion of any term of probation, conditional discharge, or incarceration in a penitentiary including the period of mandatory supervised release;

(2) shall forfeit all retirement, pension, and other

benefits arising out of public office or public employment as may be determined by the court in accordance with the applicable provisions of the Illinois Pension Code;

(3) shall be subject to termination of any

professional licensure or registration in this State as may be determined by the court in accordance with the provisions of the applicable professional licensing or registration laws;

(4) may be ordered by the court, after a hearing in

accordance with applicable law and in addition to any other penalty or fine imposed by the court, to forfeit to the State an amount equal to any financial gain or the value of any advantage realized by the person as a result of the offense; and

(5) may be ordered by the court, after a hearing in

accordance with applicable law and in addition to any other penalty or fine imposed by the court, to pay restitution to the victim in an amount equal to any financial loss or the value of any advantage lost by the victim as a result of the offense.

For the purposes of this subsection (d), an offense under subsection (c) committed by a person holding public office or public employment shall be rebuttably presumed to relate to or arise out of or in connection with that public office or public employment.
(e) Any party litigant who believes a violation of this Section has occurred may seek the restoration of the court record as provided in the Court Records Restoration Act. Any order of the court denying the restoration of the court record may be appealed as any other civil judgment.
(f) When the sheriff or local law enforcement agency having jurisdiction declines to investigate, or inadequately investigates, the court or any interested party, shall notify the State Police of a suspected violation of subsection (a) or (c), who shall have the authority to investigate, and may investigate, the same, without regard to whether the local law enforcement agency has requested the State Police to do so.
(g) If the State's Attorney having jurisdiction declines to prosecute a violation of subsection (a) or (c), the court or interested party shall notify the Attorney General of the refusal. The Attorney General shall, thereafter, have the authority to prosecute, and may prosecute, the violation, without a referral from the State's Attorney.
(h) Prosecution of a violation of subsection (c) shall be commenced within 3 years after the act constituting the violation is discovered or reasonably should have been discovered.
(Source: P.A. 96-1217, eff. 1-1-11; 96-1508, eff. 6-1-11; 97-1108, eff. 1-1-13.)

(720 ILCS 5/32-8.1)
Sec. 32-8.1. Tampering with a certification by a public official.
(a) A person commits tampering with a certification by a public official when he or she knowingly, without lawful authority, and with the intent to defraud any individual, entity, public officer, or governmental unit, uses a certification or part of a certification by a public official, including but not limited to an apostille, the "great seal of the State of Illinois", or other similar certification, in connection with any document he or she knows or reasonably should know is not the original document for which the public official originally issued the certification.
(b) Sentence. Tampering with a certification by a public official is a Class A misdemeanor for a first offense and a Class 4 felony for a second or subsequent offense.
(Source: P.A. 98-170, eff. 8-5-13.)

(720 ILCS 5/32-9) (from Ch. 38, par. 32-9)
Sec. 32-9. Tampering with public notice.
(a) A person commits tampering with public notice when he or she knowingly and without lawful authority alters, destroys, defaces, removes or conceals any public notice, posted according to law, during the time for which the notice was to remain posted.
(b) Sentence. Tampering with public notice is a petty offense.
(Source: P.A. 97-1108, eff. 1-1-13.)

(720 ILCS 5/32-10) (from Ch. 38, par. 32-10)
Sec. 32-10. Violation of bail bond.
(a) Whoever, having been admitted to bail for appearance before any court of this State, incurs a forfeiture of the bail and knowingly fails to surrender himself or herself within 30 days following the date of the forfeiture, commits, if the bail was given in connection with a charge of felony or pending appeal or certiorari after conviction of any offense, a felony of the next lower Class or a Class A misdemeanor if the underlying offense was a Class 4 felony; or, if the bail was given in connection with a charge of committing a misdemeanor, or for appearance as a witness, commits a misdemeanor of the next lower Class, but not less than a Class C misdemeanor.
(a-5) Any person who knowingly violates a condition of bail bond by possessing a firearm in violation of his or her conditions of bail commits a Class 4 felony for a first violation and a Class 3 felony for a second or subsequent violation.
(b) Whoever, having been admitted to bail for appearance before any court of this State, while charged with a criminal offense in which the victim is a family or household member as defined in Article 112A of the Code of Criminal Procedure of 1963, knowingly violates a condition of that release as set forth in Section 110-10, subsection (d) of the Code of Criminal Procedure of 1963, commits a Class A misdemeanor.
(c) Whoever, having been admitted to bail for appearance before any court of this State for a felony, Class A misdemeanor or a criminal offense in which the victim is a family or household member as defined in Article 112A of the Code of Criminal Procedure of 1963, is charged with any other felony, Class A misdemeanor, or a criminal offense in which the victim is a family or household member as defined in Article 112A of the Code of Criminal Procedure of 1963 while on this release, must appear before the court before bail is statutorily set.
(d) Nothing in this Section shall interfere with or prevent the exercise by any court of its power to punishment for contempt. Any sentence imposed for violation of this Section shall be served consecutive to the sentence imposed for the charge for which bail had been granted and with respect to which the defendant has been convicted.
(Source: P.A. 97-1108, eff. 1-1-13.)

(720 ILCS 5/32-11)
Sec. 32-11. Barratry. If a person wickedly and willfully excites and stirs up actions or quarrels between the people of this State with a view to promote strife and contention, he or she is guilty of the petty offense of common barratry; and if he or she is an attorney at law, he or she shall be suspended from the practice of his or her profession, for any time not exceeding 6 months.
(Source: P.A. 89-234, eff. 1-1-96.)

(720 ILCS 5/32-12)
Sec. 32-12. Maintenance. If a person officiously intermeddles in an action that in no way belongs to or concerns that person, by maintaining or assisting either party, with money or otherwise, to prosecute or defend the action, with a view to promote litigation, he or she is guilty of maintenance and upon conviction shall be fined and punished as in cases of common barratry. It is not maintenance for a person to maintain the action of his or her relative or servant, or a poor person out of charity.
(Source: P.A. 89-234, eff. 1-1-96.)

(720 ILCS 5/32-13)
Sec. 32-13. Unlawful clouding of title.
(a) Any person who intentionally records or files or causes to be recorded or filed any document in the office of the recorder or registrar of titles of any county of this State that is a cloud on the title of land in this State, knowing that the theory upon which the purported cloud on title is based is not recognized as a legitimate legal theory by the courts of this State or of the United States, commits the offense of unlawful clouding of title.
(b) Unlawful clouding of title is a Class A misdemeanor for a first offense if the cloud on the title has a value that does not exceed $10,000. Unlawful clouding of title is a Class 4 felony if the cloud on the title has a value that exceeds $10,000, or for a second or subsequent offense.
(c) In addition to any other sentence that may be imposed, the court shall order any person convicted of a violation of this Section, or placed on supervision for a violation of this Section, to execute a release of the purported cloud on title as may be requested by or on behalf of any person whose property is encumbered or potentially encumbered by the document filed. Irrespective of whether or not a person charged under this Section is convicted of the offense of unlawful clouding of title, when the evidence demonstrates that, as a matter of law, the cloud on title is not a type of cloud recognized or authorized by the courts of this State or the United States, the court shall forthwith direct the recorder or registrar of titles to expunge the cloud.
(c-5) This Section does not apply to an attorney licensed to practice law in this State who in good faith files a lien on behalf of his or her client and who in good faith believes that the validity of the lien is supported by statutory law, by a decision of a court of law, or by a good faith argument for an extension, modification, or reversal of existing court decisions relating to the validity of the lien.
(d) For purposes of this Section, "cloud on title" or "cloud on the title" means an outstanding claim or encumbrance that, if valid, would affect or impair the title of the owner of an estate in land and on its face has that effect, but can be shown by extrinsic proof to be invalid or inapplicable to that estate.
(Source: P.A. 98-98, eff. 1-1-14.)

(720 ILCS 5/32-14)
Sec. 32-14. Unlawful manipulation of a judicial sale.
(a) A person commits the offense of unlawful manipulation of a judicial sale when he or she knowingly and by any means makes any contract with or engages in any combination or conspiracy with any other person who is, or but for a prior agreement is, a competitor of such person for the purpose of or with the effect of fixing, controlling, limiting, or otherwise manipulating (1) the participation of any person in, or (2) the making of bids, at any judicial sale.
(b) Penalties. Unlawful manipulation of a judicial sale is a Class 3 felony. A mandatory fine shall be imposed for a violation, not to exceed $1,000,000 if the violator is a corporation, or, if the violator is any other person, $100,000. A second or subsequent violation is a Class 2 felony.
(c) Injunctive and other relief. The State's Attorney shall bring suit in the circuit court to prevent and restrain violations of subsection (a). In such a proceeding, the court shall determine whether a violation has been committed, and shall enter such judgment as it considers necessary to remove the effects of any violation which it finds, and to prevent such violation from continuing or from being renewed in the future. The court, in its discretion, may exercise all powers necessary for this purpose, including, but not limited to, injunction and divestiture of property.
(d) Private right of action. Any person who has been injured by a violation of subsection (a) may maintain an action in the Circuit Court for damages, or for an injunction, or both, against any person who has committed such violation. If, in an action for an injunction, the court issues an injunction, the plaintiff shall be awarded costs and reasonable attorney's fees. In an action for damages, the person injured shall be awarded 3 times the amount of actual damages. This State, counties, municipalities, townships, and any political subdivision organized under the authority of this State, and the United States, are considered a person having standing to bring an action under this subsection. Any action for damages under this subsection is forever barred unless commenced within 4 years after the cause of action accrued. In any action for damages under this subsection, the court may, in its discretion, award reasonable fees to the prevailing defendant upon a finding that the plaintiff acted in bad faith, vexatiously, wantonly, or for oppressive reasons.
(e) Exclusion from subsequent judicial sales. Any person convicted of a violation of subsection (a) or any similar offense of any state or the United States shall be barred for 5 years from the date of conviction from participating as a bidding entity in any judicial sale. No corporation shall be barred from participating in a judicial sale as a result of a conviction under subsection (a) of any employee or agent of such corporation if the employee so convicted is no longer employed by the corporation and: (1) it has been finally adjudicated not guilty or (2) it demonstrates to the circuit court conducting such judicial sale and the court so finds that the commission of the offense was neither authorized, requested, commanded, nor performed by a director, officer or a high managerial agent in behalf of the corporation as provided in paragraph (2) of subsection (a) of Section 5-4 of this Code.
(f) Definitions. As used in this Section, unless the context otherwise requires:
"Judicial sale" means any sale of real or personal property in accordance with a court order, including, but not limited to, judicial sales conducted pursuant to Section 15-1507 of the Code of Civil Procedure, sales ordered to satisfy judgments under Article XII of the Code of Civil Procedure, and enforcements of delinquent property taxes under Article 21 of the Property Tax Code.
"Person" means any natural person, or any corporation, partnership, or association of persons.
(Source: P.A. 100-201, eff. 8-18-17.)

(720 ILCS 5/32-15)
Sec. 32-15. Bail bond false statement. Any person who in any affidavit, document, schedule or other application to become surety or bail for another on any bail bond or recognizance in any civil or criminal proceeding then pending or about to be started against the other person, having taken a lawful oath or made affirmation, shall swear or affirm wilfully, corruptly and falsely as to the ownership or liens or incumbrances upon or the value of any real or personal property alleged to be owned by the person proposed as surety or bail, the financial worth or standing of the person proposed as surety or bail, or as to the number or total penalties of all other bonds or recognizances signed by and standing against the proposed surety or bail, or any person who, having taken a lawful oath or made affirmation, shall testify wilfully, corruptly and falsely as to any of said matters for the purpose of inducing the approval of any such bail bond or recognizance; or for the purpose of justifying on any such bail bond or recognizance, or who shall suborn any other person to so swear, affirm or testify as aforesaid, shall be deemed and adjudged guilty of perjury or subornation of perjury (as the case may be) and punished accordingly.
(Source: P.A. 97-1108, eff. 1-1-13.)

(720 ILCS 5/Art. 33 heading)

(720 ILCS 5/33-1) (from Ch. 38, par. 33-1)
Sec. 33-1. Bribery. A person commits bribery when:
(a) With intent to influence the performance of any

act related to the employment or function of any public officer, public employee, juror or witness, he or she promises or tenders to that person any property or personal advantage which he or she is not authorized by law to accept; or

(b) With intent to influence the performance of any

act related to the employment or function of any public officer, public employee, juror or witness, he or she promises or tenders to one whom he or she believes to be a public officer, public employee, juror or witness, any property or personal advantage which a public officer, public employee, juror or witness would not be authorized by law to accept; or

(c) With intent to cause any person to influence the

performance of any act related to the employment or function of any public officer, public employee, juror or witness, he or she promises or tenders to that person any property or personal advantage which he or she is not authorized by law to accept; or

(d) He or she receives, retains or agrees to accept

any property or personal advantage which he or she is not authorized by law to accept knowing that the property or personal advantage was promised or tendered with intent to cause him or her to influence the performance of any act related to the employment or function of any public officer, public employee, juror or witness; or

(e) He or she solicits, receives, retains, or agrees

to accept any property or personal advantage pursuant to an understanding that he or she shall improperly influence or attempt to influence the performance of any act related to the employment or function of any public officer, public employee, juror or witness.

As used in this Section, "tenders" means any delivery or proffer made with the requisite intent.
Sentence. Bribery is a Class 2 felony.
(Source: P.A. 97-1108, eff. 1-1-13; 98-756, eff. 7-16-14.)

(720 ILCS 5/33-2) (from Ch. 38, par. 33-2)
Sec. 33-2. Failure to report a bribe. Any public officer, public employee or juror who fails to report forthwith to the local State's Attorney, or in the case of a State employee to the Department of State Police, any offer made to him in violation of Section 33-1 commits a Class A misdemeanor.
In the case of a State employee, the making of such report to the Department of State Police shall discharge such employee from any further duty under this Section. Upon receiving any such report, the Department of State Police shall forthwith transmit a copy thereof to the appropriate State's Attorney.
(Source: P.A. 84-25.)

(720 ILCS 5/33-3) (from Ch. 38, par. 33-3)
Sec. 33-3. Official misconduct.
(a) A public officer or employee or special government agent commits misconduct when, in his official capacity or capacity as a special government agent, he or she commits any of the following acts:
(1) Intentionally or recklessly fails to perform any

mandatory duty as required by law; or

(2) Knowingly performs an act which he knows he is

forbidden by law to perform; or

(3) With intent to obtain a personal advantage for

himself or another, he performs an act in excess of his lawful authority; or

(4) Solicits or knowingly accepts for the performance

of any act a fee or reward which he knows is not authorized by law.

(b) An employee of a law enforcement agency commits misconduct when he or she knowingly uses or communicates, directly or indirectly, information acquired in the course of employment, with the intent to obstruct, impede, or prevent the investigation, apprehension, or prosecution of any criminal offense or person. Nothing in this subsection (b) shall be construed to impose liability for communicating to a confidential resource, who is participating or aiding law enforcement, in an ongoing investigation.
(c) A public officer or employee or special government agent convicted of violating any provision of this Section forfeits his or her office or employment or position as a special government agent. In addition, he or she commits a Class 3 felony.
(d) For purposes of this Section, "special government agent" has the meaning ascribed to it in subsection (l) of Section 4A-101 of the Illinois Governmental Ethics Act.
(Source: P.A. 98-867, eff. 1-1-15.)

(720 ILCS 5/33-3.1)
Sec. 33-3.1. Solicitation misconduct (State government).
(a) An employee of an executive branch constitutional officer commits solicitation misconduct (State government) when, at any time, he or she knowingly solicits or receives contributions, as that term is defined in Section 9-1.4 of the Election Code, from a person engaged in a business or activity over which the person has regulatory authority.
(b) For the purpose of this Section, "employee of an executive branch constitutional officer" means a full-time or part-time salaried employee, full-time or part-time salaried appointee, or any contractual employee of any office, board, commission, agency, department, authority, administrative unit, or corporate outgrowth under the jurisdiction of an executive branch constitutional officer; and "regulatory authority" means having the responsibility to investigate, inspect, license, or enforce regulatory measures necessary to the requirements of any State or federal statute or regulation relating to the business or activity.
(c) An employee of an executive branch constitutional officer, including one who does not have regulatory authority, commits a violation of this Section if that employee knowingly acts in concert with an employee of an executive branch constitutional officer who does have regulatory authority to solicit or receive contributions in violation of this Section.
(d) Solicitation misconduct (State government) is a Class A misdemeanor. An employee of an executive branch constitutional officer convicted of committing solicitation misconduct (State government) forfeits his or her employment.
(e) An employee of an executive branch constitutional officer who is discharged, demoted, suspended, threatened, harassed, or in any other manner discriminated against in the terms and conditions of employment because of lawful acts done by the employee or on behalf of the employee or others in furtherance of the enforcement of this Section shall be entitled to all relief necessary to make the employee whole.
(f) Any person who knowingly makes a false report of solicitation misconduct (State government) to the State Police, the Attorney General, a State's Attorney, or any law enforcement official is guilty of a Class C misdemeanor.
(Source: P.A. 92-853, eff. 8-28-02.)

(720 ILCS 5/33-3.2)
Sec. 33-3.2. Solicitation misconduct (local government).
(a) An employee of a chief executive officer of a local government commits solicitation misconduct (local government) when, at any time, he or she knowingly solicits or receives contributions, as that term is defined in Section 9-1.4 of the Election Code, from a person engaged in a business or activity over which the person has regulatory authority.
(b) For the purpose of this Section, "chief executive officer of a local government" means an executive officer of a county, township or municipal government or any administrative subdivision under jurisdiction of the county, township, or municipal government including but not limited to: chairman or president of a county board or commission, mayor or village president, township supervisor, county executive, municipal manager, assessor, auditor, clerk, coroner, recorder, sheriff or State's Attorney; "employee of a chief executive officer of a local government" means a full-time or part-time salaried employee, full-time or part-time salaried appointee, or any contractual employee of any office, board, commission, agency, department, authority, administrative unit, or corporate outgrowth under the jurisdiction of a chief executive officer of a local government; and "regulatory authority" means having the responsibility to investigate, inspect, license, or enforce regulatory measures necessary to the requirements of any State, local, or federal statute or regulation relating to the business or activity.
(c) An employee of a chief executive officer of a local government, including one who does not have regulatory authority, commits a violation of this Section if that employee knowingly acts in concert with an employee of a chief executive officer of a local government who does have regulatory authority to solicit or receive contributions in violation of this Section.
(d) Solicitation misconduct (local government) is a Class A misdemeanor. An employee of a chief executive officer of a local government convicted of committing solicitation misconduct (local government) forfeits his or her employment.
(e) An employee of a chief executive officer of a local government who is discharged, demoted, suspended, threatened, harassed, or in any other manner discriminated against in the terms and conditions of employment because of lawful acts done by the employee or on behalf of the employee or others in furtherance of the enforcement of this Section shall be entitled to all relief necessary to make the employee whole.
(f) Any person who knowingly makes a false report of solicitation misconduct (local government) to the State Police, the Attorney General, a State's Attorney, or any law enforcement official is guilty of a Class C misdemeanor.
(Source: P.A. 92-853, eff. 8-28-02.)

(720 ILCS 5/33-4)
Sec. 33-4. Peace officer or correctional officer; gang-related activity prohibited.
(a) It is unlawful for a peace officer or correctional officer to knowingly commit any act in furtherance of gang-related activities, except when acting in furtherance of an undercover law enforcement investigation.
(b) In this Section, "gang-related" has the meaning ascribed to it in Section 10 of the Illinois Streetgang Terrorism Omnibus Prevention Act.
(c) Sentence. A violation of this Section is a Class 3 felony.
(Source: P.A. 90-131, eff. 1-1-98.)

(720 ILCS 5/33-5)
Sec. 33-5. Preservation of evidence.
(a) It is unlawful for a law enforcement agency or an agent acting on behalf of the law enforcement agency to intentionally fail to comply with the provisions of subsection (a) of Section 116-4 of the Code of Criminal Procedure of 1963.
(b) Sentence. A person who violates this Section is guilty of a Class 4 felony.
(c) For purposes of this Section, "law enforcement agency" has the meaning ascribed to it in subsection (e) of Section 116-4 of the Code of Criminal Procedure of 1963.
(Source: P.A. 91-871, eff. 1-1-01; 92-459, eff. 8-22-01.)

(720 ILCS 5/33-6)
Sec. 33-6. Bribery to obtain driving privileges.
(a) A person commits the offense of bribery to obtain driving privileges when:
(1) with intent to influence any act related to the

issuance of any driver's license or permit by an employee of the Illinois Secretary of State's Office, or the owner or employee of any commercial driver training school licensed by the Illinois Secretary of State, or any other individual authorized by the laws of this State to give driving instructions or administer all or part of a driver's license examination, he or she promises or tenders to that person any property or personal advantage which that person is not authorized by law to accept; or

(2) with intent to cause any person to influence any

act related to the issuance of any driver's license or permit by an employee of the Illinois Secretary of State's Office, or the owner or employee of any commercial driver training school licensed by the Illinois Secretary of State, or any other individual authorized by the laws of this State to give driving instructions or administer all or part of a driver's license examination, he or she promises or tenders to that person any property or personal advantage which that person is not authorized by law to accept; or

(3) as an employee of the Illinois Secretary of

State's Office, or the owner or employee of any commercial driver training school licensed by the Illinois Secretary of State, or any other individual authorized by the laws of this State to give driving instructions or administer all or part of a driver's license examination, solicits, receives, retains, or agrees to accept any property or personal advantage that he or she is not authorized by law to accept knowing that such property or personal advantage was promised or tendered with intent to influence the performance of any act related to the issuance of any driver's license or permit; or

(4) as an employee of the Illinois Secretary of

State's Office, or the owner or employee of any commercial driver training school licensed by the Illinois Secretary of State, or any other individual authorized by the laws of this State to give driving instructions or administer all or part of a driver's license examination, solicits, receives, retains, or agrees to accept any property or personal advantage pursuant to an understanding that he or she shall improperly influence or attempt to influence the performance of any act related to the issuance of any driver's license or permit.

(b) Sentence. Bribery to obtain driving privileges is a Class 2 felony.
(Source: P.A. 96-740, eff. 1-1-10; 96-962, eff. 7-2-10.)

(720 ILCS 5/33-7)
Sec. 33-7. Public contractor misconduct.
(a) A public contractor; a person seeking a public contract on behalf of himself, herself, or another; an employee of a public contractor; or a person seeking a public contract on behalf of himself, herself, or another commits public contractor misconduct when, in the performance of, or in connection with, a contract with the State, a unit of local government, or a school district or in obtaining or seeking to obtain such a contract he or she commits any of the following acts:
(1) intentionally or knowingly makes, uses, or causes

to be made or used a false record or statement to conceal, avoid, or decrease an obligation to pay or transmit money or property;

(2) knowingly performs an act that he or she knows he

or she is forbidden by law to perform;

(3) with intent to obtain a personal advantage for

himself, herself, or another, he or she performs an act in excess of his or her contractual responsibility;

(4) solicits or knowingly accepts for the performance

of any act a fee or reward that he or she knows is not authorized by law; or

(5) knowingly or intentionally seeks or receives

compensation or reimbursement for goods and services he or she purported to deliver or render, but failed to do so pursuant to the terms of the contract, to the unit of State or local government or school district.

(b) Sentence. Any person who violates this Section commits a Class 3 felony. Any person convicted of this offense or a similar offense in any state of the United States which contains the same elements of this offense shall be barred for 10 years from the date of conviction from contracting with, employment by, or holding public office with the State or any unit of local government or school district. No corporation shall be barred as a result of a conviction under this Section of any employee or agent of such corporation if the employee so convicted is no longer employed by the corporation and (1) it has been finally adjudicated not guilty or (2) it demonstrates to the government entity with which it seeks to contract, and that entity finds, that the commission of the offense was neither authorized, requested, commanded, nor performed by a director, officer or high managerial agent on behalf of the corporation as provided in paragraph (2) of subsection (a) of Section 5-4 of this Code.
(c) The Attorney General or the State's Attorney in the county where the principal office of the unit of local government or school district is located may bring a civil action on behalf of any unit of State or local government to recover a civil penalty from any person who knowingly engages in conduct which violates subsection (a) of this Section in treble the amount of the monetary cost to the unit of State or local government or school district involved in the violation. The Attorney General or State's Attorney shall be entitled to recover reasonable attorney's fees as part of the costs assessed to the defendant. This subsection (c) shall in no way limit the ability of any unit of State or local government or school district to recover moneys or damages regarding public contracts under any other law or ordinance. A civil action shall be barred unless the action is commenced within 6 years after the later of (1) the date on which the conduct establishing the cause of action occurred or (2) the date on which the unit of State or local government or school district knew or should have known that the conduct establishing the cause of action occurred.
(d) This amendatory Act of the 96th General Assembly shall not be construed to create a private right of action.
(Source: P.A. 96-575, eff. 8-18-09.)

(720 ILCS 5/33-8)
Sec. 33-8. Legislative misconduct.
(a) A member of the General Assembly commits legislative misconduct when he or she knowingly accepts or receives, directly or indirectly, any money or other valuable thing, from any corporation, company or person, for any vote or influence he or she may give or withhold on any bill, resolution or appropriation, or for any other official act.
(b) Sentence. Legislative misconduct is a Class 3 felony.
(Source: P.A. 97-1108, eff. 1-1-13.)

(720 ILCS 5/Tit. III Pt. F heading)

(720 ILCS 5/Art. 33A heading)

(720 ILCS 5/33A-1) (from Ch. 38, par. 33A-1)
Sec. 33A-1. Legislative intent and definitions.
(a) Legislative findings. The legislature finds and declares the following:
(1) The use of a dangerous weapon in the commission

of a felony offense poses a much greater threat to the public health, safety, and general welfare, than when a weapon is not used in the commission of the offense.

(2) Further, the use of a firearm greatly facilitates

the commission of a criminal offense because of the more lethal nature of a firearm and the greater perceived threat produced in those confronted by a person wielding a firearm. Unlike other dangerous weapons such as knives and clubs, the use of a firearm in the commission of a criminal felony offense significantly escalates the threat and the potential for bodily harm, and the greater range of the firearm increases the potential for harm to more persons. Not only are the victims and bystanders at greater risk when a firearm is used, but also the law enforcement officers whose duty is to confront and apprehend the armed suspect.

(3) Current law does contain offenses involving the

use or discharge of a gun toward or against a person, such as aggravated battery with a firearm, aggravated discharge of a firearm, and reckless discharge of a firearm; however, the General Assembly has legislated greater penalties for the commission of a felony while in possession of a firearm because it deems such acts as more serious.

(b) Legislative intent.
(1) In order to deter the use of firearms in the

commission of a felony offense, the General Assembly deems it appropriate for a greater penalty to be imposed when a firearm is used or discharged in the commission of an offense than the penalty imposed for using other types of weapons and for the penalty to increase on more serious offenses.

(2) With the additional elements of the discharge of

a firearm and great bodily harm inflicted by a firearm being added to armed violence and other serious felony offenses, it is the intent of the General Assembly to punish those elements more severely during commission of a felony offense than when those elements stand alone as the act of the offender.

(3) It is the intent of the 91st General Assembly

that should Public Act 88-680 be declared unconstitutional for a violation of Article 4, Section 8 of the 1970 Constitution of the State of Illinois, the amendatory changes made by Public Act 88-680 to Article 33A of the Criminal Code of 1961 and which are set forth as law in this amendatory Act of the 91st General Assembly are hereby reenacted by this amendatory Act of the 91st General Assembly.

(c) Definitions.
(1) "Armed with a dangerous weapon". A person is

considered armed with a dangerous weapon for purposes of this Article, when he or she carries on or about his or her person or is otherwise armed with a Category I, Category II, or Category III weapon.

(2) A Category I weapon is a handgun, sawed-off

shotgun, sawed-off rifle, any other firearm small enough to be concealed upon the person, semiautomatic firearm, or machine gun. A Category II weapon is any other rifle, shotgun, spring gun, other firearm, stun gun or taser as defined in paragraph (a) of Section 24-1 of this Code, knife with a blade of at least 3 inches in length, dagger, dirk, switchblade knife, stiletto, axe, hatchet, or other deadly or dangerous weapon or instrument of like character. As used in this subsection (b) "semiautomatic firearm" means a repeating firearm that utilizes a portion of the energy of a firing cartridge to extract the fired cartridge case and chamber the next round and that requires a separate pull of the trigger to fire each cartridge.

(3) A Category III weapon is a bludgeon, black-jack,

slungshot, sand-bag, sand-club, metal knuckles, billy, or other dangerous weapon of like character.

(Source: P.A. 91-404, eff. 1-1-00; 91-696, eff. 4-13-00.)

(720 ILCS 5/33A-2) (from Ch. 38, par. 33A-2)
Sec. 33A-2. Armed violence-Elements of the offense.
(a) A person commits armed violence when, while armed with a dangerous weapon, he commits any felony defined by Illinois Law, except first degree murder, attempted first degree murder, intentional homicide of an unborn child, second degree murder, involuntary manslaughter, reckless homicide, predatory criminal sexual assault of a child, aggravated battery of a child as described in Section 12-4.3 or subdivision (b)(1) of Section 12-3.05, home invasion, or any offense that makes the possession or use of a dangerous weapon either an element of the base offense, an aggravated or enhanced version of the offense, or a mandatory sentencing factor that increases the sentencing range.
(b) A person commits armed violence when he or she personally discharges a firearm that is a Category I or Category II weapon while committing any felony defined by Illinois law, except first degree murder, attempted first degree murder, intentional homicide of an unborn child, second degree murder, involuntary manslaughter, reckless homicide, predatory criminal sexual assault of a child, aggravated battery of a child as described in Section 12-4.3 or subdivision (b)(1) of Section 12-3.05, home invasion, or any offense that makes the possession or use of a dangerous weapon either an element of the base offense, an aggravated or enhanced version of the offense, or a mandatory sentencing factor that increases the sentencing range.
(c) A person commits armed violence when he or she personally discharges a firearm that is a Category I or Category II weapon that proximately causes great bodily harm, permanent disability, or permanent disfigurement or death to another person while committing any felony defined by Illinois law, except first degree murder, attempted first degree murder, intentional homicide of an unborn child, second degree murder, involuntary manslaughter, reckless homicide, predatory criminal sexual assault of a child, aggravated battery of a child as described in Section 12-4.3 or subdivision (b)(1) of Section 12-3.05, home invasion, or any offense that makes the possession or use of a dangerous weapon either an element of the base offense, an aggravated or enhanced version of the offense, or a mandatory sentencing factor that increases the sentencing range.
(d) This Section does not apply to violations of the Fish and Aquatic Life Code or the Wildlife Code.
(Source: P.A. 95-688, eff. 10-23-07; 96-1551, eff. 7-1-11.)

(720 ILCS 5/33A-3) (from Ch. 38, par. 33A-3)
Sec. 33A-3. Sentence.
(a) Violation of Section 33A-2(a) with a Category I weapon is a Class X felony for which the defendant shall be sentenced to a minimum term of imprisonment of 15 years.
(a-5) Violation of Section 33A-2(a) with a Category II weapon is a Class X felony for which the defendant shall be sentenced to a minimum term of imprisonment of 10 years.
(b) Violation of Section 33A-2(a) with a Category III weapon is a Class 2 felony or the felony classification provided for the same act while unarmed, whichever permits the greater penalty. A second or subsequent violation of Section 33A-2(a) with a Category III weapon is a Class 1 felony or the felony classification provided for the same act while unarmed, whichever permits the greater penalty.
(b-5) Violation of Section 33A-2(b) with a firearm that is a Category I or Category II weapon is a Class X felony for which the defendant shall be sentenced to a minimum term of imprisonment of 20 years.
(b-10) Violation of Section 33A-2(c) with a firearm that is a Category I or Category II weapon is a Class X felony for which the defendant shall be sentenced to a term of imprisonment of not less than 25 years nor more than 40 years.
(c) Unless sentencing under subsection (a) of Section 5-4.5-95 of the Unified Code of Corrections (730 ILCS 5/5-4.5-95) is applicable, any person who violates subsection (a) or (b) of Section 33A-2 with a firearm, when that person has been convicted in any state or federal court of 3 or more of the following offenses: treason, first degree murder, second degree murder, predatory criminal sexual assault of a child, aggravated criminal sexual assault, criminal sexual assault, robbery, burglary, arson, kidnaping, aggravated battery resulting in great bodily harm or permanent disability or disfigurement, a violation of the Methamphetamine Control and Community Protection Act, or a violation of Section 401(a) of the Illinois Controlled Substances Act, when the third offense was committed after conviction on the second, the second offense was committed after conviction on the first, and the violation of Section 33A-2 was committed after conviction on the third, shall be sentenced to a term of imprisonment of not less than 25 years nor more than 50 years.
(c-5) Except as otherwise provided in paragraph (b-10) or (c) of this Section, a person who violates Section 33A-2(a) with a firearm that is a Category I weapon or Section 33A-2(b) in any school, in any conveyance owned, leased, or contracted by a school to transport students to or from school or a school related activity, or on the real property comprising any school or public park, and where the offense was related to the activities of an organized gang, shall be sentenced to a term of imprisonment of not less than the term set forth in subsection (a) or (b-5) of this Section, whichever is applicable, and not more than 30 years. For the purposes of this subsection (c-5), "organized gang" has the meaning ascribed to it in Section 10 of the Illinois Streetgang Terrorism Omnibus Prevention Act.
(d) For armed violence based upon a predicate offense listed in this subsection (d) the court shall enter the sentence for armed violence to run consecutively to the sentence imposed for the predicate offense. The offenses covered by this provision are:
(i) solicitation of murder,
(ii) solicitation of murder for hire,
(iii) heinous battery as described in Section 12-4.1

or subdivision (a)(2) of Section 12-3.05,

(iv) aggravated battery of a senior citizen as

described in Section 12-4.6 or subdivision (a)(4) of Section 12-3.05,

(v) (blank),
(vi) a violation of subsection (g) of Section 5 of

the Cannabis Control Act,

(vii) cannabis trafficking,
(viii) a violation of subsection (a) of Section 401

of the Illinois Controlled Substances Act,

(ix) controlled substance trafficking involving a

Class X felony amount of controlled substance under Section 401 of the Illinois Controlled Substances Act,

(x) calculated criminal drug conspiracy,
(xi) streetgang criminal drug conspiracy, or
(xii) a violation of the Methamphetamine Control and

Community Protection Act.

(Source: P.A. 95-688, eff. 10-23-07; 95-1052, eff. 7-1-09; 96-1551, eff. 7-1-11.)

(720 ILCS 5/Art. 33B heading)

(720 ILCS 5/Art. 33C heading)

(720 ILCS 5/Art. 33D heading)

(720 ILCS 5/33D-1) (from Ch. 38, par. 33D-1)
(This Section was renumbered as Section 12C-30 by P.A. 97-1109.)
Sec. 33D-1. (Renumbered).
(Source: P.A. 91-337, eff. 1-1-00. Renumbered by P.A. 97-1109, eff. 1-1-13.)

(720 ILCS 5/Art. 33E heading)

(720 ILCS 5/33E-1) (from Ch. 38, par. 33E-1)
Sec. 33E-1. Interference with public contracting. It is the finding of the General Assembly that the cost to the public is increased and the quality of goods, services and construction paid for by public monies is decreased when contracts for such goods, services or construction are obtained by any means other than through independent noncollusive submission of bids or offers by individual contractors or suppliers, and the evaluation of those bids or offers by the governmental unit pursuant only to criteria publicly announced in advance.
(Source: P.A. 85-1295.)

(720 ILCS 5/33E-2) (from Ch. 38, par. 33E-2)
Sec. 33E-2. Definitions. In this Act:
(a) "Public contract" means any contract for goods, services or construction let to any person with or without bid by any unit of State or local government.
(b) "Unit of State or local government" means the State, any unit of state government or agency thereof, any county or municipal government or committee or agency thereof, or any other entity which is funded by or expends tax dollars or the proceeds of publicly guaranteed bonds.
(c) "Change order" means a change in a contract term other than as specifically provided for in the contract which authorizes or necessitates any increase or decrease in the cost of the contract or the time to completion.
(d) "Person" means any individual, firm, partnership, corporation, joint venture or other entity, but does not include a unit of State or local government.
(e) "Person employed by any unit of State or local government" means any employee of a unit of State or local government and any person defined in subsection (d) who is authorized by such unit of State or local government to act on its behalf in relation to any public contract.
(f) "Sheltered market" has the meaning ascribed to it in Section 8b of the Business Enterprise for Minorities, Women, and Persons with Disabilities Act; except that, with respect to State contracts set aside for award to service-disabled veteran-owned small businesses and veteran-owned small businesses pursuant to Section 45-57 of the Illinois Procurement Code, "sheltered market" means procurements pursuant to that Section.
(g) "Kickback" means any money, fee, commission, credit, gift, gratuity, thing of value, or compensation of any kind which is provided, directly or indirectly, to any prime contractor, prime contractor employee, subcontractor, or subcontractor employee for the purpose of improperly obtaining or rewarding favorable treatment in connection with a prime contract or in connection with a subcontract relating to a prime contract.
(h) "Prime contractor" means any person who has entered into a public contract.
(i) "Prime contractor employee" means any officer, partner, employee, or agent of a prime contractor.
(i-5) "Stringing" means knowingly structuring a contract or job order to avoid the contract or job order being subject to competitive bidding requirements.
(j) "Subcontract" means a contract or contractual action entered into by a prime contractor or subcontractor for the purpose of obtaining goods or services of any kind under a prime contract.
(k) "Subcontractor" (1) means any person, other than the prime contractor, who offers to furnish or furnishes any goods or services of any kind under a prime contract or a subcontract entered into in connection with such prime contract; and (2) includes any person who offers to furnish or furnishes goods or services to the prime contractor or a higher tier subcontractor.
(l) "Subcontractor employee" means any officer, partner, employee, or agent of a subcontractor.
(Source: P.A. 100-391, eff. 8-25-17.)

(720 ILCS 5/33E-3) (from Ch. 38, par. 33E-3)
Sec. 33E-3. Bid-rigging. A person commits the offense of bid-rigging when he knowingly agrees with any person who is, or but for such agreement would be, a competitor of such person concerning any bid submitted or not submitted by such person or another to a unit of State or local government when with the intent that the bid submitted or not submitted will result in the award of a contract to such person or another and he either (1) provides such person or receives from another information concerning the price or other material term or terms of the bid which would otherwise not be disclosed to a competitor in an independent noncollusive submission of bids or (2) submits a bid that is of such a price or other material term or terms that he does not intend the bid to be accepted.
Bid-rigging is a Class 3 felony. Any person convicted of this offense or any similar offense of any state or the United States which contains the same elements as this offense shall be barred for 5 years from the date of conviction from contracting with any unit of State or local government. No corporation shall be barred from contracting with any unit of State or local government as a result of a conviction under this Section of any employee or agent of such corporation if the employee so convicted is no longer employed by the corporation and: (1) it has been finally adjudicated not guilty or (2) if it demonstrates to the governmental entity with which it seeks to contract and that entity finds that the commission of the offense was neither authorized, requested, commanded, nor performed by a director, officer or a high managerial agent in behalf of the corporation as provided in paragraph (2) of subsection (a) of Section 5-4 of this Code.
(Source: P.A. 86-150.)

(720 ILCS 5/33E-4) (from Ch. 38, par. 33E-4)
Sec. 33E-4. Bid rotating. A person commits the offense of bid rotating when, pursuant to any collusive scheme or agreement with another, he engages in a pattern over time (which, for the purposes of this Section, shall include at least 3 contract bids within a period of 10 years, the most recent of which occurs after the effective date of this amendatory Act of 1988) of submitting sealed bids to units of State or local government with the intent that the award of such bids rotates, or is distributed among, persons or business entities which submit bids on a substantial number of the same contracts. Bid rotating is a Class 2 felony. Any person convicted of this offense or any similar offense of any state or the United States which contains the same elements as this offense shall be permanently barred from contracting with any unit of State or local government. No corporation shall be barred from contracting with any unit of State or local government as a result of a conviction under this Section of any employee or agent of such corporation if the employee so convicted is no longer employed by the corporation and: (1) it has been finally adjudicated not guilty or (2) if it demonstrates to the governmental entity with which it seeks to contract and that entity finds that the commission of the offense was neither authorized, requested, commanded, nor performed by a director, officer or a high managerial agent in behalf of the corporation as provided in paragraph (2) of subsection (a) of Section 5-4 of this Code.
(Source: P.A. 86-150.)

(720 ILCS 5/33E-5) (from Ch. 38, par. 33E-5)
Sec. 33E-5. Acquisition or disclosure of bidding information by public official. (a) Any person who is an official of or employed by any unit of State or local government who knowingly opens a sealed bid at a time or place other than as specified in the invitation to bid or as otherwise designated by the State or unit of local government, or outside the presence of witnesses required by the applicable statute or ordinance, commits a Class 4 felony.
(b) Any person who is an official of or employed by any unit of State or local government who knowingly discloses to any interested person any information related to the terms of a sealed bid whether that information is acquired through a violation of subsection (a) or by any other means except as provided by law or necessary to the performance of such official's or employee's responsibilities relating to the bid, commits a Class 3 felony.
(c) It shall not constitute a violation of subsection (b) of this Section for any person who is an official of or employed by any unit of State or local government to make any disclosure to any interested person where such disclosure is also made generally available to the public.
(d) This Section only applies to contracts let by sealed bid.
(Source: P.A. 86-150.)

(720 ILCS 5/33E-6) (from Ch. 38, par. 33E-6)
Sec. 33E-6. Interference with contract submission and award by public official.
(a) Any person who is an official of or employed by any unit of State or local government who knowingly conveys, either directly or indirectly, outside of the publicly available official invitation to bid, pre-bid conference, solicitation for contracts procedure or such procedure used in any sheltered market procurement adopted pursuant to law or ordinance by that unit of government, to any person any information concerning the specifications for such contract or the identity of any particular potential subcontractors, when inclusion of such information concerning the specifications or contractors in the bid or offer would influence the likelihood of acceptance of such bid or offer, commits a Class 4 felony. It shall not constitute a violation of this subsection to convey information intended to clarify plans or specifications regarding a public contract where such disclosure of information is also made generally available to the public.
(b) Any person who is an official of or employed by any unit of State or local government who, either directly or indirectly, knowingly informs a bidder or offeror that the bid or offer will be accepted or executed only if specified individuals are included as subcontractors commits a Class 3 felony.
(c) It shall not constitute a violation of subsection (a) of this Section where any person who is an official of or employed by any unit of State or local government follows procedures established (i) by federal, State or local minority or female owned business enterprise programs or (ii) pursuant to Section 45-57 of the Illinois Procurement Code.
(d) Any bidder or offeror who is the recipient of communications from the unit of government which he reasonably believes to be proscribed by subsections (a) or (b), and fails to inform either the Attorney General or the State's Attorney for the county in which the unit of government is located, commits a Class A misdemeanor.
(e) Any public official who knowingly awards a contract based on criteria which were not publicly disseminated via the invitation to bid, when such invitation to bid is required by law or ordinance, the pre-bid conference, or any solicitation for contracts procedure or such procedure used in any sheltered market procurement procedure adopted pursuant to statute or ordinance, commits a Class 3 felony.
(f) It shall not constitute a violation of subsection (a) for any person who is an official of or employed by any unit of State or local government to provide to any person a copy of the transcript or other summary of any pre-bid conference where such transcript or summary is also made generally available to the public.
(Source: P.A. 97-260, eff. 8-5-11.)

(720 ILCS 5/33E-7) (from Ch. 38, par. 33E-7)
Sec. 33E-7. Kickbacks. (a) A person violates this Section when he knowingly either:
(1) provides, attempts to provide or offers to provide any kickback;
(2) solicits, accepts or attempts to accept any kickback; or
(3) includes, directly or indirectly, the amount of any kickback prohibited by paragraphs (1) or (2) of this subsection (a) in the contract price charged by a subcontractor to a prime contractor or a higher tier subcontractor or in the contract price charged by a prime contractor to any unit of State or local government for a public contract.
(b) Any person violates this Section when he has received an offer of a kickback, or has been solicited to make a kickback, and fails to report it to law enforcement officials, including but not limited to the Attorney General or the State's Attorney for the county in which the contract is to be performed.
(c) A violation of subsection (a) is a Class 3 felony. A violation of subsection (b) is a Class 4 felony.
(d) Any unit of State or local government may, in a civil action, recover a civil penalty from any person who knowingly engages in conduct which violates paragraph (3) of subsection (a) of this Section in twice the amount of each kickback involved in the violation. This subsection (d) shall in no way limit the ability of any unit of State or local government to recover monies or damages regarding public contracts under any other law or ordinance. A civil action shall be barred unless the action is commenced within 6 years after the later of (1) the date on which the conduct establishing the cause of action occurred or (2) the date on which the unit of State or local government knew or should have known that the conduct establishing the cause of action occurred.
(Source: P.A. 85-1295.)

(720 ILCS 5/33E-8) (from Ch. 38, par. 33E-8)
Sec. 33E-8. Bribery of inspector employed by contractor. (a) A person commits bribery of an inspector when he offers to any person employed by a contractor or subcontractor on any public project contracted for by any unit of State or local government any property or other thing of value with the intent that such offer is for the purpose of obtaining wrongful certification or approval of the quality or completion of any goods or services supplied or performed in the course of work on such project. Violation of this subsection is a Class 4 felony.
(b) Any person employed by a contractor or subcontractor on any public project contracted for by any unit of State or local government who accepts any property or other thing of value knowing that such was intentionally offered for the purpose of influencing the certification or approval of the quality or completion of any goods or services supplied or performed under subcontract to that contractor, and either before or afterwards issues such wrongful certification, commits a Class 3 felony. Failure to report such offer to law enforcement officials, including but not limited to the Attorney General or the State's Attorney for the county in which the contract is performed, constitutes a Class 4 felony.
(Source: P.A. 85-1295.)

(720 ILCS 5/33E-9) (from Ch. 38, par. 33E-9)
Sec. 33E-9. Change orders. Any change order authorized under this Section shall be made in writing. Any person employed by and authorized by any unit of State or local government to approve a change order to any public contract who knowingly grants that approval without first obtaining from the unit of State or local government on whose behalf the contract was signed, or from a designee authorized by that unit of State or local government, a determination in writing that (1) the circumstances said to necessitate the change in performance were not reasonably foreseeable at the time the contract was signed, or (2) the change is germane to the original contract as signed, or (3) the change order is in the best interest of the unit of State or local government and authorized by law, commits a Class 4 felony. The written determination and the written change order resulting from that determination shall be preserved in the contract's file which shall be open to the public for inspection. This Section shall only apply to a change order or series of change orders which authorize or necessitate an increase or decrease in either the cost of a public contract by a total of $10,000 or more or the time of completion by a total of 30 days or more.
(Source: P.A. 86-150; 87-618.)

(720 ILCS 5/33E-10) (from Ch. 38, par. 33E-10)
Sec. 33E-10. Rules of evidence. (a) The certified bid is prima facie evidence of the bid.
(b) It shall be presumed that in the absence of practices proscribed by this Article 33E, all persons who submit bids in response to an invitation to bid by any unit of State or local government submit their bids independent of all other bidders, without information obtained from the governmental entity outside the invitation to bid, and in a good faith effort to obtain the contract.
(Source: P.A. 85-1295.)

(720 ILCS 5/33E-11) (from Ch. 38, par. 33E-11)
Sec. 33E-11. (a) Every bid submitted to and public contract executed pursuant to such bid by the State or a unit of local government shall contain a certification by the prime contractor that the prime contractor is not barred from contracting with any unit of State or local government as a result of a violation of either Section 33E-3 or 33E-4 of this Article. The State and units of local government shall provide the appropriate forms for such certification.
(b) A contractor who knowingly makes a false statement, material to the certification, commits a Class 3 felony.
(Source: P.A. 97-1108, eff. 1-1-13.)

(720 ILCS 5/33E-12) (from Ch. 38, par. 33E-12)
Sec. 33E-12. It shall not constitute a violation of any provisions of this Article for any person who is an official of or employed by a unit of State or local government to (1) disclose the name of any person who has submitted a bid in response to or requested plans or specifications regarding an invitation to bid or who has been awarded a public contract to any person or, (2) to convey information concerning acceptable alternatives or substitute to plans or specifications if such information is also made generally available to the public and mailed to any person who has submitted a bid in response to or requested plans or specifications regarding an invitation to bid on a public contract or, (3) to negotiate with the lowest responsible bidder a reduction in only the price term of the bid.
(Source: P.A. 86-150.)

(720 ILCS 5/33E-13) (from Ch. 38, par. 33E-13)
Sec. 33E-13. Contract negotiations under the Local Government Professional Services Selection Act shall not be subject to the provisions of this Article.
(Source: P.A. 87-855.)

(720 ILCS 5/33E-14)
Sec. 33E-14. False statements on vendor applications.
(a) A person commits false statements on vendor applications when he or she knowingly makes any false statement or report with the intent to influence in any way the action of any unit of local government or school district in considering a vendor application.
(b) Sentence. False statements on vendor applications is a Class 3 felony.
(Source: P.A. 99-78, eff. 7-20-15.)

(720 ILCS 5/33E-15)
Sec. 33E-15. False entries.
(a) An officer, agent, or employee of, or anyone who is affiliated in any capacity with any unit of local government or school district commits false entries when he or she makes a false entry in any book, report, or statement of any unit of local government or school district with the intent to defraud the unit of local government or school district.
(b) Sentence. False entries is a Class 3 felony.
(Source: P.A. 97-1108, eff. 1-1-13.)

(720 ILCS 5/33E-16)
Sec. 33E-16. Misapplication of funds.
(a) An officer, director, agent, or employee of, or affiliated in any capacity with any unit of local government or school district commits misapplication of funds when he or she knowingly misapplies any of the moneys, funds, or credits of the unit of local government or school district.
(b) Sentence. Misapplication of funds is a Class 3 felony.
(Source: P.A. 97-1108, eff. 1-1-13.)

(720 ILCS 5/33E-17)
Sec. 33E-17. Unlawful participation. Whoever, being an officer, director, agent, or employee of, or affiliated in any capacity with any unit of local government or school district participates, shares in, or receiving directly or indirectly any money, profit, property, or benefit through any contract with the unit of local government or school district, with the intent to defraud the unit of local government or school district is guilty of a Class 3 felony.
(Source: P.A. 90-800, eff. 1-1-99.)

(720 ILCS 5/33E-18)
Sec. 33E-18. Unlawful stringing of bids.
(a) A person commits unlawful stringing of bids when he or she, with the intent to evade the bidding requirements of any unit of local government or school district, knowingly strings or assists in stringing or attempts to string any contract or job order with the unit of local government or school district.
(b) Sentence. Unlawful stringing of bids is a Class 4 felony.
(Source: P.A. 97-1108, eff. 1-1-13; 98-756, eff. 7-16-14.)

(720 ILCS 5/Art. 33F heading)

(720 ILCS 5/33F-1) (from Ch. 38, par. 33F-1)
Sec. 33F-1. Definitions. For purposes of this Article:
(a) "Body Armor" means any one of the following:
(1) A military style flak or tactical assault vest

which is made of Kevlar or any other similar material or metal, fiberglass, plastic, and nylon plates and designed to be worn over one's clothing for the intended purpose of stopping not only missile fragmentation from mines, grenades, mortar shells and artillery fire but also fire from rifles, machine guns, and small arms.

(2) Soft body armor which is made of Kevlar or any

other similar material or metal or any other type of insert and which is lightweight and pliable and which can be easily concealed under a shirt.

(3) A military style recon/surveillance vest which is

made of Kevlar or any other similar material and which is lightweight and designed to be worn over one's clothing.

(4) Protective casual clothing which is made of

Kevlar or any other similar material and which was originally intended to be used by undercover law enforcement officers or dignitaries and is designed to look like jackets, coats, raincoats, quilted or three piece suit vests.

(b) "Dangerous weapon" means a Category I, Category II, or Category III weapon as defined in Section 33A-1 of this Code.
(Source: P.A. 91-696, eff. 4-13-00.)

(720 ILCS 5/33F-2) (from Ch. 38, par. 33F-2)
Sec. 33F-2. Unlawful use of body armor. A person commits the offense of unlawful use of body armor when he knowingly wears body armor and is in possession of a dangerous weapon, other than a firearm, in the commission or attempted commission of any offense.
(Source: P.A. 93-906, eff. 8-11-04.)

(720 ILCS 5/33F-3) (from Ch. 38, par. 33F-3)
Sec. 33F-3. Sentence. A person convicted of unlawful use of body armor for a first offense shall be guilty of a Class A misdemeanor and for a second or subsequent offense shall be guilty of a Class 4 felony.
(Source: P.A. 87-521.)

(720 ILCS 5/Art. 33G heading)

(720 ILCS 5/33G-1)
(Section scheduled to be repealed on June 11, 2022)
Sec. 33G-1. Short title. This Article may be cited as the Illinois Street Gang and Racketeer Influenced and Corrupt Organizations Law (or "RICO").
(Source: P.A. 97-686, eff. 6-11-12.)

(720 ILCS 5/33G-2)
(Section scheduled to be repealed on June 11, 2022)
Sec. 33G-2. Legislative declaration. The substantial harm inflicted on the people and economy of this State by pervasive violent street gangs and other forms of enterprise criminality, is legitimately a matter of grave concern to the people of this State who have a basic right to be protected from that criminal activity and to be given adequate remedies to redress its harms. Whereas the current laws of this State provide inadequate remedies, procedures and punishments, the Illinois General Assembly hereby gives the supplemental remedies of the Illinois Street Gang and Racketeer Influenced and Corrupt Organizations Law full force and effect under law for the common good of this State and its people.
(Source: P.A. 97-686, eff. 6-11-12.)

(720 ILCS 5/33G-3)
(Section scheduled to be repealed on June 11, 2022)
Sec. 33G-3. Definitions. As used in this Article:
(a) "Another state" means any State of the United States (other than the State of Illinois), or the District of Columbia, or the Commonwealth of Puerto Rico, or any territory or possession of the United States, or any political subdivision, or any department, agency, or instrumentality thereof.
(b) "Enterprise" includes:
(1) any partnership, corporation, association,

business or charitable trust, or other legal entity; and

(2) any group of individuals or other legal entities,

or any combination thereof, associated in fact although not itself a legal entity. An association in fact must be held together by a common purpose of engaging in a course of conduct, and it may be associated together for purposes that are both legal and illegal. An association in fact must:

(A) have an ongoing organization or structure,

either formal or informal;

(B) the various members of the group must

function as a continuing unit, even if the group changes membership by gaining or losing members over time; and

(C) have an ascertainable structure distinct from

that inherent in the conduct of a pattern of predicate activity.

As used in this Article, "enterprise" includes licit and illicit enterprises.
(c) "Labor organization" includes any organization, labor union, craft union, or any voluntary unincorporated association designed to further the cause of the rights of union labor that is constituted for the purpose, in whole or in part, of collective bargaining or of dealing with employers concerning grievances, terms or conditions of employment, or apprenticeships or applications for apprenticeships, or of other mutual aid or protection in connection with employment, including apprenticeships or applications for apprenticeships.
(d) "Operation or management" means directing or carrying out the enterprise's affairs and is limited to any person who knowingly serves as a leader, organizer, operator, manager, director, supervisor, financier, advisor, recruiter, supplier, or enforcer of an enterprise in violation of this Article.
(e) "Predicate activity" means any act that is a Class 2 felony or higher and constitutes a violation or violations of any of the following provisions of the laws of the State of Illinois (as amended or revised as of the date the activity occurred or, in the instance of a continuing offense, the date that charges under this Article are filed in a particular matter in the State of Illinois) or any act under the law of another jurisdiction for an offense that could be charged as a Class 2 felony or higher in this State:
(1) under the Criminal Code of 1961 or the Criminal

Code of 2012: 8-1.2 (solicitation of murder for hire), 9-1 (first degree murder), 9-3.3 (drug-induced homicide), 10-1 (kidnapping), 10-2 (aggravated kidnapping), 10-3.1 (aggravated unlawful restraint), 10-4 (forcible detention), 10-5(b)(10) (child abduction), 10-9 (trafficking in persons, involuntary servitude, and related offenses), 11-1.20 (criminal sexual assault), 11-1.30 (aggravated criminal sexual assault), 11-1.40 (predatory criminal sexual assault of a child), 11-1.60 (aggravated criminal sexual abuse), 11-6 (indecent solicitation of a child), 11-6.5 (indecent solicitation of an adult), 11-14.3(a)(2)(A) and (a)(2)(B) (promoting prostitution), 11-14.4 (promoting juvenile prostitution), 11-18.1 (patronizing a minor engaged in prostitution; patronizing a juvenile prostitute), 12-3.05 (aggravated battery), 12-6.4 (criminal street gang recruitment), 12-6.5 (compelling organization membership of persons), 12-7.3 (stalking), 12-7.4 (aggravated stalking), 12-7.5 (cyberstalking), 12-11 or 19-6 (home invasion), 12-11.1 or 18-6 (vehicular invasion), 18-1 (robbery; aggravated robbery), 18-2 (armed robbery), 18-3 (vehicular hijacking), 18-4 (aggravated vehicular hijacking), 18-5 (aggravated robbery), 19-1 (burglary), 19-3 (residential burglary), 20-1 (arson; residential arson; place of worship arson), 20-1.1 (aggravated arson), 20-1.2 (residential arson), 20-1.3 (place of worship arson), 24-1.2 (aggravated discharge of a firearm), 24-1.2-5 (aggravated discharge of a machine gun or silencer equipped firearm), 24-1.8 (unlawful possession of a firearm by a street gang member), 24-3.2 (unlawful discharge of firearm projectiles), 24-3.9 (aggravated possession of a stolen firearm), 24-3A (gunrunning), 26-5 or 48-1 (dog-fighting), 29D-14.9 (terrorism), 29D-15 (soliciting support for terrorism), 29D-15.1 (causing a catastrophe), 29D-15.2 (possession of a deadly substance), 29D-20 (making a terrorist threat), 29D-25 (falsely making a terrorist threat), 29D-29.9 (material support for terrorism), 29D-35 (hindering prosecution of terrorism), 31A-1.2 (unauthorized contraband in a penal institution), or 33A-3 (armed violence);

(2) under the Cannabis Control Act: Sections 5

(manufacture or delivery of cannabis), 5.1 (cannabis trafficking), or 8 (production or possession of cannabis plants), provided the offense either involves more than 500 grams of any substance containing cannabis or involves more than 50 cannabis sativa plants;

(3) under the Illinois Controlled Substances Act:

Sections 401 (manufacture or delivery of a controlled substance), 401.1 (controlled substance trafficking), 405 (calculated criminal drug conspiracy), or 405.2 (street gang criminal drug conspiracy); or

(4) under the Methamphetamine Control and Community

Protection Act: Sections 15 (methamphetamine manufacturing), or 55 (methamphetamine delivery).

(f) "Pattern of predicate activity" means:
(1) at least 3 occurrences of predicate activity that

are in some way related to each other and that have continuity between them, and that are separate acts. Acts are related to each other if they are not isolated events, including if they have similar purposes, or results, or participants, or victims, or are committed a similar way, or have other similar distinguishing characteristics, or are part of the affairs of the same enterprise. There is continuity between acts if they are ongoing over a substantial period, or if they are part of the regular way some entity does business or conducts its affairs; and

(2) which occurs after the effective date of this

Article, and the last of which falls within 3 years (excluding any period of imprisonment) after the first occurrence of predicate activity.

(g) "Unlawful death" includes the following offenses: under the Code of 1961 or the Criminal Code of 2012: Sections 9-1 (first degree murder) or 9-2 (second degree murder).
(Source: P.A. 97-686, eff. 6-11-12; 97-1150, eff. 1-25-13.)

(720 ILCS 5/33G-4)
(Section scheduled to be repealed on June 11, 2022)
Sec. 33G-4. Prohibited activities.
(a) It is unlawful for any person, who intentionally participates in the operation or management of an enterprise, directly or indirectly, to:
(1) knowingly do so, directly or indirectly, through

a pattern of predicate activity;

(2) knowingly cause another to violate this Article;

or

(3) knowingly conspire to violate this Article.
Notwithstanding any other provision of law, in any prosecution for a conspiracy to violate this Article, no person may be convicted of that conspiracy unless an overt act in furtherance of the agreement is alleged and proved to have been committed by him, her, or by a coconspirator, but the commission of the overt act need not itself constitute predicate activity underlying the specific violation of this Article.
(b) It is unlawful for any person knowingly to acquire or maintain, directly or indirectly, through a pattern of predicate activity any interest in, or control of, to any degree, any enterprise, real property, or personal property of any character, including money.
(c) Nothing in this Article shall be construed as to make unlawful any activity which is arguably protected or prohibited by the National Labor Relations Act, the Illinois Educational Labor Relations Act, the Illinois Public Labor Relations Act, or the Railway Labor Act.
(d) The following organizations, and any officer or agent of those organizations acting in his or her official capacity as an officer or agent, may not be sued in civil actions under this Article:
(1) a labor organization; or
(2) any business defined in Division D, E, F, G, H,

or I of the Standard Industrial Classification as established by the Occupational Safety and Health Administration, U.S. Department of Labor.

(e) Any person prosecuted under this Article may be convicted and sentenced either:
(1) for the offense of conspiring to violate this

Article, and for any other particular offense or offenses that may be one of the objects of a conspiracy to violate this Article; or

(2) for the offense of violating this Article, and

for any other particular offense or offenses that may constitute predicate activity underlying a violation of this Article.

(f) The State's Attorney, or a person designated by law to act for him or her and to perform his or her duties during his or her absence or disability, may authorize a criminal prosecution under this Article. Prior to any State's Attorney authorizing a criminal prosecution under this Article, the State's Attorney shall adopt rules and procedures governing the investigation and prosecution of any offense enumerated in this Article. These rules and procedures shall set forth guidelines which require that any potential prosecution under this Article be subject to an internal approval process in which it is determined, in a written prosecution memorandum prepared by the State's Attorney's Office, that (1) a prosecution under this Article is necessary to ensure that the indictment adequately reflects the nature and extent of the criminal conduct involved in a way that prosecution only on the underlying predicate activity would not, and (2) a prosecution under this Article would provide the basis for an appropriate sentence under all the circumstances of the case in a way that a prosecution only on the underlying predicate activity would not. No State's Attorney, or person designated by law to act for him or her and to perform his or her duties during his or her absence or disability, may authorize a criminal prosecution under this Article prior to reviewing the prepared written prosecution memorandum. However, any internal memorandum shall remain protected from disclosure under the attorney-client privilege, and this provision does not create any enforceable right on behalf of any defendant or party, nor does it subject the exercise of prosecutorial discretion to judicial review.
(g) A labor organization and any officer or agent of that organization acting in his or her capacity as an officer or agent of the labor organization are exempt from prosecution under this Article.
(Source: P.A. 97-686, eff. 6-11-12; 98-463, eff. 8-16-13.)

(720 ILCS 5/33G-5)
(Section scheduled to be repealed on June 11, 2022)
Sec. 33G-5. Penalties. Under this Article, notwithstanding any other provision of law:
(a) Any violation of subsection (a) of Section 33G-4 of this Article shall be sentenced as a Class X felony with a term of imprisonment of not less than 7 years and not more than 30 years, or the sentence applicable to the underlying predicate activity, whichever is higher, and the sentence imposed shall also include restitution, and/or a criminal fine, jointly and severally, up to $250,000 or twice the gross amount of any intended proceeds of the violation, if any, whichever is higher.
(b) Any violation of subsection (b) of Section 33G-4 of this Article shall be sentenced as a Class X felony, and the sentence imposed shall also include restitution, and/or a criminal fine, jointly and severally, up to $250,000 or twice the gross amount of any intended proceeds of the violation, if any, whichever is higher.
(c) Wherever the unlawful death of any person or persons results as a necessary or natural consequence of any violation of this Article, the sentence imposed on the defendant shall include an enhanced term of imprisonment of at least 25 years up to natural life, in addition to any other penalty imposed by the court, provided:
(1) the death or deaths were reasonably foreseeable

to the defendant to be sentenced; and

(2) the death or deaths occurred when the defendant

was otherwise engaged in the violation of this Article as a whole.

(d) A sentence of probation, periodic imprisonment, conditional discharge, impact incarceration or county impact incarceration, court supervision, withheld adjudication, or any pretrial diversionary sentence or suspended sentence, is not authorized for a violation of this Article.
(Source: P.A. 97-686, eff. 6-11-12; 98-463, eff. 8-16-13.)

(720 ILCS 5/33G-6)
(Text of Section before amendment by P.A. 100-512)
(Section scheduled to be repealed on June 11, 2022)
Sec. 33G-6. Remedial proceedings, procedures, and forfeiture. Under this Article:
(a) The circuit court shall have jurisdiction to prevent and restrain violations of this Article by issuing appropriate orders, including:
(1) ordering any person to disgorge illicit proceeds

obtained by a violation of this Article or divest himself or herself of any interest, direct or indirect, in any enterprise or real or personal property of any character, including money, obtained, directly or indirectly, by a violation of this Article;

(2) imposing reasonable restrictions on the future

activities or investments of any person or enterprise, including prohibiting any person or enterprise from engaging in the same type of endeavor as the person or enterprise engaged in, that violated this Article; or

(3) ordering dissolution or reorganization of any

enterprise, making due provision for the rights of innocent persons.

(b) Any violation of this Article is subject to the remedies, procedures, and forfeiture as set forth in subsections (f) through (s) of Section 29B-1 of this Code.
(Source: P.A. 97-686, eff. 6-11-12.)

(Text of Section after amendment by P.A. 100-512)
(Section scheduled to be repealed on June 11, 2022)
Sec. 33G-6. Remedial proceedings, procedures, and forfeiture. Under this Article:
(a) The circuit court shall have jurisdiction to prevent and restrain violations of this Article by issuing appropriate orders, including:
(1) ordering any person to disgorge illicit proceeds

obtained by a violation of this Article or divest himself or herself of any interest, direct or indirect, in any enterprise or real or personal property of any character, including money, obtained, directly or indirectly, by a violation of this Article;

(2) imposing reasonable restrictions on the future

activities or investments of any person or enterprise, including prohibiting any person or enterprise from engaging in the same type of endeavor as the person or enterprise engaged in, that violated this Article; or

(3) ordering dissolution or reorganization of any

enterprise, making due provision for the rights of innocent persons.

(b) Any violation of this Article is subject to the remedies, procedures, and forfeiture as set forth in subsections (f) through (s) of Section 29B-1 of this Code.
(c) Property seized or forfeited under this Article is subject to reporting under the Seizure and Forfeiture Reporting Act.
(Source: P.A. 100-512, eff. 7-1-18.)

(720 ILCS 5/33G-7)
(Section scheduled to be repealed on June 11, 2022)
Sec. 33G-7. Construction. In interpreting the provisions of this Article, the court shall construe them in light of the applicable model jury instructions set forth in the Federal Criminal Jury Instructions for the Seventh Circuit (1999) for Title IX of Public Law 91-452, 84 Stat. 922 (as amended in Title 18, United States Code, Sections 1961 through 1968), except to the extent that they are inconsistent with the plain language of this Article.
(Source: P.A. 97-686, eff. 6-11-12; 98-463, eff. 8-16-13.)

(720 ILCS 5/33G-8)
(Section scheduled to be repealed on June 11, 2022)
Sec. 33G-8. Limitations. Under this Article, notwithstanding any other provision of law, but otherwise subject to the periods of exclusion from limitation as provided in Section 3-7 of this Code, the following limitations apply:
(a) Any action, proceeding, or prosecution brought under this Article must commence within 5 years of one of the following dates, whichever is latest:
(1) the date of the commission of the last occurrence

of predicate activity in a pattern of that activity, in the form of an act underlying the alleged violation of this Article; or

(2) in the case of an action, proceeding, or

prosecution, based upon a conspiracy to violate this Article, the date that the last objective of the alleged conspiracy was accomplished, defeated or abandoned (whichever is later); or

(3) the date any minor victim of the violation

attains the age of 18 years or the date any victim of the violation subject to a legal disability thereafter gains legal capacity.

(b) Any action, proceeding, or prosecution brought under this Article may be commenced at any time against all defendants if the conduct of any defendant, or any part of the overall violation, resulted in the unlawful death of any person or persons.
(Source: P.A. 97-686, eff. 6-11-12.)

(720 ILCS 5/33G-9)
(Section scheduled to be repealed on June 11, 2022)
Sec. 33G-9. Repeal. This Article is repealed on June 11, 2022.
(Source: P.A. 100-1, eff. 6-9-17.)



Title IV - Construction, Effective Date and Repeal

(720 ILCS 5/Tit. IV heading)

(720 ILCS 5/Art. 34 heading)

(720 ILCS 5/34-1) (from Ch. 38, par. 34-1)
Sec. 34-1. Effect of headings. Section, Article, and Title headings contained herein shall not be deemed to govern, limit, modify or in any manner affect the scope, meaning, or intent of the provisions of any Section, Article, or Title hereof.
(Source: P.A. 91-357, eff. 7-29-99.)

(720 ILCS 5/34-2) (from Ch. 38, par. 34-2)
Sec. 34-2. Partial invalidity.
The invalidity of any provision of this Code shall not affect the validity of the remainder of this Code.
(Source: Laws 1961, p. 1983.)

(720 ILCS 5/34-3) (from Ch. 38, par. 34-3)
Sec. 34-3. Savings provisions; continuation of prior Statutes.
The provisions of Sections 2, 3 and 4 of "An Act to revise the law in relation to the construction of the Statutes", approved March 5, 1874, as amended, shall apply in all constructions of this Code.
(Source: Laws 1961, p. 1983.)

(720 ILCS 5/34-4) (from Ch. 38, par. 34-4)
Sec. 34-4. Effective date.
This Code shall take effect January 1, 1962.
(Source: Laws 1961, p. 1983.)



Title V - Added Articles

(720 ILCS 5/Tit. V heading)

(720 ILCS 5/Art. 36 heading)

(720 ILCS 5/36-1) (from Ch. 38, par. 36-1)
(Text of Section before amendment by P.A. 100-512)
Sec. 36-1. Seizure.
(a) Any vessel or watercraft, vehicle, or aircraft may be seized and impounded by the law enforcement agency if the vessel or watercraft, vehicle, or aircraft is used with the knowledge and consent of the owner in the commission of or in the attempt to commit as defined in Section 8-4 of this Code:
(1) an offense prohibited by Section 9-1 (first

degree murder), Section 9-3 (involuntary manslaughter and reckless homicide), Section 10-2 (aggravated kidnaping), Section 11-1.20 (criminal sexual assault), Section 11-1.30 (aggravated criminal sexual assault), Section 11-1.40 (predatory criminal sexual assault of a child), subsection (a) of Section 11-1.50 (criminal sexual abuse), subsection (a), (c), or (d) of Section 11-1.60 (aggravated criminal sexual abuse), Section 11-6 (indecent solicitation of a child), Section 11-14.4 (promoting juvenile prostitution except for keeping a place of juvenile prostitution), Section 11-20.1 (child pornography), paragraph (a)(1), (a)(2), (a)(4), (b)(1), (b)(2), (e)(1), (e)(2), (e)(3), (e)(4), (e)(5), (e)(6), or (e)(7) of Section 12-3.05 (aggravated battery), Section 12-7.3 (stalking), Section 12-7.4 (aggravated stalking), Section 16-1 (theft if the theft is of precious metal or of scrap metal), subdivision (f)(2) or (f)(3) of Section 16-25 (retail theft), Section 18-2 (armed robbery), Section 19-1 (burglary), Section 19-2 (possession of burglary tools), Section 19-3 (residential burglary), Section 20-1 (arson; residential arson; place of worship arson), Section 20-2 (possession of explosives or explosive or incendiary devices), subdivision (a)(6) or (a)(7) of Section 24-1 (unlawful use of weapons), Section 24-1.2 (aggravated discharge of a firearm), Section 24-1.2-5 (aggravated discharge of a machine gun or a firearm equipped with a device designed or used for silencing the report of a firearm), Section 24-1.5 (reckless discharge of a firearm), Section 28-1 (gambling), or Section 29D-15.2 (possession of a deadly substance) of this Code;

(2) an offense prohibited by Section 21, 22, 23, 24

or 26 of the Cigarette Tax Act if the vessel or watercraft, vehicle, or aircraft contains more than 10 cartons of such cigarettes;

(3) an offense prohibited by Section 28, 29, or 30

of the Cigarette Use Tax Act if the vessel or watercraft, vehicle, or aircraft contains more than 10 cartons of such cigarettes;

(4) an offense prohibited by Section 44 of the

Environmental Protection Act;

(5) an offense prohibited by Section 11-204.1 of the

Illinois Vehicle Code (aggravated fleeing or attempting to elude a peace officer);

(6) an offense prohibited by Section 11-501 of the

Illinois Vehicle Code (driving while under the influence of alcohol or other drug or drugs, intoxicating compound or compounds or any combination thereof) or a similar provision of a local ordinance, and:

(A) during a period in which his or her driving

privileges are revoked or suspended if the revocation or suspension was for:

(i) Section 11-501 (driving under the

influence of alcohol or other drug or drugs, intoxicating compound or compounds or any combination thereof),

(ii) Section 11-501.1 (statutory summary

suspension or revocation),

(iii) paragraph (b) of Section 11-401 (motor

vehicle accidents involving death or personal injuries), or

(iv) reckless homicide as defined in Section

9-3 of this Code;

(B) has been previously convicted of reckless

homicide or a similar provision of a law of another state relating to reckless homicide in which the person was determined to have been under the influence of alcohol, other drug or drugs, or intoxicating compound or compounds as an element of the offense or the person has previously been convicted of committing a violation of driving under the influence of alcohol or other drug or drugs, intoxicating compound or compounds or any combination thereof and was involved in a motor vehicle accident that resulted in death, great bodily harm, or permanent disability or disfigurement to another, when the violation was a proximate cause of the death or injuries;

(C) the person committed a violation of driving

under the influence of alcohol or other drug or drugs, intoxicating compound or compounds or any combination thereof under Section 11-501 of the Illinois Vehicle Code or a similar provision for the third or subsequent time;

(D) he or she did not possess a valid

driver's license or permit or a valid restricted driving permit or a valid judicial driving permit or a valid monitoring device driving permit; or

(E) he or she knew or should have known that the

vehicle he or she was driving was not covered by a liability insurance policy;

(7) an offense described in subsection (g) of Section

6-303 of the Illinois Vehicle Code;

(8) an offense described in subsection (e) of Section

6-101 of the Illinois Vehicle Code; or

(9)(A) operating a watercraft under the influence of

alcohol, other drug or drugs, intoxicating compound or compounds, or combination thereof under Section 5-16 of the Boat Registration and Safety Act during a period in which his or her privileges to operate a watercraft are revoked or suspended and the revocation or suspension was for operating a watercraft under the influence of alcohol, other drug or drugs, intoxicating compound or compounds, or combination thereof; (B) operating a watercraft under the influence of alcohol, other drug or drugs, intoxicating compound or compounds, or combination thereof and has been previously convicted of reckless homicide or a similar provision of a law in another state relating to reckless homicide in which the person was determined to have been under the influence of alcohol, other drug or drugs, intoxicating compound or compounds, or combination thereof as an element of the offense or the person has previously been convicted of committing a violation of operating a watercraft under the influence of alcohol, other drug or drugs, intoxicating compound or compounds, or combination thereof and was involved in an accident that resulted in death, great bodily harm, or permanent disability or disfigurement to another, when the violation was a proximate cause of the death or injuries; or (C) the person committed a violation of operating a watercraft under the influence of alcohol, other drug or drugs, intoxicating compound or compounds, or combination thereof under Section 5-16 of the Boat Registration and Safety Act or a similar provision for the third or subsequent time.

(b) In addition, any mobile or portable equipment used in the commission of an act which is in violation of Section 7g of the Metropolitan Water Reclamation District Act shall be subject to seizure and forfeiture under the same procedures provided in this Article for the seizure and forfeiture of vessels or watercraft, vehicles, and aircraft, and any such equipment shall be deemed a vessel or watercraft, vehicle, or aircraft for purposes of this Article.
(c) In addition, when a person discharges a firearm at another individual from a vehicle with the knowledge and consent of the owner of the vehicle and with the intent to cause death or great bodily harm to that individual and as a result causes death or great bodily harm to that individual, the vehicle shall be subject to seizure and forfeiture under the same procedures provided in this Article for the seizure and forfeiture of vehicles used in violations of clauses (1), (2), (3), or (4) of subsection (a) of this Section.
(d) If the spouse of the owner of a vehicle seized for an offense described in subsection (g) of Section 6-303 of the Illinois Vehicle Code, a violation of subdivision (d)(1)(A), (d)(1)(D), (d)(1)(G), (d)(1)(H), or (d)(1)(I) of Section 11-501 of the Illinois Vehicle Code, or Section 9-3 of this Code makes a showing that the seized vehicle is the only source of transportation and it is determined that the financial hardship to the family as a result of the seizure outweighs the benefit to the State from the seizure, the vehicle may be forfeited to the spouse or family member and the title to the vehicle shall be transferred to the spouse or family member who is properly licensed and who requires the use of the vehicle for employment or family transportation purposes. A written declaration of forfeiture of a vehicle under this Section shall be sufficient cause for the title to be transferred to the spouse or family member. The provisions of this paragraph shall apply only to one forfeiture per vehicle. If the vehicle is the subject of a subsequent forfeiture proceeding by virtue of a subsequent conviction of either spouse or the family member, the spouse or family member to whom the vehicle was forfeited under the first forfeiture proceeding may not utilize the provisions of this paragraph in another forfeiture proceeding. If the owner of the vehicle seized owns more than one vehicle, the procedure set out in this paragraph may be used for only one vehicle.
(e) In addition, property declared contraband under Section 40 of the Illinois Streetgang Terrorism Omnibus Prevention Act may be seized and forfeited under this Article.
(Source: P.A. 98-699, eff. 1-1-15; 98-1020, eff. 8-22-14; 99-78, eff. 7-20-15.)

(Text of Section after amendment by P.A. 100-512)
Sec. 36-1. Property subject to forfeiture.
(a) Any vessel or watercraft, vehicle, or aircraft is subject to forfeiture under this Article if the vessel or watercraft, vehicle, or aircraft is used with the knowledge and consent of the owner in the commission of or in the attempt to commit as defined in Section 8-4 of this Code:
(1) an offense prohibited by Section 9-1 (first

degree murder), Section 9-3 (involuntary manslaughter and reckless homicide), Section 10-2 (aggravated kidnaping), Section 11-1.20 (criminal sexual assault), Section 11-1.30 (aggravated criminal sexual assault), Section 11-1.40 (predatory criminal sexual assault of a child), subsection (a) of Section 11-1.50 (criminal sexual abuse), subsection (a), (c), or (d) of Section 11-1.60 (aggravated criminal sexual abuse), Section 11-6 (indecent solicitation of a child), Section 11-14.4 (promoting juvenile prostitution except for keeping a place of juvenile prostitution), Section 11-20.1 (child pornography), paragraph (a)(1), (a)(2), (a)(4), (b)(1), (b)(2), (e)(1), (e)(2), (e)(3), (e)(4), (e)(5), (e)(6), or (e)(7) of Section 12-3.05 (aggravated battery), Section 12-7.3 (stalking), Section 12-7.4 (aggravated stalking), Section 16-1 (theft if the theft is of precious metal or of scrap metal), subdivision (f)(2) or (f)(3) of Section 16-25 (retail theft), Section 18-2 (armed robbery), Section 19-1 (burglary), Section 19-2 (possession of burglary tools), Section 19-3 (residential burglary), Section 20-1 (arson; residential arson; place of worship arson), Section 20-2 (possession of explosives or explosive or incendiary devices), subdivision (a)(6) or (a)(7) of Section 24-1 (unlawful use of weapons), Section 24-1.2 (aggravated discharge of a firearm), Section 24-1.2-5 (aggravated discharge of a machine gun or a firearm equipped with a device designed or used for silencing the report of a firearm), Section 24-1.5 (reckless discharge of a firearm), Section 28-1 (gambling), or Section 29D-15.2 (possession of a deadly substance) of this Code;

(2) an offense prohibited by Section 21, 22, 23, 24

or 26 of the Cigarette Tax Act if the vessel or watercraft, vehicle, or aircraft contains more than 10 cartons of such cigarettes;

(3) an offense prohibited by Section 28, 29, or 30

of the Cigarette Use Tax Act if the vessel or watercraft, vehicle, or aircraft contains more than 10 cartons of such cigarettes;

(4) an offense prohibited by Section 44 of the

Environmental Protection Act;

(5) an offense prohibited by Section 11-204.1 of the

Illinois Vehicle Code (aggravated fleeing or attempting to elude a peace officer);

(6) an offense prohibited by Section 11-501 of the

Illinois Vehicle Code (driving while under the influence of alcohol or other drug or drugs, intoxicating compound or compounds or any combination thereof) or a similar provision of a local ordinance, and:

(A) during a period in which his or her driving

privileges are revoked or suspended if the revocation or suspension was for:

(i) Section 11-501 (driving under the

influence of alcohol or other drug or drugs, intoxicating compound or compounds or any combination thereof),

(ii) Section 11-501.1 (statutory summary

suspension or revocation),

(iii) paragraph (b) of Section 11-401 (motor

vehicle accidents involving death or personal injuries), or

(iv) reckless homicide as defined in Section

9-3 of this Code;

(B) has been previously convicted of reckless

homicide or a similar provision of a law of another state relating to reckless homicide in which the person was determined to have been under the influence of alcohol, other drug or drugs, or intoxicating compound or compounds as an element of the offense or the person has previously been convicted of committing a violation of driving under the influence of alcohol or other drug or drugs, intoxicating compound or compounds or any combination thereof and was involved in a motor vehicle accident that resulted in death, great bodily harm, or permanent disability or disfigurement to another, when the violation was a proximate cause of the death or injuries;

(C) the person committed a violation of driving

under the influence of alcohol or other drug or drugs, intoxicating compound or compounds or any combination thereof under Section 11-501 of the Illinois Vehicle Code or a similar provision for the third or subsequent time;

(D) he or she did not possess a valid

driver's license or permit or a valid restricted driving permit or a valid judicial driving permit or a valid monitoring device driving permit; or

(E) he or she knew or should have known that the

vehicle he or she was driving was not covered by a liability insurance policy;

(7) an offense described in subsection (g) of Section

6-303 of the Illinois Vehicle Code;

(8) an offense described in subsection (e) of Section

6-101 of the Illinois Vehicle Code; or

(9)(A) operating a watercraft under the influence of

alcohol, other drug or drugs, intoxicating compound or compounds, or combination thereof under Section 5-16 of the Boat Registration and Safety Act during a period in which his or her privileges to operate a watercraft are revoked or suspended and the revocation or suspension was for operating a watercraft under the influence of alcohol, other drug or drugs, intoxicating compound or compounds, or combination thereof; (B) operating a watercraft under the influence of alcohol, other drug or drugs, intoxicating compound or compounds, or combination thereof and has been previously convicted of reckless homicide or a similar provision of a law in another state relating to reckless homicide in which the person was determined to have been under the influence of alcohol, other drug or drugs, intoxicating compound or compounds, or combination thereof as an element of the offense or the person has previously been convicted of committing a violation of operating a watercraft under the influence of alcohol, other drug or drugs, intoxicating compound or compounds, or combination thereof and was involved in an accident that resulted in death, great bodily harm, or permanent disability or disfigurement to another, when the violation was a proximate cause of the death or injuries; or (C) the person committed a violation of operating a watercraft under the influence of alcohol, other drug or drugs, intoxicating compound or compounds, or combination thereof under Section 5-16 of the Boat Registration and Safety Act or a similar provision for the third or subsequent time.

(b) In addition, any mobile or portable equipment used in the commission of an act which is in violation of Section 7g of the Metropolitan Water Reclamation District Act shall be subject to seizure and forfeiture under the same procedures provided in this Article for the seizure and forfeiture of vessels or watercraft, vehicles, and aircraft, and any such equipment shall be deemed a vessel or watercraft, vehicle, or aircraft for purposes of this Article.
(c) In addition, when a person discharges a firearm at another individual from a vehicle with the knowledge and consent of the owner of the vehicle and with the intent to cause death or great bodily harm to that individual and as a result causes death or great bodily harm to that individual, the vehicle shall be subject to seizure and forfeiture under the same procedures provided in this Article for the seizure and forfeiture of vehicles used in violations of clauses (1), (2), (3), or (4) of subsection (a) of this Section.
(d) If the spouse of the owner of a vehicle seized for an offense described in subsection (g) of Section 6-303 of the Illinois Vehicle Code, a violation of subdivision (d)(1)(A), (d)(1)(D), (d)(1)(G), (d)(1)(H), or (d)(1)(I) of Section 11-501 of the Illinois Vehicle Code, or Section 9-3 of this Code makes a showing that the seized vehicle is the only source of transportation and it is determined that the financial hardship to the family as a result of the seizure outweighs the benefit to the State from the seizure, the vehicle may be forfeited to the spouse or family member and the title to the vehicle shall be transferred to the spouse or family member who is properly licensed and who requires the use of the vehicle for employment or family transportation purposes. A written declaration of forfeiture of a vehicle under this Section shall be sufficient cause for the title to be transferred to the spouse or family member. The provisions of this paragraph shall apply only to one forfeiture per vehicle. If the vehicle is the subject of a subsequent forfeiture proceeding by virtue of a subsequent conviction of either spouse or the family member, the spouse or family member to whom the vehicle was forfeited under the first forfeiture proceeding may not utilize the provisions of this paragraph in another forfeiture proceeding. If the owner of the vehicle seized owns more than one vehicle, the procedure set out in this paragraph may be used for only one vehicle.
(e) In addition, property subject to forfeiture under Section 40 of the Illinois Streetgang Terrorism Omnibus Prevention Act may be seized and forfeited under this Article.
(Source: P.A. 99-78, eff. 7-20-15; 100-512, eff. 7-1-18.)

(720 ILCS 5/36-1.1)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 36-1.1. Seizure.
(a) Any property subject to forfeiture under this Article may be seized and impounded by the Director of State Police or any peace officer upon process or seizure warrant issued by any court having jurisdiction over the property.
(b) Any property subject to forfeiture under this Article may be seized and impounded by the Director of State Police or any peace officer without process if there is probable cause to believe that the property is subject to forfeiture under Section 36-1 of this Article and the property is seized under circumstances in which a warrantless seizure or arrest would be reasonable.
(c) If the seized property is a conveyance, an investigation shall be made by the law enforcement agency as to any person whose right, title, interest, or lien is of record in the office of the agency or official in which title or interest to the conveyance is required by law to be recorded.
(d) After seizure under this Section, notice shall be given to all known interest holders that forfeiture proceedings, including a preliminary review, may be instituted and the proceedings may be instituted under this Article.
(Source: P.A. 100-512, eff. 7-1-18.)

(720 ILCS 5/36-1.2)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 36-1.2. Receipt for seized property. If a law enforcement officer seizes property for forfeiture under this Article, the officer shall provide an itemized receipt to the person possessing the property or, in the absence of a person to whom the receipt could be given, shall leave the receipt in the place where the property was found, if possible.
(Source: P.A. 100-512, eff. 7-1-18.)

(720 ILCS 5/36-1.3)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 36-1.3. Safekeeping of seized property pending disposition.
(a) Property seized under this Article is deemed to be in the custody of the Director of State Police subject only to the order and judgments of the circuit court having jurisdiction over the forfeiture proceedings and the decisions of the State's Attorney under this Article.
(b) If property is seized under this Article, the seizing agency shall promptly conduct an inventory of the seized property and estimate the property's value, and shall forward a copy of the inventory of seized property and the estimate of the property's value to the Director of State Police. Upon receiving notice of seizure, the Director of State Police may:
(1) place the property under seal;
(2) remove the property to a place designated by the

Director of State Police;

(3) keep the property in the possession of the

seizing agency;

(4) remove the property to a storage area for

safekeeping; or

(5) place the property under constructive seizure by

posting notice of pending forfeiture on it, by giving notice of pending forfeiture to its owners and interest holders, or by filing notice of pending forfeiture in any appropriate public record relating to the property; or

(6) provide for another agency or custodian,

including an owner, secured party, or lienholder, to take custody of the property upon the terms and conditions set by the seizing agency.

(c) The seizing agency shall exercise ordinary care to protect the subject of the forfeiture from negligent loss, damage, or destruction.
(d) Property seized or forfeited under this Article is subject to reporting under the Seizure and Forfeiture Reporting Act.
(Source: P.A. 100-512, eff. 7-1-18.)

(720 ILCS 5/36-1.4)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 36-1.4. Notice to State's Attorney. The law enforcement agency seizing property for forfeiture under this Article shall, as soon as practicable but not later than 28 days after the seizure, notify the State's Attorney for the county in which an act or omission giving rise to the seizure occurred or in which the property was seized and the facts and circumstances giving rise to the seizure, and shall provide the State's Attorney with the inventory of the property and its estimated value. The notice shall be by the delivery of the form 4-64. If the property seized for forfeiture is a vehicle, the law enforcement agency seizing the property shall immediately notify the Secretary of State that forfeiture proceedings are pending regarding the vehicle.
(Source: P.A. 100-512, eff. 7-1-18.)

(720 ILCS 5/36-1.5)
(Text of Section before amendment by P.A. 100-512)
Sec. 36-1.5. Preliminary review.
(a) Within 14 days of the seizure, the State's Attorney in the county in which the seizure occurred shall seek a preliminary determination from the circuit court as to whether there is probable cause that the property may be subject to forfeiture.
(b) The rules of evidence shall not apply to any proceeding conducted under this Section.
(c) The court may conduct the review under subsection (a) simultaneously with a proceeding pursuant to Section 109-1 of the Code of Criminal Procedure of 1963 for a related criminal offense if a prosecution is commenced by information or complaint.
(d) The court may accept a finding of probable cause at a preliminary hearing following the filing of an information or complaint charging a related criminal offense or following the return of indictment by a grand jury charging the related offense as sufficient evidence of probable cause as required under subsection (a).
(e) Upon making a finding of probable cause as required under this Section, the circuit court shall order the property subject to the provisions of the applicable forfeiture Act held until the conclusion of any forfeiture proceeding.
For seizures of conveyances, within 7 days of a finding of probable cause under subsection (a), the registered owner or other claimant may file a motion in writing supported by sworn affidavits claiming that denial of the use of the conveyance during the pendency of the forfeiture proceedings creates a substantial hardship. The court shall consider the following factors in determining whether a substantial hardship has been proven:
(1) the nature of the claimed hardship;
(2) the availability of public transportation or

other available means of transportation; and

(3) any available alternatives to alleviate the

hardship other than the return of the seized conveyance.

If the court determines that a substantial hardship has been proven, the court shall then balance the nature of the hardship against the State's interest in safeguarding the conveyance. If the court determines that the hardship outweighs the State's interest in safeguarding the conveyance, the court may temporarily release the conveyance to the registered owner or the registered owner's authorized designee, or both, until the conclusion of the forfeiture proceedings or for such shorter period as ordered by the court provided that the person to whom the conveyance is released provides proof of insurance and a valid driver's license and all State and local registrations for operation of the conveyance are current. The court shall place conditions on the conveyance limiting its use to the stated hardship and restricting the conveyance's use to only those individuals authorized to use the conveyance by the registered owner. The court shall revoke the order releasing the conveyance and order that the conveyance be reseized by law enforcement if the conditions of release are violated or if the conveyance is used in the commission of any offense identified in subsection (a) of Section 6-205 of the Illinois Vehicle Code.
If the court orders the release of the conveyance during the pendency of the forfeiture proceedings, the registered owner or his or her authorized designee shall post a cash security with the Clerk of the Court as ordered by the court. The court shall consider the following factors in determining the amount of the cash security:
(A) the full market value of the conveyance;
(B) the nature of the hardship;
(C) the extent and length of the usage of the

conveyance; and

(D) such other conditions as the court deems

necessary to safeguard the conveyance.

If the conveyance is released, the court shall order that the registered owner or his or her designee safeguard the conveyance, not remove the conveyance from the jurisdiction, not conceal, destroy, or otherwise dispose of the conveyance, not encumber the conveyance, and not diminish the value of the conveyance in any way. The court shall also make a determination of the full market value of the conveyance prior to it being released based on a source or sources defined in 50 Ill. Adm. Code 919.80(c)(2)(A) or 919.80(c)(2)(B).
If the conveyance subject to forfeiture is released under this Section and is subsequently forfeited, the person to whom the conveyance was released shall return the conveyance to the law enforcement agency that seized the conveyance within 7 days from the date of the declaration of forfeiture or order of forfeiture. If the conveyance is not returned within 7 days, the cash security shall be forfeited in the same manner as the conveyance subject to forfeiture. If the cash security was less than the full market value, a judgment shall be entered against the parties to whom the conveyance was released and the registered owner, jointly and severally, for the difference between the full market value and the amount of the cash security. If the conveyance is returned in a condition other than the condition in which it was released, the cash security shall be returned to the surety who posted the security minus the amount of the diminished value, and that amount shall be forfeited in the same manner as the conveyance subject to forfeiture. Additionally, the court may enter an order allowing any law enforcement agency in the State of Illinois to seize the conveyance wherever it may be found in the State to satisfy the judgment if the cash security was less than the full market value of the conveyance.
(Source: P.A. 97-544, eff. 1-1-12; 97-680, eff. 3-16-12; 98-1020, eff. 8-22-14.)

(Text of Section after amendment by P.A. 100-512)
Sec. 36-1.5. Preliminary review.
(a) Within 14 days of the seizure, the State's Attorney in the county in which the seizure occurred shall seek a preliminary determination from the circuit court as to whether there is probable cause that the property may be subject to forfeiture.
(b) The rules of evidence shall not apply to any proceeding conducted under this Section.
(c) The court may conduct the review under subsection (a) simultaneously with a proceeding pursuant to Section 109-1 of the Code of Criminal Procedure of 1963 for a related criminal offense if a prosecution is commenced by information or complaint.
(d) The court may accept a finding of probable cause at a preliminary hearing following the filing of an information or complaint charging a related criminal offense or following the return of indictment by a grand jury charging the related offense as sufficient evidence of probable cause as required under subsection (a).
(e) Upon making a finding of probable cause as required under this Section, the circuit court shall order the property subject to the provisions of the applicable forfeiture Act held until the conclusion of any forfeiture proceeding.
For seizures of conveyances, within 28 days of a finding of probable cause under subsection (a), the registered owner or other claimant may file a motion in writing supported by sworn affidavits claiming that denial of the use of the conveyance during the pendency of the forfeiture proceedings creates a substantial hardship and alleges facts showing that the delay was not due to his or her culpable negligence. The court shall consider the following factors in determining whether a substantial hardship has been proven:
(1) the nature of the claimed hardship;
(2) the availability of public transportation or

other available means of transportation; and

(3) any available alternatives to alleviate the

hardship other than the return of the seized conveyance.

If the court determines that a substantial hardship has been proven, the court shall then balance the nature of the hardship against the State's interest in safeguarding the conveyance. If the court determines that the hardship outweighs the State's interest in safeguarding the conveyance, the court may temporarily release the conveyance to the registered owner or the registered owner's authorized designee, or both, until the conclusion of the forfeiture proceedings or for such shorter period as ordered by the court provided that the person to whom the conveyance is released provides proof of insurance and a valid driver's license and all State and local registrations for operation of the conveyance are current. The court shall place conditions on the conveyance limiting its use to the stated hardship and providing transportation for employment, religious purposes, medical needs, child care, and restricting the conveyance's use to only those individuals authorized to use the conveyance by the registered owner. The use of the vehicle shall be further restricted to exclude all recreational and entertainment purposes. The court may order additional restrictions it deems reasonable and just on its own motion or on motion of the People. The court shall revoke the order releasing the conveyance and order that the conveyance be reseized by law enforcement if the conditions of release are violated or if the conveyance is used in the commission of any offense identified in subsection (a) of Section 6-205 of the Illinois Vehicle Code.
If the court orders the release of the conveyance during the pendency of the forfeiture proceedings, the court may order the registered owner or his or her authorized designee to post a cash security with the Clerk of the Court as ordered by the court. If cash security is ordered, the court shall consider the following factors in determining the amount of the cash security:
(A) the full market value of the conveyance;
(B) the nature of the hardship;
(C) the extent and length of the usage of the

conveyance;

(D) the ability of the owner or designee to pay; and
(E) other conditions as the court deems necessary to

safeguard the conveyance.

If the conveyance is released, the court shall order that the registered owner or his or her designee safeguard the conveyance, not remove the conveyance from the jurisdiction, not conceal, destroy, or otherwise dispose of the conveyance, not encumber the conveyance, and not diminish the value of the conveyance in any way. The court shall also make a determination of the full market value of the conveyance prior to it being released based on a source or sources defined in 50 Ill. Adm. Code 919.80(c)(2)(A) or 919.80(c)(2)(B).
If the conveyance subject to forfeiture is released under this Section and is subsequently forfeited, the person to whom the conveyance was released shall return the conveyance to the law enforcement agency that seized the conveyance within 7 days from the date of the declaration of forfeiture or order of forfeiture. If the conveyance is not returned within 7 days, the cash security shall be forfeited in the same manner as the conveyance subject to forfeiture. If the cash security was less than the full market value, a judgment shall be entered against the parties to whom the conveyance was released and the registered owner, jointly and severally, for the difference between the full market value and the amount of the cash security. If the conveyance is returned in a condition other than the condition in which it was released, the cash security shall be returned to the surety who posted the security minus the amount of the diminished value, and that amount shall be forfeited in the same manner as the conveyance subject to forfeiture. Additionally, the court may enter an order allowing any law enforcement agency in the State of Illinois to seize the conveyance wherever it may be found in the State to satisfy the judgment if the cash security was less than the full market value of the conveyance.
(Source: P.A. 100-512, eff. 7-1-18.)

(720 ILCS 5/36-1a) (from Ch. 38, par. 36-1a)
(Section scheduled to be repealed on July 1, 2018)
Sec. 36-1a. Rights of lienholders and secured parties. The State's Attorney shall promptly release a vessel or watercraft, vehicle or aircraft seized under the provisions of this Article to any lienholder or secured party whose right, title or interest is of record as described in Section 36-1 if such lienholder or secured party shows to the State's Attorney that his lien or secured interest is bona fide and was created without actual knowledge that such vessel or watercraft, vehicle or aircraft was used or to be used in the commission of the offense charged.
(Source: P.A. 98-699, eff. 1-1-15. Repealed by P.A. 100-512, eff. 7-1-18.)

(720 ILCS 5/36-2) (from Ch. 38, par. 36-2)
(Text of Section before amendment by P.A. 100-512)
Sec. 36-2. Action for forfeiture.
(a) The State's Attorney in the county in which such seizure occurs if he or she finds that the forfeiture was incurred without willful negligence or without any intention on the part of the owner of the vessel or watercraft, vehicle or aircraft or any person whose right, title or interest is of record as described in Section 36-1, to violate the law, or finds the existence of such mitigating circumstances as to justify remission of the forfeiture, may cause the law enforcement agency to remit the same upon such terms and conditions as the State's Attorney deems reasonable and just. The State's Attorney shall exercise his or her discretion under the foregoing provision of this Section 36-2(a) prior to or promptly after the preliminary review under Section 36-1.5.
(b) If the State's Attorney does not cause the forfeiture to be remitted he or she shall forthwith bring an action for forfeiture in the Circuit Court within whose jurisdiction the seizure and confiscation has taken place. The State's Attorney shall give notice of seizure and the forfeiture proceeding to each person according to the following method: upon each person whose right, title, or interest is of record in the office of the Secretary of State, the Secretary of Transportation, the Administrator of the Federal Aviation Agency, or any other department of this State, or any other state of the United States if the vessel or watercraft, vehicle, or aircraft is required to be so registered, as the case may be, by delivering the notice and complaint in open court or by certified mail to the address as given upon the records of the Secretary of State, the Division of Aeronautics of the Department of Transportation, the Capital Development Board, or any other department of this State or the United States if the vessel or watercraft, vehicle, or aircraft is required to be so registered.
(c) The owner of the seized vessel or watercraft, vehicle, or aircraft or any person whose right, title, or interest is of record as described in Section 36-1, may within 20 days after delivery in open court or the mailing of such notice file a verified answer to the Complaint and may appear at the hearing on the action for forfeiture.
(d) The State shall show at such hearing by a preponderance of the evidence, that such vessel or watercraft, vehicle, or aircraft was used in the commission of an offense described in Section 36-1.
(e) The owner of such vessel or watercraft, vehicle, or aircraft or any person whose right, title, or interest is of record as described in Section 36-1, may show by a preponderance of the evidence that he did not know, and did not have reason to know, that the vessel or watercraft, vehicle, or aircraft was to be used in the commission of such an offense or that any of the exceptions set forth in Section 36-3 are applicable.
(f) Unless the State shall make such showing, the Court shall order such vessel or watercraft, vehicle, or aircraft released to the owner. Where the State has made such showing, the Court may order the vessel or watercraft, vehicle, or aircraft destroyed or may order it forfeited to any local, municipal or county law enforcement agency, or the Department of State Police or the Department of Revenue of the State of Illinois.
(g) A copy of the order shall be filed with the law enforcement agency, and with each Federal or State office or agency with which such vessel or watercraft, vehicle, or aircraft is required to be registered. Such order, when filed, constitutes authority for the issuance of clear title to such vessel or watercraft, vehicle, or aircraft, to the department or agency to whom it is delivered or any purchaser thereof. The law enforcement agency shall comply promptly with instructions to remit received from the State's Attorney or Attorney General in accordance with Sections 36-2(a) or 36-3.
(h) The proceeds of any sale at public auction pursuant to Section 36-2 of this Act, after payment of all liens and deduction of the reasonable charges and expenses incurred by the State's Attorney's Office shall be paid to the law enforcement agency having seized the vehicle for forfeiture.
(Source: P.A. 98-699, eff. 1-1-15; 98-1020, eff. 8-22-14; 99-78, eff. 7-20-15.)

(Text of Section after amendment by P.A. 100-512)
Sec. 36-2. Complaint for forfeiture.
(a) If the State's Attorney in the county in which such seizure occurs finds that the alleged violation of law giving rise to the seizure was incurred without willful negligence or without any intention on the part of the owner of the vessel or watercraft, vehicle or aircraft or any person whose right, title or interest is of record as described in Section 36-1 of this Article, to violate the law, or finds the existence of such mitigating circumstances as to justify remission of the forfeiture, he or she may cause the law enforcement agency having custody of the property to return the property to the owner within a reasonable time not to exceed 7 days. The State's Attorney shall exercise his or her discretion under this subsection (a) prior to or promptly after the preliminary review under Section 36-1.5.
(b) If, after review of the facts surrounding the seizure, the State's Attorney is of the opinion that the seized property is subject to forfeiture and the State's Attorney does not cause the forfeiture to be remitted under subsection (a) of this Section, he or she shall forthwith bring an action for forfeiture in the Circuit Court within whose jurisdiction the seizure and confiscation has taken place by filing a verified complaint of forfeiture in the circuit court within whose jurisdiction the seizure occurred, or within whose jurisdiction an act or omission giving rise to the seizure occurred, subject to Supreme Court Rule 187. The complaint shall be filed as soon as practicable but not less than 28 days after a finding of probable cause at a preliminary review under Section 36-1.5 of this Article. A complaint of forfeiture shall include:
(1) a description of the property seized;
(2) the date and place of seizure of the property;
(3) the name and address of the law enforcement

agency making the seizure; and

(4) the specific statutory and factual grounds for

the seizure.

The complaint shall be served upon each person whose right, title, or interest is of record in the office of the Secretary of State, the Secretary of Transportation, the Administrator of the Federal Aviation Agency, or any other department of this State, or any other state of the United States if the vessel or watercraft, vehicle, or aircraft is required to be so registered, as the case may be, the person from whom the property was seized, and all persons known or reasonably believed by the State to claim an interest in the property, as provided in this Article. The complaint shall be accompanied by the following written notice:
"This is a civil court proceeding subject to the Code of Civil Procedure. You received this Complaint of Forfeiture because the State's Attorney's office has brought a legal action seeking forfeiture of your seized property. This complaint starts the court process where the State seeks to prove that your property should be forfeited and not returned to you. This process is also your opportunity to try to prove to a judge that you should get your property back. The complaint lists the date, time, and location of your first court date. You must appear in court on that day, or you may lose the case automatically. You must also file an appearance and answer. If you are unable to pay the appearance fee, you may qualify to have the fee waived. If there is a criminal case related to the seizure of your property, your case may be set for trial after the criminal case has been resolved. Before trial, the judge may allow discovery, where the State can ask you to respond in writing to questions and give them certain documents, and you can make similar requests of the State. The trial is your opportunity to explain what happened when your property was seized and why you should get the property back."
(c) (Blank).
(d) (Blank).
(e) (Blank).
(f) (Blank).
(g) (Blank).
(h) (Blank).
(Source: P.A. 99-78, eff. 7-20-15; 100-512, eff. 7-1-18.)

(720 ILCS 5/36-2.1)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 36-2.1. Notice to owner or interest holder. The first attempted service shall be commenced within 28 days of the receipt of the notice from the seizing agency by the form 4-64. If the property seized is a conveyance, notice shall also be directed to the address reflected in the office of the agency or official in which title or interest to the conveyance is required by law to be recorded. A complaint for forfeiture shall be served upon the property owner or interest holder in the following manner:
(1) If the owner's or interest holder's name and

current address are known, then by either:

(A) personal service; or
(B) mailing a copy of the notice by certified

mail, return receipt requested and first class mail, to that address.

(i) If notice is sent by certified mail and

no signed return receipt is received by the State's Attorney within 28 days of mailing, and no communication from the owner or interest holder is received by the State's Attorney documenting actual notice by said parties, the State's Attorney shall, within a reasonable period of time, mail a second copy of the notice by certified mail, return receipt requested and first class mail, to that address.

(ii) If no signed return receipt is received

by the State's Attorney within 28 days of the second attempt at service by certified mail, and no communication from the owner or interest holder is received by the State's Attorney documenting actual notice by said parties, the State's Attorney shall have 60 days to attempt to serve the notice by personal service, which also includes substitute service by leaving a copy at the usual place of abode, with some person of the family or a person residing there, of the age of 13 years or upwards. If after 3 attempts at service in this manner, no service of the notice is accomplished, then the notice shall be posted in a conspicuous manner at this address and service shall be made by the posting.

The attempts at service and the posting if

required, shall be documented by the person attempting service and said documentation shall be made part of a return of service returned to the State's Attorney.

The State's Attorney may utilize a Sheriff or

Deputy Sheriff, any peace officer, a private process server or investigator, or any employee, agent, or investigator of the State's Attorney's office to attempt service without seeking leave of court.

After the procedures are followed, service shall

be effective on an owner or interest holder on the date of receipt by the State's Attorney of a returned return receipt requested, or on the date of receipt of a communication from an owner or interest holder documenting actual notice, whichever is first in time, or on the date of the last act performed by the State's Attorney in attempting personal service under item (ii) of this paragraph (1). If notice is to be shown by actual notice from communication with a claimant, then the State's Attorney shall file an affidavit providing details of the communication, which shall be accepted as sufficient proof of service by the court.

For purposes of notice under this Section, if a

person has been arrested for the conduct giving rise to the forfeiture, the address provided to the arresting agency at the time of arrest shall be deemed to be that person's known address. Provided, however, if an owner or interest holder's address changes prior to the effective date of the complaint for forfeiture, the owner or interest holder shall promptly notify the seizing agency of the change in address or, if the owner or interest holder's address changes subsequent to the effective date of the notice of pending forfeiture, the owner or interest holder shall promptly notify the State's Attorney of the change in address; or if the property seized is a conveyance, to the address reflected in the office of the agency or official in which title or interest to the conveyance is required by law to be recorded.

(2) If the owner's or interest holder's address is

not known, and is not on record, then notice shall be served by publication for 3 successive weeks in a newspaper of general circulation in the county in which the seizure occurred.

(3) Notice to any business entity, corporation, LLC,

LLP, or partnership shall be complete by a single mailing of a copy of the notice by certified mail, return receipt requested and first class mail, to that address. This notice is complete regardless of the return of a signed "return receipt requested".

(4) Notice to a person whose address is not within

the State shall be complete by a single mailing of a copy of the notice by certified mail, return receipt requested and first class mail, to that address. This notice is complete regardless of the return of a signed "return receipt requested".

(5) Notice to a person whose address is not within

the United States shall be complete by a single mailing of a copy of the notice by certified mail, return receipt requested and first class mail, to that address. This notice shall be complete regardless of the return of a signed "return receipt requested". If certified mail is not available in the foreign country where the person has an address, then notice shall proceed by publication under paragraph (2) of this Section.

(6) Notice to any person whom the State's Attorney

reasonably should know is incarcerated within the State shall also include the mailing a copy of the notice by certified mail, return receipt requested and first class mail, to the address of the detention facility with the inmate's name clearly marked on the envelope.

(Source: P.A. 100-512, eff. 7-1-18.)

(720 ILCS 5/36-2.2)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 36-2.2. Replevin prohibited; return of personal property inside seized conveyance.
(a) Property seized under this Article shall not be subject to replevin, but is deemed to be in the custody of the Director of State Police subject only to the order and judgments of the circuit court having jurisdiction over the forfeiture proceedings and the decisions of the State's Attorney.
(b) A claimant or a party interested in personal property contained within a seized conveyance may file a motion with the court in a judicial forfeiture action for the return of any personal property contained within a conveyance seized under this Article. The return of personal property shall not be unreasonably withheld if the personal property is not mechanically or electrically coupled to the conveyance, needed for evidentiary purposes, or otherwise contraband. A law enforcement agency that returns property under a court order under this Section shall not be liable to any person who claims ownership to the property if the property is returned to an improper party.
(Source: P.A. 100-512, eff. 7-1-18.)

(720 ILCS 5/36-2.5)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 36-2.5. Judicial in rem procedures.
(a) The laws of evidence relating to civil actions shall apply to judicial in rem proceedings under this Article.
(b) Only an owner of or interest holder in the property may file an answer asserting a claim against the property in the action in rem. For purposes of this Section, the owner or interest holder shall be referred to as claimant. A person not named in the forfeiture complaint who claims to have an interest in the property may petition to intervene as a claimant under Section 2-408 of the Code of Civil Procedure.
(c) The answer shall be filed with the court within 45 days after service of the civil in rem complaint.
(d) The trial shall be held within 60 days after filing of the answer unless continued for good cause.
(e) In its case in chief, the State shall show by a preponderance of the evidence that:
(1) the property is subject to forfeiture; and
(2) at least one of the following:
(i) the claimant knew or should have known that

the conduct was likely to occur; or

(ii) the claimant is not the true owner of the

property that is subject to forfeiture.

In any forfeiture case under this Article, a claimant may present evidence to overcome evidence presented by the State that the property is subject to forfeiture.
(f) Notwithstanding any other provision of this Section, the State's burden of proof at the trial of the forfeiture action shall be by clear and convincing evidence if:
(1) a finding of not guilty is entered as to all

counts and all defendants in a criminal proceeding relating to the conduct giving rise to the forfeiture action; or

(2) the State receives an adverse finding at a

preliminary hearing and fails to secure an indictment in a criminal proceeding related to the factual allegations of the forfeiture action.

(g) If the State does not meet its burden of proof, the court shall order the interest in the property returned or conveyed to the claimant and shall order all other property in which the State does meet its burden of proof forfeited to the State. If the State does meet its burden of proof, the court shall order all property forfeited to the State.
(h) A defendant convicted in any criminal proceeding is precluded from later denying the essential allegations of the criminal offense of which the defendant was convicted in any proceeding under this Article regardless of the pendency of an appeal from that conviction. However, evidence of the pendency of an appeal is admissible.
(i) An acquittal or dismissal in a criminal proceeding shall not preclude civil proceedings under this Act; however, for good cause shown, on a motion by either party, the court may stay civil forfeiture proceedings during the criminal trial for a related criminal indictment or information alleging a violation of law authorizing forfeiture under Section 36-1 of this Article.
(j) Title to all property declared forfeited under this Act vests in this State on the commission of the conduct giving rise to forfeiture together with the proceeds of the property after that time. Except as otherwise provided in this Article, any property or proceeds subsequently transferred to any person remain subject to forfeiture unless a person to whom the property was transferred makes an appropriate claim under or has their claim adjudicated at the judicial in rem hearing.
(k) No property shall be forfeited under this Article from a person who, without actual or constructive notice that the property was the subject of forfeiture proceedings, obtained possession of the property as a bona fide purchaser for value. A person who purports to transfer property after receiving actual or constructive notice that the property is subject to seizure or forfeiture is guilty of contempt of court, and shall be liable to the State for a penalty in the amount of the fair market value of the property.
(l) A civil action under this Article shall be commenced within 5 years after the last conduct giving rise to forfeiture became known or should have become known or 5 years after the forfeitable property is discovered, whichever is later, excluding any time during which either the property or claimant is out of the State or in confinement or during which criminal proceedings relating to the same conduct are in progress.
(m) If property is ordered forfeited under this Article from a claimant who held title to the property in joint tenancy or tenancy in common with another claimant, the court shall determine the amount of each owner's interest in the property according to principles of property law.
(Source: P.A. 100-512, eff. 7-1-18.)

(720 ILCS 5/36-2.7)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 36-2.7. Innocent owner hearing.
(a) After a complaint for forfeiture has been filed and all claimants have appeared and answered, a claimant may file a motion with the court for an innocent owner hearing prior to trial. This motion shall be made and supported by sworn affidavit and shall assert the following along with specific facts which support each assertion:
(1) that the claimant filing the motion is the true

owner of the conveyance as interpreted by case law; and

(2) that the claimant did not know or did not have

reason to know the conduct giving rise to the forfeiture was likely to occur.

(b) The claimant shall include specific facts which support these assertions in their motion.
(c) Upon the filing, a hearing may only be conducted after the parties have been given the opportunity to conduct limited discovery as to the ownership and control of the property, the claimant's knowledge, or any matter relevant to the issues raised or facts alleged in the claimant's motion. Discovery shall be limited to the People's requests in these areas but may proceed by any means allowed in the Code of Civil Procedure.
(d) After discovery is complete and the court has allowed for sufficient time to review and investigate the discovery responses, the court shall conduct a hearing. At the hearing, the fact that the conveyance is subject to forfeiture shall not be at issue. The court shall only hear evidence relating to the issue of innocent ownership.
(e) At the hearing on the motion, the claimant shall bear the burden of proving each of the assertions listed in subsection (a) of this Section by a preponderance of the evidence.
(f) If a claimant meets their burden of proof, the court shall grant the motion and order the conveyance returned to the claimant. If the claimant fails to meet their burden of proof, the court shall deny the motion and the forfeiture case shall proceed according to the Rules of Civil Procedure.
(Source: P.A. 100-512, eff. 7-1-18.)

(720 ILCS 5/36-3) (from Ch. 38, par. 36-3)
(Text of Section before amendment by P.A. 100-512)
Sec. 36-3. Exceptions to forfeiture.
(a) No vessel or watercraft, vehicle, or aircraft used by any person as a common carrier in the transaction of business as such common carrier may be forfeited under the provisions of Section 36-2 unless it appears that (1) in the case of a railway car or engine, the owner, or (2) in the case of any other such vessel or watercraft, vehicle or aircraft, the owner or the master of such vessel or watercraft or the owner or conductor, driver, pilot, or other person in charge of such vehicle or aircraft was at the time of the alleged illegal act a consenting party or privy thereto.
(b) No vessel or watercraft, vehicle, or aircraft shall be forfeited under the provisions of Section 36-2 by reason of any act or omission established by the owner thereof to have been committed or omitted by any person other than such owner while such vessel or watercraft, vehicle, or aircraft was unlawfully in the possession of a person who acquired possession thereof in violation of the criminal laws of the United States, or of any state.
(Source: P.A. 98-699, eff. 1-1-15.)

(Text of Section after amendment by P.A. 100-512)
Sec. 36-3. Exemptions from forfeiture.
(a) No vessel or watercraft, vehicle, or aircraft used by any person as a common carrier in the transaction of business as such common carrier may be forfeited under the provisions of Section 36-2 unless the State proves by a preponderance of the evidence that (1) in the case of a railway car or engine, the owner, or (2) in the case of any other such vessel or watercraft, vehicle or aircraft, the owner or the master of such vessel or watercraft or the owner or conductor, driver, pilot, or other person in charge of such vehicle or aircraft was at the time of the alleged illegal act a consenting party or privy thereto.
(b) No vessel or watercraft, vehicle, or aircraft shall be forfeited under the provisions of Section 36-2 of this Article by reason of any act or omission committed or omitted by any person other than such owner while such vessel or watercraft, vehicle, or aircraft was unlawfully in the possession of a person who acquired possession thereof in violation of the criminal laws of the United States, or of any state.
(Source: P.A. 100-512, eff. 7-1-18.)

(720 ILCS 5/36-3.1)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 36-3.1. Proportionality. Property forfeited under this Article shall be subject to an 8th Amendment to the United States Constitution disproportionate penalties analysis, and the property forfeiture may be denied in whole or in part if the court finds that the forfeiture would constitute an excessive fine in violation of the 8th Amendment to the United States Constitution, as interpreted by case law.
(Source: P.A. 100-512, eff. 7-1-18.)

(720 ILCS 5/36-4) (from Ch. 38, par. 36-4)
Sec. 36-4. Remission by Attorney General. Whenever any owner of, or other person interested in, a vessel or watercraft, vehicle, or aircraft seized under the provisions of this Act files with the Attorney General before the sale or destruction of such vessel or watercraft, vehicle, or aircraft, a petition for the remission of such forfeiture the Attorney General if he finds that such forfeiture was incurred without willful negligence or without any intention on the part of the owner or any person whose right, title or interest is of record as described in Section 36-1, to violate the law, or finds the existence of such mitigating circumstances as to justify the remission of forfeiture, may cause the same to be remitted upon such terms and conditions as he deems reasonable and just, or order discontinuance of any forfeiture proceeding relating thereto.
(Source: P.A. 98-699, eff. 1-1-15.)

(720 ILCS 5/36-5)
(Section scheduled to be repealed on July 1, 2018)
Sec. 36-5. The law enforcement agency, county or sheriff not liable for stored forfeited vehicle. A law enforcement agency, county, sheriff, law enforcement officer or employee of the law enforcement agency or county sheriff shall not be civilly or criminally liable for any damage to a forfeited vehicle stored with a commercial vehicle safety relocator.
(Source: P.A. 98-1020, eff. 8-22-14. Repealed by P.A. 100-512, eff. 7-1-18.)

(720 ILCS 5/36-6)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 36-6. Return of property, damages and costs.
(a) The law enforcement agency that holds custody of property seized for forfeiture shall return to the claimant, within a reasonable period of time not to exceed 7 days unless the order is stayed by the trial court or a reviewing court pending an appeal, motion to reconsider, or other reason after the court orders the property to be returned or conveyed to the claimant:
(1) property ordered by the court to be conveyed or

returned to the claimant; and

(2) property ordered by the court to be conveyed or

returned to the claimant under subsection (d) of Section 36-3.1 of this Article.

(b) The law enforcement agency that holds custody of property seized under this Article is responsible for any damages, storage fees, and related costs applicable to property returned to a claimant under this Article. The claimant shall not be subject to any charges by the State for storage of the property or expenses incurred in the preservation of the property. Charges for the towing of a conveyance shall be borne by the claimant unless the conveyance was towed for the sole reason of seizure for forfeiture. This subsection does not prohibit the imposition of any fees or costs by a home rule unit of local government related to the impoundment of a conveyance under an ordinance enacted by the unit of government.
(Source: P.A. 100-512, eff. 7-1-18.)

(720 ILCS 5/36-7)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 36-7. Distribution of proceeds; selling or retaining seized property prohibited.
(a) Except as otherwise provided in this Section, the court shall order that property forfeited under this Article be delivered to the Department of State Police within 60 days.
(b) The Department of State Police or its designee shall dispose of all property at public auction and shall distribute the proceeds of the sale, together with any moneys forfeited or seized, under subsection (c) of this Section.
(c) All monies and the sale proceeds of all other property forfeited and seized under this Act shall be distributed as follows:
(1) 65% shall be distributed to the drug task force,

metropolitan enforcement group, local, municipal, county, or state law enforcement agency or agencies which conducted or participated in the investigation resulting in the forfeiture. The distribution shall bear a reasonable relationship to the degree of direct participation of the law enforcement agency in the effort resulting in the forfeiture, taking into account the total value of the property forfeited and the total law enforcement effort with respect to the violation of the law upon which the forfeiture is based. Amounts distributed to the agency or agencies shall be used, at the discretion of the agency, for the enforcement of criminal laws; or for public education in the community or schools in the prevention or detection of the abuse of drugs or alcohol; or for security cameras used for the prevention or detection of violence, except that amounts distributed to the Secretary of State shall be deposited into the Secretary of State Evidence Fund to be used as provided in Section 2-115 of the Illinois Vehicle Code.

Any local, municipal, or county law enforcement

agency entitled to receive a monetary distribution of forfeiture proceeds may share those forfeiture proceeds pursuant to the terms of an intergovernmental agreement with a municipality that has a population in excess of 20,000 if:

(A) the receiving agency has entered into an

intergovernmental agreement with the municipality to provide police services;

(B) the intergovernmental agreement for police

services provides for consideration in an amount of not less than $1,000,000 per year;

(C) the seizure took place within the

geographical limits of the municipality; and

(D) the funds are used only for the enforcement

of criminal laws; for public education in the community or schools in the prevention or detection of the abuse of drugs or alcohol; or for security cameras used for the prevention or detection of violence or the establishment of a municipal police force, including the training of officers, construction of a police station, the purchase of law enforcement equipment, or vehicles.

(2) 12.5% shall be distributed to the Office of the

State's Attorney of the county in which the prosecution resulting in the forfeiture was instituted, deposited in a special fund in the county treasury and appropriated to the State's Attorney for use, at the discretion of the State's Attorney, in the enforcement of criminal laws; or for public education in the community or schools in the prevention or detection of the abuse of drugs or alcohol; or at the discretion of the State's Attorney, in addition to other authorized purposes, to make grants to local substance abuse treatment facilities and half-way houses. In counties over 3,000,000 population, 25% will be distributed to the Office of the State's Attorney for use, at the discretion of the State's Attorney, in the enforcement of criminal laws; or for public education in the community or schools in the prevention or detection of the abuse of drugs or alcohol; or at the discretion of the State's Attorney, in addition to other authorized purposes, to make grants to local substance abuse treatment facilities and half-way houses. If the prosecution is undertaken solely by the Attorney General, the portion provided shall be distributed to the Attorney General for use in the enforcement of criminal laws governing cannabis and controlled substances or for public education in the community or schools in the prevention or detection of the abuse of drugs or alcohol.

12.5% shall be distributed to the Office of the

State's Attorneys Appellate Prosecutor and shall be used at the discretion of the State's Attorneys Appellate Prosecutor for additional expenses incurred in the investigation, prosecution and appeal of cases arising in the enforcement of criminal laws; or for public education in the community or schools in the prevention or detection of the abuse of drugs or alcohol. The Office of the State's Attorneys Appellate Prosecutor shall not receive distribution from cases brought in counties with over 3,000,000 population.

(3) 10% shall be retained by the Department of State

Police for expenses related to the administration and sale of seized and forfeited property.

(d) A law enforcement agency shall not retain forfeited property for its own use or transfer the property to any person or entity, except as provided under this Section. A law enforcement agency may apply in writing to the Director of State Police to request that a forfeited property be awarded to the agency for a specifically articulated official law enforcement use in an investigation. The Director of State Police shall provide a written justification in each instance detailing the reasons why the forfeited property was placed into official use, and the justification shall be retained for a period of not less than 3 years.
(Source: P.A. 100-512, eff. 7-1-18.)

(720 ILCS 5/36-9)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 36-9. Reporting. Property seized or forfeited under this Article is subject to reporting under the Seizure and Forfeiture Reporting Act.
(Source: P.A. 100-512, eff. 7-1-18.)

(720 ILCS 5/Art. 36.5 heading)

(720 ILCS 5/36.5-5)
Sec. 36.5-5. Vehicle impoundment.
(a) In addition to any other penalty, fee or forfeiture provided by law, a peace officer who arrests a person for a violation of Section 10-9, 11-14, 11-14.1, 11-14.3, 11-14.4, 11-18, or 11-18.1 of this Code or related municipal ordinance, may tow and impound any vehicle used by the person in the commission of the violation. The person arrested for one or more such violations shall be charged a $1,000 fee, to be paid to the law enforcement agency that made the arrest or its designated representative. The person may recover the vehicle from the impound after a minimum of 2 hours after arrest upon payment of the fee.
(b) $500 of the fee shall be distributed to the law enforcement agency whose peace officers made the arrest, for the costs incurred by the law enforcement agency to investigate and to tow and impound the vehicle. Upon the defendant's conviction of one or more of the violations in connection with which the vehicle was impounded and the fee imposed under this Section, the remaining $500 of the fee shall be deposited into the Specialized Services for Survivors of Human Trafficking Fund and disbursed in accordance with subsections (d), (e), and (f) of Section 5-9-1.21 of the Unified Code of Corrections.
(c) Upon the presentation by the defendant of a signed court order showing that the defendant has been acquitted of all of the violations in connection with which a vehicle was impounded and a fee imposed under this Section, or that the charges against the defendant for those violations have been dismissed, the law enforcement agency shall refund the $1,000 fee to the defendant.
(Source: P.A. 97-333, eff. 8-12-11; 97-897, eff. 1-1-13; 97-1109, eff. 1-1-13; 98-463, eff. 8-16-13; 98-1013, eff. 1-1-15.)

(720 ILCS 5/Art. 37 heading)

(720 ILCS 5/37-1) (from Ch. 38, par. 37-1)
Sec. 37-1. Maintaining Public Nuisance. Any building used in the commission of offenses prohibited by Sections 9-1, 10-1, 10-2, 11-14, 11-15, 11-16, 11-17, 11-20, 11-20.1, 11-20.1B, 11-20.3, 11-21, 11-22, 12-5.1, 16-1, 20-2, 23-1, 23-1(a)(1), 24-1(a)(7), 24-3, 28-1, 28-3, 31-5 or 39A-1, or subdivision (a)(1), (a)(2)(A), or (a)(2)(B) of Section 11-14.3, of this Code, or prohibited by the Illinois Controlled Substances Act, the Methamphetamine Control and Community Protection Act, or the Cannabis Control Act, or used in the commission of an inchoate offense relative to any of the aforesaid principal offenses, or any real property erected, established, maintained, owned, leased, or used by a streetgang for the purpose of conducting streetgang related activity as defined in Section 10 of the Illinois Streetgang Terrorism Omnibus Prevention Act is a public nuisance.
(b) Sentence. A person convicted of knowingly maintaining such a public nuisance commits a Class A misdemeanor. Each subsequent offense under this Section is a Class 4 felony.
(Source: P.A. 96-1551, eff. 7-1-11; 97-1150, eff. 1-25-13.)

(720 ILCS 5/37-2) (from Ch. 38, par. 37-2)
Sec. 37-2. Enforcement of lien upon public nuisance.
Any building, used in the commission of an offense specified in Section 37-1 of this Act with the intentional, knowing, reckless or negligent permission of the owner thereof, or the agent of the owner managing the building, shall, together with the underlying real estate, all fixtures and other property used to commit such an offense, be subject to a lien and may be sold to pay any unsatisfied judgment that may be recovered and any unsatisfied fine that may be levied under any Section of this Article and to pay to any person not maintaining the nuisance his damages as a consequence of the nuisance; provided, that the lien herein created shall not affect the rights of any purchaser, mortgagee, judgment creditor or other lien holder arising prior to the filing of a notice of such lien in the office of the recorder of the county in which the real estate subject to the lien is located, or in the office of the registrar of titles of such county if that real estate is registered under "An Act concerning land titles" approved May 1, 1897, as amended; which notice shall definitely describe the real estate and property involved, the nature and extent of the lien claimed, and the facts upon which the same is based. An action to enforce such lien may be commenced in any circuit court by the State's Attorney of the county of the nuisance or by the person suffering damages or both, except that a person seeking to recover damages must pursue his remedy within 6 months after the damages are sustained or his cause of action becomes thereafter exclusively enforceable by the State's Attorney of the county of the nuisance.
(Source: P.A. 83-358.)

(720 ILCS 5/37-3) (from Ch. 38, par. 37-3)
Sec. 37-3. Revocation of licenses, permits and certificates.
All licenses, permits or certificates issued by the State of Illinois or any subdivision or political agency thereof authorizing the serving of food or liquor on any premises found to constitute a public nuisance as described in Section 37-1 shall be void and shall be revoked by the issuing authority; and no license, permit or certificate so revoked shall be reissued for such premises for a period of 60 days thereafter; nor shall any person convicted of knowingly maintaining such nuisance be reissued such license, permit or certificate for one year from his conviction. No license, permit or certificate shall be revoked pursuant to this Section without a full hearing conducted by the commission or agency which issued the license.
(Source: Laws 1965, p. 403.)

(720 ILCS 5/37-4) (from Ch. 38, par. 37-4)
Sec. 37-4. Abatement of nuisance.) The Attorney General of this State or the State's Attorney of the county wherein the nuisance exists may commence an action to abate a public nuisance as described in Section 37-1 of this Act, in the name of the People of the State of Illinois, in the circuit court. Upon being satisfied by affidavits or other sworn evidence that an alleged public nuisance exists, the court may without notice or bond enter a temporary restraining order or preliminary injunction to enjoin any defendant from maintaining such nuisance and may enter an order restraining any defendant from removing or interfering with all property used in connection with the public nuisance. If during the proceedings and hearings upon the merits, which shall be in the manner of "An Act in relation to places used for the purpose of using, keeping or selling controlled substances or cannabis", approved July 5, 1957, the existence of the nuisance is established, and it is found that such nuisance was maintained with the intentional, knowing, reckless or negligent permission of the owner or the agent of the owner managing the building, the court shall enter an order restraining all persons from maintaining or permitting such nuisance and from using the building for a period of one year thereafter, except that an owner, lessee or other occupant thereof may use such place if the owner shall give bond with sufficient security or surety approved by the court, in an amount between $1,000 and $5,000 inclusive, payable to the People of the State of Illinois, and including a condition that no offense specified in Section 37-1 of this Act shall be committed at, in or upon the property described and a condition that the principal obligor and surety assume responsibility for any fine, costs or damages resulting from such an offense thereafter.
(Source: P.A. 83-342.)

(720 ILCS 5/37-5) (from Ch. 38, par. 37-5)
Sec. 37-5. Enforcement by private person.
A private person may, after 30 days and within 90 days of giving the Attorney General and the State's Attorney of the county of nuisance written notice by certified or registered mail of the fact that a public nuisance as described in Section 37-1 of this Act, commence an action pursuant to Section 37-4 of this Act, provided that the Attorney General or the State's Attorney of the county of nuisance has not already commenced said action.
(Source: Laws 1965, p. 403.)

(720 ILCS 5/Art. 37.5 heading)

(720 ILCS 5/37.5-5)
Sec. 37.5-5. (Repealed).
(Source: P.A. 93-192, eff. 7-14-03. Repealed by P.A. 96-712, eff. 1-1-10.)

(720 ILCS 5/37.5-10)
Sec. 37.5-10. (Repealed).
(Source: P.A. 93-192, eff. 7-14-03. Repealed by P.A. 96-712, eff. 1-1-10.)

(720 ILCS 5/37.5-15)
Sec. 37.5-15. (Repealed).
(Source: P.A. 93-192, eff. 7-14-03. Repealed by P.A. 96-712, eff. 1-1-10.)

(720 ILCS 5/37.5-20)
Sec. 37.5-20. (Repealed).
(Source: P.A. 93-192, eff. 7-14-03. Repealed by P.A. 96-712, eff. 1-1-10.)

(720 ILCS 5/37.5-25)
Sec. 37.5-25. (Repealed).
(Source: P.A. 93-192, eff. 7-14-03. Repealed by P.A. 96-712, eff. 1-1-10.)

(720 ILCS 5/37.5-30)
Sec. 37.5-30. (Repealed).
(Source: P.A. 93-192, eff. 7-14-03. Repealed by P.A. 96-712, eff. 1-1-10.)

(720 ILCS 5/37.5-35)
Sec. 37.5-35. (Repealed).
(Source: P.A. 93-192, eff. 7-14-03. Repealed by P.A. 96-712, eff. 1-1-10.)

(720 ILCS 5/37.5-40)
Sec. 37.5-40. (Repealed).
(Source: P.A. 93-192, eff. 7-14-03. Repealed by P.A. 96-712, eff. 1-1-10.)

(720 ILCS 5/37.5-45)
Sec. 37.5-45. (Repealed).
(Source: P.A. 93-192, eff. 7-14-03. Repealed by P.A. 96-712, eff. 1-1-10.)

(720 ILCS 5/Art. 38 heading)

(720 ILCS 5/38-1) (from Ch. 38, par. 38-1)
Sec. 38-1. Forfeiture of charter and revocation of certificate.
The State's Attorney is authorized to institute civil proceedings in the Circuit Court to forfeit the charter of a corporation organized under the laws of this State or to revoke the certificate authorizing a foreign corporation to conduct business in this State. The Court may order the charter forfeited or the certificate revoked upon finding (a) that a director, officer, employee, agent or stockholder acting in behalf of the corporation has, in conducting the corporation's affairs, purposely engaged in a persistent course of intimidation, coercion, bribery or other such illegal conduct with the intent to compel other persons, firms, or corporations to deal with such corporation, and (b) that for the prevention of future illegal conduct of the same character, the public interest requires the charter of the corporation to be forfeited and the corporation to be dissolved or the certificate to be revoked.
(Source: Laws 1965, p. 1222.)

(720 ILCS 5/38-2) (from Ch. 38, par. 38-2)
Sec. 38-2. Enjoining operation of a business.
The State's Attorney is authorized to institute civil proceedings in the Circuit Court to enjoin the operation of any business other than a corporation, including a partnership, joint venture or sole proprietorship. The Court may grant the injunction upon finding that (a) any person in control of any such business, who may be a partner in a partnership, a participant in a joint venture, the owner of a sole proprietorship, an employee or agent of any such business, or a person who, in fact, exercises control over the operations of any such business, has, in conducting its business affairs, purposely engaged in a persistent course of intimidation, coercion, bribery or other such illegal conduct with the intent to compel other persons, firms, or corporations to deal with such business, and (b) that for the prevention of future illegal conduct of the same character, the public interest requires the operation of the business to be enjoined.
(Source: Laws 1965, p. 1222.)

(720 ILCS 5/38-3) (from Ch. 38, par. 38-3)
Sec. 38-3. Institution and conduct of proceedings.) (a) The proceedings authorized by Section 38-1 may be instituted against a corporation in any county in which it is doing business and the proceedings shall be conducted in accordance with the Civil Practice Law and all existing and future amendments of that Law and the Supreme Court Rules now or hereafter adopted in relation to that Law. Such proceedings shall be deemed additional to any other proceeding authorized by law for the purpose of forfeiting the charter of a corporation or revoking the certificate of a foreign corporation.
(b) The proceedings authorized by Section 38-2 may be instituted against a business other than a corporation in any county in which it is doing business and the proceedings shall be conducted in accordance with the Civil Practice Law and all existing and future amendments of that Law and the Supreme Court Rules now or hereafter adopted in relation to that Law.
(c) Whenever proceedings are instituted against a corporation or business pursuant to Section 38-1 or 38-2, the State's Attorney shall give written notice of the institution of such proceedings to the corporation or business against which the proceedings are brought.
(Source: P.A. 82-783.)

(720 ILCS 5/Art. 39 heading)

(720 ILCS 5/39-1) (from Ch. 38, par. 39-1)
(This Section was renumbered as Section 17-59 by P.A. 96-1551.)
Sec. 39-1. (Renumbered).
(Source: P.A. 76-1879. Renumbered by P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/39-2) (from Ch. 38, par. 39-2)
Sec. 39-2. (Repealed).
(Source: P.A. 77-2638. Repealed by P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/39-3) (from Ch. 38, par. 39-3)
Sec. 39-3. (Repealed).
(Source: P.A. 84-1004. Repealed by P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/Art. 42 heading)

(720 ILCS 5/42-1)
Sec. 42-1. (Repealed).
(Source: Laws 1967, p. 2598. Repealed by P.A. 96-710, eff. 1-1-10.)

(720 ILCS 5/42-2)
Sec. 42-2. (Repealed).
(Source: P.A. 87-1170. Repealed by P.A. 96-710, eff. 1-1-10.)

(720 ILCS 5/Art. 44 heading)

(720 ILCS 5/44-1) (from Ch. 38, par. 44-1)
Sec. 44-1. (Repealed).
(Source: P.A. 86-811. Repealed by P.A. 97-1109, eff. 1-1-13.)

(720 ILCS 5/44-2) (from Ch. 38, par. 44-2)
(This Section was renumbered as Section 12C-65 by P.A. 97-1109.)
Sec. 44-2. (Renumbered).
(Source: P.A. 94-556, eff. 9-11-05. Renumbered by P.A. 97-1109, eff. 1-1-13.)

(720 ILCS 5/44-3) (from Ch. 38, par. 44-3)
Sec. 44-3. (Repealed).
(Source: P.A. 95-331, eff. 8-21-07. Repealed by P.A. 97-1109, eff. 1-1-13.)

(720 ILCS 5/Art. 45 heading)

(720 ILCS 5/45-1) (from Ch. 38, par. 45-1)
(This Section was renumbered as Section 12-3.6 by P.A. 96-1551.)
Sec. 45-1. (Renumbered).
(Source: P.A. 88-45. Renumbered by P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/45-2) (from Ch. 38, par. 45-2)
(This Section was renumbered as Section 12-3.6 by P.A. 96-1551.)
Sec. 45-2. (Renumbered).
(Source: P.A. 88-45. Renumbered by P.A. 96-1551, eff. 7-1-11.)

(720 ILCS 5/Art. 46 heading)

(720 ILCS 5/Art. 47 heading)

(720 ILCS 5/47-5)
Sec. 47-5. Public nuisance. It is a public nuisance:
(1) To cause or allow the carcass of an animal or offal, filth, or a noisome substance to be collected, deposited, or to remain in any place to the prejudice of others.
(2) To throw or deposit offal or other offensive matter or the carcass of a dead animal in a water course, lake, pond, spring, well, or common sewer, street, or public highway.
(3) To corrupt or render unwholesome or impure the water of a spring, river, stream, pond, or lake to the injury or prejudice of others.
(4) To obstruct or impede, without legal authority, the passage of a navigable river or waters.
(5) To obstruct or encroach upon public highways, private ways, streets, alleys, commons, landing places, and ways to burying places.
(6) To carry on the business of manufacturing gunpowder, nitroglycerine, or other highly explosive substances, or mixing or grinding the materials for those substances, in a building within 20 rods of a valuable building erected at the time the business is commenced.
(7) To establish powder magazines near incorporated towns, at a point different from that appointed according to law by the corporate authorities of the town, or within 50 rods of an occupied dwelling house.
(8) To erect, continue, or use a building or other place for the exercise of a trade, employment, or manufacture that, by occasioning noxious exhalations, offensive smells, or otherwise, is offensive or dangerous to the health of individuals or of the public.
(9) To advertise wares or occupation by painting notices of the wares or occupation on or affixing them to fences or other private property, or on rocks or other natural objects, without the consent of the owner, or if in the highway or other public place, without permission of the proper authorities.
(10) To permit a well drilled for oil, gas, salt water disposal, or any other purpose in connection with the production of oil and gas to remain unplugged after the well is no longer used for the purpose for which it was drilled.
(11) To construct or operate a salt water pit or oil field refuse pit, commonly called a "burn out pit", so that salt water, brine, or oil field refuse or other waste liquids may escape from the pit in a manner except by the evaporation of the salt water or brine or by the burning of the oil field waste or refuse.
(12) To permit concrete bases, discarded machinery, and materials to remain around an oil or gas well, or to fail to fill holes, cellars, slush pits, and other excavations made in connection with the well or to restore the surface of the lands surrounding the well to its condition before the drilling of the well, upon abandonment of the oil or gas well.
(13) To permit salt water, oil, gas, or other wastes from a well drilled for oil, gas, or exploratory purposes to escape to the surface, or into a mine or coal seam, or into an underground fresh water supply, or from one underground stratum to another.
(14) To harass, intimidate, or threaten a person who is about to sell or lease or has sold or leased a residence or other real property or is about to buy or lease or has bought or leased a residence or other real property, when the harassment, intimidation, or threat relates to a person's attempt to sell, buy, or lease a residence, or other real property, or refers to a person's sale, purchase, or lease of a residence or other real property.
(15) To store, dump, or permit the accumulation of debris, refuse, garbage, trash, tires, buckets, cans, wheelbarrows, garbage cans, or other containers in a manner that may harbor mosquitoes, flies, insects, rodents, nuisance birds, or other animal pests that are offensive, injurious, or dangerous to the health of individuals or the public.
(16) To create a condition, through the improper maintenance of a swimming pool or wading pool, or by causing an action that alters the condition of a natural body of water, so that it harbors mosquitoes, flies, or other animal pests that are offensive, injurious, or dangerous to the health of individuals or the public.
(17) To operate a tanning facility without a valid permit under the Tanning Facility Permit Act.
Nothing in this Section shall be construed to prevent the corporate authorities of a city, village, or incorporated town, or the county board of a county, from declaring what are nuisances and abating them within their limits. Counties have that authority only outside the corporate limits of a city, village, or incorporated town.
(Source: P.A. 89-234, eff. 1-1-96.)

(720 ILCS 5/47-10)
Sec. 47-10. Dumping garbage. It is unlawful for a person to dump or place garbage or another offensive substance within the corporate limits of a city, village, or incorporated town other than (1) the city, village, or incorporated town within the corporate limits of which the garbage or other offensive substance originated or (2) a city, village, or incorporated town that has contracted with the city, village, or incorporated town within which the garbage originated, for the joint collection and disposal of garbage; nor shall the garbage or other offensive substance be dumped or placed within a distance of one mile of the corporate limits of any other city, village, or incorporated town.
A person violating this Section is guilty of a petty offense.
(Source: P.A. 89-234, eff. 1-1-96.)

(720 ILCS 5/47-15)
(Text of Section before amendment by P.A. 100-512)
Sec. 47-15. Dumping garbage upon real property.
(a) It is unlawful for a person to dump, deposit, or place garbage, rubbish, trash, or refuse upon real property not owned by that person without the consent of the owner or person in possession of the real property.
(b) A person who violates this Section is liable to the owner or person in possession of the real property on which the garbage, rubbish, trash, or refuse is dumped, deposited, or placed for the reasonable costs incurred by the owner or person in possession for cleaning up and properly disposing of the garbage, rubbish, trash, or refuse, and for reasonable attorneys' fees.
(c) A person violating this Section is guilty of a Class B misdemeanor for which the court must impose a minimum fine of $500. A second conviction for an offense committed after the first conviction is a Class A misdemeanor for which the court must impose a minimum fine of $500. A third or subsequent violation, committed after a second conviction, is a Class 4 felony for which the court must impose a minimum fine of $500. A person who violates this Section and who has an equity interest in a motor vehicle used in violation of this Section is presumed to have the financial resources to pay the minimum fine not exceeding his or her equity interest in the vehicle. Personal property used by a person in violation of this Section shall on the third or subsequent conviction of the person be forfeited to the county where the violation occurred and disposed of at a public sale. Before the forfeiture, the court shall conduct a hearing to determine whether property is subject to forfeiture under this Section. At the forfeiture hearing the State has the burden of establishing by a preponderance of the evidence that property is subject to forfeiture under this Section.
(d) The statutory minimum fine required by subsection (c) is not subject to reduction or suspension unless the defendant is indigent. If the defendant files a motion with the court asserting his or her inability to pay the mandatory fine required by this Section, the court must set a hearing on the motion before sentencing. The court must require an affidavit signed by the defendant containing sufficient information to ascertain the assets and liabilities of the defendant. If the court determines that the defendant is indigent, the court must require that the defendant choose either to pay the minimum fine of $500 or to perform 100 hours of community service.
(Source: P.A. 90-655, eff. 7-30-98; 91-409, eff. 1-1-00.)

(Text of Section after amendment by P.A. 100-512)
Sec. 47-15. Dumping garbage upon real property.
(a) It is unlawful for a person to dump, deposit, or place garbage, rubbish, trash, or refuse upon real property not owned by that person without the consent of the owner or person in possession of the real property.
(b) A person who violates this Section is liable to the owner or person in possession of the real property on which the garbage, rubbish, trash, or refuse is dumped, deposited, or placed for the reasonable costs incurred by the owner or person in possession for cleaning up and properly disposing of the garbage, rubbish, trash, or refuse, and for reasonable attorneys' fees.
(c) A person violating this Section is guilty of a Class B misdemeanor for which the court must impose a minimum fine of $500. A second conviction for an offense committed after the first conviction is a Class A misdemeanor for which the court must impose a minimum fine of $500. A third or subsequent violation, committed after a second conviction, is a Class 4 felony for which the court must impose a minimum fine of $500. A person who violates this Section and who has an equity interest in a motor vehicle used in violation of this Section is presumed to have the financial resources to pay the minimum fine not exceeding his or her equity interest in the vehicle. Personal property used by a person in violation of this Section shall on the third or subsequent conviction of the person be forfeited to the county where the violation occurred and disposed of at a public sale. Before the forfeiture, the court shall conduct a hearing to determine whether property is subject to forfeiture under this Section. At the forfeiture hearing the State has the burden of establishing by a preponderance of the evidence that property is subject to forfeiture under this Section. Property seized or forfeited under this Section is subject to reporting under the Seizure and Forfeiture Reporting Act.
(d) The statutory minimum fine required by subsection (c) is not subject to reduction or suspension unless the defendant is indigent. If the defendant files a motion with the court asserting his or her inability to pay the mandatory fine required by this Section, the court must set a hearing on the motion before sentencing. The court must require an affidavit signed by the defendant containing sufficient information to ascertain the assets and liabilities of the defendant. If the court determines that the defendant is indigent, the court must require that the defendant choose either to pay the minimum fine of $500 or to perform 100 hours of community service.
(Source: P.A. 100-512, eff. 7-1-18.)

(720 ILCS 5/47-20)
Sec. 47-20. Unplugged well. It is a Class A misdemeanor for a person to permit a water well, located on property owned by him or her, to be in an unplugged condition at any time after the abandonment of the well for obtaining water. No well is in an unplugged condition, however, that is plugged in conformity with the rules and regulations of the Department of Natural Resources issued under Section 6 and Section 19 of the Illinois Oil and Gas Act. This Section does not apply to a well drilled or used for observation or any other purpose in connection with the development or operation of a gas storage project.
(Source: P.A. 89-234, eff. 1-1-96; 89-445, eff. 2-7-96.)

(720 ILCS 5/47-25)
Sec. 47-25. Penalties. Whoever causes, erects, or continues a nuisance described in this Article, for the first offense, is guilty of a petty offense and shall be fined not exceeding $100, and for a subsequent offense is guilty of a Class B misdemeanor. Every nuisance described in this Article, when a conviction for that nuisance is had, may, by order of the court before which the conviction is had, be abated by the sheriff or other proper officer, at the expense of the defendant. It is not a defense to a proceeding under this Section that the nuisance is erected or continued by virtue or permission of a law of this State.
(Source: P.A. 89-234, eff. 1-1-96.)

(720 ILCS 5/Art. 48 heading)

(720 ILCS 5/48-1) (was 720 ILCS 5/26-5)
Sec. 48-1. Dog fighting. (For other provisions that may apply to dog fighting, see the Humane Care for Animals Act. For provisions similar to this Section that apply to animals other than dogs, see in particular Section 4.01 of the Humane Care for Animals Act.)
(a) No person may own, capture, breed, train, or lease any dog which he or she knows is intended for use in any show, exhibition, program, or other activity featuring or otherwise involving a fight between the dog and any other animal or human, or the intentional killing of any dog for the purpose of sport, wagering, or entertainment.
(b) No person may promote, conduct, carry on, advertise, collect money for or in any other manner assist or aid in the presentation for purposes of sport, wagering, or entertainment of any show, exhibition, program, or other activity involving a fight between 2 or more dogs or any dog and human, or the intentional killing of any dog.
(c) No person may sell or offer for sale, ship, transport, or otherwise move, or deliver or receive any dog which he or she knows has been captured, bred, or trained, or will be used, to fight another dog or human or be intentionally killed for purposes of sport, wagering, or entertainment.
(c-5) No person may solicit a minor to violate this Section.
(d) No person may manufacture for sale, shipment, transportation, or delivery any device or equipment which he or she knows or should know is intended for use in any show, exhibition, program, or other activity featuring or otherwise involving a fight between 2 or more dogs, or any human and dog, or the intentional killing of any dog for purposes of sport, wagering, or entertainment.
(e) No person may own, possess, sell or offer for sale, ship, transport, or otherwise move any equipment or device which he or she knows or should know is intended for use in connection with any show, exhibition, program, or activity featuring or otherwise involving a fight between 2 or more dogs, or any dog and human, or the intentional killing of any dog for purposes of sport, wagering or entertainment.
(f) No person may knowingly make available any site, structure, or facility, whether enclosed or not, that he or she knows is intended to be used for the purpose of conducting any show, exhibition, program, or other activity involving a fight between 2 or more dogs, or any dog and human, or the intentional killing of any dog or knowingly manufacture, distribute, or deliver fittings to be used in a fight between 2 or more dogs or a dog and human.
(g) No person may knowingly attend or otherwise patronize any show, exhibition, program, or other activity featuring or otherwise involving a fight between 2 or more dogs, or any dog and human, or the intentional killing of any dog for purposes of sport, wagering, or entertainment.
(h) No person may tie or attach or fasten any live animal to any machine or device propelled by any power for the purpose of causing the animal to be pursued by a dog or dogs. This subsection (h) applies only when the dog is intended to be used in a dog fight.
(i) Sentence.
(1) Any person convicted of violating subsection (a),

(b), (c), or (h) of this Section is guilty of a Class 4 felony for a first violation and a Class 3 felony for a second or subsequent violation, and may be fined an amount not to exceed $50,000.

(1.5) A person who knowingly owns a dog for fighting

purposes or for producing a fight between 2 or more dogs or a dog and human or who knowingly offers for sale or sells a dog bred for fighting is guilty of a Class 3 felony and may be fined an amount not to exceed $50,000, if the dog participates in a dogfight and any of the following factors is present:

(i) the dogfight is performed in the presence of

a person under 18 years of age;

(ii) the dogfight is performed for the purpose of

or in the presence of illegal wagering activity; or

(iii) the dogfight is performed in furtherance of

streetgang related activity as defined in Section 10 of the Illinois Streetgang Terrorism Omnibus Prevention Act.

(1.7) A person convicted of violating subsection

(c-5) of this Section is guilty of a Class 4 felony.

(2) Any person convicted of violating subsection (d)

or (e) of this Section is guilty of a Class 4 felony for a first violation. A second or subsequent violation of subsection (d) or (e) of this Section is a Class 3 felony.

(2.5) Any person convicted of violating subsection

(f) of this Section is guilty of a Class 4 felony. Any person convicted of violating subsection (f) of this Section in which the site, structure, or facility made available to violate subsection (f) is located within 1,000 feet of a school, public park, playground, child care institution, day care center, part day child care facility, day care home, group day care home, or a facility providing programs or services exclusively directed toward persons under 18 years of age is guilty of a Class 3 felony for a first violation and a Class 2 felony for a second or subsequent violation.

(3) Any person convicted of violating subsection (g)

of this Section is guilty of a Class 4 felony for a first violation. A second or subsequent violation of subsection (g) of this Section is a Class 3 felony. If a person under 13 years of age is present at any show, exhibition, program, or other activity prohibited in subsection (g), the parent, legal guardian, or other person who is 18 years of age or older who brings that person under 13 years of age to that show, exhibition, program, or other activity is guilty of a Class 3 felony for a first violation and a Class 2 felony for a second or subsequent violation.

(i-5) A person who commits a felony violation of this Section is subject to the property forfeiture provisions set forth in Article 124B of the Code of Criminal Procedure of 1963.
(j) Any dog or equipment involved in a violation of this Section shall be immediately seized and impounded under Section 12 of the Humane Care for Animals Act when located at any show, exhibition, program, or other activity featuring or otherwise involving a dog fight for the purposes of sport, wagering, or entertainment.
(k) Any vehicle or conveyance other than a common carrier that is used in violation of this Section shall be seized, held, and offered for sale at public auction by the sheriff's department of the proper jurisdiction, and the proceeds from the sale shall be remitted to the general fund of the county where the violation took place.
(l) Any veterinarian in this State who is presented with a dog for treatment of injuries or wounds resulting from fighting where there is a reasonable possibility that the dog was engaged in or utilized for a fighting event for the purposes of sport, wagering, or entertainment shall file a report with the Department of Agriculture and cooperate by furnishing the owners' names, dates, and descriptions of the dog or dogs involved. Any veterinarian who in good faith complies with the requirements of this subsection has immunity from any liability, civil, criminal, or otherwise, that may result from his or her actions. For the purposes of any proceedings, civil or criminal, the good faith of the veterinarian shall be rebuttably presumed.
(m) In addition to any other penalty provided by law, upon conviction for violating this Section, the court may order that the convicted person and persons dwelling in the same household as the convicted person who conspired, aided, or abetted in the unlawful act that was the basis of the conviction, or who knew or should have known of the unlawful act, may not own, harbor, or have custody or control of any dog or other animal for a period of time that the court deems reasonable.
(n) A violation of subsection (a) of this Section may be inferred from evidence that the accused possessed any device or equipment described in subsection (d), (e), or (h) of this Section, and also possessed any dog.
(o) When no longer required for investigations or court proceedings relating to the events described or depicted therein, evidence relating to convictions for violations of this Section shall be retained and made available for use in training peace officers in detecting and identifying violations of this Section. Such evidence shall be made available upon request to other law enforcement agencies and to schools certified under the Illinois Police Training Act.
(p) For the purposes of this Section, "school" has the meaning ascribed to it in Section 11-9.3 of this Code; and "public park", "playground", "child care institution", "day care center", "part day child care facility", "day care home", "group day care home", and "facility providing programs or services exclusively directed toward persons under 18 years of age" have the meanings ascribed to them in Section 11-9.4 of this Code.
(Source: P.A. 96-226, eff. 8-11-09; 96-712, eff. 1-1-10; 96-1000, eff. 7-2-10; 96-1091, eff. 1-1-11; 97-1108, eff. 1-1-13.)

(720 ILCS 5/48-2)
Sec. 48-2. Animal research and production facilities protection.
(a) Definitions.
"Animal" means every living creature, domestic or

wild, but does not include man.

"Animal facility" means any facility engaging in

legal scientific research or agricultural production of or involving the use of animals including any organization with a primary purpose of representing livestock production or processing, any organization with a primary purpose of promoting or marketing livestock or livestock products, any person licensed to practice veterinary medicine, any institution as defined in the Impounding and Disposition of Stray Animals Act, and any organization with a primary purpose of representing any such person, organization, or institution. "Animal facility" shall include the owner, operator, and employees of any animal facility and any premises where animals are located.

"Director" means the Director of the Illinois

Department of Agriculture or the Director's authorized representative.

(b) Legislative Declaration. There has been an increasing number of illegal acts committed against animal research and production facilities involving injury or loss of life to humans or animals, criminal trespass and damage to property. These actions not only abridge the property rights of the owner of the facility, they may also damage the public interest by jeopardizing crucial scientific, biomedical, or agricultural research or production. These actions can also threaten the public safety by possibly exposing communities to serious public health concerns and creating traffic hazards. These actions may substantially disrupt or damage publicly funded research and can result in the potential loss of physical and intellectual property. Therefore, it is in the interest of the people of the State of Illinois to protect the welfare of humans and animals as well as productive use of public funds to require regulation to prevent unauthorized possession, alteration, destruction, or transportation of research records, test data, research materials, equipment, research and agricultural production animals.
(c) It shall be unlawful for any person:
(1) to release, steal, or otherwise intentionally

cause the death, injury, or loss of any animal at or from an animal facility and not authorized by that facility;

(2) to damage, vandalize, or steal any property in or

on an animal facility;

(3) to obtain access to an animal facility by false

pretenses for the purpose of performing acts not authorized by that facility;

(4) to enter into an animal facility with an intent

to destroy, alter, duplicate, or obtain unauthorized possession of records, data, materials, equipment, or animals;

(5) by theft or deception knowingly to obtain control

or to exert control over records, data, material, equipment, or animals of any animal facility for the purpose of depriving the rightful owner or animal facility of the records, material, data, equipment, or animals or for the purpose of concealing, abandoning, or destroying these records, material, data, equipment, or animals; or

(6) to enter or remain on an animal facility with the

intent to commit an act prohibited under this Section.

(d) Sentence.
(1) Any person who violates any provision of

subsection (c) shall be guilty of a Class 4 felony for each violation, unless the loss, theft, or damage to the animal facility property exceeds $300 in value.

(2) If the loss, theft, or damage to the animal

facility property exceeds $300 in value but does not exceed $10,000 in value, the person is guilty of a Class 3 felony.

(3) If the loss, theft, or damage to the animal

facility property exceeds $10,000 in value but does not exceed $100,000 in value, the person is guilty of a Class 2 felony.

(4) If the loss, theft, or damage to the animal

facility property exceeds $100,000 in value, the person is guilty of a Class 1 felony.

(5) Any person who, with the intent that any

violation of any provision of subsection (c) be committed, agrees with another to the commission of the violation and commits an act in furtherance of this agreement is guilty of the same class of felony as provided in paragraphs (1) through (4) of this subsection for that violation.

(6) Restitution.
(A) The court shall conduct a hearing to

determine the reasonable cost of replacing materials, data, equipment, animals and records that may have been damaged, destroyed, lost or cannot be returned, and the reasonable cost of repeating any experimentation that may have been interrupted or invalidated as a result of a violation of subsection (c).

(B) Any persons convicted of a violation shall be

ordered jointly and severally to make restitution to the owner, operator, or both, of the animal facility in the full amount of the reasonable cost determined under paragraph (A).

(e) Private right of action. Nothing in this Section shall preclude any animal facility injured in its business or property by a violation of this Section from seeking appropriate relief under any other provision of law or remedy including the issuance of a permanent injunction against any person who violates any provision of this Section. The animal facility owner or operator may petition the court to permanently enjoin the person from violating this Section and the court shall provide this relief.
(f) The Director shall have authority to investigate any alleged violation of this Section, along with any other law enforcement agency, and may take any action within the Director's authority necessary for the enforcement of this Section. State's Attorneys, State police and other law enforcement officials shall provide any assistance required in the conduct of an investigation and prosecution. Before the Director reports a violation for prosecution he or she may give the owner or operator of the animal facility and the alleged violator an opportunity to present his or her views at an administrative hearing. The Director may adopt any rules and regulations necessary for the enforcement of this Section.
(Source: P.A. 97-1108, eff. 1-1-13.)

(720 ILCS 5/48-3)
Sec. 48-3. Hunter or fisherman interference.
(a) Definitions. As used in this Section:
"Aquatic life" means all fish, reptiles, amphibians,

crayfish, and mussels the taking of which is authorized by the Fish and Aquatic Life Code.

"Interfere with" means to take any action that

physically impedes, hinders, or obstructs the lawful taking of wildlife or aquatic life.

"Taking" means the capture or killing of wildlife or

aquatic life and includes travel, camping, and other acts preparatory to taking which occur on lands or waters upon which the affected person has the right or privilege to take such wildlife or aquatic life.

"Wildlife" means any wildlife the taking of which is

authorized by the Wildlife Code and includes those species that are lawfully released by properly licensed permittees of the Department of Natural Resources.

(b) A person commits hunter or fisherman interference when he or she intentionally or knowingly:
(1) obstructs or interferes with the lawful taking of

wildlife or aquatic life by another person with the specific intent to prevent that lawful taking;

(2) drives or disturbs wildlife or aquatic life for

the purpose of disrupting a lawful taking of wildlife or aquatic life;

(3) blocks, impedes, or physically harasses another

person who is engaged in the process of lawfully taking wildlife or aquatic life;

(4) uses natural or artificial visual, aural,

olfactory, gustatory, or physical stimuli to affect wildlife or aquatic life behavior in order to hinder or prevent the lawful taking of wildlife or aquatic life;

(5) erects barriers with the intent to deny ingress

or egress to or from areas where the lawful taking of wildlife or aquatic life may occur;

(6) intentionally interjects himself or herself into

the line of fire or fishing lines of a person lawfully taking wildlife or aquatic life;

(7) affects the physical condition or placement of

personal or public property intended for use in the lawful taking of wildlife or aquatic life in order to impair the usefulness of the property or prevent the use of the property;

(8) enters or remains upon or over private lands

without the permission of the owner or the owner's agent, with the intent to violate this subsection;

(9) fails to obey the order of a peace officer to

desist from conduct in violation of this subsection (b) if the officer observes the conduct, or has reasonable grounds to believe that the person has engaged in the conduct that day or that the person plans or intends to engage in the conduct that day on a specific premises; or

(10) uses a drone in a way that interferes with

another person's lawful taking of wildlife or aquatic life. For the purposes of this paragraph (10), "drone" means any aerial vehicle that does not carry a human operator.

(c) Exemptions; defenses.
(1) This Section does not apply to actions performed

by authorized employees of the Department of Natural Resources, duly accredited officers of the U.S. Fish and Wildlife Service, sheriffs, deputy sheriffs, or other peace officers if the actions are authorized by law and are necessary for the performance of their official duties.

(2) This Section does not apply to landowners,

tenants, or lease holders exercising their legal rights to the enjoyment of land, including, but not limited to, farming and restricting trespass.

(3) It is an affirmative defense to a prosecution for

a violation of this Section that the defendant's conduct is protected by his or her right to freedom of speech under the constitution of this State or the United States.

(4) Any interested parties may engage in protests or

other free speech activities adjacent to or on the perimeter of the location where the lawful taking of wildlife or aquatic life is taking place, provided that none of the provisions of this Section are being violated.

(d) Sentence. A first violation of paragraphs (1) through (8) of subsection (b) is a Class B misdemeanor. A second or subsequent violation of paragraphs (1) through (8) of subsection (b) is a Class A misdemeanor for which imprisonment for not less than 7 days shall be imposed. A person guilty of a second or subsequent violation of paragraphs (1) through (8) of subsection (b) is not eligible for court supervision. A violation of paragraph (9) or (10) of subsection (b) is a Class A misdemeanor. A court shall revoke, for a period of one year to 5 years, any Illinois hunting, fishing, or trapping privilege, license or permit of any person convicted of violating any provision of this Section. For purposes of this subsection, a "second or subsequent violation" means a conviction under paragraphs (1) through (8) of subsection (b) of this Section within 2 years of a prior violation arising from a separate set of circumstances.
(e) Injunctions; damages.
(1) Any court may enjoin conduct which would be in

violation of paragraphs (1) through (8) or (10) of subsection (b) upon petition by a person affected or who reasonably may be affected by the conduct, upon a showing that the conduct is threatened or that it has occurred on a particular premises in the past and that it is not unreasonable to expect that under similar circumstances it will be repeated.

(2) A court shall award all resulting costs and

damages to any person adversely affected by a violation of paragraphs (1) through (8) or (10) of subsection (b), which may include an award for punitive damages. In addition to other items of special damage, the measure of damages may include expenditures of the affected person for license and permit fees, travel, guides, special equipment and supplies, to the extent that these expenditures were rendered futile by prevention of the taking of wildlife or aquatic life.

(Source: P.A. 97-1108, eff. 1-1-13; 98-402, eff. 8-16-13.)

(720 ILCS 5/48-4)
Sec. 48-4. Obtaining certificate of registration by false pretenses.
(a) A person commits obtaining certificate of registration by false pretenses when he or she, by any false pretense, obtains from any club, association, society or company for improving the breed of cattle, horses, sheep, swine, or other domestic animals, a certificate of registration of any animal in the herd register, or other register of any club, association, society or company, or a transfer of the registration.
(b) A person commits obtaining certificate of registration by false pretenses when he or she knowingly gives a false pedigree of any animal.
(c) Sentence. Obtaining certificate of registration by false pretenses is a Class A misdemeanor.
(Source: P.A. 97-1108, eff. 1-1-13.)

(720 ILCS 5/48-5)
Sec. 48-5. Horse mutilation.
(a) A person commits horse mutilation when he or she cuts the solid part of the tail of any horse in the operation known as docking, or by any other operation performed for the purpose of shortening the tail, and whoever shall cause the same to be done, or assist in doing this cutting, unless the same is proved to be a benefit to the horse.
(b) Sentence. Horse mutilation is a Class A misdemeanor.
(Source: P.A. 97-1108, eff. 1-1-13.)

(720 ILCS 5/48-6)
Sec. 48-6. Horse racing false entry.
(a) That in order to encourage the breeding of and improvement in trotting, running and pacing horses in the State, it is hereby made unlawful for any person or persons knowingly to enter or cause to be entered for competition, or knowingly to compete with any horse, mare, gelding, colt or filly under any other than its true name or out of its proper class for any purse, prize, premium, stake or sweepstakes offered or given by any agricultural or other society, association, person or persons in the State where the prize, purse, premium, stake or sweepstakes is to be decided by a contest of speed.
(b) The name of any horse, mare, gelding, colt or filly, for the purpose of entry for competition or performance in any contest of speed, shall be the name under which the horse has publicly performed, and shall not be changed after having once so performed or contested for a prize, purse, premium, stake or sweepstakes, except as provided by the code of printed rules of the society or association under which the contest is advertised to be conducted.
(c) The official records shall be received in all courts as evidence upon the trial of any person under the provisions of this Section.
(d) Sentence. A violation of subsection (a) is a Class 4 felony.
(Source: P.A. 97-1108, eff. 1-1-13.)

(720 ILCS 5/48-7)
Sec. 48-7. Feeding garbage to animals.
(a) Definitions. As used in this Section:
"Department" means the Department of Agriculture of

the State of Illinois.

"Garbage" has the same meaning as in the federal

Swine Health Protection Act (7 U.S.C. 3802) and also includes putrescible vegetable waste. "Garbage" does not include the contents of the bovine digestive tract.

"Person" means any person, firm, partnership,

association, corporation, or other legal entity, any public or private institution, the State, or any municipal corporation or political subdivision of the State.

(b) A person commits feeding garbage to animals when he or she feeds or permits the feeding of garbage to swine or any animals or poultry on any farm or any other premises where swine are kept.
(c) Establishments licensed under the Illinois Dead Animal Disposal Act or under similar laws in other states are exempt from the provisions of this Section.
(d) Nothing in this Section shall be construed to apply to any person who feeds garbage produced in his or her own household to animals or poultry kept on the premises where he or she resides except this garbage if fed to swine shall not contain particles of meat.
(e) Sentence. Feeding garbage to animals is a Class B misdemeanor, and for the first offense shall be fined not less than $100 nor more than $500 and for a second or subsequent offense shall be fined not less than $200 nor more than $500 or imprisoned in a penal institution other than the penitentiary for not more than 6 months, or both.
(f) A person violating this Section may be enjoined by the Department from continuing the violation.
(g) The Department may make reasonable inspections necessary for the enforcement of this Section, and is authorized to enforce, and administer the provisions of this Section.
(Source: P.A. 97-1108, eff. 1-1-13; 98-785, eff. 1-1-15.)

(720 ILCS 5/48-8)
Sec. 48-8. Service animal access.
(a) When a person with a physical, mental, or intellectual disability requiring the use of a service animal is accompanied by a service animal or when a trainer of a service animal is accompanied by a service animal, neither the person nor the service animal shall be denied the right of entry and use of facilities of any public place of accommodation as defined in Section 5-101 of the Illinois Human Rights Act.
For the purposes of this Section, "service animal" means a dog or miniature horse trained or being trained as a hearing animal, a guide animal, an assistance animal, a seizure alert animal, a mobility animal, a psychiatric service animal, an autism service animal, or an animal trained for any other physical, mental, or intellectual disability. "Service animal" includes a miniature horse that a public place of accommodation shall make reasonable accommodation so long as the public place of accommodation takes into consideration: (1) the type, size, and weight of the miniature horse and whether the facility can accommodate its features; (2) whether the handler has sufficient control of the miniature horse; (3) whether the miniature horse is housebroken; and (4) whether the miniature horse's presence in the facility compromises legitimate safety requirements necessary for operation.
(b) A person who knowingly violates this Section commits a Class C misdemeanor.
(Source: P.A. 97-1108, eff. 1-1-13; incorporates 97-956, eff. 8-14-12; 97-1150, eff. 1-25-13.)

(720 ILCS 5/48-9)
Sec. 48-9. Misrepresentation of stallion and jack pedigree.
(a) The owner or keeper of any stallion or jack kept for public service commits misrepresentation of stallion and jack pedigree when he or she misrepresents the pedigree or breeding of the stallion or jack, or represents that the animal, so kept for public service, is registered, when in fact it is not registered in a published volume of a society for the registry of standard and purebred animals, or who shall post or publish, or cause to be posted or published, any false pedigree or breeding of this animal.
(b) Sentence. Misrepresentation of stallion and jack pedigree is a petty offense, and for a second or subsequent offense is a Class B misdemeanor.
(Source: P.A. 97-1108, eff. 1-1-13.)

(720 ILCS 5/48-10)
Sec. 48-10. Dangerous animals.
(a) Definitions. As used in this Section, unless the context otherwise requires:
"Dangerous animal" means a lion, tiger, leopard,

ocelot, jaguar, cheetah, margay, mountain lion, lynx, bobcat, jaguarundi, bear, hyena, wolf or coyote. Dangerous animal does not mean any herptiles included in the Herptiles-Herps Act.

"Owner" means any person who (1) has a right of

property in a dangerous animal or primate, (2) keeps or harbors a dangerous animal or primate, (3) has a dangerous animal or primate in his or her care, or (4) acts as custodian of a dangerous animal or primate.

"Person" means any individual, firm, association,

partnership, corporation, or other legal entity, any public or private institution, the State, or any municipal corporation or political subdivision of the State.

"Primate" means a nonhuman member of the order

primate, including but not limited to chimpanzee, gorilla, orangutan, bonobo, gibbon, monkey, lemur, loris, aye-aye, and tarsier.

(b) Dangerous animal or primate offense. No person shall have a right of property in, keep, harbor, care for, act as custodian of or maintain in his or her possession any dangerous animal or primate except at a properly maintained zoological park, federally licensed exhibit, circus, college or university, scientific institution, research laboratory, veterinary hospital, hound running area, or animal refuge in an escape-proof enclosure.
(c) Exemptions.
(1) This Section does not prohibit a person who had

lawful possession of a primate before January 1, 2011, from continuing to possess that primate if the person registers the animal by providing written notification to the local animal control administrator on or before April 1, 2011. The notification shall include:

(A) the person's name, address, and telephone

number; and

(B) the type of primate, the age, a photograph, a

description of any tattoo, microchip, or other identifying information, and a list of current inoculations.

(2) This Section does not prohibit a person who has a

permanent disability with a severe mobility impairment from possessing a single capuchin monkey to assist the person in performing daily tasks if:

(A) the capuchin monkey was obtained from and

trained at a licensed nonprofit organization described in Section 501(c)(3) of the Internal Revenue Code of 1986, the nonprofit tax status of which was obtained on the basis of a mission to improve the quality of life of severely mobility-impaired individuals; and

(B) the person complies with the notification

requirements as described in paragraph (1) of this subsection (c).

(d) A person who registers a primate shall notify the local animal control administrator within 30 days of a change of address. If the person moves to another locality within the State, the person shall register the primate with the new local animal control administrator within 30 days of moving by providing written notification as provided in paragraph (1) of subsection (c) and shall include proof of the prior registration.
(e) A person who registers a primate shall notify the local animal control administrator immediately if the primate dies, escapes, or bites, scratches, or injures a person.
(f) It is no defense to a violation of subsection (b) that the person violating subsection (b) has attempted to domesticate the dangerous animal. If there appears to be imminent danger to the public, any dangerous animal found not in compliance with the provisions of this Section shall be subject to seizure and may immediately be placed in an approved facility. Upon the conviction of a person for a violation of subsection (b), the animal with regard to which the conviction was obtained shall be confiscated and placed in an approved facility, with the owner responsible for all costs connected with the seizure and confiscation of the animal. Approved facilities include, but are not limited to, a zoological park, federally licensed exhibit, humane society, veterinary hospital or animal refuge.
(g) Sentence. Any person violating this Section is guilty of a Class C misdemeanor. Any corporation or partnership, any officer, director, manager or managerial agent of the partnership or corporation who violates this Section or causes the partnership or corporation to violate this Section is guilty of a Class C misdemeanor. Each day of violation constitutes a separate offense.
(Source: P.A. 98-752, eff. 1-1-15; 99-143, eff. 7-27-15.)

(720 ILCS 5/48-11)
Sec. 48-11. Unlawful use of an elephant in a traveling animal act.
(a) Definitions. As used in this Section:
"Mobile or traveling animal housing facility" means a transporting vehicle such as a truck, trailer, or railway car used to transport or house animals while traveling to an exhibition or other performance.
"Performance" means an exhibition, public showing, presentation, display, exposition, fair, animal act, circus, ride, trade show, petting zoo, carnival, parade, race, or other similar undertaking in which animals are required to perform tricks, give rides, or participate as accompaniments for entertainment, amusement, or benefit of a live audience.
"Traveling animal act" means any performance of animals where animals are transported to, from, or between locations for the purpose of a performance in a mobile or traveling animal housing facility.
(b) A person commits unlawful use of an elephant in a traveling animal act when he or she knowingly allows for the participation of an African elephant (Loxodonta africana) or Asian elephant (Elephas maximus) protected under the federal Endangered Species Act of 1973 in a traveling animal act.
(c) This Section does not apply to an exhibition of elephants at a non-mobile, permanent institution, or other facility.
(d) Sentence. Unlawful use of an elephant in a traveling animal act is a Class A misdemeanor.
(Source: P.A. 100-90, eff. 1-1-18.)

(720 ILCS 5/Art. 49 heading)

(720 ILCS 5/49-1)
Sec. 49-1. Flag desecration.
(a) Definition. As used in this Section:
"Flag", "standard", "color" or "ensign" shall include

any flag, standard, color, ensign or any picture or representation of either thereof, made of any substance or represented on any substance and of any size evidently purporting to be either of said flag, standard, color or ensign of the United States of America, or a picture or a representation of either thereof, upon which shall be shown the colors, the stars, and the stripes, in any number of either thereof, of the flag, colors, standard, or ensign of the United States of America.

(b) A person commits flag desecration when he or she knowingly:
(1) for exhibition or display, places or causes to be

placed any word, figure, mark, picture, design, drawing, or any advertisement of any nature, upon any flag, standard, color or ensign of the United States or State flag of this State or ensign;

(2) exposes or causes to be exposed to public view

any such flag, standard, color or ensign, upon which has been printed, painted or otherwise placed, or to which has been attached, appended, affixed, or annexed, any word, figure, mark, picture, design or drawing or any advertisement of any nature;

(3) exposes to public view, manufactures, sells,

exposes for sale, gives away, or has in possession for sale or to give away or for use for any purpose, any article or substance, being an article of merchandise, or a receptacle of merchandise or article or thing for carrying or transporting merchandise upon which has been printed, painted, attached, or otherwise placed a representation of any such flag, standard, color, or ensign, to advertise, call attention to, decorate, mark or distinguish the article or substance on which so placed; or

(4) publicly mutilates, defaces, defiles, tramples,

or intentionally displays on the ground or floor any such flag, standard, color or ensign.

(c) All prosecutions under this Section shall be brought by any person in the name of the People of the State of Illinois, against any person or persons violating any of the provisions of this Section, before any circuit court. The State's Attorneys shall see that this Section is enforced in their respective counties, and shall prosecute all offenders on receiving information of the violation of this Section. Sheriffs, deputy sheriffs, and police officers shall inform against and prosecute all persons whom there is probable cause to believe are guilty of violating this Section. One-half of the amount recovered in any penal action under this Section shall be paid to the person making and filing the complaint in the action, and the remaining 1/2 to the school fund of the county in which the conviction is obtained.
(d) All prosecutions under this Section shall be commenced within six months from the time the offense was committed, and not afterwards.
(e) Sentence. A violation of paragraphs (1) through (3) of subsection (b) is a Class C misdemeanor. A violation of paragraph (4) of subsection (b) is a Class 4 felony.
(Source: P.A. 97-1108, eff. 1-1-13.)

(720 ILCS 5/49-1.5)
Sec. 49-1.5. Draft card mutilation.
(a) A person commits draft card mutilation when he or she knowingly destroys or mutilates a valid registration certificate or any other valid certificate issued under the federal "Military Selective Service Act of 1967".
(b) Sentence. Draft card mutilation is a Class 4 felony.
(Source: P.A. 97-1108, eff. 1-1-13.)

(720 ILCS 5/49-2)
Sec. 49-2. Business use of military terms.
(a) It is unlawful for any person, concern, firm or corporation to use in the name, or description of the name, of any privately operated mercantile establishment which may or may not be engaged principally in the buying and selling of equipment or materials of the Government of the United States or any of its departments, agencies or military services, the terms "Army", "Navy", "Marine", "Coast Guard", "Government", "GI", "PX" or any terms denoting a branch of the government, either independently or in connection or conjunction with any other word or words, letter or insignia which import or imply that the products so described are or were made for the United States government or in accordance with government specifications or requirements, or of government materials, or that these products have been disposed of by the United States government as surplus or rejected stock.
(b) Sentence. A violation of this Section is a petty offense with a fine of not less than $25.00 nor more than $500 for the first conviction, and not less than $500 or more than $1000 for each subsequent conviction.
(Source: P.A. 97-1108, eff. 1-1-13.)

(720 ILCS 5/49-3)
Sec. 49-3. Governmental uneconomic practices.
(a) It is unlawful for the State of Illinois, any political subdivision thereof, or any municipality therein, or any officer, agent or employee of the State of Illinois, any political subdivision thereof or any municipality therein, to sell to or procure for sale or have in its or his or her possession or under its or his or her control for sale to any officer, agent or employee of the State or any political subdivision thereof or municipality therein any article, material, product or merchandise of whatsoever nature, excepting meals, public services and such specialized appliances and paraphernalia as may be required for the safety or health of such officers, agents or employees.
(b) The provisions of this Section shall not apply to the State, any political subdivision thereof or municipality therein, nor to any officer, agent or employee of the State, or of any such subdivision or municipality while engaged in any recreational, health, welfare, relief, safety or educational activities furnished by the State, or any such political subdivision or municipality.
(c) Sentence. A violation of this Section is a Class B misdemeanor.
(Source: P.A. 97-1108, eff. 1-1-13.)

(720 ILCS 5/49-4)
Sec. 49-4. Sale of maps.
(a) The sale of current Illinois publications or highway maps published by the Secretary of State is prohibited except where provided by law.
(b) Sentence. A violation of this Section is a Class B misdemeanor.
(Source: P.A. 97-1108, eff. 1-1-13.)

(720 ILCS 5/49-5)
Sec. 49-5. Video movie sales and rentals rating violation.
(a) Definitions. As used in this Section, unless the context otherwise requires:
"Person" means an individual, corporation,

partnership, or any other legal or commercial entity.

"Official rating" means an official rating of the

Motion Picture Association of America.

"Video movie" means a videotape or video disc copy of

a motion picture film.

(b) A person may not sell at retail or rent, or attempt to sell at retail or rent, a video movie in this State unless the official rating of the motion picture from which it is copied is clearly displayed on the outside of any cassette, case, jacket, or other covering of the video movie.
(c) This Section does not apply to any video movie of a motion picture which:
(1) has not been given an official rating; or
(2) has been altered in any way subsequent to

receiving an official rating.

(d) Sentence. A violation of this Section is a Class C misdemeanor.
(Source: P.A. 97-1108, eff. 1-1-13.)

(720 ILCS 5/49-6)
Sec. 49-6. Container label obliteration prohibited.
(a) No person shall sell or offer for sale any product, article or substance in a container on which any statement of weight, quantity, quality, grade, ingredients or identification of the manufacturer, supplier or processor is obliterated by any other labeling unless the other labeling correctly restates the obliterated statement.
(b) This Section does not apply to any obliteration which is done in order to comply with subsection (c) of this Section.
(c) No person shall utilize any used container for the purpose of sale of any product, article or substance unless the original marks of identification, weight, grade, quality and quantity have first been obliterated.
(d) This Section shall not be construed as permitting the use of any containers or labels in a manner prohibited by any other law.
(e) Sentence. A violation of this Section is a business offense for which a fine shall be imposed not to exceed $1,000.
(Source: P.A. 97-1108, eff. 1-1-13.)






720 ILCS 145/ - Telecommunication Line Tapping Act.

(720 ILCS 145/0.01) (from Ch. 134, par. 15m)
Sec. 0.01. Short title. This Act may be cited as the Telecommunication Line Tapping Act.
(Source: P.A. 86-1324.)

(720 ILCS 145/1) (from Ch. 134, par. 16)
Sec. 1. Any person who shall within this state wrongfully tap or connect a wire with the telegraph or telephone wires of any person, company or association engaged in the transmission of news or telegraph or telephone lines between the states or in this state for the purpose of wrongfully taking or making use of the news dispatches of such person, company or association, or of its customers, shall be deemed guilty of a Class A misdemeanor.
(Source: P.A. 77-2617.)



720 ILCS 150/ - Wrongs to Children Act.

(720 ILCS 150/0.01) (from Ch. 23, par. 2350)
Sec. 0.01. Short title. This Act may be cited as the Wrongs to Children Act.
(Source: P.A. 86-1324.)

(720 ILCS 150/1) (from Ch. 23, par. 2351)
Sec. 1. It shall be unlawful for any person having the care, custody or control of any child under the age of fourteen years, to exhibit, use or employ, or in any manner, or under any pretense, sell, apprentice, give away, let out, or otherwise dispose of any such child to any person in or for the vocation or occupation, service or purpose of singing, playing on musical instruments, rope or wire walking, dancing, begging, or peddling, or as a gymnast, contortionist, rider or acrobat in any place whatsoever, or for any obscene, indecent or immoral purpose, exhibition or practice whatsoever, or for, or in any business, exhibition or vocation injurious to the health or dangerous to the life or limb of such child, or cause, procure or encourage any such child to engage therein. Nothing in this section contained shall apply to or affect the employment or use of any such child as a singer or musician in any church, school or academy (or at any respectable entertainment), or the teaching or learning the science or practice of music.
(Source: Laws 1877, p. 90.)

(720 ILCS 150/2) (from Ch. 23, par. 2352)
Sec. 2. It shall also be unlawful for any person to take, receive, hire, employ, use, exhibit, or have in custody any child under the age and for the purposes prohibited in the first section of this act.
(Source: Laws 1877, p. 90.)

(720 ILCS 150/3) (from Ch. 23, par. 2353)
Sec. 3.
When upon examination before any court it appears that any child within the age previously mentioned in this Act was engaged or used for or in any business, exhibition, vocation, or purpose prohibited in this Act; and when upon the conviction of any person of a criminal assault upon a child in his custody, the court before whom such conviction is had, shall deem it desirable for the welfare of such child, that the person so convicted should be deprived of its custody; thereafter such child shall be deemed to be in the custody of court, and such court may in its discretion, make such order as to the custody thereof as now is, or hereafter may be, provided by law in cases of vagrant, truant, disorderly, pauper, or destitute children.
(Source: P.A. 77-1274.)

(720 ILCS 150/3.1) (from Ch. 23, par. 2353.1)
Sec. 3.1. No agency of the State or unit of local government shall require a single parent or other person having the care, custody or control of any child under the age of 6 to accept employment that would unreasonably interfere with such responsibilities to the child. It is unlawful for any person acting under color of law to require or to attempt to require such employment of a parent or other person having the care, custody or control of such a child.
(Source: P.A. 80-860.)

(720 ILCS 150/4) (from Ch. 23, par. 2354)
Sec. 4. (Repealed).
(Source: Repealed by P.A. 88-479.)

(720 ILCS 150/4.1)
Sec. 4.1. (Repealed).
(Source: P.A. 87-526. Repealed by P.A. 97-1109, eff. 1-1-13.)

(720 ILCS 150/5) (from Ch. 23, par. 2355)
Sec. 5. Any person convicted under the provisions of the preceding sections, shall for the first offense be guilty of a Class A misdemeanor; and for a second or any subsequent offense shall be guilty of a Class 4 felony.
(Source: P.A. 77-2346.)

(720 ILCS 150/5.1) (from Ch. 23, par. 2355.1)
Sec. 5.1. (Repealed).
(Source: P.A. 92-827, eff. 8-22-02. Repealed by P.A. 96-1551, eff. 7-1-11.)



720 ILCS 300/ - Derogatory Statements About Banks Act.

(720 ILCS 300/0.01) (from Ch. 17, par. 900)
Sec. 0.01. Short title. This Act may be cited as the Derogatory Statements About Banks Act.
(Source: P.A. 86-1324.)

(720 ILCS 300/1) (from Ch. 17, par. 901)
Sec. 1. Any person who shall willfully and maliciously make, circulate, or transmit to another or others, any statements, rumor or suggestion, written, printed or by word of mouth, which is directly or by inference derogatory to the financial condition, with intent to affect the solvency or financial standing of any corporation doing a banking or trust business in this State, or any building and loan association or federal savings and loan association doing business in this State, or who shall counsel, aid, procure or induce another to start, transmit or circulate any such statement, rumor or suggestion, shall be guilty of a Class A misdemeanor: However, the truth of said statement, established by the maker thereof, shall be a complete defense in any prosecution under the provisions of this Act.
(Source: P.A. 77-2830.)



720 ILCS 510/ - Illinois Abortion Law of 1975.

(720 ILCS 510/1) (from Ch. 38, par. 81-21)
Sec. 1. It is the intention of the General Assembly of the State of Illinois to reasonably regulate abortion in conformance with the legal standards set forth in the decisions of the United States Supreme Court of January 22, 1973.
(Source: P.A. 100-538, eff. 1-1-18.)

(720 ILCS 510/2) (from Ch. 38, par. 81-22)
Sec. 2. Unless the language or context clearly indicates a different meaning is intended, the following words or phrases for the purpose of this Law shall be given the meaning ascribed to them:
(1) "Viability" means that stage of fetal development when, in the medical judgment of the attending physician based on the particular facts of the case before him, there is a reasonable likelihood of sustained survival of the fetus outside the womb, with or without artificial support.
(2) "Physician" means any person licensed to practice medicine in all its branches under the Illinois Medical Practice Act of 1987, as amended.
(3) "Department" means the Department of Public Health, State of Illinois.
(4) "Abortion" means the use of any instrument, medicine, drug or any other substance or device to terminate the pregnancy of a woman known to be pregnant with an intention other than to increase the probability of a live birth, to preserve the life or health of the child after live birth, or to remove a dead fetus.
(5) "Fertilization" and "conception" each mean the fertilization of a human ovum by a human sperm, which shall be deemed to have occurred at the time when it is known a spermatozoon has penetrated the cell membrane of the ovum.
(6) "Fetus" and "unborn child" each mean an individual organism of the species homo sapiens from fertilization until live birth.
(7) "Abortifacient" means any instrument, medicine, drug, or any other substance or device which is known to cause fetal death when employed in the usual and customary use for which it is manufactured, whether or not the fetus is known to exist when such substance or device is employed.
(8) "Born alive", "live born", and "live birth", when applied to an individual organism of the species homo sapiens, each mean he or she was completely expelled or extracted from his or her mother and after such separation breathed or showed evidence of any of the following: beating of the heart, pulsation of the umbilical cord, or definite movement of voluntary muscles, irrespective of the duration of pregnancy and whether or not the umbilical cord has been cut or the placenta is attached.
(Source: P.A. 85-1209.)

(720 ILCS 510/3.1) (from Ch. 38, par. 81-23.1)
Sec. 3.1. Medical Judgment. No abortion shall be performed except by a physician after either (a) he determines that, in his best clinical judgment, the abortion is necessary, or (b) he receives a written statement or oral communication by another physician, hereinafter called the "referring physician", certifying that in the referring physician's best clinical judgment the abortion is necessary. Any person who intentionally or knowingly performs an abortion contrary to the requirements of Section 3.1 commits a Class 2 felony.
(Source: P.A. 83-1128.)

(720 ILCS 510/5) (from Ch. 38, par. 81-25)
Sec. 5. (1) When the fetus is viable no abortion shall be performed unless in the medical judgment of the attending or referring physician, based on the particular facts of the case before him, it is necessary to preserve the life or health of the mother. Intentional, knowing, or reckless failure to conform to the requirements of subsection (1) of Section 5 is a Class 2 felony.
(2) When the fetus is viable the physician shall certify in writing, on a form prescribed by the Department under Section 10 of this Law, the medical indications which, in his medical judgment based on the particular facts of the case before him, warrant performance of the abortion to preserve the life or health of the mother.
(Source: P.A. 83-1128.)

(720 ILCS 510/6) (from Ch. 38, par. 81-26)
Sec. 6. (1) (a) Any physician who intentionally performs an abortion when, in his medical judgment based on the particular facts of the case before him, there is a reasonable likelihood of sustained survival of the fetus outside the womb, with or without artificial support, shall utilize that method of abortion which, of those he knows to be available, is in his medical judgment most likely to preserve the life and health of the fetus.
(b) The physician shall certify in writing, on a form prescribed by the Department under Section 10 of this Act, the available methods considered and the reasons for choosing the method employed.
(c) Any physician who intentionally, knowingly, or recklessly violates the provisions of Section 6(1)(a) commits a Class 3 felony.
(2) (a) No abortion shall be performed or induced when the fetus is viable unless there is in attendance a physician other than the physician performing or inducing the abortion who shall take control of and provide immediate medical care for any child born alive as a result of the abortion. This requirement shall not apply when, in the medical judgment of the physician performing or inducing the abortion based on the particular facts of the case before him, there exists a medical emergency; in such a case, the physician shall describe the basis of this judgment on the form prescribed by Section 10 of this Act. Any physician who intentionally performs or induces such an abortion and who intentionally, knowingly, or recklessly fails to arrange for the attendance of such a second physician in violation of Section 6(2)(a) commits a Class 3 felony.
(b) Subsequent to the abortion, if a child is born alive, the physician required by Section 6(2)(a) to be in attendance shall exercise the same degree of professional skill, care and diligence to preserve the life and health of the child as would be required of a physician providing immediate medical care to a child born alive in the course of a pregnancy termination which was not an abortion. Any such physician who intentionally, knowingly, or recklessly violates Section 6(2)(b) commits a Class 3 felony.
(3) The law of this State shall not be construed to imply that any living individual organism of the species homo sapiens who has been born alive is not an individual under the "Criminal Code of 1961," approved July 28, 1961, as amended.
(4) (a) Any physician who intentionally performs an abortion when, in his medical judgment based on the particular facts of the case before him, there is a reasonable possibility of sustained survival of the fetus outside the womb, with or without artificial support, shall utilize that method of abortion which, of those he knows to be available, is in his medical judgment most likely to preserve the life and health of the fetus.
(b) The physician shall certify in writing, on a form prescribed by the Department under Section 10 of this Act, the available methods considered and the reasons for choosing the method employed.
(c) Any physician who intentionally, knowingly, or recklessly violates the provisions of Section 6(4)(a) commits a Class 3 felony.
(5) Nothing in Section 6 requires a physician to employ a method of abortion which, in the medical judgment of the physician performing the abortion based on the particular facts of the case before him, would increase medical risk to the mother.
(6) When the fetus is viable and when there exists reasonable medical certainty (a) that the particular method of abortion to be employed will cause organic pain to the fetus, and (b) that use of an anesthetic or analgesic would abolish or alleviate organic pain to the fetus caused by the particular method of abortion to be employed, then the physician who is to perform the abortion or his agent or the referring physician or his agent shall inform the woman upon whom the abortion is to be performed that such an anesthetic or analgesic is available, if he knows it to be available, for use to abolish or alleviate organic pain caused to the fetus by the particular method of abortion to be employed. Any person who performs an abortion with knowledge that any such reasonable medical certainty exists and that such an anesthetic or analgesic is available, and intentionally fails to so inform the woman or to ascertain that the woman has been so informed commits a Class B misdemeanor. The foregoing requirements of subsection (6) of Section 6 shall not apply (a) when in the medical judgment of the physician who is to perform the abortion or the referring physician based upon the particular facts of the case before him: (i) there exists a medical emergency, or (ii) the administration of such an anesthetic or analgesic would decrease a possibility of sustained survival of the fetus apart from the body of the mother, with or without artificial support, or (b) when the physician who is to perform the abortion administers an anesthetic or an analgesic to the woman or the fetus and he knows there exists reasonable medical certainty that such use will abolish organic pain caused to the fetus during the course of the abortion.
(7) No person shall sell or experiment upon a fetus produced by the fertilization of a human ovum by a human sperm unless such experimentation is therapeutic to the fetus thereby produced. Intentional violation of this section is a Class A misdemeanor. Nothing in this subsection (7) is intended to prohibit the performance of in vitro fertilization.
(8) No person shall intentionally perform an abortion with knowledge that the pregnant woman is seeking the abortion solely on account of the sex of the fetus. Nothing in Section 6(8) shall be construed to proscribe the performance of an abortion on account of the sex of the fetus because of a genetic disorder linked to that sex. If the application of Section 6(8) to the period of pregnancy prior to viability is held invalid, then such invalidity shall not affect its application to the period of pregnancy subsequent to viability.
(Source: P.A. 84-1001.)

(720 ILCS 510/10) (from Ch. 38, par. 81-30)
Sec. 10. A report of each abortion performed shall be made to the Department on forms prescribed by it. Such report forms shall not identify the patient by name, but by an individual number to be noted in the patient's permanent record in the possession of the physician, and shall include information concerning:
(1) Identification of the physician who performed the abortion and the facility where the abortion was performed and a patient identification number;
(2) State in which the patient resides;
(3) Patient's date of birth, race and marital status;
(4) Number of prior pregnancies;
(5) Date of last menstrual period;
(6) Type of abortion procedure performed;
(7) Complications and whether the abortion resulted in a live birth;
(8) The date the abortion was performed;
(9) Medical indications for any abortion performed when the fetus was viable;
(10) The information required by Sections 6(1)(b) and 6(4)(b) of this Act, if applicable;
(11) Basis for any medical judgment that a medical emergency existed when required under Sections 6(2)(a) and 6(6) and when required to be reported in accordance with this Section by any provision of this Law; and
(12) The pathologist's test results pursuant to Section 12 of this Act.
Such form shall be completed by the hospital or other licensed facility, signed by the physician who performed the abortion or pregnancy termination, and transmitted to the Department not later than 10 days following the end of the month in which the abortion was performed.
In the event that a complication of an abortion occurs or becomes known after submission of such form, a correction using the same patient identification number shall be submitted to the Department within 10 days of its becoming known.
The Department may prescribe rules and regulations regarding the administration of this Law and shall prescribe regulations to secure the confidentiality of the woman's identity in the information to be provided under the "Vital Records Act". All reports received by the Department shall be treated as confidential and the Department shall secure the woman's anonymity. Such reports shall be used only for statistical purposes.
Upon 30 days public notice, the Department is empowered to require reporting of any additional information which, in the sound discretion of the Department, is necessary to develop statistical data relating to the protection of maternal or fetal life or health, or is necessary to enforce the provisions of this Law, or is necessary to develop useful criteria for medical decisions. The Department shall annually report to the General Assembly all statistical data gathered under this Law and its recommendations to further the purpose of this Law.
The requirement for reporting to the General Assembly shall be satisfied by filing copies of the report with the Speaker, the Minority Leader and the Clerk of the House of Representatives and the President, the Minority Leader and the Secretary of the Senate and the Legislative Research Unit, as required by Section 3.1 of "An Act to revise the law in relation to the General Assembly", approved February 25, 1874, as amended, and filing such additional copies with the State Government Report Distribution Center for the General Assembly as is required under paragraph (t) of Section 7 of the State Library Act.
(Source: P.A. 84-1438.)

(720 ILCS 510/10.1) (from Ch. 38, par. 81-30.1)
Sec. 10.1. Any physician who diagnoses a woman as having complications resulting from an abortion shall report, within a reasonable period of time, the diagnosis and a summary of her physical symptoms to the Illinois Department of Public Health in accordance with procedures and upon forms required by such Department. The Department of Public Health shall define the complications required to be reported by rule. The complications defined by rule shall be those which, according to contemporary medical standards, are manifested by symptoms with severity equal to or greater than hemorrhaging requiring transfusion, infection, incomplete abortion, or punctured organs. If the physician making the diagnosis of a complication knows the name or location of the facility where the abortion was performed, he shall report such information to the Department of Public Health.
Any physician who intentionally violates this Section shall be subject to revocation of his license pursuant to paragraph (22) of Section 22 of the Medical Practice Act of 1987.
(Source: P.A. 85-1209.)

(720 ILCS 510/11) (from Ch. 38, par. 81-31)
Sec. 11. (1) Any person who intentionally violates any provision of this Law commits a Class A misdemeanor unless a specific penalty is otherwise provided. Any person who intentionally falsifies any writing required by this Law commits a Class A misdemeanor.
Intentional, knowing, reckless, or negligent violations of this Law shall constitute unprofessional conduct which causes public harm under Section 22 of the Medical Practice Act of 1987, as amended; Section 70-5 of the Nurse Practice Act, and Section 21 of the Physician Assistant Practice Act of 1987, as amended.
Intentional, knowing, reckless or negligent violations of this Law will constitute grounds for refusal, denial, revocation, suspension, or withdrawal of license, certificate, or permit under Section 30 of the Pharmacy Practice Act, as amended; Section 7 of the Ambulatory Surgical Treatment Center Act, effective July 19, 1973, as amended; and Section 7 of the Hospital Licensing Act.
(2) Any hospital or licensed facility which, or any physician who intentionally, knowingly, or recklessly fails to submit a complete report to the Department in accordance with the provisions of Section 10 of this Law and any person who intentionally, knowingly, recklessly or negligently fails to maintain the confidentiality of any reports required under this Law or reports required by Sections 10.1 or 12 of this Law commits a Class B misdemeanor.
(3) Any person who sells any drug, medicine, instrument or other substance which he knows to be an abortifacient and which is in fact an abortifacient, unless upon prescription of a physician, is guilty of a Class B misdemeanor. Any person who prescribes or administers any instrument, medicine, drug or other substance or device, which he knows to be an abortifacient, and which is in fact an abortifacient, and intentionally, knowingly or recklessly fails to inform the person for whom it is prescribed or upon whom it is administered that it is an abortifacient commits a Class C misdemeanor.
(4) Any person who intentionally, knowingly or recklessly performs upon a woman what he represents to that woman to be an abortion when he knows or should know that she is not pregnant commits a Class 2 felony and shall be answerable in civil damages equal to 3 times the amount of proved damages.
(Source: P.A. 95-639, eff. 10-5-07; 95-689, eff. 10-29-07; 95-876, eff. 8-21-08.)

(720 ILCS 510/11.1) (from Ch. 38, par. 81-31.1)
Sec. 11.1. (a) The payment or receipt of a referral fee in connection with the performance of an abortion is a Class 4 felony.
(b) For purposes of this Section, "referral fee" means the transfer of anything of value between a doctor who performs an abortion or an operator or employee of a clinic at which an abortion is performed and the person who advised the woman receiving the abortion to use the services of that doctor or clinic.
(Source: P.A. 81-1119.)

(720 ILCS 510/12) (from Ch. 38, par. 81-32)
Sec. 12. The dead fetus and all tissue removed at the time of abortion shall be submitted for a gross and microscopic analysis and tissue report to a board eligible or certified pathologist as a matter of record in all cases. The results of the analysis and report shall be given to the physician who performed the abortion within 7 days of the abortion and such physician shall report any complications relevant to the woman's medical condition to his patient within 48 hours of receiving a report if possible. Any evidence of live birth or of viability shall be reported within 7 days, if possible, to the Department by the pathologist. Intentional failure of the pathologist to report any evidence of live birth or of viability to the Department is a Class B misdemeanor.
(Source: P.A. 83-1128.)

(720 ILCS 510/12.1) (from Ch. 38, par. 81-32.1)
Sec. 12.1. Nothing in this Act shall prohibit the use of any tissues or cells obtained from a dead fetus or dead premature infant whose death did not result from an induced abortion, for therapeutic purposes or scientific, research, or laboratory experimentation, provided that the written consent to such use is obtained from one of the parents of such fetus or infant.
(Source: P.A. 81-884.)

(720 ILCS 510/13) (from Ch. 38, par. 81-33)
Sec. 13. No physician, hospital, ambulatory surgical center, nor employee thereof, shall be required against his or its conscience declared in writing to perform, permit or participate in any abortion, and the failure or refusal to do so shall not be the basis for any civil, criminal, administrative or disciplinary action, proceeding, penalty or punishment. If any request for an abortion is denied, the patient shall be promptly notified.
(Source: P.A. 81-1078.)

(720 ILCS 510/14) (from Ch. 38, par. 81-34)
Sec. 14. (1) If any provision, word, phrase or clause of this Act or the application thereof to any person or circumstance shall be held invalid, such invalidity shall not affect the provisions, words, phrases, clauses or application of this Act which can be given effect without the invalid provision, word, phrase, clause, or application, and to this end the provisions, words, phrases, and clauses of this Act are declared to be severable.
(2) Within 60 days from the time this Section becomes law, the Department shall issue regulations pursuant to Section 10. Insofar as Section 10 requires registration under the "Vital Records Act", it shall not take effect until such regulations are issued. The Department shall make available the forms required under Section 10 within 30 days of the time this Section becomes law. No requirement that any person report information to the Department shall become effective until the Department has made available the forms required under Section 10. All other provisions of this amended Law shall take effect immediately upon enactment.
(Source: P.A. 83-1128.)

(720 ILCS 510/15) (from Ch. 38, par. 81-35)
Sec. 15. This Act shall be known and may be cited as the "Illinois Abortion Law of 1975".
(Source: P.A. 81-1078.)



720 ILCS 513/ - Partial-birth Abortion Ban Act.

(720 ILCS 513/1)
Sec. 1. Short title. This Act may be cited as the Partial-birth Abortion Ban Act.
(Source: P.A. 90-560, eff. 2-13-98.)

(720 ILCS 513/5)
Sec. 5. Definitions. In this Act:
"Partial-birth abortion" means an abortion in which the person performing the abortion partially vaginally delivers a living human fetus or infant before killing the fetus or infant and completing the delivery. The terms "fetus" and "infant" are used interchangeably to refer to the biological offspring of human parents.
(Source: P.A. 90-560, eff. 2-13-98.)

(720 ILCS 513/10)
Sec. 10. Partial-birth abortions prohibited. Any person who knowingly performs a partial-birth abortion and thereby kills a human fetus or infant is guilty of a Class 4 felony. This Section does not apply to a partial-birth abortion that is necessary to save the life of a mother because her life is endangered by a physical disorder, physical illness, or physical injury, including a life-endangering condition caused by or arising from the pregnancy itself, provided that no other medical procedure would suffice for that purpose.
(Source: P.A. 90-560, eff. 2-13-98.)

(720 ILCS 513/15)
Sec. 15. Civil action. The maternal grandparents of the fetus or infant, if the mother has not attained the age of 18 years at the time of the abortion, may in a civil action obtain appropriate relief unless the pregnancy resulted from the plaintiff's criminal conduct or the plaintiff consented to the abortion. The relief shall include money damages for all injuries, psychological and physical, occasioned by the violation of this Act and statutory damages equal to 3 times the cost of the partial-birth abortion.
(Source: P.A. 90-560, eff. 2-13-98.)

(720 ILCS 513/20)
Sec. 20. Prosecution of woman prohibited. A woman on whom a partial-birth abortion is performed may not be prosecuted under this Act, for a conspiracy to violate this Act, or for an offense under Article 31 of the Criminal Code of 1961 based on a violation of this Act, nor may she be held accountable under Article 5 of the Criminal Code of 1961 for an offense based on a violation of this Act.
(Source: P.A. 90-560, eff. 2-13-98.)

(720 ILCS 513/99)
Sec. 99. Effective date. This Act takes effect 60 days after becoming law.
(Source: P.A. 90-560, eff. 2-13-98.)



720 ILCS 542/ - Bath Salts Prohibition Act.

(720 ILCS 542/1)
Sec. 1. Short title. This Act may be cited as the Bath Salts Prohibition Act.
(Source: P.A. 99-585, eff. 1-1-17.)

(720 ILCS 542/5)
Sec. 5. Findings. The General Assembly finds the following:
(1) Synthetic cathinones, currently a Schedule I

controlled substance under State and federal law, are often labeled, marketed, and sold as various products: most notably, "bath salts", but also "plant food", "jewelry cleaner", "phone screen cleaner", and "carpet deodorizer".

(2) Unlike traditional cosmetic bath salts, which are

made to be added to bath water, toxic bath salt products have no legitimate use for bathing and are produced specifically for recreational drug abusers as substitutes for cocaine, ecstasy (MDMA), and amphetamines.

(3) Bath salt products are commonly sold online as

well as at drug paraphernalia stores commonly known as "head" shops, tobacco shops, convenience stores, adult book stores, gas stations, and truck stops.

(4) The abuse of synthetic stimulant drugs known as

"bath salts" has become a major public health threat across the United States.

(5) Case reports and clinical studies have shown that

the use of synthetic cathinones can cause severe psychiatric symptoms and possibly death.

(6) Forty-four states have passed laws prohibiting

synthetic cathinones.

(Source: P.A. 99-585, eff. 1-1-17.)

(720 ILCS 542/10)
Sec. 10. Purpose. The purpose of this Act is to ban the sale of all synthetic cathinones sold under the disguise of legitimate products such as "bath salts" and other various labels in this State in order to protect the health and public safety of residents of this State.
(Source: P.A. 99-585, eff. 1-1-17.)

(720 ILCS 542/15)
Sec. 15. Definitions. As used in this Act:
"Bath salts" means any synthetic or natural material containing any quantity of a cathinone chemical structure, including any analogs, salts, isomers, or salts of isomers of any synthetic or natural material containing a cathinone chemical structure. This includes, but is not limited to, synthetic cathinones as defined in subsection (h) of Section 204 of the Illinois Controlled Substances Act, and any related "controlled substance analog" as defined in Section 402 of the Illinois Controlled Substances Act, regardless of how the product is labeled or marketed.
"Person" means any natural person, individual, corporation, unincorporated association, proprietorship, firm, partnership, joint venture, joint stock association, or any other business organization or entity.
"Retail mercantile establishment" has the meaning ascribed to it in Section 16-0.1 of the Criminal Code of 2012.
(Source: P.A. 99-585, eff. 1-1-17.)

(720 ILCS 542/20)
Sec. 20. Prohibition. A person may not sell or offer for sale any bath salts in a retail mercantile establishment located within this State.
(Source: P.A. 99-585, eff. 1-1-17.)

(720 ILCS 542/25)
Sec. 25. Penalties. Any person who violates this Act is guilty of a Class 3 felony for which a fine of not more than $150,000 may be imposed. In addition to any other penalty that may be imposed for a violation of this Act, the unit of local government that issued a retailer's license for the retail mercantile establishment whose merchant violated this Act may revoke the retailer's license of that retail mercantile establishment upon conviction for a violation of this Act.
(Source: P.A. 99-585, eff. 1-1-17.)

(720 ILCS 542/105)
Sec. 105. (Amendatory provisions; text omitted).
(Source: P.A. 99-585, eff. 1-1-17; text omitted.)



720 ILCS 550/ - Cannabis Control Act.

(720 ILCS 550/1) (from Ch. 56 1/2, par. 701)
Sec. 1.
The General Assembly recognizes that (1) the current state of scientific and medical knowledge concerning the effects of cannabis makes it necessary to acknowledge the physical, psychological and sociological damage which is incumbent upon its use; and (2) the use of cannabis occupies the unusual position of being widely used and pervasive among the citizens of Illinois despite its harmful effects; and (3) previous legislation enacted to control or forbid the use of cannabis has often unnecessarily and unrealistically drawn a large segment of our population within the criminal justice system without succeeding in deterring the expansion of cannabis use. It is, therefore, the intent of the General Assembly, in the interest of the health and welfare of the citizens of Illinois, to establish a reasonable penalty system which is responsive to the current state of knowledge concerning cannabis and which directs the greatest efforts of law enforcement agencies toward the commercial traffickers and large-scale purveyors of cannabis. To this end, this Act provides wide latitude in the sentencing discretion of the courts and establishes penalties in a sharply rising progression based on the amount of substances containing cannabis involved in each case.
(Source: P.A. 77-758.)

(720 ILCS 550/2) (from Ch. 56 1/2, par. 702)
Sec. 2. This Act shall be known and may be cited as the "Cannabis Control Act".
(Source: P.A. 77-758.)

(720 ILCS 550/3) (from Ch. 56 1/2, par. 703)
Sec. 3. As used in this Act, unless the context otherwise requires:
(a) "Cannabis" includes marihuana, hashish and other substances which are identified as including any parts of the plant Cannabis Sativa, whether growing or not; the seeds thereof, the resin extracted from any part of such plant; and any compound, manufacture, salt, derivative, mixture, or preparation of such plant, its seeds, or resin, including tetrahydrocannabinol (THC) and all other cannabinol derivatives, including its naturally occurring or synthetically produced ingredients, whether produced directly or indirectly by extraction, or independently by means of chemical synthesis or by a combination of extraction and chemical synthesis; but shall not include the mature stalks of such plant, fiber produced from such stalks, oil or cake made from the seeds of such plant, any other compound, manufacture, salt, derivative, mixture, or preparation of such mature stalks (except the resin extracted therefrom), fiber, oil or cake, or the sterilized seed of such plant which is incapable of germination.
(b) "Casual delivery" means the delivery of not more than 10 grams of any substance containing cannabis without consideration.
(c) "Department" means the Illinois Department of Human Services (as successor to the Department of Alcoholism and Substance Abuse) or its successor agency.
(d) "Deliver" or "delivery" means the actual, constructive or attempted transfer of possession of cannabis, with or without consideration, whether or not there is an agency relationship.
(e) "Department of State Police" means the Department of State Police of the State of Illinois or its successor agency.
(f) "Director" means the Director of the Department of State Police or his designated agent.
(g) "Local authorities" means a duly organized State, county, or municipal peace unit or police force.
(h) "Manufacture" means the production, preparation, propagation, compounding, conversion or processing of cannabis, either directly or indirectly, by extraction from substances of natural origin, or independently by means of chemical synthesis, or by a combination of extraction and chemical synthesis, and includes any packaging or repackaging of cannabis or labeling of its container, except that this term does not include the preparation, compounding, packaging, or labeling of cannabis as an incident to lawful research, teaching, or chemical analysis and not for sale.
(i) "Person" means any individual, corporation, government or governmental subdivision or agency, business trust, estate, trust, partnership or association, or any other entity.
(j) "Produce" or "production" means planting, cultivating, tending or harvesting.
(k) "State" includes the State of Illinois and any state, district, commonwealth, territory, insular possession thereof, and any area subject to the legal authority of the United States of America.
(l) "Subsequent offense" means an offense under this Act, the offender of which, prior to his conviction of the offense, has at any time been convicted under this Act or under any laws of the United States or of any state relating to cannabis, or any controlled substance as defined in the Illinois Controlled Substances Act.
(Source: P.A. 89-507, eff. 7-1-97.)

(720 ILCS 550/4) (from Ch. 56 1/2, par. 704)
Sec. 4. It is unlawful for any person knowingly to possess cannabis. Any person who violates this section with respect to:
(a) not more than 10 grams of any substance

containing cannabis is guilty of a civil law violation punishable by a minimum fine of $100 and a maximum fine of $200. The proceeds of the fine shall be payable to the clerk of the circuit court. Within 30 days after the deposit of the fine, the clerk shall distribute the proceeds of the fine as follows:

(1) $10 of the fine to the circuit clerk and $10

of the fine to the law enforcement agency that issued the citation; the proceeds of each $10 fine distributed to the circuit clerk and each $10 fine distributed to the law enforcement agency that issued the citation for the violation shall be used to defer the cost of automatic expungements under paragraph (2.5) of subsection (a) of Section 5.2 of the Criminal Identification Act;

(2) $15 to the county to fund drug addiction

services;

(3) $10 to the Office of the State's Attorneys

Appellate Prosecutor for use in training programs;

(4) $10 to the State's Attorney; and
(5) any remainder of the fine to the law

enforcement agency that issued the citation for the violation.

With respect to funds designated for the Department

of State Police, the moneys shall be remitted by the circuit court clerk to the Department of State Police within one month after receipt for deposit into the State Police Operations Assistance Fund. With respect to funds designated for the Department of Natural Resources, the Department of Natural Resources shall deposit the moneys into the Conservation Police Operations Assistance Fund;

(b) more than 10 grams but not more than 30 grams of

any substance containing cannabis is guilty of a Class B misdemeanor;

(c) more than 30 grams but not more than 100 grams of

any substance containing cannabis is guilty of a Class A misdemeanor; provided, that if any offense under this subsection (c) is a subsequent offense, the offender shall be guilty of a Class 4 felony;

(d) more than 100 grams but not more than 500 grams

of any substance containing cannabis is guilty of a Class 4 felony; provided that if any offense under this subsection (d) is a subsequent offense, the offender shall be guilty of a Class 3 felony;

(e) more than 500 grams but not more than 2,000 grams

of any substance containing cannabis is guilty of a Class 3 felony;

(f) more than 2,000 grams but not more than 5,000

grams of any substance containing cannabis is guilty of a Class 2 felony;

(g) more than 5,000 grams of any substance containing

cannabis is guilty of a Class 1 felony.

(Source: P.A. 99-697, eff. 7-29-16.)

(720 ILCS 550/5) (from Ch. 56 1/2, par. 705)
Sec. 5. It is unlawful for any person knowingly to manufacture, deliver, or possess with intent to deliver, or manufacture, cannabis. Any person who violates this section with respect to:
(a) not more than 2.5 grams of any substance containing cannabis is guilty of a Class B misdemeanor;
(b) more than 2.5 grams but not more than 10 grams of any substance containing cannabis is guilty of a Class A misdemeanor;
(c) more than 10 grams but not more than 30 grams of any substance containing cannabis is guilty of a Class 4 felony;
(d) more than 30 grams but not more than 500 grams of any substance containing cannabis is guilty of a Class 3 felony for which a fine not to exceed $50,000 may be imposed;
(e) more than 500 grams but not more than 2,000 grams of any substance containing cannabis is guilty of a Class 2 felony for which a fine not to exceed $100,000 may be imposed;
(f) more than 2,000 grams but not more than 5,000 grams of any substance containing cannabis is guilty of a Class 1 felony for which a fine not to exceed $150,000 may be imposed;
(g) more than 5,000 grams of any substance containing cannabis is guilty of a Class X felony for which a fine not to exceed $200,000 may be imposed.
(Source: P.A. 90-397, eff. 8-15-97.)

(720 ILCS 550/5.1) (from Ch. 56 1/2, par. 705.1)
Sec. 5.1. Cannabis Trafficking. (a) Except for purposes authorized by this Act, any person who knowingly brings or causes to be brought into this State for the purpose of manufacture or delivery or with the intent to manufacture or deliver 2,500 grams or more of cannabis in this State or any other state or country is guilty of cannabis trafficking.
(b) A person convicted of cannabis trafficking shall be sentenced to a term of imprisonment not less than twice the minimum term and fined an amount as authorized by subsection (f) or (g) of Section 5 of this Act, based upon the amount of cannabis brought or caused to be brought into this State, and not more than twice the maximum term of imprisonment and fined twice the amount as authorized by subsection (f) or (g) of Section 5 of this Act, based upon the amount of cannabis brought or caused to be brought into this State.
(Source: P.A. 90-397, eff. 8-15-97.)

(720 ILCS 550/5.2) (from Ch. 56 1/2, par. 705.2)
Sec. 5.2. Delivery of cannabis on school grounds.
(a) Any person who violates subsection (e) of Section 5 in any school, on the real property comprising any school, or any conveyance owned, leased or contracted by a school to transport students to or from school or a school related activity, or on any public way within 500 feet of the real property comprising any school, or in any conveyance owned, leased or contracted by a school to transport students to or from school or a school related activity, and at the time of the violation persons under the age of 18 are present, the offense is committed during school hours, or the offense is committed at times when persons under the age of 18 are reasonably expected to be present in the school, in the conveyance, on the real property, or on the public way, such as when after-school activities are occurring, is guilty of a Class 1 felony, the fine for which shall not exceed $200,000;
(b) Any person who violates subsection (d) of Section 5 in any school, on the real property comprising any school, or any conveyance owned, leased or contracted by a school to transport students to or from school or a school related activity, or on any public way within 500 feet of the real property comprising any school, or in any conveyance owned, leased or contracted by a school to transport students to or from school or a school related activity, and at the time of the violation persons under the age of 18 are present, the offense is committed during school hours, or the offense is committed at times when persons under the age of 18 are reasonably expected to be present in the school, in the conveyance, on the real property, or on the public way, such as when after-school activities are occurring, is guilty of a Class 2 felony, the fine for which shall not exceed $100,000;
(c) Any person who violates subsection (c) of Section 5 in any school, on the real property comprising any school, or any conveyance owned, leased or contracted by a school to transport students to or from school or a school related activity, or on any public way within 500 feet of the real property comprising any school, or in any conveyance owned, leased or contracted by a school to transport students to or from school or a school related activity, and at the time of the violation persons under the age of 18 are present, the offense is committed during school hours, or the offense is committed at times when persons under the age of 18 are reasonably expected to be present in the school, in the conveyance, on the real property, or on the public way, such as when after-school activities are occurring, is guilty of a Class 3 felony, the fine for which shall not exceed $50,000;
(d) Any person who violates subsection (b) of Section 5 in any school, on the real property comprising any school, or any conveyance owned, leased or contracted by a school to transport students to or from school or a school related activity, or on any public way within 500 feet of the real property comprising any school, or in any conveyance owned, leased or contracted by a school to transport students to or from school or a school related activity, and at the time of the violation persons under the age of 18 are present, the offense is committed during school hours, or the offense is committed at times when persons under the age of 18 are reasonably expected to be present in the school, in the conveyance, on the real property, or on the public way, such as when after-school activities are occurring, is guilty of a Class 4 felony, the fine for which shall not exceed $25,000;
(e) Any person who violates subsection (a) of Section 5 in any school, on the real property comprising any school, or in any conveyance owned, leased or contracted by a school to transport students to or from school or a school related activity, on any public way within 500 feet of the real property comprising any school, or any conveyance owned, leased or contracted by a school to transport students to or from school or a school related activity, and at the time of the violation persons under the age of 18 are present, the offense is committed during school hours, or the offense is committed at times when persons under the age of 18 are reasonably expected to be present in the school, in the conveyance, on the real property, or on the public way, such as when after-school activities are occurring, is guilty of a Class A misdemeanor.
(Source: P.A. 100-3, eff. 1-1-18.)

(720 ILCS 550/5.3)
Sec. 5.3. Unlawful use of cannabis-based product manufacturing equipment.
(a) A person commits unlawful use of cannabis-based product manufacturing equipment when he or she knowingly engages in the possession, procurement, transportation, storage, or delivery of any equipment used in the manufacturing of any cannabis-based product using volatile or explosive gas, including, but not limited to, canisters of butane gas, with the intent to manufacture, compound, covert, produce, derive, process, or prepare either directly or indirectly any cannabis-based product.
(b) This Section does not apply to a cultivation center or cultivation center agent that prepares medical cannabis or cannabis-infused products in compliance with the Compassionate Use of Medical Cannabis Pilot Program Act and Department of Public Health and Department of Agriculture rules.
(c) Sentence. A person who violates this Section is guilty of a Class 2 felony.
(Source: P.A. 99-697, eff. 7-29-16.)

(720 ILCS 550/6) (from Ch. 56 1/2, par. 706)
Sec. 6.
Any delivery of cannabis which is a casual delivery shall be treated in all respects as possession of cannabis for purposes of penalties.
(Source: P.A. 77-758.)

(720 ILCS 550/7) (from Ch. 56 1/2, par. 707)
Sec. 7. (a) Any person who is at least 18 years of age who violates Section 5 of this Act by delivering cannabis to a person under 18 years of age who is at least 3 years his junior may be sentenced to imprisonment for a term up to twice the maximum term otherwise authorized by Section 5.
(b) Any person under 18 years of age who violates Section 4 or 5 of this Act may be treated by the court in accordance with the Juvenile Court Act of 1987.
(Source: P.A. 85-1209.)

(720 ILCS 550/8) (from Ch. 56 1/2, par. 708)
Sec. 8. It is unlawful for any person knowingly to produce the cannabis sativa plant or to possess such plants unless production or possession has been authorized pursuant to the provisions of Section 11 or 15.2 of the Act. Any person who violates this Section with respect to production or possession of:
(a) Not more than 5 plants is guilty of a Class A misdemeanor.
(b) More than 5, but not more than 20 plants, is guilty of a Class 4 felony.
(c) More than 20, but not more than 50 plants, is guilty of a Class 3 felony.
(d) More than 50, but not more than 200 plants, is guilty of a Class 2 felony for which a fine not to exceed $100,000 may be imposed and for which liability for the cost of conducting the investigation and eradicating such plants may be assessed. Compensation for expenses incurred in the enforcement of this provision shall be transmitted to and deposited in the treasurer's office at the level of government represented by the Illinois law enforcement agency whose officers or employees conducted the investigation or caused the arrest or arrests leading to the prosecution, to be subsequently made available to that law enforcement agency as expendable receipts for use in the enforcement of laws regulating controlled substances and cannabis. If such seizure was made by a combination of law enforcement personnel representing different levels of government, the court levying the assessment shall determine the allocation of such assessment. The proceeds of assessment awarded to the State treasury shall be deposited in a special fund known as the Drug Traffic Prevention Fund.
(e) More than 200 plants is guilty of a Class 1 felony for which a fine not to exceed $100,000 may be imposed and for which liability for the cost of conducting the investigation and eradicating such plants may be assessed. Compensation for expenses incurred in the enforcement of this provision shall be transmitted to and deposited in the treasurer's office at the level of government represented by the Illinois law enforcement agency whose officers or employees conducted the investigation or caused the arrest or arrests leading to the prosecution, to be subsequently made available to that law enforcement agency as expendable receipts for use in the enforcement of laws regulating controlled substances and cannabis. If such seizure was made by a combination of law enforcement personnel representing different levels of government, the court levying the assessment shall determine the allocation of such assessment. The proceeds of assessment awarded to the State treasury shall be deposited in a special fund known as the Drug Traffic Prevention Fund.
(Source: P.A. 98-1072, eff. 1-1-15.)

(720 ILCS 550/9) (from Ch. 56 1/2, par. 709)
Sec. 9. (a) Any person who engages in a calculated criminal cannabis conspiracy, as defined in subsection (b), is guilty of a Class 3 felony, and fined not more than $200,000 and shall be subject to the forfeitures prescribed in subsection (c); except that, if any person engages in such offense after one or more prior convictions under this Section, Section 4 (d), Section 5 (d), Section 8 (d) or any law of the United States or of any State relating to cannabis, or controlled substances as defined in the Illinois Controlled Substances Act, in addition to the fine and forfeiture authorized above, he shall be guilty of a Class 1 felony for which an offender may not be sentenced to death.
(b) For purposes of this section, a person engages in a calculated criminal cannabis conspiracy when:
(1) he violates Section 4 (d), 4 (e), 5 (d), 5 (e), 8 (c) or 8 (d) of this Act; and
(2) such violation is a part of a conspiracy undertaken or carried on with 2 or more other persons; and
(3) he obtains anything of value greater than $500 from, or organizes, directs or finances such violation or conspiracy.
(c) Any person who is convicted under this Section of engaging in a calculated criminal cannabis conspiracy shall forfeit to the State of Illinois:
(1) the receipts obtained by him in such conspiracy; and
(2) any of his interests in, claims against, receipts from, or property or rights of any kind affording a source of influence over, such conspiracy.
(d) The circuit court may enter such injunctions, restraining orders, directions, or prohibitions, or take such other actions, including the acceptance of satisfactory performance bonds, in connection with any property, claim, receipt, right or other interest subject to forfeiture under this Section, as it deems proper.
(Source: P.A. 84-1233.)

(720 ILCS 550/10) (from Ch. 56 1/2, par. 710)
Sec. 10. (a) Whenever any person who has not previously been convicted of any felony offense under this Act or any law of the United States or of any State relating to cannabis, or controlled substances as defined in the Illinois Controlled Substances Act, pleads guilty to or is found guilty of violating Sections 4(a), 4(b), 4(c), 5(a), 5(b), 5(c) or 8 of this Act, the court may, without entering a judgment and with the consent of such person, sentence him to probation.
(b) When a person is placed on probation, the court shall enter an order specifying a period of probation of 24 months, and shall defer further proceedings in the case until the conclusion of the period or until the filing of a petition alleging violation of a term or condition of probation.
(c) The conditions of probation shall be that the person: (1) not violate any criminal statute of any jurisdiction; (2) refrain from possession of a firearm or other dangerous weapon; (3) submit to periodic drug testing at a time and in a manner as ordered by the court, but no less than 3 times during the period of the probation, with the cost of the testing to be paid by the probationer; and (4) perform no less than 30 hours of community service, provided community service is available in the jurisdiction and is funded and approved by the county board. The court may give credit toward the fulfillment of community service hours for participation in activities and treatment as determined by court services.
(d) The court may, in addition to other conditions, require that the person:
(1) make a report to and appear in person before or

participate with the court or such courts, person, or social service agency as directed by the court in the order of probation;

(2) pay a fine and costs;
(3) work or pursue a course of study or vocational

training;

(4) undergo medical or psychiatric treatment; or

treatment for drug addiction or alcoholism;

(5) attend or reside in a facility established for

the instruction or residence of defendants on probation;

(6) support his dependents;
(7) refrain from possessing a firearm or other

dangerous weapon;

(7-5) refrain from having in his or her body the

presence of any illicit drug prohibited by the Cannabis Control Act, the Illinois Controlled Substances Act, or the Methamphetamine Control and Community Protection Act, unless prescribed by a physician, and submit samples of his or her blood or urine or both for tests to determine the presence of any illicit drug;

(8) and in addition, if a minor:
(i) reside with his parents or in a foster home;
(ii) attend school;
(iii) attend a non-residential program for youth;
(iv) contribute to his own support at home or in

a foster home.

(e) Upon violation of a term or condition of probation, the court may enter a judgment on its original finding of guilt and proceed as otherwise provided.
(f) Upon fulfillment of the terms and conditions of probation, the court shall discharge such person and dismiss the proceedings against him.
(g) A disposition of probation is considered to be a conviction for the purposes of imposing the conditions of probation and for appeal, however, discharge and dismissal under this Section is not a conviction for purposes of disqualification or disabilities imposed by law upon conviction of a crime (including the additional penalty imposed for subsequent offenses under Section 4(c), 4(d), 5(c) or 5(d) of this Act).
(h) A person may not have more than one discharge and dismissal under this Section within a 4-year period.
(i) If a person is convicted of an offense under this Act, the Illinois Controlled Substances Act, or the Methamphetamine Control and Community Protection Act within 5 years subsequent to a discharge and dismissal under this Section, the discharge and dismissal under this Section shall be admissible in the sentencing proceeding for that conviction as a factor in aggravation.
(j) Notwithstanding subsection (a), before a person is sentenced to probation under this Section, the court may refer the person to the drug court established in that judicial circuit pursuant to Section 15 of the Drug Court Treatment Act. The drug court team shall evaluate the person's likelihood of successfully completing a sentence of probation under this Section and shall report the results of its evaluation to the court. If the drug court team finds that the person suffers from a substance abuse problem that makes him or her substantially unlikely to successfully complete a sentence of probation under this Section, then the drug court shall set forth its findings in the form of a written order, and the person shall not be sentenced to probation under this Section, but shall be considered for the drug court program.
(Source: P.A. 99-480, eff. 9-9-15; 100-3, eff. 1-1-18; 100-575, eff. 1-8-18.)

(720 ILCS 550/10.1) (from Ch. 56 1/2, par. 710.1)
Sec. 10.1. (a) Whenever any person pleads guilty to, is found guilty of or is placed on supervision for an offense under this Act, a fine may be levied in addition to any other penalty imposed by the court.
(b) In determining whether to impose a fine under this Section and the amount, time for payment and method of payment of any fine so imposed, the court shall
(1) consider the defendant's income, regardless of source, the defendant's earning capacity and the defendant's financial resources, as well as the nature of the burden the fine will impose on the defendant and any person legally or financially dependent upon the defendant;
(2) consider the proof received at trial, or as a result of a plea of guilty, concerning the full street value of the cannabis seized and any profits or other proceeds derived by the defendant from the violation of this Act;
(3) take into account any other pertinent equitable considerations; and
(4) give primary consideration to the need to deprive the defendant of illegally obtained profits or other proceeds from the offense.
For the purpose of paragraph (2) of this subsection, "street value" shall be determined by the court on the basis of testimony of law enforcement personnel and the defendant as to the amount seized and such testimony as may be required by the court as to the current street value of the cannabis seized.
(c) As a condition of a fine, the court may require that payment be made in specified installments or within a specified period of time, but such period shall not be greater than the maximum applicable term of probation or imprisonment, whichever is greater. Unless otherwise specified, payment of a fine shall be due immediately.
(d) If a fine for a violation of this Act is imposed on an organization, it is the duty of each individual authorized to make disbursements of the assets of the organization to pay the fine from assets of the organization.
(e) (1) A defendant who has been sentenced to pay a fine, and who has paid part but not all of such fine, may petition the court for an extension of the time for payment or modification of the method of payment.
(2) The court may grant a petition made pursuant to this subsection if it finds that
(i) the circumstances that warranted payment by the time or method specified no longer exist; or
(ii) it is otherwise unjust to require payment of the fine by the time or method specified.
(Source: P.A. 83-778.)

(720 ILCS 550/10.2) (from Ch. 56 1/2, par. 710.2)
Sec. 10.2. (a) Twelve and one-half percent of all amounts collected as fines pursuant to the provisions of this Act shall be paid into the Youth Drug Abuse Prevention Fund, which is hereby created in the State treasury, to be used by the Department of Human Services for the funding of programs and services for drug-abuse treatment, and prevention and education services, for juveniles.
(b) Eighty-seven and one-half percent of the proceeds of all fines received under the provisions of this Act shall be transmitted to and deposited in the treasurer's office at the level of government as follows:
(1) If such seizure was made by a combination of law

enforcement personnel representing differing units of local government, the court levying the fine shall equitably allocate 50% of the fine among these units of local government and shall allocate 37 1/2% to the county general corporate fund. In the event that the seizure was made by law enforcement personnel representing a unit of local government from a municipality where the number of inhabitants exceeds 2 million in population, the court levying the fine shall allocate 87 1/2% of the fine to that unit of local government. If the seizure was made by a combination of law enforcement personnel representing differing units of local government, and at least one of those units represents a municipality where the number of inhabitants exceeds 2 million in population, the court shall equitably allocate 87 1/2% of the proceeds of the fines received among the differing units of local government.

(2) If such seizure was made by State law enforcement

personnel, then the court shall allocate 37 1/2% to the State treasury and 50% to the county general corporate fund.

(3) If a State law enforcement agency in combination

with a law enforcement agency or agencies of a unit or units of local government conducted the seizure, the court shall equitably allocate 37 1/2% of the fines to or among the law enforcement agency or agencies of the unit or units of local government which conducted the seizure and shall allocate 50% to the county general corporate fund.

(c) The proceeds of all fines allocated to the law enforcement agency or agencies of the unit or units of local government pursuant to subsection (b) shall be made available to that law enforcement agency as expendable receipts for use in the enforcement of laws regulating controlled substances and cannabis. The proceeds of fines awarded to the State treasury shall be deposited in a special fund known as the Drug Traffic Prevention Fund, except that amounts distributed to the Secretary of State shall be deposited into the Secretary of State Evidence Fund to be used as provided in Section 2-115 of the Illinois Vehicle Code. Monies from this fund may be used by the Department of State Police for use in the enforcement of laws regulating controlled substances and cannabis; to satisfy funding provisions of the Intergovernmental Drug Laws Enforcement Act; to defray costs and expenses associated with returning violators of this Act, the Illinois Controlled Substances Act, and the Methamphetamine Control and Community Protection Act only, as provided in such Acts, when punishment of the crime shall be confinement of the criminal in the penitentiary; and all other monies shall be paid into the general revenue fund in the State treasury.
(Source: P.A. 94-556, eff. 9-11-05.)

(720 ILCS 550/10.3) (from Ch. 56 1/2, par. 710.3)
Sec. 10.3. (a) Every person convicted of a violation of this Act, and every person placed on probation, conditional discharge, supervision or probation under Section 10 of this Act, shall be assessed for each offense a sum fixed at:
(1) $3,000 for a Class X felony;
(2) $2,000 for a Class 1 felony;
(3) $1,000 for a Class 2 felony;
(4) $500 for a Class 3 or Class 4 felony;
(5) $300 for a Class A misdemeanor;
(6) $200 for a Class B or Class C misdemeanor.
(b) The assessment under this Section is in addition to and not in lieu of any fines, restitution costs, forfeitures or other assessments authorized or required by law.
(c) As a condition of the assessment, the court may require that payment be made in specified installments or within a specified period of time. If the assessment is not paid within the period of probation, conditional discharge or supervision to which the defendant was originally sentenced, the court may extend the period of probation, conditional discharge or supervision pursuant to Section 5-6-2 or 5-6-3.1 of the Unified Code of Corrections, as applicable, until the assessment is paid or until successful completion of public or community service set forth in subsection (e) or the successful completion of the substance abuse intervention or treatment program set forth in subsection (f). If a term of probation, conditional discharge or supervision is not imposed, the assessment shall be payable upon judgment or as directed by the court.
(d) If an assessment for a violation of this Act is imposed on an organization, it is the duty of each individual authorized to make disbursements of the assets of the organization to pay the assessment from assets of the organization.
(e) A defendant who has been ordered to pay an assessment may petition the court to convert all or part of the assessment into court-approved public or community service. One hour of public or community service shall be equivalent to $4 of assessment. The performance of this public or community service shall be a condition of the probation, conditional discharge or supervision and shall be in addition to the performance of any other period of public or community service ordered by the court or required by law.
(f) The court may suspend the collection of the assessment imposed under this Section; provided the defendant agrees to enter a substance abuse intervention or treatment program approved by the court; and further provided that the defendant agrees to pay for all or some portion of the costs associated with the intervention or treatment program. In this case, the collection of the assessment imposed under this Section shall be suspended during the defendant's participation in the approved intervention or treatment program. Upon successful completion of the program, the defendant may apply to the court to reduce the assessment imposed under this Section by any amount actually paid by the defendant for his participation in the program. The court shall not reduce the penalty under this subsection unless the defendant establishes to the satisfaction of the court that he has successfully completed the intervention or treatment program. If the defendant's participation is for any reason terminated before his successful completion of the intervention or treatment program, collection of the entire assessment imposed under this Section shall be enforced. Nothing in this Section shall be deemed to affect or suspend any other fines, restitution costs, forfeitures or assessments imposed under this or any other Act.
(g) The court shall not impose more than one assessment per complaint, indictment or information. If the person is convicted of more than one offense in a complaint, indictment or information, the assessment shall be based on the highest class offense for which the person is convicted.
(h) All moneys collected under this Section shall be forwarded by the clerk of the circuit court to the State Treasurer for deposit in the Drug Treatment Fund and expended as provided in Section 411.2 of the Illinois Controlled Substances Act.
(Source: P.A. 87-772.)

(720 ILCS 550/11) (from Ch. 56 1/2, par. 711)
Sec. 11. (a) The Department, with the written approval of the Department of State Police, may authorize the possession, production, manufacture and delivery of substances containing cannabis by persons engaged in research and when such authorization is requested by a physician licensed to practice medicine in all its branches, such authorization shall issue without unnecessary delay where the Department finds that such physician licensed to practice medicine in all its branches has certified that such possession, production, manufacture or delivery of such substance is necessary for the treatment of glaucoma, the side effects of chemotherapy or radiation therapy in cancer patients or such other procedure certified to be medically necessary; such authorization shall be, upon such terms and conditions as may be consistent with the public health and safety. To the extent of the applicable authorization, persons are exempt from prosecution in this State for possession, production, manufacture or delivery of cannabis.
(b) Persons registered under Federal law to conduct research with cannabis may conduct research with cannabis including, but not limited to treatment by a physician licensed to practice medicine in all its branches for glaucoma, the side effects of chemotherapy or radiation therapy in cancer patients or such other procedure which is medically necessary within this State upon furnishing evidence of that Federal registration and notification of the scope and purpose of such research to the Department and to the Department of State Police of that Federal registration.
(c) Persons authorized to engage in research may be authorized by the Department to protect the privacy of individuals who are the subjects of such research by withholding from all persons not connected with the conduct of the research the names and other identifying characteristics of such individuals. Persons who are given this authorization shall not be compelled in any civil, criminal, administrative, legislative or other proceeding to identify the individuals who are the subjects of research for which the authorization was granted, except to the extent necessary to permit the Department to determine whether the research is being conducted in accordance with the authorization.
(Source: P.A. 84-25.)

(720 ILCS 550/12) (from Ch. 56 1/2, par. 712)
(Text of Section before amendment by P.A. 100-512)
Sec. 12. (a) The following are subject to forfeiture:
(1) all substances containing cannabis which have

been produced, manufactured, delivered, or possessed in violation of this Act;

(2) all raw materials, products and equipment of any

kind which are produced, delivered, or possessed in connection with any substance containing cannabis in violation of this Act;

(3) all conveyances, including aircraft, vehicles or

vessels, which are used, or intended for use, to transport, or in any manner to facilitate the transportation, sale, receipt, possession, or concealment of property described in paragraph (1) or (2) that constitutes a felony violation of the Act, but:

(i) no conveyance used by any person as a common

carrier in the transaction of business as a common carrier is subject to forfeiture under this Section unless it appears that the owner or other person in charge of the conveyance is a consenting party or privy to a violation of this Act;

(ii) no conveyance is subject to forfeiture under

this Section by reason of any act or omission which the owner proves to have been committed or omitted without his knowledge or consent;

(iii) a forfeiture of a conveyance encumbered by

a bona fide security interest is subject to the interest of the secured party if he neither had knowledge of nor consented to the act or omission;

(4) all money, things of value, books, records, and

research products and materials including formulas, microfilm, tapes, and data which are used, or intended for use in a felony violation of this Act;

(5) everything of value furnished or intended to be

furnished by any person in exchange for a substance in violation of this Act, all proceeds traceable to such an exchange, and all moneys, negotiable instruments, and securities used, or intended to be used, to commit or in any manner to facilitate any felony violation of this Act;

(6) all real property, including any right, title,

and interest including, but not limited to, any leasehold interest or the beneficial interest to a land trust, in the whole of any lot or tract of land and any appurtenances or improvements, that is used or intended to be used to facilitate the manufacture, distribution, sale, receipt, or concealment of property described in paragraph (1) or (2) of this subsection (a) that constitutes a felony violation of more than 2,000 grams of a substance containing cannabis or that is the proceeds of any felony violation of this Act.

(b) Property subject to forfeiture under this Act may be seized by the Director or any peace officer upon process or seizure warrant issued by any court having jurisdiction over the property. Seizure by the Director or any peace officer without process may be made:
(1) if the property subject to seizure has been the

subject of a prior judgment in favor of the State in a criminal proceeding or in an injunction or forfeiture proceeding based upon this Act or the Drug Asset Forfeiture Procedure Act;

(2) if there is probable cause to believe that the

property is directly or indirectly dangerous to health or safety;

(3) if there is probable cause to believe that the

property is subject to forfeiture under this Act and the property is seized under circumstances in which a warrantless seizure or arrest would be reasonable; or

(4) in accordance with the Code of Criminal Procedure

of 1963.

(c) In the event of seizure pursuant to subsection (b), notice shall be given forthwith to all known interest holders that forfeiture proceedings, including a preliminary review, shall be instituted in accordance with the Drug Asset Forfeiture Procedure Act and such proceedings shall thereafter be instituted in accordance with that Act. Upon a showing of good cause, the notice required for a preliminary review under this Section may be postponed.
(c-1) In the event the State's Attorney is of the opinion that real property is subject to forfeiture under this Act, forfeiture proceedings shall be instituted in accordance with the Drug Asset Forfeiture Procedure Act. The exemptions from forfeiture provisions of Section 8 of the Drug Asset Forfeiture Procedure Act are applicable.
(d) Property taken or detained under this Section shall not be subject to replevin, but is deemed to be in the custody of the Director subject only to the order and judgments of the circuit court having jurisdiction over the forfeiture proceedings and the decisions of the State's Attorney under the Drug Asset Forfeiture Procedure Act. When property is seized under this Act, the seizing agency shall promptly conduct an inventory of the seized property, estimate the property's value, and shall forward a copy of the inventory of seized property and the estimate of the property's value to the Director. Upon receiving notice of seizure, the Director may:
(1) place the property under seal;
(2) remove the property to a place designated by him;
(3) keep the property in the possession of the

seizing agency;

(4) remove the property to a storage area for

safekeeping or, if the property is a negotiable instrument or money and is not needed for evidentiary purposes, deposit it in an interest bearing account;

(5) place the property under constructive seizure by

posting notice of pending forfeiture on it, by giving notice of pending forfeiture to its owners and interest holders, or by filing notice of pending forfeiture in any appropriate public record relating to the property; or

(6) provide for another agency or custodian,

including an owner, secured party, or lienholder, to take custody of the property upon the terms and conditions set by the Director.

(e) No disposition may be made of property under seal until the time for taking an appeal has elapsed or until all appeals have been concluded unless a court, upon application therefor, orders the sale of perishable substances and the deposit of the proceeds of the sale with the court.
(f) When property is forfeited under this Act the Director shall sell all such property unless such property is required by law to be destroyed or is harmful to the public, and shall distribute the proceeds of the sale, together with any moneys forfeited or seized, in accordance with subsection (g). However, upon the application of the seizing agency or prosecutor who was responsible for the investigation, arrest or arrests and prosecution which lead to the forfeiture, the Director may return any item of forfeited property to the seizing agency or prosecutor for official use in the enforcement of laws relating to cannabis or controlled substances, if the agency or prosecutor can demonstrate that the item requested would be useful to the agency or prosecutor in their enforcement efforts. When any forfeited conveyance, including an aircraft, vehicle, or vessel, is returned to the seizing agency or prosecutor, the conveyance may be used immediately in the enforcement of the criminal laws of this State. Upon disposal, all proceeds from the sale of the conveyance must be used for drug enforcement purposes. When any real property returned to the seizing agency is sold by the agency or its unit of government, the proceeds of the sale shall be delivered to the Director and distributed in accordance with subsection (g).
(g) All monies and the sale proceeds of all other property forfeited and seized under this Act shall be distributed as follows:
(1)(i) 65% shall be distributed to the metropolitan

enforcement group, local, municipal, county, or state law enforcement agency or agencies which conducted or participated in the investigation resulting in the forfeiture. The distribution shall bear a reasonable relationship to the degree of direct participation of the law enforcement agency in the effort resulting in the forfeiture, taking into account the total value of the property forfeited and the total law enforcement effort with respect to the violation of the law upon which the forfeiture is based. Amounts distributed to the agency or agencies shall be used for the enforcement of laws governing cannabis and controlled substances; for public education in the community or schools in the prevention or detection of the abuse of drugs or alcohol; or for security cameras used for the prevention or detection of violence, except that amounts distributed to the Secretary of State shall be deposited into the Secretary of State Evidence Fund to be used as provided in Section 2-115 of the Illinois Vehicle Code.

(ii) Any local, municipal, or county law enforcement

agency entitled to receive a monetary distribution of forfeiture proceeds may share those forfeiture proceeds pursuant to the terms of an intergovernmental agreement with a municipality that has a population in excess of 20,000 if:

(I) the receiving agency has entered into an

intergovernmental agreement with the municipality to provide police services;

(II) the intergovernmental agreement for police

services provides for consideration in an amount of not less than $1,000,000 per year;

(III) the seizure took place within the

geographical limits of the municipality; and

(IV) the funds are used only for the enforcement

of laws governing cannabis and controlled substances; for public education in the community or schools in the prevention or detection of the abuse of drugs or alcohol; or for security cameras used for the prevention or detection of violence or the establishment of a municipal police force, including the training of officers, construction of a police station, the purchase of law enforcement equipment, or vehicles.

(2)(i) 12.5% shall be distributed to the Office of

the State's Attorney of the county in which the prosecution resulting in the forfeiture was instituted, deposited in a special fund in the county treasury and appropriated to the State's Attorney for use in the enforcement of laws governing cannabis and controlled substances; for public education in the community or schools in the prevention or detection of the abuse of drugs or alcohol; or at the discretion of the State's Attorney, in addition to other authorized purposes, to make grants to local substance abuse treatment facilities and half-way houses. In counties over 3,000,000 population, 25% will be distributed to the Office of the State's Attorney for use in the enforcement of laws governing cannabis and controlled substances; for public education in the community or schools in the prevention or detection of the abuse of drugs or alcohol; or at the discretion of the State's Attorney, in addition to other authorized purposes, to make grants to local substance abuse treatment facilities and half-way houses. If the prosecution is undertaken solely by the Attorney General, the portion provided hereunder shall be distributed to the Attorney General for use in the enforcement of laws governing cannabis and controlled substances.

(ii) 12.5% shall be distributed to the Office of the

State's Attorneys Appellate Prosecutor and deposited in the Narcotics Profit Forfeiture Fund of that Office to be used for additional expenses incurred in the investigation, prosecution and appeal of cases arising under laws governing cannabis and controlled substances or for public education in the community or schools in the prevention or detection of the abuse of drugs or alcohol. The Office of the State's Attorneys Appellate Prosecutor shall not receive distribution from cases brought in counties with over 3,000,000 population.

(3) 10% shall be retained by the Department of State

Police for expenses related to the administration and sale of seized and forfeited property.

(Source: P.A. 99-686, eff. 7-29-16.)

(Text of Section after amendment by P.A. 100-512)
Sec. 12. (a) The following are subject to forfeiture:
(1) (blank);
(2) all raw materials, products and equipment of any

kind which are produced, delivered, or possessed in connection with any substance containing cannabis in a felony violation of this Act;

(3) all conveyances, including aircraft, vehicles or

vessels, which are used, or intended for use, to transport, or in any manner to facilitate the transportation, sale, receipt, possession, or concealment of any substance containing cannabis or property described in paragraph (2) of this subsection (a) that constitutes a felony violation of the Act, but:

(i) no conveyance used by any person as a common

carrier in the transaction of business as a common carrier is subject to forfeiture under this Section unless it appears that the owner or other person in charge of the conveyance is a consenting party or privy to the violation;

(ii) no conveyance is subject to forfeiture under

this Section by reason of any act or omission which the owner proves to have been committed or omitted without his knowledge or consent;

(iii) a forfeiture of a conveyance encumbered by

a bona fide security interest is subject to the interest of the secured party if he neither had knowledge of nor consented to the act or omission;

(4) all money, things of value, books, records, and

research products and materials including formulas, microfilm, tapes, and data which are used, or intended for use in a felony violation of this Act;

(5) everything of value furnished or intended to be

furnished by any person in exchange for a substance in violation of this Act, all proceeds traceable to such an exchange, and all moneys, negotiable instruments, and securities used, or intended to be used, to commit or in any manner to facilitate any felony violation of this Act;

(6) all real property, including any right, title,

and interest including, but not limited to, any leasehold interest or the beneficial interest to a land trust, in the whole of any lot or tract of land and any appurtenances or improvements, that is used or intended to be used to facilitate the manufacture, distribution, sale, receipt, or concealment of a substance containing cannabis or property described in paragraph (2) of this subsection (a) that constitutes a felony violation of this Act involving more than 2,000 grams of a substance containing cannabis or that is the proceeds of any felony violation of this Act.

(b) Property subject to forfeiture under this Act may be seized under the Drug Asset Forfeiture Procedure Act. In the event of seizure, forfeiture proceedings shall be instituted under the Drug Asset Forfeiture Procedure Act.
(c) Forfeiture under this Act is subject to subject to an 8th amendment to the United States Constitution disproportionate penalties analysis as provided under Section 9.5 of the Drug Asset Forfeiture Procedure Act.
(c-1) With regard to possession of cannabis offenses only, a sum of currency with a value of less than $500 shall not be subject to forfeiture under this Act. For all other offenses under this Act, a sum of currency with a value of less than $100 shall not be subject to forfeiture under this Act. In seizures of currency in excess of these amounts, this Section shall not create an exemption for these amounts.
(d) (Blank).
(e) (Blank).
(f) (Blank).
(g) (Blank).
(h) Contraband, including cannabis possessed without authorization under State or federal law, is not subject to forfeiture. No property right exists in contraband. Contraband is subject to seizure and shall be disposed of according to State law.
(Source: P.A. 99-686, eff. 7-29-16; 100-512, eff. 7-1-18.)

(720 ILCS 550/13) (from Ch. 56 1/2, par. 713)
Sec. 13. (a) In addition to any other remedies the Director is authorized to file a complaint and apply to any circuit court for, and such circuit court may upon hearing and for cause shown, grant a temporary restraining order or a preliminary or permanent injunction, without bond, restraining any person from violating this Act whether or not there exists another adequate remedy.
(b) A conviction or acquittal, under the laws of the United States or of any State relating to Cannabis for the same act is a bar to prosecution in this State.
(Source: P.A. 83-342.)

(720 ILCS 550/14) (from Ch. 56 1/2, par. 714)
Sec. 14.
(a) The Director shall cooperate with Federal and other State agencies in discharging his responsibilities concerning traffic in cannabis and in suppressing the use of cannabis. To this end he may:
(1) arrange for the exchange of information among governmental officials concerning the use of cannabis;
(2) coordinate and cooperate in training programs concerning cannabis law enforcement at local and State levels;
(3) cooperate with the Bureau of Narcotics and Dangerous Drugs, United States Department of Justice, or its successor agency; and
(4) conduct programs of eradication aimed at destroying wild illicit growth of plant species from which cannabis may be extracted.
(Source: P.A. 77-758.)

(720 ILCS 550/15) (from Ch. 56 1/2, par. 715)
Sec. 15. The Department shall encourage research on cannabis. In connection with the research, and in furtherance of the purposes of this Act, it may:
(1) establish methods to assess accurately the effect of cannabis;
(2) make studies and undertake programs of research to:
(i) develop new or improved approaches, techniques, systems, equipment and devices to strengthen the enforcement of this Act;
(ii) determine patterns of use of cannabis and its social effects; and
(iii) improve methods for preventing, predicting, understanding, and dealing with the use of cannabis;
(3) enter into contracts with public agencies, educational institutions, and private organizations or individuals for the purpose of conducting research, demonstrations, or special projects which relate to the use of cannabis.
(Source: P.A. 83-969.)

(720 ILCS 550/15.1) (from Ch. 56 1/2, par. 715.1)
Sec. 15.1. (a) If any cannabis derivative is designated or rescheduled as a controlled substance under federal law and notice thereof is given to the Department, the Department shall similarly control the substance under the Illinois Controlled Substances Act after the expiration of 30 days from publication in the Federal Register of a final order designating a substance as a controlled substance or rescheduling a substance unless within that 30 day period the Department objects, or a party adversely affected files with the Department substantial written objections to inclusion or rescheduling. In that case, the Department shall publish the reasons for objection or the substantial written objections and afford all interested parties an opportunity to be heard. At the conclusion of the hearing, the Department shall publish its decision, by means of a rule, which shall be final unless altered by statute. Upon publication of objections by the Department, similar control under the Illinois Controlled Substances Act whether by inclusion or rescheduling is suspended until the Department publishes its ruling.
(b) If any cannabis derivative is deleted as a controlled substance under Federal law and notice thereof is given to the Department, the Department shall similarly control the substance under this Act after the expiration of 30 days from publication in the Federal Register of a final order deleting a substance as a controlled substance or rescheduling a substance unless within that 30 day period the Department objects, or a party adversely affected files with the Department substantial written objections to inclusion or rescheduling. In that case, the Department shall publish the reasons for objection or the substantial written objections and afford all interested parties an opportunity to be heard. At the conclusion of the hearing, the Department shall publish its decision, by means of a rule, which shall be final unless altered by statute. Upon publication of objections by the Department, similar control under this Act whether by inclusion or rescheduling is suspended until the Department publishes its ruling.
(c) Cannabis derivatives are deemed to be regulated under this Act until such time as those derivatives are scheduled as provided for under the Illinois Controlled Substances Act. Following such scheduling, those derivatives shall be excepted from this Act and shall be regulated pursuant to the Illinois Controlled Substances Act. At such time that any derivative is deleted from schedules provided for under the Illinois Controlled Substances Act, that derivative shall be regulated pursuant to this Act.
(Source: P.A. 98-756, eff. 7-16-14.)

(720 ILCS 550/15.2)
Sec. 15.2. Industrial hemp pilot program.
(a) Pursuant to Section 7606 of the federal Agricultural Act of 2014, an institution of higher education or the Department of Agriculture may grow or cultivate industrial hemp if:
(1) the industrial hemp is grown or cultivated for

purposes of research conducted under an agricultural pilot program or other agricultural or academic research;

(2) the pilot program studies the growth,

cultivation, or marketing of industrial hemp; and

(3) any site used for the growing or cultivating of

industrial hemp is certified by, and registered with, the Department of Agriculture.

(b) Before conducting industrial hemp research, an institution of higher education shall notify the Department of Agriculture and any local law enforcement agency in writing.
(c) The institution of higher education shall provide quarterly reports and an annual report to the Department of Agriculture on the research and the research program shall be subject to random inspection by the Department of Agriculture, the Department of State Police, or local law enforcement agencies. The institution of higher education shall submit the annual report to the Department of Agriculture on or before October 1.
(d) The Department of Agriculture may adopt rules to implement this Section. In order to provide for the expeditious and timely implementation of this Section, upon notification by an institution of higher education that the institution wishes to engage in the growth or cultivation of industrial hemp for agricultural research purposes, the Department of Agriculture may adopt emergency rules under Section 5-45 of the Illinois Administrative Procedure Act to implement the provisions of this Section. If changes to the rules are required to comply with federal rules, the Department of Agriculture may adopt peremptory rules as necessary to comply with changes to corresponding federal rules. All other rules that the Department of Agriculture deems necessary to adopt in connection with this Section must proceed through the ordinary rule-making process. The adoption of emergency rules authorized by this Section shall be deemed to be necessary for the public interest, safety, and welfare.
The Department of Agriculture may determine, by rule, the duration of an institution of higher education's pilot program or industrial hemp research. If the institution of higher education has not completed its program within the timeframe established by rule, then the Department of Agriculture may grant an extension to the pilot program if unanticipated circumstances arose that impacted the program.
(e) As used in this Section:
"Industrial hemp" means cannabis sativa L. having no more than 0.3% total THC available, upon heating, or maximum delta-9 tetrahydrocannabinol content possible.
"Institution of higher education" means a State institution of higher education that offers a 4-year degree in agricultural science.
(Source: P.A. 98-1072, eff. 1-1-15; 99-78, eff. 7-20-15.)

(720 ILCS 550/16) (from Ch. 56 1/2, par. 716)
Sec. 16.
It is not necessary for the State to negate any exemption or exception in this Act in any complaint, information, indictment or other pleading or in any trial, hearing, or other proceeding under this Act. The burden of proof of any exemption or exception is upon the person claiming it.
(Source: P.A. 77-758.)

(720 ILCS 550/16.1) (from Ch. 56 1/2, par. 716.1)
Sec. 16.1. In any prosecution for any violation of this Act, it shall be an affirmative defense that the substance possessed by the defendant was regulated as a controlled substance under the Illinois Controlled Substances Act. In order to raise this affirmative defense, the defendant shall give notice thereof to the State not less than 7 days prior to trial.
(Source: P.A. 84-1313; 84-1362.)

(720 ILCS 550/16.2)
Sec. 16.2. Preservation of cannabis or cannabis sativa plants for laboratory testing.
(a) Before or after the trial in a prosecution for a violation of Section 4, 5, 5.1, 5.2, 8, or 9 of this Act, a law enforcement agency or an agent acting on behalf of the law enforcement agency must preserve, subject to a continuous chain of custody, not less than 6,001 grams of any substance containing cannabis and not less than 51 cannabis sativa plants with respect to the offenses enumerated in this subsection (a) and must maintain sufficient documentation to locate that evidence. Excess quantities with respect to the offenses enumerated in this subsection (a) cannot practicably be retained by a law enforcement agency because of its size, bulk, and physical character.
(b) The court may before trial transfer excess quantities of any substance containing cannabis or cannabis sativa plants with respect to a prosecution for any offense enumerated in subsection (a) to the sheriff of the county, or may in its discretion transfer such evidence to the Department of State Police, for destruction after notice is given to the defendant's attorney of record or to the defendant if the defendant is proceeding pro se.
(c) After a judgment of conviction is entered and the charged quantity is no longer needed for evidentiary purposes with respect to a prosecution for any offense enumerated in subsection (a), the court may transfer any substance containing cannabis or cannabis sativa plants to the sheriff of the county, or may in its discretion transfer such evidence to the Department of State Police, for destruction after notice is given to the defendant's attorney of record or to the defendant if the defendant is proceeding pro se. No evidence shall be disposed of until 30 days after the judgment is entered, and if a notice of appeal is filed, no evidence shall be disposed of until the mandate has been received by the circuit court from the Appellate Court.
(Source: P.A. 94-180, eff. 7-12-05.)

(720 ILCS 550/17) (from Ch. 56 1/2, par. 717)
Sec. 17. It is hereby made the duty of the Department of State Police, all peace officers within the State and of all State's attorneys, to enforce all provisions of this Act and to cooperate with all agencies charged with the enforcement of the laws of the United States, of this State, and of all other states, relating to cannabis.
(Source: P.A. 84-25.)

(720 ILCS 550/17.5)
Sec. 17.5. Local ordinances. The provisions of any ordinance enacted by any municipality or unit of local government which imposes a fine upon cannabis other than as defined in this Act are not invalidated or affected by this Act.
(Source: P.A. 99-697, eff. 7-29-16.)

(720 ILCS 550/18) (from Ch. 56 1/2, par. 718)
Sec. 18.
Prosecution for any violation of law occurring prior to the effective date of this Act is not affected or abated by this Act. If the offense being prosecuted would be a violation of this Act, and has not reached the sentencing stage or a final adjudication, then for purposes of penalty the penalties under this Act apply if they are less than under the prior law upon which the prosecution was commenced.
(Source: P.A. 77-758.)

(720 ILCS 550/19) (from Ch. 56 1/2, par. 719)
Sec. 19.
If any provision of this Act or the application thereof to any person or circumstance is held invalid, such invalidity shall not affect other provisions or applications of the Act which can be given effect without the invalid provision or application, and to this end the provisions of this Act are declared severable.
(Source: P.A. 77-758.)



720 ILCS 570/ - Illinois Controlled Substances Act.

Article I

(720 ILCS 570/Art. I heading)

(720 ILCS 570/100) (from Ch. 56 1/2, par. 1100)
Sec. 100. Legislative intent. It is the intent of the General Assembly, recognizing the rising incidence in the abuse of drugs and other dangerous substances and its resultant damage to the peace, health, and welfare of the citizens of Illinois, to provide a system of control over the distribution and use of controlled substances which will more effectively: (1) limit access of such substances only to those persons who have demonstrated an appropriate sense of responsibility and have a lawful and legitimate reason to possess them; (2) deter the unlawful and destructive abuse of controlled substances; (3) penalize most heavily the illicit traffickers or profiteers of controlled substances, who propagate and perpetuate the abuse of such substances with reckless disregard for its consumptive consequences upon every element of society; (4) acknowledge the functional and consequential differences between the various types of controlled substances and provide for correspondingly different degrees of control over each of the various types; (5) unify where feasible and codify the efforts of this State to conform with the regulatory systems of the Federal government; and (6) provide law enforcement authorities with the necessary resources to make this system efficacious.
It is not the intent of the General Assembly to treat the unlawful user or occasional petty distributor of controlled substances with the same severity as the large-scale, unlawful purveyors and traffickers of controlled substances. However, it is recognized that persons who violate this Act with respect to the manufacture, delivery, possession with intent to deliver, or possession of more than one type of controlled substance listed herein may accordingly receive multiple convictions and sentences under each Section of this Act. To this end, guidelines have been provided, along with a wide latitude in sentencing discretion, to enable the sentencing court to order penalties in each case which are appropriate for the purposes of this Act.
(Source: P.A. 97-334, eff. 1-1-12.)

(720 ILCS 570/101) (from Ch. 56 1/2, par. 1101)
Sec. 101. This Act shall be known as and may be cited as the "Illinois Controlled Substances Act."
(Source: P.A. 77-757.)

(720 ILCS 570/102) (from Ch. 56 1/2, par. 1102)
(Text of Section from P.A. 100-280)
Sec. 102. Definitions. As used in this Act, unless the context otherwise requires:
(a) "Addict" means any person who habitually uses any drug, chemical, substance or dangerous drug other than alcohol so as to endanger the public morals, health, safety or welfare or who is so far addicted to the use of a dangerous drug or controlled substance other than alcohol as to have lost the power of self control with reference to his or her addiction.
(b) "Administer" means the direct application of a controlled substance, whether by injection, inhalation, ingestion, or any other means, to the body of a patient, research subject, or animal (as defined by the Humane Euthanasia in Animal Shelters Act) by:
(1) a practitioner (or, in his or her presence, by

his or her authorized agent),

(2) the patient or research subject pursuant to an

order, or

(3) a euthanasia technician as defined by the Humane

Euthanasia in Animal Shelters Act.

(c) "Agent" means an authorized person who acts on behalf of or at the direction of a manufacturer, distributor, dispenser, prescriber, or practitioner. It does not include a common or contract carrier, public warehouseman or employee of the carrier or warehouseman.
(c-1) "Anabolic Steroids" means any drug or hormonal substance, chemically and pharmacologically related to testosterone (other than estrogens, progestins, corticosteroids, and dehydroepiandrosterone), and includes:
(i) 3[beta],17-dihydroxy-5a-androstane,
(ii) 3[alpha],17[beta]-dihydroxy-5a-androstane,
(iii) 5[alpha]-androstan-3,17-dione,
(iv) 1-androstenediol (3[beta],
17[beta]-dihydroxy-5[alpha]-androst-1-ene),
(v) 1-androstenediol (3[alpha],
17[beta]-dihydroxy-5[alpha]-androst-1-ene),
(vi) 4-androstenediol
(3[beta],17[beta]-dihydroxy-androst-4-ene),
(vii) 5-androstenediol
(3[beta],17[beta]-dihydroxy-androst-5-ene),
(viii) 1-androstenedione
([5alpha]-androst-1-en-3,17-dione),
(ix) 4-androstenedione
(androst-4-en-3,17-dione),
(x) 5-androstenedione
(androst-5-en-3,17-dione),
(xi) bolasterone (7[alpha],17a-dimethyl-17[beta]-
hydroxyandrost-4-en-3-one),
(xii) boldenone (17[beta]-hydroxyandrost-
1,4,-diene-3-one),
(xiii) boldione (androsta-1,4-
diene-3,17-dione),
(xiv) calusterone (7[beta],17[alpha]-dimethyl-17
[beta]-hydroxyandrost-4-en-3-one),
(xv) clostebol (4-chloro-17[beta]-
hydroxyandrost-4-en-3-one),
(xvi) dehydrochloromethyltestosterone (4-chloro-
17[beta]-hydroxy-17[alpha]-methyl-
androst-1,4-dien-3-one),

(xvii) desoxymethyltestosterone (17[alpha]-methyl-5[alpha]

-androst-2-en-17[beta]-ol)(a.k.a., madol),
(xviii) [delta]1-dihydrotestosterone (a.k.a.
'1-testosterone') (17[beta]-hydroxy-
5[alpha]-androst-1-en-3-one),
(xix) 4-dihydrotestosterone (17[beta]-hydroxy-
androstan-3-one),
(xx) drostanolone (17[beta]-hydroxy-2[alpha]-methyl-
5[alpha]-androstan-3-one),
(xxi) ethylestrenol (17[alpha]-ethyl-17[beta]-
hydroxyestr-4-ene),
(xxii) fluoxymesterone (9-fluoro-17[alpha]-methyl-
1[beta],17[beta]-dihydroxyandrost-4-en-3-one),
(xxiii) formebolone (2-formyl-17[alpha]-methyl-11[alpha],
17[beta]-dihydroxyandrost-1,4-dien-3-one),
(xxiv) furazabol (17[alpha]-methyl-17[beta]-
hydroxyandrostano[2,3-c]-furazan),
(xxv) 13[beta]-ethyl-17[beta]-hydroxygon-4-en-3-one)
(xxvi) 4-hydroxytestosterone (4,17[beta]-dihydroxy-
androst-4-en-3-one),
(xxvii) 4-hydroxy-19-nortestosterone (4,17[beta]-
dihydroxy-estr-4-en-3-one),
(xxviii) mestanolone (17[alpha]-methyl-17[beta]-
hydroxy-5-androstan-3-one),
(xxix) mesterolone (1amethyl-17[beta]-hydroxy-
[5a]-androstan-3-one),
(xxx) methandienone (17[alpha]-methyl-17[beta]-
hydroxyandrost-1,4-dien-3-one),
(xxxi) methandriol (17[alpha]-methyl-3[beta],17[beta]-
dihydroxyandrost-5-ene),
(xxxii) methenolone (1-methyl-17[beta]-hydroxy-
5[alpha]-androst-1-en-3-one),
(xxxiii) 17[alpha]-methyl-3[beta], 17[beta]-
dihydroxy-5a-androstane),
(xxxiv) 17[alpha]-methyl-3[alpha],17[beta]-dihydroxy
-5a-androstane),
(xxxv) 17[alpha]-methyl-3[beta],17[beta]-
dihydroxyandrost-4-ene),
(xxxvi) 17[alpha]-methyl-4-hydroxynandrolone (17[alpha]-
methyl-4-hydroxy-17[beta]-hydroxyestr-4-en-3-one),
(xxxvii) methyldienolone (17[alpha]-methyl-17[beta]-
hydroxyestra-4,9(10)-dien-3-one),
(xxxviii) methyltrienolone (17[alpha]-methyl-17[beta]-
hydroxyestra-4,9-11-trien-3-one),
(xxxix) methyltestosterone (17[alpha]-methyl-17[beta]-
hydroxyandrost-4-en-3-one),
(xl) mibolerone (7[alpha],17a-dimethyl-17[beta]-
hydroxyestr-4-en-3-one),
(xli) 17[alpha]-methyl-[delta]1-dihydrotestosterone
(17b[beta]-hydroxy-17[alpha]-methyl-5[alpha]-
androst-1-en-3-one)(a.k.a. '17-[alpha]-methyl-
1-testosterone'),
(xlii) nandrolone (17[beta]-hydroxyestr-4-en-3-one),
(xliii) 19-nor-4-androstenediol (3[beta], 17[beta]-
dihydroxyestr-4-ene),
(xliv) 19-nor-4-androstenediol (3[alpha], 17[beta]-
dihydroxyestr-4-ene),
(xlv) 19-nor-5-androstenediol (3[beta], 17[beta]-
dihydroxyestr-5-ene),
(xlvi) 19-nor-5-androstenediol (3[alpha], 17[beta]-
dihydroxyestr-5-ene),
(xlvii) 19-nor-4,9(10)-androstadienedione
(estra-4,9(10)-diene-3,17-dione),
(xlviii) 19-nor-4-androstenedione (estr-4-
en-3,17-dione),
(xlix) 19-nor-5-androstenedione (estr-5-
en-3,17-dione),
(l) norbolethone (13[beta], 17a-diethyl-17[beta]-
hydroxygon-4-en-3-one),
(li) norclostebol (4-chloro-17[beta]-
hydroxyestr-4-en-3-one),
(lii) norethandrolone (17[alpha]-ethyl-17[beta]-
hydroxyestr-4-en-3-one),
(liii) normethandrolone (17[alpha]-methyl-17[beta]-
hydroxyestr-4-en-3-one),
(liv) oxandrolone (17[alpha]-methyl-17[beta]-hydroxy-
2-oxa-5[alpha]-androstan-3-one),
(lv) oxymesterone (17[alpha]-methyl-4,17[beta]-
dihydroxyandrost-4-en-3-one),
(lvi) oxymetholone (17[alpha]-methyl-2-hydroxymethylene-
17[beta]-hydroxy-(5[alpha]-androstan-3-one),
(lvii) stanozolol (17[alpha]-methyl-17[beta]-hydroxy-
(5[alpha]-androst-2-eno[3,2-c]-pyrazole),
(lviii) stenbolone (17[beta]-hydroxy-2-methyl-
(5[alpha]-androst-1-en-3-one),
(lix) testolactone (13-hydroxy-3-oxo-13,17-
secoandrosta-1,4-dien-17-oic
acid lactone),
(lx) testosterone (17[beta]-hydroxyandrost-
4-en-3-one),
(lxi) tetrahydrogestrinone (13[beta], 17[alpha]-
diethyl-17[beta]-hydroxygon-
4,9,11-trien-3-one),
(lxii) trenbolone (17[beta]-hydroxyestr-4,9,
11-trien-3-one).
Any person who is otherwise lawfully in possession of an anabolic steroid, or who otherwise lawfully manufactures, distributes, dispenses, delivers, or possesses with intent to deliver an anabolic steroid, which anabolic steroid is expressly intended for and lawfully allowed to be administered through implants to livestock or other nonhuman species, and which is approved by the Secretary of Health and Human Services for such administration, and which the person intends to administer or have administered through such implants, shall not be considered to be in unauthorized possession or to unlawfully manufacture, distribute, dispense, deliver, or possess with intent to deliver such anabolic steroid for purposes of this Act.
(d) "Administration" means the Drug Enforcement Administration, United States Department of Justice, or its successor agency.
(d-5) "Clinical Director, Prescription Monitoring Program" means a Department of Human Services administrative employee licensed to either prescribe or dispense controlled substances who shall run the clinical aspects of the Department of Human Services Prescription Monitoring Program and its Prescription Information Library.
(d-10) "Compounding" means the preparation and mixing of components, excluding flavorings, (1) as the result of a prescriber's prescription drug order or initiative based on the prescriber-patient-pharmacist relationship in the course of professional practice or (2) for the purpose of, or incident to, research, teaching, or chemical analysis and not for sale or dispensing. "Compounding" includes the preparation of drugs or devices in anticipation of receiving prescription drug orders based on routine, regularly observed dispensing patterns. Commercially available products may be compounded for dispensing to individual patients only if both of the following conditions are met: (i) the commercial product is not reasonably available from normal distribution channels in a timely manner to meet the patient's needs and (ii) the prescribing practitioner has requested that the drug be compounded.
(e) "Control" means to add a drug or other substance, or immediate precursor, to a Schedule whether by transfer from another Schedule or otherwise.
(f) "Controlled Substance" means (i) a drug, substance, immediate precursor, or synthetic drug in the Schedules of Article II of this Act or (ii) a drug or other substance, or immediate precursor, designated as a controlled substance by the Department through administrative rule. The term does not include distilled spirits, wine, malt beverages, or tobacco, as those terms are defined or used in the Liquor Control Act of 1934 and the Tobacco Products Tax Act of 1995.
(f-5) "Controlled substance analog" means a substance:
(1) the chemical structure of which is substantially

similar to the chemical structure of a controlled substance in Schedule I or II;

(2) which has a stimulant, depressant, or

hallucinogenic effect on the central nervous system that is substantially similar to or greater than the stimulant, depressant, or hallucinogenic effect on the central nervous system of a controlled substance in Schedule I or II; or

(3) with respect to a particular person, which such

person represents or intends to have a stimulant, depressant, or hallucinogenic effect on the central nervous system that is substantially similar to or greater than the stimulant, depressant, or hallucinogenic effect on the central nervous system of a controlled substance in Schedule I or II.

(g) "Counterfeit substance" means a controlled substance, which, or the container or labeling of which, without authorization bears the trademark, trade name, or other identifying mark, imprint, number or device, or any likeness thereof, of a manufacturer, distributor, or dispenser other than the person who in fact manufactured, distributed, or dispensed the substance.
(h) "Deliver" or "delivery" means the actual, constructive or attempted transfer of possession of a controlled substance, with or without consideration, whether or not there is an agency relationship.
(i) "Department" means the Illinois Department of Human Services (as successor to the Department of Alcoholism and Substance Abuse) or its successor agency.
(j) (Blank).
(k) "Department of Corrections" means the Department of Corrections of the State of Illinois or its successor agency.
(l) "Department of Financial and Professional Regulation" means the Department of Financial and Professional Regulation of the State of Illinois or its successor agency.
(m) "Depressant" means any drug that (i) causes an overall depression of central nervous system functions, (ii) causes impaired consciousness and awareness, and (iii) can be habit-forming or lead to a substance abuse problem, including but not limited to alcohol, cannabis and its active principles and their analogs, benzodiazepines and their analogs, barbiturates and their analogs, opioids (natural and synthetic) and their analogs, and chloral hydrate and similar sedative hypnotics.
(n) (Blank).
(o) "Director" means the Director of the Illinois State Police or his or her designated agents.
(p) "Dispense" means to deliver a controlled substance to an ultimate user or research subject by or pursuant to the lawful order of a prescriber, including the prescribing, administering, packaging, labeling, or compounding necessary to prepare the substance for that delivery.
(q) "Dispenser" means a practitioner who dispenses.
(r) "Distribute" means to deliver, other than by administering or dispensing, a controlled substance.
(s) "Distributor" means a person who distributes.
(t) "Drug" means (1) substances recognized as drugs in the official United States Pharmacopoeia, Official Homeopathic Pharmacopoeia of the United States, or official National Formulary, or any supplement to any of them; (2) substances intended for use in diagnosis, cure, mitigation, treatment, or prevention of disease in man or animals; (3) substances (other than food) intended to affect the structure of any function of the body of man or animals and (4) substances intended for use as a component of any article specified in clause (1), (2), or (3) of this subsection. It does not include devices or their components, parts, or accessories.
(t-3) "Electronic health record" or "EHR" means an electronic record of health-related information on an individual that is created, gathered, managed, and consulted by authorized health care clinicians and staff.
(t-4) "Emergency medical services personnel" has the meaning ascribed to it in the Emergency Medical Services (EMS) Systems Act.
(t-5) "Euthanasia agency" means an entity certified by the Department of Financial and Professional Regulation for the purpose of animal euthanasia that holds an animal control facility license or animal shelter license under the Animal Welfare Act. A euthanasia agency is authorized to purchase, store, possess, and utilize Schedule II nonnarcotic and Schedule III nonnarcotic drugs for the sole purpose of animal euthanasia.
(t-10) "Euthanasia drugs" means Schedule II or Schedule III substances (nonnarcotic controlled substances) that are used by a euthanasia agency for the purpose of animal euthanasia.
(u) "Good faith" means the prescribing or dispensing of a controlled substance by a practitioner in the regular course of professional treatment to or for any person who is under his or her treatment for a pathology or condition other than that individual's physical or psychological dependence upon or addiction to a controlled substance, except as provided herein: and application of the term to a pharmacist shall mean the dispensing of a controlled substance pursuant to the prescriber's order which in the professional judgment of the pharmacist is lawful. The pharmacist shall be guided by accepted professional standards including, but not limited to the following, in making the judgment:
(1) lack of consistency of prescriber-patient

relationship,

(2) frequency of prescriptions for same drug by one

prescriber for large numbers of patients,

(3) quantities beyond those normally prescribed,
(4) unusual dosages (recognizing that there may be

clinical circumstances where more or less than the usual dose may be used legitimately),

(5) unusual geographic distances between patient,

pharmacist and prescriber,

(6) consistent prescribing of habit-forming drugs.
(u-0.5) "Hallucinogen" means a drug that causes markedly altered sensory perception leading to hallucinations of any type.
(u-1) "Home infusion services" means services provided by a pharmacy in compounding solutions for direct administration to a patient in a private residence, long-term care facility, or hospice setting by means of parenteral, intravenous, intramuscular, subcutaneous, or intraspinal infusion.
(u-5) "Illinois State Police" means the State Police of the State of Illinois, or its successor agency.
(v) "Immediate precursor" means a substance:
(1) which the Department has found to be and by rule

designated as being a principal compound used, or produced primarily for use, in the manufacture of a controlled substance;

(2) which is an immediate chemical intermediary used

or likely to be used in the manufacture of such controlled substance; and

(3) the control of which is necessary to prevent,

curtail or limit the manufacture of such controlled substance.

(w) "Instructional activities" means the acts of teaching, educating or instructing by practitioners using controlled substances within educational facilities approved by the State Board of Education or its successor agency.
(x) "Local authorities" means a duly organized State, County or Municipal peace unit or police force.
(y) "Look-alike substance" means a substance, other than a controlled substance which (1) by overall dosage unit appearance, including shape, color, size, markings or lack thereof, taste, consistency, or any other identifying physical characteristic of the substance, would lead a reasonable person to believe that the substance is a controlled substance, or (2) is expressly or impliedly represented to be a controlled substance or is distributed under circumstances which would lead a reasonable person to believe that the substance is a controlled substance. For the purpose of determining whether the representations made or the circumstances of the distribution would lead a reasonable person to believe the substance to be a controlled substance under this clause (2) of subsection (y), the court or other authority may consider the following factors in addition to any other factor that may be relevant:
(a) statements made by the owner or person in control

of the substance concerning its nature, use or effect;

(b) statements made to the buyer or recipient that

the substance may be resold for profit;

(c) whether the substance is packaged in a manner

normally used for the illegal distribution of controlled substances;

(d) whether the distribution or attempted

distribution included an exchange of or demand for money or other property as consideration, and whether the amount of the consideration was substantially greater than the reasonable retail market value of the substance.

Clause (1) of this subsection (y) shall not apply to a noncontrolled substance in its finished dosage form that was initially introduced into commerce prior to the initial introduction into commerce of a controlled substance in its finished dosage form which it may substantially resemble.
Nothing in this subsection (y) prohibits the dispensing or distributing of noncontrolled substances by persons authorized to dispense and distribute controlled substances under this Act, provided that such action would be deemed to be carried out in good faith under subsection (u) if the substances involved were controlled substances.
Nothing in this subsection (y) or in this Act prohibits the manufacture, preparation, propagation, compounding, processing, packaging, advertising or distribution of a drug or drugs by any person registered pursuant to Section 510 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360).
(y-1) "Mail-order pharmacy" means a pharmacy that is located in a state of the United States that delivers, dispenses or distributes, through the United States Postal Service or other common carrier, to Illinois residents, any substance which requires a prescription.
(z) "Manufacture" means the production, preparation, propagation, compounding, conversion or processing of a controlled substance other than methamphetamine, either directly or indirectly, by extraction from substances of natural origin, or independently by means of chemical synthesis, or by a combination of extraction and chemical synthesis, and includes any packaging or repackaging of the substance or labeling of its container, except that this term does not include:
(1) by an ultimate user, the preparation or

compounding of a controlled substance for his or her own use; or

(2) by a practitioner, or his or her authorized agent

under his or her supervision, the preparation, compounding, packaging, or labeling of a controlled substance:

(a) as an incident to his or her administering or

dispensing of a controlled substance in the course of his or her professional practice; or

(b) as an incident to lawful research, teaching

or chemical analysis and not for sale.

(z-1) (Blank).
(z-5) "Medication shopping" means the conduct prohibited under subsection (a) of Section 314.5 of this Act.
(z-10) "Mid-level practitioner" means (i) a physician assistant who has been delegated authority to prescribe through a written delegation of authority by a physician licensed to practice medicine in all of its branches, in accordance with Section 7.5 of the Physician Assistant Practice Act of 1987, (ii) an advanced practice nurse who has been delegated authority to prescribe through a written delegation of authority by a physician licensed to practice medicine in all of its branches or by a podiatric physician, in accordance with Section 65-40 of the Nurse Practice Act, (iii) an advanced practice nurse certified as a nurse practitioner, nurse midwife, or clinical nurse specialist who has been granted authority to prescribe by a hospital affiliate in accordance with Section 65-45 of the Nurse Practice Act, (iv) an animal euthanasia agency, or (v) a prescribing psychologist.
(aa) "Narcotic drug" means any of the following, whether produced directly or indirectly by extraction from substances of vegetable origin, or independently by means of chemical synthesis, or by a combination of extraction and chemical synthesis:
(1) opium, opiates, derivatives of opium and opiates,

including their isomers, esters, ethers, salts, and salts of isomers, esters, and ethers, whenever the existence of such isomers, esters, ethers, and salts is possible within the specific chemical designation; however the term "narcotic drug" does not include the isoquinoline alkaloids of opium;

(2) (blank);
(3) opium poppy and poppy straw;
(4) coca leaves, except coca leaves and extracts of

coca leaves from which substantially all of the cocaine and ecgonine, and their isomers, derivatives and salts, have been removed;

(5) cocaine, its salts, optical and geometric

isomers, and salts of isomers;

(6) ecgonine, its derivatives, their salts, isomers,

and salts of isomers;

(7) any compound, mixture, or preparation which

contains any quantity of any of the substances referred to in subparagraphs (1) through (6).

(bb) "Nurse" means a registered nurse licensed under the Nurse Practice Act.
(cc) (Blank).
(dd) "Opiate" means any substance having an addiction forming or addiction sustaining liability similar to morphine or being capable of conversion into a drug having addiction forming or addiction sustaining liability.
(ee) "Opium poppy" means the plant of the species Papaver somniferum L., except its seeds.
(ee-5) "Oral dosage" means a tablet, capsule, elixir, or solution or other liquid form of medication intended for administration by mouth, but the term does not include a form of medication intended for buccal, sublingual, or transmucosal administration.
(ff) "Parole and Pardon Board" means the Parole and Pardon Board of the State of Illinois or its successor agency.
(gg) "Person" means any individual, corporation, mail-order pharmacy, government or governmental subdivision or agency, business trust, estate, trust, partnership or association, or any other entity.
(hh) "Pharmacist" means any person who holds a license or certificate of registration as a registered pharmacist, a local registered pharmacist or a registered assistant pharmacist under the Pharmacy Practice Act.
(ii) "Pharmacy" means any store, ship or other place in which pharmacy is authorized to be practiced under the Pharmacy Practice Act.
(ii-5) "Pharmacy shopping" means the conduct prohibited under subsection (b) of Section 314.5 of this Act.
(ii-10) "Physician" (except when the context otherwise requires) means a person licensed to practice medicine in all of its branches.
(jj) "Poppy straw" means all parts, except the seeds, of the opium poppy, after mowing.
(kk) "Practitioner" means a physician licensed to practice medicine in all its branches, dentist, optometrist, podiatric physician, veterinarian, scientific investigator, pharmacist, physician assistant, advanced practice nurse, licensed practical nurse, registered nurse, emergency medical services personnel, hospital, laboratory, or pharmacy, or other person licensed, registered, or otherwise lawfully permitted by the United States or this State to distribute, dispense, conduct research with respect to, administer or use in teaching or chemical analysis, a controlled substance in the course of professional practice or research.
(ll) "Pre-printed prescription" means a written prescription upon which the designated drug has been indicated prior to the time of issuance; the term does not mean a written prescription that is individually generated by machine or computer in the prescriber's office.
(mm) "Prescriber" means a physician licensed to practice medicine in all its branches, dentist, optometrist, prescribing psychologist licensed under Section 4.2 of the Clinical Psychologist Licensing Act with prescriptive authority delegated under Section 4.3 of the Clinical Psychologist Licensing Act, podiatric physician, or veterinarian who issues a prescription, a physician assistant who issues a prescription for a controlled substance in accordance with Section 303.05, a written delegation, and a written supervision agreement required under Section 7.5 of the Physician Assistant Practice Act of 1987, an advanced practice nurse with prescriptive authority delegated under Section 65-40 of the Nurse Practice Act and in accordance with Section 303.05, a written delegation, and a written collaborative agreement under Section 65-35 of the Nurse Practice Act, or an advanced practice nurse certified as a nurse practitioner, nurse midwife, or clinical nurse specialist who has been granted authority to prescribe by a hospital affiliate in accordance with Section 65-45 of the Nurse Practice Act and in accordance with Section 303.05.
(nn) "Prescription" means a written, facsimile, or oral order, or an electronic order that complies with applicable federal requirements, of a physician licensed to practice medicine in all its branches, dentist, podiatric physician or veterinarian for any controlled substance, of an optometrist in accordance with Section 15.1 of the Illinois Optometric Practice Act of 1987, of a prescribing psychologist licensed under Section 4.2 of the Clinical Psychologist Licensing Act with prescriptive authority delegated under Section 4.3 of the Clinical Psychologist Licensing Act, of a physician assistant for a controlled substance in accordance with Section 303.05, a written delegation, and a written supervision agreement required under Section 7.5 of the Physician Assistant Practice Act of 1987, of an advanced practice nurse with prescriptive authority delegated under Section 65-40 of the Nurse Practice Act who issues a prescription for a controlled substance in accordance with Section 303.05, a written delegation, and a written collaborative agreement under Section 65-35 of the Nurse Practice Act, or of an advanced practice nurse certified as a nurse practitioner, nurse midwife, or clinical nurse specialist who has been granted authority to prescribe by a hospital affiliate in accordance with Section 65-45 of the Nurse Practice Act and in accordance with Section 303.05 when required by law.
(nn-5) "Prescription Information Library" (PIL) means an electronic library that contains reported controlled substance data.
(nn-10) "Prescription Monitoring Program" (PMP) means the entity that collects, tracks, and stores reported data on controlled substances and select drugs pursuant to Section 316.
(oo) "Production" or "produce" means manufacture, planting, cultivating, growing, or harvesting of a controlled substance other than methamphetamine.
(pp) "Registrant" means every person who is required to register under Section 302 of this Act.
(qq) "Registry number" means the number assigned to each person authorized to handle controlled substances under the laws of the United States and of this State.
(qq-5) "Secretary" means, as the context requires, either the Secretary of the Department or the Secretary of the Department of Financial and Professional Regulation, and the Secretary's designated agents.
(rr) "State" includes the State of Illinois and any state, district, commonwealth, territory, insular possession thereof, and any area subject to the legal authority of the United States of America.
(rr-5) "Stimulant" means any drug that (i) causes an overall excitation of central nervous system functions, (ii) causes impaired consciousness and awareness, and (iii) can be habit-forming or lead to a substance abuse problem, including but not limited to amphetamines and their analogs, methylphenidate and its analogs, cocaine, and phencyclidine and its analogs.
(ss) "Ultimate user" means a person who lawfully possesses a controlled substance for his or her own use or for the use of a member of his or her household or for administering to an animal owned by him or her or by a member of his or her household.
(Source: P.A. 99-78, eff. 7-20-15; 99-173, eff. 7-29-15; 99-371, eff. 1-1-16; 99-480, eff. 9-9-15; 99-642, eff. 7-28-16; 100-280, eff. 1-1-18.)

(Text of Section from P.A. 100-453)
Sec. 102. Definitions. As used in this Act, unless the context otherwise requires:
(a) "Addict" means any person who habitually uses any drug, chemical, substance or dangerous drug other than alcohol so as to endanger the public morals, health, safety or welfare or who is so far addicted to the use of a dangerous drug or controlled substance other than alcohol as to have lost the power of self control with reference to his or her addiction.
(b) "Administer" means the direct application of a controlled substance, whether by injection, inhalation, ingestion, or any other means, to the body of a patient, research subject, or animal (as defined by the Humane Euthanasia in Animal Shelters Act) by:
(1) a practitioner (or, in his or her presence, by

his or her authorized agent),

(2) the patient or research subject pursuant to an

order, or

(3) a euthanasia technician as defined by the Humane

Euthanasia in Animal Shelters Act.

(c) "Agent" means an authorized person who acts on behalf of or at the direction of a manufacturer, distributor, dispenser, prescriber, or practitioner. It does not include a common or contract carrier, public warehouseman or employee of the carrier or warehouseman.
(c-1) "Anabolic Steroids" means any drug or hormonal substance, chemically and pharmacologically related to testosterone (other than estrogens, progestins, corticosteroids, and dehydroepiandrosterone), and includes:
(i) 3[beta],17-dihydroxy-5a-androstane,
(ii) 3[alpha],17[beta]-dihydroxy-5a-androstane,
(iii) 5[alpha]-androstan-3,17-dione,
(iv) 1-androstenediol (3[beta],
17[beta]-dihydroxy-5[alpha]-androst-1-ene),
(v) 1-androstenediol (3[alpha],
17[beta]-dihydroxy-5[alpha]-androst-1-ene),
(vi) 4-androstenediol
(3[beta],17[beta]-dihydroxy-androst-4-ene),
(vii) 5-androstenediol
(3[beta],17[beta]-dihydroxy-androst-5-ene),
(viii) 1-androstenedione
([5alpha]-androst-1-en-3,17-dione),
(ix) 4-androstenedione
(androst-4-en-3,17-dione),
(x) 5-androstenedione
(androst-5-en-3,17-dione),
(xi) bolasterone (7[alpha],17a-dimethyl-17[beta]-
hydroxyandrost-4-en-3-one),
(xii) boldenone (17[beta]-hydroxyandrost-
1,4,-diene-3-one),
(xiii) boldione (androsta-1,4-
diene-3,17-dione),
(xiv) calusterone (7[beta],17[alpha]-dimethyl-17
[beta]-hydroxyandrost-4-en-3-one),
(xv) clostebol (4-chloro-17[beta]-
hydroxyandrost-4-en-3-one),
(xvi) dehydrochloromethyltestosterone (4-chloro-
17[beta]-hydroxy-17[alpha]-methyl-
androst-1,4-dien-3-one),

(xvii) desoxymethyltestosterone (17[alpha]-methyl-5[alpha]

-androst-2-en-17[beta]-ol)(a.k.a., madol),
(xviii) [delta]1-dihydrotestosterone (a.k.a.
'1-testosterone') (17[beta]-hydroxy-
5[alpha]-androst-1-en-3-one),
(xix) 4-dihydrotestosterone (17[beta]-hydroxy-
androstan-3-one),
(xx) drostanolone (17[beta]-hydroxy-2[alpha]-methyl-
5[alpha]-androstan-3-one),
(xxi) ethylestrenol (17[alpha]-ethyl-17[beta]-
hydroxyestr-4-ene),
(xxii) fluoxymesterone (9-fluoro-17[alpha]-methyl-
1[beta],17[beta]-dihydroxyandrost-4-en-3-one),
(xxiii) formebolone (2-formyl-17[alpha]-methyl-11[alpha],
17[beta]-dihydroxyandrost-1,4-dien-3-one),
(xxiv) furazabol (17[alpha]-methyl-17[beta]-
hydroxyandrostano[2,3-c]-furazan),
(xxv) 13[beta]-ethyl-17[beta]-hydroxygon-4-en-3-one)
(xxvi) 4-hydroxytestosterone (4,17[beta]-dihydroxy-
androst-4-en-3-one),
(xxvii) 4-hydroxy-19-nortestosterone (4,17[beta]-
dihydroxy-estr-4-en-3-one),
(xxviii) mestanolone (17[alpha]-methyl-17[beta]-
hydroxy-5-androstan-3-one),
(xxix) mesterolone (1amethyl-17[beta]-hydroxy-
[5a]-androstan-3-one),
(xxx) methandienone (17[alpha]-methyl-17[beta]-
hydroxyandrost-1,4-dien-3-one),
(xxxi) methandriol (17[alpha]-methyl-3[beta],17[beta]-
dihydroxyandrost-5-ene),
(xxxii) methenolone (1-methyl-17[beta]-hydroxy-
5[alpha]-androst-1-en-3-one),
(xxxiii) 17[alpha]-methyl-3[beta], 17[beta]-
dihydroxy-5a-androstane),
(xxxiv) 17[alpha]-methyl-3[alpha],17[beta]-dihydroxy
-5a-androstane),
(xxxv) 17[alpha]-methyl-3[beta],17[beta]-
dihydroxyandrost-4-ene),
(xxxvi) 17[alpha]-methyl-4-hydroxynandrolone (17[alpha]-
methyl-4-hydroxy-17[beta]-hydroxyestr-4-en-3-one),
(xxxvii) methyldienolone (17[alpha]-methyl-17[beta]-
hydroxyestra-4,9(10)-dien-3-one),
(xxxviii) methyltrienolone (17[alpha]-methyl-17[beta]-
hydroxyestra-4,9-11-trien-3-one),
(xxxix) methyltestosterone (17[alpha]-methyl-17[beta]-
hydroxyandrost-4-en-3-one),
(xl) mibolerone (7[alpha],17a-dimethyl-17[beta]-
hydroxyestr-4-en-3-one),
(xli) 17[alpha]-methyl-[delta]1-dihydrotestosterone
(17b[beta]-hydroxy-17[alpha]-methyl-5[alpha]-
androst-1-en-3-one)(a.k.a. '17-[alpha]-methyl-
1-testosterone'),
(xlii) nandrolone (17[beta]-hydroxyestr-4-en-3-one),
(xliii) 19-nor-4-androstenediol (3[beta], 17[beta]-
dihydroxyestr-4-ene),
(xliv) 19-nor-4-androstenediol (3[alpha], 17[beta]-
dihydroxyestr-4-ene),
(xlv) 19-nor-5-androstenediol (3[beta], 17[beta]-
dihydroxyestr-5-ene),
(xlvi) 19-nor-5-androstenediol (3[alpha], 17[beta]-
dihydroxyestr-5-ene),
(xlvii) 19-nor-4,9(10)-androstadienedione
(estra-4,9(10)-diene-3,17-dione),
(xlviii) 19-nor-4-androstenedione (estr-4-
en-3,17-dione),
(xlix) 19-nor-5-androstenedione (estr-5-
en-3,17-dione),
(l) norbolethone (13[beta], 17a-diethyl-17[beta]-
hydroxygon-4-en-3-one),
(li) norclostebol (4-chloro-17[beta]-
hydroxyestr-4-en-3-one),
(lii) norethandrolone (17[alpha]-ethyl-17[beta]-
hydroxyestr-4-en-3-one),
(liii) normethandrolone (17[alpha]-methyl-17[beta]-
hydroxyestr-4-en-3-one),
(liv) oxandrolone (17[alpha]-methyl-17[beta]-hydroxy-
2-oxa-5[alpha]-androstan-3-one),
(lv) oxymesterone (17[alpha]-methyl-4,17[beta]-
dihydroxyandrost-4-en-3-one),
(lvi) oxymetholone (17[alpha]-methyl-2-hydroxymethylene-
17[beta]-hydroxy-(5[alpha]-androstan-3-one),
(lvii) stanozolol (17[alpha]-methyl-17[beta]-hydroxy-
(5[alpha]-androst-2-eno[3,2-c]-pyrazole),
(lviii) stenbolone (17[beta]-hydroxy-2-methyl-
(5[alpha]-androst-1-en-3-one),
(lix) testolactone (13-hydroxy-3-oxo-13,17-
secoandrosta-1,4-dien-17-oic
acid lactone),
(lx) testosterone (17[beta]-hydroxyandrost-
4-en-3-one),
(lxi) tetrahydrogestrinone (13[beta], 17[alpha]-
diethyl-17[beta]-hydroxygon-
4,9,11-trien-3-one),
(lxii) trenbolone (17[beta]-hydroxyestr-4,9,
11-trien-3-one).
Any person who is otherwise lawfully in possession of an anabolic steroid, or who otherwise lawfully manufactures, distributes, dispenses, delivers, or possesses with intent to deliver an anabolic steroid, which anabolic steroid is expressly intended for and lawfully allowed to be administered through implants to livestock or other nonhuman species, and which is approved by the Secretary of Health and Human Services for such administration, and which the person intends to administer or have administered through such implants, shall not be considered to be in unauthorized possession or to unlawfully manufacture, distribute, dispense, deliver, or possess with intent to deliver such anabolic steroid for purposes of this Act.
(d) "Administration" means the Drug Enforcement Administration, United States Department of Justice, or its successor agency.
(d-5) "Clinical Director, Prescription Monitoring Program" means a Department of Human Services administrative employee licensed to either prescribe or dispense controlled substances who shall run the clinical aspects of the Department of Human Services Prescription Monitoring Program and its Prescription Information Library.
(d-10) "Compounding" means the preparation and mixing of components, excluding flavorings, (1) as the result of a prescriber's prescription drug order or initiative based on the prescriber-patient-pharmacist relationship in the course of professional practice or (2) for the purpose of, or incident to, research, teaching, or chemical analysis and not for sale or dispensing. "Compounding" includes the preparation of drugs or devices in anticipation of receiving prescription drug orders based on routine, regularly observed dispensing patterns. Commercially available products may be compounded for dispensing to individual patients only if both of the following conditions are met: (i) the commercial product is not reasonably available from normal distribution channels in a timely manner to meet the patient's needs and (ii) the prescribing practitioner has requested that the drug be compounded.
(e) "Control" means to add a drug or other substance, or immediate precursor, to a Schedule whether by transfer from another Schedule or otherwise.
(f) "Controlled Substance" means (i) a drug, substance, immediate precursor, or synthetic drug in the Schedules of Article II of this Act or (ii) a drug or other substance, or immediate precursor, designated as a controlled substance by the Department through administrative rule. The term does not include distilled spirits, wine, malt beverages, or tobacco, as those terms are defined or used in the Liquor Control Act of 1934 and the Tobacco Products Tax Act of 1995.
(f-5) "Controlled substance analog" means a substance:
(1) the chemical structure of which is substantially

similar to the chemical structure of a controlled substance in Schedule I or II;

(2) which has a stimulant, depressant, or

hallucinogenic effect on the central nervous system that is substantially similar to or greater than the stimulant, depressant, or hallucinogenic effect on the central nervous system of a controlled substance in Schedule I or II; or

(3) with respect to a particular person, which such

person represents or intends to have a stimulant, depressant, or hallucinogenic effect on the central nervous system that is substantially similar to or greater than the stimulant, depressant, or hallucinogenic effect on the central nervous system of a controlled substance in Schedule I or II.

(g) "Counterfeit substance" means a controlled substance, which, or the container or labeling of which, without authorization bears the trademark, trade name, or other identifying mark, imprint, number or device, or any likeness thereof, of a manufacturer, distributor, or dispenser other than the person who in fact manufactured, distributed, or dispensed the substance.
(h) "Deliver" or "delivery" means the actual, constructive or attempted transfer of possession of a controlled substance, with or without consideration, whether or not there is an agency relationship.
(i) "Department" means the Illinois Department of Human Services (as successor to the Department of Alcoholism and Substance Abuse) or its successor agency.
(j) (Blank).
(k) "Department of Corrections" means the Department of Corrections of the State of Illinois or its successor agency.
(l) "Department of Financial and Professional Regulation" means the Department of Financial and Professional Regulation of the State of Illinois or its successor agency.
(m) "Depressant" means any drug that (i) causes an overall depression of central nervous system functions, (ii) causes impaired consciousness and awareness, and (iii) can be habit-forming or lead to a substance abuse problem, including but not limited to alcohol, cannabis and its active principles and their analogs, benzodiazepines and their analogs, barbiturates and their analogs, opioids (natural and synthetic) and their analogs, and chloral hydrate and similar sedative hypnotics.
(n) (Blank).
(o) "Director" means the Director of the Illinois State Police or his or her designated agents.
(p) "Dispense" means to deliver a controlled substance to an ultimate user or research subject by or pursuant to the lawful order of a prescriber, including the prescribing, administering, packaging, labeling, or compounding necessary to prepare the substance for that delivery.
(q) "Dispenser" means a practitioner who dispenses.
(r) "Distribute" means to deliver, other than by administering or dispensing, a controlled substance.
(s) "Distributor" means a person who distributes.
(t) "Drug" means (1) substances recognized as drugs in the official United States Pharmacopoeia, Official Homeopathic Pharmacopoeia of the United States, or official National Formulary, or any supplement to any of them; (2) substances intended for use in diagnosis, cure, mitigation, treatment, or prevention of disease in man or animals; (3) substances (other than food) intended to affect the structure of any function of the body of man or animals and (4) substances intended for use as a component of any article specified in clause (1), (2), or (3) of this subsection. It does not include devices or their components, parts, or accessories.
(t-3) "Electronic health record" or "EHR" means an electronic record of health-related information on an individual that is created, gathered, managed, and consulted by authorized health care clinicians and staff.
(t-5) "Euthanasia agency" means an entity certified by the Department of Financial and Professional Regulation for the purpose of animal euthanasia that holds an animal control facility license or animal shelter license under the Animal Welfare Act. A euthanasia agency is authorized to purchase, store, possess, and utilize Schedule II nonnarcotic and Schedule III nonnarcotic drugs for the sole purpose of animal euthanasia.
(t-10) "Euthanasia drugs" means Schedule II or Schedule III substances (nonnarcotic controlled substances) that are used by a euthanasia agency for the purpose of animal euthanasia.
(u) "Good faith" means the prescribing or dispensing of a controlled substance by a practitioner in the regular course of professional treatment to or for any person who is under his or her treatment for a pathology or condition other than that individual's physical or psychological dependence upon or addiction to a controlled substance, except as provided herein: and application of the term to a pharmacist shall mean the dispensing of a controlled substance pursuant to the prescriber's order which in the professional judgment of the pharmacist is lawful. The pharmacist shall be guided by accepted professional standards including, but not limited to the following, in making the judgment:
(1) lack of consistency of prescriber-patient

relationship,

(2) frequency of prescriptions for same drug by one

prescriber for large numbers of patients,

(3) quantities beyond those normally prescribed,
(4) unusual dosages (recognizing that there may be

clinical circumstances where more or less than the usual dose may be used legitimately),

(5) unusual geographic distances between patient,

pharmacist and prescriber,

(6) consistent prescribing of habit-forming drugs.
(u-0.5) "Hallucinogen" means a drug that causes markedly altered sensory perception leading to hallucinations of any type.
(u-1) "Home infusion services" means services provided by a pharmacy in compounding solutions for direct administration to a patient in a private residence, long-term care facility, or hospice setting by means of parenteral, intravenous, intramuscular, subcutaneous, or intraspinal infusion.
(u-5) "Illinois State Police" means the State Police of the State of Illinois, or its successor agency.
(v) "Immediate precursor" means a substance:
(1) which the Department has found to be and by rule

designated as being a principal compound used, or produced primarily for use, in the manufacture of a controlled substance;

(2) which is an immediate chemical intermediary used

or likely to be used in the manufacture of such controlled substance; and

(3) the control of which is necessary to prevent,

curtail or limit the manufacture of such controlled substance.

(w) "Instructional activities" means the acts of teaching, educating or instructing by practitioners using controlled substances within educational facilities approved by the State Board of Education or its successor agency.
(x) "Local authorities" means a duly organized State, County or Municipal peace unit or police force.
(y) "Look-alike substance" means a substance, other than a controlled substance which (1) by overall dosage unit appearance, including shape, color, size, markings or lack thereof, taste, consistency, or any other identifying physical characteristic of the substance, would lead a reasonable person to believe that the substance is a controlled substance, or (2) is expressly or impliedly represented to be a controlled substance or is distributed under circumstances which would lead a reasonable person to believe that the substance is a controlled substance. For the purpose of determining whether the representations made or the circumstances of the distribution would lead a reasonable person to believe the substance to be a controlled substance under this clause (2) of subsection (y), the court or other authority may consider the following factors in addition to any other factor that may be relevant:
(a) statements made by the owner or person in control

of the substance concerning its nature, use or effect;

(b) statements made to the buyer or recipient that

the substance may be resold for profit;

(c) whether the substance is packaged in a manner

normally used for the illegal distribution of controlled substances;

(d) whether the distribution or attempted

distribution included an exchange of or demand for money or other property as consideration, and whether the amount of the consideration was substantially greater than the reasonable retail market value of the substance.

Clause (1) of this subsection (y) shall not apply to a noncontrolled substance in its finished dosage form that was initially introduced into commerce prior to the initial introduction into commerce of a controlled substance in its finished dosage form which it may substantially resemble.
Nothing in this subsection (y) prohibits the dispensing or distributing of noncontrolled substances by persons authorized to dispense and distribute controlled substances under this Act, provided that such action would be deemed to be carried out in good faith under subsection (u) if the substances involved were controlled substances.
Nothing in this subsection (y) or in this Act prohibits the manufacture, preparation, propagation, compounding, processing, packaging, advertising or distribution of a drug or drugs by any person registered pursuant to Section 510 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360).
(y-1) "Mail-order pharmacy" means a pharmacy that is located in a state of the United States that delivers, dispenses or distributes, through the United States Postal Service or other common carrier, to Illinois residents, any substance which requires a prescription.
(z) "Manufacture" means the production, preparation, propagation, compounding, conversion or processing of a controlled substance other than methamphetamine, either directly or indirectly, by extraction from substances of natural origin, or independently by means of chemical synthesis, or by a combination of extraction and chemical synthesis, and includes any packaging or repackaging of the substance or labeling of its container, except that this term does not include:
(1) by an ultimate user, the preparation or

compounding of a controlled substance for his or her own use; or

(2) by a practitioner, or his or her authorized agent

under his or her supervision, the preparation, compounding, packaging, or labeling of a controlled substance:

(a) as an incident to his or her administering or

dispensing of a controlled substance in the course of his or her professional practice; or

(b) as an incident to lawful research, teaching

or chemical analysis and not for sale.

(z-1) (Blank).
(z-5) "Medication shopping" means the conduct prohibited under subsection (a) of Section 314.5 of this Act.
(z-10) "Mid-level practitioner" means (i) a physician assistant who has been delegated authority to prescribe through a written delegation of authority by a physician licensed to practice medicine in all of its branches, in accordance with Section 7.5 of the Physician Assistant Practice Act of 1987, (ii) an advanced practice nurse who has been delegated authority to prescribe through a written delegation of authority by a physician licensed to practice medicine in all of its branches or by a podiatric physician, in accordance with Section 65-40 of the Nurse Practice Act, (iii) an advanced practice nurse certified as a nurse practitioner, nurse midwife, or clinical nurse specialist who has been granted authority to prescribe by a hospital affiliate in accordance with Section 65-45 of the Nurse Practice Act, (iv) an animal euthanasia agency, or (v) a prescribing psychologist.
(aa) "Narcotic drug" means any of the following, whether produced directly or indirectly by extraction from substances of vegetable origin, or independently by means of chemical synthesis, or by a combination of extraction and chemical synthesis:
(1) opium, opiates, derivatives of opium and opiates,

including their isomers, esters, ethers, salts, and salts of isomers, esters, and ethers, whenever the existence of such isomers, esters, ethers, and salts is possible within the specific chemical designation; however the term "narcotic drug" does not include the isoquinoline alkaloids of opium;

(2) (blank);
(3) opium poppy and poppy straw;
(4) coca leaves, except coca leaves and extracts of

coca leaves from which substantially all of the cocaine and ecgonine, and their isomers, derivatives and salts, have been removed;

(5) cocaine, its salts, optical and geometric

isomers, and salts of isomers;

(6) ecgonine, its derivatives, their salts, isomers,

and salts of isomers;

(7) any compound, mixture, or preparation which

contains any quantity of any of the substances referred to in subparagraphs (1) through (6).

(bb) "Nurse" means a registered nurse licensed under the Nurse Practice Act.
(cc) (Blank).
(dd) "Opiate" means any substance having an addiction forming or addiction sustaining liability similar to morphine or being capable of conversion into a drug having addiction forming or addiction sustaining liability.
(ee) "Opium poppy" means the plant of the species Papaver somniferum L., except its seeds.
(ee-5) "Oral dosage" means a tablet, capsule, elixir, or solution or other liquid form of medication intended for administration by mouth, but the term does not include a form of medication intended for buccal, sublingual, or transmucosal administration.
(ff) "Parole and Pardon Board" means the Parole and Pardon Board of the State of Illinois or its successor agency.
(gg) "Person" means any individual, corporation, mail-order pharmacy, government or governmental subdivision or agency, business trust, estate, trust, partnership or association, or any other entity.
(hh) "Pharmacist" means any person who holds a license or certificate of registration as a registered pharmacist, a local registered pharmacist or a registered assistant pharmacist under the Pharmacy Practice Act.
(ii) "Pharmacy" means any store, ship or other place in which pharmacy is authorized to be practiced under the Pharmacy Practice Act.
(ii-5) "Pharmacy shopping" means the conduct prohibited under subsection (b) of Section 314.5 of this Act.
(ii-10) "Physician" (except when the context otherwise requires) means a person licensed to practice medicine in all of its branches.
(jj) "Poppy straw" means all parts, except the seeds, of the opium poppy, after mowing.
(kk) "Practitioner" means a physician licensed to practice medicine in all its branches, dentist, optometrist, podiatric physician, veterinarian, scientific investigator, pharmacist, physician assistant, advanced practice nurse, licensed practical nurse, registered nurse, hospital, laboratory, or pharmacy, or other person licensed, registered, or otherwise lawfully permitted by the United States or this State to distribute, dispense, conduct research with respect to, administer or use in teaching or chemical analysis, a controlled substance in the course of professional practice or research.
(ll) "Pre-printed prescription" means a written prescription upon which the designated drug has been indicated prior to the time of issuance; the term does not mean a written prescription that is individually generated by machine or computer in the prescriber's office.
(mm) "Prescriber" means a physician licensed to practice medicine in all its branches, dentist, optometrist, prescribing psychologist licensed under Section 4.2 of the Clinical Psychologist Licensing Act with prescriptive authority delegated under Section 4.3 of the Clinical Psychologist Licensing Act, podiatric physician, or veterinarian who issues a prescription, a physician assistant who issues a prescription for a controlled substance in accordance with Section 303.05, a written delegation, and a written collaborative agreement required under Section 7.5 of the Physician Assistant Practice Act of 1987, an advanced practice nurse with prescriptive authority delegated under Section 65-40 of the Nurse Practice Act and in accordance with Section 303.05, a written delegation, and a written collaborative agreement under Section 65-35 of the Nurse Practice Act, or an advanced practice nurse certified as a nurse practitioner, nurse midwife, or clinical nurse specialist who has been granted authority to prescribe by a hospital affiliate in accordance with Section 65-45 of the Nurse Practice Act and in accordance with Section 303.05.
(nn) "Prescription" means a written, facsimile, or oral order, or an electronic order that complies with applicable federal requirements, of a physician licensed to practice medicine in all its branches, dentist, podiatric physician or veterinarian for any controlled substance, of an optometrist in accordance with Section 15.1 of the Illinois Optometric Practice Act of 1987, of a prescribing psychologist licensed under Section 4.2 of the Clinical Psychologist Licensing Act with prescriptive authority delegated under Section 4.3 of the Clinical Psychologist Licensing Act, of a physician assistant for a controlled substance in accordance with Section 303.05, a written delegation, and a written collaborative agreement required under Section 7.5 of the Physician Assistant Practice Act of 1987, of an advanced practice nurse with prescriptive authority delegated under Section 65-40 of the Nurse Practice Act who issues a prescription for a controlled substance in accordance with Section 303.05, a written delegation, and a written collaborative agreement under Section 65-35 of the Nurse Practice Act, or of an advanced practice nurse certified as a nurse practitioner, nurse midwife, or clinical nurse specialist who has been granted authority to prescribe by a hospital affiliate in accordance with Section 65-45 of the Nurse Practice Act and in accordance with Section 303.05 when required by law.
(nn-5) "Prescription Information Library" (PIL) means an electronic library that contains reported controlled substance data.
(nn-10) "Prescription Monitoring Program" (PMP) means the entity that collects, tracks, and stores reported data on controlled substances and select drugs pursuant to Section 316.
(oo) "Production" or "produce" means manufacture, planting, cultivating, growing, or harvesting of a controlled substance other than methamphetamine.
(pp) "Registrant" means every person who is required to register under Section 302 of this Act.
(qq) "Registry number" means the number assigned to each person authorized to handle controlled substances under the laws of the United States and of this State.
(qq-5) "Secretary" means, as the context requires, either the Secretary of the Department or the Secretary of the Department of Financial and Professional Regulation, and the Secretary's designated agents.
(rr) "State" includes the State of Illinois and any state, district, commonwealth, territory, insular possession thereof, and any area subject to the legal authority of the United States of America.
(rr-5) "Stimulant" means any drug that (i) causes an overall excitation of central nervous system functions, (ii) causes impaired consciousness and awareness, and (iii) can be habit-forming or lead to a substance abuse problem, including but not limited to amphetamines and their analogs, methylphenidate and its analogs, cocaine, and phencyclidine and its analogs.
(ss) "Ultimate user" means a person who lawfully possesses a controlled substance for his or her own use or for the use of a member of his or her household or for administering to an animal owned by him or her or by a member of his or her household.
(Source: P.A. 99-78, eff. 7-20-15; 99-173, eff. 7-29-15; 99-371, eff. 1-1-16; 99-480, eff. 9-9-15; 99-642, eff. 7-28-16; 100-453, eff. 8-25-17.)

(Text of Section from P.A. 100-513)
Sec. 102. Definitions. As used in this Act, unless the context otherwise requires:
(a) "Addict" means any person who habitually uses any drug, chemical, substance or dangerous drug other than alcohol so as to endanger the public morals, health, safety or welfare or who is so far addicted to the use of a dangerous drug or controlled substance other than alcohol as to have lost the power of self control with reference to his or her addiction.
(b) "Administer" means the direct application of a controlled substance, whether by injection, inhalation, ingestion, or any other means, to the body of a patient, research subject, or animal (as defined by the Humane Euthanasia in Animal Shelters Act) by:
(1) a practitioner (or, in his or her presence, by

his or her authorized agent),

(2) the patient or research subject pursuant to an

order, or

(3) a euthanasia technician as defined by the Humane

Euthanasia in Animal Shelters Act.

(c) "Agent" means an authorized person who acts on behalf of or at the direction of a manufacturer, distributor, dispenser, prescriber, or practitioner. It does not include a common or contract carrier, public warehouseman or employee of the carrier or warehouseman.
(c-1) "Anabolic Steroids" means any drug or hormonal substance, chemically and pharmacologically related to testosterone (other than estrogens, progestins, corticosteroids, and dehydroepiandrosterone), and includes:
(i) 3[beta],17-dihydroxy-5a-androstane,
(ii) 3[alpha],17[beta]-dihydroxy-5a-androstane,
(iii) 5[alpha]-androstan-3,17-dione,
(iv) 1-androstenediol (3[beta],
17[beta]-dihydroxy-5[alpha]-androst-1-ene),
(v) 1-androstenediol (3[alpha],
17[beta]-dihydroxy-5[alpha]-androst-1-ene),
(vi) 4-androstenediol
(3[beta],17[beta]-dihydroxy-androst-4-ene),
(vii) 5-androstenediol
(3[beta],17[beta]-dihydroxy-androst-5-ene),
(viii) 1-androstenedione
([5alpha]-androst-1-en-3,17-dione),
(ix) 4-androstenedione
(androst-4-en-3,17-dione),
(x) 5-androstenedione
(androst-5-en-3,17-dione),
(xi) bolasterone (7[alpha],17a-dimethyl-17[beta]-
hydroxyandrost-4-en-3-one),
(xii) boldenone (17[beta]-hydroxyandrost-
1,4,-diene-3-one),
(xiii) boldione (androsta-1,4-
diene-3,17-dione),
(xiv) calusterone (7[beta],17[alpha]-dimethyl-17
[beta]-hydroxyandrost-4-en-3-one),
(xv) clostebol (4-chloro-17[beta]-
hydroxyandrost-4-en-3-one),
(xvi) dehydrochloromethyltestosterone (4-chloro-
17[beta]-hydroxy-17[alpha]-methyl-
androst-1,4-dien-3-one),

(xvii) desoxymethyltestosterone (17[alpha]-methyl-5[alpha]

-androst-2-en-17[beta]-ol)(a.k.a., madol),
(xviii) [delta]1-dihydrotestosterone (a.k.a.
'1-testosterone') (17[beta]-hydroxy-
5[alpha]-androst-1-en-3-one),
(xix) 4-dihydrotestosterone (17[beta]-hydroxy-
androstan-3-one),
(xx) drostanolone (17[beta]-hydroxy-2[alpha]-methyl-
5[alpha]-androstan-3-one),
(xxi) ethylestrenol (17[alpha]-ethyl-17[beta]-
hydroxyestr-4-ene),
(xxii) fluoxymesterone (9-fluoro-17[alpha]-methyl-
1[beta],17[beta]-dihydroxyandrost-4-en-3-one),
(xxiii) formebolone (2-formyl-17[alpha]-methyl-11[alpha],
17[beta]-dihydroxyandrost-1,4-dien-3-one),
(xxiv) furazabol (17[alpha]-methyl-17[beta]-
hydroxyandrostano[2,3-c]-furazan),
(xxv) 13[beta]-ethyl-17[beta]-hydroxygon-4-en-3-one)
(xxvi) 4-hydroxytestosterone (4,17[beta]-dihydroxy-
androst-4-en-3-one),
(xxvii) 4-hydroxy-19-nortestosterone (4,17[beta]-
dihydroxy-estr-4-en-3-one),
(xxviii) mestanolone (17[alpha]-methyl-17[beta]-
hydroxy-5-androstan-3-one),
(xxix) mesterolone (1amethyl-17[beta]-hydroxy-
[5a]-androstan-3-one),
(xxx) methandienone (17[alpha]-methyl-17[beta]-
hydroxyandrost-1,4-dien-3-one),
(xxxi) methandriol (17[alpha]-methyl-3[beta],17[beta]-
dihydroxyandrost-5-ene),
(xxxii) methenolone (1-methyl-17[beta]-hydroxy-
5[alpha]-androst-1-en-3-one),
(xxxiii) 17[alpha]-methyl-3[beta], 17[beta]-
dihydroxy-5a-androstane),
(xxxiv) 17[alpha]-methyl-3[alpha],17[beta]-dihydroxy
-5a-androstane),
(xxxv) 17[alpha]-methyl-3[beta],17[beta]-
dihydroxyandrost-4-ene),
(xxxvi) 17[alpha]-methyl-4-hydroxynandrolone (17[alpha]-
methyl-4-hydroxy-17[beta]-hydroxyestr-4-en-3-one),
(xxxvii) methyldienolone (17[alpha]-methyl-17[beta]-
hydroxyestra-4,9(10)-dien-3-one),
(xxxviii) methyltrienolone (17[alpha]-methyl-17[beta]-
hydroxyestra-4,9-11-trien-3-one),
(xxxix) methyltestosterone (17[alpha]-methyl-17[beta]-
hydroxyandrost-4-en-3-one),
(xl) mibolerone (7[alpha],17a-dimethyl-17[beta]-
hydroxyestr-4-en-3-one),
(xli) 17[alpha]-methyl-[delta]1-dihydrotestosterone
(17b[beta]-hydroxy-17[alpha]-methyl-5[alpha]-
androst-1-en-3-one)(a.k.a. '17-[alpha]-methyl-
1-testosterone'),
(xlii) nandrolone (17[beta]-hydroxyestr-4-en-3-one),
(xliii) 19-nor-4-androstenediol (3[beta], 17[beta]-
dihydroxyestr-4-ene),
(xliv) 19-nor-4-androstenediol (3[alpha], 17[beta]-
dihydroxyestr-4-ene),
(xlv) 19-nor-5-androstenediol (3[beta], 17[beta]-
dihydroxyestr-5-ene),
(xlvi) 19-nor-5-androstenediol (3[alpha], 17[beta]-
dihydroxyestr-5-ene),
(xlvii) 19-nor-4,9(10)-androstadienedione
(estra-4,9(10)-diene-3,17-dione),
(xlviii) 19-nor-4-androstenedione (estr-4-
en-3,17-dione),
(xlix) 19-nor-5-androstenedione (estr-5-
en-3,17-dione),
(l) norbolethone (13[beta], 17a-diethyl-17[beta]-
hydroxygon-4-en-3-one),
(li) norclostebol (4-chloro-17[beta]-
hydroxyestr-4-en-3-one),
(lii) norethandrolone (17[alpha]-ethyl-17[beta]-
hydroxyestr-4-en-3-one),
(liii) normethandrolone (17[alpha]-methyl-17[beta]-
hydroxyestr-4-en-3-one),
(liv) oxandrolone (17[alpha]-methyl-17[beta]-hydroxy-
2-oxa-5[alpha]-androstan-3-one),
(lv) oxymesterone (17[alpha]-methyl-4,17[beta]-
dihydroxyandrost-4-en-3-one),
(lvi) oxymetholone (17[alpha]-methyl-2-hydroxymethylene-
17[beta]-hydroxy-(5[alpha]-androstan-3-one),
(lvii) stanozolol (17[alpha]-methyl-17[beta]-hydroxy-
(5[alpha]-androst-2-eno[3,2-c]-pyrazole),
(lviii) stenbolone (17[beta]-hydroxy-2-methyl-
(5[alpha]-androst-1-en-3-one),
(lix) testolactone (13-hydroxy-3-oxo-13,17-
secoandrosta-1,4-dien-17-oic
acid lactone),
(lx) testosterone (17[beta]-hydroxyandrost-
4-en-3-one),
(lxi) tetrahydrogestrinone (13[beta], 17[alpha]-
diethyl-17[beta]-hydroxygon-
4,9,11-trien-3-one),
(lxii) trenbolone (17[beta]-hydroxyestr-4,9,
11-trien-3-one).
Any person who is otherwise lawfully in possession of an anabolic steroid, or who otherwise lawfully manufactures, distributes, dispenses, delivers, or possesses with intent to deliver an anabolic steroid, which anabolic steroid is expressly intended for and lawfully allowed to be administered through implants to livestock or other nonhuman species, and which is approved by the Secretary of Health and Human Services for such administration, and which the person intends to administer or have administered through such implants, shall not be considered to be in unauthorized possession or to unlawfully manufacture, distribute, dispense, deliver, or possess with intent to deliver such anabolic steroid for purposes of this Act.
(d) "Administration" means the Drug Enforcement Administration, United States Department of Justice, or its successor agency.
(d-5) "Clinical Director, Prescription Monitoring Program" means a Department of Human Services administrative employee licensed to either prescribe or dispense controlled substances who shall run the clinical aspects of the Department of Human Services Prescription Monitoring Program and its Prescription Information Library.
(d-10) "Compounding" means the preparation and mixing of components, excluding flavorings, (1) as the result of a prescriber's prescription drug order or initiative based on the prescriber-patient-pharmacist relationship in the course of professional practice or (2) for the purpose of, or incident to, research, teaching, or chemical analysis and not for sale or dispensing. "Compounding" includes the preparation of drugs or devices in anticipation of receiving prescription drug orders based on routine, regularly observed dispensing patterns. Commercially available products may be compounded for dispensing to individual patients only if both of the following conditions are met: (i) the commercial product is not reasonably available from normal distribution channels in a timely manner to meet the patient's needs and (ii) the prescribing practitioner has requested that the drug be compounded.
(e) "Control" means to add a drug or other substance, or immediate precursor, to a Schedule whether by transfer from another Schedule or otherwise.
(f) "Controlled Substance" means (i) a drug, substance, immediate precursor, or synthetic drug in the Schedules of Article II of this Act or (ii) a drug or other substance, or immediate precursor, designated as a controlled substance by the Department through administrative rule. The term does not include distilled spirits, wine, malt beverages, or tobacco, as those terms are defined or used in the Liquor Control Act of 1934 and the Tobacco Products Tax Act of 1995.
(f-5) "Controlled substance analog" means a substance:
(1) the chemical structure of which is substantially

similar to the chemical structure of a controlled substance in Schedule I or II;

(2) which has a stimulant, depressant, or

hallucinogenic effect on the central nervous system that is substantially similar to or greater than the stimulant, depressant, or hallucinogenic effect on the central nervous system of a controlled substance in Schedule I or II; or

(3) with respect to a particular person, which such

person represents or intends to have a stimulant, depressant, or hallucinogenic effect on the central nervous system that is substantially similar to or greater than the stimulant, depressant, or hallucinogenic effect on the central nervous system of a controlled substance in Schedule I or II.

(g) "Counterfeit substance" means a controlled substance, which, or the container or labeling of which, without authorization bears the trademark, trade name, or other identifying mark, imprint, number or device, or any likeness thereof, of a manufacturer, distributor, or dispenser other than the person who in fact manufactured, distributed, or dispensed the substance.
(h) "Deliver" or "delivery" means the actual, constructive or attempted transfer of possession of a controlled substance, with or without consideration, whether or not there is an agency relationship.
(i) "Department" means the Illinois Department of Human Services (as successor to the Department of Alcoholism and Substance Abuse) or its successor agency.
(j) (Blank).
(k) "Department of Corrections" means the Department of Corrections of the State of Illinois or its successor agency.
(l) "Department of Financial and Professional Regulation" means the Department of Financial and Professional Regulation of the State of Illinois or its successor agency.
(m) "Depressant" means any drug that (i) causes an overall depression of central nervous system functions, (ii) causes impaired consciousness and awareness, and (iii) can be habit-forming or lead to a substance abuse problem, including but not limited to alcohol, cannabis and its active principles and their analogs, benzodiazepines and their analogs, barbiturates and their analogs, opioids (natural and synthetic) and their analogs, and chloral hydrate and similar sedative hypnotics.
(n) (Blank).
(o) "Director" means the Director of the Illinois State Police or his or her designated agents.
(p) "Dispense" means to deliver a controlled substance to an ultimate user or research subject by or pursuant to the lawful order of a prescriber, including the prescribing, administering, packaging, labeling, or compounding necessary to prepare the substance for that delivery.
(q) "Dispenser" means a practitioner who dispenses.
(r) "Distribute" means to deliver, other than by administering or dispensing, a controlled substance.
(s) "Distributor" means a person who distributes.
(t) "Drug" means (1) substances recognized as drugs in the official United States Pharmacopoeia, Official Homeopathic Pharmacopoeia of the United States, or official National Formulary, or any supplement to any of them; (2) substances intended for use in diagnosis, cure, mitigation, treatment, or prevention of disease in man or animals; (3) substances (other than food) intended to affect the structure of any function of the body of man or animals and (4) substances intended for use as a component of any article specified in clause (1), (2), or (3) of this subsection. It does not include devices or their components, parts, or accessories.
(t-3) "Electronic health record" or "EHR" means an electronic record of health-related information on an individual that is created, gathered, managed, and consulted by authorized health care clinicians and staff.
(t-5) "Euthanasia agency" means an entity certified by the Department of Financial and Professional Regulation for the purpose of animal euthanasia that holds an animal control facility license or animal shelter license under the Animal Welfare Act. A euthanasia agency is authorized to purchase, store, possess, and utilize Schedule II nonnarcotic and Schedule III nonnarcotic drugs for the sole purpose of animal euthanasia.
(t-10) "Euthanasia drugs" means Schedule II or Schedule III substances (nonnarcotic controlled substances) that are used by a euthanasia agency for the purpose of animal euthanasia.
(u) "Good faith" means the prescribing or dispensing of a controlled substance by a practitioner in the regular course of professional treatment to or for any person who is under his or her treatment for a pathology or condition other than that individual's physical or psychological dependence upon or addiction to a controlled substance, except as provided herein: and application of the term to a pharmacist shall mean the dispensing of a controlled substance pursuant to the prescriber's order which in the professional judgment of the pharmacist is lawful. The pharmacist shall be guided by accepted professional standards including, but not limited to the following, in making the judgment:
(1) lack of consistency of prescriber-patient

relationship,

(2) frequency of prescriptions for same drug by one

prescriber for large numbers of patients,

(3) quantities beyond those normally prescribed,
(4) unusual dosages (recognizing that there may be

clinical circumstances where more or less than the usual dose may be used legitimately),

(5) unusual geographic distances between patient,

pharmacist and prescriber,

(6) consistent prescribing of habit-forming drugs.
(u-0.5) "Hallucinogen" means a drug that causes markedly altered sensory perception leading to hallucinations of any type.
(u-1) "Home infusion services" means services provided by a pharmacy in compounding solutions for direct administration to a patient in a private residence, long-term care facility, or hospice setting by means of parenteral, intravenous, intramuscular, subcutaneous, or intraspinal infusion.
(u-5) "Illinois State Police" means the State Police of the State of Illinois, or its successor agency.
(v) "Immediate precursor" means a substance:
(1) which the Department has found to be and by rule

designated as being a principal compound used, or produced primarily for use, in the manufacture of a controlled substance;

(2) which is an immediate chemical intermediary used

or likely to be used in the manufacture of such controlled substance; and

(3) the control of which is necessary to prevent,

curtail or limit the manufacture of such controlled substance.

(w) "Instructional activities" means the acts of teaching, educating or instructing by practitioners using controlled substances within educational facilities approved by the State Board of Education or its successor agency.
(x) "Local authorities" means a duly organized State, County or Municipal peace unit or police force.
(y) "Look-alike substance" means a substance, other than a controlled substance which (1) by overall dosage unit appearance, including shape, color, size, markings or lack thereof, taste, consistency, or any other identifying physical characteristic of the substance, would lead a reasonable person to believe that the substance is a controlled substance, or (2) is expressly or impliedly represented to be a controlled substance or is distributed under circumstances which would lead a reasonable person to believe that the substance is a controlled substance. For the purpose of determining whether the representations made or the circumstances of the distribution would lead a reasonable person to believe the substance to be a controlled substance under this clause (2) of subsection (y), the court or other authority may consider the following factors in addition to any other factor that may be relevant:
(a) statements made by the owner or person in control

of the substance concerning its nature, use or effect;

(b) statements made to the buyer or recipient that

the substance may be resold for profit;

(c) whether the substance is packaged in a manner

normally used for the illegal distribution of controlled substances;

(d) whether the distribution or attempted

distribution included an exchange of or demand for money or other property as consideration, and whether the amount of the consideration was substantially greater than the reasonable retail market value of the substance.

Clause (1) of this subsection (y) shall not apply to a noncontrolled substance in its finished dosage form that was initially introduced into commerce prior to the initial introduction into commerce of a controlled substance in its finished dosage form which it may substantially resemble.
Nothing in this subsection (y) prohibits the dispensing or distributing of noncontrolled substances by persons authorized to dispense and distribute controlled substances under this Act, provided that such action would be deemed to be carried out in good faith under subsection (u) if the substances involved were controlled substances.
Nothing in this subsection (y) or in this Act prohibits the manufacture, preparation, propagation, compounding, processing, packaging, advertising or distribution of a drug or drugs by any person registered pursuant to Section 510 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360).
(y-1) "Mail-order pharmacy" means a pharmacy that is located in a state of the United States that delivers, dispenses or distributes, through the United States Postal Service or other common carrier, to Illinois residents, any substance which requires a prescription.
(z) "Manufacture" means the production, preparation, propagation, compounding, conversion or processing of a controlled substance other than methamphetamine, either directly or indirectly, by extraction from substances of natural origin, or independently by means of chemical synthesis, or by a combination of extraction and chemical synthesis, and includes any packaging or repackaging of the substance or labeling of its container, except that this term does not include:
(1) by an ultimate user, the preparation or

compounding of a controlled substance for his or her own use; or

(2) by a practitioner, or his or her authorized agent

under his or her supervision, the preparation, compounding, packaging, or labeling of a controlled substance:

(a) as an incident to his or her administering or

dispensing of a controlled substance in the course of his or her professional practice; or

(b) as an incident to lawful research, teaching

or chemical analysis and not for sale.

(z-1) (Blank).
(z-5) "Medication shopping" means the conduct prohibited under subsection (a) of Section 314.5 of this Act.
(z-10) "Mid-level practitioner" means (i) a physician assistant who has been delegated authority to prescribe through a written delegation of authority by a physician licensed to practice medicine in all of its branches, in accordance with Section 7.5 of the Physician Assistant Practice Act of 1987, (ii) an advanced practice registered nurse who has been delegated authority to prescribe through a written delegation of authority by a physician licensed to practice medicine in all of its branches or by a podiatric physician, in accordance with Section 65-40 of the Nurse Practice Act, (iii) an advanced practice registered nurse certified as a nurse practitioner, nurse midwife, or clinical nurse specialist who has been granted authority to prescribe by a hospital affiliate in accordance with Section 65-45 of the Nurse Practice Act, (iv) an animal euthanasia agency, or (v) a prescribing psychologist.
(aa) "Narcotic drug" means any of the following, whether produced directly or indirectly by extraction from substances of vegetable origin, or independently by means of chemical synthesis, or by a combination of extraction and chemical synthesis:
(1) opium, opiates, derivatives of opium and opiates,

including their isomers, esters, ethers, salts, and salts of isomers, esters, and ethers, whenever the existence of such isomers, esters, ethers, and salts is possible within the specific chemical designation; however the term "narcotic drug" does not include the isoquinoline alkaloids of opium;

(2) (blank);
(3) opium poppy and poppy straw;
(4) coca leaves, except coca leaves and extracts of

coca leaves from which substantially all of the cocaine and ecgonine, and their isomers, derivatives and salts, have been removed;

(5) cocaine, its salts, optical and geometric

isomers, and salts of isomers;

(6) ecgonine, its derivatives, their salts, isomers,

and salts of isomers;

(7) any compound, mixture, or preparation which

contains any quantity of any of the substances referred to in subparagraphs (1) through (6).

(bb) "Nurse" means a registered nurse licensed under the Nurse Practice Act.
(cc) (Blank).
(dd) "Opiate" means any substance having an addiction forming or addiction sustaining liability similar to morphine or being capable of conversion into a drug having addiction forming or addiction sustaining liability.
(ee) "Opium poppy" means the plant of the species Papaver somniferum L., except its seeds.
(ee-5) "Oral dosage" means a tablet, capsule, elixir, or solution or other liquid form of medication intended for administration by mouth, but the term does not include a form of medication intended for buccal, sublingual, or transmucosal administration.
(ff) "Parole and Pardon Board" means the Parole and Pardon Board of the State of Illinois or its successor agency.
(gg) "Person" means any individual, corporation, mail-order pharmacy, government or governmental subdivision or agency, business trust, estate, trust, partnership or association, or any other entity.
(hh) "Pharmacist" means any person who holds a license or certificate of registration as a registered pharmacist, a local registered pharmacist or a registered assistant pharmacist under the Pharmacy Practice Act.
(ii) "Pharmacy" means any store, ship or other place in which pharmacy is authorized to be practiced under the Pharmacy Practice Act.
(ii-5) "Pharmacy shopping" means the conduct prohibited under subsection (b) of Section 314.5 of this Act.
(ii-10) "Physician" (except when the context otherwise requires) means a person licensed to practice medicine in all of its branches.
(jj) "Poppy straw" means all parts, except the seeds, of the opium poppy, after mowing.
(kk) "Practitioner" means a physician licensed to practice medicine in all its branches, dentist, optometrist, podiatric physician, veterinarian, scientific investigator, pharmacist, physician assistant, advanced practice registered nurse, licensed practical nurse, registered nurse, hospital, laboratory, or pharmacy, or other person licensed, registered, or otherwise lawfully permitted by the United States or this State to distribute, dispense, conduct research with respect to, administer or use in teaching or chemical analysis, a controlled substance in the course of professional practice or research.
(ll) "Pre-printed prescription" means a written prescription upon which the designated drug has been indicated prior to the time of issuance; the term does not mean a written prescription that is individually generated by machine or computer in the prescriber's office.
(mm) "Prescriber" means a physician licensed to practice medicine in all its branches, dentist, optometrist, prescribing psychologist licensed under Section 4.2 of the Clinical Psychologist Licensing Act with prescriptive authority delegated under Section 4.3 of the Clinical Psychologist Licensing Act, podiatric physician, or veterinarian who issues a prescription, a physician assistant who issues a prescription for a controlled substance in accordance with Section 303.05, a written delegation, and a written supervision agreement required under Section 7.5 of the Physician Assistant Practice Act of 1987, an advanced practice registered nurse with prescriptive authority delegated under Section 65-40 of the Nurse Practice Act and in accordance with Section 303.05, a written delegation, and a written collaborative agreement under Section 65-35 of the Nurse Practice Act, an advanced practice registered nurse certified as a nurse practitioner, nurse midwife, or clinical nurse specialist who has been granted authority to prescribe by a hospital affiliate in accordance with Section 65-45 of the Nurse Practice Act and in accordance with Section 303.05, or an advanced practice registered nurse certified as a nurse practitioner, nurse midwife, or clinical nurse specialist who has full practice authority pursuant to Section 65-43 of the Nurse Practice Act.
(nn) "Prescription" means a written, facsimile, or oral order, or an electronic order that complies with applicable federal requirements, of a physician licensed to practice medicine in all its branches, dentist, podiatric physician or veterinarian for any controlled substance, of an optometrist in accordance with Section 15.1 of the Illinois Optometric Practice Act of 1987, of a prescribing psychologist licensed under Section 4.2 of the Clinical Psychologist Licensing Act with prescriptive authority delegated under Section 4.3 of the Clinical Psychologist Licensing Act, of a physician assistant for a controlled substance in accordance with Section 303.05, a written delegation, and a written supervision agreement required under Section 7.5 of the Physician Assistant Practice Act of 1987, of an advanced practice registered nurse with prescriptive authority delegated under Section 65-40 of the Nurse Practice Act who issues a prescription for a controlled substance in accordance with Section 303.05, a written delegation, and a written collaborative agreement under Section 65-35 of the Nurse Practice Act, of an advanced practice registered nurse certified as a nurse practitioner, nurse midwife, or clinical nurse specialist who has been granted authority to prescribe by a hospital affiliate in accordance with Section 65-45 of the Nurse Practice Act and in accordance with Section 303.05 when required by law, or of an advanced practice registered nurse certified as a nurse practitioner, nurse midwife, or clinical nurse specialist who has full practice authority pursuant to Section 65-43 of the Nurse Practice Act.
(nn-5) "Prescription Information Library" (PIL) means an electronic library that contains reported controlled substance data.
(nn-10) "Prescription Monitoring Program" (PMP) means the entity that collects, tracks, and stores reported data on controlled substances and select drugs pursuant to Section 316.
(oo) "Production" or "produce" means manufacture, planting, cultivating, growing, or harvesting of a controlled substance other than methamphetamine.
(pp) "Registrant" means every person who is required to register under Section 302 of this Act.
(qq) "Registry number" means the number assigned to each person authorized to handle controlled substances under the laws of the United States and of this State.
(qq-5) "Secretary" means, as the context requires, either the Secretary of the Department or the Secretary of the Department of Financial and Professional Regulation, and the Secretary's designated agents.
(rr) "State" includes the State of Illinois and any state, district, commonwealth, territory, insular possession thereof, and any area subject to the legal authority of the United States of America.
(rr-5) "Stimulant" means any drug that (i) causes an overall excitation of central nervous system functions, (ii) causes impaired consciousness and awareness, and (iii) can be habit-forming or lead to a substance abuse problem, including but not limited to amphetamines and their analogs, methylphenidate and its analogs, cocaine, and phencyclidine and its analogs.
(ss) "Ultimate user" means a person who lawfully possesses a controlled substance for his or her own use or for the use of a member of his or her household or for administering to an animal owned by him or her or by a member of his or her household.
(Source: P.A. 99-78, eff. 7-20-15; 99-173, eff. 7-29-15; 99-371, eff. 1-1-16; 99-480, eff. 9-9-15; 99-642, eff. 7-28-16; 100-513, eff. 1-1-18.)

(720 ILCS 570/103) (from Ch. 56 1/2, par. 1103)
Sec. 103. Scope of Act. Nothing in this Act limits the lawful authority granted by the Medical Practice Act of 1987, the Nurse Practice Act, the Illinois Optometric Practice Act of 1987, or the Pharmacy Practice Act.
(Source: P.A. 95-242, eff. 1-1-08; 95-639, eff. 10-5-07; 95-689, eff. 10-29-07; 95-876, eff. 8-21-08.)



Article II

(720 ILCS 570/Art. II heading)

(720 ILCS 570/201) (from Ch. 56 1/2, par. 1201)
Sec. 201. (a) The Department shall carry out the provisions of this Article. The Department or its successor agency may, by administrative rule, add additional substances to or delete or reschedule all controlled substances in the Schedules of Sections 204, 206, 208, 210 and 212 of this Act. In making a determination regarding the addition, deletion, or rescheduling of a substance, the Department shall consider the following:
(1) the actual or relative potential for abuse;
(2) the scientific evidence of its pharmacological

effect, if known;

(3) the state of current scientific knowledge

regarding the substance;

(4) the history and current pattern of abuse;
(5) the scope, duration, and significance of abuse;
(6) the risk to the public health;
(7) the potential of the substance to produce

psychological or physiological dependence;

(8) whether the substance is an immediate precursor

of a substance already controlled under this Article;

(9) the immediate harmful effect in terms of

potentially fatal dosage; and

(10) the long-range effects in terms of permanent

health impairment.

(b) (Blank).
(c) (Blank).
(d) If any substance is scheduled, rescheduled, or deleted as a controlled substance under Federal law and notice thereof is given to the Department, the Department shall similarly control the substance under this Act after the expiration of 30 days from publication in the Federal Register of a final order scheduling a substance as a controlled substance or rescheduling or deleting a substance, unless within that 30 day period the Department objects, or a party adversely affected files with the Department substantial written objections objecting to inclusion, rescheduling, or deletion. In that case, the Department shall publish the reasons for objection or the substantial written objections and afford all interested parties an opportunity to be heard. At the conclusion of the hearing, the Department shall publish its decision, by means of a rule, which shall be final unless altered by statute. Upon publication of objections by the Department, similar control under this Act whether by inclusion, rescheduling or deletion is stayed until the Department publishes its ruling.
(e) (Blank).
(f) (Blank).
(g) Authority to control under this Section does not extend to distilled spirits, wine, malt beverages, or tobacco as those terms are defined or used in the Liquor Control Act of 1934 and the Tobacco Products Tax Act of 1995.
(h) Persons registered with the Drug Enforcement Administration to manufacture or distribute controlled substances shall maintain adequate security and provide effective controls and procedures to guard against theft and diversion, but shall not otherwise be required to meet the physical security control requirements (such as cage or vault) for Schedule V controlled substances containing pseudoephedrine or Schedule II controlled substances containing dextromethorphan.
(Source: P.A. 97-334, eff. 1-1-12; 98-756, eff. 7-16-14.)

(720 ILCS 570/202) (from Ch. 56 1/2, par. 1202)
Sec. 202. The controlled substances listed in the schedules in Sections 204, 206, 208, 210 and 212, including any substances added to any of those schedules by the Department by administrative rule, may be included by official, common, usual, chemical, or trade name.
(Source: P.A. 97-334, eff. 1-1-12.)

(720 ILCS 570/203) (from Ch. 56 1/2, par. 1203)
Sec. 203. The Department, taking into consideration the recommendations of its Prescription Monitoring Program Advisory Committee, may issue a rule scheduling a substance in Schedule I if it finds that:
(1) the substance has high potential for abuse; and
(2) the substance has no currently accepted medical

use in treatment in the United States or lacks accepted safety for use in treatment under medical supervision.

(Source: P.A. 97-334, eff. 1-1-12.)

(720 ILCS 570/204) (from Ch. 56 1/2, par. 1204)
Sec. 204. (a) The controlled substances listed in this Section are included in Schedule I.
(b) Unless specifically excepted or unless listed in another schedule, any of the following opiates, including their isomers, esters, ethers, salts, and salts of isomers, esters, and ethers, whenever the existence of such isomers, esters, ethers and salts is possible within the specific chemical designation:
(1) Acetylmethadol;
(1.1) Acetyl-alpha-methylfentanyl
(N-[1-(1-methyl-2-phenethyl)-
4-piperidinyl]-N-phenylacetamide);
(2) Allylprodine;
(3) Alphacetylmethadol, except
levo-alphacetylmethadol (also known as levo-alpha-
acetylmethadol, levomethadyl acetate, or LAAM);
(4) Alphameprodine;
(5) Alphamethadol;
(6) Alpha-methylfentanyl
(N-(1-alpha-methyl-beta-phenyl) ethyl-4-piperidyl)
propionanilide; 1-(1-methyl-2-phenylethyl)-4-(N-
propanilido) piperidine;
(6.1) Alpha-methylthiofentanyl
(N-[1-methyl-2-(2-thienyl)ethyl-
4-piperidinyl]-N-phenylpropanamide);
(7) 1-methyl-4-phenyl-4-propionoxypiperidine (MPPP);
(7.1) PEPAP
(1-(2-phenethyl)-4-phenyl-4-acetoxypiperidine);
(8) Benzethidine;
(9) Betacetylmethadol;
(9.1) Beta-hydroxyfentanyl
(N-[1-(2-hydroxy-2-phenethyl)-
4-piperidinyl]-N-phenylpropanamide);
(10) Betameprodine;
(11) Betamethadol;
(12) Betaprodine;
(13) Clonitazene;
(14) Dextromoramide;
(15) Diampromide;
(16) Diethylthiambutene;
(17) Difenoxin;
(18) Dimenoxadol;
(19) Dimepheptanol;
(20) Dimethylthiambutene;
(21) Dioxaphetylbutyrate;
(22) Dipipanone;
(23) Ethylmethylthiambutene;
(24) Etonitazene;
(25) Etoxeridine;
(26) Furethidine;
(27) Hydroxpethidine;
(28) Ketobemidone;
(29) Levomoramide;
(30) Levophenacylmorphan;
(31) 3-Methylfentanyl
(N-[3-methyl-1-(2-phenylethyl)-
4-piperidyl]-N-phenylpropanamide);
(31.1) 3-Methylthiofentanyl
(N-[(3-methyl-1-(2-thienyl)ethyl-
4-piperidinyl]-N-phenylpropanamide);
(32) Morpheridine;
(33) Noracymethadol;
(34) Norlevorphanol;
(35) Normethadone;
(36) Norpipanone;
(36.1) Para-fluorofentanyl
(N-(4-fluorophenyl)-N-[1-(2-phenethyl)-
4-piperidinyl]propanamide);
(37) Phenadoxone;
(38) Phenampromide;
(39) Phenomorphan;
(40) Phenoperidine;
(41) Piritramide;
(42) Proheptazine;
(43) Properidine;
(44) Propiram;
(45) Racemoramide;
(45.1) Thiofentanyl
(N-phenyl-N-[1-(2-thienyl)ethyl-
4-piperidinyl]-propanamide);
(46) Tilidine;
(47) Trimeperidine;
(48) Beta-hydroxy-3-methylfentanyl (other name:
N-[1-(2-hydroxy-2-phenethyl)-3-methyl-4-piperidinyl]-
N-phenylpropanamide);
(49) Furanyl fentanyl (FU-F);
(50) Butyryl fentanyl;
(51) Valeryl fentanyl;
(52) Acetyl fentanyl;
(53) Beta-hydroxy-thiofentanyl;
(54) 3,4-dichloro-N-[2-
(dimethylamino)cyclohexyl]-N-
methylbenzamide (U-47700);
(55) 4-chloro-N-[1-[2-
(4-nitrophenyl)ethyl]-2-piperidinylidene]-
benzenesulfonamide (W-18);
(56) 4-chloro-N-[1-(2-phenylethyl)
-2-piperidinylidene]-benzenesulfonamide (W-15);
(57) acrylfentanyl (acryloylfentanyl).
(c) Unless specifically excepted or unless listed in another schedule, any of the following opium derivatives, its salts, isomers and salts of isomers, whenever the existence of such salts, isomers and salts of isomers is possible within the specific chemical designation:
(1) Acetorphine;
(2) Acetyldihydrocodeine;
(3) Benzylmorphine;
(4) Codeine methylbromide;
(5) Codeine-N-Oxide;
(6) Cyprenorphine;
(7) Desomorphine;
(8) Diacetyldihydromorphine (Dihydroheroin);
(9) Dihydromorphine;
(10) Drotebanol;
(11) Etorphine (except hydrochloride salt);
(12) Heroin;
(13) Hydromorphinol;
(14) Methyldesorphine;
(15) Methyldihydromorphine;
(16) Morphine methylbromide;
(17) Morphine methylsulfonate;
(18) Morphine-N-Oxide;
(19) Myrophine;
(20) Nicocodeine;
(21) Nicomorphine;
(22) Normorphine;
(23) Pholcodine;
(24) Thebacon.
(d) Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following hallucinogenic substances, or which contains any of its salts, isomers and salts of isomers, whenever the existence of such salts, isomers, and salts of isomers is possible within the specific chemical designation (for the purposes of this paragraph only, the term "isomer" includes the optical, position and geometric isomers):
(1) 3,4-methylenedioxyamphetamine
(alpha-methyl,3,4-methylenedioxyphenethylamine,
methylenedioxyamphetamine, MDA);
(1.1) Alpha-ethyltryptamine
(some trade or other names: etryptamine;
MONASE; alpha-ethyl-1H-indole-3-ethanamine;
3-(2-aminobutyl)indole; a-ET; and AET);
(2) 3,4-methylenedioxymethamphetamine (MDMA);
(2.1) 3,4-methylenedioxy-N-ethylamphetamine
(also known as: N-ethyl-alpha-methyl-
3,4(methylenedioxy) Phenethylamine, N-ethyl MDA, MDE,
and MDEA);
(2.2) N-Benzylpiperazine (BZP);
(2.2-1) Trifluoromethylphenylpiperazine (TFMPP);
(3) 3-methoxy-4,5-methylenedioxyamphetamine, (MMDA);
(4) 3,4,5-trimethoxyamphetamine (TMA);
(5) (Blank);
(6) Diethyltryptamine (DET);
(7) Dimethyltryptamine (DMT);
(7.1) 5-Methoxy-diallyltryptamine;
(8) 4-methyl-2,5-dimethoxyamphetamine (DOM, STP);
(9) Ibogaine (some trade and other names:
7-ethyl-6,6,beta,7,8,9,10,12,13-octahydro-2-methoxy-
6,9-methano-5H-pyrido [1',2':1,2] azepino [5,4-b]
indole; Tabernanthe iboga);
(10) Lysergic acid diethylamide;
(10.1) Salvinorin A;
(10.5) Salvia divinorum (meaning all parts of the

plant presently classified botanically as Salvia divinorum, whether growing or not, the seeds thereof, any extract from any part of that plant, and every compound, manufacture, salts, isomers, and salts of isomers whenever the existence of such salts, isomers, and salts of isomers is possible within the specific chemical designation, derivative, mixture, or preparation of that plant, its seeds or extracts);

(11) 3,4,5-trimethoxyphenethylamine (Mescaline);
(12) Peyote (meaning all parts of the plant presently

classified botanically as Lophophora williamsii Lemaire, whether growing or not, the seeds thereof, any extract from any part of that plant, and every compound, manufacture, salts, derivative, mixture, or preparation of that plant, its seeds or extracts);

(13) N-ethyl-3-piperidyl benzilate (JB 318);
(14) N-methyl-3-piperidyl benzilate;
(14.1) N-hydroxy-3,4-methylenedioxyamphetamine
(also known as N-hydroxy-alpha-methyl-
3,4(methylenedioxy)phenethylamine and N-hydroxy MDA);
(15) Parahexyl; some trade or other names:
3-hexyl-1-hydroxy-7,8,9,10-tetrahydro-6,6,9-trimethyl-6H-
dibenzo (b,d) pyran; Synhexyl;
(16) Psilocybin;
(17) Psilocyn;
(18) Alpha-methyltryptamine (AMT);
(19) 2,5-dimethoxyamphetamine
(2,5-dimethoxy-alpha-methylphenethylamine; 2,5-DMA);
(20) 4-bromo-2,5-dimethoxyamphetamine
(4-bromo-2,5-dimethoxy-alpha-methylphenethylamine;
4-bromo-2,5-DMA);
(20.1) 4-Bromo-2,5 dimethoxyphenethylamine.
Some trade or other names: 2-(4-bromo-
2,5-dimethoxyphenyl)-1-aminoethane;
alpha-desmethyl DOB, 2CB, Nexus;
(21) 4-methoxyamphetamine
(4-methoxy-alpha-methylphenethylamine;
paramethoxyamphetamine; PMA);
(22) (Blank);
(23) Ethylamine analog of phencyclidine.
Some trade or other names:
N-ethyl-1-phenylcyclohexylamine,
(1-phenylcyclohexyl) ethylamine,
N-(1-phenylcyclohexyl) ethylamine, cyclohexamine, PCE;
(24) Pyrrolidine analog of phencyclidine. Some trade

or other names: 1-(1-phenylcyclohexyl) pyrrolidine, PCPy, PHP;

(25) 5-methoxy-3,4-methylenedioxy-amphetamine;
(26) 2,5-dimethoxy-4-ethylamphetamine
(another name: DOET);
(27) 1-[1-(2-thienyl)cyclohexyl] pyrrolidine
(another name: TCPy);
(28) (Blank);
(29) Thiophene analog of phencyclidine (some trade
or other names: 1-[1-(2-thienyl)-cyclohexyl]-piperidine;
2-thienyl analog of phencyclidine; TPCP; TCP);
(29.1) Benzothiophene analog of phencyclidine Some

trade or other names: BTCP or benocyclidine;

(29.2) 3-Methoxyphencyclidine (3-MeO-PCP);
(30) Bufotenine (some trade or other names:
3-(Beta-Dimethylaminoethyl)-5-hydroxyindole;
3-(2-dimethylaminoethyl)-5-indolol;
5-hydroxy-N,N-dimethyltryptamine;
N,N-dimethylserotonin; mappine);
(31) (Blank);
(32) (Blank);
(33) (Blank);
(34) (Blank);
(34.5) (Blank);
(35) (6aR,10aR)-9-(hydroxymethyl)-6,6-dimethyl-3-
(2-methyloctan-2-yl)-6a,7,
10,10a-tetrahydrobenzo[c]chromen-1-ol
Some trade or other names: HU-210;
(35.5) (6aS,10aS)-9-(hydroxymethyl)-6,6-
dimethyl-3-(2-methyloctan-2-yl)-6a,7,10,10a-
tetrahydrobenzo[c]chromen-1-ol, its isomers,
salts, and salts of isomers; Some trade or other
names: HU-210, Dexanabinol;
(36) Dexanabinol, (6aS,10aS)-9-(hydroxymethyl)-
6,6-dimethyl-3-(2-methyloctan-2-yl)-
6a,7,10,10a-tetrahydrobenzo[c]chromen-1-ol
Some trade or other names: HU-211;
(37) (Blank);
(38) (Blank);
(39) (Blank);
(40) (Blank);
(41) (Blank);
(42) Any compound structurally derived from

3-(1-naphthoyl)indole or 1H-indol-3-yl-(1-naphthyl)methane by substitution at the nitrogen atom of the indole ring by alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, aryl halide, alkyl aryl halide, 1-(N-methyl-2-piperidinyl)methyl, or 2-(4-morpholinyl)ethyl whether or not further substituted in the indole ring to any extent, whether or not substituted in the naphthyl ring to any extent. Examples of this structural class include, but are not limited to, JWH-018, AM-2201, JWH-175, JWH-184, and JWH-185;

(43) Any compound structurally derived from

3-(1-naphthoyl)pyrrole by substitution at the nitrogen atom of the pyrrole ring by alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, aryl halide, alkyl aryl halide, 1-(N-methyl-2-piperidinyl)methyl, or 2-(4-morpholinyl)ethyl, whether or not further substituted in the pyrrole ring to any extent, whether or not substituted in the naphthyl ring to any extent. Examples of this structural class include, but are not limited to, JWH-030, JWH-145, JWH-146, JWH-307, and JWH-368;

(44) Any compound structurally derived from

1-(1-naphthylmethyl)indene by substitution at the 3-position of the indene ring by alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, aryl halide, alkyl aryl halide, 1-(N-methyl-2-piperidinyl)methyl, or 2-(4-morpholinyl)ethyl whether or not further substituted in the indene ring to any extent, whether or not substituted in the naphthyl ring to any extent. Examples of this structural class include, but are not limited to, JWH-176;

(45) Any compound structurally derived from

3-phenylacetylindole by substitution at the nitrogen atom of the indole ring with alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, aryl halide, alkyl aryl halide, 1-(N-methyl-2-piperidinyl)methyl, or 2-(4-morpholinyl)ethyl, whether or not further substituted in the indole ring to any extent, whether or not substituted in the phenyl ring to any extent. Examples of this structural class include, but are not limited to, JWH-167, JWH-250, JWH-251, and RCS-8;

(46) Any compound structurally derived from

2-(3-hydroxycyclohexyl)phenol by substitution at the 5-position of the phenolic ring by alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, aryl halide, alkyl aryl halide, 1-(N-methyl-2-piperidinyl)methyl, or 2-(4-morpholinyl)ethyl, whether or not substituted in the cyclohexyl ring to any extent. Examples of this structural class include, but are not limited to, CP 47, 497 and its C8 homologue (cannabicyclohexanol);

(46.1) Any compound structurally derived from

3-(benzoyl) indole with substitution at the nitrogen atom of the indole ring by an alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, aryl halide, alkyl aryl halide, 1-(N-methyl-2-piperidinyl)methyl, or 2-(4-morpholinyl)ethyl group whether or not further substituted in the indole ring to any extent and whether or not substituted in the phenyl ring to any extent. Examples of this structural class include, but are not limited to, AM-630, AM-2233, AM-694, Pravadoline (WIN 48,098), and RCS-4;

(47) (Blank);
(48) (Blank);
(49) (Blank);
(50) (Blank);
(51) (Blank);
(52) (Blank);
(53) 2,5-Dimethoxy-4-(n)-propylthio-phenethylamine

Some trade or other names: 2C-T-7;

(53.1) 4-ethyl-2,5-dimethoxyphenethylamine Some trade

or other names: 2C-E;

(53.2) 2,5-dimethoxy-4-methylphenethylamine Some

trade or other names: 2C-D;

(53.3) 4-chloro-2,5-dimethoxyphenethylamine Some

trade or other names: 2C-C;

(53.4) 4-iodo-2,5-dimethoxyphenethylamine Some trade

or other names: 2C-I;

(53.5) 4-ethylthio-2,5-dimethoxyphenethylamine Some

trade or other names: 2C-T-2;

(53.6) 2,5-dimethoxy-4-isopropylthio-phenethylamine

Some trade or other names: 2C-T-4;

(53.7) 2,5-dimethoxyphenethylamine Some trade or

other names: 2C-H;

(53.8) 2,5-dimethoxy-4-nitrophenethylamine Some trade

or other names: 2C-N;

(53.9) 2,5-dimethoxy-4-(n)-propylphenethylamine Some

trade or other names: 2C-P;

(53.10) 2,5-dimethoxy-3,4-dimethylphenethylamine Some

trade or other names: 2C-G;

(53.11) The N-(2-methoxybenzyl) derivative of any 2C

phenethylamine referred to in subparagraphs (20.1), (53), (53.1), (53.2), (53.3), (53.4), (53.5), (53.6), (53.7), (53.8), (53.9), and (53.10) including, but not limited to, 25I-NBOMe and 25C-NBOMe;

(54) 5-Methoxy-N,N-diisopropyltryptamine;
(55) (Blank);
(56) (Blank);
(57) (Blank);
(58) (Blank);
(59) 3-cyclopropoylindole with substitution at the

nitrogen atom of the indole ring by alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, aryl halide, alkyl aryl halide, 1-(N-methyl-2-piperidinyl)methyl, or 2-(4-morpholinyl)ethyl, whether or not further substituted on the indole ring to any extent, whether or not substituted on the cyclopropyl ring to any extent: including, but not limited to, XLR11, UR144, FUB-144;

(60) 3-adamantoylindole with substitution at the

nitrogen atom of the indole ring by alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, aryl halide, alkyl aryl halide, 1-(N-methyl-2-piperidinyl)methyl, or 2-(4-morpholinyl)ethyl, whether or not further substituted on the indole ring to any extent, whether or not substituted on the adamantyl ring to any extent: including, but not limited to, AB-001;

(61) N-(adamantyl)-indole-3-carboxamide with

substitution at the nitrogen atom of the indole ring by alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, aryl halide, alkyl aryl halide, 1-(N-methyl-2-piperidinyl)methyl, or 2-(4-morpholinyl)ethyl, whether or not further substituted on the indole ring to any extent, whether or not substituted on the adamantyl ring to any extent: including, but not limited to, APICA/2NE-1, STS-135;

(62) N-(adamantyl)-indazole-3-carboxamide with

substitution at a nitrogen atom of the indazole ring by alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, aryl halide, alkyl aryl halide, 1-(N-methyl-2-piperidinyl)methyl, or 2-(4-morpholinyl)ethyl, whether or not further substituted on the indazole ring to any extent, whether or not substituted on the adamantyl ring to any extent: including, but not limited to, AKB48, 5F-AKB48;

(63) 1H-indole-3-carboxylic acid 8-quinolinyl ester

with substitution at the nitrogen atom of the indole ring by alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, aryl halide, alkyl aryl halide, 1-(N-methyl-2-piperidinyl)methyl, or 2-(4-morpholinyl)ethyl, whether or not further substituted on the indole ring to any extent, whether or not substituted on the quinoline ring to any extent: including, but not limited to, PB22, 5F-PB22, FUB-PB-22;

(64) 3-(1-naphthoyl)indazole with substitution at

the nitrogen atom of the indazole ring by alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, aryl halide, alkyl aryl halide, 1-(N-methyl-2-piperidinyl)methyl, or 2-(4-morpholinyl)ethyl, whether or not further substituted on the indazole ring to any extent, whether or not substituted on the naphthyl ring to any extent: including, but not limited to, THJ-018, THJ-2201;

(65) 2-(1-naphthoyl)benzimidazole with substitution

at the nitrogen atom of the benzimidazole ring by alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, aryl halide, alkyl aryl halide, 1-(N-methyl-2-piperidinyl)methyl, or 2-(4-morpholinyl)ethyl, whether or not further substituted on the benzimidazole ring to any extent, whether or not substituted on the naphthyl ring to any extent: including, but not limited to, FUBIMINA;

(66)

N-(1-amino-3-methyl-1-oxobutan-2-yl)-1H-indazole- 3-carboxamide with substitution on the nitrogen atom of the indazole ring by alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, aryl halide, alkyl aryl halide, 1-(N-methyl-2-piperidinyl)methyl, or 2-(4-morpholinyl)ethyl, whether or not further substituted on the indazole ring to any extent: including, but not limited to, AB-PINACA, AB-FUBINACA, AB-CHMINACA;

(67) N-(1-amino-3,3-dimethyl-1-oxobutan-2-yl)-1H-

indazole-3-carboxamide with substitution on the nitrogen atom of the indazole ring by alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, aryl halide, alkyl aryl halide, 1-(N-methyl-2-piperidinyl)methyl, or 2-(4-morpholinyl)ethyl, whether or not further substituted on the indazole ring to any extent: including, but not limited to, ADB-PINACA, ADB-FUBINACA;

(68) N-(1-amino-3,3-dimethyl-1-oxobutan-2-yl)-1H-

indole-3-carboxamide with substitution on the nitrogen atom of the indole ring by alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, aryl halide, alkyl aryl halide, 1-(N-methyl-2-piperidinyl)methyl, or 2-(4-morpholinyl)ethyl, whether or not further substituted on the indole ring to any extent: including, but not limited to, ADBICA, 5F-ADBICA;

(69) N-(1-amino-3-methyl-1-oxobutan-2-yl)-1H-indole-

3-carboxamide with substitution on the nitrogen atom of the indole ring by alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, aryl halide, alkyl aryl halide, 1-(N-methyl-2-piperidinyl)methyl, or 2-(4-morpholinyl)ethyl, whether or not further substituted on the indole ring to any extent: including, but not limited to, ABICA, 5F-ABICA;

(70) Methyl 2-(1H-indazole-3-carboxamido)-3-

methylbutanoate with substitution on the nitrogen atom of the indazole ring by alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, aryl halide, alkyl aryl halide, 1-(N-methyl-2-piperidinyl)methyl, or 2-(4-morpholinyl)ethyl, whether or not further substituted on the indazole ring to any extent: including, but not limited to, AMB, 5F-AMB.

(71) Methyl 2-(1H-indazole-3-carboxamido)-3,3-

dimethylbutanoate with substitution on the nitrogen atom of the indazole ring by alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, aryl halide, alkyl aryl halide, 1-(N-methyl-2-piperidinyl)methyl, or 2-(4-morpholinyl)ethyl, whether or not further substituted on the indazole ring to any extent: including, but not limited to, 5-fluoro-MDMB-PINACA, MDMB-FUBINACA;

(72) Methyl 2-(1H-indole-3-carboxamido)-3-

methylbutanoate with substitution on the nitrogen atom of the indole ring by alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, aryl halide, alkyl aryl halide, 1-(N-methyl-2-piperidinyl)methyl, or 2-(4-morpholinyl)ethyl, whether or not further substituted on the indazole ring to any extent: including, but not limited to, MMB018, MMB2201, and AMB-CHMICA;

(73) Methyl 2-(1H-indole-3-carboxamido)-3,3-

dimethylbutanoate with substitution on the nitrogen atom of the indole ring by alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, aryl halide, alkyl aryl halide, 1-(N-methyl-2-piperidinyl)methyl, or 2-(4-morpholinyl)ethyl, whether or not further substituted on the indazole ring to any extent: including, but not limited to, MDMB-CHMICA;

(74) N-(1-Amino-1-oxo-3-phenylpropan-2-yl)-1H-

indazole-3-carboxamide with substitution on the nitrogen atom of the indazole ring by alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, aryl halide, alkyl aryl halide, 1-(N-methyl-2-piperidinyl)methyl, or 2-(4-morpholinyl)ethyl, whether or not further substituted on the indazole ring to any extent: including, but not limited to, APP-CHMINACA, 5-fluoro-APP-PINACA;

(75) N-(1-Amino-1-oxo-3-phenylpropan-2-yl)-1H-indole-

3-carboxamide with substitution on the nitrogen atom of the indole ring by alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, aryl halide, alkyl aryl halide, 1-(N-methyl-2-piperidinyl)methyl, or 2-(4-morpholinyl)ethyl, whether or not further substituted on the indazole ring to any extent: including, but not limited to, APP-PICA and 5-fluoro-APP-PICA;

(76) 4-Acetoxy-N,N-dimethyltryptamine: trade name

4-AcO-DMT;

(77) 5-Methoxy-N-methyl-N-isopropyltryptamine: trade

name 5-MeO-MIPT;

(78) 4-hydroxy Diethyltryptamine (4-HO-DET);
(79) 4-hydroxy-N-methyl-N-ethyltryptamine (4-HO-MET);
(80) 4-hydroxy-N,N-diisopropyltryptamine (4-HO-DiPT);
(81) 4-hydroxy-N-methyl-N-isopropyltryptamine

(4-HO-MiPT);

(82) Fluorophenylpiperazine;
(83) Methoxetamine;
(84) 1-(Ethylamino)-2-phenylpropan-2-one (iso-

ethcathinone).

(e) Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following substances having a depressant effect on the central nervous system, including its salts, isomers, and salts of isomers whenever the existence of such salts, isomers, and salts of isomers is possible within the specific chemical designation:
(1) mecloqualone;
(2) methaqualone; and
(3) gamma hydroxybutyric acid.
(f) Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following substances having a stimulant effect on the central nervous system, including its salts, isomers, and salts of isomers:
(1) Fenethylline;
(2) N-ethylamphetamine;
(3) Aminorex (some other names:
2-amino-5-phenyl-2-oxazoline; aminoxaphen;
4-5-dihydro-5-phenyl-2-oxazolamine) and its
salts, optical isomers, and salts of optical isomers;
(4) Methcathinone (some other names:
2-methylamino-1-phenylpropan-1-one;
Ephedrone; 2-(methylamino)-propiophenone;
alpha-(methylamino)propiophenone; N-methylcathinone;
methycathinone; Monomethylpropion; UR 1431) and its
salts, optical isomers, and salts of optical isomers;
(5) Cathinone (some trade or other names:
2-aminopropiophenone; alpha-aminopropiophenone;
2-amino-1-phenyl-propanone; norephedrone);
(6) N,N-dimethylamphetamine (also known as:
N,N-alpha-trimethyl-benzeneethanamine;
N,N-alpha-trimethylphenethylamine);
(7) (+ or -) cis-4-methylaminorex ((+ or -) cis-
4,5-dihydro-4-methyl-4-5-phenyl-2-oxazolamine);
(8) 3,4-Methylenedioxypyrovalerone (MDPV);
(9) Halogenated amphetamines and
methamphetamines - any compound derived from either
amphetamine or methamphetamine through the substitution
of a halogen on the phenyl ring, including, but not
limited to, 2-fluoroamphetamine, 3-
fluoroamphetamine and 4-fluoroamphetamine;
(10) Aminopropylbenzofuran (APB):
including 4-(2-Aminopropyl) benzofuran, 5-
(2-Aminopropyl)benzofuran, 6-(2-Aminopropyl)
benzofuran, and 7-(2-Aminopropyl) benzofuran;
(11) Aminopropyldihydrobenzofuran (APDB):
including 4-(2-Aminopropyl)-2,3- dihydrobenzofuran,
5-(2-Aminopropyl)-2, 3-dihydrobenzofuran,
6-(2-Aminopropyl)-2,3-dihydrobenzofuran,
and 7-(2-Aminopropyl)-2,3-dihydrobenzofuran;
(12) Methylaminopropylbenzofuran
(MAPB): including 4-(2-methylaminopropyl)
benzofuran, 5-(2-methylaminopropyl)benzofuran,
6-(2-methylaminopropyl)benzofuran
and 7-(2-methylaminopropyl)benzofuran.
(g) Temporary listing of substances subject to emergency scheduling. Any material, compound, mixture, or preparation that contains any quantity of the following substances:
(1) N-[1-benzyl-4-piperidyl]-N-phenylpropanamide

(benzylfentanyl), its optical isomers, isomers, salts, and salts of isomers;

(2) N-[1(2-thienyl) methyl-4-piperidyl]-N-

phenylpropanamide (thenylfentanyl), its optical isomers, salts, and salts of isomers.

(h) Synthetic cathinones. Unless specifically excepted, any chemical compound which is not approved by the United States Food and Drug Administration or, if approved, is not dispensed or possessed in accordance with State or federal law, not including bupropion, structurally derived from 2-aminopropan-1-one by substitution at the 1-position with either phenyl, naphthyl, or thiophene ring systems, whether or not the compound is further modified in one or more of the following ways:
(1) by substitution in the ring system to any extent

with alkyl, alkylenedioxy, alkoxy, haloalkyl, hydroxyl, or halide substituents, whether or not further substituted in the ring system by one or more other univalent substituents. Examples of this class include, but are not limited to, 3,4-Methylenedioxycathinone (bk-MDA);

(2) by substitution at the 3-position with an acyclic

alkyl substituent. Examples of this class include, but are not limited to, 2-methylamino-1-phenylbutan-1-one (buphedrone); or

(3) by substitution at the 2-amino nitrogen atom with

alkyl, dialkyl, benzyl, or methoxybenzyl groups, or by inclusion of the 2-amino nitrogen atom in a cyclic structure. Examples of this class include, but are not limited to, Dimethylcathinone, Ethcathinone, and a-Pyrrolidinopropiophenone (a-PPP).

(Source: P.A. 99-371, eff. 1-1-16; 100-201, eff. 8-18-17; 100-368, eff. 1-1-18.)

(720 ILCS 570/205) (from Ch. 56 1/2, par. 1205)
Sec. 205. The Department, taking into consideration the recommendations of its Prescription Monitoring Program Advisory Committee, may issue a rule scheduling a substance in Schedule II if it finds that:
(1) the substance has high potential for abuse;
(2) the substance has currently accepted medical use

in treatment in the United States, or currently accepted medical use with severe restrictions; and

(3) the abuse of the substance may lead to severe

psychological or physiological dependence.

(Source: P.A. 97-334, eff. 1-1-12.)

(720 ILCS 570/206) (from Ch. 56 1/2, par. 1206)
Sec. 206. (a) The controlled substances listed in this Section are included in Schedule II.
(b) Unless specifically excepted or unless listed in another schedule, any of the following substances whether produced directly or indirectly by extraction from substances of vegetable origin, or independently by means of chemical synthesis, or by combination of extraction and chemical synthesis:
(1) Opium and opiates, and any salt, compound,

derivative or preparation of opium or opiate, excluding apomorphine, dextrorphan, levopropoxyphene, nalbuphine, nalmefene, naloxone, and naltrexone, and their respective salts, but including the following:

(i) Raw Opium;
(ii) Opium extracts;
(iii) Opium fluid extracts;
(iv) Powdered opium;
(v) Granulated opium;
(vi) Tincture of opium;
(vii) Codeine;
(viii) Ethylmorphine;
(ix) Etorphine Hydrochloride;
(x) Hydrocodone;
(xi) Hydromorphone;
(xii) Metopon;
(xiii) Morphine;
(xiii.5) 6-Monoacetylmorphine;
(xiv) Oxycodone;
(xv) Oxymorphone;
(xv.5) Tapentadol;
(xvi) Thebaine;
(xvii) Thebaine-derived butorphanol.
(xviii) Methorphan, except drug products

containing dextromethorphan that may be dispensed pursuant to a prescription order of a practitioner and are sold in compliance with the safety and labeling standards as set forth by the United States Food and Drug Administration, or drug products containing dextromethorphan that are sold in solid, tablet, liquid, capsule, powder, thin film, or gel form and which are formulated, packaged, and sold in dosages and concentrations for use as an over-the-counter drug product. For the purposes of this Section, "over-the-counter drug product" means a drug that is available to consumers without a prescription and sold in compliance with the safety and labeling standards as set forth by the United States Food and Drug Administration.

(2) Any salt, compound, isomer, derivative or

preparation thereof which is chemically equivalent or identical with any of the substances referred to in subparagraph (1), but not including the isoquinoline alkaloids of opium;

(3) Opium poppy and poppy straw;
(4) Coca leaves and any salt, compound, isomer, salt

of an isomer, derivative, or preparation of coca leaves including cocaine or ecgonine, and any salt, compound, isomer, derivative, or preparation thereof which is chemically equivalent or identical with any of these substances, but not including decocainized coca leaves or extractions of coca leaves which do not contain cocaine or ecgonine (for the purpose of this paragraph, the term "isomer" includes optical, positional and geometric isomers);

(5) Concentrate of poppy straw (the crude extract of

poppy straw in either liquid, solid or powder form which contains the phenanthrine alkaloids of the opium poppy).

(c) Unless specifically excepted or unless listed in another schedule any of the following opiates, including their isomers, esters, ethers, salts, and salts of isomers, whenever the existence of these isomers, esters, ethers and salts is possible within the specific chemical designation, dextrorphan excepted:
(1) Alfentanil;
(1.1) Carfentanil;
(1.2) Thiafentanyl;
(2) Alphaprodine;
(3) Anileridine;
(4) Bezitramide;
(5) Bulk Dextropropoxyphene (non-dosage forms);
(6) Dihydrocodeine;
(7) Diphenoxylate;
(8) Fentanyl;
(9) Sufentanil;
(9.5) Remifentanil;
(10) Isomethadone;
(11) (Blank);
(12) Levorphanol (Levorphan);
(13) Metazocine;
(14) Methadone;
(15) Methadone-Intermediate,
4-cyano-2-dimethylamino-4,4-diphenyl-1-butane;
(16) Moramide-Intermediate,
2-methyl-3-morpholino-1,1-diphenylpropane-carboxylic
acid;
(17) Pethidine (meperidine);
(18) Pethidine-Intermediate-A,
4-cyano-1-methyl-4-phenylpiperidine;
(19) Pethidine-Intermediate-B,
ethyl-4-phenylpiperidine-4-carboxylate;
(20) Pethidine-Intermediate-C,
1-methyl-4-phenylpiperidine-4-carboxylic acid;
(21) Phenazocine;
(22) Piminodine;
(23) Racemethorphan;
(24) (Blank);
(25) Levo-alphacetylmethadol (some other names:

levo-alpha-acetylmethadol, levomethadyl acetate, LAAM).

(d) Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following substances having a stimulant effect on the central nervous system:
(1) Amphetamine, its salts, optical isomers, and

salts of its optical isomers;

(2) Methamphetamine, its salts, isomers, and salts of

its isomers;

(3) Phenmetrazine and its salts;
(4) Methylphenidate;
(5) Lisdexamfetamine.
(e) Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following substances having a depressant effect on the central nervous system, including its salts, isomers, and salts of isomers whenever the existence of such salts, isomers, and salts of isomers is possible within the specific chemical designation:
(1) Amobarbital;
(2) Secobarbital;
(3) Pentobarbital;
(4) Pentazocine;
(5) Phencyclidine;
(6) Gluthethimide;
(7) (Blank).
(f) Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following substances:
(1) Immediate precursor to amphetamine and

methamphetamine:

(i) Phenylacetone
Some trade or other names: phenyl-2-propanone;
P2P; benzyl methyl ketone; methyl benzyl ketone.
(2) Immediate precursors to phencyclidine:
(i) 1-phenylcyclohexylamine;
(ii) 1-piperidinocyclohexanecarbonitrile (PCC).
(3) Nabilone.
(Source: P.A. 100-368, eff. 1-1-18.)

(720 ILCS 570/207) (from Ch. 56 1/2, par. 1207)
Sec. 207. The Department, taking into consideration the recommendations of its Prescription Monitoring Program Advisory Committee, may issue a rule scheduling a substance in Schedule III if it finds that:
(1) the substance has a potential for abuse less than

the substances listed in Schedule I and II;

(2) the substance has currently accepted medical use

in treatment in the United States; and

(3) abuse of the substance may lead to moderate or

low physiological dependence or high psychological dependence.

(Source: P.A. 97-334, eff. 1-1-12.)

(720 ILCS 570/208) (from Ch. 56 1/2, par. 1208)
Sec. 208. (a) The controlled substances listed in this Section are included in Schedule III.
(b) Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following substances having a stimulant effect on the central nervous system, including its salts, isomers (whether optical position, or geometric), and salts of such isomers whenever the existence of such salts, isomers, and salts of isomers is possible within the specific chemical designation;
(1) Those compounds, mixtures, or preparations in

dosage unit form containing any stimulant substances listed in Schedule II which compounds, mixtures, or preparations were listed on August 25, 1971, as excepted compounds under Title 21, Code of Federal Regulations, Section 308.32, and any other drug of the quantitative composition shown in that list for those drugs or which is the same except that it contains a lesser quantity of controlled substances;

(2) Benzphetamine;
(3) Chlorphentermine;
(4) Clortermine;
(5) Phendimetrazine.
(c) Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following substances having a potential for abuse associated with a depressant effect on the central nervous system:
(1) Any compound, mixture, or preparation containing

amobarbital, secobarbital, pentobarbital or any salt thereof and one or more other active medicinal ingredients which are not listed in any schedule;

(2) Any suppository dosage form containing

amobarbital, secobarbital, pentobarbital or any salt of any of these drugs and approved by the Federal Food and Drug Administration for marketing only as a suppository;

(3) Any substance which contains any quantity of a

derivative of barbituric acid, or any salt thereof:

(3.1) Aprobarbital;
(3.2) Butabarbital (secbutabarbital);
(3.3) Butalbital;
(3.4) Butobarbital (butethal);
(4) Chlorhexadol;
(5) Methyprylon;
(6) Sulfondiethylmethane;
(7) Sulfonethylmethane;
(8) Sulfonmethane;
(9) Lysergic acid;
(10) Lysergic acid amide;
(10.1) Tiletamine or zolazepam or both, or any salt

of either of them.

Some trade or other names for a tiletamine-zolazepam
combination product: Telazol.
Some trade or other names for Tiletamine:
2-(ethylamino)-2-(2-thienyl)-cyclohexanone.
Some trade or other names for zolazepam:
4-(2-fluorophenyl)-6,8-dihydro-1,3,8-trimethylpyrazolo-
[3,4-e], [1,4]-diazepin-7(1H)-one, and flupyrazapon.
(11) Any material, compound, mixture or preparation

containing not more than 12.5 milligrams of pentazocine or any of its salts, per 325 milligrams of aspirin;

(12) Any material, compound, mixture or preparation

containing not more than 12.5 milligrams of pentazocine or any of its salts, per 325 milligrams of acetaminophen;

(13) Any material, compound, mixture or preparation

containing not more than 50 milligrams of pentazocine or any of its salts plus naloxone HCl USP 0.5 milligrams, per dosage unit;

(14) Ketamine;
(15) Thiopental.
(d) Nalorphine.
(d.5) Buprenorphine.
(e) Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation containing limited quantities of any of the following narcotic drugs, or their salts calculated as the free anhydrous base or alkaloid, as set forth below:
(1) not more than 1.8 grams of codeine per 100

milliliters or not more than 90 milligrams per dosage unit, with an equal or greater quantity of an isoquinoline alkaloid of opium;

(2) not more than 1.8 grams of codeine per 100

milliliters or not more than 90 milligrams per dosage unit, with one or more active non-narcotic ingredients in recognized therapeutic amounts;

(3) (blank);
(4) (blank);
(5) not more than 1.8 grams of dihydrocodeine per 100

milliliters or not more than 90 milligrams per dosage unit, with one or more active, non-narcotic ingredients in recognized therapeutic amounts;

(6) not more than 300 milligrams of ethylmorphine per

100 milliliters or not more than 15 milligrams per dosage unit, with one or more active, non-narcotic ingredients in recognized therapeutic amounts;

(7) not more than 500 milligrams of opium per 100

milliliters or per 100 grams, or not more than 25 milligrams per dosage unit, with one or more active, non-narcotic ingredients in recognized therapeutic amounts;

(8) not more than 50 milligrams of morphine per 100

milliliters or per 100 grams with one or more active, non-narcotic ingredients in recognized therapeutic amounts.

(f) Anabolic steroids, except the following anabolic steroids that are exempt:
(1) Androgyn L.A.;
(2) Andro-Estro 90-4;
(3) depANDROGYN;
(4) DEPO-T.E.;
(5) depTESTROGEN;
(6) Duomone;
(7) DURATESTRIN;
(8) DUO-SPAN II;
(9) Estratest;
(10) Estratest H.S.;
(11) PAN ESTRA TEST;
(12) Premarin with Methyltestosterone;
(13) TEST-ESTRO Cypionates;
(14) Testosterone Cyp 50 Estradiol Cyp 2;
(15) Testosterone Cypionate-Estradiol Cypionate

injection; and

(16) Testosterone Enanthate-Estradiol Valerate

injection.

(g) Hallucinogenic substances.
(1) Dronabinol (synthetic) in sesame oil and

encapsulated in a soft gelatin capsule in a U.S. Food and Drug Administration approved product. Some other names for dronabinol: (6aR-trans)-6a,7,8,10a-tetrahydro- 6,6,9-trimethyl-3-pentyl-6H-dibenzo (b,d) pyran-1-ol) or (-)-delta-9-(trans)-tetrahydrocannabinol.

(2) (Reserved).
(h) The Department may except by rule any compound, mixture, or preparation containing any stimulant or depressant substance listed in subsection (b) from the application of all or any part of this Act if the compound, mixture, or preparation contains one or more active medicinal ingredients not having a stimulant or depressant effect on the central nervous system, and if the admixtures are included therein in combinations, quantity, proportion, or concentration that vitiate the potential for abuse of the substances which have a stimulant or depressant effect on the central nervous system.
(Source: P.A. 100-368, eff. 1-1-18.)

(720 ILCS 570/209) (from Ch. 56 1/2, par. 1209)
Sec. 209. The Department, taking into consideration the recommendations of its Prescription Monitoring Program Advisory Committee, may issue a rule scheduling a substance in Schedule IV if it finds that:
(1) the substance has a low potential for abuse

relative to substances in Schedule III;

(2) the substance has currently accepted medical use

in treatment in the United States; and

(3) abuse of the substance may lead to limited

physiological dependence or psychological dependence relative to the substances in Schedule III.

(Source: P.A. 97-334, eff. 1-1-12.)

(720 ILCS 570/210) (from Ch. 56 1/2, par. 1210)
Sec. 210. (a) The controlled substances listed in this Section are included in Schedule IV.
(b) Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation containing limited quantities of any of the following narcotic drugs, or their salts calculated as the free anhydrous base or alkaloid, as set forth below:
(1) Not more than 1 milligram of difenoxin (DEA Drug

Code No. 9618) and not less than 25 micrograms of atropine sulfate per dosage unit.

(2) Dextropropoxyphene (Alpha-(+)-4-dimethylamino-1,

2-diphenyl-3-methyl-2-propionoxybutane).

(c) Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following substances having a potential for abuse associated with a depressant effect on the central nervous system:
(1) Alprazolam;
(2) Barbital;
(2.1) Bromazepam;
(2.2) Camazepam;
(2.3) Carisoprodol;
(3) Chloral Betaine;
(4) Chloral Hydrate;
(5) Chlordiazepoxide;
(5.1) Clobazam;
(6) Clonazepam;
(7) Clorazepate;
(7.1) Clotiazepam;
(7.2) Cloxazolam;
(7.3) Delorazepam;
(8) Diazepam;
(8.05) Dichloralphenazone;
(8.1) Estazolam;
(9) Ethchlorvynol;
(10) Ethinamate;
(10.1) Ethyl loflazepate;
(10.2) Fludiazepam;
(10.3) Flunitrazepam;
(11) Flurazepam;
(11.1) Fospropofol;
(12) Halazepam;
(12.1) Haloxazolam;
(12.2) Ketazolam;
(12.3) Loprazolam;
(13) Lorazepam;
(13.1) Lormetazepam;
(14) Mebutamate;
(14.1) Medazepam;
(15) Meprobamate;
(16) Methohexital;
(17) Methylphenobarbital (Mephobarbital);
(17.1) Midazolam;
(17.2) Nimetazepam;
(17.3) Nitrazepam;
(17.4) Nordiazepam;
(18) Oxazepam;
(18.1) Oxazolam;
(19) Paraldehyde;
(20) Petrichloral;
(21) Phenobarbital;
(21.1) Pinazepam;
(22) Prazepam;
(22.1) Quazepam;
(23) Temazepam;
(23.1) Tetrazepam;
(23.2) Tramadol;
(24) Triazolam;
(24.5) Zaleplon;
(25) Zolpidem;
(26) Zopiclone.
(d) Any material, compound, mixture, or preparation which contains any quantity of the following substances, including its salts, isomers (whether optical, position, or geometric), and salts of such isomers, whenever the existence of such salts, isomers and salts of isomers is possible:
(1) Fenfluramine.
(e) Unless specifically excepted or unless listed in another schedule any material, compound, mixture, or preparation which contains any quantity of the following substances having a stimulant effect on the central nervous system, including its salts, isomers (whether optical, position or geometric), and salts of such isomers whenever the existence of such salts, isomers, and salts of isomers is possible within the specific chemical designation:
(1) Cathine ((+)-norpseudoephedrine);
(1.1) Diethylpropion;
(1.2) Fencamfamin;
(1.3) Fenproporex;
(2) Mazindol;
(2.1) Mefenorex;
(3) Phentermine;
(4) Pemoline (including organometallic complexes and

chelates thereof);

(5) Pipradrol;
(6) SPA ((-)-1-dimethylamino-1, 2-diphenylethane);
(7) Modafinil;
(8) Sibutramine.
(f) Other Substances. Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation that contains any quantity of the following substance, including its salts:
(1) Butorphanol (including its optical isomers).
(g) The Department may except by rule any compound, mixture, or preparation containing any depressant substance listed in subsection (b) from the application of all or any part of this Act if the compound, mixture, or preparation contains one or more active medicinal ingredients not having a depressant effect on the central nervous system, and if the admixtures are included therein in combinations, quantity, proportion, or concentration that vitiate the potential for abuse of the substances which have a depressant effect on the central nervous system.
(h) Except as otherwise provided in Section 216, any material, compound, mixture, or preparation that contains any quantity of the following substance having a stimulant effect on the central nervous system, including its salts, enantiomers (optical isomers) and salts of enantiomers (optical isomers):
(1) Ephedrine, its salts, optical isomers and salts

of optical isomers.

(Source: P.A. 97-334, eff. 1-1-12.)

(720 ILCS 570/211) (from Ch. 56 1/2, par. 1211)
Sec. 211. The Department, taking into consideration the recommendations of its Prescription Monitoring Program Advisory Committee, may issue a rule scheduling a substance in Schedule V if it finds that:
(1) the substance has low potential for abuse

relative to the controlled substances listed in Schedule IV;

(2) the substance has currently accepted medical use

in treatment in the United States; and

(3) abuse of the substance may lead to limited

physiological dependence or psychological dependence relative to the substances in Schedule IV, or the substance is a targeted methamphetamine precursor as defined in the Methamphetamine Precursor Control Act.

(Source: P.A. 97-334, eff. 1-1-12.)

(720 ILCS 570/212) (from Ch. 56 1/2, par. 1212)
Sec. 212. (a) The controlled substances listed in this section are included in Schedule V.
(b) Any compound, mixture, or preparation containing limited quantities of any of the following narcotic drugs, or their salts calculated as the free anhydrous base or alkaloid which also contains one or more non-narcotic active medicinal ingredients in sufficient proportion to confer upon the compound, mixture, or preparation, valuable medicinal qualities other than those possessed by the narcotic drug alone as set forth below:
(1) not more than 200 milligrams of codeine, or any

of its salts, per 100 milliliters or per 100 grams;

(2) not more than 10 milligrams of dihydrocodeine; or

any of its salts, per 100 milliliters or per 100 grams;

(3) not more than 100 milligrams of ethylmorphine, or

any of its salts, per 100 milliliters or per 100 grams;

(4) not more than 2.5 milligrams of diphenoxylate and

not less than 25 micrograms of atropine sulfate per dosage unit;

(5) not more than 100 milligrams of opium per 100

milliliters or per 100 grams;

(6) not more than 0.5 milligram of difenoxin (DEA

Drug Code No. 9618) and not less than 25 micrograms of atropine sulfate per dosage unit.

(c) (Blank).
(c-1) Lacosamide.
(c-2) Pregabalin.
(d) Pyrovalerone.
(d-5) Any targeted methamphetamine precursor as defined in the Methamphetamine Precursor Control Act.
(e) Any compound, mixture or preparation which contains any quantity of any controlled substance when such compound, mixture or preparation is not otherwise controlled in Schedules I, II, III or IV.
(Source: P.A. 97-334, eff. 1-1-12.)

(720 ILCS 570/213) (from Ch. 56 1/2, par. 1213)
Sec. 213. The Department shall revise and republish the Schedules semi-annually for two years from the effective date of this Act, and thereafter annually. If the Department fails to republish the Schedules, the last published Schedules shall remain in full force and effect.
(Source: P.A. 83-969.)

(720 ILCS 570/214) (from Ch. 56 1/2, par. 1214)
Sec. 214. Excluded Substances.
(a) Products containing an anabolic steroid, that are expressly intended for administration through implants to cattle or other nonhuman species and that have been approved by the Secretary of Health and Human Services for that administration, and that are excluded from all schedules under Section 102(41)(B)(1) of the federal Controlled Substances Act (21 U.S.C. 802(41)(B)(1)) are also excluded from Sections 207 and 208 of this Act.
(b) The non-narcotic substances excluded from all schedules of the Federal Controlled Substances Act (21 U.S.C. 801 et seq.) pursuant to Section 1308.22 of the Code of Federal Regulations (21 C.F.R. 1308.22), are excluded from all schedules of this Act.
(Source: P.A. 91-714, eff. 6-2-00.)

(720 ILCS 570/215) (from Ch. 56 1/2, par. 1215)
Sec. 215. Excepted Compounds. The compounds in the form excepted from application of certain specified sections of the Federal Controlled Substances Act (21 U.S.C. 801 et seq.), the Federal Controlled Substances Import and Export Act (21 U.S.C. 951 et seq.) and the Code of Federal Regulations, pursuant to Section 1308.32 of the Code of Federal Regulations (21 C.F.R. 1308.32) are excepted from the application of Sections 312 and 313 of this Act.
(Source: P.A. 80-472.)

(720 ILCS 570/216)
Sec. 216. Ephedrine.
(a) The following drug products containing ephedrine, its salts, optical isomers and salts of optical isomers shall be exempt from the application of Sections 312 and 313 of this Act if they: (i) may lawfully be sold over-the-counter without a prescription under the Federal Food, Drug, and Cosmetic Act; (ii) are labeled and marketed in a manner consistent with Section 341.76 of Title 21 of the Code of Federal Regulations; (iii) are manufactured and distributed for legitimate medicinal use in a manner that reduces or eliminates the likelihood of abuse; and (iv) are not marketed, advertised, or labeled for the indications of stimulation, mental alertness, weight loss, muscle enhancement, appetite control, or energy:
(1) Solid oral dosage forms, including soft gelatin

caplets, which are formulated pursuant to 21 CFR 341 or its successor, and packaged in blister packs of not more than 2 tablets per blister.

(2) Anorectal preparations containing not more than

5% ephedrine.

(b) The marketing, advertising, or labeling of any product containing ephedrine, a salt of ephedrine, an optical isomer of ephedrine, or a salt of an optical isomer of ephedrine, for the indications of stimulation, mental alertness, weight loss, appetite control, or energy, is prohibited. In determining compliance with this requirement the Department may consider the following factors:
(1) The packaging of the drug product;
(2) The name and labeling of the product;
(3) The manner of distribution, advertising, and

promotion of the product;

(4) Verbal representations made concerning the

product;

(5) The duration, scope, and significance of abuse or

misuse of the particular product.

(c) A violation of this Section is a Class A misdemeanor. A second or subsequent violation of this Section is a Class 4 felony.
(d) This Section does not apply to dietary supplements, herbs, or other natural products, including concentrates or extracts, which:
(1) are not otherwise prohibited by law; and
(2) may contain naturally occurring ephedrine,

ephedrine alkaloids, or pseudoephedrine, or their salts, isomers, or salts of isomers, or a combination of these substances, that:

(i) are contained in a matrix of organic

material; and

(ii) do not exceed 15% of the total weight of the

natural product.

(e) Nothing in this Section limits the scope or terms of the Methamphetamine Precursor Control Act.
(Source: P.A. 94-694, eff. 1-15-06.)

(720 ILCS 570/217)
Sec. 217. (Repealed).
(Source: P.A. 91-714, eff. 6-2-00. Repealed by P.A. 97-334, eff. 1-1-12.)

(720 ILCS 570/218)
Sec. 218. Dextromethorphan.
(a) (Blank).
(b) Possession of a drug product containing dextromethorphan in violation of this Act is a Class 4 felony. The sale, delivery, distribution, or possession with intent to sell, deliver, or distribute a drug product containing dextromethorphan in violation of this Act is a Class 2 felony.
(c) (Blank).
(Source: P.A. 94-800, eff. 1-1-07; 94-1087, eff. 1-19-07; 95-331, eff. 8-21-07.)

(720 ILCS 570/219)
Sec. 219. Dietary supplements containing ephedrine or anabolic steroid precursors.
(a) It is a Class A misdemeanor for any manufacturer, wholesaler, retailer, or other person to sell, transfer, or otherwise furnish any of the following to a person under 18 years of age:
(1) a dietary supplement containing an ephedrine

group alkaloid; or

(2) a dietary supplement containing any of the

following:

(A) Androstanediol;
(B) Androstanedione;
(C) Androstenedione;
(D) Norandrostenediol;
(E) Norandrostenedione; or
(F) Dehydroepiandrosterone.
(b) A seller shall request valid identification from any individual who attempts to purchase a dietary supplement set forth in subsection (a) if that individual reasonably appears to the seller to be under 18 years of age.
(Source: P.A. 94-339, eff. 7-26-05; 95-331, eff. 8-21-07.)



Article III

(720 ILCS 570/Art. III heading)

(720 ILCS 570/301) (from Ch. 56 1/2, par. 1301)
Sec. 301. The Department of Financial and Professional Regulation shall promulgate rules and charge reasonable fees and fines relating to the registration and control of the manufacture, distribution, and dispensing of controlled substances within this State. The Department shall request a contact email address in its application for a new or renewed license to dispense controlled substances. All moneys received by the Department of Financial and Professional Regulation under this Act shall be deposited into the respective professional dedicated funds in like manner as the primary professional licenses.
A pharmacy, manufacturer of controlled substances, or wholesale distributor of controlled substances that is regulated under this Act and owned and operated by the State is exempt from fees required under this Act. Pharmacists and pharmacy technicians working in facilities owned and operated by the State are not exempt from the payment of fees required by this Act and any rules adopted under this Act. Nothing in this Section shall be construed to prohibit the Department of Financial and Professional Regulation from imposing any fine or other penalty allowed under this Act.
(Source: P.A. 99-480, eff. 9-9-15.)

(720 ILCS 570/302) (from Ch. 56 1/2, par. 1302)
Sec. 302. (a) Every person who manufactures, distributes, or dispenses any controlled substances; engages in chemical analysis, research, or instructional activities which utilize controlled substances; purchases, stores, or administers euthanasia drugs, within this State; provides canine odor detection services; proposes to engage in the manufacture, distribution, or dispensing of any controlled substance; proposes to engage in chemical analysis, research, or instructional activities which utilize controlled substances; proposes to engage in purchasing, storing, or administering euthanasia drugs; or proposes to provide canine odor detection services within this State, must obtain a registration issued by the Department of Financial and Professional Regulation in accordance with its rules. The rules shall include, but not be limited to, setting the expiration date and renewal period for each registration under this Act. The Department, any facility or service licensed by the Department, and any veterinary hospital or clinic operated by a veterinarian or veterinarians licensed under the Veterinary Medicine and Surgery Practice Act of 2004 or maintained by a State-supported or publicly funded university or college shall be exempt from the regulation requirements of this Section; however, such exemption shall not operate to bar the University of Illinois from requesting, nor the Department of Financial and Professional Regulation from issuing, a registration to the University of Illinois Veterinary Teaching Hospital under this Act. Neither a request for such registration nor the issuance of such registration to the University of Illinois shall operate to otherwise waive or modify the exemption provided in this subsection (a).
(b) Persons registered by the Department of Financial and Professional Regulation under this Act to manufacture, distribute, or dispense controlled substances, engage in chemical analysis, research, or instructional activities which utilize controlled substances, purchase, store, or administer euthanasia drugs, or provide canine odor detection services, may possess, manufacture, distribute, engage in chemical analysis, research, or instructional activities which utilize controlled substances, dispense those substances, or purchase, store, or administer euthanasia drugs, or provide canine odor detection services to the extent authorized by their registration and in conformity with the other provisions of this Article.
(c) The following persons need not register and may lawfully possess controlled substances under this Act:
(1) an agent or employee of any registered

manufacturer, distributor, or dispenser of any controlled substance if he or she is acting in the usual course of his or her employer's lawful business or employment;

(2) a common or contract carrier or warehouseman, or

an agent or employee thereof, whose possession of any controlled substance is in the usual lawful course of such business or employment;

(3) an ultimate user or a person in possession of a

controlled substance prescribed for the ultimate user under a lawful prescription of a practitioner, including an advanced practice registered nurse, practical nurse, or registered nurse licensed under the Nurse Practice Act, or a physician assistant licensed under the Physician Assistant Practice Act of 1987, who provides hospice services to a hospice patient or who provides home health services to a person, or a person in possession of any controlled substance pursuant to a lawful prescription of a practitioner or in lawful possession of a Schedule V substance. In this Section, "home health services" has the meaning ascribed to it in the Home Health, Home Services, and Home Nursing Agency Licensing Act; and "hospice patient" and "hospice services" have the meanings ascribed to them in the Hospice Program Licensing Act;

(4) officers and employees of this State or of the

United States while acting in the lawful course of their official duties which requires possession of controlled substances;

(5) a registered pharmacist who is employed in, or

the owner of, a pharmacy licensed under this Act and the Federal Controlled Substances Act, at the licensed location, or if he or she is acting in the usual course of his or her lawful profession, business, or employment;

(6) a holder of a temporary license issued under

Section 17 of the Medical Practice Act of 1987 practicing within the scope of that license and in compliance with the rules adopted under this Act. In addition to possessing controlled substances, a temporary license holder may order, administer, and prescribe controlled substances when acting within the scope of his or her license and in compliance with the rules adopted under this Act.

(d) A separate registration is required at each place of business or professional practice where the applicant manufactures, distributes, or dispenses controlled substances, or purchases, stores, or administers euthanasia drugs. Persons are required to obtain a separate registration for each place of business or professional practice where controlled substances are located or stored. A separate registration is not required for every location at which a controlled substance may be prescribed.
(e) The Department of Financial and Professional Regulation or the Illinois State Police may inspect the controlled premises, as defined in Section 502 of this Act, of a registrant or applicant for registration in accordance with this Act and the rules promulgated hereunder and with regard to persons licensed by the Department, in accordance with subsection (bb) of Section 30-5 of the Alcoholism and Other Drug Abuse and Dependency Act and the rules and regulations promulgated thereunder.
(Source: P.A. 99-163, eff. 1-1-16; 99-247, eff. 8-3-15; 99-642, eff. 7-28-16; 100-513, eff. 1-1-18.)

(720 ILCS 570/303) (from Ch. 56 1/2, par. 1303)
Sec. 303. (a) The Department of Financial and Professional Regulation shall license an applicant to manufacture, distribute or dispense controlled substances included in Sections 202, 204, 206, 208, 210 and 212 of this Act or purchase, store, or administer euthanasia drugs unless it determines that the issuance of that license would be inconsistent with the public interest. In determining the public interest, the Department of Financial and Professional Regulation shall consider the following:
(1) maintenance of effective controls against

diversion of controlled substances into other than lawful medical, scientific, or industrial channels;

(2) compliance with applicable Federal, State and

local law;

(3) any convictions of the applicant, or the

designated agent of the applicant where applicable, under any law of the United States or of any State relating to any controlled substance;

(4) past experience in the manufacture or

distribution of controlled substances, and the existence in the applicant's establishment of effective controls against diversion;

(5) furnishing by the applicant of false or

fraudulent material in any application filed under this Act;

(6) suspension or revocation of the applicant's

Federal registration to manufacture, distribute, or dispense controlled substances, or purchase, store, or administer euthanasia drugs, as authorized by Federal law;

(7) whether the applicant is suitably equipped with

the facilities appropriate to carry on the operation described in his or her application;

(8) whether the applicant is of good moral character

or, if the applicant is a partnership, association, corporation or other organization, whether the partners, directors, governing committee and managing officers are of good moral character;

(9) any other factors relevant to and consistent with

the public health and safety; and

(10) evidence from court, medical disciplinary and

pharmacy board records and those of State and Federal investigatory bodies that the applicant has not or does not prescribe controlled substances within the provisions of this Act.

(b) No license shall be granted to or renewed for any person who has within 5 years been convicted of a wilful violation of any law of the United States or any law of any State relating to controlled substances, or who is found to be deficient in any of the matters enumerated in subsections (a)(1) through (a)(8).
(c) Licensure under subsection (a) does not entitle a registrant to manufacture, distribute or dispense controlled substances in Schedules I or II other than those specified in the registration.
(d) Practitioners who are licensed to dispense any controlled substances in Schedules II through V are authorized to conduct instructional activities with controlled substances in Schedules II through V under the law of this State.
(e) If an applicant for registration is registered under the Federal law to manufacture, distribute or dispense controlled substances, or purchase, store, or administer euthanasia drugs, upon filing a completed application for licensure in this State and payment of all fees due hereunder, he or she shall be licensed in this State to the same extent as his or her Federal registration, unless, within 30 days after completing his or her application in this State, the Department of Financial and Professional Regulation notifies the applicant that his or her application has not been granted. A practitioner who is in compliance with the Federal law with respect to registration to dispense controlled substances in Schedules II through V need only send a current copy of that Federal registration to the Department of Financial and Professional Regulation and he or she shall be deemed in compliance with the registration provisions of this State.
(e-5) All of the fees and fines collected under this Section 303 shall be deposited into the Illinois State Pharmacy Disciplinary Fund.
(f) The fee for registration as a manufacturer or wholesale distributor of controlled substances shall be $50.00 per year, except that the fee for registration as a manufacturer or wholesale distributor of controlled substances that may be dispensed without a prescription under this Act shall be $15.00 per year. The expiration date and renewal period for each controlled substance license issued under this Act shall be set by rule.
(Source: P.A. 97-334, eff. 1-1-12.)

(720 ILCS 570/303.05)
(Text of Section from P.A. 100-453)
Sec. 303.05. Mid-level practitioner registration.
(a) The Department of Financial and Professional Regulation shall register licensed physician assistants, licensed advanced practice nurses, and prescribing psychologists licensed under Section 4.2 of the Clinical Psychologist Licensing Act to prescribe and dispense controlled substances under Section 303 and euthanasia agencies to purchase, store, or administer animal euthanasia drugs under the following circumstances:
(1) with respect to physician assistants,
(A) the physician assistant has been delegated

written authority to prescribe any Schedule III through V controlled substances by a physician licensed to practice medicine in all its branches in accordance with Section 7.5 of the Physician Assistant Practice Act of 1987; and the physician assistant has completed the appropriate application forms and has paid the required fees as set by rule; or

(B) the physician assistant has been delegated

authority by a collaborating physician licensed to practice medicine in all its branches to prescribe or dispense Schedule II controlled substances through a written delegation of authority and under the following conditions:

(i) Specific Schedule II controlled

substances by oral dosage or topical or transdermal application may be delegated, provided that the delegated Schedule II controlled substances are routinely prescribed by the collaborating physician. This delegation must identify the specific Schedule II controlled substances by either brand name or generic name. Schedule II controlled substances to be delivered by injection or other route of administration may not be delegated;

(ii) any delegation must be of controlled

substances prescribed by the collaborating physician;

(iii) all prescriptions must be limited to no

more than a 30-day supply, with any continuation authorized only after prior approval of the collaborating physician;

(iv) the physician assistant must discuss the

condition of any patients for whom a controlled substance is prescribed monthly with the delegating physician;

(v) the physician assistant must have

completed the appropriate application forms and paid the required fees as set by rule;

(vi) the physician assistant must provide

evidence of satisfactory completion of 45 contact hours in pharmacology from any physician assistant program accredited by the Accreditation Review Commission on Education for the Physician Assistant (ARC-PA), or its predecessor agency, for any new license issued with Schedule II authority after the effective date of this amendatory Act of the 97th General Assembly; and

(vii) the physician assistant must annually

complete at least 5 hours of continuing education in pharmacology;

(2) with respect to advanced practice nurses,
(A) the advanced practice nurse has been

delegated authority to prescribe any Schedule III through V controlled substances by a collaborating physician licensed to practice medicine in all its branches or a collaborating podiatric physician in accordance with Section 65-40 of the Nurse Practice Act. The advanced practice nurse has completed the appropriate application forms and has paid the required fees as set by rule; or

(B) the advanced practice nurse has been

delegated authority by a collaborating physician licensed to practice medicine in all its branches or collaborating podiatric physician to prescribe or dispense Schedule II controlled substances through a written delegation of authority and under the following conditions:

(i) specific Schedule II controlled

substances by oral dosage or topical or transdermal application may be delegated, provided that the delegated Schedule II controlled substances are routinely prescribed by the collaborating physician or podiatric physician. This delegation must identify the specific Schedule II controlled substances by either brand name or generic name. Schedule II controlled substances to be delivered by injection or other route of administration may not be delegated;

(ii) any delegation must be of controlled

substances prescribed by the collaborating physician or podiatric physician;

(iii) all prescriptions must be limited to no

more than a 30-day supply, with any continuation authorized only after prior approval of the collaborating physician or podiatric physician;

(iv) the advanced practice nurse must discuss

the condition of any patients for whom a controlled substance is prescribed monthly with the delegating physician or podiatric physician or in the course of review as required by Section 65-40 of the Nurse Practice Act;

(v) the advanced practice nurse must have

completed the appropriate application forms and paid the required fees as set by rule;

(vi) the advanced practice nurse must provide

evidence of satisfactory completion of at least 45 graduate contact hours in pharmacology for any new license issued with Schedule II authority after the effective date of this amendatory Act of the 97th General Assembly; and

(vii) the advanced practice nurse must

annually complete 5 hours of continuing education in pharmacology;

(2.5) with respect to advanced practice nurses

certified as nurse practitioners, nurse midwives, or clinical nurse specialists practicing in a hospital affiliate,

(A) the advanced practice nurse certified as a

nurse practitioner, nurse midwife, or clinical nurse specialist has been granted authority to prescribe any Schedule II through V controlled substances by the hospital affiliate upon the recommendation of the appropriate physician committee of the hospital affiliate in accordance with Section 65-45 of the Nurse Practice Act, has completed the appropriate application forms, and has paid the required fees as set by rule; and

(B) an advanced practice nurse certified as a

nurse practitioner, nurse midwife, or clinical nurse specialist has been granted authority to prescribe any Schedule II controlled substances by the hospital affiliate upon the recommendation of the appropriate physician committee of the hospital affiliate, then the following conditions must be met:

(i) specific Schedule II controlled

substances by oral dosage or topical or transdermal application may be designated, provided that the designated Schedule II controlled substances are routinely prescribed by advanced practice nurses in their area of certification; this grant of authority must identify the specific Schedule II controlled substances by either brand name or generic name; authority to prescribe or dispense Schedule II controlled substances to be delivered by injection or other route of administration may not be granted;

(ii) any grant of authority must be

controlled substances limited to the practice of the advanced practice nurse;

(iii) any prescription must be limited to no

more than a 30-day supply;

(iv) the advanced practice nurse must

discuss the condition of any patients for whom a controlled substance is prescribed monthly with the appropriate physician committee of the hospital affiliate or its physician designee; and

(v) the advanced practice nurse must meet

the education requirements of this Section;

(3) with respect to animal euthanasia agencies, the

euthanasia agency has obtained a license from the Department of Financial and Professional Regulation and obtained a registration number from the Department; or

(4) with respect to prescribing psychologists, the

prescribing psychologist has been delegated authority to prescribe any nonnarcotic Schedule III through V controlled substances by a collaborating physician licensed to practice medicine in all its branches in accordance with Section 4.3 of the Clinical Psychologist Licensing Act, and the prescribing psychologist has completed the appropriate application forms and has paid the required fees as set by rule.

(b) The mid-level practitioner shall only be licensed to prescribe those schedules of controlled substances for which a licensed physician or licensed podiatric physician has delegated prescriptive authority, except that an animal euthanasia agency does not have any prescriptive authority. A physician assistant and an advanced practice nurse are prohibited from prescribing medications and controlled substances not set forth in the required written delegation of authority.
(c) Upon completion of all registration requirements, physician assistants, advanced practice nurses, and animal euthanasia agencies may be issued a mid-level practitioner controlled substances license for Illinois.
(d) A collaborating physician or podiatric physician may, but is not required to, delegate prescriptive authority to an advanced practice nurse as part of a written collaborative agreement, and the delegation of prescriptive authority shall conform to the requirements of Section 65-40 of the Nurse Practice Act.
(e) A collaborating physician may, but is not required to, delegate prescriptive authority to a physician assistant as part of a written collaborative agreement, and the delegation of prescriptive authority shall conform to the requirements of Section 7.5 of the Physician Assistant Practice Act of 1987.
(f) Nothing in this Section shall be construed to prohibit generic substitution.
(Source: P.A. 99-173, eff. 7-29-15; 100-453, eff. 8-25-17.)

(Text of Section from P.A. 100-513)
Sec. 303.05. Mid-level practitioner registration.
(a) The Department of Financial and Professional Regulation shall register licensed physician assistants, licensed advanced practice registered nurses, and prescribing psychologists licensed under Section 4.2 of the Clinical Psychologist Licensing Act to prescribe and dispense controlled substances under Section 303 and euthanasia agencies to purchase, store, or administer animal euthanasia drugs under the following circumstances:
(1) with respect to physician assistants,
(A) the physician assistant has been delegated

written authority to prescribe any Schedule III through V controlled substances by a physician licensed to practice medicine in all its branches in accordance with Section 7.5 of the Physician Assistant Practice Act of 1987; and the physician assistant has completed the appropriate application forms and has paid the required fees as set by rule; or

(B) the physician assistant has been delegated

authority by a supervising physician licensed to practice medicine in all its branches to prescribe or dispense Schedule II controlled substances through a written delegation of authority and under the following conditions:

(i) Specific Schedule II controlled

substances by oral dosage or topical or transdermal application may be delegated, provided that the delegated Schedule II controlled substances are routinely prescribed by the supervising physician. This delegation must identify the specific Schedule II controlled substances by either brand name or generic name. Schedule II controlled substances to be delivered by injection or other route of administration may not be delegated;

(ii) any delegation must be of controlled

substances prescribed by the supervising physician;

(iii) all prescriptions must be limited to no

more than a 30-day supply, with any continuation authorized only after prior approval of the supervising physician;

(iv) the physician assistant must discuss the

condition of any patients for whom a controlled substance is prescribed monthly with the delegating physician;

(v) the physician assistant must have

completed the appropriate application forms and paid the required fees as set by rule;

(vi) the physician assistant must provide

evidence of satisfactory completion of 45 contact hours in pharmacology from any physician assistant program accredited by the Accreditation Review Commission on Education for the Physician Assistant (ARC-PA), or its predecessor agency, for any new license issued with Schedule II authority after the effective date of this amendatory Act of the 97th General Assembly; and

(vii) the physician assistant must annually

complete at least 5 hours of continuing education in pharmacology;

(2) with respect to advanced practice registered

nurses who do not meet the requirements of Section 65-43 of the Nurse Practice Act,

(A) the advanced practice registered nurse has

been delegated authority to prescribe any Schedule III through V controlled substances by a collaborating physician licensed to practice medicine in all its branches or a collaborating podiatric physician in accordance with Section 65-40 of the Nurse Practice Act. The advanced practice registered nurse has completed the appropriate application forms and has paid the required fees as set by rule; or

(B) the advanced practice registered nurse has

been delegated authority by a collaborating physician licensed to practice medicine in all its branches to prescribe or dispense Schedule II controlled substances through a written delegation of authority and under the following conditions:

(i) specific Schedule II controlled

substances by oral dosage or topical or transdermal application may be delegated, provided that the delegated Schedule II controlled substances are routinely prescribed by the collaborating physician. This delegation must identify the specific Schedule II controlled substances by either brand name or generic name. Schedule II controlled substances to be delivered by injection or other route of administration may not be delegated;

(ii) any delegation must be of controlled

substances prescribed by the collaborating physician;

(iii) all prescriptions must be limited to no

more than a 30-day supply, with any continuation authorized only after prior approval of the collaborating physician;

(iv) the advanced practice registered nurse

must discuss the condition of any patients for whom a controlled substance is prescribed monthly with the delegating physician or in the course of review as required by Section 65-40 of the Nurse Practice Act;

(v) the advanced practice registered nurse

must have completed the appropriate application forms and paid the required fees as set by rule;

(vi) the advanced practice registered nurse

must provide evidence of satisfactory completion of at least 45 graduate contact hours in pharmacology for any new license issued with Schedule II authority after the effective date of this amendatory Act of the 97th General Assembly; and

(vii) the advanced practice registered nurse

must annually complete 5 hours of continuing education in pharmacology;

(2.5) with respect to advanced practice registered

nurses certified as nurse practitioners, nurse midwives, or clinical nurse specialists who do not meet the requirements of Section 65-43 of the Nurse Practice Act practicing in a hospital affiliate,

(A) the advanced practice registered nurse

certified as a nurse practitioner, nurse midwife, or clinical nurse specialist has been privileged to prescribe any Schedule II through V controlled substances by the hospital affiliate upon the recommendation of the appropriate physician committee of the hospital affiliate in accordance with Section 65-45 of the Nurse Practice Act, has completed the appropriate application forms, and has paid the required fees as set by rule; and

(B) an advanced practice registered nurse

certified as a nurse practitioner, nurse midwife, or clinical nurse specialist has been privileged to prescribe any Schedule II controlled substances by the hospital affiliate upon the recommendation of the appropriate physician committee of the hospital affiliate, then the following conditions must be met:

(i) specific Schedule II controlled

substances by oral dosage or topical or transdermal application may be designated, provided that the designated Schedule II controlled substances are routinely prescribed by advanced practice registered nurses in their area of certification; the privileging documents must identify the specific Schedule II controlled substances by either brand name or generic name; privileges to prescribe or dispense Schedule II controlled substances to be delivered by injection or other route of administration may not be granted;

(ii) any privileges must be controlled

substances limited to the practice of the advanced practice registered nurse;

(iii) any prescription must be limited to no

more than a 30-day supply;

(iv) the advanced practice registered nurse

must discuss the condition of any patients for whom a controlled substance is prescribed monthly with the appropriate physician committee of the hospital affiliate or its physician designee; and

(v) the advanced practice registered nurse

must meet the education requirements of this Section;

(3) with respect to animal euthanasia agencies, the

euthanasia agency has obtained a license from the Department of Financial and Professional Regulation and obtained a registration number from the Department; or

(4) with respect to prescribing psychologists, the

prescribing psychologist has been delegated authority to prescribe any nonnarcotic Schedule III through V controlled substances by a collaborating physician licensed to practice medicine in all its branches in accordance with Section 4.3 of the Clinical Psychologist Licensing Act, and the prescribing psychologist has completed the appropriate application forms and has paid the required fees as set by rule.

(b) The mid-level practitioner shall only be licensed to prescribe those schedules of controlled substances for which a licensed physician has delegated prescriptive authority, except that an animal euthanasia agency does not have any prescriptive authority. A physician assistant and an advanced practice registered nurse are prohibited from prescribing medications and controlled substances not set forth in the required written delegation of authority or as authorized by their practice Act.
(c) Upon completion of all registration requirements, physician assistants, advanced practice registered nurses, and animal euthanasia agencies may be issued a mid-level practitioner controlled substances license for Illinois.
(d) A collaborating physician may, but is not required to, delegate prescriptive authority to an advanced practice registered nurse as part of a written collaborative agreement, and the delegation of prescriptive authority shall conform to the requirements of Section 65-40 of the Nurse Practice Act.
(e) A supervising physician may, but is not required to, delegate prescriptive authority to a physician assistant as part of a written supervision agreement, and the delegation of prescriptive authority shall conform to the requirements of Section 7.5 of the Physician Assistant Practice Act of 1987.
(f) Nothing in this Section shall be construed to prohibit generic substitution.
(Source: P.A. 99-173, eff. 7-29-15; 100-513, eff. 1-1-18.)

(720 ILCS 570/303.1) (from Ch. 56 1/2, par. 1303.1)
Sec. 303.1. Any person who delivers a check or other payment to the Department of Financial and Professional Regulation that is returned to the Department unpaid by the financial institution upon which it is drawn shall pay to the Department, in addition to the amount already owed to the Department, a fine of $50. If the check or other payment was for a renewal or issuance fee and that person practices without paying the renewal fee or issuance fee and the fine due, an additional fine of $100 shall be imposed. The fines imposed by this Section are in addition to any other discipline provided under this Act for unlicensed practice or practice on a nonrenewed license. The Department of Financial and Professional Regulation shall notify the person that payment of fees and fines shall be paid to the Department by certified check or money order within 30 calendar days of the notification. If, after the expiration of 30 days from the date of the notification, the person has failed to submit the necessary remittance, the Department of Financial and Professional Regulation shall automatically terminate the license or certificate or deny the application, without hearing. If, after termination or denial, the person seeks a license or certificate, he or she shall apply to the Department for restoration or issuance of the license or certificate and pay all fees and fines due to the Department. The Department of Financial and Professional Regulation may establish a fee for the processing of an application for restoration of a license or certificate to pay all expenses of processing this application. The Secretary may waive the fines due under this Section in individual cases where the Secretary of the Department of Financial and Professional Regulation finds that the fines would be unreasonable or unnecessarily burdensome.
(Source: P.A. 97-334, eff. 1-1-12.)

(720 ILCS 570/304) (from Ch. 56 1/2, par. 1304)
Sec. 304. (a) A registration under Section 303 to manufacture, distribute, or dispense a controlled substance or purchase, store, or administer euthanasia drugs may be denied, refused renewal, suspended, or revoked by the Department of Financial and Professional Regulation, and a fine of no more than $10,000 per violation may be imposed on the applicant or registrant, upon a finding that the applicant or registrant:
(1) has furnished any false or fraudulent material

information in any application filed under this Act; or

(2) has been convicted of a felony under any law of

the United States or any State relating to any controlled substance; or

(3) has had suspended or revoked his or her Federal

registration to manufacture, distribute, or dispense controlled substances or purchase, store, or administer euthanasia drugs; or

(4) has been convicted of bribery, perjury, or other

infamous crime under the laws of the United States or of any State; or

(5) has violated any provision of this Act or any

rules promulgated hereunder, or any provision of the Methamphetamine Precursor Control Act or rules promulgated thereunder, whether or not he or she has been convicted of such violation; or

(6) has failed to provide effective controls against

the diversion of controlled substances in other than legitimate medical, scientific or industrial channels.

(b) The Department of Financial and Professional Regulation may limit revocation or suspension of a registration to the particular controlled substance with respect to which grounds for revocation or suspension exist.
(c) The Department of Financial and Professional Regulation shall promptly notify the Administration, the Department and the Illinois State Police or their successor agencies, of all orders denying, suspending or revoking registration, all forfeitures of controlled substances, and all final court dispositions, if any, of such denials, suspensions, revocations or forfeitures.
(d) If Federal registration of any registrant is suspended, revoked, refused renewal or refused issuance, then the Department of Financial and Professional Regulation shall issue a notice and conduct a hearing in accordance with Section 305 of this Act.
(Source: P.A. 97-334, eff. 1-1-12; 97-813, eff. 7-13-12.)

(720 ILCS 570/305) (from Ch. 56 1/2, par. 1305)
Sec. 305. (a) Before denying, refusing renewal of, suspending, or revoking a registration, or imposing a fine on an applicant or registrant, the Department of Financial and Professional Regulation shall serve upon the applicant or registrant, by registered mail at the address in the application or registration or by any other means authorized under the Civil Practice Law or Rules of the Illinois Supreme Court for the service of summons or subpoenas, a notice of hearing to determine why registration should not be denied, refused renewal, suspended or revoked. The notice shall contain a statement of the basis therefor and shall call upon the applicant or registrant to appear before the Department of Financial and Professional Regulation at a reasonable time and place. These proceedings shall be conducted in accordance with Sections 2105-5, 2105-15, 2105-100, 2105-105, 2105-110, 2105-115, 2105-120, 2105-125, 2105-175, and 2105-325 of the Department of Professional Regulation Law (20 ILCS 2105/2105-5, 2105/2105-15, 2105/2105-100, 2105/2105-105, 2105/2105-110, 2105/2105-115, 2105/2105-120, 2105/2105-125, 2105/2105-175, and 2105/2105-325), without regard to any criminal prosecution or other proceeding. Except as authorized in subsection (c), proceedings to refuse renewal or suspend or revoke registration shall not abate the existing registration, which shall remain in effect until the Department of Financial and Professional Regulation has held the hearing called for in the notice and found, with input from the appropriate licensure or disciplinary board, that the registration shall no longer remain in effect.
(b) The Secretary of the Department of Financial and Professional Regulation may appoint an attorney duly licensed to practice law in the State of Illinois to serve as the hearing officer in any action to deny, refuse to renew, suspend, or revoke, or take any other disciplinary action with regard to a registration. The hearing officer shall have full authority to conduct the hearing. The hearing officer shall report his or her findings and recommendations to the appropriate licensure or disciplinary board within 30 days after receiving the record. The Disciplinary Board shall have 60 days from receipt of the report to review the report of the hearing officer and present its findings of fact, conclusions of law, and recommendations to the Secretary of the Department of Financial and Professional Regulation.
(c) If the Department of Financial and Professional Regulation finds that there is an imminent danger to the public health or safety by the continued manufacture, distribution or dispensing of controlled substances by the registrant, the Department of Financial and Professional Regulation may, upon the issuance of a written ruling stating the reasons for such finding and without notice or hearing, suspend such registrant. The suspension shall continue in effect for not more than 15 days during which time the registrant shall be given a hearing on the issues involved in the suspension. If after the hearing, and after input from the appropriate licensure or disciplinary board, the Department of Financial and Professional Regulation finds that the public health or safety requires the suspension to remain in effect it shall so remain until the ruling is terminated by its own terms or subsequent ruling or is dissolved by a circuit court upon determination that the suspension was wholly without basis in fact and law.
(d) If, after a hearing as provided in subsection (a), the Department of Financial and Professional Regulation finds that a registration should be refused renewal, suspended or revoked, a written ruling to that effect shall be entered. The Department of Financial and Professional Regulation's ruling shall remain in effect until the ruling is terminated by its own terms or subsequent ruling or is dissolved by a circuit court upon a determination that the refusal to renew suspension or revocation was wholly without basis in fact and law.
(Source: P.A. 97-334, eff. 1-1-12.)

(720 ILCS 570/306) (from Ch. 56 1/2, par. 1306)
Sec. 306. Every practitioner and person who is required under this Act to be registered to manufacture, distribute or dispense controlled substances or purchase, store, or administer euthanasia drugs under this Act shall keep records and maintain inventories in conformance with the recordkeeping and inventory requirements of the laws of the United States and with any additional rules and forms issued by the Department of Financial and Professional Regulation.
(Source: P.A. 97-334, eff. 1-1-12.)

(720 ILCS 570/307) (from Ch. 56 1/2, par. 1307)
Sec. 307.
Controlled substances in Schedules I and II shall be distributed by a registrant to another registrant only pursuant to a written order. Compliance with the laws of the United States respecting order forms shall be deemed compliance with this Section.
(Source: P.A. 77-757.)

(720 ILCS 570/308) (from Ch. 56 1/2, par. 1308)
Sec. 308. (Repealed).
(Source: P.A. 89-202, eff. 10-1-95. Repealed by P.A. 91-576, eff. 4-1-00.)

(720 ILCS 570/309) (from Ch. 56 1/2, par. 1309)
Sec. 309. On or after April 1, 2000, no person shall issue a prescription for a Schedule II controlled substance, which is a narcotic drug listed in Section 206 of this Act; or which contains any quantity of amphetamine or methamphetamine, their salts, optical isomers or salts of optical isomers; phenmetrazine and its salts; gluthethimide; and pentazocine, other than on a written prescription; provided that in the case of an emergency, epidemic or a sudden or unforeseen accident or calamity, the prescriber may issue a lawful oral prescription where failure to issue such a prescription might result in loss of life or intense suffering, but such oral prescription shall include a statement by the prescriber concerning the accident or calamity, or circumstances constituting the emergency, the cause for which an oral prescription was used. Within 7 days after issuing an emergency prescription, the prescriber shall cause a written prescription for the emergency quantity prescribed to be delivered to the dispensing pharmacist. The prescription shall have written on its face "Authorization for Emergency Dispensing", and the date of the emergency prescription. The written prescription may be delivered to the pharmacist in person, or by mail, but if delivered by mail it must be postmarked within the 7-day period. Upon receipt, the dispensing pharmacist shall attach this prescription to the emergency oral prescription earlier received and reduced to writing. The dispensing pharmacist shall notify the Department of Financial and Professional Regulation if the prescriber fails to deliver the authorization for emergency dispensing on the prescription to him or her. Failure of the dispensing pharmacist to do so shall void the authority conferred by this paragraph to dispense without a written prescription of a prescriber. All prescriptions issued for Schedule II controlled substances shall include both a written and numerical notation of quantity on the face of the prescription. No prescription for a Schedule II controlled substance may be refilled. The Department shall provide, at no cost, audit reviews and necessary information to the Department of Financial and Professional Regulation in conjunction with ongoing investigations being conducted in whole or part by the Department of Financial and Professional Regulation.
(Source: P.A. 97-334, eff. 1-1-12.)

(720 ILCS 570/310) (from Ch. 56 1/2, par. 1310)
Sec. 310. (Repealed).
(Source: P.A. 84-1308. Repealed by P.A. 91-576, eff. 4-1-00.)

(720 ILCS 570/311) (from Ch. 56 1/2, par. 1311)
Sec. 311. (Repealed).
(Source: P.A. 89-202, eff. 10-1-95. Repealed by P.A. 91-576, eff. 4-1-00.)

(720 ILCS 570/311.5)
Sec. 311.5. Electronic prescriptions for controlled substances. Notwithstanding any other Section in this Act, a prescriber who is otherwise authorized to prescribe controlled substances in Illinois may issue an electronic prescription for Schedule II, III, IV, and V controlled substances if done in accordance with the federal rules for electronic prescriptions for controlled substances, as set forth in 21 C.F.R. Parts 1300, 1304, 1306, and 1311, as amended.
(Source: P.A. 97-334, eff. 1-1-12.)

(720 ILCS 570/312) (from Ch. 56 1/2, par. 1312)
Sec. 312. Requirements for dispensing controlled substances.
(a) A practitioner, in good faith, may dispense a Schedule II controlled substance, which is a narcotic drug listed in Section 206 of this Act; or which contains any quantity of amphetamine or methamphetamine, their salts, optical isomers or salts of optical isomers; phenmetrazine and its salts; or pentazocine; and Schedule III, IV, or V controlled substances to any person upon a written or electronic prescription of any prescriber, dated and signed by the person prescribing (or electronically validated in compliance with Section 311.5) on the day when issued and bearing the name and address of the patient for whom, or the owner of the animal for which the controlled substance is dispensed, and the full name, address and registry number under the laws of the United States relating to controlled substances of the prescriber, if he or she is required by those laws to be registered. If the prescription is for an animal it shall state the species of animal for which it is ordered. The practitioner filling the prescription shall, unless otherwise permitted, write the date of filling and his or her own signature on the face of the written prescription or, alternatively, shall indicate such filling using a unique identifier as defined in paragraph (v) of Section 3 of the Pharmacy Practice Act. The written prescription shall be retained on file by the practitioner who filled it or pharmacy in which the prescription was filled for a period of 2 years, so as to be readily accessible for inspection or removal by any officer or employee engaged in the enforcement of this Act. Whenever the practitioner's or pharmacy's copy of any prescription is removed by an officer or employee engaged in the enforcement of this Act, for the purpose of investigation or as evidence, such officer or employee shall give to the practitioner or pharmacy a receipt in lieu thereof. If the specific prescription is machine or computer generated and printed at the prescriber's office, the date does not need to be handwritten. A prescription for a Schedule II controlled substance shall not be issued for more than a 30 day supply, except as provided in subsection (a-5), and shall be valid for up to 90 days after the date of issuance. A written prescription for Schedule III, IV or V controlled substances shall not be filled or refilled more than 6 months after the date thereof or refilled more than 5 times unless renewed, in writing, by the prescriber. A pharmacy shall maintain a policy regarding the type of identification necessary, if any, to receive a prescription in accordance with State and federal law. The pharmacy must post such information where prescriptions are filled.
(a-5) Physicians may issue multiple prescriptions (3 sequential 30-day supplies) for the same Schedule II controlled substance, authorizing up to a 90-day supply. Before authorizing a 90-day supply of a Schedule II controlled substance, the physician must meet the following conditions:
(1) Each separate prescription must be issued for a

legitimate medical purpose by an individual physician acting in the usual course of professional practice.

(2) The individual physician must provide written

instructions on each prescription (other than the first prescription, if the prescribing physician intends for the prescription to be filled immediately) indicating the earliest date on which a pharmacy may fill that prescription.

(3) The physician shall document in the medical

record of a patient the medical necessity for the amount and duration of the 3 sequential 30-day prescriptions for Schedule II narcotics.

(b) In lieu of a written prescription required by this Section, a pharmacist, in good faith, may dispense Schedule III, IV, or V substances to any person either upon receiving a facsimile of a written, signed prescription transmitted by the prescriber or the prescriber's agent or upon a lawful oral prescription of a prescriber which oral prescription shall be reduced promptly to writing by the pharmacist and such written memorandum thereof shall be dated on the day when such oral prescription is received by the pharmacist and shall bear the full name and address of the ultimate user for whom, or of the owner of the animal for which the controlled substance is dispensed, and the full name, address, and registry number under the law of the United States relating to controlled substances of the prescriber prescribing if he or she is required by those laws to be so registered, and the pharmacist filling such oral prescription shall write the date of filling and his or her own signature on the face of such written memorandum thereof. The facsimile copy of the prescription or written memorandum of the oral prescription shall be retained on file by the proprietor of the pharmacy in which it is filled for a period of not less than two years, so as to be readily accessible for inspection by any officer or employee engaged in the enforcement of this Act in the same manner as a written prescription. The facsimile copy of the prescription or oral prescription and the written memorandum thereof shall not be filled or refilled more than 6 months after the date thereof or be refilled more than 5 times, unless renewed, in writing, by the prescriber.
(c) Except for any non-prescription targeted methamphetamine precursor regulated by the Methamphetamine Precursor Control Act, a controlled substance included in Schedule V shall not be distributed or dispensed other than for a medical purpose and not for the purpose of evading this Act, and then:
(1) only personally by a person registered to

dispense a Schedule V controlled substance and then only to his or her patients, or

(2) only personally by a pharmacist, and then only to

a person over 21 years of age who has identified himself or herself to the pharmacist by means of 2 positive documents of identification.

(3) the dispenser shall record the name and address

of the purchaser, the name and quantity of the product, the date and time of the sale, and the dispenser's signature.

(4) no person shall purchase or be dispensed more

than 120 milliliters or more than 120 grams of any Schedule V substance which contains codeine, dihydrocodeine, or any salts thereof, or ethylmorphine, or any salts thereof, in any 96 hour period. The purchaser shall sign a form, approved by the Department of Financial and Professional Regulation, attesting that he or she has not purchased any Schedule V controlled substances within the immediately preceding 96 hours.

(5) (Blank).
(6) all records of purchases and sales shall be

maintained for not less than 2 years.

(7) no person shall obtain or attempt to obtain

within any consecutive 96 hour period any Schedule V substances of more than 120 milliliters or more than 120 grams containing codeine, dihydrocodeine or any of its salts, or ethylmorphine or any of its salts. Any person obtaining any such preparations or combination of preparations in excess of this limitation shall be in unlawful possession of such controlled substance.

(8) a person qualified to dispense controlled

substances under this Act and registered thereunder shall at no time maintain or keep in stock a quantity of Schedule V controlled substances in excess of 4.5 liters for each substance; a pharmacy shall at no time maintain or keep in stock a quantity of Schedule V controlled substances as defined in excess of 4.5 liters for each substance, plus the additional quantity of controlled substances necessary to fill the largest number of prescription orders filled by that pharmacy for such controlled substances in any one week in the previous year. These limitations shall not apply to Schedule V controlled substances which Federal law prohibits from being dispensed without a prescription.

(9) no person shall distribute or dispense butyl

nitrite for inhalation or other introduction into the human body for euphoric or physical effect.

(d) Every practitioner shall keep a record or log of controlled substances received by him or her and a record of all such controlled substances administered, dispensed or professionally used by him or her otherwise than by prescription. It shall, however, be sufficient compliance with this paragraph if any practitioner utilizing controlled substances listed in Schedules III, IV and V shall keep a record of all those substances dispensed and distributed by him or her other than those controlled substances which are administered by the direct application of a controlled substance, whether by injection, inhalation, ingestion, or any other means to the body of a patient or research subject. A practitioner who dispenses, other than by administering, a controlled substance in Schedule II, which is a narcotic drug listed in Section 206 of this Act, or which contains any quantity of amphetamine or methamphetamine, their salts, optical isomers or salts of optical isomers, pentazocine, or methaqualone shall do so only upon the issuance of a written prescription blank or electronic prescription issued by a prescriber.
(e) Whenever a manufacturer distributes a controlled substance in a package prepared by him or her, and whenever a wholesale distributor distributes a controlled substance in a package prepared by him or her or the manufacturer, he or she shall securely affix to each package in which that substance is contained a label showing in legible English the name and address of the manufacturer, the distributor and the quantity, kind and form of controlled substance contained therein. No person except a pharmacist and only for the purposes of filling a prescription under this Act, shall alter, deface or remove any label so affixed.
(f) Whenever a practitioner dispenses any controlled substance except a non-prescription Schedule V product or a non-prescription targeted methamphetamine precursor regulated by the Methamphetamine Precursor Control Act, he or she shall affix to the container in which such substance is sold or dispensed, a label indicating the date of initial filling, the practitioner's name and address, the name of the patient, the name of the prescriber, the directions for use and cautionary statements, if any, contained in any prescription or required by law, the proprietary name or names or the established name of the controlled substance, and the dosage and quantity, except as otherwise authorized by regulation by the Department of Financial and Professional Regulation. No person shall alter, deface or remove any label so affixed as long as the specific medication remains in the container.
(g) A person to whom or for whose use any controlled substance has been prescribed or dispensed by a practitioner, or other persons authorized under this Act, and the owner of any animal for which such substance has been prescribed or dispensed by a veterinarian, may lawfully possess such substance only in the container in which it was delivered to him or her by the person dispensing such substance.
(h) The responsibility for the proper prescribing or dispensing of controlled substances that are under the prescriber's direct control is upon the prescriber. The responsibility for the proper filling of a prescription for controlled substance drugs rests with the pharmacist. An order purporting to be a prescription issued to any individual, which is not in the regular course of professional treatment nor part of an authorized methadone maintenance program, nor in legitimate and authorized research instituted by any accredited hospital, educational institution, charitable foundation, or federal, state or local governmental agency, and which is intended to provide that individual with controlled substances sufficient to maintain that individual's or any other individual's physical or psychological addiction, habitual or customary use, dependence, or diversion of that controlled substance is not a prescription within the meaning and intent of this Act; and the person issuing it, shall be subject to the penalties provided for violations of the law relating to controlled substances.
(i) A prescriber shall not pre-print or cause to be pre-printed a prescription for any controlled substance; nor shall any practitioner issue, fill or cause to be issued or filled, a pre-printed prescription for any controlled substance.
(i-5) A prescriber may use a machine or electronic device to individually generate a printed prescription, but the prescriber is still required to affix his or her manual signature.
(j) No person shall manufacture, dispense, deliver, possess with intent to deliver, prescribe, or administer or cause to be administered under his or her direction any anabolic steroid, for any use in humans other than the treatment of disease in accordance with the order of a physician licensed to practice medicine in all its branches for a valid medical purpose in the course of professional practice. The use of anabolic steroids for the purpose of hormonal manipulation that is intended to increase muscle mass, strength or weight without a medical necessity to do so, or for the intended purpose of improving physical appearance or performance in any form of exercise, sport, or game, is not a valid medical purpose or in the course of professional practice.
(k) Controlled substances may be mailed if all of the following conditions are met:
(1) The controlled substances are not outwardly

dangerous and are not likely, of their own force, to cause injury to a person's life or health.

(2) The inner container of a parcel containing

controlled substances must be marked and sealed as required under this Act and its rules, and be placed in a plain outer container or securely wrapped in plain paper.

(3) If the controlled substances consist of

prescription medicines, the inner container must be labeled to show the name and address of the pharmacy or practitioner dispensing the prescription.

(4) The outside wrapper or container must be free of

markings that would indicate the nature of the contents.

(l) Notwithstanding any other provision of this Act to the contrary, emergency medical services personnel may administer Schedule II, III, IV, or V controlled substances to a person in the scope of their employment without a written, electronic, or oral prescription of a prescriber.
(Source: P.A. 99-78, eff. 7-20-15; 99-480, eff. 9-9-15; 100-280, eff. 1-1-18.)

(720 ILCS 570/313) (from Ch. 56 1/2, par. 1313)
Sec. 313. (a) Controlled substances which are lawfully administered in hospitals or institutions licensed under the Hospital Licensing Act shall be exempt from the requirements of Sections 312 and 316, except that the prescription for the controlled substance shall be in writing on the patient's record, signed by the prescriber, and dated, and shall state the name and quantity of controlled substances ordered and the quantity actually administered. The records of such prescriptions shall be maintained for two years and shall be available for inspection by officers and employees of the Illinois State Police and the Department of Financial and Professional Regulation.
The exemption under this subsection (a) does not apply to a prescription (including an outpatient prescription from an emergency department or outpatient clinic) for more than a 72-hour supply of a discharge medication to be consumed outside of the hospital or institution.
(b) Controlled substances that can lawfully be administered or dispensed directly to a patient in a long-term care facility licensed by the Department of Public Health as a skilled nursing facility, intermediate care facility, or long-term care facility for residents under 22 years of age, are exempt from the requirements of Section 312 except that a prescription for a Schedule II controlled substance must be either a prescription signed by the prescriber or a prescription transmitted by the prescriber or prescriber's agent to the dispensing pharmacy by facsimile. The facsimile serves as the original prescription and must be maintained for 2 years from the date of issue in the same manner as a written prescription signed by the prescriber.
(c) A prescription that is generated for a Schedule II controlled substance to be compounded for direct administration to a patient in a private residence, long-term care facility, or hospice program may be transmitted by facsimile by the prescriber or the prescriber's agent to the pharmacy providing the home infusion services. The facsimile serves as the original prescription for purposes of this paragraph (c) and it shall be maintained in the same manner as the original prescription.
(c-1) A prescription generated for a Schedule II controlled substance for a patient residing in a hospice certified by Medicare under Title XVIII of the Social Security Act or licensed by the State may be transmitted by the practitioner or the practitioner's agent to the dispensing pharmacy by facsimile or electronically as provided in Section 311.5. The practitioner or practitioner's agent must note on the prescription that the patient is a hospice patient. The facsimile or electronic record serves as the original prescription for purposes of this paragraph (c-1) and it shall be maintained in the same manner as the original prescription.
(d) Controlled substances which are lawfully administered and/or dispensed in drug abuse treatment programs licensed by the Department shall be exempt from the requirements of Sections 312 and 316, except that the prescription for such controlled substances shall be issued and authenticated on official prescription logs prepared and maintained in accordance with 77 Ill. Adm. Code 2060: Alcoholism and Substance Abuse Treatment and Intervention Licenses, and in compliance with other applicable State and federal laws. The Department-licensed drug treatment program shall report applicable prescriptions via electronic record keeping software approved by the Department. This software must be compatible with the specifications of the Department. Drug abuse treatment programs shall report to the Department methadone prescriptions or medications dispensed through the use of Department-approved File Transfer Protocols (FTPs). Methadone prescription records must be maintained in accordance with the applicable requirements as set forth by the Department in accordance with 77 Ill. Adm. Code 2060: Alcoholism and Substance Abuse Treatment and Intervention Licenses, and in compliance with other applicable State and federal laws.
(e) Nothing in this Act shall be construed to limit the authority of a hospital pursuant to Section 65-45 of the Nurse Practice Act to grant hospital clinical privileges to an individual advanced practice registered nurse to select, order or administer medications, including controlled substances to provide services within a hospital. Nothing in this Act shall be construed to limit the authority of an ambulatory surgical treatment center pursuant to Section 65-45 of the Nurse Practice Act to grant ambulatory surgical treatment center clinical privileges to an individual advanced practice registered nurse to select, order or administer medications, including controlled substances to provide services within an ambulatory surgical treatment center.
(Source: P.A. 100-513, eff. 1-1-18.)

(720 ILCS 570/314)
Sec. 314. (Repealed).
(Source: P.A. 77-757. Repealed by P.A. 97-334, eff. 1-1-12.)

(720 ILCS 570/314.5)
Sec. 314.5. Medication shopping; pharmacy shopping.
(a) It shall be unlawful for any person knowingly or intentionally to fraudulently obtain or fraudulently seek to obtain any controlled substance or prescription for a controlled substance from a prescriber or dispenser while being supplied with any controlled substance or prescription for a controlled substance by another prescriber or dispenser, without disclosing the fact of the existing controlled substance or prescription for a controlled substance to the prescriber or dispenser from whom the subsequent controlled substance or prescription for a controlled substance is sought.
(b) It shall be unlawful for a person knowingly or intentionally to fraudulently obtain or fraudulently seek to obtain any controlled substance from a pharmacy while being supplied with any controlled substance by another pharmacy, without disclosing the fact of the existing controlled substance to the pharmacy from which the subsequent controlled substance is sought.
(c) A person may be in violation of Section 3.23 of the Illinois Food, Drug and Cosmetic Act or Section 406 of this Act when medication shopping or pharmacy shopping, or both.
(c-5) Effective January 1, 2018, each prescriber possessing an Illinois controlled substances license shall register with the Prescription Monitoring Program. Each prescriber or his or her designee shall also document an attempt to access patient information in the Prescription Monitoring Program to assess patient access to controlled substances when providing an initial prescription for Schedule II narcotics such as opioids, except for prescriptions for oncology treatment or palliative care, or a 7-day or less supply provided by a hospital emergency department when treating an acute, traumatic medical condition. This attempt to access shall be documented in the patient's medical record. The hospital shall facilitate the designation of a prescriber's designee for the purpose of accessing the Prescription Monitoring Program for services provided at the hospital.
(d) When a person has been identified as having 3 or more prescribers or 3 or more pharmacies, or both, that do not utilize a common electronic file as specified in Section 20 of the Pharmacy Practice Act for controlled substances within the course of a continuous 30-day period, the Prescription Monitoring Program may issue an unsolicited report to the prescribers, dispensers, and their designees informing them of the potential medication shopping. If an unsolicited report is issued to a prescriber or prescribers, then the report must also be sent to the applicable dispensing pharmacy.
(e) Nothing in this Section shall be construed to create a requirement that any prescriber, dispenser, or pharmacist request any patient medication disclosure, report any patient activity, or prescribe or refuse to prescribe or dispense any medications.
(f) This Section shall not be construed to apply to inpatients or residents at hospitals or other institutions or to institutional pharmacies.
(g) Any patient feedback, including grades, ratings, or written or verbal statements, in opposition to a clinical decision that the prescription of a controlled substance is not medically necessary shall not be the basis of any adverse action, evaluation, or any other type of negative credentialing, contracting, licensure, or employment action taken against a prescriber or dispenser.
(Source: P.A. 99-480, eff. 9-9-15; 100-564, eff. 1-1-18.)

(720 ILCS 570/315)
Sec. 315. (Repealed).
(Source: P.A. 77-757. Repealed by P.A. 97-334, eff. 1-1-12.)

(720 ILCS 570/316)
Sec. 316. Prescription Monitoring Program.
(a) The Department must provide for a Prescription Monitoring Program for Schedule II, III, IV, and V controlled substances that includes the following components and requirements:
(1) The dispenser must transmit to the central

repository, in a form and manner specified by the Department, the following information:

(A) The recipient's name and address.
(B) The recipient's date of birth and gender.
(C) The national drug code number of the

controlled substance dispensed.

(D) The date the controlled substance is

dispensed.

(E) The quantity of the controlled substance

dispensed and days supply.

(F) The dispenser's United States Drug

Enforcement Administration registration number.

(G) The prescriber's United States Drug

Enforcement Administration registration number.

(H) The dates the controlled substance

prescription is filled.

(I) The payment type used to purchase the

controlled substance (i.e. Medicaid, cash, third party insurance).

(J) The patient location code (i.e. home, nursing

home, outpatient, etc.) for the controlled substances other than those filled at a retail pharmacy.

(K) Any additional information that may be

required by the department by administrative rule, including but not limited to information required for compliance with the criteria for electronic reporting of the American Society for Automation and Pharmacy or its successor.

(2) The information required to be transmitted under

this Section must be transmitted not later than the end of the next business day after the date on which a controlled substance is dispensed, or at such other time as may be required by the Department by administrative rule.

(3) A dispenser must transmit the information

required under this Section by:

(A) an electronic device compatible with the

receiving device of the central repository;

(B) a computer diskette;
(C) a magnetic tape; or
(D) a pharmacy universal claim form or Pharmacy

Inventory Control form;

(4) The Department may impose a civil fine of up to

$100 per day for willful failure to report controlled substance dispensing to the Prescription Monitoring Program. The fine shall be calculated on no more than the number of days from the time the report was required to be made until the time the problem was resolved, and shall be payable to the Prescription Monitoring Program.

(b) The Department, by rule, may include in the Prescription Monitoring Program certain other select drugs that are not included in Schedule II, III, IV, or V. The Prescription Monitoring Program does not apply to controlled substance prescriptions as exempted under Section 313.
(c) The collection of data on select drugs and scheduled substances by the Prescription Monitoring Program may be used as a tool for addressing oversight requirements of long-term care institutions as set forth by Public Act 96-1372. Long-term care pharmacies shall transmit patient medication profiles to the Prescription Monitoring Program monthly or more frequently as established by administrative rule.
(d) The Department of Human Services shall appoint a full-time Clinical Director of the Prescription Monitoring Program.
(e) (Blank).
(f) Within one year of the effective date of this amendatory Act of the 100th General Assembly, the Department shall adopt rules requiring all Electronic Health Records Systems to interface with the Prescription Monitoring Program application program on or before January 1, 2021 to ensure that all providers have access to specific patient records during the treatment of their patients. These rules shall also address the electronic integration of pharmacy records with the Prescription Monitoring Program to allow for faster transmission of the information required under this Section. The Department shall establish actions to be taken if a prescriber's Electronic Health Records System does not effectively interface with the Prescription Monitoring Program within the required timeline.
(g) The Department, in consultation with the Advisory Committee, shall adopt rules allowing licensed prescribers or pharmacists who have registered to access the Prescription Monitoring Program to authorize a designee to consult the Prescription Monitoring Program on their behalf. The rules shall include reasonable parameters concerning a practitioner's authority to authorize a designee, and the eligibility of a person to be selected as a designee.
(Source: P.A. 99-480, eff. 9-9-15; 100-564, eff. 1-1-18.)

(720 ILCS 570/317)
Sec. 317. Central repository for collection of information.
(a) The Department must designate a central repository for the collection of information transmitted under Section 316 and former Section 321.
(b) The central repository must do the following:
(1) Create a database for information required to be

transmitted under Section 316 in the form required under rules adopted by the Department, including search capability for the following:

(A) A recipient's name and address.
(B) A recipient's date of birth and gender.
(C) The national drug code number of a controlled

substance dispensed.

(D) The dates a controlled substance is dispensed.
(E) The quantities and days supply of a

controlled substance dispensed.

(F) A dispenser's Administration registration

number.

(G) A prescriber's Administration registration

number.

(H) The dates the controlled substance

prescription is filled.

(I) The payment type used to purchase the

controlled substance (i.e. Medicaid, cash, third party insurance).

(J) The patient location code (i.e. home, nursing

home, outpatient, etc.) for controlled substance prescriptions other than those filled at a retail pharmacy.

(2) Provide the Department with a database maintained

by the central repository. The Department of Financial and Professional Regulation must provide the Department with electronic access to the license information of a prescriber or dispenser.

(3) Secure the information collected by the central

repository and the database maintained by the central repository against access by unauthorized persons.

All prescribers shall designate one or more medical specialties or fields of medical care and treatment for which the prescriber prescribes controlled substances when registering with the Prescription Monitoring Program.
No fee shall be charged for access by a prescriber or dispenser.
(Source: P.A. 99-480, eff. 9-9-15.)

(720 ILCS 570/318)
Sec. 318. Confidentiality of information.
(a) Information received by the central repository under Section 316 and former Section 321 is confidential.
(b) The Department must carry out a program to protect the confidentiality of the information described in subsection (a). The Department may disclose the information to another person only under subsection (c), (d), or (f) and may charge a fee not to exceed the actual cost of furnishing the information.
(c) The Department may disclose confidential information described in subsection (a) to any person who is engaged in receiving, processing, or storing the information.
(d) The Department may release confidential information described in subsection (a) to the following persons:
(1) A governing body that licenses practitioners and

is engaged in an investigation, an adjudication, or a prosecution of a violation under any State or federal law that involves a controlled substance.

(2) An investigator for the Consumer Protection

Division of the office of the Attorney General, a prosecuting attorney, the Attorney General, a deputy Attorney General, or an investigator from the office of the Attorney General, who is engaged in any of the following activities involving controlled substances:

(A) an investigation;
(B) an adjudication; or
(C) a prosecution of a violation under any State

or federal law that involves a controlled substance.

(3) A law enforcement officer who is:
(A) authorized by the Illinois State Police or

the office of a county sheriff or State's Attorney or municipal police department of Illinois to receive information of the type requested for the purpose of investigations involving controlled substances; or

(B) approved by the Department to receive

information of the type requested for the purpose of investigations involving controlled substances; and

(C) engaged in the investigation or prosecution

of a violation under any State or federal law that involves a controlled substance.

(4) Select representatives of the Department of

Children and Family Services through the indirect online request process. Access shall be established by an intergovernmental agreement between the Department of Children and Family Services and the Department of Human Services.

(e) Before the Department releases confidential information under subsection (d), the applicant must demonstrate in writing to the Department that:
(1) the applicant has reason to believe that a

violation under any State or federal law that involves a controlled substance has occurred; and

(2) the requested information is reasonably related

to the investigation, adjudication, or prosecution of the violation described in subdivision (1).

(f) The Department may receive and release prescription record information under Section 316 and former Section 321 to:
(1) a governing body that licenses practitioners;
(2) an investigator for the Consumer Protection

Division of the office of the Attorney General, a prosecuting attorney, the Attorney General, a deputy Attorney General, or an investigator from the office of the Attorney General;

(3) any Illinois law enforcement officer who is:
(A) authorized to receive the type of information

released; and

(B) approved by the Department to receive the

type of information released; or

(4) prescription monitoring entities in other states

per the provisions outlined in subsection (g) and (h) below;

confidential prescription record information collected under Sections 316 and 321 (now repealed) that identifies vendors or practitioners, or both, who are prescribing or dispensing large quantities of Schedule II, III, IV, or V controlled substances outside the scope of their practice, pharmacy, or business, as determined by the Advisory Committee created by Section 320.
(g) The information described in subsection (f) may not be released until it has been reviewed by an employee of the Department who is licensed as a prescriber or a dispenser and until that employee has certified that further investigation is warranted. However, failure to comply with this subsection (g) does not invalidate the use of any evidence that is otherwise admissible in a proceeding described in subsection (h).
(h) An investigator or a law enforcement officer receiving confidential information under subsection (c), (d), or (f) may disclose the information to a law enforcement officer or an attorney for the office of the Attorney General for use as evidence in the following:
(1) A proceeding under any State or federal law that

involves a controlled substance.

(2) A criminal proceeding or a proceeding in juvenile

court that involves a controlled substance.

(i) The Department may compile statistical reports from the information described in subsection (a). The reports must not include information that identifies, by name, license or address, any practitioner, dispenser, ultimate user, or other person administering a controlled substance.
(j) Based upon federal, initial and maintenance funding, a prescriber and dispenser inquiry system shall be developed to assist the health care community in its goal of effective clinical practice and to prevent patients from diverting or abusing medications.
(1) An inquirer shall have read-only access to a

stand-alone database which shall contain records for the previous 12 months.

(2) Dispensers may, upon positive and secure

identification, make an inquiry on a patient or customer solely for a medical purpose as delineated within the federal HIPAA law.

(3) The Department shall provide a one-to-one secure

link and encrypted software necessary to establish the link between an inquirer and the Department. Technical assistance shall also be provided.

(4) Written inquiries are acceptable but must

include the fee and the requestor's Drug Enforcement Administration license number and submitted upon the requestor's business stationery.

(5) As directed by the Prescription Monitoring

Program Advisory Committee and the Clinical Director for the Prescription Monitoring Program, aggregate data that does not indicate any prescriber, practitioner, dispenser, or patient may be used for clinical studies.

(6) Tracking analysis shall be established and used

per administrative rule.

(7) Nothing in this Act or Illinois law shall be

construed to require a prescriber or dispenser to make use of this inquiry system.

(8) If there is an adverse outcome because of a

prescriber or dispenser making an inquiry, which is initiated in good faith, the prescriber or dispenser shall be held harmless from any civil liability.

(k) The Department shall establish, by rule, the process by which to evaluate possible erroneous association of prescriptions to any licensed prescriber or end user of the Illinois Prescription Information Library (PIL).
(l) The Prescription Monitoring Program Advisory Committee is authorized to evaluate the need for and method of establishing a patient specific identifier.
(m) Patients who identify prescriptions attributed to them that were not obtained by them shall be given access to their personal prescription history pursuant to the validation process as set forth by administrative rule.
(n) The Prescription Monitoring Program is authorized to develop operational push reports to entities with compatible electronic medical records. The process shall be covered within administrative rule established by the Department.
(o) Hospital emergency departments and freestanding healthcare facilities providing healthcare to walk-in patients may obtain, for the purpose of improving patient care, a unique identifier for each shift to utilize the PIL system.
(p) The Prescription Monitoring Program shall automatically create a log-in to the inquiry system when a prescriber or dispenser obtains or renews his or her controlled substance license. The Department of Financial and Professional Regulation must provide the Prescription Monitoring Program with electronic access to the license information of a prescriber or dispenser to facilitate the creation of this profile. The Prescription Monitoring Program shall send the prescriber or dispenser information regarding the inquiry system, including instructions on how to log into the system, instructions on how to use the system to promote effective clinical practice, and opportunities for continuing education for the prescribing of controlled substances. The Prescription Monitoring Program shall also send to all enrolled prescribers, dispensers, and designees information regarding the unsolicited reports produced pursuant to Section 314.5 of this Act.
(q) A prescriber or dispenser may authorize a designee to consult the inquiry system established by the Department under this subsection on his or her behalf, provided that all the following conditions are met:
(1) the designee so authorized is employed by the

same hospital or health care system; is employed by the same professional practice; or is under contract with such practice, hospital, or health care system;

(2) the prescriber or dispenser takes reasonable

steps to ensure that such designee is sufficiently competent in the use of the inquiry system;

(3) the prescriber or dispenser remains responsible

for ensuring that access to the inquiry system by the designee is limited to authorized purposes and occurs in a manner that protects the confidentiality of the information obtained from the inquiry system, and remains responsible for any breach of confidentiality; and

(4) the ultimate decision as to whether or not to

prescribe or dispense a controlled substance remains with the prescriber or dispenser.

The Prescription Monitoring Program shall send to registered designees information regarding the inquiry system, including instructions on how to log onto the system.
(r) The Prescription Monitoring Program shall maintain an Internet website in conjunction with its prescriber and dispenser inquiry system. This website shall include, at a minimum, the following information:
(1) current clinical guidelines developed by health

care professional organizations on the prescribing of opioids or other controlled substances as determined by the Advisory Committee;

(2) accredited continuing education programs related

to prescribing of controlled substances;

(3) programs or information developed by health care

professionals that may be used to assess patients or help ensure compliance with prescriptions;

(4) updates from the Food and Drug Administration,

the Centers for Disease Control and Prevention, and other public and private organizations which are relevant to prescribing;

(5) relevant medical studies related to prescribing;
(6) other information regarding the prescription of

controlled substances; and

(7) information regarding prescription drug disposal

events, including take-back programs or other disposal options or events.

The content of the Internet website shall be periodically reviewed by the Prescription Monitoring Program Advisory Committee as set forth in Section 320 and updated in accordance with the recommendation of the advisory committee.
(s) The Prescription Monitoring Program shall regularly send electronic updates to the registered users of the Program. The Prescription Monitoring Program Advisory Committee shall review any communications sent to registered users and also make recommendations for communications as set forth in Section 320. These updates shall include the following information:
(1) opportunities for accredited continuing

education programs related to prescribing of controlled substances;

(2) current clinical guidelines developed by health

care professional organizations on the prescribing of opioids or other drugs as determined by the Advisory Committee;

(3) programs or information developed by health care

professionals that may be used to assess patients or help ensure compliance with prescriptions;

(4) updates from the Food and Drug Administration,

the Centers for Disease Control and Prevention, and other public and private organizations which are relevant to prescribing;

(5) relevant medical studies related to prescribing;
(6) other information regarding prescribing of

controlled substances;

(7) information regarding prescription drug disposal

events, including take-back programs or other disposal options or events; and

(8) reminders that the Prescription Monitoring

Program is a useful clinical tool.

(Source: P.A. 99-480, eff. 9-9-15; 100-125, eff. 1-1-18.)

(720 ILCS 570/319)
Sec. 319. Rules. The Department shall adopt rules under the Illinois Administrative Procedure Act to implement Sections 316 through 321, including the following:
(1) Information collection and retrieval procedures

for the central repository, including the controlled substances to be included in the program required under Section 316 and Section 321 (now repealed).

(2) Design for the creation of the database required

under Section 317.

(3) Requirements for the development and installation

of on-line electronic access by the Department to information collected by the central repository.

(Source: P.A. 99-480, eff. 9-9-15.)

(720 ILCS 570/320)
Sec. 320. Advisory committee.
(a) There is created a Prescription Monitoring Program Advisory Committee to assist the Department of Human Services in implementing the Prescription Monitoring Program created by this Article and to advise the Department on the professional performance of prescribers and dispensers and other matters germane to the advisory committee's field of competence.
(b) The Clinical Director of the Prescription Monitoring Program shall appoint members to serve on the advisory committee. The advisory committee shall be composed of prescribers and dispensers as follows: 4 physicians licensed to practice medicine in all its branches; one advanced practice registered nurse; one physician assistant; one optometrist; one dentist; one podiatric physician; and 3 pharmacists. The Clinical Director of the Prescription Monitoring Program may appoint a representative of an organization representing a profession required to be appointed. The Clinical Director of the Prescription Monitoring Program shall serve as the chair of the committee.
(c) The advisory committee may appoint its other officers as it deems appropriate.
(d) The members of the advisory committee shall receive no compensation for their services as members of the advisory committee but may be reimbursed for their actual expenses incurred in serving on the advisory committee.
(e) The advisory committee shall:
(1) provide a uniform approach to reviewing this Act

in order to determine whether changes should be recommended to the General Assembly;

(2) review current drug schedules in order to manage

changes to the administrative rules pertaining to the utilization of this Act;

(3) review the following: current clinical

guidelines developed by health care professional organizations on the prescribing of opioids or other controlled substances; accredited continuing education programs related to prescribing and dispensing; programs or information developed by health care professional organizations that may be used to assess patients or help ensure compliance with prescriptions; updates from the Food and Drug Administration, the Centers for Disease Control and Prevention, and other public and private organizations which are relevant to prescribing and dispensing; relevant medical studies; and other publications which involve the prescription of controlled substances;

(4) make recommendations for inclusion of these

materials or other studies which may be effective resources for prescribers and dispensers on the Internet website of the inquiry system established under Section 318;

(5) on at least a quarterly basis, review the content

of the Internet website of the inquiry system established pursuant to Section 318 to ensure this Internet website has the most current available information;

(6) on at least a quarterly basis, review

opportunities for federal grants and other forms of funding to support projects which will increase the number of pilot programs which integrate the inquiry system with electronic health records; and

(7) on at least a quarterly basis, review

communication to be sent to all registered users of the inquiry system established pursuant to Section 318, including recommendations for relevant accredited continuing education and information regarding prescribing and dispensing.

(f) The Clinical Director of the Prescription Monitoring Program shall select 5 members, 3 physicians and 2 pharmacists, of the Prescription Monitoring Program Advisory Committee to serve as members of the peer review subcommittee. The purpose of the peer review subcommittee is to advise the Program on matters germane to the advisory committee's field of competence, establish a formal peer review of professional performance of prescribers and dispensers, and develop communications to transmit to prescribers and dispensers. The deliberations, information, and communications of the peer review subcommittee are privileged and confidential and shall not be disclosed in any manner except in accordance with current law.
(1) The peer review subcommittee shall periodically

review the data contained within the prescription monitoring program to identify those prescribers or dispensers who may be prescribing or dispensing outside the currently accepted standards in the course of their professional practice.

(2) The peer review subcommittee may identify

prescribers or dispensers who may be prescribing outside the currently accepted medical standards in the course of their professional practice and send the identified prescriber or dispenser a request for information regarding their prescribing or dispensing practices. This request for information shall be sent via certified mail, return receipt requested. A prescriber or dispenser shall have 30 days to respond to the request for information.

(3) The peer review subcommittee shall refer a

prescriber or a dispenser to the Department of Financial and Professional Regulation in the following situations:

(i) if a prescriber or dispenser does not respond

to three successive requests for information;

(ii) in the opinion of a majority of members of

the peer review subcommittee, the prescriber or dispenser does not have a satisfactory explanation for the practices identified by the peer review subcommittee in its request for information; or

(iii) following communications with the peer

review subcommittee, the prescriber or dispenser does not sufficiently rectify the practices identified in the request for information in the opinion of a majority of the members of the peer review subcommittee.

(4) The Department of Financial and Professional

Regulation may initiate an investigation and discipline in accordance with current laws and rules for any prescriber or dispenser referred by the peer review subcommittee.

(5) The peer review subcommittee shall prepare an

annual report starting on July 1, 2017. This report shall contain the following information: the number of times the peer review subcommittee was convened; the number of prescribers or dispensers who were reviewed by the peer review committee; the number of requests for information sent out by the peer review subcommittee; and the number of prescribers or dispensers referred to the Department of Financial and Professional Regulation. The annual report shall be delivered electronically to the Department and to the General Assembly. The report prepared by the peer review subcommittee shall not identify any prescriber, dispenser, or patient.

(Source: P.A. 99-480, eff. 9-9-15; 100-513, eff. 1-1-18.)

(720 ILCS 570/321)
Sec. 321. (Repealed).
(Source: P.A. 95-442, eff. 1-1-08. Repealed by P.A. 97-334, eff. 1-1-12.)



Article IV

(720 ILCS 570/Art. IV heading)

(720 ILCS 570/401) (from Ch. 56 1/2, par. 1401)
Sec. 401. Manufacture or delivery, or possession with intent to manufacture or deliver, a controlled substance, a counterfeit substance, or controlled substance analog. Except as authorized by this Act, it is unlawful for any person knowingly to manufacture or deliver, or possess with intent to manufacture or deliver, a controlled substance other than methamphetamine and other than bath salts as defined in the Bath Salts Prohibition Act sold or offered for sale in a retail mercantile establishment as defined in Section 16-0.1 of the Criminal Code of 2012, a counterfeit substance, or a controlled substance analog. A violation of this Act with respect to each of the controlled substances listed herein constitutes a single and separate violation of this Act. For purposes of this Section, "controlled substance analog" or "analog" means a substance, other than a controlled substance, which is not approved by the United States Food and Drug Administration or, if approved, is not dispensed or possessed in accordance with State or federal law, and that has a chemical structure substantially similar to that of a controlled substance in Schedule I or II, or that was specifically designed to produce an effect substantially similar to that of a controlled substance in Schedule I or II. Examples of chemical classes in which controlled substance analogs are found include, but are not limited to, the following: phenethylamines, N-substituted piperidines, morphinans, ecgonines, quinazolinones, substituted indoles, and arylcycloalkylamines. For purposes of this Act, a controlled substance analog shall be treated in the same manner as the controlled substance to which it is substantially similar.
(a) Any person who violates this Section with respect to the following amounts of controlled or counterfeit substances or controlled substance analogs, notwithstanding any of the provisions of subsections (c), (d), (e), (f), (g) or (h) to the contrary, is guilty of a Class X felony and shall be sentenced to a term of imprisonment as provided in this subsection (a) and fined as provided in subsection (b):
(1)(A) not less than 6 years and not more than 30

years with respect to 15 grams or more but less than 100 grams of a substance containing heroin, or an analog thereof;

(B) not less than 9 years and not more than 40 years

with respect to 100 grams or more but less than 400 grams of a substance containing heroin, or an analog thereof;

(C) not less than 12 years and not more than 50 years

with respect to 400 grams or more but less than 900 grams of a substance containing heroin, or an analog thereof;

(D) not less than 15 years and not more than 60 years

with respect to 900 grams or more of any substance containing heroin, or an analog thereof;

(1.5)(A) not less than 6 years and not more than 30

years with respect to 15 grams or more but less than 100 grams of a substance containing fentanyl, or an analog thereof;

(B) not less than 9 years and not more than 40 years

with respect to 100 grams or more but less than 400 grams of a substance containing fentanyl, or an analog thereof;

(C) not less than 12 years and not more than 50 years

with respect to 400 grams or more but less than 900 grams of a substance containing fentanyl, or an analog thereof;

(D) not less than 15 years and not more than 60 years

with respect to 900 grams or more of a substance containing fentanyl, or an analog thereof;

(2)(A) not less than 6 years and not more than 30

years with respect to 15 grams or more but less than 100 grams of a substance containing cocaine, or an analog thereof;

(B) not less than 9 years and not more than 40 years

with respect to 100 grams or more but less than 400 grams of a substance containing cocaine, or an analog thereof;

(C) not less than 12 years and not more than 50 years

with respect to 400 grams or more but less than 900 grams of a substance containing cocaine, or an analog thereof;

(D) not less than 15 years and not more than 60 years

with respect to 900 grams or more of any substance containing cocaine, or an analog thereof;

(3)(A) not less than 6 years and not more than 30

years with respect to 15 grams or more but less than 100 grams of a substance containing morphine, or an analog thereof;

(B) not less than 9 years and not more than 40 years

with respect to 100 grams or more but less than 400 grams of a substance containing morphine, or an analog thereof;

(C) not less than 12 years and not more than 50 years

with respect to 400 grams or more but less than 900 grams of a substance containing morphine, or an analog thereof;

(D) not less than 15 years and not more than 60 years

with respect to 900 grams or more of a substance containing morphine, or an analog thereof;

(4) 200 grams or more of any substance containing

peyote, or an analog thereof;

(5) 200 grams or more of any substance containing a

derivative of barbituric acid or any of the salts of a derivative of barbituric acid, or an analog thereof;

(6) 200 grams or more of any substance containing

amphetamine or any salt of an optical isomer of amphetamine, or an analog thereof;

(6.5) (blank);
(6.6) (blank);
(7)(A) not less than 6 years and not more than 30

years with respect to: (i) 15 grams or more but less than 100 grams of a substance containing lysergic acid diethylamide (LSD), or an analog thereof, or (ii) 15 or more objects or 15 or more segregated parts of an object or objects but less than 200 objects or 200 segregated parts of an object or objects containing in them or having upon them any amounts of any substance containing lysergic acid diethylamide (LSD), or an analog thereof;

(B) not less than 9 years and not more than 40 years

with respect to: (i) 100 grams or more but less than 400 grams of a substance containing lysergic acid diethylamide (LSD), or an analog thereof, or (ii) 200 or more objects or 200 or more segregated parts of an object or objects but less than 600 objects or less than 600 segregated parts of an object or objects containing in them or having upon them any amount of any substance containing lysergic acid diethylamide (LSD), or an analog thereof;

(C) not less than 12 years and not more than 50 years

with respect to: (i) 400 grams or more but less than 900 grams of a substance containing lysergic acid diethylamide (LSD), or an analog thereof, or (ii) 600 or more objects or 600 or more segregated parts of an object or objects but less than 1500 objects or 1500 segregated parts of an object or objects containing in them or having upon them any amount of any substance containing lysergic acid diethylamide (LSD), or an analog thereof;

(D) not less than 15 years and not more than 60 years

with respect to: (i) 900 grams or more of any substance containing lysergic acid diethylamide (LSD), or an analog thereof, or (ii) 1500 or more objects or 1500 or more segregated parts of an object or objects containing in them or having upon them any amount of a substance containing lysergic acid diethylamide (LSD), or an analog thereof;

(7.5)(A) not less than 6 years and not more than 30 years

with respect to: (i) 15 grams or more but less than 100 grams of a substance listed in paragraph (1), (2), (2.1), (2.2), (3), (14.1), (19), (20), (20.1), (21), (25), or (26) of subsection (d) of Section 204, or an analog or derivative thereof, or (ii) 15 or more pills, tablets, caplets, capsules, or objects but less than 200 pills, tablets, caplets, capsules, or objects containing in them or having upon them any amounts of any substance listed in paragraph (1), (2), (2.1), (2.2), (3), (14.1), (19), (20), (20.1), (21), (25), or (26) of subsection (d) of Section 204, or an analog or derivative thereof;

(B) not less than 9 years and not more than 40 years

with respect to: (i) 100 grams or more but less than 400 grams of a substance listed in paragraph (1), (2), (2.1), (2.2), (3), (14.1), (19), (20), (20.1), (21), (25), or (26) of subsection (d) of Section 204, or an analog or derivative thereof, or (ii) 200 or more pills, tablets, caplets, capsules, or objects but less than 600 pills, tablets, caplets, capsules, or objects containing in them or having upon them any amount of any substance listed in paragraph (1), (2), (2.1), (2.2), (3), (14.1), (19), (20), (20.1), (21), (25), or (26) of subsection (d) of Section 204, or an analog or derivative thereof;

(C) not less than 12 years and not more than 50 years

with respect to: (i) 400 grams or more but less than 900 grams of a substance listed in paragraph (1), (2), (2.1), (2.2), (3), (14.1), (19), (20), (20.1), (21), (25), or (26) of subsection (d) of Section 204, or an analog or derivative thereof, or (ii) 600 or more pills, tablets, caplets, capsules, or objects but less than 1,500 pills, tablets, caplets, capsules, or objects containing in them or having upon them any amount of any substance listed in paragraph (1), (2), (2.1), (2.2), (3), (14.1), (19), (20), (20.1), (21), (25), or (26) of subsection (d) of Section 204, or an analog or derivative thereof;

(D) not less than 15 years and not more than 60 years

with respect to: (i) 900 grams or more of any substance listed in paragraph (1), (2), (2.1), (2.2), (3), (14.1), (19), (20), (20.1), (21), (25), or (26) of subsection (d) of Section 204, or an analog or derivative thereof, or (ii) 1,500 or more pills, tablets, caplets, capsules, or objects containing in them or having upon them any amount of a substance listed in paragraph (1), (2), (2.1), (2.2), (3), (14.1), (19), (20), (20.1), (21), (25), or (26) of subsection (d) of Section 204, or an analog or derivative thereof;

(8) 30 grams or more of any substance containing

pentazocine or any of the salts, isomers and salts of isomers of pentazocine, or an analog thereof;

(9) 30 grams or more of any substance containing

methaqualone or any of the salts, isomers and salts of isomers of methaqualone, or an analog thereof;

(10) 30 grams or more of any substance containing

phencyclidine or any of the salts, isomers and salts of isomers of phencyclidine (PCP), or an analog thereof;

(10.5) 30 grams or more of any substance containing

ketamine or any of the salts, isomers and salts of isomers of ketamine, or an analog thereof;

(10.6) 100 grams or more of any substance containing

hydrocodone, or any of the salts, isomers and salts of isomers of hydrocodone, or an analog thereof;

(10.7) (blank);
(10.8) 100 grams or more of any substance containing

dihydrocodeine, or any of the salts, isomers and salts of isomers of dihydrocodeine, or an analog thereof;

(10.9) 100 grams or more of any substance containing

oxycodone, or any of the salts, isomers and salts of isomers of oxycodone, or an analog thereof;

(11) 200 grams or more of any substance containing

any other controlled substance classified in Schedules I or II, or an analog thereof, which is not otherwise included in this subsection.

(b) Any person sentenced with respect to violations of paragraph (1), (2), (3), (7), or (7.5) of subsection (a) involving 100 grams or more of the controlled substance named therein, may in addition to the penalties provided therein, be fined an amount not more than $500,000 or the full street value of the controlled or counterfeit substance or controlled substance analog, whichever is greater. The term "street value" shall have the meaning ascribed in Section 110-5 of the Code of Criminal Procedure of 1963. Any person sentenced with respect to any other provision of subsection (a), may in addition to the penalties provided therein, be fined an amount not to exceed $500,000.
(b-1) Excluding violations of this Act when the controlled substance is fentanyl, any person sentenced to a term of imprisonment with respect to violations of Section 401, 401.1, 405, 405.1, 405.2, or 407, when the substance containing the controlled substance contains any amount of fentanyl, 3 years shall be added to the term of imprisonment imposed by the court, and the maximum sentence for the offense shall be increased by 3 years.
(c) Any person who violates this Section with regard to the following amounts of controlled or counterfeit substances or controlled substance analogs, notwithstanding any of the provisions of subsections (a), (b), (d), (e), (f), (g) or (h) to the contrary, is guilty of a Class 1 felony. The fine for violation of this subsection (c) shall not be more than $250,000:
(1) 1 gram or more but less than 15 grams of any

substance containing heroin, or an analog thereof;

(1.5) 1 gram or more but less than 15 grams of any

substance containing fentanyl, or an analog thereof;

(2) 1 gram or more but less than 15 grams of any

substance containing cocaine, or an analog thereof;

(3) 10 grams or more but less than 15 grams of any

substance containing morphine, or an analog thereof;

(4) 50 grams or more but less than 200 grams of any

substance containing peyote, or an analog thereof;

(5) 50 grams or more but less than 200 grams of any

substance containing a derivative of barbituric acid or any of the salts of a derivative of barbituric acid, or an analog thereof;

(6) 50 grams or more but less than 200 grams of any

substance containing amphetamine or any salt of an optical isomer of amphetamine, or an analog thereof;

(6.5) (blank);
(7)(i) 5 grams or more but less than 15 grams of any

substance containing lysergic acid diethylamide (LSD), or an analog thereof, or (ii) more than 10 objects or more than 10 segregated parts of an object or objects but less than 15 objects or less than 15 segregated parts of an object containing in them or having upon them any amount of any substance containing lysergic acid diethylamide (LSD), or an analog thereof;

(7.5)(i) 5 grams or more but less than 15 grams of

any substance listed in paragraph (1), (2), (2.1), (2.2), (3), (14.1), (19), (20), (20.1), (21), (25), or (26) of subsection (d) of Section 204, or an analog or derivative thereof, or (ii) more than 10 pills, tablets, caplets, capsules, or objects but less than 15 pills, tablets, caplets, capsules, or objects containing in them or having upon them any amount of any substance listed in paragraph (1), (2), (2.1), (2.2), (3), (14.1), (19), (20), (20.1), (21), (25), or (26) of subsection (d) of Section 204, or an analog or derivative thereof;

(8) 10 grams or more but less than 30 grams of any

substance containing pentazocine or any of the salts, isomers and salts of isomers of pentazocine, or an analog thereof;

(9) 10 grams or more but less than 30 grams of any

substance containing methaqualone or any of the salts, isomers and salts of isomers of methaqualone, or an analog thereof;

(10) 10 grams or more but less than 30 grams of any

substance containing phencyclidine or any of the salts, isomers and salts of isomers of phencyclidine (PCP), or an analog thereof;

(10.5) 10 grams or more but less than 30 grams of any

substance containing ketamine or any of the salts, isomers and salts of isomers of ketamine, or an analog thereof;

(10.6) 50 grams or more but less than 100 grams of

any substance containing hydrocodone, or any of the salts, isomers and salts of isomers of hydrocodone, or an analog thereof;

(10.7) (blank);
(10.8) 50 grams or more but less than 100 grams of

any substance containing dihydrocodeine, or any of the salts, isomers and salts of isomers of dihydrocodeine, or an analog thereof;

(10.9) 50 grams or more but less than 100 grams of

any substance containing oxycodone, or any of the salts, isomers and salts of isomers of oxycodone, or an analog thereof;

(11) 50 grams or more but less than 200 grams of any

substance containing a substance classified in Schedules I or II, or an analog thereof, which is not otherwise included in this subsection.

(c-5) (Blank).
(d) Any person who violates this Section with regard to any other amount of a controlled or counterfeit substance containing dihydrocodeine or classified in Schedules I or II, or an analog thereof, which is (i) a narcotic drug, (ii) lysergic acid diethylamide (LSD) or an analog thereof, (iii) any substance containing amphetamine or fentanyl or any salt or optical isomer of amphetamine or fentanyl, or an analog thereof, or (iv) any substance containing N-Benzylpiperazine (BZP) or any salt or optical isomer of N-Benzylpiperazine (BZP), or an analog thereof, is guilty of a Class 2 felony. The fine for violation of this subsection (d) shall not be more than $200,000.
(d-5) (Blank).
(e) Any person who violates this Section with regard to any other amount of a controlled substance other than methamphetamine or counterfeit substance classified in Schedule I or II, or an analog thereof, which substance is not included under subsection (d) of this Section, is guilty of a Class 3 felony. The fine for violation of this subsection (e) shall not be more than $150,000.
(f) Any person who violates this Section with regard to any other amount of a controlled or counterfeit substance classified in Schedule III is guilty of a Class 3 felony. The fine for violation of this subsection (f) shall not be more than $125,000.
(g) Any person who violates this Section with regard to any other amount of a controlled or counterfeit substance classified in Schedule IV is guilty of a Class 3 felony. The fine for violation of this subsection (g) shall not be more than $100,000.
(h) Any person who violates this Section with regard to any other amount of a controlled or counterfeit substance classified in Schedule V is guilty of a Class 3 felony. The fine for violation of this subsection (h) shall not be more than $75,000.
(i) This Section does not apply to the manufacture, possession or distribution of a substance in conformance with the provisions of an approved new drug application or an exemption for investigational use within the meaning of Section 505 of the Federal Food, Drug and Cosmetic Act.
(j) (Blank).
(Source: P.A. 99-371, eff. 1-1-16; 99-585, eff. 1-1-17; 100-368, eff. 1-1-18.)

(720 ILCS 570/401.1) (from Ch. 56 1/2, par. 1401.1)
Sec. 401.1. Controlled Substance Trafficking.
(a) Except for purposes as authorized by this Act, any person who knowingly brings or causes to be brought into this State for the purpose of manufacture or delivery or with the intent to manufacture or deliver a controlled substance other than methamphetamine or counterfeit substance in this or any other state or country is guilty of controlled substance trafficking.
(b) A person convicted of controlled substance trafficking shall be sentenced to a term of imprisonment not less than twice the minimum term and fined an amount as authorized by Section 401 of this Act, based upon the amount of controlled or counterfeit substance brought or caused to be brought into this State, and not more than twice the maximum term of imprisonment and fined twice the amount as authorized by Section 401 of this Act, based upon the amount of controlled or counterfeit substance brought or caused to be brought into this State.
(c) It shall be a Class 2 felony for which a fine not to exceed $100,000 may be imposed for any person to knowingly use a cellular radio telecommunication device in the furtherance of controlled substance trafficking. This penalty shall be in addition to any other penalties imposed by law.
(Source: P.A. 94-556, eff. 9-11-05.)

(720 ILCS 570/401.5)
Sec. 401.5. Chemical breakdown of illicit controlled substance.
(a) It is unlawful for any person to manufacture a controlled substance other than methamphetamine prohibited by this Act by chemically deriving the controlled substance from one or more other controlled substances prohibited by this Act.
(a-5) It is unlawful for any person to possess any substance with the intent to use the substance to facilitate the manufacture of any controlled substance other than methamphetamine, any counterfeit substance, or any controlled substance analog other than as authorized by this Act.
(b) A violation of this Section is a Class 4 felony.
(c) (Blank).
(Source: P.A. 94-556, eff. 9-11-05.)

(720 ILCS 570/402) (from Ch. 56 1/2, par. 1402)
Sec. 402. Except as otherwise authorized by this Act, it is unlawful for any person knowingly to possess a controlled or counterfeit substance or controlled substance analog. A violation of this Act with respect to each of the controlled substances listed herein constitutes a single and separate violation of this Act. For purposes of this Section, "controlled substance analog" or "analog" means a substance, other than a controlled substance, which is not approved by the United States Food and Drug Administration or, if approved, is not dispensed or possessed in accordance with State or federal law, and that has a chemical structure substantially similar to that of a controlled substance in Schedule I or II, or that was specifically designed to produce an effect substantially similar to that of a controlled substance in Schedule I or II. Examples of chemical classes in which controlled substance analogs are found include, but are not limited to, the following: phenethylamines, N-substituted piperidines, morphinans, ecgonines, quinazolinones, substituted indoles, and arylcycloalkylamines. For purposes of this Act, a controlled substance analog shall be treated in the same manner as the controlled substance to which it is substantially similar.
(a) Any person who violates this Section with respect to the following controlled or counterfeit substances and amounts, notwithstanding any of the provisions of subsections (c) and (d) to the contrary, is guilty of a Class 1 felony and shall, if sentenced to a term of imprisonment, be sentenced as provided in this subsection (a) and fined as provided in subsection (b):
(1) (A) not less than 4 years and not more than 15

years with respect to 15 grams or more but less than 100 grams of a substance containing heroin;

(B) not less than 6 years and not more than 30

years with respect to 100 grams or more but less than 400 grams of a substance containing heroin;

(C) not less than 8 years and not more than 40

years with respect to 400 grams or more but less than 900 grams of any substance containing heroin;

(D) not less than 10 years and not more than 50

years with respect to 900 grams or more of any substance containing heroin;

(2) (A) not less than 4 years and not more than 15

years with respect to 15 grams or more but less than 100 grams of any substance containing cocaine;

(B) not less than 6 years and not more than 30

years with respect to 100 grams or more but less than 400 grams of any substance containing cocaine;

(C) not less than 8 years and not more than 40

years with respect to 400 grams or more but less than 900 grams of any substance containing cocaine;

(D) not less than 10 years and not more than 50

years with respect to 900 grams or more of any substance containing cocaine;

(3) (A) not less than 4 years and not more than 15

years with respect to 15 grams or more but less than 100 grams of any substance containing morphine;

(B) not less than 6 years and not more than 30

years with respect to 100 grams or more but less than 400 grams of any substance containing morphine;

(C) not less than 6 years and not more than 40

years with respect to 400 grams or more but less than 900 grams of any substance containing morphine;

(D) not less than 10 years and not more than 50

years with respect to 900 grams or more of any substance containing morphine;

(4) 200 grams or more of any substance containing

peyote;

(5) 200 grams or more of any substance containing a

derivative of barbituric acid or any of the salts of a derivative of barbituric acid;

(6) 200 grams or more of any substance containing

amphetamine or any salt of an optical isomer of amphetamine;

(6.5) (blank);
(7) (A) not less than 4 years and not more than 15

years with respect to: (i) 15 grams or more but less than 100 grams of any substance containing lysergic acid diethylamide (LSD), or an analog thereof, or (ii) 15 or more objects or 15 or more segregated parts of an object or objects but less than 200 objects or 200 segregated parts of an object or objects containing in them or having upon them any amount of any substance containing lysergic acid diethylamide (LSD), or an analog thereof;

(B) not less than 6 years and not more than 30

years with respect to: (i) 100 grams or more but less than 400 grams of any substance containing lysergic acid diethylamide (LSD), or an analog thereof, or (ii) 200 or more objects or 200 or more segregated parts of an object or objects but less than 600 objects or less than 600 segregated parts of an object or objects containing in them or having upon them any amount of any substance containing lysergic acid diethylamide (LSD), or an analog thereof;

(C) not less than 8 years and not more than 40

years with respect to: (i) 400 grams or more but less than 900 grams of any substance containing lysergic acid diethylamide (LSD), or an analog thereof, or (ii) 600 or more objects or 600 or more segregated parts of an object or objects but less than 1500 objects or 1500 segregated parts of an object or objects containing in them or having upon them any amount of any substance containing lysergic acid diethylamide (LSD), or an analog thereof;

(D) not less than 10 years and not more than 50

years with respect to: (i) 900 grams or more of any substance containing lysergic acid diethylamide (LSD), or an analog thereof, or (ii) 1500 or more objects or 1500 or more segregated parts of an object or objects containing in them or having upon them any amount of a substance containing lysergic acid diethylamide (LSD), or an analog thereof;

(7.5) (A) not less than 4 years and not more than 15

years with respect to: (i) 15 grams or more but less than 100 grams of any substance listed in paragraph (1), (2), (2.1), (2.2), (3), (14.1), (19), (20), (20.1), (21), (25), or (26) of subsection (d) of Section 204, or an analog or derivative thereof, or (ii) 15 or more pills, tablets, caplets, capsules, or objects but less than 200 pills, tablets, caplets, capsules, or objects containing in them or having upon them any amount of any substance listed in paragraph (1), (2), (2.1), (2.2), (3), (14.1), (19), (20), (20.1), (21), (25), or (26) of subsection (d) of Section 204, or an analog or derivative thereof;

(B) not less than 6 years and not more than 30

years with respect to: (i) 100 grams or more but less than 400 grams of any substance listed in paragraph (1), (2), (2.1), (2.2), (3), (14.1), (19), (20), (20.1), (21), (25), or (26) of subsection (d) of Section 204, or an analog or derivative thereof, or (ii) 200 or more pills, tablets, caplets, capsules, or objects but less than 600 pills, tablets, caplets, capsules, or objects containing in them or having upon them any amount of any substance listed in paragraph (1), (2), (2.1), (2.2), (3), (14.1), (19), (20), (20.1), (21), (25), or (26) of subsection (d) of Section 204, or an analog or derivative thereof;

(C) not less than 8 years and not more than 40

years with respect to: (i) 400 grams or more but less than 900 grams of any substance listed in paragraph (1), (2), (2.1), (2.2), (3), (14.1), (19), (20), (20.1), (21), (25), or (26) of subsection (d) of Section 204, or an analog or derivative thereof, or (ii) 600 or more pills, tablets, caplets, capsules, or objects but less than 1,500 pills, tablets, caplets, capsules, or objects containing in them or having upon them any amount of any substance listed in paragraph (1), (2), (2.1), (2.2), (3), (14.1), (19), (20), (20.1), (21), (25), or (26) of subsection (d) of Section 204, or an analog or derivative thereof;

(D) not less than 10 years and not more than 50

years with respect to: (i) 900 grams or more of any substance listed in paragraph (1), (2), (2.1), (2.2), (3), (14.1), (19), (20), (20.1), (21), (25), or (26) of subsection (d) of Section 204, or an analog or derivative thereof, or (ii) 1,500 or more pills, tablets, caplets, capsules, or objects containing in them or having upon them any amount of a substance listed in paragraph (1), (2), (2.1), (2.2), (3), (14.1), (19), (20), (20.1), (21), (25), or (26) of subsection (d) of Section 204, or an analog or derivative thereof;

(8) 30 grams or more of any substance containing

pentazocine or any of the salts, isomers and salts of isomers of pentazocine, or an analog thereof;

(9) 30 grams or more of any substance containing

methaqualone or any of the salts, isomers and salts of isomers of methaqualone;

(10) 30 grams or more of any substance containing

phencyclidine or any of the salts, isomers and salts of isomers of phencyclidine (PCP);

(10.5) 30 grams or more of any substance containing

ketamine or any of the salts, isomers and salts of isomers of ketamine;

(11) 200 grams or more of any substance containing

any substance classified as a narcotic drug in Schedules I or II, or an analog thereof, which is not otherwise included in this subsection.

(b) Any person sentenced with respect to violations of paragraph (1), (2), (3), (7), or (7.5) of subsection (a) involving 100 grams or more of the controlled substance named therein, may in addition to the penalties provided therein, be fined an amount not to exceed $200,000 or the full street value of the controlled or counterfeit substances, whichever is greater. The term "street value" shall have the meaning ascribed in Section 110-5 of the Code of Criminal Procedure of 1963. Any person sentenced with respect to any other provision of subsection (a), may in addition to the penalties provided therein, be fined an amount not to exceed $200,000.
(c) Any person who violates this Section with regard to an amount of a controlled substance other than methamphetamine or counterfeit substance not set forth in subsection (a) or (d) is guilty of a Class 4 felony. The fine for a violation punishable under this subsection (c) shall not be more than $25,000.
(d) Any person who violates this Section with regard to any amount of anabolic steroid is guilty of a Class C misdemeanor for the first offense and a Class B misdemeanor for a subsequent offense committed within 2 years of a prior conviction.
(Source: P.A. 99-371, eff. 1-1-16; 100-368, eff. 1-1-18.)

(720 ILCS 570/404) (from Ch. 56 1/2, par. 1404)
Sec. 404. (a) For the purposes of this Section:
(1) "Advertise" means the attempt, by publication,

dissemination, solicitation or circulation, to induce directly or indirectly any person to acquire, or enter into an obligation to acquire, any substance within the scope of this Section.

(2) "Distribute" has the meaning ascribed to it in

subsection (s) of Section 102 of this Act but as relates to look-alike substances.

(3) "Manufacture" means the producing, preparing,

compounding, processing, encapsulating, packaging, repackaging, labeling or relabeling of a look-alike substance.

(b) It is unlawful for any person knowingly to manufacture, distribute, advertise, or possess with intent to manufacture or distribute a look-alike substance. Any person who violates this subsection (b) shall be guilty of a Class 3 felony, the fine for which shall not exceed $150,000.
(c) It is unlawful for any person knowingly to possess a look-alike substance. Any person who violates this subsection (c) is guilty of a petty offense. Any person convicted of a subsequent offense under this subsection (c) shall be guilty of a Class C misdemeanor.
(d) In any prosecution brought under this Section, it is not a defense to a violation of this Section that the defendant believed the look-alike substance actually to be a controlled substance.
(e) Nothing in this Section applies to:
(1) The manufacture, processing, packaging,

distribution or sale of noncontrolled substances to licensed medical practitioners for use as placebos in professional practice or research.

(2) Persons acting in the course and legitimate scope

of their employment as law enforcement officers.

(3) The retention of production samples of

noncontrolled substances produced prior to the effective date of this amendatory Act of 1982, where such samples are required by federal law.

(f) Nothing in this Section or in this Act applies to the lawful manufacture, processing, packaging, advertising or distribution of a drug or drugs by any person registered pursuant to Section 510 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360).
(Source: P.A. 83-1362.)

(720 ILCS 570/405) (from Ch. 56 1/2, par. 1405)
Sec. 405. (a) Any person who engages in a calculated criminal drug conspiracy, as defined in subsection (b), is guilty of a Class X felony. The fine for violation of this Section shall not be more than $500,000, and the offender shall be subject to the forfeitures prescribed in subsection (c).
(b) For purposes of this section, a person engages in a calculated criminal drug conspiracy when:
(1) he or she violates any of the provisions of

subsection (a) or (c) of Section 401 or subsection (a) of Section 402; and

(2) such violation is a part of a conspiracy

undertaken or carried on with two or more other persons; and

(3) he or she obtains anything of value greater than

$500 from, or organizes, directs or finances such violation or conspiracy.

(c) Any person who is convicted under this section of engaging in a calculated criminal drug conspiracy shall forfeit to the State of Illinois:
(1) the receipts obtained by him or her in such

conspiracy; and

(2) any of his or her interests in, claims against,

receipts from, or property or rights of any kind affording a source of influence over, such conspiracy.

(d) The circuit court may enter such injunctions, restraining orders, directions or prohibitions, or to take such other actions, including the acceptance of satisfactory performance bonds, in connection with any property, claim, receipt, right or other interest subject to forfeiture under this Section, as it deems proper.
(Source: P.A. 97-334, eff. 1-1-12.)

(720 ILCS 570/405.1) (from Ch. 56 1/2, par. 1405.1)
Sec. 405.1. (a) Elements of the offense. A person commits criminal drug conspiracy when, with the intent that an offense set forth in Section 401, Section 402, or Section 407 of this Act be committed, he or she agrees with another to the commission of that offense. No person may be convicted of conspiracy to commit such an offense unless an act in furtherance of such agreement is alleged and proved to have been committed by him or her or by a co-conspirator.
(b) Co-conspirators. It shall not be a defense to conspiracy that the person or persons with whom the accused is alleged to have conspired:
(1) Has not been prosecuted or convicted, or
(2) Has been convicted of a different offense, or
(3) Is not amenable to justice, or
(4) Has been acquitted, or
(5) Lacked the capacity to commit an offense.
(c) Sentence. A person convicted of criminal drug conspiracy may be fined or imprisoned or both, but any term of imprisonment imposed shall be not less than the minimum nor more than the maximum provided for the offense which is the object of the conspiracy.
(Source: P.A. 97-334, eff. 1-1-12.)

(720 ILCS 570/405.2)
Sec. 405.2. Streetgang criminal drug conspiracy.
(a) Any person who engages in a streetgang criminal drug conspiracy, as defined in this Section, is guilty of a Class X felony for which the offender shall be sentenced to a term of imprisonment as follows:
(1) not less than 15 years and not more than 60 years

for a violation of subsection (a) of Section 401;

(2) not less than 10 years and not more than 30 years

for a violation of subsection (c) of Section 401.

For the purposes of this Section, a person engages in a streetgang criminal drug conspiracy when:
(i) he or she violates any of the provisions of

subsection (a) or (c) of Section 401 of this Act or any provision of the Methamphetamine Control and Community Protection Act; and

(ii) such violation is part of a conspiracy

undertaken or carried out with 2 or more other persons; and

(iii) such conspiracy is in furtherance of the

activities of an organized gang as defined in the Illinois Streetgang Terrorism Omnibus Prevention Act; and

(iv) he or she occupies a position of organizer, a

supervising person, or any other position of management with those persons identified in clause (ii) of this subsection (a).

The fine for a violation of this Section shall not be more than $500,000, and the offender shall be subject to the forfeitures prescribed in subsection (b).
(b) Subject to the provisions of Section 8 of the Drug Asset Forfeiture Procedure Act, any person who is convicted under this Section of engaging in a streetgang criminal drug conspiracy shall forfeit to the State of Illinois:
(1) the receipts obtained by him or her in such

conspiracy; and

(2) any of his or her interests in, claims against,

receipts from, or property or rights of any kind affording a source of influence over, such conspiracy.

(c) The circuit court may enter such injunctions, restraining orders, directions or prohibitions, or may take such other actions, including the acceptance of satisfactory performance bonds, in connection with any property, claim, receipt, right or other interest subject to forfeiture under this Section, as it deems proper.
(Source: P.A. 94-556, eff. 9-11-05.)

(720 ILCS 570/405.3)
Sec. 405.3. (Repealed).
(Source: P.A. 93-596, eff. 8-26-03. Repealed by P.A. 94-556, eff. 9-11-05.)

(720 ILCS 570/406) (from Ch. 56 1/2, par. 1406)
Sec. 406. (a) It is unlawful for any person:
(1) who is subject to Article III knowingly to

distribute or dispense a controlled substance in violation of Sections 308 through 314.5 of this Act; or

(2) who is a registrant, to manufacture a controlled

substance not authorized by his or her registration, or to distribute or dispense a controlled substance not authorized by his or her registration to another registrant or other authorized person; or

(3) to refuse or fail to make, keep or furnish any

record, notification, order form, statement, invoice or information required under this Act; or

(4) to refuse an entry into any premises for any

inspection authorized by this Act; or

(5) knowingly to keep or maintain any store, shop,

warehouse, dwelling, building, vehicle, boat, aircraft, or other structure or place, which is resorted to by a person unlawfully possessing controlled substances, or which is used for possessing, manufacturing, dispensing or distributing controlled substances in violation of this Act.

Any person who violates this subsection (a) is guilty of a Class A misdemeanor for the first offense and a Class 4 felony for each subsequent offense. The fine for each subsequent offense shall not be more than $100,000. In addition, any practitioner who is found guilty of violating this subsection (a) is subject to suspension and revocation of his or her professional license, in accordance with such procedures as are provided by law for the taking of disciplinary action with regard to the license of said practitioner's profession.
(b) It is unlawful for any person knowingly:
(1) to distribute, as a registrant, a controlled

substance classified in Schedule I or II, except pursuant to an order form as required by Section 307 of this Act; or

(2) to use, in the course of the manufacture or

distribution of a controlled substance, a registration number which is fictitious, revoked, suspended, or issued to another person; or

(3) to acquire or obtain, or attempt to acquire or

obtain, possession of a controlled substance by misrepresentation, fraud, forgery, deception or subterfuge; or

(3.1) to withhold information requested from a

practitioner, with the intent to obtain a controlled substance that has not been prescribed, by misrepresentation, fraud, forgery, deception, subterfuge, or concealment of a material fact; or

(4) to furnish false or fraudulent material

information in, or omit any material information from, any application, report or other document required to be kept or filed under this Act, or any record required to be kept by this Act; or

(5) to make, distribute or possess any punch, die,

plate, stone or other thing designed to print, imprint or reproduce the trademark, trade name or other identifying mark, imprint or device of another, or any likeness of any of the foregoing, upon any controlled substance or container or labeling thereof so as to render the drug a counterfeit substance; or

(6) (blank); or
(7) (blank).
Any person who violates this subsection (b) is guilty of a Class 4 felony for the first offense and a Class 3 felony for each subsequent offense. The fine for the first offense shall be not more than $100,000. The fine for each subsequent offense shall not be more than $200,000.
(c) A person who knowingly or intentionally violates Section 316, 317, 318, or 319 is guilty of a Class A misdemeanor.
(Source: P.A. 99-480, eff. 9-9-15.)

(720 ILCS 570/406.1) (from Ch. 56 1/2, par. 1406.1)
Sec. 406.1. (a) Any person who controls any building and who performs the following act commits the offense of permitting unlawful use of a building:
Knowingly grants, permits or makes the building available for use for the purpose of unlawfully manufacturing or delivering a controlled substance other than methamphetamine.
(b) Permitting unlawful use of a building is a Class 4 felony.
(Source: P.A. 94-556, eff. 9-11-05.)

(720 ILCS 570/406.2)
Sec. 406.2. Unauthorized possession of prescription form.
(a) A person commits the offense of unauthorized possession of prescription form when he or she knowingly:
(1) alters a properly issued prescription form;
(2) possesses without authorization a blank

prescription form or counterfeit prescription form; or

(3) possesses a prescription form not issued by a

licensed prescriber.

(b) Knowledge shall be determined by an evaluation of all circumstances surrounding possession of a blank prescription or possession of a prescription altered or not issued by a licensed prescriber.
(c) Sentence. Any person who violates subsection (a) is guilty of a Class 4 felony for the first offense and a Class 3 felony for each subsequent offense. The fine for the first offense shall be not more than $100,000. The fine for each subsequent offense shall not be more than $200,000.
(d) For the purposes of this Section, "licensed prescriber" means a prescriber as defined in this Act or an optometrist licensed under the Illinois Optometric Practice Act of 1987.
(Source: P.A. 95-487, eff. 1-1-08.)

(720 ILCS 570/407) (from Ch. 56 1/2, par. 1407)
Sec. 407. (a)(1)(A) Any person 18 years of age or over who violates any subsection of Section 401 or subsection (b) of Section 404 by delivering a controlled, counterfeit or look-alike substance to a person under 18 years of age may be sentenced to imprisonment for a term up to twice the maximum term and fined an amount up to twice that amount otherwise authorized by the pertinent subsection of Section 401 and Subsection (b) of Section 404.
(B) (Blank).
(2) Except as provided in paragraph (3) of this subsection, any person who violates:
(A) subsection (c) of Section 401 by delivering or

possessing with intent to deliver a controlled, counterfeit, or look-alike substance in or on, or within 500 feet of, a truck stop or safety rest area, is guilty of a Class 1 felony, the fine for which shall not exceed $250,000;

(B) subsection (d) of Section 401 by delivering or

possessing with intent to deliver a controlled, counterfeit, or look-alike substance in or on, or within 500 feet of, a truck stop or safety rest area, is guilty of a Class 2 felony, the fine for which shall not exceed $200,000;

(C) subsection (e) of Section 401 or subsection (b)

of Section 404 by delivering or possessing with intent to deliver a controlled, counterfeit, or look-alike substance in or on, or within 500 feet of, a truck stop or safety rest area, is guilty of a Class 3 felony, the fine for which shall not exceed $150,000;

(D) subsection (f) of Section 401 by delivering or

possessing with intent to deliver a controlled, counterfeit, or look-alike substance in or on, or within 500 feet of, a truck stop or safety rest area, is guilty of a Class 3 felony, the fine for which shall not exceed $125,000;

(E) subsection (g) of Section 401 by delivering or

possessing with intent to deliver a controlled, counterfeit, or look-alike substance in or on, or within 500 feet of, a truck stop or safety rest area, is guilty of a Class 3 felony, the fine for which shall not exceed $100,000;

(F) subsection (h) of Section 401 by delivering or

possessing with intent to deliver a controlled, counterfeit, or look-alike substance in or on, or within 500 feet of, a truck stop or safety rest area, is guilty of a Class 3 felony, the fine for which shall not exceed $75,000;

(3) Any person who violates paragraph (2) of this subsection (a) by delivering or possessing with intent to deliver a controlled, counterfeit, or look-alike substance in or on, or within 500 feet of a truck stop or a safety rest area, following a prior conviction or convictions of paragraph (2) of this subsection (a) may be sentenced to a term of imprisonment up to 2 times the maximum term and fined an amount up to 2 times the amount otherwise authorized by Section 401.
(4) For the purposes of this subsection (a):
(A) "Safety rest area" means a roadside facility

removed from the roadway with parking and facilities designed for motorists' rest, comfort, and information needs; and

(B) "Truck stop" means any facility (and its parking

areas) used to provide fuel or service, or both, to any commercial motor vehicle as defined in Section 18b-101 of the Illinois Vehicle Code.

(b) Any person who violates:
(1) subsection (c) of Section 401 in any school, on

or within 500 feet of the real property comprising any school, or in any conveyance owned, leased or contracted by a school to transport students to or from school or a school related activity, and at the time of the violation persons under the age of 18 are present, the offense is committed during school hours, or the offense is committed at times when persons under the age of 18 are reasonably expected to be present in the school, in the conveyance, or on the real property, such as when after-school activities are occurring, or in any public park or on or within 500 feet of the real property comprising any public park, on the real property comprising any church, synagogue, or other building, structure, or place used primarily for religious worship, or within 500 feet of the real property comprising any church, synagogue, or other building, structure, or place used primarily for religious worship, on the real property comprising any of the following places, buildings, or structures used primarily for housing or providing space for activities for senior citizens: nursing homes, assisted-living centers, senior citizen housing complexes, or senior centers oriented toward daytime activities, or within 500 feet of the real property comprising any of the following places, buildings, or structures used primarily for housing or providing space for activities for senior citizens: nursing homes, assisted-living centers, senior citizen housing complexes, or senior centers oriented toward daytime activities and at the time of the violation persons are present or reasonably expected to be present in the church, synagogue, or other building, structure, or place used primarily for religious worship during worship services, or in buildings or structures used primarily for housing or providing space for activities for senior citizens: nursing homes, assisted-living centers, senior citizen housing complexes, or senior centers oriented toward daytime activities during the hours those places, buildings, or structures are open for those activities, or on the real property is guilty of a Class X felony, the fine for which shall not exceed $500,000;

(2) subsection (d) of Section 401 in any school, on

or within 500 feet of the real property comprising any school, or in any conveyance owned, leased or contracted by a school to transport students to or from school or a school related activity, and at the time of the violation persons under the age of 18 are present, the offense is committed during school hours, or the offense is committed at times when persons under the age of 18 are reasonably expected to be present in the school, in the conveyance, or on the real property, such as when after-school activities are occurring, or in any public park or on or within 500 feet of the real property comprising any public park, on the real property comprising any church, synagogue, or other building, structure, or place used primarily for religious worship, or within 500 feet of the real property comprising any church, synagogue, or other building, structure, or place used primarily for religious worship, on the real property comprising any of the following places, buildings, or structures used primarily for housing or providing space for activities for senior citizens: nursing homes, assisted-living centers, senior citizen housing complexes, or senior centers oriented toward daytime activities, or within 500 feet of the real property comprising any of the following places, buildings, or structures used primarily for housing or providing space for activities for senior citizens: nursing homes, assisted-living centers, senior citizen housing complexes, or senior centers oriented toward daytime activities and at the time of the violation persons are present or reasonably expected to be present in the church, synagogue, or other building, structure, or place used primarily for religious worship during worship services, or in buildings or structures used primarily for housing or providing space for activities for senior citizens: nursing homes, assisted-living centers, senior citizen housing complexes, or senior centers oriented toward daytime activities during the hours those places, buildings, or structures are open for those activities, or on the real property is guilty of a Class 1 felony, the fine for which shall not exceed $250,000;

(3) subsection (e) of Section 401 or Subsection (b)

of Section 404 in any school, on or within 500 feet of the real property comprising any school, or in any conveyance owned, leased or contracted by a school to transport students to or from school or a school related activity, and at the time of the violation persons under the age of 18 are present, the offense is committed during school hours, or the offense is committed at times when persons under the age of 18 are reasonably expected to be present in the school, in the conveyance, or on the real property, such as when after-school activities are occurring, or in any public park or on or within 500 feet of the real property comprising any public park, on the real property comprising any church, synagogue, or other building, structure, or place used primarily for religious worship, or within 500 feet of the real property comprising any church, synagogue, or other building, structure, or place used primarily for religious worship, on the real property comprising any of the following places, buildings, or structures used primarily for housing or providing space for activities for senior citizens: nursing homes, assisted-living centers, senior citizen housing complexes, or senior centers oriented toward daytime activities, or within 500 feet of the real property comprising any of the following places, buildings, or structures used primarily for housing or providing space for activities for senior citizens: nursing homes, assisted-living centers, senior citizen housing complexes, or senior centers oriented toward daytime activities and at the time of the violation persons are present or reasonably expected to be present in the church, synagogue, or other building, structure, or place used primarily for religious worship during worship services, or in buildings or structures used primarily for housing or providing space for activities for senior citizens: nursing homes, assisted-living centers, senior citizen housing complexes, or senior centers oriented toward daytime activities during the hours those places, buildings, or structures are open for those activities, or on the real property is guilty of a Class 2 felony, the fine for which shall not exceed $200,000;

(4) subsection (f) of Section 401 in any school, on

or within 500 feet of the real property comprising any school, or in any conveyance owned, leased or contracted by a school to transport students to or from school or a school related activity, and at the time of the violation persons under the age of 18 are present, the offense is committed during school hours, or the offense is committed at times when persons under the age of 18 are reasonably expected to be present in the school, in the conveyance, or on the real property, such as when after-school activities are occurring, or in any public park or on or within 500 feet of the real property comprising any public park, on the real property comprising any church, synagogue, or other building, structure, or place used primarily for religious worship, or within 500 feet of the real property comprising any church, synagogue, or other building, structure, or place used primarily for religious worship, on the real property comprising any of the following places, buildings, or structures used primarily for housing or providing space for activities for senior citizens: nursing homes, assisted-living centers, senior citizen housing complexes, or senior centers oriented toward daytime activities, or within 500 feet of the real property comprising any of the following places, buildings, or structures used primarily for housing or providing space for activities for senior citizens: nursing homes, assisted-living centers, senior citizen housing complexes, or senior centers oriented toward daytime activities and at the time of the violation persons are present or reasonably expected to be present in the church, synagogue, or other building, structure, or place used primarily for religious worship during worship services, or in buildings or structures used primarily for housing or providing space for activities for senior citizens: nursing homes, assisted-living centers, senior citizen housing complexes, or senior centers oriented toward daytime activities during the hours those places, buildings, or structures are open for those activities, or on the real property is guilty of a Class 2 felony, the fine for which shall not exceed $150,000;

(5) subsection (g) of Section 401 in any school, on

or within 500 feet of the real property comprising any school, or in any conveyance owned, leased or contracted by a school to transport students to or from school or a school related activity, and at the time of the violation persons under the age of 18 are present, the offense is committed during school hours, or the offense is committed at times when persons under the age of 18 are reasonably expected to be present in the school, in the conveyance, or on the real property, such as when after-school activities are occurring, or in any public park or on or within 500 feet of the real property comprising any public park, on the real property comprising any church, synagogue, or other building, structure, or place used primarily for religious worship, or within 500 feet of the real property comprising any church, synagogue, or other building, structure, or place used primarily for religious worship, on the real property comprising any of the following places, buildings, or structures used primarily for housing or providing space for activities for senior citizens: nursing homes, assisted-living centers, senior citizen housing complexes, or senior centers oriented toward daytime activities, or within 500 feet of the real property comprising any of the following places, buildings, or structures used primarily for housing or providing space for activities for senior citizens: nursing homes, assisted-living centers, senior citizen housing complexes, or senior centers oriented toward daytime activities and at the time of the violation persons are present or reasonably expected to be present in the church, synagogue, or other building, structure, or place used primarily for religious worship during worship services, or in buildings or structures used primarily for housing or providing space for activities for senior citizens: nursing homes, assisted-living centers, senior citizen housing complexes, or senior centers oriented toward daytime activities during the hours those places, buildings, or structures are open for those activities, or on the real property is guilty of a Class 2 felony, the fine for which shall not exceed $125,000;

(6) subsection (h) of Section 401 in any school, on

or within 500 feet of the real property comprising any school, or in any conveyance owned, leased or contracted by a school to transport students to or from school or a school related activity, and at the time of the violation persons under the age of 18 are present, the offense is committed during school hours, or the offense is committed at times when persons under the age of 18 are reasonably expected to be present in the school, in the conveyance, or on the real property, such as when after-school activities are occurring, or in any public park or on or within 500 feet of the real property comprising any public park, on the real property comprising any church, synagogue, or other building, structure, or place used primarily for religious worship, or within 500 feet of the real property comprising any church, synagogue, or other building, structure, or place used primarily for religious worship, on the real property comprising any of the following places, buildings, or structures used primarily for housing or providing space for activities for senior citizens: nursing homes, assisted-living centers, senior citizen housing complexes, or senior centers oriented toward daytime activities, or within 500 feet of the real property comprising any of the following places, buildings, or structures used primarily for housing or providing space for activities for senior citizens: nursing homes, assisted-living centers, senior citizen housing complexes, or senior centers oriented toward daytime activities and at the time of the violation persons are present or reasonably expected to be present in the church, synagogue, or other building, structure, or place used primarily for religious worship during worship services, or in buildings or structures used primarily for housing or providing space for activities for senior citizens: nursing homes, assisted-living centers, senior citizen housing complexes, or senior centers oriented toward daytime activities during the hours those places, buildings, or structures are open for those activities, or on the real property is guilty of a Class 2 felony, the fine for which shall not exceed $100,000.

(c) Regarding penalties prescribed in subsection (b) for violations committed in a school or on or within 500 feet of school property, the time of day and time of year at the time of the offense is irrelevant.
(Source: P.A. 100-3, eff. 1-1-18.)

(720 ILCS 570/407.1) (from Ch. 56 1/2, par. 1407.1)
Sec. 407.1. Any person 18 years of age or over who violates any subsection of Section 401, Section 404 or Section 405 by using, engaging or employing a person under 18 years of age to deliver a controlled, counterfeit or look-alike substance may be sentenced to imprisonment for a term up to three times the maximum amount authorized by the pertinent subsection of Section 401, Section 404 or Section 405.
(Source: P.A. 91-297, eff. 1-1-00.)

(720 ILCS 570/407.2) (from Ch. 56 1/2, par. 1407.2)
Sec. 407.2. Delivery of a controlled substance to a pregnant woman.
(a) Any person who violates subsection (a) of Section 401 of this Act by delivering a controlled substance to a woman he knows to be pregnant may be sentenced to imprisonment for a term twice the maximum amount authorized by Section 401 of this Act.
(b) Any person who delivers an amount of a controlled substance set forth in subsections (c) and (d) of Section 401 of this Act to a woman he knows to be pregnant commits a Class 1 felony. The fine for a violation of this subsection (b) shall not be more than $250,000.
(Source: P.A. 86-1459; 87-754.)

(720 ILCS 570/408) (from Ch. 56 1/2, par. 1408)
Sec. 408. (a) Any person convicted of a second or subsequent offense under this Act may be sentenced to imprisonment for a term up to twice the maximum term otherwise authorized, fined an amount up to twice that otherwise authorized, or both.
(b) For purposes of this Section, an offense is considered a second or subsequent offense, if, prior to his or her conviction of the offense, the offender has at any time been convicted under this Act or under any law of the United States or of any State relating to controlled substances.
(Source: P.A. 97-334, eff. 1-1-12.)

(720 ILCS 570/409) (from Ch. 56 1/2, par. 1409)
Sec. 409. Except for convictions or acquittals which are the basis for a charge of narcotics racketeering under Section 4 of the Narcotics Profit Forfeiture Act, a conviction or acquittal, under the laws of the United States or of any State relating to controlled substances, for the same act is a bar to prosecution in this State.
(Source: P.A. 87-466.)

(720 ILCS 570/410) (from Ch. 56 1/2, par. 1410)
Sec. 410. (a) Whenever any person who has not previously been convicted of any felony offense under this Act or any law of the United States or of any State relating to cannabis or controlled substances, pleads guilty to or is found guilty of possession of a controlled or counterfeit substance under subsection (c) of Section 402 or of unauthorized possession of prescription form under Section 406.2, the court, without entering a judgment and with the consent of such person, may sentence him or her to probation.
(b) When a person is placed on probation, the court shall enter an order specifying a period of probation of 24 months and shall defer further proceedings in the case until the conclusion of the period or until the filing of a petition alleging violation of a term or condition of probation.
(c) The conditions of probation shall be that the person: (1) not violate any criminal statute of any jurisdiction; (2) refrain from possessing a firearm or other dangerous weapon; (3) submit to periodic drug testing at a time and in a manner as ordered by the court, but no less than 3 times during the period of the probation, with the cost of the testing to be paid by the probationer; and (4) perform no less than 30 hours of community service, provided community service is available in the jurisdiction and is funded and approved by the county board. The court may give credit toward the fulfillment of community service hours for participation in activities and treatment as determined by court services.
(d) The court may, in addition to other conditions, require that the person:
(1) make a report to and appear in person before or

participate with the court or such courts, person, or social service agency as directed by the court in the order of probation;

(2) pay a fine and costs;
(3) work or pursue a course of study or vocational

training;

(4) undergo medical or psychiatric treatment; or

treatment or rehabilitation approved by the Illinois Department of Human Services;

(5) attend or reside in a facility established for

the instruction or residence of defendants on probation;

(6) support his or her dependents;
(6-5) refrain from having in his or her body the

presence of any illicit drug prohibited by the Cannabis Control Act, the Illinois Controlled Substances Act, or the Methamphetamine Control and Community Protection Act, unless prescribed by a physician, and submit samples of his or her blood or urine or both for tests to determine the presence of any illicit drug;

(7) and in addition, if a minor:
(i) reside with his or her parents or in a foster

home;

(ii) attend school;
(iii) attend a non-residential program for youth;
(iv) contribute to his or her own support at home

or in a foster home.

(e) Upon violation of a term or condition of probation, the court may enter a judgment on its original finding of guilt and proceed as otherwise provided.
(f) Upon fulfillment of the terms and conditions of probation, the court shall discharge the person and dismiss the proceedings against him or her.
(g) A disposition of probation is considered to be a conviction for the purposes of imposing the conditions of probation and for appeal, however, discharge and dismissal under this Section is not a conviction for purposes of this Act or for purposes of disqualifications or disabilities imposed by law upon conviction of a crime.
(h) A person may not have more than one discharge and dismissal under this Section within a 4-year period.
(i) If a person is convicted of an offense under this Act, the Cannabis Control Act, or the Methamphetamine Control and Community Protection Act within 5 years subsequent to a discharge and dismissal under this Section, the discharge and dismissal under this Section shall be admissible in the sentencing proceeding for that conviction as evidence in aggravation.
(j) Notwithstanding subsection (a), before a person is sentenced to probation under this Section, the court may refer the person to the drug court established in that judicial circuit pursuant to Section 15 of the Drug Court Treatment Act. The drug court team shall evaluate the person's likelihood of successfully completing a sentence of probation under this Section and shall report the results of its evaluation to the court. If the drug court team finds that the person suffers from a substance abuse problem that makes him or her substantially unlikely to successfully complete a sentence of probation under this Section, then the drug court shall set forth its findings in the form of a written order, and the person shall not be sentenced to probation under this Section, but shall be considered for the drug court program.
(Source: P.A. 99-480, eff. 9-9-15; 100-3, eff. 1-1-18; 100-575, eff. 1-8-18.)

(720 ILCS 570/411) (from Ch. 56 1/2, par. 1411)
Sec. 411. In determining the appropriate sentence for any conviction under this Act, the sentencing court may consider the following as indicative of the type of offenses which the legislature deems most damaging to the peace and welfare of the citizens of Illinois and which warrants the most severe penalties:
(1) the unlawful delivery of the most highly toxic

controlled substances, as reflected by their inclusion in Schedule I or II of this Act;

(2) offenses involving unusually large quantities of

controlled substances, as measured by their wholesale value at the time of the offense;

(3) the unlawful delivery of controlled substances by

a non-user to a user of controlled substances;

(4) non-possessory offenses by persons who have no

other visible means of support;

(5) offenses involving the large-scale manufacture of

controlled substances;

(6) offenses which indicate any immediate involvement

whatsoever with organized crime in terms of the controlled substance's manufacture, importation, or volume distribution;

(7) the manufacture for, or the delivery of

controlled substances to persons 3 years or more junior to the person(s) convicted under this Act;

(8) the unlawful delivery of anabolic steroids by an

athletic trainer, coach, or health club personnel;

(9) the possession, delivery, or manufacture of

controlled substances or cannabis in the presence of a child under 17 years of age.

Nothing in this section shall be construed as limiting in any way the discretion of the court to impose any sentence authorized by this Act.
(Source: P.A. 94-172, eff. 1-1-06.)

(720 ILCS 570/411.1) (from Ch. 56 1/2, par. 1411.1)
Sec. 411.1. (a) Whenever any person pleads guilty to, is found guilty of or is placed on supervision for an offense under this Article, a fine may be levied in addition to any other penalty imposed by the court.
(b) In determining whether to impose a fine under this Section and the amount, time for payment, and method of payment of any fine so imposed, the court shall:
(1) consider the defendant's income, regardless of

source, the defendant's earning capacity and the defendant's financial resources, as well as the nature of the burden the fine will impose on the defendant and any person legally or financially dependent upon the defendant;

(2) consider the proof received at trial, or as a

result of a plea of guilty, concerning the full street value of the controlled substances seized and any profits or other proceeds derived by the defendant from the violation of this Act;

(3) take into account any other pertinent equitable

considerations; and

(4) give primary consideration to the need to deprive

the defendant of illegally obtained profits or other proceeds from the offense.

For the purpose of paragraph (2) of this subsection, "street value" shall be determined by the court on the basis of testimony of law enforcement personnel and the defendant as to the amount seized and such testimony as may be required by the court as to the current street value of the controlled substances.
(c) As a condition of a fine, the court may require that payment be made in specified installments or within a specified period of time, but such period shall not be greater than the maximum applicable term of probation or imprisonment, whichever is greater. Unless otherwise specified, payment of a fine shall be due immediately.
(d) If a fine for a violation of this Act is imposed on an organization, it is the duty of each individual authorized to make disbursements of the assets of the organization to pay the fine from assets of the organization.
(e) (1) A defendant who has been sentenced to pay a fine, and who has paid part but not all of such fine, may petition the court for an extension of the time for payment or modification of the method of payment.
(2) The court may grant a petition made pursuant to this subsection if it finds that:
(i) the circumstances that warranted payment by the

time or method specified no longer exist; or

(ii) it is otherwise unjust to require payment of the

fine by the time or method specified.

(Source: P.A. 91-357, eff. 7-29-99.)

(720 ILCS 570/411.2) (from Ch. 56 1/2, par. 1411.2)
Sec. 411.2. (a) Every person convicted of a violation of this Act, and every person placed on probation, conditional discharge, supervision or probation under Section 410 of this Act, shall be assessed for each offense a sum fixed at:
(1) $3,000 for a Class X felony;
(2) $2,000 for a Class 1 felony;
(3) $1,000 for a Class 2 felony;
(4) $500 for a Class 3 or Class 4 felony;
(5) $300 for a Class A misdemeanor;
(6) $200 for a Class B or Class C misdemeanor.
(b) The assessment under this Section is in addition to and not in lieu of any fines, restitution costs, forfeitures or other assessments authorized or required by law.
(c) As a condition of the assessment, the court may require that payment be made in specified installments or within a specified period of time. If the assessment is not paid within the period of probation, conditional discharge or supervision to which the defendant was originally sentenced, the court may extend the period of probation, conditional discharge or supervision pursuant to Section 5-6-2 or 5-6-3.1 of the Unified Code of Corrections, as applicable, until the assessment is paid or until successful completion of public or community service set forth in subsection (e) or the successful completion of the substance abuse intervention or treatment program set forth in subsection (f). If a term of probation, conditional discharge or supervision is not imposed, the assessment shall be payable upon judgment or as directed by the court.
(d) If an assessment for a violation of this Act is imposed on an organization, it is the duty of each individual authorized to make disbursements of the assets of the organization to pay the assessment from assets of the organization.
(e) A defendant who has been ordered to pay an assessment may petition the court to convert all or part of the assessment into court-approved public or community service. One hour of public or community service shall be equivalent to $4 of assessment. The performance of this public or community service shall be a condition of the probation, conditional discharge or supervision and shall be in addition to the performance of any other period of public or community service ordered by the court or required by law.
(f) The court may suspend the collection of the assessment imposed under this Section; provided the defendant agrees to enter a substance abuse intervention or treatment program approved by the court; and further provided that the defendant agrees to pay for all or some portion of the costs associated with the intervention or treatment program. In this case, the collection of the assessment imposed under this Section shall be suspended during the defendant's participation in the approved intervention or treatment program. Upon successful completion of the program, the defendant may apply to the court to reduce the assessment imposed under this Section by any amount actually paid by the defendant for his or her participation in the program. The court shall not reduce the penalty under this subsection unless the defendant establishes to the satisfaction of the court that he or she has successfully completed the intervention or treatment program. If the defendant's participation is for any reason terminated before his or her successful completion of the intervention or treatment program, collection of the entire assessment imposed under this Section shall be enforced. Nothing in this Section shall be deemed to affect or suspend any other fines, restitution costs, forfeitures or assessments imposed under this or any other Act.
(g) The court shall not impose more than one assessment per complaint, indictment or information. If the person is convicted of more than one offense in a complaint, indictment or information, the assessment shall be based on the highest class offense for which the person is convicted.
(h) In counties under 3,000,000, all moneys collected under this Section shall be forwarded by the clerk of the circuit court to the State Treasurer for deposit in the Drug Treatment Fund, which is hereby established as a special fund within the State Treasury. The Department of Human Services may make grants to persons licensed under Section 15-10 of the Alcoholism and Other Drug Abuse and Dependency Act or to municipalities or counties from funds appropriated to the Department from the Drug Treatment Fund for the treatment of pregnant women who are addicted to alcohol, cannabis or controlled substances and for the needed care of minor, unemancipated children of women undergoing residential drug treatment. If the Department of Human Services grants funds to a municipality or a county that the Department determines is not experiencing a problem with pregnant women addicted to alcohol, cannabis or controlled substances, or with care for minor, unemancipated children of women undergoing residential drug treatment, or intervention, the funds shall be used for the treatment of any person addicted to alcohol, cannabis or controlled substances. The Department may adopt such rules as it deems appropriate for the administration of such grants.
(i) In counties over 3,000,000, all moneys collected under this Section shall be forwarded to the County Treasurer for deposit into the County Health Fund. The County Treasurer shall, no later than the 15th day of each month, forward to the State Treasurer 30 percent of all moneys collected under this Act and received into the County Health Fund since the prior remittance to the State Treasurer. Funds retained by the County shall be used for community-based treatment of pregnant women who are addicted to alcohol, cannabis, or controlled substances or for the needed care of minor, unemancipated children of these women. Funds forwarded to the State Treasurer shall be deposited into the State Drug Treatment Fund maintained by the State Treasurer from which the Department of Human Services may make grants to persons licensed under Section 15-10 of the Alcoholism and Other Drug Abuse and Dependency Act or to municipalities or counties from funds appropriated to the Department from the Drug Treatment Fund, provided that the moneys collected from each county be returned proportionately to the counties through grants to licensees located within the county from which the assessment was received and moneys in the State Drug Treatment Fund shall not supplant other local, State or federal funds. If the Department of Human Services grants funds to a municipality or county that the Department determines is not experiencing a problem with pregnant women addicted to alcohol, cannabis or controlled substances, or with care for minor, unemancipated children or women undergoing residential drug treatment, the funds shall be used for the treatment of any person addicted to alcohol, cannabis or controlled substances. The Department may adopt such rules as it deems appropriate for the administration of such grants.
(Source: P.A. 97-334, eff. 1-1-12.)

(720 ILCS 570/411.3)
Sec. 411.3. (Repealed).
(Source: P.A. 93-297, eff. 1-1-04; 94-551, eff. 1-1-06. Repealed by P.A. 94-556, eff. 9-11-05.)

(720 ILCS 570/411.4)
Sec. 411.4. Reimbursement of unit of government for emergency response.
(a) As used in this Section, "emergency response" means the act of collecting evidence from or securing a site where controlled substances were manufactured, or where by-products from the manufacture of controlled substances are present, and cleaning up the site, whether these actions are performed by public entities or private contractors paid by public entities.
(b) Every person convicted of violating Section 401, 407, or 407.2 of this Act whose violation proximately caused any incident resulting in an appropriate emergency response shall be liable for the expense of an emergency response and shall be assessed a fine of $750, payable to the circuit clerk, who shall distribute the money to the law enforcement agency that made the arrest. If the person has been previously convicted of violating Section 401, 407, or 407.2 of this Act, the fine shall be $1,000, and the circuit clerk shall distribute the money to the law enforcement agency that made the arrest. In the event that more than one agency is responsible for the arrest, the amount payable to law enforcement agencies shall be shared equally. Any moneys received by a law enforcement agency under this Section shall be used for law enforcement expenses.
Any moneys collected for the Illinois State Police shall be deposited into the Traffic and Criminal Conviction Surcharge Fund.
(Source: P.A. 97-434, eff. 1-1-12.)

(720 ILCS 570/412) (from Ch. 56 1/2, par. 1412)
Sec. 412.
Any penalty imposed for any violation of this Act is in addition to, and not in lieu of, any civil or administrative penalty or sanction otherwise authorized by this Act or any other law.
(Source: P.A. 77-757.)

(720 ILCS 570/413) (from Ch. 56 1/2, par. 1413)
Sec. 413. (a) Twelve and one-half percent of all amounts collected as fines pursuant to the provisions of this Article shall be paid into the Youth Drug Abuse Prevention Fund, which is hereby created in the State treasury, to be used by the Department for the funding of programs and services for drug-abuse treatment, and prevention and education services, for juveniles.
(b) Eighty-seven and one-half percent of the proceeds of all fines received under the provisions of this Article shall be transmitted to and deposited in the treasurer's office at the level of government as follows:
(1) If such seizure was made by a combination of law

enforcement personnel representing differing units of local government, the court levying the fine shall equitably allocate 50% of the fine among these units of local government and shall allocate 37 1/2% to the county general corporate fund. In the event that the seizure was made by law enforcement personnel representing a unit of local government from a municipality where the number of inhabitants exceeds 2 million in population, the court levying the fine shall allocate 87 1/2% of the fine to that unit of local government. If the seizure was made by a combination of law enforcement personnel representing differing units of local government, and at least one of those units represents a municipality where the number of inhabitants exceeds 2 million in population, the court shall equitably allocate 87 1/2% of the proceeds of the fines received among the differing units of local government.

(2) If such seizure was made by State law enforcement

personnel, then the court shall allocate 37 1/2% to the State treasury and 50% to the county general corporate fund.

(3) If a State law enforcement agency in combination

with a law enforcement agency or agencies of a unit or units of local government conducted the seizure, the court shall equitably allocate 37 1/2% of the fines to or among the law enforcement agency or agencies of the unit or units of local government which conducted the seizure and shall allocate 50% to the county general corporate fund.

(c) The proceeds of all fines allocated to the law enforcement agency or agencies of the unit or units of local government pursuant to subsection (b) shall be made available to that law enforcement agency as expendable receipts for use in the enforcement of laws regulating cannabis, methamphetamine, and other controlled substances. The proceeds of fines awarded to the State treasury shall be deposited in a special fund known as the Drug Traffic Prevention Fund, except that amounts distributed to the Secretary of State shall be deposited into the Secretary of State Evidence Fund to be used as provided in Section 2-115 of the Illinois Vehicle Code. Monies from this fund may be used by the Illinois State Police or use in the enforcement of laws regulating cannabis, methamphetamine, and other controlled substances; to satisfy funding provisions of the Intergovernmental Drug Laws Enforcement Act; to defray costs and expenses associated with returning violators of the Cannabis Control Act and this Act only, as provided in those Acts, when punishment of the crime shall be confinement of the criminal in the penitentiary; and all other monies shall be paid into the general revenue fund in the State treasury.
(Source: P.A. 97-334, eff. 1-1-12.)

(720 ILCS 570/414)
Sec. 414. Overdose; limited immunity from prosecution.
(a) For the purposes of this Section, "overdose" means a controlled substance-induced physiological event that results in a life-threatening emergency to the individual who ingested, inhaled, injected or otherwise bodily absorbed a controlled, counterfeit, or look-alike substance or a controlled substance analog.
(b) A person who, in good faith, seeks or obtains emergency medical assistance for someone experiencing an overdose shall not be charged or prosecuted for Class 4 felony possession of a controlled, counterfeit, or look-alike substance or a controlled substance analog if evidence for the Class 4 felony possession charge was acquired as a result of the person seeking or obtaining emergency medical assistance and providing the amount of substance recovered is within the amount identified in subsection (d) of this Section.
(c) A person who is experiencing an overdose shall not be charged or prosecuted for Class 4 felony possession of a controlled, counterfeit, or look-alike substance or a controlled substance analog if evidence for the Class 4 felony possession charge was acquired as a result of the person seeking or obtaining emergency medical assistance and providing the amount of substance recovered is within the amount identified in subsection (d) of this Section.
(d) For the purposes of subsections (b) and (c), the limited immunity shall only apply to a person possessing the following amount:
(1) less than 3 grams of a substance containing

heroin;

(2) less than 3 grams of a substance containing

cocaine;

(3) less than 3 grams of a substance containing

morphine;

(4) less than 40 grams of a substance containing

peyote;

(5) less than 40 grams of a substance containing a

derivative of barbituric acid or any of the salts of a derivative of barbituric acid;

(6) less than 40 grams of a substance containing

amphetamine or any salt of an optical isomer of amphetamine;

(7) less than 3 grams of a substance containing

lysergic acid diethylamide (LSD), or an analog thereof;

(8) less than 6 grams of a substance containing

pentazocine or any of the salts, isomers and salts of isomers of pentazocine, or an analog thereof;

(9) less than 6 grams of a substance containing

methaqualone or any of the salts, isomers and salts of isomers of methaqualone;

(10) less than 6 grams of a substance containing

phencyclidine or any of the salts, isomers and salts of isomers of phencyclidine (PCP);

(11) less than 6 grams of a substance containing

ketamine or any of the salts, isomers and salts of isomers of ketamine;

(12) less than 40 grams of a substance containing a

substance classified as a narcotic drug in Schedules I or II, or an analog thereof, which is not otherwise included in this subsection.

(e) The limited immunity described in subsections (b) and (c) of this Section shall not be extended if law enforcement has reasonable suspicion or probable cause to detain, arrest, or search the person described in subsection (b) or (c) of this Section for criminal activity and the reasonable suspicion or probable cause is based on information obtained prior to or independent of the individual described in subsection (b) or (c) taking action to seek or obtain emergency medical assistance and not obtained as a direct result of the action of seeking or obtaining emergency medical assistance. Nothing in this Section is intended to interfere with or prevent the investigation, arrest, or prosecution of any person for the delivery or distribution of cannabis, methamphetamine or other controlled substances, drug-induced homicide, or any other crime.
(Source: P.A. 97-678, eff. 6-1-12.)



Article V

(720 ILCS 570/Art. V heading)

(720 ILCS 570/501) (from Ch. 56 1/2, par. 1501)
Sec. 501. (a) It is hereby made the duty of the Department of Financial and Professional Regulation and the Illinois State Police, and their agents, officers, and investigators, to enforce all provisions of this Act, except those specifically delegated, and to cooperate with all agencies charged with the enforcement of the laws of the United States, or of any State, relating to controlled substances. Only an agent, officer, or investigator designated by the Secretary of the Department of Financial and Professional Regulation or the Director of the Illinois State Police may: (1) for the purpose of inspecting, copying, and verifying the correctness of records, reports or other documents required to be kept or made under this Act and otherwise facilitating the execution of the functions of the Department of Financial and Professional Regulation or the Illinois State Police, be authorized in accordance with this Section to enter controlled premises and to conduct administrative inspections thereof and of the things specified; or (2) execute and serve administrative inspection notices, warrants, subpoenas, and summonses under the authority of this State. Any inspection or administrative entry of persons licensed by the Department shall be made in accordance with subsection (bb) of Section 30-5 of the Alcoholism and Other Drug Abuse and Dependency Act and the rules and regulations promulgated thereunder.
(b) Administrative entries and inspections designated in clause (1) of subsection (a) shall be carried out through agents, officers, investigators and peace officers (hereinafter referred to as "inspectors") designated by the Secretary of the Department of Financial and Professional Regulation. Any inspector, upon stating his or her purpose and presenting to the owner, operator, or agent in charge of the premises (1) appropriate credentials and (2) a written notice of his or her inspection authority (which notice, in the case of an inspection requiring or in fact supported by an administrative inspection warrant, shall consist of that warrant), shall have the right to enter the premises and conduct the inspection at reasonable times.
Inspectors appointed before the effective date of this amendatory Act of the 97th General Assembly by the Secretary of Financial and Professional Regulation under this Section 501 are conservators of the peace and as such have all the powers possessed by policemen in municipalities and by sheriffs, except that they may exercise such powers anywhere in the State.
A Chief of Investigations of the Department of Financial and Professional Regulation's Division of Professional Regulation appointed by the Secretary of Financial and Professional Regulation on or after the effective date of this amendatory Act of the 97th General Assembly is a conservator of the peace and as such has all the powers possessed by policemen in municipalities and by sheriffs, except that he or she may exercise such powers anywhere in the State. Any other employee of the Department of Financial and Professional Regulation appointed by the Secretary of Financial and Professional Regulation or by the Director of Professional Regulation on or after the effective date of this amendatory Act of the 97th General Assembly under this Section 501 is not a conservator of the peace.
(c) Except as may otherwise be indicated in an applicable inspection warrant, the inspector shall have the right:
(1) to inspect and copy records, reports and other

documents required to be kept or made under this Act;

(2) to inspect, within reasonable limits and in a

reasonable manner, controlled premises and all pertinent equipment, finished and unfinished drugs and other substances or materials, containers and labeling found therein, and all other things therein (including records, files, papers, processes, controls and facilities) appropriate for verification of the records, reports and documents referred to in item (1) or otherwise bearing on the provisions of this Act; and

(3) to inventory any stock of any controlled

substance.

(d) Except when the owner, operator, or agent in charge of the controlled premises so consents in writing, no inspection authorized by this Section shall extend to:
(1) financial data;
(2) sales data other than shipment data; or
(3) pricing data.
Any inspection or administrative entry of persons licensed by the Department shall be made in accordance with subsection (bb) of Section 30-5 of the Alcoholism and Other Drug Abuse and Dependency Act and the rules and regulations promulgated thereunder.
(e) Any agent, officer, investigator or peace officer designated by the Secretary of the Department of Financial and Professional Regulation may (1) make seizure of property pursuant to the provisions of this Act; and (2) perform such other law enforcement duties as the Secretary shall designate. It is hereby made the duty of all State's Attorneys to prosecute violations of this Act and institute legal proceedings as authorized under this Act.
(Source: P.A. 97-334, eff. 1-1-12.)

(720 ILCS 570/501.1) (from Ch. 56 1/2, par. 1501.1)
Sec. 501.1. Administrative Procedure Act. The Illinois Administrative Procedure Act is hereby expressly adopted and incorporated herein, but shall apply only to the Department of Financial and Professional Regulation, as if all of the provisions of that Act were included in this Act, except that the provision of subsection (d) of Section 10-65 of the Illinois Administrative Procedure Act which provides that at hearings the licensee has the right to show compliance with all lawful requirements for retention, continuation or renewal of the license is specifically excluded. For the purposes of this Act the notice required under Section 10-25 of the Illinois Administrative Procedure Act is deemed sufficient when mailed to the last known address of a party.
(Source: P.A. 97-334, eff. 1-1-12.)

(720 ILCS 570/502) (from Ch. 56 1/2, par. 1502)
Sec. 502. (a) Issuance and execution of administrative inspection warrants shall be as follows:
(1) a judge of a circuit court upon proper oath or affirmation showing probable cause, may issue warrants for the purpose of conducting administrative inspections authorized by this Act or rules hereunder, and seizures of property appropriate to the inspections. For purposes of the issuance of administrative inspection warrants, probable cause exists upon showing a valid public interest in the effective enforcement of this Act or rules hereunder, sufficient to justify administrative inspection of the controlled premises, as defined in subsection (b), specified in the application for the warrant.
(2) an inspection warrant shall issue only upon an affidavit of any person having knowledge of the facts alleged, sworn to before the circuit judge and establishing the grounds for issuing the inspection warrant. If the circuit judge is satisfied that there is probable cause to believe that grounds for issuance of an inspection warrant exist, he shall issue an inspection warrant identifying the controlled premises to be inspected, the purpose of the inspection, and, if appropriate, the type of property to be inspected or seized, if any. The inspection warrant shall:
(i) state the ground for its issuance and the name of each person whose affidavit has been taken in support thereof;
(ii) be directed to a person authorized by Section 501 to execute it;
(iii) command the person to whom it is directed to inspect the controlled premises identified for the purpose specified and, if appropriate, direct the seizure of the property specified;
(iv) identify the item or types of property to be seized, if any;
(v) direct that it be served at any time of the day or night and designate the circuit court judge to whom it shall be returned.
(3) an inspection warrant issued pursuant to this Section must be executed and returned within 10 days of its date of issuance unless, upon a showing of a need for additional time, the court which issued the inspection warrant orders otherwise. If property is seized pursuant to an inspection warrant, a copy of the inventory of such seized property shall be given to the person from whom or from whose controlled premises the property is taken. If no person is available, the inspection warrant and a copy of the inventory shall be left at such controlled premises. The inventory shall be made under oath by the person executing the warrant.
(4) an inspection warrant shall be returnable before the judge of the circuit court who issued the inspection warrant or any judge named in the inspection warrant or before the circuit court. The judge before whom the return is made shall attach to the inspection warrant a copy of the return and all papers returnable in connection therewith and file them with the clerk of the circuit court in which the inspection warrant was executed.
(5) no warrant shall be quashed nor evidence suppressed because of technical irregularities not affecting the substantial rights of the person responsible for the controlled premises.
(b) The Director may make inspections of controlled premises in accordance with the following provisions:
(1) For purposes of this Section only, "controlled premises" means:
(i) places where persons registered or exempted from registration requirements under this Act keep records required under this Act; and
(ii) places, including but not limited to, areas, buildings, premises, factories, warehouses, establishments and conveyances in which persons registered or exempted from registration requirements under this Act are permitted to possess, manufacture, distribute, dispense, administer, or otherwise dispose of any controlled substance.
(2) When authorized by an inspection warrant issued pursuant to this Act, any agent designated by the Director or any peace officer, upon presenting the inspection warrant to the person designated in the inspection warrant or any other person on the controlled premises, may enter controlled premises for the purpose of conducting the inspection.
(3) When authorized by an inspection warrant any agent designated by the Director may execute the inspection warrant in accordance with its terms.
(4) This section does not prevent the inspection without a warrant of books and records pursuant to an administrative subpoena issued in accordance with "The Civil Administrative Code of Illinois," nor does it prevent entries and administrative inspections, including seizures of property, without a warrant:
(i) if the person in charge of the controlled premises consents; or
(ii) in situations presenting imminent danger to health or safety; or
(iii) in situations involving inspection of conveyances if there is reasonable cause to believe that the mobility of the conveyance makes it impracticable to obtain a warrant; or
(iv) in any other exceptional or emergency circumstance where time or opportunity to apply for a warrant is lacking.
(5) An inspection warrant authorized by this Section shall not extend to financial data, sales data, other than shipment data, or pricing data unless the person in charge of the controlled premises consents in writing, provided, however, that records required to be kept under this Act are not included in such financial data, sales data or pricing data.
(Source: P.A. 79-1362.)

(720 ILCS 570/503) (from Ch. 56 1/2, par. 1503)
Sec. 503. In addition to any other remedies, the Director or the Secretary of the Department of Financial and Professional Regulation is authorized to file a complaint and apply to any circuit court for, and such circuit court may upon hearing and for cause shown, grant a temporary restraining order or a preliminary or permanent injunction, without bond, restraining any person from violating this Act whether or not there exists other judicial remedies.
(Source: P.A. 97-334, eff. 1-1-12.)

(720 ILCS 570/504) (from Ch. 56 1/2, par. 1504)
Sec. 504. (a) The Director and the Secretary of the Department of Financial and Professional Regulation shall each cooperate with Federal agencies and other State agencies in discharging his or her responsibilities concerning traffic in controlled substances and in suppressing the misuse and abuse of controlled substances. To this end he or she may:
(1) arrange for the exchange of information among

governmental officials concerning the use, misuse and abuse of controlled substances;

(2) coordinate and cooperate in training programs

concerning controlled substance law enforcement at local and State levels;

(3) cooperate with the federal Drug Enforcement

Administration or its successor agency; and

(4) conduct programs of eradication aimed at

destroying wild illicit growth of plant species from which controlled substances may be extracted.

(b) Results, information, and evidence received from the Drug Enforcement Administration relating to the regulatory functions of this Act, including results of inspections conducted by it may be relied and acted upon by the Director and the Secretary of the Department of Financial and Professional Regulation in the exercise of their regulatory functions under this Act.
(Source: P.A. 97-334, eff. 1-1-12.)

(720 ILCS 570/505) (from Ch. 56 1/2, par. 1505)
(Text of Section before amendment by P.A. 100-512)
Sec. 505. (a) The following are subject to forfeiture:
(1) all substances which have been manufactured,

distributed, dispensed, or possessed in violation of this Act;

(2) all raw materials, products and equipment of any

kind which are used, or intended for use in manufacturing, distributing, dispensing, administering or possessing any substance in violation of this Act;

(3) all conveyances, including aircraft, vehicles or

vessels, which are used, or intended for use, to transport, or in any manner to facilitate the transportation, sale, receipt, possession, or concealment of property described in paragraphs (1) and (2), but:

(i) no conveyance used by any person as a common

carrier in the transaction of business as a common carrier is subject to forfeiture under this Section unless it appears that the owner or other person in charge of the conveyance is a consenting party or privy to a violation of this Act;

(ii) no conveyance is subject to forfeiture under

this Section by reason of any act or omission which the owner proves to have been committed or omitted without his or her knowledge or consent;

(iii) a forfeiture of a conveyance encumbered by

a bona fide security interest is subject to the interest of the secured party if he or she neither had knowledge of nor consented to the act or omission;

(4) all money, things of value, books, records, and

research products and materials including formulas, microfilm, tapes, and data which are used, or intended to be used in violation of this Act;

(5) everything of value furnished, or intended to be

furnished, in exchange for a substance in violation of this Act, all proceeds traceable to such an exchange, and all moneys, negotiable instruments, and securities used, or intended to be used, to commit or in any manner to facilitate any violation of this Act;

(6) all real property, including any right, title,

and interest (including, but not limited to, any leasehold interest or the beneficial interest in a land trust) in the whole of any lot or tract of land and any appurtenances or improvements, which is used or intended to be used, in any manner or part, to commit, or in any manner to facilitate the commission of, any violation or act that constitutes a violation of Section 401 or 405 of this Act or that is the proceeds of any violation or act that constitutes a violation of Section 401 or 405 of this Act.

(b) Property subject to forfeiture under this Act may be seized by the Director or any peace officer upon process or seizure warrant issued by any court having jurisdiction over the property. Seizure by the Director or any peace officer without process may be made:
(1) if the seizure is incident to inspection under an

administrative inspection warrant;

(2) if the property subject to seizure has been the

subject of a prior judgment in favor of the State in a criminal proceeding, or in an injunction or forfeiture proceeding based upon this Act or the Drug Asset Forfeiture Procedure Act;

(3) if there is probable cause to believe that the

property is directly or indirectly dangerous to health or safety;

(4) if there is probable cause to believe that the

property is subject to forfeiture under this Act and the property is seized under circumstances in which a warrantless seizure or arrest would be reasonable; or

(5) in accordance with the Code of Criminal Procedure

of 1963.

(c) In the event of seizure pursuant to subsection (b), notice shall be given forthwith to all known interest holders that forfeiture proceedings, including a preliminary review, shall be instituted in accordance with the Drug Asset Forfeiture Procedure Act and such proceedings shall thereafter be instituted in accordance with that Act. Upon a showing of good cause, the notice required for a preliminary review under this Section may be postponed.
(d) Property taken or detained under this Section shall not be subject to replevin, but is deemed to be in the custody of the Director subject only to the order and judgments of the circuit court having jurisdiction over the forfeiture proceedings and the decisions of the State's Attorney under the Drug Asset Forfeiture Procedure Act. When property is seized under this Act, the seizing agency shall promptly conduct an inventory of the seized property and estimate the property's value, and shall forward a copy of the inventory of seized property and the estimate of the property's value to the Director. Upon receiving notice of seizure, the Director may:
(1) place the property under seal;
(2) remove the property to a place designated by the

Director;

(3) keep the property in the possession of the

seizing agency;

(4) remove the property to a storage area for

safekeeping or, if the property is a negotiable instrument or money and is not needed for evidentiary purposes, deposit it in an interest bearing account;

(5) place the property under constructive seizure by

posting notice of pending forfeiture on it, by giving notice of pending forfeiture to its owners and interest holders, or by filing notice of pending forfeiture in any appropriate public record relating to the property; or

(6) provide for another agency or custodian,

including an owner, secured party, or lienholder, to take custody of the property upon the terms and conditions set by the Director.

(e) If the Department of Financial and Professional Regulation suspends or revokes a registration, all controlled substances owned or possessed by the registrant at the time of suspension or the effective date of the revocation order may be placed under seal by the Director. No disposition may be made of substances under seal until the time for taking an appeal has elapsed or until all appeals have been concluded unless a court, upon application therefor, orders the sale of perishable substances and the deposit of the proceeds of the sale with the court. Upon a suspension or revocation order becoming final, all substances may be forfeited to the Illinois State Police.
(f) When property is forfeited under this Act the Director shall sell all such property unless such property is required by law to be destroyed or is harmful to the public, and shall distribute the proceeds of the sale, together with any moneys forfeited or seized, in accordance with subsection (g). However, upon the application of the seizing agency or prosecutor who was responsible for the investigation, arrest or arrests and prosecution which lead to the forfeiture, the Director may return any item of forfeited property to the seizing agency or prosecutor for official use in the enforcement of laws relating to cannabis or controlled substances, if the agency or prosecutor can demonstrate that the item requested would be useful to the agency or prosecutor in their enforcement efforts. When any forfeited conveyance, including an aircraft, vehicle, or vessel, is returned to the seizing agency or prosecutor, the conveyance may be used immediately in the enforcement of the criminal laws of this State. Upon disposal, all proceeds from the sale of the conveyance must be used for drug enforcement purposes. When any real property returned to the seizing agency is sold by the agency or its unit of government, the proceeds of the sale shall be delivered to the Director and distributed in accordance with subsection (g).
(g) All monies and the sale proceeds of all other property forfeited and seized under this Act shall be distributed as follows:
(1)(i) 65% shall be distributed to the metropolitan

enforcement group, local, municipal, county, or state law enforcement agency or agencies which conducted or participated in the investigation resulting in the forfeiture. The distribution shall bear a reasonable relationship to the degree of direct participation of the law enforcement agency in the effort resulting in the forfeiture, taking into account the total value of the property forfeited and the total law enforcement effort with respect to the violation of the law upon which the forfeiture is based. Amounts distributed to the agency or agencies shall be used for the enforcement of laws governing cannabis and controlled substances; for public education in the community or schools in the prevention or detection of the abuse of drugs or alcohol; or for security cameras used for the prevention or detection of violence, except that amounts distributed to the Secretary of State shall be deposited into the Secretary of State Evidence Fund to be used as provided in Section 2-115 of the Illinois Vehicle Code.

(ii) Any local, municipal, or county law enforcement

agency entitled to receive a monetary distribution of forfeiture proceeds may share those forfeiture proceeds pursuant to the terms of an intergovernmental agreement with a municipality that has a population in excess of 20,000 if:

(I) the receiving agency has entered into an

intergovernmental agreement with the municipality to provide police services;

(II) the intergovernmental agreement for police

services provides for consideration in an amount of not less than $1,000,000 per year;

(III) the seizure took place within the

geographical limits of the municipality; and

(IV) the funds are used only for the enforcement

of laws governing cannabis and controlled substances; for public education in the community or schools in the prevention or detection of the abuse of drugs or alcohol; or for security cameras used for the prevention or detection of violence or the establishment of a municipal police force, including the training of officers, construction of a police station, the purchase of law enforcement equipment, or vehicles.

(2)(i) 12.5% shall be distributed to the Office of

the State's Attorney of the county in which the prosecution resulting in the forfeiture was instituted, deposited in a special fund in the county treasury and appropriated to the State's Attorney for use in the enforcement of laws governing cannabis and controlled substances; for public education in the community or schools in the prevention or detection of the abuse of drugs or alcohol; or at the discretion of the State's Attorney, in addition to other authorized purposes, to make grants to local substance abuse treatment facilities and half-way houses. In counties over 3,000,000 population, 25% will be distributed to the Office of the State's Attorney for use in the enforcement of laws governing cannabis and controlled substances; for public education in the community or schools in the prevention or detection of the abuse of drugs or alcohol; or at the discretion of the State's Attorney, in addition to other authorized purposes, to make grants to local substance abuse treatment facilities and half-way houses. If the prosecution is undertaken solely by the Attorney General, the portion provided hereunder shall be distributed to the Attorney General for use in the enforcement of laws governing cannabis and controlled substances or for public education in the community or schools in the prevention or detection of the abuse of drugs or alcohol.

(ii) 12.5% shall be distributed to the Office of the

State's Attorneys Appellate Prosecutor and deposited in the Narcotics Profit Forfeiture Fund of that office to be used for additional expenses incurred in the investigation, prosecution and appeal of cases arising under laws governing cannabis and controlled substances or for public education in the community or schools in the prevention or detection of the abuse of drugs or alcohol. The Office of the State's Attorneys Appellate Prosecutor shall not receive distribution from cases brought in counties with over 3,000,000 population.

(3) 10% shall be retained by the Department of State

Police for expenses related to the administration and sale of seized and forfeited property.

(h) Species of plants from which controlled substances in Schedules I and II may be derived which have been planted or cultivated in violation of this Act, or of which the owners or cultivators are unknown, or which are wild growths, may be seized and summarily forfeited to the State. The failure, upon demand by the Director or any peace officer, of the person in occupancy or in control of land or premises upon which the species of plants are growing or being stored, to produce registration, or proof that he or she is the holder thereof, constitutes authority for the seizure and forfeiture of the plants.
(Source: P.A. 99-686, eff. 7-29-16.)

(Text of Section after amendment by P.A. 100-512)
Sec. 505. (a) The following are subject to forfeiture:
(1) (blank);
(2) all raw materials, products and equipment of any

kind which are used, or intended for use in manufacturing, distributing, dispensing, administering or possessing any substance in violation of this Act;

(3) all conveyances, including aircraft, vehicles or

vessels, which are used, or intended for use, to transport, or in any manner to facilitate the transportation, sale, receipt, possession, or concealment of substances manufactured, distributed, dispensed, or possessed in violation of this Act, or property described in paragraphs (2) of this subsection (a), but:

(i) no conveyance used by any person as a common

carrier in the transaction of business as a common carrier is subject to forfeiture under this Section unless it appears that the owner or other person in charge of the conveyance is a consenting party or privy to a violation of this Act;

(ii) no conveyance is subject to forfeiture under

this Section by reason of any act or omission which the owner proves to have been committed or omitted without his or her knowledge or consent;

(iii) a forfeiture of a conveyance encumbered by

a bona fide security interest is subject to the interest of the secured party if he or she neither had knowledge of nor consented to the act or omission;

(4) all money, things of value, books, records, and

research products and materials including formulas, microfilm, tapes, and data which are used, or intended to be used in violation of this Act;

(5) everything of value furnished, or intended to be

furnished, in exchange for a substance in violation of this Act, all proceeds traceable to such an exchange, and all moneys, negotiable instruments, and securities used, or intended to be used, to commit or in any manner to facilitate any violation of this Act;

(6) all real property, including any right, title,

and interest (including, but not limited to, any leasehold interest or the beneficial interest in a land trust) in the whole of any lot or tract of land and any appurtenances or improvements, which is used or intended to be used, in any manner or part, to commit, or in any manner to facilitate the commission of, any violation or act that constitutes a violation of Section 401 or 405 of this Act or that is the proceeds of any violation or act that constitutes a violation of Section 401 or 405 of this Act.

(b) Property subject to forfeiture under this Act may be seized under the Drug Asset Forfeiture Procedure Act. In the event of seizure, forfeiture proceedings shall be instituted under the Drug Asset Forfeiture Procedure Act.
(c) Forfeiture under this Act is subject to subject to an 8th amendment to the United States Constitution disproportionate penalties analysis as provided under Section 9.5 of the Drug Asset Forfeiture Procedure Act.
(d) With regard to possession of controlled substances offenses only, a sum of currency with a value of less than $500 shall not be subject to forfeiture under this Act. For all other offenses under this Act, currency with a value of under $100 shall not be subject to forfeiture under this Act.
(d-5) For felony offenses involving possession of controlled substances only, no property shall be subject to forfeiture under this Act because of the possession of less than 2 single unit doses of a controlled substance. This exemption shall not apply in instances when the possessor, or another person at the direction of the possessor, engaged in the destruction of any amount of a controlled substance. The amount of a single unit dose shall be the State's burden to prove in their case in chief.
(e) If the Department of Financial and Professional Regulation suspends or revokes a registration, all controlled substances owned or possessed by the registrant at the time of suspension or the effective date of the revocation order may be placed under seal by the Director. No disposition may be made of substances under seal until the time for taking an appeal has elapsed or until all appeals have been concluded unless a court, upon application therefor, orders the sale of perishable substances and the deposit of the proceeds of the sale with the court. Upon a suspension or revocation order becoming final, all substances are subject to seizure and forfeiture under the Drug Asset Forfeiture Procedure Act.
(f) (Blank).
(g) (Blank).
(h) (Blank).
(i) Contraband, including controlled substances possessed without authorization under State or federal law, is not subject to forfeiture. No property right exists in contraband. Contraband is subject to seizure and shall be disposed of according to State law.
(Source: P.A. 99-686, eff. 7-29-16; 100-512, eff. 7-1-18.)

(720 ILCS 570/506) (from Ch. 56 1/2, par. 1506)
Sec. 506.
It is not necessary for the State to negate any exemption or exception in this Act in any complaint, information, indictment or other pleading or in any trial, hearing, or other proceeding under this Act. The burden of proof of any exemption or exception is upon the person claiming it.
(Source: P.A. 77-757.)

(720 ILCS 570/507) (from Ch. 56 1/2, par. 1507)
Sec. 507. All rulings, final determinations, findings, and conclusions of the Illinois State Police, the Department of Financial and Professional Regulation, and the Department of Human Services under this Act are final and conclusive decisions of the matters involved. Any person aggrieved by the decision may obtain review of the decision pursuant to the provisions of the Administrative Review Law, as amended and the rules adopted pursuant thereto. Pending final decision on such review, the acts, orders and rulings of the Department shall remain in full force and effect unless modified or suspended by order of court pending final judicial decision. Pending final decision on such review, the acts, orders, sanctions and rulings of the Department of Financial and Professional Regulation regarding any registration shall remain in full force and effect, unless stayed by order of court. However, no stay of any decision of the administrative agency shall issue unless the person aggrieved by the decision establishes by a preponderance of the evidence that good cause exists therefor. In determining good cause, the court shall find that the aggrieved party has established a substantial likelihood of prevailing on the merits and that granting the stay will not have an injurious effect on the general public. Good cause shall not be established solely on the basis of hardships resulting from an inability to engage in the registered activity pending a final judicial decision.
(Source: P.A. 97-334, eff. 1-1-12.)

(720 ILCS 570/507.1) (from Ch. 56 1/2, par. 1507.1)
Sec. 507.1. The Department shall not be required to certify any record to the court or file any answer in court or otherwise appear in any court proceedings under the Administrative Review Law, unless there is filed in the court with the complaint a receipt from the Department acknowledging payment of the costs of furnishing and certifying the record. Exhibits shall be certified without cost. Failure on the part of the plaintiff to file such receipt in court shall be grounds for dismissal of the action.
(Source: P.A. 83-969.)

(720 ILCS 570/507.2)
Sec. 507.2. Rulemaking authority. The Department of Human Services is granted rulemaking authority concerning implementation, maintenance, and compliance with the Prescription Monitoring Program.
(Source: P.A. 97-334, eff. 1-1-12.)

(720 ILCS 570/508) (from Ch. 56 1/2, par. 1508)
Sec. 508. (a) The Department shall encourage research on controlled substances. In connection with the research, and in furtherance of the purposes of this Act, the Department may:
(1) establish methods to assess accurately the effect

of controlled substances and identify and characterize those with potential for abuse;

(2) make studies and undertake programs of research

to:

(i) develop new or improved approaches,

techniques, systems, equipment and devices to strengthen the enforcement of this Act;

(ii) determine patterns of use, misuse, and abuse

of controlled substances and their social effects; and

(iii) improve methods for preventing, predicting,

understanding, and dealing with the use, misuse and abuse of controlled substances; and

(3) enter into contracts with public agencies,

educational institutions, and private organizations or individuals for the purpose of conducting research, demonstrations, or special projects which relate to the use, misuse and abuse of controlled substances.

(b) Persons authorized to engage in research may be authorized by the Department to protect the privacy of individuals who are the subjects of such research by withholding from all persons not connected with the conduct of the research the names and other identifying characteristics of such individuals. Persons who are given this authorization shall not be compelled in any civil, criminal, administrative, legislative or other proceeding to identify the individuals who are the subjects of research for which the authorization was granted, except to the extent necessary to permit the Department to determine whether the research is being conducted in accordance with the authorization.
(c) The Department may authorize the possession and dispensing of controlled substances by persons engaged in research, upon such terms and conditions as may be consistent with the public health and safety. The Department may also approve research and treatment programs involving the administration of Methadone. The use of Methadone, or any similar controlled substance by any person is prohibited in this State except as approved and authorized by the Department in accordance with its rules and regulations. To the extent of the applicable authorization, persons are exempt from prosecution in this State for possession, manufacture or delivery of controlled substances.
(d) Practitioners registered under Federal law to conduct research with Schedule I substances may conduct research with Schedule I substances within this State upon furnishing evidence of that Federal registration and notification of the scope and purpose of such research to the Department.
(Source: P.A. 96-328, eff. 8-11-09.)

(720 ILCS 570/509) (from Ch. 56 1/2, par. 1509)
Sec. 509. Whenever any court in this State grants probation to any person that the court has reason to believe is or has been an addict or unlawful possessor of controlled substances, the court shall require, as a condition of probation, that the probationer submit to periodic tests by the Department of Corrections to determine by means of appropriate chemical detection tests whether the probationer is using controlled substances. The court may require as a condition of probation that the probationer enter an approved treatment program, if the court determines that the probationer is addicted to a controlled substance. Whenever the Prisoner Review Board grants parole or the Department of Juvenile Justice grants aftercare release to a person believed to have been an unlawful possessor or addict of controlled substances, the Board or Department shall require as a condition of parole or aftercare release that the parolee or aftercare releasee submit to appropriate periodic chemical tests by the Department of Corrections or the Department of Juvenile Justice to determine whether the parolee or aftercare releasee is using controlled substances.
(Source: P.A. 98-558, eff. 1-1-14; 99-628, eff. 1-1-17.)

(720 ILCS 570/510)
Sec. 510. Preservation of evidence for laboratory testing.
(a) Before or after the trial in a prosecution for a violation of any Section of Article IV of this Act, a law enforcement agency or an agent acting on behalf of the law enforcement agency must preserve, subject to a continuous chain of custody, not less than:
(1) 2 kilograms of any substance containing a

detectable amount of heroin;

(2) 10 kilograms of any substance containing a

detectable amount of: (A) coca leaves, except coca leaves and extract of coca leaves from which cocaine, ecgonine, and derivatives of ecgonine or their salts have been removed; (B) cocaine, its salts, optical and geometric isomers, and salts of isomers; (C) ecgonine, its derivatives, their salts, isomers, and salts of isomers; or (D) any combination of the substances described in subdivisions (A) through (C) of this paragraph (a)(2);

(3) 10 kilograms of a mixture of substances described

in subdivision (B) of paragraph (a)(2) that contains a cocaine base;

(4) 200 grams of phencyclidine (also referred to as

"PCP") or 2 kilograms of any substance containing a detectable amount of phencyclidine;

(5) 20 grams of any substance containing a detectable

amount of lysergic acid diethylamide (also referred to as "LSD");

(6) 800 grams of a mixture or substance containing a

detectable amount of fentanyl, or 2 grams of any substance containing a detectable amount of any analog of fentanyl;

with respect to the offenses enumerated in this subsection (a) and must maintain sufficient documentation to locate that evidence. Excess quantities with respect to the offenses enumerated in this subsection (a) cannot practicably be retained by a law enforcement agency because of its size, bulk, and physical character.
(b) The sheriff or seizing law enforcement agency must file a motion requesting destruction of bulk evidence before the trial judge in the courtroom where the criminal charge is pending. The sheriff or seizing law enforcement agency must give notice of the motion requesting destruction of bulk evidence to the prosecutor of the criminal charge and the defense attorney of record. The trial judge will conduct an evidentiary hearing in which all parties will be given the opportunity to present evidence and arguments relating to whether the evidence should be destroyed, whether such destruction will prejudice the prosecution of the criminal case, and whether the destruction of the evidence will prejudice the defense of the criminal charge. The court's determination whether to grant the motion for destruction of bulk evidence must be based upon the totality of all of the circumstances of the case presented at the evidentiary hearing, the effect such destruction would have upon the defendant's constitutional rights, and the prosecutor's ability to proceed with the prosecution of the criminal charge.
(c) The court may, before trial, transfer excess quantities of any substance containing any of the controlled substances enumerated in subsection (a) with respect to a prosecution for any offense enumerated in subsection (a) to the sheriff of the county, or may, in its discretion, transfer such evidence to the Illinois State Police, for destruction after notice is given to the defendant's attorney of record or to the defendant if the defendant is proceeding pro se.
(d) After a judgment of conviction is entered and the charged quantity is no longer needed for evidentiary purposes with respect to a prosecution for any offense enumerated in subsection (a), the court may transfer any substance containing any of the controlled substances enumerated in subsection (a) to the sheriff of the county, or may, in its discretion, transfer such evidence to the Illinois State Police, for destruction after notice is given to the defendant's attorney of record or to the defendant if the defendant is proceeding pro se. No evidence shall be disposed of until 30 days after the judgment is entered, and if a notice of appeal is filed, no evidence shall be disposed of until the mandate has been received by the circuit court from the Appellate Court.
(Source: P.A. 97-334, eff. 1-1-12.)



Article VI

(720 ILCS 570/Art. VI heading)

(720 ILCS 570/601) (from Ch. 56 1/2, par. 1601)
Sec. 601.
Prosecution for any violation of law occurring prior to the effective date of this Act is not affected or abated by this Act. If the offense being prosecuted would be a violation of this Act, and has not reached the sentencing stage or final adjudication, then for purposes of penalty the penalties under this Act apply if they are less than under the prior law upon which the prosecution was commenced.
(Source: P.A. 77-757.)

(720 ILCS 570/602) (from Ch. 56 1/2, par. 1602)
Sec. 602.
If any provision of this Act or the application thereof to any person or circumstance is invalid, such invalidation shall not affect other provisions or applications of the Act which can be given effect without the invalid provision or application, and to this end the provisions of this Act are declared to be severable.
(Source: P.A. 77-757.)

(720 ILCS 570/603) (from Ch. 56 1/2, par. 1603)
Sec. 603.
The following Acts and parts of Acts are repealed:
(a) The "Uniform Narcotic Drug Act," approved July 11, 1957, as amended.
(b) The "Drug Abuse Control Act," approved August 17, 1967, as amended.
(c) "An Act to amend Sections 2-15, 41 (a) and 43 of, and to add Sections 43.1, 43.2, 43.3, 43.4, 43.5, 43.6 and 43.7 to the "Uniform Drug, Device and Cosmetic Act", approved July 9, 1959, as amended," approved August 11, 1967, as amended.
(d) "An Act to amend Section 46 of the 'Uniform Drug, Device and Cosmetic Act', approved July 9, 1959, as amended", approved August 18, 1967, as amended.
(Source: P.A. 77-757.)






720 ILCS 590/ - Discrimination in Sale of Real Estate Act.

(720 ILCS 590/0.01) (from Ch. 38, par. 70-50)
Sec. 0.01. Short title. This Act may be cited as the Discrimination in Sale of Real Estate Act.
(Source: P.A. 86-1324.)

(720 ILCS 590/1) (from Ch. 38, par. 70-51)
Sec. 1. Inducements to sell or purchase by reason of race, color, religion, national origin, ancestry, creed, physical or mental disability, or sex - Prohibition of Solicitation. It shall be unlawful for any person or corporation knowingly:
(a) To solicit for sale, lease, listing or purchase

any residential real estate within the State of Illinois, on the grounds of loss of value due to the present or prospective entry into the vicinity of the property involved of any person or persons of any particular race, color, religion, national origin, ancestry, creed, physical or mental disability, or sex.

(b) To distribute or cause to be distributed, written

material or statements designed to induce any owner of residential real estate in the State of Illinois to sell or lease his or her property because of any present or prospective changes in the race, color, religion, national origin, ancestry, creed, physical or mental disability, or sex, of residents in the vicinity of the property involved.

(c) To intentionally create alarm, among residents of

any community, by transmitting in any manner including a telephone call whether or not conversation thereby ensues, with a design to induce any owner of residential real estate in the State of Illinois to sell or lease his or her property because of any present or prospective entry into the vicinity of the property involved of any person or persons of any particular race, color, religion, national origin, ancestry, creed, physical or mental disability, or sex.

(d) To solicit any owner of residential property to

sell or list such residential property at any time after such person or corporation has notice that such owner does not desire to sell such residential property. For the purpose of this subsection, notice must be provided as follows:

(1) The notice may be given by the owner

personally or by a third party in the owner's name, either in the form of an individual notice or a list, provided it complies with this subsection.

(2) Such notice shall be explicit as to whether

each owner on the notice seeks to avoid both solicitation for listing and sale, or only for listing, or only for sale, as well as the period of time for which any avoidance is desired. The notice shall be dated and either of the following shall apply: (A) each owner shall have signed the notice or (B) the person or entity preparing the notice shall provide an accompanying affidavit to the effect that all the names on the notice are, in fact, genuine as to the identity of the persons listed and that such persons have requested not to be solicited as indicated.

(3) The individual notice, or notice in the form

of a list with the accompanying affidavit, shall be served personally or by certified or registered mail, return receipt requested.

(Source: P.A. 99-143, eff. 7-27-15.)

(720 ILCS 590/2) (from Ch. 38, par. 70-52)
Sec. 2. Sentence.
(a) Any person who violates any provision of this Act commits a Class A misdemeanor, provided that such person has not been convicted of any prior offense under the terms of this Act.
(b) Any person who violates any provision of this Act after having been previously convicted of an offense under this Section, commits a Class 4 felony.
(Source: P.A. 77-2642.)

(720 ILCS 590/3) (from Ch. 38, par. 70-53)
Sec. 3. Whenever a person is convicted of any violation of this Act, the clerk of the court shall report such conviction to the Department of Professional Regulation, which shall thereupon revoke any certificate of registration as a real estate broker or real estate salesman held by such person.
(Source: P.A. 85-1209.)



720 ILCS 600/ - Drug Paraphernalia Control Act.

(720 ILCS 600/1) (from Ch. 56 1/2, par. 2101)
Sec. 1. This Act shall be known and may be cited as the "Drug Paraphernalia Control Act".
(Source: P.A. 82-1032.)

(720 ILCS 600/2) (from Ch. 56 1/2, par. 2102)
Sec. 2. As used in this Act, unless the context otherwise requires:
(a) The term "cannabis" shall have the meaning ascribed to it in Section 3 of the Cannabis Control Act, as if that definition were incorporated herein.
(b) The term "controlled substance" shall have the meaning ascribed to it in Section 102 of the Illinois Controlled Substances Act, as if that definition were incorporated herein.
(c) "Deliver" or "delivery" means the actual, constructive or attempted transfer of possession, with or without consideration, whether or not there is an agency relationship.
(d) "Drug paraphernalia" means all equipment, products and materials of any kind, other than methamphetamine manufacturing materials as defined in Section 10 of the Methamphetamine Control and Community Protection Act, which are intended to be used unlawfully in planting, propagating, cultivating, growing, harvesting, manufacturing, compounding, converting, producing, processing, preparing, testing, analyzing, packaging, repackaging, storing, containing, concealing, injecting, ingesting, inhaling or otherwise introducing into the human body cannabis or a controlled substance in violation of the Cannabis Control Act, the Illinois Controlled Substances Act, or the Methamphetamine Control and Community Protection Act or a synthetic drug product or misbranded drug in violation of the Illinois Food, Drug and Cosmetic Act. It includes, but is not limited to:
(1) kits intended to be used unlawfully in

manufacturing, compounding, converting, producing, processing or preparing cannabis or a controlled substance;

(2) isomerization devices intended to be used

unlawfully in increasing the potency of any species of plant which is cannabis or a controlled substance;

(3) testing equipment intended to be used unlawfully

in a private home for identifying or in analyzing the strength, effectiveness or purity of cannabis or controlled substances;

(4) diluents and adulterants intended to be used

unlawfully for cutting cannabis or a controlled substance by private persons;

(5) objects intended to be used unlawfully in

ingesting, inhaling, or otherwise introducing cannabis, cocaine, hashish, hashish oil, or a synthetic drug product or misbranded drug in violation of the Illinois Food, Drug and Cosmetic Act into the human body including, where applicable, the following items:

(A) water pipes;
(B) carburetion tubes and devices;
(C) smoking and carburetion masks;
(D) miniature cocaine spoons and cocaine vials;
(E) carburetor pipes;
(F) electric pipes;
(G) air-driven pipes;
(H) chillums;
(I) bongs;
(J) ice pipes or chillers;
(6) any item whose purpose, as announced or described

by the seller, is for use in violation of this Act.

(Source: P.A. 97-872, eff. 7-31-12.)

(720 ILCS 600/3) (from Ch. 56 1/2, par. 2103)
Sec. 3. (a) Any person who keeps for sale, offers for sale, sells, or delivers for any commercial consideration any item of drug paraphernalia commits a Class 4 felony for which a minimum fine of $1,000 for each such item shall be imposed. Any person 18 years of age or older who sells or delivers for any commercial consideration any item of drug paraphernalia to a person under 18 years of age is guilty of a Class 3 felony.
(b) Any person who sells or delivers for a commercial consideration any item of drug paraphernalia to a woman he knows to be pregnant is guilty of a Class 2 felony.
(c) Any store, place, or premises from which or in which any item of drug paraphernalia is kept for sale, offered for sale, sold, or delivered for any commercial consideration is declared to be a public nuisance.
The State's Attorney of the county in which such a nuisance is located may commence an action in the circuit court, in the name of the People of the State of Illinois, to abate the public nuisance as described in this subsection (c).
Upon being satisfied by affidavits or other sworn evidence that an alleged public nuisance exists, the court may, without bond, enter a temporary restraining order to enjoin any defendant from maintaining the nuisance and may, without bond, enter a preliminary injunction restraining any defendant from removing or interfering with any property used in connection with the public nuisance.
If during the proceedings and hearings upon the merits the existence of the nuisance is established, and it is established that the nuisance was maintained with the intentional, knowing or reckless permission of the owner, or an agent of the owner managing the premises, the court shall enter an order restraining all persons from maintaining or permitting the nuisance and from using the premises for a period of one year thereafter. However an owner, lessee, or other occupant thereof may use the premises if the owner gives bond with sufficient security or surety, in an amount between $5,000 and $10,000 approved by the court, payable to the People of the State of Illinois. The bond shall include a condition that no offense specified in this Act shall be committed at, in, or upon the property described, and a condition that the principal obligor and surety assume responsibility for any fine, costs, or damages incurred by any person resulting from such an offense.
(Source: P.A. 86-271; 86-1459; 86-1466; 87-435; 87-828.)

(720 ILCS 600/3.5)
Sec. 3.5. Possession of drug paraphernalia.
(a) A person who knowingly possesses an item of drug paraphernalia with the intent to use it in ingesting, inhaling, or otherwise introducing cannabis or a controlled substance into the human body, or in preparing cannabis or a controlled substance for that use, is guilty of a Class A misdemeanor for which the court shall impose a minimum fine of $750 in addition to any other penalty prescribed for a Class A misdemeanor. This subsection (a) does not apply to a person who is legally authorized to possess hypodermic syringes or needles under the Hypodermic Syringes and Needles Act.
(b) In determining intent under subsection (a), the trier of fact may take into consideration the proximity of the cannabis or controlled substances to drug paraphernalia or the presence of cannabis or a controlled substance on the drug paraphernalia.
(c) If a person violates subsection (a) of Section 4 of the Cannabis Control Act, the penalty for possession of any drug paraphernalia seized during the violation for that offense shall be a civil law violation punishable by a minimum fine of $100 and a maximum fine of $200. The proceeds of the fine shall be payable to the clerk of the circuit court. Within 30 days after the deposit of the fine, the clerk shall distribute the proceeds of the fine as follows:
(1) $10 of the fine to the circuit clerk and $10 of

the fine to the law enforcement agency that issued the citation; the proceeds of each $10 fine distributed to the circuit clerk and each $10 fine distributed to the law enforcement agency that issued the citation for the violation shall be used to defer the cost of automatic expungements under paragraph (2.5) of subsection (a) of Section 5.2 of the Criminal Identification Act;

(2) $15 to the county to fund drug addiction

services;

(3) $10 to the Office of the State's Attorneys

Appellate Prosecutor for use in training programs;

(4) $10 to the State's Attorney; and
(5) any remainder of the fine to the law enforcement

agency that issued the citation for the violation.

With respect to funds designated for the Department of State Police, the moneys shall be remitted by the circuit court clerk to the Department of State Police within one month after receipt for deposit into the State Police Operations Assistance Fund. With respect to funds designated for the Department of Natural Resources, the Department of Natural Resources shall deposit the moneys into the Conservation Police Operations Assistance Fund.
(Source: P.A. 99-697, eff. 7-29-16.)

(720 ILCS 600/4) (from Ch. 56 1/2, par. 2104)
Sec. 4. Exemptions. This Act does not apply to:
(a) Items used in the preparation, compounding,

packaging, labeling, or other use of cannabis or a controlled substance as an incident to lawful research, teaching, or chemical analysis and not for sale.

(b) Items historically and customarily used in

connection with the planting, propagating, cultivating, growing, harvesting, manufacturing, compounding, converting, producing, processing, preparing, testing, analyzing, packaging, repackaging, storing, containing, concealing, injecting, ingesting, or inhaling of tobacco or any other lawful substance.

Items exempt under this subsection include, but are

not limited to, garden hoes, rakes, sickles, baggies, tobacco pipes, and cigarette-rolling papers.

(c) Items listed in Section 2 of this Act which are

used for decorative purposes, when such items have been rendered completely inoperable or incapable of being used for any illicit purpose prohibited by this Act.

(d) A person who is legally authorized to possess

hypodermic syringes or needles under the Hypodermic Syringes and Needles Act.

In determining whether or not a particular item is exempt under this Section, the trier of fact should consider, in addition to all other logically relevant factors, the following:
(1) the general, usual, customary, and historical use

to which the item involved has been put;

(2) expert evidence concerning the ordinary or

customary use of the item and the effect of any peculiarity in the design or engineering of the device upon its functioning;

(3) any written instructions accompanying the

delivery of the item concerning the purposes or uses to which the item can or may be put;

(4) any oral instructions provided by the seller of

the item at the time and place of sale or commercial delivery;

(5) any national or local advertising concerning the

design, purpose or use of the item involved, and the entire context in which such advertising occurs;

(6) the manner, place and circumstances in which the

item was displayed for sale, as well as any item or items displayed for sale or otherwise exhibited upon the premises where the sale was made;

(7) whether the owner or anyone in control of the

object is a legitimate supplier of like or related items to the community, such as a licensed distributor or dealer of tobacco products;

(8) the existence and scope of legitimate uses for

the object in the community.

(Source: P.A. 95-331, eff. 8-21-07.)

(720 ILCS 600/5) (from Ch. 56 1/2, par. 2105)
Sec. 5. (a) All drug paraphernalia is subject to forfeiture.
(b) Property subject to forfeiture under this Act may be seized by any peace officer upon process issued by any court having jurisdiction over the property. Judgments in favor of the State in a criminal or forfeiture proceeding based upon this Act against a person's specific property shall serve as process authorizing a police officer to seize such property without further process.
Seizure by a police officer may be made without process:
(1) If there is probable cause to believe that the

property is directly dangerous to health or safety and existing circumstances do not allow reasonable time for the officer to obtain lawful process; or

(2) In accordance with the provisions of The Code of

Criminal Procedure of 1963, as amended.

(3) The presence of items which are deemed violative

of this Act or are otherwise subject to its forfeiture provisions in an inventory shall not subject the entire inventory to seizure or forfeiture.

(c) Property taken or detained under this Section shall not be subject to replevin, but is deemed to be in the custody of the law enforcement department or agency employing the seizing officer, subject only to the order and judgments of the circuit court having jurisdiction over the forfeiture proceedings. When property is seized under this Act, the chief administrative officer of the seizing department or agency may place the property under seal, or remove the property to a place designated by him.
(d) No disposition may be made of property under seal until the validity of the seizure has been determined in a Circuit Court, unless such court upon application therefor, orders the sale of perishable substances and the deposit of the proceeds of the sale with the clerk of the court. The Circuit Court shall rule on the validity of the seizure within 30 days after the seizure, unless a continuance is obtained by a person from whom the items were seized or a person who otherwise has standing to complain, or by the State for good cause shown. In no event shall a continuance be granted to the State pursuant to this Section extend beyond 30 days. If judgment is entered in favor of the person from whom the property is seized, all seized property shall be returned immediately. Appeals from orders of the Circuit Court shall be heard within 60 days from the date judgment is entered. Judgments in favor of the person entitled to possession of the subject property shall serve as a mandate to the agency holding said property to return same forthwith.
(e) When property is forfeited under this Act the chief administrative officer of the seizing department or agency may retain it for official use, or forward it to the Bureau of Narcotics and Dangerous Drugs, United States Department of Justice, or its successor agency, for disposition.
(Source: P.A. 82-1032.)

(720 ILCS 600/6) (from Ch. 56 1/2, par. 2106)
Sec. 6. This Act is intended to be used solely for the suppression of the commercial traffic in and possession of items that, within the context of the sale or offering for sale, or possession, are clearly and beyond a reasonable doubt intended for the illegal and unlawful use of cannabis or controlled substances. To this end all reasonable and common-sense inferences shall be drawn in favor of the legitimacy of any transaction or item.
(Source: P.A. 93-526, eff. 8-12-03.)

(720 ILCS 600/7) (from Ch. 56 1/2, par. 2107)
Sec. 7. The provisions of any ordinance enacted by any municipality or unit of local government which imposes the same or greater restrictions or limitations upon the availability of drug paraphernalia as defined herein, including the acquisition, sale or delivery of such items, are not invalidated or affected by this Act.
(Source: P.A. 82-1032.)



720 ILCS 602/ - Ephedra Prohibition Act.

(720 ILCS 602/1)
Sec. 1. Short title. This Act may be cited as the Ephedra Prohibition Act.
(Source: P.A. 93-8, eff. 5-28-03.)

(720 ILCS 602/5)
Sec. 5. Findings. The General Assembly finds the following:
(1) Over 3 billion servings of ephedra are consumed

by Americans each year.

(2) Ephedra, or ma huang, has been associated with a

wide range of severe adverse events, including death.

(3) The U.S. Food and Drug Administration has

received over 18,000 reports of adverse reactions by ephedra users, including strokes, seizures, heart attacks, and deaths.

(4) The Inspector General of the U.S. Department of

Health and Human Services noted in a report on ephedra adverse events that 60% of those adverse events were experienced by people under the age of 40.

(5) A study reported in the Annals of Internal

Medicine concluded that, compared with other herbs, ephedra is associated with a greatly increased risk for adverse reactions and that the use of ephedra should be restricted.

(6) The American Medical Association and the consumer

group, Public Citizen, have called for a nationwide ban on ephedra.

(7) The National Collegiate Athletics Association,

the National Football League, and the International Olympic Committee have all banned ephedra use by their athletes because of concerns about the safety of this dietary supplement.

(8) The U.S. Army has banned the sale of ephedra

products in army commissaries worldwide after 33 army personnel died from consuming ephedra products.

(9) Canada, Britain, Germany, and Australia have all

taken steps to restrict the sale of ephedra products.

(Source: P.A. 93-8, eff. 5-28-03.)

(720 ILCS 602/10)
Sec. 10. Purpose. The purpose of this Act is to ban the sale of all dietary supplements containing ephedrine alkaloids in the State of Illinois regardless of the age of the purchaser in order to protect the health and public safety of Illinois residents.
(Source: P.A. 93-8, eff. 5-28-03.)

(720 ILCS 602/15)
Sec. 15. Definitions:
"Ephedra" means herbs and herbal products that contain ephedrine alkaloids, including ma huang, Chinese ephedra, ephedra sinica, ephedra herb powder, epitonin, or any extract of those substances, but does not include any drug that contains ephedrine and is lawfully sold, transferred, or furnished over the counter with or without a prescription pursuant to the federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 and following) or regulations adopted under that Act.
"Person" means any natural person, individual, corporation, unincorporated association, proprietorship, firm, partnership, joint venture, joint stock association, or any other business organization or entity.
(Source: P.A. 93-8, eff. 5-28-03.)

(720 ILCS 602/20)
Sec. 20. Prohibition.
(a) No person may sell or offer for sale any dietary supplement containing any quantity of ephedra or ephedrine alkaloids to any person located within the State or to any person making the purchase from within the State.
(b) The prohibition in subsection (a) of this Section does not apply to the sale of any product that receives explicit approval as safe and effective for its intended use under the federal Food, Drug, and Cosmetic Act (21 U.S.C. 355) or is lawfully marketed under an over-the-counter monograph issued by the U.S. Food and Drug Administration.
(Source: P.A. 93-8, eff. 5-28-03.)

(720 ILCS 602/25)
Sec. 25. Penalties.
(a) Any person who violates this Act is guilty of a Class A misdemeanor. The penalty is imprisonment for less than one year or a fine of not more than $5,000 or both for a first offense.
(b) For a subsequent violation of this Act, a person is guilty of a Class 3 felony, and the penalty is imprisonment for less than 5 years or a fine of not more than $20,000 or both.
(Source: P.A. 93-8, eff. 5-28-03.)

(720 ILCS 602/99)
Sec. 99. Effective date. This Act shall take effect upon becoming law.
(Source: P.A. 93-8, eff. 5-28-03.)



720 ILCS 635/ - Hypodermic Syringes and Needles Act.

(720 ILCS 635/0.01) (from Ch. 38, par. 22-49.9)
Sec. 0.01. Short title. This Act may be cited as the Hypodermic Syringes and Needles Act.
(Source: P.A. 86-1324.)

(720 ILCS 635/1) (from Ch. 38, par. 22-50)
Sec. 1. Possession of hypodermic syringes and needles.
(a) Except as provided in subsection (b), no person, not being a physician, dentist, chiropodist or veterinarian licensed under the laws of this State or of the state where he resides, or a registered professional nurse, or a registered embalmer, manufacturer or dealer in embalming supplies, wholesale druggist, manufacturing pharmacist, registered pharmacist, manufacturer of surgical instruments, industrial user, official of any government having possession of the articles hereinafter mentioned by reason of his or her official duties, nurse or a medical laboratory technician acting under the direction of a physician or dentist, employee of an incorporated hospital acting under the direction of its superintendent or officer in immediate charge, or a carrier or messenger engaged in the transportation of the articles, or the holder of a permit issued under Section 5 of this Act, or a farmer engaged in the use of the instruments on livestock, or a person engaged in chemical, clinical, pharmaceutical or other scientific research, shall have in his or her possession a hypodermic syringe, hypodermic needle, or any instrument adapted for the use of controlled substances or cannabis by subcutaneous injection.
(b) A person who is at least 18 years of age may purchase from a pharmacy and have in his or her possession up to 100 hypodermic syringes or needles.
(Source: P.A. 100-326, eff. 1-1-18.)

(720 ILCS 635/2) (from Ch. 38, par. 22-51)
Sec. 2. Sale of hypodermic syringes and needles.
(a) Except as provided in subsection (b), no syringe, needle or instrument shall be delivered or sold to, or exchanged with, any person except a registered pharmacist, physician, dentist, veterinarian, registered embalmer, manufacturer or dealer in embalming supplies, wholesale druggist, manufacturing pharmacist, industrial user, a nurse upon the written order of a physician or dentist, the holder of a permit issued under Section 5 of this Act, a registered chiropodist, or an employee of an incorporated hospital upon the written order of its superintendent or officer in immediate charge; provided that the provisions of this Act shall not prohibit the sale, possession or use of hypodermic syringes or hypodermic needles for treatment of livestock or poultry by the owner or keeper thereof or a person engaged in chemical, clinical, pharmaceutical or other scientific research.
(b) A pharmacist may sell up to 100 sterile hypodermic syringes or needles to a person who is at least 18 years of age. A syringe or needle sold under this subsection (b) must be stored at a pharmacy and in a manner that limits access to the syringes or needles to pharmacists employed at the pharmacy and any persons designated by the pharmacists. A syringe or needle sold at a pharmacy under this subsection (b) may be sold only from the pharmacy department of the pharmacy.
(Source: P.A. 100-326, eff. 1-1-18.)

(720 ILCS 635/2.5)
Sec. 2.5. Guidelines for disposal.
(a) (Blank).
(b) The Illinois Department of Public Health must create guidelines to advise local health departments on implementing syringe and needle disposal policies that are consistent with or more stringent than any available guidelines regarding disposal for home health care products provided by the United States Environmental Protection Agency.
(Source: P.A. 100-326, eff. 1-1-18.)

(720 ILCS 635/3) (from Ch. 38, par. 22-52)
Sec. 3. (Repealed).
(Source: P.A. 84-25. Repealed by P.A. 93-392, eff. 7-25-03.)

(720 ILCS 635/4) (from Ch. 38, par. 22-53)
Sec. 4. Penalty. A person who violates any provision of Section 1 or 2 of this Act is guilty of a Class A misdemeanor for the first such offense; and a Class 4 felony for a second or any succeeding offense.
(Source: P.A. 93-392, eff. 7-25-03.)

(720 ILCS 635/5) (from Ch. 38, par. 22-54)
Sec. 5. Prescriptions.
(a) As used in this Section, "prescriber" has the meaning ascribed to it in Section 102 of the Illinois Controlled Substances Act.
(b) Except as provided under Section 2, a prescriber may direct a patient under his or her immediate charge to have in possession any of the instruments specified in Sections 1 and 2 which may be dispensed by a registered pharmacist in this state only (1) upon a written prescription of the prescriber, or (2) upon an oral or electronic order of the prescriber, which order is reduced promptly to writing and filed by the pharmacist, or (3) by refilling any written, oral, or electronic prescription if the refilling is authorized by the prescriber either in the original prescription or by oral order which is reduced promptly to writing and filed by the pharmacist in the same manner and under the same conditions as any other prescription issued by a practitioner licensed by law to write prescriptions, or (4) upon a signed statement of a patient, upon proper identification, stating that the prescriptions or instruments specified in Sections 1 and 2 were lost or broken, as the case may be, the name and address of the prescriber, the name and address of the patient and the purpose for which the prescription was ordered. The written, oral, or electronic prescriptions when reduced to writing for instruments specified in Sections 1 and 2 shall contain the date of the prescription, the name and address of the prescriber, the name and address of the patient, the purpose for which the prescription is ordered, the date when dispensed and by whom dispensed.
Provided, however, that a licensed physician or other allied medical practitioner, authorized by the laws of the State of Illinois to prescribe or administer controlled substances or cannabis to humans or animals, may authorize any person or the owner of any animal, to purchase and have in his or her possession any of the instruments specified in Sections 1 and 2, which may be sold to him without a specific written, oral, or electronic prescription or order, by any person authorized by the laws of the State of Illinois to sell and dispense controlled substances or cannabis, if the authorization is in the form of a certificate giving the name and address of the licensed physician or other allied medical practitioner, the name, address and signature of the person, or of the owner of the animal, so authorized, the purpose or reason of the authorization, and the date of the certificate and in that event, no other prescription, writing or record shall be required to authorize the possession or sale of the instruments.
(Source: P.A. 100-326, eff. 1-1-18.)

(720 ILCS 635/6) (from Ch. 38, par. 22-55)
Sec. 6.
Any prosecution under this Act may be commenced by an information as defined in Section 102-12 of the Code of Criminal Procedure of 1963.
(Source: P.A. 77-1849.)



720 ILCS 640/ - Improper Supervision of Children Act.

(720 ILCS 640/0.01) (from Ch. 23, par. 2368.9)
Sec. 0.01. Short title. This Act may be cited as the Improper Supervision of Children Act.
(Source: P.A. 86-1324.)

(720 ILCS 640/1) (from Ch. 23, par. 2369)
Sec. 1. Any parent, legal guardian or other person commits improper supervision of a child when he knowingly permits a child in his custody or control under the age of 18 years to associate with known thieves, burglars, felons, narcotic addicts or other persons of ill repute, visit a place of prostitution, commit a lewd act, commit an act tending to break the peace or violate a municipal curfew ordinance.
(Source: Laws 1961, p. 2454.)

(720 ILCS 640/2) (from Ch. 23, par. 2370)
Sec. 2. A person first convicted of improper supervision of a child shall be guilty of a petty offense and shall be fined not to exceed $25. A person so convicted a second time shall be guilty of a petty offense and shall be fined not to exceed $50. A person so convicted a third or subsequent time shall be guilty of a Class B misdemeanor.
(Source: P.A. 77-2354.)



720 ILCS 642/ - Kratom Control Act.

(720 ILCS 642/1)
Sec. 1. Short title. This Act may be cited as the Kratom Control Act.
(Source: P.A. 98-981, eff. 1-1-15.)

(720 ILCS 642/5)
Sec. 5. Kratom sale to or possession by minors prohibited.
(a) As used in this Act, "Kratom" means any parts of the plant Mitragyna speciosa, whether growing or not, and any compound, manufacture, salt, derivative, mixture, or preparation of that plant, including but not limited to mitragynine and 7-hydroxymitragynine.
(b) A minor under 18 years of age shall not knowingly purchase or possess any product containing any quantity of Kratom.
(c) A minor under 18 years of age in the furtherance or facilitation of obtaining any product containing Kratom shall not knowingly display or use a false or forged identification card or transfer, alter, or deface an identification card.
(d) A person shall not knowingly sell, buy for, distribute samples of, or furnish any product containing any quantity of Kratom to any minor under 18 years of age.
(e) Sentence. Violation of subsection (b) or (c) of this Section is a Class B misdemeanor. Violation of subsection (d) of this Section is a Class B misdemeanor for which the offender shall be fined an amount of not less than $500.
(Source: P.A. 98-981, eff. 1-1-15.)



720 ILCS 646/ - Methamphetamine Control and Community Protection Act.

(720 ILCS 646/1)
Sec. 1. Short title. This Act may be cited as the Methamphetamine Control and Community Protection Act.
(Source: P.A. 94-556, eff. 9-11-05.)

(720 ILCS 646/5)
Sec. 5. Purpose. The purpose of this Act is to reduce the damage that the manufacture, distribution, and use of methamphetamine are inflicting on children, families, communities, businesses, the economy, and the environment in Illinois. The General Assembly recognizes that methamphetamine is fundamentally different from other drugs regulated by the Illinois Controlled Substances Act because the harms relating to methamphetamine stem not only from the distribution and use of the drug, but also from the manufacture of the drug in this State. Because methamphetamine is not only distributed and used but also manufactured here, and because the manufacture of methamphetamine is extremely and uniquely harmful, the General Assembly finds that a separate Act is needed to address the manufacture, distribution, and use of methamphetamine in Illinois.
(Source: P.A. 94-556, eff. 9-11-05.)

(720 ILCS 646/10)
Sec. 10. Definitions. As used in this Act:
"Anhydrous ammonia" has the meaning provided in subsection (d) of Section 3 of the Illinois Fertilizer Act of 1961.
"Anhydrous ammonia equipment" means all items used to store, hold, contain, handle, transfer, transport, or apply anhydrous ammonia for lawful purposes.
"Booby trap" means any device designed to cause physical injury when triggered by an act of a person approaching, entering, or moving through a structure, a vehicle, or any location where methamphetamine has been manufactured, is being manufactured, or is intended to be manufactured.
"Deliver" or "delivery" has the meaning provided in subsection (h) of Section 102 of the Illinois Controlled Substances Act.
"Director" means the Director of State Police or the Director's designated agents.
"Dispose" or "disposal" means to abandon, discharge, release, deposit, inject, dump, spill, leak, or place methamphetamine waste onto or into any land, water, or well of any type so that the waste has the potential to enter the environment, be emitted into the air, or be discharged into the soil or any waters, including groundwater.
"Emergency response" means the act of collecting evidence from or securing a methamphetamine laboratory site, methamphetamine waste site or other methamphetamine-related site and cleaning up the site, whether these actions are performed by public entities or private contractors paid by public entities.
"Emergency service provider" means a local, State, or federal peace officer, firefighter, emergency medical technician-ambulance, emergency medical technician-intermediate, emergency medical technician-paramedic, ambulance driver, or other medical or first aid personnel rendering aid, or any agent or designee of the foregoing.
"Finished methamphetamine" means methamphetamine in a form commonly used for personal consumption.
"Firearm" has the meaning provided in Section 1.1 of the Firearm Owners Identification Card Act.
"Manufacture" means to produce, prepare, compound, convert, process, synthesize, concentrate, purify, separate, extract, or package any methamphetamine, methamphetamine precursor, methamphetamine manufacturing catalyst, methamphetamine manufacturing reagent, methamphetamine manufacturing solvent, or any substance containing any of the foregoing.
"Methamphetamine" means the chemical methamphetamine (a Schedule II controlled substance under the Illinois Controlled Substances Act) or any salt, optical isomer, salt of optical isomer, or analog thereof, with the exception of 3,4-Methylenedioxymethamphetamine (MDMA) or any other scheduled substance with a separate listing under the Illinois Controlled Substances Act.
"Methamphetamine manufacturing catalyst" means any substance that has been used, is being used, or is intended to be used to activate, accelerate, extend, or improve a chemical reaction involved in the manufacture of methamphetamine.
"Methamphetamine manufacturing environment" means a structure or vehicle in which:
(1) methamphetamine is being or has been

manufactured;

(2) chemicals that are being used, have been used, or

are intended to be used to manufacture methamphetamine are stored;

(3) methamphetamine manufacturing materials that have

been used to manufacture methamphetamine are stored; or

(4) methamphetamine manufacturing waste is stored.

"Methamphetamine manufacturing material" means any methamphetamine precursor, substance containing any methamphetamine precursor, methamphetamine manufacturing catalyst, substance containing any methamphetamine manufacturing catalyst, methamphetamine manufacturing reagent, substance containing any methamphetamine manufacturing reagent, methamphetamine manufacturing solvent, substance containing any methamphetamine manufacturing solvent, or any other chemical, substance, ingredient, equipment, apparatus, or item that is being used, has been used, or is intended to be used in the manufacture of methamphetamine.
"Methamphetamine manufacturing reagent" means any substance other than a methamphetamine manufacturing catalyst that has been used, is being used, or is intended to be used to react with and chemically alter any methamphetamine precursor.
"Methamphetamine manufacturing solvent" means any substance that has been used, is being used, or is intended to be used as a medium in which any methamphetamine precursor, methamphetamine manufacturing catalyst, methamphetamine manufacturing reagent, or any substance containing any of the foregoing is dissolved, diluted, or washed during any part of the methamphetamine manufacturing process.
"Methamphetamine manufacturing waste" means any chemical, substance, ingredient, equipment, apparatus, or item that is left over from, results from, or is produced by the process of manufacturing methamphetamine, other than finished methamphetamine.
"Methamphetamine precursor" means ephedrine, pseudoephedrine, benzyl methyl ketone, methyl benzyl ketone, phenylacetone, phenyl-2-propanone, P2P, or any salt, optical isomer, or salt of an optical isomer of any of these chemicals.
"Multi-unit dwelling" means a unified structure used or intended for use as a habitation, home, or residence that contains 2 or more condominiums, apartments, hotel rooms, motel rooms, or other living units.
"Package" means an item marked for retail sale that is not designed to be further broken down or subdivided for the purpose of retail sale.
"Participate" or "participation" in the manufacture of methamphetamine means to produce, prepare, compound, convert, process, synthesize, concentrate, purify, separate, extract, or package any methamphetamine, methamphetamine precursor, methamphetamine manufacturing catalyst, methamphetamine manufacturing reagent, methamphetamine manufacturing solvent, or any substance containing any of the foregoing, or to assist in any of these actions, or to attempt to take any of these actions, regardless of whether this action or these actions result in the production of finished methamphetamine.
"Person with a disability" means a person who suffers from a permanent physical or mental impairment resulting from disease, injury, functional disorder, or congenital condition which renders the person incapable of adequately providing for his or her own health and personal care.
"Procure" means to purchase, steal, gather, or otherwise obtain, by legal or illegal means, or to cause another to take such action.
"Second or subsequent offense" means an offense under this Act committed by an offender who previously committed an offense under this Act, the Illinois Controlled Substances Act, the Cannabis Control Act, or another Act of this State, another state, or the United States relating to methamphetamine, cannabis, or any other controlled substance.
"Standard dosage form", as used in relation to any methamphetamine precursor, means that the methamphetamine precursor is contained in a pill, tablet, capsule, caplet, gel cap, or liquid cap that has been manufactured by a lawful entity and contains a standard quantity of methamphetamine precursor.
"Unauthorized container", as used in relation to anhydrous ammonia, means any container that is not designed for the specific and sole purpose of holding, storing, transporting, or applying anhydrous ammonia. "Unauthorized container" includes, but is not limited to, any propane tank, fire extinguisher, oxygen cylinder, gasoline can, food or beverage cooler, or compressed gas cylinder used in dispensing fountain drinks. "Unauthorized container" does not encompass anhydrous ammonia manufacturing plants, refrigeration systems where anhydrous ammonia is used solely as a refrigerant, anhydrous ammonia transportation pipelines, anhydrous ammonia tankers, or anhydrous ammonia barges.
(Source: P.A. 97-434, eff. 1-1-12.)

(720 ILCS 646/15)
Sec. 15. Participation in methamphetamine manufacturing.
(a) Participation in methamphetamine manufacturing.
(1) It is unlawful to knowingly participate in the

manufacture of methamphetamine with the intent that methamphetamine or a substance containing methamphetamine be produced.

(2) A person who violates paragraph (1) of this

subsection (a) is subject to the following penalties:

(A) A person who participates in the manufacture

of less than 15 grams of methamphetamine or a substance containing methamphetamine is guilty of a Class 1 felony.

(B) A person who participates in the manufacture

of 15 or more grams but less than 100 grams of methamphetamine or a substance containing methamphetamine is guilty of a Class X felony, subject to a term of imprisonment of not less than 6 years and not more than 30 years, and subject to a fine not to exceed $100,000 or the street value of the methamphetamine manufactured, whichever is greater.

(C) A person who participates in the manufacture

of 100 or more grams but less than 400 grams of methamphetamine or a substance containing methamphetamine is guilty of a Class X felony, subject to a term of imprisonment of not less than 9 years and not more than 40 years, and subject to a fine not to exceed $200,000 or the street value of the methamphetamine manufactured, whichever is greater.

(D) A person who participates in the manufacture

of 400 or more grams but less than 900 grams of methamphetamine or a substance containing methamphetamine is guilty of a Class X felony, subject to a term of imprisonment of not less than 12 years and not more than 50 years, and subject to a fine not to exceed $300,000 or the street value of the methamphetamine manufactured, whichever is greater.

(E) A person who participates in the manufacture

of 900 grams or more of methamphetamine or a substance containing methamphetamine is guilty of a Class X felony, subject to a term of imprisonment of not less than 15 years and not more than 60 years, and subject to a fine not to exceed $400,000 or the street value of the methamphetamine, whichever is greater.

(b) Aggravated participation in methamphetamine manufacturing.
(1) It is unlawful to engage in aggravated

participation in the manufacture of methamphetamine. A person engages in aggravated participation in the manufacture of methamphetamine when the person violates paragraph (1) of subsection (a) and:

(A) the person knowingly does so in a multi-unit

dwelling;

(B) the person knowingly does so in a structure

or vehicle where a child under the age of 18, a person with a disability, or a person 60 years of age or older who is incapable of adequately providing for his or her own health and personal care resides, is present, or is endangered by the manufacture of methamphetamine;

(C) the person does so in a structure or vehicle

where a woman the person knows to be pregnant (including but not limited to the person herself) resides, is present, or is endangered by the methamphetamine manufacture;

(D) the person knowingly does so in a structure

or vehicle protected by one or more firearms, explosive devices, booby traps, alarm systems, surveillance systems, guard dogs, or dangerous animals;

(E) the methamphetamine manufacturing in which

the person participates is a contributing cause of the death, serious bodily injury, disability, or disfigurement of another person, including but not limited to an emergency service provider;

(F) the methamphetamine manufacturing in which

the person participates is a contributing cause of a fire or explosion that damages property belonging to another person;

(G) the person knowingly organizes, directs, or

finances the methamphetamine manufacturing or activities carried out in support of the methamphetamine manufacturing; or

(H) the methamphetamine manufacturing occurs

within 500 feet of a place of worship or parsonage, or within 500 feet of the real property comprising any school at a time when children, clergy, patrons, staff, or other persons are present or any activity sanctioned by the place of worship or parsonage or school is taking place.

(2) A person who violates paragraph (1) of this

subsection (b) is subject to the following penalties:

(A) A person who participates in the manufacture

of less than 15 grams of methamphetamine or a substance containing methamphetamine is guilty of a Class X felony, subject to a term of imprisonment of not less than 6 years and not more than 30 years, and subject to a fine not to exceed $100,000 or the street value of the methamphetamine, whichever is greater.

(B) A person who participates in the manufacture

of 15 or more grams but less than 100 grams of methamphetamine or a substance containing methamphetamine is guilty of a Class X felony, subject to a term of imprisonment of not less than 9 years and not more than 40 years, and subject to a fine not to exceed $200,000 or the street value of the methamphetamine, whichever is greater.

(C) A person who participates in the manufacture

of 100 or more grams but less than 400 grams of methamphetamine or a substance containing methamphetamine is guilty of a Class X felony, subject to a term of imprisonment of not less than 12 years and not more than 50 years, and subject to a fine not to exceed $300,000 or the street value of the methamphetamine, whichever is greater.

(D) A person who participates in the manufacture

of 400 grams or more of methamphetamine or a substance containing methamphetamine is guilty of a Class X felony, subject to a term of imprisonment of not less than 15 years and not more than 60 years, and subject to a fine not to exceed $400,000 or the street value of the methamphetamine, whichever is greater.

(Source: P.A. 100-3, eff. 1-1-18.)

(720 ILCS 646/20)
Sec. 20. Methamphetamine precursor.
(a) Methamphetamine precursor or substance containing any methamphetamine precursor in standard dosage form.
(1) It is unlawful to knowingly possess, procure,

transport, store, or deliver any methamphetamine precursor or substance containing any methamphetamine precursor in standard dosage form with the intent that it be used to manufacture methamphetamine or a substance containing methamphetamine.

(2) A person who violates paragraph (1) of this

subsection (a) is subject to the following penalties:

(A) A person who possesses, procures, transports,

stores, or delivers less than 15 grams of methamphetamine precursor or substance containing any methamphetamine precursor is guilty of a Class 2 felony.

(B) A person who possesses, procures, transports,

stores, or delivers 15 or more grams but less than 30 grams of methamphetamine precursor or substance containing any methamphetamine precursor is guilty of a Class 1 felony.

(C) A person who possesses, procures, transports,

stores, or delivers 30 or more grams but less than 150 grams of methamphetamine precursor or substance containing any methamphetamine precursor is guilty of a Class X felony, subject to a term of imprisonment of not less than 6 years and not more than 30 years, and subject to a fine not to exceed $100,000.

(D) A person who possesses, procures, transports,

stores, or delivers 150 or more grams but less than 500 grams of methamphetamine precursor or substance containing any methamphetamine precursor is guilty of a Class X felony, subject to a term of imprisonment of not less than 8 years and not more than 40 years, and subject to a fine not to exceed $200,000.

(E) A person who possesses, procures, transports,

stores, or delivers 500 or more grams of methamphetamine precursor or substance containing any methamphetamine precursor is guilty of a Class X felony, subject to a term of imprisonment of not less than 10 years and not more than 50 years, and subject to a fine not to exceed $300,000.

(b) Methamphetamine precursor or substance containing any methamphetamine precursor in any form other than a standard dosage form.
(1) It is unlawful to knowingly possess, procure,

transport, store, or deliver any methamphetamine precursor or substance containing any methamphetamine precursor in any form other than a standard dosage form with the intent that it be used to manufacture methamphetamine or a substance containing methamphetamine.

(2) A person who violates paragraph (1) of this

subsection (b) is subject to the following penalties:

(A) A person who violates paragraph (1) of this

subsection (b) with the intent that less than 10 grams of methamphetamine or a substance containing methamphetamine be manufactured is guilty of a Class 2 felony.

(B) A person who violates paragraph (1) of this

subsection (b) with the intent that 10 or more grams but less than 20 grams of methamphetamine or a substance containing methamphetamine be manufactured is guilty of a Class 1 felony.

(C) A person who violates paragraph (1) of this

subsection (b) with the intent that 20 or more grams but less than 100 grams of methamphetamine or a substance containing methamphetamine be manufactured is guilty of a Class X felony, subject to a term of imprisonment of not less than 6 years and not more than 30 years, and subject to a fine not to exceed $100,000.

(D) A person who violates paragraph (1) of this

subsection (b) with the intent that 100 or more grams but less than 350 grams of methamphetamine or a substance containing methamphetamine be manufactured is guilty of a Class X felony, subject to a term of imprisonment of not less than 8 years and not more than 40 years, and subject to a fine not to exceed $200,000.

(E) A person who violates paragraph (1) of this

subsection (b) with the intent that 350 or more grams of methamphetamine or a substance containing methamphetamine be manufactured is guilty of a Class X felony, subject to a term of imprisonment of not less than 10 years and not more than 50 years, and subject to a fine not to exceed $300,000.

(c) Rule of evidence. The presence of any methamphetamine precursor in a sealed, factory imprinted container, including, but not limited to, a bottle, box, package, or blister pack, at the time of seizure by law enforcement, is prima facie evidence that the methamphetamine precursor located within the container is in fact the material so described and in the amount listed on the container. The factory imprinted container is admissible for a violation of this Act for purposes of proving the contents of the container.
(Source: P.A. 94-556, eff. 9-11-05; 94-830, eff. 6-5-06.)

(720 ILCS 646/25)
Sec. 25. Anhydrous ammonia.
(a) Possession, procurement, transportation, storage, or delivery of anhydrous ammonia with the intent that it be used to manufacture methamphetamine.
(1) It is unlawful to knowingly engage in the

possession, procurement, transportation, storage, or delivery of anhydrous ammonia or to attempt to engage in any of these activities or to assist another in engaging in any of these activities with the intent that the anhydrous ammonia be used to manufacture methamphetamine.

(2) A person who violates paragraph (1) of this

subsection (a) is guilty of a Class 1 felony.

(b) Aggravated possession, procurement, transportation, storage, or delivery of anhydrous ammonia with the intent that it be used to manufacture methamphetamine.
(1) It is unlawful to knowingly engage in the

aggravated possession, procurement, transportation, storage, or delivery of anhydrous ammonia with the intent that it be used to manufacture methamphetamine. A person commits this offense when the person engages in the possession, procurement, transportation, storage, or delivery of anhydrous ammonia or attempts to engage in any of these activities or assists another in engaging in any of these activities with the intent that the anhydrous ammonia be used to manufacture methamphetamine and:

(A) the person knowingly does so in a multi-unit

dwelling;

(B) the person knowingly does so in a structure

or vehicle where a child under the age of 18, or a person with a disability, or a person who is 60 years of age or older who is incapable of adequately providing for his or her own health and personal care resides, is present, or is endangered by the anhydrous ammonia;

(C) the person's possession, procurement,

transportation, storage, or delivery of anhydrous ammonia is a contributing cause of the death, serious bodily injury, disability, or disfigurement of another person; or

(D) the person's possession, procurement,

transportation, storage, or delivery of anhydrous ammonia is a contributing cause of a fire or explosion that damages property belonging to another person.

(2) A person who violates paragraph (1) of this

subsection (b) is guilty of a Class X felony, subject to a term of imprisonment of not less than 6 years and not more than 30 years, and subject to a fine not to exceed $100,000.

(c) Possession, procurement, transportation, storage, or delivery of anhydrous ammonia in an unauthorized container.
(1) It is unlawful to knowingly possess, procure,

transport, store, or deliver anhydrous ammonia in an unauthorized container.

(1.5) It is unlawful to attempt to possess, procure,

transport, store, or deliver anhydrous ammonia in an unauthorized container.

(2) A person who violates paragraph (1) of this

subsection (c) is guilty of a Class 3 felony. A person who violates paragraph (1.5) of this subsection (c) is guilty of a Class 4 felony.

(3) Affirmative defense. It is an affirmative defense

that the person charged possessed, procured, transported, stored, or delivered anhydrous ammonia in a manner that substantially complied with the rules governing anhydrous ammonia equipment found in 8 Illinois Administrative Code Section 215, in 92 Illinois Administrative Code Sections 171 through 180, or in any provision of the Code of Federal Regulations incorporated by reference into these Sections of the Illinois Administrative Code.

(d) Tampering with anhydrous ammonia equipment.
(1) It is unlawful to knowingly tamper with anhydrous

ammonia equipment. A person tampers with anhydrous ammonia equipment when, without authorization from the lawful owner, the person:

(A) removes or attempts to remove anhydrous

ammonia from the anhydrous ammonia equipment used by the lawful owner;

(B) damages or attempts to damage the anhydrous

ammonia equipment used by the lawful owner; or

(C) vents or attempts to vent anhydrous ammonia

into the environment.

(2) A person who violates paragraph (1) of this

subsection (d) is guilty of a Class 3 felony.

(Source: P.A. 94-556, eff. 9-11-05; 94-830, eff. 6-5-06; 95-690, eff. 1-1-08.)

(720 ILCS 646/30)
Sec. 30. Methamphetamine manufacturing material.
(a) It is unlawful to knowingly engage in the possession, procurement, transportation, storage, or delivery of any methamphetamine manufacturing material, other than a methamphetamine precursor, substance containing a methamphetamine precursor, or anhydrous ammonia, with the intent that it be used to manufacture methamphetamine.
(b) A person who violates subsection (a) of this Section is guilty of a Class 2 felony.
(Source: P.A. 94-556, eff. 9-11-05; 94-830, eff. 6-5-06.)

(720 ILCS 646/35)
Sec. 35. Use of property.
(a) It is unlawful for a person knowingly to use or allow the use of a vehicle, a structure, real property, or personal property within the person's control to help bring about a violation of this Act.
(b) A person who violates subsection (a) of this Section is guilty of a Class 2 felony.
(Source: P.A. 94-556, eff. 9-11-05.)

(720 ILCS 646/40)
Sec. 40. Protection of methamphetamine manufacturing.
(a) It is unlawful to engage in the protection of methamphetamine manufacturing. A person engages in the protection of methamphetamine manufacturing when:
(1) the person knows that others have been

participating, are participating, or will be participating in the manufacture of methamphetamine; and

(2) with the intent to help prevent detection of or

interference with the methamphetamine manufacturing, the person serves as a lookout for or guard of the methamphetamine manufacturing.

(b) A person who violates subsection (a) of this Section is guilty of a Class 2 felony.
(Source: P.A. 94-556, eff. 9-11-05.)

(720 ILCS 646/45)
Sec. 45. Methamphetamine manufacturing waste.
(a) It is unlawful to knowingly burn, place in a trash receptacle, or dispose of methamphetamine manufacturing waste, knowing that the waste was used in the manufacturing of methamphetamine.
(b) A person who violates subsection (a) of this Section is guilty of a Class 2 felony.
(Source: P.A. 94-556, eff. 9-11-05; 94-830, eff. 6-5-06.)

(720 ILCS 646/50)
Sec. 50. Methamphetamine-related child endangerment.
(a) Methamphetamine-related child endangerment.
(1) It is unlawful to engage in

methamphetamine-related child endangerment. A person engages in methamphetamine-related child endangerment when the person knowingly endangers the life and health of a child by exposing or allowing exposure of the child to a methamphetamine manufacturing environment.

(2) A person who violates paragraph (1) of this

subsection (a) is guilty of a Class 2 felony.

(b) Aggravated methamphetamine-related child endangerment.
(1) It is unlawful to engage in aggravated

methamphetamine-related child endangerment. A person engages in aggravated methamphetamine-related child endangerment when the person violates paragraph (1) of this subsection (a) of this Section and the child experiences death, great bodily harm, disability, or disfigurement as a result of the methamphetamine-related child endangerment.

(2) A person who violates paragraph (1) of this

subsection (b) is guilty of a Class X felony, subject to a term of imprisonment of not less than 6 years and not more than 30 years, and subject to a fine not to exceed $100,000.

(Source: P.A. 94-556, eff. 9-11-05.)

(720 ILCS 646/55)
Sec. 55. Methamphetamine delivery.
(a) Delivery or possession with intent to deliver methamphetamine or a substance containing methamphetamine.
(1) It is unlawful knowingly to engage in the

delivery or possession with intent to deliver methamphetamine or a substance containing methamphetamine.

(2) A person who violates paragraph (1) of this

subsection (a) is subject to the following penalties:

(A) A person who delivers or possesses with

intent to deliver less than 5 grams of methamphetamine or a substance containing methamphetamine is guilty of a Class 2 felony.

(B) A person who delivers or possesses with

intent to deliver 5 or more grams but less than 15 grams of methamphetamine or a substance containing methamphetamine is guilty of a Class 1 felony.

(C) A person who delivers or possesses with

intent to deliver 15 or more grams but less than 100 grams of methamphetamine or a substance containing methamphetamine is guilty of a Class X felony, subject to a term of imprisonment of not less than 6 years and not more than 30 years, and subject to a fine not to exceed $100,000 or the street value of the methamphetamine, whichever is greater.

(D) A person who delivers or possesses with

intent to deliver 100 or more grams but less than 400 grams of methamphetamine or a substance containing methamphetamine is guilty of a Class X felony, subject to a term of imprisonment of not less than 9 years and not more than 40 years, and subject to a fine not to exceed $200,000 or the street value of the methamphetamine, whichever is greater.

(E) A person who delivers or possesses with

intent to deliver 400 or more grams but less than 900 grams of methamphetamine or a substance containing methamphetamine is guilty of a Class X felony, subject to a term of imprisonment of not less than 12 years and not more than 50 years, and subject to a fine not to exceed $300,000 or the street value of the methamphetamine, whichever is greater.

(F) A person who delivers or possesses with

intent to deliver 900 or more grams of methamphetamine or a substance containing methamphetamine is guilty of a Class X felony, subject to a term of imprisonment of not less than 15 years and not more than 60 years, and subject to a fine not to exceed $400,000 or the street value of the methamphetamine, whichever is greater.

(b) Aggravated delivery or possession with intent to deliver methamphetamine or a substance containing methamphetamine.
(1) It is unlawful to engage in the aggravated

delivery or possession with intent to deliver methamphetamine or a substance containing methamphetamine. A person engages in the aggravated delivery or possession with intent to deliver methamphetamine or a substance containing methamphetamine when the person violates paragraph (1) of subsection (a) of this Section and:

(A) the person is at least 18 years of age and

knowingly delivers or possesses with intent to deliver the methamphetamine or substance containing methamphetamine to a person under 18 years of age;

(B) the person is at least 18 years of age and

knowingly uses, engages, employs, or causes another person to use, engage, or employ a person under 18 years of age to deliver the methamphetamine or substance containing methamphetamine;

(C) the person knowingly delivers or possesses

with intent to deliver the methamphetamine or substance containing methamphetamine in any structure or vehicle protected by one or more firearms, explosive devices, booby traps, alarm systems, surveillance systems, guard dogs, or dangerous animals;

(D) the person knowingly delivers or possesses

with intent to deliver the methamphetamine or substance containing methamphetamine in any school, on any real property comprising any school, or in any conveyance owned, leased, or contracted by a school to transport students to or from school or a school-related activity and at the time of the violation persons under the age of 18 are present, the offense is committed during school hours, or the offense is committed at times when persons under the age of 18 are reasonably expected to be present in the school, in the conveyance, or on the real property, such as when after-school activities are occurring;

(E) the person delivers or causes another person

to deliver the methamphetamine or substance containing methamphetamine to a woman that the person knows to be pregnant; or

(F) (blank).
(2) A person who violates paragraph (1) of this

subsection (b) is subject to the following penalties:

(A) A person who delivers or possesses with

intent to deliver less than 5 grams of methamphetamine or a substance containing methamphetamine is guilty of a Class 1 felony.

(B) A person who delivers or possesses with

intent to deliver 5 or more grams but less than 15 grams of methamphetamine or a substance containing methamphetamine is guilty of a Class X felony, subject to a term of imprisonment of not less than 6 years and not more than 30 years, and subject to a fine not to exceed $100,000 or the street value of the methamphetamine, whichever is greater.

(C) A person who delivers or possesses with

intent to deliver 15 or more grams but less than 100 grams of methamphetamine or a substance containing methamphetamine is guilty of a Class X felony, subject to a term of imprisonment of not less than 8 years and not more than 40 years, and subject to a fine not to exceed $200,000 or the street value of the methamphetamine, whichever is greater.

(D) A person who delivers or possesses with

intent to deliver 100 or more grams of methamphetamine or a substance containing methamphetamine is guilty of a Class X felony, subject to a term of imprisonment of not less than 10 years and not more than 50 years, and subject to a fine not to exceed $300,000 or the street value of the methamphetamine, whichever is greater.

(Source: P.A. 100-3, eff. 1-1-18.)

(720 ILCS 646/56)
Sec. 56. Methamphetamine trafficking.
(a) Except for purposes as authorized by this Act, any person who knowingly brings, or causes to be brought, into this State methamphetamine, anhydrous ammonia, or a methamphetamine precursor for the purpose of manufacture or delivery of methamphetamine or with the intent to manufacture or deliver methamphetamine is guilty of methamphetamine trafficking.
(b) A person convicted of methamphetamine trafficking shall be sentenced to a term of imprisonment of not less than twice the minimum term and not more than twice the maximum term of imprisonment based upon the amount of methamphetamine brought or caused to be brought into this State, as provided in subsection (a) of Section 55 of this Act.
(c) A person convicted of methamphetamine trafficking based upon a methamphetamine precursor shall be sentenced to a term of imprisonment of not less than twice the minimum term and not more than twice the maximum term of imprisonment based upon the amount of methamphetamine precursor provided in subsection (a) or (b) of Section 20 of this Act brought or caused to be brought into this State.
(d) A person convicted of methamphetamine trafficking based upon anhydrous ammonia under paragraph (1) of subsection (a) of Section 25 of this Act shall be sentenced to a term of imprisonment of not less than twice the minimum term and not more than twice the maximum term of imprisonment provided in paragraph (1) of subsection (a) of Section 25 of this Act.
(Source: P.A. 94-830, eff. 6-5-06.)

(720 ILCS 646/60)
Sec. 60. Methamphetamine possession.
(a) It is unlawful knowingly to possess methamphetamine or a substance containing methamphetamine.
(b) A person who violates subsection (a) is subject to the following penalties:
(1) A person who possesses less than 5 grams of

methamphetamine or a substance containing methamphetamine is guilty of a Class 3 felony.

(2) A person who possesses 5 or more grams but less

than 15 grams of methamphetamine or a substance containing methamphetamine is guilty of a Class 2 felony.

(3) A person who possesses 15 or more grams but less

than 100 grams of methamphetamine or a substance containing methamphetamine is guilty of a Class 1 felony.

(4) A person who possesses 100 or more grams but less

than 400 grams of methamphetamine or a substance containing methamphetamine is guilty of a Class X felony, subject to a term of imprisonment of not less than 6 years and not more than 30 years, and subject to a fine not to exceed $100,000.

(5) A person who possesses 400 or more grams but less

than 900 grams of methamphetamine or a substance containing methamphetamine is guilty of a Class X felony, subject to a term of imprisonment of not less than 8 years and not more than 40 years, and subject to a fine not to exceed $200,000.

(6) A person who possesses 900 or more grams of

methamphetamine or a substance containing methamphetamine is guilty of a Class X felony, subject to a term of imprisonment of not less than 10 years and not more than 50 years, and subject to a fine not to exceed $300,000.

(Source: P.A. 94-556, eff. 9-11-05.)

(720 ILCS 646/65)
Sec. 65. Methamphetamine conspiracy.
(a) It is unlawful to engage in a methamphetamine conspiracy. A person engages in a methamphetamine conspiracy when:
(1) the person intends to violate one or more

provisions of this Act;

(2) the person agrees with one or more persons to

violate one or more provisions of this Act; and

(3) the person or any party to the agreement commits

an act in furtherance of the agreement.

(b) A person convicted of engaging in a methamphetamine conspiracy shall face the penalty for the offense that is the object of the conspiracy and may be held accountable for the cumulative weight of any methamphetamine, substance containing methamphetamine, methamphetamine precursor, or substance containing methamphetamine precursor attributable to the conspiracy for the duration of the conspiracy.
(c) It is not a defense to a methamphetamine conspiracy charge that the person or persons with whom the person charged is alleged to have conspired have not been prosecuted or convicted, have been acquitted, have been convicted of a different offense, are not amenable to justice, or lacked the capacity to commit the offense.
(d) When any person is convicted under this Section of engaging in a methamphetamine conspiracy, the following shall be subject to forfeiture to the State of Illinois: the receipts the person obtained in the conspiracy and any of the person's interests in, claims against, receipts from, or property or rights of any kind affording a source of influence over, the conspiracy. The circuit court may enter such injunctions, restraining orders, directions, or prohibitions, or take such other actions, including the acceptance of satisfactory performance bonds, in connection with any property, claim, receipt, right, or other interest subject to forfeiture under this Section, as it deems proper.
(Source: P.A. 94-556, eff. 9-11-05.)

(720 ILCS 646/70)
Sec. 70. Probation.
(a) Whenever any person who has not previously been convicted of any felony offense under this Act, the Illinois Controlled Substances Act, the Cannabis Control Act, or any law of the United States or of any state relating to cannabis or controlled substances, pleads guilty to or is found guilty of possession of less than 15 grams of methamphetamine under paragraph (1) or (2) of subsection (b) of Section 60 of this Act, the court, without entering a judgment and with the consent of the person, may sentence him or her to probation.
(b) When a person is placed on probation, the court shall enter an order specifying a period of probation of 24 months and shall defer further proceedings in the case until the conclusion of the period or until the filing of a petition alleging violation of a term or condition of probation.
(c) The conditions of probation shall be that the person:
(1) not violate any criminal statute of any

jurisdiction;

(2) refrain from possessing a firearm or other

dangerous weapon;

(3) submit to periodic drug testing at a time and in

a manner as ordered by the court, but no less than 3 times during the period of the probation, with the cost of the testing to be paid by the probationer; and

(4) perform no less than 30 hours of community

service, if community service is available in the jurisdiction and is funded and approved by the county board. The court may give credit toward the fulfillment of community service hours for participation in activities and treatment as determined by court services.

(d) The court may, in addition to other conditions, require that the person take one or more of the following actions:
(1) make a report to and appear in person before or

participate with the court or such courts, person, or social service agency as directed by the court in the order of probation;

(2) pay a fine and costs;
(3) work or pursue a course of study or vocational

training;

(4) undergo medical or psychiatric treatment; or

treatment or rehabilitation approved by the Illinois Department of Human Services;

(5) attend or reside in a facility established for

the instruction or residence of defendants on probation;

(6) support his or her dependents;
(7) refrain from having in his or her body the

presence of any illicit drug prohibited by this Act, the Cannabis Control Act, or the Illinois Controlled Substances Act, unless prescribed by a physician, and submit samples of his or her blood or urine or both for tests to determine the presence of any illicit drug; or

(8) if a minor:
(i) reside with his or her parents or in a foster

home;

(ii) attend school;
(iii) attend a non-residential program for youth;

or

(iv) contribute to his or her own support at home

or in a foster home.

(e) Upon violation of a term or condition of probation, the court may enter a judgment on its original finding of guilt and proceed as otherwise provided.
(f) Upon fulfillment of the terms and conditions of probation, the court shall discharge the person and dismiss the proceedings against the person.
(g) A disposition of probation is considered to be a conviction for the purposes of imposing the conditions of probation and for appeal, however, discharge and dismissal under this Section is not a conviction for purposes of this Act or for purposes of disqualifications or disabilities imposed by law upon conviction of a crime.
(h) A person may not have more than one discharge and dismissal under this Section within a 4-year period.
(i) If a person is convicted of an offense under this Act, the Cannabis Control Act, or the Illinois Controlled Substances Act within 5 years subsequent to a discharge and dismissal under this Section, the discharge and dismissal under this Section are admissible in the sentencing proceeding for that conviction as evidence in aggravation.
(j) Notwithstanding subsection (a), before a person is sentenced to probation under this Section, the court may refer the person to the drug court established in that judicial circuit pursuant to Section 15 of the Drug Court Treatment Act. The drug court team shall evaluate the person's likelihood of successfully completing a sentence of probation under this Section and shall report the results of its evaluation to the court. If the drug court team finds that the person suffers from a substance abuse problem that makes him or her substantially unlikely to successfully complete a sentence of probation under this Section, then the drug court shall set forth its findings in the form of a written order, and the person shall not be sentenced to probation under this Section, but shall be considered for the drug court program.
(Source: P.A. 99-480, eff. 9-9-15; 100-3, eff. 1-1-18; 100-575, eff. 1-8-18.)

(720 ILCS 646/75)
Sec. 75. Fines.
(a) Whenever any person pleads guilty to, is found guilty of, or is placed on supervision for an offense under this Act, a fine may be levied in addition to any other penalty imposed by the court.
(b) In determining whether to impose a fine under this Section and the amount, time for payment, and method of payment of any fine so imposed, the court shall:
(1) consider the defendant's income, regardless of

source, the defendant's earning capacity and the defendant's financial resources, as well as the nature of the burden the fine will impose on the defendant and any person legally or financially dependent upon the defendant;

(2) consider the proof received at trial, or as a

result of a plea of guilty, concerning the full street value of the controlled substances seized and any profits or other proceeds derived by the defendant from the violation of this Act;

(3) take into account any other pertinent equitable

considerations; and

(4) give primary consideration to the need to

deprive the defendant of illegally obtained profits or other proceeds from the offense.

For the purpose of paragraph (2) of this subsection (b), "street value" shall be determined by the court on the basis of testimony of law enforcement personnel and the defendant as to the amount seized and such testimony as may be required by the court as to the current street value of the controlled substances.
(c) As a condition of a fine, the court may require that payment be made in specified installments or within a specified period of time, but the period shall not be greater than the maximum applicable term of probation or imprisonment, whichever is greater. Unless otherwise specified, payment of a fine shall be due immediately.
(d) If a fine for a violation of this Act is imposed on an organization, it is the duty of each individual authorized to make disbursements of the assets of the organization to pay the fine from the assets of the organization.
(e) A defendant who has been sentenced to pay a fine, and who has paid part but not all of the fine, may petition the court for an extension of the time for payment or modification of the method of payment. The court may grant the petition if it finds that:
(1) the circumstances that warranted payment by the

time or method specified no longer exist; or

(2) it is otherwise unjust to require payment of

the fine by the time or method specified.

(Source: P.A. 94-556, eff. 9-11-05.)

(720 ILCS 646/80)
Sec. 80. Assessment.
(a) Every person convicted of a violation of this Act, and every person placed on probation, conditional discharge, supervision, or probation under this Act, shall be assessed for each offense a sum fixed at:
(1) $3,000 for a Class X felony;
(2) $2,000 for a Class 1 felony;
(3) $1,000 for a Class 2 felony;
(4) $500 for a Class 3 or Class 4 felony.
(b) The assessment under this Section is in addition to and not in lieu of any fines, restitution, costs, forfeitures, or other assessments authorized or required by law.
(c) As a condition of the assessment, the court may require that payment be made in specified installments or within a specified period of time. If the assessment is not paid within the period of probation, conditional discharge, or supervision to which the defendant was originally sentenced, the court may extend the period of probation, conditional discharge, or supervision pursuant to Section 5-6-2 or 5-6-3.1 of the Unified Code of Corrections, as applicable, until the assessment is paid or until successful completion of public or community service set forth in subsection (e) or the successful completion of the substance abuse intervention or treatment program set forth in subsection (f). If a term of probation, conditional discharge, or supervision is not imposed, the assessment shall be payable upon judgment or as directed by the court.
(d) If an assessment for a violation of this Act is imposed on an organization, it is the duty of each individual authorized to make disbursements of the assets of the organization to pay the assessment from assets of the organization.
(e) A defendant who has been ordered to pay an assessment may petition the court to convert all or part of the assessment into court-approved public or community service. One hour of public or community service shall be equivalent to $4 of assessment. The performance of this public or community service shall be a condition of the probation, conditional discharge, or supervision and shall be in addition to the performance of any other period of public or community service ordered by the court or required by law.
(f) The court may suspend the collection of the assessment imposed under this Section if the defendant agrees to enter a substance abuse intervention or treatment program approved by the court and the defendant agrees to pay for all or some portion of the costs associated with the intervention or treatment program. In this case, the collection of the assessment imposed under this Section shall be suspended during the defendant's participation in the approved intervention or treatment program. Upon successful completion of the program, the defendant may apply to the court to reduce the assessment imposed under this Section by any amount actually paid by the defendant for his or her participation in the program. The court shall not reduce the penalty under this subsection unless the defendant establishes to the satisfaction of the court that he or she has successfully completed the intervention or treatment program. If the defendant's participation is for any reason terminated before his or her successful completion of the intervention or treatment program, collection of the entire assessment imposed under this Section shall be enforced. Nothing in this Section shall be deemed to affect or suspend any other fines, restitution costs, forfeitures, or assessments imposed under this or any other Act.
(g) The court shall not impose more than one assessment per complaint, indictment, or information. If the person is convicted of more than one offense in a complaint, indictment, or information, the assessment shall be based on the highest class offense for which the person is convicted.
(h) In counties with a population under 3,000,000, all moneys collected under this Section shall be forwarded by the clerk of the circuit court to the State Treasurer for deposit in the Drug Treatment Fund. The Department of Human Services may make grants to persons licensed under Section 15-10 of the Alcoholism and Other Drug Abuse and Dependency Act or to municipalities or counties from funds appropriated to the Department from the Drug Treatment Fund for the treatment of pregnant women who are addicted to alcohol, cannabis or controlled substances and for the needed care of minor, unemancipated children of women undergoing residential drug treatment. If the Department of Human Services grants funds to a municipality or a county that the Department determines is not experiencing a problem with pregnant women addicted to alcohol, cannabis or controlled substances, or with care for minor, unemancipated children of women undergoing residential drug treatment, or intervention, the funds shall be used for the treatment of any person addicted to alcohol, cannabis, or controlled substances. The Department may adopt such rules as it deems appropriate for the administration of such grants.
(i) In counties with a population of 3,000,000 or more, all moneys collected under this Section shall be forwarded to the County Treasurer for deposit into the County Health Fund. The County Treasurer shall, no later than the 15th day of each month, forward to the State Treasurer 30 percent of all moneys collected under this Act and received into the County Health Fund since the prior remittance to the State Treasurer. Funds retained by the County shall be used for community-based treatment of pregnant women who are addicted to alcohol, cannabis, or controlled substances or for the needed care of minor, unemancipated children of these women. Funds forwarded to the State Treasurer shall be deposited into the State Drug Treatment Fund maintained by the State Treasurer from which the Department of Human Services may make grants to persons licensed under Section 15-10 of the Alcoholism and Other Drug Abuse and Dependency Act or to municipalities or counties from funds appropriated to the Department from the Drug Treatment Fund, provided that the moneys collected from each county be returned proportionately to the counties through grants to licensees located within the county from which the assessment was received and moneys in the State Drug Treatment Fund shall not supplant other local, State or federal funds. If the Department of Human Services grants funds to a municipality or county that the Department determines is not experiencing a problem with pregnant women addicted to alcohol, cannabis or controlled substances, or with care for minor, unemancipated children or women undergoing residential drug treatment, the funds shall be used for the treatment of any person addicted to alcohol, cannabis or controlled substances. The Department may adopt such rules as it deems appropriate for the administration of such grants.
(Source: P.A. 94-556, eff. 9-11-05.)

(720 ILCS 646/85)
(Text of Section before amendment by P.A. 100-512)
Sec. 85. Forfeiture.
(a) The following are subject to forfeiture:
(1) all substances containing methamphetamine which

have been produced, manufactured, delivered, or possessed in violation of this Act;

(2) all methamphetamine manufacturing materials which

have been produced, delivered, or possessed in connection with any substance containing methamphetamine in violation of this Act;

(3) all conveyances, including aircraft, vehicles or

vessels, which are used, or intended for use, to transport, or in any manner to facilitate the transportation, sale, receipt, possession, or concealment of property described in paragraph (1) or (2) that constitutes a felony violation of the Act, but:

(i) no conveyance used by any person as a common

carrier in the transaction of business as a common carrier is subject to forfeiture under this Section unless it appears that the owner or other person in charge of the conveyance is a consenting party or privy to a violation of this Act;

(ii) no conveyance is subject to forfeiture

under this Section by reason of any act or omission which the owner proves to have been committed or omitted without his or her knowledge or consent;

(iii) a forfeiture of a conveyance encumbered by

a bona fide security interest is subject to the interest of the secured party if he or she neither had knowledge of nor consented to the act or omission;

(4) all money, things of value, books, records, and

research products and materials including formulas, microfilm, tapes, and data which are used, or intended for use in a felony violation of this Act;

(5) everything of value furnished or intended to be

furnished by any person in exchange for a substance in violation of this Act, all proceeds traceable to such an exchange, and all moneys, negotiable instruments, and securities used, or intended to be used, to commit or in any manner to facilitate any felony violation of this Act.

(6) all real property, including any right, title,

and interest (including, but not limited to, any leasehold interest or the beneficial interest in a land trust) in the whole of any lot or tract of land and any appurtenances or improvements, which is used, or intended to be used, in any manner or part, to commit, or in any manner to facilitate the commission of, any violation or act that constitutes a violation of this Act or that is the proceeds of any violation or act that constitutes a violation of this Act.

(b) Property subject to forfeiture under this Act may be seized by the Director or any peace officer upon process or seizure warrant issued by any court having jurisdiction over the property. Seizure by the Director or any peace officer without process may be made:
(1) if the property subject to seizure has been the

subject of a prior judgment in favor of the State in a criminal proceeding or in an injunction or forfeiture proceeding based upon this Act or the Drug Asset Forfeiture Procedure Act;

(2) if there is probable cause to believe that the

property is directly or indirectly dangerous to health or safety;

(3) if there is probable cause to believe that the

property is subject to forfeiture under this Act and the property is seized under circumstances in which a warrantless seizure or arrest would be reasonable; or

(4) in accordance with the Code of Criminal

Procedure of 1963.

(c) In the event of seizure pursuant to subsection (b), notice shall be given forthwith to all known interest holders that forfeiture proceedings, including a preliminary review, shall be instituted in accordance with the Drug Asset Forfeiture Procedure Act and such proceedings shall thereafter be instituted in accordance with that Act. Upon a showing of good cause, the notice required for a preliminary review under this Section may be postponed.
(d) Property taken or detained under this Section is not subject to replevin, but is deemed to be in the custody of the Director subject only to the order and judgments of the circuit court having jurisdiction over the forfeiture proceedings and the decisions of the State's Attorney under the Drug Asset Forfeiture Procedure Act. When property is seized under this Act, the seizing agency shall promptly conduct an inventory of the seized property, estimate the property's value, and forward a copy of the inventory of seized property and the estimate of the property's value to the Director. Upon receiving notice of seizure, the Director may:
(1) place the property under seal;
(2) remove the property to a place designated by him

or her;

(3) keep the property in the possession of the

seizing agency;

(4) remove the property to a storage area for

safekeeping or, if the property is a negotiable instrument or money and is not needed for evidentiary purposes, deposit it in an interest bearing account;

(5) place the property under constructive seizure by

posting notice of pending forfeiture on it, by giving notice of pending forfeiture to its owners and interest holders, or by filing notice of pending forfeiture in any appropriate public record relating to the property; or

(6) provide for another agency or custodian,

including an owner, secured party, or lienholder, to take custody of the property upon the terms and conditions set by the Director.

(e) No disposition may be made of property under seal until the time for taking an appeal has elapsed or until all appeals have been concluded unless a court, upon application therefor, orders the sale of perishable substances and the deposit of the proceeds of the sale with the court.
(f) When property is forfeited under this Act, the Director shall sell the property unless the property is required by law to be destroyed or is harmful to the public, and shall distribute the proceeds of the sale, together with any moneys forfeited or seized, in accordance with subsection (g). However, upon the application of the seizing agency or prosecutor who was responsible for the investigation, arrest or arrests and prosecution which lead to the forfeiture, the Director may return any item of forfeited property to the seizing agency or prosecutor for official use in the enforcement of laws relating to methamphetamine, cannabis, or controlled substances, if the agency or prosecutor demonstrates that the item requested would be useful to the agency or prosecutor in their enforcement efforts. When any forfeited conveyance, including an aircraft, vehicle, or vessel, is returned to the seizing agency or prosecutor, the conveyance may be used immediately in the enforcement of the criminal laws of this State. Upon disposal, all proceeds from the sale of the conveyance must be used for drug enforcement purposes. When any real property returned to the seizing agency is sold by the agency or its unit of government, the proceeds of the sale shall be delivered to the Director and distributed in accordance with subsection (g).
(g) All moneys and the sale proceeds of all other property forfeited and seized under this Act shall be distributed as follows:
(1)(i) 65% shall be distributed to the metropolitan

enforcement group, local, municipal, county, or State law enforcement agency or agencies which conducted or participated in the investigation resulting in the forfeiture. The distribution shall bear a reasonable relationship to the degree of direct participation of the law enforcement agency in the effort resulting in the forfeiture, taking into account the total value of the property forfeited and the total law enforcement effort with respect to the violation of the law upon which the forfeiture is based. Amounts distributed to the agency or agencies shall be used for the enforcement of laws governing methamphetamine, cannabis, and controlled substances; for public education in the community or schools in the prevention or detection of the abuse of drugs or alcohol; or for security cameras used for the prevention or detection of violence, except that amounts distributed to the Secretary of State shall be deposited into the Secretary of State Evidence Fund to be used as provided in Section 2-115 of the Illinois Vehicle Code.

(ii) Any local, municipal, or county law enforcement

agency entitled to receive a monetary distribution of forfeiture proceeds may share those forfeiture proceeds pursuant to the terms of an intergovernmental agreement with a municipality that has a population in excess of 20,000 if:

(I) the receiving agency has entered into an

intergovernmental agreement with the municipality to provide police services;

(II) the intergovernmental agreement for police

services provides for consideration in an amount of not less than $1,000,000 per year;

(III) the seizure took place within the

geographical limits of the municipality; and

(IV) the funds are used only for the enforcement

of laws governing cannabis and controlled substances; for public education in the community or schools in the prevention or detection of the abuse of drugs or alcohol; or for security cameras used for the prevention or detection of violence or the establishment of a municipal police force, including the training of officers, construction of a police station, the purchase of law enforcement equipment, or vehicles.

(2)(i) 12.5% shall be distributed to the Office of

the State's Attorney of the county in which the prosecution resulting in the forfeiture was instituted, deposited in a special fund in the county treasury and appropriated to the State's Attorney for use in the enforcement of laws governing methamphetamine, cannabis, and controlled substances; for public education in the community or schools in the prevention or detection of the abuse of drugs or alcohol; or at the discretion of the State's Attorney, in addition to other authorized purposes, to make grants to local substance abuse treatment facilities and half-way houses. In counties with a population over 3,000,000, 25% shall be distributed to the Office of the State's Attorney for use in the enforcement of laws governing methamphetamine, cannabis, and controlled substances; for public education in the community or schools in the prevention or detection of the abuse of drugs or alcohol; or at the discretion of the State's Attorney, in addition to other authorized purposes, to make grants to local substance abuse treatment facilities and half-way houses. If the prosecution is undertaken solely by the Attorney General, the portion provided hereunder shall be distributed to the Attorney General for use in the enforcement of laws governing methamphetamine, cannabis, and controlled substances or for public education in the community or schools in the prevention or detection of the abuse of drugs or alcohol.

(ii) 12.5% shall be distributed to the Office of

the State's Attorneys Appellate Prosecutor and deposited in the Narcotics Profit Forfeiture Fund of that Office to be used for additional expenses incurred in the investigation, prosecution and appeal of cases arising under laws governing methamphetamine, cannabis, and controlled substances or for public education in the community or schools in the prevention or detection of the abuse of drugs or alcohol. The Office of the State's Attorneys Appellate Prosecutor shall not receive distribution from cases brought in counties with a population over 3,000,000.

(3) 10% shall be retained by the Department of State

Police for expenses related to the administration and sale of seized and forfeited property.

(Source: P.A. 99-686, eff. 7-29-16.)

(Text of Section after amendment by P.A. 100-512)
Sec. 85. Forfeiture.
(a) The following are subject to forfeiture:
(1) (blank);
(2) all methamphetamine manufacturing materials which

have been produced, delivered, or possessed in connection with any substance containing methamphetamine in violation of this Act;

(3) all conveyances, including aircraft, vehicles or

vessels, which are used, or intended for use, to transport, or in any manner to facilitate the transportation, sale, receipt, possession, or concealment of any substance containing methamphetamine or property described in paragraph (2) of this subsection (a) that constitutes a felony violation of the Act, but:

(i) no conveyance used by any person as a common

carrier in the transaction of business as a common carrier is subject to forfeiture under this Section unless it appears that the owner or other person in charge of the conveyance is a consenting party or privy to the violation;

(ii) no conveyance is subject to forfeiture

under this Section by reason of any act or omission which the owner proves to have been committed or omitted without his or her knowledge or consent;

(iii) a forfeiture of a conveyance encumbered by

a bona fide security interest is subject to the interest of the secured party if he or she neither had knowledge of nor consented to the act or omission;

(4) all money, things of value, books, records, and

research products and materials including formulas, microfilm, tapes, and data which are used, or intended for use in a felony violation of this Act;

(5) everything of value furnished or intended to be

furnished by any person in exchange for a substance in violation of this Act, all proceeds traceable to such an exchange, and all moneys, negotiable instruments, and securities used, or intended to be used, to commit or in any manner to facilitate any felony violation of this Act.

(6) all real property, including any right, title,

and interest (including, but not limited to, any leasehold interest or the beneficial interest in a land trust) in the whole of any lot or tract of land and any appurtenances or improvements, which is used, or intended to be used, in any manner or part, to commit, or in any manner to facilitate the commission of, any violation or act that constitutes a violation of this Act or that is the proceeds of any violation or act that constitutes a violation of this Act.

(b) Property subject to forfeiture under this Act may be seized under the Drug Asset Forfeiture Procedure Act. In the event of seizure, forfeiture proceedings shall be instituted under the Drug Asset Forfeiture Procedure Act.
(c) Forfeiture under this Act is subject to subject to an 8th amendment to the United States Constitution disproportionate penalties analysis as provided under Section 9.5 of the Drug Asset Forfeiture Procedure Act.
(d) With regard to possession of methamphetamine offenses only, a sum of currency with a value of less than $500 shall not be subject to forfeiture under this Act. For all other offenses under this Act, currency with a value of under $100 shall not be subject to forfeiture under this Act.
(e) For felony offenses involving possession of a substance containing methamphetamine only, no property shall be subject to forfeiture under this Act because of the possession of less than 2 single unit doses of a substance. This exemption shall not apply in instances when the possessor, or another person at the direction of the possessor, is engaged in the destruction of any amount of a substance containing methamphetamine. The amount of a single unit dose shall be the State's burden to prove in their case in chief.
(f) (Blank).
(g) (Blank).
(h) Contraband, including methamphetamine or any controlled substance possessed without authorization under State or federal law, is not subject to forfeiture. No property right exists in contraband. Contraband is subject to seizure and shall be disposed of according to State law.
(Source: P.A. 99-686, eff. 7-29-16; 100-512, eff. 7-1-18.)

(720 ILCS 646/90)
Sec. 90. Methamphetamine restitution.
(a) If a person commits a violation of this Act in a manner that requires an emergency response, the person shall be required to make restitution to all public entities involved in the emergency response, to cover the reasonable cost of their participation in the emergency response, including but not limited to regular and overtime costs incurred by local law enforcement agencies and private contractors paid by the public agencies in securing the site. The convicted person shall make this restitution in addition to any other fine or penalty required by law.
(b) Any restitution payments made under this Section shall be disbursed equitably by the circuit clerk in the following order:
(1) first, to the agency responsible for the

mitigation of the incident;

(2) second, to the local agencies involved in the

emergency response;

(3) third, to the State agencies involved in the

emergency response; and

(4) fourth, to the federal agencies involved in the

emergency response.

(c) In addition to any other penalties and liabilities, a person who is convicted of violating any Section of this Act, whose violation proximately caused any incident resulting in an appropriate emergency response, shall be assessed a fine of $2,500, payable to the circuit clerk, who shall distribute the money to the law enforcement agency responsible for the mitigation of the incident. If the person has been previously convicted of violating any Section of this Act, the fine shall be $5,000 and the circuit clerk shall distribute the money to the law enforcement agency responsible for the mitigation of the incident. In the event that more than one agency is responsible for an arrest which does not require mitigation, the amount payable to law enforcement agencies shall be shared equally. Any moneys received by a law enforcement agency under this Section shall be used for law enforcement expenses.
Any moneys collected for the Illinois State Police shall be deposited into the Traffic and Criminal Conviction Surcharge Fund.
(Source: P.A. 97-434, eff. 1-1-12.)

(720 ILCS 646/95)
Sec. 95. Youth Drug Abuse Prevention Fund.
(a) Twelve and one-half percent of all amounts collected as fines pursuant to the provisions of this Article shall be paid into the Youth Drug Abuse Prevention Fund created by the Controlled Substances Act in the State treasury, to be used by the Department for the funding of programs and services for drug-abuse treatment, and prevention and education services, for juveniles.
(b) Eighty-seven and one-half percent of the proceeds of all fines received under the provisions of this Act shall be transmitted to and deposited into the State treasury and distributed as follows:
(1) If such seizure was made by a combination of law

enforcement personnel representing differing units of local government, the court levying the fine shall equitably allocate 50% of the fine among these units of local government and shall allocate 37.5% to the county general corporate fund. If the seizure was made by law enforcement personnel representing a unit of local government from a municipality where the number of inhabitants exceeds 2 million in population, the court levying the fine shall allocate 87.5% of the fine to that unit of local government. If the seizure was made by a combination of law enforcement personnel representing differing units of local government and if at least one of those units represents a municipality where the number of inhabitants exceeds 2 million in population, the court shall equitably allocate 87.5% of the proceeds of the fines received among the differing units of local government.

(2) If such seizure was made by State law

enforcement personnel, then the court shall allocate 37.5% to the State treasury and 50% to the county general corporate fund.

(3) If a State law enforcement agency in combination

with any law enforcement agency or agencies of a unit or units of local government conducted the seizure, the court shall equitably allocate 37.5% of the fines to or among the law enforcement agency or agencies of the unit or units of local government that conducted the seizure and shall allocate 50% to the county general corporate fund.

(c) The proceeds of all fines allocated to the law enforcement agency or agencies of the unit or units of local government pursuant to subsection (b) shall be made available to that law enforcement agency as expendable receipts for use in the enforcement of laws regulating controlled substances and cannabis. The proceeds of fines awarded to the State treasury shall be deposited in a special fund known as the Drug Traffic Prevention Fund, except that amounts distributed to the Secretary of State shall be deposited into the Secretary of State Evidence Fund to be used as provided in Section 2-115 of the Illinois Vehicle Code. Moneys from this Fund may be used by the Department of State Police for use in the enforcement of laws regulating controlled substances and cannabis; to satisfy funding provisions of the Intergovernmental Drug Laws Enforcement Act; to defray costs and expenses associated with returning violators of the Cannabis Control Act and this Act only, as provided in those Acts, when punishment of the crime shall be confinement of the criminal in the penitentiary; and all other moneys shall be paid into the General Revenue Fund in the State treasury.
(Source: P.A. 94-556, eff. 9-11-05.)

(720 ILCS 646/100)
Sec. 100. Second or subsequent offenses.
(a) Any person convicted of a second or subsequent offense under this Act may be sentenced to imprisonment for a term up to twice the maximum term otherwise authorized, fined an amount up to twice that otherwise authorized, or both.
(b) Any penalty imposed for any violation of this Act is in addition to, and not in lieu of, any civil or administrative penalty or sanction otherwise authorized by this Act or any other law.
(Source: P.A. 94-556, eff. 9-11-05.)

(720 ILCS 646/105)
Sec. 105. Applicability. A prosecution for any violation of law occurring prior to the effective date of this Act is not affected or abated by this Act. If the offense being prosecuted would be a violation of this Act, and has not reached the sentencing stage or final adjudication, then for purposes of penalty the penalties under this Act apply if they are less than under the prior law upon which the prosecution was commenced.
(Source: P.A. 94-556, eff. 9-11-05.)

(720 ILCS 646/110)
Sec. 110. Scope of Act. Nothing in this Act limits any authority or activity authorized by the Illinois Controlled Substances Act, the Medical Practice Act of 1987, the Nurse Practice Act, the Pharmacy Practice Act, the Illinois Dental Practice Act, the Podiatric Medical Practice Act of 1987, or the Veterinary Medicine and Surgery Practice Act of 2004. Nothing in this Act limits the authority or activity of any law enforcement officer acting within the scope of his or her employment.
(Source: P.A. 94-556, eff. 9-11-05; 95-639, eff. 10-5-07; 95-689, eff. 10-29-07; 95-876, eff. 8-21-08.)

(720 ILCS 646/115)
Sec. 115. Overdose; limited immunity from prosecution.
(a) For the purposes of this Section, "overdose" means a methamphetamine-induced physiological event that results in a life-threatening emergency to the individual who ingested, inhaled, injected, or otherwise bodily absorbed methamphetamine.
(b) A person who, in good faith, seeks emergency medical assistance for someone experiencing an overdose shall not be charged or prosecuted for Class 3 felony possession of methamphetamine if evidence for the Class 3 felony possession charge was acquired as a result of the person seeking or obtaining emergency medical assistance and providing the amount of substance recovered is less than one gram of methamphetamine or a substance containing methamphetamine.
(c) A person who is experiencing an overdose shall not be charged or prosecuted for Class 3 felony possession of methamphetamine if evidence for the Class 3 felony possession charge was acquired as a result of the person seeking or obtaining emergency medical assistance and providing the amount of substance recovered is less than one gram of methamphetamine or a substance containing methamphetamine.
(d) The limited immunity described in subsections (b) and (c) of this Section shall not be extended if law enforcement has reasonable suspicion or probable cause to detain, arrest, or search the person described in subsection (b) or (c) of this Section for criminal activity and the reasonable suspicion or probable cause is based on information obtained prior to or independent of the individual described in subsection (b) or (c) taking action to seek or obtain emergency medical assistance and not obtained as a direct result of the action of seeking or obtaining emergency medical assistance. Nothing in this Section is intended to interfere with or prevent the investigation, arrest, or prosecution of any person for the delivery or distribution of cannabis, methamphetamine or other controlled substances, drug-induced homicide, or any other crime.
(Source: P.A. 97-678, eff. 6-1-12.)

(720 ILCS 646/120)
Sec. 120. Prescriptions.
(a) Whenever any person pleads guilty to, is found guilty of, or is placed on supervision for an offense under this Act, in addition to any other penalty imposed by the court, no such person shall thereafter knowingly purchase, receive, own, or otherwise possess any substance or product containing a methamphetamine precursor as defined in Section 10 of this Act, without the methamphetamine precursor first being prescribed for the use of that person in the manner provided for the prescription of Schedule II controlled substances under Article III of the Illinois Controlled Substances Act.
(b) A person described in subsection (a) of this Section who is in possession of any substance or product containing a methamphetamine precursor as defined in Section 10 of this Act, in violation of subsection (a) of this Section, is guilty of a Class 4 felony.
(c) Nothing in this Section shall be construed to create any duty, responsibility to investigate, or other liability for any person prescribing, dispensing, selling, or otherwise lawfully transferring or providing a methamphetamine precursor to a person described in subsection (a) of this Section.
(Source: P.A. 97-1008, eff. 8-17-12.)

(720 ILCS 646/901)
Sec. 901. (Amendatory provisions; text omitted).
(Source: P.A. 94-556, eff. 9-11-05; text omitted.)

(720 ILCS 646/902)
Sec. 902. (Amendatory provisions; text omitted).
(Source: P.A. 94-556, eff. 9-11-05; text omitted.)

(720 ILCS 646/905)
Sec. 905. (Amendatory provisions; text omitted).
(Source: P.A. 94-556, eff. 9-11-05; text omitted.)

(720 ILCS 646/910)
Sec. 910. (Amendatory provisions; text omitted).
(Source: P.A. 94-556, eff. 9-11-05; text omitted.)

(720 ILCS 646/915)
Sec. 915. (Amendatory provisions; text omitted).
(Source: P.A. 94-556, eff. 9-11-05; text omitted.)

(720 ILCS 646/920)
Sec. 920. (Amendatory provisions; text omitted).
(Source: P.A. 94-556, eff. 9-11-05; text omitted.)

(720 ILCS 646/925)
Sec. 925. (Amendatory provisions; text omitted).
(Source: P.A. 94-556, eff. 9-11-05; text omitted.)

(720 ILCS 646/926)
Sec. 926. (Amendatory provisions; text omitted).
(Source: P.A. 94-556, eff. 9-11-05; text omitted.)

(720 ILCS 646/930)
Sec. 930. (Amendatory provisions; text omitted).
(Source: P.A. 94-556, eff. 9-11-05; text omitted.)

(720 ILCS 646/935)
Sec. 935. (Amendatory provisions; text omitted).
(Source: P.A. 94-556, eff. 9-11-05; text omitted.)

(720 ILCS 646/940)
Sec. 940. (Amendatory provisions; text omitted).
(Source: P.A. 94-556, eff. 9-11-05; text omitted.)

(720 ILCS 646/945)
Sec. 945. (Amendatory provisions; text omitted).
(Source: P.A. 94-556, eff. 9-11-05; text omitted.)

(720 ILCS 646/950)
Sec. 950. (Amendatory provisions; text omitted).
(Source: P.A. 94-556, eff. 9-11-05; text omitted.)

(720 ILCS 646/955)
Sec. 955. (Amendatory provisions; text omitted).
(Source: P.A. 94-556, eff. 9-11-05; text omitted.)

(720 ILCS 646/960)
Sec. 960. (Amendatory provisions; text omitted).
(Source: P.A. 94-556, eff. 9-11-05; text omitted.)

(720 ILCS 646/965)
Sec. 965. (Amendatory provisions; text omitted).
(Source: P.A. 94-556, eff. 9-11-05; text omitted.)

(720 ILCS 646/970)
Sec. 970. (Amendatory provisions; text omitted).
(Source: P.A. 94-556, eff. 9-11-05; text omitted.)

(720 ILCS 646/975)
Sec. 975. (Amendatory provisions; text omitted).
(Source: P.A. 94-556, eff. 9-11-05; text omitted.)

(720 ILCS 646/980)
Sec. 980. (Amendatory provisions; text omitted).
(Source: P.A. 94-556, eff. 9-11-05; text omitted.)

(720 ILCS 646/985)
Sec. 985. (Amendatory provisions; text omitted).
(Source: P.A. 94-556, eff. 9-11-05; text omitted.)

(720 ILCS 646/990)
Sec. 990. (Amendatory provisions; text omitted).
(Source: P.A. 94-556, eff. 9-11-05; text omitted.)

(720 ILCS 646/995)
Sec. 995. (Amendatory provisions; text omitted).
(Source: P.A. 94-556, eff. 9-11-05; text omitted.)

(720 ILCS 646/1000)
Sec. 1000. (Amendatory provisions; text omitted).
(Source: P.A. 94-556, eff. 9-11-05; text omitted.)

(720 ILCS 646/1005)
Sec. 1005. (Amendatory provisions; text omitted).
(Source: P.A. 94-556, eff. 9-11-05; text omitted.)

(720 ILCS 646/1010)
Sec. 1010. (Amendatory provisions; text omitted).
(Source: P.A. 94-556, eff. 9-11-05; text omitted.)

(720 ILCS 646/1015)
Sec. 1015. (Amendatory provisions; text omitted).
(Source: P.A. 94-556, eff. 9-11-05; text omitted.)

(720 ILCS 646/1020)
Sec. 1020. (Amendatory provisions; text omitted).
(Source: P.A. 94-556, eff. 9-11-05; text omitted.)

(720 ILCS 646/1025)
Sec. 1025. (Amendatory provisions; text omitted).
(Source: P.A. 94-556, eff. 9-11-05; text omitted.)

(720 ILCS 646/1030)
Sec. 1030. (Amendatory provisions; text omitted).
(Source: P.A. 94-556, eff. 9-11-05; text omitted.)

(720 ILCS 646/1035)
Sec. 1035. (Amendatory provisions; text omitted).
(Source: P.A. 94-556, eff. 9-11-05; text omitted.)

(720 ILCS 646/1040)
Sec. 1040. (Amendatory provisions; text omitted).
(Source: P.A. 94-556, eff. 9-11-05; text omitted.)

(720 ILCS 646/1045)
Sec. 1045. (Amendatory provisions; text omitted).
(Source: P.A. 94-556, eff. 9-11-05; text omitted.)

(720 ILCS 646/1050)
Sec. 1050. (Amendatory provisions; text omitted).
(Source: P.A. 94-556, eff. 9-11-05; text omitted.)

(720 ILCS 646/1055)
Sec. 1055. (Amendatory provisions; text omitted).
(Source: P.A. 94-556, eff. 9-11-05; text omitted.)

(720 ILCS 646/1056)
Sec. 1056. The Criminal Code of 1961 is amended by repealing Sections 12-4.10 (as added by Public Act 93-111), 12-4.10 (as added by Public Act 93-340), 12-4.11 (as added by Public Act 93-340), 20-1.4, 20-1.5, and 21-1.5.
(Source: P.A. 94-556, eff. 9-11-05.)

(720 ILCS 646/1060)
Sec. 1060. (Amendatory provisions; text omitted).
(Source: P.A. 94-556, eff. 9-11-05; text omitted.)

(720 ILCS 646/1065)
Sec. 1065. (Amendatory provisions; text omitted).
(Source: P.A. 94-556, eff. 9-11-05; text omitted.)

(720 ILCS 646/1066)
Sec. 1066. The Illinois Controlled Substances Act is amended by repealing Sections 405.3 and 411.3.
(Source: P.A. 94-556, eff. 9-11-05.)

(720 ILCS 646/1070)
Sec. 1070. (Amendatory provisions; text omitted).
(Source: P.A. 94-556, eff. 9-11-05; text omitted.)

(720 ILCS 646/1075)
Sec. 1075. (Amendatory provisions; text omitted).
(Source: P.A. 94-556, eff. 9-11-05; text omitted.)

(720 ILCS 646/1080)
Sec. 1080. (Amendatory provisions; text omitted).
(Source: P.A. 94-556, eff. 9-11-05; text omitted.)

(720 ILCS 646/1085)
Sec. 1085. (Amendatory provisions; text omitted).
(Source: P.A. 94-556, eff. 9-11-05; text omitted.)

(720 ILCS 646/1090)
Sec. 1090. (Amendatory provisions; text omitted).
(Source: P.A. 94-556, eff. 9-11-05; text omitted.)

(720 ILCS 646/1095)
Sec. 1095. (Amendatory provisions; text omitted).
(Source: P.A. 94-556, eff. 9-11-05; text omitted.)

(720 ILCS 646/1100)
Sec. 1100. (Amendatory provisions; text omitted).
(Source: P.A. 94-556, eff. 9-11-05; text omitted.)

(720 ILCS 646/1105)
Sec. 1105. (Amendatory provisions; text omitted).
(Source: P.A. 94-556, eff. 9-11-05; text omitted.)

(720 ILCS 646/1110)
Sec. 1110. (Amendatory provisions; text omitted).
(Source: P.A. 94-556, eff. 9-11-05; text omitted.)

(720 ILCS 646/1115)
Sec. 1115. (Amendatory provisions; text omitted).
(Source: P.A. 94-556, eff. 9-11-05; text omitted.)

(720 ILCS 646/1120)
Sec. 1120. (Amendatory provisions; text omitted).
(Source: P.A. 94-556, eff. 9-11-05; text omitted.)

(720 ILCS 646/9999)
Sec. 9999. Effective date. This Act takes effect 30 days after becoming law.
(Source: P.A. 94-556, eff. 9-11-05.)



720 ILCS 648/ - Methamphetamine Precursor Control Act.

(720 ILCS 648/1)
Sec. 1. Short title. This Act may be cited as the Methamphetamine Precursor Control Act.
(Source: P.A. 94-694, eff. 1-15-06.)

(720 ILCS 648/5)
Sec. 5. Purpose. The purpose of this Act is to reduce the harm that methamphetamine manufacturing and manufacturers are inflicting on individuals, families, communities, first responders, the economy, and the environment in Illinois, by making it more difficult for persons engaged in the unlawful manufacture of methamphetamine and related activities to obtain methamphetamine's essential ingredient, ephedrine or pseudoephedrine. It is the intent of the General Assembly that this Act operate in tandem with and be interpreted as consistent with federal laws and regulations relating to the subject matter of this Act to the greatest extent possible.
(Source: P.A. 94-694, eff. 1-15-06; 94-830, eff. 6-5-06.)

(720 ILCS 648/10)
Sec. 10. Definitions. In this Act:
"Administer" or "administration" has the meaning provided in Section 102 of the Illinois Controlled Substances Act.
"Agent" has the meaning provided in Section 102 of the Illinois Controlled Substances Act.
"Authorized representative" means an employee or agent of a qualified outside entity who has been authorized in writing by his or her agency or office to receive confidential information from the Central Repository.
"Central Repository" means the entity chosen by the Illinois State Police to handle electronic transaction records as described in this Act.
"Convenience package" means any package that contains 360 milligrams or less of ephedrine or pseudoephedrine, their salts or optical isomers, or salts of optical isomers in liquid or liquid-filled capsule form.
"Covered pharmacy" means any pharmacy that distributes any amount of targeted methamphetamine precursor that is physically located in Illinois.
"Deliver" has the meaning provided in Section 102 of the Illinois Controlled Substances Act.
"Dispense" has the meaning provided in Section 102 of the Illinois Controlled Substances Act.
"Distribute" has the meaning provided in Section 102 of the Illinois Controlled Substances Act.
"Electronic transaction record" means, with respect to the distribution of a targeted methamphetamine precursor by a pharmacy to a recipient under Section 25 of this Act, an electronic record that includes: the name and address of the recipient; date and time of the transaction; brand and product name and total quantity distributed of ephedrine or pseudoephedrine, their salts, or optical isomers, or salts of optical isomers; identification type and identification number of the identification presented by the recipient; and the name and address of the pharmacy.
"Identification information" means identification type and identification number.
"Identification number" means the number that appears on the identification furnished by the recipient of a targeted methamphetamine precursor.
"Identification type" means the type of identification furnished by the recipient of a targeted methamphetamine precursor such as, by way of example only, an Illinois driver's license or United States passport.
"List I chemical" has the meaning provided in 21 U.S.C. Section 802.
"Methamphetamine precursor" has the meaning provided in Section 10 of the Methamphetamine Control and Community Protection Act.
"Package" means an item packaged and marked for retail sale that is not designed to be further broken down or subdivided for the purpose of retail sale.
"Pharmacist" has the meaning provided in Section 102 of the Illinois Controlled Substances Act.
"Pharmacy" has the meaning provided in Section 102 of the Illinois Controlled Substances Act.
"Practitioner" has the meaning provided in Section 102 of the Illinois Controlled Substances Act.
"Prescriber" has the meaning provided in Section 102 of the Illinois Controlled Substances Act.
"Prescription" has the meaning provided in Section 102 of the Illinois Controlled Substances Act.
"Procure" means to purchase, steal, gather, or otherwise obtain, for oneself or another person, by legal or illegal means, or to cause another to take that action.
"Qualified outside entity" means a law enforcement agency or prosecutor's office with authority to identify, investigate, or prosecute violations of this Act or any other State or federal law or rule involving a methamphetamine precursor, methamphetamine, or any other controlled substance.
"Readily retrievable" has the meaning provided in 21 C.F.R. part 1300.
"Recipient" means a person purchasing, receiving, or otherwise acquiring a targeted methamphetamine precursor from a pharmacy in Illinois, as described in Section 25 of this Act.
"Retail distributor" means a grocery store, general merchandise store, drug store, other merchandise store, or other entity or person whose activities as a distributor relating to drug products containing targeted methamphetamine precursor are limited exclusively or almost exclusively to sales for personal use by an ultimate user, both in number of sales and volume of sales, either directly to walk-in customers or in face-to-face transactions by direct sales.
"Sales employee" means any employee or agent, other than a pharmacist or pharmacy technician who at any time (a) operates a cash register at which convenience packages may be sold, (b) stocks shelves containing convenience packages, or (c) trains or supervises any other employee or agent who engages in any of the preceding activities.
"Single retail transaction" means a sale by a retail distributor to a recipient at a specific time.
"Targeted methamphetamine precursor" means any compound, mixture, or preparation that contains any detectable quantity of ephedrine or pseudoephedrine, their salts or optical isomers, or salts of optical isomers.
"Targeted package" means a package, including a convenience package, containing any amount of targeted methamphetamine precursor.
"Ultimate user" has the meaning provided in Section 102 of the Illinois Controlled Substances Act.
(Source: P.A. 97-670, eff. 1-19-12; 98-371, eff. 8-16-13.)

(720 ILCS 648/15)
Sec. 15. Basic provisions.
(a) No targeted methamphetamine precursor shall be purchased, received, or otherwise acquired in any manner other than that described in Section 20 of this Act.
(b) No targeted methamphetamine precursor shall be knowingly administered, dispensed, or distributed for any purpose other than a medical purpose.
(c) No targeted methamphetamine precursor shall be knowingly administered, dispensed, or distributed for the purpose of violating or evading this Act, the Illinois Controlled Substances Act, or the Methamphetamine Control and Community Protection Act.
(d) No targeted methamphetamine precursor shall be administered, dispensed, or distributed with knowledge that it will be used to manufacture methamphetamine or with reckless disregard of its likely use to manufacture methamphetamine.
(e) No targeted methamphetamine precursor shall be administered, dispensed, or distributed except by:
(1) a pharmacist pursuant to the valid order of a

prescriber;

(2) any other practitioner authorized to do so by

the Illinois Controlled Substances Act;

(3) a drug abuse treatment program, pursuant to

subsection (d) of Section 313 of the Illinois Controlled Substances Act;

(4) a pharmacy pursuant to Section 25 of this Act;
(5) a retail distributor pursuant to Sections 30 and

35 of this Act; or

(6) a distributor authorized by the Drug Enforcement

Administration to distribute bulk quantities of a list I chemical under the federal Controlled Substances Act and corresponding regulations, or the employee or agent of such a distributor acting in the normal course of business.

(f) Notwithstanding any provision of this Act to the contrary, it is lawful for persons to provide small quantities of targeted methamphetamine precursors to immediate family or household members for legitimate medical purposes, and it is lawful for persons to receive small quantities of targeted methamphetamine precursors from immediate family or household members for legitimate medical purposes.
(Source: P.A. 94-694, eff. 1-15-06; 94-830, eff. 6-5-06.)

(720 ILCS 648/20)
Sec. 20. Restrictions on purchase, receipt, or acquisition.
(a) Except as provided in subsection (e) of this Section, any person 18 years of age or older wishing to purchase, receive, or otherwise acquire a targeted methamphetamine precursor shall, prior to taking possession of the targeted methamphetamine precursor:
(1) provide a driver's license or other

government-issued identification showing the person's name, date of birth, and photograph; and

(2) sign a log documenting the name and address of

the person, date and time of the transaction, and brand and product name and total quantity distributed of ephedrine or pseudoephedrine, their salts, or optical isomers, or salts of optical isomers.

(b) Except as provided in subsection (e) of this Section, no person shall knowingly purchase, receive, or otherwise acquire, within any 30-day period products containing more than a total of 7,500 milligrams of ephedrine or pseudoephedrine, their salts or optical isomers, or salts of optical isomers.
(c) Except as provided in subsections (d) and (e) of this Section, no person shall knowingly purchase, receive, or otherwise acquire more than 2 targeted packages in a single retail transaction.
(d) Except as provided in subsection (e) of this Section, no person shall knowingly purchase, receive, or otherwise acquire more than one convenience package from a retail location other than a pharmacy counter in a 24-hour period.
(e) This Section shall not apply to any person who purchases, receives, or otherwise acquires a targeted methamphetamine precursor for the purpose of dispensing, distributing, or administering it in a lawful manner described in subsection (e) of Section 15 of this Act.
(f) A person shall not knowingly procure a targeted methamphetamine precursor for a third party for the purpose of evading this Act, the Illinois Controlled Substances Act, or the Methamphetamine Control and Community Protection Act.
(Source: P.A. 98-371, eff. 8-16-13.)

(720 ILCS 648/25)
Sec. 25. Pharmacies.
(a) No targeted methamphetamine precursor may be knowingly distributed through a pharmacy, including a pharmacy located within, owned by, operated by, or associated with a retail distributor unless all terms of this Section are satisfied.
(b) Any targeted methamphetamine precursor other than a convenience package or a liquid, including but not limited to any targeted methamphetamine precursor in liquid-filled capsules, shall: be packaged in blister packs, with each blister containing not more than 2 dosage units, or when the use of blister packs is technically infeasible, in unit dose packets. Each targeted package shall contain no more than 3,000 milligrams of ephedrine or pseudoephedrine, their salts or optical isomers, or salts of optical isomers.
(c) The targeted methamphetamine precursor shall be stored behind the pharmacy counter and distributed by a pharmacist or pharmacy technician licensed under the Pharmacy Practice Act, or by an agent of the pharmacist or pharmacy technician.
(d) Any retail distributor operating a pharmacy, and any pharmacist or pharmacy technician involved in the transaction or transactions, shall ensure that any person purchasing, receiving, or otherwise acquiring the targeted methamphetamine precursor complies with subsection (a) of Section 20 of this Act.
(e) Any retail distributor operating a pharmacy, and any pharmacist or pharmacy technician involved in the transaction or transactions, shall verify that:
(1) The person purchasing, receiving, or otherwise

acquiring the targeted methamphetamine precursor is 18 years of age or older and resembles the photograph of the person on the government-issued identification presented by the person; and

(2) The name entered into the log referred to in

subsection (a) of Section 20 of this Act corresponds to the name on the government-issued identification presented by the person.

(f) The logs referred to in subsection (a) of Section 20 of this Act shall be kept confidential, maintained for not less than 4 years, and made available for inspection and copying by any law enforcement officer upon request of that officer. These logs shall be kept in an electronic format as required by the Methamphetamine Precursor Tracking Act.
(g) No retail distributor operating a pharmacy, and no pharmacist or pharmacy technician, shall knowingly distribute any targeted methamphetamine precursor to any person under 18 years of age.
(h) No retail distributor operating a pharmacy, and no pharmacist or pharmacy technician, shall knowingly distribute to a single person more than 2 targeted packages in a single retail transaction.
(i) No retail distributor operating a pharmacy, and no pharmacist or pharmacy technician, shall knowingly distribute to a single person in any 30-day period products containing more than a total of 7,500 milligrams of ephedrine or pseudoephedrine, their salts or optical isomers, or salts of optical isomers.
(j) A pharmacist or pharmacy technician may distribute a targeted methamphetamine precursor to a person who is without a form of identification specified in paragraph (1) of subsection (a) of Section 20 of this Act only if all other provisions of this Act are followed and either:
(1) the person presents a driver's

license issued without a photograph by the State of Illinois pursuant to the Illinois Administrative Code, Title 92, Section 1030.90(b)(1) or 1030.90(b)(2); or

(2) the person is known to the

pharmacist or pharmacy technician, the person presents some form of identification, and the pharmacist or pharmacy technician reasonably believes that the targeted methamphetamine precursor will be used for a legitimate medical purpose and not to manufacture methamphetamine.

(k) When a pharmacist or pharmacy technician distributes a targeted methamphetamine precursor to a person according to the procedures set forth in this Act, and the pharmacist or pharmacy technician does not have access to a working cash register at the pharmacy counter, the pharmacist or pharmacy technician may instruct the person to pay for the targeted methamphetamine precursor at a cash register located elsewhere in the retail establishment, whether that register is operated by a pharmacist, pharmacy technician, or other employee or agent of the retail establishment.
(Source: P.A. 96-50, eff. 10-21-09; 97-670, eff. 1-19-12.)

(720 ILCS 648/30)
Sec. 30. Retail distributors; general requirements.
(a) No retail distributor shall distribute any convenience package except in accordance with this Section and Section 35 of this Act.
(b) The convenience packages must be displayed behind store counters or in locked cases, so that customers are not able to reach the product without the assistance of a store employee or agent.
(c) The retailer distributor shall ensure that any person purchasing, receiving, or otherwise acquiring the targeted methamphetamine precursor complies with subsection (a) of Section 20 of this Act.
(d) The retail distributor shall verify that:
(1) The person purchasing, receiving, or otherwise

acquiring the targeted methamphetamine precursor is 18 years of age or older and resembles the photograph of the person on the government-issued identification presented by the person; and

(2) The name entered into the log referred to in

subsection (a) of Section 20 of this Act corresponds to the name on the government-issued identification presented by the person.

(e) The logs referred to in subsection (a) of Section 20 of this Act shall be kept confidential, maintained for not less than 2 years, and made available for inspection and copying by any law enforcement officer upon request of that officer. These logs may be kept in an electronic format if they include all the information specified in subsection (a) of Section 20 of this Act in a form that is readily retrievable.
(f) No retail distributor shall knowingly distribute any targeted methamphetamine precursor to any person under 18 years of age.
(g) No retail distributor shall knowingly distribute to a single person in any 24-hour period more than one convenience package.
(h) No retail distributor shall knowingly distribute to a single person in any 30-day period products containing more than a total of 7,500 milligrams of ephedrine or pseudoephedrine, their salts or optical isomers, or salts of optical isomers.
(Source: P.A. 94-694, eff. 1-15-06.)

(720 ILCS 648/35)
Sec. 35. Retail distributors; training requirements.
(a) Every retail distributor of any targeted methamphetamine precursor shall train each sales employee on the topics listed on the certification form described in subsection (b) of this Section. This training may be conducted by a live trainer or by means of a computer-based training program. This training shall be completed within 30 days of the effective date of this Act or within 30 days of the date that each sales employee begins working for the retail distributor, whichever of these 2 dates comes later.
(b) Immediately after training each sales employee as required in subsection (a) of this Section, every retail distributor of any targeted methamphetamine precursor shall have each sales employee read, sign, and date a certification containing the following language:
(1) My name is (insert name of employee) and I am an

employee of (insert name of business) at (insert street address).

(2) I understand that in Illinois there are laws

governing the sale of certain over-the-counter medications that contain a chemical called ephedrine or a second chemical called pseudoephedrine. Medications that are subject to these laws are called "targeted methamphetamine precursors".

(3) I understand that "targeted methamphetamine

precursors" can be used to manufacture the illegal and dangerous drug methamphetamine and that methamphetamine is causing great harm to individuals, families, communities, the economy, and the environment throughout Illinois.

(4) I understand that under Illinois law, unless they

are at a pharmacy counter, customers can only purchase small "convenience packages" of "targeted methamphetamine precursors".

(5) I understand that under Illinois law, customers

can only purchase these "convenience packages" if they are 18 years of age or older, show identification, and sign a log according to procedures that have been described to me.

(6) I understand that under Illinois law, I cannot

sell more than one "convenience package" to a single customer in one 24-hour period.

(7) I understand that under Illinois law, I cannot

sell "targeted methamphetamine precursors" to a person if I know that the person is going to use them to make methamphetamine.

(8) I understand that there are a number of

ingredients that are used to make the illegal drug methamphetamine, including "targeted methamphetamine precursors" sold in "convenience packages". My employer has shown me a list of these various ingredients, and I have reviewed the list.

(9) I understand that there are certain procedures

that I should follow if I suspect that a store customer is purchasing "targeted methamphetamine precursors" or other products for the purpose of manufacturing methamphetamine. These procedures have been described to me, and I understand them.

(c) A certification form of the type described in subsection (b) of this Section may be signed with a handwritten signature or an electronic signature that includes a unique identifier for each employee. The certification shall be retained by the retail distributor for each sales employee for the duration of his or her employment and for at least 30 days following the end of his or her employment. Any such form shall be made available for inspection and copying by any law enforcement officer upon request of that officer. These records may be kept in electronic format if they include all the information specified in this Section in a manner that is readily retrievable and reproducible in hard-copy format.
(d) The Office of the Illinois Attorney General shall make available to retail distributors the list of methamphetamine ingredients referred to in subsection (b) of this Section.
(e) The training requirements set forth in this Section apply to the distribution of convenience packages away from pharmacy counters as set forth in Section 30 of this Act but do not apply to the distribution of targeted methamphetamine precursors through a pharmacy as set forth in Section 25 of this Act.
(Source: P.A. 94-694, eff. 1-15-06; 94-830, eff. 6-5-06.)

(720 ILCS 648/36)
Sec. 36. (Repealed).
(Source: P.A. 95-640, eff. 6-1-08. Repealed by P.A. 97-670, eff. 1-19-12.)

(720 ILCS 648/37)
Sec. 37. (Repealed).
(Source: P.A. 95-640, eff. 6-1-08. Repealed by P.A. 97-670, eff. 1-19-12.)

(720 ILCS 648/38)
Sec. 38. (Repealed).
(Source: P.A. 95-640, eff. 6-1-08. Repealed by P.A. 97-670, eff. 1-19-12.)

(720 ILCS 648/39)
Sec. 39. (Repealed).
(Source: P.A. 95-640, eff. 6-1-08. Repealed by P.A. 97-670, eff. 1-19-12.)

(720 ILCS 648/39.5)
Sec. 39.5. (Repealed).
(Source: P.A. 95-640, eff. 6-1-08. Repealed by P.A. 97-670, eff. 1-19-12.)

(720 ILCS 648/39.6)
Sec. 39.6. (Repealed).
(Source: P.A. 96-50, eff. 10-21-09. Repealed by P.A. 97-670, eff. 1-19-12.)

(720 ILCS 648/39.7)
Sec. 39.7. (Repealed).
(Source: P.A. 96-50, eff. 10-21-09. Repealed by P.A. 97-670, eff. 1-19-12.)

(720 ILCS 648/39.8)
Sec. 39.8. (Repealed).
(Source: P.A. 96-50, eff. 10-21-09. Repealed by P.A. 97-670, eff. 1-19-12.)

(720 ILCS 648/39.8-5)
Sec. 39.8-5. (Repealed).
(Source: P.A. 96-50, eff. 10-21-09. Repealed by P.A. 97-670, eff. 1-19-12.)

(720 ILCS 648/40)
Sec. 40. Penalties.
(a) Violations of subsection (b) of Section 20 of this Act.
(1) Any person who knowingly purchases, receives, or

otherwise acquires, within any 30-day period, products containing more than a total of 7,500 milligrams of ephedrine or pseudoephedrine, their salts or optical isomers, or salts of optical isomers in violation of subsection (b) of Section 20 of this Act is subject to the following penalties:

(A) More than 7,500 milligrams but less than

15,000 milligrams, Class B misdemeanor;

(B) 15,000 or more but less than 22,500

milligrams, Class A misdemeanor;

(C) 22,500 or more but less than 30,000

milligrams, Class 4 felony;

(D) 30,000 or more but less than 37,500

milligrams, Class 3 felony;

(E) 37,500 or more but less than 45,000

milligrams, Class 2 felony:

(F) 45,000 or more milligrams, Class 1 felony.
(2) Any person who knowingly purchases, receives, or

otherwise acquires, within any 30-day period, products containing more than a total of 7,500 milligrams of ephedrine or pseudoephedrine, their salts or optical isomers, or salts of optical isomers in violation of subsection (b) of Section 20 of this Act, and who has previously been convicted of any methamphetamine-related offense under any State or federal law, is subject to the following penalties:

(A) More than 7,500 milligrams but less than

15,000 milligrams, Class A misdemeanor;

(B) 15,000 or more but less than 22,500

milligrams, Class 4 felony;

(C) 22,500 or more but less than 30,000

milligrams, Class 3 felony;

(D) 30,000 or more but less than 37,500

milligrams, Class 2 felony;

(E) 37,500 or more milligrams, Class 1 felony.
(3) Any person who knowingly purchases, receives, or

otherwise acquires, within any 30-day period, products containing more than a total of 7,500 milligrams of ephedrine or pseudoephedrine, their salts or optical isomers, or salts of optical isomers in violation of subsection (b) of Section 20 of this Act, and who has previously been convicted 2 or more times of any methamphetamine-related offense under State or federal law, is subject to the following penalties:

(A) More than 7,500 milligrams but less than

15,000 milligrams, Class 4 felony;

(B) 15,000 or more but less than 22,500

milligrams, Class 3 felony;

(C) 22,500 or more but less than 30,000

milligrams, Class 2 felony;

(D) 30,000 or more milligrams, Class 1 felony.
(b) Violations of Section 15, 20, 25, 30, or 35 of this Act, other than violations of subsection (b) or (f) of Section 20 of this Act.
(1) Any pharmacy or retail distributor that violates

Section 15, 20, 25, 30, or 35 of this Act, other than subsection (b) or (f) of Section 20 of this Act, is guilty of a petty offense and subject to a fine of $500 for a first offense; and $1,000 for a second offense occurring at the same retail location as and within 3 years of the prior offense. A pharmacy or retail distributor that violates this Act is guilty of a business offense and subject to a fine of $5,000 for a third or subsequent offense occurring at the same retail location as and within 3 years of the prior offenses.

(2) An employee or agent of a pharmacy or retail

distributor who violates Section 15, 20, 25, 30, or 35 of this Act, other than subsection (b) or (f) of Section 20 of this Act, is guilty of a Class A misdemeanor for a first offense, a Class 4 felony for a second offense, and a Class 1 felony for a third or subsequent offense.

(3) Any other person who violates Section 15, 20, 25,

30, or 35 of this Act, other than subsection (b) or (f) of Section 20 of this Act, is guilty of a Class B misdemeanor for a first offense, a Class A misdemeanor for a second offense, and a Class 4 felony for a third or subsequent offense.

(c) (Blank).
(d) (Blank).
(e) Any person who, in order to acquire a targeted methamphetamine precursor, knowingly uses or provides the driver's license or government-issued identification of another person, or who knowingly uses or provides a fictitious or unlawfully altered driver's license or government-issued identification, or who otherwise knowingly provides false information, is guilty of a Class 4 felony for a first offense, a Class 3 felony for a second offense, and a Class 2 felony for a third or subsequent offense.
For purposes of this subsection (e), the terms "fictitious driver's license", "unlawfully altered driver's license", and "false information" have the meanings ascribed to them in Section 6-301.1 of the Illinois Vehicle Code.
(f) Any person who violates subsection (f) of Section 20 of this Act is guilty of a Class A misdemeanor for the first conviction, and a Class 4 felony for a second or subsequent conviction.
(Source: P.A. 97-670, eff. 1-19-12; 98-371, eff. 8-16-13.)

(720 ILCS 648/45)
Sec. 45. (Repealed).
(Source: P.A. 96-50, eff. 10-21-09. Repealed by P.A. 97-670, eff. 1-19-12.)

(720 ILCS 648/50)
Sec. 50. Scope of Act.
(a) Nothing in this Act limits the scope, terms, or effect of the Methamphetamine Control and Community Protection Act.
(b) Nothing in this Act limits the lawful authority granted by the Medical Practice Act of 1987, the Nurse Practice Act, or the Pharmacy Practice Act.
(c) Nothing in this Act limits the authority or activity of any law enforcement officer acting within the scope of his or her employment.
(Source: P.A. 94-694, eff. 1-15-06; 95-639, eff. 10-5-07; 95-689, eff. 10-29-07; 95-876, eff. 8-21-08.)

(720 ILCS 648/55)
Sec. 55. Preemption and home rule powers. The regulation of the sale of targeted methamphetamine precursors and targeted packages are exclusive powers and functions of the State. A county or municipality, including a home rule unit, may not regulate the sale of targeted methamphetamine precursors and targeted packages. This Section is a denial and limitation of home rule powers under subsection (h) of Section 6 of Article VII of the Illinois Constitution.
(Source: P.A. 96-50, eff. 10-21-09; 97-670, eff. 1-19-12.)

(720 ILCS 648/60)
Sec. 60. Severability. The provisions of this Act are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 94-830, eff. 6-5-06.)

(720 ILCS 648/900)
Sec. 900. (Amendatory provisions; text omitted).
(Source: P.A. 94-694, eff. 1-15-06; text omitted.)

(720 ILCS 648/905)
Sec. 905. The Methamphetamine Precursor Retail Sale Control Act is repealed.
(Source: P.A. 94-694, eff. 1-15-06.)

(720 ILCS 648/999)
Sec. 999. Effective date. This Act takes effect January 15, 2006.
(Source: P.A. 94-694, eff. 1-15-06.)



720 ILCS 649/ - Methamphetamine Precursor Tracking Act.

(720 ILCS 649/1)
Sec. 1. Short title. This Act may be cited as the Methamphetamine Precursor Tracking Act.
(Source: P.A. 97-670, eff. 1-19-12.)

(720 ILCS 649/5)
Sec. 5. Purposes. The purposes of this Act are to establish a program to track purchases of targeted methamphetamine precursors at covered pharmacies in Illinois; to track purchases of targeted methamphetamine precursors for the likely purpose of manufacturing methamphetamine; to starve methamphetamine manufacturers of the methamphetamine precursors they need to make methamphetamine; to locate and shut down methamphetamine laboratories; and ultimately to reduce the harm that methamphetamine manufacturing and manufacturers are inflicting on individuals, families, communities, first responders, the economy, and the environment in Illinois and beyond.
(Source: P.A. 97-670, eff. 1-19-12.)

(720 ILCS 649/10)
Sec. 10. Definitions. In this Act:
"Administer" or "administration" has the meaning provided in Section 102 of the Illinois Controlled Substances Act.
"Agent" has the meaning provided in Section 102 of the Illinois Controlled Substances Act.
"Authorized representative" means an employee or agent of a qualified outside entity who has been authorized in writing by his or her agency or office to receive confidential information from the central repository.
"Central Repository" means the entity chosen by the Illinois State Police to handle electronic transaction records as described in this Act.
"Convenience package" means any package that contains 360 milligrams or less of ephedrine or pseudoephedrine, their salts or optical isomers, or salts of optical isomers in liquid or liquid filled capsule form.
"Covered pharmacy" means any pharmacy that distributes any amount of targeted methamphetamine precursor that is physically located in Illinois.
"Deliver" has the meaning provided in Section 102 of the Illinois Controlled Substances Act.
"Dispense" has the meaning provided in Section 102 of the Illinois Controlled Substances Act.
"Distribute" has the meaning provided in Section 102 of the Illinois Controlled Substances Act.
"Electronic transaction record" means, with respect to the distribution of a targeted methamphetamine precursor by a pharmacy to a recipient under Section 25 of the Methamphetamine Precursor Control Act, an electronic record that includes: the name and address of the recipient; date and time of the transaction; brand and product name and total quantity distributed of ephedrine or pseudoephedrine, their salts, or optical isomers, or salts of optical isomers; identification type and identification number of the identification presented by the recipient; and the name and address of the pharmacy.
"Identification information" means identification type and identification number.
"Identification number" means the number that appears on the identification furnished by the recipient of a targeted methamphetamine precursor.
"Identification type" means the type of identification furnished by the recipient of a targeted methamphetamine precursor such as, by way of example only, an Illinois driver's license or United States passport.
"List I chemical" has the meaning provided in 21 U.S.C. 802.
"Methamphetamine precursor" has the meaning provided in Section 10 of the Methamphetamine Control and Community Protection Act.
"Package" means an item packaged and marked for retail sale that is not designed to be further broken down or subdivided for the purpose of retail sale.
"Pharmacist" has the meaning provided in Section 102 of the Illinois Controlled Substances Act.
"Pharmacy" has the meaning provided in Section 102 of the Illinois Controlled Substances Act.
"Practitioner" has the meaning provided in Section 102 of the Illinois Controlled Substances Act.
"Prescriber" has the meaning provided in Section 102 of the Illinois Controlled Substances Act.
"Prescription" has the meaning provided in Section 102 of the Illinois Controlled Substances Act.
"Qualified outside entity" means:
(1) a law enforcement agency or prosecutor's office

with authority to identify, investigate, or prosecute violations of this Act or any other State or federal law or rule involving a methamphetamine precursor, methamphetamine, or any other controlled substance;

(2) any probation and court services department

authorized by the Probation and Probation Officers Act;

(3) the Department of Corrections;
(4) the Department of Juvenile Justice;
(5) the U.S. Probation and Pretrial Services System;

or

(6) the U.S. Parole Commission.
"Readily retrievable" has the meaning provided in 21 C.F.R. part 1300.
"Recipient" means a person purchasing, receiving, or otherwise acquiring a targeted methamphetamine precursor from a pharmacy in Illinois, as described in Section 25 of the Methamphetamine Precursor Control Act.
"Retail distributor" means a grocery store, general merchandise store, drug store, other merchandise store, or other entity or person whose activities as a distributor relating to drug products containing targeted methamphetamine precursor are limited exclusively or almost exclusively to sales for personal use by an ultimate user, both in number of sales and volume of sales, either directly to walk-in customers or in face-to-face transactions by direct sales.
"Sales employee" means any employee or agent, other than a pharmacist or pharmacy technician who at any time (1) operates a cash register at which convenience packages may be sold, (2) stocks shelves containing convenience packages, or (3) trains or supervises any other employee or agent who engages in any of the preceding activities.
"Single retail transaction" means a sale by a retail distributor to a recipient at a specific time.
"Targeted methamphetamine precursor" means any compound, mixture, or preparation that contains any detectable quantity of ephedrine or pseudoephedrine, their salts or optical isomers, or salts of optical isomers.
"Targeted package" means a package, including a convenience package, containing any amount of targeted methamphetamine precursor.
"Ultimate user" has the meaning provided in Section 102 of the Illinois Controlled Substances Act.
(Source: P.A. 97-670, eff. 1-19-12; 98-208, eff. 8-9-13.)

(720 ILCS 649/15)
Sec. 15. General provisions.
(a) Structure. There is established a statewide precursor tracking program coordinated and administered by the Illinois State Police to track purchases of targeted methamphetamine precursors across multiple locations for the purposes stated in Section 5 of this Act. Every covered pharmacy must comply with this Act. The tracking program created by this Act shall be the sole methamphetamine precursor tracking program in Illinois.
(b) Transmission of electronic transaction records. Unless otherwise provided in this Act, each time a covered pharmacy distributes a targeted methamphetamine precursor to a recipient, the pharmacy shall transmit an electronic transaction record to the Central Repository.
(c) Notification. The Illinois Department of Financial and Professional Regulation shall notify pharmacies seeking licensure in Illinois of their obligation to comply with the requirements of this Act.
(d) Electronic transmission. Starting on the effective date of this Act and continuing thereafter, covered pharmacies shall transmit all electronic transaction records as required by this Act.
(e) Funding. Funding for the tracking program shall be provided by the Illinois State Police drawing upon federal and State grant money and other available sources.
(Source: P.A. 97-670, eff. 1-19-12.)

(720 ILCS 649/20)
Sec. 20. Secure website.
(a) The Illinois State Police shall establish a secure website for the transmission of electronic transaction records and make it available free of charge to covered pharmacies.
(b) The secure website shall enable covered pharmacies to transmit to the Central Repository an electronic transaction record each time the pharmacy distributes a targeted methamphetamine precursor to a recipient.
(c) If the secure website becomes unavailable to a covered pharmacy, the covered pharmacy may, during the period in which the secure website is not available, continue to distribute targeted methamphetamine precursor without using the secure website if, during this period, the covered pharmacy maintains and transmits handwritten logs as described in Sections 20 and 25 of the Methamphetamine Precursor Control Act.
(Source: P.A. 97-670, eff. 1-19-12.)

(720 ILCS 649/25)
Sec. 25. Confidentiality of records.
(a) The Central Repository may delete each electronic transaction record and handwritten log entry 48 months after the date of the transaction it describes.
(b) The Illinois State Police and Central Repository shall carry out a program to protect the confidentiality of electronic transaction records created pursuant to this Act and shall ensure that this information remains completely confidential except as specifically provided in subsections (c) through (f) of this Section.
(c) Any employee or agent of the Central Repository may have access to electronic transaction records and handwritten log entries solely for the purpose of receiving, processing, storing or analyzing this information.
(d) The Illinois State Police may grant qualified outside agencies access to electronic transaction records or handwritten log entries for the purpose of identifying, investigating, or prosecuting violations of this Act or any other State or federal law or rule involving a methamphetamine precursor, methamphetamine, or any other controlled substance.
(e) The Illinois State Police may release electronic transaction records or handwritten log entries to the authorized representative of a qualified outside entity only if the Illinois State Police verifies that the entity receiving electronic transaction records or handwritten log entries is a qualified outside entity as defined in this Act and that outside entity agrees or has previously agreed in writing that it will use electronic transaction records and handwritten log entries solely for the purpose of identifying, investigating, or prosecuting violations of this Act or any other State or federal law or rule involving a methamphetamine precursor, methamphetamine, or any other controlled substance.
(f) The Illinois State Police may release to the recipient any electronic transaction records clearly relating to that recipient, upon sufficient proof of identity.
(Source: P.A. 97-670, eff. 1-19-12.)

(720 ILCS 649/30)
Sec. 30. Violations.
(a) Any covered pharmacy or retail distributor that violates this Act is guilty of a petty offense and subject to a fine of $500 for a first offense; $1,000 for a second offense occurring at the same retail location as and within 3 years of the offense; and $5,000 for a third or subsequent offense occurring at the same retail location as and within 3 years of the prior offenses.
(b) An employee or agent of a covered pharmacy who violates this Act is guilty of a Class A misdemeanor for a first offense; a Class 4 felony for a second offense; and a Class 1 felony for a third or subsequent offense.
(Source: P.A. 97-670, eff. 1-19-12.)

(720 ILCS 649/35)
Sec. 35. Immunity from civil liability. In the event that any agent or employee of a covered pharmacy or retail distributor reports to any law enforcement officer or agency any suspicious activity concerning a targeted methamphetamine precursor or other methamphetamine ingredient or ingredients, the agent or employee and the pharmacy or retail distributor itself are immune from civil liability based on allegations of defamation, libel, slander, false arrest, or malicious prosecution, or similar allegations, except in cases of willful or wanton misconduct. A covered pharmacy that uses the electronic sales tracking system in accordance with this Act is immune from civil liability for any act or omission committed in carrying out the duties required by this Section, unless the act or omission was due to deliberate or willful and wanton misconduct. A covered pharmacy is not liable for damages resulting from a data breach that was proximately caused by a failure on the part of the electronic sales tracking system.
(Source: P.A. 97-670, eff. 1-19-12.)

(720 ILCS 649/40)
Sec. 40. Preemption. The regulation of the tracking of methamphetamine precursors is an exclusive power and function of the State. A county or municipality, including a home rule unit, may not regulate the tracking of methamphetamine precursors. This Section is a denial and limitation of home rule powers under subsection (h) of Section 6 of Article VII of the Illinois Constitution.
(Source: P.A. 97-670, eff. 1-19-12.)

(720 ILCS 649/105)
Sec. 105. (Amendatory provisions; text omitted).
(Source: P.A. 97-670, eff. 1-19-12; text omitted.)

(720 ILCS 649/110)
Sec. 110. The Methamphetamine Precursor Control Act is amended by repealing Sections 36, 37, 38, 39, 39.5, 39.6, 39.7, 39.8, 39.8-5, and 45.
(Source: P.A. 97-670, eff. 1-19-12.)

(720 ILCS 649/999)
Sec. 999. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 97-670, eff. 1-19-12.)



720 ILCS 670/ - Sale of Immoral Publications to Children Act.

(720 ILCS 670/0.01) (from Ch. 23, par. 2362.9)
Sec. 0.01. Short title. This Act may be cited as the Sale of Immoral Publications to Children Act.
(Source: P.A. 86-1324.)

(720 ILCS 670/1) (from Ch. 23, par. 2363)
Sec. 1. It shall be unlawful for any person to sell, lend, give away or show, or have in his possession with intent to sell or give away, or to show or advertise, or otherwise offer for loan, gift or distribution to any minor child any book, pamphlet, magazine, newspaper, story paper or other printed paper devoted to the publication, or principally made up of criminal news, police reports, or accounts of criminal deeds, or pictures and stories of deeds of bloodshed, lust or crime.
(Source: Laws 1889, p. 114.)

(720 ILCS 670/2) (from Ch. 23, par. 2364)
Sec. 2. It shall be unlawful to exhibit upon any street or highway, or in any place within the view, or which may be within the view of any minor child, any book, magazine, newspaper, pamphlet, story paper or other paper or publication coming within the description of matters mentioned in the first section of this act, or any of them.
(Source: Laws 1889, p. 114.)

(720 ILCS 670/3) (from Ch. 23, par. 2365)
Sec. 3. It shall be unlawful to hire, use or employ any minor child to sell or give away, or in any manner to distribute, or who, having the care, custody or control of any minor child, to permit such child to sell, give away, or in any manner to distribute any book, magazine, pamphlet, newspaper, story paper or publication coming within the description of matters mentioned in the first section of this act, and any person violating any of the provisions of this act shall be guilty of a Class B misdemeanor.
(Source: P.A. 77-2351.)



720 ILCS 675/ - Prevention of Tobacco Use by Minors and Sale and Distribution of Tobacco Products Act.

(720 ILCS 675/0.01) (from Ch. 23, par. 2356.9)
Sec. 0.01. Short title. This Act may be cited as the Prevention of Tobacco Use by Minors and Sale and Distribution of Tobacco Products Act.
(Source: P.A. 96-179, eff. 8-10-09; 96-446, eff. 1-1-10; 96-1000, eff. 7-2-10.)

(720 ILCS 675/1) (from Ch. 23, par. 2357)
Sec. 1. Prohibition on sale to and possession of tobacco by minors; prohibition on the distribution of tobacco samples to any person; use of identification cards; vending machines; lunch wagons; out-of-package sales.
(a) No minor under 18 years of age shall buy any tobacco product. No person shall sell, buy for, distribute samples of or furnish any tobacco product to any minor under 18 years of age.
(a-5) No minor under 16 years of age may sell any tobacco product at a retail establishment selling tobacco products. This subsection does not apply to a sales clerk in a family-owned business which can prove that the sales clerk is in fact a son or daughter of the owner.
(a-6) No minor under 18 years of age in the furtherance or facilitation of obtaining any tobacco product shall display or use a false or forged identification card or transfer, alter, or deface an identification card.
(a-7) No minor under 18 years of age shall possess any cigar, cigarette, smokeless tobacco, or tobacco in any of its forms.
(a-8) A person shall not distribute without charge samples of any tobacco product to any other person, regardless of age:
(1) within a retail establishment selling tobacco

products, unless the retailer has verified the purchaser's age with a government issued identification;

(2) from a lunch wagon; or
(3) on a public way as a promotion or advertisement

of a tobacco manufacturer or tobacco product.

This subsection (a-8) does not apply to the distribution of a tobacco product sample in any adult-only facility.
(a-9) For the purpose of this Section:
"Adult-only facility means a facility or restricted

area (whether open-air or enclosed) where the operator ensures or has a reasonable basis to believe (such as by checking identification as required under State law, or by checking the identification of any person appearing to be under the age of 27) that no person under legal age is present. A facility or restricted area need not be permanently restricted to persons under legal age to constitute an adult-only facility, provided that the operator ensures or has a reasonable basis to believe that no person under legal age is present during the event or time period in question.

"Lunch wagon" means a mobile vehicle designed and

constructed to transport food and from which food is sold to the general public.

"Smokeless tobacco" means any tobacco products that

are suitable for dipping or chewing.

"Tobacco product" means any cigar, cigarette,

smokeless tobacco, or tobacco in any of its forms.

(b) Tobacco products listed in this Section may be sold through a vending machine only if such tobacco products are not placed together with any non-tobacco product, other than matches, in the vending machine and the vending machine is in any of the following locations:
(1) (Blank).
(2) Places to which minors under 18 years of age are

not permitted access.

(3) Places where alcoholic beverages are sold and

consumed on the premises and vending machine operation is under the direct supervision of the owner or manager.

(4) (Blank).
(5) Places where the vending machine can only be

operated by the owner or an employee over age 18 either directly or through a remote control device if the device is inaccessible to all customers.

(c) (Blank).
(d) The sale or distribution by any person of a tobacco product in this Section, including but not limited to a single or loose cigarette, that is not contained within a sealed container, pack, or package as provided by the manufacturer, which container, pack, or package bears the health warning required by federal law, is prohibited.
(e) It is not a violation of this Act for a person under 18 years of age to purchase or possess a cigar, cigarette, smokeless tobacco or tobacco in any of its forms if the person under the age of 18 purchases or is given the cigar, cigarette, smokeless tobacco or tobacco in any of its forms from a retail seller of tobacco products or an employee of the retail seller pursuant to a plan or action to investigate, patrol, or otherwise conduct a "sting operation" or enforcement action against a retail seller of tobacco products or a person employed by the retail seller of tobacco products or on any premises authorized to sell tobacco products to determine if tobacco products are being sold or given to persons under 18 years of age if the "sting operation" or enforcement action is approved by, conducted by, or conducted on behalf of the Department of State Police, the county sheriff, a municipal police department, the Department of Revenue, the Department of Public Health, or a local health department. The results of any sting operation or enforcement action, including the name of the clerk, shall be provided to the retail seller within 7 business days.
(Source: P.A. 98-1055, eff. 1-1-16.)

(720 ILCS 675/1.5)
Sec. 1.5. Distribution of alternative nicotine products to persons under 18 years of age prohibited.
(a) For the purposes of this Section, "alternative nicotine product" means a product or device not consisting of or containing tobacco that provides for the ingestion into the body of nicotine, whether by chewing, smoking, absorbing, dissolving, inhaling, snorting, sniffing, or by any other means. "Alternative nicotine product" excludes cigarettes, smokeless tobacco, or other tobacco products as these terms are defined in Section 1 of this Act and any product approved by the United States Food and Drug Administration as a non-tobacco product for sale as a tobacco cessation product, as a tobacco dependence product, or for other medical purposes, and is being marketed and sold solely for that approved purpose.
(b) A person, either directly or indirectly by an agent or employee, or by a vending machine owned by the person or located in the person's establishment, may not sell, offer for sale, give, or furnish any alternative nicotine product, or any cartridge or component of an alternative nicotine product, to a person under 18 years of age.
(c) Before selling, offering for sale, giving, or furnishing an alternative nicotine product, or any cartridge or component of an alternative nicotine product, to another person, the person selling, offering for sale, giving, or furnishing the alternative nicotine product shall verify that the person is at least 18 years of age by:
(1) examining from any person that appears to be

under 27 years of age a government-issued photographic identification that establishes the person is at least 18 years of age or

(2) for sales made through the Internet or other

remote sales methods, performing an age verification through an independent, third-party age verification service that compares information available from public records to the personal information entered by the person during the ordering process that establishes the person is 18 years of age or older.

(d) A person under 18 years of age shall not possess an alternative nicotine product.
(Source: P.A. 99-496, eff. 6-1-16; 100-201, eff. 8-18-17.)

(720 ILCS 675/2) (from Ch. 23, par. 2358)
Sec. 2. Penalties.
(a) Any person who violates subsection (a) or (a-5) of Section 1 or subsection (b) or (c) of Section 1.5 of this Act is guilty of a petty offense. For the first offense in a 24-month period, the person shall be fined $200 if his or her employer has a training program that facilitates compliance with minimum-age tobacco laws. For the second offense in a 24-month period, the person shall be fined $400 if his or her employer has a training program that facilitates compliance with minimum-age tobacco laws. For the third offense in a 24-month period, the person shall be fined $600 if his or her employer has a training program that facilitates compliance with minimum-age tobacco laws. For the fourth or subsequent offense in a 24-month period, the person shall be fined $800 if his or her employer has a training program that facilitates compliance with minimum-age tobacco laws. For the purposes of this subsection, the 24-month period shall begin with the person's first violation of the Act. The penalties in this subsection are in addition to any other penalties prescribed under the Cigarette Tax Act and the Tobacco Products Tax Act of 1995.
(a-5) Any retailer who violates subsection (a) or (a-5) of Section 1 or subsection (b) or (c) of Section 1.5 of this Act is guilty of a petty offense. For the first offense, the retailer shall be fined $200 if it does not have a training program that facilitates compliance with minimum-age tobacco laws. For the second offense, the retailer shall be fined $400 if it does not have a training program that facilitates compliance with minimum-age tobacco laws. For the third offense, the retailer shall be fined $600 if it does not have a training program that facilitates compliance with minimum-age tobacco laws. For the fourth or subsequent offense in a 24-month period, the retailer shall be fined $800 if it does not have a training program that facilitates compliance with minimum-age tobacco laws. For the purposes of this subsection, the 24-month period shall begin with the person's first violation of the Act. The penalties in this subsection are in addition to any other penalties prescribed under the Cigarette Tax Act and the Tobacco Products Tax Act of 1995.
(a-6) For the purpose of this Act, a training program that facilitates compliance with minimum-age tobacco laws must include at least the following elements: (i) it must explain that only individuals displaying valid identification demonstrating that they are 18 years of age or older shall be eligible to purchase cigarettes or tobacco products and (ii) it must explain where a clerk can check identification for a date of birth. The training may be conducted electronically. Each retailer that has a training program shall require each employee who completes the training program to sign a form attesting that the employee has received and completed tobacco training. The form shall be kept in the employee's file and may be used to provide proof of training.
(b) If a minor violates subsection (a-7) of Section 1 or subsection (d) of Section 1.5, he or she is guilty of a petty offense and the court may impose a sentence of 25 hours of community service and a fine of $50 for a first violation. If a minor violates subsection (a-6) of Section 1, he or she is guilty of a Class A misdemeanor.
(c) A second violation by a minor of subsection (a-7) of Section 1 or subsection (d) of Section 1.5 that occurs within 12 months after the first violation is punishable by a fine of $75 and 50 hours of community service.
(d) A third or subsequent violation by a minor of subsection (a-7) of Section 1 or subsection (d) of Section 1.5 that occurs within 12 months after the first violation is punishable by a $200 fine and 50 hours of community service.
(e) Any second or subsequent violation not within the 12-month time period after the first violation is punishable as provided for a first violation.
(f) If a minor is convicted of or placed on supervision for a violation of subsection (a-6) or (a-7) of Section 1 or subsection (d) of Section 1.5, the court may, in its discretion, and upon recommendation by the State's Attorney, order that minor and his or her parents or legal guardian to attend a smoker's education or youth diversion program if that program is available in the jurisdiction where the offender resides. Attendance at a smoker's education or youth diversion program shall be time-credited against any community service time imposed for any first violation of subsection (a-7) of Section 1. In addition to any other penalty that the court may impose for a violation of subsection (a-7) of Section 1 or subsection (d) of Section 1.5, the court, upon request by the State's Attorney, may in its discretion require the offender to remit a fee for his or her attendance at a smoker's education or youth diversion program.
(g) For purposes of this Section, "smoker's education program" or "youth diversion program" includes, but is not limited to, a seminar designed to educate a person on the physical and psychological effects of smoking tobacco products and alternative nicotine products and the health consequences of smoking tobacco products and alternative nicotine products that can be conducted with a locality's youth diversion program.
(h) All moneys collected as fines for violations of subsection (a), (a-5), (a-6), or (a-7) of Section 1 and subsection (b), (c), or (d) of Section 1.5 shall be distributed in the following manner:
(1) one-half of each fine shall be distributed to the

unit of local government or other entity that successfully prosecuted the offender; and

(2) one-half shall be remitted to the State to be

used for enforcing this Act.

Any violation of subsection (a) or (a-5) of Section 1 or subsection (b) or (c) of Section 1.5 shall be reported to the Department of Revenue within 7 business days.
(Source: P.A. 99-192, eff. 1-1-16; 99-496, eff. 6-1-16; 100-201, eff. 8-18-17.)



720 ILCS 677/ - Display of Tobacco Products Act.

(720 ILCS 677/1)
Sec. 1. Short title. This Act may be cited as the Display of Tobacco Products Act.
(Source: P.A. 93-886, eff. 1-1-05.)

(720 ILCS 677/5)
Sec. 5. Definitions. In this Act:
"Alternative nicotine product" has the meaning ascribed to it in Section 1.5 of the Prevention of Tobacco Use by Minors and Sale and Distribution of Tobacco Products Act.
"Line of sight" means visible to a cashier or other employee.
"Age restricted area" means a signed designated area in a retail establishment to which minors under 18 years of age are not permitted access unless accompanied by a parent or legal guardian.
(Source: P.A. 98-983, eff. 1-1-15.)

(720 ILCS 677/10)
Sec. 10. Tobacco product displays. All single packs of cigarettes and alternative nicotine products must be sold from behind the counter or in an age restricted area or in a sealed display case. Any other tobacco products must be sold in line of sight.
The restrictions described in this Section do not apply to a retail tobacco store that (i) derives at least 90% of its revenue from tobacco and tobacco related products; (ii) does not permit persons under the age of 18 to enter the premises unless accompanied by a parent or legal guardian; and (iii) posts a sign on the main entrance way stating that persons under the age of 18 are prohibited from entering unless accompanied by a parent or legal guardian.
(Source: P.A. 98-983, eff. 1-1-15.)

(720 ILCS 677/15)
Sec. 15. Vending machines. This Act does not prohibit the sale of tobacco products from vending machines if the location of the vending machines are in compliance with the provisions of Section 1 of the Prevention of Tobacco Use by Minors and Sale and Distribution of Tobacco Products Act.
(Source: P.A. 96-179, eff. 8-10-09; 96-446, eff. 1-1-10; 96-1000, eff. 7-2-10.)

(720 ILCS 677/20)
Sec. 20. Sentence. A violation of this Act is a petty offense for which the court shall impose a fine of not less than $100 nor more than $1,000.
(Source: P.A. 93-886, eff. 1-1-05.)

(720 ILCS 677/105)
Sec. 105. (Amendatory provisions; text omitted).
(Source: P.A. 93-886, eff. 1-1-05; text omitted.)

(720 ILCS 677/999)
Sec. 999. Effective date. This Act takes effect January 1, 2005.
(Source: P.A. 93-886, eff. 1-1-05.)



720 ILCS 678/ - Prevention of Cigarette Sales to Minors Act.

(720 ILCS 678/1)
Sec. 1. Short title. This Act may be cited as the Prevention of Cigarette Sales to Minors Act.
(Source: P.A. 93-960, eff. 8-20-04.)

(720 ILCS 678/2)
Sec. 2. Definitions. For the purpose of this Act:
"Cigarette", when used in this Act, means any roll for smoking made wholly or in part of tobacco irrespective of size or shape and whether or not the tobacco is flavored, adulterated, or mixed with any other ingredient, and the wrapper or cover of which is made of paper or any other substance or material except whole leaf tobacco.
"Clear and conspicuous statement" means the statement is of sufficient type size to be clearly readable by the recipient of the communication.
"Consumer" means an individual who acquires or seeks to acquire cigarettes for personal use.
"Delivery sale" means any sale of cigarettes to a consumer if:
(a) the consumer submits the order for such sale by

means of a telephone or other method of voice transmission, the mails, or the Internet or other online service, or the seller is otherwise not in the physical presence of the buyer when the request for purchase or order is made; or

(b) the cigarettes are delivered by use of a common

carrier, private delivery service, or the mails, or the seller is not in the physical presence of the buyer when the buyer obtains possession of the cigarettes.

"Delivery service" means any person (other than a person that makes a delivery sale) who delivers to the consumer the cigarettes sold in a delivery sale.
"Department" means the Department of Revenue.
"Government-issued identification" means a State driver's license, State identification card, passport, a military identification or an official naturalization or immigration document, such as an alien registration recipient card (commonly known as a "green card") or an immigrant visa.
"Mails" or "mailing" mean the shipment of cigarettes through the United States Postal Service.
"Out-of-state sale" means a sale of cigarettes to a consumer located outside of this State where the consumer submits the order for such sale by means of a telephonic or other method of voice transmission, the mails or any other delivery service, facsimile transmission, or the Internet or other online service and where the cigarettes are delivered by use of the mails or other delivery service.
"Person" means any individual, corporation, partnership, limited liability company, association, or other organization that engages in any for-profit or not-for-profit activities.
"Shipping package" means a container in which packs or cartons of cigarettes are shipped in connection with a delivery sale.
"Shipping documents" means bills of lading, air bills, or any other documents used to evidence the undertaking by a delivery service to deliver letters, packages, or other containers.
(Source: P.A. 95-1053, eff. 1-1-10; 96-782, eff. 1-1-10.)

(720 ILCS 678/5)
Sec. 5. Unlawful shipment or transportation of cigarettes.
(a) It is unlawful for any person engaged in the business of selling cigarettes to ship or cause to be shipped any cigarettes unless the person shipping the cigarettes:
(1) is licensed as a distributor under either the

Cigarette Tax Act, or the Cigarette Use Tax Act; or delivers the cigarettes to a distributor licensed under either the Cigarette Tax Act or the Cigarette Use Tax Act; or

(2) ships them to an export warehouse proprietor

pursuant to Chapter 52 of the Internal Revenue Code, or an operator of a customs bonded warehouse pursuant to Section 1311 or 1555 of Title 19 of the United States Code.

For purposes of this subsection (a), a person is a licensed distributor if the person's name appears on a list of licensed distributors published by the Illinois Department of Revenue. The term cigarette has the same meaning as defined in Section 1 of the Cigarette Tax Act and Section 1 of the Cigarette Use Tax Act. Nothing in this Act prohibits a person licensed as a distributor under the Cigarette Tax Act or the Cigarette Use Tax Act from shipping or causing to be shipped any cigarettes to a registered retailer under the Retailers' Occupation Tax Act provided the cigarette tax or cigarette use tax has been paid.
(b) A common or contract carrier may transport cigarettes to any individual person in this State only if the carrier reasonably believes such cigarettes have been received from a person described in paragraph (a)(1). Common or contract carriers may make deliveries of cigarettes to licensed distributors described in paragraph (a)(1) of this Section. Nothing in this subsection (b) shall be construed to prohibit a person other than a common or contract carrier from transporting not more than 1,000 cigarettes at any one time to any person in this State.
(c) A common or contract carrier may not complete the delivery of any cigarettes to persons other than those described in paragraph (a)(1) of this Section without first obtaining from the purchaser an official written identification from any state or federal agency that displays the person's date of birth or a birth certificate that includes a reliable confirmation that the purchaser is at least 18 years of age; that the cigarettes purchased are not intended for consumption by an individual who is younger than 18 years of age; and a written statement signed by the purchaser that certifies the purchaser's address and that the purchaser is at least 18 years of age. The statement shall also confirm: (1) that the purchaser understands that signing another person's name to the certification is illegal; (2) that the sale of cigarettes to individuals under 18 years of age is illegal; and (3) that the purchase of cigarettes by individuals under 18 years of age is illegal under the laws of Illinois.
(d) When a person engaged in the business of selling cigarettes ships or causes to be shipped any cigarettes to any person in this State, other than in the cigarette manufacturer's or tobacco products manufacturer's original container or wrapping, the container or wrapping must be plainly and visibly marked with the word "cigarettes".
(e) When a peace officer of this State or any duly authorized officer or employee of the Illinois Department of Public Health or Department of Revenue discovers any cigarettes which have been or which are being shipped or transported in violation of this Section, he or she shall seize and take possession of the cigarettes, and the cigarettes shall be subject to a forfeiture action pursuant to the procedures provided under the Cigarette Tax Act or Cigarette Use Tax Act.
(Source: P.A. 95-1053, eff. 1-1-10; 96-782, eff. 1-1-10.)

(720 ILCS 678/6)
Sec. 6. Prevention of delivery sales to minors.
(a) No person shall make a delivery sale of cigarettes to any individual who is under 18 years of age.
(b) Each person accepting a purchase order for a delivery sale shall comply with the provisions of this Act and all other laws of this State generally applicable to sales of cigarettes that occur entirely within this State.
(Source: P.A. 95-1053, eff. 1-1-10; 96-782, eff. 1-1-10.)

(720 ILCS 678/7)
Sec. 7. Age verification and shipping requirements to prevent delivery sales to minors.
(a) No person, other than a delivery service, shall mail, ship, or otherwise cause to be delivered a shipping package in connection with a delivery sale unless the person:
(1) prior to the first delivery sale to the

prospective consumer, obtains from the prospective consumer a written certification which includes a statement signed by the prospective consumer that certifies:

(A) the prospective consumer's current address;

and

(B) that the prospective consumer is at least

the legal minimum age;

(2) informs, in writing, such prospective consumer

that:

(A) the signing of another person's name to the

certification described in this Section is illegal;

(B) sales of cigarettes to individuals under 18

years of age are illegal;

(C) the purchase of cigarettes by individuals

under 18 years of age is illegal; and

(D) the name and identity of the prospective

consumer may be reported to the state of the consumer's current address under the Act of October 19, 1949 (15 U.S.C. § 375, et seq.), commonly known as the Jenkins Act;

(3) makes a good faith effort to verify the date of

birth of the prospective consumer provided pursuant to this Section by:

(A) comparing the date of birth against a

commercially available database; or

(B) obtaining a photocopy or other image of a

valid, government-issued identification stating the date of birth or age of the prospective consumer;

(4) provides to the prospective consumer a notice

that meets the requirements of subsection (b);

(5) receives payment for the delivery sale from the

prospective consumer by a credit or debit card that has been issued in such consumer's name, or by a check or other written instrument in such consumer's name; and

(6) ensures that the shipping package is delivered

to the same address as is shown on the government-issued identification or contained in the commercially available database.

(b) The notice required under this Section shall include:
(1) a statement that cigarette sales to consumers

below 18 years of age are illegal;

(2) a statement that sales of cigarettes are

restricted to those consumers who provide verifiable proof of age in accordance with subsection (a);

(3) a statement that cigarette sales are subject to

tax under Section 2 of the Cigarette Tax Act (35 ILCS 130/2), Section 2 of the Cigarette Use Tax Act, and Section 3 of the Use Tax Act and an explanation of how the correct tax has been, or is to be, paid with respect to such delivery sale.

(c) A statement meets the requirement of this Section if:
(1) the statement is clear and conspicuous;
(2) the statement is contained in a printed box set

apart from the other contents of the communication;

(3) the statement is printed in bold, capital

letters;

(4) the statement is printed with a degree of color

contrast between the background and the printed statement that is no less than the color contrast between the background and the largest text used in the communication; and

(5) for any printed material delivered by electronic

means, the statement appears at both the top and the bottom of the electronic mail message or both the top and the bottom of the Internet website homepage.

(d) Each person, other than a delivery service, who mails, ships, or otherwise causes to be delivered a shipping package in connection with a delivery sale shall:
(1) include as part of the shipping documents a clear

and conspicuous statement stating: "Cigarettes: Illinois Law Prohibits Shipping to Individuals Under 18 and Requires the Payment of All Applicable Taxes";

(2) use a method of mailing, shipping, or delivery

that requires a signature before the shipping package is released to the consumer; and

(3) ensure that the shipping package is not delivered

to any post office box.

(Source: P.A. 95-1053, eff. 1-1-10; 96-782, eff. 1-1-10.)

(720 ILCS 678/8)
Sec. 8. Registration and reporting requirements to prevent delivery sales to minors.
(a) Not later than the 15th day of each month, each person making a delivery sale during the previous calendar month shall file a report with the Department containing the following information:
(1) the seller's name, trade name, and the address of

such person's principal place of business and any other place of business;

(2) the name and address of the consumer to whom

such delivery sale was made;

(3) the brand style or brand styles of the

cigarettes that were sold in such delivery sale;

(4) the quantity of cigarettes that were sold in

such delivery sale;

(5) an indication of whether or not the cigarettes

sold in the delivery sale bore a tax stamp evidencing payment of the tax under Section 2 of the Cigarette Tax Act (35 ILCS 130/2); and

(6) such other information the Department may

require.

(b) Each person engaged in business within this State who makes an out-of-state sale shall, for each individual sale, submit to the appropriate tax official of the state in which the consumer is located the information required in subsection (a).
(c) Any person that satisfies the requirements of 15 U.S.C. Section 376 shall be deemed to satisfy the requirements of subsections (a) and (b).
(d) The Department is authorized to disclose to the Attorney General any information received under this title and requested by the Attorney General. The Department and the Attorney General shall share with each other the information received under this title and may share the information with other federal, State, or local agencies for purposes of enforcement of this title or the laws of the federal government or of other states.
(e) This Section shall not be construed to impose liability upon any delivery service, or officers or employees thereof, when acting within the scope of business of the delivery service.
(f) The Department may establish procedures requiring electronic transmission of the information required by this Section directly to the Department on forms prescribed and furnished by the Department.
(Source: P.A. 95-1053, eff. 1-1-10; 96-782, eff. 1-1-10.)

(720 ILCS 678/9)
Sec. 9. Statements for delivery sales.
(a) Each person who makes a delivery sale shall collect and remit to the Department all excise taxes imposed by this State with respect to such delivery sale and maintain evidence of such payment unless the person is located outside the State and includes a statement on the outside of the shipping package stating: "Illinois law requires the payment of state taxes on this shipment of cigarettes. You are legally responsible for all applicable unpaid state taxes on these cigarettes."
(b) A statement meets the requirements of subsection (a) if the statement is:
(1) clear and conspicuous;
(2) contained in a printed box set apart from the

shipping label and other markings contained on the shipping package;

(3) printed in bold, capital letters;
(4) printed with a degree of color contrast between

the background and the printed statement that is no less than the color contrast between the background and the largest text used on the shipping label; and

(5) located on the same side of the shipping package

as the shipping label.

(Source: P.A. 95-1053, eff. 1-1-10.)

(720 ILCS 678/10)
Sec. 10. Violation.
(a) A person who violates subsection (a), (b), or (c) of Section 5 or Section 6, 7, 8, or 9 is guilty of a Class A misdemeanor. A second or subsequent violation of subsection (a), (b), or (c) of Section 5 or Section 6, 7, 8, or 9 is a Class 4 felony.
(b) The Department of Revenue shall impose a civil penalty not to exceed $5,000 on any person who violates subsection (a), (b), or (c) of Section 5 or Section 6, 7, 8, or 9. The Department of Revenue shall impose a civil penalty not to exceed $5,000 on any person engaged in the business of selling cigarettes who ships or causes to be shipped any such cigarettes to any person in this State in violation of subsection (d) of Section 5. Civil penalties imposed and collected by the Department shall be deposited into the Tax Compliance and Administration Fund.
(c) All cigarettes sold or attempted to be sold in a delivery sale that does not meet the requirements of this Act shall be forfeited to the State. All cigarettes forfeited to this State under this Act shall be destroyed or maintained and used in an undercover capacity. The Department may, prior to any destruction of cigarettes, permit the true holder of the trademark rights in the cigarette brand to inspect such contraband cigarettes, in order to assist the Department in any investigation regarding such cigarettes.
(d) Any person aggrieved by any decision of the Department of Revenue may, within 60 days after notice of that decision, protest in writing and request a hearing. The Department of Revenue shall give notice to the person of the time and place for the hearing and shall hold a hearing before it issues a final administrative decision. Absent a written protest within 60 days, the Department's decision shall become final without any further determination made or notice given.
(e) The penalties provided for in this Section are in addition to any other penalties provided for by law.
(Source: P.A. 95-1053, eff. 1-1-10; 96-782, eff. 1-1-10.)

(720 ILCS 678/20)
Sec. 20. Tip line.
(a) Not later than 120 days after the effective date of this amendatory Act of the 95th General Assembly, the Department shall establish, publicize, and maintain a toll-free telephone number to receive information related to the sale and delivery of contraband cigarettes.
(b) The Attorney General may pay a reward of up to $5,000 to any person who furnishes information leading to the Department's collection of excise taxes imposed upon delivery sales which otherwise would not have been collected but for the information provided by the person.
(Source: P.A. 95-1053, eff. 1-1-10.)

(720 ILCS 678/25)
Sec. 25. Construction. The requirements imposed by this Act shall not apply where such application would be contrary to the Constitution and laws of the United States.
(Source: P.A. 95-1053, eff. 1-1-10.)

(720 ILCS 678/30)
Sec. 30. Severability. If any provision of this Act is for any reason held to be unconstitutional or invalid, such holding shall not affect the constitutionality or validity of the remaining provisions of this Act, and to this end the provisions of this Act are expressly declared to be severable.
(Source: P.A. 95-1053, eff. 1-1-10.)

(720 ILCS 678/33)
Sec. 33. Rulemaking. The Department may adopt rules to implement and administer this Act.
(Source: P.A. 96-782, eff. 1-1-10.)

(720 ILCS 678/35)
Sec. 35. Rulemaking. Rulemaking authority to implement this amendatory Act of the 95th General Assembly, if any, is conditioned on the rules being adopted in accordance with all provisions of the Illinois Administrative Procedure Act and all rules and procedures of the Joint Committee on Administrative Rules; any purported rule not so adopted, for whatever reason, is unauthorized.
(Source: P.A. 95-1053, eff. 1-1-10.)

(720 ILCS 678/99)
Sec. 99. Effective date. This Act takes effect July 1, 2004.
(Source: P.A. 93-960, eff. 8-20-04.)



720 ILCS 680/ - Smokeless Tobacco Limitation Act.

(720 ILCS 680/1) (from Ch. 23, par. 2358-21)
Sec. 1. This Act shall be known and may be cited as the "Smokeless Tobacco Limitation Act".
(Source: P.A. 85-465.)

(720 ILCS 680/2) (from Ch. 23, par. 2358-22)
Sec. 2. For purposes of this Act, the term "smokeless tobacco" means any finely cut, ground, powdered, or leaf tobacco that is intended to be placed in the oral cavity.
(Source: P.A. 85-465.)

(720 ILCS 680/3) (from Ch. 23, par. 2358-23)
Sec. 3. No person shall sell any smokeless tobacco product to any person under the age of 18. Any person who violates this Section shall be guilty of a business offense punishable by a fine of not more than $50 for each violation.
(Source: P.A. 85-465.)

(720 ILCS 680/4) (from Ch. 23, par. 2358-24)
Sec. 4. No person shall distribute or cause to be distributed to any person under the age of 18, without charge or at a nominal cost, any smokeless tobacco product. Any person who violates this Section shall be guilty of a business offense punishable for a first offense by a fine of $200, for a second offense in a 12-month period by a fine of $400, and for the third or any subsequent offense in a 12-month period by a fine of $600. One-half of each fine collected under this Section shall be distributed to the unit of local government or other entity that successfully prosecuted the offender and one-half shall be remitted to the State to be used for the enforcement of this Act.
(Source: P.A. 88-418.)



720 ILCS 685/ - Tobacco Accessories and Smoking Herbs Control Act.

(720 ILCS 685/1) (from Ch. 23, par. 2358-1)
Sec. 1. This Act shall be known and may be cited as the "Tobacco Accessories and Smoking Herbs Control Act".
(Source: P.A. 82-487.)

(720 ILCS 685/2) (from Ch. 23, par. 2358-2)
Sec. 2. Purpose. The sale and possession of marijuana, hashish, cocaine, opium and their derivatives, is not only prohibited by Illinois Law, but the use of these substances has been deemed injurious to the health of the user.
It has further been determined by the Surgeon General of the United States that the use of tobacco is hazardous to human health.
The ready availability of smoking herbs to minors could lead to the use of tobacco and illegal drugs.
It is in the best interests of the citizens of the State of Illinois to seek to prohibit the spread of illegal drugs, tobacco or smoking materials to minors. The prohibition of the sale of tobacco and snuff accessories and smoking herbs to minors would help to curb the usage of illegal drugs and tobacco products, among our youth.
(Source: P.A. 82-487.)

(720 ILCS 685/3) (from Ch. 23, par. 2358-3)
Sec. 3. Definitions. The following definitions shall apply to this Act:
(a) "Tobacco accessories" shall mean cigarette papers, pipes, holders of smoking materials of all types, cigarette rolling machines, and other items, designed primarily for the smoking or ingestion of tobacco products or of substances made illegal under any statute or of substances whose sale, gift, barter, or exchange is made unlawful under this Act.
(b) "Smoking herbs" shall mean all substances of plant origin and their derivatives, including but not limited to broom, calea, California poppy, damiana, hops, ginseng, lobelia, jimson weed and other members of the Datura genus, passion flower and wild lettuce, which are processed or sold primarily for use as smoking materials.
(c) "Bidi cigarette" means a product that contains tobacco that is wrapped in temburni or tendu leaf or that is wrapped in any other material identified by rules of the Department of Public Health that is similar in appearance or characteristics to the temburni or tendu leaf.
(Source: P.A. 91-734, eff. 1-1-01.)

(720 ILCS 685/4) (from Ch. 23, par. 2358-4)
Sec. 4. Offenses.
(a) Sale to minors. No person shall knowingly sell, barter, exchange, deliver or give away or cause or permit or procure to be sold, bartered, exchanged, delivered, or given away tobacco accessories or smoking herbs to any person under 18 years of age.
(a-5) Sale of bidi cigarettes. No person shall knowingly sell, barter, exchange, deliver, or give away a bidi cigarette to another person, nor shall a person cause or permit or procure a bidi cigarette to be sold, bartered, exchanged, delivered, or given away to another person.
(b) Sale of cigarette paper. No person shall knowingly offer, sell, barter, exchange, deliver or give away cigarette paper or cause, permit, or procure cigarette paper to be sold, offered, bartered, exchanged, delivered, or given away except from premises or an establishment where other tobacco products are sold. For purposes of this Section, "tobacco products" means cigarettes, cigars, smokeless tobacco, or tobacco in any of its forms.
(b-5) Sale of flavored wrapping paper and wrapping leaf. A person shall not knowingly sell, give away, barter, exchange, or otherwise furnish to any person any wrapping paper or wrapping leaf, however characterized, including, without limitation, cigarette papers, blunt wraps, cigar wraps, or tubes of paper or leaf, or any similar device, for the purpose of making a roll of tobacco or herbs for smoking, that is or is held out to be, impregnated, scented, or imbibed with, or aged or dipped in, a characterizing flavor, other than tobacco or menthol, including, without limitation, alcoholic or liquor flavor, or both, chocolate, fruit flavoring, vanilla, peanut butter, jelly, or any combination of those flavors or similar child attractive scent or flavor.
(c) Sale of cigarette paper from vending machines. No person shall knowingly offer, sell, barter, exchange, deliver or give away cigarette paper or cause, permit, or procure cigarette paper to be sold, offered, bartered, exchanged, delivered, or given away by use of a vending or coin-operated machine or device. For purposes of this Section, "cigarette paper" shall not include any paper that is incorporated into a product to which a tax stamp must be affixed under the Cigarette Tax Act or the Cigarette Use Tax Act.
(d) Use of identification cards. No person in the furtherance or facilitation of obtaining smoking accessories and smoking herbs shall display or use a false or forged identification card or transfer, alter, or deface an identification card.
(e) Warning to minors. Any person, firm, partnership, company or corporation operating a place of business where tobacco accessories and smoking herbs are sold or offered for sale shall post in a conspicuous place upon the premises a sign upon which there shall be imprinted the following statement, "SALE OF TOBACCO ACCESSORIES AND SMOKING HERBS TO PERSONS UNDER EIGHTEEN YEARS OF AGE OR THE MISREPRESENTATION OF AGE TO PROCURE SUCH A SALE IS PROHIBITED BY LAW". The sign shall be printed on a white card in red letters at least one-half inch in height.
(Source: P.A. 97-917, eff. 8-9-12.)

(720 ILCS 685/5) (from Ch. 23, par. 2358-5)
Sec. 5. Penalty.
(a) Any person who shall knowingly violate, or shall knowingly cause the violation of any provision of this Act other than subsection (a-5) or (b-5) of Section 4 shall be guilty of a Class C misdemeanor.
(b) Any person who knowingly violates or knowingly causes the violation of subsection (a-5) of Section 4 is guilty of a petty offense for which the offender may be fined an amount as follows:
(1) For a first offense, not less than $100 and not

more than $500.

(2) For a second offense within a 2-year period, not

less than $250 and not more than $500.

(3) For a third or subsequent offense within a 2-year

period, not less than $500 and not more than $1,000.

(c) Any person who knowingly violates or knowingly causes the violation of subsection (b-5) of Section 4 is guilty of a petty offense for which the offender shall be fined an amount of not less than $100 and not more than $1,000.
(Source: P.A. 97-917, eff. 8-9-12.)



720 ILCS 690/ - Use of Intoxicating Compounds Act.

(720 ILCS 690/0.01) (from Ch. 38, par. 81)
Sec. 0.01. Short title. This Act may be cited as the Use of Intoxicating Compounds Act.
(Source: P.A. 86-1324.)

(720 ILCS 690/1) (from Ch. 38, par. 81-1)
Sec. 1. Use prohibited. No person shall ingest, breathe, inhale or drink any compound, liquid, or chemical containing toluol, hexane, trichloroethylene, acetone, toluene, ethyl acetate, methyl ethyl ketone, trichloroethane, isopropanol, methyl isobutyl ketone, methyl cellosolve acetate, cyclohexanone, the alkaloids atropine, hyoscyamine, or scopolamine, or any other substance for the purpose of inducing a condition of intoxication, stupefaction, depression, giddiness, paralysis or irrational behavior, or in any manner changing, distorting or disturbing the auditory, visual or mental processes. For the purposes of this Act, any such condition so induced shall be deemed to be an intoxicated condition.
(Source: P.A. 89-235, eff. 8-4-95; 89-640, eff. 1-1-97.)

(720 ILCS 690/2) (from Ch. 38, par. 81-2)
Sec. 2. Sale or delivery prohibited.
(a) No person shall knowingly sell or offer for sale, deliver or give to any person under 17 years of age, unless upon written order of such person's parent or guardian, any compound, liquid, or chemical containing toluol, hexane, trichloroethylene, acetone, toluene, ethyl acetate, methyl ethyl ketone, trichloroethane, isopropanol, methyl isobutyl ketone, methyl cellosolve acetate, cyclohexanone, or any other substance which will induce an intoxicated condition, as defined herein, when the seller, offeror, or deliverer knows or has reason to know that the compound is intended for use to induce such condition.
(b) No person shall knowingly sell or offer for sale, deliver, or give to any person any compound, liquid, or chemical containing alkaloids atropine, hyoscyamine, or scopolamine when the seller, offeror, or deliverer knows or has reason to know that the compound, liquid, or chemical is intended for use to induce an intoxicated condition.
(Source: P.A. 89-235, eff. 8-4-95; 89-640, eff. 1-1-97.)

(720 ILCS 690/3) (from Ch. 38, par. 81-3)
Sec. 3. This Act shall not apply to any person who commits any act described herein pursuant to the direction or prescription of a practitioner authorized to so direct or prescribe. For purposes of this Section, practitioner shall mean any person authorized by law to practice medicine in all its branches in this State, to practice dentistry in this State, to practice veterinary medicine in this State, or to practice chiropody in this State.
(Source: P.A. 83-333.)

(720 ILCS 690/4) (from Ch. 38, par. 81-4)
Sec. 4. Sentence.
(a) Except as otherwise provided in subsection (b), violation of this Act is a Class C misdemeanor for a first offense and a Class A misdemeanor for a second or subsequent offense.
(b) (1) The knowing ingestion of any compound, liquid, or chemical containing the alkaloids atropine, hyoscyamine, or scopolamine is a Class A misdemeanor.
(2) The sale, offer for sale, delivery, or giving to any person of a compound, liquid, or chemical containing the alkaloids atropine, hyoscyamine, or scopolamine is a Class 4 felony.
(3) This subsection (b) does not prohibit the sale, offer for sale, delivery, giving, or ingestion of a compound, liquid, or chemical containing the alkaloids atropine, hyoscyamine, or scopolamine under the direction or prescription of a practitioner authorized to so direct or prescribe as provided in Section 3.
(Source: P.A. 96-1440, eff. 1-1-11.)

(720 ILCS 690/4.5)
Sec. 4.5. Exemption. This Act does not apply to the sale, offer for sale, delivery, or giving of any compound, liquid or chemical containing the alkaloids atropine, hyoscyamine, or scopolamine by a retail merchant.
(Source: P.A. 89-640, eff. 1-1-97.)






Chapter 725 - CRIMINAL PROCEDURE

725 ILCS 5/ - Code of Criminal Procedure of 1963.

Title I - General Provisions

(725 ILCS 5/Tit. I heading)

(725 ILCS 5/Art. 100 heading)

(725 ILCS 5/100-1) (from Ch. 38, par. 100-1)
Sec. 100-1. Short title. This Act shall be known and may be cited as the "Code of Criminal Procedure of 1963".
(Source: Laws 1963, p. 2836.)

(725 ILCS 5/100-2) (from Ch. 38, par. 100-2)
Sec. 100-2. Scope.
These provisions shall govern the procedure in the courts of Illinois in all criminal proceedings except where provision for a different procedure is specifically provided by law.
(Source: Laws 1963, p. 2836.)

(725 ILCS 5/Art. 101 heading)

(725 ILCS 5/101-1) (from Ch. 38, par. 101-1)
Sec. 101-1. General purposes.
The provisions of this Code shall be construed in accordance with the general purposes hereof, to:
(a) Secure simplicity in procedure;
(b) Ensure fairness of administration including the elimination of unjustifiable delay;
(c) Ensure the effective apprehension and trial of persons accused of crime;
(d) Provide for the just determination of every criminal proceeding by a fair and impartial trial and an adequate review; and
(e) Preserve the public welfare and secure the fundamental human rights of individuals.
(Source: Laws 1963, p. 2836.)

(725 ILCS 5/Art. 102 heading)

(725 ILCS 5/102-1) (from Ch. 38, par. 102-1)
Sec. 102-1. Meanings of words and phrases.
For the purposes of this Code, the words and phrases described in this Article have the meanings designated in this Article, except when a particular context clearly requires a different meaning.
(Source: Laws 1963, p. 2836.)

(725 ILCS 5/102-2) (from Ch. 38, par. 102-2)
Sec. 102-2. Reference to criminal code for words and phrases not described. A word or phrase not described in this Code but which is described in Article 2 of the Criminal Code of 2012 shall have the meaning therein described, except when a particular context in this Code clearly requires a different meaning.
(Source: P.A. 97-1150, eff. 1-25-13.)

(725 ILCS 5/102-3) (from Ch. 38, par. 102-3)
Sec. 102-3. Singular term includes plural-Gender.
A singular term shall include the plural and the masculine gender shall include the feminine except when a particular context clearly requires a different meaning.
(Source: Laws 1963, p. 2836.)

(725 ILCS 5/102-3.5)
Sec. 102-3.5. "Aftercare release". "Aftercare release" means the conditional and revocable release of a person committed to the Department of Juvenile Justice under the Juvenile Court Act of 1987, under the supervision of the Department of Juvenile Justice.
(Source: P.A. 98-558, eff. 1-1-14.)

(725 ILCS 5/102-4) (from Ch. 38, par. 102-4)
Sec. 102-4. "Arraignment".
"Arraignment" means the formal act of calling the defendant into open court, informing him of the offense with which he is charged, and asking him whether he is guilty or not guilty.
(Source: Laws 1963, p. 2836.)

(725 ILCS 5/102-5) (from Ch. 38, par. 102-5)
Sec. 102-5. "Arrest".
"Arrest" means the taking of a person into custody.
(Source: Laws 1963, p. 2836.)

(725 ILCS 5/102-6) (from Ch. 38, par. 102-6)
Sec. 102-6. "Bail".
"Bail" means the amount of money set by the court which is required to be obligated and secured as provided by law for the release of a person in custody in order that he will appear before the court in which his appearance may be required and that he will comply with such conditions as set forth in the bail bond.
(Source: Laws 1963, p. 2836.)

(725 ILCS 5/102-7) (from Ch. 38, par. 102-7)
Sec. 102-7. "Bail bond".
"Bail bond" means an undertaking secured by bail entered into by a person in custody by which he binds himself to comply with such conditions as are set forth therein.
(Source: Laws 1963, p. 2836.)

(725 ILCS 5/102-7.1)
Sec. 102-7.1. "Category A offense". "Category A offense" means a Class 1 felony, Class 2 felony, Class X felony, first degree murder, a violation of Section 11-204 of the Illinois Vehicle Code, a second or subsequent violation of Section 11-501 of the Illinois Vehicle Code, a violation of subsection (d) of Section 11-501 of the Illinois Vehicle Code, a violation of Section 11-401 of the Illinois Vehicle Code if the accident results in injury and the person failed to report the accident within 30 minutes, a violation of Section 9-3, 9-3.4, 10-3, 10-3.1, 10-5, 11-6, 11-9.2, 11-20.1, 11-23.5, 11-25, 12-2, 12-3, 12-3.05, 12-3.2, 12-3.4, 12-4.4a, 12-5, 12-6, 12-7.1, 12-7.3, 12-7.4, 12-7.5, 12C-5, 24-1.5, 24-3, 25-1, 26.5-2, or 48-1 of the Criminal Code of 2012, a second or subsequent violation of 12-3.2 or 12-3.4 of the Criminal Code of 2012, a violation of paragraph (5) or (6) of subsection (b) of Section 10-9 of the Criminal Code of 2012, a violation of subsection (b) or (c) or paragraph (1) or (2) of subsection (a) of Section 11-1.50 of the Criminal Code of 2012, a violation of Section 12-7 of the Criminal Code of 2012 if the defendant inflicts bodily harm on the victim to obtain a confession, statement, or information, a violation of Section 12-7.5 of the Criminal Code of 2012 if the action results in bodily harm, a violation of paragraph (3) of subsection (b) of Section 17-2 of the Criminal Code of 2012, a violation of subdivision (a)(7)(ii) of Section 24-1 of the Criminal Code of 2012, a violation of paragraph (6) of subsection (a) of Section 24-1 of the Criminal Code of 2012, or a violation of Section 10 of the Sex Offender Registration Act.
(Source: P.A. 100-1, eff. 1-1-18.)

(725 ILCS 5/102-7.2)
Sec. 102-7.2. "Category B offense". "Category B offense" means a business offense, petty offense, Class C misdemeanor, Class B misdemeanor, Class A misdemeanor, Class 3 felony, or Class 4 felony, which is not specified in Category A.
(Source: P.A. 100-1, eff. 1-1-18.)

(725 ILCS 5/102-8) (from Ch. 38, par. 102-8)
Sec. 102-8. "Charge".
"Charge" means a written statement presented to a court accusing a person of the commission of an offense and includes complaint, information and indictment.
(Source: Laws 1963, p. 2836.)

(725 ILCS 5/102-9) (from Ch. 38, par. 102-9)
Sec. 102-9. "Complaint".
"Complaint" means a verified written statement other than an information or an indictment, presented to a court, which charges the commission of an offense.
(Source: Laws 1963, p. 2836.)

(725 ILCS 5/102-10) (from Ch. 38, par. 102-10)
Sec. 102-10. "Court".
"Court" means a place where justice is judicially administered and includes a judge thereof.
(Source: P.A. 77-1286.)

(725 ILCS 5/102-11) (from Ch. 38, par. 102-11)
Sec. 102-11. "Indictment".
"Indictment" means a written statement, presented by the Grand Jury to a court, which charges the commission of an offense.
(Source: Laws 1963, p. 2836.)

(725 ILCS 5/102-12) (from Ch. 38, par. 102-12)
Sec. 102-12. "Information".
"Information" means a verified written statement signed by a State's Attorney, and presented to a court, which charges the commission of an offense.
(Source: Laws 1963, p. 2836.)

(725 ILCS 5/102-13) (from Ch. 38, par. 102-13)
Sec. 102-13. "Judge".
"Judge" means a person who is invested by law with the power to perform judicial functions and includes a court when a particular context so requires.
(Source: P.A. 77-1286.)

(725 ILCS 5/102-14) (from Ch. 38, par. 102-14)
Sec. 102-14. "Judgment".
"Judgment" means an adjudication by the court that the defendant is guilty or not guilty and if the adjudication is that the defendant is guilty it includes the sentence pronounced by the court.
(Source: Laws 1963, p. 2836.)

(725 ILCS 5/102-15) (from Ch. 38, par. 102-15)
Sec. 102-15. "Offense".
"Offense" means a violation of any penal statute of this State.
(Source: P.A. 76-1796.)

(725 ILCS 5/102-16) (from Ch. 38, par. 102-16)
Sec. 102-16. "Parole". "Parole" means the conditional and revocable release of a person committed to the Department of Corrections under the supervision of a paroling authority.
(Source: P.A. 98-558, eff. 1-1-14.)

(725 ILCS 5/102-17) (from Ch. 38, par. 102-17)
Sec. 102-17. "Preliminary examination".
"Preliminary examination" means a hearing before a judge to determine if there is probable cause to believe that the person accused has committed an offense.
(Source: Laws 1963, p. 2836.)

(725 ILCS 5/102-18) (from Ch. 38, par. 102-18)
Sec. 102-18. "Probation".
"Probation" means a sentence or adjudication of conditional and revocable release under the supervision of a probation officer.
(Source: P.A. 77-2476.)

(725 ILCS 5/102-19) (from Ch. 38, par. 102-19)
Sec. 102-19. "Recognizance".
"Recognizance" means an undertaking without security entered into by a person by which he binds himself to comply with such conditions as are set forth therein and which may provide for the forfeiture of a sum set by the court on failure to comply with the conditions thereof.
(Source: Laws 1963, p. 2836.)

(725 ILCS 5/102-20) (from Ch. 38, par. 102-20)
Sec. 102-20. "Sentence".
"Sentence" is the disposition imposed on the defendant by the court.
(Source: P.A. 77-2476.)

(725 ILCS 5/102-21) (from Ch. 38, par. 102-21)
Sec. 102-21. Clinical psychologist; court-appointed examiner.
(a) "Clinical psychologist" means a psychologist licensed under the Clinical Psychologist Licensing Act.
(b) "Court-appointed examiner" means a clinical social worker as defined in Section 9 of the Clinical Social Work and Social Work Practice Act.
(Source: P.A. 87-530.)

(725 ILCS 5/102-22)
Sec. 102-22. "Facility director", for the purposes of Article 104, means the chief officer of a mental health or developmental disabilities facility or his or her designee or the supervisor of a program of treatment or habilitation or his or her designee. "Designee" may include a physician, clinical psychologist, social worker, or nurse.
(Source: P.A. 90-105, eff. 7-11-97.)

(725 ILCS 5/102-23)
Sec. 102-23. "Person with a moderate intellectual disability" means a person whose intelligence quotient is between 41 and 55 and who does not suffer from significant mental illness to the extent that the person's ability to exercise rational judgment is impaired.
(Source: P.A. 99-143, eff. 7-27-15.)

(725 ILCS 5/Art. 103 heading)

(725 ILCS 5/103-1) (from Ch. 38, par. 103-1)
Sec. 103-1. Rights on arrest.
(a) After an arrest on a warrant the person making the arrest shall inform the person arrested that a warrant has been issued for his arrest and the nature of the offense specified in the warrant.
(b) After an arrest without a warrant the person making the arrest shall inform the person arrested of the nature of the offense on which the arrest is based.
(b-5) This subsection is intended to implement and be interpreted consistently with the Vienna Convention on Consular Relations, to which the United States is a party. Article 36 of that Convention guarantees that when foreign nationals are arrested or detained, they must be advised of their right to have their consular officials notified, and if an individual chooses to exercise that right, a law enforcement official is required to notify the consulate. It does not create any new substantive State right or remedy.
(1) In accordance with federal law and the provisions

of this Section, the law enforcement official in charge of a custodial facility shall ensure that any individual booked and detained at the facility, within 48 hours of booking or detention, shall be advised that if that individual is a foreign national, he or she has a right to communicate with an official from the consulate of his or her country. This subsection (b-5) does not create any affirmative duty to investigate whether an arrestee or detainee is a foreign national.

(2) If the foreign national requests consular

notification or the notification is mandatory by law, the law enforcement official in charge of the custodial facility shall ensure the notice is given to the appropriate officer at the consulate of the foreign national in accordance with the U.S. Department of State Instructions for Consular Notification and Access.

(3) The law enforcement official in charge of the

custodial facility where a foreign national is located shall ensure that the foreign national is allowed to communicate with, correspond with, and be visited by, a consular officer of his or her country.

(c) No person arrested for a traffic, regulatory or misdemeanor offense, except in cases involving weapons or a controlled substance, shall be strip searched unless there is reasonable belief that the individual is concealing a weapon or controlled substance.
(d) "Strip search" means having an arrested person remove or arrange some or all of his or her clothing so as to permit a visual inspection of the genitals, buttocks, anus, female breasts or undergarments of such person.
(e) All strip searches conducted under this Section shall be performed by persons of the same sex as the arrested person and on premises where the search cannot be observed by persons not physically conducting the search.
(f) Every peace officer or employee of a police department conducting a strip search shall:
(1) Obtain the written permission of the police

commander or an agent thereof designated for the purposes of authorizing a strip search in accordance with this Section.

(2) Prepare a report of the strip search. The report

shall include the written authorization required by paragraph (1) of this subsection (f), the name of the person subjected to the search, the names of the persons conducting the search, and the time, date and place of the search. A copy of the report shall be provided to the person subject to the search.

(g) No search of any body cavity other than the mouth shall be conducted without a duly executed search warrant; any warrant authorizing a body cavity search shall specify that the search must be performed under sanitary conditions and conducted either by or under the supervision of a physician licensed to practice medicine in all of its branches in this State.
(h) Any peace officer or employee who knowingly or intentionally fails to comply with any provision of this Section, except subsection (b-5) of this Section, is guilty of official misconduct as provided in Section 103-8; provided however, that nothing contained in this Section shall preclude prosecution of a peace officer or employee under another section of this Code.
(i) Nothing in this Section shall be construed as limiting any statutory or common law rights of any person for purposes of any civil action or injunctive relief.
(j) The provisions of subsections (c) through (h) of this Section shall not apply when the person is taken into custody by or remanded to the sheriff or correctional institution pursuant to a court order.
(Source: P.A. 99-190, eff. 1-1-16.)

(725 ILCS 5/103-2) (from Ch. 38, par. 103-2)
Sec. 103-2. Treatment while in custody.
(a) On being taken into custody every person shall have the right to remain silent.
(b) No unlawful means of any kind shall be used to obtain a statement, admission or confession from any person in custody.
(c) Persons in custody shall be treated humanely and provided with proper food, shelter and, if required, medical treatment.
(Source: Laws 1963, p. 2836.)

(725 ILCS 5/103-2.1)
Sec. 103-2.1. When statements by accused may be used.
(a) In this Section, "custodial interrogation" means any interrogation during which (i) a reasonable person in the subject's position would consider himself or herself to be in custody and (ii) during which a question is asked that is reasonably likely to elicit an incriminating response.
In this Section, "place of detention" means a building or a police station that is a place of operation for a municipal police department or county sheriff department or other law enforcement agency, not a courthouse, that is owned or operated by a law enforcement agency at which persons are or may be held in detention in connection with criminal charges against those persons.
In this Section, "electronic recording" includes motion picture, audiotape, or videotape, or digital recording.
(a-5) An oral, written, or sign language statement of a minor, who at the time of the commission of the offense was under 18 years of age, is presumed to be inadmissible when the statement is obtained from the minor while the minor is subject to custodial interrogation by a law enforcement officer, State's Attorney, juvenile officer, or other public official or employee prior to the officer, State's Attorney, public official, or employee:
(1) continuously reads to the minor, in its entirety

and without stopping for purposes of a response from the minor or verifying comprehension, the following statement: "You have the right to remain silent. That means you do not have to say anything. Anything you do say can be used against you in court. You have the right to get help from a lawyer. If you cannot pay for a lawyer, the court will get you one for free. You can ask for a lawyer at any time. You have the right to stop this interview at any time."; and

(2) after reading the statement required by paragraph

(1) of this subsection (a-5), the public official or employee shall ask the minor the following questions and wait for the minor's response to each question:

(A) "Do you want to have a lawyer?"
(B) "Do you want to talk to me?"
(a-10) An oral, written, or sign language statement of a minor, who at the time of the commission of the offense was under 18 years of age, made as a result of a custodial interrogation conducted at a police station or other place of detention on or after the effective date of this amendatory Act of the 99th General Assembly shall be presumed to be inadmissible as evidence in a criminal proceeding or a juvenile court proceeding for an act that if committed by an adult would be a misdemeanor offense under Article 11 of the Criminal Code of 2012 or a felony offense under the Criminal Code of 2012 unless:
(1) an electronic recording is made of the custodial

interrogation; and

(2) the recording is substantially accurate and not

intentionally altered.

(b) An oral, written, or sign language statement of an accused made as a result of a custodial interrogation conducted at a police station or other place of detention shall be presumed to be inadmissible as evidence against the accused in any criminal proceeding brought under Section 9-1, 9-1.2, 9-2, 9-2.1, 9-3, 9-3.2, or 9-3.3 of the Criminal Code of 1961 or the Criminal Code of 2012 or under clause (d)(1)(F) of Section 11-501 of the Illinois Vehicle Code unless:
(1) an electronic recording is made of the custodial

interrogation; and

(2) the recording is substantially accurate and not

intentionally altered.

(b-5) Under the following circumstances, an oral, written, or sign language statement of an accused made as a result of a custodial interrogation conducted at a police station or other place of detention shall be presumed to be inadmissible as evidence against the accused, unless an electronic recording is made of the custodial interrogation and the recording is substantially accurate and not intentionally altered:
(1) in any criminal proceeding brought under Section

11-1.40 or 20-1.1 of the Criminal Code of 1961 or the Criminal Code of 2012, if the custodial interrogation was conducted on or after June 1, 2014;

(2) in any criminal proceeding brought under Section

10-2, 18-4, or 19-6 of the Criminal Code of 1961 or the Criminal Code of 2012, if the custodial interrogation was conducted on or after June 1, 2015; and

(3) in any criminal proceeding brought under Section

11-1.30 or 18-2 or subsection (e) of Section 12-3.05 of the Criminal Code of 1961 or the Criminal Code of 2012, if the custodial interrogation was conducted on or after June 1, 2016.

(b-10) If, during the course of an electronically recorded custodial interrogation conducted under this Section, the accused makes a statement that creates a reasonable suspicion to believe the accused has committed an offense other than an offense required to be recorded under subsection (b) or (b-5), the interrogators may, without the accused's consent, continue to record the interrogation as it relates to the other offense notwithstanding any provision of law to the contrary. Any oral, written, or sign language statement of an accused made as a result of an interrogation under this subsection shall be presumed to be inadmissible as evidence against the accused in any criminal proceeding, unless the recording is substantially accurate and not intentionally altered.
(c) Every electronic recording made under this Section must be preserved until such time as the defendant's conviction for any offense relating to the statement is final and all direct and habeas corpus appeals are exhausted, or the prosecution of such offenses is barred by law.
(d) If the court finds, by a preponderance of the evidence, that the defendant was subjected to a custodial interrogation in violation of this Section, then any statements made by the defendant during or following that non-recorded custodial interrogation, even if otherwise in compliance with this Section, are presumed to be inadmissible in any criminal proceeding against the defendant except for the purposes of impeachment.
(e) Nothing in this Section precludes the admission (i) of a statement made by the accused in open court at his or her trial, before a grand jury, or at a preliminary hearing, (ii) of a statement made during a custodial interrogation that was not recorded as required by this Section, because electronic recording was not feasible, (iii) of a voluntary statement, whether or not the result of a custodial interrogation, that has a bearing on the credibility of the accused as a witness, (iv) of a spontaneous statement that is not made in response to a question, (v) of a statement made after questioning that is routinely asked during the processing of the arrest of the suspect, (vi) of a statement made during a custodial interrogation by a suspect who requests, prior to making the statement, to respond to the interrogator's questions only if an electronic recording is not made of the statement, provided that an electronic recording is made of the statement of agreeing to respond to the interrogator's question, only if a recording is not made of the statement, (vii) of a statement made during a custodial interrogation that is conducted out-of-state, (viii) of a statement given in violation of subsection (b) at a time when the interrogators are unaware that a death has in fact occurred, (ix) of a statement given in violation of subsection (b-5) at a time when the interrogators are unaware of facts and circumstances that would create probable cause to believe that the accused committed an offense required to be recorded under subsection (b-5), or (x) of any other statement that may be admissible under law. The State shall bear the burden of proving, by a preponderance of the evidence, that one of the exceptions described in this subsection (e) is applicable. Nothing in this Section precludes the admission of a statement, otherwise inadmissible under this Section, that is used only for impeachment and not as substantive evidence.
(f) The presumption of inadmissibility of a statement made by a suspect at a custodial interrogation at a police station or other place of detention may be overcome by a preponderance of the evidence that the statement was voluntarily given and is reliable, based on the totality of the circumstances.
(g) Any electronic recording of any statement made by an accused during a custodial interrogation that is compiled by any law enforcement agency as required by this Section for the purposes of fulfilling the requirements of this Section shall be confidential and exempt from public inspection and copying, as provided under Section 7 of the Freedom of Information Act, and the information shall not be transmitted to anyone except as needed to comply with this Section.
(Source: P.A. 98-547, eff. 1-1-14; 99-882, eff. 1-1-17.)

(725 ILCS 5/103-3) (from Ch. 38, par. 103-3)
Sec. 103-3. Right to communicate with attorney and family; transfers.
(a) Persons who are arrested shall have the right to communicate with an attorney of their choice and a member of their family by making a reasonable number of telephone calls or in any other reasonable manner. Such communication shall be permitted within a reasonable time after arrival at the first place of custody.
(b) In the event the accused is transferred to a new place of custody his right to communicate with an attorney and a member of his family is renewed.
(Source: Laws 1963, p. 2836.)

(725 ILCS 5/103-4) (from Ch. 38, par. 103-4)
Sec. 103-4. Right to consult with attorney.
Any person committed, imprisoned or restrained of his liberty for any cause whatever and whether or not such person is charged with an offense shall, except in cases of imminent danger of escape, be allowed to consult with any licensed attorney at law of this State whom such person may desire to see or consult, alone and in private at the place of custody, as many times and for such period each time as is reasonable. When any such person is about to be moved beyond the limits of this State under any pretense whatever the person to be moved shall be entitled to a reasonable delay for the purpose of obtaining counsel and of availing himself of the laws of this State for the security of personal liberty.
(Source: Laws 1963, p. 2836.)

(725 ILCS 5/103-5) (from Ch. 38, par. 103-5)
Sec. 103-5. Speedy trial.)
(a) Every person in custody in this State for an alleged offense shall be tried by the court having jurisdiction within 120 days from the date he or she was taken into custody unless delay is occasioned by the defendant, by an examination for fitness ordered pursuant to Section 104-13 of this Act, by a fitness hearing, by an adjudication of unfitness to stand trial, by a continuance allowed pursuant to Section 114-4 of this Act after a court's determination of the defendant's physical incapacity for trial, or by an interlocutory appeal. Delay shall be considered to be agreed to by the defendant unless he or she objects to the delay by making a written demand for trial or an oral demand for trial on the record. The provisions of this subsection (a) do not apply to a person on bail or recognizance for an offense but who is in custody for a violation of his or her parole, aftercare release, or mandatory supervised release for another offense.
The 120-day term must be one continuous period of incarceration. In computing the 120-day term, separate periods of incarceration may not be combined. If a defendant is taken into custody a second (or subsequent) time for the same offense, the term will begin again at day zero.
(b) Every person on bail or recognizance shall be tried by the court having jurisdiction within 160 days from the date defendant demands trial unless delay is occasioned by the defendant, by an examination for fitness ordered pursuant to Section 104-13 of this Act, by a fitness hearing, by an adjudication of unfitness to stand trial, by a continuance allowed pursuant to Section 114-4 of this Act after a court's determination of the defendant's physical incapacity for trial, or by an interlocutory appeal. The defendant's failure to appear for any court date set by the court operates to waive the defendant's demand for trial made under this subsection.
For purposes of computing the 160 day period under this subsection (b), every person who was in custody for an alleged offense and demanded trial and is subsequently released on bail or recognizance and demands trial, shall be given credit for time spent in custody following the making of the demand while in custody. Any demand for trial made under this subsection (b) shall be in writing; and in the case of a defendant not in custody, the demand for trial shall include the date of any prior demand made under this provision while the defendant was in custody.
(c) If the court determines that the State has exercised without success due diligence to obtain evidence material to the case and that there are reasonable grounds to believe that such evidence may be obtained at a later day the court may continue the cause on application of the State for not more than an additional 60 days. If the court determines that the State has exercised without success due diligence to obtain results of DNA testing that is material to the case and that there are reasonable grounds to believe that such results may be obtained at a later day, the court may continue the cause on application of the State for not more than an additional 120 days.
(d) Every person not tried in accordance with subsections (a), (b) and (c) of this Section shall be discharged from custody or released from the obligations of his bail or recognizance.
(e) If a person is simultaneously in custody upon more than one charge pending against him in the same county, or simultaneously demands trial upon more than one charge pending against him in the same county, he shall be tried, or adjudged guilty after waiver of trial, upon at least one such charge before expiration relative to any of such pending charges of the period prescribed by subsections (a) and (b) of this Section. Such person shall be tried upon all of the remaining charges thus pending within 160 days from the date on which judgment relative to the first charge thus prosecuted is rendered pursuant to the Unified Code of Corrections or, if such trial upon such first charge is terminated without judgment and there is no subsequent trial of, or adjudication of guilt after waiver of trial of, such first charge within a reasonable time, the person shall be tried upon all of the remaining charges thus pending within 160 days from the date on which such trial is terminated; if either such period of 160 days expires without the commencement of trial of, or adjudication of guilt after waiver of trial of, any of such remaining charges thus pending, such charge or charges shall be dismissed and barred for want of prosecution unless delay is occasioned by the defendant, by an examination for fitness ordered pursuant to Section 104-13 of this Act, by a fitness hearing, by an adjudication of unfitness for trial, by a continuance allowed pursuant to Section 114-4 of this Act after a court's determination of the defendant's physical incapacity for trial, or by an interlocutory appeal; provided, however, that if the court determines that the State has exercised without success due diligence to obtain evidence material to the case and that there are reasonable grounds to believe that such evidence may be obtained at a later day the court may continue the cause on application of the State for not more than an additional 60 days.
(f) Delay occasioned by the defendant shall temporarily suspend for the time of the delay the period within which a person shall be tried as prescribed by subsections (a), (b), or (e) of this Section and on the day of expiration of the delay the said period shall continue at the point at which it was suspended. Where such delay occurs within 21 days of the end of the period within which a person shall be tried as prescribed by subsections (a), (b), or (e) of this Section, the court may continue the cause on application of the State for not more than an additional 21 days beyond the period prescribed by subsections (a), (b), or (e). This subsection (f) shall become effective on, and apply to persons charged with alleged offenses committed on or after, March 1, 1977.
(Source: P.A. 98-558, eff. 1-1-14.)

(725 ILCS 5/103-6) (from Ch. 38, par. 103-6)
Sec. 103-6. Waiver of jury trial. Every person accused of an offense shall have the right to a trial by jury unless (i) understandingly waived by defendant in open court or (ii) the offense is an ordinance violation punishable by fine only and the defendant either fails to file a demand for a trial by jury at the time of entering his or her plea of not guilty or fails to pay to the clerk of the circuit court at the time of entering his or her plea of not guilty any jury fee required to be paid to the clerk.
(Source: P.A. 86-1386.)

(725 ILCS 5/103-7) (from Ch. 38, par. 103-7)
Sec. 103-7. Posting notice of rights.
Every sheriff, chief of police or other person who is in charge of any jail, police station or other building where persons under arrest are held in custody pending investigation, bail or other criminal proceedings, shall post in every room, other than cells, of such buildings where persons are held in custody, in conspicuous places where it may be seen and read by persons in custody and others, a poster, printed in large type, containing a verbatim copy in the English language of the provisions of Sections 103-2, 103-3, 103-4, 109-1, 110-2, 110-4, and sub-parts (a) and (b) of Sections 110-7 and 113-3 of this Code. Each person who is in charge of any courthouse or other building in which any trial of an offense is conducted shall post in each room primarily used for such trials and in each room in which defendants are confined or wait, pending trial, in conspicuous places where it may be seen and read by persons in custody and others, a poster, printed in large type, containing a verbatim copy in the English language of the provisions of Sections 103-6, 113-1, 113-4 and 115-1 and of subparts (a) and (b) of Section 113-3 of this Code.
(Source: Laws 1965, p. 2622.)

(725 ILCS 5/103-8) (from Ch. 38, par. 103-8)
Sec. 103-8. Mandatory duty of officers. Any peace officer who intentionally prevents the exercise by an accused of any right conferred by this Article or who intentionally fails to perform any act required of him by this Article shall be guilty of official misconduct and may be punished in accordance with Section 33-3 of the Criminal Code of 2012.
(Source: P.A. 97-1150, eff. 1-25-13.)

(725 ILCS 5/103-9) (from Ch. 38, par. 103-9)
Sec. 103-9. Bail bondsmen. No bail bondsman from any state may seize or transport unwillingly any person found in this State who is allegedly in violation of a bail bond posted in some other state. The return of any such person to another state may be accomplished only as provided by the laws of this State. Any bail bondsman who violates this Section is fully subject to the criminal and civil penalties provided by the laws of this State for his actions.
(Source: P.A. 84-694.)

(725 ILCS 5/Art. 104 heading)

(725 ILCS 5/104-10) (from Ch. 38, par. 104-10)
Sec. 104-10. Presumption of Fitness; Fitness Standard.) A defendant is presumed to be fit to stand trial or to plead, and be sentenced. A defendant is unfit if, because of his mental or physical condition, he is unable to understand the nature and purpose of the proceedings against him or to assist in his defense.
(Source: P.A. 81-1217.)

(725 ILCS 5/104-11) (from Ch. 38, par. 104-11)
Sec. 104-11. Raising Issue; Burden; Fitness Motions.) (a) The issue of the defendant's fitness for trial, to plead, or to be sentenced may be raised by the defense, the State or the Court at any appropriate time before a plea is entered or before, during, or after trial. When a bonafide doubt of the defendant's fitness is raised, the court shall order a determination of the issue before proceeding further.
(b) Upon request of the defendant that a qualified expert be appointed to examine him or her to determine prior to trial if a bonafide doubt as to his or her fitness to stand trial may be raised, the court, in its discretion, may order an appropriate examination. However, no order entered pursuant to this subsection shall prevent further proceedings in the case. An expert so appointed shall examine the defendant and make a report as provided in Section 104-15. Upon the filing with the court of a verified statement of services rendered, the court shall enter an order on the county board to pay such expert a reasonable fee stated in the order.
(c) When a bonafide doubt of the defendant's fitness has been raised, the burden of proving that the defendant is fit by a preponderance of the evidence and the burden of going forward with the evidence are on the State. However, the court may call its own witnesses and conduct its own inquiry.
(d) Following a finding of unfitness, the court may hear and rule on any pretrial motion or motions if the defendant's presence is not essential to a fair determination of the issues. A motion may be reheard upon a showing that evidence is available which was not available, due to the defendant's unfitness, when the motion was first decided.
(Source: P.A. 81-1217.)

(725 ILCS 5/104-12) (from Ch. 38, par. 104-12)
Sec. 104-12. Right to Jury.) The issue of the defendant's fitness may be determined in the first instance by the court or by a jury. The defense or the State may demand a jury or the court on its own motion may order a jury. However, when the issue is raised after trial has begun or after conviction but before sentencing, or when the issue is to be redetermined under Section 104-20 or 104-27, the issue shall be determined by the court.
(Source: P.A. 81-1217.)

(725 ILCS 5/104-13) (from Ch. 38, par. 104-13)
Sec. 104-13. Fitness Examination.
(a) When the issue of fitness involves the defendant's mental condition, the court shall order an examination of the defendant by one or more licensed physicians, clinical psychologists, or psychiatrists chosen by the court. No physician, clinical psychologist or psychiatrist employed by the Department of Human Services shall be ordered to perform, in his official capacity, an examination under this Section.
(b) If the issue of fitness involves the defendant's physical condition, the court shall appoint one or more physicians and in addition, such other experts as it may deem appropriate to examine the defendant and to report to the court regarding the defendant's condition.
(c) An examination ordered under this Section shall be given at the place designated by the person who will conduct the examination, except that if the defendant is being held in custody, the examination shall take place at such location as the court directs. No examinations under this Section shall be ordered to take place at mental health or developmental disabilities facilities operated by the Department of Human Services. If the defendant fails to keep appointments without reasonable cause or if the person conducting the examination reports to the court that diagnosis requires hospitalization or extended observation, the court may order the defendant admitted to an appropriate facility for an examination, other than a screening examination, for not more than 7 days. The court may, upon a showing of good cause, grant an additional 7 days to complete the examination.
(d) Release on bail or on recognizance shall not be revoked and an application therefor shall not be denied on the grounds that an examination has been ordered.
(e) Upon request by the defense and if the defendant is indigent, the court may appoint, in addition to the expert or experts chosen pursuant to subsection (a) of this Section, a qualified expert selected by the defendant to examine him and to make a report as provided in Section 104-15. Upon the filing with the court of a verified statement of services rendered, the court shall enter an order on the county board to pay such expert a reasonable fee stated in the order.
(Source: P.A. 89-507, eff. 7-1-97.)

(725 ILCS 5/104-14) (from Ch. 38, par. 104-14)
Sec. 104-14. Use of Statements Made During Examination or Treatment.) (a) Statements made by the defendant and information gathered in the course of any examination or treatment ordered under Section 104-13, 104-17 or 104-20 shall not be admissible against the defendant unless he raises the defense of insanity or the defense of drugged or intoxicated condition, in which case they shall be admissible only on the issue of whether he was insane, drugged, or intoxicated. The refusal of the defendant to cooperate in such examinations shall not preclude the raising of the aforesaid defenses but shall preclude the defendant from offering expert evidence or testimony tending to support such defenses if the expert evidence or testimony is based upon the expert's examination of the defendant.
(b) Except as provided in paragraph (a) of this Section, no statement made by the defendant in the course of any examination or treatment ordered under Section 104-13, 104-17 or 104-20 which relates to the crime charged or to other criminal acts shall be disclosed by persons conducting the examination or the treatment, except to members of the examining or treating team, without the informed written consent of the defendant, who is competent at the time of giving such consent.
(c) The court shall advise the defendant of the limitations on the use of any statements made or information gathered in the course of the fitness examination or subsequent treatment as provided in this Section. It shall also advise him that he may refuse to cooperate with the person conducting the examination, but that his refusal may be admissible into evidence on the issue of his mental or physical condition.
(Source: P.A. 81-1217.)

(725 ILCS 5/104-15) (from Ch. 38, par. 104-15)
Sec. 104-15. Report.
(a) The person or persons conducting an examination of the defendant, pursuant to paragraph (a) or (b) of Section 104-13 shall submit a written report to the court, the State, and the defense within 30 days of the date of the order. The report shall include:
(1) A diagnosis and an explanation as to how it was

reached and the facts upon which it is based;

(2) A description of the defendant's mental or

physical disability, if any; its severity; and an opinion as to whether and to what extent it impairs the defendant's ability to understand the nature and purpose of the proceedings against him or to assist in his defense, or both.

(b) If the report indicates that the defendant is not fit to stand trial or to plead because of a disability, the report shall include an opinion as to the likelihood of the defendant attaining fitness within a period of time from the date of the finding of unfitness if provided with a course of treatment. For a defendant charged with a felony, the period of time shall be one year. For a defendant charged with a misdemeanor, the period of time shall be no longer than the maximum term of imprisonment for the most serious offense. If the person or persons preparing the report are unable to form such an opinion, the report shall state the reasons therefor. The report may include a general description of the type of treatment needed and of the least physically restrictive form of treatment therapeutically appropriate.
(c) The report shall indicate what information, if any, contained therein may be harmful to the mental condition of the defendant if made known to him.
(d) In addition to the report, a person retained or appointed by the State or the defense to conduct an examination shall, upon written request, make his or her notes, other evaluations reviewed or relied upon by the testifying witness, and any videotaped interviews available to another examiner of the defendant. All forensic interviews conducted by a person retained or appointed by the State or the defense shall be videotaped unless doing so would be impractical. In the event that the interview is not videotaped, the examiner may still testify as to the person's fitness and the court may only consider the lack of compliance in according the weight and not the admissibility of the expert testimony. An examiner may use these materials as part of his or her diagnosis and explanation but shall not otherwise disclose the contents, including at a hearing before the court, except as otherwise provided in Section 104-14 of this Code.
(Source: P.A. 100-424, eff. 1-1-18.)

(725 ILCS 5/104-16) (from Ch. 38, par. 104-16)
Sec. 104-16. Fitness Hearing.) (a) The court shall conduct a hearing to determine the issue of the defendant's fitness within 45 days of receipt of the final written report of the person or persons conducting the examination or upon conclusion of the matter then pending before it, subject to continuances allowed pursuant to Section 114-4 of this Act.
(b) Subject to the rules of evidence, matters admissible on the issue of the defendant's fitness include, but are not limited to, the following:
(1) The defendant's knowledge and understanding of the charge, the proceedings, the consequences of a plea, judgment or sentence, and the functions of the participants in the trial process;
(2) The defendant's ability to observe, recollect and relate occurrences, especially those concerning the incidents alleged, and to communicate with counsel;
(3) The defendant's social behavior and abilities; orientation as to time and place; recognition of persons, places and things; and performance of motor processes.
(c) The defendant has the right to be present at every hearing on the issue of his fitness. The defendant's presence may be waived only if there is filed with the court a certificate stating that the defendant is physically unable to be present and the reasons therefor. The certificate shall be signed by a licensed physician who, within 7 days, has examined the defendant.
(d) On the basis of the evidence before it, the court or jury shall determine whether the defendant is fit to stand trial or to plead. If it finds that the defendant is unfit, the court or the jury shall determine whether there is substantial probability that the defendant, if provided with a course of treatment, will attain fitness within one year. If the court or the jury finds that there is not a substantial probability, the court shall proceed as provided in Section 104-23. If such probability is found or if the court or the jury is unable to determine whether a substantial probability exists, the court shall order the defendant to undergo treatment for the purpose of rendering him fit. In the event that a defendant is ordered to undergo treatment when there has been no determination as to the probability of his attaining fitness, the court shall conduct a hearing as soon as possible following the receipt of the report filed pursuant to paragraph (d) of Section 104-17, unless the hearing is waived by the defense, and shall make a determination as to whether a substantial probability exists.
(e) An order finding the defendant unfit is a final order for purposes of appeal by the State or the defendant.
(Source: P.A. 81-1217.)

(725 ILCS 5/104-17) (from Ch. 38, par. 104-17)
Sec. 104-17. Commitment for treatment; treatment plan.
(a) If the defendant is eligible to be or has been released on bail or on his own recognizance, the court shall select the least physically restrictive form of treatment therapeutically appropriate and consistent with the treatment plan. The placement may be ordered either on an inpatient or an outpatient basis.
(b) If the defendant's disability is mental, the court may order him placed for treatment in the custody of the Department of Human Services, or the court may order him placed in the custody of any other appropriate public or private mental health facility or treatment program which has agreed to provide treatment to the defendant. If the court orders the defendant placed in the custody of the Department of Human Services, the Department shall evaluate the defendant to determine to which secure facility the defendant shall be transported and, within 20 days of the transmittal by the clerk of the circuit court of the placement court order, notify the sheriff of the designated facility. Upon receipt of that notice, the sheriff shall promptly transport the defendant to the designated facility. If the defendant is placed in the custody of the Department of Human Services, the defendant shall be placed in a secure setting. During the period of time required to determine the appropriate placement the defendant shall remain in jail. If during the course of evaluating the defendant for placement, the Department of Human Services determines that the defendant is currently fit to stand trial, it shall immediately notify the court and shall submit a written report within 7 days. In that circumstance the placement shall be held pending a court hearing on the Department's report. Otherwise, upon completion of the placement process, the sheriff shall be notified and shall transport the defendant to the designated facility. If, within 20 days of the transmittal by the clerk of the circuit court of the placement court order, the Department fails to notify the sheriff of the identity of the facility to which the defendant shall be transported, the sheriff shall contact a designated person within the Department to inquire about when a placement will become available at the designated facility and bed availability at other facilities. If, within 20 days of the transmittal by the clerk of the circuit court of the placement court order, the Department fails to notify the sheriff of the identity of the facility to which the defendant shall be transported, the sheriff shall notify the Department of its intent to transfer the defendant to the nearest secure mental health facility operated by the Department and inquire as to the status of the placement evaluation and availability for admission to such facility operated by the Department by contacting a designated person within the Department. The Department shall respond to the sheriff within 2 business days of the notice and inquiry by the sheriff seeking the transfer and the Department shall provide the sheriff with the status of the evaluation, information on bed and placement availability, and an estimated date of admission for the defendant and any changes to that estimated date of admission. If the Department notifies the sheriff during the 2 business day period of a facility operated by the Department with placement availability, the sheriff shall promptly transport the defendant to that facility. The placement may be ordered either on an inpatient or an outpatient basis.
(c) If the defendant's disability is physical, the court may order him placed under the supervision of the Department of Human Services which shall place and maintain the defendant in a suitable treatment facility or program, or the court may order him placed in an appropriate public or private facility or treatment program which has agreed to provide treatment to the defendant. The placement may be ordered either on an inpatient or an outpatient basis.
(d) The clerk of the circuit court shall within 5 days of the entry of the order transmit to the Department, agency or institution, if any, to which the defendant is remanded for treatment, the following:
(1) a certified copy of the order to undergo

treatment. Accompanying the certified copy of the order to undergo treatment shall be the complete copy of any report prepared under Section 104-15 of this Code or other report prepared by a forensic examiner for the court;

(2) the county and municipality in which the offense

was committed;

(3) the county and municipality in which the arrest

took place;

(4) a copy of the arrest report, criminal charges,

arrest record; and

(5) all additional matters which the Court directs

the clerk to transmit.

(e) Within 30 days of entry of an order to undergo treatment, the person supervising the defendant's treatment shall file with the court, the State, and the defense a report assessing the facility's or program's capacity to provide appropriate treatment for the defendant and indicating his opinion as to the probability of the defendant's attaining fitness within a period of time from the date of the finding of unfitness. For a defendant charged with a felony, the period of time shall be one year. For a defendant charged with a misdemeanor, the period of time shall be no longer than the sentence if convicted of the most serious offense. If the report indicates that there is a substantial probability that the defendant will attain fitness within the time period, the treatment supervisor shall also file a treatment plan which shall include:
(1) A diagnosis of the defendant's disability;
(2) A description of treatment goals with respect to

rendering the defendant fit, a specification of the proposed treatment modalities, and an estimated timetable for attainment of the goals;

(3) An identification of the person in charge of

supervising the defendant's treatment.

(Source: P.A. 99-140, eff. 1-1-16; 100-27, eff. 1-1-18.)

(725 ILCS 5/104-18) (from Ch. 38, par. 104-18)
Sec. 104-18. Progress reports.
(a) The treatment supervisor shall submit a written progress report to the court, the State, and the defense:
(1) At least 7 days prior to the date for any hearing

on the issue of the defendant's fitness;

(2) Whenever he believes that the defendant has

attained fitness;

(3) Whenever he believes that there is not a

substantial probability that the defendant will attain fitness, with treatment, within the time period set in subsection (e) of Section 104-17 of this Code from the date of the original finding of unfitness.

(b) The progress report shall contain:
(1) The clinical findings of the treatment supervisor

and the facts upon which the findings are based;

(2) The opinion of the treatment supervisor as to

whether the defendant has attained fitness or as to whether the defendant is making progress, under treatment, toward attaining fitness within the time period set in subsection (e) of Section 104-17 of this Code from the date of the original finding of unfitness;

(3) If the defendant is receiving medication,

information from the prescribing physician indicating the type, the dosage and the effect of the medication on the defendant's appearance, actions and demeanor.

(c) Whenever the court is sent a report from the supervisor of the defendant's treatment under paragraph (2) of subsection (a) of this Section, the treatment provider shall arrange with the county jail for the immediate return of the defendant to the county jail under subsection (e) of Section 104-20 of this Code.
(Source: P.A. 99-78, eff. 7-20-15; 100-27, eff. 1-1-18.)

(725 ILCS 5/104-19) (from Ch. 38, par. 104-19)
Sec. 104-19. Records.) Any report filed of record with the court concerning diagnosis, treatment or treatment plans made pursuant to this Article shall not be placed in the defendant's court record but shall be maintained separately by the clerk of the court and shall be available only to the court or an appellate court, the State and the defense, a facility or program which is providing treatment to the defendant pursuant to an order of the court or such other persons as the court may direct.
(Source: P.A. 81-1217.)

(725 ILCS 5/104-20) (from Ch. 38, par. 104-20)
Sec. 104-20. Ninety-day hearings; continuing treatment.)
(a) Upon entry or continuation of any order to undergo treatment, the court shall set a date for hearing to reexamine the issue of the defendant's fitness not more than 90 days thereafter. In addition, whenever the court receives a report from the supervisor of the defendant's treatment pursuant to subparagraph (3) of paragraph (a) of Section 104-18, the court shall forthwith set the matter for a first hearing within 14 days unless good cause is demonstrated why the hearing cannot be held. On the date set or upon conclusion of the matter then pending before it, the court, sitting without a jury, shall conduct a hearing, unless waived by the defense, and shall determine:
(1) Whether the defendant is fit to stand trial or to

plead; and if not,

(2) Whether the defendant is making progress under

treatment toward attainment of fitness within the time period set in subsection (e) of Section 104-17 of this Code from the date of the original finding of unfitness.

(b) If the court finds the defendant to be fit pursuant to this Section, the court shall set the matter for trial; provided that if the defendant is in need of continued care or treatment and the supervisor of the defendant's treatment agrees to continue to provide it, the court may enter any order it deems appropriate for the continued care or treatment of the defendant by the facility or program pending the conclusion of the criminal proceedings.
(c) If the court finds that the defendant is still unfit but that he is making progress toward attaining fitness, the court may continue or modify its original treatment order entered pursuant to Section 104-17.
(d) If the court finds that the defendant is still unfit and that he is not making progress toward attaining fitness such that there is not a substantial probability that he will attain fitness within the time period set in subsection (e) of Section 104-17 of this Code from the date of the original finding of unfitness, the court shall proceed pursuant to Section 104-23. However, if the defendant is in need of continued care and treatment and the supervisor of the defendant's treatment agrees to continue to provide it, the court may enter any order it deems appropriate for the continued care or treatment by the facility or program pending the conclusion of the criminal proceedings.
(e) Whenever the court receives a report from the supervisor of the defendant's treatment under paragraph (2) of subsection (a) of Section 104-18 of this Code, the court shall immediately enter an order directing the sheriff to return the defendant to the county jail and set the matter for trial. At any time the issue of the defendant's fitness can be raised again under Section 104-11 of this Code. If the court finds that the defendant is still unfit after being recommended as fit by the supervisor of the defendant's treatment, the court shall attach a copy of any written report that identifies the factors in the finding that the defendant continues to be unfit, prepared by a licensed physician, clinical psychologist, or psychiatrist, to the court order remanding the person for further treatment.
(Source: P.A. 99-140, eff. 1-1-16; 100-27, eff. 1-1-18.)

(725 ILCS 5/104-21) (from Ch. 38, par. 104-21)
Sec. 104-21. Medication.
(a) A defendant who is receiving psychotropic drugs shall not be presumed to be unfit to stand trial solely by virtue of the receipt of those drugs or medications.
(b) Whenever a defendant who is receiving medication under medical direction is transferred between a place of custody and a treatment facility or program, a written report from the prescribing physician shall accompany the defendant. The report shall state the type and dosage of the defendant's medication and the duration of the prescription. The chief officer of the place of custody or the treatment supervisor at the facility or program shall insure that such medication is provided according to the directions of the prescribing physician or until superseded by order of a physician who has examined the defendant.
(c) If a defendant refuses psychotropic medication, it may be administered over the defendant's objections in accord with the Mental Health and Developmental Disabilities Code. If court authorized medications are sought, the petition, prepared in accord with Section 2-107.1 of the Mental Health and Developmental Disabilities Code may be filed in the county where the defendant is located or with the court having jurisdiction over the defendant.
(Source: P.A. 98-1025, eff. 8-22-14.)

(725 ILCS 5/104-22) (from Ch. 38, par. 104-22)
Sec. 104-22. Trial with special provisions and assistance.) (a) On motion of the defendant, the State or on the court's own motion, the court shall determine whether special provisions or assistance will render the defendant fit to stand trial as defined in Section 104-10.
(b) Such special provisions or assistance may include but are not limited to:
(1) Appointment of qualified translators who shall simultaneously translate all testimony at trial into language understood by the defendant.
(2) Appointment of experts qualified to assist a defendant who because of a disability is unable to understand the proceedings or communicate with his or her attorney.
(c) The case may proceed to trial only if the court determines that such provisions or assistance compensate for a defendant's disabilities so as to render the defendant fit as defined in Section 104-10. In such cases the court shall state for the record the following:
(1) The qualifications and experience of the experts or other persons appointed to provide special assistance to the defendant;
(2) The court's reasons for selecting or appointing the particular experts or other persons to provide the special assistance to the defendant;
(3) How the appointment of the particular expert or other persons will serve the goal of rendering the defendant fit in view of the appointee's qualifications and experience, taken in conjunction with the particular disabilities of the defendant; and
(4) Any other factors considered by the court in appointing that individual.
(Source: P.A. 81-1217.)

(725 ILCS 5/104-23) (from Ch. 38, par. 104-23)
Sec. 104-23. Unfit defendants. Cases involving an unfit defendant who demands a discharge hearing or a defendant who cannot become fit to stand trial and for whom no special provisions or assistance can compensate for his disability and render him fit shall proceed in the following manner:
(a) Upon a determination that there is not a substantial probability that the defendant will attain fitness within the time period set in subsection (e) of Section 104-17 of this Code from the original finding of unfitness, a defendant or the attorney for the defendant may move for a discharge hearing pursuant to the provisions of Section 104-25. The discharge hearing shall be held within 120 days of the filing of a motion for a discharge hearing, unless the delay is occasioned by the defendant.
(b) If at any time the court determines that there is not a substantial probability that the defendant will become fit to stand trial or to plead within the time period set in subsection (e) of Section 104-17 of this Code from the date of the original finding of unfitness, or if at the end of the time period set in subsection (e) of Section 104-17 of this Code from that date the court finds the defendant still unfit and for whom no special provisions or assistance can compensate for his disabilities and render him fit, the State shall request the court:
(1) To set the matter for hearing pursuant to Section

104-25 unless a hearing has already been held pursuant to paragraph (a) of this Section; or

(2) To release the defendant from custody and to

dismiss with prejudice the charges against him; or

(3) To remand the defendant to the custody of the

Department of Human Services and order a hearing to be conducted pursuant to the provisions of the Mental Health and Developmental Disabilities Code, as now or hereafter amended. The Department of Human Services shall have 7 days from the date it receives the defendant to prepare and file the necessary petition and certificates that are required for commitment under the Mental Health and Developmental Disabilities Code. If the defendant is committed to the Department of Human Services pursuant to such hearing, the court having jurisdiction over the criminal matter shall dismiss the charges against the defendant, with the leave to reinstate. In such cases the Department of Human Services shall notify the court, the State's attorney and the defense attorney upon the discharge of the defendant. A former defendant so committed shall be treated in the same manner as any other civilly committed patient for all purposes including admission, selection of the place of treatment and the treatment modalities, entitlement to rights and privileges, transfer, and discharge. A defendant who is not committed shall be remanded to the court having jurisdiction of the criminal matter for disposition pursuant to subparagraph (1) or (2) of paragraph (b) of this Section.

(c) If the defendant is restored to fitness and the original charges against him are reinstated, the speedy trial provisions of Section 103-5 shall commence to run.
(Source: P.A. 98-1025, eff. 8-22-14.)

(725 ILCS 5/104-24) (from Ch. 38, par. 104-24)
Sec. 104-24. Time Credit. Time spent in custody pursuant to orders issued under Section 104-17 or 104-20 or pursuant to a commitment to the Department of Human Services following a finding of unfitness or incompetency under prior law, shall be credited against any sentence imposed on the defendant in the pending criminal case or in any other case arising out of the same conduct.
(Source: P.A. 89-507, eff. 7-1-97.)

(725 ILCS 5/104-25) (from Ch. 38, par. 104-25)
Sec. 104-25. Discharge hearing.
(a) As provided for in paragraph (a) of Section 104-23 and subparagraph (1) of paragraph (b) of Section 104-23 a hearing to determine the sufficiency of the evidence shall be held. Such hearing shall be conducted by the court without a jury. The State and the defendant may introduce evidence relevant to the question of defendant's guilt of the crime charged.
The court may admit hearsay or affidavit evidence on secondary matters such as testimony to establish the chain of possession of physical evidence, laboratory reports, authentication of transcripts taken by official reporters, court and business records, and public documents.
(b) If the evidence does not prove the defendant guilty beyond a reasonable doubt, the court shall enter a judgment of acquittal; however nothing herein shall prevent the State from requesting the court to commit the defendant to the Department of Human Services under the provisions of the Mental Health and Developmental Disabilities Code.
(c) If the defendant is found not guilty by reason of insanity, the court shall enter a judgment of acquittal and the proceedings after acquittal by reason of insanity under Section 5-2-4 of the Unified Code of Corrections shall apply.
(d) If the discharge hearing does not result in an acquittal of the charge the defendant may be remanded for further treatment and the one year time limit set forth in Section 104-23 shall be extended as follows:
(1) If the most serious charge upon which the State

sustained its burden of proof was a Class 1 or Class X felony, the treatment period may be extended up to a maximum treatment period of 2 years; if a Class 2, 3, or 4 felony, the treatment period may be extended up to a maximum of 15 months;

(2) If the State sustained its burden of proof on a

charge of first degree murder, the treatment period may be extended up to a maximum treatment period of 5 years.

(e) Transcripts of testimony taken at a discharge hearing may be admitted in evidence at a subsequent trial of the case, subject to the rules of evidence, if the witness who gave such testimony is legally unavailable at the time of the subsequent trial.
(f) If the court fails to enter an order of acquittal the defendant may appeal from such judgment in the same manner provided for an appeal from a conviction in a criminal case.
(g) At the expiration of an extended period of treatment ordered pursuant to this Section:
(1) Upon a finding that the defendant is fit or can

be rendered fit consistent with Section 104-22, the court may proceed with trial.

(2) If the defendant continues to be unfit to stand

trial, the court shall determine whether he or she is subject to involuntary admission under the Mental Health and Developmental Disabilities Code or constitutes a serious threat to the public safety. If so found, the defendant shall be remanded to the Department of Human Services for further treatment and shall be treated in the same manner as a civilly committed patient for all purposes, except that the original court having jurisdiction over the defendant shall be required to approve any conditional release or discharge of the defendant, for the period of commitment equal to the maximum sentence to which the defendant would have been subject had he or she been convicted in a criminal proceeding. During this period of commitment, the original court having jurisdiction over the defendant shall hold hearings under clause (i) of this paragraph (2). However, if the defendant is remanded to the Department of Human Services, the defendant shall be placed in a secure setting unless the court determines that there are compelling reasons why such placement is not necessary.

If the defendant does not have a current treatment

plan, then within 3 days of admission under this subdivision (g)(2), a treatment plan shall be prepared for each defendant and entered into his or her record. The plan shall include (i) an assessment of the defendant's treatment needs, (ii) a description of the services recommended for treatment, (iii) the goals of each type of element of service, (iv) an anticipated timetable for the accomplishment of the goals, and (v) a designation of the qualified professional responsible for the implementation of the plan. The plan shall be reviewed and updated as the clinical condition warrants, but not less than every 30 days.

Every 90 days after the initial admission under this

subdivision (g)(2), the facility director shall file a typed treatment plan report with the original court having jurisdiction over the defendant. The report shall include an opinion as to whether the defendant is fit to stand trial and whether the defendant is currently subject to involuntary admission, in need of mental health services on an inpatient basis, or in need of mental health services on an outpatient basis. The report shall also summarize the basis for those findings and provide a current summary of the 5 items required in a treatment plan. A copy of the report shall be forwarded to the clerk of the court, the State's Attorney, and the defendant's attorney if the defendant is represented by counsel.

The court on its own motion may order a hearing to

review the treatment plan. The defendant or the State's Attorney may request a treatment plan review every 90 days and the court shall review the current treatment plan to determine whether the plan complies with the requirements of this Section. The court may order an independent examination on its own initiative and shall order such an evaluation if either the recipient or the State's Attorney so requests and has demonstrated to the court that the plan cannot be effectively reviewed by the court without such an examination. Under no circumstances shall the court be required to order an independent examination pursuant to this Section more than once each year. The examination shall be conducted by a psychiatrist or clinical psychologist as defined in Section 1-103 of the Mental Health and Developmental Disabilities Code who is not in the employ of the Department of Human Services.

If, during the period within which the defendant is

confined in a secure setting, the court enters an order that requires the defendant to appear, the court shall timely transmit a copy of the order or writ to the director of the particular Department of Human Services facility where the defendant resides authorizing the transportation of the defendant to the court for the purpose of the hearing.

(i) 180 days after a defendant is remanded to the

Department of Human Services, under paragraph (2), and every 180 days thereafter for so long as the defendant is confined under the order entered thereunder, the court shall set a hearing and shall direct that notice of the time and place of the hearing be served upon the defendant, the facility director, the State's Attorney, and the defendant's attorney. If requested by either the State or the defense or if the court determines that it is appropriate, an impartial examination of the defendant by a psychiatrist or clinical psychologist as defined in Section 1-103 of the Mental Health and Developmental Disabilities Code who is not in the employ of the Department of Human Services shall be ordered, and the report considered at the time of the hearing. If the defendant is not currently represented by counsel the court shall appoint the public defender to represent the defendant at the hearing. The court shall make a finding as to whether the defendant is:

(A) subject to involuntary admission; or
(B) in need of mental health services in the

form of inpatient care; or

(C) in need of mental health services but not

subject to involuntary admission nor inpatient care.

The findings of the court shall be established by

clear and convincing evidence and the burden of proof and the burden of going forward with the evidence shall rest with the State's Attorney. Upon finding by the court, the court shall enter its findings and an appropriate order.

(ii) The terms "subject to involuntary

admission", "in need of mental health services in the form of inpatient care" and "in need of mental health services but not subject to involuntary admission nor inpatient care" shall have the meanings ascribed to them in clause (d)(3) of Section 5-2-4 of the Unified Code of Corrections.

(3) If the defendant is not committed pursuant to

this Section, he or she shall be released.

(4) In no event may the treatment period be extended

to exceed the maximum sentence to which a defendant would have been subject had he or she been convicted in a criminal proceeding. For purposes of this Section, the maximum sentence shall be determined by Section 5-8-1 (730 ILCS 5/5-8-1) or Article 4.5 of Chapter V of the "Unified Code of Corrections", excluding any sentence of natural life.

(Source: P.A. 95-1052, eff. 7-1-09.)

(725 ILCS 5/104-26) (from Ch. 38, par. 104-26)
Sec. 104-26. Disposition of Defendants suffering disabilities.
(a) A defendant convicted following a trial conducted under the provisions of Section 104-22 shall not be sentenced before a written presentence report of investigation is presented to and considered by the court. The presentence report shall be prepared pursuant to Sections 5-3-2, 5-3-3 and 5-3-4 of the Unified Code of Corrections, as now or hereafter amended, and shall include a physical and mental examination unless the court finds that the reports of prior physical and mental examinations conducted pursuant to this Article are adequate and recent enough so that additional examinations would be unnecessary.
(b) A defendant convicted following a trial under Section 104-22 shall not be subject to the death penalty.
(c) A defendant convicted following a trial under Section 104-22 shall be sentenced according to the procedures and dispositions authorized under the Unified Code of Corrections, as now or hereafter amended, subject to the following provisions:
(1) The court shall not impose a sentence of

imprisonment upon the offender if the court believes that because of his disability a sentence of imprisonment would not serve the ends of justice and the interests of society and the offender or that because of his disability a sentence of imprisonment would subject the offender to excessive hardship. In addition to any other conditions of a sentence of conditional discharge or probation the court may require that the offender undergo treatment appropriate to his mental or physical condition.

(2) After imposing a sentence of imprisonment upon an

offender who has a mental disability, the court may remand him to the custody of the Department of Human Services and order a hearing to be conducted pursuant to the provisions of the Mental Health and Developmental Disabilities Code, as now or hereafter amended. If the offender is committed following such hearing, he shall be treated in the same manner as any other civilly committed patient for all purposes except as provided in this Section. If the defendant is not committed pursuant to such hearing, he shall be remanded to the sentencing court for disposition according to the sentence imposed.

(3) If the court imposes a sentence of imprisonment

upon an offender who has a mental disability but does not proceed under subparagraph (2) of paragraph (c) of this Section, it shall order the Department of Corrections to proceed pursuant to Section 3-8-5 of the Unified Code of Corrections, as now or hereafter amended.

(3.5) If the court imposes a sentence of

imprisonment upon an offender who has a mental disability, the court shall direct the circuit court clerk to immediately notify the Department of State Police, Firearm Owner's Identification (FOID) Office, in a form and manner prescribed by the Department of State Police and shall forward a copy of the court order to the Department.

(4) If the court imposes a sentence of imprisonment

upon an offender who has a physical disability, it may authorize the Department of Corrections to place the offender in a public or private facility which is able to provide care or treatment for the offender's disability and which agrees to do so.

(5) When an offender is placed with the Department of

Human Services or another facility pursuant to subparagraph (2) or (4) of this paragraph (c), the Department or private facility shall not discharge or allow the offender to be at large in the community without prior approval of the court. If the defendant is placed in the custody of the Department of Human Services, the defendant shall be placed in a secure setting unless the court determines that there are compelling reasons why such placement is not necessary. The offender shall accrue good time and shall be eligible for parole in the same manner as if he were serving his sentence within the Department of Corrections. When the offender no longer requires hospitalization, care, or treatment, the Department of Human Services or the facility shall transfer him, if his sentence has not expired, to the Department of Corrections. If an offender is transferred to the Department of Corrections, the Department of Human Services shall transfer to the Department of Corrections all related records pertaining to length of custody and treatment services provided during the time the offender was held.

(6) The Department of Corrections shall notify the

Department of Human Services or a facility in which an offender has been placed pursuant to subparagraph (2) or (4) of paragraph (c) of this Section of the expiration of his sentence. Thereafter, an offender in the Department of Human Services shall continue to be treated pursuant to his commitment order and shall be considered a civilly committed patient for all purposes including discharge. An offender who is in a facility pursuant to subparagraph (4) of paragraph (c) of this Section shall be informed by the facility of the expiration of his sentence, and shall either consent to the continuation of his care or treatment by the facility or shall be discharged.

(Source: P.A. 97-1131, eff. 1-1-13.)

(725 ILCS 5/104-27) (from Ch. 38, par. 104-27)
Sec. 104-27. Defendants Found Unfit Prior to this Article; Reports; Appointment of Counsel.
(a) Within 180 days after the effective date of this Article, the Department of Mental Health and Developmental Disabilities (predecessor of the Department of Human Services) shall compile a report on each defendant under its custody who was found unfit or incompetent to stand trial or to be sentenced prior to the effective date of this Article. Each report shall include the defendant's name, indictment and warrant numbers, the county of his commitment, the length of time he has been hospitalized, the date of his last fitness hearing, and a report on his present status as provided in Section 104-18.
(b) The reports shall be forwarded to the Supreme Court which shall distribute copies thereof to the chief judge of the court in which the criminal charges were originally filed, to the state's attorney and the public defender of the same county, and to the defendant's attorney of record, if any. Notice that the report has been delivered shall be given to the defendant.
(c) Upon receipt of the report, the chief judge shall appoint the public defender or other counsel for each defendant who is not represented by counsel and who is indigent pursuant to Section 113-3 of this Act, as now or hereafter amended. The court shall provide the defendant's counsel with a copy of the report.
(Source: P.A. 89-507, eff. 7-1-97.)

(725 ILCS 5/104-28) (from Ch. 38, par. 104-28)
Sec. 104-28. Disposition of Defendants Found Unfit Prior to this Article.
(a) Upon reviewing the report, the court shall determine whether the defendant has been in the custody of the Department of Mental Health and Developmental Disabilities (now the Department of Human Services) for a period of time equal to the length of time that the defendant would have been required to serve, less good time, before becoming eligible for parole or mandatory supervised release had he been convicted of the most serious offense charged and had he received the maximum sentence therefor. If the court so finds, it shall dismiss the charges against the defendant, with leave to reinstate. If the defendant has not been committed pursuant to the Mental Health and Developmental Disabilities Code, the court shall order him discharged or shall order a hearing to be conducted forthwith pursuant to the provisions of the Code. If the defendant was committed pursuant to the Code, he shall continue to be treated pursuant to his commitment order and shall be considered a civilly committed patient for all purposes including discharge.
(b) If the court finds that a defendant has been in the custody of the Department of Mental Health and Developmental Disabilities (now the Department of Human Services) for a period less than that specified in paragraph (a) of this Section, the court shall conduct a hearing pursuant to Section 104-20 forthwith to redetermine the issue of the defendant's fitness to stand trial or to plead. If the defendant is fit, the matter shall be set for trial. If the court finds that the defendant is unfit, it shall proceed pursuant to Section 104-20 or 104-23, provided that a defendant who is still unfit and who has been in the custody of the Department of Mental Health and Developmental Disabilities (now the Department of Human Services) for a period of more than one year from the date of the finding of unfitness shall be immediately subject to the provisions of Section 104-23.
(Source: P.A. 89-507, eff. 7-1-97.)

(725 ILCS 5/104-29) (from Ch. 38, par. 104-29)
Sec. 104-29. In the event of any conflict between this Article and the "Mental Health and Developmental Disabilities Code", the provisions of this Article shall govern.
(Source: P.A. 81-1217.)

(725 ILCS 5/104-30) (from Ch. 38, par. 104-30)
Sec. 104-30. Notice to Law Enforcement Agencies Regarding Release of Defendants.
(a) Prior to the release by the Department of Human Services of any person admitted pursuant to any provision of this Article, the Department of Human Services shall give written notice to the Sheriff of the county from which the defendant was admitted. In cases where the arrest of the defendant or the commission of the offense took place in any municipality with a population of more than 25,000 persons, the Department of Human Services shall also give written notice to the proper law enforcement agency for said municipality, provided the municipality has requested such notice in writing.
(b) Where a defendant in the custody of the Department of Human Services under any provision of this Article is released pursuant to an order of court, the clerk of the circuit court shall, after the entry of the order, transmit a certified copy of the order of release to the Department of Human Services and the Sheriff of the county from which the defendant was admitted. In cases where the arrest of the defendant or the commission of the offense took place in any municipality with a population of more than 25,000 persons, the Clerk of the circuit court shall also send a certified copy of the order of release to the proper law enforcement agency for said municipality provided the municipality has requested such notice in writing.
(Source: P.A. 89-507, eff. 7-1-97.)

(725 ILCS 5/104-31) (from Ch. 38, par. 104-31)
Sec. 104-31. No defendant placed in a setting of the Department of Human Services pursuant to the provisions of Sections 104-17, 104-25, or 104-26 shall be permitted outside the facility's housing unit unless escorted or accompanied by personnel of the Department of Human Services or authorized by court order. Any defendant, transported to court hearings or other necessary appointments off facility grounds by personnel of the Department of Human Services, may be placed in security devices or otherwise secured during the period of transportation to assure secure transport of the defendant and the safety of Department of Human Services personnel and others. These security measures shall not constitute restraint as defined in the Mental Health and Developmental Disabilities Code. Nor shall any defendant be permitted any off-grounds privileges, either with or without escort by personnel of the Department of Human Services or any unsupervised on-ground privileges, unless such off-grounds or unsupervised on-grounds privileges have been approved by specific court order, which order may include such conditions on the defendant as the court may deem appropriate and necessary to reasonably assure the defendant's satisfactory progress in treatment and the safety of the defendant or others. Whenever the court receives a report from the supervisor of the defendant's treatment recommending the defendant for any off-grounds or unsupervised on-grounds privileges, the court shall set the matter for a first hearing within 21 days unless good cause is demonstrated why the hearing cannot be held. The changes made to this Section by this amendatory Act of the 96th General Assembly are declarative of existing law and shall not be construed as a new enactment.
(Source: P.A. 98-1025, eff. 8-22-14.)

(725 ILCS 5/Art. 106 heading)

(725 ILCS 5/106-1) (from Ch. 38, par. 106-1)
Sec. 106-1. Granting of immunity.) In any investigation before a Grand Jury, or trial in any court, the court on motion of the State may order that any material witness be released from all liability to be prosecuted or punished on account of any testimony or other evidence he may be required to produce.
(Source: P.A. 79-1360.)

(725 ILCS 5/106-2) (from Ch. 38, par. 106-2)
Sec. 106-2. Effect of immunity.
Such order of immunity shall forever be a bar to prosecution against the witness for any offense shown in whole or in part by such testimony or other evidence except for perjury committed in the giving of such testimony.
(Source: Laws 1963, p. 2836.)

(725 ILCS 5/106-2.5) (from Ch. 38, par. 106-2.5)
Sec. 106-2.5. Use immunity.
(a) In lieu of the immunity provided in Section 106-2 of this Code, the State's Attorney may make application to the court that a street gang member, who testifies on behalf of a public authority in a civil proceeding brought against a streetgang under the Illinois Streetgang Terrorism Omnibus Prevention Act, be granted immunity from prosecution in a criminal case as to any information directly or indirectly derived from the production of evidence by the streetgang member. The court shall grant the order of immunity if:
(1) the production of the evidence is necessary to a

fair determination of a cause of action under the Illinois Streetgang Terrorism Omnibus Prevention Act; and

(2) the streetgang member has refused or is likely to

refuse to produce the evidence on the basis of his or her privilege against self-incrimination.

(b) In lieu of the immunity provided in Section 106-2 of this Code, in any investigation before a Grand Jury, or trial in any court, the court on motion of the State shall order that a witness be granted immunity from prosecution in a criminal case as to any information directly or indirectly derived from the production of evidence from the witness if the witness has refused or is likely to refuse to produce the evidence on the basis of his or her privilege against self-incrimination.
(c) The production of evidence so compelled under the order, and any information directly or indirectly derived from it, may not be used against the witness in a criminal case, except in a prosecution for perjury, false swearing, or an offense otherwise involving a failure to comply with the order. An order of immunity granted under this Section does not bar prosecution of the witness, except as specifically provided in this Section.
(d) Upon request of the witness so compelled, a copy of the evidence produced under the order shall be furnished to him or her.
(Source: P.A. 87-932; 88-241; 88-677, eff. 12-15-94.)

(725 ILCS 5/106-3) (from Ch. 38, par. 106-3)
Sec. 106-3. Refusal to testify.
Any witness who having been granted immunity refuses to testify or produce other evidence shall be in contempt of court subject to proceedings in accordance to law.
(Source: Laws 1963, p. 2836.)

(725 ILCS 5/Art. 106B heading)

(725 ILCS 5/106B-1) (from Ch. 38, par. 106B-1)
Sec. 106B-1. (Repealed).
(Source: Repealed by P.A. 88-674, eff. 12-14-94.)

(725 ILCS 5/106B-5)
Sec. 106B-5. Testimony by a victim who is a child or a person with a moderate, severe, or profound intellectual disability or a person affected by a developmental disability.
(a) In a proceeding in the prosecution of an offense of criminal sexual assault, predatory criminal sexual assault of a child, aggravated criminal sexual assault, criminal sexual abuse, aggravated criminal sexual abuse, aggravated battery, or aggravated domestic battery, a court may order that the testimony of a victim who is a child under the age of 18 years or a person with a moderate, severe, or profound intellectual disability or a person affected by a developmental disability be taken outside the courtroom and shown in the courtroom by means of a closed circuit television if:
(1) the testimony is taken during the proceeding; and
(2) the judge determines that testimony by the child

victim or victim with a moderate, severe, or profound intellectual disability or victim affected by a developmental disability in the courtroom will result in the child or person with a moderate, severe, or profound intellectual disability or person affected by a developmental disability suffering serious emotional distress such that the child or person with a moderate, severe, or profound intellectual disability or person affected by a developmental disability cannot reasonably communicate or that the child or person with a moderate, severe, or profound intellectual disability or person affected by a developmental disability will suffer severe emotional distress that is likely to cause the child or person with a moderate, severe, or profound intellectual disability or person affected by a developmental disability to suffer severe adverse effects.

(b) Only the prosecuting attorney, the attorney for the defendant, and the judge may question the child or person with a moderate, severe, or profound intellectual disability or person affected by a developmental disability.
(c) The operators of the closed circuit television shall make every effort to be unobtrusive.
(d) Only the following persons may be in the room with the child or person with a moderate, severe, or profound intellectual disability or person affected by a developmental disability when the child or person with a moderate, severe, or profound intellectual disability or person affected by a developmental disability testifies by closed circuit television:
(1) the prosecuting attorney;
(2) the attorney for the defendant;
(3) the judge;
(4) the operators of the closed circuit television

equipment; and

(5) any person or persons whose presence, in the

opinion of the court, contributes to the well-being of the child or person with a moderate, severe, or profound intellectual disability or person affected by a developmental disability, including a person who has dealt with the child in a therapeutic setting concerning the abuse, a parent or guardian of the child or person with a moderate, severe, or profound intellectual disability or person affected by a developmental disability, and court security personnel.

(e) During the child's or person with a moderate, severe, or profound intellectual disability or person affected by a developmental disability's testimony by closed circuit television, the defendant shall be in the courtroom and shall not communicate with the jury if the cause is being heard before a jury.
(f) The defendant shall be allowed to communicate with the persons in the room where the child or person with a moderate, severe, or profound intellectual disability or person affected by a developmental disability is testifying by any appropriate electronic method.
(g) The provisions of this Section do not apply if the defendant represents himself pro se.
(h) This Section may not be interpreted to preclude, for purposes of identification of a defendant, the presence of both the victim and the defendant in the courtroom at the same time.
(i) This Section applies to prosecutions pending on or commenced on or after the effective date of this amendatory Act of 1994.
(j) For the purposes of this Section, "developmental disability" includes, but is not limited to, cerebral palsy, epilepsy, and autism.
(Source: P.A. 99-143, eff. 7-27-15; 99-630, eff. 1-1-17.)

(725 ILCS 5/106B-10)
Sec. 106B-10. Conditions for testimony by a victim who is a child or a moderately, severely, or profoundly intellectually disabled person or a person affected by a developmental disability. In a prosecution of criminal sexual assault, predatory criminal sexual assault of a child, aggravated criminal sexual assault, criminal sexual abuse, or aggravated criminal sexual abuse, the court may set any conditions it finds just and appropriate on the taking of testimony of a victim who is a child under the age of 18 years or a moderately, severely, or profoundly intellectually disabled person or a person affected by a developmental disability, involving the use of a facility dog in any proceeding involving that offense. When deciding whether to permit the child or person to testify with the assistance of a facility dog, the court shall take into consideration the age of the child or person, the rights of the parties to the litigation, and any other relevant factor that would facilitate the testimony by the child or the person. As used in this Section, "facility dog" means a dog that is a graduate of an assistance dog organization that is a member of Assistance Dogs International.
(Source: P.A. 99-94, eff. 1-1-16.)

(725 ILCS 5/Art. 106C heading)

(725 ILCS 5/106C-1) (from Ch. 38, par. 106C-1)
Sec. 106C-1. (Repealed).
(Source: Repealed by P.A. 88-241.)

(725 ILCS 5/106C-2) (from Ch. 38, par. 106C-2)
Sec. 106C-2. (Repealed).
(Source: Repealed by P.A. 88-241.)

(725 ILCS 5/Art. 106D heading)

(725 ILCS 5/106D-1)
Sec. 106D-1. Defendant's appearance by closed circuit television and video conference.
(a) Whenever the appearance in person in court, in either a civil or criminal proceeding, is required of anyone held in a place of custody or confinement operated by the State or any of its political subdivisions, including counties and municipalities, the chief judge of the circuit by rule may permit the personal appearance to be made by means of two-way audio-visual communication, including closed circuit television and computerized video conference, in the following proceedings:
(1) the initial appearance before a judge on a

criminal complaint, at which bail will be set;

(2) the waiver of a preliminary hearing;
(3) the arraignment on an information or indictment

at which a plea of not guilty will be entered;

(4) the presentation of a jury waiver;
(5) any status hearing;
(6) any hearing conducted under the Sexually Violent

Persons Commitment Act at which no witness testimony will be taken; and

(7) at any hearing conducted under the Sexually

Violent Persons Commitment Act at which no witness testimony will be taken.

(b) The two-way audio-visual communication facilities must provide two-way audio-visual communication between the court and the place of custody or confinement, and must include a secure line over which the person in custody and his or her counsel, if any, may communicate.
(c) Nothing in this Section shall be construed to prohibit other court appearances through the use of two-way audio-visual communication, upon waiver of any right the person in custody or confinement may have to be present physically.
(d) Nothing in this Section shall be construed to establish a right of any person held in custody or confinement to appear in court through two-way audio-visual communication or to require that any governmental entity, or place of custody or confinement, provide two-way audio-visual communication.
(Source: P.A. 95-263, eff. 8-17-07.)

(725 ILCS 5/Art. 106E heading)

(725 ILCS 5/106E-5)
Sec. 106E-5. (Repealed).
(Source: P.A. 91-577, eff. 8-14-99. Repealed by Section 106E-15, eff. 12-31-00.)

(725 ILCS 5/106E-10)
Sec. 106E-10. (Repealed).
(Source: P.A. 91-577, eff. 8-14-99. Repealed by Section 106E-15, eff. 12-31-00.)

(725 ILCS 5/106E-15)
Sec. 106E-15. (Repealed).
(Source: P.A. 91-577, eff. 8-14-99. Repealed internally, eff. 12-31-00.)



Title II - Apprehension And Investigation

(725 ILCS 5/Tit. II heading)

(725 ILCS 5/Art. 107 heading)

(725 ILCS 5/107-1) (from Ch. 38, par. 107-1)
Sec. 107-1. Definitions.
(a) A "warrant of arrest" is a written order from a court directed to a peace officer, or to some other person specifically named, commanding him to arrest a person.
(b) A "summons" is a written order issued by a court which commands a person to appear before a court at a stated time and place.
(c) A "notice to appear" is a written request issued by a peace officer that a person appear before a court at a stated time and place.
(Source: Laws 1963, p. 2836.)

(725 ILCS 5/107-2) (from Ch. 38, par. 107-2)
Sec. 107-2. Arrest by Peace Officer.
(1) A peace officer may arrest a person when:
(a) He has a warrant commanding that such person be

arrested; or

(b) He has reasonable grounds to believe that a

warrant for the person's arrest has been issued in this State or in another jurisdiction; or

(c) He has reasonable grounds to believe that the

person is committing or has committed an offense.

(2) Whenever a peace officer arrests a person, the officer shall question the arrestee as to whether he or she has any children under the age of 18 living with him or her who may be neglected as a result of the arrest or otherwise. The peace officer shall assist the arrestee in the placement of the children with a relative or other responsible person designated by the arrestee. If the peace officer has reasonable cause to believe that a child may be a neglected child as defined in the Abused and Neglected Child Reporting Act, he shall report it immediately to the Department of Children and Family Services as provided in that Act.
(3) A peace officer who executes a warrant of arrest in good faith beyond the geographical limitation of the warrant shall not be liable for false arrest.
(Source: P.A. 97-333, eff. 8-12-11.)

(725 ILCS 5/107-3) (from Ch. 38, par. 107-3)
Sec. 107-3. Arrest by private person.
Any person may arrest another when he has reasonable grounds to believe that an offense other than an ordinance violation is being committed.
(Source: Laws 1963, p. 2836.)

(725 ILCS 5/107-4) (from Ch. 38, par. 107-4)
Sec. 107-4. Arrest by peace officer from other jurisdiction.
(a) As used in this Section:
(1) "State" means any State of the United States and

the District of Columbia.

(2) "Peace Officer" means any peace officer or member

of any duly organized State, County, or Municipal peace unit, any police force of another State, the United States Department of Defense, or any police force whose members, by statute, are granted and authorized to exercise powers similar to those conferred upon any peace officer employed by a law enforcement agency of this State.

(3) "Fresh pursuit" means the immediate pursuit of a

person who is endeavoring to avoid arrest.

(4) "Law enforcement agency" means a municipal police

department or county sheriff's office of this State.

(a-3) Any peace officer employed by a law enforcement agency of this State may conduct temporary questioning pursuant to Section 107-14 of this Code and may make arrests in any jurisdiction within this State: (1) if the officer is engaged in the investigation of criminal activity that occurred in the officer's primary jurisdiction and the temporary questioning or arrest relates to, arises from, or is conducted pursuant to that investigation; or (2) if the officer, while on duty as a peace officer, becomes personally aware of the immediate commission of a felony or misdemeanor violation of the laws of this State; or (3) if the officer, while on duty as a peace officer, is requested by an appropriate State or local law enforcement official to render aid or assistance to the requesting law enforcement agency that is outside the officer's primary jurisdiction; or (4) in accordance with Section 2605-580 of the Department of State Police Law of the Civil Administrative Code of Illinois. While acting pursuant to this subsection, an officer has the same authority as within his or her own jurisdiction.
(a-7) The law enforcement agency of the county or municipality in which any arrest is made under this Section shall be immediately notified of the arrest.
(b) Any peace officer of another State who enters this State in fresh pursuit and continues within this State in fresh pursuit of a person in order to arrest him on the ground that he has committed an offense in the other State has the same authority to arrest and hold the person in custody as peace officers of this State have to arrest and hold a person in custody on the ground that he has committed an offense in this State.
(c) If an arrest is made in this State by a peace officer of another State in accordance with the provisions of this Section he shall without unnecessary delay take the person arrested before the circuit court of the county in which the arrest was made. Such court shall conduct a hearing for the purpose of determining the lawfulness of the arrest. If the court determines that the arrest was lawful it shall commit the person arrested, to await for a reasonable time the issuance of an extradition warrant by the Governor of this State, or admit him to bail for such purpose. If the court determines that the arrest was unlawful it shall discharge the person arrested.
(Source: P.A. 98-576, eff. 1-1-14.)

(725 ILCS 5/107-5) (from Ch. 38, par. 107-5)
Sec. 107-5. Method of arrest.
(a) An arrest is made by an actual restraint of the person or by his submission to custody.
(b) An arrest may be made on any day and at any time of the day or night.
(c) An arrest may be made anywhere within the jurisdiction of this State.
(d) All necessary and reasonable force may be used to effect an entry into any building or property or part thereof to make an authorized arrest.
(Source: Laws 1963, p. 2836.)

(725 ILCS 5/107-6) (from Ch. 38, par. 107-6)
Sec. 107-6. Release by officer of person arrested.
A peace officer who arrests a person without a warrant is authorized to release the person without requiring him to appear before a court when the officer is satisfied that there are no grounds for criminal complaint against the person arrested.
(Source: Laws 1963, p. 2836.)

(725 ILCS 5/107-7) (from Ch. 38, par. 107-7)
Sec. 107-7. Persons exempt from arrest.
(a) Electors shall, in all cases except treason, felony or breach of the peace, be privileged from arrest during their attendance at election, and in going to and returning from the same.
(b) Senators and representatives shall, in all cases, except treason, felony or breach of the peace, be privileged from arrest during the session of the General Assembly, and in going to and returning from the same.
(c) The militia shall in all cases, except treason, felony, or breach of the peace, be privileged from arrest during their attendance at musters and elections, and in going to and returning from the same.
(d) Judges, attorneys, clerks, sheriffs, and other court officers shall be privileged from arrest while attending court and while going to and returning from court.
(Source: Laws 1963, p. 2836.)

(725 ILCS 5/107-8) (from Ch. 38, par. 107-8)
Sec. 107-8. Assisting peace officer). (a) A peace officer making a lawful arrest may command the aid of persons over the age of 18.
(b) A person commanded to aid a peace officer shall have the same authority to arrest as that peace officer.
(c) A person commanded to aid a peace officer shall not be civilly liable for any reasonable conduct in aid of the officer.
(Source: P.A. 80-360.)

(725 ILCS 5/107-9) (from Ch. 38, par. 107-9)
Sec. 107-9. Issuance of arrest warrant upon complaint.
(a) When a complaint is presented to a court charging that an offense has been committed it shall examine upon oath or affirmation the complainant or any witnesses.
(b) The complaint shall be in writing and shall:
(1) State the name of the accused if known, and if

not known the accused may be designated by any name or description by which he can be identified with reasonable certainty;

(2) State the offense with which the accused is

charged;

(3) State the time and place of the offense as

definitely as can be done by the complainant; and

(4) Be subscribed and sworn to by the complainant.
(c) A warrant shall be issued by the court for the arrest of the person complained against if it appears from the contents of the complaint and the examination of the complainant or other witnesses, if any, that the person against whom the complaint was made has committed an offense.
(d) The warrant of arrest shall:
(1) Be in writing;
(2) Specify the name, sex and birth date of the

person to be arrested or if his name, sex or birth date is unknown, shall designate such person by any name or description by which he can be identified with reasonable certainty;

(3) Set forth the nature of the offense;
(4) State the date when issued and the municipality

or county where issued;

(5) Be signed by the judge of the court with the

title of his office;

(6) Command that the person against whom the

complaint was made be arrested and brought before the court issuing the warrant or if he is absent or unable to act before the nearest or most accessible court in the same county;

(7) Specify the amount of bail; and
(8) Specify any geographical limitation placed on the

execution of the warrant, but such limitation shall not be expressed in mileage.

(e) The warrant shall be directed to all peace officers in the State. It shall be executed by the peace officer, or by a private person specially named therein, at any location within the geographic limitation for execution placed on the warrant. If no geographic limitation is placed on the warrant, then it may be executed anywhere in the State.
(f) The warrant may be issued electronically or electromagnetically by use of a facsimile transmission machine and any such warrant shall have the same validity as a written warrant.
(Source: P.A. 86-298; 87-523.)

(725 ILCS 5/107-10) (from Ch. 38, par. 107-10)
Sec. 107-10. Defective warrant.
A warrant of arrest shall not be quashed or abated nor shall any person in custody for an offense be discharged from such custody because of technical irregularities not affecting the substantial rights of the accused.
(Source: Laws 1963, p. 2836.)

(725 ILCS 5/107-11) (from Ch. 38, par. 107-11)
Sec. 107-11. When summons may be issued.
(a) When authorized to issue a warrant of arrest, a court may instead issue a summons.
(b) The summons shall:
(1) Be in writing;
(2) State the name of the person summoned and his or

her address, if known;

(3) Set forth the nature of the offense;
(4) State the date when issued and the municipality

or county where issued;

(5) Be signed by the judge of the court with the

title of his or her office; and

(6) Command the person to appear before a court at a

certain time and place.

(c) The summons may be served in the same manner as the summons in a civil action, except that police officers may serve summons for violations of ordinances occurring within their municipalities.
(Source: P.A. 87-574.)

(725 ILCS 5/107-12) (from Ch. 38, par. 107-12)
Sec. 107-12. Notice to appear.
(a) Whenever a peace officer is authorized to arrest a person without a warrant he may instead issue to such person a notice to appear.
(b) The notice shall:
(1) Be in writing;
(2) State the name of the person and his address, if known;
(3) Set forth the nature of the offense;
(4) Be signed by the officer issuing the notice; and
(5) Request the person to appear before a court at a certain time and place.
(c) Upon failure of the person to appear a summons or warrant of arrest may issue.
(d) In any case in which a person is arrested for a Class C misdemeanor or a petty offense and remanded to the sheriff other than pursuant to a court order, the sheriff may issue such person a notice to appear.
(Source: P.A. 83-693.)

(725 ILCS 5/107-13) (from Ch. 38, par. 107-13)
Sec. 107-13. Offenses committed by corporations.
(a) When a corporation is charged with the commission of an offense the court shall issue a summons setting forth the nature of the offense and commanding the corporation to appear before a court at a certain time and place.
(b) The summons for the appearance of a corporation may be served in the manner provided for service of summons upon a corporation in a civil action.
(c) If, after being summoned, the corporation does not appear, a plea of not guilty shall be entered by the court having jurisdiction to try the offense for which the summons was issued, and such court shall proceed to trial and judgment without further process.
(Source: Laws 1963, p. 2836.)

(725 ILCS 5/107-14) (from Ch. 38, par. 107-14)
Sec. 107-14. Temporary questioning without arrest.
(a) A peace officer, after having identified himself as a peace officer, may stop any person in a public place for a reasonable period of time when the officer reasonably infers from the circumstances that the person is committing, is about to commit or has committed an offense as defined in Section 102-15 of this Code, and may demand the name and address of the person and an explanation of his actions. Such detention and temporary questioning will be conducted in the vicinity of where the person was stopped.
(b) Upon completion of any stop under subsection (a) involving a frisk or search, and unless impractical, impossible, or under exigent circumstances, the officer shall provide the person with a stop receipt which provides the reason for the stop and contains the officer's name and badge number. This subsection (b) does not apply to searches or inspections for compliance with the Fish and Aquatic Life Code, the Wildlife Code, the Herptiles-Herps Act, or searches or inspections for routine security screenings at facilities or events. For the purposes of this subsection (b), "badge" means an officer's department issued identification number associated with his or her position as a police officer with that department.
(Source: P.A. 99-352, eff. 1-1-16.)

(725 ILCS 5/107-15)
Sec. 107-15. Fresh pursuit. When the fact that a felony has been committed comes to the knowledge of a sheriff or coroner, fresh pursuit shall be forthwith made after every person guilty of the felony, by the sheriff, coroner, and all other persons who is by any one of them commanded or summoned for that purpose; every such officer who does not do his or her duty in the premises is guilty of a Class B misdemeanor.
(Source: P.A. 89-234, eff. 1-1-96.)

(725 ILCS 5/107-16)
Sec. 107-16. Apprehension of offender. It is the duty of every sheriff, coroner, and every marshal, policeman, or other officer of an incorporated city, town, or village, having the power of a sheriff, when a criminal offense or breach of the peace is committed or attempted in his or her presence, forthwith to apprehend the offender and bring him or her before a judge, to be dealt with according to law; to suppress all riots and unlawful assemblies, and to keep the peace, and without delay to serve and execute all warrants and other process to him or her lawfully directed.
(Source: P.A. 89-234, eff. 1-1-96.)

(725 ILCS 5/Art. 107A heading)

(725 ILCS 5/107A-0.1)
Sec. 107A-0.1. Definitions. For the purposes of this Article:
"Eyewitness" means a person viewing the lineup whose

identification by sight of another person may be relevant in a criminal proceeding.

"Filler" means a person or a photograph of a person

who is not suspected of an offense and is included in a lineup.

"Independent administrator" means a lineup

administrator who is not participating in the investigation of the criminal offense and is unaware of which person in the lineup is the suspected perpetrator.

"Lineup" includes a photo lineup or live lineup.
"Lineup administrator" means the person who conducts

a lineup.

"Live lineup" means a procedure in which a group of

persons is displayed to an eyewitness for the purpose of determining if the eyewitness is able to identify the perpetrator of a crime, but does not include a showup.

"Photo lineup" means a procedure in which photographs

are displayed to an eyewitness for the purpose of determining if the eyewitness is able to identify the perpetrator of a crime.

"Sequential lineup" means a live or photo lineup in

which each person or photograph is presented to an eyewitness separately, in a previously determined order, and removed from the eyewitness's view before the next person or photograph is presented, in order to determine if the eyewitness is able to identify the perpetrator of a crime.

"Showup" means a procedure in which a suspected

perpetrator is presented to the eyewitness at, or near, a crime scene for the purpose of obtaining an immediate identification.

"Simultaneous lineup" means a live or photo lineup in

which a group of persons or array of photographs is presented simultaneously to an eyewitness for the purpose of determining if the eyewitness is able to identify the perpetrator of a crime.

(Source: P.A. 98-1014, eff. 1-1-15.)

(725 ILCS 5/107A-2)
Sec. 107A-2. Lineup procedure.
(a) All lineups shall be conducted using one of the following methods:
(1) An independent administrator, unless it is not

practical.

(2) An automated computer program or other device

that can automatically display a photo lineup to an eyewitness in a manner that prevents the lineup administrator from seeing which photograph or photographs the eyewitness is viewing until after the lineup is completed. The automated computer program may present the photographs to the eyewitness simultaneously or sequentially, consistent with the law enforcement agency guidelines required under subsection (b) of this Section.

(3) A procedure in which photographs are placed in

folders, randomly numbered, and shuffled and then presented to an eyewitness such that the lineup administrator cannot see or know which photograph or photographs are being presented to the eyewitness until after the procedure is completed. The photographs may be presented to the eyewitness simultaneously or sequentially, consistent with the law enforcement agency guidelines required under subsection (b) of this Section.

(4) Any other procedure that prevents the lineup

administrator from knowing the identity of the suspected perpetrator or seeing or knowing the persons or photographs being presented to the eyewitness until after the procedure is completed.

(b) Each law enforcement agency shall adopt written guidelines setting forth when, if at all, simultaneous lineups shall be conducted and when, if at all, sequential lineups shall be conducted. This subsection does not establish a preference for whether a law enforcement agency should conduct simultaneous lineups or sequential lineups. Whether and when to conduct simultaneous lineups or sequential lineups is at the discretion of each law enforcement agency. If, after the effective date of this amendatory Act of the 98th General Assembly, a method of conducting a lineup different from a simultaneous or sequential lineup is determined by the Illinois Supreme Court to be sufficiently established to have gained general acceptance as a reliable method for eyewitness identifications and provides more accurate results than simultaneous or sequential lineups, a law enforcement agency may adopt written guidelines setting forth when, if at all, this different method of conducting lineups shall be used and, when feasible, the provisions of subsection (d) of this Section shall apply to the use of these methods.
(c) On and after the effective date of this amendatory Act of the 98th General Assembly, there is no preference as to whether a law enforcement agency conducts a live lineup or a photo lineup and to the extent that the common law directs otherwise, this direction is abrogated.
(d) If a lineup administrator conducts a sequential lineup, the following shall apply:
(1) Solely at the eyewitness's request, the lineup

administrator may present a person or photograph to the eyewitness an additional time but only after the eyewitness has first viewed each person or photograph one time.

(2) If the eyewitness identifies a person as a

perpetrator, the lineup administrator shall continue to sequentially present the remaining persons or photographs to the eyewitness until the eyewitness has viewed each person or photograph.

(e) Before a lineup is conducted:
(1) The eyewitness shall be instructed that:
(A) if recording the lineup is practical, an

audio and video recording of the lineup will be made for the purpose of accurately documenting all statements made by the eyewitness, unless the eyewitness refuses to the recording of the lineup, and that if a recording is made it will be of the persons in the lineup and the eyewitness;

(B) the perpetrator may or may not be presented

in the lineup;

(C) if an independent administrator is

conducting the lineup, the independent administrator does not know the suspected perpetrator's identity or if the administrator conducting the lineup is not an independent administrator, the eyewitness should not assume that the lineup administrator knows which person in the lineup is the suspect;

(D) the eyewitness should not feel compelled to

make an identification;

(E) it is as important to exclude innocent

persons as it is to identify a perpetrator; and

(F) the investigation will continue whether or

not an identification is made.

(2) The eyewitness shall acknowledge in writing the

receipt of the instructions required under this subsection and, if applicable, the refusal to be recorded. If the eyewitness refuses to sign the acknowledgement, the lineup administrator shall note the refusal of the eyewitness to sign the acknowledgement and shall also sign the acknowledgement.

(f) In conducting a lineup:
(1) When practicable, the lineup administrator shall

separate all eyewitnesses in order to prevent the eyewitnesses from conferring with one another before and during the lineup procedure. If separating the eyewitnesses is not practicable, the lineup administrator shall ensure that all eyewitnesses are monitored and that they do not confer with one another while waiting to view the lineup and during the lineup.

(2) Each eyewitness shall perform the identification

procedures without any other eyewitness present. Each eyewitness shall be given instructions regarding the identification procedures without other eyewitnesses present.

(3) The lineup shall be composed to ensure that the

suspected perpetrator does not unduly stand out from the fillers. In addition:

(A) Only one suspected perpetrator shall be

included in a lineup.

(B) The suspected perpetrator shall not be

substantially different in appearance from the fillers based on the eyewitness's previous description of the perpetrator or based on other factors that would draw attention to the suspected perpetrator.

(C) At least 5 fillers shall be included in a

photo lineup, in addition to the suspected perpetrator.

(D) When practicable, at least 5 fillers shall be

included in a live lineup, in addition to the suspected perpetrator, but in no event shall there be less than 3 fillers in addition to the suspected perpetrator.

(E) If the eyewitness has previously viewed a

photo lineup or live lineup in connection with the identification of another person suspected of involvement in the offense, the fillers in the lineup in which the current suspected perpetrator participates shall be different from the fillers used in the prior lineups.

(4) If there are multiple eyewitnesses, subject to

the requirements in subsection (a) of this Section and to the extent possible, the suspected perpetrator shall be placed in a different position in the lineup or photo array for each eyewitness.

(5) Nothing shall be communicated to the eyewitness

regarding the suspected perpetrator's position in the lineup or regarding anything that may influence the eyewitness's identification.

(6) No writings or information concerning any

previous arrest, indictment, or conviction of the suspected perpetrator shall be visible or made known to the eyewitness.

(7) If a photo lineup, the photograph of the

suspected perpetrator shall be contemporary in relation to the photographs of the fillers and, to the extent practicable, shall resemble the suspected perpetrator's appearance at the time of the offense.

(8) If a live lineup, any identifying actions, such

as speech, gestures, or other movements, shall be performed by all lineup participants.

(9) If a live lineup, all lineup participants must be

out of view of the eyewitness prior to the lineup.

(10) The lineup administrator shall obtain and

document any and all statements made by the eyewitness during the lineup as to the perpetrator's identity. When practicable, an audio or video recording of the statements shall be made.

(11) If the eyewitness identifies a person as the

perpetrator, the eyewitness shall not be provided any information concerning the person until after the lineup is completed.

(12) Unless otherwise allowed under subsection (a) of

this Section, there shall not be anyone present during a lineup who knows the suspected perpetrator's identity, except the eyewitness and suspected perpetrator's counsel if required by law.

(g) The lineup administrator shall make an official report of all lineups, which shall include all of the following information:
(1) All identification and non-identification results

obtained during the lineup, signed by the eyewitness, including any and all statements made by the eyewitness during the lineup as to the perpetrator's identity as required under paragraph (10) of subsection (f) of this Section. If the eyewitness refuses to sign, the lineup administrator shall note the refusal of the eyewitness to sign the results and shall also sign the notation.

(2) The names of all persons who viewed the lineup.
(3) The names of all law enforcement officers and

counsel present during the lineup.

(4) The date, time, and location of the lineup.
(5) Whether it was a photo lineup or live lineup and

how many persons or photographs were presented in the lineup.

(6) The sources of all persons or photographs used as

fillers in the lineup.

(7) In a photo lineup, the actual photographs shown

to the eyewitness.

(8) In a live lineup, a photograph or other visual

recording of the lineup that includes all persons who participated in the lineup.

(9) If applicable, the eyewitness's refusal to be

recorded.

(10) If applicable, the reason for any

impracticability in strict compliance with this Section.

(h) Unless it is not practical or the eyewitness refuses, a video record of all lineup procedures shall be made.
(1) If a video record is not practical or the

eyewitness refuses to allow a video record to be made:

(A) the reasons or the refusal shall be

documented in the official report required under subsection (g) of this Section;

(B) an audio record shall be made, if practical;

and

(C) if a live lineup, the lineup shall be

photographed.

(2) If an audio record is not practical, the reasons

shall be documented in the official report required under subsection (g) of this Section.

(i) The photographs, recordings, and the official report of the lineup required by this Section shall be disclosed to counsel for the accused as provided by the Illinois Supreme Court Rules regarding discovery. All photographs of suspected perpetrators shown to an eyewitness during a lineup shall be disclosed to counsel for the accused as provided by the Illinois Supreme Court Rules regarding discovery. To protect the identity of the eyewitness and the identities of law enforcement officers used as fillers in the lineup from being disclosed to third parties, the State's Attorney shall petition the court for a protective order under Supreme Court Rule 415 upon disclosure of the photographs or recordings to the counsel of the accused.
(j) All of the following shall be available as consequences of compliance or noncompliance with the requirements of this Section:
(1) Failure to comply with any of the requirements of

this Section shall be a factor to be considered by the court in adjudicating a motion to suppress an eyewitness identification or any other motion to bar an eyewitness identification. These motions shall be in writing and state facts showing how the identification procedure was improper. This paragraph (1) makes no change to existing applicable common law or statutory standards or burdens of proof.

(2) When warranted by the evidence presented at

trial, the jury shall be instructed that it may consider all the facts and circumstances including compliance or noncompliance with this Section to assist in its weighing of the identification testimony of an eyewitness.

(k) Any electronic recording made during a lineup that is compiled by any law enforcement agency as required by this Section for the purposes of fulfilling the requirements of this Section shall be confidential and exempt from public inspection and copying, as provided under Section 7 of the Freedom of Information Act, and the recording shall not be transmitted to any person except as necessary to comply with this Section.
(Source: P.A. 98-1014, eff. 1-1-15.)

(725 ILCS 5/107A-5)
Sec. 107A-5. (Repealed).
(Source: P.A. 93-605, eff. 11-19-03. Repealed by P.A. 98-1014, eff. 1-1-15.)

(725 ILCS 5/107A-10)
Sec. 107A-10. (Repealed).
(Source: P.A. 93-655, eff. 1-20-04. Repealed by P.A. 98-1014, eff. 1-1-15.)

(725 ILCS 5/Art. 108 heading)

(725 ILCS 5/108-1) (from Ch. 38, par. 108-1)
Sec. 108-1. Search without warrant.
(1) When a lawful arrest is effected a peace officer may reasonably search the person arrested and the area within such person's immediate presence for the purpose of:
(a) protecting the officer from attack; or
(b) preventing the person from escaping; or
(c) discovering the fruits of the crime; or
(d) discovering any instruments, articles, or things

which may have been used in the commission of, or which may constitute evidence of, an offense.

(2) (Blank).
(3) A law enforcement officer may not search or inspect a motor vehicle, its contents, the driver, or a passenger solely because of a violation of Section 12-603.1 of the Illinois Vehicle Code.
(Source: P.A. 93-99, eff. 7-3-03.)

(725 ILCS 5/108-1.01) (from Ch. 38, par. 108-1.01)
Sec. 108-1.01. Search during temporary questioning.
When a peace officer has stopped a person for temporary questioning pursuant to Section 107-14 of this Code and reasonably suspects that he or another is in danger of attack, he may search the person for weapons. If the officer discovers a weapon, he may take it until the completion of the questioning, at which time he shall either return the weapon, if lawfully possessed, or arrest the person so questioned.
(Source: Laws 1968, p. 218.)

(725 ILCS 5/108-2) (from Ch. 38, par. 108-2)
Sec. 108-2. Custody and disposition of things seized. An inventory of all instruments, articles or things seized on a search without warrant shall be given to the person arrested and a copy thereof delivered to the judge before whom the person arrested is taken, and thereafter, such instruments, articles or things shall be handled and disposed of in accordance with Sections 108-11 and 108-12 of this Code. If the person arrested is released without a charge being preferred against him all instruments, articles or things seized, other than contraband, shall be returned to him upon release.
(Source: Laws 1963, p. 2836.)

(725 ILCS 5/108-3) (from Ch. 38, par. 108-3)
Sec. 108-3. Grounds for search warrant.
(a) Except as provided in subsection (b), upon the written complaint of any person under oath or affirmation which states facts sufficient to show probable cause and which particularly describes the place or person, or both, to be searched and the things to be seized, any judge may issue a search warrant for the seizure of the following:
(1) Any instruments, articles or things designed or

intended for use or which are or have been used in the commission of, or which may constitute evidence of, the offense in connection with which the warrant is issued; or contraband, the fruits of crime, or things otherwise criminally possessed.

(2) Any person who has been kidnaped in violation of

the laws of this State, or who has been kidnaped in another jurisdiction and is now concealed within this State, or any human fetus or human corpse.

(b) When the things to be seized are the work product of, or used in the ordinary course of business, and in the possession, custody, or control of any person known to be engaged in the gathering or dissemination of news for the print or broadcast media, no judge may issue a search warrant unless the requirements set forth in subsection (a) are satisfied and there is probable cause to believe that:
(1) such person has committed or is committing a

criminal offense; or

(2) the things to be seized will be destroyed or

removed from the State if the search warrant is not issued.

(Source: P.A. 89-377, eff. 8-18-95.)

(725 ILCS 5/108-4) (from Ch. 38, par. 108-4)
Sec. 108-4. Issuance of search warrant.
(a) All warrants upon written complaint shall state the time and date of issuance and be the warrants of the judge issuing the same and not the warrants of the court in which he or she is then sitting and these warrants need not bear the seal of the court or clerk thereof. The complaint on which the warrant is issued need not be filed with the clerk of the court nor with the court if there is no clerk until the warrant has been executed or has been returned "not executed".
The search warrant upon written complaint may be issued electronically or electromagnetically by use of electronic mail or a facsimile transmission machine and this warrant shall have the same validity as a written search warrant.
(b) Warrant upon oral testimony.
(1) General rule. When the offense in connection with

which a search warrant is sought constitutes terrorism or any related offense as defined in Article 29D of the Criminal Code of 2012, and if the circumstances make it reasonable to dispense, in whole or in part, with a written affidavit, a judge may issue a warrant based upon sworn testimony communicated by telephone or other appropriate means, including facsimile transmission.

(2) Application. The person who is requesting the

warrant shall prepare a document to be known as a duplicate original warrant and shall read such duplicate original warrant, verbatim, to the judge. The judge shall enter, verbatim, what is so read to the judge on a document to be known as the original warrant. The judge may direct that the warrant be modified.

(3) Issuance. If the judge is satisfied that the

offense in connection with which the search warrant is sought constitutes terrorism or any related offense as defined in Article 29D of the Criminal Code of 2012, that the circumstances are such as to make it reasonable to dispense with a written affidavit, and that grounds for the application exist or that there is probable cause to believe that they exist, the judge shall order the issuance of a warrant by directing the person requesting the warrant to sign the judge's name on the duplicate original warrant. The judge shall immediately sign the original warrant and enter on the face of the original warrant the exact time when the warrant was ordered to be issued. The finding of probable cause for a warrant upon oral testimony may be based on the same kind of evidence as is sufficient for a warrant upon affidavit.

(4) Recording and certification of testimony. When a

caller informs the judge that the purpose of the call is to request a warrant, the judge shall immediately place under oath each person whose testimony forms a basis of the application and each person applying for that warrant. If a voice recording device is available, the judge shall record by means of the device all of the call after the caller informs the judge that the purpose of the call is to request a warrant, otherwise a stenographic or longhand verbatim record shall be made. If a voice recording device is used or a stenographic record made, the judge shall have the record transcribed, shall certify the accuracy of the transcription, and shall file a copy of the original record and the transcription with the court. If a longhand verbatim record is made, the judge shall file a signed copy with the court.

(5) Contents. The contents of a warrant upon oral

testimony shall be the same as the contents of a warrant upon affidavit.

(6) Additional rule for execution. The person who

executes the warrant shall enter the exact time of execution on the face of the duplicate original warrant.

(7) Motion to suppress based on failure to obtain a

written affidavit. Evidence obtained pursuant to a warrant issued under this subsection (b) is not subject to a motion to suppress on the ground that the circumstances were not such as to make it reasonable to dispense with a written affidavit, absent a finding of bad faith. All other grounds to move to suppress are preserved.

(8) This subsection (b) is inoperative on and after

January 1, 2005.

(9) No evidence obtained pursuant to this subsection

(b) shall be inadmissible in a court of law by virtue of subdivision (8).

(c) Warrant upon testimony by simultaneous video and audio transmission.
(1) General rule. When a search warrant is sought and

the request is made by electronic means that has a simultaneous video and audio transmission between the requestor and a judge, the judge may issue a search warrant based upon sworn testimony communicated in the transmission.

(2) Application. The requestor shall prepare a

document to be known as a duplicate original warrant, and

(A) if circumstances allow, the requestor shall

transmit a copy of the warrant together with a complaint for search warrant to the judge by facsimile, email, or other reliable electronic means; or

(B) if circumstances make transmission under

subparagraph (A) of this paragraph (2) impracticable, the requestor shall read the duplicate original warrant, verbatim, to the judge after being placed under oath as provided in paragraph (4) of this subsection (c). The judge shall enter, verbatim, what is so read to the judge on a document in the judge's possession.

Under both subparagraphs (A) and (B), the document in

possession of the judge shall be known as the original warrant. The judge may direct that the warrant be modified.

(3) Issuance. If the judge is satisfied that grounds

for the application exist or that there is probable cause to believe that grounds exist, the judge shall order the issuance of a warrant by directing the requestor to sign the judge's name on the duplicate original warrant, place the requestor's initials below the judge's name, and enter on the face of the duplicate original warrant the exact date and time when the warrant was ordered to be issued. The judge shall immediately sign the original warrant and enter on the face of the original warrant the exact date and time when the warrant was ordered to be issued. The finding of probable cause for a warrant under this subsection (c) may be based on the same kind of evidence as is sufficient for a warrant under subsection (a).

(4) Recording and certification of testimony. When a

requestor initiates a request for search warrant under this subsection (c), and after the requestor informs the judge that the purpose of the communication is to request a warrant, the judge shall place under oath each person whose testimony forms a basis of the application and each person applying for that warrant. A record of the facts upon which the judge based his or her decision to issue a warrant must be made and filed with the court, together with the original warrant.

(A) When the requestor has provided the judge

with a written complaint for search warrant under subparagraph (A) of paragraph (2) of this subsection (c) and the judge has sworn the complainant to the facts contained in the complaint for search warrant but has taken no other oral testimony from any person that is essential to establishing probable cause, the judge must acknowledge the attestation in writing on the complaint and file this acknowledged complaint with the court.

(B) When the requestor has not provided the judge

with a written complaint for search warrant, or when the judge has taken oral testimony essential to establishing probable cause not contained in the written complaint for search warrant, the essential facts in the oral testimony that form the basis of the judge's decision to issue the warrant shall be included in the record together with the written complaint, if any. If a recording device is used or a stenographic record is made, the judge shall have the record transcribed, shall certify the accuracy of the transcription, and shall file a copy of the original record and the transcription with the court. If a longhand record is made, the judge shall file a signed copy with the court.

The material to be filed need not be filed until the

warrant has been executed or has been returned "not executed".

(5) Contents. The contents of a warrant under this

subsection (c) shall be the same as the contents of a warrant upon affidavit. A warrant under this subsection is a warrant of the judge issuing the same and not the warrant of the court in which he or she is then sitting and these warrants need not bear the seal of the court or the clerk of the court.

(6) Additional rule for execution. The person who

executes the warrant shall enter the exact time of execution on the face of the duplicate original warrant.

(7) Motion to suppress based on failure to obtain a

written affidavit. Evidence obtained under a warrant issued under this subsection (c) is not subject to a motion to suppress on the ground that the circumstances were not such as to make it reasonable to dispense with a written affidavit, absent a finding of bad faith. All other grounds to move to suppress are preserved.

(d) The Chief Judge of the circuit court or presiding judge in the issuing jurisdiction shall, by local rule, create a standard practice for the filing or other retention of documents or recordings produced under this Section.
(Source: P.A. 98-829, eff. 8-1-14; 98-905, eff. 1-1-15; 99-78, eff. 7-20-15.)

(725 ILCS 5/108-5) (from Ch. 38, par. 108-5)
Sec. 108-5. Persons authorized to execute search warrants.
The warrant shall be issued in duplicate and shall be directed for execution to all peace officers of the State. However, the judge may direct the warrant to be executed by any person named specially therein.
(Source: Laws 1963, p. 2836.)

(725 ILCS 5/108-6) (from Ch. 38, par. 108-6)
Sec. 108-6. Execution of search warrants.
The warrant shall be executed within 96 hours from the time of issuance. If the warrant is executed the duplicate copy shall be left with any person from whom any instruments, articles or things are seized or if no person is available the copy shall be left at the place from which the instruments, articles or things were seized. Any warrant not executed within such time shall be void and shall be returned to the court of the judge issuing the same as "not executed".
(Source: Laws 1963, p. 2836.)

(725 ILCS 5/108-7) (from Ch. 38, par. 108-7)
Sec. 108-7. Command of search warrant.
The warrant shall command the person directed to execute the same to search the place or person particularly described in the warrant and to seize the instruments, articles or things particularly described in the warrant.
(Source: Laws 1963, p. 2836.)

(725 ILCS 5/108-8) (from Ch. 38, par. 108-8)
Sec. 108-8. Use of force in execution of search warrant.
(a) All necessary and reasonable force may be used to effect an entry into any building or property or part thereof to execute a search warrant.
(b) The court issuing a warrant may authorize the officer executing the warrant to make entry without first knocking and announcing his or her office if it finds, based upon a showing of specific facts, the existence of the following exigent circumstances:
(1) That the officer reasonably believes that if

notice were given a weapon would be used:

(i) against the officer executing the search

warrant; or

(ii) against another person.
(2) That if notice were given there is an imminent

"danger" that evidence will be destroyed.

(Source: P.A. 92-502, eff. 12-19-01.)

(725 ILCS 5/108-9) (from Ch. 38, par. 108-9)
Sec. 108-9. Detention and search of persons on premises.
In the execution of the warrant the person executing the same may reasonably detain to search any person in the place at the time:
(a) To protect himself from attack, or
(b) To prevent the disposal or concealment of any instruments, articles or things particularly described in the warrant.
(Source: Laws 1963, p. 2836.)

(725 ILCS 5/108-10) (from Ch. 38, par. 108-10)
Sec. 108-10. Return to court of things seized.
A return of all instruments, articles or things seized shall be made without unnecessary delay before the judge issuing the warrant or before any judge named in the warrant or before any court of competent jurisdiction. An inventory of any instruments, articles or things seized shall be filed with the return and signed under oath by the officer or person executing the warrant. The judge shall upon request deliver a copy of the inventory to the person from whom or from whose premises the instruments, articles or things were taken and to the applicant for the warrant.
(Source: Laws 1963, p. 2836.)

(725 ILCS 5/108-11) (from Ch. 38, par. 108-11)
Sec. 108-11. Disposition of things seized. The court before which the instruments, articles or things are returned shall enter an order providing for their custody pending further proceedings.
(Source: P.A. 83-334.)

(725 ILCS 5/108-12) (from Ch. 38, par. 108-12)
Sec. 108-12. Disposition of obscene material. In the case of any material seized which is alleged to have been possessed or used or intended to be used contrary to, or is evidence of a violation of, Section 11-20 of the Criminal Code of 1961 or the Criminal Code of 2012, the court before which the material is returned shall, upon written request of any person from whom the material was seized or any person claiming ownership or other right to possession of such material, enter an order providing for a hearing to determine the obscene nature thereof not more than 10 days after such return. If the material is determined to be obscene it shall be held pending further proceedings as provided by Section 108-11 of this Code. If the material is determined not to be obscene it shall be returned to the person from whom or place from which it was seized, or to the person claiming ownership or other right to possession of such material; provided that enough of the record material may be retained by the State for purposes of appellate proceedings. The decision of the court upon this hearing shall not be admissible as evidence in any other proceeding nor shall it be res judicata of any question in any other proceeding.
(Source: P.A. 97-1150, eff. 1-25-13.)

(725 ILCS 5/108-13) (from Ch. 38, par. 108-13)
Sec. 108-13. When warrant may be executed.
The warrant may be executed at any time of any day or night.
(Source: Laws 1963, p. 2836.)

(725 ILCS 5/108-14) (from Ch. 38, par. 108-14)
Sec. 108-14. No warrant quashed for technicality. No warrant shall be quashed nor evidence suppressed because of technical irregularities not affecting the substantial rights of the accused.
(Source: Laws 1963, p. 2836.)

(725 ILCS 5/Art. 108A heading)

(725 ILCS 5/108A-1) (from Ch. 38, par. 108A-1)
Sec. 108A-1. Authorization for use of eavesdropping device. The State's Attorney or an Assistant State's Attorney authorized by the State's Attorney may authorize an application to a circuit judge or an associate judge assigned by the Chief Judge of the circuit for, and such judge may grant in conformity with this Article, an order authorizing or approving the use of an eavesdropping device by a law enforcement officer or agency having the responsibility for the investigation of any felony under Illinois law where any one party to a conversation to be monitored, or previously monitored in the case of an emergency situation as defined in this Article, has consented to such monitoring.
The Chief Judge of the circuit may assign to associate judges the power to issue orders authorizing or approving the use of eavesdropping devices by law enforcement officers or agencies in accordance with this Article. After assignment by the Chief Judge, an associate judge shall have plenary authority to issue such orders without additional authorization for each specific application made to him by the State's Attorney until such time as the associate judge's power is rescinded by the Chief Judge.
(Source: P.A. 92-413, eff. 8-17-01.)

(725 ILCS 5/108A-2) (from Ch. 38, par. 108A-2)
Sec. 108A-2. Authorized Disclosure or Use of Information. (a) Any law enforcement officer who, by any means authorized in this Article, has obtained knowledge of the contents of any conversation overheard or recorded by use of an eavesdropping device or evidence derived therefrom, may disclose such contents to another law enforcement officer or prosecuting attorney to the extent that such disclosure is appropriate to the proper performance of the official duties of the person making or receiving the disclosure.
(b) Any investigative or law enforcement officer who, by any means authorized in this Article, has obtained knowledge of the contents of any conversation overheard or recorded use of an eavesdropping device or evidence derived therefrom, may use the contents to the extent such use is appropriate to the proper performance of his official duties.
(c) Admissibility into evidence in any judicial, administrative, or legislative proceeding shall be as elsewhere described in this Article.
(Source: P.A. 79-1159.)

(725 ILCS 5/108A-3) (from Ch. 38, par. 108A-3)
Sec. 108A-3. Procedure for Obtaining Judicial Approval of Use of Eavesdropping Device. (a) Where any one party to a conversation to occur in the future has consented to the use of an eavesdropping device to overhear or record the conversation, a judge may grant approval to an application to use an eavesdropping device pursuant to the provisions of this section.
Each application for an order authorizing or subsequently approving the use of an eavesdropping device shall be made in writing upon oath or affirmation to a circuit judge, or an associate judge assigned for such purpose pursuant to Section 108A-1 of this Code, and shall state the applicant's authority to make such application. Each application shall include the following:
(1) the identity of the investigative or law enforcement officer making the application and the State's Attorney authorizing the application;
(2) a statement of the facts and circumstances relied upon by the applicant to justify his belief that an order should be issued including: (a) details as to the felony that has been, is being, or is about to be committed; (b) a description of the type of communication sought to be monitored; (c) the identity of the party to the expected conversation consenting to the use of an eavesdropping device; (d) the identity of the person, if known, whose conversations are to be overheard by the eavesdropping device;
(3) a statement of the period of time for which the use of the device is to be maintained or, if the nature of the investigation is such that the authorization for use of the device should not terminate automatically when the described type of communication is overheard or recorded, a description of facts establishing reasonable cause to believe that additional conversations of the same type will occur thereafter;
(4) a statement of the existence of all previous applications known to the individual making the application which have been made to any judge requesting permission to use an eavesdropping device involving the same persons in the present application, and the action taken by the judge on the previous applications;
(5) when the application is for an extension of an order, a statement setting forth the results so far obtained from the use of the eavesdropping device or an explanation of the failure to obtain such results.
(b) The judge may request the applicant to furnish additional testimony, witnesses, or evidence in support of the application.
(Source: P.A. 86-391.)

(725 ILCS 5/108A-4) (from Ch. 38, par. 108A-4)
Sec. 108A-4. Grounds for Approval or Authorization. The judge may authorize or approve the use of the eavesdropping device where it is found that:
(a) one party to the conversation has or will have consented to the use of the device;
(b) there is reasonable cause for believing that an individual is committing, has committed, or is about to commit a felony under Illinois law;
(c) there is reasonable cause for believing that particular conversations concerning that felony offense will be obtained through such use; and
(d) for any extension authorized, that further use of a device is warranted on similar grounds.
(Source: P.A. 79-1159.)

(725 ILCS 5/108A-5) (from Ch. 38, par. 108A-5)
Sec. 108A-5. Orders Authorizing Use of an Eavesdropping Device.
(a) Each order authorizing or approving the use of an eavesdropping device shall specify:
(1) the identity of the person who has consented to

the use of the device to monitor any of his conversations and a requirement that any conversation overheard or received must include this person;

(2) the identity of the other person or persons, if

known, who will participate in the conversation;

(3) the period of time in which the use of the device

is authorized, including a statement as to whether or not the use shall automatically terminate when the described conversations have been first obtained.

(b) No order entered under this section may authorize or approve the use of any eavesdropping device for any period longer than 30 days. An initial or a subsequent extension, in no case for more than 30 days each, of an order may be granted but only upon application made in accordance with Section 108A-3 and where the court makes the findings required in Section 108A-4.
(Source: P.A. 92-413, eff. 8-17-01.)

(725 ILCS 5/108A-6) (from Ch. 38, par. 108A-6)
Sec. 108A-6. Emergency Exception to Procedures. (a) Notwithstanding any other provisions of this Article, any investigative or law enforcement officer, upon approval of a State's Attorney, or without it if a reasonable effort has been made to contact the appropriate State's Attorney, may use an eavesdropping device in an emergency situation as defined in this Section. Such use must be in accordance with the provisions of this Section and may be allowed only where the officer reasonably believes that an order permitting the use of the device would issue were there a prior hearing.
An emergency situation exists when, without previous notice to the law enforcement officer sufficient to obtain prior judicial approval, the conversation to be overheard or recorded will occur within a short period of time, the use of the device is necessary for the protection of the law enforcement officer or it will occur in a situation involving a clear and present danger of imminent death or great bodily harm to persons resulting from: (1) a kidnapping or the holding of a hostage by force or the threat of the imminent use of force; or (2) the occupation by force or the threat of the imminent use of force of any premises, place, vehicle, vessel or aircraft; or (3) any violation of Article 29D.
(b) In all such cases, an application for an order approving the previous or continuing use of an eavesdropping device must be made within 48 hours of the commencement of such use. In the absence of such an order, or upon its denial, any continuing use shall immediately terminate.
In order to approve such emergency use, the judge must make a determination (1) that he would have granted an order had the information been before the court prior to the use of the device and (2) that there was an emergency situation as defined in this Section.
(c) In the event that an application for approval under this Section is denied the contents of the conversations overheard or recorded shall be treated as having been obtained in violation of this Article.
(Source: P.A. 92-854, eff. 12-5-02.)

(725 ILCS 5/108A-7) (from Ch. 38, par. 108A-7)
Sec. 108A-7. Retention and Review of Recordings.
(a) The contents of any conversation overheard by any eavesdropping device shall, if possible, be recorded on tape or a comparable device. The recording of the contents of a conversation under this Article shall be done in such a way as will protect the recording from editing or other alterations.
(b) Immediately after the expiration of the period of the order or extension or, where the recording was made in an emergency situation as defined in Section 108A-6, at the time of the request for approval subsequent to the emergency, all such recordings shall be made available to the judge issuing the order or hearing the application for approval of an emergency application.
The judge shall listen to the tapes, determine if the conversations thereon are within his order or were appropriately made in emergency situations, and make a record of such determination to be retained with the tapes.
The recordings shall be sealed under the instructions of the judge and custody shall be where he orders. Such recordings shall not be destroyed except upon order of the judge hearing the application and in any event shall be kept for 10 years if not destroyed upon his order.
Duplicate recordings may be made for any use or disclosure authorized by this Article. The presence of the seal provided for in this Section or a satisfactory explanation for the absence thereof shall be a pre-requisite for the use or disclosure of the contents of the recordings or any evidence derived therefrom.
(c) Applications made and orders granted under this Article shall be sealed by the judge. Custody of the applications and orders shall be wherever the judge requests. Such applications and orders shall be disclosed only upon a showing of good cause before a judge. Such documents shall not be destroyed except on the order of the issuing or denying judge or after the expiration of 10 years time if not destroyed upon his order.
(Source: P.A. 79-1159.)

(725 ILCS 5/108A-8) (from Ch. 38, par. 108A-8)
Sec. 108A-8. Notice to Parties Overheard.
(a) Within a reasonable time, but not later than 90 days after either the filing of an application for an order of authorization or approval which is denied or not later than 90 days after the termination of the period of an order or extension thereof, the issuing or denying judge shall cause to be served on the persons named in the order or application and such other persons in the recorded conversation as the judge may determine that justice requires be notified, a notice of the transaction involving any requested or completed use of an eavesdropping device which shall include:
(1) notice of the entry of an order, of subsequent approval in an emergency situation, or the denial of an application;
(2) the date of the entry, approval, or denial;
(3) the period of the authorized use of any eavesdropping device; and
(4) notice of whether during the period of eavesdropping devices were or were not used to overhear and record various conversations and whether or not such conversations are recorded.
On an ex parte showing of good cause, the notice required by this subsection may be postponed.
(b) Upon the filing of a motion, the judge may in his discretion make available to such person or his attorney for inspection such portions of the recorded conversations or the applications and orders as the judge determines it would be in the interest of justice to make available.
(c) The contents of any recorded conversation or evidence derived therefrom shall not be received in evidence or otherwise disclosed in any trial, hearing, or other judicial or administrative proceeding unless each party not less than 10 days before such a proceeding has been furnished with a copy of the court order and accompanying application under which the recording was authorized or approved and has had an opportunity to examine the portion of the tapes to be introduced or relied upon. Such 10 day period may be waived by the judge if he finds that it was not possible to furnish the party with such information within the stated period and that the party will not be materially prejudiced by the delay in receiving such information.
(Source: P.A. 79-1159.)

(725 ILCS 5/108A-9) (from Ch. 38, par. 108A-9)
Sec. 108A-9. Motion to Suppress Contents of Recording, etc.
(a) Any aggrieved person in any judicial or administrative proceeding may move to suppress the contents of any recorded conversation or evidence derived therefrom on the grounds that:
(1) the conversation was unlawfully overheard and recorded;
(2) the order of authorization or approval under which the device was used or a recording made was improperly granted; or
(3) the recording or interception was not made in conformity with the order of authorization.
(b) Such a motion shall be made before the proceeding unless there was no previous opportunity for such motion. If the motion is granted, the contents shall be treated as having been obtained in violation of this Article. Upon the filing of such a motion, the judge may in his discretion make available to the moving party or his attorney such portions of the recorded conversation or evidence derived therefrom as the judge determines to be in the interests of justice.
(Source: P.A. 79-1159.)

(725 ILCS 5/108A-10) (from Ch. 38, par. 108A-10)
Sec. 108A-10. Appeal by State. In addition to any other right to appeal, the State shall have the right to appeal from a denial of an application for an order of authorization or approval and the right to appeal the granting of a motion to suppress.
Where the State appeals, such appeal shall be taken within 30 days after the date the order was denied or motion granted and shall be diligently prosecuted.
(Source: P.A. 79-1159.)

(725 ILCS 5/108A-11) (from Ch. 38, par. 108A-11)
Sec. 108A-11. Reports Concerning Use of Eavesdropping Devices. (a) In January of each year the State's Attorney of each county in which eavesdropping devices were used pursuant to the provisions of this Article shall report to the Department of State Police the following with respect to each application for an order authorizing the use of an eavesdropping device, or an extension thereof, made during the preceding calendar year:
(1) the fact that such an order, extension, or subsequent approval of an emergency was applied for;
(2) the kind of order or extension applied for;
(3) a statement as to whether the order or extension was granted as applied for was modified, or was denied;
(4) the period authorized by the order or extensions in which an eavesdropping device could be used;
(5) the felony specified in the order extension or denied application;
(6) the identity of the applying investigative or law enforcement officer and agency making the application and the State's Attorney authorizing the application; and
(7) the nature of the facilities from which or the place where the eavesdropping device was to be used.
(b) Such report shall also include the following:
(1) a general description of the uses of eavesdropping devices actually made under such order to overheard or record conversations, including: (a) the approximate nature and frequency of incriminating conversations overheard, (b) the approximate nature and frequency of other conversations overheard, (c) the approximate number of persons whose conversations were overheard, and (d) the approximate nature, amount, and cost of the manpower and other resources used pursuant to the authorization to use an eavesdropping device;
(2) the number of arrests resulting from authorized uses of eavesdropping devices and the offenses for which arrests were made;
(3) the number of trials resulting from such uses of eavesdropping devices;
(4) the number of motions to suppress made with respect to such uses, and the number granted or denied; and
(5) the number of convictions resulting from such uses and the offenses for which the convictions were obtained and a general assessment of the importance of the convictions.
(c) In April of each year, the Department of State Police shall transmit to the General Assembly a report including information on the number of applications for orders authorizing the use of eavesdropping devices, the number of orders and extensions granted or denied during the preceding calendar year, and the convictions arising out of such uses.
The requirement for reporting to the General Assembly shall be satisfied by filing copies of the report with the Speaker, the Minority Leader and the Clerk of the House of Representatives and the President, the Minority Leader and the Secretary of the Senate and the Legislative Research Unit, as required by Section 3.1 of "An Act to revise the law in relation to the General Assembly", approved February 25, 1874, as amended, and filing such additional copies with the State Government Report Distribution Center for the General Assembly as is required under paragraph (t) of Section 7 of the State Library Act.
(Source: P.A. 86-391.)

(725 ILCS 5/Art. 108B heading)

(725 ILCS 5/108B-1) (from Ch. 38, par. 108B-1)
Sec. 108B-1. Definitions. For the purpose of this Article:
(a) "Aggrieved person" means a person who was a party to any intercepted private communication or any person against whom the intercept was directed.
(b) "Chief Judge" means, when referring to a judge authorized to receive application for, and to enter orders authorizing, interceptions of private communications, the Chief Judge of the Circuit Court wherein the application for order of interception is filed, or a Circuit Judge designated by the Chief Judge to enter these orders. In circuits other than the Cook County Circuit, "Chief Judge" also means, when referring to a judge authorized to receive application for, and to enter orders authorizing, interceptions of private communications, an Associate Judge authorized by Supreme Court Rule to try felony cases who is assigned by the Chief Judge to enter these orders. After assignment by the Chief Judge, an Associate Judge shall have plenary authority to issue orders without additional authorization for each specific application made to him by the State's Attorney until the time the Associate Judge's power is rescinded by the Chief Judge.
(c) "Communications common carrier" means any person engaged as a common carrier in the transmission of communications by wire or radio, not including radio broadcasting.
(d) "Contents" includes information obtained from a private communication concerning the existence, substance, purport or meaning of the communication, or the identity of a party of the communication.
(e) "Court of competent jurisdiction" means any circuit court.
(f) "Department" means Illinois Department of State Police.
(g) "Director" means Director of the Illinois Department of State Police.
(g-1) "Electronic communication" means any transfer of signs, signals, writing, images, sounds, data, or intelligence of any nature transmitted in whole or part by a wire, radio, pager, computer, or electromagnetic, photo electronic, or photo optical system where the sending and receiving parties intend the electronic communication to be private and the interception, recording, or transcription of the electronic communication is accomplished by a device in a surreptitious manner contrary to the provisions of this Article. "Electronic communication" does not include:
(1) any wire or oral communication; or
(2) any communication from a tracking device.
(h) "Electronic criminal surveillance device" or "eavesdropping device" means any device or apparatus, or computer program including an induction coil, that can be used to intercept private communication other than:
(1) Any telephone, telegraph or telecommunication

instrument, equipment or facility, or any component of it, furnished to the subscriber or user by a communication common carrier in the ordinary course of its business, or purchased by any person and being used by the subscriber, user or person in the ordinary course of his business, or being used by a communications common carrier in the ordinary course of its business, or by an investigative or law enforcement officer in the ordinary course of his duties; or

(2) A hearing aid or similar device being used to

correct subnormal hearing to not better than normal.

(i) "Electronic criminal surveillance officer" means any law enforcement officer or retired law enforcement officer of the United States or of the State or political subdivision of it, or of another State, or of a political subdivision of it, who is certified by the Illinois Department of State Police to intercept private communications. A retired law enforcement officer may be certified by the Illinois State Police only to (i) prepare petitions for the authority to intercept private communications in accordance with the provisions of this Act; (ii) intercept and supervise the interception of private communications; (iii) handle, safeguard, and use evidence derived from such private communications; and (iv) operate and maintain equipment used to intercept private communications.
(j) "In-progress trace" means to determine the origin of a wire communication to a telephone or telegraph instrument, equipment or facility during the course of the communication.
(k) "Intercept" means the aural or other acquisition of the contents of any private communication through the use of any electronic criminal surveillance device.
(l) "Journalist" means a person engaged in, connected with, or employed by news media, including newspapers, magazines, press associations, news agencies, wire services, radio, television or other similar media, for the purpose of gathering, processing, transmitting, compiling, editing or disseminating news for the general public.
(m) "Law enforcement agency" means any law enforcement agency of the United States, or the State or a political subdivision of it.
(n) "Oral communication" means human speech used to communicate by one party to another, in person, by wire communication or by any other means.
(o) "Private communication" means a wire, oral, or electronic communication uttered or transmitted by a person exhibiting an expectation that the communication is not subject to interception, under circumstances reasonably justifying the expectation. Circumstances that reasonably justify the expectation that a communication is not subject to interception include the use of a cordless telephone or cellular communication device.
(p) "Wire communication" means any human speech used to communicate by one party to another in whole or in part through the use of facilities for the transmission of communications by wire, cable or other like connection between the point of origin and the point of reception furnished or operated by a communications common carrier.
(q) "Privileged communications" means a private communication between:
(1) a licensed and practicing physician and a patient

within the scope of the profession of the physician;

(2) a licensed and practicing psychologist to a

patient within the scope of the profession of the psychologist;

(3) a licensed and practicing attorney-at-law and a

client within the scope of the profession of the lawyer;

(4) a practicing clergyman and a confidant within the

scope of the profession of the clergyman;

(5) a practicing journalist within the scope of his

profession;

(6) spouses within the scope of their marital

relationship; or

(7) a licensed and practicing social worker to a

client within the scope of the profession of the social worker.

(r) "Retired law enforcement officer" means a person: (1) who is a graduate of a police training institute or academy, who after graduating served for at least 15 consecutive years as a sworn, full-time peace officer qualified to carry firearms for any federal or State department or agency or for any unit of local government of Illinois; (2) who has retired as a local, State, or federal peace officer in a publicly created peace officer retirement system; and (3) whose service in law enforcement was honorably terminated through retirement or disability and not as a result of discipline, suspension, or discharge.
(Source: P.A. 95-331, eff. 8-21-07.)

(725 ILCS 5/108B-1.5)
Sec. 108B-1.5. Retired law enforcement officer. Nothing in this Article authorizes a retired law enforcement officer to display or use a firearm at any time.
(Source: P.A. 92-863, eff. 1-3-03.)

(725 ILCS 5/108B-2) (from Ch. 38, par. 108B-2)
Sec. 108B-2. Request for application for interception.
(a) A State's Attorney may apply for an order authorizing interception of private communications in accordance with the provisions of this Article.
(b) The head of a law enforcement agency, including, for purposes of this subsection, the acting head of such law enforcement agency if the head of such agency is absent or unable to serve, may request that a State's Attorney apply for an order authorizing interception of private communications in accordance with the provisions of this Article.
Upon request of a law enforcement agency, the Department may provide technical assistance to such an agency which is authorized to conduct an interception.
(Source: P.A. 92-854, eff. 12-5-02.)

(725 ILCS 5/108B-2a) (from Ch. 38, par. 108B-2a)
Sec. 108B-2a. Authorized disclosure or use of information. (a) Any law enforcement officer who, by any means authorized in this Article, has obtained knowledge of the contents of any conversation overheard or recorded by use of an eavesdropping device or evidence derived therefrom, may disclose such contents to another law enforcement officer or prosecuting attorney to the extent that such disclosure is appropriate to the proper performance of the official duties of the person making or receiving the disclosure.
(b) Any investigative officer, including any attorney authorized by law to prosecute or participate in the prosecution of offenses enumerated in Section 108B-3 of this Act or law enforcement officer who, by any means authorized in this Article, has obtained knowledge of the contents of any conversation overheard or recorded by use of an eavesdropping device or evidence derived therefrom, may use the contents to the extent such use is appropriate to the proper performance of his official duties.
(c) Admissibility into evidence in any judicial, administrative, or legislative proceeding shall be as elsewhere described in this Article.
(Source: P.A. 85-1203.)

(725 ILCS 5/108B-3) (from Ch. 38, par. 108B-3)
Sec. 108B-3. Authorization for the interception of private communication.
(a) The State's Attorney, or a person designated in writing or by law to act for him and to perform his duties during his absence or disability, may authorize, in writing, an ex parte application to the chief judge of a court of competent jurisdiction for an order authorizing the interception of a private communication when no party has consented to the interception and (i) the interception may provide evidence of, or may assist in the apprehension of a person who has committed, is committing or is about to commit, a violation of Section 8-1(b) (solicitation of murder), 8-1.2 (solicitation of murder for hire), 9-1 (first degree murder), 10-9 (involuntary servitude, involuntary sexual servitude of a minor, or trafficking in persons), paragraph (1), (2), or (3) of subsection (a) of Section 11-14.4 (promoting juvenile prostitution), subdivision (a)(2)(A) or (a)(2)(B) of Section 11-14.3 (promoting prostitution), 11-15.1 (soliciting for a minor engaged in prostitution), 11-16 (pandering), 11-17.1 (keeping a place of juvenile prostitution), 11-18.1 (patronizing a minor engaged in prostitution), 11-19.1 (juvenile pimping and aggravated juvenile pimping), or 29B-1 (money laundering) of the Criminal Code of 1961 or the Criminal Code of 2012, Section 401, 401.1 (controlled substance trafficking), 405, 405.1 (criminal drug conspiracy) or 407 of the Illinois Controlled Substances Act or any Section of the Methamphetamine Control and Community Protection Act, a violation of Section 24-2.1, 24-2.2, 24-3, 24-3.1, 24-3.3, 24-3.4, 24-4, or 24-5 or subsection 24-1(a)(4), 24-1(a)(6), 24-1(a)(7), 24-1(a)(9), 24-1(a)(10), or 24-1(c) of the Criminal Code of 1961 or the Criminal Code of 2012 or conspiracy to commit money laundering or conspiracy to commit first degree murder; (ii) in response to a clear and present danger of imminent death or great bodily harm to persons resulting from: (1) a kidnapping or the holding of a hostage by force or the threat of the imminent use of force; or (2) the occupation by force or the threat of the imminent use of force of any premises, place, vehicle, vessel or aircraft; (iii) to aid an investigation or prosecution of a civil action brought under the Illinois Streetgang Terrorism Omnibus Prevention Act when there is probable cause to believe the interception of the private communication will provide evidence that a streetgang is committing, has committed, or will commit a second or subsequent gang-related offense or that the interception of the private communication will aid in the collection of a judgment entered under that Act; or (iv) upon information and belief that a streetgang has committed, is committing, or is about to commit a felony.
(b) The State's Attorney or a person designated in writing or by law to act for the State's Attorney and to perform his or her duties during his or her absence or disability, may authorize, in writing, an ex parte application to the chief judge of a circuit court for an order authorizing the interception of a private communication when no party has consented to the interception and the interception may provide evidence of, or may assist in the apprehension of a person who has committed, is committing or is about to commit, a violation of an offense under Article 29D of the Criminal Code of 1961 or the Criminal Code of 2012.
(b-1) Subsection (b) is inoperative on and after January 1, 2005.
(b-2) No conversations recorded or monitored pursuant to subsection (b) shall be made inadmissible in a court of law by virtue of subsection (b-1).
(c) As used in this Section, "streetgang" and "gang-related" have the meanings ascribed to them in Section 10 of the Illinois Streetgang Terrorism Omnibus Prevention Act.
(Source: P.A. 96-710, eff. 1-1-10; 96-1464, eff. 8-20-10; 97-897, eff. 1-1-13; 97-1150, eff. 1-25-13.)

(725 ILCS 5/108B-4) (from Ch. 38, par. 108B-4)
Sec. 108B-4. Application for order of interception.
(a) Each application for an order of authorization to intercept a private communication shall be made in writing upon oath or affirmation and shall include:
(1) the authority of the applicant to make the

application;

(2) the identity of the electronic criminal

surveillance officer for whom the authority to intercept a private communication is sought;

(3) the facts relied upon by the applicant including:
(i) the identity of the particular person, if

known, who is committing, is about to commit, or has committed the offense and whose private communication is to be intercepted;

(ii) the details as to the particular offense

that has been, is being, or is about to be committed;

(iii) the particular type of private

communication to be intercepted;

(iv) except as provided in Section 108B-7.5, a

showing that there is probable cause to believe that the private communication will be communicated on the particular wire or electronic communication facility involved or at the particular place where the oral communication is to be intercepted;

(v) except as provided in Section 108B-7.5, the

character and location of the particular wire or electronic communication facilities involved or the particular place where the oral communication is to be intercepted;

(vi) the objective of the investigation;
(vii) a statement of the period of time for which

the interception is required to be maintained, and, if the objective of the investigation is such that the authorization for interception should not automatically terminate when the described type of communication has been first obtained, a particular statement of facts establishing probable cause to believe that additional communications of the same type will continue to occur;

(viii) a particular statement of facts showing

that other normal investigative procedures with respect to the offense have been tried and have failed, or reasonably appear to be unlikely to succeed if tried, or are too dangerous to employ;

(4) where the application is for the extension of an

order, a statement of facts showing the results obtained from the interception, or a reasonable explanation of the failure to obtain results;

(5) a statement of the facts concerning all previous

applications known to the applicant made to any court for authorization to intercept a private communication involving any of the same facilities or places specified in the application or involving any person whose communication is to be intercepted, and the action taken by the court on each application;

(6) a proposed order of authorization for

consideration by the judge; and

(7) such additional statements of facts in support of

the application on which the applicant may rely or as the chief judge may require.

(b) As part of the consideration of that part of an application for which there is no corroborative evidence offered, the chief judge may inquire in camera as to the identity of any informant or request any other additional information concerning the basis upon which the State's Attorney, or the head of the law enforcement agency has relied in making an application or a request for application for the order of authorization which the chief judge finds relevant to the determination of probable cause under this Article.
(Source: P.A. 92-854, eff. 12-5-02.)

(725 ILCS 5/108B-5) (from Ch. 38, par. 108B-5)
Sec. 108B-5. Requirements for order of interception.
(a) Upon consideration of an application, the chief judge may enter an ex parte order, as requested or as modified, authorizing the interception of a private communication, if the chief judge determines on the basis of the application submitted by the applicant, that:
(1) There is probable cause for belief that (A) the

person whose private communication is to be intercepted is committing, has committed, or is about to commit an offense enumerated in Section 108B-3, or (B) the facilities from which, or the place where, the private communication is to be intercepted, is, has been, or is about to be used in connection with the commission of the offense, or is leased to, listed in the name of, or commonly used by, the person; and

(2) There is probable cause for belief that a

particular private communication concerning such offense may be obtained through the interception; and

(3) Normal investigative procedures with respect to

the offense have been tried and have failed or reasonably appear to be unlikely to succeed if tried or too dangerous to employ; and

(4) The electronic criminal surveillance officers to

be authorized to supervise the interception of the private communication have been certified by the Department.

(b) In the case of an application, other than for an extension, for an order to intercept a communication of a person or on a wire communication facility that was the subject of a previous order authorizing interception, the application shall be based upon new evidence or information different from and in addition to the evidence or information offered to support the prior order, regardless of whether the evidence was derived from prior interceptions or from other sources.
(c) The chief judge may authorize interception of a private communication anywhere in the judicial circuit. If the court authorizes the use of an eavesdropping device with respect to a vehicle, watercraft, or aircraft that is within the judicial circuit at the time the order is issued, the order may provide that the interception may continue anywhere within the State if the vehicle, watercraft, or aircraft leaves the judicial circuit.
(Source: P.A. 95-331, eff. 8-21-07.)

(725 ILCS 5/108B-6) (from Ch. 38, par. 108B-6)
Sec. 108B-6. Privileged communications. Nothing in this Article shall be construed to authorize the interception, disclosure or use of information obtained from privileged communications.
(Source: P.A. 85-1203.)

(725 ILCS 5/108B-7) (from Ch. 38, par. 108B-7)
Sec. 108B-7. Contents of order for use of eavesdropping device.
(a) Each order authorizing the interception of a private communication shall state:
(1) the chief judge is authorized to issue the order;
(2) the identity of, or a particular description of,

the person, if known, whose private communications are to be intercepted;

(3) the character and location of the particular wire

communication facilities as to which, or the particular place of the communications as to which, authority to intercept is granted;

(4) a particular description of the type of private

communication to be intercepted and a statement of the particular offense to which it relates;

(5) the identity and certification of the electronic

criminal surveillance officers to whom the authority to intercept a private communication is given and the identity of the person who authorized the application; and

(6) the period of time during which the interception

is authorized, including a statement as to whether or not the interception shall automatically terminate when the described communication has been first obtained.

(b) No order entered under this Section shall authorize the interception of private communications for a period of time in excess of that necessary to achieve the objective of the authorization. Every order entered under this Section shall require that the interception begin and terminate as soon as practicable and be conducted in such a manner as to minimize the interception of communications not otherwise subject to interception. No order, other than for an extension, entered under this Section may authorize the interception of private communications for any period exceeding 30 days. Extensions of an order may be granted for periods of not more than 30 days. No extension shall be granted unless an application for it is made in accordance with Section 108B-4 and the judge makes the findings required by Section 108B-5 and, where necessary, Section 108B-6.
(c) Whenever an order authorizing an interception is entered, the order shall require reports to be made to the chief judge who issued the order showing what progress has been made toward achievement of the authorized objective and the need for continued interception. The reports shall be made at such intervals as the judge may require.
(d) An order authorizing the interception of a private communication shall, upon request of the applicant, direct that a communications common carrier, landlord, owner, building operator, custodian, or other person furnish the applicant forthwith all information, facilities and technical assistance necessary to accomplish the interception unobtrusively and with a minimum of interference with the services that the carrier, owner, building operator, landlord, custodian, or person is affording the person whose communication is to be intercepted. The obligation of a communications common carrier under the order may include conducting an in-progress trace during an interception. Any communications common carrier, landlord, owner, building operator, custodian, or person furnishing the facilities or technical assistance shall be compensated by the applicant at the prevailing rates.
(e) A communications common carrier, landlord, owner, building operator, custodian, or other person who has been provided with an order issued under this Article shall not disclose the existence of the order of interception, or of a device used to accomplish the interception unless:
(1) he is required to do so by legal process; and
(2) he has given prior notification to the State's

Attorney, who has authorized the application for the order.

(f) An order authorizing the interception of a private communication shall, upon the request of the applicant, authorize the entry into the place or facilities by electronic criminal surveillance officers as often as necessary for the purpose of installing, maintaining or removing an intercepting device where the entry is necessary to conduct or complete the interception. The chief judge who issues the order shall be notified of the fact of each entry prior to entry, if practicable, and, in any case, within 48 hours of entry.
(g) (1) Notwithstanding any provision of this Article, any chief judge of a court of competent jurisdiction to which any application is made under this Article may take any evidence, make any finding, or issue any order to conform the proceedings or the issuance of any order to the Constitution of the United States, or of any law of the United States or to the Constitution of the State of Illinois or to the laws of Illinois.
(2) When the language of this Article is the same or similar to the language of Title III of P.L. 90-351 (82 Stat. 211 et seq., codified at, 18 U.S.C. 2510 et seq.), the courts of this State in construing this Article shall follow the construction given to Federal law by the United States Supreme Court or United States Court of Appeals for the Seventh Circuit.
(Source: P.A. 92-854, eff. 12-5-02.)

(725 ILCS 5/108B-7.5)
Sec. 108B-7.5. Applicability.
(a) The requirements of subdivisions (a)(3)(iv) and (a)(3)(v) of Section 108B-4, subdivision (1)(b) of Section 108B-5, and subdivision (a)(3) of Section 108B-7 of this Article relating to the specification of the facilities from which, or the place where, the communication is to be intercepted do not apply if:
(1) in the case of an application with respect to the

interception of an oral communication:

(A) the application is by the State's Attorney,

or a person designated in writing or by law to act for the State's Attorney and to perform his or her duties during his or her absence or disability;

(B) the application contains a full and complete

statement as to why such specification is not practical and identifies the person committing the offense and whose communications are to be intercepted;

(C) the judge finds that such specification is

not practical; and

(D) the order sought is in connection with an

investigation of a violation of Article 29D of the Criminal Code of 1961 or the Criminal Code of 2012.

(2) in the case of an application with respect to a

wire or electronic communication:

(A) the application is by the State's Attorney,

or a person designated in writing or by law to act for the State's Attorney and to perform his or her duties during his or her absence or disability;

(B) the application identifies the person

believed to be committing the offense and whose communications are to be intercepted and the applicant makes a showing that there is probable cause to believe that the person's actions could have the effect of thwarting interception from a specified facility;

(C) the judge finds that such showing has been

adequately made;

(D) the order authorizing or approving the

interception is limited to interception only for such time as it is reasonable to presume that the person identified in the application is or was reasonably proximate to the instrument through which such communication will be or was transmitted; and

(E) the order sought is in connection with an

investigation of a violation of Article 29D of the Criminal Code of 1961 or the Criminal Code of 2012.

(b) An interception of a communication under an order with respect to which the requirements of subdivisions (a)(3)(iv) and (a)(3)(v) of Section 108B-4, subdivision (1)(b) of Section 108B-5, and subdivision (a)(3) of Section 108B-7 of this Article do not apply by reason of this Section shall not begin until the place where the communication is to be intercepted is ascertained by the person implementing the interception order. A provider of wire or electronic communications service that has received an order as provided for in subdivision (a)(2) may upon notice to the People move the court to modify or quash the order on the ground that its assistance with respect to the interception cannot be performed in a timely or reasonable fashion. The court shall decide such a motion expeditiously.
(Source: P.A. 97-1150, eff. 1-25-13.)

(725 ILCS 5/108B-8) (from Ch. 38, par. 108B-8)
Sec. 108B-8. Emergency use of eavesdropping device.
(a) Whenever, upon informal application by the State's Attorney, a chief judge of competent jurisdiction determines that:
(1) there may be grounds upon which an order could be

issued under this Article;

(2) there is probable cause to believe that an

emergency situation exists with respect to the investigation of an offense enumerated in Section 108B-3; and

(3) there is probable cause to believe that a

substantial danger to life or limb exists justifying the authorization for immediate interception of a private communication before formal application for an order could with due diligence be submitted to him and acted upon; the chief judge may grant oral approval for an interception, without an order, conditioned upon the filing with him, within 48 hours, of an application for an order under Section 108B-4 which shall also recite the oral approval under this Section and be retroactive to the time of the oral approval.

(b) Interception under oral approval under this Section shall immediately terminate when the communication sought is obtained or when the application for an order is denied, whichever is earlier.
(c) In the event no formal application for an order is subsequently made under this Section, the content of any private communication intercepted under oral approval under this Section shall be treated as having been obtained in violation of this Article.
(d) In the event no application for an order is made under this Section or an application made under this Section is subsequently denied, the judge shall cause an inventory to be served under Section 108B-11 of this Article and shall require the tape or other recording of the intercepted communication to be delivered to, and sealed by, the judge. The evidence shall be retained by the court, and it shall not be used or disclosed in any legal proceeding, except a civil action brought by an aggrieved person under Section 14-6 of the Criminal Code of 1961 or the Criminal Code of 2012, or as otherwise authorized by the order of a court of competent jurisdiction. In addition to other remedies or penalties provided by law, failure to deliver any tape or other recording to the chief judge shall be punishable as contempt by the judge directing the delivery.
(Source: P.A. 97-1150, eff. 1-25-13.)

(725 ILCS 5/108B-9) (from Ch. 38, par. 108B-9)
Sec. 108B-9. Recordings, records and custody.
(a) Any private communication intercepted in accordance with this Article shall, if practicable, be recorded by tape or other comparable method. The recording shall, if practicable, be done in such a way as will protect it from editing or other alteration. During an interception, the interception shall be carried out by an electronic criminal surveillance officer, and, if practicable, such officer shall keep a signed, written record, including:
(1) the date and hours of surveillance;
(2) the time and duration of each intercepted

communication;

(3) the parties, if known, to each intercepted

conversation; and

(4) a summary of the contents of each intercepted

communication.

(b) Immediately upon the expiration of the order or its extensions, the tapes and other recordings shall be transferred to the chief judge issuing the order and sealed under his direction. Custody of the tapes, or other recordings, shall be maintained wherever the chief judge directs. They shall not be destroyed except upon an order of a court of competent jurisdiction and in any event shall be kept for 10 years. Duplicate tapes or other recordings may be made for disclosure or use under paragraph (a) of Section 108B-2a of this Article. The presence of the seal provided by this Section, or a satisfactory explanation for its absence, shall be a prerequisite for the disclosure of the contents of any private communication, or evidence derived from it, under paragraph (b) of Section 108B-2a of this Article.
(Source: P.A. 92-854, eff. 12-5-02.)

(725 ILCS 5/108B-10) (from Ch. 38, par. 108B-10)
Sec. 108B-10. Applications, orders, and custody.
(a) Applications made and orders granted under this Article for the interception of private communications shall be sealed by the chief judge issuing or denying them and held in custody as the judge shall direct. The applications and orders shall be kept for a period of 10 years. Destruction of the applications and orders prior to the expiration of that period of time may be made only upon the order of a court of competent jurisdiction. Disclosure of the applications and orders may be ordered by a court of competent jurisdiction on a showing of good cause.
(b) The electronic criminal surveillance officer shall retain a copy of applications and orders for the interception of private communications. The applications and orders shall be kept for a period of 10 years. Destruction of the applications and orders prior to the expiration of that period of time may be made only upon an order of a court of competent jurisdiction. Disclosure and use of the applications and orders may be made by an electronic criminal surveillance officer only in the proper performance of his official duties.
(c) In addition to any other remedies or penalties provided by law, any violation of this Section shall be punishable as contempt of court.
(Source: P.A. 92-854, eff. 12-5-02.)

(725 ILCS 5/108B-11) (from Ch. 38, par. 108B-11)
Sec. 108B-11. Inventory.
(a) Within a reasonable period of time but not later than 90 days after the termination of the period of the order, or its extensions, or the date of the denial of an application made under Section 108B-8, the chief judge issuing or denying the order or extension shall cause an inventory to be served on any person:
(1) named in the order;
(2) arrested as a result of the interception of his

private communication;

(3) indicted or otherwise charged as a result of the

interception of his private communication;

(4) whose private communication was intercepted and

who the judge issuing or denying the order or application may in his discretion determine should be informed in the interest of justice.

(b) The inventory under this Section shall include:
(1) notice of the entry of the order or the

application for an order denied under Section 108B-8;

(2) the date of the entry of the order or the denial

of an order applied for under Section 108B-8;

(3) the period of authorized or disapproved

interception; and

(4) the fact that during the period a private

communication was or was not intercepted.

(c) A court of competent jurisdiction, upon filing of a motion, may in its discretion make available to those persons or their attorneys for inspection those portions of the intercepted communications, applications and orders as the court determines to be in the interest of justice.
(d) On an ex parte showing of good cause to a court of competent jurisdiction, the serving of the inventories required by this Section may be postponed for a period not to exceed 12 months.
(Source: P.A. 95-331, eff. 8-21-07.)

(725 ILCS 5/108B-12) (from Ch. 38, par. 108B-12)
Sec. 108B-12. Approval, notice, suppression.
(a) If an electronic criminal surveillance officer, while intercepting a private communication in accordance with the provision of this Article, intercepts a private communication that relates to an offense other than an offense enumerated in Section 108B-3 of the Act, or relates to an offense enumerated in Section 108B-3 but not specified in the order of authorization, the State's Attorney, or a person designated in writing or by law to act for him, may, in order to permit the disclosure or use of the information under Section 108B-2a of this Act, make a motion for an order approving the interception. The chief judge of a court of competent jurisdiction shall enter an order approving the interception if he finds that at the time of the application, there existed probable cause to believe that a person whose private communication was intercepted was committing or had committed an offense and the content of the communication relates to that offense, and that the communication was otherwise intercepted in accordance with the provisions of this Article.
(b) An intercepted private communication, or evidence derived from it, may not be received in evidence or otherwise disclosed in an official proceeding unless each aggrieved person who is a party in the official proceeding, including any proceeding before a legislative, judicial, administrative or other governmental agency or official authorized to hear evidence under oath or other person taking testimony or depositions in any such proceeding, other than a grand jury, has, not less than 10 days before the official proceeding, been furnished with a copy of the court order, and the accompanying application, under which the interception was authorized or approved. The 10 day period may be waived by the presiding official if he finds that it was not practicable to furnish the person with the information 10 days before the proceeding, and that the person will not be or has not been prejudiced by delay in receiving the information.
(c) An aggrieved person in an official proceeding may make a motion under this Section to suppress the contents of an intercepted private communication, or evidence derived from it, on the grounds that:
(1) the communication was unlawfully intercepted;
(2) the order of authorization or approval under

which it was intercepted is insufficient on its face; or

(3) the interception was not made in conformity with

the order of authorization or approval or at the time of the application there was not probable cause to believe that the aggrieved person was committing or had committed the offense to which the content of the private communication relates.

(d) If a motion under this Section duly alleges that the evidence sought to be suppressed in an official proceeding, including a grand jury, has been derived from an unlawfully intercepted private communication, and if the aggrieved person who is a party has not been served with notice of the interception under this Section, the opponent of the allegation shall, after conducting a thorough search of its files, affirm or deny the occurrence of the alleged unlawful interception, but no motion shall be considered if the alleged unlawful interception took place more than 5 years before the event to which the evidence relates.
(e) Where a motion is duly made under this Section prior to the appearance of a witness before a grand jury, the opponent of the motion may make such applications and orders as it has available to the chief judge of a court of competent jurisdiction in camera, and if the judge determines that there is no defect in them sufficient on its face to render them invalid, the judge shall inform the witness that he has not been the subject of an unlawful interception. If the judge determines that there is a defect in them sufficient on its face to render them invalid, he shall enter an order prohibiting any question being put to the witness based on the unlawful interception.
(f) Motions under this Section shall be made prior to the official proceeding unless there was no opportunity to make the motion or unless the aggrieved person who is a party was not aware of the grounds for the motion. Motions by co-indictees shall, on motion of the People, be heard in a single consolidated hearing.
(g) A chief judge of a court of competent jurisdiction, upon the filing of a motion by an aggrieved person who is a party under this Section, except before a grand jury, may make available for inspection by the aggrieved person or his attorney such portions of the intercepted private communications, applications and orders or the evidence derived from them as the judge determines to be in the interest of justice.
(h) If a motion under this Section is granted, the intercepted private communication, and evidence derived from it, may not be received in evidence in an official proceeding, including a grand jury.
(i) In addition to any other right of appeal, the People shall have the right to appeal from an order granting a motion to suppress if the official to whom the order authorizing the interception was granted certifies to the court that the appeal is not taken for purposes of delay. The appeal shall otherwise be taken in accordance with the law.
(Source: P.A. 92-854, eff. 12-5-02.)

(725 ILCS 5/108B-13) (from Ch. 38, par. 108B-13)
Sec. 108B-13. Reports concerning use of eavesdropping devices.
(a) Within 30 days after the expiration of an order and each extension thereof authorizing an interception, or within 30 days after the denial of an application or disapproval of an application subsequent to any alleged emergency situation, the State's Attorney shall report to the Department of State Police the following:
(1) the fact that such an order, extension, or

subsequent approval of an emergency was applied for;

(2) the kind of order or extension applied for;
(3) a statement as to whether the order or extension

was granted as applied for was modified, or was denied;

(4) the period authorized by the order or extensions

in which an eavesdropping device could be used;

(5) the offense enumerated in Section 108B-3 which is

specified in the order or extension or in the denied application;

(6) the identity of the applying electronic criminal

surveillance officer and agency making the application and the State's Attorney authorizing the application; and

(7) the nature of the facilities from which or the

place where the eavesdropping device was to be used.

(b) In January of each year the State's Attorney of each county in which an interception occurred pursuant to the provisions of this Article shall report to the Department of State Police the following:
(1) a general description of the uses of

eavesdropping devices actually made under such order to overhear or record conversations, including: (a) the approximate nature and frequency of incriminating conversations overheard, (b) the approximate nature and frequency of other conversations overheard, (c) the approximate number of persons whose conversations were overheard, and (d) the approximate nature, amount, and cost of the manpower and other resources used pursuant to the authorization to use an eavesdropping device;

(2) the number of arrests resulting from authorized

uses of eavesdropping devices and the offenses for which arrests were made;

(3) the number of trials resulting from such uses of

eavesdropping devices;

(4) the number of motions to suppress made with

respect to such uses, and the number granted or denied; and

(5) the number of convictions resulting from such

uses and the offenses for which the convictions were obtained and a general assessment of the importance of the convictions.

On or before March 1 of each year, the Director of the Department of State Police shall submit to the Governor a report of all intercepts as defined herein conducted pursuant to this Article and terminated during the preceding calendar year. Such report shall include:
(1) the reports of State's Attorneys forwarded to the

Director as required in this Section;

(2) the number of Department personnel authorized to

possess, install, or operate electronic, mechanical, or other devices;

(3) the number of Department and other law

enforcement personnel who participated or engaged in the seizure of intercepts pursuant to this Article during the preceding calendar year;

(4) the number of electronic criminal surveillance

officers trained by the Department;

(5) the total cost to the Department of all

activities and procedures relating to the seizure of intercepts during the preceding calendar year, including costs of equipment, manpower, and expenses incurred as compensation for use of facilities or technical assistance provided to or by the Department; and

(6) a summary of the use of eavesdropping devices

pursuant to orders of interception including (a) the frequency of use in each county, (b) the frequency of use for each crime enumerated in Section 108B-3 of the Code of Criminal Procedure of 1963, as amended, (c) the type and frequency of eavesdropping device use, and (d) the frequency of use by each police department or law enforcement agency of this State.

(d) In April of each year, the Director of the Department of State Police and the Governor shall each transmit to the General Assembly reports including information on the number of applications for orders authorizing the use of eavesdropping devices, the number of orders and extensions granted or denied during the preceding calendar year, the convictions arising out of such uses, and a summary of the information required by subsections (a) and (b) of this Section.
The requirement for reporting to the General Assembly shall be satisfied by filing copies of the report with the Speaker, the Minority Leader and the Clerk of the House of Representatives and the President, the Minority Leader and the Secretary of the Senate and the Legislative Research Unit, as required by Section 3.1 of the General Assembly Organization Act, and filing such additional copies with the State Government Report Distribution Center for the General Assembly as is required under paragraph (t) of Section 7 of the State Library Act.
(Source: P.A. 85-1203; 86-1226; 86-1475.)

(725 ILCS 5/108B-14) (from Ch. 38, par. 108B-14)
Sec. 108B-14. Training.
(a) The Director of the Illinois Department of State Police shall:
(1) Establish a course of training in the legal,

practical, and technical aspects of the interception of private communications and related investigation and prosecution techniques;

(2) Issue regulations as he finds necessary for the

training program;

(3) In cooperation with the Illinois Law Enforcement

Training Standards Board, set minimum standards for certification and periodic recertification of electronic criminal surveillance officers as eligible to apply for orders authorizing the interception of private communications, to conduct the interceptions, and to use the private communications or evidence derived from them in official proceedings; and

(4) In cooperation with the Illinois Law Enforcement

Training Standards Board, revoke or suspend the certification of any electronic criminal surveillance officer who has violated any law relating to electronic criminal surveillance, or any of the guidelines established by the Department for conducting electronic criminal surveillance.

(b) The Executive Director of the Illinois Law Enforcement Training Standards Board shall:
(1) Pursuant to the Illinois Police Training Act,

review the course of training prescribed by the Department for the purpose of certification relating to reimbursement of expenses incurred by local law enforcement agencies participating in the electronic criminal surveillance officer training process, and

(2) Assist the Department in establishing minimum

standards for certification and periodic recertification of electronic criminal surveillance officers as being eligible to apply for orders authorizing the interception of private communications, to conduct the interpretations, and to use the communications or evidence derived from them in official proceedings.

(Source: P.A. 92-854, eff. 12-5-02.)



Title III - Proceedings After Arrest

(725 ILCS 5/Tit. III heading)

(725 ILCS 5/Art. 109 heading)

(725 ILCS 5/109-1) (from Ch. 38, par. 109-1)
Sec. 109-1. Person arrested.
(a) A person arrested with or without a warrant shall be taken without unnecessary delay before the nearest and most accessible judge in that county, except when such county is a participant in a regional jail authority, in which event such person may be taken to the nearest and most accessible judge, irrespective of the county where such judge presides, and a charge shall be filed. Whenever a person arrested either with or without a warrant is required to be taken before a judge, a charge may be filed against such person by way of a two-way closed circuit television system, except that a hearing to deny bail to the defendant may not be conducted by way of closed circuit television.
(a-5) A person charged with an offense shall be allowed counsel at the hearing at which bail is determined under Article 110 of this Code. If the defendant desires counsel for his or her initial appearance but is unable to obtain counsel, the court shall appoint a public defender or licensed attorney at law of this State to represent him or her for purposes of that hearing.
(b) The judge shall:
(1) Inform the defendant of the charge against him

and shall provide him with a copy of the charge;

(2) Advise the defendant of his right to counsel and

if indigent shall appoint a public defender or licensed attorney at law of this State to represent him in accordance with the provisions of Section 113-3 of this Code;

(3) Schedule a preliminary hearing in appropriate

cases;

(4) Admit the defendant to bail in accordance with

the provisions of Article 110 of this Code; and

(5) Order the confiscation of the person's passport

or impose travel restrictions on a defendant arrested for first degree murder or other violent crime as defined in Section 3 of the Rights of Crime Victims and Witnesses Act, if the judge determines, based on the factors in Section 110-5 of this Code, that this will reasonably ensure the appearance of the defendant and compliance by the defendant with all conditions of release.

(c) The court may issue an order of protection in accordance with the provisions of Article 112A of this Code.
(d) At the initial appearance of a defendant in any criminal proceeding, the court must advise the defendant in open court that any foreign national who is arrested or detained has the right to have notice of the arrest or detention given to his or her country's consular representatives and the right to communicate with those consular representatives if the notice has not already been provided. The court must make a written record of so advising the defendant.
(e) If consular notification is not provided to a defendant before his or her first appearance in court, the court shall grant any reasonable request for a continuance of the proceedings to allow contact with the defendant's consulate. Any delay caused by the granting of the request by a defendant shall temporarily suspend for the time of the delay the period within which a person shall be tried as prescribed by subsections (a), (b), or (e) of Section 103-5 of this Code and on the day of the expiration of delay the period shall continue at the point at which it was suspended.
(Source: P.A. 99-78, eff. 7-20-15; 99-190, eff. 1-1-16; 100-1, eff. 1-1-18.)

(725 ILCS 5/109-1.1) (from Ch. 38, par. 109-1.1)
Sec. 109-1.1. Whenever a person arrested either with or without a warrant is taken before a judge as provided for in Sections 107-9(d)(6) and 109-1(a), the judge shall ask the arrestee whether he or she has any children under 18 years old living with him or her who may be neglected as a result of the arrest, incarceration or otherwise. If the judge has reasonable cause to believe that a child may be a neglected child as defined in the Abused and Neglected Child Reporting Act, he shall instruct a probation officer to report it immediately to the Department of Children and Family Services as provided in that Act.
(Source: P.A. 99-78, eff. 7-20-15.)

(725 ILCS 5/109-2) (from Ch. 38, par. 109-2)
Sec. 109-2. Person arrested in another county. (a) Any person arrested in a county other than the one in which a warrant for his arrest was issued shall be taken without unnecessary delay before the nearest and most accessible judge in the county where the arrest was made or, if no additional delay is created, before the nearest and most accessible judge in the county from which the warrant was issued. He shall be admitted to bail in the amount specified in the warrant or, for offenses other than felonies, in an amount as set by the judge, and such bail shall be conditioned on his appearing in the court issuing the warrant on a certain date. The judge may hold a hearing to determine if the defendant is the same person as named in the warrant.
(b) Notwithstanding the provisions of subsection (a), any person arrested in a county other than the one in which a warrant for his arrest was issued, may waive the right to be taken before a judge in the county where the arrest was made. If a person so arrested waives such right, the arresting agency shall surrender such person to a law enforcement agency of the county that issued the warrant without unnecessary delay. The provisions of Section 109-1 shall then apply to the person so arrested.
(Source: P.A. 86-298.)

(725 ILCS 5/109-3) (from Ch. 38, par. 109-3)
Sec. 109-3. Preliminary examination.)
(a) The judge shall hold the defendant to answer to the court having jurisdiction of the offense if from the evidence it appears there is probable cause to believe an offense has been committed by the defendant, as provided in Section 109-3.1 of this Code, if the offense is a felony.
(b) If the defendant waives preliminary examination the judge shall hold him to answer and may, or on the demand of the prosecuting attorney shall, cause the witnesses for the State to be examined. After hearing the testimony if it appears that there is not probable cause to believe the defendant guilty of any offense the judge shall discharge him.
(c) During the examination of any witness or when the defendant is making a statement or testifying the judge may and on the request of the defendant or State shall exclude all other witnesses. He may also cause the witnesses to be kept separate and to be prevented from communicating with each other until all are examined.
(d) If the defendant is held to answer the judge may require any material witness for the State or defendant to enter into a written undertaking to appear at the trial, and may provide for the forfeiture of a sum certain in the event the witness does not appear at the trial. Any witness who refuses to execute a recognizance may be committed by the judge to the custody of the sheriff until trial or further order of the court having jurisdiction of the cause. Any witness who executes a recognizance and fails to comply with its terms shall, in addition to any forfeiture provided in the recognizance, be subject to the penalty provided in Section 32-10 of the Criminal Code of 2012 for violation of bail bond.
(e) During preliminary hearing or examination the defendant may move for an order of suppression of evidence pursuant to Section 114-11 or 114-12 of this Act or for other reasons, and may move for dismissal of the charge pursuant to Section 114-1 of this Act or for other reasons.
(Source: P.A. 97-1150, eff. 1-25-13.)

(725 ILCS 5/109-3.1) (from Ch. 38, par. 109-3.1)
Sec. 109-3.1. Persons Charged with Felonies. (a) In any case involving a person charged with a felony in this State, alleged to have been committed on or after January 1, 1984, the provisions of this Section shall apply.
(b) Every person in custody in this State for the alleged commission of a felony shall receive either a preliminary examination as provided in Section 109-3 or an indictment by Grand Jury as provided in Section 111-2, within 30 days from the date he or she was taken into custody. Every person on bail or recognizance for the alleged commission of a felony shall receive either a preliminary examination as provided in Section 109-3 or an indictment by Grand Jury as provided in Section 111-2, within 60 days from the date he or she was arrested.
The provisions of this paragraph shall not apply in the following situations:
(1) when delay is occasioned by the defendant; or
(2) when the defendant has been indicted by the Grand Jury on the felony offense for which he or she was initially taken into custody or on an offense arising from the same transaction or conduct of the defendant that was the basis for the felony offense or offenses initially charged; or
(3) when a competency examination is ordered by the court; or
(4) when a competency hearing is held; or
(5) when an adjudication of incompetency for trial has been made; or
(6) when the case has been continued by the court under Section 114-4 of this Code after a determination that the defendant is physically incompetent to stand trial.
(c) Delay occasioned by the defendant shall temporarily suspend, for the time of the delay, the period within which the preliminary examination must be held. On the day of expiration of the delay the period in question shall continue at the point at which it was suspended.
(Source: P.A. 83-644.)

(725 ILCS 5/Art. 110 heading)

(725 ILCS 5/110-1) (from Ch. 38, par. 110-1)
Sec. 110-1. Definitions. (a) "Security" is that which is required to be pledged to insure the payment of bail.
(b) "Sureties" encompasses the monetary and nonmonetary requirements set by the court as conditions for release either before or after conviction. "Surety" is one who executes a bail bond and binds himself to pay the bail if the person in custody fails to comply with all conditions of the bail bond.
(c) The phrase "for which a sentence of imprisonment, without conditional and revocable release, shall be imposed by law as a consequence of conviction" means an offense for which a sentence of imprisonment, without probation, periodic imprisonment or conditional discharge, is required by law upon conviction.
(d) "Real and present threat to the physical safety of any person or persons", as used in this Article, includes a threat to the community, person, persons or class of persons.
(Source: P.A. 85-892.)

(725 ILCS 5/110-2) (from Ch. 38, par. 110-2)
Sec. 110-2. Release on own recognizance. When from all the circumstances the court is of the opinion that the defendant will appear as required either before or after conviction and the defendant will not pose a danger to any person or the community and that the defendant will comply with all conditions of bond, which shall include the defendant's current address with a written admonishment to the defendant that he or she must comply with the provisions of Section 110-12 of this Code regarding any change in his or her address, the defendant may be released on his or her own recognizance. The defendant's address shall at all times remain a matter of public record with the clerk of the court. A failure to appear as required by such recognizance shall constitute an offense subject to the penalty provided in Section 32-10 of the Criminal Code of 2012 for violation of the bail bond, and any obligated sum fixed in the recognizance shall be forfeited and collected in accordance with subsection (g) of Section 110-7 of this Code.
This Section shall be liberally construed to effectuate the purpose of relying upon contempt of court proceedings or criminal sanctions instead of financial loss to assure the appearance of the defendant, and that the defendant will not pose a danger to any person or the community and that the defendant will comply with all conditions of bond. Monetary bail should be set only when it is determined that no other conditions of release will reasonably assure the defendant's appearance in court, that the defendant does not present a danger to any person or the community and that the defendant will comply with all conditions of bond.
The State may appeal any order permitting release by personal recognizance.
(Source: P.A. 97-1150, eff. 1-25-13.)

(725 ILCS 5/110-3) (from Ch. 38, par. 110-3)
Sec. 110-3. Issuance of warrant. Upon failure to comply with any condition of a bail bond or recognizance the court having jurisdiction at the time of such failure may, in addition to any other action provided by law, issue a warrant for the arrest of the person at liberty on bail or his own recognizance. The contents of such a warrant shall be the same as required for an arrest warrant issued upon complaint. When a defendant is at liberty on bail or his own recognizance on a felony charge and fails to appear in court as directed, the court shall issue a warrant for the arrest of such person. Such warrant shall be noted with a directive to peace officers to arrest the person and hold such person without bail and to deliver such person before the court for further proceedings. A defendant who is arrested or surrenders within 30 days of the issuance of such warrant shall not be bailable in the case in question unless he shows by the preponderance of the evidence that his failure to appear was not intentional.
(Source: P.A. 86-298; 86-984; 86-1028.)

(725 ILCS 5/110-4) (from Ch. 38, par. 110-4)
Sec. 110-4. Bailable Offenses.
(a) All persons shall be bailable before conviction, except the following offenses where the proof is evident or the presumption great that the defendant is guilty of the offense: capital offenses; offenses for which a sentence of life imprisonment may be imposed as a consequence of conviction; felony offenses for which a sentence of imprisonment, without conditional and revocable release, shall be imposed by law as a consequence of conviction, where the court after a hearing, determines that the release of the defendant would pose a real and present threat to the physical safety of any person or persons; stalking or aggravated stalking, where the court, after a hearing, determines that the release of the defendant would pose a real and present threat to the physical safety of the alleged victim of the offense and denial of bail is necessary to prevent fulfillment of the threat upon which the charge is based; or unlawful use of weapons in violation of item (4) of subsection (a) of Section 24-1 of the Criminal Code of 1961 or the Criminal Code of 2012 when that offense occurred in a school or in any conveyance owned, leased, or contracted by a school to transport students to or from school or a school-related activity, or on any public way within 1,000 feet of real property comprising any school, where the court, after a hearing, determines that the release of the defendant would pose a real and present threat to the physical safety of any person and denial of bail is necessary to prevent fulfillment of that threat; or making a terrorist threat in violation of Section 29D-20 of the Criminal Code of 1961 or the Criminal Code of 2012 or an attempt to commit the offense of making a terrorist threat, where the court, after a hearing, determines that the release of the defendant would pose a real and present threat to the physical safety of any person and denial of bail is necessary to prevent fulfillment of that threat.
(b) A person seeking release on bail who is charged with a capital offense or an offense for which a sentence of life imprisonment may be imposed shall not be bailable until a hearing is held wherein such person has the burden of demonstrating that the proof of his guilt is not evident and the presumption is not great.
(c) Where it is alleged that bail should be denied to a person upon the grounds that the person presents a real and present threat to the physical safety of any person or persons, the burden of proof of such allegations shall be upon the State.
(d) When it is alleged that bail should be denied to a person charged with stalking or aggravated stalking upon the grounds set forth in Section 110-6.3 of this Code, the burden of proof of those allegations shall be upon the State.
(Source: P.A. 97-1150, eff. 1-25-13.)

(725 ILCS 5/110-5) (from Ch. 38, par. 110-5)
Sec. 110-5. Determining the amount of bail and conditions of release.
(a) In determining the amount of monetary bail or conditions of release, if any, which will reasonably assure the appearance of a defendant as required or the safety of any other person or the community and the likelihood of compliance by the defendant with all the conditions of bail, the court shall, on the basis of available information, take into account such matters as the nature and circumstances of the offense charged, whether the evidence shows that as part of the offense there was a use of violence or threatened use of violence, whether the offense involved corruption of public officials or employees, whether there was physical harm or threats of physical harm to any public official, public employee, judge, prosecutor, juror or witness, senior citizen, child, or person with a disability, whether evidence shows that during the offense or during the arrest the defendant possessed or used a firearm, machine gun, explosive or metal piercing ammunition or explosive bomb device or any military or paramilitary armament, whether the evidence shows that the offense committed was related to or in furtherance of the criminal activities of an organized gang or was motivated by the defendant's membership in or allegiance to an organized gang, the condition of the victim, any written statement submitted by the victim or proffer or representation by the State regarding the impact which the alleged criminal conduct has had on the victim and the victim's concern, if any, with further contact with the defendant if released on bail, whether the offense was based on racial, religious, sexual orientation or ethnic hatred, the likelihood of the filing of a greater charge, the likelihood of conviction, the sentence applicable upon conviction, the weight of the evidence against such defendant, whether there exists motivation or ability to flee, whether there is any verification as to prior residence, education, or family ties in the local jurisdiction, in another county, state or foreign country, the defendant's employment, financial resources, character and mental condition, past conduct, prior use of alias names or dates of birth, and length of residence in the community, the consent of the defendant to periodic drug testing in accordance with Section 110-6.5, whether a foreign national defendant is lawfully admitted in the United States of America, whether the government of the foreign national maintains an extradition treaty with the United States by which the foreign government will extradite to the United States its national for a trial for a crime allegedly committed in the United States, whether the defendant is currently subject to deportation or exclusion under the immigration laws of the United States, whether the defendant, although a United States citizen, is considered under the law of any foreign state a national of that state for the purposes of extradition or non-extradition to the United States, the amount of unrecovered proceeds lost as a result of the alleged offense, the source of bail funds tendered or sought to be tendered for bail, whether from the totality of the court's consideration, the loss of funds posted or sought to be posted for bail will not deter the defendant from flight, whether the evidence shows that the defendant is engaged in significant possession, manufacture, or delivery of a controlled substance or cannabis, either individually or in consort with others, whether at the time of the offense charged he or she was on bond or pre-trial release pending trial, probation, periodic imprisonment or conditional discharge pursuant to this Code or the comparable Code of any other state or federal jurisdiction, whether the defendant is on bond or pre-trial release pending the imposition or execution of sentence or appeal of sentence for any offense under the laws of Illinois or any other state or federal jurisdiction, whether the defendant is under parole, aftercare release, mandatory supervised release, or work release from the Illinois Department of Corrections or Illinois Department of Juvenile Justice or any penal institution or corrections department of any state or federal jurisdiction, the defendant's record of convictions, whether the defendant has been convicted of a misdemeanor or ordinance offense in Illinois or similar offense in other state or federal jurisdiction within the 10 years preceding the current charge or convicted of a felony in Illinois, whether the defendant was convicted of an offense in another state or federal jurisdiction that would be a felony if committed in Illinois within the 20 years preceding the current charge or has been convicted of such felony and released from the penitentiary within 20 years preceding the current charge if a penitentiary sentence was imposed in Illinois or other state or federal jurisdiction, the defendant's records of juvenile adjudication of delinquency in any jurisdiction, any record of appearance or failure to appear by the defendant at court proceedings, whether there was flight to avoid arrest or prosecution, whether the defendant escaped or attempted to escape to avoid arrest, whether the defendant refused to identify himself or herself, or whether there was a refusal by the defendant to be fingerprinted as required by law. Information used by the court in its findings or stated in or offered in connection with this Section may be by way of proffer based upon reliable information offered by the State or defendant. All evidence shall be admissible if it is relevant and reliable regardless of whether it would be admissible under the rules of evidence applicable at criminal trials. If the State presents evidence that the offense committed by the defendant was related to or in furtherance of the criminal activities of an organized gang or was motivated by the defendant's membership in or allegiance to an organized gang, and if the court determines that the evidence may be substantiated, the court shall prohibit the defendant from associating with other members of the organized gang as a condition of bail or release. For the purposes of this Section, "organized gang" has the meaning ascribed to it in Section 10 of the Illinois Streetgang Terrorism Omnibus Prevention Act.
(a-5) There shall be a presumption that any conditions of release imposed shall be non-monetary in nature and the court shall impose the least restrictive conditions or combination of conditions necessary to reasonably assure the appearance of the defendant for further court proceedings and protect the integrity of the judicial proceedings from a specific threat to a witness or participant. Conditions of release may include, but not be limited to, electronic home monitoring, curfews, drug counseling, stay-away orders, and in-person reporting. The court shall consider the defendant's socio-economic circumstance when setting conditions of release or imposing monetary bail.
(b) The amount of bail shall be:
(1) Sufficient to assure compliance with the

conditions set forth in the bail bond, which shall include the defendant's current address with a written admonishment to the defendant that he or she must comply with the provisions of Section 110-12 regarding any change in his or her address. The defendant's address shall at all times remain a matter of public record with the clerk of the court.

(2) Not oppressive.
(3) Considerate of the financial ability of the

accused.

(4) When a person is charged with a drug related

offense involving possession or delivery of cannabis or possession or delivery of a controlled substance as defined in the Cannabis Control Act, the Illinois Controlled Substances Act, or the Methamphetamine Control and Community Protection Act, the full street value of the drugs seized shall be considered. "Street value" shall be determined by the court on the basis of a proffer by the State based upon reliable information of a law enforcement official contained in a written report as to the amount seized and such proffer may be used by the court as to the current street value of the smallest unit of the drug seized.

(b-5) Upon the filing of a written request demonstrating reasonable cause, the State's Attorney may request a source of bail hearing either before or after the posting of any funds. If the hearing is granted, before the posting of any bail, the accused must file a written notice requesting that the court conduct a source of bail hearing. The notice must be accompanied by justifying affidavits stating the legitimate and lawful source of funds for bail. At the hearing, the court shall inquire into any matters stated in any justifying affidavits, and may also inquire into matters appropriate to the determination which shall include, but are not limited to, the following:
(1) the background, character, reputation, and

relationship to the accused of any surety; and

(2) the source of any money or property deposited by

any surety, and whether any such money or property constitutes the fruits of criminal or unlawful conduct; and

(3) the source of any money posted as cash bail, and

whether any such money constitutes the fruits of criminal or unlawful conduct; and

(4) the background, character, reputation, and

relationship to the accused of the person posting cash bail.

Upon setting the hearing, the court shall examine, under oath, any persons who may possess material information.
The State's Attorney has a right to attend the hearing, to call witnesses and to examine any witness in the proceeding. The court shall, upon request of the State's Attorney, continue the proceedings for a reasonable period to allow the State's Attorney to investigate the matter raised in any testimony or affidavit. If the hearing is granted after the accused has posted bail, the court shall conduct a hearing consistent with this subsection (b-5). At the conclusion of the hearing, the court must issue an order either approving of disapproving the bail.
(c) When a person is charged with an offense punishable by fine only the amount of the bail shall not exceed double the amount of the maximum penalty.
(d) When a person has been convicted of an offense and only a fine has been imposed the amount of the bail shall not exceed double the amount of the fine.
(e) The State may appeal any order granting bail or setting a given amount for bail.
(f) When a person is charged with a violation of an order of protection under Section 12-3.4 or 12-30 of the Criminal Code of 1961 or the Criminal Code of 2012 or when a person is charged with domestic battery, aggravated domestic battery, kidnapping, aggravated kidnaping, unlawful restraint, aggravated unlawful restraint, stalking, aggravated stalking, cyberstalking, harassment by telephone, harassment through electronic communications, or an attempt to commit first degree murder committed against an intimate partner regardless whether an order of protection has been issued against the person,
(1) whether the alleged incident involved harassment

or abuse, as defined in the Illinois Domestic Violence Act of 1986;

(2) whether the person has a history of domestic

violence, as defined in the Illinois Domestic Violence Act, or a history of other criminal acts;

(3) based on the mental health of the person;
(4) whether the person has a history of violating the

orders of any court or governmental entity;

(5) whether the person has been, or is, potentially a

threat to any other person;

(6) whether the person has access to deadly weapons

or a history of using deadly weapons;

(7) whether the person has a history of abusing

alcohol or any controlled substance;

(8) based on the severity of the alleged incident

that is the basis of the alleged offense, including, but not limited to, the duration of the current incident, and whether the alleged incident involved the use of a weapon, physical injury, sexual assault, strangulation, abuse during the alleged victim's pregnancy, abuse of pets, or forcible entry to gain access to the alleged victim;

(9) whether a separation of the person from the

alleged victim or a termination of the relationship between the person and the alleged victim has recently occurred or is pending;

(10) whether the person has exhibited obsessive or

controlling behaviors toward the alleged victim, including, but not limited to, stalking, surveillance, or isolation of the alleged victim or victim's family member or members;

(11) whether the person has expressed suicidal or

homicidal ideations;

(12) based on any information contained in the

complaint and any police reports, affidavits, or other documents accompanying the complaint,

the court may, in its discretion, order the respondent to undergo a risk assessment evaluation using a recognized, evidence-based instrument conducted by an Illinois Department of Human Services approved partner abuse intervention program provider, pretrial service, probation, or parole agency. These agencies shall have access to summaries of the defendant's criminal history, which shall not include victim interviews or information, for the risk evaluation. Based on the information collected from the 12 points to be considered at a bail hearing under this subsection (f), the results of any risk evaluation conducted and the other circumstances of the violation, the court may order that the person, as a condition of bail, be placed under electronic surveillance as provided in Section 5-8A-7 of the Unified Code of Corrections. Upon making a determination whether or not to order the respondent to undergo a risk assessment evaluation or to be placed under electronic surveillance and risk assessment, the court shall document in the record the court's reasons for making those determinations. The cost of the electronic surveillance and risk assessment shall be paid by, or on behalf, of the defendant. As used in this subsection (f), "intimate partner" means a spouse or a current or former partner in a cohabitation or dating relationship.
(Source: P.A. 99-143, eff. 7-27-15; 100-1, eff. 1-1-18.)

(725 ILCS 5/110-5.1)
Sec. 110-5.1. Bail; certain persons charged with violent crimes against family or household members.
(a) Subject to subsection (c), a person who is charged with a violent crime shall appear before the court for the setting of bail if the alleged victim was a family or household member at the time of the alleged offense, and if any of the following applies:
(1) the person charged, at the time of the alleged

offense, was subject to the terms of an order of protection issued under Section 112A-14 of this Code or Section 214 of the Illinois Domestic Violence Act of 1986 or previously was convicted of a violation of an order of protection under Section 12-3.4 or 12-30 of the Criminal Code of 1961 or the Criminal Code of 2012 or a violent crime if the victim was a family or household member at the time of the offense or a violation of a substantially similar municipal ordinance or law of this or any other state or the United States if the victim was a family or household member at the time of the offense;

(2) the arresting officer indicates in a police

report or other document accompanying the complaint any of the following:

(A) that the arresting officer observed on the

alleged victim objective manifestations of physical harm that the arresting officer reasonably believes are a result of the alleged offense;

(B) that the arresting officer reasonably

believes that the person had on the person's person at the time of the alleged offense a deadly weapon;

(C) that the arresting officer reasonably

believes that the person presents a credible threat of serious physical harm to the alleged victim or to any other person if released on bail before trial.

(b) To the extent that information about any of the following is available to the court, the court shall consider all of the following, in addition to any other circumstances considered by the court, before setting bail for a person who appears before the court pursuant to subsection (a):
(1) whether the person has a history of domestic

violence or a history of other violent acts;

(2) the mental health of the person;
(3) whether the person has a history of violating the

orders of any court or governmental entity;

(4) whether the person is potentially a threat to any

other person;

(5) whether the person has access to deadly weapons

or a history of using deadly weapons;

(6) whether the person has a history of abusing

alcohol or any controlled substance;

(7) the severity of the alleged violence that is the

basis of the alleged offense, including, but not limited to, the duration of the alleged violent incident, and whether the alleged violent incident involved serious physical injury, sexual assault, strangulation, abuse during the alleged victim's pregnancy, abuse of pets, or forcible entry to gain access to the alleged victim;

(8) whether a separation of the person from the

alleged victim or a termination of the relationship between the person and the alleged victim has recently occurred or is pending;

(9) whether the person has exhibited obsessive or

controlling behaviors toward the alleged victim, including, but not limited to, stalking, surveillance, or isolation of the alleged victim;

(10) whether the person has expressed suicidal or

homicidal ideations;

(11) any information contained in the complaint and

any police reports, affidavits, or other documents accompanying the complaint.

(c) Upon the court's own motion or the motion of a party and upon any terms that the court may direct, a court may permit a person who is required to appear before it by subsection (a) to appear by video conferencing equipment. If, in the opinion of the court, the appearance in person or by video conferencing equipment of a person who is charged with a misdemeanor and who is required to appear before the court by subsection (a) is not practicable, the court may waive the appearance and release the person on bail on one or both of the following types of bail in an amount set by the court:
(1) a bail bond secured by a deposit of 10% of the

amount of the bond in cash;

(2) a surety bond, a bond secured by real estate or

securities as allowed by law, or the deposit of cash, at the option of the person.

Subsection (a) does not create a right in a person to appear before the court for the setting of bail or prohibit a court from requiring any person charged with a violent crime who is not described in subsection (a) from appearing before the court for the setting of bail.
(d) As used in this Section:
(1) "Violent crime" has the meaning ascribed to it in

Section 3 of the Rights of Crime Victims and Witnesses Act.

(2) "Family or household member" has the meaning

ascribed to it in Section 112A-3 of this Code.

(Source: P.A. 96-1551, eff. 7-1-11; 97-1150, eff. 1-25-13.)

(725 ILCS 5/110-6) (from Ch. 38, par. 110-6)
Sec. 110-6. Modification of bail or conditions.
(a) Upon verified application by the State or the defendant or on its own motion the court before which the proceeding is pending may increase or reduce the amount of bail or may alter the conditions of the bail bond or grant bail where it has been previously revoked or denied. If bail has been previously revoked pursuant to subsection (f) of this Section or if bail has been denied to the defendant pursuant to subsection (e) of Section 110-6.1 or subsection (e) of Section 110-6.3, the defendant shall be required to present a verified application setting forth in detail any new facts not known or obtainable at the time of the previous revocation or denial of bail proceedings. If the court grants bail where it has been previously revoked or denied, the court shall state on the record of the proceedings the findings of facts and conclusion of law upon which such order is based.
(a-5) In addition to any other available motion or procedure under this Code, a person in custody for a Category B offense due to an inability to post monetary bail shall be brought before the court at the next available court date or 7 calendar days from the date bail was set, whichever is earlier, for a rehearing on the amount or conditions of bail or release pending further court proceedings. The court may reconsider conditions of release for any other person whose inability to post monetary bail is the sole reason for continued incarceration, including a person in custody for a Category A offense.
(b) Violation of the conditions of Section 110-10 of this Code or any special conditions of bail as ordered by the court shall constitute grounds for the court to increase the amount of bail, or otherwise alter the conditions of bail, or, where the alleged offense committed on bail is a forcible felony in Illinois or a Class 2 or greater offense under the Illinois Controlled Substances Act, the Cannabis Control Act, or the Methamphetamine Control and Community Protection Act, revoke bail pursuant to the appropriate provisions of subsection (e) of this Section.
(c) Reasonable notice of such application by the defendant shall be given to the State.
(d) Reasonable notice of such application by the State shall be given to the defendant, except as provided in subsection (e).
(e) Upon verified application by the State stating facts or circumstances constituting a violation or a threatened violation of any of the conditions of the bail bond the court may issue a warrant commanding any peace officer to bring the defendant without unnecessary delay before the court for a hearing on the matters set forth in the application. If the actual court before which the proceeding is pending is absent or otherwise unavailable another court may issue a warrant pursuant to this Section. When the defendant is charged with a felony offense and while free on bail is charged with a subsequent felony offense and is the subject of a proceeding set forth in Section 109-1 or 109-3 of this Code, upon the filing of a verified petition by the State alleging a violation of Section 110-10 (a) (4) of this Code, the court shall without prior notice to the defendant, grant leave to file such application and shall order the transfer of the defendant and the application without unnecessary delay to the court before which the previous felony matter is pending for a hearing as provided in subsection (b) or this subsection of this Section. The defendant shall be held without bond pending transfer to and a hearing before such court. At the conclusion of the hearing based on a violation of the conditions of Section 110-10 of this Code or any special conditions of bail as ordered by the court the court may enter an order increasing the amount of bail or alter the conditions of bail as deemed appropriate.
(f) Where the alleged violation consists of the violation of one or more felony statutes of any jurisdiction which would be a forcible felony in Illinois or a Class 2 or greater offense under the Illinois Controlled Substances Act, the Cannabis Control Act, or the Methamphetamine Control and Community Protection Act and the defendant is on bail for the alleged commission of a felony, or where the defendant is on bail for a felony domestic battery (enhanced pursuant to subsection (b) of Section 12-3.2 of the Criminal Code of 1961 or the Criminal Code of 2012), aggravated domestic battery, aggravated battery, unlawful restraint, aggravated unlawful restraint or domestic battery in violation of item (1) of subsection (a) of Section 12-3.2 of the Criminal Code of 1961 or the Criminal Code of 2012 against a family or household member as defined in Section 112A-3 of this Code and the violation is an offense of domestic battery against the same victim the court shall, on the motion of the State or its own motion, revoke bail in accordance with the following provisions:
(1) The court shall hold the defendant without bail

pending the hearing on the alleged breach; however, if the defendant is not admitted to bail the hearing shall be commenced within 10 days from the date the defendant is taken into custody or the defendant may not be held any longer without bail, unless delay is occasioned by the defendant. Where defendant occasions the delay, the running of the 10 day period is temporarily suspended and resumes at the termination of the period of delay. Where defendant occasions the delay with 5 or fewer days remaining in the 10 day period, the court may grant a period of up to 5 additional days to the State for good cause shown. The State, however, shall retain the right to proceed to hearing on the alleged violation at any time, upon reasonable notice to the defendant and the court.

(2) At a hearing on the alleged violation the State

has the burden of going forward and proving the violation by clear and convincing evidence. The evidence shall be presented in open court with the opportunity to testify, to present witnesses in his behalf, and to cross-examine witnesses if any are called by the State, and representation by counsel and if the defendant is indigent to have counsel appointed for him. The rules of evidence applicable in criminal trials in this State shall not govern the admissibility of evidence at such hearing. Information used by the court in its findings or stated in or offered in connection with hearings for increase or revocation of bail may be by way of proffer based upon reliable information offered by the State or defendant. All evidence shall be admissible if it is relevant and reliable regardless of whether it would be admissible under the rules of evidence applicable at criminal trials. A motion by the defendant to suppress evidence or to suppress a confession shall not be entertained at such a hearing. Evidence that proof may have been obtained as a result of an unlawful search and seizure or through improper interrogation is not relevant to this hearing.

(3) Upon a finding by the court that the State has

established by clear and convincing evidence that the defendant has committed a forcible felony or a Class 2 or greater offense under the Illinois Controlled Substances Act, the Cannabis Control Act, or the Methamphetamine Control and Community Protection Act while admitted to bail, or where the defendant is on bail for a felony domestic battery (enhanced pursuant to subsection (b) of Section 12-3.2 of the Criminal Code of 1961 or the Criminal Code of 2012), aggravated domestic battery, aggravated battery, unlawful restraint, aggravated unlawful restraint or domestic battery in violation of item (1) of subsection (a) of Section 12-3.2 of the Criminal Code of 1961 or the Criminal Code of 2012 against a family or household member as defined in Section 112A-3 of this Code and the violation is an offense of domestic battery, against the same victim, the court shall revoke the bail of the defendant and hold the defendant for trial without bail. Neither the finding of the court nor any transcript or other record of the hearing shall be admissible in the State's case in chief, but shall be admissible for impeachment, or as provided in Section 115-10.1 of this Code or in a perjury proceeding.

(4) If the bail of any defendant is revoked pursuant

to paragraph (f) (3) of this Section, the defendant may demand and shall be entitled to be brought to trial on the offense with respect to which he was formerly released on bail within 90 days after the date on which his bail was revoked. If the defendant is not brought to trial within the 90 day period required by the preceding sentence, he shall not be held longer without bail. In computing the 90 day period, the court shall omit any period of delay resulting from a continuance granted at the request of the defendant.

(5) If the defendant either is arrested on a warrant

issued pursuant to this Code or is arrested for an unrelated offense and it is subsequently discovered that the defendant is a subject of another warrant or warrants issued pursuant to this Code, the defendant shall be transferred promptly to the court which issued such warrant. If, however, the defendant appears initially before a court other than the court which issued such warrant, the non-issuing court shall not alter the amount of bail set on such warrant unless the court sets forth on the record of proceedings the conclusions of law and facts which are the basis for such altering of another court's bond. The non-issuing court shall not alter another courts bail set on a warrant unless the interests of justice and public safety are served by such action.

(g) The State may appeal any order where the court has increased or reduced the amount of bail or altered the conditions of the bail bond or granted bail where it has previously been revoked.
(Source: P.A. 100-1, eff. 1-1-18.)

(725 ILCS 5/110-6.1) (from Ch. 38, par. 110-6.1)
Sec. 110-6.1. Denial of bail in non-probationable felony offenses.
(a) Upon verified petition by the State, the court shall hold a hearing to determine whether bail should be denied to a defendant who is charged with a felony offense for which a sentence of imprisonment, without probation, periodic imprisonment or conditional discharge, is required by law upon conviction, when it is alleged that the defendant's admission to bail poses a real and present threat to the physical safety of any person or persons.
(1) A petition may be filed without prior notice to

the defendant at the first appearance before a judge, or within the 21 calendar days, except as provided in Section 110-6, after arrest and release of the defendant upon reasonable notice to defendant; provided that while such petition is pending before the court, the defendant if previously released shall not be detained.

(2) The hearing shall be held immediately upon the

defendant's appearance before the court, unless for good cause shown the defendant or the State seeks a continuance. A continuance on motion of the defendant may not exceed 5 calendar days, and a continuance on the motion of the State may not exceed 3 calendar days. The defendant may be held in custody during such continuance.

(b) The court may deny bail to the defendant where, after the hearing, it is determined that:
(1) the proof is evident or the presumption great

that the defendant has committed an offense for which a sentence of imprisonment, without probation, periodic imprisonment or conditional discharge, must be imposed by law as a consequence of conviction, and

(2) the defendant poses a real and present threat to

the physical safety of any person or persons, by conduct which may include, but is not limited to, a forcible felony, the obstruction of justice, intimidation, injury, physical harm, an offense under the Illinois Controlled Substances Act which is a Class X felony, or an offense under the Methamphetamine Control and Community Protection Act which is a Class X felony, and

(3) the court finds that no condition or combination

of conditions set forth in subsection (b) of Section 110-10 of this Article, can reasonably assure the physical safety of any other person or persons.

(c) Conduct of the hearings.
(1) The hearing on the defendant's culpability and

dangerousness shall be conducted in accordance with the following provisions:

(A) Information used by the court in its findings

or stated in or offered at such hearing may be by way of proffer based upon reliable information offered by the State or by defendant. Defendant has the right to be represented by counsel, and if he is indigent, to have counsel appointed for him. Defendant shall have the opportunity to testify, to present witnesses in his own behalf, and to cross-examine witnesses if any are called by the State. The defendant has the right to present witnesses in his favor. When the ends of justice so require, the court may exercises its discretion and compel the appearance of a complaining witness. The court shall state on the record reasons for granting a defense request to compel the presence of a complaining witness. Cross-examination of a complaining witness at the pretrial detention hearing for the purpose of impeaching the witness' credibility is insufficient reason to compel the presence of the witness. In deciding whether to compel the appearance of a complaining witness, the court shall be considerate of the emotional and physical well-being of the witness. The pre-trial detention hearing is not to be used for purposes of discovery, and the post arraignment rules of discovery do not apply. The State shall tender to the defendant, prior to the hearing, copies of defendant's criminal history, if any, if available, and any written or recorded statements and the substance of any oral statements made by any person, if relied upon by the State in its petition. The rules concerning the admissibility of evidence in criminal trials do not apply to the presentation and consideration of information at the hearing. At the trial concerning the offense for which the hearing was conducted neither the finding of the court nor any transcript or other record of the hearing shall be admissible in the State's case in chief, but shall be admissible for impeachment, or as provided in Section 115-10.1 of this Code, or in a perjury proceeding.

(B) A motion by the defendant to suppress

evidence or to suppress a confession shall not be entertained. Evidence that proof may have been obtained as the result of an unlawful search and seizure or through improper interrogation is not relevant to this state of the prosecution.

(2) The facts relied upon by the court to support a

finding that the defendant poses a real and present threat to the physical safety of any person or persons shall be supported by clear and convincing evidence presented by the State.

(d) Factors to be considered in making a determination of dangerousness. The court may, in determining whether the defendant poses a real and present threat to the physical safety of any person or persons, consider but shall not be limited to evidence or testimony concerning:
(1) The nature and circumstances of any offense

charged, including whether the offense is a crime of violence, involving a weapon.

(2) The history and characteristics of the defendant

including:

(A) Any evidence of the defendant's prior

criminal history indicative of violent, abusive or assaultive behavior, or lack of such behavior. Such evidence may include testimony or documents received in juvenile proceedings, criminal, quasi-criminal, civil commitment, domestic relations or other proceedings.

(B) Any evidence of the defendant's

psychological, psychiatric or other similar social history which tends to indicate a violent, abusive, or assaultive nature, or lack of any such history.

(3) The identity of any person or persons to whose

safety the defendant is believed to pose a threat, and the nature of the threat;

(4) Any statements made by, or attributed to the

defendant, together with the circumstances surrounding them;

(5) The age and physical condition of any person

assaulted by the defendant;

(6) Whether the defendant is known to possess or have

access to any weapon or weapons;

(7) Whether, at the time of the current offense or

any other offense or arrest, the defendant was on probation, parole, aftercare release, mandatory supervised release or other release from custody pending trial, sentencing, appeal or completion of sentence for an offense under federal or state law;

(8) Any other factors, including those listed in

Section 110-5 of this Article deemed by the court to have a reasonable bearing upon the defendant's propensity or reputation for violent, abusive or assaultive behavior, or lack of such behavior.

(e) Detention order. The court shall, in any order for detention:
(1) briefly summarize the evidence of the defendant's

culpability and its reasons for concluding that the defendant should be held without bail;

(2) direct that the defendant be committed to the

custody of the sheriff for confinement in the county jail pending trial;

(3) direct that the defendant be given a reasonable

opportunity for private consultation with counsel, and for communication with others of his choice by visitation, mail and telephone; and

(4) direct that the sheriff deliver the defendant as

required for appearances in connection with court proceedings.

(f) If the court enters an order for the detention of the defendant pursuant to subsection (e) of this Section, the defendant shall be brought to trial on the offense for which he is detained within 90 days after the date on which the order for detention was entered. If the defendant is not brought to trial within the 90 day period required by the preceding sentence, he shall not be held longer without bail. In computing the 90 day period, the court shall omit any period of delay resulting from a continuance granted at the request of the defendant.
(g) Rights of the defendant. Any person shall be entitled to appeal any order entered under this Section denying bail to the defendant.
(h) The State may appeal any order entered under this Section denying any motion for denial of bail.
(i) Nothing in this Section shall be construed as modifying or limiting in any way the defendant's presumption of innocence in further criminal proceedings.
(Source: P.A. 98-558, eff. 1-1-14.)

(725 ILCS 5/110-6.2) (from Ch. 38, par. 110-6.2)
Sec. 110-6.2. Post-conviction Detention.
(a) The court may order that a person who has been found guilty of an offense and who is waiting imposition or execution of sentence be held without bond unless the court finds by clear and convincing evidence that the person is not likely to flee or pose a danger to any other person or the community if released under Sections 110-5 and 110-10 of this Act.
(b) The court may order that person who has been found guilty of an offense and sentenced to a term of imprisonment be held without bond unless the court finds by clear and convincing evidence that:
(1) the person is not likely to flee or pose a danger

to the safety of any other person or the community if released on bond pending appeal; and

(2) that the appeal is not for purpose of delay and

raises a substantial question of law or fact likely to result in reversal or an order for a new trial.

(Source: P.A. 96-1200, eff. 7-22-10.)

(725 ILCS 5/110-6.3) (from Ch. 38, par. 110-6.3)
Sec. 110-6.3. Denial of bail in stalking and aggravated stalking offenses.
(a) Upon verified petition by the State, the court shall hold a hearing to determine whether bail should be denied to a defendant who is charged with stalking or aggravated stalking, when it is alleged that the defendant's admission to bail poses a real and present threat to the physical safety of the alleged victim of the offense, and denial of release on bail or personal recognizance is necessary to prevent fulfillment of the threat upon which the charge is based.
(1) A petition may be filed without prior notice to

the defendant at the first appearance before a judge, or within 21 calendar days, except as provided in Section 110-6, after arrest and release of the defendant upon reasonable notice to defendant; provided that while the petition is pending before the court, the defendant if previously released shall not be detained.

(2) The hearing shall be held immediately upon the

defendant's appearance before the court, unless for good cause shown the defendant or the State seeks a continuance. A continuance on motion of the defendant may not exceed 5 calendar days, and the defendant may be held in custody during the continuance. A continuance on the motion of the State may not exceed 3 calendar days; however, the defendant may be held in custody during the continuance under this provision if the defendant has been previously found to have violated an order of protection or has been previously convicted of, or granted court supervision for, any of the offenses set forth in Sections 11-1.20, 11-1.30, 11-1.40, 11-1.50, 11-1.60, 12-2, 12-3.05, 12-3.2, 12-3.3, 12-4, 12-4.1, 12-7.3, 12-7.4, 12-13, 12-14, 12-14.1, 12-15 or 12-16 of the Criminal Code of 1961 or the Criminal Code of 2012, against the same person as the alleged victim of the stalking or aggravated stalking offense.

(b) The court may deny bail to the defendant when, after the hearing, it is determined that:
(1) the proof is evident or the presumption great

that the defendant has committed the offense of stalking or aggravated stalking; and

(2) the defendant poses a real and present threat to

the physical safety of the alleged victim of the offense; and

(3) the denial of release on bail or personal

recognizance is necessary to prevent fulfillment of the threat upon which the charge is based; and

(4) the court finds that no condition or combination

of conditions set forth in subsection (b) of Section 110-10 of this Code, including mental health treatment at a community mental health center, hospital, or facility of the Department of Human Services, can reasonably assure the physical safety of the alleged victim of the offense.

(c) Conduct of the hearings.
(1) The hearing on the defendant's culpability and

threat to the alleged victim of the offense shall be conducted in accordance with the following provisions:

(A) Information used by the court in its findings

or stated in or offered at the hearing may be by way of proffer based upon reliable information offered by the State or by defendant. Defendant has the right to be represented by counsel, and if he is indigent, to have counsel appointed for him. Defendant shall have the opportunity to testify, to present witnesses in his own behalf, and to cross-examine witnesses if any are called by the State. The defendant has the right to present witnesses in his favor. When the ends of justice so require, the court may exercise its discretion and compel the appearance of a complaining witness. The court shall state on the record reasons for granting a defense request to compel the presence of a complaining witness. Cross-examination of a complaining witness at the pretrial detention hearing for the purpose of impeaching the witness' credibility is insufficient reason to compel the presence of the witness. In deciding whether to compel the appearance of a complaining witness, the court shall be considerate of the emotional and physical well-being of the witness. The pretrial detention hearing is not to be used for the purposes of discovery, and the post arraignment rules of discovery do not apply. The State shall tender to the defendant, prior to the hearing, copies of defendant's criminal history, if any, if available, and any written or recorded statements and the substance of any oral statements made by any person, if relied upon by the State. The rules concerning the admissibility of evidence in criminal trials do not apply to the presentation and consideration of information at the hearing. At the trial concerning the offense for which the hearing was conducted neither the finding of the court nor any transcript or other record of the hearing shall be admissible in the State's case in chief, but shall be admissible for impeachment, or as provided in Section 115-10.1 of this Code, or in a perjury proceeding.

(B) A motion by the defendant to suppress

evidence or to suppress a confession shall not be entertained. Evidence that proof may have been obtained as the result of an unlawful search and seizure or through improper interrogation is not relevant to this state of the prosecution.

(2) The facts relied upon by the court to support a

finding that:

(A) the defendant poses a real and present threat

to the physical safety of the alleged victim of the offense; and

(B) the denial of release on bail or personal

recognizance is necessary to prevent fulfillment of the threat upon which the charge is based;

shall be supported by clear and convincing evidence

presented by the State.

(d) Factors to be considered in making a determination of the threat to the alleged victim of the offense. The court may, in determining whether the defendant poses, at the time of the hearing, a real and present threat to the physical safety of the alleged victim of the offense, consider but shall not be limited to evidence or testimony concerning:
(1) The nature and circumstances of the offense

charged;

(2) The history and characteristics of the defendant

including:

(A) Any evidence of the defendant's prior

criminal history indicative of violent, abusive or assaultive behavior, or lack of that behavior. The evidence may include testimony or documents received in juvenile proceedings, criminal, quasi-criminal, civil commitment, domestic relations or other proceedings;

(B) Any evidence of the defendant's

psychological, psychiatric or other similar social history that tends to indicate a violent, abusive, or assaultive nature, or lack of any such history.

(3) The nature of the threat which is the basis of

the charge against the defendant;

(4) Any statements made by, or attributed to the

defendant, together with the circumstances surrounding them;

(5) The age and physical condition of any person

assaulted by the defendant;

(6) Whether the defendant is known to possess or have

access to any weapon or weapons;

(7) Whether, at the time of the current offense or

any other offense or arrest, the defendant was on probation, parole, aftercare release, mandatory supervised release or other release from custody pending trial, sentencing, appeal or completion of sentence for an offense under federal or state law;

(8) Any other factors, including those listed in

Section 110-5 of this Code, deemed by the court to have a reasonable bearing upon the defendant's propensity or reputation for violent, abusive or assaultive behavior, or lack of that behavior.

(e) The court shall, in any order denying bail to a person charged with stalking or aggravated stalking:
(1) briefly summarize the evidence of the defendant's

culpability and its reasons for concluding that the defendant should be held without bail;

(2) direct that the defendant be committed to the

custody of the sheriff for confinement in the county jail pending trial;

(3) direct that the defendant be given a reasonable

opportunity for private consultation with counsel, and for communication with others of his choice by visitation, mail and telephone; and

(4) direct that the sheriff deliver the defendant as

required for appearances in connection with court proceedings.

(f) If the court enters an order for the detention of the defendant under subsection (e) of this Section, the defendant shall be brought to trial on the offense for which he is detained within 90 days after the date on which the order for detention was entered. If the defendant is not brought to trial within the 90 day period required by this subsection (f), he shall not be held longer without bail. In computing the 90 day period, the court shall omit any period of delay resulting from a continuance granted at the request of the defendant. The court shall immediately notify the alleged victim of the offense that the defendant has been admitted to bail under this subsection.
(g) Any person shall be entitled to appeal any order entered under this Section denying bail to the defendant.
(h) The State may appeal any order entered under this Section denying any motion for denial of bail.
(i) Nothing in this Section shall be construed as modifying or limiting in any way the defendant's presumption of innocence in further criminal proceedings.
(Source: P.A. 97-1109, eff. 1-1-13; 97-1150, eff. 1-25-13; 98-558, eff. 1-1-14.)

(725 ILCS 5/110-6.4)
Sec. 110-6.4. Statewide risk assessment tool. The Supreme Court may establish a statewide risk-assessment tool to be used in proceedings to assist the court in establishing bail for a defendant by assessing the defendant's likelihood of appearing at future court proceedings or determining if the defendant poses a real and present threat to the physical safety of any person or persons. The Supreme Court shall consider establishing a risk-assessment tool that does not discriminate on the basis of race, gender, educational level, socio-economic status, or neighborhood. If a risk assessment tool is utilized within a circuit that does not require a personal interview to be completed, the Chief Judge of the circuit or the Director of the Pre-trial Services Agency may exempt the requirement under Section 9 and subsection (a) of Section 7 of the Pretrial Services Act.
For the purpose of this Section, "risk assessment tool" means an empirically validated, evidence-based screening instrument that demonstrates reduced instances of a defendant's failure to appear for further court proceedings or prevents future criminal activity.
(Source: P.A. 100-1, eff. 1-1-18.)

(725 ILCS 5/110-6.5)
Sec. 110-6.5. Drug testing program. The Chief Judge of the circuit may establish a drug testing program as provided by this Section in any county in the circuit if the county board has approved the establishment of the program and the county probation department or pretrial services agency has consented to administer it. The drug testing program shall be conducted under the following provisions:
(a) The court, in the case of a defendant charged with a felony offense or any offense involving the possession or delivery of cannabis or a controlled substance, shall:
(1) not consider the release of the defendant on his

or her own recognizance, unless the defendant consents to periodic drug testing during the period of release on his or her own recognizance, in accordance with this Section;

(2) consider the consent of the defendant to periodic

drug testing during the period of release on bail in accordance with this Section as a favorable factor for the defendant in determining the amount of bail, the conditions of release or in considering the defendant's motion to reduce the amount of bail.

(b) The drug testing shall be conducted by the pretrial services agency or under the direction of the probation department when a pretrial services agency does not exist in accordance with this Section.
(c) A defendant who consents to periodic drug testing as set forth in this Section shall sign an agreement with the court that, during the period of release, the defendant shall refrain from using illegal drugs and that the defendant will comply with the conditions of the testing program. The agreement shall be on a form prescribed by the court and shall be executed at the time of the bail hearing. This agreement shall be made a specific condition of bail.
(d) The drug testing program shall be conducted as follows:
(1) The testing shall be done by urinalysis for the

detection of phencyclidine, heroin, cocaine, methadone and amphetamines.

(2) The collection of samples shall be performed

under reasonable and sanitary conditions.

(3) Samples shall be collected and tested with due

regard for the privacy of the individual being tested and in a manner reasonably calculated to prevent substitutions or interference with the collection or testing of reliable samples.

(4) Sample collection shall be documented, and the

documentation procedures shall include:

(i) Labeling of samples so as to reasonably

preclude the probability of erroneous identification of test results; and

(ii) An opportunity for the defendant to provide

information on the identification of prescription or nonprescription drugs used in connection with a medical condition.

(5) Sample collection, storage, and transportation to

the place of testing shall be performed so as to reasonably preclude the probability of sample contamination or adulteration.

(6) Sample testing shall conform to scientifically

accepted analytical methods and procedures. Testing shall include verification or confirmation of any positive test result by a reliable analytical method before the result of any test may be used as a basis for any action by the court.

(e) The initial sample shall be collected before the defendant's release on bail. Thereafter, the defendant shall report to the pretrial services agency or probation department as required by the agency or department. The pretrial services agency or probation department shall immediately notify the court of any defendant who fails to report for testing.
(f) After the initial test, a subsequent confirmed positive test result indicative of continued drug use shall result in the following:
(1) Upon the first confirmed positive test result,

the pretrial services agency or probation department, shall place the defendant on a more frequent testing schedule and shall warn the defendant of the consequences of continued drug use.

(2) A second confirmed positive test result shall be

grounds for a hearing before the judge who authorized the release of the defendant in accordance with the provisions of subsection (g) of this Section.

(g) The court shall, upon motion of the State or upon its own motion, conduct a hearing in connection with any defendant who fails to appear for testing, fails to cooperate with the persons conducting the testing program, attempts to submit a sample not his or her own or has had a confirmed positive test result indicative of continued drug use for the second or subsequent time after the initial test. The hearing shall be conducted in accordance with the procedures of Section 110-6.
Upon a finding by the court that the State has established by clear and convincing evidence that the defendant has violated the drug testing conditions of bail, the court may consider any of the following sanctions:
(1) increase the amount of the defendant's bail or

conditions of release;

(2) impose a jail sentence of up to 5 days;
(3) revoke the defendant's bail; or
(4) enter such other orders which are within the

power of the court as deemed appropriate.

(h) The results of any drug testing conducted under this Section shall not be admissible on the issue of the defendant's guilt in connection with any criminal charge.
(i) The court may require that the defendant pay for the cost of drug testing.
(Source: P.A. 88-677, eff. 12-15-94.)

(725 ILCS 5/110-7) (from Ch. 38, par. 110-7)
Sec. 110-7. Deposit of bail security.
(a) The person for whom bail has been set shall execute the bail bond and deposit with the clerk of the court before which the proceeding is pending a sum of money equal to 10% of the bail, but in no event shall such deposit be less than $25. The clerk of the court shall provide a space on each form for a person other than the accused who has provided the money for the posting of bail to so indicate and a space signed by an accused who has executed the bail bond indicating whether a person other than the accused has provided the money for the posting of bail. The form shall also include a written notice to such person who has provided the defendant with the money for the posting of bail indicating that the bail may be used to pay costs, attorney's fees, fines, or other purposes authorized by the court and if the defendant fails to comply with the conditions of the bail bond, the court shall enter an order declaring the bail to be forfeited. The written notice must be: (1) distinguishable from the surrounding text; (2) in bold type or underscored; and (3) in a type size at least 2 points larger than the surrounding type. When a person for whom bail has been set is charged with an offense under the Illinois Controlled Substances Act or the Methamphetamine Control and Community Protection Act which is a Class X felony, or making a terrorist threat in violation of Section 29D-20 of the Criminal Code of 1961 or the Criminal Code of 2012 or an attempt to commit the offense of making a terrorist threat, the court may require the defendant to deposit a sum equal to 100% of the bail. Where any person is charged with a forcible felony while free on bail and is the subject of proceedings under Section 109-3 of this Code the judge conducting the preliminary examination may also conduct a hearing upon the application of the State pursuant to the provisions of Section 110-6 of this Code to increase or revoke the bail for that person's prior alleged offense.
(b) Upon depositing this sum and any bond fee authorized by law, the person shall be released from custody subject to the conditions of the bail bond.
(c) Once bail has been given and a charge is pending or is thereafter filed in or transferred to a court of competent jurisdiction the latter court shall continue the original bail in that court subject to the provisions of Section 110-6 of this Code.
(d) After conviction the court may order that the original bail stand as bail pending appeal or deny, increase or reduce bail subject to the provisions of Section 110-6.2.
(e) After the entry of an order by the trial court allowing or denying bail pending appeal either party may apply to the reviewing court having jurisdiction or to a justice thereof sitting in vacation for an order increasing or decreasing the amount of bail or allowing or denying bail pending appeal subject to the provisions of Section 110-6.2.
(f) When the conditions of the bail bond have been performed and the accused has been discharged from all obligations in the cause the clerk of the court shall return to the accused or to the defendant's designee by an assignment executed at the time the bail amount is deposited, unless the court orders otherwise, 90% of the sum which had been deposited and shall retain as bail bond costs 10% of the amount deposited. However, in no event shall the amount retained by the clerk as bail bond costs be less than $5. Notwithstanding the foregoing, in counties with a population of 3,000,000 or more, in no event shall the amount retained by the clerk as bail bond costs exceed $100. Bail bond deposited by or on behalf of a defendant in one case may be used, in the court's discretion, to satisfy financial obligations of that same defendant incurred in a different case due to a fine, court costs, restitution or fees of the defendant's attorney of record. In counties with a population of 3,000,000 or more, the court shall not order bail bond deposited by or on behalf of a defendant in one case to be used to satisfy financial obligations of that same defendant in a different case until the bail bond is first used to satisfy court costs and attorney's fees in the case in which the bail bond has been deposited and any other unpaid child support obligations are satisfied. In counties with a population of less than 3,000,000, the court shall not order bail bond deposited by or on behalf of a defendant in one case to be used to satisfy financial obligations of that same defendant in a different case until the bail bond is first used to satisfy court costs in the case in which the bail bond has been deposited.
At the request of the defendant the court may order such 90% of defendant's bail deposit, or whatever amount is repayable to defendant from such deposit, to be paid to defendant's attorney of record.
(g) If the accused does not comply with the conditions of the bail bond the court having jurisdiction shall enter an order declaring the bail to be forfeited. Notice of such order of forfeiture shall be mailed forthwith to the accused at his last known address. If the accused does not appear and surrender to the court having jurisdiction within 30 days from the date of the forfeiture or within such period satisfy the court that appearance and surrender by the accused is impossible and without his fault the court shall enter judgment for the State if the charge for which the bond was given was a felony or misdemeanor, or if the charge was quasi-criminal or traffic, judgment for the political subdivision of the State which prosecuted the case, against the accused for the amount of the bail and costs of the court proceedings; however, in counties with a population of less than 3,000,000, instead of the court entering a judgment for the full amount of the bond the court may, in its discretion, enter judgment for the cash deposit on the bond, less costs, retain the deposit for further disposition or, if a cash bond was posted for failure to appear in a matter involving enforcement of child support or maintenance, the amount of the cash deposit on the bond, less outstanding costs, may be awarded to the person or entity to whom the child support or maintenance is due. The deposit made in accordance with paragraph (a) shall be applied to the payment of costs. If judgment is entered and any amount of such deposit remains after the payment of costs it shall be applied to payment of the judgment and transferred to the treasury of the municipal corporation wherein the bond was taken if the offense was a violation of any penal ordinance of a political subdivision of this State, or to the treasury of the county wherein the bond was taken if the offense was a violation of any penal statute of this State. The balance of the judgment may be enforced and collected in the same manner as a judgment entered in a civil action.
(h) After a judgment for a fine and court costs or either is entered in the prosecution of a cause in which a deposit had been made in accordance with paragraph (a) the balance of such deposit, after deduction of bail bond costs, shall be applied to the payment of the judgment.
(i) When a court appearance is required for an alleged violation of the Criminal Code of 1961, the Criminal Code of 2012, the Illinois Vehicle Code, the Wildlife Code, the Fish and Aquatic Life Code, the Child Passenger Protection Act, or a comparable offense of a unit of local government as specified in Supreme Court Rule 551, and if the accused does not appear in court on the date set for appearance or any date to which the case may be continued and the court issues an arrest warrant for the accused, based upon his or her failure to appear when having so previously been ordered to appear by the court, the accused upon his or her admission to bail shall be assessed by the court a fee of $75. Payment of the fee shall be a condition of release unless otherwise ordered by the court. The fee shall be in addition to any bail that the accused is required to deposit for the offense for which the accused has been charged and may not be used for the payment of court costs or fines assessed for the offense. The clerk of the court shall remit $70 of the fee assessed to the arresting agency who brings the offender in on the arrest warrant. If the Department of State Police is the arresting agency, $70 of the fee assessed shall be remitted by the clerk of the court to the State Treasurer within one month after receipt for deposit into the State Police Operations Assistance Fund. The clerk of the court shall remit $5 of the fee assessed to the Circuit Court Clerk Operation and Administrative Fund as provided in Section 27.3d of the Clerks of Courts Act.
(Source: P.A. 99-412, eff. 1-1-16.)

(725 ILCS 5/110-8) (from Ch. 38, par. 110-8)
Sec. 110-8. Cash, stocks, bonds and real estate as security for bail.
(a) In lieu of the bail deposit provided for in Section 110-7 of this Code any person for whom bail has been set may execute the bail bond with or without sureties which bond may be secured:
(1) By a deposit, with the clerk of the court, of an amount equal to the required bail, of cash, or stocks and bonds in which trustees are authorized to invest trust funds under the laws of this State; or
(2) By real estate situated in this State with unencumbered equity not exempt owned by the accused or sureties worth double the amount of bail set in the bond.
(b) If the bail bond is secured by stocks and bonds the accused or sureties shall file with the bond a sworn schedule which shall be approved by the court and shall contain:
(1) A list of the stocks and bonds deposited

describing each in sufficient detail that it may be identified;

(2) The market value of each stock and bond;
(3) The total market value of the stocks and bonds

listed;

(4) A statement that the affiant is the sole owner of

the stocks and bonds listed and they are not exempt from the enforcement of a judgment thereon;

(5) A statement that such stocks and bonds have not

previously been used or accepted as bail in this State during the 12 months preceding the date of the bail bond; and

(6) A statement that such stocks and bonds are

security for the appearance of the accused in accordance with the conditions of the bail bond.

(c) If the bail bond is secured by real estate the accused or sureties shall file with the bond a sworn schedule which shall contain:
(1) A legal description of the real estate;
(2) A description of any and all encumbrances on the

real estate including the amount of each and the holder thereof;

(3) The market value of the unencumbered equity owned

by the affiant;

(4) A statement that the affiant is the sole owner of

such unencumbered equity and that it is not exempt from the enforcement of a judgment thereon;

(5) A statement that the real estate has not

previously been used or accepted as bail in this State during the 12 months preceding the date of the bail bond; and

(6) A statement that the real estate is security for

the appearance of the accused in accordance with the conditions of the bail bond.

(d) The sworn schedule shall constitute a material part of the bail bond. The affiant commits perjury if in the sworn schedule he makes a false statement which he does not believe to be true. He shall be prosecuted and punished accordingly, or, he may be punished for contempt.
(e) A certified copy of the bail bond and schedule of real estate shall be filed immediately in the office of the registrar of titles or recorder of the county in which the real estate is situated and the State shall have a lien on such real estate from the time such copies are filed in the office of the registrar of titles or recorder. The registrar of titles or recorder shall enter, index and record (or register as the case may be) such bail bonds and schedules without requiring any advance fee, which fee shall be taxed as costs in the proceeding and paid out of such costs when collected.
(f) When the conditions of the bail bond have been performed and the accused has been discharged from his obligations in the cause, the clerk of the court shall return to him or his sureties the deposit of any cash, stocks or bonds. If the bail bond has been secured by real estate the clerk of the court shall forthwith notify in writing the registrar of titles or recorder and the lien of the bail bond on the real estate shall be discharged.
(g) If the accused does not comply with the conditions of the bail bond the court having jurisdiction shall enter an order declaring the bail to be forfeited. Notice of such order of forfeiture shall be mailed forthwith by the clerk of the court to the accused and his sureties at their last known address. If the accused does not appear and surrender to the court having jurisdiction within 30 days from the date of the forfeiture or within such period satisfy the court that appearance and surrender by the accused is impossible and without his fault the court shall enter judgment for the State against the accused and his sureties for the amount of the bail and costs of the proceedings; however, in counties with a population of less than 3,000,000, if the defendant has posted a cash bond, instead of the court entering a judgment for the full amount of the bond the court may, in its discretion, enter judgment for the cash deposit on the bond, less costs, retain the deposit for further disposition or, if a cash bond was posted for failure to appear in a matter involving enforcement of child support or maintenance, the amount of the cash deposit on the bond, less outstanding costs, may be awarded to the person or entity to whom the child support or maintenance is due.
(h) When judgment is entered in favor of the State on any bail bond given for a felony or misdemeanor, or judgement for a political subdivision of the state on any bail bond given for a quasi-criminal or traffic offense, the State's Attorney or political subdivision's attorney shall forthwith obtain a certified copy of the judgment and deliver same to the sheriff to be enforced by levy on the stocks or bonds deposited with the clerk of the court and the real estate described in the bail bond schedule. Any cash forfeited under subsection (g) of this Section shall be used to satisfy the judgment and costs and, without necessity of levy, ordered paid into the treasury of the municipal corporation wherein the bail bond was taken if the offense was a violation of any penal ordinance of a political subdivision of this State, or into the treasury of the county wherein the bail bond was taken if the offense was a violation of any penal statute of this State, or to the person or entity to whom child support or maintenance is owed if the bond was taken for failure to appear in a matter involving child support or maintenance. The stocks, bonds and real estate shall be sold in the same manner as in sales for the enforcement of a judgment in civil actions and the proceeds of such sale shall be used to satisfy all court costs, prior encumbrances, if any, and from the balance a sufficient amount to satisfy the judgment shall be paid into the treasury of the municipal corporation wherein the bail bond was taken if the offense was a violation of any penal ordinance of a political subdivision of this State, or into the treasury of the county wherein the bail bond was taken if the offense was a violation of any penal statute of this State. The balance shall be returned to the owner. The real estate so sold may be redeemed in the same manner as real estate may be redeemed after judicial sales or sales for the enforcement of judgments in civil actions.
(i) No stocks, bonds or real estate may be used or accepted as bail bond security in this State more than once in any 12 month period.
(Source: P.A. 89-469, eff. 1-1-97.)

(725 ILCS 5/110-9) (from Ch. 38, par. 110-9)
Sec. 110-9. Taking of bail by peace officer. When bail has been set by a judicial officer for a particular offense or offender any sheriff or other peace officer may take bail in accordance with the provisions of Section 110-7 or 110-8 of this Code and release the offender to appear in accordance with the conditions of the bail bond, the Notice to Appear or the Summons. The officer shall give a receipt to the offender for the bail so taken and within a reasonable time deposit such bail with the clerk of the court having jurisdiction of the offense. A sheriff or other peace officer taking bail in accordance with the provisions of Section 110-7 or 110-8 of this Code shall accept payments made in the form of currency, and may accept other forms of payment as the sheriff shall by rule authorize. For purposes of this Section, "currency" has the meaning provided in subsection (a) of Section 3 of the Currency Reporting Act.
(Source: P.A. 99-618, eff. 1-1-17.)

(725 ILCS 5/110-10) (from Ch. 38, par. 110-10)
Sec. 110-10. Conditions of bail bond.
(a) If a person is released prior to conviction, either upon payment of bail security or on his or her own recognizance, the conditions of the bail bond shall be that he or she will:
(1) Appear to answer the charge in the court having

jurisdiction on a day certain and thereafter as ordered by the court until discharged or final order of the court;

(2) Submit himself or herself to the orders and

process of the court;

(3) Not depart this State without leave of the court;
(4) Not violate any criminal statute of any

jurisdiction;

(5) At a time and place designated by the court,

surrender all firearms in his or her possession to a law enforcement officer designated by the court to take custody of and impound the firearms and physically surrender his or her Firearm Owner's Identification Card to the clerk of the circuit court when the offense the person has been charged with is a forcible felony, stalking, aggravated stalking, domestic battery, any violation of the Illinois Controlled Substances Act, the Methamphetamine Control and Community Protection Act, or the Cannabis Control Act that is classified as a Class 2 or greater felony, or any felony violation of Article 24 of the Criminal Code of 1961 or the Criminal Code of 2012; the court may, however, forgo the imposition of this condition when the circumstances of the case clearly do not warrant it or when its imposition would be impractical; if the Firearm Owner's Identification Card is confiscated, the clerk of the circuit court shall mail the confiscated card to the Illinois State Police; all legally possessed firearms shall be returned to the person upon the charges being dismissed, or if the person is found not guilty, unless the finding of not guilty is by reason of insanity; and

(6) At a time and place designated by the court,

submit to a psychological evaluation when the person has been charged with a violation of item (4) of subsection (a) of Section 24-1 of the Criminal Code of 1961 or the Criminal Code of 2012 and that violation occurred in a school or in any conveyance owned, leased, or contracted by a school to transport students to or from school or a school-related activity, or on any public way within 1,000 feet of real property comprising any school.

Psychological evaluations ordered pursuant to this Section shall be completed promptly and made available to the State, the defendant, and the court. As a further condition of bail under these circumstances, the court shall order the defendant to refrain from entering upon the property of the school, including any conveyance owned, leased, or contracted by a school to transport students to or from school or a school-related activity, or on any public way within 1,000 feet of real property comprising any school. Upon receipt of the psychological evaluation, either the State or the defendant may request a change in the conditions of bail, pursuant to Section 110-6 of this Code. The court may change the conditions of bail to include a requirement that the defendant follow the recommendations of the psychological evaluation, including undergoing psychiatric treatment. The conclusions of the psychological evaluation and any statements elicited from the defendant during its administration are not admissible as evidence of guilt during the course of any trial on the charged offense, unless the defendant places his or her mental competency in issue.
(b) The court may impose other conditions, such as the following, if the court finds that such conditions are reasonably necessary to assure the defendant's appearance in court, protect the public from the defendant, or prevent the defendant's unlawful interference with the orderly administration of justice:
(1) Report to or appear in person before such person

or agency as the court may direct;

(2) Refrain from possessing a firearm or other

dangerous weapon;

(3) Refrain from approaching or communicating with

particular persons or classes of persons;

(4) Refrain from going to certain described

geographical areas or premises;

(5) Refrain from engaging in certain activities or

indulging in intoxicating liquors or in certain drugs;

(6) Undergo treatment for drug addiction or

alcoholism;

(7) Undergo medical or psychiatric treatment;
(8) Work or pursue a course of study or vocational

training;

(9) Attend or reside in a facility designated by the

court;

(10) Support his or her dependents;
(11) If a minor resides with his or her parents or in

a foster home, attend school, attend a non-residential program for youths, and contribute to his or her own support at home or in a foster home;

(12) Observe any curfew ordered by the court;
(13) Remain in the custody of such designated person

or organization agreeing to supervise his release. Such third party custodian shall be responsible for notifying the court if the defendant fails to observe the conditions of release which the custodian has agreed to monitor, and shall be subject to contempt of court for failure so to notify the court;

(14) Be placed under direct supervision of the

Pretrial Services Agency, Probation Department or Court Services Department in a pretrial bond home supervision capacity with or without the use of an approved electronic monitoring device subject to Article 8A of Chapter V of the Unified Code of Corrections;

(14.1) The court shall impose upon a defendant who is

charged with any alcohol, cannabis, methamphetamine, or controlled substance violation and is placed under direct supervision of the Pretrial Services Agency, Probation Department or Court Services Department in a pretrial bond home supervision capacity with the use of an approved monitoring device, as a condition of such bail bond, a fee that represents costs incidental to the electronic monitoring for each day of such bail supervision ordered by the court, unless after determining the inability of the defendant to pay the fee, the court assesses a lesser fee or no fee as the case may be. The fee shall be collected by the clerk of the circuit court, except as provided in an administrative order of the Chief Judge of the circuit court. The clerk of the circuit court shall pay all monies collected from this fee to the county treasurer for deposit in the substance abuse services fund under Section 5-1086.1 of the Counties Code, except as provided in an administrative order of the Chief Judge of the circuit court.

The Chief Judge of the circuit court of the county

may by administrative order establish a program for electronic monitoring of offenders with regard to drug-related and alcohol-related offenses, in which a vendor supplies and monitors the operation of the electronic monitoring device, and collects the fees on behalf of the county. The program shall include provisions for indigent offenders and the collection of unpaid fees. The program shall not unduly burden the offender and shall be subject to review by the Chief Judge.

The Chief Judge of the circuit court may suspend any

additional charges or fees for late payment, interest, or damage to any device;

(14.2) The court shall impose upon all defendants,

including those defendants subject to paragraph (14.1) above, placed under direct supervision of the Pretrial Services Agency, Probation Department or Court Services Department in a pretrial bond home supervision capacity with the use of an approved monitoring device, as a condition of such bail bond, a fee which shall represent costs incidental to such electronic monitoring for each day of such bail supervision ordered by the court, unless after determining the inability of the defendant to pay the fee, the court assesses a lesser fee or no fee as the case may be. The fee shall be collected by the clerk of the circuit court, except as provided in an administrative order of the Chief Judge of the circuit court. The clerk of the circuit court shall pay all monies collected from this fee to the county treasurer who shall use the monies collected to defray the costs of corrections. The county treasurer shall deposit the fee collected in the county working cash fund under Section 6-27001 or Section 6-29002 of the Counties Code, as the case may be, except as provided in an administrative order of the Chief Judge of the circuit court.

The Chief Judge of the circuit court of the county

may by administrative order establish a program for electronic monitoring of offenders with regard to drug-related and alcohol-related offenses, in which a vendor supplies and monitors the operation of the electronic monitoring device, and collects the fees on behalf of the county. The program shall include provisions for indigent offenders and the collection of unpaid fees. The program shall not unduly burden the offender and shall be subject to review by the Chief Judge.

The Chief Judge of the circuit court may suspend any

additional charges or fees for late payment, interest, or damage to any device;

(14.3) The Chief Judge of the Judicial Circuit may

establish reasonable fees to be paid by a person receiving pretrial services while under supervision of a pretrial services agency, probation department, or court services department. Reasonable fees may be charged for pretrial services including, but not limited to, pretrial supervision, diversion programs, electronic monitoring, victim impact services, drug and alcohol testing, DNA testing, GPS electronic monitoring, assessments and evaluations related to domestic violence and other victims, and victim mediation services. The person receiving pretrial services may be ordered to pay all costs incidental to pretrial services in accordance with his or her ability to pay those costs;

(14.4) For persons charged with violating Section

11-501 of the Illinois Vehicle Code, refrain from operating a motor vehicle not equipped with an ignition interlock device, as defined in Section 1-129.1 of the Illinois Vehicle Code, pursuant to the rules promulgated by the Secretary of State for the installation of ignition interlock devices. Under this condition the court may allow a defendant who is not self-employed to operate a vehicle owned by the defendant's employer that is not equipped with an ignition interlock device in the course and scope of the defendant's employment;

(15) Comply with the terms and conditions of an order

of protection issued by the court under the Illinois Domestic Violence Act of 1986 or an order of protection issued by the court of another state, tribe, or United States territory;

(16) Under Section 110-6.5 comply with the conditions

of the drug testing program; and

(17) Such other reasonable conditions as the court

may impose.

(c) When a person is charged with an offense under Section 11-1.20, 11-1.30, 11-1.40, 11-1.50, 11-1.60, 12-13, 12-14, 12-14.1, 12-15 or 12-16 of the Criminal Code of 1961 or the Criminal Code of 2012, involving a victim who is a minor under 18 years of age living in the same household with the defendant at the time of the offense, in granting bail or releasing the defendant on his own recognizance, the judge shall impose conditions to restrict the defendant's access to the victim which may include, but are not limited to conditions that he will:
1. Vacate the household.
2. Make payment of temporary support to his

dependents.

3. Refrain from contact or communication with the

child victim, except as ordered by the court.

(d) When a person is charged with a criminal offense and the victim is a family or household member as defined in Article 112A, conditions shall be imposed at the time of the defendant's release on bond that restrict the defendant's access to the victim. Unless provided otherwise by the court, the restrictions shall include requirements that the defendant do the following:
(1) refrain from contact or communication with the

victim for a minimum period of 72 hours following the defendant's release; and

(2) refrain from entering or remaining at the

victim's residence for a minimum period of 72 hours following the defendant's release.

(e) Local law enforcement agencies shall develop standardized bond forms for use in cases involving family or household members as defined in Article 112A, including specific conditions of bond as provided in subsection (d). Failure of any law enforcement department to develop or use those forms shall in no way limit the applicability and enforcement of subsections (d) and (f).
(f) If the defendant is admitted to bail after conviction the conditions of the bail bond shall be that he will, in addition to the conditions set forth in subsections (a) and (b) hereof:
(1) Duly prosecute his appeal;
(2) Appear at such time and place as the court may

direct;

(3) Not depart this State without leave of the court;
(4) Comply with such other reasonable conditions as

the court may impose; and

(5) If the judgment is affirmed or the cause reversed

and remanded for a new trial, forthwith surrender to the officer from whose custody he was bailed.

(g) Upon a finding of guilty for any felony offense, the defendant shall physically surrender, at a time and place designated by the court, any and all firearms in his or her possession and his or her Firearm Owner's Identification Card as a condition of remaining on bond pending sentencing.
(Source: P.A. 99-797, eff. 8-12-16.)

(725 ILCS 5/110-11) (from Ch. 38, par. 110-11)
Sec. 110-11. Bail on a new trial. If the judgment of conviction is reversed and the cause remanded for a new trial the trial court may order that the bail stand pending such trial, or reduce or increase bail.
(Source: Laws 1963, p. 2836.)

(725 ILCS 5/110-12) (from Ch. 38, par. 110-12)
Sec. 110-12. Notice of change of address.
A defendant who has been admitted to bail shall file a written notice with the clerk of the court before which the proceeding is pending of any change in his or her address within 24 hours after such change, except that a defendant who has been admitted to bail for a forcible felony as defined in Section 2-8 of the Criminal Code of 2012 shall file a written notice with the clerk of the court before which the proceeding is pending and the clerk shall immediately deliver a time stamped copy of the written notice to the State's Attorney charged with the prosecution within 24 hours prior to such change. The address of a defendant who has been admitted to bail shall at all times remain a matter of public record with the clerk of the court.
(Source: P.A. 97-1150, eff. 1-25-13.)

(725 ILCS 5/110-13) (from Ch. 38, par. 110-13)
Sec. 110-13. Persons prohibited from furnishing bail security.
No attorney at law practicing in this State and no official authorized to admit another to bail or to accept bail shall furnish any part of any security for bail in any criminal action or any proceeding nor shall any such person act as surety for any accused admitted to bail.
(Source: Laws 1963, p. 2836.)

(725 ILCS 5/110-14) (from Ch. 38, par. 110-14)
Sec. 110-14. Credit for incarceration on bailable offense; credit against monetary bail for certain offenses.
(a) Any person incarcerated on a bailable offense who does not supply bail and against whom a fine is levied on conviction of the offense shall be allowed a credit of $5 for each day so incarcerated upon application of the defendant. However, in no case shall the amount so allowed or credited exceed the amount of the fine.
(b) Subsection (a) does not apply to a person incarcerated for sexual assault as defined in paragraph (1) of subsection (a) of Section 5-9-1.7 of the Unified Code of Corrections.
(c) A person subject to bail on a Category B offense shall have $30 deducted from his or her monetary bail every day the person is incarcerated.
(Source: P.A. 100-1, eff. 1-1-18.)

(725 ILCS 5/110-15) (from Ch. 38, par. 110-15)
Sec. 110-15. Applicability of provisions for giving and taking bail. The provisions of Sections 110-7 and 110-8 of this Code are exclusive of other provisions of law for the giving, taking, or enforcement of bail. In all cases where a person is admitted to bail the provisions of Sections 110-7 and 110-8 of this Code shall be applicable.
However, the Supreme Court may, by rule or order, prescribe a uniform schedule of amounts of bail in all but felony offenses. The uniform schedule shall not require a person cited for violating the Illinois Vehicle Code or a similar provision of a local ordinance for which a violation is a petty offense as defined by Section 5-1-17 of the Unified Code of Corrections, excluding business offenses as defined by Section 5-1-2 of the Unified Code of Corrections or a violation of Section 15-111 or subsection (d) of Section 3-401 of the Illinois Vehicle Code, to post bond to secure bail for his or her release. Such uniform schedule may provide that the cash deposit provisions of Section 110-7 shall not apply to bail amounts established for alleged violations punishable by fine alone, and the schedule may further provide that in specified traffic cases a valid Illinois chauffeur's or operator's license must be deposited, in addition to 10% of the amount of the bail specified in the schedule.
(Source: P.A. 98-870, eff. 1-1-15; 98-1134, eff. 1-1-15.)

(725 ILCS 5/110-16) (from Ch. 38, par. 110-16)
Sec. 110-16. Bail bond-forfeiture in same case or absents self during trial-not bailable.
If a person admitted to bail on a felony charge forfeits his bond and fails to appear in court during the 30 days immediately after such forfeiture, on being taken into custody thereafter he shall not be bailable in the case in question, unless the court finds that his absence was not for the purpose of obstructing justice or avoiding prosecution.
(Source: P.A. 77-1447.)

(725 ILCS 5/110-17) (from Ch. 38, par. 110-17)
Sec. 110-17. Unclaimed Bail Deposits. Notwithstanding the provisions of the Revised Uniform Unclaimed Property Act, any sum of money deposited by any person to secure his release from custody which remains unclaimed by the person entitled to its return for 3 years after the conditions of the bail bond have been performed and the accused has been discharged from all obligations in the cause shall be presumed to be abandoned.
(a) The clerk of the circuit court, as soon thereafter as practicable, shall cause notice to be published once, in English, in a newspaper or newspapers of general circulation in the county wherein the deposit of bond was received.
(b) The published notice shall be entitled "Notice of Persons Appearing to be Owners of Abandoned Property" and shall contain:
(1) The names, in alphabetical order, of persons to

whom the notice is directed.

(2) A statement that information concerning the

amount of the property may be obtained by any persons possessing an interest in the property by making an inquiry at the office of the clerk of the circuit court at a location designated by him.

(3) A statement that if proof of claim is not

presented by the owner to the clerk of the circuit court and if the owner's right to receive the property is not established to the satisfaction of the clerk of the court within 65 days from the date of the published notice, the abandoned property will be placed in the custody of the treasurer of the county, not later than 85 days after such publication, to whom all further claims must thereafter be directed. If the claim is established as aforesaid and after deducting an amount not to exceed $20 to cover the cost of notice publication and related clerical expenses, the clerk of the court shall make payment to the person entitled thereto.

(4) The clerk of the circuit court is not required to

publish in such notice any items of less than $100 unless he deems such publication in the public interest.

(c) Any clerk of the circuit court who has caused notice to be published as provided by this Section shall, within 20 days after the time specified in this Section for claiming the property from the clerk of the court, pay or deliver to the treasurer of the county having jurisdiction of the offense, whether the bond was taken there or any other county, all sums deposited as specified in this section less such amounts as may have been returned to the persons whose rights to receive the sums deposited have been established to the satisfaction of the clerk of the circuit court. Any clerk of the circuit court who transfers such sums to the county treasury including sums deposited by persons whose names are not required to be set forth in the published notice aforesaid, is relieved of all liability for such sums as have been transferred as unclaimed bail deposits or any claim which then exists or which thereafter may arise or be made in respect to such sums.
(d) The treasurer of the county shall keep just and true accounts of all moneys paid into the treasury, and if any person appears within 5 years after the deposit of moneys by the clerk of the circuit court and claims any money paid into the treasury, he shall file a claim therefor on the form prescribed by the treasurer of the county who shall consider any claim filed under this Act and who may, in his discretion, hold a hearing and receive evidence concerning it. The treasurer of the county shall prepare a finding and the decision in writing on each hearing, stating the substance of any evidence heard by him, his findings of fact in respect thereto, and the reasons for his decision. The decision shall be a public record.
(e) All claims which are not filed within the 5 year period shall be forever barred.
(Source: P.A. 100-22, eff. 1-1-18.)

(725 ILCS 5/110-18) (from Ch. 38, par. 110-18)
Sec. 110-18. Reimbursement. The sheriff of each county shall certify to the treasurer of each county the number of days that persons had been detained in the custody of the sheriff without a bond being set as a result of an order entered pursuant to Section 110-6.1 of this Code. The county treasurer shall, no later than January 1, annually certify to the Supreme Court the number of days that persons had been detained without bond during the twelve-month period ending November 30. The Supreme Court shall reimburse, from funds appropriated to it by the General Assembly for such purposes, the treasurer of each county an amount of money for deposit in the county general revenue fund at a rate of $50 per day for each day that persons were detained in custody without bail as a result of an order entered pursuant to Section 110-6.1 of this Code.
(Source: P.A. 85-892.)

(725 ILCS 5/Art. 110A heading)

(725 ILCS 5/110A-5)
Sec. 110A-5. Courts as conservators of the peace. All courts are conservators of the peace, shall cause to be kept all laws made for the preservation of the peace, and may require persons to give security to keep the peace or for their good behavior, or both, as provided by this Article.
(Source: P.A. 89-234, eff. 1-1-96.)

(725 ILCS 5/110A-10)
Sec. 110A-10. Complaints. When complaint is made to a judge that a person has threatened or is about to commit an offense against the person or property of another, the court shall examine on oath the complaint, and any witness who may be produced, and reduce the complaint to writing, and cause it to be subscribed and sworn to by the complainant.
The complaint may be issued electronically or electromagnetically by use of a facsimile transmission machine, and that complaint has the same validity as a written complaint.
(Source: P.A. 89-234, eff. 1-1-96.)

(725 ILCS 5/110A-15)
Sec. 110A-15. Warrants. If the court is satisfied that there is danger that an offense will be committed, the court shall issue a warrant requiring the proper officer to whom it is directed forthwith to apprehend the person complained of and bring him or her before the court having jurisdiction in the premises.
The warrant may be issued electronically or electromagnetically by use of a facsimile transmission machine, and that warrant has the same validity as a written warrant.
(Source: P.A. 89-234, eff. 1-1-96.)

(725 ILCS 5/110A-20)
Sec. 110A-20. Hearing. When the person complained of is brought before the court if the charge is controverted, the testimony produced on behalf of the plaintiff and defendant shall be heard.
(Source: P.A. 89-234, eff. 1-1-96.)

(725 ILCS 5/110A-25)
Sec. 110A-25. Malicious prosecution; costs. If it appears that there is no just reason to fear the commission of the offense, the defendant shall be discharged. If the court is of the opinion that the prosecution was commenced maliciously without probable cause, the court may enter judgment against the complainant for the costs of the prosecution.
(Source: P.A. 89-234, eff. 1-1-96.)

(725 ILCS 5/110A-30)
Sec. 110A-30. Recognizance. If there is just reason to fear the commission of an offense, the defendant shall be required to give a recognizance, with sufficient security, in the sum as the court may direct, to keep the peace towards all people of this State, and especially towards the person against whom or whose property there is reason to fear the offense may be committed, for such time, not exceeding 12 months, as the court may order. But he or she shall not be bound over to the next court unless he or she is also charged with some other offense for which he or she ought to be held to answer at the court.
(Source: P.A. 89-234, eff. 1-1-96.)

(725 ILCS 5/110A-35)
Sec. 110A-35. Refusal to give recognizance. If the person so ordered to recognize complies with the order, he or she shall be discharged; but if he or she refuses or neglects, the court shall commit him or her to jail during the period for which he or she was required to give security, or until he or she so recognizes, stating in the warrant the cause of commitment, with the sum and time for which the security was required.
(Source: P.A. 89-234, eff. 1-1-96.)

(725 ILCS 5/110A-40)
Sec. 110A-40. Costs of prosecution. When a person is required to give security to keep the peace, or for his or her good behavior, the court may further order that the costs of the prosecution, or any part of the costs, shall be paid by that person, who shall stand committed until the costs are paid or he or she is otherwise legally discharged.
(Source: P.A. 89-234, eff. 1-1-96.)

(725 ILCS 5/110A-45)
Sec. 110A-45. Discharge upon giving recognizance. A person committed for not finding sureties, or refusing to recognize as required by the court, may be discharged on giving the security as was required.
(Source: P.A. 89-234, eff. 1-1-96.)

(725 ILCS 5/110A-50)
Sec. 110A-50. Filing of recognizance; breach of condition. Every recognizance taken in accordance with the foregoing provisions shall be filed of record by the clerk and upon a breach of the condition the same shall be prosecuted by the State's Attorney.
(Source: P.A. 89-234, eff. 1-1-96.)

(725 ILCS 5/110A-55)
Sec. 110A-55. Conviction not needed. In proceeding upon a recognizance it is not necessary to show a conviction of the defendant of an offense against the person or property of another.
(Source: P.A. 89-234, eff. 1-1-96.)

(725 ILCS 5/110A-60)
Sec. 110A-60. Threat made in court. A person who, in the presence of a court, commits or threatens to commit an offense against the person or property of another, may be ordered, without process, to enter into a recognizance to keep the peace for a period not exceeding 12 months, and in case of refusal be committed as in other cases.
(Source: P.A. 89-234, eff. 1-1-96.)

(725 ILCS 5/110A-65)
Sec. 110A-65. Remitting recognizance. When, upon an action brought upon a recognizance, the penalty for the action is adjudged forfeited, the court may, on the petition of a defendant, remit the portion of it as the circumstances of the case render just and reasonable.
(Source: P.A. 89-234, eff. 1-1-96.)

(725 ILCS 5/110A-70)
Sec. 110A-70. Surrender of principal. The sureties of a person bound to keep the peace may, at any time, surrender their principal to the sheriff of the county in which the principal was bound, under the same rules and regulations governing the surrender of the principal in other criminal cases.
(Source: P.A. 89-234, eff. 1-1-96.)

(725 ILCS 5/110A-75)
Sec. 110A-75. New recognizance. The person so surrendered may recognize anew, with sufficient sureties, before a court, for the residue of the time, and shall thereupon be discharged.
(Source: P.A. 89-234, eff. 1-1-96.)

(725 ILCS 5/110A-80)
Sec. 110A-80. Amended complaint. No proceeding to prevent a breach of the peace shall be dismissed on account of any informality or insufficiency in the complaint, or any process or proceeding, but the complaint may be amended, by order of the court, to conform to the facts in the case.
(Source: P.A. 89-234, eff. 1-1-96.)



Title IV - Proceedings To Commence Prosecution

(725 ILCS 5/Tit. IV heading)

(725 ILCS 5/Art. 111 heading)

(725 ILCS 5/111-1) (from Ch. 38, par. 111-1)
Sec. 111-1. Methods of prosecution. When authorized by law a prosecution may be commenced by:
(a) A complaint;
(b) An information;
(c) An indictment.
Upon commencement of a prosecution for a violation of Section 11-501 of the Illinois Vehicle Code, or a similar provision of a local ordinance, or Section 9-3 of the Criminal Code of 1961 or the Criminal Code of 2012 relating to the offense of reckless homicide, the victims of these offenses shall have all the rights under this Section as they do in Section 4 of the Bill of Rights for Victims and Witnesses of Violent Crime Act.
For the purposes of this Section "victim" shall mean an individual who has suffered personal injury as a result of the commission of a violation of Section 11-501 of the Illinois Vehicle Code, or a similar provision of a local ordinance, or Section 9-3 of the Criminal Code of 1961 or the Criminal Code of 2012 relating to the offense of reckless homicide. In regard to a violation of Section 9-3 of the Criminal Code of 1961 or the Criminal Code of 2012 relating to the offense of reckless homicide, "victim" shall also include, but not be limited to, spouse, guardian, parent, or other family member.
(Source: P.A. 97-1150, eff. 1-25-13.)

(725 ILCS 5/111-2) (from Ch. 38, par. 111-2)
Sec. 111-2. Commencement of prosecutions.
(a) All prosecutions of felonies shall be by information or by indictment. No prosecution may be pursued by information unless a preliminary hearing has been held or waived in accordance with Section 109-3 and at that hearing probable cause to believe the defendant committed an offense was found, and the provisions of Section 109-3.1 of this Code have been complied with.
(b) All other prosecutions may be by indictment, information or complaint.
(c) Upon the filing of an information or indictment in open court charging the defendant with the commission of a sex offense defined in any Section of Article 11 of the Criminal Code of 1961 or the Criminal Code of 2012, and a minor as defined in Section 1-3 of the Juvenile Court Act of 1987 is alleged to be the victim of the commission of the acts of the defendant in the commission of such offense, the court may appoint a guardian ad litem for the minor as provided in Section 2-17, 3-19, 4-16 or 5-610 of the Juvenile Court Act of 1987.
(d) Upon the filing of an information or indictment in open court, the court shall immediately issue a warrant for the arrest of each person charged with an offense directed to a peace officer or some other person specifically named commanding him to arrest such person.
(e) When the offense is bailable, the judge shall endorse on the warrant the amount of bail required by the order of the court, and if the court orders the process returnable forthwith, the warrant shall require that the accused be arrested and brought immediately into court.
(f) Where the prosecution of a felony is by information or complaint after preliminary hearing, or after a waiver of preliminary hearing in accordance with paragraph (a) of this Section, such prosecution may be for all offenses, arising from the same transaction or conduct of a defendant even though the complaint or complaints filed at the preliminary hearing charged only one or some of the offenses arising from that transaction or conduct.
(Source: P.A. 97-1150, eff. 1-25-13.)

(725 ILCS 5/111-3) (from Ch. 38, par. 111-3)
Sec. 111-3. Form of charge.
(a) A charge shall be in writing and allege the commission of an offense by:
(1) Stating the name of the offense;
(2) Citing the statutory provision alleged to have

been violated;

(3) Setting forth the nature and elements of the

offense charged;

(4) Stating the date and county of the offense as

definitely as can be done; and

(5) Stating the name of the accused, if known, and if

not known, designate the accused by any name or description by which he can be identified with reasonable certainty.

(a-5) If the victim is alleged to have been subjected to an offense involving an illegal sexual act including, but not limited to, a sexual offense defined in Article 11 or Section 10-9 of the Criminal Code of 2012, the charge shall state the identity of the victim by name, initials, or description.
(b) An indictment shall be signed by the foreman of the Grand Jury and an information shall be signed by the State's Attorney and sworn to by him or another. A complaint shall be sworn to and signed by the complainant; provided, that when a peace officer observes the commission of a misdemeanor and is the complaining witness, the signing of the complaint by the peace officer is sufficient to charge the defendant with the commission of the offense, and the complaint need not be sworn to if the officer signing the complaint certifies that the statements set forth in the complaint are true and correct and are subject to the penalties provided by law for false certification under Section 1-109 of the Code of Civil Procedure and perjury under Section 32-2 of the Criminal Code of 2012; and further provided, however, that when a citation is issued on a Uniform Traffic Ticket or Uniform Conservation Ticket (in a form prescribed by the Conference of Chief Circuit Judges and filed with the Supreme Court), the copy of such Uniform Ticket which is filed with the circuit court constitutes a complaint to which the defendant may plead, unless he specifically requests that a verified complaint be filed.
(c) When the State seeks an enhanced sentence because of a prior conviction, the charge shall also state the intention to seek an enhanced sentence and shall state such prior conviction so as to give notice to the defendant. However, the fact of such prior conviction and the State's intention to seek an enhanced sentence are not elements of the offense and may not be disclosed to the jury during trial unless otherwise permitted by issues properly raised during such trial. For the purposes of this Section, "enhanced sentence" means a sentence which is increased by a prior conviction from one classification of offense to another higher level classification of offense set forth in Section 5-4.5-10 of the Unified Code of Corrections (730 ILCS 5/5-4.5-10); it does not include an increase in the sentence applied within the same level of classification of offense.
(c-5) Notwithstanding any other provision of law, in all cases in which the imposition of the death penalty is not a possibility, if an alleged fact (other than the fact of a prior conviction) is not an element of an offense but is sought to be used to increase the range of penalties for the offense beyond the statutory maximum that could otherwise be imposed for the offense, the alleged fact must be included in the charging instrument or otherwise provided to the defendant through a written notification before trial, submitted to a trier of fact as an aggravating factor, and proved beyond a reasonable doubt. Failure to prove the fact beyond a reasonable doubt is not a bar to a conviction for commission of the offense, but is a bar to increasing, based on that fact, the range of penalties for the offense beyond the statutory maximum that could otherwise be imposed for that offense. Nothing in this subsection (c-5) requires the imposition of a sentence that increases the range of penalties for the offense beyond the statutory maximum that could otherwise be imposed for the offense if the imposition of that sentence is not required by law.
(d) At any time prior to trial, the State on motion shall be permitted to amend the charge, whether brought by indictment, information or complaint, to make the charge comply with subsection (c) or (c-5) of this Section. Nothing in Section 103-5 of this Code precludes such an amendment or a written notification made in accordance with subsection (c-5) of this Section.
(e) The provisions of subsection (a) of Section 5-4.5-95 of the Unified Code of Corrections (730 ILCS 5/5-4.5-95) shall not be affected by this Section.
(Source: P.A. 97-1150, eff. 1-25-13; 98-416, eff. 1-1-14.)

(725 ILCS 5/111-4)
Sec. 111-4. Joinder of offenses and defendants.
(a) Two or more offenses may be charged in the same indictment, information or complaint in a separate count for each offense if the offenses charged, whether felonies or misdemeanors or both, are based on the same act or on 2 or more acts which are part of the same comprehensive transaction.
(b) Two or more defendants may be charged in the same indictment, information or complaint if they are alleged to have participated in the same act or in the same comprehensive transaction out of which the offense or offenses arose. Such defendants may be charged in one or more counts together or separately and all of the defendants need not be charged in each count.
(c) Two or more acts or transactions in violation of any provision or provisions of Sections 8A-2, 8A-3, 8A-4, 8A-4A and 8A-5 of the Illinois Public Aid Code, Section 14 of the Illinois Wage Payment and Collection Act, Sections 16-1, 16-1.3, 16-2, 16-3, 16-5, 16-7, 16-8, 16-10, 16-25, 16-30, 16A-3, 16B-2, 16G-15, 16G-20, 16H-15, 16H-20, 16H-25, 16H-30, 16H-45, 16H-50, 16H-55, 17-1, 17-3, 17-6, 17-30, 17-56, 17-60, or 29B-1, or item (ii) of subsection (a) or (b) of Section 17-9, or subdivision (a)(2) of Section 17-10.5, or subsection (a), (b), (c), (d), (g), (h), or (i) of Section 17-10.6, or subsection (a) of Section 17-32 of the Criminal Code of 1961 or the Criminal Code of 2012 and Section 118 of Division I of the Criminal Jurisprudence Act, may be charged as a single offense in a single count of the same indictment, information or complaint, if such acts or transactions by one or more defendants are in furtherance of a single intention and design or if the property, labor or services obtained are of the same person or are of several persons having a common interest in such property, labor or services. In such a charge, the period between the dates of the first and the final such acts or transactions may be alleged as the date of the offense and, if any such act or transaction by any defendant was committed in the county where the prosecution was commenced, such county may be alleged as the county of the offense.
(Source: P.A. 99-629, eff. 1-1-17.)

(725 ILCS 5/111-5) (from Ch. 38, par. 111-5)
Sec. 111-5. Formal defects in a charge. An indictment, information or complaint which charges the commission of an offense in accordance with Section 111-3 of this Code shall not be dismissed and may be amended on motion by the State's Attorney or defendant at any time because of formal defects, including:
(a) Any miswriting, misspelling or grammatical error;
(b) Any misjoinder of the parties defendant;
(c) Any misjoinder of the offense charged;
(d) The presence of any unnecessary allegation;
(e) The failure to negative any exception, any excuse

or proviso contained in the statute defining the offense; or

(f) The use of alternative or disjunctive allegations

as to the acts, means, intents or results charged.

(Source: Laws 1963, p. 2836.)

(725 ILCS 5/111-6) (from Ch. 38, par. 111-6)
Sec. 111-6. Bill of particulars.
When an indictment, information or complaint charges an offense in accordance with the provisions of Section 111-3 of this Code but fails to specify the particulars of the offense sufficiently to enable the defendant to prepare his defense the court may, on written motion of the defendant, require the State's Attorney to furnish the defendant with a Bill of Particulars containing such particulars as may be necessary for the preparation of the defense. At the trial of the cause the State's evidence shall be confined to the particulars of the bill.
(Source: Laws 1963, p. 2836.)

(725 ILCS 5/111-7) (from Ch. 38, par. 111-7)
Sec. 111-7. Loss of charge.
When an indictment, information or complaint which has been returned or presented to a court as authorized by law has become illegible or cannot be produced at the arraignment or trial the defendant may be arraigned and tried on a copy thereof certified by the clerk of the court.
(Source: Laws 1963, p. 2836.)

(725 ILCS 5/111-8) (from Ch. 38, par. 111-8)
Sec. 111-8. Orders of protection to prohibit domestic violence.
(a) Whenever a violation of Section 9-1, 9-2, 9-3, 10-3, 10-3.1, 10-4, 10-5, 11-1.20, 11-1.30, 11-1.40, 11-1.50, 11-1.60, 11-14.3 that involves soliciting for a prostitute, 11-14.4 that involves soliciting for a juvenile prostitute, 11-15, 11-15.1, 11-20.1, 11-20.1B, 11-20.3, 11-20a, 12-1, 12-2, 12-3, 12-3.05, 12-3.2, 12-3.3, 12-3.5, 12-4, 12-4.1, 12-4.3, 12-4.6, 12-5, 12-6, 12-6.3, 12-7.3, 12-7.4, 12-7.5, 12-11, 12-13, 12-14, 12-14.1, 12-15, 12-16, 19-4, 19-6, 21-1, 21-2, 21-3, or 26.5-2 of the Criminal Code of 1961 or the Criminal Code of 2012 or Section 1-1 of the Harassing and Obscene Communications Act is alleged in an information, complaint or indictment on file, and the alleged offender and victim are family or household members, as defined in the Illinois Domestic Violence Act of 1986, as now or hereafter amended, the People through the respective State's Attorneys may by separate petition and upon notice to the defendant, except as provided in subsection (c) herein, request the court to issue an order of protection.
(b) In addition to any other remedies specified in Section 208 of the Illinois Domestic Violence Act of 1986, as now or hereafter amended, the order may direct the defendant to initiate no contact with the alleged victim or victims who are family or household members and to refrain from entering the residence, school or place of business of the alleged victim or victims.
(c) The court may grant emergency relief without notice upon a showing of immediate and present danger of abuse to the victim or minor children of the victim and may enter a temporary order pending notice and full hearing on the matter.
(Source: P.A. 99-642, eff. 7-28-16.)

(725 ILCS 5/Art. 112 heading)

(725 ILCS 5/112-1) (from Ch. 38, par. 112-1)
Sec. 112-1. Selection and qualification. The grand jurors shall be summoned, drawn, qualified and certified according to law.
(Source: Laws 1963, p. 2836.)

(725 ILCS 5/112-2) (from Ch. 38, par. 112-2)
Sec. 112-2. Impaneling the Grand Jury. (a) The Grand Jury shall consist of 16 persons, 12 of whom shall be necessary to constitute a quorum.
(b) The Grand Jury shall be impaneled, sworn and instructed as to its duties by the court. The court shall select and swear one of the grand jurors to serve as foreman.
(c) Before the Grand Jury shall enter upon the discharge of their duties the following oath shall be administered to the jurors:
"You and each of you do solemnly swear (or affirm, as the case may be), that you will diligently inquire into and true presentment make of all such matters and things as shall be given you in charge, or shall otherwise come to your knowledge, touching the present service; you shall present no person through malice, hatred or ill-will; nor shall you leave any unpresented through fear, favor, affection, or for any fee or reward, or for any hope or promise thereof; but in all of your presentments, you shall present the truth, the whole truth, and nothing but the truth, according to the best of your skill and understanding; so help you God."
(Source: P.A. 85-690.)

(725 ILCS 5/112-3) (from Ch. 38, par. 112-3)
Sec. 112-3. Duration of Grand Jury.
(a) In counties with a population in excess of 1,000,000 a Grand Jury shall be convened, impaneled and sworn, and shall commence the performance of its duties for an indeterminate period, on the first Monday of each month. In such counties a Grand Jury shall serve until discharged by the court, except that no Grand Jury shall serve in excess of 18 months and not more than 6 Grand Juries shall sit at the same time.
In counties with a population in excess of 225,000 but less than 1,000,000 a Grand Jury may be convened, empaneled, and sworn and may sit at such times and for such periods as the circuit court may order on its own motion or that of the State's Attorney. No Grand Jury shall serve in excess of 18 months and not more than 2 Grand Juries shall sit at the same time.
(b) In all other counties the Grand Jury shall be called and sit at such times and for such periods as the circuit court may order on its own motion or that of the State's Attorney; provided, that no Grand Jury shall sit for a period in excess of 18 months and, provided further, that no more than one Grand Jury shall sit at the same time.
(c) At any time for cause shown the court may excuse a grand juror either temporarily or permanently and, if permanently, may impanel another person in place of the grand juror excused.
(Source: P.A. 88-31.)

(725 ILCS 5/112-4) (from Ch. 38, par. 112-4)
Sec. 112-4. Duties of Grand Jury and State's Attorney.) (a) The Grand Jury shall hear all evidence presented by the State's Attorney.
(b) The Grand Jury has the right to subpoena and question any person against whom the State's Attorney is seeking a Bill of Indictment, or any other person, and to obtain and examine any documents or transcripts relevant to the matter being prosecuted by the State's Attorney. Prior to the commencement of its duties and, again, before the consideration of each matter or charge before the Grand Jury, the State's Attorney shall inform the Grand Jury of these rights. In cases where the initial charge has been commenced by information or complaint and a finding of no probable cause has resulted as to any offense charged therein, the Grand Jury shall be informed of the finding entered at the preliminary hearing and further advised that such finding shall not bar the State from initiating new charges by indictment, information or complaint if the State's Attorney has reasonable grounds to believe that the evidence available at that time is sufficient to establish probable cause. In such cases, the Grand Jury shall be further advised that it has the right to subpoena and question any witness who testified at the preliminary hearing, or who is believed to have knowledge of such offense, and of its right to obtain and examine the testimony heard at the preliminary hearing, either through the production of a transcript of the proceedings, or through the verbatim testimony of the court reporter who attended the preliminary hearing. The State's Attorney shall file an affidavit as part of the Grand Jury record indicating whether the jurors were advised of such previous findings of no probable cause and of their rights based upon such previous finding.
Any person subpoenaed who is already charged with an offense or against whom the State's Attorney is seeking a Bill of Indictment shall have the right to be accompanied by counsel who shall advise him of his rights during the proceedings but may not participate in any other way. Before any testimony is given by such a person, he shall be informed that he has the right to refuse to answer any question that will tend to incriminate him, that anything he says may be used against him in a court of law, that he has the right to be accompanied and advised of his rights by counsel, and that he will have counsel appointed for him if he cannot afford one.
(c) The foreman shall preside over all hearings and swear all witnesses. Except where otherwise provided by this Article, the foreman may delegate duties to other grand jurors and determine rules of procedure.
(d) If 9 grand jurors concur that the evidence before them constitutes probable cause that a person has committed an offense the State's Attorney shall prepare a Bill of Indictment charging that person with such offense. The foreman shall sign each Bill of Indictment which shall be returned in open court.
(e) When the evidence presented to the Grand Jury does not warrant the return of a Bill of Indictment, the State's Attorney may prepare a written memorandum to such effect, entitled, "No Bill".
(Source: P.A. 85-690.)

(725 ILCS 5/112-4.1) (from Ch. 38, par. 112-4.1)
Sec. 112-4.1. Any person appearing before the grand jury shall have the right to be accompanied by counsel who shall advise him of his rights but shall not participate in any other way.
(Source: P.A. 81-1112.)

(725 ILCS 5/112-5) (from Ch. 38, par. 112-5)
Sec. 112-5. Duties of others. (a) The clerk of the court shall keep such records of Bills of Indictments and No Bills as may be prescribed by Rule of the Supreme Court.
(b) The court may appoint an investigator or investigators on petition showing good cause for same and signed by the foreman and 8 other grand jurors. The duties and tenure of appointment of such investigator or investigators shall be determined by the court.
(Source: P.A. 85-690.)

(725 ILCS 5/112-6) (from Ch. 38, par. 112-6)
Sec. 112-6. Secrecy of proceedings.) (a) Only the State's Attorney, his reporter and any other person authorized by the court or by law may attend the sessions of the Grand Jury. Only the grand jurors shall be present during the deliberations and vote of the Grand Jury. If no reporter is assigned by the State's Attorney to attend the sessions of the Grand Jury, the court shall appoint such reporter.
(b) Matters other than the deliberations and vote of any grand juror shall not be disclosed by the State's Attorney, except as otherwise provided for in subsection (c). The court may direct that a Bill of Indictment be kept secret until the defendant is in custody or has given bail and in either event the clerk shall seal the Bill of Indictment and no person shall disclose the finding of the Bill of Indictment except when necessary for the issuance and execution of a warrant.
(c) (1) Disclosure otherwise prohibited by this Section of matters occurring before the Grand Jury, other than its deliberations and the vote of any grand juror, may be made to:
a. a State's Attorney for use in the performance of such State's Attorney's duty; and
b. such government personnel as are deemed necessary by the State's Attorney in the performance of such State's Attorney's duty to enforce State criminal law.
(2) Any person to whom matters are disclosed under paragraph (1) of this subsection (c) shall not use the Grand Jury material for any purpose other than assisting the State's Attorney in the performance of such State's Attorney's duty to enforce State criminal law. The State's Attorney shall promptly provide the court, before which was impaneled the Grand Jury whose material has been disclosed, with the names of the persons to whom such disclosure has been made.
(3) Disclosure otherwise prohibited by this Section of matters occurring before the Grand Jury may also be made when the court, preliminary to or in connection with a judicial proceeding, directs such in the interests of justice or when a law so directs.
(d) Any grand juror or officer of the court who discloses, other than to his attorney, matters occurring before the Grand Jury other than in accordance with the provisions of this subsection or Section 112-7 shall be punished as a contempt of court, subject to proceedings in accordance to law.
(Source: P.A. 85-690.)

(725 ILCS 5/112-7) (from Ch. 38, par. 112-7)
Sec. 112-7. A transcript shall be made of all questions asked of and answers given by witnesses before the grand jury.
(Source: P.A. 79-669.)

(725 ILCS 5/112-8)
Sec. 112-8. Destroyed instrument. When an instrument that is the subject of an indictment has been destroyed or withheld by the act or procurement of the defendant, and the fact of the destruction or withholding is alleged in the indictment and established on trial, the accused shall not be acquitted on account of any misdescription of the instrument so withheld or destroyed.
(Source: P.A. 89-234, eff. 1-1-96.)

(725 ILCS 5/Art. 112A heading)

(725 ILCS 5/112A-1) (from Ch. 38, par. 112A-1)
Sec. 112A-1. (Repealed).
(Source: P.A. 84-1305. Repealed by P.A. 100-199, eff. 1-1-18.)

(725 ILCS 5/112A-1.5)
Sec. 112A-1.5. Purpose. The purpose of this Article is to protect the safety of victims of domestic violence, sexual assault, sexual abuse, and stalking and the safety of their family and household members; and to minimize the trauma and inconvenience associated with attending separate and multiple civil court proceedings to obtain protective orders. This Article shall be interpreted in accordance with the purposes set forth in Section 2 of the Rights of Crime Victims and Witnesses Act.
(Source: P.A. 100-199, eff. 1-1-18.)

(725 ILCS 5/112A-2) (from Ch. 38, par. 112A-2)
Sec. 112A-2. (Repealed).
(Source: P.A. 98-558, eff. 1-1-14. Repealed by P.A. 100-199, eff. 1-1-18.)

(725 ILCS 5/112A-2.5)
Sec. 112A-2.5. Types of protective orders. The following protective orders may be entered in conjunction with a delinquency petition or a criminal prosecution:
(1) an order of protection in cases involving

domestic violence;

(2) a civil no contact order in cases involving

sexual offenses; or

(3) a stalking no contact order in cases involving

stalking offenses.

(Source: P.A. 100-199, eff. 1-1-18.)

(725 ILCS 5/112A-3) (from Ch. 38, par. 112A-3)
Sec. 112A-3. Definitions.
(a) For the purposes of this Article, "protective order" means a domestic violence order of protection, a civil no contact order, or a stalking no contact order.
(b) For the purposes of domestic violence cases, the following terms shall have the following meanings in this Article:
(1) "Abuse" means physical abuse, harassment,

intimidation of a dependent, interference with personal liberty or willful deprivation but does not include reasonable direction of a minor child by a parent or person in loco parentis.

(2) "Domestic violence" means abuse as described in

paragraph (1).

(3) "Family or household members" include spouses,

former spouses, parents, children, stepchildren and other persons related by blood or by present or prior marriage, persons who share or formerly shared a common dwelling, persons who have or allegedly have a child in common, persons who share or allegedly share a blood relationship through a child, persons who have or have had a dating or engagement relationship, persons with disabilities and their personal assistants, and caregivers as defined in subsection (e) of Section 12-4.4a of the Criminal Code of 2012. For purposes of this paragraph, neither a casual acquaintanceship nor ordinary fraternization between 2 individuals in business or social contexts shall be deemed to constitute a dating relationship.

(4) "Harassment" means knowing conduct which is not

necessary to accomplish a purpose which is reasonable under the circumstances; would cause a reasonable person emotional distress; and does cause emotional distress to the petitioner. Unless the presumption is rebutted by a preponderance of the evidence, the following types of conduct shall be presumed to cause emotional distress:

(i) creating a disturbance at petitioner's place

of employment or school;

(ii) repeatedly telephoning petitioner's place of

employment, home or residence;

(iii) repeatedly following petitioner about in a

public place or places;

(iv) repeatedly keeping petitioner under

surveillance by remaining present outside his or her home, school, place of employment, vehicle or other place occupied by petitioner or by peering in petitioner's windows;

(v) improperly concealing a minor child from

petitioner, repeatedly threatening to improperly remove a minor child of petitioner's from the jurisdiction or from the physical care of petitioner, repeatedly threatening to conceal a minor child from petitioner, or making a single such threat following an actual or attempted improper removal or concealment, unless respondent was fleeing from an incident or pattern of domestic violence; or

(vi) threatening physical force, confinement or

restraint on one or more occasions.

(5) "Interference with personal liberty" means

committing or threatening physical abuse, harassment, intimidation or willful deprivation so as to compel another to engage in conduct from which she or he has a right to abstain or to refrain from conduct in which she or he has a right to engage.

(6) "Intimidation of a dependent" means subjecting a

person who is dependent because of age, health or disability to participation in or the witnessing of: physical force against another or physical confinement or restraint of another which constitutes physical abuse as defined in this Article, regardless of whether the abused person is a family or household member.

(7) "Order of protection" means an order, granted

pursuant to this Article, which includes any or all of the remedies authorized by Section 112A-14 of this Code.

(8) "Petitioner" may mean not only any named

petitioner for the order of protection and any named victim of abuse on whose behalf the petition is brought, but also any other person protected by this Article.

(9) "Physical abuse" includes sexual abuse and means

any of the following:

(i) knowing or reckless use of physical force,

confinement or restraint;

(ii) knowing, repeated and unnecessary sleep

deprivation; or

(iii) knowing or reckless conduct which creates

an immediate risk of physical harm.

(9.3) "Respondent" in a petition for an order of

protection means the defendant.

(9.5) "Stay away" means for the respondent to refrain

from both physical presence and nonphysical contact with the petitioner whether direct, indirect (including, but not limited to, telephone calls, mail, email, faxes, and written notes), or through third parties who may or may not know about the order of protection.

(10) "Willful deprivation" means wilfully denying a

person who because of age, health or disability requires medication, medical care, shelter, accessible shelter or services, food, therapeutic device, or other physical assistance, and thereby exposing that person to the risk of physical, mental or emotional harm, except with regard to medical care and treatment when such dependent person has expressed the intent to forgo such medical care or treatment. This paragraph does not create any new affirmative duty to provide support to dependent persons.

(c) For the purposes of cases involving sexual offenses, the following terms shall have the following meanings in this Article:
(1) "Civil no contact order" means an order granted

under this Article, which includes a remedy authorized by Section 112A-14.5 of this Code.

(2) "Family or household members" include spouses,

parents, children, stepchildren, and persons who share a common dwelling.

(3) "Non-consensual" means a lack of freely given

agreement.

(4) "Petitioner" means not only any named petitioner

for the civil no contact order and any named victim of non-consensual sexual conduct or non-consensual sexual penetration on whose behalf the petition is brought, but includes any other person sought to be protected under this Article.

(5) "Respondent" in a petition for a civil no

contact order means the defendant.

(6) "Sexual conduct" means any intentional or

knowing touching or fondling by the petitioner or the respondent, either directly or through clothing, of the sex organs, anus, or breast of the petitioner or the respondent, or any part of the body of a child under 13 years of age, or any transfer or transmission of semen by the respondent upon any part of the clothed or unclothed body of the petitioner, for the purpose of sexual gratification or arousal of the petitioner or the respondent.

(7) "Sexual penetration" means any contact, however

slight, between the sex organ or anus of one person by an object, the sex organ, mouth or anus of another person, or any intrusion, however slight, of any part of the body of one person or of any animal or object into the sex organ or anus of another person, including but not limited to cunnilingus, fellatio or anal penetration. Evidence of emission of semen is not required to prove sexual penetration.

(8) "Stay away" means to refrain from both physical

presence and nonphysical contact with the petitioner directly, indirectly, or through third parties who may or may not know of the order. "Nonphysical contact" includes, but is not limited to, telephone calls, mail, e-mail, fax, and written notes.

(d) For the purposes of cases involving stalking offenses, the following terms shall have the following meanings in this Article:
(1) "Course of conduct" means 2 or more acts,

including, but not limited to, acts in which a respondent directly, indirectly, or through third parties, by any action, method, device, or means follows, monitors, observes, surveils, threatens, or communicates to or about, a person, engages in other contact, or interferes with or damages a person's property or pet. A course of conduct may include contact via electronic communications. The incarceration of a person in a penal institution who commits the course of conduct is not a bar to prosecution.

(2) "Emotional distress" means significant mental

suffering, anxiety or alarm.

(3) "Contact" includes any contact with the victim,

that is initiated or continued without the victim's consent, or that is in disregard of the victim's expressed desire that the contact be avoided or discontinued, including, but not limited to, being in the physical presence of the victim; appearing within the sight of the victim; approaching or confronting the victim in a public place or on private property; appearing at the workplace or residence of the victim; entering onto or remaining on property owned, leased, or occupied by the victim; or placing an object on, or delivering an object to, property owned, leased, or occupied by the victim.

(4) "Petitioner" means any named petitioner for the

stalking no contact order or any named victim of stalking on whose behalf the petition is brought.

(5) "Reasonable person" means a person in the

petitioner's circumstances with the petitioner's knowledge of the respondent and the respondent's prior acts.

(6) "Respondent" in a petition for a civil no

contact order means the defendant.

(7) "Stalking" means engaging in a course of conduct

directed at a specific person, and he or she knows or should know that this course of conduct would cause a reasonable person to fear for his or her safety or the safety of a third person or suffer emotional distress. "Stalking" does not include an exercise of the right to free speech or assembly that is otherwise lawful or picketing occurring at the workplace that is otherwise lawful and arises out of a bona fide labor dispute, including any controversy concerning wages, salaries, hours, working conditions or benefits, including health and welfare, sick leave, insurance, and pension or retirement provisions, the making or maintaining of collective bargaining agreements, and the terms to be included in those agreements.

(8) "Stalking no contact order" means an order

granted under this Article, which includes a remedy authorized by Section 112A-14.7 of this Code.

(Source: P.A. 100-199, eff. 1-1-18.)

(725 ILCS 5/112A-4) (from Ch. 38, par. 112A-4)
Sec. 112A-4. Persons protected by this Article.
(a) The following persons are protected by this Article in cases involving domestic violence:
(1) any person abused by a family or household member;
(2) any minor child or dependent adult in the care of

such person; and

(3) any person residing or employed at a private home

or public shelter which is housing an abused family or household member.

(a-5) The following persons are protected by this Article in cases involving sexual offenses:
(1) any victim of non-consensual sexual conduct or

non-consensual sexual penetration on whose behalf the petition is brought;

(2) any family or household member of the named

victim; and

(3) any employee of or volunteer at a rape crisis

center.

(a-10) The following persons are protected by this Article in cases involving stalking offenses:
(1) any victim of stalking; and
(2) any family or household member of the named

victim.

(b) (Blank).
(Source: P.A. 100-199, eff. 1-1-18.)

(725 ILCS 5/112A-4.5)
Sec. 112A-4.5. Who may file petition.
(a) A petition for an order of protection may be filed:
(1) by a person who has been abused by a family or

household member; or

(2) by any person on behalf of a minor child or an

adult who has been abused by a family or household member and who, because of age, health, disability, or inaccessibility, cannot file the petition.

(b) A petition for a civil no contact order may be filed:
(1) by any person who is a victim of non-consensual

sexual conduct or non-consensual sexual penetration, including a single incident of non-consensual sexual conduct or non-consensual sexual penetration; or

(2) by a person on behalf of a minor child or an

adult who is a victim of non-consensual sexual conduct or non-consensual sexual penetration but, because of age, disability, health, or inaccessibility, cannot file the petition.

(c) A petition for a stalking no contact order may be filed:
(1) by any person who is a victim of stalking; or
(2) by a person on behalf of a minor child or an

adult who is a victim of stalking but, because of age, disability, health, or inaccessibility, cannot file the petition.

(d) The State's Attorney shall file a petition on behalf on any person who may file a petition under subsections (a), (b) or (c) of this Section if the person requests the State's Attorney to file a petition on the person's behalf.
(e) Any petition properly filed under this Article may seek protection for any additional persons protected by this Article.
(Source: P.A. 100-199, eff. 1-1-18.)

(725 ILCS 5/112A-5) (from Ch. 38, par. 112A-5)
Sec. 112A-5. Pleading; non-disclosure of address.
(a) A petition for a protective order shall be in writing and verified or accompanied by affidavit and shall allege that petitioner has been abused by respondent, who is a family or household member. The petition shall further set forth whether there is any other action between the petitioner and respondent.
(b) The petitioner shall not be required to disclose the petitioner's address. If the petition states that disclosure of petitioner's address would risk abuse of petitioner or any member of petitioner's family or household or reveal the confidential address of a shelter for domestic violence victims, that address may be omitted from all documents filed with the court.
(Source: P.A. 100-199, eff. 1-1-18.)

(725 ILCS 5/112A-5.5)
Sec. 112A-5.5. Time for filing petition. A petition for a protective order may be filed at any time before the charge is dismissed, the defendant is acquitted, or the defendant completes service of his or her sentence. The petition can be considered at any court proceeding in the delinquency or criminal case at which the defendant is present. The court may schedule a separate court proceeding to consider the petition.
(Source: P.A. 100-199, eff. 1-1-18.)

(725 ILCS 5/112A-6) (from Ch. 38, par. 112A-6)
Sec. 112A-6. (Repealed).
(Source: P.A. 90-235, eff. 1-1-98. Repealed by P.A. 100-199, eff. 1-1-18.)

(725 ILCS 5/112A-7) (from Ch. 38, par. 112A-7)
Sec. 112A-7. (Repealed).
(Source: P.A. 88-45. Repealed by P.A. 100-199, eff. 1-1-18.)

(725 ILCS 5/112A-8) (from Ch. 38, par. 112A-8)
Sec. 112A-8. Subject matter jurisdiction. Each of the circuit courts shall have the power to issue orders of protection.
(Source: P.A. 84-1305.)

(725 ILCS 5/112A-9) (from Ch. 38, par. 112A-9)
Sec. 112A-9. Jurisdiction over persons. In child custody proceedings, the court's personal jurisdiction is determined by this State's Uniform Child-Custody Jurisdiction and Enforcement Act. Otherwise, the courts of this State have jurisdiction to bind (i) State residents, and (ii) non-residents having minimum contacts with this State, to the extent permitted by the long-arm statute, Section 2-209 of the Code of Civil Procedure, as now or hereafter amended.
(Source: P.A. 93-108, eff. 1-1-04.)

(725 ILCS 5/112A-10) (from Ch. 38, par. 112A-10)
Sec. 112A-10. (Repealed).
(Source: P.A. 99-240, eff. 1-1-16. Repealed by P.A. 100-199, eff. 1-1-18.)

(725 ILCS 5/112A-11) (from Ch. 38, par. 112A-11)
Sec. 112A-11. (Repealed).
(Source: P.A. 84-1305. Repealed by P.A. 100-199, eff. 1-1-18.)

(725 ILCS 5/112A-11.1)
Sec. 112A-11.1. Procedure for determining whether certain misdemeanor crimes are crimes of domestic violence for purposes of federal law.
(a) When a defendant has been charged with a violation of Section 12-1, 12-2, 12-3, 12-3.2, 12-3.4, or 12-3.5 of the Criminal Code of 1961 or the Criminal Code of 2012, the State may, at arraignment or no later than 45 days after arraignment, for the purpose of notification to the Department of State Police Firearm Owner's Identification Card Office, serve on the defendant and file with the court a notice alleging that conviction of the offense would subject the defendant to the prohibitions of 18 U.S.C. 922(g)(9) because of the relationship between the defendant and the alleged victim and the nature of the alleged offense.
(b) The notice shall include the name of the person alleged to be the victim of the crime and shall specify the nature of the alleged relationship as set forth in 18 U.S.C. 921(a)(33)(A)(ii). It shall also specify the element of the charged offense which requires the use or attempted use of physical force, or the threatened use of a deadly weapon, as set forth 18 U.S.C. 921(a)(33)(A)(ii). It shall also include notice that the defendant is entitled to a hearing on the allegation contained in the notice and that if the allegation is sustained, that determination and conviction shall be reported to the Department of State Police Firearm Owner's Identification Card Office.
(c) After having been notified as provided in subsection (b) of this Section, the defendant may stipulate or admit, orally on the record or in writing, that conviction of the offense would subject the defendant to the prohibitions of 18 U.S.C. 922(g)(9). In that case, the applicability of 18 U.S.C. 922(g)(9) shall be deemed established for purposes of Section 112A-11.2. If the defendant denies the applicability of 18 U.S.C. 922(g)(9) as alleged in the notice served by the State, or stands mute with respect to that allegation, then the State shall bear the burden to prove beyond a reasonable doubt that the offense is one to which the prohibitions of 18 U.S.C. 922(g)(9) apply. The court may consider reliable hearsay evidence submitted by either party provided that it is relevant to the determination of the allegation. Facts previously proven at trial or elicited at the time of entry of a plea of guilty shall be deemed established beyond a reasonable doubt and shall not be relitigated. At the conclusion of the hearing, or upon a stipulation or admission, as applicable, the court shall make a specific written determination with respect to the allegation.
(Source: P.A. 97-1131, eff. 1-1-13; 97-1150, eff. 1-25-13.)

(725 ILCS 5/112A-11.2)
Sec. 112A-11.2. Notification to the Department of State Police Firearm Owner's Identification Card Office of determinations in certain misdemeanor cases. Upon judgment of conviction of a violation of Section 12-1, 12-2, 12-3, 12-3.2, 12-3.4, or 12-3.5 of the Criminal Code of 1961 or the Criminal Code of 2012 when the defendant has been determined, under Section 112A-11.1, to be subject to the prohibitions of 18 U.S.C. 922(g)(9), the circuit court clerk shall include notification and a copy of the written determination in a report of the conviction to the Department of State Police Firearm Owner's Identification Card Office to enable the office to report that determination to the Federal Bureau of Investigation and assist the Bureau in identifying persons prohibited from purchasing and possessing a firearm pursuant to the provisions of 18 U.S.C. 922.
(Source: P.A. 97-1131, eff. 1-1-13; 97-1150, eff. 1-25-13.)

(725 ILCS 5/112A-11.5)
Sec. 112A-11.5. Issuance of protective order.
(a) The court shall grant the petition and enter a protective order if the court finds prima facie evidence that a crime involving domestic violence, a sexual offense or a crime involving stalking has been committed. The following shall be considered prima facie evidence of the crime:
(1) an information, complaint, indictment or

delinquency petition, charging a crime of domestic violence, a sexual offense or stalking or charging an attempt to commit a crime of domestic violence, a sexual offense or stalking; or

(2) an adjudication of delinquency, a finding of

guilt based upon a plea, or a finding of guilt after a trial for a crime of domestic battery, a sexual crime or stalking or an attempt to commit a crime of domestic violence, a sexual offense or stalking;

(3) any dispositional order issued under Section

5-710 of the Juvenile Court Act of 1987, the imposition of supervision, conditional discharge, probation, periodic imprisonment, parole, aftercare release or mandatory supervised release for a crime of domestic violence, a sexual offense or stalking or an attempt to commit a crime of domestic violence, a sexual offense, or stalking, or imprisonment in conjunction with a bond forfeiture warrant; or

(4) the entry of a protective order in a separate

civil case brought by the petitioner against the respondent.

(b) The petitioner shall not be denied a protective order because the petitioner or the respondent is a minor.
(c) The court, when determining whether or not to issue a protective order, may not require physical injury on the person of the victim.
(Source: P.A. 100-199, eff. 1-1-18.)

(725 ILCS 5/112A-12) (from Ch. 38, par. 112A-12)
Sec. 112A-12. Transfer of issues not decided in cases involving domestic violence.
(a) (Blank).
(b) A criminal court may decline to decide contested issues of physical care, custody, visitation, or family support, unless a decision on one or more of those contested issues is necessary to avoid the risk of abuse, neglect, removal from the state or concealment within the state of the child or of separation of the child from the primary caretaker.
(c) The court shall transfer to the appropriate court or division any issue it has declined to decide. Any court may transfer any matter which must be tried by jury to a more appropriate calendar or division.
(d) If the court transfers or otherwise declines to decide any issue, judgment on that issue shall be expressly reserved and ruling on other issues shall not be delayed or declined.
(Source: P.A. 100-199, eff. 1-1-18.)

(725 ILCS 5/112A-13) (from Ch. 38, par. 112A-13)
Sec. 112A-13. (Repealed).
(Source: P.A. 91-357, eff. 7-29-99. Repealed by P.A. 100-199, eff. 1-1-18.)

(725 ILCS 5/112A-14) (from Ch. 38, par. 112A-14)
(Text of Section from P.A. 99-85)
Sec. 112A-14. Order of protection; remedies.
(a) Issuance of order. If the court finds that petitioner has been abused by a family or household member, as defined in this Article, an order of protection prohibiting such abuse shall issue; provided that petitioner must also satisfy the requirements of one of the following Sections, as appropriate: Section 112A-17 on emergency orders, Section 112A-18 on interim orders, or Section 112A-19 on plenary orders. Petitioner shall not be denied an order of protection because petitioner or respondent is a minor. The court, when determining whether or not to issue an order of protection, shall not require physical manifestations of abuse on the person of the victim. Modification and extension of prior orders of protection shall be in accordance with this Article.
(b) Remedies and standards. The remedies to be included in an order of protection shall be determined in accordance with this Section and one of the following Sections, as appropriate: Section 112A-17 on emergency orders, Section 112A-18 on interim orders, and Section 112A-19 on plenary orders. The remedies listed in this subsection shall be in addition to other civil or criminal remedies available to petitioner.
(1) Prohibition of abuse. Prohibit respondent's

harassment, interference with personal liberty, intimidation of a dependent, physical abuse or willful deprivation, as defined in this Article, if such abuse has occurred or otherwise appears likely to occur if not prohibited.

(2) Grant of exclusive possession of residence.

Prohibit respondent from entering or remaining in any residence, household, or premises of the petitioner, including one owned or leased by respondent, if petitioner has a right to occupancy thereof. The grant of exclusive possession of the residence, household, or premises shall not affect title to real property, nor shall the court be limited by the standard set forth in Section 701 of the Illinois Marriage and Dissolution of Marriage Act.

(A) Right to occupancy. A party has a right to

occupancy of a residence or household if it is solely or jointly owned or leased by that party, that party's spouse, a person with a legal duty to support that party or a minor child in that party's care, or by any person or entity other than the opposing party that authorizes that party's occupancy (e.g., a domestic violence shelter). Standards set forth in subparagraph (B) shall not preclude equitable relief.

(B) Presumption of hardships. If petitioner and

respondent each has the right to occupancy of a residence or household, the court shall balance (i) the hardships to respondent and any minor child or dependent adult in respondent's care resulting from entry of this remedy with (ii) the hardships to petitioner and any minor child or dependent adult in petitioner's care resulting from continued exposure to the risk of abuse (should petitioner remain at the residence or household) or from loss of possession of the residence or household (should petitioner leave to avoid the risk of abuse). When determining the balance of hardships, the court shall also take into account the accessibility of the residence or household. Hardships need not be balanced if respondent does not have a right to occupancy.

The balance of hardships is presumed to favor

possession by petitioner unless the presumption is rebutted by a preponderance of the evidence, showing that the hardships to respondent substantially outweigh the hardships to petitioner and any minor child or dependent adult in petitioner's care. The court, on the request of petitioner or on its own motion, may order respondent to provide suitable, accessible, alternate housing for petitioner instead of excluding respondent from a mutual residence or household.

(3) Stay away order and additional prohibitions.

Order respondent to stay away from petitioner or any other person protected by the order of protection, or prohibit respondent from entering or remaining present at petitioner's school, place of employment, or other specified places at times when petitioner is present, or both, if reasonable, given the balance of hardships. Hardships need not be balanced for the court to enter a stay away order or prohibit entry if respondent has no right to enter the premises.

If an order of protection grants petitioner exclusive

possession of the residence, or prohibits respondent from entering the residence, or orders respondent to stay away from petitioner or other protected persons, then the court may allow respondent access to the residence to remove items of clothing and personal adornment used exclusively by respondent, medications, and other items as the court directs. The right to access shall be exercised on only one occasion as the court directs and in the presence of an agreed-upon adult third party or law enforcement officer.

(4) Counseling. Require or recommend the respondent

to undergo counseling for a specified duration with a social worker, psychologist, clinical psychologist, psychiatrist, family service agency, alcohol or substance abuse program, mental health center guidance counselor, agency providing services to elders, program designed for domestic violence abusers or any other guidance service the court deems appropriate. The court may order the respondent in any intimate partner relationship to report to an Illinois Department of Human Services protocol approved partner abuse intervention program for an assessment and to follow all recommended treatment.

(5) Physical care and possession of the minor child.

In order to protect the minor child from abuse, neglect, or unwarranted separation from the person who has been the minor child's primary caretaker, or to otherwise protect the well-being of the minor child, the court may do either or both of the following: (i) grant petitioner physical care or possession of the minor child, or both, or (ii) order respondent to return a minor child to, or not remove a minor child from, the physical care of a parent or person in loco parentis.

If a court finds, after a hearing, that respondent

has committed abuse (as defined in Section 112A-3) of a minor child, there shall be a rebuttable presumption that awarding physical care to respondent would not be in the minor child's best interest.

(6) Temporary legal custody. Award temporary legal

custody to petitioner in accordance with this Section, the Illinois Marriage and Dissolution of Marriage Act, the Illinois Parentage Act of 2015, and this State's Uniform Child-Custody Jurisdiction and Enforcement Act.

If a court finds, after a hearing, that respondent

has committed abuse (as defined in Section 112A-3) of a minor child, there shall be a rebuttable presumption that awarding temporary legal custody to respondent would not be in the child's best interest.

(7) Visitation. Determine the visitation rights, if

any, of respondent in any case in which the court awards physical care or temporary legal custody of a minor child to petitioner. The court shall restrict or deny respondent's visitation with a minor child if the court finds that respondent has done or is likely to do any of the following: (i) abuse or endanger the minor child during visitation; (ii) use the visitation as an opportunity to abuse or harass petitioner or petitioner's family or household members; (iii) improperly conceal or detain the minor child; or (iv) otherwise act in a manner that is not in the best interests of the minor child. The court shall not be limited by the standards set forth in Section 607.1 of the Illinois Marriage and Dissolution of Marriage Act. If the court grants visitation, the order shall specify dates and times for the visitation to take place or other specific parameters or conditions that are appropriate. No order for visitation shall refer merely to the term "reasonable visitation".

Petitioner may deny respondent access to the minor

child if, when respondent arrives for visitation, respondent is under the influence of drugs or alcohol and constitutes a threat to the safety and well-being of petitioner or petitioner's minor children or is behaving in a violent or abusive manner.

If necessary to protect any member of petitioner's

family or household from future abuse, respondent shall be prohibited from coming to petitioner's residence to meet the minor child for visitation, and the parties shall submit to the court their recommendations for reasonable alternative arrangements for visitation. A person may be approved to supervise visitation only after filing an affidavit accepting that responsibility and acknowledging accountability to the court.

(8) Removal or concealment of minor child. Prohibit

respondent from removing a minor child from the State or concealing the child within the State.

(9) Order to appear. Order the respondent to appear

in court, alone or with a minor child, to prevent abuse, neglect, removal or concealment of the child, to return the child to the custody or care of the petitioner or to permit any court-ordered interview or examination of the child or the respondent.

(10) Possession of personal property. Grant

petitioner exclusive possession of personal property and, if respondent has possession or control, direct respondent to promptly make it available to petitioner, if:

(i) petitioner, but not respondent, owns the

property; or

(ii) the parties own the property jointly;

sharing it would risk abuse of petitioner by respondent or is impracticable; and the balance of hardships favors temporary possession by petitioner.

If petitioner's sole claim to ownership of the

property is that it is marital property, the court may award petitioner temporary possession thereof under the standards of subparagraph (ii) of this paragraph only if a proper proceeding has been filed under the Illinois Marriage and Dissolution of Marriage Act, as now or hereafter amended.

No order under this provision shall affect title to

property.

(11) Protection of property. Forbid the respondent

from taking, transferring, encumbering, concealing, damaging or otherwise disposing of any real or personal property, except as explicitly authorized by the court, if:

(i) petitioner, but not respondent, owns the

property; or

(ii) the parties own the property jointly, and

the balance of hardships favors granting this remedy.

If petitioner's sole claim to ownership of the

property is that it is marital property, the court may grant petitioner relief under subparagraph (ii) of this paragraph only if a proper proceeding has been filed under the Illinois Marriage and Dissolution of Marriage Act, as now or hereafter amended.

The court may further prohibit respondent from

improperly using the financial or other resources of an aged member of the family or household for the profit or advantage of respondent or of any other person.

(11.5) Protection of animals. Grant the petitioner

the exclusive care, custody, or control of any animal owned, possessed, leased, kept, or held by either the petitioner or the respondent or a minor child residing in the residence or household of either the petitioner or the respondent and order the respondent to stay away from the animal and forbid the respondent from taking, transferring, encumbering, concealing, harming, or otherwise disposing of the animal.

(12) Order for payment of support. Order respondent

to pay temporary support for the petitioner or any child in the petitioner's care or custody, when the respondent has a legal obligation to support that person, in accordance with the Illinois Marriage and Dissolution of Marriage Act, which shall govern, among other matters, the amount of support, payment through the clerk and withholding of income to secure payment. An order for child support may be granted to a petitioner with lawful physical care or custody of a child, or an order or agreement for physical care or custody, prior to entry of an order for legal custody. Such a support order shall expire upon entry of a valid order granting legal custody to another, unless otherwise provided in the custody order.

(13) Order for payment of losses. Order respondent to

pay petitioner for losses suffered as a direct result of the abuse. Such losses shall include, but not be limited to, medical expenses, lost earnings or other support, repair or replacement of property damaged or taken, reasonable attorney's fees, court costs and moving or other travel expenses, including additional reasonable expenses for temporary shelter and restaurant meals.

(i) Losses affecting family needs. If a party is

entitled to seek maintenance, child support or property distribution from the other party under the Illinois Marriage and Dissolution of Marriage Act, as now or hereafter amended, the court may order respondent to reimburse petitioner's actual losses, to the extent that such reimbursement would be "appropriate temporary relief", as authorized by subsection (a)(3) of Section 501 of that Act.

(ii) Recovery of expenses. In the case of an

improper concealment or removal of a minor child, the court may order respondent to pay the reasonable expenses incurred or to be incurred in the search for and recovery of the minor child, including but not limited to legal fees, court costs, private investigator fees, and travel costs.

(14) Prohibition of entry. Prohibit the respondent

from entering or remaining in the residence or household while the respondent is under the influence of alcohol or drugs and constitutes a threat to the safety and well-being of the petitioner or the petitioner's children.

(14.5) Prohibition of firearm possession.
(A) A person who is subject to an existing order

of protection, interim order of protection, emergency order of protection, or plenary order of protection, issued under this Code may not lawfully possess weapons under Section 8.2 of the Firearm Owners Identification Card Act.

(B) Any firearms in the possession of the

respondent, except as provided in subparagraph (C) of this paragraph (14.5), shall be ordered by the court to be turned over to a person with a valid Firearm Owner's Identification Card for safekeeping. The court shall issue an order that the respondent's Firearm Owner's Identification Card be turned over to the local law enforcement agency, which in turn shall immediately mail the card to the Department of State Police Firearm Owner's Identification Card Office for safekeeping. The period of safekeeping shall be for the duration of the order of protection. The firearm or firearms and Firearm Owner's Identification Card, if unexpired, shall at the respondent's request be returned to the respondent at expiration of the order of protection.

(C) If the respondent is a peace officer as

defined in Section 2-13 of the Criminal Code of 2012, the court shall order that any firearms used by the respondent in the performance of his or her duties as a peace officer be surrendered to the chief law enforcement executive of the agency in which the respondent is employed, who shall retain the firearms for safekeeping for the duration of the order of protection.

(D) Upon expiration of the period of

safekeeping, if the firearms or Firearm Owner's Identification Card cannot be returned to respondent because respondent cannot be located, fails to respond to requests to retrieve the firearms, or is not lawfully eligible to possess a firearm, upon petition from the local law enforcement agency, the court may order the local law enforcement agency to destroy the firearms, use the firearms for training purposes, or for any other application as deemed appropriate by the local law enforcement agency; or that the firearms be turned over to a third party who is lawfully eligible to possess firearms, and who does not reside with respondent.

(15) Prohibition of access to records. If an order

of protection prohibits respondent from having contact with the minor child, or if petitioner's address is omitted under subsection (b) of Section 112A-5, or if necessary to prevent abuse or wrongful removal or concealment of a minor child, the order shall deny respondent access to, and prohibit respondent from inspecting, obtaining, or attempting to inspect or obtain, school or any other records of the minor child who is in the care of petitioner.

(16) Order for payment of shelter services. Order

respondent to reimburse a shelter providing temporary housing and counseling services to the petitioner for the cost of the services, as certified by the shelter and deemed reasonable by the court.

(17) Order for injunctive relief. Enter injunctive

relief necessary or appropriate to prevent further abuse of a family or household member or to effectuate one of the granted remedies, if supported by the balance of hardships. If the harm to be prevented by the injunction is abuse or any other harm that one of the remedies listed in paragraphs (1) through (16) of this subsection is designed to prevent, no further evidence is necessary to establish that the harm is an irreparable injury.

(c) Relevant factors; findings.
(1) In determining whether to grant a specific

remedy, other than payment of support, the court shall consider relevant factors, including but not limited to the following:

(i) the nature, frequency, severity, pattern and

consequences of the respondent's past abuse of the petitioner or any family or household member, including the concealment of his or her location in order to evade service of process or notice, and the likelihood of danger of future abuse to petitioner or any member of petitioner's or respondent's family or household; and

(ii) the danger that any minor child will be

abused or neglected or improperly removed from the jurisdiction, improperly concealed within the State or improperly separated from the child's primary caretaker.

(2) In comparing relative hardships resulting to the

parties from loss of possession of the family home, the court shall consider relevant factors, including but not limited to the following:

(i) availability, accessibility, cost, safety,

adequacy, location and other characteristics of alternate housing for each party and any minor child or dependent adult in the party's care;

(ii) the effect on the party's employment; and
(iii) the effect on the relationship of the

party, and any minor child or dependent adult in the party's care, to family, school, church and community.

(3) Subject to the exceptions set forth in paragraph

(4) of this subsection, the court shall make its findings in an official record or in writing, and shall at a minimum set forth the following:

(i) That the court has considered the applicable

relevant factors described in paragraphs (1) and (2) of this subsection.

(ii) Whether the conduct or actions of

respondent, unless prohibited, will likely cause irreparable harm or continued abuse.

(iii) Whether it is necessary to grant the

requested relief in order to protect petitioner or other alleged abused persons.

(4) For purposes of issuing an ex parte emergency

order of protection, the court, as an alternative to or as a supplement to making the findings described in paragraphs (c)(3)(i) through (c)(3)(iii) of this subsection, may use the following procedure:

When a verified petition for an emergency order of

protection in accordance with the requirements of Sections 112A-5 and 112A-17 is presented to the court, the court shall examine petitioner on oath or affirmation. An emergency order of protection shall be issued by the court if it appears from the contents of the petition and the examination of petitioner that the averments are sufficient to indicate abuse by respondent and to support the granting of relief under the issuance of the emergency order of protection.

(5) Never married parties. No rights or

responsibilities for a minor child born outside of marriage attach to a putative father until a father and child relationship has been established under the Illinois Parentage Act of 1984 or under the Illinois Parentage Act of 2015 on and after the effective date of that Act. Absent such an adjudication, no putative father shall be granted temporary custody of the minor child, visitation with the minor child, or physical care and possession of the minor child, nor shall an order of payment for support of the minor child be entered.

(d) Balance of hardships; findings. If the court finds that the balance of hardships does not support the granting of a remedy governed by paragraph (2), (3), (10), (11), or (16) of subsection (b) of this Section, which may require such balancing, the court's findings shall so indicate and shall include a finding as to whether granting the remedy will result in hardship to respondent that would substantially outweigh the hardship to petitioner from denial of the remedy. The findings shall be an official record or in writing.
(e) Denial of remedies. Denial of any remedy shall not be based, in whole or in part, on evidence that:
(1) Respondent has cause for any use of force, unless

that cause satisfies the standards for justifiable use of force provided by Article 7 of the Criminal Code of 2012;

(2) Respondent was voluntarily intoxicated;
(3) Petitioner acted in self-defense or defense of

another, provided that, if petitioner utilized force, such force was justifiable under Article 7 of the Criminal Code of 2012;

(4) Petitioner did not act in self-defense or defense

of another;

(5) Petitioner left the residence or household to

avoid further abuse by respondent;

(6) Petitioner did not leave the residence or

household to avoid further abuse by respondent;

(7) Conduct by any family or household member excused

the abuse by respondent, unless that same conduct would have excused such abuse if the parties had not been family or household members.

(Source: P.A. 98-63, eff. 7-9-13; 99-85, eff. 1-1-16.)

(Text of Section from P.A. 100-199)
Sec. 112A-14. Order of protection; remedies.
(a) (Blank).
(b) The court may order any of the remedies listed in this subsection. The remedies listed in this subsection shall be in addition to other civil or criminal remedies available to petitioner.
(1) Prohibition of abuse. Prohibit respondent's

harassment, interference with personal liberty, intimidation of a dependent, physical abuse or willful deprivation, as defined in this Article, if such abuse has occurred or otherwise appears likely to occur if not prohibited.

(2) Grant of exclusive possession of residence.

Prohibit respondent from entering or remaining in any residence, household, or premises of the petitioner, including one owned or leased by respondent, if petitioner has a right to occupancy thereof. The grant of exclusive possession of the residence, household, or premises shall not affect title to real property, nor shall the court be limited by the standard set forth in Section 701 of the Illinois Marriage and Dissolution of Marriage Act.

(A) Right to occupancy. A party has a right to

occupancy of a residence or household if it is solely or jointly owned or leased by that party, that party's spouse, a person with a legal duty to support that party or a minor child in that party's care, or by any person or entity other than the opposing party that authorizes that party's occupancy (e.g., a domestic violence shelter). Standards set forth in subparagraph (B) shall not preclude equitable relief.

(B) Presumption of hardships. If petitioner and

respondent each has the right to occupancy of a residence or household, the court shall balance (i) the hardships to respondent and any minor child or dependent adult in respondent's care resulting from entry of this remedy with (ii) the hardships to petitioner and any minor child or dependent adult in petitioner's care resulting from continued exposure to the risk of abuse (should petitioner remain at the residence or household) or from loss of possession of the residence or household (should petitioner leave to avoid the risk of abuse). When determining the balance of hardships, the court shall also take into account the accessibility of the residence or household. Hardships need not be balanced if respondent does not have a right to occupancy.

The balance of hardships is presumed to favor

possession by petitioner unless the presumption is rebutted by a preponderance of the evidence, showing that the hardships to respondent substantially outweigh the hardships to petitioner and any minor child or dependent adult in petitioner's care. The court, on the request of petitioner or on its own motion, may order respondent to provide suitable, accessible, alternate housing for petitioner instead of excluding respondent from a mutual residence or household.

(3) Stay away order and additional prohibitions.

Order respondent to stay away from petitioner or any other person protected by the order of protection, or prohibit respondent from entering or remaining present at petitioner's school, place of employment, or other specified places at times when petitioner is present, or both, if reasonable, given the balance of hardships. Hardships need not be balanced for the court to enter a stay away order or prohibit entry if respondent has no right to enter the premises.

(A) If an order of protection grants petitioner

exclusive possession of the residence, or prohibits respondent from entering the residence, or orders respondent to stay away from petitioner or other protected persons, then the court may allow respondent access to the residence to remove items of clothing and personal adornment used exclusively by respondent, medications, and other items as the court directs. The right to access shall be exercised on only one occasion as the court directs and in the presence of an agreed-upon adult third party or law enforcement officer.

(B) When the petitioner and the respondent attend

the same public, private, or non-public elementary, middle, or high school, the court when issuing an order of protection and providing relief shall consider the severity of the act, any continuing physical danger or emotional distress to the petitioner, the educational rights guaranteed to the petitioner and respondent under federal and State law, the availability of a transfer of the respondent to another school, a change of placement or a change of program of the respondent, the expense, difficulty, and educational disruption that would be caused by a transfer of the respondent to another school, and any other relevant facts of the case. The court may order that the respondent not attend the public, private, or non-public elementary, middle, or high school attended by the petitioner, order that the respondent accept a change of placement or change of program, as determined by the school district or private or non-public school, or place restrictions on the respondent's movements within the school attended by the petitioner. The respondent bears the burden of proving by a preponderance of the evidence that a transfer, change of placement, or change of program of the respondent is not available. The respondent also bears the burden of production with respect to the expense, difficulty, and educational disruption that would be caused by a transfer of the respondent to another school. A transfer, change of placement, or change of program is not unavailable to the respondent solely on the ground that the respondent does not agree with the school district's or private or non-public school's transfer, change of placement, or change of program or solely on the ground that the respondent fails or refuses to consent or otherwise does not take an action required to effectuate a transfer, change of placement, or change of program. When a court orders a respondent to stay away from the public, private, or non-public school attended by the petitioner and the respondent requests a transfer to another attendance center within the respondent's school district or private or non-public school, the school district or private or non-public school shall have sole discretion to determine the attendance center to which the respondent is transferred. If the court order results in a transfer of the minor respondent to another attendance center, a change in the respondent's placement, or a change of the respondent's program, the parents, guardian, or legal custodian of the respondent is responsible for transportation and other costs associated with the transfer or change.

(C) The court may order the parents, guardian, or

legal custodian of a minor respondent to take certain actions or to refrain from taking certain actions to ensure that the respondent complies with the order. If the court orders a transfer of the respondent to another school, the parents, guardian, or legal custodian of the respondent is responsible for transportation and other costs associated with the change of school by the respondent.

(4) Counseling. Require or recommend the respondent

to undergo counseling for a specified duration with a social worker, psychologist, clinical psychologist, psychiatrist, family service agency, alcohol or substance abuse program, mental health center guidance counselor, agency providing services to elders, program designed for domestic violence abusers or any other guidance service the court deems appropriate. The court may order the respondent in any intimate partner relationship to report to an Illinois Department of Human Services protocol approved partner abuse intervention program for an assessment and to follow all recommended treatment.

(5) Physical care and possession of the minor child.

In order to protect the minor child from abuse, neglect, or unwarranted separation from the person who has been the minor child's primary caretaker, or to otherwise protect the well-being of the minor child, the court may do either or both of the following: (i) grant petitioner physical care or possession of the minor child, or both, or (ii) order respondent to return a minor child to, or not remove a minor child from, the physical care of a parent or person in loco parentis.

If the respondent is charged with abuse (as defined

in Section 112A-3) of a minor child, there shall be a rebuttable presumption that awarding physical care to respondent would not be in the minor child's best interest.

(6) Temporary legal custody. Award temporary legal

custody to petitioner in accordance with this Section, the Illinois Marriage and Dissolution of Marriage Act, the Illinois Parentage Act of 2015, and this State's Uniform Child-Custody Jurisdiction and Enforcement Act.

If the respondent is charged with abuse (as defined

in Section 112A-3) of a minor child, there shall be a rebuttable presumption that awarding temporary legal custody to respondent would not be in the child's best interest.

(7) Visitation. Determine the visitation rights, if

any, of respondent in any case in which the court awards physical care or temporary legal custody of a minor child to petitioner. The court shall restrict or deny respondent's visitation with a minor child if the court finds that respondent has done or is likely to do any of the following: (i) abuse or endanger the minor child during visitation; (ii) use the visitation as an opportunity to abuse or harass petitioner or petitioner's family or household members; (iii) improperly conceal or detain the minor child; or (iv) otherwise act in a manner that is not in the best interests of the minor child. The court shall not be limited by the standards set forth in Section 607.1 of the Illinois Marriage and Dissolution of Marriage Act. If the court grants visitation, the order shall specify dates and times for the visitation to take place or other specific parameters or conditions that are appropriate. No order for visitation shall refer merely to the term "reasonable visitation".

Petitioner may deny respondent access to the minor

child if, when respondent arrives for visitation, respondent is under the influence of drugs or alcohol and constitutes a threat to the safety and well-being of petitioner or petitioner's minor children or is behaving in a violent or abusive manner.

If necessary to protect any member of petitioner's

family or household from future abuse, respondent shall be prohibited from coming to petitioner's residence to meet the minor child for visitation, and the parties shall submit to the court their recommendations for reasonable alternative arrangements for visitation. A person may be approved to supervise visitation only after filing an affidavit accepting that responsibility and acknowledging accountability to the court.

(8) Removal or concealment of minor child. Prohibit

respondent from removing a minor child from the State or concealing the child within the State.

(9) Order to appear. Order the respondent to appear

in court, alone or with a minor child, to prevent abuse, neglect, removal or concealment of the child, to return the child to the custody or care of the petitioner or to permit any court-ordered interview or examination of the child or the respondent.

(10) Possession of personal property. Grant

petitioner exclusive possession of personal property and, if respondent has possession or control, direct respondent to promptly make it available to petitioner, if:

(i) petitioner, but not respondent, owns the

property; or

(ii) the parties own the property jointly;

sharing it would risk abuse of petitioner by respondent or is impracticable; and the balance of hardships favors temporary possession by petitioner.

If petitioner's sole claim to ownership of the

property is that it is marital property, the court may award petitioner temporary possession thereof under the standards of subparagraph (ii) of this paragraph only if a proper proceeding has been filed under the Illinois Marriage and Dissolution of Marriage Act, as now or hereafter amended.

No order under this provision shall affect title to

property.

(11) Protection of property. Forbid the respondent

from taking, transferring, encumbering, concealing, damaging or otherwise disposing of any real or personal property, except as explicitly authorized by the court, if:

(i) petitioner, but not respondent, owns the

property; or

(ii) the parties own the property jointly, and

the balance of hardships favors granting this remedy.

If petitioner's sole claim to ownership of the

property is that it is marital property, the court may grant petitioner relief under subparagraph (ii) of this paragraph only if a proper proceeding has been filed under the Illinois Marriage and Dissolution of Marriage Act, as now or hereafter amended.

The court may further prohibit respondent from

improperly using the financial or other resources of an aged member of the family or household for the profit or advantage of respondent or of any other person.

(11.5) Protection of animals. Grant the petitioner

the exclusive care, custody, or control of any animal owned, possessed, leased, kept, or held by either the petitioner or the respondent or a minor child residing in the residence or household of either the petitioner or the respondent and order the respondent to stay away from the animal and forbid the respondent from taking, transferring, encumbering, concealing, harming, or otherwise disposing of the animal.

(12) Order for payment of support. Order respondent

to pay temporary support for the petitioner or any child in the petitioner's care or custody, when the respondent has a legal obligation to support that person, in accordance with the Illinois Marriage and Dissolution of Marriage Act, which shall govern, among other matters, the amount of support, payment through the clerk and withholding of income to secure payment. An order for child support may be granted to a petitioner with lawful physical care or custody of a child, or an order or agreement for physical care or custody, prior to entry of an order for legal custody. Such a support order shall expire upon entry of a valid order granting legal custody to another, unless otherwise provided in the custody order.

(13) Order for payment of losses. Order respondent to

pay petitioner for losses suffered as a direct result of the abuse. Such losses shall include, but not be limited to, medical expenses, lost earnings or other support, repair or replacement of property damaged or taken, reasonable attorney's fees, court costs and moving or other travel expenses, including additional reasonable expenses for temporary shelter and restaurant meals.

(i) Losses affecting family needs. If a party is

entitled to seek maintenance, child support or property distribution from the other party under the Illinois Marriage and Dissolution of Marriage Act, as now or hereafter amended, the court may order respondent to reimburse petitioner's actual losses, to the extent that such reimbursement would be "appropriate temporary relief", as authorized by subsection (a)(3) of Section 501 of that Act.

(ii) Recovery of expenses. In the case of an

improper concealment or removal of a minor child, the court may order respondent to pay the reasonable expenses incurred or to be incurred in the search for and recovery of the minor child, including but not limited to legal fees, court costs, private investigator fees, and travel costs.

(14) Prohibition of entry. Prohibit the respondent

from entering or remaining in the residence or household while the respondent is under the influence of alcohol or drugs and constitutes a threat to the safety and well-being of the petitioner or the petitioner's children.

(14.5) Prohibition of firearm possession.
(A) A person who is subject to an existing order

of protection, issued under this Code may not lawfully possess weapons under Section 8.2 of the Firearm Owners Identification Card Act.

(B) Any firearms in the possession of the

respondent, except as provided in subparagraph (C) of this paragraph (14.5), shall be ordered by the court to be turned over to a person with a valid Firearm Owner's Identification Card for safekeeping. The court shall issue an order that the respondent's Firearm Owner's Identification Card be turned over to the local law enforcement agency, which in turn shall immediately mail the card to the Department of State Police Firearm Owner's Identification Card Office for safekeeping. The period of safekeeping shall be for the duration of the order of protection. The firearm or firearms and Firearm Owner's Identification Card, if unexpired, shall at the respondent's request be returned to the respondent at expiration of the order of protection.

(C) If the respondent is a peace officer as

defined in Section 2-13 of the Criminal Code of 2012, the court shall order that any firearms used by the respondent in the performance of his or her duties as a peace officer be surrendered to the chief law enforcement executive of the agency in which the respondent is employed, who shall retain the firearms for safekeeping for the duration of the order of protection.

(D) Upon expiration of the period of

safekeeping, if the firearms or Firearm Owner's Identification Card cannot be returned to respondent because respondent cannot be located, fails to respond to requests to retrieve the firearms, or is not lawfully eligible to possess a firearm, upon petition from the local law enforcement agency, the court may order the local law enforcement agency to destroy the firearms, use the firearms for training purposes, or for any other application as deemed appropriate by the local law enforcement agency; or that the firearms be turned over to a third party who is lawfully eligible to possess firearms, and who does not reside with respondent.

(15) Prohibition of access to records. If an order

of protection prohibits respondent from having contact with the minor child, or if petitioner's address is omitted under subsection (b) of Section 112A-5, or if necessary to prevent abuse or wrongful removal or concealment of a minor child, the order shall deny respondent access to, and prohibit respondent from inspecting, obtaining, or attempting to inspect or obtain, school or any other records of the minor child who is in the care of petitioner.

(16) Order for payment of shelter services. Order

respondent to reimburse a shelter providing temporary housing and counseling services to the petitioner for the cost of the services, as certified by the shelter and deemed reasonable by the court.

(17) Order for injunctive relief. Enter injunctive

relief necessary or appropriate to prevent further abuse of a family or household member or to effectuate one of the granted remedies, if supported by the balance of hardships. If the harm to be prevented by the injunction is abuse or any other harm that one of the remedies listed in paragraphs (1) through (16) of this subsection is designed to prevent, no further evidence is necessary to establish that the harm is an irreparable injury.

(c) Relevant factors; findings.
(1) In determining whether to grant a specific

remedy, other than payment of support, the court shall consider relevant factors, including but not limited to the following:

(i) the nature, frequency, severity, pattern and

consequences of the respondent's past abuse of the petitioner or any family or household member, including the concealment of his or her location in order to evade service of process or notice, and the likelihood of danger of future abuse to petitioner or any member of petitioner's or respondent's family or household; and

(ii) the danger that any minor child will be

abused or neglected or improperly removed from the jurisdiction, improperly concealed within the State or improperly separated from the child's primary caretaker.

(2) In comparing relative hardships resulting to the

parties from loss of possession of the family home, the court shall consider relevant factors, including but not limited to the following:

(i) availability, accessibility, cost, safety,

adequacy, location and other characteristics of alternate housing for each party and any minor child or dependent adult in the party's care;

(ii) the effect on the party's employment; and
(iii) the effect on the relationship of the

party, and any minor child or dependent adult in the party's care, to family, school, church and community.

(3) Subject to the exceptions set forth in paragraph

(4) of this subsection, the court shall make its findings in an official record or in writing, and shall at a minimum set forth the following:

(i) That the court has considered the applicable

relevant factors described in paragraphs (1) and (2) of this subsection.

(ii) Whether the conduct or actions of

respondent, unless prohibited, will likely cause irreparable harm or continued abuse.

(iii) Whether it is necessary to grant the

requested relief in order to protect petitioner or other alleged abused persons.

(4) (Blank).
(5) Never married parties. No rights or

responsibilities for a minor child born outside of marriage attach to a putative father until a father and child relationship has been established under the Illinois Parentage Act of 1984 or under the Illinois Parentage Act of 2015 on and after the effective date of that Act. Absent such an adjudication, no putative father shall be granted temporary custody of the minor child, visitation with the minor child, or physical care and possession of the minor child, nor shall an order of payment for support of the minor child be entered.

(d) Balance of hardships; findings. If the court finds that the balance of hardships does not support the granting of a remedy governed by paragraph (2), (3), (10), (11), or (16) of subsection (b) of this Section, which may require such balancing, the court's findings shall so indicate and shall include a finding as to whether granting the remedy will result in hardship to respondent that would substantially outweigh the hardship to petitioner from denial of the remedy. The findings shall be an official record or in writing.
(e) Denial of remedies. Denial of any remedy shall not be based, in whole or in part, on evidence that:
(1) Respondent has cause for any use of force, unless

that cause satisfies the standards for justifiable use of force provided by Article 7 of the Criminal Code of 2012;

(2) Respondent was voluntarily intoxicated;
(3) Petitioner acted in self-defense or defense of

another, provided that, if petitioner utilized force, such force was justifiable under Article 7 of the Criminal Code of 2012;

(4) Petitioner did not act in self-defense or defense

of another;

(5) Petitioner left the residence or household to

avoid further abuse by respondent;

(6) Petitioner did not leave the residence or

household to avoid further abuse by respondent;

(7) Conduct by any family or household member excused

the abuse by respondent, unless that same conduct would have excused such abuse if the parties had not been family or household members.

(Source: P.A. 99-85, eff. 1-1-16; 100-199, eff. 1-1-18.)

(Text of Section from P.A. 100-388)
Sec. 112A-14. Order of protection; remedies.
(a) Issuance of order. If the court finds that petitioner has been abused by a family or household member, as defined in this Article, an order of protection prohibiting such abuse shall issue; provided that petitioner must also satisfy the requirements of one of the following Sections, as appropriate: Section 112A-17 on emergency orders, Section 112A-18 on interim orders, or Section 112A-19 on plenary orders. Petitioner shall not be denied an order of protection because petitioner or respondent is a minor. The court, when determining whether or not to issue an order of protection, shall not require physical manifestations of abuse on the person of the victim. Modification and extension of prior orders of protection shall be in accordance with this Article.
(b) Remedies and standards. The remedies to be included in an order of protection shall be determined in accordance with this Section and one of the following Sections, as appropriate: Section 112A-17 on emergency orders, Section 112A-18 on interim orders, and Section 112A-19 on plenary orders. The remedies listed in this subsection shall be in addition to other civil or criminal remedies available to petitioner.
(1) Prohibition of abuse. Prohibit respondent's

harassment, interference with personal liberty, intimidation of a dependent, physical abuse or willful deprivation, as defined in this Article, if such abuse has occurred or otherwise appears likely to occur if not prohibited.

(2) Grant of exclusive possession of residence.

Prohibit respondent from entering or remaining in any residence, household, or premises of the petitioner, including one owned or leased by respondent, if petitioner has a right to occupancy thereof. The grant of exclusive possession of the residence, household, or premises shall not affect title to real property, nor shall the court be limited by the standard set forth in Section 701 of the Illinois Marriage and Dissolution of Marriage Act.

(A) Right to occupancy. A party has a right to

occupancy of a residence or household if it is solely or jointly owned or leased by that party, that party's spouse, a person with a legal duty to support that party or a minor child in that party's care, or by any person or entity other than the opposing party that authorizes that party's occupancy (e.g., a domestic violence shelter). Standards set forth in subparagraph (B) shall not preclude equitable relief.

(B) Presumption of hardships. If petitioner and

respondent each has the right to occupancy of a residence or household, the court shall balance (i) the hardships to respondent and any minor child or dependent adult in respondent's care resulting from entry of this remedy with (ii) the hardships to petitioner and any minor child or dependent adult in petitioner's care resulting from continued exposure to the risk of abuse (should petitioner remain at the residence or household) or from loss of possession of the residence or household (should petitioner leave to avoid the risk of abuse). When determining the balance of hardships, the court shall also take into account the accessibility of the residence or household. Hardships need not be balanced if respondent does not have a right to occupancy.

The balance of hardships is presumed to favor

possession by petitioner unless the presumption is rebutted by a preponderance of the evidence, showing that the hardships to respondent substantially outweigh the hardships to petitioner and any minor child or dependent adult in petitioner's care. The court, on the request of petitioner or on its own motion, may order respondent to provide suitable, accessible, alternate housing for petitioner instead of excluding respondent from a mutual residence or household.

(3) Stay away order and additional prohibitions.

Order respondent to stay away from petitioner or any other person protected by the order of protection, or prohibit respondent from entering or remaining present at petitioner's school, place of employment, or other specified places at times when petitioner is present, or both, if reasonable, given the balance of hardships. Hardships need not be balanced for the court to enter a stay away order or prohibit entry if respondent has no right to enter the premises.

If an order of protection grants petitioner exclusive

possession of the residence, or prohibits respondent from entering the residence, or orders respondent to stay away from petitioner or other protected persons, then the court may allow respondent access to the residence to remove items of clothing and personal adornment used exclusively by respondent, medications, and other items as the court directs. The right to access shall be exercised on only one occasion as the court directs and in the presence of an agreed-upon adult third party or law enforcement officer.

(4) Counseling. Require or recommend the respondent

to undergo counseling for a specified duration with a social worker, psychologist, clinical psychologist, psychiatrist, family service agency, alcohol or substance abuse program, mental health center guidance counselor, agency providing services to elders, program designed for domestic violence abusers or any other guidance service the court deems appropriate. The court may order the respondent in any intimate partner relationship to report to an Illinois Department of Human Services protocol approved partner abuse intervention program for an assessment and to follow all recommended treatment.

(5) Physical care and possession of the minor child.

In order to protect the minor child from abuse, neglect, or unwarranted separation from the person who has been the minor child's primary caretaker, or to otherwise protect the well-being of the minor child, the court may do either or both of the following: (i) grant petitioner physical care or possession of the minor child, or both, or (ii) order respondent to return a minor child to, or not remove a minor child from, the physical care of a parent or person in loco parentis.

If a court finds, after a hearing, that respondent

has committed abuse (as defined in Section 112A-3) of a minor child, there shall be a rebuttable presumption that awarding physical care to respondent would not be in the minor child's best interest.

(6) Temporary legal custody. Award temporary legal

custody to petitioner in accordance with this Section, the Illinois Marriage and Dissolution of Marriage Act, the Illinois Parentage Act of 2015, and this State's Uniform Child-Custody Jurisdiction and Enforcement Act.

If a court finds, after a hearing, that respondent

has committed abuse (as defined in Section 112A-3) of a minor child, there shall be a rebuttable presumption that awarding temporary legal custody to respondent would not be in the child's best interest.

(7) Visitation. Determine the visitation rights, if

any, of respondent in any case in which the court awards physical care or temporary legal custody of a minor child to petitioner. The court shall restrict or deny respondent's visitation with a minor child if the court finds that respondent has done or is likely to do any of the following: (i) abuse or endanger the minor child during visitation; (ii) use the visitation as an opportunity to abuse or harass petitioner or petitioner's family or household members; (iii) improperly conceal or detain the minor child; or (iv) otherwise act in a manner that is not in the best interests of the minor child. The court shall not be limited by the standards set forth in Section 607.1 of the Illinois Marriage and Dissolution of Marriage Act. If the court grants visitation, the order shall specify dates and times for the visitation to take place or other specific parameters or conditions that are appropriate. No order for visitation shall refer merely to the term "reasonable visitation".

Petitioner may deny respondent access to the minor

child if, when respondent arrives for visitation, respondent is under the influence of drugs or alcohol and constitutes a threat to the safety and well-being of petitioner or petitioner's minor children or is behaving in a violent or abusive manner.

If necessary to protect any member of petitioner's

family or household from future abuse, respondent shall be prohibited from coming to petitioner's residence to meet the minor child for visitation, and the parties shall submit to the court their recommendations for reasonable alternative arrangements for visitation. A person may be approved to supervise visitation only after filing an affidavit accepting that responsibility and acknowledging accountability to the court.

(8) Removal or concealment of minor child. Prohibit

respondent from removing a minor child from the State or concealing the child within the State.

(9) Order to appear. Order the respondent to appear

in court, alone or with a minor child, to prevent abuse, neglect, removal or concealment of the child, to return the child to the custody or care of the petitioner or to permit any court-ordered interview or examination of the child or the respondent.

(10) Possession of personal property. Grant

petitioner exclusive possession of personal property and, if respondent has possession or control, direct respondent to promptly make it available to petitioner, if:

(i) petitioner, but not respondent, owns the

property; or

(ii) the parties own the property jointly;

sharing it would risk abuse of petitioner by respondent or is impracticable; and the balance of hardships favors temporary possession by petitioner.

If petitioner's sole claim to ownership of the

property is that it is marital property, the court may award petitioner temporary possession thereof under the standards of subparagraph (ii) of this paragraph only if a proper proceeding has been filed under the Illinois Marriage and Dissolution of Marriage Act, as now or hereafter amended.

No order under this provision shall affect title to

property.

(11) Protection of property. Forbid the respondent

from taking, transferring, encumbering, concealing, damaging or otherwise disposing of any real or personal property, except as explicitly authorized by the court, if:

(i) petitioner, but not respondent, owns the

property; or

(ii) the parties own the property jointly, and

the balance of hardships favors granting this remedy.

If petitioner's sole claim to ownership of the

property is that it is marital property, the court may grant petitioner relief under subparagraph (ii) of this paragraph only if a proper proceeding has been filed under the Illinois Marriage and Dissolution of Marriage Act, as now or hereafter amended.

The court may further prohibit respondent from

improperly using the financial or other resources of an aged member of the family or household for the profit or advantage of respondent or of any other person.

(11.5) Protection of animals. Grant the petitioner

the exclusive care, custody, or control of any animal owned, possessed, leased, kept, or held by either the petitioner or the respondent or a minor child residing in the residence or household of either the petitioner or the respondent and order the respondent to stay away from the animal and forbid the respondent from taking, transferring, encumbering, concealing, harming, or otherwise disposing of the animal.

(12) Order for payment of support. Order respondent

to pay temporary support for the petitioner or any child in the petitioner's care or custody, when the respondent has a legal obligation to support that person, in accordance with the Illinois Marriage and Dissolution of Marriage Act, which shall govern, among other matters, the amount of support, payment through the clerk and withholding of income to secure payment. An order for child support may be granted to a petitioner with lawful physical care or custody of a child, or an order or agreement for physical care or custody, prior to entry of an order for legal custody. Such a support order shall expire upon entry of a valid order granting legal custody to another, unless otherwise provided in the custody order.

(13) Order for payment of losses. Order respondent to

pay petitioner for losses suffered as a direct result of the abuse. Such losses shall include, but not be limited to, medical expenses, lost earnings or other support, repair or replacement of property damaged or taken, reasonable attorney's fees, court costs and moving or other travel expenses, including additional reasonable expenses for temporary shelter and restaurant meals.

(i) Losses affecting family needs. If a party is

entitled to seek maintenance, child support or property distribution from the other party under the Illinois Marriage and Dissolution of Marriage Act, as now or hereafter amended, the court may order respondent to reimburse petitioner's actual losses, to the extent that such reimbursement would be "appropriate temporary relief", as authorized by subsection (a)(3) of Section 501 of that Act.

(ii) Recovery of expenses. In the case of an

improper concealment or removal of a minor child, the court may order respondent to pay the reasonable expenses incurred or to be incurred in the search for and recovery of the minor child, including but not limited to legal fees, court costs, private investigator fees, and travel costs.

(14) Prohibition of entry. Prohibit the respondent

from entering or remaining in the residence or household while the respondent is under the influence of alcohol or drugs and constitutes a threat to the safety and well-being of the petitioner or the petitioner's children.

(14.5) Prohibition of firearm possession.
(A) A person who is subject to an existing order

of protection, interim order of protection, emergency order of protection, or plenary order of protection, issued under this Code may not lawfully possess weapons under Section 8.2 of the Firearm Owners Identification Card Act.

(B) Any firearms in the possession of the

respondent, except as provided in subparagraph (C) of this paragraph (14.5), shall be ordered by the court to be turned over to a person with a valid Firearm Owner's Identification Card for safekeeping. The court shall issue an order that the respondent's Firearm Owner's Identification Card be turned over to the local law enforcement agency, which in turn shall immediately mail the card to the Department of State Police Firearm Owner's Identification Card Office for safekeeping. The period of safekeeping shall be for the duration of the order of protection. The firearm or firearms and Firearm Owner's Identification Card, if unexpired, shall at the respondent's request be returned to the respondent at expiration of the order of protection.

(C) If the respondent is a peace officer as

defined in Section 2-13 of the Criminal Code of 2012, the court shall order that any firearms used by the respondent in the performance of his or her duties as a peace officer be surrendered to the chief law enforcement executive of the agency in which the respondent is employed, who shall retain the firearms for safekeeping for the duration of the order of protection.

(D) Upon expiration of the period of

safekeeping, if the firearms or Firearm Owner's Identification Card cannot be returned to respondent because respondent cannot be located, fails to respond to requests to retrieve the firearms, or is not lawfully eligible to possess a firearm, upon petition from the local law enforcement agency, the court may order the local law enforcement agency to destroy the firearms, use the firearms for training purposes, or for any other application as deemed appropriate by the local law enforcement agency; or that the firearms be turned over to a third party who is lawfully eligible to possess firearms, and who does not reside with respondent.

(15) Prohibition of access to records. If an order

of protection prohibits respondent from having contact with the minor child, or if petitioner's address is omitted under subsection (b) of Section 112A-5, or if necessary to prevent abuse or wrongful removal or concealment of a minor child, the order shall deny respondent access to, and prohibit respondent from inspecting, obtaining, or attempting to inspect or obtain, school or any other records of the minor child who is in the care of petitioner.

(16) Order for payment of shelter services. Order

respondent to reimburse a shelter providing temporary housing and counseling services to the petitioner for the cost of the services, as certified by the shelter and deemed reasonable by the court.

(17) Order for injunctive relief. Enter injunctive

relief necessary or appropriate to prevent further abuse of a family or household member or to effectuate one of the granted remedies, if supported by the balance of hardships. If the harm to be prevented by the injunction is abuse or any other harm that one of the remedies listed in paragraphs (1) through (16) of this subsection is designed to prevent, no further evidence is necessary to establish that the harm is an irreparable injury.

(18) Telephone services.
(A) Unless a condition described in subparagraph

(B) of this paragraph exists, the court may, upon request by the petitioner, order a wireless telephone service provider to transfer to the petitioner the right to continue to use a telephone number or numbers indicated by the petitioner and the financial responsibility associated with the number or numbers, as set forth in subparagraph (C) of this paragraph. For purposes of this paragraph (18), the term "wireless telephone service provider" means a provider of commercial mobile service as defined in 47 U.S.C. 332. The petitioner may request the transfer of each telephone number that the petitioner, or a minor child in his or her custody, uses. The clerk of the court shall serve the order on the wireless telephone service provider's agent for service of process provided to the Illinois Commerce Commission. The order shall contain all of the following:

(i) The name and billing telephone number of

the account holder including the name of the wireless telephone service provider that serves the account.

(ii) Each telephone number that will be

transferred.

(iii) A statement that the provider transfers

to the petitioner all financial responsibility for and right to the use of any telephone number transferred under this paragraph.

(B) A wireless telephone service provider shall

terminate the respondent's use of, and shall transfer to the petitioner use of, the telephone number or numbers indicated in subparagraph (A) of this paragraph unless it notifies the petitioner, within 72 hours after it receives the order, that one of the following applies:

(i) The account holder named in the order has

terminated the account.

(ii) A difference in network technology would

prevent or impair the functionality of a device on a network if the transfer occurs.

(iii) The transfer would cause a geographic

or other limitation on network or service provision to the petitioner.

(iv) Another technological or operational

issue would prevent or impair the use of the telephone number if the transfer occurs.

(C) The petitioner assumes all financial

responsibility for and right to the use of any telephone number transferred under this paragraph. In this paragraph, "financial responsibility" includes monthly service costs and costs associated with any mobile device associated with the number.

(D) A wireless telephone service provider may

apply to the petitioner its routine and customary requirements for establishing an account or transferring a number, including requiring the petitioner to provide proof of identification, financial information, and customer preferences.

(E) Except for willful or wanton misconduct, a

wireless telephone service provider is immune from civil liability for its actions taken in compliance with a court order issued under this paragraph.

(F) All wireless service providers that provide

services to residential customers shall provide to the Illinois Commerce Commission the name and address of an agent for service of orders entered under this paragraph (18). Any change in status of the registered agent must be reported to the Illinois Commerce Commission within 30 days of such change.

(G) The Illinois Commerce Commission shall

maintain the list of registered agents for service for each wireless telephone service provider on the Commission's website. The Commission may consult with wireless telephone service providers and the Circuit Court Clerks on the manner in which this information is provided and displayed.

(c) Relevant factors; findings.
(1) In determining whether to grant a specific

remedy, other than payment of support, the court shall consider relevant factors, including but not limited to the following:

(i) the nature, frequency, severity, pattern and

consequences of the respondent's past abuse of the petitioner or any family or household member, including the concealment of his or her location in order to evade service of process or notice, and the likelihood of danger of future abuse to petitioner or any member of petitioner's or respondent's family or household; and

(ii) the danger that any minor child will be

abused or neglected or improperly removed from the jurisdiction, improperly concealed within the State or improperly separated from the child's primary caretaker.

(2) In comparing relative hardships resulting to the

parties from loss of possession of the family home, the court shall consider relevant factors, including but not limited to the following:

(i) availability, accessibility, cost, safety,

adequacy, location and other characteristics of alternate housing for each party and any minor child or dependent adult in the party's care;

(ii) the effect on the party's employment; and
(iii) the effect on the relationship of the

party, and any minor child or dependent adult in the party's care, to family, school, church and community.

(3) Subject to the exceptions set forth in paragraph

(4) of this subsection, the court shall make its findings in an official record or in writing, and shall at a minimum set forth the following:

(i) That the court has considered the applicable

relevant factors described in paragraphs (1) and (2) of this subsection.

(ii) Whether the conduct or actions of

respondent, unless prohibited, will likely cause irreparable harm or continued abuse.

(iii) Whether it is necessary to grant the

requested relief in order to protect petitioner or other alleged abused persons.

(4) For purposes of issuing an ex parte emergency

order of protection, the court, as an alternative to or as a supplement to making the findings described in paragraphs (c)(3)(i) through (c)(3)(iii) of this subsection, may use the following procedure:

When a verified petition for an emergency order of

protection in accordance with the requirements of Sections 112A-5 and 112A-17 is presented to the court, the court shall examine petitioner on oath or affirmation. An emergency order of protection shall be issued by the court if it appears from the contents of the petition and the examination of petitioner that the averments are sufficient to indicate abuse by respondent and to support the granting of relief under the issuance of the emergency order of protection.

(5) Never married parties. No rights or

responsibilities for a minor child born outside of marriage attach to a putative father until a father and child relationship has been established under the Illinois Parentage Act of 1984 or under the Illinois Parentage Act of 2015 on and after the effective date of that Act. Absent such an adjudication, no putative father shall be granted temporary custody of the minor child, visitation with the minor child, or physical care and possession of the minor child, nor shall an order of payment for support of the minor child be entered.

(d) Balance of hardships; findings. If the court finds that the balance of hardships does not support the granting of a remedy governed by paragraph (2), (3), (10), (11), or (16) of subsection (b) of this Section, which may require such balancing, the court's findings shall so indicate and shall include a finding as to whether granting the remedy will result in hardship to respondent that would substantially outweigh the hardship to petitioner from denial of the remedy. The findings shall be an official record or in writing.
(e) Denial of remedies. Denial of any remedy shall not be based, in whole or in part, on evidence that:
(1) Respondent has cause for any use of force, unless

that cause satisfies the standards for justifiable use of force provided by Article 7 of the Criminal Code of 2012;

(2) Respondent was voluntarily intoxicated;
(3) Petitioner acted in self-defense or defense of

another, provided that, if petitioner utilized force, such force was justifiable under Article 7 of the Criminal Code of 2012;

(4) Petitioner did not act in self-defense or defense

of another;

(5) Petitioner left the residence or household to

avoid further abuse by respondent;

(6) Petitioner did not leave the residence or

household to avoid further abuse by respondent;

(7) Conduct by any family or household member excused

the abuse by respondent, unless that same conduct would have excused such abuse if the parties had not been family or household members.

(Source: P.A. 99-85, eff. 1-1-16; 100-388, eff. 1-1-18.)

(725 ILCS 5/112A-14.5)
Sec. 112A-14.5. Civil no contact order; remedies.
(a) The court may order any of the remedies listed in this Section. The remedies listed in this Section shall be in addition to other civil or criminal remedies available to petitioner:
(1) prohibit the respondent from knowingly coming

within, or knowingly remaining within, a specified distance from the petitioner;

(2) restrain the respondent from having any contact,

including nonphysical contact, with the petitioner directly, indirectly, or through third parties, regardless of whether those third parties know of the order;

(3) prohibit the respondent from knowingly coming

within, or knowingly remaining within, a specified distance from the petitioner's residence, school, day care or other specified location;

(4) order the respondent to stay away from any

property or animal owned, possessed, leased, kept, or held by the petitioner and forbid the respondent from taking, transferring, encumbering, concealing, harming, or otherwise disposing of the property or animal; and

(5) order any other injunctive relief as necessary or

appropriate for the protection of the petitioner.

(b) When the petitioner and the respondent attend the same public or private elementary, middle, or high school, the court when issuing a civil no contact order and providing relief shall consider the severity of the act, any continuing physical danger or emotional distress to the petitioner, the educational rights guaranteed to the petitioner and respondent under federal and State law, the availability of a transfer of the respondent to another school, a change of placement or a change of program of the respondent, the expense, difficulty, and educational disruption that would be caused by a transfer of the respondent to another school, and any other relevant facts of the case. The court may order that the respondent not attend the public, private, or non-public elementary, middle, or high school attended by the petitioner, order that the respondent accept a change of placement or program, as determined by the school district or private or non-public school, or place restrictions on the respondent's movements within the school attended by the petitioner. The respondent bears the burden of proving by a preponderance of the evidence that a transfer, change of placement, or change of program of the respondent is not available. The respondent also bears the burden of production with respect to the expense, difficulty, and educational disruption that would be caused by a transfer of the respondent to another school. A transfer, change of placement, or change of program is not unavailable to the respondent solely on the ground that the respondent does not agree with the school district's or private or non-public school's transfer, change of placement, or change of program or solely on the ground that the respondent fails or refuses to consent to or otherwise does not take an action required to effectuate a transfer, change of placement, or change of program. When a court orders a respondent to stay away from the public, private, or non-public school attended by the petitioner and the respondent requests a transfer to another attendance center within the respondent's school district or private or non-public school, the school district or private or non-public school shall have sole discretion to determine the attendance center to which the respondent is transferred. If the court order results in a transfer of the minor respondent to another attendance center, a change in the respondent's placement, or a change of the respondent's program, the parents, guardian, or legal custodian of the respondent is responsible for transportation and other costs associated with the transfer or change.
(c) The court may order the parents, guardian, or legal custodian of a minor respondent to take certain actions or to refrain from taking certain actions to ensure that the respondent complies with the order. If the court orders a transfer of the respondent to another school, the parents or legal guardians of the respondent are responsible for transportation and other costs associated with the change of school by the respondent.
(d) Denial of a remedy may not be based, in whole or in part, on evidence that:
(1) the respondent has cause for any use of force,

unless that cause satisfies the standards for justifiable use of force provided by Article 7 of the Criminal Code of 2012;

(2) the respondent was voluntarily intoxicated;
(3) the petitioner acted in self-defense or defense

of another, provided that, if the petitioner utilized force, such force was justifiable under Article 7 of the Criminal Code of 2012;

(4) the petitioner did not act in self-defense or

defense of another;

(5) the petitioner left the residence or household to

avoid further non-consensual sexual conduct or non-consensual sexual penetration by the respondent; or

(6) the petitioner did not leave the residence or

household to avoid further non-consensual sexual conduct or non-consensual sexual penetration by the respondent.

(e) Monetary damages are not recoverable as a remedy.
(Source: P.A. 100-199, eff. 1-1-18.)

(725 ILCS 5/112A-14.7)
Sec. 112A-14.7. Stalking no contact order; remedies.
(a) The court may order any of the remedies listed in this Section. The remedies listed in this Section shall be in addition to other civil or criminal remedies available to petitioner. A stalking no contact order shall order one or more of the following:
(1) prohibit the respondent from threatening to

commit or committing stalking;

(2) order the respondent not to have any contact with

the petitioner or a third person specifically named by the court;

(3) prohibit the respondent from knowingly coming

within, or knowingly remaining within a specified distance of the petitioner or the petitioner's residence, school, daycare, or place of employment, or any specified place frequented by the petitioner; however, the court may order the respondent to stay away from the respondent's own residence, school, or place of employment only if the respondent has been provided actual notice of the opportunity to appear and be heard on the petition;

(4) prohibit the respondent from possessing a

Firearm Owners Identification Card, or possessing or buying firearms; and

(5) order other injunctive relief the court

determines to be necessary to protect the petitioner or third party specifically named by the court.

(b) When the petitioner and the respondent attend the same public, private, or non-public elementary, middle, or high school, the court when issuing a stalking no contact order and providing relief shall consider the severity of the act, any continuing physical danger or emotional distress to the petitioner, the educational rights guaranteed to the petitioner and respondent under federal and State law, the availability of a transfer of the respondent to another school, a change of placement or a change of program of the respondent, the expense, difficulty, and educational disruption that would be caused by a transfer of the respondent to another school, and any other relevant facts of the case. The court may order that the respondent not attend the public, private, or non-public elementary, middle, or high school attended by the petitioner, order that the respondent accept a change of placement or program, as determined by the school district or private or non-public school, or place restrictions on the respondent's movements within the school attended by the petitioner. The respondent bears the burden of proving by a preponderance of the evidence that a transfer, change of placement, or change of program of the respondent is not available. The respondent also bears the burden of production with respect to the expense, difficulty, and educational disruption that would be caused by a transfer of the respondent to another school. A transfer, change of placement, or change of program is not unavailable to the respondent solely on the ground that the respondent does not agree with the school district's or private or non-public school's transfer, change of placement, or change of program or solely on the ground that the respondent fails or refuses to consent to or otherwise does not take an action required to effectuate a transfer, change of placement, or change of program. When a court orders a respondent to stay away from the public, private, or non-public school attended by the petitioner and the respondent requests a transfer to another attendance center within the respondent's school district or private or non-public school, the school district or private or non-public school shall have sole discretion to determine the attendance center to which the respondent is transferred. If the court order results in a transfer of the minor respondent to another attendance center, a change in the respondent's placement, or a change of the respondent's program, the parents, guardian, or legal custodian of the respondent is responsible for transportation and other costs associated with the transfer or change.
(c) The court may order the parents, guardian, or legal custodian of a minor respondent to take certain actions or to refrain from taking certain actions to ensure that the respondent complies with the order. If the court orders a transfer of the respondent to another school, the parents, guardian, or legal custodian of the respondent are responsible for transportation and other costs associated with the change of school by the respondent.
(d) The court shall not hold a school district or private or non-public school or any of its employees in civil or criminal contempt unless the school district or private or non-public school has been allowed to intervene.
(e) The court may hold the parents, guardian, or legal custodian of a minor respondent in civil or criminal contempt for a violation of any provision of any order entered under this Article for conduct of the minor respondent in violation of this Article if the parents, guardian, or legal custodian directed, encouraged, or assisted the respondent minor in the conduct.
(f) Monetary damages are not recoverable as a remedy.
(g) If the stalking no contact order prohibits the respondent from possessing a Firearm Owner's Identification Card, or possessing or buying firearms; the court shall confiscate the respondent's Firearm Owner's Identification Card and immediately return the card to the Department of State Police Firearm Owner's Identification Card Office.
(Source: P.A. 100-199, eff. 1-1-18.)

(725 ILCS 5/112A-15) (from Ch. 38, par. 112A-15)
Sec. 112A-15. Mutual orders of protection; correlative separate orders. Mutual orders of protection are prohibited. Correlative separate orders of protection undermine the purposes of this Article and are prohibited. Nothing in this Section prohibits a victim from seeking a civil order of protection.
(Source: P.A. 100-199, eff. 1-1-18.)

(725 ILCS 5/112A-16) (from Ch. 38, par. 112A-16)
Sec. 112A-16. Accountability for Actions of Others. For the purposes of issuing an order of protection, deciding what remedies should be included and enforcing the order, Article 5 of the Criminal Code of 2012 shall govern whether respondent is legally accountable for the conduct of another person.
(Source: P.A. 97-1150, eff. 1-25-13.)

(725 ILCS 5/112A-17) (from Ch. 38, par. 112A-17)
Sec. 112A-17. (Repealed).
(Source: P.A. 97-333, eff. 8-12-11. Repealed by P.A. 100-199, eff. 1-1-18.)

(725 ILCS 5/112A-18) (from Ch. 38, par. 112A-18)
Sec. 112A-18. (Repealed).
(Source: P.A. 87-1186. Repealed by P.A. 100-199, eff. 1-1-18.)

(725 ILCS 5/112A-19) (from Ch. 38, par. 112A-19)
Sec. 112A-19. (Repealed).
(Source: P.A. 84-1305. Repealed by P.A. 100-199, eff. 1-1-18.)

(725 ILCS 5/112A-20) (from Ch. 38, par. 112A-20)
Sec. 112A-20. Duration and extension of protective orders.
(a) (Blank).
(b) A protective order shall remain in effect as follows:
(1) if entered during pre-trial release, until

disposition, withdrawal, or dismissal of the underlying charge; if, however, the case is continued as an independent cause of action, the order's duration may be for a fixed period of time not to exceed 2 years;

(2) if in effect in conjunction with a bond

forfeiture warrant, until final disposition or an additional period of time not exceeding 2 years; no order of protection, however, shall be terminated by a dismissal that is accompanied by the issuance of a bond forfeiture warrant;

(3) until 2 years after the expiration of any

supervision, conditional discharge, probation, periodic imprisonment, parole, aftercare release, or mandatory supervised release for orders of protection and civil no contact orders; or

(4) until 2 years after the date set by the court for

expiration of any sentence of imprisonment and subsequent parole, aftercare release, or mandatory supervised release for orders of protection and civil no contact orders; and

(5) permanent for a stalking no contact order if a

judgment of conviction for stalking is entered.

(c) Computation of time. The duration of an order of protection shall not be reduced by the duration of any prior order of protection.
(d) Law enforcement records. When a protective order expires upon the occurrence of a specified event, rather than upon a specified date as provided in subsection (b), no expiration date shall be entered in Department of State Police records. To remove the protective order from those records, either the petitioner or the respondent shall request the clerk of the court to file a certified copy of an order stating that the specified event has occurred or that the protective order has been vacated or modified with the sheriff, and the sheriff shall direct that law enforcement records shall be promptly corrected in accordance with the filed order.
(e) Extension of Orders. Any order of protection or civil no contact order that expires 2 years after the expiration of the defendant's sentence under paragraph (2), (3), or (4) of subsection (b) of Section 112A-20 of this Article may be extended one or more times, as required. The petitioner or the State's Attorney on the petitioner's behalf shall file the motion for an extension of the protective order in the criminal case and serve the motion in accordance with Supreme Court Rules 11 and 12. The court shall transfer the motion to the appropriate court or division for consideration under subsection (e) of Section 220 of the Illinois Domestic Violence Act of 1986 or subsection (c) of Section 216 of the Civil No Contact Order Act, as appropriate.
(f) Termination date. Any order of protection which would expire on a court holiday shall instead expire at the close of the next court business day.
(g) Statement of purpose. The practice of dismissing or suspending a criminal prosecution in exchange for issuing an order of protection undermines the purposes of this Article. This Section shall not be construed as encouraging that practice.
(Source: P.A. 100-199, eff. 1-1-18.)

(725 ILCS 5/112A-21) (from Ch. 38, par. 112A-21)
Sec. 112A-21. Contents of orders.
(a) Any order of protection shall describe, in reasonable detail and not by reference to any other document, the following:
(1) Each remedy granted by the court, in reasonable

detail and not by reference to any other document, so that respondent may clearly understand what he or she must do or refrain from doing. Pre-printed form orders of protection shall include the definitions of the types of abuse, as provided in Section 112A-3. Remedies set forth in pre-printed form orders shall be numbered consistently with and corresponding to the numerical sequence of remedies listed in Section 112A-14 (at least as of the date the form orders are printed).

(2) The reason for denial of petitioner's request for

any remedy listed in Section 112A-14.

(b) An order of protection shall further state the following:
(1) The name of each petitioner that the court finds

is a victim of a charged offense, and that respondent is a member of the family or household of each such petitioner, and the name of each other person protected by the order and that such person is protected by this Act.

(2) For any remedy requested by petitioner on which

the court has declined to rule, that that remedy is reserved.

(3) The date and time the order of protection was

issued.

(4) (Blank).
(5) (Blank).
(6) (Blank).
(c) Any order of protection shall include the following notice, printed in conspicuous type:
"Any knowing violation of an order of protection

forbidding physical abuse, harassment, intimidation, interference with personal liberty, willful deprivation, or entering or remaining present at specified places when the protected person is present, or granting exclusive possession of the residence or household, or granting a stay away order is a Class A misdemeanor. Grant of exclusive possession of the residence or household shall constitute notice forbidding trespass to land. Any knowing violation of an order awarding legal custody or physical care of a child or prohibiting removal or concealment of a child may be a Class 4 felony. Any willful violation of any order is contempt of court. Any violation may result in fine or imprisonment."

(d) (Blank).
(e) An order of protection shall state, "This Order of Protection is enforceable, even without registration, in all 50 states, the District of Columbia, tribal lands, and the U.S. territories pursuant to the Violence Against Women Act (18 U.S.C. 2265). Violating this Order of Protection may subject the respondent to federal charges and punishment (18 U.S.C. 2261-2262). The respondent may be subject to federal criminal penalties for possessing, transporting, shipping, or receiving any firearm or ammunition under the Gun Control Act (18 U.S.C. 922(g)(8) and (9))."
(Source: P.A. 100-199, eff. 1-1-18.)

(725 ILCS 5/112A-21.5)
Sec. 112A-21.5. Contents of civil no contact orders.
(a) Any civil no contact order shall describe each remedy granted by the court, in reasonable detail and not by reference to any other document, so that the respondent may clearly understand what he or she must do or refrain from doing.
(b) A civil no contact order shall further state the following:
(1) The name of each petitioner that the court finds

is a victim of a charged offense and the name of each other person protected by the civil no contact order.

(2) The date and time the civil no contact order was

issued.

(c) A civil no contact order shall include the following notice, printed in conspicuous type:
"Any knowing violation of a civil no contact order is

a Class A misdemeanor. Any second or subsequent violation is a Class 4 felony."

"This Civil No Contact Order is enforceable, even

without registration, in all 50 states, the District of Columbia, tribal lands, and the U.S. territories under the Violence Against Women Act (18 U.S.C. 2265)."

(Source: P.A. 100-199, eff. 1-1-18.)

(725 ILCS 5/112A-21.7)
Sec. 112A-21.7. Contents of stalking no contact orders.
(a) Any stalking no contact order shall describe each remedy granted by the court, in reasonable detail and not by reference to any other document, so that the respondent may clearly understand what he or she must do or refrain from doing.
(b) A stalking no contact order shall further state the following:
(1) The name of each petitioner that the court finds

was the victim of stalking by the respondent.

(2) The date and time the stalking no contact order

was issued.

(c) A stalking no contact order shall include the following notice, printed in conspicuous type:
"An initial knowing violation of a stalking no

contact order is a Class A misdemeanor. Any second or subsequent knowing violation is a Class 4 felony."

"This Stalking No Contact Order is enforceable, even

without registration, in all 50 states, the District of Columbia, tribal lands, and the U.S. territories under the Violence Against Women Act (18 U.S.C. 2265)."

(Source: P.A. 100-199, eff. 1-1-18.)

(725 ILCS 5/112A-22) (from Ch. 38, par. 112A-22)
Sec. 112A-22. Notice of orders.
(a) Entry and issuance. Upon issuance of any order of protection, the clerk shall immediately (i) enter the order on the record and file it in accordance with the circuit court procedures and (ii) provide a file stamped copy of the order to respondent and to petitioner, if present, and to the State's Attorney. If the victim is not present the State's Attorney shall (i) as soon as practicable notify the petitioner the order has been entered and (ii) provide a file stamped copy of the order to the petitioner within 3 days.
(b) Filing with sheriff. The clerk of the issuing judge shall, on the same day that a protective order is issued, file a copy of that order with the sheriff or other law enforcement officials charged with maintaining Department of State Police records.
(c) (Blank).
(c-5) (Blank).
(d) (Blank).
(e) Notice to health care facilities and health care practitioners. Upon the request of the petitioner, the clerk of the circuit court shall send a certified copy of the protective order to any specified health care facility or health care practitioner requested by the petitioner at the mailing address provided by the petitioner.
(f) Disclosure by health care facilities and health care practitioners. After receiving a certified copy of a protective order that prohibits a respondent's access to records, no health care facility or health care practitioner shall allow a respondent access to the records of any child who is a protected person under the protective order, or release information in those records to the respondent, unless the order has expired or the respondent shows a certified copy of the court order vacating the corresponding protective order that was sent to the health care facility or practitioner. Nothing in this Section shall be construed to require health care facilities or health care practitioners to alter procedures related to billing and payment. The health care facility or health care practitioner may file the copy of the protective order in the records of a child who is a protected person under the protective order, or may employ any other method to identify the records to which a respondent is prohibited access. No health care facility or health care practitioner shall be civilly or professionally liable for reliance on a copy of a protective order, except for willful and wanton misconduct.
(g) Notice to schools. Upon the request of the petitioner, within 24 hours of the issuance of a protective order, the clerk of the issuing judge shall send a certified copy of the protective order to the day-care facility, pre-school or pre-kindergarten, or private school or the principal office of the public school district or any college or university in which any child who is a protected person under the protective order or any child of the petitioner is enrolled as requested by the petitioner at the mailing address provided by the petitioner. If the child transfers enrollment to another day-care facility, pre-school, pre-kindergarten, private school, public school, college, or university, the petitioner may, within 24 hours of the transfer, send to the clerk written notice of the transfer, including the name and address of the institution to which the child is transferring. Within 24 hours of receipt of notice from the petitioner that a child is transferring to another day-care facility, pre-school, pre-kindergarten, private school, public school, college, or university, the clerk shall send a certified copy of the order to the institution to which the child is transferring.
(h) Disclosure by schools. After receiving a certified copy of a protective order that prohibits a respondent's access to records, neither a day-care facility, pre-school, pre-kindergarten, public or private school, college, or university nor its employees shall allow a respondent access to a protected child's records or release information in those records to the respondent. The school shall file the copy of the protective order in the records of a child who is a protected person under the order. When a child who is a protected person under the protective order transfers to another day-care facility, pre-school, pre-kindergarten, public or private school, college, or university, the institution from which the child is transferring may, at the request of the petitioner, provide, within 24 hours of the transfer, written notice of the protective order, along with a certified copy of the order, to the institution to which the child is transferring.
(Source: P.A. 100-199, eff. 1-1-18.)

(725 ILCS 5/112A-22.3)
Sec. 112A-22.3. Withdrawal or dismissal of charges or petition.
(a) Voluntary dismissal or withdrawal of any delinquency petition or criminal prosecution or a finding of not guilty shall not require dismissal or vacation of the protective order; instead, at the request of the petitioner, in the discretion of the State's Attorney, or on the court's motion, it may be treated as an independent action and, if necessary and appropriate, transferred to a different court or division. Dismissal of any delinquency petition or criminal prosecution shall not affect the validity of any previously issued protective order.
(b) Withdrawal or dismissal of any petition for a protective order shall operate as a dismissal without prejudice.
(Source: P.A. 100-199, eff. 1-1-18.)

(725 ILCS 5/112A-22.5)
Sec. 112A-22.5. (Repealed).
(Source: P.A. 91-903, eff. 1-1-01. Repealed by P.A. 100-199, eff. 1-1-18.)

(725 ILCS 5/112A-22.10)
Sec. 112A-22.10. (Repealed).
(Source: P.A. 97-50, eff. 6-28-11; 98-558, eff. 1-1-14. Repealed by P.A. 100-199, eff. 1-1-18.)

(725 ILCS 5/112A-23) (from Ch. 38, par. 112A-23)
Sec. 112A-23. Enforcement of protective orders.
(a) When violation is crime. A violation of any order of protection, whether issued in a civil, quasi-criminal proceeding, shall be enforced by a criminal court when:
(1) The respondent commits the crime of violation of

an order of protection pursuant to Section 12-3.4 or 12-30 of the Criminal Code of 1961 or the Criminal Code of 2012, by having knowingly violated:

(i) remedies described in paragraphs (1), (2),

(3), (14), or (14.5) of subsection (b) of Section 112A-14,

(ii) a remedy, which is substantially similar to

the remedies authorized under paragraphs (1), (2), (3), (14) or (14.5) of subsection (b) of Section 214 of the Illinois Domestic Violence Act of 1986, in a valid order of protection, which is authorized under the laws of another state, tribe or United States territory,

(iii) or any other remedy when the act

constitutes a crime against the protected parties as defined by the Criminal Code of 1961 or the Criminal Code of 2012.

Prosecution for a violation of an order of protection

shall not bar concurrent prosecution for any other crime, including any crime that may have been committed at the time of the violation of the order of protection; or

(2) The respondent commits the crime of child

abduction pursuant to Section 10-5 of the Criminal Code of 1961 or the Criminal Code of 2012, by having knowingly violated:

(i) remedies described in paragraphs (5), (6) or

(8) of subsection (b) of Section 112A-14, or

(ii) a remedy, which is substantially similar to

the remedies authorized under paragraphs (1), (5), (6), or (8) of subsection (b) of Section 214 of the Illinois Domestic Violence Act of 1986, in a valid order of protection, which is authorized under the laws of another state, tribe or United States territory.

(3) The respondent commits the crime of violation of

a civil no contact order when the respondent violates Section 12-3.8 of the Criminal Code of 2012. Prosecution for a violation of a civil no contact order shall not bar concurrent prosecution for any other crime, including any crime that may have been committed at the time of the violation of the civil no contact order.

(4) The respondent commits the crime of violation of

a stalking no contact order when the respondent violates Section 12-3.9 of the Criminal Code of 2012. Prosecution for a violation of a stalking no contact order shall not bar concurrent prosecution for any other crime, including any crime that may have been committed at the time of the violation of the stalking no contact order.

(b) When violation is contempt of court. A violation of any valid protective order, whether issued in a civil or criminal proceeding, may be enforced through civil or criminal contempt procedures, as appropriate, by any court with jurisdiction, regardless where the act or acts which violated the protective order were committed, to the extent consistent with the venue provisions of this Article. Nothing in this Article shall preclude any Illinois court from enforcing any valid protective order issued in another state. Illinois courts may enforce protective orders through both criminal prosecution and contempt proceedings, unless the action which is second in time is barred by collateral estoppel or the constitutional prohibition against double jeopardy.
(1) In a contempt proceeding where the petition for a

rule to show cause sets forth facts evidencing an immediate danger that the respondent will flee the jurisdiction, conceal a child, or inflict physical abuse on the petitioner or minor children or on dependent adults in petitioner's care, the court may order the attachment of the respondent without prior service of the rule to show cause or the petition for a rule to show cause. Bond shall be set unless specifically denied in writing.

(2) A petition for a rule to show cause for violation

of a protective order shall be treated as an expedited proceeding.

(c) Violation of custody, allocation of parental responsibility, or support orders. A violation of remedies described in paragraphs (5), (6), (8), or (9) of subsection (b) of Section 112A-14 may be enforced by any remedy provided by Section 607.5 of the Illinois Marriage and Dissolution of Marriage Act. The court may enforce any order for support issued under paragraph (12) of subsection (b) of Section 112A-14 in the manner provided for under Parts V and VII of the Illinois Marriage and Dissolution of Marriage Act.
(d) Actual knowledge. A protective order may be enforced pursuant to this Section if the respondent violates the order after respondent has actual knowledge of its contents as shown through one of the following means:
(1) (Blank).
(2) (Blank).
(3) By service of an order of protection under

Section 112A-22.

(4) By other means demonstrating actual knowledge of

the contents of the order.

(e) The enforcement of an order of protection in civil or criminal court shall not be affected by either of the following:
(1) The existence of a separate, correlative order

entered under Section 112A-15.

(2) Any finding or order entered in a conjoined

criminal proceeding.

(f) Circumstances. The court, when determining whether or not a violation of a protective order has occurred, shall not require physical manifestations of abuse on the person of the victim.
(g) Penalties.
(1) Except as provided in paragraph (3) of this

subsection, where the court finds the commission of a crime or contempt of court under subsections (a) or (b) of this Section, the penalty shall be the penalty that generally applies in such criminal or contempt proceedings, and may include one or more of the following: incarceration, payment of restitution, a fine, payment of attorneys' fees and costs, or community service.

(2) The court shall hear and take into account

evidence of any factors in aggravation or mitigation before deciding an appropriate penalty under paragraph (1) of this subsection.

(3) To the extent permitted by law, the court is

encouraged to:

(i) increase the penalty for the knowing

violation of any protective order over any penalty previously imposed by any court for respondent's violation of any protective order or penal statute involving petitioner as victim and respondent as defendant;

(ii) impose a minimum penalty of 24 hours

imprisonment for respondent's first violation of any protective order; and

(iii) impose a minimum penalty of 48 hours

imprisonment for respondent's second or subsequent violation of a protective order

unless the court explicitly finds that an increased

penalty or that period of imprisonment would be manifestly unjust.

(4) In addition to any other penalties imposed for a

violation of a protective order, a criminal court may consider evidence of any violations of a protective order:

(i) to increase, revoke or modify the bail bond

on an underlying criminal charge pursuant to Section 110-6;

(ii) to revoke or modify an order of probation,

conditional discharge or supervision, pursuant to Section 5-6-4 of the Unified Code of Corrections;

(iii) to revoke or modify a sentence of periodic

imprisonment, pursuant to Section 5-7-2 of the Unified Code of Corrections.

(Source: P.A. 99-90, eff. 1-1-16; 100-199, eff. 1-1-18.)

(725 ILCS 5/112A-24) (from Ch. 38, par. 112A-24)
Sec. 112A-24. Modification, re-opening, and extension of orders.
(a) Except as otherwise provided in this Section, upon motion by petitioner or the State's Attorney on behalf of the petitioner, the court may modify a protective order:
(1) If respondent has abused petitioner since the

hearing for that order, by adding or altering one or more remedies, as authorized by Section 112A-14, 112A-14.5, or 112A-14.7 of this Article; and

(2) Otherwise, by adding any remedy authorized by

Section 112A-14, 112A-14.5, or 112A-14.7 which was:

(i) reserved in that protective order;
(ii) not requested for inclusion in that

protective order; or

(iii) denied on procedural grounds, but not on

the merits.

(a-5) A petitioner or the State's Attorney on the petitioner's behalf may file a motion to vacate or modify a permanent stalking no contact order 2 years or more after the expiration of the defendant's sentence. The motion shall be served in accordance with Supreme Court Rules 11 and 12.
(b) Upon motion by the petitioner, State's Attorney, or respondent, the court may modify any prior order of protection's remedy for custody, visitation or payment of support in accordance with the relevant provisions of the Illinois Marriage and Dissolution of Marriage Act.
(c) After 30 days following the entry of a protective order, a court may modify that order only when changes in the applicable law or facts since that plenary order was entered warrant a modification of its terms.
(d) (Blank).
(e) (Blank).
(f) (Blank).
(Source: P.A. 100-199, eff. 1-1-18.)

(725 ILCS 5/112A-25) (from Ch. 38, par. 112A-25)
Sec. 112A-25. Immunity from prosecution. Any individual or organization acting in good faith to report the abuse of any person 60 years of age or older or to do any of the following in complying with the provisions of this Article shall not be subject to criminal prosecution or civil liability as a result of such action: providing any information to the appropriate law enforcement agency, providing that the giving of any information does not violate any privilege of confidentiality under law; assisting in any investigation; assisting in the preparation of any materials for distribution under this Article; or by providing services ordered under a protective order.
(Source: P.A. 100-199, eff. 1-1-18.)

(725 ILCS 5/112A-26) (from Ch. 38, par. 112A-26)
Sec. 112A-26. Arrest without warrant.
(a) Any law enforcement officer may make an arrest without warrant if the officer has probable cause to believe that the person has committed or is committing any crime, including but not limited to violation of an order of protection, under Section 12-3.4 or 12-30 of the Criminal Code of 1961 or the Criminal Code of 2012, violation of a civil no contact order, under Section 11-1.75 of the Criminal Code of 2012, or violation of a stalking no contact order, under Section 12-7.5A of the Criminal Code of 2012, even if the crime was not committed in the presence of the officer.
(b) The law enforcement officer may verify the existence of a protective order by telephone or radio communication with his or her law enforcement agency or by referring to the copy of the order provided by petitioner or respondent.
(Source: P.A. 100-199, eff. 1-1-18.)

(725 ILCS 5/112A-27) (from Ch. 38, par. 112A-27)
Sec. 112A-27. Law enforcement policies.
(a) Every law enforcement agency shall develop, adopt, and implement written policies regarding arrest procedures for domestic violence incidents consistent with the provisions of this Article. In developing these policies, each law enforcement agency shall consult with community organizations and other law enforcement agencies with expertise in recognizing and handling domestic violence incidents.
(b) In the initial training of new recruits and every 5 years in the continuing education of law enforcement officers, every law enforcement agency shall provide training to aid in understanding the actions of domestic violence victims and abusers and to prevent further victimization of those who have been abused, focusing specifically on looking beyond the physical evidence to the psychology of domestic violence situations, such as the dynamics of the aggressor-victim relationship, separately evaluating claims where both parties claim to be the victim, and long-term effects.
The Law Enforcement Training Standards Board shall formulate and administer the training under this subsection (b) as part of the current programs for both new recruits and active law enforcement officers. The Board shall formulate the training by July 1, 2017, and implement the training statewide by July 1, 2018. In formulating the training, the Board shall work with community organizations with expertise in domestic violence to determine which topics to include. The Law Enforcement Training Standards Board shall oversee the implementation and continual administration of the training.
(Source: P.A. 99-810, eff. 1-1-17.)

(725 ILCS 5/112A-28) (from Ch. 38, par. 112A-28)
Sec. 112A-28. Data maintenance by law enforcement agencies.
(a) All sheriffs shall furnish to the Department of State Police, daily, in the form and detail the Department requires, copies of any recorded protective orders issued by the court, and any foreign orders of protection filed by the clerk of the court, and transmitted to the sheriff by the clerk of the court. Each protective order shall be entered in the Law Enforcement Agencies Data System on the same day it is issued by the court.
(b) The Department of State Police shall maintain a complete and systematic record and index of all valid and recorded protective orders issued or filed under this Act. The data shall be used to inform all dispatchers and law enforcement officers at the scene of an alleged incident of abuse or violation of a protective order of any recorded prior incident of abuse involving the abused party and the effective dates and terms of any recorded protective order.
(c) The data, records and transmittals required under this Section shall pertain to:
(1) any valid emergency, interim or plenary order of

protection, civil no contact or stalking no contact order issued in a civil proceeding; and

(2) any valid protective order issued in a criminal

proceeding or authorized under the laws of another state, tribe, or United States territory.

(Source: P.A. 100-199, eff. 1-1-18.)

(725 ILCS 5/112A-29) (from Ch. 38, par. 112A-29)
Sec. 112A-29. Reports by law enforcement officers.
(a) Every law enforcement officer investigating an alleged incident of abuse between family or household members shall make a written police report of any bona fide allegation and the disposition of such investigation. The police report shall include the victim's statements as to the frequency and severity of prior incidents of abuse by the same family or household member and the number of prior calls for police assistance to prevent such further abuse.
(b) Every police report completed pursuant to this Section shall be recorded and compiled as a domestic crime within the meaning of Section 5.1 of the Criminal Identification Act.
(Source: P.A. 87-1186.)

(725 ILCS 5/112A-30) (from Ch. 38, par. 112A-30)
Sec. 112A-30. Assistance by law enforcement officers.
(a) Whenever a law enforcement officer has reason to believe that a person has been abused by a family or household member, the officer shall immediately use all reasonable means to prevent further abuse, including:
(1) Arresting the abusing party, where appropriate;
(2) If there is probable cause to believe that

particular weapons were used to commit the incident of abuse, subject to constitutional limitations, seizing and taking inventory of the weapons;

(3) Accompanying the victim of abuse to his or her

place of residence for a reasonable period of time to remove necessary personal belongings and possessions;

(4) Offering the victim of abuse immediate and

adequate information (written in a language appropriate for the victim or in Braille or communicated in appropriate sign language), which shall include a summary of the procedures and relief available to victims of abuse under this Article and the officer's name and badge number;

(5) Providing the victim with one referral to an

accessible service agency;

(6) Advising the victim of abuse about seeking

medical attention and preserving evidence (specifically including photographs of injury or damage and damaged clothing or other property); and

(7) Providing or arranging accessible transportation

for the victim of abuse (and, at the victim's request, any minors or dependents in the victim's care) to a medical facility for treatment of injuries or to a nearby place of shelter or safety; or, after the close of court business hours, providing or arranging for transportation for the victim (and, at the victim's request, any minors or dependents in the victim's care) to the nearest available circuit judge or associate judge so the victim may file a petition for an emergency order of protection under Section 217 of the Illinois Domestic Violence Act of 1986. When a victim of abuse chooses to leave the scene of the offense, it shall be presumed that it is in the best interests of any minors or dependents in the victim's care to remain with the victim or a person designated by the victim, rather than to remain with the abusing party.

(b) Whenever a law enforcement officer does not exercise arrest powers or otherwise initiate criminal proceedings, the officer shall:
(1) Make a police report of the investigation of any

bona fide allegation of an incident of abuse and the disposition of the investigation, in accordance with subsection (a) of Section 112A-29;

(2) Inform the victim of abuse of the victim's right

to request that a criminal proceeding be initiated where appropriate, including specific times and places for meeting with the State's Attorney's office, a warrant officer, or other official in accordance with local procedure; and

(3) Advise the victim of the importance of seeking

medical attention and preserving evidence (specifically including photographs of injury or damage and damaged clothing or other property).

(c) Except as provided by Section 24-6 of the Criminal Code of 2012 or under a court order, any weapon seized under subsection (a)(2) shall be returned forthwith to the person from whom it was seized when it is no longer needed for evidentiary purposes.
(Source: P.A. 100-199, eff. 1-1-18.)

(725 ILCS 5/112A-31) (from Ch. 38, par. 112A-31)
Sec. 112A-31. Limited law enforcement liability. Any act of omission or commission by any law enforcement officer acting in good faith in rendering emergency assistance or otherwise enforcing this Article shall not impose civil liability upon the law enforcement officer or his or her supervisor or employer, unless the act is a result of willful or wanton misconduct.
(Source: P.A. 87-1186.)



Title V - Proceedings Prior To Trial

(725 ILCS 5/Tit. V heading)

(725 ILCS 5/Art. 113 heading)

(725 ILCS 5/113-1) (from Ch. 38, par. 113-1)
Sec. 113-1. Procedure on arraignment.
Before any person is tried for the commission of an offense he shall be called into open court, informed of the charge against him, and called upon to plead thereto. If the defendant so requests the formal charge shall be read to him before he is required to plead. An entry of the arraignment shall be made of record.
(Source: Laws 1963, p. 2836.)

(725 ILCS 5/113-2) (from Ch. 38, par. 113-2)
Sec. 113-2. Joint defendants.
Defendants who are jointly charged may be arraigned separately or together in the discretion of the court.
(Source: Laws 1963, p. 2836.)

(725 ILCS 5/113-3) (from Ch. 38, par. 113-3)
Sec. 113-3. (a) Every person charged with an offense shall be allowed counsel before pleading to the charge. If the defendant desires counsel and has been unable to obtain same before arraignment the court shall recess court or continue the cause for a reasonable time to permit defendant to obtain counsel and consult with him before pleading to the charge. If the accused is a dissolved corporation, and is not represented by counsel, the court may, in the interest of justice, appoint as counsel a licensed attorney of this State.
(b) In all cases, except where the penalty is a fine only, if the court determines that the defendant is indigent and desires counsel, the Public Defender shall be appointed as counsel. If there is no Public Defender in the county or if the defendant requests counsel other than the Public Defender and the court finds that the rights of the defendant will be prejudiced by the appointment of the Public Defender, the court shall appoint as counsel a licensed attorney at law of this State, except that in a county having a population of 2,000,000 or more the Public Defender shall be appointed as counsel in all misdemeanor cases where the defendant is indigent and desires counsel unless the case involves multiple defendants, in which case the court may appoint counsel other than the Public Defender for the additional defendants. The court shall require an affidavit signed by any defendant who requests court-appointed counsel. Such affidavit shall be in the form established by the Supreme Court containing sufficient information to ascertain the assets and liabilities of that defendant. The Court may direct the Clerk of the Circuit Court to assist the defendant in the completion of the affidavit. Any person who knowingly files such affidavit containing false information concerning his assets and liabilities shall be liable to the county where the case, in which such false affidavit is filed, is pending for the reasonable value of the services rendered by the public defender or other court-appointed counsel in the case to the extent that such services were unjustly or falsely procured.
(c) Upon the filing with the court of a verified statement of services rendered the court shall order the county treasurer of the county of trial to pay counsel other than the Public Defender a reasonable fee. The court shall consider all relevant circumstances, including but not limited to the time spent while court is in session, other time spent in representing the defendant, and expenses reasonably incurred by counsel. In counties with a population greater than 2,000,000, the court shall order the county treasurer of the county of trial to pay counsel other than the Public Defender a reasonable fee stated in the order and based upon a rate of compensation of not more than $40 for each hour spent while court is in session and not more than $30 for each hour otherwise spent representing a defendant, and such compensation shall not exceed $150 for each defendant represented in misdemeanor cases and $1250 in felony cases, in addition to expenses reasonably incurred as hereinafter in this Section provided, except that, in extraordinary circumstances, payment in excess of the limits herein stated may be made if the trial court certifies that such payment is necessary to provide fair compensation for protracted representation. A trial court may entertain the filing of this verified statement before the termination of the cause, and may order the provisional payment of sums during the pendency of the cause.
(d) In capital cases, in addition to counsel, if the court determines that the defendant is indigent the court may, upon the filing with the court of a verified statement of services rendered, order the county Treasurer of the county of trial to pay necessary expert witnesses for defendant reasonable compensation stated in the order not to exceed $250 for each defendant.
(e) If the court in any county having a population greater than 2,000,000 determines that the defendant is indigent the court may, upon the filing with the court of a verified statement of such expenses, order the county treasurer of the county of trial, in such counties having a population greater than 2,000,000 to pay the general expenses of the trial incurred by the defendant not to exceed $50 for each defendant.
(f) The provisions of this Section relating to appointment of counsel, compensation of counsel, and payment of expenses in capital cases apply except when the compensation and expenses are being provided under the Capital Crimes Litigation Act.
(Source: P.A. 91-589, eff. 1-1-00.)

(725 ILCS 5/113-3.1) (from Ch. 38, par. 113-3.1)
Sec. 113-3.1. Payment for Court-Appointed Counsel.
(a) Whenever under either Section 113-3 of this Code or Rule 607 of the Illinois Supreme Court the court appoints counsel to represent a defendant, the court may order the defendant to pay to the Clerk of the Circuit Court a reasonable sum to reimburse either the county or the State for such representation. In a hearing to determine the amount of the payment, the court shall consider the affidavit prepared by the defendant under Section 113-3 of this Code and any other information pertaining to the defendant's financial circumstances which may be submitted by the parties. Such hearing shall be conducted on the court's own motion or on motion of the State's Attorney at any time after the appointment of counsel but no later than 90 days after the entry of a final order disposing of the case at the trial level.
(b) Any sum ordered paid under this Section may not exceed $500 for a defendant charged with a misdemeanor, $5,000 for a defendant charged with a felony, or $2,500 for a defendant who is appealing a conviction of any class offense.
(c) The method of any payment required under this Section shall be as specified by the Court. The court may order that payments be made on a monthly basis during the term of representation; however, the sum deposited as money bond shall not be used to satisfy this court order. Any sum deposited as money bond with the Clerk of the Circuit Court under Section 110-7 of this Code may be used in the court's discretion in whole or in part to comply with any payment order entered in accordance with paragraph (a) of this Section. The court may give special consideration to the interests of relatives or other third parties who may have posted a money bond on the behalf of the defendant to secure his release. At any time prior to full payment of any payment order the court on its own motion or the motion of any party may reduce, increase, or suspend the ordered payment, or modify the method of payment, as the interest of fairness may require. No increase, suspension, or reduction may be ordered without a hearing and notice to all parties.
(d) The Supreme Court or the circuit courts may provide by rule for procedures for the enforcement of orders entered under this Section. Such rules may provide for the assessment of all costs, including attorneys' fees which are required for the enforcement of orders entered under this Section when the court in an enforcement proceeding has first found that the defendant has willfully refused to pay. The Clerk of the Circuit Court shall keep records and make reports to the court concerning funds paid under this Section in whatever manner the court directs.
(e) Whenever an order is entered under this Section for the reimbursement of the State due to the appointment of the State Appellate Defender as counsel on appeal, the order shall provide that the Clerk of the Circuit Court shall retain all funds paid pursuant to such order until the full amount of the sum ordered to be paid by the defendant has been paid. When no balance remains due on such order, the Clerk of the Circuit Court shall inform the court of this fact and the court shall promptly order the Clerk of the Circuit Court to pay to the State Treasurer all of the sum paid.
(f) The Clerk of the Circuit Court shall retain all funds under this Section paid for the reimbursement of the county, and shall inform the court when no balance remains due on an order entered hereunder. The Clerk of the Circuit Court shall make payments of funds collected under this Section to the County Treasurer in whatever manner and at whatever point as the court may direct, including payments made on a monthly basis during the term of representation.
(g) A defendant who fails to obey any order of court entered under this Section may be punished for contempt of court. Any arrearage in payments may be reduced to judgment in the court's discretion and collected by any means authorized for the collection of money judgments under the law of this State.
(Source: P.A. 88-394.)

(725 ILCS 5/113-4) (from Ch. 38, par. 113-4)
Sec. 113-4. Plea.
(a) When called upon to plead at arraignment the defendant shall be furnished with a copy of the charge and shall plead guilty, guilty but mentally ill, or not guilty.
(b) If the defendant stands mute a plea of not guilty shall be entered for him and the trial shall proceed on such plea.
(c) If the defendant pleads guilty such plea shall not be accepted until the court shall have fully explained to the defendant the following:
(1) the maximum and minimum penalty provided by law

for the offense which may be imposed by the court;

(2) as a consequence of a conviction or a plea of

guilty, the sentence for any future conviction may be increased or there may be a higher possibility of the imposition of consecutive sentences;

(3) as a consequence of a conviction or a plea of

guilty, there may be registration requirements that restrict where the defendant may work, live, or be present; and

(4) as a consequence of a conviction or a plea of

guilty, there may be an impact upon the defendant's ability to, among others:

(A) retain or obtain housing in the public or

private market;

(B) retain or obtain employment; and
(C) retain or obtain a firearm, an occupational

license, or a driver's license.

After such explanation if the defendant understandingly persists in his plea it shall be accepted by the court and recorded.
(d) If the defendant pleads guilty but mentally ill, the court shall not accept such a plea until the defendant has undergone examination by a clinical psychologist or psychiatrist and the judge has examined the psychiatric or psychological report or reports, held a hearing on the issue of the defendant's mental condition and is satisfied that there is a factual basis that the defendant was mentally ill at the time of the offense to which the plea is entered.
(e) If a defendant pleads not guilty, the court shall advise him at that time or at any later court date on which he is present that if he escapes from custody or is released on bond and fails to appear in court when required by the court that his failure to appear would constitute a waiver of his right to confront the witnesses against him and trial could proceed in his absence.
(Source: P.A. 99-871, eff. 1-1-17.)

(725 ILCS 5/113-4.1) (from Ch. 38, par. 113-4.1)
Sec. 113-4.1. Plea of nolo contendere.
A defendant who is charged with a violation of the Illinois Income Tax Act may plead not guilty, guilty or, with the consent of the court, nolo contendere. The court may refuse to accept a plea of guilty, and shall not accept such plea or a plea of nolo contendere without first addressing the defendant personally and determining that the plea is made voluntarily with understanding of the nature of the charge and the consequences of the plea. If a defendant refuses to plead or if the court refuses to accept a plea of guilty or if a defendant corporation fails to appear, the court shall enter a plea of not guilty. The court shall not enter a judgment upon a plea of guilty unless it is satisfied that there is a factual basis for the plea.
(Source: P.A. 78-267.)

(725 ILCS 5/113-5) (from Ch. 38, par. 113-5)
Sec. 113-5. Plea and Waiver of Jury by Person under 18. No person under the age of 18 years shall be permitted to plead guilty, guilty but mentally ill or waive trial by jury in any case except where the penalty is by fine only unless he is represented by counsel in open court.
(Source: P.A. 82-553.)

(725 ILCS 5/113-6) (from Ch. 38, par. 113-6)
Sec. 113-6. Effect of failure to arraign and irregularity of arraignment.
Neither a failure to arraign nor an irregularity in the arraignment shall effect the validity of any proceeding in the cause if the defendant pleads to the charge or proceeds to trial without objecting to such failure or irregularity.
(Source: Laws 1963, p. 2836.)

(725 ILCS 5/113-8)
Sec. 113-8. Advisement concerning status as an alien. Before the acceptance of a plea of guilty, guilty but mentally ill, or nolo contendere to a misdemeanor or felony offense, the court shall give the following advisement to the defendant in open court:
"If you are not a citizen of the United States, you are hereby advised that conviction of the offense for which you have been charged may have the consequences of deportation, exclusion from admission to the United States, or denial of naturalization under the laws of the United States.".
(Source: P.A. 93-373, eff. 1-1-04.)

(725 ILCS 5/Art. 114 heading)

(725 ILCS 5/114-1) (from Ch. 38, par. 114-1)
Sec. 114-1. Motion to dismiss charge.
(a) Upon the written motion of the defendant made prior to trial before or after a plea has been entered the court may dismiss the indictment, information or complaint upon any of the following grounds:
(1) The defendant has not been placed on trial in

compliance with Section 103-5 of this Code.

(2) The prosecution of the offense is barred by

Sections 3-3 through 3-8 of the Criminal Code of 2012.

(3) The defendant has received immunity from

prosecution for the offense charged.

(4) The indictment was returned by a Grand Jury which

was improperly selected and which results in substantial injustice to the defendant.

(5) The indictment was returned by a Grand Jury which

acted contrary to Article 112 of this Code and which results in substantial injustice to the defendant.

(6) The court in which the charge has been filed does

not have jurisdiction.

(7) The county is an improper place of trial.
(8) The charge does not state an offense.
(9) The indictment is based solely upon the testimony

of an incompetent witness.

(10) The defendant is misnamed in the charge and the

misnomer results in substantial injustice to the defendant.

(11) The requirements of Section 109-3.1 have not

been complied with.

(b) The court shall require any motion to dismiss to be filed within a reasonable time after the defendant has been arraigned. Any motion not filed within such time or an extension thereof shall not be considered by the court and the grounds therefor, except as to subsections (a)(6) and (a)(8) of this Section, are waived.
(c) If the motion presents only an issue of law the court shall determine it without the necessity of further pleadings. If the motion alleges facts not of record in the case the State shall file an answer admitting or denying each of the factual allegations of the motion.
(d) When an issue of fact is presented by a motion to dismiss and the answer of the State the court shall conduct a hearing and determine the issues.
(d-5) When a defendant seeks dismissal of the charge upon the ground set forth in subsection (a)(7) of this Section, the defendant shall make a prima facie showing that the county is an improper place of trial. Upon such showing, the State shall have the burden of proving, by a preponderance of the evidence, that the county is the proper place of trial.
(d-6) When a defendant seeks dismissal of the charge upon the grounds set forth in subsection (a)(2) of this Section, the prosecution shall have the burden of proving, by a preponderance of the evidence, that the prosecution of the offense is not barred by Sections 3-3 through 3-8 of the Criminal Code of 2012.
(e) Dismissal of the charge upon the grounds set forth in subsections (a)(4) through (a)(11) of this Section shall not prevent the return of a new indictment or the filing of a new charge, and upon such dismissal the court may order that the defendant be held in custody or, if the defendant had been previously released on bail, that the bail be continued for a specified time pending the return of a new indictment or the filing of a new charge.
(f) If the court determines that the motion to dismiss based upon the grounds set forth in subsections (a)(6) and (a)(7) is well founded it may, instead of dismissal, order the cause transferred to a court of competent jurisdiction or to a proper place of trial.
(Source: P.A. 100-434, eff. 1-1-18.)

(725 ILCS 5/114-2) (from Ch. 38, par. 114-2)
Sec. 114-2. Motion for a bill of particulars.
(a) A written motion for a bill of particulars shall be filed before or within a reasonable time after arraignment and shall specify the particulars of the offense necessary to enable the defendant to prepare his defense.
(b) A bill of particulars may be amended at any time before trial subject to such conditions as justice may require.
(Source: Laws 1963, p. 2836.)

(725 ILCS 5/114-3) (from Ch. 38, par. 114-3)
Sec. 114-3. Motion to discharge jury panel.
(a) Any objection to the manner in which a jury panel has been selected or drawn shall be raised by a motion to discharge the jury panel prior to the voir dire examination. For good cause shown the court may entertain the motion after the voir dire has begun but such motion shall not be heard after a jury has been sworn to hear the cause.
(b) The motion shall be in writing supported by affidavit and shall state facts which show that the jury panel was improperly selected or drawn.
(c) If the motion states facts which show that the jury panel has been improperly selected or drawn it shall be the duty of the court to conduct a hearing. The burden of proving that the jury panel was improperly selected or drawn shall be upon the movant.
(d) If the court finds that the jury panel was improperly selected or drawn the court shall order the jury panel discharged and the selection or drawing of a new panel in the manner provided by law.
(Source: Laws 1963, p. 2836.)

(725 ILCS 5/114-4) (from Ch. 38, par. 114-4)
Sec. 114-4. Motion for continuance.
(a) The defendant or the State may move for a continuance. If the motion is made more than 30 days after arraignment the court shall require that it be in writing and supported by affidavit.
(b) A written motion for continuance made by defendant more than 30 days after arraignment may be granted when:
(1) Counsel for the defendant is ill, has died, or is

held to trial in another cause; or

(2) Counsel for the defendant has been unable to

prepare for trial because of illness or because he has been held to trial in another cause; or

(3) A material witness is unavailable and the defense

will be prejudiced by the absence of his testimony; however, this shall not be a ground for continuance if the State will stipulate that the testimony of the witness would be as alleged; or

(4) The defendant cannot stand trial because of

physical or mental incompetency; or

(5) Pre-trial publicity concerning the case has

caused a prejudice against defendant on the part of the community; or

(6) The amendment of a charge or a bill of

particulars has taken the defendant by surprise and he cannot fairly defend against such an amendment without a continuance.

(c) A written motion for continuance made by the State more than 30 days after arraignment may be granted when:
(1) The prosecutor assigned to the case is ill, has

died, or is held to trial in another cause; or

(2) A material witness is unavailable and the

prosecution will be prejudiced by the absence of his testimony; however this shall not be a ground for continuance if the defendant will stipulate that the testimony of the witness would be as alleged; or

(3) Pre-trial publicity concerning the case has

caused a prejudice against the prosecution on the part of the community.

(d) The court may upon the written motion of either party or upon the court's own motion order a continuance for grounds not stated in subsections (b) and (c) of this Section if he finds that the interests of justice so require.
(e) All motions for continuance are addressed to the discretion of the trial court and shall be considered in the light of the diligence shown on the part of the movant. Where 1 year has expired since the filing of an information or indictments, filed after January 1, 1980, if the court finds that the State has failed to use due diligence in bringing the case to trial, the court may, after a hearing had on the cause, on its own motion, dismiss the information or indictment. Any demand that the defendant had made for a speedy trial under Section 103-5 of this code shall not abate if the State files a new information or the grand jury reindicts in the cause.
After a hearing has been held upon the issue of the State's diligence and the court has found that the State has failed to use due diligence in pursuing the prosecution, the court may not dismiss the indictment or information without granting the State one more court date upon which to proceed. Such date shall be not less than 14 nor more than 30 days from the date of the court's finding. If the State is not prepared to proceed upon that date, the court shall dismiss the indictment or information, as provided in this Section.
(f) After trial has begun a reasonably brief continuance may be granted to either side in the interests of justice.
(g) During the time the General Assembly is in session, the court shall, on motion of either party or on its own motion, grant a continuance where the party or his attorney is a member of either house of the General Assembly whose presence is necessary for the full, fair trial of the cause and, in the case of an attorney, where the attorney was retained by the party before the cause was set for trial.
(h) This Section shall be construed to the end that criminal cases are tried with due diligence consonant with the rights of the defendant and the State to a speedy, fair and impartial trial.
(i) Physical incapacity of a defendant may be grounds for a continuance at any time. If, upon written motion of the defendant or the State or upon the court's own motion, and after presentation of affidavits or evidence, the court determines that the defendant is physically unable to appear in court or to assist in his defense, or that such appearance would endanger his health or result in substantial prejudice, a continuance shall be granted. If such continuance precedes the appearance of counsel for such defendant the court shall simultaneously appoint counsel in the manner prescribed by Section 113-3 of this Act. Such continuance shall suspend the provisions of Section 103-5 of this Act, which periods of time limitation shall commence anew when the court, after presentation of additional affidavits or evidence, has determined that such physical incapacity has been substantially removed.
(j) In actions arising out of building code violations or violations of municipal ordinances caused by the failure of a building or structure to conform to the minimum standards of health and safety, the court shall grant a continuance only upon a written motion by the party seeking the continuance specifying the reason why such continuance should be granted.
(k) In prosecutions for violations of Section 10-1, 10-2, 11-1.20, 11-1.30, 11-1.40, 11-1.50, 11-1.60, 12-13, 12-14, 12-14.1, 12-15 or 12-16 of the Criminal Code of 1961 or the Criminal Code of 2012 involving a victim or witness who is a minor under 18 years of age, the court shall, in ruling on any motion or other request for a delay or continuance of proceedings, consider and give weight to the adverse impact the delay or continuance may have on the well-being of a child or witness.
(l) The court shall consider the age of the victim and the condition of the victim's health when ruling on a motion for a continuance.
(Source: P.A. 96-1551, eff. 7-1-11; 97-1150, eff. 1-25-13.)

(725 ILCS 5/114-5) (from Ch. 38, par. 114-5)
Sec. 114-5. Substitution of judge. (a) Within 10 days after a cause involving only one defendant has been placed on the trial call of a judge the defendant may move the court in writing for a substitution of that judge on the ground that such judge is so prejudiced against him that he cannot receive a fair trial. Upon the filing of such a motion the court shall proceed no further in the cause but shall transfer it to another judge not named in the motion. The defendant may name only one judge as prejudiced, pursuant to this subsection; provided, however, that in a case in which the offense charged is a Class X felony or may be punished by death or life imprisonment, the defendant may name two judges as prejudiced.
(b) Within 24 hours after a motion is made for substitution of judge in a cause with multiple defendants each defendant shall have the right to move in accordance with subsection (a) of this Section for a substitution of one judge. The total number of judges named as prejudiced by all defendants shall not exceed the total number of defendants. The first motion for substitution of judge in a cause with multiple defendants shall be made within 10 days after the cause has been placed on the trial call of a judge.
(c) Within 10 days after a cause has been placed on the trial call of a judge the State may move the court in writing for a substitution of that judge on the ground that such judge is prejudiced against the State. Upon the filing of such a motion the court shall proceed no further in the cause but shall transfer it to another judge not named in the motion. The State may name only one judge as prejudiced, pursuant to this subsection.
(d) In addition to the provisions of subsections (a), (b) and (c) of this Section the State or any defendant may move at any time for substitution of judge for cause, supported by affidavit. Upon the filing of such motion a hearing shall be conducted as soon as possible after its filing by a judge not named in the motion; provided, however, that the judge named in the motion need not testify, but may submit an affidavit if the judge wishes. If the motion is allowed, the case shall be assigned to a judge not named in the motion. If the motion is denied the case shall be assigned back to the judge named in the motion.
(Source: P.A. 84-1428.)

(725 ILCS 5/114-6) (from Ch. 38, par. 114-6)
Sec. 114-6. Change of place of trial.) (a) A defendant may move the court for a change of place of trial on the ground that there exists in the county in which the charge is pending such prejudice against him on the part of the inhabitants that he cannot receive a fair trial in such county.
(b) The motion shall be in writing and supported by affidavit which shall state facts showing the nature of the prejudice alleged. The State may file counter-affidavits. The court shall conduct a hearing and determine the merits of the motion.
(c) If the court determines that there exists in the county where the prosecution is pending such prejudice against the defendant that he cannot receive a fair trial it shall transfer the cause to the circuit court in any county where a fair trial may be had.
(d) In all cases of change of place of trial the clerk of the court from which the change is granted shall immediately prepare a full transcript of the record and proceedings in the case, and of the petition, affidavits and order for the change of place of trial, and transmit the same, together with all papers filed in the case, including the indictment and recognizances of the defendant and all witnesses, to the proper court. If the change is granted to a part but not all of several defendants, a certified copy of the indictment or information, and of the other papers in the case, shall be transmitted to the court to which the change of place of trial is ordered, and such certified copies shall stand as the originals. Such transcript and papers may be transmitted by mail, or in such other way as the court may direct.
(e) When the applicant is in custody or confined in jail, the court shall enter an order directed to the sheriff or other officer having custody of the applicant, to remove his body to the common jail of the county to which the place of trial is changed, and there deliver him to the keeper of the jail, together with the warrant by virtue of which he is confined or held in custody, not more than 3 days next before the day upon which the trial is to commence in the court; and the sheriff shall obey such order and shall endorse on such warrant of commitment the reason of the change of custody, and shall deliver such warrant, with the body of the prisoner, to the keeper of the jail of the proper county, who shall receive the same and give to the sheriff a receipt therefor, and shall take charge of and keep the prisoner in the same manner as if he had originally been committed to his custody.
(f) When the place of trial is changed in any criminal case, the parties and witnesses, and all others who may have entered recognizances to attend the trial of such cause, having notice of the change of place of trial, must attend at the time and place at which the trial is to be had according to such change, and a failure to do so shall operate as a forfeiture of the recognizance.
(g) When the place of trial is changed the State's attorney shall have all the witnesses on the part of the prosecution recognized to appear at the court to which the change is ordered on the day upon which the trial is to commence.
(h) Upon the termination of any trial, when a change of place of trial has been obtained, the clerk of the court in which the trial is had shall submit a certified statement of all costs, fees, charges, claims and expenses resulting from such change of place of trial and necessarily incurred in connection with or incident to the trial of the case, or any appeal therefrom, or required in executing any and all orders of the court made in the case, but shall not include charges for the use of the courtroom or the facilities thereof, nor shall it include fees or salaries paid to employees of the county in which the trial is held, unless it is made necessary by reason of such trial, and when so certified, the items thereof shall be paid by the county in which such indictment or information was found to the officers and persons entitled thereto. All fines imposed and collected in the county where the trial is had, shall be paid over to the county in which the indictment or information was found.
(Source: P.A. 82-280.)

(725 ILCS 5/114-7) (from Ch. 38, par. 114-7)
Sec. 114-7. Joinder of related prosecutions.
The court may order 2 or more charges to be tried together if the offenses and the defendants could have been joined in a single charge. The procedure shall be the same as if the prosecution were under a single charge.
(Source: Laws 1963, p. 2836.)

(725 ILCS 5/114-8) (from Ch. 38, par. 114-8)
Sec. 114-8. Motion for severance.
(a) If it appears that a defendant or the State is prejudiced by a joinder of related prosecutions or defendants in a single charge or by joinder of separate charges or defendants for trial the court may order separate trials, grant a severance of defendants, or provide any other relief as justice may require.
(b) In the case of a prosecution of multiple defendants for criminal sexual assault, aggravated criminal sexual assault, predatory criminal sexual assault of a child, criminal sexual abuse, or aggravated criminal sexual abuse arising out of the same course of conduct, the court, in deciding a motion to sever the charges and try the defendants separately, must consider, subject to constitutional limitations, the impact upon the alleged victim of multiple trials requiring the victim's testimony.
(Source: P.A. 94-668, eff. 1-1-06.)

(725 ILCS 5/114-9) (from Ch. 38, par. 114-9)
Sec. 114-9. Motion for a list of witnesses.
(a) On motion of the defendant the court shall order the State to furnish the defense with a list of prosecution witnesses and their last known addresses, except the home address of any peace officer witness shall not be required to be so furnished, the address of his assignment station being sufficient for the purposes of this statute.
(b) The court may permit witnesses not named in an original or amended list to testify when the names of the additional witnesses were not known and could not have been obtained by the exercise of due diligence prior to trial.
(c) The requirements of subsection (a) of this Section shall not apply to rebuttal witnesses.
(Source: P.A. 77-1428.)

(725 ILCS 5/114-10) (from Ch. 38, par. 114-10)
Sec. 114-10. Motion to produce confession.
(a) On motion of a defendant in any criminal case made prior to trial the court shall order the State to furnish the defendant with a copy of any written confession made to any law enforcement officer of this State or any other State and a list of the witnesses to its making and acknowledgment. If the defendant has made an oral confession a list of the witnesses to its making shall be furnished.
(b) The list of witnesses may upon notice and motion be amended by the State prior to trial.
(c) No such confession shall be received in evidence which has not been furnished in compliance with subsection (a) of this Section unless the court is satisfied that the prosecutor was unaware of the existence of such confession prior to trial and that he could not have become aware of such in the exercise of due diligence.
(Source: Laws 1963, p. 2836.)

(725 ILCS 5/114-11) (from Ch. 38, par. 114-11)
Sec. 114-11. Motion to Suppress Confession.
(a) Prior to the trial of any criminal case a defendant may move to suppress as evidence any confession given by him on the ground that it was not voluntary.
(b) The motion shall be in writing and state facts showing wherein the confession is involuntary.
(c) If the allegations of the motion state facts which, if true, show that the confession was not voluntarily made the court shall conduct a hearing into the merits of the motion.
(d) The burden of going forward with the evidence and the burden of proving that a confession was voluntary shall be on the State. Objection to the failure of the State to call all material witnesses on the issue of whether the confession was voluntary must be made in the trial court.
(e) The motion shall be made only before a court with jurisdiction to try the offense.
(f) The issue of the admissibility of the confession shall not be submitted to the jury. The circumstances surrounding the making of the confession may be submitted to the jury as bearing upon the credibility or the weight to be given to the confession.
(g) The motion shall be made before trial unless opportunity therefor did not exist or the defendant was not aware of the grounds for the motion. If the motion is made during trial, and the court determines that the motion is not untimely, and the court conducts a hearing on the merits and enters an order suppressing the confession, the court shall terminate the trial with respect to every defendant who was a party to the hearing and who was within the scope of the order of suppression, without further proceedings, unless the State files a written notice that there will be no interlocutory appeal from such order of suppression. In the event of such termination, the court shall proceed with the trial of other defendants not thus affected. Such termination of trial shall be proper and shall not bar subsequent prosecution of the identical charges and defendants; however, if after such termination the State fails to prosecute the interlocutory appeal until a determination of the merits of the appeal by the reviewing court, the termination shall be improper within the meaning of subparagraph (a) (3) of Section 3-4 of the Criminal Code of 2012 and subsequent prosecution of such defendants upon such charges shall be barred.
(Source: P.A. 97-1150, eff. 1-25-13.)

(725 ILCS 5/114-12) (from Ch. 38, par. 114-12)
Sec. 114-12. Motion to Suppress Evidence Illegally Seized.
(a) A defendant aggrieved by an unlawful search and seizure may move the court for the return of property and to suppress as evidence anything so obtained on the ground that:
(1) The search and seizure without a warrant was

illegal; or

(2) The search and seizure with a warrant was illegal

because the warrant is insufficient on its face; the evidence seized is not that described in the warrant; there was not probable cause for the issuance of the warrant; or, the warrant was illegally executed.

(b) The motion shall be in writing and state facts showing wherein the search and seizure were unlawful. The judge shall receive evidence on any issue of fact necessary to determine the motion and the burden of proving that the search and seizure were unlawful shall be on the defendant. If the motion is granted the property shall be restored, unless otherwise subject to lawful detention, and it shall not be admissible in evidence against the movant at any trial.
(1) If a defendant seeks to suppress evidence because

of the conduct of a peace officer in obtaining the evidence, the State may urge that the peace officer's conduct was taken in a reasonable and objective good faith belief that the conduct was proper and that the evidence discovered should not be suppressed if otherwise admissible. The court shall not suppress evidence which is otherwise admissible in a criminal proceeding if the court determines that the evidence was seized by a peace officer who acted in good faith.

(2) "Good faith" means whenever a peace officer

obtains evidence:

(i) pursuant to a search or an arrest warrant

obtained from a neutral and detached judge, which warrant is free from obvious defects other than non-deliberate errors in preparation and contains no material misrepresentation by any agent of the State, and the officer reasonably believed the warrant to be valid; or

(ii) pursuant to a warrantless search incident to

an arrest for violation of a statute or local ordinance which is later declared unconstitutional or otherwise invalidated.

(3) This amendatory Act of 1987 shall not be

construed to limit the enforcement of any appropriate civil remedy or criminal sanction in actions pursuant to other provisions of law against any individual or government entity found to have conducted an unreasonable search or seizure.

(4) This amendatory Act of 1987 does not apply to

unlawful electronic eavesdropping or wiretapping.

(c) The motion shall be made before trial unless opportunity therefor did not exist or the defendant was not aware of the grounds for the motion. If the motion is made during trial, and the court determines that the motion is not untimely, and the court conducts a hearing on the merits and enters an order suppressing the evidence, the court shall terminate the trial with respect to every defendant who was a party to the hearing and who was within the scope of the order of suppression, without further proceedings, unless the State files a written notice that there will be no interlocutory appeal from such order of suppression. In the event of such termination, the court shall proceed with the trial of other defendants not thus affected. Such termination of trial shall be proper and shall not bar subsequent prosecution of the identical charges and defendants; however, if after such termination the State fails to prosecute the interlocutory appeal until a determination of the merits of the appeal by the reviewing court, the termination shall be improper within the meaning of subparagraph (a)(3) of Section 3-4 of the Criminal Code of 2012 and subsequent prosecution of such defendants upon such charges shall be barred.
(d) The motion shall be made only before a court with jurisdiction to try the offense.
(e) The order or judgment granting or denying the motion shall state the findings of facts and conclusions of law upon which the order or judgment is based.
(Source: P.A. 97-1150, eff. 1-25-13.)

(725 ILCS 5/114-13) (from Ch. 38, par. 114-13)
Sec. 114-13. Discovery in criminal cases.
(a) Discovery procedures in criminal cases shall be in accordance with Supreme Court Rules.
(b) Any public investigative, law enforcement, or other public agency responsible for investigating any homicide offense or participating in an investigation of any homicide offense, other than defense investigators, shall provide to the authority prosecuting the offense all investigative material, including but not limited to reports, memoranda, and field notes, that have been generated by or have come into the possession of the investigating agency concerning the homicide offense being investigated. In addition, the investigating agency shall provide to the prosecuting authority any material or information, including but not limited to reports, memoranda, and field notes, within its possession or control that would tend to negate the guilt of the accused of the offense charged or reduce his or her punishment for the homicide offense. Every investigative and law enforcement agency in this State shall adopt policies to ensure compliance with these standards. Any investigative, law enforcement, or other public agency responsible for investigating any "non-homicide felony" offense or participating in an investigation of any "non-homicide felony" offense, other than defense investigators, shall provide to the authority prosecuting the offense all investigative material, including but not limited to reports and memoranda that have been generated by or have come into the possession of the investigating agency concerning the "non-homicide felony" offense being investigated. In addition, the investigating agency shall provide to the prosecuting authority any material or information, including but not limited to reports and memoranda, within its possession or control that would tend to negate the guilt of the accused of the "non-homicide felony" offense charged or reduce his or her punishment for the "non-homicide felony" offense. This obligation to furnish exculpatory evidence exists whether the information was recorded or documented in any form. Every investigative and law enforcement agency in this State shall adopt policies to ensure compliance with these standards.
(Source: P.A. 93-605, eff. 11-19-03.)

(725 ILCS 5/114-13.5)
Sec. 114-13.5. Evidence deposition; elder abuse. In a prosecution for abuse, neglect, or financial exploitation of an eligible adult as defined in the Adult Protective Services Act, the eligible adult may give testimony in the form of an evidence deposition and not be required to appear in court to testify.
(Source: P.A. 98-49, eff. 7-1-13.)

(725 ILCS 5/114-15)
Sec. 114-15. Intellectual disability.
(a) In a first degree murder case in which the State seeks the death penalty as an appropriate sentence, any party may raise the issue of the defendant's intellectual disabilities by motion. A defendant wishing to raise the issue of his or her intellectual disabilities shall provide written notice to the State and the court as soon as the defendant reasonably believes such issue will be raised.
(b) The issue of the defendant's intellectual disabilities shall be determined in a pretrial hearing. The court shall be the fact finder on the issue of the defendant's intellectual disabilities and shall determine the issue by a preponderance of evidence in which the moving party has the burden of proof. The court may appoint an expert in the field of intellectual disabilities. The defendant and the State may offer experts from the field of intellectual disabilities. The court shall determine admissibility of evidence and qualification as an expert.
(c) If after a plea of guilty to first degree murder, or a finding of guilty of first degree murder in a bench trial, or a verdict of guilty for first degree murder in a jury trial, or on a matter remanded from the Supreme Court for sentencing for first degree murder, and the State seeks the death penalty as an appropriate sentence, the defendant may raise the issue of defendant's intellectual disabilities not at eligibility but at aggravation and mitigation. The defendant and the State may offer experts from the field of intellectual disabilities. The court shall determine admissibility of evidence and qualification as an expert.
(d) In determining whether the defendant is a person with an intellectual disability, the intellectual disability must have manifested itself by the age of 18. IQ tests and psychometric tests administered to the defendant must be the kind and type recognized by experts in the field of intellectual disabilities. In order for the defendant to be considered a person with an intellectual disability, a low IQ must be accompanied by significant deficits in adaptive behavior in at least 2 of the following skill areas: communication, self-care, social or interpersonal skills, home living, self-direction, academics, health and safety, use of community resources, and work. An intelligence quotient (IQ) of 75 or below is presumptive evidence of an intellectual disability.
(e) Evidence of an intellectual disability that did not result in disqualifying the case as a capital case, may be introduced as evidence in mitigation during a capital sentencing hearing. A failure of the court to determine that the defendant is a person with an intellectual disability does not preclude the court during trial from allowing evidence relating to mental disability should the court deem it appropriate.
(f) If the court determines at a pretrial hearing or after remand that a capital defendant is a person with an intellectual disability, and the State does not appeal pursuant to Supreme Court Rule 604, the case shall no longer be considered a capital case and the procedural guidelines established for capital cases shall no longer be applicable to the defendant. In that case, the defendant shall be sentenced under the sentencing provisions of Chapter V of the Unified Code of Corrections.
(Source: P.A. 99-143, eff. 7-27-15.)



Title VI - Proceedings At Trial

(725 ILCS 5/Tit. VI heading)

(725 ILCS 5/Art. 115 heading)

(725 ILCS 5/115-1) (from Ch. 38, par. 115-1)
Sec. 115-1. Method of Trial. All prosecutions except on a plea of guilty or guilty but mentally ill shall be tried by the court and a jury unless the defendant waives a jury trial in writing.
(Source: P.A. 87-410.)

(725 ILCS 5/115-1.5)
Sec. 115-1.5. Waiver of counsel by persons under 17 years of age prohibited. A person under 17 years of age may not waive the right to the assistance of counsel in his or her defense in any judicial proceeding. This Section does not apply to a minor charged with an offense for which the penalty is a fine only. Except for violations of Sections 11-401, 11-402, 11-501, and 11-503 of the Illinois Vehicle Code, this Section does not apply to proceedings involving violations of the Illinois Vehicle Code.
(Source: P.A. 94-345, eff. 7-26-05.)

(725 ILCS 5/115-2) (from Ch. 38, par. 115-2)
Sec. 115-2. Pleas of Guilty and guilty but mentally ill. (a) Before or during trial a plea of guilty may be accepted when:
(1) The defendant enters a plea of guilty in open court;
(2) The court has informed the defendant of the consequences of his plea and of the maximum penalty provided by law which may be imposed upon acceptance of such plea.
Upon acceptance of a plea of guilty the court shall determine the factual basis for the plea.
(b) Before or during trial a plea of guilty but mentally ill may be accepted by the court when:
(1) the defendant has undergone an examination by a clinical psychologist or psychiatrist and has waived his right to trial; and
(2) the judge has examined the psychiatric or psychological report or reports; and
(3) the judge has held a hearing, at which either party may present evidence, on the issue of the defendant's mental health and, at the conclusion of such hearing, is satisfied that there is a factual basis that the defendant was mentally ill at the time of the offense to which the plea is entered.
(Source: P.A. 82-553.)

(725 ILCS 5/115-3) (from Ch. 38, par. 115-3)
Sec. 115-3. Trial by the Court.
(a) A trial shall be conducted in the presence of the defendant unless he waives the right to be present.
(b) Upon conclusion of the trial the court shall enter a general finding, except that, when the affirmative defense of insanity has been presented during the trial and acquittal is based solely upon the defense of insanity, the court shall enter a finding of not guilty by reason of insanity. In the event of a finding of not guilty by reason of insanity, a hearing shall be held pursuant to the Mental Health and Developmental Disabilities Code to determine whether the defendant is subject to involuntary admission.
(c) When the defendant has asserted a defense of insanity, the court may find the defendant guilty but mentally ill if, after hearing all of the evidence, the court finds that:
(1) the State has proven beyond a reasonable doubt

that the defendant is guilty of the offense charged; and

(2) the defendant has failed to prove his insanity as

required in subsection (b) of Section 3-2 of the Criminal Code of 2012 and subsections (a), (b) and (e) of Section 6-2 of the Criminal Code of 2012; and

(3) the defendant has proven by a preponderance of

the evidence that he was mentally ill, as defined in subsections (c) and (d) of Section 6-2 of the Criminal Code of 2012 at the time of the offense.

(Source: P.A. 97-1150, eff. 1-25-13.)

(725 ILCS 5/115-4) (from Ch. 38, par. 115-4)
Sec. 115-4. Trial by Court and Jury.)
(a) Questions of law shall be decided by the court and questions of fact by the jury.
(b) The jury shall consist of 12 members.
(c) Upon request the parties shall be furnished with a list of prospective jurors with their addresses if known.
(d) Each party may challenge jurors for cause. If a prospective juror has a physical impairment, the court shall consider such prospective juror's ability to perceive and appreciate the evidence when considering a challenge for cause.
(e) A defendant tried alone shall be allowed 20 peremptory challenges in a capital case, 10 in a case in which the punishment may be imprisonment in the penitentiary, and 5 in all other cases; except that, in a single trial of more than one defendant, each defendant shall be allowed 12 peremptory challenges in a capital case, 6 in a case in which the punishment may be imprisonment in the penitentiary, and 3 in all other cases. If several charges against a defendant or defendants are consolidated for trial, each defendant shall be allowed peremptory challenges upon one charge only, which single charge shall be the charge against that defendant authorizing the greatest maximum penalty. The State shall be allowed the same number of peremptory challenges as all of the defendants.
(f) After examination by the court the jurors may be examined, passed upon, accepted and tendered by opposing counsel as provided by Supreme Court rules.
(g) After the jury is impaneled and sworn the court may direct the selection of 2 alternate jurors who shall take the same oath as the regular jurors. Each party shall have one additional peremptory challenge for each alternate juror. If before the final submission of a cause a member of the jury dies or is discharged he shall be replaced by an alternate juror in the order of selection.
(h) A trial by the court and jury shall be conducted in the presence of the defendant unless he waives the right to be present.
(i) After arguments of counsel the court shall instruct the jury as to the law.
(j) Unless the affirmative defense of insanity has been presented during the trial, the jury shall return a general verdict as to each offense charged. When the affirmative defense of insanity has been presented during the trial, the court shall provide the jury not only with general verdict forms but also with a special verdict form of not guilty by reason of insanity, as to each offense charged, and in such event the court shall separately instruct the jury that a special verdict of not guilty by reason of insanity may be returned instead of a general verdict but such special verdict requires a unanimous finding by the jury that the defendant committed the acts charged but at the time of the commission of those acts the defendant was insane. In the event of a verdict of not guilty by reason of insanity, a hearing shall be held pursuant to the Mental Health and Developmental Disabilities Code to determine whether the defendant is subject to involuntary admission. When the affirmative defense of insanity has been presented during the trial, the court, where warranted by the evidence, shall also provide the jury with a special verdict form of guilty but mentally ill, as to each offense charged and shall separately instruct the jury that a special verdict of guilty but mentally ill may be returned instead of a general verdict, but that such special verdict requires a unanimous finding by the jury that: (1) the State has proven beyond a reasonable doubt that the defendant is guilty of the offense charged; and (2) the defendant has failed to prove his insanity as required in subsection (b) of Section 3-2 of the Criminal Code of 2012 and subsections (a), (b) and (e) of Section 6-2 of the Criminal Code of 2012; and (3) the defendant has proven by a preponderance of the evidence that he was mentally ill, as defined in subsections (c) and (d) of Section 6-2 of the Criminal Code of 2012 at the time of the offense.
(k) When, at the close of the State's evidence or at the close of all of the evidence, the evidence is insufficient to support a finding or verdict of guilty the court may and on motion of the defendant shall make a finding or direct the jury to return a verdict of not guilty, enter a judgment of acquittal and discharge the defendant.
(l) When the jury retires to consider its verdict an officer of the court shall be appointed to keep them together and to prevent conversation between the jurors and others; however, if any juror is deaf, the jury may be accompanied by and may communicate with a court-appointed interpreter during its deliberations. Upon agreement between the State and defendant or his counsel the jury may seal and deliver its verdict to the clerk of the court, separate, and then return such verdict in open court at its next session.
(m) In the trial of a capital or other offense, any juror who is a member of a panel or jury which has been impaneled and sworn as a panel or as a jury shall be permitted to separate from other such jurors during every period of adjournment to a later day, until final submission of the cause to the jury for determination, except that no such separation shall be permitted in any trial after the court, upon motion by the defendant or the State or upon its own motion, finds a probability that prejudice to the defendant or to the State will result from such separation.
(n) The members of the jury shall be entitled to take notes during the trial, and the sheriff of the county in which the jury is sitting shall provide them with writing materials for this purpose. Such notes shall remain confidential, and shall be destroyed by the sheriff after the verdict has been returned or a mistrial declared.
(o) A defendant tried by the court and jury shall only be found guilty, guilty but mentally ill, not guilty or not guilty by reason of insanity, upon the unanimous verdict of the jury.
(Source: P.A. 97-1150, eff. 1-25-13.)

(725 ILCS 5/115-4.1) (from Ch. 38, par. 115-4.1)
Sec. 115-4.1. Absence of defendant.
(a) When a defendant after arrest and an initial court appearance for a non-capital felony or a misdemeanor, fails to appear for trial, at the request of the State and after the State has affirmatively proven through substantial evidence that the defendant is willfully avoiding trial, the court may commence trial in the absence of the defendant. Absence of a defendant as specified in this Section shall not be a bar to indictment of a defendant, return of information against a defendant, or arraignment of a defendant for the charge for which bail has been granted. If a defendant fails to appear at arraignment, the court may enter a plea of "not guilty" on his behalf. If a defendant absents himself before trial on a capital felony, trial may proceed as specified in this Section provided that the State certifies that it will not seek a death sentence following conviction. Trial in the defendant's absence shall be by jury unless the defendant had previously waived trial by jury. The absent defendant must be represented by retained or appointed counsel. The court, at the conclusion of all of the proceedings, may order the clerk of the circuit court to pay counsel such sum as the court deems reasonable, from any bond monies which were posted by the defendant with the clerk, after the clerk has first deducted all court costs. If trial had previously commenced in the presence of the defendant and the defendant willfully absents himself for two successive court days, the court shall proceed to trial. All procedural rights guaranteed by the United States Constitution, Constitution of the State of Illinois, statutes of the State of Illinois, and rules of court shall apply to the proceedings the same as if the defendant were present in court and had not either forfeited his bail bond or escaped from custody. The court may set the case for a trial which may be conducted under this Section despite the failure of the defendant to appear at the hearing at which the trial date is set. When such trial date is set the clerk shall send to the defendant, by certified mail at his last known address indicated on his bond slip, notice of the new date which has been set for trial. Such notification shall be required when the defendant was not personally present in open court at the time when the case was set for trial.
(b) The absence of a defendant from a trial conducted pursuant to this Section does not operate as a bar to concluding the trial, to a judgment of conviction resulting therefrom, or to a final disposition of the trial in favor of the defendant.
(c) Upon a verdict of not guilty, the court shall enter judgment for the defendant. Upon a verdict of guilty, the court shall set a date for the hearing of post-trial motions and shall hear such motion in the absence of the defendant. If post-trial motions are denied, the court shall proceed to conduct a sentencing hearing and to impose a sentence upon the defendant.
(d) A defendant who is absent for part of the proceedings of trial, post-trial motions, or sentencing, does not thereby forfeit his right to be present at all remaining proceedings.
(e) When a defendant who in his absence has been either convicted or sentenced or both convicted and sentenced appears before the court, he must be granted a new trial or new sentencing hearing if the defendant can establish that his failure to appear in court was both without his fault and due to circumstances beyond his control. A hearing with notice to the State's Attorney on the defendant's request for a new trial or a new sentencing hearing must be held before any such request may be granted. At any such hearing both the defendant and the State may present evidence.
(f) If the court grants only the defendant's request for a new sentencing hearing, then a new sentencing hearing shall be held in accordance with the provisions of the Unified Code of Corrections. At any such hearing, both the defendant and the State may offer evidence of the defendant's conduct during his period of absence from the court. The court may impose any sentence authorized by the Unified Code of Corrections and is not in any way limited or restricted by any sentence previously imposed.
(g) A defendant whose motion under paragraph (e) for a new trial or new sentencing hearing has been denied may file a notice of appeal therefrom. Such notice may also include a request for review of the judgment and sentence not vacated by the trial court.
(Source: P.A. 90-787, eff. 8-14-98.)

(725 ILCS 5/115-4.5)
Sec. 115-4.5. Death of defendant. Whenever the prosecuting attorney learns of the death of the defendant prior to the entry of a final and appealable judgment in a criminal case, he or she shall promptly notify the other party and file a certificate of notice of the defendant's death with the circuit court before which the case is pending. Upon filing of the certificate, the court shall enter an order abating the proceedings ab initio.
(Source: P.A. 99-778, eff. 1-1-17.)

(725 ILCS 5/115-5) (from Ch. 38, par. 115-5)
Sec. 115-5. Business records as evidence.
(a) Any writing or record, whether in the form of an entry in a book or otherwise, made as a memorandum or record of any act, transaction, occurrence, or event, shall be admissible as evidence of such act, transaction, occurrence, or event, if made in regular course of any business, and if it was the regular course of such business to make such memorandum or record at the time of such act, transaction, occurrence, or event or within a reasonable time thereafter.
All other circumstances of the making of such writing or record, including lack of personal knowledge by the entrant or maker, may be shown to affect its weight, but such circumstances shall not affect its admissibility.
The term "business," as used in this Section, includes business, profession, occupation, and calling of every kind.
(b) If any business, institution, member of a profession or calling, or any department or agency of government, in the regular course of business or activity has kept or recorded any memorandum, writing, entry, print, representation or combination thereof, of any act, transaction, occurrence, or event, and in the regular course of business has caused any or all of the same to be recorded, copied, or reproduced by any photographic, photostatic, microfilm, micro-card, miniature photographic, optical imaging, or other process which accurately reproduces or forms a medium for so reproducing the original, the original may be destroyed in the regular course of business unless its preservation is required by law. Such reproduction, when satisfactorily identified, is as admissible in evidence as the original itself in any proceeding whether the original is in existence or not and an enlargement or facsimile of such reproduction is likewise admissible in evidence if the original reproduction is in existence and available for inspection under direction of court. The introduction of a reproduced record, enlargement, or facsimile does not preclude admission of the original. This Section shall not be construed to exclude from evidence any document or copy thereof which is otherwise admissible under the rules of evidence.
(c) No writing or record made in the regular course of any business shall become admissible as evidence by the application of this Section if:
(1) Such writing or record has been made by anyone in

the regular course of any form of hospital or medical business; or

(2) Such writing or record has been made by anyone

during an investigation of an alleged offense or during any investigation relating to pending or anticipated litigation of any kind, except during a hearing to revoke a sentence of probation or conditional discharge or an order of court supervision that is based on a technical violation of a sentencing order when the hearing involves a probationer or defendant who has transferred or moved from the county having jurisdiction over the original charge or sentence. For the purposes of this subsection (c), "technical violation" means a breach of a sentencing order but does not include an allegation of a subsequent criminal act asserted in a formal criminal charge.

(d) Upon request of the moving party and with reasonable notice given to the opposing party, in a criminal prosecution in which the defendant is accused of an offense under Article 16 or 17 of the Criminal Code of 1961 or the Criminal Code of 2012, the court may, after a hearing, for good cause and upon appropriate safeguards, permit live foundational testimony business records as evidence, subject to cross-examination, in open court by means of a contemporaneous audio and video transmission from outside of this State.
(Source: P.A. 98-579, eff. 1-1-14.)

(725 ILCS 5/115-5.1) (from Ch. 38, par. 115-5.1)
Sec. 115-5.1. In any civil or criminal action the records of the coroner's medical or laboratory examiner summarizing and detailing the performance of his or her official duties in performing medical examinations upon deceased persons or autopsies, or both, and kept in the ordinary course of business of the coroner's office, duly certified by the county coroner or chief supervisory coroner's pathologist or medical examiner, shall be received as competent evidence in any court of this State, to the extent permitted by this Section. These reports, specifically including but not limited to the pathologist's protocol, autopsy reports and toxicological reports, shall be public documents and thereby may be admissible as prima facie evidence of the facts, findings, opinions, diagnoses and conditions stated therein.
A duly certified coroner's protocol or autopsy report, or both, complying with the requirements of this Section may be duly admitted into evidence as an exception to the hearsay rule as prima facie proof of the cause of death of the person to whom it relates. The records referred to in this Section shall be limited to the records of the results of post-mortem examinations of the findings of autopsy and toxicological laboratory examinations.
Persons who prepare reports or records offered in evidence hereunder may be subpoenaed as witnesses in civil or criminal cases upon the request of either party to the cause. However, if such person is dead, the county coroner or a duly authorized official of the coroner's office may testify to the fact that the examining pathologist, toxicologist or other medical or laboratory examiner is deceased and that the offered report or record was prepared by such deceased person. The witness must further attest that the medical report or record was prepared in the ordinary and usual course of the deceased person's duty or employment in conformity with the provisions of this Section.
(Source: P.A. 82-783.)

(725 ILCS 5/115-6) (from Ch. 38, par. 115-6)
Sec. 115-6. Appointment of Psychiatrist or Clinical Psychologist. If the defendant has given notice that he may rely upon the defense of insanity as defined in Section 6-2 of the Criminal Code of 2012 or the defendant indicates that he intends to plead guilty but mentally ill or the defense of intoxicated or drugged condition as defined in Section 6-3 of the Criminal Code of 2012 or if the facts and circumstances of the case justify a reasonable belief that the aforesaid defenses may be raised, the Court shall, on motion of the State, order the defendant to submit to examination by at least one clinical psychologist or psychiatrist, to be named by the prosecuting attorney. The Court shall also order the defendant to submit to an examination by one neurologist, one clinical psychologist and one electroencephalographer to be named by the prosecuting attorney if the State asks for one or more of such additional examinations. The Court may order additional examinations if the Court finds that additional examinations by additional experts will be of substantial value in the determination of issues of insanity or drugged conditions. The reports of such experts shall be made available to the defense. Any statements made by defendant to such experts shall not be admissible against the defendant unless he raises the defense of insanity or the defense of drugged condition, in which case they shall be admissible only on the issue of whether he was insane or drugged. The refusal of the defendant to cooperate in such examinations shall not automatically preclude the raising of the aforesaid defenses but shall preclude the defendant from offering expert evidence or testimony tending to support such defenses if the expert evidence or testimony is based upon the expert's examination of the defendant. If the Court, after a hearing, determines to its satisfaction that the defendant's refusal to cooperate was unreasonable it may, in its sound discretion, bar any or all evidence upon the defense asserted.
(Source: P.A. 97-1150, eff. 1-25-13.)

(725 ILCS 5/115-6.1)
Sec. 115-6.1. Prostitution; affirmative defense.
(a) In prosecutions for prostitution, when the accused intends to raise at trial the affirmative defense provided in subsection (c-5) of Section 11-14 of the Criminal Code of 2012 and has reason to believe that the evidence presented in asserting that defense may jeopardize the safety of the accused, courtroom personnel, or others impacted by human trafficking, the accused may file under seal a motion for an in camera hearing to review the accused's safety concerns. Upon receipt of the motion and notice to the parties, the court shall conduct an in camera hearing, with counsel present, limited to review of potential safety concerns. The court shall cause an official record of the in camera hearing to be made, which shall be kept under seal. The court shall not consider the merits of the affirmative defense during the in camera review.
(b) If the court finds by a preponderance of the evidence that the assertion of an affirmative defense under subsection (c-5) of Section 11-14 of the Criminal Code of 2012 by the accused in open court would likely jeopardize the safety of the accused, court personnel, or other persons, the court may clear the courtroom with the agreement of the accused, order additional in camera hearings, seal the records, prohibit court personnel from disclosing the proceedings without prior court approval, or take any other appropriate measure that in the court's discretion will enhance the safety of the proceedings and ensure the accused a full and fair opportunity to assert his or her affirmative defense.
(c) Statements made by the accused during the in camera hearing to review safety concerns shall not be admissible against the accused for the crimes charged.
(Source: P.A. 99-109, eff. 7-22-15.)

(725 ILCS 5/115-7) (from Ch. 38, par. 115-7)
Sec. 115-7. a. In prosecutions for predatory criminal sexual assault of a child, aggravated criminal sexual assault, criminal sexual assault, aggravated criminal sexual abuse, criminal sexual abuse, or criminal transmission of HIV; and in prosecutions for battery and aggravated battery, when the commission of the offense involves sexual penetration or sexual conduct as defined in Section 11-0.1 of the Criminal Code of 2012; and with the trial or retrial of the offenses formerly known as rape, deviate sexual assault, indecent liberties with a child, and aggravated indecent liberties with a child, the prior sexual activity or the reputation of the alleged victim or corroborating witness under Section 115-7.3 of this Code is inadmissible except (1) as evidence concerning the past sexual conduct of the alleged victim or corroborating witness under Section 115-7.3 of this Code with the accused when this evidence is offered by the accused upon the issue of whether the alleged victim or corroborating witness under Section 115-7.3 of this Code consented to the sexual conduct with respect to which the offense is alleged; or (2) when constitutionally required to be admitted.
b. No evidence admissible under this Section shall be introduced unless ruled admissible by the trial judge after an offer of proof has been made at a hearing to be held in camera in order to determine whether the defense has evidence to impeach the witness in the event that prior sexual activity with the defendant is denied. Such offer of proof shall include reasonably specific information as to the date, time and place of the past sexual conduct between the alleged victim or corroborating witness under Section 115-7.3 of this Code and the defendant. Unless the court finds that reasonably specific information as to date, time or place, or some combination thereof, has been offered as to prior sexual activity with the defendant, counsel for the defendant shall be ordered to refrain from inquiring into prior sexual activity between the alleged victim or corroborating witness under Section 115-7.3 of this Code and the defendant. The court shall not admit evidence under this Section unless it determines at the hearing that the evidence is relevant and the probative value of the evidence outweighs the danger of unfair prejudice. The evidence shall be admissible at trial to the extent an order made by the court specifies the evidence that may be admitted and areas with respect to which the alleged victim or corroborating witness under Section 115-7.3 of this Code may be examined or cross examined.
(Source: P.A. 96-1551, eff. 7-1-11; 97-1150, eff. 1-25-13.)

(725 ILCS 5/115-7.1) (from Ch. 38, par. 115-7.1)
Sec. 115-7.1. Court may not order mental examination of sex victim. Except where explicitly authorized by this Code or by the Rules of the Supreme Court of Illinois, no court may require or order a witness who is the victim of an alleged sex offense to submit to or undergo either a psychiatric or psychological examination.
(Source: P.A. 83-289.)

(725 ILCS 5/115-7.2) (from Ch. 38, par. 115-7.2)
Sec. 115-7.2. In a prosecution for an illegal sexual act perpetrated upon a victim, including but not limited to prosecutions for violations of Sections 11-1.20 through 11-1.60 or 12-13 through 12-16 of the Criminal Code of 1961 or the Criminal Code of 2012, or ritualized abuse of a child under Section 12-33 of the Criminal Code of 1961 or the Criminal Code of 2012, testimony by an expert, qualified by the court relating to any recognized and accepted form of post-traumatic stress syndrome shall be admissible as evidence.
(Source: P.A. 96-1551, eff. 7-1-11; 97-1150, eff. 1-25-13.)

(725 ILCS 5/115-7.3)
Sec. 115-7.3. Evidence in certain cases.
(a) This Section applies to criminal cases in which:
(1) the defendant is accused of predatory criminal

sexual assault of a child, aggravated criminal sexual assault, criminal sexual assault, aggravated criminal sexual abuse, criminal sexual abuse, child pornography, aggravated child pornography, criminal transmission of HIV, or child abduction as defined in paragraph (10) of subsection (b) of Section 10-5 of the Criminal Code of 1961 or the Criminal Code of 2012;

(2) the defendant is accused of battery, aggravated

battery, first degree murder, or second degree murder when the commission of the offense involves sexual penetration or sexual conduct as defined in Section 11-0.1 of the Criminal Code of 2012; or

(3) the defendant is tried or retried for any of the

offenses formerly known as rape, deviate sexual assault, indecent liberties with a child, or aggravated indecent liberties with a child.

(b) If the defendant is accused of an offense set forth in paragraph (1) or (2) of subsection (a) or the defendant is tried or retried for any of the offenses set forth in paragraph (3) of subsection (a), evidence of the defendant's commission of another offense or offenses set forth in paragraph (1), (2), or (3) of subsection (a), or evidence to rebut that proof or an inference from that proof, may be admissible (if that evidence is otherwise admissible under the rules of evidence) and may be considered for its bearing on any matter to which it is relevant.
(c) In weighing the probative value of the evidence against undue prejudice to the defendant, the court may consider:
(1) the proximity in time to the charged or predicate

offense;

(2) the degree of factual similarity to the charged

or predicate offense; or

(3) other relevant facts and circumstances.
(d) In a criminal case in which the prosecution intends to offer evidence under this Section, it must disclose the evidence, including statements of witnesses or a summary of the substance of any testimony, at a reasonable time in advance of trial, or during trial if the court excuses pretrial notice on good cause shown.
(e) In a criminal case in which evidence is offered under this Section, proof may be made by specific instances of conduct, testimony as to reputation, or testimony in the form of an expert opinion, except that the prosecution may offer reputation testimony only after the opposing party has offered that testimony.
(f) In prosecutions for a violation of Section 10-2, 11-1.20, 11-1.30, 11-1.40, 11-1.50, 11-1.60, 12-3.05, 12-4, 12-13, 12-14, 12-14.1, 12-15, 12-16, or 18-5 of the Criminal Code of 1961 or the Criminal Code of 2012, involving the involuntary delivery of a controlled substance to a victim, no inference may be made about the fact that a victim did not consent to a test for the presence of controlled substances.
(Source: P.A. 97-1109, eff. 1-1-13; 97-1150, eff. 1-25-13; 98-160, eff. 1-1-14.)

(725 ILCS 5/115-7.4)
Sec. 115-7.4. Evidence in domestic violence cases.
(a) In a criminal prosecution in which the defendant is accused of an offense of domestic violence as defined in paragraphs (1) and (3) of Section 103 of the Illinois Domestic Violence Act of 1986, or first degree murder or second degree murder when the commission of the offense involves domestic violence, evidence of the defendant's commission of another offense or offenses of domestic violence is admissible, and may be considered for its bearing on any matter to which it is relevant.
(b) In weighing the probative value of the evidence against undue prejudice to the defendant, the court may consider:
(1) the proximity in time to the charged or predicate

offense;

(2) the degree of factual similarity to the charged

or predicate offense; or

(3) other relevant facts and circumstances.
(c) In a criminal case in which the prosecution intends to offer evidence under this Section, it must disclose the evidence, including statements of witnesses or a summary of the substance of any testimony, at a reasonable time in advance of trial, or during trial if the court excuses pretrial notice on good cause shown.
(d) In a criminal case in which evidence is offered under this Section, proof may be made by specific instances of conduct, testimony as to reputation, or testimony in the form of an expert opinion, except that the prosecution may offer reputation testimony only after the opposing party has offered that testimony.
(Source: P.A. 97-1036, eff. 8-20-12.)

(725 ILCS 5/115-8) (from Ch. 38, par. 115-8)
Sec. 115-8. A defendant may waive his right to be present during trial. However, upon motion of the State's Attorney made prior to or during trial, the court shall order the defendant to present himself in open court for the purpose of identification.
(Source: P.A. 77-1426.)

(725 ILCS 5/115-9) (from Ch. 38, par. 115-9)
Sec. 115-9. (a) In a prosecution for theft, retail theft, deceptive practice, robbery, armed robbery, burglary or residential burglary, the court shall receive as competent evidence, a photograph of property over which the accused is alleged to have exerted unauthorized control or to have otherwise obtained unlawfully, if the photograph:
(1) will serve the purpose of demonstrating the nature of the property; and
(2) is otherwise admissible into evidence under all other rules of law governing the admissibility of photographs into evidence. The fact that it is impractical to introduce into evidence the actual property for any reason, including its size, weight, or unavailability, need not be established for the court to find a photograph of that property to be competent evidence. If a photograph is found to be competent evidence under this subsection, it is admissible into evidence in place of the property and to the same extent as the property itself.
(b) A law enforcement agency that is holding as evidence property over which a person is alleged to have exerted unauthorized control or to have otherwise obtained unlawfully, shall return that property to its owner if:
(1) the property has been photographed in a manner that will serve the purpose of demonstrating the nature of the property, and if these photographs are filed with or retained by the law enforcement agency in place of the property;
(2) receipt for the property is obtained from the owner upon delivery by the law enforcement agency;
(3) the prosecuting attorney who is prosecuting a case that involves the property furnishes the law enforcement agency with a written request for return of the property to its owner; and
(4) the property may be lawfully possessed by the owner.
(c) Notwithstanding the provisions of subsection (b) of this Section a court may, if a motion so requesting is filed by defendant before expiration of the time period specified in subsection (d) of this Section, order the law enforcement agency to hold such property as evidence pending completion of trial.
(d) The time period during which the defendant may file a motion with the court for retention of the property as evidence shall be as follows:
(1) if the property was being displayed, held, stored or offered for sale to the public by a person or entity holding a Retailers Occupation Tax Number issued by the State of Illinois, the time period shall expire 14 days after the arrest of the defendant;
(2) for all other property, the time period shall expire 30 days after the filing of an information or indictment, or in the case of misdemeanor charges within 30 days after the filing of a complaint.
(Source: P.A. 83-1362.)

(725 ILCS 5/115-9.2)
Sec. 115-9.2. Currency used in undercover investigation.
(a) In a prosecution in which United States currency was used by a law enforcement officer or agency or by a person acting under the direction of a law enforcement officer or agency in an undercover investigation of an offense that has imprisonment as an available sentence for a violation of the offense, the court shall receive, as competent evidence, a photograph, photostatic copy, or photocopy of the currency used in the undercover investigation, if:
(1) the photograph, photostatic copy, or photocopy

will serve the purpose of demonstrating the nature of the currency;

(2) the individual serial numbers of the currency are

clearly visible or if the amount of currency exceeds $500 the individual serial numbers of a sample of 10% of the currency are clearly visible, and any identification marks placed on the currency by law enforcement as part of the investigation are clearly visible;

(3) the photograph, photostatic copy, or photocopy

complies with federal law, rule, or regulation requirements on photographs, photostatic copies, or photocopies of United States currency; and

(4) the photograph, photostatic copy, or photocopy is

otherwise admissible into evidence under all other rules of law governing the admissibility of photographs, photostatic copies, or photocopies into evidence.

(b) The fact that it is impractical to introduce into evidence the actual currency for any reason, including its size, weight, or unavailability, need not be established for the court to find a photograph, photostatic copy, or photocopy of that currency to be competent evidence.
(c) If a photograph, photostatic copy, or photocopy is found to be competent evidence under this Section, it is admissible into evidence in place of the currency and to the same extent as the currency itself.
(Source: P.A. 99-685, eff. 1-1-17; 100-201, eff. 8-18-17.)

(725 ILCS 5/115-10) (from Ch. 38, par. 115-10)
Sec. 115-10. Certain hearsay exceptions.
(a) In a prosecution for a physical or sexual act perpetrated upon or against a child under the age of 13, a person with an intellectual disability, a person with a cognitive impairment, or a person with a developmental disability, including, but not limited to, prosecutions for violations of Sections 11-1.20 through 11-1.60 or 12-13 through 12-16 of the Criminal Code of 1961 or the Criminal Code of 2012 and prosecutions for violations of Sections 10-1 (kidnapping), 10-2 (aggravated kidnapping), 10-3 (unlawful restraint), 10-3.1 (aggravated unlawful restraint), 10-4 (forcible detention), 10-5 (child abduction), 10-6 (harboring a runaway), 10-7 (aiding or abetting child abduction), 11-9 (public indecency), 11-11 (sexual relations within families), 11-21 (harmful material), 12-1 (assault), 12-2 (aggravated assault), 12-3 (battery), 12-3.2 (domestic battery), 12-3.3 (aggravated domestic battery), 12-3.05 or 12-4 (aggravated battery), 12-4.1 (heinous battery), 12-4.2 (aggravated battery with a firearm), 12-4.3 (aggravated battery of a child), 12-4.7 (drug induced infliction of great bodily harm), 12-5 (reckless conduct), 12-6 (intimidation), 12-6.1 or 12-6.5 (compelling organization membership of persons), 12-7.1 (hate crime), 12-7.3 (stalking), 12-7.4 (aggravated stalking), 12-10 or 12C-35 (tattooing the body of a minor), 12-11 or 19-6 (home invasion), 12-21.5 or 12C-10 (child abandonment), 12-21.6 or 12C-5 (endangering the life or health of a child) or 12-32 (ritual mutilation) of the Criminal Code of 1961 or the Criminal Code of 2012 or any sex offense as defined in subsection (B) of Section 2 of the Sex Offender Registration Act, the following evidence shall be admitted as an exception to the hearsay rule:
(1) testimony by the victim of an out of court

statement made by the victim that he or she complained of such act to another; and

(2) testimony of an out of court statement made by

the victim describing any complaint of such act or matter or detail pertaining to any act which is an element of an offense which is the subject of a prosecution for a sexual or physical act against that victim.

(b) Such testimony shall only be admitted if:
(1) The court finds in a hearing conducted outside

the presence of the jury that the time, content, and circumstances of the statement provide sufficient safeguards of reliability; and

(2) The child or person with an intellectual

disability, a cognitive impairment, or developmental disability either:

(A) testifies at the proceeding; or
(B) is unavailable as a witness and there is

corroborative evidence of the act which is the subject of the statement; and

(3) In a case involving an offense perpetrated

against a child under the age of 13, the out of court statement was made before the victim attained 13 years of age or within 3 months after the commission of the offense, whichever occurs later, but the statement may be admitted regardless of the age of the victim at the time of the proceeding.

(c) If a statement is admitted pursuant to this Section, the court shall instruct the jury that it is for the jury to determine the weight and credibility to be given the statement and that, in making the determination, it shall consider the age and maturity of the child, or the intellectual capabilities of the person with an intellectual disability, a cognitive impairment, or developmental disability, the nature of the statement, the circumstances under which the statement was made, and any other relevant factor.
(d) The proponent of the statement shall give the adverse party reasonable notice of his intention to offer the statement and the particulars of the statement.
(e) Statements described in paragraphs (1) and (2) of subsection (a) shall not be excluded on the basis that they were obtained as a result of interviews conducted pursuant to a protocol adopted by a Child Advocacy Advisory Board as set forth in subsections (c), (d), and (e) of Section 3 of the Children's Advocacy Center Act or that an interviewer or witness to the interview was or is an employee, agent, or investigator of a State's Attorney's office.
(f) For the purposes of this Section:
"Person with a cognitive impairment" means a person with a significant impairment of cognition or memory that represents a marked deterioration from a previous level of function. Cognitive impairment includes, but is not limited to, dementia, amnesia, delirium, or a traumatic brain injury.
"Person with a developmental disability" means a person with a disability that is attributable to (1) an intellectual disability, cerebral palsy, epilepsy, or autism, or (2) any other condition that results in an impairment similar to that caused by an intellectual disability and requires services similar to those required by a person with an intellectual disability.
"Person with an intellectual disability" means a person with significantly subaverage general intellectual functioning which exists concurrently with an impairment in adaptive behavior.
(Source: P.A. 99-143, eff. 7-27-15; 99-752, eff. 1-1-17; 100-201, eff. 8-18-17.)

(725 ILCS 5/115-10.1) (from Ch. 38, par. 115-10.1)
Sec. 115-10.1. Admissibility of Prior Inconsistent Statements. In all criminal cases, evidence of a statement made by a witness is not made inadmissible by the hearsay rule if
(a) the statement is inconsistent with his testimony at the hearing or trial, and
(b) the witness is subject to cross-examination concerning the statement, and
(c) the statement--
(1) was made under oath at a trial, hearing, or other proceeding, or
(2) narrates, describes, or explains an event or condition of which the witness had personal knowledge, and
(A) the statement is proved to have been written or signed by the witness, or
(B) the witness acknowledged under oath the making of the statement either in his testimony at the hearing or trial in which the admission into evidence of the prior statement is being sought, or at a trial, hearing, or other proceeding, or
(C) the statement is proved to have been accurately recorded by a tape recorder, videotape recording, or any other similar electronic means of sound recording.
Nothing in this Section shall render a prior inconsistent statement inadmissible for purposes of impeachment because such statement was not recorded or otherwise fails to meet the criteria set forth herein.
(Source: P.A. 83-1042.)

(725 ILCS 5/115-10.2)
Sec. 115-10.2. Admissibility of prior statements when witness refused to testify despite a court order to testify.
(a) A statement not specifically covered by any other hearsay exception but having equivalent circumstantial guarantees of trustworthiness, is not excluded by the hearsay rule if the declarant is unavailable as defined in subsection (c) and if the court determines that:
(1) the statement is offered as evidence of a

material fact; and

(2) the statement is more probative on the point for

which it is offered than any other evidence which the proponent can procure through reasonable efforts; and

(3) the general purposes of this Section and the

interests of justice will best be served by admission of the statement into evidence.

(b) A statement may not be admitted under this exception unless the proponent of it makes known to the adverse party sufficiently in advance of the trial or hearing to provide the adverse party with a fair opportunity to prepare to meet it, the proponent's intention to offer the statement, and the particulars of the statement, including the name and address of the declarant.
(c) Unavailability as a witness is limited to the situation in which the declarant persists in refusing to testify concerning the subject matter of the declarant's statement despite an order of the court to do so.
(d) A declarant is not unavailable as a witness if exemption, refusal, claim or lack of memory, inability or absence is due to the procurement or wrongdoing of the proponent of a statement for purpose of preventing the witness from attending or testifying.
(e) Nothing in this Section shall render a prior statement inadmissible for purposes of impeachment because the statement was not recorded or otherwise fails to meet the criteria set forth in this Section.
(f) Prior statements are admissible under this Section only if the statements were made under oath and were subject to cross-examination by the adverse party in a prior trial, hearing, or other proceeding.
(Source: P.A. 93-413, eff. 8-5-03; 93-443, eff. 8-5-03; 94-53, eff. 6-17-05.)

(725 ILCS 5/115-10.2a)
Sec. 115-10.2a. Admissibility of prior statements in domestic violence prosecutions when the witness is unavailable to testify.
(a) In a domestic violence prosecution, a statement, made by an individual identified in Section 201 of the Illinois Domestic Violence Act of 1986 as a person protected by that Act, that is not specifically covered by any other hearsay exception but having equivalent circumstantial guarantees of trustworthiness, is not excluded by the hearsay rule if the declarant is identified as unavailable as defined in subsection (c) and if the court determines that:
(1) the statement is offered as evidence of a

material fact; and

(2) the statement is more probative on the point for

which it is offered than any other evidence which the proponent can procure through reasonable efforts; and

(3) the general purposes of this Section and the

interests of justice will best be served by admission of the statement into evidence.

(b) A statement may not be admitted under this exception unless the proponent of it makes known to the adverse party sufficiently in advance of the trial or hearing to provide the adverse party with a fair opportunity to prepare to meet it, the proponent's intention to offer the statement, and the particulars of the statement, including the name and address of the declarant.
(c) Unavailability as a witness includes circumstances in which the declarant:
(1) is exempted by ruling of the court on the ground

of privilege from testifying concerning the subject matter of the declarant's statement; or

(2) persists in refusing to testify concerning the

subject matter of the declarant's statement despite an order of the court to do so; or

(3) testifies to a lack of memory of the subject

matter of the declarant's statement; or

(4) is unable to be present or to testify at the

hearing because of health or then existing physical or mental illness or infirmity; or

(5) is absent from the hearing and the proponent of

the statement has been unable to procure the declarant's attendance by process or other reasonable means; or

(6) is a crime victim as defined in Section 3 of the

Rights of Crime Victims and Witnesses Act and the failure of the declarant to testify is caused by the defendant's intimidation of the declarant as defined in Section 12-6 of the Criminal Code of 2012.

(d) A declarant is not unavailable as a witness if exemption, refusal, claim of lack of memory, inability, or absence is due to the procurement or wrongdoing of the proponent of a statement for purpose of preventing the witness from attending or testifying.
(e) Nothing in this Section shall render a prior statement inadmissible for purposes of impeachment because the statement was not recorded or otherwise fails to meet the criteria set forth in this Section.
(Source: P.A. 97-1150, eff. 1-25-13.)

(725 ILCS 5/115-10.3)
Sec. 115-10.3. Hearsay exception regarding elder adults.
(a) In a prosecution for a physical act, abuse, neglect, or financial exploitation perpetrated upon or against an eligible adult, as defined in the Adult Protective Services Act, who has been diagnosed by a physician to suffer from (i) any form of dementia, developmental disability, or other form of mental incapacity or (ii) any physical infirmity, including but not limited to prosecutions for violations of Sections 10-1, 10-2, 10-3, 10-3.1, 10-4, 11-1.20, 11-1.30, 11-1.40, 11-1.50, 11-1.60, 11-11, 12-1, 12-2, 12-3, 12-3.05, 12-3.2, 12-3.3, 12-4, 12-4.1, 12-4.2, 12-4.5, 12-4.6, 12-4.7, 12-5, 12-6, 12-7.3, 12-7.4, 12-11, 12-11.1, 12-13, 12-14, 12-15, 12-16, 12-21, 16-1, 16-1.3, 17-1, 17-3, 17-56, 18-1, 18-2, 18-3, 18-4, 18-5, 18-6, 19-6, 20-1.1, 24-1.2, and 33A-2, or subsection (b) of Section 12-4.4a of the Criminal Code of 2012, the following evidence shall be admitted as an exception to the hearsay rule:
(1) testimony by an eligible adult, of an out of

court statement made by the eligible adult, that he or she complained of such act to another; and

(2) testimony of an out of court statement made by

the eligible adult, describing any complaint of such act or matter or detail pertaining to any act which is an element of an offense which is the subject of a prosecution for a physical act, abuse, neglect, or financial exploitation perpetrated upon or against the eligible adult.

(b) Such testimony shall only be admitted if:
(1) The court finds in a hearing conducted outside

the presence of the jury that the time, content, and circumstances of the statement provide sufficient safeguards of reliability; and

(2) The eligible adult either:
(A) testifies at the proceeding; or
(B) is unavailable as a witness and there is

corroborative evidence of the act which is the subject of the statement.

(c) If a statement is admitted pursuant to this Section, the court shall instruct the jury that it is for the jury to determine the weight and credibility to be given the statement and that, in making the determination, it shall consider the condition of the eligible adult, the nature of the statement, the circumstances under which the statement was made, and any other relevant factor.
(d) The proponent of the statement shall give the adverse party reasonable notice of his or her intention to offer the statement and the particulars of the statement.
(Source: P.A. 97-1108, eff. 1-1-13; 97-1109, eff. 1-1-13; 97-1150, eff. 1-25-13; 98-49, eff. 7-1-13.)

(725 ILCS 5/115-10.4)
Sec. 115-10.4. Admissibility of prior statements when witness is deceased.
(a) A statement not specifically covered by any other hearsay exception but having equivalent circumstantial guarantees of trustworthiness is not excluded by the hearsay rule if the declarant is deceased and if the court determines that:
(1) the statement is offered as evidence of a

material fact; and

(2) the statement is more probative on the point for

which it is offered than any other evidence which the proponent can procure through reasonable efforts; and

(3) the general purposes of this Section and the

interests of justice will best be served by admission of the statement into evidence.

(b) A statement may not be admitted under this exception unless the proponent of it makes known to the adverse party sufficiently in advance of the trial or hearing to provide the adverse party with a fair opportunity to prepare to meet it, the proponent's intention to offer the statement, and the particulars of the statement, including the name of the declarant.
(c) Unavailability as a witness under this Section is limited to the situation in which the declarant is deceased.
(d) Any prior statement that is sought to be admitted under this Section must have been made by the declarant under oath at a trial, hearing, or other proceeding and been subject to cross-examination by the adverse party.
(e) Nothing in this Section shall render a prior statement inadmissible for purposes of impeachment because the statement was not recorded or otherwise fails to meet the criteria set forth in this Section.
(Source: P.A. 94-53, eff. 6-17-05.)

(725 ILCS 5/115-10.5)
Sec. 115-10.5. Hearsay exception regarding safe zone testimony.
(a) In any prosecution for any offense charged as a violation of Section 407 of the Illinois Controlled Substances Act, Section 55 of the Methamphetamine Control and Community Protection Act, or Section 5-130 of the Juvenile Court Act of 1987 the following evidence shall be admitted as an exception to the hearsay rule any testimony by any qualified individual regarding the status of any property as:
(1) a truck stop or safety rest area, or
(2) a school or conveyance owned, leased or

contracted by a school to transport students to or from school, or

(3) residential property owned, operated, and managed

by a public housing agency, or

(4) a public park, or
(5) the real property comprising any church,

synagogue, or other building, structure, or place used primarily for religious worship, or

(6) the real property comprising any of the following

places, buildings, or structures used primarily for housing or providing space for activities for senior citizens: nursing homes, assisted-living centers, senior citizen housing complexes, or senior centers oriented toward daytime activities.

(b) As used in this Section, "qualified individual" means any person who (i) lived or worked within the territorial jurisdiction where the offense took place when the offense took place; and (ii) is familiar with various public places within the territorial jurisdiction where the offense took place when the offense took place.
(c) For the purposes of this Section, "qualified individual" includes any peace officer, or any member of any duly organized State, county, or municipal peace unit, assigned to the territorial jurisdiction where the offense took place when the offense took place.
(d) This Section applies to all prosecutions pending at the time this amendatory Act of the 91st General Assembly takes effect and to all prosecutions commencing on or after its effective date.
(Source: P.A. 94-556, eff. 9-11-05.)

(725 ILCS 5/115-10.6)
Sec. 115-10.6. (Repealed).
(Source: P.A. 97-1150, eff. 1-25-13. Repealed by P.A. 99-243, eff. 8-3-15.)

(725 ILCS 5/115-10.7)
Sec. 115-10.7. (Repealed).
(Source: P.A. 96-377, eff. 8-11-09. Repealed by P.A. 99-243, eff. 8-3-15.)

(725 ILCS 5/115-11) (from Ch. 38, par. 115-11)
Sec. 115-11. In a prosecution for a criminal offense defined in Article 11 or in Section 11-1.20, 11-1.30, 11-1.40, 11-1.50, 11-1.60, 12-13, 12-14, 12-14.1, 12-15 or 12-16 of the Criminal Code of 1961 or the Criminal Code of 2012, where the alleged victim of the offense is a minor under 18 years of age, the court may exclude from the proceedings while the victim is testifying, all persons, who, in the opinion of the court, do not have a direct interest in the case, except the media.
(Source: P.A. 96-1551, eff. 7-1-11; 97-1150, eff. 1-25-13.)

(725 ILCS 5/115-11.1) (from Ch. 38, par. 115-11.1)
Sec. 115-11.1. Use of "Rape". The use of the word "rape", "rapist", or any derivative of "rape" by any victim, witness, State's Attorney, defense attorney, judge or other court personnel in any prosecutions of offenses in Sections 11-1.20 through 11-1.60 or 12-13 through 12-16 of the Criminal Code of 1961 or the Criminal Code of 2012 is not inadmissible.
(Source: P.A. 96-1551, eff. 7-1-11; 97-1150, eff. 1-25-13.)

(725 ILCS 5/115-12) (from Ch. 38, par. 115-12)
Sec. 115-12. Substantive Admissibility of Prior Identification. A statement is not rendered inadmissible by the hearsay rule if (a) the declarant testifies at the trial or hearing, and (b) the declarant is subject to cross-examination concerning the statement, and (c) the statement is one of identification of a person made after perceiving him.
(Source: P.A. 83-367.)

(725 ILCS 5/115-13) (from Ch. 38, par. 115-13)
Sec. 115-13. In a prosecution for violation of Section 11-1.20, 11-1.30, 11-1.40, 11-1.50, 11-1.60, 12-13, 12-14, 12-14.1, 12-15 or 12-16 of the Criminal Code of 1961 or the Criminal Code of 2012, statements made by the victim to medical personnel for purposes of medical diagnosis or treatment including descriptions of the cause of symptom, pain or sensations, or the inception or general character of the cause or external source thereof insofar as reasonably pertinent to diagnosis or treatment shall be admitted as an exception to the hearsay rule.
(Source: P.A. 96-1551, eff. 7-1-11; 97-1150, eff. 1-25-13.)

(725 ILCS 5/115-14) (from Ch. 38, par. 115-14)
Sec. 115-14. Witness Competency. (a) Every person, irrespective of age, is qualified to be a witness and no person is disqualified to testify to any matter, except as provided in subsection (b).
(b) A person is disqualified to be a witness if he or she is:
(1) Incapable of expressing himself or herself concerning the matter so as to be understood, either directly or through interpretation by one who can understand him or her; or
(2) Incapable of understanding the duty of a witness to tell the truth.
(c) A party may move the court prior to a witness' testimony being received in evidence, requesting that the court make a determination if a witness is competent to testify. The hearing shall be conducted outside the presence of the jury and the burden of proof shall be on the moving party.
(Source: P.A. 85-1190.)

(725 ILCS 5/115-15)
Sec. 115-15. Laboratory reports.
(a) In any criminal prosecution for a violation of the Cannabis Control Act, the Illinois Controlled Substances Act, or the Methamphetamine Control and Community Protection Act, a laboratory report from the Department of State Police, Division of Forensic Services, that is signed and sworn to by the person performing an analysis and that states (1) that the substance that is the basis of the alleged violation has been weighed and analyzed, and (2) the person's findings as to the contents, weight and identity of the substance, and (3) that it contains any amount of a controlled substance or cannabis is prima facie evidence of the contents, identity and weight of the substance. Attached to the report shall be a copy of a notarized statement by the signer of the report giving the name of the signer and stating (i) that he or she is an employee of the Department of State Police, Division of Forensic Services, (ii) the name and location of the laboratory where the analysis was performed, (iii) that performing the analysis is a part of his or her regular duties, and (iv) that the signer is qualified by education, training and experience to perform the analysis. The signer shall also allege that scientifically accepted tests were performed with due caution and that the evidence was handled in accordance with established and accepted procedures while in the custody of the laboratory.
(a-5) In any criminal prosecution for reckless homicide under Section 9-3 of the Criminal Code of 1961 or the Criminal Code of 2012, or driving under the influence of alcohol, other drug, or combination of both, in violation of Section 11-501 of the Illinois Vehicle Code or in any civil action held under a statutory summary suspension or revocation hearing under Section 2-118.1 of the Illinois Vehicle Code, a laboratory report from the Department of State Police, Division of Forensic Services, that is signed and sworn to by the person performing an analysis, and that states that the sample of blood, other bodily substance, or urine was tested for alcohol or drugs, and contains the person's findings as to the presence and amount of alcohol or drugs and type of drug is prima facie evidence of the presence, content, and amount of the alcohol or drugs analyzed in the blood, other bodily substance, or urine. Attached to the report must be a copy of a notarized statement by the signer of the report giving the name of the signer and stating (1) that he or she is an employee of the Department of State Police, Division of Forensic Services, (2) the name and location of the laboratory where the analysis was performed, (3) that performing the analysis is a part of his or her regular duties, (4) that the signer is qualified by education, training, and experience to perform the analysis, and (5) that scientifically accepted tests were performed with due caution and that the evidence was handled in accordance with established and accepted procedures while in the custody of the laboratory.
(b) The State's Attorney shall serve a copy of the report on the attorney of record for the accused, or on the accused if he or she has no attorney, before any proceeding in which the report is to be used against the accused other than at a preliminary hearing or grand jury hearing when the report may be used without having been previously served upon the accused.
(c) The report shall not be prima facie evidence if the accused or his or her attorney demands the testimony of the person signing the report by serving the demand upon the State's Attorney within 7 days from the accused or his or her attorney's receipt of the report.
(Source: P.A. 99-697, eff. 7-29-16.)

(725 ILCS 5/115-16)
Sec. 115-16. Witness disqualification. No person shall be disqualified as a witness in a criminal case or proceeding by reason of his or her interest in the event of the case or proceeding, as a party or otherwise, or by reason of his or her having been convicted of a crime; but the interest or conviction may be shown for the purpose of affecting the credibility of the witness. A defendant in a criminal case or proceeding shall only at his or her own request be deemed a competent witness, and the person's neglect to testify shall not create a presumption against the person, nor shall the court permit a reference or comment to be made to or upon that neglect.
In criminal cases, husband and wife may testify for or against each other. Neither, however, may testify as to any communication or admission made by either of them to the other or as to any conversation between them during marriage, except in cases in which either is charged with an offense against the person or property of the other, in case of spouse abandonment, when the interests of their child or children or of any child or children in either spouse's care, custody, or control are directly involved, when either is charged with or under investigation for an offense under Section 11-1.20, 11-1.30, 11-1.40, 11-1.50, 11-1.60, 12-13, 12-14, 12-14.1, 12-15, or 12-16 of the Criminal Code of 1961 or the Criminal Code of 2012 and the victim is a minor under 18 years of age in either spouse's care, custody, or control at the time of the offense, or as to matters in which either has acted as agent of the other.
(Source: P.A. 96-1242, eff. 7-23-10; 96-1551, eff. 7-1-11; 97-1150, eff. 1-25-13.)

(725 ILCS 5/115-17)
Sec. 115-17. Clerk; issuance of subpoenas. It is the duty of the clerk of the court to issue subpoenas, either on the part of the people or of the accused, directed to the sheriff or coroner of any county of this State. An attorney admitted to practice in the State of Illinois, as an officer of the court, may also issue subpoenas in a pending action. A witness who is duly subpoenaed who neglects or refuses to attend any court, under the requisitions of the subpoena, shall be proceeded against and punished for contempt of the court. Attachments against witnesses who live in a different county from that where the subpoena is returnable may be served in the same manner as warrants are directed to be served out of the county from which they issue.
(Source: P.A. 96-485, eff. 1-1-10.)

(725 ILCS 5/115-17a)
Sec. 115-17a. Subpoenas to crime victims. In a post conviction proceeding, before the crime victim may be subpoenaed by the defendant, the defendant must first petition the court and give notice to the victim. At the hearing on the petition, the victim shall be given the opportunity to appear and object to the requested subpoena. At the request of the victim, the State's Attorney shall represent the victim in the proceeding. The court shall grant the request for the subpoena only if and to the extent it determines that the subpoena seeks evidence that is material and relevant to the post conviction hearing. For the purposes of this Section, "crime victim" has the meaning ascribed to it in Section 3 of the Rights of Crime Victims and Witnesses Act.
(Source: Incorporates P.A. 89-291, eff. 1-1-96; 89-626, eff. 8-9-96.)

(725 ILCS 5/115-17b)
Sec. 115-17b. Administrative subpoenas.
(a) Definitions. As used in this Section:
"Electronic communication services" and "remote

computing services" have the same meaning as provided in the Electronic Communications Privacy Act in Chapter 121 (commencing with Section 2701) of Part I of Title 18 of the United States Code Annotated.

"Offense involving the sexual exploitation of

children" means an offense under Section 11-1.20, 11-1.30, 11-1.40, 11-1.50, 11-1.60, 11-6, 11-6.5, 11-6.6, 11-9.1, 11-14.4, 11-15.1, 11-17.1, 11-18.1, 11-19.1, 11-19.2, 11-20.1, 11-20.1B, 11-20.3, 11-21, 11-23, 11-25, 11-26, 12-13, 12-14, 12-14.1, 12-15, or 12-16 of the Criminal Code of 1961 or the Criminal Code of 2012 or any attempt to commit any of these offenses when the victim is under 18 years of age.

(b) Subpoenas duces tecum. In any criminal investigation of an offense involving the sexual exploitation of children, the Attorney General, or his or her designee, or a State's Attorney, or his or her designee, may issue in writing and cause to be served subpoenas duces tecum to providers of electronic communication services or remote computing services requiring the production of records relevant to the investigation. Any such request for records shall not extend beyond requiring the provider to disclose the information specified in 18 U.S.C. 2703(c)(2). Any subpoena duces tecum issued under this Section shall be made returnable to the Chief Judge of the Circuit Court for the Circuit in which the State's Attorney resides, or his or her designee, or for subpoenas issued by the Attorney General, the subpoena shall be made returnable to the Chief Judge of the Circuit Court for the Circuit to which the investigation pertains, or his or her designee, to determine whether the documents are privileged and whether the subpoena is unreasonable or oppressive.
(c) Contents of subpoena. A subpoena under this Section shall describe the records or other things required to be produced and prescribe a return date within a reasonable period of time within which the objects or records can be assembled and made available.
(c-5) Contemporaneous notice to Chief Judge. Whenever a subpoena is issued under this Section, the Attorney General or his or her designee or the State's Attorney or his or her designee shall be required to provide a copy of the subpoena to the Chief Judge of the county in which the subpoena is returnable.
(d) Modifying or quashing subpoena. At any time before the return date specified in the subpoena, the person or entity to whom the subpoena is directed may petition for an order modifying or quashing the subpoena on the grounds that the subpoena is oppressive or unreasonable or that the subpoena seeks privileged documents or records.
(e) Ex parte order. An Illinois circuit court for the circuit in which the subpoena is or will be issued, upon application of the Attorney General, or his or her designee, or State's Attorney, or his or her designee, may issue an ex parte order that no person or entity disclose to any other person or entity (other than persons necessary to comply with the subpoena) the existence of such subpoena for a period of up to 90 days.
(1) Such order may be issued upon a showing that the

things being sought may be relevant to the investigation and there is reason to believe that such disclosure may result in:

(A) endangerment to the life or physical safety

of any person;

(B) flight to avoid prosecution;
(C) destruction of or tampering with evidence;
(D) intimidation of potential witnesses; or
(E) otherwise seriously jeopardizing an

investigation or unduly delaying a trial.

(2) An order under this Section may be renewed for

additional periods of up to 90 days upon a showing that the circumstances described in paragraph (1) of this subsection (e) continue to exist.

(f) Enforcement. A witness who is duly subpoenaed who neglects or refuses to comply with the subpoena shall be proceeded against and punished for contempt of the court. A subpoena duces tecum issued under this Section may be enforced pursuant to the Uniform Act to Secure the Attendance of Witnesses from Within or Without a State in Criminal Proceedings.
(g) Immunity from civil liability. Notwithstanding any federal, State, or local law, any person, including officers, agents, and employees, receiving a subpoena under this Section, who complies in good faith with the subpoena and thus produces the materials sought, shall not be liable in any court of Illinois to any customer or other person for such production or for nondisclosure of that production to the customer.
(Source: P.A. 99-642, eff. 7-28-16.)

(725 ILCS 5/115-18)
Sec. 115-18. Employee protected. No employer shall discharge or terminate, or threaten to discharge or terminate, from his or her employment, or otherwise punish or penalize his or her employee who is a witness to a crime, because of time lost from regular employment resulting from his or her attendance at a proceeding under subpoena issued in any criminal proceeding relative to the crime. An employer who knowingly or intentionally violates this Section shall be proceeded against and punished for contempt of court. This Section shall not be construed as requiring an employer to pay an employee for time lost resulting from attendance at any proceeding.
(Source: P.A. 89-234, eff. 1-1-96.)

(725 ILCS 5/115-19)
Sec. 115-19. Polygraph. In the course of a criminal trial the court shall not require, request, or suggest that the defendant submit to a polygraphic detection deception test, commonly known as a lie detector test, to questioning under the effect of thiopental sodium, or to any other test or questioning by means of a mechanical device or chemical substance.
(Source: P.A. 89-234, eff. 1-1-96.)

(725 ILCS 5/115-20)
Sec. 115-20. Evidence of prior conviction.
(a) Evidence of a prior conviction of a defendant for domestic battery, aggravated battery committed against a family or household member as defined in Section 112A-3, stalking, aggravated stalking, or violation of an order of protection is admissible in a later criminal prosecution for any of these types of offenses when the victim is the same person who was the victim of the previous offense that resulted in conviction of the defendant.
(b) If the defendant is accused of an offense set forth in subsection (a) or the defendant is tried or retried for any of the offenses set forth in subsection (a), evidence of the defendant's conviction for another offense or offenses set forth in subsection (a) may be admissible (if that evidence is otherwise admissible under the rules of evidence) and may be considered for its bearing on any matter to which it is relevant if the victim is the same person who was the victim of the previous offense that resulted in conviction of the defendant.
(c) In weighing the probative value of the evidence against undue prejudice to the defendant, the court may consider:
(1) the proximity in time to the charged or predicate

offense;

(2) the degree of factual similarity to the charged

or predicate offense; or

(3) other relevant facts and circumstances.
(d) In a criminal case in which the prosecution intends to offer evidence under this Section, it must disclose the evidence, including statements of witnesses or a summary of the substance of any testimony, at a reasonable time in advance of trial, or during trial if the court excuses pretrial notice on good cause shown.
(e) In a criminal case in which evidence is offered under this Section, proof may be made by specific instances of conduct as evidenced by proof of conviction, testimony as to reputation, or testimony in the form of an expert opinion, except that the prosecution may offer reputation testimony only after the opposing party has offered that testimony.
(Source: P.A. 90-387, eff. 1-1-98.)

(725 ILCS 5/115-21)
Sec. 115-21. Informant testimony.
(a) For the purposes of this Section, "informant" means someone who is purporting to testify about admissions made to him or her by the accused while incarcerated in a penal institution contemporaneously.
(b) This Section applies to any capital case in which the prosecution attempts to introduce evidence of incriminating statements made by the accused to or overheard by an informant.
(c) In any case under this Section, the prosecution shall timely disclose in discovery:
(1) the complete criminal history of the informant;
(2) any deal, promise, inducement, or benefit that

the offering party has made or will make in the future to the informant;

(3) the statements made by the accused;
(4) the time and place of the statements, the time

and place of their disclosure to law enforcement officials, and the names of all persons who were present when the statements were made;

(5) whether at any time the informant recanted that

testimony or statement and, if so, the time and place of the recantation, the nature of the recantation, and the names of the persons who were present at the recantation;

(6) other cases in which the informant testified,

provided that the existence of such testimony can be ascertained through reasonable inquiry and whether the informant received any promise, inducement, or benefit in exchange for or subsequent to that testimony or statement; and

(7) any other information relevant to the informant's

credibility.

(d) In any case under this Section, the prosecution must timely disclose its intent to introduce the testimony of an informant. The court shall conduct a hearing to determine whether the testimony of the informant is reliable, unless the defendant waives such a hearing. If the prosecution fails to show by a preponderance of the evidence that the informant's testimony is reliable, the court shall not allow the testimony to be heard at trial. At this hearing, the court shall consider the factors enumerated in subsection (c) as well as any other factors relating to reliability.
(e) A hearing required under subsection (d) does not apply to statements covered under subsection (b) that are lawfully recorded.
(f) This Section applies to all death penalty prosecutions initiated on or after the effective date of this amendatory Act of the 93rd General Assembly.
(Source: P.A. 93-605, eff. 11-19-03.)

(725 ILCS 5/115-22)
Sec. 115-22. Witness inducements. When the State intends to introduce the testimony of a witness in a capital case, the State shall, before trial, disclose to the defendant and to his or her defense counsel the following information, which shall be reduced to writing:
(1) whether the witness has received or been promised

anything, including pay, immunity from prosecution, leniency in prosecution, or personal advantage, in exchange for testimony;

(2) any other case in which the witness testified or

offered statements against an individual but was not called, and whether the statements were admitted in the case, and whether the witness received any deal, promise, inducement, or benefit in exchange for that testimony or statement; provided that the existence of such testimony can be ascertained through reasonable inquiry;

(3) whether the witness has ever changed his or her

testimony;

(4) the criminal history of the witness; and
(5) any other evidence relevant to the credibility of

the witness.

(Source: P.A. 93-605, eff. 11-19-03.)

(725 ILCS 5/115-23)
Sec. 115-23. Admissibility of cannabis. In a prosecution for a violation of subsection (a) of Section 4 of the Cannabis Control Act or a municipal ordinance for possession of cannabis that is punished by only a fine, cannabis shall only be admitted into evidence based upon:
(1) a properly administered field test; or
(2) opinion testimony of a peace officer based on

the officer's training and experience as qualified by the court.

(Source: P.A. 99-697, eff. 7-29-16.)

(725 ILCS 5/Art. 116 heading)

(725 ILCS 5/116-1) (from Ch. 38, par. 116-1)
Sec. 116-1. Motion for new trial.
(a) Following a verdict or finding of guilty the court may grant the defendant a new trial.
(b) A written motion for a new trial shall be filed by the defendant within 30 days following the entry of a finding or the return of a verdict. Reasonable notice of the motion shall be served upon the State.
(c) The motion for a new trial shall specify the grounds therefor.
(Source: Laws 1963, p. 2836.)

(725 ILCS 5/116-2) (from Ch. 38, par. 116-2)
Sec. 116-2. Motion in arrest of judgment. (a) A written motion in arrest of judgment shall be filed by the defendant within 30 days following the entry of a verdict or finding of guilty. Reasonable notice of the motion shall be served upon the State.
(b) The court shall grant the motion when:
(1) The indictment, information or complaint does not charge an offense, or
(2) The court is without jurisdiction of the cause.
(c) A motion in arrest of judgment attacking the indictment, information, or complaint on the ground that it does not charge an offense shall be denied if the indictment, information or complaint apprised the accused of the precise offense charged with sufficient specificity to prepare his defense and allow pleading a resulting conviction as a bar to future prosecution out of the same conduct.
(Source: P.A. 86-391.)

(725 ILCS 5/116-2.1)
Sec. 116-2.1. Motion to vacate prostitution convictions for sex trafficking victims.
(a) A motion under this Section may be filed at any time following the entry of a verdict or finding of guilty where the conviction was under Section 11-14 (prostitution) or Section 11-14.2 (first offender; felony prostitution) of the Criminal Code of 1961 or the Criminal Code of 2012 or a similar local ordinance and the defendant's participation in the offense was a result of having been a trafficking victim under Section 10-9 (involuntary servitude, involuntary sexual servitude of a minor, or trafficking in persons) of the Criminal Code of 1961 or the Criminal Code of 2012; or a victim of a severe form of trafficking under the federal Trafficking Victims Protection Act (22 U.S.C. Section 7102(13)); provided that:
(1) a motion under this Section shall state why the

facts giving rise to this motion were not presented to the trial court, and shall be made with due diligence, after the defendant has ceased to be a victim of such trafficking or has sought services for victims of such trafficking, subject to reasonable concerns for the safety of the defendant, family members of the defendant, or other victims of such trafficking that may be jeopardized by the bringing of such motion, or for other reasons consistent with the purpose of this Section; and

(2) reasonable notice of the motion shall be served

upon the State.

(b) The court may grant the motion if, in the discretion of the court, the violation was a result of the defendant having been a victim of human trafficking. Evidence of such may include, but is not limited to:
(1) certified records of federal or State court

proceedings which demonstrate that the defendant was a victim of a trafficker charged with a trafficking offense under Section 10-9 of the Criminal Code of 1961 or the Criminal Code of 2012, or under 22 U.S.C. Chapter 78;

(2) certified records of "approval notices" or "law

enforcement certifications" generated from federal immigration proceedings available to such victims; or

(3) a sworn statement from a trained professional

staff of a victim services organization, an attorney, a member of the clergy, or a medical or other professional from whom the defendant has sought assistance in addressing the trauma associated with being trafficked.

Alternatively, the court may consider such other evidence as it deems of sufficient credibility and probative value in determining whether the defendant is a trafficking victim or victim of a severe form of trafficking.
(c) If the court grants a motion under this Section, it must vacate the conviction and may take such additional action as is appropriate in the circumstances.
(Source: P.A. 97-267, eff. 1-1-12; 97-897, eff. 1-1-13; 97-1150, eff. 1-25-13.)

(725 ILCS 5/116-3)
Sec. 116-3. Motion for fingerprint, Integrated Ballistic Identification System, or forensic testing not available at trial or guilty plea regarding actual innocence.
(a) A defendant may make a motion before the trial court that entered the judgment of conviction in his or her case for the performance of fingerprint, Integrated Ballistic Identification System, or forensic DNA testing, including comparison analysis of genetic marker groupings of the evidence collected by criminal justice agencies pursuant to the alleged offense, to those of the defendant, to those of other forensic evidence, and to those maintained under subsection (f) of Section 5-4-3 of the Unified Code of Corrections, on evidence that was secured in relation to the trial or guilty plea which resulted in his or her conviction, and:
(1) was not subject to the testing which is now

requested at the time of trial; or

(2) although previously subjected to testing, can be

subjected to additional testing utilizing a method that was not scientifically available at the time of trial that provides a reasonable likelihood of more probative results.

Reasonable notice of the motion shall be served upon the State.
(b) The defendant must present a prima facie case that:
(1) identity was the issue in the trial or guilty

plea which resulted in his or her conviction; and

(2) the evidence to be tested has been subject to a

chain of custody sufficient to establish that it has not been substituted, tampered with, replaced, or altered in any material aspect.

(c) The trial court shall allow the testing under reasonable conditions designed to protect the State's interests in the integrity of the evidence and the testing process upon a determination that:
(1) the result of the testing has the scientific

potential to produce new, noncumulative evidence (i) materially relevant to the defendant's assertion of actual innocence when the defendant's conviction was the result of a trial, even though the results may not completely exonerate the defendant, or (ii) that would raise a reasonable probability that the defendant would have been acquitted if the results of the evidence to be tested had been available prior to the defendant's guilty plea and the petitioner had proceeded to trial instead of pleading guilty, even though the results may not completely exonerate the defendant; and

(2) the testing requested employs a scientific method

generally accepted within the relevant scientific community.

(d) If evidence previously tested pursuant to this Section reveals an unknown fingerprint from the crime scene that does not match the defendant or the victim, the order of the Court shall direct the prosecuting authority to request the Illinois State Police Bureau of Forensic Science to submit the unknown fingerprint evidence into the FBI's Integrated Automated Fingerprint Identification System (AIFIS) for identification.
(e) In the court's order to allow testing, the court shall order the investigating authority to prepare an inventory of the evidence related to the case and issue a copy of the inventory to the prosecution, the petitioner, and the court.
(f) When a motion is filed to vacate based on favorable post-conviction testing results, the State may, upon request, reactivate victim services for the victim of the crime during the pendency of the proceedings, and, as determined by the court after consultation with the victim or victim advocate, or both, following final adjudication of the case.
(Source: P.A. 98-948, eff. 8-15-14.)

(725 ILCS 5/116-4)
Sec. 116-4. Preservation of evidence for forensic testing.
(a) Before or after the trial in a prosecution for a violation of Section 11-1.20, 11-1.30, 11-1.40, 11-1.50, 11-1.60, 12-13, 12-14, 12-14.1, 12-15, or 12-16 of the Criminal Code of 1961 or the Criminal Code of 2012 or in a prosecution for an offense defined in Article 9 of that Code, or in a prosecution for an attempt in violation of Section 8-4 of that Code of any of the above-enumerated offenses, unless otherwise provided herein under subsection (b) or (c), a law enforcement agency or an agent acting on behalf of the law enforcement agency shall preserve, subject to a continuous chain of custody, any physical evidence in their possession or control that is reasonably likely to contain forensic evidence, including, but not limited to, fingerprints or biological material secured in relation to a trial and with sufficient documentation to locate that evidence.
(b) After a judgment of conviction is entered, the evidence shall either be impounded with the Clerk of the Circuit Court or shall be securely retained by a law enforcement agency. Retention shall be permanent in cases where a sentence of death is imposed. Retention shall be until the completion of the sentence, including the period of mandatory supervised release for the offense, or January 1, 2006, whichever is later, for any conviction for an offense or an attempt of an offense defined in Article 9 of the Criminal Code of 1961 or the Criminal Code of 2012 or in Section 11-1.20, 11-1.30, 11-1.40, 11-1.50, 11-1.60, 12-13, 12-14, 12-14.1, 12-15, or 12-16 of the Criminal Code of 1961 or the Criminal Code of 2012 or for 7 years following any conviction for any other felony for which the defendant's genetic profile may be taken by a law enforcement agency and submitted for comparison in a forensic DNA database for unsolved offenses.
(c) After a judgment of conviction is entered, the law enforcement agency required to retain evidence described in subsection (a) may petition the court with notice to the defendant or, in cases where the defendant has died, his estate, his attorney of record, or an attorney appointed for that purpose by the court for entry of an order allowing it to dispose of evidence if, after a hearing, the court determines by a preponderance of the evidence that:
(1) it has no significant value for forensic science

analysis and should be returned to its rightful owner, destroyed, used for training purposes, or as otherwise provided by law; or

(2) it has no significant value for forensic science

analysis and is of a size, bulk, or physical character not usually retained by the law enforcement agency and cannot practicably be retained by the law enforcement agency; or

(3) there no longer exists a reasonable basis to

require the preservation of the evidence because of the death of the defendant; however, this paragraph (3) does not apply if a sentence of death was imposed.

(d) The court may order the disposition of the evidence if the defendant is allowed the opportunity to take reasonable measures to remove or preserve portions of the evidence in question for future testing.
(d-5) Any order allowing the disposition of evidence pursuant to subsection (c) or (d) shall be a final and appealable order. No evidence shall be disposed of until 30 days after the order is entered, and if a notice of appeal is filed, no evidence shall be disposed of until the mandate has been received by the circuit court from the appellate court.
(d-10) All records documenting the possession, control, storage, and destruction of evidence and all police reports, evidence control or inventory records, and other reports cited in this Section, including computer records, must be retained for as long as the evidence exists and may not be disposed of without the approval of the Local Records Commission.
(e) In this Section, "law enforcement agency" includes any of the following or an agent acting on behalf of any of the following: a municipal police department, county sheriff's office, any prosecuting authority, the Department of State Police, or any other State, university, county, federal, or municipal police unit or police force.
"Biological material" includes, but is not limited to, any blood, hair, saliva, or semen from which genetic marker groupings may be obtained.
(Source: P.A. 96-1551, eff. 7-1-11; 97-1150, eff. 1-25-13.)

(725 ILCS 5/116-5)
Sec. 116-5. Motion for DNA database search (genetic marker groupings comparison analysis).
(a) Upon motion by a defendant charged with any offense where DNA evidence may be material to the defense investigation or relevant at trial, a court may order a DNA database search by the Department of State Police. Such analysis may include comparing:
(1) the genetic profile from forensic evidence that

was secured in relation to the trial against the genetic profile of the defendant,

(2) the genetic profile of items of forensic evidence

secured in relation to trial to the genetic profile of other forensic evidence secured in relation to trial, or

(3) the genetic profiles referred to in subdivisions

(1) and (2) against:

(i) genetic profiles of offenders maintained

under subsection (f) of Section 5-4-3 of the Unified Code of Corrections, or

(ii) genetic profiles, including but not limited

to, profiles from unsolved crimes maintained in state or local DNA databases by law enforcement agencies.

(b) If appropriate federal criteria are met, the court may order the Department of State Police to request the National DNA index system to search its database of genetic profiles.
(c) If requested by the defense, a defense representative shall be allowed to view any genetic marker grouping analysis conducted by the Department of State Police. The defense shall be provided with copies of all documentation, correspondence, including digital correspondence, notes, memoranda, and reports generated in relation to the analysis.
(d) Reasonable notice of the motion shall be served upon the State.
(Source: P.A. 93-605, eff. 11-19-03.)

(725 ILCS 5/Art. 117)

(725 ILCS 5/117-1) (from Ch. 38, par. 117-1)
Sec. 117-1. (Repealed).
(Source: Repealed by P.A. 77-2097, eff. 1-1-73.)

(725 ILCS 5/117-2) (from Ch. 38, par. 117-2)
Sec. 117-2. (Repealed).
(Source: Repealed by P.A. 77-2097, eff. 1-1-73.)

(725 ILCS 5/117-3) (from Ch. 38, par. 117-3)
Sec. 117-3. (Repealed).
(Source: Repealed by P.A. 77-2097, eff. 1-1-73.)

(725 ILCS 5/Art. 118)

(725 ILCS 5/118-1) (from Ch. 38, par. 118-1)
Sec. 118-1. (Repealed).
(Source: Repealed by P.A. 77-2097, eff. 1-1-73.)

(725 ILCS 5/118-2) (from Ch. 38, par. 118-2)
Sec. 118-2. (Repealed).
(Source: Repealed by P.A. 77-2097, eff. 1-1-73.)

(725 ILCS 5/Art. 119 heading)

(725 ILCS 5/119-1)
Sec. 119-1. Death penalty abolished.
(a) Beginning on the effective date of this amendatory Act of the 96th General Assembly, notwithstanding any other law to the contrary, the death penalty is abolished and a sentence to death may not be imposed.
(b) All unobligated and unexpended moneys remaining in the Capital Litigation Trust Fund on the effective date of this amendatory Act of the 96th General Assembly shall be transferred into the Death Penalty Abolition Fund, a special fund in the State treasury, to be expended by the Illinois Criminal Justice Information Authority, for services for families of victims of homicide or murder and for training of law enforcement personnel.
(Source: P.A. 96-1543, eff. 7-1-11.)

(725 ILCS 5/119-5) (from Ch. 38, par. 119-5)
Sec. 119-5. Execution of Death Sentence.
(a)(1) A defendant sentenced to death shall be executed

by an intravenous administration of a lethal quantity of an ultrashort-acting barbiturate in combination with a chemical paralytic agent and potassium chloride or other equally effective substances sufficient to cause death until death is pronounced by a coroner who is not a licensed physician.

(2) If the execution of the sentence of death as

provided in paragraph (1) is held illegal or unconstitutional by a reviewing court of competent jurisdiction, the sentence of death shall be carried out by electrocution.

(b) In pronouncing the sentence of death the court shall set the date of the execution which shall be not less than 60 nor more than 90 days from the date sentence is pronounced.
(c) A sentence of death shall be executed at a Department of Corrections facility.
(d) The warden of the penitentiary shall supervise such execution, which shall be conducted in the presence of 6 witnesses who shall certify the execution of the sentence. The certification shall be filed with the clerk of the court that imposed the sentence.
(d-5) The Department of Corrections shall not request, require, or allow a health care practitioner licensed in Illinois, including but not limited to physicians and nurses, regardless of employment, to participate in an execution.
(e) Except as otherwise provided in this subsection (e), the identity of executioners and other persons who participate or perform ancillary functions in an execution and information contained in records that would identify those persons shall remain confidential, shall not be subject to disclosure, and shall not be admissible as evidence or be discoverable in any action of any kind in any court or before any tribunal, board, agency, or person. In order to protect the confidentiality of persons participating in an execution, the Director of Corrections may direct that the Department make payments in cash for such services. In confidential investigations by the Department of Professional Regulation, the Department of Corrections shall disclose the names and license numbers of health care practitioners participating or performing ancillary functions in an execution to the Department of Professional Regulation and the Department of Professional Regulation shall forward those names and license numbers to the appropriate disciplinary boards.
(f) The amendatory changes to this Section made by this amendatory Act of 1991 are severable under Section 1.31 of the Statute on Statutes.
(g) (Blank).
(h) Notwithstanding any other provision of law, any pharmaceutical supplier is authorized to dispense drugs to the Director of Corrections or his or her designee, without prescription, in order to carry out the provisions of this Section.
(i) The amendatory changes to this Section made by this amendatory Act of the 93rd General Assembly are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 93-379, eff. 7-24-03.)

(725 ILCS 5/Art. 120 heading)

(725 ILCS 5/120-1) (from Ch. 38, par. 120-1)
Sec. 120-1. (Repealed).
(Source: Repealed by P.A. 76-1412, eff. 9-22-69.)

(725 ILCS 5/120-2) (from Ch. 38, par. 120-2)
Sec. 120-2. (Repealed).
(Source: Repealed by Laws 1967, p. 3615.)

(725 ILCS 5/120-3) (from Ch. 38, par. 120-3)
Sec. 120-3. (Repealed).
(Source: Repealed by Laws 1967, p. 3615.)

(725 ILCS 5/120-4) (from Ch. 38, par. 120-4)
Sec. 120-4. (Repealed).
(Source: Repealed by Laws 1967, p. 3615.)

(725 ILCS 5/Art. 121 heading)

(725 ILCS 5/121-1) (from Ch. 38, par. 121-1)
Sec. 121-1. Application of article.
Unless otherwise provided by Rules of the Supreme Court this Article shall govern review in all criminal cases.
(Source: Laws 1963, p. 2836.)

(725 ILCS 5/121-13) (from Ch. 38, par. 121-13)
Sec. 121-13. Pauper Appeals.
(a) In any case wherein the defendant was convicted of a felony, if the court determines that the defendant desires counsel on appeal but is indigent the Public Defender or the State Appellate Defender shall be appointed as counsel, unless with the consent of the defendant and for good cause shown, the court may appoint counsel other than the Public Defender or the State Appellate Defender.
(b) In any case wherein the defendant was convicted of a felony and a sentence of death was not imposed in the trial court the reviewing court, upon petition of the defendant's counsel made not more frequently than every 60 days after appointment, shall determine a reasonable amount to be allowed an indigent defendant's counsel other than the Public Defender or the State Appellate Defender for compensation and reimbursement of expenditures necessarily incurred in the prosecution of the appeal or review proceedings. The compensation shall not exceed $1500 in each case, except that, in extraordinary circumstances, payment in excess of the limits herein stated may be made if the reviewing court certifies that the payment is necessary to provide fair compensation for protracted representation. The reviewing court shall enter an order directing the county treasurer of the county where the case was tried to pay the amount allowed by the court. The reviewing court may order the provisional payment of sums during the pendency of the cause.
(c) In any case in which a sentence of death was imposed in the trial court, the Supreme Court, upon written petition of the defendant's counsel made not more than every 60 days after appointment, shall determine reasonable compensation for an indigent defendant's attorneys on appeal. The compensation shall not exceed $2,000 in each case, except that, in extraordinary circumstances, payment in excess of the limits herein stated may be made if the reviewing court certifies that the payment is necessary to provide fair compensation for protracted representation. The Supreme Court shall enter an order directing the county treasurer of the county where the case was tried to pay compensation and reimburse expenditures necessarily incurred in the prosecution of the appeal or review proceedings. The Supreme Court may order the provisional payment of sums during the pendency of the cause.
(Source: P.A. 86-318; 87-580.)

(725 ILCS 5/Art. 121A heading)

(725 ILCS 5/121A-1)
Sec. 121A-1. Application of Article. Unless otherwise provided by Rules of the Supreme Court, this Article shall govern pending direct appeal in all criminal cases after the death of the defendant.
(Source: P.A. 99-778, eff. 1-1-17.)

(725 ILCS 5/121A-2)
Sec. 121A-2. Pending direct appeal after the defendant's death.
(a) Whenever the prosecuting attorney learns of the death of the defendant following the entry of a final and appealable judgment but prior to the conclusion of the defendant's direct appeal from the conviction, he or she shall promptly notify the other party and file a certificate of notice of the defendant's death with the reviewing court before which the direct appeal is pending.
(b) Unless the executor or administrator of the defendant's estate or other successor in interest files a verified motion to intervene in the direct appeal within 30 days of the filing of the certificate under subsection (a) of this Section, the reviewing court shall dismiss the direct appeal without disturbing the judgment of the circuit court.
(c) If the court receives a timely petition for leave to intervene by an authorized party, the reviewing court shall permit the petitioning party to intervene in the direct appeal in place of the defendant and the direct appeal shall proceed in the same manner as if the defendant were still alive. The authority to intervene shall terminate automatically upon completion of the proceedings in the direct appeal.
(d) Nothing in this Section shall be construed to authorize the filing or continued litigation of a post-conviction petition or other collateral attack on a conviction or sentence on behalf of a deceased defendant.
(Source: P.A. 99-778, eff. 1-1-17.)

(725 ILCS 5/Art. 122 heading)

(725 ILCS 5/122-1) (from Ch. 38, par. 122-1)
(Text of Section before amendment by P.A. 100-574)
Sec. 122-1. Petition in the trial court.
(a) Any person imprisoned in the penitentiary may institute a proceeding under this Article if the person asserts that:
(1) in the proceedings which resulted in his or her

conviction there was a substantial denial of his or her rights under the Constitution of the United States or of the State of Illinois or both; or

(2) the death penalty was imposed and there is newly

discovered evidence not available to the person at the time of the proceeding that resulted in his or her conviction that establishes a substantial basis to believe that the defendant is actually innocent by clear and convincing evidence.

(a-5) A proceeding under paragraph (2) of subsection (a) may be commenced within a reasonable period of time after the person's conviction notwithstanding any other provisions of this Article. In such a proceeding regarding actual innocence, if the court determines the petition is frivolous or is patently without merit, it shall dismiss the petition in a written order, specifying the findings of fact and conclusions of law it made in reaching its decision. Such order of dismissal is a final judgment and shall be served upon the petitioner by certified mail within 10 days of its entry.
(b) The proceeding shall be commenced by filing with the clerk of the court in which the conviction took place a petition (together with a copy thereof) verified by affidavit. Petitioner shall also serve another copy upon the State's Attorney by any of the methods provided in Rule 7 of the Supreme Court. The clerk shall docket the petition for consideration by the court pursuant to Section 122-2.1 upon his or her receipt thereof and bring the same promptly to the attention of the court.
(c) Except as otherwise provided in subsection (a-5), if the petitioner is under sentence of death and a petition for writ of certiorari is filed, no proceedings under this Article shall be commenced more than 6 months after the conclusion of proceedings in the United States Supreme Court, unless the petitioner alleges facts showing that the delay was not due to his or her culpable negligence. If a petition for certiorari is not filed, no proceedings under this Article shall be commenced more than 6 months from the date for filing a certiorari petition, unless the petitioner alleges facts showing that the delay was not due to his or her culpable negligence.
When a defendant has a sentence other than death, no proceedings under this Article shall be commenced more than 6 months after the conclusion of proceedings in the United States Supreme Court, unless the petitioner alleges facts showing that the delay was not due to his or her culpable negligence. If a petition for certiorari is not filed, no proceedings under this Article shall be commenced more than 6 months from the date for filing a certiorari petition, unless the petitioner alleges facts showing that the delay was not due to his or her culpable negligence. If a defendant does not file a direct appeal, the post-conviction petition shall be filed no later than 3 years from the date of conviction, unless the petitioner alleges facts showing that the delay was not due to his or her culpable negligence.
This limitation does not apply to a petition advancing a claim of actual innocence.
(d) A person seeking relief by filing a petition under this Section must specify in the petition or its heading that it is filed under this Section. A trial court that has received a petition complaining of a conviction or sentence that fails to specify in the petition or its heading that it is filed under this Section need not evaluate the petition to determine whether it could otherwise have stated some grounds for relief under this Article.
(e) A proceeding under this Article may not be commenced on behalf of a defendant who has been sentenced to death without the written consent of the defendant, unless the defendant, because of a mental or physical condition, is incapable of asserting his or her own claim.
(f) Only one petition may be filed by a petitioner under this Article without leave of the court. Leave of court may be granted only if a petitioner demonstrates cause for his or her failure to bring the claim in his or her initial post-conviction proceedings and prejudice results from that failure. For purposes of this subsection (f): (1) a prisoner shows cause by identifying an objective factor that impeded his or her ability to raise a specific claim during his or her initial post-conviction proceedings; and (2) a prisoner shows prejudice by demonstrating that the claim not raised during his or her initial post-conviction proceedings so infected the trial that the resulting conviction or sentence violated due process.
(Source: P.A. 93-493, eff. 1-1-04; 93-605, eff. 11-19-03; 93-972, eff. 8-20-04.)

(Text of Section after amendment by P.A. 100-574)
Sec. 122-1. Petition in the trial court.
(a) Any person imprisoned in the penitentiary may institute a proceeding under this Article if the person asserts that:
(1) in the proceedings which resulted in his or her

conviction there was a substantial denial of his or her rights under the Constitution of the United States or of the State of Illinois or both;

(2) the death penalty was imposed and there is newly

discovered evidence not available to the person at the time of the proceeding that resulted in his or her conviction that establishes a substantial basis to believe that the defendant is actually innocent by clear and convincing evidence; or

(3) by a preponderance of the evidence that each of

the following allegations in the petition establish:

(A) he or she was convicted of a forcible felony;
(B) his or her participation in the offense was a

direct result of the person's mental state either suffering from post-partum depression or post-partum psychosis;

(C) no evidence of post-partum depression or

post-partum psychosis was presented by a qualified medical person at trial or sentencing, or both;

(D) he or she was unaware of the mitigating

nature of the evidence or if aware was at the time unable to present this defense due to suffering from post-partum depression or post-partum psychosis or at the time of trial or sentencing neither was a recognized mental illness and as such unable to receive proper treatment; and

(E) evidence of post-partum depression or

post-partum psychosis as suffered by the person is material and noncumulative to other evidence offered at the time of trial or sentencing and it is of such a conclusive character that it would likely change the sentence imposed by the original court.

Nothing in this paragraph (3) prevents a person from

applying for any other relief under this Article or any other law otherwise available to him or her.

As used in this paragraph (3):
"Post-partum depression" means a mood disorder

which strikes many women during and after pregnancy which usually occurs during pregnancy and up to 12 months after delivery. This depression can include anxiety disorders.

"Post-partum psychosis" means an extreme form of

post-partum depression which can occur during pregnancy and up to 12 months after delivery. This can include losing touch with reality, distorted thinking, delusions, auditory and visual hallucinations, paranoia, hyperactivity and rapid speech, or mania.

(a-5) A proceeding under paragraph (2) of subsection (a) may be commenced within a reasonable period of time after the person's conviction notwithstanding any other provisions of this Article. In such a proceeding regarding actual innocence, if the court determines the petition is frivolous or is patently without merit, it shall dismiss the petition in a written order, specifying the findings of fact and conclusions of law it made in reaching its decision. Such order of dismissal is a final judgment and shall be served upon the petitioner by certified mail within 10 days of its entry.
(b) The proceeding shall be commenced by filing with the clerk of the court in which the conviction took place a petition (together with a copy thereof) verified by affidavit. Petitioner shall also serve another copy upon the State's Attorney by any of the methods provided in Rule 7 of the Supreme Court. The clerk shall docket the petition for consideration by the court pursuant to Section 122-2.1 upon his or her receipt thereof and bring the same promptly to the attention of the court.
(c) Except as otherwise provided in subsection (a-5), if the petitioner is under sentence of death and a petition for writ of certiorari is filed, no proceedings under this Article shall be commenced more than 6 months after the conclusion of proceedings in the United States Supreme Court, unless the petitioner alleges facts showing that the delay was not due to his or her culpable negligence. If a petition for certiorari is not filed, no proceedings under this Article shall be commenced more than 6 months from the date for filing a certiorari petition, unless the petitioner alleges facts showing that the delay was not due to his or her culpable negligence.
When a defendant has a sentence other than death, no proceedings under this Article shall be commenced more than 6 months after the conclusion of proceedings in the United States Supreme Court, unless the petitioner alleges facts showing that the delay was not due to his or her culpable negligence. If a petition for certiorari is not filed, no proceedings under this Article shall be commenced more than 6 months from the date for filing a certiorari petition, unless the petitioner alleges facts showing that the delay was not due to his or her culpable negligence. If a defendant does not file a direct appeal, the post-conviction petition shall be filed no later than 3 years from the date of conviction, unless the petitioner alleges facts showing that the delay was not due to his or her culpable negligence.
This limitation does not apply to a petition advancing a claim of actual innocence.
(d) A person seeking relief by filing a petition under this Section must specify in the petition or its heading that it is filed under this Section. A trial court that has received a petition complaining of a conviction or sentence that fails to specify in the petition or its heading that it is filed under this Section need not evaluate the petition to determine whether it could otherwise have stated some grounds for relief under this Article.
(e) A proceeding under this Article may not be commenced on behalf of a defendant who has been sentenced to death without the written consent of the defendant, unless the defendant, because of a mental or physical condition, is incapable of asserting his or her own claim.
(f) Except for petitions brought under paragraph (3) of subsection (a) of this Section, only one petition may be filed by a petitioner under this Article without leave of the court. Leave of court may be granted only if a petitioner demonstrates cause for his or her failure to bring the claim in his or her initial post-conviction proceedings and prejudice results from that failure. For purposes of this subsection (f): (1) a prisoner shows cause by identifying an objective factor that impeded his or her ability to raise a specific claim during his or her initial post-conviction proceedings; and (2) a prisoner shows prejudice by demonstrating that the claim not raised during his or her initial post-conviction proceedings so infected the trial that the resulting conviction or sentence violated due process.
(Source: P.A. 100-574, eff. 6-1-18.)

(725 ILCS 5/122-2) (from Ch. 38, par. 122-2)
Sec. 122-2. Contents of petition.
The petition shall identify the proceeding in which the petitioner was convicted, give the date of the rendition of the final judgment complained of, and clearly set forth the respects in which petitioner's constitutional rights were violated. The petition shall have attached thereto affidavits, records, or other evidence supporting its allegations or shall state why the same are not attached. The petition shall identify any previous proceedings that the petitioner may have taken to secure relief from his conviction. Argument and citations and discussion of authorities shall be omitted from the petition.
(Source: Laws 1963, p. 2836.)

(725 ILCS 5/122-2.1) (from Ch. 38, par. 122-2.1)
Sec. 122-2.1. (a) Within 90 days after the filing and docketing of each petition, the court shall examine such petition and enter an order thereon pursuant to this Section.
(1) If the petitioner is under sentence of death and

is without counsel and alleges that he is without means to procure counsel, he shall state whether or not he wishes counsel to be appointed to represent him. If appointment of counsel is so requested, the court shall appoint counsel if satisfied that the petitioner has no means to procure counsel.

(2) If the petitioner is sentenced to imprisonment

and the court determines the petition is frivolous or is patently without merit, it shall dismiss the petition in a written order, specifying the findings of fact and conclusions of law it made in reaching its decision. Such order of dismissal is a final judgment and shall be served upon the petitioner by certified mail within 10 days of its entry.

(b) If the petition is not dismissed pursuant to this Section, the court shall order the petition to be docketed for further consideration in accordance with Sections 122-4 through 122-6. If the petitioner is under sentence of death, the court shall order the petition to be docketed for further consideration and hearing within one year of the filing of the petition. Continuances may be granted as the court deems appropriate.
(c) In considering a petition pursuant to this Section, the court may examine the court file of the proceeding in which the petitioner was convicted, any action taken by an appellate court in such proceeding and any transcripts of such proceeding.
(Source: P.A. 93-605, eff. 11-19-03.)

(725 ILCS 5/122-2.2)
Sec. 122-2.2. Intellectual disability and post-conviction relief.
(a) In cases where no determination of an intellectual disability was made and a defendant has been convicted of first-degree murder, sentenced to death, and is in custody pending execution of the sentence of death, the following procedures shall apply:
(1) Notwithstanding any other provision of law or

rule of court, a defendant may seek relief from the death sentence through a petition for post-conviction relief under this Article alleging that the defendant was a person with an intellectual disability as defined in Section 114-15 at the time the offense was alleged to have been committed.

(2) The petition must be filed within 180 days of the

effective date of this amendatory Act of the 93rd General Assembly or within 180 days of the issuance of the mandate by the Illinois Supreme Court setting the date of execution, whichever is later.

(b) All other provisions of this Article governing petitions for post-conviction relief shall apply to a petition for post-conviction relief alleging an intellectual disability.
(Source: P.A. 99-78, eff. 7-20-15; 99-143, eff. 7-27-15.)

(725 ILCS 5/122-3) (from Ch. 38, par. 122-3)
Sec. 122-3. Waiver of claims.
Any claim of substantial denial of constitutional rights not raised in the original or an amended petition is waived.
(Source: Laws 1963, p. 2836.)

(725 ILCS 5/122-4) (from Ch. 38, par. 122-4)
Sec. 122-4. Pauper Petitions. If the petition is not dismissed pursuant to Section 122-2.1, and alleges that the petitioner is unable to pay the costs of the proceeding, the court may order that the petitioner be permitted to proceed as a poor person and order a transcript of the proceedings delivered to petitioner in accordance with Rule of the Supreme Court. If the petitioner is without counsel and alleges that he is without means to procure counsel, he shall state whether or not he wishes counsel to be appointed to represent him. If appointment of counsel is so requested, and the petition is not dismissed pursuant to Section 122-2.1, the court shall appoint counsel if satisfied that the petitioner has no means to procure counsel. A petitioner who is a prisoner in an Illinois Department of Corrections facility who files a pleading, motion, or other filing that purports to be a legal document seeking post-conviction relief under this Article against the State, the Illinois Department of Corrections, the Prisoner Review Board, or any of their officers or employees in which the court makes a specific finding that the pleading, motion, or other filing that purports to be a legal document is frivolous shall not proceed as a poor person and shall be liable for the full payment of filing fees and actual court costs as provided in Article XXII of the Code of Civil Procedure.
A Circuit Court or the Illinois Supreme Court may appoint the State Appellate Defender to provide post-conviction representation in a case in which the defendant is sentenced to death. Any attorney assigned by the Office of the State Appellate Defender to provide post-conviction representation for indigent defendants in cases in which a sentence of death was imposed in the trial court may, from time to time submit bills and time sheets to the Office of the State Appellate Defender for payment of services rendered and the Office of the State Appellate Defender shall pay bills from funds appropriated for this purpose in accordance with rules promulgated by the State Appellate Defender.
The court, at the conclusion of the proceedings upon receipt of a petition by the appointed counsel, shall determine a reasonable amount to be allowed an indigent defendant's counsel other than the Public Defender or the State Appellate Defender for compensation and reimbursement of expenditures necessarily incurred in the proceedings. The compensation shall not exceed $500 in each case, except that, in extraordinary circumstances, payment in excess of the limits herein stated may be made if the trial court certifies that the payment is necessary to provide fair compensation for protracted representation, and the amount is approved by the chief judge of the circuit. The court shall enter an order directing the county treasurer of the county where the case was tried to pay the amount thereby allowed by the court. The court may order the provisional payment of sums during the pendency of the cause.
(Source: P.A. 90-505, eff. 8-19-97.)

(725 ILCS 5/122-5) (from Ch. 38, par. 122-5)
Sec. 122-5. Proceedings on petition.) Within 30 days after the making of an order pursuant to subsection (b) of Section 122-2.1, or within such further time as the court may set, the State shall answer or move to dismiss. In the event that a motion to dismiss is filed and denied, the State must file an answer within 20 days after such denial. No other or further pleadings shall be filed except as the court may order on its own motion or on that of either party. The court may in its discretion grant leave, at any stage of the proceeding prior to entry of judgment, to withdraw the petition. The court may in its discretion make such order as to amendment of the petition or any other pleading, or as to pleading over, or filing further pleadings, or extending the time of filing any pleading other than the original petition, as shall be appropriate, just and reasonable and as is generally provided in civil cases.
(Source: P.A. 83-942.)

(725 ILCS 5/122-6) (from Ch. 38, par. 122-6)
Sec. 122-6. Disposition in trial court.
The court may receive proof by affidavits, depositions, oral testimony, or other evidence. In its discretion the court may order the petitioner brought before the court for the hearing. If the court finds in favor of the petitioner, it shall enter an appropriate order with respect to the judgment or sentence in the former proceedings and such supplementary orders as to rearraignment, retrial, custody, bail or discharge as may be necessary and proper.
(Source: Laws 1963, p. 2836.)

(725 ILCS 5/122-7) (from Ch. 38, par. 122-7)
Sec. 122-7. Any final judgment entered upon such petition shall be reviewed in a manner pursuant to the rules of the Supreme Court.
(Source: P.A. 79-917.)

(725 ILCS 5/122-8)
Sec. 122-8. (Repealed).
(Source: P.A. 83-942. Repealed by P.A. 96-1200, eff. 7-22-10.)



Title VIII - Miscellaneous

(725 ILCS 5/Tit. VIII heading)

(725 ILCS 5/Art. 124A heading)

(725 ILCS 5/124A-5)
Sec. 124A-5. Judgment for costs of prosecution. When a person is convicted of an offense under a statute, or at common law, the court shall enter judgment that the offender pay the costs of the prosecution. The costs shall include reasonable costs incurred by the Sheriff for serving arrest warrants, for picking up the offender from a county other than the one in which he or she was convicted, and for picking up the offender from a location outside the State of Illinois pursuant either to his or her extradition or to his or her waiver of extradition.
(Source: P.A. 89-234, eff. 1-1-96.)

(725 ILCS 5/124A-10)
Sec. 124A-10. Lien. The property, real and personal, of a person who is convicted of an offense shall be bound, and a lien is created on the property, both real and personal, of every offender, not exempt from the enforcement of a judgment or attachment, from the time of finding the indictment at least so far as will be sufficient to pay the fine and costs of prosecution. The clerk of the court in which the conviction is had shall upon the expiration of 30 days after judgment is entered issue a certified copy of the judgment for any fine that remains unpaid, and all costs of conviction remaining unpaid. Unless a court ordered payment schedule is implemented, the clerk of the court may add to any judgment a delinquency amount equal to 5% of the unpaid fines, costs, fees, and penalties that remain unpaid after 30 days, 10% of the unpaid fines, costs, fees, and penalties that remain unpaid after 60 days, and 15% of the unpaid fines, costs, fees, and penalties that remain unpaid after 90 days. Notice to those parties affected may be made by signage posting or publication. The clerk of the court may also after a period of 90 days release to credit reporting agencies, information regarding unpaid amounts. The additional delinquency amounts collected under this Section shall be used to defray additional administrative costs incurred by the clerk of the court in collecting unpaid fines, costs, fees, and penalties. The certified copy of the judgment shall state the day on which the arrest was made or indictment found, as the case may be. Enforcement of the judgment may be directed to the proper officer of any county in this State. The officer to whom the certified copy of the judgment is delivered shall levy the judgment upon all the estate, real and personal, of the defendant (not exempt from enforcement) possessed by him or her on the day of the arrest or finding the indictment, as stated in the certified copy of the judgment and any such property subsequently acquired; and the property so levied upon shall be advertised and sold in the same manner as in civil cases, with the like rights to all parties that may be interested in the property. It is not an objection to the selling of any property under the judgment that the defendant is in custody for the fine or costs, or both.
(Source: P.A. 92-653, eff. 1-1-03.)

(725 ILCS 5/124A-15)
Sec. 124A-15. Reversal of conviction; refund of fines, fees, and costs.
(a) A defendant convicted in a criminal prosecution whose conviction is reversed by a finding of factual innocence in a collateral proceeding such as habeas corpus or post-conviction relief under Article 122 of this Code is not liable for any costs or fees of the court or circuit clerk's office, or for any charge of subsistence while detained in custody. If the defendant has paid any costs, fine, or fees, in the case, a refund of those costs shall be determined by the judge and paid by the clerk of the court. The timing of the refund payment shall be determined by the clerk of the court based upon the availability of funds in the subject fund account.
(b) To receive a refund under this Section, a defendant must submit a request for the refund to the clerk of the court on a form and in a manner prescribed by the clerk. The defendant must attach to the form an order from the court demonstrating the defendant's right to the refund and the amount of the refund.
(Source: P.A. 98-943, eff. 1-1-15; 99-883, eff. 1-1-17.)

(725 ILCS 5/Art. 124B heading)

(725 ILCS 5/Art. 124B Pt. 5 heading)

(725 ILCS 5/124B-5)
Sec. 124B-5. Purpose and scope. The purpose of this Article is to set forth in one place the provisions relating to forfeiture of property in connection with violations of certain criminal statutes. Part 100 of this Article sets forth standard provisions that apply to these forfeiture proceedings. In Parts 300 and following, for each type of criminal violation, this Article sets forth (i) provisions that apply to forfeiture only in connection with that type of violation and (ii) by means of incorporation by reference, the standard forfeiture provisions that apply to that type of violation.
(Source: P.A. 96-712, eff. 1-1-10.)

(725 ILCS 5/124B-10)
Sec. 124B-10. Applicability; offenses. This Article applies to forfeiture of property in connection with the following:
(1) A violation of Section 10-9 or 10A-10 of the

Criminal Code of 1961 or the Criminal Code of 2012 (involuntary servitude; involuntary servitude of a minor; or trafficking in persons).

(2) A violation of subdivision (a)(1) of Section

11-14.4 of the Criminal Code of 1961 or the Criminal Code of 2012 (promoting juvenile prostitution) or a violation of Section 11-17.1 of the Criminal Code of 1961 (keeping a place of juvenile prostitution).

(3) A violation of subdivision (a)(4) of Section

11-14.4 of the Criminal Code of 1961 or the Criminal Code of 2012 (promoting juvenile prostitution) or a violation of Section 11-19.2 of the Criminal Code of 1961 (exploitation of a child).

(4) A second or subsequent violation of Section 11-20

of the Criminal Code of 1961 or the Criminal Code of 2012 (obscenity).

(5) A violation of Section 11-20.1 of the Criminal

Code of 1961 or the Criminal Code of 2012 (child pornography).

(6) A violation of Section 11-20.1B or 11-20.3 of the

Criminal Code of 1961 (aggravated child pornography).

(6.5) A violation of Section 11-23.5 of the Criminal

Code of 2012.

(7) A violation of Section 12C-65 of the Criminal

Code of 2012 or Article 44 of the Criminal Code of 1961 (unlawful transfer of a telecommunications device to a minor).

(8) A violation of Section 17-50 or Section 16D-5 of

the Criminal Code of 2012 or the Criminal Code of 1961 (computer fraud).

(9) A felony violation of Section 17-6.3 or Article

17B of the Criminal Code of 2012 or the Criminal Code of 1961 (WIC fraud).

(10) A felony violation of Section 48-1 of the

Criminal Code of 2012 or Section 26-5 of the Criminal Code of 1961 (dog fighting).

(11) A violation of Article 29D of the Criminal Code

of 1961 or the Criminal Code of 2012 (terrorism).

(12) A felony violation of Section 4.01 of the Humane

Care for Animals Act (animals in entertainment).

(Source: P.A. 97-897, eff. 1-1-13; 97-1108, eff. 1-1-13; 97-1109, eff. 1-1-13; 97-1150, eff. 1-25-13; 98-1138, eff. 6-1-15.)

(725 ILCS 5/124B-15)
Sec. 124B-15. Applicability; actions. This Article applies to actions pending on the effective date of this amendatory Act of the 96th General Assembly as well as actions commenced on or after that date.
(Source: P.A. 96-712, eff. 1-1-10.)

(725 ILCS 5/Art. 124B Pt. 100 heading)

(725 ILCS 5/124B-100)
Sec. 124B-100. Definition; "offense". For purposes of this Article, "offense" is defined as follows:
(1) In the case of forfeiture authorized under

Section 10A-15 of the Criminal Code of 1961 or Section 10-9 of the Criminal Code of 2012, "offense" means the offense of involuntary servitude, involuntary servitude of a minor, or trafficking in persons in violation of Section 10-9 or 10A-10 of those Codes.

(2) In the case of forfeiture authorized under

subdivision (a)(1) of Section 11-14.4, or Section 11-17.1, of the Criminal Code of 1961 or the Criminal Code of 2012, "offense" means the offense of promoting juvenile prostitution or keeping a place of juvenile prostitution in violation of subdivision (a)(1) of Section 11-14.4, or Section 11-17.1, of those Codes.

(3) In the case of forfeiture authorized under

subdivision (a)(4) of Section 11-14.4, or Section 11-19.2, of the Criminal Code of 1961 or the Criminal Code of 2012, "offense" means the offense of promoting juvenile prostitution or exploitation of a child in violation of subdivision (a)(4) of Section 11-14.4, or Section 11-19.2, of those Codes.

(4) In the case of forfeiture authorized under

Section 11-20 of the Criminal Code of 1961 or the Criminal Code of 2012, "offense" means the offense of obscenity in violation of that Section.

(5) In the case of forfeiture authorized under

Section 11-20.1 of the Criminal Code of 1961 or the Criminal Code of 2012, "offense" means the offense of child pornography in violation of Section 11-20.1 of that Code.

(6) In the case of forfeiture authorized under

Section 11-20.1B or 11-20.3 of the Criminal Code of 1961, "offense" means the offense of aggravated child pornography in violation of Section 11-20.1B or 11-20.3 of that Code.

(7) In the case of forfeiture authorized under

Section 12C-65 of the Criminal Code of 2012 or Article 44 of the Criminal Code of 1961, "offense" means the offense of unlawful transfer of a telecommunications device to a minor in violation of Section 12C-65 or Article 44 of those Codes.

(8) In the case of forfeiture authorized under

Section 17-50 or 16D-5 of the Criminal Code of 1961 or the Criminal Code of 2012, "offense" means the offense of computer fraud in violation of Section 17-50 or 16D-5 of those Codes.

(9) In the case of forfeiture authorized under

Section 17-6.3 or Article 17B of the Criminal Code of 1961 or the Criminal Code of 2012, "offense" means any felony violation of Section 17-6.3 or Article 17B of those Codes.

(10) In the case of forfeiture authorized under

Section 29D-65 of the Criminal Code of 1961 or the Criminal Code of 2012, "offense" means any offense under Article 29D of that Code.

(11) In the case of forfeiture authorized under

Section 4.01 of the Humane Care for Animals Act, Section 26-5 of the Criminal Code of 1961, or Section 48-1 of the Criminal Code of 2012, "offense" means any felony offense under either of those Sections.

(12) In the case of forfeiture authorized under

Section 124B-1000(b) of the Code of Criminal Procedure of 1963, "offense" means an offense in violation of the Criminal Code of 1961, the Criminal Code of 2012, the Illinois Controlled Substances Act, the Cannabis Control Act, or the Methamphetamine Control and Community Protection Act, or an offense involving a telecommunications device possessed by a person on the real property of any elementary or secondary school without authority of the school principal.

(Source: P.A. 96-712, eff. 1-1-10; 96-1551, eff. 7-1-11; 97-897, eff. 1-1-13; 97-1108, eff. 1-1-13; 97-1109, eff. 1-1-13; 97-1150, eff. 1-25-13.)

(725 ILCS 5/124B-105)
Sec. 124B-105. Definition; "conveyance". In this Article, "conveyance" means a vehicle, vessel, or aircraft.
(Source: P.A. 96-712, eff. 1-1-10.)

(725 ILCS 5/124B-110)
Sec. 124B-110. Definition; "owner". In this Article, "owner" means a person with an ownership interest in the specific property sought to be forfeited, including a leasehold, lien, mortgage, recorded security interest, or valid assignment of an ownership interest. "Owner" does not include any of the following:
(1) A person with only a general unsecured interest

in, or claim against, the property or estate of another.

(2) A bailee, unless the bailor is identified and the

bailee shows a colorable legitimate interest in the property seized.

(3) A nominee who exercises no dominion or control

over the property.

(Source: P.A. 96-712, eff. 1-1-10.)

(725 ILCS 5/124B-115)
Sec. 124B-115. Definition; "person". In this Article, "person" means any individual, corporation, partnership, firm, organization, or association.
(Source: P.A. 96-712, eff. 1-1-10.)

(725 ILCS 5/124B-120)
Sec. 124B-120. Definition; "property". In this Article, "property" means:
(1) Real property, including, without limitation,

land, fixtures or improvements on land, and anything growing on or found in land.

(2) Tangible or intangible personal property,

including, without limitation, rights, privileges, interests, claims, securities, and money.

"Property" includes any leasehold or possessory interest and, in the case of real property, includes a beneficial interest in a land trust.
(Source: P.A. 96-712, eff. 1-1-10.)

(725 ILCS 5/124B-125)
Sec. 124B-125. Real property exempt from forfeiture.
(a) An interest in real property is exempt from forfeiture under this Article if its owner or interest holder establishes by a preponderance of evidence that he or she meets all of the following requirements:
(1) He or she is not legally accountable for the

conduct giving rise to the forfeiture, or did not solicit, conspire, or attempt to commit the conduct giving rise to the forfeiture.

(2) He or she had not acquired and did not stand to

acquire substantial proceeds from the conduct giving rise to the forfeiture other than as an interest holder in an arms-length commercial transaction.

(3) He or she does not hold the property for the

benefit of or as a nominee for any person whose conduct gave rise to the forfeiture, and, if he or she acquired the interest through any such person, he or she acquired it as a bona fide purchaser for value without knowingly taking part in the conduct giving rise to the forfeiture.

(4) He or she acquired the interest before a notice

of seizure for forfeiture or a lis pendens notice with respect to the property was filed in the office of the recorder of deeds of the county in which the property is located and either:

(A) acquired the interest before the commencement

of the conduct giving rise to the forfeiture, and the person whose conduct gave rise to the forfeiture did not have the authority to convey the interest to a bona fide purchaser for value at the time of the conduct; or

(B) acquired the interest after the commencement

of the conduct giving rise to the forfeiture, and he or she acquired the interest as a mortgagee, secured creditor, lienholder, or bona fide purchaser for value without knowledge of the conduct that gave rise to the forfeiture.

(5) With respect to a property interest in existence

at the time the illegal conduct giving rise to the forfeiture took place, he or she either:

(A) did not know of the conduct giving rise to

the forfeiture; or

(B) upon learning of the conduct giving rise to

the forfeiture, did all that reasonably could be expected under the circumstances to terminate that use of the property.

(6) The property is not a type of property,

possession of which is otherwise in violation of law.

(b) For purposes of paragraph (5) of subsection (a), ways in which a person may show that he or she did all that reasonably could be expected include demonstrating that he or she, to the extent permitted by law, did either of the following:
(1) Gave timely notice to an appropriate law

enforcement agency of information that led the person to know that the conduct giving rise to a forfeiture would occur or had occurred.

(2) In a timely fashion revoked or made a good faith

attempt to revoke permission for those engaging in the conduct to use the property or took reasonable actions in consultation with a law enforcement agency to discourage or prevent the illegal use of the property.

A person is not required by this subsection (b) to take steps that the person reasonably believes would be likely to subject any person (other than the person whose conduct gave rise to the forfeiture) to physical danger.
(Source: P.A. 96-712, eff. 1-1-10; 97-813, eff. 7-13-12.)

(725 ILCS 5/124B-130)
Sec. 124B-130. Personal property exempt from forfeiture.
(a) An interest in personal property is exempt from forfeiture under this Article if its owner or interest holder establishes by a preponderance of evidence that he or she meets all of the following requirements:
(1) He or she is not legally accountable for the

conduct giving rise to the forfeiture, did not acquiesce in it, and did not know and could not reasonably have known of the conduct or that the conduct was likely to occur.

(2) He or she had not acquired and did not stand to

acquire substantial proceeds from the conduct giving rise to the forfeiture other than as an interest holder in an arms-length commercial transaction.

(3) He or she does not hold the property for the

benefit of or as a nominee for any person whose conduct gave rise to the forfeiture, and, if he or she acquired the interest through any such person, he or she acquired it as a bona fide purchaser for value without knowingly taking part in the conduct giving rise to the forfeiture.

(4) He or she acquired the interest without knowledge

of the seizure of the property for forfeiture and either:

(A) acquired the interest before the commencement

of the conduct giving rise to the forfeiture, and the person whose conduct gave rise to the forfeiture did not have the authority to convey the interest to a bona fide purchaser for value at the time of the conduct; or

(B) acquired the interest after the commencement

of the conduct giving rise to the forfeiture, and he or she acquired the interest as a mortgagee, secured creditor, lienholder, or bona fide purchaser for value without knowledge of the conduct that gave rise to the forfeiture.

(5) With respect to a property interest in existence

at the time the illegal conduct giving rise to the forfeiture took place, he or she either:

(A) did not know of the conduct giving rise to

the forfeiture; or

(B) upon learning of the conduct giving rise to

the forfeiture, did all that reasonably could be expected under the circumstances to terminate that use of the property.

(6) With respect to conveyances, he or she did not

hold the property jointly or in common with a person whose conduct gave rise to the forfeiture.

(7) The property is not a type of property,

possession of which is otherwise in violation of law.

(b) For purposes of paragraph (5) of subsection (a), ways in which a person may show that he or she did all that reasonably could be expected include demonstrating that he or she, to the extent permitted by law, did either of the following:
(1) Gave timely notice to an appropriate law

enforcement agency of information that led the person to know that the conduct giving rise to a forfeiture would occur or had occurred.

(2) In a timely fashion revoked or made a good faith

attempt to revoke permission for those engaging in the conduct to use the property or took reasonable actions in consultation with a law enforcement agency to discourage or prevent the illegal use of the property.

A person is not required by this subsection (b) to take steps that the person reasonably believes would be likely to subject any person (other than the person whose conduct gave rise to the forfeiture) to physical danger.
(Source: P.A. 96-712, eff. 1-1-10.)

(725 ILCS 5/124B-135)
Sec. 124B-135. Burden of proof of exemption. It is not necessary for the State to negate any exemption in this Article in any complaint or other pleading or in any trial, hearing, or other proceeding under this Article. The burden of proof of any exemption is upon the person claiming the exemption.
(Source: P.A. 96-712, eff. 1-1-10.)

(725 ILCS 5/124B-140)
Sec. 124B-140. Court order with respect to innocent owner. If the court determines, in accordance with Sections 124B-125 through 124B-135, that an innocent owner has a partial interest in property otherwise subject to forfeiture, or a joint tenancy or tenancy by the entirety in that property, the court may enter an appropriate order doing any of the following:
(1) Severing and releasing the property.
(2) Transferring the property to the State with a

provision that the State compensate the innocent owner to the extent of his or her ownership interest once a final order of forfeiture has been entered and the property has been reduced to liquid assets.

(3) Permitting the innocent owner to retain the

property subject to a lien in favor of the State to the extent of the forfeitable interest in the property.

(Source: P.A. 96-712, eff. 1-1-10.)

(725 ILCS 5/124B-145)
Sec. 124B-145. Property constituting attorney's fees; forfeiture not applicable. Nothing in this Article applies to property that constitutes reasonable bona fide attorney's fees paid to an attorney for services rendered or to be rendered in a forfeiture proceeding under this Article, or in a criminal proceeding relating directly to a forfeiture proceeding under this Article, if (i) the property was paid before its seizure and before the issuance of any seizure warrant or court order prohibiting transfer of the property and (ii) the attorney, at the time he or she received the property, did not know that it was property subject to forfeiture under this Article.
(Source: P.A. 96-712, eff. 1-1-10.)

(725 ILCS 5/124B-150)
Sec. 124B-150. Protective order; probable cause.
(a) Upon application of the State, the circuit court presiding over the trial of the person or persons charged with the offense giving rise to forfeiture may enter a restraining order or injunction, or take other appropriate action, to preserve the availability of property for forfeiture under this Article. Before entering such an order or taking such action, the court shall first determine the following:
(1) Whether there is probable cause to believe that

the person or persons so charged have committed the offense.

(2) Whether the property is subject to forfeiture

under this Article.

(b) In order to make the determinations of probable cause required under subsection (a), the court shall conduct a hearing without a jury. In that hearing, the State must establish both of the following:
(1) There is probable cause that the person or

persons charged have committed the offense.

(2) There is probable cause that property may be

subject to forfeiture under this Article.

(c) The court may conduct the hearing under subsection (b) simultaneously with a preliminary hearing if the prosecution is commenced by information or complaint. The court may conduct the hearing under subsection (b) at any stage in the criminal proceedings upon the State's motion.
(d) The court may accept a finding of probable cause at a preliminary hearing following the filing of an information charging the offense or following the return of an indictment by a grand jury charging the offense as sufficient evidence of probable cause as required under paragraph (1) of subsection (b).
(e) Upon making a finding of probable cause as required under this Section, the circuit court shall enter a restraining order or injunction, or take other appropriate action, as necessary to ensure that the property is not removed from the court's jurisdiction and is not concealed, destroyed, or otherwise disposed of by the property owner or interest holder before a forfeiture hearing under this Article.
(f) The Attorney General or State's Attorney shall file a certified copy of the restraining order, injunction, or other prohibition with the recorder of deeds or registrar of titles of each county where any property of the defendant subject to forfeiture is located.
(Source: P.A. 96-712, eff. 1-1-10.)

(725 ILCS 5/124B-155)
Sec. 124B-155. Rights of certain parties unaffected by protective order; release of property.
(a) A restraining order or injunction entered, or other action taken, by the court under Section 124B-150 does not affect the rights of any bona fide purchaser, mortgagee, judgment creditor, or other lienholder that arose before the date on which a certified copy of the restraining order, injunction, or other prohibition was filed in accordance with subsection (f) of Section 124B-150.
(b) At any time, upon verified petition by the defendant or by an innocent owner or innocent bona fide third party lienholder who neither had knowledge of, nor consented to, the illegal act or omission, the court may conduct a hearing to release all or portions of any property that the court previously determined to be subject to forfeiture or subject to any restraining order, injunction, or other action. For good cause shown and in the court's sound discretion, the court may release the property to the defendant or innocent owner or innocent bona fide third party lienholder who neither had knowledge of, nor consented to, the illegal act or omission.
(Source: P.A. 96-712, eff. 1-1-10.)

(725 ILCS 5/124B-160)
Sec. 124B-160. Petition for forfeiture; forfeiture hearing; burden of proof.
(a) The Attorney General or State's Attorney may file a petition for forfeiture of property in connection with an offense as defined in this Article, and, within a reasonable time after sentencing, the court shall conduct a hearing to determine whether any property is subject to forfeiture under this Article. Every person with any property interest in the property alleged to be subject to forfeiture may appear as a party and present evidence at the hearing.
(b) At the forfeiture hearing, the State has the burden of establishing, by a preponderance of the evidence, that the property is subject to forfeiture under this Article.
(Source: P.A. 96-712, eff. 1-1-10.)

(725 ILCS 5/124B-165)
Sec. 124B-165. Order of forfeiture; sale of forfeited property; publication of notice; challenge to forfeiture.
(a) Upon the court's determination that property is subject to forfeiture, the court shall enter an order of forfeiture with respect to the property at issue. Except as provided in Section 124B-705, the order shall authorize the Attorney General or State's Attorney to seize all property declared forfeited under this Article (if the property has not already been seized) upon terms and conditions the court deems proper. The Attorney General or State's Attorney may then sell the forfeited property unless the court determines that the property is required by law to be destroyed or is harmful to the public.
(b) Following the entry of the order of forfeiture, the Attorney General or State's Attorney shall cause publication of notice of the order and his or her intent to dispose of the property. Publication shall be in a newspaper of general circulation in the county where the property was seized, for a period of 3 successive weeks.
(c) Within 30 days after the publication, any person may petition the court to adjudicate the validity of his or her interest in the property and whether the interest is protected under this Article.
(Source: P.A. 96-712, eff. 1-1-10.)

(725 ILCS 5/124B-170)
Sec. 124B-170. Judicial review.
(a) Within 30 days after publication of the notice under Section 124B-165, any person claiming an interest in the property declared forfeited may file a verified claim with the court expressing his or her interest in the property. The claim must set forth the following:
(1) The caption of the proceedings as set forth in

the notice of order of forfeiture.

(2) The claimant's name and address.
(3) The nature and extent of the claimant's interest

in the property.

(4) The circumstances of the claimant's acquisition

of the interest in the property, including the date of the transfer and the identity of the transferor.

(5) The names and addresses of all other persons

known by the claimant to have an interest in the property.

(6) The specific provision of law relied on in

asserting that the property is not subject to forfeiture.

(7) All essential facts supporting each assertion.
(8) The relief sought by the claimant.
(b) The claim must be accompanied by a cost bond in the form of a cashier's check payable to the clerk of the court in the amount of 10% of the reasonable value of the property as alleged by the Attorney General or State's Attorney or the amount of $100, whichever is greater, conditioned upon the claimant's payment, in the case of forfeiture, of all costs and expenses of the proceeding under this Section.
(c) Upon the filing of a claim and cost bond as provided in this Section, the court shall determine whether the property is subject to forfeiture in accordance with this Article. If none of the seized property is declared forfeited in a proceeding under this Section, then, unless the court orders otherwise, the clerk of the court shall return to the claimant 90% of the amount deposited with the clerk as a cost bond under this Section. If any of the seized property is declared forfeited in a proceeding under this Section, then the clerk of the court shall transfer 90% of the amount deposited with the clerk as a cost bond under this Section to the prosecuting authority. In either case, the clerk shall retain the remaining 10% of the amount deposited as costs for the proceeding under this Section.
(Source: P.A. 96-712, eff. 1-1-10.)

(725 ILCS 5/124B-175)
Sec. 124B-175. Distribution of forfeited moneys and proceeds from sale of forfeited property. All moneys forfeited under this Article, together with the proceeds from the sale of all property forfeited under this Article, shall be distributed as set forth in this Article.
(Source: P.A. 96-712, eff. 1-1-10.)

(725 ILCS 5/124B-180)
Sec. 124B-180. Segregation of moneys from sale proceeds for certain purposes. Before any distribution under Section 124B-175 or as otherwise prescribed by law, the court may order the Attorney General or State's Attorney to segregate moneys from the proceeds of the sale sufficient to do any of the following:
(1) Satisfy any order of restitution, as the court

may deem appropriate.

(2) Satisfy any legal right, title, or interest that

the court deems superior to any right, title, or interest of the defendant at the time of the commission of the acts that gave rise to forfeiture under this Article.

(3) Satisfy any bona fide purchaser for value of the

right, title, or interest in the property who was without reasonable notice that the property was subject to forfeiture.

(Source: P.A. 96-712, eff. 1-1-10.)

(725 ILCS 5/124B-190)
Sec. 124B-190. Construction. It is the intent of the General Assembly that the forfeiture provisions of this Article be liberally construed so as to effect their purpose. The forfeiture of property and other remedies under this Article shall be considered to be in addition to, and not exclusive of, any sentence or other remedy provided by law.
(Source: P.A. 96-712, eff. 1-1-10.)

(725 ILCS 5/124B-195)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 124B-195. Reporting. Property seized or forfeited under this Article is subject to reporting under the Seizure and Forfeiture Reporting Act.
(Source: P.A. 100-512, eff. 7-1-18.)

(725 ILCS 5/Art. 124B Pt. 300 heading)

(725 ILCS 5/124B-300)
Sec. 124B-300. Persons and property subject to forfeiture. A person who commits the offense of involuntary servitude, involuntary servitude of a minor, or trafficking of persons under Section 10A-10 or Section 10-9 of the Criminal Code of 1961 or the Criminal Code of 2012, promoting juvenile prostitution, keeping a place of juvenile prostitution, or promoting prostitution that involves keeping a place of prostitution under subsection (a)(1) or (a)(4) of Section 11-14.4 or under Section 11-14.3, 11-17.1, or 11-19.2 of the Criminal Code of 1961 or of the Criminal Code of 2012 shall forfeit to the State of Illinois any profits or proceeds and any property he or she has acquired or maintained in violation of Section 10A-10 or Section 10-9 of the Criminal Code of 1961 or the Criminal Code of 2012, promoting juvenile prostitution, keeping a place of juvenile prostitution, or promoting prostitution that involves keeping a place of prostitution under subsection (a)(1) or (a)(4) of Section 11-14.4 or under Section 11-14.3, 11-17.1, or 11-19.2 of the Criminal Code of 1961 or of the Criminal Code of 2012 that the sentencing court determines, after a forfeiture hearing under this Article, to have been acquired or maintained as a result of maintaining a person in involuntary servitude or participating in trafficking of persons.
(Source: P.A. 97-1150, eff. 1-25-13; 98-1013, eff. 1-1-15.)

(725 ILCS 5/124B-305)
Sec. 124B-305. Distribution of property and sale proceeds. All moneys and the sale proceeds of all other property forfeited and seized under this Part 300 shall be distributed as follows:
(1) 45% shall be divided equally between all State

agencies and units of local government whose officers or employees conducted the investigation or initiated the hearing that resulted in the forfeiture.

(2) 50% shall be deposited into the Specialized

Services for Survivors of Human Trafficking Fund and disbursed in accordance with subsections (d), (e), and (f) of Section 5-9-1.21 of the Unified Code of Corrections.

(3) 5% shall be paid to the Office of the State's

Attorneys Appellate Prosecutor to train State's Attorneys on forfeiture proceedings and topics related to human trafficking.

(Source: P.A. 97-897, eff. 1-1-13; 98-1013, eff. 1-1-15.)

(725 ILCS 5/124B-310)
Sec. 124B-310. Standard forfeiture provisions incorporated by reference. All of the provisions of Part 100 of this Article are incorporated by reference into this Part 300.
(Source: P.A. 96-712, eff. 1-1-10.)

(725 ILCS 5/Art. 124B Pt. 400 heading)

(725 ILCS 5/124B-400)
Sec. 124B-400. Legislative declaration. Obscenity is a far-reaching and extremely profitable crime. This crime persists despite the threat of prosecution and successful prosecution because existing sanctions do not effectively reach the money and other assets generated by it. It is therefore necessary to supplement existing sanctions by mandating forfeiture of money and other assets generated by this crime. Forfeiture diminishes the financial incentives that encourage and sustain obscenity and secures for the State, local government, and prosecutors a resource for prosecuting these crimes.
(Source: P.A. 96-712, eff. 1-1-10.)

(725 ILCS 5/124B-405)
Sec. 124B-405. Persons and property subject to forfeiture. A person who has been convicted previously of the offense of obscenity under Section 11-20 of the Criminal Code of 1961 or the Criminal Code of 2012 and who is convicted of a second or subsequent offense of obscenity under that Section shall forfeit the following to the State of Illinois:
(1) Any property constituting or derived from any

proceeds that the person obtained, directly or indirectly, as a result of the offense.

(2) Any of the person's property used in any manner,

wholly or in part, to commit the offense.

(Source: P.A. 96-712, eff. 1-1-10; 97-1150, eff. 1-25-13.)

(725 ILCS 5/124B-410)
Sec. 124B-410. No prior restraint. Nothing in this Part 400 shall be construed as authorizing the prior restraint of any showing, performance, or exhibition of allegedly obscene films, plays, or other presentations or of any sale or distribution of allegedly obscene materials.
(Source: P.A. 96-712, eff. 1-1-10.)

(725 ILCS 5/124B-415)
Sec. 124B-415. Order to destroy property. If the Attorney General or State's Attorney believes any property forfeited and seized under this Part 400 describes, depicts, or portrays any of the acts or activities described in subsection (b) of Section 11-20 of the Criminal Code of 1961 or the Criminal Code of 2012, the Attorney General or State's Attorney shall apply to the court for an order to destroy that property. If the court determines that the property describes, depicts, or portrays such acts or activities it shall order the Attorney General or State's Attorney to destroy the property.
(Source: P.A. 96-712, eff. 1-1-10; 97-1150, eff. 1-25-13.)

(725 ILCS 5/124B-420)
Sec. 124B-420. Distribution of property and sale proceeds.
(a) All moneys and the sale proceeds of all other property forfeited and seized under this Part 400 shall be distributed as follows:
(1) 50% shall be distributed to the unit of local

government whose officers or employees conducted the investigation into the offense and caused the arrest or arrests and prosecution leading to the forfeiture, except that if the investigation, arrest or arrests, and prosecution leading to the forfeiture were undertaken by the sheriff, this portion shall be distributed to the county for deposit into a special fund in the county treasury appropriated to the sheriff. Amounts distributed to the county for the sheriff or to units of local government under this paragraph shall be used for enforcement of laws or ordinances governing obscenity and child pornography. If the investigation, arrest or arrests, and prosecution leading to the forfeiture were undertaken solely by a State agency, however, the portion designated in this paragraph shall be paid into the State treasury to be used for enforcement of laws governing obscenity and child pornography.

(2) 25% shall be distributed to the county in which

the prosecution resulting in the forfeiture was instituted, deposited into a special fund in the county treasury, and appropriated to the State's Attorney for use in the enforcement of laws governing obscenity and child pornography.

(3) 25% shall be distributed to the Office of the

State's Attorneys Appellate Prosecutor and deposited into the Obscenity Profits Forfeiture Fund, which is hereby created in the State treasury, to be used by the Office of the State's Attorneys Appellate Prosecutor for additional expenses incurred in prosecuting appeals arising under Sections 11-20, 11-20.1, 11-20.1B, and 11-20.3 of the Criminal Code of 1961 or the Criminal Code of 2012. Any amounts remaining in the Fund after all additional expenses have been paid shall be used by the Office to reduce the participating county contributions to the Office on a pro-rated basis as determined by the board of governors of the Office of the State's Attorneys Appellate Prosecutor based on the populations of the participating counties.

(b) Before any distribution under subsection (a), the Attorney General or State's Attorney shall retain from the forfeited moneys or sale proceeds, or both, sufficient moneys to cover expenses related to the administration and sale of the forfeited property.
(Source: P.A. 96-712, eff. 1-1-10; 96-1551, eff. 7-1-11; 97-1150, eff. 1-25-13.)

(725 ILCS 5/124B-425)
Sec. 124B-425. Forfeiture provisions not applicable to libraries. This Part 400 does not apply to any property of a public library or any property of a library operated by an institution accredited by a generally recognized accrediting agency.
(Source: P.A. 96-712, eff. 1-1-10.)

(725 ILCS 5/124B-430)
Sec. 124B-430. Standard forfeiture provisions incorporated by reference. All of the provisions of Part 100 of this Article are incorporated by reference into this Part 400.
(Source: P.A. 96-712, eff. 1-1-10.)

(725 ILCS 5/Art. 124B Pt. 500 heading)

(725 ILCS 5/124B-500)
Sec. 124B-500. Persons and property subject to forfeiture. A person who commits child pornography, aggravated child pornography, or non-consensual dissemination of private sexual images under Section 11-20.1, 11-20.1B, 11-20.3, or 11-23.5 of the Criminal Code of 1961 or the Criminal Code of 2012 shall forfeit the following property to the State of Illinois:
(1) Any profits or proceeds and any property the

person has acquired or maintained in violation of Section 11-20.1, 11-20.1B, 11-20.3, or 11-23.5 of the Criminal Code of 1961 or the Criminal Code of 2012 that the sentencing court determines, after a forfeiture hearing under this Article, to have been acquired or maintained as a result of child pornography, aggravated child pornography, or non-consensual dissemination of private sexual images.

(2) Any interest in, securities of, claim against, or

property or contractual right of any kind affording a source of influence over any enterprise that the person has established, operated, controlled, or conducted in violation of Section 11-20.1, 11-20.1B, 11-20.3, or 11-23.5 of the Criminal Code of 1961 or the Criminal Code of 2012 that the sentencing court determines, after a forfeiture hearing under this Article, to have been acquired or maintained as a result of child pornography, aggravated child pornography, or non-consensual dissemination of private sexual images.

(3) Any computer that contains a depiction of child

pornography in any encoded or decoded format in violation of Section 11-20.1, 11-20.1B, or 11-20.3 of the Criminal Code of 1961 or the Criminal Code of 2012. For purposes of this paragraph (3), "computer" has the meaning ascribed to it in Section 17-0.5 of the Criminal Code of 2012.

(Source: P.A. 97-1150, eff. 1-25-13; 98-1013, eff. 1-1-15; 98-1138, eff. 6-1-15.)

(725 ILCS 5/124B-505)
Sec. 124B-505. Distribution of property and sale proceeds.
(a) All moneys and the sale proceeds of all other property forfeited and seized under this Part 500 shall be distributed as follows:
(1) One-half shall be divided equally between all

State agencies and units of local government whose officers or employees conducted the investigation that resulted in the forfeiture.

(2) One-half shall be deposited into the Violent

Crime Victims Assistance Fund.

(b) Before any distribution under subsection (a), the Attorney General or State's Attorney shall retain from the forfeited moneys or sale proceeds, or both, sufficient moneys to cover expenses related to the administration and sale of the forfeited property.
(Source: P.A. 96-712, eff. 1-1-10.)

(725 ILCS 5/124B-510)
Sec. 124B-510. Standard forfeiture provisions incorporated by reference. All of the provisions of Part 100 of this Article are incorporated by reference into this Part 500.
(Source: P.A. 96-712, eff. 1-1-10.)

(725 ILCS 5/Art. 124B Pt. 600 heading)

(725 ILCS 5/124B-600)
Sec. 124B-600. Persons and property subject to forfeiture. A person who commits the offense of computer fraud as set forth in Section 16D-5 or Section 17-50 of the Criminal Code of 1961 or the Criminal Code of 2012 shall forfeit any property that the sentencing court determines, after a forfeiture hearing under this Article, the person has acquired or maintained, directly or indirectly, in whole or in part, as a result of that offense. The person shall also forfeit any interest in, securities of, claim against, or contractual right of any kind that affords the person a source of influence over any enterprise that the person has established, operated, controlled, conducted, or participated in conducting, if the person's relationship to or connection with any such thing or activity directly or indirectly, in whole or in part, is traceable to any item or benefit that the person has obtained or acquired through computer fraud.
(Source: P.A. 96-712, eff. 1-1-10; 97-1108, eff. 1-1-13; 97-1150, eff. 1-25-13.)

(725 ILCS 5/124B-605)
Sec. 124B-605. Distribution of property and sale proceeds.
(a) All moneys and the sale proceeds of all other property forfeited and seized under this Part 600 shall be distributed as follows:
(1) 50% shall be distributed to the unit of local

government whose officers or employees conducted the investigation into computer fraud and caused the arrest or arrests and prosecution leading to the forfeiture. Amounts distributed to units of local government shall be used for training or enforcement purposes relating to detection, investigation, or prosecution of financial crimes, including computer fraud. If, however, the investigation, arrest or arrests, and prosecution leading to the forfeiture were undertaken solely by a State agency, the portion provided under this paragraph (1) shall be paid into the State Police Services Fund of the Illinois Department of State Police to be used for training or enforcement purposes relating to detection, investigation, or prosecution of financial crimes, including computer fraud.

(2) 50% shall be distributed to the county in which

the prosecution and petition for forfeiture resulting in the forfeiture was instituted by the State's Attorney and shall be deposited into a special fund in the county treasury and appropriated to the State's Attorney for use in training or enforcement purposes relating to detection, investigation, or prosecution of financial crimes, including computer fraud. If a prosecution and petition for forfeiture resulting in the forfeiture has been maintained by the Attorney General, 50% of the proceeds shall be paid into the Attorney General's Financial Crime Prevention Fund. If the Attorney General and the State's Attorney have participated jointly in any part of the proceedings, 25% of the proceeds forfeited shall be paid to the county in which the prosecution and petition for forfeiture resulting in the forfeiture occurred, and 25% shall be paid into the Attorney General's Financial Crime Prevention Fund to be used for the purposes stated in this paragraph (2).

(b) Before any distribution under subsection (a), the Attorney General or State's Attorney shall retain from the forfeited moneys or sale proceeds, or both, sufficient moneys to cover expenses related to the administration and sale of the forfeited property.
(Source: P.A. 96-712, eff. 1-1-10.)

(725 ILCS 5/124B-610)
Sec. 124B-610. Computer used in commission of felony; forfeiture. If a person commits a felony under any provision of the Criminal Code of 1961 or the Criminal Code of 2012 or another statute and the instrumentality used in the commission of the offense, or in connection with or in furtherance of a scheme or design to commit the offense, is a computer owned by the defendant (or, if the defendant is a minor, owned by the minor's parent or legal guardian), the computer is subject to forfeiture under this Article. A computer, or any part of a computer, is not subject to forfeiture under this Article, however, under either of the following circumstances:
(1) The computer accessed in the commission of the

offense was owned or leased by the victim or an innocent third party at the time the offense was committed.

(2) The rights of a creditor, lienholder, or person

having a security interest in the computer at the time the offense was committed will be adversely affected.

(Source: P.A. 96-712, eff. 1-1-10; 97-1150, eff. 1-25-13.)

(725 ILCS 5/124B-615)
Sec. 124B-615. Standard forfeiture provisions incorporated by reference. All of the provisions of Part 100 of this Article are incorporated by reference into this Part 600.
(Source: P.A. 96-712, eff. 1-1-10.)

(725 ILCS 5/Art. 124B Pt. 700 heading)

(725 ILCS 5/124B-700)
Sec. 124B-700. Persons and property subject to forfeiture. A person who commits a felony violation of Article 17B or Section 17-6.3 of the Criminal Code of 1961 or the Criminal Code of 2012 shall forfeit any property that the sentencing court determines, after a forfeiture hearing under this Article, (i) the person has acquired, in whole or in part, as a result of committing the violation or (ii) the person has maintained or used, in whole or in part, to facilitate, directly or indirectly, the commission of the violation. The person shall also forfeit any interest in, securities of, claim against, or contractual right of any kind that affords the person a source of influence over any enterprise that the person has established, operated, controlled, conducted, or participated in conducting, if the person's relationship to or connection with any such thing or activity directly or indirectly, in whole or in part, is traceable to any item or benefit that the person has obtained or acquired as a result of a felony violation of Article 17B or Section 17-6.3 of the Criminal Code of 1961 or the Criminal Code of 2012. Property subject to forfeiture under this Part 700 includes the following:
(1) All moneys, things of value, books, records, and

research products and materials that are used or intended to be used in committing a felony violation of Article 17B or Section 17-6.3 of the Criminal Code of 1961 or the Criminal Code of 2012.

(2) Everything of value furnished, or intended to be

furnished, in exchange for a substance in violation of Article 17B or Section 17-6.3 of the Criminal Code of 1961 or the Criminal Code of 2012; all proceeds traceable to that exchange; and all moneys, negotiable instruments, and securities used or intended to be used to commit or in any manner to facilitate the commission of a felony violation of Article 17B or Section 17-6.3 of the Criminal Code of 1961 or the Criminal Code of 2012.

(3) All real property, including any right, title,

and interest (including, but not limited to, any leasehold interest or the beneficial interest in a land trust) in the whole of any lot or tract of land and any appurtenances or improvements, that is used or intended to be used, in any manner or part, to commit or in any manner to facilitate the commission of a felony violation of Article 17B or Section 17-6.3 of the Criminal Code of 1961 or the Criminal Code of 2012 or that is the proceeds of any act that constitutes a felony violation of Article 17B or Section 17-6.3 of the Criminal Code of 1961 or the Criminal Code of 2012.

(Source: P.A. 96-712, eff. 1-1-10; 97-1108, eff. 1-1-13; 97-1150, eff. 1-25-13.)

(725 ILCS 5/124B-705)
Sec. 124B-705. Seizure and inventory of property subject to forfeiture. Property taken or detained under this Part shall not be subject to replevin, but is deemed to be in the custody of the Director of State Police subject only to the order and judgments of the circuit court having jurisdiction over the forfeiture proceedings and the decisions of the Attorney General or State's Attorney under this Article. When property is seized under this Article, the seizing agency shall promptly conduct an inventory of the seized property and estimate the property's value and shall forward a copy of the estimate of the property's value to the Director of State Police. Upon receiving the notice of seizure, the Director may do any of the following:
(1) Place the property under seal.
(2) Remove the property to a place designated by the

Director.

(3) Keep the property in the possession of the

seizing agency.

(4) Remove the property to a storage area for

safekeeping or, if the property is a negotiable instrument or money and is not needed for evidentiary purposes, deposit it in an interest bearing account.

(5) Place the property under constructive seizure by

posting notice of the pending forfeiture on it, by giving notice of the pending forfeiture to its owners and interest holders, or by filing a notice of the pending forfeiture in any appropriate public record relating to the property.

(6) Provide for another agency or custodian,

including an owner, secured party, or lienholder, to take custody of the property on terms and conditions set by the Director.

(Source: P.A. 96-712, eff. 1-1-10.)

(725 ILCS 5/124B-710)
(Text of Section before amendment by P.A. 100-512)
Sec. 124B-710. Sale of forfeited property by Director of State Police; return to seizing agency or prosecutor.
(a) The court shall authorize the Director of State Police to seize any property declared forfeited under this Article on terms and conditions the court deems proper.
(b) When property is forfeited under this Part 700, the Director of State Police shall sell the property unless the property is required by law to be destroyed or is harmful to the public. The Director shall distribute the proceeds of the sale, together with any moneys forfeited or seized, in accordance with Section 124B-715.
(c) On the application of the seizing agency or prosecutor who was responsible for the investigation, arrest, and prosecution that lead to the forfeiture, however, the Director may return any item of forfeited property to the seizing agency or prosecutor for official use in the enforcement of laws relating to Article 17B or Section 17-6.3 of the Criminal Code of 1961 or the Criminal Code of 2012 if the agency or prosecutor can demonstrate that the item requested would be useful to the agency or prosecutor in their enforcement efforts. When any real property returned to the seizing agency is sold by the agency or its unit of government, the proceeds of the sale shall be delivered to the Director and distributed in accordance with Section 124B-715.
(Source: P.A. 96-712, eff. 1-1-10; 97-1108, eff. 1-1-13; 97-1150, eff. 1-25-13.)

(Text of Section after amendment by P.A. 100-512)
Sec. 124B-710. Sale of forfeited property by Director of State Police.
(a) The court shall authorize the Director of State Police to seize any property declared forfeited under this Article on terms and conditions the court deems proper.
(b) When property is forfeited under this Part 700, the Director of State Police shall sell the property unless the property is required by law to be destroyed or is harmful to the public. The Director shall distribute the proceeds of the sale, together with any moneys forfeited or seized, in accordance with Section 124B-715.
(c) (Blank).
(Source: P.A. 100-512, eff. 7-1-18.)

(725 ILCS 5/124B-715)
(Text of Section before amendment by P.A. 100-512)
Sec. 124B-715. Distribution of all other property and sale proceeds. All moneys and the sale proceeds of all property forfeited and seized under this Part 700 and not returned to a seizing agency or prosecutor under subsection (c) of Section 124B-705 shall be distributed to the Special Supplemental Food Program for Women, Infants and Children (WIC) program administered by the Illinois Department of Human Services.
(Source: P.A. 96-712, eff. 1-1-10.)

(Text of Section after amendment by P.A. 100-512)
Sec. 124B-715. Distribution of all other property and sale proceeds. All moneys and the sale proceeds of all property forfeited and seized under this Part 700 shall be distributed to the Special Supplemental Food Program for Women, Infants and Children (WIC) program administered by the Illinois Department of Human Services.
(Source: P.A. 100-512, eff. 7-1-18.)

(725 ILCS 5/124B-720)
Sec. 124B-720. Standard forfeiture provisions incorporated by reference. All of the provisions of Part 100 of this Article are incorporated by reference into this Part 700.
(Source: P.A. 96-712, eff. 1-1-10.)

(725 ILCS 5/Art. 124B Pt. 800 heading)

(725 ILCS 5/124B-800)
Sec. 124B-800. Persons and property subject to forfeiture.
(a) A person who commits an offense under Article 29D of the Criminal Code of 1961 or the Criminal Code of 2012 shall forfeit any property that the sentencing court determines, after a forfeiture hearing under this Article, (i) the person has acquired or maintained, directly or indirectly, in whole or in part, as a result of the offense or (ii) the person used, was about to use, or intended to use in connection with the offense. The person shall also forfeit any interest in, securities of, claim against, or contractual right of any kind that affords the person a source of influence over any enterprise that the person has established, operated, controlled, conducted, or participated in conducting, if the person's relationship to or connection with any such thing or activity directly or indirectly, in whole or in part, is traceable to any item or benefit that the person has obtained or acquired as a result of a violation of Article 29D of the Criminal Code of 1961 or the Criminal Code of 2012 or that the person used, was about to use, or intended to use in connection with a violation of Article 29D of the Criminal Code of 1961 or the Criminal Code of 2012.
(b) For purposes of this Part 800, "person" has the meaning given in Section 124B-115 of this Code and, in addition to that meaning, includes, without limitation, any charitable organization, whether incorporated or unincorporated, any professional fund raiser, professional solicitor, limited liability company, association, joint stock company, association, trust, trustee, or any group of people formally or informally affiliated or associated for a common purpose, and any officer, director, partner, member, or agent of any person.
(Source: P.A. 96-712, eff. 1-1-10; 97-1150, eff. 1-25-13.)

(725 ILCS 5/124B-805)
Sec. 124B-805. Asset freeze or seizure; ex parte proceeding.
(a) Whenever it appears that there is probable cause to believe that any person used, is using, is about to use, or is intending to use property in any way that constitutes or would constitute an offense as defined in this Article, the Attorney General or any State's Attorney may make an ex parte application to the circuit court to freeze or seize all assets of that person. Upon a showing of probable cause in the ex parte hearing, the circuit court shall issue an order to freeze or seize all assets of that person. A copy of the freeze or seize order shall be served upon the person whose property has been frozen or seized.
(b) At any time within 30 days after service of the order to freeze or seize property, the person whose property was ordered frozen or seized, or any person claiming an interest in the property, may file a motion to release his or her property. The court shall hold a hearing on the motion within 10 days.
(c) In any proceeding to release property, the burden of proof shall be by a preponderance of evidence and shall be on the State to show that the person used, was using, is about to use, or is intending to use any property in any way that constitutes or would constitute an offense as defined in this Article. If the court finds that any property was being used, is about to be used, or is intended to be used in any way that constitutes or would constitute an offense as defined in this Article, the court shall order the property frozen or held until further order of the court. Any property so ordered held or frozen is subject to forfeiture under the procedures set forth in this Article.
(d) Upon the request of the defendant, the court may release property frozen or seized under this Section in an amount sufficient to pay attorney's fees for representation of the defendant at a hearing conducted under this Article.
(Source: P.A. 96-712, eff. 1-1-10.)

(725 ILCS 5/124B-810)
Sec. 124B-810. Forfeiture hearing following property freeze or seizure.
(a) If a person having any property interest in property frozen or seized under Section 124B-805 is charged with an offense within 60 days after the property is frozen or seized, the court that renders judgment on the charge shall conduct a forfeiture hearing within 30 days after the judgment to determine whether the property (i) was used, about to be used, or intended to be used to commit an offense as defined in this Article or in connection with any such offense or (ii) was integrally related to any offense as defined in this Article or intended offense as defined in this Article.
(b) The State shall commence a forfeiture proceeding under subsection (a) by filing a written petition with the court. The petition must be verified and must include the following:
(1) Material allegations of fact.
(2) The name and address of every person determined

by the State to have any property interest in the frozen or seized property.

(3) A representation that written notice of the date,

time, and place of the forfeiture hearing has been mailed to every person described in paragraph (2) by certified mail at least 10 days before the date.

(4) A request for forfeiture.
(c) Every person described in paragraph (2) of subsection (b) may appear as a party and present evidence at the hearing. The quantum of proof required is a preponderance of the evidence, and the burden of proof is on the State.
(d) If the court determines that the frozen or seized property was used, about to be used, or intended to be used to commit an offense as defined in this Article or in connection with any such offense, or was integrally related to any offense as defined in this Article or intended offense as defined in this Article, the court shall enter an order of forfeiture and disposition of the frozen or seized property. All property forfeited may be liquidated, and the resultant money, together with any other money forfeited, shall be distributed as set forth in this Article.
(Source: P.A. 96-712, eff. 1-1-10.)

(725 ILCS 5/124B-815)
Sec. 124B-815. No release of property for payment of attorney's fees. No judge shall release any property that is the subject of a petition filed under subsection (b) of Section 124B-810 or a hearing conducted under Section 124B-150 or 124B-160 for the payment of attorney's fees for any person claiming an interest in that property.
(Source: P.A. 96-712, eff. 1-1-10.)

(725 ILCS 5/124B-820)
Sec. 124B-820. No offense charged or no conviction; in rem proceeding.
(a) If a person is not charged with an offense within 60 days after property is frozen or seized under Section 124B-805, or if the prosecution of the charge is permanently terminated or indefinitely discontinued without any judgment of conviction, or if a judgment of acquittal is entered, the Attorney General or State's Attorney shall immediately commence an in rem proceeding for the forfeiture of any frozen or seized property in the circuit court by filing a complaint that contains the same information as required in a petition under subsection (b) of Section 124B-810. The court shall conduct the in rem proceeding in the same manner as other forfeiture proceedings under this Article.
(b) Any person having any property interest in the frozen or seized property may commence a separate civil proceeding in the manner provided by law.
(Source: P.A. 96-712, eff. 1-1-10.)

(725 ILCS 5/124B-825)
Sec. 124B-825. Distribution of property and sale proceeds. After the deduction of all requisite expenses of administration and sale, the Attorney General or State's Attorney shall distribute the proceeds of the sale of forfeited property, along with any property forfeited or seized, between participating law enforcement agencies in equitable portions as determined by the court entering the forfeiture order.
(Source: P.A. 96-712, eff. 1-1-10.)

(725 ILCS 5/124B-830)
Sec. 124B-830. Standard forfeiture provisions incorporated by reference. All of the provisions of Part 100 of this Article are incorporated by reference into this Part 800.
(Source: P.A. 96-712, eff. 1-1-10.)

(725 ILCS 5/Art. 124B Pt. 900 heading)

(725 ILCS 5/124B-900)
Sec. 124B-900. Legislative declaration. The General Assembly finds that the forfeiture of real property that is used or intended to be used in connection with any show, exhibition, program, or other activity featuring or otherwise involving a fight between an animal and any other animal or human or involving the intentional killing of any animal for the purpose of sport, wagering, or entertainment will have a significant beneficial effect in deterring the rising incidence of those activities within this State, as well as other crimes that frequently occur in partnership with animal fighting, such as illegal gambling, possession of narcotics, and weapons violations.
(Source: P.A. 96-712, eff. 1-1-10.)

(725 ILCS 5/124B-905)
Sec. 124B-905. Persons and property subject to forfeiture. A person who commits a felony violation of Section 4.01 of the Humane Care for Animals Act or a felony violation of Section 48-1 or Section 26-5 of the Criminal Code of 2012 or the Criminal Code of 1961 shall forfeit the following:
(1) Any moneys, profits, or proceeds the person

acquired, in whole or in part, as a result of committing the violation.

(2) Any real property or interest in real property

that the sentencing court determines, after a forfeiture hearing under this Article, (i) the person has acquired, in whole or in part, as a result of committing the violation or (ii) the person has maintained or used, in whole or in part, to facilitate, directly or indirectly, the commission of the violation. Real property subject to forfeiture under this Part 900 includes property that belongs to any of the following:

(A) The person organizing the show, exhibition,

program, or other activity described in subsections (a) through (g) of Section 4.01 of the Humane Care for Animals Act, Section 48-1 of the Criminal Code of 2012, or Section 26-5 of the Criminal Code of 1961.

(B) Any other person participating in the

activity described in subsections (a) through (g) of Section 4.01 of the Humane Care for Animals Act, Section 48-1 of the Criminal Code of 2012, or Section 26-5 of the Criminal Code of 1961 who is related to the organization and operation of the activity.

(C) Any person who knowingly allowed the

activities to occur on his or her premises.

The person shall also forfeit any interest in, securities of, claim against, or contractual right of any kind that affords the person a source of influence over any enterprise that the person has established, operated, controlled, conducted, or participated in conducting, if the person's relationship to or connection with any such thing or activity directly or indirectly, in whole or in part, is traceable to any item or benefit that the person has obtained or acquired as a result of a felony violation of Section 4.01 of the Humane Care for Animals Act, a felony violation of Section 48-1 of the Criminal Code of 2012 or Section 26-5 of the Criminal Code of 1961.
(Source: P.A. 96-712, eff. 1-1-10; 97-1108, eff. 1-1-13; 97-1150, eff. 1-25-13.)

(725 ILCS 5/124B-910)
Sec. 124B-910. Notice to or service on owner or interest holder.
(a) Whenever notice of pending forfeiture or service of an in rem complaint is required under this Article, the notice or service shall be given or made as follows:
(1) If the owner's or interest holder's name and

current address are known, then notice or service shall be given or made either by personal service or by mailing a copy of the notice by certified mail, return receipt requested, to that address. For purposes of notice under this Section, if a person has been arrested for the conduct giving rise to the forfeiture, then the address provided to the arresting agency at the time of arrest shall be deemed to be that person's known address. If an owner's or interest holder's address changes before the effective date of the notice of pending forfeiture, however, the owner or interest holder shall promptly notify the seizing agency of the change in address. If the owner's or interest holder's address changes after the effective date of the notice of pending forfeiture, the owner or interest holder shall promptly notify the State's Attorney or Attorney General of the change in address.

(2) If the property seized is a conveyance, then

notice or service shall be given or made to the address reflected in the office of the agency or official in which title or interest to the conveyance is required by law to be recorded. Notice shall be given by mailing a copy of the notice by certified mail, return receipt requested, to that address.

(3) If the owner's or interest holder's address is

not known and is not on record as provided in paragraph (2), then notice of pending forfeiture shall be given by publication for 3 successive weeks in a newspaper of general circulation in the county in which the seizure occurred.

(b) Notice of pending forfeiture served under this Article is effective upon personal service, the last date of publication, or the mailing of written notice, whichever is earlier.
(Source: P.A. 96-712, eff. 1-1-10.)

(725 ILCS 5/124B-915)
Sec. 124B-915. Property vests in State. All property declared forfeited under this Article vests in the State on the date of the commission of the conduct giving rise to forfeiture, together with the proceeds of the property after that time. Any such property or proceeds subsequently transferred to any person remain subject to forfeiture and thereafter shall be ordered forfeited unless the transferee claims and establishes in a hearing under the provisions of this Article that the transferee's interest is exempt from forfeiture.
(Source: P.A. 96-712, eff. 1-1-10.)

(725 ILCS 5/124B-920)
Sec. 124B-920. Defendant precluded from later denying the essential allegations of the offense. A defendant convicted in any criminal proceeding is precluded from later denying the essential allegations of the criminal offense of which the defendant was convicted in any proceeding under this Article regardless of the pendency of an appeal from that conviction. However, evidence of the pendency of an appeal is admissible.
(Source: P.A. 96-712, eff. 1-1-10.)

(725 ILCS 5/124B-925)
Sec. 124B-925. Settlement of claims. Notwithstanding any other provision of this Article, the Attorney General or State's Attorney and a claimant of seized property may enter into an agreed-upon settlement concerning the seized property in an amount and upon terms that are set out in writing in a settlement agreement.
(Source: P.A. 96-712, eff. 1-1-10.)

(725 ILCS 5/124B-930)
Sec. 124B-930. Disposal of property.
(a) Real property taken or detained under this Part is not subject to replevin, but is deemed to be in the custody of the Director of State Police subject only to the order and judgments of the circuit court having jurisdiction over the forfeiture proceedings and the decisions of the State's Attorney or Attorney General under this Article.
(b) When property is forfeited under this Article, the Director of State Police shall sell all such property and shall distribute the proceeds of the sale, together with any moneys forfeited or seized, in accordance with Section 124B-935.
(Source: P.A. 96-712, eff. 1-1-10.)

(725 ILCS 5/124B-935)
Sec. 124B-935. Distribution of property and sale proceeds. All moneys and the sale proceeds of all other property forfeited and seized under this Part 900 shall be distributed as follows:
(1) 65% shall be distributed to the local, municipal,

county, or State law enforcement agency or agencies that conducted or participated in the investigation resulting in the forfeiture. The distribution shall bear a reasonable relationship to the degree of direct participation of the law enforcement agency in the effort resulting in the forfeiture, taking into account the total value of the property forfeited and the total law enforcement effort with respect to the violation of the law upon which the forfeiture is based.

(2) 12.5% shall be distributed to the Office of the

State's Attorney of the county in which the prosecution resulting in the forfeiture was instituted for use in the enforcement of laws, including laws governing animal fighting.

(3) 12.5% shall be distributed to the Illinois

Department of Agriculture for reimbursement of expenses incurred in the investigation, prosecution, and appeal of cases arising under laws governing animal fighting.

(4) 10% shall be retained by the Department of State

Police for expenses related to the administration and sale of seized and forfeited property.

(Source: P.A. 96-712, eff. 1-1-10.)

(725 ILCS 5/124B-940)
Sec. 124B-940. Standard forfeiture provisions incorporated by reference. All of the provisions of Part 100 of this Article are incorporated by reference into this Part 900.
(Source: P.A. 96-712, eff. 1-1-10.)

(725 ILCS 5/Art. 124B Pt. 1000 heading)

(725 ILCS 5/124B-1000)
Sec. 124B-1000. Persons and property subject to forfeiture.
(a) A person who commits the offense of unlawful transfer of a telecommunications device to a minor in violation of Section 12C-65 or Article 44 of the Criminal Code of 2012 or the Criminal Code of 1961 shall forfeit any telecommunications device used in the commission of the offense or which constitutes evidence of the commission of such offense.
(b) A person who commits an offense prohibited by the Criminal Code of 1961, the Criminal Code of 2012, the Illinois Controlled Substances Act, the Cannabis Control Act, or the Methamphetamine Control and Community Protection Act, or an offense involving a telecommunications device possessed by a person on the real property of any elementary or secondary school without authority of the school principal shall forfeit any telecommunications device used in the commission of the offense or which constitutes evidence of the commission of such offense. A person who is not a student of the particular elementary or secondary school, who is on school property as an invitee of the school, and who has possession of a telecommunications device for lawful and legitimate purposes, shall not need to obtain authority from the school principal to possess the telecommunications device on school property.
(Source: P.A. 97-1109, eff. 1-1-13; 97-1150, eff. 1-25-13.)

(725 ILCS 5/124B-1010)
Sec. 124B-1010. Seizure. A telecommunications device subject to forfeiture may be seized and delivered forthwith to the investigating law enforcement agency. Such telecommunications device shall not be seized unless it was used in the commission of an offense specified in Section 124B-1000, or constitutes evidence of such an offense. Within 15 days after such delivery, the investigating law enforcement agency shall give notice of seizure to any known owners, lien holders and secured parties of such property. Within that 15 day period the investigating law enforcement agency shall also notify the State's Attorney of the county of seizure about the seizure.
(Source: P.A. 97-1109, eff. 1-1-13.)

(725 ILCS 5/124B-1020)
Sec. 124B-1020. Exception to forfeiture. No telecommunications device shall be forfeited by reason of any act or omission established by the owner thereof to have been committed or omitted by any person other than the owner while the device was unlawfully in the possession of a person who acquired possession thereof in violation of the criminal laws of the United States, or of any state.
(Source: P.A. 97-1109, eff. 1-1-13.)

(725 ILCS 5/124B-1030)
(Section scheduled to be repealed on July 1, 2018)
Sec. 124B-1030. Transfer of property. Upon the court's determination that the telecommunications device is subject to forfeiture, the court may, notwithstanding the provisions of Section 124B-165(a), upon the request of the investigating law enforcement agency, order the property delivered to any local, municipal or county law enforcement agency, or the Department of State Police or the Department of Revenue of the State of Illinois.
(Source: P.A. 97-1109, eff. 1-1-13. Repealed by P.A. 100-512, eff. 7-1-18.)

(725 ILCS 5/124B-1040)
Sec. 124B-1040. Distribution of property from sale of proceeds. The proceeds of any sale of property, after payment of all liens and deduction of the reasonable charges and expenses incurred by the investigating law enforcement agency in storing and selling the property, shall be paid into the general fund of the level of government responsible for the operation of the investigating law enforcement agency.
(Source: P.A. 97-1109, eff. 1-1-13.)

(725 ILCS 5/124B-1045)
Sec. 124B-1045. Definition. "Telecommunications device" means a device which is portable or which may be installed in a motor vehicle, boat, or other means of transportation, and which is capable of receiving or transmitting speech, data, signals, or other information, including but not limited to paging devices, cellular and mobile telephones, and radio transceivers, transmitters and receivers, but not including radios designed to receive only standard AM and FM broadcasts.
(Source: P.A. 97-1109, eff. 1-1-13.)

(725 ILCS 5/124B-1050)
Sec. 124B-1050. Standard forfeiture provisions incorporated by reference. All of the provisions of Part 100 of this Article are incorporated by reference into this Part 1000.
(Source: P.A. 97-1109, eff. 1-1-13.)

(725 ILCS 5/Art. 125 heading)

(725 ILCS 5/125-1) (from Ch. 38, par. 125-1)
Sec. 125-1. Effect of headings. Section, Article and Title headings contained herein shall not be deemed to govern, limit, modify or in any manner affect the scope, meaning or intent of the provisions of any Section, Article or Title hereof.
(Source: Laws 1963, p. 2836.)

(725 ILCS 5/125-2) (from Ch. 38, par. 125-2)
Sec. 125-2. Partial invalidity.
The invalidity of any provision of this Code shall not affect the validity of the remainder of this Code.
(Source: Laws 1963, p. 2836.)

(725 ILCS 5/125-3) (from Ch. 38, par. 125-3)
Sec. 125-3. Savings provisions.
(a) The provisions of Sections 2, 3 and 4 of "An Act to revise the law in relation to the construction of the statutes", approved March 5, 1874, as heretofore and hereafter amended, shall apply in all construction of this Code.
(b) In any case pending on or after the effective date of this Code involving an offense committed prior to such date the procedural provisions of this Code shall govern insofar as they are justly applicable and their application does not introduce confusion or delay.
(c) Provisions of this Code according a defense or mitigation shall apply with the consent of the defendant.
(d) Provisions of this Code governing the treatment, eligibility, release or discharge of prisoners, probationers and parolees shall apply to persons under sentence for offenses committed prior to the effective date of this Code except that the minimum or maximum period of their detention or supervision shall in no case be increased.
(Source: Laws 1963, p. 2836.)

(725 ILCS 5/125-4) (from Ch. 38, par. 125-4)
Sec. 125-4. Effective date.
This Code shall take effect January 1, 1964.
(Source: Laws 1963, p. 2836.)

(725 ILCS 5/Art. 126 heading)

(725 ILCS 5/126-1) (from Ch. 38, par. 126-1)
Sec. 126-1. Repeal.
The following Acts and parts of Acts are repealed:
Section 229 and 274 of Division I, Sections 7, 12 and 13 of Division II, Sections 1, 2, 3, 4, 5, 6, 7a and 16a of Division III, Sections 3, 4, 5, 6, 7 and 8 of Division VI, all of Division VII, all of Division VIII, Section 3 of Division X, Sections 1, 2, 3, 4, 5, 6, 7, 9, 10 and 11 of Division XI, all of Division XII, Sections 1, 2, 2a, 3, 4, 5, 8, 8a, 11, 12, 13, 14, 15, 16, 17 and 18 of Division XIII, Sections 1, 2, 3, 3a, 4, 5, 7, 14, 18 and 19 of Division XIV, all of Division XV and Sections 350-A, 350-B and 350-C of "An Act to revise the law in relation to criminal jurisprudence", approved March 27, 1874, as amended;
"An Act to bar certain prosecutions for violations of criminal laws of this State", approved July 22, 1959;
"An Act in relation to the punishment of criminals", approved June 23, 1883, as amended;
"An Act in relation to the punishment and parole of habitual criminals", approved April 11, 1957;
"An Act to bar certain actions for want of prosecution", approved July 8, 1957, as amended;
"An Act providing that persons arrested for certain offenses shall be furnished with a copy of the information or complaint upon which they are charged", approved July 8, 1933;
"An Act in relation to the holding of persons in custody without their being able to notify their families or to have legal assistance", approved May 14, 1951;
"An Act to regulate the granting of continuances in criminal cases", approved June 26, 1885, as amended;
Sections 1, 2, 3, 4, 5, 6.1, 7, 8, 15, 16 and 17 of "An Act providing for a system of probation, for the appointment and compensation of probation officers, and authorizing the suspension of final judgment and the imposition of sentence upon persons found guilty of certain defined crimes and offenses, and legalizing their ultimate discharge without punishment", approved June 10, 1911, as amended;
Sections 1, 1a, 2, 3, 3.1, 3a, 9, 9.1 and 16 of "An Act to revise the law in relation to the fixing of the punishment and the sentence and commitment of persons convicted of crime or offenses, and providing for a system of parole", approved June 25, 1917, as amended; and
"An Act to provide a remedy for persons convicted and imprisoned in the penitentiary, who assert that rights guaranteed to them by the Constitution of the United States or the State of Illinois, or both, have been denied or violated, in proceedings in which they were convicted", approved August 4, 1949.
(Source: Laws 1963, p. 2836.)






725 ILCS 105/ - State Appellate Defender Act.

(725 ILCS 105/1) (from Ch. 38, par. 208-1)
Sec. 1. Short title.
This Act may be cited as the "State Appellate Defender Act".
(Source: P.A. 77-2633.)

(725 ILCS 105/2) (from Ch. 38, par. 208-2)
Sec. 2. Definitions.
In this Act, unless the context clearly requires a different meaning, the following definitions apply:
(1) "Commission" means the State Appellate Defender Commission; and
(2) "State Appellate Defender", when used with reference to representation under this Act, includes Deputy Defender and Assistant Appellate Defender.
(Source: P.A. 77-2633.)

(725 ILCS 105/3) (from Ch. 38, par. 208-3)
Sec. 3. Creation of office.
There is created the office of State Appellate Defender as an agency of state government.
(Source: P.A. 77-2633.)

(725 ILCS 105/4) (from Ch. 38, par. 208-4)
Sec. 4. Commission.
(a) There is created the State Appellate Defender Commission, to consist of 9 members appointed as follows:
(1) A chairman appointed by the Governor;
(2) One member appointed by the Supreme Court;
(3) One member appointed by each of the 5 Appellate Courts;
(4) One member appointed by the Supreme Court from a panel of 3 persons nominated by the Illinois State Bar Association;
(5) One member appointed by the Governor from a panel of 3 persons nominated by the Illinois Public Defender Association.
All appointments shall be filed with the Secretary of State by the appointing authority. The terms of the original members shall be as follows:
One one year term and until a successor is appointed and qualified;
One 2 year term and until a successor is appointed and qualified;
One 3 year term and until a successor is appointed and qualified;
2 4 year terms and until a successor is appointed and qualified;
2 5 year terms and until a successor is appointed and qualified;
2 6 year terms and until a successor is appointed and qualified. Thereafter all terms shall be for 6 years and until a successor is appointed and qualified. The Chairman, at the first meeting of the Commission, shall conduct a drawing by lot to determine the length of each original member's term.
(b) No member may serve more than one full 6 year term. Vacancies in the membership of the commission are filled in the same manner as original appointments. Appointment to fill vacancies occurring before the expiration of a term are for the remainder of the unexpired term.
(c) Members of the commission shall elect a vice-chairman and secretary from the membership of the commission. The commission shall meet once every six months. The chairman shall determine the time and place of meetings. Additional meetings may be held upon petition to the chairman by four or more members of the commission or upon the call of the Chairman after seven days written notice to the members.
(d) Members of the commission are not entitled to receive compensation. Members of the commission shall receive reimbursement for actual expenses incurred in the performance of their duties.
(e) Four members of the commission constitutes a quorum.
(Source: P.A. 77-2633.)

(725 ILCS 105/5) (from Ch. 38, par. 208-5)
Sec. 5. Powers of Supreme Court.
(a) The Supreme Court shall by a vote of a majority of the judges thereof appoint the State Appellate Defender for a four-year term and until his successor is appointed and qualified. No person may be appointed to or hold the office of State Appellate Defender who is not an attorney licensed to practice law in this state. The State Appellate Defender shall devote full time to the duties of his office and may not engage in the private practice of law.
(b) The Supreme Court may remove the State Appellate Defender only for cause and after a hearing. The Supreme Court may hold such hearing on its own motion or upon a motion by the commission and may adopt rules establishing other procedures for such hearing.
(Source: P.A. 77-2633.)

(725 ILCS 105/6) (from Ch. 38, par. 208-6)
Sec. 6. Powers and Duties of Commission.
(a) The commission shall advise the State Appellate Defender and may, subject to rules of the Supreme Court, recommend policies for the operation of the office of State Appellate Defender.
(b) The commission shall approve or modify an operational budget submitted to it by the State Appellate Defender and set the number of employees each year.
(c) The commission may recommend to the Supreme Court the removal of the State Appellate Defender if the commission has reasonable grounds for making such recommendation.
(d) The commission shall exercise such other powers and duties as the Supreme Court by rule may provide.
(e) The State Appellate Defender shall submit reports to the commission on the operation of his office at each semi-annual meeting. He shall submit a comprehensive report to the commission at the end of each fiscal year. The commission may require the State Appellate Defender to submit additional or amended reports on any phase of the operation of his office.
(Source: P.A. 77-2633.)

(725 ILCS 105/7) (from Ch. 38, par. 208-7)
Sec. 7. Oath of office.
The State Appellate Defender shall take the oath of office provided by law before entering into the duties of his office.
(Source: P.A. 77-2633.)

(725 ILCS 105/8) (from Ch. 38, par. 208-8)
Sec. 8. Salary.
The State Appellate Defender is entitled to receive an annual salary of not less than $30,000.00 per year.
(Source: P.A. 77-2633.)

(725 ILCS 105/9) (from Ch. 38, par. 208-9)
Sec. 9. Organization of office. (a) The State Appellate Defender shall establish an office in each judicial district.
(b) The State Appellate Defender shall appoint a deputy defender for each judicial district who shall serve as the administrator of the district office. Each such appointment shall be approved by a majority of the appellate court judges of the judicial district. Each deputy defender must be an attorney licensed to practice law in this state. Deputy defenders shall serve at the pleasure of the State Appellate Defender.
(c) The staff of the State Appellate Defender may consist of additional attorneys licensed to practice law in this state to serve as assistant appellate defenders, and administrative, investigative, secretarial, and clerical employees necessary to discharge the duties of the office.
(d) Deputy Defenders shall employ, with the approval of the State Appellate Defender, assistant appellate defenders, investigators, secretaries, clerks, and other employees under their direct supervision.
(e) Attorneys employed by the State Appellate Defender or by a Deputy Defender shall devote full time to their duties, except as provided in Section 9.1, and may not engage in the private practice of law.
(f) The State Appellate Defender shall establish and supervise training programs for his employees.
(g) The State Appellate Defender shall promulgate regulations, instructions, and orders, consistent with this Act, further defining the organization of his office and the duties of his employees.
(Source: P.A. 83-771.)

(725 ILCS 105/9.1) (from Ch. 38, par. 208-9.1)
Sec. 9.1. Individuals may share one attorney or staff position. For purposes of this Section, "shared position" means a position in which individuals share the salary and employee benefits. For purposes of seniority, each individual shall receive credit at a rate equal to the percentage of time employed in a shared position. Attorneys sharing a position may not engage in the private practice of law.
(Source: P.A. 96-1148, eff. 7-21-10.)

(725 ILCS 105/10) (from Ch. 38, par. 208-10)
Sec. 10. Powers and duties of State Appellate Defender.
(a) The State Appellate Defender shall represent indigent persons on appeal in criminal and delinquent minor proceedings, when appointed to do so by a court under a Supreme Court Rule or law of this State.
(b) The State Appellate Defender shall submit a budget for the approval of the State Appellate Defender Commission.
(c) The State Appellate Defender may:
(1) maintain a panel of private attorneys available

to serve as counsel on a case basis;

(2) establish programs, alone or in conjunction with

law schools, for the purpose of utilizing volunteer law students as legal assistants;

(3) cooperate and consult with state agencies,

professional associations, and other groups concerning the causes of criminal conduct, the rehabilitation and correction of persons charged with and convicted of crime, the administration of criminal justice, and, in counties of less than 1,000,000 population, study, design, develop and implement model systems for the delivery of trial level defender services, and make an annual report to the General Assembly;

(4) hire investigators to provide investigative

services to appointed counsel and county public defenders;

(5) (blank);
(5.5) provide training to county public defenders;
(5.7) provide county public defenders with the

assistance of expert witnesses and investigators from funds appropriated to the State Appellate Defender specifically for that purpose by the General Assembly. The Office of the State Appellate Defender shall not be appointed to act as trial counsel;

(6) develop a Juvenile Defender Resource Center to:

(i) study, design, develop, and implement model systems for the delivery of trial level defender services for juveniles in the justice system; (ii) in cases in which a sentence of incarceration or an adult sentence, or both, is an authorized disposition, provide trial counsel with legal advice and the assistance of expert witnesses and investigators from funds appropriated to the Office of the State Appellate Defender by the General Assembly specifically for that purpose; (iii) develop and provide training to public defenders on juvenile justice issues, utilizing resources including the State and local bar associations, the Illinois Public Defender Association, law schools, the Midwest Juvenile Defender Center, and pro bono efforts by law firms; and (iv) make an annual report to the General Assembly.

(d) (Blank).
(e) The requirement for reporting to the General Assembly shall be satisfied by filing copies of the report with the Speaker, the Minority Leader and the Clerk of the House of Representatives and the President, the Minority Leader and the Secretary of the Senate and the Legislative Research Unit, as required by Section 3.1 of the General Assembly Organization Act and filing such additional copies with the State Government Report Distribution Center for the General Assembly as is required under paragraph (t) of Section 7 of the State Library Act.
(Source: P.A. 99-78, eff. 7-20-15.)

(725 ILCS 105/10.5)
Sec. 10.5. Competitive bidding for appellate services.
(a) The State Appellate Defender may, to the extent necessary to dispose of its backlog of indigent criminal appeals, institute a competitive bidding program under which contracts for the services of attorneys in non-death penalty criminal appeals are awarded to the lowest responsible bidder.
(b) The State Appellate Defender, before letting out bids for contracts for the services of attorneys to represent indigent defendants on appeal in criminal cases, shall advertise the letting of the bids in a publication or publications of the Illinois State Bar Association, the Chicago Daily Law Bulletin, and the Chicago Lawyer. The State Appellate Defender shall also advertise the letting of the bids in newspapers of general circulation in major municipalities to be determined by the State Appellate Defender. The State Appellate Defender shall mail notices of the letting of the bids to county and local bar associations.
(c) Bids may be let in packages of one to 5, appeals. Additional cases may be assigned, in the discretion of the State Appellate Defender, after a successful bidder completes work on existing packages.
(d) A bid for services of an attorney under this Section shall be let only to an attorney licensed to practice law in Illinois who has prior criminal appellate experience or to an attorney who is a member or employee of a law firm which has at least one member with that experience. Prospective bidders must furnish legal writing samples that are deemed acceptable to the State Appellate Defender.
(e) An attorney who is awarded a contract under this Section shall communicate with each of his or her clients and shall file each initial brief before the due date established by Supreme Court Rule or by the Appellate Court. The State Appellate Defender may rescind the contract for attorney services and may require the return of the record on appeal if the contracted attorney fails to make satisfactory progress, in the opinion of the State Appellate Defender, toward filing a brief.
(f) Gross compensation for completing of a case shall be $40 per hour but shall not exceed $2,000 per case. The contract shall specify the manner of payment.
(g) (Blank).
(h) (Blank).
(Source: P.A. 89-689, eff. 12-31-96; 90-505, eff. 8-19-97.)

(725 ILCS 105/10.6)
Sec. 10.6. Expungement program.
(a) The State Appellate Defender shall establish, maintain, and carry out an Expungement Program to provide information to persons eligible to have their arrest or criminal history record information ordered expunged, sealed, or impounded.
(b) The State Appellate Defender shall develop brochures, pamphlets, and other materials in printed form and through the agency's World Wide Web site. The pamphlets and other materials shall include at a minimum the following information:
(1) An explanation of the State's expungement process;
(2) The circumstances under which expungement may

occur;

(3) The criminal offenses that may be expunged;
(4) The steps necessary to initiate and complete the

expungement process; and

(5) Directions on how to contact the State Appellate

Defender.

(c) The State Appellate Defender shall establish and maintain a statewide toll-free telephone number that a person may use to receive information or assistance concerning the expungement or sealing of arrest or criminal history record information. The State Appellate Defender shall advertise the toll-free telephone number statewide. The State Appellate Defender shall develop an expungement information packet that may be sent to eligible persons seeking expungement of their arrest records, which may include, but is not limited to, a pre-printed expungement petition with instructions on how to complete the petition and a pamphlet containing information that would assist individuals through the expungement process.
(d) The State Appellate Defender shall compile a statewide list of volunteer attorneys willing to assist eligible individuals through the expungement process.
(e) This Section shall be implemented from funds appropriated by the General Assembly to the State Appellate Defender for this purpose. The State Appellate Defender shall employ the necessary staff and adopt the necessary rules for implementation of this Section.
(Source: P.A. 93-210, eff. 7-18-03.)

(725 ILCS 105/11) (from Ch. 38, par. 208-11)
Sec. 11. Recovery of funds.
(a) The State Appellate Defender may, on behalf of the state, recover payment or reimbursement, as the case may be, from each person who has received legal assistance under this Act, to which he was not entitled and for which he refuses to pay or reimburse. Suit must be brought within three (3) years from the date the aid was received.
(b) Amounts recovered under this section are paid into the state general fund.
(Source: P.A. 77-2633.)



725 ILCS 110/ - Arrest and Conviction of Out of State Murderers Act.

(725 ILCS 110/0.01) (from Ch. 60, par. 50)
Sec. 0.01. Short title. This Act may be cited as the Arrest and Conviction of Out of State Murderers Act.
(Source: P.A. 86-1324.)

(725 ILCS 110/1) (from Ch. 60, par. 51)
Sec. 1. Whenever any citizen of this state, or any minor child residing with its parents or guardian in this state, shall heretofore have been, or shall hereafter be, by fraudulent pretenses, enticed or kidnapped and taken out of this state into any other state, and by such enticer or kidnapper or his confederates murdered, and the relatives or parents or guardian of such person, shall have pursued or shall pursue such criminal and procured his arrest and conviction of such crime under the laws of such other state, the reasonable expense incurred in procuring such arrest and conviction in such other state, shall be paid out of the treasury of this state as follows:
Any person making claim under the provision of this act shall file a statement of the claim with the several items thereof with the State Comptroller, which claim shall be verified by the oath of the claimant and by record or other satisfactory proof of the conviction of the criminal, and by such other proof as the nature of the case will admit, and such claim and the proofs shall be considered by the governor, Comptroller and attorney general, who shall examine said claim and proof and may require other proof if they judge necessary; and upon being satisfied that said claim or any of the items thereof was incurred in the prosecution of such criminal in such other state, and was a just and reasonable expense for that purpose, they shall allow the same for such an amount as they judge just and reasonable, and shall so certify to the Comptroller, who shall thereupon draw his warrant in favor of the claimant on the treasurer for the amount so allowed: Provided, no more than $3,500 shall be allowed in any one case.
(Source: P.A. 78-592.)



725 ILCS 115/ - Bill of Rights for Children.

(725 ILCS 115/1) (from Ch. 38, par. 1351)
Sec. 1. Short title. This Act shall be known and may be cited as the Bill of Rights for Children.
(Source: P.A. 86-862.)

(725 ILCS 115/2) (from Ch. 38, par. 1352)
Sec. 2. Purposes. The purpose of this Act is to ensure the fair and compassionate treatment of children involved in the criminal justice system by affording certain basic rights and considerations to these children.
(Source: P.A. 86-862.)

(725 ILCS 115/3) (from Ch. 38, par. 1353)
Sec. 3. Rights to present child impact statement.
(a) In any case where a defendant has been convicted of a violent crime involving a child or a juvenile has been adjudicated a delinquent for any offense defined in Sections 11-6, 11-20.1, 11-20.1B, and 11-20.3 and in Sections 11-1.20 through 11-1.60 or 12-13 through 12-16 of the Criminal Code of 1961 or the Criminal Code of 2012, except those in which both parties have agreed to the imposition of a specific sentence, and a parent or legal guardian of the child involved is present in the courtroom at the time of the sentencing or the disposition hearing, the parent or legal guardian upon his or her request shall have the right to address the court regarding the impact which the defendant's criminal conduct or the juvenile's delinquent conduct has had upon the child. If the parent or legal guardian chooses to exercise this right, the impact statement must have been prepared in writing in conjunction with the Office of the State's Attorney prior to the initial hearing or sentencing, before it can be presented orally at the sentencing hearing. The court shall consider any statements made by the parent or legal guardian, along with all other appropriate factors in determining the sentence of the defendant or disposition of such juvenile.
(b) The crime victim has the right to prepare a victim impact statement and present it to the office of the State's Attorney at any time during the proceedings.
(c) This Section shall apply to any child victims of any offense defined in Sections 11-1.20 through 11-1.60 or 12-13 through 12-16 of the Criminal Code of 1961 or the Criminal Code of 2012 during any dispositional hearing under Section 5-705 of the Juvenile Court Act of 1987 which takes place pursuant to an adjudication of delinquency for any such offense.
(Source: P.A. 96-292, eff. 1-1-10; 96-1551, eff. 7-1-11; 97-1150, eff. 1-25-13.)

(725 ILCS 115/4) (from Ch. 38, par. 1354)
Sec. 4. This Act does not limit any rights or responsibilities otherwise enjoyed by or imposed upon victims or witnesses of violent crime, nor does it grant any person a cause of action for damages. Nothing in this Act creates a basis for vacating a conviction or a ground for appellate relief in any criminal case. Failure of the crime victim to receive notice as required, however, shall not deprive the court of the power to act regarding the proceeding before it; nor shall any such failure grant the defendant the right to seek a continuance.
(Source: P.A. 88-489.)



725 ILCS 120/ - Rights of Crime Victims and Witnesses Act.

(725 ILCS 120/1) (from Ch. 38, par. 1401)
Sec. 1. Short title. This Article I may be cited as the Rights of Crime Victims and Witnesses Act.
(Source: P.A. 88-489.)

(725 ILCS 120/2) (from Ch. 38, par. 1402)
Sec. 2. The purpose of this Act is to implement, preserve, protect, and enforce the rights guaranteed to crime victims by Article I, Section 8.1 of the Illinois Constitution to ensure that crime victims are treated with fairness and respect for their dignity and privacy throughout the criminal justice system, to ensure that crime victims are informed of their rights and have standing to assert their rights in the trial and appellate courts, to establish procedures for enforcement of those rights, and to increase the effectiveness of the criminal justice system by affording certain basic rights and considerations to the witnesses of crime who are essential to prosecution.
(Source: P.A. 99-413, eff. 8-20-15.)

(725 ILCS 120/3) (from Ch. 38, par. 1403)
Sec. 3. The terms used in this Act shall have the following meanings:
(a) "Crime victim" or "victim" means: (1) any natural person determined by the prosecutor or the court to have suffered direct physical or psychological harm as a result of a violent crime perpetrated or attempted against that person or direct physical or psychological harm as a result of (i) a violation of Section 11-501 of the Illinois Vehicle Code or similar provision of a local ordinance or (ii) a violation of Section 9-3 of the Criminal Code of 1961 or the Criminal Code of 2012; (2) in the case of a crime victim who is under 18 years of age or an adult victim who is incompetent or incapacitated, both parents, legal guardians, foster parents, or a single adult representative; (3) in the case of an adult deceased victim, 2 representatives who may be the spouse, parent, child or sibling of the victim, or the representative of the victim's estate; and (4) an immediate family member of a victim under clause (1) of this paragraph (a) chosen by the victim. If the victim is 18 years of age or over, the victim may choose any person to be the victim's representative. In no event shall the defendant or any person who aided and abetted in the commission of the crime be considered a victim, a crime victim, or a representative of the victim.
A board, agency, or other governmental entity making decisions regarding an offender's release, sentence reduction, or clemency can determine additional persons are victims for the purpose of its proceedings.
(a-3) "Advocate" means a person whose communications with the victim are privileged under Section 8-802.1 or 8-802.2 of the Code of Civil Procedure, or Section 227 of the Illinois Domestic Violence Act of 1986.
(a-5) "Confer" means to consult together, share information, compare opinions and carry on a discussion or deliberation.
(a-7) "Sentence" includes, but is not limited to, the imposition of sentence, a request for a reduction in sentence, parole, mandatory supervised release, aftercare release, early release, clemency, or a proposal that would reduce the defendant's sentence or result in the defendant's release. "Early release" refers to a discretionary release.
(a-9) "Sentencing" includes, but is not limited to, the imposition of sentence and a request for a reduction in sentence, parole, mandatory supervised release, aftercare release, or early release.
(b) "Witness" means: any person who personally observed the commission of a crime and who will testify on behalf of the State of Illinois; or a person who will be called by the prosecution to give testimony establishing a necessary nexus between the offender and the violent crime.
(c) "Violent crime" means: (1) any felony in which force or threat of force was used against the victim; (2) any offense involving sexual exploitation, sexual conduct, or sexual penetration; (3) a violation of Section 11-20.1, 11-20.1B, 11-20.3, or 11-23.5 of the Criminal Code of 1961 or the Criminal Code of 2012; (4) domestic battery or stalking; (5) violation of an order of protection, a civil no contact order, or a stalking no contact order; (6) any misdemeanor which results in death or great bodily harm to the victim; or (7) any violation of Section 9-3 of the Criminal Code of 1961 or the Criminal Code of 2012, or Section 11-501 of the Illinois Vehicle Code, or a similar provision of a local ordinance, if the violation resulted in personal injury or death. "Violent crime" includes any action committed by a juvenile that would be a violent crime if committed by an adult. For the purposes of this paragraph, "personal injury" shall include any Type A injury as indicated on the traffic accident report completed by a law enforcement officer that requires immediate professional attention in either a doctor's office or medical facility. A type A injury shall include severely bleeding wounds, distorted extremities, and injuries that require the injured party to be carried from the scene.
(d) (Blank).
(e) "Court proceedings" includes, but is not limited to, the preliminary hearing, any post-arraignment hearing the effect of which may be the release of the defendant from custody or to alter the conditions of bond, change of plea hearing, the trial, any pretrial or post-trial hearing, sentencing, any oral argument or hearing before an Illinois appellate court, any hearing under the Mental Health and Developmental Disabilities Code after a finding that the defendant is not guilty by reason of insanity, any hearing related to a modification of sentence, probation revocation hearing, aftercare release or parole hearings, post-conviction relief proceedings, habeas corpus proceedings and clemency proceedings related to the defendant's conviction or sentence. For purposes of the victim's right to be present, "court proceedings" does not include (1) hearings under Section 109-1 of the Code of Criminal Procedure of 1963, (2) grand jury proceedings, (3) status hearings, or (4) the issuance of an order or decision of an Illinois court that dismisses a charge, reverses a conviction, reduces a sentence, or releases an offender under a court rule.
(f) "Concerned citizen" includes relatives of the victim, friends of the victim, witnesses to the crime, or any other person associated with the victim or prisoner.
(g) "Victim's attorney" means an attorney retained by the victim for the purposes of asserting the victim's constitutional and statutory rights. An attorney retained by the victim means an attorney who is hired to represent the victim at the victim's expense or an attorney who has agreed to provide pro bono representation. Nothing in this statute creates a right to counsel at public expense for a victim.
(Source: P.A. 98-558, eff. 1-1-14; 99-143, eff. 7-27-15; 99-413, eff. 8-20-15; 99-642, eff. 7-28-16; 99-671, eff. 1-1-17.)

(725 ILCS 120/4) (from Ch. 38, par. 1404)
Sec. 4. Rights of crime victims.
(a) Crime victims shall have the following rights:
(1) The right to be treated with fairness and respect

for their dignity and privacy and to be free from harassment, intimidation, and abuse throughout the criminal justice process.

(1.5) The right to notice and to a hearing before a

court ruling on a request for access to any of the victim's records, information, or communications which are privileged or confidential by law.

(2) The right to timely notification of all court

proceedings.

(3) The right to communicate with the prosecution.
(4) The right to be heard at any post-arraignment

court proceeding in which a right of the victim is at issue and any court proceeding involving a post-arraignment release decision, plea, or sentencing.

(5) The right to be notified of the conviction, the

sentence, the imprisonment and the release of the accused.

(6) The right to the timely disposition of the case

following the arrest of the accused.

(7) The right to be reasonably protected from the

accused through the criminal justice process.

(7.5) The right to have the safety of the victim and

the victim's family considered in denying or fixing the amount of bail, determining whether to release the defendant, and setting conditions of release after arrest and conviction.

(8) The right to be present at the trial and all

other court proceedings on the same basis as the accused, unless the victim is to testify and the court determines that the victim's testimony would be materially affected if the victim hears other testimony at the trial.

(9) The right to have present at all court

proceedings, including proceedings under the Juvenile Court Act of 1987, subject to the rules of evidence, an advocate and other support person of the victim's choice.

(10) The right to restitution.
(b) Any law enforcement agency that investigates an offense committed in this State shall provide a crime victim with a written statement and explanation of the rights of crime victims under this amendatory Act of the 99th General Assembly within 48 hours of law enforcement's initial contact with a victim. The statement shall include information about crime victim compensation, including how to contact the Office of the Illinois Attorney General to file a claim, and appropriate referrals to local and State programs that provide victim services. The content of the statement shall be provided to law enforcement by the Attorney General. Law enforcement shall also provide a crime victim with a sign-off sheet that the victim shall sign and date as an acknowledgement that he or she has been furnished with information and an explanation of the rights of crime victims and compensation set forth in this Act.
(c) The Clerk of the Circuit Court shall post the rights of crime victims set forth in Article I, Section 8.1(a) of the Illinois Constitution and subsection (a) of this Section within 3 feet of the door to any courtroom where criminal proceedings are conducted. The clerk may also post the rights in other locations in the courthouse.
(Source: P.A. 99-413, eff. 8-20-15.)

(725 ILCS 120/4.5)
Sec. 4.5. Procedures to implement the rights of crime victims. To afford crime victims their rights, law enforcement, prosecutors, judges and corrections will provide information, as appropriate of the following procedures:
(a) At the request of the crime victim, law enforcement authorities investigating the case shall provide notice of the status of the investigation, except where the State's Attorney determines that disclosure of such information would unreasonably interfere with the investigation, until such time as the alleged assailant is apprehended or the investigation is closed.
(a-5) When law enforcement authorities re-open a closed case to resume investigating, they shall provide notice of the re-opening of the case, except where the State's Attorney determines that disclosure of such information would unreasonably interfere with the investigation.
(b) The office of the State's Attorney:
(1) shall provide notice of the filing of an

information, the return of an indictment, or the filing of a petition to adjudicate a minor as a delinquent for a violent crime;

(2) shall provide timely notice of the date, time,

and place of court proceedings; of any change in the date, time, and place of court proceedings; and of any cancellation of court proceedings. Notice shall be provided in sufficient time, wherever possible, for the victim to make arrangements to attend or to prevent an unnecessary appearance at court proceedings;

(3) or victim advocate personnel shall provide

information of social services and financial assistance available for victims of crime, including information of how to apply for these services and assistance;

(3.5) or victim advocate personnel shall provide

information about available victim services, including referrals to programs, counselors, and agencies that assist a victim to deal with trauma, loss, and grief;

(4) shall assist in having any stolen or other

personal property held by law enforcement authorities for evidentiary or other purposes returned as expeditiously as possible, pursuant to the procedures set out in Section 115-9 of the Code of Criminal Procedure of 1963;

(5) or victim advocate personnel shall provide

appropriate employer intercession services to ensure that employers of victims will cooperate with the criminal justice system in order to minimize an employee's loss of pay and other benefits resulting from court appearances;

(6) shall provide, whenever possible, a secure

waiting area during court proceedings that does not require victims to be in close proximity to defendants or juveniles accused of a violent crime, and their families and friends;

(7) shall provide notice to the crime victim of the

right to have a translator present at all court proceedings and, in compliance with the federal Americans with Disabilities Act of 1990, the right to communications access through a sign language interpreter or by other means;

(8) (blank);
(8.5) shall inform the victim of the right to be

present at all court proceedings, unless the victim is to testify and the court determines that the victim's testimony would be materially affected if the victim hears other testimony at trial;

(9) shall inform the victim of the right to have

present at all court proceedings, subject to the rules of evidence and confidentiality, an advocate and other support person of the victim's choice;

(9.3) shall inform the victim of the right to retain

an attorney, at the victim's own expense, who, upon written notice filed with the clerk of the court and State's Attorney, is to receive copies of all notices, motions and court orders filed thereafter in the case, in the same manner as if the victim were a named party in the case;

(9.5) shall inform the victim of (A) the victim's

right under Section 6 of this Act to make a victim impact statement at the sentencing hearing; (B) the right of the victim's spouse, guardian, parent, grandparent and other immediate family and household members under Section 6 of this Act to present an impact statement at sentencing; and (C) if a presentence report is to be prepared, the right of the victim's spouse, guardian, parent, grandparent and other immediate family and household members to submit information to the preparer of the presentence report about the effect the offense has had on the victim and the person;

(10) at the sentencing shall make a good faith

attempt to explain the minimum amount of time during which the defendant may actually be physically imprisoned. The Office of the State's Attorney shall further notify the crime victim of the right to request from the Prisoner Review Board or Department of Juvenile Justice information concerning the release of the defendant;

(11) shall request restitution at sentencing and as

part of a plea agreement if the victim requests restitution;

(12) shall, upon the court entering a verdict of not

guilty by reason of insanity, inform the victim of the notification services available from the Department of Human Services, including the statewide telephone number, under subparagraph (d)(2) of this Section;

(13) shall provide notice within a reasonable time

after receipt of notice from the custodian, of the release of the defendant on bail or personal recognizance or the release from detention of a minor who has been detained;

(14) shall explain in nontechnical language the

details of any plea or verdict of a defendant, or any adjudication of a juvenile as a delinquent;

(15) shall make all reasonable efforts to consult

with the crime victim before the Office of the State's Attorney makes an offer of a plea bargain to the defendant or enters into negotiations with the defendant concerning a possible plea agreement, and shall consider the written victim impact statement, if prepared prior to entering into a plea agreement. The right to consult with the prosecutor does not include the right to veto a plea agreement or to insist the case go to trial. If the State's Attorney has not consulted with the victim prior to making an offer or entering into plea negotiations with the defendant, the Office of the State's Attorney shall notify the victim of the offer or the negotiations within 2 business days and confer with the victim;

(16) shall provide notice of the ultimate disposition

of the cases arising from an indictment or an information, or a petition to have a juvenile adjudicated as a delinquent for a violent crime;

(17) shall provide notice of any appeal taken by the

defendant and information on how to contact the appropriate agency handling the appeal, and how to request notice of any hearing, oral argument, or decision of an appellate court;

(18) shall provide timely notice of any request for

post-conviction review filed by the defendant under Article 122 of the Code of Criminal Procedure of 1963, and of the date, time and place of any hearing concerning the petition. Whenever possible, notice of the hearing shall be given within 48 hours of the court's scheduling of the hearing; and

(19) shall forward a copy of any statement presented

under Section 6 to the Prisoner Review Board or Department of Juvenile Justice to be considered in making a determination under Section 3-2.5-85 or subsection (b) of Section 3-3-8 of the Unified Code of Corrections.

(c) The court shall ensure that the rights of the victim are afforded.
(c-5) The following procedures shall be followed to afford victims the rights guaranteed by Article I, Section 8.1 of the Illinois Constitution:
(1) Written notice. A victim may complete a written

notice of intent to assert rights on a form prepared by the Office of the Attorney General and provided to the victim by the State's Attorney. The victim may at any time provide a revised written notice to the State's Attorney. The State's Attorney shall file the written notice with the court. At the beginning of any court proceeding in which the right of a victim may be at issue, the court and prosecutor shall review the written notice to determine whether the victim has asserted the right that may be at issue.

(2) Victim's retained attorney. A victim's attorney

shall file an entry of appearance limited to assertion of the victim's rights. Upon the filing of the entry of appearance and service on the State's Attorney and the defendant, the attorney is to receive copies of all notices, motions and court orders filed thereafter in the case.

(3) Standing. The victim has standing to assert the

rights enumerated in subsection (a) of Article I, Section 8.1 of the Illinois Constitution and the statutory rights under Section 4 of this Act in any court exercising jurisdiction over the criminal case. The prosecuting attorney, a victim, or the victim's retained attorney may assert the victim's rights. The defendant in the criminal case has no standing to assert a right of the victim in any court proceeding, including on appeal.

(4) Assertion of and enforcement of rights.
(A) The prosecuting attorney shall assert a

victim's right or request enforcement of a right by filing a motion or by orally asserting the right or requesting enforcement in open court in the criminal case outside the presence of the jury. The prosecuting attorney shall consult with the victim and the victim's attorney regarding the assertion or enforcement of a right. If the prosecuting attorney decides not to assert or enforce a victim's right, the prosecuting attorney shall notify the victim or the victim's attorney in sufficient time to allow the victim or the victim's attorney to assert the right or to seek enforcement of a right.

(B) If the prosecuting attorney elects not to

assert a victim's right or to seek enforcement of a right, the victim or the victim's attorney may assert the victim's right or request enforcement of a right by filing a motion or by orally asserting the right or requesting enforcement in open court in the criminal case outside the presence of the jury.

(C) If the prosecuting attorney asserts a

victim's right or seeks enforcement of a right, and the court denies the assertion of the right or denies the request for enforcement of a right, the victim or victim's attorney may file a motion to assert the victim's right or to request enforcement of the right within 10 days of the court's ruling. The motion need not demonstrate the grounds for a motion for reconsideration. The court shall rule on the merits of the motion.

(D) The court shall take up and decide any motion

or request asserting or seeking enforcement of a victim's right without delay, unless a specific time period is specified by law or court rule. The reasons for any decision denying the motion or request shall be clearly stated on the record.

(5) Violation of rights and remedies.
(A) If the court determines that a victim's

right has been violated, the court shall determine the appropriate remedy for the violation of the victim's right by hearing from the victim and the parties, considering all factors relevant to the issue, and then awarding appropriate relief to the victim.

(B) The appropriate remedy shall include only

actions necessary to provide the victim the right to which the victim was entitled and may include reopening previously held proceedings; however, in no event shall the court vacate a conviction. Any remedy shall be tailored to provide the victim an appropriate remedy without violating any constitutional right of the defendant. In no event shall the appropriate remedy be a new trial, damages, or costs.

(6) Right to be heard. Whenever a victim has the

right to be heard, the court shall allow the victim to exercise the right in any reasonable manner the victim chooses.

(7) Right to attend trial. A party must file a

written motion to exclude a victim from trial at least 60 days prior to the date set for trial. The motion must state with specificity the reason exclusion is necessary to protect a constitutional right of the party, and must contain an offer of proof. The court shall rule on the motion within 30 days. If the motion is granted, the court shall set forth on the record the facts that support its finding that the victim's testimony will be materially affected if the victim hears other testimony at trial.

(8) Right to have advocate present. A party who

intends to call an advocate as a witness must seek permission of the court before the subpoena is issued. The party must file a written motion and offer of proof regarding the anticipated testimony of the advocate in sufficient time to allow the court to rule and the victim to seek appellate review. The court shall rule on the motion without delay.

(9) Right to notice and hearing before disclosure of

confidential or privileged information or records. A defendant who seeks to subpoena records of or concerning the victim that are confidential or privileged by law must seek permission of the court before the subpoena is issued. The defendant must file a written motion and an offer of proof regarding the relevance, admissibility and materiality of the records. If the court finds by a preponderance of the evidence that: (A) the records are not protected by an absolute privilege and (B) the records contain relevant, admissible, and material evidence that is not available through other witnesses or evidence, the court shall issue a subpoena requiring a sealed copy of the records be delivered to the court to be reviewed in camera. If, after conducting an in camera review of the records, the court determines that due process requires disclosure of any portion of the records, the court shall provide copies of what it intends to disclose to the prosecuting attorney and the victim. The prosecuting attorney and the victim shall have 30 days to seek appellate review before the records are disclosed to the defendant. The disclosure of copies of any portion of the records to the prosecuting attorney does not make the records subject to discovery.

(10) Right to notice of court proceedings. If the

victim is not present at a court proceeding in which a right of the victim is at issue, the court shall ask the prosecuting attorney whether the victim was notified of the time, place, and purpose of the court proceeding and that the victim had a right to be heard at the court proceeding. If the court determines that timely notice was not given or that the victim was not adequately informed of the nature of the court proceeding, the court shall not rule on any substantive issues, accept a plea, or impose a sentence and shall continue the hearing for the time necessary to notify the victim of the time, place and nature of the court proceeding. The time between court proceedings shall not be attributable to the State under Section 103-5 of the Code of Criminal Procedure of 1963.

(11) Right to timely disposition of the case. A

victim has the right to timely disposition of the case so as to minimize the stress, cost, and inconvenience resulting from the victim's involvement in the case. Before ruling on a motion to continue trial or other court proceeding, the court shall inquire into the circumstances for the request for the delay and, if the victim has provided written notice of the assertion of the right to a timely disposition, and whether the victim objects to the delay. If the victim objects, the prosecutor shall inform the court of the victim's objections. If the prosecutor has not conferred with the victim about the continuance, the prosecutor shall inform the court of the attempts to confer. If the court finds the attempts of the prosecutor to confer with the victim were inadequate to protect the victim's right to be heard, the court shall give the prosecutor at least 3 but not more than 5 business days to confer with the victim. In ruling on a motion to continue, the court shall consider the reasons for the requested continuance, the number and length of continuances that have been granted, the victim's objections and procedures to avoid further delays. If a continuance is granted over the victim's objection, the court shall specify on the record the reasons for the continuance and the procedures that have been or will be taken to avoid further delays.

(12) Right to Restitution.
(A) If the victim has asserted the right to

restitution and the amount of restitution is known at the time of sentencing, the court shall enter the judgment of restitution at the time of sentencing.

(B) If the victim has asserted the right to

restitution and the amount of restitution is not known at the time of sentencing, the prosecutor shall, within 5 days after sentencing, notify the victim what information and documentation related to restitution is needed and that the information and documentation must be provided to the prosecutor within 45 days after sentencing. Failure to timely provide information and documentation related to restitution shall be deemed a waiver of the right to restitution. The prosecutor shall file and serve within 60 days after sentencing a proposed judgment for restitution and a notice that includes information concerning the identity of any victims or other persons seeking restitution, whether any victim or other person expressly declines restitution, the nature and amount of any damages together with any supporting documentation, a restitution amount recommendation, and the names of any co-defendants and their case numbers. Within 30 days after receipt of the proposed judgment for restitution, the defendant shall file any objection to the proposed judgment, a statement of grounds for the objection, and a financial statement. If the defendant does not file an objection, the court may enter the judgment for restitution without further proceedings. If the defendant files an objection and either party requests a hearing, the court shall schedule a hearing.

(13) Access to presentence reports.
(A) The victim may request a copy of the

presentence report prepared under the Unified Code of Corrections from the State's Attorney. The State's Attorney shall redact the following information before providing a copy of the report:

(i) the defendant's mental history and

condition;

(ii) any evaluation prepared under

subsection (b) or (b-5) of Section 5-3-2; and

(iii) the name, address, phone number, and

other personal information about any other victim.

(B) The State's Attorney or the defendant may

request the court redact other information in the report that may endanger the safety of any person.

(C) The State's Attorney may orally disclose to

the victim any of the information that has been redacted if there is a reasonable likelihood that the information will be stated in court at the sentencing.

(D) The State's Attorney must advise the victim

that the victim must maintain the confidentiality of the report and other information. Any dissemination of the report or information that was not stated at a court proceeding constitutes indirect criminal contempt of court.

(14) Appellate relief. If the trial court denies the

relief requested, the victim, the victim's attorney or the prosecuting attorney may file an appeal within 30 days of the trial court's ruling. The trial or appellate court may stay the court proceedings if the court finds that a stay would not violate a constitutional right of the defendant. If the appellate court denies the relief sought, the reasons for the denial shall be clearly stated in a written opinion. In any appeal in a criminal case, the State may assert as error the court's denial of any crime victim's right in the proceeding to which the appeal relates.

(15) Limitation on appellate relief. In no case shall

an appellate court provide a new trial to remedy the violation of a victim's right.

(16) The right to be reasonably protected from the

accused throughout the criminal justice process and the right to have the safety of the victim and the victim's family considered in denying or fixing the amount of bail, determining whether to release the defendant, and setting conditions of release after arrest and conviction. A victim of domestic violence, a sexual offense, or stalking may request the entry of a protective order under Article 112A of the Code of Criminal Procedure of 1963.

(d)(1) The Prisoner Review Board shall inform a victim or any other concerned citizen, upon written request, of the prisoner's release on parole, mandatory supervised release, electronic detention, work release, international transfer or exchange, or by the custodian, other than the Department of Juvenile Justice, of the discharge of any individual who was adjudicated a delinquent for a crime from State custody and by the sheriff of the appropriate county of any such person's final discharge from county custody. The Prisoner Review Board, upon written request, shall provide to a victim or any other concerned citizen a recent photograph of any person convicted of a felony, upon his or her release from custody. The Prisoner Review Board, upon written request, shall inform a victim or any other concerned citizen when feasible at least 7 days prior to the prisoner's release on furlough of the times and dates of such furlough. Upon written request by the victim or any other concerned citizen, the State's Attorney shall notify the person once of the times and dates of release of a prisoner sentenced to periodic imprisonment. Notification shall be based on the most recent information as to victim's or other concerned citizen's residence or other location available to the notifying authority.
(2) When the defendant has been committed to the Department of Human Services pursuant to Section 5-2-4 or any other provision of the Unified Code of Corrections, the victim may request to be notified by the releasing authority of the approval by the court of an on-grounds pass, a supervised off-grounds pass, an unsupervised off-grounds pass, or conditional release; the release on an off-grounds pass; the return from an off-grounds pass; transfer to another facility; conditional release; escape; death; or final discharge from State custody. The Department of Human Services shall establish and maintain a statewide telephone number to be used by victims to make notification requests under these provisions and shall publicize this telephone number on its website and to the State's Attorney of each county.
(3) In the event of an escape from State custody, the Department of Corrections or the Department of Juvenile Justice immediately shall notify the Prisoner Review Board of the escape and the Prisoner Review Board shall notify the victim. The notification shall be based upon the most recent information as to the victim's residence or other location available to the Board. When no such information is available, the Board shall make all reasonable efforts to obtain the information and make the notification. When the escapee is apprehended, the Department of Corrections or the Department of Juvenile Justice immediately shall notify the Prisoner Review Board and the Board shall notify the victim.
(4) The victim of the crime for which the prisoner has been sentenced shall receive reasonable written notice not less than 30 days prior to the parole hearing or target aftercare release date and may submit, in writing, on film, videotape or other electronic means or in the form of a recording prior to the parole hearing or target aftercare release date or in person at the parole hearing or aftercare release protest hearing or if a victim of a violent crime, by calling the toll-free number established in subsection (f) of this Section, information for consideration by the Prisoner Review Board or Department of Juvenile Justice. The victim shall be notified within 7 days after the prisoner has been granted parole or aftercare release and shall be informed of the right to inspect the registry of parole decisions, established under subsection (g) of Section 3-3-5 of the Unified Code of Corrections. The provisions of this paragraph (4) are subject to the Open Parole Hearings Act.
(5) If a statement is presented under Section 6, the Prisoner Review Board or Department of Juvenile Justice shall inform the victim of any order of discharge pursuant to Section 3-2.5-85 or 3-3-8 of the Unified Code of Corrections.
(6) At the written or oral request of the victim of the crime for which the prisoner was sentenced or the State's Attorney of the county where the person seeking parole or aftercare release was prosecuted, the Prisoner Review Board or Department of Juvenile Justice shall notify the victim and the State's Attorney of the county where the person seeking parole or aftercare release was prosecuted of the death of the prisoner if the prisoner died while on parole or aftercare release or mandatory supervised release.
(7) When a defendant who has been committed to the Department of Corrections, the Department of Juvenile Justice, or the Department of Human Services is released or discharged and subsequently committed to the Department of Human Services as a sexually violent person and the victim had requested to be notified by the releasing authority of the defendant's discharge, conditional release, death, or escape from State custody, the releasing authority shall provide to the Department of Human Services such information that would allow the Department of Human Services to contact the victim.
(8) When a defendant has been convicted of a sex offense as defined in Section 2 of the Sex Offender Registration Act and has been sentenced to the Department of Corrections or the Department of Juvenile Justice, the Prisoner Review Board or the Department of Juvenile Justice shall notify the victim of the sex offense of the prisoner's eligibility for release on parole, aftercare release, mandatory supervised release, electronic detention, work release, international transfer or exchange, or by the custodian of the discharge of any individual who was adjudicated a delinquent for a sex offense from State custody and by the sheriff of the appropriate county of any such person's final discharge from county custody. The notification shall be made to the victim at least 30 days, whenever possible, before release of the sex offender.
(e) The officials named in this Section may satisfy some or all of their obligations to provide notices and other information through participation in a statewide victim and witness notification system established by the Attorney General under Section 8.5 of this Act.
(f) To permit a crime victim of a violent crime to provide information to the Prisoner Review Board or the Department of Juvenile Justice for consideration by the Board or Department at a parole hearing or before an aftercare release decision of a person who committed the crime against the victim in accordance with clause (d)(4) of this Section or at a proceeding to determine the conditions of mandatory supervised release of a person sentenced to a determinate sentence or at a hearing on revocation of mandatory supervised release of a person sentenced to a determinate sentence, the Board shall establish a toll-free number that may be accessed by the victim of a violent crime to present that information to the Board.
(Source: P.A. 99-413, eff. 8-20-15; 99-628, eff. 1-1-17; 100-199, eff. 1-1-18.)

(725 ILCS 120/5) (from Ch. 38, par. 1405)
Sec. 5. Rights of witnesses.
(a) Witnesses as defined in subsection (b) of Section 3 of this Act shall have the following rights:
(1) to be notified by the Office of the State's

Attorney of all court proceedings at which the witness' presence is required in a reasonable amount of time prior to the proceeding, and to be notified of the cancellation of any scheduled court proceeding in sufficient time to prevent an unnecessary appearance in court, where possible;

(2) to be provided with appropriate employer

intercession services by the Office of the State's Attorney or the victim advocate personnel to ensure that employers of witnesses will cooperate with the criminal justice system in order to minimize an employee's loss of pay and other benefits resulting from court appearances;

(3) to be provided, whenever possible, a secure

waiting area during court proceedings that does not require witnesses to be in close proximity to defendants and their families and friends;

(4) to be provided with notice by the Office of the

State's Attorney, where necessary, of the right to have a translator present whenever the witness' presence is required and, in compliance with the federal Americans with Disabilities Act of 1990, to be provided with notice of the right to communications access through a sign language interpreter or by other means.

(b) At the written request of the witness, the witness shall:
(1) receive notice from the office of the State's

Attorney of any request for post-conviction review filed by the defendant under Article 122 of the Code of Criminal Procedure of 1963, and of the date, time, and place of any hearing concerning the petition for post-conviction review; whenever possible, notice of the hearing on the petition shall be given in advance;

(2) receive notice by the releasing authority of the

defendant's discharge from State custody if the defendant was committed to the Department of Human Services under Section 5-2-4 or any other provision of the Unified Code of Corrections;

(3) receive notice from the Prisoner Review Board of

the prisoner's escape from State custody, after the Board has been notified of the escape by the Department of Corrections or the Department of Juvenile Justice; when the escapee is apprehended, the Department of Corrections or the Department of Juvenile Justice shall immediately notify the Prisoner Review Board and the Board shall notify the witness;

(4) receive notice from the Prisoner Review Board or

the Department of Juvenile Justice of the prisoner's release on parole, aftercare release, electronic detention, work release or mandatory supervised release and of the prisoner's final discharge from parole, aftercare release, electronic detention, work release, or mandatory supervised release.

(Source: P.A. 98-558, eff. 1-1-14; 99-628, eff. 1-1-17.)

(725 ILCS 120/6) (from Ch. 38, par. 1406)
Sec. 6. Right to be heard at sentencing.
(a) A crime victim shall be allowed to present an oral or written victim impact statement in any case in which a defendant has been convicted of a violent crime or a juvenile has been adjudicated delinquent for a violent crime. The court shall allow a victim to make an oral impact statement if the victim is present in the courtroom and requests to make an oral statement. An oral statement includes the victim or a representative of the victim reading the written impact statement. The court may allow persons impacted by the crime who are not victims under subsection (a) of Section 3 of this Act to present an oral or written statement. A victim and any person making an oral statement shall not be put under oath or subject to cross-examination. The court shall consider any impact statement presented along with all other appropriate factors in determining the sentence of the defendant or disposition of such juvenile.
(a-1) In any case where a defendant has been convicted of a violation of any statute, ordinance, or regulation relating to the operation or use of motor vehicles, the use of streets and highways by pedestrians or the operation of any other wheeled or tracked vehicle, except parking violations, if the violation resulted in great bodily harm or death, the person who suffered great bodily harm, the injured person's representative, or the representative of a deceased person shall be entitled to notice of the sentencing hearing. "Representative" includes the spouse, guardian, grandparent, or other immediate family or household member of an injured or deceased person. The injured person or his or her representative and a representative of the deceased person shall have the right to address the court regarding the impact that the defendant's criminal conduct has had upon them. If more than one representative of an injured or deceased person is present in the courtroom at the time of sentencing, the court has discretion to permit one or more of the representatives to present an oral impact statement. A victim and any person making an oral statement shall not be put under oath or subject to cross-examination. The court shall consider any impact statement presented along with all other appropriate factors in determining the sentence of the defendant.
(a-5) A crime victim shall be allowed to present an oral and written victim impact statement at a hearing ordered by the court under the Mental Health and Developmental Disabilities Code to determine if the defendant is: (1) in need of mental health services on an inpatient basis; (2) in need of mental health services on an outpatient basis; or (3) not in need of mental health services. The court shall allow a victim to make an oral impact statement if the victim is present in the courtroom and requests to make an oral statement. An oral statement includes the victim or a representative of the victim reading the written impact statement. The court may allow persons impacted by the crime who are not victims under subsection (a) of Section 3 of this Act, to present an oral or written statement. A victim and any person making an oral statement shall not be put under oath or subject to cross-examination. The court may only consider the impact statement along with all other appropriate factors in determining the: (1) threat of serious physical harm poised by the respondent to himself or herself, or to another person; (2) location of inpatient or outpatient mental health services ordered by the court, but only after complying with all other applicable administrative, rule, and statutory requirements; (3) maximum period of commitment for inpatient mental health services; and (4) conditions of release for outpatient mental health services ordered by the court.
(b) The crime victim has the right to prepare a victim impact statement and present it to the Office of the State's Attorney at any time during the proceedings. Any written victim impact statement submitted to the Office of the State's Attorney shall be considered by the court during its consideration of aggravation and mitigation in plea proceedings under Supreme Court Rule 402.
(c) This Section shall apply to any victims during any dispositional hearing under Section 5-705 of the Juvenile Court Act of 1987 which takes place pursuant to an adjudication or trial or plea of delinquency for any such offense.
(Source: P.A. 99-413, eff. 8-20-15.)

(725 ILCS 120/7) (from Ch. 38, par. 1407)
Sec. 7. Responsibilities of victims and witnesses. Victims and witnesses shall have the following responsibilities to aid in the prosecution of violent crime and to ensure that their constitutional rights are enforced:
(a) To make a timely report of the crime;
(b) To cooperate with law enforcement authorities throughout the investigation, prosecution, and trial;
(c) To testify at trial;
(c-5) to timely provide information and documentation to the prosecuting attorney that is related to the assertion of their rights.
(d) To notify law enforcement authorities and the prosecuting attorney of any change of contact information, including but not limited to, changes of address and contact information, including but not limited to changes of address, telephone number, and email address. Law enforcement authorities and the prosecuting attorney shall maintain the confidentiality of this information. A court may find that the failure to notify the prosecuting attorney of any change in contact information constitutes waiver of a right.
(Source: P.A. 99-413, eff. 8-20-15.)

(725 ILCS 120/8)
Sec. 8. Privately operated crime victim and witness notification service. A county sheriff with the approval of the county board in counties with 3,000,000 or fewer inhabitants, or a county department of corrections with the approval of the county board of commissioners and under the direction of the sheriff in counties with more than 3,000,000 inhabitants, and the office of the State's Attorney with the approval of the respective county board or county board of commissioners may contract with a private entity to operate a crime victim and witness notification service. The county sheriff, the county department of corrections, and the State's Attorney shall make available to the private entity the information to implement the notification procedure in a timely manner. The private entity shall immediately deliver the notification information to the requesting crime victim or witness according to the requirements of this Act for certain offenses determined by the county board upon the release or discharge of a defendant or prisoner in county custody. The release of information to the private entity to implement the contract shall be limited to the extent necessary to comply with the provisions of this Act.
(Source: P.A. 90-744, eff. 1-1-99.)

(725 ILCS 120/8.5)
Sec. 8.5. Statewide victim and witness notification system.
(a) The Attorney General may establish a crime victim and witness notification system to assist public officials in carrying out their duties to notify and inform crime victims and witnesses under Section 4.5 of this Act or under subsections (a), (a-2), and (a-3) of Section 120 of the Sex Offender Community Notification Law. The system shall download necessary information from participating officials into its computers, where it shall be maintained, updated, and automatically transmitted to victims and witnesses by telephone, computer, written notice, SMS text message, or other electronic means.
(b) The Illinois Department of Corrections, the Department of Juvenile Justice, the Department of Human Services, and the Prisoner Review Board shall cooperate with the Attorney General in the implementation of this Section and shall provide information as necessary to the effective operation of the system.
(c) State's attorneys, circuit court clerks, and local law enforcement and correctional authorities may enter into agreements with the Attorney General for participation in the system. The Attorney General may provide those who elect to participate with the equipment, software, or training necessary to bring their offices into the system.
(d) The provision of information to crime victims and witnesses through the Attorney General's notification system satisfies a given State or local official's corresponding obligation to provide the information.
(e) The Attorney General may provide for telephonic, electronic, or other public access to the database established under this Section.
(f) (Blank).
(g) There is established in the Office of the Attorney General a Crime Victim and Witness Notification Advisory Committee consisting of those victims advocates, sheriffs, State's Attorneys, circuit court clerks, Illinois Department of Corrections, the Department of Juvenile Justice, and Prisoner Review Board employees that the Attorney General chooses to appoint. The Attorney General shall designate one member to chair the Committee.
(1) The Committee shall consult with and advise the

Attorney General as to the exercise of the Attorney General's authority under this Section, including, but not limited to:

(i) the design, scope, and operation of the

notification system;

(ii) the content of any rules adopted to

implement this Section;

(iii) the procurement of hardware, software, and

support for the system, including choice of supplier or operator; and

(iv) the acceptance of agreements with and the

award of equipment, software, or training to officials that seek to participate in the system.

(2) The Committee shall review the status and

operation of the system and report any findings and recommendations for changes to the Attorney General and the General Assembly by November 1 of each year.

(3) The members of the Committee shall receive no

compensation for their services as members of the Committee, but may be reimbursed for their actual expenses incurred in serving on the Committee.

(h) The Attorney General shall not release the names, addresses, phone numbers, personal identification numbers, or email addresses of any person registered to receive notifications to any other person except State or local officials using the notification system to satisfy the official's obligation to provide the information. The Attorney General may grant limited access to the Automated Victim Notification system (AVN) to law enforcement, prosecution, and other agencies that provide service to victims of violent crime to assist victims in enrolling and utilizing the AVN system.
(Source: P.A. 98-717, eff. 1-1-15; 99-413, eff. 8-20-15.)

(725 ILCS 120/9) (from Ch. 38, par. 1408)
Sec. 9. This Act does not limit any rights or responsibilities otherwise enjoyed by or imposed upon victims or witnesses of violent crime, nor does it grant any person a cause of action in equity or at law for compensation for damages or attorneys fees. Any act of omission or commission by any law enforcement officer, circuit court clerk, or State's Attorney, by the Attorney General, Prisoner Review Board, Department of Corrections, the Department of Juvenile Justice, Department of Human Services, or other State agency, or private entity under contract pursuant to Section 8, or by any employee of any State agency or private entity under contract pursuant to Section 8 acting in good faith in rendering crime victim's assistance or otherwise enforcing this Act shall not impose civil liability upon the individual or entity or his or her supervisor or employer. Nothing in this Act shall create a basis for vacating a conviction or a ground for relief requested by the defendant in any criminal case.
(Source: P.A. 99-413, eff. 8-20-15.)



725 ILCS 137/ - Citizen Privacy Protection Act.

(725 ILCS 137/1)
Sec. 1. Short title. This Act may be cited as the Citizen Privacy Protection Act.
(Source: P.A. 99-622, eff. 1-1-17.)

(725 ILCS 137/5)
Sec. 5. Definitions. As used in this Act:
"Cell site simulator device" means a device that transmits or receives radio waves to or from a communications device that can be used to intercept, collect, access, transfer, or forward the data transmitted or received by the communications device, or stored on the communications device, including an international mobile subscriber identity (IMSI) catcher or other cell phone or telephone surveillance or eavesdropping device that mimics a cellular base station and transmits radio waves that cause cell phones or other communications devices in the area to transmit or receive radio waves, electronic data, location data, information used to calculate location, identifying information, communications content, or metadata, or otherwise obtains this information through passive means, such as through the use of a digital analyzer or other passive interception device. "Cell site simulator device" does not include any device used or installed by an electric utility solely to the extent the device is used by that utility to measure electrical usage, to provide services to customers, or to operate the electric grid.
"Communications device" means any electronic device that transmits signs, signals, writings, images, sounds, or data in whole or in part by a wire, radio, electromagnetic, photoelectric, or photo-optical system.
"Law enforcement agency" means any agency of this State or a political subdivision of this State which is vested by law with the duty to maintain public order and to enforce criminal laws.
(Source: P.A. 99-622, eff. 1-1-17.)

(725 ILCS 137/10)
Sec. 10. Prohibited use of cell site simulator devices. A law enforcement agency may not use a cell site simulator device, except to locate or track the location of a communications device or to identify a communications device. Except as provided in Section 15 of the Freedom From Location Surveillance Act, a court order based on probable cause that a person whose location information is sought has committed, is committing, or is about to commit a crime, is required for any permitted use of a cell site simulator device.
(Source: P.A. 99-622, eff. 1-1-17.)

(725 ILCS 137/15)
Sec. 15. Application for court order.
(a) An application for a court order to use a cell site simulator device, including an emergency application under subparagraph (B) of paragraph (6) of Section 15 of the Freedom From Location Surveillance Act, must include:
(1) a description of the nature and capabilities of

the cell site simulator device that will be used and the manner and method of its deployment, including whether the cell site simulator device will obtain data from non-target communications devices; and

(2) a description of the procedures that will be

followed to protect the privacy of non-targets during the investigation, including the deletion of data obtained from non-target communications devices.

(b) If the cell site simulator device is used to locate or track a known communications device, all non-target data must be deleted as soon as reasonably practicable, but no later than once every 24 hours.
(c) If the cell site simulator device is used to identify an unknown communications device, all non-target data must be deleted as soon as reasonably practicable, but no later than within 72 hours of the time that the unknown communications device is identified, absent a court order preserving the non-target data and directing that it be filed under seal with the court. The court may retain data obtained from a non-target communications device under a court order showing good cause for no longer than the period required under Supreme Court Rules. The law enforcement agency is prohibited from accessing data obtained from a non-target communications device for the purpose of any investigation not authorized by the original court order.
(d) A court order issued under this Section may be sealed upon a showing of need, but for no more than 180 days, with any extensions to be granted upon a certification that an investigation remains active or a showing of exceptional circumstances.
(Source: P.A. 99-622, eff. 1-1-17.)

(725 ILCS 137/20)
Sec. 20. Admissibility. If the court finds by a preponderance of the evidence that a law enforcement agency used a cell site simulator to gather information in violation of the limits in Sections 10 and 15 of this Act, then the information shall be presumed to be inadmissible in any judicial or administrative proceeding. The State may overcome this presumption by proving the applicability of a judicially recognized exception to the exclusionary rule of the Fourth Amendment to the U.S. Constitution or Article I, Section 6 of the Illinois Constitution to the information. Nothing in this Act shall be deemed to prevent a court from independently reviewing the admissibility of the information for compliance with the aforementioned provisions of the U.S. and Illinois Constitutions.
(Source: P.A. 99-622, eff. 1-1-17.)



725 ILCS 140/ - Criminal Proceeding Interpreter Act.

(725 ILCS 140/0.01) (from Ch. 38, par. 165-10)
Sec. 0.01. Short title. This Act may be cited as the Criminal Proceeding Interpreter Act.
(Source: P.A. 86-1324.)

(725 ILCS 140/1) (from Ch. 38, par. 165-11)
Sec. 1. Whenever any person accused of committing a felony or misdemeanor is to be tried in any court of this State, the court shall upon its own motion or that of defense or prosecution determine whether the accused is capable of understanding the English language and is capable of expressing himself in the English language so as to be understood directly by counsel, court or jury. If the court finds the accused incapable of so understanding or so expressing himself, the court shall appoint an interpreter for the accused whom he can understand and who can understand him. In compliance with the federal Americans with Disabilities Act of 1990, the right to communications access through a sign language interpreter or other means shall extend to a person with a disability who is accused of a violation of any penal statute of this State.
(Source: P.A. 88-201.)

(725 ILCS 140/2) (from Ch. 38, par. 165-12)
Sec. 2.
The court shall enter an order of its appointment of the interpreter who shall be sworn to truly interpret or translate all questions propounded or answers given as directed by the court.
(Source: P.A. 77-1527.)

(725 ILCS 140/3) (from Ch. 38, par. 165-13)
Sec. 3.
The court shall determine a reasonable fee for all such interpreter services which shall be paid out of the general county funds.
(Source: P.A. 77-1527.)

(725 ILCS 140/4)
Sec. 4. Victims and witnesses; sign language interpreters. The right to a qualified court-appointed sign language interpreter as provided in this Act shall be afforded to persons with disabilities who are victims of, or are called as witnesses in proceedings relating to, a violation of any penal statute of this State.
(Source: P.A. 95-897, eff. 1-1-09.)



725 ILCS 145/ - Criminal Victims' Asset Discovery Act.

(725 ILCS 145/1) (from Ch. 70, par. 401)
Sec. 1. Short title. This Act may be cited as the Criminal Victims' Asset Discovery Act.
(Source: P.A. 87-1157.)

(725 ILCS 145/2) (from Ch. 70, par. 402)
Sec. 2. Definitions. The following words and phrases when used in this Act shall, for the purposes of this Act, have the meanings respectively ascribed to them except when the context requires otherwise.
(Source: P.A. 81-906.)

(725 ILCS 145/2.1) (from Ch. 70, par. 402.1)
Sec. 2.1. "Person" means every natural person, firm, partnership, association, corporation or other legal entity.
(Source: P.A. 81-906.)

(725 ILCS 145/2.3) (from Ch. 70, par. 402.3)
Sec. 2.3. "Victim" means a person killed or physically injured in this State as a result of a crime perpetrated or attempted against that person.
(Source: P.A. 81-906.)

(725 ILCS 145/3) (from Ch. 70, par. 403)
Sec. 3. Deposition; assets of criminal.
(a) Any person who has been convicted of first degree murder, a Class X felony, or aggravated kidnapping in this State, or who has been found not guilty by reason of insanity or guilty but mentally ill of first degree murder, a Class X felony, or aggravated kidnapping, involving a victim as described in Section 2.3, or any other person who has reasonable grounds to know of any assets of the person convicted of first degree murder, a Class X felony, or aggravated kidnapping, or who has been found not guilty by reason of insanity or guilty but mentally ill of first degree murder, a Class X felony, or aggravated kidnapping, may be deposed by the victim or the victim's legal representative concerning those assets.
(b) Upon written request of the victim, the Department of Corrections shall notify the victim of any assets of the person convicted of first degree murder, a Class X felony, or aggravated kidnapping, or found not guilty by reason of insanity or guilty but mentally ill of first degree murder, a Class X felony, or aggravated kidnapping, known by the Department.
(c) The victim may seek attachment against the property of the person convicted of first degree murder, a Class X felony, or aggravated kidnapping, or found not guilty by reason of insanity or guilty but mentally ill of first degree murder, a Class X felony, or aggravated kidnapping, against him or her.
(Source: P.A. 87-1157; 88-378.)



725 ILCS 150/ - Drug Asset Forfeiture Procedure Act.

(725 ILCS 150/1) (from Ch. 56 1/2, par. 1671)
Sec. 1. Short Title. This Act shall be known and may be cited as the Drug Asset Forfeiture Procedure Act.
(Source: P.A. 86-1382.)

(725 ILCS 150/2) (from Ch. 56 1/2, par. 1672)
Sec. 2. Legislative Declaration. The General Assembly finds that the civil forfeiture of property which is used or intended to be used in, is attributable to or facilitates the manufacture, sale, transportation, distribution, possession or use of substances in certain violations of the Illinois Controlled Substances Act, the Cannabis Control Act, or the Methamphetamine Control and Community Protection Act will have a significant beneficial effect in deterring the rising incidence of the abuse and trafficking of such substances within this State. While forfeiture may secure for State and local units of government some resources for deterring drug abuse and drug trafficking, forfeiture is not intended to be an alternative means of funding the administration of criminal justice. The General Assembly further finds that the federal narcotics civil forfeiture statute upon which this Act is based has been very successful in deterring the use and distribution of controlled substances within this State and throughout the country. It is therefore the intent of the General Assembly that the forfeiture provisions of this Act be construed in light of the federal forfeiture provisions contained in 21 U.S.C. 881 as interpreted by the federal courts, except to the extent that the provisions of this Act expressly differ therefrom.
(Source: P.A. 94-556, eff. 9-11-05.)

(725 ILCS 150/3) (from Ch. 56 1/2, par. 1673)
Sec. 3. Applicability. The provisions of this Act are applicable to all property forfeitable under the Illinois Controlled Substances Act, the Cannabis Control Act, the Illinois Food, Drug and Cosmetic Act, or the Methamphetamine Control and Community Protection Act.
(Source: P.A. 96-573, eff. 8-18-09.)

(725 ILCS 150/3.1)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 3.1. Seizure.
(a) Actual physical seizure of real property subject to forfeiture under this Act requires the issuance of a seizure warrant. Nothing in this Section prohibits the constructive seizure of real property through the filing of a complaint for forfeiture in circuit court and the recording of a lis pendens against the real property without a hearing, warrant application, or judicial approval.
(b) Personal property subject to forfeiture under the Illinois Controlled Substances Act, the Cannabis Control Act, the Illinois Food, Drug and Cosmetic Act, or the Methamphetamine Control and Community Protection Act may be seized by the Director of State Police or any peace officer upon process or seizure warrant issued by any court having jurisdiction over the property.
(c) Personal property subject to forfeiture under the Illinois Controlled Substances Act, the Cannabis Control Act, the Illinois Food, Drug and Cosmetic Act, or the Methamphetamine Control and Community Protection Act may be seized by the Director of State Police or any peace officer without process:
(1) if the seizure is incident to inspection under an

administrative inspection warrant;

(2) if the property subject to seizure has been the

subject of a prior judgment in favor of the State in a criminal proceeding or in an injunction or forfeiture proceeding based upon this Act;

(3) if there is probable cause to believe that the

property is directly or indirectly dangerous to health or safety;

(4) if there is probable cause to believe that the

property is subject to forfeiture under the Illinois Controlled Substances Act, the Cannabis Control Act, the Illinois Food, Drug and Cosmetic Act, or the Methamphetamine Control and Community Protection Act, and the property is seized under circumstances in which a warrantless seizure or arrest would be reasonable; or

(5) under the Code of Criminal Procedure of 1963.
(d) If a conveyance is seized under this Act, an investigation shall be made by the law enforcement agency as to any person whose right, title, interest, or lien is of record in the office of the agency or official in which title or interest to the conveyance is required by law to be recorded.
(e) After seizure under this Section, notice shall be given to all known interest holders that forfeiture proceedings, including a preliminary review, may be instituted and the proceedings may be instituted under this Act. Upon a showing of good cause related to an ongoing investigation, the notice required for a preliminary review under this Section may be postponed.
(Source: P.A. 100-512, eff. 7-1-18.)

(725 ILCS 150/3.2)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 3.2. Receipt for seized property. If a law enforcement officer seizes property that is subject to forfeiture, the officer shall provide an itemized receipt to the person possessing the property or, in the absence of a person to whom the receipt could be given, shall leave the receipt in the place where the property was found, if possible.
(Source: P.A. 100-512, eff. 7-1-18.)

(725 ILCS 150/3.3)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 3.3. Safekeeping of seized property pending disposition.
(a) Property seized under this Act is deemed to be in the custody of the Director of State Police subject only to the order and judgments of the circuit court having jurisdiction over the forfeiture proceedings and the decisions of the State's Attorney under this Act.
(b) If property is seized under this Act, the seizing agency shall promptly conduct an inventory of the seized property and estimate the property's value, and shall forward a copy of the inventory of seized property and the estimate of the property's value to the Director of State Police. Upon receiving notice of seizure, the Director of State Police may:
(1) place the property under seal;
(2) remove the property to a place designated by the

seizing agency;

(3) keep the property in the possession of the

Director of State Police;

(4) remove the property to a storage area for

safekeeping; or

(5) place the property under constructive seizure by

posting notice of pending forfeiture on it, by giving notice of pending forfeiture to its owners and interest holders, or by filing notice of pending forfeiture in any appropriate public record relating to the property; or

(6) provide for another agency or custodian,

including an owner, secured party, or lienholder, to take custody of the property upon the terms and conditions set by the seizing agency.

(c) The seizing agency is required to exercise ordinary care to protect the seized property from negligent loss, damage, or destruction.
(Source: P.A. 100-512, eff. 7-1-18.)

(725 ILCS 150/3.5)
(Text of Section before amendment by P.A. 100-512)
Sec. 3.5. Preliminary review.
(a) Within 14 days of the seizure, the State shall seek a preliminary determination from the circuit court as to whether there is probable cause that the property may be subject to forfeiture.
(b) The rules of evidence shall not apply to any proceeding conducted under this Section.
(c) The court may conduct the review under subsection (a) simultaneously with a proceeding pursuant to Section 109-1 of the Code of Criminal Procedure of 1963 for a related criminal offense if a prosecution is commenced by information or complaint.
(d) The court may accept a finding of probable cause at a preliminary hearing following the filing of an information or complaint charging a related criminal offense or following the return of indictment by a grand jury charging the related offense as sufficient evidence of probable cause as required under subsection (a).
(e) Upon making a finding of probable cause as required under this Section, the circuit court shall order the property subject to the provisions of the applicable forfeiture Act held until the conclusion of any forfeiture proceeding.
For seizures of conveyances, within 7 days of a finding of probable cause under subsection (a), the registered owner or other claimant may file a motion in writing supported by sworn affidavits claiming that denial of the use of the conveyance during the pendency of the forfeiture proceedings creates a substantial hardship. The court shall consider the following factors in determining whether a substantial hardship has been proven:
(1) the nature of the claimed hardship;
(2) the availability of public transportation or

other available means of transportation; and

(3) any available alternatives to alleviate the

hardship other than the return of the seized conveyance.

If the court determines that a substantial hardship has been proven, the court shall then balance the nature of the hardship against the State's interest in safeguarding the conveyance. If the court determines that the hardship outweighs the State's interest in safeguarding the conveyance, the court may temporarily release the conveyance to the registered owner or the registered owner's authorized designee, or both, until the conclusion of the forfeiture proceedings or for such shorter period as ordered by the court provided that the person to whom the conveyance is released provides proof of insurance and a valid driver's license and all State and local registrations for operation of the conveyance are current. The court shall place conditions on the conveyance limiting its use to the stated hardship and restricting the conveyance's use to only those individuals authorized to use the conveyance by the registered owner. The court shall revoke the order releasing the conveyance and order that the conveyance be reseized by law enforcement if the conditions of release are violated or if the conveyance is used in the commission of any offense identified in subsection (a) of Section 6-205 of the Illinois Vehicle Code.
If the court orders the release of the conveyance during the pendency of the forfeiture proceedings, the registered owner or his or her authorized designee shall post a cash security with the Clerk of the Court as ordered by the court. The court shall consider the following factors in determining the amount of the cash security:
(A) the full market value of the conveyance;
(B) the nature of the hardship;
(C) the extent and length of the usage of the

conveyance; and

(D) such other conditions as the court deems

necessary to safeguard the conveyance.

If the conveyance is released, the court shall order that the registered owner or his or her designee safeguard the conveyance, not remove the conveyance from the jurisdiction, not conceal, destroy, or otherwise dispose of the conveyance, not encumber the conveyance, and not diminish the value of the conveyance in any way. The court shall also make a determination of the full market value of the conveyance prior to it being released based on a source or sources defined in 50 Ill. Adm. Code 919.80(c)(2)(A) or 919.80(c)(2)(B).
If the conveyance subject to forfeiture is released under this Section and is subsequently forfeited, the person to whom the conveyance was released shall return the conveyance to the law enforcement agency that seized the conveyance within 7 days from the date of the declaration of forfeiture or order of forfeiture. If the conveyance is not returned within 7 days, the cash security shall be forfeited in the same manner as the conveyance subject to forfeiture. If the cash security was less than the full market value, a judgment shall be entered against the parties to whom the conveyance was released and the registered owner, jointly and severally, for the difference between the full market value and the amount of the cash security. If the conveyance is returned in a condition other than the condition in which it was released, the cash security shall be returned to the surety who posted the security minus the amount of the diminished value, and that amount shall be forfeited in the same manner as the conveyance subject to forfeiture. Additionally, the court may enter an order allowing any law enforcement agency in the State of Illinois to seize the conveyance wherever it may be found in the State to satisfy the judgment if the cash security was less than the full market value of the conveyance.
(Source: P.A. 97-544, eff. 1-1-12; 97-680, eff. 3-16-12.)

(Text of Section after amendment by P.A. 100-512)
Sec. 3.5. Preliminary review.
(a) Within 14 days of the seizure, the State shall seek a preliminary determination from the circuit court as to whether there is probable cause that the property may be subject to forfeiture.
(b) The rules of evidence shall not apply to any proceeding conducted under this Section.
(c) The court may conduct the review under subsection (a) simultaneously with a proceeding pursuant to Section 109-1 of the Code of Criminal Procedure of 1963 for a related criminal offense if a prosecution is commenced by information or complaint.
(d) The court may accept a finding of probable cause at a preliminary hearing following the filing of an information or complaint charging a related criminal offense or following the return of indictment by a grand jury charging the related offense as sufficient evidence of probable cause as required under subsection (a).
(e) Upon making a finding of probable cause as required under this Section, the circuit court shall order the property subject to the provisions of the applicable forfeiture Act held until the conclusion of any forfeiture proceeding.
For seizures of conveyances, within 28 days after a finding of probable cause under subsection (a), the registered owner or other claimant may file a motion in writing supported by sworn affidavits claiming that denial of the use of the conveyance during the pendency of the forfeiture proceedings creates a substantial hardship and alleges facts showing that the delay was not due to his or her culpable negligence. The court shall consider the following factors in determining whether a substantial hardship has been proven:
(1) the nature of the claimed hardship;
(2) the availability of public transportation or

other available means of transportation; and

(3) any available alternatives to alleviate the

hardship other than the return of the seized conveyance.

If the court determines that a substantial hardship has been proven, the court shall then balance the nature of the hardship against the State's interest in safeguarding the conveyance. If the court determines that the hardship outweighs the State's interest in safeguarding the conveyance, the court may temporarily release the conveyance to the registered owner or the registered owner's authorized designee, or both, until the conclusion of the forfeiture proceedings or for such shorter period as ordered by the court provided that the person to whom the conveyance is released provides proof of insurance and a valid driver's license and all State and local registrations for operation of the conveyance are current. The court shall place conditions on the conveyance limiting its use to the stated hardship and providing transportation for employment, religious purposes, medical needs, child care, and obtaining food, and restricting the conveyance's use to only those individuals authorized to use the conveyance by the registered owner. The use of the vehicle shall be further restricted to exclude all recreational and entertainment purposes. The court may order any additional restrictions it deems reasonable and just on its own motion or on motion of the People. The court shall revoke the order releasing the conveyance and order that the conveyance be reseized by law enforcement if the conditions of release are violated or if the conveyance is used in the commission of any offense identified in subsection (a) of Section 6-205 of the Illinois Vehicle Code.
If the court orders the release of the conveyance during the pendency of the forfeiture proceedings, the court may order the registered owner or his or her authorized designee to post a cash security with the Clerk of the Court as ordered by the court. If cash security is ordered, the court shall consider the following factors in determining the amount of the cash security:
(A) the full market value of the conveyance;
(B) the nature of the hardship;
(C) the extent and length of the usage of the

conveyance;

(D) the ability of the owner or designee to pay; and
(E) other conditions as the court deems necessary to

safeguard the conveyance.

If the conveyance is released, the court shall order that the registered owner or his or her designee safeguard the conveyance, not remove the conveyance from the jurisdiction, not conceal, destroy, or otherwise dispose of the conveyance, not encumber the conveyance, and not diminish the value of the conveyance in any way. The court shall also make a determination of the full market value of the conveyance prior to it being released based on a source or sources defined in 50 Ill. Adm. Code 919.80(c)(2)(A) or 919.80(c)(2)(B).
If the conveyance subject to forfeiture is released under this Section and is subsequently forfeited, the person to whom the conveyance was released shall return the conveyance to the law enforcement agency that seized the conveyance within 7 days from the date of the declaration of forfeiture or order of forfeiture. If the conveyance is not returned within 7 days, the cash security shall be forfeited in the same manner as the conveyance subject to forfeiture. If the cash security was less than the full market value, a judgment shall be entered against the parties to whom the conveyance was released and the registered owner, jointly and severally, for the difference between the full market value and the amount of the cash security. If the conveyance is returned in a condition other than the condition in which it was released, the cash security shall be returned to the surety who posted the security minus the amount of the diminished value, and that amount shall be forfeited in the same manner as the conveyance subject to forfeiture. Additionally, the court may enter an order allowing any law enforcement agency in the State of Illinois to seize the conveyance wherever it may be found in the State to satisfy the judgment if the cash security was less than the full market value of the conveyance.
(Source: P.A. 100-512, eff. 7-1-18.)

(725 ILCS 150/4) (from Ch. 56 1/2, par. 1674)
(Text of Section before amendment by P.A. 100-512)
Sec. 4. Notice to owner or interest holder.
(A) Whenever notice of pending forfeiture or service of an in rem complaint is required under the provisions of this Act, such notice or service shall be given as follows:
(1) If the owner's or interest holder's name and

current address are known, then by either personal service or mailing a copy of the notice by certified mail, return receipt requested, to that address. For purposes of notice under this Section, if a person has been arrested for the conduct giving rise to the forfeiture, then the address provided to the arresting agency at the time of arrest shall be deemed to be that person's known address. Provided, however, if an owner or interest holder's address changes prior to the effective date of the notice of pending forfeiture, the owner or interest holder shall promptly notify the seizing agency of the change in address or, if the owner or interest holder's address changes subsequent to the effective date of the notice of pending forfeiture, the owner or interest holder shall promptly notify the State's Attorney of the change in address; or

(2) If the property seized is a conveyance, to the

address reflected in the office of the agency or official in which title or interest to the conveyance is required by law to be recorded, then by mailing a copy of the notice by certified mail, return receipt requested, to that address; or

(3) If the owner's or interest holder's address is

not known, and is not on record as provided in paragraph (2), then by publication for 3 successive weeks in a newspaper of general circulation in the county in which the seizure occurred.

(B) Notice served under this Act is effective upon personal service, the last date of publication, or the mailing of written notice, whichever is earlier.
(Source: P.A. 86-1382; 87-614.)

(Text of Section after amendment by P.A. 100-512)
Sec. 4. Notice to owner or interest holder. The first attempted service shall be commenced within 28 days of the filing of the verified claim or the receipt of the notice from seizing agency by the form 4-64, whichever occurs sooner. A complaint for forfeiture or a notice of pending forfeiture shall be served upon the property owner or interest holder in the following manner:
(1) If the owner's or interest holder's name and

current address are known, then by either:

(A) personal service; or
(B) mailing a copy of the notice by certified

mail, return receipt requested and first class mail, to that address.

(i) If notice is sent by certified mail and

no signed return receipt is received by the State's Attorney within 28 days of mailing, and no communication from the owner or interest holder is received by the State's Attorney documenting actual notice by said parties, then the State's Attorney shall, within a reasonable period of time, mail a second copy of the notice by certified mail, return receipt requested and first class mail, to that address.

(ii) If no signed return receipt is received

by the State's Attorney within 28 days of the second attempt at service by certified mail, and no communication from the owner or interest holder is received by the State's Attorney documenting actual notice by said parties, then the State's Attorney shall have 60 days to attempt to serve the notice by personal service, which also includes substitute service by leaving a copy at the usual place of abode, with some person of the family or a person residing there, of the age of 13 years or upwards. If after 3 attempts at service in this manner, no service of the notice is accomplished, then the notice shall be posted in a conspicuous manner at this address and service shall be made by posting.

The attempts at service and the posting if

required, shall be documented by the person attempting service and said documentation shall be made part of a return of service returned to the State's Attorney.

The State's Attorney may utilize any Sheriff

or Deputy Sheriff any peace officer, a private process server or investigator, or any employee, agent, or investigator of the State's Attorney's Office to attempt service without seeking leave of court.

After the procedures set forth are followed,

service shall be effective on an owner or interest holder on the date of receipt by the State's Attorney of a returned return receipt requested, or on the date of receipt of a communication from an owner or interest holder documenting actual notice, whichever is first in time, or on the date of the last act performed by the State's Attorney in attempting personal service under subparagraph (ii) above. If notice is to be shown by actual notice from communication with a claimant, then the State's Attorney shall file an affidavit providing details of the communication, which may be accepted as sufficient proof of service by the court.

After a claimant files a verified claim with

the State's Attorney and provide an address at which they will accept service, the complaint shall be served and notice shall be perfected upon mailing of the complaint to the claimant at the address the claimant provided via certified mail, return receipt requested and first class mail. No return receipt card need be received, or any other attempts at service need be made to comply with service and notice requirements under this Act. This certified mailing, return receipt requested shall be proof of service of the complaint on the claimant.

For purposes of notice under this Section, if

a person has been arrested for the conduct giving rise to the forfeiture, then the address provided to the arresting agency at the time of arrest shall be deemed to be that person's known address. Provided, however, if an owner or interest holder's address changes prior to the effective date of the notice of pending forfeiture, the owner or interest holder shall promptly notify the seizing agency of the change in address or, if the owner or interest holder's address changes subsequent to the effective date of the notice of pending forfeiture, the owner or interest holder shall promptly notify the State's Attorney of the change in address; or if the property seized is a conveyance, to the address reflected in the office of the agency or official in which title or interest to the conveyance is required by law to be recorded.

(2) If the owner's or interest holder's address is

not known, and is not on record, then notice shall be served by publication for 3 successive weeks in a newspaper of general circulation in the county in which the seizure occurred.

(3) After a claimant files a verified claim with the

State's Attorney and provides an address at which they will accept service, the complaint shall be served and notice shall be perfected upon mailing of the complaint to the claimant at the address the claimant provided via certified mail, return receipt requested and first class mail. No return receipt card need be received or any other attempts at service need be made to comply with service and notice requirements under this Act. This certified mailing, return receipt requested shall be proof of service of the complaint on the claimant.

(4) Notice to any business entity, corporation, LLC,

LLP, or partnership shall be complete by a single mailing of a copy of the notice by certified mail, return receipt requested and first class mail, to that address. This notice is complete regardless of the return of a signed "return receipt requested".

(5) Notice to a person whose address is not within

the State shall be complete by a single mailing of a copy of the notice by certified mail, return receipt requested and first class mail, to that address. This notice is complete regardless of the return of a signed "return receipt requested".

(6) Notice to a person whose address is not within

the United States shall be complete by a single mailing of a copy of the notice by certified mail, return receipt requested and first class mail, to that address. This notice shall be complete regardless of the return of a signed "return receipt requested". If certified mail is not available in the foreign country where the person has an address, then notice shall proceed by publication under paragraph (2) of this Section.

(7) Notice to any person whom the State's Attorney

reasonably should know is incarcerated within the State shall also include the mailing a copy of the notice by certified mail, return receipt requested and first class mail, to the address of the detention facility with the inmate's name clearly marked on the envelope.

(A) (Blank).
(B) (Blank).
(Source: P.A. 100-512, eff. 7-1-18.)

(725 ILCS 150/5) (from Ch. 56 1/2, par. 1675)
(Text of Section before amendment by P.A. 100-512)
Sec. 5. Notice to State's Attorney. The law enforcement agency seizing property for forfeiture under the Illinois Controlled Substances Act, the Cannabis Control Act, or the Methamphetamine Control and Community Protection Act shall, within 52 days of seizure, notify the State's Attorney for the county in which an act or omission giving rise to the forfeiture occurred or in which the property was seized of the seizure of the property and the facts and circumstances giving rise to the seizure and shall provide the State's Attorney with the inventory of the property and its estimated value. When the property seized for forfeiture is a vehicle, the law enforcement agency seizing the property shall immediately notify the Secretary of State that forfeiture proceedings are pending regarding such vehicle.
(Source: P.A. 94-556, eff. 9-11-05.)

(Text of Section after amendment by P.A. 100-512)
Sec. 5. Notice to State's Attorney. The law enforcement agency seizing property for forfeiture under the Illinois Controlled Substances Act, the Cannabis Control Act, or the Methamphetamine Control and Community Protection Act, or the Illinois Food, Drug, and Cosmetic Act shall, as soon as practicable but not later than 28 days after the seizure, notify the State's Attorney for the county in which an act or omission giving rise to the seizure occurred or in which the property was seized of the seizure of the property and the facts and circumstances giving rise to the seizure and shall provide the State's Attorney with the inventory of the property and its estimated value. Said notice shall be by the delivery of the form 4-64. When the property seized for forfeiture is a vehicle, the law enforcement agency seizing the property shall immediately notify the Secretary of State that forfeiture proceedings are pending regarding such vehicle.
(Source: P.A. 100-512, eff. 7-1-18.)

(725 ILCS 150/5.1)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 5.1. Replevin prohibited; return of personal property inside seized conveyance.
(a) Property seized under this Act shall not be subject to replevin, but is deemed to be in the custody of the Director of State Police subject only to the order and judgments of the circuit court having jurisdiction over the forfeiture proceedings and the decisions of the State's Attorney.
(b) A claimant or a party interested in personal property contained within a seized conveyance may file a request with the State's Attorney in an administrative forfeiture action, or a motion with the court in a judicial forfeiture action, for the return of any personal property contained within a conveyance seized under this Act. The return of personal property shall not be unreasonably withheld if the personal property is not mechanically or electrically coupled to the conveyance, needed for evidentiary purposes, or otherwise contraband. A law enforcement agency that returns property under a court order under this Section shall not be liable to any person who claims ownership to the property if the property is returned to an improper party.
(Source: P.A. 100-512, eff. 7-1-18.)

(725 ILCS 150/6) (from Ch. 56 1/2, par. 1676)
(Text of Section before amendment by P.A. 100-512)
Sec. 6. Non-judicial forfeiture. If non-real property that exceeds $150,000 in value excluding the value of any conveyance, or if real property is seized under the provisions of the Illinois Controlled Substances Act, the Cannabis Control Act, or the Methamphetamine Control and Community Protection Act, the State's Attorney shall institute judicial in rem forfeiture proceedings as described in Section 9 of this Act within 45 days from receipt of notice of seizure from the seizing agency under Section 5 of this Act. However, if non-real property that does not exceed $150,000 in value excluding the value of any conveyance is seized, the following procedure shall be used:
(A) If, after review of the facts surrounding the

seizure, the State's Attorney is of the opinion that the seized property is subject to forfeiture, then within 45 days of the receipt of notice of seizure from the seizing agency, the State's Attorney shall cause notice of pending forfeiture to be given to the owner of the property and all known interest holders of the property in accordance with Section 4 of this Act.

(B) The notice of pending forfeiture must include a

description of the property, the estimated value of the property, the date and place of seizure, the conduct giving rise to forfeiture or the violation of law alleged, and a summary of procedures and procedural rights applicable to the forfeiture action.

(C)(1) Any person claiming an interest in property

which is the subject of notice under subsection (A) of Section 6 of this Act, may, within 45 days after the effective date of notice as described in Section 4 of this Act, file a verified claim with the State's Attorney expressing his or her interest in the property. The claim must set forth:

(i) the caption of the proceedings as set forth

on the notice of pending forfeiture and the name of the claimant;

(ii) the address at which the claimant will

accept mail;

(iii) the nature and extent of the claimant's

interest in the property;

(iv) the date, identity of the transferor, and

circumstances of the claimant's acquisition of the interest in the property;

(v) the name and address of all other persons

known to have an interest in the property;

(vi) the specific provision of law relied on in

asserting the property is not subject to forfeiture;

(vii) all essential facts supporting each

assertion; and

(viii) the relief sought.
(2) If a claimant files the claim and deposits with

the State's Attorney a cost bond, in the form of a cashier's check payable to the clerk of the court, in the sum of 10 percent of the reasonable value of the property as alleged by the State's Attorney or the sum of $100, whichever is greater, upon condition that, in the case of forfeiture, the claimant must pay all costs and expenses of forfeiture proceedings, then the State's Attorney shall institute judicial in rem forfeiture proceedings and deposit the cost bond with the clerk of the court as described in Section 9 of this Act within 45 days after receipt of the claim and cost bond. In lieu of a cost bond, a person claiming interest in the seized property may file, under penalty of perjury, an indigency affidavit.

(3) If none of the seized property is forfeited in

the judicial in rem proceeding, the clerk of the court shall return to the claimant, unless the court orders otherwise, 90% of the sum which has been deposited and shall retain as costs 10% of the money deposited. If any of the seized property is forfeited under the judicial forfeiture proceeding, the clerk of the court shall transfer 90% of the sum which has been deposited to the State's Attorney prosecuting the civil forfeiture to be applied to the costs of prosecution and the clerk shall retain as costs 10% of the sum deposited.

(D) If no claim is filed or bond given within the 45

day period as described in subsection (C) of Section 6 of this Act, the State's Attorney shall declare the property forfeited and shall promptly notify the owner and all known interest holders of the property and the Director of the Illinois Department of State Police of the declaration of forfeiture and the Director shall dispose of the property in accordance with law.

(Source: P.A. 97-544, eff. 1-1-12.)

(Text of Section after amendment by P.A. 100-512)
Sec. 6. Non-judicial forfeiture. If non-real property that exceeds $150,000 in value excluding the value of any conveyance, or if real property is seized under the provisions of the Illinois Controlled Substances Act, the Cannabis Control Act, or the Methamphetamine Control and Community Protection Act, the State's Attorney shall institute judicial in rem forfeiture proceedings as described in Section 9 of this Act within 45 days from receipt of notice of seizure from the seizing agency under Section 5 of this Act. However, if non-real property that does not exceed $150,000 in value excluding the value of any conveyance is seized, the following procedure shall be used:
(A) If, after review of the facts surrounding the

seizure, the State's Attorney is of the opinion that the seized property is subject to forfeiture, then within 45 days of the receipt of notice of seizure from the seizing agency, the State's Attorney shall cause notice of pending forfeiture to be given to the owner of the property and all known interest holders of the property in accordance with Section 4 of this Act.

(B) The notice of pending forfeiture must include a

description of the property, the estimated value of the property, the date and place of seizure, the conduct giving rise to forfeiture or the violation of law alleged, and a summary of procedures and procedural rights applicable to the forfeiture action.

(C)(1) Any person claiming an interest in property

which is the subject of notice under subsection (A) of Section 6 of this Act, may, within 45 days after the effective date of notice as described in Section 4 of this Act, file a verified claim with the State's Attorney expressing his or her interest in the property. The claim must set forth:

(i) the caption of the proceedings as set forth

on the notice of pending forfeiture and the name of the claimant;

(ii) the address at which the claimant will

accept mail;

(iii) the nature and extent of the claimant's

interest in the property;

(iv) the date, identity of the transferor, and

circumstances of the claimant's acquisition of the interest in the property;

(v) the name and address of all other persons

known to have an interest in the property;

(vi) the specific provision of law relied on in

asserting the property is not subject to forfeiture;

(vii) all essential facts supporting each

assertion; and

(viii) the relief sought.
(2) If a claimant files the claim then the State's

Attorney shall institute judicial in rem forfeiture proceedings within 30 days after receipt of the claim..

(D) If no claim is filed within the 45 day period as

described in subsection (C) of Section 6 of this Act, the State's Attorney shall declare the property forfeited and shall promptly notify the owner and all known interest holders of the property and the Director of the Illinois Department of State Police of the declaration of forfeiture and the Director shall dispose of the property in accordance with law.

(Source: P.A. 100-512, eff. 7-1-18.)

(725 ILCS 150/7) (from Ch. 56 1/2, par. 1677)
(Text of Section before amendment by P.A. 100-512)
Sec. 7. Presumptions. The following situations shall give rise to a presumption that the property described therein was furnished or intended to be furnished in exchange for a substance in violation of the Illinois Controlled Substances Act, the Cannabis Control Act, or the Methamphetamine Control and Community Protection Act, or is the proceeds of such an exchange, and therefore forfeitable under this Act, such presumptions being rebuttable by a preponderance of the evidence:
(1) All moneys, coin, or currency found in close proximity to forfeitable substances, to forfeitable drug manufacturing or distributing paraphernalia, or to forfeitable records of the importation, manufacture or distribution of substances;
(2) All property acquired or caused to be acquired by a person either between the dates of occurrence of two or more acts in felony violation of the Illinois Controlled Substances Act, the Cannabis Control Act, or the Methamphetamine Control and Community Protection Act, or an act committed in another state, territory or country which would be punishable as a felony under the Illinois Controlled Substances Act, the Cannabis Control Act, or the Methamphetamine Control and Community Protection Act, committed by that person within 5 years of each other, or all property acquired by such person within a reasonable amount of time after the commission of such acts if:
(a) At least one of the above acts was committed

after the effective date of this Act; and

(b) At least one of the acts is or was punishable as

a Class X, Class 1, or Class 2 felony; and

(c) There was no likely source for such property

other than a violation of the above Acts.

(Source: P.A. 94-556, eff. 9-11-05.)

(Text of Section after amendment by P.A. 100-512)
Sec. 7. Presumptions and inferences.
(1) The following situation shall give rise to a presumption that the property described therein was furnished or intended to be furnished in exchange for a substance in violation of the Illinois Controlled Substances Act, the Cannabis Control Act, or the Methamphetamine Control and Community Protection Act, or is the proceeds of such an exchange, and therefore forfeitable under this Act, such presumptions being rebuttable by a preponderance of the evidence:
All moneys, coin, or currency found in close proximity to forfeitable substances, to forfeitable drug manufacturing or distributing paraphernalia, or to forfeitable records of the importation, manufacture or distribution of substances.
(2) In the following situation, the trier of fact may infer that the property described therein was furnished or intended to be furnished in exchange for a substance in violation of the Illinois Controlled Substances Act, the Cannabis Control Act, or the Methamphetamine Control and Community Protection Act, or is the proceeds of such an exchange, and therefore forfeitable under this Act:
All property acquired or caused to be acquired by a person either between the dates of occurrence of two or more acts in felony violation of the Illinois Controlled Substances Act, the Cannabis Control Act, or the Methamphetamine Control and Community Protection Act, or an act committed in another state, territory or country which would be punishable as a felony under the Illinois Controlled Substances Act, the Cannabis Control Act, or the Methamphetamine Control and Community Protection Act, committed by that person within 5 years of each other, or all property acquired by such person within a reasonable amount of time after the commission of such acts if:
(a) At least one of the above acts was committed

after the effective date of this Act; and

(b) Both of the acts are or were punishable as a

Class X, Class 1, or Class 2 felony; and

(c) There was no likely source for such property

other than a violation of the above Acts.

(3) Presumptions and permissive inferences set forth in this Section shall apply to all portions of all phases of the judicial in rem forfeiture proceedings under this Act.
(Source: P.A. 100-512, eff. 7-1-18.)

(725 ILCS 150/8) (from Ch. 56 1/2, par. 1678)
(Text of Section before amendment by P.A. 100-512)
Sec. 8. Exemptions from forfeiture. A property interest is exempt from forfeiture under this Section if its owner or interest holder establishes by a preponderance of evidence that the owner or interest holder:
(A)(i) in the case of personal property, is not legally accountable for the conduct giving rise to the forfeiture, did not acquiesce in it, and did not know and could not reasonably have known of the conduct or that the conduct was likely to occur, or
(ii) in the case of real property, is not legally accountable for the conduct giving rise to the forfeiture, or did not solicit, conspire, or attempt to commit the conduct giving rise to the forfeiture; and
(B) had not acquired and did not stand to acquire substantial proceeds from the conduct giving rise to its forfeiture other than as an interest holder in an arms length commercial transaction; and
(C) with respect to conveyances, did not hold the property jointly or in common with a person whose conduct gave rise to the forfeiture; and
(D) does not hold the property for the benefit of or as nominee for any person whose conduct gave rise to its forfeiture, and, if the owner or interest holder acquired the interest through any such person, the owner or interest holder acquired it as a bona fide purchaser for value without knowingly taking part in the conduct giving rise to the forfeiture; and
(E) that the owner or interest holder acquired the interest:
(i) before the commencement of the conduct giving rise to its forfeiture and the person whose conduct gave rise to its forfeiture did not have the authority to convey the interest to a bona fide purchaser for value at the time of the conduct; or
(ii) after the commencement of the conduct giving rise to its forfeiture, and the owner or interest holder acquired the interest as a mortgagee, secured creditor, lienholder, or bona fide purchaser for value without knowledge of the conduct which gave rise to the forfeiture; and
(a) in the case of personal property, without knowledge of the seizure of the property for forfeiture; or
(b) in the case of real estate, before the filing in the office of the Recorder of Deeds of the county in which the real estate is located of a notice of seizure for forfeiture or a lis pendens notice.
(Source: P.A. 86-1382.)

(Text of Section after amendment by P.A. 100-512)
Sec. 8. Exemptions from forfeiture.
(a) No vessel or watercraft, vehicle, or aircraft used by any person as a common carrier in the transaction of business as a common carrier may be forfeited under this Act unless the State proves by a preponderance of the evidence that:
(1) in the case of a railway car or engine, the

owner, or

(2) in the case of any other such vessel or

watercraft, vehicle or aircraft, the owner or the master of such vessel or watercraft or the owner or conductor, driver, pilot, or other person in charge of that vehicle or aircraft was at the time of the alleged illegal act a consenting party or privy to that knowledge.

(b) No vessel or watercraft, vehicle, or aircraft shall be forfeited under this Act by reason of any act or omission committed or omitted by any person other than such owner while a vessel or watercraft, vehicle, or aircraft was unlawfully in the possession of a person who acquired possession in violation of the criminal laws of the United States, or of any state.
(A) (blank); and
(B) (blank); and
(C) (blank); and
(D) (blank); and
(E) (blank); and
(Source: P.A. 100-512, eff. 7-1-18.)

(725 ILCS 150/9) (from Ch. 56 1/2, par. 1679)
(Text of Section before amendment by P.A. 100-512)
Sec. 9. Judicial in rem procedures. If property seized under the provisions of the Illinois Controlled Substances Act, the Cannabis Control Act, or the Methamphetamine Control and Community Protection Act is non-real property that exceeds $20,000 in value excluding the value of any conveyance, or is real property, or a claimant has filed a claim and a cost bond under subsection (C) of Section 6 of this Act, the following judicial in rem procedures shall apply:
(A) If, after a review of the facts surrounding the seizure, the State's Attorney is of the opinion that the seized property is subject to forfeiture, then within 45 days of the receipt of notice of seizure by the seizing agency or the filing of the claim and cost bond, whichever is later, the State's Attorney shall institute judicial forfeiture proceedings by filing a verified complaint for forfeiture and, if the claimant has filed a claim and cost bond, by depositing the cost bond with the clerk of the court. When authorized by law, a forfeiture must be ordered by a court on an action in rem brought by a State's Attorney under a verified complaint for forfeiture.
(B) During the probable cause portion of the judicial in rem proceeding wherein the State presents its case-in-chief, the court must receive and consider, among other things, all relevant hearsay evidence and information. The laws of evidence relating to civil actions shall apply to all other portions of the judicial in rem proceeding.
(C) Only an owner of or interest holder in the property may file an answer asserting a claim against the property in the action in rem. For purposes of this Section, the owner or interest holder shall be referred to as claimant.
(D) The answer must be signed by the owner or interest holder under penalty of perjury and must set forth:
(i) the caption of the proceedings as set forth on

the notice of pending forfeiture and the name of the claimant;

(ii) the address at which the claimant will accept

mail;

(iii) the nature and extent of the claimant's

interest in the property;

(iv) the date, identity of transferor, and

circumstances of the claimant's acquisition of the interest in the property;

(v) the name and address of all other persons known

to have an interest in the property;

(vi) the specific provisions of Section 8 of this Act

relied on in asserting it is not subject to forfeiture;

(vii) all essential facts supporting each assertion;

and

(viii) the precise relief sought.
(E) The answer must be filed with the court within 45 days after service of the civil in rem complaint.
(F) The hearing must be held within 60 days after filing of the answer unless continued for good cause.
(G) The State shall show the existence of probable cause for forfeiture of the property. If the State shows probable cause, the claimant has the burden of showing by a preponderance of the evidence that the claimant's interest in the property is not subject to forfeiture.
(H) If the State does not show existence of probable cause or a claimant has established by a preponderance of evidence that the claimant has an interest that is exempt under Section 8 of this Act, the court shall order the interest in the property returned or conveyed to the claimant and shall order all other property forfeited to the State. If the State does show existence of probable cause and the claimant does not establish by a preponderance of evidence that the claimant has an interest that is exempt under Section 8 of this Act, the court shall order all property forfeited to the State.
(I) A defendant convicted in any criminal proceeding is precluded from later denying the essential allegations of the criminal offense of which the defendant was convicted in any proceeding under this Act regardless of the pendency of an appeal from that conviction. However, evidence of the pendency of an appeal is admissible.
(J) An acquittal or dismissal in a criminal proceeding shall not preclude civil proceedings under this Act; however, for good cause shown, on a motion by the State's Attorney, the court may stay civil forfeiture proceedings during the criminal trial for a related criminal indictment or information alleging a violation of the Illinois Controlled Substances Act, the Cannabis Control Act, or the Methamphetamine Control and Community Protection Act. Such a stay shall not be available pending an appeal. Property subject to forfeiture under the Illinois Controlled Substances Act, the Cannabis Control Act, or the Methamphetamine Control and Community Protection Act shall not be subject to return or release by a court exercising jurisdiction over a criminal case involving the seizure of such property unless such return or release is consented to by the State's Attorney.
(K) All property declared forfeited under this Act vests in this State on the commission of the conduct giving rise to forfeiture together with the proceeds of the property after that time. Any such property or proceeds subsequently transferred to any person remain subject to forfeiture and thereafter shall be ordered forfeited unless the transferee claims and establishes in a hearing under the provisions of this Act that the transferee's interest is exempt under Section 8 of this Act.
(L) A civil action under this Act must be commenced within 5 years after the last conduct giving rise to forfeiture became known or should have become known or 5 years after the forfeitable property is discovered, whichever is later, excluding any time during which either the property or claimant is out of the State or in confinement or during which criminal proceedings relating to the same conduct are in progress.
(Source: P.A. 94-556, eff. 9-11-05.)

(Text of Section after amendment by P.A. 100-512)
Sec. 9. Judicial in rem procedures. If property seized under the provisions of the Illinois Controlled Substances Act, the Cannabis Control Act, or the Methamphetamine Control and Community Protection Act is non-real property that exceeds $150,000 in value excluding the value of any conveyance, or is real property, or a claimant has filed a claim and a cost bond under subsection (C) of Section 6 of this Act, the following judicial in rem procedures shall apply:
(A) If, after a review of the facts surrounding the seizure, the State's Attorney is of the opinion that the seized property is subject to forfeiture, the State's Attorney shall institute judicial forfeiture proceedings by filing a verified complaint for forfeiture in the circuit court within whose jurisdiction the seizure occurred, or within whose jurisdiction an act or omission giving rise to the seizure occurred, subject to Supreme Court Rule 187. The complaint of forfeiture shall be filed as soon as practicable, but not later than 28 days after the filing of a verified claim by a claimant if the property was acted upon under a non-judicial forfeiture action, or 28 days after the State's Attorney receives notice from the seizing agency as provided under Section 5 of this Act, whichever occurs later. When authorized by law, a forfeiture must be ordered by a court on an action in rem brought by a State's Attorney under a verified complaint for forfeiture.
(A-5) If the State's Attorney finds that the alleged violation of law giving rise to the seizure was incurred without willful negligence or without any intention on the part of the owner of the property to violate the law or finds the existence of those mitigating circumstances to justify remission of the forfeiture, may cause the law enforcement agency having custody of the property to return the property to the owner within a reasonable time not to exceed 7 days. The State's Attorney shall exercise his or her discretion prior to or promptly after the preliminary review under Section 3.5 of this Act. Judicial in rem forfeiture proceedings under this Act shall be subject to the Code of Civil Procedure and the rules of evidence relating to civil actions.
(A-10) A complaint of forfeiture shall include:
(1) a description of the property seized;
(2) the date and place of seizure of the property;
(3) the name and address of the law enforcement

agency making the seizure; and

(4) the specific statutory and factual grounds for

the seizure.

The complaint shall be served upon the person from whom the property was seized and all persons known or reasonably believed by the State to claim an interest in the property, as provided in Section 4 of this Act. The complaint shall be accompanied by the following written notice:
"This is a civil court proceeding subject to the Code of

Civil Procedure. You received this Complaint of Forfeiture because the State's Attorney's office has brought a legal action seeking forfeiture of your seized property. This complaint starts the court process where the state seeks to prove that your property should be forfeited and not returned to you. This process is also your opportunity to try to prove to a judge that you should get your property back. The complaint lists the date, time, and location of your first court date. You must appear in court on that day, or you may lose the case automatically. You must also file an appearance and answer. If you are unable to pay the appearance fee, you may qualify to have the fee waived. If there is a criminal case related to the seizure of your property, your case may be set for trial after the criminal case has been resolved. Before trial, the judge may allow discovery, where the State can ask you to respond in writing to questions and give them certain documents, and you can make similar requests of the State. The trial is your opportunity to explain what happened when your property was seized and why you should get the property back."

(B) The laws of evidence relating to civil actions shall apply to all other proceedings under this Act except that the parties shall be allowed to use, and the court must receive and consider, all relevant hearsay evidence which relates to evidentiary foundation, chain of custody, business records, recordings, laboratory analysis, laboratory reports, and the use of technology in the investigation that resulted in the seizure of the property which is subject to this forfeiture action.
(C) Only an owner of or interest holder in the property may file an answer asserting a claim against the property in the action in rem. For purposes of this Section, the owner or interest holder shall be referred to as claimant. A person not named in the forfeiture complaint who claims to have an interest in the property may petition to intervene as a claimant under Section 2-408 of the Code of Civil Procedure.
(D) The answer must be signed by the owner or interest holder under penalty of perjury and must set forth:
(i) the caption of the proceedings as set forth on

the notice of pending forfeiture and the name of the claimant;

(ii) the address at which the claimant will accept

mail;

(iii) the nature and extent of the claimant's

interest in the property;

(iv) the date, identity of transferor, and

circumstances of the claimant's acquisition of the interest in the property;

(v) the name and address of all other persons known

to have an interest in the property;

(vi) the specific provisions of Section 8 of this Act

relied on in asserting it is exempt from forfeiture, if applicable;

(vii) all essential facts supporting each assertion;
(viii) the precise relief sought; and
(ix) in a forfeiture action involving currency or

its equivalent, a claimant shall provide the State with notice of their intent to allege that the currency or its equivalent is not related to the alleged factual basis for the forfeiture, and why.

(E) The answer must be filed with the court within 45 days after service of the civil in rem complaint.
(F) The trial shall be held within 60 days after filing of the answer unless continued for good cause.
(G) The State, in its case in chief shall show by a preponderance of the evidence the property is subject to forfeiture; and at least one of the following:
(i) In the case of personal property, including

conveyances:

(a) that the claimant was legally accountable for

the conduct giving rise to the forfeiture;

(b) that the claimant knew or reasonably should

have known of the conduct giving rise to the forfeiture;

(c) that the claimant knew or reasonably should

have known that the conduct giving rise to the forfeiture was likely to occur;

(d) that the claimant held the property for the

benefit of, or as nominee for, any person whose conduct gave rise to its forfeiture;

(e) that if the claimant acquired their interest

through any person engaging in any of the conduct described above or conduct giving rise to the forfeiture:

(1) the claimant did not acquire it as a bona

fide purchaser for value, or

(2) the claimant acquired the interest under

such circumstances that they reasonably should have known the property was derived from, or used in, the conduct giving rise to the forfeiture; or

(f) that the claimant is not the true owner of

the property;

(g) that the claimant acquired the interest:
(1) before the commencement of the conduct

giving rise to the forfeiture and the person whose conduct gave rise to the forfeiture did not have authority to convey the interest to a bona fide purchaser for value at the time of the conduct; or

(2) after the commencement of the conduct

giving rise to the forfeiture and the owner or interest holder acquired the interest as a mortgagee, secured creditor, lienholder, or bona fide purchaser for value without knowledge of the conduct which gave rise to the forfeiture, and without the knowledge of the seizure of the property for forfeiture.

(ii) In the case of real property:
(a) that the claimant was legally accountable for

the conduct giving rise to the forfeiture;

(b) that the claimant solicited, conspired, or

attempted to commit the conduct giving rise to the forfeiture; or

(c) that the claimant had acquired or stood to

acquire substantial proceeds from the conduct giving rise to its forfeiture other than as an interest holder in an arm's length transaction;

(d) that the claimant is not the true owner of

the property;

(e) that the claimant acquired the interest:
(1) before the commencement of the conduct

giving rise to the forfeiture and the person whose conduct gave rise to the forfeiture did not have authority to convey the interest to a bona fide purchaser for value at the time of the conduct; or

(2) after the commencement of the conduct

giving rise to the forfeiture and the owner or interest holder acquired the interest as a mortgagee, secured creditor, lienholder, or bona fide purchaser for value without knowledge of the conduct which gave rise to the forfeiture, and before the filing in the office of the recorder of deeds of the county in which the real estate is located a notice of seizure for forfeiture or a lis pendens notice.

(G-5) If the property that is the subject of the forfeiture proceeding is currency or its equivalent, the State, in its case in chief, shall show by a preponderance of the evidence that the property is subject to forfeiture. If the State makes that showing, the claimant shall have the burden of production to set forth evidence that the currency or its equivalent is not related to the alleged factual basis of the forfeiture. After the production of evidence, the State shall maintain the burden of proof to overcome this assertion.
(G-10) Notwithstanding any other provision of this Section, the State's burden of proof at the trial of the forfeiture action shall be by clear and convincing evidence if:
(1) a finding of not guilty is entered as to all

counts and all defendants in a criminal proceeding relating to the conduct giving rise to the forfeiture action; or

(2) the State receives an adverse finding at a

preliminary hearing and fails to secure an indictment in a criminal proceeding related to the factual allegations of the forfeiture action.

(H) If the State does not meet its burden of proof, the court shall order the interest in the property returned or conveyed to the claimant and shall order all other property as to which the State does meet its burden of proof forfeited to the State. If the State does meet its burden of proof the court shall order all property forfeited to the State.
(I) A defendant convicted in any criminal proceeding is precluded from later denying the essential allegations of the criminal offense of which the defendant was convicted in any proceeding under this Act regardless of the pendency of an appeal from that conviction. However, evidence of the pendency of an appeal is admissible.
(J) An acquittal or dismissal in a criminal proceeding shall not preclude civil proceedings under this Act; however, for good cause shown, on a motion by the State's Attorney, the court may stay civil forfeiture proceedings during the criminal trial for a related criminal indictment or information alleging a violation of the Illinois Controlled Substances Act, the Cannabis Control Act, or the Methamphetamine Control and Community Protection Act. Such a stay shall not be available pending an appeal. Property subject to forfeiture under the Illinois Controlled Substances Act, the Cannabis Control Act, or the Methamphetamine Control and Community Protection Act shall not be subject to return or release by a court exercising jurisdiction over a criminal case involving the seizure of such property unless such return or release is consented to by the State's Attorney.
(K) Title to all property declared forfeited under this Act vests in this State on the commission of the conduct giving rise to forfeiture together with the proceeds of the property after that time. Except as otherwise provided in this Act, any such property or proceeds subsequently transferred to any person remain subject to forfeiture unless a person to whom the property was transferred makes an appropriate claim under this Act and has their claim adjudicated in the judicial in rem proceeding.
(L) A civil action under this Act must be commenced within 5 years after the last conduct giving rise to forfeiture became known or should have become known or 5 years after the forfeitable property is discovered, whichever is later, excluding any time during which either the property or claimant is out of the State or in confinement or during which criminal proceedings relating to the same conduct are in progress.
(M) No property shall be forfeited under this Act from a person who, without actual or constructive notice that the property was the subject of forfeiture proceedings, obtained possession of the property as a bona fide purchaser for value. A person who purports to transfer property after receiving actual or constructive notice that the property is subject to seizure or forfeiture is guilty of contempt of court and shall be liable to the State for a penalty in the amount of the fair market value of the property.
(N) If property is ordered forfeited under this Act from a claimant who held title to the property in joint tenancy or tenancy in common with another claimant, the court shall determine the amount of each owner's interest in the property according to principles of property law.
(Source: P.A. 100-512, eff. 7-1-18.)

(725 ILCS 150/9.1)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 9.1. Innocent owner hearing.
(a) After a complaint for forfeiture is filed and all claimants have appeared and answered, a claimant may file a motion with the court for an innocent owner hearing prior to trial. This motion shall be made and supported by sworn affidavit and shall assert the following along with specific facts which support each assertion:
(1) that the claimant filing the motion is the true

owner of the conveyance as interpreted by case law;

(2) that the claimant was not legally accountable for

the conduct giving rise to the forfeiture or acquiesced in the conduct;

(3) that the claimant did not solicit, conspire, or

attempt to commit the conduct giving rise to the forfeiture;

(4) that the claimant did not know or did they have

reason to know that the conduct giving rise to the forfeiture was likely to occur; and

(5) that the claimant did not hold the property for

the benefit of, or as nominee for any person whose conduct gave rise to its forfeiture, or if the owner or interest holder acquired the interest through any such person, the owner or interest holder did not acquire it as a bona fide purchaser for value, or acquired the interest without knowledge of the seizure of the property for forfeiture.

(b) The claimant's motion shall include specific facts supporting these assertions.
(c) Upon this filing, a hearing may only be held after the parties have been given the opportunity to conduct limited discovery as to the ownership and control of the property, the claimant's knowledge, or any matter relevant to the issues raised or facts alleged in the claimant's motion. Discovery shall be limited to the People's requests in these areas but may proceed by any means allowed in the Code of Civil Procedure.
(d) After discovery is complete and the court has allowed for sufficient time to review and investigate the discovery responses, the court shall conduct a hearing. At the hearing, the fact that the property is subject to forfeiture shall not be at issue. The court shall only hear evidence relating to the issue of innocent ownership.
(e) At the hearing on the motion, the claimant shall bear the burden of proving by a preponderance of the evidence each of the assertions set forth in subsection (a) of this Section.
(f) If a claimant meets their burden of proof, the court shall grant the motion and order the property returned to the claimant. If the claimant fails to meet their burden of proof, then the court shall deny the motion and the forfeiture case shall proceed according to the Rules of Civil Procedure.
(Source: P.A. 100-512, eff. 7-1-18.)

(725 ILCS 150/9.5)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 9.5. Proportionality. Property forfeited under this Act shall be subject to an 8th Amendment to the United States Constitution disproportionate penalties analysis and the property forfeiture may be denied in whole or in part if the court finds that the forfeiture would constitute an excessive fine in violation of the 8th Amendment to the United States Constitution, as interpreted by case law.
(Source: P.A. 100-512, eff. 7-1-18.)

(725 ILCS 150/10) (from Ch. 56 1/2, par. 1680)
Sec. 10. Stay of time periods. If property is seized for evidence and for forfeiture, the time periods for instituting judicial and non-judicial forfeiture proceedings shall not begin until the property is no longer necessary for evidence.
(Source: P.A. 86-1382.)

(725 ILCS 150/11) (from Ch. 56 1/2, par. 1681)
(Text of Section before amendment by P.A. 100-512)
Sec. 11. Settlement of claims. Notwithstanding other provisions of this Act, the State's Attorney and a claimant of seized property may enter into an agreed-upon settlement concerning the seized property in such an amount and upon such terms as are set out in writing in a settlement agreement.
(Source: P.A. 86-1382.)

(Text of Section after amendment by P.A. 100-512)
Sec. 11. Settlement of claims. Notwithstanding other provisions of this Act, the State's Attorney and a claimant of seized property may enter into an agreed-upon settlement concerning the seized property in such an amount and upon such terms as are set out in writing in a settlement agreement. All proceeds from a settlement agreement shall be tendered to the Department of State Police and distributed in accordance with the provisions of Section 17 of this Act.
(Source: P.A. 100-512, eff. 7-1-18.)

(725 ILCS 150/12) (from Ch. 56 1/2, par. 1682)
Sec. 12. Nothing in this Act shall apply to property which constitutes reasonable bona fide attorney's fees paid to an attorney for services rendered or to be rendered in the forfeiture proceeding or criminal proceeding relating directly thereto where such property was paid before its seizure, before the issuance of any seizure warrant or court order prohibiting transfer of the property and where the attorney, at the time he or she received the property did not know that it was property subject to forfeiture under this Act.
(Source: P.A. 86-1382.)

(725 ILCS 150/13) (from Ch. 56 1/2, par. 1683)
Sec. 13. Construction. It shall be the intent of the General Assembly that the forfeiture provisions of this Act be liberally construed so as to effect their remedial purpose. The forfeiture of property and other remedies hereunder shall be considered to be in addition, and not exclusive of any sentence or other remedy provided by law.
(Source: P.A. 86-1382.)

(725 ILCS 150/14) (from Ch. 56 1/2, par. 1684)
(Text of Section before amendment by P.A. 100-512)
Sec. 14. Judicial review. If property has been declared forfeited under Section 6 of this Act, any person who has an interest in the property declared forfeited may, within 30 days of the effective date of the notice of the declaration of forfeiture, file a claim and cost bond as described in subsection (C) of Section 6 of this Act. If a claim and cost bond is filed under this Section, then the procedures described in Section 9 of this Act shall apply.
(Source: P.A. 87-614.)

(Text of Section after amendment by P.A. 100-512)
Sec. 14. Judicial review. If property has been declared forfeited under Section 6 of this Act, any person who has an interest in the property declared forfeited may, within 30 days of the effective date of the notice of the declaration of forfeiture, file a claim as described in subsection (C) of Section 6 of this Act. If a claim is filed under this Section, then the procedures described in Section 9 of this Act shall apply.
(Source: P.A. 100-512, eff. 7-1-18.)

(725 ILCS 150/15)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 15. Return of property, damages, and costs.
(a) The law enforcement agency that holds custody of property seized for forfeiture shall deliver property ordered by the court to be returned or conveyed to the claimant within a reasonable time not to exceed 7 days, unless the order is stayed by the trial court or a reviewing court pending an appeal, motion to reconsider, or other reason.
(b) The law enforcement agency that holds custody of property described in subsection (a) of this Section is responsible for any damages, storage fees, and related costs applicable to property returned. The claimant shall not be subject to any charges by the State for storage of the property or expenses incurred in the preservation of the property. Charges for the towing of a conveyance shall be borne by the claimant unless the conveyance was towed for the sole reason of seizure for forfeiture. This Section does not prohibit the imposition of any fees or costs by a home rule unit of local government related to the impoundment of a conveyance pursuant to an ordinance enacted by the unit of government.
(c) A law enforcement agency shall not retain forfeited property for its own use or transfer the property to any person or entity, except as provided under this Section. A law enforcement agency may apply in writing to the Director of State Police to request that a forfeited property be awarded to the agency for a specifically articulated official law enforcement use in an investigation. The Director of State Police shall provide a written justification in each instance detailing the reasons why the forfeited property was placed into official use and the justification shall be retained for a period of not less than 3 years.
(Source: P.A. 100-512, eff. 7-1-18.)

(725 ILCS 150/17)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 17. Distribution of proceeds; selling or retaining seized property prohibited.
(a) Except as otherwise provided in this Section, the court shall order that property forfeited under this Act be delivered to the Department of State Police within 60 days.
(b) All monies and the sale proceeds of all other property forfeited and seized under this Act shall be distributed as follows:
(1)(i) 65% shall be distributed to the metropolitan

enforcement group, local, municipal, county, or state law enforcement agency or agencies which conducted or participated in the investigation resulting in the forfeiture. The distribution shall bear a reasonable relationship to the degree of direct participation of the law enforcement agency in the effort resulting in the forfeiture, taking into account the total value of the property forfeited and the total law enforcement effort with respect to the violation of the law upon which the forfeiture is based. Amounts distributed to the agency or agencies shall be used for the enforcement of laws governing cannabis and controlled substances; for public education in the community or schools in the prevention or detection of the abuse of drugs or alcohol; or for security cameras used for the prevention or detection of violence, except that amounts distributed to the Secretary of State shall be deposited into the Secretary of State Evidence Fund to be used as provided in Section 2-115 of the Illinois Vehicle Code.

(ii) Any local, municipal, or county law enforcement

agency entitled to receive a monetary distribution of forfeiture proceeds may share those forfeiture proceeds pursuant to the terms of an intergovernmental agreement with a municipality that has a population in excess of 20,000 if:

(A) the receiving agency has entered into an

intergovernmental agreement with the municipality to provide police services;

(B) the intergovernmental agreement for police

services provides for consideration in an amount of not less than $1,000,000 per year;

(C) the seizure took place within the

geographical limits of the municipality; and

(D) the funds are used only for the enforcement

of laws governing cannabis and controlled substances; for public education in the community or schools in the prevention or detection of the abuse of drugs or alcohol; or for security cameras used for the prevention or detection of violence or the establishment of a municipal police force, including the training of officers, construction of a police station, or the purchase of law enforcement equipment or vehicles.

(2)(i) 12.5% shall be distributed to the Office of

the State's Attorney of the county in which the prosecution resulting in the forfeiture was instituted, deposited in a special fund in the county treasury and appropriated to the State's Attorney for use in the enforcement of laws governing cannabis and controlled substances; for public education in the community or schools in the prevention or detection of the abuse of drugs or alcohol; or at the discretion of the State's Attorney, in addition to other authorized purposes, to make grants to local substance abuse treatment facilities and half-way houses. In counties over 3,000,000 population, 25% shall be distributed to the Office of the State's Attorney for use in the enforcement of laws governing cannabis and controlled substances; for public education in the community or schools in the prevention or detection of the abuse of drugs or alcohol; or at the discretion of the State's Attorney, in addition to other authorized purposes, to make grants to local substance abuse treatment facilities and half-way houses. If the prosecution is undertaken solely by the Attorney General, the portion provided shall be distributed to the Attorney General for use in the enforcement of laws governing cannabis and controlled substances or for public education in the community or schools in the prevention or detection of the abuse of drugs or alcohol.

(ii) 12.5% shall be distributed to the Office of the

State's Attorneys Appellate Prosecutor and deposited in the Narcotics Profit Forfeiture Fund of that office to be used for additional expenses incurred in the investigation, prosecution and appeal of cases arising under laws governing cannabis and controlled substances or for public education in the community or schools in the prevention or detection of the abuse of drugs or alcohol. The Office of the State's Attorneys Appellate Prosecutor shall not receive distribution from cases brought in counties with over 3,000,000 population.

(3) 10% shall be retained by the Department of State

Police for expenses related to the administration and sale of seized and forfeited property.

(Source: P.A. 100-512, eff. 7-1-18.)

(725 ILCS 150/20)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 20. Reporting. Property seized or forfeited under this Act is subject to reporting under the Seizure and Forfeiture Reporting Act.
(Source: P.A. 100-512, eff. 7-1-18.)



725 ILCS 155/ - Federal Prisoner Production Expense Act.

(725 ILCS 155/0.01) (from Ch. 38, par. 156-10)
Sec. 0.01. Short title. This Act may be cited as the Federal Prisoner Production Expense Act.
(Source: P.A. 86-1324.)

(725 ILCS 155/1) (from Ch. 38, par. 156-11)
Sec. 1. Whenever a federal prisoner in the custody of the Attorney General of the United States or his authorized representative has been produced in a court of this State for prosecution of a criminal charge pending against such federal prisoner in such court, the costs and expenses of producing and returning such prisoner shall be paid out of the state treasury, on the certificate of the Governor and warrant of the State Comptroller, if the prosecution of such charge results in a sentence of imprisonment exceeding one year; and in all other cases such costs and expenses shall be paid out of the county treasury in the county wherein the offense charged was allegedly committed. Such costs and expenses shall include the cost of necessary travel in producing and returning such prisoner. The necessary travel expenses allowed shall be the same, as near as may be, as the amounts for travel allowed pursuant to the rules and regulations of the Illinois Department of Central Management Services. Before such accounts shall be certified by the Governor, or paid by the county, they shall be verified by affidavit, and certified to by the state's attorney of the county wherein the offense charged was allegedly committed, and submitted therewith shall be documentary evidence of the authority for such travel by the prisoner and his custodians.
(Source: P.A. 82-789.)



725 ILCS 160/ - Fines Paid to Societies Act.

(725 ILCS 160/0.01) (from Ch. 23, par. 2410)
Sec. 0.01. Short title. This Act may be cited as the Fines Paid to Societies Act.
(Source: P.A. 86-1324.)

(725 ILCS 160/1) (from Ch. 23, par. 2411)
Sec. 1. All fines, paid in money, imposed through the agency of any humane society or society for the prevention of cruelty to children under the laws of the State of Illinois, shall, when collected, be paid into the treasury of such society, to be applied towards its support.
(Source: P.A. 78-905.)

(725 ILCS 160/2) (from Ch. 23, par. 2412)
Sec. 2.
All fines paid in money imposed through the agency of any humane society (or society for the prevention of cruelty to children) under the laws or ordinances of any city, town or village, within the State of Illinois, may, when collected, be paid into the treasury of such society. Such society named in this Act must, however, be incorporated under and by virtue of the laws of the State of Illinois.
(Source: P.A. 78-905.)



725 ILCS 165/ - Firearm Seizure Act.

(725 ILCS 165/0.01) (from Ch. 38, par. 161)
Sec. 0.01. Short title. This Act may be cited as the Firearm Seizure Act.
(Source: P.A. 86-1324.)

(725 ILCS 165/1) (from Ch. 38, par. 161-1)
Sec. 1. When a complaint is made to any circuit court that a person possessing a firearm or firearms has threatened to use a firearm illegally, the court shall examine on oath such complainant, and any witnesses which may be produced, reduce the complaint to writing and have it subscribed and sworn to by the complainant. If the court is satisfied that there is any danger of such illegal use of firearms, it shall issue a warrant requiring the apprehension of such person, hereafter referred to as the defendant, for appearance before the court. Such warrant shall also authorize the seizure of any firearm in the possession of the defendant.
(Source: Laws 1965, p. 2693.)

(725 ILCS 165/2) (from Ch. 38, par. 161-2)
Sec. 2. When the defendant is brought before the court, if the charge is controverted the testimony produced on both sides shall be heard. When it appears to the court that the defendant has threatened to use any firearm illegally, and it appears to the court that the surrender of such firearm would serve to keep the peace, the court shall order any firearm taken from the defendant to be kept by the State for safekeeping during a stated period of time not to exceed one year. The firearm or firearms shall be returned to the defendant at the end of the stated period. If such firearm was not seized when the defendant was brought before the court, the defendant may be ordered by the court to produce such firearm for safekeeping as provided above, and upon failure to produce such weapon within a time period established by the court, the defendant may be punished by the court as a contempt.
(Source: Laws 1965, p. 2693.)

(725 ILCS 165/3) (from Ch. 38, par. 161-3)
Sec. 3. If, however, it should appear to the court that the complaint is unfounded, the defendant shall be dismissed. When, in addition, the court is of the opinion that the proceeding was commenced maliciously without probable cause, it may enter judgment against the complainant for the costs of the prosecution.
(Source: P.A. 84-547.)

(725 ILCS 165/4) (from Ch. 38, par. 161-4)
Sec. 4. In lieu of requiring the surrender of any firearm, the court may require the defendant to give a recognizance as provided in Article 110A of the Code of Criminal Procedure of 1963.
(Source: P.A. 96-328, eff. 8-11-09.)

(725 ILCS 165/5) (from Ch. 38, par. 161-5)
Sec. 5. Any action brought under this Act is a civil action, governed by the Civil Practice Law as now or hereafter amended and by the Supreme Court Rules as now or hereafter adopted in relation to that Law. Appeals may be taken as in other civil cases.
(Source: P.A. 82-783.)



725 ILCS 167/ - Freedom from Drone Surveillance Act.

(725 ILCS 167/1)
Sec. 1. Short title. This Act may be cited as the Freedom from Drone Surveillance Act.
(Source: P.A. 98-569, eff. 1-1-14.)

(725 ILCS 167/5)
Sec. 5. Definitions. As used in this Act:
"Authority" means the Illinois Criminal Justice Information Authority.
"Drone" means any aerial vehicle that does not carry a human operator.
"Information" means any evidence, images, sounds, data, or other information gathered by a drone.
"Law enforcement agency" means any agency of this State or a political subdivision of this State which is vested by law with the duty to maintain public order and to enforce criminal laws.
(Source: P.A. 98-569, eff. 1-1-14.)

(725 ILCS 167/10)
Sec. 10. Prohibited use of drones. Except as provided in Section 15, a law enforcement agency may not use a drone to gather information.
(Source: P.A. 98-569, eff. 1-1-14.)

(725 ILCS 167/15)
Sec. 15. Exceptions. This Act does not prohibit the use of a drone by a law enforcement agency:
(1) To counter a high risk of a terrorist attack by a

specific individual or organization if the United States Secretary of Homeland Security determines that credible intelligence indicates that there is that risk.

(2) If a law enforcement agency first obtains a

search warrant based on probable cause issued under Section 108-3 of the Code of Criminal Procedure of 1963. The warrant must be limited to a period of 45 days, renewable by the judge upon a showing of good cause for subsequent periods of 45 days.

(3) If a law enforcement agency possesses reasonable

suspicion that, under particular circumstances, swift action is needed to prevent imminent harm to life, or to forestall the imminent escape of a suspect or the destruction of evidence. The use of a drone under this paragraph (3) is limited to a period of 48 hours. Within 24 hours of the initiation of the use of a drone under this paragraph (3), the chief executive officer of the law enforcement agency must report in writing the use of a drone to the local State's Attorney.

(4) If a law enforcement agency is attempting to

locate a missing person, and is not also undertaking a criminal investigation.

(5) If a law enforcement agency is using a drone

solely for crime scene and traffic crash scene photography. Crime scene and traffic crash photography must be conducted in a geographically confined and time-limited manner to document specific occurrences. The use of a drone under this paragraph (5) on private property requires either a search warrant based on probable cause under Section 108-3 of the Code of Criminal Procedure of 1963 or lawful consent to search. The use of a drone under this paragraph (5) on lands, highways, roadways, or areas belonging to this State or political subdivisions of this State does not require a search warrant or consent to search. Any law enforcement agency operating a drone under this paragraph (5) shall make every reasonable attempt to only photograph the crime scene or traffic crash scene and avoid other areas.

(6) If a law enforcement agency is using a drone

during a disaster or public health emergency, as defined by Section 4 of the Illinois Emergency Management Agency Act. The use of a drone under this paragraph (6) does not require an official declaration of a disaster or public health emergency prior to use. A law enforcement agency may use a drone under this paragraph (6) to obtain information necessary for the determination of whether or not a disaster or public health emergency should be declared, to monitor weather or emergency conditions, to survey damage, or to otherwise coordinate response and recovery efforts. The use of a drone under this paragraph (6) is permissible during the disaster or public health emergency and during subsequent response and recovery efforts.

(Source: P.A. 98-569, eff. 1-1-14; 98-831, eff. 1-1-15.)

(725 ILCS 167/20)
Sec. 20. Information retention. If a law enforcement agency uses a drone under Section 15 of this Act, the agency within 30 days shall destroy all information gathered by the drone, except that a supervisor at that agency may retain particular information if:
(1) there is reasonable suspicion that the

information contains evidence of criminal activity, or

(2) the information is relevant to an ongoing

investigation or pending criminal trial.

(Source: P.A. 98-569, eff. 1-1-14.)

(725 ILCS 167/25)
Sec. 25. Information disclosure. If a law enforcement agency uses a drone under Section 15 of this Act, the agency shall not disclose any information gathered by the drone, except that a supervisor of that agency may disclose particular information to another government agency, if (1) there is reasonable suspicion that the information contains evidence of criminal activity, or (2) the information is relevant to an ongoing investigation or pending criminal trial.
(Source: P.A. 98-569, eff. 1-1-14.)

(725 ILCS 167/30)
Sec. 30. Admissibility. If the court finds by a preponderance of the evidence that a law enforcement agency used a drone to gather information in violation of the information gathering limits in Sections 10 and 15 of this Act, then the information shall be presumed to be inadmissible in any judicial or administrative proceeding. The State may overcome this presumption by proving the applicability of a judicially recognized exception to the exclusionary rule of the Fourth Amendment to the U.S. Constitution or Article I, Section 6 of the Illinois Constitution to the information. Nothing in this Act shall be deemed to prevent a court from independently reviewing the admissibility of the information for compliance with the aforementioned provisions of the U.S. and Illinois Constitutions.
(Source: P.A. 98-569, eff. 1-1-14.)

(725 ILCS 167/35)
Sec. 35. Reporting.
(a) If a law enforcement agency owns one or more drones, then subsequent to the effective date of this Act, it shall report in writing annually by April 1 to the Authority the number of drones that it owns.
(b) On July 1 of each year, the Authority shall publish on its publicly available website a concise report that lists every law enforcement agency that owns a drone, and for each of those agencies, the number of drones that it owns.
(Source: P.A. 98-569, eff. 1-1-14.)

(725 ILCS 167/40)
Sec. 40. Law enforcement use of private drones.
(a) Except as provided in Section 15, a law enforcement agency may not acquire information from or direct the acquisition of information through the use of a drone owned by a private third party. In the event that law enforcement acquires information from or directs the acquisition of information through the use of a privately owned drone under Section 15 of this Act, any information so acquired is subject to Sections 20 and 25 of this Act.
(b) Nothing in this Act prohibits private third parties from voluntarily submitting information acquired by a privately owned drone to law enforcement. In the event that law enforcement acquires information from the voluntary submission of that information, whether under a request or on a private drone owner's initiative, the information is subject to Sections 20 and 25 of this Act.
(Source: P.A. 98-831, eff. 1-1-15.)



725 ILCS 168/ - Freedom From Location Surveillance Act.

(725 ILCS 168/1)
Sec. 1. Short title. This Act may be cited as the Freedom From Location Surveillance Act.
(Source: P.A. 98-1104, eff. 8-26-14.)

(725 ILCS 168/5)
Sec. 5. Definitions. For the purpose of this Act:
"Basic subscriber information" means name, address, local and long distance telephone connection records or records of session time and durations; length of services, including start dates, and types of services utilized; telephone or instrument number or other subscriber number or identity, including any temporarily assigned network address; and the means and source of payment for the service, including the credit card or bank account number.
"Electronic device" means any device that enables access to, or use of:
(1) an electronic communication service that provides

the ability to send or receive wire or electronic communications;

(2) a remote computing service that provides computer

storage or processing services by means of an electronic communications system; or

(3) a location information service such as a global

positioning service or other mapping, locational, or directional information service.

"Electronic device" does not mean devices used by a governmental agency or by a company operating under a contract with a governmental agency for toll collection, traffic enforcement, or license plate reading.
"Law enforcement agency" means any agency of this State or a political subdivision of this State which is vested by law with the duty to maintain public order or enforce criminal laws.
"Location information" means any information concerning the location of an electronic device that, in whole or in part, is generated by or derived from the operation of that device.
"Social networking website" has the same meaning ascribed to the term in subsection (b) of Section 10 of the Right to Privacy in the Workplace Act.
(Source: P.A. 98-1104, eff. 8-26-14; 99-610, eff. 1-1-17.)

(725 ILCS 168/10)
Sec. 10. Court authorization. Except as provided in Section 15, a law enforcement agency shall not obtain current or future location information pertaining to a person or his or her effects without first obtaining a court order under Section 108-4 of the Code of Criminal Procedure of 1963 based on probable cause to believe that the person whose location information is sought has committed, is committing, or is about to commit a crime or the effect is evidence of a crime, or if the location information is authorized under an arrest warrant issued under Section 107-9 of the Code of Criminal Procedure of 1963 to aid in the apprehension or the arrest of the person named in the arrest warrant. An order issued under a finding of probable cause under this Section must be limited to a period of 60 days, renewable by the judge upon a showing of good cause for subsequent periods of 60 days. A court may grant a law enforcement entity's request to obtain current or future location information under this Section through testimony made by electronic means using a simultaneous video and audio transmission between the requestor and a judge, based on sworn testimony communicated in the transmission. The entity making the request, and the court authorizing the request shall follow the procedure under subsection (c) of Section 108-4 of the Code of Criminal Procedure of 1963 which authorizes the electronic issuance of search warrants.
(Source: P.A. 98-1104, eff. 8-26-14; 99-798, eff. 1-1-17.)

(725 ILCS 168/15)
Sec. 15. Exceptions. This Act does not prohibit a law enforcement agency from seeking to obtain current or future location information:
(1) to respond to a call for emergency services

concerning the user or possessor of an electronic device;

(2) with the lawful consent of the owner of the

electronic device or person in actual or constructive possession of the item being tracked by the electronic device;

(3) to lawfully obtain location information broadly

available to the general public without a court order when the location information is posted on a social networking website, or is metadata attached to images and video, or to determine the location of an Internet Protocol (IP) address through a publicly available service;

(4) to obtain location information generated by an

electronic device used as a condition of release from a penal institution, as a condition of pre-trial release, probation, conditional discharge, parole, mandatory supervised release, or other sentencing order, or to monitor an individual released under the Sexually Violent Persons Commitment Act or the Sexually Dangerous Persons Act;

(5) to aid in the location of a missing person;
(6) in emergencies as follows:
(A) Notwithstanding any other provisions of this

Act, any investigative or law enforcement officer may seek to obtain location information in an emergency situation as defined in this paragraph (6). This paragraph (6) applies only when there was no previous notice of the emergency to the investigative or law enforcement officer sufficient to obtain prior judicial approval, and the officer reasonably believes that an order permitting the obtaining of location information would issue were there prior judicial review. An emergency situation exists when:

(i) the use of the electronic device is

necessary for the protection of the investigative or law enforcement officer or a person acting at the direction of law enforcement; or

(ii) the situation involves:
(aa) a clear and present danger of

imminent death or great bodily harm to persons resulting from:

(I) the use of force or the threat of

the imminent use of force,

(II) a kidnapping or the holding of a

hostage by force or the threat of the imminent use of force, or

(III) the occupation by force or the

threat of the imminent use of force of any premises, place, vehicle, vessel, or aircraft;

(bb) an abduction investigation;
(cc) conspiratorial activities

characteristic of organized crime;

(dd) an immediate threat to national

security interest;

(ee) an ongoing attack on a computer

comprising a felony; or

(ff) escape under Section 31-6 of the

Criminal Code of 2012.

(B) In all emergency cases, an application for an

order approving the previous or continuing obtaining of location information must be made within 72 hours of its commencement. In the absence of the order, or upon its denial, any continuing obtaining of location information gathering shall immediately terminate. In order to approve obtaining location information, the judge must make a determination (i) that he or she would have granted an order had the information been before the court prior to the obtaining of the location information and (ii) there was an emergency situation as defined in this paragraph (6).

(C) In the event that an application for

approval under this paragraph (6) is denied, the location information obtained under this exception shall be inadmissible in accordance with Section 20 of this Act; or

(7) to obtain location information relating to an

electronic device used to track a vehicle or an effect which is owned or leased by that law enforcement agency.

(Source: P.A. 98-1104, eff. 8-26-14; 99-798, eff. 1-1-17.)

(725 ILCS 168/20)
Sec. 20. Admissibility. If the court finds by a preponderance of the evidence that a law enforcement agency obtained current or future location information pertaining to a person or his or her effects in violation of Section 10 or 15 of this Act, then the information shall be presumed to be inadmissible in any judicial or administrative proceeding. The State may overcome this presumption by proving the applicability of a judicially recognized exception to the exclusionary rule of the Fourth Amendment to the United States Constitution or Article I, Section 6 of the Illinois Constitution, or by a preponderance of the evidence that the law enforcement officer was acting in good faith and reasonably believed that one or more of the exceptions identified in Section 15 existed at the time the location information was obtained.
(Source: P.A. 98-1104, eff. 8-26-14.)

(725 ILCS 168/25)
Sec. 25. Providing location information to a law enforcement agency not required. Nothing in this Act shall be construed to require a person to provide current or future location information to a law enforcement agency under Section 15.
(Source: P.A. 98-1104, eff. 8-26-14.)

(725 ILCS 168/30)
Sec. 30. Inapplicability. This Act does not apply to a law enforcement agency obtaining basic subscriber information from a service provider under a valid subpoena, court order, or search warrant.
(Source: P.A. 98-1104, eff. 8-26-14.)

(725 ILCS 168/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 98-1104, eff. 8-26-14.)



725 ILCS 170/ - Fugitive Apprehension Reward Act.

(725 ILCS 170/0.01) (from Ch. 60, par. 11.9)
Sec. 0.01. Short title. This Act may be cited as the Fugitive Apprehension Reward Act.
(Source: P.A. 86-1324.)

(725 ILCS 170/12) (from Ch. 60, par. 12)
Sec. 12. If any person charged with, or convicted of treason, first degree murder, criminal sexual assault, predatory criminal sexual assault of a child, aggravated criminal sexual assault, robbery, burglary, arson, theft, forgery, counterfeiting or kidnapping, shall break prison, escape or flee from justice or abscond or secrete himself in such cases it shall be lawful for the Governor, if he shall judge it necessary, to offer any reward not exceeding $1,000, for apprehending and delivering such person into the custody of such sheriff or other officer as he may direct. The person so apprehending or delivering any such persons as aforesaid and producing to the Governor the receipt of the sheriff or other proper officer, for the body, it shall be lawful for the Governor to certify the amount of such claim to the State Comptroller, who shall issue his warrant on the treasurer for the same.
(Source: P.A. 89-428, eff. 12-13-95; 89-462, eff. 5-29-96.)

(725 ILCS 170/13) (from Ch. 60, par. 13)
Sec. 13. It shall be lawful for the county board of any county, by an order to be entered upon its records, to fix upon a sum not exceeding $1,000 as a reward to be paid to any person who shall hereafter pursue and apprehend, beyond the limits of the county where the offense shall have been committed, any person guilty of any felony or other high crime, which reward shall be paid by the county where the offense was committed, on the conviction of the criminal: Provided, nevertheless, that said reward shall not disqualify the person entitled thereto from being a witness.
(Source: R.S. 1874, p. 543.)

(725 ILCS 170/14) (from Ch. 60, par. 14)
Sec. 14. It shall be lawful for the county board of any county to enter an order upon their records, allowing to any person who shall have aided or assisted in the pursuit or arrest of any person suspected or accused of any felony, or other high crime, committed in their county, such reasonable sum as said county board shall deem just, to defray the expenses of the person in aiding or assisting in the pursuit or arrest of such offender in making such pursuit or arrest; which sum so allowed shall be paid out of the county treasury in the same manner that other county expenses are paid.
(Source: R.S. 1874, p. 543.)

(725 ILCS 170/15) (from Ch. 60, par. 15)
Sec. 15. The county boards of the respective counties may offer rewards not exceeding $1,000 each, for the pursuit, arrest, detection or conviction of any person guilty of stealing any horse, mare, colt, mule, ass, or neat cattle, or any other property exceeding $50 in value.
(Source: R.S. 1874, p. 543.)

(725 ILCS 170/16) (from Ch. 60, par. 16)
Sec. 16. For the purpose of providing a fund for the payment of said rewards and disbursements, the said county boards are hereby authorized to levy a tax, annually, of such amounts as to them may seem necessary, for the purpose herein contemplated; said taxes to be levied and collected in the same manner as other taxes for county purposes are by law authorized to be levied and collected.
(Source: R.S. 1874, p. 543.)

(725 ILCS 170/17) (from Ch. 60, par. 17)
Sec. 17. (Repealed).
(Source: R.S. 1874, p. 543. Repealed by P.A. 89-657, eff. 8-14-96.)



725 ILCS 173/ - Gang Crime Witness Protection Act of 2013.

(725 ILCS 173/1)
Sec. 1. Short title. This Act may be cited as the Gang Crime Witness Protection Act of 2013.
(Source: P.A. 98-58, eff. 7-8-13.)

(725 ILCS 173/5)
Sec. 5. Definition. As used in this Act, "gang crime" means any criminal offense committed by a member of a "gang" as that term is defined in Section 10 of the Illinois Streetgang Terrorism Omnibus Prevention Act when the offense is in furtherance of any activity, enterprise, pursuit, or undertaking of a gang.
(Source: P.A. 98-58, eff. 7-8-13.)

(725 ILCS 173/10)
Sec. 10. Program. Subject to appropriation, the Illinois Criminal Justice Information Authority shall establish and administer a program to assist victims and witnesses who are actively aiding in the prosecution of perpetrators of gang crime, and appropriate related persons. Financial assistance may be provided, upon application by a State's Attorney or the Attorney General, or a chief executive of a police agency with the approval from the State's Attorney or Attorney General, investigating or prosecuting a gang crime occurring under the State's Attorney's or Attorney General's respective jurisdiction, from funds deposited in the Gang Crime Witness Protection Program Fund and appropriated from that Fund for the purposes of this Act.
(Source: P.A. 98-58, eff. 7-8-13.)

(725 ILCS 173/15)
Sec. 15. Funding. The Illinois Criminal Justice Information Authority, in consultation with the Attorney General, shall adopt rules for the implementation of the Gang Crime Witness Protection Program. Assistance shall be subject to the following limitations:
(a) Funds shall be limited to payment of the

following:

(1) temporary living costs;
(2) moving expenses;
(3) rent;
(4) security deposits; and
(5) other appropriate expenses of relocation or

transition;

(b) Approval of applications made by State's

Attorneys shall be conditioned upon county funding for costs at a level of at least 25%, unless this requirement is waived by the administrator, in accordance with adopted rules, for good cause shown;

(c) Counties providing assistance consistent with the

limitations in this Act may apply for reimbursement of up to 75% of their costs;

(d) No more than 50% of funding available in any

given fiscal year may be used for costs associated with any single county; and

(e) Before the Illinois Criminal Justice Information

Authority distributes moneys from the Gang Crime Witness Protection Program Fund as provided in this Section, it shall retain 2% of those moneys for administrative purposes.

(Source: P.A. 98-58, eff. 7-8-13; 99-78, eff. 7-20-15.)

(725 ILCS 173/20)
Sec. 20. Gang Crime Witness Protection Program Fund. There is created in the State Treasury the Gang Crime Witness Protection Program Fund into which shall be deposited appropriated funds, grants, or other funds made available to the Illinois Criminal Justice Information Authority to assist State's Attorneys and the Attorney General in protecting victims and witnesses who are aiding in the prosecution of perpetrators of gang crime, and appropriate related persons.
(Source: P.A. 98-58, eff. 7-8-13; 99-576, eff. 7-15-16.)

(725 ILCS 173/25)
Sec. 25. Beginning of operation. The program created by this Act shall begin operation on July 1, 2013.
(Source: P.A. 98-58, eff. 7-8-13.)

(725 ILCS 173/90)
Sec. 90. (Amendatory provisions; text omitted).
(Source: P.A. 98-58, eff. 7-8-13; text omitted.)

(725 ILCS 173/99)
Sec. 99. Effective date. This Act takes effect July 1, 2013.
(Source: P.A. 98-58, eff. 7-8-13.)



725 ILCS 175/ - Narcotics Profit Forfeiture Act.

(725 ILCS 175/1) (from Ch. 56 1/2, par. 1651)
Sec. 1. This Act shall be known and may be cited as the Narcotics Profit Forfeiture Act.
(Source: P.A. 82-940.)

(725 ILCS 175/2) (from Ch. 56 1/2, par. 1652)
Sec. 2. Legislative Declaration. Narcotics racketeering is a far-reaching and extremely profitable criminal enterprise. Racketeering schemes persist despite the threat of prosecution and the actual prosecution and imprisonment of individual participants because existing sanctions do not effectively reach the money and other assets generated by such schemes. It is therefore necessary to supplement existing sanctions by mandating forfeiture of money and other assets generated by narcotics racketeering activities. Forfeiture diminishes the financial incentives which encourage and sustain narcotics racketeering, and secures for the People of the State of Illinois assets to be used for enforcement of laws governing narcotics activity.
(Source: P.A. 82-940.)

(725 ILCS 175/3) (from Ch. 56 1/2, par. 1653)
Sec. 3. Definitions.
(a) "Narcotics activity" means:
1. Any conduct punishable as a felony under the

Cannabis Control Act or the Illinois Controlled Substances Act, or

2. Any conduct punishable, by imprisonment for more

than one year, as an offense against the law of the United States or any State, concerning narcotics, controlled substances, dangerous drugs, or any substance or things scheduled or listed under the Cannabis Control Act, the Illinois Controlled Substances Act, or the Methamphetamine Control and Community Protection Act.

(b) "Pattern of narcotics activity" means 2 or more acts of narcotics activity of which at least 2 such acts were committed within 5 years of each other. At least one of those acts of narcotics activity must have been committed after the effective date of this Act and at least one of such acts shall be or shall have been punishable as a Class X, Class 1 or Class 2 felony.
(c) "Person" includes any individual or entity capable of holding a legal or beneficial interest in property.
(d) "Enterprise" includes any individual, partnership, corporation, association, or other entity, or group of individuals associated in fact, although not a legal entity.
(Source: P.A. 94-556, eff. 9-11-05.)

(725 ILCS 175/4) (from Ch. 56 1/2, par. 1654)
Sec. 4. A person commits narcotics racketeering when he:
(a) Receives income knowing such income to be derived, directly or indirectly, from a pattern of narcotics activity in which he participated, or for which he is accountable under Section 5-2 of the Criminal Code of 2012; or
(b) Receives income, knowing such income to be derived, directly or indirectly, from a pattern of narcotics activity in which he participated, or for which he is accountable under Section 5-2 of the Criminal Code of 2012, and he uses or invests, directly or indirectly, any part of such income, or the proceeds of such income, in acquisition of any interest in, or the establishment or operation of, any enterprise doing business in the State of Illinois; or
(c) Knowingly, through a pattern of narcotics activity in which he participated, or for which he is accountable under Section 5-2 of the Criminal Code of 2012, acquires or maintains, directly or indirectly, any interest in or contract of any enterprise which is engaged in, or the activities of which affect, business in the State of Illinois; or
(d) Being a person employed by or associated with any enterprise doing business in the State of Illinois, he knowingly conducts or participates, directly or indirectly, in the conduct of such enterprise's affairs through a pattern of narcotics activity in which he participated, or for which he is accountable under Section 5-2 of the Criminal Code of 2012.
(Source: P.A. 97-1150, eff. 1-25-13.)

(725 ILCS 175/5) (from Ch. 56 1/2, par. 1655)
Sec. 5. (a) A person who commits the offense of narcotics racketeering shall:
(1) be guilty of a Class 1 felony; and
(2) be subject to a fine of up to $250,000.
A person who commits the offense of narcotics racketeering or who violates Section 3 of the Drug Paraphernalia Control Act shall forfeit to the State of Illinois: (A) any profits or proceeds and any property or property interest he has acquired or maintained in violation of this Act or Section 3 of the Drug Paraphernalia Control Act or has used to facilitate a violation of this Act that the court determines, after a forfeiture hearing, under subsection (b) of this Section to have been acquired or maintained as a result of narcotics racketeering or violating Section 3 of the Drug Paraphernalia Control Act, or used to facilitate narcotics racketeering; and (B) any interest in, security of, claim against, or property or contractual right of any kind affording a source of influence over, any enterprise which he has established, operated, controlled, conducted, or participated in the conduct of, in violation of this Act or Section 3 of the Drug Paraphernalia Control Act, that the court determines, after a forfeiture hearing, under subsection (b) of this Section to have been acquired or maintained as a result of narcotics racketeering or violating Section 3 of the Drug Paraphernalia Control Act or used to facilitate narcotics racketeering.
(b) The court shall, upon petition by the Attorney General or State's Attorney, at any time subsequent to the filing of an information or return of an indictment, conduct a hearing to determine whether any property or property interest is subject to forfeiture under this Act. At the forfeiture hearing the people shall have the burden of establishing, by a preponderance of the evidence, that property or property interests are subject to forfeiture under this Act. There is a rebuttable presumption at such hearing that any property or property interest of a person charged by information or indictment with narcotics racketeering or who is convicted of a violation of Section 3 of the Drug Paraphernalia Control Act is subject to forfeiture under this Section if the State establishes by a preponderance of the evidence that:
(1) such property or property interest was acquired

by such person during the period of the violation of this Act or Section 3 of the Drug Paraphernalia Control Act or within a reasonable time after such period; and

(2) there was no likely source for such property or

property interest other than the violation of this Act or Section 3 of the Drug Paraphernalia Control Act.

(c) In an action brought by the People of the State of Illinois under this Act, wherein any restraining order, injunction or prohibition or any other action in connection with any property or property interest subject to forfeiture under this Act is sought, the circuit court which shall preside over the trial of the person or persons charged with narcotics racketeering as defined in Section 4 of this Act or violating Section 3 of the Drug Paraphernalia Control Act shall first determine whether there is probable cause to believe that the person or persons so charged has committed the offense of narcotics racketeering as defined in Section 4 of this Act or a violation of Section 3 of the Drug Paraphernalia Control Act and whether the property or property interest is subject to forfeiture pursuant to this Act.
In order to make such a determination, prior to entering any such order, the court shall conduct a hearing without a jury, wherein the People shall establish that there is: (i) probable cause that the person or persons so charged have committed the offense of narcotics racketeering or violating Section 3 of the Drug Paraphernalia Control Act and (ii) probable cause that any property or property interest may be subject to forfeiture pursuant to this Act. Such hearing may be conducted simultaneously with a preliminary hearing, if the prosecution is commenced by information or complaint, or by motion of the People, at any stage in the proceedings. The court may accept a finding of probable cause at a preliminary hearing following the filing of an information charging the offense of narcotics racketeering as defined in Section 4 of this Act or the return of an indictment by a grand jury charging the offense of narcotics racketeering as defined in Section 4 of this Act or after a charge is filed for violating Section 3 of the Drug Paraphernalia Control Act as sufficient evidence of probable cause as provided in item (i) above.
Upon such a finding, the circuit court shall enter such restraining order, injunction or prohibition, or shall take such other action in connection with any such property or property interest subject to forfeiture under this Act, as is necessary to insure that such property is not removed from the jurisdiction of the court, concealed, destroyed or otherwise disposed of by the owner of that property or property interest prior to a forfeiture hearing under subsection (b) of this Section. The Attorney General or State's Attorney shall file a certified copy of such restraining order, injunction or other prohibition with the recorder of deeds or registrar of titles of each county where any such property of the defendant may be located. No such injunction, restraining order or other prohibition shall affect the rights of any bona fide purchaser, mortgagee, judgment creditor or other lien holder arising prior to the date of such filing.
The court may, at any time, upon verified petition by the defendant, conduct a hearing to release all or portions of any such property or interest which the court previously determined to be subject to forfeiture or subject to any restraining order, injunction, or prohibition or other action. The court may release such property to the defendant for good cause shown and within the sound discretion of the court.
(d) Prosecution under this Act may be commenced by the Attorney General or a State's Attorney.
(e) Upon an order of forfeiture being entered pursuant to subsection (b) of this Section, the court shall authorize the Attorney General to seize any property or property interest declared forfeited under this Act and under such terms and conditions as the court shall deem proper. Any property or property interest that has been the subject of an entered restraining order, injunction or prohibition or any other action filed under subsection (c) shall be forfeited unless the claimant can show by a preponderance of the evidence that the property or property interest has not been acquired or maintained as a result of narcotics racketeering or has not been used to facilitate narcotics racketeering.
(f) The Attorney General or his designee is authorized to sell all property forfeited and seized pursuant to this Act, unless such property is required by law to be destroyed or is harmful to the public, and, after the deduction of all requisite expenses of administration and sale, shall distribute the proceeds of such sale, along with any moneys forfeited or seized, in accordance with subsection (g) or (h), whichever is applicable.
(g) All monies and the sale proceeds of all other property forfeited and seized pursuant to this Act shall be distributed as follows:
(1) An amount equal to 50% shall be distributed to

the unit of local government whose officers or employees conducted the investigation into narcotics racketeering and caused the arrest or arrests and prosecution leading to the forfeiture. Amounts distributed to units of local government shall be used for enforcement of laws governing narcotics activity or for public education in the community or schools in the prevention or detection of the abuse of drugs or alcohol. In the event, however, that the investigation, arrest or arrests and prosecution leading to the forfeiture were undertaken solely by a State agency, the portion provided hereunder shall be paid into the Drug Traffic Prevention Fund in the State treasury to be used for enforcement of laws governing narcotics activity.

(2) An amount equal to 12.5% shall be distributed to

the county in which the prosecution resulting in the forfeiture was instituted, deposited in a special fund in the county treasury and appropriated to the State's Attorney for use in the enforcement of laws governing narcotics activity or for public education in the community or schools in the prevention or detection of the abuse of drugs or alcohol.

An amount equal to 12.5% shall be distributed to the

Office of the State's Attorneys Appellate Prosecutor and deposited in the Narcotics Profit Forfeiture Fund, which is hereby created in the State treasury, to be used by the Office of the State's Attorneys Appellate Prosecutor for additional expenses incurred in prosecuting appeals arising under this Act. Any amounts remaining in the Fund after all additional expenses have been paid shall be used by the Office to reduce the participating county contributions to the Office on a pro-rated basis as determined by the board of governors of the Office of the State's Attorneys Appellate Prosecutor based on the populations of the participating counties.

(3) An amount equal to 25% shall be paid into the

Drug Traffic Prevention Fund in the State treasury to be used by the Department of State Police for funding Metropolitan Enforcement Groups created pursuant to the Intergovernmental Drug Laws Enforcement Act. Any amounts remaining in the Fund after full funding of Metropolitan Enforcement Groups shall be used for enforcement, by the State or any unit of local government, of laws governing narcotics activity or for public education in the community or schools in the prevention or detection of the abuse of drugs or alcohol.

(h) Where the investigation or indictment for the offense of narcotics racketeering or a violation of Section 3 of the Drug Paraphernalia Control Act has occurred under the provisions of the Statewide Grand Jury Act, all monies and the sale proceeds of all other property shall be distributed as follows:
(1) 60% shall be distributed to the metropolitan

enforcement group, local, municipal, county, or State law enforcement agency or agencies which conducted or participated in the investigation resulting in the forfeiture. The distribution shall bear a reasonable relationship to the degree of direct participation of the law enforcement agency in the effort resulting in the forfeiture, taking into account the total value of the property forfeited and the total law enforcement effort with respect to the violation of the law on which the forfeiture is based. Amounts distributed to the agency or agencies shall be used for the enforcement of laws governing cannabis and controlled substances or for public education in the community or schools in the prevention or detection of the abuse of drugs or alcohol.

(2) 25% shall be distributed by the Attorney General

as grants to drug education, treatment and prevention programs licensed or approved by the Department of Human Services. In making these grants, the Attorney General shall take into account the plans and service priorities of, and the needs identified by, the Department of Human Services.

(3) 15% shall be distributed to the Attorney General

and the State's Attorney, if any, participating in the prosecution resulting in the forfeiture. The distribution shall bear a reasonable relationship to the degree of direct participation in the prosecution of the offense, taking into account the total value of the property forfeited and the total amount of time spent in preparing and presenting the case, the complexity of the case and other similar factors. Amounts distributed to the Attorney General under this paragraph shall be retained in a fund held by the State Treasurer as ex-officio custodian to be designated as the Statewide Grand Jury Prosecution Fund and paid out upon the direction of the Attorney General for expenses incurred in criminal prosecutions arising under the Statewide Grand Jury Act. Amounts distributed to a State's Attorney shall be deposited in a special fund in the county treasury and appropriated to the State's Attorney for use in the enforcement of laws governing narcotics activity or for public education in the community or schools in the prevention or detection of the abuse of drugs or alcohol.

(i) All monies deposited pursuant to this Act in the Drug Traffic Prevention Fund established under Section 5-9-1.2 of the Unified Code of Corrections are appropriated, on a continuing basis, to the Department of State Police to be used for funding Metropolitan Enforcement Groups created pursuant to the Intergovernmental Drug Laws Enforcement Act or otherwise for the enforcement of laws governing narcotics activity or for public education in the community or schools in the prevention or detection of the abuse of drugs or alcohol.
(Source: P.A. 99-686, eff. 7-29-16.)

(725 ILCS 175/5.1) (from Ch. 56 1/2, par. 1655.1)
Sec. 5.1. (a) Whenever any person pleads guilty to, is found guilty of or is placed on supervision for an offense under this Act, a fine may be levied in addition to any other penalty imposed by the court.
(b) In determining whether to impose a fine under this Section and the amount, time for payment and method of payment of any fine so imposed, the court shall
(1) consider the defendant's income, regardless of source, the defendant's earning capacity and the defendant's financial resources, as well as the nature of the burden the fine will impose on the defendant and any person legally or financially dependent upon the defendant;
(2) consider the proof received at trial, or as a result of a plea of guilty, concerning the full street value of the controlled substances, cannabis or the drug paraphernalia seized and any profits or other proceeds derived by the defendant from the violation of this Act;
(3) take into account any other pertinent equitable considerations; and
(4) give primary consideration to the need to deprive the defendant of illegally obtained profits or other proceeds from the offense.
For the purpose of paragraph (2) of this subsection, "street value" shall be determined by the court on the basis of testimony of law enforcement personnel and the defendant as to the amount seized and such testimony as may be required by the court as to the current street value of the cannabis, controlled substances or drug paraphernalia seized.
(c) As a condition of a fine, the court may require that payment be made in specified installments or within a specified period of time, but such period shall not be greater than the maximum applicable term of probation or imprisonment, whichever is greater. Unless otherwise specified, payment of a fine shall be due immediately.
(d) If a fine for a violation of this Act is imposed on an organization, it is the duty of each individual authorized to make disbursements of the assets of the organization to pay the fine from assets of the organization.
(e) (1) A defendant who has been sentenced to pay a fine, and who has paid part but not all of such fine, may petition the court for an extension of the time for payment or modification of the method of payment.
(2) The court may grant a petition made pursuant to this subsection if it finds that
(i) the circumstances that warranted payment by the time or method specified no longer exist; or
(ii) it is otherwise unjust to require payment of the fine by the time or method specified.
(Source: P.A. 86-271.)

(725 ILCS 175/5.2) (from Ch. 56 1/2, par. 1655.2)
Sec. 5.2. (a) Twelve and one-half percent of all amounts collected as fines pursuant to the provisions of this Act shall be paid into the Youth Drug Abuse Prevention Fund, which is hereby created in the State treasury, to be used by the Department of Human Services for the funding of programs and services for drug-abuse treatment, and prevention and education services, for juveniles.
(b) Eighty-seven and one-half percent of the proceeds of all fines received under the provisions of this Act shall be transmitted to and deposited in the treasurer's office at the level of government as follows:
(1) If such seizure was made by a combination of law

enforcement personnel representing differing units of local government, the court levying the fine shall equitably allocate 50% of the fine among these units of local government and shall allocate 37 1/2% to the county general corporate fund. In the event that the seizure was made by law enforcement personnel representing a unit of local government from a municipality where the number of inhabitants exceeds 2 million in population, the court levying the fine shall allocate 87 1/2% of the fine to that unit of local government. If the seizure was made by a combination of law enforcement personnel representing differing units of local government, and at least one of those units represents a municipality where the number of inhabitants exceeds 2 million in population, the court shall equitably allocate 87 1/2% of the proceeds of the fines received among the differing units of local government.

(2) If such seizure was made by State law enforcement

personnel, then the court shall allocate 37 1/2% to the State treasury and 50% to the county general corporate fund.

(3) If a State law enforcement agency in combination

with a law enforcement agency or agencies of a unit or units of local government conducted the seizure, the court shall equitably allocate 37 1/2% of the fines to or among the law enforcement agency or agencies of the unit or units of local government which conducted the seizure and shall allocate 50% to the county general corporate fund.

(c) The proceeds of all fines allocated to the law enforcement agency or agencies of the unit or units of local government pursuant to subsection (b) shall be made available to that law enforcement agency as expendable receipts for use in the enforcement of laws regulating controlled substances and cannabis. The proceeds of fines awarded to the State treasury shall be deposited in a special fund known as the Drug Traffic Prevention Fund. Monies from this fund may be used by the Department of State Police for use in the enforcement of laws regulating controlled substances and cannabis; to satisfy funding provisions of the Intergovernmental Drug Laws Enforcement Act; to defray costs and expenses associated with returning violators of the Cannabis Control Act and the Illinois Controlled Substances Act only, as provided in those Acts, when punishment of the crime shall be confinement of the criminal in the penitentiary; and all other monies shall be paid into the general revenue fund in the State treasury.
(Source: P.A. 89-507, eff. 7-1-97.)

(725 ILCS 175/6) (from Ch. 56 1/2, par. 1656)
Sec. 6. (a) The circuit courts of the State shall have jurisdiction to prevent and restrain violations of this Act by issuing appropriate orders, including, but not limited to: ordering any person to divest himself of any interest, direct or indirect, in any enterprise; imposing reasonable restriction on the future activities or investment of any person, including, but not limited to, prohibiting any person from engaging in the same type of endeavor as the enterprise engaged in, the activities of which affect business in the State of Illinois; or ordering dissolution or reorganization of any enterprise, making due provisions for the rights of innocent persons.
(b) The Attorney General or the State's Attorney may institute proceedings under this Section. In any action brought by the State of Illinois under this Section, the court shall proceed as soon as practicable to the hearing and determination thereof. Pending that determination thereof, the court may at any time enter such temporary restraining orders, preliminary or permanent injunctions, or prohibitions, or take such other actions including the acceptance of satisfactory performance bonds by a defendant, as it shall deem proper.
(c) Any person injured in his business, person or property by reason of a violation of this Act may sue the violator therefor in any appropriate circuit court and shall recover threefold the damages he sustains and the cost of the action, including a reasonable attorney's fee.
(d) A final judgment entered in favor of the People of the State of Illinois in any criminal proceeding brought under this Act shall estop the defendant in the criminal case from denying the essential allegations of the criminal offense in any subsequent civil proceeding brought under this Act.
(Source: P.A. 84-545.)

(725 ILCS 175/6.5)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 6.5. Reporting. Property seized or forfeited under this Act is subject to reporting under the Seizure and Forfeiture Reporting Act.
(Source: P.A. 100-512, eff. 7-1-18.)

(725 ILCS 175/7) (from Ch. 56 1/2, par. 1657)
Sec. 7. Any civil action or proceeding under this Act against any person may be instituted in the circuit court for any county in which such person resides, is found, has an agent, transacts his affairs, or in which property that is the subject of these proceedings is located.
(Source: P.A. 82-940.)

(725 ILCS 175/8) (from Ch. 56 1/2, par. 1658)
Sec. 8. It is the intent of the General Assembly that this Act be liberally construed so as to effect the purposes of this Act and be construed in accordance with similar provisions contained in Title IX of the Organized Crime Control Act of 1970, as amended (18 U.S.C. 1961-1968).
(Source: P.A. 82-940.)

(725 ILCS 175/9) (from Ch. 56 1/2, par. 1659)
Sec. 9. If any provision of this Act or the application thereof to any person or circumstance is invalid, such invalidation shall not affect other provisions or applications of the Act which can be given effect without the invalid provision or application, and to this end the provisions of this Act are declared to be severable.
(Source: P.A. 82-940.)

(725 ILCS 175/11) (from Ch. 56 1/2, par. 1660)
Sec. 11. This Act takes effect upon becoming law.
(Source: P.A. 82-940.)



725 ILCS 180/ - Park Ordinance Violation Procedure Act.

(725 ILCS 180/0.01) (from Ch. 105, par. 330h)
Sec. 0.01. Short title. This Act may be cited as the Park Ordinance Violation Procedure Act.
(Source: P.A. 86-1324.)

(725 ILCS 180/1) (from Ch. 105, par. 331)
Sec. 1. In all actions for the violation of any ordinance of any board of public park commissioners, organized under any general or special law of this state, the first process shall be a summons. However a warrant for the arrest of the offender may issue in the first instance upon the affidavit of any person that any such ordinance has been violated, and that the person making the complaint has reasonable grounds to believe the party charged is guilty thereof; and any person arrested upon such warrant shall, without unnecessary delay, be taken before the proper judicial officer in the county within which is situated the park system under the control of any such board of public park commissioners, to be tried for the alleged offense. Any person upon whom any fine or penalty shall be imposed may, upon the order of the court before whom the conviction is had, be committed to the county jail or the city prison, house of correction, or other place in said county, provided by such public park commissioners, or as may be designated by them, for the incarceration of such offenders until such fine, penalty and costs shall be fully paid. However no such imprisonment shall exceed six months for any one offense. Every person so committed shall be required to work at such labor as his or her strength will permit, within and without such prison, house of correction or other place provided for the incarceration of such offenders, as aforesaid, not to exceed ten hours each working day; and for such work the person so employed or worked shall be allowed, exclusive of his or her board, the sum of fifty cents for each day's work on account of such fine and costs.
(Source: P.A. 77-1297.)



725 ILCS 185/ - Pretrial Services Act.

(725 ILCS 185/0.01) (from Ch. 38, par. 300)
Sec. 0.01. Short title. This Act may be cited as the Pretrial Services Act.
(Source: P.A. 86-1324.)

(725 ILCS 185/1) (from Ch. 38, par. 301)
Sec. 1. Each circuit court shall establish a pretrial services agency to provide the court with accurate background data regarding the pretrial release of persons charged with felonies and effective supervision of compliance with the terms and conditions imposed on release.
(Source: P.A. 84-1449.)

(725 ILCS 185/2) (from Ch. 38, par. 302)
Sec. 2. Pretrial services agencies may be independent divisions of the circuit courts accountable to the chief judge or his designee for program activities. The agencies shall be supervised by a director appointed by the chief judge and removable for cause. The chief judge or his designee shall have the authority to hire, terminate or discipline agency personnel on recommendation of the program director.
(Source: P.A. 84-1449.)

(725 ILCS 185/3) (from Ch. 38, par. 303)
Sec. 3. The functions of the pretrial services agency shall be assigned to the Department of Probation and Court Services or other arm of the court where the volume of criminal proceedings does not justify the establishment of a separate division.
(Source: P.A. 84-1449.)

(725 ILCS 185/4) (from Ch. 38, par. 304)
Sec. 4. All pretrial services agency personnel shall be full-time employees supervised by the director and, except for secretarial staff, subject to the hiring and training requirements established by the Supreme Court as provided in "An Act providing for a system of probation, for the appointment and compensation of probation officers, and authorizing the suspension of final judgment and the imposition of sentence upon persons found guilty of certain defined crimes and offenses, and legalizing their ultimate discharge without punishment", approved June 10, 1911, as amended.
(Source: P.A. 84-1449.)

(725 ILCS 185/5) (from Ch. 38, par. 305)
Sec. 5. The compensation for pretrial services agency personnel shall be commensurate with salaries and other benefits accorded probation department employees.
(Source: P.A. 84-1449.)

(725 ILCS 185/6) (from Ch. 38, par. 306)
Sec. 6. Volunteer groups and individuals may be assigned such interviewing and verification as may be determined by the director.
(Source: P.A. 84-1449.)

(725 ILCS 185/7) (from Ch. 38, par. 307)
Sec. 7. Pretrial services agencies shall perform the following duties for the circuit court:
(a) Interview and assemble verified information and data concerning the community ties, employment, residency, criminal record, and social background of arrested persons who are to be, or have been, presented in court for first appearance on felony charges, to assist the court in determining the appropriate terms and conditions of pretrial release;
(b) Submit written reports of those investigations to the court along with such findings and recommendations, if any, as may be necessary to assess:
(1) the need for financial security to assure the defendant's appearance at later proceedings; and
(2) appropriate conditions which shall be imposed to protect against the risks of nonappearance and commission of new offenses or other interference with the orderly administration of justice before trial;
(c) Supervise compliance with pretrial release conditions, and promptly report violations of those conditions to the court and prosecutor to assure effective enforcement;
(d) Cooperate with the court and all other criminal justice agencies in the development of programs to minimize unnecessary pretrial detention and protect the public against breaches of pretrial release conditions; and
(e) Monitor the local operations of the pretrial release system and maintain accurate and comprehensive records of program activities.
(Source: P.A. 84-1449.)

(725 ILCS 185/8) (from Ch. 38, par. 308)
Sec. 8. In addition to the foregoing, pretrial services agencies may with the approval of the chief judge provide one or more of the following services to the circuit court:
(a) Supervise compliance with the terms and conditions imposed by the courts for appeal bonds; and
(b) Assist in such other pretrial services activities as may be delegated to the agency by the court.
(Source: P.A. 84-1449.)

(725 ILCS 185/9) (from Ch. 38, par. 309)
Sec. 9. Pretrial services agencies shall have standing court authority to interview and process all persons charged with non-capital felonies either before or after first appearance if the person is in custody. The chief judge and director of the pretrial services agency may establish interviewing priorities where resources do not permit total coverage, but no other criteria shall be employed to exclude categories of offenses or offenders from program operations.
(Source: P.A. 84-1449.)

(725 ILCS 185/10) (from Ch. 38, par. 310)
Sec. 10. The chief judge and director of the pretrial services agency shall continuously assess the benefits of agency intervention before or after the first appearance of accused persons. In determining the best allocation of available resources, consideration shall be given to current release practices of first appearance judges in misdemeanor and lesser felony cases; the logistics of pre-first appearance intervention where decentralized detention facilities are utilized; the availability of verification resources for pre-first appearance intervention; and the ultimate goal of prompt and informed determinations of pretrial release conditions.
(Source: P.A. 84-1449.)

(725 ILCS 185/11) (from Ch. 38, par. 311)
Sec. 11. No person shall be interviewed by a pretrial services agency unless he or she has first been apprised of the identity and purpose of the interviewer, the scope of the interview, the right to secure legal advice, and the right to refuse cooperation. Inquiry of the defendant shall carefully exclude questions concerning the details of the current charge. Statements made by the defendant during the interview, or evidence derived therefrom, are admissible in evidence only when the court is considering the imposition of pretrial or posttrial conditions to bail or recognizance, or when considering the modification of a prior release order.
(Source: P.A. 84-1449.)

(725 ILCS 185/12) (from Ch. 38, par. 312)
Sec. 12. Interviews shall be individually conducted by agency personnel in facilities or locations which assure an adequate opportunity for discussion, consistent with security needs.
The chief judge or his designee shall maintain a continuous liaison between the agency director and the sheriff, or other affected law enforcement agencies, to assure that pretrial services interviewers have prompt access consistent with security and law enforcement needs to all prisoners after booking.
(Source: P.A. 84-1449.)

(725 ILCS 185/13) (from Ch. 38, par. 313)
Sec. 13. Information received from the arrested person as a result of the agency interview shall be recorded on uniform interview forms.
(Source: P.A. 84-1449.)

(725 ILCS 185/14) (from Ch. 38, par. 314)
Sec. 14. The pretrial services agency shall, after interviewing arrestees, immediately verify and supplement the information required by the uniform interview form before submitting its report to the court. Minimum verification shall include the interviewee's prior criminal record, residency, and employment circumstances. The chief judge or his designee shall assist the program director in establishing and maintaining cooperation with the circuit clerk and law enforcement information systems to assure the prompt verification of prior criminal records.
(Source: P.A. 84-1449.)

(725 ILCS 185/15) (from Ch. 38, par. 315)
Sec. 15. Verified and supplemental information assembled by the pretrial services agency shall be recorded on a uniform reporting form established by the Supreme Court.
(Source: P.A. 84-1449.)

(725 ILCS 185/16) (from Ch. 38, par. 316)
Sec. 16. Pretrial services agencies interviewing arrested persons shall submit a report of their information and findings to the court in all cases where the individual remains in custody at the completion of the verification process, and in such additional cases where the agency believes that additional or modified conditions are appropriate and shall be imposed on earlier release orders.
(Source: P.A. 84-1449.)

(725 ILCS 185/17) (from Ch. 38, par. 317)
Sec. 17. Reports shall be in writing, signed by an authorized representative of the pretrial services agency, and prepared on the uniform reporting form. Copies of the report shall be provided to all parties and counsel of record.
(Source: P.A. 84-1449.)

(725 ILCS 185/18) (from Ch. 38, par. 318)
Sec. 18. A representative of the pretrial services agency shall where feasible be present or otherwise available to the court at the first appearance or such later hearings at which the agency report is to be considered by the court. At such hearings, the factual findings, conclusions and recommendations in the written report may be challenged by the interviewee, his or her counsel, or the prosecuting attorney, by the presentation of any relevant evidence.
(Source: P.A. 85-405.)

(725 ILCS 185/19) (from Ch. 38, par. 319)
Sec. 19. Written reports under Section 17 shall set forth all factual findings on which any recommendation and conclusions contained therein are based together with the source of each fact, and shall contain information and data relevant to the following issues:
(a) The need for financial security to assure the defendant's appearance for later court proceedings; and
(b) Appropriate conditions imposed to protect against the risk of nonappearance and commission of new offenses or other interference with the orderly administration of justice before trial.
(Source: P.A. 84-1449.)

(725 ILCS 185/20) (from Ch. 38, par. 320)
Sec. 20. In preparing and presenting its written reports under Sections 17 and 19, pretrial services agencies shall in appropriate cases include specific recommendations for the setting, increase, or decrease of bail; the release of the interviewee on his own recognizance in sums certain; and the imposition of pretrial conditions to bail or recognizance designed to minimize the risks of nonappearance, the commission of new offenses while awaiting trial, and other potential interference with the orderly administration of justice. In establishing objective internal criteria of any such recommendation policies, the agency may utilize so-called "point scales" for evaluating the aforementioned risks, but no interviewee shall be considered as ineligible for particular agency recommendations by sole reference to such procedures.
(Source: P.A. 91-357, eff. 7-29-99.)

(725 ILCS 185/21) (from Ch. 38, par. 321)
Sec. 21. Pretrial services agency reports completed following the first appearance shall be immediately referred to the judge who there presided; to any judge to whom the proceedings have been assigned for next hearing or trial; or in the event of their unavailability to a judge or group of judges designated for that purpose by the chief judge of the circuit. At the request of the court, or any party or counsel to the action, a hearing shall be scheduled with appropriate notice to review the interviewee's release or detention status. At the hearing, the factual findings, conclusions, and recommendations in the report may be challenged by the interviewee, his or her counsel, or the prosecuting attorney, by the presentation of any relevant evidence.
(Source: P.A. 85-405.)

(725 ILCS 185/22) (from Ch. 38, par. 322)
Sec. 22. If so ordered by the court, the pretrial services agency shall prepare and submit for the court's approval and signature a uniform release order on the uniform form established by the Supreme Court in all cases where an interviewee may be released from custody under conditions contained in an agency report. Such conditions shall become part of the conditions of the bail bond. A copy of the uniform release order shall be provided to the defendant and defendant's attorney of record, and the prosecutor.
(Source: P.A. 84-1449.)

(725 ILCS 185/23) (from Ch. 38, par. 323)
Sec. 23. Pretrial services agencies shall have primary responsibility for reporting non-compliance by interviewees with the terms and conditions of pretrial release specified in the uniform release order entered under Section 22, including but not limited to appearances as required for later court proceedings and the commission of new offenses as evidenced by the filing of formal charges.
(Source: P.A. 84-1449.)

(725 ILCS 185/24) (from Ch. 38, par. 324)
Sec. 24. Where functions of the pretrial services agency have been delegated to a probation department or other arm of the court under Section 3, their records shall be segregated from other records. Two years after the date of the first interview with a pretrial services agency representative, the defendant may apply to the chief circuit judge, or a judge designated by the chief circuit judge for these purposes, for an order expunging from the records of the pretrial services agency all files pertaining to the defendant.
(Source: P.A. 84-1449.)

(725 ILCS 185/25) (from Ch. 38, par. 325)
Sec. 25. The agency shall provide written notification to supervised persons of court appearance obligations, and may require their periodic reporting by letter, telephone or personal appearance to verify such compliance.
(Source: P.A. 84-1449.)

(725 ILCS 185/26) (from Ch. 38, par. 326)
Sec. 26. Agency personnel shall regularly monitor the arrest records of local law enforcement agencies to determine whether any supervised person has been formally charged with the commission of a new offense in violation of the uniform release order. In such event, the agency shall prepare a formal report of that fact and present same to the court. A copy shall be provided to the prosecuting officer.
(Source: P.A. 84-1449.)

(725 ILCS 185/27) (from Ch. 38, par. 327)
Sec. 27. In addition to the supervisory duties set forth in Sections 25 and 26, the pretrial services agency shall continuously monitor the conduct and circumstances of supervised persons before trial and submit reports to the court, defendant and defendant's attorney of record, and prosecuting officer whenever:
(a) Apparent violations of other conditions imposed by the court under the uniform release order have occurred; or
(b) Modification of the uniform release order and conditions thereof are deemed in the best interests of either the accused or the community.
(Source: P.A. 84-1449.)

(725 ILCS 185/28) (from Ch. 38, par. 328)
Sec. 28. Whenever an arrest warrant, summons or other process is issued to compel the appearance of supervised persons before the court under Sections 25, 26 or 27, the pretrial services agency shall provide such information to law enforcement authorities as may be necessary to insure immediate execution of the process.
(Source: P.A. 84-1449.)

(725 ILCS 185/29) (from Ch. 38, par. 329)
Sec. 29. Pretrial services agencies shall, with the approval of the chief judge, offer supervisory services to similar programs operating in Illinois and other jurisdictions.
(Source: P.A. 84-1449.)

(725 ILCS 185/30) (from Ch. 38, par. 330)
Sec. 30. Records and statistics shall be maintained by pretrial services agencies of their operations and effect upon the criminal justice system, with monthly reports submitted to the circuit court and the Supreme Court on a uniform statistical form developed by the Supreme Court.
(Source: P.A. 84-1449.)

(725 ILCS 185/31) (from Ch. 38, par. 331)
Sec. 31. Information and records maintained by the pretrial services agency which have not been disclosed in open court during a court proceeding shall not be released by the pretrial services agency to any individual or organization, other than any employee of a Probation and Court Service Department, without the express permission of the interviewed or supervised person at or near the time the information is to be released. An individual shall have access to all information and records about himself or herself maintained by or collected by the pretrial services agency. The principle of confidentiality shall not bar a pretrial services agency from making its data available for research purposes to qualified personnel, provided that no records or other information shall be made available in which individuals interviewed or supervised are identified or from which their identities are ascertainable.
(Source: P.A. 91-357, eff. 7-29-99.)

(725 ILCS 185/32) (from Ch. 38, par. 332)
Sec. 32. Pretrial services agencies shall be provided by the circuit court with adequate facilities and supportive services, including secretarial staffs or pools, to assure maximum utilization of resources and effective service to the court.
(Source: P.A. 84-1449.)

(725 ILCS 185/33) (from Ch. 38, par. 333)
Sec. 33. The Supreme Court shall pay from funds appropriated to it for this purpose 100% of all approved costs for pretrial services, including pretrial services officers, necessary support personnel, travel costs reasonably related to the delivery of pretrial services, space costs, equipment, telecommunications, postage, commodities, printing and contractual services. Costs shall be reimbursed monthly, based on a plan and budget approved by the Supreme Court. No department may be reimbursed for costs which exceed or are not provided for in the approved plan and budget. The Mandatory Arbitration Fund may be used to reimburse approved costs for pretrial services.
(Source: P.A. 94-91, eff. 7-1-05; 94-839, eff. 6-6-06; 95-331, eff. 8-21-07; 95-707, eff. 1-11-08.)

(725 ILCS 185/34)
Sec. 34. Probation and court services departments considered pretrial services agencies. For the purposes of administering the provisions of Public Act 95-773, known as the Cindy Bischof Law, all probation and court services departments are to be considered pretrial services agencies under this Act and under the bail bond provisions of the Code of Criminal Procedure of 1963.
(Source: P.A. 96-341, eff. 8-11-09.)



725 ILCS 190/ - Privacy of Child Victims of Criminal Sexual Offenses Act.

(725 ILCS 190/1) (from Ch. 38, par. 1451)
Sec. 1. This Act shall be known and may be cited as the "Privacy of Child Victims of Criminal Sexual Offenses Act".
(Source: P.A. 84-1428.)

(725 ILCS 190/2) (from Ch. 38, par. 1452)
Sec. 2. As used in this Act, "Child" means any person under 18 years of age.
(Source: P.A. 84-1428.)

(725 ILCS 190/3) (from Ch. 38, par. 1453)
Sec. 3. Confidentiality of Law Enforcement and Court Records. Notwithstanding any other law to the contrary, inspection and copying of law enforcement records maintained by any law enforcement agency or circuit court records maintained by any circuit clerk relating to any investigation or proceeding pertaining to a criminal sexual offense, by any person, except a judge, state's attorney, assistant state's attorney, psychologist, psychiatrist, social worker, doctor, parent, parole agent, aftercare specialist, probation officer, defendant or defendant's attorney in any criminal proceeding or investigation related thereto, shall be restricted to exclude the identity of any child who is a victim of such criminal sexual offense or alleged criminal sexual offense. A court may for the child's protection and for good cause shown, prohibit any person or agency present in court from further disclosing the child's identity.
When a criminal sexual offense is committed or alleged to have been committed by a school district employee or any individual contractually employed by a school district, a copy of the criminal history record information relating to the investigation of the offense or alleged offense shall be transmitted to the superintendent of schools of the district immediately upon request or if the law enforcement agency knows that a school district employee or any individual contractually employed by a school district has committed or is alleged to have committed a criminal sexual offense, the superintendent of schools of the district shall be immediately provided a copy of the criminal history record information. The superintendent shall be restricted from specifically revealing the name of the victim without written consent of the victim or victim's parent or guardian.
A court may prohibit such disclosure only after giving notice and a hearing to all affected parties. In determining whether to prohibit disclosure of the minor's identity the court shall consider:
(a) the best interest of the child; and
(b) whether such nondisclosure would further a

compelling State interest.

For the purposes of this Act, "criminal history record information" means:
(i) chronologically maintained arrest information,

such as traditional arrest logs or blotters;

(ii) the name of a person in the custody of a law

enforcement agency and the charges for which that person is being held;

(iii) court records that are public;
(iv) records that are otherwise available under

State or local law; or

(v) records in which the requesting party is the

individual identified, except as provided under part (vii) of paragraph (c) of subsection (1) of Section 7 of the Freedom of Information Act.

(Source: P.A. 98-558, eff. 1-1-14.)



725 ILCS 195/ - Quasi-criminal and Misdemeanor Bail Act.

(725 ILCS 195/0.01) (from Ch. 16, par. 80)
Sec. 0.01. Short title. This Act may be cited as the Quasi-criminal and Misdemeanor Bail Act.
(Source: P.A. 86-1324.)

(725 ILCS 195/1) (from Ch. 16, par. 81)
Sec. 1. Whenever in any circuit there shall be in force a rule or order of the Supreme Court establishing a uniform schedule prescribing the amounts of bail for specified conservation cases, traffic cases, quasi-criminal offenses and misdemeanors, any general superintendent, chief, captain, lieutenant, or sergeant of police, or other police officer, the sheriff, the circuit clerk, and any deputy sheriff or deputy circuit clerk designated by the Circuit Court for the purpose, are authorized to let to bail any person charged with a quasi-criminal offense or misdemeanor and to accept and receipt for bonds or cash bail in accordance with regulations established by rule or order of the Supreme Court. Unless otherwise provided by Supreme Court Rule, no such bail may be posted or accepted in any place other than a police station, sheriff's office or jail, or other county, municipal or other building housing governmental units, or a division headquarters building of the Illinois State Police. Bonds and cash so received shall be delivered to the office of the circuit clerk or that of his designated deputy as provided by regulation. Such cash and securities so received shall be delivered to the office of such clerk or deputy clerk within at least 48 hours of receipt or within the time set for the accused's appearance in court whichever is earliest.
In all cases where a person is admitted to bail under a uniform schedule prescribing the amount of bail for specified conservation cases, traffic cases, quasi-criminal offenses and misdemeanors the provisions of Section 110-15 of the "Code of Criminal Procedure of 1963", approved August 14, 1963, as amended by the 75th General Assembly shall be applicable.
(Source: P.A. 80-897.)

(725 ILCS 195/2) (from Ch. 16, par. 82)
Sec. 2. The conditions of the bail bond or deposit of cash bail shall be that the accused will appear to answer the charge in court at a time and place specified in the bond and thereafter as ordered by the court until discharged on final order of the court and to submit himself to the orders and process of the court. The accused shall be furnished with an official receipt on a form prescribed by rule of court for any cash or other security deposited, and shall receive a copy of the bond specifying the time and place of his court appearance.
Upon performance of the conditions of the bond, the bond shall be null and void and any cash bail or other security shall be returned to the accused.
(Source: Laws 1963, p. 2652.)

(725 ILCS 195/3) (from Ch. 16, par. 83)
Sec. 3.
In lieu of making bond or depositing cash bail as provided in this Act or the deposit of other security authorized by law, any accused person has the right to be brought without unnecessary delay before the nearest or most accessible judge of the circuit to be dealt with according to law.
(Source: P.A. 77-1248.)

(725 ILCS 195/4) (from Ch. 16, par. 84)
Sec. 4. Whenever in any circuit there shall be in force a uniform schedule prescribing the amounts of fines, penalties, forfeitures and costs on pleas of guilty in specified minor conservation and traffic offenses, any circuit clerk or deputy circuit clerk is authorized to receive written appearances, pleas of guilty and waivers of trial and to accept and receipt for payments, in satisfaction of the judgment to be entered upon the plea, in accordance with the uniform schedule. The accused shall be furnished with an official receipt on a form prescribed by such uniform schedule for the purpose for any fine paid pursuant to this section.
(Source: Laws 1967, p. 2949.)

(725 ILCS 195/5) (from Ch. 16, par. 85)
Sec. 5.
Any person authorized to accept bail or pleas of guilty by this Act who violates any provision of this Act is guilty of a Class B misdemeanor.
(Source: P.A. 77-2319.)



725 ILCS 200/ - Sex Offense Victim Polygraph Act.

(725 ILCS 200/0.01) (from Ch. 38, par. 1550)
Sec. 0.01. Short title. This Act may be cited as the Sex Offense Victim Polygraph Act.
(Source: P.A. 86-1324.)

(725 ILCS 200/1) (from Ch. 38, par. 1551)
Sec. 1. Lie Detector Tests.
(a) No law enforcement officer, State's Attorney or other official shall ask or require an alleged victim of an offense described in Sections 11-1.20 through 11-1.60 or 12-13 through 12-16 of the Criminal Code of 1961 or the Criminal Code of 2012 to submit to a polygraph examination or any form of a mechanical or electrical lie detector test.
(b) A victim's refusal to submit to a polygraph or any form of a mechanical or electrical lie detector test shall not mitigate against the investigation, charging or prosecution of the pending case as originally charged.
(Source: P.A. 96-1273, eff. 1-1-11; 96-1551, eff. 7-1-11; 97-1150, eff. 1-25-13.)



725 ILCS 202/ - Sexual Assault Evidence Submission Act.

(725 ILCS 202/1)
Sec. 1. Short title. This Act may be cited as the Sexual Assault Evidence Submission Act.
(Source: P.A. 96-1011, eff. 9-1-10.)

(725 ILCS 202/5)
Sec. 5. Definitions. In this Act:
"Commission" means the Sexual Assault Evidence Tracking and Reporting Commission.
"Department" means the Department of State Police or Illinois State Police.
"Law enforcement agencies" means local, county, State or federal law enforcement agencies involved in the investigation of sexual assault cases in Illinois.
"Sexual assault evidence" means evidence collected in connection with a sexual assault investigation, including, but not limited to, evidence collected using the State Police Evidence Collection Kits.
(Source: P.A. 100-336, eff. 8-25-17.)

(725 ILCS 202/10)
Sec. 10. Submission of evidence. Law enforcement agencies that receive sexual assault evidence that the victim of a sexual assault or sexual abuse or a person authorized under Section 6.5 of the Sexual Assault Survivors Emergency Treatment Act has consented to allow law enforcement to test in connection with the investigation of a criminal case on or after the effective date of this Act must submit evidence from the case within 10 business days of receipt of the consent to test to a Department of State Police forensic laboratory or a laboratory approved and designated by the Director of State Police. The written report required under Section 20 of the Sexual Assault Incident Procedure Act shall include the date and time the sexual assault evidence was picked up from the hospital, the date consent to test the sexual assault evidence was given, and the date and time the sexual assault evidence was sent to the laboratory. Sexual assault evidence received by a law enforcement agency within 30 days prior to the effective date of this Act shall be submitted pursuant to this Section.
(Source: P.A. 99-801, eff. 1-1-17.)

(725 ILCS 202/15)
Sec. 15. Analysis of evidence; notification.
(a) All sexual assault evidence submitted pursuant to Section 10 of this Act on or after the effective date of this Act shall be analyzed within 6 months after receipt of all necessary evidence and standards by the State Police Laboratory or other designated laboratory if sufficient staffing and resources are available.
(b) If a consistent DNA profile has been identified by comparing the submitted sexual assault evidence with a known standard from a suspect or with DNA profiles in the CODIS database, the Department shall notify the investigating law enforcement agency of the results in writing, and the Department shall provide an automatic courtesy copy of the written notification to the appropriate State's Attorney's Office for tracking and further action, as necessary.
(Source: P.A. 99-617, eff. 7-22-16.)

(725 ILCS 202/20)
Sec. 20. Inventory of evidence.
(a) By October 15, 2010, each Illinois law enforcement agency shall provide written notice to the Department of State Police, in a form and manner prescribed by the Department, stating the number of sexual assault cases in the custody of the law enforcement agency that have not been previously submitted to a laboratory for analysis. Within 180 days after the effective date of this Act, appropriate arrangements shall be made between the law enforcement agency and the Department of State Police, or a laboratory approved and designated by the Director of State Police, to ensure that all cases that were collected prior to the effective date of this Act and are, or were at the time of collection, the subject of a criminal investigation, are submitted to the Department of State Police, or a laboratory approved and designated by the Director of State Police.
(b) By February 15, 2011, the Department of State Police shall submit to the Governor, the Attorney General, and both houses of the General Assembly a plan for analyzing cases submitted pursuant to this Section. The plan shall include but not be limited to a timeline for completion of analysis and a summary of the inventory received, as well as requests for funding and resources necessary to meet the established timeline. Should the Department determine it is necessary to outsource the forensic testing of the cases submitted in accordance with this Section, all such cases will be exempt from the provisions of subsection (n) of Section 5-4-3 of the Unified Code of Corrections.
(c) Beginning June 1, 2016 or on and after the effective date of this amendatory Act of the 99th General Assembly, whichever is later, each law enforcement agency must conduct an annual inventory of all sexual assault cases in the custody of the law enforcement agency and provide written notice of its annual findings to the State's Attorney's Office having jurisdiction to ensure sexual assault cases are being submitted as provided by law.
(Source: P.A. 99-617, eff. 7-22-16.)

(725 ILCS 202/25)
Sec. 25. Failure of a law enforcement agency to submit the sexual assault evidence. The failure of a law enforcement agency to submit the sexual assault evidence collected on or after the effective date of this Act within 10 business days after receipt shall in no way alter the authority of the law enforcement agency to submit the evidence or the authority of the Department of State Police forensic laboratory or designated laboratory to accept and analyze the evidence or specimen or to maintain or upload the results of genetic marker grouping analysis information into a local, State, or national database in accordance with established protocol.
(Source: P.A. 96-1011, eff. 9-1-10.)

(725 ILCS 202/30)
Sec. 30. Required certification. Each submission of sexual assault evidence submitted for analysis pursuant to this Act shall be accompanied by the following signed certification:
"This evidence is being submitted by (name of investigating law enforcement agency) in connection with a prior or current criminal investigation."
(Source: P.A. 96-1011, eff. 9-1-10.)

(725 ILCS 202/35)
Sec. 35. Expungement. If the Department receives written confirmation from the investigating law enforcement agency or State's Attorney's office that a DNA record that has been uploaded pursuant to this Act into a local, State or national DNA database was not connected to a criminal investigation, the DNA record shall be expunged from the DNA database and the Department shall, by rule, prescribe procedures to ensure that written confirmation is sent to the submitting law enforcement agency verifying the expungement.
(Source: P.A. 96-1011, eff. 9-1-10.)

(725 ILCS 202/40)
Sec. 40. Failure to expunge. The failure to expunge a DNA record or strictly comply with the provisions of Section 35 of this Act shall not be grounds for challenging the validity of a database match or database information, and evidence based upon or derived from the DNA record may not be excluded by a court.
(Source: P.A. 96-1011, eff. 9-1-10.)

(725 ILCS 202/42)
Sec. 42. Reporting. Beginning January 1, 2017 and each year thereafter, the Department shall publish a quarterly report on its website, indicating a breakdown of the number of sexual assault case submissions from every law enforcement agency.
(Source: P.A. 99-617, eff. 7-22-16.)

(725 ILCS 202/43)
(Section scheduled to be repealed on January 1, 2019)
Sec. 43. Sexual Assault Evidence Tracking and Reporting Commission.
(a) The Sexual Assault Evidence Tracking and Reporting Commission is created to research and develop a plan to create and implement a statewide mechanism to track and report sexual assault evidence information. The Commission shall consist of the following members:
(1) one member of the House of Representatives,

appointed by the Speaker of the House of Representatives;

(2) one member of the House of Representatives,

appointed by the Minority Leader of the House of Representatives;

(3) one member of the Senate, appointed by the

President of the Senate;

(4) one member of the Senate, appointed by the

Minority Leader of the Senate;

(5) the Attorney General, or his or her designee;
(6) the Director of State Police, or his or her

designee;

(7) the Superintendent of the Chicago Police

Department, or his or her designee;

(8) the Director of a statewide organization

representing sheriffs of this State;

(9) the Director of a statewide organization

representing chiefs of police of this State;

(10) a representative of a statewide organization

against sexual assault, appointed by the Speaker of the House of Representatives;

(11) a representative of the Illinois State's

Attorneys Association, appointed by the Minority Leader of the House of Representatives;

(12) a representative of a statewide organization

representing hospitals of this State appointed by the Senate President; and

(13) a representative of Illinois Sexual Assault

Nurse Examiners appointed by the Senate Minority Leader.

(b) The members appointed to the Commission under subsection (a) of this Section shall be appointed within 60 days after the effective date of this amendatory Act of the 100th General Assembly.
(c) The first meeting of the Commission shall be called by the Director of the Department, or his or her designee, no later than 30 days after all the members of the Commission have been appointed. At the first meeting, the Commission shall elect from its members a chairperson and other officers as it considers necessary or appropriate.
(d) The members of the Commission shall serve without compensation.
(e) The Department shall provide administrative and other support to the Commission.
(f) The Commission shall within one year of its initial meeting:
(1) research options to create a tracking system and

develop guidelines and a plan to implement a uniform statewide system to track the location, lab submission status, completion of forensic testing, and storage of sexual assault evidence;

(2) develop guidelines and a plan to implement a

system with secure electronic access that allows a victim, or his or her designee, to access or receive information about the location, lab submission status, and storage of sexual assault evidence that was gathered from him or her, provided that the disclosure does not impede or compromise an ongoing investigation;

(3) develop guidelines and a plan to safeguard

confidentiality and limited disclosure of the information contained in the statewide system;

(4) recommend sources of public and private funding

to implement the plans developed under this subsection (f);

(5) recommend changes to law or policy required to

support the implementation of the plans developed under this subsection (f); and

(6) report its findings and recommendations to submit

any and all proposed legislation to the Governor and General Assembly.

(g) This Section is repealed on January 1, 2019.
(Source: P.A. 100-336, eff. 8-25-17.)

(725 ILCS 202/45)
Sec. 45. Rules. The Department of State Police shall promulgate rules that prescribe the procedures for the operation of this Act, including expunging a DNA record.
(Source: P.A. 96-1011, eff. 9-1-10.)

(725 ILCS 202/90)
Sec. 90. (Amendatory provisions; text omitted).
(Source: P.A. 96-1011, eff. 9-1-10; text omitted.)

(725 ILCS 202/99)
Sec. 99. Effective date. This Act takes effect September 1, 2010.
(Source: P.A. 96-1011, eff. 9-1-10.)



725 ILCS 203/ - Sexual Assault Incident Procedure Act.

(725 ILCS 203/1)
Sec. 1. Short title. This Act may be cited as the Sexual Assault Incident Procedure Act.
(Source: P.A. 99-801, eff. 1-1-17.)

(725 ILCS 203/5)
Sec. 5. Legislative findings. The General Assembly finds:
(1) Sexual assault and sexual abuse are personal and

violent crimes that disproportionately impact women, children, lesbian, gay, bisexual, and transgender individuals in Illinois, yet only a small percentage of these crimes are reported, less than one in five, and even fewer result in a conviction.

(2) The trauma of sexual assault and sexual abuse

often leads to severe mental, physical, and economic consequences for the victim.

(3) The diminished ability of victims to recover from

their sexual assault or sexual abuse has been directly linked to the response of others to their trauma.

(4) The response of law enforcement can directly

impact a victim's ability to heal as well as his or her willingness to actively participate in the investigation by law enforcement.

(5) Research has shown that a traumatic event impacts

memory consolidation and encoding. Allowing a victim to complete at least 2 full sleep cycles before an in-depth interview can improve the victim's ability to provide a history of the sexual assault or sexual abuse.

(6) Victim participation is critical to the

successful identification and prosecution of sexual predators. To facilitate victim participation, law enforcement should inform victims of the testing of physical evidence and the results of such testing.

(7) Identification and successful prosecution of

sexual predators prevents new victimization. For this reason, improving the response of the criminal justice system to victims of sexual assault and sexual abuse is critical to protecting public safety.

(Source: P.A. 99-801, eff. 1-1-17.)

(725 ILCS 203/10)
Sec. 10. Definitions. In this Act:
"Board" means the Illinois Law Enforcement Training Standards Board.
"Evidence-based, trauma-informed, victim-centered" means policies, procedures, programs, and practices that have been demonstrated to minimize retraumatization associated with the criminal justice process by recognizing the presence of trauma symptoms and acknowledging the role that trauma has played in a sexual assault or sexual abuse victim's life and focusing on the needs and concerns of a victim that ensures compassionate and sensitive delivery of services in a nonjudgmental manner.
"Law enforcement agency having jurisdiction" means the law enforcement agency in the jurisdiction where an alleged sexual assault or sexual abuse occurred.
"Sexual assault evidence" means evidence collected in connection with a sexual assault or sexual abuse investigation, including, but not limited to, evidence collected using the Illinois State Police Sexual Assault Evidence Collection Kit as defined in Section 1a of the Sexual Assault Survivors Emergency Treatment Act.
"Sexual assault or sexual abuse" means an act of nonconsensual sexual conduct or sexual penetration, as defined in Section 12-12 of the Criminal Code of 1961 or Section 11-0.1 of the Criminal Code of 2012, including, without limitation, acts prohibited under Sections 12-13 through 12-16 of the Criminal Code of 1961 or Sections 11-1.20 through 11-1.60 of the Criminal Code of 2012.
(Source: P.A. 99-801, eff. 1-1-17.)

(725 ILCS 203/15)
Sec. 15. Sexual assault incident policies.
(a) On or before January 1, 2018, every law enforcement agency shall develop, adopt, and implement written policies regarding procedures for incidents of sexual assault or sexual abuse consistent with the guidelines developed under subsection (b) of this Section. In developing these policies, each law enforcement agency is encouraged to consult with other law enforcement agencies, sexual assault advocates, and sexual assault nurse examiners with expertise in recognizing and handling sexual assault and sexual abuse incidents. These policies must include mandatory sexual assault and sexual abuse response training as required in Section 10.21 of the Illinois Police Training Act and Sections 2605-53 and 2605-98 of the Department of State Police Law of the Civil Administrative Code of Illinois.
(b) On or before July 1, 2017, the Office of the Attorney General, in consultation with the Illinois Law Enforcement Training Standards Board and the Department of State Police, shall develop and make available to each law enforcement agency, comprehensive guidelines for creation of a law enforcement agency policy on evidence-based, trauma-informed, victim-centered sexual assault and sexual abuse response and investigation.
These guidelines shall include, but not be limited to the following:
(1) dispatcher or call taker response;
(2) responding officer duties;
(3) duties of officers investigating sexual assaults

and sexual abuse;

(4) supervisor duties;
(5) report writing;
(6) reporting methods;
(7) victim interviews;
(8) evidence collection;
(9) sexual assault medical forensic examinations;
(10) suspect interviews;
(11) suspect forensic exams;
(12) witness interviews;
(13) sexual assault response and resource teams, if

applicable;

(14) working with victim advocates;
(15) working with prosecutors;
(16) victims' rights;
(17) victim notification; and
(18) consideration for specific populations or

communities.

(Source: P.A. 99-801, eff. 1-1-17; 100-201, eff. 8-18-17.)

(725 ILCS 203/20)
Sec. 20. Reports by law enforcement officers.
(a) A law enforcement officer shall complete a written police report upon receiving the following, regardless of where the incident occurred:
(1) an allegation by a person that the person has

been sexually assaulted or sexually abused regardless of jurisdiction;

(2) information from hospital or medical personnel

provided under Section 3.2 of the Criminal Identification Act; or

(3) information from a witness who personally

observed what appeared to be a sexual assault or sexual abuse or attempted sexual assault or sexual abuse.

(b) The written report shall include the following, if known:
(1) the victim's name or other identifier;
(2) the victim's contact information;
(3) time, date, and location of offense;
(4) information provided by the victim;
(5) the suspect's description and name, if known;
(6) names of persons with information relevant to the

time before, during, or after the sexual assault or sexual abuse, and their contact information;

(7) names of medical professionals who provided a

medical forensic examination of the victim and any information they provided about the sexual assault or sexual abuse;

(8) whether an Illinois State Police Sexual Assault

Evidence Collection Kit was completed, the name and contact information for the hospital, and whether the victim consented to testing of the Evidence Collection Kit by law enforcement;

(9) whether a urine or blood sample was collected and

whether the victim consented to testing of a toxicology screen by law enforcement;

(10) information the victim related to medical

professionals during a medical forensic examination which the victim consented to disclosure to law enforcement; and

(11) other relevant information.
(c) If the sexual assault or sexual abuse occurred in another jurisdiction, the law enforcement officer taking the report must submit the report to the law enforcement agency having jurisdiction in person or via fax or email within 24 hours of receiving information about the sexual assault or sexual abuse.
(d) Within 24 hours of receiving a report from a law enforcement agency in another jurisdiction in accordance with subsection (c), the law enforcement agency having jurisdiction shall submit a written confirmation to the law enforcement agency that wrote the report. The written confirmation shall contain the name and identifier of the person and confirming receipt of the report and a name and contact phone number that will be given to the victim. The written confirmation shall be delivered in person or via fax or email.
(e) No law enforcement officer shall require a victim of sexual assault or sexual abuse to submit to an interview.
(f) No law enforcement agency may refuse to complete a written report as required by this Section on any ground.
(g) All law enforcement agencies shall ensure that all officers responding to or investigating a complaint of sexual assault or sexual abuse have successfully completed training under Section 10.21 of the Illinois Police Training Act and Section 2605-98 of the Department of State Police Law of the Civil Administrative Code of Illinois.
(Source: P.A. 99-801, eff. 1-1-17; 100-201, eff. 8-18-17.)

(725 ILCS 203/22)
Sec. 22. Third-party reports. A victim of sexual assault or sexual abuse may give a person consent to provide information about the sexual assault or sexual abuse to a law enforcement officer, and the officer shall complete a written report unless:
(1) the person contacting law enforcement fails to

provide the person's name and contact information; or

(2) the person contacting law enforcement fails to

affirm that the person has the consent of the victim of the sexual assault or sexual abuse.

(Source: P.A. 99-801, eff. 1-1-17.)

(725 ILCS 203/25)
Sec. 25. Report; victim notice.
(a) At the time of first contact with the victim, law enforcement shall:
(1) Advise the victim about the following by

providing a form, the contents of which shall be prepared by the Office of the Attorney General and posted on its website, written in a language appropriate for the victim or in Braille, or communicating in appropriate sign language that includes, but is not limited to:

(A) information about seeking medical attention

and preserving evidence, including specifically, collection of evidence during a medical forensic examination at a hospital and photographs of injury and clothing;

(B) notice that the victim will not be charged

for hospital emergency and medical forensic services;

(C) information advising the victim that evidence

can be collected at the hospital up to 7 days after the sexual assault or sexual abuse but that the longer the victim waits the likelihood of obtaining evidence decreases;

(D) the location of nearby hospitals that provide

emergency medical and forensic services and, if known, whether the hospitals employ any sexual assault nurse examiners;

(E) a summary of the procedures and relief

available to victims of sexual assault or sexual abuse under the Civil No Contact Order Act or the Illinois Domestic Violence Act of 1986;

(F) the law enforcement officer's name and badge

number;

(G) at least one referral to an accessible

service agency and information advising the victim that rape crisis centers can assist with obtaining civil no contact orders and orders of protection; and

(H) if the sexual assault or sexual abuse

occurred in another jurisdiction, provide in writing the address and phone number of a specific contact at the law enforcement agency having jurisdiction.

(2) Offer to provide or arrange accessible

transportation for the victim to a hospital for emergency and forensic services, including contacting emergency medical services.

(3) Offer to provide or arrange accessible

transportation for the victim to the nearest available circuit judge or associate judge so the victim may file a petition for an emergency civil no contact order under the Civil No Contact Order Act or an order of protection under the Illinois Domestic Violence Act of 1986 after the close of court business hours, if a judge is available.

(b) At the time of the initial contact with a person making a third-party report under Section 22 of this Act, a law enforcement officer shall provide the written information prescribed under paragraph (1) of subsection (a) of this Section to the person making the report and request the person provide the written information to the victim of the sexual assault or sexual abuse.
(c) If the first contact with the victim occurs at a hospital, a law enforcement officer may request the hospital provide interpretive services.
(Source: P.A. 99-801, eff. 1-1-17.)

(725 ILCS 203/30)
Sec. 30. Release and storage of sexual assault evidence.
(a) A law enforcement agency having jurisdiction that is notified by a hospital or another law enforcement agency that a victim of a sexual assault or sexual abuse has received a medical forensic examination and has completed an Illinois State Police Sexual Assault Evidence Collection Kit shall take custody of the sexual assault evidence as soon as practicable, but in no event more than 5 days after the completion of the medical forensic examination.
(a-5) A State's Attorney who is notified under subsection (d) of Section 6.6 of the Sexual Assault Survivors Emergency Treatment Act that a hospital is in possession of sexual assault evidence shall, within 72 hours, contact the appropriate law enforcement agency to request that the law enforcement agency take immediate physical custody of the sexual assault evidence.
(b) The written report prepared under Section 20 of this Act shall include the date and time the sexual assault evidence was picked up from the hospital and the date and time the sexual assault evidence was sent to the laboratory in accordance with the Sexual Assault Evidence Submission Act.
(c) If the victim of a sexual assault or sexual abuse or a person authorized under Section 6.5 of the Sexual Assault Survivors Emergency Treatment Act has consented to allow law enforcement to test the sexual assault evidence, the law enforcement agency having jurisdiction shall submit the sexual assault evidence for testing in accordance with the Sexual Assault Evidence Submission Act. No law enforcement agency having jurisdiction may refuse or fail to send sexual assault evidence for testing that the victim has released for testing.
(d) A victim shall have 5 years from the completion of an Illinois State Police Sexual Assault Evidence Collection Kit, or 5 years from the age of 18 years, whichever is longer, to sign a written consent to release the sexual assault evidence to law enforcement for testing. If the victim or a person authorized under Section 6.5 of the Sexual Assault Survivors Emergency Treatment Act does not sign the written consent at the completion of the medical forensic examination, the victim or person authorized by Section 6.5 of the Sexual Assault Survivors Emergency Treatment Act may sign the written release at the law enforcement agency having jurisdiction, or in the presence of a sexual assault advocate who may deliver the written release to the law enforcement agency having jurisdiction. The victim may also provide verbal consent to the law enforcement agency having jurisdiction and shall verify the verbal consent via email or fax. Upon receipt of written or verbal consent, the law enforcement agency having jurisdiction shall submit the sexual assault evidence for testing in accordance with the Sexual Assault Evidence Submission Act. No law enforcement agency having jurisdiction may refuse or fail to send the sexual assault evidence for testing that the victim has released for testing.
(e) The law enforcement agency having jurisdiction who speaks to a victim who does not sign a written consent to release the sexual assault evidence prior to discharge from the hospital shall provide a written notice to the victim that contains the following information:
(1) where the sexual assault evidence will be stored

for 5 years;

(2) notice that the victim may sign a written release

to test the sexual assault evidence at any time during the 5-year period by contacting the law enforcement agency having jurisdiction or working with a sexual assault advocate;

(3) the name, phone number, and email address of the

law enforcement agency having jurisdiction; and

(4) the name and phone number of a local rape crisis

center.

Each law enforcement agency shall develop a protocol for providing this information to victims as part of the written policies required in subsection (a) of Section 15 of this Act.
(f) A law enforcement agency must develop a protocol for responding to victims who want to sign a written consent to release the sexual assault evidence and to ensure that victims who want to be notified or have a designee notified prior to the end of the 5-year period are provided notice.
(g) Nothing in this Section shall be construed as limiting the storage period to 5 years. A law enforcement agency having jurisdiction may adopt a storage policy that provides for a period of time exceeding 5 years. If a longer period of time is adopted, the law enforcement agency having jurisdiction shall notify the victim or designee in writing of the longer storage period.
(Source: P.A. 99-801, eff. 1-1-17.)

(725 ILCS 203/35)
Sec. 35. Release of information.
(a) Upon the request of the victim who has consented to the release of sexual assault evidence for testing, the law enforcement agency having jurisdiction shall provide the following information in writing:
(1) the date the sexual assault evidence was sent to

a Department of State Police forensic laboratory or designated laboratory;

(2) test results provided to the law enforcement

agency by a Department of State Police forensic laboratory or designated laboratory, including, but not limited to:

(A) whether a DNA profile was obtained from the

testing of the sexual assault evidence from the victim's case;

(B) whether the DNA profile developed from the

sexual assault evidence has been searched against the DNA Index System or any state or federal DNA database;

(C) whether an association was made to an

individual whose DNA profile is consistent with the sexual assault evidence DNA profile, provided that disclosure would not impede or compromise an ongoing investigation; and

(D) whether any drugs were detected in a urine or

blood sample analyzed for drug facilitated sexual assault and information about any drugs detected.

(b) The information listed in paragraph (1) of subsection (a) of this Section shall be provided to the victim within 7 days of the transfer of the evidence to the laboratory. The information listed in paragraph (2) of subsection (a) of this Section shall be provided to the victim within 7 days of the receipt of the information by the law enforcement agency having jurisdiction.
(c) At the time the sexual assault evidence is released for testing, the victim shall be provided written information by the law enforcement agency having jurisdiction or the hospital providing emergency services and forensic services to the victim informing him or her of the right to request information under subsection (a) of this Section. A victim may designate another person or agency to receive this information.
(d) The victim or the victim's designee shall keep the law enforcement agency having jurisdiction informed of the name, address, telephone number, and email address of the person to whom the information should be provided, and any changes of the name, address, telephone number, and email address, if an email address is available.
(Source: P.A. 99-801, eff. 1-1-17.)

(725 ILCS 203/105)
Sec. 105. (Amendatory provisions; text omitted).
(Source: P.A. 99-801, eff. 1-1-17; text omitted.)

(725 ILCS 203/107)
Sec. 107. (Amendatory provisions; text omitted).
(Source: P.A. 99-801, eff. 1-1-17; text omitted.)

(725 ILCS 203/110)
Sec. 110. (Amendatory provisions; text omitted).
(Source: P.A. 99-801, eff. 1-1-17; text omitted.)

(725 ILCS 203/115)
Sec. 115. (Amendatory provisions; text omitted).
(Source: P.A. 99-801, eff. 1-1-17; text omitted.)

(725 ILCS 203/120)
Sec. 120. (Amendatory provisions; text omitted).
(Source: P.A. 99-801, eff. 1-1-17; text omitted.)

(725 ILCS 203/125)
Sec. 125. (Amendatory provisions; text omitted).
(Source: P.A. 99-801, eff. 1-1-17; text omitted.)



725 ILCS 205/ - Sexually Dangerous Persons Act.

Article 105 - Sexually Dangerous Persons

(725 ILCS 205/Art. 105 heading)

(725 ILCS 205/0.01) (from Ch. 38, par. 105)
Sec. 0.01. Short title. This Act may be cited as the Sexually Dangerous Persons Act.
(Source: P.A. 86-1324.)

(725 ILCS 205/1.01) (from Ch. 38, par. 105-1.01)
Sec. 1.01. As used in this Act:
All persons suffering from a mental disorder, which mental disorder has existed for a period of not less than one year, immediately prior to the filing of the petition hereinafter provided for, coupled with criminal propensities to the commission of sex offenses, and who have demonstrated propensities toward acts of sexual assault or acts of sexual molestation of children, are hereby declared sexually dangerous persons.
(Source: Laws 1955, p. 1144.)

(725 ILCS 205/2) (from Ch. 38, par. 105-2)
Sec. 2. Jurisdiction of proceedings under this Act is vested in the circuit courts in this State, for the purpose of conducting hearings for commitment and detention of such persons, as hereinafter provided.
(Source: Laws 1965, p. 3462.)

(725 ILCS 205/3) (from Ch. 38, par. 105-3)
Sec. 3. When any person is charged with a criminal offense and it shall appear to the Attorney General or to the State's Attorney of the county wherein such person is so charged, that such person is a sexually dangerous person, within the meaning of this Act, then the Attorney General or State's Attorney of such county may file with the clerk of the court in the same proceeding wherein such person stands charged with criminal offense, a petition in writing setting forth facts tending to show that the person named is a sexually dangerous person.
(Source: Laws 1955, p. 1144.)

(725 ILCS 205/3.01) (from Ch. 38, par. 105-3.01)
Sec. 3.01. The proceedings under this Act shall be civil in nature, however, the burden of proof required to commit a defendant to confinement as a sexually dangerous person shall be the standard of proof required in a criminal proceedings of proof beyond a reasonable doubt. The provisions of the Civil Practice Law, and all existing and future amendments of that Law and modifications thereof and the Supreme Court Rules now or hereafter adopted in relation to that Law shall apply to all proceedings hereunder except as otherwise provided in this Act.
(Source: P.A. 82-783.)

(725 ILCS 205/4) (from Ch. 38, par. 105-4)
Sec. 4. After the filing of the petition, the court shall appoint two qualified evaluators to make a personal examination of the alleged sexually dangerous person, to ascertain whether the person is sexually dangerous, and the evaluators shall file with the court a report in writing of the result of their examination, a copy of which shall be delivered to the respondent.
(Source: P.A. 98-88, eff. 7-15-13.)

(725 ILCS 205/4.01) (from Ch. 38, par. 105-4.01)
Sec. 4.01. "Qualified evaluator" means a reputable physician or psychologist licensed in Illinois or any other state to practice medicine or psychology, or any other licensed professional who specializes in the evaluation of sex offenders.
(Source: P.A. 98-88, eff. 7-15-13.)

(725 ILCS 205/4.02) (from Ch. 38, par. 105-4.02)
Sec. 4.02. In counties of less than 500,000 inhabitants the cost of the examination required by Section 4 is a charge against and shall be paid out of the general fund of the county in which the proceeding is brought.
(Source: P.A. 98-88, eff. 7-15-13.)

(725 ILCS 205/4.03)
Sec. 4.03. Mental disorder. "Mental disorder" means a congenital or acquired condition affecting the emotional or volitional capacity that predisposes a person to engage in acts of sexual violence.
(Source: P.A. 94-705, eff. 6-1-06.)

(725 ILCS 205/4.04)
Sec. 4.04. Examination. "Examination" means an examination conducted in conformance with the standards developed under the Sex Offender Management Board Act and by an evaluator licensed under the Sex Offender Evaluation and Treatment Provider Act.
(Source: P.A. 98-88, eff. 7-15-13.)

(725 ILCS 205/4.05)
Sec. 4.05. Criminal propensities to the commission of sex offenses. For the purposes of this Act, "criminal propensities to the commission of sex offenses" means that it is substantially probable that the person subject to the commitment proceeding will engage in the commission of sex offenses in the future if not confined.
(Source: P.A. 98-88, eff. 7-15-13.)

(725 ILCS 205/5) (from Ch. 38, par. 105-5)
Sec. 5. The respondent in any proceedings under this Act shall have the right to demand a trial by jury and to be represented by counsel. The cost of representation by counsel for an indigent respondent shall be paid by the county in which the proceeding is brought. At the hearing on the petition it shall be competent to introduce evidence of the commission by the respondent of any number of crimes together with whatever punishments, if any, were inflicted.
(Source: P.A. 98-88, eff. 7-15-13.)

(725 ILCS 205/8) (from Ch. 38, par. 105-8)
Sec. 8. If the respondent is found to be a sexually dangerous person then the court shall appoint the Director of Corrections guardian of the person found to be sexually dangerous and such person shall stand committed to the custody of such guardian. The Director of Corrections as guardian shall keep safely the person so committed until the person has recovered and is released as hereinafter provided. The Director of Corrections as guardian shall provide care and treatment for the person committed to him designed to effect recovery. Any treatment provided under this Section shall be in conformance with the standards promulgated by the Sex Offender Management Board Act and conducted by a treatment provider licensed under the Sex Offender Evaluation and Treatment Provider Act. The Director may place that ward in any facility in the Department of Corrections or portion thereof set aside for the care and treatment of sexually dangerous persons. The Department of Corrections may also request another state Department or Agency to examine such person and upon such request, such Department or Agency shall make such examination and the Department of Corrections may, with the consent of the chief executive officer of such other Department or Agency, thereupon place such person in the care and treatment of such other Department or Agency.
(Source: P.A. 97-1098, eff. 7-1-14 (see Section 5 of P.A. 98-612 for the effective date of P.A. 97-1098).)

(725 ILCS 205/9) (from Ch. 38, par. 105-9)
Sec. 9. Recovery; examination and hearing.
(a) An application in writing setting forth facts showing that the sexually dangerous person or criminal sexual psychopathic person has recovered may be filed before the committing court. Upon receipt thereof, the clerk of the court shall cause a copy of the application to be sent to the Director of the Department of Corrections. The Director shall then cause to be prepared and sent to the court a socio-psychiatric report concerning the applicant. The report shall be prepared by an evaluator licensed under the Sex Offender Evaluation and Treatment Provider Act. The court shall set a date for the hearing upon the application and shall consider the report so prepared under the direction of the Director of the Department of Corrections and any other relevant information submitted by or on behalf of the applicant.
(b) At a hearing under this Section, the Attorney General or State's Attorney who filed the original application shall represent the State. The sexually dangerous person or the State may elect to have the hearing before a jury. The State has the burden of proving by clear and convincing evidence that the applicant is still a sexually dangerous person.
(c) If the applicant refuses to speak to, communicate with, or otherwise fails to cooperate with the State's examiner, the applicant may only introduce evidence and testimony from any expert or professional person who is retained to conduct an examination based upon review of the records and may not introduce evidence resulting from an examination of the person. Notwithstanding the provisions of Section 10 of the Mental Health and Developmental Disabilities Confidentiality Act, all evaluations conducted under this Act and all Illinois Department of Corrections treatment records shall be admissible at all proceedings held under this Act.
(d) If a person has previously filed an application in writing setting forth facts showing that the sexually dangerous person or criminal sexual psychopathic person has recovered and the court determined either at a hearing or following a jury trial that the applicant is still a sexually dangerous person, or if the application is withdrawn, no additional application may be filed for 2 years after a finding that the person is still sexually dangerous or after the application is withdrawn, except if the application is accompanied by a statement from the treatment provider that the applicant has made exceptional progress and the application contains facts upon which a court could find that the condition of the person had so changed that a hearing is warranted.
(e) If the person is found to be no longer dangerous, the court shall order that he or she be discharged. If the court finds that the person appears no longer to be dangerous but that it is impossible to determine with certainty under conditions of institutional care that the person has fully recovered, the court shall enter an order permitting the person to go at large subject to the conditions and supervision by the Director as in the opinion of the court will adequately protect the public. In the event the person violates any of the conditions of the order, the court shall revoke the conditional release and recommit the person under Section 5-6-4 of the Unified Code of Corrections under the terms of the original commitment. Upon an order of discharge every outstanding information and indictment, the basis of which was the reason for the present detention, shall be quashed.
(Source: P.A. 98-88, eff. 7-15-13.)

(725 ILCS 205/10) (from Ch. 38, par. 105-10)
Sec. 10.
Whenever the Director finds that any person committed to him under this Act as now or hereafter amended, appears no longer to be dangerous but that it is impossible to determine with certainty under conditions of institutional care that such person has fully recovered, the Director of the Department of Corrections may petition the committing court for an order authorizing the conditional release of any person committed to him under this Act and the court may enter an order permitting such person to go at large subject to such conditions and such supervision by the Director as in the opinion of the court will adequately protect the public. In the event the person violates any of the conditions of such order, the court shall revoke such conditional release and re-commit the person pursuant to Section 5-6-4 of the Unified Code of Corrections under the terms of the original commitment.
(Source: P.A. 77-2477.)

(725 ILCS 205/11) (from Ch. 38, par. 105-11)
Sec. 11. If any provision of this Act, or the application of any provision to any person or circumstance, is held invalid, the remainder of the Act, and the application of such provision to other persons or circumstances, shall not be affected thereby.
(Source: Laws 1955, p. 1144.)

(725 ILCS 205/12) (from Ch. 38, par. 105-12)
Sec. 12. Persons heretofore committed to the Department of Public Safety are deemed transferred and committed to the custody of the Director of Corrections.
(Source: P.A. 76-451.)






725 ILCS 207/ - Sexually Violent Persons Commitment Act.

(725 ILCS 207/1)
Sec. 1. Short title. This Act may be cited as the Sexually Violent Persons Commitment Act.
(Source: P.A. 90-40, eff. 1-1-98.)

(725 ILCS 207/5)
Sec. 5. Definitions. As used in this Act, the term:
(a) "Department" means the Department of Human Services.
(b) "Mental disorder" means a congenital or acquired condition affecting the emotional or volitional capacity that predisposes a person to engage in acts of sexual violence.
(c) "Secretary" means the Secretary of Human Services.
(d) "Sexually motivated" means that one of the purposes for an act is for the actor's sexual arousal or gratification.
(e) "Sexually violent offense" means any of the following:
(1) Any crime specified in Section 11-1.20, 11-1.30,

11-1.40, 11-1.60, 11-6, 11-20.1, 11-20.1B, 11-20.3, 12-13, 12-14, 12-14.1, or 12-16 of the Criminal Code of 1961 or the Criminal Code of 2012; or

(1.5) Any former law of this State specified in

Section 11-1 (rape), 11-3 (deviate sexual assault), 11-4 (indecent liberties with a child) or 11-4.1 (aggravated indecent liberties with a child) of the Criminal Code of 1961; or

(2) First degree murder, if it is determined by the

agency with jurisdiction to have been sexually motivated; or

(3) Any solicitation, conspiracy or attempt to commit

a crime under paragraph (e)(1) or (e)(2) of this Section.

(f) "Sexually violent person" means a person who has been convicted of a sexually violent offense, has been adjudicated delinquent for a sexually violent offense, or has been found not guilty of a sexually violent offense by reason of insanity and who is dangerous because he or she suffers from a mental disorder that makes it substantially probable that the person will engage in acts of sexual violence.
(Source: P.A. 96-292, eff. 1-1-10; 96-328, eff. 8-11-09; 96-1551, eff. 7-1-11; 97-1150, eff. 1-25-13.)

(725 ILCS 207/9)
Sec. 9. Sexually violent person review; written notification to State's Attorney. The Illinois Department of Corrections or the Department of Juvenile Justice, not later than 6 months prior to the anticipated release from imprisonment or the anticipated entry into mandatory supervised release of a person who has been convicted or adjudicated delinquent of a sexually violent offense, shall send written notice to the State's Attorney in the county in which the person was convicted or adjudicated delinquent of the sexually violent offense informing the State's Attorney of the person's anticipated release date and that the person will be considered for commitment under this Act prior to that release date.
(Source: P.A. 94-992, eff. 1-1-07.)

(725 ILCS 207/10)
Sec. 10. Notice to the Attorney General and State's Attorney.
(a) In this Act, "agency with jurisdiction" means the agency with the authority or duty to release or discharge the person.
(b) If an agency with jurisdiction has control or custody over a person who may meet the criteria for commitment as a sexually violent person, the agency with jurisdiction shall inform the Attorney General and the State's Attorney in a position to file a petition under paragraph (a)(2) of Section 15 of this Act regarding the person as soon as possible beginning 3 months prior to the applicable date of the following:
(1) The anticipated release from imprisonment or the

anticipated entry into mandatory supervised release of a person who has been convicted of a sexually violent offense.

(2) The anticipated release from a Department of

Corrections correctional facility or juvenile correctional facility of a person adjudicated delinquent under Section 5-20 of the Juvenile Court Act of 1987 (now repealed) or found guilty under Section 5-620 of that Act, on the basis of a sexually violent offense.

(3) The discharge or conditional release of a person

who has been found not guilty of a sexually violent offense by reason of insanity under Section 5-2-4 of the Unified Code of Corrections.

(c) The agency with jurisdiction shall provide the Attorney General and the State's Attorney with all of the following:
(1) The person's name, identifying factors,

anticipated future residence and offense history;

(2) A comprehensive evaluation of the person's mental

condition, the basis upon which a determination has been made that the person is subject to commitment under subsection (b) of Section 15 of this Act and a recommendation for action in furtherance of the purposes of this Act. The evaluation shall be conducted in conformance with the standards developed under the Sex Offender Management Board Act and by an evaluator licensed under the Sex Offender Evaluation and Treatment Provider Act; and

(3) If applicable, documentation of any treatment and

the person's adjustment to any institutional placement.

(d) Any agency or officer, employee or agent of an agency is immune from criminal or civil liability for any acts or omissions as the result of a good faith effort to comply with this Section.
(Source: P.A. 97-1098, eff. 7-1-14 (see Section 5 of P.A. 98-612 for the effective date of P.A. 97-1098).)

(725 ILCS 207/15)
Sec. 15. Sexually violent person petition; contents; filing.
(a) A petition alleging that a person is a sexually violent person must be filed before the release or discharge of the person or within 30 days of placement onto parole, aftercare release, or mandatory supervised release for an offense enumerated in paragraph (e) of Section 5 of this Act. A petition may be filed by the following:
(1) The Attorney General on his or her own motion,

after consulting with and advising the State's Attorney of the county in which the person was convicted of a sexually violent offense, adjudicated delinquent for a sexually violent offense or found not guilty of or not responsible for a sexually violent offense by reason of insanity, mental disease, or mental defect; or

(2) The State's Attorney of the county referenced in

paragraph (1)(a)(1) of this Section, on his or her own motion; or

(3) The Attorney General and the State's Attorney of

the county referenced in paragraph (1)(a)(1) of this Section may jointly file a petition on their own motion; or

(4) A petition may be filed at the request of the

agency with jurisdiction over the person, as defined in subsection (a) of Section 10 of this Act, by:

(a) the Attorney General;
(b) the State's Attorney of the county referenced

in paragraph (1)(a)(1) of this Section; or

(c) the Attorney General and the State's Attorney

jointly.

(b) A petition filed under this Section shall allege that all of the following apply to the person alleged to be a sexually violent person:
(1) The person satisfies any of the following

criteria:

(A) The person has been convicted of a sexually

violent offense;

(B) The person has been found delinquent for a

sexually violent offense; or

(C) The person has been found not guilty of a

sexually violent offense by reason of insanity, mental disease, or mental defect.

(2) (Blank).
(3) (Blank).
(4) The person has a mental disorder.
(5) The person is dangerous to others because the

person's mental disorder creates a substantial probability that he or she will engage in acts of sexual violence.

(b-5) The petition must be filed no more than 90 days before discharge or entry into mandatory supervised release from a Department of Corrections or aftercare release from the Department of Juvenile Justice correctional facility for a sentence that was imposed upon a conviction for a sexually violent offense. For inmates sentenced under the law in effect prior to February 1, 1978, the petition shall be filed no more than 90 days after the Prisoner Review Board's order granting parole pursuant to Section 3-3-5 of the Unified Code of Corrections.
(b-6) The petition must be filed no more than 90 days before discharge or release:
(1) from a Department of Juvenile Justice juvenile

correctional facility if the person was placed in the facility for being adjudicated delinquent under Section 5-20 of the Juvenile Court Act of 1987 or found guilty under Section 5-620 of that Act on the basis of a sexually violent offense; or

(2) from a commitment order that was entered as a

result of a sexually violent offense.

(b-7) A person convicted of a sexually violent offense remains eligible for commitment as a sexually violent person pursuant to this Act under the following circumstances: (1) the person is in custody for a sentence that is being served concurrently or consecutively with a sexually violent offense; (2) the person returns to the custody of the Illinois Department of Corrections or the Department of Juvenile Justice for any reason during the term of parole, aftercare release, or mandatory supervised release being served for a sexually violent offense; or (3) the person is convicted or adjudicated delinquent for any offense committed during the term of parole, aftercare release, or mandatory supervised release being served for a sexually violent offense, regardless of whether that conviction or adjudication was for a sexually violent offense.
(c) A petition filed under this Section shall state with particularity essential facts to establish probable cause to believe the person is a sexually violent person. If the petition alleges that a sexually violent offense or act that is a basis for the allegation under paragraph (b)(1) of this Section was an act that was sexually motivated as provided under paragraph (e)(2) of Section 5 of this Act, the petition shall state the grounds on which the offense or act is alleged to be sexually motivated.
(d) A petition under this Section shall be filed in either of the following:
(1) The circuit court for the county in which the

person was convicted of a sexually violent offense, adjudicated delinquent for a sexually violent offense or found not guilty of a sexually violent offense by reason of insanity, mental disease or mental defect.

(2) The circuit court for the county in which the

person is in custody under a sentence, a placement to a Department of Corrections correctional facility or a Department of Juvenile Justice juvenile correctional facility, or a commitment order.

(e) The filing of a petition under this Act shall toll the running of the term of parole or mandatory supervised release until:
(1) dismissal of the petition filed under this Act;
(2) a finding by a judge or jury that the respondent

is not a sexually violent person; or

(3) the sexually violent person is discharged under

Section 65 of this Act.

(f) The State has the right to have the person evaluated by experts chosen by the State. The agency with jurisdiction as defined in Section 10 of this Act shall allow the expert reasonable access to the person for purposes of examination, to the person's records, and to past and present treatment providers and any other staff members relevant to the examination.
(Source: P.A. 98-558, eff. 1-1-14; 99-628, eff. 1-1-17.)

(725 ILCS 207/20)
Sec. 20. Civil nature of proceedings. The proceedings under this Act shall be civil in nature. The provisions of the Civil Practice Law, and all existing and future amendments of that Law shall apply to all proceedings hereunder except as otherwise provided in this Act.
(Source: P.A. 90-40, eff. 1-1-98.)

(725 ILCS 207/21)
Sec. 21. Service of petitions. If a person alleged to be a sexually violent person is in the custody of or is being supervised on parole or mandatory supervised release by the Department of Corrections or Department of Juvenile Justice, a petition filed under this Act may be served on the person by personnel of the Department of Corrections or Department of Juvenile Justice. Service may be proved by affidavit of the person making service. The affidavit shall be returned to the Attorney General or State's Attorney of the county where the petition is pending for filing with the court. Service provided for in this Section is in addition to other manners of service provided for in Section 20 of this Act and the Code of Civil Procedure.
(Source: P.A. 97-1075, eff. 8-24-12.)

(725 ILCS 207/25)
Sec. 25. Rights of persons subject to petition.
(a) Any person who is the subject of a petition filed under Section 15 of this Act shall be served with a copy of the petition in accordance with the Civil Practice Law.
(b) The circuit court in which a petition under Section 15 of this Act is filed shall conduct all hearings under this Act. The court shall give the person who is the subject of the petition reasonable notice of the time and place of each such hearing. The court may designate additional persons to receive these notices.
(c) Except as provided in paragraph (b)(1) of Section 65 and Section 70 of this Act, at any hearing conducted under this Act, the person who is the subject of the petition has the right:
(1) To be present and to be represented by counsel.

If the person is indigent, the court shall appoint counsel.

(2) To remain silent.
(3) To present and cross-examine witnesses.
(4) To have the hearing recorded by a court reporter.
(d) The person who is the subject of the petition, the person's attorney, the Attorney General or the State's Attorney may request that a trial under Section 35 of this Act be to a jury. A verdict of a jury under this Act is not valid unless it is unanimous.
(e) Whenever the person who is the subject of the petition is required to submit to an examination under this Act, he or she may retain experts or professional persons to perform an examination. The State has the right to have the person evaluated by an expert chosen by the State. All examiners retained by or appointed for any party shall have reasonable access to the person for the purpose of the examination, as well as to the person's past and present treatment records and patient health care records. If the person is indigent, the court shall, upon the person's request, appoint a qualified and available expert or professional person to perform an examination. Upon the order of the circuit court, the county shall pay, as part of the costs of the action, the costs of a court-appointed expert or professional person to perform an examination and participate in the trial on behalf of an indigent person.
(Source: P.A. 96-1128, eff. 1-1-11.)

(725 ILCS 207/30)
Sec. 30. Detention; probable cause hearing; transfer for examination.
(a) Upon the filing of a petition under Section 15 of this Act, the court shall review the petition to determine whether to issue an order for detention of the person who is the subject of the petition. The person shall be detained only if there is cause to believe that the person is eligible for commitment under subsection (f) of Section 35 of this Act. A person detained under this Section shall be held in a facility approved by the Department. The Department may elect to place persons who have been ordered by the court to be detained in a State-operated mental health facility or a portion of that facility. Persons placed in a State-operated mental health facility under this Act shall be separated and shall not comingle with the recipients of the mental health facility. The portion of a State-operated mental health facility that is used for the persons detained under this Act shall not be a part of the mental health facility for the enforcement and implementation of the Mental Health and Developmental Disabilities Code nor shall their care and treatment be subject to the provisions of the Mental Health and Developmental Disabilities Code. The changes added to this Section by Public Act 98-79 are inoperative on and after June 30, 2015. If the person is serving a sentence of imprisonment, is in a Department of Corrections correctional facility or juvenile correctional facility or is committed to institutional care, and the court orders detention under this Section, the court shall order that the person be transferred to a detention facility approved by the Department. A detention order under this Section remains in effect until the person is discharged after a trial under Section 35 of this Act or until the effective date of a commitment order under Section 40 of this Act, whichever is applicable.
(b) Whenever a petition is filed under Section 15 of this Act, the court shall hold a hearing to determine whether there is probable cause to believe that the person named in the petition is a sexually violent person. If the person named in the petition is in custody, the court shall hold the probable cause hearing within 72 hours after the petition is filed, excluding Saturdays, Sundays and legal holidays. The court may grant a continuance of the probable cause hearing for no more than 7 additional days upon the motion of the respondent, for good cause. If the person named in the petition has been released, is on parole, is on aftercare release, is on mandatory supervised release, or otherwise is not in custody, the court shall hold the probable cause hearing within a reasonable time after the filing of the petition. At the probable cause hearing, the court shall admit and consider all relevant hearsay evidence.
(c) If the court determines after a hearing that there is probable cause to believe that the person named in the petition is a sexually violent person, the court shall order that the person be taken into custody if he or she is not in custody and shall order the person to be transferred within a reasonable time to an appropriate facility for an evaluation as to whether the person is a sexually violent person. If the person who is named in the petition refuses to speak to, communicate with, or otherwise fails to cooperate with the examining evaluator from the Department of Human Services or the Department of Corrections, that person may only introduce evidence and testimony from any expert or professional person who is retained or court-appointed to conduct an examination of the person that results from a review of the records and may not introduce evidence resulting from an examination of the person. Notwithstanding the provisions of Section 10 of the Mental Health and Developmental Disabilities Confidentiality Act, all evaluations conducted pursuant to this Act and all Illinois Department of Corrections treatment records shall be admissible at all proceedings held pursuant to this Act, including the probable cause hearing and the trial.
If the court determines that probable cause does not exist to believe that the person is a sexually violent person, the court shall dismiss the petition.
(d) The Department shall promulgate rules that provide the qualifications for persons conducting evaluations under subsection (c) of this Section.
(e) If the person named in the petition claims or appears to be indigent, the court shall, prior to the probable cause hearing under subsection (b) of this Section, appoint counsel.
(Source: P.A. 98-79, eff. 7-15-13; 98-558, eff. 1-1-14; 98-756, eff. 7-16-14.)

(725 ILCS 207/35)
Sec. 35. Trial.
(a) A trial to determine whether the person who is the subject of a petition under Section 15 of this Act is a sexually violent person shall commence no later than 120 days after the date of the probable cause hearing under Section 30 of this Act. Delay is considered to be agreed to by the person unless he or she objects to the delay by making a written demand for trial or an oral demand for trial on the record. Delay occasioned by the person temporarily suspends for the time of the delay the period within which a person must be tried. If the delay occurs within 21 days after the end of the period within which a person must be tried, the court may continue the cause on application of the State for not more than an additional 21 days beyond the period prescribed. The court may grant a continuance of the trial date for good cause upon its own motion, the motion of any party or the stipulation of the parties, provided that any continuance granted shall be subject to Section 103-5 of the Code of Criminal Procedure of 1963.
(b) At the trial on the petition it shall be competent to introduce evidence of the commission by the respondent of any number of crimes together with whatever punishments, if any, were imposed. The petitioner may present expert testimony from both the Illinois Department of Corrections evaluator and the Department of Human Services psychologist.
(c) The person who is the subject of the petition, the person's attorney, the Attorney General or the State's Attorney may request that a trial under this Section be by a jury. A request for a jury trial under this subsection shall be made within 10 days after the probable cause hearing under Section 30 of this Act. If no request is made, the trial shall be by the court. The person, the person's attorney or the Attorney General or State's Attorney, whichever is applicable, may withdraw his or her request for a jury trial.
(d) (1) At a trial on a petition under this Act, the

petitioner has the burden of proving the allegations in the petition beyond a reasonable doubt.

(2) If the State alleges that the sexually violent

offense or act that forms the basis for the petition was an act that was sexually motivated as provided in paragraph (e)(2) of Section 5 of this Act, the State is required to prove beyond a reasonable doubt that the alleged sexually violent act was sexually motivated.

(e) Evidence that the person who is the subject of a petition under Section 15 of this Act was convicted for or committed sexually violent offenses before committing the offense or act on which the petition is based is not sufficient to establish beyond a reasonable doubt that the person has a mental disorder.
(f) If the court or jury determines that the person who is the subject of a petition under Section 15 is a sexually violent person, the court shall enter a judgment on that finding and shall commit the person as provided under Section 40 of this Act. If the court or jury is not satisfied beyond a reasonable doubt that the person is a sexually violent person, the court shall dismiss the petition and direct that the person be released unless he or she is under some other lawful restriction.
(g) A judgment entered under subsection (f) of this Section on the finding that the person who is the subject of a petition under Section 15 is a sexually violent person is interlocutory to a commitment order under Section 40 and is reviewable on appeal.
(Source: P.A. 91-875, eff. 6-30-00; 92-415, eff. 8-17-01.)

(725 ILCS 207/40)
Sec. 40. Commitment.
(a) If a court or jury determines that the person who is the subject of a petition under Section 15 of this Act is a sexually violent person, the court shall order the person to be committed to the custody of the Department for control, care and treatment until such time as the person is no longer a sexually violent person.
(b)(1) The court shall enter an initial commitment order under this Section pursuant to a hearing held as soon as practicable after the judgment is entered that the person who is the subject of a petition under Section 15 is a sexually violent person. If the court lacks sufficient information to make the determination required by paragraph (b)(2) of this Section immediately after trial, it may adjourn the hearing and order the Department to conduct a predisposition investigation or a supplementary mental examination, or both, to assist the court in framing the commitment order. If the Department's examining evaluator previously rendered an opinion that the person who is the subject of a petition under Section 15 does not meet the criteria to be found a sexually violent person, then another evaluator shall conduct the predisposition investigation and/or supplementary mental examination. A supplementary mental examination under this Section shall be conducted in accordance with Section 3-804 of the Mental Health and Developmental Disabilities Code. The State has the right to have the person evaluated by experts chosen by the State.
(2) An order for commitment under this Section shall specify either institutional care in a secure facility, as provided under Section 50 of this Act, or conditional release. In determining whether commitment shall be for institutional care in a secure facility or for conditional release, the court shall consider the nature and circumstances of the behavior that was the basis of the allegation in the petition under paragraph (b)(1) of Section 15, the person's mental history and present mental condition, and what arrangements are available to ensure that the person has access to and will participate in necessary treatment. All treatment, whether in institutional care, in a secure facility, or while on conditional release, shall be conducted in conformance with the standards developed under the Sex Offender Management Board Act and conducted by a treatment provider licensed under the Sex Offender Evaluation and Treatment Provider Act. The Department shall arrange for control, care and treatment of the person in the least restrictive manner consistent with the requirements of the person and in accordance with the court's commitment order.
(3) If the court finds that the person is appropriate for conditional release, the court shall notify the Department. The Department shall prepare a plan that identifies the treatment and services, if any, that the person will receive in the community. The plan shall address the person's need, if any, for supervision, counseling, medication, community support services, residential services, vocational services, and alcohol or other drug abuse treatment. The Department may contract with a county health department, with another public agency or with a private agency to provide the treatment and services identified in the plan. The plan shall specify who will be responsible for providing the treatment and services identified in the plan. The plan shall be presented to the court for its approval within 60 days after the court finding that the person is appropriate for conditional release, unless the Department and the person to be released request additional time to develop the plan. The conditional release program operated under this Section is not subject to the provisions of the Mental Health and Developmental Disabilities Confidentiality Act.
(4) An order for conditional release places the person in the custody and control of the Department. A person on conditional release is subject to the conditions set by the court and to the rules of the Department. Before a person is placed on conditional release by the court under this Section, the court shall so notify the municipal police department and county sheriff for the municipality and county in which the person will be residing. The notification requirement under this Section does not apply if a municipal police department or county sheriff submits to the court a written statement waiving the right to be notified. Notwithstanding any other provision in the Act, the person being supervised on conditional release shall not reside at the same street address as another sex offender being supervised on conditional release under this Act, mandatory supervised release, parole, aftercare release, probation, or any other manner of supervision. If the Department alleges that a released person has violated any condition or rule, or that the safety of others requires that conditional release be revoked, he or she may be taken into custody under the rules of the Department.
At any time during which the person is on conditional release, if the Department determines that the person has violated any condition or rule, or that the safety of others requires that conditional release be revoked, the Department may request the Attorney General or State's Attorney to request the court to issue an emergency ex parte order directing any law enforcement officer to take the person into custody and transport the person to the county jail. The Department may request, or the Attorney General or State's Attorney may request independently of the Department, that a petition to revoke conditional release be filed. When a petition is filed, the court may order the Department to issue a notice to the person to be present at the Department or other agency designated by the court, order a summons to the person to be present, or order a body attachment for all law enforcement officers to take the person into custody and transport him or her to the county jail, hospital, or treatment facility. The Department shall submit a statement showing probable cause of the detention and a petition to revoke the order for conditional release to the committing court within 48 hours after the detention. The court shall hear the petition within 30 days, unless the hearing or time deadline is waived by the detained person. Pending the revocation hearing, the Department may detain the person in a jail, in a hospital or treatment facility. The State has the burden of proving by clear and convincing evidence that any rule or condition of release has been violated, or that the safety of others requires that the conditional release be revoked. If the court determines after hearing that any rule or condition of release has been violated, or that the safety of others requires that conditional release be revoked, it may revoke the order for conditional release and order that the released person be placed in an appropriate institution until the person is discharged from the commitment under Section 65 of this Act or until again placed on conditional release under Section 60 of this Act.
(5) An order for conditional release places the person in the custody, care, and control of the Department. The court shall order the person be subject to the following rules of conditional release, in addition to any other conditions ordered, and the person shall be given a certificate setting forth the conditions of conditional release. These conditions shall be that the person:
(A) not violate any criminal statute of any

jurisdiction;

(B) report to or appear in person before such person

or agency as directed by the court and the Department;

(C) refrain from possession of a firearm or other

dangerous weapon;

(D) not leave the State without the consent of the

court or, in circumstances in which the reason for the absence is of such an emergency nature, that prior consent by the court is not possible without the prior notification and approval of the Department;

(E) at the direction of the Department, notify third

parties of the risks that may be occasioned by his or her criminal record or sexual offending history or characteristics, and permit the supervising officer or agent to make the notification requirement;

(F) attend and fully participate in assessment,

treatment, and behavior monitoring including, but not limited to, medical, psychological or psychiatric treatment specific to sexual offending, drug addiction, or alcoholism, to the extent appropriate to the person based upon the recommendation and findings made in the Department evaluation or based upon any subsequent recommendations by the Department;

(G) waive confidentiality allowing the court and

Department access to assessment or treatment results or both;

(H) work regularly at a Department approved

occupation or pursue a course of study or vocational training and notify the Department within 72 hours of any change in employment, study, or training;

(I) not be employed or participate in any volunteer

activity that involves contact with children, except under circumstances approved in advance and in writing by the Department officer;

(J) submit to the search of his or her person,

residence, vehicle, or any personal or real property under his or her control at any time by the Department;

(K) financially support his or her dependents and

provide the Department access to any requested financial information;

(L) serve a term of home confinement, the conditions

of which shall be that the person:

(i) remain within the interior premises of the

place designated for his or her confinement during the hours designated by the Department;

(ii) admit any person or agent designated by the

Department into the offender's place of confinement at any time for purposes of verifying the person's compliance with the condition of his or her confinement;

(iii) if deemed necessary by the Department, be

placed on an electronic monitoring device;

(M) comply with the terms and conditions of an order

of protection issued by the court pursuant to the Illinois Domestic Violence Act of 1986. A copy of the order of protection shall be transmitted to the Department by the clerk of the court;

(N) refrain from entering into a designated

geographic area except upon terms the Department finds appropriate. The terms may include consideration of the purpose of the entry, the time of day, others accompanying the person, and advance approval by the Department;

(O) refrain from having any contact, including

written or oral communications, directly or indirectly, with certain specified persons including, but not limited to, the victim or the victim's family, and report any incidental contact with the victim or the victim's family to the Department within 72 hours; refrain from entering onto the premises of, traveling past, or loitering near the victim's residence, place of employment, or other places frequented by the victim;

(P) refrain from having any contact, including

written or oral communications, directly or indirectly, with particular types of persons, including but not limited to members of street gangs, drug users, drug dealers, or prostitutes;

(Q) refrain from all contact, direct or indirect,

personally, by telephone, letter, or through another person, with minor children without prior identification and approval of the Department;

(R) refrain from having in his or her body the

presence of alcohol or any illicit drug prohibited by the Cannabis Control Act, the Illinois Controlled Substances Act, or the Methamphetamine Control and Community Protection Act, unless prescribed by a physician, and submit samples of his or her breath, saliva, blood, or urine for tests to determine the presence of alcohol or any illicit drug;

(S) not establish a dating, intimate, or sexual

relationship with a person without prior written notification to the Department;

(T) neither possess or have under his or her control

any material that is pornographic, sexually oriented, or sexually stimulating, or that depicts or alludes to sexual activity or depicts minors under the age of 18, including but not limited to visual, auditory, telephonic, electronic media, or any matter obtained through access to any computer or material linked to computer access use;

(U) not patronize any business providing sexually

stimulating or sexually oriented entertainment nor utilize "900" or adult telephone numbers or any other sex-related telephone numbers;

(V) not reside near, visit, or be in or about parks,

schools, day care centers, swimming pools, beaches, theaters, or any other places where minor children congregate without advance approval of the Department and report any incidental contact with minor children to the Department within 72 hours;

(W) not establish any living arrangement or residence

without prior approval of the Department;

(X) not publish any materials or print any

advertisements without providing a copy of the proposed publications to the Department officer and obtaining permission prior to publication;

(Y) not leave the county except with prior permission

of the Department and provide the Department officer or agent with written travel routes to and from work and any other designated destinations;

(Z) not possess or have under his or her control

certain specified items of contraband related to the incidence of sexually offending items including video or still camera items or children's toys;

(AA) provide a written daily log of activities as

directed by the Department;

(BB) comply with all other special conditions that

the Department may impose that restrict the person from high-risk situations and limit access or potential victims.

(6) A person placed on conditional release and who during the term undergoes mandatory drug or alcohol testing or is assigned to be placed on an approved electronic monitoring device may be ordered to pay all costs incidental to the mandatory drug or alcohol testing and all costs incidental to the approved electronic monitoring in accordance with the person's ability to pay those costs. The Department may establish reasonable fees for the cost of maintenance, testing, and incidental expenses related to the mandatory drug or alcohol testing and all costs incidental to approved electronic monitoring.
(Source: P.A. 97-1098, eff. 7-1-14 (see Section 5 of P.A. 98-612 for the effective date of P.A. 97-1098); 98-558, eff. 1-1-14.)

(725 ILCS 207/45)
Sec. 45. Deoxyribonucleic acid analysis requirements.
(a)(1) If a person is found to be a sexually violent

person under this Act, the court shall require the person to provide a biological specimen for deoxyribonucleic acid analysis in accordance with Section 5-4-3 of the Unified Code of Corrections.

(2) The results from deoxyribonucleic acid analysis

of a specimen under paragraph (a)(1) of this Section may be used only as authorized by Section 5-4-3 of the Unified Code of Corrections.

(b) The rules adopted by the Illinois Department of State Police under Section 5-4-3 of the Unified Code of Corrections are the procedures that must be followed for persons to provide specimens under paragraph (a)(1) of this Section.
(Source: P.A. 90-40, eff. 1-1-98; 91-227, eff. 1-1-00.)

(725 ILCS 207/50)
Sec. 50. Secure facility for sexually violent persons.
(a) The Department shall place a person committed to a secure facility under paragraph (b)(2) of Section 40 of this Act at a facility provided by the Department of Corrections under subsection (b) of this Section.
(b) The Department may enter into an agreement with the Department of Corrections for the provision of a secure facility for persons committed under paragraph (b)(2) of Section 40 of this Act to a facility. The Department shall operate the facility provided by the Department of Corrections under this subsection and shall provide by rule for the nature of the facility, the level of care to be provided in the facility, and the custody and discipline of persons placed in the facility. The facility operated under this Section shall not be subject to the provisions of the Mental Health and Developmental Disabilities Code.
(c) For the purposes of Section 3-6-4 of the Unified Code of Corrections, a person held in detention in a secure facility or committed as a sexually violent person and held in a secure facility shall be considered a "committed person", as that term is used in Section 3-6-4 of the Unified Code of Corrections.
(Source: P.A. 90-40, eff. 1-1-98; 90-793, eff. 8-14-98.)

(725 ILCS 207/55)
Sec. 55. Periodic reexamination; report.
(a) If a person has been committed under Section 40 of this Act and has not been discharged under Section 65 of this Act, the Department shall submit a written report to the court on his or her mental condition at least once every 12 months after an initial commitment under Section 40 for the purpose of determining whether: (1) the person has made sufficient progress in treatment to be conditionally released and (2) the person's condition has so changed since the most recent periodic reexamination (or initial commitment, if there has not yet been a periodic reexamination) that he or she is no longer a sexually violent person. At the time of a reexamination under this Section, the person who has been committed may retain or, if he or she is indigent and so requests, the court may appoint a qualified expert or a professional person to examine him or her.
(b) Any examiner conducting an examination under this Section shall prepare a written report of the examination no later than 30 days after the date of the examination. The examiner shall place a copy of the report in the person's health care records and shall provide a copy of the report to the court that committed the person under Section 40. The examination shall be conducted in conformance with the standards developed under the Sex Offender Management Board Act and by an evaluator licensed under the Sex Offender Evaluation and Treatment Provider Act.
(c) Notwithstanding subsection (a) of this Section, the court that committed a person under Section 40 may order a reexamination of the person at any time during the period in which the person is subject to the commitment order. Any examiner conducting an examination under this Section shall prepare a written report of the examination no later than 30 days after the date of the examination.
(d) Petitions for discharge after reexamination must follow the procedure outlined in Section 65 of this Act.
(Source: P.A. 97-1075, eff. 8-24-12; 97-1098, eff. 7-1-14 (see Section 5 of P.A. 98-612 for the effective date of P.A. 97-1098); 98-463, eff. 8-16-13.)

(725 ILCS 207/60)
Sec. 60. Petition for conditional release.
(a) Any person who is committed for institutional care in a secure facility or other facility under Section 40 of this Act may petition the committing court to modify its order by authorizing conditional release if at least 12 months have elapsed since the initial commitment order was entered, an order continuing commitment was entered pursuant to Section 65, the most recent release petition was denied or the most recent order for conditional release was revoked. The director of the facility at which the person is placed may file a petition under this Section on the person's behalf at any time. If the evaluator on behalf of the Department recommends that the committed person is appropriate for conditional release, then the director or designee shall, within 30 days of receipt of the evaluator's report, file with the committing court notice of his or her intention whether or not to petition for conditional release on the committed person's behalf.
(b) If the person files a timely petition without counsel, the court shall serve a copy of the petition on the Attorney General or State's Attorney, whichever is applicable and, subject to paragraph (c)(1) of Section 25 of this Act, appoint counsel. If the person petitions through counsel, his or her attorney shall serve the Attorney General or State's Attorney, whichever is applicable.
(c) Within 20 days after receipt of the petition, upon the request of the committed person or on the court's own motion, the court may appoint an examiner having the specialized knowledge determined by the court to be appropriate, who shall examine the mental condition of the person and furnish a written report of the examination to the court within 30 days after appointment. The examiners shall have reasonable access to the person for purposes of examination and to the person's past and present treatment records and patient health care records. If any such examiner believes that the person is appropriate for conditional release, the examiner shall report on the type of treatment and services that the person may need while in the community on conditional release. The State has the right to have the person evaluated by experts chosen by the State. Any examination or evaluation conducted under this Section shall be in conformance with the standards developed under the Sex Offender Management Board Act and conducted by an evaluator licensed under the Sex Offender Evaluation and Treatment Provider Act. The court shall set a probable cause hearing as soon as practical after the examiners' reports are filed. The probable cause hearing shall consist of a review of the examining evaluators' reports and arguments on behalf of the parties. If the court finds probable cause to believe the person has made sufficient progress in treatment to the point where he or she is no longer substantially probable to engage in acts of sexual violence if on conditional release, the court shall set a hearing on the issue.
(d) The court, without a jury, shall hear the petition as soon as practical after the reports of all examiners are filed with the court. The court shall grant the petition unless the State proves by clear and convincing evidence that the person has not made sufficient progress in treatment to the point where he or she is no longer substantially probable to engage in acts of sexual violence if on conditional release. In making a decision under this subsection, the court must consider the nature and circumstances of the behavior that was the basis of the allegation in the petition under paragraph (b)(1) of Section 15 of this Act, the person's mental history and present mental condition, and what arrangements are available to ensure that the person has access to and will participate in necessary treatment.
(e) Before the court may enter an order directing conditional release to a less restrictive alternative it must find the following: (1) the person will be treated by a Department approved treatment provider, (2) the treatment provider has presented a specific course of treatment and has agreed to assume responsibility for the treatment and will report progress to the Department on a regular basis, and will report violations immediately to the Department, consistent with treatment and supervision needs of the respondent, (3) housing exists that is sufficiently secure to protect the community, and the person or agency providing housing to the conditionally released person has agreed in writing to accept the person, to provide the level of security required by the court, and immediately to report to the Department if the person leaves the housing to which he or she has been assigned without authorization, (4) the person is willing to or has agreed to comply with the treatment provider, the Department, and the court, and (5) the person has agreed or is willing to agree to comply with the behavioral monitoring requirements imposed by the court and the Department.
(f) If the court finds that the person is appropriate for conditional release, the court shall notify the Department. The Department shall prepare a plan that identifies the treatment and services, if any, that the person will receive in the community. The plan shall address the person's need, if any, for supervision, counseling, medication, community support services, residential services, vocational services, and alcohol or other drug abuse treatment. The Department may contract with a county health department, with another public agency or with a private agency to provide the treatment and services identified in the plan. The plan shall specify who will be responsible for providing the treatment and services identified in the plan. The plan shall be presented to the court for its approval within 60 days after the court finding that the person is appropriate for conditional release, unless the Department and the person to be released request additional time to develop the plan.
(g) The provisions of paragraphs (b)(4), (b)(5), and (b)(6) of Section 40 of this Act apply to an order for conditional release issued under this Section.
(Source: P.A. 97-1075, eff. 8-24-12; 97-1098, eff. 7-1-14 (see Section 5 of P.A. 98-612 for the effective date of P.A. 97-1098); 98-463, eff. 8-16-13.)

(725 ILCS 207/65)
Sec. 65. Petition for discharge; procedure.
(a)(1) If the Secretary determines at any time that a person committed under this Act is no longer a sexually violent person, the Secretary shall authorize the person to petition the committing court for discharge. If the evaluator on behalf of the Department recommends that the committed person is no longer a sexually violent person, then the Secretary or designee shall, within 30 days of receipt of the evaluator's report, file with the committing court notice of his or her determination whether or not to authorize the committed person to petition the committing court for discharge. The person shall file the petition with the court and serve a copy upon the Attorney General or the State's Attorney's office that filed the petition under subsection (a) of Section 15 of this Act, whichever is applicable. The court, upon receipt of the petition for discharge, shall order a hearing to be held as soon as practical after the date of receipt of the petition.
(2) At a hearing under this subsection, the Attorney General or State's Attorney, whichever filed the original petition, shall represent the State. The State has the right to have the person evaluated by experts chosen by the State. The examination shall be conducted in conformance with the standards developed under the Sex Offender Management Board Act and by an evaluator licensed under the Sex Offender Evaluation and Treatment Provider Act. The committed person or the State may elect to have the hearing before a jury. The State has the burden of proving by clear and convincing evidence that the petitioner is still a sexually violent person.
(3) If the court or jury is satisfied that the State has not met its burden of proof under paragraph (a)(2) of this Section, the petitioner shall be discharged from the custody or supervision of the Department. If the court is satisfied that the State has met its burden of proof under paragraph (a)(2), the court may proceed under Section 40 of this Act to determine whether to modify the petitioner's existing commitment order.
(b)(1) A person may petition the committing court for discharge from custody or supervision without the Secretary's approval. At the time of an examination under subsection (a) of Section 55 of this Act, the Secretary shall provide the committed person with a written notice of the person's right to petition the court for discharge over the Secretary's objection. The notice shall contain a waiver of rights. The Secretary shall forward the notice and waiver form to the court with the report of the Department's examination under Section 55 of this Act. If the person does not affirmatively waive the right to petition, the court shall set a probable cause hearing to determine whether facts exist to believe that since the most recent periodic reexamination (or initial commitment, if there has not yet been a periodic reexamination), the condition of the committed person has so changed that he or she is no longer a sexually violent person. However, if a person has previously filed a petition for discharge without the Secretary's approval and the court determined, either upon review of the petition or following a hearing, that the person's petition was frivolous or that the person was still a sexually violent person, then the court shall deny any subsequent petition under this Section without a hearing unless the petition contains facts upon which a court could reasonably find that the condition of the person had so changed that a hearing was warranted. If a person does not file a petition for discharge, yet fails to waive the right to petition under this Section, then the probable cause hearing consists only of a review of the reexamination reports and arguments on behalf of the parties. The committed person has a right to have an attorney represent him or her at the probable cause hearing, but the person is not entitled to be present at the probable cause hearing. The probable cause hearing under this Section must be held as soon as practical after the filing of the reexamination report under Section 55 of this Act.
(2) If the court determines at the probable cause hearing under paragraph (b)(1) of this Section that probable cause exists to believe that since the most recent periodic reexamination (or initial commitment, if there has not yet been a periodic reexamination), the condition of the committed person has so changed that he or she is no longer a sexually violent person, then the court shall set a hearing on the issue. At a hearing under this Section, the committed person is entitled to be present and to the benefit of the protections afforded to the person under Section 25 of this Act. The committed person or the State may elect to have a hearing under this Section before a jury. A verdict of a jury under this Section is not valid unless it is unanimous. The Attorney General or State's Attorney, whichever filed the original petition, shall represent the State at a hearing under this Section. The State has the right to have the committed person evaluated by experts chosen by the State. The examination shall be conducted in conformance with the standards developed under the Sex Offender Management Board Act and by an evaluator licensed under the Sex Offender Evaluation and Treatment Provider Act. At the hearing, the State has the burden of proving by clear and convincing evidence that the committed person is still a sexually violent person.
(3) If the court or jury is satisfied that the State has not met its burden of proof under paragraph (b)(2) of this Section, the person shall be discharged from the custody or supervision of the Department. If the court or jury is satisfied that the State has met its burden of proof under paragraph (b)(2) of this Section, the court may proceed under Section 40 of this Act to determine whether to modify the person's existing commitment order.
(c) This Section applies to petitions pending on the effective date of this amendatory Act of the 97th General Assembly and to petitions filed on or after that date. This provision is severable from the other provisions of this Section under Section 1.31 of the Statute on Statutes.
(Source: P.A. 97-1075, eff. 8-24-12; 97-1098, eff. 7-1-14 (see Section 5 of P.A. 98-612 for the effective date of P.A. 97-1098); 98-463, eff. 8-16-13.)

(725 ILCS 207/70)
Sec. 70. (Repealed).
(Source: P.A. 91-227, eff. 1-1-00. Repealed by P.A. 97-1075, eff. 8-24-12.)

(725 ILCS 207/75)
Sec. 75. Notice concerning conditional release, discharge, escape, death, or court-ordered change in the custody status of a detainee or civilly committed sexually violent person.
(a) As used in this Section, the term:
(1) "Act of sexual violence" means an act or

attempted act that is a basis for an allegation made in a petition under paragraph (b)(1) of Section 15 of this Act.

(2) "Member of the family" means spouse, child,

sibling, parent, or legal guardian.

(3) "Victim" means a person against whom an act of

sexual violence has been committed.

(b) If the court places a civilly committed sexually violent person on conditional release under Section 40 or 60 of this Act or discharges a person under Section 65, or if a detainee or civilly committed sexually violent person escapes, dies, or is subject to any court-ordered change in custody status of the detainee or sexually violent person, the Department shall make a reasonable attempt, if he or she can be found, to notify all of the following who have requested notification under this Act or under the Rights of Crime Victims and Witnesses Act:
(1) Whichever of the following persons is appropriate

in accordance with the provisions of subsection (a)(3):

(A) The victim of the act of sexual violence.
(B) An adult member of the victim's family, if

the victim died as a result of the act of sexual violence.

(C) The victim's parent or legal guardian, if the

victim is younger than 18 years old.

(2) The Department of Corrections or the Department

of Juvenile Justice.

(c) The notice under subsection (b) of this Section shall inform the Department of Corrections or the Department of Juvenile Justice and the person notified under paragraph (b)(1) of this Section of the name of the person committed under this Act and the date the person is placed on conditional release, discharged, or if a detainee or civilly committed sexually violent person escapes, dies, or is subject to any court-ordered change in the custody status of the detainee or sexually violent person. The Department shall send the notice, postmarked within one business day of the court order requiring the preparation of a conditional release plan under paragraph (b)(3) of Section 40 or subsection (f) of Section 60 and another notice postmarked within one business day of the court order approving the conditional release, discharge, or any court-ordered change in the custody status of the detainee or sexually violent person, unless unusual circumstances do not permit advance written notification, or immediately if a detainee or civilly committed sexually violent person escapes or dies, to the Department of Corrections or the Department of Juvenile Justice and the last-known address of the person notified under paragraph (b)(1) of this Section.
(d) The Department shall design and prepare cards for persons specified in paragraph (b)(1) of this Section to send to the Department. The cards shall have space for these persons to provide their names and addresses, the name of the person committed under this Act and any other information the Department determines is necessary. The Department shall provide the cards, without charge, to the Attorney General and State's Attorneys. The Attorney General and State's Attorneys shall provide the cards, without charge, to persons specified in paragraph (b)(1) of this Section. These persons may send completed cards to the Department. All records or portions of records of the Department that relate to mailing addresses of these persons are not subject to inspection or copying under Section 3 of the Freedom of Information Act.
(Source: P.A. 99-299, eff. 8-6-15.)

(725 ILCS 207/80)
Sec. 80. Applicability. This Act applies to a sexually violent person regardless of whether the person engaged in acts of sexual violence before, on, or after the effective date of this Act.
(Source: P.A. 90-40, eff. 1-1-98.)

(725 ILCS 207/90)
Sec. 90. Committed persons ability to pay for services. Each person committed or detained under this Act who receives services provided directly or funded by the Department and the estate of that person is liable for the payment of sums representing charges for services to the person at a rate to be determined by the Department. Services charges against that person take effect on the date of admission or the effective date of this Section. The Department in its rules may establish a maximum rate for the cost of services. In the case of any person who has received residential services from the Department, whether directly from the Department or through a public or private agency or entity funded by the Department, the liability shall be the same regardless of the source of services. When the person is placed in a facility outside the Department, the facility shall collect reimbursement from the person. The Department may supplement the contribution of the person to private facilities after all other sources of income have been utilized; however the supplement shall not exceed the allowable rate under Title XVIII or Title XIX of the Federal Social Security Act for those persons eligible for those respective programs. The Department may pay the actual costs of services or maintenance in the facility and may collect reimbursement for the entire amount paid from the person or an amount not to exceed the maximum. Lesser or greater amounts may be accepted by the Department when conditions warrant that action or when offered by persons not liable under this Act. Nothing in this Section shall preclude the Department from applying federal benefits that are specifically provided for the care and treatment of a person with a disability toward the cost of care provided by a State facility or private agency. The Department may investigate the financial condition of each person committed under this Act, may make determinations of the ability of each such person to pay sums representing services charges, and for those purposes may set a standard as a basis of judgment of ability to pay. The Department shall by rule make provisions for unusual and exceptional circumstances in the application of that standard. The Department may issue to any person liable under this Act a statement of amount due as treatment charges requiring him or her to pay monthly, quarterly, or otherwise as may be arranged, an amount not exceeding that required under this Act, plus fees to which the Department may be entitled under this Act.
(a) Whenever an individual is covered, in part or in whole, under any type of insurance arrangement, private or public, for services provided by the Department, the proceeds from the insurance shall be considered as part of the individual's ability to pay notwithstanding that the insurance contract was entered into by a person other than the individual or that the premiums for the insurance were paid for by a person other than the individual. Remittances from intermediary agencies under Title XVIII of the Federal Social Security Act for services to committed persons shall be deposited with the State Treasurer and placed in the Mental Health Fund. Payments received from the Department of Healthcare and Family Services under Title XIX of the Federal Social Security Act for services to those persons shall be deposited with the State Treasurer and shall be placed in the General Revenue Fund.
(b) Any person who has been issued a Notice of Determination of sums due as services charges may petition the Department for a review of that determination. The petition must be in writing and filed with the Department within 90 days from the date of the Notice of Determination. The Department shall provide for a hearing to be held on the charges for the period covered by the petition. The Department may after the hearing, cancel, modify, or increase the former determination to an amount not to exceed the maximum provided for the person by this Act. The Department at its expense shall take testimony and preserve a record of all proceedings at the hearing upon any petition for a release from or modification of the determination. The petition and other documents in the nature of pleadings and motions filed in the case, a transcript of testimony, findings of the Department, and orders of the Secretary constitute the record. The Secretary shall furnish a transcript of the record to any person upon payment of 75¢ per page for each original transcript and 25¢ per page for each copy of the transcript. Any person aggrieved by the decision of the Department upon a hearing may, within 30 days thereafter, file a petition with the Department for review of the decision by the Board of Reimbursement Appeals established in the Mental Health and Developmental Disabilities Code. The Board of Reimbursement Appeals may approve action taken by the Department or may remand the case to the Secretary with recommendation for redetermination of charges.
(c) Upon receiving a petition for review under subsection (b) of this Section, the Department shall thereupon notify the Board of Reimbursement Appeals which shall render its decision thereon within 30 days after the petition is filed and certify such decision to the Department. Concurrence of a majority of the Board is necessary in any such decision. Upon request of the Department, the State's Attorney of the county in which a client who is liable under this Act for payment of sums representing services charges resides, shall institute appropriate legal action against any such client, or within the time provided by law shall file a claim against the estate of the client who fails or refuses to pay those charges. The court shall order the payment of sums due for services charges for such period or periods of time as the circumstances require. The order may be entered against any defendant and may be based upon the proportionate ability of each defendant to contribute to the payment of sums representing services charges including the actual charges for services in facilities outside the Department where the Department has paid those charges. Orders for the payment of money may be enforced by attachment as for contempt against the persons of the defendants and, in addition, as other judgments for the payment of money, and costs may be adjudged against the defendants and apportioned among them.
(d) The money collected shall be deposited into the Mental Health Fund.
(Source: P.A. 99-143, eff. 7-27-15.)

(725 ILCS 207/99)
Sec. 99. Effective date. This Act takes effect January 1, 1998.
(Source: P.A. 90-40, eff. 1-1-98.)



725 ILCS 210/ - State's Attorneys Appellate Prosecutor's Act.

(725 ILCS 210/1) (from Ch. 14, par. 201)
Sec. 1. This Act may be cited as the State's Attorneys Appellate Prosecutor's Act.
(Source: P.A. 84-1062.)

(725 ILCS 210/2) (from Ch. 14, par. 202)
Sec. 2. In this Act, unless the context clearly requires a different meaning, the following definitions apply:
(1) "Board" means the board of governors of the Office of the State's Attorneys Appellate Prosecutor;
(2) "Member" means a member of the board;
(3) "Director" means the Director of the Office of the State's Attorneys Appellate Prosecutor; and
(4) "District" means a judicial district as defined in "An Act establishing the Judicial Districts", approved May 13, 1963, as now or hereafter amended;
(5) "State" means the State of Illinois; and
(6) "Office" means the Office of the State's Attorneys Appellate Prosecutor.
(Source: P.A. 84-1062.)

(725 ILCS 210/3) (from Ch. 14, par. 203)
Sec. 3. There is created the Office of the State's Attorneys Appellate Prosecutor as a judicial agency of state government.
(a) The Office of the State's Attorneys Appellate Prosecutor shall be governed by a board of governors which shall consist of 10 members as follows:
(1) Eight State's Attorneys, 2 to be elected from

each District containing less than 3,000,000 inhabitants;

(2) The State's Attorney of Cook County or his or her

designee; and

(3) One State's Attorney to be annually appointed by

the other 9 members.

(b) Voting for elected members shall be by District with each of the State's Attorneys voting from their respective district. Each board member must be duly elected or appointed and serving as State's Attorney in the district from which he was elected or appointed.
(c) Elected members shall serve for a term of 2 years commencing upon their election and until their successors are duly elected or appointed and qualified.
(d) An annual election of members of the board shall be held within 30 days prior or subsequent to the beginning of the fiscal year, and the board shall certify the results to the Secretary of State.
(e) The board shall promulgate rules of procedure for the election of its members and the conduct of its meetings and shall elect a Chairman and a Vice-Chairman and such other officers as it deems appropriate. The board shall meet at least once every 3 months, and in addition thereto as directed by the Chairman, or upon the special call of any 5 members of the board, in writing, sent to the Chairman, designating the time and place of the meeting.
(f) Five members of the board shall constitute a quorum for the purpose of transacting business.
(g) Members of the board shall serve without compensation, but shall be reimbursed for necessary expenses incurred in the performance of their duties.
(h) A position shall be vacated by either a member's resignation, removal or inability to serve as State's Attorney.
(i) Vacancies on the board of elected members shall be filled within 90 days of the occurrence of the vacancy by a special election held by the State's Attorneys in the district where the vacancy occurred. Vacancies on the board of the appointed member shall be filled within 90 days of the occurrence of the vacancy by a special election by the members. In the case of a special election, the tabulation and certification of the results may be conducted at any regularly scheduled quarterly or special meeting called for that purpose. A member elected or appointed to fill such position shall serve for the unexpired term of the member whom he is succeeding. Any member may be re-elected or re-appointed for additional terms.
(Source: P.A. 99-208, eff. 7-30-15.)

(725 ILCS 210/4) (from Ch. 14, par. 204)
Sec. 4. The board and the Office have the powers and duties enumerated in Sections 4.01 through 4.10.
(Source: P.A. 84-1062.)

(725 ILCS 210/4.01) (from Ch. 14, par. 204.01)
Sec. 4.01. (a) The Office and all attorneys employed thereby may represent the People of the State of Illinois on appeal in all cases which emanate from a county containing less than 3,000,000 inhabitants, when requested to do so and at the direction of the State's Attorney, otherwise responsible for prosecuting the appeal, and may, with the advice and consent of the State's Attorney prepare, file and argue such appellate briefs in the Illinois Appellate Court and, when requested and authorized to do so by the Attorney General, in the Illinois Supreme Court.
(b) Notwithstanding the population restriction contained in subsection (a), the Office may also assist County State's Attorneys in the discharge of their duties under the Illinois Controlled Substances Act, the Cannabis Control Act, the Methamphetamine Control and Community Protection Act, the Drug Asset Forfeiture Procedure Act, the Narcotics Profit Forfeiture Act, and the Illinois Public Labor Relations Act, including negotiations conducted on behalf of a county or pursuant to an intergovernmental agreement as well as in the trial and appeal of said cases and of tax objections, and the counties which use services relating to labor relations shall reimburse the Office on pro-rated shares as determined by the board based upon the population and number of labor relations cases of the participating counties. In addition, the Office and all attorneys employed by the Office may also assist State's Attorneys in the discharge of their duties in the prosecution, trial, or hearing on post-conviction of other cases when requested to do so by, and at the direction of, the State's Attorney otherwise responsible for the case. In addition, the Office and all attorneys employed by the Office may act as Special Prosecutor if duly appointed to do so by a court having jurisdiction. To be effective, the order appointing the Office or its attorneys as Special Prosecutor must (i) identify the case and its subject matter and (ii) state that the Special Prosecutor serves at the pleasure of the Attorney General, who may substitute himself or herself as the Special Prosecutor when, in his or her judgment, the interest of the people of the State so requires. Within 5 days after receiving a copy of an order from the court appointing the Office or any of its attorneys as a Special Prosecutor, the Office must forward a copy of the order to the Springfield office of the Attorney General.
(Source: P.A. 100-319, eff. 8-24-17.)

(725 ILCS 210/4.02) (from Ch. 14, par. 204.02)
Sec. 4.02. The board shall appoint a Director.
(Source: P.A. 84-1062.)

(725 ILCS 210/4.03) (from Ch. 14, par. 204.03)
Sec. 4.03. The board shall advise the Director and shall establish policies for the operation of the Office.
(Source: P.A. 84-1062.)

(725 ILCS 210/4.04) (from Ch. 14, par. 204.04)
Sec. 4.04. The board shall establish an Office in each district containing less than 3,000,000 inhabitants.
(Source: P.A. 84-1062.)

(725 ILCS 210/4.05) (from Ch. 14, par. 204.05)
Sec. 4.05. The board shall approve or modify an annual budget submitted to it by the Director and establish the number of employees.
(Source: P.A. 84-1062.)

(725 ILCS 210/4.06) (from Ch. 14, par. 204.06)
Sec. 4.06. The board shall submit an annual report to the General Assembly and Governor regarding the operation of the Office of the State's Attorneys Appellate Prosecutor.
The requirement for reporting to the General Assembly shall be satisfied by filing copies of the report with the Speaker, the Minority Leader and the Clerk of the House of Representatives and the President, the Minority Leader and the Secretary of the Senate and the Legislative Research Unit, as required by Section 3.1 of "An Act to revise the law in relation to the General Assembly", approved February 25, 1874, as amended, and filing such additional copies with the State Government Report Distribution Center for the General Assembly as is required under paragraph (t) of Section 7 of the State Library Act.
(Source: P.A. 84-1438.)

(725 ILCS 210/4.07) (from Ch. 14, par. 204.07)
Sec. 4.07. The Office may accept and expend monies, gifts, grants and services from any public or private source; contract or enter into agreements with educational institutions or any Illinois county, the state of Illinois or federal agencies.
(Source: P.A. 84-1062.)

(725 ILCS 210/4.08) (from Ch. 14, par. 204.08)
Sec. 4.08. The Office may establish programs, alone or in conjunction with law schools, for the purpose of utilizing law students as legal assistants and interns.
(Source: P.A. 84-1062.)

(725 ILCS 210/4.09) (from Ch. 14, par. 204.09)
Sec. 4.09. The board shall provide for such rules and regulations as may be required for the administration of this Act.
(Source: P.A. 84-1062.)

(725 ILCS 210/4.10) (from Ch. 14, par. 204.10)
Sec. 4.10. The Office may conduct and charge tuition for training programs for State's Attorneys, Assistant State's Attorneys and other law enforcement officers. The Office shall conduct training programs and provide technical trial assistance for Illinois State's Attorneys, Assistant State's Attorneys, and law enforcement officers on: (1) constitutional, statutory, and case law issues; (2) forensic evidence; (3) prosecutorial ethics and professional responsibility; and (4) a continuum of trial advocacy techniques and methods, including an emphasis on the elimination of or reduction in the trauma of testifying in criminal proceedings for vulnerable populations including seniors, persons with disabilities, and children who serve as witnesses in such proceedings. The Office may make grants for these purposes. In addition, the Office may publish, disseminate and sell publications and newsletters which digest current Appellate and Supreme Court cases and legislative developments of importance to prosecutors and law enforcement officials. The moneys collected by the Office from the programs and publications provided for in this Section shall be deposited in the Continuing Legal Education Trust Fund, which special fund is hereby created in the State Treasury. In addition, such appropriations, gifts or grants of money as the Office may secure from any public or private source for the purposes described in this Section shall be deposited in the Continuing Legal Education Trust Fund. The General Assembly shall make appropriations from the Continuing Legal Education Trust Fund for the expenses of the Office incident to conducting the programs and publishing the materials provided for in this Section.
(Source: P.A. 99-143, eff. 7-27-15.)

(725 ILCS 210/4.11)
Sec. 4.11. Juvenile Justice Resource Center. The Office may develop a Juvenile Justice Resource Center to: (i) study, design, develop, and implement model systems for the adjudication of juveniles in the justice system; (ii) in cases in which a sentence of incarceration or an adult sentence, or both, is an authorized disposition, provide trial counsel with legal advice and the assistance of expert witnesses and investigators from funds appropriated to the Office by the General Assembly specifically for that purpose; (iii) develop and provide training to assistant State's Attorneys on juvenile justice issues, and (iv) make an annual report to the General Assembly.
(Source: P.A. 95-376, eff. 1-1-08; 95-876, eff. 8-21-08.)

(725 ILCS 210/4.12)
Sec. 4.12. Best Practices Protocol Committee. The Board shall establish a Best Practices Protocol Committee which shall evaluate and recommend a Best Practices Protocol on specific issues related to the investigation and prosecution of serious criminal offenses. The Best Practices Committee shall review the causes of wrongful convictions and make recommendations to improve and enhance public safety, with due consideration for the rights of the accused. The Best Practices Protocol Committee shall:
(1) Propose enhanced procedures relevant to the

investigation and prosecution of criminal offenses.

(2) Collaborate with law enforcement partners in the

development of enhanced procedures.

(3) Review public and private sector reports dealing

with reduction of wrongful convictions.

(4) Identify and assess innovations to the criminal

justice system.

(5) Examine scientific studies concerning new

procedures.

(6) Create training programs for prosecutors and

police on the best practice protocols developed by the Committee in collaboration with law enforcement.

(7) Review specific proposals submitted by the

General Assembly by way of resolution and report back its findings and recommendations in a timely manner.

(Source: P.A. 98-938, eff. 8-15-14.)

(725 ILCS 210/5) (from Ch. 14, par. 205)
Sec. 5. The Director and all attorneys employed by the Office of the State's Attorneys Appellate Prosecutor shall take the oath of office in like manner as Assistant State's Attorneys.
(Source: P.A. 84-1062.)

(725 ILCS 210/6) (from Ch. 14, par. 206)
Sec. 6. The Office is to be organized in the following manner:
(a) The staff of the Office of the State's Attorneys Appellate Prosecutor shall consist of a Director, 4 Deputy Directors, Staff Attorneys and such other administrative, secretarial and clerical employees as may be necessary.
(b) The Director and all Office Attorneys must be licensed to practice law in the State of Illinois. All full-time legal personnel shall devote full time to their duties and may not engage in the private practice of law, except as provided in Section 7.02.
(c) The Director and such other employees as may be hired hereunder shall not be subject to the provisions of the Illinois Personnel Code.
(Source: P.A. 96-900, eff. 5-28-10.)

(725 ILCS 210/7) (from Ch. 14, par. 207)
Sec. 7. The Director has the powers and duties enumerated in Sections 7.01 through 7.06.
(Source: P.A. 81-1057.)

(725 ILCS 210/7.01) (from Ch. 14, par. 207.01)
Sec. 7.01. The Director shall be appointed by and serve at the pleasure of the board.
(Source: P.A. 84-1062.)

(725 ILCS 210/7.02) (from Ch. 14, par. 207.02)
Sec. 7.02. The Director may, with the concurrence of the board, hire such employees, including part-time employees, as are necessary to carry out Office duties, and the Director shall establish rates of compensation therefor within the limits of the appropriations made by the General Assembly and such other funds as may be available. All Attorneys hired as part-time employees who devote 50% or more of their time to Office duties are prohibited from the private practice of law.
(Source: P.A. 84-1062.)

(725 ILCS 210/7.03) (from Ch. 14, par. 207.03)
Sec. 7.03. The Director may, with the concurrence of the board, promulgate regulations, instructions and orders consistent with this Act further defining the organization of the Office and duties of the employees.
(Source: P.A. 84-1062.)

(725 ILCS 210/7.04) (from Ch. 14, par. 207.04)
Sec. 7.04. The Director shall submit reports to the board on the operation of his office at each meeting. The Director shall submit a comprehensive report to the board at the end of each fiscal year, and the board may require the Director to submit additional or amended reports on any phase of the operation of his office.
(Source: P.A. 84-1062.)

(725 ILCS 210/7.05) (from Ch. 14, par. 207.05)
Sec. 7.05. The Director shall submit an annual budget for the approval of the board.
(Source: P.A. 84-1062.)

(725 ILCS 210/7.06) (from Ch. 14, par. 207.06)
Sec. 7.06. (a) The Director may contract for or employ part-time such investigators to provide investigative services in criminal cases and tax objection cases for staff counsel and county state's attorneys. Investigators may be authorized by the board to carry tear gas gun projectors or bombs, pistols, revolvers, stun guns, tasers or other firearms.
Subject to the qualifications set forth below, investigators shall be peace officers and shall have all the powers possessed by policemen in cities and by sheriffs; provided, that investigators shall exercise such powers anywhere in the State only after contact and in cooperation with the appropriate local law enforcement agencies, unless the contact and cooperation would compromise an investigation in which they have a personal involvement.
No investigator shall have peace officer status or exercise police powers unless he or she successfully completes the basic police training course mandated and approved by the Illinois Law Enforcement Training Standards Board or such board waives the training requirement by reason of the investigator's prior law enforcement experience or training or both.
The board shall not waive the training requirement unless the investigator has had a minimum of 5 years experience as a sworn officer of a local, state or federal law enforcement agency, 2 of which shall have been in an investigatory capacity.
(b) The Director must authorize to each investigator contracted or employed under this Section and to any other employee of the Office exercising the powers of a peace officer a distinct badge that, on its face, (i) clearly states that the badge is authorized by the Office and (ii) contains a unique identifying number. No other badge shall be authorized by the Office. Nothing in this subsection prohibits the Director from issuing shields or other distinctive identification to employees not exercising the powers of a peace officer if the Director determines that a shield or distinctive identification is necessary for the employee to carry out his or her duties and responsibilities.
(Source: P.A. 99-208, eff. 7-30-15.)

(725 ILCS 210/8) (from Ch. 14, par. 208)
Sec. 8. Nothing herein contained shall be construed to abrogate or diminish the rights of State's Attorneys to prosecute appeals in any case.
(Source: P.A. 80-1stSS-1; 80-1stSS-3.)

(725 ILCS 210/9) (from Ch. 14, par. 209)
Sec. 9. There is created a special fund in the State Treasury designated as the State's Attorneys Appellate Prosecutor's County Fund. It shall be funded from contributions collected from the counties in the program, other than moneys received from the counties for the programs and publications authorized by Section 4.10 of this Act. The contributions shall be based on pro rated shares as determined by the board based on the populations of the participating counties. This fund is to be used exclusively for the expenses of the Office.
(Source: P.A. 84-1062.)

(725 ILCS 210/9.01) (from Ch. 14, par. 209.01)
Sec. 9.01. The General Assembly shall appropriate money for the expenses of the Office, other than the expenses of the Office incident to the programs and publications authorized by Section 4.10 of this Act, one-third from the State's Attorneys Appellate Prosecutor's County Fund and two-thirds from the General Revenue Fund, except for employees in the collective bargaining unit, for which all personal services expenses shall be paid from the General Revenue Fund.
(Source: P.A. 86-332.)

(725 ILCS 210/9.02) (from Ch. 14, par. 209.02)
Sec. 9.02. Within 90 days after the appropriation becomes law, the board shall allocate the county shares of the expenses to the participating counties in proportion to population.
(Source: P.A. 99-208, eff. 7-30-15.)

(725 ILCS 210/9.03) (from Ch. 14, par. 209.03)
Sec. 9.03. If there is an unobligated balance remaining in the State's Attorneys Appellate Prosecutor's County Fund at the end of a fiscal year, that sum shall be rolled over for use in the ensuing fiscal year, and shall be considered by the board in allocating the county shares of the expenses to the participating counties.
(Source: P.A. 86-332.)

(725 ILCS 210/9.04)
Sec. 9.04. (Repealed).
(Source: P.A. 84-1062. Repealed by P.A. 96-900, eff. 5-28-10.)

(725 ILCS 210/9.05) (from Ch. 14, par. 209.05)
Sec. 9.05. For the purposes of Sections 9 through 9.04, population shall be determined by the last available federal census.
(Source: P.A. 80-1stSS-1; 80-1stSS-3.)

(725 ILCS 210/10)
Sec. 10. (Repealed).
(Source: P.A. 84-1062. Repealed by P.A. 96-900, eff. 5-28-10.)

(725 ILCS 210/11) (from Ch. 14, par. 211)
Sec. 11. The provisions of the "Illinois Administrative Procedure Act", as now or hereafter amended, are hereby expressly adopted and incorporated herein as though a part of this Act, and shall apply to all administrative rules and procedures of the Office of the State's Attorneys Appellate Prosecutor under this Act.
(Source: P.A. 84-1062.)



725 ILCS 215/ - Statewide Grand Jury Act.

(725 ILCS 215/1) (from Ch. 38, par. 1701)
Sec. 1. This Act shall be known and may be cited as the Statewide Grand Jury Act.
(Source: P.A. 87-466.)

(725 ILCS 215/2) (from Ch. 38, par. 1702)
Sec. 2. (a) County grand juries and State's Attorneys have always had and shall continue to have primary responsibility for investigating, indicting, and prosecuting persons who violate the criminal laws of the State of Illinois. However, in recent years organized terrorist activity directed against innocent civilians and certain criminal enterprises have developed that require investigation, indictment, and prosecution on a statewide or multicounty level. The criminal enterprises exist as a result of the allure of profitability present in narcotic activity, the unlawful sale and transfer of firearms, and streetgang related felonies and organized terrorist activity is supported by the contribution of money and expert assistance from geographically diverse sources. In order to shut off the life blood of terrorism and weaken or eliminate the criminal enterprises, assets, and property used to further these offenses must be frozen, and any profit must be removed. State statutes exist that can accomplish that goal. Among them are the offense of money laundering, the Cannabis and Controlled Substances Tax Act, violations of Article 29D of the Criminal Code of 1961 or the Criminal Code of 2012, the Narcotics Profit Forfeiture Act, and gunrunning. Local prosecutors need investigative personnel and specialized training to attack and eliminate these profits. In light of the transitory and complex nature of conduct that constitutes these criminal activities, the many diverse property interests that may be used, acquired directly or indirectly as a result of these criminal activities, and the many places that illegally obtained property may be located, it is the purpose of this Act to create a limited, multicounty Statewide Grand Jury with authority to investigate, indict, and prosecute: narcotic activity, including cannabis and controlled substance trafficking, narcotics racketeering, money laundering, violations of the Cannabis and Controlled Substances Tax Act, and violations of Article 29D of the Criminal Code of 1961 or the Criminal Code of 2012; the unlawful sale and transfer of firearms; gunrunning; and streetgang related felonies.
(b) A Statewide Grand Jury may also investigate, indict, and prosecute violations facilitated by the use of a computer of any of the following offenses: indecent solicitation of a child, sexual exploitation of a child, soliciting for a juvenile prostitute, keeping a place of juvenile prostitution, juvenile pimping, child pornography, aggravated child pornography, or promoting juvenile prostitution except as described in subdivision (a)(4) of Section 11-14.4 of the Criminal Code of 1961 or the Criminal Code of 2012.
(Source: P.A. 96-1551, eff. 7-1-11; 97-1150, eff. 1-25-13.)

(725 ILCS 215/3) (from Ch. 38, par. 1703)
Sec. 3. Written application for the appointment of a Circuit Judge to convene and preside over a Statewide Grand Jury, with jurisdiction extending throughout the State, shall be made to the Chief Justice of the Supreme Court. Upon such written application, the Chief Justice of the Supreme Court shall appoint a Circuit Judge from the circuit where the Statewide Grand Jury is being sought to be convened, who shall make a determination that the convening of a Statewide Grand Jury is necessary.
In such application the Attorney General shall state that the convening of a Statewide Grand Jury is necessary because of an alleged offense or offenses set forth in this Section involving more than one county of the State and identifying any such offense alleged; and
(a) that he or she believes that the grand jury

function for the investigation and indictment of the offense or offenses cannot effectively be performed by a county grand jury together with the reasons for such belief, and

(b)(1) that each State's Attorney with jurisdiction

over an offense or offenses to be investigated has consented to the impaneling of the Statewide Grand Jury, or

(2) if one or more of the State's Attorneys

having jurisdiction over an offense or offenses to be investigated fails to consent to the impaneling of the Statewide Grand Jury, the Attorney General shall set forth good cause for impaneling the Statewide Grand Jury.

If the Circuit Judge determines that the convening of a Statewide Grand Jury is necessary, he or she shall convene and impanel the Statewide Grand Jury with jurisdiction extending throughout the State to investigate and return indictments:
(a) For violations of any of the following or for any

other criminal offense committed in the course of violating any of the following: Article 29D of the Criminal Code of 1961 or the Criminal Code of 2012, the Illinois Controlled Substances Act, the Cannabis Control Act, the Methamphetamine Control and Community Protection Act, the Narcotics Profit Forfeiture Act, or the Cannabis and Controlled Substances Tax Act; a streetgang related felony offense; Section 24-2.1, 24-2.2, 24-3, 24-3A, 24-3.1, 24-3.3, 24-3.4, 24-4, or 24-5 or subsection 24-1(a)(4), 24-1(a)(6), 24-1(a)(7), 24-1(a)(9), 24-1(a)(10), or 24-1(c) of the Criminal Code of 1961 or the Criminal Code of 2012; or a money laundering offense; provided that the violation or offense involves acts occurring in more than one county of this State; and

(a-5) For violations facilitated by the use of a

computer, including the use of the Internet, the World Wide Web, electronic mail, message board, newsgroup, or any other commercial or noncommercial on-line service, of any of the following offenses: indecent solicitation of a child, sexual exploitation of a child, soliciting for a juvenile prostitute, keeping a place of juvenile prostitution, juvenile pimping, child pornography, aggravated child pornography, or promoting juvenile prostitution except as described in subdivision (a)(4) of Section 11-14.4 of the Criminal Code of 1961 or the Criminal Code of 2012; and

(b) For the offenses of perjury, subornation of

perjury, communicating with jurors and witnesses, and harassment of jurors and witnesses, as they relate to matters before the Statewide Grand Jury.

"Streetgang related" has the meaning ascribed to it in Section 10 of the Illinois Streetgang Terrorism Omnibus Prevention Act.
Upon written application by the Attorney General for the convening of an additional Statewide Grand Jury, the Chief Justice of the Supreme Court shall appoint a Circuit Judge from the circuit for which the additional Statewide Grand Jury is sought. The Circuit Judge shall determine the necessity for an additional Statewide Grand Jury in accordance with the provisions of this Section. No more than 2 Statewide Grand Juries may be empaneled at any time.
(Source: P.A. 96-1551, eff. 7-1-11; 97-1150, eff. 1-25-13.)

(725 ILCS 215/4) (from Ch. 38, par. 1704)
Sec. 4. (a) The presiding judge of the Statewide Grand Jury will receive recommendations from the Attorney General as to the county in which the Grand Jury will sit. Prior to making the recommendations, the Attorney General shall obtain the permission of the local State's Attorney to use his or her county for the site of the Statewide Grand Jury. Upon receiving the Attorney General's recommendations, the presiding judge will choose one of those recommended locations as the site where the Grand Jury shall sit.
Any indictment by a Statewide Grand Jury shall be returned to the Circuit Judge presiding over the Statewide Grand Jury and shall include a finding as to the county or counties in which the alleged offense was committed. Thereupon, the judge shall, by order, designate the county of venue for the purpose of trial. The judge may also, by order, direct the consolidation of an indictment returned by a county grand jury with an indictment returned by the Statewide Grand Jury and set venue for trial.
(b) Venue for purposes of trial for the offense of narcotics racketeering shall be proper in any county where:
(1) Cannabis or a controlled substance which is the

basis for the charge of narcotics racketeering was used; acquired; transferred or distributed to, from or through; or any county where any act was performed to further the use; acquisition, transfer or distribution of said cannabis or controlled substance; or

(2) Any money, property, property interest, or any

other asset generated by narcotics activities was acquired, used, sold, transferred or distributed to, from or through; or,

(3) Any enterprise interest obtained as a result of

narcotics racketeering was acquired, used, transferred or distributed to, from or through, or where any activity was conducted by the enterprise or any conduct to further the interests of such an enterprise.

(c) Venue for purposes of trial for the offense of money laundering shall be proper in any county where any part of a financial transaction in criminally derived property took place, or in any county where any money or monetary interest which is the basis for the offense, was acquired, used, sold, transferred or distributed to, from, or through.
(d) A person who commits the offense of cannabis trafficking or controlled substance trafficking may be tried in any county.
(e) Venue for purposes of trial for any violation of Article 29D of the Criminal Code of 1961 or the Criminal Code of 2012 may be in the county in which an act of terrorism occurs, the county in which material support or resources are provided or solicited, the county in which criminal assistance is rendered, or any county in which any act in furtherance of any violation of Article 29D of the Criminal Code of 1961 or the Criminal Code of 2012 occurs.
(Source: P.A. 97-1150, eff. 1-25-13.)

(725 ILCS 215/5) (from Ch. 38, par. 1705)
Sec. 5. A Statewide Grand Jury shall be called and shall sit at such times and for such periods, and subject to the same procedures, as grand juries in counties having not more than 1,000,000 inhabitants, except as otherwise provided in this Act.
(Source: P.A. 87-466.)

(725 ILCS 215/6) (from Ch. 38, par. 1706)
Sec. 6. Except as otherwise provided in this Act, a Statewide Grand Jury shall have the same powers and duties, shall be selected in the same manner, shall be served by county personnel in the same manner, and shall follow the same procedures, as other grand juries in the county in which the Statewide Grand Jury sits.
A Statewide Grand Jury may, at the discretion of the presiding judge, draw jurors from counties adjoining the one in which it is to sit. Personnel of adjoining counties shall assist the Statewide Grand Jury in drawing such jurors from their respective counties in the same manner as they would assist in the selection of grand jurors sitting in their own county.
(Source: P.A. 87-466.)

(725 ILCS 215/7) (from Ch. 38, par. 1007)
Sec. 7. The Attorney General or his assistant shall attend each Statewide Grand Jury, and shall prosecute any indictment returned by it, unless the State's Attorney of the country of venue for the indictment consents to prosecute the indictment. The Attorney General or his assistant shall have the same powers and duties in relation to a Statewide Grand Jury that a State's Attorney has in relation to a county grand jury, except as otherwise provided in this Act.
(Source: P.A. 87-466.)

(725 ILCS 215/8) (from Ch. 38, par. 1708)
Sec. 8. The costs of impaneling a Statewide Grand Jury, and the costs and expenses incurred in the performance of its functions and duties, shall be paid by the county in which it sits. The county shall be reimbursed for such costs and expenses by the State out of funds appropriated to the Attorney General for that purpose.
(Source: P.A. 87-466.)

(725 ILCS 215/9) (from Ch. 38, par. 1709)
Sec. 9. No provision of this Act shall be construed as limiting the jurisdiction of county grand juries or State's Attorneys, nor shall an investigation by a Statewide Grand Jury be deemed to preempt an investigation by any other grand jury or agency having jurisdiction over the same subject matter.
(Source: P.A. 87-466.)

(725 ILCS 215/10) (from Ch. 38, par. 1710)
Sec. 10. The Attorney General shall, at the earliest opportunity, upon initiation of Grand Jury action, consult with and advise the State's Attorney of any county involved in a Statewide Grand Jury terrorist or narcotics investigation. Further, the State's Attorney may attend the Grand Jury proceedings or the trial of any party being investigated or indicted by the Statewide Grand Jury, and may assist in the prosecution, which in his or her judgment, is in the interest of the people of his or her county. Prior to granting transactional immunity to any witness before the Statewide Grand Jury, any State's Attorney with jurisdiction over the offense or offenses being investigated by the Statewide Grand Jury must consent to the granting of immunity to the witness. Prior to granting use immunity to any witness before the Statewide Grand Jury, the Attorney General shall consult with any State's Attorney with jurisdiction over the offense or offenses being investigated by the Statewide Grand Jury.
(Source: P.A. 92-854, eff. 12-5-02.)



725 ILCS 220/ - Uniform Act to Secure the Attendance of Witnesses from Within or Without a State in Criminal Proceedings.

(725 ILCS 220/1) (from Ch. 38, par. 156-1)
Sec. 1. "Witness" as used in this Act shall include a person whose testimony is desired in any proceeding or investigation by a grand jury or in a criminal action, prosecution or proceeding.
The word "summons" shall include a subpoena (both subpoena ad testificandum and subpoena duces tecum), order or other notice requiring the appearance of a witness.
(Source: Laws 1965, p. 2694.)

(725 ILCS 220/2) (from Ch. 38, par. 156-2)
Sec. 2. Summoning witness in this state to testify in another state.
If a judge of a court of record in any state which by its laws has made provision for commanding persons within that state to attend and testify in this state certifies under the seal of such court that there is a criminal prosecution pending in such court, or that a grand jury investigation has commenced or is about to commence, that a person being within this state is a material witness in such prosecution, or grand jury investigation, and his presence will be required for a specified number of days, upon presentation of such certificate to any judge of a court in the county in which such person is, such judge shall fix a time and place for a hearing, and shall make an order directing the witness to appear at a time and place certain for the hearing.
If at a hearing the judge determines that the witness is material and necessary, that it will not cause undue hardship to the witness to be compelled to attend and testify in the prosecution or a grand jury investigation in the other state, and that the laws of the state in which the prosecution is pending, or grand jury investigation has commenced or is about to commence (and of any other state through which the witness may be required to pass by ordinary course of travel), will give to him protection from arrest and the service of civil and criminal process, he shall issue a summons, with a copy of the certificate attached, directing the witness to attend and testify in the court where the prosecution is pending, or where a grand jury investigation has commenced or is about to commence at a time and place specified in the summons. In any such hearing the certificate shall be prima facie evidence of all the facts stated therein.
If said certificate recommends that the witness be taken into immediate custody and delivered to an officer of the requesting state to assure his attendance in the requesting state, such judge may, in lieu of notification of the hearing, direct that such witness be forthwith brought before him for said hearing; and the judge at the hearing being satisfied of the desirability of such custody and delivery, for which determination the certificate shall be prima facie proof of such desirability may, in lieu of issuing subpoena or summons, order that said witness be forthwith taken into custody and delivered to an officer of the requesting state.
If the witness, who is summoned as above provided, after being paid or tendered by some properly authorized person the sum of 10 cents a mile for each mile by the ordinary travel route to and from the court where the prosecution is pending and five dollars for each day that he is required to travel and attend as a witness, fails without good cause to attend and testify as directed in the summons, he shall be punished in the manner provided for the punishment of any witness who disobeys a summons issued from a court in this state.
(Source: Laws 1967, p. 3804.)

(725 ILCS 220/3) (from Ch. 38, par. 156-3)
Sec. 3. Witness from another state summoned to testify in this State.
If a person in any state, which by its laws has made provision for commanding persons within its borders to attend and testify in criminal prosecutions, or grand jury investigations commenced or about to commence, in this state, is a material witness in a prosecution pending in a court in this state, or in a grand jury investigation which has commenced or is about to commence, a judge of such court may issue a certificate under the seal of the court stating these facts and specifying the number of days the witness will be required. Said certificate may include a recommendation that the witness be taken into immediate custody and delivered to an officer of this state to assure his attendance in this state. This certificate shall be presented to a judge of a court of record in the county in which the witness is found.
If the witness is summoned to attend and testify in this state he shall be tendered the sum of 10 cents a mile for each mile by the ordinary traveled route to and from the court where the prosecution is pending, and 5 dollars for each day that he is required to travel and attend as a witness. A witness who has appeared in accordance with the provisions of the summons shall not be required to remain within this state a longer period of time than the period mentioned in the certificate, unless otherwise ordered by the court. If such witness, after coming into this state, fails without good cause to attend and testify as directed in the summons, he shall be punished in the manner provided for the punishment of any witness who disobeys a summons issued from a court in this state.
(Source: Laws 1967, p. 3804.)

(725 ILCS 220/4) (from Ch. 38, par. 156-4)
Sec. 4. Exemption from arrest and service of process.
If a person comes into this state in obedience to a summons directing him to attend and testify in this state he shall not, while in this state pursuant to such summons be subject to arrest or the service of process, civil or criminal, in connection with matters which arose before his entrance into this state under the summons.
If a person passes through this state while going to another state in obedience to a summons to attend and testify in that state or while returning therefrom, he shall not while so passing through this state be subject to arrest or the service of process, civil or criminal, in connection with matters which arose before his entrance into this state under the summons.
(Source: Laws 1959, p. 2147.)

(725 ILCS 220/5) (from Ch. 38, par. 156-5)
Sec. 5. Uniformity of interpretation.
This act shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of the states which enact it.
(Source: Laws 1959, p. 2147.)

(725 ILCS 220/6) (from Ch. 38, par. 156-6)
Sec. 6. Short title. This Act may be cited as the Uniform Act to Secure the Attendance of Witnesses from Within or Without a State in Criminal Proceedings.
(Source: Laws 1959, p. 2147.)



725 ILCS 225/ - Uniform Criminal Extradition Act.

(725 ILCS 225/1) (from Ch. 60, par. 18)
Sec. 1. Definitions.
Where appearing in this Act, the term "Governor" includes any person performing the functions of Governor by authority of the law of this State. The term "Executive Authority" includes the Governor, and any person performing the functions of Governor in a state other than this State, and the term "State", referring to a state other than this State, includes any other state or territory, organized or unorganized, of the United States of America.
(Source: Laws 1955, p. 1982.)

(725 ILCS 225/2) (from Ch. 60, par. 19)
Sec. 2. Fugitives from justice: duty of Governor.
Subject to the provisions of this Act, the provisions of the Constitution of the United States controlling, and any and all acts of Congress enacted in pursuance thereof, it is the duty of the Governor of this State to have arrested and delivered up to the Executive Authority of any other state of the United States any person charged in that State with treason, felony, or other crime, who has fled from justice and is found in this State.
(Source: Laws 1955, p. 1982.)

(725 ILCS 225/3) (from Ch. 60, par. 20)
Sec. 3. Form of demand.
No demand for the extradition of a person charged with crime in another state shall be recognized by the Governor unless in writing alleging, except in cases arising under Section 6, that the accused was present in the demanding state at the time of the commission of the alleged crime, and that thereafter he fled from the state, and accompanied by a copy of an indictment found or by information supported by affidavit in the state having jurisdiction of the crime, or by a copy of an affidavit made before a magistrate there, together with a copy of any warrant which was issued thereupon; or by a copy of a judgment of conviction or of a sentence imposed in execution thereof, together with a statement by the Executive Authority of the demanding state that the person claimed has escaped from confinement or has broken the terms of his bail, probation or parole. The indictment, information, or affidavit made before the magistrate must substantially charge the person demanded with having committed a crime under the law of that state; and the copy of indictment, information, affidavit, judgment of conviction or sentence must be authenticated by the Executive Authority making the demand.
(Source: Laws 1955, p. 1982.)

(725 ILCS 225/4) (from Ch. 60, par. 21)
Sec. 4. Governor may investigate case.
When a demand shall be made upon the Governor of this State by the Executive Authority of another state for the surrender of a person so charged with crime, the Governor may call upon the Attorney-General or any prosecuting officer in this State to investigate or assist in investigating the demand, and to report to him the situation and circumstances of the person so demanded, and whether he ought to be surrendered.
(Source: Laws 1955, p. 1982.)

(725 ILCS 225/5) (from Ch. 60, par. 22)
Sec. 5. Extradition of persons imprisoned or awaiting trial in another state or who have left the demanding state under compulsion.
When it is desired to have returned to this State a person charged in this State with a crime, and such person is imprisoned or is held under criminal proceedings then pending against him in another state, the Governor of this State may agree with the Executive Authority of such other state for the extradition of such person before the conclusion of such proceedings or his term of sentence in such other state, upon condition that such person be returned to such other state at the expense of this State as soon as the prosecution in this State is terminated.
The Governor of this State may also surrender on demand of the Executive Authority of any other state any person in this State who is charged in the manner provided in Section 23 of this Act with having violated the laws of the state whose Executive Authority is making the demand, even though such person left the demanding state involuntarily.
Notwithstanding any other provision of this Act, any person incarcerated in any federal facility may be released to the custody of the duly accredited officers or designees of those officers of a foreign state if:
(1) the person has violated the terms of his or her

probation, post-release supervision, or parole or has an unexpired sentence in the foreign state;

(2) the foreign state has personal jurisdiction over

that person; and

(3) the foreign state has issued a valid warrant for

the apprehension of that person or has issued a commitment order to serve a sentence in a state or local correctional facility. For that purpose no formalities shall be required other than establishing the authority of the officer and the identity of the person to be apprehended. All legal requirements to obtain extradition of fugitives from justice are expressly waived by the State of Illinois as to those persons.

(Source: P.A. 94-149, eff. 10-1-05.)

(725 ILCS 225/6) (from Ch. 60, par. 23)
Sec. 6. Extradition of persons not present in demanding state at time of commission of crime.
The Governor of this State may also surrender, on demand of the Executive Authority of any other state, any person in this State charged in such other state in the manner provided in Section 3 with committing an act in this State, or in a third state, intentionally resulting in a crime in the state whose Executive Authority is making the demand.
(Source: Laws 1955, p. 1982.)

(725 ILCS 225/7) (from Ch. 60, par. 24)
Sec. 7. Issue of Governor's warrant of arrest; its recitals.
If the Governor decides that the demand should be complied with, he shall sign a warrant of arrest, which shall be sealed with the state seal, and be directed to any peace officer or other person whom he may think fit to entrust with the execution thereof. The warrant must substantially recite the facts necessary to the validity of its issuance.
(Source: Laws 1955, p. 1982.)

(725 ILCS 225/8) (from Ch. 60, par. 25)
Sec. 8. Manner and place of execution.
Such warrant shall authorize the peace officer or other person to whom directed to arrest the accused at any time and any place where he may be found within the state and to command the aid of all peace officers or other persons in the execution of the warrant, and to deliver the accused, subject to the provisions of this Act to the duly authorized agent of the demanding state.
(Source: Laws 1955, p. 1982.)

(725 ILCS 225/9) (from Ch. 60, par. 26)
Sec. 9. Authority of arresting officer. Every such peace officer or other person empowered to make the arrest, shall have the same authority, in arresting the accused, to command assistance therein, as peace officers have by law in the execution of any criminal process directed to them, with like penalties against those who refuse their assistance.
(Source: Laws 1955, p. 1982.)

(725 ILCS 225/10) (from Ch. 60, par. 27)
Sec. 10. Rights of accused person: application for relief by habeas corpus: appeals. No person arrested upon such warrant shall be delivered over to the agent whom the Executive Authority demanding him shall have appointed to receive him unless he shall first be taken forthwith before a judge of the circuit court of the county wherein he is arrested who shall inform him of the demand made for his surrender and of the crime with which he is charged, and that he has the right to demand and procure within a reasonable time and opportunity, not less than 24 hours, legal counsel; and if the prisoner or his counsel shall state that he or they desire to test the legality of his arrest, the judge of such court shall fix a reasonable time to be allowed him within which to apply for relief by habeas corpus. When such relief is applied for, notice thereof, and of the time and place of hearing thereon, shall be given to the prosecuting officer of the county in which the arrest is made and in which the accused is in custody, and to the agent of the demanding state.
Either party may take an appeal from the judgment or order of the circuit court, as in other civil cases.
(Source: P.A. 81-243.)

(725 ILCS 225/11) (from Ch. 60, par. 28)
Sec. 11. Penalty for non-compliance with preceding section.
Any officer who shall deliver to the agent for extradition of the demanding state a person in his custody under the Governor's warrant, in wilful disobedience to the last section, shall be guilty of a Class B misdemeanor.
(Source: P.A. 77-2517.)

(725 ILCS 225/12) (from Ch. 60, par. 29)
Sec. 12. Confinement in jail when necessary.
The officer or persons executing the Governor's warrant of arrest, or the agent of the demanding state to whom the prisoner may have been delivered may, when necessary, confine the prisoner in the jail of any county or city through which he may pass; and the keeper of such jail must receive and safely keep the prisoner until the officer or person having charge of him is ready to proceed on his route, such officer or person being chargeable with the expense of keeping.
The officer or agent of a demanding state to whom a prisoner may have been delivered following extradition proceedings in another state, or to whom a prisoner may have been delivered after waiving extradition in such other state, and who is passing through this state with such a prisoner for the purpose of immediately returning such prisoner to the demanding state may, when necessary, confine the prisoner in the jail of any county or city through which he may pass; and the keeper of such jail must receive and safely keep the prisoner until the officer or agent having charge of him is ready to proceed on his route, such officer or agent, however, being chargeable with the expense of keeping; provided, however, that such officer or agent shall produce and show to the keeper of such jail satisfactory written evidence of the fact that he is actually transporting such prisoner to the demanding state after a requisition by the Executive Authority of such demanding state. Such prisoner shall not be entitled to demand a new requisition while in this State.
(Source: Laws 1955, p. 1982.)

(725 ILCS 225/13) (from Ch. 60, par. 30)
Sec. 13. Arrest prior to requisition.
Whenever any person within this State shall be charged on the oath of any credible person before any judge of this State with the commission of any crime in any other state and, except in cases arising under Section 6, with having fled from justice, or with having been convicted of a crime in that state and having escaped from confinement, or having broken the terms of his bail, probation or parole, or whenever complaint shall have been made before any judge in this State setting forth on the affidavit of any credible person in another state that a crime has been committed in such other state and that the accused has been charged in such state with the commission of the crime, and, except in cases arising under Section 6, has fled from justice, or with having been convicted of a crime in that state and having escaped from confinement, or having broken the terms of his bail, probation or parole and is believed to be in this State, the judge shall issue a warrant directed to any peace officer commanding him to apprehend the person named therein, wherever he may be found in this State, and to bring him before the same or any other judge or court who or which may be available in or convenient of access to the place where the arrest may be made, to answer the charge or complaint and affidavit, and a certified copy of the sworn charge or complaint and affidavit upon which the warrant is issued shall be attached to the warrant.
(Source: P.A. 77-1256.)

(725 ILCS 225/14) (from Ch. 60, par. 31)
Sec. 14. Arrest without a warrant.
The arrest of a person may be lawfully made also by any peace officer or a private person, without a warrant upon reasonable information that the accused stands charged in the courts of a state with a crime punishable by death or imprisonment for a term exceeding one year, but when so arrested the accused must be taken before a judge with all practicable speed and complaint must be made against him under oath setting forth the ground for the arrest as in the preceding Section; and thereafter his answer shall be heard as if he had been arrested on a warrant.
(Source: P.A. 77-1256.)

(725 ILCS 225/15) (from Ch. 60, par. 32)
Sec. 15. Commitment to await requisition; Bail.
If from the examination before the judge it appears that the person held is the person charged with having committed the crime alleged and, except in cases arising under Section 6, that he has fled from justice, the judge must, by a warrant reciting the accusation, commit him to the county jail for such a time not exceeding 30 days and specified in the warrant, as will enable the arrest of the accused to be made under a warrant of the Governor on a requisition of the Executive Authority of the state having jurisdiction of the offense, unless the accused give bail as provided in the next section, or until he shall be legally discharged.
(Source: P.A. 77-1256.)

(725 ILCS 225/16) (from Ch. 60, par. 33)
Sec. 16. Bail; in what cases; conditions of bond.
Unless the offense with which the prisoner is charged is shown to be an offense punishable by death or life imprisonment under the laws of the state in which it was committed, a judge in this State may admit the person arrested to bail by bond, with sufficient sureties, and in such sum as he deems proper, conditioned for his appearance before him at a time specified in such bond, and for his surrender, to be arrested upon the warrant of the Governor of this State.
(Source: P.A. 77-1256.)

(725 ILCS 225/17) (from Ch. 60, par. 34)
Sec. 17. Extension of time of commitment; adjournment.
If the accused is not arrested under warrant of the Governor by the expiration of the time specified in the warrant or bond, a judge may discharge him or may recommit him for a further period not to exceed 60 days, or a judge may again take bail for his appearance and surrender, as provided in Section 16 but within a period not to exceed 60 days after the date of such new bond.
(Source: P.A. 77-1256.)

(725 ILCS 225/18) (from Ch. 60, par. 35)
Sec. 18. Forfeiture of bail.
If the prisoner is admitted to bail, and fails to appear and surrender himself according to the conditions of his bond, the judge, by proper order, shall declare the bond forfeited and order his immediate arrest without warrant if he be within this State. Recovery may be had on such bond in the name of the state as in the case of other bonds given by the accused in criminal proceedings within this State.
(Source: P.A. 77-1256.)

(725 ILCS 225/19) (from Ch. 60, par. 36)
Sec. 19. Persons under criminal prosecution in this state at time of requisition.
If a criminal prosecution has been instituted against such person under the laws of this State and is still pending the Governor, in his discretion, either may surrender him on demand of the Executive Authority of another state or hold him until he has been tried and discharged or convicted and punished in this State.
(Source: Laws 1955, p. 1982.)

(725 ILCS 225/20) (from Ch. 60, par. 37)
Sec. 20. Guilt or innocence of the accused, when inquired into.
The guilt or innocence of the accused as to the crime of which he is charged may not be inquired into by the Governor or in any proceeding after the demand for extradition accompanied by a charge of crime in legal form as above provided shall have been presented to the Governor, except as it may be involved in identifying the person held as the person charged with the crime.
(Source: Laws 1955, p. 1982.)

(725 ILCS 225/21) (from Ch. 60, par. 38)
Sec. 21. Governor may recall warrant or issue alias.
The Governor may recall his warrant of arrest or may issue another warrant whenever he deems proper.
(Source: Laws 1955, p. 1982.)

(725 ILCS 225/22) (from Ch. 60, par. 39)
Sec. 22. Fugitives from this State; duty of Governors. Whenever the Governor of this State shall demand a person charged with crime or with escaping from confinement or breaking the terms of his or her bail, probation, aftercare release, or parole in this State, from the Executive Authority of any other state, or from the chief justice or an associate justice of the Supreme Court of the District of Columbia authorized to receive such demand under the laws of the United States, he or she shall issue a warrant under the seal of this State, to some agent, commanding him or her to receive the person so charged if delivered to him or her and convey him or her to the proper officer of the county in this State in which the offense was committed.
(Source: P.A. 98-558, eff. 1-1-14.)

(725 ILCS 225/23) (from Ch. 60, par. 40)
Sec. 23. Application for issuance of requisition; by whom made; contents.
I. When the return to this State of a person charged with crime in this State is required, the prosecuting attorney shall present to the Governor his written application for a requisition for the return of the person charged, in which application shall be stated the name of the person so charged, the crime charged against him, the approximate time, place and circumstances of its commission, the state in which he is believed to be, including the location of the accused therein at the time the application is made and certifying that, in the opinion of the said prosecuting attorney the ends of justice require the arrest and return of the accused to this State for trial and that the proceeding is not instituted to enforce a private claim.
II. When the return to this State is required of a person who has been convicted of a crime in this State and has escaped from confinement or broken the terms of his bail, probation or parole, the prosecuting attorney of the county in which the offense was committed, the parole and pardon board, or the warden of the institution or sheriff of the county, from which escape was made, shall present to the Governor a written application for a requisition for the return of such person, in which application shall be stated the name of the person, the crime of which he was convicted, the circumstances of his escape from confinement or of the breach of the terms of his bail, probation or parole, the state in which he is believed to be, including the location of the person therein at the time application is made.
III. The application shall be verified by affidavit, shall be executed in duplicate and shall be accompanied by two certified copies of the indictment returned, or information and affidavit filed, or of the complaint made to the judge, stating the offense with which the accused is charged, or of the judgment of conviction or of the sentence. The prosecuting officer, parole and pardon board, warden or sheriff may also attach such further affidavits and other documents in duplicate as he shall deem proper to be submitted with such application. One copy of the application, with the action of the Governor indicated by endorsement thereon, and one of the certified copies of the indictment, complaint, information, and affidavits, or of the judgment of conviction or of the sentence shall be filed in the office of the Secretary of State to remain of record in that office. The other copies of all papers shall be forwarded with the Governor's requisition.
(Source: P.A. 77-1256.)

(725 ILCS 225/24) (from Ch. 60, par. 41)
Sec. 24. Costs and expenses. When the punishment of the crime shall be the confinement of the criminal in the penitentiary, the expenses shall be paid out of the state treasury, on the certificate of the Governor and warrant of the State Comptroller; and in all other cases they shall be paid out of the county treasury in the county wherein the crime is alleged to have been committed. The expenses shall be the fees paid to the officers of the asylum state, and all necessary travel in returning such fugitives. The necessary travel expenses allowed shall be the same, as near as may be, as the amounts for travel allowed pursuant to the rules and regulations of the Illinois Department of Central Management Services. Before such accounts shall be certified by the Governor, or paid by the county, they shall be verified by affidavit, and certified to by the state's attorney of the county wherein the crime is alleged to have been committed, and submitted therewith shall be the agent's authority or a certified copy of the waiver of extradition.
(Source: P.A. 82-789.)

(725 ILCS 225/24.1) (from Ch. 60, par. 41.1)
Sec. 24.1. Transportation of released prisoners.
(a) Whenever a person is brought into this State on an extradition warrant or upon waiver of extradition to be tried for an offense within this State and is subsequently released from custody without being convicted of the offense for which he was brought into this State to be tried, it shall be the duty of the peace officer, sheriff or other official from whom he was released from custody to provide or offer the person transportation to the nearest public transportation facility if the municipality or county in which he was held does not have a public transportation facility.
(b) As used in this Section:
(1) "Public transportation facility" means a terminal

or other place where one may obtain public transportation; and

(2) "Public transportation" means the transportation

or conveyance of persons by means available to the general public, except for transportation by automobiles not used for conveyance of the general public as passengers.

(Source: P.A. 86-1263.)

(725 ILCS 225/25) (from Ch. 60, par. 42)
Sec. 25. Immunity from service of process in certain civil actions.
A person brought into this State by, or after waiver of, extradition based on a criminal charge shall not be subject to service of personal process in civil actions arising out of the same facts as the criminal proceeding to answer which he is being or has been returned, until he has been convicted in the criminal proceeding, or, if acquitted, until he has had reasonable opportunity to return to the state from which he was extradited.
(Source: Laws 1955, p. 1982.)

(725 ILCS 225/26) (from Ch. 60, par. 43)
Sec. 26. Written waiver of extradition proceedings. Any person arrested in this State charged with having committed any crime in another state or alleged to have escaped from confinement, or broken the terms of his bail, probation or parole may waive the issuance and service of the warrant provided for in Sections 7 and 8 and all other procedure incidental to extradition proceedings, by executing or subscribing in the presence of a judge of the circuit court a writing which states that he consents to return to the demanding state; provided, however, that before such waiver shall be executed or subscribed by such person it shall be the duty of such judge to inform such person of his rights to the issuance and service of a warrant of extradition and to obtain a relief by habeas corpus as provided for in Section 10.
If and when such consent has been duly executed it shall forthwith be forwarded to the office of the Governor of this State and filed therein. The judge shall direct the officer having such person in custody to deliver forthwith such person to the duly accredited agent or agents of the demanding state, and shall deliver or cause to be delivered to such agent or agents a copy of such consent; provided, however, that nothing in this Section shall be deemed to limit the rights of the accused person to return voluntarily and without formality to the demanding state, nor shall this waiver procedure be deemed to be an exclusive procedure or to limit the powers, rights or duties of the officers of the demanding state or of this State.
(Source: P.A. 81-243.)

(725 ILCS 225/27) (from Ch. 60, par. 44)
Sec. 27. Non-Waiver by this State.
Nothing in this Act contained shall be deemed to constitute a waiver by this State of its right, power or privilege to try such demanded person for crime committed within this State, or of its right, power or privilege to regain custody of such person by extradition proceedings or otherwise for the purpose of trial, sentence or punishment for any crime committed within this State, nor shall any proceedings had under this Act which result in, or fail to result in, extradition be deemed a waiver by this State of any of its rights, privileges or jurisdiction in any way whatsoever.
(Source: Laws 1955, p. 1982.)

(725 ILCS 225/28) (from Ch. 60, par. 45)
Sec. 28. No right of asylum. No immunity from other criminal prosecutions while in this state.
After a person has been brought back to this State by, or after waiver of extradition proceedings, he may be tried in this State for other crimes which he may be charged with having committed here as well as that specified in the requisition for his extradition.
(Source: Laws 1955, p. 1982.)

(725 ILCS 225/29) (from Ch. 60, par. 46)
Sec. 29. Interpretation.
The provisions of this Act shall be so interpreted and construed as to effectuate its general purposes to make uniform the law of those states which enact it.
(Source: Laws 1955, p. 1982.)

(725 ILCS 225/30) (from Ch. 60, par. 47)
Sec. 30. Constitutionality.
If any provision of this Act or the application thereof to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of the act which can be given effect without the invalid provision or application, and to this end the provisions of this Act are declared to be severable.
(Source: Laws 1955, p. 1982.)

(725 ILCS 225/32) (from Ch. 60, par. 49)
Sec. 32. Short title.
This Act may be cited as the Uniform Criminal Extradition Act.
(Source: Laws 1955, p. 1982.)



725 ILCS 230/ - Uniform Rendition of Accused Persons Act.

(725 ILCS 230/1) (from Ch. 38, par. 157-21)
Sec. 1. Arrest of Accused Person Illegally in State.
(a) If a person who has been charged with crime in another state and released from custody prior to final judgment, including the final disposition of any appeal, is alleged to have violated the terms and conditions of his release, and is present in this State, a designated agent of the court, judge, or magistrate which authorized the release may request the issuance of a warrant for the arrest of the person and an order authorizing his return to the demanding court, judge, or magistrate. Before the warrant is issued, the designated agent must file with the circuit court the following documents:
(1) an affidavit stating the name and whereabouts of the person whose removal is sought, the crime with which the person was charged, the time and place of the crime charged, and the status of the proceedings against him;
(2) a certified copy of the order or other document specifying the terms and conditions under which the person was released from custody; and
(3) a certified copy of an order of the demanding court, judge, or magistrate stating the manner in which the terms and the conditions of the release have been violated and designating the affiant its agent for seeking removal of the person.
(b) Upon initially determining that the affiant is a designated agent of the demanding court, judge, or magistrate, and that there is probable cause for believing that the person whose removal is sought has violated the terms or conditions of his release, the circuit court shall issue a warrant to a law enforcement officer of this State for the person's arrest.
(c) The circuit court shall notify the State's Attorney of its action and shall direct him to investigate the case to ascertain the validity of the affidavits and documents required by subsection (a) and the identity and authority of the affiant.
(Source: P.A. 77-1282.)

(725 ILCS 230/2) (from Ch. 38, par. 157-22)
Sec. 2. Hearing and Right to Counsel.
(a) The person whose removal is sought shall be brought before the circuit court immediately upon arrest pursuant to the warrant; whereupon such circuit court shall set a time and place for hearing, and shall advise the person of his right to have the assistance of counsel, to confront the witnesses against him, and to produce evidence in his own behalf at the hearing.
(b) The person whose removal is sought may at this time in writing waive the hearing and agree to be returned to the demanding court, judge or magistrate. If a waiver is executed, the circuit court shall issue an order pursuant to Section 3 of this Act.
(c) The circuit court may impose conditions of release authorized by the laws of this State which will reasonably assure the appearance at the hearing of the person whose removal is sought.
(Source: P.A. 77-1282.)

(725 ILCS 230/3) (from Ch. 38, par. 157-23)
Sec. 3. Order of return to Demanding Court.
The State's Attorney shall appear at the hearing and report to the circuit court the results of his investigation. If the circuit court finds that the affiant is a designated agent of the demanding court, judge, or magistrate and that the person whose removal is sought was released from custody by the demanding court, judge or magistrate and that the person has violated the terms or conditions of his release, the circuit court shall issue an order authorizing the return of the person to the custody of the demanding court, judge, or magistrate forthwith.
(Source: P.A. 77-1282.)

(725 ILCS 230/4) (from Ch. 38, par. 157-24)
Sec. 4. Severability.
If any provision of this Act or the application thereof to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of the Act which can be given effect without the invalid provision or application, and to this end the provisions of this Act are severable.
(Source: P.A. 76-1189.)

(725 ILCS 230/5) (from Ch. 38, par. 157-25)
Sec. 5. Uniformity of Interpretation.
This Act shall be so construed as to effectuate its general purpose to make uniform the law of those states which enact it.
(Source: P.A. 76-1189.)

(725 ILCS 230/6) (from Ch. 38, par. 157-26)
Sec. 6. Short Title.
This Act may be cited as the Uniform Rendition of Accused Persons Act.
(Source: P.A. 76-1189.)



725 ILCS 235/ - Uniform Rendition of Prisoners as Witnesses in Criminal Proceedings Act.

(725 ILCS 235/1) (from Ch. 38, par. 157-1)
Sec. 1. Definitions.
As used in this act,
(a) "Witness" means a person who is confined in a penal institution in any state and whose testimony is desired in another state in any criminal proceeding or investigation by a grand jury or in any criminal action before a court.
(b) "Penal institution" includes a jail, prison, penitentiary, house of correction, or other place of penal detention.
(c) "State" includes any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and any territory of the United States.
(Source: Laws 1963, p. 2171.)

(725 ILCS 235/2) (from Ch. 38, par. 157-2)
Sec. 2. Summoning witness in this state to testify in another state.
A judge of a state court of record in another state, which by its laws has made provision for commanding persons confined in penal institutions within that state to attend and testify in this state, may certify (1) that there is a criminal proceeding or investigation by a grand jury or a criminal action pending in the court, (2) that a person who is confined in a penal institution in this state may be a material witness in the proceeding, investigation, or action, and (3) that his presence will be required during a specified time. Upon presentation of the certificate to any judge having jurisdiction over the person confined, and upon notice to the Attorney General, the judge in this state shall fix a time and place for a hearing and shall make an order directed to the person having custody of the prisoner requiring that the prisoner be produced before him at the hearing.
(Source: Laws 1963, p. 2171.)

(725 ILCS 235/3) (from Ch. 38, par. 157-3)
Sec. 3. Court order.
If at the hearing the judge determines (1) that the witness may be material and necessary, (2) that his attending and testifying are not adverse to the interests of this State or to the health or legal rights of the witness, (3) that the laws of the state in which he is requested to testify will give him protection from arrest and the service of civil and criminal process because of any act committed prior to his arrival in the state under the order, and (4) that as a practical matter the possibility is negligible that the witness may be subject to arrest or to the service of civil or criminal process in any state through which he will be required to pass, the judge shall issue an order, with a copy of the certificate attached, (a) directing the witness to attend and testify, (b) directing the person having custody of the witness to produce him, in the court where the criminal action is pending, or where the grand jury investigation is pending, at a time and place specified in the order, and (c) prescribing such conditions as the judge shall determine.
(Source: Laws 1963, p. 2171.)

(725 ILCS 235/4) (from Ch. 38, par. 157-4)
Sec. 4. Terms and conditions.
The order to the witness and to the person having custody of the witness shall provide for the return of the witness at the conclusion of his testimony, proper safeguards on his custody, and proper financial reimbursement or prepayment by the requesting jurisdiction for all expenses incurred in the production and return of the witness, and may prescribe such other conditions as the judge thinks proper or necessary. The order shall not become effective until the judge of the state requesting the witness enters an order directing compliance with the conditions prescribed.
(Source: Laws 1963, p. 2171.)

(725 ILCS 235/5) (from Ch. 38, par. 157-5)
Sec. 5. Exceptions.
This act does not apply to any person in this State confined as mentally ill, in need of mental treatment, or under sentence of death.
(Source: Laws 1963, p. 2171.)

(725 ILCS 235/6) (from Ch. 38, par. 157-6)
Sec. 6. Prisoner from another state summoned to testify in this state.
If a person confined in a penal institution in any other state may be a material witness in a criminal action pending in a court of record or in a grand jury investigation in this State, a judge of the court may certify (1) that there is a criminal proceeding or investigation by a grand jury or a criminal action pending in the court, (2) that a person who is confined in a penal institution in the other state may be a material witness in the proceeding, investigation, or action, and (3) that his presence will be required during a specified time. The certificate shall be presented to a judge of a court of record in the other state having jurisdiction over the prisoner confined, and a notice shall be given to the Attorney General of the state in which the prisoner is confined.
(Source: Laws 1963, p. 2171.)

(725 ILCS 235/7) (from Ch. 38, par. 157-7)
Sec. 7. Compliance.
The judge of the court in this state may enter an order directing compliance with the terms and conditions prescribed by the judge of the state in which the witness is confined.
(Source: Laws 1963, p. 2171.)

(725 ILCS 235/8) (from Ch. 38, par. 157-8)
Sec. 8. Exemption from arrest and service of process. If a witness from another state comes into or passes through this state under an order directing him to attend and testify in this or another state, he shall not while in this state pursuant to the order be subject to arrest or the service of process, civil or criminal, because of any act committed prior to his arrival in this state under the order.
(Source: Laws 1963, p. 2171.)

(725 ILCS 235/9) (from Ch. 38, par. 157-9)
Sec. 9. Uniformity of interpretation.
This act shall be so construed as to effectuate its general purpose to make uniform the law of those states which enact it.
(Source: Laws 1963, p. 2171.)

(725 ILCS 235/10) (from Ch. 38, par. 157-10)
Sec. 10. Short title.
This act may be cited as the "Uniform Rendition of Prisoners as Witnesses in Criminal Proceedings Act".
(Source: Laws 1963, p. 2171.)

(725 ILCS 235/11) (from Ch. 38, par. 157-11)
Sec. 11. Severability clause.
If any provision of this act or the application thereof to any person or circumstance is held invalid, the invalidity shall not affect other provisions or applications of the act which can be given effect without the invalid provision or application, and to this end the provisions of this act are severable.
(Source: Laws 1963, p. 2171.)



725 ILCS 240/ - Violent Crime Victims Assistance Act.

(725 ILCS 240/1) (from Ch. 70, par. 501)
Sec. 1. Short title. This Act shall be known and may be cited as the "Violent Crime Victims Assistance Act".
(Source: P.A. 83-908.)

(725 ILCS 240/2) (from Ch. 70, par. 502)
Sec. 2. Legislative findings and intent. The General Assembly finds that when crime strikes, the chief concern of criminal justice agencies has been apprehending and dealing with the criminal, and that the victim or witness is frequently forgotten or further victimized by the criminal justice system. Nevertheless, the single most important determinant of whether a case is resolved is the information and assistance provided by the victim or witness.
It is, therefore, the intent of the General Assembly to provide ways of improving attitudes of victims and witnesses toward the criminal justice system and to provide for faster and more complete victim recovery from the effects of crime through the establishment of victim and witness assistance centers.
All services and practices of each center shall further or complement the following goals:
(a) Assist the criminal justice agencies in giving more consideration and personal attention to victims and witnesses of violent crime;
(b) Sensitize law enforcement officials and others who come into contact with crime victims and witnesses;
(c) Attempt to decrease the incidence of unreported crimes;
(d) Assure that victims and witnesses are informed of the progress of the cases in which they are involved;
(e) Encourage public use of the services made available under this Act.
This Act shall be construed to complement the provisions of the "Crime Victims Compensation Act" in meeting their common goals, but this Act shall be administered and funded as provided herein.
(Source: P.A. 83-908.)

(725 ILCS 240/3) (from Ch. 70, par. 503)
Sec. 3. Definitions. As used in this Act:
(a) "Advisory Commission" means the Violent Crimes Advisory Commission created in Section 4 of this Act;
(b) "Fund" means the Violent Crime Victims Assistance Fund created in Section 10 of this Act;
(c) "Agency" or "agencies" means any federal, State, local or private entity which provides, operates or coordinates victim and witness assistance programs.
(Source: P.A. 83-908.)

(725 ILCS 240/4) (from Ch. 70, par. 504)
Sec. 4. Advisory Commission created. There is created a Violent Crimes Advisory Commission, hereinafter called the Advisory Commission, consisting of 18 members: the Attorney General, or his or her designee who shall serve as Chairperson; the Illinois Secretary of State or his or her designee; the Chief Justice of the Court of Claims or his or her designee; the Director of Children and Family Services; 2 members of the House of Representatives, 1 to be appointed by the Speaker of the House and 1 to be appointed by the Minority Leader of the House; 2 members of the Senate, 1 to be appointed by the President of the Senate and 1 to be appointed by the Minority Leader of the Senate; and the following to be appointed by the Attorney General: 1 police officer; 1 State's Attorney from a county in Illinois; 1 health services professional possessing experience and expertise in dealing with the victims of violent crime; one person who is employed as an administrator at a public or private institution of higher education; one person who is enrolled as a student at a public or private institution of higher education; and 5 members of the public, one of whom shall be a senior citizen age 60 or over, possessing experience and expertise in dealing with victims of violent crime, including experience with victims of domestic and sexual violence. The members of the Advisory Commission shall be appointed biennially for terms expiring on July 1 of each succeeding odd-numbered year and shall serve until their respective successors are appointed or until termination of their legislative service, whichever first occurs. The members of the Commission shall receive no compensation for their services but shall be reimbursed for necessary expenses incurred in the performance of their duties. Vacancies occurring because of death or resignation shall be filled by the appointing authority for the group in which the vacancy occurs.
Nine members of the Advisory Commission shall constitute a quorum for the transaction of business, and the concurrence of at least 9 members shall be necessary to render a determination, decision or recommendation by the Advisory Committee. In addition to the Attorney General, who shall serve as Chairperson, the Advisory Commission may select such other officers as it deems necessary.
(Source: P.A. 92-286, eff. 1-1-02.)

(725 ILCS 240/5) (from Ch. 70, par. 505)
Sec. 5. Advisory Commission - General responsibilities.
(a) The Advisory Commission shall have the following responsibilities:
(1) To study the operation of all Illinois laws, practices, agencies and organizations which affect victims of crime including but not limited to the Crime Victims Compensation Act;
(2) To promote and conduct studies, research, analysis and investigation of matters affecting the interests of crime victims;
(3) To recommend legislation to develop and improve policies which promote the recognition of the legitimate rights, needs and interests of crime victims;
(4) To serve as a clearinghouse for public information relating to crime victims' problems and programs;
(5) To coordinate, monitor and evaluate the activities of programs operating under this Act;
(6) To make any necessary outreach efforts to encourage the development and maintenance of services throughout the State, with special attention to the regions and neighborhoods with the greatest need for victim assistance services;
(7) To perform other activities, in cooperation with the Attorney General, which the Advisory Commission considers useful to the furtherance of the stated legislative intent;
(8) To make an annual report to the General Assembly.
(b) The Advisory Committee may also perform any of the functions enumerated in subparagraph (a) of this section relative to witnesses to crime.
(Source: P.A. 92-286, eff. 1-1-02.)

(725 ILCS 240/6) (from Ch. 70, par. 506)
Sec. 6. Attorney General - Organization of Programs. During the period between January 1, 1984 and June 30, 1984, the Attorney General, in cooperation with the Advisory Commission, shall establish rules and regulations for the performance of his or her activities under this Act, including procedures for the designation and funding of victims' assistance centers; thereafter, he or she shall:
(a) Adopt and publicize the concept of victim and witness assistance centers, including guidelines for applications, selection and operation of centers;
(b) Receive and, when appropriate, solicit applications from agencies for funding of centers;
(c) Designate agencies and award grants to operate centers;
(d) Accept any grant, including federal grants, or gift to promote the purposes of this Act.
(Source: P.A. 83-908.)

(725 ILCS 240/7) (from Ch. 70, par. 507)
Sec. 7. Administration of Fund. The Attorney General shall administer the disbursement of monies collected by the Fund in accordance with the following procedures.
(a) Any public or private nonprofit agency may apply to the Attorney General for selection and funding as a victim and witness assistance center pursuant to this Act.
(b) The Attorney General shall consider the following factors together with any other circumstances he or she deems appropriate in selecting applicants to receive funds and to be designated as victim and witness assistance centers:
(1) Stated goals of applicants;
(2) Commitment and ability to provide the services

described in Section 8 of this Act;

(3) Number of people to be served and the needs of

the community;

(4) Evidence of community support;
(5) Organizational structure of the agency;
(6) Maximization of volunteers.
(c) After evaluation of all applicants, the Attorney General shall select a number of applicants which the Attorney General deems qualified under this Act for designation to receive funding pursuant to this Act for the establishment and operation of the centers. Funding contracts shall be entered into by the Attorney General with each designated applicant on an annual basis. The Attorney General may impose matching funds requirements on grant recipients. The Attorney General may evaluate each recipient prior to each fund dispersal and cancel the remaining term of any contract in which the recipient has failed to meet the contract requirements or for any good cause.
(Source: P.A. 90-139, eff. 1-1-98.)

(725 ILCS 240/8) (from Ch. 70, par. 508)
Sec. 8. Centers - Services provided.
(a) Each center shall provide one or more of the following services:
(1) Coordinate volunteers to work with criminal

justice agencies to provide direct victim services or to establish community support;

(2) Provide assistance to victims of violent crime

and their families in obtaining assistance through other official or community resources;

(3) Provide elderly victims of crime with services

appropriate to their special needs;

(4) Provide transportation and/or household

assistance to those victims participating in the criminal justice process;

(5) Provide victims of domestic and sexual violence

and sexual harassment with services appropriate to their special needs;

(6) Provide courthouse reception and guidance,

including explanation of unfamiliar procedures and bilingual information;

(7) Provide in-person or telephone hot-line

assistance to victims;

(8) Provide special counseling facilities and

rehabilitation services to victims;

(9) Provide other services as the Commission shall

deem appropriate to further the purposes of this Act;

(10) Provide public education on crime and crime

victims;

(11) Provide training and sensitization for persons

who work with victims of crime;

(12) Provide special counseling facilities and

rehabilitation services for child victims of sex offenses;

(13) When applicable, centers shall enter into

written networking agreements to provide for the special needs of child victims of violent crimes;

(14) Provide assistance in exercising rights provided

in the Roadside Memorial Act for the families of victims of fatal injury crashes on roadways.

(b) Such centers may provide one or more of the services enumerated in subparagraph (a) of this section for witnesses of crime.
(Source: P.A. 97-108, eff. 7-14-11.)

(725 ILCS 240/9) (from Ch. 70, par. 509)
Sec. 9. Centers - Accountability to Attorney General. Each center shall provide the Attorney General periodic reports on the activities of the center. Submission of any such reports as the Attorney General shall require is a prerequisite to renewal of any grant awarded under this Act.
(Source: P.A. 83-908.)

(725 ILCS 240/10) (from Ch. 70, par. 510)
Sec. 10. Violent Crime Victims Assistance Fund.
(a) The "Violent Crime Victims Assistance Fund" is created as a special fund in the State Treasury to provide monies for the grants to be awarded under this Act.
(b) When any person is convicted in Illinois of an offense listed below, or placed on supervision for that offense on or after July 1, 2012, the court shall impose the following fines:
(1) $100 for any felony;
(2) $50 for any offense under the Illinois Vehicle

Code, exclusive of offenses enumerated in paragraph (a)(2) of Section 6-204 of that Code, and exclusive of any offense enumerated in Article VI of Chapter 11 of that Code relating to restrictions, regulations, and limitations on the speed at which a motor vehicle is driven or operated; and

(3) $75 for any misdemeanor, excluding a conservation

offense.

Notwithstanding any other provision of this Section, the penalty established in this Section shall be assessed for any violation of Section 11-601.5, 11-605.2, or 11-605.3 of the Illinois Vehicle Code.
The Clerk of the Circuit Court shall remit moneys collected under this subsection (b) within one month after receipt to the State Treasurer for deposit into the Violent Crime Victims Assistance Fund, except as provided in subsection (g) of this Section. Such additional penalty shall not be considered a part of the fine for purposes of any reduction made in the fine for time served either before or after sentencing. Not later than March 1 of each year the Clerk of the Circuit Court shall submit to the State Comptroller a report of the amount of funds remitted by him to the State Treasurer under this Section during the preceding calendar year.
(c) The charge imposed by subsection (b) shall not be subject to the provisions of Section 110-14 of the Code of Criminal Procedure of 1963.
(d) Monies forfeited, and proceeds from the sale of property forfeited and seized, under the forfeiture provisions set forth in Part 500 of Article 124B of the Code of Criminal Procedure of 1963 shall be accepted for the Violent Crime Victims Assistance Fund.
(e) Investment income which is attributable to the investment of monies in the Violent Crime Victims Assistance Fund shall be credited to that fund for uses specified in this Act. The Treasurer shall provide the Attorney General a monthly status report on the amount of money in the Fund.
(f) Monies from the fund may be granted on and after July 1, 1984.
(g) All amounts and charges imposed under this Section for any violation of Chapters 3, 4, 6, and 11 of the Illinois Vehicle Code, or a similar provision of a local ordinance, or any violation of the Child Passenger Protection Act, or a similar provision of a local ordinance, shall be collected and disbursed by the circuit clerk as provided under Section 27.5 of the Clerks of Courts Act.
(Source: P.A. 96-712, eff. 1-1-10; 97-108, eff. 7-14-11; 97-816, eff. 7-16-12.)

(725 ILCS 240/11) (from Ch. 70, par. 511)
Sec. 11. Severability. The invalidity of any provision of this Act shall not affect the validity of the remainder of this Act.
(Source: P.A. 83-908.)



725 ILCS 245/ - Witness Protection Act.

(725 ILCS 245/1) (from Ch. 38, par. 155-21)
Sec. 1. This Act shall be known and may be cited as the "Witness Protection Act".
(Source: P.A. 77-1772.)

(725 ILCS 245/2) (from Ch. 38, par. 155-22)
Sec. 2. The Illinois Law Enforcement Commission with respect to federal grant moneys received by such Commission prior to January 1, 1983, may make grants prior to April 1, 1983 to the several State's Attorneys of the State of Illinois. Such grants may be made to any State's Attorney who applies for funds to provide for protection of witnesses and the families and property of witnesses involved in criminal investigations and prosecutions.
(Source: P.A. 99-642, eff. 7-28-16.)

(725 ILCS 245/3) (from Ch. 38, par. 155-23)
Sec. 3.
The protection which may be provided includes, but is not limited to the salaries and related costs of personal guards, protective custody and relocation costs. No such protection may be provided without the written consent of the witness.
(Source: P.A. 77-1772.)

(725 ILCS 245/4) (from Ch. 38, par. 155-24)
Sec. 4. All grants made pursuant to this Act shall be made in accordance with this Act and rules and regulations established prior to January 1, 1983 by the Illinois Law Enforcement Commission.
(Source: P.A. 82-1039.)






Chapter 730 - CORRECTIONS

730 ILCS 5/ - Unified Code of Corrections.

Chapter I - General Provisions

(730 ILCS 5/Ch. I heading)

(730 ILCS 5/Ch. I Art. 1 heading)

(730 ILCS 5/1-1-1) (from Ch. 38, par. 1001-1-1)
Sec. 1-1-1. Short title.
This Code shall be known and may be cited as the Unified Code of Corrections.
(Source: P.A. 77-2097.)

(730 ILCS 5/1-1-2) (from Ch. 38, par. 1001-1-2)
Sec. 1-1-2. Purposes.
The purposes of this Code of Corrections are to:
(a) prescribe sanctions proportionate to the seriousness of the offenses and permit the recognition of differences in rehabilitation possibilities among individual offenders;
(b) forbid and prevent the commission of offenses;
(c) prevent arbitrary or oppressive treatment of persons adjudicated offenders or delinquents; and
(d) restore offenders to useful citizenship.
(Source: P.A. 77-2097.)



Chapter III - Department Of Corrections

(730 ILCS 5/Ch. III heading)

(730 ILCS 5/Ch. III Art. 1 heading)

(730 ILCS 5/3-1-1) (from Ch. 38, par. 1003-1-1)
Sec. 3-1-1. Meanings of Words and Phrases.
For the purposes of this Chapter, the words and phrases described in this Article have the meanings designated in this Article, except when a particular context clearly requires a different meaning.
(Source: P.A. 77-2097.)

(730 ILCS 5/3-1-2) (from Ch. 38, par. 1003-1-2)
Sec. 3-1-2. Definitions.
(a) "Chief Administrative Officer" means the person designated by the Director to exercise the powers and duties of the Department of Corrections in regard to committed persons within a correctional institution or facility, and includes the superintendent of any juvenile institution or facility.
(a-3) "Aftercare release" means the conditional and revocable release of a person committed to the Department of Juvenile Justice under the Juvenile Court Act of 1987, under the supervision of the Department of Juvenile Justice.
(a-5) "Sex offense" for the purposes of paragraph (16) of subsection (a) of Section 3-3-7, paragraph (10) of subsection (a) of Section 5-6-3, and paragraph (18) of subsection (c) of Section 5-6-3.1 only means:
(i) A violation of any of the following Sections of

the Criminal Code of 1961 or the Criminal Code of 2012: 10-7 (aiding or abetting child abduction under Section 10-5(b)(10)), 10-5(b)(10) (child luring), 11-6 (indecent solicitation of a child), 11-6.5 (indecent solicitation of an adult), 11-14.4 (promoting juvenile prostitution), 11-15.1 (soliciting for a juvenile prostitute), 11-17.1 (keeping a place of juvenile prostitution), 11-18.1 (patronizing a juvenile prostitute), 11-19.1 (juvenile pimping), 11-19.2 (exploitation of a child), 11-20.1 (child pornography), 11-20.1B or 11-20.3 (aggravated child pornography), 11-1.40 or 12-14.1 (predatory criminal sexual assault of a child), or 12-33 (ritualized abuse of a child). An attempt to commit any of these offenses.

(ii) A violation of any of the following Sections of

the Criminal Code of 1961 or the Criminal Code of 2012: 11-1.20 or 12-13 (criminal sexual assault), 11-1.30 or 12-14 (aggravated criminal sexual assault), 11-1.60 or 12-16 (aggravated criminal sexual abuse), and subsection (a) of Section 11-1.50 or subsection (a) of Section 12-15 (criminal sexual abuse). An attempt to commit any of these offenses.

(iii) A violation of any of the following Sections of

the Criminal Code of 1961 or the Criminal Code of 2012 when the defendant is not a parent of the victim:

10-1 (kidnapping),
10-2 (aggravated kidnapping),
10-3 (unlawful restraint),
10-3.1 (aggravated unlawful restraint).
An attempt to commit any of these offenses.
(iv) A violation of any former law of this State

substantially equivalent to any offense listed in this subsection (a-5).

An offense violating federal law or the law of another state that is substantially equivalent to any offense listed in this subsection (a-5) shall constitute a sex offense for the purpose of this subsection (a-5). A finding or adjudication as a sexually dangerous person under any federal law or law of another state that is substantially equivalent to the Sexually Dangerous Persons Act shall constitute an adjudication for a sex offense for the purposes of this subsection (a-5).
(b) "Commitment" means a judicially determined placement in the custody of the Department of Corrections on the basis of delinquency or conviction.
(c) "Committed person" is a person committed to the Department, however a committed person shall not be considered to be an employee of the Department of Corrections for any purpose, including eligibility for a pension, benefits, or any other compensation or rights or privileges which may be provided to employees of the Department.
(c-5) "Computer scrub software" means any third-party added software, designed to delete information from the computer unit, the hard drive, or other software, which would eliminate and prevent discovery of browser activity, including but not limited to Internet history, address bar or bars, cache or caches, and/or cookies, and which would over-write files in a way so as to make previous computer activity, including but not limited to website access, more difficult to discover.
(c-10) "Content-controlled tablet" means any device that can only access visitation applications or content relating to educational or personal development.
(d) "Correctional institution or facility" means any building or part of a building where committed persons are kept in a secured manner.
(e) "Department" means both the Department of Corrections and the Department of Juvenile Justice of this State, unless the context is specific to either the Department of Corrections or the Department of Juvenile Justice.
(f) "Director" means both the Director of Corrections and the Director of Juvenile Justice, unless the context is specific to either the Director of Corrections or the Director of Juvenile Justice.
(f-5) (Blank).
(g) "Discharge" means the final termination of a commitment to the Department of Corrections.
(h) "Discipline" means the rules and regulations for the maintenance of order and the protection of persons and property within the institutions and facilities of the Department and their enforcement.
(i) "Escape" means the intentional and unauthorized absence of a committed person from the custody of the Department.
(j) "Furlough" means an authorized leave of absence from the Department of Corrections for a designated purpose and period of time.
(k) "Parole" means the conditional and revocable release of a person committed to the Department of Corrections under the supervision of a parole officer.
(l) "Prisoner Review Board" means the Board established in Section 3-3-1(a), independent of the Department, to review rules and regulations with respect to good time credits, to hear charges brought by the Department against certain prisoners alleged to have violated Department rules with respect to good time credits, to set release dates for certain prisoners sentenced under the law in effect prior to the effective date of this Amendatory Act of 1977, to hear and decide the time of aftercare release for persons committed to the Department of Juvenile Justice under the Juvenile Court Act of 1987 to hear requests and make recommendations to the Governor with respect to pardon, reprieve or commutation, to set conditions for parole, aftercare release, and mandatory supervised release and determine whether violations of those conditions justify revocation of parole or release, and to assume all other functions previously exercised by the Illinois Parole and Pardon Board.
(m) Whenever medical treatment, service, counseling, or care is referred to in this Unified Code of Corrections, such term may be construed by the Department or Court, within its discretion, to include treatment, service or counseling by a Christian Science practitioner or nursing care appropriate therewith whenever request therefor is made by a person subject to the provisions of this Act.
(n) "Victim" shall have the meaning ascribed to it in subsection (a) of Section 3 of the Bill of Rights for Victims and Witnesses of Violent Crime Act.
(o) "Wrongfully imprisoned person" means a person who has been discharged from a prison of this State and has received:
(1) a pardon from the Governor stating that such

pardon is issued on the ground of innocence of the crime for which he or she was imprisoned; or

(2) a certificate of innocence from the

Circuit Court as provided in Section 2-702 of the Code of Civil Procedure.

(Source: P.A. 100-198, eff. 1-1-18.)

(730 ILCS 5/Ch. III Art. 2 heading)

(730 ILCS 5/3-2-1) (from Ch. 38, par. 1003-2-1)
Sec. 3-2-1. Consolidation of the Department.
This Chapter consolidates in one statute certain powers and duties of the Department of Corrections and deletes inoperative and duplicative statutory provisions with respect to such powers and duties.
(Source: P.A. 77-2097.)

(730 ILCS 5/3-2-2) (from Ch. 38, par. 1003-2-2)
Sec. 3-2-2. Powers and Duties of the Department.
(1) In addition to the powers, duties and responsibilities which are otherwise provided by law, the Department shall have the following powers:
(a) To accept persons committed to it by the courts

of this State for care, custody, treatment and rehabilitation, and to accept federal prisoners and aliens over whom the Office of the Federal Detention Trustee is authorized to exercise the federal detention function for limited purposes and periods of time.

(b) To develop and maintain reception and evaluation

units for purposes of analyzing the custody and rehabilitation needs of persons committed to it and to assign such persons to institutions and programs under its control or transfer them to other appropriate agencies. In consultation with the Department of Alcoholism and Substance Abuse (now the Department of Human Services), the Department of Corrections shall develop a master plan for the screening and evaluation of persons committed to its custody who have alcohol or drug abuse problems, and for making appropriate treatment available to such persons; the Department shall report to the General Assembly on such plan not later than April 1, 1987. The maintenance and implementation of such plan shall be contingent upon the availability of funds.

(b-1) To create and implement, on January 1, 2002, a

pilot program to establish the effectiveness of pupillometer technology (the measurement of the pupil's reaction to light) as an alternative to a urine test for purposes of screening and evaluating persons committed to its custody who have alcohol or drug problems. The pilot program shall require the pupillometer technology to be used in at least one Department of Corrections facility. The Director may expand the pilot program to include an additional facility or facilities as he or she deems appropriate. A minimum of 4,000 tests shall be included in the pilot program. The Department must report to the General Assembly on the effectiveness of the program by January 1, 2003.

(b-5) To develop, in consultation with the Department

of State Police, a program for tracking and evaluating each inmate from commitment through release for recording his or her gang affiliations, activities, or ranks.

(c) To maintain and administer all State correctional

institutions and facilities under its control and to establish new ones as needed. Pursuant to its power to establish new institutions and facilities, the Department may, with the written approval of the Governor, authorize the Department of Central Management Services to enter into an agreement of the type described in subsection (d) of Section 405-300 of the Department of Central Management Services Law (20 ILCS 405/405-300). The Department shall designate those institutions which shall constitute the State Penitentiary System.

Pursuant to its power to establish new institutions

and facilities, the Department may authorize the Department of Central Management Services to accept bids from counties and municipalities for the construction, remodeling or conversion of a structure to be leased to the Department of Corrections for the purposes of its serving as a correctional institution or facility. Such construction, remodeling or conversion may be financed with revenue bonds issued pursuant to the Industrial Building Revenue Bond Act by the municipality or county. The lease specified in a bid shall be for a term of not less than the time needed to retire any revenue bonds used to finance the project, but not to exceed 40 years. The lease may grant to the State the option to purchase the structure outright.

Upon receipt of the bids, the Department may certify

one or more of the bids and shall submit any such bids to the General Assembly for approval. Upon approval of a bid by a constitutional majority of both houses of the General Assembly, pursuant to joint resolution, the Department of Central Management Services may enter into an agreement with the county or municipality pursuant to such bid.

(c-5) To build and maintain regional juvenile

detention centers and to charge a per diem to the counties as established by the Department to defray the costs of housing each minor in a center. In this subsection (c-5), "juvenile detention center" means a facility to house minors during pendency of trial who have been transferred from proceedings under the Juvenile Court Act of 1987 to prosecutions under the criminal laws of this State in accordance with Section 5-805 of the Juvenile Court Act of 1987, whether the transfer was by operation of law or permissive under that Section. The Department shall designate the counties to be served by each regional juvenile detention center.

(d) To develop and maintain programs of control,

rehabilitation and employment of committed persons within its institutions.

(d-5) To provide a pre-release job preparation

program for inmates at Illinois adult correctional centers.

(d-10) To provide educational and visitation

opportunities to committed persons within its institutions through temporary access to content-controlled tablets that may be provided as a privilege to committed persons to induce or reward compliance.

(e) To establish a system of supervision and guidance

of committed persons in the community.

(f) To establish in cooperation with the Department

of Transportation to supply a sufficient number of prisoners for use by the Department of Transportation to clean up the trash and garbage along State, county, township, or municipal highways as designated by the Department of Transportation. The Department of Corrections, at the request of the Department of Transportation, shall furnish such prisoners at least annually for a period to be agreed upon between the Director of Corrections and the Director of Transportation. The prisoners used on this program shall be selected by the Director of Corrections on whatever basis he deems proper in consideration of their term, behavior and earned eligibility to participate in such program - where they will be outside of the prison facility but still in the custody of the Department of Corrections. Prisoners convicted of first degree murder, or a Class X felony, or armed violence, or aggravated kidnapping, or criminal sexual assault, aggravated criminal sexual abuse or a subsequent conviction for criminal sexual abuse, or forcible detention, or arson, or a prisoner adjudged a Habitual Criminal shall not be eligible for selection to participate in such program. The prisoners shall remain as prisoners in the custody of the Department of Corrections and such Department shall furnish whatever security is necessary. The Department of Transportation shall furnish trucks and equipment for the highway cleanup program and personnel to supervise and direct the program. Neither the Department of Corrections nor the Department of Transportation shall replace any regular employee with a prisoner.

(g) To maintain records of persons committed to it

and to establish programs of research, statistics and planning.

(h) To investigate the grievances of any person

committed to the Department, to inquire into any alleged misconduct by employees or committed persons, and to investigate the assets of committed persons to implement Section 3-7-6 of this Code; and for these purposes it may issue subpoenas and compel the attendance of witnesses and the production of writings and papers, and may examine under oath any witnesses who may appear before it; to also investigate alleged violations of a parolee's or releasee's conditions of parole or release; and for this purpose it may issue subpoenas and compel the attendance of witnesses and the production of documents only if there is reason to believe that such procedures would provide evidence that such violations have occurred.

If any person fails to obey a subpoena issued under

this subsection, the Director may apply to any circuit court to secure compliance with the subpoena. The failure to comply with the order of the court issued in response thereto shall be punishable as contempt of court.

(i) To appoint and remove the chief administrative

officers, and administer programs of training and development of personnel of the Department. Personnel assigned by the Department to be responsible for the custody and control of committed persons or to investigate the alleged misconduct of committed persons or employees or alleged violations of a parolee's or releasee's conditions of parole shall be conservators of the peace for those purposes, and shall have the full power of peace officers outside of the facilities of the Department in the protection, arrest, retaking and reconfining of committed persons or where the exercise of such power is necessary to the investigation of such misconduct or violations. This subsection shall not apply to persons committed to the Department of Juvenile Justice under the Juvenile Court Act of 1987 on aftercare release.

(j) To cooperate with other departments and agencies

and with local communities for the development of standards and programs for better correctional services in this State.

(k) To administer all moneys and properties of the

Department.

(l) To report annually to the Governor on the

committed persons, institutions and programs of the Department.

(l-5) (Blank).
(m) To make all rules and regulations and exercise

all powers and duties vested by law in the Department.

(n) To establish rules and regulations for

administering a system of sentence credits, established in accordance with Section 3-6-3, subject to review by the Prisoner Review Board.

(o) To administer the distribution of funds from the

State Treasury to reimburse counties where State penal institutions are located for the payment of assistant state's attorneys' salaries under Section 4-2001 of the Counties Code.

(p) To exchange information with the Department of

Human Services and the Department of Healthcare and Family Services for the purpose of verifying living arrangements and for other purposes directly connected with the administration of this Code and the Illinois Public Aid Code.

(q) To establish a diversion program.
The program shall provide a structured environment

for selected technical parole or mandatory supervised release violators and committed persons who have violated the rules governing their conduct while in work release. This program shall not apply to those persons who have committed a new offense while serving on parole or mandatory supervised release or while committed to work release.

Elements of the program shall include, but shall not

be limited to, the following:

(1) The staff of a diversion facility shall

provide supervision in accordance with required objectives set by the facility.

(2) Participants shall be required to maintain

employment.

(3) Each participant shall pay for room and board

at the facility on a sliding-scale basis according to the participant's income.

(4) Each participant shall:
(A) provide restitution to victims in

accordance with any court order;

(B) provide financial support to his

dependents; and

(C) make appropriate payments toward any

other court-ordered obligations.

(5) Each participant shall complete community

service in addition to employment.

(6) Participants shall take part in such

counseling, educational and other programs as the Department may deem appropriate.

(7) Participants shall submit to drug and alcohol

screening.

(8) The Department shall promulgate rules

governing the administration of the program.

(r) To enter into intergovernmental cooperation

agreements under which persons in the custody of the Department may participate in a county impact incarceration program established under Section 3-6038 or 3-15003.5 of the Counties Code.

(r-5) (Blank).
(r-10) To systematically and routinely identify with

respect to each streetgang active within the correctional system: (1) each active gang; (2) every existing inter-gang affiliation or alliance; and (3) the current leaders in each gang. The Department shall promptly segregate leaders from inmates who belong to their gangs and allied gangs. "Segregate" means no physical contact and, to the extent possible under the conditions and space available at the correctional facility, prohibition of visual and sound communication. For the purposes of this paragraph (r-10), "leaders" means persons who:

(i) are members of a criminal streetgang;
(ii) with respect to other individuals within the

streetgang, occupy a position of organizer, supervisor, or other position of management or leadership; and

(iii) are actively and personally engaged in

directing, ordering, authorizing, or requesting commission of criminal acts by others, which are punishable as a felony, in furtherance of streetgang related activity both within and outside of the Department of Corrections.

"Streetgang", "gang", and "streetgang related" have the

meanings ascribed to them in Section 10 of the Illinois Streetgang Terrorism Omnibus Prevention Act.

(s) To operate a super-maximum security institution,

in order to manage and supervise inmates who are disruptive or dangerous and provide for the safety and security of the staff and the other inmates.

(t) To monitor any unprivileged conversation or any

unprivileged communication, whether in person or by mail, telephone, or other means, between an inmate who, before commitment to the Department, was a member of an organized gang and any other person without the need to show cause or satisfy any other requirement of law before beginning the monitoring, except as constitutionally required. The monitoring may be by video, voice, or other method of recording or by any other means. As used in this subdivision (1)(t), "organized gang" has the meaning ascribed to it in Section 10 of the Illinois Streetgang Terrorism Omnibus Prevention Act.

As used in this subdivision (1)(t), "unprivileged

conversation" or "unprivileged communication" means a conversation or communication that is not protected by any privilege recognized by law or by decision, rule, or order of the Illinois Supreme Court.

(u) To establish a Women's and Children's Pre-release

Community Supervision Program for the purpose of providing housing and services to eligible female inmates, as determined by the Department, and their newborn and young children.

(u-5) To issue an order, whenever a person committed

to the Department absconds or absents himself or herself, without authority to do so, from any facility or program to which he or she is assigned. The order shall be certified by the Director, the Supervisor of the Apprehension Unit, or any person duly designated by the Director, with the seal of the Department affixed. The order shall be directed to all sheriffs, coroners, and police officers, or to any particular person named in the order. Any order issued pursuant to this subdivision (1) (u-5) shall be sufficient warrant for the officer or person named in the order to arrest and deliver the committed person to the proper correctional officials and shall be executed the same as criminal process.

(v) To do all other acts necessary to carry out the

provisions of this Chapter.

(2) The Department of Corrections shall by January 1, 1998, consider building and operating a correctional facility within 100 miles of a county of over 2,000,000 inhabitants, especially a facility designed to house juvenile participants in the impact incarceration program.
(3) When the Department lets bids for contracts for medical services to be provided to persons committed to Department facilities by a health maintenance organization, medical service corporation, or other health care provider, the bid may only be let to a health care provider that has obtained an irrevocable letter of credit or performance bond issued by a company whose bonds have an investment grade or higher rating by a bond rating organization.
(4) When the Department lets bids for contracts for food or commissary services to be provided to Department facilities, the bid may only be let to a food or commissary services provider that has obtained an irrevocable letter of credit or performance bond issued by a company whose bonds have an investment grade or higher rating by a bond rating organization.
(5) On and after the date 6 months after August 16, 2013 (the effective date of Public Act 98-488), as provided in the Executive Order 1 (2012) Implementation Act, all of the powers, duties, rights, and responsibilities related to State healthcare purchasing under this Code that were transferred from the Department of Corrections to the Department of Healthcare and Family Services by Executive Order 3 (2005) are transferred back to the Department of Corrections; however, powers, duties, rights, and responsibilities related to State healthcare purchasing under this Code that were exercised by the Department of Corrections before the effective date of Executive Order 3 (2005) but that pertain to individuals resident in facilities operated by the Department of Juvenile Justice are transferred to the Department of Juvenile Justice.
(Source: P.A. 100-198, eff. 1-1-18.)

(730 ILCS 5/3-2-2.1) (from Ch. 38, par. 1003-2-2.1)
Sec. 3-2-2.1. In addition to all other powers, duties and responsibilities which are otherwise provided by law, the Department shall administer the County Jail Revolving Loan Fund, a special fund in the State Treasury which is hereby created. The Department shall accept for deposit into such fund any and all grants, loans, subsidies, matching funds, reimbursements, appropriations, transfers of appropriations, income derived from investments, State bond proceeds, proceeds from repayment of loans, or other things of value from the federal or State governments, person, firm or corporation, public or private. Monies in the County Jail Revolving Loan Fund shall be invested in the same manner as provided in "An Act relating to certain investments of public funds by public agencies", approved July 23, 1973, as amended. A portion of the proceeds from the interest or dividends from such investments may be used to pay administrative costs of the Department incurred in the administration of the fund. The Department shall loan money from the County Jail Revolving Loan Fund to any county for the purpose of constructing a new county jail or remodeling, reconstructing or renovating an existing county jail. The Department shall adopt rules and regulations establishing criteria to be used in determining loan eligibility and the interest rate, if any, to be charged on loaned money from the fund. The eligibility criteria shall include the following factors:
(a) creditworthiness of the county;
(b) ability of the county to borrow money by traditional methods;
(c) evidence of the county's efforts to raise funds in traditional markets; and
(d) the costs of borrowing that the county would encounter in traditional markets.
To be eligible for a loan from the fund, a county must demonstrate it has the ability to make debt service payments and that it has explored all reasonable methods of expanding, constructing, reconstructing or upgrading the county jail facility and the method selected is the least expensive or most practical.
No county may finance more than 75% of the total costs of constructing, reconstructing, upgrading or expanding a county jail facility from the fund. The term of payment for loans authorized by the Department shall be at least 10 years. The Department may impose such other charges or fees as it deems necessary to defray the costs of administering the loans under the fund.
Counties already in the process of upgrading county jail facilities and counties that combine to construct a regional jail facility shall be eligible for loans from the fund.
(Source: P.A. 84-1411.)

(730 ILCS 5/3-2-2.2) (from Ch. 38, par. 1003-2-2.2)
Sec. 3-2-2.2. In addition to all other powers, duties and responsibilities otherwise provided by law, the Department shall administer the County Juvenile Detention Center Revolving Loan Fund, a special fund in the State treasury which is hereby created. The Department shall accept for deposit into such fund any and all grants, loans, subsidies, matching funds, reimbursements, appropriations, transfers of appropriations, income derived from investments, State bond proceeds, proceeds from repayment of loans, or other things of value from the federal or State government or any person, firm or public or private corporation. Monies in the County Juvenile Detention Center Revolving Loan Fund shall be invested in the same manner as provided in "An Act relating to certain investments of public funds by public agencies", approved July 23, 1973. The Department shall loan money from the County Juvenile Detention Center Revolving Loan Fund to any county for the purpose of constructing a new juvenile detention center or non-secure group home or remodeling, reconstructing or renovating an existing juvenile detention center or non-secure group home. Such facilities shall be administered by the Circuit Court. The Department shall adopt rules and regulations establishing criteria to be used in determining loan eligibility and the interest rate, if any, to be charged on money loaned from the fund. The interest rate shall not exceed 80% of the prime interest rate charged by the largest commercial bank in the State of Illinois at the time that the loan is approved. The eligibility criteria shall include the following factors:
(a) creditworthiness of the county;
(b) ability of the county to borrow money by

traditional methods;

(c) evidence of the county's efforts to raise funds

in traditional markets;

(d) the costs of borrowing that the county would

encounter in traditional markets;

(e) a direct appropriation by the General Assembly;

and

(f) approval by the chief judge of the circuit.
To be eligible for a loan from the fund, a county must demonstrate it has the ability to make debt service payments.
No county shall finance more than 75% of the total costs of constructing, reconstructing, upgrading or expanding a facility from the fund. The term of payment for loans authorized by the Department shall be at least 10 years. The Department may impose such other charges or fees as it deems necessary to defray the costs of administering loans from the fund.
No loan shall be granted within three years of the granting of any other loan under this program within the same circuit.
Counties in the process of upgrading county juvenile detention facilities and non-secure group homes on the effective date of this amendatory Act of 1990 and counties that combine to construct a regional facility shall be eligible for loans from the fund.
(Source: P.A. 86-1327.)

(730 ILCS 5/3-2-3) (from Ch. 38, par. 1003-2-3)
(Text of Section before amendment by P.A. 100-527)
Sec. 3-2-3. Director; Appointment; Powers and Duties.
(a) The Department shall be administered by the Director of Corrections who shall be appointed by the Governor in accordance with the Civil Administrative Code of Illinois.
(b) The Director shall establish such Divisions within the Department in addition to those established under Section 3-2-5 as shall be desirable and shall assign to the various Divisions the responsibilities and duties placed in the Department by the laws of this State.
(Source: P.A. 77-2097.)

(Text of Section after amendment by P.A. 100-527)
Sec. 3-2-3. Director; Appointment; Powers and Duties.
(a) The Department shall be administered by the Director of Corrections who shall be appointed by the Governor in accordance with the Civil Administrative Code of Illinois.
(b) The Director shall establish such Divisions within the Department in addition to those established under Sections 3-2-5 and 3-2-5.5 as shall be desirable and shall assign to the various Divisions the responsibilities and duties placed in the Department by the laws of this State.
(Source: P.A. 100-527, eff. 6-1-18.)

(730 ILCS 5/3-2-3.1) (from Ch. 38, par. 1003-2-3.1)
Sec. 3-2-3.1. Treaties. If a treaty in effect between the United States and a foreign country provides for the transfer or exchange of convicted offenders to the country of which they are citizens or nationals, the Governor may, on behalf of the State and subject to the terms of the treaty, authorize the Director of Corrections or the Director of Juvenile Justice to consent to the transfer or exchange of offenders and take any other action necessary to initiate the participation of this State in the treaty. Before any transfer or exchange may occur, the Director of Corrections shall notify in writing the Prisoner Review Board and the Office of the State's Attorney which obtained the defendant's conviction, or the Director of Juvenile Justice shall notify in writing the Office of the State's Attorney which obtained the youth's conviction.
(Source: P.A. 99-628, eff. 1-1-17.)

(730 ILCS 5/3-2-4) (from Ch. 38, par. 1003-2-4)
Sec. 3-2-4. Governor to Visit.
The Governor shall visit the institutions, facilities and programs of the Department as often as he deems fit, for the purpose of examining into the affairs and conditions of the Department.
(Source: P.A. 77-2097.)

(730 ILCS 5/3-2-5) (from Ch. 38, par. 1003-2-5)
Sec. 3-2-5. Organization of the Department of Corrections and the Department of Juvenile Justice.
(a) There shall be a Department of Corrections which shall be administered by a Director and an Assistant Director appointed by the Governor under the Civil Administrative Code of Illinois. The Assistant Director shall be under the direction of the Director. The Department of Corrections shall be responsible for all persons committed or transferred to the Department under Sections 3-10-7 or 5-8-6 of this Code.
(b) There shall be a Department of Juvenile Justice which shall be administered by a Director appointed by the Governor under the Civil Administrative Code of Illinois. The Department of Juvenile Justice shall be responsible for all persons under 18 years of age when sentenced to imprisonment and committed to the Department under subsection (c) of Section 5-8-6 of this Code, Section 5-10 of the Juvenile Court Act, or Section 5-750 of the Juvenile Court Act of 1987. Persons under 18 years of age committed to the Department of Juvenile Justice pursuant to this Code shall be sight and sound separate from adult offenders committed to the Department of Corrections.
(c) The Department shall create a gang intelligence unit under the supervision of the Director. The unit shall be specifically designed to gather information regarding the inmate gang population, monitor the activities of gangs, and prevent the furtherance of gang activities through the development and implementation of policies aimed at deterring gang activity. The Director shall appoint a Corrections Intelligence Coordinator.
All information collected and maintained by the unit shall be highly confidential, and access to that information shall be restricted by the Department. The information shall be used to control and limit the activities of gangs within correctional institutions under the jurisdiction of the Illinois Department of Corrections and may be shared with other law enforcement agencies in order to curb gang activities outside of correctional institutions under the jurisdiction of the Department and to assist in the investigations and prosecutions of gang activity. The Department shall establish and promulgate rules governing the release of information to outside law enforcement agencies. Due to the highly sensitive nature of the information, the information is exempt from requests for disclosure under the Freedom of Information Act as the information contained is highly confidential and may be harmful if disclosed.
(Source: P.A. 98-463, eff. 8-16-13; 99-628, eff. 1-1-17.)

(730 ILCS 5/3-2-5.5)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 3-2-5.5. Women's Division.
(a) As used in this Section:
"Gender-responsive" means taking into account gender

specific differences that have been identified in women-centered research, including, but not limited to, socialization, psychological development, strengths, risk factors, pathways through systems, responses to treatment intervention, and other unique gender specific needs facing justice-involved women. Gender responsive policies, practices, programs, and services shall be implemented in a manner that is considered relational, culturally competent, family-centered, holistic, strength-based, and trauma-informed.

"Trauma-informed practices" means practices

incorporating gender violence research and the impact of all forms of trauma in designing and implementing policies, practices, processes, programs, and services that involve understanding, recognizing, and responding to the effects of all types of trauma with emphasis on physical, psychological, and emotional safety.

(b) The Department shall create a permanent Women's Division under the direct supervision of the Director. The Women's Division shall have statewide authority and operational oversight for all of the Department's women's correctional centers and women's adult transition centers.
(c) The Director shall appoint a Chief Administrator for the Women's Division who has received nationally recognized specialized training in gender-responsive and trauma-informed practices. The Chief Administrator shall be responsible for:
(1) management and supervision of all employees

assigned to the Women's Division correctional centers and adult transition centers;

(2) development and implementation of

evidenced-based, gender-responsive, and trauma-informed practices that govern Women's Division operations and programs;

(3) development of the Women's Division training,

orientation, and cycle curriculum, which shall be updated as needed to align with gender responsive and trauma-informed practices;

(4) training all staff assigned to the Women's

Division correctional centers and adult transition centers on gender-responsive and trauma-informed practices;

(5) implementation of validated gender-responsive

classification and placement instruments;

(6) implementation of a gender-responsive risk,

assets, and needs assessment tool and case management system for the Women's Division; and

(7) collaborating with the Chief Administrator of

Parole to ensure staff responsible for supervision of females under mandatory supervised release are appropriately trained in evidence-based practices in community supervision, gender-responsive practices, and trauma-informed practices.

(Source: P.A. 100-527, eff. 6-1-18; 100-576, eff. 6-1-18.)

(730 ILCS 5/3-2-6) (from Ch. 38, par. 1003-2-6)
Sec. 3-2-6. Advisory Boards.
(a) There shall be an Advisory Board within the Department of Corrections composed of 11 persons, one of whom shall be a senior citizen age 60 or over, appointed by the Governor to advise the Director on matters pertaining to adult offenders. The members of the Boards shall be qualified for their positions by demonstrated interest in and knowledge of adult and juvenile correctional work and shall not be officials of the State in any other capacity. The members first appointed under this amendatory Act of 1984 shall serve for a term of 6 years and shall be appointed as soon as possible after the effective date of this amendatory Act of 1984. The members of the Boards now serving shall complete their terms as appointed, and thereafter members shall be appointed by the Governor to terms of 6 years. Any vacancy occurring shall be filled in the same manner for the remainder of the term. The Director of Corrections and the Assistant Directors shall be ex-officio members of the Boards. Each Board shall elect a chairman from among its appointed members. The Director shall serve as secretary of each Board. Members of each Board shall serve without compensation but shall be reimbursed for expenses necessarily incurred in the performance of their duties. The Board shall meet quarterly and at other times at the call of the chairman.
(b) The Boards shall advise the Director concerning policy matters and programs of the Department with regard to the custody, care, study, discipline, training and treatment of persons in the State correctional institutions and for the care and supervision of persons released on parole.
(c) There shall be a Subcommittee on Women Offenders to the Advisory Board. The Subcommittee shall be composed of 3 members of the Advisory Board appointed by the Chairman who shall designate one member as the chairman of the Subcommittee. Members of the Subcommittee shall serve without compensation but shall be reimbursed for expenses necessarily incurred in the performance of their duties. The Subcommittee shall meet no less often than quarterly and at other times at the call of its chairman.
The Subcommittee shall advise the Advisory Board and the Director on all policy matters and programs of the Department with regard to the custody, care, study, discipline, training and treatment of women in the State correctional institutions and for the care and supervision of women released on parole.
(Source: P.A. 94-696, eff. 6-1-06.)

(730 ILCS 5/3-2-7) (from Ch. 38, par. 1003-2-7)
Sec. 3-2-7. Staff Training and Development.
(a) The Department shall train its own personnel and any personnel from local agencies by agreements under Section 3-15-2.
(b) To develop and train its personnel, the Department may make grants in aid for academic study and training in fields related to corrections. The Department shall establish rules for the conditions and amounts of such grants. The Department may employ any person during his program of studies and may require the person to work for it on completion of his program according to the agreement entered into between the person receiving the grant and the Department.
(Source: P.A. 77-2097.)

(730 ILCS 5/3-2-8) (from Ch. 38, par. 1003-2-8)
Sec. 3-2-8. Research and Long Range Planning.
(a) The Department shall establish programs of research, statistics and planning, including the study of its own performance concerning the treatment of juveniles and adult offenders.
(b) The Department may conduct and supervise research into the causes, detection and treatment of criminality, and disseminate such information to the public and to governmental and private agencies.
(c) The Department may establish such joint research and information facilities with governmental and private agencies as it shall determine, and in furtherance thereof may accept financial and other assistance from public or private sources.
(Source: P.A. 77-2097.)

(730 ILCS 5/3-2-9) (from Ch. 38, par. 1003-2-9)
Sec. 3-2-9. Each fiscal year, the Department shall prepare and submit to the clerk of the circuit court a financial impact statement that includes the estimated annual and monthly cost of incarcerating an individual in a Department facility and the estimated construction cost per bed. The estimated annual cost of incarcerating an individual in a Department facility shall be derived by taking the annual expenditures of Department of Corrections facilities and all administrative costs and dividing the sum of these factors by the average annual inmate population of the facilities. All statements shall be made available to the public for inspection and copying.
(Source: P.A. 97-1083, eff. 8-24-12.)

(730 ILCS 5/3-2-10)
Sec. 3-2-10. Badges. The Director must authorize to each correctional officer and parole officer and to any other employee of the Department exercising the powers of a peace officer a distinct badge that, on its face, (i) clearly states that the badge is authorized by the Department and (ii) contains a unique identifying number. No other badge shall be authorized by the Department.
(Source: P.A. 91-883, eff. 1-1-01.)

(730 ILCS 5/3-2-11)
Sec. 3-2-11. Web link to Department of Public Health information. On the Department's official Web site, the Department shall provide a link to the information provided to persons committed to the Department and those persons' family members and friends by the Department of Public Health pursuant to Section 2310-321 of the Department of Public Health Powers and Duties Law of the Civil Administrative Code of Illinois. Implementation of this Section is subject to appropriation.
(Source: P.A. 94-629, eff. 1-1-06.)

(730 ILCS 5/Ch. III Art. 2.5 heading)

(730 ILCS 5/3-2.5-1)
Sec. 3-2.5-1. Short title. This Article 2.5 may be cited as the Department of Juvenile Justice Law.
(Source: P.A. 94-696, eff. 6-1-06.)

(730 ILCS 5/3-2.5-5)
Sec. 3-2.5-5. Purpose. The purpose of this Article is to create the Department of Juvenile Justice to provide treatment and services through a comprehensive continuum of individualized educational, vocational, social, emotional, and basic life skills to enable youth to avoid delinquent futures and become productive, fulfilled citizens. The Department shall embrace the legislative policy of the State to promote the philosophy of balanced and restorative justice set forth in Section 5-101 of the Juvenile Court Act of 1987.
This amendatory Act of the 94th General Assembly transfers to the Department certain rights, powers, duties, and functions that were exercised by the Juvenile Division of the Department of Corrections before the effective date of this amendatory Act of the 94th General Assembly.
(Source: P.A. 94-696, eff. 6-1-06.)

(730 ILCS 5/3-2.5-10)
Sec. 3-2.5-10. Definitions. As used in this Article, unless the context otherwise requires:
"Department" means the Department of Juvenile Justice.
"Director" means the Director of Juvenile Justice. Any reference to the "Assistant Director of the Juvenile Division" or of a predecessor department or agency occurring in any law or instrument shall, beginning on the effective date of this amendatory Act of the 94th General Assembly, be construed to mean the Director of Juvenile Justice.
(Source: P.A. 94-696, eff. 6-1-06.)

(730 ILCS 5/3-2.5-15)
Sec. 3-2.5-15. Department of Juvenile Justice; assumption of duties of the Juvenile Division.
(a) The Department of Juvenile Justice shall assume the rights, powers, duties, and responsibilities of the Juvenile Division of the Department of Corrections. Personnel, books, records, property, and unencumbered appropriations pertaining to the Juvenile Division of the Department of Corrections shall be transferred to the Department of Juvenile Justice on the effective date of this amendatory Act of the 94th General Assembly. Any rights of employees or the State under the Personnel Code or any other contract or plan shall be unaffected by this transfer.
(b) Department of Juvenile Justice personnel who are hired by the Department on or after the effective date of this amendatory Act of the 94th General Assembly and who participate or assist in the rehabilitative and vocational training of delinquent youths, supervise the daily activities involving direct and continuing responsibility for the youth's security, welfare and development, or participate in the personal rehabilitation of delinquent youth by training, supervising, and assisting lower level personnel who perform these duties must be over the age of 21 and have any bachelor's or advanced degree from an accredited college or university. This requirement shall not apply to security, clerical, food service, and maintenance staff that do not have direct and regular contact with youth. The degree requirements specified in this subsection (b) are not required of persons who provide vocational training and who have adequate knowledge in the skill for which they are providing the vocational training.
(c) Subsection (b) of this Section does not apply to personnel transferred to the Department of Juvenile Justice on the effective date of this amendatory Act of the 94th General Assembly.
(d) The Department shall be under the direction of the Director of Juvenile Justice as provided in this Code.
(e) The Director shall organize divisions within the Department and shall assign functions, powers, duties, and personnel as required by law. The Director may create other divisions and may assign other functions, powers, duties, and personnel as may be necessary or desirable to carry out the functions and responsibilities vested by law in the Department. The Director may, with the approval of the Office of the Governor, assign to and share functions, powers, duties, and personnel with other State agencies such that administrative services and administrative facilities are provided by a shared administrative service center. Where possible, shared services which impact youth should be done with child-serving agencies. These administrative services may include, but are not limited to, all of the following functions: budgeting, accounting related functions, auditing, human resources, legal, procurement, training, data collection and analysis, information technology, internal investigations, intelligence, legislative services, emergency response capability, statewide transportation services, and general office support.
(f) The Department of Juvenile Justice may enter into intergovernmental cooperation agreements under which minors adjudicated delinquent and committed to the Department of Juvenile Justice may participate in county juvenile impact incarceration programs established under Section 3-6039 of the Counties Code.
(g) The Department of Juvenile Justice must comply with the ethnic and racial background data collection procedures provided in Section 4.5 of the Criminal Identification Act.
(Source: P.A. 100-19, eff. 1-1-18.)

(730 ILCS 5/3-2.5-20)
Sec. 3-2.5-20. General powers and duties.
(a) In addition to the powers, duties, and responsibilities which are otherwise provided by law or transferred to the Department as a result of this Article, the Department, as determined by the Director, shall have, but are not limited to, the following rights, powers, functions and duties:
(1) To accept juveniles committed to it by the courts

of this State for care, custody, treatment, and rehabilitation.

(2) To maintain and administer all State juvenile

correctional institutions previously under the control of the Juvenile and Women's & Children Divisions of the Department of Corrections, and to establish and maintain institutions as needed to meet the needs of the youth committed to its care.

(3) To identify the need for and recommend the

funding and implementation of an appropriate mix of programs and services within the juvenile justice continuum, including but not limited to prevention, nonresidential and residential commitment programs, day treatment, and conditional release programs and services, with the support of educational, vocational, alcohol, drug abuse, and mental health services where appropriate.

(3.5) To assist youth committed to the Department of

Juvenile Justice under the Juvenile Court Act of 1987 with successful reintegration into society, the Department shall retain custody and control of all adjudicated delinquent juveniles released under Section 3-2.5-85 or 3-3-10 of this Code, shall provide a continuum of post-release treatment and services to those youth, and shall supervise those youth during their release period in accordance with the conditions set by the Department or the Prisoner Review Board.

(4) To establish and provide transitional and

post-release treatment programs for juveniles committed to the Department. Services shall include but are not limited to:

(i) family and individual counseling and

treatment placement;

(ii) referral services to any other State or

local agencies;

(iii) mental health services;
(iv) educational services;
(v) family counseling services; and
(vi) substance abuse services.
(5) To access vital records of juveniles for the

purposes of providing necessary documentation for transitional services such as obtaining identification, educational enrollment, employment, and housing.

(6) To develop staffing and workload standards and

coordinate staff development and training appropriate for juvenile populations.

(7) To develop, with the approval of the Office of

the Governor and the Governor's Office of Management and Budget, annual budget requests.

(8) To administer the Interstate Compact for

Juveniles, with respect to all juveniles under its jurisdiction, and to cooperate with the Department of Human Services with regard to all non-offender juveniles subject to the Interstate Compact for Juveniles.

(9) To decide the date of release on aftercare for

youth committed to the Department under Section 5-750 of the Juvenile Court Act of 1987.

(10) To set conditions of aftercare release for all

youth committed to the Department under the Juvenile Court Act of 1987.

(b) The Department may employ personnel in accordance with the Personnel Code and Section 3-2.5-15 of this Code, provide facilities, contract for goods and services, and adopt rules as necessary to carry out its functions and purposes, all in accordance with applicable State and federal law.
(c) On and after the date 6 months after August 16, 2013 (the effective date of Public Act 98-488), as provided in the Executive Order 1 (2012) Implementation Act, all of the powers, duties, rights, and responsibilities related to State healthcare purchasing under this Code that were transferred from the Department of Corrections to the Department of Healthcare and Family Services by Executive Order 3 (2005) are transferred back to the Department of Corrections; however, powers, duties, rights, and responsibilities related to State healthcare purchasing under this Code that were exercised by the Department of Corrections before the effective date of Executive Order 3 (2005) but that pertain to individuals resident in facilities operated by the Department of Juvenile Justice are transferred to the Department of Juvenile Justice.
(Source: P.A. 98-488, eff. 8-16-13; 98-558, eff. 1-1-14; 98-756, eff. 7-16-14; 99-628, eff. 1-1-17.)

(730 ILCS 5/3-2.5-30)
Sec. 3-2.5-30. Discontinued Department and office; successor agency.
(a) The Juvenile Division of the Department of Corrections is abolished on the effective date of this amendatory Act of the 94th General Assembly.
(b) The term of the person then serving as the Assistant Director of the Juvenile Division of the Department of Corrections shall end on the effective date of this amendatory Act of the 94th General Assembly, and that office is abolished on that date.
(c) For the purposes of the Successor Agency Act, the Department of Juvenile Justice is declared to be the successor agency of the Juvenile Division of the Department of Corrections.
(Source: P.A. 94-696, eff. 6-1-06.)

(730 ILCS 5/3-2.5-35)
Sec. 3-2.5-35. Transfer of powers. Except as otherwise provided in this Article, all of the rights, powers, duties, and functions vested by law in the Juvenile Division of the Department of Corrections are transferred to the Department of Juvenile Justice on the effective date of this amendatory Act of the 94th General Assembly.
(Source: P.A. 94-696, eff. 6-1-06.)

(730 ILCS 5/3-2.5-40)
Sec. 3-2.5-40. Transfer of personnel.
(a) Personnel employed by the school district of the Department of Corrections who work with youth under the age of 21 and personnel employed by the Juvenile Division of the Department of Corrections immediately preceding the effective date of this amendatory Act of the 94th General Assembly are transferred to the Department of Juvenile Justice on the effective date of this amendatory Act of the 94th General Assembly.
(b) The rights of State employees, the State, and its agencies under the Personnel Code and applicable collective bargaining agreements and retirement plans are not affected by this Article. Any rights of State employees affected by this Article shall be governed by the existing collective bargaining agreements.
(Source: P.A. 94-696, eff. 6-1-06.)

(730 ILCS 5/3-2.5-40.1)
Sec. 3-2.5-40.1. Training. The Department shall design training for its personnel and shall enter into agreements with the Department of Corrections or other State agencies and through them, if necessary, public and private colleges and universities, or private organizations to ensure that staff are trained to work with a broad range of youth and possess the skills necessary to assess, engage, educate, and intervene with youth in its custody in ways that are appropriate to ensure successful outcomes for those youth and their families pursuant to the mission of the Department. The training for Department personnel shall include courses in restorative practices. In this Section, "restorative practices" means programs and activities based on a philosophical framework that emphasizes the need to repair harm through a process of mediation and peace circles in order to promote empowerment and reparation. The Department may adopt rules to implement the training, including the length and frequency of the courses and the curriculum for the courses.
(Source: P.A. 100-157, eff. 1-1-18.)

(730 ILCS 5/3-2.5-45)
Sec. 3-2.5-45. Transfer of property. All books, records, documents, property (real and personal), unexpended appropriations, and pending business pertaining to the rights, powers, duties, and functions transferred to the Department of Juvenile Justice under this Article shall be transferred and delivered to the Department of Juvenile Justice on the effective date of this amendatory Act of the 94th General Assembly.
(Source: P.A. 94-696, eff. 6-1-06.)

(730 ILCS 5/3-2.5-50)
Sec. 3-2.5-50. Rules and standards.
(a) The rules and standards of the Juvenile Division of the Department of Corrections that are in effect immediately prior to the effective date of this amendatory Act of the 94th General Assembly and pertain to the rights, powers, duties, and functions transferred to the Department of Juvenile Justice under this Article shall become the rules and standards of the Department of Juvenile Justice on the effective date of this amendatory Act of the 94th General Assembly and shall continue in effect until amended or repealed by the Department.
(b) Any rules pertaining to the rights, powers, duties, and functions transferred to the Department under this Article that have been proposed by the Juvenile Division of the Department of Corrections but have not taken effect or been finally adopted immediately prior to the effective date of this amendatory Act of the 94th General Assembly shall become proposed rules of the Department of Juvenile Justice on the effective date of this amendatory Act of the 94th General Assembly, and any rulemaking procedures that have already been completed by the Juvenile Division of the Department of Corrections for those proposed rules need not be repeated.
(c) As soon as practical after the effective date of this amendatory Act of the 94th General Assembly, the Department of Juvenile Justice shall revise and clarify the rules transferred to it under this Article to reflect the reorganization of rights, powers, duties, and functions effected by this Article using the procedures for recodification of rules available under the Illinois Administrative Procedure Act, except that existing title, part, and section numbering for the affected rules may be retained. The Department may propose and adopt under the Illinois Administrative Procedure Act such other rules as may be necessary to consolidate and clarify the rules of the agency reorganized by this Article.
(Source: P.A. 94-696, eff. 6-1-06.)

(730 ILCS 5/3-2.5-60)
Sec. 3-2.5-60. Savings provisions.
(a) The rights, powers, duties, and functions transferred to the Department of Juvenile Justice by this Article shall be vested in and exercised by the Department subject to the provisions of this Article. An act done by the Department of an officer, employee, or agent of the Department in the exercise of the transferred rights, powers, duties, or functions shall have the same legal effect as if done by the Juvenile Division of the Department of Corrections or an officer, employee, or agent of the Juvenile Division of the Department of Corrections.
(b) The transfer of rights, powers, duties, and functions to the Department of Juvenile Justice under this Article does not invalidate any previous action taken by or in respect to the Juvenile Division of the Department of Corrections or its officers, employees, or agents. References to the Juvenile Division of the Department of Corrections or its officers, employees, or agents in any document, contract, agreement, or law shall in appropriate contexts, be deemed to refer to the Department or its officers, employees, or agents.
(c) The transfer of rights, powers, duties, and functions to the Department of Juvenile Justice under this Article does not affect any person's rights, obligations, or duties, including any civil or criminal penalties applicable thereto, arising out of those transferred rights, powers, duties, and functions.
(d) With respect to matters that pertain to a right, power, duty, or function transferred to the Department of Juvenile Justice under this Article:
(1) Beginning on the effective date of this

amendatory Act of the 94th General Assembly, a report or notice that was previously required to be made or given by any person to the Juvenile Division of the Department of Corrections or any of its officers, employees, or agents shall be made or given in the same manner to the Department or its appropriate officer, employee, or agent.

(2) Beginning on the effective date of this

amendatory Act of the 94th General Assembly, a document that was previously required to be furnished or served by any person to or upon the Juvenile Division of the Department of Corrections or any of its officers, employees, or agents shall be furnished or served in the same manner to or upon the Department of Juvenile Justice or its appropriate officer, employee, or agent.

(e) This Article does not affect any act done, ratified, or cancelled, any right occurring or established, or any action or proceeding had or commenced in an administrative, civil, or criminal cause before the effective date of this amendatory Act of the 94th General Assembly. Any such action or proceeding that pertains to a right, power, duty, or function transferred to the Department of Juvenile Justice under this Article and that is pending on that date may be prosecuted, defended, or continued by the Department of Juvenile Justice.
(Source: P.A. 94-696, eff. 6-1-06.)

(730 ILCS 5/3-2.5-61)
Sec. 3-2.5-61. Annual and other reports.
(a) The Director shall make an annual report to the Governor and General Assembly concerning persons committed to the Department, its institutions, facilities, and programs, of all moneys expended and received, and on what accounts expended and received no later than January 1 of each year. The report shall include the ethnic and racial background data, not identifiable to an individual, of all persons committed to the Department, its institutions, facilities, programs, and outcome measures established with the Juvenile Advisory Board.
(b) The Department of Juvenile Justice shall, by January 1, April 1, July 1, and October 1 of each year, transmit to the Governor and General Assembly, a report which shall include the following information:
(1) the number of youth in each of the Department's

facilities and the number of youth on aftercare;

(2) the demographics of sex, age, race and ethnicity,

classification of offense, and geographic location where the offense occurred;

(3) the educational and vocational programs provided

at each facility and the number of residents participating in each program;

(4) the present capacity levels in each facility; and
(5) the ratio of the security staff to residents in

each facility by federal Prison Rape Elimination Act (PREA) definitions.

(Source: P.A. 99-255, eff. 1-1-16.)

(730 ILCS 5/3-2.5-65)
Sec. 3-2.5-65. Juvenile Advisory Board.
(a) There is created a Juvenile Advisory Board composed of 11 persons, appointed by the Governor to advise the Director on matters pertaining to juvenile offenders. The members of the Board shall be qualified for their positions by demonstrated interest in and knowledge of juvenile correctional work consistent with the definition of purpose and mission of the Department in Section 3-2.5-5 and shall not be officials of the State in any other capacity. The members under this amendatory Act of the 94th General Assembly shall be appointed as soon as possible after the effective date of this amendatory Act of the 94th General Assembly and be appointed to staggered terms 3 each expiring in 2007, 2008, and 2009 and 2 of the members' terms expiring in 2010. Thereafter all members will serve for a term of 6 years, except that members shall continue to serve until their replacements are appointed. Any vacancy occurring shall be filled in the same manner for the remainder of the term. The Director of Juvenile Justice shall be an ex officio member of the Board. The Board shall elect a chair from among its appointed members. The Director shall serve as secretary of the Board. Members of the Board shall serve without compensation but shall be reimbursed for expenses necessarily incurred in the performance of their duties. The Board shall meet quarterly and at other times at the call of the chair.
(b) The Board shall:
(1) Advise the Director concerning policy matters and

programs of the Department with regard to the custody, care, study, discipline, training, and treatment of juveniles in the State juvenile correctional institutions and for the care and supervision of juveniles on aftercare release.

(2) Establish, with the Director and in conjunction

with the Office of the Governor, outcome measures for the Department in order to ascertain that it is successfully fulfilling the mission mandated in Section 3-2.5-5 of this Code. The annual results of the Department's work as defined by those measures shall be included in an annual report transmitted to the Governor and General Assembly by the Director.

(Source: P.A. 98-558, eff. 1-1-14; 99-255, eff. 1-1-16.)

(730 ILCS 5/3-2.5-70)
Sec. 3-2.5-70. Aftercare.
(a) The Department shall implement an aftercare program that includes, at a minimum, the following program elements:
(1) A process for developing and implementing a case

management plan for timely and successful reentry into the community beginning upon commitment.

(2) A process for reviewing committed youth for

recommendation for aftercare release.

(3) Supervision in accordance with the conditions set

by the Department or Prisoner Review Board and referral to and facilitation of community-based services including education, social and mental health services, substance abuse treatment, employment and vocational training, individual and family counseling, financial counseling, and other services as appropriate; and assistance in locating appropriate residential placement and obtaining suitable employment. The Department may purchase necessary services for a releasee if they are otherwise unavailable and the releasee is unable to pay for the services. It may assess all or part of the costs of these services to a releasee in accordance with his or her ability to pay for the services.

(4) Standards for sanctioning violations of

conditions of aftercare release that ensure that juvenile offenders face uniform and consistent consequences that hold them accountable taking into account aggravating and mitigating factors and prioritizing public safety.

(5) A process for reviewing youth on aftercare

release for discharge.

(b) The Department of Juvenile Justice shall have the following rights, powers, functions, and duties:
(1) To investigate alleged violations of an aftercare

releasee's conditions of release; and for this purpose it may issue subpoenas and compel the attendance of witnesses and the production of documents only if there is reason to believe that the procedures would provide evidence that the violations have occurred. If any person fails to obey a subpoena issued under this subsection, the Director may apply to any circuit court to secure compliance with the subpoena. The failure to comply with the order of the court issued in response thereto shall be punishable as contempt of court.

(2) To issue a violation warrant for the apprehension

of an aftercare releasee for violations of the conditions of aftercare release. Aftercare specialists and supervisors have the full power of peace officers in the retaking of any youth alleged to have violated the conditions of aftercare release.

(c) The Department of Juvenile Justice shall designate aftercare specialists qualified in juvenile matters to perform case management and post-release programming functions under this Section.
(Source: P.A. 98-558, eff. 1-1-14; 99-628, eff. 1-1-17.)

(730 ILCS 5/3-2.5-75)
Sec. 3-2.5-75. Release from Department of Juvenile Justice.
(a) Upon release of a youth on aftercare, the Department shall return all property held for the youth, provide the youth with suitable clothing, and procure necessary transportation for the youth to his or her designated place of residence and employment. It may provide the youth with a grant of money for travel and expenses which may be paid in installments. The amount of the money grant shall be determined by the Department.
(b) Before a wrongfully imprisoned person, as defined in Section 3-1-2 of this Code, is discharged from the Department, the Department shall provide him or her with any documents necessary after discharge.
(c) The Department of Juvenile Justice may establish and maintain, in any institution it administers, revolving funds to be known as "Travel and Allowances Revolving Funds". These revolving funds shall be used for advancing travel and expense allowances to committed, released, and discharged youth. The moneys paid into these revolving funds shall be from appropriations to the Department for committed, released, and discharged prisoners.
(d) Upon the release of a youth on aftercare, the Department shall provide that youth with information concerning programs and services of the Department of Public Health to ascertain whether that youth has been exposed to the human immunodeficiency virus (HIV) or any identified causative agent of Acquired Immunodeficiency Syndrome (AIDS).
(e) Upon the release of a youth on aftercare or who has been wrongfully imprisoned, the Department shall verify the youth's full name, date of birth, and social security number. If verification is made by the Department by obtaining a certified copy of the youth's birth certificate and the youth's social security card or other documents authorized by the Secretary, the Department shall provide the birth certificate and social security card or other documents authorized by the Secretary to the youth. If verification is done by means other than obtaining a certified copy of the youth's birth certificate and the youth's social security card or other documents authorized by the Secretary, the Department shall complete a verification form, prescribed by the Secretary of State and shall provide that verification form to the youth.
(Source: P.A. 98-558, eff. 1-1-14; 98-685, eff. 1-1-15; 99-907, eff. 7-1-17.)

(730 ILCS 5/3-2.5-80)
Sec. 3-2.5-80. Supervision on aftercare release.
(a) The Department shall retain custody of all youth placed on aftercare release or released under Section 3-2.5-85 or 3-3-10 of this Code. The Department shall supervise those youth during their aftercare release period in accordance with the conditions set by the Department or Prisoner Review Board.
(b) A copy of youth's conditions of aftercare release shall be signed by the youth and given to the youth and to his or her aftercare specialist who shall report on the youth's progress under the rules of the Department. Aftercare specialists and supervisors shall have the full power of peace officers in the retaking of any releasee who has allegedly violated his or her aftercare release conditions. The aftercare specialist may request the Department of Juvenile Justice to issue a warrant for the arrest of any releasee who has allegedly violated his or her aftercare release conditions.
(c) The aftercare supervisor shall request the Department of Juvenile Justice to issue an aftercare release violation warrant, and the Department of Juvenile Justice shall issue an aftercare release violation warrant, under the following circumstances:
(1) if the releasee has a subsequent delinquency

petition filed against him or her alleging commission of an act that constitutes a felony using a firearm or knife;

(2) if the releasee is required to and fails to

comply with the requirements of the Sex Offender Registration Act;

(3) (blank); or
(4) if the releasee is on aftercare release for a

murder, a Class X felony or a Class 1 felony violation of the Criminal Code of 2012, or any felony that requires registration as a sex offender under the Sex Offender Registration Act and a subsequent delinquency petition is filed against him or her alleging commission of an act that constitutes first degree murder, a Class X felony, a Class 1 felony, a Class 2 felony, or a Class 3 felony.

Personnel designated by the Department of Juvenile Justice or another peace officer may detain an alleged aftercare release violator until a warrant for his or her return to the Department of Juvenile Justice can be issued. The releasee may be delivered to any secure place until he or she can be transported to the Department of Juvenile Justice. The aftercare specialist or the Department of Juvenile Justice shall file a violation report with notice of charges with the Department.
(d) The aftercare specialist shall regularly advise and consult with the releasee and assist the youth in adjusting to community life in accord with this Section.
(e) If the aftercare releasee has been convicted of a sex offense as defined in the Sex Offender Management Board Act, the aftercare specialist shall periodically, but not less than once a month, verify that the releasee is in compliance with paragraph (7.6) of subsection (a) of Section 3-3-7.
(f) The aftercare specialist shall keep those records as the Department may require. All records shall be entered in the master file of the youth.
(Source: P.A. 98-558, eff. 1-1-14; 99-268, eff. 1-1-16; 99-628, eff. 1-1-17.)

(730 ILCS 5/3-2.5-85)
Sec. 3-2.5-85. Eligibility for release; determination.
(a) Every youth committed to the Department of Juvenile Justice under Section 5-750 of the Juvenile Court Act of 1987, except those committed for first degree murder, shall be:
(1) Eligible for aftercare release without regard to

the length of time the youth has been confined or whether the youth has served any minimum term imposed.

(2) Placed on aftercare release on or before his or

her 20th birthday or upon completion of the maximum term of confinement ordered by the court under Section 5-710 of the Juvenile Court Act of 1987, whichever is sooner.

(3) Considered for aftercare release at least 30 days

prior to the expiration of the first year of confinement and at least annually thereafter.

(b) This Section does not apply to the initial release of youth committed to the Department under Section 5-815 or 5-820 of the Juvenile Court Act of 1987. Those youth shall be released by the Department upon completion of the determinate sentence established under this Code. Subsections (d) through (l) of this Section do not apply when a youth is released under paragraph (2) of subsection (a) of this Section or the youth's release is otherwise required by law or ordered by the court. Youth who have been tried as an adult and committed to the Department under Section 5-8-6 of this Code are only eligible for mandatory supervised release as an adult under Section 3-3-3 of this Code.
(c) The Department shall establish a process for deciding the date of release on aftercare for every youth committed to the Department of Juvenile Justice under Section 5-750 of the Juvenile Court Act of 1987. The process shall include establishing a target release date upon commitment to the Department, the regular review and appropriate adjustment of the target release date, and the final release consideration at least 30 days prior to the youth's target release date. The establishment, adjustment, and final consideration of the target release date shall include consideration of the following factors:
(1) the nature and seriousness of the youth's offense;
(2) the likelihood the youth will reoffend or will

pose a danger to the community based on an assessment of the youth's risks, strengths, and behavior; and

(3) the youth's progress since being committed to the

Department.

The target release date for youth committed to the Department for first degree murder shall not precede the minimum period of confinement provided in Section 5-750 of the Juvenile Court Act of 1987. These youth shall be considered for release upon completion of their minimum term of confinement and at least annually thereafter.
(d) If the youth being considered for aftercare release has a petition or any written submissions prepared on his or her behalf by an attorney or other representative, the attorney or representative for the youth must serve by certified mail the State's Attorney of the county where the youth was prosecuted with the petition or any written submissions 15 days prior to the youth's target release date.
(e) In making its determination of aftercare release, the Department shall consider:
(1) material transmitted to the Department by the

clerk of the committing court under Section 5-750 of the Juvenile Court Act of 1987;

(2) the report under Section 3-10-2;
(3) a report by the Department and any report by the

chief administrative officer of the institution or facility;

(4) an aftercare release progress report;
(5) a medical and psychological report, if available;
(6) material in writing, or on film, video tape or

other electronic means in the form of a recording submitted by the youth whose aftercare release is being considered;

(7) material in writing, or on film, video tape or

other electronic means in the form of a recording or testimony submitted by the State's Attorney and the victim or a concerned citizen under the Rights of Crime Victims and Witnesses Act; and

(8) the youth's eligibility for commitment under the

Sexually Violent Persons Commitment Act.

(f) The prosecuting State's Attorney's office shall receive from the Department reasonable written notice not less than 30 days prior to the target release date and may submit relevant information by oral argument or testimony of victims and concerned citizens, or both, in writing, or on film, video tape or other electronic means or in the form of a recording to the Department for its consideration. The State's Attorney may waive the written notice of the target release date at any time. Upon written request of the State's Attorney's office, provided the request is received within 15 days of receipt of the written notice of the target release date, the Department shall hear protests to aftercare release. If a State's Attorney requests a protest hearing, the committed youth's attorney or other representative shall also receive notice of the request and a copy of any information submitted by the State's Attorney. This hearing shall take place prior to the youth's aftercare release. The Department shall schedule the protest hearing date, providing at least 15 days' notice to the State's Attorney. If the protest hearing is rescheduled, the Department shall promptly notify the State's Attorney of the new date.
(g) The victim of the violent crime for which the youth has been sentenced shall receive notice of the target release date as provided in paragraph (4) of subsection (d) of Section 4.5 of the Rights of Crime Victims and Witnesses Act.
(h) The Department shall not release any material to the youth, the youth's attorney, any third party, or any other person containing any information from the victim or from a person related to the victim by blood, adoption, or marriage who has written objections, testified at any hearing, or submitted audio or visual objections to the youth's aftercare release, unless provided with a waiver from that objecting party. The Department shall not release the names or addresses of any person on its victim registry to any other person except the victim, a law enforcement agency, or other victim notification system.
(i) Any recording considered under the provisions of paragraph (6) or (7) of subsection (e) or subsection (f) of this Section shall be in the form designated by the Department. The recording shall be both visual and aural. Every voice on the recording and person present shall be identified and the recording shall contain either a visual or aural statement of the person submitting the recording, the date of the recording, and the name of the youth whose aftercare release is being considered. The recordings shall be retained by the Department and shall be considered during any subsequent aftercare release decision if the victim or State's Attorney submits in writing a declaration clearly identifying the recording as representing the position of the victim or State's Attorney regarding the release of the youth.
(j) The Department shall not release a youth eligible for aftercare release if it determines that:
(1) there is a substantial risk that he or she will

not conform to reasonable conditions of aftercare release;

(2) his or her release at that time would deprecate

the seriousness of his or her offense or promote disrespect for the law; or

(3) his or her release would have a substantially

adverse effect on institutional discipline.

(k) The Department shall render its release decision and shall state the basis therefor both in the records of the Department and in written notice to the youth who was considered for aftercare release. In its decision, the Department shall set the youth's time for aftercare release, or if it denies aftercare release it shall provide for reconsideration of aftercare release not less frequently than once each year.
(l) The Department shall ensure all evaluations and proceedings under the Sexually Violent Persons Commitment Act are completed prior to any youth's release, when applicable.
(m) Any youth whose aftercare release has been revoked by the Prisoner Review Board under Section 3-3-9.5 of this Code may be rereleased to the full aftercare release term by the Department at any time in accordance with this Section. Youth rereleased under this subsection shall be subject to Sections 3-2.5-70, 3-2.5-75, 3-2.5-80, 3-2.5-90, 3-2.5-95, and 3-3-9.5 of this Code.
(n) The Department shall adopt rules regarding the exercise of its discretion under this Section.
(Source: P.A. 99-628, eff. 1-1-17.)

(730 ILCS 5/3-2.5-90)
Sec. 3-2.5-90. Release to warrant or detainer.
(a) If a warrant or detainer is placed against a youth by the court or other authority of this or any other jurisdiction, the Department of Juvenile Justice shall inquire before the youth is considered for aftercare release whether the authority concerned intends to execute or withdraw the process if the youth is released.
(b) If the authority notifies the Department that it intends to execute the process when the youth is released, the Department shall advise the authority concerned of the sentence or disposition under which the youth is held, the time of eligibility for release, any decision of the Department relating to the youth and the nature of his or her adjustment during confinement, and shall give reasonable notice to the authority of the youth's release date.
(c) The Department may release a youth to a warrant or detainer. The Department may provide, as a condition of aftercare release, that if the charge or charges on which the warrant or detainer is based are dismissed or satisfied, prior to the expiration of the youth's aftercare release term, the authority to whose warrant or detainer he or she was released shall return him or her to serve the remainder of his or her aftercare release term.
(d) If a youth released to a warrant or detainer is thereafter sentenced to probation, or released on parole in another jurisdiction prior to the expiration of his or her aftercare release term in this State, the Department may permit the youth to serve the remainder of his or her term in either of the jurisdictions.
(Source: P.A. 99-628, eff. 1-1-17.)

(730 ILCS 5/3-2.5-95)
Sec. 3-2.5-95. Conditions of aftercare release.
(a) The conditions of aftercare release for all youth committed to the Department under the Juvenile Court Act of 1987 shall be such as the Department of Juvenile Justice deems necessary to assist the youth in leading a law-abiding life. The conditions of every aftercare release are that the youth:
(1) not violate any criminal statute of any

jurisdiction during the aftercare release term;

(2) refrain from possessing a firearm or other

dangerous weapon;

(3) report to an agent of the Department;
(4) permit the agent or aftercare specialist to visit

the youth at his or her home, employment, or elsewhere to the extent necessary for the agent or aftercare specialist to discharge his or her duties;

(5) reside at a Department-approved host site;
(6) secure permission before visiting or writing a

committed person in an Illinois Department of Corrections or Illinois Department of Juvenile Justice facility;

(7) report all arrests to an agent of the Department

as soon as permitted by the arresting authority but in no event later than 24 hours after release from custody and immediately report service or notification of an order of protection, a civil no contact order, or a stalking no contact order to an agent of the Department;

(8) obtain permission of an agent of the Department

before leaving the State of Illinois;

(9) obtain permission of an agent of the Department

before changing his or her residence or employment;

(10) consent to a search of his or her person,

property, or residence under his or her control;

(11) refrain from the use or possession of narcotics

or other controlled substances in any form, or both, or any paraphernalia related to those substances and submit to a urinalysis test as instructed by an agent of the Department;

(12) not frequent places where controlled substances

are illegally sold, used, distributed, or administered;

(13) not knowingly associate with other persons on

parole, aftercare release, or mandatory supervised release without prior written permission of his or her aftercare specialist and not associate with persons who are members of an organized gang as that term is defined in the Illinois Streetgang Terrorism Omnibus Prevention Act;

(14) provide true and accurate information, as it

relates to his or her adjustment in the community while on aftercare release or to his or her conduct while incarcerated, in response to inquiries by an agent of the Department;

(15) follow any specific instructions provided by the

agent that are consistent with furthering conditions set and approved by the Department or by law to achieve the goals and objectives of his or her aftercare release or to protect the public; these instructions by the agent may be modified at any time, as the agent deems appropriate;

(16) comply with the terms and conditions of an order

of protection issued under the Illinois Domestic Violence Act of 1986; an order of protection issued by the court of another state, tribe, or United States territory; a no contact order issued under the Civil No Contact Order Act; or a no contact order issued under the Stalking No Contact Order Act;

(17) if convicted of a sex offense as defined in the

Sex Offender Management Board Act, and a sex offender treatment provider has evaluated and recommended further sex offender treatment while on aftercare release, the youth shall undergo treatment by a sex offender treatment provider or associate sex offender provider as defined in the Sex Offender Management Board Act at his or her expense based on his or her ability to pay for the treatment;

(18) if convicted of a sex offense as defined in the

Sex Offender Management Board Act, refrain from residing at the same address or in the same condominium unit or apartment unit or in the same condominium complex or apartment complex with another person he or she knows or reasonably should know is a convicted sex offender or has been placed on supervision for a sex offense; the provisions of this paragraph do not apply to a person convicted of a sex offense who is placed in a Department of Corrections licensed transitional housing facility for sex offenders, or is in any facility operated or licensed by the Department of Children and Family Services or by the Department of Human Services, or is in any licensed medical facility;

(19) if convicted for an offense that would qualify

the offender as a sexual predator under the Sex Offender Registration Act wear an approved electronic monitoring device as defined in Section 5-8A-2 for the duration of the youth's aftercare release term and if convicted for an offense of criminal sexual assault, aggravated criminal sexual assault, predatory criminal sexual assault of a child, criminal sexual abuse, aggravated criminal sexual abuse, or ritualized abuse of a child when the victim was under 18 years of age at the time of the commission of the offense and the offender used force or the threat of force in the commission of the offense wear an approved electronic monitoring device as defined in Section 5-8A-2 that has Global Positioning System (GPS) capability for the duration of the youth's aftercare release term;

(20) if convicted for an offense that would qualify

the offender as a child sex offender as defined in Section 11-9.3 or 11-9.4 of the Criminal Code of 1961 or the Criminal Code of 2012, refrain from communicating with or contacting, by means of the Internet, a person who is not related to the offender and whom the offender reasonably believes to be under 18 years of age; for purposes of this paragraph (20), "Internet" has the meaning ascribed to it in Section 16-0.1 of the Criminal Code of 2012; and a person is not related to the offender if the person is not: (A) the spouse, brother, or sister of the offender; (B) a descendant of the offender; (C) a first or second cousin of the offender; or (D) a step-child or adopted child of the offender;

(21) if convicted under Section 11-6, 11-20.1,

11-20.1B, 11-20.3, or 11-21 of the Criminal Code of 1961 or the Criminal Code of 2012, consent to search of computers, PDAs, cellular phones, and other devices under his or her control that are capable of accessing the Internet or storing electronic files, in order to confirm Internet protocol addresses reported in accordance with the Sex Offender Registration Act and compliance with conditions in this Act;

(22) if convicted for an offense that would qualify

the offender as a sex offender or sexual predator under the Sex Offender Registration Act, not possess prescription drugs for erectile dysfunction;

(23) if convicted for an offense under Section 11-6,

11-9.1, 11-14.4 that involves soliciting for a juvenile prostitute, 11-15.1, 11-20.1, 11-20.1B, 11-20.3, or 11-21 of the Criminal Code of 1961 or the Criminal Code of 2012, or any attempt to commit any of these offenses:

(A) not access or use a computer or any other

device with Internet capability without the prior written approval of the Department;

(B) submit to periodic unannounced examinations

of the youth's computer or any other device with Internet capability by the youth's aftercare specialist, a law enforcement officer, or assigned computer or information technology specialist, including the retrieval and copying of all data from the computer or device and any internal or external peripherals and removal of the information, equipment, or device to conduct a more thorough inspection;

(C) submit to the installation on the youth's

computer or device with Internet capability, at the youth's expense, of one or more hardware or software systems to monitor the Internet use; and

(D) submit to any other appropriate restrictions

concerning the youth's use of or access to a computer or any other device with Internet capability imposed by the Department or the youth's aftercare specialist;

(24) if convicted of a sex offense as defined in the

Sex Offender Registration Act, refrain from accessing or using a social networking website as defined in Section 17-0.5 of the Criminal Code of 2012;

(25) if convicted of a sex offense as defined in

Section 2 of the Sex Offender Registration Act that requires the youth to register as a sex offender under that Act, not knowingly use any computer scrub software on any computer that the youth uses;

(26) if convicted of a sex offense as defined in

subsection (a-5) of Section 3-1-2 of this Code, unless the youth is a parent or guardian of a person under 18 years of age present in the home and no non-familial minors are present, not participate in a holiday event involving children under 18 years of age, such as distributing candy or other items to children on Halloween, wearing a Santa Claus costume on or preceding Christmas, being employed as a department store Santa Claus, or wearing an Easter Bunny costume on or preceding Easter;

(27) if convicted of a violation of an order of

protection under Section 12-3.4 or Section 12-30 of the Criminal Code of 1961 or the Criminal Code of 2012, be placed under electronic surveillance as provided in Section 5-8A-7 of this Code; and

(28) if convicted of a violation of the

Methamphetamine Control and Community Protection Act, the Methamphetamine Precursor Control Act, or a methamphetamine related offense, be:

(A) prohibited from purchasing, possessing, or

having under his or her control any product containing pseudoephedrine unless prescribed by a physician; and

(B) prohibited from purchasing, possessing, or

having under his or her control any product containing ammonium nitrate.

(b) The Department may in addition to other conditions require that the youth:
(1) work or pursue a course of study or vocational

training;

(2) undergo medical or psychiatric treatment, or

treatment for drug addiction or alcoholism;

(3) attend or reside in a facility established for

the instruction or residence of persons on probation or aftercare release;

(4) support his or her dependents;
(5) if convicted for an offense that would qualify

the youth as a child sex offender as defined in Section 11-9.3 or 11-9.4 of the Criminal Code of 1961 or the Criminal Code of 2012, refrain from communicating with or contacting, by means of the Internet, a person who is related to the youth and whom the youth reasonably believes to be under 18 years of age; for purposes of this paragraph (5), "Internet" has the meaning ascribed to it in Section 16-0.1 of the Criminal Code of 2012; and a person is related to the youth if the person is: (A) the spouse, brother, or sister of the youth; (B) a descendant of the youth; (C) a first or second cousin of the youth; or (D) a step-child or adopted child of the youth;

(6) if convicted for an offense that would qualify as

a sex offense as defined in the Sex Offender Registration Act:

(A) not access or use a computer or any other

device with Internet capability without the prior written approval of the Department;

(B) submit to periodic unannounced examinations

of the youth's computer or any other device with Internet capability by the youth's aftercare specialist, a law enforcement officer, or assigned computer or information technology specialist, including the retrieval and copying of all data from the computer or device and any internal or external peripherals and removal of the information, equipment, or device to conduct a more thorough inspection;

(C) submit to the installation on the youth's

computer or device with Internet capability, at the youth's offender's expense, of one or more hardware or software systems to monitor the Internet use; and

(D) submit to any other appropriate restrictions

concerning the youth's use of or access to a computer or any other device with Internet capability imposed by the Department or the youth's aftercare specialist; and

(7) in addition to other conditions:
(A) reside with his or her parents or in a foster

home;

(B) attend school;
(C) attend a non-residential program for youth; or
(D) contribute to his or her own support at home

or in a foster home.

(c) In addition to the conditions under subsections (a) and (b) of this Section, youths required to register as sex offenders under the Sex Offender Registration Act, upon release from the custody of the Department of Juvenile Justice, may be required by the Department to comply with the following specific conditions of release:
(1) reside only at a Department approved location;
(2) comply with all requirements of the Sex Offender

Registration Act;

(3) notify third parties of the risks that may be

occasioned by his or her criminal record;

(4) obtain the approval of an agent of the Department

prior to accepting employment or pursuing a course of study or vocational training and notify the Department prior to any change in employment, study, or training;

(5) not be employed or participate in any volunteer

activity that involves contact with children, except under circumstances approved in advance and in writing by an agent of the Department;

(6) be electronically monitored for a specified

period of time from the date of release as determined by the Department;

(7) refrain from entering into a designated

geographic area except upon terms approved in advance by an agent of the Department; these terms may include consideration of the purpose of the entry, the time of day, and others accompanying the youth;

(8) refrain from having any contact, including

written or oral communications, directly or indirectly, personally or by telephone, letter, or through a third party with certain specified persons including, but not limited to, the victim or the victim's family without the prior written approval of an agent of the Department;

(9) refrain from all contact, directly or indirectly,

personally, by telephone, letter, or through a third party, with minor children without prior identification and approval of an agent of the Department;

(10) neither possess or have under his or her control

any material that is sexually oriented, sexually stimulating, or that shows male or female sex organs or any pictures depicting children under 18 years of age nude or any written or audio material describing sexual intercourse or that depicts or alludes to sexual activity, including, but not limited to, visual, auditory, telephonic, or electronic media, or any matter obtained through access to any computer or material linked to computer access use;

(11) not patronize any business providing sexually

stimulating or sexually oriented entertainment nor utilize "900" or adult telephone numbers;

(12) not reside near, visit, or be in or about parks,

schools, day care centers, swimming pools, beaches, theaters, or any other places where minor children congregate without advance approval of an agent of the Department and immediately report any incidental contact with minor children to the Department;

(13) not possess or have under his or her control

certain specified items of contraband related to the incidence of sexually offending as determined by an agent of the Department;

(14) may be required to provide a written daily log

of activities if directed by an agent of the Department;

(15) comply with all other special conditions that

the Department may impose that restrict the youth from high-risk situations and limit access to potential victims;

(16) take an annual polygraph exam;
(17) maintain a log of his or her travel; or
(18) obtain prior approval of an agent of the

Department before driving alone in a motor vehicle.

(d) The conditions under which the aftercare release is to be served shall be communicated to the youth in writing prior to his or her release, and he or she shall sign the same before release. A signed copy of these conditions, including a copy of an order of protection if one had been issued by the criminal court, shall be retained by the youth and another copy forwarded to the officer or aftercare specialist in charge of his or her supervision.
(e) After a revocation hearing under Section 3-3-9.5, the Department of Juvenile Justice may modify or enlarge the conditions of aftercare release.
(f) The Department shall inform all youth of the optional services available to them upon release and shall assist youth in availing themselves of the optional services upon their release on a voluntary basis.
(Source: P.A. 99-628, eff. 1-1-17.)

(730 ILCS 5/3-2.5-100)
Sec. 3-2.5-100. Length of aftercare release; discharge.
(a) The aftercare release term of a youth committed to the Department under the Juvenile Court Act of 1987 shall be as set out in Section 5-750 of the Juvenile Court Act of 1987, unless sooner terminated under subsection (b) of this Section, as otherwise provided by law, or as ordered by the court. The aftercare release term of youth committed to the Department as a habitual or violent juvenile offender under Section 5-815 or 5-820 of the Juvenile Court Act of 1987 shall continue until the youth's 21st birthday unless sooner terminated under subsection (c) of this Section, as otherwise provided by law, or as ordered by the court.
(b) Provided that the youth is in compliance with the terms and conditions of his or her aftercare release, the Department of Juvenile Justice may reduce the period of a releasee's aftercare release by 90 days upon the releasee receiving a high school diploma or upon passage of high school equivalency testing during the period of his or her aftercare release. This reduction in the period of a youth's term of aftercare release shall be available only to youth who have not previously earned a high school diploma or who have not previously passed high school equivalency testing.
(c) The Department of Juvenile Justice may discharge a youth from aftercare release and his or her commitment to the Department in accordance with subsection (3) of Section 5-750 of the Juvenile Court Act of 1987, if it determines that he or she is likely to remain at liberty without committing another offense.
(Source: P.A. 99-628, eff. 1-1-17.)

(730 ILCS 5/3-2.5-110)
Sec. 3-2.5-110. State Compact Administrator. A State Compact Administrator for the Interstate Compact for Juveniles shall be appointed by the Governor. The Juvenile State Compact Administrator shall be a representative of the Illinois Department of Juvenile Justice and shall act as the day-to-day administrator for the Interstate Compact for Juveniles. The State Compact Administrator shall serve as the State's Commissioner to the Interstate Commission for Juveniles, as provided in Article III of the Compact. One Deputy State Compact Administrator from probation shall be appointed by the Supreme Court. A second Deputy State Compact Administrator shall be appointed by the Department of Human Services.
(Source: P.A. 95-937, eff. 8-26-08.)

(730 ILCS 5/Ch. III Art. 2.7 heading)

(730 ILCS 5/3-2.7-1)
Sec. 3-2.7-1. Short title. This Article may be cited as the Department of Juvenile Justice Independent Juvenile Ombudsman Law.
(Source: P.A. 98-1032, eff. 8-25-14.)

(730 ILCS 5/3-2.7-5)
Sec. 3-2.7-5. Purpose. The purpose of this Article is to create within the Department of Juvenile Justice the Office of Independent Juvenile Ombudsman for the purpose of securing the rights of youth committed to the Department of Juvenile Justice, including youth released on aftercare before final discharge.
(Source: P.A. 98-1032, eff. 8-25-14.)

(730 ILCS 5/3-2.7-10)
Sec. 3-2.7-10. Definitions. In this Article, unless the context requires otherwise:
"Department" means the Department of Juvenile Justice.
"Immediate family or household member" means the spouse, child, parent, brother, sister, grandparent, or grandchild, whether of the whole blood or half blood or by adoption, or a person who shares a common dwelling.
"Juvenile justice system" means all activities by public or private agencies or persons pertaining to youth involved in or having contact with the police, courts, or corrections.
"Office" means the Office of the Independent Juvenile Ombudsman.
"Ombudsman" means the Department of Juvenile Justice Independent Juvenile Ombudsman.
"Youth" means any person committed by court order to the custody of the Department of Juvenile Justice, including youth released on aftercare before final discharge.
(Source: P.A. 98-1032, eff. 8-25-14.)

(730 ILCS 5/3-2.7-15)
Sec. 3-2.7-15. Appointment of Independent Juvenile Ombudsman. The Governor shall appoint the Independent Juvenile Ombudsman with the advice and consent of the Senate for a term of 4 years, with the first term expiring February 1, 2017. A person appointed as Ombudsman may be reappointed to one or more subsequent terms. A vacancy shall occur upon resignation, death, or removal. The Ombudsman may only be removed by the Governor for incompetency, malfeasance, neglect of duty, or conviction of a felony. If the Senate is not in session or is in recess when an appointment subject to its confirmation is made, the Governor shall make a temporary appointment which shall be subject to subsequent Senate approval. The Ombudsman may employ deputies to perform, under the direction of the Ombudsman, the same duties and exercise the same powers as the Ombudsman, and may employ other support staff as deemed necessary. The Ombudsman and deputies must:
(1) be over the age of 21 years;
(2) have a bachelor's or advanced degree from an

accredited college or university; and

(3) have relevant expertise in areas such as the

juvenile justice system, investigations, or civil rights advocacy as evidenced by experience in the field or by academic background.

(Source: P.A. 98-1032, eff. 8-25-14.)

(730 ILCS 5/3-2.7-20)
Sec. 3-2.7-20. Conflicts of interest. A person may not serve as Ombudsman or as a deputy if the person or the person's immediate family or household member:
(1) is or has been employed by the Department of

Juvenile Justice or Department of Corrections within one year prior to appointment, other than as Ombudsman or Deputy Ombudsman;

(2) participates in the management of a business

entity or other organization receiving funds from the Department of Juvenile Justice;

(3) owns or controls, directly or indirectly, any

interest in a business entity or other organization receiving funds from the Department of Juvenile Justice;

(4) uses or receives any amount of tangible goods,

services, or funds from the Department of Juvenile Justice, other than as Ombudsman or Deputy Ombudsman; or

(5) is required to register as a lobbyist for an

organization that interacts with the juvenile justice system.

(Source: P.A. 98-1032, eff. 8-25-14.)

(730 ILCS 5/3-2.7-25)
Sec. 3-2.7-25. Duties and powers.
(a) The Independent Juvenile Ombudsman shall function independently within the Department of Juvenile Justice with respect to the operations of the Office in performance of his or her duties under this Article and shall report to the Governor. The Ombudsman shall adopt rules and standards as may be necessary or desirable to carry out his or her duties. Funding for the Office shall be designated separately within Department funds. The Department shall provide necessary administrative services and facilities to the Office of the Independent Juvenile Ombudsman.
(b) The Office of Independent Juvenile Ombudsman shall have the following duties:
(1) review and monitor the implementation of the

rules and standards established by the Department of Juvenile Justice and evaluate the delivery of services to youth to ensure that the rights of youth are fully observed;

(2) provide assistance to a youth or family whom the

Ombudsman determines is in need of assistance, including advocating with an agency, provider, or other person in the best interests of the youth;

(3) investigate and attempt to resolve complaints

made by or on behalf of youth, other than complaints alleging criminal behavior or violations of the State Officials and Employees Ethics Act, if the Office determines that the investigation and resolution would further the purpose of the Office, and:

(A) a youth committed to the Department of

Juvenile Justice or the youth's family is in need of assistance from the Office; or

(B) a systemic issue in the Department of

Juvenile Justice's provision of services is raised by a complaint;

(4) review or inspect periodically the facilities and

procedures of any facility in which a youth has been placed by the Department of Juvenile Justice to ensure that the rights of youth are fully observed; and

(5) be accessible to and meet confidentially and

regularly with youth committed to the Department and serve as a resource by informing them of pertinent laws, rules, and policies, and their rights thereunder.

(c) The following cases shall be reported immediately to the Director of Juvenile Justice and the Governor:
(1) cases of severe abuse or injury of a youth;
(2) serious misconduct, misfeasance, malfeasance, or

serious violations of policies and procedures concerning the administration of a Department of Juvenile Justice program or operation;

(3) serious problems concerning the delivery of

services in a facility operated by or under contract with the Department of Juvenile Justice;

(4) interference by the Department of Juvenile

Justice with an investigation conducted by the Office; and

(5) other cases as deemed necessary by the Ombudsman.
(d) Notwithstanding any other provision of law, the Ombudsman may not investigate alleged criminal behavior or violations of the State Officials and Employees Ethics Act. If the Ombudsman determines that a possible criminal act has been committed, or that special expertise is required in the investigation, he or she shall immediately notify the Department of State Police. If the Ombudsman determines that a possible violation of the State Officials and Employees Ethics Act has occurred, he or she shall immediately refer the incident to the Office of the Governor's Executive Inspector General for investigation. If the Ombudsman receives a complaint from a youth or third party regarding suspected abuse or neglect of a child, the Ombudsman shall refer the incident to the Child Abuse and Neglect Hotline or to the State Police as mandated by the Abused and Neglected Child Reporting Act. Any investigation conducted by the Ombudsman shall not be duplicative and shall be separate from any investigation mandated by the Abused and Neglected Child Reporting Act. All investigations conducted by the Ombudsman shall be conducted in a manner designed to ensure the preservation of evidence for possible use in a criminal prosecution.
(e) In performance of his or her duties, the Ombudsman may:
(1) review court files of youth;
(2) recommend policies, rules, and legislation

designed to protect youth;

(3) make appropriate referrals under any of the

duties and powers listed in this Section;

(4) attend internal administrative and disciplinary

hearings to ensure the rights of youth are fully observed and advocate for the best interest of youth when deemed necessary; and

(5) perform other acts, otherwise permitted or

required by law, in furtherance of the purpose of the Office.

(f) To assess if a youth's rights have been violated, the Ombudsman may, in any matter that does not involve alleged criminal behavior, contact or consult with an administrator, employee, youth, parent, expert, or any other individual in the course of his or her investigation or to secure information as necessary to fulfill his or her duties.
(Source: P.A. 98-1032, eff. 8-25-14; 99-78, eff. 7-20-15.)

(730 ILCS 5/3-2.7-30)
Sec. 3-2.7-30. Duties of the Department of Juvenile Justice.
(a) The Department of Juvenile Justice shall allow any youth to communicate with the Ombudsman or a deputy at any time. The communication:
(1) may be in person, by phone, by mail, or by any

other means deemed appropriate in light of security concerns; and

(2) is confidential and privileged.
(b) The Department shall allow the Ombudsman and deputies full and unannounced access to youth and Department facilities at any time. The Department shall furnish the Ombudsman and deputies with appropriate meeting space in each facility in order to preserve confidentiality.
(c) The Department shall allow the Ombudsman and deputies to participate in professional development opportunities provided by the Department of Juvenile Justice as practical and to attend appropriate professional training when requested by the Ombudsman.
(d) The Department shall provide the Ombudsman copies of critical incident reports involving a youth residing in a facility operated by the Department. Critical incidents include, but are not limited to, severe injuries that result in hospitalization, suicide attempts that require medical intervention, sexual abuse, and escapes.
(e) The Department shall provide the Ombudsman with reasonable advance notice of all internal administrative and disciplinary hearings regarding a youth residing in a facility operated by the Department.
(f) The Department of Juvenile Justice may not discharge, demote, discipline, or in any manner discriminate or retaliate against a youth or an employee who in good faith makes a complaint to the Office of the Independent Juvenile Ombudsman or cooperates with the Office.
(Source: P.A. 98-1032, eff. 8-25-14.)

(730 ILCS 5/3-2.7-35)
Sec. 3-2.7-35. Reports. The Independent Juvenile Ombudsman shall provide to the General Assembly and the Governor, no later than January 1 of each year, a summary of activities done in furtherance of the purpose of the Office for the prior fiscal year. The summaries shall contain data both aggregated and disaggregated by individual facility and describe:
(1) the work of the Ombudsman;
(2) the status of any review or investigation

undertaken by the Ombudsman, but may not contain any confidential or identifying information concerning the subjects of the reports and investigations; and

(3) any recommendations that the Independent Juvenile

Ombudsman has relating to a systemic issue in the Department of Juvenile Justice's provision of services and any other matters for consideration by the General Assembly and the Governor.

(Source: P.A. 98-1032, eff. 8-25-14.)

(730 ILCS 5/3-2.7-40)
Sec. 3-2.7-40. Complaints. The Office of Independent Juvenile Ombudsman shall promptly and efficiently act on complaints made by or on behalf of youth filed with the Office that relate to the operations or staff of the Department of Juvenile Justice. The Office shall maintain information about parties to the complaint, the subject matter of the complaint, a summary of the results of the review or investigation of the complaint, including any resolution of or recommendations made as a result of the complaint. The Office shall make information available describing its procedures for complaint investigation and resolution. When applicable, the Office shall notify the complaining youth that an investigation and resolution may result in or will require disclosure of the complaining youth's identity. The Office shall periodically notify the complaint parties of the status of the complaint until final disposition.
(Source: P.A. 98-1032, eff. 8-25-14.)

(730 ILCS 5/3-2.7-45)
Sec. 3-2.7-45. Confidentiality. The name, address, or other personally identifiable information of a person who files a complaint with the Office, information generated by the Office related to a complaint or other activities of the Office, and confidential records obtained by the Office are not subject to disclosure under the Freedom of Information Act. The Office shall disclose the records only if required by court order on a showing of good cause.
(Source: P.A. 98-1032, eff. 8-25-14.)

(730 ILCS 5/3-2.7-50)
Sec. 3-2.7-50. Promotion and awareness of Office. The Independent Juvenile Ombudsman shall promote awareness among the public and youth of:
(1) the rights of youth committed to the Department;
(2) the purpose of the Office;
(3) how the Office may be contacted;
(4) the confidential nature of communications; and
(5) the services the Office provides.
(Source: P.A. 98-1032, eff. 8-25-14; 99-78, eff. 7-20-15.)

(730 ILCS 5/3-2.7-55)
Sec. 3-2.7-55. Access to information of governmental entities. The Department of Juvenile Justice shall provide the Independent Juvenile Ombudsman unrestricted access to all master record files of youth under Section 3-5-1 of this Code. Access to educational, social, psychological, mental health, substance abuse, and medical records shall not be disclosed except as provided in Section 5-910 of the Juvenile Court Act of 1987, the Mental Health and Developmental Disabilities Confidentiality Act, the School Code, and any applicable federal laws that govern access to those records.
(Source: P.A. 98-1032, eff. 8-25-14.)

(730 ILCS 5/Ch. III Art. 3 heading)

(730 ILCS 5/3-3-1) (from Ch. 38, par. 1003-3-1)
Sec. 3-3-1. Establishment and appointment of Prisoner Review Board.
(a) There shall be a Prisoner Review Board independent of the Department which shall be:
(1) the paroling authority for persons sentenced

under the law in effect prior to the effective date of this amendatory Act of 1977;

(1.5) (blank);
(2) the board of review for cases involving the

revocation of sentence credits or a suspension or reduction in the rate of accumulating the credit;

(3) the board of review and recommendation for the

exercise of executive clemency by the Governor;

(4) the authority for establishing release dates for

certain prisoners sentenced under the law in existence prior to the effective date of this amendatory Act of 1977, in accordance with Section 3-3-2.1 of this Code;

(5) the authority for setting conditions for parole

and mandatory supervised release under Section 5-8-1(a) of this Code, and determining whether a violation of those conditions warrant revocation of parole or mandatory supervised release or the imposition of other sanctions; and

(6) the authority for determining whether a violation

of aftercare release conditions warrant revocation of aftercare release.

(b) The Board shall consist of 15 persons appointed by the Governor by and with the advice and consent of the Senate. One member of the Board shall be designated by the Governor to be Chairman and shall serve as Chairman at the pleasure of the Governor. The members of the Board shall have had at least 5 years of actual experience in the fields of penology, corrections work, law enforcement, sociology, law, education, social work, medicine, psychology, other behavioral sciences, or a combination thereof. At least 6 members so appointed must have had at least 3 years experience in the field of juvenile matters. No more than 8 Board members may be members of the same political party.
Each member of the Board shall serve on a full-time basis and shall not hold any other salaried public office, whether elective or appointive, nor any other office or position of profit, nor engage in any other business, employment, or vocation. The Chairman of the Board shall receive $35,000 a year, or an amount set by the Compensation Review Board, whichever is greater, and each other member $30,000, or an amount set by the Compensation Review Board, whichever is greater.
(c) Notwithstanding any other provision of this Section, the term of each member of the Board who was appointed by the Governor and is in office on June 30, 2003 shall terminate at the close of business on that date or when all of the successor members to be appointed pursuant to this amendatory Act of the 93rd General Assembly have been appointed by the Governor, whichever occurs later. As soon as possible, the Governor shall appoint persons to fill the vacancies created by this amendatory Act.
Of the initial members appointed under this amendatory Act of the 93rd General Assembly, the Governor shall appoint 5 members whose terms shall expire on the third Monday in January 2005, 5 members whose terms shall expire on the third Monday in January 2007, and 5 members whose terms shall expire on the third Monday in January 2009. Their respective successors shall be appointed for terms of 6 years from the third Monday in January of the year of appointment. Each member shall serve until his or her successor is appointed and qualified.
Any member may be removed by the Governor for incompetence, neglect of duty, malfeasance or inability to serve.
(d) The Chairman of the Board shall be its chief executive and administrative officer. The Board may have an Executive Director; if so, the Executive Director shall be appointed by the Governor with the advice and consent of the Senate. The salary and duties of the Executive Director shall be fixed by the Board.
(Source: P.A. 98-558, eff. 1-1-14; 99-628, eff. 1-1-17.)

(730 ILCS 5/3-3-2) (from Ch. 38, par. 1003-3-2)
Sec. 3-3-2. Powers and duties.
(a) The Parole and Pardon Board is abolished and the term "Parole and Pardon Board" as used in any law of Illinois, shall read "Prisoner Review Board." After the effective date of this amendatory Act of 1977, the Prisoner Review Board shall provide by rule for the orderly transition of all files, records, and documents of the Parole and Pardon Board and for such other steps as may be necessary to effect an orderly transition and shall:
(1) hear by at least one member and through a panel

of at least 3 members decide, cases of prisoners who were sentenced under the law in effect prior to the effective date of this amendatory Act of 1977, and who are eligible for parole;

(2) hear by at least one member and through a panel

of at least 3 members decide, the conditions of parole and the time of discharge from parole, impose sanctions for violations of parole, and revoke parole for those sentenced under the law in effect prior to this amendatory Act of 1977; provided that the decision to parole and the conditions of parole for all prisoners who were sentenced for first degree murder or who received a minimum sentence of 20 years or more under the law in effect prior to February 1, 1978 shall be determined by a majority vote of the Prisoner Review Board. One representative supporting parole and one representative opposing parole will be allowed to speak. Their comments shall be limited to making corrections and filling in omissions to the Board's presentation and discussion;

(3) hear by at least one member and through a panel

of at least 3 members decide, the conditions of mandatory supervised release and the time of discharge from mandatory supervised release, impose sanctions for violations of mandatory supervised release, and revoke mandatory supervised release for those sentenced under the law in effect after the effective date of this amendatory Act of 1977;

(3.5) hear by at least one member and through a panel

of at least 3 members decide, the conditions of mandatory supervised release and the time of discharge from mandatory supervised release, to impose sanctions for violations of mandatory supervised release and revoke mandatory supervised release for those serving extended supervised release terms pursuant to paragraph (4) of subsection (d) of Section 5-8-1;

(3.6) hear by at least one member and through a panel

of at least 3 members decide whether to revoke aftercare release for those committed to the Department of Juvenile Justice under the Juvenile Court Act of 1987;

(4) hear by at least one member and through a panel

of at least 3 members, decide cases brought by the Department of Corrections against a prisoner in the custody of the Department for alleged violation of Department rules with respect to sentence credits under Section 3-6-3 of this Code in which the Department seeks to revoke sentence credits, if the amount of time at issue exceeds 30 days or when, during any 12 month period, the cumulative amount of credit revoked exceeds 30 days except where the infraction is committed or discovered within 60 days of scheduled release. In such cases, the Department of Corrections may revoke up to 30 days of sentence credit. The Board may subsequently approve the revocation of additional sentence credit, if the Department seeks to revoke sentence credit in excess of thirty days. However, the Board shall not be empowered to review the Department's decision with respect to the loss of 30 days of sentence credit for any prisoner or to increase any penalty beyond the length requested by the Department;

(5) hear by at least one member and through a panel

of at least 3 members decide, the release dates for certain prisoners sentenced under the law in existence prior to the effective date of this amendatory Act of 1977, in accordance with Section 3-3-2.1 of this Code;

(6) hear by at least one member and through a panel

of at least 3 members decide, all requests for pardon, reprieve or commutation, and make confidential recommendations to the Governor;

(7) comply with the requirements of the Open Parole

Hearings Act;

(8) hear by at least one member and, through a panel

of at least 3 members, decide cases brought by the Department of Corrections against a prisoner in the custody of the Department for court dismissal of a frivolous lawsuit pursuant to Section 3-6-3(d) of this Code in which the Department seeks to revoke up to 180 days of sentence credit, and if the prisoner has not accumulated 180 days of sentence credit at the time of the dismissal, then all sentence credit accumulated by the prisoner shall be revoked;

(9) hear by at least 3 members, and, through a panel

of at least 3 members, decide whether to grant certificates of relief from disabilities or certificates of good conduct as provided in Article 5.5 of Chapter V;

(10) upon a petition by a person who has been

convicted of a Class 3 or Class 4 felony and who meets the requirements of this paragraph, hear by at least 3 members and, with the unanimous vote of a panel of 3 members, issue a certificate of eligibility for sealing recommending that the court order the sealing of all official records of the arresting authority, the circuit court clerk, and the Department of State Police concerning the arrest and conviction for the Class 3 or 4 felony. A person may not apply to the Board for a certificate of eligibility for sealing:

(A) until 5 years have elapsed since the

expiration of his or her sentence;

(B) until 5 years have elapsed since any arrests

or detentions by a law enforcement officer for an alleged violation of law, other than a petty offense, traffic offense, conservation offense, or local ordinance offense;

(C) if convicted of a violation of the Cannabis

Control Act, Illinois Controlled Substances Act, the Methamphetamine Control and Community Protection Act, the Methamphetamine Precursor Control Act, or the Methamphetamine Precursor Tracking Act unless the petitioner has completed a drug abuse program for the offense on which sealing is sought and provides proof that he or she has completed the program successfully;

(D) if convicted of:
(i) a sex offense described in Article 11 or

Sections 12-13, 12-14, 12-14.1, 12-15, or 12-16 of the Criminal Code of 1961 or the Criminal Code of 2012;

(ii) aggravated assault;
(iii) aggravated battery;
(iv) domestic battery;
(v) aggravated domestic battery;
(vi) violation of an order of protection;
(vii) an offense under the Criminal Code of

1961 or the Criminal Code of 2012 involving a firearm;

(viii) driving while under the influence of

alcohol, other drug or drugs, intoxicating compound or compounds or any combination thereof;

(ix) aggravated driving while under the

influence of alcohol, other drug or drugs, intoxicating compound or compounds or any combination thereof; or

(x) any crime defined as a crime of violence

under Section 2 of the Crime Victims Compensation Act.

If a person has applied to the Board for a

certificate of eligibility for sealing and the Board denies the certificate, the person must wait at least 4 years before filing again or filing for pardon from the Governor unless the Chairman of the Prisoner Review Board grants a waiver.

The decision to issue or refrain from issuing a

certificate of eligibility for sealing shall be at the Board's sole discretion, and shall not give rise to any cause of action against either the Board or its members.

The Board may only authorize the sealing of Class 3

and 4 felony convictions of the petitioner from one information or indictment under this paragraph (10). A petitioner may only receive one certificate of eligibility for sealing under this provision for life; and

(11) upon a petition by a person who after having

been convicted of a Class 3 or Class 4 felony thereafter served in the United States Armed Forces or National Guard of this or any other state and had received an honorable discharge from the United States Armed Forces or National Guard or who at the time of filing the petition is enlisted in the United States Armed Forces or National Guard of this or any other state and served one tour of duty and who meets the requirements of this paragraph, hear by at least 3 members and, with the unanimous vote of a panel of 3 members, issue a certificate of eligibility for expungement recommending that the court order the expungement of all official records of the arresting authority, the circuit court clerk, and the Department of State Police concerning the arrest and conviction for the Class 3 or 4 felony. A person may not apply to the Board for a certificate of eligibility for expungement:

(A) if convicted of:
(i) a sex offense described in Article 11 or

Sections 12-13, 12-14, 12-14.1, 12-15, or 12-16 of the Criminal Code of 1961 or Criminal Code of 2012;

(ii) an offense under the Criminal Code of

1961 or Criminal Code of 2012 involving a firearm; or

(iii) a crime of violence as defined in

Section 2 of the Crime Victims Compensation Act; or

(B) if the person has not served in the United

States Armed Forces or National Guard of this or any other state or has not received an honorable discharge from the United States Armed Forces or National Guard of this or any other state or who at the time of the filing of the petition is serving in the United States Armed Forces or National Guard of this or any other state and has not completed one tour of duty.

If a person has applied to the Board for a

certificate of eligibility for expungement and the Board denies the certificate, the person must wait at least 4 years before filing again or filing for a pardon with authorization for expungement from the Governor unless the Governor or Chairman of the Prisoner Review Board grants a waiver.

(a-5) The Prisoner Review Board, with the cooperation of and in coordination with the Department of Corrections and the Department of Central Management Services, shall implement a pilot project in 3 correctional institutions providing for the conduct of hearings under paragraphs (1) and (4) of subsection (a) of this Section through interactive video conferences. The project shall be implemented within 6 months after the effective date of this amendatory Act of 1996. Within 6 months after the implementation of the pilot project, the Prisoner Review Board, with the cooperation of and in coordination with the Department of Corrections and the Department of Central Management Services, shall report to the Governor and the General Assembly regarding the use, costs, effectiveness, and future viability of interactive video conferences for Prisoner Review Board hearings.
(b) Upon recommendation of the Department the Board may restore sentence credit previously revoked.
(c) The Board shall cooperate with the Department in promoting an effective system of parole and mandatory supervised release.
(d) The Board shall promulgate rules for the conduct of its work, and the Chairman shall file a copy of such rules and any amendments thereto with the Director and with the Secretary of State.
(e) The Board shall keep records of all of its official actions and shall make them accessible in accordance with law and the rules of the Board.
(f) The Board or one who has allegedly violated the conditions of his or her parole, aftercare release, or mandatory supervised release may require by subpoena the attendance and testimony of witnesses and the production of documentary evidence relating to any matter under investigation or hearing. The Chairman of the Board may sign subpoenas which shall be served by any agent or public official authorized by the Chairman of the Board, or by any person lawfully authorized to serve a subpoena under the laws of the State of Illinois. The attendance of witnesses, and the production of documentary evidence, may be required from any place in the State to a hearing location in the State before the Chairman of the Board or his or her designated agent or agents or any duly constituted Committee or Subcommittee of the Board. Witnesses so summoned shall be paid the same fees and mileage that are paid witnesses in the circuit courts of the State, and witnesses whose depositions are taken and the persons taking those depositions are each entitled to the same fees as are paid for like services in actions in the circuit courts of the State. Fees and mileage shall be vouchered for payment when the witness is discharged from further attendance.
In case of disobedience to a subpoena, the Board may petition any circuit court of the State for an order requiring the attendance and testimony of witnesses or the production of documentary evidence or both. A copy of such petition shall be served by personal service or by registered or certified mail upon the person who has failed to obey the subpoena, and such person shall be advised in writing that a hearing upon the petition will be requested in a court room to be designated in such notice before the judge hearing motions or extraordinary remedies at a specified time, on a specified date, not less than 10 nor more than 15 days after the deposit of the copy of the written notice and petition in the U.S. mails addressed to the person at his last known address or after the personal service of the copy of the notice and petition upon such person. The court upon the filing of such a petition, may order the person refusing to obey the subpoena to appear at an investigation or hearing, or to there produce documentary evidence, if so ordered, or to give evidence relative to the subject matter of that investigation or hearing. Any failure to obey such order of the circuit court may be punished by that court as a contempt of court.
Each member of the Board and any hearing officer designated by the Board shall have the power to administer oaths and to take the testimony of persons under oath.
(g) Except under subsection (a) of this Section, a majority of the members then appointed to the Prisoner Review Board shall constitute a quorum for the transaction of all business of the Board.
(h) The Prisoner Review Board shall annually transmit to the Director a detailed report of its work for the preceding calendar year. The annual report shall also be transmitted to the Governor for submission to the Legislature.
(Source: P.A. 98-399, eff. 8-16-13; 98-558, eff. 1-1-14; 98-756, eff. 7-16-14; 99-628, eff. 1-1-17.)

(730 ILCS 5/3-3-2.1) (from Ch. 38, par. 1003-3-2.1)
Sec. 3-3-2.1. Prisoner Review Board - Release Date.
(a) Except as provided in subsection (b), the Prisoner Review Board shall, no later than 7 days following a prisoner's next parole hearing after the effective date of this Amendatory Act of 1977, provide each prisoner sentenced under the law in effect prior to the effective date of this amendatory Act of 1977, with a fixed release date.
(b) No release date under this Section shall be set for any person sentenced to an indeterminate sentence under the law in effect prior to the effective date of this amendatory Act of 1977 in which the minimum term of such sentence is 20 years or more.
(c) The Prisoner Review Board shall notify each eligible offender of his or her release date in a form substantially as follows: Date of Notice "To (Name of offender):
Under a recent change in the law you are provided with this choice:
(1) You may remain under your present indeterminate sentence and continue to be eligible for parole; or (2) you may waive your right to parole and accept the release date which has been set for you. From this release date will be deducted any good conduct credit you may earn.
If you accept the release date established by the Board, you will no longer be eligible for parole.
Your release date from prison has been set for: (release date) ........ , subject to a term of mandatory supervised release as provided by law.
If you accumulate the maximum amount of good conduct credit as allowed by law recently enacted, you can be released on: ........ , subject to a term of mandatory supervised release as provided by law.
Should you choose not to accept the release date, your next parole hearing will be: ........ .
The Board has based its determination of your release date on the following:
(1) The material that normally would be examined in

connection with your parole hearing, as set forth in paragraph (d) of Section 3-3-4 of the Unified Code of Corrections:

(2) the intent of the court in imposing sentence on

you;

(3) the present schedule of sentences for similar

offenses provided by Articles 4.5 and 5 of Chapter V of the Unified Code of Corrections, as amended;

(4) the factors in mitigation and aggravation

provided by Sections 5-5-3.1 and 5-5-3.2 of the Unified Code of Corrections, as amended;

(5) The rate of accumulating good conduct credits

provided by Section 3-6-3 of the Unified Code of Corrections, as amended;

(6) your behavior since commitment.
You now have 60 days in which to decide whether to remain under your indeterminate sentence and continue to be eligible for parole or waive your right to parole and accept the release date established for you by the Board. If you do nothing within 60 days, you will remain under the parole system.
If you accept the release date, you may accumulate good conduct credit at the maximum rate provided under the law recently enacted.
If you feel that the release date set for you is unfair or is not based on complete information required to be considered by the Board, you may request that the Board reconsider the date. In your request you must set forth specific reasons why you feel the Board's release date is unfair and you may submit relevant material in support of your request.
The Department of Corrections is obligated to assist you in that effort, if you ask it to do so.
The Board will notify you within 60 days whether or not it will reconsider its decision. The Board's decision with respect to reconsidering your release date is final and cannot be appealed to any court.
If the Board decides not to reconsider your case you will have 60 days in which to decide whether to accept the release date and waive your right to parole or to continue under the parole system. If you do nothing within 60 days after you receive notification of the Board's decision you will remain under the parole system.
If the Board decides to reconsider its decision with respect to your release date, the Board will schedule a date for reconsideration as soon as practicable, but no later than 60 days from the date it receives your request, and give you at least 30 days notice. You may submit material to the Board which you believe will be helpful in deciding a proper date for your release. The Department of Corrections is obligated to assist you in that effort, if you ask it to do so.
Neither you nor your lawyer has the right to be present on the date of reconsideration, nor the right to call witnesses. However, the Board may ask you or your lawyer to appear or may ask to hear witnesses. The Board will base its determination on the same data on which it made its earlier determination, plus any new information which may be available to it.
When the Board has made its decision you will be informed of the release date. In no event will it be longer than the release date originally determined. From this date you may continue to accumulate good conduct credits at the maximum rate. You will not be able to appeal the Board's decision to a court.
Following the Board's reconsideration and upon being notified of your release date you will have 60 days in which to decide whether to accept the release date and waive your right to parole or to continue under the parole system. If you do nothing within 60 days after notification of the Board's decision you will remain under the parole system."
(d) The Board shall provide each eligible offender with a form substantially as follows:
"I (name of offender) am fully aware of my right to choose between parole eligibility and a fixed release date. I know that if I accept the release date established, I will give up my right to seek parole. I have read and understood the Prisoner Review Board's letter, and I know how and under what circumstances the Board has set my release date. I know that I will be released on that date and will be released earlier if I accumulate good conduct credit. I know that the date set by the Board is final, and can't be appealed to a court.
Fully aware of all the implications, I expressly and knowingly waive my right to seek parole and accept the release date as established by the Prisoner Review Board."
(e) The Board shall use the following information and standards in establishing a release date for each eligible offender who requests that a date be set:
(1) Such information as would be considered in a

parole hearing under Section 3-3-4 of this Code;

(2) The intent of the court in imposing the

offender's sentence;

(3) The present schedule for similar offenses

provided by Articles 4.5 and 5 of Chapter V of this Code;

(4) Factors in aggravation and mitigation of sentence

as provided in Sections 5-5-3.1 and 5-5-3.2 of this Code;

(5) The rate of accumulating good conduct credits

provided by Section 3-6-3 of this Code;

(6) The offender's behavior since commitment to the

Department.

(f) After the release date is set by the Board, the offender can accumulate good conduct credits in accordance with Section 3-6-3 of this Code.
(g) The release date established by the Board shall not be sooner than the earliest date that the offender would have been eligible for release under the sentence imposed on him by the court, less time credit previously earned for good behavior, nor shall it be later than the latest date at which the offender would have been eligible for release under such sentence, less time credit previously earned for good behavior.
(h) (1) Except as provided in subsection (b), each prisoner appearing at his next parole hearing subsequent to the effective date of the amendatory Act of 1977, shall be notified within 7 days of the hearing that he will either be released on parole or that a release date has been set by the Board. The notice and waiver form provided for in subsections (c) and (d) shall be presented to eligible prisoners no later than 7 days following their parole hearing. A written statement of the basis for the decision with regard to the release date set shall be given to such prisoners no later than 14 days following the parole hearing.
(2) Each prisoner upon notification of his release date shall have 60 days to choose whether to remain under the parole system or to accept the release date established by the Board. No release date shall be effective unless the prisoner waives his right to parole in writing. If no choice is made by such prisoner within 60 days from the date of his notification of a release date, such prisoner shall remain under the parole system.
(3) Within the 60 day period as provided in paragraph (2) of this subsection, a prisoner may request that the Board reconsider its decision with regard to such prisoner's release date. No later than 60 days following receipt of such request for reconsideration, the Board shall notify the prisoner as to whether or not it will reconsider such prisoner's release date. No court shall have jurisdiction to review the Board's decision. No prisoner shall be entitled to more than one request for reconsideration of his release date.
(A) If the Board decides not to reconsider the

release date, the prisoner shall have 60 days to choose whether to remain under the parole system or to accept the release date established by the Board. No release date shall be effective unless the prisoner waives his right to parole in writing. If no choice is made by such prisoner within 60 days from the date of the notification by the Board refusing to reconsider his release date, such prisoner shall remain under the parole system.

(B) If the Board decides to reconsider its decision

with respect to such release date, the Board shall schedule a date for reconsideration as soon as practicable, but no later than 60 days from the date of the prisoner's request, and give such prisoner at least 30 days notice. Such prisoner may submit any relevant material to the Board which would aid in ascertaining a proper release date. The Department of Corrections shall assist any such prisoner if asked to do so.

Neither the prisoner nor his lawyer has the right to

be present on the date of reconsideration, nor the right to call witnesses. However, the Board may ask such prisoner or his or her lawyer to appear or may ask to hear witnesses. The Board shall base its determination on the factors specified in subsection (e), plus any new information which may be available to it.

(C) When the Board has made its decision, the

prisoner shall be informed of the release date as provided for in subsection (c) no later than 7 days following the reconsideration. In no event shall such release date be longer than the release date originally determined. The decision of the Board is final. No court shall have jurisdiction to review the Board's decision.

Following the Board's reconsideration and its notification to the prisoner of his or her release date, such prisoner shall have 60 days from the date of such notice in which to decide whether to accept the release date and waive his or her right to parole or to continue under the parole system. If such prisoner does nothing within 60 days after notification of the Board's decision, he or she shall remain under the parole system.
(Source: P.A. 95-1052, eff. 7-1-09; 96-1000, eff. 7-2-10.)

(730 ILCS 5/3-3-3) (from Ch. 38, par. 1003-3-3)
Sec. 3-3-3. Eligibility for parole or release.
(a) Except for those offenders who accept the fixed release date established by the Prisoner Review Board under Section 3-3-2.1, every person serving a term of imprisonment under the law in effect prior to the effective date of this amendatory Act of 1977 shall be eligible for parole when he or she has served:
(1) the minimum term of an indeterminate sentence

less time credit for good behavior, or 20 years less time credit for good behavior, whichever is less; or

(2) 20 years of a life sentence less time credit for

good behavior; or

(3) 20 years or one-third of a determinate sentence,

whichever is less, less time credit for good behavior.

(b) No person sentenced under this amendatory Act of 1977 or who accepts a release date under Section 3-3-2.1 shall be eligible for parole.
(c) Except for those sentenced to a term of natural life imprisonment, every person sentenced to imprisonment under this amendatory Act of 1977 or given a release date under Section 3-3-2.1 of this Act shall serve the full term of a determinate sentence less time credit for good behavior and shall then be released under the mandatory supervised release provisions of paragraph (d) of Section 5-8-1 of this Code.
(d) No person serving a term of natural life imprisonment may be paroled or released except through executive clemency.
(e) Every person committed to the Department of Juvenile Justice under the Juvenile Court Act of 1987 and confined in the State correctional institutions or facilities if such juvenile has not been tried as an adult shall be eligible for aftercare release under Section 3-2.5-85 of this Code. However, if a juvenile has been tried as an adult he or she shall only be eligible for parole or mandatory supervised release as an adult under this Section.
(Source: P.A. 98-558, eff. 1-1-14; 99-628, eff. 1-1-17.)

(730 ILCS 5/3-3-4) (from Ch. 38, par. 1003-3-4)
Sec. 3-3-4. Preparation for parole hearing.
(a) The Prisoner Review Board shall consider the parole of each eligible person committed to the Department of Corrections at least 30 days prior to the date he or she shall first become eligible for parole.
(b) A person eligible for parole shall, no less than 15 days in advance of his or her parole interview, prepare a parole plan in accordance with the rules of the Prisoner Review Board. The person shall be assisted in preparing his or her parole plan by personnel of the Department of Corrections, and may, for this purpose, be released on furlough under Article 11. The Department shall also provide assistance in obtaining information and records helpful to the individual for his or her parole hearing. If the person eligible for parole has a petition or any written submissions prepared on his or her behalf by an attorney or other representative, the attorney or representative for the person eligible for parole must serve by certified mail the State's Attorney of the county where he or she was prosecuted with the petition or any written submissions 15 days after his or her parole interview. The State's Attorney shall provide the attorney for the person eligible for parole with a copy of his or her letter in opposition to parole via certified mail within 5 business days of the en banc hearing.
(c) Any member of the Board shall have access at all reasonable times to any committed person and to his or her master record file within the Department, and the Department shall furnish such a report to the Board concerning the conduct and character of any such person prior to his or her parole interview.
(d) In making its determination of parole, the Board shall consider:
(1) (blank);
(2) the report under Section 3-8-2 or 3-10-2;
(3) a report by the Department and any report by the

chief administrative officer of the institution or facility;

(4) a parole progress report;
(5) a medical and psychological report, if requested

by the Board;

(6) material in writing, or on film, video tape or

other electronic means in the form of a recording submitted by the person whose parole is being considered;

(7) material in writing, or on film, video tape or

other electronic means in the form of a recording or testimony submitted by the State's Attorney and the victim or a concerned citizen pursuant to the Rights of Crime Victims and Witnesses Act; and

(8) the person's eligibility for commitment under the

Sexually Violent Persons Commitment Act.

(e) The prosecuting State's Attorney's office shall receive from the Board reasonable written notice not less than 30 days prior to the parole interview and may submit relevant information by oral argument or testimony of victims and concerned citizens, or both, in writing, or on film, video tape or other electronic means or in the form of a recording to the Board for its consideration. Upon written request of the State's Attorney's office, the Prisoner Review Board shall hear protests to parole, except in counties of 1,500,000 or more inhabitants where there shall be standing objections to all such petitions. If a State's Attorney who represents a county of less than 1,500,000 inhabitants requests a protest hearing, the inmate's counsel or other representative shall also receive notice of such request. This hearing shall take place the month following the inmate's parole interview. If the inmate's parole interview is rescheduled then the Prisoner Review Board shall promptly notify the State's Attorney of the new date. The person eligible for parole shall be heard at the next scheduled en banc hearing date. If the case is to be continued, the State's Attorney's office and the attorney or representative for the person eligible for parole will be notified of any continuance within 5 business days. The State's Attorney may waive the written notice.
(f) The victim of the violent crime for which the prisoner has been sentenced shall receive notice of a parole hearing as provided in paragraph (4) of subsection (d) of Section 4.5 of the Rights of Crime Victims and Witnesses Act.
(g) Any recording considered under the provisions of subsection (d)(6), (d)(7) or (e) of this Section shall be in the form designated by the Board. Such recording shall be both visual and aural. Every voice on the recording and person present shall be identified and the recording shall contain either a visual or aural statement of the person submitting such recording, the date of the recording and the name of the person whose parole eligibility is being considered. Such recordings shall be retained by the Board and shall be deemed to be submitted at any subsequent parole hearing if the victim or State's Attorney submits in writing a declaration clearly identifying such recording as representing the present position of the victim or State's Attorney regarding the issues to be considered at the parole hearing.
(h) The Board shall not release any material to the inmate, the inmate's attorney, any third party, or any other person containing any information from the victim or from a person related to the victim by blood, adoption, or marriage who has written objections, testified at any hearing, or submitted audio or visual objections to the inmate's parole, unless provided with a waiver from that objecting party. The Board shall not release the names or addresses of any person on its victim registry to any other person except the victim, a law enforcement agency, or other victim notification system.
(Source: P.A. 98-463, eff. 8-16-13; 98-558, eff. 1-1-14; 98-717, eff. 1-1-15; 99-628, eff. 1-1-17.)

(730 ILCS 5/3-3-5) (from Ch. 38, par. 1003-3-5)
Sec. 3-3-5. Hearing and determination.
(a) The Prisoner Review Board shall meet as often as need requires to consider the cases of persons eligible for parole. Except as otherwise provided in paragraph (2) of subsection (a) of Section 3-3-2 of this Act, the Prisoner Review Board may meet and order its actions in panels of 3 or more members. The action of a majority of the panel shall be the action of the Board.
(b) If the person under consideration for parole is in the custody of the Department, at least one member of the Board shall interview him or her, and a report of that interview shall be available for the Board's consideration. However, in the discretion of the Board, the interview need not be conducted if a psychiatric examination determines that the person could not meaningfully contribute to the Board's consideration. The Board may in its discretion parole a person who is then outside the jurisdiction on his or her record without an interview. The Board need not hold a hearing or interview a person who is paroled under paragraphs (d) or (e) of this Section or released on Mandatory release under Section 3-3-10.
(c) The Board shall not parole a person eligible for parole if it determines that:
(1) there is a substantial risk that he or she will

not conform to reasonable conditions of parole or aftercare release; or

(2) his or her release at that time would deprecate

the seriousness of his or her offense or promote disrespect for the law; or

(3) his or her release would have a substantially

adverse effect on institutional discipline.

(d) (Blank).
(e) A person who has served the maximum term of imprisonment imposed at the time of sentencing less time credit for good behavior shall be released on parole to serve a period of parole under Section 5-8-1.
(f) The Board shall render its decision within a reasonable time after hearing and shall state the basis therefor both in the records of the Board and in written notice to the person on whose application it has acted. In its decision, the Board shall set the person's time for parole, or if it denies parole it shall provide for a rehearing not less frequently than once every year, except that the Board may, after denying parole, schedule a rehearing no later than 5 years from the date of the parole denial, if the Board finds that it is not reasonable to expect that parole would be granted at a hearing prior to the scheduled rehearing date. If the Board shall parole a person, and, if he or she is not released within 90 days from the effective date of the order granting parole, the matter shall be returned to the Board for review.
(f-1) If the Board paroles a person who is eligible for commitment as a sexually violent person, the effective date of the Board's order shall be stayed for 90 days for the purpose of evaluation and proceedings under the Sexually Violent Persons Commitment Act.
(g) The Board shall maintain a registry of decisions in which parole has been granted, which shall include the name and case number of the prisoner, the highest charge for which the prisoner was sentenced, the length of sentence imposed, the date of the sentence, the date of the parole, and the basis for the decision of the Board to grant parole and the vote of the Board on any such decisions. The registry shall be made available for public inspection and copying during business hours and shall be a public record pursuant to the provisions of the Freedom of Information Act.
(h) The Board shall promulgate rules regarding the exercise of its discretion under this Section.
(Source: P.A. 98-558, eff. 1-1-14; 99-268, eff. 1-1-16; 99-628, eff. 1-1-17.)

(730 ILCS 5/3-3-6) (from Ch. 38, par. 1003-3-6)
Sec. 3-3-6. Parole or release to warrant or detainer. (a) If a warrant or detainer is placed against a person by the court, parole agency, or other authority of this or any other jurisdiction, the Prisoner Review Board shall inquire before such person becomes eligible for parole or release whether the authority concerned intends to execute or withdraw the process if the person is released on parole or otherwise.
(b) If the authority notifies the Board that it intends to execute such process when the person is released, the Board shall advise the authority concerned of the sentence or disposition under which the person is held, the time of eligibility for parole or release, any decision of the Board relating to the person and the nature of his or her adjustment during confinement, and shall give reasonable notice to such authority of the person's release date.
(c) The Board may parole or release a person to a warrant or detainer. The Board may provide, as a condition of parole or release, that if the charge or charges on which the warrant or detainer is based are dismissed or satisfied, prior to the expiration of his or her parole term, the authority to whose warrant or detainer he or she was released shall return him to serve the remainder of his or her parole term or such part thereof as the Board may determine subject to paragraph (d) of Section 5-8-1.
(d) If a person paroled to a warrant or detainer is thereafter sentenced to probation, or released on parole in another jurisdiction prior to the expiration of his or her parole or mandatory supervised release term in this State, the Board may permit him or her to serve the remainder of his or her term, or such part thereof as the Board may determine, in either of the jurisdictions.
(Source: P.A. 83-346.)

(730 ILCS 5/3-3-7) (from Ch. 38, par. 1003-3-7)
Sec. 3-3-7. Conditions of parole or mandatory supervised release.
(a) The conditions of parole or mandatory supervised release shall be such as the Prisoner Review Board deems necessary to assist the subject in leading a law-abiding life. The conditions of every parole and mandatory supervised release are that the subject:
(1) not violate any criminal statute of any

jurisdiction during the parole or release term;

(2) refrain from possessing a firearm or other

dangerous weapon;

(3) report to an agent of the Department of

Corrections;

(4) permit the agent to visit him or her at his or

her home, employment, or elsewhere to the extent necessary for the agent to discharge his or her duties;

(5) attend or reside in a facility established for

the instruction or residence of persons on parole or mandatory supervised release;

(6) secure permission before visiting or writing a

committed person in an Illinois Department of Corrections facility;

(7) report all arrests to an agent of the Department

of Corrections as soon as permitted by the arresting authority but in no event later than 24 hours after release from custody and immediately report service or notification of an order of protection, a civil no contact order, or a stalking no contact order to an agent of the Department of Corrections;

(7.5) if convicted of a sex offense as defined in the

Sex Offender Management Board Act, the individual shall undergo and successfully complete sex offender treatment conducted in conformance with the standards developed by the Sex Offender Management Board Act by a treatment provider approved by the Board;

(7.6) if convicted of a sex offense as defined in the

Sex Offender Management Board Act, refrain from residing at the same address or in the same condominium unit or apartment unit or in the same condominium complex or apartment complex with another person he or she knows or reasonably should know is a convicted sex offender or has been placed on supervision for a sex offense; the provisions of this paragraph do not apply to a person convicted of a sex offense who is placed in a Department of Corrections licensed transitional housing facility for sex offenders, or is in any facility operated or licensed by the Department of Children and Family Services or by the Department of Human Services, or is in any licensed medical facility;

(7.7) if convicted for an offense that would qualify

the accused as a sexual predator under the Sex Offender Registration Act on or after January 1, 2007 (the effective date of Public Act 94-988), wear an approved electronic monitoring device as defined in Section 5-8A-2 for the duration of the person's parole, mandatory supervised release term, or extended mandatory supervised release term and if convicted for an offense of criminal sexual assault, aggravated criminal sexual assault, predatory criminal sexual assault of a child, criminal sexual abuse, aggravated criminal sexual abuse, or ritualized abuse of a child committed on or after August 11, 2009 (the effective date of Public Act 96-236) when the victim was under 18 years of age at the time of the commission of the offense and the defendant used force or the threat of force in the commission of the offense wear an approved electronic monitoring device as defined in Section 5-8A-2 that has Global Positioning System (GPS) capability for the duration of the person's parole, mandatory supervised release term, or extended mandatory supervised release term;

(7.8) if convicted for an offense committed on or

after June 1, 2008 (the effective date of Public Act 95-464) that would qualify the accused as a child sex offender as defined in Section 11-9.3 or 11-9.4 of the Criminal Code of 1961 or the Criminal Code of 2012, refrain from communicating with or contacting, by means of the Internet, a person who is not related to the accused and whom the accused reasonably believes to be under 18 years of age; for purposes of this paragraph (7.8), "Internet" has the meaning ascribed to it in Section 16-0.1 of the Criminal Code of 2012; and a person is not related to the accused if the person is not: (i) the spouse, brother, or sister of the accused; (ii) a descendant of the accused; (iii) a first or second cousin of the accused; or (iv) a step-child or adopted child of the accused;

(7.9) if convicted under Section 11-6, 11-20.1,

11-20.1B, 11-20.3, or 11-21 of the Criminal Code of 1961 or the Criminal Code of 2012, consent to search of computers, PDAs, cellular phones, and other devices under his or her control that are capable of accessing the Internet or storing electronic files, in order to confirm Internet protocol addresses reported in accordance with the Sex Offender Registration Act and compliance with conditions in this Act;

(7.10) if convicted for an offense that would

qualify the accused as a sex offender or sexual predator under the Sex Offender Registration Act on or after June 1, 2008 (the effective date of Public Act 95-640), not possess prescription drugs for erectile dysfunction;

(7.11) if convicted for an offense under Section

11-6, 11-9.1, 11-14.4 that involves soliciting for a juvenile prostitute, 11-15.1, 11-20.1, 11-20.1B, 11-20.3, or 11-21 of the Criminal Code of 1961 or the Criminal Code of 2012, or any attempt to commit any of these offenses, committed on or after June 1, 2009 (the effective date of Public Act 95-983):

(i) not access or use a computer or any other

device with Internet capability without the prior written approval of the Department;

(ii) submit to periodic unannounced examinations

of the offender's computer or any other device with Internet capability by the offender's supervising agent, a law enforcement officer, or assigned computer or information technology specialist, including the retrieval and copying of all data from the computer or device and any internal or external peripherals and removal of such information, equipment, or device to conduct a more thorough inspection;

(iii) submit to the installation on the

offender's computer or device with Internet capability, at the offender's expense, of one or more hardware or software systems to monitor the Internet use; and

(iv) submit to any other appropriate restrictions

concerning the offender's use of or access to a computer or any other device with Internet capability imposed by the Board, the Department or the offender's supervising agent;

(7.12) if convicted of a sex offense as defined in

the Sex Offender Registration Act committed on or after January 1, 2010 (the effective date of Public Act 96-262), refrain from accessing or using a social networking website as defined in Section 17-0.5 of the Criminal Code of 2012;

(7.13) if convicted of a sex offense as defined in

Section 2 of the Sex Offender Registration Act committed on or after January 1, 2010 (the effective date of Public Act 96-362) that requires the person to register as a sex offender under that Act, may not knowingly use any computer scrub software on any computer that the sex offender uses;

(8) obtain permission of an agent of the Department

of Corrections before leaving the State of Illinois;

(9) obtain permission of an agent of the Department

of Corrections before changing his or her residence or employment;

(10) consent to a search of his or her person,

property, or residence under his or her control;

(11) refrain from the use or possession of narcotics

or other controlled substances in any form, or both, or any paraphernalia related to those substances and submit to a urinalysis test as instructed by a parole agent of the Department of Corrections;

(12) not frequent places where controlled substances

are illegally sold, used, distributed, or administered;

(13) not knowingly associate with other persons on

parole or mandatory supervised release without prior written permission of his or her parole agent, except when the association involves activities related to community programs, worship services, volunteering, and engaging families, and not associate with persons who are members of an organized gang as that term is defined in the Illinois Streetgang Terrorism Omnibus Prevention Act;

(14) provide true and accurate information, as it

relates to his or her adjustment in the community while on parole or mandatory supervised release or to his or her conduct while incarcerated, in response to inquiries by his or her parole agent or of the Department of Corrections;

(15) follow any specific instructions provided by the

parole agent that are consistent with furthering conditions set and approved by the Prisoner Review Board or by law, exclusive of placement on electronic detention, to achieve the goals and objectives of his or her parole or mandatory supervised release or to protect the public. These instructions by the parole agent may be modified at any time, as the agent deems appropriate;

(16) if convicted of a sex offense as defined in

subsection (a-5) of Section 3-1-2 of this Code, unless the offender is a parent or guardian of the person under 18 years of age present in the home and no non-familial minors are present, not participate in a holiday event involving children under 18 years of age, such as distributing candy or other items to children on Halloween, wearing a Santa Claus costume on or preceding Christmas, being employed as a department store Santa Claus, or wearing an Easter Bunny costume on or preceding Easter;

(17) if convicted of a violation of an order of

protection under Section 12-3.4 or Section 12-30 of the Criminal Code of 1961 or the Criminal Code of 2012, be placed under electronic surveillance as provided in Section 5-8A-7 of this Code;

(18) comply with the terms and conditions of an

order of protection issued pursuant to the Illinois Domestic Violence Act of 1986; an order of protection issued by the court of another state, tribe, or United States territory; a no contact order issued pursuant to the Civil No Contact Order Act; or a no contact order issued pursuant to the Stalking No Contact Order Act;

(19) if convicted of a violation of the

Methamphetamine Control and Community Protection Act, the Methamphetamine Precursor Control Act, or a methamphetamine related offense, be:

(A) prohibited from purchasing, possessing, or

having under his or her control any product containing pseudoephedrine unless prescribed by a physician; and

(B) prohibited from purchasing, possessing, or

having under his or her control any product containing ammonium nitrate;

(20) if convicted of a hate crime under Section

12-7.1 of the Criminal Code of 2012, perform public or community service of no less than 200 hours and enroll in an educational program discouraging hate crimes involving the protected class identified in subsection (a) of Section 12-7.1 of the Criminal Code of 2012 that gave rise to the offense the offender committed ordered by the court; and

(21) be evaluated by the Department of Corrections

prior to release using a validated risk assessment and be subject to a corresponding level of supervision. In accordance with the findings of that evaluation:

(A) All subjects found to be at a moderate or

high risk to recidivate, or on parole or mandatory supervised release for first degree murder, a forcible felony as defined in Section 2-8 of the Criminal Code of 2012, any felony that requires registration as a sex offender under the Sex Offender Registration Act, or a Class X felony or Class 1 felony that is not a violation of the Cannabis Control Act, the Illinois Controlled Substances Act, or the Methamphetamine Control and Community Protection Act, shall be subject to high level supervision. The Department shall define high level supervision based upon evidence-based and research-based practices. Notwithstanding this placement on high level supervision, placement of the subject on electronic monitoring or detention shall not occur unless it is required by law or expressly ordered or approved by the Prisoner Review Board.

(B) All subjects found to be at a low risk to

recidivate shall be subject to low-level supervision, except for those subjects on parole or mandatory supervised release for first degree murder, a forcible felony as defined in Section 2-8 of the Criminal Code of 2012, any felony that requires registration as a sex offender under the Sex Offender Registration Act, or a Class X felony or Class 1 felony that is not a violation of the Cannabis Control Act, the Illinois Controlled Substances Act, or the Methamphetamine Control and Community Protection Act. Low level supervision shall require the subject to check in with the supervising officer via phone or other electronic means. Notwithstanding this placement on low level supervision, placement of the subject on electronic monitoring or detention shall not occur unless it is required by law or expressly ordered or approved by the Prisoner Review Board.

(b) The Board may in addition to other conditions require that the subject:
(1) work or pursue a course of study or vocational

training;

(2) undergo medical or psychiatric treatment, or

treatment for drug addiction or alcoholism;

(3) attend or reside in a facility established for

the instruction or residence of persons on probation or parole;

(4) support his or her dependents;
(5) (blank);
(6) (blank);
(7) (blank);
(7.5) if convicted for an offense committed on or

after the effective date of this amendatory Act of the 95th General Assembly that would qualify the accused as a child sex offender as defined in Section 11-9.3 or 11-9.4 of the Criminal Code of 1961 or the Criminal Code of 2012, refrain from communicating with or contacting, by means of the Internet, a person who is related to the accused and whom the accused reasonably believes to be under 18 years of age; for purposes of this paragraph (7.5), "Internet" has the meaning ascribed to it in Section 16-0.1 of the Criminal Code of 2012; and a person is related to the accused if the person is: (i) the spouse, brother, or sister of the accused; (ii) a descendant of the accused; (iii) a first or second cousin of the accused; or (iv) a step-child or adopted child of the accused;

(7.6) if convicted for an offense committed on or

after June 1, 2009 (the effective date of Public Act 95-983) that would qualify as a sex offense as defined in the Sex Offender Registration Act:

(i) not access or use a computer or any other

device with Internet capability without the prior written approval of the Department;

(ii) submit to periodic unannounced examinations

of the offender's computer or any other device with Internet capability by the offender's supervising agent, a law enforcement officer, or assigned computer or information technology specialist, including the retrieval and copying of all data from the computer or device and any internal or external peripherals and removal of such information, equipment, or device to conduct a more thorough inspection;

(iii) submit to the installation on the

offender's computer or device with Internet capability, at the offender's expense, of one or more hardware or software systems to monitor the Internet use; and

(iv) submit to any other appropriate restrictions

concerning the offender's use of or access to a computer or any other device with Internet capability imposed by the Board, the Department or the offender's supervising agent; and

(8) in addition, if a minor:
(i) reside with his or her parents or in a foster

home;

(ii) attend school;
(iii) attend a non-residential program for youth;

or

(iv) contribute to his or her own support at home

or in a foster home.

(b-1) In addition to the conditions set forth in subsections (a) and (b), persons required to register as sex offenders pursuant to the Sex Offender Registration Act, upon release from the custody of the Illinois Department of Corrections, may be required by the Board to comply with the following specific conditions of release:
(1) reside only at a Department approved location;
(2) comply with all requirements of the Sex Offender

Registration Act;

(3) notify third parties of the risks that

may be occasioned by his or her criminal record;

(4) obtain the approval of an agent of the Department

of Corrections prior to accepting employment or pursuing a course of study or vocational training and notify the Department prior to any change in employment, study, or training;

(5) not be employed or participate in any

volunteer activity that involves contact with children, except under circumstances approved in advance and in writing by an agent of the Department of Corrections;

(6) be electronically monitored for a minimum of 12

months from the date of release as determined by the Board;

(7) refrain from entering into a designated

geographic area except upon terms approved in advance by an agent of the Department of Corrections. The terms may include consideration of the purpose of the entry, the time of day, and others accompanying the person;

(8) refrain from having any contact, including

written or oral communications, directly or indirectly, personally or by telephone, letter, or through a third party with certain specified persons including, but not limited to, the victim or the victim's family without the prior written approval of an agent of the Department of Corrections;

(9) refrain from all contact, directly or

indirectly, personally, by telephone, letter, or through a third party, with minor children without prior identification and approval of an agent of the Department of Corrections;

(10) neither possess or have under his or her

control any material that is sexually oriented, sexually stimulating, or that shows male or female sex organs or any pictures depicting children under 18 years of age nude or any written or audio material describing sexual intercourse or that depicts or alludes to sexual activity, including but not limited to visual, auditory, telephonic, or electronic media, or any matter obtained through access to any computer or material linked to computer access use;

(11) not patronize any business providing

sexually stimulating or sexually oriented entertainment nor utilize "900" or adult telephone numbers;

(12) not reside near, visit, or be in or about

parks, schools, day care centers, swimming pools, beaches, theaters, or any other places where minor children congregate without advance approval of an agent of the Department of Corrections and immediately report any incidental contact with minor children to the Department;

(13) not possess or have under his or her control

certain specified items of contraband related to the incidence of sexually offending as determined by an agent of the Department of Corrections;

(14) may be required to provide a written daily log

of activities if directed by an agent of the Department of Corrections;

(15) comply with all other special conditions

that the Department may impose that restrict the person from high-risk situations and limit access to potential victims;

(16) take an annual polygraph exam;
(17) maintain a log of his or her travel; or
(18) obtain prior approval of his or her parole

officer before driving alone in a motor vehicle.

(c) The conditions under which the parole or mandatory supervised release is to be served shall be communicated to the person in writing prior to his or her release, and he or she shall sign the same before release. A signed copy of these conditions, including a copy of an order of protection where one had been issued by the criminal court, shall be retained by the person and another copy forwarded to the officer in charge of his or her supervision.
(d) After a hearing under Section 3-3-9, the Prisoner Review Board may modify or enlarge the conditions of parole or mandatory supervised release.
(e) The Department shall inform all offenders committed to the Department of the optional services available to them upon release and shall assist inmates in availing themselves of such optional services upon their release on a voluntary basis.
(f) (Blank).
(Source: P.A. 99-628, eff. 1-1-17; 99-698, eff. 7-29-16; 100-201, eff. 8-18-17; 100-260, eff. 1-1-18; 100-575, eff. 1-8-18.)

(730 ILCS 5/3-3-8) (from Ch. 38, par. 1003-3-8)
Sec. 3-3-8. Length of parole and mandatory supervised release; discharge.
(a) The length of parole for a person sentenced under the law in effect prior to the effective date of this amendatory Act of 1977 and the length of mandatory supervised release for those sentenced under the law in effect on and after such effective date shall be as set out in Section 5-8-1 unless sooner terminated under paragraph (b) of this Section.
(b) The Prisoner Review Board may enter an order releasing and discharging one from parole or mandatory supervised release, and his or her commitment to the Department, when it determines that he or she is likely to remain at liberty without committing another offense.
(b-1) Provided that the subject is in compliance with the terms and conditions of his or her parole or mandatory supervised release, the Prisoner Review Board may reduce the period of a parolee or releasee's parole or mandatory supervised release by 90 days upon the parolee or releasee receiving a high school diploma or upon passage of high school equivalency testing during the period of his or her parole or mandatory supervised release. This reduction in the period of a subject's term of parole or mandatory supervised release shall be available only to subjects who have not previously earned a high school diploma or who have not previously passed high school equivalency testing.
(b-2) The Prisoner Review Board may release a low-risk and need subject person from mandatory supervised release as determined by an appropriate evidence-based risk and need assessment.
(c) The order of discharge shall become effective upon entry of the order of the Board. The Board shall notify the clerk of the committing court of the order. Upon receipt of such copy, the clerk shall make an entry on the record judgment that the sentence or commitment has been satisfied pursuant to the order.
(d) Rights of the person discharged under this Section shall be restored under Section 5-5-5.
(Source: P.A. 99-268, eff. 1-1-16; 99-628, eff. 1-1-17; 100-3, eff. 1-1-18.)

(730 ILCS 5/3-3-9) (from Ch. 38, par. 1003-3-9)
Sec. 3-3-9. Violations; changes of conditions; preliminary hearing; revocation of parole or mandatory supervised release; revocation hearing.
(a) If prior to expiration or termination of the term of parole or mandatory supervised release, a person violates a condition set by the Prisoner Review Board or a condition of parole or mandatory supervised release under Section 3-3-7 of this Code to govern that term, the Board may:
(1) continue the existing term, with or without

modifying or enlarging the conditions; or

(2) parole or release the person to a half-way house;

or

(3) revoke the parole or mandatory supervised release

and reconfine the person for a term computed in the following manner:

(i) (A) For those sentenced under the law in

effect prior to this amendatory Act of 1977, the recommitment shall be for any portion of the imposed maximum term of imprisonment or confinement which had not been served at the time of parole and the parole term, less the time elapsed between the parole of the person and the commission of the violation for which parole was revoked;

(B) Except as set forth in paragraph (C), for

those subject to mandatory supervised release under paragraph (d) of Section 5-8-1 of this Code, the recommitment shall be for the total mandatory supervised release term, less the time elapsed between the release of the person and the commission of the violation for which mandatory supervised release is revoked. The Board may also order that a prisoner serve up to one year of the sentence imposed by the court which was not served due to the accumulation of sentence credit;

(C) For those subject to sex offender supervision

under clause (d)(4) of Section 5-8-1 of this Code, the reconfinement period for violations of clauses (a)(3) through (b-1)(15) of Section 3-3-7 shall not exceed 2 years from the date of reconfinement;

(ii) the person shall be given credit against

the term of reimprisonment or reconfinement for time spent in custody since he or she was paroled or released which has not been credited against another sentence or period of confinement;

(iii) (blank);
(iv) this Section is subject to the release

under supervision and the reparole and rerelease provisions of Section 3-3-10.

(b) The Board may revoke parole or mandatory supervised release for violation of a condition for the duration of the term and for any further period which is reasonably necessary for the adjudication of matters arising before its expiration. The issuance of a warrant of arrest for an alleged violation of the conditions of parole or mandatory supervised release shall toll the running of the term until the final determination of the charge. When parole or mandatory supervised release is not revoked that period shall be credited to the term, unless a community-based sanction is imposed as an alternative to revocation and reincarceration, including a diversion established by the Illinois Department of Corrections Parole Services Unit prior to the holding of a preliminary parole revocation hearing. Parolees who are diverted to a community-based sanction shall serve the entire term of parole or mandatory supervised release, if otherwise appropriate.
(b-5) The Board shall revoke parole or mandatory supervised release for violation of the conditions prescribed in paragraph (7.6) of subsection (a) of Section 3-3-7.
(c) A person charged with violating a condition of parole or mandatory supervised release shall have a preliminary hearing before a hearing officer designated by the Board to determine if there is cause to hold the person for a revocation hearing. However, no preliminary hearing need be held when revocation is based upon new criminal charges and a court finds probable cause on the new criminal charges or when the revocation is based upon a new criminal conviction and a certified copy of that conviction is available.
(d) Parole or mandatory supervised release shall not be revoked without written notice to the offender setting forth the violation of parole or mandatory supervised release charged against him or her.
(e) A hearing on revocation shall be conducted before at least one member of the Prisoner Review Board. The Board may meet and order its actions in panels of 3 or more members. The action of a majority of the panel shall be the action of the Board. A record of the hearing shall be made. At the hearing the offender shall be permitted to:
(1) appear and answer the charge; and
(2) bring witnesses on his or her behalf.
(f) The Board shall either revoke parole or mandatory supervised release or order the person's term continued with or without modification or enlargement of the conditions.
(g) Parole or mandatory supervised release shall not be revoked for failure to make payments under the conditions of parole or release unless the Board determines that such failure is due to the offender's willful refusal to pay.
(Source: P.A. 98-463, eff. 8-16-13; 98-558, eff. 1-1-14; 99-628, eff. 1-1-17.)

(730 ILCS 5/3-3-9.5)
Sec. 3-3-9.5. Revocation of aftercare release; revocation hearing.
(a) If, prior to expiration or termination of the aftercare release term, a juvenile committed to the Department of Juvenile Justice under the Juvenile Court Act of 1987 violates a condition of release set by the Department under Section 3-2.5-95 of this Code, the Department may initiate revocation proceedings by issuing a violation warrant under Section 3-2.5-70 of this Code or by retaking of the releasee and returning him or her to a Department facility.
(b) The Department shall provide the releasee and the Prisoner Review Board with written notice of the alleged violation of aftercare release charged against him or her.
(c) The issuance of a warrant of arrest for an alleged violation of the conditions of aftercare release shall toll the running of the aftercare release term until the final determination of the alleged violation is made. If the Board finds that the youth has not violated a condition of aftercare release, that period shall be credited to the term.
(d) A person charged with violating a condition of aftercare release shall have a preliminary hearing before a hearing officer designated by the Board to determine if there is probable cause to hold the person for a revocation hearing. However, no preliminary hearing need be held when revocation is based upon new criminal charges and a court finds probable cause on the new criminal charges or when the revocation is based upon a new criminal conviction or a finding of delinquency and a certified copy of that conviction is available.
(e) At the preliminary hearing, the Board may order the releasee held in Department custody or released under supervision pending a final revocation decision of the Board. A youth who is held in Department custody, shall be released and discharged upon the expiration of the maximum term permitted under the Juvenile Court Act of 1987.
(f) A hearing on revocation shall be conducted before at least one member of the Prisoner Review Board. The Board may meet and order its actions in panels of 3 or more members. The action of a majority of the panel shall be the action of the Board. The member hearing the matter and at least a majority of the panel shall be experienced in juvenile matters. A record of the hearing shall be made. At the hearing the releasee shall be permitted to:
(1) appear and answer the charge; and
(2) bring witnesses on his or her behalf.
(g) If the Board finds that the juvenile has not violated a condition of aftercare release, the Board shall order the juvenile rereleased and aftercare release continued under the existing term and may make specific recommendations to the Department regarding appropriate conditions of release.
(h) If the Board finds that the juvenile has violated a condition of aftercare release, the Board shall either:
(1) revoke aftercare release and order the juvenile

reconfined; or

(2) order the juvenile rereleased to serve a

specified aftercare release term not to exceed the full term permitted under the Juvenile Court Act of 1987 and may make specific recommendations to the Department regarding appropriate conditions of rerelease.

(i) Aftercare release shall not be revoked for failure to make payments under the conditions of release unless the Board determines that the failure is due to the juvenile's willful refusal to pay.
(Source: P.A. 99-628, eff. 1-1-17.)

(730 ILCS 5/3-3-10) (from Ch. 38, par. 1003-3-10)
Sec. 3-3-10. Eligibility after revocation; release under supervision.
(a) A person whose parole or mandatory supervised release has been revoked may be reparoled or rereleased by the Board at any time to the full parole or mandatory supervised release term under Section 3-3-8, except that the time which the person shall remain subject to the Board shall not exceed (1) the imposed maximum term of imprisonment or confinement and the parole term for those sentenced under the law in effect prior to the effective date of this amendatory Act of 1977 or (2) the term of imprisonment imposed by the court and the mandatory supervised release term for those sentenced under the law in effect on and after such effective date.
(b) If the Board sets no earlier release date:
(1) A person sentenced for any violation of law which

occurred before January 1, 1973, shall be released under supervision 6 months prior to the expiration of his or her maximum sentence of imprisonment less good time credit under Section 3-6-3.

(2) Any person who has violated the conditions of his

or her parole and been reconfined under Section 3-3-9 shall be released under supervision 6 months prior to the expiration of the term of his or her reconfinement under paragraph (a) of Section 3-3-9 less good time credit under Section 3-6-3. This paragraph shall not apply to persons serving terms of mandatory supervised release.

(3) Nothing herein shall require the release of a

person who has violated his or her parole within 6 months of the date when his or her release under this Section would otherwise be mandatory.

(c) Persons released under this Section shall be subject to Sections 3-3-6, 3-3-7, 3-3-9, 3-14-1, 3-14-2, 3-14-2.5, 3-14-3, and 3-14-4.
(d) This Section shall not apply to a juvenile committed to the Department of Juvenile Justice under the Juvenile Court Act of 1987 serving terms of aftercare release.
(Source: P.A. 98-558, eff. 1-1-14; 99-268, eff. 1-1-16; 99-628, eff. 1-1-17.)

(730 ILCS 5/3-3-11) (from Ch. 38, par. 1003-3-11)
Sec. 3-3-11. (Repealed).
(Source: P.A. 91-325, eff. 7-29-99. Repealed by P.A. 92-571, eff. 6-26-02.)

(730 ILCS 5/3-3-11.05)
Sec. 3-3-11.05. State Council for Interstate Compacts for the State of Illinois.
(a) Membership and appointing authority.
(1) A State Compact Administrator for the Interstate

Compact for Adult Offender Supervision shall be appointed by the Governor. The Adult Offender Supervision Compact Administrator shall be a representative of the Illinois Department of Corrections and shall act as the day-to-day administrator for the Interstate Compact for Adult Offender Supervision. The State Compact Administrator shall serve as the State's Commissioner to the Interstate Commission for Adult Offenders, as provided in Article IV of the Compact. The Adult Offender Supervision Compact Administrator shall serve as Chairperson of the State Council for Interstate Compacts, except that the State Compact Administrator for the Interstate Compact for Juveniles may be designated by the State Council to serve as Chairperson for the State Council when juvenile issues come before the council.

(2) A Deputy Compact Administrator from probation

shall be appointed by the Supreme Court.

(3) A representative shall be appointed by the

Speaker of the House of Representatives.

(4) A representative shall be appointed by the

Minority Leader of the House of Representatives.

(5) A representative shall be appointed by the

President of the Senate.

(6) A representative shall be appointed by the

Minority Leader of the Senate.

(7) A judicial representative shall be appointed by

the Supreme Court.

(8) A representative from a crime victims' advocacy

group shall be appointed by the Governor.

(9) A parole representative shall be appointed by the

Director of Corrections.

(10) A probation representative shall be appointed by

the Director of the Administrative Office of the Illinois Courts.

(11) A representative shall be appointed by the

Director of Juvenile Justice.

(12) The Deputy Compact Administrator (Juvenile)

appointed by the Secretary of Human Services.

(13) The State Compact Administrator of the

Interstate Compact for Juveniles.

(14) The persons appointed under clauses (1) through

(13) of this subsection (a) shall be voting members of the State Council. With the approval of the State Council, persons representing other organizations that may have an interest in the Compact may also be appointed to serve as non-voting members of the State Council by those interested organizations. Those organizations may include, but are not limited to, the Illinois Sheriffs' Association, the Illinois Association of Chiefs of Police, the Illinois State's Attorneys Association, and the Office of Attorney General.

(b) Terms of appointment.
(1) The Compact Administrators and the Deputy

Compact Administrators shall serve at the will of their respective appointing authorities.

(2) The crime victims' advocacy group representative

and the judicial representative shall each serve an initial term of 2 years. Thereafter, they shall each serve for a term of 4 years.

(3) The representatives appointed by the Speaker of

the House of Representatives, the President of the Senate, the Minority Leader of the House of Representatives, and the Minority Leader of the Senate shall each serve for a term of 4 years. If one of these representatives shall not be able to fulfill the completion of his or her term, then another representative shall be appointed by his or her respective appointing authority for the remainder of his or her term.

(4) The probation representative and the parole

representative shall each serve a term of 2 years.

(5) The time frame limiting the initial term of

appointments for voting representatives listed in clauses (2) through (4) of this subsection (b) shall not begin until more than 50% of the appointments have been made by the respective appointing authorities.

(c) Duties and responsibilities.
(1) The duties and responsibilities of the State

Council shall be:

(A) To appoint the State Compact Administrator as

Illinois' Commissioner on the Interstate Commission.

(B) To develop by-laws for the operation of the

State Council.

(C) To establish policies and procedures for the

Interstate Compact operations in Illinois.

(D) To monitor and remediate Compact compliance

issues in Illinois.

(E) To promote system training and public

awareness regarding the Compact's mission and mandates.

(F) To meet at least twice a year and otherwise

as called by the Chairperson.

(G) To allow for the appointment of non-voting

members as deemed appropriate.

(H) To issue rules in accordance with Article 5

of the Illinois Administrative Procedure Act.

(I) To publish Interstate Commission rules.
(d) Funding. The State shall appropriate funds to the Department of Corrections to support the operations of the State Council and its membership dues to the Interstate Commission.
(e) Penalties. Procedures for assessment of penalties imposed pursuant to Article XII of the Compact shall be established by the State Council.
(f) Notification of ratification of Compact. The State Compact Administrator shall notify the Governor and Secretary of State when 35 States have enacted the Compact.
(Source: P.A. 95-937, eff. 8-26-08.)

(730 ILCS 5/3-3-11.1) (from Ch. 38, par. 1003-3-11.1)
Sec. 3-3-11.1. State defined. As used in Sections 3-3-11.05 through 3-3-11.3, unless the context clearly indicates otherwise, the term "State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and any other territorial possessions of the United States.
(Source: P.A. 95-937, eff. 8-26-08.)

(730 ILCS 5/3-3-11.2) (from Ch. 38, par. 1003-3-11.2)
Sec. 3-3-11.2. Force and effect of compact.
When the Governor of this State shall sign and seal the Interstate Compact for Adult Offender Supervision, the Interstate Compact for Juveniles, or any compact with any other State, pursuant to the provisions of this Act, such compact or compacts as between the State of Illinois and such other State so signing shall have the force and effect of law immediately upon the enactment by such other State of a law giving it similar effect.
(Source: P.A. 95-937, eff. 8-26-08.)

(730 ILCS 5/3-3-11.3) (from Ch. 38, par. 1003-3-11.3)
Sec. 3-3-11.3. Compacts for Crime Prevention and Correction. The Governor of the State of Illinois is further authorized and empowered to enter into any other agreements or compacts with any of the United States not inconsistent with the laws of this State or of the United States, or the other agreeing States, for co-operative effort and mutual assistance in the prevention of crime and in the enforcement of the penal laws and policies of the contracting States and to establish agencies, joint or otherwise, as may be deemed desirable for making effective such agreements and compacts. The intent and purpose of this Act is to grant to the Governor of the State of Illinois administrative power and authority if and when conditions of crime make it necessary to bind the State in a cooperative effort to reduce crime and to make the enforcement of the criminal laws of agreeing States more effective, all pursuant to the consent of the Congress of the United States heretofore granted.
(Source: P.A. 77-2097.)

(730 ILCS 5/3-3-11.4) (from Ch. 38, par. 1003-3-11.4)
Sec. 3-3-11.4. Where supervision of an offender is being administered pursuant to the Interstate Compact for Adult Offender Supervision, the appropriate judicial or administrative authorities in this State shall notify the Compact Administrator of the sending State whenever, in their view, consideration should be given to retaking or reincarceration for a parole or probation violation. Prior to the giving of any such notification, a hearing shall be held within a reasonable time as to whether there is probable cause to believe that the offender has violated a condition of his parole or probation, unless such hearing is waived by the offender by way of an admission of guilt. The appropriate officer or officers of this State shall as soon as practicable, following termination of any such hearing, report to the sending State, furnish a copy of the hearing record, and make recommendations regarding the disposition to be made of the offender.
(Source: P.A. 92-571, eff. 6-26-02.)

(730 ILCS 5/3-3-11.5)
Sec. 3-3-11.5. Sex offender restrictions.
(a) Definition. For purposes of this Act, a "sex offender" is any person who has ever been convicted of a sexual offense or attempt to commit a sexual offense, and sentenced to a term of imprisonment, periodic imprisonment, fine, probation, conditional discharge or any other form of sentence, or given a disposition of court supervision for the offense; or adjudicated or found to be a sexually dangerous person under any law substantially similar to the Sexually Dangerous Persons Act.
(b) Residency restrictions. No sex offender shall be accepted for supervised or conditioned residency in Illinois under the Interstate Compact for Adult Offender Supervision unless he or she:
(1) Complies with any registration requirements

imposed by the Sex Offender Registration Act within the times prescribed and with law enforcement agencies designated under that Act;

(2) Complies with the requirements of paragraph

(a)(5) of Section 5-4-3 of the Unified Code of Corrections relating to the submission of blood specimens for genetic marker grouping by persons seeking transfer to or residency in Illinois; and

(3) Signs a written form approved by the Department

of Corrections which, at a minimum, includes the substance of this Section or a summary of it and an acknowledgement that he or she agrees to abide by the conditions set forth in that document and this Section.

(Source: P.A. 92-571, eff. 6-26-02.)

(730 ILCS 5/3-3-12) (from Ch. 38, par. 1003-3-12)
Sec. 3-3-12. Parole Outside State. The Prisoner Review Board may assign a non-resident person or a person whose family, relatives, friends or employer reside outside of this State, to a person, firm or company in some state other than Illinois, to serve his parole or mandatory supervised release pursuant to the Interstate Compact for Adult Offender Supervision. An inmate so released shall make regular monthly reports in writing to the Department or supervising authority, obey the rules of the Board, obey the laws of such other state, and in all respects keep faithfully his parole or mandatory supervised release agreement until discharged. Should such person violate his agreement, he shall from the date of such violation be subject to the provisions of Section 3-3-9.
(Source: P.A. 92-571, eff. 6-26-02.)

(730 ILCS 5/3-3-13) (from Ch. 38, par. 1003-3-13)
Sec. 3-3-13. Procedure for Executive Clemency.
(a) Petitions seeking pardon, commutation, or reprieve shall be addressed to the Governor and filed with the Prisoner Review Board. The petition shall be in writing and signed by the person under conviction or by a person on his behalf. It shall contain a brief history of the case, the reasons for seeking executive clemency, and other relevant information the Board may require.
(a-5) After a petition has been denied by the Governor, the Board may not accept a repeat petition for executive clemency for the same person until one full year has elapsed from the date of the denial. The Chairman of the Board may waive the one-year requirement if the petitioner offers in writing new information that was unavailable to the petitioner at the time of the filing of the prior petition and which the Chairman determines to be significant. The Chairman also may waive the one-year waiting period if the petitioner can show that a change in circumstances of a compelling humanitarian nature has arisen since the denial of the prior petition.
(b) Notice of the proposed application shall be given by the Board to the committing court and the state's attorney of the county where the conviction was had.
(c) The Board shall, if requested and upon due notice, give a hearing to each application, allowing representation by counsel, if desired, after which it shall confidentially advise the Governor by a written report of its recommendations which shall be determined by majority vote. The Board shall meet to consider such petitions no less than 4 times each year.
Application for executive clemency under this Section may not be commenced on behalf of a person who has been sentenced to death without the written consent of the defendant, unless the defendant, because of a mental or physical condition, is incapable of asserting his or her own claim.
(d) The Governor shall decide each application and communicate his decision to the Board which shall notify the petitioner.
In the event a petitioner who has been convicted of a Class X felony is granted a release, after the Governor has communicated such decision to the Board, the Board shall give written notice to the Sheriff of the county from which the offender was sentenced if such sheriff has requested that such notice be given on a continuing basis. In cases where arrest of the offender or the commission of the offense took place in any municipality with a population of more than 10,000 persons, the Board shall also give written notice to the proper law enforcement agency for said municipality which has requested notice on a continuing basis.
(e) Nothing in this Section shall be construed to limit the power of the Governor under the constitution to grant a reprieve, commutation of sentence, or pardon.
(Source: P.A. 89-112, eff. 7-7-95; 89-684, eff. 6-1-97.)

(730 ILCS 5/Ch. III Art. 4 heading)

(730 ILCS 5/3-4-1) (from Ch. 38, par. 1003-4-1)
Sec. 3-4-1. Gifts and Grants; Special Trusts Funds; Department of Corrections Reimbursement and Education Fund.
(a) The Department may accept, receive and use, for and in behalf of the State, any moneys, goods or services given for general purposes of this Code by the federal government or from any other source, public or private, including collections from inmates, reimbursement of payments under the Workers' Compensation Act, and commissions from inmate collect call telephone systems under an agreement with the Department of Central Management Services. For these purposes the Department may comply with such conditions and enter into such agreements upon such covenants, terms, and conditions as the Department may deem necessary or desirable, if the agreement is not in conflict with State law.
(a-5) Beginning January 1, 2018, the Department of Central Management Services shall contract with the qualified vendor who proposes the lowest per minute rate not exceeding 7 cents per minute for debit, prepaid, collect calls and who does not bill to any party any tax, service charge, or additional fee exceeding the per minute rate, including, but not limited to, any per call surcharge, account set up fee, bill statement fee, monthly account maintenance charge, or refund fee as established by the Federal Communications Commission Order for state prisons in the Matter of Rates for Interstate Inmate Calling Services, Second Report and Order, WC Docket 12-375, FCC 15-136 (adopted Oct. 22, 2015). Telephone services made available through a prepaid or collect call system shall include international calls; those calls shall be made available at reasonable rates subject to Federal Communications Commission rules and regulations, but not to exceed 23 cents per minute. This amendatory Act of the 99th General Assembly applies to any new or renewal contract for inmate calling services.
(b) On July 1, 1998, the Department of Corrections Reimbursement Fund and the Department of Corrections Education Fund shall be combined into a single fund to be known as the Department of Corrections Reimbursement and Education Fund, which is hereby created as a special fund in the State Treasury. The moneys deposited into the Department of Corrections Reimbursement and Education Fund shall be appropriated to the Department of Corrections for the expenses of the Department.
The following shall be deposited into the Department of Corrections Reimbursement and Education Fund:
(i) Moneys received or recovered by the Department of

Corrections as reimbursement for expenses incurred for the incarceration of committed persons.

(ii) Moneys received or recovered by the Department

as reimbursement of payments made under the Workers' Compensation Act.

(iii) Moneys received by the Department as

commissions from inmate collect call telephone systems.

(iv) Moneys received or recovered by the Department

as reimbursement for expenses incurred by the employment of persons referred to the Department as participants in the federal Job Training Partnership Act programs.

(v) Federal moneys, including reimbursement and

advances for services rendered or to be rendered and moneys for other than educational purposes, under grant or contract.

(vi) Moneys identified for deposit into the Fund

under Section 13-44.4 of the School Code.

(vii) Moneys in the Department of Corrections

Reimbursement Fund and the Department of Corrections Education Fund at the close of business on June 30, 1998.

(Source: P.A. 99-878, eff. 1-1-17.)

(730 ILCS 5/3-4-2) (from Ch. 38, par. 1003-4-2)
Sec. 3-4-2. Disposition of Property. (a) The Department may with the consent of the Director of Central Management Services lease its unneeded, unused or unproductive land upon such terms and conditions, as in its judgment are in the best interest of the State; but any such lease shall provide for the cancellation thereof by the Department, upon reasonable notice given by the Department whenever such land may be needed by the Department or any other agency of this State. Land leased by the Department shall not be placed under a land trust.
(b) The Department may transfer any realty under its control to any other department of this State government or to the State Employees Housing Commission, or acquire or accept Federal or other lands, when such transfer or acquisition is advantageous to the State and approved in writing by the Governor.
(Source: P.A. 83-597.)

(730 ILCS 5/3-4-3) (from Ch. 38, par. 1003-4-3)
Sec. 3-4-3. Funds and Property of Persons Committed.
(a) The Department of Corrections and the Department of Juvenile Justice shall establish accounting records with accounts for each person who has or receives money while in an institution or facility of that Department and it shall allow the withdrawal and disbursement of money by the person under rules and regulations of that Department. Any interest or other income from moneys deposited with the Department by a resident of the Department of Juvenile Justice in excess of $200 shall accrue to the individual's account, or in balances up to $200 shall accrue to the Residents' Benefit Fund. For an individual in an institution or facility of the Department of Corrections the interest shall accrue to the Residents' Benefit Fund. The Department shall disburse all moneys so held no later than the person's final discharge from the Department. Moneys in the account of a committed person who files a lawsuit determined frivolous under Article XXII of the Code of Civil Procedure shall be deducted to pay for the filing fees and cost of the suit as provided in that Article. The Department shall under rules and regulations record and receipt all personal property not allowed to committed persons. The Department shall return such property to the individual no later than the person's release on parole or aftercare.
(b) Any money held in accounts of committed persons separated from the Department by death, discharge, or unauthorized absence and unclaimed for a period of 1 year thereafter by the person or his legal representative shall be transmitted to the State Treasurer who shall deposit it into the General Revenue Fund. Articles of personal property of persons so separated may be sold or used by the Department if unclaimed for a period of 1 year for the same purpose. Clothing, if unclaimed within 30 days, may be used or disposed of as determined by the Department.
(c) Forty percent of the profits on sales from commissary stores shall be expended by the Department for the special benefit of committed persons which shall include but not be limited to the advancement of inmate payrolls, for the special benefit of employees, and for the advancement or reimbursement of employee travel, provided that amounts expended for employees shall not exceed the amount of profits derived from sales made to employees by such commissaries, as determined by the Department. The remainder of the profits from sales from commissary stores must be used first to pay for wages and benefits of employees covered under a collective bargaining agreement who are employed at commissary facilities of the Department and then to pay the costs of dietary staff.
(d) The Department shall confiscate any unauthorized currency found in the possession of a committed person. The Department shall transmit the confiscated currency to the State Treasurer who shall deposit it into the General Revenue Fund.
(Source: P.A. 97-1083, eff. 8-24-12; 98-558, eff. 1-1-14.)

(730 ILCS 5/3-4-3.1)
Sec. 3-4-3.1. Identification documents of committed persons.
(a) Driver's licenses, State issued identification cards, social security account cards, or other government issued identification documents in possession of a county sheriff at the time a person is committed to the Illinois Department of Corrections shall be forwarded to the Department.
(b) The Department shall retain the government issued identification documents of a committed person at the institution in which the person is incarcerated and shall ensure that the documents are forwarded to any institution to which the person is transferred.
(c) The government issued identification documents of a committed person shall be made available to the person upon discharge from the Department.
(Source: P.A. 96-365, eff. 1-1-10.)

(730 ILCS 5/3-4-4) (from Ch. 38, par. 1003-4-4)
Sec. 3-4-4. Interstate Corrections Compact. (a) The State of Illinois ratifies and approves the following compact:

(730 ILCS 5/Ch. III Art. 5 heading)

(730 ILCS 5/3-5-1) (from Ch. 38, par. 1003-5-1)
(Text of Section before amendment by P.A. 98-528)
Sec. 3-5-1. Master Record File.
(a) The Department of Corrections and the Department of Juvenile Justice shall maintain a master record file on each person committed to it, which shall contain the following information:
(1) all information from the committing court;
(2) reception summary;
(3) evaluation and assignment reports and

recommendations;

(4) reports as to program assignment and progress;
(5) reports of disciplinary infractions and

disposition, including tickets and Administrative Review Board action;

(6) any parole or aftercare release plan;
(7) any parole or aftercare release reports;
(8) the date and circumstances of final discharge;
(9) criminal history;
(10) current and past gang affiliations and ranks;
(11) information regarding associations and family

relationships;

(12) any grievances filed and responses to those

grievances; and

(13) other information that the respective Department

determines is relevant to the secure confinement and rehabilitation of the committed person.

(b) All files shall be confidential and access shall be limited to authorized personnel of the respective Department. Personnel of other correctional, welfare or law enforcement agencies may have access to files under rules and regulations of the respective Department. The respective Department shall keep a record of all outside personnel who have access to files, the files reviewed, any file material copied, and the purpose of access. If the respective Department or the Prisoner Review Board makes a determination under this Code which affects the length of the period of confinement or commitment, the committed person and his counsel shall be advised of factual information relied upon by the respective Department or Board to make the determination, provided that the Department or Board shall not be required to advise a person committed to the Department of Juvenile Justice any such information which in the opinion of the Department of Juvenile Justice or Board would be detrimental to his treatment or rehabilitation.
(c) The master file shall be maintained at a place convenient to its use by personnel of the respective Department in charge of the person. When custody of a person is transferred from the Department to another department or agency, a summary of the file shall be forwarded to the receiving agency with such other information required by law or requested by the agency under rules and regulations of the respective Department.
(d) The master file of a person no longer in the custody of the respective Department shall be placed on inactive status and its use shall be restricted subject to rules and regulations of the Department.
(e) All public agencies may make available to the respective Department on request any factual data not otherwise privileged as a matter of law in their possession in respect to individuals committed to the respective Department.
(Source: P.A. 97-696, eff. 6-22-12; 98-558, eff. 1-1-14; 98-756, eff. 7-16-14.)

(Text of Section after amendment by P.A. 98-528)
Sec. 3-5-1. Master Record File.
(a) The Department of Corrections and the Department of Juvenile Justice shall maintain a master record file on each person committed to it, which shall contain the following information:
(1) all information from the committing court;
(1.5) ethnic and racial background data collected in

accordance with Section 4.5 of the Criminal Identification Act;

(2) reception summary;
(3) evaluation and assignment reports and

recommendations;

(4) reports as to program assignment and progress;
(5) reports of disciplinary infractions and

disposition, including tickets and Administrative Review Board action;

(6) any parole or aftercare release plan;
(7) any parole or aftercare release reports;
(8) the date and circumstances of final discharge;
(9) criminal history;
(10) current and past gang affiliations and ranks;
(11) information regarding associations and family

relationships;

(12) any grievances filed and responses to those

grievances; and

(13) other information that the respective Department

determines is relevant to the secure confinement and rehabilitation of the committed person.

(b) All files shall be confidential and access shall be limited to authorized personnel of the respective Department. Personnel of other correctional, welfare or law enforcement agencies may have access to files under rules and regulations of the respective Department. The respective Department shall keep a record of all outside personnel who have access to files, the files reviewed, any file material copied, and the purpose of access. If the respective Department or the Prisoner Review Board makes a determination under this Code which affects the length of the period of confinement or commitment, the committed person and his counsel shall be advised of factual information relied upon by the respective Department or Board to make the determination, provided that the Department or Board shall not be required to advise a person committed to the Department of Juvenile Justice any such information which in the opinion of the Department of Juvenile Justice or Board would be detrimental to his treatment or rehabilitation.
(c) The master file shall be maintained at a place convenient to its use by personnel of the respective Department in charge of the person. When custody of a person is transferred from the Department to another department or agency, a summary of the file shall be forwarded to the receiving agency with such other information required by law or requested by the agency under rules and regulations of the respective Department.
(d) The master file of a person no longer in the custody of the respective Department shall be placed on inactive status and its use shall be restricted subject to rules and regulations of the Department.
(e) All public agencies may make available to the respective Department on request any factual data not otherwise privileged as a matter of law in their possession in respect to individuals committed to the respective Department.
(Source: P.A. 97-696, eff. 6-22-12; 98-528, eff. 1-1-15; 98-558, eff. 1-1-14; 98-756, eff. 7-16-14.)

(730 ILCS 5/3-5-2) (from Ch. 38, par. 1003-5-2)
Sec. 3-5-2. Institutional Record. The Department shall maintain records of the examination, assignment, transfer, discipline of committed persons and what grievances, if any, are made in each of its institutions, facilities and programs. The record shall contain the name of the persons involved, the time, date, place and purpose of the procedure, the decision and basis therefor, and any review of the decision made.
(Source: P.A. 77-2097.)

(730 ILCS 5/3-5-3) (from Ch. 38, par. 1003-5-3)
Sec. 3-5-3. Annual and other Reports.
(a) The Director shall make an annual report to the Governor and General Assembly concerning persons committed to the Department, its institutions, facilities and programs, of all moneys expended and received, and on what accounts expended and received. The report shall include the ethnic and racial background data, not identifiable to an individual, of all persons committed to the Department, its institutions, facilities, and programs.
(b) (Blank).
(c) The Director may require such reports from division administrators, chief administrative officers and other personnel as he deems necessary for the administration of the Department.
(d) (Blank).
(Source: P.A. 97-800, eff. 7-13-12; 98-528, eff. 1-1-15.)

(730 ILCS 5/3-5-3.1) (from Ch. 38, par. 1003-5-3.1)
Sec. 3-5-3.1. As used in this Section, "facility" includes any facility of the Department of Corrections.
The Department of Corrections shall, by January 1st, April 1st, July 1st, and October 1st of each year, transmit to the General Assembly, a report which shall include the following information reflecting the period ending fifteen days prior to the submission of the report: 1) the number of residents in all Department facilities indicating the number of residents in each listed facility; 2) a classification of each facility's residents by the nature of the offense for which each resident was committed to the Department; 3) the number of residents in maximum, medium, and minimum security facilities indicating the classification of each facility's residents by the nature of the offense for which each resident was committed to the Department; 4) the educational and vocational programs provided at each facility and the number of residents participating in each such program; 5) the present capacity levels in each facility; 6) the projected capacity of each facility six months and one year following each reporting date; 7) the ratio of the security guards to residents in each facility; 8) the ratio of total employees to residents in each facility; 9) the number of residents in each facility that are single-celled and the number in each facility that are double-celled; 10) information indicating the distribution of residents in each facility by the allocated floor space per resident; 11) a status of all capital projects currently funded by the Department, location of each capital project, the projected on-line dates for each capital project, including phase-in dates and full occupancy dates; 12) the projected adult prison facility populations of the Department for each of the succeeding twelve months following each reporting date, indicating all assumptions built into such population estimates; 13) the projected exits and projected admissions in each facility for each of the succeeding twelve months following each reporting date, indicating all assumptions built into such population estimate; and 14) the locations of all Department-operated or contractually operated community correctional centers, including the present capacity and population levels at each facility.
(Source: P.A. 99-255, eff. 1-1-16.)

(730 ILCS 5/3-5-4)
Sec. 3-5-4. Exchange of information for child support enforcement.
(a) The Department shall exchange with the Department of Healthcare and Family Services information that may be necessary for the enforcement of child support orders entered pursuant to the Illinois Public Aid Code, the Illinois Marriage and Dissolution of Marriage Act, the Non-Support of Spouse and Children Act, the Non-Support Punishment Act, the Revised Uniform Reciprocal Enforcement of Support Act, the Uniform Interstate Family Support Act, the Illinois Parentage Act of 1984, or the Illinois Parentage Act of 2015.
(b) Notwithstanding any provisions in this Code to the contrary, the Department shall not be liable to any person for any disclosure of information to the Department of Healthcare and Family Services (formerly Illinois Department of Public Aid) under subsection (a) or for any other action taken in good faith to comply with the requirements of subsection (a).
(Source: P.A. 99-85, eff. 1-1-16.)

(730 ILCS 5/Ch. III Art. 6 heading)

(730 ILCS 5/3-6-1) (from Ch. 38, par. 1003-6-1)
Sec. 3-6-1. Institutions; Facilities; and Programs.
(a) The Department shall designate those institutions and facilities which shall be maintained for persons assigned as adults and as juveniles.
(b) The types, number and population of institutions and facilities shall be determined by the needs of committed persons for treatment and the public for protection. All institutions and programs shall conform to the minimum standards under this Chapter.
(Source: P.A. 77-2097.)

(730 ILCS 5/3-6-2) (from Ch. 38, par. 1003-6-2)
Sec. 3-6-2. Institutions and Facility Administration.
(a) Each institution and facility of the Department shall be administered by a chief administrative officer appointed by the Director. A chief administrative officer shall be responsible for all persons assigned to the institution or facility. The chief administrative officer shall administer the programs of the Department for the custody and treatment of such persons.
(b) The chief administrative officer shall have such assistants as the Department may assign.
(c) The Director or Assistant Director shall have the emergency powers to temporarily transfer individuals without formal procedures to any State, county, municipal or regional correctional or detention institution or facility in the State, subject to the acceptance of such receiving institution or facility, or to designate any reasonably secure place in the State as such an institution or facility and to make transfers thereto. However, transfers made under emergency powers shall be reviewed as soon as practicable under Article 8, and shall be subject to Section 5-905 of the Juvenile Court Act of 1987. This Section shall not apply to transfers to the Department of Human Services which are provided for under Section 3-8-5 or Section 3-10-5.
(d) The Department shall provide educational programs for all committed persons so that all persons have an opportunity to attain the achievement level equivalent to the completion of the twelfth grade in the public school system in this State. Other higher levels of attainment shall be encouraged and professional instruction shall be maintained wherever possible. The Department may establish programs of mandatory education and may establish rules and regulations for the administration of such programs. A person committed to the Department who, during the period of his or her incarceration, participates in an educational program provided by or through the Department and through that program is awarded or earns the number of hours of credit required for the award of an associate, baccalaureate, or higher degree from a community college, college, or university located in Illinois shall reimburse the State, through the Department, for the costs incurred by the State in providing that person during his or her incarceration with the education that qualifies him or her for the award of that degree. The costs for which reimbursement is required under this subsection shall be determined and computed by the Department under rules and regulations that it shall establish for that purpose. However, interest at the rate of 6% per annum shall be charged on the balance of those costs from time to time remaining unpaid, from the date of the person's parole, mandatory supervised release, or release constituting a final termination of his or her commitment to the Department until paid.
(d-5) A person committed to the Department is entitled to confidential testing for infection with human immunodeficiency virus (HIV) and to counseling in connection with such testing, with no copay to the committed person. A person committed to the Department who has tested positive for infection with HIV is entitled to medical care while incarcerated, counseling, and referrals to support services, in connection with that positive test result. Implementation of this subsection (d-5) is subject to appropriation.
(e) A person committed to the Department who becomes in need of medical or surgical treatment but is incapable of giving consent thereto shall receive such medical or surgical treatment by the chief administrative officer consenting on the person's behalf. Before the chief administrative officer consents, he or she shall obtain the advice of one or more physicians licensed to practice medicine in all its branches in this State. If such physician or physicians advise:
(1) that immediate medical or surgical treatment is

required relative to a condition threatening to cause death, damage or impairment to bodily functions, or disfigurement; and

(2) that the person is not capable of giving consent

to such treatment; the chief administrative officer may give consent for such medical or surgical treatment, and such consent shall be deemed to be the consent of the person for all purposes, including, but not limited to, the authority of a physician to give such treatment.

(e-5) If a physician providing medical care to a committed person on behalf of the Department advises the chief administrative officer that the committed person's mental or physical health has deteriorated as a result of the cessation of ingestion of food or liquid to the point where medical or surgical treatment is required to prevent death, damage, or impairment to bodily functions, the chief administrative officer may authorize such medical or surgical treatment.
(f) In the event that the person requires medical care and treatment at a place other than the institution or facility, the person may be removed therefrom under conditions prescribed by the Department. The Department shall require the committed person receiving medical or dental services on a non-emergency basis to pay a $5 co-payment to the Department for each visit for medical or dental services. The amount of each co-payment shall be deducted from the committed person's individual account. A committed person who has a chronic illness, as defined by Department rules and regulations, shall be exempt from the $5 co-payment for treatment of the chronic illness. A committed person shall not be subject to a $5 co-payment for follow-up visits ordered by a physician, who is employed by, or contracts with, the Department. A committed person who is indigent is exempt from the $5 co-payment and is entitled to receive medical or dental services on the same basis as a committed person who is financially able to afford the co-payment. For purposes of this Section only, "indigent" means a committed person who has $20 or less in his or her Inmate Trust Fund at the time of such services and for the 30 days prior to such services. Notwithstanding any other provision in this subsection (f) to the contrary, any person committed to any facility operated by the Department of Juvenile Justice, as set forth in Section 3-2.5-15 of this Code, is exempt from the co-payment requirement for the duration of confinement in those facilities.
(g) Any person having sole custody of a child at the time of commitment or any woman giving birth to a child after her commitment, may arrange through the Department of Children and Family Services for suitable placement of the child outside of the Department of Corrections. The Director of the Department of Corrections may determine that there are special reasons why the child should continue in the custody of the mother until the child is 6 years old.
(h) The Department may provide Family Responsibility Services which may consist of, but not be limited to the following:
(1) family advocacy counseling;
(2) parent self-help group;
(3) parenting skills training;
(4) parent and child overnight program;
(5) parent and child reunification counseling, either

separately or together, preceding the inmate's release; and

(6) a prerelease reunification staffing involving the

family advocate, the inmate and the child's counselor, or both and the inmate.

(i) (Blank).
(j) Any person convicted of a sex offense as defined in the Sex Offender Management Board Act shall be required to receive a sex offender evaluation prior to release into the community from the Department of Corrections. The sex offender evaluation shall be conducted in conformance with the standards and guidelines developed under the Sex Offender Management Board Act and by an evaluator approved by the Board.
(k) Any minor committed to the Department of Juvenile Justice for a sex offense as defined by the Sex Offender Management Board Act shall be required to undergo sex offender treatment by a treatment provider approved by the Board and conducted in conformance with the Sex Offender Management Board Act.
(l) Prior to the release of any inmate committed to a facility of the Department or the Department of Juvenile Justice, the Department must provide the inmate with appropriate information verbally, in writing, by video, or other electronic means, concerning HIV and AIDS. The Department shall develop the informational materials in consultation with the Department of Public Health. At the same time, the Department must also offer the committed person the option of testing for infection with human immunodeficiency virus (HIV), with no copayment for the test. Pre-test information shall be provided to the committed person and informed consent obtained as required in subsection (d) of Section 3 and Section 5 of the AIDS Confidentiality Act. The Department may conduct opt-out HIV testing as defined in Section 4 of the AIDS Confidentiality Act. If the Department conducts opt-out HIV testing, the Department shall place signs in English, Spanish and other languages as needed in multiple, highly visible locations in the area where HIV testing is conducted informing inmates that they will be tested for HIV unless they refuse, and refusal or acceptance of testing shall be documented in the inmate's medical record. The Department shall follow procedures established by the Department of Public Health to conduct HIV testing and testing to confirm positive HIV test results. All testing must be conducted by medical personnel, but pre-test and other information may be provided by committed persons who have received appropriate training. The Department, in conjunction with the Department of Public Health, shall develop a plan that complies with the AIDS Confidentiality Act to deliver confidentially all positive or negative HIV test results to inmates or former inmates. Nothing in this Section shall require the Department to offer HIV testing to an inmate who is known to be infected with HIV, or who has been tested for HIV within the previous 180 days and whose documented HIV test result is available to the Department electronically. The testing provided under this subsection (l) shall consist of a test approved by the Illinois Department of Public Health to determine the presence of HIV infection, based upon recommendations of the United States Centers for Disease Control and Prevention. If the test result is positive, a reliable supplemental test based upon recommendations of the United States Centers for Disease Control and Prevention shall be administered.
Prior to the release of an inmate who the Department knows has tested positive for infection with HIV, the Department in a timely manner shall offer the inmate transitional case management, including referrals to other support services.
(m) The chief administrative officer of each institution or facility of the Department shall make a room in the institution or facility available for addiction recovery services to be provided to committed persons on a voluntary basis. The services shall be provided for one hour once a week at a time specified by the chief administrative officer of the institution or facility if the following conditions are met:
(1) the addiction recovery service contacts the

chief administrative officer to arrange the meeting;

(2) the committed person may attend the meeting for

addiction recovery services only if the committed person uses pre-existing free time already available to the committed person;

(3) all disciplinary and other rules of the

institution or facility remain in effect;

(4) the committed person is not given any additional

privileges to attend addiction recovery services;

(5) if the addiction recovery service does not

arrange for scheduling a meeting for that week, no addiction recovery services shall be provided to the committed person in the institution or facility for that week;

(6) the number of committed persons who may attend

an addiction recovery meeting shall not exceed 40 during any session held at the correctional institution or facility;

(7) a volunteer seeking to provide addiction

recovery services under this subsection (m) must submit an application to the Department of Corrections under existing Department rules and the Department must review the application within 60 days after submission of the application to the Department; and

(8) each institution and facility of the Department

shall manage the addiction recovery services program according to its own processes and procedures.

For the purposes of this subsection (m), "addiction recovery services" means recovery services for alcoholics and addicts provided by volunteers of recovery support services recognized by the Department of Human Services.
(Source: P.A. 96-284, eff. 1-1-10; 97-244, eff. 8-4-11; 97-323, eff. 8-12-11; 97-562, eff. 1-1-12; 97-802, eff. 7-13-12; 97-813, eff. 7-13-12.)

(730 ILCS 5/3-6-2.5)
Sec. 3-6-2.5. Immersible heating coils prohibited. Each chief administrative officer of an Adult Department of Corrections maximum security facility may not allow committed persons to have access to heating elements including, but not limited to, immersible heating coils commonly known as "stingers".
(Source: P.A. 91-912, eff. 7-7-00.)

(730 ILCS 5/3-6-3) (from Ch. 38, par. 1003-6-3)
Sec. 3-6-3. Rules and regulations for sentence credit.
(a)(1) The Department of Corrections shall prescribe rules and regulations for awarding and revoking sentence credit for persons committed to the Department which shall be subject to review by the Prisoner Review Board.
(1.5) As otherwise provided by law, sentence credit may be awarded for the following:
(A) successful completion of programming while in

custody of the Department or while in custody prior to sentencing;

(B) compliance with the rules and regulations of the

Department; or

(C) service to the institution, service to a

community, or service to the State.

(2) Except as provided in paragraph (4.7) of this subsection (a), the rules and regulations on sentence credit shall provide, with respect to offenses listed in clause (i), (ii), or (iii) of this paragraph (2) committed on or after June 19, 1998 or with respect to the offense listed in clause (iv) of this paragraph (2) committed on or after June 23, 2005 (the effective date of Public Act 94-71) or with respect to offense listed in clause (vi) committed on or after June 1, 2008 (the effective date of Public Act 95-625) or with respect to the offense of being an armed habitual criminal committed on or after August 2, 2005 (the effective date of Public Act 94-398) or with respect to the offenses listed in clause (v) of this paragraph (2) committed on or after August 13, 2007 (the effective date of Public Act 95-134) or with respect to the offense of aggravated domestic battery committed on or after July 23, 2010 (the effective date of Public Act 96-1224) or with respect to the offense of attempt to commit terrorism committed on or after January 1, 2013 (the effective date of Public Act 97-990), the following:
(i) that a prisoner who is serving a term of

imprisonment for first degree murder or for the offense of terrorism shall receive no sentence credit and shall serve the entire sentence imposed by the court;

(ii) that a prisoner serving a sentence for attempt

to commit terrorism, attempt to commit first degree murder, solicitation of murder, solicitation of murder for hire, intentional homicide of an unborn child, predatory criminal sexual assault of a child, aggravated criminal sexual assault, criminal sexual assault, aggravated kidnapping, aggravated battery with a firearm as described in Section 12-4.2 or subdivision (e)(1), (e)(2), (e)(3), or (e)(4) of Section 12-3.05, heinous battery as described in Section 12-4.1 or subdivision (a)(2) of Section 12-3.05, being an armed habitual criminal, aggravated battery of a senior citizen as described in Section 12-4.6 or subdivision (a)(4) of Section 12-3.05, or aggravated battery of a child as described in Section 12-4.3 or subdivision (b)(1) of Section 12-3.05 shall receive no more than 4.5 days of sentence credit for each month of his or her sentence of imprisonment;

(iii) that a prisoner serving a sentence for home

invasion, armed robbery, aggravated vehicular hijacking, aggravated discharge of a firearm, or armed violence with a category I weapon or category II weapon, when the court has made and entered a finding, pursuant to subsection (c-1) of Section 5-4-1 of this Code, that the conduct leading to conviction for the enumerated offense resulted in great bodily harm to a victim, shall receive no more than 4.5 days of sentence credit for each month of his or her sentence of imprisonment;

(iv) that a prisoner serving a sentence for

aggravated discharge of a firearm, whether or not the conduct leading to conviction for the offense resulted in great bodily harm to the victim, shall receive no more than 4.5 days of sentence credit for each month of his or her sentence of imprisonment;

(v) that a person serving a sentence for gunrunning,

narcotics racketeering, controlled substance trafficking, methamphetamine trafficking, drug-induced homicide, aggravated methamphetamine-related child endangerment, money laundering pursuant to clause (c) (4) or (5) of Section 29B-1 of the Criminal Code of 1961 or the Criminal Code of 2012, or a Class X felony conviction for delivery of a controlled substance, possession of a controlled substance with intent to manufacture or deliver, calculated criminal drug conspiracy, criminal drug conspiracy, street gang criminal drug conspiracy, participation in methamphetamine manufacturing, aggravated participation in methamphetamine manufacturing, delivery of methamphetamine, possession with intent to deliver methamphetamine, aggravated delivery of methamphetamine, aggravated possession with intent to deliver methamphetamine, methamphetamine conspiracy when the substance containing the controlled substance or methamphetamine is 100 grams or more shall receive no more than 7.5 days sentence credit for each month of his or her sentence of imprisonment;

(vi) that a prisoner serving a sentence for a second

or subsequent offense of luring a minor shall receive no more than 4.5 days of sentence credit for each month of his or her sentence of imprisonment; and

(vii) that a prisoner serving a sentence for

aggravated domestic battery shall receive no more than 4.5 days of sentence credit for each month of his or her sentence of imprisonment.

(2.1) For all offenses, other than those enumerated in subdivision (a)(2)(i), (ii), or (iii) committed on or after June 19, 1998 or subdivision (a)(2)(iv) committed on or after June 23, 2005 (the effective date of Public Act 94-71) or subdivision (a)(2)(v) committed on or after August 13, 2007 (the effective date of Public Act 95-134) or subdivision (a)(2)(vi) committed on or after June 1, 2008 (the effective date of Public Act 95-625) or subdivision (a)(2)(vii) committed on or after July 23, 2010 (the effective date of Public Act 96-1224), and other than the offense of aggravated driving under the influence of alcohol, other drug or drugs, or intoxicating compound or compounds, or any combination thereof as defined in subparagraph (F) of paragraph (1) of subsection (d) of Section 11-501 of the Illinois Vehicle Code, and other than the offense of aggravated driving under the influence of alcohol, other drug or drugs, or intoxicating compound or compounds, or any combination thereof as defined in subparagraph (C) of paragraph (1) of subsection (d) of Section 11-501 of the Illinois Vehicle Code committed on or after January 1, 2011 (the effective date of Public Act 96-1230), the rules and regulations shall provide that a prisoner who is serving a term of imprisonment shall receive one day of sentence credit for each day of his or her sentence of imprisonment or recommitment under Section 3-3-9. Each day of sentence credit shall reduce by one day the prisoner's period of imprisonment or recommitment under Section 3-3-9.
(2.2) A prisoner serving a term of natural life imprisonment or a prisoner who has been sentenced to death shall receive no sentence credit.
(2.3) Except as provided in paragraph (4.7) of this subsection (a), the rules and regulations on sentence credit shall provide that a prisoner who is serving a sentence for aggravated driving under the influence of alcohol, other drug or drugs, or intoxicating compound or compounds, or any combination thereof as defined in subparagraph (F) of paragraph (1) of subsection (d) of Section 11-501 of the Illinois Vehicle Code, shall receive no more than 4.5 days of sentence credit for each month of his or her sentence of imprisonment.
(2.4) Except as provided in paragraph (4.7) of this subsection (a), the rules and regulations on sentence credit shall provide with respect to the offenses of aggravated battery with a machine gun or a firearm equipped with any device or attachment designed or used for silencing the report of a firearm or aggravated discharge of a machine gun or a firearm equipped with any device or attachment designed or used for silencing the report of a firearm, committed on or after July 15, 1999 (the effective date of Public Act 91-121), that a prisoner serving a sentence for any of these offenses shall receive no more than 4.5 days of sentence credit for each month of his or her sentence of imprisonment.
(2.5) Except as provided in paragraph (4.7) of this subsection (a), the rules and regulations on sentence credit shall provide that a prisoner who is serving a sentence for aggravated arson committed on or after July 27, 2001 (the effective date of Public Act 92-176) shall receive no more than 4.5 days of sentence credit for each month of his or her sentence of imprisonment.
(2.6) Except as provided in paragraph (4.7) of this subsection (a), the rules and regulations on sentence credit shall provide that a prisoner who is serving a sentence for aggravated driving under the influence of alcohol, other drug or drugs, or intoxicating compound or compounds or any combination thereof as defined in subparagraph (C) of paragraph (1) of subsection (d) of Section 11-501 of the Illinois Vehicle Code committed on or after January 1, 2011 (the effective date of Public Act 96-1230) shall receive no more than 4.5 days of sentence credit for each month of his or her sentence of imprisonment.
(3) In addition to the sentence credits earned under paragraphs (2.1), (4), (4.1), and (4.7) of this subsection (a), the rules and regulations shall also provide that the Director may award up to 180 days of earned sentence credit for good conduct in specific instances as the Director deems proper. The good conduct may include, but is not limited to, compliance with the rules and regulations of the Department, service to the Department, service to a community, or service to the State.
Eligible inmates for an award of earned sentence credit under this paragraph (3) may be selected to receive the credit at the Director's or his or her designee's sole discretion. Eligibility for the additional earned sentence credit under this paragraph (3) shall be based on, but is not limited to, the results of any available risk/needs assessment or other relevant assessments or evaluations administered by the Department using a validated instrument, the circumstances of the crime, any history of conviction for a forcible felony enumerated in Section 2-8 of the Criminal Code of 2012, the inmate's behavior and disciplinary history while incarcerated, and the inmate's commitment to rehabilitation, including participation in programming offered by the Department.
The Director shall not award sentence credit under this paragraph (3) to an inmate unless the inmate has served a minimum of 60 days of the sentence; except nothing in this paragraph shall be construed to permit the Director to extend an inmate's sentence beyond that which was imposed by the court. Prior to awarding credit under this paragraph (3), the Director shall make a written determination that the inmate:
(A) is eligible for the earned sentence credit;
(B) has served a minimum of 60 days, or as close to

60 days as the sentence will allow;

(B-1) has received a risk/needs assessment or other

relevant evaluation or assessment administered by the Department using a validated instrument; and

(C) has met the eligibility criteria established by

rule for earned sentence credit.

The Director shall determine the form and content of the written determination required in this subsection.
(3.5) The Department shall provide annual written reports to the Governor and the General Assembly on the award of earned sentence credit no later than February 1 of each year. The Department must publish both reports on its website within 48 hours of transmitting the reports to the Governor and the General Assembly. The reports must include:
(A) the number of inmates awarded earned sentence

credit;

(B) the average amount of earned sentence credit

awarded;

(C) the holding offenses of inmates awarded earned

sentence credit; and

(D) the number of earned sentence credit revocations.
(4) Except as provided in paragraph (4.7) of this subsection (a), the rules and regulations shall also provide that the sentence credit accumulated and retained under paragraph (2.1) of subsection (a) of this Section by any inmate during specific periods of time in which such inmate is engaged full-time in substance abuse programs, correctional industry assignments, educational programs, behavior modification programs, life skills courses, or re-entry planning provided by the Department under this paragraph (4) and satisfactorily completes the assigned program as determined by the standards of the Department, shall be multiplied by a factor of 1.25 for program participation before August 11, 1993 and 1.50 for program participation on or after that date. The rules and regulations shall also provide that sentence credit, subject to the same offense limits and multiplier provided in this paragraph, may be provided to an inmate who was held in pre-trial detention prior to his or her current commitment to the Department of Corrections and successfully completed a full-time, 60-day or longer substance abuse program, educational program, behavior modification program, life skills course, or re-entry planning provided by the county department of corrections or county jail. Calculation of this county program credit shall be done at sentencing as provided in Section 5-4.5-100 of this Code and shall be included in the sentencing order. However, no inmate shall be eligible for the additional sentence credit under this paragraph (4) or (4.1) of this subsection (a) while assigned to a boot camp or electronic detention.
Educational, vocational, substance abuse, behavior modification programs, life skills courses, re-entry planning, and correctional industry programs under which sentence credit may be increased under this paragraph (4) and paragraph (4.1) of this subsection (a) shall be evaluated by the Department on the basis of documented standards. The Department shall report the results of these evaluations to the Governor and the General Assembly by September 30th of each year. The reports shall include data relating to the recidivism rate among program participants.
Availability of these programs shall be subject to the limits of fiscal resources appropriated by the General Assembly for these purposes. Eligible inmates who are denied immediate admission shall be placed on a waiting list under criteria established by the Department. The inability of any inmate to become engaged in any such programs by reason of insufficient program resources or for any other reason established under the rules and regulations of the Department shall not be deemed a cause of action under which the Department or any employee or agent of the Department shall be liable for damages to the inmate.
(4.1) Except as provided in paragraph (4.7) of this subsection (a), the rules and regulations shall also provide that an additional 90 days of sentence credit shall be awarded to any prisoner who passes high school equivalency testing while the prisoner is committed to the Department of Corrections. The sentence credit awarded under this paragraph (4.1) shall be in addition to, and shall not affect, the award of sentence credit under any other paragraph of this Section, but shall also be pursuant to the guidelines and restrictions set forth in paragraph (4) of subsection (a) of this Section. The sentence credit provided for in this paragraph shall be available only to those prisoners who have not previously earned a high school diploma or a high school equivalency certificate. If, after an award of the high school equivalency testing sentence credit has been made, the Department determines that the prisoner was not eligible, then the award shall be revoked. The Department may also award 90 days of sentence credit to any committed person who passed high school equivalency testing while he or she was held in pre-trial detention prior to the current commitment to the Department of Corrections.
(4.5) The rules and regulations on sentence credit shall also provide that when the court's sentencing order recommends a prisoner for substance abuse treatment and the crime was committed on or after September 1, 2003 (the effective date of Public Act 93-354), the prisoner shall receive no sentence credit awarded under clause (3) of this subsection (a) unless he or she participates in and completes a substance abuse treatment program. The Director may waive the requirement to participate in or complete a substance abuse treatment program in specific instances if the prisoner is not a good candidate for a substance abuse treatment program for medical, programming, or operational reasons. Availability of substance abuse treatment shall be subject to the limits of fiscal resources appropriated by the General Assembly for these purposes. If treatment is not available and the requirement to participate and complete the treatment has not been waived by the Director, the prisoner shall be placed on a waiting list under criteria established by the Department. The Director may allow a prisoner placed on a waiting list to participate in and complete a substance abuse education class or attend substance abuse self-help meetings in lieu of a substance abuse treatment program. A prisoner on a waiting list who is not placed in a substance abuse program prior to release may be eligible for a waiver and receive sentence credit under clause (3) of this subsection (a) at the discretion of the Director.
(4.6) The rules and regulations on sentence credit shall also provide that a prisoner who has been convicted of a sex offense as defined in Section 2 of the Sex Offender Registration Act shall receive no sentence credit unless he or she either has successfully completed or is participating in sex offender treatment as defined by the Sex Offender Management Board. However, prisoners who are waiting to receive treatment, but who are unable to do so due solely to the lack of resources on the part of the Department, may, at the Director's sole discretion, be awarded sentence credit at a rate as the Director shall determine.
(4.7) On or after the effective date of this amendatory Act of the 100th General Assembly, sentence credit under paragraph (3), (4), or (4.1) of this subsection (a) may be awarded to a prisoner who is serving a sentence for an offense described in paragraph (2), (2.3), (2.4), (2.5), or (2.6) for credit earned on or after the effective date of this amendatory Act of the 100th General Assembly; provided, the award of the credits under this paragraph (4.7) shall not reduce the sentence of the prisoner to less than the following amounts:
(i) 85% of his or her sentence if the prisoner is

required to serve 85% of his or her sentence; or

(ii) 60% of his or her sentence if the prisoner is

required to serve 75% of his or her sentence, except if the prisoner is serving a sentence for gunrunning his or her sentence shall not be reduced to less than 75%.

This paragraph (4.7) shall not apply to a prisoner serving a sentence for an offense described in subparagraph (i) of paragraph (2) of this subsection (a).
(5) Whenever the Department is to release any inmate earlier than it otherwise would because of a grant of earned sentence credit under paragraph (3) of subsection (a) of this Section given at any time during the term, the Department shall give reasonable notice of the impending release not less than 14 days prior to the date of the release to the State's Attorney of the county where the prosecution of the inmate took place, and if applicable, the State's Attorney of the county into which the inmate will be released. The Department must also make identification information and a recent photo of the inmate being released accessible on the Internet by means of a hyperlink labeled "Community Notification of Inmate Early Release" on the Department's World Wide Web homepage. The identification information shall include the inmate's: name, any known alias, date of birth, physical characteristics, commitment offense and county where conviction was imposed. The identification information shall be placed on the website within 3 days of the inmate's release and the information may not be removed until either: completion of the first year of mandatory supervised release or return of the inmate to custody of the Department.
(b) Whenever a person is or has been committed under several convictions, with separate sentences, the sentences shall be construed under Section 5-8-4 in granting and forfeiting of sentence credit.
(c) The Department shall prescribe rules and regulations for revoking sentence credit, including revoking sentence credit awarded under paragraph (3) of subsection (a) of this Section. The Department shall prescribe rules and regulations for suspending or reducing the rate of accumulation of sentence credit for specific rule violations, during imprisonment. These rules and regulations shall provide that no inmate may be penalized more than one year of sentence credit for any one infraction.
When the Department seeks to revoke, suspend or reduce the rate of accumulation of any sentence credits for an alleged infraction of its rules, it shall bring charges therefor against the prisoner sought to be so deprived of sentence credits before the Prisoner Review Board as provided in subparagraph (a)(4) of Section 3-3-2 of this Code, if the amount of credit at issue exceeds 30 days or when during any 12 month period, the cumulative amount of credit revoked exceeds 30 days except where the infraction is committed or discovered within 60 days of scheduled release. In those cases, the Department of Corrections may revoke up to 30 days of sentence credit. The Board may subsequently approve the revocation of additional sentence credit, if the Department seeks to revoke sentence credit in excess of 30 days. However, the Board shall not be empowered to review the Department's decision with respect to the loss of 30 days of sentence credit within any calendar year for any prisoner or to increase any penalty beyond the length requested by the Department.
The Director of the Department of Corrections, in appropriate cases, may restore up to 30 days of sentence credits which have been revoked, suspended or reduced. Any restoration of sentence credits in excess of 30 days shall be subject to review by the Prisoner Review Board. However, the Board may not restore sentence credit in excess of the amount requested by the Director.
Nothing contained in this Section shall prohibit the Prisoner Review Board from ordering, pursuant to Section 3-3-9(a)(3)(i)(B), that a prisoner serve up to one year of the sentence imposed by the court that was not served due to the accumulation of sentence credit.
(d) If a lawsuit is filed by a prisoner in an Illinois or federal court against the State, the Department of Corrections, or the Prisoner Review Board, or against any of their officers or employees, and the court makes a specific finding that a pleading, motion, or other paper filed by the prisoner is frivolous, the Department of Corrections shall conduct a hearing to revoke up to 180 days of sentence credit by bringing charges against the prisoner sought to be deprived of the sentence credits before the Prisoner Review Board as provided in subparagraph (a)(8) of Section 3-3-2 of this Code. If the prisoner has not accumulated 180 days of sentence credit at the time of the finding, then the Prisoner Review Board may revoke all sentence credit accumulated by the prisoner.
For purposes of this subsection (d):
(1) "Frivolous" means that a pleading, motion, or

other filing which purports to be a legal document filed by a prisoner in his or her lawsuit meets any or all of the following criteria:

(A) it lacks an arguable basis either in law or

in fact;

(B) it is being presented for any improper

purpose, such as to harass or to cause unnecessary delay or needless increase in the cost of litigation;

(C) the claims, defenses, and other legal

contentions therein are not warranted by existing law or by a nonfrivolous argument for the extension, modification, or reversal of existing law or the establishment of new law;

(D) the allegations and other factual contentions

do not have evidentiary support or, if specifically so identified, are not likely to have evidentiary support after a reasonable opportunity for further investigation or discovery; or

(E) the denials of factual contentions are not

warranted on the evidence, or if specifically so identified, are not reasonably based on a lack of information or belief.

(2) "Lawsuit" means a motion pursuant to Section

116-3 of the Code of Criminal Procedure of 1963, a habeas corpus action under Article X of the Code of Civil Procedure or under federal law (28 U.S.C. 2254), a petition for claim under the Court of Claims Act, an action under the federal Civil Rights Act (42 U.S.C. 1983), or a second or subsequent petition for post-conviction relief under Article 122 of the Code of Criminal Procedure of 1963 whether filed with or without leave of court or a second or subsequent petition for relief from judgment under Section 2-1401 of the Code of Civil Procedure.

(e) Nothing in Public Act 90-592 or 90-593 affects the validity of Public Act 89-404.
(f) Whenever the Department is to release any inmate who has been convicted of a violation of an order of protection under Section 12-3.4 or 12-30 of the Criminal Code of 1961 or the Criminal Code of 2012, earlier than it otherwise would because of a grant of sentence credit, the Department, as a condition of release, shall require that the person, upon release, be placed under electronic surveillance as provided in Section 5-8A-7 of this Code.
(Source: P.A. 99-241, eff. 1-1-16; 99-275, eff. 1-1-16; 99-642, eff. 7-28-16; 99-938, eff. 1-1-18; 100-3, eff. 1-1-18; 100-575, eff. 1-8-18.)

(730 ILCS 5/3-6-3.1)
Sec. 3-6-3.1. (Repealed).
(Source: P.A. 91-357, eff. 7-29-99. Repealed by P.A. 92-850, eff. 8-26-02.)

(730 ILCS 5/3-6-4) (from Ch. 38, par. 1003-6-4)
Sec. 3-6-4. Enforcement of Discipline - Escape.
(a) A committed person who escapes or attempts to escape from an institution or facility of the Department of Corrections, or escapes or attempts to escape while in the custody of an employee of the Department of Corrections, or holds or participates in the holding of any person as a hostage by force, threat or violence, or while participating in any disturbance, demonstration or riot, causes, directs or participates in the destruction of any property is guilty of a Class 2 felony. A committed person who fails to return from furlough or from work and day release is guilty of a Class 3 felony.
(b) If one or more committed persons injures or attempts to injure in a violent manner any employee, officer, guard, other peace officer or any other committed person or damages or attempts to damage any building or workshop, or any appurtenances thereof, or attempts to escape, or disobeys or resists any lawful command, the employees, officers, guards and other peace officers shall use all suitable means to defend themselves, to enforce the observance of discipline, to secure the persons of the offenders, and prevent such attempted violence or escape; and said employees, officers, guards, or other peace officers, or any of them, shall, in the attempt to prevent the escape of any such person, or in attempting to retake any such person who has escaped, or in attempting to prevent or suppress violence by a committed person against another person, a riot, revolt, mutiny or insurrection, be justified in the use of force, including force likely to cause death or great bodily harm under Section 7-8 of the Criminal Code of 2012 which he reasonably believed necessary.
As used in this Section, "committed person" includes a person held in detention in a secure facility or committed as a sexually violent person and held in a secure facility under the Sexually Violent Persons Commitment Act; and "peace officer" means any officer or member of any duly organized State, county or municipal police unit or police force.
(c) The Department shall establish procedures to provide immediate notification of the escape of any person, as defined in subsection (a) of this Section, to the persons specified in subsection (c) of Section 3-14-1 of this Code.
(Source: P.A. 97-1083, eff. 8-24-12; 97-1150, eff. 1-25-13.)

(730 ILCS 5/3-6-5) (from Ch. 38, par. 1003-6-5)
Sec. 3-6-5. Crimes Committed by Persons Confined by the Department.
When any person is charged with committing an offense while confined by the Department, cognizance thereof shall be taken by the circuit court of the county wherein such crime was committed. Such court shall adjudicate and sentence the person charged with such crime in the same manner and subject to the same rules and limitations as are now established by law in relation to other persons charged with crime. The expense of prosecution shall be paid by the Department.
(Source: P.A. 77-2097.)

(730 ILCS 5/3-6-6) (from Ch. 38, par. 1003-6-6)
Sec. 3-6-6. Computer assisted literacy program.
(a) The Director, with the approval of and acting through the Department of Central Management Services, shall enter into an agreement with a major international manufacturer of computers by which that manufacturer (i) shall loan to the Department and install in a correctional facility equipment to implement a computer assisted literacy pilot program and (ii) shall aid in the implementation of that pilot program. The configuration of the computer equipment utilized in the pilot program shall be similar to that installed in other correctional facilities. The Director and the manufacturer shall designate the correctional facility in which the pilot program shall be established.
(b) The computer assisted literacy pilot program shall be conducted for not less than 6 months. The Department shall establish criteria for evaluating the pilot program, based on criteria used in other states for evaluating computer assisted literacy programs in correctional facilities in those states.
(c) The computer assisted literacy pilot program instructor shall submit periodic reports to the Director concerning utilization of the pilot program, benefits of the pilot program, and progress made by committed persons participating in the pilot program. The Director shall promptly forward these reports to the General Assembly.
(d) Not later than 6 months after the conclusion of the computer assisted literacy pilot program, the Director shall report the results of the pilot program to the General Assembly. The General Assembly shall thereupon evaluate the effectiveness of the pilot program.
(e) After the conclusion of the computer assisted literacy pilot program, the Department, with the approval of and acting through the Department of Central Management Services, may purchase the equipment utilized in the pilot program, subject to the availability of monies appropriated to the Department for that purpose.
(Source: P.A. 87-635.)

(730 ILCS 5/3-6-7)
Sec. 3-6-7. Pregnant female committed persons. Notwithstanding any other statute, directive, or administrative regulation, when a pregnant female committed person is brought to a hospital from an Illinois correctional center for the purpose of delivering her baby, no handcuffs, shackles, or restraints of any kind may be used during her transport to a medical facility for the purpose of delivering her baby. Under no circumstances may leg irons or shackles or waist shackles be used on any pregnant female committed person who is in labor. Upon the pregnant female committed person's entry to the hospital delivery room, a correctional officer must be posted immediately outside the delivery room. The Department must provide for adequate personnel to monitor the pregnant female committed person during her transport to and from the hospital and during her stay at the hospital.
(Source: P.A. 91-253, eff. 1-1-00.)

(730 ILCS 5/3-6-8)
Sec. 3-6-8. High school equivalency testing programs. The Department of Corrections shall develop and establish a program in the Adult Division designed to increase the number of committed persons enrolled in programs for high school equivalency testing and pursuing high school equivalency certificates by at least 100% over the 4-year period following the effective date of this amendatory Act of the 94th General Assembly. Pursuant to the program, each adult institution and facility shall report annually to the Director of Corrections on the number of committed persons enrolled in high school equivalency testing programs and those who pass high school equivalency testing, and the number of committed persons in the Adult Division who are on waiting lists for participation in the high school equivalency testing programs.
(Source: P.A. 98-718, eff. 1-1-15.)

(730 ILCS 5/Ch. III Art. 7 heading)

(730 ILCS 5/3-7-1) (from Ch. 38, par. 1003-7-1)
Sec. 3-7-1. Administrative Regulations. The Department shall promulgate Rules and Regulations in conformity with this Code.
(Source: P.A. 77-2097.)

(730 ILCS 5/3-7-2) (from Ch. 38, par. 1003-7-2)
(Text of Section from P.A. 100-30)
Sec. 3-7-2. Facilities.
(a) All institutions and facilities of the Department shall provide every committed person with access to toilet facilities, barber facilities, bathing facilities at least once each week, a library of legal materials and published materials including newspapers and magazines approved by the Director. A committed person may not receive any materials that the Director deems pornographic.
(b) (Blank).
(c) All institutions and facilities of the Department shall provide facilities for every committed person to leave his cell for at least one hour each day unless the chief administrative officer determines that it would be harmful or dangerous to the security or safety of the institution or facility.
(d) All institutions and facilities of the Department shall provide every committed person with a wholesome and nutritional diet at regularly scheduled hours, drinking water, clothing adequate for the season, bedding, soap and towels and medical and dental care.
(e) All institutions and facilities of the Department shall permit every committed person to send and receive an unlimited number of uncensored letters, provided, however, that the Director may order that mail be inspected and read for reasons of the security, safety or morale of the institution or facility.
(f) All of the institutions and facilities of the Department shall permit every committed person to receive in-person visitors and video contact, if available, except in case of abuse of the visiting privilege or when the chief administrative officer determines that such visiting would be harmful or dangerous to the security, safety or morale of the institution or facility. The chief administrative officer shall have the right to restrict visitation to non-contact visits, video, or other forms of non-contact visits for reasons of safety, security, and order, including, but not limited to, restricting contact visits for committed persons engaged in gang activity. No committed person in a super maximum security facility or on disciplinary segregation is allowed contact visits. Any committed person found in possession of illegal drugs or who fails a drug test shall not be permitted contact visits for a period of at least 6 months. Any committed person involved in gang activities or found guilty of assault committed against a Department employee shall not be permitted contact visits for a period of at least 6 months. The Department shall offer every visitor appropriate written information concerning HIV and AIDS, including information concerning how to contact the Illinois Department of Public Health for counseling information. The Department shall develop the written materials in consultation with the Department of Public Health. The Department shall ensure that all such information and materials are culturally sensitive and reflect cultural diversity as appropriate. Implementation of the changes made to this Section by this amendatory Act of the 94th General Assembly is subject to appropriation. The Department shall seek the lowest possible cost to provide video calling and shall charge to the extent of recovering any demonstrated costs of providing video calling. The Department shall not make a commission or profit from video calling services. Nothing in this Section shall be construed to permit video calling instead of in-person visitation.
(f-5) (Blank).
(g) All institutions and facilities of the Department shall permit religious ministrations and sacraments to be available to every committed person, but attendance at religious services shall not be required.
(h) Within 90 days after December 31, 1996, the Department shall prohibit the use of curtains, cell-coverings, or any other matter or object that obstructs or otherwise impairs the line of vision into a committed person's cell.
(Source: P.A. 99-933, eff. 1-27-17; 100-30, eff. 1-1-18.)

(Text of Section from P.A. 100-142)
Sec. 3-7-2. Facilities.
(a) All institutions and facilities of the Department shall provide every committed person with access to toilet facilities, barber facilities, bathing facilities at least once each week, a library of legal materials and published materials including newspapers and magazines approved by the Director. A committed person may not receive any materials that the Director deems pornographic.
(b) (Blank).
(c) All institutions and facilities of the Department shall provide facilities for every committed person to leave his cell for at least one hour each day unless the chief administrative officer determines that it would be harmful or dangerous to the security or safety of the institution or facility.
(d) All institutions and facilities of the Department shall provide every committed person with a wholesome and nutritional diet at regularly scheduled hours, drinking water, clothing adequate for the season, bedding, soap and towels and medical and dental care.
(e) All institutions and facilities of the Department shall permit every committed person to send and receive an unlimited number of uncensored letters, provided, however, that the Director may order that mail be inspected and read for reasons of the security, safety or morale of the institution or facility.
(f) All of the institutions and facilities of the Department shall permit every committed person to receive visitors, except in case of abuse of the visiting privilege or when the chief administrative officer determines that such visiting would be harmful or dangerous to the security, safety or morale of the institution or facility. The chief administrative officer shall have the right to restrict visitation to non-contact visits for reasons of safety, security, and order, including, but not limited to, restricting contact visits for committed persons engaged in gang activity. No committed person in a super maximum security facility or on disciplinary segregation is allowed contact visits. Any committed person found in possession of illegal drugs or who fails a drug test shall not be permitted contact visits for a period of at least 6 months. Any committed person involved in gang activities or found guilty of assault committed against a Department employee shall not be permitted contact visits for a period of at least 6 months. The Department shall offer every visitor appropriate written information concerning HIV and AIDS, including information concerning how to contact the Illinois Department of Public Health for counseling information. The Department shall develop the written materials in consultation with the Department of Public Health. The Department shall ensure that all such information and materials are culturally sensitive and reflect cultural diversity as appropriate. Implementation of the changes made to this Section by this amendatory Act of the 94th General Assembly is subject to appropriation.
(f-5) (Blank).
(f-10) The Department may not restrict or limit in-person visits to committed persons due to the availability of interactive video conferences.
(f-15)(1) The Department shall issue a standard written policy for each institution and facility of the Department that provides for:
(A) the number of in-person visits each committed

person is entitled to per week and per month;

(B) the hours of in-person visits;
(C) the type of identification required for visitors

at least 18 years of age; and

(D) the type of identification, if any, required for

visitors under 18 years of age.

(2) This policy shall be posted on the Department website and at each facility.
(3) The Department shall post on its website daily any restrictions or denials of visitation for that day and the succeeding 5 calendar days, including those based on a lockdown of the facility, to inform family members and other visitors.
(g) All institutions and facilities of the Department shall permit religious ministrations and sacraments to be available to every committed person, but attendance at religious services shall not be required.
(h) Within 90 days after December 31, 1996, the Department shall prohibit the use of curtains, cell-coverings, or any other matter or object that obstructs or otherwise impairs the line of vision into a committed person's cell.
(Source: P.A. 99-933, eff. 1-27-17; 100-142, eff. 1-1-18.)

(730 ILCS 5/3-7-2a) (from Ch. 38, par. 1003-7-2a)
Sec. 3-7-2a. If a facility maintains a commissary or commissaries serving inmates, the selling prices for all goods shall be sufficient to cover the costs of the goods and an additional charge of up to 35% for tobacco products and up to 25% for non-tobacco products. The amount of the additional charges for goods sold at commissaries serving inmates shall be based upon the amount necessary to pay for the wages and benefits of commissary employees who are employed in any commissary facilities of the Department. The Department shall determine the additional charges upon any changes in wages and benefits of commissary employees as negotiated in the collective bargaining agreement. If a facility maintains a commissary or commissaries serving employees, the selling price for all goods shall be sufficient to cover the costs of the goods and an additional charge of up to 10%. A compliance audit of all commissaries and the distribution of commissary funds shall be included in the regular compliance audit of the Department conducted by the Auditor General in accordance with the Illinois State Auditing Act.
Items purchased for sale at any such commissary shall be purchased, wherever possible, at wholesale costs. If a facility maintains a commissary or commissaries as of the effective date of this amendatory Act of the 93rd General Assembly, the Department may not contract with a private contractor or vendor to operate, manage, or perform any portion of the commissary services. The Department may not enter into any such contract for commissary services at a facility that opens subsequent to the effective date of this amendatory Act of the 93rd General Assembly.
(Source: P.A. 93-607, eff. 1-1-04; 94-913, eff. 6-23-06.)

(730 ILCS 5/3-7-2b) (from Ch. 38, par. 1003-7-2b)
Sec. 3-7-2b. Prior notice to General Assembly. Prior to the selection of any site for the construction of any correctional facility, work release center, community correctional center or any facility used for such purposes, the Governor shall provide prior timely notice to the President of the Senate, Speaker of the House, Senate Minority Leader and House Minority Leader. Such notice shall precede any public announcement or announcement to private individuals.
(Source: P.A. 83-942.)

(730 ILCS 5/3-7-2.5)
Sec. 3-7-2.5. Zero tolerance drug policy.
(a) Any person employed by the Department of Corrections who tests positive in accordance with established Departmental drug testing procedures for any substance prohibited by the Cannabis Control Act, the Illinois Controlled Substances Act, or the Methamphetamine Control and Community Protection Act shall be discharged from employment. Refusal to submit to a drug test, ordered in accordance with Departmental procedures, by any person employed by the Department shall be construed as a positive test, and the person shall be discharged from employment.
Testing of employees shall be conducted in accordance with established Departmental drug testing procedures. Changes to established drug testing procedures that are inconsistent with the federal guidelines specified in the Mandatory Guidelines for Federal Workplace Drug Testing Program, 59 FR 29908, or that affect terms and conditions of employment, shall be negotiated with an exclusive bargaining representative in accordance with the Illinois Public Labor Relations Act.
(1) All samples used for the purpose of drug testing

shall be collected by persons who have at least 15 hours of initial training in the proper collection procedures and at least 8 hours of annual follow-up training. Proof of this training shall be available upon request. In order to ensure that these persons possess the necessary knowledge, skills, and experience to carry out their duties, their training must include guidelines and procedures on maintaining the integrity of the collection process, ensuring the privacy of employees being tested, ensuring the security of the specimen, and avoiding conduct or statements that could be viewed as offensive or inappropriate. Proficiency in the proper collection process must be demonstrated prior to certification.

(2) With respect to any bargaining unit employee, the

Department shall not initiate discipline of any employee who authorizes the testing of a split urine sample in accordance with established Departmental drug testing procedures until receipt by the Department of the test results from the split urine sample evidencing a positive test for any substance prohibited by the Cannabis Control Act, the Illinois Controlled Substances Act, or the Methamphetamine Control and Community Protection Act.

(b) Any employee discharged in accordance with the provisions of subsection (a) shall not be eligible for rehire by the Department.
(Source: P.A. 98-757, eff. 7-16-14.)

(730 ILCS 5/3-7-3) (from Ch. 38, par. 1003-7-3)
Sec. 3-7-3. Institutional Safety and Sanitation. (a) Standards of sanitation and safety for all institutions and facilities shall be established and enforced by the Department. All buildings and facilities shall be cleaned regularly and properly maintained. Ventilation of air and heat adequate to the climate and season shall be provided.
(b) All new, remodeled and newly designated institutions or facilities shall provide at least 50 square feet of cell, room or dormitory floor space.
(Source: P.A. 83-942.)

(730 ILCS 5/3-7-4) (from Ch. 38, par. 1003-7-4)
Sec. 3-7-4. Protection of Persons. The Department shall establish rules and regulations for the protection of the person and property of employees of the Department and every committed person.
(Source: P.A. 77-2097.)

(730 ILCS 5/3-7-5) (from Ch. 38, par. 1003-7-5)
Sec. 3-7-5. The Department shall implement a comprehensive energy conservation program at all correctional institutions and facilities in the State, for the purpose of conserving energy in any and all forms and to ultimately reduce expenditures in such regard. The Department may request the Capital Development Board to provide personnel and services in connection with the inspection of the institutions and facilities and the making of specific recommendations for current expenditures for improvement and ultimate cost reduction.
(Source: P.A. 81-558.)

(730 ILCS 5/3-7-6) (from Ch. 38, par. 1003-7-6)
Sec. 3-7-6. Reimbursement for expenses.
(a) Responsibility of committed persons. For the purposes of this Section, "committed persons" mean those persons who through judicial determination have been placed in the custody of the Department on the basis of a conviction as an adult. Committed persons shall be responsible to reimburse the Department for the expenses incurred by their incarceration at a rate to be determined by the Department in accordance with this Section.
(1) Committed persons shall fully cooperate with the

Department by providing complete financial information for the purposes under this Section.

(2) The failure of a committed person to fully

cooperate as provided for in clauses (3) and (4) of subsection (a-5) shall be considered for purposes of a parole determination. Any committed person who willfully refuses to cooperate with the obligations set forth in this Section may be subject to the loss of sentence credit towards his or her sentence of up to 180 days.

(a-5) Assets information form.
(1) The Department shall develop a form, which shall

be used by the Department to obtain information from all committed persons regarding assets of the persons.

(2) In order to enable the Department to determine

the financial status of the committed person, the form shall provide for obtaining the age and marital status of a committed person, the number and ages of children of the person, the number and ages of other dependents, the type and value of real estate, the type and value of personal property, cash and bank accounts, the location of any lock boxes, the type and value of investments, pensions and annuities and any other personalty of significant cash value, including but not limited to jewelry, art work and collectables, and all medical or dental insurance policies covering the committed person. The form may also provide for other information deemed pertinent by the Department in the investigation of a committed person's assets.

(3) Upon being developed, the form shall be submitted

to each committed person as of the date the form is developed and to every committed person who thereafter is sentenced to imprisonment under the jurisdiction of the Department. The form may be resubmitted to a committed person by the Department for purpose of obtaining current information regarding the assets of the person.

(4) Every committed person shall complete the form or

provide for completion of the form and the committed person shall swear under oath or affirm that to the best of his or her knowledge the information provided is complete and accurate.

(b) Expenses. The rate at which sums to be charged for the expenses incurred by a committed person for his or her confinement shall be computed by the Department as the average per capita cost per day for all inmates of that institution or facility for that fiscal year. The average per capita cost per day shall be computed by the Department based on the average per capita cost per day for the operation of that institution or facility for the fiscal year immediately preceding the period of incarceration for which the rate is being calculated. The Department shall establish rules and regulations providing for the computation of the above costs, and shall determine the average per capita cost per day for each of its institutions or facilities for each fiscal year. The Department shall have the power to modify its rules and regulations, so as to provide for the most accurate and most current average per capita cost per day computation. Where the committed person is placed in a facility outside the Department, the Department may pay the actual cost of services in that facility, and may collect reimbursement for the entire amount paid from the committed person receiving those services.
(c) Records. The records of the Department, including, but not limited to, those relating to: the average per capita cost per day for a particular institution or facility for a particular year, and the calculation of the average per capita cost per day; the average daily population of a particular Department correctional institution or facility for a particular year; the specific placement of a particular committed person in various Department correctional institutions or facilities for various periods of time; and the record of transactions of a particular committed person's trust account under Section 3-4-3 of this Act; may be proved in any legal proceeding, by a reproduced copy thereof or by a computer printout of Department records, under the certificate of the Director. If reproduced copies are used, the Director must certify that those are true and exact copies of the records on file with the Department. If computer printouts of records of the Department are offered as proof, the Director must certify that those computer printouts are true and exact representations of records properly entered into standard electronic computing equipment, in the regular course of the Department's business, at or reasonably near the time of the occurrence of the facts recorded, from trustworthy and reliable information. The reproduced copy or computer printout shall, without further proof, be admitted into evidence in any legal proceeding, and shall be prima facie correct and prima facie evidence of the accuracy of the information contained therein.
(d) Authority. The Director, or the Director's designee, may, when he or she knows or reasonably believes that a committed person, or the estate of that person, has assets which may be used to satisfy all or part of a judgment rendered under this Act, or when he or she knows or reasonably believes that a committed person is engaged in gang-related activity and has a substantial sum of money or other assets, provide for the forwarding to the Attorney General of a report on the committed person and that report shall contain a completed form under subsection (a-5) together with all other information available concerning the assets of the committed person and an estimate of the total expenses for that committed person, and authorize the Attorney General to institute proceedings to require the persons, or the estates of the persons, to reimburse the Department for the expenses incurred by their incarceration. The Attorney General, upon authorization of the Director, or the Director's designee, shall institute actions on behalf of the Department and pursue claims on the Department's behalf in probate and bankruptcy proceedings, to recover from committed persons the expenses incurred by their confinement. For purposes of this subsection (d), "gang-related" activity has the meaning ascribed to it in Section 10 of the Illinois Streetgang Terrorism Omnibus Prevention Act.
(e) Scope and limitations.
(1) No action under this Section shall be initiated

more than 2 years after the release or death of the committed person in question.

(2) The death of a convicted person, by execution or

otherwise, while committed to a Department correctional institution or facility shall not act as a bar to any action or proceeding under this Section.

(3) The assets of a committed person, for the

purposes of this Section, shall include any property, tangible or intangible, real or personal, belonging to or due to a committed or formerly committed person including income or payments to the person from social security, worker's compensation, veteran's compensation, pension benefits, or from any other source whatsoever and any and all assets and property of whatever character held in the name of the person, held for the benefit of the person, or payable or otherwise deliverable to the person. Any trust, or portion of a trust, of which a convicted person is a beneficiary, shall be construed as an asset of the person, to the extent that benefits thereunder are required to be paid to the person, or shall in fact be paid to the person. At the time of a legal proceeding by the Attorney General under this Section, if it appears that the committed person has any assets which ought to be subjected to the claim of the Department under this Section, the court may issue an order requiring any person, corporation, or other legal entity possessed or having custody of those assets to appropriate any of the assets or a portion thereof toward reimbursing the Department as provided for under this Section. No provision of this Section shall be construed in violation of any State or federal limitation on the collection of money judgments.

(4) Nothing in this Section shall preclude the

Department from applying federal benefits that are specifically provided for the care and treatment of a committed person toward the cost of care provided by a State facility or private agency.

(Source: P.A. 97-697, eff. 6-22-12.)

(730 ILCS 5/3-7-7) (from Ch. 38, par. 1003-7-7)
Sec. 3-7-7. The Department shall establish rules governing the provision of mental health services to committed persons. Such rules shall provide, among other matters, that a committed person who is diagnosed as suffering from a mental illness or developmental disability shall have access to treatment as determined necessary by a qualified mental health or developmental disability professional of the Department, and that mental health records be disclosed only for purposes authorized by Department rule or the Unified Code of Corrections or as otherwise authorized by law.
(Source: P.A. 86-1403.)

(730 ILCS 5/Ch. III Art. 8 heading)

(730 ILCS 5/3-8-1) (from Ch. 38, par. 1003-8-1)
Sec. 3-8-1. Receiving Procedures.
(a) The Department shall establish one or more receiving stations for committed persons and for persons transferred under Section 3-10-11 and shall advise the sheriffs of the several counties of the location of such stations. In the execution of the mittimus or order for the commitment or transfer of a person to the Department, the sheriff shall deliver such person to the nearest receiving station of the Department. The sheriff shall also convey with such person at the time of delivery, the items under Section 5-4-1, and a record of the person's time, his behavior and conduct while under the sheriff's custody.
(b) The Department shall verify the identity of the person delivered before accepting custody and shall require delivery of the items under paragraph (a) of this Section or a statement of the reason why they cannot be delivered.
(c) The Department shall inventory and issue a receipt to such person for all money and other personal property not permitted to the possession of such person.
(Source: P.A. 78-255.)

(730 ILCS 5/3-8-2) (from Ch. 38, par. 1003-8-2)
Sec. 3-8-2. Social Evaluation; physical examination; HIV/AIDS.
(a) A social evaluation shall be made of a committed person's medical, psychological, educational and vocational condition and history, including the use of alcohol and other drugs, the circumstances of his offense, and such other information as the Department may determine. The committed person shall be assigned to an institution or facility in so far as practicable in accordance with the social evaluation. Recommendations shall be made for medical, dental, psychiatric, psychological and social service treatment.
(b) A record of the social evaluation shall be entered in the committed person's master record file and shall be forwarded to the institution or facility to which the person is assigned.
(c) Upon admission to a correctional institution each committed person shall be given a physical examination. If he is suspected of having a communicable disease that in the judgment of the Department medical personnel requires medical isolation, the committed person shall remain in medical isolation until it is no longer deemed medically necessary.
(d) Upon arrival at a reception and classification center or an inmate's final destination, the Department must provide the committed person with appropriate information in writing, verbally, by video or other electronic means concerning HIV and AIDS. The Department shall develop the informational materials in consultation with the Department of Public Health. At the same time, the Department also must offer the committed person the option of being tested, with no copayment, for infection with human immunodeficiency virus (HIV). Pre-test information shall be provided to the committed person and informed consent obtained as required in subsection (q) of Section 3 and Section 5 of the AIDS Confidentiality Act. The Department may conduct opt-out HIV testing as defined in Section 4 of the AIDS Confidentiality Act. If the Department conducts opt-out HIV testing, the Department shall place signs in English, Spanish and other languages as needed in multiple, highly visible locations in the area where HIV testing is conducted informing inmates that they will be tested for HIV unless they refuse, and refusal or acceptance of testing shall be documented in the inmate's medical record. The Department shall follow procedures established by the Department of Public Health to conduct HIV testing and testing to confirm positive HIV test results. All testing must be conducted by medical personnel, but pre-test and other information may be provided by committed persons who have received appropriate training. The Department, in conjunction with the Department of Public Health, shall develop a plan that complies with the AIDS Confidentiality Act to deliver confidentially all positive or negative HIV test results to inmates or former inmates. Nothing in this Section shall require the Department to offer HIV testing to an inmate who is known to be infected with HIV, or who has been tested for HIV within the previous 180 days and whose documented HIV test result is available to the Department electronically. The testing provided under this subsection (d) shall consist of a test approved by the Illinois Department of Public Health to determine the presence of HIV infection, based upon recommendations of the United States Centers for Disease Control and Prevention. If the test result is positive, a reliable supplemental test based upon recommendations of the United States Centers for Disease Control and Prevention shall be administered.
(Source: P.A. 97-244, eff. 8-4-11; 97-323, eff. 8-12-11; 97-813, eff. 7-13-12; 98-1046, eff. 1-1-15.)

(730 ILCS 5/3-8-3) (from Ch. 38, par. 1003-8-3)
Sec. 3-8-3. Program Assignments.
(a) Work, education and other program assignments shall be made in so far as practicable in accordance with the social evaluation.
(b) The Director shall establish procedures for making and reviewing program assignments.
(Source: P.A. 77-2097.)

(730 ILCS 5/3-8-4) (from Ch. 38, par. 1003-8-4)
Sec. 3-8-4. Intradivisional Transfers.
(a) After the initial assignments under Sections 3-8-2 and 3-8-3, all transfers of committed persons to another institution or facility shall be reviewed and approved by a person or persons designated by the Director. A record of each transfer and the reasons therefor shall be included in the person's master record file.
(b) Transfers to facilities for psychiatric treatment and care within the Department shall be made only after prior psychiatric examination and certification to the Director that such transfer is required. Persons in facilities for psychiatric treatment and care within the Department shall be reexamined at least every 6 months. Persons found to no longer require psychiatric treatment and care shall be transferred to other facilities of the Department.
(Source: P.A. 77-2097.)

(730 ILCS 5/3-8-5) (from Ch. 38, par. 1003-8-5)
Sec. 3-8-5. Transfer to Department of Human Services.
(a) The Department shall cause inquiry and examination at periodic intervals to ascertain whether any person committed to it may be subject to involuntary admission, as defined in Section 1-119 of the Mental Health and Developmental Disabilities Code, or meets the standard for judicial admission as defined in Section 4-500 of the Mental Health and Developmental Disabilities Code, or is an addict, alcoholic or intoxicated person as defined in the Alcoholism and Other Drug Abuse and Dependency Act. The Department may provide special psychiatric or psychological or other counseling or treatment to such persons in a separate institution within the Department, or the Director of the Department of Corrections may transfer such persons other than addicts, alcoholics or intoxicated persons to the Department of Human Services for observation, diagnosis and treatment, subject to the approval of the Director of the Department of Human Services, for a period of not more than 6 months, if the person consents in writing to the transfer. The person shall be advised of his right not to consent, and if he does not consent, such transfer may be effected only by commitment under paragraphs (c) and (d) of this Section.
(b) The person's spouse, guardian or nearest relative and his attorney of record shall be advised of their right to object, and if objection is made, such transfer may be effected only by commitment under paragraph (c) of this Section. Notices of such transfer shall be mailed to such person's spouse, guardian or nearest relative and to the attorney of record marked for delivery to addressee only at his last known address by certified mail with return receipt requested together with written notification of the manner and time within which he may object thereto.
(c) If a committed person does not consent to his transfer to the Department of Human Services or if a person objects under paragraph (b) of this Section, or if the Department of Human Services determines that a transferred person requires commitment to the Department of Human Services for more than 6 months, or if the person's sentence will expire within 6 months, the Director of the Department of Corrections shall file a petition in the circuit court of the county in which the correctional institution or facility is located requesting the transfer of such person to the Department of Human Services. A certificate of a psychiatrist, clinical psychologist or, if admission to a developmental disability facility is sought, of a physician that the person is in need of commitment to the Department of Human Services for treatment or habilitation shall be attached to the petition. Copies of the petition shall be furnished to the named person and to the state's attorneys of the county in which the correctional institution or facility is located and the county in which the named person was committed to the Department of Corrections.
(d) The court shall set a date for a hearing on the petition within the time limit set forth in the Mental Health and Developmental Disabilities Code. The hearing shall be conducted in the manner prescribed by the Mental Health and Developmental Disabilities Code. If the person is found to be in need of commitment to the Department of Human Services for treatment or habilitation, the court may commit him to that Department.
(e) Nothing in this Section shall limit the right of the Director or the chief administrative officer of any institution or facility to utilize the emergency admission provisions of the Mental Health and Developmental Disabilities Code with respect to any person in his custody or care. The transfer of a person to an institution or facility of the Department of Human Services under paragraph (a) of this Section does not discharge the person from the control of the Department.
(Source: P.A. 88-670, eff. 12-2-94; 89-507, eff. 7-1-97.)

(730 ILCS 5/3-8-6) (from Ch. 38, par. 1003-8-6)
Sec. 3-8-6. Return and Release from Department of Human Services.
(a) The Department of Human Services shall return to the Department of Corrections any person committed to it under Section 3-8-5, whose sentence has not expired and whom the Department of Human Services deems no longer subject to involuntary admission, or no longer meets the standard for judicial admission.
(b) If a person returned to the Department of Corrections under paragraph (a) of this Section is eligible for parole and has not had a parole hearing within the preceding 6 months, he shall have a parole hearing within 45 days after his return.
(c) The Department of Corrections shall notify the Secretary of Human Services of the expiration of the sentence of any person transferred to the Department of Human Services under Section 3-8-5. If the Department of Human Services determines that a person transferred to it under paragraph (a) of Section 3-8-5 requires further hospitalization, it shall file a petition for the involuntary or judicial admission of such person under the Mental Health and Developmental Disabilities Code.
(d) The Department of Human Services shall release under the Mental Health and Developmental Disabilities Code, any person transferred to it under paragraph (c) of Section 3-8-5, whose sentence and parole term have expired and whom the Department of Human Services deems no longer subject to involuntary admission, or no longer meets the standard for judicial admission.
(Source: P.A. 89-507, eff. 7-1-97.)

(730 ILCS 5/3-8-7) (from Ch. 38, par. 1003-8-7)
Sec. 3-8-7. Disciplinary Procedures.)
(a) All disciplinary action shall be consistent with this Chapter. Rules of behavior and conduct, the penalties for violation thereof, and the disciplinary procedure by which such penalties may be imposed shall be available to committed persons.
(b)(1) Corporal punishment and disciplinary restrictions on diet, medical or sanitary facilities, mail or access to legal materials are prohibited.
(2) (Blank).
(3) (Blank).
(c) Review of disciplinary action imposed under this Section shall be provided by means of the grievance procedure under Section 3-8-8. The Department shall provide a disciplined person with a review of his or her disciplinary action in a timely manner as required by law.
(d) All institutions and facilities of the Department of Corrections shall establish, subject to the approval of the Director, procedures for hearing disciplinary cases except those that may involve the imposition of disciplinary segregation and isolation; the loss of good time credit under Section 3-6-3 or eligibility to earn good time credit.
(e) In disciplinary cases which may involve the imposition of disciplinary segregation and isolation, the loss of good time credit or eligibility to earn good time credit, the Director shall establish disciplinary procedures consistent with the following principles:
(1) Any person or persons who initiate a disciplinary

charge against a person shall not determine the disposition of the charge. The Director may establish one or more disciplinary boards to hear and determine charges.

(2) Any committed person charged with a violation of

Department rules of behavior shall be given notice of the charge including a statement of the misconduct alleged and of the rules this conduct is alleged to violate.

(3) Any person charged with a violation of rules is

entitled to a hearing on that charge at which time he shall have an opportunity to appear before and address the person or persons deciding the charge.

(4) The person or persons determining the disposition

of the charge may also summon to testify any witnesses or other persons with relevant knowledge of the incident.

(5) If the charge is sustained, the person charged is

entitled to a written statement of the decision by the persons determining the disposition of the charge which shall include the basis for the decision and the disciplinary action, if any, to be imposed.

(6) (Blank).
(Source: P.A. 97-1083, eff. 8-24-12.)

(730 ILCS 5/3-8-7.5)
Sec. 3-8-7.5. Mail restrictions.
(a) An inmate shall not correspond with a victim or member of a victim's family upon being given notice by the Department that the person has notified the Department that he or she does not wish correspondence from the inmate.
(b) The victim or family member of the victim may give notice to the Department of his or her desire not to receive correspondence as provided in this Section and may do so at the time of sentencing or at any time during the period of incarceration of the inmate by the Department. After receipt of the notice, the Department shall not knowingly forward any mail addressed to a victim or family member of a victim named in the notice as not desiring correspondence from a named inmate.
(c) At the time of any sentencing which results in the imposition of any term of incarceration with the Department, the State's Attorney shall provide the victim with written notification that the victim or a family member of the victim at any time may notify the Department in writing of the person's desire not to receive correspondence from the inmate convicted of the offense against the victim. The notification provided by the State's Attorney shall inform the victim of the following:
(1) that it is the duty of the person desiring not to

receive correspondence under this Section to notify the Department of any change of address if the person wants the restriction on mail to apply after a change of address; and

(2) that the notice to the Department is to include

the name of the person incarcerated, the name and number of the case resulting in the incarceration, and the inmate number, if known.

The State's Attorney shall assist the victim in obtaining this information at any time during the incarceration.
(d) The Department shall notify the inmate that the victim or members of the victim's family have provided notice to the Department that the persons do not wish correspondence from that inmate during the incarceration.
(Source: P.A. 88-331.)

(730 ILCS 5/3-8-8) (from Ch. 38, par. 1003-8-8)
Sec. 3-8-8. Grievances.
(a) The Director shall establish procedures to review the grievances of committed persons. The Director may establish one or more administrative review boards within the Department to review grievances. A committed person's right to file grievances shall not be restricted. Such procedure shall provide for the review of grievances by a person or persons other than the person or persons directly responsible for the conditions or actions against which the grievance is made.
(b) Such procedures shall provide that a record of such grievance and any decision made with respect to it shall be preserved for a period of one year.
(c) Such procedures shall allow committed persons to communicate grievances directly to the Director or some person designated by the Director outside of the institution or facility where the person is confined.
(d) All committed persons shall be informed of the grievance procedures established by the Department and they shall be available to all committed persons.
(e) Discipline shall not be imposed because of use of the grievance procedure.
(Source: P.A. 77-2097.)

(730 ILCS 5/3-8-9) (from Ch. 38, par. 1003-8-9)
Sec. 3-8-9. Agreement on Detainers. (a) The Agreement on Detainers is hereby enacted into law and entered into by this State with all other jurisdictions legally joining therein in the form substantially as follows:

(730 ILCS 5/3-8-10) (from Ch. 38, par. 1003-8-10)
Sec. 3-8-10. Intrastate Detainers. Except for persons sentenced to death, subsection (b), (c) and (e) of Section 103-5 of the Code of Criminal Procedure of 1963 shall also apply to persons committed to any institution or facility or program of the Illinois Department of Corrections who have untried complaints, charges or indictments pending in any county of this State, and such person shall include in the demand under subsection (b), a statement of the place of present commitment, the term, and length of the remaining term, the charges pending against him or her to be tried and the county of the charges, and the demand shall be addressed to the state's attorney of the county where he or she is charged with a copy to the clerk of that court and a copy to the chief administrative officer of the Department of Corrections institution or facility to which he or she is committed. The state's attorney shall then procure the presence of the defendant for trial in his county by habeas corpus. Additional time may be granted by the court for the process of bringing and serving an order of habeas corpus ad prosequendum. In the event that the person is not brought to trial within the allotted time, then the charge for which he or she has requested a speedy trial shall be dismissed. The provisions of this Section do not apply to persons no longer committed to a facility or program of the Illinois Department of Corrections. A person serving a period of parole or mandatory supervised release under the supervision of the Department of Corrections, for the purpose of this Section, shall not be deemed to be committed to the Department.
(Source: P.A. 96-642, eff. 8-24-09.)

(730 ILCS 5/Ch. III Art. 9 heading)

(730 ILCS 5/3-9-1) (from Ch. 38, par. 1003-9-1)
Sec. 3-9-1. Educational Programs.
(a) The Department of Juvenile Justice, subject to appropriation and with the cooperation of other State agencies that work with children, shall establish programming, the components of which shall include, but are not limited to:
(1) Case management services.
(2) Treatment modalities, including substance abuse

treatment services, mental health services, and developmental disability services.

(3) Prevocational education and career education

services.

(4) Diagnostic evaluation services/Medical screening.
(5) Educational services.
(6) Self-sufficiency planning.
(7) Independent living skills.
(8) Parenting skills.
(9) Recreational and leisure time activities.
(10) Program evaluation.
(11) Medical services.
(b) All institutions or facilities housing persons of such age as to be subject to compulsory school attendance shall establish an educational program to provide such persons the opportunity to attain an elementary and secondary school education equivalent to the completion of the twelfth grade in the public school systems of this State; and, in furtherance thereof, shall utilize assistance from local public school districts and State agencies in established curricula and staffing such program.
(c) All institutions or facilities housing persons not subject to compulsory school attendance shall make available programs and training to provide such persons an opportunity to attain an elementary and secondary school education equivalent to the completion of the twelfth grade in the public school systems of this State; and, in furtherance thereof, such institutions or facilities may utilize assistance from local public school districts and State agencies in creating curricula and staffing the program.
(d) The Department of Juvenile Justice shall develop and establish a suicide reduction program in all institutions or facilities housing persons committed to the Department of Juvenile Justice. The program shall be designed to increase the life coping skills and self esteem of juvenile offenders and to decrease their propensity to commit self destructive acts.
(Source: P.A. 94-696, eff. 6-1-06.)

(730 ILCS 5/3-9-2) (from Ch. 38, par. 1003-9-2)
Sec. 3-9-2. Work Training Programs.
(a) The Department of Juvenile Justice, in conjunction with the private sector, may establish and offer work training to develop work habits and equip persons committed to it with marketable skills to aid in their community placement upon release. Committed persons participating in this program shall be paid wages similar to those of comparable jobs in the surrounding community. A portion of the wages earned shall go to the Department of Juvenile Justice to pay part of the committed person's room and board, a portion shall be deposited into the Violent Crime Victim's Assistance Fund to assist victims of crime, and the remainder shall be placed into a savings account for the committed person which shall be given to the committed person upon release. The Department shall promulgate rules to regulate the distribution of the wages earned.
(b) The Department of Juvenile Justice may establish programs of incentive by achievement, participation in which shall be on a voluntary basis, to sell goods or services to the public with the net earnings distributed to the program participants subject to rules of the Department of Juvenile Justice.
(Source: P.A. 94-696, eff. 6-1-06.)

(730 ILCS 5/3-9-3) (from Ch. 38, par. 1003-9-3)
Sec. 3-9-3. Day Release.
(a) The Department of Juvenile Justice may institute day release programs for persons committed to the Department of Juvenile Justice and shall establish rules and regulations therefor.
(b) The Department of Juvenile Justice may arrange with local schools, public or private agencies or persons approved by the Department for the release of persons committed to the Department of Juvenile Justice on a daily basis to the custody of such schools, agencies or persons for participation in programs or activities.
(Source: P.A. 94-696, eff. 6-1-06.)

(730 ILCS 5/3-9-4) (from Ch. 38, par. 1003-9-4)
Sec. 3-9-4. Authorized Absence. The Department of Juvenile Justice may extend the limits of the place of confinement of a person committed to the Department of Juvenile Justice so that he may leave such place on authorized absence. Whether or not such person is to be accompanied shall be determined by the chief administrative officer of the institution or facility from which such authorized absence is granted. An authorized absence may be granted for a period of time determined by the Department of Juvenile Justice and any purpose approved by the Department of Juvenile Justice.
(Source: P.A. 94-696, eff. 6-1-06.)

(730 ILCS 5/3-9-5) (from Ch. 38, par. 1003-9-5)
Sec. 3-9-5. Minimum Standards. The minimum standards under Article 7 shall apply to all institutions and facilities under the authority of the Department of Juvenile Justice.
(Source: P.A. 94-696, eff. 6-1-06.)

(730 ILCS 5/3-9-6) (from Ch. 38, par. 1003-9-6)
Sec. 3-9-6. Unauthorized Absence. Whenever a person committed to the Department of Juvenile Justice absconds or absents himself or herself without authority to do so, from any facility or program to which he or she is assigned, he or she may be held in custody for return to the proper correctional official by the authorities or whomsoever directed, when an order is certified by the Director of Juvenile Justice or a person duly designated by the Director, with the seal of the Department of Juvenile Justice attached. The person so designated by the Director of Juvenile Justice with such seal attached may be one or more persons and the appointment shall be made as a ministerial one with no recordation or notice necessary as to the designated appointees. The order shall be directed to all sheriffs, coroners, police officers, keepers or custodians of jails or other detention facilities whether in or out of the State of Illinois, or to any particular person named in the order.
(Source: P.A. 94-696, eff. 6-1-06.)

(730 ILCS 5/3-9-7) (from Ch. 38, par. 1003-9-7)
Sec. 3-9-7. Sexual abuse counseling programs.
(a) The Department of Juvenile Justice shall establish and offer sexual abuse counseling to both victims of sexual abuse and sexual offenders in as many facilities as necessary to insure sexual abuse counseling throughout the State.
(b) Any minor committed to the Department of Juvenile Justice for a sex offense as defined under the Sex Offender Management Board Act shall be required to undergo sex offender treatment by a treatment provider approved by the Board and conducted in conformance with the standards developed by the Sex Offender Management Board Act.
(Source: P.A. 93-616, eff. 1-1-04; 94-696, eff. 6-1-06.)

(730 ILCS 5/Ch. III Art. 10 heading)

(730 ILCS 5/3-10-1) (from Ch. 38, par. 1003-10-1)
Sec. 3-10-1. Receiving Procedures. The receiving procedures under Section 3-8-1 shall be applicable to institutions and facilities of the Department of Juvenile Justice.
(Source: P.A. 94-696, eff. 6-1-06.)

(730 ILCS 5/3-10-2) (from Ch. 38, par. 1003-10-2)
Sec. 3-10-2. Examination of persons committed to the Department of Juvenile Justice.
(a) A person committed to the Department of Juvenile Justice shall be examined in regard to his medical, psychological, social, educational and vocational condition and history, including the use of alcohol and other drugs, the circumstances of his offense and any other information as the Department of Juvenile Justice may determine.
(a-5) Upon admission of a person committed to the Department of Juvenile Justice, the Department of Juvenile Justice must provide the person with appropriate information concerning HIV and AIDS in writing, verbally, or by video or other electronic means. The Department of Juvenile Justice shall develop the informational materials in consultation with the Department of Public Health. At the same time, the Department of Juvenile Justice also must offer the person the option of being tested, at no charge to the person, for infection with human immunodeficiency virus (HIV). Pre-test information shall be provided to the committed person and informed consent obtained as required in subsection (q) of Section 3 and Section 5 of the AIDS Confidentiality Act. The Department of Juvenile Justice may conduct opt-out HIV testing as defined in Section 4 of the AIDS Confidentiality Act. If the Department conducts opt-out HIV testing, the Department shall place signs in English, Spanish and other languages as needed in multiple, highly visible locations in the area where HIV testing is conducted informing inmates that they will be tested for HIV unless they refuse, and refusal or acceptance of testing shall be documented in the inmate's medical record. The Department shall follow procedures established by the Department of Public Health to conduct HIV testing and testing to confirm positive HIV test results. All testing must be conducted by medical personnel, but pre-test and other information may be provided by committed persons who have received appropriate training. The Department, in conjunction with the Department of Public Health, shall develop a plan that complies with the AIDS Confidentiality Act to deliver confidentially all positive or negative HIV test results to inmates or former inmates. Nothing in this Section shall require the Department to offer HIV testing to an inmate who is known to be infected with HIV, or who has been tested for HIV within the previous 180 days and whose documented HIV test result is available to the Department electronically. The testing provided under this subsection (a-5) shall consist of a test approved by the Illinois Department of Public Health to determine the presence of HIV infection, based upon recommendations of the United States Centers for Disease Control and Prevention. If the test result is positive, a reliable supplemental test based upon recommendations of the United States Centers for Disease Control and Prevention shall be administered.
Also upon admission of a person committed to the Department of Juvenile Justice, the Department of Juvenile Justice must inform the person of the Department's obligation to provide the person with medical care.
(b) Based on its examination, the Department of Juvenile Justice may exercise the following powers in developing a treatment program of any person committed to the Department of Juvenile Justice:
(1) Require participation by him in vocational,

physical, educational and corrective training and activities to return him to the community.

(2) Place him in any institution or facility of the

Department of Juvenile Justice.

(3) Order replacement or referral to the Parole and

Pardon Board as often as it deems desirable. The Department of Juvenile Justice shall refer the person to the Parole and Pardon Board as required under Section 3-3-4.

(4) Enter into agreements with the Secretary of Human

Services and the Director of Children and Family Services, with courts having probation officers, and with private agencies or institutions for separate care or special treatment of persons subject to the control of the Department of Juvenile Justice.

(c) The Department of Juvenile Justice shall make periodic reexamination of all persons under the control of the Department of Juvenile Justice to determine whether existing orders in individual cases should be modified or continued. This examination shall be made with respect to every person at least once annually.
(d) A record of the treatment decision including any modification thereof and the reason therefor, shall be part of the committed person's master record file.
(e) The Department of Juvenile Justice shall by regular mail and telephone or electronic message notify the parent, guardian, or nearest relative of any person committed to the Department of Juvenile Justice of his or her physical location and any change of his or her physical location.
(Source: P.A. 99-78, eff. 7-20-15; 100-19, eff. 1-1-18.)

(730 ILCS 5/3-10-3) (from Ch. 38, par. 1003-10-3)
Sec. 3-10-3. Program Assignment.
(a) The chief administrative officer of each institution or facility of the Department of Juvenile Justice shall designate a person or persons to classify and assign juveniles to programs in the institution or facility.
(b) The program assignment of persons assigned to institutions or facilities of the Department of Juvenile Justice shall be made on the following basis:
(1) As soon as practicable after he is received, and in any case no later than the expiration of the first 30 days, his file shall be studied and he shall be interviewed and a determination made as to the program of education, employment, training, treatment, care and custody appropriate for him. A record of such program assignment shall be made and shall be a part of his master record file. A staff member shall be designated for each person as his staff counselor.
(2) The program assignment shall be reviewed at least once every 3 months and he shall be interviewed if it is deemed desirable or if he so requests. After review, such changes in his program of education, employment, training, treatment, care and custody may be made as is considered necessary or desirable and a record thereof made a part of his file. If he requests a change in his program and such request is denied, the basis for denial shall be given to him and a written statement thereof shall be made a part of his file.
(c) The Department may promulgate rules and regulations governing the administration of treatment programs within institutions and facilities of the Department of Juvenile Justice.
(Source: P.A. 94-696, eff. 6-1-06.)

(730 ILCS 5/3-10-4) (from Ch. 38, par. 1003-10-4)
Sec. 3-10-4. Intradivisional Transfers.
(a) The transfer of committed persons between institutions or facilities of the Department of Juvenile Justice shall be under this Section, except that emergency transfers shall be under Section 3-6-2.
(b) The chief administrative officer of an institution or facility desiring to transfer a committed person to another institution or facility shall notify the Director of Juvenile Justice or his delegate of the basis for the transfer. The Director or his delegate shall approve or deny such request.
(c) If a transfer request is made by a committed person or his parent, guardian or nearest relative, the chief administrative officer of the institution or facility from which the transfer is requested shall notify the Director of Juvenile Justice or his delegate of the request, the reasons therefor and his recommendation. The Director of Juvenile Justice or his delegate shall either grant the request or if he denies the request he shall advise the person or his parent, guardian or nearest relative of the basis for the denial.
(Source: P.A. 94-696, eff. 6-1-06.)

(730 ILCS 5/3-10-5) (from Ch. 38, par. 1003-10-5)
Sec. 3-10-5. Transfers to the Department of Human Services.
(a) If a person committed to the Department of Juvenile Justice meets the standard for admission of a minor to a mental health facility or is suitable for admission to a developmental disability facility, as these terms are used in the Mental Health and Developmental Disabilities Code, the Department may transfer the person to an appropriate State hospital or institution of the Department of Human Services for a period not to exceed 6 months, if the person consents in writing to the transfer. The person shall be advised of his right not to consent, and if he does not consent, the transfer may be effected only by commitment under paragraph (e) of this Section.
(b) The parent, guardian or nearest relative and the attorney of record shall be advised of his right to object. If an objection is made, the transfer may be effected only by commitment under paragraph (e) of this Section. Notice of the transfer shall be mailed to the person's parent, guardian or nearest relative marked for delivery to addressee only at his last known address by certified mail with return receipt requested together with written notification of the manner and time within which he may object to the transfer. Objection to the transfer must be made by the parent, guardian or nearest relative within 15 days of receipt of the notification of transfer, by written notice of the objection to the Director of Juvenile Justice or chief administrative officer of the institution or facility of the Department of Juvenile Justice where the person was confined.
(c) If a person committed to the Department under the Juvenile Court Act or the Juvenile Court Act of 1987 is committed to a hospital or facility of the Department of Human Services under this Section, the Director of Juvenile Justice shall so notify the committing juvenile court.
(d) Nothing in this Section shall limit the right of the Director of Juvenile Justice or the chief administrative officer of any institution or facility to utilize the emergency admission provisions of the Mental Health and Developmental Disabilities Code with respect to any person in his custody or care. The transfer of a person to an institution or facility of the Department of Human Services under paragraph (a) of this Section does not discharge the person from the control of the Department of Juvenile Justice.
(e) If the person does not consent to his transfer to the Department of Human Services or if a person objects under paragraph (b) of this Section, or if the Department of Human Services determines that a transferred person requires admission to the Department of Human Services for more than 6 months for any reason, the Director of Juvenile Justice shall file a petition in the circuit court of the county in which the institution or facility is located requesting admission of the person to the Department of Human Services. A certificate of a clinical psychologist, licensed clinical social worker who is a qualified examiner as defined in Section 1-122 of the Mental Health and Developmental Disabilities Code, or psychiatrist, or, if admission to a developmental disability facility is sought, of a physician that the person is in need of commitment to the Department of Human Services for treatment or habilitation shall be attached to the petition. Copies of the petition shall be furnished to the named person, his parent, or guardian or nearest relative, the committing court, and to the state's attorneys of the county in which the institution or facility of the Department of Juvenile Justice from which the person was transferred is located and the county from which the named person was committed to the Department of Juvenile Justice.
(f) The court shall set a date for a hearing on the petition within the time limit set forth in the Mental Health and Developmental Disabilities Code. The hearing shall be conducted in the manner prescribed by the Mental Health and Developmental Disabilities Code. If the person is found to be in need of commitment to the Department of Human Services for treatment or habilitation, the court may commit him to that Department.
(g) In the event that a person committed to the Department under the Juvenile Court Act or the Juvenile Court Act of 1987 is committed to facilities of the Department of Human Services under paragraph (e) of this Section, the Director of Juvenile Justice shall petition the committing juvenile court for an order terminating the Director's custody.
(Source: P.A. 94-696, eff. 6-1-06.)

(730 ILCS 5/3-10-6) (from Ch. 38, par. 1003-10-6)
Sec. 3-10-6. Return and Release from Department of Human Services.
(a) The Department of Human Services shall return to the Department of Juvenile Justice any person committed to a facility of the Department under paragraph (a) of Section 3-10-5 when the person no longer meets the standard for admission of a minor to a mental health facility, or is suitable for administrative admission to a developmental disability facility.
(b) If a person returned to the Department of Juvenile Justice under paragraph (a) of this Section has not had an aftercare release hearing within the preceding 6 months, he or she shall have an aftercare release hearing within 45 days after his or her return.
(c) The Department of Juvenile Justice shall notify the Secretary of Human Services of the expiration of the commitment or sentence of any person transferred to the Department of Human Services under Section 3-10-5. If the Department of Human Services determines that such person transferred to it under paragraph (a) of Section 3-10-5 requires further hospitalization, it shall file a petition for commitment of such person under the Mental Health and Developmental Disabilities Code.
(d) The Department of Human Services shall release under the Mental Health and Developmental Disabilities Code, any person transferred to it pursuant to paragraph (c) of Section 3-10-5, whose sentence has expired and whom it deems no longer meets the standard for admission of a minor to a mental health facility, or is suitable for administrative admission to a developmental disability facility. A person committed to the Department of Juvenile Justice under the Juvenile Court Act or the Juvenile Court Act of 1987 and transferred to the Department of Human Services under paragraph (c) of Section 3-10-5 shall be released to the committing juvenile court when the Department of Human Services determines that he or she no longer requires hospitalization for treatment.
(Source: P.A. 98-558, eff. 1-1-14.)

(730 ILCS 5/3-10-7) (from Ch. 38, par. 1003-10-7)
Sec. 3-10-7. Interdepartment transfers.
(a) (Blank).
(b) (Blank).
(c) (Blank).
(d) (Blank).
(e) The Director of Juvenile Justice or his designee may authorize the permanent transfer to the Department of Corrections of any person 18 years or older who was prosecuted under the provisions of the Criminal Code of 1961 or the Criminal Code of 2012 and sentenced under the provisions of this Act pursuant to Section 2-7 of the Juvenile Court Act or Section 5-805 of the Juvenile Court Act of 1987 and committed to the Department of Juvenile Justice under Section 5-8-6 of this Act.
(Source: P.A. 99-628, eff. 1-1-17.)

(730 ILCS 5/3-10-8) (from Ch. 38, par. 1003-10-8)
Sec. 3-10-8. Discipline.)
(a)(1) Corporal punishment and disciplinary restrictions on diet, medical or sanitary facilities, clothing, bedding or mail are prohibited, as are reductions in the frequency of use of toilets, washbowls and showers.
(2) Disciplinary restrictions on visitation, work, education or program assignments, the use of toilets, washbowls and showers shall be related as closely as practicable to abuse of such privileges or facilities. This paragraph shall not apply to segregation or isolation of persons for purposes of institutional control.
(3) No person committed to the Department of Juvenile Justice may be isolated for disciplinary reasons for more than 7 consecutive days nor more than 15 days out of any 30 day period except in cases of violence or attempted violence committed against another person or property when an additional period of isolation for disciplinary reasons is approved by the chief administrative officer. A person who has been isolated for 24 hours or more shall be interviewed daily by his staff counselor or other staff member.
(b) The Department of Juvenile Justice shall establish rules and regulations governing disciplinary practices, the penalties for violation thereof, and the disciplinary procedure by which such penalties may be imposed. The rules of behavior shall be made known to each committed person, and the discipline shall be suited to the infraction and fairly applied.
(c) All disciplinary action imposed upon persons in institutions and facilities of the Department of Juvenile Justice shall be consistent with this Section and Department rules and regulations adopted hereunder.
(d) Disciplinary action imposed under this Section shall be reviewed by the grievance procedure under Section 3-8-8.
(e) A written report of any infraction for which discipline is imposed shall be filed with the chief administrative officer within 72 hours of the occurrence of the infraction or the discovery of it and such report shall be placed in the file of the institution or facility.
(f) All institutions and facilities of the Department of Juvenile Justice shall establish, subject to the approval of the Director of Juvenile Justice, procedures for disciplinary cases except those that may involve the imposition of disciplinary isolation; delay in referral to the Parole and Pardon Board or a change in work, education or other program assignment of more than 7 days duration.
(g) In disciplinary cases which may involve the imposition of disciplinary isolation, delay in referral to the Parole and Pardon Board, or a change in work, education or other program assignment of more than 7 days duration, the Director shall establish disciplinary procedures consistent with the following principles:
(1) Any person or persons who initiate a disciplinary

charge against a person shall not decide the charge. To the extent possible, a person representing the counseling staff of the institution or facility shall participate in deciding the disciplinary case.

(2) Any committed person charged with a violation of

Department rules of behavior shall be given notice of the charge including a statement of the misconduct alleged and of the rules this conduct is alleged to violate.

(3) Any person charged with a violation of rules is

entitled to a hearing on that charge at which time he shall have an opportunity to appear before and address the person or persons deciding the charge.

(4) The person or persons deciding the charge may

also summon to testify any witnesses or other persons with relevant knowledge of the incident. The person charged may be permitted to question any person so summoned.

(5) If the charge is sustained, the person charged is

entitled to a written statement of the decision by the persons deciding the charge which shall include the basis for the decision and the disciplinary action, if any, to be imposed.

(6) A change in work, education, or other program

assignment shall not be used for disciplinary purposes except as provided in paragraph (a) of the Section and then only after review and approval under Section 3-10-3.

(Source: P.A. 94-696, eff. 6-1-06.)

(730 ILCS 5/3-10-9) (from Ch. 38, par. 1003-10-9)
Sec. 3-10-9. Grievances. The procedures for grievances of the Department of Juvenile Justice shall be governed under Section 3-8-8.
(Source: P.A. 94-696, eff. 6-1-06.)

(730 ILCS 5/3-10-10) (from Ch. 38, par. 1003-10-10)
Sec. 3-10-10. Assistance to Committed Persons. A person committed to the Department of Juvenile Justice shall be furnished with staff assistance in the exercise of any rights and privileges granted him under this Code. Such person shall be informed of his right to assistance by his staff counselor or other staff member.
(Source: P.A. 94-696, eff. 6-1-06.)

(730 ILCS 5/3-10-11) (from Ch. 38, par. 1003-10-11)
Sec. 3-10-11. Transfers from Department of Children and Family Services.
(a) If (i) a minor 10 years of age or older is adjudicated a delinquent under the Juvenile Court Act or the Juvenile Court Act of 1987 and placed with the Department of Children and Family Services, (ii) it is determined by an interagency review committee that the Department of Children and Family Services lacks adequate facilities to care for and rehabilitate such minor and that placement of such minor with the Department of Juvenile Justice, subject to certification by the Department of Juvenile Justice, is appropriate, and (iii) the Department of Juvenile Justice certifies that it has suitable facilities and personnel available for the confinement of the minor, the Department of Children and Family Services may transfer custody of the minor to the Department of Juvenile Justice provided that:
(1) the juvenile court that adjudicated the minor a

delinquent orders the transfer after a hearing with opportunity to the minor to be heard and defend; and

(2) the Director of Juvenile Justice is made a party

to the action; and

(3) notice of such transfer is given to the minor's

parent, guardian or nearest relative; and

(4) a term of incarceration is permitted by law for

adults found guilty of the offense for which the minor was adjudicated delinquent.

The interagency review committee shall include a representative from the Department of Children and Family Services, a representative from the Department of Juvenile Justice, and an educator and a qualified mental health professional jointly selected by the Department of Children and Family Services and the Department of Juvenile Justice. The Department of Children and Family Services, in consultation with the Department of Juvenile Justice, shall promulgate rules governing the operation of the interagency review committee pursuant to the Illinois Administrative Procedure Act.
(b) Guardianship of a minor transferred under this Section shall remain with the Department of Children and Family Services.
(c) Minors transferred under this Section may be placed by the Department of Juvenile Justice in any program or facility of the Department of Juvenile Justice, or any juvenile residential facility.
(d) A minor transferred under this Section shall remain in the custody of the Department of Juvenile Justice until the Department of Juvenile Justice determines that the minor is ready to leave its program. The Department of Juvenile Justice in consultation with the Department of Children and Family Services shall develop a transition plan and cooperate with the Department of Children and Family Services to move the minor to an alternate program. Thirty days before implementing the transition plan, the Department of Juvenile Justice shall provide the court with notice of the plan. The Department of Juvenile Justice's custodianship of the minor shall automatically terminate 30 days after notice is provided to the court and the State's Attorney.
(e) In no event shall a minor transferred under this Section remain in the custody of the Department of Juvenile Justice for a period of time in excess of that period for which an adult could be committed for the same act.
(Source: P.A. 94-696, eff. 6-1-06.)

(730 ILCS 5/3-10-12) (from Ch. 38, par. 1003-10-12)
Sec. 3-10-12. The Director of the Department of Juvenile Justice may authorize the use of any institution or facility of the Department of Juvenile Justice as a Juvenile Detention Facility for the confinement of minors under 16 years of age in the custody or detained by the Sheriff of any County or the police department of any city when said juvenile is being held for appearance before a Juvenile Court or by Order of Court or for other legal reason, when there is no Juvenile Detention facility available or there are no other arrangements suitable for the confinement of juveniles. The Director of Juvenile Justice may certify that suitable facilities and personnel are available at the appropriate institution or facility for the confinement of such minors and this certification shall be filed with the Clerk of the Circuit Court of the County. The Director of Juvenile Justice may withdraw or withhold certification at any time. Upon the filing of the certificate in a county the authorities of the county may then use those facilities and set forth in the certificate under the terms and conditions therein for the above purpose. Juveniles confined, by the Department of Juvenile Justice, under this Section, must be kept separate from adjudicated delinquents.
(Source: P.A. 94-696, eff. 6-1-06.)

(730 ILCS 5/3-10-13)
Sec. 3-10-13. Notifications of Release or Escape.
(a) The Department of Juvenile Justice shall establish procedures to provide written notification of the release of any person from the Department of Juvenile Justice to the persons and agencies specified in subsection (c) of Section 3-14-1 of this Code.
(b) The Department of Juvenile Justice shall establish procedures to provide immediate notification of the escape of any person from the Department of Juvenile Justice to the persons and agencies specified in subsection (c) of Section 3-14-1 of this Code.
(Source: P.A. 94-696, eff. 6-1-06.)

(730 ILCS 5/Ch. III Art. 11 heading)

(730 ILCS 5/3-11-1) (from Ch. 38, par. 1003-11-1)
Sec. 3-11-1. Furloughs.
(a) The Department may extend the limits of the place of confinement of a committed person under prescribed conditions, so that he may leave such place on a furlough. Whether or not such person is to be accompanied on furlough shall be determined by the chief administrative officer. The Department may make an appropriate charge for the necessary expenses of accompanying a person on furlough. Such furloughs may be granted for a period of time not to exceed 14 days, for any of the following purposes:
(1) to visit a spouse, child (including a stepchild

or adopted child), parent (including a stepparent or foster parent), grandparent (including stepgrandparent) or brother or sister who is seriously ill or to attend the funeral of any such person; or

(2) to obtain medical, psychiatric or psychological

services when adequate services are not otherwise available; or

(3) to make contacts for employment; or
(4) to secure a residence upon release on parole or

discharge; or

(5) to visit such person's family; or
(6) to appear before various educational panels,

study groups, educational units, and other groups whose purpose is obtaining an understanding of the results, causes and prevention of crime and criminality, including appearances on television and radio programs.

(b) (Blank).
(c) In any case where the person furloughed is not to be accompanied on furlough, the Department of Corrections shall give prior notice of the intended furlough to the State's Attorney of the county from which the offender was sentenced originally, the State's Attorney of the county where the furlough is to occur, and to the Sheriff of the county where the furlough is to occur. Said prior notice is to be in writing except in situations where the reason for the furlough is of such an emergency nature that previous written notice would not be possible. In such cases, oral notice of the furlough shall occur.
(Source: P.A. 96-371, eff. 8-13-09.)

(730 ILCS 5/Ch. III Art. 12 heading)

(730 ILCS 5/3-12-1) (from Ch. 38, par. 1003-12-1)
Sec. 3-12-1. Useful Employment. The Department shall, in so far as possible, employ at useful work committed persons confined in institutions and facilities of the Department, who are over the age of compulsory school attendance, physically capable of such employment, and not otherwise occupied in programs of the Department. Such employment shall equip such persons with marketable skills, promote habits of work and responsibility and contribute to the expense of the employment program and the committed person's cost of incarceration.
(Source: P.A. 86-450.)

(730 ILCS 5/3-12-2) (from Ch. 38, par. 1003-12-2)
Sec. 3-12-2. Types of employment.
(a) The Department shall provide inmate workers for Illinois Correctional Industries to work in programs established to train and employ committed persons in the production of food stuffs and finished goods and any articles, materials or supplies for resale to State agencies and authorized purchasers. It may also employ committed persons on public works, buildings and property, the conservation of natural resources of the State, anti-pollution or environmental control projects, or for other public purposes, for the maintenance of the Department's buildings and properties and for the production of food or other necessities for its programs. The Department may establish, maintain and employ committed persons in the production of vehicle registration plates. A committed person's labor shall not be sold, contracted or hired out by the Department except under this Article.
(b) Works of art, literature, handicraft or other items produced by committed persons as an avocation and not as a product of a work program of the Department may be sold to the public under rules and regulations established by the Department. The cost of selling such products may be deducted from the proceeds, and the balance shall be credited to the person's account under Section 3-4-3. The Department shall notify the Attorney General of the existence of any proceeds which it believes should be applied towards a satisfaction, in whole or in part, of the person's incarceration costs.
(Source: P.A. 96-877, eff. 7-1-10; 96-943, eff. 7-1-10.)

(730 ILCS 5/3-12-3) (from Ch. 38, par. 1003-12-3)
Sec. 3-12-3. Vocational Training.
The Department shall maintain programs of training in various vocations and trades in connection with its employment programs and shall also provide opportunities for training outside working hours.
(Source: P.A. 77-2097.)

(730 ILCS 5/3-12-3a) (from Ch. 38, par. 1003-12-3a)
Sec. 3-12-3a. Contracts, leases, and business agreements.
(a) The Department shall promulgate such rules and policies as it deems necessary to establish, manage, and operate its Illinois Correctional Industries division for the purpose of utilizing committed persons in the manufacture of food stuffs, finished goods or wares. To the extent not inconsistent with the function and role of the ICI, the Department may enter into a contract, lease, or other type of business agreement, not to exceed 20 years, with any private corporation, partnership, person, or other business entity for the purpose of utilizing committed persons in the provision of services or for any other business or commercial enterprise deemed by the Department to be consistent with proper training and rehabilitation of committed persons.
Illinois Correctional Industries' spending authority shall be separate and apart from the Department's budget and appropriations. Control of Illinois Correctional Industries accounting processes and budget requests to the General Assembly, other budgetary processes, audits by the Office of the Auditor General, and computer processes shall be returned to Illinois Correctional Industries.
(b) The Department shall be permitted to construct buildings on State property for the purposes identified in subsection (a) and to lease for a period not to exceed 20 years any building or portion thereof on State property for the purposes identified in subsection (a).
(c) Any contract or other business agreement referenced in subsection (a) shall include a provision requiring that all committed persons assigned receive in connection with their assignment such vocational training and/or apprenticeship programs as the Department deems appropriate.
(d) Committed persons assigned in accordance with this Section shall be compensated in accordance with the provisions of Section 3-12-5.
(Source: P.A. 96-877, eff. 7-1-10; 96-943, eff. 7-1-10; 97-333, eff. 8-12-11.)

(730 ILCS 5/3-12-4) (from Ch. 38, par. 1003-12-4)
Sec. 3-12-4. Hours and Conditions.
The Department shall make rules and regulations governing the hours and conditions of labor for committed persons and shall require a medical examination of all persons to determine their physical capacity to work.
(Source: P.A. 77-2097.)

(730 ILCS 5/3-12-5) (from Ch. 38, par. 1003-12-5)
Sec. 3-12-5. Compensation. Persons performing a work assignment under subsection (a) of Section 3-12-2 may receive wages under rules and regulations of the Department. In determining rates of compensation, the Department shall consider the effort, skill and economic value of the work performed. Compensation may be given to persons who participate in other programs of the Department. Of the compensation earned pursuant to this Section, a portion, as determined by the Department, shall be used to offset the cost of the committed person's incarceration. If the committed person files a lawsuit determined frivolous under Article XXII of the Code of Civil Procedure, 50% of the compensation shall be used to offset the filing fees and costs of the lawsuit as provided in that Article until all fees and costs are paid in full. All other wages shall be deposited in the individual's account under rules and regulations of the Department. The Department shall notify the Attorney General of any compensation applied towards a satisfaction, in whole or in part, of the person's incarceration costs.
(Source: P.A. 94-1017, eff. 7-7-06.)

(730 ILCS 5/3-12-6) (from Ch. 38, par. 1003-12-6)
Sec. 3-12-6. Programs. Through its Illinois Correctional Industries division, the Department shall establish commercial, business, and manufacturing programs for the sale of finished goods and processed food and beverages to the State, its political units, agencies, and other public institutions. Illinois Correctional Industries shall establish, operate, and maintain manufacturing and food and beverage production in the Department facilities and provide food for the Department institutions and for the mental health and developmental disabilities institutions of the Department of Human Services and the institutions of the Department of Veterans' Affairs.
Illinois Correctional Industries shall be administered by a chief executive officer. The chief executive officer shall report to the Director of the Department. The chief executive officer shall administer the commercial and business programs of ICI for inmate workers in the custody of the Department of Corrections.
The chief executive officer shall have such assistants as are required for sales staff, manufacturing, budget, fiscal, accounting, computer, human services, and personnel as necessary to run its commercial and business programs.
Illinois Correctional Industries shall have a financial officer who shall report to the chief executive officer. The financial officer shall: (i) assist in the development and presentation of the Department budget submission; (ii) manage and control the spending authority of ICI; and (iii) provide oversight of the financial activities of ICI, both internally and through coordination with the Department fiscal operations personnel, including accounting processes, budget submissions, other budgetary processes, audits by the Office of the Auditor General, and computer processes.
Illinois Correctional Industries shall be located in Springfield. The chief executive officer of Illinois Correctional Industries shall assign personnel to direct the production of goods and shall employ committed persons assigned by the chief administrative officer. The Department of Corrections may direct such other vocational programs as it deems necessary for the rehabilitation of inmates, which shall be separate and apart from, and not in conflict with, programs of Illinois Correctional Industries.
(Source: P.A. 96-877, eff. 7-1-10; 96-943, eff. 7-1-10.)

(730 ILCS 5/3-12-7) (from Ch. 38, par. 1003-12-7)
Sec. 3-12-7. Purchasers; Allocation.
(a) The State, its political units, agencies and other public institutions shall purchase from Illinois Correctional Industries all manufactured goods, articles, materials, industry related services, food stuffs, and supplies required by them which are produced or manufactured by persons confined in institutions and facilities of the Department. The Secretary of State may purchase from the Department vehicle registration plates produced by persons confined in institutions and facilities of the Department. The Secretary shall determine reasonable specifications and prices of such vehicle registration plates as agreed upon with the Department. Not-for-profit corporations chartered in Illinois or other States may purchase such goods and services. Units of the Federal government and units of government in other States may also purchase such goods and services. All entities which contract with the State, its political units, its agencies, its public institutions or not-for-profit corporations chartered in Illinois may purchase goods or services from the Department which are used in the performance of such contracts. Nothing shall prohibit the Department from bidding on portions of a State contract which are subcontracted by the primary contractor. The public may purchase crushed limestone and lime dust for agricultural and horticultural purposes and hardwood. Illinois Correctional Industries may also sell grain from its agricultural operations on the open market. All other articles, materials, industry related services, food stuffs and supplies which are produced or manufactured by persons confined in institutions and facilities of the Department shall be available for sale on the open market.
(b) Allocation of goods shall be made in the following manner:
(1) first, for needs of the Department of Corrections

and the Department of Human Services;

(2) second, for the State, its agencies and public

institutions;

(3) third, for those political subdivisions of the

State and their agencies in which the producing institution or facility of the Department is located;

(4) fourth, for other political subdivisions of the

State and their agencies and public institutions;

(5) fifth, for sale on the open market;
(6) sixth, for not for profit corporations chartered

in Illinois;

(7) seventh, for units of government in other states;
(8) eighth, for units of the Federal government;
(9) ninth, for not-for-profit organizations chartered

in other states;

(10) tenth, all other permitted purchasers.
(c) Exemption from required purchases shall be on certification of Illinois Correctional Industries that the items to be purchased are not manufactured by Illinois Correctional Industries.
(Source: P.A. 96-877, eff. 7-1-10; 96-943, eff. 7-1-10.)

(730 ILCS 5/3-12-8) (from Ch. 38, par. 1003-12-8)
Sec. 3-12-8. Purchase and Control of Supplies.
The Department may enter into contracts for the purchase of raw materials required for industrial production and shall have charge of articles, materials and supplies manufactured for sale to purchasers.
(Source: P.A. 77-2097.)

(730 ILCS 5/3-12-9) (from Ch. 38, par. 1003-12-9)
Sec. 3-12-9. Sale and Lease of Goods. (a) The Department shall establish procedures and issue regulations governing the sale and lease of goods. It shall issue a list of all goods available for sale and lease and shall issue certificates to any required purchasers under Section 3-12-7 where the goods requested are not currently available.
(b) Prices shall be determined by the Department as near to the usual market price for such items as possible and shall be uniform for all purchasers.
(c) Any disagreement between the Department and an authorized purchaser or lessee which cannot be resolved between the parties shall be submitted to arbitration. A board of 3 arbitrators shall be chosen: one by the Department; one by the purchaser; and one by the other 2 arbitrators. The decision of the arbitrators shall be final. The arbitrators shall receive no compensation but expenses shall be shared by the parties on an equal basis.
(Source: P.A. 84-1041.)

(730 ILCS 5/3-12-10) (from Ch. 38, par. 1003-12-10)
Sec. 3-12-10. Contracts Null and Void. Any contract or agreement violating this Article is null and void. The Attorney General of this State may bring legal action to challenge the validity of any contract agreement which he believes to be in violation of this Article.
(Source: P.A. 77-2097.)

(730 ILCS 5/3-12-11) (from Ch. 38, par. 1003-12-11)
Sec. 3-12-11. Report to the General Assembly. By November 1st of each year, the Department shall furnish to the General Assembly a report with respect to the following factors for the preceding fiscal year:
(a) A balance sheet;
(b) A financial statement, including profit or loss figures;
(c) The number and location of industries;
(d) The quantity of each good produced;
(e) The cost of materials and labor;
(f) Sales and actual receipts, by purchaser and in total;
(g) The average length of time between the receipt of orders and delivery;
(h) The average length of time between delivery and receipt of payment;
(i) The number of residents employed in each facility and industry, the number of vacancies occurring throughout the year, whether or not they have been subsequently filled, and the reasons for such vacancies; and
(j) Beginning on November 1, 1981, recidivism and employment statistics on former resident employees.
(Source: P.A. 81-1507.)

(730 ILCS 5/3-12-11a) (from Ch. 38, par. 1003-12-11a)
Sec. 3-12-11a. The Department shall establish, operate and maintain food production facilities whereby the Department shall employ committed persons to grow or produce as much food as is practicable for consumption within its institutions.
(Source: P.A. 85-306.)

(730 ILCS 5/3-12-12) (from Ch. 38, par. 1003-12-12)
Sec. 3-12-12. (Repealed).
(Source: P.A. 89-507, eff. 7-1-97. Repealed by P.A. 96-877, eff. 7-1-10.)

(730 ILCS 5/3-12-13) (from Ch. 38, par. 1003-12-13)
Sec. 3-12-13. Sale of Property. Whenever a responsible officer of the Correctional Industries Division of the Department seeks to dispose of property pursuant to the "State Property Control Act", proceeds received by the Administrator under that Act from the sale of property under the control of the Division of Correctional Industries of the Department shall be deposited into the Working Capital Revolving Fund of the Correction Industries Division if such property was originally purchased with funds therefrom.
(Source: P.A. 81-1507.)

(730 ILCS 5/3-12-14) (from Ch. 38, par. 1003-12-14)
Sec. 3-12-14. Recycling and Refuse Sorting Program. The Department shall establish and operate a recycling and refuse sorting program in which committed persons shall be employed. The Department shall promulgate rules and regulations to establish guidelines for the program. The Department shall report to the General Assembly as to the progress of this Recycling and Refuse Sorting Program.
(Source: P.A. 87-647.)

(730 ILCS 5/3-12-15)
Sec. 3-12-15. Personally identifiable information.
(a) For purposes of this Section, "personally identifiable information" includes, without limitation, the following with respect to any individual:
(1) Address.
(2) Telephone number.
(3) Fax number.
(4) E-mail address.
(5) Driver's license number.
(6) Social Security Number.
(7) Credit card number.
(8) Credit history and credit rating.
(9) Insurance information.
(10) Information on purchasing habits.
(11) Automobile registration information.
(12) Vehicle identification number of any vehicle

owned or leased by the individual.

(b) The Department may not assign or permit any committed person to enter any personally identifiable information in a computer processible medium or any other medium, nor may any other governmental entity or any private organization assign or permit any person committed to the Department to enter any personally identifiable information in a computer processible medium or any other medium pursuant to an interagency agreement or contract with the Department.
(c) This Section applies to all contracts and interagency agreements entered into by the Department before the effective date of this amendatory Act of 1999 and still in existence on that date as well as to all contracts and interagency agreements entered into by the Department on or after that date.
(Source: P.A. 91-180, eff. 1-1-00.)

(730 ILCS 5/3-12-16)
Sec. 3-12-16. Helping Paws Service Dog Program.
(a) In this Section:
"Person with a disability" means a person who suffers from a physical or mental impairment that substantially limits one or more major life activities.
"Program" means the Helping Paws Service Dog Program created by this Section.
"Service dog" means a dog trained in obedience and task skills to meet the needs of a person with a disability.
"Animal care professional" means a person certified to work in animal care related services, such as grooming, kenneling, and any other related fields.
"Service dog professional" means a person certified to train service dogs by an agency, organization, or school approved by the Department.
"Veteran" means an Illinois resident who is a veteran as defined in subsection (h) of Section 1491 of Title 10 of the United States Code.
(b) The Department may establish the Helping Paws Service Dog Program to train committed persons to be service dog trainers and animal care professionals. The Department shall select committed persons in various correctional institutions and facilities to participate in the Program.
(c) Priority for participation in the Program must be given to committed persons who either have a high school diploma or have passed high school equivalency testing.
(d) The Department may contract with service dog professionals to train committed persons to be certified service dog trainers. Service dog professionals shall train committed persons in dog obedience training, service dog training, and animal health care. Upon successful completion of the training, a committed person shall receive certification by an agency, organization, or school approved by the Department.
(e) The Department may designate a non-profit organization to select animals from humane societies and shelters for the purpose of being trained as service dogs and for participation in any program designed to train animal care professionals.
(f) After a dog is trained by the committed person as a service dog, a review committee consisting of an equal number of persons from the Department and the non-profit organization shall select a person with a disability or a veteran with post-traumatic stress disorder (PTSD) or depression to receive the service dog free of charge.
(g) Employees of the Department shall periodically visit persons with disabilities who have received service dogs from the Department under this Section to determine whether the needs of the persons with disabilities or veterans with post-traumatic stress disorder (PTSD) or depression have been met by the service dogs trained by committed persons.
(h) Employees of the Department shall periodically visit committed persons who have been certified as service dog trainers or animal care professionals and who have been paroled or placed on mandatory supervised release to determine whether the committed persons are using their skills as certified service dog trainers or animal care professionals.
(Source: P.A. 99-143, eff. 7-27-15; 100-384, eff. 1-1-18.)

(730 ILCS 5/Ch. III Art. 12.5 heading)
(Section scheduled to be repealed on August 24, 2022)

(730 ILCS 5/3-12.5-1)
(Section scheduled to be repealed on August 24, 2022)
Sec. 3-12.5-1. Short title. This Article may be cited as the Prisoner Entrepreneur Education Program Law.
(Source: P.A. 100-283, eff. 8-24-17.)

(730 ILCS 5/3-12.5-5)
(Section scheduled to be repealed on August 24, 2022)
Sec. 3-12.5-5. Purpose; Program. The Prisoner Entrepreneur Education Program shall be established as a 5-year pilot project to be instituted within the Department of Corrections. The goal of the Prisoner Entrepreneur Education Program is to provide inmates with useful business skills for use after release from prison in an effort to reduce recidivism rates for self-motivated individuals. The Prisoner Entrepreneur Education Program shall consist of a rigorous curriculum, and participants shall be taught business skills, such as computer skills, budgeting, creating a business plan, public speaking, and realistic goal setting. Inmates who successfully complete the Prisoner Entrepreneur Education Program shall be awarded a Certificate of Completion.
(Source: P.A. 100-283, eff. 8-24-17.)

(730 ILCS 5/3-12.5-10)
(Section scheduled to be repealed on August 24, 2022)
Sec. 3-12.5-10. Selection. Inmates may be selected to participate in the pre-release Prisoner Entrepreneur Education Program only if all of the following conditions are met:
(1) the inmate is within 3 years of being released

from custody of the Department of Corrections;

(2) the inmate has not been disciplined by the

Department of Corrections within the past year;

(3) the inmate has a high school diploma or GED;
(4) the inmate has never been convicted of an

offense described in Subdivision 5 of Article 11 of the Criminal Code of 2012 (major sex offenses), Subdivision 10 of Article 11 of the Criminal Code of 2012 (vulnerable victim sex offenses), Section 11-20.1 of Subdivision 20 of Article 11 of the Criminal Code of 2012 (child pornography offenses), or similar offenses under the Criminal Code of 1961;

(5) the inmate is not currently affiliated with a

gang; and

(6) the inmate is committed to personal change.
(Source: P.A. 100-283, eff. 8-24-17.)

(730 ILCS 5/3-12.5-11)
(Section scheduled to be repealed on August 24, 2022)
Sec. 3-12.5-11. Curriculum; employment; retention of rights; certificate of completion.
(a) The Prisoner Entrepreneur Education Program shall consist of a rigorous curriculum, and participants shall be taught business skills, such as computer skills, budgeting, creating a business plan, public speaking, and realistic goal setting.
(b) The curriculum shall not include the employment of participants as employees under the Department of Corrections or any for-profit or not-for-profit organization unless:
(1) the employment is reasonably related to the

purpose and curriculum of the Prisoner Entrepreneur Education Program; and

(2) the participant consents in writing to the terms,

provisions, working conditions, and wages of the employment.

(c) Participants shall retain rights, control, and possession of all products created by the participant during the course of the Prisoner Entrepreneur Education Program. Such rights shall include intellectual property rights and rights in trade secrets. Nothing in this amendatory Act of the 100th General Assembly shall be construed to give the Department of Corrections any right to sell, use, distribute, market, possess, or otherwise control any product created by a participant during the course of the Prisoner Entrepreneur Education Program, without the participant's written consent.
(d) Participants who successfully complete the Prisoner Entrepreneur Education Program shall be awarded a Certificate of Completion.
(Source: P.A. 100-283, eff. 8-24-17.)

(730 ILCS 5/3-12.5-15)
(Section scheduled to be repealed on August 24, 2022)
Sec. 3-12.5-15. Post-release assistance. Subject to appropriation by the General Assembly, the Prisoner Entrepreneur Education Program may establish post-release assistance to individuals awarded a Certificate of Completion. Post-release assistance may include drafting a resume and cover letter, searching for employment, networking events, or mock interviews.
(Source: P.A. 100-283, eff. 8-24-17.)

(730 ILCS 5/3-12.5-20)
(Section scheduled to be repealed on August 24, 2022)
Sec. 3-12.5-20. Power of Department. The Department of Corrections shall adopt rules as the Director deems necessary to carry out the purposes of this Article.
(Source: P.A. 100-283, eff. 8-24-17.)

(730 ILCS 5/3-12.5-25)
(Section scheduled to be repealed on August 24, 2022)
Sec. 3-12.5-25. Funding. The funding for the Prisoner Entrepreneur Education Program shall be subject to appropriation by the General Assembly.
(Source: P.A. 100-283, eff. 8-24-17.)

(730 ILCS 5/3-12.5-30)
(Section scheduled to be repealed on August 24, 2022)
Sec. 3-12.5-30. Repeal. This Article is repealed 5 years after its effective date.
(Source: P.A. 100-283, eff. 8-24-17.)

(730 ILCS 5/Ch. III Art. 13 heading)

(730 ILCS 5/3-13-1) (from Ch. 38, par. 1003-13-1)
Sec. 3-13-1. Establishment. The Department shall establish and maintain work and day release programs and facilities for persons committed to the Department. The Department may establish work and day release programs for nonviolent pregnant female offenders and nonviolent female offenders and their children under the age of 6.
(Source: P.A. 86-1380.)

(730 ILCS 5/3-13-2) (from Ch. 38, par. 1003-13-2)
Sec. 3-13-2. Purposes.
The Department may allow a committed person to leave an institution or facility during reasonable hours where such release would assist the individual's rehabilitation and would not cause undue risk to the public for any of the following purposes:
(1) work; or
(2) conduct a business or other self-employed occupation including housekeeping or attending to family needs; or
(3) attend an educational institution, including vocational education; or
(4) obtain medical or psychological treatment, including treatment for drug addiction or alcoholism; or
(5) other purposes directly related to programs of the Department.
(Source: P.A. 77-2097.)

(730 ILCS 5/3-13-3) (from Ch. 38, par. 1003-13-3)
Sec. 3-13-3. Record of Release Status.
The fact and circumstances of release status shall be entered in the master record file of each person placed on work or day release.
(Source: P.A. 77-2097.)

(730 ILCS 5/3-13-4) (from Ch. 38, par. 1003-13-4)
Sec. 3-13-4. Rules and Sanctions.)
(a) The Department shall establish rules governing release status and shall provide written copies of such rules to both the committed person on work or day release and to the employer or other person responsible for the individual. Such employer or other responsible person shall agree to abide by such rules, notify the Department of any violation thereof by the individual on release status, and notify the Department of the discharge of the person from work or other programs.
(b) If a committed person violates any rule, the Department may impose sanctions appropriate to the violation. The Department shall provide sanctions for unauthorized absences which shall include prosecution for escape under Section 3-6-4.
(c) An order certified by the Director, Assistant Director, or the Supervisor of the Apprehension Unit, or a person duly designated by him or her, with the seal of the Department of Corrections attached and directed to all sheriffs, coroners, police officers, or to any particular persons named in the order shall be sufficient warrant for the officer or person named therein to arrest and deliver the violator to the proper correctional official. Such order shall be executed the same as criminal processes.
In the event that a work-releasee is arrested for another crime, the sheriff or police officer shall hold the releasee in custody until he notifies the nearest Office of Field Services or any of the above-named persons designated in this Section to certify the particular process or warrant.
(d) Not less than 15 days prior to any person being placed in a work release facility, the Department of Corrections shall provide to the State's Attorney and Sheriff of the county in which the work release center is located, relevant identifying information concerning the person to be placed in the work release facility. Such information shall include, but not be limited to, such identifying information as name, age, physical description, photograph, the offense, and the sentence for which the person is serving time in the Department of Corrections, and like information. The Department of Corrections shall, in addition, give written notice not less than 15 days prior to the placement to the State's Attorney of the county from which the offender was originally sentenced.
(Source: P.A. 97-1083, eff. 8-24-12.)

(730 ILCS 5/3-13-5) (from Ch. 38, par. 1003-13-5)
Sec. 3-13-5. Wages and Working Conditions.
A person on work release shall not be required to work for less than the prevailing wage or under worse than prevailing working conditions in the area.
(Source: P.A. 77-2097.)

(730 ILCS 5/3-13-6) (from Ch. 38, par. 1003-13-6)
Sec. 3-13-6. Expenses; Disposition of Wages.
(a) The Department shall establish reasonable fees for the costs of maintenance, transportation, and incidental expenses for those released for employment purposes. Advances of moneys as required by persons prior to receiving their first paycheck may be made by the Department under rules and regulations established by it.
(b) Compensation paid on account of any person's employment shall be credited to the individual's account in a bank or other financial institution determined by the Department.
(c) Any earnings after deduction of costs by the Department shall be sent to any legal dependents of the individual, if he shall direct, or to the appropriate agency if such dependents are receiving public assistance or are residents of a State hospital, State school, or foster care facility provided by the State. The surplus shall be deposited in his account for distribution at his direction according to rules and regulations of the Department.
(Source: P.A. 77-2097.)

(730 ILCS 5/Ch. III Art. 14 heading)

(730 ILCS 5/3-14-1) (from Ch. 38, par. 1003-14-1)
Sec. 3-14-1. Release from the institution.
(a) Upon release of a person on parole, mandatory release, final discharge or pardon the Department shall return all property held for him, provide him with suitable clothing and procure necessary transportation for him to his designated place of residence and employment. It may provide such person with a grant of money for travel and expenses which may be paid in installments. The amount of the money grant shall be determined by the Department.
(a-1) The Department shall, before a wrongfully imprisoned person, as defined in Section 3-1-2 of this Code, is discharged from the Department, provide him or her with any documents necessary after discharge.
(a-2) The Department of Corrections may establish and maintain, in any institution it administers, revolving funds to be known as "Travel and Allowances Revolving Funds". These revolving funds shall be used for advancing travel and expense allowances to committed, paroled, and discharged prisoners. The moneys paid into such revolving funds shall be from appropriations to the Department for Committed, Paroled, and Discharged Prisoners.
(b) (Blank).
(c) Except as otherwise provided in this Code, the Department shall establish procedures to provide written notification of any release of any person who has been convicted of a felony to the State's Attorney and sheriff of the county from which the offender was committed, and the State's Attorney and sheriff of the county into which the offender is to be paroled or released. Except as otherwise provided in this Code, the Department shall establish procedures to provide written notification to the proper law enforcement agency for any municipality of any release of any person who has been convicted of a felony if the arrest of the offender or the commission of the offense took place in the municipality, if the offender is to be paroled or released into the municipality, or if the offender resided in the municipality at the time of the commission of the offense. If a person convicted of a felony who is in the custody of the Department of Corrections or on parole or mandatory supervised release informs the Department that he or she has resided, resides, or will reside at an address that is a housing facility owned, managed, operated, or leased by a public housing agency, the Department must send written notification of that information to the public housing agency that owns, manages, operates, or leases the housing facility. The written notification shall, when possible, be given at least 14 days before release of the person from custody, or as soon thereafter as possible. The written notification shall be provided electronically if the State's Attorney, sheriff, proper law enforcement agency, or public housing agency has provided the Department with an accurate and up to date email address.
(c-1) (Blank).
(c-2) The Department shall establish procedures to provide notice to the Department of State Police of the release or discharge of persons convicted of violations of the Methamphetamine Control and Community Protection Act or a violation of the Methamphetamine Precursor Control Act. The Department of State Police shall make this information available to local, State, or federal law enforcement agencies upon request.
(c-5) If a person on parole or mandatory supervised release becomes a resident of a facility licensed or regulated by the Department of Public Health, the Illinois Department of Public Aid, or the Illinois Department of Human Services, the Department of Corrections shall provide copies of the following information to the appropriate licensing or regulating Department and the licensed or regulated facility where the person becomes a resident:
(1) The mittimus and any pre-sentence investigation

reports.

(2) The social evaluation prepared pursuant to

Section 3-8-2.

(3) Any pre-release evaluation conducted pursuant to

subsection (j) of Section 3-6-2.

(4) Reports of disciplinary infractions and

dispositions.

(5) Any parole plan, including orders issued by the

Prisoner Review Board, and any violation reports and dispositions.

(6) The name and contact information for the assigned

parole agent and parole supervisor.

This information shall be provided within 3 days of the person becoming a resident of the facility.
(c-10) If a person on parole or mandatory supervised release becomes a resident of a facility licensed or regulated by the Department of Public Health, the Illinois Department of Public Aid, or the Illinois Department of Human Services, the Department of Corrections shall provide written notification of such residence to the following:
(1) The Prisoner Review Board.
(2) The chief of police and sheriff in the

municipality and county in which the licensed facility is located.

The notification shall be provided within 3 days of the person becoming a resident of the facility.
(d) Upon the release of a committed person on parole, mandatory supervised release, final discharge or pardon, the Department shall provide such person with information concerning programs and services of the Illinois Department of Public Health to ascertain whether such person has been exposed to the human immunodeficiency virus (HIV) or any identified causative agent of Acquired Immunodeficiency Syndrome (AIDS).
(e) Upon the release of a committed person on parole, mandatory supervised release, final discharge, pardon, or who has been wrongfully imprisoned, the Department shall verify the released person's full name, date of birth, and social security number. If verification is made by the Department by obtaining a certified copy of the released person's birth certificate and the released person's social security card or other documents authorized by the Secretary, the Department shall provide the birth certificate and social security card or other documents authorized by the Secretary to the released person. If verification by the Department is done by means other than obtaining a certified copy of the released person's birth certificate and the released person's social security card or other documents authorized by the Secretary, the Department shall complete a verification form, prescribed by the Secretary of State, and shall provide that verification form to the released person.
(f) Forty-five days prior to the scheduled discharge of a person committed to the custody of the Department of Corrections, the Department shall give the person who is otherwise uninsured an opportunity to apply for health care coverage including medical assistance under Article V of the Illinois Public Aid Code in accordance with subsection (b) of Section 1-8.5 of the Illinois Public Aid Code, and the Department of Corrections shall provide assistance with completion of the application for health care coverage including medical assistance. The Department may adopt rules to implement this Section.
(Source: P.A. 98-267, eff. 1-1-14; 99-415, eff. 8-20-15; 99-907, eff. 7-1-17.)

(730 ILCS 5/3-14-1.5)
Sec. 3-14-1.5. Parole agents and parole supervisors; off-duty firearms. Subsections 24-1(a)(4) and 24-1(a)(10) and Section 24-1.6 of the Criminal Code of 2012 do not apply to parole agents and parole supervisors who meet the following conditions:
(1) The parole agent or parole supervisor must receive training in the use of firearms while off-duty conducted by the Illinois Law Enforcement Training Standards Board and be certified as having successfully completing such training by the Board. The Board shall determine the amount of such training and the course content for such training. The parole agent or parole supervisor shall requalify for the firearms training annually at a State range certified by the Illinois Law Enforcement Training Standards Board. The expenses of such retraining shall be paid by the parole agent or parole supervisor and moneys for such requalification shall be expended at the request of the Illinois Law Enforcement Training Standards Board.
(2) The parole agent or parole supervisor shall purchase such firearm at his or her own expense and shall register the firearm with the Illinois Department of State Police and with any other local law enforcement agencies that require such registration.
(3) The parole agent or parole supervisor may not carry any Illinois Department of Corrections State issued firearm while off-duty. A person who violates this paragraph (3) is subject to disciplinary action by the Illinois Department of Corrections.
(4) Parole agents and supervisors who are discharged from employment of the Illinois Department of Corrections shall no longer be considered law enforcement officials and all their rights as law enforcement officials shall be revoked permanently.
(Source: P.A. 96-230, eff. 1-1-10; 97-333, eff. 8-12-11; 97-1150, eff. 1-25-13.)

(730 ILCS 5/3-14-2) (from Ch. 38, par. 1003-14-2)
Sec. 3-14-2. Supervision on Parole, Mandatory Supervised Release and Release by Statute.
(a) The Department shall retain custody of all persons placed on parole or mandatory supervised release or released pursuant to Section 3-3-10 of this Code and shall supervise such persons during their parole or release period in accord with the conditions set by the Prisoner Review Board. Such conditions shall include referral to an alcohol or drug abuse treatment program, as appropriate, if such person has previously been identified as having an alcohol or drug abuse problem. Such conditions may include that the person use an approved electronic monitoring device subject to Article 8A of Chapter V.
(b) The Department shall assign personnel to assist persons eligible for parole in preparing a parole plan. Such Department personnel shall make a report of their efforts and findings to the Prisoner Review Board prior to its consideration of the case of such eligible person.
(c) A copy of the conditions of his parole or release shall be signed by the parolee or releasee and given to him and to his supervising officer who shall report on his progress under the rules and regulations of the Prisoner Review Board. The supervising officer shall report violations to the Prisoner Review Board and shall have the full power of peace officers in the arrest and retaking of any parolees or releasees or the officer may request the Department to issue a warrant for the arrest of any parolee or releasee who has allegedly violated his parole or release conditions.
(c-1) The supervising officer shall request the Department to issue a parole violation warrant, and the Department shall issue a parole violation warrant, under the following circumstances:
(1) if the parolee or releasee commits an act that

constitutes a felony using a firearm or knife,

(2) if applicable, fails to comply with the

requirements of the Sex Offender Registration Act,

(3) if the parolee or releasee is charged with:
(A) a felony offense of domestic battery under

Section 12-3.2 of the Criminal Code of 1961 or the Criminal Code of 2012,

(B) aggravated domestic battery under Section

12-3.3 of the Criminal Code of 1961 or the Criminal Code of 2012,

(C) stalking under Section 12-7.3 of the Criminal

Code of 1961 or the Criminal Code of 2012,

(D) aggravated stalking under Section 12-7.4 of

the Criminal Code of 1961 or the Criminal Code of 2012,

(E) violation of an order of protection under

Section 12-3.4 or 12-30 of the Criminal Code of 1961 or the Criminal Code of 2012, or

(F) any offense that would require registration

as a sex offender under the Sex Offender Registration Act, or

(4) if the parolee or releasee is on parole or

mandatory supervised release for a murder, a Class X felony or a Class 1 felony violation of the Criminal Code of 1961 or the Criminal Code of 2012, or any felony that requires registration as a sex offender under the Sex Offender Registration Act and commits an act that constitutes first degree murder, a Class X felony, a Class 1 felony, a Class 2 felony, or a Class 3 felony.

A sheriff or other peace officer may detain an alleged parole or release violator until a warrant for his return to the Department can be issued. The parolee or releasee may be delivered to any secure place until he can be transported to the Department. The officer or the Department shall file a violation report with notice of charges with the Prisoner Review Board.
(d) The supervising officer shall regularly advise and consult with the parolee or releasee, assist him in adjusting to community life, inform him of the restoration of his rights on successful completion of sentence under Section 5-5-5. If the parolee or releasee has been convicted of a sex offense as defined in the Sex Offender Management Board Act, the supervising officer shall periodically, but not less than once a month, verify that the parolee or releasee is in compliance with paragraph (7.6) of subsection (a) of Section 3-3-7.
(e) Supervising officers shall receive specialized training in the special needs of female releasees or parolees including the family reunification process.
(f) The supervising officer shall keep such records as the Prisoner Review Board or Department may require. All records shall be entered in the master file of the individual.
(Source: P.A. 96-282, eff. 1-1-10; 96-1447, eff. 8-20-10; 97-389, eff. 8-15-11; 97-1150, eff. 1-25-13.)

(730 ILCS 5/3-14-2.5)
Sec. 3-14-2.5. Extended supervision of sex offenders.
(a) The Department shall retain custody of all sex offenders placed on mandatory supervised release pursuant to clause (d)(4) of Section 5-8-1 of this Code and shall supervise such persons during their term of supervised release in accord with the conditions set by the Prisoner Review Board pursuant to Section 3-3-7 of this Code.
(b) A copy of the conditions of mandatory supervised release shall be signed by the offender and given to him or her and to his or her supervising officer. Commencing 180 days after the offender's release date and continuing every 180 days thereafter for the duration of the supervision term, the supervising officer shall prepare a progress report detailing the offender's adjustment and compliance with the conditions of mandatory supervised release including the offender's participation and progress in sex offender treatment. The progress report shall be submitted to the Prisoner Review Board and copies provided to the chief of police and sheriff in the municipality and county in which the offender resides and is registered.
(c) Supervising officers shall receive specialized training in the supervision of sex offenders including the impact of sexual assault on its victims.
(d) Releasees serving extended mandatory supervised release terms pursuant to subsection (d) of Section 5-8-1 of this Code may request discharge from supervision as provided by subsection (b) of Section 3-3-8 of this Code. Requests for discharge from extended mandatory supervised release shall be supported by a recommendation by the releasee's supervising agent and an evaluation of the releasee completed no longer than 30 days prior to the request for discharge from supervision. The evaluation shall be conducted by a Sex Offender Management Board approved sex offender evaluator and shall be at the releasee's expense.
(e) The term of extended mandatory supervised release pursuant to paragraph (4) of subsection (d) of Section 5-8-1 of this Code shall toll during any period of incarceration.
(Source: P.A. 94-165, eff. 7-11-05.)

(730 ILCS 5/3-14-3) (from Ch. 38, par. 1003-14-3)
Sec. 3-14-3. Parole Services. To assist parolees or releasees, the Department shall provide employment counseling and job placement services, and may in addition to other services provide the following:
(1) assistance in residential placement;
(2) family and individual counseling and treatment placement;
(3) financial counseling;
(4) vocational and educational counseling and placement; and
(5) referral services to any other State or local agencies. The Department may purchase necessary services for a parolee or releasee if they are otherwise unavailable and the parolee or releasee is unable to pay for them. It may assess all or part of the costs of such services to a parolee or releasee in accordance with his ability to pay for them.
(Source: P.A. 84-669.)

(730 ILCS 5/3-14-4) (from Ch. 38, par. 1003-14-4)
Sec. 3-14-4. Half-way Houses.
(a) The Department may establish and maintain half-way houses for the residence of persons on parole or mandatory release. Such half-way houses shall be maintained apart from security institutions, except that the Director of Corrections is authorized to designate that any work or day release facility, or any portion thereof, may be used as a half-way house for the residence of persons on parole or mandatory supervised release.
(b) For those persons to be placed in a half-way house directly upon release from an institution on parole or mandatory supervised release status, not less than 15 days prior to the placement of such a person in such a half-way house, the Department of Corrections shall give written notice to the State's Attorney and the Sheriff of the county and the proper law enforcement agency of the municipality in which the half-way house is located of the identity of the person to be placed in that program. Such identifying information shall include, but not be limited to, the name of the individual, age, physical description, photograph, the crime for which the person was originally sentenced to the Department of Corrections, and like information. The notice shall be given in all cases, except when placement of an emergency nature is necessary. In such emergency cases, oral notice shall be given to the appropriate parties within 24 hours with written notice to follow within 5 days.
(c) Persons on parole or mandatory supervised release status who have been previously released to the community, but who are not currently residing in a half-way house, may be placed in a half-way house upon the oral notification of the parties within 24 hours as indicated in subsection (b) of this Section. Such oral notification shall be followed with written notification within 5 days.
(Source: P.A. 91-695, eff. 4-13-00.)

(730 ILCS 5/3-14-4.5)
Sec. 3-14-4.5. Private half-way houses.
(a) As used in this Section, "half-way house" means a facility primarily designed for the residence of persons on parole or mandatory supervised release from the Department of Corrections, other than one operated by the Department of Corrections.
(b) Any person or entity who intends to establish a half-way house on or after the effective date of this amendatory Act of the 94th General Assembly shall comply with all applicable local ordinances and permitting requirements.
(c) Not more than 48 hours after the placement of a person in such a half-way house, the half-way house shall give written notice to the State's Attorney and the sheriff of the county and the proper law enforcement agency of the municipality in which the half-way house is located of the identity of the person placed in that program. The identifying information shall include, but not be limited to, the name of the individual, age, physical description, photograph, and the crime for which the person was originally sentenced to the Department of Corrections. The notice shall be given in all cases, and may be provided via facsimile at such telephone number as the receiving State's Attorney, sheriff, or law enforcement agency may direct.
(d) Failure to comply with the notification requirements of subsection (c) is a petty offense for which a $1,000 fine shall be imposed for each offense.
(Source: P.A. 94-946, eff. 1-1-07.)

(730 ILCS 5/3-14-5) (from Ch. 38, par. 1003-14-5)
Sec. 3-14-5. Mental Health treatment; stalking and aggravated stalking. For defendants found guilty of stalking or aggravated stalking and sentenced to the custody of the Department of Corrections, the court may order the Prisoner Review Board to consider requiring the defendant to undergo mental health treatment by a mental health professional or at a community mental health center, hospital, or facility of the Department of Human Services as a condition of parole or mandatory supervised release.
(Source: P.A. 89-507, eff. 7-1-97.)

(730 ILCS 5/3-14-6)
Sec. 3-14-6. Transitional jobs; pilot program. Subject to appropriations or other funding, the Department may establish a pilot program at various locations in the State to place persons discharged from a Department facility on parole or mandatory supervised release in jobs or otherwise establish a connection between such persons and the workforce. One such location must be at Waukegan, in Lake County. By rule, the Department shall determine the locations in which the pilot program is to be implemented and the services to be provided. In determining locations for the pilot program, however, the Department shall give priority to areas of the State in which the concentration of released offenders is the highest. The Department may consult with the Department of Human Services in establishing the pilot program.
(Source: P.A. 93-208, eff. 7-18-03; 94-839, eff. 6-6-06.)

(730 ILCS 5/3-14-7)
Sec. 3-14-7. Supervision of domestic violence offenders. A person convicted of a felony domestic battery, aggravated domestic battery, stalking, aggravated stalking, or a felony violation of an order of protection shall be supervised during his or her term of parole or mandatory supervised release by a supervising officer who has completed not less than 40 hours of domestic violence and partner abuse intervention training.
(Source: P.A. 96-282, eff. 1-1-10.)

(730 ILCS 5/Ch. III Art. 15 heading)

(730 ILCS 5/3-15-1) (from Ch. 38, par. 1003-15-1)
Sec. 3-15-1. Purpose.) The Department shall establish and provide post release treatment programs for juvenile offenders committed to the Department and released by the Prisoner Review Board.
(Source: P.A. 80-1099.)

(730 ILCS 5/3-15-2) (from Ch. 38, par. 1003-15-2)
Sec. 3-15-2. Standards and Assistance to Local Jails and Detention and Shelter Care Facilities.
(a) The Department of Corrections shall establish for the operation of county and municipal jails and houses of correction, minimum standards for the physical condition of such institutions and for the treatment of inmates with respect to their health and safety and the security of the community.
The Department of Juvenile Justice shall establish for the operation of county juvenile detention and shelter care facilities established pursuant to the County Shelter Care and Detention Home Act, minimum standards for the physical condition of such institutions and for the treatment of juveniles with respect to their health and safety and the security of the community.
Such standards shall not apply to county shelter care facilities which were in operation prior to January 1, 1980. Such standards shall not seek to mandate minimum floor space requirements for each inmate housed in cells and detention rooms in county and municipal jails and houses of correction. However, no more than two inmates may be housed in a single cell or detention room.
When an inmate is tested for an airborne communicable disease, as determined by the Illinois Department of Public Health including but not limited to tuberculosis, the results of the test shall be personally delivered by the warden or his or her designee in a sealed envelope to the judge of the court in which the inmate must appear for the judge's inspection in camera if requested by the judge. Acting in accordance with the best interests of those in the courtroom, the judge shall have the discretion to determine what if any precautions need to be taken to prevent transmission of the disease in the courtroom.
(b) At least once each year, the Department of Corrections may inspect each adult facility for compliance with the standards established and the results of such inspection shall be made available by the Department for public inspection. At least once each year, the Department of Juvenile Justice shall inspect each county juvenile detention and shelter care facility for compliance with the standards established, and the Department of Juvenile Justice shall make the results of such inspections available for public inspection. If any detention, shelter care or correctional facility does not comply with the standards established, the Director of Corrections or the Director of Juvenile Justice, as the case may be, shall give notice to the county board and the sheriff or the corporate authorities of the municipality, as the case may be, of such noncompliance, specifying the particular standards that have not been met by such facility. If the facility is not in compliance with such standards when six months have elapsed from the giving of such notice, the Director of Corrections or the Director of Juvenile Justice, as the case may be, may petition the appropriate court for an order requiring such facility to comply with the standards established by the Department or for other appropriate relief.
(c) The Department of Corrections may provide consultation services for the design, construction, programs and administration of correctional facilities and services for adults operated by counties and municipalities and may make studies and surveys of the programs and the administration of such facilities. Personnel of the Department shall be admitted to these facilities as required for such purposes. The Department may develop and administer programs of grants-in-aid for correctional services in cooperation with local agencies. The Department may provide courses of training for the personnel of such institutions and conduct pilot projects in the institutions.
(c-5) The Department of Juvenile Justice may provide consultation services for the design, construction, programs, and administration of detention and shelter care services for children operated by counties and municipalities and may make studies and surveys of the programs and the administration of such facilities. Personnel of the Department of Juvenile Justice shall be admitted to these facilities as required for such purposes. The Department of Juvenile Justice may develop and administer programs of grants-in-aid for juvenile correctional services in cooperation with local agencies. The Department of Juvenile Justice may provide courses of training for the personnel of such institutions and conduct pilot projects in the institutions.
(d) The Department is authorized to issue reimbursement grants for counties, municipalities or public building commissions for the purpose of meeting minimum correctional facilities standards set by the Department under this Section. Grants may be issued only for projects that were completed after July 1, 1980 and initiated prior to January 1, 1987.
(1) Grants for regional correctional facilities shall

not exceed 90% of the project costs or $7,000,000, whichever is less.

(2) Grants for correctional facilities by a single

county, municipality or public building commission shall not exceed 75% of the proposed project costs or $4,000,000, whichever is less.

(3) As used in this subsection (d), "project" means

only that part of a facility that is constructed for jail, correctional or detention purposes and does not include other areas of multi-purpose buildings.

Construction or renovation grants are authorized to be issued by the Capital Development Board from capital development bond funds after application by a county or counties, municipality or municipalities or public building commission or commissions and approval of a construction or renovation grant by the Department for projects initiated after January 1, 1987.
(e) The Department of Corrections shall adopt standards for county jails to hold juveniles on a temporary basis, as provided in Section 5-410 of the Juvenile Court Act of 1987. These standards shall include monitoring, educational, recreational, and disciplinary standards as well as access to medical services, crisis intervention, mental health services, suicide prevention, health care, nutritional needs, and visitation rights. The Department of Corrections shall also notify any county applying to hold juveniles in a county jail of the standards for juvenile detention under Section 5-410 of the Juvenile Court Act of 1987.
(Source: P.A. 98-685, eff. 1-1-15.)

(730 ILCS 5/3-15-3) (from Ch. 38, par. 1003-15-3)
Sec. 3-15-3. Persons with mental illness and developmental disabilities.
(a) The Department of Corrections must, by rule, adopt standards and procedures for the provision of mental health and developmental disability services to persons with mental illness and persons with a developmental disability confined in a county jail as set forth under Section 3-7-7 of this Code.
The Department of Juvenile Justice must, by rule, adopt standards and procedures for the provision of mental health and developmental disability services to persons with mental illness and persons with a developmental disability confined in a juvenile detention facility as set forth under Section 3-7-7 of this Code.
Those standards and procedures must address screening and classification, the use of psychotropic medications, suicide prevention, qualifications of staff, staffing levels, staff training, discharge, linkage and aftercare, the confidentiality of mental health records, and such other issues as are necessary to ensure that inmates with mental illness receive adequate and humane care and services.
(b) At least once each year, the Department of Corrections must inspect each county jail for compliance with the standards and procedures established. At least once each year, the Department of Juvenile Justice must inspect each juvenile detention facility for compliance with the standards and procedures established. The results of the inspection must be made available by the Department of Corrections or the Department of Juvenile Justice, as the case may be, for public inspection. If any county jail or juvenile detention facility does not comply with the standards and procedures established, the Director of Corrections or the Director of Juvenile Justice, as the case may be, must give notice to the county board and the sheriff of such noncompliance, specifying the particular standards and procedures that have not been met by the county jail or juvenile detention facility. If the county jail or juvenile detention facility is not in compliance with the standards and procedures when 6 months have elapsed from the giving of such notice, the Director of Corrections or the Director of Juvenile Justice, as the case may be, may petition the appropriate court for an order requiring the jail or juvenile detention facility to comply with the standards and procedures established by the Department of Corrections or the Department of Juvenile Justice, as the case may be, or for other appropriate relief.
(Source: P.A. 98-685, eff. 1-1-15.)

(730 ILCS 5/3-15-4)
Sec. 3-15-4. Task force on mental health services in municipal jails and lockups.
(a) The Department of Corrections shall convene a special task force to develop and propose model standards for the delivery of mental health services and the prevention of suicides in municipal jails and lockups. The task force shall be composed of no more than 22 members appointed by the Director of Corrections as follows:
(1) Not more than 8 members representing

municipalities.

(2) Not more than 8 members representing community

mental health service providers and State operated and private psychiatric hospitals, including no more than 3 representatives of the Office of Mental Health, Department of Human Services.

(3) Three members of the general public, at least one

of whom must be a primary consumer of mental health services.

(4) Not more than 3 representatives of the following

groups: the National Commission on Correctional Health Care, the American Correctional Association, the Joint Commission on the Accreditation of Health Care Organizations, the American Association of Correctional Psychology, the John Howard Association.

The Director of Corrections shall in appointing the task force attempt to ensure that the membership on the task force represents the geographic diversity of the State.
(b) The members of the task force shall serve without compensation and may not receive reimbursement for any expenses incurred in performing their duties as members of the task force.
(c) The task force may, without limitation, (i) determine what services and screening should be provided in municipal pre-trial detention facilities and what training and resources are necessary to provide those services and (ii) recommend changes in the Department's standards for municipal jails and lockups.
(d) Before the Department acts upon any recommendation of the task force, the Department must hold a public hearing to provide individuals with mental illnesses and their family members, mental health advocacy organizations, and the public to review, comment upon, and suggest any changes to the proposed standards for municipal jails and lockups.
(e) The task force must submit its recommendations as to any changes in the standards for municipal jails and lockups to the General Assembly by January 15, 2002.
(Source: P.A. 92-469, eff. 8-22-01.)

(730 ILCS 5/Ch. III Art. 16 heading)

(730 ILCS 5/3-16-5)
Sec. 3-16-5. Multi-year pilot program for selected paroled youth released from institutions of the Department of Juvenile Justice.
(a) The Department of Juvenile Justice may establish in Cook County, DuPage County, Lake County, Will County, and Kane County a 6 year pilot program for selected youthful offenders released to parole by the Department of Juvenile Justice.
(b) A person who is being released to parole from the Department of Juvenile Justice under subsection (e) of Section 3-3-3 whom the Department of Juvenile Justice deems a serious or at risk delinquent youth who is likely to have difficulty re-adjusting to the community, who has had either significant clinical problems or a history of criminal activity related to sex offenses, drugs, weapons, or gangs, and who is returning to Cook County, Will County, Lake County, DuPage County, or Kane County may be screened for eligibility to participate in the pilot program.
(c) If the Department of Juvenile Justice establishes a pilot program under this Section, the Department of Juvenile Justice shall provide supervision and structured services to persons selected to participate in the program to: (i) ensure that they receive high levels of supervision and case managed, structured services; (ii) prepare them for re-integration into the community; (iii) effectively monitor their compliance with parole requirements and programming; and (iv) minimize the likelihood that they will commit additional offenses.
(d) Based upon the needs of a participant, the Department of Juvenile Justice may provide any or all of the following to a participant:
(1) Risk and needs assessment;
(2) Comprehensive case management;
(3) Placement in licensed secured community

facilities as a transitional measure;

(4) Transition to residential programming;
(5) Targeted intensive outpatient treatment services;
(6) Structured day and evening reporting programs and

behavioral day treatment;

(7) Family counseling;
(8) Transitional programs to independent living;
(9) Alternative placements;
(10) Substance abuse treatment.
(e) A needs assessment case plan and parole supervision profile may be completed by the Department of Juvenile Justice before the selected eligible person's release from institutional custody to parole supervision. The needs assessment case plan and parole supervision profile shall include identification of placement requirements, intensity of parole supervision, and assessments of educational, psychological, vocational, medical, and substance abuse treatment needs. Following the completion by the Department of Juvenile Justice of the parole supervision profile and needs assessment case plan, a comprehensive parole case management plan shall be developed for each committed youth eligible and selected for admission to the pilot program. The comprehensive parole case management plan shall be submitted for approval by the Department of Juvenile Justice and for presentation to the Prisoner Review Board.
(f) The Department of Juvenile Justice may identify in a comprehensive parole case management plan any special conditions for parole supervision and establish sanctions for a participant who fails to comply with the program requirements or who violates parole rules. These sanctions may include the return of a participant to a secure community placement or recommendations for parole revocation to the Prisoner Review Board. Paroled youth may be held for investigation in secure community facilities or on warrant pending revocation in local detention or jail facilities based on age.
(g) The Department of Juvenile Justice may select and contract with a community-based network and work in partnership with private providers to provide the services specified in subsection (d).
(h) If the Department of Juvenile Justice establishes a pilot program under this Section, the Department of Juvenile Justice shall, in the 3 years following the effective date of this amendatory Act of 1997, first implement the pilot program in Cook County and then implement the pilot program in DuPage County, Lake County, Will County, and Kane County in accordance with a schedule to be developed by the Department of Juvenile Justice.
(i) If the Department of Juvenile Justice establishes a pilot program under this Section, the Department of Juvenile Justice shall establish a 3 year follow-up evaluation and outcome assessment for all participants in the pilot program.
(j) If the Department of Juvenile Justice establishes a pilot program under this Section, the Department of Juvenile Justice shall publish an outcome study covering a 3 year follow-up period for participants in the pilot program.
(Source: P.A. 94-696, eff. 6-1-06.)

(730 ILCS 5/Ch. III Art. 17 heading)

(730 ILCS 5/3-17-1)
Sec. 3-17-1. Transitional housing for sex offenders. This Article may be cited as the Transitional Housing For Sex Offenders Law.
(Source: P.A. 94-161, eff. 7-11-05; 95-331, eff. 8-21-07.)

(730 ILCS 5/3-17-5)
Sec. 3-17-5. Transitional housing; licensing.
(a) The Department of Corrections shall license transitional housing facilities for persons convicted of or placed on supervision for sex offenses as defined in the Sex Offender Management Board Act.
(b) A transitional housing facility must meet the following criteria to be licensed by the Department:
(1) The facility shall provide housing to a sex

offender who is in compliance with his or her parole, mandatory supervised release, probation, or supervision order for a period not to exceed 90 days, unless extended with approval from the Director or his or her designee. Notice of any extension approved shall be provided to the Prisoner Review Board.

(2) The Department of Corrections must approve a

treatment plan and counseling for each sex offender residing in the transitional housing.

(3) The transitional housing facility must provide

security 24 hours each day and 7 days each week as defined and approved by the Department.

(4) The facility must notify the police department,

public and private elementary and secondary schools, public libraries, and each residential home and apartment complex located within 500 feet of the transitional housing facility of its initial licensure as a transitional housing facility, and of its continuing operation as a transitional housing facility annually thereafter.

(5) Upon its initial licensure as a transitional

housing facility and during its licensure, each facility shall maintain at its main entrance a visible and conspicuous exterior sign identifying itself as, in letters at least 4 inches tall, a "Department of Corrections Licensed Transitional Housing Facility".

(6) Upon its initial licensure as a transitional

housing facility, each facility shall file in the office of the county clerk of the county in which such facility is located, a certificate setting forth the name under which the facility is, or is to be, operated, and the true or real full name or names of the person, persons or entity operating the same, with the address of the facility. The certificate shall be executed and duly acknowledged by the person or persons so operating or intending to operate the facility. Notice of the filing of the certificate shall be published in a newspaper of general circulation published within the county in which the certificate is filed. The notice shall be published once a week for 3 consecutive weeks. The first publication shall be within 15 days after the certificate is filed in the office of the county clerk. Proof of publication shall be filed with the county clerk within 50 days from the date of filing the certificate. Upon receiving proof of publication, the clerk shall issue a receipt to the person filing the certificate, but no additional charge shall be assessed by the clerk for giving such receipt. Unless proof of publication is made to the clerk, the notification is void.

(7) Each licensed transitional housing facility shall

be identified on the Illinois State Police Sex Offender Registry website, including the address of the facility together with the maximum possible number of sex offenders that the facility could house.

(c) The Department of Corrections shall establish rules consistent with this Section establishing licensing procedures and criteria for transitional housing facilities for sex offenders, and may create criteria for, and issue licenses for, different levels of facilities to be licensed. The Department is authorized to set and charge a licensing fee for each application for a transitional housing license. The rules shall be adopted within 60 days after the effective date of this amendatory Act of the 94th General Assembly. Facilities which on the effective date of this amendatory Act of the 94th General Assembly are currently housing and providing sex offender treatment to sex offenders may continue housing more than one sex offender on parole, mandatory supervised release, probation, or supervision for a period of 120 days after the adoption of licensure rules during which time the facility shall apply for a transitional housing license.
(d) The Department of Corrections shall maintain a file on each sex offender housed in a transitional housing facility. The file shall contain efforts of the Department in placing a sex offender in non-transitional housing, efforts of the Department to place the sex offender in a county from which he or she was convicted, the anticipated length of stay of each sex offender in the transitional housing facility, the number of sex offenders residing in the transitional housing facility, and the services to be provided the sex offender while he or she resides in the transitional housing facility.
(e) The Department of Corrections shall, on or before December 31 of each year, file a report with the General Assembly on the number of transitional housing facilities for sex offenders licensed by the Department, the addresses of each licensed facility, how many sex offenders are housed in each facility, and the particular sex offense that each resident of the transitional housing facility committed.
(Source: P.A. 94-161, eff. 7-11-05; 95-331, eff. 8-21-07.)

(730 ILCS 5/Ch. III Art. 18 heading)

(730 ILCS 5/3-18-5)
Sec. 3-18-5. Definitions. As used in this Article:
"Board" means the Prisoner Review Board.
"Department" means the Department of Corrections.
"Director" means the Director of Corrections.
"Offender" means a person who has been convicted of a felony under the laws of this State and sentenced to a term of imprisonment.
"Program" means a program established by a county or municipality under Section 3-18-10 for reentry of persons into the community who have been committed to the Department for commission of a felony.
(Source: P.A. 94-383, eff. 1-1-06; 95-331, eff. 8-21-07.)

(730 ILCS 5/3-18-10)
Sec. 3-18-10. Establishment of program.
(a) A county with the approval of the county board or a municipality that maintains a jail or house of corrections with the approval of the corporate authorities may establish a program for reentry of offenders into the community who have been committed to the Department for commission of a felony. Any program shall be approved by the Director prior to placement of inmates in a program.
(b) If a county or municipality establishes a program under this Section, the sheriff in the case of a county or the police chief in the case of a municipality shall:
(1) Determine whether offenders who are referred by

the Director of Corrections under Section 3-18-15 should be assigned to participate in a program.

(2) Supervise offenders participating in the program

during their participation in the program.

(c) A county or municipality shall be liable for the well being and actions of inmates in its custody while in a program and shall indemnify the Department for any loss incurred by the Department caused while an inmate is in a program.
(d) An offender may not be assigned to participate in a program unless the Director of Corrections, in consultation with the Prisoner Review Board, grants prior approval of the assignment under this Section.
(Source: P.A. 94-383, eff. 1-1-06; 95-331, eff. 8-21-07.)

(730 ILCS 5/3-18-15)
Sec. 3-18-15. Referral of person to sheriff or police chief; assignment of person by the Department.
(a) Except as otherwise provided in this Section, if a program has been established in a county or municipality in which an offender was sentenced to imprisonment for a felony, the Director may refer the offender to the county sheriff or municipal police chief if:
(1) The offender qualifies under the standards

established by the Director in subsection (c);

(2) The offender has demonstrated a willingness to:
(A) engage in employment or participate in

vocational rehabilitation or job skills training; and

(B) meet any existing obligation for restitution

to any victim of his or her crime; and

(3) the offender is within one year of his or her

probable release from prison, as determined by the Director.

(b) Except as otherwise provided in this Section, if the Director is notified by the sheriff or police chief under Section 3-18-10 that an offender would benefit by being assigned to the custody of the sheriff or police chief to participate in the program, the Director shall review whether the offender should be assigned to participate in a program for not longer than the remainder of his or her sentence.
(c) The Director, by rule, shall adopt standards setting forth which offenders are eligible to be assigned to the custody of the sheriff or police chief to participate in the program under this Section. The standards adopted by the Director must be approved by the Prisoner Review Board and must provide that an offender is ineligible for participation in the program who:
(1) has recently committed a serious infraction of

the rules of an institution or facility of the Department;

(2) has not performed the duties assigned to him or

her in a faithful and orderly manner;

(3) has, within the immediately preceding 5 years,

been convicted of any crime involving the use or threatened use of force or violence against a victim that is punishable as a felony;

(4) has ever been convicted of a sex offense as

defined in Section 10 of the Sex Offender Management Board Act;

(5) has escaped or attempted to escape from any jail

or correctional institution for adults; or

(6) has not made an effort in good faith to

participate in or to complete any educational or vocational program or any program of treatment, as ordered by the Director.

(d) The Director shall adopt rules requiring offenders who are assigned to the custody of the sheriff or police chief under this Section to reimburse the Department for the cost of their participation in a program, to the extent of their ability to pay.
(e) The sheriff or police chief may return the offender to the custody of the Department at any time for any violation of the terms and conditions imposed by the Director in consultation with the Prisoner Review Board.
(f) If an offender assigned to the custody of the sheriff or police chief under this Section violates any of the terms or conditions imposed by the Director in consultation with the Prisoner Review Board and is returned to the custody of the Department, the offender forfeits all or part of the credits for good behavior earned by him or her before he or she was returned to the custody of the Department, as determined by the Director. The Director may provide for a forfeiture of credits under this subsection (f) only after proof of the violation and notice is given to the offender. The Director may restore credits so forfeited for such reasons as he or she considers proper. The Director, by rule, shall establish procedures for review of forfeiture of good behavior credit. The decision of the Director regarding such a forfeiture is final.
(g) The assignment of an offender to the custody of the sheriff or police chief under this Section shall be deemed:
(1) a continuation of his or her imprisonment and not

a release on parole or mandatory supervised release; and

(2) for the purposes of Section 3-8-1, an assignment

to a facility of the Department, except that the offender is not entitled to obtain any benefits or to participate in any programs provided to offenders in the custody of the Department.

(h) An offender does not have a right to be assigned to the custody of the sheriff or police chief under this Section, or to remain in that custody after such an assignment. It is not intended that the establishment or operation of a program creates any right or interest in liberty or property or establishes a basis for any cause of action against this State or its political subdivisions, agencies, boards, commissions, departments, officers, or employees.
(Source: P.A. 94-383, eff. 1-1-06; 95-331, eff. 8-21-07.)

(730 ILCS 5/3-18-20)
Sec. 3-18-20. Director to contract for certain services for offenders in program.
(a) The Director may enter into one or more contracts with one or more public or private entities to provide any of the following services, as necessary and appropriate, to offenders participating in a program:
(1) transitional housing;
(2) treatment pertaining to substance abuse or mental

health;

(3) training in life skills;
(4) vocational rehabilitation and job skills

training; and

(5) any other services required by offenders who are

participating in a program.

(b) The Director shall, as necessary and appropriate, provide referrals and information regarding:
(1) any of the services provided pursuant to

subsection (a);

(2) access and availability of any appropriate

self-help groups;

(3) social services for families and children; and
(4) permanent housing.
(c) The Director may apply for and accept any gift, donation, bequest, grant, or other source of money to carry out the provisions of this Section.
(d) As used in this Section, training in life skills includes, without limitation, training in the areas of: (1) parenting; (2) improving human relationships; (3) preventing domestic violence; (4) maintaining emotional and physical health; (5) preventing abuse of alcohol and drugs; (6) preparing for and obtaining employment; and (7) budgeting, consumerism, and personal finances.
(Source: P.A. 94-383, eff. 1-1-06; 95-331, eff. 8-21-07.)

(730 ILCS 5/3-18-25)
Sec. 3-18-25. Monitoring of participant in program. The Department shall retain the authority to monitor each person who is participating in a program under Section 3-18-15. Such authority shall include site inspections, review of program activities, and access to inmate files and records.
(Source: P.A. 94-383, eff. 1-1-06; 95-331, eff. 8-21-07.)

(730 ILCS 5/Ch. III Art. 19 heading)

(730 ILCS 5/3-19-5)
Sec. 3-19-5. Methamphetamine abusers pilot program; Franklin County Juvenile Detention Center.
(a) There is created the Methamphetamine Abusers Pilot Program at the Franklin County Juvenile Detention Center. The Program shall be established upon adoption of a resolution or ordinance by the Franklin County Board and with the consent of the Secretary of Human Services.
(b) A person convicted of the unlawful possession of methamphetamine under Section 60 of the Methamphetamine Control and Community Protection Act, after an assessment by a designated program licensed under the Alcoholism and Other Drug Abuse and Dependency Act that the person is a methamphetamine abuser or addict and may benefit from treatment for his or her abuse or addiction, may be ordered by the court to be committed to the Program established under this Section.
(c) The Program shall consist of medical and psychiatric treatment for the abuse or addiction for a period of at least 90 days and not to exceed 180 days. A treatment plan for each person participating in the Program shall be approved by the court in consultation with the Department of Human Services. The Secretary of Human Services shall appoint a Program Administrator to operate the Program who shall be licensed to provide residential treatment for alcoholism and other drug abuse and dependency.
(d) Persons committed to the Program who are 17 years of age or older shall be separated from minors under 17 years of age who are detained in the Juvenile Detention Center and there shall be no contact between them.
(e) Upon the establishment of the Pilot Program, the Secretary of Human Services shall inform the chief judge of each judicial circuit of this State of the existence of the Program and its date of termination.
(f) The Secretary of Human Services, after consultation with the Program Administrator, shall determine the effectiveness of the Program in rehabilitating methamphetamine abusers and addicts committed to the Program. The Secretary shall prepare a report based on his or her assessment of the effectiveness of the Program and shall submit the report to the Governor and General Assembly within one year after January 1, 2006 (the effective date of Public Act 94-549) and each year thereafter that the Program continues operation.
(Source: P.A. 94-549, eff. 1-1-06; 95-331, eff. 8-21-07.)

(730 ILCS 5/3-19-10)
Sec. 3-19-10. Methamphetamine abusers pilot program; Franklin County Jail.
(a) There is created the Methamphetamine Abusers Pilot Program at the Franklin County Jail. The Program shall be established upon adoption of a resolution or ordinance by the Franklin County Board and with the consent of the Secretary of Human Services.
(b) A person convicted of the unlawful possession of methamphetamine under Section 402 of the Illinois Controlled Substances Act, after an assessment by a designated program licensed under the Alcoholism and Other Drug Abuse and Dependency Act that the person is a methamphetamine abuser or addict and may benefit from treatment for his or her abuse or addiction, may be ordered by the court to be committed to the Program established under this Section.
(c) The Program shall consist of medical and psychiatric treatment for the abuse or addiction for a period of at least 90 days and not to exceed 180 days. A treatment plan for each person participating in the Program shall be approved by the court in consultation with the Department of Human Services. The Secretary of Human Services shall appoint a Program Administrator to operate the Program who shall be licensed to provide residential treatment for alcoholism and other drug abuse and dependency.
(d) Upon the establishment of the Pilot Program, the Secretary of Human Services shall inform the chief judge of each judicial circuit of this State of the existence of the Program and its date of termination.
(e) The Secretary of Human Services, after consultation with the Program Administrator, shall determine the effectiveness of the Program in rehabilitating methamphetamine abusers and addicts committed to the Program. The Secretary shall prepare a report based on his or her assessment of the effectiveness of the Program and shall submit the report to the Governor and General Assembly within one year after the effective date of this amendatory Act of the 94th General Assembly and each year thereafter that the Program continues operation.
(Source: P.A. 94-549, eff. 1-1-06; 95-331, eff. 8-21-07.)

(730 ILCS 5/3-19-15)
Sec. 3-19-15. Task Force on Transitional Housing for Sex Offenders.
(a) There is created the Task Force on Transitional Housing Facilities for Sex Offenders. The Task Force shall be composed of the following members:
(1) Two members from the Department of Corrections

appointed by the Director of Corrections;

(2) Two members from the Prisoner Review Board

appointed by that Board;

(3) Two members of the Senate appointed by the

President of the Senate;

(4) Two members of the Senate appointed by the

Minority Leader of the Senate;

(5) Two members of the House of Representatives

appointed by the Speaker of the House of Representatives;

(6) Two members of the House of Representatives

appointed by the Minority Leader of the House of Representatives; and

(7) Two members of the Governor's Office appointed

by the Governor.

(b) The Task Force shall study the implementation, cost, placement, and effectiveness of transitional housing facilities for sex offenders released from facilities of the Department of Corrections.
(c) The members of the Task Force shall receive no compensation for their services as members of the Task Force but may be reimbursed for their actual expenses incurred in serving on the Task Force from appropriations made to them for such purpose.
(Source: P.A. 95-640, eff. 6-1-08.)



Chapter V - Sentencing

(730 ILCS 5/Ch. V heading)

(730 ILCS 5/Ch. V Art. 1 heading)

(730 ILCS 5/5-1-1) (from Ch. 38, par. 1005-1-1)
Sec. 5-1-1. Meanings of Words and Phrases.
For the purposes of this Chapter, the words and phrases described in this Article have the meanings designated in this Article, except when a particular context clearly requires a different meaning.
(Source: P.A. 77-2097.)

(730 ILCS 5/5-1-1.1)
Sec. 5-1-1.1. Aftercare release. "Aftercare release" means the conditional and revocable release of a person committed to the Department of Juvenile Justice under the Juvenile Court Act of 1987, under the Department of Juvenile Justice.
(Source: P.A. 98-558, eff. 1-1-14.)

(730 ILCS 5/5-1-2) (from Ch. 38, par. 1005-1-2)
Sec. 5-1-2. Business Offense.
"Business Offense" means a petty offense for which the fine is in excess of $1,000.
(Source: P.A. 90-384, eff. 1-1-98.)

(730 ILCS 5/5-1-3) (from Ch. 38, par. 1005-1-3)
Sec. 5-1-3. Charge.
"Charge" means a written statement presented to a court accusing a person of the commission of an offense and includes complaint, information and indictment.
(Source: P.A. 77-2097.)

(730 ILCS 5/5-1-3.5)
Sec. 5-1-3.5. Sex offense. "Sex offense" for the purposes of paragraph (16) of subsection (a) of Section 3-3-7, paragraph (10) of subsection (a) of Section 5-6-3, and paragraph (18) of subsection (c) of Section 5-6-3.1 only has the meaning ascribed to it in subsection (a-5) of Section 3-1-2 of this Code.
(Source: P.A. 94-159, eff. 7-11-05.)

(730 ILCS 5/5-1-4) (from Ch. 38, par. 1005-1-4)
Sec. 5-1-4. Conditional discharge.
"Conditional Discharge" means a sentence or disposition of conditional and revocable release without probationary supervision but under such conditions as may be imposed by the court.
(Source: P.A. 78-1297.)

(730 ILCS 5/5-1-5) (from Ch. 38, par. 1005-1-5)
Sec. 5-1-5. Conviction.
"Conviction" means a judgment of conviction or sentence entered upon a plea of guilty or upon a verdict or finding of guilty of an offense, rendered by a legally constituted jury or by a court of competent jurisdiction authorized to try the case without a jury.
(Source: P.A. 77-2097.)

(730 ILCS 5/5-1-6) (from Ch. 38, par. 1005-1-6)
Sec. 5-1-6. Court.
"Court" means a circuit court of Illinois and includes a judge thereof.
(Source: P.A. 77-2097.)

(730 ILCS 5/5-1-7) (from Ch. 38, par. 1005-1-7)
Sec. 5-1-7. Defendant.
"Defendant" means a person charged with an offense.
(Source: P.A. 77-2097.)

(730 ILCS 5/5-1-8) (from Ch. 38, par. 1005-1-8)
Sec. 5-1-8. Defendant in need of mental treatment. "Defendant in need of mental treatment" means any defendant afflicted with a mental disorder, not including a person with an intellectual disability, if that defendant, as a result of such mental disorder, is reasonably expected at the time of determination or within a reasonable time thereafter to intentionally or unintentionally physically injure himself or other persons, or is unable to care for himself so as to guard himself from physical injury or to provide for his own physical needs.
(Source: P.A. 99-143, eff. 7-27-15.)

(730 ILCS 5/5-1-8.5)
Sec. 5-1-8.5. Computer scrub software. "Computer scrub software" has the meaning ascribed to it in subsection (c-5) of Section 3-1-2 of this Code.
(Source: P.A. 96-362, eff. 1-1-10.)

(730 ILCS 5/5-1-9) (from Ch. 38, par. 1005-1-9)
Sec. 5-1-9. Felony.
"Felony" means an offense for which a sentence to death or to a term of imprisonment in a penitentiary for one year or more is provided.
(Source: P.A. 77-2097.)

(730 ILCS 5/5-1-10) (from Ch. 38, par. 1005-1-10)
Sec. 5-1-10. Imprisonment. "Imprisonment" means incarceration in a correctional institution under a sentence of imprisonment and does not include "periodic imprisonment" under Article 7. "Imprisonment" also includes electronic monitoring or home detention served by an offender after (i) the offender has been committed to the custody of the sheriff to serve the sentence and (ii) the sheriff has placed the offender in an electronic monitoring or home detention program in accordance with Article 8A of Chapter V of this Code.
(Source: P.A. 100-431, eff. 8-25-17.)

(730 ILCS 5/5-1-11) (from Ch. 38, par. 1005-1-11)
Sec. 5-1-11. Insanity. "Insanity" means the lack of a substantial capacity to appreciate the criminality of one's conduct as a result of mental disorder or mental defect.
(Source: P.A. 89-404, eff. 8-20-95; 90-593, eff. 6-19-98.)

(730 ILCS 5/5-1-12) (from Ch. 38, par. 1005-1-12)
Sec. 5-1-12. Judgment.
"Judgment" means an adjudication by the court that the defendant is guilty or not guilty, and if the adjudication is that the defendant is guilty, it includes the sentence pronounced by the court.
(Source: P.A. 77-2097.)

(730 ILCS 5/5-1-13) (from Ch. 38, par. 1005-1-13)
Sec. 5-1-13. Intellectual disability. "Intellectual disability" means sub-average general intellectual functioning generally originating during the developmental period and associated with impairment in adaptive behavior reflected in delayed maturation or reduced learning ability or inadequate social adjustment.
(Source: P.A. 99-143, eff. 7-27-15.)

(730 ILCS 5/5-1-14) (from Ch. 38, par. 1005-1-14)
Sec. 5-1-14. Misdemeanor.
"Misdemeanor" means any offense for which a sentence to a term of imprisonment in other than a penitentiary for less than one year may be imposed.
(Source: P.A. 77-2097.)

(730 ILCS 5/5-1-15) (from Ch. 38, par. 1005-1-15)
Sec. 5-1-15. Offense.
"Offense" means conduct for which a sentence to a term of imprisonment or to a fine is provided by any law of this State or by any law, local law or ordinance of a political subdivision of this State, or by any order, rule or regulation of any governmental instrumentality authorized by law to adopt the same.
(Source: P.A. 77-2097.)

(730 ILCS 5/5-1-16) (from Ch. 38, par. 1005-1-16)
Sec. 5-1-16. Parole. "Parole" means the conditional and revocable release of a person committed to the Department of Corrections under the supervision of a parole officer.
(Source: P.A. 98-558, eff. 1-1-14.)

(730 ILCS 5/5-1-17) (from Ch. 38, par. 1005-1-17)
Sec. 5-1-17. Petty Offense. "Petty offense" means any offense for which a sentence of imprisonment is not an authorized disposition.
(Source: P.A. 95-1052, eff. 7-1-09.)

(730 ILCS 5/5-1-18) (from Ch. 38, par. 1005-1-18)
Sec. 5-1-18. Probation.
"Probation" means a sentence or disposition of conditional and revocable release under the supervision of a probation officer.
(Source: P.A. 78-939.)

(730 ILCS 5/5-1-18.1) (from Ch. 38, par. 1005-1-18.1)
Sec. 5-1-18.1. "Public or community service" means uncompensated labor for a non-profit organization or public body whose purpose is to enhance physical or mental stability, environmental quality or the social welfare and which agrees to accept public or community service from offenders and to report on the progress of the public or community service to the court. "Public or community service" does not include blood donation or assignment to labor at a blood bank. For the purposes of this Chapter, "blood bank" has the meaning ascribed to the term in Section 2-124 of the Illinois Clinical Laboratory and Blood Bank Act.
(Source: P.A. 98-824, eff. 1-1-15.)

(730 ILCS 5/5-1-18.2) (from Ch. 38, par. 1005-1-18.2)
Sec. 5-1-18.2. "Site" means non-profit organization or public body agreeing to accept community service from offenders and to report on the progress of ordered public or community service to the court or its delegate.
(Source: P.A. 85-449.)

(730 ILCS 5/5-1-19) (from Ch. 38, par. 1005-1-19)
Sec. 5-1-19. Sentence.
"Sentence" is the disposition imposed by the court on a convicted defendant.
(Source: P.A. 77-2097.)

(730 ILCS 5/5-1-20) (from Ch. 38, par. 1005-1-20)
Sec. 5-1-20. State.
"State" or "this State" means the State of Illinois.
(Source: P.A. 77-2097.)

(730 ILCS 5/5-1-21) (from Ch. 38, par. 1005-1-21)
Sec. 5-1-21. Supervision.) "Supervision" means a disposition of conditional and revocable release without probationary supervision, but under such conditions and reporting requirements as are imposed by the court, at the successful conclusion of which disposition the defendant is discharged and a judgment dismissing the charges is entered.
(Source: P.A. 79-1334.)

(730 ILCS 5/5-1-22) (from Ch. 38, par. 1005-1-22)
Sec. 5-1-22. Victim. "Victim" shall have the meaning ascribed to the term "crime victim" in subsection (a) of Section 3 of the Rights of Crime Victims and Witnesses Act.
(Source: P.A. 92-651, eff. 7-11-02.)

(730 ILCS 5/Ch. V Art. 2 heading)

(730 ILCS 5/5-2-3) (from Ch. 38, par. 1005-2-3)
Sec. 5-2-3. (Repealed).
(Source: Repealed by P.A. 88-350.)

(730 ILCS 5/5-2-4) (from Ch. 38, par. 1005-2-4)
(Text of Section from P.A. 100-27)
Sec. 5-2-4. Proceedings after acquittal by reason of insanity.
(a) After a finding or verdict of not guilty by reason of insanity under Sections 104-25, 115-3 or 115-4 of the Code of Criminal Procedure of 1963, the defendant shall be ordered to the Department of Human Services for an evaluation as to whether he is in need of mental health services. The order shall specify whether the evaluation shall be conducted on an inpatient or outpatient basis. If the evaluation is to be conducted on an inpatient basis, the defendant shall be placed in a secure setting. With the court order for evaluation shall be sent a copy of the arrest report, criminal charges, arrest record, jail record, any report prepared under Section 115-6 of the Code of Criminal Procedure of 1963, and any victim impact statement prepared under Section 6 of the Rights of Crime Victims and Witnesses Act. The clerk of the circuit court shall transmit this information to the Department within 5 days. If the court orders that the evaluation be done on an inpatient basis, the Department shall evaluate the defendant to determine to which secure facility the defendant shall be transported and, within 20 days of the transmittal by the clerk of the circuit court of the placement court order, notify the sheriff of the designated facility. Upon receipt of that notice, the sheriff shall promptly transport the defendant to the designated facility. During the period of time required to determine the appropriate placement, the defendant shall remain in jail. If, within 20 days of the transmittal by the clerk of the circuit court of the placement court order, the Department fails to notify the sheriff of the identity of the facility to which the defendant shall be transported, the sheriff shall contact a designated person within the Department to inquire about when a placement will become available at the designated facility and bed availability at other facilities. If, within 20 days of the transmittal by the clerk of the circuit court of the placement court order, the Department fails to notify the sheriff of the identity of the facility to which the defendant shall be transported, the sheriff shall notify the Department of its intent to transfer the defendant to the nearest secure mental health facility operated by the Department and inquire as to the status of the placement evaluation and availability for admission to such facility operated by the Department by contacting a designated person within the Department. The Department shall respond to the sheriff within 2 business days of the notice and inquiry by the sheriff seeking the transfer and the Department shall provide the sheriff with the status of the placement evaluation, information on bed and placement availability, and an estimated date of admission for the defendant and any changes to that estimated date of admission. If the Department notifies the sheriff during the 2 business day period of a facility operated by the Department with placement availability, the sheriff shall promptly transport the defendant to that facility. Individualized placement evaluations by the Department of Human Services determine the most appropriate setting for forensic treatment based upon a number of factors including mental health diagnosis, proximity to surviving victims, security need, age, gender, and proximity to family.
The Department shall provide the Court with a report of its evaluation within 30 days of the date of this order. The Court shall hold a hearing as provided under the Mental Health and Developmental Disabilities Code to determine if the individual is: (a) in need of mental health services on an inpatient basis; (b) in need of mental health services on an outpatient basis; (c) a person not in need of mental health services. The Court shall enter its findings.
If the defendant is found to be in need of mental health services on an inpatient care basis, the Court shall order the defendant to the Department of Human Services. The defendant shall be placed in a secure setting. Such defendants placed in a secure setting shall not be permitted outside the facility's housing unit unless escorted or accompanied by personnel of the Department of Human Services or with the prior approval of the Court for unsupervised on-grounds privileges as provided herein. Any defendant placed in a secure setting pursuant to this Section, transported to court hearings or other necessary appointments off facility grounds by personnel of the Department of Human Services, shall be placed in security devices or otherwise secured during the period of transportation to assure secure transport of the defendant and the safety of Department of Human Services personnel and others. These security measures shall not constitute restraint as defined in the Mental Health and Developmental Disabilities Code. If the defendant is found to be in need of mental health services, but not on an inpatient care basis, the Court shall conditionally release the defendant, under such conditions as set forth in this Section as will reasonably assure the defendant's satisfactory progress and participation in treatment or rehabilitation and the safety of the defendant and others. If the Court finds the person not in need of mental health services, then the Court shall order the defendant discharged from custody.
(a-1) Definitions. For the purposes of this Section:
(A) (Blank).
(B) "In need of mental health services on an

inpatient basis" means: a defendant who has been found not guilty by reason of insanity but who due to mental illness is reasonably expected to inflict serious physical harm upon himself or another and who would benefit from inpatient care or is in need of inpatient care.

(C) "In need of mental health services on an

outpatient basis" means: a defendant who has been found not guilty by reason of insanity who is not in need of mental health services on an inpatient basis, but is in need of outpatient care, drug and/or alcohol rehabilitation programs, community adjustment programs, individual, group, or family therapy, or chemotherapy.

(D) "Conditional Release" means: the release from

either the custody of the Department of Human Services or the custody of the Court of a person who has been found not guilty by reason of insanity under such conditions as the Court may impose which reasonably assure the defendant's satisfactory progress in treatment or habilitation and the safety of the defendant and others. The Court shall consider such terms and conditions which may include, but need not be limited to, outpatient care, alcoholic and drug rehabilitation programs, community adjustment programs, individual, group, family, and chemotherapy, random testing to ensure the defendant's timely and continuous taking of any medicines prescribed to control or manage his or her conduct or mental state, and periodic checks with the legal authorities and/or the Department of Human Services. The Court may order as a condition of conditional release that the defendant not contact the victim of the offense that resulted in the finding or verdict of not guilty by reason of insanity or any other person. The Court may order the Department of Human Services to provide care to any person conditionally released under this Section. The Department may contract with any public or private agency in order to discharge any responsibilities imposed under this Section. The Department shall monitor the provision of services to persons conditionally released under this Section and provide periodic reports to the Court concerning the services and the condition of the defendant. Whenever a person is conditionally released pursuant to this Section, the State's Attorney for the county in which the hearing is held shall designate in writing the name, telephone number, and address of a person employed by him or her who shall be notified in the event that either the reporting agency or the Department decides that the conditional release of the defendant should be revoked or modified pursuant to subsection (i) of this Section. Such conditional release shall be for a period of five years. However, the defendant, the person or facility rendering the treatment, therapy, program or outpatient care, the Department, or the State's Attorney may petition the Court for an extension of the conditional release period for an additional 5 years. Upon receipt of such a petition, the Court shall hold a hearing consistent with the provisions of paragraph (a), this paragraph (a-1), and paragraph (f) of this Section, shall determine whether the defendant should continue to be subject to the terms of conditional release, and shall enter an order either extending the defendant's period of conditional release for an additional 5 year period or discharging the defendant. Additional 5-year periods of conditional release may be ordered following a hearing as provided in this Section. However, in no event shall the defendant's period of conditional release continue beyond the maximum period of commitment ordered by the Court pursuant to paragraph (b) of this Section. These provisions for extension of conditional release shall only apply to defendants conditionally released on or after August 8, 2003. However the extension provisions of Public Act 83-1449 apply only to defendants charged with a forcible felony.

(E) "Facility director" means the chief officer of a

mental health or developmental disabilities facility or his or her designee or the supervisor of a program of treatment or habilitation or his or her designee. "Designee" may include a physician, clinical psychologist, social worker, nurse, or clinical professional counselor.

(b) If the Court finds the defendant in need of mental health services on an inpatient basis, the admission, detention, care, treatment or habilitation, treatment plans, review proceedings, including review of treatment and treatment plans, and discharge of the defendant after such order shall be under the Mental Health and Developmental Disabilities Code, except that the initial order for admission of a defendant acquitted of a felony by reason of insanity shall be for an indefinite period of time. Such period of commitment shall not exceed the maximum length of time that the defendant would have been required to serve, less credit for good behavior as provided in Section 5-4-1 of the Unified Code of Corrections, before becoming eligible for release had he been convicted of and received the maximum sentence for the most serious crime for which he has been acquitted by reason of insanity. The Court shall determine the maximum period of commitment by an appropriate order. During this period of time, the defendant shall not be permitted to be in the community in any manner, including but not limited to off-grounds privileges, with or without escort by personnel of the Department of Human Services, unsupervised on-grounds privileges, discharge or conditional or temporary release, except by a plan as provided in this Section. In no event shall a defendant's continued unauthorized absence be a basis for discharge. Not more than 30 days after admission and every 60 days thereafter so long as the initial order remains in effect, the facility director shall file a treatment plan report in writing with the court and forward a copy of the treatment plan report to the clerk of the court, the State's Attorney, and the defendant's attorney, if the defendant is represented by counsel, or to a person authorized by the defendant under the Mental Health and Developmental Disabilities Confidentiality Act to be sent a copy of the report. The report shall include an opinion as to whether the defendant is currently in need of mental health services on an inpatient basis or in need of mental health services on an outpatient basis. The report shall also summarize the basis for those findings and provide a current summary of the following items from the treatment plan: (1) an assessment of the defendant's treatment needs, (2) a description of the services recommended for treatment, (3) the goals of each type of element of service, (4) an anticipated timetable for the accomplishment of the goals, and (5) a designation of the qualified professional responsible for the implementation of the plan. The report may also include unsupervised on-grounds privileges, off-grounds privileges (with or without escort by personnel of the Department of Human Services), home visits and participation in work programs, but only where such privileges have been approved by specific court order, which order may include such conditions on the defendant as the Court may deem appropriate and necessary to reasonably assure the defendant's satisfactory progress in treatment and the safety of the defendant and others.
(c) Every defendant acquitted of a felony by reason of insanity and subsequently found to be in need of mental health services shall be represented by counsel in all proceedings under this Section and under the Mental Health and Developmental Disabilities Code.
(1) The Court shall appoint as counsel the public

defender or an attorney licensed by this State.

(2) Upon filing with the Court of a verified

statement of legal services rendered by the private attorney appointed pursuant to paragraph (1) of this subsection, the Court shall determine a reasonable fee for such services. If the defendant is unable to pay the fee, the Court shall enter an order upon the State to pay the entire fee or such amount as the defendant is unable to pay from funds appropriated by the General Assembly for that purpose.

(d) When the facility director determines that:
(1) the defendant is no longer in need of mental

health services on an inpatient basis; and

(2) the defendant may be conditionally released

because he or she is still in need of mental health services or that the defendant may be discharged as not in need of any mental health services; or

(3) (blank);
the facility director shall give written notice to the Court, State's Attorney and defense attorney. Such notice shall set forth in detail the basis for the recommendation of the facility director, and specify clearly the recommendations, if any, of the facility director, concerning conditional release. Any recommendation for conditional release shall include an evaluation of the defendant's need for psychotropic medication, what provisions should be made, if any, to ensure that the defendant will continue to receive psychotropic medication following discharge, and what provisions should be made to assure the safety of the defendant and others in the event the defendant is no longer receiving psychotropic medication. Within 30 days of the notification by the facility director, the Court shall set a hearing and make a finding as to whether the defendant is:
(i) (blank); or
(ii) in need of mental health services in the form of

inpatient care; or

(iii) in need of mental health services but not

subject to inpatient care; or

(iv) no longer in need of mental health services; or
(v) (blank).
Upon finding by the Court, the Court shall enter its findings and such appropriate order as provided in subsections (a) and (a-1) of this Section.
(e) A defendant admitted pursuant to this Section, or any person on his behalf, may file a petition for treatment plan review or discharge or conditional release under the standards of this Section in the Court which rendered the verdict. Upon receipt of a petition for treatment plan review or discharge or conditional release, the Court shall set a hearing to be held within 120 days. Thereafter, no new petition may be filed for 180 days without leave of the Court.
(f) The Court shall direct that notice of the time and place of the hearing be served upon the defendant, the facility director, the State's Attorney, and the defendant's attorney. If requested by either the State or the defense or if the Court feels it is appropriate, an impartial examination of the defendant by a psychiatrist or clinical psychologist as defined in Section 1-103 of the Mental Health and Developmental Disabilities Code who is not in the employ of the Department of Human Services shall be ordered, and the report considered at the time of the hearing.
(g) The findings of the Court shall be established by clear and convincing evidence. The burden of proof and the burden of going forth with the evidence rest with the defendant or any person on the defendant's behalf when a hearing is held to review a petition filed by or on behalf of the defendant. The evidence shall be presented in open Court with the right of confrontation and cross-examination. Such evidence may include, but is not limited to:
(1) whether the defendant appreciates the harm caused

by the defendant to others and the community by his or her prior conduct that resulted in the finding of not guilty by reason of insanity;

(2) Whether the person appreciates the criminality of

conduct similar to the conduct for which he or she was originally charged in this matter;

(3) the current state of the defendant's illness;
(4) what, if any, medications the defendant is taking

to control his or her mental illness;

(5) what, if any, adverse physical side effects the

medication has on the defendant;

(6) the length of time it would take for the

defendant's mental health to deteriorate if the defendant stopped taking prescribed medication;

(7) the defendant's history or potential for alcohol

and drug abuse;

(8) the defendant's past criminal history;
(9) any specialized physical or medical needs of the

defendant;

(10) any family participation or involvement expected

upon release and what is the willingness and ability of the family to participate or be involved;

(11) the defendant's potential to be a danger to

himself, herself, or others; and

(12) any other factor or factors the Court deems

appropriate.

(h) Before the court orders that the defendant be discharged or conditionally released, it shall order the facility director to establish a discharge plan that includes a plan for the defendant's shelter, support, and medication. If appropriate, the court shall order that the facility director establish a program to train the defendant in self-medication under standards established by the Department of Human Services. If the Court finds, consistent with the provisions of this Section, that the defendant is no longer in need of mental health services it shall order the facility director to discharge the defendant. If the Court finds, consistent with the provisions of this Section, that the defendant is in need of mental health services, and no longer in need of inpatient care, it shall order the facility director to release the defendant under such conditions as the Court deems appropriate and as provided by this Section. Such conditional release shall be imposed for a period of 5 years as provided in paragraph (D) of subsection (a-1) and shall be subject to later modification by the Court as provided by this Section. If the Court finds consistent with the provisions in this Section that the defendant is in need of mental health services on an inpatient basis, it shall order the facility director not to discharge or release the defendant in accordance with paragraph (b) of this Section.
(i) If within the period of the defendant's conditional release the State's Attorney determines that the defendant has not fulfilled the conditions of his or her release, the State's Attorney may petition the Court to revoke or modify the conditional release of the defendant. Upon the filing of such petition the defendant may be remanded to the custody of the Department, or to any other mental health facility designated by the Department, pending the resolution of the petition. Nothing in this Section shall prevent the emergency admission of a defendant pursuant to Article VI of Chapter III of the Mental Health and Developmental Disabilities Code or the voluntary admission of the defendant pursuant to Article IV of Chapter III of the Mental Health and Developmental Disabilities Code. If the Court determines, after hearing evidence, that the defendant has not fulfilled the conditions of release, the Court shall order a hearing to be held consistent with the provisions of paragraph (f) and (g) of this Section. At such hearing, if the Court finds that the defendant is in need of mental health services on an inpatient basis, it shall enter an order remanding him or her to the Department of Human Services or other facility. If the defendant is remanded to the Department of Human Services, he or she shall be placed in a secure setting unless the Court determines that there are compelling reasons that such placement is not necessary. If the Court finds that the defendant continues to be in need of mental health services but not on an inpatient basis, it may modify the conditions of the original release in order to reasonably assure the defendant's satisfactory progress in treatment and his or her safety and the safety of others in accordance with the standards established in paragraph (D) of subsection (a-1). Nothing in this Section shall limit a Court's contempt powers or any other powers of a Court.
(j) An order of admission under this Section does not affect the remedy of habeas corpus.
(k) In the event of a conflict between this Section and the Mental Health and Developmental Disabilities Code or the Mental Health and Developmental Disabilities Confidentiality Act, the provisions of this Section shall govern.
(l) This amendatory Act shall apply to all persons who have been found not guilty by reason of insanity and who are presently committed to the Department of Mental Health and Developmental Disabilities (now the Department of Human Services).
(m) The Clerk of the Court shall transmit a certified copy of the order of discharge or conditional release to the Department of Human Services, to the sheriff of the county from which the defendant was admitted, to the Illinois Department of State Police, to the proper law enforcement agency for the municipality where the offense took place, and to the sheriff of the county into which the defendant is conditionally discharged. The Illinois Department of State Police shall maintain a centralized record of discharged or conditionally released defendants while they are under court supervision for access and use of appropriate law enforcement agencies.
(Source: P.A. 100-27, eff. 1-1-18.)

(Text of Section from P.A. 100-424)
Sec. 5-2-4. Proceedings after Acquittal by Reason of Insanity.
(a) After a finding or verdict of not guilty by reason of insanity under Sections 104-25, 115-3 or 115-4 of the Code of Criminal Procedure of 1963, the defendant shall be ordered to the Department of Human Services for an evaluation as to whether he is in need of mental health services. The order shall specify whether the evaluation shall be conducted on an inpatient or outpatient basis. If the evaluation is to be conducted on an inpatient basis, the defendant shall be placed in a secure setting. With the court order for evaluation shall be sent a copy of the arrest report, criminal charges, arrest record, jail record, any report prepared under Section 115-6 of the Code of Criminal Procedure of 1963, and any victim impact statement prepared under Section 6 of the Rights of Crime Victims and Witnesses Act. After the evaluation and during the period of time required to determine the appropriate placement, the defendant shall remain in jail. Individualized placement evaluations by the Department of Human Services determine the most appropriate setting for forensic treatment based upon a number of factors including mental health diagnosis, proximity to surviving victims, security need, age, gender, and proximity to family. Upon completion of the placement process the sheriff shall be notified and shall transport the defendant to the designated facility.
The Department shall provide the Court with a report of its evaluation within 30 days of the date of this order. The Court shall hold a hearing as provided under the Mental Health and Developmental Disabilities Code to determine if the individual is: (a) in need of mental health services on an inpatient basis; (b) in need of mental health services on an outpatient basis; (c) a person not in need of mental health services. The Court shall enter its findings.
If the defendant is found to be in need of mental health services on an inpatient care basis, the Court shall order the defendant to the Department of Human Services. The defendant shall be placed in a secure setting. Such defendants placed in a secure setting shall not be permitted outside the facility's housing unit unless escorted or accompanied by personnel of the Department of Human Services or with the prior approval of the Court for unsupervised on-grounds privileges as provided herein. Any defendant placed in a secure setting pursuant to this Section, transported to court hearings or other necessary appointments off facility grounds by personnel of the Department of Human Services, shall be placed in security devices or otherwise secured during the period of transportation to assure secure transport of the defendant and the safety of Department of Human Services personnel and others. These security measures shall not constitute restraint as defined in the Mental Health and Developmental Disabilities Code. If the defendant is found to be in need of mental health services, but not on an inpatient care basis, the Court shall conditionally release the defendant, under such conditions as set forth in this Section as will reasonably assure the defendant's satisfactory progress and participation in treatment or rehabilitation and the safety of the defendant and others. If the Court finds the person not in need of mental health services, then the Court shall order the defendant discharged from custody.
(a-1) Definitions. For the purposes of this Section:
(A) (Blank).
(B) "In need of mental health services on an

inpatient basis" means: a defendant who has been found not guilty by reason of insanity but who due to mental illness is reasonably expected to inflict serious physical harm upon himself or another and who would benefit from inpatient care or is in need of inpatient care.

(C) "In need of mental health services on an

outpatient basis" means: a defendant who has been found not guilty by reason of insanity who is not in need of mental health services on an inpatient basis, but is in need of outpatient care, drug and/or alcohol rehabilitation programs, community adjustment programs, individual, group, or family therapy, or chemotherapy.

(D) "Conditional Release" means: the release from

either the custody of the Department of Human Services or the custody of the Court of a person who has been found not guilty by reason of insanity under such conditions as the Court may impose which reasonably assure the defendant's satisfactory progress in treatment or habilitation and the safety of the defendant and others. The Court shall consider such terms and conditions which may include, but need not be limited to, outpatient care, alcoholic and drug rehabilitation programs, community adjustment programs, individual, group, family, and chemotherapy, random testing to ensure the defendant's timely and continuous taking of any medicines prescribed to control or manage his or her conduct or mental state, and periodic checks with the legal authorities and/or the Department of Human Services. The Court may order as a condition of conditional release that the defendant not contact the victim of the offense that resulted in the finding or verdict of not guilty by reason of insanity or any other person. The Court may order the Department of Human Services to provide care to any person conditionally released under this Section. The Department may contract with any public or private agency in order to discharge any responsibilities imposed under this Section. The Department shall monitor the provision of services to persons conditionally released under this Section and provide periodic reports to the Court concerning the services and the condition of the defendant. Whenever a person is conditionally released pursuant to this Section, the State's Attorney for the county in which the hearing is held shall designate in writing the name, telephone number, and address of a person employed by him or her who shall be notified in the event that either the reporting agency or the Department decides that the conditional release of the defendant should be revoked or modified pursuant to subsection (i) of this Section. Such conditional release shall be for a period of five years. However, the defendant, the person or facility rendering the treatment, therapy, program or outpatient care, the Department, or the State's Attorney may petition the Court for an extension of the conditional release period for an additional 5 years. Upon receipt of such a petition, the Court shall hold a hearing consistent with the provisions of paragraph (a), this paragraph (a-1), and paragraph (f) of this Section, shall determine whether the defendant should continue to be subject to the terms of conditional release, and shall enter an order either extending the defendant's period of conditional release for an additional 5 year period or discharging the defendant. Additional 5-year periods of conditional release may be ordered following a hearing as provided in this Section. However, in no event shall the defendant's period of conditional release continue beyond the maximum period of commitment ordered by the Court pursuant to paragraph (b) of this Section. These provisions for extension of conditional release shall only apply to defendants conditionally released on or after August 8, 2003. However the extension provisions of Public Act 83-1449 apply only to defendants charged with a forcible felony.

(E) "Facility director" means the chief officer of a

mental health or developmental disabilities facility or his or her designee or the supervisor of a program of treatment or habilitation or his or her designee. "Designee" may include a physician, clinical psychologist, social worker, nurse, or clinical professional counselor.

(b) If the Court finds the defendant in need of mental health services on an inpatient basis, the admission, detention, care, treatment or habilitation, treatment plans, review proceedings, including review of treatment and treatment plans, and discharge of the defendant after such order shall be under the Mental Health and Developmental Disabilities Code, except that the initial order for admission of a defendant acquitted of a felony by reason of insanity shall be for an indefinite period of time. Such period of commitment shall not exceed the maximum length of time that the defendant would have been required to serve, less credit for good behavior as provided in Section 5-4-1 of the Unified Code of Corrections, before becoming eligible for release had he been convicted of and received the maximum sentence for the most serious crime for which he has been acquitted by reason of insanity. The Court shall determine the maximum period of commitment by an appropriate order. During this period of time, the defendant shall not be permitted to be in the community in any manner, including but not limited to off-grounds privileges, with or without escort by personnel of the Department of Human Services, unsupervised on-grounds privileges, discharge or conditional or temporary release, except by a plan as provided in this Section. In no event shall a defendant's continued unauthorized absence be a basis for discharge. Not more than 30 days after admission and every 90 days thereafter so long as the initial order remains in effect, the facility director shall file a treatment plan report in writing with the court and forward a copy of the treatment plan report to the clerk of the court, the State's Attorney, and the defendant's attorney, if the defendant is represented by counsel, or to a person authorized by the defendant under the Mental Health and Developmental Disabilities Confidentiality Act to be sent a copy of the report. The report shall include an opinion as to whether the defendant is currently in need of mental health services on an inpatient basis or in need of mental health services on an outpatient basis. The report shall also summarize the basis for those findings and provide a current summary of the following items from the treatment plan: (1) an assessment of the defendant's treatment needs, (2) a description of the services recommended for treatment, (3) the goals of each type of element of service, (4) an anticipated timetable for the accomplishment of the goals, and (5) a designation of the qualified professional responsible for the implementation of the plan. The report may also include unsupervised on-grounds privileges, off-grounds privileges (with or without escort by personnel of the Department of Human Services), home visits and participation in work programs, but only where such privileges have been approved by specific court order, which order may include such conditions on the defendant as the Court may deem appropriate and necessary to reasonably assure the defendant's satisfactory progress in treatment and the safety of the defendant and others.
(c) Every defendant acquitted of a felony by reason of insanity and subsequently found to be in need of mental health services shall be represented by counsel in all proceedings under this Section and under the Mental Health and Developmental Disabilities Code.
(1) The Court shall appoint as counsel the public

defender or an attorney licensed by this State.

(2) Upon filing with the Court of a verified

statement of legal services rendered by the private attorney appointed pursuant to paragraph (1) of this subsection, the Court shall determine a reasonable fee for such services. If the defendant is unable to pay the fee, the Court shall enter an order upon the State to pay the entire fee or such amount as the defendant is unable to pay from funds appropriated by the General Assembly for that purpose.

(d) When the facility director determines that:
(1) the defendant is no longer in need of mental

health services on an inpatient basis; and

(2) the defendant may be conditionally released

because he or she is still in need of mental health services or that the defendant may be discharged as not in need of any mental health services; or

(3) (blank);
the facility director shall give written notice to the Court, State's Attorney and defense attorney. Such notice shall set forth in detail the basis for the recommendation of the facility director, and specify clearly the recommendations, if any, of the facility director, concerning conditional release. Any recommendation for conditional release shall include an evaluation of the defendant's need for psychotropic medication, what provisions should be made, if any, to ensure that the defendant will continue to receive psychotropic medication following discharge, and what provisions should be made to assure the safety of the defendant and others in the event the defendant is no longer receiving psychotropic medication. Within 30 days of the notification by the facility director, the Court shall set a hearing and make a finding as to whether the defendant is:
(i) (blank); or
(ii) in need of mental health services in the form of

inpatient care; or

(iii) in need of mental health services but not

subject to inpatient care; or

(iv) no longer in need of mental health services; or
(v) (blank).
Upon finding by the Court, the Court shall enter its findings and such appropriate order as provided in subsections (a) and (a-1) of this Section.
(e) A defendant admitted pursuant to this Section, or any person on his behalf, may file a petition for treatment plan review or discharge or conditional release under the standards of this Section in the Court which rendered the verdict. Upon receipt of a petition for treatment plan review or discharge or conditional release, the Court shall set a hearing to be held within 120 days. Thereafter, no new petition may be filed for 180 days without leave of the Court.
(f) The Court shall direct that notice of the time and place of the hearing be served upon the defendant, the facility director, the State's Attorney, and the defendant's attorney. If requested by either the State or the defense or if the Court feels it is appropriate, an impartial examination of the defendant by a psychiatrist or clinical psychologist as defined in Section 1-103 of the Mental Health and Developmental Disabilities Code who is not in the employ of the Department of Human Services shall be ordered, and the report considered at the time of the hearing.
(g) The findings of the Court shall be established by clear and convincing evidence. The burden of proof and the burden of going forth with the evidence rest with the defendant or any person on the defendant's behalf when a hearing is held to review a petition filed by or on behalf of the defendant. The evidence shall be presented in open Court with the right of confrontation and cross-examination. Such evidence may include, but is not limited to:
(1) whether the defendant appreciates the harm caused

by the defendant to others and the community by his or her prior conduct that resulted in the finding of not guilty by reason of insanity;

(2) Whether the person appreciates the criminality of

conduct similar to the conduct for which he or she was originally charged in this matter;

(3) the current state of the defendant's illness;
(4) what, if any, medications the defendant is taking

to control his or her mental illness;

(5) what, if any, adverse physical side effects the

medication has on the defendant;

(6) the length of time it would take for the

defendant's mental health to deteriorate if the defendant stopped taking prescribed medication;

(7) the defendant's history or potential for alcohol

and drug abuse;

(8) the defendant's past criminal history;
(9) any specialized physical or medical needs of the

defendant;

(10) any family participation or involvement expected

upon release and what is the willingness and ability of the family to participate or be involved;

(11) the defendant's potential to be a danger to

himself, herself, or others; and

(12) any other factor or factors the Court deems

appropriate.

(h) Before the court orders that the defendant be discharged or conditionally released, it shall order the facility director to establish a discharge plan that includes a plan for the defendant's shelter, support, and medication. If appropriate, the court shall order that the facility director establish a program to train the defendant in self-medication under standards established by the Department of Human Services. If the Court finds, consistent with the provisions of this Section, that the defendant is no longer in need of mental health services it shall order the facility director to discharge the defendant. If the Court finds, consistent with the provisions of this Section, that the defendant is in need of mental health services, and no longer in need of inpatient care, it shall order the facility director to release the defendant under such conditions as the Court deems appropriate and as provided by this Section. Such conditional release shall be imposed for a period of 5 years as provided in paragraph (D) of subsection (a-1) and shall be subject to later modification by the Court as provided by this Section. If the Court finds consistent with the provisions in this Section that the defendant is in need of mental health services on an inpatient basis, it shall order the facility director not to discharge or release the defendant in accordance with paragraph (b) of this Section.
(i) If within the period of the defendant's conditional release the State's Attorney determines that the defendant has not fulfilled the conditions of his or her release, the State's Attorney may petition the Court to revoke or modify the conditional release of the defendant. Upon the filing of such petition the defendant may be remanded to the custody of the Department, or to any other mental health facility designated by the Department, pending the resolution of the petition. Nothing in this Section shall prevent the emergency admission of a defendant pursuant to Article VI of Chapter III of the Mental Health and Developmental Disabilities Code or the voluntary admission of the defendant pursuant to Article IV of Chapter III of the Mental Health and Developmental Disabilities Code. If the Court determines, after hearing evidence, that the defendant has not fulfilled the conditions of release, the Court shall order a hearing to be held consistent with the provisions of paragraph (f) and (g) of this Section. At such hearing, if the Court finds that the defendant is in need of mental health services on an inpatient basis, it shall enter an order remanding him or her to the Department of Human Services or other facility. If the defendant is remanded to the Department of Human Services, he or she shall be placed in a secure setting unless the Court determines that there are compelling reasons that such placement is not necessary. If the Court finds that the defendant continues to be in need of mental health services but not on an inpatient basis, it may modify the conditions of the original release in order to reasonably assure the defendant's satisfactory progress in treatment and his or her safety and the safety of others in accordance with the standards established in paragraph (D) of subsection (a-1). Nothing in this Section shall limit a Court's contempt powers or any other powers of a Court.
(j) An order of admission under this Section does not affect the remedy of habeas corpus.
(k) In the event of a conflict between this Section and the Mental Health and Developmental Disabilities Code or the Mental Health and Developmental Disabilities Confidentiality Act, the provisions of this Section shall govern.
(l) This amendatory Act shall apply to all persons who have been found not guilty by reason of insanity and who are presently committed to the Department of Mental Health and Developmental Disabilities (now the Department of Human Services).
(m) The Clerk of the Court shall transmit a certified copy of the order of discharge or conditional release to the Department of Human Services, to the sheriff of the county from which the defendant was admitted, to the Illinois Department of State Police, to the proper law enforcement agency for the municipality where the offense took place, and to the sheriff of the county into which the defendant is conditionally discharged. The Illinois Department of State Police shall maintain a centralized record of discharged or conditionally released defendants while they are under court supervision for access and use of appropriate law enforcement agencies.
(Source: P.A. 100-424, eff. 1-1-18.)

(730 ILCS 5/5-2-5) (from Ch. 38, par. 1005-2-5)
Sec. 5-2-5. In any issue of determination of fitness of a defendant to plead, to stand trial, to be sentenced or to be executed, or in any issue related to insanity or to mental illness, a clinical psychologist as defined in paragraph (a) of Section 102-21 of the Code of Criminal Procedure of 1963 shall be deemed qualified to testify as an expert witness in the form of his opinion about the issue of fitness or insanity or mental illness and shall not be restricted to testifying with regard to test results only.
(Source: P.A. 82-553.)

(730 ILCS 5/5-2-6) (from Ch. 38, par. 1005-2-6)
Sec. 5-2-6. Sentencing and Treatment of Defendant Found Guilty but Mentally Ill.
(a) After a plea or verdict of guilty but mentally ill under Sections 115-2, 115-3 or 115-4 of the Code of Criminal Procedure of 1963, the court shall order a presentence investigation and report pursuant to Sections 5-3-1 and 5-3-2 of this Act, and shall set a date for a sentencing hearing. The court may impose any sentence upon the defendant which could be imposed pursuant to law upon a defendant who had been convicted of the same offense without a finding of mental illness.
(b) If the court imposes a sentence of imprisonment upon a defendant who has been found guilty but mentally ill, the defendant shall be committed to the Department of Corrections, which shall cause periodic inquiry and examination to be made concerning the nature, extent, continuance, and treatment of the defendant's mental illness. The Department of Corrections shall provide such psychiatric, psychological, or other counseling and treatment for the defendant as it determines necessary.
(c) The Department of Corrections may transfer the defendant's custody to the Department of Human Services in accordance with the provisions of Section 3-8-5 of this Act.
(d) (1) The Department of Human Services shall return to the Department of Corrections any person committed to it pursuant to this Section whose sentence has not expired and whom the Department of Human Services deems no longer requires hospitalization for mental treatment, an intellectual disability, or addiction.
(2) The Department of Corrections shall notify the Secretary of Human Services of the expiration of the sentence of any person transferred to the Department of Human Services under this Section. If the Department of Human Services determines that any such person requires further hospitalization, it shall file an appropriate petition for involuntary commitment pursuant to the Mental Health and Developmental Disabilities Code.
(e) (1) All persons found guilty but mentally ill, whether by plea or by verdict, who are placed on probation or sentenced to a term of periodic imprisonment or a period of conditional discharge shall be required to submit to a course of mental treatment prescribed by the sentencing court.
(2) The course of treatment prescribed by the court shall reasonably assure the defendant's satisfactory progress in treatment or habilitation and for the safety of the defendant and others. The court shall consider terms, conditions and supervision which may include, but need not be limited to, notification and discharge of the person to the custody of his family, community adjustment programs, periodic checks with legal authorities and outpatient care and utilization of local mental health or developmental disabilities facilities.
(3) Failure to continue treatment, except by agreement with the treating person or agency and the court, shall be a basis for the institution of probation revocation proceedings.
(4) The period of probation shall be in accordance with Article 4.5 of Chapter V of this Code and shall not be shortened without receipt and consideration of such psychiatric or psychological report or reports as the court may require.
(Source: P.A. 97-227, eff. 1-1-12.)

(730 ILCS 5/Ch. V Art. 3 heading)

(730 ILCS 5/5-3-1) (from Ch. 38, par. 1005-3-1)
Sec. 5-3-1. Presentence Investigation. A defendant shall not be sentenced for a felony before a written presentence report of investigation is presented to and considered by the court.
However, other than for felony sex offenders being considered for probation, the court need not order a presentence report of investigation where both parties agree to the imposition of a specific sentence, provided there is a finding made for the record as to the defendant's history of delinquency or criminality, including any previous sentence to a term of probation, periodic imprisonment, conditional discharge, or imprisonment.
The court may order a presentence investigation of any defendant.
(Source: P.A. 93-616, eff. 1-1-04; 93-970, eff. 8-20-04.)

(730 ILCS 5/5-3-2) (from Ch. 38, par. 1005-3-2)
Sec. 5-3-2. Presentence Report.
(a) In felony cases, the presentence report shall set forth:
(1) the defendant's history of delinquency or

criminality, physical and mental history and condition, family situation and background, economic status, education, occupation and personal habits;

(2) information about special resources within the

community which might be available to assist the defendant's rehabilitation, including treatment centers, residential facilities, vocational training services, correctional manpower programs, employment opportunities, special educational programs, alcohol and drug abuse programming, psychiatric and marriage counseling, and other programs and facilities which could aid the defendant's successful reintegration into society;

(3) the effect the offense committed has had upon the

victim or victims thereof, and any compensatory benefit that various sentencing alternatives would confer on such victim or victims;

(3.5) information provided by the victim's spouse,

guardian, parent, grandparent, and other immediate family and household members about the effect the offense committed has had on the victim and on the person providing the information; if the victim's spouse, guardian, parent, grandparent, or other immediate family or household member has provided a written statement, the statement shall be attached to the report;

(4) information concerning the defendant's status

since arrest, including his record if released on his own recognizance, or the defendant's achievement record if released on a conditional pre-trial supervision program;

(5) when appropriate, a plan, based upon the

personal, economic and social adjustment needs of the defendant, utilizing public and private community resources as an alternative to institutional sentencing;

(6) any other matters that the investigatory officer

deems relevant or the court directs to be included; and

(7) information concerning defendant's eligibility

for a sentence to a county impact incarceration program under Section 5-8-1.2 of this Code.

(b) The investigation shall include a physical and mental examination of the defendant when so ordered by the court. If the court determines that such an examination should be made, it shall issue an order that the defendant submit to examination at such time and place as designated by the court and that such examination be conducted by a physician, psychologist or psychiatrist designated by the court. Such an examination may be conducted in a court clinic if so ordered by the court. The cost of such examination shall be paid by the county in which the trial is held.
(b-5) In cases involving felony sex offenses in which the offender is being considered for probation only or any felony offense that is sexually motivated as defined in the Sex Offender Management Board Act in which the offender is being considered for probation only, the investigation shall include a sex offender evaluation by an evaluator approved by the Board and conducted in conformance with the standards developed under the Sex Offender Management Board Act. In cases in which the offender is being considered for any mandatory prison sentence, the investigation shall not include a sex offender evaluation.
(c) In misdemeanor, business offense or petty offense cases, except as specified in subsection (d) of this Section, when a presentence report has been ordered by the court, such presentence report shall contain information on the defendant's history of delinquency or criminality and shall further contain only those matters listed in any of paragraphs (1) through (6) of subsection (a) or in subsection (b) of this Section as are specified by the court in its order for the report.
(d) In cases under Sections 11-1.50, 12-15, and 12-3.4 or 12-30 of the Criminal Code of 1961 or the Criminal Code of 2012, the presentence report shall set forth information about alcohol, drug abuse, psychiatric, and marriage counseling or other treatment programs and facilities, information on the defendant's history of delinquency or criminality, and shall contain those additional matters listed in any of paragraphs (1) through (6) of subsection (a) or in subsection (b) of this Section as are specified by the court.
(e) Nothing in this Section shall cause the defendant to be held without bail or to have his bail revoked for the purpose of preparing the presentence report or making an examination.
(Source: P.A. 97-1109, eff. 1-1-13; 97-1150, eff. 1-25-13; 98-372, eff. 1-1-14.)

(730 ILCS 5/5-3-3) (from Ch. 38, par. 1005-3-3)
Sec. 5-3-3. Presentence Commitment for Study.
(a) In felony cases where the court is of the opinion that imprisonment may be appropriate but desires more information as a basis for determining the sentence than has been or may be provided by a presentence report under Section 5-3-1, the court may commit for a period not exceeding 60 days a convicted person to the custody of the court clinic or the Department of Corrections if the Department has certified to the court that it can examine such persons under this Section.
(b) The Department or court clinic shall conduct a study of the person and shall, pursuant to the court's request, inquire into such matters as his previous delinquency or criminal experience, his social background, his capabilities and his mental, emotional and physical health and the rehabilitative resources of programs adaptable to his needs and any other matters that the court directs.
(c) At the expiration of the commitment or the sooner completion of the ordered studies, the person shall be returned to the court for sentencing with a written report of the results of the study. The report shall be filed of record under Section 5-3-4.
(d) The time for which the defendant was committed for study shall be credited against any sentence imposed.
(Source: P.A. 77-2097.)

(730 ILCS 5/5-3-4) (from Ch. 38, par. 1005-3-4)
Sec. 5-3-4. Disclosure of Reports.
(a) Any report made pursuant to this Article or Section 5-705 of the Juvenile Court Act of 1987 shall be filed of record with the court in a sealed envelope.
(b) Presentence reports shall be open for inspection only as follows:
(1) to the sentencing court;
(2) to the state's attorney and the defendant's

attorney at least 3 days prior to the imposition of sentence, unless such 3 day requirement is waived;

(3) to an appellate court in which the conviction or

sentence is subject to review;

(4) to any department, agency or institution to which

the defendant is committed;

(5) to any probation department of whom courtesy

probation is requested;

(6) to any probation department assigned by a court

of lawful jurisdiction to conduct a presentence report;

(6.5) to the victim of a crime under paragraph (13)

of subsection (c-5) of Section 4.5 of the Rights of Crime Victims and Witnesses Act;

(7) to any other person only as ordered by the court;

and

(8) to any mental health professional on behalf of

the Illinois Department of Corrections or the Department of Human Services or to a prosecutor who is evaluating or investigating a potential or actual petition brought under the Sexually Violent Persons Commitment Act relating to a person who is the subject of a presentence report or the respondent to a petition brought under the Sexually Violent Persons Commitment Act who is the subject of the presentence report sought. Any records and any information obtained from those records under this paragraph (8) may be used only in sexually violent persons commitment proceedings.

(c) Presentence reports shall be filed of record with the court within 60 days of a verdict or finding of guilty for any offense involving an illegal sexual act perpetrated upon a victim, including but not limited to offenses for violations of Article 12 of the Criminal Code of 1961 or the Criminal Code of 2012, or any offense determined by the court or the probation department to be sexually motivated, as defined in the Sex Offender Management Board Act.
(d) A complaint, information or indictment shall not be quashed or dismissed nor shall any person in custody for an offense be discharged from custody because of noncompliance with subsection (c) of this Section.
(Source: P.A. 99-413, eff. 8-20-15.)

(730 ILCS 5/Ch. V Art. 4 heading)

(730 ILCS 5/5-4-1) (from Ch. 38, par. 1005-4-1)
Sec. 5-4-1. Sentencing hearing.
(a) Except when the death penalty is sought under hearing procedures otherwise specified, after a determination of guilt, a hearing shall be held to impose the sentence. However, prior to the imposition of sentence on an individual being sentenced for an offense based upon a charge for a violation of Section 11-501 of the Illinois Vehicle Code or a similar provision of a local ordinance, the individual must undergo a professional evaluation to determine if an alcohol or other drug abuse problem exists and the extent of such a problem. Programs conducting these evaluations shall be licensed by the Department of Human Services. However, if the individual is not a resident of Illinois, the court may, in its discretion, accept an evaluation from a program in the state of such individual's residence. The court may in its sentencing order approve an eligible defendant for placement in a Department of Corrections impact incarceration program as provided in Section 5-8-1.1 or 5-8-1.3. The court may in its sentencing order recommend a defendant for placement in a Department of Corrections substance abuse treatment program as provided in paragraph (a) of subsection (1) of Section 3-2-2 conditioned upon the defendant being accepted in a program by the Department of Corrections. At the hearing the court shall:
(1) consider the evidence, if any, received upon the

trial;

(2) consider any presentence reports;
(3) consider the financial impact of incarceration

based on the financial impact statement filed with the clerk of the court by the Department of Corrections;

(4) consider evidence and information offered by the

parties in aggravation and mitigation;

(4.5) consider substance abuse treatment, eligibility

screening, and an assessment, if any, of the defendant by an agent designated by the State of Illinois to provide assessment services for the Illinois courts;

(5) hear arguments as to sentencing alternatives;
(6) afford the defendant the opportunity to make a

statement in his own behalf;

(7) afford the victim of a violent crime or a

violation of Section 11-501 of the Illinois Vehicle Code, or a similar provision of a local ordinance, or a qualified individual affected by: (i) a violation of Section 405, 405.1, 405.2, or 407 of the Illinois Controlled Substances Act or a violation of Section 55 or Section 65 of the Methamphetamine Control and Community Protection Act, or (ii) a Class 4 felony violation of Section 11-14, 11-14.3 except as described in subdivisions (a)(2)(A) and (a)(2)(B), 11-15, 11-17, 11-18, 11-18.1, or 11-19 of the Criminal Code of 1961 or the Criminal Code of 2012, committed by the defendant the opportunity to make a statement concerning the impact on the victim and to offer evidence in aggravation or mitigation; provided that the statement and evidence offered in aggravation or mitigation must first be prepared in writing in conjunction with the State's Attorney before it may be presented orally at the hearing. Any sworn testimony offered by the victim is subject to the defendant's right to cross-examine. All statements and evidence offered under this paragraph (7) shall become part of the record of the court. For the purpose of this paragraph (7), "qualified individual" means any person who (i) lived or worked within the territorial jurisdiction where the offense took place when the offense took place; and (ii) is familiar with various public places within the territorial jurisdiction where the offense took place when the offense took place. For the purposes of this paragraph (7), "qualified individual" includes any peace officer, or any member of any duly organized State, county, or municipal peace unit assigned to the territorial jurisdiction where the offense took place when the offense took place;

(8) in cases of reckless homicide afford the victim's

spouse, guardians, parents or other immediate family members an opportunity to make oral statements;

(9) in cases involving a felony sex offense as

defined under the Sex Offender Management Board Act, consider the results of the sex offender evaluation conducted pursuant to Section 5-3-2 of this Act; and

(10) make a finding of whether a motor vehicle was

used in the commission of the offense for which the defendant is being sentenced.

(b) All sentences shall be imposed by the judge based upon his independent assessment of the elements specified above and any agreement as to sentence reached by the parties. The judge who presided at the trial or the judge who accepted the plea of guilty shall impose the sentence unless he is no longer sitting as a judge in that court. Where the judge does not impose sentence at the same time on all defendants who are convicted as a result of being involved in the same offense, the defendant or the State's Attorney may advise the sentencing court of the disposition of any other defendants who have been sentenced.
(b-1) In imposing a sentence of imprisonment or periodic imprisonment for a Class 3 or Class 4 felony for which a sentence of probation or conditional discharge is an available sentence, if the defendant has no prior sentence of probation or conditional discharge and no prior conviction for a violent crime, the defendant shall not be sentenced to imprisonment before review and consideration of a presentence report and determination and explanation of why the particular evidence, information, factor in aggravation, factual finding, or other reasons support a sentencing determination that one or more of the factors under subsection (a) of Section 5-6-1 of this Code apply and that probation or conditional discharge is not an appropriate sentence.
(c) In imposing a sentence for a violent crime or for an offense of operating or being in physical control of a vehicle while under the influence of alcohol, any other drug or any combination thereof, or a similar provision of a local ordinance, when such offense resulted in the personal injury to someone other than the defendant, the trial judge shall specify on the record the particular evidence, information, factors in mitigation and aggravation or other reasons that led to his sentencing determination. The full verbatim record of the sentencing hearing shall be filed with the clerk of the court and shall be a public record.
(c-1) In imposing a sentence for the offense of aggravated kidnapping for ransom, home invasion, armed robbery, aggravated vehicular hijacking, aggravated discharge of a firearm, or armed violence with a category I weapon or category II weapon, the trial judge shall make a finding as to whether the conduct leading to conviction for the offense resulted in great bodily harm to a victim, and shall enter that finding and the basis for that finding in the record.
(c-2) If the defendant is sentenced to prison, other than when a sentence of natural life imprisonment or a sentence of death is imposed, at the time the sentence is imposed the judge shall state on the record in open court the approximate period of time the defendant will serve in custody according to the then current statutory rules and regulations for sentence credit found in Section 3-6-3 and other related provisions of this Code. This statement is intended solely to inform the public, has no legal effect on the defendant's actual release, and may not be relied on by the defendant on appeal.
The judge's statement, to be given after pronouncing the sentence, other than when the sentence is imposed for one of the offenses enumerated in paragraph (a)(4) of Section 3-6-3, shall include the following:
"The purpose of this statement is to inform the public of the actual period of time this defendant is likely to spend in prison as a result of this sentence. The actual period of prison time served is determined by the statutes of Illinois as applied to this sentence by the Illinois Department of Corrections and the Illinois Prisoner Review Board. In this case, assuming the defendant receives all of his or her sentence credit, the period of estimated actual custody is ... years and ... months, less up to 180 days additional earned sentence credit. If the defendant, because of his or her own misconduct or failure to comply with the institutional regulations, does not receive those credits, the actual time served in prison will be longer. The defendant may also receive an additional one-half day sentence credit for each day of participation in vocational, industry, substance abuse, and educational programs as provided for by Illinois statute."
When the sentence is imposed for one of the offenses enumerated in paragraph (a)(2) of Section 3-6-3, other than first degree murder, and the offense was committed on or after June 19, 1998, and when the sentence is imposed for reckless homicide as defined in subsection (e) of Section 9-3 of the Criminal Code of 1961 or the Criminal Code of 2012 if the offense was committed on or after January 1, 1999, and when the sentence is imposed for aggravated driving under the influence of alcohol, other drug or drugs, or intoxicating compound or compounds, or any combination thereof as defined in subparagraph (F) of paragraph (1) of subsection (d) of Section 11-501 of the Illinois Vehicle Code, and when the sentence is imposed for aggravated arson if the offense was committed on or after July 27, 2001 (the effective date of Public Act 92-176), and when the sentence is imposed for aggravated driving under the influence of alcohol, other drug or drugs, or intoxicating compound or compounds, or any combination thereof as defined in subparagraph (C) of paragraph (1) of subsection (d) of Section 11-501 of the Illinois Vehicle Code committed on or after January 1, 2011 (the effective date of Public Act 96-1230), the judge's statement, to be given after pronouncing the sentence, shall include the following:
"The purpose of this statement is to inform the public of the actual period of time this defendant is likely to spend in prison as a result of this sentence. The actual period of prison time served is determined by the statutes of Illinois as applied to this sentence by the Illinois Department of Corrections and the Illinois Prisoner Review Board. In this case, the defendant is entitled to no more than 4 1/2 days of sentence credit for each month of his or her sentence of imprisonment. Therefore, this defendant will serve at least 85% of his or her sentence. Assuming the defendant receives 4 1/2 days credit for each month of his or her sentence, the period of estimated actual custody is ... years and ... months. If the defendant, because of his or her own misconduct or failure to comply with the institutional regulations receives lesser credit, the actual time served in prison will be longer."
When a sentence of imprisonment is imposed for first degree murder and the offense was committed on or after June 19, 1998, the judge's statement, to be given after pronouncing the sentence, shall include the following:
"The purpose of this statement is to inform the public of the actual period of time this defendant is likely to spend in prison as a result of this sentence. The actual period of prison time served is determined by the statutes of Illinois as applied to this sentence by the Illinois Department of Corrections and the Illinois Prisoner Review Board. In this case, the defendant is not entitled to sentence credit. Therefore, this defendant will serve 100% of his or her sentence."
When the sentencing order recommends placement in a substance abuse program for any offense that results in incarceration in a Department of Corrections facility and the crime was committed on or after September 1, 2003 (the effective date of Public Act 93-354), the judge's statement, in addition to any other judge's statement required under this Section, to be given after pronouncing the sentence, shall include the following:
"The purpose of this statement is to inform the public of the actual period of time this defendant is likely to spend in prison as a result of this sentence. The actual period of prison time served is determined by the statutes of Illinois as applied to this sentence by the Illinois Department of Corrections and the Illinois Prisoner Review Board. In this case, the defendant shall receive no earned sentence credit under clause (3) of subsection (a) of Section 3-6-3 until he or she participates in and completes a substance abuse treatment program or receives a waiver from the Director of Corrections pursuant to clause (4.5) of subsection (a) of Section 3-6-3."
(c-4) Before the sentencing hearing and as part of the presentence investigation under Section 5-3-1, the court shall inquire of the defendant whether the defendant is currently serving in or is a veteran of the Armed Forces of the United States. If the defendant is currently serving in the Armed Forces of the United States or is a veteran of the Armed Forces of the United States and has been diagnosed as having a mental illness by a qualified psychiatrist or clinical psychologist or physician, the court may:
(1) order that the officer preparing the presentence

report consult with the United States Department of Veterans Affairs, Illinois Department of Veterans' Affairs, or another agency or person with suitable knowledge or experience for the purpose of providing the court with information regarding treatment options available to the defendant, including federal, State, and local programming; and

(2) consider the treatment recommendations of any

diagnosing or treating mental health professionals together with the treatment options available to the defendant in imposing sentence.

For the purposes of this subsection (c-4), "qualified psychiatrist" means a reputable physician licensed in Illinois to practice medicine in all its branches, who has specialized in the diagnosis and treatment of mental and nervous disorders for a period of not less than 5 years.
(c-6) In imposing a sentence, the trial judge shall specify, on the record, the particular evidence and other reasons which led to his or her determination that a motor vehicle was used in the commission of the offense.
(d) When the defendant is committed to the Department of Corrections, the State's Attorney shall and counsel for the defendant may file a statement with the clerk of the court to be transmitted to the department, agency or institution to which the defendant is committed to furnish such department, agency or institution with the facts and circumstances of the offense for which the person was committed together with all other factual information accessible to them in regard to the person prior to his commitment relative to his habits, associates, disposition and reputation and any other facts and circumstances which may aid such department, agency or institution during its custody of such person. The clerk shall within 10 days after receiving any such statements transmit a copy to such department, agency or institution and a copy to the other party, provided, however, that this shall not be cause for delay in conveying the person to the department, agency or institution to which he has been committed.
(e) The clerk of the court shall transmit to the department, agency or institution, if any, to which the defendant is committed, the following:
(1) the sentence imposed;
(2) any statement by the court of the basis for

imposing the sentence;

(3) any presentence reports;
(3.5) any sex offender evaluations;
(3.6) any substance abuse treatment eligibility

screening and assessment of the defendant by an agent designated by the State of Illinois to provide assessment services for the Illinois courts;

(4) the number of days, if any, which the defendant

has been in custody and for which he is entitled to credit against the sentence, which information shall be provided to the clerk by the sheriff;

(4.1) any finding of great bodily harm made by the

court with respect to an offense enumerated in subsection (c-1);

(5) all statements filed under subsection (d) of this

Section;

(6) any medical or mental health records or summaries

of the defendant;

(7) the municipality where the arrest of the offender

or the commission of the offense has occurred, where such municipality has a population of more than 25,000 persons;

(8) all statements made and evidence offered under

paragraph (7) of subsection (a) of this Section; and

(9) all additional matters which the court directs

the clerk to transmit.

(f) In cases in which the court finds that a motor vehicle was used in the commission of the offense for which the defendant is being sentenced, the clerk of the court shall, within 5 days thereafter, forward a report of such conviction to the Secretary of State.
(Source: P.A. 99-861, eff. 1-1-17; 99-938, eff. 1-1-18.)

(730 ILCS 5/5-4-2) (from Ch. 38, par. 1005-4-2)
Sec. 5-4-2. Multiple Offenses.
(a) After conviction and before sentencing, the defendant shall be permitted, subject to the approval of the State's Attorney, to plead guilty to other offenses he has committed which are within the same county. If the defendant is not formally charged with such offenses, an information shall be filed on the basis of the defendant's admission of guilt. Submission of such a plea shall constitute a waiver of all objections which the defendant might otherwise have to the charge. If such a plea is tendered and accepted, the court shall sentence the defendant for all offenses in one hearing under Section 5-8-4.
(b) A defendant convicted, charged, or held in custody in a county other than that in which any other charge is pending against him may state in writing or in court that he desires to plead guilty, to waive trial in the county in which the charge is pending and to consent to disposition of the case in the county in which he is held, convicted or charged, subject to the approval of the state's attorney for each county. Upon receiving notification from the sentencing court, the clerk of the court in which the charge is pending shall transmit the papers in the proceeding or certified copies thereof to the clerk of the court in which the defendant desires to plead guilty. Thereafter, the prosecution shall continue in that county. If after the proceeding has been transferred, the defendant pleads not guilty, the proceeding shall be restored to the docket of the court where the charge was pending.
(Source: P.A. 77-2097.)

(730 ILCS 5/5-4-3) (from Ch. 38, par. 1005-4-3)
Sec. 5-4-3. Specimens; genetic marker groups.
(a) Any person convicted of, found guilty under the Juvenile Court Act of 1987 for, or who received a disposition of court supervision for, a qualifying offense or attempt of a qualifying offense, convicted or found guilty of any offense classified as a felony under Illinois law, convicted or found guilty of any offense requiring registration under the Sex Offender Registration Act, found guilty or given supervision for any offense classified as a felony under the Juvenile Court Act of 1987, convicted or found guilty of, under the Juvenile Court Act of 1987, any offense requiring registration under the Sex Offender Registration Act, or institutionalized as a sexually dangerous person under the Sexually Dangerous Persons Act, or committed as a sexually violent person under the Sexually Violent Persons Commitment Act shall, regardless of the sentence or disposition imposed, be required to submit specimens of blood, saliva, or tissue to the Illinois Department of State Police in accordance with the provisions of this Section, provided such person is:
(1) convicted of a qualifying offense or attempt of a

qualifying offense on or after July 1, 1990 and sentenced to a term of imprisonment, periodic imprisonment, fine, probation, conditional discharge or any other form of sentence, or given a disposition of court supervision for the offense;

(1.5) found guilty or given supervision under the

Juvenile Court Act of 1987 for a qualifying offense or attempt of a qualifying offense on or after January 1, 1997;

(2) ordered institutionalized as a sexually dangerous

person on or after July 1, 1990;

(3) convicted of a qualifying offense or attempt of a

qualifying offense before July 1, 1990 and is presently confined as a result of such conviction in any State correctional facility or county jail or is presently serving a sentence of probation, conditional discharge or periodic imprisonment as a result of such conviction;

(3.5) convicted or found guilty of any offense

classified as a felony under Illinois law or found guilty or given supervision for such an offense under the Juvenile Court Act of 1987 on or after August 22, 2002;

(4) presently institutionalized as a sexually

dangerous person or presently institutionalized as a person found guilty but mentally ill of a sexual offense or attempt to commit a sexual offense; or

(4.5) ordered committed as a sexually violent person

on or after the effective date of the Sexually Violent Persons Commitment Act.

(a-1) Any person incarcerated in a facility of the Illinois Department of Corrections or the Illinois Department of Juvenile Justice on or after August 22, 2002, whether for a term of years, natural life, or a sentence of death, who has not yet submitted a specimen of blood, saliva, or tissue shall be required to submit a specimen of blood, saliva, or tissue prior to his or her final discharge, or release on parole, aftercare release, or mandatory supervised release, as a condition of his or her parole, aftercare release, or mandatory supervised release, or within 6 months from August 13, 2009 (the effective date of Public Act 96-426), whichever is sooner. A person incarcerated on or after August 13, 2009 (the effective date of Public Act 96-426) shall be required to submit a specimen within 45 days of incarceration, or prior to his or her final discharge, or release on parole, aftercare release, or mandatory supervised release, as a condition of his or her parole, aftercare release, or mandatory supervised release, whichever is sooner. These specimens shall be placed into the State or national DNA database, to be used in accordance with other provisions of this Section, by the Illinois State Police.
(a-2) Any person sentenced to life imprisonment in a facility of the Illinois Department of Corrections after the effective date of this amendatory Act of the 94th General Assembly or sentenced to death after the effective date of this amendatory Act of the 94th General Assembly shall be required to provide a specimen of blood, saliva, or tissue within 45 days after sentencing or disposition at a collection site designated by the Illinois Department of State Police. Any person serving a sentence of life imprisonment in a facility of the Illinois Department of Corrections on the effective date of this amendatory Act of the 94th General Assembly or any person who is under a sentence of death on the effective date of this amendatory Act of the 94th General Assembly shall be required to provide a specimen of blood, saliva, or tissue upon request at a collection site designated by the Illinois Department of State Police.
(a-3) Any person seeking transfer to or residency in Illinois under Sections 3-3-11.05 through 3-3-11.5 of this Code, the Interstate Compact for Adult Offender Supervision, or the Interstate Agreements on Sexually Dangerous Persons Act shall be required to provide a specimen of blood, saliva, or tissue within 45 days after transfer to or residency in Illinois at a collection site designated by the Illinois Department of State Police.
(a-3.1) Any person required by an order of the court to submit a DNA specimen shall be required to provide a specimen of blood, saliva, or tissue within 45 days after the court order at a collection site designated by the Illinois Department of State Police.
(a-3.2) On or after January 1, 2012 (the effective date of Public Act 97-383), any person arrested for any of the following offenses, after an indictment has been returned by a grand jury, or following a hearing pursuant to Section 109-3 of the Code of Criminal Procedure of 1963 and a judge finds there is probable cause to believe the arrestee has committed one of the designated offenses, or an arrestee has waived a preliminary hearing shall be required to provide a specimen of blood, saliva, or tissue within 14 days after such indictment or hearing at a collection site designated by the Illinois Department of State Police:
(A) first degree murder;
(B) home invasion;
(C) predatory criminal sexual assault of a child;
(D) aggravated criminal sexual assault; or
(E) criminal sexual assault.
(a-3.3) Any person required to register as a sex offender under the Sex Offender Registration Act, regardless of the date of conviction as set forth in subsection (c-5.2) shall be required to provide a specimen of blood, saliva, or tissue within the time period prescribed in subsection (c-5.2) at a collection site designated by the Illinois Department of State Police.
(a-5) Any person who was otherwise convicted of or received a disposition of court supervision for any other offense under the Criminal Code of 1961 or the Criminal Code of 2012 or who was found guilty or given supervision for such a violation under the Juvenile Court Act of 1987, may, regardless of the sentence imposed, be required by an order of the court to submit specimens of blood, saliva, or tissue to the Illinois Department of State Police in accordance with the provisions of this Section.
(b) Any person required by paragraphs (a)(1), (a)(1.5), (a)(2), (a)(3.5), and (a-5) to provide specimens of blood, saliva, or tissue shall provide specimens of blood, saliva, or tissue within 45 days after sentencing or disposition at a collection site designated by the Illinois Department of State Police.
(c) Any person required by paragraphs (a)(3), (a)(4), and (a)(4.5) to provide specimens of blood, saliva, or tissue shall be required to provide such specimens prior to final discharge or within 6 months from August 13, 2009 (the effective date of Public Act 96-426), whichever is sooner. These specimens shall be placed into the State or national DNA database, to be used in accordance with other provisions of this Act, by the Illinois State Police.
(c-5) Any person required by paragraph (a-3) to provide specimens of blood, saliva, or tissue shall, where feasible, be required to provide the specimens before being accepted for conditioned residency in Illinois under the interstate compact or agreement, but no later than 45 days after arrival in this State.
(c-5.2) Unless it is determined that a registered sex offender has previously submitted a specimen of blood, saliva, or tissue that has been placed into the State DNA database, a person registering as a sex offender shall be required to submit a specimen at the time of his or her initial registration pursuant to the Sex Offender Registration Act or, for a person registered as a sex offender on or prior to January 1, 2012 (the effective date of Public Act 97-383), within one year of January 1, 2012 (the effective date of Public Act 97-383) or at the time of his or her next required registration.
(c-6) The Illinois Department of State Police may determine which type of specimen or specimens, blood, saliva, or tissue, is acceptable for submission to the Division of Forensic Services for analysis. The Illinois Department of State Police may require the submission of fingerprints from anyone required to give a specimen under this Act.
(d) The Illinois Department of State Police shall provide all equipment and instructions necessary for the collection of blood specimens. The collection of specimens shall be performed in a medically approved manner. Only a physician authorized to practice medicine, a registered nurse or other qualified person trained in venipuncture may withdraw blood for the purposes of this Act. The specimens shall thereafter be forwarded to the Illinois Department of State Police, Division of Forensic Services, for analysis and categorizing into genetic marker groupings.
(d-1) The Illinois Department of State Police shall provide all equipment and instructions necessary for the collection of saliva specimens. The collection of saliva specimens shall be performed in a medically approved manner. Only a person trained in the instructions promulgated by the Illinois State Police on collecting saliva may collect saliva for the purposes of this Section. The specimens shall thereafter be forwarded to the Illinois Department of State Police, Division of Forensic Services, for analysis and categorizing into genetic marker groupings.
(d-2) The Illinois Department of State Police shall provide all equipment and instructions necessary for the collection of tissue specimens. The collection of tissue specimens shall be performed in a medically approved manner. Only a person trained in the instructions promulgated by the Illinois State Police on collecting tissue may collect tissue for the purposes of this Section. The specimens shall thereafter be forwarded to the Illinois Department of State Police, Division of Forensic Services, for analysis and categorizing into genetic marker groupings.
(d-5) To the extent that funds are available, the Illinois Department of State Police shall contract with qualified personnel and certified laboratories for the collection, analysis, and categorization of known specimens, except as provided in subsection (n) of this Section.
(d-6) Agencies designated by the Illinois Department of State Police and the Illinois Department of State Police may contract with third parties to provide for the collection or analysis of DNA, or both, of an offender's blood, saliva, and tissue specimens, except as provided in subsection (n) of this Section.
(e) The genetic marker groupings shall be maintained by the Illinois Department of State Police, Division of Forensic Services.
(f) The genetic marker grouping analysis information obtained pursuant to this Act shall be confidential and shall be released only to peace officers of the United States, of other states or territories, of the insular possessions of the United States, of foreign countries duly authorized to receive the same, to all peace officers of the State of Illinois and to all prosecutorial agencies, and to defense counsel as provided by Section 116-5 of the Code of Criminal Procedure of 1963. The genetic marker grouping analysis information obtained pursuant to this Act shall be used only for (i) valid law enforcement identification purposes and as required by the Federal Bureau of Investigation for participation in the National DNA database, (ii) technology validation purposes, (iii) a population statistics database, (iv) quality assurance purposes if personally identifying information is removed, (v) assisting in the defense of the criminally accused pursuant to Section 116-5 of the Code of Criminal Procedure of 1963, or (vi) identifying and assisting in the prosecution of a person who is suspected of committing a sexual assault as defined in Section 1a of the Sexual Assault Survivors Emergency Treatment Act. Notwithstanding any other statutory provision to the contrary, all information obtained under this Section shall be maintained in a single State data base, which may be uploaded into a national database, and which information may be subject to expungement only as set forth in subsection (f-1).
(f-1) Upon receipt of notification of a reversal of a conviction based on actual innocence, or of the granting of a pardon pursuant to Section 12 of Article V of the Illinois Constitution, if that pardon document specifically states that the reason for the pardon is the actual innocence of an individual whose DNA record has been stored in the State or national DNA identification index in accordance with this Section by the Illinois Department of State Police, the DNA record shall be expunged from the DNA identification index, and the Department shall by rule prescribe procedures to ensure that the record and any specimens, analyses, or other documents relating to such record, whether in the possession of the Department or any law enforcement or police agency, or any forensic DNA laboratory, including any duplicates or copies thereof, are destroyed and a letter is sent to the court verifying the expungement is completed. For specimens required to be collected prior to conviction, unless the individual has other charges or convictions that require submission of a specimen, the DNA record for an individual shall be expunged from the DNA identification databases and the specimen destroyed upon receipt of a certified copy of a final court order for each charge against an individual in which the charge has been dismissed, resulted in acquittal, or that the charge was not filed within the applicable time period. The Department shall by rule prescribe procedures to ensure that the record and any specimens in the possession or control of the Department are destroyed and a letter is sent to the court verifying the expungement is completed.
(f-5) Any person who intentionally uses genetic marker grouping analysis information, or any other information derived from a DNA specimen, beyond the authorized uses as provided under this Section, or any other Illinois law, is guilty of a Class 4 felony, and shall be subject to a fine of not less than $5,000.
(f-6) The Illinois Department of State Police may contract with third parties for the purposes of implementing this amendatory Act of the 93rd General Assembly, except as provided in subsection (n) of this Section. Any other party contracting to carry out the functions of this Section shall be subject to the same restrictions and requirements of this Section insofar as applicable, as the Illinois Department of State Police, and to any additional restrictions imposed by the Illinois Department of State Police.
(g) For the purposes of this Section, "qualifying offense" means any of the following:
(1) any violation or inchoate violation of Section

11-1.50, 11-1.60, 11-6, 11-9.1, 11-11, 11-18.1, 12-15, or 12-16 of the Criminal Code of 1961 or the Criminal Code of 2012;

(1.1) any violation or inchoate violation of Section

9-1, 9-2, 10-1, 10-2, 12-11, 12-11.1, 18-1, 18-2, 18-3, 18-4, 18-6, 19-1, 19-2, or 19-6 of the Criminal Code of 1961 or the Criminal Code of 2012 for which persons are convicted on or after July 1, 2001;

(2) any former statute of this State which defined a

felony sexual offense;

(3) (blank);
(4) any inchoate violation of Section 9-3.1, 9-3.4,

11-9.3, 12-7.3, or 12-7.4 of the Criminal Code of 1961 or the Criminal Code of 2012; or

(5) any violation or inchoate violation of Article

29D of the Criminal Code of 1961 or the Criminal Code of 2012.

(g-5) (Blank).
(h) The Illinois Department of State Police shall be the State central repository for all genetic marker grouping analysis information obtained pursuant to this Act. The Illinois Department of State Police may promulgate rules for the form and manner of the collection of blood, saliva, or tissue specimens and other procedures for the operation of this Act. The provisions of the Administrative Review Law shall apply to all actions taken under the rules so promulgated.
(i) (1) A person required to provide a blood, saliva, or

tissue specimen shall cooperate with the collection of the specimen and any deliberate act by that person intended to impede, delay or stop the collection of the blood, saliva, or tissue specimen is a Class 4 felony.

(2) In the event that a person's DNA specimen is not

adequate for any reason, the person shall provide another DNA specimen for analysis. Duly authorized law enforcement and corrections personnel may employ reasonable force in cases in which an individual refuses to provide a DNA specimen required under this Act.

(j) Any person required by subsection (a), or any person who was previously required by subsection (a-3.2), to submit specimens of blood, saliva, or tissue to the Illinois Department of State Police for analysis and categorization into genetic marker grouping, in addition to any other disposition, penalty, or fine imposed, shall pay an analysis fee of $250. If the analysis fee is not paid at the time of sentencing, the court shall establish a fee schedule by which the entire amount of the analysis fee shall be paid in full, such schedule not to exceed 24 months from the time of conviction. The inability to pay this analysis fee shall not be the sole ground to incarcerate the person.
(k) All analysis and categorization fees provided for by subsection (j) shall be regulated as follows:
(1) The State Offender DNA Identification System Fund

is hereby created as a special fund in the State Treasury.

(2) All fees shall be collected by the clerk of the

court and forwarded to the State Offender DNA Identification System Fund for deposit. The clerk of the circuit court may retain the amount of $10 from each collected analysis fee to offset administrative costs incurred in carrying out the clerk's responsibilities under this Section.

(3) Fees deposited into the State Offender DNA

Identification System Fund shall be used by Illinois State Police crime laboratories as designated by the Director of State Police. These funds shall be in addition to any allocations made pursuant to existing laws and shall be designated for the exclusive use of State crime laboratories. These uses may include, but are not limited to, the following:

(A) Costs incurred in providing analysis and

genetic marker categorization as required by subsection (d).

(B) Costs incurred in maintaining genetic marker

groupings as required by subsection (e).

(C) Costs incurred in the purchase and

maintenance of equipment for use in performing analyses.

(D) Costs incurred in continuing research and

development of new techniques for analysis and genetic marker categorization.

(E) Costs incurred in continuing education,

training, and professional development of forensic scientists regularly employed by these laboratories.

(l) The failure of a person to provide a specimen, or of any person or agency to collect a specimen, shall in no way alter the obligation of the person to submit such specimen, or the authority of the Illinois Department of State Police or persons designated by the Department to collect the specimen, or the authority of the Illinois Department of State Police to accept, analyze and maintain the specimen or to maintain or upload results of genetic marker grouping analysis information into a State or national database.
(m) If any provision of this amendatory Act of the 93rd General Assembly is held unconstitutional or otherwise invalid, the remainder of this amendatory Act of the 93rd General Assembly is not affected.
(n) Neither the Department of State Police, the Division of Forensic Services, nor any laboratory of the Division of Forensic Services may contract out forensic testing for the purpose of an active investigation or a matter pending before a court of competent jurisdiction without the written consent of the prosecuting agency. For the purposes of this subsection (n), "forensic testing" includes the analysis of physical evidence in an investigation or other proceeding for the prosecution of a violation of the Criminal Code of 1961 or the Criminal Code of 2012 or for matters adjudicated under the Juvenile Court Act of 1987, and includes the use of forensic databases and databanks, including DNA, firearm, and fingerprint databases, and expert testimony.
(o) Mistake does not invalidate a database match. The detention, arrest, or conviction of a person based upon a database match or database information is not invalidated if it is determined that the specimen was obtained or placed in the database by mistake.
(p) This Section may be referred to as the Illinois DNA Database Law of 2011.
(Source: P.A. 97-383, eff. 1-1-12; 97-1109, eff. 1-1-13; 97-1150, eff. 1-25-13; 98-558, eff. 1-1-14.)

(730 ILCS 5/5-4-3a)
Sec. 5-4-3a. DNA testing backlog accountability.
(a) On or before August 1 of each year, the Department of State Police shall report to the Governor and both houses of the General Assembly the following information:
(1) the extent of the backlog of cases awaiting

testing or awaiting DNA analysis by that Department, including but not limited to those tests conducted under Section 5-4-3, as of June 30 of the previous fiscal year, with the backlog being defined as all cases awaiting forensic testing whether in the physical custody of the State Police or in the physical custody of local law enforcement, provided that the State Police have written notice of any evidence in the physical custody of local law enforcement prior to June 1 of that year; and

(2) what measures have been and are being taken to

reduce that backlog and the estimated costs or expenditures in doing so.

(b) The information reported under this Section shall be made available to the public, at the time it is reported, on the official web site of the Department of State Police.
(c) Beginning January 1, 2016, the Department of State Police shall quarterly report on the status of the processing of forensic biology and DNA evidence submitted to the Department of State Police Laboratory for analysis. The report shall be submitted to the Governor and the General Assembly, and shall be posted on the Department of State Police website. The report shall include the following for each State Police Laboratory location and any laboratory to which the Department of State Police has outsourced evidence for testing:
(1) For forensic biology submissions, report both

total case and sexual assault or abuse case (as defined by the Sexual Assault Evidence Submission Act) figures for:

(A) The number of cases received in the preceding

quarter.

(B) The number of cases completed in the

preceding quarter.

(C) The number of cases waiting analysis.
(D) The number of cases sent for outsourcing.
(E) The number of cases waiting analysis that

were received within the past 30 days.

(F) The number of cases waiting analysis that

were received 31 to 90 days prior.

(G) The number of cases waiting analysis that

were received 91 to 180 days prior.

(H) The number of cases waiting analysis that

were received 181 to 365 days prior.

(I) The number of cases waiting analysis that

were received more than 365 days prior.

(J) The number of cases forwarded for DNA

analyses.

(2) For DNA submissions, report both total case and

sexual assault or abuse case (as defined by the Sexual Assault Evidence Submission Act) figures for:

(A) The number of cases received in the preceding

quarter.

(B) The number of cases completed in the

preceding quarter.

(C) The number of cases waiting analysis.
(D) The number of cases sent for outsourcing.
(E) The number of cases waiting analysis that

were received within the past 30 days.

(F) The number of cases waiting analysis that

were received 31 to 90 days prior.

(G) The number of cases waiting analysis that

were received 91 to 180 days prior.

(H) The number of cases waiting analysis that

were received 181 to 365 days prior.

(I) The number of cases waiting analysis that

were received more than 365 days prior.

(3) For all other categories of testing (e.g., drug

chemistry, firearms/toolmark, footwear/tire track, latent prints, toxicology, and trace chemistry analysis):

(A) The number of cases received in the preceding

quarter.

(B) The number of cases completed in the

preceding quarter.

(C) The number of cases waiting analysis.
(4) For the Combined DNA Index System (CODIS), report

both total case and sexual assault or abuse case (as defined by the Sexual Assault Evidence Submission Act) figures for subparagraphs (D), (E), and (F) of this paragraph (4):

(A) The number of new offender samples received

in the preceding quarter.

(B) The number of offender samples uploaded to

CODIS in the preceding quarter.

(C) The number of offender samples awaiting

analysis.

(D) The number of unknown DNA case profiles

uploaded to CODIS in the preceding quarter.

(E) The number of CODIS hits in the preceding

quarter.

(F) The number of forensic evidence submissions

submitted to confirm a previously reported CODIS hit.

(5) For each category of testing, report the number

of trained forensic scientists and the number of forensic scientists in training.

As used in this subsection (c), "completed" means completion of both the analysis of the evidence and the provision of the results to the submitting law enforcement agency.
(d) The provisions of this subsection (d), other than this sentence, are inoperative on and after January 1, 2019 or 2 years after the effective date of this amendatory Act of the 99th General Assembly, whichever is later. In consultation with and subject to the approval of the Chief Procurement Officer, the Department of State Police may obtain contracts for services, commodities, and equipment to assist in the timely completion of forensic biology, DNA, drug chemistry, firearms/toolmark, footwear/tire track, latent prints, toxicology, microscopy, trace chemistry, and Combined DNA Index System (CODIS) analysis. Contracts to support the delivery of timely forensic science services are not subject to the provisions of the Illinois Procurement Code, except for Sections 20-60, 20-65, 20-70, and 20-160 and Article 50 of that Code, provided that the Chief Procurement Officer may, in writing with justification, waive any certification required under Article 50 of the Illinois Procurement Code. For any contracts for services which are currently provided by members of a collective bargaining agreement, the applicable terms of the collective bargaining agreement concerning subcontracting shall be followed.
(Source: P.A. 99-352, eff. 1-1-16; 99-801, eff. 1-1-17.)

(730 ILCS 5/5-4-3.1) (from Ch. 38, par. 1005-4-3.1)
Sec. 5-4-3.1. Sentencing Hearing for Sex Offenses.
(a) Except for good cause shown by written motion, any person adjudged guilty of any offense involving an illegal sexual act perpetrated upon a victim, including but not limited to offenses for violations of Article 12 of the Criminal Code of 1961 or the Criminal Code of 2012, or any offense determined by the court or the probation department to be sexually motivated, as defined in the Sex Offender Management Board Act, shall be sentenced within 65 days of a verdict or finding of guilt for the offense.
(b) The court shall set the sentencing date at the time the verdict or finding of guilt is entered by the court.
(c) Any motion for continuance shall be in writing and supported by affidavit and in compliance with Section 114-4 of the Code of Criminal Procedure of 1963, and the victim shall be notified of the date and time of hearing and shall be provided an opportunity to address the court on the impact the continuance may have on the victim's well-being.
(d) A complaint, information or indictment shall not be quashed or dismissed, nor shall any person in custody for an offense be discharged from custody because of non-compliance with this Section.
(Source: P.A. 97-1150, eff. 1-25-13.)

(730 ILCS 5/5-4-3.2)
Sec. 5-4-3.2. Collection and storage of Internet protocol addresses.
(a) Cyber-crimes Location Database. The Attorney General is hereby authorized to establish and maintain the "Illinois Cyber-crimes Location Database" (ICLD) to collect, store, and use Internet protocol (IP) addresses for purposes of investigating and prosecuting child exploitation crimes on the Internet.
(b) "Internet protocol address" means the string of numbers by which a location on the Internet is identified by routers or other computers connected to the Internet.
(c) Collection of Internet Protocol addresses.
(1) Collection upon commitment under the Sexually

Dangerous Persons Act. Upon motion for a defendant's confinement under the Sexually Dangerous Persons Act for criminal charges under Section 11-6, 11-20.1, 11-20.1B, 11-20.3, or 11-21 of the Criminal Code of 1961 or the Criminal Code of 2012, the State's Attorney or Attorney General shall record all Internet protocol (IP) addresses which the defendant may access from his or her residence or place of employment, registered in his or her name, or otherwise has under his or her control or custody.

(2) Collection upon conviction. Upon conviction for

crimes under Section 11-6, 11-20.1, 11-20.1B, 11-20.3, or 11-21 of the Criminal Code of 1961 or the Criminal Code of 2012, a State's Attorney shall record from defendants all Internet protocol (IP) addresses which the defendant may access from his or her residence or place of employment, registered in his or her name, or otherwise has under his or her control or custody, regardless of the sentence or disposition imposed.

(d) Storage and use of the Database. Internet protocol (IP) addresses recorded pursuant to this Section shall be submitted to the Attorney General for storage and use in the Illinois Cyber-crimes Location Database. The Attorney General and its designated agents may access the database for the purpose of investigation and prosecution of crimes listed in this Section. In addition, the Attorney General is authorized to share information stored in the database with the National Center for Missing and Exploited Children (NCMEC) and any federal, state, or local law enforcement agencies for the investigation or prosecution of child exploitation crimes.
(Source: P.A. 96-1551, eff. 7-1-11; 97-1150, eff. 1-25-13.)

(730 ILCS 5/5-4-3b)
Sec. 5-4-3b. Electronic Laboratory Information Management System.
(a) The Department of State Police shall obtain, implement, and maintain an Electronic Laboratory Information Management System (LIMS) to efficiently and effectively track all evidence submitted for forensic testing. At a minimum, the LIMS shall record:
(1) the criminal offense or suspected criminal

offense for which the evidence is being submitted;

(2) the law enforcement agency submitting the

evidence;

(3) the name of the victim;
(4) the law enforcement agency case number;
(5) the State Police Laboratory case number;
(6) the date the evidence was received by the State

Police Laboratory;

(7) if the State Police Laboratory sent the evidence

for analysis to another designated laboratory, the name of the laboratory and the date the evidence was sent to that laboratory; and

(8) the date and description of any results or

information regarding the analysis sent to the submitting law enforcement agency by the State Police Laboratory or any other designated laboratory.

The LIMS shall also link multiple forensic evidence submissions pertaining to a single criminal investigation such that evidence submitted to confirm a previously reported Combined DNA Index System (CODIS) hit in a State or federal database can be linked to the initial evidence submission. The LIMS shall be such that the system provides ease of interoperability with law enforcement agencies for evidence submission and reporting, as well as supports expansion capabilities for future internal networking and laboratory operations.
(b) The Department of State Police, in consultation with and subject to the approval of the Chief Procurement Officer, may procure a single contract or multiple contracts to implement the provisions of this Section. A contract or contracts under this subsection are not subject to the provisions of the Illinois Procurement Code, except for Sections 20-60, 20-65, 20-70, and 20-160 and Article 50 of that Code, provided that the Chief Procurement Officer may, in writing with justification, waive any certification required under Article 50 of the Illinois Procurement Code. This exemption is inoperative 2 years from January 1, 2016 (the effective date of Public Act 99-352).
(Source: P.A. 99-352, eff. 1-1-16; 99-642, eff. 7-28-16.)

(730 ILCS 5/Ch. V. Art. 4.5 heading)

(730 ILCS 5/5-4.5-5)
Sec. 5-4.5-5. STANDARD SENTENCING. Except as specifically provided elsewhere, this Article governs sentencing for offenses.
(Source: P.A. 95-1052, eff. 7-1-09.)

(730 ILCS 5/5-4.5-10)
Sec. 5-4.5-10. OFFENSE CLASSIFICATIONS.
(a) FELONY CLASSIFICATIONS. Felonies are classified, for the purpose of sentencing, as follows:
(1) First degree murder (as a separate class of

felony).

(2) Class X felonies.
(3) Class 1 felonies.
(4) Class 2 felonies.
(5) Class 3 felonies.
(6) Class 4 felonies.
(b) MISDEMEANOR CLASSIFICATIONS. Misdemeanors are classified, for the purpose of sentencing, as follows:
(1) Class A misdemeanors.
(2) Class B misdemeanors.
(3) Class C misdemeanors.
(c) PETTY AND BUSINESS OFFENSES. Petty offenses and business offenses are not classified.
(Source: P.A. 95-1052, eff. 7-1-09.)

(730 ILCS 5/5-4.5-15)
Sec. 5-4.5-15. DISPOSITIONS.
(a) APPROPRIATE DISPOSITIONS. The following are appropriate dispositions, alone or in combination, for all felonies and misdemeanors other than as provided in Section 5-5-3 (730 ILCS 5/5-5-3) or as specifically provided in the statute defining the offense or elsewhere:
(1) A period of probation.
(2) A term of periodic imprisonment.
(3) A term of conditional discharge.
(4) A term of imprisonment.
(5) A fine.
(6) Restitution to the victim.
(7) Participation in an impact incarceration program.
(8) A term of imprisonment in combination with a term

of probation when the offender has been admitted into a drug court program.

(9) If the defendant is convicted of arson,

aggravated arson, residential arson, or place of worship arson, an order directing the offender to reimburse the local emergency response department for the costs of responding to the fire that the offender was convicted of setting in accordance with the Emergency Services Response Reimbursement for Criminal Convictions Act.

(b) FINE; RESTITUTION; NOT SOLE DISPOSITION. Neither a fine nor restitution shall be the sole disposition for a felony, and either or both may be imposed only in conjunction with another disposition.
(c) PAROLE; MANDATORY SUPERVISED RELEASE. Except when a term of natural life is imposed, every sentence includes a term in addition to the term of imprisonment. For those sentenced under the law in effect before February 1, 1978, that term is a parole term. For those sentenced on or after February 1, 1978, that term is a mandatory supervised release term.
(Source: P.A. 95-1052, eff. 7-1-09; incorporates P.A. 96-400, eff. 8-13-09; 96-1000, eff. 7-2-10.)

(730 ILCS 5/5-4.5-20)
Sec. 5-4.5-20. FIRST DEGREE MURDER; SENTENCE. For first degree murder:
(a) TERM. The defendant shall be sentenced to imprisonment or, if appropriate, death under Section 9-1 of the Criminal Code of 1961 or the Criminal Code of 2012 (720 ILCS 5/9-1). Imprisonment shall be for a determinate term of (1) not less than 20 years and not more than 60 years; (2) not less than 60 years and not more than 100 years when an extended term is imposed under Section 5-8-2 (730 ILCS 5/5-8-2); or (3) natural life as provided in Section 5-8-1 (730 ILCS 5/5-8-1).
(b) PERIODIC IMPRISONMENT. A term of periodic imprisonment shall not be imposed.
(c) IMPACT INCARCERATION. The impact incarceration program or the county impact incarceration program is not an authorized disposition.
(d) PROBATION; CONDITIONAL DISCHARGE. A period of probation or conditional discharge shall not be imposed.
(e) FINE. Fines may be imposed as provided in Section 5-4.5-50(b) (730 ILCS 5/5-4.5-50(b)).
(f) RESTITUTION. See Section 5-5-6 (730 ILCS 5/5-5-6) concerning restitution.
(g) CONCURRENT OR CONSECUTIVE SENTENCE. The sentence shall be concurrent or consecutive as provided in Section 5-8-4 (730 ILCS 5/5-8-4) and Section 5-4.5-50 (730 ILCS 5/5-4.5-50).
(h) DRUG COURT. Drug court is not an authorized disposition.
(i) CREDIT FOR HOME DETENTION. See Section 5-4.5-100 (730 ILCS 5/5-4.5-100) concerning no credit for time spent in home detention prior to judgment.
(j) SENTENCE CREDIT. See Section 3-6-3 (730 ILCS 5/3-6-3) for rules and regulations for sentence credit.
(k) ELECTRONIC MONITORING AND HOME DETENTION. Electronic monitoring and home detention are not authorized dispositions, except in limited circumstances as provided in Section 5-8A-3 (730 ILCS 5/5-8A-3).
(l) PAROLE; MANDATORY SUPERVISED RELEASE. Except as provided in Section 3-3-8 (730 ILCS 5/3-3-8), the parole or mandatory supervised release term shall be 3 years upon release from imprisonment.
(Source: P.A. 100-431, eff. 8-25-17.)

(730 ILCS 5/5-4.5-25)
Sec. 5-4.5-25. CLASS X FELONIES; SENTENCE. For a Class X felony:
(a) TERM. The sentence of imprisonment shall be a determinate sentence of not less than 6 years and not more than 30 years. The sentence of imprisonment for an extended term Class X felony, as provided in Section 5-8-2 (730 ILCS 5/5-8-2), shall be not less than 30 years and not more than 60 years.
(b) PERIODIC IMPRISONMENT. A term of periodic imprisonment shall not be imposed.
(c) IMPACT INCARCERATION. The impact incarceration program or the county impact incarceration program is not an authorized disposition.
(d) PROBATION; CONDITIONAL DISCHARGE. A period of probation or conditional discharge shall not be imposed.
(e) FINE. Fines may be imposed as provided in Section 5-4.5-50(b) (730 ILCS 5/5-4.5-50(b)).
(f) RESTITUTION. See Section 5-5-6 (730 ILCS 5/5-5-6) concerning restitution.
(g) CONCURRENT OR CONSECUTIVE SENTENCE. The sentence shall be concurrent or consecutive as provided in Section 5-8-4 (730 ILCS 5/5-8-4) and Section 5-4.5-50 (730 ILCS 5/5-4.5-50).
(h) DRUG COURT. See Section 20 of the Drug Court Treatment Act (730 ILCS 166/20) concerning eligibility for a drug court program.
(i) CREDIT FOR HOME DETENTION. See Section 5-4.5-100 (730 ILCS 5/5-4.5-100) concerning no credit for time spent in home detention prior to judgment.
(j) SENTENCE CREDIT. See Section 3-6-3 (730 ILCS 5/3-6-3) for rules and regulations for sentence credit.
(k) ELECTRONIC MONITORING AND HOME DETENTION. See Section 5-8A-3 (730 ILCS 5/5-8A-3) concerning eligibility for electronic monitoring and home detention.
(l) PAROLE; MANDATORY SUPERVISED RELEASE. Except as provided in Section 3-3-8 or 5-8-1 (730 ILCS 5/3-3-8 or 5/5-8-1), the parole or mandatory supervised release term shall be 3 years upon release from imprisonment.
(Source: P.A. 100-431, eff. 8-25-17.)

(730 ILCS 5/5-4.5-30)
Sec. 5-4.5-30. CLASS 1 FELONIES; SENTENCE. For a Class 1 felony:
(a) TERM. The sentence of imprisonment, other than for second degree murder, shall be a determinate sentence of not less than 4 years and not more than 15 years. The sentence of imprisonment for second degree murder shall be a determinate sentence of not less than 4 years and not more than 20 years. The sentence of imprisonment for an extended term Class 1 felony, as provided in Section 5-8-2 (730 ILCS 5/5-8-2), shall be a term not less than 15 years and not more than 30 years.
(b) PERIODIC IMPRISONMENT. A sentence of periodic imprisonment shall be for a definite term of from 3 to 4 years, except as otherwise provided in Section 5-5-3 or 5-7-1 (730 ILCS 5/5-5-3 or 5/5-7-1).
(c) IMPACT INCARCERATION. See Sections 5-8-1.1 and 5-8-1.2 (730 ILCS 5/5-8-1.1 and 5/5-8-1.2) concerning eligibility for the impact incarceration program or the county impact incarceration program.
(d) PROBATION; CONDITIONAL DISCHARGE. Except as provided in Section 5-5-3 or 5-6-2 (730 ILCS 5/5-5-3 or 5/5-6-2), the period of probation or conditional discharge shall not exceed 4 years. The court shall specify the conditions of probation or conditional discharge as set forth in Section 5-6-3 (730 ILCS 5/5-6-3). In no case shall an offender be eligible for a disposition of probation or conditional discharge for a Class 1 felony committed while he or she was serving a term of probation or conditional discharge for a felony.
(e) FINE. Fines may be imposed as provided in Section 5-4.5-50(b) (730 ILCS 5/5-4.5-50(b)).
(f) RESTITUTION. See Section 5-5-6 (730 ILCS 5/5-5-6) concerning restitution.
(g) CONCURRENT OR CONSECUTIVE SENTENCE. The sentence shall be concurrent or consecutive as provided in Section 5-8-4 (730 ILCS 5/5-8-4) and Section 5-4.5-50 (730 ILCS 5/5-4.5-50).
(h) DRUG COURT. See Section 20 of the Drug Court Treatment Act (730 ILCS 166/20) concerning eligibility for a drug court program.
(i) CREDIT FOR HOME DETENTION. See Section 5-4.5-100 (730 ILCS 5/5-4.5-100) concerning credit for time spent in home detention prior to judgment.
(j) SENTENCE CREDIT. See Section 3-6-3 of this Code (730 ILCS 5/3-6-3) or the County Jail Good Behavior Allowance Act (730 ILCS 130/) for rules and regulations for sentence credit.
(k) ELECTRONIC MONITORING AND HOME DETENTION. See Section 5-8A-3 (730 ILCS 5/5-8A-3) concerning eligibility for electronic monitoring and home detention.
(l) PAROLE; MANDATORY SUPERVISED RELEASE. Except as provided in Section 3-3-8 or 5-8-1 (730 ILCS 5/3-3-8 or 5/5-8-1), the parole or mandatory supervised release term shall be 2 years upon release from imprisonment.
(Source: P.A. 100-431, eff. 8-25-17.)

(730 ILCS 5/5-4.5-35)
Sec. 5-4.5-35. CLASS 2 FELONIES; SENTENCE. For a Class 2 felony:
(a) TERM. The sentence of imprisonment shall be a determinate sentence of not less than 3 years and not more than 7 years. The sentence of imprisonment for an extended term Class 2 felony, as provided in Section 5-8-2 (730 ILCS 5/5-8-2), shall be a term not less than 7 years and not more than 14 years.
(b) PERIODIC IMPRISONMENT. A sentence of periodic imprisonment shall be for a definite term of from 18 to 30 months, except as otherwise provided in Section 5-5-3 or 5-7-1 (730 ILCS 5/5-5-3 or 5/5-7-1).
(c) IMPACT INCARCERATION. See Sections 5-8-1.1 and 5-8-1.2 (730 ILCS 5/5-8-1.1 and 5/5-8-1.2) concerning eligibility for the impact incarceration program or the county impact incarceration program.
(d) PROBATION; CONDITIONAL DISCHARGE. Except as provided in Section 5-5-3 or 5-6-2 (730 ILCS 5/5-5-3 or 5/5-6-2), the period of probation or conditional discharge shall not exceed 4 years. The court shall specify the conditions of probation or conditional discharge as set forth in Section 5-6-3 (730 ILCS 5/5-6-3).
(e) FINE. Fines may be imposed as provided in Section 5-4.5-50(b) (730 ILCS 5/5-4.5-50(b)).
(f) RESTITUTION. See Section 5-5-6 (730 ILCS 5/5-5-6) concerning restitution.
(g) CONCURRENT OR CONSECUTIVE SENTENCE. The sentence shall be concurrent or consecutive as provided in Section 5-8-4 (730 ILCS 5/5-8-4) and Section 5-4.5-50 (730 ILCS 5/5-4.5-50).
(h) DRUG COURT. See Section 20 of the Drug Court Treatment Act (730 ILCS 166/20) concerning eligibility for a drug court program.
(i) CREDIT FOR HOME DETENTION. See Section 5-4.5-100 (730 ILCS 5/5-4.5-100) concerning credit for time spent in home detention prior to judgment.
(j) SENTENCE CREDIT. See Section 3-6-3 of this Code (730 ILCS 5/3-6-3) or the County Jail Good Behavior Allowance Act (730 ILCS 130/) for rules and regulations for sentence credit.
(k) ELECTRONIC MONITORING AND HOME DETENTION. See Section 5-8A-3 (730 ILCS 5/5-8A-3) concerning eligibility for electronic monitoring and home detention.
(l) PAROLE; MANDATORY SUPERVISED RELEASE. Except as provided in Section 3-3-8 or 5-8-1 (730 ILCS 5/3-3-8 or 5/5-8-1), the parole or mandatory supervised release term shall be 2 years upon release from imprisonment.
(Source: P.A. 100-431, eff. 8-25-17.)

(730 ILCS 5/5-4.5-40)
Sec. 5-4.5-40. CLASS 3 FELONIES; SENTENCE. For a Class 3 felony:
(a) TERM. The sentence of imprisonment shall be a determinate sentence of not less than 2 years and not more than 5 years. The sentence of imprisonment for an extended term Class 3 felony, as provided in Section 5-8-2 (730 ILCS 5/5-8-2), shall be a term not less than 5 years and not more than 10 years.
(b) PERIODIC IMPRISONMENT. A sentence of periodic imprisonment shall be for a definite term of up to 18 months, except as otherwise provided in Section 5-5-3 or 5-7-1 (730 ILCS 5/5-5-3 or 5/5-7-1).
(c) IMPACT INCARCERATION. See Sections 5-8-1.1 and 5-8-1.2 (730 ILCS 5/5-8-1.1 and 5/5-8-1.2) concerning eligibility for the impact incarceration program or the county impact incarceration program.
(d) PROBATION; CONDITIONAL DISCHARGE. Except as provided in Section 5-5-3 or 5-6-2 (730 ILCS 5/5-5-3 or 5/5-6-2), the period of probation or conditional discharge shall not exceed 30 months. The court shall specify the conditions of probation or conditional discharge as set forth in Section 5-6-3 (730 ILCS 5/5-6-3).
(e) FINE. Fines may be imposed as provided in Section 5-4.5-50(b) (730 ILCS 5/5-4.5-50(b)).
(f) RESTITUTION. See Section 5-5-6 (730 ILCS 5/5-5-6) concerning restitution.
(g) CONCURRENT OR CONSECUTIVE SENTENCE. The sentence shall be concurrent or consecutive as provided in Section 5-8-4 (730 ILCS 5/5-8-4) and Section 5-4.5-50 (730 ILCS 5/5-4.5-50).
(h) DRUG COURT. See Section 20 of the Drug Court Treatment Act (730 ILCS 166/20) concerning eligibility for a drug court program.
(i) CREDIT FOR HOME DETENTION. See Section 5-4.5-100 (730 ILCS 5/5-4.5-100) concerning credit for time spent in home detention prior to judgment.
(j) SENTENCE CREDIT. See Section 3-6-3 of this Code (730 ILCS 5/3-6-3) or the County Jail Good Behavior Allowance Act (730 ILCS 130/) for rules and regulations for sentence credit.
(k) ELECTRONIC MONITORING AND HOME DETENTION. See Section 5-8A-3 (730 ILCS 5/5-8A-3) concerning eligibility for electronic monitoring and home detention.
(l) PAROLE; MANDATORY SUPERVISED RELEASE. Except as provided in Section 3-3-8 or 5-8-1 (730 ILCS 5/3-3-8 or 5/5-8-1), the parole or mandatory supervised release term shall be one year upon release from imprisonment.
(Source: P.A. 100-431, eff. 8-25-17.)

(730 ILCS 5/5-4.5-45)
Sec. 5-4.5-45. CLASS 4 FELONIES; SENTENCE. For a Class 4 felony:
(a) TERM. The sentence of imprisonment shall be a determinate sentence of not less than one year and not more than 3 years. The sentence of imprisonment for an extended term Class 4 felony, as provided in Section 5-8-2 (730 ILCS 5/5-8-2), shall be a term not less than 3 years and not more than 6 years.
(b) PERIODIC IMPRISONMENT. A sentence of periodic imprisonment shall be for a definite term of up to 18 months, except as otherwise provided in Section 5-5-3 or 5-7-1 (730 ILCS 5/5-5-3 or 5/5-7-1).
(c) IMPACT INCARCERATION. See Sections 5-8-1.1 and 5-8-1.2 (730 ILCS 5/5-8-1.1 and 5/5-8-1.2) concerning eligibility for the impact incarceration program or the county impact incarceration program.
(d) PROBATION; CONDITIONAL DISCHARGE. Except as provided in Section 5-5-3 or 5-6-2 (730 ILCS 5/5-5-3 or 5/5-6-2), the period of probation or conditional discharge shall not exceed 30 months. The court shall specify the conditions of probation or conditional discharge as set forth in Section 5-6-3 (730 ILCS 5/5-6-3).
(e) FINE. Fines may be imposed as provided in Section 5-4.5-50(b) (730 ILCS 5/5-4.5-50(b)).
(f) RESTITUTION. See Section 5-5-6 (730 ILCS 5/5-5-6) concerning restitution.
(g) CONCURRENT OR CONSECUTIVE SENTENCE. The sentence shall be concurrent or consecutive as provided in Section 5-8-4 (730 ILCS 5/5-8-4) and Section 5-4.5-50 (730 ILCS 5/5-4.5-50).
(h) DRUG COURT. See Section 20 of the Drug Court Treatment Act (730 ILCS 166/20) concerning eligibility for a drug court program.
(i) CREDIT FOR HOME DETENTION. See Section 5-4.5-100 (730 ILCS 5/5-4.5-100) concerning credit for time spent in home detention prior to judgment.
(j) SENTENCE CREDIT. See Section 3-6-3 of this Code (730 ILCS 5/3-6-3) or the County Jail Good Behavior Allowance Act (730 ILCS 130/) for rules and regulations for sentence credit.
(k) ELECTRONIC MONITORING AND HOME DETENTION. See Section 5-8A-3 (730 ILCS 5/5-8A-3) concerning eligibility for electronic monitoring and home detention.
(l) PAROLE; MANDATORY SUPERVISED RELEASE. Except as provided in Section 3-3-8 or 5-8-1 (730 ILCS 5/3-3-8 or 5/5-8-1), the parole or mandatory supervised release term shall be one year upon release from imprisonment.
(Source: P.A. 100-431, eff. 8-25-17.)

(730 ILCS 5/5-4.5-50)
Sec. 5-4.5-50. SENTENCE PROVISIONS; ALL FELONIES. Except as otherwise provided, for all felonies:
(a) NO SUPERVISION. The court, upon a plea of guilty or a stipulation by the defendant of the facts supporting the charge or a finding of guilt, may not defer further proceedings and the imposition of a sentence and may not enter an order for supervision of the defendant.
(b) FELONY FINES. An offender may be sentenced to pay a fine not to exceed, for each offense, $25,000 or the amount specified in the offense, whichever is greater, or if the offender is a corporation, $50,000 or the amount specified in the offense, whichever is greater. A fine may be imposed in addition to a sentence of conditional discharge, probation, periodic imprisonment, or imprisonment. See Article 9 of Chapter V (730 ILCS 5/Ch. V, Art. 9) for imposition of additional amounts and determination of amounts and payment.
(c) REASONS FOR SENTENCE STATED. The sentencing judge in each felony conviction shall set forth his or her reasons for imposing the particular sentence entered in the case, as provided in Section 5-4-1 (730 ILCS 5/5-4-1). Those reasons may include any mitigating or aggravating factors specified in this Code, or the lack of any such factors, as well as any other mitigating or aggravating factors that the judge sets forth on the record that are consistent with the purposes and principles of sentencing set out in this Code.
(d) MOTION TO REDUCE SENTENCE. A motion to reduce a sentence may be made, or the court may reduce a sentence without motion, within 30 days after the sentence is imposed. A defendant's challenge to the correctness of a sentence or to any aspect of the sentencing hearing shall be made by a written motion filed with the circuit court clerk within 30 days following the imposition of sentence. A motion not filed within that 30-day period is not timely. The court may not increase a sentence once it is imposed. A notice of motion must be filed with the motion. The notice of motion shall set the motion on the court's calendar on a date certain within a reasonable time after the date of filing.
If a motion filed pursuant to this subsection is timely filed, the proponent of the motion shall exercise due diligence in seeking a determination on the motion and the court shall thereafter decide the motion within a reasonable time.
If a motion filed pursuant to this subsection is timely filed, then for purposes of perfecting an appeal, a final judgment is not considered to have been entered until the motion to reduce the sentence has been decided by order entered by the trial court.
(e) CONCURRENT SENTENCE; PREVIOUS UNEXPIRED FEDERAL OR OTHER-STATE SENTENCE. A defendant who has a previous and unexpired sentence of imprisonment imposed by another state or by any district court of the United States and who, after sentence for a crime in Illinois, must return to serve the unexpired prior sentence may have his or her sentence by the Illinois court ordered to be concurrent with the prior other-state or federal sentence. The court may order that any time served on the unexpired portion of the other-state or federal sentence, prior to his or her return to Illinois, shall be credited on his or her Illinois sentence. The appropriate official of the other state or the United States shall be furnished with a copy of the order imposing sentence, which shall provide that, when the offender is released from other-state or federal confinement, whether by parole or by termination of sentence, the offender shall be transferred by the Sheriff of the committing Illinois county to the Illinois Department of Corrections. The court shall cause the Department of Corrections to be notified of the sentence at the time of commitment and to be provided with copies of all records regarding the sentence.
(f) REDUCTION; PREVIOUS UNEXPIRED ILLINOIS SENTENCE. A defendant who has a previous and unexpired sentence of imprisonment imposed by an Illinois circuit court for a crime in this State and who is subsequently sentenced to a term of imprisonment by another state or by any district court of the United States and who has served a term of imprisonment imposed by the other state or district court of the United States, and must return to serve the unexpired prior sentence imposed by the Illinois circuit court, may apply to the Illinois circuit court that imposed sentence to have his or her sentence reduced.
The circuit court may order that any time served on the sentence imposed by the other state or district court of the United States be credited on his or her Illinois sentence. The application for reduction of a sentence under this subsection shall be made within 30 days after the defendant has completed the sentence imposed by the other state or district court of the United States.
(g) NO REQUIRED BIRTH CONTROL. A court may not impose a sentence or disposition that requires the defendant to be implanted or injected with or to use any form of birth control.
(Source: P.A. 95-1052, eff. 7-1-09.)

(730 ILCS 5/5-4.5-55)
Sec. 5-4.5-55. CLASS A MISDEMEANORS; SENTENCE. For a Class A misdemeanor:
(a) TERM. The sentence of imprisonment shall be a determinate sentence of less than one year.
(b) PERIODIC IMPRISONMENT. A sentence of periodic imprisonment shall be for a definite term of less than one year, except as otherwise provided in Section 5-5-3 or 5-7-1 (730 ILCS 5/5-5-3 or 5/5-7-1).
(c) IMPACT INCARCERATION. See Section 5-8-1.2 (730 ILCS 5/5-8-1.2) concerning eligibility for the county impact incarceration program.
(d) PROBATION; CONDITIONAL DISCHARGE. Except as provided in Section 5-5-3 or 5-6-2 (730 ILCS 5/5-5-3 or 5/5-6-2), the period of probation or conditional discharge shall not exceed 2 years. The court shall specify the conditions of probation or conditional discharge as set forth in Section 5-6-3 (730 ILCS 5/5-6-3).
(e) FINE. A fine not to exceed $2,500 for each offense or the amount specified in the offense, whichever is greater, may be imposed. A fine may be imposed in addition to a sentence of conditional discharge, probation, periodic imprisonment, or imprisonment. See Article 9 of Chapter V (730 ILCS 5/Ch. V, Art. 9) for imposition of additional amounts and determination of amounts and payment.
(f) RESTITUTION. See Section 5-5-6 (730 ILCS 5/5-5-6) concerning restitution.
(g) CONCURRENT OR CONSECUTIVE SENTENCE. The sentence shall be concurrent or consecutive as provided in Section 5-8-4 (730 ILCS 5/5-8-4).
(h) DRUG COURT. See Section 20 of the Drug Court Treatment Act (730 ILCS 166/20) concerning eligibility for a drug court program.
(i) CREDIT FOR HOME DETENTION. See Section 5-4.5-100 (730 ILCS 5/5-4.5-100) concerning credit for time spent in home detention prior to judgment.
(j) GOOD BEHAVIOR ALLOWANCE. See the County Jail Good Behavior Allowance Act (730 ILCS 130/) for rules and regulations for good behavior allowance.
(k) ELECTRONIC MONITORING AND HOME DETENTION. See Section 5-8A-3 (730 ILCS 5/5-8A-3) concerning eligibility for electronic monitoring and home detention.
(Source: P.A. 100-431, eff. 8-25-17.)

(730 ILCS 5/5-4.5-60)
Sec. 5-4.5-60. CLASS B MISDEMEANORS; SENTENCE. For a Class B misdemeanor:
(a) TERM. The sentence of imprisonment shall be a determinate sentence of not more than 6 months.
(b) PERIODIC IMPRISONMENT. A sentence of periodic imprisonment shall be for a definite term of up to 6 months or as otherwise provided in Section 5-7-1 (730 ILCS 5/5-7-1).
(c) IMPACT INCARCERATION. See Section 5-8-1.2 (730 ILCS 5/5-8-1.2) concerning eligibility for the county impact incarceration program.
(d) PROBATION; CONDITIONAL DISCHARGE. Except as provided in Section 5-6-2 (730 ILCS 5/5-6-2), the period of probation or conditional discharge shall not exceed 2 years. The court shall specify the conditions of probation or conditional discharge as set forth in Section 5-6-3 (730 ILCS 5/5-6-3).
(e) FINE. A fine not to exceed $1,500 for each offense or the amount specified in the offense, whichever is greater, may be imposed. A fine may be imposed in addition to a sentence of conditional discharge, probation, periodic imprisonment, or imprisonment. See Article 9 of Chapter V (730 ILCS 5/Ch. V, Art. 9) for imposition of additional amounts and determination of amounts and payment.
(f) RESTITUTION. See Section 5-5-6 (730 ILCS 5/5-5-6) concerning restitution.
(g) CONCURRENT OR CONSECUTIVE SENTENCE. The sentence shall be concurrent or consecutive as provided in Section 5-8-4 (730 ILCS 5/5-8-4).
(h) DRUG COURT. See Section 20 of the Drug Court Treatment Act (730 ILCS 166/20) concerning eligibility for a drug court program.
(i) CREDIT FOR HOME DETENTION. See Section 5-4.5-100 (730 ILCS 5/5-4.5-100) concerning credit for time spent in home detention prior to judgment.
(j) GOOD BEHAVIOR ALLOWANCE. See the County Jail Good Behavior Allowance Act (730 ILCS 130/) for rules and regulations for good behavior allowance.
(k) ELECTRONIC MONITORING AND HOME DETENTION. See Section 5-8A-3 (730 ILCS 5/5-8A-3) concerning eligibility for electronic monitoring and home detention.
(Source: P.A. 100-431, eff. 8-25-17.)

(730 ILCS 5/5-4.5-65)
Sec. 5-4.5-65. CLASS C MISDEMEANORS; SENTENCE. For a Class C misdemeanor:
(a) TERM. The sentence of imprisonment shall be a determinate sentence of not more than 30 days.
(b) PERIODIC IMPRISONMENT. A sentence of periodic imprisonment shall be for a definite term of up to 30 days or as otherwise provided in Section 5-7-1 (730 ILCS 5/5-7-1).
(c) IMPACT INCARCERATION. See Section 5-8-1.2 (730 ILCS 5/5-8-1.2) concerning eligibility for the county impact incarceration program.
(d) PROBATION; CONDITIONAL DISCHARGE. Except as provided in Section 5-6-2 (730 ILCS 5/5-6-2), the period of probation or conditional discharge shall not exceed 2 years. The court shall specify the conditions of probation or conditional discharge as set forth in Section 5-6-3 (730 ILCS 5/5-6-3).
(e) FINE. A fine not to exceed $1,500 for each offense or the amount specified in the offense, whichever is greater, may be imposed. A fine may be imposed in addition to a sentence of conditional discharge, probation, periodic imprisonment, or imprisonment. See Article 9 of Chapter V (730 ILCS 5/Ch. V, Art. 9) for imposition of additional amounts and determination of amounts and payment.
(f) RESTITUTION. See Section 5-5-6 (730 ILCS 5/5-5-6) concerning restitution.
(g) CONCURRENT OR CONSECUTIVE SENTENCE. The sentence shall be concurrent or consecutive as provided in Section 5-8-4 (730 ILCS 5/5-8-4).
(h) DRUG COURT. See Section 20 of the Drug Court Treatment Act (730 ILCS 166/20) concerning eligibility for a drug court program.
(i) CREDIT FOR HOME DETENTION. See Section 5-4.5-100 (730 ILCS 5/5-4.5-100) concerning credit for time spent in home detention prior to judgment.
(j) GOOD BEHAVIOR ALLOWANCE. See the County Jail Good Behavior Allowance Act (730 ILCS 130/) for rules and regulations for good behavior allowance.
(k) ELECTRONIC MONITORING AND HOME DETENTION. See Section 5-8A-3 (730 ILCS 5/5-8A-3) concerning eligibility for electronic monitoring and home detention.
(Source: P.A. 100-431, eff. 8-25-17.)

(730 ILCS 5/5-4.5-70)
Sec. 5-4.5-70. SENTENCE PROVISIONS; ALL MISDEMEANORS. Except as otherwise provided, for all misdemeanors:
(a) SUPERVISION; ORDER. The court, upon a plea of guilty or a stipulation by the defendant of the facts supporting the charge or a finding of guilt, may defer further proceedings and the imposition of a sentence and may enter an order for supervision of the defendant. If the defendant is not barred from receiving an order for supervision under Section 5-6-1 (730 ILCS 5/5-6-1) or otherwise, the court may enter an order for supervision after considering the circumstances of the offense, and the history, character, and condition of the offender, if the court is of the opinion that:
(1) the defendant is not likely to commit further

crimes;

(2) the defendant and the public would be best served

if the defendant were not to receive a criminal record; and

(3) in the best interests of justice, an order of

supervision is more appropriate than a sentence otherwise permitted under this Code.

(b) SUPERVISION; PERIOD. When a defendant is placed on supervision, the court shall enter an order for supervision specifying the period of supervision, and shall defer further proceedings in the case until the conclusion of the period. The period of supervision shall be reasonable under all of the circumstances of the case, and except as otherwise provided, may not be longer than 2 years, unless the defendant has failed to pay the assessment required by Section 10.3 of the Cannabis Control Act (720 ILCS 550/10.3), Section 411.2 of the Illinois Controlled Substances Act (720 ILCS 570/411.2), or Section 80 of the Methamphetamine Control and Community Protection Act (720 ILCS 646/80), in which case the court may extend supervision beyond 2 years. The court shall specify the conditions of supervision as set forth in Section 5-6-3.1 (730 ILCS 5/5-6-3.1).
(c) NO REQUIRED BIRTH CONTROL. A court may not impose a sentence or disposition that requires the defendant to be implanted or injected with or to use any form of birth control.
(Source: P.A. 95-1052, eff. 7-1-09.)

(730 ILCS 5/5-4.5-75)
Sec. 5-4.5-75. PETTY OFFENSES; SENTENCE. Except as otherwise provided, for a petty offense:
(a) FINE. A defendant may be sentenced to pay a fine not to exceed $1,000 for each offense or the amount specified in the offense, whichever is less. A fine may be imposed in addition to a sentence of conditional discharge or probation. See Article 9 of Chapter V (730 ILCS 5/Ch. V, Art. 9) for imposition of additional amounts and determination of amounts and payment.
(b) PROBATION; CONDITIONAL DISCHARGE. Except as provided in Section 5-6-2 (730 ILCS 5/5-6-2), a defendant may be sentenced to a period of probation or conditional discharge not to exceed 6 months. The court shall specify the conditions of probation or conditional discharge as set forth in Section 5-6-3 (730 ILCS 5/5-6-3).
(c) RESTITUTION. A defendant may be sentenced to make restitution to the victim under Section 5-5-6 (730 ILCS 5/5-5-6).
(d) SUPERVISION; ORDER. The court, upon a plea of guilty or a stipulation by the defendant of the facts supporting the charge or a finding of guilt, may defer further proceedings and the imposition of a sentence and may enter an order for supervision of the defendant. If the defendant is not barred from receiving an order for supervision under Section 5-6-1 (730 ILCS 5/5-6-1) or otherwise, the court may enter an order for supervision after considering the circumstances of the offense, and the history, character, and condition of the offender, if the court is of the opinion that:
(1) the defendant is not likely to commit further

crimes;

(2) the defendant and the public would be best served

if the defendant were not to receive a criminal record; and

(3) in the best interests of justice, an order of

supervision is more appropriate than a sentence otherwise permitted under this Code.

(e) SUPERVISION; PERIOD. When a defendant is placed on supervision, the court shall enter an order for supervision specifying the period of supervision, and shall defer further proceedings in the case until the conclusion of the period. The period of supervision shall be reasonable under all of the circumstances of the case, and except as otherwise provided, may not be longer than 2 years. The court shall specify the conditions of supervision as set forth in Section 5-6-3.1 (730 ILCS 5/5-6-3.1).
(Source: P.A. 95-1052, eff. 7-1-09.)

(730 ILCS 5/5-4.5-80)
Sec. 5-4.5-80. BUSINESS OFFENSES; SENTENCE. Except as otherwise provided, for a business offense:
(a) FINE. A defendant may be sentenced to pay a fine not to exceed for each offense the amount specified in the statute defining that offense. A fine may be imposed in addition to a sentence of conditional discharge. See Article 9 of Chapter V (730 ILCS 5/Ch. V, Art. 9) for imposition of additional amounts and determination of amounts and payment.
(b) CONDITIONAL DISCHARGE. A defendant may be sentenced to a period of conditional discharge. The court shall specify the conditions of conditional discharge as set forth in Section 5-6-3 (730 ILCS 5/5-6-3).
(c) RESTITUTION. A defendant may be sentenced to make restitution to the victim under Section 5-5-6 (730 ILCS 5/5-5-6).
(d) SUPERVISION; ORDER. The court, upon a plea of guilty or a stipulation by the defendant of the facts supporting the charge or a finding of guilt, may defer further proceedings and the imposition of a sentence and may enter an order for supervision of the defendant. If the defendant is not barred from receiving an order for supervision under Section 5-6-1 (730 ILCS 5/5-6-1) or otherwise, the court may enter an order for supervision after considering the circumstances of the offense, and the history, character, and condition of the offender, if the court is of the opinion that:
(1) the defendant is not likely to commit further

crimes;

(2) the defendant and the public would be best served

if the defendant were not to receive a criminal record; and

(3) in the best interests of justice, an order of

supervision is more appropriate than a sentence otherwise permitted under this Code.

(e) SUPERVISION; PERIOD. When a defendant is placed on supervision, the court shall enter an order for supervision specifying the period of supervision, and shall defer further proceedings in the case until the conclusion of the period. The period of supervision shall be reasonable under all of the circumstances of the case, and except as otherwise provided, may not be longer than 2 years. The court shall specify the conditions of supervision as set forth in Section 5-6-3.1 (730 ILCS 5/5-6-3.1).
(Source: P.A. 95-1052, eff. 7-1-09.)

(730 ILCS 5/5-4.5-85)
Sec. 5-4.5-85. UNCLASSIFIED OFFENSES; SENTENCE.
(a) FELONY. The particular classification of each felony is specified in the law defining the felony. Any unclassified offense that is declared by law to be a felony or that provides a sentence to a term of imprisonment for one year or more is a Class 4 felony.
(b) MISDEMEANOR. The particular classification of each misdemeanor is specified in the law or ordinance defining the misdemeanor.
(1) Any offense not so classified that provides a

sentence to a term of imprisonment of less than one year but in excess of 6 months is a Class A misdemeanor.

(2) Any offense not so classified that provides a

sentence to a term of imprisonment of 6 months or less but in excess of 30 days is a Class B misdemeanor.

(3) Any offense not so classified that provides a

sentence to a term of imprisonment of 30 days or less is a Class C misdemeanor.

(c) PETTY OR BUSINESS OFFENSE. Any unclassified offense that does not provide for a sentence of imprisonment is a petty offense or a business offense.
(Source: P.A. 95-1052, eff. 7-1-09.)

(730 ILCS 5/5-4.5-90)
Sec. 5-4.5-90. OTHER REMEDIES NOT LIMITED. This Article does not deprive a court in other proceedings of the power to order a forfeiture of property, to suspend or cancel a license, to remove a person from office, or to impose any other civil penalty.
(Source: P.A. 95-1052, eff. 7-1-09.)

(730 ILCS 5/5-4.5-95)
Sec. 5-4.5-95. GENERAL RECIDIVISM PROVISIONS.
(a) HABITUAL CRIMINALS.
(1) Every person who has been twice convicted in any

state or federal court of an offense that contains the same elements as an offense now (the date of the offense committed after the 2 prior convictions) classified in Illinois as a Class X felony, criminal sexual assault, aggravated kidnapping, or first degree murder, and who is thereafter convicted of a Class X felony, criminal sexual assault, or first degree murder, committed after the 2 prior convictions, shall be adjudged an habitual criminal.

(2) The 2 prior convictions need not have been for

the same offense.

(3) Any convictions that result from or are

connected with the same transaction, or result from offenses committed at the same time, shall be counted for the purposes of this Section as one conviction.

(4) This Section does not apply unless each of the

following requirements are satisfied:

(A) The third offense was committed after July 3,

1980.

(B) The third offense was committed within 20

years of the date that judgment was entered on the first conviction; provided, however, that time spent in custody shall not be counted.

(C) The third offense was committed after

conviction on the second offense.

(D) The second offense was committed after

conviction on the first offense.

(5) Anyone who, having attained the age of 18 at the

time of the third offense, is adjudged an habitual criminal shall be sentenced to a term of natural life imprisonment.

(6) A prior conviction shall not be alleged in the

indictment, and no evidence or other disclosure of that conviction shall be presented to the court or the jury during the trial of an offense set forth in this Section unless otherwise permitted by the issues properly raised in that trial. After a plea or verdict or finding of guilty and before sentence is imposed, the prosecutor may file with the court a verified written statement signed by the State's Attorney concerning any former conviction of an offense set forth in this Section rendered against the defendant. The court shall then cause the defendant to be brought before it; shall inform the defendant of the allegations of the statement so filed, and of his or her right to a hearing before the court on the issue of that former conviction and of his or her right to counsel at that hearing; and unless the defendant admits such conviction, shall hear and determine the issue, and shall make a written finding thereon. If a sentence has previously been imposed, the court may vacate that sentence and impose a new sentence in accordance with this Section.

(7) A duly authenticated copy of the record of any

alleged former conviction of an offense set forth in this Section shall be prima facie evidence of that former conviction; and a duly authenticated copy of the record of the defendant's final release or discharge from probation granted, or from sentence and parole supervision (if any) imposed pursuant to that former conviction, shall be prima facie evidence of that release or discharge.

(8) Any claim that a previous conviction offered by

the prosecution is not a former conviction of an offense set forth in this Section because of the existence of any exceptions described in this Section, is waived unless duly raised at the hearing on that conviction, or unless the prosecution's proof shows the existence of the exceptions described in this Section.

(9) If the person so convicted shows to the

satisfaction of the court before whom that conviction was had that he or she was released from imprisonment, upon either of the sentences upon a pardon granted for the reason that he or she was innocent, that conviction and sentence shall not be considered under this Section.

(b) When a defendant, over the age of 21 years, is convicted of a Class 1 or Class 2 felony, except for an offense listed in subsection (c) of this Section, after having twice been convicted in any state or federal court of an offense that contains the same elements as an offense now (the date the Class 1 or Class 2 felony was committed) classified in Illinois as a Class 2 or greater Class felony, except for an offense listed in subsection (c) of this Section, and those charges are separately brought and tried and arise out of different series of acts, that defendant shall be sentenced as a Class X offender. This subsection does not apply unless:
(1) the first felony was committed after February 1,

1978 (the effective date of Public Act 80-1099);

(2) the second felony was committed after conviction

on the first; and

(3) the third felony was committed after conviction

on the second.

(c) Subsection (b) of this Section does not apply to Class 1 or Class 2 felony convictions for a violation of Section 16-1 of the Criminal Code of 2012.
A person sentenced as a Class X offender under this subsection (b) is not eligible to apply for treatment as a condition of probation as provided by Section 40-10 of the Alcoholism and Other Drug Abuse and Dependency Act (20 ILCS 301/40-10).
(Source: P.A. 99-69, eff. 1-1-16; 100-3, eff. 1-1-18.)

(730 ILCS 5/5-4.5-100)
Sec. 5-4.5-100. CALCULATION OF TERM OF IMPRISONMENT.
(a) COMMENCEMENT. A sentence of imprisonment shall commence on the date on which the offender is received by the Department or the institution at which the sentence is to be served.
(b) CREDIT; TIME IN CUSTODY; SAME CHARGE. Except as set forth in subsection (e), the offender shall be given credit on the determinate sentence or maximum term and the minimum period of imprisonment for the number of days spent in custody as a result of the offense for which the sentence was imposed. The Department shall calculate the credit at the rate specified in Section 3-6-3 (730 ILCS 5/3-6-3). Except when prohibited by subsection (d), the trial court shall give credit to the defendant for time spent in home detention on the same sentencing terms as incarceration as provided in Section 5-8A-3 (730 ILCS 5/5-8A-3). The trial court may give credit to the defendant for the number of days spent confined for psychiatric or substance abuse treatment prior to judgment, if the court finds that the detention or confinement was custodial.
(c) CREDIT; TIME IN CUSTODY; FORMER CHARGE. An offender arrested on one charge and prosecuted on another charge for conduct that occurred prior to his or her arrest shall be given credit on the determinate sentence or maximum term and the minimum term of imprisonment for time spent in custody under the former charge not credited against another sentence.
(c-5) CREDIT; PROGRAMMING. The trial court shall give the defendant credit for successfully completing county programming while in custody prior to imposition of sentence at the rate specified in Section 3-6-3 (730 ILCS 5/3-6-3). For the purposes of this subsection, "custody" includes time spent in home detention.
(d) NO CREDIT; SOME HOME DETENTION. An offender sentenced to a term of imprisonment for an offense listed in paragraph (2) of subsection (c) of Section 5-5-3 (730 ILCS 5/5-5-3) or in paragraph (3) of subsection (c-1) of Section 11-501 of the Illinois Vehicle Code (625 ILCS 5/11-501) shall not receive credit for time spent in home detention prior to judgment.
(e) NO CREDIT; REVOCATION OF PAROLE, MANDATORY SUPERVISED RELEASE, OR PROBATION. An offender charged with the commission of an offense committed while on parole, mandatory supervised release, or probation shall not be given credit for time spent in custody under subsection (b) for that offense for any time spent in custody as a result of a revocation of parole, mandatory supervised release, or probation where such revocation is based on a sentence imposed for a previous conviction, regardless of the facts upon which the revocation of parole, mandatory supervised release, or probation is based, unless both the State and the defendant agree that the time served for a violation of mandatory supervised release, parole, or probation shall be credited towards the sentence for the current offense.
(Source: P.A. 96-1000, eff. 7-2-10; 97-697, eff. 6-22-12.)

(730 ILCS 5/5-4.5-105)
Sec. 5-4.5-105. SENTENCING OF INDIVIDUALS UNDER THE AGE OF 18 AT THE TIME OF THE COMMISSION OF AN OFFENSE.
(a) On or after the effective date of this amendatory Act of the 99th General Assembly, when a person commits an offense and the person is under 18 years of age at the time of the commission of the offense, the court, at the sentencing hearing conducted under Section 5-4-1, shall consider the following additional factors in mitigation in determining the appropriate sentence:
(1) the person's age, impetuosity, and level of

maturity at the time of the offense, including the ability to consider risks and consequences of behavior, and the presence of cognitive or developmental disability, or both, if any;

(2) whether the person was subjected to outside

pressure, including peer pressure, familial pressure, or negative influences;

(3) the person's family, home environment,

educational and social background, including any history of parental neglect, physical abuse, or other childhood trauma;

(4) the person's potential for rehabilitation or

evidence of rehabilitation, or both;

(5) the circumstances of the offense;
(6) the person's degree of participation and specific

role in the offense, including the level of planning by the defendant before the offense;

(7) whether the person was able to meaningfully

participate in his or her defense;

(8) the person's prior juvenile or criminal history;

and

(9) any other information the court finds relevant

and reliable, including an expression of remorse, if appropriate. However, if the person, on advice of counsel chooses not to make a statement, the court shall not consider a lack of an expression of remorse as an aggravating factor.

(b) Except as provided in subsection (c), the court may sentence the defendant to any disposition authorized for the class of the offense of which he or she was found guilty as described in Article 4.5 of this Code, and may, in its discretion, decline to impose any otherwise applicable sentencing enhancement based upon firearm possession, possession with personal discharge, or possession with personal discharge that proximately causes great bodily harm, permanent disability, permanent disfigurement, or death to another person.
(c) Notwithstanding any other provision of law, if the defendant is convicted of first degree murder and would otherwise be subject to sentencing under clause (iii), (iv), (v), or (vii) of subparagraph (c) of paragraph (1) of subsection (a) of Section 5-8-1 of this Code based on the category of persons identified therein, the court shall impose a sentence of not less than 40 years of imprisonment. In addition, the court may, in its discretion, decline to impose the sentencing enhancements based upon the possession or use of a firearm during the commission of the offense included in subsection (d) of Section 5-8-1.
(Source: P.A. 99-69, eff. 1-1-16; 99-258, eff. 1-1-16; 99-875, eff. 1-1-17.)

(730 ILCS 5/5-4.5-110)
(Section scheduled to be repealed on January 1, 2023)
Sec. 5-4.5-110. SENTENCING GUIDELINES FOR INDIVIDUALS WITH PRIOR FELONY FIREARM-RELATED OR OTHER SPECIFIED CONVICTIONS.
(a) DEFINITIONS. For the purposes of this Section:
"Firearm" has the meaning ascribed to it in Section

1.1 of the Firearm Owners Identification Card Act.

"Qualifying predicate offense" means the following

offenses under the Criminal Code of 2012:

(A) aggravated unlawful use of a weapon under

Section 24-1.6 or similar offense under the Criminal Code of 1961, when the weapon is a firearm;

(B) unlawful use or possession of a weapon by a

felon under Section 24-1.1 or similar offense under the Criminal Code of 1961, when the weapon is a firearm;

(C) first degree murder under Section 9-1 or

similar offense under the Criminal Code of 1961;

(D) attempted first degree murder with a firearm

or similar offense under the Criminal Code of 1961;

(E) aggravated kidnapping with a firearm under

paragraph (6) or (7) of subsection (a) of Section 10-2 or similar offense under the Criminal Code of 1961;

(F) aggravated battery with a firearm under

subsection (e) of Section 12-3.05 or similar offense under the Criminal Code of 1961;

(G) aggravated criminal sexual assault under

Section 11-1.30 or similar offense under the Criminal Code of 1961;

(H) predatory criminal sexual assault of a child

under Section 11-1.40 or similar offense under the Criminal Code of 1961;

(I) armed robbery under Section 18-2 or similar

offense under the Criminal Code of 1961;

(J) vehicular hijacking under Section 18-3 or

similar offense under the Criminal Code of 1961;

(K) aggravated vehicular hijacking under Section

18-4 or similar offense under the Criminal Code of 1961;

(L) home invasion with a firearm under paragraph

(3), (4), or (5) of subsection (a) of Section 19-6 or similar offense under the Criminal Code of 1961;

(M) aggravated discharge of a firearm under

Section 24-1.2 or similar offense under the Criminal Code of 1961;

(N) aggravated discharge of a machine gun or a

firearm equipped with a device designed or used for silencing the report of a firearm under Section 24-1.2-5 or similar offense under the Criminal Code of 1961;

(0) unlawful use of firearm projectiles under

Section 24-2.1 or similar offense under the Criminal Code of 1961;

(P) manufacture, sale, or transfer of bullets or

shells represented to be armor piercing bullets, dragon's breath shotgun shells, bolo shells, or flechette shells under Section 24-2.2 or similar offense under the Criminal Code of 1961;

(Q) unlawful sale or delivery of firearms under

Section 24-3 or similar offense under the Criminal Code of 1961;

(R) unlawful discharge of firearm projectiles

under Section 24-3.2 or similar offense under the Criminal Code of 1961;

(S) unlawful sale or delivery of firearms on

school premises of any school under Section 24-3.3 or similar offense under the Criminal Code of 1961;

(T) unlawful purchase of a firearm under Section

24-3.5 or similar offense under the Criminal Code of 1961;

(U) use of a stolen firearm in the commission of

an offense under Section 24-3.7 or similar offense under the Criminal Code of 1961;

(V) possession of a stolen firearm under Section

24-3.8 or similar offense under the Criminal Code of 1961;

(W) aggravated possession of a stolen firearm

under Section 24-3.9 or similar offense under the Criminal Code of 1961;

(X) gunrunning under Section 24-3A or similar

offense under the Criminal Code of 1961;

(Y) defacing identification marks of firearms

under Section 24-5 or similar offense under the Criminal Code of 1961; and

(Z) armed violence under Section 33A-2 or similar

offense under the Criminal Code of 1961.

(b) APPLICABILITY. For an offense committed on or after the effective date of this amendatory Act of the 100th General Assembly and before January 1, 2023, when a person is convicted of unlawful use or possession of a weapon by a felon, when the weapon is a firearm, or aggravated unlawful use of a weapon, when the weapon is a firearm, after being previously convicted of a qualifying predicate offense the person shall be subject to the sentencing guidelines under this Section.
(c) SENTENCING GUIDELINES.
(1) When a person is convicted of unlawful use or

possession of a weapon by a felon, when the weapon is a firearm, and that person has been previously convicted of a qualifying predicate offense, the person shall be sentenced to a term of imprisonment within the sentencing range of not less than 7 years and not more than 14 years, unless the court finds that a departure from the sentencing guidelines under this paragraph is warranted under subsection (d) of this Section.

(2) When a person is convicted of aggravated unlawful

use of a weapon, when the weapon is a firearm, and that person has been previously convicted of a qualifying predicate offense, the person shall be sentenced to a term of imprisonment within the sentencing range of not less than 6 years and not more than 7 years, unless the court finds that a departure from the sentencing guidelines under this paragraph is warranted under subsection (d) of this Section.

(3) The sentencing guidelines in paragraphs (1) and

(2) of this subsection (c) apply only to offenses committed on and after the effective date of this amendatory Act of the 100th General Assembly and before January 1, 2023.

(d) DEPARTURE FROM SENTENCING GUIDELINES.
(1) At the sentencing hearing conducted under Section

5-4-1 of this Code, the court may depart from the sentencing guidelines provided in subsection (c) of this Section and impose a sentence otherwise authorized by law for the offense if the court, after considering any factor under paragraph (2) of this subsection (d) relevant to the nature and circumstances of the crime and to the history and character of the defendant, finds on the record substantial and compelling justification that the sentence within the sentencing guidelines would be unduly harsh and that a sentence otherwise authorized by law would be consistent with public safety and does not deprecate the seriousness of the offense.

(2) In deciding whether to depart from the

sentencing guidelines under this paragraph, the court shall consider:

(A) the age, immaturity, or limited mental

capacity of the defendant at the time of commission of the qualifying predicate or current offense, including whether the defendant was suffering from a mental or physical condition insufficient to constitute a defense but significantly reduced the defendant's culpability;

(B) the nature and circumstances of the

qualifying predicate offense;

(C) the time elapsed since the qualifying

predicate offense;

(D) the nature and circumstances of the current

offense;

(E) the defendant's prior criminal history;
(F) whether the defendant committed the

qualifying predicate or current offense under specific and credible duress, coercion, threat, or compulsion;

(G) whether the defendant aided in the

apprehension of another felon or testified truthfully on behalf of another prosecution of a felony; and

(H) whether departure is in the interest

of the person's rehabilitation, including employment or educational or vocational training, after taking into account any past rehabilitation efforts or dispositions of probation or supervision, and the defendant's cooperation or response to rehabilitation.

(3) When departing from the sentencing guidelines

under this Section, the court shall specify on the record, the particular evidence, information, factor or factors, or other reasons which led to the departure from the sentencing guidelines. When departing from the sentencing range in accordance with this subsection (d), the court shall indicate on the sentencing order which departure factor or factors outlined in paragraph (2) of this subsection (d) led to the sentence imposed. The sentencing order shall be filed with the clerk of the court and shall be a public record.

(e) This Section is repealed on January 1, 2023.
(Source: P.A. 100-3, eff. 1-1-18.)

(730 ILCS 5/5-4.5-990)
Sec. 5-4.5-990. PRIOR LAW; OTHER ACTS; PRIOR SENTENCING.
(a) This Article 4.5 and the other provisions of this amendatory Act of the 95th General Assembly consolidate and unify certain criminal sentencing provisions and make conforming changes in the law.
(b) A provision of this Article 4.5 or any other provision of this amendatory Act of the 95th General Assembly that is the same or substantially the same as a prior law shall be construed as a continuation of the prior law and not as a new or different law.
(c) A citation in this Code or in another Act to a provision consolidated or unified in this Article 4.5 or to any other provision consolidated or unified in this amendatory Act of the 95th General Assembly shall be construed to be a citation to that consolidated or unified provision.
(d) If any other Act of the General Assembly changes, adds, or repeals a provision of prior law that is consolidated or unified in this Article 4.5 or in any other provision of this amendatory Act of the 95th General Assembly, then that change, addition, or repeal shall be construed together with this Article 4.5 and the other provisions of this amendatory Act of the 95th General Assembly.
(e) Sentencing for any violation of the law occurring before the effective date of this amendatory Act of the 95th General Assembly is not affected or abated by this amendatory Act of the 95th General Assembly.
(Source: P.A. 95-1052, eff. 7-1-09.)

(730 ILCS 5/Ch. V Art. 5 heading)

(730 ILCS 5/5-5-1)
Sec. 5-5-1. (Repealed).
(Source: P.A. 84-1450. Repealed by P.A. 95-1052, eff. 7-1-09.)

(730 ILCS 5/5-5-2)
Sec. 5-5-2. (Repealed).
(Source: P.A. 80-1099. Repealed by P.A. 95-1052, eff. 7-1-09.)

(730 ILCS 5/5-5-3) (from Ch. 38, par. 1005-5-3)
Sec. 5-5-3. Disposition.
(a) (Blank).
(b) (Blank).
(c) (1) (Blank).
(2) A period of probation, a term of periodic imprisonment or conditional discharge shall not be imposed for the following offenses. The court shall sentence the offender to not less than the minimum term of imprisonment set forth in this Code for the following offenses, and may order a fine or restitution or both in conjunction with such term of imprisonment:
(A) First degree murder where the death penalty is

not imposed.

(B) Attempted first degree murder.
(C) A Class X felony.
(D) A violation of Section 401.1 or 407 of the

Illinois Controlled Substances Act, or a violation of subdivision (c)(1.5) of Section 401 of that Act which relates to more than 5 grams of a substance containing fentanyl or an analog thereof.

(D-5) A violation of subdivision (c)(1) of Section

401 of the Illinois Controlled Substances Act which relates to 3 or more grams of a substance containing heroin or an analog thereof.

(E) (Blank).
(F) A Class 1 or greater felony if the offender had

been convicted of a Class 1 or greater felony, including any state or federal conviction for an offense that contained, at the time it was committed, the same elements as an offense now (the date of the offense committed after the prior Class 1 or greater felony) classified as a Class 1 or greater felony, within 10 years of the date on which the offender committed the offense for which he or she is being sentenced, except as otherwise provided in Section 40-10 of the Alcoholism and Other Drug Abuse and Dependency Act.

(F-3) A Class 2 or greater felony sex offense or

felony firearm offense if the offender had been convicted of a Class 2 or greater felony, including any state or federal conviction for an offense that contained, at the time it was committed, the same elements as an offense now (the date of the offense committed after the prior Class 2 or greater felony) classified as a Class 2 or greater felony, within 10 years of the date on which the offender committed the offense for which he or she is being sentenced, except as otherwise provided in Section 40-10 of the Alcoholism and Other Drug Abuse and Dependency Act.

(F-5) A violation of Section 24-1, 24-1.1, or 24-1.6

of the Criminal Code of 1961 or the Criminal Code of 2012 for which imprisonment is prescribed in those Sections.

(G) Residential burglary, except as otherwise

provided in Section 40-10 of the Alcoholism and Other Drug Abuse and Dependency Act.

(H) Criminal sexual assault.
(I) Aggravated battery of a senior citizen as

described in Section 12-4.6 or subdivision (a)(4) of Section 12-3.05 of the Criminal Code of 1961 or the Criminal Code of 2012.

(J) A forcible felony if the offense was related to

the activities of an organized gang.

Before July 1, 1994, for the purposes of this

paragraph, "organized gang" means an association of 5 or more persons, with an established hierarchy, that encourages members of the association to perpetrate crimes or provides support to the members of the association who do commit crimes.

Beginning July 1, 1994, for the purposes of this

paragraph, "organized gang" has the meaning ascribed to it in Section 10 of the Illinois Streetgang Terrorism Omnibus Prevention Act.

(K) Vehicular hijacking.
(L) A second or subsequent conviction for the offense

of hate crime when the underlying offense upon which the hate crime is based is felony aggravated assault or felony mob action.

(M) A second or subsequent conviction for the offense

of institutional vandalism if the damage to the property exceeds $300.

(N) A Class 3 felony violation of paragraph (1) of

subsection (a) of Section 2 of the Firearm Owners Identification Card Act.

(O) A violation of Section 12-6.1 or 12-6.5 of the

Criminal Code of 1961 or the Criminal Code of 2012.

(P) A violation of paragraph (1), (2), (3), (4), (5),

or (7) of subsection (a) of Section 11-20.1 of the Criminal Code of 1961 or the Criminal Code of 2012.

(Q) A violation of subsection (b) or (b-5) of Section

20-1, Section 20-1.2, or Section 20-1.3 of the Criminal Code of 1961 or the Criminal Code of 2012.

(R) A violation of Section 24-3A of the Criminal Code

of 1961 or the Criminal Code of 2012.

(S) (Blank).
(T) (Blank).
(U) A second or subsequent violation of Section 6-303

of the Illinois Vehicle Code committed while his or her driver's license, permit, or privilege was revoked because of a violation of Section 9-3 of the Criminal Code of 1961 or the Criminal Code of 2012, relating to the offense of reckless homicide, or a similar provision of a law of another state.

(V) A violation of paragraph (4) of subsection (c)

of Section 11-20.1B or paragraph (4) of subsection (c) of Section 11-20.3 of the Criminal Code of 1961, or paragraph (6) of subsection (a) of Section 11-20.1 of the Criminal Code of 2012 when the victim is under 13 years of age and the defendant has previously been convicted under the laws of this State or any other state of the offense of child pornography, aggravated child pornography, aggravated criminal sexual abuse, aggravated criminal sexual assault, predatory criminal sexual assault of a child, or any of the offenses formerly known as rape, deviate sexual assault, indecent liberties with a child, or aggravated indecent liberties with a child where the victim was under the age of 18 years or an offense that is substantially equivalent to those offenses.

(W) A violation of Section 24-3.5 of the Criminal

Code of 1961 or the Criminal Code of 2012.

(X) A violation of subsection (a) of Section 31-1a

of the Criminal Code of 1961 or the Criminal Code of 2012.

(Y) A conviction for unlawful possession of a

firearm by a street gang member when the firearm was loaded or contained firearm ammunition.

(Z) A Class 1 felony committed while he or she was

serving a term of probation or conditional discharge for a felony.

(AA) Theft of property exceeding $500,000 and not

exceeding $1,000,000 in value.

(BB) Laundering of criminally derived property of a

value exceeding $500,000.

(CC) Knowingly selling, offering for sale, holding

for sale, or using 2,000 or more counterfeit items or counterfeit items having a retail value in the aggregate of $500,000 or more.

(DD) A conviction for aggravated assault under

paragraph (6) of subsection (c) of Section 12-2 of the Criminal Code of 1961 or the Criminal Code of 2012 if the firearm is aimed toward the person against whom the firearm is being used.

(EE) A conviction for a violation of paragraph (2) of

subsection (a) of Section 24-3B of the Criminal Code of 2012.

(3) (Blank).
(4) A minimum term of imprisonment of not less than 10 consecutive days or 30 days of community service shall be imposed for a violation of paragraph (c) of Section 6-303 of the Illinois Vehicle Code.
(4.1) (Blank).
(4.2) Except as provided in paragraphs (4.3) and (4.8) of this subsection (c), a minimum of 100 hours of community service shall be imposed for a second violation of Section 6-303 of the Illinois Vehicle Code.
(4.3) A minimum term of imprisonment of 30 days or 300 hours of community service, as determined by the court, shall be imposed for a second violation of subsection (c) of Section 6-303 of the Illinois Vehicle Code.
(4.4) Except as provided in paragraphs (4.5), (4.6), and (4.9) of this subsection (c), a minimum term of imprisonment of 30 days or 300 hours of community service, as determined by the court, shall be imposed for a third or subsequent violation of Section 6-303 of the Illinois Vehicle Code. The court may give credit toward the fulfillment of community service hours for participation in activities and treatment as determined by court services.
(4.5) A minimum term of imprisonment of 30 days shall be imposed for a third violation of subsection (c) of Section 6-303 of the Illinois Vehicle Code.
(4.6) Except as provided in paragraph (4.10) of this subsection (c), a minimum term of imprisonment of 180 days shall be imposed for a fourth or subsequent violation of subsection (c) of Section 6-303 of the Illinois Vehicle Code.
(4.7) A minimum term of imprisonment of not less than 30 consecutive days, or 300 hours of community service, shall be imposed for a violation of subsection (a-5) of Section 6-303 of the Illinois Vehicle Code, as provided in subsection (b-5) of that Section.
(4.8) A mandatory prison sentence shall be imposed for a second violation of subsection (a-5) of Section 6-303 of the Illinois Vehicle Code, as provided in subsection (c-5) of that Section. The person's driving privileges shall be revoked for a period of not less than 5 years from the date of his or her release from prison.
(4.9) A mandatory prison sentence of not less than 4 and not more than 15 years shall be imposed for a third violation of subsection (a-5) of Section 6-303 of the Illinois Vehicle Code, as provided in subsection (d-2.5) of that Section. The person's driving privileges shall be revoked for the remainder of his or her life.
(4.10) A mandatory prison sentence for a Class 1 felony shall be imposed, and the person shall be eligible for an extended term sentence, for a fourth or subsequent violation of subsection (a-5) of Section 6-303 of the Illinois Vehicle Code, as provided in subsection (d-3.5) of that Section. The person's driving privileges shall be revoked for the remainder of his or her life.
(5) The court may sentence a corporation or unincorporated association convicted of any offense to:
(A) a period of conditional discharge;
(B) a fine;
(C) make restitution to the victim under Section

5-5-6 of this Code.

(5.1) In addition to any other penalties imposed, and except as provided in paragraph (5.2) or (5.3), a person convicted of violating subsection (c) of Section 11-907 of the Illinois Vehicle Code shall have his or her driver's license, permit, or privileges suspended for at least 90 days but not more than one year, if the violation resulted in damage to the property of another person.
(5.2) In addition to any other penalties imposed, and except as provided in paragraph (5.3), a person convicted of violating subsection (c) of Section 11-907 of the Illinois Vehicle Code shall have his or her driver's license, permit, or privileges suspended for at least 180 days but not more than 2 years, if the violation resulted in injury to another person.
(5.3) In addition to any other penalties imposed, a person convicted of violating subsection (c) of Section 11-907 of the Illinois Vehicle Code shall have his or her driver's license, permit, or privileges suspended for 2 years, if the violation resulted in the death of another person.
(5.4) In addition to any other penalties imposed, a person convicted of violating Section 3-707 of the Illinois Vehicle Code shall have his or her driver's license, permit, or privileges suspended for 3 months and until he or she has paid a reinstatement fee of $100.
(5.5) In addition to any other penalties imposed, a person convicted of violating Section 3-707 of the Illinois Vehicle Code during a period in which his or her driver's license, permit, or privileges were suspended for a previous violation of that Section shall have his or her driver's license, permit, or privileges suspended for an additional 6 months after the expiration of the original 3-month suspension and until he or she has paid a reinstatement fee of $100.
(6) (Blank).
(7) (Blank).
(8) (Blank).
(9) A defendant convicted of a second or subsequent offense of ritualized abuse of a child may be sentenced to a term of natural life imprisonment.
(10) (Blank).
(11) The court shall impose a minimum fine of $1,000 for a first offense and $2,000 for a second or subsequent offense upon a person convicted of or placed on supervision for battery when the individual harmed was a sports official or coach at any level of competition and the act causing harm to the sports official or coach occurred within an athletic facility or within the immediate vicinity of the athletic facility at which the sports official or coach was an active participant of the athletic contest held at the athletic facility. For the purposes of this paragraph (11), "sports official" means a person at an athletic contest who enforces the rules of the contest, such as an umpire or referee; "athletic facility" means an indoor or outdoor playing field or recreational area where sports activities are conducted; and "coach" means a person recognized as a coach by the sanctioning authority that conducted the sporting event.
(12) A person may not receive a disposition of court supervision for a violation of Section 5-16 of the Boat Registration and Safety Act if that person has previously received a disposition of court supervision for a violation of that Section.
(13) A person convicted of or placed on court supervision for an assault or aggravated assault when the victim and the offender are family or household members as defined in Section 103 of the Illinois Domestic Violence Act of 1986 or convicted of domestic battery or aggravated domestic battery may be required to attend a Partner Abuse Intervention Program under protocols set forth by the Illinois Department of Human Services under such terms and conditions imposed by the court. The costs of such classes shall be paid by the offender.
(d) In any case in which a sentence originally imposed is vacated, the case shall be remanded to the trial court. The trial court shall hold a hearing under Section 5-4-1 of the Unified Code of Corrections which may include evidence of the defendant's life, moral character and occupation during the time since the original sentence was passed. The trial court shall then impose sentence upon the defendant. The trial court may impose any sentence which could have been imposed at the original trial subject to Section 5-5-4 of the Unified Code of Corrections. If a sentence is vacated on appeal or on collateral attack due to the failure of the trier of fact at trial to determine beyond a reasonable doubt the existence of a fact (other than a prior conviction) necessary to increase the punishment for the offense beyond the statutory maximum otherwise applicable, either the defendant may be re-sentenced to a term within the range otherwise provided or, if the State files notice of its intention to again seek the extended sentence, the defendant shall be afforded a new trial.
(e) In cases where prosecution for aggravated criminal sexual abuse under Section 11-1.60 or 12-16 of the Criminal Code of 1961 or the Criminal Code of 2012 results in conviction of a defendant who was a family member of the victim at the time of the commission of the offense, the court shall consider the safety and welfare of the victim and may impose a sentence of probation only where:
(1) the court finds (A) or (B) or both are

appropriate:

(A) the defendant is willing to undergo a court

approved counseling program for a minimum duration of 2 years; or

(B) the defendant is willing to participate in a

court approved plan including but not limited to the defendant's:

(i) removal from the household;
(ii) restricted contact with the victim;
(iii) continued financial support of the

family;

(iv) restitution for harm done to the victim;

and

(v) compliance with any other measures that

the court may deem appropriate; and

(2) the court orders the defendant to pay for the

victim's counseling services, to the extent that the court finds, after considering the defendant's income and assets, that the defendant is financially capable of paying for such services, if the victim was under 18 years of age at the time the offense was committed and requires counseling as a result of the offense.

Probation may be revoked or modified pursuant to Section 5-6-4; except where the court determines at the hearing that the defendant violated a condition of his or her probation restricting contact with the victim or other family members or commits another offense with the victim or other family members, the court shall revoke the defendant's probation and impose a term of imprisonment.
For the purposes of this Section, "family member" and "victim" shall have the meanings ascribed to them in Section 11-0.1 of the Criminal Code of 2012.
(f) (Blank).
(g) Whenever a defendant is convicted of an offense under Sections 11-1.20, 11-1.30, 11-1.40, 11-1.50, 11-1.60, 11-14, 11-14.3, 11-14.4 except for an offense that involves keeping a place of juvenile prostitution, 11-15, 11-15.1, 11-16, 11-17, 11-18, 11-18.1, 11-19, 11-19.1, 11-19.2, 12-13, 12-14, 12-14.1, 12-15 or 12-16 of the Criminal Code of 1961 or the Criminal Code of 2012, the defendant shall undergo medical testing to determine whether the defendant has any sexually transmissible disease, including a test for infection with human immunodeficiency virus (HIV) or any other identified causative agent of acquired immunodeficiency syndrome (AIDS). Any such medical test shall be performed only by appropriately licensed medical practitioners and may include an analysis of any bodily fluids as well as an examination of the defendant's person. Except as otherwise provided by law, the results of such test shall be kept strictly confidential by all medical personnel involved in the testing and must be personally delivered in a sealed envelope to the judge of the court in which the conviction was entered for the judge's inspection in camera. Acting in accordance with the best interests of the victim and the public, the judge shall have the discretion to determine to whom, if anyone, the results of the testing may be revealed. The court shall notify the defendant of the test results. The court shall also notify the victim if requested by the victim, and if the victim is under the age of 15 and if requested by the victim's parents or legal guardian, the court shall notify the victim's parents or legal guardian of the test results. The court shall provide information on the availability of HIV testing and counseling at Department of Public Health facilities to all parties to whom the results of the testing are revealed and shall direct the State's Attorney to provide the information to the victim when possible. A State's Attorney may petition the court to obtain the results of any HIV test administered under this Section, and the court shall grant the disclosure if the State's Attorney shows it is relevant in order to prosecute a charge of criminal transmission of HIV under Section 12-5.01 or 12-16.2 of the Criminal Code of 1961 or the Criminal Code of 2012 against the defendant. The court shall order that the cost of any such test shall be paid by the county and may be taxed as costs against the convicted defendant.
(g-5) When an inmate is tested for an airborne communicable disease, as determined by the Illinois Department of Public Health including but not limited to tuberculosis, the results of the test shall be personally delivered by the warden or his or her designee in a sealed envelope to the judge of the court in which the inmate must appear for the judge's inspection in camera if requested by the judge. Acting in accordance with the best interests of those in the courtroom, the judge shall have the discretion to determine what if any precautions need to be taken to prevent transmission of the disease in the courtroom.
(h) Whenever a defendant is convicted of an offense under Section 1 or 2 of the Hypodermic Syringes and Needles Act, the defendant shall undergo medical testing to determine whether the defendant has been exposed to human immunodeficiency virus (HIV) or any other identified causative agent of acquired immunodeficiency syndrome (AIDS). Except as otherwise provided by law, the results of such test shall be kept strictly confidential by all medical personnel involved in the testing and must be personally delivered in a sealed envelope to the judge of the court in which the conviction was entered for the judge's inspection in camera. Acting in accordance with the best interests of the public, the judge shall have the discretion to determine to whom, if anyone, the results of the testing may be revealed. The court shall notify the defendant of a positive test showing an infection with the human immunodeficiency virus (HIV). The court shall provide information on the availability of HIV testing and counseling at Department of Public Health facilities to all parties to whom the results of the testing are revealed and shall direct the State's Attorney to provide the information to the victim when possible. A State's Attorney may petition the court to obtain the results of any HIV test administered under this Section, and the court shall grant the disclosure if the State's Attorney shows it is relevant in order to prosecute a charge of criminal transmission of HIV under Section 12-5.01 or 12-16.2 of the Criminal Code of 1961 or the Criminal Code of 2012 against the defendant. The court shall order that the cost of any such test shall be paid by the county and may be taxed as costs against the convicted defendant.
(i) All fines and penalties imposed under this Section for any violation of Chapters 3, 4, 6, and 11 of the Illinois Vehicle Code, or a similar provision of a local ordinance, and any violation of the Child Passenger Protection Act, or a similar provision of a local ordinance, shall be collected and disbursed by the circuit clerk as provided under Section 27.5 of the Clerks of Courts Act.
(j) In cases when prosecution for any violation of Section 11-1.20, 11-1.30, 11-1.40, 11-1.50, 11-1.60, 11-6, 11-8, 11-9, 11-11, 11-14, 11-14.3, 11-14.4, 11-15, 11-15.1, 11-16, 11-17, 11-17.1, 11-18, 11-18.1, 11-19, 11-19.1, 11-19.2, 11-20.1, 11-20.1B, 11-20.3, 11-21, 11-30, 11-40, 12-13, 12-14, 12-14.1, 12-15, or 12-16 of the Criminal Code of 1961 or the Criminal Code of 2012, any violation of the Illinois Controlled Substances Act, any violation of the Cannabis Control Act, or any violation of the Methamphetamine Control and Community Protection Act results in conviction, a disposition of court supervision, or an order of probation granted under Section 10 of the Cannabis Control Act, Section 410 of the Illinois Controlled Substances Act, or Section 70 of the Methamphetamine Control and Community Protection Act of a defendant, the court shall determine whether the defendant is employed by a facility or center as defined under the Child Care Act of 1969, a public or private elementary or secondary school, or otherwise works with children under 18 years of age on a daily basis. When a defendant is so employed, the court shall order the Clerk of the Court to send a copy of the judgment of conviction or order of supervision or probation to the defendant's employer by certified mail. If the employer of the defendant is a school, the Clerk of the Court shall direct the mailing of a copy of the judgment of conviction or order of supervision or probation to the appropriate regional superintendent of schools. The regional superintendent of schools shall notify the State Board of Education of any notification under this subsection.
(j-5) A defendant at least 17 years of age who is convicted of a felony and who has not been previously convicted of a misdemeanor or felony and who is sentenced to a term of imprisonment in the Illinois Department of Corrections shall as a condition of his or her sentence be required by the court to attend educational courses designed to prepare the defendant for a high school diploma and to work toward a high school diploma or to work toward passing high school equivalency testing or to work toward completing a vocational training program offered by the Department of Corrections. If a defendant fails to complete the educational training required by his or her sentence during the term of incarceration, the Prisoner Review Board shall, as a condition of mandatory supervised release, require the defendant, at his or her own expense, to pursue a course of study toward a high school diploma or passage of high school equivalency testing. The Prisoner Review Board shall revoke the mandatory supervised release of a defendant who wilfully fails to comply with this subsection (j-5) upon his or her release from confinement in a penal institution while serving a mandatory supervised release term; however, the inability of the defendant after making a good faith effort to obtain financial aid or pay for the educational training shall not be deemed a wilful failure to comply. The Prisoner Review Board shall recommit the defendant whose mandatory supervised release term has been revoked under this subsection (j-5) as provided in Section 3-3-9. This subsection (j-5) does not apply to a defendant who has a high school diploma or has successfully passed high school equivalency testing. This subsection (j-5) does not apply to a defendant who is determined by the court to be a person with a developmental disability or otherwise mentally incapable of completing the educational or vocational program.
(k) (Blank).
(l) (A) Except as provided in paragraph (C) of subsection (l), whenever a defendant, who is an alien as defined by the Immigration and Nationality Act, is convicted of any felony or misdemeanor offense, the court after sentencing the defendant may, upon motion of the State's Attorney, hold sentence in abeyance and remand the defendant to the custody of the Attorney General of the United States or his or her designated agent to be deported when:
(1) a final order of deportation has been issued

against the defendant pursuant to proceedings under the Immigration and Nationality Act, and

(2) the deportation of the defendant would not

deprecate the seriousness of the defendant's conduct and would not be inconsistent with the ends of justice.

Otherwise, the defendant shall be sentenced as provided in this Chapter V.
(B) If the defendant has already been sentenced for a felony or misdemeanor offense, or has been placed on probation under Section 10 of the Cannabis Control Act, Section 410 of the Illinois Controlled Substances Act, or Section 70 of the Methamphetamine Control and Community Protection Act, the court may, upon motion of the State's Attorney to suspend the sentence imposed, commit the defendant to the custody of the Attorney General of the United States or his or her designated agent when:
(1) a final order of deportation has been issued

against the defendant pursuant to proceedings under the Immigration and Nationality Act, and

(2) the deportation of the defendant would not

deprecate the seriousness of the defendant's conduct and would not be inconsistent with the ends of justice.

(C) This subsection (l) does not apply to offenders who are subject to the provisions of paragraph (2) of subsection (a) of Section 3-6-3.
(D) Upon motion of the State's Attorney, if a defendant sentenced under this Section returns to the jurisdiction of the United States, the defendant shall be recommitted to the custody of the county from which he or she was sentenced. Thereafter, the defendant shall be brought before the sentencing court, which may impose any sentence that was available under Section 5-5-3 at the time of initial sentencing. In addition, the defendant shall not be eligible for additional earned sentence credit as provided under Section 3-6-3.
(m) A person convicted of criminal defacement of property under Section 21-1.3 of the Criminal Code of 1961 or the Criminal Code of 2012, in which the property damage exceeds $300 and the property damaged is a school building, shall be ordered to perform community service that may include cleanup, removal, or painting over the defacement.
(n) The court may sentence a person convicted of a violation of Section 12-19, 12-21, 16-1.3, or 17-56, or subsection (a) or (b) of Section 12-4.4a, of the Criminal Code of 1961 or the Criminal Code of 2012 (i) to an impact incarceration program if the person is otherwise eligible for that program under Section 5-8-1.1, (ii) to community service, or (iii) if the person is an addict or alcoholic, as defined in the Alcoholism and Other Drug Abuse and Dependency Act, to a substance or alcohol abuse program licensed under that Act.
(o) Whenever a person is convicted of a sex offense as defined in Section 2 of the Sex Offender Registration Act, the defendant's driver's license or permit shall be subject to renewal on an annual basis in accordance with the provisions of license renewal established by the Secretary of State.
(Source: P.A. 99-143, eff. 7-27-15; 99-885, eff. 8-23-16; 99-938, eff. 1-1-18; 100-575, eff. 1-8-18.)

(730 ILCS 5/5-5-3.1) (from Ch. 38, par. 1005-5-3.1)
(Text of Section before amendment by P.A. 100-574)
Sec. 5-5-3.1. Factors in mitigation.
(a) The following grounds shall be accorded weight in favor of withholding or minimizing a sentence of imprisonment:
(1) The defendant's criminal conduct neither caused

nor threatened serious physical harm to another.

(2) The defendant did not contemplate that his

criminal conduct would cause or threaten serious physical harm to another.

(3) The defendant acted under a strong provocation.
(4) There were substantial grounds tending to excuse

or justify the defendant's criminal conduct, though failing to establish a defense.

(5) The defendant's criminal conduct was induced or

facilitated by someone other than the defendant.

(6) The defendant has compensated or will compensate

the victim of his criminal conduct for the damage or injury that he sustained.

(7) The defendant has no history of prior delinquency

or criminal activity or has led a law-abiding life for a substantial period of time before the commission of the present crime.

(8) The defendant's criminal conduct was the result

of circumstances unlikely to recur.

(9) The character and attitudes of the defendant

indicate that he is unlikely to commit another crime.

(10) The defendant is particularly likely to comply

with the terms of a period of probation.

(11) The imprisonment of the defendant would entail

excessive hardship to his dependents.

(12) The imprisonment of the defendant would endanger

his or her medical condition.

(13) The defendant was a person with an intellectual

disability as defined in Section 5-1-13 of this Code.

(14) The defendant sought or obtained emergency

medical assistance for an overdose and was convicted of a Class 3 felony or higher possession, manufacture, or delivery of a controlled, counterfeit, or look-alike substance or a controlled substance analog under the Illinois Controlled Substances Act or a Class 2 felony or higher possession, manufacture or delivery of methamphetamine under the Methamphetamine Control and Community Protection Act.

(15) At the time of the offense, the defendant is or

had been the victim of domestic violence and the effects of the domestic violence tended to excuse or justify the defendant's criminal conduct. As used in this paragraph (15), "domestic violence" means abuse as defined in Section 103 of the Illinois Domestic Violence Act of 1986.

(16) At the time of the offense, the defendant was

suffering from a serious mental illness which, though insufficient to establish the defense of insanity, substantially affected his or her ability to understand the nature of his or her acts or to conform his or her conduct to the requirements of the law.

(b) If the court, having due regard for the character of the offender, the nature and circumstances of the offense and the public interest finds that a sentence of imprisonment is the most appropriate disposition of the offender, or where other provisions of this Code mandate the imprisonment of the offender, the grounds listed in paragraph (a) of this subsection shall be considered as factors in mitigation of the term imposed.
(Source: P.A. 98-463, eff. 8-16-13; 99-143, eff. 7-27-15; 99-384, eff. 1-1-16; 99-642, eff. 7-28-16; 99-877, eff. 8-22-16.)

(Text of Section after amendment by P.A. 100-574)
Sec. 5-5-3.1. Factors in mitigation.
(a) The following grounds shall be accorded weight in favor of withholding or minimizing a sentence of imprisonment:
(1) The defendant's criminal conduct neither caused

nor threatened serious physical harm to another.

(2) The defendant did not contemplate that his

criminal conduct would cause or threaten serious physical harm to another.

(3) The defendant acted under a strong provocation.
(4) There were substantial grounds tending to excuse

or justify the defendant's criminal conduct, though failing to establish a defense.

(5) The defendant's criminal conduct was induced or

facilitated by someone other than the defendant.

(6) The defendant has compensated or will compensate

the victim of his criminal conduct for the damage or injury that he sustained.

(7) The defendant has no history of prior delinquency

or criminal activity or has led a law-abiding life for a substantial period of time before the commission of the present crime.

(8) The defendant's criminal conduct was the result

of circumstances unlikely to recur.

(9) The character and attitudes of the defendant

indicate that he is unlikely to commit another crime.

(10) The defendant is particularly likely to comply

with the terms of a period of probation.

(11) The imprisonment of the defendant would entail

excessive hardship to his dependents.

(12) The imprisonment of the defendant would endanger

his or her medical condition.

(13) The defendant was a person with an intellectual

disability as defined in Section 5-1-13 of this Code.

(14) The defendant sought or obtained emergency

medical assistance for an overdose and was convicted of a Class 3 felony or higher possession, manufacture, or delivery of a controlled, counterfeit, or look-alike substance or a controlled substance analog under the Illinois Controlled Substances Act or a Class 2 felony or higher possession, manufacture or delivery of methamphetamine under the Methamphetamine Control and Community Protection Act.

(15) At the time of the offense, the defendant is or

had been the victim of domestic violence and the effects of the domestic violence tended to excuse or justify the defendant's criminal conduct. As used in this paragraph (15), "domestic violence" means abuse as defined in Section 103 of the Illinois Domestic Violence Act of 1986.

(16) At the time of the offense, the defendant was

suffering from a serious mental illness which, though insufficient to establish the defense of insanity, substantially affected his or her ability to understand the nature of his or her acts or to conform his or her conduct to the requirements of the law.

(17) At the time of the offense, the defendant was

suffering from post-partum depression or post-partum psychosis which was either undiagnosed or untreated, or both, and this temporary mental illness tended to excuse or justify the defendant's criminal conduct and the defendant has been diagnosed as suffering from post-partum depression or post-partum psychosis, or both, by a qualified medical person and the diagnoses or testimony, or both, was not used at trial. In this paragraph (17):

"Post-partum depression" means a mood disorder

which strikes many women during and after pregnancy which usually occurs during pregnancy and up to 12 months after delivery. This depression can include anxiety disorders.

"Post-partum psychosis" means an extreme form of

post-partum depression which can occur during pregnancy and up to 12 months after delivery. This can include losing touch with reality, distorted thinking, delusions, auditory and visual hallucinations, paranoia, hyperactivity and rapid speech, or mania.

(b) If the court, having due regard for the character of the offender, the nature and circumstances of the offense and the public interest finds that a sentence of imprisonment is the most appropriate disposition of the offender, or where other provisions of this Code mandate the imprisonment of the offender, the grounds listed in paragraph (a) of this subsection shall be considered as factors in mitigation of the term imposed.
(Source: P.A. 99-143, eff. 7-27-15; 99-384, eff. 1-1-16; 99-642, eff. 7-28-16; 99-877, eff. 8-22-16; 100-574, eff. 6-1-18.)

(730 ILCS 5/5-5-3.2)
Sec. 5-5-3.2. Factors in aggravation and extended-term sentencing.
(a) The following factors shall be accorded weight in favor of imposing a term of imprisonment or may be considered by the court as reasons to impose a more severe sentence under Section 5-8-1 or Article 4.5 of Chapter V:
(1) the defendant's conduct caused or threatened

serious harm;

(2) the defendant received compensation for

committing the offense;

(3) the defendant has a history of prior delinquency

or criminal activity;

(4) the defendant, by the duties of his office or by

his position, was obliged to prevent the particular offense committed or to bring the offenders committing it to justice;

(5) the defendant held public office at the time of

the offense, and the offense related to the conduct of that office;

(6) the defendant utilized his professional

reputation or position in the community to commit the offense, or to afford him an easier means of committing it;

(7) the sentence is necessary to deter others from

committing the same crime;

(8) the defendant committed the offense against a

person 60 years of age or older or such person's property;

(9) the defendant committed the offense against a

person who has a physical disability or such person's property;

(10) by reason of another individual's actual or

perceived race, color, creed, religion, ancestry, gender, sexual orientation, physical or mental disability, or national origin, the defendant committed the offense against (i) the person or property of that individual; (ii) the person or property of a person who has an association with, is married to, or has a friendship with the other individual; or (iii) the person or property of a relative (by blood or marriage) of a person described in clause (i) or (ii). For the purposes of this Section, "sexual orientation" has the meaning ascribed to it in paragraph (O-1) of Section 1-103 of the Illinois Human Rights Act;

(11) the offense took place in a place of worship or

on the grounds of a place of worship, immediately prior to, during or immediately following worship services. For purposes of this subparagraph, "place of worship" shall mean any church, synagogue or other building, structure or place used primarily for religious worship;

(12) the defendant was convicted of a felony

committed while he was released on bail or his own recognizance pending trial for a prior felony and was convicted of such prior felony, or the defendant was convicted of a felony committed while he was serving a period of probation, conditional discharge, or mandatory supervised release under subsection (d) of Section 5-8-1 for a prior felony;

(13) the defendant committed or attempted to commit a

felony while he was wearing a bulletproof vest. For the purposes of this paragraph (13), a bulletproof vest is any device which is designed for the purpose of protecting the wearer from bullets, shot or other lethal projectiles;

(14) the defendant held a position of trust or

supervision such as, but not limited to, family member as defined in Section 11-0.1 of the Criminal Code of 2012, teacher, scout leader, baby sitter, or day care worker, in relation to a victim under 18 years of age, and the defendant committed an offense in violation of Section 11-1.20, 11-1.30, 11-1.40, 11-1.50, 11-1.60, 11-6, 11-11, 11-14.4 except for an offense that involves keeping a place of juvenile prostitution, 11-15.1, 11-19.1, 11-19.2, 11-20.1, 11-20.1B, 11-20.3, 12-13, 12-14, 12-14.1, 12-15 or 12-16 of the Criminal Code of 1961 or the Criminal Code of 2012 against that victim;

(15) the defendant committed an offense related to

the activities of an organized gang. For the purposes of this factor, "organized gang" has the meaning ascribed to it in Section 10 of the Streetgang Terrorism Omnibus Prevention Act;

(16) the defendant committed an offense in violation

of one of the following Sections while in a school, regardless of the time of day or time of year; on any conveyance owned, leased, or contracted by a school to transport students to or from school or a school related activity; on the real property of a school; or on a public way within 1,000 feet of the real property comprising any school: Section 10-1, 10-2, 10-5, 11-1.20, 11-1.30, 11-1.40, 11-1.50, 11-1.60, 11-14.4, 11-15.1, 11-17.1, 11-18.1, 11-19.1, 11-19.2, 12-2, 12-4, 12-4.1, 12-4.2, 12-4.3, 12-6, 12-6.1, 12-6.5, 12-13, 12-14, 12-14.1, 12-15, 12-16, 18-2, or 33A-2, or Section 12-3.05 except for subdivision (a)(4) or (g)(1), of the Criminal Code of 1961 or the Criminal Code of 2012;

(16.5) the defendant committed an offense in

violation of one of the following Sections while in a day care center, regardless of the time of day or time of year; on the real property of a day care center, regardless of the time of day or time of year; or on a public way within 1,000 feet of the real property comprising any day care center, regardless of the time of day or time of year: Section 10-1, 10-2, 10-5, 11-1.20, 11-1.30, 11-1.40, 11-1.50, 11-1.60, 11-14.4, 11-15.1, 11-17.1, 11-18.1, 11-19.1, 11-19.2, 12-2, 12-4, 12-4.1, 12-4.2, 12-4.3, 12-6, 12-6.1, 12-6.5, 12-13, 12-14, 12-14.1, 12-15, 12-16, 18-2, or 33A-2, or Section 12-3.05 except for subdivision (a)(4) or (g)(1), of the Criminal Code of 1961 or the Criminal Code of 2012;

(17) the defendant committed the offense by reason of

any person's activity as a community policing volunteer or to prevent any person from engaging in activity as a community policing volunteer. For the purpose of this Section, "community policing volunteer" has the meaning ascribed to it in Section 2-3.5 of the Criminal Code of 2012;

(18) the defendant committed the offense in a nursing

home or on the real property comprising a nursing home. For the purposes of this paragraph (18), "nursing home" means a skilled nursing or intermediate long term care facility that is subject to license by the Illinois Department of Public Health under the Nursing Home Care Act, the Specialized Mental Health Rehabilitation Act of 2013, the ID/DD Community Care Act, or the MC/DD Act;

(19) the defendant was a federally licensed firearm

dealer and was previously convicted of a violation of subsection (a) of Section 3 of the Firearm Owners Identification Card Act and has now committed either a felony violation of the Firearm Owners Identification Card Act or an act of armed violence while armed with a firearm;

(20) the defendant (i) committed the offense of

reckless homicide under Section 9-3 of the Criminal Code of 1961 or the Criminal Code of 2012 or the offense of driving under the influence of alcohol, other drug or drugs, intoxicating compound or compounds or any combination thereof under Section 11-501 of the Illinois Vehicle Code or a similar provision of a local ordinance and (ii) was operating a motor vehicle in excess of 20 miles per hour over the posted speed limit as provided in Article VI of Chapter 11 of the Illinois Vehicle Code;

(21) the defendant (i) committed the offense of

reckless driving or aggravated reckless driving under Section 11-503 of the Illinois Vehicle Code and (ii) was operating a motor vehicle in excess of 20 miles per hour over the posted speed limit as provided in Article VI of Chapter 11 of the Illinois Vehicle Code;

(22) the defendant committed the offense against a

person that the defendant knew, or reasonably should have known, was a member of the Armed Forces of the United States serving on active duty. For purposes of this clause (22), the term "Armed Forces" means any of the Armed Forces of the United States, including a member of any reserve component thereof or National Guard unit called to active duty;

(23) the defendant committed the offense against a

person who was elderly or infirm or who was a person with a disability by taking advantage of a family or fiduciary relationship with the elderly or infirm person or person with a disability;

(24) the defendant committed any offense under

Section 11-20.1 of the Criminal Code of 1961 or the Criminal Code of 2012 and possessed 100 or more images;

(25) the defendant committed the offense while the

defendant or the victim was in a train, bus, or other vehicle used for public transportation;

(26) the defendant committed the offense of child

pornography or aggravated child pornography, specifically including paragraph (1), (2), (3), (4), (5), or (7) of subsection (a) of Section 11-20.1 of the Criminal Code of 1961 or the Criminal Code of 2012 where a child engaged in, solicited for, depicted in, or posed in any act of sexual penetration or bound, fettered, or subject to sadistic, masochistic, or sadomasochistic abuse in a sexual context and specifically including paragraph (1), (2), (3), (4), (5), or (7) of subsection (a) of Section 11-20.1B or Section 11-20.3 of the Criminal Code of 1961 where a child engaged in, solicited for, depicted in, or posed in any act of sexual penetration or bound, fettered, or subject to sadistic, masochistic, or sadomasochistic abuse in a sexual context;

(27) the defendant committed the offense of first

degree murder, assault, aggravated assault, battery, aggravated battery, robbery, armed robbery, or aggravated robbery against a person who was a veteran and the defendant knew, or reasonably should have known, that the person was a veteran performing duties as a representative of a veterans' organization. For the purposes of this paragraph (27), "veteran" means an Illinois resident who has served as a member of the United States Armed Forces, a member of the Illinois National Guard, or a member of the United States Reserve Forces; and "veterans' organization" means an organization comprised of members of which substantially all are individuals who are veterans or spouses, widows, or widowers of veterans, the primary purpose of which is to promote the welfare of its members and to provide assistance to the general public in such a way as to confer a public benefit;

(28) the defendant committed the offense of assault,

aggravated assault, battery, aggravated battery, robbery, armed robbery, or aggravated robbery against a person that the defendant knew or reasonably should have known was a letter carrier or postal worker while that person was performing his or her duties delivering mail for the United States Postal Service;

(29) the defendant committed the offense of criminal

sexual assault, aggravated criminal sexual assault, criminal sexual abuse, or aggravated criminal sexual abuse against a victim with an intellectual disability, and the defendant holds a position of trust, authority, or supervision in relation to the victim; or

(30) the defendant committed the offense of promoting

juvenile prostitution, patronizing a prostitute, or patronizing a minor engaged in prostitution and at the time of the commission of the offense knew that the prostitute or minor engaged in prostitution was in the custody or guardianship of the Department of Children and Family Services.

For the purposes of this Section:
"School" is defined as a public or private elementary or secondary school, community college, college, or university.
"Day care center" means a public or private State certified and licensed day care center as defined in Section 2.09 of the Child Care Act of 1969 that displays a sign in plain view stating that the property is a day care center.
"Intellectual disability" means significantly subaverage intellectual functioning which exists concurrently with impairment in adaptive behavior.
"Public transportation" means the transportation or conveyance of persons by means available to the general public, and includes paratransit services.
(b) The following factors, related to all felonies, may be considered by the court as reasons to impose an extended term sentence under Section 5-8-2 upon any offender:
(1) When a defendant is convicted of any felony,

after having been previously convicted in Illinois or any other jurisdiction of the same or similar class felony or greater class felony, when such conviction has occurred within 10 years after the previous conviction, excluding time spent in custody, and such charges are separately brought and tried and arise out of different series of acts; or

(2) When a defendant is convicted of any felony and

the court finds that the offense was accompanied by exceptionally brutal or heinous behavior indicative of wanton cruelty; or

(3) When a defendant is convicted of any felony

committed against:

(i) a person under 12 years of age at the time of

the offense or such person's property;

(ii) a person 60 years of age or older at the

time of the offense or such person's property; or

(iii) a person who had a physical disability at

the time of the offense or such person's property; or

(4) When a defendant is convicted of any felony and

the offense involved any of the following types of specific misconduct committed as part of a ceremony, rite, initiation, observance, performance, practice or activity of any actual or ostensible religious, fraternal, or social group:

(i) the brutalizing or torturing of humans or

animals;

(ii) the theft of human corpses;
(iii) the kidnapping of humans;
(iv) the desecration of any cemetery, religious,

fraternal, business, governmental, educational, or other building or property; or

(v) ritualized abuse of a child; or
(5) When a defendant is convicted of a felony other

than conspiracy and the court finds that the felony was committed under an agreement with 2 or more other persons to commit that offense and the defendant, with respect to the other individuals, occupied a position of organizer, supervisor, financier, or any other position of management or leadership, and the court further finds that the felony committed was related to or in furtherance of the criminal activities of an organized gang or was motivated by the defendant's leadership in an organized gang; or

(6) When a defendant is convicted of an offense

committed while using a firearm with a laser sight attached to it. For purposes of this paragraph, "laser sight" has the meaning ascribed to it in Section 26-7 of the Criminal Code of 2012; or

(7) When a defendant who was at least 17 years of age

at the time of the commission of the offense is convicted of a felony and has been previously adjudicated a delinquent minor under the Juvenile Court Act of 1987 for an act that if committed by an adult would be a Class X or Class 1 felony when the conviction has occurred within 10 years after the previous adjudication, excluding time spent in custody; or

(8) When a defendant commits any felony and the

defendant used, possessed, exercised control over, or otherwise directed an animal to assault a law enforcement officer engaged in the execution of his or her official duties or in furtherance of the criminal activities of an organized gang in which the defendant is engaged; or

(9) When a defendant commits any felony and the

defendant knowingly video or audio records the offense with the intent to disseminate the recording.

(c) The following factors may be considered by the court as reasons to impose an extended term sentence under Section 5-8-2 (730 ILCS 5/5-8-2) upon any offender for the listed offenses:
(1) When a defendant is convicted of first degree

murder, after having been previously convicted in Illinois of any offense listed under paragraph (c)(2) of Section 5-5-3 (730 ILCS 5/5-5-3), when that conviction has occurred within 10 years after the previous conviction, excluding time spent in custody, and the charges are separately brought and tried and arise out of different series of acts.

(1.5) When a defendant is convicted of first degree

murder, after having been previously convicted of domestic battery (720 ILCS 5/12-3.2) or aggravated domestic battery (720 ILCS 5/12-3.3) committed on the same victim or after having been previously convicted of violation of an order of protection (720 ILCS 5/12-30) in which the same victim was the protected person.

(2) When a defendant is convicted of voluntary

manslaughter, second degree murder, involuntary manslaughter, or reckless homicide in which the defendant has been convicted of causing the death of more than one individual.

(3) When a defendant is convicted of aggravated

criminal sexual assault or criminal sexual assault, when there is a finding that aggravated criminal sexual assault or criminal sexual assault was also committed on the same victim by one or more other individuals, and the defendant voluntarily participated in the crime with the knowledge of the participation of the others in the crime, and the commission of the crime was part of a single course of conduct during which there was no substantial change in the nature of the criminal objective.

(4) If the victim was under 18 years of age at the

time of the commission of the offense, when a defendant is convicted of aggravated criminal sexual assault or predatory criminal sexual assault of a child under subsection (a)(1) of Section 11-1.40 or subsection (a)(1) of Section 12-14.1 of the Criminal Code of 1961 or the Criminal Code of 2012 (720 ILCS 5/11-1.40 or 5/12-14.1).

(5) When a defendant is convicted of a felony

violation of Section 24-1 of the Criminal Code of 1961 or the Criminal Code of 2012 (720 ILCS 5/24-1) and there is a finding that the defendant is a member of an organized gang.

(6) When a defendant was convicted of unlawful use

of weapons under Section 24-1 of the Criminal Code of 1961 or the Criminal Code of 2012 (720 ILCS 5/24-1) for possessing a weapon that is not readily distinguishable as one of the weapons enumerated in Section 24-1 of the Criminal Code of 1961 or the Criminal Code of 2012 (720 ILCS 5/24-1).

(7) When a defendant is convicted of an offense

involving the illegal manufacture of a controlled substance under Section 401 of the Illinois Controlled Substances Act (720 ILCS 570/401), the illegal manufacture of methamphetamine under Section 25 of the Methamphetamine Control and Community Protection Act (720 ILCS 646/25), or the illegal possession of explosives and an emergency response officer in the performance of his or her duties is killed or injured at the scene of the offense while responding to the emergency caused by the commission of the offense. In this paragraph, "emergency" means a situation in which a person's life, health, or safety is in jeopardy; and "emergency response officer" means a peace officer, community policing volunteer, fireman, emergency medical technician-ambulance, emergency medical technician-intermediate, emergency medical technician-paramedic, ambulance driver, other medical assistance or first aid personnel, or hospital emergency room personnel.

(8) When the defendant is convicted of attempted mob

action, solicitation to commit mob action, or conspiracy to commit mob action under Section 8-1, 8-2, or 8-4 of the Criminal Code of 2012, where the criminal object is a violation of Section 25-1 of the Criminal Code of 2012, and an electronic communication is used in the commission of the offense. For the purposes of this paragraph (8), "electronic communication" shall have the meaning provided in Section 26.5-0.1 of the Criminal Code of 2012.

(d) For the purposes of this Section, "organized gang" has the meaning ascribed to it in Section 10 of the Illinois Streetgang Terrorism Omnibus Prevention Act.
(e) The court may impose an extended term sentence under Article 4.5 of Chapter V upon an offender who has been convicted of a felony violation of Section 11-1.20, 11-1.30, 11-1.40, 11-1.50, 11-1.60, 12-13, 12-14, 12-14.1, 12-15, or 12-16 of the Criminal Code of 1961 or the Criminal Code of 2012 when the victim of the offense is under 18 years of age at the time of the commission of the offense and, during the commission of the offense, the victim was under the influence of alcohol, regardless of whether or not the alcohol was supplied by the offender; and the offender, at the time of the commission of the offense, knew or should have known that the victim had consumed alcohol.
(Source: P.A. 98-14, eff. 1-1-14; 98-104, eff. 7-22-13; 98-385, eff. 1-1-14; 98-756, eff. 7-16-14; 99-77, eff. 1-1-16; 99-143, eff. 7-27-15; 99-180, eff. 7-29-15; 99-283, eff. 1-1-16; 99-347, eff. 1-1-16; 99-642, eff. 7-28-16.)

(730 ILCS 5/5-5-4) (from Ch. 38, par. 1005-5-4)
Sec. 5-5-4. Resentences.
(a) Where a conviction or sentence has been set aside on direct review or on collateral attack, the court shall not impose a new sentence for the same offense or for a different offense based on the same conduct which is more severe than the prior sentence less the portion of the prior sentence previously satisfied unless the more severe sentence is based upon conduct on the part of the defendant occurring after the original sentencing. If a sentence is vacated on appeal or on collateral attack due to the failure of the trier of fact at trial to determine beyond a reasonable doubt the existence of a fact (other than a prior conviction) necessary to increase the punishment for the offense beyond the statutory maximum otherwise applicable, either the defendant may be re-sentenced to a term within the range otherwise provided or, if the State files notice of its intention to again seek the extended sentence, the defendant shall be afforded a new trial.
(b) If a conviction or sentence has been set aside on direct review or on collateral attack and the court determines by clear and convincing evidence that the defendant was factually innocent of the charge, the court shall enter an order expunging the record of arrest from the official records of the arresting authority and order that the records of the clerk of the circuit court and Department of State Police be sealed until further order of the court upon good cause shown or as otherwise provided herein, and the name of the defendant obliterated from the official index requested to be kept by the circuit court clerk under Section 16 of the Clerks of Courts Act in connection with the arrest and conviction for the offense but the order shall not affect any index issued by the circuit court clerk before the entry of the order. The court shall enter the expungement order regardless of whether the defendant has prior criminal convictions.
All records sealed by the Department of State Police may be disseminated by the Department only as required by law or to the arresting authority, the State's Attorney, the court upon a later arrest for the same or similar offense, or for the purpose of sentencing for any subsequent felony. Upon conviction for any subsequent offense, the Department of Corrections shall have access to all sealed records of the Department pertaining to that individual.
Upon entry of the order of expungement, the clerk of the circuit court shall promptly mail a copy of the order to the person whose records were expunged and sealed.
(c) If a conviction has been vacated as a result of a claim of actual innocence based on newly discovered evidence made under Section 122-1 of the Code of Criminal Procedure of 1963 or Section 2-1401 of the Code of Civil Procedure, and the provisions of paragraphs (1) and (2) of subsection (g) of Section 2-702 of the Code of Civil Procedure are otherwise satisfied, the court shall enter an order for a certificate of innocence and an order expunging the conviction for which the petitioner has been determined to be innocent as provided in subsection (h) of Section 2-702 of the Code of Civil Procedure.
(Source: P.A. 98-133, eff. 1-1-14.)

(730 ILCS 5/5-5-4.1) (from Ch. 38, par. 1005-5-4.1)
Sec. 5-5-4.1. Appeal. The defendant has the right of appeal in all cases from sentences entered on conviction of first degree murder or any other Class of felony.
(Source: P.A. 84-1450.)

(730 ILCS 5/5-5-4.2) (from Ch. 38, par. 1005-5-4.2)
Sec. 5-5-4.2. Statewide Sentence Equalization Procedures.) The Supreme Court may by rule, not inconsistent with law, prescribe such practices and procedures as will promote a uniformity and parity of sentences within and among the various circuit courts and appellate court districts.
(Source: P.A. 80-1099.)

(730 ILCS 5/5-5-4.3)
Sec. 5-5-4.3. (Repealed).
(Source: P.A. 95-1052, eff. 7-1-09. Repealed by P.A. 97-800, eff. 7-13-12.)

(730 ILCS 5/5-5-5) (from Ch. 38, par. 1005-5-5)
Sec. 5-5-5. Loss and Restoration of Rights.
(a) Conviction and disposition shall not entail the loss by the defendant of any civil rights, except under this Section and Sections 29-6 and 29-10 of The Election Code, as now or hereafter amended.
(b) A person convicted of a felony shall be ineligible to hold an office created by the Constitution of this State until the completion of his sentence.
(c) A person sentenced to imprisonment shall lose his right to vote until released from imprisonment.
(d) On completion of sentence of imprisonment or upon discharge from probation, conditional discharge or periodic imprisonment, or at any time thereafter, all license rights and privileges granted under the authority of this State which have been revoked or suspended because of conviction of an offense shall be restored unless the authority having jurisdiction of such license rights finds after investigation and hearing that restoration is not in the public interest. This paragraph (d) shall not apply to the suspension or revocation of a license to operate a motor vehicle under the Illinois Vehicle Code.
(e) Upon a person's discharge from incarceration or parole, or upon a person's discharge from probation or at any time thereafter, the committing court may enter an order certifying that the sentence has been satisfactorily completed when the court believes it would assist in the rehabilitation of the person and be consistent with the public welfare. Such order may be entered upon the motion of the defendant or the State or upon the court's own motion.
(f) Upon entry of the order, the court shall issue to the person in whose favor the order has been entered a certificate stating that his behavior after conviction has warranted the issuance of the order.
(g) This Section shall not affect the right of a defendant to collaterally attack his conviction or to rely on it in bar of subsequent proceedings for the same offense.
(h) No application for any license specified in subsection (i) of this Section granted under the authority of this State shall be denied by reason of an eligible offender who has obtained a certificate of relief from disabilities, as defined in Article 5.5 of this Chapter, having been previously convicted of one or more criminal offenses, or by reason of a finding of lack of "good moral character" when the finding is based upon the fact that the applicant has previously been convicted of one or more criminal offenses, unless:
(1) there is a direct relationship between one or

more of the previous criminal offenses and the specific license sought; or

(2) the issuance of the license would involve an

unreasonable risk to property or to the safety or welfare of specific individuals or the general public.

In making such a determination, the licensing agency shall consider the following factors:
(1) the public policy of this State, as expressed in

Article 5.5 of this Chapter, to encourage the licensure and employment of persons previously convicted of one or more criminal offenses;

(2) the specific duties and responsibilities

necessarily related to the license being sought;

(3) the bearing, if any, the criminal offenses or

offenses for which the person was previously convicted will have on his or her fitness or ability to perform one or more such duties and responsibilities;

(4) the time which has elapsed since the occurrence

of the criminal offense or offenses;

(5) the age of the person at the time of occurrence

of the criminal offense or offenses;

(6) the seriousness of the offense or offenses;
(7) any information produced by the person or

produced on his or her behalf in regard to his or her rehabilitation and good conduct, including a certificate of relief from disabilities issued to the applicant, which certificate shall create a presumption of rehabilitation in regard to the offense or offenses specified in the certificate; and

(8) the legitimate interest of the licensing agency

in protecting property, and the safety and welfare of specific individuals or the general public.

(i) A certificate of relief from disabilities shall be issued only for a license or certification issued under the following Acts:
(1) the Animal Welfare Act; except that a certificate

of relief from disabilities may not be granted to provide for the issuance or restoration of a license under the Animal Welfare Act for any person convicted of violating Section 3, 3.01, 3.02, 3.03, 3.03-1, or 4.01 of the Humane Care for Animals Act or Section 26-5 or 48-1 of the Criminal Code of 1961 or the Criminal Code of 2012;

(2) the Illinois Athletic Trainers Practice Act;
(3) the Barber, Cosmetology, Esthetics, Hair

Braiding, and Nail Technology Act of 1985;

(4) the Boiler and Pressure Vessel Repairer

Regulation Act;

(5) the Boxing and Full-contact Martial Arts Act;
(6) the Illinois Certified Shorthand Reporters Act of

1984;

(7) the Illinois Farm Labor Contractor Certification

Act;

(8) the Interior Design Title Act;
(9) the Illinois Professional Land Surveyor Act of

1989;

(10) the Illinois Landscape Architecture Act of 1989;
(11) the Marriage and Family Therapy Licensing Act;
(12) the Private Employment Agency Act;
(13) the Professional Counselor and Clinical

Professional Counselor Licensing and Practice Act;

(14) the Real Estate License Act of 2000;
(15) the Illinois Roofing Industry Licensing Act;
(16) the Professional Engineering Practice Act of

1989;

(17) the Water Well and Pump Installation

Contractor's License Act;

(18) the Electrologist Licensing Act;
(19) the Auction License Act;
(20) the Illinois Architecture Practice Act of 1989;
(21) the Dietitian Nutritionist Practice Act;
(22) the Environmental Health Practitioner Licensing

Act;

(23) the Funeral Directors and Embalmers Licensing

Code;

(24) (blank);
(25) the Professional Geologist Licensing Act;
(26) the Illinois Public Accounting Act; and
(27) the Structural Engineering Practice Act of 1989.
(Source: P.A. 100-534, eff. 9-22-17.)

(730 ILCS 5/5-5-6) (from Ch. 38, par. 1005-5-6)
Sec. 5-5-6. In all convictions for offenses in violation of the Criminal Code of 1961 or the Criminal Code of 2012 or of Section 11-501 of the Illinois Vehicle Code in which the person received any injury to his or her person or damage to his or her real or personal property as a result of the criminal act of the defendant, the court shall order restitution as provided in this Section. In all other cases, except cases in which restitution is required under this Section, the court must at the sentence hearing determine whether restitution is an appropriate sentence to be imposed on each defendant convicted of an offense. If the court determines that an order directing the offender to make restitution is appropriate, the offender may be sentenced to make restitution. The court may consider restitution an appropriate sentence to be imposed on each defendant convicted of an offense in addition to a sentence of imprisonment. The sentence of the defendant to a term of imprisonment is not a mitigating factor that prevents the court from ordering the defendant to pay restitution. If the offender is sentenced to make restitution the Court shall determine the restitution as hereinafter set forth:
(a) At the sentence hearing, the court shall

determine whether the property may be restored in kind to the possession of the owner or the person entitled to possession thereof; or whether the defendant is possessed of sufficient skill to repair and restore property damaged; or whether the defendant should be required to make restitution in cash, for out-of-pocket expenses, damages, losses, or injuries found to have been proximately caused by the conduct of the defendant or another for whom the defendant is legally accountable under the provisions of Article 5 of the Criminal Code of 1961 or the Criminal Code of 2012.

(b) In fixing the amount of restitution to be paid in

cash, the court shall allow credit for property returned in kind, for property damages ordered to be repaired by the defendant, and for property ordered to be restored by the defendant; and after granting the credit, the court shall assess the actual out-of-pocket expenses, losses, damages, and injuries suffered by the victim named in the charge and any other victims who may also have suffered out-of-pocket expenses, losses, damages, and injuries proximately caused by the same criminal conduct of the defendant, and insurance carriers who have indemnified the named victim or other victims for the out-of-pocket expenses, losses, damages, or injuries, provided that in no event shall restitution be ordered to be paid on account of pain and suffering. When a victim's out-of-pocket expenses have been paid pursuant to the Crime Victims Compensation Act, the court shall order restitution be paid to the compensation program. If a defendant is placed on supervision for, or convicted of, domestic battery, the defendant shall be required to pay restitution to any domestic violence shelter in which the victim and any other family or household members lived because of the domestic battery. The amount of the restitution shall equal the actual expenses of the domestic violence shelter in providing housing and any other services for the victim and any other family or household members living at the shelter. If a defendant fails to pay restitution in the manner or within the time period specified by the court, the court may enter an order directing the sheriff to seize any real or personal property of a defendant to the extent necessary to satisfy the order of restitution and dispose of the property by public sale. All proceeds from such sale in excess of the amount of restitution plus court costs and the costs of the sheriff in conducting the sale shall be paid to the defendant. The defendant convicted of domestic battery, if a person under 18 years of age was present and witnessed the domestic battery of the victim, is liable to pay restitution for the cost of any counseling required for the child at the discretion of the court.

(c) In cases where more than one defendant is

accountable for the same criminal conduct that results in out-of-pocket expenses, losses, damages, or injuries, each defendant shall be ordered to pay restitution in the amount of the total actual out-of-pocket expenses, losses, damages, or injuries to the victim proximately caused by the conduct of all of the defendants who are legally accountable for the offense.

(1) In no event shall the victim be entitled to

recover restitution in excess of the actual out-of-pocket expenses, losses, damages, or injuries, proximately caused by the conduct of all of the defendants.

(2) As between the defendants, the court may

apportion the restitution that is payable in proportion to each co-defendant's culpability in the commission of the offense.

(3) In the absence of a specific order

apportioning the restitution, each defendant shall bear his pro rata share of the restitution.

(4) As between the defendants, each defendant

shall be entitled to a pro rata reduction in the total restitution required to be paid to the victim for amounts of restitution actually paid by co-defendants, and defendants who shall have paid more than their pro rata share shall be entitled to refunds to be computed by the court as additional amounts are paid by co-defendants.

(d) In instances where a defendant has more than one

criminal charge pending against him in a single case, or more than one case, and the defendant stands convicted of one or more charges, a plea agreement negotiated by the State's Attorney and the defendants may require the defendant to make restitution to victims of charges that have been dismissed or which it is contemplated will be dismissed under the terms of the plea agreement, and under the agreement, the court may impose a sentence of restitution on the charge or charges of which the defendant has been convicted that would require the defendant to make restitution to victims of other offenses as provided in the plea agreement.

(e) The court may require the defendant to apply the

balance of the cash bond, after payment of court costs, and any fine that may be imposed to the payment of restitution.

(f) Taking into consideration the ability of the

defendant to pay, including any real or personal property or any other assets of the defendant, the court shall determine whether restitution shall be paid in a single payment or in installments, and shall fix a period of time not in excess of 5 years, except for violations of Sections 16-1.3 and 17-56 of the Criminal Code of 1961 or the Criminal Code of 2012, or the period of time specified in subsection (f-1), not including periods of incarceration, within which payment of restitution is to be paid in full. Complete restitution shall be paid in as short a time period as possible. However, if the court deems it necessary and in the best interest of the victim, the court may extend beyond 5 years the period of time within which the payment of restitution is to be paid. If the defendant is ordered to pay restitution and the court orders that restitution is to be paid over a period greater than 6 months, the court shall order that the defendant make monthly payments; the court may waive this requirement of monthly payments only if there is a specific finding of good cause for waiver.

(f-1)(1) In addition to any other penalty prescribed

by law and any restitution ordered under this Section that did not include long-term physical health care costs, the court may, upon conviction of any misdemeanor or felony, order a defendant to pay restitution to a victim in accordance with the provisions of this subsection (f-1) if the victim has suffered physical injury as a result of the offense that is reasonably probable to require or has required long-term physical health care for more than 3 months. As used in this subsection (f-1) "long-term physical health care" includes mental health care.

(2) The victim's estimate of long-term physical

health care costs may be made as part of a victim impact statement under Section 6 of the Rights of Crime Victims and Witnesses Act or made separately. The court shall enter the long-term physical health care restitution order at the time of sentencing. An order of restitution made under this subsection (f-1) shall fix a monthly amount to be paid by the defendant for as long as long-term physical health care of the victim is required as a result of the offense. The order may exceed the length of any sentence imposed upon the defendant for the criminal activity. The court shall include as a special finding in the judgment of conviction its determination of the monthly cost of long-term physical health care.

(3) After a sentencing order has been entered, the

court may from time to time, on the petition of either the defendant or the victim, or upon its own motion, enter an order for restitution for long-term physical care or modify the existing order for restitution for long-term physical care as to the amount of monthly payments. Any modification of the order shall be based only upon a substantial change of circumstances relating to the cost of long-term physical health care or the financial condition of either the defendant or the victim. The petition shall be filed as part of the original criminal docket.

(g) In addition to the sentences provided for in

Sections 11-1.20, 11-1.30, 11-1.40, 11-1.50, 11-1.60, 11-19.2, 11-20.1, 11-20.1B, 11-20.3, 12-13, 12-14, 12-14.1, 12-15, and 12-16, and subdivision (a)(4) of Section 11-14.4, of the Criminal Code of 1961 or the Criminal Code of 2012, the court may order any person who is convicted of violating any of those Sections or who was charged with any of those offenses and which charge was reduced to another charge as a result of a plea agreement under subsection (d) of this Section to meet all or any portion of the financial obligations of treatment, including but not limited to medical, psychiatric, or rehabilitative treatment or psychological counseling, prescribed for the victim or victims of the offense.

The payments shall be made by the defendant to the

clerk of the circuit court and transmitted by the clerk to the appropriate person or agency as directed by the court. Except as otherwise provided in subsection (f-1), the order may require such payments to be made for a period not to exceed 5 years after sentencing, not including periods of incarceration.

(h) The judge may enter an order of withholding to

collect the amount of restitution owed in accordance with Part 8 of Article XII of the Code of Civil Procedure.

(i) A sentence of restitution may be modified or

revoked by the court if the offender commits another offense, or the offender fails to make restitution as ordered by the court, but no sentence to make restitution shall be revoked unless the court shall find that the offender has had the financial ability to make restitution, and he has wilfully refused to do so. When the offender's ability to pay restitution was established at the time an order of restitution was entered or modified, or when the offender's ability to pay was based on the offender's willingness to make restitution as part of a plea agreement made at the time the order of restitution was entered or modified, there is a rebuttable presumption that the facts and circumstances considered by the court at the hearing at which the order of restitution was entered or modified regarding the offender's ability or willingness to pay restitution have not materially changed. If the court shall find that the defendant has failed to make restitution and that the failure is not wilful, the court may impose an additional period of time within which to make restitution. The length of the additional period shall not be more than 2 years. The court shall retain all of the incidents of the original sentence, including the authority to modify or enlarge the conditions, and to revoke or further modify the sentence if the conditions of payment are violated during the additional period.

(j) The procedure upon the filing of a Petition to

Revoke a sentence to make restitution shall be the same as the procedures set forth in Section 5-6-4 of this Code governing violation, modification, or revocation of Probation, of Conditional Discharge, or of Supervision.

(k) Nothing contained in this Section shall preclude

the right of any party to proceed in a civil action to recover for any damages incurred due to the criminal misconduct of the defendant.

(l) Restitution ordered under this Section shall not

be subject to disbursement by the circuit clerk under Section 27.5 of the Clerks of Courts Act.

(m) A restitution order under this Section is a

judgment lien in favor of the victim that:

(1) Attaches to the property of the person

subject to the order;

(2) May be perfected in the same manner as

provided in Part 3 of Article 9 of the Uniform Commercial Code;

(3) May be enforced to satisfy any payment that

is delinquent under the restitution order by the person in whose favor the order is issued or the person's assignee; and

(4) Expires in the same manner as a judgment lien

created in a civil proceeding.

When a restitution order is issued under this

Section, the issuing court shall send a certified copy of the order to the clerk of the circuit court in the county where the charge was filed. Upon receiving the order, the clerk shall enter and index the order in the circuit court judgment docket.

(n) An order of restitution under this Section does

not bar a civil action for:

(1) Damages that the court did not require the

person to pay to the victim under the restitution order but arise from an injury or property damages that is the basis of restitution ordered by the court; and

(2) Other damages suffered by the victim.
The restitution order is not discharged by the completion of the sentence imposed for the offense.
A restitution order under this Section is not discharged by the liquidation of a person's estate by a receiver. A restitution order under this Section may be enforced in the same manner as judgment liens are enforced under Article XII of the Code of Civil Procedure.
The provisions of Section 2-1303 of the Code of Civil Procedure, providing for interest on judgments, apply to judgments for restitution entered under this Section.
(Source: P.A. 96-290, eff. 8-11-09; 96-1551, eff. 7-1-11; 97-482, eff. 1-1-12; 97-817, eff. 1-1-13; 97-1150, eff. 1-25-13.)

(730 ILCS 5/5-5-7) (from Ch. 38, par. 1005-5-7)
Sec. 5-5-7. Neither the State, any local government, probation department, public or community service program or site, nor any official, volunteer, or employee thereof acting in the course of their official duties shall be liable for any injury or loss a person might receive while performing public or community service as ordered either (1) by the court or (2) by any duly authorized station or probation adjustment, teen court, community mediation, or other administrative diversion program authorized by the Juvenile Court Act of 1987 for a violation of a penal statute of this State or a local government ordinance (whether penal, civil, or quasi-criminal) or for a traffic offense, nor shall they be liable for any tortious acts of any person performing public or community service, except for wilful, wanton misconduct or gross negligence on the part of such governmental unit, probation department, or public or community service program or site, or the official, volunteer, or employee.
(Source: P.A. 91-820, eff. 6-13-00.)

(730 ILCS 5/5-5-8) (from Ch. 38, par. 1005-5-8)
Sec. 5-5-8. No person assigned to a public or community service program shall be considered an employee for any purpose, nor shall the county board be obligated to provide any compensation to such person.
(Source: P.A. 85-449.)

(730 ILCS 5/5-5-9) (from Ch. 38, par. 1005-5-9)
Sec. 5-5-9. Community service. When a defendant is ordered by the court to perform community service as a condition of his or her sentence, the court in its discretion may appoint a non-profit organization to administer a program of community service relating to cleaning up the community, repairing damage, and painting buildings or other structures defaced. The non-profit organization approved by the court may determine dates and locations of the defendant's service, procure necessary cleaning or other utensils for defendant to use in performing community service, choose sites to be repainted or cleaned, and provide supervision of the defendant's activities. A defendant participating in the program shall be given reasonable rest periods as determined by the non-profit organization with the approval of the court. The county sheriff or municipal law enforcement agency may provide one or more peace officers to supervise the program. A defendant who fails to successfully complete the community service program established in this Section shall be subject to resentencing as provided in this Chapter V.
(Source: P.A. 87-907.)

(730 ILCS 5/5-5-10)
Sec. 5-5-10. Community service fee. When an offender or defendant is ordered by the court to perform community service and the offender is not otherwise assessed a fee for probation services, the court shall impose a fee of $50 for each month the community service ordered by the court is supervised by a probation and court services department, unless after determining the inability of the person sentenced to community service to pay the fee, the court assesses a lesser fee. The court may not impose a fee on a minor who is placed in the guardianship or custody of the Department of Children and Family Services under the Juvenile Court Act of 1987 while the minor is in placement. The fee shall be imposed only on an offender who is actively supervised by the probation and court services department. The fee shall be collected by the clerk of the circuit court. The clerk of the circuit court shall pay all monies collected from this fee to the county treasurer for deposit in the probation and court services fund under Section 15.1 of the Probation and Probation Officers Act.
A circuit court may not impose a probation fee in excess of $25 per month unless: (1) the circuit court has adopted, by administrative order issued by the chief judge, a standard probation fee guide determining an offender's ability to pay, under guidelines developed by the Administrative Office of the Illinois Courts; and (2) the circuit court has authorized, by administrative order issued by the chief judge, the creation of a Crime Victim's Services Fund, to be administered by the Chief Judge or his or her designee, for services to crime victims and their families. Of the amount collected as a probation fee, not to exceed $5 of that fee collected per month may be used to provide services to crime victims and their families.
(Source: P.A. 100-159, eff. 8-18-17.)

(730 ILCS 5/Ch. V Art. 5.5 heading)

(730 ILCS 5/5-5.5-5)
Sec. 5-5.5-5. Definition. In this Article, "eligible offender" means a person who has been convicted of a crime in this State or of an offense in any other jurisdiction that does not include any offense or attempted offense that would subject a person to registration under the Sex Offender Registration Act, the Arsonist Registration Act, or the Murderer and Violent Offender Against Youth Registration Act. "Eligible offender" does not include a person who has been convicted of arson, aggravated arson, kidnapping, aggravated kidnaping, aggravated driving under the influence of alcohol, other drug or drugs, or intoxicating compound or compounds, or any combination thereof, or aggravated domestic battery.
(Source: P.A. 99-381, eff. 1-1-16; 99-642, eff. 7-28-16.)

(730 ILCS 5/5-5.5-10)
Sec. 5-5.5-10. Certificate of relief from disabilities.
(a) A certificate of relief from disabilities does not, however, in any way prevent any judicial proceeding, administrative, licensing, or other body, board, or authority from relying upon the conviction specified in the certificate as the basis for the exercise of its discretionary power to suspend, revoke, or refuse to issue or refuse to renew any license, permit, or other authority or privilege.
(b) A certificate of relief from disabilities shall not limit or prevent the introduction of evidence of a prior conviction for purposes of impeachment of a witness in a judicial or other proceeding where otherwise authorized by the applicable rules of evidence.
(Source: P.A. 93-207, eff. 1-1-04.)

(730 ILCS 5/5-5.5-15)
Sec. 5-5.5-15. Certificates of relief from disabilities issued by courts.
(a) Any circuit court of this State may issue a certificate of relief from disabilities to an eligible offender for a conviction that occurred in that court if the court imposed the sentence. The certificate may be issued (i) at the time sentence is pronounced, in which case it may grant relief from disabilities, or (ii) at any time thereafter, in which case it shall apply only to disabilities.
(b) The certificate may not be issued by the court unless the court is satisfied, based on clear and convincing evidence, that:
(1) the person to whom it is to be granted is an

eligible offender, as defined in Section 5-5.5-5;

(2) the relief to be granted by the certificate is

consistent with the rehabilitation of the eligible offender; and

(3) the relief to be granted by the certificate is

consistent with the public interest.

(c) If a certificate of relief from disabilities is not issued at the time sentence is pronounced it shall only be issued thereafter upon verified application to the court. The court may, for the purpose of determining whether the certificate shall be issued, request the probation or court services department to conduct an investigation of the applicant. Any probation officer requested to make an investigation under this Section shall prepare and submit to the court a written report in accordance with the request.
(d) Any court that has issued a certificate of relief from disabilities may at any time issue a new certificate to enlarge the relief previously granted provided that the provisions of clauses (1) through (3) of subsection (b) of this Section apply to the issuance of any such new certificate.
(e) Any written report submitted to the court under this Section is confidential and may not be made available to any person or public or private agency except if specifically required or permitted by statute or upon specific authorization of the court. However, it shall be made available by the court for examination by the applicant's attorney, or the applicant himself or herself, if he or she has no attorney. In its discretion, the court may except from disclosure a part or parts of the report that are not relevant to the granting of a certificate, or sources of information which have been obtained on a promise of confidentiality, or any other portion of the report, disclosure of which would not be in the interest of justice. The action of the court excepting information from disclosure shall be subject to appellate review. The court, in its discretion, may hold a conference in open court or in chambers to afford an applicant an opportunity to controvert or to comment upon any portions of the report. The court may also conduct a summary hearing at the conference on any matter relevant to the granting of the application and may take testimony under oath.
(f) An employer is not civilly or criminally liable for an act or omission by an employee who has been issued a certificate of relief from disabilities, except for a willful or wanton act by the employer in hiring the employee who has been issued a certificate of relief from disabilities.
(Source: P.A. 96-852, eff. 1-1-10.)

(730 ILCS 5/5-5.5-20)
Sec. 5-5.5-20. (Repealed).
(Source: P.A. 93-207, eff. 1-1-04. Repealed by P.A. 96-852, eff. 1-1-10.)

(730 ILCS 5/5-5.5-25)
Sec. 5-5.5-25. Certificate of good conduct.
(a) A certificate of good conduct may be granted as provided in this Section to relieve an eligible offender of any employment bar. The certificate may be limited to one or more disabilities or bars or may relieve the individual of all disabilities and bars.
Notwithstanding any other provision of law, a certificate of good conduct does not relieve an offender of any employment-related disability imposed by law by reason of his or her conviction of a crime that would prevent his or her employment by the Department of Corrections, Department of Juvenile Justice, or any other law enforcement agency in the State.
(a-6) A certificate of good conduct may be granted as provided in this Section to an eligible offender as defined in Section 5-5.5-5 of this Code who has demonstrated by clear and convincing evidence that he or she has been a law-abiding citizen and is fully rehabilitated.
(b)(i) A certificate of good conduct may not, however, in any way prevent any judicial proceeding, administrative, licensing, or other body, board, or authority from considering the conviction specified in the certificate.
(ii) A certificate of good conduct shall not limit or prevent the introduction of evidence of a prior conviction for purposes of impeachment of a witness in a judicial or other proceeding where otherwise authorized by the applicable rules of evidence.
(iii) A certificate of good conduct does not limit the employer from accessing criminal background information; nor does it hide, alter, or expunge the record.
(c) An employer is not civilly or criminally liable for an act or omission by an employee who has been issued a certificate of good conduct, except for a willful or wanton act by the employer in hiring the employee who has been issued a certificate of good conduct.
(Source: P.A. 96-852, eff. 1-1-10.)

(730 ILCS 5/5-5.5-30)
Sec. 5-5.5-30. Issuance of certificate of good conduct.
(a) After a rehabilitation review has been held, in a manner designated by the chief judge of the judicial circuit in which the conviction was entered, the Circuit Court of that judicial circuit shall have the power to issue a certificate of good conduct to any eligible offender previously convicted of a crime in this State, and shall make a specific finding of rehabilitation with the force and effect of a final judgment on the merits, when the Court is satisfied that:
(1) the applicant has conducted himself or herself in

a manner warranting the issuance for a minimum period in accordance with the provisions of subsection (c) of this Section;

(2) the relief to be granted by the certificate is

consistent with the rehabilitation of the applicant; and

(3) the relief to be granted is consistent with the

public interest.

(b) The Circuit Court shall have the power to issue a certificate of good conduct to any person previously convicted of a crime in any other jurisdiction, when the Court is satisfied that:
(1) the applicant has demonstrated that there exist

specific facts and circumstances and specific sections of Illinois State law that have an adverse impact on the applicant and warrant the application for relief to be made in Illinois; and

(2) the provisions of paragraphs (1), (2), and (3) of

subsection (a) of this Section have been met.

(c) The minimum period of good conduct by the individual referred to in paragraph (1) of subsection (a) of this Section, shall be as follows: if the most serious crime of which the individual was convicted is a misdemeanor, the minimum period of good conduct shall be one year; if the most serious crime of which the individual was convicted is a felony, the minimum period of good conduct shall be 2 years. Criminal acts committed outside the State shall be classified as acts committed within the State based on the maximum sentence that could have been imposed based upon the conviction under the laws of the foreign jurisdiction. The minimum period of good conduct by the individual shall be measured either from the date of the payment of any fine imposed upon him or her, or from the date of his or her release from custody by parole, mandatory supervised release or commutation or termination of his or her sentence. The Circuit Court shall have power and it shall be its duty to investigate all persons when the application is made and to grant or deny the same within a reasonable time after the making of the application.
(d) If the Circuit Court has issued a certificate of good conduct, the Court may at any time issue a new certificate enlarging the relief previously granted.
(e) Any certificate of good conduct issued by the Court to an individual who at the time of the issuance of the certificate is under the conditions of parole or mandatory supervised release imposed by the Prisoner Review Board shall be deemed to be a temporary certificate until the time as the individual is discharged from the terms of parole or mandatory supervised release, and, while temporary, the certificate may be revoked by the Court for violation of the conditions of parole or mandatory supervised release. Revocation shall be upon notice to the parolee or releasee, who shall be accorded an opportunity to explain the violation prior to a decision on the revocation. If the certificate is not so revoked, it shall become a permanent certificate upon expiration or termination of the offender's parole or mandatory supervised release term.
(f) The Court shall, upon notice to a certificate holder, have the power to revoke a certificate of good conduct upon a subsequent conviction.
(Source: P.A. 99-381, eff. 1-1-16.)

(730 ILCS 5/5-5.5-35)
Sec. 5-5.5-35. Effect of revocation; use of revoked certificate.
(a) If a certificate of relief from disabilities is deemed to be temporary and the certificate is revoked, disabilities and forfeitures thereby relieved shall be reinstated as of the date upon which the person to whom the certificate was issued receives written notice of the revocation. Any such person shall upon receipt of the notice surrender the certificate to the issuing court.
(b) A person who knowingly uses or attempts to use a revoked certificate of relief from disabilities in order to obtain or to exercise any right or privilege that he or she would not be entitled to obtain or to exercise without a valid certificate is guilty of a Class A misdemeanor.
(Source: P.A. 96-852, eff. 1-1-10.)

(730 ILCS 5/5-5.5-40)
Sec. 5-5.5-40. Forms and filing.
(a) All applications, certificates, and orders of revocation necessary for the purposes of this Article shall be upon forms prescribed by the Chief Justice of the Supreme Court or his or her designee. The forms relating to certificates of relief from disabilities and certificates of good conduct shall be distributed by the Director of the Division of Probation Services.
(b) Any court or board issuing or revoking any certificate under this Article shall immediately file a copy of the certificate or of the order of revocation with the Director of State Police.
(Source: P.A. 96-852, eff. 1-1-10.)

(730 ILCS 5/5-5.5-45)
Sec. 5-5.5-45. Certificate not to be deemed to be a pardon. Nothing contained in this Article shall be deemed to alter or limit or affect the manner of applying for pardons to the Governor, and no certificate issued under this Article shall be deemed or construed to be a pardon.
(Source: P.A. 93-207, eff. 1-1-04.)

(730 ILCS 5/5-5.5-50)
Sec. 5-5.5-50. Report. The Department of Professional Regulation shall report to the General Assembly by November 30 of each year, for each occupational licensure category, the number of licensure applicants with felony convictions, the number of applicants with certificates of relief from disabilities, the number of licenses awarded to applicants with felony convictions, the number of licenses awarded to applicants with certificates of relief from disabilities, the number of applicants with felony convictions denied licenses, and the number of applicants with certificates of relief from disabilities denied licenses.
(Source: P.A. 93-207, eff. 1-1-04.)

(730 ILCS 5/Ch. V Art. 6 heading)

(730 ILCS 5/5-6-1) (from Ch. 38, par. 1005-6-1)
Sec. 5-6-1. Sentences of Probation and of Conditional Discharge and Disposition of Supervision. The General Assembly finds that in order to protect the public, the criminal justice system must compel compliance with the conditions of probation by responding to violations with swift, certain and fair punishments and intermediate sanctions. The Chief Judge of each circuit shall adopt a system of structured, intermediate sanctions for violations of the terms and conditions of a sentence of probation, conditional discharge or disposition of supervision.
(a) Except where specifically prohibited by other provisions of this Code, the court shall impose a sentence of probation or conditional discharge upon an offender unless, having regard to the nature and circumstance of the offense, and to the history, character and condition of the offender, the court is of the opinion that:
(1) his imprisonment or periodic imprisonment is

necessary for the protection of the public; or

(2) probation or conditional discharge would

deprecate the seriousness of the offender's conduct and would be inconsistent with the ends of justice; or

(3) a combination of imprisonment with concurrent or

consecutive probation when an offender has been admitted into a drug court program under Section 20 of the Drug Court Treatment Act is necessary for the protection of the public and for the rehabilitation of the offender.

The court shall impose as a condition of a sentence of probation, conditional discharge, or supervision, that the probation agency may invoke any sanction from the list of intermediate sanctions adopted by the chief judge of the circuit court for violations of the terms and conditions of the sentence of probation, conditional discharge, or supervision, subject to the provisions of Section 5-6-4 of this Act.
(b) The court may impose a sentence of conditional discharge for an offense if the court is of the opinion that neither a sentence of imprisonment nor of periodic imprisonment nor of probation supervision is appropriate.
(b-1) Subsections (a) and (b) of this Section do not apply to a defendant charged with a misdemeanor or felony under the Illinois Vehicle Code or reckless homicide under Section 9-3 of the Criminal Code of 1961 or the Criminal Code of 2012 if the defendant within the past 12 months has been convicted of or pleaded guilty to a misdemeanor or felony under the Illinois Vehicle Code or reckless homicide under Section 9-3 of the Criminal Code of 1961 or the Criminal Code of 2012.
(c) The court may, upon a plea of guilty or a stipulation by the defendant of the facts supporting the charge or a finding of guilt, defer further proceedings and the imposition of a sentence, and enter an order for supervision of the defendant, if the defendant is not charged with: (i) a Class A misdemeanor, as defined by the following provisions of the Criminal Code of 1961 or the Criminal Code of 2012: Sections 11-9.1; 12-3.2; 11-1.50 or 12-15; 26-5 or 48-1; 31-1; 31-6; 31-7; paragraphs (2) and (3) of subsection (a) of Section 21-1; paragraph (1) through (5), (8), (10), and (11) of subsection (a) of Section 24-1; (ii) a Class A misdemeanor violation of Section 3.01, 3.03-1, or 4.01 of the Humane Care for Animals Act; or (iii) a felony. If the defendant is not barred from receiving an order for supervision as provided in this subsection, the court may enter an order for supervision after considering the circumstances of the offense, and the history, character and condition of the offender, if the court is of the opinion that:
(1) the offender is not likely to commit further

crimes;

(2) the defendant and the public would be best served

if the defendant were not to receive a criminal record; and

(3) in the best interests of justice an order of

supervision is more appropriate than a sentence otherwise permitted under this Code.

(c-5) Subsections (a), (b), and (c) of this Section do not apply to a defendant charged with a second or subsequent violation of Section 6-303 of the Illinois Vehicle Code committed while his or her driver's license, permit or privileges were revoked because of a violation of Section 9-3 of the Criminal Code of 1961 or the Criminal Code of 2012, relating to the offense of reckless homicide, or a similar provision of a law of another state.
(d) The provisions of paragraph (c) shall not apply to a defendant charged with violating Section 11-501 of the Illinois Vehicle Code or a similar provision of a local ordinance when the defendant has previously been:
(1) convicted for a violation of Section 11-501 of

the Illinois Vehicle Code or a similar provision of a local ordinance or any similar law or ordinance of another state; or

(2) assigned supervision for a violation of Section

11-501 of the Illinois Vehicle Code or a similar provision of a local ordinance or any similar law or ordinance of another state; or

(3) pleaded guilty to or stipulated to the facts

supporting a charge or a finding of guilty to a violation of Section 11-503 of the Illinois Vehicle Code or a similar provision of a local ordinance or any similar law or ordinance of another state, and the plea or stipulation was the result of a plea agreement.

The court shall consider the statement of the prosecuting authority with regard to the standards set forth in this Section.
(e) The provisions of paragraph (c) shall not apply to a defendant charged with violating Section 16-25 or 16A-3 of the Criminal Code of 1961 or the Criminal Code of 2012 if said defendant has within the last 5 years been:
(1) convicted for a violation of Section 16-25 or

16A-3 of the Criminal Code of 1961 or the Criminal Code of 2012; or

(2) assigned supervision for a violation of Section

16-25 or 16A-3 of the Criminal Code of 1961 or the Criminal Code of 2012.

The court shall consider the statement of the prosecuting authority with regard to the standards set forth in this Section.
(f) The provisions of paragraph (c) shall not apply to a defendant charged with violating Sections 15-111, 15-112, 15-301, paragraph (b) of Section 6-104, Section 11-605, paragraph (d-5) of Section 11-605.1, Section 11-1002.5, or Section 11-1414 of the Illinois Vehicle Code or a similar provision of a local ordinance.
(g) Except as otherwise provided in paragraph (i) of this Section, the provisions of paragraph (c) shall not apply to a defendant charged with violating Section 3-707, 3-708, 3-710, or 5-401.3 of the Illinois Vehicle Code or a similar provision of a local ordinance if the defendant has within the last 5 years been:
(1) convicted for a violation of Section 3-707,

3-708, 3-710, or 5-401.3 of the Illinois Vehicle Code or a similar provision of a local ordinance; or

(2) assigned supervision for a violation of Section

3-707, 3-708, 3-710, or 5-401.3 of the Illinois Vehicle Code or a similar provision of a local ordinance.

The court shall consider the statement of the prosecuting authority with regard to the standards set forth in this Section.
(h) The provisions of paragraph (c) shall not apply to a defendant under the age of 21 years charged with violating a serious traffic offense as defined in Section 1-187.001 of the Illinois Vehicle Code:
(1) unless the defendant, upon payment of the fines,

penalties, and costs provided by law, agrees to attend and successfully complete a traffic safety program approved by the court under standards set by the Conference of Chief Circuit Judges. The accused shall be responsible for payment of any traffic safety program fees. If the accused fails to file a certificate of successful completion on or before the termination date of the supervision order, the supervision shall be summarily revoked and conviction entered. The provisions of Supreme Court Rule 402 relating to pleas of guilty do not apply in cases when a defendant enters a guilty plea under this provision; or

(2) if the defendant has previously been sentenced

under the provisions of paragraph (c) on or after January 1, 1998 for any serious traffic offense as defined in Section 1-187.001 of the Illinois Vehicle Code.

(h-1) The provisions of paragraph (c) shall not apply to a defendant under the age of 21 years charged with an offense against traffic regulations governing the movement of vehicles or any violation of Section 6-107 or Section 12-603.1 of the Illinois Vehicle Code, unless the defendant, upon payment of the fines, penalties, and costs provided by law, agrees to attend and successfully complete a traffic safety program approved by the court under standards set by the Conference of Chief Circuit Judges. The accused shall be responsible for payment of any traffic safety program fees. If the accused fails to file a certificate of successful completion on or before the termination date of the supervision order, the supervision shall be summarily revoked and conviction entered. The provisions of Supreme Court Rule 402 relating to pleas of guilty do not apply in cases when a defendant enters a guilty plea under this provision.
(i) The provisions of paragraph (c) shall not apply to a defendant charged with violating Section 3-707 of the Illinois Vehicle Code or a similar provision of a local ordinance if the defendant has been assigned supervision for a violation of Section 3-707 of the Illinois Vehicle Code or a similar provision of a local ordinance.
(j) The provisions of paragraph (c) shall not apply to a defendant charged with violating Section 6-303 of the Illinois Vehicle Code or a similar provision of a local ordinance when the revocation or suspension was for a violation of Section 11-501 or a similar provision of a local ordinance or a violation of Section 11-501.1 or paragraph (b) of Section 11-401 of the Illinois Vehicle Code if the defendant has within the last 10 years been:
(1) convicted for a violation of Section 6-303 of the

Illinois Vehicle Code or a similar provision of a local ordinance; or

(2) assigned supervision for a violation of Section

6-303 of the Illinois Vehicle Code or a similar provision of a local ordinance.

(k) The provisions of paragraph (c) shall not apply to a defendant charged with violating any provision of the Illinois Vehicle Code or a similar provision of a local ordinance that governs the movement of vehicles if, within the 12 months preceding the date of the defendant's arrest, the defendant has been assigned court supervision on 2 occasions for a violation that governs the movement of vehicles under the Illinois Vehicle Code or a similar provision of a local ordinance. The provisions of this paragraph (k) do not apply to a defendant charged with violating Section 11-501 of the Illinois Vehicle Code or a similar provision of a local ordinance.
(l) A defendant charged with violating any provision of the Illinois Vehicle Code or a similar provision of a local ordinance who receives a disposition of supervision under subsection (c) shall pay an additional fee of $29, to be collected as provided in Sections 27.5 and 27.6 of the Clerks of Courts Act. In addition to the $29 fee, the person shall also pay a fee of $6, which, if not waived by the court, shall be collected as provided in Sections 27.5 and 27.6 of the Clerks of Courts Act. The $29 fee shall be disbursed as provided in Section 16-104c of the Illinois Vehicle Code. If the $6 fee is collected, $5.50 of the fee shall be deposited into the Circuit Court Clerk Operation and Administrative Fund created by the Clerk of the Circuit Court and 50 cents of the fee shall be deposited into the Prisoner Review Board Vehicle and Equipment Fund in the State treasury.
(m) Any person convicted of, pleading guilty to, or placed on supervision for a serious traffic violation, as defined in Section 1-187.001 of the Illinois Vehicle Code, a violation of Section 11-501 of the Illinois Vehicle Code, or a violation of a similar provision of a local ordinance shall pay an additional fee of $35, to be disbursed as provided in Section 16-104d of that Code.
This subsection (m) becomes inoperative on January 1, 2020.
(n) The provisions of paragraph (c) shall not apply to any person under the age of 18 who commits an offense against traffic regulations governing the movement of vehicles or any violation of Section 6-107 or Section 12-603.1 of the Illinois Vehicle Code, except upon personal appearance of the defendant in court and upon the written consent of the defendant's parent or legal guardian, executed before the presiding judge. The presiding judge shall have the authority to waive this requirement upon the showing of good cause by the defendant.
(o) The provisions of paragraph (c) shall not apply to a defendant charged with violating Section 6-303 of the Illinois Vehicle Code or a similar provision of a local ordinance when the suspension was for a violation of Section 11-501.1 of the Illinois Vehicle Code and when:
(1) at the time of the violation of Section 11-501.1

of the Illinois Vehicle Code, the defendant was a first offender pursuant to Section 11-500 of the Illinois Vehicle Code and the defendant failed to obtain a monitoring device driving permit; or

(2) at the time of the violation of Section 11-501.1

of the Illinois Vehicle Code, the defendant was a first offender pursuant to Section 11-500 of the Illinois Vehicle Code, had subsequently obtained a monitoring device driving permit, but was driving a vehicle not equipped with a breath alcohol ignition interlock device as defined in Section 1-129.1 of the Illinois Vehicle Code.

(p) The provisions of paragraph (c) shall not apply to a defendant charged with violating Section 11-601.5 of the Illinois Vehicle Code or a similar provision of a local ordinance when the defendant has previously been:
(1) convicted for a violation of Section 11-601.5 of

the Illinois Vehicle Code or a similar provision of a local ordinance or any similar law or ordinance of another state; or

(2) assigned supervision for a violation of Section

11-601.5 of the Illinois Vehicle Code or a similar provision of a local ordinance or any similar law or ordinance of another state.

(q) The provisions of paragraph (c) shall not apply to a defendant charged with violating subsection (b) of Section 11-601 or Section 11-601.5 of the Illinois Vehicle Code when the defendant was operating a vehicle, in an urban district, at a speed that is 26 miles per hour or more in excess of the applicable maximum speed limit established under Chapter 11 of the Illinois Vehicle Code.
(r) The provisions of paragraph (c) shall not apply to a defendant charged with violating any provision of the Illinois Vehicle Code or a similar provision of a local ordinance if the violation was the proximate cause of the death of another and the defendant's driving abstract contains a prior conviction or disposition of court supervision for any violation of the Illinois Vehicle Code, other than an equipment violation, or a suspension, revocation, or cancellation of the driver's license.
(s) The provisions of paragraph (c) shall not apply to a defendant charged with violating subsection (i) of Section 70 of the Firearm Concealed Carry Act.
(Source: P.A. 98-169, eff. 1-1-14; 98-658, eff. 6-23-14; 98-899, eff. 8-15-14; 99-78, eff. 7-20-15; 99-212, eff. 1-1-16.)

(730 ILCS 5/5-6-2) (from Ch. 38, par. 1005-6-2)
Sec. 5-6-2. Incidents of Probation and of Conditional Discharge.
(a) When an offender is sentenced to probation or conditional discharge, the court shall impose a period as provided in Article 4.5 of Chapter V, and shall specify the conditions under Section 5-6-3.
(b) Multiple terms of probation imposed at the same time shall run concurrently.
(c) The court may at any time terminate probation or conditional discharge if warranted by the conduct of the offender and the ends of justice, as provided in Section 5-6-4.
(c-1) For purposes of this subsection (c-1), a "violent offense" means an offense in which bodily harm is inflicted or force is used against any person or threatened against any person; an offense involving sexual conduct, sexual penetration, or sexual exploitation; an offense involving domestic violence; an offense of domestic battery, violation of an order of protection, stalking, or hate crime; an offense of driving under the influence of drugs or alcohol; or an offense involving the possession of a firearm or dangerous weapon. An offender, other than an offender sentenced on a violent offense, shall be entitled to a time credit toward the completion of the offender's probation or conditional discharge as follows:
(1) For obtaining a high school diploma or GED: 90

days.

(2) For obtaining an associate's degree, career

certificate, or vocational technical certification: 120 days.

(3) For obtaining a bachelor's degree: 180 days.
An offender's supervising officer shall promptly and as soon as practicable notify the court of the offender's right to time credits under this subsection (c-1). Upon receipt of this notification, the court shall enter an order modifying the offender's remaining period of probation or conditional discharge to reflect the time credit earned. If, before the expiration of the original period or a reduced period of probation or conditional discharge, the court, after a hearing under Section 5-6-4 of this Code, finds that an offender violated one or more conditions of probation or conditional discharge, the court may order that some or all of the time credit to which the offender is entitled under this Section be forfeited.
(d) Upon the expiration or termination of the period of probation or of conditional discharge, the court shall enter an order discharging the offender.
(e) The court may extend any period of probation or conditional discharge beyond the limits set forth in Article 4.5 of Chapter V upon a violation of a condition of the probation or conditional discharge, for the payment of an assessment required by Section 10.3 of the Cannabis Control Act, Section 411.2 of the Illinois Controlled Substances Act, or Section 80 of the Methamphetamine Control and Community Protection Act, or for the payment of restitution as provided by an order of restitution under Section 5-5-6 of this Code.
(e-5) If payment of restitution as ordered has not been made, the victim shall file a petition notifying the sentencing court, any other person to whom restitution is owed, and the State's Attorney of the status of the ordered restitution payments unpaid at least 90 days before the probation or conditional discharge expiration date. If payment as ordered has not been made, the court shall hold a review hearing prior to the expiration date, unless the hearing is voluntarily waived by the defendant with the knowledge that waiver may result in an extension of the probation or conditional discharge period or in a revocation of probation or conditional discharge. If the court does not extend probation or conditional discharge, it shall issue a judgment for the unpaid restitution and direct the clerk of the circuit court to file and enter the judgment in the judgment and lien docket, without fee, unless it finds that the victim has recovered a judgment against the defendant for the amount covered by the restitution order. If the court issues a judgment for the unpaid restitution, the court shall send to the defendant at his or her last known address written notification that a civil judgment has been issued for the unpaid restitution.
(f) The court may impose a term of probation that is concurrent or consecutive to a term of imprisonment so long as the maximum term imposed does not exceed the maximum term provided under Article 4.5 of Chapter V or Article 8 of this Chapter. The court may provide that probation may commence while an offender is on mandatory supervised release, participating in a day release program, or being monitored by an electronic monitoring device.
(g) The court may extend a term of probation or conditional discharge that was concurrent to, consecutive to, or otherwise interrupted by a term of imprisonment for the purpose of providing additional time to complete an order of restitution.
(Source: P.A. 98-940, eff. 1-1-15; 98-953, eff. 1-1-15; 98-1114, eff. 8-26-14; 99-78, eff. 7-20-15.)

(730 ILCS 5/5-6-3) (from Ch. 38, par. 1005-6-3)
Sec. 5-6-3. Conditions of probation and of conditional discharge.
(a) The conditions of probation and of conditional discharge shall be that the person:
(1) not violate any criminal statute of any

jurisdiction;

(2) report to or appear in person before such person

or agency as directed by the court;

(3) refrain from possessing a firearm or other

dangerous weapon where the offense is a felony or, if a misdemeanor, the offense involved the intentional or knowing infliction of bodily harm or threat of bodily harm;

(4) not leave the State without the consent of the

court or, in circumstances in which the reason for the absence is of such an emergency nature that prior consent by the court is not possible, without the prior notification and approval of the person's probation officer. Transfer of a person's probation or conditional discharge supervision to another state is subject to acceptance by the other state pursuant to the Interstate Compact for Adult Offender Supervision;

(5) permit the probation officer to visit him at his

home or elsewhere to the extent necessary to discharge his duties;

(6) perform no less than 30 hours of community

service and not more than 120 hours of community service, if community service is available in the jurisdiction and is funded and approved by the county board where the offense was committed, where the offense was related to or in furtherance of the criminal activities of an organized gang and was motivated by the offender's membership in or allegiance to an organized gang. The community service shall include, but not be limited to, the cleanup and repair of any damage caused by a violation of Section 21-1.3 of the Criminal Code of 1961 or the Criminal Code of 2012 and similar damage to property located within the municipality or county in which the violation occurred. When possible and reasonable, the community service should be performed in the offender's neighborhood. For purposes of this Section, "organized gang" has the meaning ascribed to it in Section 10 of the Illinois Streetgang Terrorism Omnibus Prevention Act. The court may give credit toward the fulfillment of community service hours for participation in activities and treatment as determined by court services;

(7) if he or she is at least 17 years of age and has

been sentenced to probation or conditional discharge for a misdemeanor or felony in a county of 3,000,000 or more inhabitants and has not been previously convicted of a misdemeanor or felony, may be required by the sentencing court to attend educational courses designed to prepare the defendant for a high school diploma and to work toward a high school diploma or to work toward passing high school equivalency testing or to work toward completing a vocational training program approved by the court. The person on probation or conditional discharge must attend a public institution of education to obtain the educational or vocational training required by this paragraph (7). The court shall revoke the probation or conditional discharge of a person who wilfully fails to comply with this paragraph (7). The person on probation or conditional discharge shall be required to pay for the cost of the educational courses or high school equivalency testing if a fee is charged for those courses or testing. The court shall resentence the offender whose probation or conditional discharge has been revoked as provided in Section 5-6-4. This paragraph (7) does not apply to a person who has a high school diploma or has successfully passed high school equivalency testing. This paragraph (7) does not apply to a person who is determined by the court to be a person with a developmental disability or otherwise mentally incapable of completing the educational or vocational program;

(8) if convicted of possession of a substance

prohibited by the Cannabis Control Act, the Illinois Controlled Substances Act, or the Methamphetamine Control and Community Protection Act after a previous conviction or disposition of supervision for possession of a substance prohibited by the Cannabis Control Act or Illinois Controlled Substances Act or after a sentence of probation under Section 10 of the Cannabis Control Act, Section 410 of the Illinois Controlled Substances Act, or Section 70 of the Methamphetamine Control and Community Protection Act and upon a finding by the court that the person is addicted, undergo treatment at a substance abuse program approved by the court;

(8.5) if convicted of a felony sex offense as defined

in the Sex Offender Management Board Act, the person shall undergo and successfully complete sex offender treatment by a treatment provider approved by the Board and conducted in conformance with the standards developed under the Sex Offender Management Board Act;

(8.6) if convicted of a sex offense as defined in the

Sex Offender Management Board Act, refrain from residing at the same address or in the same condominium unit or apartment unit or in the same condominium complex or apartment complex with another person he or she knows or reasonably should know is a convicted sex offender or has been placed on supervision for a sex offense; the provisions of this paragraph do not apply to a person convicted of a sex offense who is placed in a Department of Corrections licensed transitional housing facility for sex offenders;

(8.7) if convicted for an offense committed on or

after June 1, 2008 (the effective date of Public Act 95-464) that would qualify the accused as a child sex offender as defined in Section 11-9.3 or 11-9.4 of the Criminal Code of 1961 or the Criminal Code of 2012, refrain from communicating with or contacting, by means of the Internet, a person who is not related to the accused and whom the accused reasonably believes to be under 18 years of age; for purposes of this paragraph (8.7), "Internet" has the meaning ascribed to it in Section 16-0.1 of the Criminal Code of 2012; and a person is not related to the accused if the person is not: (i) the spouse, brother, or sister of the accused; (ii) a descendant of the accused; (iii) a first or second cousin of the accused; or (iv) a step-child or adopted child of the accused;

(8.8) if convicted for an offense under Section 11-6,

11-9.1, 11-14.4 that involves soliciting for a juvenile prostitute, 11-15.1, 11-20.1, 11-20.1B, 11-20.3, or 11-21 of the Criminal Code of 1961 or the Criminal Code of 2012, or any attempt to commit any of these offenses, committed on or after June 1, 2009 (the effective date of Public Act 95-983):

(i) not access or use a computer or any other

device with Internet capability without the prior written approval of the offender's probation officer, except in connection with the offender's employment or search for employment with the prior approval of the offender's probation officer;

(ii) submit to periodic unannounced examinations

of the offender's computer or any other device with Internet capability by the offender's probation officer, a law enforcement officer, or assigned computer or information technology specialist, including the retrieval and copying of all data from the computer or device and any internal or external peripherals and removal of such information, equipment, or device to conduct a more thorough inspection;

(iii) submit to the installation on the

offender's computer or device with Internet capability, at the offender's expense, of one or more hardware or software systems to monitor the Internet use; and

(iv) submit to any other appropriate restrictions

concerning the offender's use of or access to a computer or any other device with Internet capability imposed by the offender's probation officer;

(8.9) if convicted of a sex offense as defined in

the Sex Offender Registration Act committed on or after January 1, 2010 (the effective date of Public Act 96-262), refrain from accessing or using a social networking website as defined in Section 17-0.5 of the Criminal Code of 2012;

(9) if convicted of a felony or of any misdemeanor

violation of Section 12-1, 12-2, 12-3, 12-3.2, 12-3.4, or 12-3.5 of the Criminal Code of 1961 or the Criminal Code of 2012 that was determined, pursuant to Section 112A-11.1 of the Code of Criminal Procedure of 1963, to trigger the prohibitions of 18 U.S.C. 922(g)(9), physically surrender at a time and place designated by the court, his or her Firearm Owner's Identification Card and any and all firearms in his or her possession. The Court shall return to the Department of State Police Firearm Owner's Identification Card Office the person's Firearm Owner's Identification Card;

(10) if convicted of a sex offense as defined in

subsection (a-5) of Section 3-1-2 of this Code, unless the offender is a parent or guardian of the person under 18 years of age present in the home and no non-familial minors are present, not participate in a holiday event involving children under 18 years of age, such as distributing candy or other items to children on Halloween, wearing a Santa Claus costume on or preceding Christmas, being employed as a department store Santa Claus, or wearing an Easter Bunny costume on or preceding Easter;

(11) if convicted of a sex offense as defined in

Section 2 of the Sex Offender Registration Act committed on or after January 1, 2010 (the effective date of Public Act 96-362) that requires the person to register as a sex offender under that Act, may not knowingly use any computer scrub software on any computer that the sex offender uses;

(12) if convicted of a violation of the

Methamphetamine Control and Community Protection Act, the Methamphetamine Precursor Control Act, or a methamphetamine related offense:

(A) prohibited from purchasing, possessing, or

having under his or her control any product containing pseudoephedrine unless prescribed by a physician; and

(B) prohibited from purchasing, possessing, or

having under his or her control any product containing ammonium nitrate; and

(13) if convicted of a hate crime involving the

protected class identified in subsection (a) of Section 12-7.1 of the Criminal Code of 2012 that gave rise to the offense the offender committed, perform public or community service of no less than 200 hours and enroll in an educational program discouraging hate crimes that includes racial, ethnic, and cultural sensitivity training ordered by the court.

(b) The Court may in addition to other reasonable conditions relating to the nature of the offense or the rehabilitation of the defendant as determined for each defendant in the proper discretion of the Court require that the person:
(1) serve a term of periodic imprisonment under

Article 7 for a period not to exceed that specified in paragraph (d) of Section 5-7-1;

(2) pay a fine and costs;
(3) work or pursue a course of study or vocational

training;

(4) undergo medical, psychological or psychiatric

treatment; or treatment for drug addiction or alcoholism;

(5) attend or reside in a facility established for

the instruction or residence of defendants on probation;

(6) support his dependents;
(7) and in addition, if a minor:
(i) reside with his parents or in a foster home;
(ii) attend school;
(iii) attend a non-residential program for youth;
(iv) contribute to his own support at home or in

a foster home;

(v) with the consent of the superintendent of the

facility, attend an educational program at a facility other than the school in which the offense was committed if he or she is convicted of a crime of violence as defined in Section 2 of the Crime Victims Compensation Act committed in a school, on the real property comprising a school, or within 1,000 feet of the real property comprising a school;

(8) make restitution as provided in Section 5-5-6 of

this Code;

(9) perform some reasonable public or community

service;

(10) serve a term of home confinement. In addition

to any other applicable condition of probation or conditional discharge, the conditions of home confinement shall be that the offender:

(i) remain within the interior premises of the

place designated for his confinement during the hours designated by the court;

(ii) admit any person or agent designated by the

court into the offender's place of confinement at any time for purposes of verifying the offender's compliance with the conditions of his confinement; and

(iii) if further deemed necessary by the court or

the Probation or Court Services Department, be placed on an approved electronic monitoring device, subject to Article 8A of Chapter V;

(iv) for persons convicted of any alcohol,

cannabis or controlled substance violation who are placed on an approved monitoring device as a condition of probation or conditional discharge, the court shall impose a reasonable fee for each day of the use of the device, as established by the county board in subsection (g) of this Section, unless after determining the inability of the offender to pay the fee, the court assesses a lesser fee or no fee as the case may be. This fee shall be imposed in addition to the fees imposed under subsections (g) and (i) of this Section. The fee shall be collected by the clerk of the circuit court, except as provided in an administrative order of the Chief Judge of the circuit court. The clerk of the circuit court shall pay all monies collected from this fee to the county treasurer for deposit in the substance abuse services fund under Section 5-1086.1 of the Counties Code, except as provided in an administrative order of the Chief Judge of the circuit court.

The Chief Judge of the circuit court of the

county may by administrative order establish a program for electronic monitoring of offenders, in which a vendor supplies and monitors the operation of the electronic monitoring device, and collects the fees on behalf of the county. The program shall include provisions for indigent offenders and the collection of unpaid fees. The program shall not unduly burden the offender and shall be subject to review by the Chief Judge.

The Chief Judge of the circuit court may suspend

any additional charges or fees for late payment, interest, or damage to any device; and

(v) for persons convicted of offenses other than

those referenced in clause (iv) above and who are placed on an approved monitoring device as a condition of probation or conditional discharge, the court shall impose a reasonable fee for each day of the use of the device, as established by the county board in subsection (g) of this Section, unless after determining the inability of the defendant to pay the fee, the court assesses a lesser fee or no fee as the case may be. This fee shall be imposed in addition to the fees imposed under subsections (g) and (i) of this Section. The fee shall be collected by the clerk of the circuit court, except as provided in an administrative order of the Chief Judge of the circuit court. The clerk of the circuit court shall pay all monies collected from this fee to the county treasurer who shall use the monies collected to defray the costs of corrections. The county treasurer shall deposit the fee collected in the probation and court services fund. The Chief Judge of the circuit court of the county may by administrative order establish a program for electronic monitoring of offenders, in which a vendor supplies and monitors the operation of the electronic monitoring device, and collects the fees on behalf of the county. The program shall include provisions for indigent offenders and the collection of unpaid fees. The program shall not unduly burden the offender and shall be subject to review by the Chief Judge.

The Chief Judge of the circuit court may suspend

any additional charges or fees for late payment, interest, or damage to any device.

(11) comply with the terms and conditions of an order

of protection issued by the court pursuant to the Illinois Domestic Violence Act of 1986, as now or hereafter amended, or an order of protection issued by the court of another state, tribe, or United States territory. A copy of the order of protection shall be transmitted to the probation officer or agency having responsibility for the case;

(12) reimburse any "local anti-crime program" as

defined in Section 7 of the Anti-Crime Advisory Council Act for any reasonable expenses incurred by the program on the offender's case, not to exceed the maximum amount of the fine authorized for the offense for which the defendant was sentenced;

(13) contribute a reasonable sum of money, not to

exceed the maximum amount of the fine authorized for the offense for which the defendant was sentenced, (i) to a "local anti-crime program", as defined in Section 7 of the Anti-Crime Advisory Council Act, or (ii) for offenses under the jurisdiction of the Department of Natural Resources, to the fund established by the Department of Natural Resources for the purchase of evidence for investigation purposes and to conduct investigations as outlined in Section 805-105 of the Department of Natural Resources (Conservation) Law;

(14) refrain from entering into a designated

geographic area except upon such terms as the court finds appropriate. Such terms may include consideration of the purpose of the entry, the time of day, other persons accompanying the defendant, and advance approval by a probation officer, if the defendant has been placed on probation or advance approval by the court, if the defendant was placed on conditional discharge;

(15) refrain from having any contact, directly or

indirectly, with certain specified persons or particular types of persons, including but not limited to members of street gangs and drug users or dealers;

(16) refrain from having in his or her body the

presence of any illicit drug prohibited by the Cannabis Control Act, the Illinois Controlled Substances Act, or the Methamphetamine Control and Community Protection Act, unless prescribed by a physician, and submit samples of his or her blood or urine or both for tests to determine the presence of any illicit drug;

(17) if convicted for an offense committed on or

after June 1, 2008 (the effective date of Public Act 95-464) that would qualify the accused as a child sex offender as defined in Section 11-9.3 or 11-9.4 of the Criminal Code of 1961 or the Criminal Code of 2012, refrain from communicating with or contacting, by means of the Internet, a person who is related to the accused and whom the accused reasonably believes to be under 18 years of age; for purposes of this paragraph (17), "Internet" has the meaning ascribed to it in Section 16-0.1 of the Criminal Code of 2012; and a person is related to the accused if the person is: (i) the spouse, brother, or sister of the accused; (ii) a descendant of the accused; (iii) a first or second cousin of the accused; or (iv) a step-child or adopted child of the accused;

(18) if convicted for an offense committed on or

after June 1, 2009 (the effective date of Public Act 95-983) that would qualify as a sex offense as defined in the Sex Offender Registration Act:

(i) not access or use a computer or any other

device with Internet capability without the prior written approval of the offender's probation officer, except in connection with the offender's employment or search for employment with the prior approval of the offender's probation officer;

(ii) submit to periodic unannounced examinations

of the offender's computer or any other device with Internet capability by the offender's probation officer, a law enforcement officer, or assigned computer or information technology specialist, including the retrieval and copying of all data from the computer or device and any internal or external peripherals and removal of such information, equipment, or device to conduct a more thorough inspection;

(iii) submit to the installation on the

offender's computer or device with Internet capability, at the subject's expense, of one or more hardware or software systems to monitor the Internet use; and

(iv) submit to any other appropriate restrictions

concerning the offender's use of or access to a computer or any other device with Internet capability imposed by the offender's probation officer; and

(19) refrain from possessing a firearm or other

dangerous weapon where the offense is a misdemeanor that did not involve the intentional or knowing infliction of bodily harm or threat of bodily harm.

(c) The court may as a condition of probation or of conditional discharge require that a person under 18 years of age found guilty of any alcohol, cannabis or controlled substance violation, refrain from acquiring a driver's license during the period of probation or conditional discharge. If such person is in possession of a permit or license, the court may require that the minor refrain from driving or operating any motor vehicle during the period of probation or conditional discharge, except as may be necessary in the course of the minor's lawful employment.
(d) An offender sentenced to probation or to conditional discharge shall be given a certificate setting forth the conditions thereof.
(e) Except where the offender has committed a fourth or subsequent violation of subsection (c) of Section 6-303 of the Illinois Vehicle Code, the court shall not require as a condition of the sentence of probation or conditional discharge that the offender be committed to a period of imprisonment in excess of 6 months. This 6-month limit shall not include periods of confinement given pursuant to a sentence of county impact incarceration under Section 5-8-1.2.
Persons committed to imprisonment as a condition of probation or conditional discharge shall not be committed to the Department of Corrections.
(f) The court may combine a sentence of periodic imprisonment under Article 7 or a sentence to a county impact incarceration program under Article 8 with a sentence of probation or conditional discharge.
(g) An offender sentenced to probation or to conditional discharge and who during the term of either undergoes mandatory drug or alcohol testing, or both, or is assigned to be placed on an approved electronic monitoring device, shall be ordered to pay all costs incidental to such mandatory drug or alcohol testing, or both, and all costs incidental to such approved electronic monitoring in accordance with the defendant's ability to pay those costs. The county board with the concurrence of the Chief Judge of the judicial circuit in which the county is located shall establish reasonable fees for the cost of maintenance, testing, and incidental expenses related to the mandatory drug or alcohol testing, or both, and all costs incidental to approved electronic monitoring, involved in a successful probation program for the county. The concurrence of the Chief Judge shall be in the form of an administrative order. The fees shall be collected by the clerk of the circuit court, except as provided in an administrative order of the Chief Judge of the circuit court. The clerk of the circuit court shall pay all moneys collected from these fees to the county treasurer who shall use the moneys collected to defray the costs of drug testing, alcohol testing, and electronic monitoring. The county treasurer shall deposit the fees collected in the county working cash fund under Section 6-27001 or Section 6-29002 of the Counties Code, as the case may be. The Chief Judge of the circuit court of the county may by administrative order establish a program for electronic monitoring of offenders, in which a vendor supplies and monitors the operation of the electronic monitoring device, and collects the fees on behalf of the county. The program shall include provisions for indigent offenders and the collection of unpaid fees. The program shall not unduly burden the offender and shall be subject to review by the Chief Judge.
The Chief Judge of the circuit court may suspend any additional charges or fees for late payment, interest, or damage to any device.
(h) Jurisdiction over an offender may be transferred from the sentencing court to the court of another circuit with the concurrence of both courts. Further transfers or retransfers of jurisdiction are also authorized in the same manner. The court to which jurisdiction has been transferred shall have the same powers as the sentencing court. The probation department within the circuit to which jurisdiction has been transferred, or which has agreed to provide supervision, may impose probation fees upon receiving the transferred offender, as provided in subsection (i). For all transfer cases, as defined in Section 9b of the Probation and Probation Officers Act, the probation department from the original sentencing court shall retain all probation fees collected prior to the transfer. After the transfer, all probation fees shall be paid to the probation department within the circuit to which jurisdiction has been transferred.
(i) The court shall impose upon an offender sentenced to probation after January 1, 1989 or to conditional discharge after January 1, 1992 or to community service under the supervision of a probation or court services department after January 1, 2004, as a condition of such probation or conditional discharge or supervised community service, a fee of $50 for each month of probation or conditional discharge supervision or supervised community service ordered by the court, unless after determining the inability of the person sentenced to probation or conditional discharge or supervised community service to pay the fee, the court assesses a lesser fee. The court may not impose the fee on a minor who is placed in the guardianship or custody of the Department of Children and Family Services under the Juvenile Court Act of 1987 while the minor is in placement. The fee shall be imposed only upon an offender who is actively supervised by the probation and court services department. The fee shall be collected by the clerk of the circuit court. The clerk of the circuit court shall pay all monies collected from this fee to the county treasurer for deposit in the probation and court services fund under Section 15.1 of the Probation and Probation Officers Act.
A circuit court may not impose a probation fee under this subsection (i) in excess of $25 per month unless the circuit court has adopted, by administrative order issued by the chief judge, a standard probation fee guide determining an offender's ability to pay Of the amount collected as a probation fee, up to $5 of that fee collected per month may be used to provide services to crime victims and their families.
The Court may only waive probation fees based on an offender's ability to pay. The probation department may re-evaluate an offender's ability to pay every 6 months, and, with the approval of the Director of Court Services or the Chief Probation Officer, adjust the monthly fee amount. An offender may elect to pay probation fees due in a lump sum. Any offender that has been assigned to the supervision of a probation department, or has been transferred either under subsection (h) of this Section or under any interstate compact, shall be required to pay probation fees to the department supervising the offender, based on the offender's ability to pay.
Public Act 93-970 deletes the $10 increase in the fee under this subsection that was imposed by Public Act 93-616. This deletion is intended to control over any other Act of the 93rd General Assembly that retains or incorporates that fee increase.
(i-5) In addition to the fees imposed under subsection (i) of this Section, in the case of an offender convicted of a felony sex offense (as defined in the Sex Offender Management Board Act) or an offense that the court or probation department has determined to be sexually motivated (as defined in the Sex Offender Management Board Act), the court or the probation department shall assess additional fees to pay for all costs of treatment, assessment, evaluation for risk and treatment, and monitoring the offender, based on that offender's ability to pay those costs either as they occur or under a payment plan.
(j) All fines and costs imposed under this Section for any violation of Chapters 3, 4, 6, and 11 of the Illinois Vehicle Code, or a similar provision of a local ordinance, and any violation of the Child Passenger Protection Act, or a similar provision of a local ordinance, shall be collected and disbursed by the circuit clerk as provided under Section 27.5 of the Clerks of Courts Act.
(k) Any offender who is sentenced to probation or conditional discharge for a felony sex offense as defined in the Sex Offender Management Board Act or any offense that the court or probation department has determined to be sexually motivated as defined in the Sex Offender Management Board Act shall be required to refrain from any contact, directly or indirectly, with any persons specified by the court and shall be available for all evaluations and treatment programs required by the court or the probation department.
(l) The court may order an offender who is sentenced to probation or conditional discharge for a violation of an order of protection be placed under electronic surveillance as provided in Section 5-8A-7 of this Code.
(Source: P.A. 99-143, eff. 7-27-15; 99-797, eff. 8-12-16; 100-159, eff. 8-18-17; 100-260, eff. 1-1-18; 100-575, eff. 1-8-18.)

(730 ILCS 5/5-6-3.1) (from Ch. 38, par. 1005-6-3.1)
Sec. 5-6-3.1. Incidents and conditions of supervision.
(a) When a defendant is placed on supervision, the court shall enter an order for supervision specifying the period of such supervision, and shall defer further proceedings in the case until the conclusion of the period.
(b) The period of supervision shall be reasonable under all of the circumstances of the case, but may not be longer than 2 years, unless the defendant has failed to pay the assessment required by Section 10.3 of the Cannabis Control Act, Section 411.2 of the Illinois Controlled Substances Act, or Section 80 of the Methamphetamine Control and Community Protection Act, in which case the court may extend supervision beyond 2 years. Additionally, the court shall order the defendant to perform no less than 30 hours of community service and not more than 120 hours of community service, if community service is available in the jurisdiction and is funded and approved by the county board where the offense was committed, when the offense (1) was related to or in furtherance of the criminal activities of an organized gang or was motivated by the defendant's membership in or allegiance to an organized gang; or (2) is a violation of any Section of Article 24 of the Criminal Code of 1961 or the Criminal Code of 2012 where a disposition of supervision is not prohibited by Section 5-6-1 of this Code. The community service shall include, but not be limited to, the cleanup and repair of any damage caused by violation of Section 21-1.3 of the Criminal Code of 1961 or the Criminal Code of 2012 and similar damages to property located within the municipality or county in which the violation occurred. Where possible and reasonable, the community service should be performed in the offender's neighborhood.
For the purposes of this Section, "organized gang" has the meaning ascribed to it in Section 10 of the Illinois Streetgang Terrorism Omnibus Prevention Act.
(c) The court may in addition to other reasonable conditions relating to the nature of the offense or the rehabilitation of the defendant as determined for each defendant in the proper discretion of the court require that the person:
(1) make a report to and appear in person before or

participate with the court or such courts, person, or social service agency as directed by the court in the order of supervision;

(2) pay a fine and costs;
(3) work or pursue a course of study or vocational

training;

(4) undergo medical, psychological or psychiatric

treatment; or treatment for drug addiction or alcoholism;

(5) attend or reside in a facility established for

the instruction or residence of defendants on probation;

(6) support his dependents;
(7) refrain from possessing a firearm or other

dangerous weapon;

(8) and in addition, if a minor:
(i) reside with his parents or in a foster home;
(ii) attend school;
(iii) attend a non-residential program for youth;
(iv) contribute to his own support at home or in

a foster home; or

(v) with the consent of the superintendent of the

facility, attend an educational program at a facility other than the school in which the offense was committed if he or she is placed on supervision for a crime of violence as defined in Section 2 of the Crime Victims Compensation Act committed in a school, on the real property comprising a school, or within 1,000 feet of the real property comprising a school;

(9) make restitution or reparation in an amount not

to exceed actual loss or damage to property and pecuniary loss or make restitution under Section 5-5-6 to a domestic violence shelter. The court shall determine the amount and conditions of payment;

(10) perform some reasonable public or community

service;

(11) comply with the terms and conditions of an order

of protection issued by the court pursuant to the Illinois Domestic Violence Act of 1986 or an order of protection issued by the court of another state, tribe, or United States territory. If the court has ordered the defendant to make a report and appear in person under paragraph (1) of this subsection, a copy of the order of protection shall be transmitted to the person or agency so designated by the court;

(12) reimburse any "local anti-crime program" as

defined in Section 7 of the Anti-Crime Advisory Council Act for any reasonable expenses incurred by the program on the offender's case, not to exceed the maximum amount of the fine authorized for the offense for which the defendant was sentenced;

(13) contribute a reasonable sum of money, not to

exceed the maximum amount of the fine authorized for the offense for which the defendant was sentenced, (i) to a "local anti-crime program", as defined in Section 7 of the Anti-Crime Advisory Council Act, or (ii) for offenses under the jurisdiction of the Department of Natural Resources, to the fund established by the Department of Natural Resources for the purchase of evidence for investigation purposes and to conduct investigations as outlined in Section 805-105 of the Department of Natural Resources (Conservation) Law;

(14) refrain from entering into a designated

geographic area except upon such terms as the court finds appropriate. Such terms may include consideration of the purpose of the entry, the time of day, other persons accompanying the defendant, and advance approval by a probation officer;

(15) refrain from having any contact, directly or

indirectly, with certain specified persons or particular types of person, including but not limited to members of street gangs and drug users or dealers;

(16) refrain from having in his or her body the

presence of any illicit drug prohibited by the Cannabis Control Act, the Illinois Controlled Substances Act, or the Methamphetamine Control and Community Protection Act, unless prescribed by a physician, and submit samples of his or her blood or urine or both for tests to determine the presence of any illicit drug;

(17) refrain from operating any motor vehicle not

equipped with an ignition interlock device as defined in Section 1-129.1 of the Illinois Vehicle Code; under this condition the court may allow a defendant who is not self-employed to operate a vehicle owned by the defendant's employer that is not equipped with an ignition interlock device in the course and scope of the defendant's employment; and

(18) if placed on supervision for a sex offense as

defined in subsection (a-5) of Section 3-1-2 of this Code, unless the offender is a parent or guardian of the person under 18 years of age present in the home and no non-familial minors are present, not participate in a holiday event involving children under 18 years of age, such as distributing candy or other items to children on Halloween, wearing a Santa Claus costume on or preceding Christmas, being employed as a department store Santa Claus, or wearing an Easter Bunny costume on or preceding Easter.

(c-5) If payment of restitution as ordered has not been made, the victim shall file a petition notifying the sentencing court, any other person to whom restitution is owed, and the State's Attorney of the status of the ordered restitution payments unpaid at least 90 days before the supervision expiration date. If payment as ordered has not been made, the court shall hold a review hearing prior to the expiration date, unless the hearing is voluntarily waived by the defendant with the knowledge that waiver may result in an extension of the supervision period or in a revocation of supervision. If the court does not extend supervision, it shall issue a judgment for the unpaid restitution and direct the clerk of the circuit court to file and enter the judgment in the judgment and lien docket, without fee, unless it finds that the victim has recovered a judgment against the defendant for the amount covered by the restitution order. If the court issues a judgment for the unpaid restitution, the court shall send to the defendant at his or her last known address written notification that a civil judgment has been issued for the unpaid restitution.
(d) The court shall defer entering any judgment on the charges until the conclusion of the supervision.
(e) At the conclusion of the period of supervision, if the court determines that the defendant has successfully complied with all of the conditions of supervision, the court shall discharge the defendant and enter a judgment dismissing the charges.
(f) Discharge and dismissal upon a successful conclusion of a disposition of supervision shall be deemed without adjudication of guilt and shall not be termed a conviction for purposes of disqualification or disabilities imposed by law upon conviction of a crime. Two years after the discharge and dismissal under this Section, unless the disposition of supervision was for a violation of Sections 3-707, 3-708, 3-710, 5-401.3, or 11-503 of the Illinois Vehicle Code or a similar provision of a local ordinance, or for a violation of Sections 12-3.2, 16-25, or 16A-3 of the Criminal Code of 1961 or the Criminal Code of 2012, in which case it shall be 5 years after discharge and dismissal, a person may have his record of arrest sealed or expunged as may be provided by law. However, any defendant placed on supervision before January 1, 1980, may move for sealing or expungement of his arrest record, as provided by law, at any time after discharge and dismissal under this Section. A person placed on supervision for a sexual offense committed against a minor as defined in clause (a)(1)(L) of Section 5.2 of the Criminal Identification Act or for a violation of Section 11-501 of the Illinois Vehicle Code or a similar provision of a local ordinance shall not have his or her record of arrest sealed or expunged.
(g) A defendant placed on supervision and who during the period of supervision undergoes mandatory drug or alcohol testing, or both, or is assigned to be placed on an approved electronic monitoring device, shall be ordered to pay the costs incidental to such mandatory drug or alcohol testing, or both, and costs incidental to such approved electronic monitoring in accordance with the defendant's ability to pay those costs. The county board with the concurrence of the Chief Judge of the judicial circuit in which the county is located shall establish reasonable fees for the cost of maintenance, testing, and incidental expenses related to the mandatory drug or alcohol testing, or both, and all costs incidental to approved electronic monitoring, of all defendants placed on supervision. The concurrence of the Chief Judge shall be in the form of an administrative order. The fees shall be collected by the clerk of the circuit court, except as provided in an administrative order of the Chief Judge of the circuit court. The clerk of the circuit court shall pay all moneys collected from these fees to the county treasurer who shall use the moneys collected to defray the costs of drug testing, alcohol testing, and electronic monitoring. The county treasurer shall deposit the fees collected in the county working cash fund under Section 6-27001 or Section 6-29002 of the Counties Code, as the case may be.
The Chief Judge of the circuit court of the county may by administrative order establish a program for electronic monitoring of offenders, in which a vendor supplies and monitors the operation of the electronic monitoring device, and collects the fees on behalf of the county. The program shall include provisions for indigent offenders and the collection of unpaid fees. The program shall not unduly burden the offender and shall be subject to review by the Chief Judge.
The Chief Judge of the circuit court may suspend any additional charges or fees for late payment, interest, or damage to any device.
(h) A disposition of supervision is a final order for the purposes of appeal.
(i) The court shall impose upon a defendant placed on supervision after January 1, 1992 or to community service under the supervision of a probation or court services department after January 1, 2004, as a condition of supervision or supervised community service, a fee of $50 for each month of supervision or supervised community service ordered by the court, unless after determining the inability of the person placed on supervision or supervised community service to pay the fee, the court assesses a lesser fee. The court may not impose the fee on a minor who is placed in the guardianship or custody of the Department of Children and Family Services under the Juvenile Court Act of 1987 while the minor is in placement. The fee shall be imposed only upon a defendant who is actively supervised by the probation and court services department. The fee shall be collected by the clerk of the circuit court. The clerk of the circuit court shall pay all monies collected from this fee to the county treasurer for deposit in the probation and court services fund pursuant to Section 15.1 of the Probation and Probation Officers Act.
A circuit court may not impose a probation fee in excess of $25 per month unless the circuit court has adopted, by administrative order issued by the chief judge, a standard probation fee guide determining an offender's ability to pay. Of the amount collected as a probation fee, not to exceed $5 of that fee collected per month may be used to provide services to crime victims and their families.
The Court may only waive probation fees based on an offender's ability to pay. The probation department may re-evaluate an offender's ability to pay every 6 months, and, with the approval of the Director of Court Services or the Chief Probation Officer, adjust the monthly fee amount. An offender may elect to pay probation fees due in a lump sum. Any offender that has been assigned to the supervision of a probation department, or has been transferred either under subsection (h) of this Section or under any interstate compact, shall be required to pay probation fees to the department supervising the offender, based on the offender's ability to pay.
(j) All fines and costs imposed under this Section for any violation of Chapters 3, 4, 6, and 11 of the Illinois Vehicle Code, or a similar provision of a local ordinance, and any violation of the Child Passenger Protection Act, or a similar provision of a local ordinance, shall be collected and disbursed by the circuit clerk as provided under Section 27.5 of the Clerks of Courts Act.
(k) A defendant at least 17 years of age who is placed on supervision for a misdemeanor in a county of 3,000,000 or more inhabitants and who has not been previously convicted of a misdemeanor or felony may as a condition of his or her supervision be required by the court to attend educational courses designed to prepare the defendant for a high school diploma and to work toward a high school diploma or to work toward passing high school equivalency testing or to work toward completing a vocational training program approved by the court. The defendant placed on supervision must attend a public institution of education to obtain the educational or vocational training required by this subsection (k). The defendant placed on supervision shall be required to pay for the cost of the educational courses or high school equivalency testing if a fee is charged for those courses or testing. The court shall revoke the supervision of a person who wilfully fails to comply with this subsection (k). The court shall resentence the defendant upon revocation of supervision as provided in Section 5-6-4. This subsection (k) does not apply to a defendant who has a high school diploma or has successfully passed high school equivalency testing. This subsection (k) does not apply to a defendant who is determined by the court to be a person with a developmental disability or otherwise mentally incapable of completing the educational or vocational program.
(l) The court shall require a defendant placed on supervision for possession of a substance prohibited by the Cannabis Control Act, the Illinois Controlled Substances Act, or the Methamphetamine Control and Community Protection Act after a previous conviction or disposition of supervision for possession of a substance prohibited by the Cannabis Control Act, the Illinois Controlled Substances Act, or the Methamphetamine Control and Community Protection Act or a sentence of probation under Section 10 of the Cannabis Control Act or Section 410 of the Illinois Controlled Substances Act and after a finding by the court that the person is addicted, to undergo treatment at a substance abuse program approved by the court.
(m) The Secretary of State shall require anyone placed on court supervision for a violation of Section 3-707 of the Illinois Vehicle Code or a similar provision of a local ordinance to give proof of his or her financial responsibility as defined in Section 7-315 of the Illinois Vehicle Code. The proof shall be maintained by the individual in a manner satisfactory to the Secretary of State for a minimum period of 3 years after the date the proof is first filed. The proof shall be limited to a single action per arrest and may not be affected by any post-sentence disposition. The Secretary of State shall suspend the driver's license of any person determined by the Secretary to be in violation of this subsection.
(n) Any offender placed on supervision for any offense that the court or probation department has determined to be sexually motivated as defined in the Sex Offender Management Board Act shall be required to refrain from any contact, directly or indirectly, with any persons specified by the court and shall be available for all evaluations and treatment programs required by the court or the probation department.
(o) An offender placed on supervision for a sex offense as defined in the Sex Offender Management Board Act shall refrain from residing at the same address or in the same condominium unit or apartment unit or in the same condominium complex or apartment complex with another person he or she knows or reasonably should know is a convicted sex offender or has been placed on supervision for a sex offense. The provisions of this subsection (o) do not apply to a person convicted of a sex offense who is placed in a Department of Corrections licensed transitional housing facility for sex offenders.
(p) An offender placed on supervision for an offense committed on or after June 1, 2008 (the effective date of Public Act 95-464) that would qualify the accused as a child sex offender as defined in Section 11-9.3 or 11-9.4 of the Criminal Code of 1961 or the Criminal Code of 2012 shall refrain from communicating with or contacting, by means of the Internet, a person who is not related to the accused and whom the accused reasonably believes to be under 18 years of age. For purposes of this subsection (p), "Internet" has the meaning ascribed to it in Section 16-0.1 of the Criminal Code of 2012; and a person is not related to the accused if the person is not: (i) the spouse, brother, or sister of the accused; (ii) a descendant of the accused; (iii) a first or second cousin of the accused; or (iv) a step-child or adopted child of the accused.
(q) An offender placed on supervision for an offense committed on or after June 1, 2008 (the effective date of Public Act 95-464) that would qualify the accused as a child sex offender as defined in Section 11-9.3 or 11-9.4 of the Criminal Code of 1961 or the Criminal Code of 2012 shall, if so ordered by the court, refrain from communicating with or contacting, by means of the Internet, a person who is related to the accused and whom the accused reasonably believes to be under 18 years of age. For purposes of this subsection (q), "Internet" has the meaning ascribed to it in Section 16-0.1 of the Criminal Code of 2012; and a person is related to the accused if the person is: (i) the spouse, brother, or sister of the accused; (ii) a descendant of the accused; (iii) a first or second cousin of the accused; or (iv) a step-child or adopted child of the accused.
(r) An offender placed on supervision for an offense under Section 11-6, 11-9.1, 11-14.4 that involves soliciting for a juvenile prostitute, 11-15.1, 11-20.1, 11-20.1B, 11-20.3, or 11-21 of the Criminal Code of 1961 or the Criminal Code of 2012, or any attempt to commit any of these offenses, committed on or after June 1, 2009 (the effective date of Public Act 95-983) shall:
(i) not access or use a computer or any other device

with Internet capability without the prior written approval of the court, except in connection with the offender's employment or search for employment with the prior approval of the court;

(ii) submit to periodic unannounced examinations of

the offender's computer or any other device with Internet capability by the offender's probation officer, a law enforcement officer, or assigned computer or information technology specialist, including the retrieval and copying of all data from the computer or device and any internal or external peripherals and removal of such information, equipment, or device to conduct a more thorough inspection;

(iii) submit to the installation on the offender's

computer or device with Internet capability, at the offender's expense, of one or more hardware or software systems to monitor the Internet use; and

(iv) submit to any other appropriate restrictions

concerning the offender's use of or access to a computer or any other device with Internet capability imposed by the court.

(s) An offender placed on supervision for an offense that is a sex offense as defined in Section 2 of the Sex Offender Registration Act that is committed on or after January 1, 2010 (the effective date of Public Act 96-362) that requires the person to register as a sex offender under that Act, may not knowingly use any computer scrub software on any computer that the sex offender uses.
(t) An offender placed on supervision for a sex offense as defined in the Sex Offender Registration Act committed on or after January 1, 2010 (the effective date of Public Act 96-262) shall refrain from accessing or using a social networking website as defined in Section 17-0.5 of the Criminal Code of 2012.
(u) Jurisdiction over an offender may be transferred from the sentencing court to the court of another circuit with the concurrence of both courts. Further transfers or retransfers of jurisdiction are also authorized in the same manner. The court to which jurisdiction has been transferred shall have the same powers as the sentencing court. The probation department within the circuit to which jurisdiction has been transferred may impose probation fees upon receiving the transferred offender, as provided in subsection (i). The probation department from the original sentencing court shall retain all probation fees collected prior to the transfer.
(Source: P.A. 99-78, eff. 7-20-15; 99-143, eff. 7-27-15; 99-642, eff. 7-28-16; 99-797, eff. 8-12-16; 100-159, eff. 8-18-17; 100-201, eff. 8-18-17.)

(730 ILCS 5/5-6-3.2) (from Ch. 38, par. 1005-6-3.2)
Sec. 5-6-3.2. (a) In counties with populations of 2,000,000 or more inhabitants, the court may, after consideration of the factors set forth in paragraph (c), require as a condition of probation that a person participate in the Probation Challenge Program. Upon imposing such condition on the person, the court shall provide the person with the address of the Program's offices and the name of the Counselor Supervisor of the Program, and require that the person present himself to the Counselor Supervisor at such address by the close of office hours on the immediately succeeding day during which the Program maintains regular office hours. The clerk of the court shall promptly notify the Counselor Supervisor of each person who has been required to participate in the Program as a condition of his probation and the date on which such condition was imposed. Whether a person is eligible for entry into the Program is a judicial determination.
(b) The condition that the person participate in the Probation Challenge Program includes the specific conditions that the person present himself to the Counselor Supervisor of such Program pursuant to paragraph (a), that the person punctually appear for all meetings scheduled between him and any personnel of such Program, and that the person strictly comply with all rules prescribed by the Board of City College of Chicago pursuant to Section 12 of the Probation Challenge Program Act. Violation of any of the specific conditions set forth in this paragraph shall not be grounds for revocation of probation, except where such violation has resulted in the person's expulsion from the Program.
(c) In determining whether to require that a person participate in the Probation Challenge Program as a condition of his probation, the court should consider
(1) Whether the person demonstrates a desire to avoid future conduct of the type which resulted in his being sentenced to a term of probation;
(2) Whether the type of assistance offered by the Probation Challenge Program is best suited to the person's needs;
(3) Whether the person appears, in light of his age and history, to be a likely candidate for rehabilitation;
(4) Whether the person has access to the economic resources, and is exposed to the type of social influences, which would enable him to attain the types of goals established for clients of the Probation Challenge Program without his participating in the Program;
(5) Whether the person demonstrates potential for accomplishing the types of goals which would be established for him were he a client of the Probation Challenge Program; and
(6) The need for limiting the number of participants in the Probation Challenge Program to a level which can be efficiently managed by the personnel of such Program.
(d) Participation by a person in the Probation Challenge Program shall be for the duration of the person's term of probation. In the event the person successfully attains all the goals which have been established for him by his counselor and instructor in the Probation Challenge Program, the court may, on its own motion, on the motion of the person's probation officer or at the request of the person, terminate the person's probation if, in the opinion of the court, such action would best serve the interests of the person and the ends of justice.
(e) A person shall be expelled from the Probation Challenge Program upon his violating for the fourth time any of the conditions set forth in paragraph (b). A person who has been expelled from the Probation Challenge Program shall not subsequently participate in such Program absent compelling reasons in favor of such subsequent participation.
(Source: P.A. 84-1426.)

(730 ILCS 5/5-6-3.3)
Sec. 5-6-3.3. Offender Initiative Program.
(a) Statement of purpose. The General Assembly seeks to continue other successful programs that promote public safety, conserve valuable resources, and reduce recidivism by defendants who can lead productive lives by creating the Offender Initiative Program.
(a-1) Whenever any person who has not previously been convicted of any felony offense under the laws of this State, the laws of any other state, or the laws of the United States, is arrested for and charged with a probationable felony offense of theft, retail theft, forgery, possession of a stolen motor vehicle, burglary, possession of burglary tools, deceptive practices, disorderly conduct, criminal damage or trespass to property under Article 21 of the Criminal Code of 2012, criminal trespass to a residence, obstructing justice, or an offense involving fraudulent identification, or possession of cannabis, possession of a controlled substance, or possession of methamphetamine, the court, with the consent of the defendant and the State's Attorney, may continue this matter to allow a defendant to participate and complete the Offender Initiative Program.
(a-2) Exemptions. A defendant shall not be eligible for this Program if the offense he or she has been arrested for and charged with is a violent offense. For purposes of this Program, a "violent offense" is any offense where bodily harm was inflicted or where force was used against any person or threatened against any person, any offense involving sexual conduct, sexual penetration, or sexual exploitation, any offense of domestic violence, domestic battery, violation of an order of protection, stalking, hate crime, and any offense involving the possession of a firearm or dangerous weapon. A defendant shall not be eligible for this Program if he or she has previously been adjudicated a delinquent minor for the commission of a violent offense as defined in this subsection.
(b) When a defendant is placed in the Program, after both the defendant and State's Attorney waive preliminary hearing pursuant to Section 109-3 of the Code of Criminal Procedure of 1963, the court shall enter an order specifying that the proceedings shall be suspended while the defendant is participating in a Program of not less 12 months.
(c) The conditions of the Program shall be that the defendant:
(1) not violate any criminal statute of this State or

any other jurisdiction;

(2) refrain from possessing a firearm or other

dangerous weapon;

(3) make full restitution to the victim or property

owner pursuant to Section 5-5-6 of this Code;

(4) obtain employment or perform not less than 30

hours of community service, provided community service is available in the county and is funded and approved by the county board; and

(5) attend educational courses designed to prepare

the defendant for obtaining a high school diploma or to work toward passing high school equivalency testing or to work toward completing a vocational training program.

(c-1) The court may give credit toward the fulfillment of community service hours for participation in activities and treatment as determined by court services.
(d) The court may, in addition to other conditions, require that the defendant:
(1) undergo medical or psychiatric treatment, or

treatment or rehabilitation approved by the Illinois Department of Human Services;

(2) refrain from having in his or her body the

presence of any illicit drug prohibited by the Methamphetamine Control and Community Protection Act, the Cannabis Control Act or the Illinois Controlled Substances Act, unless prescribed by a physician, and submit samples of his or her blood or urine or both for tests to determine the presence of any illicit drug;

(3) submit to periodic drug testing at a time,

manner, and frequency as ordered by the court;

(4) pay fines, fees and costs; and
(5) in addition, if a minor:
(i) reside with his or her parents or in a foster

home;

(ii) attend school;
(iii) attend a non-residential program for youth;

or

(iv) contribute to his or her own support at home

or in a foster home.

(e) When the State's Attorney makes a factually specific offer of proof that the defendant has failed to successfully complete the Program or has violated any of the conditions of the Program, the court shall enter an order that the defendant has not successfully completed the Program and continue the case for arraignment pursuant to Section 113-1 of the Code of Criminal Procedure of 1963 for further proceedings as if the defendant had not participated in the Program.
(f) Upon fulfillment of the terms and conditions of the Program, the State's Attorney shall dismiss the case or the court shall discharge the person and dismiss the proceedings against the person.
(g) A person may only have one discharge and dismissal under this Section within a 4-year period.
(h) Notwithstanding subsection (a-1), if the court finds that the defendant suffers from a substance abuse problem, then before the person participates in the Program under this Section, the court may refer the person to the drug court established in that judicial circuit pursuant to Section 15 of the Drug Court Treatment Act. The drug court team shall evaluate the person's likelihood of successfully fulfilling the terms and conditions of the Program under this Section and shall report the results of its evaluation to the court. If the drug court team finds that the person suffers from a substance abuse problem that makes him or her substantially unlikely to successfully fulfill the terms and conditions of the Program, then the drug court shall set forth its findings in the form of a written order, and the person shall be ineligible to participate in the Program under this Section, but shall be considered for the drug court program.
(Source: P.A. 99-480, eff. 9-9-15; 100-3, eff. 1-1-18; 100-575, eff. 1-8-18.)

(730 ILCS 5/5-6-3.4)
Sec. 5-6-3.4. Second Chance Probation.
(a) Whenever any person who has not previously been convicted of any felony offense under the laws of this State, the laws of any other state, or the laws of the United States, and pleads guilty to, or is found guilty of, possession of less than 15 grams of a controlled substance; possession of less than 15 grams of methamphetamine; or a probationable felony offense of possession of cannabis, theft, retail theft, forgery, deceptive practices, possession of a stolen motor vehicle, burglary, possession of burglary tools, disorderly conduct, criminal damage or trespass to property under Article 21 of the Criminal Code of 2012, criminal trespass to a residence, an offense involving fraudulent identification, or obstructing justice; or possession of cannabis, the court, with the consent of the defendant and the State's Attorney, may, without entering a judgment, sentence the defendant to probation under this Section.
(a-1) Exemptions. A defendant is not eligible for this probation if the offense he or she pleads guilty to, or is found guilty of, is a violent offense, or he or she has previously been convicted of a violent offense. For purposes of this probation, a "violent offense" is any offense where bodily harm was inflicted or where force was used against any person or threatened against any person, any offense involving sexual conduct, sexual penetration, or sexual exploitation, any offense of domestic violence, domestic battery, violation of an order of protection, stalking, hate crime, and any offense involving the possession of a firearm or dangerous weapon. A defendant shall not be eligible for this probation if he or she has previously been adjudicated a delinquent minor for the commission of a violent offense as defined in this subsection.
(b) When a defendant is placed on probation, the court shall enter an order specifying a period of probation of not less than 24 months and shall defer further proceedings in the case until the conclusion of the period or until the filing of a petition alleging violation of a term or condition of probation.
(c) The conditions of probation shall be that the defendant:
(1) not violate any criminal statute of this State or

any other jurisdiction;

(2) refrain from possessing a firearm or other

dangerous weapon;

(3) make full restitution to the victim or property

owner under Section 5-5-6 of this Code;

(4) obtain or attempt to obtain employment;
(5) pay fines and costs;
(6) attend educational courses designed to prepare

the defendant for obtaining a high school diploma or to work toward passing high school equivalency testing or to work toward completing a vocational training program;

(7) submit to periodic drug testing at a time and in

a manner as ordered by the court, but no less than 3 times during the period of probation, with the cost of the testing to be paid by the defendant; and

(8) perform a minimum of 30 hours of community

service. The court may give credit toward the fulfillment of community service hours for participation in activities and treatment as determined by court services.

(d) The court may, in addition to other conditions, require that the defendant:
(1) make a report to and appear in person before or

participate with the court or such courts, person, or social service agency as directed by the court in the order of probation;

(2) undergo medical or psychiatric treatment, or

treatment or rehabilitation approved by the Illinois Department of Human Services;

(3) attend or reside in a facility established for

the instruction or residence of defendants on probation;

(4) support his or her dependents; or
(5) refrain from having in his or her body the

presence of any illicit drug prohibited by the Methamphetamine Control and Community Protection Act, the Cannabis Control Act, or the Illinois Controlled Substances Act, unless prescribed by a physician, and submit samples of his or her blood or urine or both for tests to determine the presence of any illicit drug.

(e) Upon violation of a term or condition of probation, the court may enter a judgment on its original finding of guilt and proceed as otherwise provided by law.
(f) Upon fulfillment of the terms and conditions of probation, the court shall discharge the person and dismiss the proceedings against the person.
(g) A disposition of probation is considered to be a conviction for the purposes of imposing the conditions of probation and for appeal; however, a discharge and dismissal under this Section is not a conviction for purposes of this Code or for purposes of disqualifications or disabilities imposed by law upon conviction of a crime.
(h) A person may only have one discharge and dismissal under this Section within a 4-year period.
(i) If a person is convicted of any offense which occurred within 5 years subsequent to a discharge and dismissal under this Section, the discharge and dismissal under this Section shall be admissible in the sentencing proceeding for that conviction as evidence in aggravation.
(j) Notwithstanding subsection (a), if the court finds that the defendant suffers from a substance abuse problem, then before the person is placed on probation under this Section, the court may refer the person to the drug court established in that judicial circuit pursuant to Section 15 of the Drug Court Treatment Act. The drug court team shall evaluate the person's likelihood of successfully fulfilling the terms and conditions of probation under this Section and shall report the results of its evaluation to the court. If the drug court team finds that the person suffers from a substance abuse problem that makes him or her substantially unlikely to successfully fulfill the terms and conditions of probation under this Section, then the drug court shall set forth its findings in the form of a written order, and the person shall be ineligible to be placed on probation under this Section, but shall be considered for the drug court program.
(Source: P.A. 99-480, eff. 9-9-15; 100-3, eff. 1-1-18; 100-575, eff. 1-8-18.)

(730 ILCS 5/5-6-3.5)
Sec. 5-6-3.5. Appropriations to the Department of Human Services for services under the Offender Initiative Program and Second Chance Probation.
(a) As used in this Section, "qualified program" means a program licensed, certified, or otherwise overseen by the Department of Human Services under the rules adopted by the Department.
(b) Subject to appropriation, the Department of Human Services shall, in collaboration with the appropriate State agency, contract with counties and qualified programs to reimburse the counties and qualified programs for the following:
(1) Services relating to defendants eligible for and

participating in an Offender Initiative Program, subject to Section 5-6-3.3 of this Code, including:

(A) psychiatric treatment or treatment or

rehabilitation approved by the Department of Human Services as provided for in subsection (d) of Section 5-6-3.3 of this Code; and

(B) educational courses designed to prepare the

defendant for obtaining a high school diploma or to work toward passing the high school equivalency test or to work toward completing a vocational training program as provided for in subsection (c) of Section 5-6-3.3 of this Code.

(2) Services relating to defendants eligible for and

participating in Second Chance Probation, subject to Section 5-6-3.4 of this Code, including:

(A) psychiatric treatment or treatment or

rehabilitation approved by the Department of Human Services as provided for in subsection (d) of Section 5-6-3.4 of this Code; and

(B) educational courses designed to prepare the

defendant for obtaining a high school diploma or to work toward passing the high school equivalency test or to work toward completing a vocational training program as provided in subsection (c) of Section 5-6-3.4 of this Code.

(c) The Department of Human Services shall retain 5% of the moneys appropriated for the cost of administering the services provided by the Department.
(d) The Department of Human Services shall adopt rules and procedures for reimbursements paid to counties and qualified programs. Moneys received under this Section shall be in addition to moneys currently expended to provide similar services.
(e) Expenditure of moneys under this Section is subject to audit by the Auditor General.
(f) The Department of Human Services shall report to the General Assembly on or before January 1, 2016 and on or before each following January 1, for as long as the services are available, detailing the impact of existing services, the need for continued services, and any recommendations for changes in services or in the reimbursement for services.
(Source: P.A. 98-1124, eff. 8-26-14.)

(730 ILCS 5/5-6-3.6)
(Section scheduled to be repealed on January 1, 2023)
Sec. 5-6-3.6. First Time Weapon Offender Program.
(a) The General Assembly has sought to promote public safety, reduce recidivism, and conserve valuable resources of the criminal justice system through the creation of diversion programs for non-violent offenders. This amendatory Act of the 100th General Assembly establishes a pilot program for first-time, non-violent offenders charged with certain weapons offenses. The General Assembly recognizes some persons, particularly young adults in areas of high crime or poverty, may have experienced trauma that contributes to poor decision making skills, and the creation of a diversionary program poses a greater benefit to the community and the person than incarceration. Under this program, a court, with the consent of the defendant and the State's Attorney, may sentence a defendant charged with an unlawful use of weapons offense under Section 24-1 of the Criminal Code of 2012 or aggravated unlawful use of a weapon offense under Section 24-1.6 of the Criminal Code of 2012, if punishable as a Class 4 felony or lower, to a First Time Weapon Offender Program.
(b) A defendant is not eligible for this Program if:
(1) the offense was committed during the commission

of a violent offense as defined in subsection (h) of this Section;

(2) he or she has previously been convicted or placed

on probation or conditional discharge for any violent offense under the laws of this State, the laws of any other state, or the laws of the United States;

(3) he or she had a prior successful completion of

the First Time Weapon Offender Program under this Section;

(4) he or she has previously been adjudicated a

delinquent minor for the commission of a violent offense;

(5) he or she is 21 years of age or older; or
(6) he or she has an existing order of protection

issued against him or her.

(b-5) In considering whether a defendant shall be sentenced to the First Time Weapon Offender Program, the court shall consider the following:
(1) the age, immaturity, or limited mental capacity

of the defendant;

(2) the nature and circumstances of the offense;
(3) whether participation in the Program is in the

interest of the defendant's rehabilitation, including any employment or involvement in community, educational, training, or vocational programs;

(4) whether the defendant suffers from trauma, as

supported by documentation or evaluation by a licensed professional; and

(5) the potential risk to public safety.
(c) For an offense committed on or after the effective date of this amendatory Act of the 100th General Assembly and before January 1, 2023, whenever an eligible person pleads guilty to an unlawful use of weapons offense under Section 24-1 of the Criminal Code of 2012 or aggravated unlawful use of a weapon offense under Section 24-1.6 of the Criminal Code of 2012, which is punishable as a Class 4 felony or lower, the court, with the consent of the defendant and the State's Attorney, may, without entering a judgment, sentence the defendant to complete the First Time Weapon Offender Program. When a defendant is placed in the Program, the court shall defer further proceedings in the case until the conclusion of the period or until the filing of a petition alleging violation of a term or condition of the Program. Upon violation of a term or condition of the Program, the court may enter a judgment on its original finding of guilt and proceed as otherwise provided by law. Upon fulfillment of the terms and conditions of the Program, the court shall discharge the person and dismiss the proceedings against the person.
(d) The Program shall be at least 18 months and not to exceed 24 months, as determined by the court at the recommendation of the program administrator and the State's Attorney.
(e) The conditions of the Program shall be that the defendant:
(1) not violate any criminal statute of this State

or any other jurisdiction;

(2) refrain from possessing a firearm or other

dangerous weapon;

(3) obtain or attempt to obtain employment;
(4) attend educational courses designed to prepare

the defendant for obtaining a high school diploma or to work toward passing high school equivalency testing or to work toward completing a vocational training program;

(5) refrain from having in his or her body the

presence of any illicit drug prohibited by the Methamphetamine Control and Community Protection Act, the Cannabis Control Act, or the Illinois Controlled Substances Act, unless prescribed by a physician, and submit samples of his or her blood or urine or both for tests to determine the presence of any illicit drug;

(6) perform a minimum of 50 hours of community

service;

(7) attend and participate in any Program activities

deemed required by the Program administrator, including but not limited to: counseling sessions, in-person and over the phone check-ins, and educational classes; and

(8) pay all fines, assessments, fees, and costs.
(f) The Program may, in addition to other conditions, require that the defendant:
(1) wear an ankle bracelet with GPS tracking;
(2) undergo medical or psychiatric treatment, or

treatment or rehabilitation approved by the Department of Human Services; and

(3) attend or reside in a facility established for

the instruction or residence of defendants on probation.

(g) There may be only one discharge and dismissal under this Section. If a person is convicted of any offense which occurred within 5 years subsequent to a discharge and dismissal under this Section, the discharge and dismissal under this Section shall be admissible in the sentencing proceeding for that conviction as evidence in aggravation.
(h) For purposes of this Section, "violent offense" means any offense in which bodily harm was inflicted or force was used against any person or threatened against any person; any offense involving the possession of a firearm or dangerous weapon; any offense involving sexual conduct, sexual penetration, or sexual exploitation; violation of an order of protection, stalking, hate crime, domestic battery, or any offense of domestic violence.
(i) This Section is repealed on January 1, 2023.
(Source: P.A. 100-3, eff. 1-1-18.)

(730 ILCS 5/5-6-4) (from Ch. 38, par. 1005-6-4)
Sec. 5-6-4. Violation, Modification or Revocation of Probation, of Conditional Discharge or Supervision or of a sentence of county impact incarceration - Hearing.
(a) Except in cases where conditional discharge or supervision was imposed for a petty offense as defined in Section 5-1-17, when a petition is filed charging a violation of a condition, the court may:
(1) in the case of probation violations, order the

issuance of a notice to the offender to be present by the County Probation Department or such other agency designated by the court to handle probation matters; and in the case of conditional discharge or supervision violations, such notice to the offender shall be issued by the Circuit Court Clerk; and in the case of a violation of a sentence of county impact incarceration, such notice shall be issued by the Sheriff;

(2) order a summons to the offender to be present for

hearing; or

(3) order a warrant for the offender's arrest where

there is danger of his fleeing the jurisdiction or causing serious harm to others or when the offender fails to answer a summons or notice from the clerk of the court or Sheriff.

Personal service of the petition for violation of probation or the issuance of such warrant, summons or notice shall toll the period of probation, conditional discharge, supervision, or sentence of county impact incarceration until the final determination of the charge, and the term of probation, conditional discharge, supervision, or sentence of county impact incarceration shall not run until the hearing and disposition of the petition for violation.
(b) The court shall conduct a hearing of the alleged violation. The court shall admit the offender to bail pending the hearing unless the alleged violation is itself a criminal offense in which case the offender shall be admitted to bail on such terms as are provided in the Code of Criminal Procedure of 1963, as amended. In any case where an offender remains incarcerated only as a result of his alleged violation of the court's earlier order of probation, supervision, conditional discharge, or county impact incarceration such hearing shall be held within 14 days of the onset of said incarceration, unless the alleged violation is the commission of another offense by the offender during the period of probation, supervision or conditional discharge in which case such hearing shall be held within the time limits described in Section 103-5 of the Code of Criminal Procedure of 1963, as amended.
(c) The State has the burden of going forward with the evidence and proving the violation by the preponderance of the evidence. The evidence shall be presented in open court with the right of confrontation, cross-examination, and representation by counsel.
(d) Probation, conditional discharge, periodic imprisonment and supervision shall not be revoked for failure to comply with conditions of a sentence or supervision, which imposes financial obligations upon the offender unless such failure is due to his willful refusal to pay.
(e) If the court finds that the offender has violated a condition at any time prior to the expiration or termination of the period, it may continue him on the existing sentence, with or without modifying or enlarging the conditions, or may impose any other sentence that was available under Article 4.5 of Chapter V of this Code or Section 11-501 of the Illinois Vehicle Code at the time of initial sentencing. If the court finds that the person has failed to successfully complete his or her sentence to a county impact incarceration program, the court may impose any other sentence that was available under Article 4.5 of Chapter V of this Code or Section 11-501 of the Illinois Vehicle Code at the time of initial sentencing, except for a sentence of probation or conditional discharge. If the court finds that the offender has violated paragraph (8.6) of subsection (a) of Section 5-6-3, the court shall revoke the probation of the offender. If the court finds that the offender has violated subsection (o) of Section 5-6-3.1, the court shall revoke the supervision of the offender.
(f) The conditions of probation, of conditional discharge, of supervision, or of a sentence of county impact incarceration may be modified by the court on motion of the supervising agency or on its own motion or at the request of the offender after notice and a hearing.
(g) A judgment revoking supervision, probation, conditional discharge, or a sentence of county impact incarceration is a final appealable order.
(h) Resentencing after revocation of probation, conditional discharge, supervision, or a sentence of county impact incarceration shall be under Article 4. The term on probation, conditional discharge or supervision shall not be credited by the court against a sentence of imprisonment or periodic imprisonment unless the court orders otherwise. The amount of credit to be applied against a sentence of imprisonment or periodic imprisonment when the defendant served a term or partial term of periodic imprisonment shall be calculated upon the basis of the actual days spent in confinement rather than the duration of the term.
(i) Instead of filing a violation of probation, conditional discharge, supervision, or a sentence of county impact incarceration, an agent or employee of the supervising agency with the concurrence of his or her supervisor may serve on the defendant a Notice of Intermediate Sanctions. The Notice shall contain the technical violation or violations involved, the date or dates of the violation or violations, and the intermediate sanctions to be imposed. Upon receipt of the Notice, the defendant shall immediately accept or reject the intermediate sanctions. If the sanctions are accepted, they shall be imposed immediately. If the intermediate sanctions are rejected or the defendant does not respond to the Notice, a violation of probation, conditional discharge, supervision, or a sentence of county impact incarceration shall be immediately filed with the court. The State's Attorney and the sentencing court shall be notified of the Notice of Sanctions. Upon successful completion of the intermediate sanctions, a court may not revoke probation, conditional discharge, supervision, or a sentence of county impact incarceration or impose additional sanctions for the same violation. A notice of intermediate sanctions may not be issued for any violation of probation, conditional discharge, supervision, or a sentence of county impact incarceration which could warrant an additional, separate felony charge. The intermediate sanctions shall include a term of home detention as provided in Article 8A of Chapter V of this Code for multiple or repeat violations of the terms and conditions of a sentence of probation, conditional discharge, or supervision.
(j) When an offender is re-sentenced after revocation of probation that was imposed in combination with a sentence of imprisonment for the same offense, the aggregate of the sentences may not exceed the maximum term authorized under Article 4.5 of Chapter V.
(Source: P.A. 95-35, eff. 1-1-08; 95-1052, eff. 7-1-09; 96-1200, eff. 7-22-10.)

(730 ILCS 5/5-6-4.1) (from Ch. 38, par. 1005-6-4.1)
Sec. 5-6-4.1. Violation, Modification or Revocation of Conditional Discharge or Supervision - Hearing.)
(a) In cases where a defendant was placed upon supervision or conditional discharge for the commission of a petty offense, upon the oral or written motion of the State, or on the court's own motion, which charges that a violation of a condition of that conditional discharge or supervision has occurred, the court may:
(1) Conduct a hearing instanter if the offender is

present in court;

(2) Order the issuance by the court clerk of a notice

to the offender to be present for a hearing for violation;

(3) Order summons to the offender to be present; or
(4) Order a warrant for the offender's arrest.
The oral motion, if the defendant is present, or the issuance of such warrant, summons or notice shall toll the period of conditional discharge or supervision until the final determination of the charge, and the term of conditional discharge or supervision shall not run until the hearing and disposition of the petition for violation.
(b) The Court shall admit the offender to bail pending the hearing.
(c) The State has the burden of going forward with the evidence and proving the violation by the preponderance of the evidence. The evidence shall be presented in open court with the right of confrontation, cross-examination, and representation by counsel.
(d) Conditional discharge or supervision shall not be revoked for failure to comply with the conditions of the discharge or supervision which imposed financial obligations upon the offender unless such failure is due to his wilful refusal to pay.
(e) If the court finds that the offender has violated a condition at any time prior to the expiration or termination of the period, it may continue him on the existing sentence or supervision with or without modifying or enlarging the conditions, or may impose any other sentence that was available under Article 4.5 of Chapter V of this Code or Section 11-501 of the Illinois Vehicle Code at the time of initial sentencing.
(f) The conditions of conditional discharge and of supervision may be modified by the court on motion of the probation officer or on its own motion or at the request of the offender after notice to the defendant and a hearing.
(g) A judgment revoking supervision is a final appealable order.
(h) Resentencing after revocation of conditional discharge or of supervision shall be under Article 4. Time served on conditional discharge or supervision shall be credited by the court against a sentence of imprisonment or periodic imprisonment unless the court orders otherwise.
(Source: P.A. 95-1052, eff. 7-1-09.)

(730 ILCS 5/Ch. V Art. 7 heading)

(730 ILCS 5/5-7-1) (from Ch. 38, par. 1005-7-1)
Sec. 5-7-1. Sentence of Periodic Imprisonment.
(a) A sentence of periodic imprisonment is a sentence of imprisonment during which the committed person may be released for periods of time during the day or night or for periods of days, or both, or if convicted of a felony, other than first degree murder, a Class X or Class 1 felony, committed to any county, municipal, or regional correctional or detention institution or facility in this State for such periods of time as the court may direct. Unless the court orders otherwise, the particular times and conditions of release shall be determined by the Department of Corrections, the sheriff, or the Superintendent of the house of corrections, who is administering the program.
(b) A sentence of periodic imprisonment may be imposed to permit the defendant to:
(1) seek employment;
(2) work;
(3) conduct a business or other self-employed

occupation including housekeeping;

(4) attend to family needs;
(5) attend an educational institution, including

vocational education;

(6) obtain medical or psychological treatment;
(7) perform work duties at a county, municipal, or

regional correctional or detention institution or facility;

(8) continue to reside at home with or without

supervision involving the use of an approved electronic monitoring device, subject to Article 8A of Chapter V; or

(9) for any other purpose determined by the court.
(c) Except where prohibited by other provisions of this Code, the court may impose a sentence of periodic imprisonment for a felony or misdemeanor on a person who is 17 years of age or older. The court shall not impose a sentence of periodic imprisonment if it imposes a sentence of imprisonment upon the defendant in excess of 90 days.
(d) A sentence of periodic imprisonment shall be for a definite term of from 3 to 4 years for a Class 1 felony, 18 to 30 months for a Class 2 felony, and up to 18 months, or the longest sentence of imprisonment that could be imposed for the offense, whichever is less, for all other offenses; however, no person shall be sentenced to a term of periodic imprisonment longer than one year if he is committed to a county correctional institution or facility, and in conjunction with that sentence participate in a county work release program comparable to the work and day release program provided for in Article 13 of the Unified Code of Corrections in State facilities. The term of the sentence shall be calculated upon the basis of the duration of its term rather than upon the basis of the actual days spent in confinement. No sentence of periodic imprisonment shall be subject to the good time credit provisions of Section 3-6-3 of this Code.
(e) When the court imposes a sentence of periodic imprisonment, it shall state:
(1) the term of such sentence;
(2) the days or parts of days which the defendant is

to be confined;

(3) the conditions.
(f) The court may issue an order of protection pursuant to the Illinois Domestic Violence Act of 1986 as a condition of a sentence of periodic imprisonment. The Illinois Domestic Violence Act of 1986 shall govern the issuance, enforcement and recording of orders of protection issued under this Section. A copy of the order of protection shall be transmitted to the person or agency having responsibility for the case.
(f-5) An offender sentenced to a term of periodic imprisonment for a felony sex offense as defined in the Sex Offender Management Board Act shall be required to undergo and successfully complete sex offender treatment by a treatment provider approved by the Board and conducted in conformance with the standards developed under the Sex Offender Management Board Act.
(g) An offender sentenced to periodic imprisonment who undergoes mandatory drug or alcohol testing, or both, or is assigned to be placed on an approved electronic monitoring device, shall be ordered to pay the costs incidental to such mandatory drug or alcohol testing, or both, and costs incidental to such approved electronic monitoring in accordance with the defendant's ability to pay those costs. The county board with the concurrence of the Chief Judge of the judicial circuit in which the county is located shall establish reasonable fees for the cost of maintenance, testing, and incidental expenses related to the mandatory drug or alcohol testing, or both, and all costs incidental to approved electronic monitoring, of all offenders with a sentence of periodic imprisonment. The concurrence of the Chief Judge shall be in the form of an administrative order. The fees shall be collected by the clerk of the circuit court, except as provided in an administrative order of the Chief Judge of the circuit court. The clerk of the circuit court shall pay all moneys collected from these fees to the county treasurer who shall use the moneys collected to defray the costs of drug testing, alcohol testing, and electronic monitoring. The county treasurer shall deposit the fees collected in the county working cash fund under Section 6-27001 or Section 6-29002 of the Counties Code, as the case may be.
(h) All fees and costs imposed under this Section for any violation of Chapters 3, 4, 6, and 11 of the Illinois Vehicle Code, or a similar provision of a local ordinance, and any violation of the Child Passenger Protection Act, or a similar provision of a local ordinance, shall be collected and disbursed by the circuit clerk as provided under Section 27.5 of the Clerks of Courts Act.
The Chief Judge of the circuit court of the county may by administrative order establish a program for electronic monitoring of offenders, in which a vendor supplies and monitors the operation of the electronic monitoring device, and collects the fees on behalf of the county. The program shall include provisions for indigent offenders and the collection of unpaid fees. The program shall not unduly burden the offender and shall be subject to review by the Chief Judge.
The Chief Judge of the circuit court may suspend any additional charges or fees for late payment, interest, or damage to any device.
(i) A defendant at least 17 years of age who is convicted of a misdemeanor or felony in a county of 3,000,000 or more inhabitants and who has not been previously convicted of a misdemeanor or a felony and who is sentenced to a term of periodic imprisonment may as a condition of his or her sentence be required by the court to attend educational courses designed to prepare the defendant for a high school diploma and to work toward receiving a high school diploma or to work toward passing high school equivalency testing or to work toward completing a vocational training program approved by the court. The defendant sentenced to periodic imprisonment must attend a public institution of education to obtain the educational or vocational training required by this subsection (i). The defendant sentenced to a term of periodic imprisonment shall be required to pay for the cost of the educational courses or high school equivalency testing if a fee is charged for those courses or testing. The court shall revoke the sentence of periodic imprisonment of the defendant who wilfully fails to comply with this subsection (i). The court shall resentence the defendant whose sentence of periodic imprisonment has been revoked as provided in Section 5-7-2. This subsection (i) does not apply to a defendant who has a high school diploma or has successfully passed high school equivalency testing. This subsection (i) does not apply to a defendant who is determined by the court to be a person with a developmental disability or otherwise mentally incapable of completing the educational or vocational program.
(Source: P.A. 98-718, eff. 1-1-15; 99-143, eff. 7-27-15; 99-797, eff. 8-12-16.)

(730 ILCS 5/5-7-2) (from Ch. 38, par. 1005-7-2)
Sec. 5-7-2. Modification and Revocation.
(a) A sentence of periodic imprisonment may be modified or revoked by the court if:
(1) the offender commits another offense; or
(2) the offender violates any of the conditions of

the sentence; or

(3) the offender violates any rule or regulation of

the institution, agency or Department to which he has been committed.

(b) If the offender violates the order of periodic imprisonment, the Department of Corrections, the sheriff, or the superintendent of the house of corrections shall report such violation to the court.
(c) The court shall not modify or revoke a sentence of periodic imprisonment unless the offender has been given written notice and afforded a hearing under Section 5-6-4. If the offender is incarcerated as a result of his alleged violation of the court's prior order, such hearing shall be held within 14 days of the onset of said incarceration. Where a sentence of periodic imprisonment is revoked, the court may impose any other sentence that was available at the time of initial sentencing.
(Source: P.A. 95-35, eff. 1-1-08.)

(730 ILCS 5/5-7-3) (from Ch. 38, par. 1005-7-3)
Sec. 5-7-3. Commitment. (a) Commitment under a sentence of periodic imprisonment for a misdemeanor shall be to the sheriff or the superintendent of the house of corrections or workhouse.
(b) Commitment under a sentence of periodic imprisonment for a felony may be under paragraph (a) of this Section or to the Department of Corrections if the Director of the Department has certified that appropriate facilities and personnel are available to administer sentences of periodic imprisonment.
(c) The Director of the Department of Corrections may certify that an appropriate institution has the facilities and personnel to administer periodic imprisonment. Such certification shall be filed with the clerk of the circuit court from which commitments to such institution will be accepted. Any such certification may be revoked by filing a notice of revocation with such clerk.
(d) The sheriff of any county may certify that an appropriate institution has the facilities and personnel to administer periodic imprisonment. Such certification shall be filed with the clerk of the circuit court from which commitments to such institution will be accepted. Any such certification may be revoked by filing a notice of revocation with such clerk.
(e) If the sheriff to whose custody a defendant is committed for a term of periodic imprisonment certifies an institution under subsection (d), the sheriff may contract, subject to the approval of the county board, with a certified institution for the housing of the offender in that institution, and while so placed the offender shall be subject to the court's terms of imprisonment. The cost of maintenance of such offender shall be paid by the county in which he was committed.
(f) Neither the State, any unit of local government or the sheriff of the county to whose custody a defendant is committed, nor any officer or employee thereof acting in the course of their official duties shall be liable for any injury or loss which a person might suffer while residing at a certified institution, nor shall they be liable for any tortious acts of any offender housed at the certified institution, or for any tortious acts of an officer or employee of such institution, except for wilful and wanton misconduct or gross negligence on the part of such governmental unit, officer or employee.
(Source: P.A. 85-1433.)

(730 ILCS 5/5-7-4) (from Ch. 38, par. 1005-7-4)
Sec. 5-7-4. Continuation of Employment.
If the offender has been regularly employed, the Department of Corrections, the sheriff, the superintendent of the house of correction or workhouse, or the probation officer shall arrange for a continuation of such employment. If the offender has not been regularly employed, every reasonable effort shall be made to secure employment for such person, and any person for whom employment is secured shall be paid a fair and reasonable wage and shall not be required to work more than 8 hours per day, nor more than 48 hours per week.
(Source: P.A. 77-2097.)

(730 ILCS 5/5-7-5) (from Ch. 38, par. 1005-7-5)
Sec. 5-7-5. Arrangement between Sheriffs for Employment.
The court may authorize the sheriff to whose custody a defendant is committed, to arrange with another sheriff for the employment of the offender in the latter's county, and while so employed to be in the latter sheriff's custody but in other respects to be and continue subject to the commitment. The cost of maintenance of such offender shall be paid by the county in which he was committed. The Department of Corrections may transfer an offender committed to it to another institution or facility of the Department subject to the approval of the committing court.
(Source: P.A. 77-2097.)

(730 ILCS 5/5-7-6) (from Ch. 38, par. 1005-7-6)
Sec. 5-7-6. Duty of Clerk of Court or the Department of Corrections; collection and disposition of compensation.
(a) Every gainfully employed offender shall be responsible for managing his or her earnings. The clerk of the circuit court shall have only those responsibilities regarding an offender's earnings as are set forth in this Section.
Every offender, including offenders who are sentenced to periodic imprisonment for weekends only, gainfully employed shall pay a fee for room and board at a rate established, with the concurrence of the chief judge of the judicial circuit, by the county board of the county in which the offender is incarcerated. The concurrence of the chief judge shall be in the form of an administrative order. In establishing the fee for room and board consideration may be given to all costs incidental to the incarceration of offenders. If an offender is necessarily absent from the institution at mealtime he or she shall, without additional charge, be furnished with a meal to carry to work. Each week, on a day designated by the clerk of the circuit court, every offender shall pay the clerk the fees for the offender's room and board. Failure to pay the clerk on the day designated shall result in the termination of the offender's release. All fees for room and board collected by the circuit court clerk shall be disbursed into the county's General Corporate Fund.
By order of the court, all or a portion of the earnings of employed offenders shall be turned over to the clerk to be distributed for the following purposes, in the order stated:
(1) the room and board of the offender;
(2) necessary travel expenses to and from work and

other incidental expenses of the offender, when those expenses are incurred by the administrator of the offender's imprisonment;

(3) support of the offender's dependents, if any.
(b) If the offender has one or more dependents who are recipients of financial assistance pursuant to the Illinois Public Aid Code, or who are residents of a State hospital, State school or foster care facility provided by the State, the court shall order the offender to turn over all or a portion of his earnings to the clerk who shall, after making the deductions provided for under paragraph (a), distribute those earnings to the appropriate agency as reimbursement for the cost of care of such dependents. The order shall permit the Department of Human Services (acting as successor to the Illinois Department of Public Aid under the Department of Human Services Act) or the local governmental unit, as the case may be, to request the clerk that subsequent payments be made directly to the dependents, or to some agency or person in their behalf, upon removal of the dependents from the public aid rolls; and upon such direction and removal of the recipients from the public aid rolls, the Department of Human Services or the local governmental unit, as the case requires, shall give written notice of such action to the court. Payments received by the Department of Human Services or by governmental units in behalf of recipients of public aid shall be deposited into the General Revenue Fund of the State Treasury or General Assistance Fund of the governmental unit, under Section 10-19 of the Illinois Public Aid Code.
(c) The clerk of the circuit court shall keep individual accounts of all money collected by him as required by this Article. He shall deposit all moneys as trustee in a depository designated by the county board and shall make payments required by the court's order from such trustee account. Such accounts shall be subject to audit in the same manner as accounts of the county are audited.
(d) If an institution or the Department of Corrections certifies to the court that it can administer this Section with respect to persons committed to it under this Article, the clerk of the court shall be relieved of its duties under this Section and they shall be assumed by such institution or the Department.
(Source: P.A. 90-14, eff. 7-1-97; 91-357, eff. 7-29-99.)

(730 ILCS 5/5-7-7) (from Ch. 38, par. 1005-7-7)
Sec. 5-7-7. Jurisdiction.
The court which committed the offender to periodic imprisonment shall retain jurisdiction over him during the term of commitment and may order a diminution of the term if his conduct, diligence and general attitude merit such diminution.
(Source: P.A. 77-2097.)

(730 ILCS 5/5-7-8) (from Ch. 38, par. 1005-7-8)
Sec. 5-7-8. Subsequent Sentences.
(a) The service of a sentence of imprisonment shall satisfy any sentence of periodic imprisonment which was imposed on an offender for an offense committed prior to the imposition of the sentence. An offender who is serving a sentence of periodic imprisonment at the time a sentence of imprisonment is imposed shall be delivered to the custody of the Department of Corrections to commence service of the sentence immediately.
(b) If a sentence of imprisonment under Section 5-4.5-55, 5-4.5-60, or 5-4.5-65 (730 ILCS 5/5-4.5-55, 5/5-4.5-60, or 5/5-4.5-65) is imposed on an offender who is under a previously imposed sentence of periodic imprisonment, such person shall commence service of the sentence immediately. Where such sentence is for a term in excess of 90 days, the service of such sentence shall satisfy the sentence of periodic imprisonment.
(Source: P.A. 95-1052, eff. 7-1-09.)

(730 ILCS 5/Ch. V Art. 8 heading)

(730 ILCS 5/5-8-1) (from Ch. 38, par. 1005-8-1)
Sec. 5-8-1. Natural life imprisonment; enhancements for use of a firearm; mandatory supervised release terms.
(a) Except as otherwise provided in the statute defining the offense or in Article 4.5 of Chapter V, a sentence of imprisonment for a felony shall be a determinate sentence set by the court under this Section, according to the following limitations:
(1) for first degree murder,
(a) (blank),
(b) if a trier of fact finds beyond a reasonable

doubt that the murder was accompanied by exceptionally brutal or heinous behavior indicative of wanton cruelty or, except as set forth in subsection (a)(1)(c) of this Section, that any of the aggravating factors listed in subsection (b) or (b-5) of Section 9-1 of the Criminal Code of 1961 or the Criminal Code of 2012 are present, the court may sentence the defendant, subject to Section 5-4.5-105, to a term of natural life imprisonment, or

(c) the court shall sentence the defendant to a

term of natural life imprisonment if the defendant, at the time of the commission of the murder, had attained the age of 18, and

(i) has previously been convicted of first

degree murder under any state or federal law, or

(ii) is found guilty of murdering more than

one victim, or

(iii) is found guilty of murdering a peace

officer, fireman, or emergency management worker when the peace officer, fireman, or emergency management worker was killed in the course of performing his official duties, or to prevent the peace officer or fireman from performing his official duties, or in retaliation for the peace officer, fireman, or emergency management worker from performing his official duties, and the defendant knew or should have known that the murdered individual was a peace officer, fireman, or emergency management worker, or

(iv) is found guilty of murdering an employee

of an institution or facility of the Department of Corrections, or any similar local correctional agency, when the employee was killed in the course of performing his official duties, or to prevent the employee from performing his official duties, or in retaliation for the employee performing his official duties, or

(v) is found guilty of murdering an emergency

medical technician - ambulance, emergency medical technician - intermediate, emergency medical technician - paramedic, ambulance driver or other medical assistance or first aid person while employed by a municipality or other governmental unit when the person was killed in the course of performing official duties or to prevent the person from performing official duties or in retaliation for performing official duties and the defendant knew or should have known that the murdered individual was an emergency medical technician - ambulance, emergency medical technician - intermediate, emergency medical technician - paramedic, ambulance driver, or other medical assistant or first aid personnel, or

(vi) (blank), or
(vii) is found guilty of first degree murder

and the murder was committed by reason of any person's activity as a community policing volunteer or to prevent any person from engaging in activity as a community policing volunteer. For the purpose of this Section, "community policing volunteer" has the meaning ascribed to it in Section 2-3.5 of the Criminal Code of 2012.

For purposes of clause (v), "emergency medical

technician - ambulance", "emergency medical technician - intermediate", "emergency medical technician - paramedic", have the meanings ascribed to them in the Emergency Medical Services (EMS) Systems Act.

(d) (i) if the person committed the offense while

armed with a firearm, 15 years shall be added to the term of imprisonment imposed by the court;

(ii) if, during the commission of the

offense, the person personally discharged a firearm, 20 years shall be added to the term of imprisonment imposed by the court;

(iii) if, during the commission of the

offense, the person personally discharged a firearm that proximately caused great bodily harm, permanent disability, permanent disfigurement, or death to another person, 25 years or up to a term of natural life shall be added to the term of imprisonment imposed by the court.

(2) (blank);
(2.5) for a person who has attained the age of 18

years at the time of the commission of the offense and who is convicted under the circumstances described in subdivision (b)(1)(B) of Section 11-1.20 or paragraph (3) of subsection (b) of Section 12-13, subdivision (d)(2) of Section 11-1.30 or paragraph (2) of subsection (d) of Section 12-14, subdivision (b)(1.2) of Section 11-1.40 or paragraph (1.2) of subsection (b) of Section 12-14.1, subdivision (b)(2) of Section 11-1.40 or paragraph (2) of subsection (b) of Section 12-14.1 of the Criminal Code of 1961 or the Criminal Code of 2012, the sentence shall be a term of natural life imprisonment.

(b) (Blank).
(c) (Blank).
(d) Subject to earlier termination under Section 3-3-8, the parole or mandatory supervised release term shall be written as part of the sentencing order and shall be as follows:
(1) for first degree murder or a Class X felony

except for the offenses of predatory criminal sexual assault of a child, aggravated criminal sexual assault, and criminal sexual assault if committed on or after the effective date of this amendatory Act of the 94th General Assembly and except for the offense of aggravated child pornography under Section 11-20.1B, 11-20.3, or 11-20.1 with sentencing under subsection (c-5) of Section 11-20.1 of the Criminal Code of 1961 or the Criminal Code of 2012, if committed on or after January 1, 2009, 3 years;

(2) for a Class 1 felony or a Class 2 felony except

for the offense of criminal sexual assault if committed on or after the effective date of this amendatory Act of the 94th General Assembly and except for the offenses of manufacture and dissemination of child pornography under clauses (a)(1) and (a)(2) of Section 11-20.1 of the Criminal Code of 1961 or the Criminal Code of 2012, if committed on or after January 1, 2009, 2 years;

(3) for a Class 3 felony or a Class 4 felony, 1 year;
(4) for defendants who commit the offense of

predatory criminal sexual assault of a child, aggravated criminal sexual assault, or criminal sexual assault, on or after the effective date of this amendatory Act of the 94th General Assembly, or who commit the offense of aggravated child pornography under Section 11-20.1B, 11-20.3, or 11-20.1 with sentencing under subsection (c-5) of Section 11-20.1 of the Criminal Code of 1961 or the Criminal Code of 2012, manufacture of child pornography, or dissemination of child pornography after January 1, 2009, the term of mandatory supervised release shall range from a minimum of 3 years to a maximum of the natural life of the defendant;

(5) if the victim is under 18 years of age, for a

second or subsequent offense of aggravated criminal sexual abuse or felony criminal sexual abuse, 4 years, at least the first 2 years of which the defendant shall serve in an electronic monitoring or home detention program under Article 8A of Chapter V of this Code;

(6) for a felony domestic battery, aggravated

domestic battery, stalking, aggravated stalking, and a felony violation of an order of protection, 4 years.

(e) (Blank).
(f) (Blank).
(Source: P.A. 99-69, eff. 1-1-16; 99-875, eff. 1-1-17; 100-431, eff. 8-25-17.)

(730 ILCS 5/5-8-1.1) (from Ch. 38, par. 1005-8-1.1)
Sec. 5-8-1.1. Impact incarceration.
(a) The Department may establish and operate an impact incarceration program for eligible offenders. If the court finds under Section 5-4-1 that an offender sentenced to a term of imprisonment for a felony may meet the eligibility requirements of the Department, the court may in its sentencing order approve the offender for placement in the impact incarceration program conditioned upon his acceptance in the program by the Department. Notwithstanding the sentencing provisions of this Code, the sentencing order also shall provide that if the Department accepts the offender in the program and determines that the offender has successfully completed the impact incarceration program, the sentence shall be reduced to time considered served upon certification to the court by the Department that the offender has successfully completed the program. In the event the offender is not accepted for placement in the impact incarceration program or the offender does not successfully complete the program, his term of imprisonment shall be as set forth by the court in its sentencing order.
(b) In order to be eligible to participate in the impact incarceration program, the committed person shall meet all of the following requirements:
(1) The person must be not less than 17 years of age

nor more than 35 years of age.

(2) The person has not previously participated in the

impact incarceration program and has not previously served more than one prior sentence of imprisonment for a felony in an adult correctional facility.

(3) The person has not been convicted of a Class X

felony, first or second degree murder, armed violence, aggravated kidnapping, criminal sexual assault, aggravated criminal sexual abuse or a subsequent conviction for criminal sexual abuse, forcible detention, residential arson, place of worship arson, or arson and has not been convicted previously of any of those offenses.

(4) The person has been sentenced to a term of

imprisonment of 8 years or less.

(5) The person must be physically able to participate

in strenuous physical activities or labor.

(6) The person must not have any mental disorder or

disability that would prevent participation in the impact incarceration program.

(7) The person has consented in writing to

participation in the impact incarceration program and to the terms and conditions thereof.

(8) The person was recommended and approved for

placement in the impact incarceration program in the court's sentencing order.

The Department may also consider, among other matters, whether the committed person has any outstanding detainers or warrants, whether the committed person has a history of escaping or absconding, whether participation in the impact incarceration program may pose a risk to the safety or security of any person and whether space is available.
(c) The impact incarceration program shall include, among other matters, mandatory physical training and labor, military formation and drills, regimented activities, uniformity of dress and appearance, education and counseling, including drug counseling where appropriate.
(d) Privileges including visitation, commissary, receipt and retention of property and publications and access to television, radio and a library may be suspended or restricted, notwithstanding provisions to the contrary in this Code.
(e) Committed persons participating in the impact incarceration program shall adhere to all Department rules and all requirements of the program. Committed persons shall be informed of rules of behavior and conduct. Disciplinary procedures required by this Code or by Department rule are not applicable except in those instances in which the Department seeks to revoke good time.
(f) Participation in the impact incarceration program shall be for a period of 120 to 180 days. The period of time a committed person shall serve in the impact incarceration program shall not be reduced by the accumulation of good time.
(g) The committed person shall serve a term of mandatory supervised release as set forth in subsection (d) of Section 5-8-1.
(h) A committed person may be removed from the program for a violation of the terms or conditions of the program or in the event he is for any reason unable to participate. The Department shall promulgate rules and regulations governing conduct which could result in removal from the program or in a determination that the committed person has not successfully completed the program. Committed persons shall have access to such rules, which shall provide that a committed person shall receive notice and have the opportunity to appear before and address one or more hearing officers. A committed person may be transferred to any of the Department's facilities prior to the hearing.
(i) The Department may terminate the impact incarceration program at any time.
(j) The Department shall report to the Governor and the General Assembly on or before September 30th of each year on the impact incarceration program, including the composition of the program by the offenders, by county of commitment, sentence, age, offense and race.
(k) The Department of Corrections shall consider the affirmative action plan approved by the Department of Human Rights in hiring staff at the impact incarceration facilities.
(Source: P.A. 97-800, eff. 7-13-12.)

(730 ILCS 5/5-8-1.2)
Sec. 5-8-1.2. County impact incarceration.
(a) Legislative intent. It is the finding of the General Assembly that certain non-violent offenders eligible for sentences of incarceration may benefit from the rehabilitative aspects of a county impact incarceration program. It is the intent of the General Assembly that such programs be implemented as provided by this Section. This Section shall not be construed to allow violent offenders to participate in a county impact incarceration program.
(b) Under the direction of the Sheriff and with the approval of the County Board of Commissioners, the Sheriff, in any county with more than 3,000,000 inhabitants, may establish and operate a county impact incarceration program for eligible offenders. If the court finds under Section 5-4-1 that an offender convicted of a felony meets the eligibility requirements of the Sheriff's county impact incarceration program, the court may sentence the offender to the county impact incarceration program. The Sheriff shall be responsible for monitoring all offenders who are sentenced to the county impact incarceration program, including the mandatory period of monitored release following the 120 to 180 days of impact incarceration. Offenders assigned to the county impact incarceration program under an intergovernmental agreement between the county and the Illinois Department of Corrections are exempt from the provisions of this mandatory period of monitored release. In the event the offender is not accepted for placement in the county impact incarceration program, the court shall proceed to sentence the offender to any other disposition authorized by this Code. If the offender does not successfully complete the program, the offender's failure to do so shall constitute a violation of the sentence to the county impact incarceration program.
(c) In order to be eligible to be sentenced to a county impact incarceration program by the court, the person shall meet all of the following requirements:
(1) The person must be not less than 17 years of age

nor more than 35 years of age.

(2) The person has not previously participated in the

impact incarceration program and has not previously served more than one prior sentence of imprisonment for a felony in an adult correctional facility.

(3) The person has not been convicted of a Class X

felony, first or second degree murder, armed violence, aggravated kidnapping, criminal sexual assault, aggravated criminal sexual abuse or a subsequent conviction for criminal sexual abuse, forcible detention, or arson and has not been convicted previously of any of those offenses.

(4) The person has been found in violation of

probation for an offense that is a Class 2, 3, or 4 felony that is not a forcible felony as defined in Section 2-8 of the Criminal Code of 2012 or a violent crime as defined in subsection (c) of Section 3 of the Rights of Crime Victims and Witnesses Act who otherwise could be sentenced to a term of incarceration; or the person is convicted of an offense that is a Class 2, 3, or 4 felony that is not a forcible felony as defined in Section 2-8 of the Criminal Code of 2012 or a violent crime as defined in subsection (c) of Section 3 of the Rights of Crime Victims and Witnesses Act who has previously served a sentence of probation for any felony offense and who otherwise could be sentenced to a term of incarceration.

(5) The person must be physically able to participate

in strenuous physical activities or labor.

(6) The person must not have any mental disorder or

disability that would prevent participation in a county impact incarceration program.

(7) The person was recommended and approved for

placement in the county impact incarceration program by the Sheriff and consented in writing to participation in the county impact incarceration program and to the terms and conditions of the program. The Sheriff may consider, among other matters, whether the person has any outstanding detainers or warrants, whether the person has a history of escaping or absconding, whether participation in the county impact incarceration program may pose a risk to the safety or security of any person and whether space is available.

(c-5) The county impact incarceration program shall include, among other matters, mandatory physical training and labor, military formation and drills, regimented activities, uniformity of dress and appearance, education and counseling, including drug counseling where appropriate.
(d) Privileges including visitation, commissary, receipt and retention of property and publications and access to television, radio, and a library may be suspended or restricted, notwithstanding provisions to the contrary in this Code.
(e) The Sheriff shall issue written rules and requirements for the program. Persons shall be informed of rules of behavior and conduct. Persons participating in the county impact incarceration program shall adhere to all rules and all requirements of the program.
(f) Participation in the county impact incarceration program shall be for a period of 120 to 180 days followed by a mandatory term of monitored release for at least 8 months and no more than 12 months supervised by the Sheriff. The period of time a person shall serve in the impact incarceration program shall not be reduced by the accumulation of good time. The court may also sentence the person to a period of probation to commence at the successful completion of the county impact incarceration program.
(g) If the person successfully completes the county impact incarceration program, the Sheriff shall certify the person's successful completion of the program to the court and to the county's State's Attorney. Upon successful completion of the county impact incarceration program and mandatory term of monitored release and if there is an additional period of probation given, the person shall at that time begin his or her probationary sentence under the supervision of the Adult Probation Department.
(h) A person may be removed from the county impact incarceration program for a violation of the terms or conditions of the program or in the event he or she is for any reason unable to participate. The failure to complete the program for any reason, including the 8 to 12 month monitored release period, shall be deemed a violation of the county impact incarceration sentence. The Sheriff shall give notice to the State's Attorney of the person's failure to complete the program. The Sheriff shall file a petition for violation of the county impact incarceration sentence with the court and the State's Attorney may proceed on the petition under Section 5-6-4 of this Code. The Sheriff shall promulgate rules and regulations governing conduct which could result in removal from the program or in a determination that the person has not successfully completed the program.
The mandatory conditions of every county impact incarceration sentence shall include that the person either while in the program or during the period of monitored release:
(1) not violate any criminal statute of any

jurisdiction;

(2) report or appear in person before any such person

or agency as directed by the court or the Sheriff;

(3) refrain from possessing a firearm or other

dangerous weapon;

(4) not leave the State without the consent of the

court or, in circumstances in which the reason for the absence is of such an emergency nature that prior consent by the court is not possible, without the prior notification and approval of the Sheriff; and

(5) permit representatives of the Sheriff to visit at

the person's home or elsewhere to the extent necessary for the Sheriff to monitor compliance with the program. Persons shall have access to such rules, which shall provide that a person shall receive notice of any such violation.

(i) The Sheriff may terminate the county impact incarceration program at any time.
(j) The Sheriff shall report to the county board on or before September 30th of each year on the county impact incarceration program, including the composition of the program by the offenders, by county of commitment, sentence, age, offense, and race.
(Source: P.A. 100-201, eff. 8-18-17.)

(730 ILCS 5/5-8-1.3)
Sec. 5-8-1.3. Pilot residential and transition treatment program for women.
(a) The General Assembly recognizes:
(1) that drug-offending women with children who have

been in and out of the criminal justice system for years are a serious problem;

(2) that the intergenerational cycle of women

continuously being part of the criminal justice system needs to be broken;

(3) that the effects of drug offending women with

children disrupts family harmony and creates an atmosphere that is not conducive to healthy childhood development;

(4) that there is a need for an effective residential

community supervision model to provide help to women to become drug free, recover from trauma, focus on healthy mother-child relationships, and establish economic independence and long-term support;

(5) that certain non-violent women offenders with

children eligible for sentences of incarceration, may benefit from the rehabilitative aspects of gender responsive treatment programs and services. This Section shall not be construed to allow violent offenders to participate in a treatment program.

(b) Under the direction of the sheriff and with the approval of the county board of commissioners, the sheriff, in any county with more than 3,000,000 inhabitants, may operate a residential and transition treatment program for women established by the Illinois Department of Corrections if funding has been provided by federal, local or private entities. If the court finds during the sentencing hearing conducted under Section 5-4-1 that a woman convicted of a felony meets the eligibility requirements of the sheriff's residential and transition treatment program for women, the court may refer the offender to the sheriff's residential and transition treatment program for women for consideration as a participant as an alternative to incarceration in the penitentiary. The sheriff shall be responsible for supervising all women who are placed in the residential and transition treatment program for women for the 12-month period. In the event that the woman is not accepted for placement in the sheriff's residential and transition treatment program for women, the court shall proceed to sentence the woman to any other disposition authorized by this Code. If the woman does not successfully complete the residential and transition treatment program for women, the woman's failure to do so shall constitute a violation of the sentence to the residential and transition treatment program for women.
(c) In order to be eligible to be a participant in the pilot residential and transition treatment program for women, the participant shall meet all of the following conditions:
(1) The woman has not been convicted of a violent

crime as defined in subsection (c) of Section 3 of the Rights of Crime Victims and Witnesses Act, a Class X felony, first or second degree murder, armed violence, aggravated kidnapping, criminal sexual assault, aggravated criminal sexual abuse or a subsequent conviction for criminal sexual abuse, forcible detention, or arson and has not been previously convicted of any of those offenses.

(2) The woman must undergo an initial assessment

evaluation to determine the treatment and program plan.

(3) The woman was recommended and accepted for

placement in the pilot residential and transition treatment program for women by the Department of Corrections and has consented in writing to participation in the program under the terms and conditions of the program. The Department of Corrections may consider whether space is available.

(d) The program may include a substance abuse treatment program designed for women offenders, mental health, trauma, and medical treatment; parenting skills and family relationship counseling, preparation for a high school equivalency or vocational certificate; life skills program; job readiness and job skill training, and a community transition development plan.
(e) With the approval of the Department of Corrections, the sheriff shall issue requirements for the program and inform the participants who shall sign an agreement to adhere to all rules and all requirements for the pilot residential and transition treatment program.
(f) Participation in the pilot residential and transition treatment program for women shall be for a period not to exceed 12 months. The period may not be reduced by accumulation of good time.
(g) If the woman successfully completes the pilot residential and transition treatment program for women, the sheriff shall notify the Department of Corrections, the court, and the State's Attorney of the county of the woman's successful completion.
(h) A woman may be removed from the pilot residential and transition treatment program for women for violation of the terms and conditions of the program or in the event she is unable to participate. The failure to complete the program shall be deemed a violation of the conditions of the program. The sheriff shall give notice to the Department of Corrections, the court, and the State's Attorney of the woman's failure to complete the program. The Department of Corrections or its designee shall file a petition alleging that the woman has violated the conditions of the program with the court. The State's Attorney may proceed on the petition under Section 5-4-1 of this Code.
(i) The conditions of the pilot residential and transition treatment program for women shall include that the woman while in the program:
(1) not violate any criminal statute of any

jurisdiction;

(2) report or appear in person before any person or

agency as directed by the court, the sheriff, or Department of Corrections;

(3) refrain from possessing a firearm or other

dangerous weapon;

(4) consent to drug testing;
(5) not leave the State without the consent of the

court or, in circumstances in which reason for the absence is of such an emergency nature that prior consent by the court is not possible, without prior notification and approval of the Department of Corrections;

(6) upon placement in the program, must agree to

follow all requirements of the program.

(j) The Department of Corrections or the sheriff may terminate the program at any time by mutual agreement or with 30 days prior written notice by either the Department of Corrections or the sheriff.
(k) The Department of Corrections may enter into a joint contract with a county with more than 3,000,000 inhabitants to establish and operate a pilot residential and treatment program for women.
(l) The Director of the Department of Corrections shall have the authority to develop rules to establish and operate a pilot residential and treatment program for women that shall include criteria for selection of the participants of the program in conjunction and approval by the sentencing court. Violent crime offenders are not eligible to participate in the program.
(m) The Department shall report to the Governor and the General Assembly before September 30th of each year on the pilot residential and treatment program for women, including the composition of the program by offenders, sentence, age, offense, and race. Reporting is only required if the pilot residential and treatment program for women is operational.
(n) The Department of Corrections or the sheriff may terminate the program with 30 days prior written notice.
(o) A county with more than 3,000,000 inhabitants is authorized to apply for funding from federal, local or private entities to create a Residential and Treatment Program for Women. This sentencing option may not go into effect until the funding is secured for the program and the program has been established.
(Source: P.A. 97-800, eff. 7-13-12; 98-718, eff. 1-1-15.)

(730 ILCS 5/5-8-2) (from Ch. 38, par. 1005-8-2)
Sec. 5-8-2. Extended Term.
(a) A judge shall not sentence an offender to a term of imprisonment in excess of the maximum sentence authorized by Article 4.5 of Chapter V for an offense or offenses within the class of the most serious offense of which the offender was convicted unless the factors in aggravation set forth in Section 5-5-3.2 or clause (a)(1)(b) of Section 5-8-1 were found to be present. If the pre-trial and trial proceedings were conducted in compliance with subsection (c-5) of Section 111-3 of the Code of Criminal Procedure of 1963, the judge may sentence an offender to an extended term as provided in Article 4.5 of Chapter V (730 ILCS 5/Ch. V, Art. 4.5).
(b) If the conviction was by plea, it shall appear on the record that the plea was entered with the defendant's knowledge that a sentence under this Section was a possibility. If it does not so appear on the record, the defendant shall not be subject to such a sentence unless he is first given an opportunity to withdraw his plea without prejudice.
(Source: P.A. 95-1052, eff. 7-1-09; 96-1200, eff. 7-22-10.)

(730 ILCS 5/5-8-3)
Sec. 5-8-3. (Repealed).
(Source: P.A. 92-651, eff. 7-11-02. Repealed by P.A. 95-1052, eff. 7-1-09.)

(730 ILCS 5/5-8-4) (from Ch. 38, par. 1005-8-4)
Sec. 5-8-4. Concurrent and consecutive terms of imprisonment.
(a) Concurrent terms; multiple or additional sentences. When an Illinois court (i) imposes multiple sentences of imprisonment on a defendant at the same time or (ii) imposes a sentence of imprisonment on a defendant who is already subject to a sentence of imprisonment imposed by an Illinois court, a court of another state, or a federal court, then the sentences shall run concurrently unless otherwise determined by the Illinois court under this Section.
(b) Concurrent terms; misdemeanor and felony. A defendant serving a sentence for a misdemeanor who is convicted of a felony and sentenced to imprisonment shall be transferred to the Department of Corrections, and the misdemeanor sentence shall be merged in and run concurrently with the felony sentence.
(c) Consecutive terms; permissive. The court may impose consecutive sentences in any of the following circumstances:
(1) If, having regard to the nature and circumstances

of the offense and the history and character of the defendant, it is the opinion of the court that consecutive sentences are required to protect the public from further criminal conduct by the defendant, the basis for which the court shall set forth in the record.

(2) If one of the offenses for which a defendant was

convicted was a violation of Section 32-5.2 (aggravated false personation of a peace officer) of the Criminal Code of 1961 (720 ILCS 5/32-5.2) or a violation of subdivision (b)(5) or (b)(6) of Section 17-2 of the Criminal Code of 1961 or the Criminal Code of 2012 (720 ILCS 5/17-2) and the offense was committed in attempting or committing a forcible felony.

(d) Consecutive terms; mandatory. The court shall impose consecutive sentences in each of the following circumstances:
(1) One of the offenses for which the defendant was

convicted was first degree murder or a Class X or Class 1 felony and the defendant inflicted severe bodily injury.

(2) The defendant was convicted of a violation of

Section 11-1.20 or 12-13 (criminal sexual assault), 11-1.30 or 12-14 (aggravated criminal sexual assault), or 11-1.40 or 12-14.1 (predatory criminal sexual assault of a child) of the Criminal Code of 1961 or the Criminal Code of 2012 (720 ILCS 5/11-20.1, 5/11-20.1B, 5/11-20.3, 5/11-1.20, 5/12-13, 5/11-1.30, 5/12-14, 5/11-1.40, or 5/12-14.1).

(2.5) The defendant was convicted of a violation of

paragraph (1), (2), (3), (4), (5), or (7) of subsection (a) of Section 11-20.1 (child pornography) or of paragraph (1), (2), (3), (4), (5), or (7) of subsection (a) of Section 11-20.1B or 11-20.3 (aggravated child pornography) of the Criminal Code of 1961 or the Criminal Code of 2012; or the defendant was convicted of a violation of paragraph (6) of subsection (a) of Section 11-20.1 (child pornography) or of paragraph (6) of subsection (a) of Section 11-20.1B or 11-20.3 (aggravated child pornography) of the Criminal Code of 1961 or the Criminal Code of 2012, when the child depicted is under the age of 13.

(3) The defendant was convicted of armed violence

based upon the predicate offense of any of the following: solicitation of murder, solicitation of murder for hire, heinous battery as described in Section 12-4.1 or subdivision (a)(2) of Section 12-3.05, aggravated battery of a senior citizen as described in Section 12-4.6 or subdivision (a)(4) of Section 12-3.05, criminal sexual assault, a violation of subsection (g) of Section 5 of the Cannabis Control Act (720 ILCS 550/5), cannabis trafficking, a violation of subsection (a) of Section 401 of the Illinois Controlled Substances Act (720 ILCS 570/401), controlled substance trafficking involving a Class X felony amount of controlled substance under Section 401 of the Illinois Controlled Substances Act (720 ILCS 570/401), a violation of the Methamphetamine Control and Community Protection Act (720 ILCS 646/), calculated criminal drug conspiracy, or streetgang criminal drug conspiracy.

(4) The defendant was convicted of the offense of

leaving the scene of a motor vehicle accident involving death or personal injuries under Section 11-401 of the Illinois Vehicle Code (625 ILCS 5/11-401) and either: (A) aggravated driving under the influence of alcohol, other drug or drugs, or intoxicating compound or compounds, or any combination thereof under Section 11-501 of the Illinois Vehicle Code (625 ILCS 5/11-501), (B) reckless homicide under Section 9-3 of the Criminal Code of 1961 or the Criminal Code of 2012 (720 ILCS 5/9-3), or (C) both an offense described in item (A) and an offense described in item (B).

(5) The defendant was convicted of a violation of

Section 9-3.1 or Section 9-3.4 (concealment of homicidal death) or Section 12-20.5 (dismembering a human body) of the Criminal Code of 1961 or the Criminal Code of 2012 (720 ILCS 5/9-3.1 or 5/12-20.5).

(5.5) The defendant was convicted of a violation of

Section 24-3.7 (use of a stolen firearm in the commission of an offense) of the Criminal Code of 1961 or the Criminal Code of 2012.

(6) If the defendant was in the custody of the

Department of Corrections at the time of the commission of the offense, the sentence shall be served consecutive to the sentence under which the defendant is held by the Department of Corrections. If, however, the defendant is sentenced to punishment by death, the sentence shall be executed at such time as the court may fix without regard to the sentence under which the defendant may be held by the Department.

(7) A sentence under Section 3-6-4 (730 ILCS 5/3-6-4)

for escape or attempted escape shall be served consecutive to the terms under which the offender is held by the Department of Corrections.

(8) If a person charged with a felony commits a

separate felony while on pretrial release or in pretrial detention in a county jail facility or county detention facility, then the sentences imposed upon conviction of these felonies shall be served consecutively regardless of the order in which the judgments of conviction are entered.

(8.5) If a person commits a battery against a county

correctional officer or sheriff's employee while serving a sentence or in pretrial detention in a county jail facility, then the sentence imposed upon conviction of the battery shall be served consecutively with the sentence imposed upon conviction of the earlier misdemeanor or felony, regardless of the order in which the judgments of conviction are entered.

(9) If a person admitted to bail following conviction

of a felony commits a separate felony while free on bond or if a person detained in a county jail facility or county detention facility following conviction of a felony commits a separate felony while in detention, then any sentence following conviction of the separate felony shall be consecutive to that of the original sentence for which the defendant was on bond or detained.

(10) If a person is found to be in possession of an

item of contraband, as defined in Section 31A-0.1 of the Criminal Code of 2012, while serving a sentence in a county jail or while in pre-trial detention in a county jail, the sentence imposed upon conviction for the offense of possessing contraband in a penal institution shall be served consecutively to the sentence imposed for the offense in which the person is serving sentence in the county jail or serving pretrial detention, regardless of the order in which the judgments of conviction are entered.

(11) If a person is sentenced for a violation of

bail bond under Section 32-10 of the Criminal Code of 1961 or the Criminal Code of 2012, any sentence imposed for that violation shall be served consecutive to the sentence imposed for the charge for which bail had been granted and with respect to which the defendant has been convicted.

(e) Consecutive terms; subsequent non-Illinois term. If an Illinois court has imposed a sentence of imprisonment on a defendant and the defendant is subsequently sentenced to a term of imprisonment by a court of another state or a federal court, then the Illinois sentence shall run consecutively to the sentence imposed by the court of the other state or the federal court. That same Illinois court, however, may order that the Illinois sentence run concurrently with the sentence imposed by the court of the other state or the federal court, but only if the defendant applies to that same Illinois court within 30 days after the sentence imposed by the court of the other state or the federal court is finalized.
(f) Consecutive terms; aggregate maximums and minimums. The aggregate maximum and aggregate minimum of consecutive sentences shall be determined as follows:
(1) For sentences imposed under law in effect prior

to February 1, 1978, the aggregate maximum of consecutive sentences shall not exceed the maximum term authorized under Section 5-8-1 (730 ILCS 5/5-8-1) or Article 4.5 of Chapter V for the 2 most serious felonies involved. The aggregate minimum period of consecutive sentences shall not exceed the highest minimum term authorized under Section 5-8-1 (730 ILCS 5/5-8-1) or Article 4.5 of Chapter V for the 2 most serious felonies involved. When sentenced only for misdemeanors, a defendant shall not be consecutively sentenced to more than the maximum for one Class A misdemeanor.

(2) For sentences imposed under the law in effect on

or after February 1, 1978, the aggregate of consecutive sentences for offenses that were committed as part of a single course of conduct during which there was no substantial change in the nature of the criminal objective shall not exceed the sum of the maximum terms authorized under Article 4.5 of Chapter V for the 2 most serious felonies involved, but no such limitation shall apply for offenses that were not committed as part of a single course of conduct during which there was no substantial change in the nature of the criminal objective. When sentenced only for misdemeanors, a defendant shall not be consecutively sentenced to more than the maximum for one Class A misdemeanor.

(g) Consecutive terms; manner served. In determining the manner in which consecutive sentences of imprisonment, one or more of which is for a felony, will be served, the Department of Corrections shall treat the defendant as though he or she had been committed for a single term subject to each of the following:
(1) The maximum period of a term of imprisonment

shall consist of the aggregate of the maximums of the imposed indeterminate terms, if any, plus the aggregate of the imposed determinate sentences for felonies, plus the aggregate of the imposed determinate sentences for misdemeanors, subject to subsection (f) of this Section.

(2) The parole or mandatory supervised release term

shall be as provided in paragraph (e) of Section 5-4.5-50 (730 ILCS 5/5-4.5-50) for the most serious of the offenses involved.

(3) The minimum period of imprisonment shall be the

aggregate of the minimum and determinate periods of imprisonment imposed by the court, subject to subsection (f) of this Section.

(4) The defendant shall be awarded credit against the

aggregate maximum term and the aggregate minimum term of imprisonment for all time served in an institution since the commission of the offense or offenses and as a consequence thereof at the rate specified in Section 3-6-3 (730 ILCS 5/3-6-3).

(Source: P.A. 97-475, eff. 8-22-11; 97-1108, eff. 1-1-13; 97-1109, eff. 1-1-13; 97-1150, eff. 1-25-13; 98-437, eff. 1-1-14.)

(730 ILCS 5/5-8-5) (from Ch. 38, par. 1005-8-5)
Sec. 5-8-5. Commitment of the Offender. Upon rendition of judgment after pronouncement of a sentence of periodic imprisonment, imprisonment, or death, the court shall commit the offender to the custody of the sheriff or to the Department of Corrections. A sheriff in executing an order for commitment to the Department of Corrections shall convey such offender to the nearest receiving station designated by the Department of Corrections. The court may commit the offender to the custody of the Attorney General of the United States under Section 5-8-6 when a sentence for a State offense provides that such sentence is to run concurrently with a previous and unexpired federal sentence. The expense of conveying a person committed by the juvenile court or an offender convicted of a felony shall be paid by the State. The expenses in all other cases shall be paid by the county of the committing court.
(Source: P.A. 84-551.)

(730 ILCS 5/5-8-6) (from Ch. 38, par. 1005-8-6)
Sec. 5-8-6. Place of confinement.
(a) Offenders sentenced to a term of imprisonment for a felony shall be committed to the penitentiary system of the Department of Corrections. However, such sentence shall not limit the powers of the Department of Children and Family Services in relation to any child under the age of one year in the sole custody of a person so sentenced, nor in relation to any child delivered by a female so sentenced while she is so confined as a consequence of such sentence. A person sentenced for a felony may be assigned by the Department of Corrections to any of its institutions, facilities or programs.
(b) Offenders sentenced to a term of imprisonment for less than one year shall be committed to the custody of the sheriff. A person committed to the Department of Corrections, prior to July 14, 1983, for less than one year may be assigned by the Department to any of its institutions, facilities or programs.
(c) All offenders under 18 years of age when sentenced to imprisonment shall be committed to the Department of Juvenile Justice and the court in its order of commitment shall set a definite term. The provisions of Section 3-3-3 shall be a part of such commitment as fully as though written in the order of commitment. The place of confinement for sentences imposed before the effective date of this amendatory Act of the 99th General Assembly are not affected or abated by this amendatory Act of the 99th General Assembly.
(d) No defendant shall be committed to the Department of Corrections for the recovery of a fine or costs.
(e) When a court sentences a defendant to a term of imprisonment concurrent with a previous and unexpired sentence of imprisonment imposed by any district court of the United States, it may commit the offender to the custody of the Attorney General of the United States. The Attorney General of the United States, or the authorized representative of the Attorney General of the United States, shall be furnished with the warrant of commitment from the court imposing sentence, which warrant of commitment shall provide that, when the offender is released from federal confinement, whether by parole or by termination of sentence, the offender shall be transferred by the Sheriff of the committing county to the Department of Corrections. The court shall cause the Department to be notified of such sentence at the time of commitment and to be provided with copies of all records regarding the sentence.
(Source: P.A. 99-628, eff. 1-1-17.)

(730 ILCS 5/5-8-7)
Sec. 5-8-7. (Repealed).
(Source: P.A. 96-427, eff. 8-13-09. Repealed by P.A. 95-1052, eff. 7-1-09.)

(730 ILCS 5/5-8-8)
(Section scheduled to be repealed on December 31, 2020)
Sec. 5-8-8. Illinois Sentencing Policy Advisory Council.
(a) Creation. There is created under the jurisdiction of the Governor the Illinois Sentencing Policy Advisory Council, hereinafter referred to as the Council.
(b) Purposes and goals. The purpose of the Council is to review sentencing policies and practices and examine how these policies and practices impact the criminal justice system as a whole in the State of Illinois. In carrying out its duties, the Council shall be mindful of and aim to achieve the purposes of sentencing in Illinois, which are set out in Section 1-1-2 of this Code:
(1) prescribe sanctions proportionate to the

seriousness of the offenses and permit the recognition of differences in rehabilitation possibilities among individual offenders;

(2) forbid and prevent the commission of offenses;
(3) prevent arbitrary or oppressive treatment of

persons adjudicated offenders or delinquents; and

(4) restore offenders to useful citizenship.
(c) Council composition.
(1) The Council shall consist of the following

members:

(A) the President of the Senate, or his or her

designee;

(B) the Minority Leader of the Senate, or his or

her designee;

(C) the Speaker of the House, or his or her

designee;

(D) the Minority Leader of the House, or his or

her designee;

(E) the Governor, or his or her designee;
(F) the Attorney General, or his or her designee;
(G) two retired judges, who may have been

circuit, appellate, or supreme court judges; retired judges shall be selected by the members of the Council designated in clauses (c)(1)(A) through (L);

(G-5) (blank);
(H) the Cook County State's Attorney, or his or

her designee;

(I) the Cook County Public Defender, or his or

her designee;

(J) a State's Attorney not from Cook County,

appointed by the State's Attorney's Appellate Prosecutor;

(K) the State Appellate Defender, or his or her

designee;

(L) the Director of the Administrative Office of

the Illinois Courts, or his or her designee;

(M) a victim of a violent felony or a

representative of a crime victims' organization, selected by the members of the Council designated in clauses (c)(1)(A) through (L);

(N) a representative of a community-based

organization, selected by the members of the Council designated in clauses (c)(1)(A) through (L);

(O) a criminal justice academic researcher, to be

selected by the members of the Council designated in clauses (c)(1)(A) through (L);

(P) a representative of law enforcement from a

unit of local government to be selected by the members of the Council designated in clauses (c)(1)(A) through (L);

(Q) a sheriff selected by the members of the

Council designated in clauses (c)(1)(A) through (L); and

(R) ex-officio members shall include:
(i) the Director of Corrections, or his or

her designee;

(ii) the Chair of the Prisoner Review Board,

or his or her designee;

(iii) the Director of the Illinois State

Police, or his or her designee; and

(iv) the Director of the Illinois Criminal

Justice Information Authority, or his or her designee.

(1.5) The Chair and Vice Chair shall be elected from

among its members by a majority of the members of the Council.

(2) Members of the Council who serve because of their

public office or position, or those who are designated as members by such officials, shall serve only as long as they hold such office or position.

(3) Council members shall serve without compensation

but shall be reimbursed for travel and per diem expenses incurred in their work for the Council.

(4) The Council may exercise any power, perform any

function, take any action, or do anything in furtherance of its purposes and goals upon the appointment of a quorum of its members. The term of office of each member of the Council ends on the date of repeal of this amendatory Act of the 96th General Assembly.

(d) Duties. The Council shall perform, as resources permit, duties including:
(1) Collect and analyze information including

sentencing data, crime trends, and existing correctional resources to support legislative and executive action affecting the use of correctional resources on the State and local levels.

(2) Prepare criminal justice population projections

annually, including correctional and community-based supervision populations.

(3) Analyze data relevant to proposed sentencing

legislation and its effect on current policies or practices, and provide information to support evidence-based sentencing.

(4) Ensure that adequate resources and facilities are

available for carrying out sentences imposed on offenders and that rational priorities are established for the use of those resources. To do so, the Council shall prepare criminal justice resource statements, identifying the fiscal and practical effects of proposed criminal sentencing legislation, including, but not limited to, the correctional population, court processes, and county or local government resources.

(4.5) Study and conduct a thorough analysis of

sentencing under Section 5-4.5-110 of this Code. The Sentencing Policy Advisory Council shall provide annual reports to the Governor and General Assembly, including the total number of persons sentenced under Section 5-4.5-110 of this Code, the total number of departures from sentences under Section 5-4.5-110 of this Code, and an analysis of trends in sentencing and departures. On or before December 31, 2022, the Sentencing Policy Advisory Council shall provide a report to the Governor and General Assembly on the effectiveness of sentencing under Section 5-4.5-110 of this Code, including recommendations on whether sentencing under Section 5-4.5-110 of this Code should be adjusted or continued.

(5) Perform such other studies or tasks pertaining to

sentencing policies as may be requested by the Governor or the Illinois General Assembly.

(6) Perform such other functions as may be required

by law or as are necessary to carry out the purposes and goals of the Council prescribed in subsection (b).

(7) Publish a report on the trends in sentencing for

offenders described in subsection (b-1) of Section 5-4-1 of this Code, the impact of the trends on the prison and probation populations, and any changes in the racial composition of the prison and probation populations that can be attributed to the changes made by adding subsection (b-1) of Section 5-4-1 to this Code by Public Act 99-861.

(e) Authority.
(1) The Council shall have the power to perform the

functions necessary to carry out its duties, purposes and goals under this Act. In so doing, the Council shall utilize information and analysis developed by the Illinois Criminal Justice Information Authority, the Administrative Office of the Illinois Courts, and the Illinois Department of Corrections.

(2) Upon request from the Council, each executive

agency and department of State and local government shall provide information and records to the Council in the execution of its duties.

(f) Report. The Council shall report in writing annually to the General Assembly, the Illinois Supreme Court, and the Governor.
(g) This Section is repealed on December 31, 2020.
(Source: P.A. 99-101, eff. 7-22-15; 99-533, eff. 7-8-16; 99-861, eff. 1-1-17; 100-3, eff. 1-1-18; 100-201, eff. 8-18-17.)

(730 ILCS 5/Ch. V Art. 8A heading)

(730 ILCS 5/5-8A-1) (from Ch. 38, par. 1005-8A-1)
Sec. 5-8A-1. Title. This Article shall be known and may be cited as the Electronic Monitoring and Home Detention Law.
(Source: P.A. 99-797, eff. 8-12-16.)

(730 ILCS 5/5-8A-2) (from Ch. 38, par. 1005-8A-2)
Sec. 5-8A-2. Definitions. As used in this Article:
(A) "Approved electronic monitoring device" means a device approved by the supervising authority which is primarily intended to record or transmit information as to the defendant's presence or nonpresence in the home, consumption of alcohol, consumption of drugs, location as determined through GPS, cellular triangulation, Wi-Fi, or other electronic means.
An approved electronic monitoring device may record or transmit: oral or wire communications or an auditory sound; visual images; or information regarding the offender's activities while inside the offender's home. These devices are subject to the required consent as set forth in Section 5-8A-5 of this Article.
An approved electronic monitoring device may be used to record a conversation between the participant and the monitoring device, or the participant and the person supervising the participant solely for the purpose of identification and not for the purpose of eavesdropping or conducting any other illegally intrusive monitoring.
(A-10) "Department" means the Department of Corrections or the Department of Juvenile Justice.
(A-20) "Electronic monitoring" means the monitoring of an inmate, person, or offender with an electronic device both within and outside of their home under the terms and conditions established by the supervising authority.
(B) "Excluded offenses" means first degree murder, escape, predatory criminal sexual assault of a child, aggravated criminal sexual assault, criminal sexual assault, aggravated battery with a firearm as described in Section 12-4.2 or subdivision (e)(1), (e)(2), (e)(3), or (e)(4) of Section 12-3.05, bringing or possessing a firearm, ammunition or explosive in a penal institution, any "Super-X" drug offense or calculated criminal drug conspiracy or streetgang criminal drug conspiracy, or any predecessor or successor offenses with the same or substantially the same elements, or any inchoate offenses relating to the foregoing offenses.
(B-10) "GPS" means a device or system which utilizes the Global Positioning Satellite system for determining the location of a person, inmate or offender.
(C) "Home detention" means the confinement of a person convicted or charged with an offense to his or her place of residence under the terms and conditions established by the supervising authority.
(D) "Participant" means an inmate or offender placed into an electronic monitoring program.
(E) "Supervising authority" means the Department of Corrections, the Department of Juvenile Justice, probation department, sheriff, superintendent of municipal house of corrections or any other officer or agency charged with authorizing and supervising electronic monitoring and home detention.
(F) "Super-X drug offense" means a violation of Section 401(a)(1)(B), (C), or (D); Section 401(a)(2)(B), (C), or (D); Section 401(a)(3)(B), (C), or (D); or Section 401(a)(7)(B), (C), or (D) of the Illinois Controlled Substances Act.
(G) "Wi-Fi" or "WiFi" means a device or system which utilizes a wireless local area network for determining the location of a person, inmate or offender.
(Source: P.A. 99-797, eff. 8-12-16.)

(730 ILCS 5/5-8A-3) (from Ch. 38, par. 1005-8A-3)
Sec. 5-8A-3. Application.
(a) Except as provided in subsection (d), a person charged with or convicted of an excluded offense may not be placed in an electronic monitoring or home detention program, except for bond pending trial or appeal or while on parole, aftercare release, or mandatory supervised release.
(b) A person serving a sentence for a conviction of a Class 1 felony, other than an excluded offense, may be placed in an electronic monitoring or home detention program for a period not to exceed the last 90 days of incarceration.
(c) A person serving a sentence for a conviction of a Class X felony, other than an excluded offense, may be placed in an electronic monitoring or home detention program for a period not to exceed the last 90 days of incarceration, provided that the person was sentenced on or after August 11, 1993 (the effective date of Public Act 88-311) and provided that the court has not prohibited the program for the person in the sentencing order.
(d) A person serving a sentence for conviction of an offense other than for predatory criminal sexual assault of a child, aggravated criminal sexual assault, criminal sexual assault, aggravated criminal sexual abuse, or felony criminal sexual abuse, may be placed in an electronic monitoring or home detention program for a period not to exceed the last 12 months of incarceration, provided that (i) the person is 55 years of age or older; (ii) the person is serving a determinate sentence; (iii) the person has served at least 25% of the sentenced prison term; and (iv) placement in an electronic monitoring or home detention program is approved by the Prisoner Review Board or the Department of Juvenile Justice.
(e) A person serving a sentence for conviction of a Class 2, 3, or 4 felony offense which is not an excluded offense may be placed in an electronic monitoring or home detention program pursuant to Department administrative directives. These directives shall encourage inmates to apply for electronic detention to incentivize positive behavior and program participation prior to and following their return to the community, consistent with Section 5-8A-4.2 of this Code. These directives shall not prohibit application solely for prior mandatory supervised release violation history, outstanding municipal warrants, current security classification, and prior criminal history, though these factors may be considered when reviewing individual applications in conjunction with additional factors, such as the applicant's institution behavior, program participation, and reentry plan.
(f) Applications for electronic monitoring or home detention may include the following:
(1) pretrial or pre-adjudicatory detention;
(2) probation;
(3) conditional discharge;
(4) periodic imprisonment;
(5) parole, aftercare release, or mandatory

supervised release;

(6) work release;
(7) furlough; or
(8) post-trial incarceration.
(g) A person convicted of an offense described in clause (4) or (5) of subsection (d) of Section 5-8-1 of this Code shall be placed in an electronic monitoring or home detention program for at least the first 2 years of the person's mandatory supervised release term.
(Source: P.A. 99-628, eff. 1-1-17; 99-797, eff. 8-12-16; 100-201, eff. 8-18-17; 100-431, eff. 8-25-17; 100-575, eff. 1-8-18.)

(730 ILCS 5/5-8A-4) (from Ch. 38, par. 1005-8A-4)
Sec. 5-8A-4. Program description. The supervising authority may promulgate rules that prescribe reasonable guidelines under which an electronic monitoring and home detention program shall operate. When using electronic monitoring for home detention these rules shall include but not be limited to the following:
(A) The participant shall remain within the interior

premises or within the property boundaries of his or her residence at all times during the hours designated by the supervising authority. Such instances of approved absences from the home may include but are not limited to the following:

(1) working or employment approved by the court

or traveling to or from approved employment;

(2) unemployed and seeking employment approved

for the participant by the court;

(3) undergoing medical, psychiatric, mental

health treatment, counseling, or other treatment programs approved for the participant by the court;

(4) attending an educational institution or a

program approved for the participant by the court;

(5) attending a regularly scheduled religious

service at a place of worship;

(6) participating in community work release or

community service programs approved for the participant by the supervising authority; or

(7) for another compelling reason consistent with

the public interest, as approved by the supervising authority.

(B) The participant shall admit any person or agent designated by the supervising authority into his or her residence at any time for purposes of verifying the participant's compliance with the conditions of his or her detention.
(C) The participant shall make the necessary

arrangements to allow for any person or agent designated by the supervising authority to visit the participant's place of education or employment at any time, based upon the approval of the educational institution employer or both, for the purpose of verifying the participant's compliance with the conditions of his or her detention.

(D) The participant shall acknowledge and participate

with the approved electronic monitoring device as designated by the supervising authority at any time for the purpose of verifying the participant's compliance with the conditions of his or her detention.

(E) The participant shall maintain the following:
(1) a working telephone in the participant's home;
(2) a monitoring device in the participant's

home, or on the participant's person, or both; and

(3) a monitoring device in the participant's home

and on the participant's person in the absence of a telephone.

(F) The participant shall obtain approval from the

supervising authority before the participant changes residence or the schedule described in subsection (A) of this Section.

(G) The participant shall not commit another crime

during the period of home detention ordered by the Court.

(H) Notice to the participant that violation of the

order for home detention may subject the participant to prosecution for the crime of escape as described in Section 5-8A-4.1.

(I) The participant shall abide by other conditions

as set by the supervising authority.

(Source: P.A. 99-797, eff. 8-12-16.)

(730 ILCS 5/5-8A-4.1)
Sec. 5-8A-4.1. Escape; failure to comply with a condition of the electronic monitoring or home detention program.
(a) A person charged with or convicted of a felony, or charged with or adjudicated delinquent for an act which, if committed by an adult, would constitute a felony, conditionally released from the supervising authority through an electronic monitoring or home detention program, who knowingly violates a condition of the electronic monitoring or home detention program is guilty of a Class 3 felony.
(b) A person charged with or convicted of a misdemeanor, or charged with or adjudicated delinquent for an act which, if committed by an adult, would constitute a misdemeanor, conditionally released from the supervising authority through an electronic monitoring or home detention program, who knowingly violates a condition of the electronic monitoring or home detention program is guilty of a Class B misdemeanor.
(c) A person who violates this Section while armed with a dangerous weapon is guilty of a Class 1 felony.
(Source: P.A. 99-797, eff. 8-12-16; 100-431, eff. 8-25-17.)

(730 ILCS 5/5-8A-4.2)
Sec. 5-8A-4.2. Successful transition to the community.
(a) The Department shall engage in reentry planning to include individualized case planning for persons preparing to be released to the community. This planning shall begin at intake and be supported throughout the term of incarceration, with a focused emphasis in the year prior to the inmate's mandatory statutory release date. All inmates within one year of their mandatory statutory release data shall be deemed to be in reentry status. The Department shall develop administrative directives to define reentry status based on the requirements of this Section.
(b) The Department shall develop incentives to increase program and treatment participation, positive behavior, and readiness to change.
(c) The Department shall coordinate with, and provide access at the point of release for, community partners and State and local government agencies to support successful transitions through assistance in planning and by providing appropriate programs to inmates in reentry status. The Department shall work with community partners and appropriate state agencies to support the successful transitions through assistance in planning and by providing appropriate programs to persons prior to release. Release planning shall include, but is not limited to:
(1) necessary documentation to include birth

certificate, social security card, and identification card;

(2) vocational or educational short-term and

long-term goals;

(3) financial literacy and planning to include

payments of fines, fees, restitution, child support, and other debt;

(4) access to healthcare, mental healthcare, and

chemical dependency treatment;

(5) living and transportation arrangements;
(6) family reunification, if appropriate, and

pro-social support networks; and

(7) information about community-based employment

services and employment service programs available for persons with prior arrest or criminal convictions.

(d) The Illinois Housing Development Authority shall create a Frequent Users Systems Engagement (FUSE) Re-Entry rental subsidy supportive housing program for the most vulnerable persons exiting the Department of Corrections. The Re-Entry rental subsidy supportive housing program shall be targeted to persons with disabilities who have a history of incarcerations, hospitalizations, and homelessness. The Illinois Housing Development Authority, the Department of Human Services Statewide Housing Coordinator, stakeholders, and the Department of Corrections shall adopt policies and procedures for the FUSE Re-Entry rental subsidy supportive housing program including eligibility criteria, geographic distribution, and documentation requirements which are similar to the Rental Housing Support Program. The funding formula for this program shall be developed by calculating the number of prison bed days saved through the timely releases that would not be possible but for the Re-Entry rental subsidy supportive housing program. Funding shall include administrative costs for the Illinois Housing Development Authority to operate the program.
(e) The Department shall report to the General Assembly on or before January 1, 2019, and annually thereafter, on these activities to support successful transitions to the community. This report shall include the following information regarding persons released from the Department:
(1) the total number of persons released each year

listed by county;

(2) the number of persons assessed as having a high

or moderate criminogenic need who have completed programming addressing that criminogenic need prior to release listed by program and county;

(3) the number of persons released in the reporting

year who have engaged in pre-release planning prior to their release listed by county;

(4) the number of persons who have been released to

electronic detention prior to their mandatory supervised release date;

(5) the number of persons who have been released

after their mandatory supervised release date, average time past mandatory supervised release date, and reasons held past mandatory supervised release date; and

(6) when implemented, the number of Frequent Users

Systems Engagement (FUSE) Re-Entry rental subsidy supportive housing program participants and average prison bed days saved.

(Source: P.A. 100-575, eff. 1-8-18.)

(730 ILCS 5/5-8A-5) (from Ch. 38, par. 1005-8A-5)
Sec. 5-8A-5. Consent of the participant. Before entering an order for commitment for electronic monitoring, the supervising authority shall inform the participant and other persons residing in the home of the nature and extent of the approved electronic monitoring devices by doing the following:
(A) Securing the written consent of the participant

in the program to comply with the rules and regulations of the program as stipulated in subsections (A) through (I) of Section 5-8A-4.

(B) Where possible, securing the written consent of

other persons residing in the home of the participant, including the person in whose name the telephone is registered, at the time of the order for commitment for electronic monitoring is entered and acknowledge the nature and extent of approved electronic monitoring devices.

(C) Ensure that the approved electronic devices be

minimally intrusive upon the privacy of the participant and other persons residing in the home while remaining in compliance with subsections (B) through (D) of Section 5-8A-4.

This Section does not apply to persons subject to electronic monitoring or home detention as a term or condition of parole, aftercare release, or mandatory supervised release under subsection (d) of Section 5-8-1 of this Code.
(Source: P.A. 99-797, eff. 8-12-16; 100-201 eff. 8-18-17; 100-431, eff. 8-25-17.)

(730 ILCS 5/5-8A-5.1)
Sec. 5-8A-5.1. Public notice of release on electronic monitoring or home detention. The Department of Corrections must make identification information and a recent photo of an inmate being placed on electronic monitoring or home detention under the provisions of this Article accessible on the Internet by means of a hyperlink labeled "Community Notification of Inmate Early Release" on the Department's World Wide Web homepage. The identification information shall include the inmate's: name, any known alias, date of birth, physical characteristics, residence address, commitment offense and county where conviction was imposed. The identification information shall be placed on the website within 3 days of the inmate's release on electronic monitoring or home detention, and the information may not be removed until either: completion of the first year of mandatory supervised release or return of the inmate to custody of the Department.
(Source: P.A. 99-797, eff. 8-12-16.)

(730 ILCS 5/5-8A-6)
Sec. 5-8A-6. Electronic monitoring of certain sex offenders. For a sexual predator subject to electronic monitoring under paragraph (7.7) of subsection (a) of Section 3-3-7, the Department of Corrections must use a system that actively monitors and identifies the offender's current location and timely reports or records the offender's presence and that alerts the Department of the offender's presence within a prohibited area described in Section 11-9.3 of the Criminal Code of 2012, in a court order, or as a condition of the offender's parole, mandatory supervised release, or extended mandatory supervised release and the offender's departure from specified geographic limitations. To the extent that he or she is able to do so, which the Department of Corrections by rule shall determine, the offender must pay for the cost of the electronic monitoring.
(Source: P.A. 99-797, eff. 8-12-16; 100-431, eff. 8-25-17.)

(730 ILCS 5/5-8A-7)
Sec. 5-8A-7. Domestic violence surveillance program. If the Prisoner Review Board, Department of Corrections, Department of Juvenile Justice, or court (the supervising authority) orders electronic surveillance as a condition of parole, aftercare release, mandatory supervised release, early release, probation, or conditional discharge for a violation of an order of protection or as a condition of bail for a person charged with a violation of an order of protection, the supervising authority shall use the best available global positioning technology to track domestic violence offenders. Best available technology must have real-time and interactive capabilities that facilitate the following objectives: (1) immediate notification to the supervising authority of a breach of a court ordered exclusion zone; (2) notification of the breach to the offender; and (3) communication between the supervising authority, law enforcement, and the victim, regarding the breach. The supervising authority may also require that the electronic surveillance ordered under this Section monitor the consumption of alcohol or drugs.
(Source: P.A. 99-628, eff. 1-1-17; 99-797, eff. 8-12-16; 100-201, eff. 8-18-17.)

(730 ILCS 5/5-8A-8)
Sec. 5-8A-8. Service of a minimum term of imprisonment. When an offender is sentenced under a provision of law that requires the sentence to include a minimum term of imprisonment and the offender is committed to the custody of the sheriff to serve the sentence, the sheriff may place the offender in an electronic monitoring or home detention program for service of that minimum term of imprisonment unless (i) the offender was convicted of an excluded offense or (ii) the court's sentencing order specifies that the minimum term of imprisonment shall be served in a county correctional facility.
(Source: P.A. 98-161, eff. 1-1-14; 99-797, eff. 8-12-16.)

(730 ILCS 5/5-8A-9)
Sec. 5-8A-9. Electronic monitoring by probation departments. If the supervising authority is a probation department, the Chief Judge of the circuit court may by administrative order establish a program for electronic monitoring of offenders, in which a vendor supplies and monitors the operation of the electronic monitoring device, and collects the fees on behalf of the county. The program shall include provisions for indigent offenders and the collection of unpaid fees and shall not unduly burden the offender and shall be subject to review by the Chief Judge of the circuit court.
The Chief Judge of the circuit court may suspend any additional charges or fees for late payment, interest, or damage to any device.
(Source: P.A. 99-797, eff. 8-12-16.)

(730 ILCS 5/Ch. V Art. 9 heading)

(730 ILCS 5/5-9-1) (from Ch. 38, par. 1005-9-1)
Sec. 5-9-1. Authorized fines.
(a) An offender may be sentenced to pay a fine as provided in Article 4.5 of Chapter V.
(b) (Blank.)
(c) There shall be added to every fine imposed in sentencing for a criminal or traffic offense, except an offense relating to parking or registration, or offense by a pedestrian, an additional penalty of $15 for each $40, or fraction thereof, of fine imposed. The additional penalty of $15 for each $40, or fraction thereof, of fine imposed, if not otherwise assessed, shall also be added to every fine imposed upon a plea of guilty, stipulation of facts or findings of guilty, resulting in a judgment of conviction, or order of supervision in criminal, traffic, local ordinance, county ordinance, and conservation cases (except parking, registration, or pedestrian violations), or upon a sentence of probation without entry of judgment under Section 10 of the Cannabis Control Act, Section 410 of the Illinois Controlled Substances Act, or Section 70 of the Methamphetamine Control and Community Protection Act.
Such additional amounts shall be assessed by the court imposing the fine and shall be collected by the Circuit Clerk in addition to the fine and costs in the case. Each such additional penalty shall be remitted by the Circuit Clerk within one month after receipt to the State Treasurer. The State Treasurer shall deposit $1 for each $40, or fraction thereof, of fine imposed into the LEADS Maintenance Fund. The State Treasurer shall deposit $3 for each $40, or fraction thereof, of fine imposed into the Law Enforcement Camera Grant Fund. The remaining surcharge amount shall be deposited into the Traffic and Criminal Conviction Surcharge Fund, unless the fine, costs or additional amounts are subject to disbursement by the circuit clerk under Section 27.5 of the Clerks of Courts Act. Such additional penalty shall not be considered a part of the fine for purposes of any reduction in the fine for time served either before or after sentencing. Not later than March 1 of each year the Circuit Clerk shall submit a report of the amount of funds remitted to the State Treasurer under this subsection (c) during the preceding calendar year. Except as otherwise provided by Supreme Court Rules, if a court in imposing a fine against an offender levies a gross amount for fine, costs, fees and penalties, the amount of the additional penalty provided for herein shall be computed on the amount remaining after deducting from the gross amount levied all fees of the Circuit Clerk, the State's Attorney and the Sheriff. After deducting from the gross amount levied the fees and additional penalty provided for herein, less any other additional penalties provided by law, the clerk shall remit the net balance remaining to the entity authorized by law to receive the fine imposed in the case. For purposes of this Section "fees of the Circuit Clerk" shall include, if applicable, the fee provided for under Section 27.3a of the Clerks of Courts Act and the fee, if applicable, payable to the county in which the violation occurred pursuant to Section 5-1101 of the Counties Code.
(c-5) In addition to the fines imposed by subsection (c), any person convicted or receiving an order of supervision for driving under the influence of alcohol or drugs shall pay an additional $100 fee to the clerk. This additional fee, less 2 1/2% that shall be used to defray administrative costs incurred by the clerk, shall be remitted by the clerk to the Treasurer within 60 days after receipt for deposit into the Trauma Center Fund. This additional fee of $100 shall not be considered a part of the fine for purposes of any reduction in the fine for time served either before or after sentencing. Not later than March 1 of each year the Circuit Clerk shall submit a report of the amount of funds remitted to the State Treasurer under this subsection (c-5) during the preceding calendar year.
The Circuit Clerk may accept payment of fines and costs by credit card from an offender who has been convicted of a traffic offense, petty offense or misdemeanor and may charge the service fee permitted where fines and costs are paid by credit card provided for in Section 27.3b of the Clerks of Courts Act.
(c-7) In addition to the fines imposed by subsection (c), any person convicted or receiving an order of supervision for driving under the influence of alcohol or drugs shall pay an additional $5 fee to the clerk. This additional fee, less 2 1/2% that shall be used to defray administrative costs incurred by the clerk, shall be remitted by the clerk to the Treasurer within 60 days after receipt for deposit into the Spinal Cord Injury Paralysis Cure Research Trust Fund. This additional fee of $5 shall not be considered a part of the fine for purposes of any reduction in the fine for time served either before or after sentencing. Not later than March 1 of each year the Circuit Clerk shall submit a report of the amount of funds remitted to the State Treasurer under this subsection (c-7) during the preceding calendar year.
(c-9) (Blank).
(d) In determining the amount and method of payment of a fine, except for those fines established for violations of Chapter 15 of the Illinois Vehicle Code, the court shall consider:
(1) the financial resources and future ability of the

offender to pay the fine; and

(2) whether the fine will prevent the offender from

making court ordered restitution or reparation to the victim of the offense; and

(3) in a case where the accused is a dissolved

corporation and the court has appointed counsel to represent the corporation, the costs incurred either by the county or the State for such representation.

(e) The court may order the fine to be paid forthwith or within a specified period of time or in installments.
(f) All fines, costs and additional amounts imposed under this Section for any violation of Chapters 3, 4, 6, and 11 of the Illinois Vehicle Code, or a similar provision of a local ordinance, and any violation of the Child Passenger Protection Act, or a similar provision of a local ordinance, shall be collected and disbursed by the circuit clerk as provided under Section 27.5 of the Clerks of Courts Act.
(Source: P.A. 99-352, eff. 1-1-16.)

(730 ILCS 5/5-9-1.1) (from Ch. 38, par. 1005-9-1.1)
(Text of Section from P.A. 94-550, 96-132, 96-402, 96-1234, 97-545, 98-537, and 99-480)
Sec. 5-9-1.1. Drug related offenses.
(a) When a person has been adjudged guilty of a drug related offense involving possession or delivery of cannabis or possession or delivery of a controlled substance, other than methamphetamine, as defined in the Cannabis Control Act, as amended, or the Illinois Controlled Substances Act, as amended, in addition to any other penalty imposed, a fine shall be levied by the court at not less than the full street value of the cannabis or controlled substances seized.
"Street value" shall be determined by the court on the basis of testimony of law enforcement personnel and the defendant as to the amount seized and such testimony as may be required by the court as to the current street value of the cannabis or controlled substance seized.
(b) In addition to any penalty imposed under subsection (a) of this Section, a fine of $100 shall be levied by the court, the proceeds of which shall be collected by the Circuit Clerk and remitted to the State Treasurer under Section 27.6 of the Clerks of Courts Act for deposit into the Trauma Center Fund for distribution as provided under Section 3.225 of the Emergency Medical Services (EMS) Systems Act.
(c) In addition to any penalty imposed under subsection (a) of this Section, a fee of $5 shall be assessed by the court, the proceeds of which shall be collected by the Circuit Clerk and remitted to the State Treasurer under Section 27.6 of the Clerks of Courts Act for deposit into the Spinal Cord Injury Paralysis Cure Research Trust Fund. This additional fee of $5 shall not be considered a part of the fine for purposes of any reduction in the fine for time served either before or after sentencing.
(d) In addition to any penalty imposed under subsection (a) of this Section for a drug related offense involving possession or delivery of cannabis or possession or delivery of a controlled substance as defined in the Cannabis Control Act, the Illinois Controlled Substances Act, or the Methamphetamine Control and Community Protection Act, a fee of $50 shall be assessed by the court, the proceeds of which shall be collected by the Circuit Clerk and remitted to the State Treasurer under Section 27.6 of the Clerks of Courts Act for deposit into the Performance-enhancing Substance Testing Fund. This additional fee of $50 shall not be considered a part of the fine for purposes of any reduction in the fine for time served either before or after sentencing. The provisions of this subsection (d), other than this sentence, are inoperative after June 30, 2011.
(e) In addition to any penalty imposed under subsection (a) of this Section, a $25 assessment shall be assessed by the court, the proceeds of which shall be collected by the Circuit Clerk and remitted to the State Treasurer for deposit into the Criminal Justice Information Projects Fund. The moneys deposited into the Criminal Justice Information Projects Fund under this Section shall be appropriated to and administered by the Illinois Criminal Justice Information Authority for funding of drug task forces and Metropolitan Enforcement Groups.
(f) In addition to any penalty imposed under subsection (a) of this Section, a $40 assessment shall be assessed by the court, the proceeds of which shall be collected by the Circuit Clerk. Of the collected proceeds, (i) 90% shall be remitted to the State Treasurer for deposit into the Prescription Pill and Drug Disposal Fund; (ii) 5% shall be remitted for deposit into the Criminal Justice Information Projects Fund, for use by the Illinois Criminal Justice Information Authority for the costs associated with making grants from the Prescription Pill and Drug Disposal Fund; and (iii) the Circuit Clerk shall retain 5% for deposit into the Circuit Court Clerk Operation and Administrative Fund for the costs associated with administering this subsection.
(Source: P.A. 98-537, eff. 8-23-13; 99-480, eff. 9-9-15.)

(Text of Section from P.A. 94-556, 96-132, 96-402, 96-1234, 97-545, 98-537, and 99-480)
Sec. 5-9-1.1. Drug related offenses.
(a) When a person has been adjudged guilty of a drug related offense involving possession or delivery of cannabis or possession or delivery of a controlled substance as defined in the Cannabis Control Act, the Illinois Controlled Substances Act, or the Methamphetamine Control and Community Protection Act, in addition to any other penalty imposed, a fine shall be levied by the court at not less than the full street value of the cannabis or controlled substances seized.
"Street value" shall be determined by the court on the basis of testimony of law enforcement personnel and the defendant as to the amount seized and such testimony as may be required by the court as to the current street value of the cannabis or controlled substance seized.
(b) In addition to any penalty imposed under subsection (a) of this Section, a fine of $100 shall be levied by the court, the proceeds of which shall be collected by the Circuit Clerk and remitted to the State Treasurer under Section 27.6 of the Clerks of Courts Act for deposit into the Trauma Center Fund for distribution as provided under Section 3.225 of the Emergency Medical Services (EMS) Systems Act.
(c) In addition to any penalty imposed under subsection (a) of this Section, a fee of $5 shall be assessed by the court, the proceeds of which shall be collected by the Circuit Clerk and remitted to the State Treasurer under Section 27.6 of the Clerks of Courts Act for deposit into the Spinal Cord Injury Paralysis Cure Research Trust Fund. This additional fee of $5 shall not be considered a part of the fine for purposes of any reduction in the fine for time served either before or after sentencing.
(d) In addition to any penalty imposed under subsection (a) of this Section for a drug related offense involving possession or delivery of cannabis or possession or delivery of a controlled substance as defined in the Cannabis Control Act, the Illinois Controlled Substances Act, or the Methamphetamine Control and Community Protection Act, a fee of $50 shall be assessed by the court, the proceeds of which shall be collected by the Circuit Clerk and remitted to the State Treasurer under Section 27.6 of the Clerks of Courts Act for deposit into the Performance-enhancing Substance Testing Fund. This additional fee of $50 shall not be considered a part of the fine for purposes of any reduction in the fine for time served either before or after sentencing. The provisions of this subsection (d), other than this sentence, are inoperative after June 30, 2011.
(e) In addition to any penalty imposed under subsection (a) of this Section, a $25 assessment shall be assessed by the court, the proceeds of which shall be collected by the Circuit Clerk and remitted to the State Treasurer for deposit into the Criminal Justice Information Projects Fund. The moneys deposited into the Criminal Justice Information Projects Fund under this Section shall be appropriated to and administered by the Illinois Criminal Justice Information Authority for funding of drug task forces and Metropolitan Enforcement Groups.
(f) In addition to any penalty imposed under subsection (a) of this Section, a $40 assessment shall be assessed by the court, the proceeds of which shall be collected by the Circuit Clerk. Of the collected proceeds, (i) 90% shall be remitted to the State Treasurer for deposit into the Prescription Pill and Drug Disposal Fund; (ii) 5% shall be remitted for deposit into the Criminal Justice Information Projects Fund, for use by the Illinois Criminal Justice Information Authority for the costs associated with making grants from the Prescription Pill and Drug Disposal Fund; and (iii) the Circuit Clerk shall retain 5% for deposit into the Circuit Court Clerk Operation and Administrative Fund for the costs associated with administering this subsection.
(Source: P.A. 98-537, eff. 8-23-13; 99-480, eff. 9-9-15.)

(730 ILCS 5/5-9-1.1-5)
Sec. 5-9-1.1-5. Methamphetamine related offenses.
(a) When a person has been adjudged guilty of a methamphetamine related offense involving possession or delivery of methamphetamine or any salt of an optical isomer of methamphetamine or possession of a methamphetamine manufacturing material as set forth in Section 10 of the Methamphetamine Control and Community Protection Act with the intent to manufacture a substance containing methamphetamine or salt of an optical isomer of methamphetamine, in addition to any other penalty imposed, a fine shall be levied by the court at not less than the full street value of the methamphetamine or salt of an optical isomer of methamphetamine or methamphetamine manufacturing materials seized.
"Street value" shall be determined by the court on the basis of testimony of law enforcement personnel and the defendant as to the amount seized and such testimony as may be required by the court as to the current street value of the methamphetamine or salt of an optical isomer of methamphetamine or methamphetamine manufacturing materials seized.
(b) In addition to any penalty imposed under subsection (a) of this Section, a fine of $100 shall be levied by the court, the proceeds of which shall be collected by the Circuit Clerk and remitted to the State Treasurer under Section 27.6 of the Clerks of Courts Act for deposit into the Methamphetamine Law Enforcement Fund and allocated as provided in subsection (d) of Section 5-9-1.2.
(c) In addition to any penalty imposed under subsection (a) of this Section, a $25 assessment shall be assessed by the court, the proceeds of which shall be collected by the Circuit Clerk and remitted to the State Treasurer for deposit into the Criminal Justice Information Projects Fund. The moneys deposited into the Criminal Justice Information Projects Fund under this Section shall be appropriated to and administered by the Illinois Criminal Justice Information Authority for funding of drug task forces and Metropolitan Enforcement Groups.
(d) In addition to any penalty imposed under subsection (a) of this Section, a $40 assessment shall be assessed by the court, the proceeds of which shall be collected by the Circuit Clerk. Of the collected proceeds, (i) 90% shall be remitted to the State Treasurer for deposit into the Prescription Pill and Drug Disposal Fund; (ii) 5% shall be remitted for deposit into the Criminal Justice Information Projects Fund, for use by the Illinois Criminal Justice Information Authority for the costs associated with making grants from the Prescription Pill and Drug Disposal Fund; and (iii) the Circuit Clerk shall retain 5% for deposit into the Circuit Court Clerk Operation and Administrative Fund for the costs associated with administering this subsection.
(Source: P.A. 98-537, eff. 8-23-13; 99-480, eff. 9-9-15.)

(730 ILCS 5/5-9-1.2) (from Ch. 38, par. 1005-9-1.2)
Sec. 5-9-1.2. (a) Twelve and one-half percent of all amounts collected as fines pursuant to Section 5-9-1.1 shall be paid into the Youth Drug Abuse Prevention Fund, which is hereby created in the State treasury, to be used by the Department of Human Services for the funding of programs and services for drug-abuse treatment, and prevention and education services, for juveniles.
(b) Eighty-seven and one-half percent of the proceeds of all fines received pursuant to Section 5-9-1.1 shall be transmitted to and deposited in the treasurer's office at the level of government as follows:
(1) If such seizure was made by a combination of law

enforcement personnel representing differing units of local government, the court levying the fine shall equitably allocate 50% of the fine among these units of local government and shall allocate 37 1/2% to the county general corporate fund. In the event that the seizure was made by law enforcement personnel representing a unit of local government from a municipality where the number of inhabitants exceeds 2 million in population, the court levying the fine shall allocate 87 1/2% of the fine to that unit of local government. If the seizure was made by a combination of law enforcement personnel representing differing units of local government, and at least one of those units represents a municipality where the number of inhabitants exceeds 2 million in population, the court shall equitably allocate 87 1/2% of the proceeds of the fines received among the differing units of local government.

(2) If such seizure was made by State law enforcement

personnel, then the court shall allocate 37 1/2% to the State treasury and 50% to the county general corporate fund.

(3) If a State law enforcement agency in combination

with a law enforcement agency or agencies of a unit or units of local government conducted the seizure, the court shall equitably allocate 37 1/2% of the fines to or among the law enforcement agency or agencies of the unit or units of local government which conducted the seizure and shall allocate 50% to the county general corporate fund.

(c) The proceeds of all fines allocated to the law enforcement agency or agencies of the unit or units of local government pursuant to subsection (b) shall be made available to that law enforcement agency as expendable receipts for use in the enforcement of laws regulating controlled substances and cannabis. The proceeds of fines awarded to the State treasury shall be deposited in a special fund known as the Drug Traffic Prevention Fund. Monies from this fund may be used by the Department of State Police for use in the enforcement of laws regulating controlled substances and cannabis; to satisfy funding provisions of the Intergovernmental Drug Laws Enforcement Act; and to defray costs and expenses associated with returning violators of the Cannabis Control Act, the Illinois Controlled Substances Act, and the Methamphetamine Control and Community Protection Act only, as provided in those Acts, when punishment of the crime shall be confinement of the criminal in the penitentiary. Moneys in the Drug Traffic Prevention Fund deposited from fines awarded as a direct result of enforcement efforts of the Illinois Conservation Police may be used by the Department of Natural Resources Office of Law Enforcement for use in enforcing laws regulating controlled substances and cannabis on Department of Natural Resources regulated lands and waterways. All other monies shall be paid into the general revenue fund in the State treasury.
(d) There is created in the State treasury the Methamphetamine Law Enforcement Fund. Moneys in the Fund shall be equitably allocated to local law enforcement agencies to: (1) reimburse those agencies for the costs of securing and cleaning up sites and facilities used for the illegal manufacture of methamphetamine; (2) defray the costs of employing full-time or part-time peace officers from a Metropolitan Enforcement Group or other local drug task force, including overtime costs for those officers; and (3) defray the costs associated with medical or dental expenses incurred by the county resulting from the incarceration of methamphetamine addicts in the county jail or County Department of Corrections.
(Source: P.A. 94-550, eff. 1-1-06; 94-556, eff. 9-11-05; 95-331, eff. 8-21-07.)

(730 ILCS 5/5-9-1.3) (from Ch. 38, par. 1005-9-1.3)
Sec. 5-9-1.3. Fines for offenses involving theft, deceptive practices, and offenses against units of local government or school districts.
(a) When a person has been adjudged guilty of a felony under Section 16-1, 16D-3, 16D-4, 16D-5, 16D-5.5, 17-1, 17-50, 17-51, 17-52, 17-52.5, or subsection (a) of Section 17-32 of the Criminal Code of 1961 or the Criminal Code of 2012, a fine may be levied by the court in an amount which is the greater of $25,000 or twice the value of the property which is the subject of the offense.
(b) When a person has been convicted of a felony under Section 16-1 of the Criminal Code of 1961 or the Criminal Code of 2012 and the theft was committed upon any unit of local government or school district, or the person has been convicted of any violation of Sections 33C-1 through 33C-4 or Sections 33E-3 through 33E-18, or subsection (a), (b), (c), or (d) of Section 17-10.3, of the Criminal Code of 1961 or the Criminal Code of 2012, a fine may be levied by the court in an amount that is the greater of $25,000 or treble the value of the property which is the subject of the offense or loss to the unit of local government or school district.
(c) All fines imposed under subsection (b) of this Section shall be distributed as follows:
(1) An amount equal to 30% shall be distributed to

the unit of local government or school district that was the victim of the offense;

(2) An amount equal to 30% shall be distributed to

the unit of local government whose officers or employees conducted the investigation into the crimes against the unit of local government or school district. Amounts distributed to units of local government shall be used solely for the enforcement of criminal laws protecting units of local government or school districts;

(3) An amount equal to 30% shall be distributed to

the State's Attorney of the county in which the prosecution resulting in the conviction was instituted. The funds shall be used solely for the enforcement of criminal laws protecting units of local government or school districts; and

(4) An amount equal to 10% shall be distributed to

the circuit court clerk of the county where the prosecution resulting in the conviction was instituted.

(d) A fine order under subsection (b) of this Section is a judgment lien in favor of the victim unit of local government or school district, the State's Attorney of the county where the violation occurred, the law enforcement agency that investigated the violation, and the circuit court clerk.
(Source: P.A. 96-1200, eff. 7-22-10; 96-1551, eff. 7-1-11; 97-1150, eff. 1-25-13.)

(730 ILCS 5/5-9-1.4) (from Ch. 38, par. 1005-9-1.4)
Sec. 5-9-1.4. (a) "Crime laboratory" means any not-for-profit laboratory registered with the Drug Enforcement Administration of the United States Department of Justice, substantially funded by a unit or combination of units of local government or the State of Illinois, which regularly employs at least one person engaged in the analysis of controlled substances, cannabis, methamphetamine, or steroids for criminal justice agencies in criminal matters and provides testimony with respect to such examinations.
(b) When a person has been adjudged guilty of an offense in violation of the Cannabis Control Act, the Illinois Controlled Substances Act, the Methamphetamine Control and Community Protection Act, or the Steroid Control Act, in addition to any other disposition, penalty or fine imposed, a criminal laboratory analysis fee of $100 for each offense for which he was convicted shall be levied by the court. Any person placed on probation pursuant to Section 10 of the Cannabis Control Act, Section 410 of the Illinois Controlled Substances Act, Section 70 of the Methamphetamine Control and Community Protection Act, or Section 10 of the Steroid Control Act or placed on supervision for a violation of the Cannabis Control Act, the Illinois Controlled Substances Act or the Steroid Control Act shall be assessed a criminal laboratory analysis fee of $100 for each offense for which he was charged. Upon verified petition of the person, the court may suspend payment of all or part of the fee if it finds that the person does not have the ability to pay the fee.
(c) In addition to any other disposition made pursuant to the provisions of the Juvenile Court Act of 1987, any minor adjudicated delinquent for an offense which if committed by an adult would constitute a violation of the Cannabis Control Act, the Illinois Controlled Substances Act, the Methamphetamine Control and Community Protection Act, or the Steroid Control Act shall be assessed a criminal laboratory analysis fee of $100 for each adjudication. Upon verified petition of the minor, the court may suspend payment of all or part of the fee if it finds that the minor does not have the ability to pay the fee. The parent, guardian or legal custodian of the minor may pay some or all of such fee on the minor's behalf.
(d) All criminal laboratory analysis fees provided for by this Section shall be collected by the clerk of the court and forwarded to the appropriate crime laboratory fund as provided in subsection (f).
(e) Crime laboratory funds shall be established as follows:
(1) Any unit of local government which maintains a

crime laboratory may establish a crime laboratory fund within the office of the county or municipal treasurer.

(2) Any combination of units of local government

which maintains a crime laboratory may establish a crime laboratory fund within the office of the treasurer of the county where the crime laboratory is situated.

(3) The State Crime Laboratory Fund is hereby created

as a special fund in the State Treasury.

(f) The analysis fee provided for in subsections (b) and (c) of this Section shall be forwarded to the office of the treasurer of the unit of local government that performed the analysis if that unit of local government has established a crime laboratory fund, or to the State Crime Laboratory Fund if the analysis was performed by a laboratory operated by the Illinois State Police. If the analysis was performed by a crime laboratory funded by a combination of units of local government, the analysis fee shall be forwarded to the treasurer of the county where the crime laboratory is situated if a crime laboratory fund has been established in that county. If the unit of local government or combination of units of local government has not established a crime laboratory fund, then the analysis fee shall be forwarded to the State Crime Laboratory Fund. The clerk of the circuit court may retain the amount of $10 from each collected analysis fee to offset administrative costs incurred in carrying out the clerk's responsibilities under this Section.
(g) Fees deposited into a crime laboratory fund created pursuant to paragraphs (1) or (2) of subsection (e) of this Section shall be in addition to any allocations made pursuant to existing law and shall be designated for the exclusive use of the crime laboratory. These uses may include, but are not limited to, the following:
(1) costs incurred in providing analysis for

controlled substances in connection with criminal investigations conducted within this State;

(2) purchase and maintenance of equipment for use in

performing analyses; and

(3) continuing education, training and professional

development of forensic scientists regularly employed by these laboratories.

(h) Fees deposited in the State Crime Laboratory Fund created pursuant to paragraph (3) of subsection (d) of this Section shall be used by State crime laboratories as designated by the Director of State Police. These funds shall be in addition to any allocations made pursuant to existing law and shall be designated for the exclusive use of State crime laboratories. These uses may include those enumerated in subsection (g) of this Section.
(Source: P.A. 94-556, eff. 9-11-05.)

(730 ILCS 5/5-9-1.5) (from Ch. 38, par. 1005-9-1.5)
Sec. 5-9-1.5. Domestic violence fine. In addition to any other penalty imposed, a fine of $200 shall be imposed upon any person who pleads guilty or no contest to or who is convicted of murder, voluntary manslaughter, involuntary manslaughter, burglary, residential burglary, criminal trespass to residence, criminal trespass to vehicle, criminal trespass to land, criminal damage to property, telephone harassment, kidnapping, aggravated kidnapping, unlawful restraint, forcible detention, child abduction, indecent solicitation of a child, sexual relations between siblings, exploitation of a child, child pornography, assault, aggravated assault, battery, aggravated battery, heinous battery, aggravated battery of a child, domestic battery, reckless conduct, intimidation, criminal sexual assault, predatory criminal sexual assault of a child, aggravated criminal sexual assault, criminal sexual abuse, aggravated criminal sexual abuse, violation of an order of protection, disorderly conduct, endangering the life or health of a child, child abandonment, contributing to dependency or neglect of child, or cruelty to children and others; provided that the offender and victim are family or household members as defined in Section 103 of the Illinois Domestic Violence Act of 1986. Upon request of the victim or the victim's representative, the court shall determine whether the fine will impose an undue burden on the victim of the offense. For purposes of this paragraph, the defendant may not be considered the victim's representative. If the court finds that the fine would impose an undue burden on the victim, the court may reduce or waive the fine. The court shall order that the defendant may not use funds belonging solely to the victim of the offense for payment of the fine. The circuit clerk shall remit each fine within one month of its receipt to the State Treasurer for deposit as follows: (i) for sexual assault, as defined in Section 5-9-1.7, when the offender and victim are family members, one-half to the Domestic Violence Shelter and Service Fund, and one-half to the Sexual Assault Services Fund; (ii) for the remaining offenses to the Domestic Violence Shelter and Service Fund.
(Source: P.A. 93-810, eff. 1-1-05.)

(730 ILCS 5/5-9-1.6) (from Ch. 38, par. 1005-9-1.6)
Sec. 5-9-1.6. Fine for Domestic Battery. There shall be added to every penalty imposed in sentencing for the offense of domestic battery an additional fine in the amount of $10 to be imposed upon a plea of guilty, stipulation of facts or finding of guilty resulting in a judgment of conviction or order of supervision.
Such additional amount shall be assessed by the court imposing sentence and shall be collected by the Circuit Clerk in addition to the fine, if any, and costs in the case. Each such additional penalty shall be remitted by the Circuit Clerk within one month after receipt to the State Treasurer for deposit into the Domestic Violence Shelter and Service Fund. The Circuit Clerk shall retain 10% of such penalty to cover the costs incurred in administering and enforcing this Section. Such additional penalty shall not be considered a part of the fine for purposes of any reduction in the fine for time served either before or after sentencing.
Not later than March 1 of each year the Clerk of the Circuit Court shall submit to the State Comptroller a report of the amount of funds remitted by him to the State Treasurer under this Section during the preceding calendar year. Except as otherwise provided by Supreme Court Rules, if a court in sentencing an offender levies a gross amount for fine, costs, fees and penalties, the amount of the additional penalty provided for herein shall be collected from the amount remaining after deducting from the gross amount levied all fees of the Circuit Clerk, the State's Attorney and the Sheriff. After deducting from the gross amount levied the fees and additional penalty provided for herein, less any other additional penalties provided by law, the clerk shall remit the net balance remaining to the entity authorized by law to receive the fine imposed in the case. For purposes of this Section "fees of the Circuit Clerk" shall include, if applicable, the fee provided for under Section 27.3a of the Clerks of Courts Act and the fee, if applicable, payable to the county in which the violation occurred under Section 5-1101 of the Counties Code.
(Source: P.A. 87-480; 87-895.)

(730 ILCS 5/5-9-1.7) (from Ch. 38, par. 1005-9-1.7)
Sec. 5-9-1.7. Sexual assault fines.
(a) Definitions. The terms used in this Section shall have the following meanings ascribed to them:
(1) "Sexual assault" means the commission or

attempted commission of the following: sexual exploitation of a child, criminal sexual assault, predatory criminal sexual assault of a child, aggravated criminal sexual assault, criminal sexual abuse, aggravated criminal sexual abuse, indecent solicitation of a child, public indecency, sexual relations within families, promoting juvenile prostitution, soliciting for a juvenile prostitute, keeping a place of juvenile prostitution, patronizing a juvenile prostitute, juvenile pimping, exploitation of a child, obscenity, child pornography, aggravated child pornography, harmful material, or ritualized abuse of a child, as those offenses are defined in the Criminal Code of 1961 or the Criminal Code of 2012.

(2) "Family member" shall have the meaning ascribed

to it in Section 11-0.1 of the Criminal Code of 2012.

(3) "Sexual assault organization" means any

not-for-profit organization providing comprehensive, community-based services to victims of sexual assault. "Community-based services" include, but are not limited to, direct crisis intervention through a 24-hour response, medical and legal advocacy, counseling, information and referral services, training, and community education.

(b) Sexual assault fine; collection by clerk.
(1) In addition to any other penalty imposed, a fine

of $200 shall be imposed upon any person who pleads guilty or who is convicted of, or who receives a disposition of court supervision for, a sexual assault or attempt of a sexual assault. Upon request of the victim or the victim's representative, the court shall determine whether the fine will impose an undue burden on the victim of the offense. For purposes of this paragraph, the defendant may not be considered the victim's representative. If the court finds that the fine would impose an undue burden on the victim, the court may reduce or waive the fine. The court shall order that the defendant may not use funds belonging solely to the victim of the offense for payment of the fine.

(2) Sexual assault fines shall be assessed by the

court imposing the sentence and shall be collected by the circuit clerk. The circuit clerk shall retain 10% of the penalty to cover the costs involved in administering and enforcing this Section. The circuit clerk shall remit the remainder of each fine within one month of its receipt to the State Treasurer for deposit as follows:

(i) for family member offenders, one-half to the

Sexual Assault Services Fund, and one-half to the Domestic Violence Shelter and Service Fund; and

(ii) for other than family member offenders, the

full amount to the Sexual Assault Services Fund.

(c) Sexual Assault Services Fund; administration. There is created a Sexual Assault Services Fund. Moneys deposited into the Fund under this Section shall be appropriated to the Department of Public Health. Upon appropriation of moneys from the Sexual Assault Services Fund, the Department of Public Health shall make grants of these moneys from the Fund to sexual assault organizations with whom the Department has contracts for the purpose of providing community-based services to victims of sexual assault. Grants made under this Section are in addition to, and are not substitutes for, other grants authorized and made by the Department.
(Source: P.A. 96-1551, eff. 7-1-11; 97-1109, eff. 1-1-13; 97-1150, eff. 1-25-13.)

(730 ILCS 5/5-9-1.8)
Sec. 5-9-1.8. Child pornography fines. Beginning July 1, 2006, 100% of the fines in excess of $10,000 collected for violations of Section 11-20.1 of the Criminal Code of 1961 or the Criminal Code of 2012 shall be deposited into the Child Abuse Prevention Fund that is created in the State Treasury. Moneys in the Fund resulting from the fines shall be for the use of the Department of Children and Family Services for grants to private entities giving treatment and counseling to victims of child sexual abuse.
Notwithstanding any other provision of law, in addition to any other transfers that may be provided by law, on July 1, 2006, or as soon thereafter as practical, the State Comptroller shall direct and the State Treasurer shall transfer the remaining balance from the Child Sexual Abuse Fund into the Child Abuse Prevention Fund. Upon completion of the transfer, the Child Sexual Abuse Fund is dissolved, and any future deposits due to that Fund and any outstanding obligations or liabilities of the Fund pass to the Child Abuse Prevention Fund.
(Source: P.A. 97-1150, eff. 1-25-13.)

(730 ILCS 5/5-9-1.9)
Sec. 5-9-1.9. DUI analysis fee.
(a) "Crime laboratory" means a not-for-profit laboratory substantially funded by a single unit or combination of units of local government or the State of Illinois that regularly employs at least one person engaged in the DUI analysis of blood, other bodily substance, and urine for criminal justice agencies in criminal matters and provides testimony with respect to such examinations.
"DUI analysis" means an analysis of blood, other bodily substance, or urine for purposes of determining whether a violation of Section 11-501 of the Illinois Vehicle Code has occurred.
(b) When a person has been adjudged guilty of an offense in violation of Section 11-501 of the Illinois Vehicle Code, in addition to any other disposition, penalty, or fine imposed, a crime laboratory DUI analysis fee of $150 for each offense for which the person was convicted shall be levied by the court for each case in which a laboratory analysis occurred. Upon verified petition of the person, the court may suspend payment of all or part of the fee if it finds that the person does not have the ability to pay the fee.
(c) In addition to any other disposition made under the provisions of the Juvenile Court Act of 1987, any minor adjudicated delinquent for an offense which if committed by an adult would constitute a violation of Section 11-501 of the Illinois Vehicle Code shall be assessed a crime laboratory DUI analysis fee of $150 for each adjudication. Upon verified petition of the minor, the court may suspend payment of all or part of the fee if it finds that the minor does not have the ability to pay the fee. The parent, guardian, or legal custodian of the minor may pay some or all of the fee on the minor's behalf.
(d) All crime laboratory DUI analysis fees provided for by this Section shall be collected by the clerk of the court and forwarded to the appropriate crime laboratory DUI fund as provided in subsection (f).
(e) Crime laboratory funds shall be established as follows:
(1) A unit of local government that maintains a crime

laboratory may establish a crime laboratory DUI fund within the office of the county or municipal treasurer.

(2) Any combination of units of local government that

maintains a crime laboratory may establish a crime laboratory DUI fund within the office of the treasurer of the county where the crime laboratory is situated.

(3) The State Police DUI Fund is created as a special

fund in the State Treasury.

(f) The analysis fee provided for in subsections (b) and (c) of this Section shall be forwarded to the office of the treasurer of the unit of local government that performed the analysis if that unit of local government has established a crime laboratory DUI fund, or to the State Treasurer for deposit into the State Police DUI Fund if the analysis was performed by a laboratory operated by the Department of State Police. If the analysis was performed by a crime laboratory funded by a combination of units of local government, the analysis fee shall be forwarded to the treasurer of the county where the crime laboratory is situated if a crime laboratory DUI fund has been established in that county. If the unit of local government or combination of units of local government has not established a crime laboratory DUI fund, then the analysis fee shall be forwarded to the State Treasurer for deposit into the State Police DUI Fund. The clerk of the circuit court may retain the amount of $10 from each collected analysis fee to offset administrative costs incurred in carrying out the clerk's responsibilities under this Section.
(g) Fees deposited into a crime laboratory DUI fund created under paragraphs (1) and (2) of subsection (e) of this Section shall be in addition to any allocations made pursuant to existing law and shall be designated for the exclusive use of the crime laboratory. These uses may include, but are not limited to, the following:
(1) Costs incurred in providing analysis for DUI

investigations conducted within this State.

(2) Purchase and maintenance of equipment for use in

performing analyses.

(3) Continuing education, training, and professional

development of forensic scientists regularly employed by these laboratories.

(h) Fees deposited in the State Police DUI Fund created under paragraph (3) of subsection (e) of this Section shall be used by State crime laboratories as designated by the Director of State Police. These funds shall be in addition to any allocations made according to existing law and shall be designated for the exclusive use of State crime laboratories. These uses may include those enumerated in subsection (g) of this Section.
(Source: P.A. 99-697, eff. 7-29-16.)

(730 ILCS 5/5-9-1.10)
Sec. 5-9-1.10. Additional fines. There shall be added to every penalty imposed in sentencing for a violation of Sections 24-1.1, 24-1.2, or 24-1.5 of the Criminal Code of 1961 or the Criminal Code of 2012 an additional fine of $100 payable to the clerk, which shall be imposed upon the entry of a judgment of conviction. This additional fee, less 2 1/2% that shall be used to defray administrative costs incurred by the clerk, shall be remitted by the clerk to the Treasurer within 60 days after receipt for deposit into the Trauma Center Fund. This additional fee of $100 shall not be considered a part of the fine for purposes of any reduction in the fine for time served either before or after sentencing. Not later than March 1 of each year the circuit clerk shall submit a report of the amount of funds remitted to the State Treasurer under this Section during the preceding calendar year. All moneys collected by the circuit clerk and remitted to the State Treasurer under Section 27.6 of the Clerks of Courts Act shall be deposited into the Trauma Center Fund for distribution as provided under Section 3.225 of the Emergency Medical Services (EMS) Systems Act.
(Source: P.A. 97-1150, eff. 1-25-13.)

(730 ILCS 5/5-9-1.11)
Sec. 5-9-1.11. Violation of an order of protection; Fund.
(a) In addition to any other penalty imposed, a fine of $20 shall be imposed upon any person who is convicted of or placed on supervision for violation of an order of protection; provided that the offender and victim are family or household members as defined in Section 103 of the Illinois Domestic Violence Act of 1986.
The additional amount shall be assessed by the court imposing sentence and shall be collected by the Circuit Clerk in addition to the fine, if any, and costs in the case. Each such additional penalty shall be remitted by the Circuit Clerk within one month after receipt to the State Treasurer for deposit into the Domestic Violence Abuser Services Fund. The Circuit Clerk shall retain 10% of the penalty to cover the costs incurred in administering and enforcing this Section. The additional penalty shall not be considered a part of the fine for purposes of any reduction in the fine for time served either before or after sentencing.
The State Treasurer shall deposit into the Domestic Violence Abuser Services Fund each fine received from circuit clerks under Section 5-9-1.5 of the Unified Code of Corrections.
Upon request of the victim or the victim's representative, the court shall determine whether the fine will impose an undue burden on the victim of the offense. For purposes of this paragraph, the defendant may not be considered the victim's representative. If the court finds that the fine would impose an undue burden on the victim, the court may reduce or waive the fine. The court shall order that the defendant may not use funds belonging solely to the victim of the offense for payment of the fine.
Not later than March 1 of each year the Clerk of the Circuit Court shall submit to the State Comptroller a report of the amount of funds remitted by her or him to the State Treasurer under this Section during the preceding calendar year. Except as otherwise provided by Supreme Court Rules, if a court in sentencing an offender levies a gross amount for fine, costs, fees and penalties, the amount of the additional penalty provided for in this Section shall be collected from the amount remaining after deducting from the gross amount levied all fees of the Circuit Clerk, the State's Attorney, and the Sheriff. After deducting from the gross amount levied the fees and additional penalty provided for in this Section, less any other additional penalties provided by law, the clerk shall remit the net balance remaining to the entity authorized by law to receive the fine imposed in the case. For purposes of this Section "Fees of the Circuit Clerk" shall include, if applicable, the fee provided for under Section 27.3a of the Clerks of Courts Act and the fee, if applicable, payable to the county in which the violation occurred under Section 5-1101 of the Counties Code.
(b) Domestic Violence Abuser Services Fund; administration. There is created a Domestic Violence Abuser Services Fund in the State Treasury. Moneys deposited into the Fund under this Section shall be appropriated to the Department of Human Services for the purpose of providing services specified by this Section. Upon appropriation of moneys from the Domestic Violence Abuser Services Fund, the Department of Human Services shall set aside 10% of all appropriated funds for the purposes of program training, development and assessment. The Department shall make grants of all remaining moneys from the Fund to qualified domestic violence abuser services programs through a competitive application process. A "qualified domestic violence abuser services program" is one which the Department determines is in compliance with protocols for abuser services promulgated by the Department. To the extent possible the Department shall ensure that moneys received from penalties imposed by courts in judicial districts are returned to qualified abuser services programs serving those districts.
(Source: P.A. 90-241, eff. 1-1-98.)

(730 ILCS 5/5-9-1.12)
Sec. 5-9-1.12. Arson fines.
(a) In addition to any other penalty imposed, a fine of $500 shall be imposed upon a person convicted of the offense of arson, residential arson, or aggravated arson.
(b) The additional fine shall be assessed by the court imposing sentence and shall be collected by the Circuit Clerk in addition to the fine, if any, and costs in the case. Each such additional fine shall be remitted by the Circuit Clerk within one month after receipt to the State Treasurer for deposit into the Fire Prevention Fund. The Circuit Clerk shall retain 10% of such fine to cover the costs incurred in administering and enforcing this Section. The additional fine may not be considered a part of the fine for purposes of any reduction in the fine for time served either before or after sentencing. Arson fines that were previously deposited into the Fire Prevention Fund prior to the adoption of Public Act 96-400 shall be used according to the purposes established in Section 13.1 of the Fire Investigation Act.
(c) (Blank).
(d) (Blank).
(Source: P.A. 96-400, eff. 8-13-09; 97-901, eff. 1-1-13.)

(730 ILCS 5/5-9-1.13)
Sec. 5-9-1.13. Applications for transfer to other states. A person subject to conditions of probation, parole, or mandatory supervised release who seeks to transfer to another state subject to the Interstate Compact for Adult Offender Supervision must make provisions for the payment of any restitution awarded by the circuit court and pay a fee of $125 to the proper administrative or judicial authorities before being granted the transfer, or otherwise arrange for payment. The fee payment from persons subject to a sentence of probation shall be deposited into the general fund of the county in which the circuit has jurisdiction. The fee payment from persons subject to parole or mandatory supervised release shall be deposited into the General Revenue Fund. The proceeds of this fee shall be used to defray the costs of the Department of Corrections or county sheriff departments, respectively, who will be required to retrieve offenders that violate the terms of their transfers to other states. Upon return to the State of Illinois, these persons shall also be subject to reimbursing either the State of Illinois or the county for the actual costs of returning them to Illinois.
(Source: P.A. 95-331, eff. 8-21-07.)

(730 ILCS 5/5-9-1.14)
Sec. 5-9-1.14. Additional child pornography fines. In addition to any other penalty imposed, a fine of $500 shall be imposed upon a person convicted of child pornography under Section 11-20.1 of the Criminal Code of 1961 or the Criminal Code of 2012. The additional fine shall be assessed by the court imposing sentence and shall be collected by the circuit clerk. Of this fee, $5 shall be deposited into the Circuit Court Clerk Operation and Administrative Fund created by the circuit clerk to be used to offset the costs incurred by the circuit clerk in performing the additional duties required to collect and disburse funds to entities of State and local government as provided by law. Each additional fine shall be remitted by the circuit clerk within one month after receipt to the unit of local or State government whose law enforcement officers investigated the case that gave rise to the conviction of the defendant for child pornography. When Department of State Police officers investigated the case that gave rise to the conviction of the defendant for child pornography, the additional fine shall be remitted by the circuit clerk within one month after receipt to the Department of State Police for deposit into the State Crime Laboratory Fund. When the Department of State Police provides digital or electronic forensic examination assistance, or both, to another law enforcement agency which investigated the case that gave rise to the conviction of the defendant for child pornography, $100 of the additional fine shall be remitted by the circuit clerk within one month after receipt to the Department of State Police for deposit into the State Crime Laboratory Fund.
(Source: P.A. 97-1150, eff. 1-25-13; 98-359, eff. 1-1-14.)

(730 ILCS 5/5-9-1.15)
Sec. 5-9-1.15. Sex offender fines.
(a) There shall be added to every penalty imposed in sentencing for a sex offense as defined in Section 2 of the Sex Offender Registration Act an additional fine in the amount of $500 to be imposed upon a plea of guilty, stipulation of facts or finding of guilty resulting in a judgment of conviction or order of supervision.
(b) Such additional amount shall be assessed by the court imposing sentence and shall be collected by the circuit clerk in addition to the fine, if any, and costs in the case. Each such additional penalty shall be remitted by the circuit clerk within one month after receipt to the State Treasurer for deposit into the Sex Offender Investigation Fund. The circuit clerk shall retain 10% of such penalty for deposit into the Circuit Court Clerk Operation and Administrative Fund created by the Clerk of the Circuit Court to cover the costs incurred in administering and enforcing this Section. Such additional penalty shall not be considered a part of the fine for purposes of any reduction in the fine for time served either before or after sentencing.
(c) Not later than March 1 of each year the clerk of the circuit court shall submit to the State Comptroller a report of the amount of funds remitted by him or her to the State Treasurer under this Section during the preceding calendar year. Except as otherwise provided by Supreme Court Rules, if a court in sentencing an offender levies a gross amount for fine, costs, fees and penalties, the amount of the additional penalty provided for herein shall be collected from the amount remaining after deducting from the gross amount levied all fees of the circuit clerk, the State's Attorney, and the sheriff. After deducting from the gross amount levied the fees and additional penalty provided for herein, less any other additional penalties provided by law, the clerk shall remit $100 of each $500 additional fine imposed under this Section to the State's Attorney of the county which prosecuted the case or the local law enforcement agency that investigated the case leading to the defendant's judgment of conviction or order of supervision and after such remission the net balance remaining to the entity authorized by law to receive the fine imposed in the case. For purposes of this Section "fees of the circuit clerk" shall include, if applicable, the fee provided for under Section 27.3a of the Clerks of Courts Act and the fee, if applicable, payable to the county in which the violation occurred under Section 5-1101 of the Counties Code.
(d) Subject to appropriation, moneys in the Sex Offender Investigation Fund shall be used by the Department of State Police to investigate alleged sex offenses and to make grants to local law enforcement agencies to investigate alleged sex offenses as such grants are awarded by the Director of State Police under rules established by the Director of State Police.
(Source: P.A. 95-600, eff. 6-1-08; 95-876, eff. 8-21-08.)

(730 ILCS 5/5-9-1.16)
Sec. 5-9-1.16. Protective order violation fees.
(a) There shall be added to every penalty imposed in sentencing for a violation of an order of protection under Section 12-3.4 or 12-30 of the Criminal Code of 1961 or the Criminal Code of 2012 an additional fee to be set in an amount not less than $200 to be imposed upon a plea of guilty or finding of guilty resulting in a judgment of conviction.
(b) Such additional amount shall be assessed by the court imposing sentence and shall be collected by the Circuit Clerk in addition to the fine, if any, and costs in the case to be used by the supervising authority in implementing the domestic violence surveillance program. The clerk of the circuit court shall pay all monies collected from this fee to the county treasurer for deposit in the probation and court services fund under Section 15.1 of the Probation and Probations Officers Act.
(c) The supervising authority of a domestic violence surveillance program under Section 5-8A-7 of this Act shall assess a person either convicted of, or charged with, the violation of an order of protection an additional fee to cover the costs of providing the equipment used and the additional supervision needed for such domestic violence surveillance program. If the court finds that the fee would impose an undue burden on the victim, the court may reduce or waive the fee. The court shall order that the defendant may not use funds belonging solely to the victim of the offense for payment of the fee.
When the supervising authority is the court or the probation and court services department, the fee shall be collected by the circuit court clerk. The clerk of the circuit court shall pay all monies collected from this fee and all other required probation fees that are assessed to the county treasurer for deposit in the probation and court services fund under Section 15.1 of the Probation and Probations Officers Act. In counties with a population of 2 million or more, when the supervising authority is the court or the probation and court services department, the fee shall be collected by the supervising authority. In these counties, the supervising authority shall pay all monies collected from this fee and all other required probation fees that are assessed, to the county treasurer for deposit in the probation and court services fund under Section 15.1 of the Probation and Probation Officers Act.
When the supervising authority is the Department of Corrections, the Department shall collect the fee for deposit into the Department of Corrections Reimbursement and Education Fund. The Circuit Clerk shall retain 10% of such penalty and deposit that percentage into the Circuit Court Clerk Operation and Administrative Fund to cover the costs incurred in administering and enforcing this Section.
(d) (Blank).
(e) (Blank).
(Source: P.A. 99-933, eff. 1-27-17.)

(730 ILCS 5/5-9-1.17)
Sec. 5-9-1.17. Additional fine to fund expungement of juvenile records.
(a) There shall be added to every penalty imposed in sentencing for a criminal offense an additional fine of $30 to be imposed upon a plea of guilty or finding of guilty resulting in a judgment of conviction.
(b) Ten dollars of each such additional fine shall be remitted to the State Treasurer for deposit into the State Police Services Fund to be used to implement the expungement of juvenile records as provided in Section 5-622 of the Juvenile Court Act of 1987, $10 shall be paid to the State's Attorney's Office that prosecuted the criminal offense, and $10 shall be retained by the Circuit Clerk for administrative costs associated with the expungement of juvenile records and shall be deposited into the Circuit Court Clerk Operation and Administrative Fund.
(Source: P.A. 96-707, eff. 1-1-10; 96-1000, eff. 7-2-10.)

(730 ILCS 5/5-9-1.18)
Sec. 5-9-1.18. Fee; Roadside Memorial Fund. A person who is convicted or receives a disposition of court supervision for a violation of Section 11-501 of the Illinois Vehicle Code shall, in addition to any other disposition, penalty, or fine imposed, pay a fee of $50 which shall be collected by the clerk of the court and then remitted to the State Treasurer for deposit into the Roadside Memorial Fund, a special fund that is created in the State treasury. However, the court may waive the fee if full restitution is complied with. Subject to appropriation, all moneys in the Roadside Memorial Fund shall be used by the Department of Transportation to pay fees imposed under subsection (f) of Section 20 of the Roadside Memorial Act.
(Source: P.A. 96-667, eff. 8-25-09; 96-1000, eff. 7-2-10.)

(730 ILCS 5/5-9-1.19)
Sec. 5-9-1.19. Additional streetgang fine. In addition to any other penalty imposed, a fine of $100 shall be imposed upon a person convicted of any violation of the Criminal Code of 1961 or the Criminal Code of 2012 who was, at the time of the commission of the violation a streetgang member, as defined in Section 10 of the Illinois Streetgang Terrorism Omnibus Prevention Act. Such additional fine shall be assessed by the court imposing sentence and shall be collected by the circuit clerk. Of this fee, $5 shall be deposited into the Circuit Court Clerk Operation and Administrative Fund created by the Clerk of the Circuit Court to be used to offset the costs incurred by the Circuit Court Clerk in performing the additional duties required to collect and disburse funds as provided by law. Each such additional fine shall be remitted by the Circuit Court Clerk within one month after receipt to the State Police Streetgang-Related Crime Fund in the State treasury.
(Source: P.A. 96-1029, eff. 7-13-10; 97-1150, eff. 1-25-13.)

(730 ILCS 5/5-9-1.20)
Sec. 5-9-1.20. Additional violation of parole fines. In addition to any other penalty imposed, a fine of $25 shall be imposed upon a person convicted of any violation of the Criminal Code of 1961 or the Criminal Code of 2012 who was, at the time of the commission of the offense on parole or mandatory supervised release. Such additional fine shall be assessed by the court imposing sentence and shall be collected by the circuit clerk. Of this fine, $5 shall be deposited into the Circuit Court Clerk Operation and Administrative Fund created by the Clerk of the Circuit Court to be used to offset the costs incurred by the Circuit Court Clerk in performing the additional duties required to collect and disburse funds as provided by law. The remainder of each such additional fine shall be remitted by the Circuit Court Clerk within one month after receipt to the State Treasurer for deposit into the Illinois Department of Corrections Parole Division Offender Supervision Fund in the State treasury.
(Source: P.A. 97-262, eff. 8-5-11; 97-1150, eff. 1-25-13.)

(730 ILCS 5/5-9-1.21)
Sec. 5-9-1.21. Specialized Services for Survivors of Human Trafficking Fund.
(a) There is created in the State treasury a Specialized Services for Survivors of Human Trafficking Fund. Moneys deposited into the Fund under this Section shall be available for the Department of Human Services for the purposes in this Section.
(b) Each plea of guilty, stipulation of facts, or finding of guilt resulting in a judgment of conviction or order of supervision for an offense under Section 10-9, 11-14.1, 11-14.3, or 11-18 of the Criminal Code of 2012 that results in the imposition of a fine shall have a portion of that fine deposited into the Specialized Services for Survivors of Human Trafficking Fund.
(c) If imposed, the fine shall be collected by the circuit court clerk in addition to any other imposed fee. The circuit court clerk shall retain $50 to cover the costs in administering and enforcing this Section. The circuit court clerk shall remit the remainder of the fine within one month of its receipt as follows:
(1) $300 shall be distributed equally between all

State law enforcement agencies whose officers or employees conducted the investigation or prosecution that resulted in the finding of guilt; and

(2) the remainder of the fine shall be remitted to

the Department of Human Services for deposit into the Specialized Services for Survivors of Human Trafficking Fund.

(d) Upon appropriation of moneys from the Specialized Services for Survivors of Human Trafficking Fund, the Department of Human Services shall use these moneys to make grants to non-governmental organizations to provide specialized, trauma-informed services specifically designed to address the priority service needs associated with prostitution and human trafficking. Priority services include, but are not limited to, community based drop-in centers, emergency housing, and long-term safe homes. The Department shall consult with prostitution and human trafficking advocates, survivors, and service providers to identify priority service needs in their respective communities.
(e) Grants made under this Section are in addition to, and not substitutes for, other grants authorized and made by the Department.
(f) Notwithstanding any other law to the contrary, the Specialized Services for Survivors of Human Trafficking Fund is not subject to sweeps, administrative charge-backs, or any other fiscal maneuver that would in any way transfer any amounts from the Specialized Services for Survivors of Human Trafficking Fund into any other fund of the State.
(Source: P.A. 98-1013, eff. 1-1-15.)

(730 ILCS 5/5-9-2) (from Ch. 38, par. 1005-9-2)
Sec. 5-9-2. Revocation of a Fine. Except as to fines established for violations of Chapter 15 of the Illinois Vehicle Code, the court, upon good cause shown, may revoke the fine or the unpaid portion or may modify the method of payment.
(Source: P.A. 87-396.)

(730 ILCS 5/5-9-3) (from Ch. 38, par. 1005-9-3)
Sec. 5-9-3. Default.
(a) An offender who defaults in the payment of a fine or any installment of that fine may be held in contempt and imprisoned for nonpayment. The court may issue a summons for his appearance or a warrant of arrest.
(b) Unless the offender shows that his default was not due to his intentional refusal to pay, or not due to a failure on his part to make a good faith effort to pay, the court may order the offender imprisoned for a term not to exceed 6 months if the fine was for a felony, or 30 days if the fine was for a misdemeanor, a petty offense or a business offense. Payment of the fine at any time will entitle the offender to be released, but imprisonment under this Section shall not satisfy the payment of the fine.
(c) If it appears that the default in the payment of a fine is not intentional under paragraph (b) of this Section, the court may enter an order allowing the offender additional time for payment, reducing the amount of the fine or of each installment, or revoking the fine or the unpaid portion.
(d) When a fine is imposed on a corporation or unincorporated organization or association, it is the duty of the person or persons authorized to make disbursement of assets, and their superiors, to pay the fine from assets of the corporation or unincorporated organization or association. The failure of such persons to do so shall render them subject to proceedings under paragraphs (a) and (b) of this Section.
(e) A default in the payment of a fine, fee, cost, order of restitution, judgment of bond forfeiture, judgment order of forfeiture, or any installment thereof may be collected by any and all means authorized for the collection of money judgments. The State's Attorney of the county in which the fine, fee, cost, order of restitution, judgment of bond forfeiture, or judgment order of forfeiture was imposed may retain attorneys and private collection agents for the purpose of collecting any default in payment of any fine, fee, cost, order of restitution, judgment of bond forfeiture, judgment order of forfeiture, or installment thereof. An additional fee of 30% of the delinquent amount and each taxable court cost including, without limitation, costs of service of process, shall be charged to the offender for any amount of the fine, fee, cost, restitution, or judgment of bond forfeiture or installment of the fine, fee, cost, restitution, or judgment of bond forfeiture that remains unpaid after the time fixed for payment of the fine, fee, cost, restitution, or judgment of bond forfeiture by the court. The additional fee shall be payable to the State's Attorney in order to compensate the State's Attorney for costs incurred in collecting the delinquent amount. The State's Attorney may enter into agreements assigning any portion of the fee to the retained attorneys or the private collection agent retained by the State's Attorney. Any agreement between the State's Attorney and the retained attorneys or collection agents shall require the approval of the Circuit Clerk of that county. A default in payment of a fine, fee, cost, restitution, or judgment of bond forfeiture shall draw interest at the rate of 9% per annum.
(Source: P.A. 98-373, eff. 1-1-14.)

(730 ILCS 5/5-9-4) (from Ch. 38, par. 1005-9-4)
Sec. 5-9-4. Order of Withholding. The court may enter an order of withholding to collect the amount of a fine imposed on an offender in accordance with Part 8 of Article XII of the Code of Civil Procedure.
(Source: P.A. 87-609.)



Chapter VIII - Miscellaneous

(730 ILCS 5/Ch. VIII heading)

(730 ILCS 5/Ch. VIII Art. 1 heading)

(730 ILCS 5/8-1-1) (from Ch. 38, par. 1008-1-1)
Sec. 8-1-1. Cumulative powers.
The provisions of this Code shall be cumulative in effect and if any provision is inconsistent with another provision of this Code or with any other Act not expressly repealed by Section 8-5-1, it shall be considered as an alternative or additional power and not as a limitation upon any other power granted to or possessed by the Department of Corrections.
(Source: P.A. 78-939.)

(730 ILCS 5/8-1-2) (from Ch. 38, par. 1008-1-2)
Sec. 8-1-2. Powers of State Agencies.
The provisions of this Code do not impair, alter, modify or repeal any of the jurisdiction or powers possessed by any department, board, commission, or officer of the State government immediately prior to the effective date of this Code.
(Source: P.A. 77-2097.)

(730 ILCS 5/Ch. VIII Art. 2 heading)

(730 ILCS 5/8-2-1) (from Ch. 38, par. 1008-2-1)
Sec. 8-2-1. Saving Clause.
The repeal of Acts or parts of Acts enumerated in Section 8-5-1 does not: (1) affect any offense committed, act done, prosecution pending, penalty, punishment or forfeiture incurred, or rights, powers or remedies accrued under any law in effect immediately prior to the effective date of this Code; (2) impair, avoid, or affect any grant or conveyance made or right acquired or cause of action then existing under any such repealed Act or amendment thereto; (3) affect or impair the validity of any bail or other bond or other obligation issued or sold and constituting a valid obligation of the issuing authority immediately prior to the effective date of this Code; (4) the validity of any contract; or (5) the validity of any tax levied under any law in effect prior to the effective date of this Code. The repeal of any validating Act or part thereof shall not avoid the effect of the validation. No Act repealed by Section 8-5-1 shall repeal any Act or part thereof which embraces the same or a similar subject matter as the Act repealed.
(Source: P.A. 78-255.)

(730 ILCS 5/8-2-2) (from Ch. 38, par. 1008-2-2)
Sec. 8-2-2. Continuation of prior law.
The provisions of this Code insofar as they are the same or substantially the same as those of any prior statute, shall be construed as a continuation of such prior statute and not as a new enactment.
If in any other statute reference is made to an Act of the General Assembly, or a Section of such an Act, which is continued in this Code such reference shall be held to refer to the Act or Section thereof so continued in this Code.
(Source: P.A. 77-2097.)

(730 ILCS 5/8-2-3) (from Ch. 38, par. 1008-2-3)
Sec. 8-2-3. Existing indebtedness.
Any bond or other evidence of indebtedness issued under the provisions of any Act repealed by this Code which is outstanding and unpaid on the effective date of this Code shall be amortized and retired by taxation or revenue in the manner provided by the Act under which such indebtedness was incurred, notwithstanding the repeal of such Act.
However, the provisions of this Section shall not be construed to prevent the refunding of any such indebtedness under the provisions of this Code or as may be otherwise provided by law.
(Source: P.A. 77-2097.)

(730 ILCS 5/8-2-4) (from Ch. 38, par. 1008-2-4)
Sec. 8-2-4. Prosecutions Continued; Applicable Sentencing Provisions.
(a) Prosecution for any violation of law occurring prior to January 1, 1973, is not affected or abated by the Unified Code of Corrections. If the offense being prosecuted has not reached the sentencing stage or a final adjudication by January 1, 1973, then for purposes of sentencing the sentences under the Unified Code of Corrections apply if they are less than under the prior law upon which the prosecution was commenced.
(b) Prosecution for any violation of law occurring before the effective date of this amendatory Act of 1977 is not affected or abated by this amendatory Act of 1977. If the defendant has not been sentenced before the effective date of this amendatory Act of 1977, he shall have the right to elect to be sentenced under the law as it existed at the time of his offense or under the law in effect on and after the effective date of this amendatory Act of 1977. If a sentence has been imposed before the effective date of this amendatory Act of 1977, the defendant shall not have the right of election even though his case has not been finally adjudicated on appeal; however, where eligible, he shall have the rights provided by Section 3-3-2.1 of this Code.
(Source: P.A. 80-1099.)

(730 ILCS 5/Ch. VIII Art. 3 heading)

(730 ILCS 5/8-3-1) (from Ch. 38, par. 1008-3-1)
Sec. 8-3-1. Chapter, Article or Sections Headings-Effect.
Chapter Article or Section headings contained in this Code shall not be deemed to govern, limit, modify or in any manner affect the scope, meaning or intent of the provisions of any Chapter, Article or Section hereof.
(Source: P.A. 77-2097.)

(730 ILCS 5/8-3-2) (from Ch. 38, par. 1008-3-2)
Sec. 8-3-2. References to headings.
Where, in this Code, reference is made to a Section, Article or Chapter by its number and no Act is specified, the reference is to the correspondingly numbered Section, Article or Chapter of this Code. Where reference is made to "this Chapter" or "this Article" or "this Section" and no Act is specified, the reference is to the Chapter, Article or Section of this Code in which the reference appears. If any Section, Article or Chapter of this Code is hereafter amended, the reference shall thereafter be treated and considered as a reference to the Section, Article or Chapter as so amended.
(Source: P.A. 77-2097.)

(730 ILCS 5/Ch. VIII Art. 4 heading)

(730 ILCS 5/8-4-1) (from Ch. 38, par. 1008-4-1)
Sec. 8-4-1. Severability of invalid provisions.
If any provision of this Code or application thereof to any person or circumstance is held invalid, such invalidity does not affect other provisions or applications of this Code which can be given effect without the invalid application or provision, and to this end the provisions of this Code are declared to be severable.
(Source: P.A. 77-2097.)

(730 ILCS 5/Ch. VIII Art. 5 heading)

(730 ILCS 5/8-5-1) (from Ch. 38, par. 1008-5-1)
Sec. 8-5-1. Repeals.
The following Acts and parts of Acts are repealed:
The "Juvenile Offenders Act", approved June 30, 1953, as amended.
"An Act relating to the establishment, operation and maintenance of the Illinois Industrial School for Boys and to repeal an Act named therein", approved June 30, 1953.
"An Act in relation to the Illinois State Training School for Boys", approved May 10, 1901, as amended.
"An Act in relation to the Illinois State Training School for Girls, and to repeal an Act named therein", approved June 30, 1953.
"An Act to establish and provide for a State Reformatory for Women", approved June 30, 1927, as amended.
Section 1-7 of the "Criminal Code of 1961", approved July 28, 1961, as amended.
Section 38a of the "Uniform Narcotic Drug Act", approved July 11, 1957, as amended.
Sections 104-1, 104-2, 104-3, 113-7, 117-1, 117-2, 117-3, 118-1, 118-2, 119-1, 119-2, 119-3, 119-4, 123-1, 123-2, 123-3, 123-4, 123-6, 123-7, and 124-2 of the "Code of Criminal Procedure of 1963", approved August 14, 1963, as amended.
"An Act authorizing the Governor to enter into certain reciprocal agreements with other states", approved January 7, 1936, as amended.
"An Act in relation to the employment of persons committed to a county jail, house of correction or workhouse", approved July 17, 1959, as amended.
"An Act in relation to imprisonment for nonpayment of a fine imposed for violation of an ordinance, resolution, rule or regulation of a political entity", approved August 13, 1963.
"An Act to regulate the manner of applying for pardons, reprieves and commutations", approved May 31, 1879.
"An Act in relation to pardons and the commutation of sentences", approved June 5, 1897, as amended.
"An Act in relation to the penitentiary at Joliet, to be entitled, 'An Act to provide for the management of the Illinois State Penitentiary at Joliet'", approved June 16, 1871, as amended.
"An Act to regulate the labor of convicts of the penitentiary of the State", approved March 25, 1874, as amended.
"An Act in relation to certain rights of persons convicted of crime", approved June 26, 1925, as amended.
"An Act in relation to merger of certain sentences", approved July 9, 1957.
"An Act to secure the clergymen of all denominations free access to the penitentiary at Joliet and all other penal, reformatory and charitable institutions in the State of Illinois", approved March 28, 1874, as amended.
"An Act to give to the authorities of penitentiaries, in the State of Illinois, police powers on grounds owned or leased by the State in connection with said penitentiaries", approved May 30, 1881.
"An Act to regulate the employment of convicts and prisoners in penal and reformatory institutions and regulating the disposition of the products of convict or prison labor", approved May 11, 1903, as amended.
"An Act authorizing the employment of inmates in the penal and reformatory institutions of the State for manufacturing materials and machinery used in the construction and maintenance of State highways", approved May 18, 1905, as amended.
"An Act to authorize the employment of convicts and prisoners in the penal and reformatory institutions of the State of Illinois in the preparation of road building materials and in working on the public roads, etc.", approved June 28, 1913, as amended.
"An Act in relation to the Illinois State penitentiary", approved June 30, 1933, as amended.
"An Act concerning furloughs for qualified inmates of the State prison system for certain purposes", approved July 31, 1969.
"An Act for the identification of habitual criminals", approved April 15, 1889, as amended.
"An Act to revise the law in relation to the fixing of the punishment and the sentence and commitment of persons convicted of crime or offenses, and providing for a system of parole", approved June 25, 1917, as amended.
"An Act in relation to the Illinois State Farm", approved June 27, 1923, as amended.
Sections 5.11a, 6.05, 55a.1, 55a.2, 55b, 55c, 55c.1, 55d, 55e, 55f, 55g, 55h of "The Civil Administrative Code of Illinois", approved March 7, 1917, as amended.
"An Act relating to the establishment, maintenance and operation of certain transitional institutions by the Department of Corrections", approved August 16, 1963, as amended.
"An Act to establish a professional apprentice system within the Department of Corrections", approved August 16, 1963, as amended.
"An Act ratifying and approving the Interstate corrections compact and providing for the administration thereof", approved August 4, 1971.
Public Act No. 77-358.
Public Act No. 77-359.
Public Act No. 77-365.
Public Act No. 77-366.
Public Act No. 77-367.
Public Act No. 77-368.
Public Act No. 77-432.
Public Act No. 77-448.
Public Act No. 77-449.
Public Act No. 77-451.
Public Act No. 77-453.
Public Act No. 77-454.
Public Act No. 77-455.
Public Act No. 77-458.
Public Act No. 77-651.
Public Act No. 77-661.
Public Act No. 77-768.
Public Act No. 77-1425.
(Source: P.A. 77-2097.)

(730 ILCS 5/Ch. VIII Art. 6 heading)

(730 ILCS 5/8-6-1) (from Ch. 38, par. 1008-6-1)
Sec. 8-6-1. Effective Date.
This Act shall take effect January 1, 1973.
(Source: P.A. 77-2097.)






730 ILCS 105/ - Open Parole Hearings Act.

(730 ILCS 105/1) (from Ch. 38, par. 1651)
Sec. 1. Short title. This Act may be cited as the Open Parole Hearings Act.
(Source: P.A. 87-224.)

(730 ILCS 105/5) (from Ch. 38, par. 1655)
Sec. 5. Definitions. As used in this Act:
(a) "Applicant" means an inmate who is being considered for parole by the Prisoner Review Board.
(a-1) "Aftercare releasee" means a person released from the Department of Juvenile Justice on aftercare release subject to aftercare revocation proceedings.
(b) "Board" means the Prisoner Review Board as established in Section 3-3-1 of the Unified Code of Corrections.
(c) "Parolee" means a person subject to parole revocation proceedings.
(d) "Parole hearing" means the formal hearing and determination of an inmate being considered for release from incarceration on parole.
(e) "Parole, aftercare release, or mandatory supervised release revocation hearing" means the formal hearing and determination of allegations that a parolee, aftercare releasee, or mandatory supervised releasee has violated the conditions of his or her release.
(f) "Victim" means a victim or witness of a violent crime as defined in subsection (a) of Section 3 of the Bill of Rights for Victims and Witnesses of Violent Crime Act, or any person legally related to the victim by blood, marriage, adoption, or guardianship, or any friend of the victim, or any concerned citizen.
(g) "Violent crime" means a crime defined in subsection (c) of Section 3 of the Bill of Rights for Victims and Witnesses of Violent Crime Act.
(Source: P.A. 98-558, eff. 1-1-14; 99-628, eff. 1-1-17.)

(730 ILCS 105/10) (from Ch. 38, par. 1660)
Sec. 10. Victim's statements.
(a) Upon request of the victim, the State's Attorney shall forward a copy of any statement presented at the time of trial to the Prisoner Review Board to be considered at the time of a parole hearing.
(b) The victim may enter a statement either oral, written, on video tape, or other electronic means in the form and manner described by the Prisoner Review Board to be considered at the time of a parole consideration hearing.
(Source: P.A. 98-558, eff. 1-1-14; 99-628, eff. 1-1-17.)

(730 ILCS 105/15) (from Ch. 38, par. 1665)
Sec. 15. Open hearings.
(a) The Board may restrict the number of individuals allowed to attend parole, or parole or aftercare release revocation hearings in accordance with physical limitations, security requirements of the hearing facilities or those giving repetitive or cumulative testimony. The Board may also restrict attendance at an aftercare release or aftercare release revocation hearing in order to protect the confidentiality of the youth.
(b) The Board may deny admission or continued attendance at parole hearings, or parole or aftercare release revocation hearings to individuals who:
(1) threaten or present danger to the security of the

institution in which the hearing is being held;

(2) threaten or present a danger to other attendees

or participants; or

(3) disrupt the hearing.
(c) Upon formal action of a majority of the Board members present, the Board may close parole hearings and parole or aftercare release revocation hearings in order to:
(1) deliberate upon the oral testimony and any other

relevant information received from applicants, parolees, releasees, victims, or others; or

(2) provide applicants, releasees, and parolees the

opportunity to challenge information other than that which if the person's identity were to be exposed would possibly subject them to bodily harm or death, which they believe detrimental to their parole determination hearing or revocation proceedings.

(Source: P.A. 98-558, eff. 1-1-14; 99-628, eff. 1-1-17.)

(730 ILCS 105/20) (from Ch. 38, par. 1670)
Sec. 20. Finality of Board decisions. A Board decision concerning parole, or parole or aftercare release revocation shall be final at the time the decision is delivered to the inmate, subject to any rehearing granted under Board rules.
(Source: P.A. 98-558, eff. 1-1-14; 99-628, eff. 1-1-17.)

(730 ILCS 105/25) (from Ch. 38, par. 1675)
Sec. 25. Notification of future parole hearings.
(a) The Board shall notify the State's Attorney of the committing county of the pending hearing and the victim of all forthcoming parole hearings at least 15 days in advance. Written notification shall contain:
(1) notification of the place of the hearing;
(2) the date and approximate time of the hearing;
(3) their right to enter a statement, to appear in

person, and to submit other information by video tape, tape recording, or other electronic means in the form and manner described by the Board or if a victim of a violent crime as defined in subsection (c) of Section 3 of the Rights of Crime Victims and Witnesses Act, by calling the toll-free number established in subsection (f) of that Section.

Notification to the victims shall be at the last known address of the victim. It shall be the responsibility of the victim to notify the board of any changes in address and name.
(b) However, at any time the victim may request by a written certified statement that the Prisoner Review Board stop sending notice under this Section.
(c) (Blank).
(d) No later than 7 days after a parole hearing the Board shall send notice of its decision to the State's Attorney and victim. If parole is denied, the Board shall within a reasonable period of time notify the victim of the month and year of the next scheduled hearing.
(Source: P.A. 93-235, eff. 7-22-03.)

(730 ILCS 105/30) (from Ch. 38, par. 1680)
Sec. 30. Board rules. Within 90 days of the effective date of this Act, the Board may develop rules in accordance with this Act.
(Source: P.A. 87-224.)

(730 ILCS 105/35) (from Ch. 38, par. 1685)
Sec. 35. Victim impact statements.
(a) The Board shall receive and consider victim impact statements.
(b) Victim impact statements either oral, written, video-taped, tape recorded or made by other electronic means shall not be considered public documents under provisions of the Freedom of Information Act.
(c) The inmate or his or her attorney shall be informed of the existence of a victim impact statement and its contents under provisions of Board rules. This shall not be construed to permit disclosure to an inmate of any information which might result in the risk of threats or physical harm to a victim or complaining witness.
(d) The inmate shall be given the opportunity to answer a victim impact statement, either orally or in writing.
(e) All written victim impact statements shall be part of the applicant's, releasee's, or parolee's parole file.
(Source: P.A. 97-299, eff. 8-11-11; 98-558, eff. 1-1-14.)



730 ILCS 110/ - Probation and Probation Officers Act.

(730 ILCS 110/0.01) (from Ch. 38, par. 204-1a.9)
Sec. 0.01. Short title. This Act may be cited as the Probation and Probation Officers Act.
(Source: P.A. 86-1324.)

(730 ILCS 110/9b) (from Ch. 38, par. 204-1b)
Sec. 9b. For the purposes of this Act, the words and phrases described in this Section have the meanings designated in this Section, except when a particular context clearly requires a different meaning.
(1) "Division" means the Division of Probation Services of the Supreme Court.
(2) "Department" means a probation or court services department that provides probation or court services and such other related services assigned to it by the circuit court or by law.
(3) "Probation Officer" means a person employed full time in a probation or court services department providing services to a court under this Act or the Juvenile Court Act of 1987. A probation officer includes detention staff, non-secure group home staff and management personnel who meet minimum standards established by the Supreme Court and who are hired under the direction of the circuit court. These probation officers are judicial employees designated on a circuit wide or county basis and compensated by the appropriate county board or boards.
(4) "Basic Services" means the number of personnel determined by the Division as necessary to comply with adult, juvenile, and detention services workload standards and to operate authorized programs of intermediate sanctions, intensive probation supervision, public or community service, intake services, secure detention services, non-secure group home services and home confinement.
(5) "New or Expanded Services" means personnel necessary to operate pretrial programs, victim and restitution programs, psychological services, drunk driving programs, specialized caseloads, community resource coordination programs, and other programs designed to generally improve the quality of probation and court services.
(6) "Individualized Services and Programs" means individualized services provided through purchase of service agreements with individuals, specialists, and local public or private agencies providing non-residential services for the rehabilitation of adult and juvenile offenders as an alternative to local or state incarceration.
(7) "Jurisdiction" means the geographical area of authority of a probation department as designated by the chief judge of each circuit court under Section 15 of this Act.
(8) "Transfer case" means any case where an adult or juvenile offender seeks to have supervision transferred from one county to another or from another state to a county in Illinois, and the transfer is approved by a judicial officer, a department, or through an interstate compact.
(Source: P.A. 98-575, eff. 1-1-14.)

(730 ILCS 110/10) (from Ch. 38, par. 204-2)
Sec. 10. Before entering upon the duties of his or her office, each probation officer shall take and subscribe to an oath before the Chief Judge of his or her circuit or his or her designee to support the constitution and laws of the United States and of the State of Illinois, and faithfully to perform the duties of his or her office.
(Source: P.A. 91-429, eff. 1-1-00.)

(730 ILCS 110/11) (from Ch. 38, par. 204-3)
Sec. 11. Probation officers, in the exercise of their official duties, and sheriffs and police officers, may, anywhere within the state, arrest on view any probationer found by them violating any of the conditions of his or her probation, and it shall be the duty of the officer making such arrest immediately to take the probationer before the court having jurisdiction over him or her for further order.
(Source: P.A. 83-341.)

(730 ILCS 110/12) (from Ch. 38, par. 204-4)
Sec. 12. The duties of probation officers shall be:
(1) To investigate as required by Section 5-3-1 of the "Unified Code of Corrections", approved July 26, 1972, as amended, the case of any person to be placed on probation. Full opportunity shall be afforded a probation officer to confer with the person under investigation when such person is in custody.
(2) To notify the court of any previous conviction for crime or previous probation of any defendant invoking the provisions of this Act.
(3) All reports and notifications required in this Act to be made by probation officers shall be in writing and shall be filed by the clerk in the respective cases.
(4) To preserve complete and accurate records of cases investigated, including a description of the person investigated, the action of the court with respect to his case and his probation, the subsequent history of such person, if he becomes a probationer, during the continuance of his probation, which records shall be open to inspection by any judge or by any probation officer pursuant to order of court, but shall not be a public record, and its contents shall not be divulged otherwise than as above provided, except upon order of court.
(5) To take charge of and watch over all persons placed on probation under such regulations and for such terms as may be prescribed by the court, and giving to each probationer full instructions as to the terms of his release upon probation and requiring from him such periodical reports as shall keep the officer informed as to his conduct.
(6) To develop and operate programs of reasonable public or community service for any persons ordered by the court to perform public or community service, providing, however, that no probation officer or any employee of a probation office acting in the course of his official duties shall be liable for any tortious acts of any person performing public or community service except for wilful misconduct or gross negligence on the part of the probation officer or employee.
(7) When any person on probation removes from the county where his offense was committed, it shall be the duty of the officer under whose care he was placed to report the facts to the probation officer in the county to which the probationer has removed; and it shall thereupon become the duty of such probation officer to take charge of and watch over said probationer the same as if the case originated in that county; and for that purpose he shall have the same power and authority over said probationer as if he had been originally placed in said officer's charge; and such officer shall be required to report in writing every 6 months, or more frequently upon request the results of his supervision to the probation officer in whose charge the said probationer was originally placed by the court.
(8) To authorize travel permits to individuals under their supervision unless otherwise ordered by the court.
(9) To perform such other duties as are provided for in this act or by rules of court and such incidental duties as may be implied from those expressly required.
(10) To send written notification to a public housing agency if a person on probation for a felony who is under the supervision of the probation officer informs the probation officer that he or she has resided, resides, or will reside at an address that is a housing facility owned, managed, operated, or leased by that public housing agency.
(11) If a person on probation for a felony offense who is under the supervision of the probation officer becomes a resident of a facility licensed or regulated by the Department of Public Health, the Illinois Department of Public Aid, or Illinois Department of Human Services, the probation officer shall within 3 days of the person becoming a resident, notify the licensing or regulating Department and licensed or regulated facility and shall provide the licensed or regulated facility and licensing or regulating Department with copies of the following:
(a) (blank);
(b) any applicable probation orders and corresponding

compliance plans;

(c) the name and contact information for the assigned

probation officer.

(Source: P.A. 94-163, eff. 7-11-05; 94-752, eff. 5-10-06.)

(730 ILCS 110/13) (from Ch. 38, par. 204-5)
Sec. 13. It shall be the duty of the director of the court services department or the chief probation officer, appointed as provided in this act, to supervise and control the work of all subordinate court services or probation officers under his or her jurisdiction subject to the general administrative and supervisory authority of the Chief Circuit Judge or another judge designated by the Chief Circuit Judge, and to control and supervise, as herein provided, the conduct of probationers to such extent as the court may direct.
The Chief Circuit Judge, or another judge designated by the Chief Circuit Judge to have general administrative and supervisory authority over the director of the court services department or the chief probation officer, may authorize the director or chief probation officer to appoint all subordinate court services department officers or probation officers, who shall serve at the pleasure of the director or chief probation officer.
In addition to the authority to discharge such subordinate officers, the director or chief probation officer may impose lesser disciplinary sanctions as the circumstances warrant in the judgment of the director or chief probation officer. Any disciplinary action taken by the director or chief probation officer shall be in accordance with any State or federal laws that may be applicable.
It shall be the duty of the county board to furnish suitable rooms and accommodations, equipment and supplies for probation officers and clerical assistants in that jurisdiction and for the keeping of the records, equipment and supplies of the office. The number of clerical assistants shall be determined by the Chief Circuit Judge or another judge designated by the Chief Circuit Judge to have general administrative and supervisory authority over the director of the court services department or the chief probation officer and shall be appointed by the director or chief probation officer. Salaries of clerical assistants shall be fixed by the county board.
(Source: P.A. 91-357, eff. 7-29-99.)

(730 ILCS 110/13a) (from Ch. 38, par. 204-5a)
Sec. 13a. The appointment of officers to probation or court services departments under the Juvenile Court Act of 1987 shall be in accordance with the provisions of this Act.
(Source: P.A. 85-1209.)

(730 ILCS 110/14) (from Ch. 38, par. 204-6)
Sec. 14. The amount of compensation to be paid any court services or probation officer, including a director of a court services department or a chief probation officer appointed by any circuit court, shall be determined by the county boards of the several counties in which such officers, respectively, are appointed, and shall be paid by the county treasurer on the warrant of the county comptroller or other person authorized to issue warrants on the county treasurer; and such salary and reimbursement for expenses of such chiefs and probation officers serving throughout such circuit or probation officer district shall be apportioned between such counties on the basis of their population as determined by the last national census, and the respective portions thereof shall be paid by the county treasurer upon warrants issued by the Chief Circuit Judge. All such expenses after being certified by the Chief Circuit Judge, and approved by the board of such county, shall be paid by the county treasurer on warrant by the proper county officer. No probation officer receiving compensation from any public funds under the provisions of this Act shall receive any compensation, gift or gratuity whatsoever from any person, firm or corporation for doing or refraining from doing any official act in any way connected with any proceeding then pending or about to be instituted in any court with which the probation officer has to do. Any probation officer receiving compensation from any public funds under this Act, who receives any compensation, gift or gratuity whatever from any person, firm or corporation for doing or refraining from doing any official act in any way connected with any proceeding then pending or about to be instituted in any court with which the probation officer has to do, is guilty of a misdemeanor, and shall be punished accordingly, and shall be immediately removed.
(Source: P.A. 84-692.)

(730 ILCS 110/15) (from Ch. 38, par. 204-7)
Sec. 15. (1) The Supreme Court of Illinois may establish a Division of Probation Services whose purpose shall be the development, establishment, promulgation, and enforcement of uniform standards for probation services in this State, and to otherwise carry out the intent of this Act. The Division may:
(a) establish qualifications for chief probation

officers and other probation and court services personnel as to hiring, promotion, and training.

(b) make available, on a timely basis, lists of those

applicants whose qualifications meet the regulations referred to herein, including on said lists all candidates found qualified.

(c) establish a means of verifying the conditions for

reimbursement under this Act and develop criteria for approved costs for reimbursement.

(d) develop standards and approve employee

compensation schedules for probation and court services departments.

(e) employ sufficient personnel in the Division to

carry out the functions of the Division.

(f) establish a system of training and establish

standards for personnel orientation and training.

(g) develop standards for a system of record keeping

for cases and programs, gather statistics, establish a system of uniform forms, and develop research for planning of Probation Services.

(h) develop standards to assure adequate support

personnel, office space, equipment and supplies, travel expenses, and other essential items necessary for Probation and Court Services Departments to carry out their duties.

(i) review and approve annual plans submitted by

Probation and Court Services Departments.

(j) monitor and evaluate all programs operated by

Probation and Court Services Departments, and may include in the program evaluation criteria such factors as the percentage of Probation sentences for felons convicted of Probationable offenses.

(k) seek the cooperation of local and State

government and private agencies to improve the quality of probation and court services.

(l) where appropriate, establish programs and

corresponding standards designed to generally improve the quality of probation and court services and reduce the rate of adult or juvenile offenders committed to the Department of Corrections.

(m) establish such other standards and regulations

and do all acts necessary to carry out the intent and purposes of this Act.

The Division shall develop standards to implement the Domestic Violence Surveillance Program established under Section 5-8A-7 of the Unified Code of Corrections, including (i) procurement of equipment and other services necessary to implement the program and (ii) development of uniform standards for the delivery of the program through county probation departments, and develop standards for collecting data to evaluate the impact and costs of the Domestic Violence Surveillance Program.
The Division shall establish a model list of structured intermediate sanctions that may be imposed by a probation agency for violations of terms and conditions of a sentence of probation, conditional discharge, or supervision.
The Division shall establish training standards for continuing education of probation officers and supervisors and broaden access to available training programs.
The State of Illinois shall provide for the costs of personnel, travel, equipment, telecommunications, postage, commodities, printing, space, contractual services and other related costs necessary to carry out the intent of this Act.
(2)(a) The chief judge of each circuit shall provide full-time probation services for all counties within the circuit, in a manner consistent with the annual probation plan, the standards, policies, and regulations established by the Supreme Court. A probation district of two or more counties within a circuit may be created for the purposes of providing full-time probation services. Every county or group of counties within a circuit shall maintain a probation department which shall be under the authority of the Chief Judge of the circuit or some other judge designated by the Chief Judge. The Chief Judge, through the Probation and Court Services Department shall submit annual plans to the Division for probation and related services.
(b) The Chief Judge of each circuit shall appoint the Chief Probation Officer and all other probation officers for his or her circuit from lists of qualified applicants supplied by the Supreme Court. Candidates for chief managing officer and other probation officer positions must apply with both the Chief Judge of the circuit and the Supreme Court.
(3) A Probation and Court Service Department shall apply to the Supreme Court for funds for basic services, and may apply for funds for new and expanded programs or Individualized Services and Programs. Costs shall be reimbursed monthly based on a plan and budget approved by the Supreme Court. No Department may be reimbursed for costs which exceed or are not provided for in the approved annual plan and budget. After the effective date of this amendatory Act of 1985, each county must provide basic services in accordance with the annual plan and standards created by the division. No department may receive funds for new or expanded programs or individualized services and programs unless they are in compliance with standards as enumerated in paragraph (h) of subsection (1) of this Section, the annual plan, and standards for basic services.
(4) The Division shall reimburse the county or counties for probation services as follows:
(a) 100% of the salary of all chief managing officers

designated as such by the Chief Judge and the division.

(b) 100% of the salary for all probation officer and

supervisor positions approved for reimbursement by the division after April 1, 1984, to meet workload standards and to implement intensive sanction and probation supervision programs and other basic services as defined in this Act.

(c) 100% of the salary for all secure detention

personnel and non-secure group home personnel approved for reimbursement after December 1, 1990. For all such positions approved for reimbursement before December 1, 1990, the counties shall be reimbursed $1,250 per month beginning July 1, 1995, and an additional $250 per month beginning each July 1st thereafter until the positions receive 100% salary reimbursement. Allocation of such positions will be based on comparative need considering capacity, staff/resident ratio, physical plant and program.

(d) $1,000 per month for salaries for the remaining

probation officer positions engaged in basic services and new or expanded services. All such positions shall be approved by the division in accordance with this Act and division standards.

(e) 100% of the travel expenses in accordance with

Division standards for all Probation positions approved under paragraph (b) of subsection 4 of this Section.

(f) If the amount of funds reimbursed to the county

under paragraphs (a) through (e) of subsection 4 of this Section on an annual basis is less than the amount the county had received during the 12 month period immediately prior to the effective date of this amendatory Act of 1985, then the Division shall reimburse the amount of the difference to the county. The effect of paragraph (b) of subsection 7 of this Section shall be considered in implementing this supplemental reimbursement provision.

(5) The Division shall provide funds beginning on April 1, 1987 for the counties to provide Individualized Services and Programs as provided in Section 16 of this Act.
(6) A Probation and Court Services Department in order to be eligible for the reimbursement must submit to the Supreme Court an application containing such information and in such a form and by such dates as the Supreme Court may require. Departments to be eligible for funding must satisfy the following conditions:
(a) The Department shall have on file with the

Supreme Court an annual Probation plan for continuing, improved, and new Probation and Court Services Programs approved by the Supreme Court or its designee. This plan shall indicate the manner in which Probation and Court Services will be delivered and improved, consistent with the minimum standards and regulations for Probation and Court Services, as established by the Supreme Court. In counties with more than one Probation and Court Services Department eligible to receive funds, all Departments within that county must submit plans which are approved by the Supreme Court.

(b) The annual probation plan shall seek to generally

improve the quality of probation services and to reduce the commitment of adult offenders to the Department of Corrections and to reduce the commitment of juvenile offenders to the Department of Juvenile Justice and shall require, when appropriate, coordination with the Department of Corrections, the Department of Juvenile Justice, and the Department of Children and Family Services in the development and use of community resources, information systems, case review and permanency planning systems to avoid the duplication of services.

(c) The Department shall be in compliance with

standards developed by the Supreme Court for basic, new and expanded services, training, personnel hiring and promotion.

(d) The Department shall in its annual plan indicate

the manner in which it will support the rights of crime victims and in which manner it will implement Article I, Section 8.1 of the Illinois Constitution and in what manner it will coordinate crime victims' support services with other criminal justice agencies within its jurisdiction, including but not limited to, the State's Attorney, the Sheriff and any municipal police department.

(7) No statement shall be verified by the Supreme Court or its designee or vouchered by the Comptroller unless each of the following conditions have been met:
(a) The probation officer is a full-time employee

appointed by the Chief Judge to provide probation services.

(b) The probation officer, in order to be eligible

for State reimbursement, is receiving a salary of at least $17,000 per year.

(c) The probation officer is appointed or was

reappointed in accordance with minimum qualifications or criteria established by the Supreme Court; however, all probation officers appointed prior to January 1, 1978, shall be exempted from the minimum requirements established by the Supreme Court. Payments shall be made to counties employing these exempted probation officers as long as they are employed in the position held on the effective date of this amendatory Act of 1985. Promotions shall be governed by minimum qualifications established by the Supreme Court.

(d) The Department has an established compensation

schedule approved by the Supreme Court. The compensation schedule shall include salary ranges with necessary increments to compensate each employee. The increments shall, within the salary ranges, be based on such factors as bona fide occupational qualifications, performance, and length of service. Each position in the Department shall be placed on the compensation schedule according to job duties and responsibilities of such position. The policy and procedures of the compensation schedule shall be made available to each employee.

(8) In order to obtain full reimbursement of all approved costs, each Department must continue to employ at least the same number of probation officers and probation managers as were authorized for employment for the fiscal year which includes January 1, 1985. This number shall be designated as the base amount of the Department. No positions approved by the Division under paragraph (b) of subsection 4 will be included in the base amount. In the event that the Department employs fewer Probation officers and Probation managers than the base amount for a period of 90 days, funding received by the Department under subsection 4 of this Section may be reduced on a monthly basis by the amount of the current salaries of any positions below the base amount.
(9) Before the 15th day of each month, the treasurer of any county which has a Probation and Court Services Department, or the treasurer of the most populous county, in the case of a Probation or Court Services Department funded by more than one county, shall submit an itemized statement of all approved costs incurred in the delivery of Basic Probation and Court Services under this Act to the Supreme Court. The treasurer may also submit an itemized statement of all approved costs incurred in the delivery of new and expanded Probation and Court Services as well as Individualized Services and Programs. The Supreme Court or its designee shall verify compliance with this Section and shall examine and audit the monthly statement and, upon finding them to be correct, shall forward them to the Comptroller for payment to the county treasurer. In the case of payment to a treasurer of a county which is the most populous of counties sharing the salary and expenses of a Probation and Court Services Department, the treasurer shall divide the money between the counties in a manner that reflects each county's share of the cost incurred by the Department.
(10) The county treasurer must certify that funds received under this Section shall be used solely to maintain and improve Probation and Court Services. The county or circuit shall remain in compliance with all standards, policies and regulations established by the Supreme Court. If at any time the Supreme Court determines that a county or circuit is not in compliance, the Supreme Court shall immediately notify the Chief Judge, county board chairman and the Director of Court Services Chief Probation Officer. If after 90 days of written notice the noncompliance still exists, the Supreme Court shall be required to reduce the amount of monthly reimbursement by 10%. An additional 10% reduction of monthly reimbursement shall occur for each consecutive month of noncompliance. Except as provided in subsection 5 of Section 15, funding to counties shall commence on April 1, 1986. Funds received under this Act shall be used to provide for Probation Department expenses including those required under Section 13 of this Act. The Mandatory Arbitration Fund may be used to provide for Probation Department expenses, including those required under Section 13 of this Act.
(11) The respective counties shall be responsible for capital and space costs, fringe benefits, clerical costs, equipment, telecommunications, postage, commodities and printing.
(12) For purposes of this Act only, probation officers shall be considered peace officers. In the exercise of their official duties, probation officers, sheriffs, and police officers may, anywhere within the State, arrest any probationer who is in violation of any of the conditions of his or her probation, conditional discharge, or supervision, and it shall be the duty of the officer making the arrest to take the probationer before the Court having jurisdiction over the probationer for further order.
(Source: P.A. 100-91, eff. 8-11-17.)

(730 ILCS 110/15.1) (from Ch. 38, par. 204-7.1)
Sec. 15.1. Probation and Court Services Fund.
(a) The county treasurer in each county shall establish a probation and court services fund consisting of fees collected pursuant to subsection (i) of Section 5-6-3 and subsection (i) of Section 5-6-3.1 of the Unified Code of Corrections, subsection (10) of Section 5-615 and subsection (5) of Section 5-715 of the Juvenile Court Act of 1987, and paragraph 14.3 of subsection (b) of Section 110-10 of the Code of Criminal Procedure of 1963. The county treasurer shall disburse monies from the fund only at the direction of the chief judge of the circuit court in such circuit where the county is located. The county treasurer of each county shall, on or before January 10 of each year, submit an annual report to the Supreme Court.
(b) Monies in the probation and court services fund shall be appropriated by the county board to be used within the county or jurisdiction where collected in accordance with policies and guidelines approved by the Supreme Court for the costs of operating the probation and court services department or departments; however, except as provided in subparagraphs (g) and (h), monies in the probation and court services fund shall not be used for the payment of salaries of probation and court services personnel.
(c) Monies expended from the probation and court services fund shall be used to supplement, not supplant, county appropriations for probation and court services.
(d) Interest earned on monies deposited in a probation and court services fund may be used by the county for its ordinary and contingent expenditures.
(e) The county board may appropriate moneys from the probation and court services fund, upon the direction of the chief judge, to support programs that are part of the continuum of juvenile delinquency intervention programs which are or may be developed within the county. The grants from the probation and court services fund shall be for no more than one year and may be used for any expenses attributable to the program including administration and oversight of the program by the probation department.
(f) The county board may appropriate moneys from the probation and court services fund, upon the direction of the chief judge, to support practices endorsed or required under the Sex Offender Management Board Act, including but not limited to sex offender evaluation, treatment, and monitoring programs that are or may be developed within the county.
(g) For the State Fiscal Years 2005, 2006, and 2007 only, the Administrative Office of the Illinois Courts may permit a county or circuit to use its probation and court services fund for the payment of salaries of probation officers and other court services personnel whose salaries are reimbursed under this Act if the State's FY2005, FY2006, or FY2007 appropriation to the Supreme Court for reimbursement to counties for probation salaries and services is less than the amount appropriated to the Supreme Court for these purposes for State Fiscal Year 2004. The Administrative Office of the Illinois Courts shall take into account each county's or circuit's probation fee collections and expenditures when apportioning the total reimbursement for each county or circuit.
(h) The Administrative Office of the Illinois Courts may permit a county or circuit to use its probation and court services fund for the payment of salaries of probation officers and other court services personnel whose salaries are reimbursed under this Act in any State fiscal year that the appropriation for reimbursement to counties for probation salaries and services is less than the amount appropriated to the Supreme Court for these purposes for State Fiscal Year 2002, except that the Administrative Office of the Illinois Courts shall adjust this amount appropriated in 2002 by 3% per year and may continue to permit use of the probation and court services fund for salaries in any State fiscal year where the State reimbursement to counties is regularly delayed more than 4 months. The Administrative Office of the Illinois Courts shall take into account each county's or circuit's probation fee collections and expenditures when appropriating the total reimbursement for each county or circuit. Any amount appropriated to the Supreme Court in any State fiscal year for the purpose of reimbursing Cook County for the salaries and operations of the Cook County Juvenile Temporary Detention Center shall not be counted in the total appropriation to the Supreme Court in that State fiscal year for reimbursement to counties for probation salaries and services, for the purposes of this paragraph (h).
(Source: P.A. 97-761, eff. 7-6-12.)

(730 ILCS 110/16) (from Ch. 38, par. 204-8)
Sec. 16. (1) The purpose of the Section is to encourage the development of a coordinated justice system. It is the legislative policy of the State to more effectively protect society, to promote efficiency and economy in the delivery of services to offenders and to encourage utilization of appropriate sentencing alternatives to imprisonment in State operated institutions. This Section shall be construed to support the development of local individualized programs which will:
(a) Provide a continuum of sanctions to increase sentencing options to the judiciary of the State;
(b) Enable the Courts to utilize programs which enhance the offender's ability to become a contributing member to his or her community and which will increase the benefits to victims and the communities through restitution;
(c) Increase sentencing alternatives for less serious felony offenders and delinquent juveniles in order to reserve prisons and jail beds for serious violent offenders.
(2) Any local plan for implementation of individualized services and programs may include but are not limited to the following:
(a) Direct offender services - those services applied directly to offenders, including job readiness, educational, vocational, drug or alcohol treatment services; and
(b) Nonresidential rehabilitation programs - those programs which comprise a coordinated network within the justice system which expand sentencing options for the judiciary, including drunk driver diversion programs, public services employment, restitution collection; and
(c) Emergency services - including detoxification, emergency shelter and support; and
(d) Assessment and evaluation services - reports or diagnostic recommendations to provide the justice system with accurate individualized case information, including mental health, drug, alcohol, and living situation information; and
(e) Residential alternative sentencing programs - those programs which provide expanded sentencing options for less serious felony offenders and delinquent juveniles, including mother and child unification programs.
The local plan must be directed in such a manner as to emphasize an individualized approach to servicing offenders in a strong community based system including probation as the broker of services.
The local plan shall be limited to services and shall not include costs for:
(a) capital expenditures;
(b) renovations or remodeling;
(c) personnel costs for Probation.
(3) A county may make application to the Supreme Court for funds to provide for Individualized Services and Programs. The Department shall be in compliance with all standards and regulations established by the Division for the delivery of basic Services and application shall be part of the Department's annual Probation plan and shall set forth the following:
(a) a statement of objectives for which said funds shall be used;
(b) a statement of service needs based upon persons under supervision of the Department;
(c) a statement of the type of services and programs to provide for the individual needs of offenders;
(d) a budget indicating the costs of each service or program to be funded under the plan;
(e) a summary of contracts and service agreements indicating the treatment goals and number of offenders to be served by each service provider; and
(f) a statement indicating that the individualized services and programs will not be duplicating existing services and programs.
Funds for this plan shall not supplant existing county funded programs. The allocation of payments for adult and juvenile services under the local plan shall be based on the proportionate adult and juvenile workload of the department or departments covered by the local plan.
(4) A county or group of counties shall be eligible to apply for an amount of funding not to exceed the same proportionate share of total appropriations for Individualized Services and Programs as the county or group of counties received of total State reimbursements under subsection 4 of Section 15 of this Act or previous Probation subsidy programs in the prior State fiscal year. However the Supreme Court may waive this limitation to encourage the participation of rural counties.
The Supreme Court shall forward Individualized Services and Programs allocations to the county treasurer as provided in Section 15 of this Act. Each county shall receive, maintain, and appropriate said funds in a separate line item account of the probation department budget. In addition, the Supreme Court shall, upon approval of the annual plan, forward 20% of the approved Individualized Services and Programs allocations to the county treasurer to be deposited in said line item account. Subsequent allocations shall be made to the county on a monthly basis.
It shall be the responsibility of the county through the probation budget and in accordance with county policy and procedure to make payments for Individualized Services and Programs.
At the end of the State of Illinois fiscal year, the county shall promptly return any uncommitted and unused funds from this account.
(5) The Supreme Court shall be responsible for the following:
(a) The Supreme Court may review each Individualized Services and Programs plan for compliance with standards established for such plans. A plan may be approved as submitted, approved with modifications, or rejected. No plan shall be considered for approval if the circuit or county is not in full compliance with all regulations, standards and guidelines pertaining to the delivery of basic probation services as established by the Supreme Court.
(b) The Supreme Court shall monitor on a continual basis and shall evaluate annually both the program and its fiscal activities in all counties receiving an allocation under Individualized Services and Programs. Any program or service which has not met the goals and objectives of its contract or service agreement shall be subject to denial for funding in subsequent years. The Supreme Court shall evaluate the effectiveness of Individualized Services and Programs in each circuit or county. In determining the future funding for Individualized Services and Programs under this Act, such evaluation shall include, as a primary indicator of success, an increased or maintained percentage of probation sentences for felons convicted of probationable offenses.
(c) Any Individualized Services and Programs allocations not applied for and approved by the Supreme Court shall be available for redistribution to approved plans for the remainder of that fiscal year. Any county that invests local moneys in the Individualized Services and Programs shall be given first consideration for any redistribution of allocations.
(Source: P.A. 86-639.)

(730 ILCS 110/16.1)
Sec. 16.1. Redeploy Illinois Program.
(a) The purpose of this Section is to encourage the deinstitutionalization of juvenile offenders by establishing projects in counties or groups of counties that reallocate State funds from juvenile correctional confinement to local jurisdictions, which will establish a continuum of local, community-based sanctions and treatment alternatives for juvenile offenders who would be incarcerated if those local services and sanctions did not exist. It is also intended to offer alternatives, when appropriate, to avoid commitment to the Department of Juvenile Justice, to direct child welfare services for minors charged with a criminal offense or adjudicated delinquent under Section 5 of the Children and Family Services Act. The allotment of funds will be based on a formula that rewards local jurisdictions for the establishment or expansion of local alternatives to incarceration, and requires them to pay for utilization of incarceration as a sanction. In addition, there shall be an allocation of resources (amount to be determined annually by the Redeploy Illinois Oversight Board) set aside at the beginning of each fiscal year to be made available for any county or groups of counties which need resources only occasionally for services to avoid commitment to the Department of Juvenile Justice for a limited number of youth. This redeployment of funds shall be made in a manner consistent with the Juvenile Court Act of 1987 and the following purposes and policies:
(1) The juvenile justice system should protect the

community, impose accountability to victims and communities for violations of law, and equip juvenile offenders with competencies to live responsibly and productively.

(2) Juveniles should be treated in the least

restrictive manner possible while maintaining the safety of the community.

(3) A continuum of services and sanctions from least

restrictive to most restrictive should be available in every community.

(4) There should be local responsibility and

authority for planning, organizing, and coordinating service resources in the community. People in the community can best choose a range of services which reflect community values and meet the needs of their own youth.

(5) Juveniles who pose a threat to the community or

themselves need special care, including secure settings. Such services as detention, long-term incarceration, or residential treatment are too costly to provide in each community and should be coordinated and provided on a regional or Statewide basis.

(6) The roles of State and local government in

creating and maintaining services to youth in the juvenile justice system should be clearly defined. The role of the State is to fund services, set standards of care, train service providers, and monitor the integration and coordination of services. The role of local government should be to oversee the provision of services.

(b) Each county or circuit participating in the Redeploy Illinois program must create a local plan demonstrating how it will reduce the county or circuit's utilization of secure confinement of juvenile offenders in the Illinois Department of Juvenile Justice or county detention centers by the creation or expansion of individualized services or programs that may include but are not limited to the following:
(1) Assessment and evaluation services to provide the

juvenile justice system with accurate individualized case information on each juvenile offender including mental health, substance abuse, educational, and family information;

(2) Direct services to individual juvenile offenders

including educational, vocational, mental health, substance abuse, supervision, and service coordination; and

(3) Programs that seek to restore the offender to the

community, such as victim offender panels, teen courts, competency building, enhanced accountability measures, restitution, and community service. The local plan must be directed in such a manner as to emphasize an individualized approach to providing services to juvenile offenders in an integrated community based system including probation as the broker of services. The plan must also detail the reduction in utilization of secure confinement. The local plan shall be limited to services and shall not include costs for:

(i) capital expenditures;
(ii) renovations or remodeling;
(iii) personnel costs for probation.
The local plan shall be submitted to the Department of Human Services.
(c) A county or group of counties may develop an agreement with the Department of Human Services to reduce their number of commitments of juvenile offenders, excluding minors sentenced based upon a finding of guilt of first degree murder or an offense which is a Class X forcible felony as defined in the Criminal Code of 2012, to the Department of Juvenile Justice, and then use the savings to develop local programming for youth who would otherwise have been committed to the Department of Juvenile Justice. A county or group of counties shall agree to limit their commitments to 75% of the level of commitments from the average number of juvenile commitments for the past 3 years, and will receive the savings to redeploy for local programming for juveniles who would otherwise be held in confinement. For any county or group of counties with a decrease of juvenile commitments of at least 25%, based on the average reductions of the prior 3 years, which are chosen to participate or continue as sites, the Redeploy Illinois Oversight Board has the authority to reduce the required percentage of future commitments to achieve the purpose of this Section. The agreement shall set forth the following:
(1) a Statement of the number and type of juvenile

offenders from the county who were held in secure confinement by the Illinois Department of Juvenile Justice or in county detention the previous year, and an explanation of which, and how many, of these offenders might be served through the proposed Redeploy Illinois Program for which the funds shall be used;

(2) a Statement of the service needs of currently

confined juveniles;

(3) a Statement of the type of services and programs

to provide for the individual needs of the juvenile offenders, and the research or evidence base that qualifies those services and programs as proven or promising practices;

(4) a budget indicating the costs of each service or

program to be funded under the plan;

(5) a summary of contracts and service agreements

indicating the treatment goals and number of juvenile offenders to be served by each service provider; and

(6) a Statement indicating that the Redeploy Illinois

Program will not duplicate existing services and programs. Funds for this plan shall not supplant existing county funded programs.

In a county with a population exceeding 2,000,000, the Redeploy Illinois Oversight Board may authorize the Department of Human Services to enter into an agreement with that county to reduce the number of commitments by the same percentage as is required by this Section of other counties, and with all of the same requirements of this Act, including reporting and evaluation, except that the agreement may encompass a clearly identifiable geographical subdivision of that county. The geographical subdivision may include, but is not limited to, a police district or group of police districts, a geographical area making up a court calendar or group of court calendars, a municipal district or group of municipal districts, or a municipality or group of municipalities.
(d) (Blank).
(d-5) A county or group of counties that does not have an approved Redeploy Illinois program, as described in subsection (b), and that has committed fewer than 10 Redeploy eligible youth to the Department of Juvenile Justice on average over the previous 3 years, may develop an individualized agreement with the Department of Human Services through the Redeploy Illinois program to provide services to youth to avoid commitment to the Department of Juvenile Justice. The agreement shall set forth the following:
(1) a statement of the number and type of juvenile

offenders from the county who were at risk under any of the categories listed above during the 3 previous years, and an explanation of which of these offenders would be served through the proposed Redeploy Illinois program for which the funds shall be used, or through individualized contracts with existing Redeploy programs in neighboring counties;

(2) a statement of the service needs;
(3) a statement of the type of services and programs

to provide for the individual needs of the juvenile offenders, and the research or evidence that qualifies those services and programs as proven or promising practices;

(4) a budget indicating the costs of each service or

program to be funded under the plan;

(5) a summary of contracts and service agreements

indicating the treatment goals and number of juvenile offenders to be served by each service provider; and

(6) a statement indicating that the Redeploy Illinois

program will not duplicate existing services and programs. Funds for this plan shall not supplant existing county funded programs.

(e) The Department of Human Services shall be responsible for the following:
(1) Reviewing each Redeploy Illinois Program plan for

compliance with standards established for such plans. A plan may be approved as submitted, approved with modifications, or rejected. No plan shall be considered for approval if the circuit or county is not in full compliance with all regulations, standards and guidelines pertaining to the delivery of basic probation services as established by the Supreme Court.

(2) Monitoring on a continual basis and evaluating

annually both the program and its fiscal activities in all counties receiving an allocation under the Redeploy Illinois Program. Any program or service that has not met the goals and objectives of its contract or service agreement shall be subject to denial for funding in subsequent years. The Department of Human Services shall evaluate the effectiveness of the Redeploy Illinois Program in each circuit or county. In determining the future funding for the Redeploy Illinois Program under this Act, the evaluation shall include, as a primary indicator of success, a decreased number of confinement days for the county's juvenile offenders.

(f) Any Redeploy Illinois Program allocations not applied for and approved by the Department of Human Services shall be available for redistribution to approved plans for the remainder of that fiscal year. Any county that invests local moneys in the Redeploy Illinois Program shall be given first consideration for any redistribution of allocations. Jurisdictions participating in Redeploy Illinois that exceed their agreed upon level of commitments to the Department of Juvenile Justice shall reimburse the Department of Corrections for each commitment above the agreed upon level.
(g) Implementation of Redeploy Illinois.
(1) Oversight of Redeploy Illinois.
(i) Redeploy Illinois Oversight Board. The

Department of Human Services shall convene an oversight board to oversee the Redeploy Illinois Program. The Board shall include, but not be limited to, designees from the Department of Juvenile Justice, the Administrative Office of Illinois Courts, the Illinois Juvenile Justice Commission, the Illinois Criminal Justice Information Authority, the Department of Children and Family Services, the State Board of Education, the Cook County State's Attorney, and a State's Attorney selected by the President of the Illinois State's Attorney's Association, the Cook County Public Defender, a representative of the defense bar appointed by the Chief Justice of the Illinois Supreme Court, a representative of probation appointed by the Chief Justice of the Illinois Supreme Court, and judicial representation appointed by the Chief Justice of the Illinois Supreme Court. Up to an additional 9 members may be appointed by the Secretary of Human Services from recommendations by the Oversight Board; these appointees shall possess a knowledge of juvenile justice issues and reflect the collaborative public/private relationship of Redeploy programs.

(ii) Responsibilities of the Redeploy Illinois

Oversight Board. The Oversight Board shall:

(A) Identify jurisdictions to be included in

the program of Redeploy Illinois.

(B) Develop a formula for reimbursement of

local jurisdictions for local and community-based services utilized in lieu of commitment to the Department of Juvenile Justice, as well as for any charges for local jurisdictions for commitments above the agreed upon limit in the approved plan.

(C) Identify resources sufficient to support

the administration and evaluation of Redeploy Illinois.

(D) Develop a process and identify resources

to support on-going monitoring and evaluation of Redeploy Illinois.

(E) Develop a process and identify resources

to support training on Redeploy Illinois.

(E-5) Review proposed individualized

agreements and approve where appropriate the distribution of resources.

(F) Report to the Governor and the General

Assembly on an annual basis on the progress of Redeploy Illinois.

(iii) Length of Planning Phase. The planning

phase may last up to, but may in no event last longer than, July 1, 2004.

(2) (Blank).
(3) There shall be created the Redeploy County Review

Committee composed of the designees of the Secretary of Human Services and the Directors of Juvenile Justice, of Children and Family Services, and of the Governor's Office of Management and Budget who shall constitute a subcommittee of the Redeploy Illinois Oversight Board.

(h) Responsibilities of the County Review Committee. The County Review Committee shall:
(1) Review individualized agreements from counties

requesting resources on an occasional basis for services for youth described in subsection (d-5).

(2) Report its decisions to the Redeploy Illinois

Oversight Board at regularly scheduled meetings.

(3) Monitor the effectiveness of the resources in

meeting the mandates of the Redeploy Illinois program set forth in this Section so these results might be included in the Report described in clause (g)(1)(ii)(F).

(4) During the third quarter, assess the amount of

remaining funds available and necessary to complete the fiscal year so that any unused funds may be distributed as defined in subsection (f).

(5) Ensure that the number of youth from any

applicant county receiving individualized resources will not exceed the previous three-year average of Redeploy eligible recipients and that counties are in conformity with all other elements of this law.

(i) Implementation of this Section is subject to appropriation.
(j) Rulemaking authority to implement this amendatory Act of the 95th General Assembly, if any, is conditioned on the rules being adopted in accordance with all provisions of and procedures and rules implementing the Illinois Administrative Procedure Act; any purported rule not so adopted, for whatever reason, is unauthorized.
(Source: P.A. 97-1150, eff. 1-25-13; 98-60, eff. 1-1-14.)

(730 ILCS 110/16.2)
Sec. 16.2. Verification of sex offender's address. A probation officer supervising a person who has been placed on probation for a sex offense as defined in the Sex Offender Management Board Act shall periodically, but not less than once a month, verify that the person is in compliance with paragraph (8.6) of subsection (a) of Section 5-6-3 of the Unified Code of Corrections.
(Source: P.A. 94-161, eff. 7-11-05.)

(730 ILCS 110/17)
Sec. 17. Authorization to carry weapons. Probation officers may only carry weapons while in the performance of their official duties, or while commuting between their homes, places of employment, or specific locations that are part of their assigned duties, provided they have received the prior consent of the Chief Judge of the Circuit Court for which they are employed, and they have received weapons training according to requirements of the Peace Officer and Probation Officer Firearm Training Act.
(Source: P.A. 98-725, eff. 1-1-15.)

(730 ILCS 110/18)
Sec. 18. Probation and court services departments considered pretrial services agencies. For the purposes of administering the provisions of Public Act 95-773, known as the Cindy Bischof Law, all probation and court services departments are to be considered pretrial services agencies under the Pretrial Services Act and under the bail bond provisions of the Code of Criminal Procedure of 1963.
(Source: P.A. 96-341, eff. 8-11-09.)



730 ILCS 115/ - Probation Community Service Act.

(730 ILCS 115/0.01) (from Ch. 38, par. 204a)
Sec. 0.01. Short title. This Act may be cited as the Probation Community Service Act.
(Source: P.A. 86-1324.)

(730 ILCS 115/1) (from Ch. 38, par. 204a-1)
Sec. 1. (a) "Public or community service" means uncompensated labor for a not-for-profit organization or public body whose purpose is to enhance physical, or mental stability of the offender, environmental quality or the social welfare and which agrees to accept public or community service from offenders and to report on the progress of the offender and the public or community service to the court or to the authorized diversion program that has referred the offender for public or community service. "Public or Community Service" does not include blood donation or assignment to labor at a blood bank. For the purposes of this Act, "blood bank" has the meaning ascribed to the term in Section 2-124 of the Illinois Clinical Laboratory and Blood Bank Act.
(b) "Site" means a not-for-profit organization, public body, church, charitable organization, or individual agreeing to accept community service from offenders and to report on the progress of ordered or required public or community service to the court or to the authorized diversion program that has referred the offender for public or community service.
(c) The county boards of the several counties in this State are authorized to establish and operate agencies to develop and supervise programs of public or community service for those persons placed by the court on probation, conditional discharge, or supervision.
(d) The programs shall be developed in cooperation with the circuit courts for the respective counties developing such programs and shall conform with any law restricting the use of public or community service.
(e) Neither the State, any local government, probation department, public or community service program or site, nor any official, volunteer, or employee thereof acting in the course of their official duties shall be liable for any injury or loss a person might receive while performing public or community service as ordered either (1) by the court or (2) by any duly authorized station or probation adjustment, teen court, community mediation, or other administrative diversion program authorized by the Juvenile Court Act of 1987 for a violation of a penal statute of this State or a local government ordinance (whether penal, civil, or quasi-criminal) or for a traffic offense, nor shall they be liable for any tortious acts of any person performing public or community service, except for wilful, wanton misconduct or gross negligence on the part of such governmental unit, probation department, or public or community service program or site or on the part of the official, volunteer, or employee.
(f) No person assigned to a public or community service program shall be considered an employee for any purpose, nor shall the county board be obligated to provide any compensation to such person.
(Source: P.A. 98-824, eff. 1-1-15.)



730 ILCS 120/ - Probation Challenge Program Act.

(730 ILCS 120/1) (from Ch. 38, par. 1501)
Sec. 1. This Article shall be known as the Probation Challenge Program Act.
(Source: P.A. 84-1426.)

(730 ILCS 120/2) (from Ch. 38, par. 1502)
Sec. 2. The purpose of this Act is to provide an intensive program of educational instruction, as well as social and vocational counseling, to certain convicted criminal defendants in an effort to afford them a realistic opportunity to employ their latent talents and abilities and become contributing members of the society in which they live.
(Source: P.A. 84-1426.)

(730 ILCS 120/3) (from Ch. 38, par. 1503)
Sec. 3. For the purposes of this Act, the following words have the meanings ascribed to them in this Section.
(1) "Board" refers to the Board of City College of Chicago District 508.
(2) "Client" refers to a person whose participation in the Program has been required as a condition of probation pursuant to the Unified Code of Corrections.
(3) "Program" refers to the Probation Challenge Program.
(Source: P.A. 84-1426.)

(730 ILCS 120/4) (from Ch. 38, par. 1504)
Sec. 4. There is created in each county having a population of 2,000,000 or more inhabitants, for the purpose of operating on an experimental basis, a Probation Challenge Program. The State shall bear the costs necessary to carry out the functions of the Program.
(Source: P.A. 84-1426.)

(730 ILCS 120/5) (from Ch. 38, par. 1505)
Sec. 5. The Program shall be governed by the Board of City College of Chicago. The Board shall prescribe such rules as may be necessary to assure the efficient and effective operation of the Program, including but not limited to rules establishing qualifications for Program employees.
(Source: P.A. 84-1426.)

(730 ILCS 120/6) (from Ch. 38, par. 1506)
Sec. 6. To the fullest extent practicable, the Board shall provide for the utilization of the facilities of community colleges within each county having a population of 2,000,000 or more inhabitants in the administration of this Act.
(Source: P.A. 84-1426.)

(730 ILCS 120/7) (from Ch. 38, par. 1507)
Sec. 7. The Board shall appoint a Program Director who shall act as a chief operating officer and shall devote his full time to supervising the overall operation and fiscal affairs of the Program. The Program Director's duties as supervisor of the Program include but are not limited to the hiring of an Educational Coordinator, a Counselor Supervisor, a Psychologist and an Administrator for the Program, and acting as a liaison between the Program and the county Adult Probation Department in an effort to foster cooperation between the Program and such Department in accomplishing the purposes of this Act and to avoid the Program's duplicating services already being adequately provided by such Department.
(Source: P.A. 84-1426.)

(730 ILCS 120/8) (from Ch. 38, par. 1508)
Sec. 8. (a) The Educational Coordinator shall be responsible for the overall planning, development and operation of the educational training of clients of the Program and the hiring and supervision of instructors for the Program.
(b) The Counselor Supervisor shall be responsible for the hiring and supervision of counselors for the Program and for initially meeting with new clients of the Program.
(c) The Program Psychologist shall be responsible for conducting an educational and psychological evaluation of all clients upon their entering the Program and upon his receiving requests for such evaluations from the Educational Coordinator or Counselor Supervisor, and for making recommendations to educational or counseling personnel based upon those evaluations.
(d) The Administrator shall be responsible for supervising the daily business affairs of the Program, including but not limited to the hiring and management of clerical personnel, the maintenance of all records, books and accounts of the Program, and the procurement of office and other necessary space, supplies and equipment.
(Source: P.A. 84-1426.)

(730 ILCS 120/9) (from Ch. 38, par. 1509)
Sec. 9. The salaries of the Program Director and all supervisors and employees of the Program shall be determined by the Board.
(Source: P.A. 84-1426.)

(730 ILCS 120/10) (from Ch. 38, par. 1510)
Sec. 10. At his initial meeting with the client, the Counselor Supervisor shall arrange meetings between the client and the Educational Coordinator and between the client and a counselor whom the Counselor Supervisor shall assign to the client. The Counselor Supervisor shall also arrange a private meeting between the client and the Program Psychologist.
At his initial meeting with the client, the Educational Coordinator shall arrange a meeting between the client and an instructor whom the Educational Coordinator shall assign to the client.
The client's failure to punctually appear at any meeting scheduled between him and any personnel of the Program shall be promptly reported by the person with whom the client was to meet to the client's probation officer and to the court which required the client's participation in the Program.
(Source: P.A. 84-1426.)

(730 ILCS 120/11) (from Ch. 38, par. 1511)
Sec. 11. (a) The duties of a counselor as to a client are
(1) To become as thoroughly familiar as is practicable with the client, utilizing all available sources of information, including but not limited to consultations with the Program Psychologist and the client's instructor, examination of the records of the judicial proceeding the disposition of which required the client's participation in the Program, and consultation with any available court personnel involved with the client;
(2) To assist the client in establishing vocational and social goals to be accomplished by the client as the result of the client's participation in the Program, which goals shall include the client's successfully procuring and retaining employment;
(3) To establish a weekly schedule for meetings with the client in compliance with the rules prescribed pursuant to Section 12;
(4) To provide advice, counseling and supervision to the client, with due regard for the particular social and economic circumstances surrounding that client's case, in an effort to fully and efficiently assist the client in accomplishing the goals which have been established for him;
(5) To keep such records as the Counselor Supervisor may require of each client's progress in attaining the goals which have been established for him;
(6) To assist each client in establishing such contacts with businesses and social and civic organizations as the counselor deems will best enable the client to accomplish the goals which have been established for him; and
(7) To perform such other functions as the Board may by regulation require.
(b) The duties of an instructor as to a client are
(1) To become as thoroughly familiar as is practicable with the client through consultation with the client's counselor and the Program Psychologist and utilization of all other available sources of information which would be of use to the instructor in helping the client to attain his educational goals;
(2) To assist each client in establishing educational goals to be accomplished by the client as a result of the client's participation in the Program, which goals shall include the client's earning a General Education Diploma;
(3) To establish a weekly schedule of instruction for the client in compliance with the rules prescribed pursuant to Section 12;
(4) To provide each client with individualized instruction in subjects which shall include but need not be limited to English, history, reading, mathematics, science and ethics;
(5) To keep such records as the Educational Coordinator may require of each client's progress in attaining the educational goals which have been established for him; and
(6) To perform such other functions as the Board may by regulation require.
(Source: P.A. 84-1426.)

(730 ILCS 120/12) (from Ch. 38, par. 1512)
Sec. 12. The Board shall promulgate rules governing client performance in the Program. Those rules shall include but need not be limited to requirements that
(1) The client meet with his counselor for at least 3 hours each week during his participation in the Program;
(2) The client meet with his instructor for at least 9 hours each week during his participation in the Program;
(3) The client meet, during his participation in the Program, for at least 2 hours each week with other clients, under the supervision of their respective counselors, for the purpose of conducting general discussion groups; and
(4) The client cooperate with his probation officer or any other agent designated by the court to monitor the client's compliance with the conditions of his probation.
(Source: P.A. 84-1426.)

(730 ILCS 120/13) (from Ch. 38, par. 1513)
Sec. 13. (a) Each client's instructor and counselor shall meet together as often as is necessary for the purpose of exchanging information and ideas which may be of use in assisting the client in attaining the goals which have been established for him.
(b) Each client's counselor and instructor shall, at the end of every 3-month period during which the client participates in the Program, jointly prepare and file with the county Adult Probation Department and court which required the client's participation in the Program a report evaluating the client's progress in the Program. Such report shall include a determination as to whether continued participation in the Program by the client would be beneficial to the client and the public interest.
(Source: P.A. 84-1426.)

(730 ILCS 120/14) (from Ch. 38, par. 1514)
Sec. 14. All files of the Program regarding a client shall be confidential. Access to such files shall be limited to personnel of the Program, personnel of the court which required the client's participation in the Program, the county Adult Probation Department and other persons and entities to whom the Board may by rule grant such access.
(Source: P.A. 84-1426.)



730 ILCS 125/ - County Jail Act.

(730 ILCS 125/0.01) (from Ch. 75, par. 100)
Sec. 0.01. Short title. This Act may be cited as the County Jail Act.
(Source: P.A. 86-1324.)

(730 ILCS 125/1) (from Ch. 75, par. 101)
Sec. 1. There shall be kept and maintained in good and sufficient condition and repair, one or more jail facilities for the use of each county within this State. However, this requirement may be satisfied by a single jail facility jointly maintained and used by 2 or more counties. It shall be unlawful to build a jail within 200 feet of any building used exclusively for school purposes.
(Source: P.A. 83-1073.)

(730 ILCS 125/2) (from Ch. 75, par. 102)
Sec. 2. The Sheriff of each county in this State shall be the warden of the jail of the county, and have the custody of all prisoners in the jail, except when otherwise provided in the "County Department of Corrections Act".
(Source: P.A. 83-1073.)

(730 ILCS 125/2.1) (from Ch. 75, par. 102.1)
Sec. 2.1. New jail. The sheriff of each county in this State shall be the warden of any new jail facility constructed or otherwise acquired in the county and shall have the custody of all prisoners in that facility, except when otherwise provided in Division 3-15 of the Counties Code.
(Source: P.A. 87-645.)

(730 ILCS 125/3) (from Ch. 75, par. 103)
Sec. 3. The Sheriff may appoint a superintendent of the jail, and remove him at his pleasure, for whose conduct and training, he shall be responsible. The Sheriff shall also be responsible for the hiring and training of all personnel necessary to operate and maintain the jail.
(Source: P.A. 83-1073.)

(730 ILCS 125/4) (from Ch. 75, par. 104)
Sec. 4. The Warden of the jail shall receive and confine in such jail, until discharged by due course of law, all persons committed to such jail by any competent authority.
When there is no county jail facility operating in a county, arresting agencies shall be responsible for delivering persons arrested to an adjoining county jail facility, if the adjoining county has entered into a written agreement with the committing county allowing for the maintenance of prisoners in the adjoining county.
(Source: P.A. 86-570.)

(730 ILCS 125/5) (from Ch. 75, par. 105)
Sec. 5. Costs of maintaining prisoners.
(a) Except as provided in subsections (b) and (c), all costs of maintaining persons committed for violations of Illinois law, shall be the responsibility of the county. Except as provided in subsection (b), all costs of maintaining persons committed under any ordinance or resolution of a unit of local government, including medical costs, is the responsibility of the unit of local government enacting the ordinance or resolution, and arresting the person.
(b) If a person who is serving a term of mandatory supervised release for a felony is incarcerated in a county jail, the Illinois Department of Corrections shall pay the county in which that jail is located one-half of the cost of incarceration, as calculated by the Governor's Office of Management and Budget and the county's chief financial officer, for each day that the person remains in the county jail after notice of the incarceration is given to the Illinois Department of Corrections by the county, provided that (i) the Illinois Department of Corrections has issued a warrant for an alleged violation of mandatory supervised release by the person; (ii) if the person is incarcerated on a new charge, unrelated to the offense for which he or she is on mandatory supervised release, there has been a court hearing at which bail has been set on the new charge; (iii) the county has notified the Illinois Department of Corrections that the person is incarcerated in the county jail, which notice shall not be given until the bail hearing has concluded, if the person is incarcerated on a new charge; and (iv) the person remains incarcerated in the county jail for more than 48 hours after the notice has been given to the Department of Corrections by the county. Calculation of the per diem cost shall be agreed upon prior to the passage of the annual State budget.
(c) If a person who is serving a term of mandatory supervised release is incarcerated in a county jail, following an arrest on a warrant issued by the Illinois Department of Corrections, solely for violation of a condition of mandatory supervised release and not on any new charges for a new offense, then the Illinois Department of Corrections shall pay the medical costs incurred by the county in securing treatment for that person, for any injury or condition other than one arising out of or in conjunction with the arrest of the person or resulting from the conduct of county personnel, while he or she remains in the county jail on the warrant issued by the Illinois Department of Corrections.
(Source: P.A. 94-678, eff. 1-1-06; 94-1094, eff. 1-26-07.)

(730 ILCS 125/6) (from Ch. 75, par. 106)
Sec. 6. The warden of the jail shall keep an exact permanent calendar of all persons committed to jail, registering the name, place of abode, time, cause and authority of their commitment, and the time and manner of their discharge.
(Source: P.A. 83-1073.)

(730 ILCS 125/7) (from Ch. 75, par. 107)
Sec. 7. On the first day of each month, the warden of the jail of the county shall prepare a list of all prisoners in his custody, specifying the causes for which and the persons by whom they were committed, and make available to the court his calendar of prisoners.
(Source: P.A. 83-1073.)

(730 ILCS 125/8) (from Ch. 75, par. 108)
Sec. 8. The Sheriff may be imprisoned in the jail of his county, and for the time he is so imprisoned, the coroner shall be warden of the jail, and perform all the duties of the sheriff in regard thereto, and shall, by himself and his sureties, be answerable for the faithful discharge of his duties as such warden.
(Source: P.A. 83-1073.)

(730 ILCS 125/9) (from Ch. 75, par. 109)
Sec. 9. When there is no jail or other penal institution in a county, or the jail or other penal institution of the county is insufficient, the sheriff may commit any person in his custody, either on civil or criminal process, to the nearest sufficient jail of another county, and the warden of the jail of such county shall receive and confine such prisoner, until removed by order of the court having jurisdiction of the offense, or discharged by due course of law.
(Source: P.A. 83-1073.)

(730 ILCS 125/10) (from Ch. 75, par. 110)
Sec. 10. Whenever a prisoner is committed to the jail of one county for a criminal offense committed or charged to have been committed in another, or is transferred to another county for safe keeping or trial, the county in which the crime was committed, or charged to have been committed, shall pay the expenses of the keeping of such prisoner. In civil suits, the plaintiff or defendant shall pay the expenses, in the same manner as if the imprisonment had taken place in the same county where the suit was commenced.
(Source: P.A. 83-1073.)

(730 ILCS 125/11) (from Ch. 75, par. 111)
Sec. 11. Debtors and witnesses shall not be confined in the same room with other prisoners; male and female prisoners shall not be kept in the same room; minors shall be kept separate from those previously convicted of a felony or other infamous crime; and persons charged with an offense shall not be confined in the same cell as those convicted of a crime. The confinement of those persons convicted of a misdemeanor or felony shall be in accordance with a classification system developed and implemented by the local jail authority.
(Source: P.A. 87-899.)

(730 ILCS 125/12) (from Ch. 75, par. 112)
Sec. 12. Whenever the Warden of the jail of any county deems such jail insufficient to secure the prisoners confined therein, he shall give notice thereof to the county board.
(Source: P.A. 83-1073.)

(730 ILCS 125/13) (from Ch. 75, par. 113)
Sec. 13. Whenever the Warden of any jail shall have in his custody any person charged with a capital offense or other high crime, and there is no jail in his county, or the jail is insufficient, he may, with the advice of the judge of the circuit court of such county, employ a sufficient guard, not exceeding 3 persons, for the guarding and safe keeping of such prisoner in his own county. The expense of such guard shall be audited and paid as other county expenses.
(Source: P.A. 83-1073.)

(730 ILCS 125/14) (from Ch. 75, par. 114)
Sec. 14. At any time, in the opinion of the Warden, the lives or health of the prisoners are endangered or the security of the penal institution is threatened, to such a degree as to render their removal necessary, the Warden may cause an individual prisoner or a group of prisoners to be removed to some suitable place within the county, or to the jail of some convenient county, where they may be confined until they can be safely returned to the place whence they were removed. No prisoner charged with a felony shall be removed by the warden to a Mental Health or Developmental Disabilities facility as defined in the Mental Health and Developmental Disabilities Code, except as specifically authorized by Article 104 or 115 of the Code of Criminal Procedure of 1963, or the Mental Health and Developmental Disabilities Code. Any place to which the prisoners are so removed shall, during their imprisonment there, be deemed, as to such prisoners, a prison of the county in which they were originally confined; but, they shall be under the care, government and direction of the Warden of the jail of the county in which they are confined. When any criminal detainee is transferred to the custody of the Department of Human Services, the warden shall supply the Department of Human Services with all of the legally available information as described in 20 Ill. Adm. Code 701.60(f). When a criminal detainee is delivered to the custody of the Department, the following information must be included with the items delivered:
(1) the sentence imposed;
(2) any findings of great bodily harm made by

the court;

(3) any statement by the court on the basis

for imposing the sentence;

(4) any presentence reports;
(5) any sex offender evaluations;
(6) any substance abuse treatment eligibility

screening and assessment of the criminal detainee by an agent designated by the State to provide assessments for Illinois courts;

(7) the number of days, if any, which the

criminal detainee has been in custody and for which he or she is entitled to credit against the sentence. Certification of jail credit time shall include any time served in the custody of the Illinois Department of Human Services-Division of Mental Health or Division of Developmental Disabilities, time served in another state or federal jurisdiction, and any time served while on probation or periodic imprisonment;

(8) State's Attorney's statement of facts,

including the facts and circumstances of the offenses for which the criminal detainee was committed, any other factual information accessible to the State's Attorney prior to the commitment to the Department relative to the criminal detainee's habits, associates, disposition, and reputation or other information that may aid the Department during the custody of the criminal detainee. If the statement is unavailable at the time of delivery, the statement must be transmitted within 10 days after receipt by the clerk of the court;

(9) any medical or mental health records or

summaries;

(10) any victim impact statements;
(11) name of municipalities where the arrest

of the criminal detainee and the commission of the offense occurred, if the municipality has a population of more than 25,000 persons;

(12) all additional matters that the court

directs the clerk to transmit;

(13) a record of the criminal detainee's time

and his or her behavior and conduct while in the custody of the county. Any action on the part of the criminal detainee that might affect his or her security status with the Department, including, but not limited to, an escape attempt, participation in a riot, or a suicide attempt should be included in the record; and

(14) the mittimus or sentence (judgment)

order that provides the following information:

(A) the criminal case number, names and

citations of the offenses, judge's name, date of sentence, and, if applicable, whether the sentences are to be served concurrently or consecutively;

(B) the number of days spent in custody;

and

(C) if applicable, the calculation of

pre-trial program sentence credit awarded by the court to the criminal detainee, including, at a minimum, identification of the type of pre-trial program the criminal detainee participated in and the number of eligible days the court finds the criminal detainee spent in the pre-trial program multiplied by the calculation factor of 0.5 for the total court-awarded credit.

(Source: P.A. 99-215, eff. 7-31-15.)

(730 ILCS 125/15) (from Ch. 75, par. 115)
Sec. 15. The Warden of the jail shall furnish each prisoner daily with as much clean water as may be necessary for drink and personal cleanliness, and serve him three times a day with wholesome food, well cooked and in sufficient quantity. The Warden of the jail in counties of the first and second class shall procure at the expense of the county, all necessary foods and provisions for the support of the prisoners confined in the jail, and shall employ suitable persons to prepare and serve the food for the prisoners, or otherwise provide suitable food service.
(Source: P.A. 83-1073.)

(730 ILCS 125/16) (from Ch. 75, par. 116)
Sec. 16. The Warden of the jail or other person shall not permit any prisoner to send for or have any alcoholic beverages or controlled substances except when prescribed by a physician as medicine.
(Source: P.A. 83-1073.)

(730 ILCS 125/17) (from Ch. 75, par. 117)
Sec. 17. Bedding, clothing, fuel, and medical aid; reimbursement for medical expenses. The Warden of the jail shall furnish necessary bedding, clothing, fuel, and medical services for all prisoners under his charge, and keep an accurate account of the same. When services that result in qualified medical expenses are required by any person held in custody, the county, private hospital, physician or any public agency which provides such services shall be entitled to obtain reimbursement from the county for the cost of such services. The county board of a county may adopt an ordinance or resolution providing for reimbursement for the cost of those services at the Department of Healthcare and Family Services' rates for medical assistance. To the extent that such person is reasonably able to pay for such care, including reimbursement from any insurance program or from other medical benefit programs available to such person, he or she shall reimburse the county or arresting authority. If such person has already been determined eligible for medical assistance under the Illinois Public Aid Code at the time the person is detained, the cost of such services, to the extent such cost exceeds $500, shall be reimbursed by the Department of Healthcare and Family Services under that Code. A reimbursement under any public or private program authorized by this Section shall be paid to the county or arresting authority to the same extent as would have been obtained had the services been rendered in a non-custodial environment.
The sheriff or his or her designee may cause an application for medical assistance under the Illinois Public Aid Code to be completed for an arrestee who is a hospital inpatient. If such arrestee is determined eligible, he or she shall receive medical assistance under the Code for hospital inpatient services only. An arresting authority shall be responsible for any qualified medical expenses relating to the arrestee until such time as the arrestee is placed in the custody of the sheriff. However, the arresting authority shall not be so responsible if the arrest was made pursuant to a request by the sheriff. When medical expenses are required by any person held in custody, the county shall be entitled to obtain reimbursement from the County Jail Medical Costs Fund to the extent moneys are available from the Fund. To the extent that the person is reasonably able to pay for that care, including reimbursement from any insurance program or from other medical benefit programs available to the person, he or she shall reimburse the county.
The county shall be entitled to a $10 fee for each conviction or order of supervision for a criminal violation, other than a petty offense or business offense. The fee shall be taxed as costs to be collected from the defendant, if possible, upon conviction or entry of an order of supervision. The fee shall not be considered a part of the fine for purposes of any reduction in the fine.
All such fees collected shall be deposited by the county in a fund to be established and known as the County Jail Medical Costs Fund. Moneys in the Fund shall be used solely for reimbursement to the county of costs for medical expenses and administration of the Fund.
For the purposes of this Section, "arresting authority" means a unit of local government, other than a county, which employs peace officers and whose peace officers have made the arrest of a person. For the purposes of this Section, "qualified medical expenses" include medical and hospital services but do not include (i) expenses incurred for medical care or treatment provided to a person on account of a self-inflicted injury incurred prior to or in the course of an arrest, (ii) expenses incurred for medical care or treatment provided to a person on account of a health condition of that person which existed prior to the time of his or her arrest, or (iii) expenses for hospital inpatient services for arrestees enrolled for medical assistance under the Illinois Public Aid Code.
(Source: P.A. 95-842, eff. 8-15-08; 96-1280, eff. 7-26-10.)

(730 ILCS 125/17.5)
Sec. 17.5. Pregnant female prisoners. Notwithstanding any other statute, directive, or administrative regulation, when a pregnant female prisoner is brought to a hospital from a county jail for the purpose of delivering her baby, no handcuffs, shackles, or restraints of any kind may be used during her transport to a medical facility for the purpose of delivering her baby. Under no circumstances may leg irons or shackles or waist shackles be used on any pregnant female prisoner who is in labor. Upon the pregnant female prisoner's entry to the hospital delivery room, a county correctional officer must be posted immediately outside the delivery room. The Sheriff must provide for adequate personnel to monitor the pregnant female prisoner during her transport to and from the hospital and during her stay at the hospital.
(Source: P.A. 91-253, eff. 1-1-00.)

(730 ILCS 125/17.10)
Sec. 17.10. Requirements in connection with HIV/AIDS.
(a) In each county other than Cook, during the medical admissions exam, the warden of the jail, a correctional officer at the jail, or a member of the jail medical staff must provide the prisoner with appropriate written information concerning human immunodeficiency virus (HIV) and acquired immunodeficiency syndrome (AIDS). The Department of Public Health and community-based organizations certified to provide HIV/AIDS testing must provide these informational materials to the warden at no cost to the county. The warden, a correctional officer, or a member of the jail medical staff must inform the prisoner of the option of being tested for infection with HIV by a certified local community-based agency or other available medical provider at no charge to the prisoner.
(b) In Cook County, during the medical admissions exam, an employee of the Cook County Health & Hospitals System must provide the prisoner with appropriate information in writing, verbally or by video or other electronic means concerning human immunodeficiency virus (HIV) and acquired immunodeficiency syndrome (AIDS) and must also provide the prisoner with option of testing for infection with HIV or any other identified causative agent of AIDS, as well as counseling in connection with such testing. The Cook County Health & Hospitals System may provide the inmate with opt-out human immunodeficiency virus (HIV) testing, as defined in Section 4 of the AIDS Confidentiality Act, unless the inmate refuses. If opt-out HIV testing is conducted, the Cook County Health & Hospitals System shall place signs in English, Spanish, and other languages as needed in multiple, highly visible locations in the area where HIV testing is conducted informing inmates that they will be tested for HIV unless they refuse, and refusal or acceptance of testing shall be documented in the inmate's medical record. Pre-test information shall be provided to the inmate and informed consent obtained from the inmate as required in subsection (q) of Section 3 and Section 5 of the AIDS Confidentiality Act. The Cook County Health & Hospitals System shall follow procedures established by the Department of Public Health to conduct HIV testing and testing to confirm positive HIV test results. All aspects of HIV testing shall comply with the requirements of the AIDS Confidentiality Act, including delivery of test results, as determined by the Cook County Health & Hospitals System in consultation with the Illinois Department of Public Health. Nothing in this Section shall require the Cook County Health & Hospitals System to offer HIV testing to inmates who are known to be infected with HIV. The Department of Public Health and community-based organizations certified to provide HIV/AIDS testing may provide these informational materials to the Bureau at no cost to the county. The testing provided under this subsection (b) shall consist of a test approved by the Illinois Department of Public Health to determine the presence of HIV infection, based upon recommendations of the United States Centers for Disease Control and Prevention. If the test result is positive, a reliable supplemental test based upon recommendations of the United States Centers for Disease Control and Prevention shall be administered.
(c) In each county, the warden of the jail must make appropriate written information concerning HIV/AIDS available to every visitor to the jail. This information must include information concerning persons or entities to contact for local counseling and testing. The Department of Public Health and community-based organizations certified to provide HIV/AIDS testing must provide these informational materials to the warden at no cost to the office of the county sheriff.
(d) Implementation of this Section is subject to appropriation.
(Source: P.A. 97-244, eff. 8-4-11; 97-323, eff. 8-12-11; 97-813, eff. 7-13-12; 98-1046, eff. 1-1-15.)

(730 ILCS 125/18) (from Ch. 75, par. 118)
Sec. 18. The Warden shall keep and maintain the jail in a clean and healthful condition.
(Source: P.A. 83-1073.)

(730 ILCS 125/19) (from Ch. 75, par. 119)
Sec. 19. The Warden of the jail shall see that strict attention is constantly paid to the personal cleanliness of all prisoners confined in the jail.
(Source: P.A. 83-1073.)

(730 ILCS 125/19.5)
Sec. 19.5. Release of prisoners to law enforcement personnel or State's Attorney. The sheriff may adopt and implement a written policy that provides for the release of a person who is in the custody of the sheriff for any criminal or supposed criminal matter to sworn law enforcement personnel or to the State's Attorney for the purpose of furthering investigations into criminal matters that are unrelated to the criminal matter for which the person is held in custody. The written policy must, at a minimum, require that there be a written request, signed by an authorized agent of the law enforcement agency or State's Attorney office, to take custody of the prisoner and that the written request shall include the name of the individual authorized to take custody of the prisoner, the purpose and scope of the criminal matter under investigation, and a statement of the fact that the individual taking custody and agency they are employed by understand the limitation of the sheriff's liability as described in this Act. Upon the release of a person to law enforcement personnel or the State's Attorney under written policy of the sheriff, the sheriff shall not be liable for any injury of any kind, including but not limited to death, to either the person released or to any third party that occurs during the time period that the person is in custody of other law enforcement personnel or the State's Attorney unless the sheriff or a deputy sheriff, correctional guard, lockup keeper, or county employee is guilty of willful and wanton conduct that proximately caused the injury.
(Source: P.A. 92-304, eff. 8-9-01.)

(730 ILCS 125/20) (from Ch. 75, par. 120)
Sec. 20. Cost and expense; commissary fund.
(a) The cost and expense of keeping, maintaining and furnishing the jail of each county, and of keeping and maintaining the prisoner thereof, except as otherwise provided by law, shall be paid from the county treasury, the account therefor being first settled and allowed by the county board.
The county board may require convicted persons confined in its jail to reimburse the county for the expenses incurred by their incarceration to the extent of their ability to pay for such expenses. The warden of the jail shall establish by regulation criteria for a reasonable deduction from money credited to any account of an inmate to defray the costs to the county for an inmate's medical care. The State's Attorney of the county in which such jail is located may, if requested by the County Board, institute civil actions in the circuit court of the county in which the jail is located to recover from such convicted confined persons the expenses incurred by their confinement. The funds recovered shall be paid into the county treasury.
(a-5) Upon notification from the Clerk of the Circuit Court of an outstanding fine, restitution, or costs imposed by the court on a jail inmate, the warden of the jail may, at any time prior to release of the inmate, deduct from money credited to any account of the inmate an amount to pay or reduce the outstanding balance. The warden of the jail shall establish by regulation criteria for deduction from money credited to any account of an inmate to pay or reduce the amount outstanding on a fine, restitution, or costs imposed by the court on the inmate. The regulation shall comply with any withholding restrictions otherwise provided by law. The inmate shall be provided with written notice of the amount of any deduction. There shall also be prominent notice by signage at any location where the warden of the jail or jail employees receive funds for deposit into an inmate's account, that funds in an inmate's account may be used to pay fines, restitution, or costs imposed on the inmate by a court. Any person providing funds for an inmate's account shall be notified in writing when the funds are provided, that funds in an inmate's account may be used to pay fines, restitution, or costs imposed on the inmate by a court.
(b) When a prisoner is released from the county jail after the completion of his or her sentence and has money credited to his or her account in the commissary fund, the sheriff or a person acting on the authority of the sheriff must mail a check in the amount credited to the prisoner's account to the prisoner's last known address. If after 30 days from the date of mailing of the check, the check is returned undelivered, the sheriff must transmit the amount of the check to the county treasurer for deposit into the commissary fund. Nothing in this subsection (b) constitutes a forfeiture of the prisoner's right to claim the money accredited to his or her account after the 30-day period.
(Source: P.A. 96-432, eff. 8-13-09.)

(730 ILCS 125/21) (from Ch. 75, par. 121)
Sec. 21. Whenever a prisoner is committed to the jail of one county for a criminal offense committed or charged to have been committed in another, or is transferred to another county for safekeeping or trial, the county in which the crime was committed, or charged to have been committed, shall pay the expenses of the keeping of such prisoner. In civil suits, the plaintiff or defendant shall pay the expenses, in the same manner as if the imprisonment had taken place in the same county where the suit was commenced.
The County Board of the county in which the crime was committed, may require convicted prisoners transferred from such county to reimburse the county for the expenses incurred by their incarceration to the extent of their ability to pay for such expenses. The State's Attorney of the county which incurred the expenses, if authorized by the County Board, may institute civil actions in the circuit court of such county to recover from such convicted confined persons the expenses incurred by their confinement. Such expenses recovered shall be paid into the county treasury.
(Source: P.A. 83-1073.)

(730 ILCS 125/22)
Sec. 22. (Repealed).
(Source: P.A. 83-1073. Repealed by P.A. 95-840, eff. 8-15-08.)

(730 ILCS 125/23)
Sec. 23. (Repealed).
(Source: P.A. 83-1073. Repealed by P.A. 95-840, eff. 8-15-08.)

(730 ILCS 125/25) (from Ch. 75, par. 125)
Sec. 25. Any Sheriff or superintendent of the jail who shall fail or refuse to comply with the provisions of this Act shall be guilty of a petty offense and fined not exceeding $100.
(Source: P.A. 83-1073.)

(730 ILCS 125/26)
Sec. 26. Detainees in immigration custody; religious worker access to jails.
(a) Any county jail in the State of Illinois for which an intergovernmental agreement has been entered into with United States Immigration and Customs Enforcement (ICE) for detention of immigration-related detainees shall be required to provide to religious workers reasonable access to such jail. Such access shall be consistent with the safety, security, and the orderly operation of the facility.
(b) For purposes of this Section, "reasonable access" means the ability of the religious worker to enter the jail facility to be available to meet with immigration detainees who wish to consult with the religious worker regarding their spiritual needs. Such access shall be at times set by the sheriff or his or her designee. The facility shall provide advance notice to the immigration detainees of the times during which religious workers shall be available for consultation under this Section, and shall not limit the access of detainees to such religious workers without good cause. Consultations with religious workers under this Section shall not be counted against the visitation time or number of visits to which a detainee is otherwise entitled under the facility's visitation policies.
(c) The sheriff or his or her designee shall have the right to screen and approve individuals seeking access to immigration detainees at the facility under this Act.
(Source: P.A. 95-1022, eff. 6-1-09.)



730 ILCS 130/ - County Jail Good Behavior Allowance Act.

(730 ILCS 130/1) (from Ch. 75, par. 30)
Sec. 1. This Act shall be known and may be cited as the "County Jail Good Behavior Allowance Act".
(Source: P.A. 83-1073.)

(730 ILCS 130/2) (from Ch. 75, par. 31)
Sec. 2. For the purposes of this Act:
"Committed person" means a person confined in a county jail whether serving a term of imprisonment or confined pending trial or sentencing.
"Good behavior" means the compliance by a person with all rules and regulations of the institution and all laws of the State while confined in a county jail whether serving a sentence of imprisonment or confined in the county jail pending trial or sentencing.
"Good behavior allowance" means the number of days awarded in diminution of sentence as a reward for good behavior.
"Date of sentence" means and includes the date of the calendar month on which the person commences to serve the sentence. If the sentence commences at midnight, date of sentence shall be the date of the day occurring one minute after midnight.
"Warden" means any sheriff or other police official charged with the duty of supervising and maintaining the confinement of prisoners.
(Source: P.A. 99-259, eff. 1-1-16.)

(730 ILCS 130/3) (from Ch. 75, par. 32)
Sec. 3. The good behavior of any person who commences a sentence of confinement in a county jail for a fixed term of imprisonment after January 1, 1987 shall entitle such person to a good behavior allowance, except that: (1) a person who inflicted physical harm upon another person in committing the offense for which he is confined shall receive no good behavior allowance; and (2) a person sentenced for an offense for which the law provides a mandatory minimum sentence shall not receive any portion of a good behavior allowance that would reduce the sentence below the mandatory minimum; and (3) a person sentenced to a county impact incarceration program; and (4) a person who is convicted of criminal sexual assault under subdivision (a)(3) of Section 11-1.20 or paragraph (a)(3) of Section 12-13 of the Criminal Code of 1961 or the Criminal Code of 2012, criminal sexual abuse, or aggravated criminal sexual abuse shall receive no good behavior allowance. The good behavior allowance provided for in this Section shall not apply to individuals sentenced for a felony to probation or conditional discharge where a condition of such probation or conditional discharge is that the individual serve a sentence of periodic imprisonment or to individuals sentenced under an order of court for civil contempt.
Such good behavior allowance shall be cumulative and awarded as provided in this Section.
The good behavior allowance rate shall be cumulative and awarded on the following basis:
The prisoner shall receive one day of good behavior allowance for each day of service of sentence in the county jail, and one day of good behavior allowance for each day of incarceration in the county jail before sentencing for the offense that he or she is currently serving sentence but was unable to post bail before sentencing, except that a prisoner serving a sentence of periodic imprisonment under Section 5-7-1 of the Unified Code of Corrections shall only be eligible to receive good behavior allowance if authorized by the sentencing judge. Each day of good behavior allowance shall reduce by one day the prisoner's period of incarceration set by the court. For the purpose of calculating a prisoner's good behavior allowance, a fractional part of a day shall not be calculated as a day of service of sentence in the county jail unless the fractional part of the day is over 12 hours in which case a whole day shall be credited on the good behavior allowance.
If consecutive sentences are served and the time served amounts to a total of one year or more, the good behavior allowance shall be calculated on a continuous basis throughout the entire time served beginning on the first date of sentence or incarceration, as the case may be.
(Source: P.A. 96-1551, eff. 7-1-11; 97-1150, eff. 1-25-13.)

(730 ILCS 130/3.1) (from Ch. 75, par. 32.1)
Sec. 3.1. (a) Within 3 months after the effective date of this amendatory Act of 1986, the wardens who supervise institutions under this Act shall meet and agree upon uniform rules and regulations for behavior and conduct, penalties, and the awarding, denying and revocation of good behavior allowance, in such institutions; and such rules and regulations shall be immediately promulgated and consistent with the provisions of this Act. Interim rules shall be provided by each warden consistent with the provision of this Act and shall be effective until the promulgation of uniform rules. All disciplinary action shall be consistent with the provisions of this Act. Committed persons shall be informed of rules of behavior and conduct, the penalties for violation thereof, and the disciplinary procedure by which such penalties may be imposed. Any rules, penalties and procedures shall be posted and made available to the committed persons.
(b) Whenever a person is alleged to have violated a rule of behavior, a written report of the infraction shall be filed with the warden within 72 hours of the occurrence of the infraction or the discovery of it, and such report shall be placed in the file of the institution or facility. No disciplinary proceeding shall be commenced more than 8 days after the infraction or the discovery of it, unless the committed person is unable or unavailable for any reason to participate in the disciplinary proceeding.
(c) All or any of the good behavior allowance earned may be revoked by the warden, unless he initiates the charge, and in that case by the disciplinary board, for violations of rules of behavior at any time prior to discharge from the institution, consistent with the provisions of this Act.
(d) In disciplinary cases that may involve the loss of good behavior allowance or eligibility to earn good behavior allowance, the warden shall establish disciplinary procedures consistent with the following principles:
(1) The warden may establish one or more disciplinary

boards, made up of one or more persons, to hear and determine charges. Any person who initiates a disciplinary charge against a committed person shall not serve on the disciplinary board that will determine the disposition of the charge. In those cases in which the charge was initiated by the warden, he shall establish a disciplinary board which will have the authority to impose any appropriate discipline.

(2) Any committed person charged with a violation of

rules of behavior shall be given notice of the charge, including a statement of the misconduct alleged and of the rules this conduct is alleged to violate, no less than 24 hours before the disciplinary hearing.

(3) Any committed person charged with a violation of

rules is entitled to a hearing on that charge, at which time he shall have an opportunity to appear before and address the warden or disciplinary board deciding the charge.

(4) The person or persons determining the disposition

of the charge may also summon to testify any witnesses or other persons with relevant knowledge of the incident. The person charged may be permitted to question any person so summoned.

(5) If the charge is sustained, the person charged is

entitled to a written statement, within 14 days after the hearing, of the decision by the warden or the disciplinary board which determined the disposition of the charge, and the statement shall include the basis for the decision and the disciplinary action, if any, to be imposed.

(6) The warden may impose the discipline recommended

by the disciplinary board, or may reduce the discipline recommended; however, no committed person may be penalized more than 30 days of good behavior allowance for any one infraction unless the infraction is the second or subsequent infraction within any 30-day period in which case the committed person may not be penalized more than 60 days of good behavior allowance.

(7) The warden, in appropriate cases, may restore

good behavior allowance that has been revoked, suspended or reduced.

(e) The warden, or his or her designee, may revoke the good behavior allowance specified in Section 3 of this Act of an inmate who is sentenced to the Illinois Department of Corrections for misconduct committed by the inmate while in custody of the warden. If an inmate while in custody of the warden is convicted of assault or battery on a peace officer, correctional employee, or another inmate, or for criminal damage to property or for bringing into or possessing contraband in the penal institution in violation of Section 31A-1.1 of the Criminal Code of 1961 or the Criminal Code of 2012, his or her day for day good behavior allowance shall be revoked for each day such allowance was earned while the inmate was in custody of the warden.
(Source: P.A. 99-259, eff. 1-1-16.)



730 ILCS 135/ - Illinois Prison Inspection Act.

(730 ILCS 135/1) (from Ch. 38, par. 1101)
Sec. 1. This Act shall be known as the Illinois Prison Inspection Act.
(Source: P.A. 80-367.)

(730 ILCS 135/2) (from Ch. 38, par. 1102)
Sec. 2. The purpose of this Act is to establish a procedure for the periodic inspection of state operated prison facilities with regard to sanitary conditions and medical facilities.
(Source: P.A. 80-367.)

(730 ILCS 135/3) (from Ch. 38, par. 1103)
Sec. 3. The Illinois Department of Public Health may, with the cooperation of the Department of Corrections, inspect all institutional facilities of the Department of Corrections used to incarcerate committed persons and report to the Director of Corrections as to the sanitary conditions and needs of the institutions and the medical facilities and services available.
(Source: P.A. 87-860.)

(730 ILCS 135/4) (from Ch. 38, par. 1104)
Sec. 4. All persons examining prison facilities shall have a familiarity with the prison standards promulgated by the federal and State governments and shall have a working knowledge of prison and institutional architecture and construction.
(Source: P.A. 80-367.)

(730 ILCS 135/5) (from Ch.,38, par. 1105)
Sec. 5. The Department of Public Health shall notify, at least 5 days prior to any intended examining visitation, the chairman of the Penal Subcommittee of the Committee to Visit and Examine State Institutions.
Inspections shall be made in the company of a designated representative of the Director of Corrections.
The report required by Section 3 of this Act shall be submitted only to the Director of Corrections, and shall be so submitted within 30 days of the completion of the examining visitation.
(Source: P.A. 80-367.)

(730 ILCS 135/6) (from Ch. 38, par. 1106)
Sec. 6. The Department of Public Health shall establish by regulation minimum standards for water supply, sewage and solid waste disposal, food service sanitation, rodent and insect control, water hazards, first aid, and communicable disease control. The Department shall conduct public hearings on all such proposed standards and all amendments thereto. At least 20 days notice of the public hearings shall be given by the Department in such manner as the Department considers adequate to bring the hearings to the attention of all persons and State agencies interested in the standards. Written notice of any such public hearing shall be given by the Department to the Director of Corrections and to those who file a written request for a notice of any such hearings. Hearings shall be conducted by the Director of the Department of Public Health or a hearing officer designated in writing by the Director.
The Department shall develop the standards in cooperation with the Department of Corrections and shall consult with the Director of Corrections before adopting or amending the standards.
(Source: P.A. 81-646.)



730 ILCS 140/ - Private Correctional Facility Moratorium Act.

(730 ILCS 140/1) (from Ch. 38, par. 1581)
Sec. 1. Short title. This Act shall be known and may be cited as the Private Correctional Facility Moratorium Act.
(Source: P.A. 86-1412.)

(730 ILCS 140/2) (from Ch. 38, par. 1582)
Sec. 2. Legislative findings. The General Assembly hereby finds and declares that the management and operation of a correctional facility or institution involves functions that are inherently governmental. The imposition of punishment on errant citizens through incarceration requires the State, any unit of local government or a county sheriff, to exercise its coercive police powers over individuals and is thus distinguishable from privatization in other areas of government. It is further found that issues of liability, accountability and cost warrant a prohibition of the ownership, operation or management of correctional facilities by for-profit private contractors.
(Source: P.A. 97-380, eff. 1-1-12.)

(730 ILCS 140/3) (from Ch. 38, par. 1583)
Sec. 3. Certain contracts prohibited. After the effective date of this Act, the State, any unit of local government, or a county sheriff, shall not contract with a private contractor or private vendor for the provision of services relating to the operation of a correctional facility or the incarceration of persons in the custody of the Department of Corrections, the Department of Juvenile Justice, or a sheriff; however, this Act does not apply to (1) State work release centers or juvenile residential facilities that provide separate care or special treatment operated in whole or part by private contractors or (2) contracts for ancillary services, including medical services, educational services, repair and maintenance contracts, or other services not directly related to the ownership, management or operation of security services in a correctional facility.
(Source: P.A. 97-380, eff. 1-1-12.)

(730 ILCS 140/4) (from Ch. 38, par. 1584)
Sec. 4. Applicability. In case of any conflict between this Act and any other law, this Act shall control.
(Source: P.A. 86-1412.)



730 ILCS 145/ - Illinois Substance Abuse Treatment Program.

(730 ILCS 145/1) (from Ch. 38, par. 1531)
Sec. 1. Short Title. This Act shall be known and may be cited as the Illinois Substance Abuse Treatment Program.
(Source: P.A. 86-1320.)

(730 ILCS 145/2) (from Ch. 38, par. 1532)
Sec. 2. Purpose. The Substance Abuse Treatment Program shall be established as a one year pilot project to be instituted within the Illinois Department of Corrections in an effort to assist inmates in their rehabilitation from illicit drug and alcohol abuse.
(Source: P.A. 86-1320.)

(730 ILCS 145/3) (from Ch. 38, par. 1533)
Sec. 3. Program. The program shall include a thirty day treatment program of highly structured activities to instruct the substance abuser in healthy living skills, dynamics of substance abuse patterns and personalities, and to aid the abuser in a personal inventory of patterns. Peer counselors shall be active in providing support and assistance to the inmates participating in this program. Peer counselors must have successfully graduated from the program demonstrating exceptional participation and healthy leadership ability. Inmates who successfully complete all assignments within the program will be considered graduates. Each graduate will be awarded a Certificate of Achievement and a Guides for Better Living Certificate.
(Source: P.A. 86-1320.)

(730 ILCS 145/4) (from Ch. 38, par. 1534)
Sec. 4. Power of Department. The Department of Corrections shall have the authority to promulgate such rules and regulations as the Director deems necessary to carry out the purposes of this Act.
(Source: P.A. 86-1320.)

(730 ILCS 145/5) (from Ch. 38, par. 1535)
Sec. 5. Funding. The Funding for this program shall be from funds appropriated to the Department of Corrections for this purpose.
(Source: P.A. 86-1320.)



730 ILCS 148/ - Arsonist Registration Act.

(730 ILCS 148/1)
Sec. 1. Short title. This Act may be cited as the Arsonist Registration Act.
(Source: P.A. 93-949, eff. 1-1-05.)

(730 ILCS 148/5)
Sec. 5. Definitions. In this Act:
(a) "Arsonist" means any person who is:
(1) charged under Illinois law, or any

substantially similar federal, Uniform Code of Military Justice, sister state, or foreign country law, with an arson offense, set forth in subsection (b) of this Section or the attempt to commit an included arson offense, and:

(i) is convicted of such offense or an attempt

to commit such offense; or

(ii) is found not guilty by reason of insanity of

such offense or an attempt to commit such offense; or

(iii) is found not guilty by reason of insanity

under subsection (c) of Section 104-25 of the Code of Criminal Procedure of 1963 of such offense or an attempt to commit such offense; or

(iv) is the subject of a finding not resulting in

an acquittal at a hearing conducted under subsection (a) of Section 104-25 of the Code of Criminal Procedure of 1963 for the alleged commission or attempted commission of such offense; or

(v) is found not guilty by reason of insanity

following a hearing conducted under a federal, Uniform Code of Military Justice, sister state, or foreign country law substantially similar to subsection (c) of Section 104-25 of the Code of Criminal Procedure of 1963 of such offense or of the attempted commission of such offense; or

(vi) is the subject of a finding not resulting in

an acquittal at a hearing conducted under a federal, Uniform Code of Military Justice, sister state, or foreign country law substantially similar to subsection (a) of Section 104-25 of the Code of Criminal Procedure of 1963 for the alleged violation or attempted commission of such offense;

(2) a minor who has been tried and convicted in an

adult criminal prosecution as the result of committing or attempting to commit an offense specified in subsection (b) of this Section or a violation of any substantially similar federal, Uniform Code of Military Justice, sister state, or foreign country law. Convictions that result from or are connected with the same act, or result from offenses committed at the same time, shall be counted for the purpose of this Act as one conviction. Any conviction set aside under law is not a conviction for purposes of this Act.

(b) "Arson offense" means:
(1) A violation of any of the following Sections of

the Criminal Code of 1961 or the Criminal Code of 2012:

(i) 20-1 (arson; residential arson; place of

worship arson),

(ii) 20-1.1 (aggravated arson),
(iii) 20-1(b) or 20-1.2 (residential arson),
(iv) 20-1(b-5) or 20-1.3 (place of worship

arson),

(v) 20-2 (possession of explosives or explosive

or incendiary devices), or

(vi) An attempt to commit any of the offenses

listed in clauses (i) through (v).

(2) A violation of any former law of this State

substantially equivalent to any offense listed in subsection (b) of this Section.

(c) A conviction for an offense of federal law, Uniform Code of Military Justice, or the law of another state or a foreign country that is substantially equivalent to any offense listed in subsection (b) of this Section shall constitute a conviction for the purpose of this Act.
(d) "Law enforcement agency having jurisdiction" means the Chief of Police in each of the municipalities in which the arsonist expects to reside, work, or attend school (1) upon his or her discharge, parole or release or (2) during the service of his or her sentence of probation or conditional discharge, or the Sheriff of the county, in the event no Police Chief exists or if the offender intends to reside, work, or attend school in an unincorporated area. "Law enforcement agency having jurisdiction" includes the location where out-of-state students attend school and where out-of-state employees are employed or are otherwise required to register.
(e) "Out-of-state student" means any arsonist, as defined in this Section, who is enrolled in Illinois, on a full-time or part-time basis, in any public or private educational institution, including, but not limited to, any secondary school, trade or professional institution, or institution of higher learning.
(f) "Out-of-state employee" means any arsonist, as defined in this Section, who works in Illinois, regardless of whether the individual receives payment for services performed, for a period of time of 10 or more days or for an aggregate period of time of 30 or more days during any calendar year. Persons who operate motor vehicles in the State accrue one day of employment time for any portion of a day spent in Illinois.
(g) "I-CLEAR" means the Illinois Citizens and Law Enforcement Analysis and Reporting System.
(Source: P.A. 99-78, eff. 7-20-15.)

(730 ILCS 148/10)
Sec. 10. Duty to register.
(a) An arsonist shall, within the time period prescribed in subsections (b) and (c), register in person and provide accurate information as required by the Department of State Police. Such information shall include current address, current place of employment, and school attended. The arsonist shall register:
(1) with the chief of police in each of the

municipalities in which he or she attends school, is employed, resides or is temporarily domiciled for a period of time of 10 or more days, unless the municipality is the City of Chicago, in which case he or she shall register at a fixed location designated by the Superintendent of the Chicago Police Department; or

(2) with the sheriff in each of the counties in

which he or she attends school, is employed, resides or is temporarily domiciled in an unincorporated area or, if incorporated, no police chief exists. For purposes of this Act, the place of residence or temporary domicile is defined as any and all places where the arsonist resides for an aggregate period of time of 10 or more days during any calendar year. The arsonist shall provide accurate information as required by the Department of State Police. That information shall include the arsonist's current place of employment.

(a-5) An out-of-state student or out-of-state employee shall, within 10 days after beginning school or employment in this State, register in person and provide accurate information as required by the Department of State Police. Such information must include current place of employment, school attended, and address in state of residence:
(1) with the chief of police in each of the

municipalities in which he or she attends school or is employed for a period of time of 10 or more days or for an aggregate period of time of more than 30 days during any calendar year, unless the municipality is the City of Chicago, in which case he or she shall register at a fixed location designated by the Superintendent of the Chicago Police Department; or

(2) with the sheriff in each of the counties in

which he or she attends school or is employed for a period of time of 10 or more days or for an aggregate period of time of more than 30 days during any calendar year in an unincorporated area or, if incorporated, no police chief exists. The out-of-state student or out-of-state employee shall provide accurate information as required by the Department of State Police. That information shall include the out-of-state student's current place of school attendance or the out-of-state employee's current place of employment.

(b) An arsonist as defined in Section 5 of this Act, regardless of any initial, prior, or other registration, shall, within 10 days of beginning school, or establishing a residence, place of employment, or temporary domicile in any county, register in person as set forth in subsection (a) or (a-5).
(c) The registration for any person required to register under this Act shall be as follows:
(1) Except as provided in paragraph (3) of this

subsection (c), any person who has not been notified of his or her responsibility to register shall be notified by a criminal justice entity of his or her responsibility to register. Upon notification the person must then register within 10 days of notification of his or her requirement to register. If notification is not made within the offender's 10 year registration requirement, and the Department of State Police determines no evidence exists or indicates the offender attempted to avoid registration, the offender will no longer be required to register under this Act.

(2) Except as provided in paragraph (3) of this

subsection (c), any person convicted on or after the effective date of this Act shall register in person within 10 days after the entry of the sentencing order based upon his or her conviction.

(3) Any person unable to comply with the

registration requirements of this Act because he or she is confined, institutionalized, or imprisoned in Illinois on or after the effective date of this Act shall register in person within 10 days of discharge, parole or release.

(4) The person shall provide positive identification

and documentation that substantiates proof of residence at the registering address.

(5) The person shall pay a $10 initial registration

fee and a $5 annual renewal fee. The fees shall be used by the registering agency for official purposes. The agency shall establish procedures to document receipt and use of the funds. The law enforcement agency having jurisdiction may waive the registration fee if it determines that the person is indigent and unable to pay the registration fee.

(d) Within 10 days after obtaining or changing employment, a person required to register under this Section must report, in person or in writing to the law enforcement agency having jurisdiction, the business name and address where he or she is employed. If the person has multiple businesses or work locations, every business and work location must be reported to the law enforcement agency having jurisdiction.
(Source: P.A. 99-755, eff. 8-5-16.)

(730 ILCS 148/15)
Sec. 15. Discharge of arsonist from penal institution. Any arsonist who is discharged, paroled or released from a Department of Corrections facility, a facility where such person was placed by the Department of Corrections or another penal institution, and whose liability for registration has not terminated under Section 45 shall, within 10 days prior to discharge, parole, or release from the facility or institution, be informed of his or her duty to register in person under this Act by the facility or institution in which he or she was confined. The facility or institution shall also inform any person who must register that if he or she establishes a residence outside of the State of Illinois, is employed outside of the State of Illinois, or attends school outside of the State of Illinois, he or she must register in the new state within 10 days after establishing the residence, beginning employment, or beginning school. The facility shall require the person to read and sign such form as may be required by the Department of State Police stating that the duty to register and the procedure for registration has been explained to him or her and that he or she understands the duty to register and the procedure for registration. The facility shall further advise the person in writing that the failure to register or other violation of this Act shall result in revocation of parole, mandatory supervised release or conditional release. The facility shall obtain information about where the person expects to reside, work, and attend school upon his or her discharge, parole or release and shall report the information to the Department of State Police. The facility shall give one copy of the form to the person and shall send one copy to each of the law enforcement agencies having jurisdiction where the person expects to reside, work, and attend school upon his or her discharge, parole or release and retain one copy for the files. Electronic data files that include all notification form information and photographs of arsonists being released from an Illinois Department of Corrections facility shall be shared on a regular basis as determined between the Department of State Police and the Department of Corrections.
(Source: P.A. 93-949, eff. 1-1-05.)

(730 ILCS 148/20)
Sec. 20. Release of arsonist on probation. An arsonist who is released on probation shall, prior to such release, be informed of his or her duty to register under this Act by the court in which he or she was convicted. The court shall also inform any person who must register that if he or she establishes a residence outside of the State of Illinois, is employed outside of the State of Illinois, or attends school outside of the State of Illinois, he or she must register in the new state within 10 days after establishing the residence, beginning employment, or beginning school. The court shall require the person to read and sign such form as may be required by the Department of State Police stating that the duty to register and the procedure for registration has been explained to him or her and that he or she understands the duty to register and the procedure for registration. The court shall further advise the person in writing that the failure to register or other violation of this Act shall result in probation revocation. The court shall obtain information about where the person expects to reside, work, and attend school upon his or her release, and shall report the information to the Department of State Police. The court shall give one copy of the form to the person and retain the original in the court records. The Department of State Police shall notify the law enforcement agencies having jurisdiction where the person expects to reside, work and attend school upon his or her release.
(Source: P.A. 93-949, eff. 1-1-05.)

(730 ILCS 148/25)
Sec. 25. Discharge of arsonist from hospital or other treatment facility. Any arsonist who is discharged or released from a hospital or other treatment facility where he or she was confined shall be informed by the hospital or treatment facility in which he or she was confined, prior to discharge or release from the hospital or treatment facility, of his or her duty to register under this Act. The facility shall require the person to read and sign such form as may be required by the Department of State Police stating that the duty to register and the procedure for registration has been explained to him or her and that he or she understands the duty to register and the procedure for registration. The facility shall give one copy of the form to the person, retain one copy for its records, and forward the original to the Department of State Police. The facility shall obtain information about where the person expects to reside, work, and attend school upon his or her discharge, parole, or release and shall report the information to the Department of State Police within 3 days. The facility or institution shall also inform any person who must register that if he or she establishes a residence outside of the State of Illinois, is employed outside of the State of Illinois, or attends school outside of the State of Illinois, he or she must register in the new state within 10 days after establishing the residence, beginning school, or beginning employment. The Department of State Police shall notify the law enforcement agencies having jurisdiction where the person expects to reside, work, and attend school upon his or her release.
(Source: P.A. 93-949, eff. 1-1-05.)

(730 ILCS 148/30)
Sec. 30. Nonforwardable verification letter. The Department of State Police shall mail an annual nonforwardable verification letter to a person registered under this Act beginning one year from the date of his or her last registration. A person required to register under this Act who is mailed a verification letter shall complete, sign, and return the enclosed verification form to the Department of State Police postmarked within 10 days after the mailing date of the letter. A person's failure to return the verification form to the Department of State Police within 10 days after the mailing date of the letter shall be considered a violation of this Act; however it is an affirmative defense to a prosecution for failure of a person who is required to return a verification form to the Department of State Police if the post office fails to deliver the verification form to the Department of State Police or if it can be proven that the form has been lost by the Department.
(Source: P.A. 93-949, eff. 1-1-05.)

(730 ILCS 148/35)
Sec. 35. Duty to report change of address, school, or employment. Any person who is required to register under this Act shall report in person to the appropriate law enforcement agency with whom he or she last registered within one year from the date of last registration and every year thereafter. If any person required to register under this Act changes his or her residence address, place of employment, or school, he or she shall, in writing, within 10 days inform the law enforcement agency with whom he or she last registered of his or her new address, change in employment, or school and register with the appropriate law enforcement agency within the time period specified in Section 10. The law enforcement agency shall, within 3 days of receipt, notify the Department of State Police and the law enforcement agency having jurisdiction of the new place of residence, change in employment, or school. If any person required to register under this Act establishes a residence or employment outside of the State of Illinois, within 10 days after establishing that residence or employment, he or she shall, in writing, inform the law enforcement agency with which he or she last registered of his or her out-of-state residence or employment. The law enforcement agency with which such person last registered shall, within 3 days notice of an address or employment change, notify the Department of State Police. The Department of State Police shall forward such information to the out-of-state law enforcement agency having jurisdiction in the form and manner prescribed by the Department of State Police.
(Source: P.A. 93-949, eff. 1-1-05.)

(730 ILCS 148/40)
Sec. 40. Out-of-State employee or student. Every out-of-state student or out-of-state employee must notify the agency having jurisdiction of any change of employment or change of educational status, in writing, within 10 days of the change. The law enforcement agency shall, within 3 days after receiving the notice, enter the appropriate changes into I-CLEAR.
(Source: P.A. 93-949, eff. 1-1-05.)

(730 ILCS 148/45)
Sec. 45. Duration of registration. Any person, other than a minor who is tried and convicted in an adult criminal prosecution for an offense for which the person is required to register under this Act, who is required to register under this Act shall be required to register for a period of 10 years after conviction if not confined to a penal institution, hospital or any other institution or facility, and if confined, for a period of 10 years after parole, discharge or release from any such facility. A minor who has been tried and convicted in an adult criminal prosecution for an offense for which the person is required to register under this Act shall be required to register for a period of 10 years after his or her conviction for an offense for which the person is required to register under this Act. An arsonist who is allowed to leave a county, State, or federal facility for the purposes of work release, education, or overnight visitations shall be required to register within 10 days of beginning such a program. Liability for registration terminates at the expiration of 10 years from the date of conviction if not confined to a penal institution, hospital or any other institution or facility and if confined, at the expiration of 10 years from the date of parole, discharge or release from any such facility, providing such person does not, during that period, again become liable to register under the provisions of this Act. In the case of a minor who is tried and convicted in an adult criminal prosecution, liability for registration terminates 10 years after conviction. The Director of State Police, consistent with administrative rules, shall extend for 10 years the registration period of any arsonist who fails to comply with the provisions of this Act.
(Source: P.A. 93-949, eff. 1-1-05.)

(730 ILCS 148/50)
Sec. 50. Registration requirements. Registration as required by this Act shall consist of a statement in writing signed by the person giving the information that is required by the Department of State Police, which may include the fingerprints and must include a photograph of the person. The registration information must include whether the person is an arsonist. Within 3 days, the registering law enforcement agency shall forward any required information to the Department of State Police. The registering law enforcement agency shall enter the information into I-CLEAR as provided in Section 2605-378 of the Department of State Police Law of the Civil Administrative Code of Illinois.
(Source: P.A. 93-949, eff. 1-1-05.)

(730 ILCS 148/55)
Sec. 55. Address verification requirements. The agency having jurisdiction shall verify the address of arsonists required to register with their agency at least once per calendar year. The verification must be documented in I-CLEAR in the form and manner required by the Department of State Police.
(Source: P.A. 93-949, eff. 1-1-05.)

(730 ILCS 148/60)
Sec. 60. Public inspection of registration data.
(a) Except as otherwise provided in subsection (b), the statements or any other information required by this Act shall not be open to inspection by the public, or by any person other than by a law enforcement officer or other individual as may be authorized by law and shall include law enforcement agencies of this State, any other state, or of the federal government. Similar information may be requested from any law enforcement agency of another state or of the federal government for purposes of this Act. It is a Class B misdemeanor to permit the unauthorized release of any information required by this Act.
(b) The Department of State Police shall furnish to the Office of the State Fire Marshal the registration information concerning persons who are required to register under this Act. The Office of the State Fire Marshal shall establish and maintain a Statewide Arsonist Database for the purpose of making that information available to the public on the Internet by means of a hyperlink labeled "Arsonist Information" on the Office of the State Fire Marshal's website.
(Source: P.A. 93-949, eff. 1-1-05.)

(730 ILCS 148/65)
Sec. 65. Penalty. Any person who is required to register under this Act who violates any of the provisions of this Act and any person who is required to register under this Act who seeks to change his or her name under Article XXI of the Code of Civil Procedure is guilty of a Class 4 felony. Any person who is required to register under this Act who knowingly or wilfully gives material information required by this Act that is false is guilty of a Class 3 felony. Any person convicted of a violation of any provision of this Act shall, in addition to any other penalty required by law, be required to serve a minimum period of 7 days confinement in the local county jail. The court shall impose a mandatory minimum fine of $500 for failure to comply with any provision of this Act. These fines shall be deposited in the Arsonist Registration Fund. An arsonist who violates any provision of this Act may be tried in any Illinois county where the arsonist can be located.
(Source: P.A. 99-78, eff. 7-20-15.)

(730 ILCS 148/70)
Sec. 70. Arsonist Registration Fund. There is created in the State treasury the Arsonist Registration Fund. Moneys in the Fund shall be used to cover costs incurred by the criminal justice system to administer this Act. The Department of State Police shall establish and promulgate rules and procedures regarding the administration of this Fund. At least 50% of the moneys in the Fund shall be allocated by the Department for sheriffs' offices and police departments.
(Source: P.A. 93-949, eff. 1-1-05.)

(730 ILCS 148/75)
Sec. 75. Access to State of Illinois databases. The Department of State Police shall have access to State of Illinois databases containing information that may help in the identification or location of persons required to register under this Act. Interagency agreements shall be implemented, consistent with security and procedures established by the State agency and consistent with the laws governing the confidentiality of the information in the databases. Information shall be used only for administration of this Act.
(Source: P.A. 93-949, eff. 1-1-05.)

(730 ILCS 148/80)
Sec. 80. Applicability. Until the Department of State Police establishes I-CLEAR throughout this State, this Act applies only to arsonists who reside, are employed, or attend school within the City of Chicago. Once I-CLEAR is established throughout this State, this Act applies throughout the State to arsonists who reside, are employed, or attend school anywhere in this State. Any duties imposed upon the Department of State Police by this Act are subject to appropriation and shall not commence until I-CLEAR is implemented throughout this State and until such time, those duties shall be imposed upon the City of Chicago.
(Source: P.A. 93-949, eff. 1-1-05.)

(730 ILCS 148/85)
Sec. 85. Prospective application of Act. This Act applies only to persons who commit arson on or after the effective date of this Act and shall not apply to any person who committed arson before the effective date of this Act.
(Source: P.A. 93-949, eff. 1-1-05.)

(730 ILCS 148/105)
Sec. 105. (Amendatory provisions; text omitted).
(Source: P.A. 93-949, eff. 1-1-05; text omitted.)

(730 ILCS 148/110)
Sec. 110. (Amendatory provisions; text omitted).
(Source: P.A. 93-949, eff. 1-1-05; text omitted.)

(730 ILCS 148/999)
Sec. 999. Effective date. This Act takes effect January 1, 2005.
(Source: P.A. 93-949, eff. 1-1-05.)



730 ILCS 150/ - Sex Offender Registration Act.

(730 ILCS 150/1) (from Ch. 38, par. 221)
Sec. 1. Short title. This Article may be cited as the Sex Offender Registration Act.
(Source: P.A. 89-8, eff. 1-1-96.)

(730 ILCS 150/2) (from Ch. 38, par. 222)
Sec. 2. Definitions.
(A) As used in this Article, "sex offender" means any person who is:
(1) charged pursuant to Illinois law, or any

substantially similar federal, Uniform Code of Military Justice, sister state, or foreign country law, with a sex offense set forth in subsection (B) of this Section or the attempt to commit an included sex offense, and:

(a) is convicted of such offense or an attempt to

commit such offense; or

(b) is found not guilty by reason of insanity of

such offense or an attempt to commit such offense; or

(c) is found not guilty by reason of insanity

pursuant to Section 104-25(c) of the Code of Criminal Procedure of 1963 of such offense or an attempt to commit such offense; or

(d) is the subject of a finding not resulting in

an acquittal at a hearing conducted pursuant to Section 104-25(a) of the Code of Criminal Procedure of 1963 for the alleged commission or attempted commission of such offense; or

(e) is found not guilty by reason of insanity

following a hearing conducted pursuant to a federal, Uniform Code of Military Justice, sister state, or foreign country law substantially similar to Section 104-25(c) of the Code of Criminal Procedure of 1963 of such offense or of the attempted commission of such offense; or

(f) is the subject of a finding not resulting in

an acquittal at a hearing conducted pursuant to a federal, Uniform Code of Military Justice, sister state, or foreign country law substantially similar to Section 104-25(a) of the Code of Criminal Procedure of 1963 for the alleged violation or attempted commission of such offense; or

(2) declared as a sexually dangerous person pursuant

to the Illinois Sexually Dangerous Persons Act, or any substantially similar federal, Uniform Code of Military Justice, sister state, or foreign country law; or

(3) subject to the provisions of Section 2 of the

Interstate Agreements on Sexually Dangerous Persons Act; or

(4) found to be a sexually violent person pursuant to

the Sexually Violent Persons Commitment Act or any substantially similar federal, Uniform Code of Military Justice, sister state, or foreign country law; or

(5) adjudicated a juvenile delinquent as the result

of committing or attempting to commit an act which, if committed by an adult, would constitute any of the offenses specified in item (B), (C), or (C-5) of this Section or a violation of any substantially similar federal, Uniform Code of Military Justice, sister state, or foreign country law, or found guilty under Article V of the Juvenile Court Act of 1987 of committing or attempting to commit an act which, if committed by an adult, would constitute any of the offenses specified in item (B), (C), or (C-5) of this Section or a violation of any substantially similar federal, Uniform Code of Military Justice, sister state, or foreign country law.

Convictions that result from or are connected with the same act, or result from offenses committed at the same time, shall be counted for the purpose of this Article as one conviction. Any conviction set aside pursuant to law is not a conviction for purposes of this Article.
For purposes of this Section, "convicted" shall have the same meaning as "adjudicated".
(B) As used in this Article, "sex offense" means:
(1) A violation of any of the following Sections of

the Criminal Code of 1961 or the Criminal Code of 2012:

11-20.1 (child pornography),
11-20.1B or 11-20.3 (aggravated child

pornography),

11-6 (indecent solicitation of a child),
11-9.1 (sexual exploitation of a child),
11-9.2 (custodial sexual misconduct),
11-9.5 (sexual misconduct with a person with a

disability),

11-14.4 (promoting juvenile prostitution),
11-15.1 (soliciting for a juvenile prostitute),
11-18.1 (patronizing a juvenile prostitute),
11-17.1 (keeping a place of juvenile

prostitution),

11-19.1 (juvenile pimping),
11-19.2 (exploitation of a child),
11-25 (grooming),
11-26 (traveling to meet a minor or traveling to

meet a child),

11-1.20 or 12-13 (criminal sexual assault),
11-1.30 or 12-14 (aggravated criminal sexual

assault),

11-1.40 or 12-14.1 (predatory criminal sexual

assault of a child),

11-1.50 or 12-15 (criminal sexual abuse),
11-1.60 or 12-16 (aggravated criminal sexual

abuse),

12-33 (ritualized abuse of a child).
An attempt to commit any of these offenses.
(1.5) A violation of any of the following Sections of

the Criminal Code of 1961 or the Criminal Code of 2012, when the victim is a person under 18 years of age, the defendant is not a parent of the victim, the offense was sexually motivated as defined in Section 10 of the Sex Offender Evaluation and Treatment Act, and the offense was committed on or after January 1, 1996:

10-1 (kidnapping),
10-2 (aggravated kidnapping),
10-3 (unlawful restraint),
10-3.1 (aggravated unlawful restraint).
If the offense was committed before January 1, 1996,

it is a sex offense requiring registration only when the person is convicted of any felony after July 1, 2011, and paragraph (2.1) of subsection (c) of Section 3 of this Act applies.

(1.6) First degree murder under Section 9-1 of the

Criminal Code of 1961 or the Criminal Code of 2012, provided the offense was sexually motivated as defined in Section 10 of the Sex Offender Management Board Act.

(1.7) (Blank).
(1.8) A violation or attempted violation of Section

11-11 (sexual relations within families) of the Criminal Code of 1961 or the Criminal Code of 2012, and the offense was committed on or after June 1, 1997. If the offense was committed before June 1, 1997, it is a sex offense requiring registration only when the person is convicted of any felony after July 1, 2011, and paragraph (2.1) of subsection (c) of Section 3 of this Act applies.

(1.9) Child abduction under paragraph (10) of

subsection (b) of Section 10-5 of the Criminal Code of 1961 or the Criminal Code of 2012 committed by luring or attempting to lure a child under the age of 16 into a motor vehicle, building, house trailer, or dwelling place without the consent of the parent or lawful custodian of the child for other than a lawful purpose and the offense was committed on or after January 1, 1998, provided the offense was sexually motivated as defined in Section 10 of the Sex Offender Management Board Act. If the offense was committed before January 1, 1998, it is a sex offense requiring registration only when the person is convicted of any felony after July 1, 2011, and paragraph (2.1) of subsection (c) of Section 3 of this Act applies.

(1.10) A violation or attempted violation of any of

the following Sections of the Criminal Code of 1961 or the Criminal Code of 2012 when the offense was committed on or after July 1, 1999:

10-4 (forcible detention, if the victim is under

18 years of age), provided the offense was sexually motivated as defined in Section 10 of the Sex Offender Management Board Act,

11-6.5 (indecent solicitation of an adult),
11-14.3 that involves soliciting for a

prostitute, or 11-15 (soliciting for a prostitute, if the victim is under 18 years of age),

subdivision (a)(2)(A) or (a)(2)(B) of Section

11-14.3, or Section 11-16 (pandering, if the victim is under 18 years of age),

11-18 (patronizing a prostitute, if the victim is

under 18 years of age),

subdivision (a)(2)(C) of Section 11-14.3, or

Section 11-19 (pimping, if the victim is under 18 years of age).

If the offense was committed before July 1, 1999, it

is a sex offense requiring registration only when the person is convicted of any felony after July 1, 2011, and paragraph (2.1) of subsection (c) of Section 3 of this Act applies.

(1.11) A violation or attempted violation of any of

the following Sections of the Criminal Code of 1961 or the Criminal Code of 2012 when the offense was committed on or after August 22, 2002:

11-9 or 11-30 (public indecency for a third or

subsequent conviction).

If the third or subsequent conviction was imposed

before August 22, 2002, it is a sex offense requiring registration only when the person is convicted of any felony after July 1, 2011, and paragraph (2.1) of subsection (c) of Section 3 of this Act applies.

(1.12) A violation or attempted violation of Section

5.1 of the Wrongs to Children Act or Section 11-9.1A of the Criminal Code of 1961 or the Criminal Code of 2012 (permitting sexual abuse) when the offense was committed on or after August 22, 2002. If the offense was committed before August 22, 2002, it is a sex offense requiring registration only when the person is convicted of any felony after July 1, 2011, and paragraph (2.1) of subsection (c) of Section 3 of this Act applies.

(2) A violation of any former law of this State

substantially equivalent to any offense listed in subsection (B) of this Section.

(C) A conviction for an offense of federal law, Uniform Code of Military Justice, or the law of another state or a foreign country that is substantially equivalent to any offense listed in subsections (B), (C), (E), and (E-5) of this Section shall constitute a conviction for the purpose of this Article. A finding or adjudication as a sexually dangerous person or a sexually violent person under any federal law, Uniform Code of Military Justice, or the law of another state or foreign country that is substantially equivalent to the Sexually Dangerous Persons Act or the Sexually Violent Persons Commitment Act shall constitute an adjudication for the purposes of this Article.
(C-5) A person at least 17 years of age at the time of the commission of the offense who is convicted of first degree murder under Section 9-1 of the Criminal Code of 1961 or the Criminal Code of 2012, against a person under 18 years of age, shall be required to register for natural life. A conviction for an offense of federal, Uniform Code of Military Justice, sister state, or foreign country law that is substantially equivalent to any offense listed in subsection (C-5) of this Section shall constitute a conviction for the purpose of this Article. This subsection (C-5) applies to a person who committed the offense before June 1, 1996 if: (i) the person is incarcerated in an Illinois Department of Corrections facility on August 20, 2004 (the effective date of Public Act 93-977), or (ii) subparagraph (i) does not apply and the person is convicted of any felony after July 1, 2011, and paragraph (2.1) of subsection (c) of Section 3 of this Act applies.
(C-6) A person who is convicted or adjudicated delinquent of first degree murder as defined in Section 9-1 of the Criminal Code of 1961 or the Criminal Code of 2012, against a person 18 years of age or over, shall be required to register for his or her natural life. A conviction for an offense of federal, Uniform Code of Military Justice, sister state, or foreign country law that is substantially equivalent to any offense listed in subsection (C-6) of this Section shall constitute a conviction for the purpose of this Article. This subsection (C-6) does not apply to those individuals released from incarceration more than 10 years prior to January 1, 2012 (the effective date of Public Act 97-154).
(D) As used in this Article, "law enforcement agency having jurisdiction" means the Chief of Police in each of the municipalities in which the sex offender expects to reside, work, or attend school (1) upon his or her discharge, parole or release or (2) during the service of his or her sentence of probation or conditional discharge, or the Sheriff of the county, in the event no Police Chief exists or if the offender intends to reside, work, or attend school in an unincorporated area. "Law enforcement agency having jurisdiction" includes the location where out-of-state students attend school and where out-of-state employees are employed or are otherwise required to register.
(D-1) As used in this Article, "supervising officer" means the assigned Illinois Department of Corrections parole agent or county probation officer.
(E) As used in this Article, "sexual predator" means any person who, after July 1, 1999, is:
(1) Convicted for an offense of federal, Uniform Code

of Military Justice, sister state, or foreign country law that is substantially equivalent to any offense listed in subsection (E) or (E-5) of this Section shall constitute a conviction for the purpose of this Article. Convicted of a violation or attempted violation of any of the following Sections of the Criminal Code of 1961 or the Criminal Code of 2012:

10-5.1 (luring of a minor),
11-14.4 that involves keeping a place of juvenile

prostitution, or 11-17.1 (keeping a place of juvenile prostitution),

subdivision (a)(2) or (a)(3) of Section 11-14.4,

or Section 11-19.1 (juvenile pimping),

subdivision (a)(4) of Section 11-14.4, or Section

11-19.2 (exploitation of a child),

11-20.1 (child pornography),
11-20.1B or 11-20.3 (aggravated child

pornography),

11-1.20 or 12-13 (criminal sexual assault),
11-1.30 or 12-14 (aggravated criminal sexual

assault),

11-1.40 or 12-14.1 (predatory criminal sexual

assault of a child),

11-1.60 or 12-16 (aggravated criminal sexual

abuse),

12-33 (ritualized abuse of a child);
(2) (blank);
(3) declared as a sexually dangerous person pursuant

to the Sexually Dangerous Persons Act or any substantially similar federal, Uniform Code of Military Justice, sister state, or foreign country law;

(4) found to be a sexually violent person pursuant to

the Sexually Violent Persons Commitment Act or any substantially similar federal, Uniform Code of Military Justice, sister state, or foreign country law;

(5) convicted of a second or subsequent offense which

requires registration pursuant to this Act. For purposes of this paragraph (5), "convicted" shall include a conviction under any substantially similar Illinois, federal, Uniform Code of Military Justice, sister state, or foreign country law;

(6) (blank); or
(7) if the person was convicted of an offense set

forth in this subsection (E) on or before July 1, 1999, the person is a sexual predator for whom registration is required only when the person is convicted of a felony offense after July 1, 2011, and paragraph (2.1) of subsection (c) of Section 3 of this Act applies.

(E-5) As used in this Article, "sexual predator" also means a person convicted of a violation or attempted violation of any of the following Sections of the Criminal Code of 1961 or the Criminal Code of 2012:
(1) Section 9-1 (first degree murder, when the victim

was a person under 18 years of age and the defendant was at least 17 years of age at the time of the commission of the offense, provided the offense was sexually motivated as defined in Section 10 of the Sex Offender Management Board Act);

(2) Section 11-9.5 (sexual misconduct with a person

with a disability);

(3) when the victim is a person under 18 years of

age, the defendant is not a parent of the victim, the offense was sexually motivated as defined in Section 10 of the Sex Offender Management Board Act, and the offense was committed on or after January 1, 1996: (A) Section 10-1 (kidnapping), (B) Section 10-2 (aggravated kidnapping), (C) Section 10-3 (unlawful restraint), and (D) Section 10-3.1 (aggravated unlawful restraint); and

(4) Section 10-5(b)(10) (child abduction committed

by luring or attempting to lure a child under the age of 16 into a motor vehicle, building, house trailer, or dwelling place without the consent of the parent or lawful custodian of the child for other than a lawful purpose and the offense was committed on or after January 1, 1998, provided the offense was sexually motivated as defined in Section 10 of the Sex Offender Management Board Act).

(E-10) As used in this Article, "sexual predator" also means a person required to register in another State due to a conviction, adjudication or other action of any court triggering an obligation to register as a sex offender, sexual predator, or substantially similar status under the laws of that State.
(F) As used in this Article, "out-of-state student" means any sex offender, as defined in this Section, or sexual predator who is enrolled in Illinois, on a full-time or part-time basis, in any public or private educational institution, including, but not limited to, any secondary school, trade or professional institution, or institution of higher learning.
(G) As used in this Article, "out-of-state employee" means any sex offender, as defined in this Section, or sexual predator who works in Illinois, regardless of whether the individual receives payment for services performed, for a period of time of 10 or more days or for an aggregate period of time of 30 or more days during any calendar year. Persons who operate motor vehicles in the State accrue one day of employment time for any portion of a day spent in Illinois.
(H) As used in this Article, "school" means any public or private educational institution, including, but not limited to, any elementary or secondary school, trade or professional institution, or institution of higher education.
(I) As used in this Article, "fixed residence" means any and all places that a sex offender resides for an aggregate period of time of 5 or more days in a calendar year.
(J) As used in this Article, "Internet protocol address" means the string of numbers by which a location on the Internet is identified by routers or other computers connected to the Internet.
(Source: P.A. 100-428, eff. 1-1-18.)

(730 ILCS 150/3)
Sec. 3. Duty to register.
(a) A sex offender, as defined in Section 2 of this Act, or sexual predator shall, within the time period prescribed in subsections (b) and (c), register in person and provide accurate information as required by the Department of State Police. Such information shall include a current photograph, current address, current place of employment, the sex offender's or sexual predator's telephone number, including cellular telephone number, the employer's telephone number, school attended, all e-mail addresses, instant messaging identities, chat room identities, and other Internet communications identities that the sex offender uses or plans to use, all Uniform Resource Locators (URLs) registered or used by the sex offender, all blogs and other Internet sites maintained by the sex offender or to which the sex offender has uploaded any content or posted any messages or information, extensions of the time period for registering as provided in this Article and, if an extension was granted, the reason why the extension was granted and the date the sex offender was notified of the extension. The information shall also include a copy of the terms and conditions of parole or release signed by the sex offender and given to the sex offender by his or her supervising officer or aftercare specialist, the county of conviction, license plate numbers for every vehicle registered in the name of the sex offender, the age of the sex offender at the time of the commission of the offense, the age of the victim at the time of the commission of the offense, and any distinguishing marks located on the body of the sex offender. A sex offender convicted under Section 11-6, 11-20.1, 11-20.1B, 11-20.3, or 11-21 of the Criminal Code of 1961 or the Criminal Code of 2012 shall provide all Internet protocol (IP) addresses in his or her residence, registered in his or her name, accessible at his or her place of employment, or otherwise under his or her control or custody. If the sex offender is a child sex offender as defined in Section 11-9.3 or 11-9.4 of the Criminal Code of 1961 or the Criminal Code of 2012, the sex offender shall report to the registering agency whether he or she is living in a household with a child under 18 years of age who is not his or her own child, provided that his or her own child is not the victim of the sex offense. The sex offender or sexual predator shall register:
(1) with the chief of police in the municipality in

which he or she resides or is temporarily domiciled for a period of time of 3 or more days, unless the municipality is the City of Chicago, in which case he or she shall register at a fixed location designated by the Superintendent of the Chicago Police Department; or

(2) with the sheriff in the county in which he or she

resides or is temporarily domiciled for a period of time of 3 or more days in an unincorporated area or, if incorporated, no police chief exists.

If the sex offender or sexual predator is employed at or attends an institution of higher education, he or she shall also register:
(i) with:
(A) the chief of police in the municipality in

which he or she is employed at or attends an institution of higher education, unless the municipality is the City of Chicago, in which case he or she shall register at a fixed location designated by the Superintendent of the Chicago Police Department; or

(B) the sheriff in the county in which he or she

is employed or attends an institution of higher education located in an unincorporated area, or if incorporated, no police chief exists; and

(ii) with the public safety or security director of

the institution of higher education which he or she is employed at or attends.

The registration fees shall only apply to the municipality or county of primary registration, and not to campus registration.
For purposes of this Article, the place of residence or temporary domicile is defined as any and all places where the sex offender resides for an aggregate period of time of 3 or more days during any calendar year. Any person required to register under this Article who lacks a fixed address or temporary domicile must notify, in person, the agency of jurisdiction of his or her last known address within 3 days after ceasing to have a fixed residence.
A sex offender or sexual predator who is temporarily absent from his or her current address of registration for 3 or more days shall notify the law enforcement agency having jurisdiction of his or her current registration, including the itinerary for travel, in the manner provided in Section 6 of this Act for notification to the law enforcement agency having jurisdiction of change of address.
Any person who lacks a fixed residence must report weekly, in person, with the sheriff's office of the county in which he or she is located in an unincorporated area, or with the chief of police in the municipality in which he or she is located. The agency of jurisdiction will document each weekly registration to include all the locations where the person has stayed during the past 7 days.
The sex offender or sexual predator shall provide accurate information as required by the Department of State Police. That information shall include the sex offender's or sexual predator's current place of employment.
(a-5) An out-of-state student or out-of-state employee shall, within 3 days after beginning school or employment in this State, register in person and provide accurate information as required by the Department of State Police. Such information will include current place of employment, school attended, and address in state of residence. A sex offender convicted under Section 11-6, 11-20.1, 11-20.1B, 11-20.3, or 11-21 of the Criminal Code of 1961 or the Criminal Code of 2012 shall provide all Internet protocol (IP) addresses in his or her residence, registered in his or her name, accessible at his or her place of employment, or otherwise under his or her control or custody. The out-of-state student or out-of-state employee shall register:
(1) with:
(A) the chief of police in the municipality in

which he or she attends school or is employed for a period of time of 5 or more days or for an aggregate period of time of more than 30 days during any calendar year, unless the municipality is the City of Chicago, in which case he or she shall register at a fixed location designated by the Superintendent of the Chicago Police Department; or

(B) the sheriff in the county in which he or she

attends school or is employed for a period of time of 5 or more days or for an aggregate period of time of more than 30 days during any calendar year in an unincorporated area or, if incorporated, no police chief exists; and

(2) with the public safety or security director of

the institution of higher education he or she is employed at or attends for a period of time of 5 or more days or for an aggregate period of time of more than 30 days during a calendar year.

The registration fees shall only apply to the municipality or county of primary registration, and not to campus registration.
The out-of-state student or out-of-state employee shall provide accurate information as required by the Department of State Police. That information shall include the out-of-state student's current place of school attendance or the out-of-state employee's current place of employment.
(a-10) Any law enforcement agency registering sex offenders or sexual predators in accordance with subsections (a) or (a-5) of this Section shall forward to the Attorney General a copy of sex offender registration forms from persons convicted under Section 11-6, 11-20.1, 11-20.1B, 11-20.3, or 11-21 of the Criminal Code of 1961 or the Criminal Code of 2012, including periodic and annual registrations under Section 6 of this Act.
(b) Any sex offender, as defined in Section 2 of this Act, or sexual predator, regardless of any initial, prior, or other registration, shall, within 3 days of beginning school, or establishing a residence, place of employment, or temporary domicile in any county, register in person as set forth in subsection (a) or (a-5).
(c) The registration for any person required to register under this Article shall be as follows:
(1) Any person registered under the Habitual Child

Sex Offender Registration Act or the Child Sex Offender Registration Act prior to January 1, 1996, shall be deemed initially registered as of January 1, 1996; however, this shall not be construed to extend the duration of registration set forth in Section 7.

(2) Except as provided in subsection (c)(2.1) or

(c)(4), any person convicted or adjudicated prior to January 1, 1996, whose liability for registration under Section 7 has not expired, shall register in person prior to January 31, 1996.

(2.1) A sex offender or sexual predator, who has

never previously been required to register under this Act, has a duty to register if the person has been convicted of any felony offense after July 1, 2011. A person who previously was required to register under this Act for a period of 10 years and successfully completed that registration period has a duty to register if: (i) the person has been convicted of any felony offense after July 1, 2011, and (ii) the offense for which the 10 year registration was served currently requires a registration period of more than 10 years. Notification of an offender's duty to register under this subsection shall be pursuant to Section 5-7 of this Act.

(2.5) Except as provided in subsection (c)(4), any

person who has not been notified of his or her responsibility to register shall be notified by a criminal justice entity of his or her responsibility to register. Upon notification the person must then register within 3 days of notification of his or her requirement to register. Except as provided in subsection (c)(2.1), if notification is not made within the offender's 10 year registration requirement, and the Department of State Police determines no evidence exists or indicates the offender attempted to avoid registration, the offender will no longer be required to register under this Act.

(3) Except as provided in subsection (c)(4), any

person convicted on or after January 1, 1996, shall register in person within 3 days after the entry of the sentencing order based upon his or her conviction.

(4) Any person unable to comply with the registration

requirements of this Article because he or she is confined, institutionalized, or imprisoned in Illinois on or after January 1, 1996, shall register in person within 3 days of discharge, parole or release.

(5) The person shall provide positive identification

and documentation that substantiates proof of residence at the registering address.

(6) The person shall pay a $100 initial registration

fee and a $100 annual renewal fee to the registering law enforcement agency having jurisdiction. The registering agency may waive the registration fee if it determines that the person is indigent and unable to pay the registration fee. Thirty-five dollars for the initial registration fee and $35 of the annual renewal fee shall be retained and used by the registering agency for official purposes. Having retained $35 of the initial registration fee and $35 of the annual renewal fee, the registering agency shall remit the remainder of the fee to State agencies within 30 days of receipt for deposit into the State funds as follows:

(A) Five dollars of the initial registration fee

and $5 of the annual fee shall be remitted to the State Treasurer who shall deposit the moneys into the Sex Offender Management Board Fund under Section 19 of the Sex Offender Management Board Act. Money deposited into the Sex Offender Management Board Fund shall be administered by the Sex Offender Management Board and shall be used by the Board to comply with the provisions of the Sex Offender Management Board Act.

(B) Thirty dollars of the initial registration

fee and $30 of the annual renewal fee shall be remitted to the Department of State Police which shall deposit the moneys into the Sex Offender Registration Fund and shall be used by the Department of State Police to maintain and update the Illinois State Police Sex Offender Registry.

(C) Thirty dollars of the initial registration

fee and $30 of the annual renewal fee shall be remitted to the Attorney General who shall deposit the moneys into the Attorney General Sex Offender Awareness, Training, and Education Fund. Moneys deposited into the Fund shall be used by the Attorney General to administer the I-SORT program and to alert and educate the public, victims, and witnesses of their rights under various victim notification laws and for training law enforcement agencies, State's Attorneys, and medical providers of their legal duties concerning the prosecution and investigation of sex offenses.

The registering agency shall establish procedures to

document the receipt and remittance of the $100 initial registration fee and $100 annual renewal fee.

(d) Within 3 days after obtaining or changing employment and, if employed on January 1, 2000, within 5 days after that date, a person required to register under this Section must report, in person to the law enforcement agency having jurisdiction, the business name and address where he or she is employed. If the person has multiple businesses or work locations, every business and work location must be reported to the law enforcement agency having jurisdiction.
(Source: P.A. 98-558, eff. 1-1-14; 98-612, eff. 12-27-13; 99-755, eff. 8-5-16.)

(730 ILCS 150/3-5)
Sec. 3-5. Application of Act to adjudicated juvenile delinquents.
(a) In all cases involving an adjudicated juvenile delinquent who meets the definition of sex offender as set forth in paragraph (5) of subsection (A) of Section 2 of this Act, the court shall order the minor to register as a sex offender.
(b) Once an adjudicated juvenile delinquent is ordered to register as a sex offender, the adjudicated juvenile delinquent shall be subject to the registration requirements set forth in Sections 3, 6, 6-5, 8, 8-5, and 10 for the term of his or her registration.
(c) For a minor adjudicated delinquent for an offense which, if charged as an adult, would be a felony, no less than 5 years after registration ordered pursuant to subsection (a) of this Section, the minor may petition for the termination of the term of registration. For a minor adjudicated delinquent for an offense which, if charged as an adult, would be a misdemeanor, no less than 2 years after registration ordered pursuant to subsection (a) of this Section, the minor may petition for termination of the term of registration.
(d) The court may upon a hearing on the petition for termination of registration, terminate registration if the court finds that the registrant poses no risk to the community by a preponderance of the evidence based upon the factors set forth in subsection (e).
Notwithstanding any other provisions of this Act to the contrary, no registrant whose registration has been terminated under this Section shall be required to register under the provisions of this Act for the offense or offenses which were the subject of the successful petition for termination of registration. This exemption shall apply only to those offenses which were the subject of the successful petition for termination of registration, and shall not apply to any other or subsequent offenses requiring registration under this Act.
(e) To determine whether a registrant poses a risk to the community as required by subsection (d), the court shall consider the following factors:
(1) a risk assessment performed by an evaluator

licensed under the Sex Offender Evaluation and Treatment Provider Act;

(2) the sex offender history of the adjudicated

juvenile delinquent;

(3) evidence of the adjudicated juvenile delinquent's

rehabilitation;

(4) the age of the adjudicated juvenile delinquent at

the time of the offense;

(5) information related to the adjudicated juvenile

delinquent's mental, physical, educational, and social history;

(6) victim impact statements; and
(7) any other factors deemed relevant by the court.
(f) At the hearing set forth in subsections (c) and (d), a registrant shall be represented by counsel and may present a risk assessment conducted by an evaluator who is licensed under the Sex Offender Evaluation and Treatment Provider Act.
(g) After a registrant completes the term of his or her registration, his or her name, address, and all other identifying information shall be removed from all State and local registries.
(h) This Section applies retroactively to cases in which adjudicated juvenile delinquents who registered or were required to register before the effective date of this amendatory Act of the 95th General Assembly. On or after the effective date of this amendatory Act of the 95th General Assembly, a person adjudicated delinquent before the effective date of this amendatory Act of the 95th General Assembly may request a hearing regarding status of registration by filing a Petition Requesting Registration Status with the clerk of the court. Upon receipt of the Petition Requesting Registration Status, the clerk of the court shall provide notice to the parties and set the Petition for hearing pursuant to subsections (c) through (e) of this Section.
(i) This Section does not apply to minors prosecuted under the criminal laws as adults.
(Source: P.A. 97-578, eff. 1-1-12; 97-1098, eff. 7-1-14 (see Section 5 of P.A. 98-612 for the effective date of P.A. 97-1098).)

(730 ILCS 150/4) (from Ch. 38, par. 224)
Sec. 4. Discharge of sex offender, as defined in Section 2 of this Act, or sexual predator from Department of Corrections facility or other penal institution; duties of official in charge. Any sex offender, as defined in Section 2 of this Act, or sexual predator, as defined by this Article, who is discharged, paroled or released from a Department of Corrections or Department of Juvenile Justice facility, a facility where such person was placed by the Department of Corrections or Department of Juvenile Justice or another penal institution, and whose liability for registration has not terminated under Section 7 shall, prior to discharge, parole or release from the facility or institution, be informed of his or her duty to register in person within 3 days of release by the facility or institution in which he or she was confined. The facility or institution shall also inform any person who must register that if he or she establishes a residence outside of the State of Illinois, is employed outside of the State of Illinois, or attends school outside of the State of Illinois, he or she must register in the new state within 3 days after establishing the residence, beginning employment, or beginning school.
The facility shall require the person to read and sign such form as may be required by the Department of State Police stating that the duty to register and the procedure for registration has been explained to him or her and that he or she understands the duty to register and the procedure for registration. The facility shall further advise the person in writing that the failure to register or other violation of this Article shall result in revocation of parole, aftercare release, mandatory supervised release or conditional release. The facility shall obtain information about where the person expects to reside, work, and attend school upon his or her discharge, parole or release and shall report the information to the Department of State Police. The facility shall give one copy of the form to the person and shall send one copy to each of the law enforcement agencies having jurisdiction where the person expects to reside, work, and attend school upon his or her discharge, parole or release and retain one copy for the files. Electronic data files which includes all notification form information and photographs of sex offenders being released from an Illinois Department of Corrections or Illinois Department of Juvenile Justice facility will be shared on a regular basis as determined between the Department of State Police, the Department of Corrections, and Department of Juvenile Justice.
(Source: P.A. 98-558, eff. 1-1-14.)

(730 ILCS 150/5) (from Ch. 38, par. 225)
Sec. 5. Release of sex offender, as defined in Section 2 of this Act, or sexual predator; duties of the Court. Any sex offender, as defined in Section 2 of this Act, or sexual predator, as defined by this Article, who is released on probation or discharged upon payment of a fine because of the commission of one of the offenses defined in subsection (B) of Section 2 of this Article, shall, prior to such release be informed of his or her duty to register under this Article by the Court in which he or she was convicted. The Court shall also inform any person who must register that if he or she establishes a residence outside of the State of Illinois, is employed outside of the State of Illinois, or attends school outside of the State of Illinois, he or she must register in the new state within 3 days after establishing the residence, beginning employment, or beginning school. The Court shall require the person to read and sign such form as may be required by the Department of State Police stating that the duty to register and the procedure for registration has been explained to him or her and that he or she understands the duty to register and the procedure for registration. The Court shall further advise the person in writing that the failure to register or other violation of this Article shall result in probation revocation. The Court shall obtain information about where the person expects to reside, work, and attend school upon his or her release, and shall report the information to the Department of State Police. The Court shall give one copy of the form to the person and retain the original in the court records. The Department of State Police shall notify the law enforcement agencies having jurisdiction where the person expects to reside, work and attend school upon his or her release.
(Source: P.A. 94-168, eff. 1-1-06; 95-640, eff. 6-1-08.)

(730 ILCS 150/5-5)
Sec. 5-5. Discharge of sex offender or sexual predator from a hospital or other treatment facility; duties of the official in charge. Any sex offender, as defined in Section 2 of this Act, or sexual predator, as defined in this Article, who is discharged or released from a hospital or other treatment facility where he or she was confined shall be informed by the hospital or treatment facility in which he or she was confined, prior to discharge or release from the hospital or treatment facility, of his or her duty to register under this Article.
The facility shall require the person to read and sign such form as may be required by the Department of State Police stating that the duty to register and the procedure for registration has been explained to him or her and that he or she understands the duty to register and the procedure for registration. The facility shall give one copy of the form to the person, retain one copy for their records, and forward the original to the Department of State Police. The facility shall obtain information about where the person expects to reside, work, and attend school upon his or her discharge, parole, or release and shall report the information to the Department of State Police within 3 days. The facility or institution shall also inform any person who must register that if he or she establishes a residence outside of the State of Illinois, is employed outside of the State of Illinois, or attends school outside of the State of Illinois, he or she must register in the new state within 3 days after establishing the residence, beginning school, or beginning employment. The Department of State Police shall notify the law enforcement agencies having jurisdiction where the person expects to reside, work, and attend school upon his or her release.
(Source: P.A. 94-168, eff. 1-1-06; 95-640, eff. 6-1-08.)

(730 ILCS 150/5-7)
Sec. 5-7. Notification and release or discharge of sex offender or sexual predator upon conviction for a felony offense committed after July 1, 2011. A person with a duty to register under paragraph (2.1) of subsection (c) of Section 3, who is released on probation or conditional discharge for conviction on a felony offense committed on or after July 1, 2011, shall, prior to release be notified of his or her duty to register as set forth in Section 5 of this Act. A person with a duty to register under paragraph (2.1) of subsection (c) of Section 3 who is discharged, paroled, or released from a Department of Corrections facility or other penal institution shall be notified of his or her duty to register as set forth in Section 4 of this Act. Any other person with a duty to register under paragraph (2.1) of subsection (c) of Section 3, who is unable to comply with the registration requirements because he or she is otherwise confined or institutionalized shall register in person within 3 days after release or discharge.
(Source: P.A. 97-578, eff. 1-1-12.)

(730 ILCS 150/5-10)
Sec. 5-10. Nonforwardable verification letters. The Department of State Police shall mail a quarterly nonforwardable verification letter to each registered person who has been adjudicated to be sexually dangerous or is a sexually violent person and is later released, or found to be no longer sexually dangerous or no longer a sexually violent person and discharged, beginning 90 days from the date of his or her last registration. To any other person registered under this Article, the Department of State Police shall mail an annual nonforwardable verification letter, beginning one year from the date of his or her last registration. A person required to register under this Article who is mailed a verification letter shall complete, sign, and return the enclosed verification form to the Department of State Police postmarked within 10 days after the mailing date of the letter. A person's failure to return the verification form to the Department of State Police within 10 days after the mailing date of the letter shall be considered a violation of this Article.
(Source: P.A. 90-193, eff. 7-24-97; 91-48, eff. 7-1-99.)

(730 ILCS 150/6)
Sec. 6. Duty to report; change of address, school, or employment; duty to inform. A person who has been adjudicated to be sexually dangerous or is a sexually violent person and is later released, or found to be no longer sexually dangerous or no longer a sexually violent person and discharged, or convicted of a violation of this Act after July 1, 2005, shall report in person to the law enforcement agency with whom he or she last registered no later than 90 days after the date of his or her last registration and every 90 days thereafter and at such other times at the request of the law enforcement agency not to exceed 4 times a year. Such sexually dangerous or sexually violent person must report all new or changed e-mail addresses, all new or changed instant messaging identities, all new or changed chat room identities, and all other new or changed Internet communications identities that the sexually dangerous or sexually violent person uses or plans to use, all new or changed Uniform Resource Locators (URLs) registered or used by the sexually dangerous or sexually violent person, and all new or changed blogs and other Internet sites maintained by the sexually dangerous or sexually violent person or to which the sexually dangerous or sexually violent person has uploaded any content or posted any messages or information. Any person who lacks a fixed residence must report weekly, in person, to the appropriate law enforcement agency where the sex offender is located. Any other person who is required to register under this Article shall report in person to the appropriate law enforcement agency with whom he or she last registered within one year from the date of last registration and every year thereafter and at such other times at the request of the law enforcement agency not to exceed 4 times a year. If any person required to register under this Article lacks a fixed residence or temporary domicile, he or she must notify, in person, the agency of jurisdiction of his or her last known address within 3 days after ceasing to have a fixed residence and if the offender leaves the last jurisdiction of residence, he or she, must within 3 days after leaving register in person with the new agency of jurisdiction. If any other person required to register under this Article changes his or her residence address, place of employment, telephone number, cellular telephone number, or school, he or she shall report in person, to the law enforcement agency with whom he or she last registered, his or her new address, change in employment, telephone number, cellular telephone number, or school, all new or changed e-mail addresses, all new or changed instant messaging identities, all new or changed chat room identities, and all other new or changed Internet communications identities that the sex offender uses or plans to use, all new or changed Uniform Resource Locators (URLs) registered or used by the sex offender, and all new or changed blogs and other Internet sites maintained by the sex offender or to which the sex offender has uploaded any content or posted any messages or information, and register, in person, with the appropriate law enforcement agency within the time period specified in Section 3. If the sex offender is a child sex offender as defined in Section 11-9.3 or 11-9.4 of the Criminal Code of 1961 or the Criminal Code of 2012, the sex offender shall within 3 days after beginning to reside in a household with a child under 18 years of age who is not his or her own child, provided that his or her own child is not the victim of the sex offense, report that information to the registering law enforcement agency. The law enforcement agency shall, within 3 days of the reporting in person by the person required to register under this Article, notify the Department of State Police of the new place of residence, change in employment, telephone number, cellular telephone number, or school.
If any person required to register under this Article intends to establish a residence or employment outside of the State of Illinois, at least 10 days before establishing that residence or employment, he or she shall report in person to the law enforcement agency with which he or she last registered of his or her out-of-state intended residence or employment. The law enforcement agency with which such person last registered shall, within 3 days after the reporting in person of the person required to register under this Article of an address or employment change, notify the Department of State Police. The Department of State Police shall forward such information to the out-of-state law enforcement agency having jurisdiction in the form and manner prescribed by the Department of State Police.
(Source: P.A. 96-1094, eff. 1-1-11; 96-1104, eff. 1-1-11; 97-333, eff. 8-12-11; 97-1150, eff. 1-25-13.)

(730 ILCS 150/6-5)
Sec. 6-5. Out-of-State employee or student; duty to report change. Every out-of-state student or out-of-state employee must notify the agency having jurisdiction of any change of employment or change of educational status, in writing, within 3 days of the change. The law enforcement agency shall, within 3 days after receiving the notice, enter the appropriate changes into LEADS.
(Source: P.A. 94-168, eff. 1-1-06; 95-640, eff. 6-1-08.)

(730 ILCS 150/7) (from Ch. 38, par. 227)
Sec. 7. Duration of registration. A person who has been adjudicated to be sexually dangerous and is later released or found to be no longer sexually dangerous and discharged, shall register for the period of his or her natural life. A sexually violent person or sexual predator shall register for the period of his or her natural life after conviction or adjudication if not confined to a penal institution, hospital, or other institution or facility, and if confined, for the period of his or her natural life after parole, discharge, or release from any such facility. A person who becomes subject to registration under paragraph (2.1) of subsection (c) of Section 3 of this Article who has previously been subject to registration under this Article shall register for the period currently required for the offense for which the person was previously registered if not confined to a penal institution, hospital, or other institution or facility, and if confined, for the same period after parole, discharge, or release from any such facility. Except as otherwise provided in this Section, a person who becomes subject to registration under this Article who has previously been subject to registration under this Article or under the Murderer and Violent Offender Against Youth Registration Act or similar registration requirements of other jurisdictions shall register for the period of his or her natural life if not confined to a penal institution, hospital, or other institution or facility, and if confined, for the period of his or her natural life after parole, discharge, or release from any such facility. Any other person who is required to register under this Article shall be required to register for a period of 10 years after conviction or adjudication if not confined to a penal institution, hospital or any other institution or facility, and if confined, for a period of 10 years after parole, discharge or release from any such facility. A sex offender who is allowed to leave a county, State, or federal facility for the purposes of work release, education, or overnight visitations shall be required to register within 3 days of beginning such a program. Liability for registration terminates at the expiration of 10 years from the date of conviction or adjudication if not confined to a penal institution, hospital or any other institution or facility and if confined, at the expiration of 10 years from the date of parole, discharge or release from any such facility, providing such person does not, during that period, again become liable to register under the provisions of this Article. Reconfinement due to a violation of parole or other circumstances that relates to the original conviction or adjudication shall extend the period of registration to 10 years after final parole, discharge, or release. Reconfinement due to a violation of parole, a conviction reviving registration, or other circumstances that do not relate to the original conviction or adjudication shall toll the running of the balance of the 10-year period of registration, which shall not commence running until after final parole, discharge, or release. The Director of State Police, consistent with administrative rules, shall extend for 10 years the registration period of any sex offender, as defined in Section 2 of this Act, who fails to comply with the provisions of this Article. The registration period for any sex offender who fails to comply with any provision of the Act shall extend the period of registration by 10 years beginning from the first date of registration after the violation. If the registration period is extended, the Department of State Police shall send a registered letter to the law enforcement agency where the sex offender resides within 3 days after the extension of the registration period. The sex offender shall report to that law enforcement agency and sign for that letter. One copy of that letter shall be kept on file with the law enforcement agency of the jurisdiction where the sex offender resides and one copy shall be returned to the Department of State Police.
(Source: P.A. 97-154, eff. 1-1-12; 97-578, eff. 1-1-12; 97-813, eff. 7-13-12.)

(730 ILCS 150/8) (from Ch. 38, par. 228)
Sec. 8. Registration and DNA submission requirements.
(a) Registration. Registration as required by this Article shall consist of a statement in writing signed by the person giving the information that is required by the Department of State Police, which may include the fingerprints and must include a current photograph of the person, to be updated annually. If the sex offender is a child sex offender as defined in Section 11-9.3 or 11-9.4 of the Criminal Code of 1961 or the Criminal Code of 2012, he or she shall sign a statement that he or she understands that according to Illinois law as a child sex offender he or she may not reside within 500 feet of a school, park, or playground. The offender may also not reside within 500 feet of a facility providing services directed exclusively toward persons under 18 years of age unless the sex offender meets specified exemptions. The registration information must include whether the person is a sex offender as defined in the Sex Offender Community Notification Law. Within 3 days, the registering law enforcement agency shall forward any required information to the Department of State Police. The registering law enforcement agency shall enter the information into the Law Enforcement Agencies Data System (LEADS) as provided in Sections 6 and 7 of the Intergovernmental Missing Child Recovery Act of 1984.
(b) DNA submission. Every person registering as a sex offender _pursuant to this Act, regardless of the date of conviction or the date of initial registration who is required to submit specimens of blood, saliva, or tissue for DNA analysis as required by subsection (a) of Section 5-4-3 of the Unified Code of Corrections shall submit the specimens as required by that Section. Registered sex offenders who have previously submitted a DNA specimen which has been uploaded to the Illinois DNA database shall not be required to submit an additional specimen pursuant to this Section.
(Source: P.A. 97-383, eff. 1-1-12; 97-1150, eff. 1-25-13.)

(730 ILCS 150/8-5)
Sec. 8-5. Verification requirements.
(a) Address verification. The agency having jurisdiction shall verify the address of sex offenders, as defined in Section 2 of this Act, or sexual predators required to register with their agency at least once per year. The verification must be documented in LEADS in the form and manner required by the Department of State Police.
(a-5) Internet Protocol address verification. The agency having jurisdiction may verify the Internet protocol (IP) address of sex offenders, as defined in Section 2 of this Act, who are required to register with their agency under Section 3 of this Act. A copy of any such verification must be sent to the Attorney General for entrance in the Illinois Cyber-crimes Location Database pursuant to Section 5-4-3.2 of the Unified Code of Corrections.
(b) Registration verification. The supervising officer or aftercare specialist, shall, within 15 days of sentencing to probation or release from an Illinois Department of Corrections or Illinois Department of Juvenile Justice facility or other penal institution, contact the law enforcement agency in the jurisdiction in which the sex offender or sexual predator designated as his or her intended residence and verify compliance with the requirements of this Act. Revocation proceedings shall be immediately commenced against a sex offender or sexual predator on probation, parole, aftercare release, or mandatory supervised release who fails to comply with the requirements of this Act.
(c) In an effort to ensure that sexual predators and sex offenders who fail to respond to address-verification attempts or who otherwise abscond from registration are located in a timely manner, the Department of State Police shall share information with local law enforcement agencies. The Department shall use analytical resources to assist local law enforcement agencies to determine the potential whereabouts of any sexual predator or sex offender who fails to respond to address-verification attempts or who otherwise absconds from registration. The Department shall review and analyze all available information concerning any such predator or offender who fails to respond to address-verification attempts or who otherwise absconds from registration and provide the information to local law enforcement agencies in order to assist the agencies in locating and apprehending the sexual predator or sex offender.
(Source: P.A. 98-558, eff. 1-1-14.)

(730 ILCS 150/9) (from Ch. 38, par. 229)
Sec. 9. Public inspection of registration data. Except as provided in the Sex Offender Community Notification Law, the statements or any other information required by this Article shall not be open to inspection by the public, or by any person other than by a law enforcement officer or other individual as may be authorized by law and shall include law enforcement agencies of this State, any other state, or of the federal government. Similar information may be requested from any law enforcement agency of another state or of the federal government for purposes of this Act. It is a Class B misdemeanor to permit the unauthorized release of any information required by this Article.
(Source: P.A. 94-945, eff. 6-27-06.)

(730 ILCS 150/10) (from Ch. 38, par. 230)
Sec. 10. Penalty.
(a) Any person who is required to register under this Article who violates any of the provisions of this Article and any person who is required to register under this Article who seeks to change his or her name under Article XXI of the Code of Civil Procedure is guilty of a Class 3 felony. Any person who is convicted for a violation of this Act for a second or subsequent time is guilty of a Class 2 felony. Any person who is required to register under this Article who knowingly or wilfully gives material information required by this Article that is false is guilty of a Class 3 felony. Any person convicted of a violation of any provision of this Article shall, in addition to any other penalty required by law, be required to serve a minimum period of 7 days confinement in the local county jail. The court shall impose a mandatory minimum fine of $500 for failure to comply with any provision of this Article. These fines shall be deposited in the Sex Offender Registration Fund. Any sex offender, as defined in Section 2 of this Act, or sexual predator who violates any provision of this Article may be arrested and tried in any Illinois county where the sex offender can be located. The local police department or sheriff's office is not required to determine whether the person is living within its jurisdiction.
(b) Any person, not covered by privilege under Part 8 of Article VIII of the Code of Civil Procedure or the Illinois Supreme Court's Rules of Professional Conduct, who has reason to believe that a sexual predator is not complying, or has not complied, with the requirements of this Article and who, with the intent to assist the sexual predator in eluding a law enforcement agency that is seeking to find the sexual predator to question the sexual predator about, or to arrest the sexual predator for, his or her noncompliance with the requirements of this Article is guilty of a Class 3 felony if he or she:
(1) provides false information to the law enforcement

agency having jurisdiction about the sexual predator's noncompliance with the requirements of this Article, and, if known, the whereabouts of the sexual predator;

(2) harbors, or attempts to harbor, or assists

another person in harboring or attempting to harbor, the sexual predator; or

(3) conceals or attempts to conceal, or assists

another person in concealing or attempting to conceal, the sexual predator.

(c) Subsection (b) does not apply if the sexual predator is incarcerated in or is in the custody of a State correctional facility, a private correctional facility, a county or municipal jail, a State mental health facility or a State treatment and detention facility, or a federal correctional facility.
(d) Subsections (a) and (b) do not apply if the sex offender accurately registered his or her Internet protocol address under this Act, and the address subsequently changed without his or her knowledge or intent.
(Source: P.A. 99-78, eff. 7-20-15.)

(730 ILCS 150/10.9)
Sec. 10.9. Severability. If a provision or application of this Article is held to be invalid with respect to any person or class of persons, that invalidity does not affect other persons or classes of persons whose registration obligations can be given effect without the invalid provision or application. To this end an invalid provision or application of this Article is declared to be severable.
(Source: P.A. 89-8, eff. 1-1-96.)

(730 ILCS 150/11)
Sec. 11. Sex offender registration fund. There is created the Sex Offender Registration Fund. Moneys in the Fund shall be used to cover costs incurred by the criminal justice system to administer this Article. The Department of State Police shall establish and promulgate rules and procedures regarding the administration of this Fund. Fifty percent of the moneys in the Fund shall be allocated by the Department for sheriffs' offices and police departments. The remaining moneys in the Fund shall be allocated to the Illinois State Police Sex Offender Registration Unit for education and administration of the Act.
(Source: P.A. 93-979, eff. 8-20-04.)

(730 ILCS 150/12)
Sec. 12. Access to State of Illinois databases. The Department of State Police shall have access to State of Illinois databases containing information that may help in the identification or location of persons required to register under this Article, including, but not limited to, information obtained in the course of administering the Unemployment Insurance Act. Interagency agreements shall be implemented, consistent with security and procedures established by the State agency and consistent with the laws governing the confidentiality of the information in the databases. Information shall be used only for administration of this Article.
(Source: P.A. 94-911, eff. 6-23-06.)



730 ILCS 152/ - Sex Offender Community Notification Law.

Article 1

(730 ILCS 152/Art. 1 heading)

(730 ILCS 152/101)
Sec. 101. Short title. This Article may be cited as the Sex Offender Community Notification Law.
(Source: P.A. 94-945, eff. 6-27-06.)

(730 ILCS 152/105)
Sec. 105. Definitions. As used in this Article, the following definitions apply:
"Child care facilities" has the meaning set forth in the Child Care Act of 1969, but does not include licensed foster homes.
"Law enforcement agency having jurisdiction" means the Chief of Police in the municipality in which the sex offender expects to reside (1) upon his or her discharge, parole or release or (2) during the service of his or her sentence of probation or conditional discharge, or the Sheriff of the county, in the event no Police Chief exists or if the offender intends to reside in an unincorporated area. "Law enforcement agency having jurisdiction" includes the location where out-of-state students attend school and where out-of-state employees are employed or are otherwise required to register.
"Sex offender" means any sex offender as defined in the Sex Offender Registration Act whose offense or adjudication as a sexually dangerous person occurred on or after June 1, 1996, and whose victim was under the age of 18 at the time the offense was committed but does not include the offenses set forth in subsection (b)(1.5) of Section 2 of that Act; and any sex offender as defined in the Sex Offender Registration Act whose offense or adjudication as a sexually dangerous person occurred on or after June 1, 1997, and whose victim was 18 years of age or older at the time the offense was committed but does not include the offenses set forth in subsection (b)(1.5) of Section 2 of that Act.
"Sex offender" also means any sex offender as defined in the Sex Offender Registration Act whose offense or adjudication as a sexually dangerous person occurred before June 1, 1996, and whose victim was under the age of 18 at the time the offense was committed but does not include the offenses set forth in subsection (b)(1.5) of Section 2 of that Act; and any sex offender as defined in the Sex Offender Registration Act whose offense or adjudication as a sexually dangerous person occurred before June 1, 1997, and whose victim was 18 years of age or older at the time the offense was committed but does not include the offenses set forth in subsection (b)(1.5) of Section 2 of that Act.
"Juvenile sex offender" means any person who is adjudicated a juvenile delinquent as the result of the commission of or attempt to commit a violation set forth in item (B), (C), or (C-5) of Section 2 of the Sex Offender Registration Act, or a violation of any substantially similar federal, Uniform Code of Military Justice, sister state, or foreign country law, and whose adjudication occurred on or after the effective date of this amendatory Act of the 91st General Assembly.
(Source: P.A. 91-48, eff. 7-1-99; 92-828, eff. 8-22-02.)

(730 ILCS 152/110)
Sec. 110. Registration. At the time a sex offender registers under Section 3 of the Sex Offender Registration Act or reports a change of address or employment under Section 6 of that Act, the offender shall notify the law enforcement agency having jurisdiction with whom the offender registers or reports a change of address or employment that the offender is a sex offender.
(Source: P.A. 90-193, eff. 7-24-97; 91-394, eff. 1-1-00.)

(730 ILCS 152/115)
Sec. 115. Sex offender database.
(a) The Department of State Police shall establish and maintain a Statewide Sex Offender Database for the purpose of identifying sex offenders and making that information available to the persons specified in Sections 120 and 125 of this Law. The Database shall be created from the Law Enforcement Agencies Data System (LEADS) established under Section 6 of the Intergovernmental Missing Child Recovery Act of 1984. The Department of State Police shall examine its LEADS database for persons registered as sex offenders under the Sex Offender Registration Act and shall identify those who are sex offenders and shall add all the information, including photographs if available, on those sex offenders to the Statewide Sex Offender Database.
(b) The Department of State Police must make the information contained in the Statewide Sex Offender Database accessible on the Internet by means of a hyperlink labeled "Sex Offender Information" on the Department's World Wide Web home page. The Department must make the information contained in the Statewide Sex Offender Database searchable via a mapping system which identifies registered sex offenders living within 5 miles of an identified address. The Department of State Police must update that information as it deems necessary.
The Department of State Police may require that a person who seeks access to the sex offender information submit biographical information about himself or herself before permitting access to the sex offender information. The Department of State Police must promulgate rules in accordance with the Illinois Administrative Procedure Act to implement this subsection (b) and those rules must include procedures to ensure that the information in the database is accurate.
(c) The Department of State Police, Sex Offender Registration Unit, must develop and conduct training to educate all those entities involved in the Sex Offender Registration Program.
(Source: P.A. 93-979, eff. 8-20-04; 94-994, eff. 1-1-07.)

(730 ILCS 152/116)
Sec. 116. Missing Sex Offender Database.
(a) The Department of State Police shall establish and maintain a Statewide Missing Sex Offender Database for the purpose of identifying missing sex offenders and making that information available to the persons specified in Sections 120 and 125 of this Law. The Database shall be created from the Law Enforcement Agencies Data System (LEADS) established under Section 6 of the Intergovernmental Missing Child Recovery Act of 1984. The Department of State Police shall examine its LEADS database for persons registered as sex offenders under the Sex Offender Registration Act and shall identify those who are sex offenders and who have not complied with the provisions of Section 6 of that Act or whose address can not be verified under Section 8-5 of that Act and shall add all the information, including photographs if available, on those missing sex offenders to the Statewide Sex Offender Database.
(b) The Department of State Police must make the information contained in the Statewide Missing Sex Offender Database accessible on the Internet by means of a hyperlink labeled "Missing Sex Offender Information" on the Department's World Wide Web home page and on the Attorney General's I-SORT page. The Department of State Police must update that information as it deems necessary. The Internet page shall also include information that rewards may be available to persons who inform the Department of State Police or a local law enforcement agency of the whereabouts of a missing sex offender.
The Department of State Police may require that a person who seeks access to the missing sex offender information submit biographical information about himself or herself before permitting access to the missing sex offender information. The Department of State Police must promulgate rules in accordance with the Illinois Administrative Procedure Act to implement this subsection (b) and those rules must include procedures to ensure that the information in the database is accurate.
(c) The Department of State Police, Sex Offender Registration Unit, must develop and conduct training to educate all those entities involved in the Missing Sex Offender Registration Program.
(Source: P.A. 98-921, eff. 8-15-14.)

(730 ILCS 152/117)
Sec. 117. The Department of State Police shall promulgate rules to develop a list of sex offenders covered by this Act and a list of child care facilities, schools, and institutions of higher education eligible to receive notice under this Act, so that the list can be disseminated in a timely manner to law enforcement agencies having jurisdiction.
(Source: P.A. 92-828, eff. 8-22-02.)

(730 ILCS 152/120)
Sec. 120. Community notification of sex offenders.
(a) The sheriff of the county, except Cook County, shall disclose to the following the name, address, date of birth, place of employment, school attended, e-mail addresses, instant messaging identities, chat room identities, other Internet communications identities, all Uniform Resource Locators (URLs) registered or used by the sex offender, all blogs and other Internet sites maintained by the sex offender or to which the sex offender has uploaded any content or posted any messages or information, and offense or adjudication of all sex offenders required to register under Section 3 of the Sex Offender Registration Act:
(1) The boards of institutions of higher education or

other appropriate administrative offices of each non-public institution of higher education located in the county where the sex offender is required to register, resides, is employed, or is attending an institution of higher education;

(2) School boards of public school districts and the

principal or other appropriate administrative officer of each nonpublic school located in the county where the sex offender is required to register or is employed;

(3) Child care facilities located in the county where

the sex offender is required to register or is employed;

(4) Libraries located in the county where the sex

offender is required to register or is employed;

(5) Public libraries located in the county where the

sex offender is required to register or is employed;

(6) Public housing agencies located in the county

where the sex offender is required to register or is employed;

(7) The Illinois Department of Children and Family

Services;

(8) Social service agencies providing services to

minors located in the county where the sex offender is required to register or is employed;

(9) Volunteer organizations providing services to

minors located in the county where the sex offender is required to register or is employed; and

(10) A victim of a sex offense residing in the

county where the sex offender is required to register or is employed, who is not otherwise required to be notified under Section 4.5 of the Rights of Crime Victims and Witnesses Act or Section 75 of the Sexually Violent Persons Commitment Act.

(a-2) The sheriff of Cook County shall disclose to the following the name, address, date of birth, place of employment, school attended, e-mail addresses, instant messaging identities, chat room identities, other Internet communications identities, all Uniform Resource Locators (URLs) registered or used by the sex offender, all blogs and other Internet sites maintained by the sex offender or to which the sex offender has uploaded any content or posted any messages or information, and offense or adjudication of all sex offenders required to register under Section 3 of the Sex Offender Registration Act:
(1) School boards of public school districts and the

principal or other appropriate administrative officer of each nonpublic school located within the region of Cook County, as those public school districts and nonpublic schools are identified in LEADS, other than the City of Chicago, where the sex offender is required to register or is employed;

(2) Child care facilities located within the region

of Cook County, as those child care facilities are identified in LEADS, other than the City of Chicago, where the sex offender is required to register or is employed;

(3) The boards of institutions of higher education or

other appropriate administrative offices of each non-public institution of higher education located in the county, other than the City of Chicago, where the sex offender is required to register, resides, is employed, or attending an institution of higher education;

(4) Libraries located in the county, other than the

City of Chicago, where the sex offender is required to register, resides, is employed, or is attending an institution of higher education;

(5) Public libraries located in the county, other

than the City of Chicago, where the sex offender is required to register, resides, is employed, or attending an institution of higher education;

(6) Public housing agencies located in the county,

other than the City of Chicago, where the sex offender is required to register, resides, is employed, or attending an institution of higher education;

(7) The Illinois Department of Children and Family

Services;

(8) Social service agencies providing services to

minors located in the county, other than the City of Chicago, where the sex offender is required to register, resides, is employed, or attending an institution of higher education;

(9) Volunteer organizations providing services to

minors located in the county, other than the City of Chicago, where the sex offender is required to register, resides, is employed, or attending an institution of higher education; and

(10) A victim of a sex offense residing in the

county, other than the City of Chicago, where the sex offender is required to register, resides, is employed, or attends an institution of higher education, who is not otherwise required to be notified under Section 4.5 of the Rights of Crime Victims and Witnesses Act or Section 75 of the Sexually Violent Persons Commitment Act.

(a-3) The Chicago Police Department shall disclose to the following the name, address, date of birth, place of employment, school attended, e-mail addresses, instant messaging identities, chat room identities, other Internet communications identities, all Uniform Resource Locators (URLs) registered or used by the sex offender, all blogs and other Internet sites maintained by the sex offender or to which the sex offender has uploaded any content or posted any messages or information, and offense or adjudication of all sex offenders required to register under Section 3 of the Sex Offender Registration Act:
(1) School boards of public school districts and the

principal or other appropriate administrative officer of each nonpublic school located in the police district where the sex offender is required to register or is employed if the offender is required to register or is employed in the City of Chicago;

(2) Child care facilities located in the police

district where the sex offender is required to register or is employed if the offender is required to register or is employed in the City of Chicago;

(3) The boards of institutions of higher education or

other appropriate administrative offices of each non-public institution of higher education located in the police district where the sex offender is required to register, resides, is employed, or attending an institution of higher education in the City of Chicago;

(4) Libraries located in the police district where

the sex offender is required to register or is employed if the offender is required to register or is employed in the City of Chicago;

(5) Public libraries located in the police district

where the sex offender is required to register, resides, is employed, or attending an institution of higher education in the City of Chicago;

(6) Public housing agencies located in the police

district where the sex offender is required to register, resides, is employed, or attending an institution of higher education in the City of Chicago;

(7) The Illinois Department of Children and Family

Services;

(8) Social service agencies providing services to

minors located in the police district where the sex offender is required to register, resides, is employed, or attending an institution of higher education in the City of Chicago;

(9) Volunteer organizations providing services to

minors located in the police district where the sex offender is required to register, resides, is employed, or attending an institution of higher education in the City of Chicago; and

(10) A victim of a sex offense residing in the

police district where the sex offender is required to register, resides, is employed, or attends an institution of higher education in the City of Chicago, who is not otherwise required to be notified under Section 4.5 of the Rights of Crime Victims and Witnesses Act or Section 75 of the Sexually Violent Persons Commitment Act.

(a-4) The Department of State Police shall provide a list of sex offenders required to register to the Illinois Department of Children and Family Services.
(b) The Department of State Police and any law enforcement agency may disclose, in the Department's or agency's discretion, the following information to any person likely to encounter a sex offender, or sexual predator:
(1) The offender's name, address, date of birth,

e-mail addresses, instant messaging identities, chat room identities, and other Internet communications identities, all Uniform Resource Locators (URLs) registered or used by the sex offender, and all blogs and other Internet sites maintained by the sex offender or to which the sex offender has uploaded any content or posted any messages or information.

(2) The offense for which the offender was convicted.
(3) Adjudication as a sexually dangerous person.
(4) The offender's photograph or other such

information that will help identify the sex offender.

(5) Offender employment information, to protect

public safety.

(c) The name, address, date of birth, e-mail addresses, instant messaging identities, chat room identities, other Internet communications identities, all Uniform Resource Locators (URLs) registered or used by the sex offender, all blogs and other Internet sites maintained by the sex offender or to which the sex offender has uploaded any content or posted any messages or information, offense or adjudication, the county of conviction, license plate numbers for every vehicle registered in the name of the sex offender, the age of the sex offender at the time of the commission of the offense, the age of the victim at the time of the commission of the offense, and any distinguishing marks located on the body of the sex offender for sex offenders required to register under Section 3 of the Sex Offender Registration Act shall be open to inspection by the public as provided in this Section. Every municipal police department shall make available at its headquarters the information on all sex offenders who are required to register in the municipality under the Sex Offender Registration Act. The sheriff shall also make available at his or her headquarters the information on all sex offenders who are required to register under that Act and who live in unincorporated areas of the county. Sex offender information must be made available for public inspection to any person, no later than 72 hours or 3 business days from the date of the request. The request must be made in person, in writing, or by telephone. Availability must include giving the inquirer access to a facility where the information may be copied. A department or sheriff may charge a fee, but the fee may not exceed the actual costs of copying the information. An inquirer must be allowed to copy this information in his or her own handwriting. A department or sheriff must allow access to the information during normal public working hours. The sheriff or a municipal police department may publish the photographs of sex offenders where any victim was 13 years of age or younger and who are required to register in the municipality or county under the Sex Offender Registration Act in a newspaper or magazine of general circulation in the municipality or county or may disseminate the photographs of those sex offenders on the Internet or on television. The law enforcement agency may make available the information on all sex offenders residing within any county.
(d) The Department of State Police and any law enforcement agency having jurisdiction may, in the Department's or agency's discretion, place the information specified in subsection (b) on the Internet or in other media.
(e) (Blank).
(f) The administrator of a transitional housing facility for sex offenders shall comply with the notification procedures established in paragraph (4) of subsection (b) of Section 3-17-5 of the Unified Code of Corrections.
(g) A principal or teacher of a public or private elementary or secondary school shall notify the parents of children attending the school during school registration or during parent-teacher conferences that information about sex offenders is available to the public as provided in this Act.
(h) In order to receive notice under paragraph (10) of subsection (a), paragraph (10) of subsection (a-2), or paragraph (10) of subsection (a-3), the victim of the sex offense must notify the appropriate sheriff or the Chicago Police Department in writing, by facsimile transmission, or by e-mail that the victim desires to receive such notice.
(i) For purposes of this Section, "victim of a sex offense" means:
(1) the victim of the sex offense; or
(2) a single representative who may be the spouse,

parent, child, or sibling of a person killed during the course of a sex offense perpetrated against the person killed or the spouse, parent, child, or sibling of any victim of a sex offense who is physically or mentally incapable of comprehending or requesting notice.

(Source: P.A. 94-161, eff. 7-11-05; 94-168, eff. 1-1-06; 94-994, eff. 1-1-07; 95-229, eff. 8-16-07; 95-278, eff. 8-17-07; 95-640, eff. 6-1-08; 95-876, eff. 8-21-08; 95-896, eff. 1-1-09.)

(730 ILCS 152/121)
Sec. 121. Notification regarding juvenile offenders.
(a) The Department of State Police and any law enforcement agency having jurisdiction may, in the Department's or agency's discretion, only provide the information specified in subsection (b) of Section 120 of this Act, with respect to an adjudicated juvenile delinquent, to any person when that person's safety may be compromised for some reason related to the juvenile sex offender.
(b) The local law enforcement agency having jurisdiction to register the juvenile sex offender shall ascertain from the juvenile sex offender whether the juvenile sex offender is enrolled in school; and if so, shall provide a copy of the sex offender registration form only to the principal or chief administrative officer of the school and any guidance counselor designated by him or her. The registration form shall be kept separately from any and all school records maintained on behalf of the juvenile sex offender.
(Source: P.A. 94-168, eff. 1-1-06; 95-331, eff. 8-21-07.)

(730 ILCS 152/122)
Sec. 122. Special alerts. A law enforcement agency having jurisdiction may provide to the public a special alert list warning parents to be aware that sex offenders may attempt to contact children during holidays involving children, such as Halloween, Christmas, and Easter and to inform parents that information containing the names and addresses of registered sex offenders are accessible on the Internet by means of a hyperlink labeled "Sex Offender Information" on the Department of State Police's World Wide Web home page and are available for public inspection at the agency's headquarters.
(Source: P.A. 94-159, eff. 7-11-05; 95-331, eff. 8-21-07.)

(730 ILCS 152/125)
Sec. 125. (Repealed).
(Source: P.A. 89-707, eff. 6-1-97. Repealed by P.A. 90-193, eff. 7-24-97.)

(730 ILCS 152/130)
Sec. 130. Immunity. Notwithstanding any other provision of law to the contrary, any person who provides or fails to provide information relevant to the procedures set forth in this Law shall not be liable in any civil or criminal action. This immunity extends to the secondary release of any of this information legally obtained in conjunction with procedures set forth in this Law.
(Source: P.A. 89-428, eff. 6-1-96; 89-462, eff. 6-1-96; 89-707, eff. 6-1-97.)

(730 ILCS 152/195)
Sec. 195. (Amendatory provisions; text omitted).
(Source: P.A. 89-428, eff. 6-1-96; 89-462, eff. 6-1-96; text omitted.)

(730 ILCS 152/197)
Sec. 197. (Amendatory provisions; text omitted).
(Source: P.A. 89-428, eff. 6-1-96; 89-462, eff. 6-1-96; text omitted.)



Article 2 - Amendatory Provisions (Amendatory Provisions)

(730 ILCS 152/Art. 2 heading)



Article 3 - The Environmental Impact Fee Law (This Article Of P.A. 89-428, Re-Enacted; By P.A. 89-457, Is Compiled At 415 Ilcs 125/)

(730 ILCS 152/Art. 3 heading)

(730 ILCS 152/301)
Sec. 301. (This Section is compiled at 415 ILCS 125/301).
(Source: P.A. 89-428, eff. 1-1-96.)

(730 ILCS 152/305)
Sec. 305. (This Section is compiled at 415 ILCS 125/305).
(Source: P.A. 89-428, eff. 1-1-96.)

(730 ILCS 152/310)
Sec. 310. (This Section of P.A. 89-428 is compiled at 415 ILCS 125/310; P.A. 89-462 included a different Section 310 that contained unrelated amendatory provisions).
(Source: P.A. 89-428, eff. 1-1-96.)

(730 ILCS 152/315)
Sec. 315. (This Section is compiled at 415 ILCS 125/315).
(Source: P.A. 89-428, eff. 1-1-96.)

(730 ILCS 152/320)
Sec. 320. (This Section is compiled at 415 ILCS 125/320).
(Source: P.A. 89-428, eff. 1-1-96.)

(730 ILCS 152/325)
Sec. 325. (This Section is compiled at 415 ILCS 125/325).
(Source: P.A. 89-428, eff. 1-1-96.)

(730 ILCS 152/390)
Sec. 390. (This Section is compiled at 415 ILCS 125/390).
(Source: P.A. 89-428, eff. 1-1-96.)

(730 ILCS 152/391)
Sec. 391. (Amendatory provisions; text omitted).
(Source: P.A. 89-428, eff. 1-1-96; text omitted.)

(730 ILCS 152/392)
Sec. 392. (Amendatory provisions; text omitted).
(Source: P.A. 89-428, eff. 1-1-96; text omitted.)

(730 ILCS 152/395)
Sec. 395. (Amendatory provisions; text omitted).
(Source: P.A. 89-428, eff. 1-1-96; text omitted.)



Article 4 - Amendatory Provisions

(730 ILCS 152/Art. 4 heading)



Article 5 - Amendatory Provisions (Amendatory Provisions)

(730 ILCS 152/Art. 5 heading)



Article 6 - Amendatory Provisions (Amendatory Provisions)

(730 ILCS 152/Art. 6 heading)



Article 9 - Severability And Effective Date

(730 ILCS 152/Art. 9 heading)

(730 ILCS 152/905)
Sec. 905. Severability. The provisions of this Act are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 89-428, eff. 12-13-95; 89-462, eff. 5-29-96; 90-14, eff. 7-1-97.)

(730 ILCS 152/999)
(Text of Section from P.A. 89-428)
Sec. 999. Effective date. This Act takes effect upon becoming law, except that Article 1 takes effect June 1, 1996 and Article 3 takes effect January 1, 1996.
(Source: P.A. 89-428, eff. 12-13-95.)

(Text of Section from P.A. 89-462)
Sec. 999. Effective date. This Act takes effect upon becoming law, except that Article 1 takes effect June 1, 1996.
(Source: P.A. 89-462, eff. 5-29-96.)






730 ILCS 154/ - Murderer and Violent Offender Against Youth Registration Act.

(730 ILCS 154/1)
Sec. 1. Short title. This Act may be cited as the Murderer and Violent Offender Against Youth Registration Act.
(Source: P.A. 97-154, eff. 1-1-12.)

(730 ILCS 154/5)
Sec. 5. Definitions.
(a) As used in this Act, "violent offender against youth" means any person who is:
(1) charged pursuant to Illinois law, or any

substantially similar federal, Uniform Code of Military Justice, sister state, or foreign country law, with a violent offense against youth set forth in subsection (b) of this Section or the attempt to commit an included violent offense against youth, and:

(A) is convicted of such offense or an attempt to

commit such offense; or

(B) is found not guilty by reason of insanity of

such offense or an attempt to commit such offense; or

(C) is found not guilty by reason of insanity

pursuant to subsection (c) of Section 104-25 of the Code of Criminal Procedure of 1963 of such offense or an attempt to commit such offense; or

(D) is the subject of a finding not resulting in

an acquittal at a hearing conducted pursuant to subsection (a) of Section 104-25 of the Code of Criminal Procedure of 1963 for the alleged commission or attempted commission of such offense; or

(E) is found not guilty by reason of insanity

following a hearing conducted pursuant to a federal, Uniform Code of Military Justice, sister state, or foreign country law substantially similar to subsection (c) of Section 104-25 of the Code of Criminal Procedure of 1963 of such offense or of the attempted commission of such offense; or

(F) is the subject of a finding not resulting in

an acquittal at a hearing conducted pursuant to a federal, Uniform Code of Military Justice, sister state, or foreign country law substantially similar to subsection (c) of Section 104-25 of the Code of Criminal Procedure of 1963 for the alleged violation or attempted commission of such offense; or

(2) adjudicated a juvenile delinquent as the result

of committing or attempting to commit an act which, if committed by an adult, would constitute any of the offenses specified in subsection (b) or (c-5) of this Section or a violation of any substantially similar federal, Uniform Code of Military Justice, sister state, or foreign country law, or found guilty under Article V of the Juvenile Court Act of 1987 of committing or attempting to commit an act which, if committed by an adult, would constitute any of the offenses specified in subsection (b) or (c-5) of this Section or a violation of any substantially similar federal, Uniform Code of Military Justice, sister state, or foreign country law.

Convictions that result from or are connected with the same act, or result from offenses committed at the same time, shall be counted for the purpose of this Act as one conviction. Any conviction set aside pursuant to law is not a conviction for purposes of this Act.
For purposes of this Section, "convicted" shall have the same meaning as "adjudicated". For the purposes of this Act, a person who is defined as a violent offender against youth as a result of being adjudicated a juvenile delinquent under paragraph (2) of this subsection (a) upon attaining 17 years of age shall be considered as having committed the violent offense against youth on or after the 17th birthday of the violent offender against youth. Registration of juveniles upon attaining 17 years of age shall not extend the original registration of 10 years from the date of conviction.
(b) As used in this Act, "violent offense against youth" means:
(1) A violation of any of the following Sections of

the Criminal Code of 1961 or the Criminal Code of 2012, when the victim is a person under 18 years of age and the offense was committed on or after January 1, 1996:

10-1 (kidnapping),
10-2 (aggravated kidnapping),
10-3 (unlawful restraint),
10-3.1 (aggravated unlawful restraint).
An attempt to commit any of these offenses.
(2) First degree murder under Section 9-1 of the

Criminal Code of 1961 or the Criminal Code of 2012, when the victim was a person under 18 years of age and the defendant was at least 17 years of age at the time of the commission of the offense.

(3) Child abduction under paragraph (10) of

subsection (b) of Section 10-5 of the Criminal Code of 1961 or the Criminal Code of 2012 committed by luring or attempting to lure a child under the age of 16 into a motor vehicle, building, house trailer, or dwelling place without the consent of the parent or lawful custodian of the child for other than a lawful purpose and the offense was committed on or after January 1, 1998.

(4) A violation or attempted violation of the

following Section of the Criminal Code of 1961 or the Criminal Code of 2012 when the offense was committed on or after July 1, 1999:

10-4 (forcible detention, if the victim is under

18 years of age).

(4.1) Involuntary manslaughter under Section 9-3 of

the Criminal Code of 1961 or the Criminal Code of 2012 where baby shaking was the proximate cause of death of the victim of the offense.

(4.2) Endangering the life or health of a child

under Section 12-21.6 or 12C-5 of the Criminal Code of 1961 or the Criminal Code of 2012 that results in the death of the child where baby shaking was the proximate cause of the death of the child.

(4.3) Domestic battery resulting in bodily harm under

Section 12-3.2 of the Criminal Code of 1961 or the Criminal Code of 2012 when the defendant was 18 years or older and the victim was under 18 years of age and the offense was committed on or after July 26, 2010.

(4.4) A violation or attempted violation of any of

the following Sections or clauses of the Criminal Code of 1961 or the Criminal Code of 2012 when the victim was under 18 years of age and the offense was committed on or after (1) July 26, 2000 if the defendant was 18 years of age or older or (2) July 26, 2010 and the defendant was under the age of 18:

12-3.3 (aggravated domestic battery),
12-3.05(a)(1), 12-3.05(d)(2), 12-3.05(f)(1),

12-4(a), 12-4(b)(1), or 12-4(b)(14) (aggravated battery),

12-3.05(a)(2) or 12-4.1 (heinous battery),
12-3.05(b) or 12-4.3 (aggravated battery of a

child),

12-3.1(a-5) or 12-4.4 (aggravated battery of an

unborn child),

12-33 (ritualized abuse of a child).
(4.5) A violation or attempted violation of any of

the following Sections of the Criminal Code of 1961 or the Criminal Code of 2012 when the victim was under 18 years of age and the offense was committed on or after (1) August 1, 2001 if the defendant was 18 years of age or older or (2) August 1, 2011 and the defendant was under the age of 18:

12-3.05(e)(1), (2), (3), or (4) or 12-4.2

(aggravated battery with a firearm),

12-3.05(e)(5), (6), (7), or (8) or 12-4.2-5

(aggravated battery with a machine gun),

12-11 or 19-6 (home invasion).
(5) A violation of any former law of this State

substantially equivalent to any offense listed in this subsection (b).

(b-5) For the purposes of this Section, "first degree murder of an adult" means first degree murder under Section 9-1 of the Criminal Code of 1961 or the Criminal Code of 2012 when the victim was a person 18 years of age or older at the time of the commission of the offense.
(c) A conviction for an offense of federal law, Uniform Code of Military Justice, or the law of another state or a foreign country that is substantially equivalent to any offense listed in subsections (b) and (c-5) of this Section shall constitute a conviction for the purpose of this Act.
(c-5) A person at least 17 years of age at the time of the commission of the offense who is convicted of first degree murder under Section 9-1 of the Criminal Code of 1961 or the Criminal Code of 2012, against a person under 18 years of age, shall be required to register for natural life. A conviction for an offense of federal, Uniform Code of Military Justice, sister state, or foreign country law that is substantially equivalent to any offense listed in this subsection (c-5) shall constitute a conviction for the purpose of this Act. This subsection (c-5) applies to a person who committed the offense before June 1, 1996 only if the person is incarcerated in an Illinois Department of Corrections facility on August 20, 2004.
(c-6) A person who is convicted or adjudicated delinquent of first degree murder of an adult shall be required to register for a period of 10 years after conviction or adjudication if not confined to a penal institution, hospital, or any other institution or facility, and if confined, for a period of 10 years after parole, discharge, or release from any such facility. A conviction for an offense of federal, Uniform Code of Military Justice, sister state, or foreign country law that is substantially equivalent to any offense listed in subsection (c-6) of this Section shall constitute a conviction for the purpose of this Act. This subsection (c-6) does not apply to those individuals released from incarceration more than 10 years prior to January 1, 2012 (the effective date of Public Act 97-154).
(d) As used in this Act, "law enforcement agency having jurisdiction" means the Chief of Police in each of the municipalities in which the violent offender against youth expects to reside, work, or attend school (1) upon his or her discharge, parole or release or (2) during the service of his or her sentence of probation or conditional discharge, or the Sheriff of the county, in the event no Police Chief exists or if the offender intends to reside, work, or attend school in an unincorporated area. "Law enforcement agency having jurisdiction" includes the location where out-of-state students attend school and where out-of-state employees are employed or are otherwise required to register.
(e) As used in this Act, "supervising officer" means the assigned Illinois Department of Corrections parole agent or county probation officer.
(f) As used in this Act, "out-of-state student" means any violent offender against youth who is enrolled in Illinois, on a full-time or part-time basis, in any public or private educational institution, including, but not limited to, any secondary school, trade or professional institution, or institution of higher learning.
(g) As used in this Act, "out-of-state employee" means any violent offender against youth who works in Illinois, regardless of whether the individual receives payment for services performed, for a period of time of 10 or more days or for an aggregate period of time of 30 or more days during any calendar year. Persons who operate motor vehicles in the State accrue one day of employment time for any portion of a day spent in Illinois.
(h) As used in this Act, "school" means any public or private educational institution, including, but not limited to, any elementary or secondary school, trade or professional institution, or institution of higher education.
(i) As used in this Act, "fixed residence" means any and all places that a violent offender against youth resides for an aggregate period of time of 5 or more days in a calendar year.
(j) As used in this Act, "baby shaking" means the vigorous shaking of an infant or a young child that may result in bleeding inside the head and cause one or more of the following conditions: irreversible brain damage; blindness, retinal hemorrhage, or eye damage; cerebral palsy; hearing loss; spinal cord injury, including paralysis; seizures; learning disability; central nervous system injury; closed head injury; rib fracture; subdural hematoma; or death.
(Source: P.A. 96-1115, eff. 1-1-11; 96-1294, eff. 7-26-10; 97-154, eff. 1-1-12; 97-333, eff. 8-12-11; 97-432, eff. 8-16-11; 97-1108, eff. 1-1-13; 97-1109, eff. 1-1-13; 97-1150, eff. 1-25-13.)

(730 ILCS 154/10)
Sec. 10. Duty to register.
(a) A violent offender against youth shall, within the time period prescribed in subsections (b) and (c), register in person and provide accurate information as required by the Department of State Police. Such information shall include a current photograph, current address, current place of employment, the employer's telephone number, school attended, extensions of the time period for registering as provided in this Act and, if an extension was granted, the reason why the extension was granted and the date the violent offender against youth was notified of the extension. A person who has been adjudicated a juvenile delinquent for an act which, if committed by an adult, would be a violent offense against youth shall register as an adult violent offender against youth within 10 days after attaining 17 years of age. The violent offender against youth shall register:
(1) with the chief of police in the municipality in

which he or she resides or is temporarily domiciled for a period of time of 5 or more days, unless the municipality is the City of Chicago, in which case he or she shall register at a fixed location designated by the Superintendent of the Chicago Police Department; or

(2) with the sheriff in the county in which he or she

resides or is temporarily domiciled for a period of time of 5 or more days in an unincorporated area or, if incorporated, no police chief exists.

If the violent offender against youth is employed at or attends an institution of higher education, he or she shall register:
(i) with the chief of police in the municipality in

which he or she is employed at or attends an institution of higher education, unless the municipality is the City of Chicago, in which case he or she shall register at a fixed location designated by the Superintendent of the Chicago Police Department; or

(ii) with the sheriff in the county in which he or

she is employed or attends an institution of higher education located in an unincorporated area, or if incorporated, no police chief exists.

For purposes of this Act, the place of residence or temporary domicile is defined as any and all places where the violent offender against youth resides for an aggregate period of time of 5 or more days during any calendar year. Any person required to register under this Act who lacks a fixed address or temporary domicile must notify, in person, the agency of jurisdiction of his or her last known address within 5 days after ceasing to have a fixed residence.
Any person who lacks a fixed residence must report weekly, in person, with the sheriff's office of the county in which he or she is located in an unincorporated area, or with the chief of police in the municipality in which he or she is located. The agency of jurisdiction will document each weekly registration to include all the locations where the person has stayed during the past 7 days.
The violent offender against youth shall provide accurate information as required by the Department of State Police. That information shall include the current place of employment of the violent offender against youth.
(a-5) An out-of-state student or out-of-state employee shall, within 5 days after beginning school or employment in this State, register in person and provide accurate information as required by the Department of State Police. Such information will include current place of employment, school attended, and address in state of residence. The out-of-state student or out-of-state employee shall register:
(1) with the chief of police in the municipality in

which he or she attends school or is employed for a period of time of 5 or more days or for an aggregate period of time of more than 30 days during any calendar year, unless the municipality is the City of Chicago, in which case he or she shall register at a fixed location designated by the Superintendent of the Chicago Police Department; or

(2) with the sheriff in the county in which he or she

attends school or is employed for a period of time of 5 or more days or for an aggregate period of time of more than 30 days during any calendar year in an unincorporated area or, if incorporated, no police chief exists.

The out-of-state student or out-of-state employee shall provide accurate information as required by the Department of State Police. That information shall include the out-of-state student's current place of school attendance or the out-of-state employee's current place of employment.
(b) Any violent offender against youth regardless of any initial, prior, or other registration, shall, within 5 days of beginning school, or establishing a residence, place of employment, or temporary domicile in any county, register in person as set forth in subsection (a) or (a-5).
(c) The registration for any person required to register under this Act shall be as follows:
(1) Except as provided in paragraph (3) of this

subsection (c), any person who has not been notified of his or her responsibility to register shall be notified by a criminal justice entity of his or her responsibility to register. Upon notification the person must then register within 5 days of notification of his or her requirement to register. If notification is not made within the offender's 10 year registration requirement, and the Department of State Police determines no evidence exists or indicates the offender attempted to avoid registration, the offender will no longer be required to register under this Act.

(2) Except as provided in paragraph (3) of this

subsection (c), any person convicted on or after the effective date of this Act shall register in person within 5 days after the entry of the sentencing order based upon his or her conviction.

(3) Any person unable to comply with the registration

requirements of this Act because he or she is confined, institutionalized, or imprisoned in Illinois on or after the effective date of this Act shall register in person within 5 days of discharge, parole or release.

(4) The person shall provide positive identification

and documentation that substantiates proof of residence at the registering address.

(5) The person shall pay a $20 initial registration

fee and a $10 annual renewal fee. The fees shall be deposited into the Murderer and Violent Offender Against Youth Registration Fund. The fees shall be used by the registering agency for official purposes. The agency shall establish procedures to document receipt and use of the funds. The law enforcement agency having jurisdiction may waive the registration fee if it determines that the person is indigent and unable to pay the registration fee.

(d) Within 5 days after obtaining or changing employment, a person required to register under this Section must report, in person to the law enforcement agency having jurisdiction, the business name and address where he or she is employed. If the person has multiple businesses or work locations, every business and work location must be reported to the law enforcement agency having jurisdiction.
(Source: P.A. 99-755, eff. 8-5-16.)

(730 ILCS 154/11)
Sec. 11. Transfer from the sex offender registry.
(a) The registration information for a person registered under the Sex Offender Registration Act who was convicted or adjudicated for an offense listed in subsection (b) of Section 5 of this Act may only be transferred to the Murderer and Violent Offender Against Youth Registry if all the following conditions are met:
(1) The offender's sole offense requiring

registration was a conviction or adjudication for an offense or offenses listed in subsection (b) of Section 5 of this Act.

(2) The State's Attorney's Office in the county in

which the offender was convicted has verified, on a form prescribed by the Illinois State Police, that the person's crime that required or requires registration was not sexually motivated as defined in Section 10 of the Sex Offender Management Board Act.

(3) The completed form has been received by the

registering law enforcement agency and the Illinois State Police's Sex Offender Registration Unit.

(b) Transfer under this Section shall not extend the registration period for offenders who were registered under the Sex Offender Registration Act.
(Source: P.A. 97-154, eff. 1-1-12.)

(730 ILCS 154/15)
Sec. 15. Discharge of violent offender against youth. Discharge of violent offender against youth from Department of Corrections facility or other penal institution; duties of official in charge. Any violent offender against youth who is discharged, paroled, or released from a Department of Corrections facility, a facility where such person was placed by the Department of Corrections or another penal institution, and whose liability for registration has not terminated under Section 40 shall, prior to discharge, parole or release from the facility or institution, be informed of his or her duty to register in person within 5 days of release by the facility or institution in which he or she was confined. The facility or institution shall also inform any person who must register that if he or she establishes a residence outside of the State of Illinois, is employed outside of the State of Illinois, or attends school outside of the State of Illinois, he or she must register in the new state within 5 days after establishing the residence, beginning employment, or beginning school.
The facility shall require the person to read and sign such form as may be required by the Department of State Police stating that the duty to register and the procedure for registration has been explained to him or her and that he or she understands the duty to register and the procedure for registration. The facility shall further advise the person in writing that the failure to register or other violation of this Act shall result in revocation of parole, aftercare release, mandatory supervised release or conditional release. The facility shall obtain information about where the person expects to reside, work, and attend school upon his or her discharge, parole or release and shall report the information to the Department of State Police. The facility shall give one copy of the form to the person and shall send one copy to each of the law enforcement agencies having jurisdiction where the person expects to reside, work, and attend school upon his or her discharge, parole or release and retain one copy for the files. Electronic data files which includes all notification form information and photographs of violent offenders against youth being released from an Illinois Department of Corrections or Illinois Department of Juvenile Justice facility will be shared on a regular basis as determined between the Department of State Police, the Department of Corrections and Department of Juvenile Justice.
(Source: P.A. 98-558, eff. 1-1-14.)

(730 ILCS 154/20)
Sec. 20. Release of violent offender against youth; duties of the Court. Any violent offender against youth who is released on probation or discharged upon payment of a fine because of the commission of one of the offenses defined in subsection (b) of Section 5 of this Act, shall, prior to such release be informed of his or her duty to register under this Act by the Court in which he or she was convicted. The Court shall also inform any person who must register that if he or she establishes a residence outside of the State of Illinois, is employed outside of the State of Illinois, or attends school outside of the State of Illinois, he or she must register in the new state within 5 days after establishing the residence, beginning employment, or beginning school. The Court shall require the person to read and sign such form as may be required by the Department of State Police stating that the duty to register and the procedure for registration has been explained to him or her and that he or she understands the duty to register and the procedure for registration. The Court shall further advise the person in writing that the failure to register or other violation of this Act shall result in probation revocation. The Court shall obtain information about where the person expects to reside, work, and attend school upon his or her release, and shall report the information to the Department of State Police. The Court shall give one copy of the form to the person and retain the original in the court records. The Department of State Police shall notify the law enforcement agencies having jurisdiction where the person expects to reside, work and attend school upon his or her release.
(Source: P.A. 94-945, eff. 6-27-06.)

(730 ILCS 154/25)
Sec. 25. Discharge of violent offender against youth from hospital. Discharge of violent offender against youth from a hospital or other treatment facility; duties of the official in charge. Any violent offender against youth who is discharged or released from a hospital or other treatment facility where he or she was confined shall be informed by the hospital or treatment facility in which he or she was confined, prior to discharge or release from the hospital or treatment facility, of his or her duty to register under this Act.
The facility shall require the person to read and sign such form as may be required by the Department of State Police stating that the duty to register and the procedure for registration have been explained to him or her and that he or she understands the duty to register and the procedure for registration. The facility shall give one copy of the form to the person, retain one copy for its records, and forward the original to the Department of State Police. The facility shall obtain information about where the person expects to reside, work, and attend school upon his or her discharge, parole, or release and shall report the information to the Department of State Police within 3 days. The facility or institution shall also inform any person who must register that if he or she establishes a residence outside of the State of Illinois, is employed outside of the State of Illinois, or attends school outside of the State of Illinois, he or she must register in the new state within 5 days after establishing the residence, beginning school, or beginning employment. The Department of State Police shall notify the law enforcement agencies having jurisdiction where the person expects to reside, work, and attend school upon his or her release.
(Source: P.A. 94-945, eff. 6-27-06.)

(730 ILCS 154/30)
Sec. 30. Duty to report; change of address, school, or employment; duty to inform. Any violent offender against youth who is required to register under this Act shall report in person to the appropriate law enforcement agency with whom he or she last registered within one year from the date of last registration and every year thereafter and at such other times at the request of the law enforcement agency not to exceed 4 times a year. If any person required to register under this Act lacks a fixed residence or temporary domicile, he or she must notify, in person, the agency of jurisdiction of his or her last known address within 5 days after ceasing to have a fixed residence and if the offender leaves the last jurisdiction of residence, he or she must, within 48 hours after leaving, register in person with the new agency of jurisdiction. If any other person required to register under this Act changes his or her residence address, place of employment, or school, he or she shall report in person to the law enforcement agency with whom he or she last registered of his or her new address, change in employment, or school and register, in person, with the appropriate law enforcement agency within the time period specified in Section 10. The law enforcement agency shall, within 3 days of the reporting in person by the person required to register under this Act, notify the Department of State Police of the new place of residence, change in employment, or school.
If any person required to register under this Act intends to establish a residence or employment outside of the State of Illinois, at least 10 days before establishing that residence or employment, he or she shall report in person to the law enforcement agency with which he or she last registered of his or her out-of-state intended residence or employment. The law enforcement agency with which such person last registered shall, within 3 days after the reporting in person of the person required to register under this Act of an address or employment change, notify the Department of State Police. The Department of State Police shall forward such information to the out-of-state law enforcement agency having jurisdiction in the form and manner prescribed by the Department of State Police.
(Source: P.A. 94-945, eff. 6-27-06.)

(730 ILCS 154/35)
Sec. 35. Out-of-State employee or student; duty to report change. Every out-of-state student or out-of-state employee must notify the agency having jurisdiction of any change of employment or change of educational status, in writing, within 5 days of the change. The law enforcement agency shall, within 3 days after receiving the notice, enter the appropriate changes into LEADS.
(Source: P.A. 94-945, eff. 6-27-06.)

(730 ILCS 154/40)
Sec. 40. Duration of registration. A person who becomes subject to registration under this Article who has previously been subject to registration under this Article or under the Sex Offender Registration Act or similar registration requirements of other jurisdictions shall register for the period of his or her natural life if not confined to a penal institution, hospital, or other institution or facility, and if confined, for the period of his or her natural life after parole, discharge, or release from any such facility. Any other person who is required to register under this Act shall be required to register for a period of 10 years after conviction or adjudication if not confined to a penal institution, hospital or any other institution or facility, and if confined, for a period of 10 years after parole, discharge or release from any such facility. A violent offender against youth who is allowed to leave a county, State, or federal facility for the purposes of work release, education, or overnight visitations shall be required to register within 5 days of beginning such a program. Liability for registration terminates at the expiration of 10 years from the date of conviction or adjudication if not confined to a penal institution, hospital or any other institution or facility and if confined, at the expiration of 10 years from the date of parole, discharge or release from any such facility, providing such person does not, during that period, again become liable to register under the provisions of this Act. Reconfinement due to a violation of parole or other circumstances that relates to the original conviction or adjudication shall extend the period of registration to 10 years after final parole, discharge, or release. The Director of State Police, consistent with administrative rules, shall extend for 10 years the registration period of any violent offender against youth who fails to comply with the provisions of this Act. The registration period for any violent offender against youth who fails to comply with any provision of the Act shall extend the period of registration by 10 years beginning from the first date of registration after the violation. If the registration period is extended, the Department of State Police shall send a registered letter to the law enforcement agency where the violent offender against youth resides within 3 days after the extension of the registration period. The violent offender against youth shall report to that law enforcement agency and sign for that letter. One copy of that letter shall be kept on file with the law enforcement agency of the jurisdiction where the violent offender against youth resides and one copy shall be returned to the Department of State Police.
(Source: P.A. 94-945, eff. 6-27-06; 95-169, eff. 8-14-07.)

(730 ILCS 154/45)
Sec. 45. Registration requirements. Registration as required by this Act shall consist of a statement in writing signed by the person giving the information that is required by the Department of State Police, which may include the fingerprints and must include a current photograph of the person, to be updated annually. The registration information must include whether the person is a violent offender against youth. Within 3 days, the registering law enforcement agency shall forward any required information to the Department of State Police. The registering law enforcement agency shall enter the information into the Law Enforcement Agencies Data System (LEADS) as provided in Sections 6 and 7 of the Intergovernmental Missing Child Recovery Act of 1984.
(Source: P.A. 94-945, eff. 6-27-06.)

(730 ILCS 154/50)
Sec. 50. Verification requirements.
(a) The agency having jurisdiction shall verify the address of violent offenders against youth required to register with their agency at least once per year. The verification must be documented in LEADS in the form and manner required by the Department of State Police.
(b) The supervising officer or aftercare specialist, shall, within 15 days of sentencing to probation or release from an Illinois Department of Corrections facility or other penal institution, contact the law enforcement agency in the jurisdiction which the violent offender against youth designated as his or her intended residence and verify compliance with the requirements of this Act. Revocation proceedings shall be immediately commenced against a violent offender against youth on probation, parole, aftercare release, or mandatory supervised release who fails to comply with the requirements of this Act.
(Source: P.A. 98-558, eff. 1-1-14.)

(730 ILCS 154/55)
Sec. 55. Public inspection of registration data. Except as provided in the Murderer and Violent Offender Against Youth Community Notification Law, the statements or any other information required by this Act shall not be open to inspection by the public, or by any person other than by a law enforcement officer or other individual as may be authorized by law and shall include law enforcement agencies of this State, any other state, or of the federal government. Similar information may be requested from any law enforcement agency of another state or of the federal government for purposes of this Act. It is a Class B misdemeanor to permit the unauthorized release of any information required by this Act.
(Source: P.A. 97-154, eff. 1-1-12.)

(730 ILCS 154/60)
Sec. 60. Penalty. Any person who is required to register under this Act who violates any of the provisions of this Act and any person who is required to register under this Act who seeks to change his or her name under Article XXI of the Code of Civil Procedure is guilty of a Class 3 felony. Any person who is convicted for a violation of this Act for a second or subsequent time is guilty of a Class 2 felony. Any person who is required to register under this Act who knowingly or wilfully gives material information required by this Act that is false is guilty of a Class 3 felony. Any person convicted of a violation of any provision of this Act shall, in addition to any other penalty required by law, be required to serve a minimum period of 7 days confinement in the local county jail. The court shall impose a mandatory minimum fine of $500 for failure to comply with any provision of this Act. These fines shall be deposited into the Murderer and Violent Offender Against Youth Registration Fund. Any violent offender against youth who violates any provision of this Act may be arrested and tried in any Illinois county where the violent offender against youth can be located. The local police department or sheriff's office is not required to determine whether the person is living within its jurisdiction.
(Source: P.A. 99-78, eff. 7-20-15.)

(730 ILCS 154/65)
Sec. 65. Murderer and Violent Offender Against Youth Registration Fund. There is created the Murderer and Violent Offender Against Youth Registration Fund. Moneys in the Fund shall be used to cover costs incurred by the criminal justice system to administer this Act. The Department of State Police shall establish and promulgate rules and procedures regarding the administration of this Fund. Fifty percent of the moneys in the Fund shall be allocated by the Department for sheriffs' offices and police departments. The remaining moneys in the Fund shall be allocated to the Illinois State Police for education and administration of the Act.
(Source: P.A. 97-154, eff. 1-1-12.)

(730 ILCS 154/70)
Sec. 70. Access to State of Illinois databases. The Department of State Police shall have access to State of Illinois databases containing information that may help in the identification or location of persons required to register under this Act. Interagency agreements shall be implemented, consistent with security and procedures established by the State agency and consistent with the laws governing the confidentiality of the information in the databases. Information shall be used only for administration of this Act.
(Source: P.A. 94-945, eff. 6-27-06.)

(730 ILCS 154/75)
Sec. 75. Murderer and Violent Offender Against Youth Community Notification Law. Sections 75 through 105 of this Act may be cited as the Murderer and Violent Offender Against Youth Community Notification Law.
(Source: P.A. 97-154, eff. 1-1-12.)

(730 ILCS 154/80)
Sec. 80. Definition. As used in Sections 75 through 105, the following definition applies:
"Child care facilities" has the meaning set forth in the Child Care Act of 1969, but does not include licensed foster homes.
(Source: P.A. 94-945, eff. 6-27-06.)

(730 ILCS 154/85)
Sec. 85. Murderer and Violent Offender Against Youth Database.
(a) The Department of State Police shall establish and maintain a Statewide Murderer and Violent Offender Against Youth Database for the purpose of identifying violent offenders against youth and making that information available to the persons specified in Section 95. The Database shall be created from the Law Enforcement Agencies Data System (LEADS) established under Section 6 of the Intergovernmental Missing Child Recovery Act of 1984. The Department of State Police shall examine its LEADS database for persons registered as violent offenders against youth under this Act and shall identify those who are violent offenders against youth and shall add all the information, including photographs if available, on those violent offenders against youth to the Statewide Murderer and Violent Offender Against Youth Database.
(b) The Department of State Police must make the information contained in the Statewide Murderer and Violent Offender Against Youth Database accessible on the Internet by means of a hyperlink labeled "Murderer and Violent Offender Against Youth Information" on the Department's World Wide Web home page. The Department of State Police must update that information as it deems necessary.
The Department of State Police may require that a person who seeks access to the violent offender against youth information submit biographical information about himself or herself before permitting access to the violent offender against youth information. The Department of State Police must promulgate rules in accordance with the Illinois Administrative Procedure Act to implement this subsection (b) and those rules must include procedures to ensure that the information in the database is accurate.
(c) The Department of State Police must develop and conduct training to educate all those entities involved in the Murderer and Violent Offender Against Youth Registration Program.
(d) The Department of State Police shall commence the duties prescribed in the Murderer and Violent Offender Against Youth Registration Act within 12 months after the effective date of this Act.
(Source: P.A. 97-154, eff. 1-1-12.)

(730 ILCS 154/86)
Sec. 86. Verification that offense was not sexually motivated. Any person who is convicted of any of the offenses listed in subsection (b) of Section 5 of this Act on or after the effective date of this Act, shall be required to register as an offender on the Murderer and Violent Offender Against Youth Registry if, at the time of sentencing, the sentencing court verifies in writing that the offense was not sexually motivated as defined in Section 10 of the Sex Offender Management Board Act. If the offense was sexually motivated, the offender shall be required to register pursuant to the Sex Offender Registration Act.
(Source: P.A. 97-154, eff. 1-1-12.)

(730 ILCS 154/90)
Sec. 90. List of violent offenders against youth; list of facilities, schools, and institutions of higher education. The Department of State Police shall promulgate rules to develop a list of violent offenders against youth covered by this Act and a list of child care facilities, schools, and institutions of higher education eligible to receive notice under this Act, so that the list can be disseminated in a timely manner to law enforcement agencies having jurisdiction.
(Source: P.A. 94-945, eff. 6-27-06.)

(730 ILCS 154/95)
Sec. 95. Community notification of violent offenders against youth.
(a) The sheriff of the county, except Cook County, shall disclose to the following the name, address, date of birth, place of employment, school attended, and offense or adjudication of all violent offenders against youth required to register under Section 10 of this Act:
(1) The boards of institutions of higher education or

other appropriate administrative offices of each non-public institution of higher education located in the county where the violent offender against youth is required to register, resides, is employed, or is attending an institution of higher education; and

(2) School boards of public school districts and the

principal or other appropriate administrative officer of each nonpublic school located in the county where the violent offender against youth is required to register or is employed; and

(3) Child care facilities located in the county where

the violent offender against youth is required to register or is employed; and

(4) Libraries located in the county where the violent

offender against youth is required to register or is employed.

(a-2) The sheriff of Cook County shall disclose to the following the name, address, date of birth, place of employment, school attended, and offense or adjudication of all violent offenders against youth required to register under Section 10 of this Act:
(1) School boards of public school districts and the

principal or other appropriate administrative officer of each nonpublic school located within the region of Cook County, as those public school districts and nonpublic schools are identified in LEADS, other than the City of Chicago, where the violent offender against youth is required to register or is employed; and

(2) Child care facilities located within the region

of Cook County, as those child care facilities are identified in LEADS, other than the City of Chicago, where the violent offender against youth is required to register or is employed; and

(3) The boards of institutions of higher education or

other appropriate administrative offices of each non-public institution of higher education located in the county, other than the City of Chicago, where the violent offender against youth is required to register, resides, is employed, or attending an institution of higher education; and

(4) Libraries located in the county, other than the

City of Chicago, where the violent offender against youth is required to register, resides, is employed, or is attending an institution of higher education.

(a-3) The Chicago Police Department shall disclose to the following the name, address, date of birth, place of employment, school attended, and offense or adjudication of all violent offenders against youth required to register under Section 10 of this Act:
(1) School boards of public school districts and the

principal or other appropriate administrative officer of each nonpublic school located in the police district where the violent offender against youth is required to register or is employed if the offender is required to register or is employed in the City of Chicago; and

(2) Child care facilities located in the police

district where the violent offender against youth is required to register or is employed if the offender is required to register or is employed in the City of Chicago; and

(3) The boards of institutions of higher education or

other appropriate administrative offices of each non-public institution of higher education located in the police district where the violent offender against youth is required to register, resides, is employed, or attending an institution of higher education in the City of Chicago; and

(4) Libraries located in the police district where

the violent offender against youth is required to register or is employed if the offender is required to register or is employed in the City of Chicago.

(a-4) The Department of State Police shall provide a list of violent offenders against youth required to register to the Illinois Department of Children and Family Services.
(b) The Department of State Police and any law enforcement agency may disclose, in the Department's or agency's discretion, the following information to any person likely to encounter a violent offender against youth:
(1) The offender's name, address, and date of birth.
(2) The offense for which the offender was convicted.
(3) The offender's photograph or other such

information that will help identify the violent offender against youth.

(4) Offender employment information, to protect

public safety.

(c) The name, address, date of birth, and offense or adjudication for violent offenders against youth required to register under Section 10 of this Act shall be open to inspection by the public as provided in this Section. Every municipal police department shall make available at its headquarters the information on all violent offenders against youth who are required to register in the municipality under this Act. The sheriff shall also make available at his or her headquarters the information on all violent offenders against youth who are required to register under this Act and who live in unincorporated areas of the county. Violent offender against youth information must be made available for public inspection to any person, no later than 72 hours or 3 business days from the date of the request. The request must be made in person, in writing, or by telephone. Availability must include giving the inquirer access to a facility where the information may be copied. A department or sheriff may charge a fee, but the fee may not exceed the actual costs of copying the information. An inquirer must be allowed to copy this information in his or her own handwriting. A department or sheriff must allow access to the information during normal public working hours. The sheriff or a municipal police department may publish the photographs of violent offenders against youth where any victim was 13 years of age or younger and who are required to register in the municipality or county under this Act in a newspaper or magazine of general circulation in the municipality or county or may disseminate the photographs of those violent offenders against youth on the Internet or on television. The law enforcement agency may make available the information on all violent offenders against youth residing within any county.
(d) The Department of State Police and any law enforcement agency having jurisdiction may, in the Department's or agency's discretion, place the information specified in subsection (b) on the Internet or in other media.
(Source: P.A. 94-945, eff. 6-27-06; 95-278, eff. 8-17-07.)

(730 ILCS 154/100)
Sec. 100. Notification regarding juvenile offenders.
(a) The Department of State Police and any law enforcement agency having jurisdiction may, in the Department's or agency's discretion, only provide the information specified in subsection (b) of Section 95, with respect to an adjudicated juvenile delinquent, to any person when that person's safety may be compromised for some reason related to the juvenile violent offender against youth.
(b) The local law enforcement agency having jurisdiction to register the juvenile violent offender against youth shall ascertain from the juvenile violent offender against youth whether the juvenile violent offender against youth is enrolled in school; and if so, shall provide a copy of the violent offender against youth registration form only to the principal or chief administrative officer of the school and any guidance counselor designated by him or her. The registration form shall be kept separately from any and all school records maintained on behalf of the juvenile violent offender against youth.
(Source: P.A. 94-945, eff. 6-27-06.)

(730 ILCS 154/105)
Sec. 105. Special alerts. A law enforcement agency having jurisdiction may provide to the public a special alert list warning parents to be aware that violent offenders against youth may attempt to contact children during holidays involving children, such as Halloween, Christmas, and Easter and informing parents that information containing the names and addresses of registered violent offenders against youth are accessible on the Internet by means of a hyperlink labeled "Violent Offender Against Youth Information" on the Department of State Police's World Wide Web home page and are available for public inspection at the agency's headquarters.
(Source: P.A. 94-945, eff. 6-27-06.)

(730 ILCS 154/1005)
Sec. 1005. (Amendatory provisions; text omitted).
(Source: P.A. 94-945, eff. 6-27-06; text omitted.)

(730 ILCS 154/1010)
Sec. 1010. (Amendatory provisions; text omitted).
(Source: P.A. 94-945, eff. 6-27-06; text omitted.)

(730 ILCS 154/1015)
Sec. 1015. (Amendatory provisions; text omitted).
(Source: P.A. 94-945, eff. 6-27-06; text omitted.)

(730 ILCS 154/1020)
Sec. 1020. (Amendatory provisions; text omitted).
(Source: P.A. 94-945, eff. 6-27-06; text omitted.)

(730 ILCS 154/1025)
Sec. 1025. (Amendatory provisions; text omitted).
(Source: P.A. 94-945, eff. 6-27-06; text omitted.)

(730 ILCS 154/1030)
Sec. 1030. (Amendatory provisions; text omitted).
(Source: P.A. 94-945, eff. 6-27-06; text omitted.)

(730 ILCS 154/9999)
Sec. 9999. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 94-945, eff. 6-27-06.)



730 ILCS 155/ - Prisoner Interchange Act.

(730 ILCS 155/0.01) (from Ch. 75, par. 60)
Sec. 0.01. Short title. This Act may be cited as the Prisoner Interchange Act.
(Source: P.A. 86-1324.)

(730 ILCS 155/1) (from Ch. 75, par. 61)
Sec. 1. The warden or superintendent of any penal institution in any county, township, city, village or incorporated town to which prisoners have been committed for imprisonment for conviction of misdemeanors or for nonpayment of fines for violation of state law, ordinance, resolution, rule or regulation of a township, city, village or incorporated town may recommit such prisoners to confinement in any other penal institution in the county in which, by contract or otherwise, such prisoners may be held, but only with the consent of the warden or superintendent of the other penal institution. In making such recommitment the warden or superintendent shall take into consideration the nature of the offense, the character of the offender, whether the offender should be held under maximum security conditions and any other condition pertinent to such decision. The warden or superintendent may recommit prisoners committed to his institution to be confined in another penal institution in which he may hold prisoners when in his judgment, such recommitment will be beneficial to the welfare or rehabilitation of the prisoner or is desirable to relieve overcrowding in any such penal institution.
Appropriate records of such recommitments shall be kept by the wardens or superintendents of both penal institutions. Such recommitments shall not operate to lengthen or shorten the term of imprisonment of prisoners.
(Source: Laws 1965, p. 472.)



730 ILCS 166/ - Drug Court Treatment Act.

(730 ILCS 166/1)
Sec. 1. Short title. This Act may be cited as the Drug Court Treatment Act.
(Source: P.A. 92-58, eff. 1-1-02.)

(730 ILCS 166/5)
Sec. 5. Purposes. The General Assembly recognizes that the use and abuse of drugs has a dramatic effect on the criminal justice system in the State of Illinois. There is a critical need for a criminal justice system program that will reduce the incidence of drug use, drug addiction, and crimes committed as a result of drug use and drug addiction. It is the intent of the General Assembly to create specialized drug courts with the necessary flexibility to meet the drug problems in the State of Illinois.
(Source: P.A. 92-58, eff. 1-1-02.)

(730 ILCS 166/10)
Sec. 10. Definitions. As used in this Act:
"Drug court", "drug court program", or "program" means an immediate and highly structured judicial intervention process for substance abuse treatment of eligible defendants that brings together substance abuse professionals, local social programs, and intensive judicial monitoring in accordance with the nationally recommended 10 key components of drug courts.
"Drug court professional" means a member of the drug court team, including but not limited to a judge, prosecutor, defense attorney, probation officer, coordinator, treatment provider, or peer recovery coach.
"Pre-adjudicatory drug court program" means a program that allows the defendant, with the consent of the prosecution, to expedite the defendant's criminal case before conviction or before filing of a criminal case and requires successful completion of the drug court program as part of the agreement.
"Post-adjudicatory drug court program" means a program in which the defendant has admitted guilt or has been found guilty and agrees, along with the prosecution, to enter a drug court program as part of the defendant's sentence.
"Combination drug court program" means a drug court program that includes a pre-adjudicatory drug court program and a post-adjudicatory drug court program.
(Source: P.A. 97-946, eff. 8-13-12.)

(730 ILCS 166/15)
Sec. 15. Authorization.
(a) The Chief Judge of each judicial circuit must establish a drug court program including the format under which it operates under this Act.
(b) Whenever the county boards of 2 or more counties within the same judicial circuit shall determine that a single drug court program would best serve those counties, the county board of each such county shall adopt a resolution to the effect that there shall be a single drug court program serving those counties, and shall provide a copy of the resolution to the Chief Judge of the judicial circuit. Upon receipt of those resolutions, the Chief Judge shall establish or, in the case of an existing drug court program, re-organize a single drug court program to serve those counties.
(c) Upon petition of the county board by the State's Attorney, the court may, for good cause shown of financial hardship or lack of necessary resources, enter an order delaying the implementation of the requirements of subsection (a) of this Section for an individual county, for a period not to exceed 2 years.
(Source: P.A. 96-776, eff. 1-1-10.)

(730 ILCS 166/20)
Sec. 20. Eligibility.
(a) A defendant may be admitted into a drug court program only upon the agreement of the defendant and with the approval of the court.
(b) A defendant shall be excluded from a drug court program if any of one of the following apply:
(1) The crime is a crime of violence as set forth in

clause (4) of this subsection (b).

(2) The defendant denies his or her use of or

addiction to drugs.

(3) The defendant does not demonstrate a willingness

to participate in a treatment program.

(4) The defendant has been convicted of a crime of

violence within the past 10 years excluding incarceration time. As used in this Section, "crime of violence" means: first degree murder, second degree murder, predatory criminal sexual assault of a child, aggravated criminal sexual assault, criminal sexual assault, armed robbery, aggravated arson, arson, aggravated kidnaping, kidnaping, aggravated battery resulting in great bodily harm or permanent disability, stalking, aggravated stalking, or any offense involving the discharge of a firearm.

(c) Notwithstanding subsection (a), the defendant may be admitted into a drug court program only upon the agreement of the prosecutor if:
(1) the defendant is charged with a Class 2 or

greater felony violation of:

(A) Section 401, 401.1, 405, or 405.2 of the

Illinois Controlled Substances Act;

(B) Section 5, 5.1, or 5.2 of the Cannabis

Control Act;

(C) Section 15, 20, 25, 30, 35, 40, 45, 50, 55,

56, or 65 of the Methamphetamine Control and Community Protection Act; or

(2) the defendant has previously, on 3 or more

occasions, either completed a drug court program, been discharged from a drug court program, or been terminated from a drug court program.

(Source: P.A. 99-480, eff. 9-9-15.)

(730 ILCS 166/25)
Sec. 25. Procedure.
(a) The court shall order an eligibility screening and an assessment of the defendant by an agent designated by the State of Illinois to provide assessment services for the Illinois Courts. An assessment need not be ordered if the court finds a valid assessment related to the present charge pending against the defendant has been completed within the previous 60 days.
(b) The judge shall inform the defendant that if the defendant fails to meet the conditions of the drug court program, eligibility to participate in the program may be revoked and the defendant may be sentenced or the prosecution continued as provided in the Unified Code of Corrections for the crime charged.
(c) The defendant shall execute a written agreement as to his or her participation in the program and shall agree to all of the terms and conditions of the program, including but not limited to the possibility of sanctions or incarceration for failing to abide or comply with the terms of the program.
(d) In addition to any conditions authorized under the Pretrial Services Act and Section 5-6-3 of the Unified Code of Corrections, the court may order the defendant to complete substance abuse treatment in an outpatient, inpatient, residential, or jail-based custodial treatment program. Any period of time a defendant shall serve in a jail-based treatment program may not be reduced by the accumulation of good time or other credits and may be for a period of up to 120 days.
(e) The drug court program shall include a regimen of graduated requirements and rewards and sanctions, including but not limited to: fines, fees, costs, restitution, incarceration of up to 180 days, individual and group therapy, drug analysis testing, close monitoring by the court at a minimum of once every 30 days and supervision of progress, educational or vocational counseling as appropriate, and other requirements necessary to fulfill the drug court program. If the defendant needs treatment for opioid abuse or dependence, the court may not prohibit the defendant from participating in and receiving medication assisted treatment under the care of a physician licensed in this State to practice medicine in all of its branches. Drug court participants may not be required to refrain from using medication assisted treatment as a term or condition of successful completion of the drug court program.
(Source: P.A. 99-554, eff. 1-1-17.)

(730 ILCS 166/30)
Sec. 30. Substance abuse treatment.
(a) The drug court program shall maintain a network of substance abuse treatment programs representing a continuum of graduated substance abuse treatment options commensurate with the needs of defendants.
(b) Any substance abuse treatment program to which defendants are referred must meet all of the rules and governing programs in Parts 2030 and 2060 of Title 77 of the Illinois Administrative Code.
(c) The drug court program may, at its discretion, employ additional services or interventions, as it deems necessary on a case by case basis.
(Source: P.A. 92-58, eff. 1-1-02.)

(730 ILCS 166/35)
Sec. 35. Violation; termination; discharge.
(a) If the court finds from the evidence presented including but not limited to the reports or proffers of proof from the drug court professionals that:
(1) the defendant is not performing satisfactorily in

the assigned program;

(2) the defendant is not benefitting from education,

treatment, or rehabilitation;

(3) the defendant has engaged in criminal conduct

rendering him or her unsuitable for the program; or

(4) the defendant has otherwise violated the terms

and conditions of the program or his or her sentence or is for any reason unable to participate;

the court may impose reasonable sanctions under prior written agreement of the defendant, including but not limited to imprisonment or dismissal of the defendant from the program and the court may reinstate criminal proceedings against him or her or proceed under Section 5-6-4 of the Unified Code of Corrections for a violation of probation, conditional discharge, or supervision hearing.
(a-5) A defendant who is assigned to a substance abuse treatment program under this Act for opioid abuse or dependence is not in violation of the terms or conditions of the program on the basis of his or her participation in medication assisted treatment under the care of a physician licensed in this State to practice medicine in all of its branches.
(b) Upon successful completion of the terms and conditions of the program, the court may dismiss the original charges against the defendant or successfully terminate the defendant's sentence or otherwise discharge him or her from any further proceedings against him or her in the original prosecution.
(Source: P.A. 99-554, eff. 1-1-17.)

(730 ILCS 166/40)
Sec. 40. Education seminars for judges. The Administrative Office of the Illinois Courts shall conduct education seminars for judges throughout the State on how to operate drug court programs with a specific emphasis on cases involving the illegal possession of methamphetamine.
(Source: P.A. 94-552, eff. 8-12-05.)

(730 ILCS 166/45)
Sec. 45. Education seminars for drug court prosecutors. Subject to appropriation, the Office of the State's Attorneys Appellate Prosecutor shall conduct mandatory education seminars on the subjects of substance abuse and addiction for all drug court prosecutors throughout the State.
(Source: P.A. 99-480, eff. 9-9-15.)

(730 ILCS 166/50)
Sec. 50. Education seminars for public defenders. Subject to appropriation, the Office of the State Appellate Defender shall conduct mandatory education seminars on the subjects of substance abuse and addiction for all public defenders and assistant public defenders practicing in drug courts throughout the State.
(Source: P.A. 99-480, eff. 9-9-15.)



730 ILCS 167/ - Veterans and Servicemembers Court Treatment Act.

(730 ILCS 167/1)
Sec. 1. Short title. This Act may be cited as the Veterans and Servicemembers Court Treatment Act.
(Source: P.A. 96-924, eff. 6-14-10.)

(730 ILCS 167/5)
Sec. 5. Purposes. The General Assembly recognizes that veterans and active, Reserve and National Guard servicemembers have provided or are currently providing an invaluable service to our country. In so doing, some may suffer the effects of, including but not limited to, post traumatic stress disorder, traumatic brain injury, depression and may also suffer drug and alcohol dependency or addiction and co-occurring mental illness and substance abuse problems. As a result of this, some veterans or active duty servicemembers come into contact with the criminal justice system and are charged with felony or misdemeanor offenses. There is a critical need for the criminal justice system to recognize these veterans, provide accountability for their wrongdoing, provide for the safety of the public and provide for the treatment of our veterans. It is the intent of the General Assembly to create specialized veteran and servicemember courts or programs with the necessary flexibility to meet the specialized problems faced by these veteran and servicemember defendants.
(Source: P.A. 96-924, eff. 6-14-10.)

(730 ILCS 167/10)
Sec. 10. Definitions. In this Act:
"Combination Veterans and Servicemembers Court program" means a court program that includes a pre-adjudicatory and a post-adjudicatory Veterans and Servicemembers court program.
"Court" means Veterans and Servicemembers Court.
"IDVA" means the Illinois Department of Veterans' Affairs.
"Peer recovery coach" means a volunteer veteran mentor assigned to a veteran or servicemember during participation in a veteran treatment court program who has been trained and certified by the court to guide and mentor the participant to successfully complete the assigned requirements.
"Post-adjudicatory Veterans and Servicemembers Court Program" means a program in which the defendant has admitted guilt or has been found guilty and agrees, along with the prosecution, to enter a Veterans and Servicemembers Court program as part of the defendant's sentence.
"Pre-adjudicatory Veterans and Servicemembers Court Program" means a program that allows the defendant with the consent of the prosecution, to expedite the defendant's criminal case before conviction or before filing of a criminal case and requires successful completion of the Veterans and Servicemembers Court programs as part of the agreement.
"Servicemember" means a person who is currently serving in the Army, Air Force, Marines, Navy, or Coast Guard on active duty, reserve status or in the National Guard.
"VA" means the United States Department of Veterans' Affairs.
"VAC" means a veterans assistance commission.
"Veteran" means a person who served in the active military, naval, or air service and who was discharged or released therefrom under conditions other than dishonorable.
"Veterans and Servicemembers Court professional" means a member of the Veterans and Servicemembers Court team, including but not limited to a judge, prosecutor, defense attorney, probation officer, coordinator, treatment provider, or peer recovery coach.
"Veterans and Servicemembers Court" means a court or program with an immediate and highly structured judicial intervention process for substance abuse treatment, mental health, or other assessed treatment needs of eligible veteran and servicemember defendants that brings together substance abuse professionals, mental health professionals, VA professionals, local social programs and intensive judicial monitoring in accordance with the nationally recommended 10 key components of drug courts.
(Source: P.A. 99-314, eff. 8-7-15; 99-819, eff. 8-15-16.)

(730 ILCS 167/15)
Sec. 15. Authorization. The Chief Judge of each judicial circuit shall establish a Veterans and Servicemembers Court program including a format under which it operates under this Act. The Veterans and Servicemembers Court may, at the discretion of the Chief Judge, be a separate court or a program of a problem-solving court, including but not limited to a drug court or mental health court. At the discretion of the Chief Judge, the Veterans and Servicemembers Court program may be operated in one or more counties in the Circuit, and allow veteran and servicemember defendants from all counties within the Circuit to participate.
(Source: P.A. 99-807, eff. 1-1-18; 100-88, eff. 1-1-18.)

(730 ILCS 167/20)
Sec. 20. Eligibility. Veterans and Servicemembers are eligible for Veterans and Servicemembers Courts, provided the following:
(a) A defendant, who is eligible for probation based on the nature of the crime convicted of and in consideration of his or her criminal background, if any, may be admitted into a Veterans and Servicemembers Court program before adjudication only upon the agreement of the defendant and with the approval of the Court. A defendant may be admitted into a Veterans and Servicemembers Court program post-adjudication only with the approval of the court.
(b) A defendant shall be excluded from Veterans and Servicemembers Court program if any of one of the following applies:
(1) The crime is a crime of violence as set forth in

clause (3) of this subsection (b).

(2) The defendant does not demonstrate a willingness

to participate in a treatment program.

(3) The defendant has been convicted of a crime of

violence within the past 10 years excluding incarceration time, including first degree murder, second degree murder, predatory criminal sexual assault of a child, aggravated criminal sexual assault, criminal sexual assault, armed robbery, aggravated arson, arson, aggravated kidnapping and kidnapping, aggravated battery resulting in great bodily harm or permanent disability, stalking, aggravated stalking, or any offense involving the discharge of a firearm.

(4) (Blank).
(5) The crime for which the defendant has been

convicted is non-probationable.

(6) The sentence imposed on the defendant, whether

the result of a plea or a finding of guilt, renders the defendant ineligible for probation.

(Source: P.A. 99-480, eff. 9-9-15; 100-426, eff. 1-1-18.)

(730 ILCS 167/25)
Sec. 25. Procedure.
(a) The Court shall order the defendant to submit to an eligibility screening and an assessment through the VA, VAC, and/or the IDVA to provide information on the defendant's veteran or servicemember status.
(b) The Court shall order the defendant to submit to an eligibility screening and mental health and drug/alcohol screening and assessment of the defendant by the VA, VAC, or by the IDVA to provide assessment services for Illinois Courts. The assessment shall include a risks assessment and be based, in part, upon the known availability of treatment resources available to the Veterans and Servicemembers Court. The assessment shall also include recommendations for treatment of the conditions which are indicating a need for treatment under the monitoring of the Court and be reflective of a level of risk assessed for the individual seeking admission. An assessment need not be ordered if the Court finds a valid screening and/or assessment related to the present charge pending against the defendant has been completed within the previous 60 days.
(c) The judge shall inform the defendant that if the defendant fails to meet the conditions of the Veterans and Servicemembers Court program, eligibility to participate in the program may be revoked and the defendant may be sentenced or the prosecution continued as provided in the Unified Code of Corrections for the crime charged.
(d) The defendant shall execute a written agreement with the Court as to his or her participation in the program and shall agree to all of the terms and conditions of the program, including but not limited to the possibility of sanctions or incarceration for failing to abide or comply with the terms of the program.
(e) In addition to any conditions authorized under the Pretrial Services Act and Section 5-6-3 of the Unified Code of Corrections, the Court may order the defendant to complete substance abuse treatment in an outpatient, inpatient, residential, or jail-based custodial treatment program, order the defendant to complete mental health counseling in an inpatient or outpatient basis, comply with physicians' recommendation regarding medications and all follow up treatment. This treatment may include but is not limited to post-traumatic stress disorder, traumatic brain injury and depression.
(f) The Court may establish a mentorship program that provides access and support to program participants by peer recovery coaches. Courts shall be responsible to administer the mentorship program with the support of volunteer veterans and local veteran service organizations, including a VAC. Peer recovery coaches shall be trained and certified by the Court prior to being assigned to participants in the program.
(Source: P.A. 99-314, eff. 8-7-15; 99-819, eff. 8-15-16.)

(730 ILCS 167/30)
Sec. 30. Mental health and substance abuse treatment.
(a) The Veterans and Servicemembers Court program may maintain a network of substance abuse treatment programs representing a continuum of graduated substance abuse treatment options commensurate with the needs of defendants; these shall include programs with the VA, IDVA, a VAC, the State of Illinois and community-based programs supported and sanctioned by either or both.
(b) Any substance abuse treatment program to which defendants are referred must meet all of the rules and governing programs in Parts 2030 and 2060 of Title 77 of the Illinois Administrative Code.
(c) The Veterans and Servicemembers Court program may, in its discretion, employ additional services or interventions, as it deems necessary on a case by case basis.
(d) The Veterans and Servicemembers Court program may maintain or collaborate with a network of mental health treatment programs and, if it is a co-occurring mental health and substance abuse court program, a network of substance abuse treatment programs representing a continuum of treatment options commensurate with the needs of the defendant and available resources including programs with the VA, the IDVA, a VAC, and the State of Illinois.
(Source: P.A. 99-819, eff. 8-15-16.)

(730 ILCS 167/35)
Sec. 35. Violation; termination; discharge.
(a) If the Court finds from the evidence presented including but not limited to the reports or proffers of proof from the Veterans and Servicemembers Court professionals that:
(1) the defendant is not performing satisfactorily in

the assigned program;

(2) the defendant is not benefitting from education,

treatment, or rehabilitation;

(3) the defendant has engaged in criminal conduct

rendering him or her unsuitable for the program; or

(4) the defendant has otherwise violated the terms

and conditions of the program or his or her sentence or is for any reason unable to participate; the Court may impose reasonable sanctions under prior written agreement of the defendant, including but not limited to imprisonment or dismissal of the defendant from the program and the Court may reinstate criminal proceedings against him or her or proceed under Section 5-6-4 of the Unified Code of Corrections for a violation of probation, conditional discharge, or supervision hearing.

(b) Upon successful completion of the terms and conditions of the program, the Court may dismiss the original charges against the defendant or successfully terminate the defendant's sentence or otherwise discharge him or her from any further proceedings against him or her in the original prosecution.
(Source: P.A. 96-924, eff. 6-14-10.)

(730 ILCS 167/90)
Sec. 90. (Amendatory provisions; text omitted).
(Source: P.A. 96-924, eff. 6-14-10; text omitted.)

(730 ILCS 167/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 96-924, eff. 6-14-10.)



730 ILCS 168/ - Mental Health Court Treatment Act.

(730 ILCS 168/1)
Sec. 1. Short title. This Act may be cited as the Mental Health Court Treatment Act.
(Source: P.A. 95-606, eff. 6-1-08.)

(730 ILCS 168/5)
Sec. 5. Purposes. The General Assembly recognizes that a large percentage of criminal defendants have a diagnosable mental illness and that mental illnesses have a dramatic effect on the criminal justice system in the State of Illinois. The General Assembly also recognizes that mental illness and substance abuse problems co-occur in a substantial percentage of criminal defendants. There is a critical need for a criminal justice system program that will reduce the number of persons with mental illnesses and with co-occurring mental illness and substance abuse problems in the criminal justice system, reduce recidivism among persons with mental illness and with co-occurring mental illness and substance abuse problems, provide appropriate treatment to persons with mental illnesses and co-occurring mental illness and substance abuse problems and reduce the incidence of crimes committed as a result of mental illnesses or co-occurring mental illness and substance abuse problems. It is the intent of the General Assembly to create specialized mental health courts with the necessary flexibility to meet the problems of criminal defendants with mental illnesses and co-occurring mental illness and substance abuse problems in the State of Illinois.
(Source: P.A. 95-606, eff. 6-1-08.)

(730 ILCS 168/10)
Sec. 10. Definitions. As used in this Act:
"Mental health court", "mental health court program", or "program" means a structured judicial intervention process for mental health treatment of eligible defendants that brings together mental health professionals, local social programs, and intensive judicial monitoring.
"Mental health court professional" means a member of the mental health court team, including but not limited to a judge, prosecutor, defense attorney, probation officer, coordinator, treatment provider, or peer recovery coach.
"Pre-adjudicatory mental health court program" means a program that allows the defendant, with the consent of the prosecution, to expedite the defendant's criminal case before conviction or before filing of a criminal case and requires successful completion of the mental health court program as part of the agreement.
"Post-adjudicatory mental health court program" means a program in which the defendant has admitted guilt or has been found guilty and agrees, along with the prosecution, to enter a mental health court program as part of the defendant's sentence.
"Combination mental health court program" means a mental health court program that includes a pre-adjudicatory mental health court program and a post-adjudicatory mental health court program.
"Co-occurring mental health and substance abuse court program" means a program that includes persons with co-occurring mental illness and substance abuse problems. Such programs shall include professionals with training and experience in treating persons with substance abuse problems and mental illness.
(Source: P.A. 97-946, eff. 8-13-12.)

(730 ILCS 168/15)
Sec. 15. Authorization. The Chief Judge of each judicial circuit may establish a mental health court program, including the format under which it operates under this Act.
(Source: P.A. 95-606, eff. 6-1-08.)

(730 ILCS 168/20)
Sec. 20. Eligibility.
(a) A defendant, who is eligible for probation based on the nature of the crime convicted of and in consideration of his or her criminal background, if any, may be admitted into a mental health court program only upon the agreement of the defendant and with the approval of the court.
(b) A defendant shall be excluded from a mental health court program if any one of the following applies:
(1) The crime is a crime of violence as set forth in

clause (3) of this subsection (b).

(2) The defendant does not demonstrate a willingness

to participate in a treatment program.

(3) The defendant has been convicted of a crime of

violence within the past 10 years excluding incarceration time. As used in this paragraph (3), "crime of violence" means: first degree murder, second degree murder, predatory criminal sexual assault of a child, aggravated criminal sexual assault, criminal sexual assault, armed robbery, aggravated arson, arson, aggravated kidnapping, kidnapping, aggravated battery resulting in great bodily harm or permanent disability, stalking, aggravated stalking, or any offense involving the discharge of a firearm.

(4) (Blank).
(5) The crime for which the defendant has been

convicted is non-probationable.

(6) The sentence imposed on the defendant, whether

the result of a plea or a finding of guilt, renders the defendant ineligible for probation.

(c) A defendant charged with prostitution under Section 11-14 of the Criminal Code of 2012 may be admitted into a mental health court program, if available in the jurisdiction and provided that the requirements in subsections (a) and (b) are satisfied. Mental health court programs may include specialized service programs specifically designed to address the trauma associated with prostitution and human trafficking, and may offer those specialized services to defendants admitted to the mental health court program. Judicial circuits establishing these specialized programs shall partner with prostitution and human trafficking advocates, survivors, and service providers in the development of the programs.
(Source: P.A. 100-426, eff. 1-1-18.)

(730 ILCS 168/25)
Sec. 25. Procedure.
(a) The court shall require an eligibility screening and an assessment of the defendant. An assessment need not be ordered if the court finds a valid assessment related to the present charge pending against the defendant has been completed within the previous 60 days.
(b) The judge shall inform the defendant that if the defendant fails to meet the requirements of the mental health court program, eligibility to participate in the program may be revoked and the defendant may be sentenced or the prosecution continued, as provided in the Unified Code of Corrections, for the crime charged.
(c) The defendant shall execute a written agreement as to his or her participation in the program and shall agree to all of the terms and conditions of the program, including but not limited to the possibility of sanctions or incarceration for failing to abide or comply with the terms of the program.
(d) In addition to any conditions authorized under the Pretrial Services Act and Section 5-6-3 of the Unified Code of Corrections, the court may order the defendant to complete mental health or substance abuse treatment in an outpatient, inpatient, residential, or jail-based custodial treatment program. Any period of time a defendant shall serve in a jail-based treatment program may not be reduced by the accumulation of good time or other credits and may be for a period of up to 120 days.
(e) The mental health court program may include a regimen of graduated requirements and rewards and sanctions, including but not limited to: fines, fees, costs, restitution, incarceration of up to 180 days, individual and group therapy, medication, drug analysis testing, close monitoring by the court and supervision of progress, educational or vocational counseling as appropriate and other requirements necessary to fulfill the mental health court program.
(Source: P.A. 95-606, eff. 6-1-08.)

(730 ILCS 168/30)
Sec. 30. Mental health and substance abuse treatment.
(a) The mental health court program may maintain or collaborate with a network of mental health treatment programs and, if it is a co-occurring mental health and substance abuse court program, a network of substance abuse treatment programs representing a continuum of treatment options commensurate with the needs of defendants and available resources.
(b) Any substance abuse treatment program to which defendants are referred must meet all of the rules and governing programs in Parts 2030 and 2060 of Title 77 of the Illinois Administrative Code.
(c) The mental health court program may, at its discretion, employ additional services or interventions, as it deems necessary on a case by case basis.
(Source: P.A. 95-606, eff. 6-1-08.)

(730 ILCS 168/35)
Sec. 35. Violation; termination; discharge.
(a) If the court finds from the evidence presented, including but not limited to the reports or proffers of proof from the mental health court professionals that:
(1) the defendant is not performing satisfactorily in

the assigned program;

(2) the defendant is not benefiting from education,

treatment, or rehabilitation;

(3) the defendant has engaged in criminal conduct

rendering him or her unsuitable for the program; or

(4) the defendant has otherwise violated the terms

and conditions of the program or his or her sentence or is for any reason unable to participate;

the court may impose reasonable sanctions under prior written agreement of the defendant, including but not limited to imprisonment or dismissal of the defendant from the program; and the court may reinstate criminal proceedings against him or her or proceed under Section 5-6-4 of the Unified Code of Corrections for a violation of probation, conditional discharge, or supervision hearing. No defendant may be dismissed from the program unless, prior to such dismissal, the defendant is informed in writing: (i) of the reason or reasons for the dismissal; (ii) the evidentiary basis supporting the reason or reasons for the dismissal; (iii) that the defendant has a right to a hearing at which he or she may present evidence supporting his or her continuation in the program. Based upon the evidence presented, the court shall determine whether the defendant has violated the conditions of the program and whether the defendant should be dismissed from the program or whether some other alternative may be appropriate in the interests of the defendant and the public.
(b) Upon successful completion of the terms and conditions of the program, the court may dismiss the original charges against the defendant or successfully terminate the defendant's sentence or otherwise discharge him or her from the program or from any further proceedings against him or her in the original prosecution.
(Source: P.A. 95-606, eff. 6-1-08.)

(730 ILCS 168/40)
Sec. 40. Mental health court; Kane County.
(a) The mental health court currently operating in Kane County is directed to demonstrate the impact of alternative treatment court, crisis intervention training for first responders, and assisted outpatient treatment in reducing the number of mentally ill people admitted into the correctional system. The mental health court in Kane County is authorized to cooperate with one or more accredited mental health service providers to provide services to defendants as directed by the mental health court. The mental health court in Kane County is authorized to cooperate with one or more institutions of higher education to publish peer-reviewed studies of the outcomes generated by the mental health court.
(b) In this Section, "accredited mental health service provider" refers to a provider of community mental health services as authorized by subsection (d-5) of Section 3 of the Community Services Act.
(Source: P.A. 97-440, eff. 1-1-12.)

(730 ILCS 168/105)
Sec. 105. (Amendatory provisions; text omitted).
(Source: P.A. 95-606, eff. 6-1-08; text omitted.)



730 ILCS 169/ - Accelerated Resolution Court Act.

(730 ILCS 169/1)
(Section scheduled to be repealed on June 30, 2019)
Sec. 1. Short title. This Act may be cited as the Accelerated Resolution Program Act.
(Source: P.A. 99-436, eff. 8-21-15; 99-724, eff. 1-1-17.)

(730 ILCS 169/5)
(Section scheduled to be repealed on June 30, 2019)
Sec. 5. Accelerated Resolution Program. The Accelerated Resolution Program is hereby created in Cook County. Under this Program, the Cook County Sheriff or his or her designee, acting in his or her official capacity as Director of the Cook County Department of Corrections with the approval of the Cook County State's Attorney, may refer eligible defendants to the Accelerated Resolution Program provided that notice is given to the prosecuting State's Attorney and the defendant's counsel of record.
(Source: P.A. 99-436, eff. 8-21-15; 99-724, eff. 1-1-17.)

(730 ILCS 169/10)
(Section scheduled to be repealed on June 30, 2019)
Sec. 10. Eligibility.
(a) To be eligible for the program the defendant must be:
(1) in the custody of the Cook County Department of

Corrections 72 hours after bond has been set;

(2) unable to post bond or ineligible to be placed on

electronic monitoring due to homelessness or a lack of a sufficient host site approved by the Sheriff; and

(3) charged with:
(A) retail theft of property the full retail

value of which does not exceed $300 under Section 16-25 of the Criminal Code of 2012;

(B) criminal trespass to real property under

Section 21-3 of the Criminal Code of 2012;

(C) criminal trespass to State supported land

under Section 21-5 of the Criminal Code of 2012;

(D) a traffic offense, except for any offense

involving fleeing or attempting to elude a peace officer or aggravated fleeing or attempting to elude a peace officer under Section 11-204 or 11-204.1 of the Illinois Vehicle Code, driving under the influence under Section 11-501 of the Illinois Vehicle Code, or any offense that results in bodily harm; or

(E) a Class 4 felony violation of the Illinois

Controlled Substances Act.

(b) A defendant shall be excluded from the program if the defendant has been convicted of, or adjudicated delinquent for, a crime of violence in the past 10 years excluding incarceration time, including, but not limited to, first degree murder, second degree murder, predatory criminal sexual assault of a child, aggravated criminal sexual assault, criminal sexual assault, armed robbery, aggravated arson, arson, aggravated kidnaping, kidnapping, aggravated battery resulting in great bodily harm or permanent disability, aggravated stalking, stalking, or any offense involving the discharge of a firearm.
(Source: P.A. 99-436, eff. 8-21-15; 99-724, eff. 1-1-17.)

(730 ILCS 169/15)
(Section scheduled to be repealed on June 30, 2019)
Sec. 15. Procedure.
(a) Once referred to the Accelerated Resolution Program by the Cook County Sheriff or his or her designee, written notice shall be given by the Sheriff to the prosecuting State's Attorney and the defendant's counsel of record. Proof of the notice shall be filed with the Clerk of the Circuit Court of Cook County. Any referred case shall be adjudicated within 30 days of the date of assignment by the presiding judge, excluding any delay occasioned by the defendant.
(b) If a case within the Accelerated Resolution Program is not resolved within 30 days of the date of assignment by the presiding judge, the time period provided in subsection (a), then the defendant shall be released from custody on his or her own recognizance or released on electronic monitoring. Any person released under this Section must agree to the terms and conditions of release provided by the court.
(c) Nothing in this Act shall be construed as prohibiting a defendant from requesting a continuance. Any continuance granted on behalf of the defendant shall toll the 30-day requirement of this Act. Lack of participation by the victim or other continuances required on behalf of the State do not toll the 30-day requirement of this Act.
(d) If a person is released on his or her own recognizance, the conditions of the release shall be that he or she shall:
(1) appear to answer the charge in the court having

jurisdiction on a day certain and thereafter ordered by the court until discharged or final order of the court;

(2) submit himself or herself to the orders and

process of the court;

(3) not depart this State without leave of the court;
(4) not violate any criminal statute of any

jurisdiction;

(5) at a time and place designated by the court,

surrender all firearms in his or her possession to a law enforcement officer as required under paragraph (5) of subsection (a) of Section 110-10 of the Code of Criminal Procedure of 1963; and

(6) (blank).
(e) If the court finds that additional conditions are reasonably necessary to assure the defendant's appearance in court, protect the public from the defendant, or prevent the defendant's unlawful interference with the orderly administration of justice, the court may require the defendant to:
(1) refrain from going to certain described

geographical areas or premises;

(2) refrain from engaging in certain activities or

indulging in intoxicating liquors or in certain drugs;

(3) undergo mental health treatment or treatment for

drug addiction or alcoholism;

(4) attend or reside in a facility designated by the

court; or

(5) comply with other reasonable conditions as the

court may impose.

(f) A failure to appear as required by the recognizance shall constitute an offense subject to the penalty provided in Section 32-10 of the Criminal Code of 2012 for violation of bail bond.
(g) The State may object to the referral of a case under Section 15 by providing written notice to the Cook County Sheriff's Office and the Office of the Public Defender.
(h) The State may object to any order permitting release by personal recognizance or electronic monitoring.
(Source: P.A. 99-436, eff. 8-21-15; 99-724, eff. 1-1-17.)

(730 ILCS 169/20)
(Section scheduled to be repealed on June 30, 2019)
Sec. 20. Repeal. This Act is repealed on June 30, 2019.
(Source: P.A. 99-436, eff. 8-21-15; 99-724, eff. 1-1-17.)

(730 ILCS 169/99)
(Section scheduled to be repealed on June 30, 2019)
Sec. 99. Effective date. This Act takes effect July 1, 2015.
(Source: P.A. 99-436, eff. 8-21-15.)



730 ILCS 170/ - Neighborhood Restoration and Alternative Sentencing Job Training Act.

(730 ILCS 170/1) (from Ch. 38, par. 1541-1)
Sec. 1. Short title. This Act may be cited as the Neighborhood Restoration and Alternative Sentencing Job Training Act.
(Source: P.A. 98-1061, eff. 1-1-15.)

(730 ILCS 170/5) (from Ch. 38, par. 1541-5)
Sec. 5. Finding. The Legislature finds that throughout the State there are areas in which overcrowding in county jails exist as well as similar problems in the State correctional facilities, at the same time, many communities have a problem with deteriorating housing that with adequate repair and restoration could be used as housing for the homeless, mentally ill, and low income families as transitional accommodations.
(Source: P.A. 98-1061, eff. 1-1-15.)

(730 ILCS 170/10) (from Ch. 38, par. 1541-10)
Sec. 10. Authority. The Department of Corrections or county sheriffs may enter into joint contracts with county, units of local government and non-profit housing development corporations to develop job training programs to rehabilitate houses. These rehabilitated houses may be used as transitional housing for homeless, mentally ill, and low income citizens in areas where there exists severe housing shortages or deterioration of housing in a community.
(Source: P.A. 98-1061, eff. 1-1-15.)

(730 ILCS 170/15) (from Ch. 38, par. 1541-15)
Sec. 15. Administrative rules; violent crime offenders ineligible. The Director of the Department of Corrections and the Director of Labor shall develop by rule the criteria for selection of the participants of the program in conjunction with and approval by the sentencing court. A county sheriff may authorize persons serving county impact incarceration supervised release periods and persons participating in county jail based outpatient or custodial treatment programs to participate in a job training program to rehabilitate houses. Violent crime offenders are not eligible to participate in the program.
(Source: P.A. 98-1061, eff. 1-1-15.)



730 ILCS 175/ - Secure Residential Youth Care Facility Licensing Act.

Article 5 - Juvenile Justice (Amendatory Provisions; Text Omitted)

(730 ILCS 175/Art. 5 heading)



Article 15 - Gangs (Amendatory Provisions; Text Omitted)

(730 ILCS 175/Art. 15 heading)



Article 20 - Alcohol Abuse (Amendatory Provisions; Text Omitted)

(730 ILCS 175/Art. 20 heading)



Article 25 - Drug Abuse (Amendatory Provisions; Text Omitted)

(730 ILCS 175/Art. 25 heading)



Article 30 - Firearms (Amendatory Provisions; Text Omitted)

(730 ILCS 175/Art. 30 heading)



Article 35 - (Amendatory Provisions; Text Omitted)

(730 ILCS 175/Art. 35 heading)



Article 40 - (Amendatory Provisions; Text Omitted)

(730 ILCS 175/Art. 40 heading)



Article 45

(730 ILCS 175/Art. 45 heading)

(730 ILCS 175/45-1)
Sec. 45-1. Short title. This Article may be cited as the Secure Residential Youth Care Facility Licensing Act, and references in this Article to "this Act" mean this Article.
(Source: P.A. 88-680, eff. 1-1-95.)

(730 ILCS 175/45-5)
Sec. 45-5. Purpose. The Illinois Department of Corrections shall establish a system of licensure for secure residential youth care facilities in accordance with this Act for the following purposes:
(1) Protection of the health, welfare, and safety of

residents.

(2) Protection of the safety of the general public.
(Source: P.A. 88-680, eff. 1-1-95.)

(730 ILCS 175/45-10)
Sec. 45-10. Definitions. As used in this Act:
"Department" means the Illinois Department of Corrections.
"Director" means the Director of Corrections.
"Secure residential youth care facility" means a facility (1) where youth are placed and reside for care, treatment, and custody; (2) that is designed and operated so as to ensure that all entrances and exits from the facility, or from a building or distinct part of a building within the facility, are under the exclusive control of the staff of the facility, whether or not the youth has freedom of movement within the perimeter of the facility or within the perimeter of a building or distinct part of a building within the facility; and (3) that uses physically restrictive construction including, but not limited to, locks, bolts, gates, doors, bars, fences, and screen barriers. This definition does not include jails, prisons, detention centers, or other such correctional facilities; State operated mental health facilities; or facilities operating as psychiatric hospitals under a license pursuant to the ID/DD Community Care Act, the MC/DD Act, the Nursing Home Care Act, the Specialized Mental Health Rehabilitation Act of 2013, or the Hospital Licensing Act.
"Youth" means an adjudicated delinquent who is 18 years of age or under and is transferred to the Department pursuant to Section 3-10-11 of the Unified Code of Corrections.
(Source: P.A. 99-180, eff. 7-29-15.)

(730 ILCS 175/45-15)
Sec. 45-15. Necessity of license.
(a) No person may establish, operate, maintain, offer, or advertise a secure residential youth care facility within this State unless he or she is licensed by the Department.
(b) The Director shall establish policies and coordinate activities relating to licensing of secure residential youth care facilities.
(c) Any facility or agency which is exempt from licensing may apply for licensing if licensing is required for some government benefit.
(Source: P.A. 88-680, eff. 1-1-95.)

(730 ILCS 175/45-20)
Sec. 45-20. Application and fee.
(a) Any person, group of persons, corporation, or other entity who or which receives youth or arranges for care or placement of one or more youth unrelated to the operator must apply for a license to operate a secure residential youth care facility. Application for a license to operate a secure residential youth care facility must be made to the Department in the manner and on forms prescribed by the Department. If, upon examination of the facility and investigation of persons responsible for care of youth, the Department is satisfied that the facility and responsible persons reasonably meet standards prescribed for the type of facility for which application is made, it shall issue a license in proper form, designating on that license the number of youth to be served at any one time.
(b) All applications shall be accompanied by an application fee as prescribed by the Department. The fee shall be deposited into the Secure Residential Youth Care Facility Fund, which is created as a special fund in the State Treasury. Moneys in the Fund shall be used by the Department for expenses related to the administration of this Act and for no other purpose.
(Source: P.A. 88-680, eff. 1-1-95.)

(730 ILCS 175/45-25)
Sec. 45-25. Criminal background investigations. The Department shall require that each secure residential youth care facility license applicant as part of the application process, and each employee of a facility as a condition of employment, authorize an investigation to determine if the applicant or employee has ever been charged with a crime and, if so, the disposition of those charges. The authorization shall indicate the scope of the inquiry and the agencies that may be contacted. Upon receiving an authorization, the Director may request and receive information and assistance from any federal, State, or local governmental agency as part of the authorized investigation. The Department of State Police shall provide information concerning any criminal charges, and their disposition, now or hereafter filed, against an applicant or facility employee upon request of the Department when the request is made in the form and manner required by the Department of State Police.
Information concerning convictions of a license applicant investigated under this Section, including the source of the information and any conclusions or recommendations derived from the information, shall be provided, upon written request, to the applicant before final action by the Department on the application. Information on convictions of employees or prospective employees of facilities licensed under this Act shall be provided to the operator of the facility, and, upon written request, to the employee or prospective employee. Information concerning criminal charges and the disposition of charges obtained by the Department shall be confidential and may not be transmitted outside the Department, except as required by this Section, and may not be transmitted to anyone within the Department except as needed for the purpose of evaluating an application or a facility employee. Only information and standards that bear a reasonable and rational relation to the performance of a facility shall be used by the Department or any licensee. Any employee of the Department, Department of State Police, or a facility receiving confidential information under this Section who gives or causes to be given any confidential information concerning any criminal convictions of a facility applicant or facility employee is guilty of a Class A misdemeanor unless release of that information is authorized by this Section.
(Source: P.A. 88-680, eff. 1-1-95.)

(730 ILCS 175/45-30)
Sec. 45-30. License or employment eligibility.
(a) No applicant may receive a license from the Department and no person may be employed by a licensed facility who refuses to authorize an investigation as required by Section 45-25.
(b) No applicant may receive a license from the Department and no person may be employed by a secure residential youth care facility licensed by the Department who has been declared a sexually dangerous person under the Sexually Dangerous Persons Act or convicted of committing or attempting to commit any of the following offenses under the Criminal Code of 1961 or the Criminal Code of 2012:
(1) First degree murder.
(2) A sex offense under Article 11, except offenses

described in Sections 11-7, 11-8, 11-12, 11-13, 11-18, 11-35, 11-40, and 11-45.

(3) Kidnapping.
(4) Aggravated kidnapping.
(5) Child abduction.
(6) Aggravated battery of a child as described in

Section 12-4.3 or subdivision (b)(1) of Section 12-3.05.

(7) Criminal sexual assault.
(8) Aggravated criminal sexual assault.
(8.1) Predatory criminal sexual assault of a child.
(9) Criminal sexual abuse.
(10) Aggravated criminal sexual abuse.
(11) A federal offense or an offense in any other

state the elements of which are similar to any of the foregoing offenses.

(Source: P.A. 96-1551, Article 1, Section 975, eff. 7-1-11; 96-1551, Article 2, Section 1080, eff. 7-1-11; 97-1109, eff. 1-1-13; 97-1150, eff. 1-25-13.)

(730 ILCS 175/45-35)
Sec. 45-35. Child abuse and neglect reports.
(a) All secure residential youth care facility license applicants and all current and prospective employees of a secure residential youth care facility who have any possible contact with youth in the course of their duties, as a condition of licensure or employment, shall authorize in writing on a form prescribed by the Department an investigation of the Central Register, as defined in the Abused and Neglected Child Reporting Act, to ascertain if the applicant or employee has been determined to be a perpetrator in an indicated report of child abuse or neglect.
(b) All secure residential youth care facilities as a condition of licensure under this Act shall maintain records showing that all current employees and other applicants for employment who have any possible contact with youth in the course of their duties have authorized an investigation of the Central Register as required in subsection (a) of this Section. Only those current or prospective employees who will have no possible contact with youth as part of their present or prospective employment may be excluded from provisions that require authorization of an investigation.
(c) Information concerning a license applicant, employee, or prospective employee obtained by the Department shall be confidential and exempt from public inspection and copying as provided under Section 7 of the Freedom of Information Act, and that information shall not be transmitted outside the Department, except as provided in the Abused and Neglected Child Reporting Act, and shall not be transmitted to anyone within the Department except as provided in the Abused and Neglected Child Reporting Act or needed for the purposes of evaluation of an application for licensure or for consideration by a secure residential youth care facility of an employee. Any employee of the Department who gives or causes to be given any confidential information concerning child abuse or neglect reports about a facility applicant or facility employee shall be guilty of a Class A misdemeanor unless release of the information is authorized by Section 11.1 of the Abused and Neglected Child Reporting Act.
(d) Any licensee who is informed by the Department of Children and Family Services, under Section 7.4 of the Abused and Neglected Child Reporting Act, that a formal investigation has commenced relating to an employee of the facility or any other person in frequent contact with youth at the facility, shall take reasonable action necessary to ensure that the employee or other person is restricted during the pendency of the investigation from contact with youth whose care has been entrusted to the facility.
(Source: P.A. 88-680, eff. 1-1-95.)

(730 ILCS 175/45-40)
Sec. 45-40. Background investigations; license applicants. For the purposes of background investigations authorized under this Act, "license applicant" means the operator or person with direct responsibility for daily operation of the secure residential youth care facility to be licensed.
(Source: P.A. 88-680, eff. 1-1-95.)

(730 ILCS 175/45-45)
Sec. 45-45. Cooperation with State agencies.
(a) The Department shall coordinate the functions within State government affecting facilities licensed under this Act and shall cooperate with other State agencies that establish standards or requirements for facilities to ensure necessary, equitable, and consistent State supervision of licensees without unnecessary duplication of complaint investigations or survey, evaluation, and consultation services.
(b) The Department shall enter into agreements with other State departments, agencies, or commissions that are necessary to effectuate the purpose of this Section.
(Source: P.A. 88-680, eff. 1-1-95.)

(730 ILCS 175/45-50)
Sec. 45-50. Licenses and permits.
(a) Upon receipt of an application filed in proper order, the Department shall examine the facilities and persons responsible for the care of youth.
(b) Licenses shall be issued in the form and manner prescribed by the Department and are valid for 2 years from the date issued, unless revoked by the Department or voluntarily surrendered by the licensee. When a licensee has made timely and sufficient application for the renewal of a license the existing license shall continue in full force and effect for up to 30 days until the final agency decision on the application has been made. The Department may further extend the period in which a decision must be made in individual cases for up to 30 days, but an extension shall be only upon good cause shown.
(c) The Department may issue one 6-month permit to a newly established secure residential youth care facility to allow that facility reasonable time to become eligible for a full license.
(d) During the hours of operation of any licensed secure residential youth care facility, authorized representatives of the Department may without notice visit the facility to evaluate the facility's continuing compliance with this Act or rules adopted under this Act.
(Source: P.A. 88-680, eff. 1-1-95.)

(730 ILCS 175/45-52)
Sec. 45-52. Certification by applicant. No applicant shall be issued a permit or license unless it certifies to the Department in a form satisfactory to the Department that the proposed secure residential youth care facility is in compliance with all applicable zoning, planning, and land use laws, ordinances, and regulations.
(Source: P.A. 88-680, eff. 1-1-95.)

(730 ILCS 175/45-55)
Sec. 45-55. License renewal.
(a) A licensed secure residential youth care facility must apply for renewal of its license to the Department on forms prescribed by the Department.
(b) The Department, or a suitable agency or person designated by the Department as its agent, must re-examine every secure residential youth care facility applying for renewal of its license, including an examination of the premises and records of the facility as the Department considers necessary to determine that minimum standards for licensing continue to be met. If the Department is satisfied that the facility continues to maintain the minimum standards that it prescribes and publishes, it shall renew the license to operate the facility.
(c) If a secure residential youth care facility's license is revoked, or if the Department refuses to renew a facility's license, the facility may not reapply for a license before the expiration of 12 months following the Department's action; however, the denial of a reapplication for a license under this subsection must be supported by evidence that the prior revocation renders the applicant unqualified or incapable of satisfying the standards and rules promulgated by the Department under this Act or maintaining a facility which adheres to those standards and rules.
(Source: P.A. 88-680, eff. 1-1-95.)

(730 ILCS 175/45-60)
Sec. 45-60. Minimum standards.
(a) The Department must prescribe and publish minimum standards for licensing that apply to secure residential youth care facilities. The Department may consult with the Department of Children and Family Services and any other resources as deemed necessary by the Department and seek the advice and assistance of persons representative of the various types of secure residential youth care facilities in establishing standards. Standards prescribed and published under this Act take effect as provided in the Illinois Administrative Procedure Act, and are restricted to regulations pertaining to the following:
(1) The operation and conduct of the facility and

responsibility it assumes for secure care.

(2) The character, suitability, and qualifications of

the applicant and other persons directly responsible for the care and welfare of the youth served.

(3) The general financial ability and competence of

the applicant to provide necessary care for youth and to maintain prescribed standards.

(4) The number of individuals or staff required to

ensure adequate supervision and care of the youth received.

(5) The appropriateness, safety, cleanliness, and

general adequacy of the premises, including maintenance of adequate fire prevention and health standards conforming to State laws and municipal codes to provide for the physical comfort, care and well-being of youth received in a secure environment.

(6) Provisions for food, clothing, educational

opportunities, and other programs and services as assessed by the Department of Corrections.

(7) Provisions to safeguard the legal rights of youth

served.

(8) Maintenance of records pertaining to the

admission, progress, health, and discharge of youth. The Department shall require proof that youth enrolled in a secure residential youth care facility have been immunized as required by the rules of the Department.

(9) Filing of reports with the Department.
(10) Discipline of youth.
(11) Protection of the particular religious faith of

the youth served.

(12) Provisions prohibiting firearms on the premises

except in the possession of peace officers.

(13) Use of force in the maintenance of security and

control.

(14) Issuance of warrants for apprehension and

detention.

(b) The Department, in applying standards prescribed and published under this Section, shall upon request offer consultation through employed staff or other qualified persons to assist applicants and licensees meet and maintain minimum license requirements and to help them achieve programs of excellence related to the care of youth served.
(c) The Department shall distribute copies of licensing standards to all licensees and applicants for a license. Each licensee or holder of a permit shall distribute to secure residential youth care facilities under its supervision copies of the appropriate licensing standards and any other information required by the Department. Each licensee or holder of a permit shall maintain appropriate documentation of the distribution of the standards. The documentation shall be part of the records of the facility and subject to inspection by authorized representatives of the Department.
(d) The Department shall distribute to each licensee and holder of a permit copies of the licensing or permit standards applicable to that person's facility. Each licensee or holder of a permit shall make available, at all times in a common or otherwise accessible area, a complete and current set of licensing standards so that all employees of the facility may have unrestricted access to the standards. All employees of the facility shall review the standards and any subsequent changes. Each licensee or holder of a permit shall maintain appropriate documentation of the current review of licensing standards by all employees. The records shall be part of the records of the facility and subject to inspection by authorized representatives of the Department.
(Source: P.A. 88-680, eff. 1-1-95.)

(730 ILCS 175/45-65)
Sec. 45-65. Maximum allowable capacity. The Department shall determine the need for and the maximum allowable capacity of secure residential youth care facilities pursuant to rules promulgated in accordance with the Illinois Administrative Procedure Act.
(Source: P.A. 88-680, eff. 1-1-95.)

(730 ILCS 175/45-70)
Sec. 45-70. License revocation; refusal to renew. The Department may revoke or refuse to renew the license of any secure residential youth care facility or refuse to issue a full license to the holder of a permit should the licensee or holder of a permit do any of the following:
(1) Fail to maintain standards prescribed by the

Department.

(2) Violate any of the provisions of the license

issued.

(3) Furnish or make a misleading or false statement

or report to the Department.

(4) Refuse to submit to the Department required

reports or refuse to make available to the Department any records required by the Department in conducting an investigation of the facility for licensing purposes.

(5) Fail or refuse to submit to an investigation by

the Department.

(6) Fail or refuse to admit authorized

representatives of the Department at any time for the purpose of investigation.

(7) Fail to provide, maintain, equip, and keep in

safe and sanitary condition premises established or used for secure care required under standards prescribed by the Department or required by any law, regulation, or ordinance applicable to the location of the facility.

(8) Refuse to display its license or permit.
(9) Be the subject of an indicated report under

Section 3 of the Abused and Neglected Child Reporting Act or fail to discharge or sever affiliation with the facility of an employee or volunteer at the facility with direct contact with youth who is the subject of an indicated report under Section 3 of that Act.

(10) Fail to exercise reasonable care in the hiring,

training, and supervision of facility personnel.

(11) Fail to report suspected abuse or neglect of

children within the facility, as required by the Abused and Neglected Child Reporting Act.

(12) Fail to report to the Department unusual

incidents.

(13) Be identified in an investigation by the

Department as an addict or alcoholic, as defined in the Alcoholism and Other Drug Abuse and Dependency Act, or be a person whom the Department knows has abused alcohol or drugs and who has not successfully participated in treatment, self-help groups, or other suitable activities and the Department determines that because of the abuse the licensee, holder of the permit, or any other person directly responsible for the care and welfare of the youth served does not comply with standards relating to character, suitability, or other qualifications established under Section 45-30 of this Act.

(14) Fail to correct any condition which jeopardizes

the health, safety, or welfare of children served by the facility.

(15) Fail to correct any condition or occurrence

relating to the operation or maintenance of the facility that violates Section 45-75 of this Act.

(16) Fail to maintain financial resources adequate

for the satisfactory care of youth served in regard to upkeep of premises and provisions for personal care, medical services, clothing, education, and other essentials in the proper care, rearing, and training of youth received.

(Source: P.A. 88-680, eff. 1-1-95.)

(730 ILCS 175/45-75)
Sec. 45-75. Conditional license. The Department may issue a conditional license to any secure residential youth care facility which is licensed under this Act. The conditional license shall be a nonrenewable license issued for a period of 6 months and the Department shall revoke any other license held by the conditionally licensed facility. Conditional licenses shall be granted only to facilities in which there exists no threat to the health, safety, or welfare of the youth served. A complete list of deficiencies and a corrective plan approved by the Department shall exist at the time a conditional license is issued. Failure by the facility to correct the deficiencies or meet all licensing standards at the end of the conditional license period shall result in immediate revocation of or refusal to renew the facility's license as provided in Section 45-80 of this Act.
(Source: P.A. 88-680, eff. 1-1-95.)

(730 ILCS 175/45-80)
Sec. 45-80. Procedure for revocation or refusal to review; notice.
(a) Prior to revocation or refusal to renew a license, the Department shall notify the licensee by registered mail, return receipt requested, at the address specified on the license, or at the address of the ranking or presiding officer of a board of directors, or any equivalent body conducting a secure residential youth care facility, of the contemplated action and that the licensee may, within 10 days of notification, dating from receipt of the registered mail, request in writing a public hearing before the Department and, at the same time, may request a written statement of charges from the Department.
(b) Upon written request by the licensee, the Department shall furnish a written statement of charges, and, at the same time, shall set the date and place for the hearing. The charges and notice of the hearing shall be delivered by registered mail, return receipt requested, and the hearing must be held within 30 days, dating from the date of the postmark of the registered mail, except that notification must be received by the licensee at least 15 days in advance of the date set for the hearing.
(c) If no request for a hearing is made within 10 days after notification, or if the Department determines, upon holding a hearing, that the license should be revoked or renewal denied, then the license shall be revoked or renewal denied.
(d) Upon the hearing in which the license is revoked, renewal of license is refused, or full license is denied the Director, or any officer or employee duly authorized by him or her in writing, may administer oaths and the Department may procure, by its subpoena, the attendance of witnesses and the production of relevant documents.
(e) At the time and place designated, the Director or the officer or employee authorized by him or her in writing, shall hear the charges and both the Department and the licensee shall be allowed to present in person or by counsel statements, testimony, and evidence that may be pertinent to the charges or to the defense. The hearing officer may continue the hearing from time to time, but not to exceed a single period of 30 days, unless special extenuating circumstances make further continuance feasible.
(Source: P.A. 88-680, eff. 1-1-95.)

(730 ILCS 175/45-85)
Sec. 45-85. Complaint substantiation. Before the Department initiates a full-scale investigation of any complaint received regarding a secure residential youth care facility the Department may, when appropriate, provide procedures for the substantiation of the complaint.
(Source: P.A. 88-680, eff. 1-1-95.)

(730 ILCS 175/45-90)
Sec. 45-90. Attendance of witnesses; production of documents; contempt. Any circuit court, upon application either of the person requesting a hearing or of the Department, may require the attendance of witnesses and the production of relevant documents before the Department in any hearing relating to the refusal or revocation of licenses. The refusal or neglect to obey the order of the court compelling the attendance or production is punishable as in other cases of contempt.
(Source: P.A. 88-680, eff. 1-1-95.)

(730 ILCS 175/45-95)
Sec. 45-95. Operation without license. Whenever the Department is advised, or has reason to believe, that any person, group of persons, corporation, or other entity is operating a secure residential youth care facility without a license or permit, it shall make an investigation to ascertain the facts. If the Department is denied access, it shall request intervention by local, county, or State law enforcement agencies to seek an appropriate court order or warrant to examine the premises. A person or entity preventing the Department from carrying out its duties under this Section is guilty of a violation of this Act. If the Department finds that the secure residential youth care facility is being, or has, operated without a license or permit, it shall report the results of its investigation to the Attorney General and to the appropriate State's Attorney for prosecution.
(Source: P.A. 88-680, eff. 1-1-95.)

(730 ILCS 175/45-100)
Sec. 45-100. Injunction. Upon request of the Director, the Attorney General or the State's Attorney of the county in which the violation occurred shall initiate injunction proceedings whenever it appears that any person, group of persons, corporation, or other entity is engaged or about to engage in any acts or practices which constitute or will constitute a violation of this Act or any rule or regulation prescribed under this Act. Upon a proper showing, any circuit court may enter a permanent or preliminary injunction or temporary restraining order without bond to enforce this Act or any rule or regulation prescribed under this Act in addition to the penalties and other remedies provided in this Act.
(Source: P.A. 88-680, eff. 1-1-95.)

(730 ILCS 175/45-105)
Sec. 45-105. Closure order. Whenever the Department expressly finds that the continued operation of a secure residential youth care facility jeopardizes the health, safety, or welfare of youth served by the facility, the Department shall issue an order of closure directing that the operation of the facility terminate immediately and, if applicable, shall initiate revocation proceedings under Section 45-80 within 10 working days. A facility closed under this Section may not operate during the pendency of any proceeding for the judicial review of the decision of the Department to issue an order of closure or to revoke or refuse to renew the license except under court order.
(Source: P.A. 88-680, eff. 1-1-95.)

(730 ILCS 175/45-110)
Sec. 45-110. Advertisement of services by licensed facilities. A secure residential youth care facility licensed or operating under a permit issued by the Department may publish advertisements of the services for which it is specifically licensed or issued a permit under this Act. No person, unless licensed or holding a permit as a secure residential youth care facility, may cause to be published any advertisement soliciting youth for care or placement or offering a youth for care or placement.
(Source: P.A. 88-680, eff. 1-1-95.)

(730 ILCS 175/45-115)
Sec. 45-115. Recordkeeping; confidentiality.
(a) Every secure residential youth care facility must keep and maintain such records as the Department may prescribe pertaining to the admission, progress, health, and discharge of youth under the care of the facility and shall report to the Department whenever requested upon forms prescribed by the Department. All records regarding youth and all facts learned about youth and their relatives must be kept confidential both by the youth care facility and by the Department.
(b) Nothing contained in this Act prevents the sharing or disclosure of information or records relating or pertaining to juveniles subject to the provisions of the Serious Habitual Offender Comprehensive Action Program when that information is used to assist the early identification and treatment of habitual juvenile offenders.
(Source: P.A. 88-680, eff. 1-1-95.)

(730 ILCS 175/45-120)
Sec. 45-120. Administrative Review Law. The Administrative Review Law and the rules adopted under it shall apply to and govern all proceedings for the judicial review of final administrative decisions of the Department. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 88-680, eff. 1-1-95.)

(730 ILCS 175/45-125)
Sec. 45-125. Violations.
(a) Any person, group of persons, association, corporation, or other entity who:
(1) Conducts, operates or acts as a secure

residential youth care facility without a license or permit to do so in violation of Section 45-15 of this Act; or

(2) Makes materially false statements in order to

obtain a license or permit; or

(3) Fails to keep the records and make the reports

provided under this Act; or

(4) Advertises any service not authorized by license

or permit held; or

(5) Publishes any advertisement in violation of this

Act; or

(6) Violates any other provision of this Act or any

reasonable rule or regulation adopted and published by the Department for the enforcement of the provisions of this Act;

is guilty of a Class A misdemeanor and in case of an association, corporation, or other entity, imprisonment may be imposed upon its officers who knowingly participated in the violation.
(b) Any secure residential youth care facility that continues to operate after its license is revoked under Section 45-70 of this Act or after its license expires and the Department refused to renew the license as provided in Section 45-70 of this Act is guilty of a business offense and shall be fined an amount in excess of $500 but not exceeding $10,000, and each day of violation is a separate offense.
(Source: P.A. 88-680, eff. 1-1-95.)

(730 ILCS 175/45-190)
Sec. 45-190. Severability. The provisions of this Act are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 88-680, eff. 1-1-95.)

(730 ILCS 175/45-900)
Sec. 45-900. (Amendatory provisions; text omitted).
(Source: P.A. 88-680, eff. 1-1-95.)

(730 ILCS 175/45-905)
Sec. 45-905. (Amendatory provisions; text omitted).
(Source: P.A. 88-680, eff. 1-1-95.)

(730 ILCS 175/45-910)
Sec. 45-910. (Amendatory provisions; text omitted).
(Source: P.A. 88-680, eff. 1-1-95.)

(730 ILCS 175/45-915)
Sec. 45-915. (Amendatory provisions; text omitted).
(Source: P.A. 88-680, eff. 1-1-95.)



Article 50 - (Amendatory Provisions; Text Omitted)

(730 ILCS 175/Art. 50 heading)



Article 990

(730 ILCS 175/Art. 990 heading)

(730 ILCS 175/990-1)
Sec. 990-1. Severability. The provisions of this Act are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 88-680, eff. 1-1-95.)



Article 999

(730 ILCS 175/Art. 999 heading)

(730 ILCS 175/999-1)
Sec. 999-1. Effective date. This Act takes effect January 1, 1995.
(Source: P.A. 88-680, eff. 1-1-95.)






730 ILCS 180/ - Methamphetamine Manufacturer Registry Act.

(730 ILCS 180/1)
Sec. 1. Short title. This Act may be cited as the Methamphetamine Manufacturer Registry Act.
(Source: P.A. 94-831, eff. 6-5-06.)

(730 ILCS 180/5)
Sec. 5. Definition. As used in this Act, "methamphetamine manufacturer" means a person who has been convicted of any violation of Section 15 of the Methamphetamine Control and Community Protection Act.
(Source: P.A. 94-831, eff. 6-5-06.)

(730 ILCS 180/10)
Sec. 10. Methamphetamine Manufacturer Database.
(a) The Department of State Police shall establish and maintain a Methamphetamine Manufacturer Database for the purpose of identifying methamphetamine manufacturers and making that information available to law enforcement and the general public. For every person convicted of a violation of Section 15 of the Methamphetamine Control and Community Protection Act on or after the effective date of this Act, the methamphetamine manufacturer database shall contain information relating to each methamphetamine manufacturer. The information shall include the methamphetamine manufacturer's name, date of birth, offense or offenses requiring inclusion in the Methamphetamine Manufacturer Database, the conviction date and county of each such offense, and such other identifying information as the Department of State Police deems necessary to identify the methamphetamine manufacturer, but shall not include the social security number of the methamphetamine manufacturer.
(b) The Department of State Police must make the information contained in the Statewide Methamphetamine Manufacturer Database accessible on the Internet by means of a hyperlink labeled "Methamphetamine Manufacturer Information" on the Department's World Wide Web home page. The Department of State Police must update that information as it deems necessary.
(c) The Department of State Police must promulgate rules in accordance with the Illinois Administrative Procedure Act to implement this Section and those rules must include procedures to ensure that the information in the database is accurate, and that the information in the database reflects any changes based on the reversal of a conviction for an offense requiring inclusion in the Methamphetamine Manufacturer Database, or a court order requiring the sealing or expungement of records relating to the offense. A certified copy of such an order shall be deemed prima facie true and correct and, shall be sufficient to require the immediate amendment or removal of any person's information from the Methamphetamine Manufacturer Database by the Department of State Police.
(Source: P.A. 94-831, eff. 6-5-06.)

(730 ILCS 180/15)
Sec. 15. Conviction Information.
(a) Within 60 days after the effective date of this Act, each circuit clerk shall forward monthly to the Department of State Police a copy of the judgment for each and all persons convicted of an offense within the definition of methamphetamine manufacturer, as defined in Section 5 of this Act, during the previous month.
(b) Within 120 days after the effective date of this Act, the Director of Corrections shall forward to the Department of State Police a list of all persons incarcerated or on mandatory supervised release, who have been convicted of an offense within the definition of methamphetamine manufacturer, as defined in Section 5 of this Act.
(Source: P.A. 94-831, eff. 6-5-06.)

(730 ILCS 180/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 94-831, eff. 6-5-06.)



730 ILCS 185/ - Emergency Services Response Reimbursement for Criminal Convictions Act.

(730 ILCS 185/1)
Sec. 1. Short title. This Act may be cited as the Emergency Services Response Reimbursement for Criminal Convictions Act.
(Source: P.A. 96-400, eff. 8-13-09.)

(730 ILCS 185/5)
Sec. 5. Definition. For the purposes of this Act, "emergency response" means any incident requiring a response by a police officer, an ambulance, a firefighter carried on the rolls of a regularly constituted fire department or fire protection district, a firefighter of a volunteer fire department, or a member of a recognized not-for-profit rescue or emergency medical service provider.
(Source: P.A. 96-400, eff. 8-13-09.)

(730 ILCS 185/10)
Sec. 10. Arson offenses; offender to reimburse local emergency response department. A person convicted of arson, aggravated arson, residential arson, or place of worship arson, in addition to any other sentence imposed, shall be ordered by the court to reimburse the local emergency response department for the costs of responding to the fire that the offender was convicted of setting.
(Source: P.A. 96-400, eff. 8-13-09.)

(730 ILCS 185/15)
Sec. 15. Units of government eligible for reimbursement; amount of reimbursement. Each emergency response department and the Office of the State Fire Marshal responding to the fire resulting from an offense described in Section 10 shall be eligible for reimbursement. Reimbursement shall be based upon the actual cost to the department of the resources used, including but not limited to personnel and equipment, but shall be deemed to be not less than $1,000 nor more than $10,000 per department. When actual costs cannot be determined, the reimbursement shall be based on personnel and equipment costs as specified in Section 11f of the Fire Protection District Act.
(Source: P.A. 96-400, eff. 8-13-09.)

(730 ILCS 185/105)
Sec. 105. (Amendatory provisions; text omitted).
(Source: P.A. 96-400, eff. 8-13-09; text omitted.)

(730 ILCS 185/999)
Sec. 999. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 96-400, eff. 8-13-09.)



730 ILCS 190/ - Illinois Crime Reduction Act of 2009.

(730 ILCS 190/1)
Sec. 1. Short title. This Act may be cited as the Illinois Crime Reduction Act of 2009.
(Source: P.A. 96-761, eff. 1-1-10.)

(730 ILCS 190/5)
Sec. 5. Purpose and Definitions.
(a) Purpose. The General Assembly hereby declares that it is the policy of Illinois to preserve public safety, reduce crime, and make the most effective use of correctional resources. Currently, the Illinois correctional system overwhelmingly incarcerates people whose time in prison does not result in improved behavior and who return to Illinois communities in less than one year. It is therefore the purpose of this Act to create an infrastructure to provide effective resources and services to incarcerated individuals and individuals supervised in the locality; to hold offenders accountable; to successfully rehabilitate offenders to prevent future involvement with the criminal justice system; to measure the overall effectiveness of the criminal justice system in achieving this policy; and to create the Adult Redeploy Illinois program for those who do not fall under the definition of violent offenders.
(b) Definitions. As used in this Act, unless the context clearly requires otherwise:
(1) "Assets" are an offender's qualities or

resources, such as family and other positive support systems, educational achievement, and employment history, that research has demonstrated will decrease the likelihood that the offender will re-offend and increase the likelihood that the offender will successfully reintegrate into the locality.

(2) "Case plan" means a consistently updated

written proposal that shall follow the offender through all phases of the criminal justice system, that is based on the offender's risks, assets, and needs as identified through the assessment tool described in this Act, and that outlines steps the offender shall take and the programs in which the offender shall participate to maximize the offender's ability to be rehabilitated.

(3) "Conditions of supervision" include

conditions described in Section 5-6-3.1 of the Unified Code of Corrections.

(4) "Evidence-based practices" means policies,

procedures, programs, and practices that have been demonstrated to reduce recidivism among incarcerated individuals and individuals on local supervision.

(5) "Local supervision" includes supervision in

local-based, non-incarceration settings under such conditions and reporting requirements as are imposed by the court or the Prisoner Review Board.

(6) "Needs" include an offender's criminogenic

qualities, skills, and experiences that can be altered in ways that research has demonstrated will minimize the offender's chances of re-offending and maximize the offender's chances of successfully reintegrating into the locality.

(7) "Risks" include the attributes of an

offender that are commonly considered to be those variables, such as age, prior criminal history, history of joblessness, and lack of education that research has demonstrated contribute to an offender's likelihood of re-offending and impact an offender's ability to successfully reintegrate into the locality.

(8) "Violent offender" means a person convicted

of a violent crime as defined in subsection (c) of Section 3 of the Rights of Crime Victims and Witnesses Act.

(Source: P.A. 96-761, eff. 1-1-10.)

(730 ILCS 190/10)
Sec. 10. Evidence-Based Programming.
(a) Purpose. Research and practice have identified new strategies and policies that can result in a significant reduction in recidivism rates and the successful local reintegration of offenders. The purpose of this Section is to ensure that State and local agencies direct their resources to services and programming that have been demonstrated to be effective in reducing recidivism and reintegrating offenders into the locality.
(b) Evidence-based programming in local supervision.
(1) The Parole Division of the Department of

Corrections and the Prisoner Review Board shall adopt policies, rules, and regulations that, within the first year of the adoption, validation, and utilization of the statewide, standardized risk assessment tool described in this Act, result in at least 25% of supervised individuals being supervised in accordance with evidence-based practices; within 3 years of the adoption, validation, and utilization of the statewide, standardized risk assessment tool result in at least 50% of supervised individuals being supervised in accordance with evidence-based practices; and within 5 years of the adoption, validation, and utilization of the statewide, standardized risk assessment tool result in at least 75% of supervised individuals being supervised in accordance with evidence-based practices. The policies, rules, and regulations shall:

(A) Provide for a standardized individual

case plan that follows the offender through the criminal justice system (including in-prison if the supervised individual is in prison) that is:

(i) Based on the assets of the

individual as well as his or her risks and needs identified through the assessment tool as described in this Act.

(ii) Comprised of treatment and

supervision services appropriate to achieve the purpose of this Act.

(iii) Consistently updated, based on

program participation by the supervised individual and other behavior modification exhibited by the supervised individual.

(B) Concentrate resources and services on

high-risk offenders.

(C) Provide for the use of evidence-based

programming related to education, job training, cognitive behavioral therapy, and other programming designed to reduce criminal behavior.

(D) Establish a system of graduated

responses.

(i) The system shall set forth a menu

of presumptive responses for the most common types of supervision violations.

(ii) The system shall be guided by the

model list of intermediate sanctions created by the Probation Services Division of the State of Illinois pursuant to subsection (1) of Section 15 of the Probation and Probation Officers Act and the system of intermediate sanctions created by the Chief Judge of each circuit court pursuant to Section 5-6-1 of the Unified Code of Corrections.

(iii) The system of responses shall

take into account factors such as the severity of the current violation; the supervised individual's risk level as determined by a validated assessment tool described in this Act; the supervised individual's assets; his or her previous criminal record; and the number and severity of any previous supervision violations.

(iv) The system shall also define

positive reinforcements that supervised individuals may receive for compliance with conditions of supervision.

(v) Response to violations should be

swift and certain and should be imposed as soon as practicable but no longer than 3 working days of detection of the violation behavior.

(2) Conditions of local supervision (probation

and mandatory supervised release). Conditions of local supervision whether imposed by a sentencing judge or the Prisoner Review Board shall be imposed in accordance with the offender's risks, assets, and needs as identified through the assessment tool described in this Act.

(c) Evidence-based in-prison programming.
(1) The Department of Corrections shall adopt

policies, rules, and regulations that, within the first year of the adoption, validation, and utilization of the statewide, standardized risk assessment tool described in this Act, result in at least 25% of incarcerated individuals receiving services and programming in accordance with evidence-based practices; within 3 years of the adoption, validation, and utilization of the statewide, standardized risk assessment tool result in at least 50% of incarcerated individuals receiving services and programming in accordance with evidence-based practices; and within 5 years of the adoption, validation, and utilization of the statewide, standardized risk assessment tool result in at least 75% of incarcerated individuals receiving services and programming in accordance with evidence-based practices. The policies, rules, and regulations shall:

(A) Provide for the use and development of

a case plan based on the risks, assets, and needs identified through the assessment tool as described in this Act. The case plan should be used to determine in-prison programming; should be continuously updated based on program participation by the prisoner and other behavior modification exhibited by the prisoner; and should be used when creating the case plan described in subsection (b).

(B) Provide for the use of evidence-based

programming related to education, job training, cognitive behavioral therapy and other evidence-based programming.

(C) Establish education programs based on a

teacher to student ratio of no more than 1:30.

(D) Expand the use of drug prisons, modeled

after the Sheridan Correctional Center, to provide sufficient drug treatment and other support services to non-violent inmates with a history of substance abuse.

(2) Participation and completion of programming

by prisoners can impact earned time credit as determined under Section 3-6-3 of the Unified Code of Corrections.

(3) The Department of Corrections shall provide

its employees with intensive and ongoing training and professional development services to support the implementation of evidence-based practices. The training and professional development services shall include assessment techniques, case planning, cognitive behavioral training, risk reduction and intervention strategies, effective communication skills, substance abuse treatment education and other topics identified by the Department or its employees.

(d) The Parole Division of the Department of Corrections and the Prisoner Review Board shall provide their employees with intensive and ongoing training and professional development services to support the implementation of evidence-based practices. The training and professional development services shall include assessment techniques, case planning, cognitive behavioral training, risk reduction and intervention strategies, effective communication skills, substance abuse treatment education, and other topics identified by the agencies or their employees.
(e) The Department of Corrections, the Prisoner Review Board, and other correctional entities referenced in the policies, rules, and regulations of this Act shall design, implement, and make public a system to evaluate the effectiveness of evidence-based practices in increasing public safety and in successful reintegration of those under supervision into the locality. Annually, each agency shall submit to the Sentencing Policy Advisory Council a comprehensive report on the success of implementing evidence-based practices. The data compiled and analyzed by the Council shall be delivered annually to the Governor and the General Assembly.
(Source: P.A. 96-761, eff. 1-1-10.)

(730 ILCS 190/15)
Sec. 15. Adoption, validation, and utilization of an assessment tool.
(a) Purpose. In order to determine appropriate punishment or services which will protect public safety, it is necessary for the State and local jurisdictions to adopt a common assessment tool. Supervision and correctional programs are most effective at reducing future crime when they accurately assess offender risks, assets, and needs, and use these assessment results to assign supervision levels and target programs to criminogenic needs.
(b) After review of the plan issued by the Task Force described in subsection (c), the Department of Corrections, the Parole Division of the Department of Corrections, and the Prisoner Review Board shall adopt policies, rules, and regulations that within 3 years of the effective date of this Act result in the adoption, validation, and utilization of a statewide, standardized risk assessment tool across the Illinois criminal justice system.
(c) (Blank).
(c-5) (Blank).
(d) (Blank).
(Source: P.A. 99-933, eff. 1-27-17.)

(730 ILCS 190/20)
Sec. 20. Adult Redeploy Illinois.
(a) Purpose. When offenders are accurately assessed for risk, assets, and needs, it is possible to identify which people should be sent to prison and which people can be effectively supervised in the locality. By providing financial incentives to counties or judicial circuits to create effective local-level evidence-based services, it is possible to reduce crime and recidivism at a lower cost to taxpayers. Based on this model, this Act hereby creates the Adult Redeploy Illinois program for offenders who do not fall under the definition of violent offenders in order to increase public safety and encourage the successful local supervision of eligible offenders and their reintegration into the locality.
(b) The Adult Redeploy Illinois program shall reallocate State funds to local jurisdictions that successfully establish a process to assess offenders and provide a continuum of locally based sanctions and treatment alternatives for offenders who would be incarcerated in a State facility if those local services and sanctions did not exist. The allotment of funds shall be based on a formula that rewards local jurisdictions for the establishment or expansion of local supervision programs and requires them to pay the amount determined in subsection (e) if incarceration targets as defined in subsection (e) are not met.
(c) Each county or circuit participating in the Adult Redeploy Illinois program shall create a local plan describing how it will protect public safety and reduce the county or circuit's utilization of incarceration in State facilities or local county jails by the creation or expansion of individualized services or programs.
(d) Based on the local plan, a county or circuit shall enter into an agreement with the Adult Redeploy Oversight Board described in subsection (e) to reduce the number of commitments to State correctional facilities from that county or circuit, excluding violent offenders. The agreement shall include a pledge from the county or circuit to reduce their commitments by 25% of the level of commitments from the average number of commitments for the past 3 years of eligible non-violent offenders. In return, the county or circuit shall receive, based upon a formula described in subsection (e), funds to redeploy for local programming for offenders who would otherwise be incarcerated such as management and supervision, electronic monitoring, and drug testing. The county or circuit shall also be penalized, as described in subsection (e), for failure to reach the goal of reduced commitments stipulated in the agreement.
(e) Adult Redeploy Illinois Oversight Board; members; responsibilities.
(1) The Secretary of Human Services and the

Director of Corrections shall within 3 months after the effective date of this Act convene and act as co-chairs of an oversight board to oversee the Adult Redeploy Program. The Board shall include, but not be limited to, designees from the Prisoner Review Board, Office of the Attorney General, Illinois Criminal Justice Information Authority, and Sentencing Policy Advisory Council; the Cook County State's Attorney; a State's Attorney selected by the President of the Illinois State's Attorneys Association; the State Appellate Defender; the Cook County Public Defender; a representative of Cook County Adult Probation, a representative of DuPage County Adult Probation; a representative of Sangamon County Adult Probation; and 4 representatives from non-governmental organizations, including service providers.

(2) The Oversight Board shall within one year

after the effective date of this Act:

(A) Develop a process to solicit

applications from and identify jurisdictions to be included in the Adult Redeploy Illinois program.

(B) Define categories of membership for

local entities to participate in the creation and oversight of the local Adult Redeploy Illinois program.

(C) Develop a formula for the allotment of

funds to local jurisdictions for local and community-based services in lieu of commitment to the Department of Corrections and a penalty amount for failure to reach the goal of reduced commitments stipulated in the plans.

(D) Develop a standard format for the local

plan to be submitted by the local entity created in each county or circuit.

(E) Identify and secure resources

sufficient to support the administration and evaluation of Adult Redeploy Illinois.

(F) Develop a process to support ongoing

monitoring and evaluation of Adult Redeploy Illinois.

(G) Review local plans and proposed

agreements and approve the distribution of resources.

(H) Develop a performance measurement

system that includes but is not limited to the following key performance indicators: recidivism, rate of revocations, employment rates, education achievement, successful completion of substance abuse treatment programs, and payment of victim restitution. Each county or circuit shall include the performance measurement system in its local plan and provide data annually to evaluate its success.

(I) Report annually the results of the

performance measurements on a timely basis to the Governor and General Assembly.

(Source: P.A. 96-761, eff. 1-1-10.)



730 ILCS 195/ - Department of Juvenile Justice Mortality Review Team Act.

(730 ILCS 195/1)
Sec. 1. Short title. This Act may be cited as the Department of Juvenile Justice Mortality Review Team Act.
(Source: P.A. 96-1378, eff. 7-29-10.)

(730 ILCS 195/5)
Sec. 5. State policy. The following statements are the policy of this State:
(1) Understanding that youth have different needs

than adults, it is the mission of the Illinois Department of Juvenile Justice to preserve public safety by reducing recidivism. Youth committed to the Department will receive individualized services provided by qualified staff that give them the skills to become productive citizens.

(2) When a youth dies while committed to the custody

of the Department of Juvenile Justice, the response by the State and the community to the death must include an accurate and complete determination of the cause of death and the factors contributing to the death and the development and implementation of measures where necessary and appropriate to prevent future deaths from similar causes.

(3) Professionals from diverse disciplines and

agencies who have responsibilities for youth and expertise that can promote youth safety and well-being, particularly while in State custody, should share their expertise and knowledge so that the goals of determining the causes of youth deaths and preventing future youth deaths can be achieved.

(4) A greater understanding of the incidence and

causes of deaths of youths in State custody is necessary to aid the prevention of such deaths in the future.

(5) Multidisciplinary and multiagency reviews of

youth deaths can assist the Department of Juvenile Justice in (i) developing a greater understanding of the incidence and causes of youth deaths and the methods for preventing those deaths, (ii) identifying any deficiencies in services and systems within the Department of Juvenile Justice that may place youth at greater risk for death while in the custody of the Department, and (iii) identifying and implementing improvements to the Department's systems for delivery of such services.

(6) Access to information regarding deceased youth

and their families by multidisciplinary and multiagency mortality review teams is necessary for those teams to achieve their purposes and duties.

(Source: P.A. 96-1378, eff. 7-29-10.)

(730 ILCS 195/10)
Sec. 10. Definitions. In this Act, unless the context requires otherwise:
"Department" means the Department of Juvenile Justice.
"Director" means the Director of Juvenile Justice.
"Mortality review team" or "team" means a Department of Juvenile Justice mortality review team appointed pursuant to this Act.
"Youth" means any person committed by court order to the custody of the Department of Juvenile Justice.
(Source: P.A. 96-1378, eff. 7-29-10.)

(730 ILCS 195/15)
Sec. 15. Mortality review teams; establishment.
(a) Upon the occurrence of the death of any youth in the Department's custody, the Director shall appoint members and a chairperson to a mortality review team. The Director shall make the appointments within 30 days after the youth's death.
(b) Each mortality review team shall consist of at least one member from each of the following categories:
(1) Pediatrician or other physician.
(2) Representative of the Department.
(3) State's Attorney or State's Attorney

representative.

(4) Representative of a local law enforcement agency.
(5) Psychologist or psychiatrist.
(6) Representative of a local health department.
(7) Designee of the Board of Education of the

Department of Juvenile Justice School District created under Section 13-40 of the School Code.

(8) Coroner or forensic pathologist.
(9) Representative of a juvenile justice advocacy

organization.

(10) Representative of a local hospital, trauma

center, or provider of emergency medical services.

(11) Representative of the Department of State Police.
(12) Representative of the Office of the Governor's

Executive Inspector General.

A mortality review team may make recommendations to the Director concerning additional appointments.
(c) Each mortality review team member must have demonstrated experience or an interest in welfare of youth in State custody.
(d) The mortality review teams shall be funded in the Department's annual budget to provide for the travel expenses of team members and professional services engaged by the team.
(e) If a death of a youth in the Department's custody occurs while a prior youth death is under review by a team pursuant to this Act, the Director may request that the team review the subsequent death.
(f) Upon the conclusion of all reporting required under Sections 20, 25, and 30 with respect to a death reviewed by a team, all appointments to the team shall expire.
(Source: P.A. 96-1378, eff. 7-29-10.)

(730 ILCS 195/20)
Sec. 20. Reviews of youth deaths.
(a) A mortality review team shall review every death of a youth that occurs within a facility of the Department or as the result of an act or incident occurring within a facility of the Department, including deaths resulting from suspected illness, injury, or self-harm or from an unknown cause.
(b) If the coroner of the county in which a youth died determines that the youth's death was the direct or proximate result of alleged or suspected criminal activity, the mortality review team's investigation shall be in addition to any criminal investigation of the death but shall be limited to a review of systems and practices of the Department. In the course of conducting its review, the team shall obtain assurance from law enforcement officials that acts taken in furtherance of the review will not impair any criminal investigation or prosecution.
(c) A mortality review team's purpose in conducting a review of a youth death is to do the following:
(1) Assist in determining the cause and manner of the

youth's death, if requested.

(2) Evaluate any means by which the death might have

been prevented, including, but not limited to, the evaluation of the Department's systems for the following:

(A) Training.
(B) Assessment and referral for services.
(C) Communication.
(D) Housing.
(E) Supervision of youth.
(F) Intervention in critical incidents.
(G) Reporting.
(H) Follow-up and mortality review following

critical incidents or youth deaths.

(3) Recommend continuing education and training for

Department staff.

(4) Make specific recommendations to the Director

concerning the prevention of deaths of youth in the Department's custody.

(d) A mortality review team shall review a youth death as soon as practicable and not later than within 90 days after a law enforcement agency's completion of its investigation if the death is the result of alleged or suspected criminal activity. If there has been no investigation by a law enforcement agency, the mortality review team shall review a youth's death within 90 days after obtaining the information necessary to complete the review from the coroner, pathologist, medical examiner, or law enforcement agency, depending on the nature of the case. The team shall meet as needed in person or via teleconference or video conference following appointment of the team members. When necessary and upon request of the team, the Director may extend the deadline for a review up to an additional 90 days.
(Source: P.A. 96-1378, eff. 7-29-10.)

(730 ILCS 195/25)
Sec. 25. Director's reply and additional report.
(a) As soon as practicable, but not later than 90 days after receipt of the recommendations made by a team pursuant to subdivision (c)(4) of Section 20, the Director shall review and reply to each such recommendation. With respect to each recommendation made by a team, the Director shall submit his or her reply to the chairperson of that team. The Director's reply to each recommendation must include a statement as to whether the Director intends to implement the recommendation. The Director shall implement a team's recommendations as feasible and appropriate and shall respond in writing to explain the implementation or non-implementation of each recommendation.
(b) Within 90 days after the Director submits a reply with respect to a recommendation as required by subsection (a), the Director must submit an additional report to the chairperson of the team that sets forth in detail the way, if any, in which the Director will implement the recommendation and the schedule for implementing the recommendation.
(Source: P.A. 96-1378, eff. 7-29-10.)

(730 ILCS 195/30)
Sec. 30. Report to Executive Inspector General. Within 180 days after the Director submits a reply under subsection (a) of Section 25 concerning the implementation of a team's recommendation, the Director shall submit a further report to the chairperson of the team that made the recommendation and to the Executive Inspector General appointed by the Governor under Section 20-10 of the State Officials and Employees Ethics Act. The Director's report shall set forth any specific changes in the Department's policies and procedures that have been made in response to the team's recommendation.
(Source: P.A. 96-1378, eff. 7-29-10.)

(730 ILCS 195/35)
Sec. 35. Team access to information.
(a) The Department shall provide to a mortality review team, on the request of the team's chairperson, all records and information in the Department's possession that are relevant to the team's review of a youth death.
(b) The mortality review team shall have access to all records and information that are relevant to its review of a youth death and in the possession of a State or local governmental agency, including, without limitation, birth certificates, all relevant medical and mental health records, records of law enforcement agency investigations, records of coroner or medical examiner investigations, records of a probation and court services department regarding the youth, and records of a social services agency that provided services to the youth or the youth's family.
(c) Each appointed member of a mortality review team shall sign an acknowledgement upon appointment and before participating in meetings or review of records acknowledging the confidentiality of information obtained in the course of the team's review and containing the member's agreement not to reproduce or distribute confidential information obtained in the course of the review.
(Source: P.A. 96-1378, eff. 7-29-10.)

(730 ILCS 195/40)
Sec. 40. Public access to information.
(a) Meetings of a mortality review team shall be closed to the public. Meetings of the mortality review teams are not subject to the Open Meetings Act, as provided in that Act.
(b) Records and information provided to a mortality review team and records maintained by a team are confidential and not subject to inspection and copying under the Freedom of Information Act, as provided in that Act.
(c) Members of a mortality review team are not subject to examination, in any civil or criminal proceeding, concerning information presented to members of the team or opinions formed by members of the team based on that information. A team member may, however, be examined concerning information provided to the team that is otherwise available to the public.
(d) Records and information produced by a mortality review team are not subject to discovery or subpoena and are not admissible as evidence in any civil or criminal proceeding. Those records and information are, however, subject to discovery or a subpoena, and are admissible as evidence, to the extent they are otherwise available to the public.
(Source: P.A. 96-1378, eff. 7-29-10.)

(730 ILCS 195/45)
Sec. 45. Indemnification of team members. The State shall indemnify and hold harmless members of a mortality review team for all their acts, omissions, decisions, or other conduct arising out of the scope of their service on the team, except for acts, omissions, decisions, or other conduct involving willful or wanton misconduct. The method of providing indemnification shall be as provided in the State Employee Indemnification Act.
(Source: P.A. 96-1378, eff. 7-29-10.)

(730 ILCS 195/90)
Sec. 90. (Amendatory provisions; text omitted).
(Source: P.A. 96-1378, eff. 7-29-10; text omitted.)

(730 ILCS 195/92)
Sec. 92. (Amendatory provisions; text omitted).
(Source: P.A. 96-1378, eff. 7-29-10; text omitted.)

(730 ILCS 195/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 96-1378, eff. 7-29-10.)






Chapter 735 - CIVIL PROCEDURE

735 ILCS 5/ - Code of Civil Procedure.

Article I - General Provisions

(735 ILCS 5/Art. I heading)

(735 ILCS 5/1-101) (from Ch. 110, par. 1-101)
Sec. 1-101. Short titles.
(a) This Act shall be known and may be cited as the "Code of Civil Procedure".
(b) Article II shall be known as the "Civil Practice Law" and may be referred to by that designation.
(c) Article III shall be known as the "Administrative Review Law" and may be referred to by that designation.
(Source: P.A. 82-280.)

(735 ILCS 5/1-102) (from Ch. 110, par. 1-102)
Sec. 1-102. Continuation of prior statutes. The provisions of this Act insofar as they are the same or substantially the same as those of any prior statute, shall be construed as a continuation of such prior statute and not as a new enactment.
If in any other statute reference is made to an Act of the General Assembly, or an Article or a Section of such an Act, which is continued in this Act, such reference shall refer to the Act, Article, or Section thereof so continued in this Act.
(Source: P.A. 82-280.)

(735 ILCS 5/1-103) (from Ch. 110, par. 1-103)
Sec. 1-103. Effect of headings. Article, Part and Section headings contained herein shall not be deemed to govern, limit, modify or in any manner affect the scope, meaning or intent of the provisions of any Article, Part or Section of this Act.
(Source: P.A. 82-280.)

(735 ILCS 5/1-104) (from Ch. 110, par. 1-104)
Sec. 1-104. Power of courts to make rules. (a) The Supreme Court of this State has power to make rules of pleading, practice and procedure for the circuit, Appellate and Supreme Courts supplementary to, but not inconsistent with the provisions of this Act, and to amend the same, for the purpose of making this Act effective for the convenient administration of justice, and otherwise simplifying judicial procedure, and power to make rules governing pleading, practice and procedure in small claims actions, including service of process in connection therewith. Unless otherwise indicated by the text, references in this Act to rules are to rules of the Supreme Court.
(b) Subject to the rules of the Supreme Court, the circuit and Appellate Courts may make rules regulating their dockets, calendars, and business.
(Source: P.A. 82-280.)

(735 ILCS 5/1-105) (from Ch. 110, par. 1-105)
Sec. 1-105. Enforcement of Act and rules. The Supreme Court may provide by rule for the orderly and expeditious administration and enforcement of this Act and of the rules, including the striking of pleadings, the dismissal of claims, the entry of defaults, the assessment of costs, the assessment against an offending party of the reasonable expenses, including attorney's fees, which any violation causes another party to incur, or other action that may be appropriate.
(Source: P.A. 82-280.)

(735 ILCS 5/1-106) (from Ch. 110, par. 1-106)
Sec. 1-106. Act to be liberally construed. This Act shall be liberally construed, to the end that controversies may be speedily and finally determined according to the substantive rights of the parties. The rule that statutes in derogation of the common law must be strictly construed does not apply to this Act or to the rules made in relation thereto.
(Source: P.A. 82-280.)

(735 ILCS 5/1-107) (from Ch. 110, par. 1-107)
Sec. 1-107. Appeals. Appeals may be taken as provided for civil cases.
(Source: P.A. 82-280.)

(735 ILCS 5/1-108) (from Ch. 110, par. 1-108)
Sec. 1-108. Civil Practice Law applies. (a) The provisions of Article II of this Act apply to all proceedings covered by Articles III through XIX of this Act except as otherwise provided in each of the Articles III through XIX, respectively.
(b) In proceedings in which the procedure is regulated by statutes other than those contained in this Act, such other statutes control to the extent to which they regulate procedure but Article II of this Act applies to matters of procedure not regulated by such other statutes.
(c) As to all matters not regulated by statute or rule of court, the practice at common law prevails.
(Source: P.A. 82-280.)

(735 ILCS 5/1-109) (from Ch. 110, par. 1-109)
Sec. 1-109. Verification by certification. Unless otherwise expressly provided by rule of the Supreme Court, whenever in this Code any complaint, petition, answer, reply, bill of particulars, answer to interrogatories, affidavit, return or proof of service, or other document or pleading filed in any court of this State is required or permitted to be verified, or made, sworn to or verified under oath, such requirement or permission is hereby defined to include a certification of such pleading, affidavit or other document under penalty of perjury as provided in this Section.
Whenever any such pleading, affidavit or other document is so certified, the several matters stated shall be stated positively or upon information and belief only, according to the fact. The person or persons having knowledge of the matters stated in a pleading, affidavit or other document certified in accordance with this Section shall subscribe to a certification in substantially the following form: Under penalties as provided by law pursuant to Section 1-109 of the Code of Civil Procedure, the undersigned certifies that the statements set forth in this instrument are true and correct, except as to matters therein stated to be on information and belief and as to such matters the undersigned certifies as aforesaid that he verily believes the same to be true.
Any pleading, affidavit or other document certified in accordance with this Section may be used in the same manner and with the same force and effect as though subscribed and sworn to under oath.
Any person who makes a false statement, material to the issue or point in question, which he does not believe to be true, in any pleading, affidavit or other document certified by such person in accordance with this Section shall be guilty of a Class 3 felony.
(Source: P.A. 83-916.)



Article II - Civil Practice

(735 ILCS 5/Art. II heading)

(735 ILCS 5/Art. II Pt. 1 heading)

(735 ILCS 5/2-101) (from Ch. 110, par. 2-101)
Sec. 2-101. Generally. Except as otherwise provided in this Act, every action must be commenced (1) in the county of residence of any defendant who is joined in good faith and with probable cause for the purpose of obtaining a judgment against him or her and not solely for the purpose of fixing venue in that county, or (2) in the county in which the transaction or some part thereof occurred out of which the cause of action arose.
If a check, draft, money order, or other instrument for the payment of child support payable to or delivered to the State Disbursement Unit established under Section 10-26 of the Illinois Public Aid Code is returned by the bank or depository for any reason, venue for the enforcement of any criminal proceedings or civil cause of action for recovery and attorney fees shall be in the county where the principal office of the State Disbursement Unit is located.
If all defendants are nonresidents of the State, an action may be commenced in any county.
If the corporate limits of a city, village or town extend into more than one county, then the venue of an action or proceeding instituted by that municipality to enforce any fine, imprisonment, penalty or forfeiture for violation of any ordinance of that municipality, regardless of the county in which the violation was committed or occurred, may be in the appropriate court (i) in the county wherein the office of the clerk of the municipality is located or (ii) in any county in which at least 35% of the territory within the municipality's corporate limits is located.
(Source: P.A. 91-212, eff. 7-20-99.)

(735 ILCS 5/2-102) (from Ch. 110, par. 2-102)
Sec. 2-102. Residence of corporations, voluntary unincorporated associations and partnerships defined. For purposes of venue, the following definitions apply:
(a) Any private corporation or railroad or bridge company, organized under the laws of this State, and any foreign corporation authorized to transact business in this State is a resident of any county in which it has its registered office or other office or is doing business. A foreign corporation not authorized to transact business in this State is a nonresident of this State.
(b) A partnership sued in its firm name is a resident of any county in which any partner resides or in which the partnership has an office or is doing business. A partnership sued in its firm name, of which all partners are nonresidents of this State and which does not have an office or do business in this State, is a nonresident of this State.
(c) A voluntary unincorporated association sued in its own name is a resident of any county in which the association has an office or, if on due inquiry no office can be found, in which any officer of the association resides. A voluntary unincorporated association sued in its own name, of which all its members are nonresidents of this State and which does not have an office or do business in this State, is a nonresident of this State.
(Source: P.A. 83-901.)

(735 ILCS 5/2-103) (from Ch. 110, par. 2-103)
Sec. 2-103. Public corporations - Local actions - Libel - Insurance companies.
(a) Actions must be brought against a public, municipal, governmental or quasi-municipal corporation in the county in which its principal office is located or in the county in which the transaction or some part thereof occurred out of which the cause of action arose. Except as otherwise provided in Section 7-102 of this Code, if the cause of action is related to an airport owned by a unit of local government or the property or aircraft operations thereof, however, including an action challenging the constitutionality of this amendatory Act of the 93rd General Assembly, the action must be brought in the county in which the unit of local government's principal office is located. Actions to recover damage to real estate which may be overflowed or otherwise damaged by reason of any act of the corporation may be brought in the county where the real estate or some part of it is situated, or in the county where the corporation is located, at the option of the party claiming to be injured. Except as otherwise provided in Section 7-102 of this Code, any cause of action that is related to an airport owned by a unit of local government, and that is pending on or after the effective date of this amendatory Act of the 93rd General Assembly in a county other than the county in which the unit of local government's principal office is located, shall be transferred, upon motion of any party under Section 2-106 of this Code, to the county in which the unit of local government's principal office is located.
(b) Any action to quiet title to real estate, or to partition or recover possession thereof or to foreclose a mortgage or other lien thereon, must be brought in the county in which the real estate or some part of it is situated.
(c) Any action which is made local by any statute must be brought in the county designated in the statute.
(d) Every action against any owner, publisher, editor, author or printer of a newspaper or magazine of general circulation for libel contained in that newspaper or magazine may be commenced only in the county in which the defendant resides or has his, her or its principal office or in which the article was composed or printed, except when the defendant resides or the article was printed without this State, in either of which cases the action may be commenced in any county in which the libel was circulated or published.
(e) Actions against any insurance company incorporated under the law of this State or doing business in this State may also be brought in any county in which the plaintiff or one of the plaintiffs may reside.
(Source: P.A. 93-450, eff. 8-6-03.)

(735 ILCS 5/2-104) (from Ch. 110, par. 2-104)
Sec. 2-104. Wrong venue - Waiver - Motion to transfer. (a) No order or judgment is void because rendered in the wrong venue, except in case of judgment by confession as provided in subsection (c) of Section 2-1301 of this Act. No action shall abate or be dismissed because commenced in the wrong venue if there is a proper venue to which the cause may be transferred.
(b) All objections of improper venue are waived by a defendant unless a motion to transfer to a proper venue is made by the defendant on or before the date upon which he or she is required to appear or within any further time that may be granted him or her to answer or move with respect to the complaint, except that if a defendant upon whose residence venue depends is dismissed upon motion of plaintiff, a remaining defendant may promptly move for transfer as though the dismissed defendant had not been a party.
(c) Motions for transfer to a proper venue may be supported and opposed by affidavit. In determining issues of fact raised by affidavits, any competent evidence adduced by the parties shall also be considered. The determination of any issue of fact in connection with a motion to transfer does not constitute a determination of the merits of the case or any aspect thereof.
(Source: P.A. 83-707.)

(735 ILCS 5/2-105) (from Ch. 110, par. 2-105)
Sec. 2-105. Defendants in different counties - Review. In any action involving defendants residing in different counties in which venue is based on residence and an appropriate and timely motion to transfer is made by a defendant not residing in the county, the overruling of the motion is not ground for reversal if he or she proceeds to trial on the merits, unless he or she renews the motion at the close of all the evidence and it appears from the record or the evidence that the defendant residing within the county was joined without probable cause and not in good faith for the purpose of obtaining a judgment against him or her but solely for the purpose of fixing venue in that county.
(Source: P.A. 82-280.)

(735 ILCS 5/2-106) (from Ch. 110, par. 2-106)
Sec. 2-106. Transfer. (a) Transfer for wrong venue. If a motion to transfer is allowed on the ground that the action was commenced in a wrong venue, the cause shall be transferred to the court in a proper venue, subject to any equitable terms and conditions that may be prescribed.
(b) Method of transfer. The clerk of the court from which a transfer is granted shall immediately certify and transmit to the clerk of the court to which the transfer is ordered the originals of all papers filed in the case together with copies of all orders entered therein. In the event of a severance, certified copies of papers filed and orders entered shall be transmitted. The clerk of the court to which the transfer is ordered shall file the papers and transcript transmitted to him or her and docket the case, and the action shall proceed and be determined as if it had originated in that court.
(Source: P.A. 82-280.)

(735 ILCS 5/2-107) (from Ch. 110, par. 2-107)
Sec. 2-107. Costs and expenses of transfer. The costs attending a transfer shall be taxed by the clerk of the court from which the transfer is granted, and, together with the filing fee in the transferee court, shall be paid by plaintiff. If the court granting the transfer finds that venue was fixed by plaintiff in bad faith and without probable cause, then it may order the reasonable expenses of defendant in attending and obtaining a transfer to a proper venue, including a reasonable attorney's fee, to be paid by plaintiff. If the costs and expenses are not paid within a reasonable time, the transferring court shall on motion dismiss the action.
(Source: P.A. 82-280.)

(735 ILCS 5/2-108) (from Ch. 110, par. 2-108)
Sec. 2-108. Place of trial. All actions shall be tried in the county in which they are commenced, except as otherwise provided by law.
(Source: P.A. 82-280.)

(735 ILCS 5/2-109) (from Ch. 110, par. 2-109)
Sec. 2-109. Malicious prosecution - medical malpractice. In all cases alleging malicious prosecution arising out of proceedings which sought damages for injuries or death by reason of medical, hospital, or other healing art malpractice, the plaintiff need not plead or prove special injury to sustain his or her cause of action. In all such cases alleging malicious prosecution, no exemplary or punitive damages shall be allowed.
(Source: P.A. 91-357, eff. 7-29-99.)

(735 ILCS 5/Art. II Pt. 2 heading)

(735 ILCS 5/2-201) (from Ch. 110, par. 2-201)
Sec. 2-201. Commencement of actions - Forms of process.
(a) Every action, unless otherwise expressly provided by statute, shall be commenced by the filing of a complaint. The clerk shall issue summons upon request of the plaintiff. The form and substance of the summons, and of all other process, and the issuance of alias process, and the service of copies of pleadings shall be according to rules.
(b) One or more duplicate original summonses may be issued, marked "First Duplicate," "Second Duplicate," etc., as the case may be, whenever it will facilitate the service of summons in any one or more counties, including the county of venue.
(Source: P.A. 82-280.)

(735 ILCS 5/2-202) (from Ch. 110, par. 2-202)
Sec. 2-202. Persons authorized to serve process; place of service; failure to make return.
(a) Process shall be served by a sheriff, or if the sheriff is disqualified, by a coroner of some county of the State. In matters where the county or State is an interested party, process may be served by a special investigator appointed by the State's Attorney of the county, as defined in Section 3-9005 of the Counties Code. A sheriff of a county with a population of less than 2,000,000 may employ civilian personnel to serve process. In counties with a population of less than 2,000,000, process may be served, without special appointment, by a person who is licensed or registered as a private detective under the Private Detective, Private Alarm, Private Security, Fingerprint Vendor, and Locksmith Act of 2004 or by a registered employee of a private detective agency certified under that Act as defined in Section (a-5). A private detective or licensed employee must supply the sheriff of any county in which he serves process with a copy of his license or certificate; however, the failure of a person to supply the copy shall not in any way impair the validity of process served by the person. The court may, in its discretion upon motion, order service to be made by a private person over 18 years of age and not a party to the action. It is not necessary that service be made by a sheriff or coroner of the county in which service is made. If served or sought to be served by a sheriff or coroner, he or she shall endorse his or her return thereon, and if by a private person the return shall be by affidavit.
(a-5) Upon motion and in its discretion, the court may appoint as a special process server a private detective agency certified under the Private Detective, Private Alarm, Private Security, Fingerprint Vendor, and Locksmith Act of 2004. Under the appointment, any employee of the private detective agency who is registered under that Act may serve the process. The motion and the order of appointment must contain the number of the certificate issued to the private detective agency by the Department of Professional Regulation under the Private Detective, Private Alarm, Private Security, Fingerprint Vendor, and Locksmith Act of 2004. A private detective or private detective agency shall send, one time only, a copy of his, her, or its individual private detective license or private detective agency certificate to the county sheriff in each county in which the detective or detective agency or his, her, or its employees serve process, regardless of size of the population of the county. As long as the license or certificate is valid and meets the requirements of the Department of Financial and Professional Regulation, a new copy of the current license or certificate need not be sent to the sheriff. A private detective agency shall maintain a list of its registered employees. Registered employees shall consist of:
(1) an employee who works for the agency holding a

valid Permanent Employee Registration Card;

(2) a person who has applied for a Permanent Employee

Registration Card, has had his or her fingerprints processed and cleared by the Department of State Police and the FBI, and as to whom the Department of Financial and Professional Regulation website shows that the person's application for a Permanent Employee Registration Card is pending;

(3) a person employed by a private detective agency

who is exempt from a Permanent Employee Registration Card requirement because the person is a current peace officer; and

(4) a private detective who works for a private

detective agency as an employee.

A detective agency shall maintain this list and forward it to any sheriff's department that requests this list within 5 business days after the receipt of the request.
(b) Summons may be served upon the defendants wherever they may be found in the State, by any person authorized to serve process. An officer may serve summons in his or her official capacity outside his or her county, but fees for mileage outside the county of the officer cannot be taxed as costs. The person serving the process in a foreign county may make return by mail.
(c) If any sheriff, coroner, or other person to whom any process is delivered, neglects or refuses to make return of the same, the plaintiff may petition the court to enter a rule requiring the sheriff, coroner, or other person, to make return of the process on a day to be fixed by the court, or to show cause on that day why that person should not be attached for contempt of the court. The plaintiff shall then cause a written notice of the rule to be served on the sheriff, coroner, or other person. If good and sufficient cause be not shown to excuse the officer or other person, the court shall adjudge him or her guilty of a contempt, and shall impose punishment as in other cases of contempt.
(d) If process is served by a sheriff, coroner, or special investigator appointed by the State's Attorney, the court may tax the fee of the sheriff, coroner, or State's Attorney's special investigator as costs in the proceeding. If process is served by a private person or entity, the court may establish a fee therefor and tax such fee as costs in the proceedings.
(e) In addition to the powers stated in Section 8.1a of the Housing Authorities Act, in counties with a population of 3,000,000 or more inhabitants, members of a housing authority police force may serve process for eviction actions commenced by that housing authority and may execute eviction orders for that housing authority.
(f) In counties with a population of 3,000,000 or more, process may be served, with special appointment by the court, by a private process server or a law enforcement agency other than the county sheriff in proceedings instituted under Article IX of this Code as a result of a lessor or lessor's assignee declaring a lease void pursuant to Section 11 of the Controlled Substance and Cannabis Nuisance Act.
(Source: P.A. 99-169, eff. 7-28-15; 100-173, eff. 1-1-18.)

(735 ILCS 5/2-203) (from Ch. 110, par. 2-203)
Sec. 2-203. Service on individuals.
(a) Except as otherwise expressly provided, service of summons upon an individual defendant shall be made (1) by leaving a copy of the summons with the defendant personally, (2) by leaving a copy at the defendant's usual place of abode, with some person of the family or a person residing there, of the age of 13 years or upwards, and informing that person of the contents of the summons, provided the officer or other person making service shall also send a copy of the summons in a sealed envelope with postage fully prepaid, addressed to the defendant at his or her usual place of abode, or (3) as provided in Section 1-2-9.2 of the Illinois Municipal Code with respect to violation of an ordinance governing parking or standing of vehicles in cities with a population over 500,000. The certificate of the officer or affidavit of the person that he or she has sent the copy in pursuance of this Section is evidence that he or she has done so. No employee of a facility licensed under the Nursing Home Care Act, the Specialized Mental Health Rehabilitation Act of 2013, the ID/DD Community Care Act, or the MC/DD Act shall obstruct an officer or other person making service in compliance with this Section. An employee of a gated residential community shall grant entry into the community, including its common areas and common elements, to a process server authorized under Section 2-202 of this Code who is attempting to serve process on a defendant or witness who resides within or is known to be within the community. As used in this Section, "gated residential community" includes a condominium association, housing cooperative, or private community.
(b) The officer, in his or her certificate or in a record filed and maintained in the Sheriff's office, or other person making service, in his or her affidavit or in a record filed and maintained in his or her employer's office, shall (1) identify as to sex, race, and approximate age the defendant or other person with whom the summons was left and (2) state the place where (whenever possible in terms of an exact street address) and the date and time of the day when the summons was left with the defendant or other person.
(c) Any person who knowingly sets forth in the certificate or affidavit any false statement, shall be liable in civil contempt. When the court holds a person in civil contempt under this Section, it shall award such damages as it determines to be just and, when the contempt is prosecuted by a private attorney, may award reasonable attorney's fees.
(Source: P.A. 98-104, eff. 7-22-13; 98-966, eff. 1-1-15; 99-180, eff. 7-29-15.)

(735 ILCS 5/2-203.1) (from Ch. 110, par. 2-203.1)
Sec. 2-203.1. Service by special order of court. If service upon an individual defendant is impractical under items (1) and (2) of subsection (a) of Section 2-203, the plaintiff may move, without notice, that the court enter an order directing a comparable method of service. The motion shall be accompanied with an affidavit stating the nature and extent of the investigation made to determine the whereabouts of the defendant and the reasons why service is impractical under items (1) and (2) of subsection (a) of Section 2-203, including a specific statement showing that a diligent inquiry as to the location of the individual defendant was made and reasonable efforts to make service have been unsuccessful. The court may order service to be made in any manner consistent with due process.
(Source: P.A. 87-1165.)

(735 ILCS 5/2-203.2)
Sec. 2-203.2. Service on an inmate. For the security of a correctional institution or facility or jail, a process server may be refused entry into that correctional institution or facility or jail. Each correctional institution or facility or jail shall designate a representative to accept service from a licensed or registered private detective or agency for purposes of effectuating service upon an inmate in the custody of the institution, facility, or jail. With respect to an inmate incarcerated in an Illinois Department of Corrections facility, the process server shall contact the chief administrative officer in advance to arrange and designate the time and date, during regularly scheduled business hours, that the facility representative will meet with and accept service from the process server. Service upon a warden's or sheriff's representative shall constitute substitute service and a mailing to the inmate of the process shall be completed by the server in accordance with Section 2-202. A warden's or sheriff's representative accepting substitute service shall forward the process to the inmate, but if for any reason the process is not forwarded to the inmate, the sheriff, sheriff's representative, warden, or warden's representative shall not be responsible for any civil fine or penalty, or have other liability. If for any reason an inmate is not in the correctional institution or facility or jail at the time of the service of process, a warden's or sheriff's representative may refuse to accept service for the inmate. If it is determined after the process has been left with the designated representative, that the inmate is not present at that institution or facility or jail, the designated representative shall promptly return it to the licensed or registered private detective or agency, indicating that the substitute service could not be effectuated. The process server shall promptly notify the court of the unsuccessful service.
(Source: P.A. 96-1451, eff. 8-20-10.)

(735 ILCS 5/2-204) (from Ch. 110, par. 2-204)
Sec. 2-204. Service on private corporations. A private corporation may be served (1) by leaving a copy of the process with its registered agent or any officer or agent of the corporation found anywhere in the State; or (2) in any other manner now or hereafter permitted by law. A private corporation may also be notified by publication and mail in like manner and with like effect as individuals.
(Source: P.A. 83-707.)

(735 ILCS 5/2-205) (from Ch. 110, par. 2-205)
Sec. 2-205. Service on partnership and partners. (a) A partnership sued in its firm name may be served by leaving a copy of the process with any partner personally or with any agent of the partnership found anywhere in the State. A partnership sued in its firm name may also be notified by publication and mail in like manner and with like effect as individuals.
(b) When a personal judgment is sought against a known partner for a partnership liability the partner may be served (1) in any manner provided for service on individuals or (2) by leaving a copy of the summons for him or her with any other partner and mailing a copy of the summons in a sealed envelope with postage prepaid, addressed to the partner against whom the judgment is sought at his or her usual place of abode as shown by an affidavit filed in the cause. The certificate of the officer or the affidavit of the other person making service that he or she has mailed the copy in pursuance of this section is evidence that he or she has done so. Service on a nonresident partner against whom a personal judgment is sought may be made by leaving a copy with any other partner, and mailing, as provided herein, only if the cause of action sued on is a partnership liability arising out of the transaction of business within the State.
(c) When a personal judgment is sought against an unknown owner in an action authorized under Section 6 of "An Act in relation to the use of an assumed name in the conduct or transaction of business in this State", approved July 17, 1941, as amended, service may be made by leaving a copy of the summons with any agent of the business and publishing notice in the manner provided by Section 2-206 of this Act.
(Source: P.A. 83-707.)

(735 ILCS 5/2-205.1) (from Ch. 110, par. 2-205.1)
Sec. 2-205.1. Service on voluntary unincorporated associations. A voluntary unincorporated association sued in its own name may be served by leaving a copy of the process with any officer of the association personally or by leaving a copy of the process at the office of the association with an agent of the association. A voluntary unincorporated association sued in its own name may also be notified by publication and mail in like manner and with like effect as individuals.
(Source: P.A. 83-901.)

(735 ILCS 5/2-206) (from Ch. 110, par. 2-206)
Sec. 2-206. Service by publication; affidavit; mailing; certificate.
(a) Whenever, in any action affecting property or status within the jurisdiction of the court, including an action to obtain the specific performance, reformation, or rescission of a contract for the conveyance of land, plaintiff or his or her attorney shall file, at the office of the clerk of the court in which the action is pending, an affidavit showing that the defendant resides or has gone out of this State, or on due inquiry cannot be found, or is concealed within this State, so that process cannot be served upon him or her, and stating the place of residence of the defendant, if known, or that upon diligent inquiry his or her place of residence cannot be ascertained, the clerk shall cause publication to be made in some newspaper published in the county in which the action is pending. If there is no newspaper published in that county, then the publication shall be in a newspaper published in an adjoining county in this State, having a circulation in the county in which action is pending. The publication shall contain notice of the pendency of the action, the title of the court, the title of the case, showing the names of the first named plaintiff and the first named defendant, the number of the case, the names of the parties to be served by publication, and the date on or after which default may be entered against such party. The clerk shall also, within 10 days of the first publication of the notice, send a copy thereof by mail, addressed to each defendant whose place of residence is stated in such affidavit. The certificate of the clerk that he or she has sent the copy in pursuance of this Section is evidence that he or she has done so.
(b) In any action brought by a unit of local government to cause the demolition, repair, or enclosure of a dangerous and unsafe or uncompleted or abandoned building, notice by publication under this Section may be commenced during the time during which attempts are made to locate the defendant for personal service. In that case, the unit of local government shall file with the clerk an affidavit stating that the action meets the requirements of this subsection and that all required attempts are being made to locate the defendant. Upon the filing of the affidavit, the clerk shall cause publication to be made under this Section. Upon completing the attempts to locate the defendant required by this Section, the municipality shall file with the clerk an affidavit meeting the requirements of subsection (a). Service under this subsection shall not be deemed to have been made until the affidavit is filed and service by publication in the manner prescribed in subsection (a) is completed.
(Source: P.A. 87-1276.)

(735 ILCS 5/2-207) (from Ch. 110, par. 2-207)
Sec. 2-207. Period of Publication - Default. The notice required in the preceding section may be given at any time after the commencement of the action, and shall be published at least once in each week for 3 successive weeks. No default or proceeding shall be taken against any defendant not served with summons, or a copy of the complaint, and not appearing, unless the first publication be at least 30 days prior to the time when the default or other proceeding is sought to be taken.
(Source: P.A. 82-280.)

(735 ILCS 5/2-208) (from Ch. 110, par. 2-208)
Sec. 2-208. Personal service outside State. (a) Personal service of summons may be made upon any party outside the State. If upon a citizen or resident of this State or upon a person who has submitted to the jurisdiction of the courts of this State, it shall have the force and effect of personal service of summons within this State; otherwise it shall have the force and effect of service by publication.
(b) The service of summons shall be made in like manner as service within this State, by any person over 18 years of age not a party to the action. No order of court is required. An affidavit of the server shall be filed stating the time, manner and place of service. The court may consider the affidavit, or any other competent proofs, in determining whether service has been properly made.
(c) No default shall be entered until the expiration of at least 30 days after service. A default judgment entered on such service may be set aside only on a showing which would be timely and sufficient to set aside a default judgment entered on personal service within this State.
(Source: P.A. 82-280.)

(735 ILCS 5/2-209) (from Ch. 110, par. 2-209)
Sec. 2-209. Act submitting to jurisdiction - Process.
(a) Any person, whether or not a citizen or resident of this State, who in person or through an agent does any of the acts hereinafter enumerated, thereby submits such person, and, if an individual, his or her personal representative, to the jurisdiction of the courts of this State as to any cause of action arising from the doing of any of such acts:
(1) The transaction of any business within this State;
(2) The commission of a tortious act within this

State;

(3) The ownership, use, or possession of any real

estate situated in this State;

(4) Contracting to insure any person, property or

risk located within this State at the time of contracting;

(5) With respect to actions of dissolution of

marriage, declaration of invalidity of marriage and legal separation, the maintenance in this State of a matrimonial domicile at the time this cause of action arose or the commission in this State of any act giving rise to the cause of action;

(6) With respect to actions brought under the

Illinois Parentage Act of 1984, as now or hereafter amended, or under the Illinois Parentage Act of 2015 on and after the effective date of that Act, the performance of an act of sexual intercourse within this State during the possible period of conception;

(7) The making or performance of any contract or

promise substantially connected with this State;

(8) The performance of sexual intercourse within this

State which is claimed to have resulted in the conception of a child who resides in this State;

(9) The failure to support a child, spouse or former

spouse who has continued to reside in this State since the person either formerly resided with them in this State or directed them to reside in this State;

(10) The acquisition of ownership, possession or

control of any asset or thing of value present within this State when ownership, possession or control was acquired;

(11) The breach of any fiduciary duty within this

State;

(12) The performance of duties as a director or

officer of a corporation organized under the laws of this State or having its principal place of business within this State;

(13) The ownership of an interest in any trust

administered within this State; or

(14) The exercise of powers granted under the

authority of this State as a fiduciary.

(b) A court may exercise jurisdiction in any action arising within or without this State against any person who:
(1) Is a natural person present within this State

when served;

(2) Is a natural person domiciled or resident within

this State when the cause of action arose, the action was commenced, or process was served;

(3) Is a corporation organized under the laws of this

State; or

(4) Is a natural person or corporation doing business

within this State.

(b-5) Foreign defamation judgment. The courts of this State shall have personal jurisdiction over any person who obtains a judgment in a defamation proceeding outside the United States against any person who is a resident of Illinois or, if not a natural person, has its principal place of business in Illinois, for the purposes of rendering declaratory relief with respect to that resident's liability for the judgment, or for the purpose of determining whether said judgment should be deemed non-recognizable pursuant to this Code, to the fullest extent permitted by the United States Constitution, provided:
(1) the publication at issue was published in

Illinois, and

(2) that resident (i) has assets in Illinois

which might be used to satisfy the foreign defamation judgment, or (ii) may have to take actions in Illinois to comply with the foreign defamation judgment.

The provisions of this subsection (b-5) shall apply to persons who obtained judgments in defamation proceedings outside the United States prior to, on, or after the effective date of this amendatory Act of the 95th General Assembly.
(c) A court may also exercise jurisdiction on any other basis now or hereafter permitted by the Illinois Constitution and the Constitution of the United States.
(d) Service of process upon any person who is subject to the jurisdiction of the courts of this State, as provided in this Section, may be made by personally serving the summons upon the defendant outside this State, as provided in this Act, with the same force and effect as though summons had been personally served within this State.
(e) Service of process upon any person who resides or whose business address is outside the United States and who is subject to the jurisdiction of the courts of this State, as provided in this Section, in any action based upon product liability may be made by serving a copy of the summons with a copy of the complaint attached upon the Secretary of State. The summons shall be accompanied by a $5 fee payable to the Secretary of State. The plaintiff shall forthwith mail a copy of the summons, upon which the date of service upon the Secretary is clearly shown, together with a copy of the complaint to the defendant at his or her last known place of residence or business address. Plaintiff shall file with the circuit clerk an affidavit of the plaintiff or his or her attorney stating the last known place of residence or the last known business address of the defendant and a certificate of mailing a copy of the summons and complaint to the defendant at such address as required by this subsection (e). The certificate of mailing shall be prima facie evidence that the plaintiff or his or her attorney mailed a copy of the summons and complaint to the defendant as required. Service of the summons shall be deemed to have been made upon the defendant on the date it is served upon the Secretary and shall have the same force and effect as though summons had been personally served upon the defendant within this State.
(f) Only causes of action arising from acts enumerated herein may be asserted against a defendant in an action in which jurisdiction over him or her is based upon subsection (a).
(g) Nothing herein contained limits or affects the right to serve any process in any other manner now or hereafter provided by law.
(Source: P.A. 99-85, eff. 1-1-16.)

(735 ILCS 5/2-209.1) (from Ch. 110, par. 2-209.1)
Sec. 2-209.1. Actions by and against voluntary associations. A voluntary unincorporated association may sue and be sued in its own name, and may complain and defend in all actions. For the purposes of this Code, "voluntary unincorporated association" means any organization of 2 or more individuals formed for a common purpose, excluding a partnership or corporation.
(Source: P.A. 84-1043.)

(735 ILCS 5/2-210) (from Ch. 110, par. 2-210)
Sec. 2-210. Aircraft and Watercraft. (a) For the purposes of this Section:
"aircraft" means any contrivance now known, or hereafter invented, used or designed for flight in the air;
"watercraft" means any boat, vessel, craft or floating thing designed for navigation in the water; and
"waters of this State" means the Illinois portion of all boundary lakes and rivers, and all lakes, rivers, streams, ponds and canals within the State of Illinois.
(b) The use and operation by any person of an aircraft on the land of or in the air over this State or the use and operation by any person of a watercraft in the waters of this State, shall be deemed an appointment by such person of the Secretary of State, to be his or her true and lawful attorney upon whom may be served all legal process in any action or proceeding against him or her, growing out of such use or resulting in damage or loss to person or property, and such use or operation shall be signification of his or her agreement that any such process against him or her which is so served, shall be of the same legal force and validity as though served upon him or her personally if such person is a nonresident of this State or at the time a cause of action arises is a resident of this State but subsequently becomes a nonresident of this State. Service of such process shall be made by serving a copy upon the Secretary of State, or by filing such copy in his or her office, together with a fee of $2.00, and such service shall be sufficient service upon such person; if notice of such service and a copy of the process are, within 10 days thereafter, sent by registered mail by the plaintiff to the defendant, at the last known address of the defendant, and the plaintiff's affidavit of compliance herewith is appended to the summons. The court in which the action is pending may order such continuances as may be necessary to afford the defendant reasonable opportunity to defend the action. The fee of $2.00 paid by the plaintiff to the Secretary of State at the time of the service shall be taxed in his or her costs, if he or she prevails in the action. The Secretary of State shall keep a record of all such processes, which shall show the day and hours of such services.
(c) When a final judgment is entered against any non-resident defendant who has not received notice of service and a copy of the process by registered mail, required to be sent to him or her as above provided, and such person, his or her heirs, legatees, executor, administrator or other legal representatives, as the case may require, shall within one year after the written notice is given to him or her of such judgment, or within 5 years after such judgment, if no such notice has been given, as above stated, appear and petition the court to be heard regarding such judgment, and shall pay such costs as the court may deem reasonable in that behalf, the person so petitioning may appear and answer the plaintiff's allegations, and thereupon such proceeding shall be had as if the defendant had appeared in due time and no judgment had been entered. If it appears upon the hearing that the judgment ought not to have been entered against the defendant, the judgment may be set aside, altered or amended as shall appear just; otherwise, it shall be ordered that the judgment stands confirmed against such defendant. The judgment shall after 5 years from the entry thereof, if not set aside in the manner stated above, be deemed and adjudged confirmed against such defendant, and all persons claiming under him or her by virtue of any act done subsequent to the commencement of such action, and at the end of the 5 years, the court may enter such further orders as shall be required for the enforcement of the judgment.
(Source: P.A. 84-549.)

(735 ILCS 5/2-211) (from Ch. 110, par. 2-211)
Sec. 2-211. Service on public, municipal, governmental and quasi-municipal corporations. In actions against public, municipal, governmental or quasi-municipal corporations, summons may be served by leaving a copy with the chairperson of the county board or county clerk in the case of a county, with the mayor or city clerk in the case of a city, with the president of the board of trustees or village clerk in the case of a village, with the supervisor or town clerk in the case of a town, and with the president or clerk or other officer corresponding thereto in the case of any other public, municipal, governmental or quasi-municipal corporation or body.
(Source: P.A. 82-280.)

(735 ILCS 5/2-212) (from Ch. 110, par. 2-212)
Sec. 2-212. Service on trustee of corporation or receiver. Any trustee of a corporation or its property or any receiver may be served with summons (1) in any manner provided for service on individuals or corporations, as is appropriate, or (2) by leaving a copy thereof with any agent in the employ of the trustee or receiver anywhere in the State. The trustee or receiver may also be notified by publication and mail in like manner and with like effect as individuals.
(Source: P.A. 82-280.)

(735 ILCS 5/2-213) (from Ch. 110, par. 2-213)
Sec. 2-213. Waiver of service.
(a) Notice and request for waiver. A plaintiff may notify a defendant of the commencement of an action and request that the defendant waive service of a summons. The notice and request shall be in writing in a form prescribed by Supreme Court rule. The notice and request shall:
(1) be addressed to an individual who is the

defendant or who could be served as representative of an entity that is the defendant;

(2) be dispatched through first class U.S. mail or

other equally reliable means;

(3) contain a copy of the complaint and identify the

court in which it has been filed;

(4) inform the defendant of the consequences of

compliance and of a failure to comply with the request;

(5) allow the defendant a reasonable time to return

the waiver, which shall be at least (i) 30 days from the date on which the request is sent or (ii) 60 days if the defendant is addressed outside the United States; and

(6) provide the defendant with an extra copy of the

notice and request and prepaid means of compliance in writing.

(b) Limits on waiver. A defendant who waives service of a summons in the manner provided in subsection (a) does not thereby waive any objection to the venue or to the jurisdiction of the court over the person of the defendant.
(c) Time to appear or answer. A defendant who returns a timely waiver of service is not required to appear or serve an answer to the complaint until (i) 60 days from the date on which the request for waiver of service was sent or (ii) 90 days if the defendant was addressed outside of the United States.
(d) Effect of filing. When a waiver of service is filed by the plaintiff with the court, the action shall proceed as if a summons and complaint had been served at the time of filing of the waiver, and no proof of service shall be required.
(e) Right to refuse to waive service; effect of refusal. A defendant may refuse to waive service of a summons. If a defendant does not return the waiver provided for in subsection (a), the plaintiff must serve summons on that defendant as otherwise provided by this Code and Supreme Court rules.
(Source: P.A. 87-352.)

(735 ILCS 5/Art. II Pt. 3 heading)

(735 ILCS 5/2-301) (from Ch. 110, par. 2-301)
Sec. 2-301. Objections to jurisdiction over the person.
(a) Prior to the filing of any other pleading or motion other than as set forth in subsection (a-6), a party may object to the court's jurisdiction over the party's person, either on the ground that the party is not amenable to process of a court of this State or on the ground of insufficiency of process or insufficiency of service of process, by filing a motion to dismiss the entire proceeding or any cause of action involved in the proceeding or by filing a motion to quash service of process. Such a motion may be made singly or included with others in a combined motion, but the parts of a combined motion must be identified in the manner described in Section 2-619.1. Unless the facts that constitute the basis for the objection are apparent from papers already on file in the case, the motion must be supported by an affidavit setting forth those facts.
(a-5) (Blank).
(a-6) A party filing any other pleading or motion prior to the filing of a motion objecting to the court's jurisdiction over the party's person as set forth in subsection (a) waives all objections to the court's jurisdiction over the party's person prospectively, unless the initial motion filed is one of the following:
(1) A motion for an extension of time to answer or

otherwise plead.

(2) A motion filed under Section 2-1301, 2-1401, or

2-1401.1.

Any motion objecting to the court's jurisdiction over the party's person as set forth in subsection (a) shall be filed within 60 days of the court's order disposing of the initial motion filed under Section 2-1301, 2-1401, or 2-1401.1. Nothing in this subsection precludes a party from filing a motion under subsection (a) combined with a motion under Section 2-1301, 2-1401, or 2-1401.1. If such a combined motion is filed, any objection to the court's jurisdiction over the party's person is not waived.
(b) In disposing of a motion objecting to the court's jurisdiction over the person of the objecting party, the court shall consider all matters apparent from the papers on file in the case, affidavits submitted by any party, and any evidence adduced upon contested issues of fact. The court shall enter an appropriate order sustaining or overruling the objection. No determination of any issue of fact in connection with the objection is a determination of the merits of the case or any aspect thereof. A decision adverse to the objector does not preclude the objector from making any motion or defense which he or she might otherwise have made.
(c) Error in ruling against the objecting party on the objection is waived by the party's taking part in further proceedings unless the objection is on the ground that the party is not amenable to process issued by a court of this State.
(Source: P.A. 100-291, eff. 1-1-18.)

(735 ILCS 5/Art. II Pt. 4 heading)

(735 ILCS 5/2-401) (from Ch. 110, par. 2-401)
Sec. 2-401. Designation of parties - Misnomer. (a) The party commencing an action shall be called the plaintiff. The adverse party shall be called the defendant.
(b) Misnomer of a party is not a ground for dismissal but the name of any party may be corrected at any time, before or after judgment, on motion, upon any terms and proof that the court requires.
(c) A party shall set forth in the body of his or her pleading the names of all parties for and against whom relief is sought thereby.
(d) Unless a contrary meaning is indicated, wherever used in this Act and in rules adopted pursuant hereto the term "plaintiff" includes counterclaimants and third-party plaintiffs, and the term "defendant" includes third-party defendants and parties against whom relief is sought by counterclaim.
(e) Upon application and for good cause shown the parties may appear under fictitious names.
(Source: P.A. 85-907.)

(735 ILCS 5/2-402) (from Ch. 110, par. 2-402)
Sec. 2-402. Respondents in discovery. The plaintiff in any civil action may designate as respondents in discovery in his or her pleading those individuals or other entities, other than the named defendants, believed by the plaintiff to have information essential to the determination of who should properly be named as additional defendants in the action.
Persons or entities so named as respondents in discovery shall be required to respond to discovery by the plaintiff in the same manner as are defendants and may, on motion of the plaintiff, be added as defendants if the evidence discloses the existence of probable cause for such action.
A person or entity named a respondent in discovery may upon his or her own motion be made a defendant in the action, in which case the provisions of this Section are no longer applicable to that person.
A copy of the complaint shall be served on each person or entity named as a respondent in discovery.
Each respondent in discovery shall be paid expenses and fees as provided for witnesses.
A person or entity named as a respondent in discovery in any civil action may be made a defendant in the same action at any time within 6 months after being named as a respondent in discovery, even though the time during which an action may otherwise be initiated against him or her may have expired during such 6 month period. An extension from the original 6-month period for good cause may be granted only once for up to 90 days for (i) withdrawal of plaintiff's counsel or (ii) good cause. Notwithstanding the limitations in this Section, the court may grant additional reasonable extensions from this 6-month period for a failure or refusal on the part of the respondent to comply with timely filed discovery.
The plaintiff shall serve upon the respondent or respondents a copy of the complaint together with a summons in a form substantially as follows:


"STATE OF ILLINOIS

COUNTY OF ..................

(735 ILCS 5/2-403) (from Ch. 110, par. 2-403)
Sec. 2-403. Who may be plaintiff - Assignments - Subrogation. (a) The assignee and owner of a non-negotiable chose in action may sue thereon in his or her own name. Such person shall in his or her pleading on oath allege that he or she is the actual bona fide owner thereof, and set forth how and when he or she acquired title. The action is subject to any defense or set-off existing before notice of the assignment.
(b) In all cases in which the chose in action consists of wages due or to become due to the assignor thereof from the defendant in the action, at least 5 days' written notice of the pendency of the action shall be served upon the assignor, before the trial of the same. Upon application of the assignor of the chose in action the court shall allow him or her to intervene and be made a party to the action. The assignor, or the defendant to the action on behalf of the assignor, shall be allowed to set up or affirmatively maintain any just setoff, discount or defense which the assignor may have to the assignment of the chose in action, or to the indebtedness, the payment of which is secured by the assignment of the chose in action. The court, by jury or otherwise, shall ascertain the amount of the indebtedness remaining due and unpaid from the assignor to the assignee of the chose in action. The judgment, if any, against the defendant shall not exceed the amount so found to be due and unpaid from the assignor to the assignee of the chose in action. Judgment for the balance, if any, remaining due from the defendant, upon the assigned chose in action, shall be rendered in favor of the assignor and against the defendant in the action or proceeding. The court may enter any order as to costs in the proceeding that may be equitable.
(c) Any action hereafter brought by virtue of the subrogation provision of any contract or by virtue of subrogation by operation of law shall be brought either in the name or for the use of the subrogee; and the subrogee shall in his or her pleading on oath, or by his or her affidavit if pleading is not required, allege that he or she is the actual bona fide subrogee and set forth how and when he or she became subrogee.
(d) A judgment in an action brought and conducted by a subrogee by virtue of the subrogation provision of any contract or by virtue of any subrogation by operation of law, whether in the name of the subrogor or otherwise, is not a bar or a determination on the merits of the case or any aspect thereof in an action by the subrogor to recover upon any other cause of action arising out of the same transaction or series of transactions.
(Source: P.A. 83-707.)

(735 ILCS 5/2-404) (from Ch. 110, par. 2-404)
Sec. 2-404. Joinder of plaintiffs. All persons may join in one action as plaintiffs, in whom any right to relief in respect of or arising out of the same transaction or series of transactions is alleged to exist, whether jointly, severally or in the alternative, whenever if those persons had brought separate actions any common question of law or fact would arise. If upon the application of any party it shall appear that joinder may embarrass or delay the trial of the action, the court may order separate trials or enter any other order that may be expedient. Judgment may be entered for any one or more of the plaintiffs who may be found to be entitled to relief, for the relief to which he or she or they may be entitled.
If any one who is a necessary plaintiff, counterclaimant or third-party plaintiff declines to join, he or she may be made a defendant, cross defendant or third-party defendant, as the case may be, the reason therefor being stated in the complaint, counterclaim or third-party complaint.
(Source: P.A. 83-707.)

(735 ILCS 5/2-405) (from Ch. 110, par. 2-405)
Sec. 2-405. Joinder of defendants. (a) Any person may be made a defendant who, either jointly, severally or in the alternative, is alleged to have or claim an interest in the controversy, or in any part thereof, or in the transaction or series of transactions out of which the controversy arose, or whom it is necessary to make a party for the complete determination or settlement of any question involved therein, or against whom a liability is asserted either jointly, severally or in the alternative arising out of the same transaction or series of transactions, regardless of the number of causes of action joined.
(b) It is not necessary that each defendant be interested as to all the relief prayed for, or as to every cause of action included in any proceeding against him or her; but the court may make any order that may be just to prevent any defendant from being embarrassed or put to expense by being required to attend any proceedings in which such defendant may have no interest.
(c) If the plaintiff is in doubt as to the person from whom he or she is entitled to redress, he or she may join two or more defendants, and state his or her claim against them in the alternative in the same count or plead separate counts in the alternative against different defendants, to the intent that the question which, if any, of the defendants is liable, and to what extent, may be determined as between the parties.
(Source: P.A. 82-280.)

(735 ILCS 5/2-406) (from Ch. 110, par. 2-406)
Sec. 2-406. Bringing in new parties - Third-party proceedings. (a) If a complete determination of a controversy cannot be had without the presence of other parties, the court may direct them to be brought in. If a person, not a party, has an interest or title which the judgment may affect, the court, on application, shall direct such person to be made a party.
(b) Within the time for filing his or her answer or thereafter by leave of court, a defendant may by third-party complaint bring in as a defendant a person not a party to the action who is or may be liable to him or her for all or part of the plaintiff's claim against him or her. Subsequent pleadings shall be filed as in the case of a complaint and with like designation and effect. The third-party defendant may assert any defenses which he or she has to the third-party complaint or which the third-party plaintiff has to the plaintiff's claim and shall have the same right to file a counterclaim or third-party complaint as any other defendant. If the plaintiff desires to assert against the third-party defendant any claim which the plaintiff might have asserted against the third-party defendant had he or she been joined originally as a defendant, the plaintiff shall do so by an appropriate pleading. When a counterclaim is filed against a party, the party may in like manner proceed against third parties. Nothing herein applies to liability insurers.
(c) An action is commenced against a new party by the filing of an appropriate pleading or the entry of an order naming him or her a party. Service of process shall be had upon a new party in like manner as is provided for service on a defendant.
(Source: P.A. 82-280.)

(735 ILCS 5/2-407) (from Ch. 110, par. 2-407)
Sec. 2-407. Nonjoinder and misjoinder of parties - Change of parties. No action shall be dismissed for misjoinder of parties, or dismissed for nonjoinder of necessary parties without first affording reasonable opportunity to add them as parties. New parties may be added and parties misjoined may be dropped by order of the court, at any stage of the cause, before or after judgment, as the ends of justice may require and on terms which the court may fix.
(Source: P.A. 82-280.)

(735 ILCS 5/2-408) (from Ch. 110, par. 2-408)
Sec. 2-408. Intervention. (a) Upon timely application anyone shall be permitted as of right to intervene in an action: (1) when a statute confers an unconditional right to intervene; or (2) when the representation of the applicant's interest by existing parties is or may be inadequate and the applicant will or may be bound by an order or judgment in the action; or (3) when the applicant is so situated as to be adversely affected by a distribution or other disposition of property in the custody or subject to the control or disposition of the court or a court officer.
(b) Upon timely application anyone may in the discretion of the court be permitted to intervene in an action: (1) when a statute confers a conditional right to intervene; or (2) when an applicant's claim or defense and the main action have a question of law or fact in common.
(c) In all cases involving the validity of a constitutional provision, statute or regulation of this State and affecting the public interest, the State upon timely application may in the discretion of the court be permitted to intervene.
(d) In all cases involving the validity of an ordinance or regulation of a municipality or governmental subdivision of this State and affecting the public interest, the municipality or governmental subdivision upon timely application may in the discretion of the court be permitted to intervene.
(e) A person desiring to intervene shall present a petition setting forth the grounds for intervention, accompanied by the initial pleading or motion which he or she proposes to file. In cases in which the allowance of intervention is discretionary, the court shall consider whether the intervention will unduly delay or prejudice the adjudication of the rights of the original parties.
(f) An intervenor shall have all the rights of an original party, except that the court may in its order allowing intervention, whether discretionary or a matter of right, provide that the applicant shall be bound by orders or judgments, theretofore entered or by evidence theretofore received, that the applicant shall not raise issues which might more properly have been raised at an earlier stage of the proceeding, that the applicant shall not raise new issues or add new parties, or that in other respects the applicant shall not interfere with the control of the litigation, as justice and the avoidance of undue delay may require.
(Source: P.A. 82-783.)

(735 ILCS 5/2-409) (from Ch. 110, par. 2-409)
Sec. 2-409. Interpleader. Persons having claims against the plaintiff arising out of the same or related subject matter may be joined as defendants and required to interplead when their claims may expose plaintiff to double or multiple liability. It is not a ground for objection to interpleader that the claims of the several claimants or the titles upon which their claims depend do not have a common origin or are not identical, or are adverse to or independent of one another, or that the plaintiff avers that he or she is not liable in whole or in part to any of or all the claimants. A defendant under similar circumstances may obtain like relief by counterclaim. The provisions hereof are not a limitation upon the joinder of parties or causes of action.
(Source: P.A. 82-280.)

(735 ILCS 5/2-410) (from Ch. 110, par. 2-410)
Sec. 2-410. Actions against joint debtors or partners. All parties to a joint obligation, including a partnership obligation, may be sued jointly, or separate actions may be brought against one or more of them. A judgment against fewer than all the parties to a joint or partnership obligation does not bar an action against those not included in the judgment or not sued. Nothing herein permits more than one satisfaction.
(Source: P.A. 82-280.)

(735 ILCS 5/2-411) (from Ch. 110, par. 2-411)
Sec. 2-411. Actions by or against partnerships. (a) A partnership may sue or be sued in the names of the partners as individuals doing business as the partnership, or in the firm name, or both.
(b) An unsatisfied judgment against a partnership in its firm name does not bar an action to enforce the individual liability of any partner.
(Source: P.A. 86-483.)

(735 ILCS 5/2-412) (from Ch. 110, par. 2-412)
Sec. 2-412. Saving clause as to change of parties. No change in parties, made by order of court or otherwise, impairs any previous attachment of the estate or body of any person remaining a defendant in the action, or bonds or recognizances of any person remaining a party, either as against such person or his or her sureties, or receipts to an officer for property attached; and, when parties are changed, the court may order new bonds if new bonds are necessary.
(Source: P.A. 82-280.)

(735 ILCS 5/2-413) (from Ch. 110, par. 2-413)
Sec. 2-413. Unknown parties. If in any action there are persons interested therein whose names are unknown, it shall be lawful to make them parties to the action by the name and description of unknown owners, or unknown heirs or legatees of any deceased person, who may have been interested in the subject matter of the action previous to his or her death; but an affidavit shall be filed by the party desiring to make those persons parties stating that their names are unknown. Process may then issue and publication may be had against those persons by the name and description so given, and judgments entered in respect to them shall be of the same effect as though they had been designated by their proper names. If there has been a person who may have been interested in the action, and upon diligent inquiry it cannot be ascertained whether the person is living or dead, it shall be lawful to make those persons who would be his or her heirs and legatees parties defendant as unknown owners, the same as if he or she were known to be dead, but in all those cases an affidavit shall be filed by the party desiring to make any unknown persons who would be the heirs or legatees of the person not known to be living or dead parties, stating that upon due and diligent inquiry it cannot be ascertained whether or not the person is living or dead and further stating that the names of the persons who would be his or her heirs or legatees are unknown. Process may then issue and publication may be had against all parties by the name and description of unknown owners, and judgments entered in respect to the unknown parties shall be of the same effect as though they had been designated by their proper names. Only one affidavit is necessary under the provisions of this section for the purpose of making persons described herein parties to the action.
(Source: P.A. 83-707.)

(735 ILCS 5/2-414) (from Ch. 110, par. 2-414)
Sec. 2-414. Joint or consolidated affidavits - validation of judgments. (a) If in any action or proceeding the affidavits required by Section 2-206 and Section 2-413 of this Act are joined and submitted as a single affidavit, or as two affidavits on one sheet, the fact of joinder or of consolidation of the two affidavits into one shall not deprive the court of the jurisdiction it would have had if the affidavits had been filed as two distinct affidavits; however, the facts with reference to the nonresident defendants required by Section 2-206 of this Act, and the facts relative to the unknown parties required by Section 2-413 of this Act, are otherwise correctly set forth and properly related in the one affidavit.
(b) Any judgment heretofore entered by the court based upon joint affidavits or a consolidated affidavit which is regular in other respects is validated as though the affidavits were separate and distinct.
(Source: P.A. 82-280.)

(735 ILCS 5/2-415) (from Ch. 110, par. 2-415)
Sec. 2-415. Appointment of and actions against receivers. (a) Before any receiver shall be appointed the party making the application shall give bond to the adverse party in such penalty as the court may order and with security to be approved by the court conditioned to pay all damages including reasonable attorney's fees sustained by reason of the appointment and acts of such receiver, in case the appointment of such receiver is revoked or set aside. Bond need not be required, when for good cause shown, and upon notice and full hearing, the court is of the opinion that a receiver ought to be appointed without such bond.
(b) On an application for the appointment of a receiver, the court may, in lieu of appointing a receiver, permit the party in possession to retain such possession upon giving bond with such penalty and with such security and upon such condition as the court may order and approve; and the court may remove a receiver and restore the property to the possession of the party from whom it was taken upon the giving of a like bond.
(c) Every receiver of any property appointed by any court of this State may be sued in respect of any act or transaction of the receiver in carrying on the business connected with the property, without the previous leave of the court in which the receiver was appointed; but the action shall be subject to the jurisdiction of the court in which the receiver was appointed, so far as the same is necessary to the ends of justice.
(Source: P.A. 83-707.)

(735 ILCS 5/2-416) (from Ch. 110, par. 2-416)
Sec. 2-416. Representation of corporations in small claims. A corporation may prosecute as plaintiff or defend as defendant any small claims proceeding in any court of this State through any officer, director, manager, department manager or supervisor of the corporation, as though such corporation were appearing in its proper person.
No corporation may appear as assignee or subrogee in a small claims proceeding.
For the purposes of this Section, the term "officer" means the president, vice-president, registered agent or other person vested with the responsibility of managing the affairs of the corporation, and "small claims proceeding" means a civil action based on either tort or contract for money not in excess of $2,500, exclusive of interests and costs, or for collection of taxes not in excess of that amount.
(Source: P.A. 84-1043.)

(735 ILCS 5/2-417) (from Ch. 110, par. 2-417)
Sec. 2-417. Actions under Illinois Educational Labor Relations Act. Whenever the Illinois Educational Labor Relations Board commences an action under subsection (b) of Section 16 of the Illinois Educational Labor Relations Act seeking to enforce a final order of the Board or alleging a violation of a final order, such action shall be commenced by petition filed in the name of the people of the State of Illinois as Petitioner and any persons charged with alleged violation of such final order shall be designated Respondents. Persons charged with alleged violation of such final order may not raise as defenses in such action any matters that such persons could have raised by initiating judicial review of such final order in accordance with subsection (a) of Section 16 of the Illinois Educational Labor Relations Act and Section 3-104 of the Administrative Review Law.
(Source: P.A. 84-123.)

(735 ILCS 5/Art. II Pt. 5 heading)

(735 ILCS 5/2-501) (from Ch. 110, par. 2-501)
Sec. 2-501. Guardian for persons not in being. In any action, whether a trust is involved or not, any person or persons not in being are or may become entitled to, or may upon coming into being claim to be entitled to, any future interest, legal or equitable, whether arising by way of remainder, reversion, possibility of reverter, executory devise, upon the happening of a condition subsequent, or otherwise, in any property, real or personal, involved in such action, the court may, whenever it may deem it necessary for the proper and complete determination of such cause, appoint some competent and disinterested person as guardian ad litem of such person or persons not in being; and any judgment or order entered in such action shall be as binding and effectual for all purposes as though such person or persons were in being and were parties to such action. By such appointment, the person so appointed guardian ad litem, shall not be rendered liable to pay costs of the action; and shall be allowed a reasonable fee for the services as such guardian, to be fixed by the court.
(Source: P.A. 82-280.)

(735 ILCS 5/2-502) (from Ch. 110, par. 2-502)
Sec. 2-502. Guardians for minors. Guardianships for minors shall be governed by Section 11-13 of the "Probate Act of 1975", as amended.
(Source: P.A. 82-280.)

(735 ILCS 5/Art. II Pt. 6 heading)

(735 ILCS 5/2-601) (from Ch. 110, par. 2-601)
Sec. 2-601. Substance of pleadings. In all actions, pleadings shall be as specified in Article II of this Act and the rules. This section does not affect in any way the substantial allegations of fact necessary to state any cause of action.
(Source: P.A. 82-280.)

(735 ILCS 5/2-602) (from Ch. 110, par. 2-602)
Sec. 2-602. Designation and order of pleadings. The first pleading by the plaintiff shall be designated a complaint. The first pleading by the defendant shall be designated an answer. If new matter by way of defense is pleaded in the answer, a reply shall be filed by the plaintiff, but the filing of a reply is not an admission of the legal sufficiency of the new matter. Further pleadings may be permitted as required by the court.
(Source: P.A. 82-280.)

(735 ILCS 5/2-603) (from Ch. 110, par. 2-603)
Sec. 2-603. Form of pleadings. (a) All pleadings shall contain a plain and concise statement of the pleader's cause of action, counterclaim, defense, or reply.
(b) Each separate cause of action upon which a separate recovery might be had shall be stated in a separate count or counterclaim, as the case may be and each count, counterclaim, defense or reply, shall be separately pleaded, designated and numbered, and each shall be divided into paragraphs numbered consecutively, each paragraph containing, as nearly as may be, a separate allegation.
(c) Pleadings shall be liberally construed with a view to doing substantial justice between the parties.
(Source: P.A. 82-280.)

(735 ILCS 5/2-604) (from Ch. 110, par. 2-604)
Sec. 2-604. Prayer for relief. Every count in every complaint and counterclaim shall contain specific prayers for the relief to which the pleader deems himself or herself entitled except that in actions for injury to the person, no ad damnum may be pleaded except to the minimum extent necessary to comply with the circuit rules of assignment where the claim is filed. Relief may be requested in the alternative. Prayers for relief which the allegations of the pleadings do not sustain may be objected to on motion or in the answering pleading. In actions for injury to the person, any complaint filed which contains an ad damnum, except to the minimum extent necessary to comply with the circuit rules of assignment where the claim is filed, shall, on motion of a defendant or on the court's own motion, be dismissed without prejudice. Except in case of default, the prayer for relief does not limit the relief obtainable, but where other relief is sought the court shall, by proper orders, and upon terms that may be just, protect the adverse party against prejudice by reason of surprise. In case of default, if relief is sought, whether by amendment, counterclaim, or otherwise, beyond that prayed in the pleading to which the party is in default, notice shall be given the defaulted party as provided by rule.
Nothing in this Section shall be construed as prohibiting the defendant from requesting of the plaintiff by interrogatory the amount of damages which will be sought.
(Source: P.A. 93-387, eff. 7-25-03.)

(735 ILCS 5/2-604.1) (from Ch. 110, par. 2-604.1)
(Text of Section WITH the changes made by P.A. 89-7, which has been held unconstitutional)
Sec. 2-604.1. Pleading of punitive damages. In all actions on account of bodily injury or physical damage to property, based on negligence, or product liability based on any theory or doctrine, where punitive damages are permitted no complaint shall be filed containing a prayer for relief seeking punitive damages. However, a plaintiff may, pursuant to a pretrial motion and after a hearing before the court, amend the complaint to include a prayer for relief seeking punitive damages. The court shall allow the motion to amend the complaint if the plaintiff establishes at such hearing a reasonable likelihood of proving facts at trial sufficient to support an award of punitive damages. Any motion to amend the complaint to include a prayer for relief seeking punitive damages shall be made not later than 30 days after the close of discovery. A prayer for relief added pursuant to this Section shall not be barred by lapse of time under any statute prescribing or limiting the time within which an action may be brought or right asserted if the time prescribed or limited had not expired when the original pleading was filed.
(Source: P.A. 89-7, eff. 3-9-95.)

(Text of Section WITHOUT the changes made by P.A. 89-7, which has been held unconstitutional)
Sec. 2-604.1. Pleading of punitive damages. In all actions on account of bodily injury or physical damage to property, based on negligence, or product liability based on strict tort liability, where punitive damages are permitted no complaint shall be filed containing a prayer for relief seeking punitive damages. However, a plaintiff may, pursuant to a pretrial motion and after a hearing before the court, amend the complaint to include a prayer for relief seeking punitive damages. The court shall allow the motion to amend the complaint if the plaintiff establishes at such hearing a reasonable likelihood of proving facts at trial sufficient to support an award of punitive damages. Any motion to amend the complaint to include a prayer for relief seeking punitive damages shall be made not later than 30 days after the close of discovery. A prayer for relief added pursuant to this Section shall not be barred by lapse of time under any statute prescribing or limiting the time within which an action may be brought or right asserted if the time prescribed or limited had not expired when the original pleading was filed.
(Source: P.A. 84-1431.)

(735 ILCS 5/2-605) (from Ch. 110, par. 2-605)
Sec. 2-605. Verification of pleadings. (a) Any pleading, although not required to be sworn to, may be verified by the oath of the party filing it or of any other person or persons having knowledge of the facts pleaded. Corporations may verify by the oath of any officer or agent having knowledge of the facts. If any pleading is so verified, every subsequent pleading must also be verified, unless verification is excused by the court. In pleadings which are so verified, the several matters stated shall be stated positively or upon information and belief only, according to the fact. Verified allegations do not constitute evidence except by way of admission.
(b) The allegation of the execution or assignment of any written instrument is admitted unless denied in a pleading verified by oath, except in cases in which verification is excused by the court. If the party making the denial is not the person alleged to have executed or assigned the instrument, the denial may be made on the information and belief of that party.
(Source: P.A. 82-280.)

(735 ILCS 5/2-606) (from Ch. 110, par. 2-606)
Sec. 2-606. Exhibits. If a claim or defense is founded upon a written instrument, a copy thereof, or of so much of the same as is relevant, must be attached to the pleading as an exhibit or recited therein, unless the pleader attaches to his or her pleading an affidavit stating facts showing that the instrument is not accessible to him or her. In pleading any written instrument a copy thereof may be attached to the pleading as an exhibit. In either case the exhibit constitutes a part of the pleading for all purposes.
(Source: P.A. 82-280.)

(735 ILCS 5/2-607) (from Ch. 110, par. 2-607)
Sec. 2-607. Bills of particulars. (a) Within the time a party is to respond to a pleading, that party may, if allegations are so wanting in details that the responding party should be entitled to a bill of particulars, file and serve a notice demanding it. The notice shall point out specifically the defects complained of or the details desired. The pleader shall have 28 days to file and serve the bill of particulars, and the party who requested the bill shall have 28 days to plead after being served with the bill.
(b) If the pleader does not file and serve a bill of particulars within 28 days of the demand, or if the bill of particulars delivered is insufficient, the court may, on motion and in its discretion, strike the pleading, allow further time to furnish the bill of particulars or require a more particular bill to be filed and served.
(c) If a bill of particulars, in an action based on a contract, contains the statement of items of indebtedness and is verified by oath, the items thereof are admitted except in so far as the opposite party files an affidavit specifically denying them, and as to each item denied states the facts upon which the denial is based, unless the affidavit is excused by the court.
(d) If the party on whom a demand for a bill of particulars has been made believes that the party demanding it is not entitled to the particulars asked for, he or she may move the court that the demand be denied or modified.
(Source: P.A. 86-646.)

(735 ILCS 5/2-608) (from Ch. 110, par. 2-608)
Sec. 2-608. Counterclaims. (a) Any claim by one or more defendants against one or more plaintiffs, or against one or more codefendants, whether in the nature of setoff, recoupment, cross claim or otherwise, and whether in tort or contract, for liquidated or unliquidated damages, or for other relief, may be pleaded as a cross claim in any action, and when so pleaded shall be called a counterclaim.
(b) The counterclaim shall be a part of the answer, and shall be designated as a counterclaim. Service of process on parties already before the court is not necessary.
(c) Every counterclaim shall be pleaded in the same manner and with the same particularity as a complaint, and shall be complete in itself, but allegations set forth in other parts of the answer may be incorporated by specific reference instead of being repeated.
(d) An answer to a counterclaim and pleadings subsequent thereto shall be filed as in the case of a complaint and with like designation and effect.
(Source: P.A. 82-280.)

(735 ILCS 5/2-609) (from Ch. 110, par. 2-609)
Sec. 2-609. Supplemental pleadings. Supplemental pleadings, setting up matters which arise after the original pleadings are filed, may be filed within a reasonable time by either party by leave of court and upon terms.
(Source: P.A. 82-280.)

(735 ILCS 5/2-610) (from Ch. 110, par. 2-610)
Sec. 2-610. Pleadings to be specific. (a) Every answer and subsequent pleading shall contain an explicit admission or denial of each allegation of the pleading to which it relates.
(b) Every allegation, except allegations of damages, not explicitly denied is admitted, unless the party states in his or her pleading that he or she has no knowledge thereof sufficient to form a belief, and attaches an affidavit of the truth of the statement of want of knowledge, or unless the party has had no opportunity to deny.
(c) Denials must not be evasive, but must fairly answer the substance of the allegation denied.
(d) If a party wishes to raise an issue as to the amount of damages only, he or she may do so by stating in his or her pleading that he or she desires to contest only the amount of the damages.
(Source: P.A. 83-354.)

(735 ILCS 5/2-612) (from Ch. 110, par. 2-612)
Sec. 2-612. Insufficient pleadings. (a) If any pleading is insufficient in substance or form the court may order a fuller or more particular statement. If the pleadings do not sufficiently define the issues the court may order other pleadings prepared.
(b) No pleading is bad in substance which contains such information as reasonably informs the opposite party of the nature of the claim or defense which he or she is called upon to meet.
(c) All defects in pleadings, either in form or substance, not objected to in the trial court are waived.
(Source: P.A. 82-280.)

(735 ILCS 5/2-613) (from Ch. 110, par. 2-613)
Sec. 2-613. Separate counts and defenses. (a) Parties may plead as many causes of action, counterclaims, defenses, and matters in reply as they may have, and each shall be separately designated and numbered.
(b) When a party is in doubt as to which of two or more statements of fact is true, he or she may, regardless of consistency, state them in the alternative or hypothetically in the same or different counts or defenses. A bad alternative does not affect a good one.
(c) Defenses to jurisdiction of the subject matter or in abatement or in bar may be pleaded together, without waiving any defense so pleaded, but the court may order defenses to jurisdiction of the subject matter or in abatement to be tried first. An answer containing only defenses to jurisdiction of the subject matter or in abatement does not constitute an admission of the facts alleged in the complaint, counterclaim or third-party complaint.
(d) The facts constituting any affirmative defense, such as payment, release, satisfaction, discharge, license, fraud, duress, estoppel, laches, statute of frauds, illegality, that the negligence of a complaining party contributed in whole or in part to the injury of which he complains, that an instrument or transaction is either void or voidable in point of law, or cannot be recovered upon by reason of any statute or by reason of nondelivery, want or failure of consideration in whole or in part, and any defense which by other affirmative matter seeks to avoid the legal effect of or defeat the cause of action set forth in the complaint, counterclaim, or third-party complaint, in whole or in part, and any ground or defense, whether affirmative or not, which, if not expressly stated in the pleading, would be likely to take the opposite party by surprise, must be plainly set forth in the answer or reply.
(Source: P.A. 84-624.)

(735 ILCS 5/2-614) (from Ch. 110, par. 2-614)
Sec. 2-614. Joinder of causes of action and use of counterclaims. (a) Any plaintiff or plaintiffs may join any causes of action, against any defendant or defendants; and the defendant may set up in his or her answer any and all cross claims whatever, whether in the nature of recoupment, setoff or otherwise, which shall be designated counterclaims.
(b) The court may, in its discretion, order separate trial of any causes of action, counterclaim or third-party claim if it cannot be conveniently disposed of with the other issues in the case. Legal and equitable issues may be tried together if no jury is employed.
(Source: P.A. 82-280.)

(735 ILCS 5/2-615) (from Ch. 110, par. 2-615)
Sec. 2-615. Motions with respect to pleadings. (a) All objections to pleadings shall be raised by motion. The motion shall point out specifically the defects complained of, and shall ask for appropriate relief, such as: that a pleading or portion thereof be stricken because substantially insufficient in law, or that the action be dismissed, or that a pleading be made more definite and certain in a specified particular, or that designated immaterial matter be stricken out, or that necessary parties be added, or that designated misjoined parties be dismissed, and so forth.
(b) If a pleading or a division thereof is objected to by a motion to dismiss or for judgment or to strike out the pleading, because it is substantially insufficient in law, the motion must specify wherein the pleading or division thereof is insufficient.
(c) Upon motions based upon defects in pleadings, substantial defects in prior pleadings may be considered.
(d) After rulings on motions, the court may enter appropriate orders either to permit or require pleading over or amending or to terminate the litigation in whole or in part.
(e) Any party may seasonably move for judgment on the pleadings.
(Source: P.A. 82-280.)

(735 ILCS 5/2-616) (from Ch. 110, par. 2-616)
Sec. 2-616. Amendments.
(a) At any time before final judgment amendments may be allowed on just and reasonable terms, introducing any party who ought to have been joined as plaintiff or defendant, dismissing any party, changing the cause of action or defense or adding new causes of action or defenses, and in any matter, either of form or substance, in any process, pleading, bill of particulars or proceedings, which may enable the plaintiff to sustain the claim for which it was intended to be brought or the defendant to make a defense or assert a cross claim.
(b) The cause of action, cross claim or defense set up in any amended pleading shall not be barred by lapse of time under any statute or contract prescribing or limiting the time within which an action may be brought or right asserted, if the time prescribed or limited had not expired when the original pleading was filed, and if it shall appear from the original and amended pleadings that the cause of action asserted, or the defense or cross claim interposed in the amended pleading grew out of the same transaction or occurrence set up in the original pleading, even though the original pleading was defective in that it failed to allege the performance of some act or the existence of some fact or some other matter which is a necessary condition precedent to the right of recovery or defense asserted, if the condition precedent has in fact been performed, and for the purpose of preserving the cause of action, cross claim or defense set up in the amended pleading, and for that purpose only, an amendment to any pleading shall be held to relate back to the date of the filing of the original pleading so amended.
(c) A pleading may be amended at any time, before or after judgment, to conform the pleadings to the proofs, upon terms as to costs and continuance that may be just.
(d) A cause of action against a person not originally named a defendant is not barred by lapse of time under any statute or contract prescribing or limiting the time within which an action may be brought or right asserted, if all the following terms and conditions are met: (1) the time prescribed or limited had not expired when the original action was commenced; (2) the person, within the time that the action might have been brought or the right asserted against him or her plus the time for service permitted under Supreme Court Rule 103(b), received such notice of the commencement of the action that the person will not be prejudiced in maintaining a defense on the merits and knew or should have known that, but for a mistake concerning the identity of the proper party, the action would have been brought against him or her; and (3) it appears from the original and amended pleadings that the cause of action asserted in the amended pleading grew out of the same transaction or occurrence set up in the original pleading, even though the original pleading was defective in that it failed to allege the performance of some act or the existence of some fact or some other matter which is a necessary condition precedent to the right of recovery when the condition precedent has in fact been performed, and even though the person was not named originally as a defendant. For the purpose of preserving the cause of action under those conditions, an amendment adding the person as a defendant relates back to the date of the filing of the original pleading so amended.
(e) A cause of action against a beneficiary of a land trust not originally named a defendant is not barred by lapse of time under any statute or contract prescribing or limiting the time within which an action may be brought or right asserted, if all the following terms and conditions are met: (1) the cause of action arises from the ownership, use or possession of real estate, record title whereto is held by a land trustee; (2) the time prescribed or limited had not expired when the original action was commenced; (3) the land trustee of record is named as a defendant; and (4) the plaintiff proceeds with reasonable diligence subsequent to the commencement of the action to serve process upon the land trustee, to determine the identity of the beneficiary, and to amend the complaint to name the beneficiary as a defendant.
(f) The changes made by this amendatory Act of the 92nd General Assembly apply to all complaints filed on or after the effective date of this amendatory Act, and to complaints filed before the effective date of this amendatory Act if the limitation period has not ended before the effective date.
(Source: P.A. 92-116, eff. 1-1-02.)

(735 ILCS 5/2-617) (from Ch. 110, par. 2-617)
Sec. 2-617. Seeking wrong remedy not fatal. Where relief is sought and the court determines, on motion directed to the pleadings, or on motion for summary judgment or upon trial, that the plaintiff has pleaded or established facts which entitled the plaintiff to relief but that the plaintiff has sought the wrong remedy, the court shall permit the pleadings to be amended, on just and reasonable terms, and the court shall grant the relief to which the plaintiff is entitled on the amended pleadings or upon the evidence. In considering whether a proposed amendment is just and reasonable, the court shall consider the right of the defendant to assert additional defenses, to demand a trial by jury, to plead a counterclaim or third party complaint, and to order the plaintiff to take additional steps which were not required under the pleadings as previously filed.
(Source: P.A. 82-280.)

(735 ILCS 5/2-618) (from Ch. 110, par. 2-618)
Sec. 2-618. Lost pleadings. If any pleading or paper filed in a cause has been lost or mislaid, the court may permit the filing of a copy authenticated by such affidavits as the court may require.
(Source: P.A. 82-280.)

(735 ILCS 5/2-619) (from Ch. 110, par. 2-619)
Sec. 2-619. Involuntary dismissal based upon certain defects or defenses. (a) Defendant may, within the time for pleading, file a motion for dismissal of the action or for other appropriate relief upon any of the following grounds. If the grounds do not appear on the face of the pleading attacked the motion shall be supported by affidavit:
(1) That the court does not have jurisdiction of the subject matter of the action, provided the defect cannot be removed by a transfer of the case to a court having jurisdiction.
(2) That the plaintiff does not have legal capacity to sue or that the defendant does not have legal capacity to be sued.
(3) That there is another action pending between the same parties for the same cause.
(4) That the cause of action is barred by a prior judgment.
(5) That the action was not commenced within the time limited by law.
(6) That the claim set forth in the plaintiff's pleading has been released, satisfied of record, or discharged in bankruptcy.
(7) That the claim asserted is unenforceable under the provisions of the Statute of Frauds.
(8) That the claim asserted against defendant is unenforceable because of his or her minority or other disability.
(9) That the claim asserted against defendant is barred by other affirmative matter avoiding the legal effect of or defeating the claim.
(b) A similar motion may be made by any other party against whom a claim is asserted.
(c) If, upon the hearing of the motion, the opposite party presents affidavits or other proof denying the facts alleged or establishing facts obviating the grounds of defect, the court may hear and determine the same and may grant or deny the motion. If a material and genuine disputed question of fact is raised the court may decide the motion upon the affidavits and evidence offered by the parties, or may deny the motion without prejudice to the right to raise the subject matter of the motion by answer and shall so deny it if the action is one in which a party is entitled to a trial by jury and a jury demand has been filed by the opposite party in apt time.
(d) The raising of any of the foregoing matters by motion under this Section does not preclude the raising of them subsequently by answer unless the court has disposed of the motion on its merits; and a failure to raise any of them by motion does not preclude raising them by answer.
(e) Pleading over after denial by the court of a motion under this Section is not a waiver of any error in the decision denying the motion.
(f) The form and contents of and procedure relating to affidavits under this Section shall be as provided by rule.
(Source: P.A. 83-707.)

(735 ILCS 5/2-619.1) (from Ch. 110, par. 2-619.1)
Sec. 2-619.1. Combined motions. Motions with respect to pleadings under Section 2-615, motions for involuntary dismissal or other relief under Section 2-619, and motions for summary judgment under Section 2-1005 may be filed together as a single motion in any combination. A combined motion, however, shall be in parts. Each part shall be limited to and shall specify that it is made under one of Sections 2-615, 2-619, or 2-1005. Each part shall also clearly show the points or grounds relied upon under the Section upon which it is based.
(Source: P.A. 86-1156.)

(735 ILCS 5/2-620) (from Ch. 110, par. 2-620)
Sec. 2-620. Practice on motions. The form and contents of motions, notices regarding the same, hearings on motions, and all other matters of procedure relative thereto, shall be according to rules.
(Source: P.A. 82-280.)

(735 ILCS 5/2-621) (from Ch. 110, par. 2-621)
(Text of Section WITH the changes made by P.A. 89-7, which has been held unconstitutional)
Sec. 2-621. Product liability actions.
(a) In any product liability action based on any theory or doctrine commenced or maintained against a defendant or defendants other than the manufacturer, that party shall upon answering or otherwise pleading file an affidavit certifying the correct identity of the manufacturer of the product allegedly causing injury, death or damage. The commencement of a product liability action based on any theory or doctrine against such defendant or defendants shall toll the applicable statute of limitation and statute of repose relative to the defendant or defendants for purposes of asserting a strict liability in tort cause of action.
(b) Once the plaintiff has filed a complaint against the manufacturer or manufacturers, and the manufacturer or manufacturers have or are required to have answered or otherwise pleaded, the court shall order the dismissal of a product liability action based on any theory or doctrine against the certifying defendant or defendants, provided the certifying defendant or defendants are not within the categories set forth in subsection (c) of this Section. Due diligence shall be exercised by the certifying defendant or defendants in providing the plaintiff with the correct identity of the manufacturer or manufacturers, and due diligence shall be exercised by the plaintiff in filing an action and obtaining jurisdiction over the manufacturer or manufacturers.
The plaintiff may at any time subsequent to the dismissal move to vacate the order of dismissal and reinstate the certifying defendant or defendants, provided plaintiff can show one or more of the following:
(1) That the applicable period of statute of

limitation or statute of repose bars the assertion of a cause of action against the manufacturer or manufacturers of the product allegedly causing the injury, death or damage; or

(2) That the identity of the manufacturer given to

the plaintiff by the certifying defendant or defendants was incorrect. Once the correct identity of the manufacturer has been given by the certifying defendant or defendants the court shall again dismiss the certifying defendant or defendants; or

(3) That the manufacturer no longer exists, cannot be

subject to the jurisdiction of the courts of this State, or, despite due diligence, the manufacturer is not amenable to service of process; or

(4) That the manufacturer is unable to satisfy any

judgment as determined by the court; or

(5) That the court determines that the manufacturer

would be unable to satisfy a reasonable settlement or other agreement with plaintiff.

(c) A court shall not enter a dismissal order relative to any certifying defendant or defendants other than the manufacturer even though full compliance with subsection (a) of this Section has been made where the plaintiff can show one or more of the following:
(1) That the defendant has exercised some significant

control over the design or manufacture of the product, or has provided instructions or warnings to the manufacturer relative to the alleged defect in the product which caused the injury, death or damage; or

(2) That the defendant had actual knowledge of the

defect in the product which caused the injury, death or damage; or

(3) That the defendant created the defect in the

product which caused the injury, death or damage.

(d) Nothing contained in this Section shall be construed to grant a cause of action on any legal theory or doctrine, or to affect the right of any person to seek and obtain indemnity or contribution.
(e) This Section applies to all causes of action accruing on or after September 24, 1979.
(Source: P.A. 89-7, eff. 3-9-95.)

(Text of Section WITHOUT the changes made by P.A. 89-7, which has been held unconstitutional)
Sec. 2-621. Product liability actions.
(a) In any product liability action based in whole or in part on the doctrine of strict liability in tort commenced or maintained against a defendant or defendants other than the manufacturer, that party shall upon answering or otherwise pleading file an affidavit certifying the correct identity of the manufacturer of the product allegedly causing injury, death or damage. The commencement of a product liability action based in whole or in part on the doctrine of strict liability in tort against such defendant or defendants shall toll the applicable statute of limitation and statute of repose relative to the defendant or defendants for purposes of asserting a strict liability in tort cause of action.
(b) Once the plaintiff has filed a complaint against the manufacturer or manufacturers, and the manufacturer or manufacturers have or are required to have answered or otherwise pleaded, the court shall order the dismissal of a strict liability in tort claim against the certifying defendant or defendants, provided the certifying defendant or defendants are not within the categories set forth in subsection (c) of this Section. Due diligence shall be exercised by the certifying defendant or defendants in providing the plaintiff with the correct identity of the manufacturer or manufacturers, and due diligence shall be exercised by the plaintiff in filing an action and obtaining jurisdiction over the manufacturer or manufacturers.
The plaintiff may at any time subsequent to the dismissal move to vacate the order of dismissal and reinstate the certifying defendant or defendants, provided plaintiff can show one or more of the following:
(1) That the applicable period of statute of limitation or statute of repose bars the assertion of a strict liability in tort cause of action against the manufacturer or manufacturers of the product allegedly causing the injury, death or damage; or
(2) That the identity of the manufacturer given to the plaintiff by the certifying defendant or defendants was incorrect. Once the correct identity of the manufacturer has been given by the certifying defendant or defendants the court shall again dismiss the certifying defendant or defendants; or
(3) That the manufacturer no longer exists, cannot be subject to the jurisdiction of the courts of this State, or, despite due diligence, the manufacturer is not amenable to service of process; or
(4) That the manufacturer is unable to satisfy any judgment as determined by the court; or
(5) That the court determines that the manufacturer would be unable to satisfy a reasonable settlement or other agreement with plaintiff.
(c) A court shall not enter a dismissal order relative to any certifying defendant or defendants other than the manufacturer even though full compliance with subsection (a) of this Section has been made where the plaintiff can show one or more of the following:
(1) That the defendant has exercised some significant control over the design or manufacture of the product, or has provided instructions or warnings to the manufacturer relative to the alleged defect in the product which caused the injury, death or damage; or
(2) That the defendant had actual knowledge of the defect in the product which caused the injury, death or damage; or
(3) That the defendant created the defect in the product which caused the injury, death or damage.
(d) Nothing contained in this Section shall be construed to grant a cause of action in strict liability in tort or any other legal theory, or to affect the right of any person to seek and obtain indemnity or contribution.
(e) This Section applies to all causes of action accruing on or after September 24, 1979.
(Source: P.A. 84-1043.)

(735 ILCS 5/2-622) (from Ch. 110, par. 2-622)
Sec. 2-622. Healing art malpractice.
(a) In any action, whether in tort, contract or otherwise, in which the plaintiff seeks damages for injuries or death by reason of medical, hospital, or other healing art malpractice, the plaintiff's attorney or the plaintiff, if the plaintiff is proceeding pro se, shall file an affidavit, attached to the original and all copies of the complaint, declaring one of the following:
1. That the affiant has consulted and reviewed the

facts of the case with a health professional who the affiant reasonably believes: (i) is knowledgeable in the relevant issues involved in the particular action; (ii) practices or has practiced within the last 6 years or teaches or has taught within the last 6 years in the same area of health care or medicine that is at issue in the particular action; and (iii) is qualified by experience or demonstrated competence in the subject of the case; that the reviewing health professional has determined in a written report, after a review of the medical record and other relevant material involved in the particular action that there is a reasonable and meritorious cause for the filing of such action; and that the affiant has concluded on the basis of the reviewing health professional's review and consultation that there is a reasonable and meritorious cause for filing of such action. If the affidavit is filed as to a defendant who is a physician licensed to treat human ailments without the use of drugs or medicines and without operative surgery, a dentist, a podiatric physician, a psychologist, or a naprapath, the written report must be from a health professional licensed in the same profession, with the same class of license, as the defendant. For affidavits filed as to all other defendants, the written report must be from a physician licensed to practice medicine in all its branches. In either event, the affidavit must identify the profession of the reviewing health professional. A copy of the written report, clearly identifying the plaintiff and the reasons for the reviewing health professional's determination that a reasonable and meritorious cause for the filing of the action exists, must be attached to the affidavit, but information which would identify the reviewing health professional may be deleted from the copy so attached.

2. That the affiant was unable to obtain a

consultation required by paragraph 1 because a statute of limitations would impair the action and the consultation required could not be obtained before the expiration of the statute of limitations. If an affidavit is executed pursuant to this paragraph, the certificate and written report required by paragraph 1 shall be filed within 90 days after the filing of the complaint. The defendant shall be excused from answering or otherwise pleading until 30 days after being served with a certificate required by paragraph 1.

3. That a request has been made by the plaintiff or

his attorney for examination and copying of records pursuant to Part 20 of Article VIII of this Code and the party required to comply under those Sections has failed to produce such records within 60 days of the receipt of the request. If an affidavit is executed pursuant to this paragraph, the certificate and written report required by paragraph 1 shall be filed within 90 days following receipt of the requested records. All defendants except those whose failure to comply with Part 20 of Article VIII of this Code is the basis for an affidavit under this paragraph shall be excused from answering or otherwise pleading until 30 days after being served with the certificate required by paragraph 1.

(b) Where a certificate and written report are required pursuant to this Section a separate certificate and written report shall be filed as to each defendant who has been named in the complaint and shall be filed as to each defendant named at a later time.
(c) Where the plaintiff intends to rely on the doctrine of "res ipsa loquitur", as defined by Section 2-1113 of this Code, the certificate and written report must state that, in the opinion of the reviewing health professional, negligence has occurred in the course of medical treatment. The affiant shall certify upon filing of the complaint that he is relying on the doctrine of "res ipsa loquitur".
(d) When the attorney intends to rely on the doctrine of failure to inform of the consequences of the procedure, the attorney shall certify upon the filing of the complaint that the reviewing health professional has, after reviewing the medical record and other relevant materials involved in the particular action, concluded that a reasonable health professional would have informed the patient of the consequences of the procedure.
(e) Allegations and denials in the affidavit, made without reasonable cause and found to be untrue, shall subject the party pleading them or his attorney, or both, to the payment of reasonable expenses, actually incurred by the other party by reason of the untrue pleading, together with reasonable attorneys' fees to be summarily taxed by the court upon motion made within 30 days of the judgment or dismissal. In no event shall the award for attorneys' fees and expenses exceed those actually paid by the moving party, including the insurer, if any. In proceedings under this paragraph (e), the moving party shall have the right to depose and examine any and all reviewing health professionals who prepared reports used in conjunction with an affidavit required by this Section.
(f) A reviewing health professional who in good faith prepares a report used in conjunction with an affidavit required by this Section shall have civil immunity from liability which otherwise might result from the preparation of such report.
(g) The failure to file a certificate required by this Section shall be grounds for dismissal under Section 2-619.
(h) (Blank).
(i) (Blank).
(Source: P.A. 97-1145, eff. 1-18-13; 98-214, eff. 8-9-13.)

(735 ILCS 5/2-623)
(This Section was added by P.A. 89-7, which has been held unconstitutional)
Sec. 2-623. Certificate of merit; product liability.
(a) In a product liability action, as defined in Section 2-2101, in which the plaintiff seeks damages for harm, the plaintiff's attorney or the plaintiff, if the plaintiff is proceeding pro se, shall file an affidavit, attached to the original and all copies of the complaint, declaring one of the following:
(1) That the affiant has consulted and reviewed the

facts of the case with a qualified expert, as defined in subsection (c), who has completed a written report, after examination of the product or a review of literature pertaining to the product, in accordance with the following requirements:

(A) In an action based on strict liability in

tort or implied warranty, the report must:

(i) identify specific defects in the product

that have a potential for harm beyond that which would be objectively contemplated by the ordinary user of the product; and

(ii) contain a determination that the product

was unreasonably dangerous and in a defective condition when it left the control of the manufacturer.

(B) In any other product liability action, the

report must identify the specific act or omission or other fault, as defined in Section 2-1116, on the part of the defendant.

(C) In any product liability action, the report

must contain a determination that the defective condition of the product or other fault was a proximate cause of the plaintiff's harm.

(2) That the plaintiff has not previously voluntarily

dismissed an action based upon the same or substantially the same acts, omissions, or occurrences and that the affiant was unable to obtain a consultation required by paragraph (1) because either a statute of limitations would impair the action and the consultation required could not be obtained before the expiration of the statute of limitations or despite a good faith effort to comply with this Section, the plaintiff was prevented by another person from inspecting or conducting nondestructive testing of the product. If an affidavit is executed pursuant to this paragraph, the affidavit required by paragraph (1) shall be filed within 90 days after the filing of the complaint. The defendant shall be excused from answering or otherwise pleading until 30 days after being served with an affidavit required by paragraph (1). No plaintiff shall be afforded the 90-day extension of time provided by this paragraph (2) if he or she has voluntarily dismissed an action for the same harm against the same defendant.

(b) When the defective condition referred to in the written report required under paragraph (1) of subsection (a) is based on a design defect, the affiant shall further state that the qualified expert, as defined in subsection (c), has identified in the written report required under subsection (a) either: (i) a feasible alternative design that existed at the time the product left the manufacturer's control; or (ii) an applicable government or industry standard to which the product did not conform.
(c) A qualified expert, for the purposes of subsections (a) and (b), is someone who possesses scientific, technical, or other specialized knowledge regarding the product at issue or similar products and who is qualified to prepare the report required by subsections (a) and (b).
(d) A copy of the written report required by subsections (a) and (b) shall be attached to the original and all copies of the complaint. The report shall include the name and address of the expert.
(e) The failure to file an affidavit required by subsections (a) and (b) shall be grounds for dismissal under Section 2-619.
(f) Any related allegations concerning healing art malpractice must include an affidavit under Section 2-622.
(g) This amendatory Act of 1995 applies only to causes of action filed on or after its effective date.
(Source: P.A. 89-7, eff. 3-9-95.)

(735 ILCS 5/2-624)
Sec. 2-624. (Repealed).
(Source: P.A. 89-7, eff. 3-9-95. Repealed by P.A. 97-1145, eff. 1-18-13.)

(735 ILCS 5/Art. II Pt. 7 heading)

(735 ILCS 5/2-701) (from Ch. 110, par. 2-701)
Sec. 2-701. Declaratory judgments. (a) No action or proceeding is open to objection on the ground that a merely declaratory judgment or order is sought thereby. The court may, in cases of actual controversy, make binding declarations of rights, having the force of final judgments, whether or not any consequential relief is or could be claimed, including the determination, at the instance of anyone interested in the controversy, of the construction of any statute, municipal ordinance, or other governmental regulation, or of any deed, will, contract or other written instrument, and a declaration of the rights of the parties interested. The foregoing enumeration does not exclude other cases of actual controversy. The court shall refuse to enter a declaratory judgment or order, if it appears that the judgment or order, would not terminate the controversy or some part thereof, giving rise to the proceeding. In no event shall the court entertain any action or proceeding for a declaratory judgment or order involving any political question where the defendant is a State officer whose election is provided for by the Constitution; however, nothing herein shall prevent the court from entertaining any such action or proceeding for a declaratory judgment or order if such question also involves a constitutional convention or the construction of a statute involving a constitutional convention.
(b) Declarations of rights, as herein provided for, may be obtained by means of a pleading seeking that relief alone, or as incident to or part of a complaint, counterclaim or other pleading seeking other relief as well, and if a declaration of rights is the only relief asked, the case may be set for early hearing as in the case of a motion.
(c) If further relief based upon a declaration of right becomes necessary or proper after the declaration has been made, application may be made by petition to any court having jurisdiction for an order directed to any party or parties whose rights have been determined by the declaration to show cause why the further relief should not be granted forthwith, upon reasonable notice prescribed by the court in its order.
(d) If a proceeding under this Section involves the determination of issues of fact triable by a jury, they shall be tried and determined in the same manner as issues of fact are tried and determined in other civil actions in the court in which the proceeding is pending.
(e) Unless the parties agree by stipulation as to the allowance thereof, costs in proceedings authorized by this Section shall be allowed in accordance with rules. In the absence of rules the practice in other civil actions shall be followed if applicable, and if not applicable, the costs may be taxed as to the court seems just.
(Source: P.A. 82-280.)

(735 ILCS 5/2-702)
Sec. 2-702. Petition for a certificate of innocence that the petitioner was innocent of all offenses for which he or she was incarcerated.
(a) The General Assembly finds and declares that innocent persons who have been wrongly convicted of crimes in Illinois and subsequently imprisoned have been frustrated in seeking legal redress due to a variety of substantive and technical obstacles in the law and that such persons should have an available avenue to obtain a finding of innocence so that they may obtain relief through a petition in the Court of Claims. The General Assembly further finds misleading the current legal nomenclature which compels an innocent person to seek a pardon for being wrongfully incarcerated. It is the intent of the General Assembly that the court, in exercising its discretion as permitted by law regarding the weight and admissibility of evidence submitted pursuant to this Section, shall, in the interest of justice, give due consideration to difficulties of proof caused by the passage of time, the death or unavailability of witnesses, the destruction of evidence or other factors not caused by such persons or those acting on their behalf.
(b) Any person convicted and subsequently imprisoned for one or more felonies by the State of Illinois which he or she did not commit may, under the conditions hereinafter provided, file a petition for certificate of innocence in the circuit court of the county in which the person was convicted. The petition shall request a certificate of innocence finding that the petitioner was innocent of all offenses for which he or she was incarcerated.
(c) In order to present the claim for certificate of innocence of an unjust conviction and imprisonment, the petitioner must attach to his or her petition documentation demonstrating that:
(1) he or she has been convicted of one or more

felonies by the State of Illinois and subsequently sentenced to a term of imprisonment, and has served all or any part of the sentence; and

(2) his or her judgment of conviction was reversed or

vacated, and the indictment or information dismissed or, if a new trial was ordered, either he or she was found not guilty at the new trial or he or she was not retried and the indictment or information dismissed; or the statute, or application thereof, on which the indictment or information was based violated the Constitution of the United States or the State of Illinois; and

(3) his or her claim is not time barred by the

provisions of subsection (i) of this Section.

(d) The petition shall state facts in sufficient detail to permit the court to find that the petitioner is likely to succeed at trial in proving that the petitioner is innocent of the offenses charged in the indictment or information or his or her acts or omissions charged in the indictment or information did not constitute a felony or misdemeanor against the State of Illinois, and the petitioner did not by his or her own conduct voluntarily cause or bring about his or her conviction. The petition shall be verified by the petitioner.
(e) A copy of the petition shall be served on the Attorney General and the State's Attorney of the county where the conviction was had. The Attorney General and the State's Attorney of the county where the conviction was had shall have the right to intervene as parties.
(f) In any hearing seeking a certificate of innocence, the court may take judicial notice of prior sworn testimony or evidence admitted in the criminal proceedings related to the convictions which resulted in the alleged wrongful incarceration, if the petitioner was either represented by counsel at such prior proceedings or the right to counsel was knowingly waived.
(g) In order to obtain a certificate of innocence the petitioner must prove by a preponderance of evidence that:
(1) the petitioner was convicted of one or more

felonies by the State of Illinois and subsequently sentenced to a term of imprisonment, and has served all or any part of the sentence;

(2)(A) the judgment of conviction was reversed or

vacated, and the indictment or information dismissed or, if a new trial was ordered, either the petitioner was found not guilty at the new trial or the petitioner was not retried and the indictment or information dismissed; or (B) the statute, or application thereof, on which the indictment or information was based violated the Constitution of the United States or the State of Illinois;

(3) the petitioner is innocent of the offenses

charged in the indictment or information or his or her acts or omissions charged in the indictment or information did not constitute a felony or misdemeanor against the State; and

(4) the petitioner did not by his or her own conduct

voluntarily cause or bring about his or her conviction.

(h) If the court finds that the petitioner is entitled to a judgment, it shall enter a certificate of innocence finding that the petitioner was innocent of all offenses for which he or she was incarcerated. Upon entry of the certificate of innocence or pardon from the Governor stating that such pardon was issued on the ground of innocence of the crime for which he or she was imprisoned, (1) the clerk of the court shall transmit a copy of the certificate of innocence to the clerk of the Court of Claims, together with the claimant's current address; and (2) the court shall enter an order expunging the record of arrest from the official records of the arresting authority and order that the records of the clerk of the circuit court and Department of State Police be sealed until further order of the court upon good cause shown or as otherwise provided herein, and the name of the defendant obliterated from the official index requested to be kept by the circuit court clerk under Section 16 of the Clerks of Courts Act in connection with the arrest and conviction for the offense but the order shall not affect any index issued by the circuit court clerk before the entry of the order. The court shall enter the expungement order regardless of whether the petitioner has prior criminal convictions.
All records sealed by the Department of State Police may be disseminated by the Department only as required by law or to the arresting authority, the State's Attorney, the court upon a later arrest for the same or similar offense, or for the purpose of sentencing for any subsequent felony. Upon conviction for any subsequent offense, the Department of Corrections shall have access to all sealed records of the Department pertaining to that individual.
Upon entry of the order of expungement, the clerk of the circuit court shall promptly mail a copy of the order to the person whose records were expunged and sealed.
(i) Any person seeking a certificate of innocence under this Section based on the dismissal of an indictment or information or acquittal that occurred before the effective date of this amendatory Act of the 95th General Assembly shall file his or her petition within 2 years after the effective date of this amendatory Act of the 95th General Assembly. Any person seeking a certificate of innocence under this Section based on the dismissal of an indictment or information or acquittal that occurred on or after the effective date of this amendatory Act of the 95th General Assembly shall file his or her petition within 2 years after the dismissal.
(j) The decision to grant or deny a certificate of innocence shall be binding only with respect to claims filed in the Court of Claims and shall not have a res judicata effect on any other proceedings.
(Source: P.A. 98-133, eff. 1-1-14.)

(735 ILCS 5/Art. II Pt. 8 heading)

(735 ILCS 5/2-801) (from Ch. 110, par. 2-801)
Sec. 2-801. Prerequisites for the maintenance of a class action. An action may be maintained as a class action in any court of this State and a party may sue or be sued as a representative party of the class only if the court finds:
(1) The class is so numerous that joinder of all members is impracticable.
(2) There are questions of fact or law common to the class, which common questions predominate over any questions affecting only individual members.
(3) The representative parties will fairly and adequately protect the interest of the class.
(4) The class action is an appropriate method for the fair and efficient adjudication of the controversy.
(Source: P.A. 82-280.)

(735 ILCS 5/2-802) (from Ch. 110, par. 2-802)
Sec. 2-802. Order and findings relative to the class. (a) Determination of Class. As soon as practicable after the commencement of an action brought as a class action, the court shall determine by order whether it may be so maintained and describe those whom the court finds to be members of the class. This order may be conditional and may be amended before a decision on the merits.
(b) Class Action on Limited Issues and Sub-classes. When appropriate, an action may be brought or maintained as a class action with respect to particular issues, or divided into sub-classes and each sub-class treated as a class. The provisions of this rule shall then be construed and applied accordingly.
(Source: P.A. 82-280.)

(735 ILCS 5/2-803) (from Ch. 110, par. 2-803)
Sec. 2-803. Notice in class cases. Upon a determination that an action may be maintained as a class action, or at any time during the conduct of the action, the court in its discretion may order such notice that it deems necessary to protect the interests of the class and the parties.
An order entered under subsection (a) of Section 2-802 of this Act, determining that an action may be maintained as a class action, may be conditioned upon the giving of such notice as the court deems appropriate.
(Source: P.A. 83-707.)

(735 ILCS 5/2-804) (from Ch. 110, par. 2-804)
Sec. 2-804. Intervention by and exclusion of class members. (a) Intervention. Any class member seeking to intervene or otherwise appear in the action may do so with leave of court and such leave shall be liberally granted except when the court finds that such intervention will disrupt the conduct of the action or otherwise prejudice the rights of the parties or the class.
(b) Exclusion. Any class member seeking to be excluded from a class action may request such exclusion and any judgment entered in the action shall not apply to persons who properly request to be excluded.
(Source: P.A. 82-280.)

(735 ILCS 5/2-805) (from Ch. 110, par. 2-805)
Sec. 2-805. Judgments in class cases. Any judgment entered in a class action brought under Section 2-801 of this Act shall be binding on all class members, as the class is defined by the court, except those who have been properly excluded from the class under subsection (b) of Section 2-804 of this Act.
(Source: P.A. 82-280.)

(735 ILCS 5/2-806) (from Ch. 110, par. 2-806)
Sec. 2-806. Dismissal or compromise of class cases. Any action brought as a class action under Section 2-801 of this Act shall not be compromised or dismissed except with the approval of the court and, unless excused for good cause shown, upon notice as the court may direct.
(Source: P.A. 82-280.)

(735 ILCS 5/2-807)
Sec. 2-807. Residual funds in a common fund created in a class action.
(a) Definitions. As used in this Section:
"Eligible organization" means a not-for-profit organization that:
(i) has been in existence for no less than 3 years;
(ii) has been tax exempt for no less than 3 years

from the payment of federal taxes under Section 501(c)(3) of the Internal Revenue Code;

(iii) is in compliance with registration and filing

requirements applicable pursuant to the Charitable Trust Act and the Solicitation for Charity Act; and

(iv) has a principal purpose of promoting or

providing services that would be eligible for funding under the Illinois Equal Justice Act.

"Residual funds" means all unclaimed funds, including uncashed checks or other unclaimed payments, that remain in a common fund created in a class action after court-approved payments are made for the following:
(i) class member claims;
(ii) attorney's fees and costs; and
(iii) any reversions to a defendant agreed upon by

the parties.

(b) Settlement. An order approving a proposed settlement of a class action that results in the creation of a common fund for the benefit of the class shall, consistent with the other Sections of this Part, establish a process for the administration of the settlement and shall provide for the distribution of any residual funds to one or more eligible organizations, except that up to 50% of the residual funds may be distributed to one or more other nonprofit charitable organizations or other organizations that serve the public good if the court finds there is good cause to approve such a distribution as part of a settlement.
(c) Judgment. A judgment in favor of the plaintiff in a class action that results in the creation of a common fund for the benefit of the class shall provide for the distribution of any residual funds to one or more eligible organizations.
(d) State and its political subdivisions. This Section does not apply to any class action lawsuit against the State of Illinois or any of its political subdivisions.
(e) Application. This Section applies to all actions commenced on or after the effective date of this amendatory Act of the 95th General Assembly and to all actions pending on the effective date of this amendatory Act of the 95th General Assembly for which no court order has been entered preliminarily approving a proposed settlement for a class of plaintiffs.
(Source: P.A. 95-479, eff. 7-1-08.)

(735 ILCS 5/Art. II Pt. 9 heading)

(735 ILCS 5/2-901) (from Ch. 110, par. 2-901)
Sec. 2-901. Actions on penal bonds. In an action on a penal bond the plaintiff may allege as many breaches as the plaintiff may think fit. Damages shall be assessed for the breaches which are proved. The judgment for the penalty stands as security for all other breaches which may occur thereafter. The court may at any time thereafter, upon motion of plaintiff and 10 days' notice, assess damages for each subsequent breach. An order shall be entered after each assessment of damages for the enforcement of the judgment for the amount of the additional damages assessed, until the full amount of the judgment is paid.
(Source: P.A. 82-280.)

(735 ILCS 5/Art. II Pt. 10 heading)

(735 ILCS 5/2-1001) (from Ch. 110, par. 2-1001)
Sec. 2-1001. Substitution of judge.
(a) A substitution of judge in any civil action may be had in the following situations:
(1) Involvement of judge. When the judge is a party

or interested in the action, or his or her testimony is material to either of the parties to the action, or he or she is related to or has been counsel for any party in regard to the matter in controversy. In any such situation a substitution of judge may be awarded by the court with or without the application of either party.

(2) Substitution as of right. When a party timely

exercises his or her right to a substitution without cause as provided in this paragraph (2).

(i) Each party shall be entitled to one

substitution of judge without cause as a matter of right.

(ii) An application for substitution of judge as

of right shall be made by motion and shall be granted if it is presented before trial or hearing begins and before the judge to whom it is presented has ruled on any substantial issue in the case, or if it is presented by consent of the parties.

(iii) If any party has not entered an appearance

in the case and has not been found in default, rulings in the case by the judge on any substantial issue before the party's appearance shall not be grounds for denying an otherwise timely application for substitution of judge as of right by the party.

(3) Substitution for cause. When cause exists.
(i) Each party shall be entitled to a

substitution or substitutions of judge for cause.

(ii) Every application for substitution of judge

for cause shall be made by petition, setting forth the specific cause for substitution and praying a substitution of judge. The petition shall be verified by the affidavit of the applicant.

(iii) Upon the filing of a petition for

substitution of judge for cause, a hearing to determine whether the cause exists shall be conducted as soon as possible by a judge other than the judge named in the petition. The judge named in the petition need not testify but may submit an affidavit if the judge wishes. If the petition is allowed, the case shall be assigned to a judge not named in the petition. If the petition is denied, the case shall be assigned back to the judge named in the petition.

(4) Substitution in contempt proceedings. When any

defendant in a proceeding for contempt arising from an attack upon the character or conduct of a judge occurring otherwise than in open court, and the proceeding is pending before the judge whose character or conduct was impugned, fears that he or she will not receive a fair and impartial trial before that judge. In any such situation the application shall be by petition, verified by the applicant, and shall be filed before the trial of the contempt proceeding.

(b) An application for substitution of judge may be made to the court in which the case is pending, reasonable notice of the application having been given to the adverse party or his or her attorney.
(c) When a substitution of judge is granted, the case may be assigned to some other judge in the same county, or in some other convenient county, to which there is no valid objection. If the case is assigned to a judge in some other county, the provisions of subsections (f) through (m) of Section 2-1001.5 shall apply.
(Source: P.A. 94-531, eff. 1-1-06.)

(735 ILCS 5/2-1001.5) (from Ch. 110, par. 2-1001.5)
Sec. 2-1001.5. Change of venue.
(a) A change of venue in any civil action may be had when the court determines that any party may not receive a fair trial in the court in which the action is pending because the inhabitants of the county are prejudiced against the party, or his or her attorney, or the adverse party has an undue influence over the minds of the inhabitants.
(b) Every application for a change of venue by a party or his or her attorney shall be by petition, verified by the affidavit of the applicant. The petition shall set forth the facts upon which the petitioner bases his or her belief of prejudice of the inhabitants of the county or the undue influence of the adverse party over their minds, and must be supported by the affidavits of at least 2 other reputable persons residing in the county. The adverse party may controvert the petition by counter affidavits, and the court may grant or deny the petition as shall appear to be according to the right of the case.
(c) A petition for change of venue shall not be granted unless it is presented before trial or hearing begins and before the judge to whom it is presented has ruled on any substantial issue in the case, but if any ground for change of venue occurs thereafter, a petition for change of venue may be presented based upon that ground.
(d) The application may be made to the court in which the case is pending, reasonable notice thereof having been given to the adverse party or his or her attorney.
(e) When a change of venue is granted, it shall be to some other convenient county to which there is no valid objection.
(f) The order for a change of venue may be made subject to such equitable terms and conditions as safety to the rights of the parties may seem to require, and the court in its discretion may prescribe.
(g) The expenses attending a change of venue shall be taxed by the clerk of the court from which the case is certified according to the rates established by law for like services, and shall be paid by the petitioner and not allowed as part of the costs in the action.
(h) The order shall be void unless the party obtaining a change of venue shall, within 15 days, or such shorter time as the court may prescribe, pay to the clerk the expenses attending the change.
(i) Where the venue is changed without the application of either party, the costs of such change shall abide the event of the action.
(j) In all cases of change of venue, the clerk of the court from which the change is granted shall immediately prepare a full transcript of the record and proceedings in the case, and of the petition, affidavits and order for the change of venue, and transmit the same, together with all the papers filed in the case, to the proper court, but when the venue is changed, on behalf of a part of the defendants in a condemnation proceeding, it shall not be necessary to transmit the original papers in the case, and it shall be sufficient to transmit certified copies of so much thereof as pertains to the case so changed. Such transcript and papers or copies may be transmitted by mail, or in such other ways as the court may direct.
(k) The clerk of the court to which the change of venue is granted shall file the transcript and papers transmitted and docket the cause, and such cause shall be proceeded in and determined before and after judgment, as if it had originated in such court.
(l) All questions concerning the regularity of the proceedings in a change of venue, and the right of the court to which the change is made to try the cause and enforce the judgment, shall be considered as waived after trial and verdict.
(m) Upon the entry of judgment of any civil cause in which the venue has been changed, it shall be lawful for the party in whose favor judgment is entered, to file in the office of the clerk of the court where the action was instituted a transcript of such judgment, and the clerk shall file the same of record, and enforcement may be had thereon, and the same shall, from the time of filing such transcript, have the same operation and effect as if originally recovered in such court.
(Source: P.A. 87-949.)

(735 ILCS 5/2-1003) (from Ch. 110, par. 2-1003)
Sec. 2-1003. Discovery and depositions.
(a) Discovery, such as admissions of fact and of genuineness of documents, physical and mental examinations of parties and other persons, the taking of any depositions, and interrogatories, shall be in accordance with rules.
(b) (Blank).
(c) (Blank).
(d) Whenever the defendant in any litigation in this State has the right to demand a physical or mental examination of the plaintiff pursuant to statute or Supreme Court Rule, relative to the occurrence and extent of injuries or damages for which claim is made, or in connection with the plaintiff's capacity to exercise any right plaintiff has, or would have but for a finding based upon such examination, the plaintiff has the right to have his or her attorney, or such other person as the plaintiff may wish, present at such physical or mental examination.
(e) No person or organization shall be required to furnish claims, loss or risk management information held or provided by an insurer, which information is described in Section 143.10a of the "Illinois Insurance Code".
(Source: P.A. 99-110, eff. 1-1-16.)

(735 ILCS 5/2-1004) (from Ch. 110, par. 2-1004)
Sec. 2-1004. Pretrial procedure. The holding of pretrial conferences shall be in accordance with rules.
(Source: P.A. 82-280.)

(735 ILCS 5/2-1005) (from Ch. 110, par. 2-1005)
Sec. 2-1005. Summary judgments. (a) For plaintiff. Any time after the opposite party has appeared or after the time within which he or she is required to appear has expired, a plaintiff may move with or without supporting affidavits for a summary judgment in his or her favor for all or any part of the relief sought.
(b) For defendant. A defendant may, at any time, move with or without supporting affidavits for a summary judgment in his or her favor as to all or any part of the relief sought against him or her.
(c) Procedure. The opposite party may prior to or at the time of the hearing on the motion file counteraffidavits. The judgment sought shall be rendered without delay if the pleadings, depositions, and admissions on file, together with the affidavits, if any, show that there is no genuine issue as to any material fact and that the moving party is entitled to a judgment as a matter of law. A summary judgment, interlocutory in character, may be rendered on the issue of liability alone although there is a genuine issue as to the amount of damages.
(d) Summary determination of major issues. If the court determines that there is no genuine issue of material fact as to one or more of the major issues in the case, but that substantial controversy exists with respect to other major issues, or if a party moves for a summary determination of one or more, but less than all, of the major issues in the case, and the court finds that there is no genuine issue of material fact as to that issue or those issues, the court shall thereupon draw an order specifying the major issue or issues that appear without substantial controversy, and directing such further proceedings upon the remaining undetermined issues as are just. Upon the trial of the case, the facts so specified shall be deemed established, and the trial shall be conducted accordingly.
(e) Form of affidavits. The form and contents of and procedure relating to affidavits under this Section shall be as provided by rule.
(f) Affidavits made in bad faith. If it appears to the satisfaction of the court at any time that any affidavit presented pursuant to this Section is presented in bad faith or solely for the purpose of delay, the court shall without delay order the party employing it to pay to the other party the amount of the reasonable expenses which the filing of the affidavit caused him or her to incur, including reasonable attorney's fees, and any offending party or attorney may be adjudged guilty of contempt.
(g) Amendment of pleading. Before or after the entry of a summary judgment, the court shall permit pleadings to be amended upon just and reasonable terms.
(Source: P.A. 84-316.)

(735 ILCS 5/2-1006) (from Ch. 110, par. 2-1006)
Sec. 2-1006. Consolidation and severance of cases. An action may be severed, and actions pending in the same court may be consolidated, as an aid to convenience, whenever it can be done without prejudice to a substantial right.
(Source: P.A. 82-280.)

(735 ILCS 5/2-1007) (from Ch. 110, par. 2-1007)
Sec. 2-1007. Extension of time and continuances. On good cause shown, in the discretion of the court and on just terms, additional time may be granted for the doing of any act or the taking of any step or proceeding prior to judgment.
The circumstances, terms and conditions under which continuances may be granted, the time and manner in which application therefor shall be made, and the effect thereof, shall be according to rules. However, in actions involving building code violations or violations of municipal ordinances caused by the failure of a building or structure to conform to the minimum standards of health and safety, the court shall grant a continuance only upon a written motion by the party seeking the continuance specifying the reason why such continuance should be granted.
It is sufficient cause for the continuance of any action that any party applying therefor or his or her attorney is a member of either house of the General Assembly during the time the General Assembly is in session, or if any party's attorney is a bona fide member of a religious faith that dictates that the individual refrain from normal business activity or attend religious services as a part of the observance of a religious holiday and requests a continuance to observe such religious holiday when the date of a scheduled court proceeding conflicts with the date of such holiday, or if any party applying therefor or his or her attorney is a delegate to a State Constitutional Convention during the time the Constitutional Convention is in session, if the presence of such party is necessary for the full and fair trial of the action and, in the case of his or her attorney, if such attorney was retained by such party prior to the time the cause was set for trial.
(Source: P.A. 84-931.)

(735 ILCS 5/2-1007.1) (from Ch. 110, par. 2-1007.1)
Sec. 2-1007.1. Preference in setting for trial. (a) A party who is an individual and has reached the age of 70 years shall, upon motion by that party, be entitled to preference in setting for trial unless the court finds that the party does not have a substantial interest in the case as a whole.
(b) The court may, in its discretion, grant a motion for preference in setting for trial where a party shows good cause that the interests of justice will be served by granting a preference in setting for trial.
(Source: P.A. 86-854.)

(735 ILCS 5/2-1008) (from Ch. 110, par. 2-1008)
Sec. 2-1008. Abatement; change of interest or liability; substitution of parties.
(a) Change of interest or liability. If by reason of marriage, bankruptcy, assignment, or any other event occurring after the commencement of a cause or proceeding, either before or after judgment, causing a change or transmission of interest or liability, or by reason of any person interested coming into existence after commencement of the action, it becomes necessary or desirable that any person not already a party be before the court, or that any person already a party be made party in another capacity, the action does not abate, but on motion an order may be entered that the proper parties be substituted or added, and that the cause or proceeding be carried on with the remaining parties and new parties, with or without a change in the title of the cause.
(b) Death. If a party to an action dies and the action is one which survives, the proper party or parties may be substituted by order of court upon motion as follows:
(1) If no petition for letters of office for the

decedent's estate has been filed, the court may appoint a special representative for the deceased for the purpose of prosecuting the action. The appointment shall be on verified motion of any party who appears entitled to participate in the deceased's estate, reciting the names and last known addresses of all known heirs and the legatees and executor named in any will that has been filed. The court's determination that a person appears entitled to participate in the deceased's estate shall be solely for purposes of this Section and not determinative of rights in final disposition. Within 90 days after appointment, the special representative shall notify the heirs and legatees of the following information by mail: that an appointment has been made, the court in which the case was filed, the caption of the case, and a description of the nature of the case. The special representative shall publish notice to unknown heirs and legatees as provided in the Probate Act of 1975. If a will is filed within 90 days after the appointment of the special representative, the same notice shall be given to any additional executors and legatees named in the will. At any time that an estate is opened with a representative other than the special representative, the court may upon motion substitute the representative for the special representative. In this case, the court shall allow disbursements and fees of the special representative and his or her attorney as a claim against any proceeds received. The proceeds of any judgment or settlement shall be distributed under the provisions of the Probate Act of 1975. This paragraph (1) does not apply to actions pending under the Wrongful Death Act.

(2) If a person against whom an action has been

brought dies, and the cause of action survives and is not otherwise barred, his or her personal representative shall be substituted as a party. If no petition has been filed for letters of office for the deceased's estate, the court, upon the motion of a person bringing an action and after the notice to the party's heirs or legatees as the court directs and without opening an estate, may appoint a special representative for the deceased party for the purposes of defending the action. If a party elects to have a special representative appointed under this paragraph (2), the recovery shall be limited to the proceeds of any liability insurance protecting the estate and shall not bar the estate from enforcing any claims that might have been available to it as counterclaims.

If a motion to substitute is not filed within 90 days after the death is suggested of record, the action may be dismissed as to the deceased party.
In the event of the death of a party in an action in which the right sought to be enforced survives only as to the remaining parties to the action, the action does not abate. The death shall be suggested of record and the action shall proceed in favor of or against the remaining parties.
No action brought for the use of another abates by reason of the death of the plaintiff whose name is used but may be maintained by the party for whose use it was brought in his or her own name upon suggesting the death of record and the entry of an order of substitution.
(c) Legal disability. If a party is declared to be a person under legal disability, that fact shall be suggested of record and the prosecution or defense shall be maintained by his or her representative, guardian ad litem or next friend, as may be appropriate.
(d) Trustees; public officers. If any trustee or any public officer ceases to hold the trust or office and that fact is suggested of record, the action shall proceed in favor of or against his or her successor.
(e) Service of process. Parties against whom relief is sought, substituted under subsection (a) hereof, shall be brought in by service of process. Service of process on parties substituted under subsections (b), (c), and (d) hereof is not required, but notice shall be given as the court may direct.
(Source: P.A. 90-111, eff. 7-14-97.)

(735 ILCS 5/2-1009) (from Ch. 110, par. 2-1009)
Sec. 2-1009. Voluntary dismissal.
(a) The plaintiff may, at any time before trial or hearing begins, upon notice to each party who has appeared or each such party's attorney, and upon payment of costs, dismiss his or her action or any part thereof as to any defendant, without prejudice, by order filed in the cause.
(b) The court may hear and decide a motion that has been filed prior to a motion filed under subsection (a) of this Section when that prior filed motion, if favorably ruled on by the court, could result in a final disposition of the cause.
(c) After trial or hearing begins, the plaintiff may dismiss, only on terms fixed by the court (1) upon filing a stipulation to that effect signed by the defendant, or (2) on motion specifying the ground for dismissal, which shall be supported by affidavit or other proof.
(d) A dismissal under subsection (a) of this Section does not dismiss a pending counterclaim or third party complaint.
(e) Counterclaimants and third-party plaintiffs may dismiss upon the same terms and conditions as plaintiffs.
(Source: P.A. 88-157.)

(735 ILCS 5/2-1010) (from Ch. 110, par. 2-1010)
Sec. 2-1010. (a) In any action, whether in tort, contract or otherwise, in which the plaintiff seeks damages for injuries or death by reason of medical, hospital, or other healing art malpractice, a party may, in lieu of answering or otherwise pleading, file an affidavit certifying that he or she was not directly or indirectly involved in the occurrence or occurrences alleged in the action. In the event such an affidavit is filed, the court shall order the dismissal of the claim against the certifying party, except as provided for in subparagraph (b).
(b) Any party may oppose the dismissal or move to vacate the order of dismissal and reinstate the certifying party, provided he or she can show that the certifying party was directly or indirectly involved in the occurrence or occurrences alleged in the action. The party opposing the dismissal may, after the filing of an affidavit under this Section, have discovery with respect to the involvement or noninvolvement of the party filing the affidavit, provided that such discovery is completed within 60 days of the filing of such affidavit.
(c) This Section does not apply to or affect any actions pending at the time of its effective date, but applies to cases filed on or after its effective date.
(Source: P.A. 84-7.)

(735 ILCS 5/2-1011) (from Ch. 110, par. 2-1011)
Sec. 2-1011. Deposits with Court.
(a) In any action in which any part of the relief sought is a judgment for a sum of money or a determination by the court as to the disposition of a sum of money and a party to the action deposits all or part of that sum with the clerk of the court, the clerk shall deposit that money in an interest bearing account as provided in this Section. When a judgment is entered as to the disposition of the principal deposited, the court shall also direct disposition of the interest accrued to the parties as it deems appropriate.
(b) Unless otherwise ordered by the court as to a specified deposit or deposits, all funds so deposited with the court may be intermingled. The accounts established by the clerk of the circuit court under this Section shall be in banks or savings and loan associations doing business in this State. The accounts must be insured by an agency of the United States to the full extent of the amounts held in the accounts. The clerk shall keep complete and accurate records of the amounts deposited with the court in each action and of the accounts containing those deposits. The records and accounts shall be subject to audit, as provided by law. The clerk shall, upon request of any party in an action in which a sum of money has been deposited with the court under this Section, furnish to that party a statement showing the condition of the deposit or of the account containing the deposit.
(c) Payment out of money deposited with the court shall be made only upon order of the court after a finding that:
(1) the order is consistent with the account records

as to the amount involved; and

(2) the order correctly identifies affected parties

and specifies to whom payments are to be made and the amount each is to receive.

(d) No moneys on deposit under this Section shall be paid out except by a check of the clerk.
(e) Orders to pay out may be made under terms and conditions as the court may, in its discretion, deem appropriate, subject to the provisions of this Section. The orders may be stayed pending appeal upon application under Supreme Court Rule 305.
(Source: P.A. 86-1329.)

(735 ILCS 5/Art. II Pt. 10A heading)

(735 ILCS 5/2-1001A) (from Ch. 110, par. 2-1001A)
Sec. 2-1001A. Authorization. The Supreme Court of Illinois, by rule, may provide for mandatory arbitration of such civil actions as the Court deems appropriate in order to expedite in a less costly manner any litigation wherein a party asserts a claim not exceeding $50,000 or any lesser amount as authorized by the Supreme Court for a particular Circuit, or a judge of the circuit court, at a pretrial conference, determines that no greater amount than that authorized for the Circuit appears to be genuinely in controversy.
(Source: P.A. 88-108.)

(735 ILCS 5/2-1002A) (from Ch. 110, par. 2-1002A)
Sec. 2-1002A. Implementation by Supreme Court Rules. The Supreme Court shall by rule adopt procedures adapted to each judicial circuit to implement mandatory arbitration under this Act.
(Source: P.A. 84-844.)

(735 ILCS 5/2-1003A) (from Ch. 110, par. 2-1003A)
Sec. 2-1003A. Qualification, Appointment, and Compensation of Arbitrators. The qualification and the method of appointment of arbitrators shall be prescribed by rule. Arbitrators shall be entitled to reasonable compensation for their services. Arbitration hearings shall be conducted by arbitrators sitting in panels of three or of such lesser number as may be stipulated by the parties.
(Source: P.A. 84-844.)

(735 ILCS 5/2-1004A) (from Ch. 110, par. 2-1004A)
Sec. 2-1004A. Decision and Award. Following an arbitration hearing as prescribed by rule, the arbitrators' decision shall be filed with the circuit court, together with proof of service on the parties. Within the time prescribed by rule, any party to the proceeding may file with the clerk of the court a written notice of the rejection of the award. In case of such rejection, the parties may, upon payment of appropriate costs and fees imposed by Supreme Court Rule as a consequence of the rejection, proceed to trial before a judge or jury. Costs and fees received by the clerk of the circuit court pursuant to this Section shall be remitted within one month after receipt to the State Treasurer for deposit into the Mandatory Arbitration Fund.
(Source: P.A. 85-408; 85-1007.)

(735 ILCS 5/2-1005A) (from Ch. 110, par. 2-1005A)
Sec. 2-1005A. Judgment of the Court. If no rejection of the award is filed, a judge of the circuit court may enter the award as the judgment of the court.
(Source: P.A. 84-844.)

(735 ILCS 5/2-1006A) (from Ch. 110, par. 2-1006A)
Sec. 2-1006A. Uniform Arbitration Act. The provisions of the Uniform Arbitration Act shall not be applicable to the proceedings under this Part 10A of Article II.
(Source: P.A. 84-1308.)

(735 ILCS 5/2-1007A) (from Ch. 110, par. 2-1007A)
Sec. 2-1007A. The expenses of conducting mandatory arbitration programs in the circuit court, including arbitrator fees, and the expenses related to conducting such other alternative dispute resolution programs as may be authorized by circuit court rule for operation in counties that have implemented mandatory arbitration, shall be determined by the Supreme Court and paid from the State Treasury on the warrant of the Comptroller out of appropriations made for that purpose by the General Assembly.
(Source: P.A. 89-532, eff. 7-19-96.)

(735 ILCS 5/2-1008A)
Sec. 2-1008A. (Repealed).
(Source: P.A. 85-408. Repealed by P.A. 97-1099, eff. 8-24-12.)

(735 ILCS 5/2-1009A) (from Ch. 110, par. 2-1009A)
Sec. 2-1009A. Filing Fees. In each county authorized by the Supreme Court to utilize mandatory arbitration, the clerk of the circuit court shall charge and collect, in addition to any other fees, an arbitration fee of $8, except in counties with 3,000,000 or more inhabitants the fee shall be $10, at the time of filing the first pleading, paper or other appearance filed by each party in all civil cases, but no additional fee shall be required if more than one party is represented in a single pleading, paper or other appearance. Arbitration fees received by the clerk of the circuit court pursuant to this Section shall be remitted within one month after receipt to the State Treasurer for deposit into the Mandatory Arbitration Fund, a special fund in the State treasury for the purpose of funding mandatory arbitration programs and such other alternative dispute resolution programs as may be authorized by circuit court rule for operation in counties that have implemented mandatory arbitration, with a separate account being maintained for each county. Notwithstanding any other provision of this Section to the contrary, the Mandatory Arbitration Fund may be used for any other purpose authorized by the Supreme Court.
(Source: P.A. 94-91, eff. 7-1-05; 94-839, eff. 6-6-06; 95-707, eff. 1-11-08.)

(735 ILCS 5/Art. II Pt. 11 heading)

(735 ILCS 5/2-1101) (from Ch. 110, par. 2-1101)
Sec. 2-1101. Subpoenas. The clerk of any court in which an action is pending shall, from time to time, issue subpoenas for those witnesses and to those counties in the State as may be required by either party. Every clerk who shall refuse so to do shall be guilty of a petty offense and fined any sum not to exceed $100. An attorney admitted to practice in the State of Illinois, as an officer of the court, may also issue subpoenas on behalf of the court for witnesses and to counties in a pending action. An order of court is not required to obtain the issuance by the clerk or by an attorney of a subpoena duces tecum. For good cause shown, the court on motion may quash or modify any subpoena or, in the case of a subpoena duces tecum, condition the denial of the motion upon payment in advance by the person in whose behalf the subpoena is issued of the reasonable expense of producing any item therein specified.
In the event that a party has subpoenaed an expert witness including, but not limited to physicians or medical providers, and the expert witness appears in court, and a conflict arises between the party subpoenaing the expert witness and the expert witness over the fees charged by the expert witness, the trial court shall be advised of the conflict. The trial court shall conduct a hearing subsequent to the testimony of the expert witness and shall determine the reasonable fee to be paid to the expert witness.
(Source: P.A. 95-1033, eff. 6-1-09.)

(735 ILCS 5/2-1102) (from Ch. 110, par. 2-1102)
Sec. 2-1102. Examination of adverse party or agent. Upon the trial of any case any party thereto or any person for whose immediate benefit the action is prosecuted or defended, or the officers, directors, managing agents or foreman of any party to the action, may be called and examined as if under cross-examination at the instance of any adverse party. The party calling for the examination is not concluded thereby but may rebut the testimony thus given by countertestimony and may impeach the witness by proof of prior inconsistent statements.
(Source: P.A. 82-280.)

(735 ILCS 5/2-1103) (from Ch. 110, par. 2-1103)
Sec. 2-1103. Affidavits. (a) All affidavits presented to the court shall be filed with the clerk.
(b) If evidence is necessary concerning any fact which according to law and the practice of the court may now be supplied by affidavit, the court may, in its discretion, require the evidence to be presented, wholly or in part, by oral examination of the witnesses in open court upon notice to all parties not in default, or their attorneys. If the evidence is presented by oral examination, an adverse party shall have the right to cross-examination. This Section does not apply to applications for change of venue on grounds of prejudice.
(Source: P.A. 82-280.)

(735 ILCS 5/2-1104) (from Ch. 110, par. 2-1104)
Sec. 2-1104. Party need not submit to lie detector. In the course of any civil trial or pre-trial proceeding the court shall not require that the plaintiff or defendant submit to a polygraphic detection deception test, commonly known as a lie detector test or require, suggest or request that the plaintiff or defendant submit to questioning under the effect of thiopental sodium or to any other test or questioning by means of any chemical substance.
(Source: P.A. 82-280.)

(735 ILCS 5/2-1105) (from Ch. 110, par. 2-1105)
(Text of Section WITH the changes made by P.A. 98-1132, which has been held unconstitutional)
Sec. 2-1105. Jury demand.
(a) A plaintiff desirous of a trial by jury must file a demand therefor with the clerk at the time the action is commenced. A defendant desirous of a trial by jury must file a demand therefor not later than the filing of his or her answer. Otherwise, the party waives a jury. If an action is filed seeking equitable relief and the court thereafter determines that one or more of the parties is or are entitled to a trial by jury, the plaintiff, within 3 days from the entry of such order by the court, or the defendant, within 6 days from the entry of such order by the court, may file his or her demand for trial by jury with the clerk of the court. If the plaintiff files a jury demand and thereafter waives a jury, any defendant and, in the case of multiple defendants, if the defendant who filed a jury demand thereafter waives a jury, any other defendant shall be granted a jury trial upon demand therefor made promptly after being advised of the waiver and upon payment of the proper fees, if any, to the clerk.
(b) All jury cases shall be tried by a jury of 6. If alternate jurors are requested, an additional fee established by the county shall be charged for each alternate juror requested. For all cases filed prior to the effective date of this amendatory Act of the 98th General Assembly, if a party has paid for a jury of 12, that party may demand a jury of 12 upon proof of payment.
(Source: P.A. 98-1132, eff. 6-1-15.)

(Text of Section WITHOUT the changes made by P.A. 98-1132, which has been held unconstitutional)
Sec. 2-1105. Jury demand.
(a) A plaintiff desirous of a trial by jury must file a demand therefor with the clerk at the time the action is commenced. A defendant desirous of a trial by jury must file a demand therefor not later than the filing of his or her answer. Otherwise, the party waives a jury. If an action is filed seeking equitable relief and the court thereafter determines that one or more of the parties is or are entitled to a trial by jury, the plaintiff, within 3 days from the entry of such order by the court, or the defendant, within 6 days from the entry of such order by the court, may file his or her demand for trial by jury with the clerk of the court. If the plaintiff files a jury demand and thereafter waives a jury, any defendant and, in the case of multiple defendants, if the defendant who filed a jury demand thereafter waives a jury, any other defendant shall be granted a jury trial upon demand therefor made promptly after being advised of the waiver and upon payment of the proper fees, if any, to the clerk.
(b) All jury cases where the claim for damages is $50,000 or less shall be tried by a jury of 6, unless either party demands a jury of 12. If a fee in connection with a jury demand is required by statute or rule of court, the fee for a jury of 6 shall be 1/2 the fee for a jury of 12. A party demanding a jury of 12 after another party has paid the applicable fee for a jury of 6 shall pay the remaining 1/2 of the fee applicable to a jury of 12.
(Source: P.A. 94-206, eff. 1-1-06.)

(735 ILCS 5/2-1105.1) (from Ch. 110, par. 2-1105.1)
Sec. 2-1105.1. Challenge for cause. Each party may challenge jurors for cause. If a prospective juror has a physical impairment, the court shall consider such prospective juror's ability to perceive and appreciate the evidence when considering a challenge for cause.
(Source: P.A. 83-461.)

(735 ILCS 5/2-1106) (from Ch. 110, par. 2-1106)
Sec. 2-1106. Peremptory challenges - Alternate jurors. (a) Each side shall be entitled to 5 peremptory challenges. If there is more than one party on any side, the court may allow each side additional peremptory challenges, not to exceed 3, on account of each additional party on the side having the greatest number of parties. Each side shall be allowed an equal number of peremptory challenges. If the parties on a side are unable to agree upon the allocation of peremptory challenges among themselves, the allocation shall be determined by the court.
(b) The court may direct that 1 or 2 jurors in addition to the regular panel be impanelled to serve as alternate jurors. Alternate jurors, in the sequence in which they are ordered into the jury box, shall replace jurors who, prior to the time the jury retires to consider its verdict, become unable to perform their duties. Alternate jurors shall be drawn in the same manner, have the same qualifications, be subject to the same examination and challenges, take the same oath, and have the same functions, powers, facilities, and privileges as the principal jurors. An alternate juror who does not replace a principal juror shall be discharged at the time the jury retires to consider its verdict. If alternate jurors are called each side shall be allowed one additional peremptory challenge, regardless of the number of alternate jurors called. The additional peremptory challenge may be used only against an alternate juror, but any unexercised peremptory challenges may be used against an alternate juror.
(Source: P.A. 83-707.)

(735 ILCS 5/2-1107) (from Ch. 110, par. 2-1107)
Sec. 2-1107. Instructing the jury - Taking instructions and papers to the jury room. (a) The court shall give instructions to the jury only in writing, unless the parties agree otherwise, and only as to the law of the case. An original and one copy of each instruction asked by any party shall be tendered to the court. The copies shall be numbered and shall indicate who tendered them. Copies of instructions given on the court's own motion or modified by the court shall be so identified. When instructions are asked which the court refuses to give, the court shall on the margin of the original and copy write the word "refused" and shall write the word "given" on the margin of the original and copy of those given. The court shall in no case, after instructions are given, clarify, modify or in any manner explain them to the jury, otherwise than in writing, unless the parties agree otherwise.
(b) The original written instructions given by the court to the jury shall be taken by the jury to the jury room, and shall be returned by the jury with its verdict into court. The originals and copies of all instructions, whether given, modified or refused, shall be filed as a part of the proceedings in the cause.
(c) At the close of the evidence or at any earlier time during the trial that the court reasonably directs, any party may tender instructions and shall at the same time deliver copies thereof to counsel for other parties. If the number or length of the instructions tendered is unreasonable, the court after examining the instructions may require counsel to reduce the number or length thereof. The court shall hold a conference with counsel to settle the instructions and shall inform counsel of the court's proposed action thereon prior to the arguments to the jury. If as a result of the arguments to the jury the court determines that additional instructions are desirable, the court may after a further conference with counsel approve additional instructions. The court shall instruct the jury after the arguments are completed. Conferences on instructions must be out of the presence of the jury.
(d) Papers read or received in evidence, other than depositions, may be taken by the jury to the jury room for use during the jury's deliberation.
(Source: P.A. 83-707.)

(735 ILCS 5/2-1107.1) (from Ch. 110, par. 2-1107.1)
(Text of Section WITH the changes made by P.A. 89-7, which has been held unconstitutional)
Sec. 2-1107.1. Jury instruction in tort actions. In all actions on account of bodily injury or death or physical damage to property based on negligence, or product liability based on any theory or doctrine, the court shall instruct the jury in writing, to the extent that it is true, that any award of compensatory damages or punitive damages will not be taxable under federal or State income tax law. The court shall not inform or instruct the jury that the defendant shall be found not liable if the jury finds that the contributory fault of the plaintiff is more than 50% of the proximate cause of the injury or damage for which recovery is sought, but it shall be the duty of the court to deny recovery if the jury finds that the plaintiff's contributory fault is more than 50% of the proximate cause of the injury or damage. The court shall not inform or instruct the jury concerning any limitations in the amount of non-economic damages or punitive damages that are recoverable, but it shall be the duty of the trial court upon entering judgment to reduce any award in excess of such limitation to no more than the proper limitation.
This amendatory Act of 1995 applies to causes of action filed on or after its effective date.
(Source: P.A. 89-7, eff. 3-9-95.)

(Text of Section WITHOUT the changes made by P.A. 89-7, which has been held unconstitutional)
Sec. 2-1107.1. Jury instruction in tort actions. In all actions on account of bodily injury or death or physical damage to property based on negligence, or product liability based on strict tort liability, the court shall instruct the jury in writing that the defendant shall be found not liable if the jury finds that the contributory fault of the plaintiff is more than 50% of the proximate cause of the injury or damage for which recovery is sought.
(Source: P.A. 84-1431.)

(735 ILCS 5/2-1108) (from Ch. 110, par. 2-1108)
Sec. 2-1108. Verdict - Special interrogatories. Unless the nature of the case requires otherwise, the jury shall render a general verdict. The jury may be required by the court, and must be required on request of any party, to find specially upon any material question or questions of fact submitted to the jury in writing. Special interrogatories shall be tendered, objected to, ruled upon and submitted to the jury as in the case of instructions. Submitting or refusing to submit a question of fact to the jury may be reviewed on appeal, as a ruling on a question of law. When the special finding of fact is inconsistent with the general verdict, the former controls the latter and the court may enter judgment accordingly.
(Source: P.A. 83-707.)

(735 ILCS 5/2-1109) (from Ch. 110, par. 2-1109)
(Text of Section WITH the changes made by P.A. 89-7, which has been held unconstitutional)
Sec. 2-1109. Itemized verdicts. In every case where damages for bodily injury or death are assessed by the jury the verdict shall be itemized so as to reflect the monetary distribution, if any, among economic loss and non-economic loss as defined in Section 2-1115.2 and, in healing art malpractice cases, further itemized so as to reflect the distribution of economic loss by category, such itemization of economic loss by category to include: (a) amounts intended to compensate for reasonable expenses which have been incurred, or which will be incurred, for necessary medical, surgical, x-ray, dental, or other health or rehabilitative services, drugs, and therapy; (b) amounts intended to compensate for lost wages or loss of earning capacity; and (c) all other economic losses claimed by the plaintiff or granted by the jury. Each category of economic loss shall be further itemized into amounts intended to compensate for losses which have been incurred prior to the verdict and amounts intended to compensate for future losses.
This amendatory Act of 1995 applies to causes of action filed on or after its effective date.
(Source: P.A. 89-7, eff. 3-9-95.)

(Text of Section WITHOUT the changes made by P.A. 89-7, which has been held unconstitutional)
Sec. 2-1109. Itemized verdicts. In every case where damages for injury to the person are assessed by the jury the verdict shall be itemized so as to reflect the monetary distribution among economic loss and non-economic loss, if any, and, in medical malpractice cases, further itemized so as to reflect the distribution of economic loss by category, such itemization of economic loss by category to include: (a) amounts intended to compensate for reasonable expenses which have been incurred, or which will be incurred, for necessary medical, surgical, x-ray, dental, or other health or rehabilitative services, drugs, and therapy; (b) amounts intended to compensate for lost wages or loss of earning capacity; and (c) all other economic losses claimed by the plaintiff or granted by the jury. Each category of economic loss shall be further itemized into amounts intended to compensate for losses which have been incurred prior to the verdict and amounts intended to compensate for losses which will be incurred in the future.
(Source: P.A. 84-7.)

(735 ILCS 5/2-1110) (from Ch. 110, par. 2-1110)
Sec. 2-1110. Motion in non-jury case to find for defendant at close of plaintiff's evidence. In all cases tried without a jury, defendant may, at the close of plaintiff's case, move for a finding or judgment in his or her favor. In ruling on the motion the court shall weigh the evidence, considering the credibility of the witnesses and the weight and quality of the evidence. If the ruling on the motion is favorable to the defendant, a judgment dismissing the action shall be entered. If the ruling on the motion is adverse to the defendant, the defendant may proceed to adduce evidence in support of his or her defense, in which event the motion is waived.
(Source: P.A. 82-280.)

(735 ILCS 5/2-1111) (from Ch. 110, par. 2-1111)
Sec. 2-1111. Juries in cases seeking equitable relief. The court may in its discretion direct an issue or issues to be tried by a jury, whenever it is judged necessary in any action seeking equitable relief.
(Source: P.A. 82-280.)

(735 ILCS 5/2-1112) (from Ch. 110, par. 2-1112)
Sec. 2-1112. Oral testimony in actions seeking equitable relief. On the trial of every action seeking equitable relief, oral testimony shall be taken when desired by either party.
(Source: P.A. 82-280.)

(735 ILCS 5/2-1113) (from Ch. 110, par. 2-1113)
Sec. 2-1113. Medical malpractice - res ipsa loquitur. In all cases of alleged medical or dental malpractice, where the plaintiff relies upon the doctrine of res ipsa loquitur, the court shall determine whether that doctrine applies. In making that determination, the court shall rely upon either the common knowledge of laymen, if it determines that to be adequate, or upon expert medical testimony, that the medical result complained of would not have ordinarily occurred in the absence of negligence on the part of the defendant. Proof of an unusual, unexpected or untoward medical result which ordinarily does not occur in the absence of negligence will suffice in the application of the doctrine.
(Source: P.A. 82-783.)

(735 ILCS 5/2-1114) (from Ch. 110, par. 2-1114)
Sec. 2-1114. Contingent fees for attorneys in medical malpractice actions.
(a) In all medical malpractice actions the total contingent fee for plaintiff's attorney or attorneys shall not exceed 33 1/3% of all sums recovered.
(b) For purposes of determining any lump sum contingent fee, any future damages recoverable by the plaintiff in periodic installments shall be reduced to a lump sum value.
(c) (Blank).
(d) As used in this Section, "contingent fee basis" includes any fee arrangement under which the compensation is to be determined in whole or in part on the result obtained.
(Source: P.A. 97-1145, eff. 1-18-13.)

(735 ILCS 5/2-1115) (from Ch. 110, par. 2-1115)
Sec. 2-1115. Punitive damages not recoverable in healing art and legal malpractice cases. In all cases, whether in tort, contract or otherwise, in which the plaintiff seeks damages by reason of legal, medical, hospital, or other healing art malpractice, no punitive, exemplary, vindictive or aggravated damages shall be allowed.
(Source: P.A. 84-7.)

(735 ILCS 5/2-1115.05)
(This Section was added by P.A. 89-7, which has been held unconstitutional)
Sec. 2-1115.05. Limitations on recovery of punitive damages in cases other than healing art or legal malpractice cases.
(a) In all cases on account of bodily injury, or physical damage to property based on negligence, or product liability based on any theory or doctrine, other than those cases described in Section 2-1115, punitive damages may be awarded only if actual damages are awarded. The amount of punitive damages that may be awarded for a claim in any civil action subject to this Section shall not exceed 3 times the amount awarded to the claimant for the economic damages on which such claim is based.
(b) To recover punitive damages in cases described in subsection (a), a plaintiff must show by clear and convincing evidence that the defendant's conduct was with evil motive or with a reckless and outrageous indifference to a highly unreasonable risk of harm and with a conscious indifference to the rights and safety of others. "Clear and convincing evidence" means that measure or degree of proof that will produce in the mind of the trier of fact a high degree of certainty as to the truth of the allegations sought to be established. This evidence requires a greater degree of persuasion than is necessary to meet the preponderance of the evidence standard.
(c) In any action including a claim for punitive damages, a defendant may request that the issues relating to punitive damages be tried separately from the other issues in the action. If such a request is made, the trier of fact shall first hear evidence relevant to, and render a verdict upon, the defendant's liability for compensatory damages and the amount thereof. If the trier of fact makes an award of actual damages, the same trier of fact shall immediately hear any additional evidence relevant to, and render a verdict upon, the defendant's liability for punitive damages and the amount thereof. If no award of actual damages is made, the claim for punitive damages shall be dismissed. If the defendant requests a separate proceeding concerning liability for punitive damages pursuant to this Section, and the proceeding is held, evidence relevant only to the claim of punitive damages shall be inadmissible in any proceeding to determine whether compensatory damages are to be awarded.
(d) The limitations of subsection (a) shall not apply in a case in which a plaintiff seeks damages against an individual on account of death, bodily injury, or physical damage to property based on any theory or doctrine due to an incident or occurrence for which the individual has been charged and convicted of a criminal act for which a period of incarceration is or may be a part of the sentence.
(e) Nothing in this Section shall be construed to create a right to recover punitive damages.
(f) This amendatory Act of 1995 applies to causes of action accruing on or after its effective date.
(Source: P.A. 89-7, eff. 3-9-95.)

(735 ILCS 5/2-1115.1)
(This Section was added by P.A. 89-7, which has been held unconstitutional)
Sec. 2-1115.1. Limitations on recovery of non-economic damages.
(a) In all common law, statutory or other actions that seek damages on account of death, bodily injury, or physical damage to property based on negligence, or product liability based on any theory or doctrine, recovery of non-economic damages shall be limited to $500,000 per plaintiff. There shall be no recovery for hedonic damages.
(b) Beginning in 1997, every January 20, the liability limit established in subsection (a) shall automatically be increased or decreased, as applicable, by a percentage equal to the percentage change in the consumer price index-u during the preceding 12-month calendar year. "Consumer price index-u" means the index published by the Bureau of Labor Statistics of the United States Department of Labor that measures the average change in prices of goods and services purchased by all urban consumers, United States city average, all items, 1982-84 = 100. The new amount resulting from each annual adjustment shall be determined by the Comptroller and made available to the chief judge of each judicial circuit.
(c) The liability limits at the time at which damages subject to such limits are awarded by final judgment or settlement shall be utilized by the courts.
(d) Nothing in this Section shall be construed to create a right to recover non-economic damages.
(e) This amendatory Act of 1995 applies to causes of action accruing on or after its effective date.
(Source: P.A. 95-331, eff. 8-21-07.)

(735 ILCS 5/2-1115.2)
(This Section was added by P.A. 89-7, which has been held unconstitutional)
Sec. 2-1115.2. Economic and non-economic loss. In all actions on account of bodily injury, death, physical damage to property based on negligence, or a product liability action as defined in Section 2-2101, the following terms have the following meanings:
(a) "Economic loss" or "economic damages" means all damages which are tangible, such as damages for past and future medical expenses, loss of income or earnings and other property loss.
(b) "Non-economic loss" or "non-economic damages" means damages which are intangible, including but not limited to damages for pain and suffering, disability, disfigurement, loss of consortium, and loss of society.
(c) "Compensatory damages" or "actual damages" are the sum of economic and non-economic damages.
This amendatory Act of 1995 applies to causes of action filed on or after its effective date.
(Source: P.A. 89-7, eff. 3-9-95.)

(735 ILCS 5/2-1116) (from Ch. 110, par. 2-1116)
(Text of Section WITH the changes made by P.A. 89-7, which has been held unconstitutional)
Sec. 2-1116. Limitation on recovery in tort actions; fault.
(a) The purpose of this Section is to allocate the responsibility of bearing or paying damages in actions brought on account of death, bodily injury, or physical damage to property according to the proportionate fault of the persons who proximately caused the damage.
(b) As used in this Section:
"Fault" means any act or omission that (i) is negligent, willful and wanton, or reckless, is a breach of an express or implied warranty, gives rise to strict liability in tort, or gives rise to liability under the provisions of any State statute, rule, or local ordinance and (ii) is a proximate cause of death, bodily injury to person, or physical damage to property for which recovery is sought.
"Contributory fault" means any fault on the part of the plaintiff (including but not limited to negligence, assumption of the risk, or willful and wanton misconduct) which is a proximate cause of the death, bodily injury to person, or physical damage to property for which recovery is sought.
"Tortfeasor" means any person, excluding the injured person, whose fault is a proximate cause of the death, bodily injury to person, or physical damage to property for which recovery is sought, regardless of whether that person is the plaintiff's employer, regardless of whether that person is joined as a party to the action, and regardless of whether that person may have settled with the plaintiff.
(c) In all actions on account of death, bodily injury or physical damage to property in which recovery is predicated upon fault, the contributory fault chargeable to the plaintiff shall be compared with the fault of all tortfeasors whose fault was a proximate cause of the death, injury, loss, or damage for which recovery is sought. The plaintiff shall be barred from recovering damages if the trier of fact finds that the contributory fault on the part of the plaintiff is more than 50% of the proximate cause of the injury or damage for which recovery is sought. The plaintiff shall not be barred from recovering damages if the trier of fact finds that the contributory fault on the part of the plaintiff is not more than 50% of the proximate cause of the injury or damage for which recovery is sought, but any economic or non-economic damages allowed shall be diminished in the proportion to the amount of fault attributable to the plaintiff.
(d) Nothing in this Section shall be construed to create a cause of action.
(e) This amendatory Act of 1995 applies to causes of action accruing on or after its effective date.
(Source: P.A. 89-7, eff. 3-9-95.)

(Text of Section WITHOUT the changes made by P.A. 89-7, which has been held unconstitutional)
Sec. 2-1116. Limitation on recovery in tort actions.
In all actions on account of bodily injury or death or physical damage to property, based on negligence, or product liability based on strict tort liability, the plaintiff shall be barred from recovering damages if the trier of fact finds that the contributory fault on the part of the plaintiff is more than 50% of the proximate cause of the injury or damage for which recovery is sought. The plaintiff shall not be barred from recovering damages if the trier of fact finds that the contributory fault on the part of the plaintiff is not more than 50% of the proximate cause of the injury or damage for which recovery is sought, but any damages allowed shall be diminished in the proportion to the amount of fault attributable to the plaintiff.
(Source: P.A. 84-1431.)

(735 ILCS 5/2-1117) (from Ch. 110, par. 2-1117)
Sec. 2-1117. Joint liability. Except as provided in Section 2-1118, in actions on account of bodily injury or death or physical damage to property, based on negligence, or product liability based on strict tort liability, all defendants found liable are jointly and severally liable for plaintiff's past and future medical and medically related expenses. Any defendant whose fault, as determined by the trier of fact, is less than 25% of the total fault attributable to the plaintiff, the defendants sued by the plaintiff, and any third party defendant except the plaintiff's employer, shall be severally liable for all other damages. Any defendant whose fault, as determined by the trier of fact, is 25% or greater of the total fault attributable to the plaintiff, the defendants sued by the plaintiff, and any third party defendants except the plaintiff's employer, shall be jointly and severally liable for all other damages.
(Source: P.A. 93-10, eff. 6-4-03; 93-12, eff. 6-4-03.)

(735 ILCS 5/2-1118)
(This Section was repealed by P.A. 89-7, which has been held unconstitutional)
Sec. 2-1118. Exceptions. Notwithstanding the provisions of Section 2-1117, in any action in which the trier of fact determines that the injury or damage for which recovery is sought was caused by an act involving the discharge into the environment of any pollutant, including any waste, hazardous substance, irritant or contaminant, including, but not limited to smoke, vapor, soot, fumes, acids, alkalis, asbestos, toxic or corrosive chemicals, radioactive waste or mine tailings, and including any such material intended to be recycled, reconditioned or reclaimed, any defendants found liable shall be jointly and severally liable for such damage. However, Section 2-1117 shall apply to a defendant who is a response action contractor. As used in this Section, "response action contractor" means an individual, partnership, corporation, association, joint venture or other commercial entity or an employee, agent, sub-contractor, or consultant thereof which enters into a contract, for the performance of remedial or response action, or for the identification, handling, storage, treatment or disposal of a pollutant, which is entered into between any person or entity and a response action contractor when such response action contractor is not liable for the creation or maintenance of the condition to be ameliorated under the contract.
Notwithstanding the provisions of Section 2-1117, in any medical malpractice action, as defined in Section 2-1704, based upon negligence, any defendants found liable shall be jointly and severally liable.
(Source: P.A. 84-1431.)

(735 ILCS 5/2-1119)
Sec. 2-1119. Tampering with anhydrous ammonia equipment, containers, or storage facilities.
(a) A person tampering with anhydrous ammonia equipment, containers, or storage facilities does not have a cause of action against the owner of the equipment, containers, or storage facilities, any person responsible for the installation or operation of the equipment, containers, or storage facilities, the person lawfully selling anhydrous ammonia, the person who lawfully purchases anhydrous ammonia for agricultural purposes, or the person who operates or uses anhydrous ammonia equipment, containers, or storage facilities when lawfully applying anhydrous ammonia for agricultural purposes.
(b) No person may commence a derivative action against the owner of anhydrous ammonia equipment, containers, or storage facilities, any person responsible for the installation or operation of the equipment, containers, or storage facilities, the person lawfully selling anhydrous ammonia, the person who lawfully purchases anhydrous ammonia for agricultural purposes, or the person who operates or uses anhydrous ammonia equipment, containers, or storage facilities when lawfully applying anhydrous ammonia for agricultural purposes when the injured person has tampered with anhydrous ammonia equipment, containers, or storage facilities.
(c) Tampering with anhydrous ammonia equipment, containers, or storage facilities occurs when any person who is not authorized by the owner of the anhydrous ammonia or anhydrous ammonia equipment, containers, or storage facilities transfers or attempts to transfer anhydrous ammonia to another container or causes damage to anhydrous ammonia equipment, containers, or storage facilities.
(d) For purposes of this Section:
"Anhydrous ammonia" means the compound defined in paragraph (d) of Section 3 of the Illinois Fertilizer Act of 1961.
"Anhydrous ammonia equipment", "anhydrous ammonia storage containers", and "anhydrous ammonia storage facilities" are defined in the rules adopted under the Illinois Fertilizer Act of 1961.
(e) The immunity to civil liability provided in this Section does not apply to any act or omission caused by the willful and wanton negligence of any person.
(Source: P.A. 91-263, eff. 1-1-00.)

(735 ILCS 5/Art. II Pt. 12 heading)

(735 ILCS 5/2-1201) (from Ch. 110, par. 2-1201)
Sec. 2-1201. Return of verdict - Separate counts - Defective or unproved counts. (a) It is sufficient for the jury to pronounce its verdict by its foreman in open court, without reducing it to writing, if it is a general verdict. The clerk shall enter it in form, under the direction of the court.
(b) Promptly upon the return of a verdict, the court shall enter judgment thereon.
(c) If there are several counts in a complaint, counterclaim or third-party complaint based on different claims upon which separate recoveries might be had, the court shall, on the motion of any party, direct the jury to find a separate verdict upon each claim.
(d) If several grounds of recovery are pleaded in support of the same claim, whether in the same or different counts, an entire verdict rendered for that claim shall not be set aside or reversed for the reason that any ground is defective, if one or more of the grounds is sufficient to sustain the verdict; nor shall the verdict be set aside or reversed for the reason that the evidence in support of any ground is insufficient to sustain a recovery thereon, unless before the case was submitted to the jury a motion was made to withdraw that ground from the jury on account of insufficient evidence and it appears that the denial of the motion was prejudicial.
(Source: P.A. 83-707.)

(735 ILCS 5/2-1202) (from Ch. 110, par. 2-1202)
Sec. 2-1202. Reserved ruling on motion for directed verdict - Post-trial motions in jury cases. (a) If at the close of the evidence, and before the case is submitted to the jury, any party moves for a directed verdict the court may (1) grant the motion or (2) deny the motion or reserve its ruling thereon and submit the case to the jury. If the court denies the motion or reserves its ruling thereon, the motion is waived unless the request is renewed in the post-trial motion.
(b) Relief desired after trial in jury cases, heretofore sought by reserved motions for directed verdict or motions for judgment notwithstanding the verdict, in arrest of judgment or for new trial, must be sought in a single post-trial motion. Relief after trial may include the entry of judgment if under the evidence in the case it would have been the duty of the court to direct a verdict without submitting the case to the jury, even though no motion for directed verdict was made or if made was denied or ruling thereon reserved. The post-trial motion must contain the points relied upon, particularly specifying the grounds in support thereof, and must state the relief desired, as for example, the entry of a judgment, the granting of a new trial or other appropriate relief. Relief sought in post-trial motions may be in the alternative or may be conditioned upon the denial of other relief asked in preference thereto, as for example, a new trial may be requested in the event a request for judgment is denied.
(c) Post-trial motions must be filed within 30 days after the entry of judgment or the discharge of the jury, if no verdict is reached, or within any further time the court may allow within the 30 days or any extensions thereof. A party against whom judgment is entered pursuant to post-trial motion shall have like time after the entry of the judgment within which to file a post-trial motion.
(d) A post-trial motion filed in apt time stays enforcement of the judgment.
(e) Any party who fails to seek a new trial in his or her post-trial motion, either conditionally or unconditionally, as herein provided, waives the right to apply for a new trial, except in cases in which the jury has failed to reach a verdict.
(f) The court must rule upon all relief sought in all post-trial motions. Although the ruling on a portion of the relief sought renders unnecessary a ruling on other relief sought for purposes of further proceedings in the trial court, the court must nevertheless rule conditionally on the other relief sought by determining whether it should be granted if the unconditional rulings are thereafter reversed, set aside or vacated. The conditional rulings become effective in the event the unconditional rulings are reversed, set aside or vacated.
(Source: P.A. 82-280.)

(735 ILCS 5/2-1203) (from Ch. 110, par. 2-1203)
Sec. 2-1203. Motions after judgment in non-jury cases.
(a) In all cases tried without a jury, any party may, within 30 days after the entry of the judgment or within any further time the court may allow within the 30 days or any extensions thereof, file a motion for a rehearing, or a retrial, or modification of the judgment or to vacate the judgment or for other relief.
(b) Except as provided in subsection (a) of Section 413 of the Illinois Marriage and Dissolution of Marriage Act, a motion filed in apt time stays enforcement of the judgment except that a judgment granting injunctive or declaratory relief shall be stayed only by a court order that follows a separate application that sets forth just cause for staying the enforcement.
(Source: P.A. 95-902, eff. 1-1-09; 96-1072, eff. 1-1-11.)

(735 ILCS 5/2-1204) (from Ch. 110, par. 2-1204)
Sec. 2-1204. Arrest of judgment. If judgment is arrested pursuant to post-trial motion for any defect in the record, the plaintiff need not commence his or her action anew. If appropriate, the court shall order new pleadings.
(Source: P.A. 82-280.)

(735 ILCS 5/2-1205) (from Ch. 110, par. 2-1205)
Sec. 2-1205. Reduction in amount of recovery. An amount equal to the sum of (i) 50% of the benefits provided for lost wages or private or governmental disability income programs, which have been paid, or which have become payable to the injured person by any other person, corporation, insurance company or fund in relation to a particular injury, and (ii) 100% of the benefits provided for medical charges, hospital charges, or nursing or caretaking charges, which have been paid, or which have become payable to the injured person by any other person, corporation, insurance company or fund in relation to a particular injury, shall be deducted from any judgment in an action to recover for that injury based on an allegation of negligence or other wrongful act, not including intentional torts, on the part of a licensed hospital or physician; provided, however, that:
(1) Application is made within 30 days to reduce the judgment;
(2) Such reduction shall not apply to the extent that there is a right of recoupment through subrogation, trust agreement, lien, or otherwise;
(3) The reduction shall not reduce the judgment by more than 50% of the total amount of the judgment entered on the verdict;
(4) The damages awarded shall be increased by the amount of any insurance premiums or the direct costs paid by the plaintiff for such benefits in the 2 years prior to plaintiff's injury or death or to be paid by the plaintiff in the future for such benefits; and
(5) There shall be no reduction for charges paid for medical expenses which were directly attributable to the adjudged negligent acts or omissions of the defendants found liable.
(Source: P.A. 84-7.)

(735 ILCS 5/2-1205.1) (from Ch. 110, par. 2-1205.1)
(Text of Section WITH the changes made by P.A. 89-7, which has been held unconstitutional)
Sec. 2-1205.1. Reduction in amount of recovery. In all cases on account of bodily injury or death or physical damage to property, based on negligence, or product liability based on any theory or doctrine, to which Section 2-1205 does not apply, the amount in excess of $25,000 of the benefits provided for medical charges, hospital charges, or nursing or caretaking charges, which have been paid, or which have become payable by the date of judgment to the injured person by any other insurance company or fund in relation to a particular injury, shall be deducted from any judgment. Provided, however, that:
(1) Application is made within 30 days to reduce the judgment;
(2) Such reduction shall not apply to the extent that there is a right of recoupment through subrogation, trust agreement, contract, lien, operation of law or otherwise;
(3) The reduction shall not reduce the judgment by more than 50% of the total amount of the judgment entered on the verdict; and
(4) The damages awarded shall be increased by the amount of any insurance premiums or the direct costs paid by the plaintiff for such benefits in the 2 years prior to plaintiff's injury or death or to be paid by the plaintiff in the future for such benefits.
(Source: P.A. 89-7, eff. 3-9-95.)

(Text of Section WITHOUT the changes made by P.A. 89-7, which has been held unconstitutional)
Sec. 2-1205.1. Reduction in amount of recovery. In all cases on account of bodily injury or death or physical damage to property, based on negligence, or product liability based on strict tort liability, to which Section 2-1205 does not apply, the amount in excess of $25,000 of the benefits provided for medical charges, hospital charges, or nursing or caretaking charges, which have been paid, or which have become payable by the date of judgment to the injured person by any other insurance company or fund in relation to a particular injury, shall be deducted from any judgment. Provided, however, that:
(1) Application is made within 30 days to reduce the judgment;
(2) Such reduction shall not apply to the extent that there is a right of recoupment through subrogation, trust agreement, contract, lien, operation of law or otherwise;
(3) The reduction shall not reduce the judgment by more than 50% of the total amount of the judgment entered on the verdict; and
(4) The damages awarded shall be increased by the amount of any insurance premiums or the direct costs paid by the plaintiff for such benefits in the 2 years prior to plaintiff's injury or death or to be paid by the plaintiff in the future for such benefits.
(Source: P.A. 84-1431.)

(735 ILCS 5/2-1206) (from Ch. 110, par. 2-1206)
Sec. 2-1206. Assessment of damages. (a) Upon default, when the damages are to be assessed, the court may hear the evidence and assess the damages without a jury for that purpose. If interlocutory judgment is entered in an action brought upon a penal bond, or upon any instrument in writing, for the payment of money only, and the damages rest in computation, the court may refer the matter to the clerk, to assess and report the damages, and may enter judgment therefor. However, either party may have the damages assessed by a jury.
(b) Unless a jury has been waived, the trial court shall empanel a jury to assess damages: (1) if the ruling on a post-trial motion is in favor of a party entitled to recover damages and there is no verdict assessing his or her damages; or (2) the reviewing court remands solely for the purpose of assessing damages.
(Source: P.A. 82-280.)

(735 ILCS 5/2-1207) (from Ch. 110, par. 2-1207)
Sec. 2-1207. Punitive damages. The trial court may, in its discretion, with respect to punitive damages, determine whether a jury award for punitive damages is excessive, and if so, enter a remittitur and a conditional new trial.
The trial court may also in its discretion, apportion the punitive damage award among the plaintiff, the plaintiff's attorney and the State of Illinois Department of Human Services. The amount of the award paid from the punitive damages to the plaintiff's attorney shall be reasonable and without regard to any contingent fee contract, except that such amount shall not exceed the amount authorized by the contingent fee contract. In apportioning punitive damages as provided in this Section, the court shall consider, among other factors it deems relevant, whether any special duty was owed by the defendant to the plaintiff.
(Source: P.A. 89-507, eff. 7-1-97.)

(735 ILCS 5/Art. II Pt. 13 heading)

(735 ILCS 5/2-1301) (from Ch. 110, par. 2-1301)
Sec. 2-1301. Judgments - Default - Confession. (a) The court shall determine the rights of the parties and grant to any party any affirmative relief to which the party may be entitled on the pleadings and proofs. Judgments shall be in the form required by the nature of the case and by the recovery or relief awarded. More than one judgment may be rendered in the same cause. If relief is granted against a party who upon satisfying the same in whole or in part will be entitled by operation of law to be reimbursed by another party to the action, the court may determine the rights of the parties as between themselves, and may thereafter upon motion and notice in the cause, and upon a showing that satisfaction has been made, render a final judgment against the other party accordingly.
(b) A determination in favor of the plaintiff on an issue as to the truth or validity of any defense in abatement shall be that the defendant answer or otherwise plead.
(c) Except as otherwise limited by this subsection (c), any person for a debt bona fide due may confess judgment by himself or herself or attorney duly authorized, without process. The application to confess judgment shall be made in the county in which the note or obligation was executed or in the county in which one or more of the defendants reside or in any county in which is located any property, real or personal, owned by any one or more of the defendants. A judgment entered by any court in any county other than those herein specified has no force or validity, anything in the power to confess to the contrary notwithstanding.
No power to confess judgment shall be required or given after September 24, 1979 in any instrument used in a consumer transaction; any power to confess given in violation hereof is null and void and any judgment entered by a court based on such power shall be unenforceable. "Consumer transaction" as used in this Section means a sale, lease, assignment, loan, or other disposition of an item of goods, a consumer service, or an intangible to an individual for purposes that are primarily personal, family, or household.
(d) Judgment by default may be entered for want of an appearance, or for failure to plead, but the court may in either case, require proof of the allegations of the pleadings upon which relief is sought.
(e) The court may in its discretion, before final order or judgment, set aside any default, and may on motion filed within 30 days after entry thereof set aside any final order or judgment upon any terms and conditions that shall be reasonable.
(f) The fact that any order or judgment is joint does not deprive the court of power to set it aside as to fewer than all the parties, and if so set aside it remains in full force and effect as to the other parties.
(g) If any final judgment is entered against any defendant who has been served by publication with notice of the commencement of the action and who has not been served with a copy of the complaint, or received the notice required to be sent him or her by mail, or otherwise brought into court, and such defendant or his or her heirs, legatees, or personal representatives, as the case may require, shall, within 90 days after notice in writing given him or her of the judgment, or within 1 year after the judgment, if no notice has been given, appear in open court and petition to be heard touching the matter of the judgment, the court shall upon notice being given to the parties to such action who appeared therein and the purchaser at a sale made pursuant to the judgment, or their attorneys, set the petition for hearing and may allow the parties and the purchaser to answer the petition. If upon the hearing it appears that the judgment ought not to have been made against the defendant, it may be set aside, altered or amended as appears just; otherwise the petition shall be dismissed at petitioner's costs. If, however, a sale has been had under and pursuant to the final judgment, the court, in altering or amending the judgment may, upon terms just and equitable to the defendant, permit the sale to stand. If upon the hearing of the petition it appears that the defendant was entitled under the law to redeem from the sale, the court shall permit redemption to be made at any time within 90 days thereafter, upon terms that are equitable and just.
(Source: P.A. 83-707.)

(735 ILCS 5/2-1302) (from Ch. 110, par. 2-1302)
Sec. 2-1302. Notice of entry of default order. (a) Upon the entry of an order of default, the attorney for the moving party shall immediately give notice thereof to each party who has appeared, against whom the order was entered, or such party's attorney of record. However, the failure of the attorney to give the notice does not impair the force, validity or effect of the order.
(b) The notice shall contain the title, number, court, date of entry, name of the judge, and state that the order was one of default. The notice may be given by postal card or in any manner provided by rules.
(c) In the case of an action for foreclosure of a mortgage or a deed in trust, in addition to the information required by subsection (b) of this Section the notice shall state that the defendant or defendants may redeem the property within the time and in the manner provided by law.
(d) No notice of the entry of an order of dismissal for want of prosecution shall be necessary provided plaintiff has been notified in advance that the court is considering the entry of such an order, unless required by local rule.
(Source: P.A. 84-614.)

(735 ILCS 5/2-1303) (from Ch. 110, par. 2-1303)
Sec. 2-1303. Interest on judgment. Judgments recovered in any court shall draw interest at the rate of 9% per annum from the date of the judgment until satisfied or 6% per annum when the judgment debtor is a unit of local government, as defined in Section 1 of Article VII of the Constitution, a school district, a community college district, or any other governmental entity. When judgment is entered upon any award, report or verdict, interest shall be computed at the above rate, from the time when made or rendered to the time of entering judgment upon the same, and included in the judgment. Interest shall be computed and charged only on the unsatisfied portion of the judgment as it exists from time to time. The judgment debtor may by tender of payment of judgment, costs and interest accrued to the date of tender, stop the further accrual of interest on such judgment notwithstanding the prosecution of an appeal, or other steps to reverse, vacate or modify the judgment.
(Source: P.A. 85-907.)

(735 ILCS 5/2-1304) (from Ch. 110, par. 2-1304)
Sec. 2-1304. Orders for liens and conveyances. (a) Whenever, by any order, any party to an action is required to perform any act other than the payment of money, or to refrain from performing any act, the court may, in such order, provide that the same shall be a lien upon the real or personal estate, or both, of such party until such order is fully complied with; and such lien shall have the same force and effect, and be subject to the same limitations and restrictions, as judgments for the payment of money, including the time and manner when the same shall take effect and the time and manner when the lien upon a revival thereof shall take effect.
(b) Whenever an order is entered, directing the execution of any deed or other writing, it shall be lawful for any judge of the court to execute or for the court to direct the sheriff to execute such deed or other writing, in case the parties under no disability fail to execute such deed or other writing, in a time to be named in the order, or on behalf of minors or persons under legal disability who have guardians; and the execution thereof shall be valid in law to pass, release or extinguish the right, title and interest of the party on whose behalf it is executed, as if executed by the party in proper person, and he or she were under no disability; and whenever any property is sold in open court, it shall be lawful for any judge to execute a deed, certificate of sale or bill of sale or for the court to direct the sheriff to execute a deed, certificate of sale or bill of sale to the purchaser thereat and the execution thereof shall be valid in law to pass, release or extinguish all right, title and interest of the parties to the action with the same force and effect as though such sale had been held by the sheriff pursuant to the court's order; and such deed or other writing, if it relates to land, shall promptly after its execution by a judge or the sheriff, be recorded in the recorder's office of the county wherein the land is situated.
(Source: P.A. 83-351.)

(735 ILCS 5/2-1305) (from Ch. 110, par. 2-1305)
Sec. 2-1305. Motion to stay. A party intending to move to set aside any judgment, bond or other proceeding may apply to the court or to the judge in chamber for a certificate (which the judge may, in his or her discretion, grant) that there is probable cause for staying further proceedings until the order of the court on the motion. Service of a copy of the certificate at the time of or after the service of the notice of the motion stays all further proceedings accordingly. In no case shall the judge grant the certificate if the error complained of may, by the direction of the judge to the clerk issuing the process, be corrected, but the judge shall order and the clerk shall make the correction in the process, nor unless the applicant has given notice of the motion to the opposite party, or his or her attorney of record, if they or either of them can be found in the county where the judgment was entered.
(Source: P.A. 82-280.)

(735 ILCS 5/2-1306)
Sec. 2-1306. Supersedeas bonds.
(a) In civil litigation under any legal theory involving a signatory, a successor to a signatory, or a parent or an affiliate of a signatory to the Master Settlement Agreement described in Section 6z-43 of the State Finance Act, execution of the judgment shall be stayed during the entire course of appellate review upon the posting of a supersedeas bond or other form of security in accordance with applicable laws or court rules, except that the total amount of the supersedeas bond or other form of security that is required of all appellants collectively shall not exceed $250,000,000, regardless of the amount of the judgment, provided that this limitation shall apply only if appellants file at least 30% of the total amount in the form of cash, a letter of credit, a certificate of deposit, or other cash equivalent with the court. The cash or cash equivalent shall be deposited by the clerk of the court in the account of the court, and any interest earned shall be utilized as provided by law.
(b) Notwithstanding subsection (a) of this Section, if an appellee proves by a preponderance of the evidence that an appellant is dissipating assets outside the ordinary course of business to avoid payment of a judgment, a court may require the appellant to post a supersedeas bond in an amount up to the total amount of the judgment.
(c) This Section applies to pending actions as well as actions commenced on or after its effective date, and to judgments entered or reinstated on or after its effective date.
(Source: P.A. 97-1145, eff. 1-18-13.)

(735 ILCS 5/Art. II Pt. 14 heading)

(735 ILCS 5/2-1401) (from Ch. 110, par. 2-1401)
Sec. 2-1401. Relief from judgments.
(a) Relief from final orders and judgments, after 30 days from the entry thereof, may be had upon petition as provided in this Section. Writs of error coram nobis and coram vobis, bills of review and bills in the nature of bills of review are abolished. All relief heretofore obtainable and the grounds for such relief heretofore available, whether by any of the foregoing remedies or otherwise, shall be available in every case, by proceedings hereunder, regardless of the nature of the order or judgment from which relief is sought or of the proceedings in which it was entered. Except as provided in the Illinois Parentage Act of 2015, there shall be no distinction between actions and other proceedings, statutory or otherwise, as to availability of relief, grounds for relief or the relief obtainable.
(b) The petition must be filed in the same proceeding in which the order or judgment was entered but is not a continuation thereof. The petition must be supported by affidavit or other appropriate showing as to matters not of record. All parties to the petition shall be notified as provided by rule.
(b-5) A movant may present a meritorious claim under this Section if the allegations in the petition establish each of the following by a preponderance of the evidence:
(1) the movant was convicted of a forcible felony;
(2) the movant's participation in the offense was

related to him or her previously having been a victim of domestic violence as perpetrated by an intimate partner;

(3) no evidence of domestic violence against the

movant was presented at the movant's sentencing hearing;

(4) the movant was unaware of the mitigating nature

of the evidence of the domestic violence at the time of sentencing and could not have learned of its significance sooner through diligence; and

(5) the new evidence of domestic violence against the

movant is material and noncumulative to other evidence offered at the sentencing hearing, and is of such a conclusive character that it would likely change the sentence imposed by the original trial court.

Nothing in this subsection (b-5) shall prevent a movant from applying for any other relief under this Section or any other law otherwise available to him or her.
As used in this subsection (b-5):
"Domestic violence" means abuse as defined in Section

103 of the Illinois Domestic Violence Act of 1986.

"Forcible felony" has the meaning ascribed to the

term in Section 2-8 of the Criminal Code of 2012.

"Intimate partner" means a spouse or former spouse,

persons who have or allegedly have had a child in common, or persons who have or have had a dating or engagement relationship.

(c) Except as provided in Section 20b of the Adoption Act and Section 2-32 of the Juvenile Court Act of 1987 or in a petition based upon Section 116-3 of the Code of Criminal Procedure of 1963, the petition must be filed not later than 2 years after the entry of the order or judgment. Time during which the person seeking relief is under legal disability or duress or the ground for relief is fraudulently concealed shall be excluded in computing the period of 2 years.
(d) The filing of a petition under this Section does not affect the order or judgment, or suspend its operation.
(e) Unless lack of jurisdiction affirmatively appears from the record proper, the vacation or modification of an order or judgment pursuant to the provisions of this Section does not affect the right, title or interest in or to any real or personal property of any person, not a party to the original action, acquired for value after the entry of the order or judgment but before the filing of the petition, nor affect any right of any person not a party to the original action under any certificate of sale issued before the filing of the petition, pursuant to a sale based on the order or judgment.
(f) Nothing contained in this Section affects any existing right to relief from a void order or judgment, or to employ any existing method to procure that relief.
(Source: P.A. 99-85, eff. 1-1-16; 99-384, eff. 1-1-16; 99-642, eff. 7-28-16.)

(735 ILCS 5/2-1401.1)
Sec. 2-1401.1. Relief from default judgment; military personnel in military service.
(a) In this Section:
"Military service" means any full-time training or duty, no matter how described under federal or State law, for which a service member is ordered to report by the President, Governor of a state, commonwealth, or territory of the United States, or other appropriate military authority.
"Service member" means a resident of Illinois who is a member of any component of the U.S. Armed Forces or the National Guard of any state, the District of Columbia, or commonwealth, or a territory of the United States.
(b) Relief from and vacation of final orders and judgments after 30 days from the entry thereof entered by default against a service member that has entered military service may be had upon petition as provided in this Section. All relief heretofore obtainable and the grounds for such relief heretofore available shall be available in every case, by proceedings commenced pursuant to this Section, regardless of the nature of the order or judgment from which relief is sought or of the proceedings in which it was entered. Except as provided in Section 6 of the Illinois Parentage Act of 1984, there shall be no distinction between actions and other proceedings, statutory or otherwise, as to availability of relief, grounds for relief or the relief obtainable.
(c) The petition must be filed in the same proceeding in which the order or judgment was entered but is not a continuation thereof. The petition must be supported by affidavit or other appropriate showing as to matters not of record and show that the service member did not appear in the proceeding, the person's military service materially affected the service member's ability to defend the case, the person has a meritorious or legal defense to the action, and the petition must be filed within 90 days after the service member's date of release from military service. All parties to the petition shall be notified as provided by rule.
(d) Except as provided in Section 20b of the Adoption Act and Section 2-32 of the Juvenile Court Act of 1987 or in a petition based upon Section 116-3 of the Code of Criminal Procedure of 1963, the petition must be filed not later than 90 days after the service member's release from military service. Time during which the person seeking relief is under legal disability or duress or the ground for relief is fraudulently concealed shall be excluded in computing the period for filing.
(e) The filing of a petition under this Section does not affect the order or judgment, or suspend its operation.
(f) Unless lack of jurisdiction affirmatively appears from the record proper, the vacation or modification of an order or judgment pursuant to the provisions of this Section does not affect the right, title or interest in or to any real or personal property of any person, not a party to the original action, acquired for value after the entry of the order or judgment but before the filing of the petition, nor affect any right of any person not a party to the original action under any certificate of sale issued before the filing of the petition, pursuant to a sale based on the order or judgment.
(g) Nothing contained in this Section affects any existing right to relief from a void order or judgment, or to employ any existing method to procure that relief.
(Source: P.A. 97-913, eff. 1-1-13.)

(735 ILCS 5/2-1402) (from Ch. 110, par. 2-1402)
Sec. 2-1402. Supplementary proceedings.
(a) A judgment creditor, or his or her successor in interest when that interest is made to appear of record, is entitled to prosecute supplementary proceedings for the purposes of examining the judgment debtor or any other person to discover assets or income of the debtor not exempt from the enforcement of the judgment, a deduction order or garnishment, and of compelling the application of non-exempt assets or income discovered toward the payment of the amount due under the judgment. A supplementary proceeding shall be commenced by the service of a citation issued by the clerk. The procedure for conducting supplementary proceedings shall be prescribed by rules. It is not a prerequisite to the commencement of a supplementary proceeding that a certified copy of the judgment has been returned wholly or partly unsatisfied. All citations issued by the clerk shall have the following language, or language substantially similar thereto, stated prominently on the front, in capital letters: "IF YOU FAIL TO APPEAR IN COURT AS DIRECTED IN THIS NOTICE, YOU MAY BE ARRESTED AND BROUGHT BEFORE THE COURT TO ANSWER TO A CHARGE OF CONTEMPT OF COURT, WHICH MAY BE PUNISHABLE BY IMPRISONMENT IN THE COUNTY JAIL." The court shall not grant a continuance of the supplementary proceeding except upon good cause shown.
(b) Any citation served upon a judgment debtor or any other person shall include a certification by the attorney for the judgment creditor or the judgment creditor setting forth the amount of the judgment, the date of the judgment, or its revival date, the balance due thereon, the name of the court, and the number of the case, and a copy of the citation notice required by this subsection. Whenever a citation is served upon a person or party other than the judgment debtor, the officer or person serving the citation shall send to the judgment debtor, within three business days of the service upon the cited party, a copy of the citation and the citation notice, which may be sent by regular first-class mail to the judgment debtor's last known address. In no event shall a citation hearing be held sooner than five business days after the mailing of the citation and citation notice to the judgment debtor, except by agreement of the parties. The citation notice need not be mailed to a corporation, partnership, or association. The citation notice shall be in substantially the following form:

personal property owned by the debtor include the debtor's equity interest, not to exceed $4,000 in value, in any personal property as chosen by the debtor; Social Security and SSI benefits; public assistance benefits; unemployment compensation benefits; worker's compensation benefits; veteran's benefits; circuit breaker property tax relief benefits; the debtor's equity interest, not to exceed $2,400 in value, in any one motor vehicle, and the debtor's equity interest, not to exceed $1,500 in value, in any implements, professional books, or tools of the trade of the debtor.

(2) Under Illinois law, every person is entitled to

an estate in homestead, when it is owned and occupied as a residence, to the extent in value of $15,000, which homestead is exempt from judgment.

(3) Under Illinois law, the amount of wages that may

be applied toward a judgment is limited to the lesser of (i) 15% of gross weekly wages or (ii) the amount by which disposable earnings for a week exceed the total of 45 times the federal minimum hourly wage or, under a wage deduction summons served on or after January 1, 2006, the Illinois minimum hourly wage, whichever is greater.

(4) Under federal law, the amount of wages that may

be applied toward a judgment is limited to the lesser of (i) 25% of disposable earnings for a week or (ii) the amount by which disposable earnings for a week exceed 30 times the federal minimum hourly wage.

(5) Pension and retirement benefits and refunds may

be claimed as exempt under Illinois law.

The judgment debtor may have other possible exemptions under the law.
THE JUDGMENT DEBTOR HAS THE RIGHT AT THE CITATION HEARING TO DECLARE EXEMPT CERTAIN INCOME OR ASSETS OR BOTH. The judgment debtor also has the right to seek a declaration at an earlier date, by notifying the clerk in writing at (insert address of clerk). When so notified, the Clerk of the Court will obtain a prompt hearing date from the court and will provide the necessary forms that must be prepared by the judgment debtor or the attorney for the judgment debtor and sent to the judgment creditor and the judgment creditor's attorney regarding the time and location of the hearing. This notice may be sent by regular first class mail."
(b-1) Any citation served upon a judgment debtor who is a natural person shall be served by personal service or abode service as provided in Supreme Court Rule 105 and shall include a copy of the Income and Asset Form set forth in subsection (b-5).
(b-5) The Income and Asset Form required to be served by the judgment creditor in subsection (b-1) shall be in substantially the following form:

bring it with you to the hearing referenced in the enclosed citation notice. You should also bring to the hearing any documents you have to support the information you provide in this form, such as pay stubs and account statements. The information you provide will help the court determine whether you have any property or income that can be used to satisfy the judgment entered against you in this matter. The information you provide must be accurate to the best of your knowledge.

If you fail to appear at this hearing, you could be

held in contempt of court and possibly arrested.

In answer to the citation and supplemental

proceedings served upon the judgment debtor, he or she answers as follows:

Name:.....................
Home Phone Number:.................
Home Address:....................
Date of Birth:......................
Marital Status:.....................
I have.........dependents.
Do you have a job? YES NO
Company's name I work for:......................
Company's address:..............................

Job:
I earn $....... per.......
If self employed, list here your business name

and address:

..................................................
Income from self employment is $......... per

year.

I have the following benefits with my employer:
..................................................
I do not have a job, but I support myself through:
Government Assistance $........

per month

Unemployment $........ per

month

Social Security $........

per month

SSI $........

per month

Pension $........

per month

Other $........

per month

Real Estate:
Do you own any real estate? YES NO
I own real estate at.........., with names of other

owners

......................................................
Additional real estate I own:.........................
I have a beneficial interest in a land trust. The

name and address of the trustee is:............. The beneficial interest is listed in my name and.

There is a mortgage on my real estate. State the

mortgage company's name and address for each parcel of real estate owned:

......................................................
An assignment of beneficial interest in the land

trust was signed to secure a loan from........................

I have the following accounts:
Checking account at ..........;
account balance $......
Savings account at ..........;
account balance $......
Money market or certificate of deposit at.........
Safe deposit box at...............................
Other accounts (please identify):.................
I own:
A vehicle (state year, make, model, and VIN):.....
Jewelry (please specify):.........................
Other property described as:......................
Stocks/Bonds.....................
Personal computer................
DVD player.......................
Television.......................
Stove.......................
Microwave.......................
Work tools.......................
Business equipment.......................
Farm equipment.......................
Other property (please specify):
..................................................
Signature:....................
(b-10) Any action properly initiated under this Section may proceed notwithstanding an absent or incomplete Income and Asset Form, and a judgment debtor may be examined for the purpose of allowing the judgment creditor to discover income and assets belonging to the judgment debtor or in which the judgment debtor has an interest.
(c) When assets or income of the judgment debtor not exempt from the satisfaction of a judgment, a deduction order or garnishment are discovered, the court may, by appropriate order or judgment:
(1) Compel the judgment debtor to deliver up, to be

applied in satisfaction of the judgment, in whole or in part, money, choses in action, property or effects in his or her possession or control, so discovered, capable of delivery and to which his or her title or right of possession is not substantially disputed.

(2) Compel the judgment debtor to pay to the judgment

creditor or apply on the judgment, in installments, a portion of his or her income, however or whenever earned or acquired, as the court may deem proper, having due regard for the reasonable requirements of the judgment debtor and his or her family, if dependent upon him or her, as well as any payments required to be made by prior order of court or under wage assignments outstanding; provided that the judgment debtor shall not be compelled to pay income which would be considered exempt as wages under the Wage Deduction Statute. The court may modify an order for installment payments, from time to time, upon application of either party upon notice to the other.

(3) Compel any person cited, other than the judgment

debtor, to deliver up any assets so discovered, to be applied in satisfaction of the judgment, in whole or in part, when those assets are held under such circumstances that in an action by the judgment debtor he or she could recover them in specie or obtain a judgment for the proceeds or value thereof as for conversion or embezzlement. A judgment creditor may recover a corporate judgment debtor's property on behalf of the judgment debtor for use of the judgment creditor by filing an appropriate petition within the citation proceedings.

(4) Enter any order upon or judgment against the

person cited that could be entered in any garnishment proceeding.

(5) Compel any person cited to execute an assignment

of any chose in action or a conveyance of title to real or personal property or resign memberships in exchanges, clubs, or other entities in the same manner and to the same extent as a court could do in any proceeding by a judgment creditor to enforce payment of a judgment or in aid of the enforcement of a judgment.

(6) Authorize the judgment creditor to maintain an

action against any person or corporation that, it appears upon proof satisfactory to the court, is indebted to the judgment debtor, for the recovery of the debt, forbid the transfer or other disposition of the debt until an action can be commenced and prosecuted to judgment, direct that the papers or proof in the possession or control of the debtor and necessary in the prosecution of the action be delivered to the creditor or impounded in court, and provide for the disposition of any moneys in excess of the sum required to pay the judgment creditor's judgment and costs allowed by the court.

(c-5) If a citation is directed to a judgment debtor who is a natural person, no payment order shall be entered under subsection (c) unless the Income and Asset Form was served upon the judgment debtor as required by subsection (b-1), the judgment debtor has had an opportunity to assert exemptions, and the payments are from non-exempt sources.
(d) No order or judgment shall be entered under subsection (c) in favor of the judgment creditor unless there appears of record a certification of mailing showing that a copy of the citation and a copy of the citation notice was mailed to the judgment debtor as required by subsection (b).
(d-5) If upon examination the court determines that the judgment debtor does not possess any non-exempt income or assets, then the citation shall be dismissed.
(e) All property ordered to be delivered up shall, except as otherwise provided in this Section, be delivered to the sheriff to be collected by the sheriff or sold at public sale and the proceeds thereof applied towards the payment of costs and the satisfaction of the judgment. If the judgment debtor's property is of such a nature that it is not readily delivered up to the sheriff for public sale or if another method of sale is more appropriate to liquidate the property or enhance its value at sale, the court may order the sale of such property by the debtor, third party respondent, or by a selling agent other than the sheriff upon such terms as are just and equitable. The proceeds of sale, after deducting reasonable and necessary expenses, are to be turned over to the creditor and applied to the balance due on the judgment.
(f)(1) The citation may prohibit the party to whom it is directed from making or allowing any transfer or other disposition of, or interfering with, any property not exempt from the enforcement of a judgment therefrom, a deduction order or garnishment, belonging to the judgment debtor or to which he or she may be entitled or which may thereafter be acquired by or become due to him or her, and from paying over or otherwise disposing of any moneys not so exempt which are due or to become due to the judgment debtor, until the further order of the court or the termination of the proceeding, whichever occurs first. The third party may not be obliged to withhold the payment of any moneys beyond double the amount of the balance due sought to be enforced by the judgment creditor. The court may punish any party who violates the restraining provision of a citation as and for a contempt, or if the party is a third party may enter judgment against him or her in the amount of the unpaid portion of the judgment and costs allowable under this Section, or in the amount of the value of the property transferred, whichever is lesser.
(2) The court may enjoin any person, whether or not a party to the supplementary proceeding, from making or allowing any transfer or other disposition of, or interference with, the property of the judgment debtor not exempt from the enforcement of a judgment, a deduction order or garnishment, or the property or debt not so exempt concerning which any person is required to attend and be examined until further direction in the premises. The injunction order shall remain in effect until vacated by the court or until the proceeding is terminated, whichever first occurs.
(g) If it appears that any property, chose in action, credit or effect discovered, or any interest therein, is claimed by any person, the court shall, as in garnishment proceedings, permit or require the claimant to appear and maintain his or her right. The rights of the person cited and the rights of any adverse claimant shall be asserted and determined pursuant to the law relating to garnishment proceedings.
(h) Costs in proceedings authorized by this Section shall be allowed, assessed and paid in accordance with rules, provided that if the court determines, in its discretion, that costs incurred by the judgment creditor were improperly incurred, those costs shall be paid by the judgment creditor.
(i) This Section is in addition to and does not affect enforcement of judgments or proceedings supplementary thereto, by any other methods now or hereafter provided by law.
(j) This Section does not grant the power to any court to order installment or other payments from, or compel the sale, delivery, surrender, assignment or conveyance of any property exempt by statute from the enforcement of a judgment thereon, a deduction order, garnishment, attachment, sequestration, process or other levy or seizure.
(k) (Blank).
(k-3) The court may enter any order upon or judgment against the respondent cited that could be entered in any garnishment proceeding under Part 7 of Article XII of this Code. This subsection (k-3) shall be construed as being declarative of existing law and not as a new enactment.
(k-5) If the court determines that any property held by a third party respondent is wages pursuant to Section 12-801, the court shall proceed as if a wage deduction proceeding had been filed and proceed to enter such necessary and proper orders as would have been entered in a wage deduction proceeding including but not limited to the granting of the statutory exemptions allowed by Section 12-803 and all other remedies allowed plaintiff and defendant pursuant to Part 8 of Article 12 of this Act.
(k-10) If a creditor discovers personal property of the judgment debtor that is subject to the lien of a citation to discover assets, the creditor may have the court impress a lien against a specific item of personal property, including a beneficial interest in a land trust. The lien survives the termination of the citation proceedings and remains as a lien against the personal property in the same manner that a judgment lien recorded against real property pursuant to Section 12-101 remains a lien on real property. If the judgment is revived before dormancy, the lien shall remain. A lien against personal property may, but need not, be recorded in the office of the recorder or filed as an informational filing pursuant to the Uniform Commercial Code.
(l) At any citation hearing at which the judgment debtor appears and seeks a declaration that certain of his or her income or assets are exempt, the court shall proceed to determine whether the property which the judgment debtor declares to be exempt is exempt from judgment. At any time before the return date specified on the citation, the judgment debtor may request, in writing, a hearing to declare exempt certain income and assets by notifying the clerk of the court before that time, using forms as may be provided by the clerk of the court. The clerk of the court will obtain a prompt hearing date from the court and will provide the necessary forms that must be prepared by the judgment debtor or the attorney for the judgment debtor and sent to the judgment creditor, or the judgment creditor's attorney, regarding the time and location of the hearing. This notice may be sent by regular first class mail. At the hearing, the court shall immediately, unless for good cause shown that the hearing is to be continued, shall proceed to determine whether the property which the judgment debtor declares to be exempt is exempt from judgment. The restraining provisions of subsection (f) shall not apply to any property determined by the court to be exempt.
(m) The judgment or balance due on the judgment becomes a lien when a citation is served in accordance with subsection (a) of this Section. The lien binds nonexempt personal property, including money, choses in action, and effects of the judgment debtor as follows:
(1) When the citation is directed against the

judgment debtor, upon all personal property belonging to the judgment debtor in the possession or control of the judgment debtor or which may thereafter be acquired or come due to the judgment debtor to the time of the disposition of the citation.

(2) When the citation is directed against a third

party, upon all personal property belonging to the judgment debtor in the possession or control of the third party or which thereafter may be acquired or come due the judgment debtor and comes into the possession or control of the third party to the time of the disposition of the citation.

The lien established under this Section does not affect the rights of citation respondents in property prior to the service of the citation upon them and does not affect the rights of bona fide purchasers or lenders without notice of the citation. The lien is effective for the period specified by Supreme Court Rule.
This subsection (m), as added by Public Act 88-48, is a declaration of existing law.
(n) If any provision of this Act or its application to any person or circumstance is held invalid, the invalidity of that provision or application does not affect the provisions or applications of the Act that can be given effect without the invalid provision or application.
(o) The changes to this Section made by this amendatory Act of the 97th General Assembly apply only to supplementary proceedings commenced under this Section on or after the effective date of this amendatory Act of the 97th General Assembly. The requirements or limitations set forth in subsections (b-1), (b-5), (b-10), (c-5), and (d-5) do not apply to the enforcement of any order or judgment resulting from an adjudication of a municipal ordinance violation that is subject to Supreme Court Rules 570 through 579, or from an administrative adjudication of such an ordinance violation.
(Source: P.A. 97-350, eff. 1-1-12; 97-848, eff. 7-25-12; 98-557, eff. 1-1-14.)

(735 ILCS 5/2-1403) (from Ch. 110, par. 2-1403)
Sec. 2-1403. Judgment debtor as beneficiary of trust. No court, except as otherwise provided in this Section, shall order the satisfaction of a judgment out of any property held in trust for the judgment debtor if such trust has, in good faith, been created by, or the fund so held in trust has proceeded from, a person other than the judgment debtor. The income or principal of a trust shall be subject to withholding for the purpose of securing collection of unpaid child support obligations owed by the beneficiary as provided in Section 4.1 of the "Non-Support of Spouse and Children Act", Section 22 of the Non-Support Punishment Act, and similar Sections of other Acts which provide for support of a child as follows:
(1) income may be withheld if the beneficiary is

entitled to a specified dollar amount or percentage of the income of the trust, or is the sole income beneficiary; and

(2) principal may be withheld if the beneficiary has

a right to withdraw principal, but not in excess of the amount subject to withdrawal under the instrument, or if the beneficiary is the only beneficiary to whom discretionary payments of principal may be made by the trustee.

(Source: P.A. 91-613, eff. 10-1-99.)

(735 ILCS 5/2-1404) (from Ch. 110, par. 2-1404)
Sec. 2-1404. Preservation of trust estates. In all cases where a trustee has been or shall be appointed by order of a circuit court, such court has authority to authorize the payment of interest on any mortgage which is a lien upon the trust estate, to authorize the payment of taxes and assessments levied upon or assessed against the trust estate, to authorize the payment of the insurance premiums on any policy of insurance on the buildings and personal property of the trust estate, and to authorize the making of repairs and the payment therefor, when it appears for the best interests of the estate; and where a trustee has paid any such interest, taxes, assessments, insurance premiums, or for repairs, and it appears that such payments were for the best interests of the estate and the protection and preservation thereof, the court, on application or by report, has authority to approve such payments.
(Source: P.A. 84-621.)

(735 ILCS 5/Art. II Pt. 15 heading)

(735 ILCS 5/2-1501) (from Ch. 110, par. 2-1501)
Sec. 2-1501. Writs abolished. The function which was, prior to January 1, 1979, performed by a writ of execution to enforce a judgment or order for the payment of money, or by the writs of mandamus, injunction, prohibition, sequestration, habeas corpus, replevin, ne exeat or attachment, or by the writ of possession in an action of ejectment, or by the writ of restitution in an eviction action, or by the writ of assistance for the possession of real estate, or by a temporary restraining order, shall hereafter be performed by a copy of the order or judgment to be enforced, certified by the clerk of the court which entered the judgment or order.
The clerk's certification shall bear a legend substantially as follows:
I hereby certify the above to be correct.
Dated .......................... (Seal of Clerk of Circuit Court) ................................ Clerk of the Circuit Court of .............. Illinois.
This order is the command of the Circuit Court and violation thereof is subject to the penalty of the law.
(Source: P.A. 100-173, eff. 1-1-18.)

(735 ILCS 5/Art. II Pt. 16 heading)

(735 ILCS 5/2-1601) (from Ch. 110, par. 2-1601)
Sec. 2-1601. Scire facias abolished. Any relief which heretofore might have been obtained by scire facias may be had by employing a petition filed in the case in which the original judgment was entered in accordance with Section 2-1602.
(Source: P.A. 92-817, eff. 8-21-02.)

(735 ILCS 5/2-1602)
Sec. 2-1602. Revival of judgment.
(a) A judgment may be revived by filing a petition to revive the judgment in the seventh year after its entry, or in the seventh year after its last revival, or in the twentieth year after its entry, or at any other time within 20 years after its entry if the judgment becomes dormant and by serving the petition and entering a court order for revival as provided in the following subsections. The provisions of this amendatory Act of the 96th General Assembly are declarative of existing law.
(b) A petition to revive a judgment shall be filed in the original case in which the judgment was entered. The petition shall include a statement as to the original date and amount of the judgment, court costs expended, accrued interest, and credits to the judgment, if any.
(c) Service of notice of the petition to revive a judgment shall be made in accordance with Supreme Court Rule 106.
(d) An order reviving a judgment shall be for the original amount of the judgment. The plaintiff may recover interest and court costs from the date of the original judgment. Credits to the judgment shall be reflected by the plaintiff in supplemental proceedings or execution.
(e) If a judgment debtor has filed for protection under the United States Bankruptcy Code and failed to successfully adjudicate and remove a lien filed by a judgment creditor, then the judgment may be revived only as to the property to which a lien attached before the filing of the bankruptcy action.
(f) A judgment may be revived as to fewer than all judgment debtors, and such order for revival of judgment shall be final, appealable, and enforceable.
(g) This Section does not apply to a child support judgment or to a judgment recovered in an action for damages for an injury described in Section 13-214.1, which need not be revived as provided in this Section and which may be enforced at any time as provided in Section 12-108.
(h) If a judgment becomes dormant during the pendency of an enforcement proceeding against wages under Part 14 of this Article or under Article XII, the enforcement may continue to conclusion without revival of the underlying judgment so long as the enforcement is done under court supervision and includes a wage deduction order or turn over order and is against an employer, garnishee, or other third party respondent.
(Source: P.A. 98-557, eff. 1-1-14; 99-744, eff. 8-5-16.)

(735 ILCS 5/Art. II Pt. 17 heading)

(735 ILCS 5/2-1701) (from Ch. 110, par. 2-1701)
Sec. 2-1701. Application. Subject to the provisions of Section 2-1705, in all medical malpractice actions the provisions of this Act shall be applicable.
(Source: P.A. 84-7.)

(735 ILCS 5/2-1702) (from Ch. 110, par. 2-1702)
(Text of Section WITH the changes made by P.A. 89-7, which has been held unconstitutional)
Sec. 2-1702. Economic/Non-Economic Loss. As used in this Part, "economic loss" and "non-economic loss" are defined as in Section 2-1115.2.
(Source: P.A. 89-7, eff. 3-9-95.)

(Text of Section WITHOUT the changes made by P.A. 89-7, which has been held unconstitutional)
Sec. 2-1702. Economic/Non-Economic Loss. As used in this Part:
(a) "Economic loss" means all pecuniary harm for which damages are recoverable.
(b) "Non-economic loss" means loss of consortium and all nonpecuniary harm for which damages are recoverable, including, without limitation, damages for pain and suffering, inconvenience, disfigurement, and physical impairment.
(Source: P.A. 84-7.)

(735 ILCS 5/2-1703) (from Ch. 110, par. 2-1703)
Sec. 2-1703. Past/Future Damages. As used in this Part:
(a) "Past damages" means damages that have accrued when the damages findings are made.
(b) "Future damages" includes all damages which the trier of fact finds will accrue after the damages findings are made, including, without limitation, damages for future medical or health treatment, care or custody, loss of future earnings, loss of bodily function, future pain and suffering, and future physical impairment and inconvenience.
(Source: P.A. 84-7.)

(735 ILCS 5/2-1704) (from Ch. 110, par. 2-1704)
Sec. 2-1704. Medical Malpractice Action. As used in this Part, "medical malpractice action" means any action, whether in tort, contract or otherwise, in which the plaintiff seeks damages for injuries or death by reason of medical, hospital, or other healing art malpractice. The term "healing art" shall not include care and treatment by spiritual means through prayer in accord with the tenets and practices of a recognized church or religious denomination.
(Source: P.A. 84-7.)

(735 ILCS 5/2-1704.5)
Sec. 2-1704.5. (Repealed).
(Source: P.A. 94-677, eff. 8-25-05. Repealed by P.A. 97-1145, eff. 1-18-13.)

(735 ILCS 5/2-1705) (from Ch. 110, par. 2-1705)
Sec. 2-1705. Election for Periodic Payment. (a) In order to invoke the provisions of Section 2-1706 through 2-1718, a party to a medical malpractice action must make an effective election in accordance with this Section.
(b) The election must be made by motion not less than 60 days before commencement of a trial involving issues of future damages unless leave of court is obtained. Any objection to the election must be made not more than 30 days after the election.
(c) An election is effective if:
(1) all parties have consented; or
(2) no timely objection is filed by any party; or
(3) a timely objection is filed, but:
(i) the electing party is a plaintiff and shows there is a good faith claim that future damages will exceed $250,000, or
(ii) the electing party is responding to a claim for future damages in excess of $250,000 and shows both that security in the amount of the claim for past and future damages or $500,000, whichever is less, can be provided and that future damages are likely to accrue over more than one year.
(d) If an effective election is made prior to the commencement of trial, all actions, including third-party claims, counterclaims, and actions consolidated for trial, must be tried under Sections 2-1706 through 2-1718, unless the court finds that the purposes of these Sections would not be served by doing so or in the interest of justice a separate trial or proceeding should be held on some or all of the claims that are not subject of the election.
(e) An effective election can be withdrawn only by consent of all parties to the claim to which the election relates.
(Source: P.A. 84-7.)

(735 ILCS 5/2-1706) (from Ch. 110, par. 2-1706)
Sec. 2-1706. Special findings required. (a) If liability is found in a trial under Sections 2-1706 through 2-1718, the trier of fact, in addition to other appropriate findings, shall make separate findings for each plaintiff specifying the amount of:
(1) any past damages; and
(2) any future damages for each of the following types:
(i) medical and other costs of health care;
(ii) other economic loss; and
(iii) non-economic loss.
(b) If the trier of fact finds that certain future damages will accrue for a definite number of years, the amount of periodic payments for those damages must be calculated based on that definite number of years. Payment for such damages shall be made periodically for that number of years.
(c) If the trier of fact finds that certain future damages will accrue for the remainder of the plaintiff's life, the trier of fact shall make a specific finding specifying the remaining life expectancy of the plaintiff and the amount of periodic payments for those damages must be calculated based on the remaining life expectancy of the plaintiff. Payment for such damages shall be made periodically and shall continue until the plaintiff's remaining life expectancy is reached or the plaintiff dies, whichever is later.
(Source: P.A. 84-7.)

(735 ILCS 5/2-1706.5)
Sec. 2-1706.5. (Repealed).
(Source: P.A. 94-677, eff. 8-25-05. Repealed by P.A. 97-1145, eff. 1-18-13.)

(735 ILCS 5/2-1707) (from Ch. 110, par. 2-1707)
Sec. 2-1707. Calculation of future damages. (a) In all trials under Sections 2-1706 through 2-1718, future damages must be calculated by the trier of fact without discounting future damages to present value.
(b) In all jury trials in which special damages findings are required under Sections 2-1706 through 2-1718, the jury must be informed that with respect to future damages:
(1) the law takes into account the fact that those payments may be made in the future rather than in one lump sum now; and
(2) the jury will make their findings on the assumption that appropriate adjustments for the present value of those payments will be made later and that the jury should not discount those payments to present value.
(Source: P.A. 84-7.)

(735 ILCS 5/2-1708) (from Ch. 110, par. 2-1708)
Sec. 2-1708. Basis for determining judgment to be entered. In order to determine what judgment is to be entered on a verdict requiring findings of special damages under Sections 2-1706 through 2-1718, the court shall proceed as follows:
(1) The court shall apply to the findings of past and future damages any applicable rules of law, including set-offs, comparative fault, additurs, and remittiturs, in calculating the respective amounts of past and future damages each plaintiff is entitled to recover and each party is obligated to pay.
(2) The court shall calculate the equivalent lump sum value of future damages in accordance with Section 2-1712.
(3) Any contingent attorneys' fees shall be calculated based on the sum of the past damages recoverable and equivalent lump sum value of future damages recoverable. Any judgment for periodic installments must specify payment of attorneys' fees and litigation expenses in lump sum, separate from the periodic installments payable to the plaintiff, pursuant to an agreement entered into between the plaintiff and his or her attorney.
(4) Upon election of a subrogee, including an employer or insurer who provides workers' compensation, filed within 10 days after verdict, any part of future damages allocable to reimbursement of payments previously made by the subrogee is payable in equivalent lump sum to the subrogee.
(5) The court shall determine the amount of future damages to be awarded in equivalent lump sum. This amount shall be that part of the equivalent lump sum value of future damages which does not exceed $250,000. In the event that the equivalent lump sum value of the total amount of future damages recoverable is $500,000 or more, the court may, upon a showing by the plaintiff that he will incur greater expenses for future damages immediately after judgment in order to secure appropriate necessities including, but not limited to, equipment, supplies, medication, residence or other items, allow additional amounts of future damages to be awarded in equivalent lump sum value so that the total amount awarded in equivalent lump sum is sufficient to secure the aforementioned items, but in no event shall any increase under this sentence cause more than 50% of the equivalent lump sum value of total future damages recoverable to be awarded in lump sum. The amount of future damages awarded in equivalent lump sum shall be added to the total amount of past damages recoverable and this total shall be known as the present award. The periodic award shall consist of the total amount of future damages without reduction to an equivalent lump sum value, reduced in the proportion that the equivalent lump sum value of the amount of future damages included in the lump sum present award bears to the equivalent lump sum value of the total amount of future damages.
(6) Any attorneys' fees and litigation expenses shall be allocated proportionately between the amount of the present award and the amount of the periodic award.
(7) The court shall enter judgment in lump sum for the present award including that portion of attorneys' fees and litigation expenses allocable to the present award, for amounts payable under subsection (4), and for that portion of attorneys' fees and litigation expenses allocable to the periodic award.
(8) The court shall enter judgment in accordance with Section 2-1709 for the payment in installments of the periodic award, less that part of future damages allocable to reimbursement of payments previously made by a subrogee under subsection (4), and less that portion of attorney's fees and litigation expenses allocable to the periodic award.
(9) In an action for wrongful death, the calculation of all amounts, values, and awards under this Section must be based on the total recovery for all beneficiaries of the action.
(10) Upon petition of a party before entry of judgment and upon a finding of incapacity to post the required security, the court, at the election of the plaintiff or beneficiaries in an action for wrongful death, shall:
(i) enter a judgment in accordance with subsections (7) and (8); or
(ii) determine the equivalent lump sum value under Section 2-1712 in the amount otherwise to be paid in periodic installments under subsection (8) and enter judgment for that equivalent lump sum value and for those amounts payable under subsection (7).
(Source: P.A. 84-7.)

(735 ILCS 5/2-1709) (from Ch. 110, par. 2-1709)
Sec. 2-1709. Payment of periodic installment obligations. (a) Except in those cases specified in this Part concerning the death of the person receiving periodic payments, the amount of periodic payments may not be adjusted or otherwise modified following final judgment.
(b) Unless the court directs otherwise or the parties otherwise agree, payments must be scheduled at one-month intervals. Payments for damages accruing during the scheduled intervals are due at the beginning of the intervals.
(c) If the trier of fact has found that different elements of future damages will accrue over different periods of time the court shall direct that amounts to be periodically paid in the future be proportionately divided into the same periods of time.
(Source: P.A. 84-7.)

(735 ILCS 5/2-1710) (from Ch. 110, par. 2-1710)
Sec. 2-1710. Form of security. (a) Security authorized or required for payment of a judgment for periodic installments entered in accordance with this Section must be in one or more of the following forms and approved as to quality by the court:
(1) bond executed by a qualified insurer;
(2) annuity contract executed by a qualified insurer;
(3) evidence of applicable and collectible liability insurance with one or more qualified insurers;
(4) an agreement by one or more qualified insurers to guarantee payment of the judgment; or
(5) any other satisfactory form of security.
(b) Security complying with this Section serves also as a required supersedeas bond.
(Source: P.A. 84-7.)

(735 ILCS 5/2-1711) (from Ch. 110, par. 2-1711)
Sec. 2-1711. Posting and maintaining security. (a) If the court enters a judgment for period installments, each party liable for all or a portion of the judgment, unless found to be incapable of doing so under subsection (10) of Section 2-1708, shall separately or jointly with one or more others post security in an amount equal to the equivalent lump sum value of the unpaid judgment, including past damages, in a form prescribed in Section 2-1710, within 30 days after the date the judgment is subject to enforcement. A liability insurer having a contractual obligation and any other person adjudged to have an obligation to pay all or part of a judgment for periodic installments on behalf of a judgment debtor is obligated to post security to the extent of its contractual or adjudged obligation if the judgment debtor has not done so.
(b) A judgment creditor or successor in interest and any party having rights under subsection (d) may move that the court find that security has not been posted and maintained with regard to a judgment obligation owing to the moving party. Upon so finding, the court shall order that security complying with this Section be posted within 30 days. If the security is not posted within that time, the court shall calculate the equivalent lump sum value of the obligation and enter a judgment for that amount in favor of the moving party.
(c) If a judgment debtor who is the only person liable for all or a portion of a judgment requiring security under this Section fails to post and maintain security, the right to lump sum payment described in subsection (b) applies only against that judgment debtor and the portion of the judgment so owed.
(d) If more than one party is liable for all or a portion of a judgment requiring security and the required security is posted by one or more but fewer than all of the parties liable, the security requirements are satisfied and those posting security may proceed under subsection (b) to enforce rights for security or lump sum payment to satisfy or protect rights of reimbursement from a party not posting security.
(Source: P.A. 84-7.)

(735 ILCS 5/2-1712) (from Ch. 110, par. 2-1712)
Sec. 2-1712. Equivalent lump sum value. When required to do so under Part 17 of Article II of the "Code of Civil Procedure", the court shall determine the equivalent lump sum value in accordance with this Section.
Non-economic loss shall not, under any Section of this Part, be subject to discounting. The only portion of damages subject to discounting in this Part is future economic loss.
The court shall determine the equivalent lump sum value of any future economic loss by applying the discount factor, compounded annually, to those elements of damages for future economic loss, and then adding, without discounting, those elements of damages for future non-economic loss. The discount factor shall be 6%.
(Source: P.A. 84-7.)

(735 ILCS 5/2-1713) (from Ch. 110, par. 2-1713)
Sec. 2-1713. Effect of death. (a) For all future damages which the trier of fact has determined will accrue for the remainder of the plaintiff's life, payment for those damages shall continue until the later of the plaintiff's death or the time when the remaining life expectancy is reached. For all future damages which the trier of fact has determined will accrue for a definite number of years, payment for those damages shall continue for that number of years irrespective of the plaintiff's death.
(b) If, in an action for wrongful death, a judgment for periodic installments provides payments to more than one person entitled to receive benefits for losses that do not terminate under subsection (a) and one or more but fewer than all of them die, the surviving beneficiaries succeed to the shares of the deceased beneficiaries. The surviving beneficiaries are entitled to shares proportionate to their shares in the periodic installments not yet paid, but they are not entitled to receive payments beyond the respective periods specified for them in the judgment.
(c) If, in an action other than one for wrongful death, a judgment for period installments is entered and a person entitled to receive benefits for losses that do not terminate under subsection (a) under the judgment dies and is survived by one or more qualifying survivors, any periodic installments not yet due at the death must be shared equitably by those survivors.
(d) "Qualifying survivor" means a person who, had the death been caused under circumstances giving rise to a cause of action for wrongful death, would have qualified as a beneficiary at the time of death according to the law that would have applied in an action for wrongful death by the jurisdiction under which the issue of liability was resolved in entering the judgment for periodic installments.
(Source: P.A. 84-7.)

(735 ILCS 5/2-1714) (from Ch. 110, par. 2-1714)
Sec. 2-1714. Liability insurance policy limits. (a) In determining whether or to what extent a judgment for periodic installments exceeds limits under a liability insurance policy, the present equivalent lump sum value of future periodic payments must be added to the amount of the judgment awarded in lump sum. The sum so calculated must be compared to applicable limits under the policy.
(b) If the sum calculated under subsection (a) does not exceed applicable policy limits when the judgment is entered, amounts due by reason of future periodic payments are entirely within those limits.
(c) If the sum calculated under subsection (a) exceeds applicable policy limits when the judgment is entered, the future periodic payments must be allocated proportionately to amounts within and amounts in excess of those limits.
(Source: P.A. 84-7.)

(735 ILCS 5/2-1715) (from Ch. 110, par. 2-1715)
Sec. 2-1715. Assignment of periodic installments. An assignment of or an agreement to assign any right to periodic installments for future damages contained in a judgment is enforceable only as to amounts:
(1) to secure payment of alimony, maintenance, or child support;
(2) for the costs of products, services, or accommodations provided or to be provided by the assignee for medical or other health care; or
(3) for attorney's fees and other expenses of litigation incurred in securing the judgment.
(Source: P.A. 84-7.)

(735 ILCS 5/2-1716) (from Ch. 110, par. 2-1716)
Sec. 2-1716. Exemption of benefits. Periodic installments for future damages for loss of earnings are exempt from garnishment, attachment, execution, and any other process or claim to the extent that wages or earnings are exempt under any applicable law. Except to the extent that they may be assigned under Section 2-1715, periodic installments for all future damages are exempt from garnishment, attachment, execution, and any other process or claim.
(Source: P.A. 84-7.)

(735 ILCS 5/2-1717) (from Ch. 110, par. 2-1717)
Sec. 2-1717. Settlement agreements and consent judgments. (a) Parties to a medical malpractice action may file with the clerk of the court in which the action is pending or, if none is pending, with the clerk of a court of competent jurisdiction over the claim, a settlement agreement for future damages payable in periodic installments. The settlement agreement may provide that one or more of Sections 2-1705 through 2-1718 apply to it.
(b) Upon petition of the parties, a court of competent jurisdiction may enter a consent judgment adopting one or more of Sections 2-1705 through 2-1718.
(Source: P.A. 84-7.)

(735 ILCS 5/2-1718) (from Ch. 110, par. 2-1718)
Sec. 2-1718. Satisfaction of judgments. If security is posted in accordance with Section 2-1711 and approved under a final judgment, the judgment is satisfied and the judgment debtor on whose behalf the security is posted is discharged.
(Source: P.A. 84-7.)

(735 ILCS 5/2-1719) (from Ch. 110, par. 2-1719)
Sec. 2-1719. Duties of Director of Insurance. The Director of Insurance shall establish rules and procedures:
(1) for determining which insurers, self-insurers, plans, arrangements, reciprocals or other entities under his or her regulation are financially qualified to provide the security required under Section 2-1711 and to be designated as qualified insurers;
(2) to require insurers to post security under Section 2-1711 if found by the court to be obligated and capable of posting security; and
(3) for publishing prior to January 1 of each year the rate of discount per annum set out in subsection (c) of Section 2-1709.
(Source: P.A. 84-7.)

(735 ILCS 5/Art. II Pt. 18 heading)

(735 ILCS 5/2-1801) (from Ch. 110, par. 2-1801)
Sec. 2-1801. Mittimus. (a) In all cases, including criminal, quasi-criminal and civil, when a person is imprisoned, incarcerated, confined or committed to the custody of a sheriff, warden, Department of Corrections or other executive officer by virtue of a judgment or order which is signed by a judge, a copy of such judgment or order shall, in each case, constitute the mittimus, and no separate mittimus need be issued.
(b) Where no written judgment or order was signed by a judge, the practice heretofore prevailing in such cases in the courts of this State shall be followed.
(Source: P.A. 84-622.)

(735 ILCS 5/Art. II Pt. 19 heading)

(735 ILCS 5/2-1901) (from Ch. 110, par. 2-1901)
Sec. 2-1901. Lis Pendens - Operative date of notice. Except as otherwise provided in Section 15-1503, every condemnation proceeding, proceeding to sell real estate of decedent to pay debts, or other action seeking equitable relief, affecting or involving real property shall, from the time of the filing in the office of the recorder in the county where the real estate is located, of a notice signed by any party to the action or his attorney of record or attorney in fact, on his or her behalf, setting forth the title of the action, the parties to it, the court where it was brought and a description of the real estate, be constructive notice to every person subsequently acquiring an interest in or a lien on the property affected thereby, and every such person and every person acquiring an interest or lien as above stated, not in possession of the property and whose interest or lien is not shown of record at the time of filing such notice, shall, for the purposes of this Section, be deemed a subsequent purchaser and shall be bound by the proceedings to the same extent and in the same manner as if he or she were a party thereto. If in any such action plaintiff or petitioner neglects or fails for the period of 6 months after the filing of the complaint or petition to cause notice to be given the defendant or defendants, either by service of summons or publication as required by law, then such notice shall cease to be such constructive notice until service of summons or publication as required by law is had.
This Section authorizes a notice of any of these actions concerning real property pending in any United States district court to be recorded and indexed in the same manner and in the same place as herein provided with respect to notices of such actions pending in courts of this State.
However, no such action or proceeding shall be constructive notice, either before or after service of summons or publication, as to property subject to the provisions of "An Act concerning land titles", approved May 1, 1897, as amended, until the provisions of Section 84 of that Act are complied with.
At any time during the pendency of an action or proceeding initiated after July 1, 1959, which is constructive notice, the court, upon motion, may for good cause shown, provided a finding of specific performance is not necessary for final judgment in the action or proceeding, and upon such terms and conditions, including the posting of suitable bond, if any, as it may deem equitable, authorize the making of a deed, mortgage, lease or other conveyance of any or all of the real estate affected or involved, in which event the party to whom the deed, mortgage, lease or other conveyance of the real estate is made and those claiming under him or her shall not be bound by such action or proceeding.
(Source: P.A. 85-907.)

(735 ILCS 5/2-1902) (from Ch. 110, par. 2-1902)
Sec. 2-1902. Lis Pendens - Bankruptcy. A certified copy of a petition, with schedules omitted, commencing a proceeding under the Bankruptcy Act of the United States or of the order of adjudication in such proceeding, or of the order approving the bond of the trustee appointed in the proceedings, may be filed, indexed and recorded in the office of the recorder where conveyances of real estate are recorded in the same manner as deeds. It shall be the duty of the recorder to file, index under the name of the bankrupt, and record such certified copies filed for record in the same manner as deeds, for which services the recorder shall be entitled to the same fees as are provided by law for filing, indexing and recording deeds.
(Source: P.A. 84-1308.)

(735 ILCS 5/2-1903) (from Ch. 110, par. 2-1903)
Sec. 2-1903. Lis Pendens - Limitation as to Public Officers. In the absence of a permanent or preliminary injunction or temporary restraining order of a court, the bringing or pendency of any action alone, heretofore, or hereafter brought, to defeat or enjoin the disbursement by public officers of public funds to the persons, uses, or purposes for which they are appropriated or set apart, including the payment of the salaries and wages of all officers and employees of the State, or of any county, city, village, town or other municipality of the State, shall in no way change the liability of any public officer in the disbursement of public funds on account of any notice of matters contained in the pleadings in any action, but such liability shall remain the same, insofar as the bringing or pendency of any such action alone is concerned, as if no such action had been brought.
(Source: P.A. 84-1308.)

(735 ILCS 5/Art. II Pt. 20 heading)

(735 ILCS 5/2-2001)
Sec. 2-2001. Crime victims. A victim of crime as defined in Section 2.3 of the Criminal Victims' Asset Discovery Act shall have a cause of action against a defendant who has been convicted of a crime, or found not guilty by reason of insanity or guilty but mentally ill of a crime, to recover damages suffered by the victim of the crime.
The Civil Practice Law shall apply in the proceedings, and the case shall be tried as in other civil cases. If the victim is deceased, the next of kin may maintain the action.
(Source: P.A. 88-378.)

(735 ILCS 5/Art. II Pt. 21 heading)

(735 ILCS 5/2-2101)
(This Section was added by P.A. 89-7, which has been held unconstitutional)
Sec. 2-2101. Definitions. For purposes of this Part, the terms listed have the following meanings:
"Clear and convincing evidence" means that measure or degree of proof that will produce in the mind of the trier of fact a high degree of certainty as to the truth of the allegations sought to be established. This evidence requires a greater degree of persuasion than is necessary to meet the preponderance of the evidence standard.
"Harm" means (i) damage to property other than the product itself; (ii) personal physical injury, illness, or death; (iii) mental anguish or emotional harm to the extent recognized by applicable law; (iv) any loss of consortium or services; or (v) other loss deriving from any type of harm described in item (i), (ii), (iii), or (iv).
"Manufacturer" means (i) any person who is engaged in a business to design or formulate and to produce, create, make, or construct any product or component part of a product; (ii) a product seller with respect to all component parts of a product or a component part of a product that is created or affected when, before placing the product in the stream of commerce, the product seller designs or formulates and produces, creates, makes, or constructs an aspect of a product or a component part of a product made by another; or (iii) any product seller not described in (ii) that holds itself out as a manufacturer to the user of the product.
"Product liability action" means a civil action brought on any theory against a manufacturer or product seller for harm caused by a product.
"Product seller" means a person who, in the course of a business conducted for that purpose, sells, distributes, leases, installs, prepares, blends, packages, labels, markets, repairs, maintains, or otherwise is involved in placing a product in the stream of commerce.
(Source: P.A. 89-7, eff. 3-9-95.)

(735 ILCS 5/2-2102)
(This Section was added by P.A. 89-7, which has been held unconstitutional)
Sec. 2-2102. Effect on other laws. Except as may be provided by other laws, any civil action that conforms to the definition of a product liability action as defined in Section 2-2101 of this Part shall be governed by the provisions of this Part.
(Source: P.A. 89-7, eff. 3-9-95.)

(735 ILCS 5/2-2103)
(This Section was added by P.A. 89-7, which has been held unconstitutional)
Sec. 2-2103. Federal and State standards; presumption. In a product liability action, a product or product component shall be presumed to be reasonably safe if the aspect of the product or product component that allegedly caused the harm was specified or required, or if the aspect is specifically exempted for particular applications or users, by a federal or State statute or regulation promulgated by an agency of the federal or State government responsible for the safety or use of the product before the product was distributed into the stream of commerce.
(Source: P.A. 89-7, eff. 3-9-95.)

(735 ILCS 5/2-2104)
(This Section was added by P.A. 89-7, which has been held unconstitutional)
Sec. 2-2104. No practical and feasible alternative design; presumption. If the design of a product or product component is in issue in a product liability action, the design shall be presumed to be reasonably safe unless, at the time the product left the control of the manufacturer, a practical and technically feasible alternative design was available that would have prevented the harm without significantly impairing the usefulness, desirability, or marketability of the product. An alternative design is practical and feasible if the technical, medical, or scientific knowledge relating to safety of the alternative design was, at the time the product left the control of the manufacturer, available and developed for commercial use and acceptable in the marketplace.
(Source: P.A. 89-7, eff. 3-9-95.)

(735 ILCS 5/2-2105)
(This Section was added by P.A. 89-7, which has been held unconstitutional)
Sec. 2-2105. Changes in design or warning; inadmissibility. When measures are taken which, if taken previously, would have made an event less likely to occur, evidence of the subsequent measures is not admissible to prove a defect in a product, negligence, or culpable conduct in connection with the event. In a product liability action brought under any theory or doctrine, if the feasibility of a design change or change in warnings is not controverted, then a subsequent design change or change in warnings shall not be admissible into evidence. This rule does not require the exclusion of evidence of subsequent measures when offered for another purpose such as proving ownership, control, or impeachment.
(Source: P.A. 89-7, eff. 3-9-95.)

(735 ILCS 5/2-2106)
(This Section was added by P.A. 89-7, which has been held unconstitutional)
Sec. 2-2106. Provision of written warnings to users of product; nonliability.
(a) The warning, instructing, or labeling of a product or specific product component shall be deemed to be adequate if pamphlets, booklets, labels, or other written warnings were provided that gave adequate notice to reasonably anticipated users or knowledgeable intermediaries of the material risks of injury, death, or property damage connected with the reasonably anticipated use of the product and instructions as to the reasonably anticipated uses, applications, or limitations of the product anticipated by the defendant.
(b) In the defense of a product liability action, warnings, instructions or labeling shall be deemed to be adequate if the warnings, instructions or labels furnished with the product were in conformity with the generally recognized standards in the industry at the time the product was distributed into the stream of commerce.
(c) Notwithstanding subsections (a) and (b), a defendant shall not be liable for failure to warn of material risks that were obvious to a reasonably prudent product user and material risks that were a matter of common knowledge to persons in the same position as or similar positions to that of the plaintiff in a product liability action.
(d) In any product liability action brought against a manufacturer or product seller for harm allegedly caused by a failure to provide adequate warnings or instructions, a defendant manufacturer or product seller shall not be liable if, at the time the product left the control of the manufacturer, the knowledge of the danger that caused the harm was not reasonably available or obtainable in light of existing scientific, technical, or medical information.
(Source: P.A. 89-7, eff. 3-9-95.)

(735 ILCS 5/2-2106.5)
(This Section was added by P.A. 89-7, which has been held unconstitutional)
Sec. 2-2106.5. Inherent characteristics of products; nonliability. In a product liability action, a manufacturer or product seller shall not be liable for harm allegedly caused by a product if the alleged harm was caused by an inherent characteristic of the product which is a generic aspect of the product that cannot be eliminated without substantially compromising the product's usefulness or desirability and which is recognized by the ordinary person with the ordinary knowledge common to the community.
(Source: P.A. 89-7, eff. 3-9-95.)

(735 ILCS 5/2-2107)
(This Section was added by P.A. 89-7, which has been held unconstitutional)
Sec. 2-2107. Punitive damages. In a product liability action, punitive damages shall not be awarded against a manufacturer or product seller if the conduct of the defendant manufacturer, seller, or reseller that allegedly caused the harm was approved by or was in compliance with standards set forth in an applicable federal or State statute or in a regulation or other administrative action promulgated by an agency of the federal or State government responsible for the safety or use of the product, which statute or regulation was in effect at the time of the manufacturer's or product seller's alleged misconduct, unless the plaintiff proves by clear and convincing evidence that the manufacturer or product seller intentionally withheld from or misrepresented to Congress, the State legislature, or the relevant federal or State agency material information relative to the safety or use of the product that would or could have resulted in a changed decision relative to the law, standard, or other administrative action.
(Source: P.A. 89-7, eff. 3-9-95.)

(735 ILCS 5/2-2108)
(This Section was added by P.A. 89-7, which has been held unconstitutional)
Sec. 2-2108. No cause of action created. Nothing in this Part shall be construed to create a cause of action.
(Source: P.A. 89-7, eff. 3-9-95.)

(735 ILCS 5/2-2109)
(This Section was added by P.A. 89-7, which has been held unconstitutional)
Sec. 2-2109. This amendatory Act of 1995 adding Part 21 to the Code of Civil Procedure applies to causes of action accruing on or after its effective date.
(Source: P.A. 89-7, eff. 3-9-95.)

(735 ILCS 5/Art. II Pt. 22 heading)

(735 ILCS 5/2-2201)
Sec. 2-2201. Ordinary care; civil liability.
(a) An insurance producer, registered firm, and limited insurance representative shall exercise ordinary care and skill in renewing, procuring, binding, or placing the coverage requested by the insured or proposed insured.
(b) No cause of action brought by any person or entity against any insurance producer, registered firm, or limited insurance representative concerning the sale, placement, procurement, renewal, binding, cancellation of, or failure to procure any policy of insurance shall subject the insurance producer, registered firm, or limited insurance representative to civil liability under standards governing the conduct of a fiduciary or a fiduciary relationship except when the conduct upon which the cause of action is based involves the wrongful retention or misappropriation by the insurance producer, registered firm, or limited insurance representative of any money that was received as premiums, as a premium deposit, or as payment of a claim.
(c) The provisions of this Section are not meant to impair or invalidate any of the terms or conditions of a contractual agreement between an insurance producer, registered firm, or limited insurance representative and a company that has authority to transact the kinds of insurance defined in Class 1 or clause (a), (b), (c), (d), (e), (f), (h), (i), or (k) of Class 2 of Section 4 of the Illinois Insurance Code.
(d) While limiting the scope of liability of an insurance producer, registered firm, or limited insurance representative under standards governing the conduct of a fiduciary or a fiduciary relationship, the provisions of this Section do not limit or release an insurance producer, registered firm, or limited insurance representative from liability for negligence concerning the sale, placement, procurement, renewal, binding, cancellation of, or failure to procure any policy of insurance.
(Source: P.A. 89-638, eff. 1-1-97.)

(735 ILCS 5/Art. II Pt. 23 heading)

(735 ILCS 5/2-2301)
Sec. 2-2301. Settlement of claims; payment.
(a) In a personal injury, property damage, wrongful death, or tort action involving a claim for money damages, a release must be tendered to the plaintiff by the settling defendant within 14 days of written confirmation of the settlement. Written confirmation includes all communication by written means.
(b) In a personal injury, property damage, wrongful death, or tort action involving a claim for money damages in which the law requires court approval of a settlement, the plaintiff shall tender to the defendant a copy of the court order approving the settlement.
(c) In a personal injury, property damage, wrongful death, or tort action involving a claim for money damages in which there is a known third-party right of recovery or subrogation interest (including attorney's liens, healthcare provider liens, or rights of recovery claimed by Medicare, the Centers for Medicare and Medicaid Services, the Illinois Department of Healthcare and Family Services, or private health insurance companies), the plaintiff may protect the third-party's right of recovery or subrogation interest, where applicable, by tendering to the defendant:
(1) A signed release of the attorney's lien.
(2) Either:
(i) a signed release of a healthcare provider

lien; or

(ii) a letter from the plaintiff's attorney

agreeing to hold the full amount of the claimed lien in the plaintiff's attorney's client fund account pending final resolution of the lien amount; or

(iii) an offer that the defendant hold the full

amount of the claimed right to recovery pending final resolution of the amount of the right of recovery; or

(iv) documentation of any other method of

resolution of the liens as agreed by the parties.

(3) Either:
(i) documentation of the agreement between the

plaintiff and Medicare, the Centers for Medicare and Medicaid Services, the Illinois Department of Healthcare and Family Services, or the private health insurance company as to the amount of the settlement that will be accepted in satisfaction of right of recovery; or

(ii) a letter from the plaintiff's attorney

agreeing to hold the full amount of the claimed right to recovery in the plaintiff's attorney's client fund account pending final resolution of the amount of the right to recovery; or

(iii) an offer that the defendant hold the full

amount of the claimed right to recovery pending final resolution of the amount of the right of recovery; or

(iv) documentation of any other method of

resolution of the liens as agreed by the parties.

(d) A settling defendant shall pay all sums due to the plaintiff within 30 days of tender by the plaintiff of the executed release and all applicable documents in compliance with subsections (a), (b), and (c) of this Section.
(e) If, after a hearing, the court having jurisdiction over the parties finds that timely payment has not been made by a defendant pursuant to subsection (d) of this Section, judgment shall be entered against that defendant for the amount set forth in the executed release, plus costs incurred in obtaining the judgment and interest at the rate specified under Section 2-1303 of this Code, calculated from the date of the tender by the plaintiff under subsection (d) of this Section.
(f) As used in this Section, "tender" means personal delivery or delivery by a means providing a return receipt.
(g) This Section applies to all personal injury, property damage, wrongful death, and tort actions involving a claim for money damages, except as otherwise agreed by the parties. This Section does not apply to:
(1) the State of Illinois;
(2) any State agency, board, or Commission, as

defined in Section 1-7 of the Illinois State Auditing Act;

(3) any State officer or employee sued in his or her

official capacity;

(4) any person or entity that is being represented by

the Attorney General and provided indemnification by the State pursuant to the State Employee Indemnification Act;

(5) any municipality or unit of local government as

defined under Article VII of the Illinois Constitution; and

(6) class action lawsuits.
(Source: P.A. 98-548, eff. 1-1-14.)



Article III - Administrative Review

(735 ILCS 5/Art. III heading)

(735 ILCS 5/3-101) (from Ch. 110, par. 3-101)
Sec. 3-101. Definitions. For the purpose of this Act:
"Administrative agency" means a person, body of persons, group, officer, board, bureau, commission or department (other than a court or judge) of the State, or of any political subdivision of the State or municipal corporation in the State, having power under law to make administrative decisions.
"Administrative decision" or "decision" means any decision, order or determination of any administrative agency rendered in a particular case, which affects the legal rights, duties or privileges of parties and which terminates the proceedings before the administrative agency. In all cases in which a statute or a rule of the administrative agency requires or permits an application for a rehearing or other method of administrative review to be filed within a specified time (as distinguished from a statute which permits the application for rehearing or administrative review to be filed at any time before judgment by the administrative agency against the applicant or within a specified time after the entry of such judgment), and an application for such rehearing or review is made, no administrative decision of such agency shall be final as to the party applying therefor until such rehearing or review is had or denied. However, if the particular statute permits an application for rehearing or other method of administrative review to be filed with the administrative agency for an indefinite period of time after the administrative decision has been rendered (such as permitting such application to be filed at any time before judgment by the administrative agency against the applicant or within a specified time after the entry of such judgment), then the authorization for the filing of such application for rehearing or review shall not postpone the time when the administrative decision as to which such application shall be filed would otherwise become final, but the filing of the application for rehearing or review with the administrative agency in this type of case shall constitute the commencement of a new proceeding before such agency, and the decision rendered in order to dispose of such rehearing or other review proceeding shall constitute a new and independent administrative decision. If such new and independent decision consists merely of the denial of the application for rehearing or other method of administrative review, the record upon judicial review of such decision shall be limited to the application for rehearing or other review and the order or decision denying such application and shall not include the record of proceedings had before the rendering of the administrative decision as to which the application for rehearing or other administrative review shall have been filed unless the suit for judicial review is commenced within the time in which it would be authorized by this Act to have been commenced if no application for rehearing or other method of administrative review had been filed. On the other hand, if the rehearing or other administrative review is granted by the administrative agency, then the record on judicial review of the resulting administrative decision rendered pursuant to the rehearing or other administrative review may consist not only of the record of proceedings had before the administrative agency in such rehearing or other administrative review proceeding, but also of the record of proceedings had before such administrative agency prior to its rendering of the administrative decision as to which the rehearing or other administrative review shall have been granted. The term "administrative decision" or "decision" does not mean or include rules, regulations, standards, or statements of policy of general application issued by an administrative agency to implement, interpret, or make specific the legislation enforced or administered by it unless such a rule, regulation, standard or statement of policy is involved in a proceeding before the agency and its applicability or validity is in issue in such proceeding, nor does it mean or include regulations concerning the internal management of the agency not affecting private rights or interests.
(Source: P.A. 92-651, eff. 7-11-02.)

(735 ILCS 5/3-102) (from Ch. 110, par. 3-102)
Sec. 3-102. Scope of Article. This Article III shall apply to and govern every action to review judicially a final decision of any administrative agency where the Act creating or conferring power on such agency, by express reference, adopts the provisions of this Article III or its predecessor, the Administrative Review Act. This Article shall be known as the "Administrative Review Law". In all such cases, any other statutory, equitable or common law mode of review of decisions of administrative agencies heretofore available shall not hereafter be employed.
Unless review is sought of an administrative decision within the time and in the manner herein provided, the parties to the proceeding before the administrative agency shall be barred from obtaining judicial review of such administrative decision. In an action to review any final decision of any administrative agency brought under this Article III, if a judgment is reversed or entered against the plaintiff, or the action is voluntarily dismissed by the plaintiff, or the action is dismissed for want of prosecution, or the action is dismissed by a United States District Court for lack of jurisdiction, neither the plaintiff nor his or her heirs, executors, or administrators may commence a new action within one year or within the remaining period of limitation, whichever is greater. All proceedings in the court for revision of such final decision shall terminate upon the date of the entry of any Order under either Section 2-1009 or Section 13-217. Such Order shall cause the final administrative decision of any administrative agency to become immediately enforceable. If under the terms of the Act governing the procedure before an administrative agency an administrative decision has become final because of the failure to file any document in the nature of objections, protests, petition for hearing or application for administrative review within the time allowed by such Act, such decision shall not be subject to judicial review hereunder excepting only for the purpose of questioning the jurisdiction of the administrative agency over the person or subject matter.
(Source: P.A. 99-642, eff. 7-28-16.)

(735 ILCS 5/3-103) (from Ch. 110, par. 3-103)
Sec. 3-103. Commencement of action. Every action to review a final administrative decision shall be commenced by the filing of a complaint and the issuance of summons within 35 days from the date that a copy of the decision sought to be reviewed was served upon the party affected by the decision, except that in municipalities with a population of 500,000 or less a complaint filed within the time limit established by this Section may be subsequently amended to add a police chief or a fire chief in cases brought under the Illinois Municipal Code's provisions providing for the discipline of fire fighters and police officers.
The method of service of the decision shall be as provided in the Act governing the procedure before the administrative agency, but if no method is provided, a decision shall be deemed to have been served either when a copy of the decision is personally delivered or when a copy of the decision is deposited in the United States mail, in a sealed envelope or package, with postage prepaid, addressed to the party affected by the decision at his or her last known residence or place of business.
The form of the summons and the issuance of alias summons shall be according to rules of the Supreme Court.
This amendatory Act of 1993 applies to all cases involving discipline of fire fighters and police officers pending on its effective date and to all cases filed on or after its effective date.
The changes to this Section made by this amendatory Act of the 95th General Assembly apply to all actions filed on or after the effective date of this amendatory Act of the 95th General Assembly.
(Source: P.A. 95-831, eff. 8-14-08.)

(735 ILCS 5/3-104) (from Ch. 110, par. 3-104)
Sec. 3-104. Jurisdiction and venue. Jurisdiction to review final administrative decisions is vested in the Circuit Courts, except as to a final order of the Illinois Educational Labor Relations Board in which case jurisdiction to review a final order is vested in the Appellate Court of a judicial district in which the Board maintains an office. If the venue of the action to review a final administrative decision is expressly prescribed in the particular statute under authority of which the decision was made, such venue shall control, but if the venue is not so prescribed, an action to review a final administrative decision may be commenced in the Circuit Court of any county in which (1) any part of the hearing or proceeding culminating in the decision of the administrative agency was held, or (2) any part of the subject matter involved is situated, or (3) any part of the transaction which gave rise to the proceedings before the agency occurred. The court first acquiring jurisdiction of any action to review a final administrative decision shall have and retain jurisdiction of the action until final disposition of the action.
(Source: P.A. 88-1.)

(735 ILCS 5/3-105) (from Ch. 110, par. 3-105)
Sec. 3-105. Service of summons. Summons issued in any action to review the final administrative decision of any administrative agency shall be served by registered or certified mail on the administrative agency and on each of the other defendants except in the case of a review of a final administrative decision of the regional board of school trustees, regional superintendent of schools, or State Superintendent of Education, as the case may be, when a committee of 10 has been designated as provided in Section 7-6 of the School Code, and in such case only the administrative agency involved and each of the committee of 10 shall be served. The method of service shall be as provided in the Act governing the procedure before the administrative agency, but if no method is provided, summons shall be deemed to have been served either when a copy of the summons is personally delivered or when a copy of the decision is deposited in the United States mail, in a sealed envelope or package, with postage prepaid, addressed to the party affected by the decision at his or her last known residence or place of business. The form of the summons and the issuance of alias summons shall be according to rules of the Supreme Court. No action for administrative review shall be dismissed for lack of jurisdiction based upon the failure to serve summons on an employee, agent, or member of an administrative agency, board, committee, or government entity, acting in his or her official capacity, where the administrative agency, board, committee, or government entity has been served as provided in this Section. Service on the director or agency head, in his or her official capacity, shall be deemed service on the administrative agency, board, committee, or government entity. No action for administrative review shall be dismissed for lack of jurisdiction based upon the failure to serve summons on an administrative agency, board, committee, or government entity, acting, where the director or agency head, in his or her official capacity, has been served as provided in this Section. Service on the administrative agency shall be made by the clerk of the court by sending a copy of the summons addressed to the agency at its main office in the State. The clerk of the court shall also mail a copy of the summons to each of the other defendants, addressed to the last known place of residence or principal place of business of each such defendant. The plaintiff shall, by affidavit filed with the complaint, designate the last known address of each defendant upon whom service shall be made. The certificate of the clerk of the court that he or she has served such summons in pursuance of this Section shall be evidence that he or she has done so.
The changes to this Section made by this amendatory Act of the 95th General Assembly apply to all actions filed on or after the effective date of this amendatory Act of the 95th General Assembly.
(Source: P.A. 95-831, eff. 8-14-08.)

(735 ILCS 5/3-106) (from Ch. 110, par. 3-106)
Sec. 3-106. Appearance of defendants. In any action to review any final decision of any administrative agency, the agency shall appear by filing an answer consisting of a record of the proceedings had before it, or a written motion in the cause or a written appearance. All other defendants desiring to appear shall appear by filing a written appearance. Every appearance shall be filed within the time fixed by rule of the Supreme Court, and shall state with particularity an address where service of notices or papers may be made upon the defendant so appearing, or his or her attorney.
(Source: P.A. 88-1.)

(735 ILCS 5/3-107) (from Ch. 110, par. 3-107)
(Text of Section from P.A. 100-83)
Sec. 3-107. Defendants.
(a) Except as provided in subsection (b) or (c), in any action to review any final decision of an administrative agency, the administrative agency and all persons, other than the plaintiff, who were parties of record to the proceedings before the administrative agency shall be made defendants. The method of service of the decision shall be as provided in the Act governing the procedure before the administrative agency, but if no method is provided, a decision shall be deemed to have been served either when a copy of the decision is personally delivered or when a copy of the decision is deposited in the United States mail, in a sealed envelope or package, with postage prepaid, addressed to the party affected by the decision at his or her last known residence or place of business. The form of the summons and the issuance of alias summons shall be according to rules of the Supreme Court.
No action for administrative review shall be dismissed for lack of jurisdiction based upon the failure to name an employee, agent, or member, who acted in his or her official capacity, of an administrative agency, board, committee, or government entity, where the administrative agency, board, committee, or government entity, has been named as a defendant as provided in this Section. Naming the director or agency head, in his or her official capacity, shall be deemed to include as defendant the administrative agency, board, committee, or government entity that the named defendants direct or head. No action for administrative review shall be dismissed for lack of jurisdiction based upon the failure to name an administrative agency, board, committee, or government entity, where the director or agency head, in his or her official capacity, has been named as a defendant as provided in this Section.
If, during the course of a review action, the court determines that an agency or a party of record to the administrative proceedings was not made a defendant as required by the preceding paragraph, then the court shall grant the plaintiff 35 days from the date of the determination in which to name and serve the unnamed agency or party as a defendant. The court shall permit the newly served defendant to participate in the proceedings to the extent the interests of justice may require.
(b) With respect to actions to review decisions of a zoning board of appeals under Division 13 of Article 11 of the Illinois Municipal Code, "parties of record" means only the zoning board of appeals and applicants before the zoning board of appeals. The plaintiff shall send a notice of filing of the action by certified mail to each other person who appeared before and submitted oral testimony or written statements to the zoning board of appeals with respect to the decision appealed from. The notice shall be mailed within 2 days of the filing of the action. The notice shall state the caption of the action, the court in which the action is filed, and the names of the plaintiff in the action and the applicant to the zoning board of appeals. The notice shall inform the person of his or her right to intervene. Each person who appeared before and submitted oral testimony or written statements to the zoning board of appeals with respect to the decision appealed from shall have a right to intervene as a defendant in the action upon application made to the court within 30 days of the mailing of the notice.
(c) With respect to actions to review decisions of a hearing officer or a county zoning board of appeals under Division 5-12 of Article 5 of the Counties Code, "parties of record" means only the hearing officer or the zoning board of appeals and applicants before the hearing officer or the zoning board of appeals. The plaintiff shall send a notice of filing of the action by certified mail to each other person who appeared before and submitted oral testimony or written statements to the hearing officer or the zoning board of appeals with respect to the decision appealed from. The notice shall be mailed within 2 days of the filing of the action. The notice shall state the caption of the action, the court in which the action is filed, and the name of the plaintiff in the action and the applicant to the hearing officer or the zoning board of appeals. The notice shall inform the person of his or her right to intervene. Each person who appeared before and submitted oral testimony or written statements to the hearing officer or the zoning board of appeals with respect to the decision appealed from shall have a right to intervene as a defendant in the action upon application made to the court within 30 days of the mailing of the notice. This subsection (c) applies to zoning proceedings commenced on or after the effective date of this amendatory Act of the 95th General Assembly.
(d) The changes to this Section made by this amendatory Act of the 95th General Assembly apply to all actions filed on or after the effective date of this amendatory Act of the 95th General Assembly.
(Source: P.A. 100-83, eff. 1-1-18.)

(Text of Section from P.A. 100-212)
Sec. 3-107. Defendants.
(a) Except as provided in subsection (b) or (c), in any action to review any final decision of an administrative agency, the administrative agency and all persons, other than the plaintiff, who were parties of record to the proceedings before the administrative agency shall be made defendants. The method of service of the decision shall be as provided in the Act governing the procedure before the administrative agency, but if no method is provided, a decision shall be deemed to have been served either when a copy of the decision is personally delivered or when a copy of the decision is deposited in the United States mail, in a sealed envelope or package, with postage prepaid, addressed to the party affected by the decision at his or her last known residence or place of business. The form of the summons and the issuance of alias summons shall be according to rules of the Supreme Court.
No action for administrative review shall be dismissed for lack of jurisdiction: (1) based upon misnomer of an agency, board, commission, or party that is properly served with summons that was issued in the action within the applicable time limits; or (2) for a failure to name an employee, agent, or member, who acted in his or her official capacity, of an administrative agency, board, committee, or government entity where a timely action for administrative review has been filed that identifies the final administrative decision under review and that makes a good faith effort to properly name the administrative agency, board, committee, or government entity. Naming the director or agency head, in his or her official capacity, shall be deemed to include as defendant the administrative agency, board, committee, or government entity that the named defendants direct or head. No action for administrative review shall be dismissed for lack of jurisdiction based upon the failure to name an administrative agency, board, committee, or government entity, where the director or agency head, in his or her official capacity, has been named as a defendant as provided in this Section.
If, during the course of a review action, the court determines that an agency or a party of record to the administrative proceedings was not made a defendant as required by the preceding paragraph, then the court shall grant the plaintiff 35 days from the date of the determination in which to name and serve the unnamed agency or party as a defendant. The court shall permit the newly served defendant to participate in the proceedings to the extent the interests of justice may require.
(b) With respect to actions to review decisions of a zoning board of appeals in a municipality with a population of 500,000 or more inhabitants under Division 13 of Article 11 of the Illinois Municipal Code, "parties of record" means only the zoning board of appeals and applicants before the zoning board of appeals. The plaintiff shall send a notice of filing of the action by certified mail to each other person who appeared before and submitted oral testimony or written statements to the zoning board of appeals with respect to the decision appealed from. The notice shall be mailed within 2 days of the filing of the action. The notice shall state the caption of the action, the court in which the action is filed, and the names of the plaintiff in the action and the applicant to the zoning board of appeals. The notice shall inform the person of his or her right to intervene. Each person who appeared before and submitted oral testimony or written statements to the zoning board of appeals with respect to the decision appealed from shall have a right to intervene as a defendant in the action upon application made to the court within 30 days of the mailing of the notice.
(c) With respect to actions to review decisions of a hearing officer or a county zoning board of appeals under Division 5-12 of Article 5 of the Counties Code, "parties of record" means only the hearing officer or the zoning board of appeals and applicants before the hearing officer or the zoning board of appeals. The plaintiff shall send a notice of filing of the action by certified mail to each other person who appeared before and submitted oral testimony or written statements to the hearing officer or the zoning board of appeals with respect to the decision appealed from. The notice shall be mailed within 2 days of the filing of the action. The notice shall state the caption of the action, the court in which the action is filed, and the name of the plaintiff in the action and the applicant to the hearing officer or the zoning board of appeals. The notice shall inform the person of his or her right to intervene. Each person who appeared before and submitted oral testimony or written statements to the hearing officer or the zoning board of appeals with respect to the decision appealed from shall have a right to intervene as a defendant in the action upon application made to the court within 30 days of the mailing of the notice. This subsection (c) applies to zoning proceedings commenced on or after July 1, 2007 (the effective date of Public Act 95-321).
(d) The changes to this Section made by Public Act 95-831 apply to all actions filed on or after August 21, 2007 (the effective date of Public Act 95-831). The changes made by this amendatory Act of the 100th General Assembly apply to all actions filed on or after the effective date of this amendatory Act of the 100th General Assembly.
(Source: P.A. 100-212, eff. 8-18-17.)

(735 ILCS 5/3-108) (from Ch. 110, par. 3-108)
Sec. 3-108. Pleadings and record on review.
(a) Complaint. The complaint shall contain a statement of the decision or part of the decision sought to be reviewed. It shall specify whether the transcript of evidence, if any, or what portion thereof, shall be filed by the agency as part of the record. Upon motion of any defendant, or upon its own motion, the court may require of the plaintiff a specification of the errors relied upon for reversal.
(b) Answer. Except as herein otherwise provided, the administrative agency shall file an answer which shall consist of the original or a certified copy of the entire record of proceedings under review, including such evidence as may have been heard by it and the findings and decisions made by it. By order of court or by stipulation of all parties to the review, the record may be shortened by the elimination of any portion thereof. If the complaint specifies that none or only a part of the transcript of evidence shall be filed as part of the answer and if the administrative agency or any other defendant objects thereto, the court shall hear the parties upon this question and make a finding as to whether all, or if less than all, what parts of the transcript shall be included in the answer. No pleadings other than as herein enumerated shall be filed by any party unless required by the court.
(c) Record after remandment. If the cause is remanded to the administrative agency and a review shall thereafter be sought of the administrative decision, the original and supplemental record, or so much thereof as shall be determined by court order or the stipulation of all the parties, shall constitute the record on review.
(Source: P.A. 88-1.)

(735 ILCS 5/3-109) (from Ch. 110, par. 3-109)
Sec. 3-109. Costs of preparing and certifying record of proceedings before agency. If the statute under authority of which the administrative decision was entered provides or requires that the plaintiff in the review proceeding shall pay to the agency the costs of preparing and certifying the record of proceedings before the agency, the failure to make that payment shall relieve the agency of the necessity of filing the answer required in Section 3-108 of this Act and shall be authority for the entry of an order by the court, on motion therefor by the agency or any other defendant, dismissing the complaint and (in the case of an administrative decision which requires the payment of money) entering a judgment against the plaintiff and in favor of the administrative agency for the amount shown by the administrative decision that is involved to be due, and for costs.
(Source: P.A. 88-1.)

(735 ILCS 5/3-110) (from Ch. 110, par. 3-110)
Sec. 3-110. Scope of review. Every action to review any final administrative decision shall be heard and determined by the court with all convenient speed. The hearing and determination shall extend to all questions of law and fact presented by the entire record before the court. No new or additional evidence in support of or in opposition to any finding, order, determination or decision of the administrative agency shall be heard by the court. The findings and conclusions of the administrative agency on questions of fact shall be held to be prima facie true and correct.
(Source: P.A. 88-1.)

(735 ILCS 5/3-111) (from Ch. 110, par. 3-111)
Sec. 3-111. Powers of circuit court.
(a) The Circuit Court has power:
(1) with or without requiring bond (except if

otherwise provided in the particular statute under authority of which the administrative decision was entered), and before or after answer filed, upon notice to the agency and good cause shown, to stay the decision of the administrative agency in whole or in part pending the final disposition of the case. For the purpose of this subsection, "good cause" requires the applicant to show (i) that an immediate stay is required in order to preserve the status quo without endangering the public, (ii) that it is not contrary to public policy, and (iii) that there exists a reasonable likelihood of success on the merits;

(2) to make any order that it deems proper for the

amendment, completion or filing of the record of proceedings of the administrative agency;

(3) to allow substitution of parties by reason of

marriage, death, bankruptcy, assignment or other cause;

(4) to dismiss parties, to correct misnomers,

including any erroneous identification of the administrative agency that was made in good faith, to realign parties, or to join agencies or parties;

(5) to affirm or reverse the decision in whole or in

part;

(6) where a hearing has been held by the agency, to

reverse and remand the decision in whole or in part, and, in that case, to state the questions requiring further hearing or proceedings and to give such other instructions as may be proper;

(7) where a hearing has been held by the agency, to

remand for the purpose of taking additional evidence when from the state of the record of the administrative agency or otherwise it shall appear that such action is just. However, no remandment shall be made on the ground of newly discovered evidence unless it appears to the satisfaction of the court that such evidence has in fact been discovered subsequent to the termination of the proceedings before the administrative agency and that it could not by the exercise of reasonable diligence have been obtained at such proceedings; and that such evidence is material to the issues and is not cumulative;

(8) in case of affirmance or partial affirmance of an

administrative decision which requires the payment of money, to enter judgment for the amount justified by the record and for costs, which judgment may be enforced as other judgments for the recovery of money;

(9) when the particular statute under authority of

which the administrative decision was entered requires the plaintiff to file a satisfactory bond and provides for the dismissal of the action for the plaintiff's failure to comply with this requirement unless the court is authorized by the particular statute to enter, and does enter, an order imposing a lien upon the plaintiff's property, to take such proofs and to enter such orders as may be appropriate to carry out the provisions of the particular statute. However, the court shall not approve the bond, nor enter an order for the lien, in any amount which is less than that prescribed by the particular statute under authority of which the administrative decision was entered if the statute provides what the minimum amount of the bond or lien shall be or provides how said minimum amount shall be determined. No such bond shall be approved by the court without notice to, and an opportunity to be heard thereon by, the administrative agency affected. The lien, created by the entry of a court order in lieu of a bond, shall not apply to property exempted from the lien by the particular statute under authority of which the administrative decision was entered. The lien shall not be effective against real property whose title is registered under the provisions of the Registered Titles (Torrens) Act until the provisions of Section 85 of that Act are complied with.

(b) Technical errors in the proceedings before the administrative agency or its failure to observe the technical rules of evidence shall not constitute grounds for the reversal of the administrative decision unless it appears to the court that such error or failure materially affected the rights of any party and resulted in substantial injustice to him or her.
(c) On motion of either party, the circuit court shall make findings of fact or state the propositions of law upon which its judgment is based.
(d) The changes to this Section made by Public Act 95-831 apply to all actions filed on or after August 21, 2007 (the effective date of Public Act 95-831). The changes made by this amendatory Act of the 100th General Assembly apply to all actions filed on or after the effective date of this amendatory Act of the 100th General Assembly.
(Source: P.A. 100-212, eff. 8-18-17.)

(735 ILCS 5/3-112) (from Ch. 110, par. 3-112)
Sec. 3-112. Appeals. A final decision, order, or judgment of the Circuit Court, entered in an action to review a decision of an administrative agency, is reviewable by appeal as in other civil cases.
(Source: P.A. 88-1.)

(735 ILCS 5/3-113)
Sec. 3-113. Direct review of administrative orders by the appellate court.
(a) Unless another time is provided specifically by the law authorizing the review, an action for direct review of a final administrative decision of an administrative agency by the appellate court shall be commenced by the filing of a petition for review in the appellate court within 35 days from the date that a copy of the decision sought to be reviewed was served upon the party affected by the decision. The method of service of the decision shall be as provided in the Act governing the procedure before the administrative agency, but if no method is provided, a decision shall be deemed to have been served either when a copy of the decision is personally delivered or when a copy of the decision is deposited in the United States mail, in a sealed envelope or package, with postage prepaid, addressed to the party affected by the decision at his or her last known residence or place of business.
(b) The petition for review shall be filed in the appellate court and shall specify the parties seeking review and shall designate the respondent and the order or part thereof to be reviewed. The administrative agency and all persons, other than the petitioner, who were parties of record to the proceedings before the administrative agency shall be made respondents. The method of service of the decision shall be as provided in the Act governing the procedure before the administrative agency, but if no method is provided, a decision shall be deemed to have been served either when a copy of the decision is personally delivered or when a copy of the decision is deposited in the United States mail, in a sealed envelope or package, with postage prepaid, addressed to the party affected by the decision at his or her last known residence or place of business. The form of the summons and the issuance of alias summons shall be according to rules of the Supreme Court.
If, during the course of a review action, the court determines that an agency or a party of record to the administrative proceedings was not made a defendant as required by the preceding paragraph, then the court shall grant the plaintiff 35 days from the date of the determination in which to name and serve the unnamed agency or party as a defendant. The court shall permit the newly served defendant to participate in the proceedings to the extent the interests of justice may require.
(c) The changes to this Section made by this amendatory Act of the 95th General Assembly apply to all actions filed on or after the effective date of this amendatory Act of the 95th General Assembly.
(Source: P.A. 95-831, eff. 8-14-08.)



Article IV - Attachment

(735 ILCS 5/Art. IV heading)

(735 ILCS 5/Art. IV Pt. 1 heading)

(735 ILCS 5/4-101) (from Ch. 110, par. 4-101)
Sec. 4-101. Cause. In any court having competent jurisdiction, a creditor having a money claim, whether liquidated or unliquidated, and whether sounding in contract or tort, or based upon a statutory cause of action created by law in favor of the People of the State of Illinois, or any agency of the State, may have an attachment against the property of his or her debtor, or that of any one or more of several debtors, either at the time of commencement of the action or thereafter, when the claim exceeds $20, in any one of the following cases:
1. Where the debtor is not a resident of this State.
2. When the debtor conceals himself or herself or

stands in defiance of an officer, so that process cannot be served upon him or her.

3. Where the debtor has departed from this State with

the intention of having his or her effects removed from this State.

4. Where the debtor is about to depart from this

State with the intention of having his or her effects removed from this State.

5. Where the debtor is about to remove his or her

property from this State to the injury of such creditor.

6. Where the debtor has within 2 years preceding the

filing of the affidavit required, fraudulently conveyed or assigned his or her effects, or a part thereof, so as to hinder or delay his or her creditors.

7. Where the debtor has, within 2 years prior to the

filing of such affidavit, fraudulently concealed or disposed of his or her property so as to hinder or delay his or her creditors.

8. Where the debtor is about fraudulently to conceal,

assign, or otherwise dispose of his or her property or effects, so as to hinder or delay his or her creditors.

9. Where the debt sued for was fraudulently

contracted on the part of the debtor. The statements of the debtor, his or her agent or attorney, which constitute the fraud, shall have been reduced to writing, and his or her signature attached thereto, by himself or herself, agent or attorney.

10. When the debtor is a person convicted of first

degree murder, a Class X felony, or aggravated kidnapping, or found not guilty by reason of insanity or guilty but mentally ill of first degree murder, a Class X felony, or aggravated kidnapping, against the creditor and that crime makes the creditor a "victim" under the Criminal Victims' Asset Discovery Act.

11. When the debtor is referred by the Department of

Corrections to the Attorney General under Section 3-7-6 of the Unified Code of Corrections to recover the expenses incurred as a result of that debtor's cost of incarceration.

(Source: P.A. 93-508, eff. 1-1-04.)

(735 ILCS 5/4-102) (from Ch. 110, par. 4-102)
Sec. 4-102. Construed for detection of fraud. This Act shall be construed in all courts in the most liberal manner for the detection of fraud.
(Source: P.A. 82-280.)

(735 ILCS 5/4-103) (from Ch. 110, par. 4-103)
Sec. 4-103. Venue. The venue provisions applicable to other civil cases shall apply to attachment proceedings; and in addition thereto, attachment proceedings may be brought in the county where property or credits of the debtor are found.
(Source: P.A. 83-707.)

(735 ILCS 5/4-104) (from Ch. 110, par. 4-104)
Sec. 4-104. Affidavit. A plaintiff seeking the entry of an order for attachment shall file with the court an affidavit based upon the personal knowledge of the affiant and showing:
1. the amount of the claim, so far as practicable, after allowing all just credits and set-offs;
2. facts establishing any one or more of the causes set forth in Section 4-101 of this Act;
3. the place of residence of the defendant, if known, and if not known, that upon diligent inquiry the affiant has been unable to ascertain the place of residence; and
4. facts establishing the cause of action against the defendant.
The plaintiff shall file an additional statement in writing, either embodied in such affidavit or separately, to the effect that the action invoked by such affidavit does or does not sound in tort and a designation of the return day for the summons to be issued in the action; and the court, if it is satisfied that the affidavit has established a prima facie case, shall enter an order for attachment.
In all actions sounding in tort, before an order for attachment is entered, the plaintiff, his or her agent or attorney, shall apply to the circuit court of the county in which the action is to be brought or is pending and be examined, under oath, by the court concerning the cause of action; and, thereupon, the court shall indorse upon the affidavit the amount of damages for which the order for attachment shall be entered, and no greater amount shall be claimed.
(Source: P.A. 83-707.)

(735 ILCS 5/4-105) (from Ch. 110, par. 4-105)
Sec. 4-105. Form of affidavit. Affidavits for attachment in courts may be substantially in the following form:
STATE OF ILLINOIS, )
) ss.
......... County )
A B, being duly sworn, says: That (here state if affiant is agent or attorney of the creditor; if the action is by an individual or corporation, the name of the individual or corporation, and if the action is by a firm, the name of the partners) has a just claim against (name of debtor), on account of (here state facts giving rise to the cause of action and amount of the claim), and the affiant believes (the name of the creditor) is entitled to recover of (name of debtor), after allowing all just credits and set-offs .... dollars and .... cents, which is now due, and that he, she or it has good reason to believe and does believe that (name of debtor) (here state facts which give rise to some one or more of the causes which authorize an attachment). (name of debtor) resides at (here state the residence of the debtor if known, or if not, that the affiant has made diligent inquiry and cannot ascertain his or her or its place of residence.)
Affiant has personal knowledge that the foregoing statements are true. ..... Subscribed and sworn to before me on this .... day of ....,....,

(735 ILCS 5/4-106) (from Ch. 110, par. 4-106)
Sec. 4-106. Designation of names. It shall be sufficient, in all cases of attachment, to designate defendants by their reputed names, by surnames, and joint defendants by their separate or partnership names, or by such names, styles or titles as they are usually known; and heirs, executors and administrators of deceased defendants shall be subject to the provisions of Part 1 of Article IV of this Act, in all cases in which it may be applicable to them.
(Source: P.A. 83-707.)

(735 ILCS 5/4-107) (from Ch. 110, par. 4-107)
Sec. 4-107. Bond. After the entry of an order for attachment, as hereinabove stated, the court shall take bond and sufficient security, payable to the People of the State of Illinois, for the use of the person or persons interested in the property attached, in double the sum sworn to be due, conditioned for satisfying all costs which may be awarded to such defendant, or to any others interested in the proceedings, and all damages and costs which shall be recovered against the plaintiff, for wrongfully obtaining the attachment order, which bond, with affidavit of the party complaining, or his, her or its agent or attorney, shall be filed in the court entering the order for attachment. Every order for attachment entered without a bond and affidavit taken, is hereby declared illegal and void, and shall be dismissed. Nothing herein contained shall be construed to require the State of Illinois, or any Department of Government thereof, or any State officer, to file a bond as plaintiff in any proceeding instituted under Part 1 of Article IV of this Act.
(Source: P.A. 99-744, eff. 8-5-16.)

(735 ILCS 5/4-108) (from Ch. 110, par. 4-108)
Sec. 4-108. Fixing of bond. The court, upon ex parte motion, without notice, supported by affidavit of the plaintiff, his or her agent or attorney, substantially describing the property to be attached, and the value thereof, may, if satisfied of the bona fides of the application and sufficiency of the bond under the circumstances of the case, including proposed garnishments, fix the amount of the bond in double the value of the property to be attached, instead of double the sum sworn to be due, and in such event the order shall direct the officer to attach such specifically described property, but the value of such property to be attached shall not be in excess of an amount sufficient to satisfy the debt claimed and costs. The court may require that such affidavit be supplemented by additional showing, by appraisal or otherwise, as to the value of such property, and may, upon motion of any party to the action claiming an interest in such property, either before or after actual attachment, require additional security, or order release of the attachment to the extent not covered by adequate double security.
(Source: P.A. 82-280.)

(735 ILCS 5/4-109) (from Ch. 110, par. 4-109)
Sec. 4-109. Condition of bond. The condition of the bond shall be applicable to additional certified copies of the order for attachment as well as to the first certified copy of the order for attachment and shall be substantially in the following form:
The condition of this obligation is such, that whereas the plaintiff has on (insert date) applied for an order for attachment in the above entitled action of .... against the estate of the above named ..... Now, if the .... shall prosecute the action with effect, or in the case of failure therein shall satisfy all costs which may be awarded to .... or to any person or persons interested in the property attached, and all damages and costs which shall be recovered against the plaintiff for wrongfully obtaining the order for attachment, then the above obligation to be void; otherwise to remain in full force and effect.
Additional bonds shall not be required for obtaining additional certified copies, except as provided in Section 4-115 of this Act.
(Source: P.A. 91-357, eff. 7-29-99.)

(735 ILCS 5/4-110) (from Ch. 110, par. 4-110)
Sec. 4-110. Order for attachment. The order for attachment required in the preceding section shall be directed to the sheriff (and, for purpose only of service of summons, to any person authorized to serve summons), or in case the sheriff is interested, or otherwise disqualified or prevented from acting, to the coroner of the county in which the action is commenced, and shall be made returnable on a return day designated by the plaintiff, which day shall not be less than 10 days or more than 60 days after its date. Such order shall order the officer to attach so much of the estate, real or personal, of the defendant, to be found in the county, as shall be of value sufficient to satisfy the debt and costs, according to the affidavit, but in case any specific property of the defendant, found in the county, shall be described in the order, then the officer shall attach the described property only, and no other property. Such estate or property shall be so attached in the possession of the officer to secure, or so to provide, that the same may be liable to further proceedings thereupon, according to law. The order shall also direct that the officer summon the defendant to appear and answer the complaint of the plaintiff in court at a specified time or, at defendant's option, to appear at any time prior thereto and move the court to set a hearing on the order for the attachment or affidavit; and that the officer also summon any specified garnishees, to be and appear in court at a specified time to answer to what may be held by them for the defendant.
(Source: P.A. 83-707.)

(735 ILCS 5/4-111) (from Ch. 110, par. 4-111)
Sec. 4-111. Attachment against joint debtors. In all cases where two or more persons are jointly indebted, either as partners or otherwise, and an affidavit is filed as provided in Part 1 of Article IV of this Act, so as to bring one or more of such joint debtors within its provisions, and amenable to an action for attachment, then the order for attachment shall be entered against the property and the effects of such as are so brought within the provisions of Part 1 of Article IV of this Act; and the officer shall be also directed to summon, all defendants to the action, whether the action for attachment is against them or not, to answer the action, as in other cases of joint defendants.
(Source: P.A. 83-707.)

(735 ILCS 5/4-112) (from Ch. 110, par. 4-112)
Sec. 4-112. Serving of order. Such officer shall without delay serve the order for attachment upon the property described in the order, or in the absence of such description, upon the lands, tenements, goods, chattels, rights, credits, moneys and effects of the debtor, or upon any lands and tenements in and to which such debtor has or may claim any equitable interest or title, of sufficient value to satisfy the claim sworn to, with costs of the action.
Except as provided in Section 4-116 of this Act, the order for attachment may be levied only in the county in which the order is entered, and by a proper officer of that county.
(Source: P.A. 83-707.)

(735 ILCS 5/4-113) (from Ch. 110, par. 4-113)
Sec. 4-113. Certificate of levy. When an order for attachment is levied upon any real estate, in any case, it shall be the duty of the officer making the levy to file a certificate of such fact with the recorder of the county where such land is situated; and from and after the filing of the same, such levy shall take effect, as to creditors and bona fide purchasers, without notice, and not before.
(Source: P.A. 83-707.)

(735 ILCS 5/4-114) (from Ch. 110, par. 4-114)
Sec. 4-114. Serving defendant. The officer shall also serve a certified copy of the order upon the defendant therein, if he or she can be found, in like manner as provided for service of summons in other civil cases. Such service upon the defendant shall be made as soon as possible after the entry of the order for attachment upon the property described in the order, but in no event later than 5 days thereafter. Failure to make such service upon the defendant within the time provided shall in the absence of good cause shown for such delay, be ground for vacating of the attachment order upon motion of the defendant made at any time. The return of the order shall state the particular manner in which the order was served. If the certified copy of the order is served upon the defendant less than 10 days before the return day thereof, the defendant shall not be compelled to appear or plead until 15 days after the return day designated in the order. The certified copy of the order for attachment may be served as a summons upon defendants wherever they may be found in the State, by any person authorized to serve process in like manner as summons in other civil cases.
(Source: P.A. 83-707.)

(735 ILCS 5/4-115) (from Ch. 110, par. 4-115)
Sec. 4-115. Additional certified copies. (a) When it appears by the return of the officer that the defendant or property of the defendant is not found, or that a garnishee designated by the order for attachment has not been served, additional certified copies of the order for attachment may be issued by the clerk of court on the application of the plaintiff.
(b) Additional certified copies of the order for attachment may also issue on the application of the plaintiff where the property attached, or the property found to be in the possession of the garnishee or garnishees, is not of a value sufficient to satisfy the claim sworn to, with costs of the action. The provisions of this subsection shall not be applicable to cases in which the court order describes specific property to be attached.
(c) When the order for attachment is directed against specific property of the defendant and only a portion of the property described is attached, or the property found to be in the possession of the garnishee or garnishees, is not of a value sufficient to satisfy the claim sworn to, with costs of action, a certified copy of the order for attachment against the remainder of the property described, may be issued by the clerk of court upon the application of the plaintiff. A certified copy of the order for attachment may also issue where additional specific property is desired to be attached, but before such certified copy shall issue the plaintiff shall furnish an additional bond in accordance with Section 4-108 of this Act, in double the value of the additional specific property. Where an order for attachment covering specific property has been entered, a certified copy of the order for attachment may be issued by the clerk of court on the application of the plaintiff directing the sheriff to attach sufficient property of the defendant, which, together with the specific property already attached, if any, will equal the amount of the plaintiff's claim, and before such certified copy shall issue the plaintiff shall furnish in accordance with Section 4-107 of this Act an additional bond in amount double the value of the additional property to be attached.
(d) When an additional certified copy is issued, the defendant shall be served, if he or she can be found, and return shall be made, and the same proceedings shall be had, as though such additional certified copy was the original certified copy.
(Source: P.A. 83-707.)

(735 ILCS 5/4-116) (from Ch. 110, par. 4-116)
Sec. 4-116. Pursuit of property. If the defendant, or any person for him or her, shall be in the act of removing any personal property, the officer may pursue and take the same in any county in this State, and return the same to the county from which such order for attachment issued.
(Source: P.A. 83-707.)

(735 ILCS 5/4-117) (from Ch. 110, par. 4-117)
Sec. 4-117. Serving on Sunday. If it shall appear, by the affidavit, that a debtor is actually absconding, or concealed, or stands in defiance of an officer duly authorized to arrest him or her on civil process, or has departed this State with the intention of having his or her effects and personal estate removed out of the State, or intends to depart with such intention, it shall be lawful for the clerk to issue, and sheriff or other officer to serve a certified copy of the order for attachment against such debtor, on a Sunday as on any other day.
(Source: P.A. 83-707.)

(735 ILCS 5/4-118) (from Ch. 110, par. 4-118)
Sec. 4-118. Certified copies of order to other county. The creditor may, at the same time, or at any time before judgment, cause a certified copy of an order for attachment to be issued to any other county in the State where the debtor may have property liable to be attached, which shall be levied as other certified copies of orders for attachment.
(Source: P.A. 83-707.)

(735 ILCS 5/4-119) (from Ch. 110, par. 4-119)
Sec. 4-119. Forthcoming bond. The officer serving the order for attachment shall take and retain the custody and possession of the property attached, to answer and abide by the judgment of the court, unless the person in whose possession the same is found shall enter into bond and security to the officer, to be approved by the officer, in double the value of the property so attached with condition that the estate and property shall be forthcoming to answer the judgment of the court in the action. The sheriff, or other officer shall return such bond to the court in which the action was brought, on the day to which such order for attachment is returnable.
(Source: P.A. 83-707.)

(735 ILCS 5/4-120) (from Ch. 110, par. 4-120)
Sec. 4-120. Bond or recognizance to pay judgment. Any defendant in attachment, desiring the return of property attached, may, at his or her option, instead of or in substitution for the bond required in the preceding section, give like bond and security, in a sum sufficient to cover the amount due sworn to in behalf of the plaintiff, with all interest, damages and costs of the action, conditioned that the defendant will pay the plaintiff the amount of the judgment and costs which may be entered against him or her in that action, on a final trial, within 90 days after such judgment shall be entered or a recognizance, in substance hereinabove stated, may be taken by the court, and filed of record, in which case the court shall approve of the security and the recognizance made to the plaintiff, and upon a forfeiture of such recognizance judgment may be entered and enforced as in other cases of recognizance. In either case, the attachment shall be dissolved, and the property taken restored, and all previous proceedings, either against the sheriff or against the garnishees, set aside, and the cause shall proceed as if the defendant had been seasonably served with a summons.
(Source: P.A. 83-707.)

(735 ILCS 5/4-121) (from Ch. 110, par. 4-121)
Sec. 4-121. Neglect of officer to take bond. If the sheriff fails to return a bond taken by virtue of the provisions of Part 1 of Article IV of this Act, or has neglected to take one when he or she ought to have done so, in any attachment entered under any of the provisions of Part 1 of Article IV of this Act, the plaintiff in the attachment may cause a rule to be entered at any time during the first 10 days after the day on which the order is returnable requiring the sheriff to return the bond; or in case no bond has been taken, to show cause why such bond was not taken. If the sheriff does not return the bond within one day thereafter, or show legal and sufficient cause why the bond has not been taken, judgment shall be entered against the sheriff for the amount of the plaintiff's claim, with costs of the action. Enforcement may thereupon be had after judgment is entered against the defendant in the attachment action.
(Source: P.A. 83-707.)

(735 ILCS 5/4-122) (from Ch. 110, par. 4-122)
Sec. 4-122. Neglect to return sufficient bond. The plaintiff may, within 30 days after the return of such bond, except to the sufficiency thereof, reasonable notice of such exception having been given to the sheriff or other officer who took the same, and if, upon hearing, the court shall adjudge such security insufficient, such sheriff shall be subject to the same judgment and recovery and have the same liberty of defense as if the sheriff had been made defendant in the attachment, unless good and sufficient security shall be given within such time as may be directed by the court, and enforcement may be had thereupon as in other cases of judgment for the payment of money. Whenever the judgment of the plaintiff, or any part thereof shall be paid or satisfied by any such sheriff, he or she shall have the same remedy against the defendant for the amount so paid by him or her as is now provided by law for bail against their principal where a judgment is paid or satisfied by them.
(Source: P.A. 82-280.)

(735 ILCS 5/4-123) (from Ch. 110, par. 4-123)
Sec. 4-123. Action on bond. If the plaintiff does not object to the bond taken by the sheriff, or the objections are not sustained, and such bond is forfeited, the plaintiff in the attachment may bring an action thereon in his or her own name, the same as if such bond had been assigned to him or her, and judgment shall be entered for the plaintiff against the obligors in the bond for the value of the property, or if the property is greater than the amount due upon the judgment, then for the amount due and costs of the action.
(Source: P.A. 82-280.)

(735 ILCS 5/4-124) (from Ch. 110, par. 4-124)
Sec. 4-124. Live stock. When any sheriff or other officer enforces an order for attachment by taking possession of horses, cattle or live stock, and the same are not immediately replevied or restored to the debtor, such officer shall provide sufficient sustenance for the support of such live stock until the live stock is sold or discharged from such attachment. The sheriff or other officer shall receive therefor a reasonable compensation, to be ascertained and determined by the court in which the attachment order was entered, and charged in the fee bill of such officer, and shall be collectible as part of the costs.
(Source: P.A. 83-707.)

(735 ILCS 5/4-125) (from Ch. 110, par. 4-125)
Sec. 4-125. Perishable property. When any goods and chattels are levied on by virtue for any order of attachment, and the sheriff or other officer having custody of such goods and chattels is of the opinion that they are of a perishable nature and in danger of immediate waste or decay, such sheriff or other officer shall demand that the plaintiff in such attachment obtain from the court which entered the order for attachment an order permitting such property to be sold not later than 24 hours after the levy has been made, upon due notice of sale to the defendant and to the public as the court in its order shall require. The money derived from such sale shall be applied to satisfy the judgment entered in the attachment action, and deposited with the clerk of the court to which the certified copy of the order for attachment is returnable.
If the plaintiff in the attachment fails or refuses to obtain such an order for sale of perishable property, the sheriff or other officer making the levy shall be absolved of all responsibility to any person for loss occasioned by the failure to sell or care for such perishable property. The demand of the sheriff or other officer shall be in writing and shall be delivered to the plaintiff or his or her attorney or agent, and to the defendant if found. If defendant is not found, a copy of the demand shall be posted on the premises where the perishable items are located. Plaintiff's motion for an order of sale of perishable property shall be treated as an emergency motion.
(Source: P.A. 83-707.)

(735 ILCS 5/4-126) (from Ch. 110, par. 4-126)
Sec. 4-126. Summoning garnishees. The sheriff or any other person authorized to serve summons shall, in like manner as summons are served in ordinary civil cases, summon, wherever they may be found in the State, the persons mentioned in such order for attachment as garnishees and all other persons whom the creditor shall designate as having any property, effects, choses in action or credits in their possession or power, belonging to the defendant, or who are in anyway indebted to such defendant, the same as if their names had been inserted in such order for attachment. The persons so summoned shall be considered as garnishees. The return shall state the names of all persons so summoned, and the date of such service on each.
Persons summoned as garnishees shall thereafter hold any property, effects, choses in action or credits in their possession or power belonging to the defendant which are not exempt, subject to the court's order in such proceeding, and shall not pay to the defendant any indebtedness owed to him or her subject to such order, and such property, effects, choses in action, credits and debts shall be considered to have been attached and the plaintiff's claim to have become a lien thereon pending such action.
(Source: P.A. 89-364, eff. 1-1-96.)

(735 ILCS 5/4-127) (from Ch. 110, par. 4-127)
Sec. 4-127. Notice by publication and mail. When it shall appear by the affidavit filed or by the return of the officer, that a defendant in any attachment action is not a resident of this State, or the defendant has departed from this State, or on due inquiry cannot be found, or is concealed within this State, so that the order for attachment cannot be served upon him or her, and that property of the defendant has been attached, or that persons having such property or effects, choses in action or credits belonging to defendant, or owing debts to him or her, have been summoned as garnishees, it shall be the duty of the clerk of the court in which the action is pending to give notice, by publication at least once in each week for 3 weeks successively, in some newspaper published in this State, most convenient to the place where the court is held, of such attachment or garnishment, and at whose action, against whose estate, for what sum, and before what court the same is pending, and that unless the defendant shall appear, give bail, and plead within the time limited for his or her appearance in such case, judgment will be entered, and the estate so attached or garnisheed sold or otherwise disposed of as provided by law. Such clerk shall, within 10 days after the first publication of such notice, send a copy thereof by mail, addressed to such defendant, if the place of residence is stated in such affidavit; and the certificate of the clerk that he or she has sent such notice in pursuance of this section, shall be evidence of that fact.
(Source: P.A. 83-707.)

(735 ILCS 5/4-128) (from Ch. 110, par. 4-128)
Sec. 4-128. Default. No default or proceeding shall be taken against any defendant not served with summons within the State and not appearing, unless the first publication or personal service outside of the State be at least 30 days prior to the day at which such default or proceeding is proposed to be taken.
(Source: P.A. 82-280.)

(735 ILCS 5/4-129) (from Ch. 110, par. 4-129)
Sec. 4-129. Continuance for want of publication. If for want of due publication or service the cause is continued, the same proceedings shall be had at a subsequent return day to be fixed by the court, as might have been had at the return day at which the certified copy of the order for attachment was returnable.
(Source: P.A. 83-707.)

(735 ILCS 5/4-130) (from Ch. 110, par. 4-130)
Sec. 4-130. Filing complaint. The complaint shall be filed 10 days before the return day of the certified copy of the order for attachment, and if so filed the defendant, subject to the provisions of Section 4-114 of this Act, shall file his or her answer or otherwise plead on or before that day. If the complaint is not so filed the defendant shall not be compelled to appear or answer until 15 days after the return day designated in the order for attachment and if the complaint is not filed within 5 days after the return day designated in the order for attachment the defendant may, in the discretion of the court have the action dismissed.
(Source: P.A. 83-707.)

(735 ILCS 5/4-131) (from Ch. 110, par. 4-131)
Sec. 4-131. Pleadings. The defendant may answer, denying the facts stated in the affidavit upon which the order for attachment was entered which answer shall be verified by affidavit; and if, upon the trial thereon, the issue is found for the plaintiff, the defendant may answer the complaint or file a motion directed thereto as in other civil cases, but if found for the defendant, the order for attachment shall be set aside, and the costs of the attachment shall be adjudged against the plaintiff, but the action shall proceed to final judgment as in other civil cases.
(Source: P.A. 83-707.)

(735 ILCS 5/4-132) (from Ch. 110, par. 4-132)
Sec. 4-132. Amendments. Subject to the requirements of Section 4-137 of this Act, no order for attachment shall be vacated, nor the property taken thereon restored, nor any garnishee discharged, nor any bond by him or her given canceled, nor any rule entered against the sheriff discharged, on account of any insufficiency of the original affidavit, order for attachment or attachment bond, if the plaintiff, or some credible person for him, her or it shall cause a legal and sufficient affidavit or attachment bond to be filed, or the order to be amended, in such time and manner as the court shall direct; and in that event the cause shall proceed as if such proceedings had originally been sufficient.
(Source: P.A. 83-707.)

(735 ILCS 5/4-133) (from Ch. 110, par. 4-133)
Sec. 4-133. Seeking wrong remedy not fatal. Where relief is sought under Part 1 of Article IV of this Act and the court determines, on motion directed to the pleadings, or on motion for summary judgment or upon trial, that the plaintiff has pleaded or established facts which entitle the plaintiff to relief but that the plaintiff has sought the wrong remedy, the court shall permit the pleadings to be amended, on just and reasonable terms, and the court shall grant the relief to which plaintiff is entitled on the amended pleadings or upon the evidence. In considering whether a proposed amendment is just and reasonable, the court shall consider the right of the defendant to assert additional defenses, to demand a trial by jury, to plead a counterclaim or third party complaint, and to order the plaintiff to take additional steps which were not required under the pleadings as previously filed.
(Source: P.A. 82-280.)

(735 ILCS 5/4-134) (from Ch. 110, par. 4-134)
Sec. 4-134. Intervention. In all cases of attachment, any person, other than the defendant, claiming the property attached, or garnisheed may intervene, verifying his or her petition by affidavit, without giving bond, but such property shall not thereby be replevied; and the court shall immediately (unless good cause be shown by either party for a continuance) direct a jury to be impaneled to inquire into the right of the property. In all cases where the jury finds for the claimant, and that such claimant is also entitled to the possession of all or any part of such property, the court shall enter judgment for such claimant accordingly and order the property attached or garnisheed to which such claimant is entitled to be delivered to such claimant, and the payment of his or her costs in such action. In cases where the jury finds for a claimant but further finds that such claimant is not then entitled to the possession of any such property, such claimant shall be entitled to his or her costs; and where the jury find for the plaintiff in the attachment, such plaintiff shall recover his or her costs against such claimant. If such claimant is a non-resident of the State he or she shall file security for costs as in cases of non-resident plaintiffs.
(Source: P.A. 82-280.)

(735 ILCS 5/4-135) (from Ch. 110, par. 4-135)
Sec. 4-135. Counterclaim. Any defendant against whom an order for attachment is entered under Part 1 of Article IV of this Act, may avail himself or herself of any counterclaim as provided in Section 2-608 of this Act.
(Source: P.A. 83-707.)

(735 ILCS 5/4-136) (from Ch. 110, par. 4-136)
Sec. 4-136. Substitution of parties. The provisions in regard to joinder, nonjoinder or misjoinder of parties applicable to other civil cases, shall be applicable to attachment proceedings; and when any action has been commenced in the name of the wrong party as plaintiff, the court, if satisfied that it has been so commenced through mistake, and that it is necessary for the determination of the real matter in dispute so to do, may allow any other party or parties to be substituted.
No change of parties made, or any other amendment made by order of court, shall impair any previous attachment of the estate of any defendant remaining in the action, nor impair any recognizance or bond given by any party remaining either as against the defendant, defendants, his, hers, its, or their sureties. No sureties shall be released by reason of any amendment made by order of court.
(Source: P.A. 83-707.)

(735 ILCS 5/4-137) (from Ch. 110, par. 4-137)
Sec. 4-137. Prompt hearing. At any time after the entry of an order for attachment, upon motion of the defendant, the court shall set a hearing on the order or affidavit. The hearing shall be held as soon as possible after the motion by the defendant, but shall not be more than 5 days after service of notice on the plaintiff.
At the hearing, either party may introduce affidavits or oral testimony. The order for attachment shall be vacated unless the plaintiff shows by a preponderance of evidence that a cause for the entry of the order exists, and unless the plaintiff demonstrates to the court the probability that he, she or it will ultimately prevail in the action.
(Source: P.A. 83-707.)

(735 ILCS 5/4-138) (from Ch. 110, par. 4-138)
Sec. 4-138. Proceedings in aid. Upon the return of certified copies of orders for attachment issued in aid of actions pending, unless it shall appear that the defendant or defendants have been served with process in the original action, notice of the pendency of the action, and of the issue and levy of the order for attachment, shall be given as is required in cases of original attachment; and such notification shall be sufficient to entitle the plaintiff to judgment, and the right to proceed thereon against the property and estate attached, and against garnishees, in the same manner and with like effect as if the action had been commenced as an original action for attachment.
(Source: P.A. 83-707.)

(735 ILCS 5/4-139) (from Ch. 110, par. 4-139)
Sec. 4-139. Effect of judgment. When the defendant has been served with the order for attachment, or appears in the action, the judgment shall have the same force and effect as in other civil cases; and enforcement may be had thereon, not only against the property attached, but the other property of the defendant.
(Source: P.A. 83-707.)

(735 ILCS 5/4-140) (from Ch. 110, par. 4-140)
Sec. 4-140. Judgment by default. When the defendant is notified as hereinabove stated, but not served with an order for attachment within the State, and does not appear and answer the action, judgment by default may be entered, which may be proceeded upon to final judgment as in other cases of default, but in no case shall judgment be entered against the defendant for a greater sum than appears, by the affidavit of the plaintiff, to have been due at the time of obtaining the order for attachment, with interest, damages and costs; and such judgment shall bind, and enforcement had against the property, credits and effects attached, and such judgment shall not be enforced from any other property of the defendant; nor shall such judgment be any evidence of debt against the defendant in any subsequent cases.
(Source: P.A. 83-707.)

(735 ILCS 5/4-141) (from Ch. 110, par. 4-141)
Sec. 4-141. Property levied upon. The property attached may be levied upon by judgment entered in the attachment action, whether in the possession of the officer or secured by bond as provided in Part 1 of Article IV of this Act, and shall be sold as other property levied upon for the enforcement of a judgment for the payment of money.
(Source: P.A. 82-783.)

(735 ILCS 5/4-142) (from Ch. 110, par. 4-142)
Sec. 4-142. Division of proceeds. All judgments for the payment of money in actions for attachment against the same defendant, returnable on the same day, and all judgments in other civil cases or orders for attachment against such defendant, recovered within 30 days from the day when the judgment in the first attachment upon which judgment is recovered is entered, shall share pro rata, according to the amount of the several judgments, in the proceeds of the property attached, either in the possession of a garnishee or otherwise. If the property is attached while the defendant is removing the same or after the same has been removed from the county, and the same is overtaken and returned, or while the same is secreted by the defendant, or placed out of his or her possession for the purpose of defrauding his or her creditors, the court may allow the creditor or creditors through whose diligence the same has been secured a priority over other attachment or judgment creditors.
(Source: P.A. 83-707.)

(735 ILCS 5/4-143) (from Ch. 110, par. 4-143)
Sec. 4-143. Officer to divide proceeds. Upon issuing a certified copy of a judgment for the enforcement thereof against any property attached, the proceeds of which shall be required to be divided, the clerk shall, at the same time, prepare and deliver to the sheriff or other officer to whom the certified copy of the judgment is delivered, a statement of all judgments, with the costs thereon, which shall be entitled to share in such proceeds, and when any judgment creditor shall have been allowed a priority over the other judgment creditors, the same shall be stated. Upon the receipt of such proceeds by the sheriff or other officer, he or she shall divide and pay over the same to the several judgment creditors entitled to share in the same in the proportion they shall be entitled thereto.
(Source: P.A. 82-280.)

(735 ILCS 5/4-144) (from Ch. 110, par. 4-144)
Sec. 4-144. Payment into court. The court may, at any time before the proceeds of any attached property have been paid over to the judgment creditors, order the whole or any part thereof to be deposited with the clerk of the court, and the court may enter any and all orders concerning the same as it deems just.
(Source: P.A. 82-280.)

(735 ILCS 5/4-145) (from Ch. 110, par. 4-145)
Sec. 4-145. Sale of live stock. When any live stock is levied upon in any attachment proceeding, the plaintiff may apply to the court in which the action is pending for an order of sale thereof, and if it shall appear that the stock is fit for market, or that if not sold will depreciate in value, then the court shall order a sale of the property on such terms as shall seem proper, and the proceeds shall be deposited with the clerk of the court in which the action is pending until determined by the court, and then be paid to the successful party in the action.
(Source: P.A. 82-280.)

(735 ILCS 5/Art. IV Pt. 2 heading)

(735 ILCS 5/4-201) (from Ch. 110, par. 4-201)
Sec. 4-201. Liens in general. Every sail vessel, steamboat, steam dredge, tug boat, scow, canal boat, barge, lighter, and other water craft of above five tons burthen, used or intended to be used in navigating the waters or canals of this State, or used in trade and commerce between ports and places within this State, or having their home port in this State, shall be subject to a lien thereon, which lien shall extend to the tackle, apparel and furniture of such craft, as follows:
1. For all debts contracted by the owner or part

owner, master, clerk, steward, agent or ship's husband of such craft, on account of supplies and provisions furnished for the use of such water craft, on account of work done or services rendered on board of such craft by any seaman, master or other employee thereof, or on account of work done or materials furnished by mechanics, tradesmen or others, in or about the building, repairing, fitting, furnishing or equipping such craft.

2. For all sums due for wharfage, anchorage or dock

hire, including the use of dry docks.

3. For sums due for towage, labor at pumping out or

raising, when sunk or disabled, and to shipshusband or agent of such water craft, for disbursement due by the owner on account of such water craft.

4. For all damages arising for the nonperformance of

any contract of affreightment, or of any contract touching the transportation of property entered into by the master, owner, agent or consignee of such water craft, where any such contract is made in this state.

5. For all damages arising from injuries done to

persons or property by such water craft, whether the same are aboard said vessel or not, where the same shall have occurred through the negligence or misconduct of the owner, agent, master or employee thereon; but the craft shall not be liable for any injury or damage received by one of the crew from another member of the crew.

(Source: P.A. 95-331, eff. 8-21-07.)

(735 ILCS 5/4-202) (from Ch. 110, par. 4-202)
Sec. 4-202. Lien on goods for freight. There shall also be a lien upon the goods, wares and merchandise shipped, taken in and put aboard any such water craft for sums due for freight, advanced charges and demurrage, which shall be collected against the goods, wares and merchandise in the same manner as hereinafter provided in Part 2 of Article IV of this Act, in cases of sums due against such water craft.
(Source: P.A. 83-707.)

(735 ILCS 5/4-203) (from Ch. 110, par. 4-203)
Sec. 4-203. Limitation. Any such lien may be enforced in the manner herein provided at any time within 5 years. However, no creditor shall be allowed to enforce such lien as against, or to the prejudice of any other creditor or subsequent incumbrancer, or bona fide purchaser, unless proceedings are instituted to enforce such lien within 9 months after the indebtedness accrues or becomes due.
(Source: P.A. 82-280.)

(735 ILCS 5/4-204) (from Ch. 110, par. 4-204)
Sec. 4-204. Complaint. The person claiming to have a lien under the provisions of Part 2 of Article IV of this Act may file in the circuit court, in the county where any such water craft may be found, a complaint, setting forth the nature of his or her claim, the amount due after allowing all payments and just offsets, the name of the water craft, and the name and residence of each owner known to the plaintiff; and when any owner or his or her place of residence is not known to the plaintiff, he or she shall so state, and that he or she has made inquiry and is unable to ascertain the same, which complaint shall be verified by the affidavit of the plaintiff or his or her agent or attorney. If the claim is upon an account or instrument in writing, a copy of the same shall be attached to the complaint.
(Source: P.A. 82-280.)

(735 ILCS 5/4-205) (from Ch. 110, par. 4-205)
Sec. 4-205. Bond. The plaintiff, or his or her agent or attorney, shall also file with such complaint a bond, payable to the owner of the craft to be attached, or, if unknown, to the unknown owners thereof, in at least double the amount of the claim, with security to be approved by the court, conditioned that the plaintiff shall prosecute his or her action with effect, or, in case of failure therein, will pay all costs and damages which the owner or other person interested in such water craft may sustain, in consequence of the wrongful suing out of such attachment, which bond may be sued by any owner or person interested, in the same manner as if it had been given to such person by his or her proper name. Only such persons shall be required to join in such suit as have a joint interest. Others may allege breaches and have assessment of damages, as in other actions on penal bonds.
(Source: P.A. 84-631.)

(735 ILCS 5/4-206) (from Ch. 110, par. 4-206)
Sec. 4-206. Designation of defendants. Upon the filing of such complaint and bond, the court shall enter an order for attachment against the owners of such water craft, directed to the sheriff of the county, or other officer if the sheriff is disqualified or unavailable to attach such water craft. Such owners may be designated by their reputed names, by surnames, and joint defendants by their separate or partnership names, or by such names, styles or titles as they are usually known. If the name of any owner is unknown, he or she may be designated as unknown owner.
(Source: P.A. 84-631.)

(735 ILCS 5/4-207) (from Ch. 110, par. 4-207)
Sec. 4-207. Order. The order shall command the sheriff or other officer to attach the vessel, its tackle, apparel and furniture, to satisfy such claim and costs, and all such claims as shall be exhibited against such vessel according to law, and having attached the same, to summon the owners of such vessel, to be and appear before the court on a specified date to answer what may be claimed against them and the vessel.
(Source: P.A. 82-280.)

(735 ILCS 5/4-208) (from Ch. 110, par. 4-208)
Sec. 4-208. Serving of order. The sheriff or other officer to whom such order for attachment is directed shall forthwith serve a certified copy of the order upon such defendant as summons is served in other civil cases, and attaching the vessel, her tackle, apparel and furniture, and shall keep the same until disposed of as hereinafter provided. The sheriff or other officer shall also, on or before the return day in such order, or at any time after the service thereof, make a return to the court, stating therein particularly his or her doings in the premises, and shall make, subscribe and annex thereto a just and true inventory of all the property so attached.
(Source: P.A. 83-707.)

(735 ILCS 5/4-209) (from Ch. 110, par. 4-209)
Sec. 4-209. Only one attachment. Whenever such order for attachment is entered and served, no other order for attachment shall be entered against the same water craft, unless the first attachment is discharged, or the vessel is bonded.
(Source: P.A. 83-707.)

(735 ILCS 5/4-210) (from Ch. 110, par. 4-210)
Sec. 4-210. Notice by publication and mail. Upon return being made to such order, unless the vessel has been bonded, as hereinafter provided, the clerk shall immediately cause notice to be given in the same manner as required in other cases of attachment. The notice shall contain, in addition to that required in other cases of attachment, a notice to all persons to intervene for their interests on a day certain, or that the claim will be heard ex parte.
(Source: P.A. 83-707.)

(735 ILCS 5/4-211) (from Ch. 110, par. 4-211)
Sec. 4-211. Seeking wrong remedy not fatal. Where relief is sought under Part 2 of Article IV of this Act and the court determines, on motion directed to the pleadings, or on motion for summary judgment or upon trial, that the plaintiff has pleaded or established facts which entitle the plaintiff to relief but that the plaintiff has sought the wrong remedy, the court shall permit the pleadings to be amended, on just and reasonable terms, and the court shall grant the relief to which the plaintiff is entitled on the amended pleadings or upon the evidence. In considering whether a proposed amendment is just and reasonable, the court shall consider the right of the defendant to assert additional defenses, to demand a trial by jury, to plead a counterclaim or third party complaint, and to order the plaintiff to take additional steps which were not required under the pleadings as previously filed.
(Source: P.A. 82-280.)

(735 ILCS 5/4-212) (from Ch. 110, par. 4-212)
Sec. 4-212. Intervention. Any person having a lien upon or any interest in the water craft attached, may intervene to protect such interest, by filing a petition, entitled an intervening petition; and any person interested may be made a defendant at his or her request, or that of any party to the action, and may defend any petition by filing an answer as hereinafter provided, and giving security, satisfactory to the court, to pay any costs arising from such defense; and upon the filing of any intervening petition, a summons, as hereinbefore provided, shall issue; and if the same shall be returned not served, notice by publication may be given as hereinabove stated and several intervening petitioners may be united with each other, or the original, in one notice.
(Source: P.A. 82-280.)

(735 ILCS 5/4-213) (from Ch. 110, par. 4-213)
Sec. 4-213. Bond by intervenor. Any person intervening to enforce any lien or claims adverse to the owners of the craft attached shall, at the time of filing the petition, file with the clerk a bond as in the case of original attachment.
(Source: P.A. 82-280.)

(735 ILCS 5/4-214) (from Ch. 110, par. 4-214)
Sec. 4-214. Intervening petition. Intervening petitions may be filed at any time before the vessel is bonded, as provided in Section 4-216 of this Act, or, if the same is not so bonded, before order for distribution of the proceeds of the sale of the craft, and the same proceeding shall thereupon be had as in the case of claims filed before sale.
(Source: P.A. 82-280.)

(735 ILCS 5/4-215) (from Ch. 110, par. 4-215)
Sec. 4-215. Liens not filed cease. All liens upon any water craft which are not filed hereunder before sale under judgment, as hereinafter provided, shall cease.
(Source: P.A. 82-280.)

(735 ILCS 5/4-216) (from Ch. 110, par. 4-216)
Sec. 4-216. Bonding vessel. The owner, his or her agent or attorney, or any other person interested in such water craft, desiring the return of the property attached, having first given notice to the plaintiff, his or her agent or attorney, of his or her intention to bond the same, may, at any time before judgment, file with the court in which the action is pending, a bond to the parties, having previously filed a complaint or intervening petition against such craft, in a penalty at least double the aggregate of all sums alleged to be due the several plaintiffs or intervening petitioners, with security to be approved by the court, conditioned that the obligors will pay all moneys adjudged to be due such claimants, with costs of the action.
(Source: P.A. 82-280.)

(735 ILCS 5/4-217) (from Ch. 110, par. 4-217)
Sec. 4-217. Appraisement - Restitution - Sale. If the owner, his or her agent or attorney, or other party in interest, so elect, in place of bonding, as heretofore provided, such person may apply to the court upon like notice, for an order of appraisement of such water-craft so seized, by three competent persons to be appointed by the court and named in the order, and upon such party depositing with the clerk the amount of such appraisement in money, or executing or filing with the clerk a bond for such amount, executed as provided in the preceding section, the court shall enter an order of restitution, as provided in the next section, and if the claimant of such water-craft shall decline any such application, or neglect within 20 days to accept such appraisement and make the deposit, or give bond as hereinabove stated, or the property seized shall be liable to decay, depreciation or injury from delay, the court, in its discretion, may order the same or part thereof to be sold, and the proceeds thereof to be brought into court to abide the results of the action.
(Source: P.A. 84-631.)

(735 ILCS 5/4-218) (from Ch. 110, par. 4-218)
Sec. 4-218. Order of restitution. Upon receiving a bond or deposit, as provided in either of the foregoing sections, the court shall enter an order of restitution, directing the officer who attached the water-craft to deliver the same to the person from whose possession it was taken, and the water-craft shall be discharged from all the liens secured by such bond or deposit, unless the court, upon motion, orders it again into custody on account of the insufficiency or insolvency of the surety.
(Source: P.A. 84-631.)

(735 ILCS 5/4-219) (from Ch. 110, par. 4-219)
Sec. 4-219. Additional security. If any plaintiff or intervening petitioner, at any time, deems his or her security insufficient, or has become imperiled, he or she may, by motion supported by affidavit filed, and upon notice served with copy of such affidavit and motion, move the court to direct the giving of additional security, which motion shall be promptly heard and determined, and such order made therein as justice shall require; and the court may enforce all orders so made by attachment for contempt against persons, or by orders against such water-craft, or otherwise.
(Source: P.A. 83-707.)

(735 ILCS 5/4-220) (from Ch. 110, par. 4-220)
Sec. 4-220. Answer - Default. Within 3 days after the return day of summons - if personally served 10 days before the day on which it is returnable, or within 13 days after such return day, if personally served less than 10 days prior thereto, or if not personally served, then within the time prescribed in the published notice - the owner or any person interested adversely to the claims mentioned in the notice, unless on cause shown, further time shall be allowed by the court, shall plead to the complaint as in other civil cases. If an answer is filed, the answer shall respond completely and distinctly to each allegation of the complaint, and shall be supported by affidavit. If no such answer or motion, together with an affidavit is filed within the time above specified, the plaintiff is entitled to an order of default, and the claim may be proved and judgment entered as in other civil cases.
(Source: P.A. 82-280.)

(735 ILCS 5/4-221) (from Ch. 110, par. 4-221)
Sec. 4-221. Judgment when vessel discharged. If, after trial, judgment is entered in favor of the plaintiff, and the water craft has been discharged from custody as herein provided, the judgment shall be entered against the principal and sureties in the bond. In no case shall the judgment exceed the penalty of the bond, and the subsequent proceedings shall be the same as now provided by law in actions in personam. If the release has been upon deposit, the judgment shall be paid out of the deposit.
(Source: P.A. 83-707.)

(735 ILCS 5/4-222) (from Ch. 110, par. 4-222)
Sec. 4-222. Judgment when vessel in custody. In case the water craft has not been discharged from custody, the judgment shall be that the same, with the appurtenances, be sold at public sale by the sheriff, after notice of the time and place of the sale, published as herein required in cases of seizure, at least 10 days before such sale. In case of petition filed prior to distribution, the judgment shall be for payment out of the proceeds of sale, and in case of claims filed against surplus proceeds, the judgment, if in favor of the petitioner, shall, in substance, affirm the claim to be sustained, and direct payment thereof from the surplus proceeds.
(Source: P.A. 83-707.)

(735 ILCS 5/4-223) (from Ch. 110, par. 4-223)
Sec. 4-223. Order of sale. The court shall thereupon enter an order of sale, commanding the sheriff to sell such water craft as directed in the judgment, and to return the certified copy of the order of sale within 24 hours after the sale, with his or her doings in the premises, and with proof by affidavit of the requisite notice, with a copy of such notice.
(Source: P.A. 82-280.)

(735 ILCS 5/4-224) (from Ch. 110, par. 4-224)
Sec. 4-224. Proceedings on sale. It shall be the duty of the sheriff, upon receiving the amount of the bid at any sale, either before or after judgment, from the purchaser, or in case the purchaser is the plaintiff or an intervenor, upon receiving so much of the bid as the court directs by order, reference being had to the relative amount of the buyer's claim, to deliver such water craft and appurtenances to the purchaser, with a bill of sale thereof, and to return and to deliver to the clerk of court the amount received on such sale.
(Source: P.A. 82-280.)

(735 ILCS 5/4-225) (from Ch. 110, par. 4-225)
Sec. 4-225. Bill of sale. A copy of the last enrollment, if any, of such water craft shall be recited in the bill of sale if such copy can be obtained, and a copy of the judgment, with the order of sale, or if such craft is sold pursuant to an order before judgment, a copy of such order shall also be recited in such bill of sale, certified by the clerk, under the seal of the court; and such bill of sale shall be full and complete evidence of the regularity of the judgment or order and sale, in all courts and places, and shall supersede the necessity of any other proof thereof to validate the bill of sale; and all bills of sale containing such recital, and supported by such proof, are effectual to pass the title of such water craft.
(Source: P.A. 82-280.)

(735 ILCS 5/4-226) (from Ch. 110, par. 4-226)
Sec. 4-226. Distribution. The sum delivered by the sheriff to the clerk of court as above set out, shall be distributed by the court upon motion of any party in interest of record, and due notice to the other parties, and after the following manner:
First - The costs accruing upon all complaints filed before distribution, and on which judgment is or may be thereafter entered in favor of plaintiff.
Second - Seamen's (which term shall include the master) wages due upon the last two voyages, or if shipped by the month the last two months.
Third - All other claims filed prior to order of distribution on which judgment may be entered in favor of plaintiff, together with whatever balance may be due seamen.
(Source: P.A. 83-707.)

(735 ILCS 5/4-227) (from Ch. 110, par. 4-227)
Sec. 4-227. Remnants. Any portion of the sum so paid by the sheriff to the clerk, or of a deposit remaining after such distribution as hereinabove provided, shall be denominated remnants and surplus proceeds, and where any claim or complaint is filed against the same as provided in Part 2 of Article IV of this Act, distribution shall be directed by the court after judgment upon motion and notice, as provided in Section 4-226 of this Act, and after the following order:
First - All costs upon claims passing into judgment which were filed after distribution.
Second - All other liens enforceable under Part 2 of Article IV of this Act against the water craft prior to distribution.
Third - All claims upon mortgages of such water craft or other incumbrances by the owner, in proportion to the interest they cover and priority.
Fourth - Upon petition of the creditor, all judgments against the owner, and which ought equitably to be paid out of the proceeds in preference to the owner.
Fifth - The owner.
(Source: P.A. 91-357, eff. 7-29-99.)

(735 ILCS 5/4-228) (from Ch. 110, par. 4-228)
Sec. 4-228. Power of court in distribution. In case the sum for which the water craft is sold is sufficient to pay all the claims filed before distribution, with costs thereon, and an appeal is taken as provided by law, the court may order distribution of such portion of the sum brought on sale upon judgments unappealed from as may seem just and proper.
(Source: P.A. 82-280.)



Article V - Costs

(735 ILCS 5/Art. V heading)

(735 ILCS 5/5-101) (from Ch. 110, par. 5-101)
Sec. 5-101. Security for costs. In all actions in any court on official bonds for the use of any person, actions on the bonds of executors, administrators or guardians, qui tam actions, actions on a penal statute, and in all civil actions, where the plaintiff, or person for whose use an action is to be commenced, is not a resident of this State, the plaintiff, or person for whose use the action is to be commenced, shall, before he or she institutes such action, file, or cause to be filed, with the clerk of the court in which the action is to be commenced, security for costs, substantially in the following form:
A B v. C D - (Title of court.)
I, (E.F.) enter myself security for all costs which may accrue in the above entitled action.
Dated this .... day of ...., .....

(735 ILCS 5/5-102) (from Ch. 110, par. 5-102)
Sec. 5-102. Approval - Effect of bond. Such instrument shall be signed by some responsible person, being a resident of this State, and be approved by the clerk, and shall bind such person to pay all costs which may accrue in such action, either to the opposing party or to any of the officers of the court in which the action is commenced, or to which it is removed by change of place of trial or appeal.
(Source: P.A. 83-707.)

(735 ILCS 5/5-103) (from Ch. 110, par. 5-103)
Sec. 5-103. Dismissal for want of security. If any such action is commenced without filing such written instrument, the court, on motion, shall dismiss the same, and the attorney of the plaintiff shall pay all costs accruing thereon, unless the security for costs is filed within such time as is allowed by the court, and when so filed it shall relate back to the commencement of the action; the right to require security for costs shall not be waived by any proceeding in the action.
(Source: P.A. 83-707.)

(735 ILCS 5/5-104) (from Ch. 110, par. 5-104)
Sec. 5-104. Events after filing action. If at any time after the commencement of any action by a resident of this state, he or she becomes non-resident; or if in any case the court is satisfied that any plaintiff is unable to pay the costs of the action, or that he or she is so unsettled as to endanger the officers of the court with respect to their legal claims, it shall be the duty of the court, on motion of the defendant or any officer of the court, to order the plaintiff, on or before a day in such order stated, to give security for the payment of costs in such action. If such plaintiff neglects or refuses, on or before the day in such order stated, to file a written instrument of some responsible person, being a resident of this state, whereby he or she shall bind himself or herself to pay all costs which have accrued, or may accrue in such action, the court shall, on motion, dismiss the action. The defendant or officer making such motion shall file therewith his or her affidavit, or the affidavit of some credible person, stating that he or she has reason to believe, and does believe, that in case such action is prosecuted to a conclusion, a judgment will be entered against such plaintiff for such costs.
(Source: P.A. 83-707.)

(735 ILCS 5/5-105) (from Ch. 110, par. 5-105)
Sec. 5-105. Leave to sue or defend as an indigent person.
(a) As used in this Section:
(1) "Fees, costs, and charges" means payments imposed

on a party in connection with the prosecution or defense of a civil action, including, but not limited to: filing fees; appearance fees; fees for service of process and other papers served either within or outside this State, including service by publication pursuant to Section 2-206 of this Code and publication of necessary legal notices; motion fees; jury demand fees; charges for participation in, or attendance at, any mandatory process or procedure including, but not limited to, conciliation, mediation, arbitration, counseling, evaluation, "Children First", "Focus on Children" or similar programs; fees for supplementary proceedings; charges for translation services; guardian ad litem fees; charges for certified copies of court documents; and all other processes and procedures deemed by the court to be necessary to commence, prosecute, defend, or enforce relief in a civil action.

(2) "Indigent person" means any person who meets one

or more of the following criteria:

(i) He or she is receiving assistance under one

or more of the following public benefits programs: Supplemental Security Income (SSI), Aid to the Aged, Blind and Disabled (AABD), Temporary Assistance for Needy Families (TANF), Food Stamps, General Assistance, Transitional Assistance, or State Children and Family Assistance.

(ii) His or her available income is 125% or less

of the current poverty level as established by the United States Department of Health and Human Services, unless the applicant's assets that are not exempt under Part 9 or 10 of Article XII of this Code are of a nature and value that the court determines that the applicant is able to pay the fees, costs, and charges.

(iii) He or she is, in the discretion of the

court, unable to proceed in an action without payment of fees, costs, and charges and whose payment of those fees, costs, and charges would result in substantial hardship to the person or his or her family.

(iv) He or she is an indigent person pursuant to

Section 5-105.5 of this Code.

(b) On the application of any person, before, or after the commencement of an action, a court, on finding that the applicant is an indigent person, shall grant the applicant leave to sue or defend the action without payment of the fees, costs, and charges of the action.
(c) An application for leave to sue or defend an action as an indigent person shall be in writing and supported by the affidavit of the applicant or, if the applicant is a minor or an incompetent adult, by the affidavit of another person having knowledge of the facts. The contents of the affidavit shall be established by Supreme Court Rule. The court shall provide, through the office of the clerk of the court, simplified forms consistent with the requirements of this Section and applicable Supreme Court Rules to any person seeking to sue or defend an action who indicates an inability to pay the fees, costs, and charges of the action. The application and supporting affidavit may be incorporated into one simplified form. The clerk of the court shall post in a conspicuous place in the courthouse a notice no smaller than 8.5 x 11 inches, using no smaller than 30-point typeface printed in English and in Spanish, advising the public that they may ask the court for permission to sue or defend a civil action without payment of fees, costs, and charges. The notice shall be substantially as follows:
"If you are unable to pay the fees, costs, and

charges of an action you may ask the court to allow you to proceed without paying them. Ask the clerk of the court for forms."

(d) The court shall rule on applications under this Section in a timely manner based on information contained in the application unless the court, in its discretion, requires the applicant to personally appear to explain or clarify information contained in the application. If the court finds that the applicant is an indigent person, the court shall enter an order permitting the applicant to sue or defend without payment of fees, costs, or charges. If the application is denied, the court shall enter an order to that effect stating the specific reasons for the denial. The clerk of the court shall promptly mail or deliver a copy of the order to the applicant.
(e) The clerk of the court shall not refuse to accept and file any complaint, appearance, or other paper presented by the applicant if accompanied by an application to sue or defend in forma pauperis, and those papers shall be considered filed on the date the application is presented. If the application is denied, the order shall state a date certain by which the necessary fees, costs, and charges must be paid. The court, for good cause shown, may allow an applicant whose application is denied to defer payment of fees, costs, and charges, make installment payments, or make payment upon reasonable terms and conditions stated in the order. The court may dismiss the claims or defenses of any party failing to pay the fees, costs, or charges within the time and in the manner ordered by the court. A determination concerning an application to sue or defend in forma pauperis shall not be construed as a ruling on the merits.
(f) The court may order an indigent person to pay all or a portion of the fees, costs, or charges waived pursuant to this Section out of moneys recovered by the indigent person pursuant to a judgment or settlement resulting from the civil action. However, nothing in this Section shall be construed to limit the authority of a court to order another party to the action to pay the fees, costs, or charges of the action.
(g) A court, in its discretion, may appoint counsel to represent an indigent person, and that counsel shall perform his or her duties without fees, charges, or reward.
(h) Nothing in this Section shall be construed to affect the right of a party to sue or defend an action in forma pauperis without the payment of fees, costs, or charges, or the right of a party to court-appointed counsel, as authorized by any other provision of law or by the rules of the Illinois Supreme Court.
(i) The provisions of this Section are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 97-689, eff. 6-14-12; 97-813, eff. 7-13-12.)

(735 ILCS 5/5-105.5)
Sec. 5-105.5. Representation by civil legal services provider.
(a) As used in this Section:
"Civil legal services" means legal services in noncriminal matters provided without charge to indigent persons who have been found eligible under financial eligibility guidelines established by the civil legal services provider.
"Civil legal services provider" means a not-for-profit corporation that (i) employs one or more attorneys who are licensed to practice law in the State of Illinois and who directly provide free civil legal services or (ii) is established for the purpose of providing free civil legal services by an organized panel of pro bono attorneys.
"Court-sponsored pro bono program" means a pro bono program established by or in partnership with a court in this State for the purpose of providing free civil legal services by an organized panel of pro bono attorneys.
"Eligible client" means an indigent person who has been found eligible for civil legal services by a civil legal services provider or court-sponsored pro bono program.
"Indigent person" means a person whose income is 125% or less of the current official federal poverty income guidelines or who is otherwise eligible to receive civil legal services under the eligibility guidelines of the civil legal services provider or court-sponsored pro bono program.
(b) When a party is represented in a civil action by a civil legal services provider or attorney in a court-sponsored pro bono program, all fees and costs relating to filing, appearing, transcripts on appeal, and service of process shall be waived without the necessity of a motion for that purpose, and the case shall be given an index number or other appropriate filing number, provided that (i) a determination has been made by the civil legal services provider or attorney in a court-sponsored pro bono program that the party is an indigent person and (ii) an attorney's certification that that determination has been made is filed with the clerk of the court along with the complaint, the appearance, or any other paper that would otherwise require payment of a fee.
(c) The changes made to this Section by this amendatory Act of the 98th General Assembly apply to all actions commenced on or after July 1, 2013. The changes made to this Section by this amendatory Act of the 98th General Assembly also apply to all actions pending on or after the effective date of this amendatory Act of the 98th General Assembly, but only with respect to fees and costs that become due in those actions after July 1, 2013.
(Source: P.A. 98-351, eff. 8-15-13.)

(735 ILCS 5/5-106) (from Ch. 110, par. 5-106)
Sec. 5-106. Lien of officer. Where any person has been permitted by any court to commence and prosecute or to defend an action as a poor person without the payment of costs and expenses, the clerk of the court and the sheriff shall each have a lien upon every claim, including every claim for unliquidated damages, asserted in such action by the party who has thus been permitted to sue or defend as a poor person, and upon the proceeds thereof, for the amount of all fees and charges, becoming due such officer under the provisions of Section 5-105 of this Act, and remaining unpaid. Of the existence of such lien the order of court permitting the party to proceed as a poor person shall be sufficient notice to all other parties in the cause, as well as to any insurer or other third party in anyway liable for payment of any such claim or portion thereof, who shall have been called upon to defend against the same or otherwise notified of the commencement of such action and the assertion of such claim.
On petition filed in the court in which the action has been commenced, the court shall, on not less than 5 days' notice to all parties concerned, adjudicate the rights of the petitioning officer or officers and enforce the lien or liens by all appropriate means.
(Source: P.A. 83-707.)

(735 ILCS 5/5-107) (from Ch. 110, par. 5-107)
Sec. 5-107. Affidavit. If, prior to the commencement of an action in a court, a person desiring to commence such action in such court, files with the clerk thereof an affidavit, stating that the affiant is a poor person and unable to pay costs, and that his or her cause of action is meritorious, the clerk shall issue, and the sheriff shall serve, all necessary process without requiring costs; if judgment is entered against such plaintiff, it shall be for costs, unless the court shall otherwise order.
(Source: P.A. 82-280.)

(735 ILCS 5/5-108) (from Ch. 110, par. 5-108)
Sec. 5-108. Plaintiff to recover costs. If any person sues in any court of this state in any action for damages personal to the plaintiff, and recovers in such action, then judgment shall be entered in favor of the plaintiff to recover costs against the defendant, to be taxed, and the same shall be recovered and enforced as other judgments for the payment of money, except in the cases hereinafter provided.
(Source: P.A. 83-707.)

(735 ILCS 5/5-109) (from Ch. 110, par. 5-109)
Sec. 5-109. Defendant to recover costs. If any person sues in any court of this state, in any action, wherein the plaintiff may have costs in case judgment is entered in favor of the plaintiff and the action is voluntarily dismissed by the plaintiff or is dismissed for want of prosecution or judgment is entered against the plaintiff, then judgment shall be entered in favor of defendant to recover defendant's costs against the plaintiff (except against executors or administrators prosecuting in the right of their testator or intestate), to be taxed, and the costs shall be recovered of the plaintiff, by like process as the plaintiff may have had against the defendant, in case judgment had been entered for such plaintiff.
(Source: P.A. 82-280.)

(735 ILCS 5/5-110) (from Ch. 110, par. 5-110)
Sec. 5-110. Judgment on motion. If in any action, judgment upon any motion directed to the complaint, answer or reply, by either party to the action, is entered against the plaintiff, the defendant shall recover costs against the plaintiff. If such judgment is entered in favor of the plaintiff, the plaintiff shall recover costs against the defendant; and the person so recovering costs may collect same in the same manner as judgments for the payment of money are enforced.
(Source: P.A. 82-280.)

(735 ILCS 5/5-111) (from Ch. 110, par. 5-111)
Sec. 5-111. Pleading several matters. Where any defendant in any action, or plaintiff in replevin, pleads several matters, and any of such matters, upon a motion directed to the complaint, answer or reply, is adjudged insufficient, or if judgment is entered, in any issues of the cause, for the plaintiff, costs shall be awarded at the discretion of the court.
(Source: P.A. 82-280.)

(735 ILCS 5/5-112) (from Ch. 110, par. 5-112)
Sec. 5-112. Several counts. Where there are several counts in any complaint, and any one of them is adjudged insufficient, or a judgment on any issue joined thereon is entered for the defendant, costs shall be awarded in the discretion of the court.
(Source: P.A. 82-280.)

(735 ILCS 5/5-113) (from Ch. 110, par. 5-113)
Sec. 5-113. Several defendants. Where several persons are made defendant to any action, if judgment is entered in favor of any one or more of the defendants, each defendant shall recover costs in the action.
(Source: P.A. 82-280.)

(735 ILCS 5/5-114) (from Ch. 110, par. 5-114)
Sec. 5-114. Scire facias and prohibition. In all actions of scire facias, or prohibition, the plaintiff recovering judgment after an answer was filed, or a motion directed to the complaint, shall recover his or her costs of the action. If the action is voluntarily dismissed by the plaintiff or is dismissed for want of prosecution or judgment is entered against the plaintiff, the defendant shall recover his or her costs.
(Source: P.A. 82-280.)

(735 ILCS 5/5-115) (from Ch. 110, par. 5-115)
Sec. 5-115. Number of witnesses. The court may limit the number of witnesses whose fees are to be taxed against any party to such number, not less than 2, as shall appear to the court to be necessary.
(Source: P.A. 82-280.)

(735 ILCS 5/5-116) (from Ch. 110, par. 5-116)
Sec. 5-116. Dismissals. In all cases, where any action is voluntarily dismissed by the plaintiff or is dismissed for want of prosecution by reason that the plaintiff neglects to prosecute the same, the defendant shall recover judgment for his or her costs, to be taxed and to be collected in the same manner as judgments for the payment of money are enforced.
(Source: P.A. 83-707.)

(735 ILCS 5/5-117) (from Ch. 110, par. 5-117)
Sec. 5-117. Action by State. In all actions commenced or to be commenced for and on behalf of the people of this state, or the governor thereof, or for or on behalf of any county of this state, or in the name of any person for the use of the people of this state, or any county, then and in every such case, if the plaintiff recovers in such action, the plaintiff shall recover costs as any other person in like cases; but if the action is voluntarily dismissed by the plaintiff or is dismissed for want of prosecution or judgment is entered against the plaintiff, the defendant shall not recover any costs whatever. Nothing in this section contained shall extend to any popular action, nor to any action to be prosecuted by any person in behalf of himself or herself and the people or a county, upon any penal statute.
(Source: P.A. 83-707.)

(735 ILCS 5/5-118) (from Ch. 110, par. 5-118)
Sec. 5-118. Costs on dismissal. Upon the action being dismissed, or the defendant dismissing the same for want of prosecution, the defendant shall recover against the plaintiff full costs; and in all other civil cases, not otherwise directed by law, it shall be in the discretion of the court to award costs or not; and the payment of costs, when awarded, may be collected in the same manner as judgments for the payment of money are enforced.
(Source: P.A. 82-280.)

(735 ILCS 5/5-119) (from Ch. 110, par. 5-119)
Sec. 5-119. Action for use of another. When judgment for costs is entered against a plaintiff suing for the use of another, such judgment shall also be against the person for whose use the action is brought, in like manner as if he or she had been a joint plaintiff, and the same may be collected in the same manner as judgments for the payment of money are enforced.
(Source: P.A. 82-280.)

(735 ILCS 5/5-120) (from Ch. 110, par. 5-120)
Sec. 5-120. Affirmance or reversal on appeal. If any person takes an appeal to review the judgment of any other court, and the judgment is affirmed or the appeal is dismissed, the appellee shall recover costs, which may be collected in the same manner as judgments for the payment of money are enforced; and if the judgment is reversed, the appellant shall recover costs, which may be collected in the same manner as judgments for the payment of money are enforced.
(Source: P.A. 82-280.)

(735 ILCS 5/5-120.5)
Sec. 5-120.5. Administrative review, code compliance.
(a) In an administrative review action under Article III of this Code, if the court reverses the decision of a municipal code hearing officer in an action set forth under subsection (c) of this Section, then the court may award the plaintiff all reasonable costs, including court costs and attorney's fees, associated with the action if the court finds that: (i) the decision of the hearing officer was arbitrary and capricious; or (ii) the defendant failed to file a record under Section 3-108 of this Code that is sufficient to allow the court to determine whether the decision of the hearing officer was arbitrary and capricious.
(b) The court may award the municipality reasonable costs, including court costs and attorney's fees, if the court finds that the plaintiff's action under Article III of this Code for administrative review of a decision by the municipal code hearing officer is not reasonably well grounded in fact, is not warranted by existing law, or is not accompanied by a reasonable argument for the extension, modification, or reversal of existing law.
(c) This Section applies only to the decision of a code hearing officer that imposes a fine or penalty against the owner of a single-family or multi-family residential dwelling for a violation related to the condition or use of that residential property. This Section does not apply to any administrative decision of a municipality with a population of more than 500,000.
(d) The provisions of this Section are mutually dependent and inseverable; if any provision is held invalid, then the entire Section is invalid.
(Source: P.A. 98-1105, eff. 1-1-15.)

(735 ILCS 5/5-121) (from Ch. 110, par. 5-121)
Sec. 5-121. Clerks to tax costs. The clerk of any court in this state is hereby authorized and required to tax and subscribe all bills of costs arising in any action or proceeding instituted in which such person is clerk, agreeably to the rates which shall, at that time, be allowed or specified by law and shall in no case allow any item or charge unless the clerk shall be satisfied that the service for which it was made was actually performed in the action or proceeding.
(Source: P.A. 83-707.)

(735 ILCS 5/5-122) (from Ch. 110, par. 5-122)
Sec. 5-122. Postage as costs. When service or return of process is made by mail, the postage and postal fees may be recovered as costs.
(Source: P.A. 82-280.)

(735 ILCS 5/5-123) (from Ch. 110, par. 5-123)
Sec. 5-123. Retaxing costs. Any person who is dissatisfied by the taxation of any bill of costs by the clerk may apply to the court in which the action or proceeding was had to retax the same, according to law. If the court finds any charge allowed for services not performed, or for which the person charged is not liable, or any item charged higher than is allowed by law, then the court shall correct such taxation; and if the dissatisfied party has paid such unlawful charge, the clerk shall pay to the dissatisfied party, out of fees in the possession of the clerk, the amount which such party has paid by reason of the unlawful charge.
(Source: P.A. 84-552.)

(735 ILCS 5/5-124) (from Ch. 110, par. 5-124)
Sec. 5-124. Stay of enforcement of fee bill. When collection of any fee bill is attempted, the dissatisfied party may stay the enforcement of the fee bill by giving to the officer attempting collection, bond with sufficient sureties, to be approved by such officer, in the amount of such fee bill, conditioned for the payment of such fee bill if the same is not quashed; and upon receiving such bond, such officer shall forthwith return the fee bill and bond to the court. If it appears to the court that any item or charge contained in such fee bill is not authorized by law, or is for services not actually rendered, or any item is charged in an amount which is higher than is allowed by law, the court shall quash such fee bill and bond, and correct the taxation of the costs for which such fee bill was issued, and upon such correction being made, such costs may be collected in the same manner as judgments for the payment of money are enforced.
(Source: P.A. 84-553.)

(735 ILCS 5/5-125) (from Ch. 110, par. 5-125)
Sec. 5-125. Enforcement of fee bill. In all cases where either party is adjudged to pay costs before final judgment, by reason of setting aside a voluntary dismissal, a dismissal for want of prosecution or a default, or the granting of a continuance or new trial, or otherwise, and in all cases where there is security for costs, or attorney liable for costs, or an action brought to the use of another, and the plaintiff is adjudged to pay the costs, either before or upon final judgment, it shall be lawful for the clerk to prepare and tax a bill of costs so adjudged to be paid, against the party adjudged to pay the same, and against his or her security for costs, or other person liable for the payment thereof, or either of them, and certify the same under the seal of the court, which being delivered to the sheriff of the proper county, the sheriff shall demand payment from the person therein charged; if payment is not made accordingly, within 30 days after such demand, the sheriff shall levy the same on the goods and chattels, lands and tenements of the person so chargeable, and proceed therein in the same manner as judgments for the payment of money are enforced.
(Source: P.A. 82-280.)

(735 ILCS 5/5-126) (from Ch. 110, par. 5-126)
Sec. 5-126. Costs after tender. Whoever is guilty of a trespass or injury or whoever owes another unliquidated damages or demands arising out of a contract may at any time, before or after suit is brought, tender what he or she shall conceive sufficient amends for the injury done or to pay the unliquidated damages or demands; and if suit has been commenced, also the costs of suit up to the time of making the tender. If it appears that the sum tendered was sufficient amends for the injury done or to pay the damages, and if suit has been commenced was also sufficient to pay the costs of suit up to the time of making the tender, the plaintiff shall not be allowed to recover any costs incurred after the tender, but shall be liable to the defendant for the defendant's costs incurred after that time.
(Source: P.A. 87-409.)

(735 ILCS 5/5-126.5)
Sec. 5-126.5. Expenses. The plaintiff shall be allowed to recover as costs those expenses required by law or a law enforcement or court officer for the purposes of enforcing a judgment including levy bonds, replevin bonds, certification of court orders, recording certified orders or memoranda of judgment, and expenses for those assisting a sheriff or other court officer in enforcing court orders including, but not limited to, orders for possession, replevin orders, and personal property levies.
(Source: P.A. 95-661, eff. 1-1-08.)

(735 ILCS 5/5-127)
Sec. 5-127. Charges relating to electronic filing. All charges relating to the electronic filing of cases and pleadings, imposed by the court, clerk of the court, county, or a person with whom the court, clerk, or county may contract, are taxable as court costs.
(Source: P.A. 99-744, eff. 8-5-16.)



Article VI - Ejectment

(735 ILCS 5/Art. VI heading)

(735 ILCS 5/6-101) (from Ch. 110, par. 6-101)
Sec. 6-101. Bringing action. An action of ejectment may be brought in the cases and manner heretofore accustomed, subject to the provisions contained in Article VI of this Act.
(Source: P.A. 82-280.)

(735 ILCS 5/6-102) (from Ch. 110, par. 6-102)
Sec. 6-102. Interest in land. It may also be brought to recover lands, tenements or hereditaments, and by any person claiming an estate therein, in fee for life or for years, whether as heir, legatee or purchaser.
(Source: P.A. 82-280.)

(735 ILCS 5/6-103) (from Ch. 110, par. 6-103)
Sec. 6-103. Lessee of United States or of this State. In all cases in which any person has heretofore entered upon and occupied or shall hereafter enter upon and occupy, any lands, tenements or hereditaments within this state, by virtue of any lease or permit from the United States or this state, such person, his, her or their legatees, executors, administrators, heirs or assigns, may have and maintain an action of ejectment against any person who has or may enter upon such lands, tenements or hereditaments without the consent of such lessee, his, her or their legatees, executors, administrators, heirs or assigns, and proof of the right of possession shall be sufficient to authorize a recovery.
(Source: P.A. 83-707.)

(735 ILCS 5/6-104) (from Ch. 110, par. 6-104)
Sec. 6-104. Interest of plaintiff. No person shall recover in ejectment unless he or she has, at the time of commencing the action, a valid subsisting interest in the premises claimed, and a right to recover the same, or to recover the possession thereof, or of some share, interest or portion thereof, to be proved and established at the trial.
(Source: P.A. 82-280.)

(735 ILCS 5/6-105) (from Ch. 110, par. 6-105)
Sec. 6-105. Joinder of plaintiffs. Any two or more persons claiming the same premises as joint tenants or tenants in common, may join in an action for the recovery thereof, or any one may sue alone for his or her share.
(Source: P.A. 82-280.)

(735 ILCS 5/6-106) (from Ch. 110, par. 6-106)
Sec. 6-106. Joinder of defendants. If the premises for which the action is brought are actually occupied by any person, such actual occupant shall be named defendant in the action; and all other persons claiming title or interest to or in the same may also be joined as defendants.
(Source: P.A. 82-280.)

(735 ILCS 5/6-107) (from Ch. 110, par. 6-107)
Sec. 6-107. Vacant land. If the premises are not occupied, the action shall be brought against some person exercising ownership on the premises claimed, or claiming title thereto, or some interest therein, at the commencement of the action.
(Source: P.A. 82-280.)

(735 ILCS 5/6-108) (from Ch. 110, par. 6-108)
Sec. 6-108. Pleading as in other civil cases. The time of filing complaints in actions of ejectment shall be the same as in other civil cases; and the rules of pleading and practice in other civil cases shall apply to actions of ejectment, so far as they are applicable, and except as is otherwise provided by Article VI of this Act.
(Source: P.A. 82-280.)

(735 ILCS 5/6-109) (from Ch. 110, par. 6-109)
Sec. 6-109. Allegations in complaint. It shall be sufficient for the plaintiff to allege in the complaint that (on some day therein to be specified, and which shall be after his or her title accrued), he or she was possessed of the premises involved (describing them as hereinafter provided), and, being so possessed thereof, that the defendant afterwards (on some day to be stated) entered into such premises, and that he or she unlawfully withholds from the plaintiff the possession thereof, to his or her damage any nominal sum the plaintiff deems proper to state.
(Source: P.A. 82-280.)

(735 ILCS 5/6-110) (from Ch. 110, par. 6-110)
Sec. 6-110. Description of premises. The premises so claimed shall be described in such complaint with convenient certainty, so that, from such description, possession of the premises claimed may be delivered. If the plaintiff claims any undivided share of interest in any premises, he or she shall state the same particularly in the complaint; but the plaintiff, in any case, may recover such part, share or interest in the premises as he or she shall appear on the trial to be entitled to.
(Source: P.A. 82-280.)

(735 ILCS 5/6-111) (from Ch. 110, par. 6-111)
Sec. 6-111. Interest claimed. The plaintiff shall state whether he or she claims in fee, or whether he or she claims for his or her own life, or the life of another, or for a term of years, specifying such life or the duration of such term.
(Source: P.A. 82-280.)

(735 ILCS 5/6-112) (from Ch. 110, par. 6-112)
Sec. 6-112. Limited to matters which are germane. The complaint may contain several counts, and several parties may be named as plaintiffs, jointly in one count and separately in others. Except as provided in this Article, no matters not germane to the distinctive purpose of the action shall be introduced by joinder, counterclaim or otherwise.
(Source: P.A. 82-280.)

(735 ILCS 5/6-113) (from Ch. 110, par. 6-113)
Sec. 6-113. Summons as in other civil cases. Summons shall be issued, tested, served and returned as summons in other civil cases.
(Source: P.A. 82-280.)

(735 ILCS 5/6-114) (from Ch. 110, par. 6-114)
Sec. 6-114. Notice to landlord. Every tenant who is sued in ejectment by any person other than his or her landlord, shall forthwith give notice thereof to his or her landlord, or to his or her agent or attorney, under the penalty of forfeiting 2 years' rent of the premises involved, or the value thereof, to be recovered by such landlord by civil action.
(Source: P.A. 82-280.)

(735 ILCS 5/6-115) (from Ch. 110, par. 6-115)
Sec. 6-115. Landlord as defendant. The landlord, whose tenant is sued in ejectment, may, upon his or her own motion or that of the plaintiff, be made defendant in such action, upon such terms as may be ordered by the court.
(Source: P.A. 82-280.)

(735 ILCS 5/6-116) (from Ch. 110, par. 6-116)
Sec. 6-116. Pleading by defendant. The defendant may file any appropriate motion as in ordinary civil cases, and may answer as hereinafter provided by way of general denial, or specific denial or affirmative defense, and such motion or answer shall constitute an appearance in the case.
(Source: P.A. 82-280.)

(735 ILCS 5/6-117) (from Ch. 110, par. 6-117)
Sec. 6-117. General denial. Under a general denial which alleges generally that the defendant is not guilty of unlawfully withholding the premises claimed by the plaintiff, the defendant may offer in evidence any matter that may tend to defeat the plaintiff's action, except that it shall not put in issue the possession of the premises by the defendant or that he or she claims title or interest in the premises.
(Source: P.A. 82-280.)

(735 ILCS 5/6-118) (from Ch. 110, par. 6-118)
Sec. 6-118. Plaintiff's proof. It is not necessary for the plaintiff to prove that the defendant was in possession of the premises, or claims title or interest therein at the time of bringing the action, or that the plaintiff demanded the possession of the premises, unless the defendant in his or her answer verified by affidavit specifically denies that he or she was in such possession, or claims title or interest therein, or that demand of possession was made.
(Source: P.A. 82-280.)

(735 ILCS 5/6-119) (from Ch. 110, par. 6-119)
Sec. 6-119. Plaintiff's proof - Continued. It is not necessary for the plaintiff to prove an actual entry under title, nor the actual receipt of any of the profits of the premises demanded; but it shall be sufficient for the plaintiff to prove a right to the possession of such premises at the time of the commencement of the action, as heir, legatee, purchaser or otherwise.
(Source: P.A. 82-280.)

(735 ILCS 5/6-120) (from Ch. 110, par. 6-120)
Sec. 6-120. Evidence. It is not necessary on the trial for the defendant to admit, nor for the plaintiff to prove lease, entry and ouster, or either of them, except in actions by one or more tenants in common, or joint tenants against their co-tenants; but this section shall not be construed to impair, nor in any way to affect, any of the rules of evidence now in force in regard to the maintenance and defense of the action.
(Source: P.A. 82-280.)

(735 ILCS 5/6-121) (from Ch. 110, par. 6-121)
Sec. 6-121. Claim of title through common source. If the plaintiff, or his or her agent or attorney, states under oath that he or she claims title through a common source with the defendant, it is sufficient for the plaintiff to show title from such common source, unless the defendant, or his or her agent or attorney, denies, on oath, that he or she claims title through such source, or swears that he or she claims title through some other source.
(Source: P.A. 82-280.)

(735 ILCS 5/6-122) (from Ch. 110, par. 6-122)
Sec. 6-122. Action against co-tenants. If the action is brought by one or more tenants in common, or joint tenants against their co-tenants, the plaintiff, in addition to all other evidence which he or she may be bound to introduce, shall be required to prove, on the trial of the cause, that the defendant actually ousted the plaintiff, or did some other act amounting to a total denial of his or her right as such co-tenant.
(Source: P.A. 82-280.)

(735 ILCS 5/6-123) (from Ch. 110, par. 6-123)
Sec. 6-123. Proof of interest. It is not an objection to a recovery in an action of ejectment that any one of several plaintiffs do not prove any interest in the premises claimed, but those entitled shall have judgment, according to their rights, for the whole or such part or portion as he, she or they might have recovered if he, she or they had sued in his, her or their name or names only.
(Source: P.A. 82-280.)

(735 ILCS 5/6-124) (from Ch. 110, par. 6-124)
Sec. 6-124. Action against several. If the action is against several, and the plaintiff is entitled to recover, he or she shall recover against all who are in joint possession or claim the title, whether they have pleaded separately or jointly.
(Source: P.A. 82-280.)

(735 ILCS 5/6-125) (from Ch. 110, par. 6-125)
Sec. 6-125. Proof of occupancy. When the action is against several defendants, if it is proved on the trial that any of them occupy distinct parcels in severalty or jointly, the plaintiff shall elect, at the trial, against which he or she will proceed; and such election shall be made before the evidence in the action is closed, and the action shall be dismissed as to the defendants not so proceeded against.
(Source: P.A. 82-280.)

(735 ILCS 5/6-126) (from Ch. 110, par. 6-126)
Sec. 6-126. Specificity of verdict. In the following cases, if tried by a jury, the verdict shall be rendered as follows:
1. If it is proved on the trial that all the plaintiffs have a right to recover the possession of the premises, the verdict shall be for the plaintiffs generally.
2. If it is proved that one or more of the plaintiffs has a right to the possession of the premises, and that one or more does not have such right, the verdict shall specify for which plaintiff the jury finds, and as to which plaintiff the jury finds for the defendant.
3. If the verdict is for any plaintiff, and there are several defendants, the verdict shall be rendered against such of them as were in possession of the premises or as claimed title thereto at the commencement of the action.
4. If the verdict is for all the premises claimed, as specified in the complaint, it shall, in that respect, be for such premises generally.
5. If the verdict is for a part of the premises described in such complaint, the verdict shall particularly specify such part, as the same was proved, with the same certainty hereinbefore required in the description of the premises claimed.
6. If the verdict is for an undivided share or interest in the premises claimed, it shall specify such share or interest; and if for an undivided share in a part of the premises claimed, it shall specify such share, and shall describe such part of the premises as hereinbefore required.
The verdict shall also specify the estate which has been established on the trial, by the plaintiff in whose favor it is rendered, whether such estate is in fee or for his or her own life or for the life of another, stating such lives, or whether it is for a term of years, and specifying the duration of such term.
(Source: P.A. 82-280.)

(735 ILCS 5/6-127) (from Ch. 110, par. 6-127)
Sec. 6-127. Expiration of plaintiff's right or termination of plaintiff's title before trial. If the right of a plaintiff in ejectment expires or the plaintiff's title terminates after the commencement of the action, but before trial, the verdict, if tried by a jury, shall be returned according to the fact, and judgment shall be entered that the plaintiff recover his or her damages by reason of the withholding of the premises, by the defendant, to be assessed, and that as to the premises claimed, the action shall be dismissed; and such damages may be thereupon assessed by the court or jury trying the case.
(Source: P.A. 82-280.)

(735 ILCS 5/6-128) (from Ch. 110, par. 6-128)
Sec. 6-128. Suggestion of death. If there are several plaintiffs in an action of ejectment, and any of them die before final judgment, the death of such party may be suggested of record, and the executor, administrator, heir or legatee of the deceased party shall be allowed to proceed with the action jointly with the survivor, in the same manner as if he or she had originally joined with him or her in commencing the action.
(Source: P.A. 83-707.)

(735 ILCS 5/6-129) (from Ch. 110, par. 6-129)
Sec. 6-129. Judgment. In cases where no other provision is made, the judgment in the action, if the plaintiff prevails, shall be that the plaintiff recover the possession of the premises, according to the verdict of the jury, if there was such a verdict, or the finding of the court, if the case is tried without a jury, or according to the description thereof in the complaint, with costs to be taxed, if the judgment is by default.
(Source: P.A. 82-280.)

(735 ILCS 5/6-130) (from Ch. 110, par. 6-130)
Sec. 6-130. Recovery of rents and profits. The plaintiff recovering judgment in ejectment in any of the cases in which such action may be maintained, shall also be entitled to recover damages against the defendant for the rents and profits of the premises recovered.
(Source: P.A. 82-280.)

(735 ILCS 5/6-131) (from Ch. 110, par. 6-131)
Sec. 6-131. Conclusiveness of judgment. Every judgment in the action of ejectment shall be conclusive as to the title established in such action upon the party against whom the same is rendered, and against all persons claiming from, through or under such party, by title accruing after the commencement of such action, subject to the exceptions hereinafter named.
(Source: P.A. 82-280.)

(735 ILCS 5/6-132) (from Ch. 110, par. 6-132)
Sec. 6-132. New trial as in other civil cases. The court may grant a new trial before or after final judgment, as in other civil cases.
(Source: P.A. 82-280.)

(735 ILCS 5/6-133) (from Ch. 110, par. 6-133)
Sec. 6-133. Petition for damages. Instead of a separate action for the recovery of mesne profits, the plaintiff seeking to recover such damages shall, within one year after the entering of the judgment, file a petition in the ejectment action.
(Source: P.A. 82-280.)

(735 ILCS 5/6-134) (from Ch. 110, par. 6-134)
Sec. 6-134. Petition stands as complaint. Such petition shall be substantially in the same form as is now in use in other civil cases for complaints and the same rules of pleading shall be observed as in other civil cases.
(Source: P.A. 82-280.)

(735 ILCS 5/6-135) (from Ch. 110, par. 6-135)
Sec. 6-135. Service of copy of petition. Upon the filing of such petition, the defendant shall be served with a copy thereof.
(Source: P.A. 82-280.)

(735 ILCS 5/6-136) (from Ch. 110, par. 6-136)
Sec. 6-136. Pleadings. The pleadings following the filing of the petition and the proceedings thereon shall be the same as in ordinary civil actions, but no matters shall be pleaded or presented which were or might have been denied in such action of ejectment. The defendant may plead a recovery by such defendant, or any other person, of the same premises, or of part thereof, subsequent to the verdict of the jury if tried by a jury, or to the finding of the court if tried without a jury, in such action of ejectment, in bar or in mitigation of the damages claimed by the plaintiff.
(Source: P.A. 82-280.)

(735 ILCS 5/6-137) (from Ch. 110, par. 6-137)
Sec. 6-137. Issue of fact on petition. If any issue of fact is presented on such petition, it shall be tried as in other civil cases; and if such issue is found for the plaintiff, or if demand for trial by jury has been made in accordance with law, a jury may assess damages in the amount of the mesne profits received by the defendant since he or she entered into possession of the premises, subject to the restrictions contained in Article VI of this Act.
(Source: P.A. 84-1043.)

(735 ILCS 5/6-138) (from Ch. 110, par. 6-138)
Sec. 6-138. Extent of recovery. On the trial of such issue, the plaintiff is required to establish and the defendant may deny, the time when such defendant entered into the possession of the premises, the time during which he or she enjoyed the mesne profits thereof, and the value of such profits; and the record of the recovery in the action of ejectment shall not be evidence of such time. On such trial, the defendant shall have the same right to set off any improvements made on the premises, to the amount of the plaintiff's claim, as is now or shall hereafter be judicially allowed; and in estimating the plaintiff's damages, the value of the use by the defendant of any improvements made by him or her shall not be allowed to the plaintiff.
(Source: P.A. 83-707.)

(735 ILCS 5/6-139) (from Ch. 110, par. 6-139)
Sec. 6-139. Death of plaintiff. If the plaintiff in ejectment dies after issue joined or judgment entered therein, the decedent's personal representatives may offer a suggestion of such death, of the granting of letters of office to them, and may claim their right to the mesne profits of the premises recovered, in the same manner, and with the like effect, as the decedent; and the same proceedings shall in all respects be had thereon.
(Source: P.A. 83-707.)

(735 ILCS 5/6-140) (from Ch. 110, par. 6-140)
Sec. 6-140. When mesne profits not recoverable. Every person who is hereafter evicted from any land for which he or she can show a plain, clear and connected title deduced from the record of some public office, without actual notice of an adverse title in like manner derived from record, shall be exempt and free from all and every species of action, process or prosecution for or on account of any rents, profits, or damages, which have been done, accrued or incurred at any time prior to receipt of actual notice of the adverse claim by which the eviction may be effected, provided such person obtained peaceable possession of the land.
(Source: P.A. 82-280.)

(735 ILCS 5/6-141) (from Ch. 110, par. 6-141)
Sec. 6-141. Notice of adverse claim. Notice of any adverse claim or title to the land within the meaning of this Article is to be given by bringing an action for the same, by the one or the other of the parties, and may hereafter be given by bringing an action, as above provided, or by delivering an attested copy of the entry, survey or patent, from which he or she derives his or her title or claim, or leaving any such copy with the party or the spouse of such party. Notice given by the delivery of an attested copy, as above set out, is void, unless an action is filed within one year thereafter. In no case shall the proprietor of the better title be obliged to pay to the occupying claimant, for improvements made after notice, more than what is equal to the rents and profits above set forth.
(Source: P.A. 82-280.)

(735 ILCS 5/6-142) (from Ch. 110, par. 6-142)
Sec. 6-142. Notice to occupying claimant. Notice to any occupying claimant shall bind all those claiming from, by or through such occupying claimant, to the extent of such claim.
(Source: P.A. 82-280.)

(735 ILCS 5/6-149) (from Ch. 110, par. 6-149)
Sec. 6-149. Stay of waste - Security. Nothing herein contained shall be construed so as to prevent any court from entering an order to stay waste, and ordering a party to give bond and security in such manner as the court may deem appropriate.
(Source: P.A. 82-280.)

(735 ILCS 5/6-150) (from Ch. 110, par. 6-150)
Sec. 6-150. Abolition of common law fictions. The following common law fictions are abolished:
(1) The use of fictitious names of plaintiffs or defendants and of the names of any other than the real claimants and the real defendants, and the statements of any lease or demise to the plaintiff, and of an ejectment by a casual or nominal ejector.
(2) The consent rule.
(Source: P.A. 82-280.)



Article VII - Eminent Domain (Repealed)

(735 ILCS 5/Art. VII heading)



Article VIII - Evidence

(735 ILCS 5/Art. VIII heading)

(735 ILCS 5/Art. VIII Pt. 1 heading)

(735 ILCS 5/8-101) (from Ch. 110, par. 8-101)
Sec. 8-101. Interested witness. No person shall be disqualified as a witness in any action or proceeding, except as hereinafter stated, by reason of his or her interest in the event thereof, as a party or otherwise, or by reason of his or her conviction of any crime; but such interest or conviction may be shown for the purpose of affecting the credibility of such witness; and the fact of such conviction may be proven like any fact not of record, either by the witness himself or herself (who shall be compelled to testify thereto) or by any other witness cognizant of such conviction, as impeaching testimony, or by any other competent evidence.
(Source: P.A. 82-280.)

(735 ILCS 5/Art. VIII Pt. 2 heading)

(735 ILCS 5/8-201) (from Ch. 110, par. 8-201)
Sec. 8-201. Dead-Man's Act. In the trial of any action in which any party sues or defends as the representative of a deceased person or person under a legal disability, no adverse party or person directly interested in the action shall be allowed to testify on his or her own behalf to any conversation with the deceased or person under legal disability or to any event which took place in the presence of the deceased or person under legal disability, except in the following instances:
(a) If any person testifies on behalf of the representative to any conversation with the deceased or person under legal disability or to any event which took place in the presence of the deceased or person under legal disability, any adverse party or interested person, if otherwise competent, may testify concerning the same conversation or event.
(b) If the deposition of the deceased or person under legal disability is admitted in evidence on behalf of the representative, any adverse party or interested person, if otherwise competent, may testify concerning the same matters admitted in evidence.
(c) Any testimony competent under Section 8-401 of this Act, is not barred by this Section.
(d) No person shall be barred from testifying as to any fact relating to the heirship of a decedent.
As used in this Section:
(a) "Person under legal disability" means any person who is adjudged by the court in the pending civil action to be unable to testify by reason of mental illness, an intellectual disability, or deterioration of mentality.
(b) "Representative" means an executor, administrator, heir or legatee of a deceased person and any guardian or trustee of any such heir or legatee, or a guardian or guardian ad litem for a person under legal disability.
(c) "Person directly interested in the action" or "interested person" does not include a person who is interested solely as executor, trustee or in any other fiduciary capacity, whether or not he or she receives or expects to receive compensation for acting in that capacity.
(d) This Section applies to proceedings filed on or after October 1, 1973.
(Source: P.A. 97-227, eff. 1-1-12.)

(735 ILCS 5/Art. VIII Pt. 3 heading)

(735 ILCS 5/8-301) (from Ch. 110, par. 8-301)
Sec. 8-301. Surviving partner or joint-contractor. In any action or proceeding by or against any surviving partner or partners, or joint contractor or joint contractors, no adverse party or person adversely interested in the event thereof, shall, by virtue of Section 8-101 of this Act, be rendered a competent witness to testify to any admission or conversation by any deceased partner or joint contractor, unless some one or more of the surviving partners or joint contractors were also present at the time of such admission or conversation; and in every action or proceeding a party to the same who has contracted with an agent of the adverse party - the agent having since died - shall not be a competent witness as to any admission or conversation between himself or herself and such agent, unless such admission or conversation with the deceased agent was had or made in the presence of a surviving agent or agents of such adverse party, and then only except where the conditions are such that under the provisions of Sections 8-201 and 8-401 of this Act he or she would have been permitted to testify if the deceased person had been a principal and not an agent.
(Source: P.A. 82-280.)

(735 ILCS 5/Art. VIII Pt. 4 heading)

(735 ILCS 5/8-401) (from Ch. 110, par. 8-401)
Sec. 8-401. Account books and records. Where in any action or proceeding, the claim or defense is founded on a book account or any other record or document, any party or interested person may testify to his or her account book, or any other record or document and the items therein contained; that the same is a book, record, or document of original entries, and that the entries therein were made by himself or herself, and are true and just; or that the same were made by a deceased person, or by a disinterested person, a non-resident person of the state at the time of the trial, and where made by such deceased or non-resident person in the usual course of trade, and of his or her duty or employment to the party so testifying; and thereupon the account book and entries or any other record or document shall be admitted as evidence in the cause. Where such book of original entries or any other record or document has been photographed, microphotographed, microfilmed, optical imaged, or otherwise reproduced either in the usual course of business, or pursuant to any statute of this State authorizing the reproduction of public records, papers or documents, and the reproduction, in either case, complies with the minimum standards of quality for permanent records approved by the State Records Commission, then such reproduction shall be deemed to be an original record, book or document for all purposes, including introduction in evidence in all courts or administrative agencies.
(Source: P.A. 87-205; 88-609, eff. 9-1-94.)

(735 ILCS 5/8-402) (from Ch. 110, par. 8-402)
Sec. 8-402. Production of books and writings. The circuit courts shall have power, in any action pending before them, upon motion, and good and sufficient cause shown, and reasonable notice thereof given, to require the parties, or either of them, to produce books or writings in their possession or power which contain evidence pertinent to the issue.
(Source: P.A. 92-651, eff. 7-11-02.)

(735 ILCS 5/Art. VIII Pt. 5 heading)

(735 ILCS 5/8-501) (from Ch. 110, par. 8-501)
Sec. 8-501. Release or assignment. In any action or proceeding, any person who would, if a party thereto, be incompetent to testify therein under the provisions of Section 8-201 or Section 8-401 of this Act, shall not become competent by reason of any assignment or release of his or her claim, made for the purpose of allowing such person to testify.
(Source: P.A. 87-760.)

(735 ILCS 5/Art. VIII Pt. 6 heading)

(735 ILCS 5/8-601) (from Ch. 110, par. 8-601)
Sec. 8-601. Laws not affected. Nothing in this Article shall in any manner affect the laws now existing relating to the settlement of the estates of deceased persons, minors, persons under legal disability who have guardians, or to the acknowledgment or proof of deeds and other conveyances relating to real estate, in order to entitle the same to be recorded, or to the attestation of the execution of last wills or of any other instrument required by law to be attested.
(Source: P.A. 82-280.)

(735 ILCS 5/Art. VIII Pt. 7 heading)

(735 ILCS 5/8-701) (from Ch. 110, par. 8-701)
Sec. 8-701. Broadcast or televised testimony. No witness shall be compelled to testify in any proceeding conducted by a commission, administrative agency or other tribunal in this State if any portion of his or her testimony is to be broadcast or televised or if motion pictures are to be taken of him or her while he or she is testifying. This Section shall not apply to judicial proceedings.
(Source: P.A. 97-1099, eff. 8-24-12.)

(735 ILCS 5/Art. VIII Pt. 8 heading)

(735 ILCS 5/8-801) (from Ch. 110, par. 8-801)
Sec. 8-801. Husband and wife. In all actions, husband and wife may testify for or against each other, provided that neither may testify as to any communication or admission made by either of them to the other or as to any conversation between them during marriage, except in actions between such husband and wife, and in actions where the custody, support, health or welfare of their children or children in either spouse's care, custody or control is directly in issue, and as to matters in which either has acted as agent for the other.
(Source: P.A. 83-408.)

(735 ILCS 5/8-802) (from Ch. 110, par. 8-802)
Sec. 8-802. Physician and patient. No physician or surgeon shall be permitted to disclose any information he or she may have acquired in attending any patient in a professional character, necessary to enable him or her professionally to serve the patient, except only (1) in trials for homicide when the disclosure relates directly to the fact or immediate circumstances of the homicide, (2) in actions, civil or criminal, against the physician for malpractice, (3) with the expressed consent of the patient, or in case of his or her death or disability, of his or her personal representative or other person authorized to sue for personal injury or of the beneficiary of an insurance policy on his or her life, health, or physical condition, or as authorized by Section 8-2001.5, (4) in all actions brought by or against the patient, his or her personal representative, a beneficiary under a policy of insurance, or the executor or administrator of his or her estate wherein the patient's physical or mental condition is an issue, (5) upon an issue as to the validity of a document as a will of the patient, (6) in any criminal action where the charge is either first degree murder by abortion, attempted abortion or abortion, (7) in actions, civil or criminal, arising from the filing of a report in compliance with the Abused and Neglected Child Reporting Act, (8) to any department, agency, institution or facility which has custody of the patient pursuant to State statute or any court order of commitment, (9) in prosecutions where written results of blood alcohol tests are admissible pursuant to Section 11-501.4 of the Illinois Vehicle Code, (10) in prosecutions where written results of blood alcohol tests are admissible under Section 5-11a of the Boat Registration and Safety Act, (11) in criminal actions arising from the filing of a report of suspected terrorist offense in compliance with Section 29D-10(p)(7) of the Criminal Code of 2012, (12) upon the issuance of a subpoena pursuant to Section 38 of the Medical Practice Act of 1987; the issuance of a subpoena pursuant to Section 25.1 of the Illinois Dental Practice Act; the issuance of a subpoena pursuant to Section 22 of the Nursing Home Administrators Licensing and Disciplinary Act; or the issuance of a subpoena pursuant to Section 25.5 of the Workers' Compensation Act, (13) upon the issuance of a grand jury subpoena pursuant to Article 112 of the Code of Criminal Procedure of 1963, or (14) to or through a health information exchange, as that term is defined in Section 2 of the Mental Health and Developmental Disabilities Confidentiality Act, in accordance with State or federal law.
Upon disclosure under item (13) of this Section, in any criminal action where the charge is domestic battery, aggravated domestic battery, or an offense under Article 11 of the Criminal Code of 2012 or where the patient is under the age of 18 years or upon the request of the patient, the State's Attorney shall petition the court for a protective order pursuant to Supreme Court Rule 415.
In the event of a conflict between the application of this Section and the Mental Health and Developmental Disabilities Confidentiality Act to a specific situation, the provisions of the Mental Health and Developmental Disabilities Confidentiality Act shall control.
(Source: P.A. 98-954, eff. 1-1-15; 98-1046, eff. 1-1-15; 99-78, eff. 7-20-15.)

(735 ILCS 5/8-802.1) (from Ch. 110, par. 8-802.1)
Sec. 8-802.1. Confidentiality of Statements Made to Rape Crisis Personnel.
(a) Purpose. This Section is intended to protect victims of rape from public disclosure of statements they make in confidence to counselors of organizations established to help them. On or after July 1, 1984, "rape" means an act of forced sexual penetration or sexual conduct, as defined in Section 11-0.1 of the Criminal Code of 2012, including acts prohibited under Sections 11-1.20 through 11-1.60 or 12-13 through 12-16 of the Criminal Code of 1961 or the Criminal Code of 2012. Because of the fear and stigma that often results from those crimes, many victims hesitate to seek help even where it is available at no cost to them. As a result they not only fail to receive needed medical care and emergency counseling, but may lack the psychological support necessary to report the crime and aid police in preventing future crimes.
(b) Definitions. As used in this Act:
(1) "Rape crisis organization" means any organization

or association the major purpose of which is providing information, counseling, and psychological support to victims of any or all of the crimes of aggravated criminal sexual assault, predatory criminal sexual assault of a child, criminal sexual assault, sexual relations between siblings, criminal sexual abuse and aggravated criminal sexual abuse.

(2) "Rape crisis counselor" means a person who is a

psychologist, social worker, employee, or volunteer in any organization or association defined as a rape crisis organization under this Section, who has undergone 40 hours of training and is under the control of a direct services supervisor of a rape crisis organization.

(3) "Victim" means a person who is the subject of, or

who seeks information, counseling, or advocacy services as a result of an aggravated criminal sexual assault, predatory criminal sexual assault of a child, criminal sexual assault, sexual relations within families, criminal sexual abuse, aggravated criminal sexual abuse, sexual exploitation of a child, indecent solicitation of a child, public indecency, exploitation of a child, promoting juvenile prostitution as described in subdivision (a)(4) of Section 11-14.4, or an attempt to commit any of these offenses.

(4) "Confidential communication" means any

communication between a victim and a rape crisis counselor in the course of providing information, counseling, and advocacy. The term includes all records kept by the counselor or by the organization in the course of providing services to an alleged victim concerning the alleged victim and the services provided.

(c) Waiver of privilege.
(1) The confidential nature of the communication is

not waived by: the presence of a third person who further expresses the interests of the victim at the time of the communication; group counseling; or disclosure to a third person with the consent of the victim when reasonably necessary to accomplish the purpose for which the counselor is consulted.

(2) The confidential nature of counseling records is

not waived when: the victim inspects the records; or in the case of a minor child less than 12 years of age, a parent or guardian whose interests are not adverse to the minor inspects the records; or in the case of a minor victim 12 years or older, a parent or guardian whose interests are not adverse to the minor inspects the records with the victim's consent, or in the case of an adult who has a guardian of his or her person, the guardian inspects the records with the victim's consent.

(3) When a victim is deceased, the executor or

administrator of the victim's estate may waive the privilege established by this Section, unless the executor or administrator has an interest adverse to the victim.

(4) A minor victim 12 years of age or older may

knowingly waive the privilege established in this Section. When a minor is, in the opinion of the Court, incapable of knowingly waiving the privilege, the parent or guardian of the minor may waive the privilege on behalf of the minor, unless the parent or guardian has been charged with a violent crime against the victim or otherwise has any interest adverse to that of the minor with respect to the waiver of the privilege.

(5) An adult victim who has a guardian of his or her

person may knowingly waive the privilege established in this Section. When the victim is, in the opinion of the court, incapable of knowingly waiving the privilege, the guardian of the adult victim may waive the privilege on behalf of the victim, unless the guardian has been charged with a violent crime against the victim or otherwise has any interest adverse to the victim with respect to the privilege.

(d) Confidentiality. Except as provided in this Act, no rape crisis counselor shall disclose any confidential communication or be examined as a witness in any civil or criminal proceeding as to any confidential communication without the written consent of the victim or a representative of the victim as provided in subparagraph (c).
(e) A rape crisis counselor may disclose a confidential communication without the consent of the victim if failure to disclose is likely to result in a clear, imminent risk of serious physical injury or death of the victim or another person. Any rape crisis counselor or rape crisis organization participating in good faith in the disclosing of records and communications under this Act shall have immunity from any liability, civil, criminal, or otherwise that might result from the action. In any proceeding, civil or criminal, arising out of a disclosure under this Section, the good faith of any rape crisis counselor or rape crisis organization who disclosed the confidential communication shall be presumed.
(f) Any rape crisis counselor who knowingly discloses any confidential communication in violation of this Act commits a Class C misdemeanor.
(Source: P.A. 96-1010, eff. 1-1-11; 96-1551, eff. 7-1-11; 97-1150, eff. 1-25-13.)

(735 ILCS 5/8-802.2) (from Ch. 110, par. 8-802.2)
Sec. 8-802.2. Confidentiality of statements made to personnel counseling victims of violent crimes.
(a) Purpose. This Section is intended to protect victims of violent crimes from public disclosure of statements they make in confidence to counselors of organizations established to help them. Because of the fear and trauma that often results from violent crimes, many victims hesitate to seek help even where it is available and may therefore lack the psychological support necessary to report the crime and aid police in preventing future crimes.
(b) Definitions. As used in this Act, "violent crimes" include, but are not limited to, any felony in which force or threat of force was used against the victim or any misdemeanor which results in death or great bodily harm to the victim.
(c) Confidentiality. Where any victim of a violent crime makes a statement relating to the crime or its circumstances during the course of therapy or consultation to any counselor, employee or volunteer of a victim aid organization, the statement or contents thereof shall not be disclosed by the organization or any of its personnel unless the maker of the statement consents in writing or unless otherwise directed pursuant to this Section.
If in any judicial proceeding, a party alleges that such statements are necessary to the determination of any issue before the court and written consent to disclosure has not been given, the party may ask the court to consider the relevance and admissibility of the statements. In such a case, the court shall hold a hearing in camera on the relevance of the statements. If the court finds them relevant and admissible to the issue, the court shall order the statements to be disclosed.
(Source: P.A. 86-538.)

(735 ILCS 5/8-802.3)
Sec. 8-802.3. Informant's privilege.
(a) Except as provided in subsection (b), if an individual (i) submits information concerning a criminal act to a law enforcement agency or to a community organization that acts as an intermediary in reporting to law enforcement and (ii) requests anonymity, then the identity of that individual is privileged and confidential and is not subject to discovery or admissible in evidence in a proceeding.
(b) There is no privilege under subsection (a) if a court, after a hearing in camera, finds that the party seeking discovery or the proponent of the evidence has shown that:
(1) the identity of an individual who submits

information concerning a criminal act is sought or offered in a court proceeding involving a felony or misdemeanor;

(2) the evidence is not otherwise available; and
(3) nondisclosure infringes upon a constitutional

right of an accused, or there is a need for the evidence that substantially outweighs the interest in protecting confidentiality.

(c) The court may impose such sanctions as are necessary to enforce its order.
(Source: P.A. 94-174, eff. 1-1-06.)

(735 ILCS 5/8-803) (from Ch. 110, par. 8-803)
Sec. 8-803. Clergy. A clergyman or practitioner of any religious denomination accredited by the religious body to which he or she belongs, shall not be compelled to disclose in any court, or to any administrative board or agency, or to any public officer, a confession or admission made to him or her in his or her professional character or as a spiritual advisor in the course of the discipline enjoined by the rules or practices of such religious body or of the religion which he or she professes, nor be compelled to divulge any information which has been obtained by him or her in such professional character or as such spiritual advisor.
(Source: P.A. 82-280.)

(735 ILCS 5/8-803.5)
Sec. 8-803.5. Union agent and union member.
(a) Except when required in subsection (b) of this Section, a union agent, during the agency or representative relationship or after termination of the agency or representative relationship with the bargaining unit member, shall not be compelled to disclose, in any court or to any administrative board or agency arbitration or proceeding, whether civil or criminal, any information he or she may have acquired in attending to his or her professional duties or while acting in his or her representative capacity.
(b) A union agent may use or reveal information obtained during the course of fulfilling his or her professional representative duties:
(1) to the extent it appears necessary to prevent the

commission of a crime that is likely to result in a clear, imminent risk of serious physical injury or death of another person;

(2) in actions, civil or criminal, against the union

agent in his or her personal or official representative capacity, or against the local union or subordinate body thereof or international union or affiliated or subordinate body thereof or any agent thereof in their personal or official representative capacities;

(3) when required by court order; or
(4) when, after full disclosure has been provided,

the written or oral consent of the bargaining unit member has been obtained or, if the bargaining unit member is deceased or has been adjudged incompetent by a court of competent jurisdiction, the written or oral consent of the bargaining unit member's estate.

(c) In the event of a conflict between the application of this Section and any federal or State labor law to a specific situation, the provisions of the federal or State labor law shall control.
(Source: P.A. 94-22, eff. 1-1-06.)

(735 ILCS 5/8-804)
Sec. 8-804. Confidential advisor.
(a) This Section is intended to protect students at higher education institutions in this State who are survivors of sexual violence from public disclosure of communications they make in confidence to confidential advisors. Because of the fear, stigma, and trauma that often result from incidents of sexual violence, many survivors hesitate to report or seek help, even when it is available at no cost to them. As a result, they not only fail to receive needed medical care and emergency counseling, but may lack the psychological support necessary to report the incident of sexual violence to the higher education institution or law enforcement.
(b) In this Section:
"Confidential advisor" means a person who is employed or contracted by a higher education institution to provide emergency and ongoing support to survivors of sexual violence with the training, duties, and responsibilities described in Section 20 of the Preventing Sexual Violence in Higher Education Act.
"Higher education institution" means a public university, a public community college, or an independent, not-for-profit or for-profit higher education institution located in this State.
"Sexual violence" means physical sexual acts attempted or perpetrated against a person's will or when a person is incapable of giving consent, including without limitation rape, sexual assault, sexual battery, sexual abuse, and sexual coercion.
"Survivor" means a student who has experienced sexual violence while enrolled at a higher education institution.
(c) All communications between a confidential advisor and a survivor pertaining to an incident of sexual violence shall remain confidential, unless the survivor consents to the disclosure of the communication in writing, the disclosure falls within one of the exceptions outlined in subsection (d) of this Section, or failure to disclose the communication would violate State or federal law. Communications include all records kept by the confidential advisor in the course of providing the survivor with services related to the incident of sexual violence.
(d) The confidential advisor may disclose confidential communications between the confidential advisor and the survivor if failure to disclose would result in a clear, imminent risk of serious physical injury to or death of the survivor or another person.
The confidential advisor shall have no obligation to report crimes to the higher education institution or law enforcement, except to report to the Title IX coordinator, as defined by Title IX of the federal Education Amendments of 1972, on a monthly basis the number and type of incidents of sexual violence reported exclusively to the confidential advisor in accordance with the higher education institution's reporting requirements under subsection (b) of Section 9.21 of the Board of Higher Education Act and under federal law.
If, in any judicial proceeding, a party alleges that the communications are necessary to the determination of any issue before the court and written consent to disclosure has not been given, the party may ask the court to consider ordering the disclosure of the communications. In such a case, communications may be disclosed if the court finds, after in camera examination of the communication, that the communication is relevant, probative, and not unduly prejudicial or inflammatory or is otherwise clearly admissible; that other evidence is demonstrably unsatisfactory as evidence of the facts sought to be established by the communication or communications; and that disclosure is more important to the interests of substantial justice than protection from injury to the confidential advisor-survivor relationship, to the survivor, or to any other individual whom disclosure is likely to harm.
(e) This privilege shall not preclude an individual from asserting a greater privilege under federal or State law that applies.
(Source: P.A. 99-426, eff. 8-21-15.)

(735 ILCS 5/Art. VIII Pt. 9 heading)

(735 ILCS 5/8-901) (from Ch. 110, par. 8-901)
Sec. 8-901. Source of information. No court may compel any person to disclose the source of any information obtained by a reporter except as provided in Part 9 of Article VIII of this Act.
(Source: P.A. 84-398.)

(735 ILCS 5/8-902) (from Ch. 110, par. 8-902)
Sec. 8-902. Definitions. As used in this Act:
(a) "Reporter" means any person regularly engaged in the business of collecting, writing or editing news for publication through a news medium on a full-time or part-time basis; and includes any person who was a reporter at the time the information sought was procured or obtained.
(b) "News medium" means any newspaper or other periodical issued at regular intervals whether in print or electronic format and having a general circulation; a news service whether in print or electronic format; a radio station; a television station; a television network; a community antenna television service; and any person or corporation engaged in the making of news reels or other motion picture news for public showing.
(c) "Source" means the person or means from or through which the news or information was obtained.
(Source: P.A. 92-335, eff. 8-10-01.)

(735 ILCS 5/8-903) (from Ch. 110, par. 8-903)
Sec. 8-903. Application to court. (a) In any case, except a libel or slander case, where a person claims the privilege conferred by Part 9 of Article VIII of this Act, the person or party, body or officer seeking the information so privileged may apply in writing to the circuit court serving the county where the hearing, action or proceeding in which the information is sought for an order divesting the person named therein of such privilege and ordering him or her to disclose his or her source of the information.
(b) In libel or slander cases where a person claims the privilege conferred by Part 9 of Article VIII of this Act, the plaintiff may apply in writing to the court for an order divesting the person named therein of such privilege and ordering him or her to disclose his or her source of information.
(Source: P.A. 84-398.)

(735 ILCS 5/8-904) (from Ch. 110, par. 8-904)
Sec. 8-904. Contents of application. The application provided in Section 8-903 of this Act shall allege: the name of the reporter and of the news medium with which he or she was connected at the time the information sought was obtained; the specific information sought and its relevancy to the proceedings; and, either, a specific public interest which would be adversely affected if the factual information sought were not disclosed, or, in libel or slander cases, the necessity of disclosure of the information sought to the proof of plaintiff's case. Additionally, in libel or slander cases, the plaintiff must include in the application provided in Section 8-903 a prima facie showing of falsity of the alleged defamation and actual harm or injury due to the alleged defamation.
(Source: P.A. 84-398.)

(735 ILCS 5/8-905) (from Ch. 110, par. 8-905)
Sec. 8-905. Civil Proceeding. All proceedings in connection with obtaining an adjudication upon the application not otherwise provided in Part 9 of Article VIII of this Act shall be as in other civil cases.
(Source: P.A. 82-280.)

(735 ILCS 5/8-906) (from Ch. 110, par. 8-906)
Sec. 8-906. Consideration by court. In granting or denying divestiture of the privilege provided in Part 9 of Article VIII of this Act the court shall have due regard to the nature of the proceedings, the merits of the claim or defense, the adequacy of the remedy otherwise available, if any, the relevancy of the source, and the possibility of establishing by other means that which it is alleged the source requested will tend to prove.
(Source: P.A. 83-707.)

(735 ILCS 5/8-907) (from Ch. 110, par. 8-907)
Sec. 8-907. Court's findings. An order granting divestiture of the privilege provided in Part 9 of Article VIII of this Act shall be granted only if the court, after hearing the parties, finds:
(1) that the information sought does not concern matters, or details in any proceeding, required to be kept secret under the laws of this State or of the Federal government; and
(2) that all other available sources of information have been exhausted and, either, disclosure of the information sought is essential to the protection of the public interest involved or, in libel or slander cases, the plaintiff's need for disclosure of the information sought outweighs the public interest in protecting the confidentiality of sources of information used by a reporter as part of the news gathering process under the particular facts and circumstances of each particular case.
If the court enters an order divesting the person of the privilege granted in Part 9 of Article VIII of this Act it shall also order the person to disclose the information it has determined should be disclosed, subject to any protective conditions as the court may deem necessary or appropriate.
(Source: P.A. 84-398.)

(735 ILCS 5/8-908) (from Ch. 110, par. 8-908)
Sec. 8-908. Privilege continues during pendency of appeal. In case of an appeal the privilege conferred by Part 9 of Article VIII of this Act remains in full force and effect during the pendency of such appeal.
(Source: P.A. 83-707.)

(735 ILCS 5/8-909) (from Ch. 110, par. 8-909)
Sec. 8-909. Contempt. A person refusing to testify or otherwise comply with the order to disclose the source of the information as specified in such order, after such order becomes final, may be adjudged in contempt of court and punished accordingly.
(Source: P.A. 82-280.)

(735 ILCS 5/Art. VIII Pt. 9.1 heading)

(735 ILCS 5/8-910) (from Ch. 110, par. 8-910)
Sec. 8-910. No person shall be compelled to disclose, in any proceeding conducted by a court, commission, administrative agency or other tribunal in the State, the name of any candidate for whose nomination, election or retention in office the person voted, or whether the person voted for or against any question of public policy, as defined in Section 1-3 of The Election Code, at any election held within this State.
(Source: P.A. 84-344.)

(735 ILCS 5/Art. VIII Pt. 9.2 heading)

(735 ILCS 5/8-911) (from Ch. 110, par. 8-911)
Sec. 8-911. Language interpreter's privilege.
(a) A "language interpreter" is a person who aids a communication when at least one party to the communication has a language difficulty.
(b) If a communication is otherwise privileged, that underlying privilege is not waived because of the presence of the language interpreter.
(c) The language interpreter shall not disclose the communication without the express consent of the person who has the right to claim the underlying privilege.
(Source: P.A. 95-617, eff. 9-12-07.)

(735 ILCS 5/8-912)
Sec. 8-912. Interpreter for the deaf and hard of hearing's privilege.
(a) An "interpreter for the deaf and hard of hearing" is a person who aids communication when at least one party to the communication has a hearing loss.
(b) An interpreter for the deaf and hard of hearing who interprets a conversation between a hearing person and a deaf person is deemed a conduit for the conversation and may not disclose or be compelled to disclose by subpoena the contents of the conversation that he or she facilitated without the written consent of all persons involved who received his or her professional services.
(c) All communications that are recognized by law as privileged shall remain privileged even in cases where an interpreter for the deaf and hard of hearing is utilized to facilitate such communications.
(d) Communications may be voluntarily disclosed under the following circumstances:
(1) the formal reporting, conferring, or consulting

with administrative superiors, colleagues, or consultants who share similar professional responsibility, in which instance all recipients of such information are similarly bound to regard the communication as privileged;

(2) a person waives the privilege by bringing any

public charges against an interpreter for the deaf and hard of hearing, including a person licensed under the Interpreter for the Deaf Licensure Act of 2007; and

(3) a communication reveals the intended commission

of a crime or harmful act and such disclosure is judged necessary by the interpreter for the deaf and hard of hearing to protect any person from a clear, imminent risk of serious mental or physical harm or injury or to forestall a serious threat to public safety.

(e) (Blank).
(Source: P.A. 95-617, eff. 9-12-07; 96-552, eff. 1-1-10.)

(735 ILCS 5/Art. VIII Pt. 10 heading)

(735 ILCS 5/8-1001) (from Ch. 110, par. 8-1001)
Sec. 8-1001. Courts of original jurisdiction. Every court of original jurisdiction, in addition to the matters of which courts of original jurisdiction have heretofore been required to take judicial notice, shall take judicial notice of the following:
All general ordinances of every municipal corporation within the State.
All ordinances of every county within the State.
All laws of a public nature enacted by any state or territory of the United States.
All rules of practice in force in the court from which a case has been transferred by change of place of trial or otherwise.
(Source: P.A. 82-280.)

(735 ILCS 5/8-1002) (from Ch. 110, par. 8-1002)
Sec. 8-1002. Courts of appellate jurisdiction. Upon the review by any court of appellate jurisdiction of a judgment or order of a circuit court the court of appellate jurisdiction shall take judicial notice of all matters of which the circuit court was required to take judicial notice, including all rules of practice adopted by the circuit court. In case of the review by the Supreme Court of a judgment or order of the appellate court, the Supreme Court shall take judicial notice of all matters of which the circuit court was required to take judicial notice as well as of the rules of practice adopted by the circuit court, the judgment or order of which has been reviewed by the appellate court.
(Source: P.A. 82-280.)

(735 ILCS 5/8-1003) (from Ch. 110, par. 8-1003)
Sec. 8-1003. Common law and statutes. Every court of this state shall take judicial notice of the common law and statutes of every state, territory and other jurisdiction of the United States.
(Source: P.A. 82-280.)

(735 ILCS 5/8-1004) (from Ch. 110, par. 8-1004)
Sec. 8-1004. Information of the court. The court may inform itself of such laws in such manner as it may deem proper, and the court may call upon counsel to aid it in obtaining such information.
(Source: P.A. 82-280.)

(735 ILCS 5/8-1005) (from Ch. 110, par. 8-1005)
Sec. 8-1005. Ruling reviewable. The determination of such laws shall be made by the court and not by the jury, and shall be reviewable.
(Source: P.A. 82-280.)

(735 ILCS 5/8-1006) (from Ch. 110, par. 8-1006)
Sec. 8-1006. Evidence as to laws of other jurisdictions. Any party may also present to the trial court any admissible evidence of such laws, but, to enable a party to offer evidence of the law in another jurisdiction or to ask that judicial notice be taken thereof, reasonable notice shall be given to the adverse parties either in the pleadings or otherwise.
(Source: P.A. 82-280.)

(735 ILCS 5/8-1007) (from Ch. 110, par. 8-1007)
Sec. 8-1007. Foreign country. The law of a jurisdiction other than those referred to in Section 8-1003 of this Act shall be an issue for the court, but shall not be subject to the foregoing provisions concerning judicial notice.
(Source: P.A. 82-280.)

(735 ILCS 5/8-1008) (from Ch. 110, par. 8-1008)
Sec. 8-1008. Interpretation. Sections 8-1003 through 8-1007 of this Act shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it.
(Source: P.A. 82-280.)

(735 ILCS 5/8-1009) (from Ch. 110, par. 8-1009)
Sec. 8-1009. Short title of uniform Act. Sections 8-1003 through 8-1008 of this Act may be cited as the Uniform Judicial Notice of Foreign Law Act.
(Source: P.A. 82-280.)

(735 ILCS 5/Art. VIII Pt. 11 heading)

(735 ILCS 5/8-1101) (from Ch. 110, par. 8-1101)
Sec. 8-1101. Publications covered by uniform Act. Printed books or pamphlets purporting on their face to be the session or other statutes of any of the United States, or the territories thereof, or of any foreign jurisdiction, and to have been printed and published by the authority of any such state, territory or foreign jurisdiction or proved to be commonly recognized in its courts, shall be received in the courts of this State as prima facie evidence of such statutes.
(Source: P.A. 82-280.)

(735 ILCS 5/8-1102) (from Ch. 110, par. 8-1102)
Sec. 8-1102. Uniformity of interpretation. Section 8-1101 of this Act shall be so interpreted and construed as to effectuate its general purposes to make uniform the law of those states which enact it.
(Source: P.A. 82-280.)

(735 ILCS 5/8-1103) (from Ch. 110, par. 8-1103)
Sec. 8-1103. Short title of uniform Act. Sections 8-1101 and 8-1102 of this Act may be cited as the Uniform Proof of Statutes Act.
(Source: P.A. 82-280.)

(735 ILCS 5/8-1104) (from Ch. 110, par. 8-1104)
Sec. 8-1104. Printed statutes. (a) The printed statute books of the United States, and of this State, and of the several states, of the territories and late territories of the United States, purporting to be printed under the authority of the United States, any state or territory, shall be evidence in all courts and places in this State, of the Acts therein contained.
(b) The acts and laws of the territory of Illinois and all of the laws and joint resolutions passed prior to January 1, 1917, at all regular and special sessions of the General Assemblies, printed and published by the State of Illinois, shall be admissible in evidence in all courts and proceedings in this State, and shall be considered as duly authenticated copies of the originals.
(Source: P.A. 82-280.)

(735 ILCS 5/8-1105) (from Ch. 110, par. 8-1105)
Sec. 8-1105. Foreign statutes. The laws of the other states and territories, when certified by the Secretary of State of that state or territory, shall be admissible as evidence in any court of this State.
(Source: P.A. 83-520.)

(735 ILCS 5/8-1106) (from Ch. 110, par. 8-1106)
Sec. 8-1106. Reports of courts. The books of reports of decisions of the supreme court, and other courts of the United States, of this state, and of the several states and the territories thereof, purporting to be published by authority, may be read as evidence of the decisions of such courts.
(Source: P.A. 82-280.)

(735 ILCS 5/Art. VIII Pt. 12 heading)

(735 ILCS 5/8-1201) (from Ch. 110, par. 8-1201)
Sec. 8-1201. Printed copies. Printed copies of schedules, classifications and tariffs of rates, fares and charges, and supplements to any such schedules, classifications and tariffs filed with the Interstate Commerce Commission, which show respectively an Interstate Commerce Commission number, which may be stated in abbreviated form, as I.C.C. No. --, and an effective date, shall be presumed to be correct copies of the original schedules, classifications, tariffs and supplements on file with the Interstate Commerce Commission, and shall be received as good and sufficient evidence, without certification, in any court of this State to prove such schedules, classifications, tariffs and supplements.
(Source: P.A. 82-280.)

(735 ILCS 5/8-1202) (from Ch. 110, par. 8-1202)
Sec. 8-1202. Court records. The papers, entries and records of courts may be proved by a copy thereof certified under the signature of the clerk having the custody thereof, and the seal of the court, or by the judge of the court if there is no clerk.
(Source: P.A. 83-707.)

(735 ILCS 5/8-1203) (from Ch. 110, par. 8-1203)
Sec. 8-1203. Municipal records. The papers, entries, records and ordinances, or parts thereof, of any city, village, town or county, may be proved by a copy thereof, certified under the signature of the clerk or the keeper thereof, and the corporate seal, if there is any; if not, under his or her signature and private seal.
(Source: P.A. 83-707.)

(735 ILCS 5/8-1204) (from Ch. 110, par. 8-1204)
Sec. 8-1204. Corporate records. The papers, entries and records of any corporation or incorporated association may be proved by a copy thereof, certified under the signature of the secretary, clerk, cashier or other keeper of the same. If the corporation or incorporated association has a seal, the same shall be affixed to such certificate.
(Source: P.A. 82-280.)

(735 ILCS 5/8-1205) (from Ch. 110, par. 8-1205)
Sec. 8-1205. Form of certificate. The certificate of any such clerk of a court, city, village, town, county, or secretary, clerk, cashier, or other keeper of any such papers, entries, records or ordinances, shall contain a statement that such person is the keeper of the same, and if there is no seal, shall so state.
(Source: P.A. 82-280.)

(735 ILCS 5/8-1206) (from Ch. 110, par. 8-1206)
Sec. 8-1206. Sworn copies. Any such papers, entries, records and ordinances may be proved by copies examined and sworn to by credible witnesses.
(Source: P.A. 82-280.)

(735 ILCS 5/8-1207) (from Ch. 110, par. 8-1207)
Sec. 8-1207. Penalty. If any officer, clerk, secretary, cashier, or other person authorized to certify copies of any papers, entries, records or ordinances, knowingly makes a false certificate, he or she is punishable in the same manner as if he or she were guilty of perjury.
(Source: P.A. 82-280.)

(735 ILCS 5/8-1208) (from Ch. 110, par. 8-1208)
Sec. 8-1208. Official certificate - Land office. The official certificate of any register or receiver of any land office of the United States, to any fact or matter on record in his or her office, shall be received in evidence in any court in this State, and shall be competent to prove the fact so certified. The certificate of any such register, of the entry or purchase of any tract of land within his or her district, shall be deemed and taken to be evidence of title in the party who made such entry or purchase, or his or her legatees, heirs or assigns, and shall enable such party, his or her legatees, heirs or assigns, to recover or protect the possession of the land described in such certificate, in any eviction action or action of ejectment, unless a better legal and paramount title be exhibited for the same. The signature of such register or receiver may be proved by a certificate of the Secretary of State, under his or her seal, that such signature is genuine.
(Source: P.A. 100-173, eff. 1-1-18.)

(735 ILCS 5/8-1209) (from Ch. 110, par. 8-1209)
Sec. 8-1209. Patents for land. A patent for land shall be deemed and considered a better legal and paramount title in the patentee, his or her legatees, heirs or assigns, than the official certificate of any register of a land office of the United States, of the entry or purchase of the same land.
(Source: P.A. 83-707.)

(735 ILCS 5/8-1210) (from Ch. 110, par. 8-1210)
Sec. 8-1210. State patents. In all cases where any lands or lots have been or may be sold by this State or any of the officers thereof, under the authority of any law of this State, whereof the patent is issued by the Governor, under the seal of this State, and in case the patent has been or shall purport to be recorded in the recorder's office of the county where the lands or lots are situated, and the patent is lost, or out of the power of the party desiring to use it to produce in evidence, a copy of the record of such patent, certified by the recorder of the county, may be read in evidence in place of the original patent, which copy certified as above stated, shall be prima facie evidence of the issuing of such patent, and of the contents thereof. The provisions of this section shall apply to deeds executed by the trustees of the Illinois and Michigan canal, and to patents for land issued or granted by the United States.
(Source: P.A. 83-707.)

(735 ILCS 5/8-1211) (from Ch. 110, par. 8-1211)
Sec. 8-1211. State land sales. Copies of the books and entries of the sale of all lands or lots heretofore or that hereafter may be sold by this State or any of the officers thereof under any law of this State, certified to be true and correct copies of such books and entries by the proper person or officer in whose custody said books and entries may properly be, shall be prima facie evidence of the facts stated in such books and entries. The certificate of such officer of the purchase of or issuing of a patent for any tract of land sold by this State or any agent of the same, shall be deemed as evidence of title in the party certified to have made such purchase or obtained such patent, his or her legatees, heirs or assigns, unless a better and paramount title is exhibited for the same. The patent for land shall be deemed a better and paramount title in the patentee, his or her legatees, heirs and assigns, than such certificate, and when any swamp and overflowed lands and lots heretofore have been or hereafter may be sold under any law of this State by any proper person or officer of the county in which such lands are located, copies of the books and entries of the sales of such swamp and overflowed lands and lots certified to be true and correct copies of such books and entries by the proper person or officer in whose custody such books and entries may properly be, shall be prima facie evidence of the facts stated in such books and entries. The certificate of such officer of the sale or entry of any tract or tracts of such swamp and overflowed land or lots and of the execution of a deed for the same, giving the date of such sale or entry, the date of the execution of the deed, the name of the purchaser and description of the land, under the seal of his or her office, may, if the original deed is lost, or it is out of the power of the party wishing to use the same to produce it in evidence, and the original deed has never been recorded, be read in evidence in place of said original deed, and shall be prima facie evidence of the execution and delivery of a proper deed for such land and shall be deemed as evidence of title in the person certified to have made such entry or purchase, his or her legatees, heirs and assigns, until a better and paramount title is exhibited for the same. Whenever it appears that the original deed made upon any entry or sale of such swamp and overflowed lands is lost, or not in the power of the party wishing to use the same to produce in evidence, and the same has never been recorded as above stated and that the books and original entries of sale of such swamp and overflowed lands or lots have also been lost or destroyed, and the clerk of the circuit court or other proper officer has made return of such sales and entries to the State Comptroller according to law, a certified copy of such return by the Comptroller, under his or her seal of office, may be used in evidence with the like force and effect as hereinbefore provided.
(Source: P.A. 86-657.)

(735 ILCS 5/Art. VIII Pt. 13 heading)

(735 ILCS 5/8-1301) (from Ch. 110, par. 8-1301)
Sec. 8-1301. Surveys. All testimony that has been or may hereafter be taken by commissions of surveyors for the establishing of original corners of land, shall be filed with their report in court, and may hereafter be read as evidence in all actions in reference to such corners.
(Source: P.A. 82-280.)

(735 ILCS 5/Art. VIII Pt. 14 heading)

(735 ILCS 5/8-1401) (from Ch. 110, par. 8-1401)
Sec. 8-1401. Language interpreter. Interpreters may be sworn truly to interpret, when necessary.
(Source: P.A. 82-280.)

(735 ILCS 5/8-1402) (from Ch. 110, par. 8-1402)
Sec. 8-1402. Accommodation for hearing disability. Whenever any deaf person is a party to any legal proceeding of any nature, or a juror or witness therein, the court in all instances shall appoint a qualified interpreter of the deaf sign-language to interpret the proceedings to and the testimony of such deaf person. In the case of a deaf juror, the interpreter shall be available throughout the actual trial and may accompany and communicate with such juror throughout any period during which the jury is sequestered or engaged in its deliberations. Accommodations shall be made in accordance with the federal Americans with Disabilities Act of 1990 so that a qualified individual with a hearing disability may participate as a party, witness, juror, or spectator in any legal proceeding. The court shall determine and allow a reasonable fee for all services provided under this Section which shall be paid out of general county funds.
(Source: P.A. 91-381, eff. 1-1-00.)

(735 ILCS 5/8-1403)
Sec. 8-1403. Interpreters for civil cases.
(a) Whenever any person is a party or witness in a civil action in this State, the court shall, upon its own motion or that of a party, determine whether the person is capable of understanding the English language and is capable of expressing himself or herself in the English language so as to be understood directly by counsel, court, or jury. If the court finds the person incapable of so understanding or so expressing himself or herself, the court shall appoint an interpreter for the person whom he or she can understand and who can understand him or her. All appointments for court interpreters in civil matters shall be pursuant to the Illinois Supreme Court Language Access Policy and the judicial circuit's Language Access Plan that is appropriate for the demands and resources specific to the Illinois courts within that particular circuit.
(b) The court shall enter an order of its appointment of the interpreter who shall be sworn to truly interpret or translate all questions propounded or answers given as directed by the court.
(c) As used in this Section, "interpreter" includes a sign language interpreter.
(Source: P.A. 99-133, eff. 1-1-16.)

(735 ILCS 5/Art. VIII Pt. 15 heading)

(735 ILCS 5/8-1501) (from Ch. 110, par. 8-1501)
Sec. 8-1501. Comparison. In all courts of this State it shall be lawful to prove handwriting by comparison made by the witness or jury with writings properly in the files of records of the case, admitted in evidence or treated as genuine or admitted to be genuine, by the party against whom the evidence is offered, or proved to be genuine to the satisfaction of the court.
(Source: P.A. 82-280.)

(735 ILCS 5/8-1502) (from Ch. 110, par. 8-1502)
Sec. 8-1502. Notice. Before a standard of writing is admitted in evidence by the court for comparison, such notice thereof as under all circumstances of the case is reasonable shall first be given to the opposite party or his or her attorney.
(Source: P.A. 82-280.)

(735 ILCS 5/8-1503) (from Ch. 110, par. 8-1503)
Sec. 8-1503. Opportunity to examine. A reasonable opportunity to examine such proposed standards shall on motion duly made be accorded the opposite party, his or her attorney and witnesses, prior to the introduction in evidence of such standards and the court may, in its discretion, impound the same with the clerk of the court for that purpose.
(Source: P.A. 82-280.)

(735 ILCS 5/Art. VIII Pt. 16 heading)

(735 ILCS 5/8-1601) (from Ch. 110, par. 8-1601)
Sec. 8-1601. Execution of deed. Whenever any deed, mortgage, conveyance, release, power of attorney or other writing of, or relating to the sale, conveyance or other disposition of real estate, or any interest therein, or any other instrument in writing not required by law to be attested by a subscribing witness, may be offered in evidence in any action pending in any court of this state, and the same appears to have been so attested, and it becomes necessary to prove the execution of such deed or other writing otherwise than as now provided by law, it shall not be necessary to prove the execution of the same by a subscribing witness to the exclusion of other evidence, but the execution of such instrument may be proved by secondary evidence without producing or accounting for the absence of the subscribing witness or witnesses.
(Source: P.A. 82-280.)

(735 ILCS 5/Art. VIII Pt. 17 heading)

(735 ILCS 5/8-1701) (from Ch. 110, par. 8-1701)
Sec. 8-1701. Commissioner's tract list, map, etc. - evidence. Whenever it becomes necessary, in any judicial proceeding, to prove the title of the Illinois Central Railroad Company, or of the trustees of the railroad company, or of any person claiming title through or under the company or trustees, to any of the lands granted by the State to the railroad company under the provisions of the Act incorporating such company, the record in the proper county (or a transcript of such record, duly certified by the custodian thereof), of the list purporting to contain the tracts of land selected by the railroad company in such county, and purporting to be certified by the commissioner of the general land office as being a true abstract from the original list of selections by the company, shall be sufficient prima facie evidence of title in the railroad company or the trustees thereof, as the case may be, to the lands embraced in such list; and the record in the proper county (or a duly certified copy thereof by the custodian of such record) of the map or profile of the railroad or branches, shall be sufficient prima facie evidence of the line of location of the railroad or its branches in such county.
(Source: P.A. 82-280.)

(735 ILCS 5/8-1702) (from Ch. 110, par. 8-1702)
Sec. 8-1702. Appointment of trustees. A copy of the commission issued by the governor or by the president of the railroad company to any successor of any of the original trustees (or any of their successors) named in the Act of incorporation, certified by the Secretary of State under the great seal of the State, or by the commissioner of the land department of the railroad company or its president, under the common seal of the company, as the case may be, shall be sufficient prima facie evidence of the regular appointment and due authority of the person named as trustee in such commission.
(Source: P.A. 82-280.)

(735 ILCS 5/Art. VIII Pt. 18 heading)

(735 ILCS 5/8-1801) (from Ch. 110, par. 8-1801)
Sec. 8-1801. Presumptive proof. Any work or service on real property or any product incorporated therein to become part of such real property which does not cause injury or property damage within 6 years after such performance, manufacture, assembly, engineering or design, shall be presumptive proof that such work, service or product was performed, manufactured, assembled, engineered or designed with reasonable care by every person doing any of such acts. However, all written guarantees are excluded from this Section.
(Source: P.A. 82-280.)

(735 ILCS 5/Art. VIII Pt. 19 heading)

(735 ILCS 5/8-1901) (from Ch. 110, par. 8-1901)
Sec. 8-1901. Admission of liability - Effect. The providing of, or payment for, medical, surgical, hospital, or rehabilitation services, facilities, or equipment by or on behalf of any person, or the offer to provide, or pay for, any one or more of the foregoing, shall not be construed as an admission of any liability by such person or persons. Testimony, writings, records, reports or information with respect to the foregoing shall not be admissible in evidence as an admission of any liability in any action of any kind in any court or before any commission, administrative agency, or other tribunal in this State, except at the instance of the person or persons so making any such provision, payment or offer.
(Source: P.A. 97-1145, eff. 1-18-13.)

(735 ILCS 5/Art. VIII Pt. 20 heading)

(735 ILCS 5/8-2001) (from Ch. 110, par. 8-2001)
Sec. 8-2001. Examination of health care records.
(a) In this Section:
"Health care facility" or "facility" means a public or private hospital, ambulatory surgical treatment center, nursing home, independent practice association, or physician hospital organization, or any other entity where health care services are provided to any person. The term does not include a health care practitioner.
"Health care practitioner" means any health care practitioner, including a physician, dentist, podiatric physician, advanced practice registered nurse, physician assistant, clinical psychologist, or clinical social worker. The term includes a medical office, health care clinic, health department, group practice, and any other organizational structure for a licensed professional to provide health care services. The term does not include a health care facility.
(b) Every private and public health care facility shall, upon the request of any patient who has been treated in such health care facility, or any person, entity, or organization presenting a valid authorization for the release of records signed by the patient or the patient's legally authorized representative, or as authorized by Section 8-2001.5, permit the patient, his or her health care practitioner, authorized attorney, or any person, entity, or organization presenting a valid authorization for the release of records signed by the patient or the patient's legally authorized representative to examine the health care facility patient care records, including but not limited to the history, bedside notes, charts, pictures and plates, kept in connection with the treatment of such patient, and permit copies of such records to be made by him or her or his or her health care practitioner or authorized attorney.
(c) Every health care practitioner shall, upon the request of any patient who has been treated by the health care practitioner, or any person, entity, or organization presenting a valid authorization for the release of records signed by the patient or the patient's legally authorized representative, permit the patient and the patient's health care practitioner or authorized attorney, or any person, entity, or organization presenting a valid authorization for the release of records signed by the patient or the patient's legally authorized representative, to examine and copy the patient's records, including but not limited to those relating to the diagnosis, treatment, prognosis, history, charts, pictures and plates, kept in connection with the treatment of such patient.
(d) A request for copies of the records shall be in writing and shall be delivered to the administrator or manager of such health care facility or to the health care practitioner. The person (including patients, health care practitioners and attorneys) requesting copies of records shall reimburse the facility or the health care practitioner at the time of such copying for all reasonable expenses, including the costs of independent copy service companies, incurred in connection with such copying not to exceed a $20 handling charge for processing the request and the actual postage or shipping charge, if any, plus: (1) for paper copies 75 cents per page for the first through 25th pages, 50 cents per page for the 26th through 50th pages, and 25 cents per page for all pages in excess of 50 (except that the charge shall not exceed $1.25 per page for any copies made from microfiche or microfilm; records retrieved from scanning, digital imaging, electronic information or other digital format do not qualify as microfiche or microfilm retrieval for purposes of calculating charges); and (2) for electronic records, retrieved from a scanning, digital imaging, electronic information or other digital format in an electronic document, a charge of 50% of the per page charge for paper copies under subdivision (d)(1). This per page charge includes the cost of each CD Rom, DVD, or other storage media. Records already maintained in an electronic or digital format shall be provided in an electronic format when so requested. If the records system does not allow for the creation or transmission of an electronic or digital record, then the facility or practitioner shall inform the requester in writing of the reason the records can not be provided electronically. The written explanation may be included with the production of paper copies, if the requester chooses to order paper copies. These rates shall be automatically adjusted as set forth in Section 8-2006. The facility or health care practitioner may, however, charge for the reasonable cost of all duplication of record material or information that cannot routinely be copied or duplicated on a standard commercial photocopy machine such as x-ray films or pictures.
(d-5) The handling fee shall not be collected from the patient or the patient's personal representative who obtains copies of records under Section 8-2001.5.
(e) The requirements of this Section shall be satisfied within 30 days of the receipt of a written request by a patient or by his or her legally authorized representative, health care practitioner, authorized attorney, or any person, entity, or organization presenting a valid authorization for the release of records signed by the patient or the patient's legally authorized representative. If the facility or health care practitioner needs more time to comply with the request, then within 30 days after receiving the request, the facility or health care practitioner must provide the requesting party with a written statement of the reasons for the delay and the date by which the requested information will be provided. In any event, the facility or health care practitioner must provide the requested information no later than 60 days after receiving the request.
(f) A health care facility or health care practitioner must provide the public with at least 30 days prior notice of the closure of the facility or the health care practitioner's practice. The notice must include an explanation of how copies of the facility's records may be accessed by patients. The notice may be given by publication in a newspaper of general circulation in the area in which the health care facility or health care practitioner is located.
(g) Failure to comply with the time limit requirement of this Section shall subject the denying party to expenses and reasonable attorneys' fees incurred in connection with any court ordered enforcement of the provisions of this Section.
(Source: P.A. 100-513, eff. 1-1-18.)

(735 ILCS 5/8-2001.5)
Sec. 8-2001.5. Authorization for release of a deceased patient's records.
(a) In addition to disclosure allowed under Section 8-802, a deceased person's health care records must be released upon written request of the executor or administrator of the deceased person's estate or to an agent appointed by the deceased under a power of attorney for health care. When no executor, administrator, or agent exists, and the person did not specifically object to disclosure of his or her records in writing, then a deceased person's health care records must be released upon the written request of a person, who is considered to be a personal representative of the patient for the purpose of the release of a deceased patient's health care records, in one of these categories:
(1) the deceased person's surviving spouse; or
(2) if there is no surviving spouse, any one or more

of the following: (i) an adult son or daughter of the deceased, (ii) a parent of the deceased, or (iii) an adult brother or sister of the deceased.

(b) Health care facilities and practitioners are authorized to provide a copy of a deceased patient's records based upon a person's payment of the statutory fee and signed "Authorized Relative Certification", attesting to the fact that the person is authorized to receive such records under this Section.
(c) Any person who, in good faith, relies on a copy of an Authorized Relative Certification shall have the same immunities from criminal and civil liability as those who rely on a power of attorney for health care as provided by Illinois law.
(d) Upon request for records of a deceased patient, the named authorized relative shall provide the facility or practitioner with a certified copy of the death certificate and a certification in substantially the following form:

(735 ILCS 5/8-2002) (from Ch. 110, par. 8-2002)
Sec. 8-2002. Application.
(a) Part 20 of Article VIII of this Act does not apply to the records of patients, inmates, or persons being examined, observed or treated in any institution, division, program or service now existing, or hereafter acquired or created under the jurisdiction of the Department of Human Services as successor to the Department of Mental Health and Developmental Disabilities and the Department of Alcoholism and Substance Abuse, or over which, in that capacity, the Department of Human Services exercises executive or administrative supervision.
(b) In the event of a conflict between the application of Part 20 of Article VIII of this Act and the Mental Health and Developmental Disabilities Confidentiality Act or subsection (bb) of Section 30-5 of the Alcoholism and Other Drug Abuse and Dependency Act to a specific situation, the provisions of the Mental Health and Developmental Disabilities Confidentiality Act or subsection (bb) of Section 30-5 of the Alcoholism and Other Drug Abuse and Dependency Act shall control. The provisions of federal law concerning the confidentiality of alcohol and drug abuse patient records, as contained in Title 21 of the United States Code, Section 1175; Title 42 of the United States Code, Section 4582; 42 CFR Part 2; and any other regulations promulgated pursuant thereto, all as now or hereafter amended, shall supersede all other laws and regulations concerning such confidentiality, except where any such otherwise applicable laws or regulations are more stringent, in which case the most stringent shall apply.
(Source: P.A. 88-670, eff. 12-2-94; 89-507, eff. 7-1-97.)

(735 ILCS 5/8-2003)
Sec. 8-2003. (Repealed).
(Source: P.A. 93-87, eff. 7-2-03. Repealed by P.A. 95-478, eff. 1-1-08.)

(735 ILCS 5/8-2004) (from Ch. 110, par. 8-2004)
Sec. 8-2004. (Repealed).
(Source: P.A. 92-228, eff. 9-1-01. Repealed by P.A. 93-87, eff. 7-2-03.)

(735 ILCS 5/8-2005)
Sec. 8-2005. Attorney's records. This Section applies only if a client and his or her authorized attorney have complied with all applicable legal requirements regarding examination and copying of client files, including but not limited to satisfaction of expenses and attorney retaining liens.
Upon the request of a client, an attorney shall permit the client's authorized attorney to examine and copy the records kept by the attorney in connection with the representation of the client, with the exception of attorney work product. The request for examination and copying of the records shall be in writing and shall be delivered to the attorney. Within a reasonable time after the attorney receives the written request, the attorney shall comply with the written request at his or her office or any other place designated by him or her. At the time of copying, the person requesting the records shall reimburse the attorney for all reasonable expenses, including the costs of independent copy service companies, incurred by the attorney in connection with the copying not to exceed a $20 handling charge for processing the request, and the actual postage or shipping charges, if any, plus (1) for paper copies 75 cents per page for the first through 25th pages, 50 cents per page for the 26th through 50th pages, and 25 cents per page for all pages in excess of 50 (except that the charge shall not exceed $1.25 per page for any copies made from microfiche or microfilm; records retrieved from scanning, digital imaging, electronic information or other digital format do not qualify as microfiche or microfilm retrieval for purposes of calculating charges); and (2) for electronic records, retrieved from a scanning, digital imaging, electronic information or other digital format in an electronic document, a charge of 50% of the per page charge for paper copies under subdivision (d)(1). This per page charge includes the cost of each CD Rom, DVD, or other storage media. Records already maintained in an electronic or digital format shall be provided in an electronic format when so requested. If the records system does not allow for the creation or transmission of an electronic or digital record, then the attorney shall inform the requester in writing of the reason the records cannot be provided electronically. The written explanation may be included with the production of paper copies, if the requester chooses to order paper copies. These rates shall be automatically adjusted as set forth in Section 8-2006. The attorney may, however, charge for the reasonable cost of all duplication of record material or information that cannot routinely be copied or duplicated on a standard commercial photocopy machine such as pictures.
An attorney shall satisfy the requirements of this Section within 60 days after he or she receives a request from a client or his or her authorized attorney. An attorney who fails to comply with the time limit requirement of this Section shall be required to pay expenses and reasonable attorney's fees incurred in connection with any court-ordered enforcement of the requirements of this Section.
(Source: P.A. 98-756, eff. 7-16-14.)

(735 ILCS 5/8-2006)
Sec. 8-2006. Copying fees; adjustment for inflation. Beginning in 2003, every January 20, the copying fee limits established in Sections 8-2001 and 8-2005 shall automatically be increased or decreased, as applicable, by a percentage equal to the percentage change in the consumer price index-u during the preceding 12-month calendar year. "Consumer price index-u" means the index published by the Bureau of Labor Statistics of the United States Department of Labor that measures the average change in prices of goods and services purchased by all urban consumers, United States city average, all items, 1982-84 = 100. The new amount resulting from each annual adjustment shall be determined by the Comptroller and made available to the public via the Comptroller's official website by January 31 of every year.
(Source: P.A. 94-982, eff. 6-30-06; 95-478, eff. 1-1-08 (changed from 8-27-07 by P.A. 95-480).)

(735 ILCS 5/Art. VIII Pt. 21 heading)

(735 ILCS 5/8-2101) (from Ch. 110, par. 8-2101)
Sec. 8-2101. Information obtained. All information, interviews, reports, statements, memoranda, recommendations, letters of reference or other third party confidential assessments of a health care practitioner's professional competence, or other data of the Illinois Department of Public Health, local health departments, the Department of Human Services (as successor to the Department of Mental Health and Developmental Disabilities), the Mental Health and Developmental Disabilities Medical Review Board, Illinois State Medical Society, allied medical societies, health maintenance organizations, medical organizations under contract with health maintenance organizations or with insurance or other health care delivery entities or facilities, tissue banks, organ procurement agencies, physician-owned insurance companies and their agents, committees of ambulatory surgical treatment centers or post-surgical recovery centers or their medical staffs, or committees of licensed or accredited hospitals or their medical staffs, including Patient Care Audit Committees, Medical Care Evaluation Committees, Utilization Review Committees, Credential Committees and Executive Committees, or their designees (but not the medical records pertaining to the patient), used in the course of internal quality control or of medical study for the purpose of reducing morbidity or mortality, or for improving patient care or increasing organ and tissue donation, shall be privileged, strictly confidential and shall be used only for medical research, increasing organ and tissue donation, the evaluation and improvement of quality care, or granting, limiting or revoking staff privileges or agreements for services, except that in any health maintenance organization proceeding to decide upon a physician's services or any hospital or ambulatory surgical treatment center proceeding to decide upon a physician's staff privileges, or in any judicial review of either, the claim of confidentiality shall not be invoked to deny such physician access to or use of data upon which such a decision was based.
(Source: P.A. 92-644, eff. 1-1-03.)

(735 ILCS 5/8-2102) (from Ch. 110, par. 8-2102)
Sec. 8-2102. Admissibility as evidence. Such information, records, reports, statements, notes, memoranda, or other data, shall not be admissible as evidence, nor discoverable in any action of any kind in any court or before any tribunal, board, agency or person. The disclosure of any such information or data, whether proper, or improper, shall not waive or have any effect upon its confidentiality, nondiscoverability, or nonadmissability.
(Source: P.A. 85-907.)

(735 ILCS 5/8-2103) (from Ch. 110, par. 8-2103)
Sec. 8-2103. Furnishing information. The furnishing of such information in the course of a research project to the Illinois Department of Public Health, Illinois State Medical Society, allied medical societies or to in-hospital staff committees or their authorized representatives, shall not subject any person, hospital, sanitarium, nursing or rest home or any such agency to any action for damages or other relief.
(Source: P.A. 82-280.)

(735 ILCS 5/8-2104) (from Ch. 110, par. 8-2104)
Sec. 8-2104. Interviews. No patient, patient's relatives, or patient's friends named in any medical study, shall be interviewed for the purpose of such study unless consent of the attending physician and surgeon is first obtained.
(Source: P.A. 82-280.)

(735 ILCS 5/8-2105) (from Ch. 110, par. 8-2105)
Sec. 8-2105. Improper disclosure. The disclosure of any information, records, reports, statements, notes, memoranda or other data obtained in any such medical study except that necessary for the purpose of the specific study is unlawful, and any person convicted of violating any of the provisions of Part 21 of Article VIII of this Act is guilty of a Class A misdemeanor.
(Source: P.A. 83-707.)

(735 ILCS 5/Art. VIII Pt. 22 heading)

(735 ILCS 5/8-2201) (from Ch. 110, par. 8-2201)
Sec. 8-2201. Admissibility of coroner's records. In actions or proceedings for the recovery of damages arising from or growing out of injuries caused by the negligence of any person, firm or corporation resulting in the death of any person or for the collection of a policy of insurance, neither the coroner's verdict returned upon the inquisition, nor a copy thereof, shall be admissible as evidence to prove or establish any of the facts in controversy in such action or proceeding.
(Source: P.A. 82-280.)

(735 ILCS 5/Art. VIII Pt. 23 heading)

(735 ILCS 5/8-2301) (from Ch. 110, par. 8-2301)
Sec. 8-2301. Perpetuation of testimony. Any person may take the deposition of a witness to perpetuate the remembrance of any fact, matter or thing, relating to the boundaries or improvements of land, the name or former name of water course, the name or former name of any portion or district of the county, the ancient customs, laws or usages of the inhabitants of any part of this country, as far as they may pertain to the future settlement of land claims or the marriage or pedigree of any person, any other matter or thing necessary to the security of any estate, or to any private right by filing a petition supported by affidavit in the circuit court of the proper county. The petition shall set forth, briefly and substantially, the petitioner's interest, claim or title in or to the subject concerning which the petitioner desires to perpetuate evidence, the fact intended to be established, the names of all other persons interested or supposed to be interested therein, whether there are any persons interested therein whose names are unknown to the petitioner (who shall be designated as unknown owners), and the name of the witness proposed to be examined. Except as in this Section otherwise provided, the procedure for the giving of notice to interested persons, including unknown owners, and the manner of taking the deposition shall be that provided by the rules of the Supreme Court now or hereafter in effect for the taking of depositions for the perpetuation of testimony. A deposition taken under this Section may be used as evidence in any case in the same manner and subject to the same conditions and objections as if it had originally been taken in that case. The deposition is admissible against parties notified as unknown owners to the same extent as it is against other notified parties.
(Source: P.A. 82-280.)

(735 ILCS 5/Art. VIII Pt. 24 heading)

(735 ILCS 5/8-2401) (from Ch. 110, par. 8-2401)
Sec. 8-2401. Application to criminal cases. The provisions of Article VIII of this Act shall apply to criminal cases, unless expressly provided otherwise or unless such construction would be inconsistent with the manifest intention of the context.
(Source: P.A. 83-707.)

(735 ILCS 5/Art. VIII Pt. 25 heading)

(735 ILCS 5/8-2501) (from Ch. 110, par. 8-2501)
Sec. 8-2501. Expert Witness Standards. In any case in which the standard of care given by a medical profession is at issue, the court shall apply the following standards to determine if a witness qualifies as an expert witness and can testify on the issue of the appropriate standard of care.
(a) Relationship of the medical specialties of the witness to the medical problem or problems and the type of treatment administered in the case;
(b) Whether the witness has devoted a substantial portion of his or her time to the practice of medicine, teaching or University based research in relation to the medical care and type of treatment at issue which gave rise to the medical problem of which the plaintiff complains;
(c) Whether the witness is licensed in the same profession as the defendant; and
(d) Whether, in the case against a nonspecialist, the witness can demonstrate a sufficient familiarity with the standard of care practiced in this State.
(Source: P.A. 97-1145, eff. 1-18-13.)

(735 ILCS 5/Art. VIII Pt. 26 heading)

(735 ILCS 5/8-2601) (from Ch. 110, par. 8-2601)
Sec. 8-2601. (a) An out-of-court statement made by a child under the age of 13 describing any act of child abuse or any conduct involving an unlawful sexual act performed in the presence of, with, by, or on the declarant child, or testimony by such of an out-of-court statement made by such child that he or she complained of such acts to another, is admissible in any civil proceeding, if: (1) the court conducts a hearing outside the presence of the jury and finds that the time, content, and circumstances of the statement provide sufficient safeguards of reliability; and (2) the child either: (i) testifies at the proceeding; or (ii) is unavailable as a witness and there is corroborative evidence of the act which is the subject of the statement.
(b) If a statement is admitted pursuant to this Section, the court shall instruct the jury that it is for the jury to determine the weight and credibility to be given to the statement and that, in making its determination, it shall consider the age and maturity of the child, the nature of the statement, the circumstances under which the statement was made, and any other relevant factors.
(c) The proponent of the statement shall give the adverse party reasonable notice of an intention to offer the statement and the particulars of the statement.
(Source: P.A. 85-1440.)

(735 ILCS 5/Art. VIII Pt. 27 heading)

(735 ILCS 5/8-2701)
Sec. 8-2701. Admissibility of evidence; out of court statements; elder abuse.
(a) An out of court statement made by an eligible adult, as defined in the Adult Protective Services Act, who has been diagnosed by a physician to suffer from (i) any form of dementia, developmental disability, or other form of mental incapacity or (ii) any physical infirmity which prevents the eligible adult's appearance in court, describing any act of elder abuse, neglect, or financial exploitation, or testimony by an eligible adult of an out of court statement made by the eligible adult that he or she complained of such acts to another, is admissible in any civil proceeding, if:
(1) the court conducts a hearing outside the presence

of the jury and finds that the time, content, and circumstances of the statement provide sufficient safeguards of reliability; and

(2) the eligible adult either:
(A) testifies at the proceeding; or
(B) is unavailable as a witness and there is

corroborative evidence of the act which is the subject of the statement.

(b) If a statement is admitted pursuant to this Section, the court shall instruct the jury that it is for the jury to determine the weight and credibility to be given to the statement and that, in making its determination, it shall consider the condition of the eligible adult, the nature of the statement, the circumstances under which the statement was made, and any other relevant factors.
(c) The proponent of the statement shall give the adverse party reasonable notice of an intention to offer the statement and the particulars of the statement.
(Source: P.A. 98-49, eff. 7-1-13.)

(735 ILCS 5/Art. VIII Pt. 28 heading)

(735 ILCS 5/8-2801)
Sec. 8-2801. Admissibility of evidence; prior sexual activity or reputation.
(a) Evidence generally inadmissible. The following evidence is not admissible in any civil proceeding except as provided in subsections (b) and (c):
(1) evidence offered to prove that any victim engaged

in other sexual behavior; or

(2) evidence offered to prove any victim's sexual

predisposition.

(b) Exceptions.
(1) In a civil case, the following evidence is

admissible, if otherwise admissible under this Act:

(A) evidence of specific instances of sexual

behavior by the victim offered to prove that a person other than the accused was the source of semen, injury, or other physical evidence; and

(B) evidence of specific instances of sexual

behavior by the victim with respect to the person accused of the sexual misconduct offered by the accused to prove consent by the victim.

(c) Procedure to determine admissibility.
(1) A party intending to offer evidence under

subsection (b) must:

(A) file a written motion at least 14 days before

trial specifically describing the evidence and stating the purpose for which it is offered unless the court, for good cause requires a different time for filing or permits filing during trial; and

(B) serve the motion on all parties and notify

the victim or, when appropriate, the victim's guardian or representative.

(2) Before admitting evidence under this Section the

court must conduct a hearing in camera and afford the victim and parties a right to attend and be heard. The motion, related papers, and the record of the hearing must be sealed and remain under seal unless the court orders otherwise.

(Source: P.A. 96-307, eff. 1-1-10.)



Article IX - Eviction

(735 ILCS 5/Art. IX heading)

(735 ILCS 5/Art. IX Pt. 1 heading)

(735 ILCS 5/9-101) (from Ch. 110, par. 9-101)
Sec. 9-101. Forcible entry prohibited. No person shall make an entry into lands or tenements except in cases where entry is allowed by law, and in such cases he or she shall not enter with force, but in a peaceable manner.
(Source: P.A. 82-280.)

(735 ILCS 5/9-102) (from Ch. 110, par. 9-102)
Sec. 9-102. When action may be maintained.
(a) The person entitled to the possession of lands or tenements may be restored thereto under any of the following circumstances:
(1) When a forcible entry is made thereon.
(2) When a peaceable entry is made and the possession

unlawfully withheld.

(3) When entry is made into vacant or unoccupied

lands or tenements without right or title.

(4) When any lessee of the lands or tenements, or any

person holding under such lessee, holds possession without right after the termination of the lease or tenancy by its own limitation, condition or terms, or by notice to quit or otherwise.

(5) When a vendee having obtained possession under a

written or verbal agreement to purchase lands or tenements, and having failed to comply with the agreement, withholds possession thereof, after demand in writing by the person entitled to such possession; provided, however, that any such agreement for residential real estate as defined in the Illinois Mortgage Foreclosure Law entered into on or after July 1, 1987 where the purchase price is to be paid in installments over a period in excess of 5 years and the amount unpaid under the terms of the contract at the time of the filing of a foreclosure complaint under Article XV, including principal and due and unpaid interest, is less than 80% of the original purchase price shall be foreclosed under the Illinois Mortgage Foreclosure Law.

This amendatory Act of 1993 is declarative of

existing law.

(6) When lands or tenements have been conveyed by any

grantor in possession, or sold under the order or judgment of any court in this State, or by virtue of any sale in any mortgage or deed of trust contained and the grantor in possession or party to such order or judgment or to such mortgage or deed of trust, after the expiration of the time of redemption, when redemption is allowed by law, refuses or neglects to surrender possession thereof, after demand in writing by the person entitled thereto, or his or her agent.

(7) When any property is subject to the provisions of

the Condominium Property Act, the owner of a unit fails or refuses to pay when due his or her proportionate share of the common expenses of such property, or of any other expenses lawfully agreed upon or any unpaid fine, the Board of Managers or its agents have served the demand set forth in Section 9-104.1 of this Article in the manner provided for in that Section and the unit owner has failed to pay the amount claimed within the time prescribed in the demand; or if the lessor-owner of a unit fails to comply with the leasing requirements prescribed by subsection (n) of Section 18 of the Condominium Property Act or by the declaration, by-laws, and rules and regulations of the condominium, or if a lessee of an owner is in breach of any covenants, rules, regulations, or by-laws of the condominium, and the Board of Managers or its agents have served the demand set forth in Section 9-104.2 of this Article in the manner provided in that Section.

(8) When any property is subject to the provisions of

a declaration establishing a common interest community and requiring the unit owner to pay regular or special assessments for the maintenance or repair of common areas owned in common by all of the owners of the common interest community or by the community association and maintained for the use of the unit owners or of any other expenses of the association lawfully agreed upon, and the unit owner fails or refuses to pay when due his or her proportionate share of such assessments or expenses and the board or its agents have served the demand set forth in Section 9-104.1 of this Article in the manner provided for in that Section and the unit owner has failed to pay the amount claimed within the time prescribed in the demand.

(b) The provisions of paragraph (8) of subsection (a) of Section 9-102 and Section 9-104.3 of this Act shall not apply to any common interest community unless (1) the association is a not-for-profit corporation or a limited liability company, (2) unit owners are authorized to attend meetings of the board of directors or board of managers of the association in the same manner as provided for condominiums under the Condominium Property Act, and (3) the board of managers or board of directors of the common interest community association has, subsequent to the effective date of this amendatory Act of 1984 voted to have the provisions of this Article apply to such association and has delivered or mailed notice of such action to the unit owners or unless the declaration of the association is recorded after the effective date of this amendatory Act of 1985.
(c) For purposes of this Article:
(1) "Common interest community" means real estate

other than a condominium or cooperative with respect to which any person by virtue of his or her ownership of a partial interest or unit therein is obligated to pay for maintenance, improvement, insurance premiums, or real estate taxes of other real estate described in a declaration which is administered by an association.

(2) "Declaration" means any duly recorded

instruments, however designated, that have created a common interest community and any duly recorded amendments to those instruments.

(3) "Unit" means a physical portion of the common

interest community designated by separate ownership or occupancy by boundaries which are described in a declaration.

(4) "Unit owners' association" or "association" means

the association of all owners of units in the common interest community acting pursuant to the declaration.

(d) If the board of a common interest community elects to have the provisions of this Article apply to such association or the declaration of the association is recorded after the effective date of this amendatory Act of 1985, the provisions of subsections (c) through (h) of Section 18.5 of the Condominium Property Act applicable to a Master Association and condominium unit subject to such association under subsections (c) through (h) of Section 18.5 shall be applicable to the community associations and to its unit owners.
(Source: P.A. 99-41, eff. 7-14-15.)

(735 ILCS 5/9-103) (from Ch. 110, par. 9-103)
Sec. 9-103. Mobile home site. The rental of land upon which a mobile home is placed or the rental of a mobile home and the land on which it is placed, for more than 30 days, shall be construed as a lease of real property. However, nothing in this Section shall be construed to affect the classification of mobile homes as real or personal property for purposes of taxation.
(Source: P.A. 82-280.)

(735 ILCS 5/9-104) (from Ch. 110, par. 9-104)
Sec. 9-104. Demand - Notice - Return. The demand required by Section 9-102 of this Act may be made by delivering a copy thereof to the tenant, or by leaving such a copy with some person of the age of 13 years or upwards, residing on, or being in charge of, the premises; or in case no one is in the actual possession of the premises, then by posting the same on the premises; or if those in possession are unknown occupants who are not parties to any written lease, rental agreement, or right to possession agreement for the premises, then by delivering a copy of the notice, directed to "unknown occupants", to the occupant or by leaving a copy of the notice with some person of the age of 13 years or upwards occupying the premises, or by posting a copy of the notice on the premises directed to "unknown occupants". When such demand is made by an officer authorized to serve process, his or her return is prima facie evidence of the facts therein stated, and if such demand is made by any person not an officer, the return may be sworn to by the person serving the same, and is then prima facie evidence of the facts therein stated. The demand for possession may be in the following form:
To ....
I hereby demand immediate possession of the following

described premises: (describing the same.)

The demand shall be signed by the person claiming such possession, his or her agent, or attorney.
(Source: P.A. 92-823, eff. 8-21-02.)

(735 ILCS 5/9-104.1) (from Ch. 110, par. 9-104.1)
Sec. 9-104.1. Demand; notice; return; condominium and contract purchasers.
(a) In case there is a contract for the purchase of such lands or tenements or in case of condominium property, the demand shall give the purchaser under such contract, or to the condominium unit owner, as the case may be, at least 30 days to satisfy the terms of the demand before an action is filed. In case of a condominium unit, the demand shall set forth the amount claimed which must be paid within the time prescribed in the demand and the time period or periods when the amounts were originally due, unless the demand is for compliance with Section 18(n) of the Condominium Property Act, in which case the demand shall set forth the nature of the lease and memorandum of lease or the leasing requirement not satisfied. The amount claimed shall include regular or special assessments, late charges or interest for delinquent assessments, and attorneys' fees claimed for services incurred prior to the demand. Attorneys' fees claimed by condominium associations in the demand shall be subject to review by the courts in any eviction proceeding under subsection (b) of Section 9-111 of this Act. The demand shall be signed by the person claiming such possession, his or her agent, or attorney.
(b) In the case of a condominium unit, the demand is not invalidated by partial payment of amounts due if the payments do not, at the end of the notice period, total the amounts demanded in the notice for common expenses, unpaid fines, interest, late charges, reasonable attorney fees incurred prior to the initiation of any court action and costs of collection. The person claiming possession, or his or her agent or attorney, may, however, agree in writing to withdraw the demand in exchange for receiving partial payment. To prevent invalidation, the notice must prominently state:
"Only FULL PAYMENT of all amounts demanded in this notice will invalidate the demand, unless the person claiming possession, or his or her agent or attorney, agrees in writing to withdraw the demand in exchange for receiving partial payment."
(c) The demand set forth in subsection (a) of this Section shall be served either personally upon such purchaser or condominium unit owner or by sending the demand thereof by registered or certified mail with return receipt requested to the last known address of such purchaser or condominium unit owner or in case no one is in the actual possession of the premises, then by posting the same on the premises. When such demand is made by an officer authorized to serve process, his or her return is prima facie evidence of the facts therein stated and if such demand is made by any person not an officer, the return may be sworn to by the person serving the same, and is then prima facie evidence of the facts therein stated. To be effective service under this Section, a demand sent by certified or registered mail to the last known address need not be received by the purchaser or condominium unit owner. No other demand shall be required as a prerequisite to filing an action under paragraph (7) of subsection (a) of Section 9-102 of this Act. Service of the demand by registered or certified mail shall be deemed effective upon deposit in the United States mail with proper postage prepaid and addressed as provided in this subsection.
(Source: P.A. 100-173, eff. 1-1-18.)

(735 ILCS 5/9-104.2) (from Ch. 110, par. 9-104.2)
Sec. 9-104.2. Condominiums: demand, notice, termination of lease, and eviction.
(a) Unless the Board of Managers is seeking to evict a tenant or other occupant of a unit under an existing lease or other arrangement with the owner of a unit, no demand nor summons need be served upon the tenant or other occupant in connection with an action brought under paragraph (7) of subsection (a) of Section 9-102 of this Article.
(a-5) The Board of Managers may seek to evict a tenant or other occupant of a unit under an existing lease or other arrangement between the tenant or other occupant and the defaulting owner of a unit, either within the same action against the unit owner under paragraph (7) of subsection (a) of Section 9-102 of this Article or independently thereafter under other paragraphs of that subsection. If a tenant or other occupant of a unit is joined within the same action against the defaulting unit owner under paragraph (7), only the unit owner and not the tenant or other occupant need to be served with 30 days prior written notice as provided in this Article. The tenant or other occupant may be joined as additional defendants at the time the suit is filed or at any time thereafter prior to execution of the eviction order by filing, with or without prior leave of the court, an amended complaint and summons for trial. If the complaint alleges that the unit is occupied or may be occupied by persons other than or in addition to the unit owner of record, that the identities of the persons are concealed and unknown, they may be named and joined as defendant "Unknown Occupants". Summons may be served on the defendant "Unknown Occupants" by the sheriff or court appointed process server by leaving a copy at the unit with any person residing at the unit of the age of 13 years or greater, and if the summons is returned without service stating that service cannot be obtained, constructive service may be obtained pursuant to Section 9-107 of this Code with notice mailed to "Unknown Occupants" at the address of the unit. If prior to execution of the eviction order the identity of a defendant or defendants served in this manner is discovered, his or her name or names and the record may be corrected upon hearing pursuant to notice of motion served upon the identified defendant or defendants at the unit in the manner provided by court rule for service of notice of motion. If, however, an action under paragraph (7) was brought against the defaulting unit owner only, and after obtaining an eviction order and expiration of the stay on enforcement the Board of Managers elects not to accept a tenant or occupant in possession as its own and to commence a separate action, written notice of the eviction order against the unit owner and demand to quit the premises shall be served on the tenant or other occupant in the manner provided under Section 9-211 at least 10 days prior to bringing suit to evict the tenant or other occupant.
(b) If an eviction order is granted to the Board of Managers under Section 9-111, any interest of the unit owner to receive rents under any lease arrangement shall be deemed assigned to the Board of Managers until such time as the judgment is vacated.
(c) If an eviction order is entered, the Board of Managers may obtain from the clerk of the court an informational certificate notifying any tenants not parties to the proceeding of the assignment of the unit owner's interest in the lease arrangement to the Board of Managers as a result of the entry of the eviction order and stating that any rent hereinafter due the unit owner or his agent under the lease arrangement should be paid to the Board of Managers until further order of court. If the tenant pays his rent to the association pursuant to the entry of such an eviction order, the unit owner may not sue said tenant for any such amounts the tenant pays the association. Upon service of the certificate on the tenant in the manner provided by Section 9-211 of this Code, the tenant shall be obligated to pay the rent under the lease arrangement to the Board of Managers as it becomes due. If the tenant thereafter fails and refuses to pay the rent, the Board of Managers may bring an eviction action after making a demand for rent in accordance with Section 9-209 of this Code.
(c-5) In an action against the unit owner and lessee to evict a lessee for failure of the lessor/owner of the condominium unit to comply with the leasing requirements prescribed by subsection (n) of Section 18 of the Condominium Property Act or by the declaration, bylaws, and rules and regulations of the condominium, or against a lessee for any other breach by the lessee of any covenants, rules, regulations, or bylaws of the condominium, the demand shall give the lessee at least 10 days to quit and vacate the unit. The notice shall be substantially in the following form:
"TO A.B. You are hereby notified that in consequence

of (here insert lessor-owner name) failure to comply with the leasing requirements prescribed by Section 18(n) of the Condominium Property Act or by the declaration, bylaws, and rules and regulations of the condominium, or your default of any covenants, rules, regulations or bylaws of the condominium, in (here insert the character of the default) of the premises now occupied by you, being (here described the premises) the Board of Managers of (here describe the condominium) Association elects to terminate your lease, and you are hereby notified to quit and vacate same within 10 days of this date.".

The demand shall be signed by the Board of Managers, its agent, or attorney and shall be served either personally upon the lessee with a copy to the unit owner or by sending the demand thereof by registered or certified mail with return receipt requested to the unit occupied by the lessee and to the last known address of the unit owner, and no other demand of termination of such tenancy shall be required. To be effective service under this Section, a demand sent by certified mail, return receipt requested, to the unit occupied by the lessee and to the last known address of the unit owner need not be received by the lessee or condominium unit owner.
(d) Nothing in this Section 9-104.2 is intended to confer upon a Board of Managers any greater authority with respect to possession of a unit after a judgment than was previously established by this Act.
(Source: P.A. 100-173, eff. 1-1-18.)

(735 ILCS 5/9-104.3) (from Ch. 110, par. 9-104.3)
Sec. 9-104.3. Applicability of Article. All common interest community associations electing pursuant to paragraph (8) of subsection (a) of Section 9-102 to have this Article made applicable to such association shall follow the same procedures and have the same rights and responsibilities as condominium associations under this Article.
(Source: P.A. 84-1308.)

(735 ILCS 5/9-105) (from Ch. 110, par. 9-105)
Sec. 9-105. Growing crops. In case of forfeiture under contract of purchase, the purchaser shall be entitled to cultivate and gather the crops, if any, planted by him or her and grown or growing on the premises at the time of the filing of the action, and shall have the right to enter for the purpose of removing such crops, first paying or tendering to the party entitled to the possession a reasonable compensation for such use of the land before removing such crops.
(Source: P.A. 82-280.)

(735 ILCS 5/9-106) (from Ch. 110, par. 9-106)
Sec. 9-106. Pleadings and evidence. On complaint by the party or parties entitled to the possession of such premises being filed in the circuit court for the county where such premises are situated, stating that such party is entitled to the possession of such premises (describing the same with reasonable certainty), and that the defendant (naming the defendant) unlawfully withholds the possession thereof from him, her or them, the clerk of the court shall issue a summons.
The defendant may under a general denial of the allegations of the complaint offer in evidence any matter in defense of the action. Except as otherwise provided in Section 9-120, no matters not germane to the distinctive purpose of the proceeding shall be introduced by joinder, counterclaim or otherwise. However, a claim for rent may be joined in the complaint, and judgment may be entered for the amount of rent found due.
(Source: P.A. 90-360, eff. 1-1-98.)

(735 ILCS 5/9-106.1) (from Ch. 110, par. 9-106.1)
Sec. 9-106.1. Action for condominium assessments not barred or waived by acceptance of assessments for time periods not covered by demand.
An action brought under paragraph (7) of subsection (a) of Section 9-102 of this Act is neither barred nor waived by the action of a Board of Managers in accepting payments from a unit owner for his or her proportionate share of the common expenses or of any other expenses lawfully agreed upon for any time period other than that covered by the demand.
(Source: P.A. 84-1308.)

(735 ILCS 5/9-106.2)
Sec. 9-106.2. Affirmative defense for violence; barring persons from property.
(a) It shall be an affirmative defense to an action maintained under this Article IX if the court makes one of the following findings that the demand for possession is:
(1) based solely on the tenant's, lessee's, or

household member's status as a victim of domestic violence or sexual violence as those terms are defined in Section 10 of the Safe Homes Act, stalking as that term is defined in the Criminal Code of 2012, or dating violence;

(2) based solely upon an incident of actual or

threatened domestic violence, dating violence, stalking, or sexual violence against a tenant, lessee, or household member;

(3) based solely upon criminal activity directly

relating to domestic violence, dating violence, stalking, or sexual violence engaged in by a member of a tenant's or lessee's household or any guest or other person under the tenant's, lessee's, or household member's control, and against the tenant, lessee, or household member; or

(4) based upon a demand for possession pursuant to

subsection (f) where the tenant, lessee, or household member who was the victim of domestic violence, sexual violence, stalking, or dating violence did not knowingly consent to the barred person entering the premises or a valid court order permitted the barred person's entry onto the premises.

(b) When asserting the affirmative defense, at least one form of the following types of evidence shall be provided to support the affirmative defense: medical, court, or police records documenting the violence or a statement from an employee of a victim service organization or from a medical professional from whom the tenant, lessee, or household member has sought services.
(c) Nothing in subsection (a) shall prevent the landlord from seeking possession solely against a tenant, household member, or lessee of the premises who perpetrated the violence referred to in subsection (a).
(d) Nothing in subsection (a) shall prevent the landlord from seeking possession against the entire household, including the tenant, lessee, or household member who is a victim of domestic violence, dating violence, stalking, or sexual violence if the tenant, lessee, or household member's continued tenancy would pose an actual and imminent threat to other tenants, lessees, household members, the landlord or their agents at the property.
(e) Nothing in subsection (a) shall prevent the landlord from seeking possession against the tenant, lessee, or household member who is a victim of domestic violence, dating violence, stalking, or sexual violence if that tenant, lessee, or household member has committed the criminal activity on which the demand for possession is based.
(f) A landlord shall have the power to bar the presence of a person from the premises owned by the landlord who is not a tenant or lessee or who is not a member of the tenant's or lessee's household. A landlord bars a person from the premises by providing written notice to the tenant or lessee that the person is no longer allowed on the premises. That notice shall state that if the tenant invites the barred person onto any portion of the premises, then the landlord may treat this as a breach of the lease, whether or not this provision is contained in the lease. Subject to paragraph (4) of subsection (a), the landlord may evict the tenant.
(g) Further, a landlord may give notice to a person that the person is barred from the premises owned by the landlord. A person has received notice from the landlord within the meaning of this subsection if he has been notified personally, either orally or in writing including a valid court order as defined by subsection (7) of Section 112A-3 of the Code of Criminal Procedure of 1963 granting remedy (2) of subsection (b) of Section 112A-14 of that Code, or if a printed or written notice forbidding such entry has been conspicuously posted or exhibited at the main entrance to such land or the forbidden part thereof. Any person entering the landlord's premises after such notice has been given shall be guilty of criminal trespass to real property as set forth in Section 21-3 of the Criminal Code of 2012. After notice has been given, an invitation to the person to enter the premises shall be void if made by a tenant, lessee, or member of the tenant's or lessee's household and shall not constitute a valid invitation to come upon the premises or a defense to a criminal trespass to real property.
(Source: P.A. 96-1188, eff. 7-22-10; 97-1150, eff. 1-25-13.)

(735 ILCS 5/9-107) (from Ch. 110, par. 9-107)
Sec. 9-107. Constructive service. If the plaintiff, his or her agent, or attorney files an eviction action, with or without joinder of a claim for rent in the complaint, and is unable to obtain personal service on the defendant or unknown occupant and a summons duly issued in such action is returned without service stating that service can not be obtained, then the plaintiff, his or her agent or attorney may file an affidavit stating that the defendant or unknown occupant is not a resident of this State, or has departed from this State, or on due inquiry cannot be found, or is concealed within this State so that process cannot be served upon him or her, and also stating the place of residence of the defendant or unknown occupant, if known, or if not known, that upon diligent inquiry the affiant has not been able to ascertain the defendant's or unknown occupant's place of residence, then in all such eviction cases whether or not a claim for rent is joined with the complaint for possession, the defendant or unknown occupant may be notified by posting and mailing of notices; or by publication and mailing, as provided for in Section 2-206 of this Act. However, in cases where the defendant or unknown occupant is notified by posting and mailing of notices or by publication and mailing, and the defendant or unknown occupant does not appear generally, the court may rule only on the portion of the complaint which seeks an eviction order, and the court shall not enter judgment as to any rent claim joined in the complaint or enter personal judgment for any amount owed by a unit owner for his or her proportionate share of the common expenses, however, an in rem judgment may be entered against the unit for the amount of common expenses due, any other expenses lawfully agreed upon or the amount of any unpaid fine, together with reasonable attorney fees, if any, and costs. The claim for rent may remain pending until such time as the defendant or unknown occupant appears generally or is served with summons, but the eviction order shall be final, enforceable and appealable if the court makes an express written finding that there is no just reason for delaying enforcement or appeal, as provided by Supreme Court rule of this State.
Such notice shall be in the name of the clerk of the court, be directed to the defendant or unknown occupant, shall state the nature of the cause against the defendant or unknown occupant and at whose instance issued and the time and place for trial, and shall also state that unless the defendant or unknown occupant appears at the time and place fixed for trial, judgment will be entered by default, and shall specify the character of the judgment that will be entered in such cause. The sheriff shall post 3 copies of the notice in 3 public places in the neighborhood of the court where the cause is to be tried, at least 10 days prior to the day set for the appearance, and, if the place of residence of the defendant or unknown occupant is stated in any affidavit on file, shall at the same time mail one copy of the notice addressed to such defendant or unknown occupant at such place of residence shown in such affidavit. On or before the day set for the appearance, the sheriff shall file the notice with an endorsement thereon stating the time when and places where the sheriff posted and to whom and at what address he or she mailed copies as required by this Section. For want of sufficient notice any cause may be continued from time to time until the court has jurisdiction of the defendant or unknown occupant.
(Source: P.A. 100-173, eff. 1-1-18.)

(735 ILCS 5/9-107.5)
Sec. 9-107.5. Notice to unknown occupants.
(a) Service of process upon an unknown occupant may be had by delivering a copy of the summons and complaint naming "unknown occupants" to the tenant or any unknown occupant or person of the age of 13 or upwards occupying the premises.
(b) If unknown occupants are not named in the initial summons and complaint and an eviction order in favor of the plaintiff is entered, but the order does not include unknown occupants and the sheriff determines when executing the eviction order that persons not included in the order are in possession of the premises, then the sheriff shall leave with a person of the age of 13 years or upwards occupying the premises, a copy of the order, or if no one is present in the premises to accept the order or refuses to accept the order, then by posting a copy of the order on the premises. In addition to leaving a copy of the order or posting of the order, the sheriff shall also leave or post a notice addressed to "unknown occupants" that states unless any unknown occupants file a written petition with the clerk that sets forth the unknown occupant's legal claim for possession within 7 days of the date the notice is posted or left with any unknown occupant, the unknown occupants shall be evicted from the premises. If any unknown occupants file such a petition, a hearing on the merits of the unknown occupant's petition shall be held by the court within 7 days of the filing of the petition with the clerk. The unknown occupants shall have the burden of proof in establishing a legal right to continued possession.
(c) The plaintiff may obtain an eviction order only and not for rent as to any unknown occupants.
(d) Nothing in this Section may be construed so as to vest any rights to persons who are criminal trespassers, nor may this Section be construed in any way that interferes with the ability of law enforcement officials removing persons or property from the premises when there is a criminal trespass.
(Source: P.A. 100-173, eff. 1-1-18.)

(735 ILCS 5/9-107.10)
Sec. 9-107.10. Military personnel in military service; eviction action.
(a) In this Section:
"Military service" means any full-time training or duty, no matter how described under federal or State law, for which a service member is ordered to report by the President, Governor of a state, commonwealth, or territory of the United States, or other appropriate military authority.
"Service member" means a resident of Illinois who is a member of any component of the U.S. Armed Forces or the National Guard of any state, the District of Columbia, a commonwealth, or a territory of the United States.
(b) In a residential eviction action, including eviction of a tenant who is a resident of a mobile home park, who is a service member that has entered military service, or of any member of the tenant's family who resides with the tenant, if the tenant entered into the rental agreement on or after the effective date of this amendatory Act of the 94th General Assembly, the court may, on its own motion, and shall, upon motion made by or on behalf of the tenant, do either of the following if the tenant's ability to pay the agreed rent is materially affected by the tenant's military service:
(1) Stay the proceedings for a period of 90 days,

unless, in the opinion of the court, justice and equity require a longer or shorter period of time.

(2) Adjust the obligation under the rental agreement

to preserve the interest of all parties to it.

(c) In order to be eligible for the benefits granted to service members under this Section, a service member or a member of the service member's family who resides with the service member must provide the landlord or mobile home park operator with a copy of the orders calling the service member to military service in excess of 29 consecutive days and of any orders further extending the period of service.
(d) If a stay is granted under this Section, the court may grant the landlord or mobile home park operator such relief as equity may require.
(e) A violation of this Section constitutes a civil rights violation under the Illinois Human Rights Act. All proceeds from the collection of any civil penalty imposed pursuant to the Illinois Human Rights Act under this subsection shall be deposited into the Illinois Military Family Relief Fund.
(Source: P.A. 100-173, eff. 1-1-18.)

(735 ILCS 5/9-108) (from Ch. 110, par. 9-108)
Sec. 9-108. Jury trial. In any case relating to premises used for residence purposes, either party may demand trial by jury, notwithstanding any waiver of jury trial contained in any lease or contract.
(Source: P.A. 82-280.)

(735 ILCS 5/9-109) (from Ch. 110, par. 9-109)
Sec. 9-109. Trial ex parte. If the defendant does not appear, having been duly summoned as herein provided the trial may proceed ex parte, and may be tried by the court, without a jury.
(Source: P.A. 82-280.)

(735 ILCS 5/9-109.5)
Sec. 9-109.5. Standard of proof. After a trial, if the court finds, by a preponderance of the evidence, that the allegations in the complaint have been proven, the court shall enter an eviction order in favor of the plaintiff.
(Source: P.A. 100-173, eff. 1-1-18.)

(735 ILCS 5/9-109.6)
Sec. 9-109.6. Residential eviction order; form. A standardized residential eviction order form, as determined by the Supreme Court, shall be used statewide.
(Source: P.A. 100-173, eff. 1-1-18.)

(735 ILCS 5/9-109.7)
Sec. 9-109.7. Stay of enforcement; drug related action. An eviction order entered in an action brought by a lessor or lessor's assignee, if the action was brought as a result of a lessor or lessor's assignee declaring a lease void pursuant to Section 11 of the Controlled Substance and Cannabis Nuisance Act, may not be stayed for any period in excess of 7 days by the court. Thereafter the plaintiff shall be entitled to re-enter the premises immediately. The sheriff or other lawfully deputized officers shall execute an order entered pursuant to this Section within 7 days of its entry, or within 7 days of the expiration of a stay of judgment, if one is entered.
(Source: P.A. 100-173, eff. 1-1-18.)

(735 ILCS 5/9-110) (from Ch. 110, par. 9-110)
Sec. 9-110. Judgment for whole premises - Stay of enforcement. If it appears on the trial that the plaintiff is entitled to the possession of the whole of the premises claimed, judgment for the possession thereof and for costs shall be entered in favor of the plaintiff. However, if the action is brought under Article IX of this Code and is based upon a breach of a contract entered into on or after July 1, 1962 for the purchase of such premises, the court, by order, may stay the enforcement of the judgment for a period not to exceed 60 days from the date of the judgment, or if the court finds that the amount unpaid on the contract is less than 75% of the original purchase price, then the court shall stay the enforcement of the judgment for a period of 180 days from the date of the judgment. The court may order a stay of less than 180 days (but in no event less than 60 days) if it is shown that the plaintiff, prior to the filing of the action under Article IX of this Act, granted the defendant previous extensions of time to pay the amounts due under the contract, or for other good cause shown. If during such period of stay the defendant pays the entire amount then due and payable under the terms of the contract other than such portion of the principal balance due under the contract as would not be due had no default occurred and costs and, if the contract provides therefor, reasonable attorney's fees as fixed by the court, and cures all other defaults then existing, the contract shall remain in force the same as if no default had occurred. The relief granted to a defendant by this Section shall not be exhausted by a single use thereof but shall not be again available with respect to the same contract for a period of 5 years from the date of such judgment. Whenever defendant cures the default under the contract pursuant to this Section, the defendant may within the period of stay file a motion to vacate the judgment in the court in which the judgment was entered, and, if the court, upon the hearing of such motion, is satisfied that such default has been cured, such judgment shall be vacated. Unless defendant files such motion to vacate in the court or the judgment is otherwise stayed, enforcement of the judgment may proceed immediately upon the expiration of such period of stay and all rights of the defendant in and to the premises and in and to the real estate described in the contract are terminated.
Nothing herein contained shall be construed as affecting the right of a seller of such premises to any lawful remedy or relief other than that provided by Part 1 of Article IX of this Act.
(Source: P.A. 85-907.)

(735 ILCS 5/9-111) (from Ch. 110, par. 9-111)
Sec. 9-111. Condominium property.
(a) As to property subject to the provisions of the "Condominium Property Act", approved June 20, 1963, as amended, when the action is based upon the failure of an owner of a unit therein to pay when due his or her proportionate share of the common expenses of the property, or of any other expenses lawfully agreed upon or the amount of any unpaid fine, and if the court finds that the expenses or fines are due to the plaintiff, the plaintiff shall be entitled to the possession of the whole of the premises claimed, and the court shall enter an eviction order in favor of the plaintiff and judgment for the amount found due by the court including interest and late charges, if any, together with reasonable attorney's fees, if any, and for the plaintiff's costs. The awarding of reasonable attorney's fees shall be pursuant to the standards set forth in subsection (b) of this Section 9-111. The court shall, by order, stay the enforcement of the eviction order for a period of not less than 60 days from the date of the judgment and may stay the enforcement of the order for a period not to exceed 180 days from such date. Any judgment for money or any rent assignment under subsection (b) of Section 9-104.2 is not subject to this stay. The eviction order is not subject to an exemption of homestead under Part 9 of Article XII of this Code. If at any time, either during or after the period of stay, the defendant pays such expenses found due by the court, and costs, and reasonable attorney's fees as fixed by the court, and the defendant is not in arrears on his or her share of the common expenses for the period subsequent to that covered by the order, the defendant may file a motion to vacate the order in the court in which the order was entered, and, if the court, upon the hearing of such motion, is satisfied that the default in payment of the proportionate share of expenses has been cured, and if the court finds that the premises are not presently let by the board of managers as provided in Section 9-111.1 of this Act, the order shall be vacated. If the premises are being let by the board of managers as provided in Section 9-111.1 of this Act, when any order is sought to be vacated, the court shall vacate the order effective concurrent with the expiration of the lease term. Unless defendant files such motion to vacate in the court or the order is otherwise stayed, enforcement of the order may proceed immediately upon the expiration of the period of stay and all rights of the defendant to possession of his or her unit shall cease and determine until the date that the order may thereafter be vacated in accordance with the foregoing provisions, and notwithstanding payment of the amount of any money judgment if the unit owner or occupant is in arrears for the period after the date of entry of the order as provided in this Section. Nothing herein contained shall be construed as affecting the right of the board of managers, or its agents, to any lawful remedy or relief other than that provided by Part 1 of this Article.
This amendatory Act of the 92nd General Assembly is intended as a clarification of existing law and not as a new enactment.
(b) For purposes of determining reasonable attorney's fees under subsection (a), the court shall consider:
(i) the time expended by the attorney;
(ii) the reasonableness of the hourly rate for the

work performed;

(iii) the reasonableness of the amount of time

expended for the work performed; and

(iv) the amount in controversy and the nature of the

action.

(Source: P.A. 100-173, eff. 1-1-18.)

(735 ILCS 5/9-111.1)
Sec. 9-111.1. Lease to bona fide tenant. Upon the entry of an eviction order in favor of a board of managers under the Condominium Property Act, as provided in Section 9-111 of this Act, and upon delivery of possession of the premises by the sheriff or other authorized official to the board of managers pursuant to execution upon the order, the board of managers shall have the right and authority, incidental to the right of possession of a unit under the order, but not the obligation, to lease the unit to a bona fide tenant (whether the tenant is in occupancy or not) pursuant to a written lease for a term which may commence at any time within 8 months after the month in which the date of expiration of the stay of the order occurs. The term may not exceed 13 months from the date of commencement of the lease. The court may, upon motion of the board of managers and with notice to the evicted unit owner, permit or extend a lease for one or more additional terms not to exceed 13 months per term. The board of managers shall first apply all rental income to assessments and other charges sued upon in the eviction action plus statutory interest on a monetary judgment, if any, attorneys' fees, and court costs incurred; and then to other expenses lawfully agreed upon (including late charges), any fines and reasonable expenses necessary to make the unit rentable, and lastly to assessments accrued thereafter until assessments are current. Any surplus shall be remitted to the unit owner. The court shall retain jurisdiction to determine the reasonableness of the expense of making the unit rentable.
(Source: P.A. 100-173, eff. 1-1-18.)

(735 ILCS 5/9-112) (from Ch. 110, par. 9-112)
Sec. 9-112. Judgment for part of premises. If it shall appear that the plaintiff is entitled to the possession of only a part of the premises claimed, the judgment shall be entered for that part only and for costs, and for the residue defendant shall be dismissed.
(Source: P.A. 82-280.)

(735 ILCS 5/9-113) (from Ch. 110, par. 9-113)
Sec. 9-113. Joinder of several tenants. Whenever there is one lease for the whole of certain premises, and the actual possession thereof, at the time of the filing of the action, is divided in severalty among persons with, or other than the lessee, in one or more portions or parcels, separately or severally held or occupied, all or so many of such persons, with the lessee, as the plaintiff may elect, may be joined as defendants in one action, and the recovery against them, with costs, shall be several, according as their actual holdings are judicially determined.
(Source: P.A. 82-280.)

(735 ILCS 5/9-114) (from Ch. 110, par. 9-114)
Sec. 9-114. Judgment against plaintiff. If the plaintiff voluntarily dismisses the action, or fails to prove the plaintiff's right to the possession, judgment for costs shall be entered in favor of the defendant.
(Source: P.A. 82-280.)

(735 ILCS 5/9-115) (from Ch. 110, par. 9-115)
Sec. 9-115. Dismissal as to part. The plaintiff may at any time dismiss his or her action as to any one or more of the defendants, and the jury or court may find any one or more of the defendants liable, and the others not liable, and the court shall thereupon enter judgment according to such finding.
(Source: P.A. 82-280.)

(735 ILCS 5/9-116) (from Ch. 110, par. 9-116)
Sec. 9-116. Pending appeal. If the plaintiff appeals, then, during and notwithstanding the pendency of such appeal, the plaintiff is entitled to enforce, or accept from the defendant or from any person claiming under him or her, performance of all obligations imposed upon such defendant by the terms of any lease, contract, covenant or agreement under which the defendant claims the right to possession, or by law, as if such appeal has not been taken, without thereby affecting the appeal or the judgment appealed from, and without thereby creating or reinstating any tenancy or other relationship of the parties. However, if the result of the prosecution of such appeal and entry of final judgment is that the defendant was obligated to the plaintiff during the pendency thereof in a different form, manner or amount than that in which any payment or payments made under the provision of this Section was or were enforced or accepted, or in a different form, manner or amount than that adjudged in any judgment entered by any court in any other proceedings instituted by virtue of the provisions of this Section during the pendency of the appeal, such payment or payments shall be deemed to have been made to apply in the form, manner and amount resulting or arising from the prosecution of such appeal, on account of the defendant's obligation.
(Source: P.A. 82-280.)

(735 ILCS 5/9-117) (from Ch. 110, par. 9-117)
Sec. 9-117. Expiration of order. No eviction order obtained in an action brought under this Article may be enforced more than 120 days after the order is entered, unless upon motion by the plaintiff the court grants an extension of the period of enforcement of the order. Plaintiff's notice of motion shall contain the following notice directed to the defendant:
"The plaintiff in this case, (insert name), obtained

an eviction judgment against you on (insert date), but the sheriff did not evict you within the 120 days that the plaintiff has to evict after a judgment in court. On the date stated in this notice, the plaintiff will be asking the court to allow the sheriff to evict you based on that judgment. You must attend the court hearing if you want the court to stop the plaintiff from having you evicted. To prevent the eviction, you must be able to prove that (1) the plaintiff and you made an agreement after the judgment (for instance, to pay up back rent or to comply with the lease) and you have lived up to the agreement; or (2) the reason the plaintiff brought the original eviction case has been resolved or forgiven, and the eviction the plaintiff now wants the court to grant is based on a new or different reason; or (3) that you have another legal or equitable reason why the court should not grant the plaintiff's request for your eviction."

The court shall grant the motion for the extension of the eviction order unless the defendant establishes that the tenancy has been reinstated, that the breach upon which the order was issued has been cured or waived, that the plaintiff and defendant entered into a post-judgment agreement whose terms the defendant has performed, or that other legal or equitable grounds exist that bar enforcement of the order. This Section does not apply to any action based upon a breach of a contract entered into on or after July 1, 1962, for the purchase of premises in which the court has entered a stay under Section 9-110; nor shall this Section apply to any action to which the provisions of Section 9-111 apply; nor shall this Section affect the rights of Boards of Managers under Section 9-104.2.
(Source: P.A. 99-753, eff. 1-1-17; 100-173, eff. 1-1-18.)

(735 ILCS 5/9-118) (from Ch. 110, par. 9-118)
Sec. 9-118. Emergency housing eviction proceedings.
(a) As used in this Section:
"Cannabis" has the meaning ascribed to that term in the Cannabis Control Act.
"Narcotics" and "controlled substance" have the meanings ascribed to those terms in the Illinois Controlled Substances Act.
(b) This Section applies only if all of the following conditions are met:
(1) The complaint seeks possession of premises that

are owned or managed by a housing authority established under the Housing Authorities Act or privately owned and managed.

(2) The verified complaint alleges that there is

direct evidence of any of the following:

(A) unlawful possessing, serving, storing,

manufacturing, cultivating, delivering, using, selling, giving away, or trafficking in cannabis, methamphetamine, narcotics, or controlled substances within or upon the premises by or with the knowledge and consent of, or in concert with the person or persons named in the complaint; or

(B) the possession, use, sale, or delivery of a

firearm which is otherwise prohibited by State law within or upon the premises by or with the knowledge and consent of, or in concert with, the person or persons named in the complaint; or

(C) murder, attempted murder, kidnapping,

attempted kidnapping, arson, attempted arson, aggravated battery, criminal sexual assault, attempted criminal sexual assault, aggravated criminal sexual assault, predatory criminal sexual assault of a child, or criminal sexual abuse within or upon the premises by or with the knowledge and consent of, or in concert with, the person or persons named in the complaint.

(3) Notice by verified complaint setting forth the

relevant facts, and a demand for possession of the type specified in Section 9-104 is served on the tenant or occupant of the premises at least 14 days before a hearing on the complaint is held, and proof of service of the complaint is submitted by the plaintiff to the court.

(b-5) In all actions brought under this Section 9-118, no predicate notice of termination or demand for possession shall be required to initiate an eviction action.
(c) When a complaint has been filed under this Section, a hearing on the complaint shall be scheduled on any day after the expiration of 14 days following the filing of the complaint. The summons shall advise the defendant that a hearing on the complaint shall be held at the specified date and time, and that the defendant should be prepared to present any evidence on his or her behalf at that time.
If a plaintiff which is a public housing authority accepts rent from the defendant after an action is initiated under this Section, the acceptance of rent shall not be a cause for dismissal of the complaint.
(d) If the defendant does not appear at the hearing, an eviction order in favor of the plaintiff shall be entered by default. If the defendant appears, a trial shall be held immediately as is prescribed in other eviction proceedings. The matter shall not be continued beyond 7 days from the date set for the first hearing on the complaint except by agreement of both the plaintiff and the defendant. After a trial, if the court finds, by a preponderance of the evidence, that the allegations in the complaint have been proven, the court shall enter an eviction order in favor of the plaintiff and the court shall order that the plaintiff shall be entitled to re-enter the premises immediately.
(d-5) If cannabis, methamphetamine, narcotics, or controlled substances are found or used anywhere in the premises, there is a rebuttable presumption either (1) that the cannabis, methamphetamine, narcotics, or controlled substances were used or possessed by a tenant or occupant or (2) that a tenant or occupant permitted the premises to be used for that use or possession, and knew or should have reasonably known that the substance was used or possessed.
(e) An eviction order entered under this Section may not be stayed for any period in excess of 7 days by the court. Thereafter the plaintiff shall be entitled to re-enter the premises immediately. The sheriff or other lawfully deputized officers shall give priority to service and execution of orders entered under this Section over other possession orders.
(f) This Section shall not be construed to prohibit the use or possession of cannabis, methamphetamine, narcotics, or a controlled substance that has been legally obtained in accordance with a valid prescription for the personal use of a lawful occupant of a dwelling unit.
(Source: P.A. 100-173, eff. 1-1-18.)

(735 ILCS 5/9-119)
Sec. 9-119. Emergency subsidized housing eviction proceedings.
(a) As used in this Section:
"FmHA" means the Farmers Home Administration or a local housing authority administering an FmHA program.
"HUD" means the United States Department of Housing and Urban Development, or the Federal Housing Administration or a local housing authority administering a HUD program.
"Section 8 contract" means a contract with HUD or FmHA which provides rent subsidies entered into pursuant to Section 8 of the United States Housing Act of 1937 or the Section 8 Existing Housing Program (24 C.F.R. Part 882).
"Subsidized housing" means:
(1) any housing or unit of housing subject to a

Section 8 contract;

(2) any housing or unit of housing owned, operated,

or managed by a housing authority established under the Housing Authorities Act; or

(3) any housing or unit of housing financed by a loan

or mortgage held by the Illinois Housing Development Authority, a local housing authority, or the federal Department of Housing and Urban Development ("HUD") that is:

(i) insured or held by HUD under Section

221(d)(3) of the National Housing Act and assisted under Section 101 of the Housing and Urban Development Act of 1965 or Section 8 of the United States Housing Act of 1937;

(ii) insured or held by HUD and bears interest at

a rate determined under the proviso of Section 221(d)(3) of the National Housing Act;

(iii) insured, assisted, or held by HUD under

Section 202 or 236 of the National Housing Act;

(iv) insured or held by HUD under Section 514 or

515 of the Housing Act of 1949;

(v) insured or held by HUD under the United

States Housing Act of 1937; or

(vi) held by HUD and formerly insured under a

program listed in subdivision (i), (ii), (iii), (iv), or (v).

(b) This Section applies only if all of the following conditions are met:
(1) The verified complaint seeks possession of

premises that are subsidized housing as defined under this Section.

(2) The verified complaint alleges that there is

direct evidence of refusal by the tenant to allow the landlord or agent of the landlord or other person authorized by State or federal law or regulations or local ordinance to inspect the premises, provided that all of the following conditions have been met:

(A) on 2 separate occasions within a 30 day

period the tenant, or another person on the premises with the consent of the tenant, refuses to allow the landlord or agent of the landlord or other person authorized by State or federal law or regulations or local ordinance to inspect the premises;

(B) the landlord then sends written notice to the

tenant stating that (i) the tenant, or a person on the premises with the consent of the tenant, failed twice within a 30 day period to allow the landlord or agent of the landlord or other person authorized by State or federal law or regulations or local ordinance to inspect the premises and (ii) the tenant must allow the landlord or agent of the landlord or other person authorized by State or federal law or regulations or local ordinance to inspect the premises within the next 30 days or face emergency eviction proceedings under this Section;

(C) the tenant subsequently fails to allow the

landlord or agent of the landlord or other person authorized by State or federal law or regulations or local ordinance to inspect the premises within 30 days of receiving the notice from the landlord; and

(D) the tenant's written lease states that the

occurrence of the events described in items (A), (B), and (C) may result in eviction.

(3) Notice, by verified complaint setting forth the

relevant facts, and a demand for possession of the type specified in Section 9-104 is served on the tenant or occupant of the premises at least 14 days before a hearing on the complaint is held, and proof of service of the complaint is submitted by the plaintiff to the court.

(c) When a complaint has been filed under this Section, a hearing on the complaint shall be scheduled on any day after the expiration of 14 days following the filing of the complaint. The summons shall advise the defendant that a hearing on the complaint shall be held at the specified date and time, and that the defendant should be prepared to present any evidence on his or her behalf at that time.
(d) If the defendant does not appear at the hearing, an eviction order in favor of the plaintiff shall be entered by default. If the defendant appears, a trial shall be held immediately as is prescribed in other eviction proceedings. The matter shall not be continued beyond 7 days from the date set for the first hearing on the complaint except by agreement of both the plaintiff and the defendant. After a trial, if the court finds, by a preponderance of the evidence, that the allegations in the complaint have been proven, the court shall enter an eviction order in favor of the plaintiff and the court shall order that the plaintiff shall be entitled to re-enter the premises immediately.
(e) An eviction order entered under this Section may not be stayed for any period in excess of 7 days by the court. Thereafter the plaintiff shall be entitled to re-enter the premises immediately. The sheriff or other lawfully deputized officers shall give priority to service and execution of orders entered under this Section over other possession orders.
(Source: P.A. 100-173, eff. 1-1-18.)

(735 ILCS 5/9-120)
Sec. 9-120. Leased premises used in furtherance of a criminal offense; lease void at option of lessor or assignee.
(a) If any lessee or occupant, on one or more occasions, uses or permits the use of leased premises for the commission of any act that would constitute a felony or a Class A misdemeanor under the laws of this State, the lease or rental agreement shall, at the option of the lessor or the lessor's assignee become void, and the owner or lessor shall be entitled to recover possession of the leased premises as against a tenant holding over after the expiration of his or her term. A written lease shall notify the lessee that if any lessee or occupant, on one or more occasions, uses or permits the use of the leased premises for the commission of a felony or Class A misdemeanor under the laws of this State, the lessor shall have the right to void the lease and recover the leased premises. Failure to include this language in a written lease or the use of an oral lease shall not waive or impair the rights of the lessor or lessor's assignee under this Section or the lease. This Section shall not be construed so as to diminish the rights of a lessor, if any, to terminate a lease for other reasons permitted under law or pursuant to the lease agreement.
(b) The owner or lessor may bring an eviction action, or, if the State's Attorney of the county in which the real property is located or the corporation counsel of the municipality in which the real property is located agrees, assign to that State's Attorney or corporation counsel the right to bring an eviction action on behalf of the owner or lessor, against the lessee and all occupants of the leased premises. The assignment must be in writing on a form prepared by the State's Attorney of the county in which the real property is located or the corporation counsel of the municipality in which the real property is located, as applicable. If the owner or lessor assigns the right to bring an eviction action, the assignment shall be limited to those rights and duties up to and including delivery of the order of eviction to the sheriff for execution. The owner or lessor shall remain liable for the cost of the eviction whether or not the right to bring the eviction action has been assigned.
(c) A person does not forfeit any part of his or her security deposit due solely to an eviction under the provisions of this Section, except that a security deposit may be used to pay fees charged by the sheriff for carrying out an eviction.
(d) If a lessor or the lessor's assignee voids a lease or contract under the provisions of this Section and the tenant or occupant has not vacated the premises within 5 days after receipt of a written notice to vacate the premises, the lessor or lessor's assignee may seek relief under this Article IX. Notwithstanding Sections 9-112, 9-113, and 9-114 of this Code, judgment for costs against a plaintiff seeking possession of the premises under this Section shall not be awarded to the defendant unless the action was brought by the plaintiff in bad faith. An action to possess premises under this Section shall not be deemed to be in bad faith when the plaintiff based his or her cause of action on information provided to him or her by a law enforcement agency, the State's Attorney, or the municipality.
(e) After a trial, if the court finds, by a preponderance of the evidence, that the allegations in the complaint have been proven, the court shall enter an eviction order in favor of the plaintiff and the court shall order that the plaintiff shall be entitled to re-enter the premises immediately.
(f) An eviction order entered in an action brought by a lessor or lessor's assignee, if the action was brought as a result of a lessor or lessor's assignee declaring a lease void pursuant to this Section, may not be stayed for any period in excess of 7 days by the court unless all parties agree to a longer period. Thereafter the plaintiff shall be entitled to re-enter the premises immediately. The sheriff or other lawfully deputized officers shall execute an order entered pursuant to this Section within 7 days of its entry, or within 7 days of the expiration of a stay of judgment, if one is entered.
(g) Nothing in this Section shall limit the rights of an owner or lessor to bring an eviction action on the basis of other applicable law.
(Source: P.A. 100-173, eff. 1-1-18.)

(735 ILCS 5/9-121)
Sec. 9-121. Sealing of court file.
(a) Definition. As used in this Section, "court file" means the court file created when an eviction action is filed with the court.
(b) Discretionary sealing of court file. The court may order that a court file in an eviction action be placed under seal if the court finds that the plaintiff's action is sufficiently without a basis in fact or law, which may include a lack of jurisdiction, that placing the court file under seal is clearly in the interests of justice, and that those interests are not outweighed by the public's interest in knowing about the record.
(c) Mandatory sealing of court file. The court file relating to an eviction action brought against a tenant under Section 9-207.5 of this Code or as set forth in subdivision (h)(6) of Section 15-1701 of this Code shall be placed under seal.
(Source: P.A. 100-173, eff. 1-1-18.)

(735 ILCS 5/Art. IX Pt. 2 heading)

(735 ILCS 5/9-201) (from Ch. 110, par. 9-201)
Sec. 9-201. Recovery of rent. The owner of lands, his or her executors or administrators, may sue for and recover rent therefor, or a fair and reasonable satisfaction for the use and occupation thereof, by a civil action in any of the following instances:
1. When rent is due and in arrears on a lease for life or lives.
2. When lands are held and occupied by any person without any special agreement for rent.
3. When possession is obtained under an agreement, written or verbal, for the purchase of the premises, and before a deed is given the right to possession is terminated by forfeiture or non-compliance with the agreement, and possession is wrongfully refused or neglected to be given upon demand, made in writing, by the party entitled thereto. All payments made by the vendee, or his or her representatives or assigns, may be set off against such rent.
4. When land has been sold upon a judgment of court, when the party to such judgment or person holding under him or her, wrongfully refuses or neglects to surrender possession of the same, after demand, in writing, by the person entitled to the possession.
5. When the lands have been sold upon a mortgage or trust deed, and the mortgagor or grantor, or person holding under him or her, wrongfully refuses or neglects to surrender possession of the same, after demand, in writing, by the person entitled to the possession.
(Source: P.A. 83-707.)

(735 ILCS 5/9-202) (from Ch. 110, par. 9-202)
Sec. 9-202. Wilfully holding over. If any tenant or any person who is in or comes into possession of any lands, tenements or hereditaments, by, from or under, or by collusion with the tenant, wilfully holds over any lands, tenements or hereditaments, after the expiration of his or her term or terms, and after demand made in writing, for the possession thereof, by his or her landlord, or the person to whom the remainder or reversion of such lands, tenements or hereditaments belongs, the person so holding over, shall, for the time the landlord or rightful owner is so kept out of possession, pay to the person so kept out of possession, or his or her legal representatives, at the rate of double the yearly value of the lands, tenements or hereditaments so detained to be recovered by a civil action.
(Source: P.A. 83-707.)

(735 ILCS 5/9-203) (from Ch. 110, par. 9-203)
Sec. 9-203. Holding over after notice. If any tenant gives notice of his or her intention to quit the premises which are held by him or her, at a time mentioned in such notice, at which time the tenant would have a right to quit by the lease, and does not accordingly deliver up possession thereof, such tenant shall pay to the landlord or lessor double the rent or sum which would otherwise be due, to be collected in the same manner as the rent otherwise due should have been collected.
(Source: P.A. 82-783.)

(735 ILCS 5/9-204) (from Ch. 110, par. 9-204)
Sec. 9-204. Rent in arrears - Re-entry. In all cases between landlord and tenant, where one-half year's rent is in arrears and unpaid, and the landlord or lessor to whom such rent is due has the right by law to re-enter for non-payment thereof, such landlord or lessor may, without any formal demand or re-entry, commence an action of ejectment for the recovery of the demised premises. In case judgment is entered in favor of the plaintiff in the action of ejectment before the rent in arrearage and costs of the action are paid, then the lease of the lands shall cease and be determined, unless the lessee shall by appeal reverse the judgment, or by petition filed within 6 months after the entry of such judgment, obtain relief from the same. However, any tenant may, at any time before final judgment on the ejectment, pay or tender to the landlord or lessor of the premises the amount of rent in arrears and costs of the action, whereupon the action of ejectment shall be dismissed.
(Source: P.A. 82-280.)

(735 ILCS 5/9-205) (from Ch. 110, par. 9-205)
Sec. 9-205. Notice to terminate tenancy from year to year. Except as provided in Section 9-206 and Section 9-207.5 of this Act, in all cases of tenancy from year to year, 60 days' notice, in writing, shall be sufficient to terminate the tenancy at the end of the year. The notice may be given at any time within 4 months preceding the last 60 days of the year.
(Source: P.A. 98-514, eff. 11-19-13.)

(735 ILCS 5/9-206) (from Ch. 110, par. 9-206)
Sec. 9-206. Notice to terminate tenancy of farm land. Subject to the provisions of Section 16 of the Landlord and Tenant Act, in order to terminate tenancies from year to year of farm lands, occupied on a crop share, livestock share, cash rent or other rental basis, the notice to quit shall be given in writing not less than 4 months prior to the end of the year of letting. Such notice may not be waived in a verbal lease. The notice to quit may be substantially in the following form:
To A.B.: You are hereby notified that I have elected to terminate your lease of the farm premises now occupied by you, being (here describe the premises) and you are hereby further notified to quit and deliver up possession of the same to me at the end of the lease year, the last day of such year being (here insert the last day of the lease year).
(Source: P.A. 97-913, eff. 1-1-13.)

(735 ILCS 5/9-206.1)
Sec. 9-206.1. Life tenancy termination; farmland leases.
(a) Tenancies from year to year of farmland occupied on a crop share, livestock share, cash rent, or other rental basis in which the lessor is the life tenant or the representative of the life tenant shall continue until the end of the current lease year in which the life tenant's interest terminates unless otherwise provided in writing by the lessor and the lessee.
(b) Whenever the life tenancy of the lessor terminates not more than 6 months before the end of the tenancy of the lessee but before the beginning of the next crop year, the lessee of the farmlands is entitled to reasonable costs incurred in field preparation for the next crop year, payable by the succeeding life tenant or remainderman.
As used in this Section "farmland" means any property used primarily for the growing and harvesting of crops; the feeding, breeding and management of livestock; dairying, or any other agricultural or horticultural use or combination thereof, including, but not limited to, hay, grain, fruit, truck or vegetable crops, floriculture, mushroom growing, plant or tree nurseries, orchards, forestry, sod farming and greenhouses; the keeping, raising and feeding of livestock or poultry, including poultry, swine, sheep, beef cattle, ponies or horses; dairy farming; fur farming; beekeeping; or fish or wildlife farming.
(Source: P.A. 89-549, eff. 1-1-97.)

(735 ILCS 5/9-207) (from Ch. 110, par. 9-207)
Sec. 9-207. Notice to terminate tenancy for less than a year.
(a) Except as provided in Section 9-207.5 of this Code, in all cases of tenancy from week to week, where the tenant holds over without special agreement, the landlord may terminate the tenancy by 7 days' notice, in writing, and may maintain an action for eviction or ejectment.
(b) Except as provided in Section 9-207.5 of this Code, in all cases of tenancy for any term less than one year, other than tenancy from week to week, where the tenant holds over without special agreement, the landlord may terminate the tenancy by 30 days' notice, in writing, and may maintain an action for eviction or ejectment.
(Source: P.A. 100-173, eff. 1-1-18.)

(735 ILCS 5/9-207.5)
Sec. 9-207.5. Termination of bona fide leases in residential real estate in foreclosure.
(a) A mortgagee, receiver, holder of the certificate of sale, holder of the deed issued pursuant to that certificate, or, if no certificate or deed was issued, the purchaser at a judicial sale under Section 15-1507 of this Code, who assumes control of the residential real estate in foreclosure, as defined in Section 15-1225 of this Code, may terminate a bona fide lease, as defined in Section 15-1224 of this Code, only: (i) at the end of the term of the bona fide lease, by no less than 90 days' written notice or (ii) in the case of a bona fide lease that is for a month-to-month or week-to-week term, by no less than 90 days' written notice.
(b) Notwithstanding the provisions of subsection (a) of this Section, an individual who assumes control of residential real estate in foreclosure pursuant to a judicial sale and who will occupy a dwelling unit of the residential real estate in foreclosure as his or her primary residence may terminate the bona fide lease for the dwelling unit subject to the 90-day notice requirement of subsection (a) of this Section.
(c) Nothing in this Section or Section 15-1224 of this Code shall abrogate the rights of a mortgagee, receiver, holder of the certificate of sale, holder of the deed issued pursuant to that certificate, or, if no certificate or deed was issued, the purchaser at a judicial sale, who assumes control of the residential real estate in foreclosure to terminate a bona fide lease of a dwelling unit in residential real estate in foreclosure under Section 9-118, 9-119, 9-120, 9-201, 9-202, 9-203, 9-204, 9-209, or 9-210 of this Code.
(Source: P.A. 98-514, eff. 11-19-13.)

(735 ILCS 5/9-208) (from Ch. 110, par. 9-208)
Sec. 9-208. Further demand. Where a tenancy is terminated by notice, under either of the 2 preceding sections, no further demand is necessary before bringing an action under the statute in relation to eviction or ejectment.
(Source: P.A. 100-173, eff. 1-1-18.)

(735 ILCS 5/9-209) (from Ch. 110, par. 9-209)
Sec. 9-209. Demand for rent - eviction action. A landlord or his or her agent may, any time after rent is due, demand payment thereof and notify the tenant, in writing, that unless payment is made within a time mentioned in such notice, not less than 5 days after service thereof, the lease will be terminated. If the tenant does not pay the rent due within the time stated in the notice under this Section, the landlord may consider the lease ended and commence an eviction or ejectment action without further notice or demand. A claim for rent may be joined in the complaint, including a request for the pro rata amount of rent due for any period that a judgment is stayed, and a judgment obtained for the amount of rent found due, in any action or proceeding brought, in an eviction action under this Section.
Notice made pursuant to this Section shall, as hereinafter stated, not be invalidated by payments of past due rent demanded in the notice, when the payments do not, at the end of the notice period, total the amount demanded in the notice. The landlord may, however, agree in writing to continue the lease in exchange for receiving partial payment. To prevent invalidation, the notice must prominently state:
"Only FULL PAYMENT of the rent demanded in this notice will waive the landlord's right to terminate the lease under this notice, unless the landlord agrees in writing to continue the lease in exchange for receiving partial payment."
Collection by the landlord of past rent due after the filing of a suit for eviction or ejectment pursuant to failure of the tenant to pay the rent demanded in the notice shall not invalidate the suit.
(Source: P.A. 100-173, eff. 1-1-18.)

(735 ILCS 5/9-210) (from Ch. 110, par. 9-210)
Sec. 9-210. Notice to quit. When default is made in any of the terms of a lease, it is not necessary to give more than 10 days' notice to quit, or of the termination of such tenancy, and the same may be terminated on giving such notice to quit at any time after such default in any of the terms of such lease. Such notice may be substantially in the following form:
"To A.B.: You are hereby notified that in consequence of your default in (here insert the character of the default) of the premises now occupied by you, being, etc., (here describe the premises) I have elected to terminate your lease, and you are hereby notified to quit and deliver up possession of the same to me within 10 days of this date (dated, etc.)."
The notice is to be signed by the lessor or his or her agent, and no other notice or demand of possession or termination of such tenancy is necessary.
(Source: P.A. 82-280.)

(735 ILCS 5/9-211) (from Ch. 110, par. 9-211)
Sec. 9-211. Service of demand or notice. Any demand may be made or notice served by delivering a written or printed, or partly written and printed, copy thereof to the tenant, or by leaving the same with some person of the age of 13 years or upwards, residing on or in possession of the premises; or by sending a copy of the notice to the tenant by certified or registered mail, with a returned receipt from the addressee; and in case no one is in the actual possession of the premises, then by posting the same on the premises.
(Source: P.A. 83-355.)

(735 ILCS 5/9-212) (from Ch. 110, par. 9-212)
Sec. 9-212. Evidence of service. When such demand is made or notice served by an officer authorized to serve process, the officer's return is prima facie evidence of the facts therein stated, and if such demand is made or notice served by any person not an officer, the return may be sworn to by the person serving the same, and is then prima facie evidence of the facts therein stated.
(Source: P.A. 82-280.)

(735 ILCS 5/9-213) (from Ch. 110, par. 9-213)
Sec. 9-213. Expiration of term. When the tenancy is for a certain period, and the term expires by the terms of the lease, the tenant is then bound to surrender possession, and no notice to quit or demand of possession is necessary.
(Source: P.A. 82-280.)

(735 ILCS 5/9-213.1) (from Ch. 110, par. 9-213.1)
Sec. 9-213.1. Duty of landlord to mitigate damages. After January 1, 1984, a landlord or his or her agent shall take reasonable measures to mitigate the damages recoverable against a defaulting lessee.
(Source: P.A. 84-1043.)

(735 ILCS 5/9-214) (from Ch. 110, par. 9-214)
Sec. 9-214. Lease defined. The term "lease," as used in Part 2 of Article IX of this Act, includes every letting, whether by verbal or written agreement.
(Source: P.A. 82-280.)

(735 ILCS 5/9-215) (from Ch. 110, par. 9-215)
Sec. 9-215. Remedies available to grantee. The grantees of any leased lands, tenements, rents or other hereditaments, or of the reversion thereof, the assignees of the lessor of any lease, and the heirs, legatees and personal representatives of the lessor, grantee or assignee, shall have the same remedies by action or otherwise, for the non-performance of any agreement in the lease, or for the recovery of any rent, or for the doing of any waste or other cause of forfeiture, as their grantor or lessor might have had if such reversion had remained in such lessor or grantor.
(Source: P.A. 83-707.)

(735 ILCS 5/9-216) (from Ch. 110, par. 9-216)
Sec. 9-216. Remedies available to lessee. The lessees of any lands, their assigns or personal representatives, shall have the same remedy, by action or otherwise, against the lessor, his or her grantees, assignees or his, her or their representatives, for the breach of any agreement in such lease, as such lessee might have had against his or her immediate lessor. This section shall have no application to the covenants against incumbrances, or relating to the title or possession of the premises demised.
(Source: P.A. 82-280.)

(735 ILCS 5/9-217) (from Ch. 110, par. 9-217)
Sec. 9-217. Rent recoverable by representative, from subtenant. When a tenant for life demises any lands and dies on or after the day when any rent becomes due and payable, his or her executor or administrator may recover from the subtenant the whole rent due, but if such tenant for life dies, before the day when any rent is to become due, his or her executor or administrator may recover the proportion of rent which accrued before his or her death, and the remainder man shall recover for the residue.
(Source: P.A. 82-280.)

(735 ILCS 5/9-218)
Sec. 9-218. Rent payments at business office.
(a) If the lessor, or agent of the lessor, of residential real property, containing 100 or more residential units in either a single building or a complex of buildings, maintains a business office on the premises of the building or complex that has regularly scheduled office hours, then the lessor, or agent of the lessor, must accept rent payments from a lessee of any of those residential units at that business office during the regularly scheduled office hours and the lessor may not impose any penalty, fee, or charge for making rent payments in this manner that are otherwise considered timely under the lease, but the landlord may refuse to accept payment by cash when rent payments are made in this manner.
(b) This Section applies to each lease and other rental agreement in effect on the effective date of this amendatory Act of the 94th General Assembly unless there is specific language in that lease or other rental agreement that conflicts with the provisions of this Section. If any provision of a lease or other rental agreement entered into, extended, or renewed on or after the effective date of this amendatory Act of the 94th General Assembly conflicts with the provisions of this Section, then that provision of the lease or other rental agreement is void and unenforceable.
(Source: P.A. 94-2, eff. 5-31-05.)

(735 ILCS 5/Art. IX Pt. 3 heading)

(735 ILCS 5/9-301) (from Ch. 110, par. 9-301)
Sec. 9-301. Property subject to distraint. In all cases of distress for rent, the landlord, by himself or herself, his or her agent or attorney, may seize for rent any personal property of his or her tenant that may be found in the county where such tenant resides, and in no case shall the property of any other person, although the same may be found on the premises, be liable to seizure for rent due from such tenant.
(Source: P.A. 82-280.)

(735 ILCS 5/9-302) (from Ch. 110, par. 9-302)
Sec. 9-302. Filing of distress warrant with inventory. The person making such distress shall immediately file with the clerk of the circuit court a copy of the distress warrant, together with an inventory of the property levied upon.
(Source: P.A. 82-280.)

(735 ILCS 5/9-303) (from Ch. 110, par. 9-303)
Sec. 9-303. Summons and return. Upon the filing of such copy of distress warrant and inventory, the clerk shall issue a summons against the party against whom the distress warrant has been issued, returnable as summons in other civil cases.
(Source: P.A. 82-280.)

(735 ILCS 5/9-304) (from Ch. 110, par. 9-304)
Sec. 9-304. Notice to non-residents. When it appears, by affidavit filed in the court where such proceeding is pending, that the defendant is a nonresident or has departed from this state, or on due inquiry cannot be found, or is concealed within this state, and the affiant states the place of residence of the defendant, if known, and if not known, that upon diligent inquiry he or she has not been able to ascertain the same, notice may be given as in attachment cases.
(Source: P.A. 82-280.)

(735 ILCS 5/9-305) (from Ch. 110, par. 9-305)
Sec. 9-305. Proceedings - Pleading. The action shall thereafter proceed in the same manner as in case of attachment before the court. It shall not be necessary for the plaintiff in any case to file a complaint, but the distress warrant shall stand as a complaint and shall be amendable, as complaints in other civil cases, but no such amendment shall in any way affect any liabilities that have accrued in the execution of such warrant.
(Source: P.A. 82-280.)

(735 ILCS 5/9-306) (from Ch. 110, par. 9-306)
Sec. 9-306. Counterclaim - Defenses. The defendant may file a counterclaim as in other civil actions or other defense which would have been proper if the action had been for the rent, and with like effect.
(Source: P.A. 82-280.)

(735 ILCS 5/9-307) (from Ch. 110, par. 9-307)
Sec. 9-307. Judgment for plaintiff. If the plaintiff recovers, judgment shall be entered in favor of plaintiff, for the amount which the court finds to be due the plaintiff.
(Source: P.A. 82-280.)

(735 ILCS 5/9-308) (from Ch. 110, par. 9-308)
Sec. 9-308. Effect of judgment against defendant. After the defendant is served with process or appears in the action, the judgment shall have the same force and effect as if served by summons, and the judgment may be enforced, not only against the property distrained, but also against the other property of the defendant. But the property distrained, if the same has not been replevied or released from seizure, shall be first sold.
(Source: P.A. 82-280.)

(735 ILCS 5/9-309) (from Ch. 110, par. 9-309)
Sec. 9-309. Judgment by default. When publication of notice, as provided by law, but the defendant is not served with process and does not appear, judgment by default may be entered, and the plaintiff may recover the amount due him or her for rent at the time of issuing the distress warrant, and enforcement may be had against the property distrained, but no enforcement may be had against any other property of the defendant.
(Source: P.A. 82-280.)

(735 ILCS 5/9-310) (from Ch. 110, par. 9-310)
Sec. 9-310. Judgment in favor of defendant - Counterclaim. If the judgment is in favor of the defendant, the defendant shall recover costs and judgment shall be entered for the return to the defendant of the property distrained, unless the same has been replevied or released from such distress. If a counterclaim is interposed, and it is determined by the court that a balance is due from the plaintiff to the defendant, judgment shall be entered in favor of the defendant.
(Source: P.A. 82-280.)

(735 ILCS 5/9-311) (from Ch. 110, par. 9-311)
Sec. 9-311. Bond for release of property. When any distress warrant is levied, the person whose property is distrained, may release the same by entering into bond in double the amount of the rent claimed, payable to the landlord, with sufficient sureties, to be approved by the person making the levy, if the bond is tendered before the filing of a copy of the warrant, as provided in Part 3 of Article IX of this Act, or if after, by the clerk of the court in which the action is pending, conditioned to pay whatever judgment the landlord may recover in the action, with costs of the action. If the bond is taken before the filing of a copy of the distress warrant, such bond shall be filed therewith, and if taken after the filing of a copy of the distress warrant, it shall be filed in the office of the clerk of the court where the action is pending.
(Source: P.A. 83-707.)

(735 ILCS 5/9-312) (from Ch. 110, par. 9-312)
Sec. 9-312. Perishable property. If any property distrained is of a perishable nature and in danger of immediate waste or decay, and is not replevied or bonded, the landlord or his or her agent or attorney may, upon giving notice to the defendant or his or her attorney, or if neither can be found, without any notice, apply to the court in which the action is pending describing the property, and showing that it is so in danger, and if the court is satisfied that the property is of a perishable nature and in danger of immediate waste or decay, and if the defendant or his or her attorney is not served with notice, or does not appear, that neither the defendant nor the attorney can be found, the court may enter an order to the person having possession of the property, directing the sale thereof upon such time and notice, terms and conditions as the court shall deem for the best interests of the parties concerned. The money resulting from such sale shall be deposited with the clerk of the court in which the action is pending, there to abide the event of the action.
(Source: P.A. 82-280.)

(735 ILCS 5/9-313) (from Ch. 110, par. 9-313)
Sec. 9-313. Limitation. The right of the landlord to distrain the personal goods of the tenant, shall continue for the period of 6 months after the expiration of the term for which the premises were demised or the tenancy is terminated.
(Source: P.A. 82-280.)

(735 ILCS 5/9-314) (from Ch. 110, par. 9-314)
Sec. 9-314. Distress for products and labor. When the rent is payable wholly or in part in specific articles of property or products of the premises, or labor, the landlord may distrain for the value of such articles, products or labor.
(Source: P.A. 82-280.)

(735 ILCS 5/9-315) (from Ch. 110, par. 9-315)
Sec. 9-315. Exemption. The same articles of personal property which are, by law, exempt from the enforcement of a judgment thereon, except the crops grown or growing upon the demised premises, shall also be exempt from distress for rent.
(Source: P.A. 83-707.)

(735 ILCS 5/9-316) (from Ch. 110, par. 9-316)
Sec. 9-316. Lien upon crops. Every landlord shall have a lien upon the crops grown or growing upon the demised premises for the rent thereof, whether the same is payable wholly or in part in money or specific articles of property or products of the premises, or labor, and also for the faithful performance of the terms of the lease. Such lien shall continue for the period of 6 months after the expiration of the term for which the premises are demised, and may be enforced by distraint as provided in Part 3 of Article IX of this Act.
A good faith purchaser shall, however, take such crops free of any landlord's lien unless, within 6 months prior to the purchase, the landlord provides written notice of his lien to the purchaser by registered or certified mail. Such notice shall contain the names and addresses of the landlord and tenant, and clearly identify the leased property.
A landlord may require that, prior to his tenant's selling any crops grown on the demised premises, the tenant disclose the name of the person to whom the tenant intends to sell those crops. Where such a requirement has been imposed, the tenant shall not sell the crops to any person other than a person who has been disclosed to the landlord as a potential buyer of the crops.
A lien arising under this Section shall have priority over any agricultural lien as defined in, and over any security interest arising under, provisions of Article 9 of the Uniform Commercial Code.
(Source: P.A. 91-893, eff. 7-1-01; 92-819, eff. 8-21-02.)

(735 ILCS 5/9-316.1) (from Ch. 110, par. 9-316.1)
Sec. 9-316.1. Tenant's duty to disclose to landlord identity of vendee of crops.
(a) Where, pursuant to Section 9-316, a landlord has required that, before the tenant sells crops grown on the demised premises, the tenant disclose to the landlord the persons to whom the tenant intends to sell such crops, it is unlawful for the tenant to sell the crops to a person other than a person so disclosed to the landlord.
(b) An individual who knowingly violates this Section is guilty of a Class A misdemeanor.
(c) A corporation convicted of a violation of this Section is guilty of a business offense and shall be fined not less than $2000 nor more than $10,000.
(d) In the event the tenant is a corporation or a partnership, any officer, director, manager or managerial agent of the tenant who violates this Section or causes the tenant to violate this Section is guilty of a Class A misdemeanor.
(e) It is an affirmative defense to a prosecution for the violation of this Section that the tenant has paid to the landlord the proceeds from the sale of the crops within 10 days after such sale.
(Source: P.A. 84-1043.)

(735 ILCS 5/9-317) (from Ch. 110, par. 9-317)
Sec. 9-317. Landlord's right against sublessee. In all cases when the leased premises are sublet, or the lease is assigned, the landlord shall have the same right to enforce his or her lien against the sublessee or assignee, that the landlord has against the tenant to whom the premises were leased.
(Source: P.A. 82-280.)

(735 ILCS 5/9-318) (from Ch. 110, par. 9-318)
Sec. 9-318. Abandonment of premises. When a tenant abandons or removes from the premises or any part thereof, the landlord or his or her agent or attorney may seize upon any grain or other crops grown or growing upon the premises or part thereof so abandoned, whether the rent is due or not. If such grain or other crops or any part thereof is not fully grown or matured, the landlord or his or her agent or attorney shall cause the same to be properly cultivated and harvested or gathered, and may sell and dispose of the same, and apply the proceeds, so far as may be necessary, to compensate for his or her labor and expenses, and to pay the rent. The tenant may, at any time before the sale of the property so seized, redeem the same by tendering the rent due and the reasonable compensation and expenses of the cultivation and harvesting or gathering the same, or the tenant may replevy the property seized.
(Source: P.A. 82-280.)

(735 ILCS 5/9-319) (from Ch. 110, par. 9-319)
Sec. 9-319. Removal of fixture. Subject to the right of the landlord to distrain for rent, a tenant has the right to remove from the leased premises all removable fixtures erected thereon by him or her during the term of the lease, or of any renewal thereof, or of any successive leasing of the premises while the tenant remains in possession in the character of a tenant.
(Source: P.A. 82-280.)

(735 ILCS 5/9-320) (from Ch. 110, par. 9-320)
Sec. 9-320. Notice by nonresident owner. (a) An owner of residential real property containing more than 4 living units, who does not reside or maintain an office therein and does not employ a manager or agent who resides or maintains an office therein, shall:
(1) post or cause to be posted on such residential real property adjacent to the mailboxes or within the interior of such residential real property in a location visible to all the residents, a notice of not less than 20 square inches in size bearing:
(i) the name, address and telephone number of the person responsible for managing the building; and
(ii) the name, address and telephone number of the company or companies insuring such residential real property against loss or damage by fire or explosion or if the residential real property is not insured, that shall be stated in the notice; and
(2) within 24 hours from the time such owner is notified that any company or companies insuring such residential real property against loss or damage by fire or explosion has cancelled such insurance, post or cause to be posted in the manner provided in subparagraph (1) notice of such cancellation.
(b) In lieu of the requirement for posting the notices prescribed in subsection (a) of this Section and the owner's managing agent may include such notice in a written rental or lease agreement or may give such notice by first class mail addressed to the lessee or renter.
(c) Failure to give any notice required by this Section is a petty offense and shall subject the owner to pay a fine of not more than $100 per day of violation.
(Source: P.A. 83-707.)

(735 ILCS 5/9-321) (from Ch. 110, par. 9-321)
Sec. 9-321. Distress before rent due. If any tenant shall, without the consent of his or her landlord, sell and remove, or permit to be removed, or be about to sell and remove, or permit to be removed, from the demised premises, such part or portion of the crops raised thereon, as shall endanger the lien of the landlord upon such crops for the rent agreed to be paid, it is lawful for the landlord to institute proceedings by distress before the rent is due, as is now provided by law, in case of the removal of the tenant from the demised premises; and thereafter the proceedings shall be conducted in the same manner as is now provided by law in ordinary cases of distress, where the rent is due and unpaid.
(Source: P.A. 82-280.)



Article X - Habeas Corpus

(735 ILCS 5/Art. X heading)

(735 ILCS 5/10-101) (from Ch. 110, par. 10-101)
Sec. 10-101. Action commenced by plaintiff. In all proceedings commenced under Article X of this Act, the name of the person seeking the relief afforded by this Article shall be set out as plaintiff without the use of the phrase "People ex rel." or "People on the relation of".
(Source: P.A. 82-280.)

(735 ILCS 5/10-102) (from Ch. 110, par. 10-102)
Sec. 10-102. Who may file. Every person imprisoned or otherwise restrained of his or her liberty, except as herein otherwise provided, may apply for habeas corpus in the manner provided in Article X of this Act, to obtain relief from such imprisonment or restraint, if it prove to be unlawful.
(Source: P.A. 82-280.)

(735 ILCS 5/10-103) (from Ch. 110, par. 10-103)
Sec. 10-103. Application. Application for the relief shall be made to the Supreme Court or to the circuit court of the county in which the person in whose behalf the application is made, is imprisoned or restrained, or to the circuit court of the county from which such person was sentenced or committed. Application shall be made by complaint signed by the person for whose relief it is intended, or by some person in his or her behalf, and verified by affidavit. Application for relief under this Article may not be commenced on behalf of a person who has been sentenced to death without the written consent of that person, unless the person, because of a mental or physical condition, is incapable of asserting his or her own claim.
(Source: P.A. 89-684, eff. 6-1-97.)

(735 ILCS 5/10-104) (from Ch. 110, par. 10-104)
Sec. 10-104. Substance of complaint. The complaint shall state in substance:
1. That the person in whose behalf the relief is applied for is imprisoned or restrained of his or her liberty, and the place where - naming all the parties if they are known, or describing them if they are not known.
2. The cause or pretense of the restraint, according to the best knowledge and belief of the applicant, and that such person is not committed or detained by virtue of any process, or judgment, specified in Section 10-123 of this Act.
3. If the commitment or restraint is by virtue of any warrant or process, a copy thereof shall be annexed, or it shall be stated that by reason of such prisoner being removed or concealed before application, a demand of such copy could not be made, or that such demand was made, and the legal fees therefor tendered to the officer or person having such prisoner in his or her custody, and that such copy was refused.
(Source: P.A. 82-280.)

(735 ILCS 5/10-105) (from Ch. 110, par. 10-105)
Sec. 10-105. Copy of process. Any sheriff or other officer or person having custody of any prisoner committed on any civil or criminal process of any court who shall neglect to give such prisoner a copy of the process or order of commitment by which he or she is imprisoned within 6 hours after demand made by the prisoner, or any one on behalf of the prisoner, shall forfeit to the prisoner or party affected not exceeding $500. This Section shall not apply to the Illinois Department of Corrections.
(Source: P.A. 85-907.)

(735 ILCS 5/10-106) (from Ch. 110, par. 10-106)
Sec. 10-106. Grant of relief - Penalty. Unless it shall appear from the complaint itself, or from the documents thereto annexed, that the party can neither be discharged, admitted to bail nor otherwise relieved, the court shall forthwith award relief by habeas corpus. Any judge empowered to grant relief by habeas corpus who shall corruptly refuse to grant the relief when legally applied for in a case where it may lawfully be granted, or who shall for the purpose of oppression unreasonably delay the granting of such relief shall, for every such offense, forfeit to the prisoner or party affected a sum not exceeding $1,000.
(Source: P.A. 83-707.)

(735 ILCS 5/10-107) (from Ch. 110, par. 10-107)
Sec. 10-107. Form of orders. If the relief is allowed by an order of a court it shall be certified by the clerk under the seal of the court; if by a judge, it shall be under the judge's signature, and shall be directed to the person in whose custody or under whose restraint the prisoner is, and may be substantially in the following form:
The People of the State of Illinois, to the Sheriff

of .... County (or, "to A B," as the case may be):

You are hereby commanded to have the body of C D,

imprisoned and detained by you, together with the time and cause of such imprisonment and detention by whatsoever name C D is called or charged, before .... court of .... County (or before E F, judge of, etc.), at, etc., immediately after being served with a certified copy of this order, to be dealt with according to law; and you are to deliver a certified copy of this order with a return thereon of your performance in carrying out this order.

(Source: P.A. 83-707.)

(735 ILCS 5/10-108) (from Ch. 110, par. 10-108)
Sec. 10-108. Indorsement. With the intent that no officer or person to whom such order is directed may pretend ignorance thereof, every such order shall be indorsed with these words: "By the habeas corpus law."
(Source: P.A. 82-280.)

(735 ILCS 5/10-109) (from Ch. 110, par. 10-109)
Sec. 10-109. Subpoena-Service. When the party has been committed upon a criminal charge, unless the court deems it unnecessary, a subpoena shall also be issued to summon the witnesses whose names have been endorsed upon the warrant of commitment, to appear before such court at the time and place when and where such order of habeas corpus is returnable, and it shall be the duty of the sheriff, or other officer to whom the subpoena is issued, to serve the same, if it is possible, in time to enable such witnesses to attend.
(Source: P.A. 82-280.)

(735 ILCS 5/10-110) (from Ch. 110, par. 10-110)
Sec. 10-110. Service of order. The habeas corpus order may be served by the sheriff, coroner or any person appointed for that purpose by the court which entered the order; if served by a person not an officer, he or she shall have the same power, and be liable to the same penalty for non-performance of his or her duty, as though he or she were sheriff.
(Source: P.A. 83-707.)

(735 ILCS 5/10-111) (from Ch. 110, par. 10-111)
Sec. 10-111. Manner of service. Service shall be made by leaving a copy of the order with the person to whom it is directed, or with any of his or her under officers who may be at the place where the prisoner is detained; or if he or she can not be found, or has not the person imprisoned or restrained in custody, the service may be made upon any person who has the person in custody with the same effect as though he or she had been made a defendant therein.
(Source: P.A. 82-280.)

(735 ILCS 5/10-112) (from Ch. 110, par. 10-112)
Sec. 10-112. Expense involved. When the person confined or restrained is in the custody of a civil officer, the court entering the order shall certify thereon the sum to be paid for the expense of bringing the person from the place of imprisonment, not exceeding 10 cents per mile, and the officer shall not be bound to obey it unless the sum so certified is paid or tendered to him or her, and security is given to pay the charges of carrying the party back if he or she should be remanded. If the court is satisfied that the party so confined or restrained is a poor person and unable to pay such expense, then the court shall so state in the order, and in such case no tender or payment of expenses need be made or security given but the officer shall be bound to obey such order.
(Source: P.A. 82-280.)

(735 ILCS 5/10-113) (from Ch. 110, par. 10-113)
Sec. 10-113. Form of return. The officer or person upon whom such order is served shall state in his or her return, plainly and unequivocally:
1. Whether he or she has or has not the party in his or her custody or control, or under his or her restraint, and if he or she has not, whether he or she has had the party in his or her custody or control, or under his or her restraint, at any and what time prior or subsequent to the date of the order.
2. If he or she has the party in his or her custody or control, or under his or her restraint, the authority and true cause of such imprisonment or restraint, setting forth the same in detail.
3. If the party is detained by virtue of any order, warrant or other written authority, a copy thereof shall be attached to the return, and the original shall be produced and exhibited on the return of the order to the court before whom the same is returnable.
4. If the person upon whom the order is served has had the party in his or her custody or control or under his or her restraint, at any time prior or subsequent to the date of the order but has transferred such custody or restraint to another, the return shall state particularly to whom, at what time, for what cause and by what authority such transfer took place. The return shall be signed by the person making the same, and except where such person is a sworn public officer and makes the return in his or her official capacity, it shall be verified by oath.
(Source: P.A. 82-280.)

(735 ILCS 5/10-114) (from Ch. 110, par. 10-114)
Sec. 10-114. Bringing of body. The officer or person making the return, shall, at the same time, bring the body of the party, if in his or her custody or power or under his or her restraint, according to the command of the order unless prevented by the sickness or infirmity of the party.
(Source: P.A. 82-280.)

(735 ILCS 5/10-115) (from Ch. 110, par. 10-115)
Sec. 10-115. Sickness or infirmity. When, from the sickness or infirmity of the party, he or she cannot without danger, be brought to the place designated for the return of the order, that fact shall be stated in the return, and if it is proved to the satisfaction of the judge, he or she may proceed to the jail or other place where the party is confined, and there make an examination, or the judge may adjourn the same to such other time, or make such other order in the case as law and justice require.
(Source: P.A. 82-280.)

(735 ILCS 5/10-116) (from Ch. 110, par. 10-116)
Sec. 10-116. Neglect to obey order. If the officer or person upon whom such order is served refuses or neglects to obey the same, by producing the party named in the order and making a full and explicit return thereto within the time required by Article X of this Act, and no sufficient excuse is shown for such refusal or neglect, the court before whom the order is returnable, upon proof of the service thereof, shall enforce obedience by attachment as for contempt, and the officer or person so refusing or neglecting shall forfeit to the party a sum not exceeding $500, and be incapable of holding office.
(Source: P.A. 82-280.)

(735 ILCS 5/10-117) (from Ch. 110, par. 10-117)
Sec. 10-117. Order in case of neglect. The court may also, at the same time or afterwards, enter an order to the sheriff or other person to whom such attachment is directed, commanding him or her to bring forthwith before the court the party for whose benefit the habeas corpus order was entered, who shall thereafter remain in the custody of such sheriff, or other person, until the party is discharged, bailed or remanded, as the court directs.
(Source: P.A. 82-280.)

(735 ILCS 5/10-118) (from Ch. 110, par. 10-118)
Sec. 10-118. Proceedings in case of emergency. Whenever it appears by the complaint, or by affidavit, that any one is illegally held in custody or restraint, and that there is good reason to believe that such person will be taken out of the jurisdiction of the court in which the application for a habeas corpus is made, or will suffer some irreparable injury before compliance with the order can be enforced, the court may enter an order directed to the sheriff or other proper officer, commanding him or her to take the prisoner thus held in custody or restraint, and forthwith bring him or her before the court to be dealt with according to law. The court may also, if it is deemed necessary, order the apprehension of the person charged with causing the illegal restraint. The officer shall execute the order by bringing the person therein named before the court, and the like return and proceedings shall be had as in other orders of habeas corpus.
(Source: P.A. 83-707.)

(735 ILCS 5/10-119) (from Ch. 110, par. 10-119)
Sec. 10-119. Examination. Upon the return of an order of habeas corpus, the court shall, without delay, proceed to examine the cause of the imprisonment or restraint, but the examination may be adjourned from time to time as circumstances require.
(Source: P.A. 82-280.)

(735 ILCS 5/10-120) (from Ch. 110, par. 10-120)
Sec. 10-120. Denial of allegations in return. The party imprisoned or restrained may file a reply to the return and deny any of the material facts set forth in the return, and may allege any other facts that may be material in the case, which denial or allegation shall be on oath; and the court shall proceed promptly to examine the cause of the imprisonment or restraint, hear the evidence produced by any person interested or authorized to appear, both in support of such imprisonment or restraint and against it, and thereupon shall determine the matter according to law.
(Source: P.A. 82-280.)

(735 ILCS 5/10-121) (from Ch. 110, par. 10-121)
Sec. 10-121. Seeking wrong remedy not fatal. Where relief is sought under Article X of this Act and the court determines, on motion directed to the pleadings, or on motion for summary judgment or upon trial, that the plaintiff has pleaded or established facts which entitle the plaintiff to relief but that the plaintiff has sought the wrong remedy, the court shall permit the pleadings to be amended, on just and reasonable terms, and the court shall grant the relief to which the plaintiff is entitled on the amended pleadings or upon the evidence. In considering whether a proposed amendment is just and reasonable, the court shall consider the right of the defendant to assert additional defenses, to demand a trial by jury, to plead a counterclaim or third party complaint, and to order the plaintiff to take additional steps which were not required under the pleadings as previously filed.
(Source: P.A. 82-280.)

(735 ILCS 5/10-122) (from Ch. 110, par. 10-122)
Sec. 10-122. Amendments. The return, as well as any denial or allegation, may be amended at any time by leave of the court.
(Source: P.A. 82-280.)

(735 ILCS 5/10-123) (from Ch. 110, par. 10-123)
Sec. 10-123. When prisoner not entitled to discharge. No person shall be discharged under the provisions of this Act, if he or she is in custody:
1. By virtue of process of any court of the United States, in a case where such court has exclusive jurisdiction; or,
2. By virtue of a final judgment of any circuit court, or of any proceeding for the enforcement of such judgment, unless the time during which such party may be legally detained has expired; or,
3. For any treason, felony or other crime committed in any other state or territory of the United States, for which such person ought, by the Constitution and laws of the United States, to be delivered to the executive power of such state or territory.
(Source: P.A. 82-280.)

(735 ILCS 5/10-124) (from Ch. 110, par. 10-124)
Sec. 10-124. Causes for discharge when in custody on process of court. If it appears that the prisoner is in custody by virtue of process from any court legally constituted, he or she may be discharged only for one or more of the following causes:
1. Where the court has exceeded the limit of its jurisdiction, either as to the matter, place, sum or person.
2. Where, though the original imprisonment was lawful, nevertheless, by some act, omission or event which has subsequently taken place, the party has become entitled to be discharged.
3. Where the process is defective in some substantial form required by law.
4. Where the process, though in proper form, has been issued in a case or under circumstances where the law does not allow process to issue or orders to be entered for imprisonment or arrest.
5. Where, although in proper form, the process has been issued in a case or under circumstances unauthorized to issue or execute the same, or where the person having the custody of the prisoner under such process is not the person empowered by law to detain him or her.
6. Where the process appears to have been obtained by false pretense or bribery.
7. Where there is no general law, nor any judgment or order of a court to authorize the process if in a civil action, nor any conviction if in a criminal proceeding. No court, on the return of a habeas corpus, shall, in any other matter, inquire into the legality or justice of a judgment of a court legally constituted.
(Source: P.A. 82-280.)

(735 ILCS 5/10-125) (from Ch. 110, par. 10-125)
Sec. 10-125. New commitment. In all cases where the imprisonment is for a criminal, or supposed criminal matter, if it appears to the court that there is sufficient legal cause for the commitment of the prisoner, although such commitment may have been informally made, or without due authority, or the process may have been executed by a person not duly authorized, the court shall make a new commitment in proper form, and direct it to the proper officer, or admit the party to bail if the case is bailable. The court shall also, when necessary, take the recognizance of all material witnesses against the prisoner, as in other cases. The recognizances shall be in the form provided by law, and returned as other recognizances. If any judge shall neglect or refuse to bind any such prisoner or witness by recognizance, or to return a recognizance when taken as hereinabove stated, he or she shall be guilty of a Class A misdemeanor in office, and be proceeded against accordingly.
(Source: P.A. 82-280.)

(735 ILCS 5/10-126) (from Ch. 110, par. 10-126)
Sec. 10-126. Remand. When any prisoner brought up on a habeas corpus is remanded to prison, it shall be the duty of the court remanding the prisoner to deliver to the sheriff, or other person to whose custody the prisoner is remanded, an order in writing, stating the cause of remanding the prisoner. If such prisoner obtains a second order of habeas corpus, it shall be the duty of such sheriff, or other person to whom the same is directed, to return therewith the order above stated; and if it appears that the prisoner was remanded for an offense adjudged not bailable, it shall be taken and received as conclusive, and the prisoner shall be remanded without further proceedings.
(Source: P.A. 82-280.)

(735 ILCS 5/10-127) (from Ch. 110, par. 10-127)
Sec. 10-127. Grant of habeas corpus. It is not lawful for any court, on a second order of habeas corpus obtained by such prisoner, to discharge the prisoner, if he or she is clearly and specifically charged in the warrant of commitment with a criminal offense; but the court shall, on the return of such second order, have power only to admit such prisoner to bail where the offense is bailable by law, or remand him or her to prison where the offense is not bailable, or being bailable, where such prisoner fails to give the bail required.
(Source: P.A. 82-280.)

(735 ILCS 5/10-128) (from Ch. 110, par. 10-128)
Sec. 10-128. Person discharged again imprisoned. No person who has been discharged by order of the court on a habeas corpus, shall be again imprisoned, restrained or kept in custody for the same cause, unless he or she is afterwards indicted for the same offense, nor unless by the legal order or process of the court wherein he or she is bound by recognizance to appear. The following shall not be deemed to be the same cause:
1. If, after a discharge for a defect of proof, or any material defect in the commitment, in a criminal case, the prisoner is again arrested on sufficient proof, and committed by legal process for the same offense.
2. If, in a civil action, the party has been discharged for any illegality in the judgment or process, and is afterwards imprisoned by legal process for the same cause of action.
3. Generally, whenever the discharge is ordered on account of the non-observance of any of the forms required by law, the party may be a second time imprisoned if the cause is legal and the forms required by law observed.
(Source: P.A. 82-280.)

(735 ILCS 5/10-129) (from Ch. 110, par. 10-129)
Sec. 10-129. Penalty for rearrest of person discharged. Any person who, knowing that another has been discharged by order of a competent court on a habeas corpus, shall, contrary to the provisions of Article X of this Act, arrest or detain him or her again for the same cause which was shown on the return to such order, shall forfeit $500 for the first offense, and $1,000 for every subsequent offense.
(Source: P.A. 82-280.)

(735 ILCS 5/10-130) (from Ch. 110, par. 10-130)
Sec. 10-130. Prisoner not to be removed from county. To prevent any person from avoiding or delaying his or her trial, it shall not be lawful to remove any prisoner on habeas corpus under Article X of this Act out of the county in which he or she is confined, within 15 days next preceding the first day of the calendar month in which such person ought to be tried unless it is done to convey him or her into the county where the offense with which he or she stands charged is properly cognizable.
(Source: P.A. 82-280.)

(735 ILCS 5/10-131) (from Ch. 110, par. 10-131)
Sec. 10-131. Custody not to be changed. Any person being committed to any prison, or in the custody of any sheriff or other officer or person for any criminal or supposed criminal matter, shall not be removed therefrom into any other prison or custody, unless it is done by habeas corpus order or some other legal process or when it is expressly allowed by law. If any person removes, or causes to be removed any prisoner so committed, except as above provided, he or she shall forfeit to the party affected a sum not exceeding $300.
(Source: P.A. 83-707.)

(735 ILCS 5/10-132) (from Ch. 110, par. 10-132)
Sec. 10-132. Avoidance of order - Punishment. Any one having a person in his or her custody, or under his or her restraint, power or control, for whose relief an order of habeas corpus is entered, who, with intent to avoid the effect of such order, transfers such person to the custody or places him or her under the control of another, or conceals him or her, or changes the place of his or her confinement, with intent to avoid the operation of such order, or with intent to remove him or her out of the State, shall, for every such offense, be guilty of a Class 4 felony. In any prosecution for the penalty incurred under this Section it shall not be necessary to show that the order of habeas corpus had been entered at the time of the removal, transfer or concealment therein mentioned, if it is proven that the acts therein forbidden were done with the intent to avoid the operation of such order.
(Source: P.A. 83-707.)

(735 ILCS 5/10-133) (from Ch. 110, par. 10-133)
Sec. 10-133. Penalties - How recovered. All the pecuniary forfeitures incurred under this Act shall inure to the use of the party for whose benefit the order of habeas corpus was entered, and shall be sued for and recovered with costs, by the Attorney General or State's Attorney, in the name of the State, by complaint; and the amount, when recovered, shall, without any deduction, be paid to the party entitled thereto.
(Source: P.A. 82-280.)

(735 ILCS 5/10-134) (from Ch. 110, par. 10-134)
Sec. 10-134. No bar to civil damages. The recovery of the penalties shall be no bar to a civil action for damages.
(Source: P.A. 82-280.)

(735 ILCS 5/10-135) (from Ch. 110, par. 10-135)
Sec. 10-135. Habeas corpus to testify. The several courts having authority to grant relief by habeas corpus, may enter orders, when necessary, to bring before them any prisoner to testify, or to be surrendered in discharge of bail, or for trial upon any criminal charge lawfully pending in the same court or to testify in a criminal proceeding in another state as provided for by Section 2 of the "Uniform Act to secure the attendance of witnesses from within or without a state in criminal proceedings", approved July 23, 1959, as heretofore or hereafter amended; and the order may be directed to any county in the State, and there be served and returned by any officer to whom it is directed.
(Source: P.A. 82-280.)

(735 ILCS 5/10-136) (from Ch. 110, par. 10-136)
Sec. 10-136. Prisoner remanded or punished. After a prisoner has given his or her testimony, or been surrendered, or his or her bail discharged, or he or she has been tried for the crime with which he or she is charged, he or she shall be returned to the jail or other place of confinement from which he or she was taken for that purpose. If such prisoner is convicted of a crime punishable with death or imprisonment in the penitentiary, he or she may be punished accordingly; but in any case where the prisoner has been taken from the penitentiary, and his or her punishment is by imprisonment, the time of such imprisonment shall not commence to run until the expiration of the time of service under any former sentence.
(Source: P.A. 82-280.)

(735 ILCS 5/10-137) (from Ch. 110, par. 10-137)
Sec. 10-137. Contempt - Discharge. Any person imprisoned for any contempt of court for the non-performance of any order or judgment for the payment of money, is entitled to relief by habeas corpus, and if it appears, on full examination of such person and such witnesses, and other evidence as may be adduced, that he or she is unable to comply with such order or judgment, or to endure the confinement, and that all persons interested in the order or judgment have had reasonable notice of the time and place of trial, the court may discharge him or her from imprisonment, but no such discharge shall operate to release the lien of such order or judgment, but the same may be enforced against the property of such person as other orders and judgments are enforced in civil cases.
(Source: P.A. 82-280.)



Article XI - Injunction

(735 ILCS 5/Art. XI heading)

(735 ILCS 5/Art. XI Pt. 1 heading)

(735 ILCS 5/11-101) (from Ch. 110, par. 11-101)
Sec. 11-101. Temporary restraining order. No temporary restraining order shall be granted without notice to the adverse party unless it clearly appears from specific facts shown by affidavit or by the verified complaint that immediate and irreparable injury, loss, or damage will result to the applicant before notice can be served and a hearing had thereon. Every temporary restraining order granted without notice shall be indorsed with the date and hour of signing; shall be filed forthwith in the clerk's office; shall define the injury and state why it is irreparable and why the order was granted without notice; and shall expire by its terms within such time after the signing of the order, not to exceed 10 days, as the court fixes, unless within the time so fixed the order, for good cause shown, is extended for a like period or unless the party against whom the order is directed consents that it may be extended for a longer period. The reasons for the granting of the extension shall be stated in the written order of the court. In case a temporary restraining order is granted without notice, the motion for a preliminary injunction shall be set for hearing at the earliest possible time and takes precedence over all matters except older matters of the same character; and when the motion comes on for hearing the party who obtained the temporary restraining order shall proceed with the application for a preliminary injunction and, if he or she does not do so, the court shall dissolve the temporary restraining order.
On 2 days' notice to the party who obtained the temporary restraining order without notice or on such shorter notice to that party as the court may prescribe, the adverse party may appear and move its dissolution or modification and in that event the court shall proceed to hear and determine such motion as expeditiously as the ends of justice require.
Every order granting an injunction and every restraining order shall set forth the reasons for its entry; shall be specific in terms; shall describe in reasonable detail, and not by reference to the complaint or other document, the act or acts sought to be restrained; and is binding only upon the parties to the action, their officers, agents, employees, and attorneys, and upon those persons in active concert or participation with them who receive actual notice of the order by personal service or otherwise.
(Source: P.A. 84-554.)

(735 ILCS 5/11-102) (from Ch. 110, par. 11-102)
Sec. 11-102. Preliminary injunction. No court or judge shall grant a preliminary injunction without previous notice of the time and place of the application having been given the adverse party.
(Source: P.A. 84-282.)

(735 ILCS 5/11-103) (from Ch. 110, par. 11-103)
Sec. 11-103. Bond. The court in its discretion, may before entering a restraining order or a preliminary injunction, require the applicant to give bond in such sum, upon such condition and with such security as may be deemed proper by the court, for the payment of such costs and damages as may be incurred or suffered by any party who is found to have been wrongfully enjoined or restrained.
No such bond shall be required of any governmental office or agency.
A surety upon a bond or undertaking under Article XI of this Act submits to the jurisdiction of the court and irrevocably appoints the clerk of the court as the surety's agent upon whom any papers affecting the surety's liability on the bond or undertaking may be served. Such liability may be enforced on motion without the necessity of an independent action. The motion and such notice of motion as the court prescribes may be served on the clerk of the court who shall forthwith mail copies to the persons giving the security if their addresses are known.
(Source: P.A. 83-707.)

(735 ILCS 5/11-104) (from Ch. 110, par. 11-104)
Sec. 11-104. Bond before court or clerk. The bond may be entered into before the court granting or ordering the injunction, or before the clerk of the court, if the court has approved the security.
(Source: P.A. 82-280.)

(735 ILCS 5/11-105) (from Ch. 110, par. 11-105)
Sec. 11-105. Filing of bond. All bonds required by Article XI of this Act shall be filed with the clerk of the court who is to certify the injunctive order or judgment.
(Source: P.A. 83-707.)

(735 ILCS 5/11-106) (from Ch. 110, par. 11-106)
Sec. 11-106. Injunctive relief on Saturday, Sunday or legal holiday. When an application is made on a Saturday, Sunday, legal holiday or on a day when courts are not in session for injunctive relief and there is filed with the complaint an affidavit of the plaintiff, or his, her or their agent or attorney, stating that the benefits of injunctive relief will be lost or endangered, or irremediable damage occasioned unless such injunctive relief is immediately granted, and stating the bases for such alleged consequence, and if it appears to the court from such affidavit that the benefits of injunctive relief will be lost or endangered, or irremediable damage occasioned unless such injunctive relief is immediately granted, and if the plaintiff otherwise is entitled to such relief under the law, the court may grant injunctive relief on a Saturday, Sunday, legal holiday, or on a day when courts are not in session; and it shall be lawful for the clerk to certify, and for the sheriff or coroner to serve such order for injunctive relief on a Saturday, Sunday, legal holiday or on a day when courts are not in session as on any other day, and all affidavits and bonds made and proceedings had in such case shall have the same force and effect as if made or had on any other day.
(Source: P.A. 98-756, eff. 7-16-14.)

(735 ILCS 5/11-107) (from Ch. 110, par. 11-107)
Sec. 11-107. Seeking wrong remedy not fatal. Where relief is sought under Article XI of this Act and the court determines, on motion directed to the pleadings, or on motion for summary judgment or upon trial, that the plaintiff has pleaded or established facts which entitle the plaintiff to relief but that the plaintiff has sought the wrong remedy, the court shall permit the pleadings to be amended, on just and reasonable terms, and the court shall grant the relief to which plaintiff is entitled on the amended pleadings or upon the evidence. In considering whether a proposed amendment is just and reasonable, the court shall consider the right of the defendant to assert additional defenses, to demand a trial by jury, to plead a counterclaim or third party complaint, and to order the plaintiff to take additional steps which were not required under the pleadings as previously filed.
(Source: P.A. 82-280.)

(735 ILCS 5/11-107.1) (from Ch. 110, par. 11-107.1)
Sec. 11-107.1. Injunctive relief for the father of an unborn child in an abortion related decision by the mother. In any case when a married woman wishes to have an abortion performed upon her, and her spouse, who is the father of the unborn child, is opposed to the performance of that abortion, a court may hear testimony from both parties and balance the rights and interests of those parties.
When the interests of the husband in preventing the abortion outweigh those of the wife in having an abortion performed after the unborn child is viable, the court may issue an injunction against the performance of the abortion but only where the court makes a finding that the mother's life or physical health are not in danger.
(Source: P.A. 84-1000.)

(735 ILCS 5/11-108) (from Ch. 110, par. 11-108)
Sec. 11-108. Motion to dissolve. A motion to dissolve an injunction may be made at any time before or after answer is filed. Upon a motion to dissolve an injunction after answer is filed the court shall decide the motion upon the weight of the evidence.
(Source: P.A. 82-280.)

(735 ILCS 5/11-109) (from Ch. 110, par. 11-109)
Sec. 11-109. Affidavits in support of motion to dissolve. The plaintiff may support the complaint and the defendant may support the answer by affidavits filed with the same, which may be read in evidence on the hearing of the motion to dissolve the injunction.
(Source: P.A. 82-280.)

(735 ILCS 5/11-110) (from Ch. 110, par. 11-110)
Sec. 11-110. Assessing damages. In all cases where a temporary restraining order or a preliminary injunction is dissolved by the circuit court or by the reviewing court, the circuit court, after the dissolution of the temporary restraining order or preliminary injunction, and before finally disposing of the action shall, upon the party claiming damages by reason of such temporary restraining order or preliminary injunction, filing a petition under oath setting forth the nature and amount of damages suffered, determine and enter judgment in favor of the party who was injured by such temporary restraining order or preliminary injunction for the damages which the party suffered as a result thereof, which judgment may be enforced as other judgments for the payment of money. However, a failure so to assess damages as hereinabove set out shall not operate as a bar to an action upon the injunction bond.
(Source: P.A. 82-280.)

(735 ILCS 5/Art. XI Pt. 3 heading)

(735 ILCS 5/11-301) (from Ch. 110, par. 11-301)
Sec. 11-301. Who may file action. An action to restrain and enjoin the disbursement of public funds by any officer or officers of the State government may be maintained either by the Attorney General or by any citizen and taxpayer of the State.
(Source: P.A. 82-280.)

(735 ILCS 5/11-302) (from Ch. 110, par. 11-302)
Sec. 11-302. Action by Attorney General. Such action may be maintained by the Attorney General, by filing in the office of the clerk of the circuit court of the proper county a complaint in the name of the People of the State of Illinois. When such complaint is filed, it shall be presented to the court and an order shall be entered thereon showing the day of presentation and the day, which shall not be less than 5 days and not more than 10 days thereafter, when the court will hear the same.
(Source: P.A. 83-707.)

(735 ILCS 5/11-303) (from Ch. 110, par. 11-303)
Sec. 11-303. Action by private citizen. Such action, when prosecuted by a citizen and taxpayer of the State, shall be commenced by petition for leave to file an action to restrain and enjoin the defendant or defendants from disbursing the public funds of the State. Such petition shall have attached thereto a copy of the complaint, leave to file which is petitioned for. Upon the filing of such petition, it shall be presented to the court, and the court shall enter an order stating the date of the presentation of the petition and fixing a day, which shall not be less than 5 nor more than 10 days thereafter, when such petition for leave to file the action will be heard. The court shall also order the petitioner to give notice in writing to each defendant named therein and to the Attorney General, specifying in such notice the fact of the presentation of such petition and the date and time when the same will be heard. Such notice shall be served upon the defendants and upon the Attorney General, as the case may be, at least 5 days before the hearing of such petition.
Upon such hearing, if the court is satisfied that there is reasonable ground for the filing of such action, the court may grant the petition and order the complaint to be filed and process to issue. The court may, in its discretion, grant leave to file the complaint as to certain items, parts or portions of any appropriation Act sought to be enjoined and mentioned in such complaint, and may deny leave as to the rest.
(Source: P.A. 82-280.)

(735 ILCS 5/11-304) (from Ch. 110, par. 11-304)
Sec. 11-304. Summons - Pleadings. Upon the filing of the complaint, summons shall be issued commanding the defendant or defendants to appear on the day named therein, which shall not be less than 5 days nor more than 10 days thereafter, as shall be directed by the court. Such summons shall be served at least 5 days before the return day thereof in the same manner as summons is served in other civil cases.
Every defendant who is summoned shall appear by filing a pleading or motion in the cause on the return day of the summons as in other civil cases, and such action shall be given preference in hearing over all other cases.
(Source: P.A. 82-280.)



Article XII - Judgments - Enforcement

(735 ILCS 5/Art. XII heading)

(735 ILCS 5/Art. XII Pt. 1 heading)

(735 ILCS 5/12-101) (from Ch. 110, par. 12-101)
Sec. 12-101. Lien of judgment. With respect to the creation of liens on real estate by judgments, all real estate in the State of Illinois is divided into 2 classes.
The first class consists of all real property, the title to which is registered under "An Act concerning land titles", approved May 1, 1897, as amended.
The second class consists of all real property not registered under "An Act concerning land titles".
As to real estate in class one, a judgment is a lien on the real estate of the person against whom it is entered for the same period as in class two, when Section 85 of "An Act concerning land titles", has been complied with.
As to real estate included within class two, a judgment is a lien on the real estate of the person against whom it is entered in any county in this State, including the county in which it is entered, only from the time a transcript, certified copy or memorandum of the judgment is filed in the office of the recorder in the county in which the real estate is located. The lien may be foreclosed by an action brought in the name of the judgment creditor or its assignee of record under Article XV in the same manner as a mortgage of real property, except that the redemption period shall be 6 months from the date of sale and the real estate homestead exemption under Section 12-901 shall apply. A judgment resulting from the entry of an order requiring child support payments shall be a lien upon the real estate of the person obligated to make the child support payments, but shall not be enforceable in any county of this State until a transcript, certified copy, or memorandum of the lien is filed in the office of the recorder in the county in which the real estate is located. Any lien hereunder arising out of an order for support shall be a lien only as to and from the time that an installment or payment is due under the terms of the order. Further, the order for support shall not be a lien on real estate to the extent of payments made as evidenced by the records of the Clerk of the Circuit Court or State agency receiving payments pursuant to the order. In the event payments made pursuant to that order are not paid to the Clerk of the Circuit Court or a State agency, then each lien imposed by this Section may be released in the following manner:
(a) A Notice of Filing and an affidavit stating that

all installments of child support required to be paid pursuant to the order under which the lien or liens were imposed have been paid shall be filed with the office of recorder in each county in which each such lien appears of record, together with proof of service of such notice and affidavit upon the recipient of such payments.

(b) Service of such affidavit shall be by any means

authorized under Sections 2-203 and 2-208 of the Code of Civil Procedure or under Supreme Court Rules 11 or 105(b).

(c) The Notice of Filing shall set forth the name and

address of the judgment debtor and the judgment creditor, the court file number of the order giving rise to the judgment and, in capital letters, the following statement:

YOU ARE HEREBY NOTIFIED THAT ON (insert date) THE

ATTACHED AFFIDAVIT WAS FILED IN THE OFFICE OF THE RECORDER OF .... COUNTY, ILLINOIS, WHOSE ADDRESS IS ........, ILLINOIS. IF, WITHIN 28 DAYS OF THE DATE OF THIS NOTICE, YOU FAIL TO FILE AN AFFIDAVIT OBJECTING TO THE RELEASE OF THE STATED JUDGMENT LIEN OR LIENS, IN THE ABOVE OFFICE, SUCH JUDGMENT LIEN WILL BE DEEMED TO BE RELEASED AND NO LONGER SUBJECT TO FORECLOSURE. THIS RELEASE OF LIEN WILL NOT ACT AS A SATISFACTION OF SUCH JUDGMENT.

(d) If no affidavit objecting to the release of the

lien or liens is filed within 28 days of the Notice described in paragraph (c) of this Section such lien or liens shall be deemed to be released and no longer subject to foreclosure.

A judgment is not a lien on real estate for longer than 7 years from the time it is entered or revived, unless the judgment is revived within 7 years after its entry or last revival and a new memorandum of judgment is recorded prior to the judgment and its recorded memorandum of judgment becoming dormant.
When a judgment is revived it is a lien on the real estate of the person against whom it was entered in any county in this State from the time a transcript, certified copy or memorandum of the order of revival is filed in the office of the recorder in the county in which the real estate is located.
A foreign judgment registered or filed pursuant to Sections 12-630 through 12-672 of this Act is a lien upon the real estate of the person against whom it was entered only from the time (1) a copy of the affidavit required by Section 12-653 with a copy of the foreign judgment attached showing the filing in a court of this State or (2) a transcript, certified copy or memorandum of a final judgment of the court of this State entered on an action to enforce a foreign judgment is filed in the office of the recorder in the county in which the real estate is located. However, no such judgment shall be a lien on any real estate registered under "An Act concerning land titles", as amended, until Section 85 of that Act has been complied with.
The release of any transcript, certified copy or memorandum of judgment or order of revival which has been recorded shall be filed by the person receiving the release in the office of the recorder in which such judgment or order has been recorded.
Such release shall contain in legible letters a statement as follows:
FOR THE PROTECTION OF THE OWNER, THIS RELEASE SHALL

BE FILED WITH THE RECORDER OR THE REGISTRAR OF TITLES IN WHOSE OFFICE THE LIEN WAS FILED.

The term "memorandum" as used in this Section means a memorandum or copy of the judgment signed by a judge or a copy attested by the clerk of the court entering it and showing the court in which entered, date, amount, number of the case in which it was entered, name of the party in whose favor and name and last known address of the party against whom entered. If the address of the party against whom the judgment was entered is not known, the memorandum or copy of judgment shall so state.
The term "memorandum" as used in this Section also means a memorandum or copy of a child support order signed by a judge or a copy attested by the clerk of the court entering it or a copy attested by the administrative body entering it.
This Section shall not be construed as showing an intention of the legislature to create a new classification of real estate, but shall be construed as showing an intention of the legislature to continue a classification already existing.
(Source: P.A. 97-350, eff. 1-1-12; 98-557, eff. 1-1-14.)

(735 ILCS 5/12-102) (from Ch. 110, par. 12-102)
Sec. 12-102. Judgment against partnership. A judgment entered against a partnership in its firm name is enforceable only against property of the partnership and does not constitute a lien upon real estate other than that held in the firm name.
(Source: P.A. 82-280.)

(735 ILCS 5/12-103) (from Ch. 110, par. 12-103)
Sec. 12-103. Representative capacity. A judgment entered against a person not as a result of a contract made by him or her or a tort committed by him or her but solely because he or she is the holder of title to property as receiver, trustee of a specifically identified trust, representative as defined in Section 1-2.11 of the Probate Act of 1975, or in any other fiduciary capacity, shall be enforced only against property held in the particular representative capacity, but no judgment shall be enforced against nor shall the judgment constitute a lien upon, other property owned by such person, whether individually or in some other designated identifiable representative capacity.
(Source: P.A. 82-280.)

(735 ILCS 5/12-104) (from Ch. 110, par. 12-104)
Sec. 12-104. Time of restraint deducted. When the party in whose favor a judgment is entered is restrained, by injunction, or by stay on appeal, or by the order of a court, or is delayed, on account of the death of the defendant from enforcement of the judgment, the time he or she is so restrained or delayed shall not be considered as any part of the time mentioned in Section 12-101 or 12-108 of this Act.
(Source: P.A. 82-280.)

(735 ILCS 5/12-105) (from Ch. 110, par. 12-105)
Sec. 12-105. Definition of "real estate". The term "real estate," when used in Part 1 of Article XII of this Act includes lands, tenements, hereditaments, and all legal and equitable rights and interests therein and thereto, including estates for the life of the debtor or of another person, and estates for years, and leasehold estates, when the unexpired term exceeds 5 years.
(Source: P.A. 82-280.)

(735 ILCS 5/12-106) (from Ch. 110, par. 12-106)
Sec. 12-106. Enforcement in other counties. The person in whose favor any judgment is entered, may have the judgment enforced by the proper officer of any county, in this State, against the lands and tenements, goods and chattels of the person against whom the judgment is entered, or against his or her body, when the same is authorized by law. Upon the filing in the office of the clerk of any circuit court in any county in this State of a transcript of a judgment entered in any other county of this State, enforcement may be had thereon in that county, in like manner as in the county where originally entered.
(Source: P.A. 83-707.)

(735 ILCS 5/12-107) (from Ch. 110, par. 12-107)
Sec. 12-107. Incarceration of judgment debtor. No order shall be entered for the incarceration of a judgment debtor as a means of satisfying a money judgment except when the judgment is entered for a tort committed by such judgment debtor, and it appears from a special finding of the jury, or from a special finding by the court, if the case is tried by the court without a jury, that malice is the gist of the action, and except when the judgment debtor refuses to deliver up his or her estate for the benefit of his or her creditors.
(Source: P.A. 82-280.)

(735 ILCS 5/12-107.5)
Sec. 12-107.5. Body attachment order.
(a) No order of body attachment or other civil order for the incarceration or detention of a natural person respondent to answer for a charge of indirect civil contempt shall issue unless the respondent has first had an opportunity, after personal service or abode service of notice as provided in Supreme Court Rule 105, to appear in court to show cause why the respondent should not be held in contempt.
(b) The notice shall be an order to show cause.
(c) Any order issued pursuant to subsection (a) shall expire one year after the date of issue.
(d) The first order issued pursuant to subsection (a) and directed to a respondent may be in the nature of a recognizance bond in the sum of no more than $1,000.
(e) Upon discharge of any bond secured by the posting of funds, the funds shall be returned to the respondent or other party posting the bond, less applicable fees, unless the court after inquiry determines that: (1) the judgment debtor willfully has refused to comply with a payment order entered in accordance with Section 2-1402 or an otherwise validly entered order; (2) the bond money belongs to the debtor as opposed to a third party; and (3) that any part of the funds constitute non-exempt funds of the judgment debtor, in which case the court may cause the non-exempt portion of the funds to be paid over to the judgment creditor.
(f) The requirements or limitations of this Section do not apply to the enforcement of any order or judgment for child support, any order or judgment resulting from an adjudication of a municipal ordinance violation that is subject to Supreme Court Rules 570 through 579, or from an administrative adjudication of such an ordinance violation.
(Source: P.A. 97-848, eff. 7-25-12; 98-417, eff. 1-1-14.)

(735 ILCS 5/12-108) (from Ch. 110, par. 12-108)
Sec. 12-108. Limitation on enforcement.
(a) Except as herein provided, no judgment shall be enforced after the expiration of 7 years from the time the same is rendered, except upon the revival of the same by a proceeding provided by Section 2-1601 of this Act; but real estate, levied upon within the 7 years, may be sold to enforce the judgment at any time within one year after the expiration of the 7 years. A judgment recovered in an action for damages for an injury described in Section 13-214.1 may be enforced at any time. Child support judgments, including those arising by operation of law, may be enforced at any time.
(b) No judgment shall be enforced against a police officer employed by a municipality if the corporate authority of the municipality files with the clerk of the court in which the judgment was entered a statement certifying: (1) such police officer was employed by the municipality and was within the scope and course of his employment at the time of the occurrence giving rise to the action in which the judgment is entered and (2) the municipality indemnifies the police officer in the amount of the judgment and interest thereon. In such event, the judgment creditor may enforce the judgment against the municipality in the same manner and to the same extent as if the municipality were the judgment debtor.
(Source: P.A. 90-18, eff. 7-1-97.)

(735 ILCS 5/12-109) (from Ch. 110, par. 12-109)
Sec. 12-109. Interest on judgments.
(a) Every judgment except those arising by operation of law from child support orders shall bear interest thereon as provided in Section 2-1303.
(b) Every judgment arising by operation of law from a child support order shall bear interest as provided in this subsection. The interest on judgments arising by operation of law from child support orders shall be calculated by applying one-twelfth of the current statutory interest rate as provided in Section 2-1303 to the unpaid child support balance as of the end of each calendar month. The unpaid child support balance at the end of the month is the total amount of child support ordered, excluding the child support that was due for that month to the extent that it was not paid in that month and including judgments for retroactive child support, less all payments received and applied as set forth in this subsection. The accrued interest shall not be included in the unpaid child support balance when calculating interest at the end of the month. The unpaid child support balance as of the end of each month shall be determined by calculating the current monthly child support obligation and applying all payments received for that month, except federal income tax refund intercepts, first to the current monthly child support obligation and then applying any payments in excess of the current monthly child support obligation to the unpaid child support balance owed from previous months. The current monthly child support obligation shall be determined from the document that established the support obligation. Federal income tax refund intercepts and any payments in excess of the current monthly child support obligation shall be applied to the unpaid child support balance. Any payments in excess of the current monthly child support obligation and the unpaid child support balance shall be applied to the accrued interest on the unpaid child support balance. Interest on child support obligations may be collected by any means available under State law for the collection of child support judgments.
(Source: P.A. 98-563, eff. 8-27-13.)

(735 ILCS 5/12-110) (from Ch. 110, par. 12-110)
Sec. 12-110. Certified copy returnable. Certified copies of judgments which are delivered to an appropriate officer for enforcement shall be returnable within 90 days after the issuance of the certified copy by the clerk of court.
(Source: P.A. 82-280.)

(735 ILCS 5/12-111) (from Ch. 110, par. 12-111)
Sec. 12-111. When binding on personalty. No judgment shall bind the goods and chattels of the person against whom it is entered, until a certified copy thereof is delivered to the sheriff or other proper officer to be served; and for the better manifestation of the time, the sheriff or other officer shall, on receipt of such certified copy, indorse upon the back thereof the day of the month and year and hour when he or she received the same.
(Source: P.A. 82-280.)

(735 ILCS 5/12-112) (from Ch. 110, par. 12-112)
Sec. 12-112. What liable to enforcement. All the lands, tenements, real estate, goods and chattels (except such as is by law declared to be exempt) of every person against whom any judgment has been or shall be hereafter entered in any court, for any debt, damages, costs, or other sum of money, shall be liable to be sold upon such judgment. Any real property, any beneficial interest in a land trust, or any interest in real property held in a revocable inter vivos trust or revocable inter vivos trusts created for estate planning purposes, held in tenancy by the entirety shall not be liable to be sold upon judgment entered on or after October 1, 1990 against only one of the tenants, except if the property was transferred into tenancy by the entirety with the sole intent to avoid the payment of debts existing at the time of the transfer beyond the transferor's ability to pay those debts as they become due. However, any income from such property shall be subject to garnishment as provided in Part 7 of this Article XII, whether judgment has been entered against one or both of the tenants.
If the court authorizes the piercing of the ownership veil pursuant to Section 505 of the Illinois Marriage and Dissolution of Marriage Act or Section 805 of the Illinois Parentage Act of 2015, any assets determined to be those of the non-custodial parent, although not held in name of the non-custodial parent, shall be subject to attachment or other provisional remedy in accordance with the procedure prescribed by this Code. The court may not authorize attachment of property or any other provisional remedy under this paragraph unless it has obtained jurisdiction over the entity holding title to the property by proper service on that entity. With respect to assets which are real property, no order entered as described in this paragraph shall affect the rights of bona fide purchasers, mortgagees, judgment creditors, or other lien holders who acquire their interests in the property prior to the time a notice of lis pendens pursuant to this Code or a copy of the order is placed of record in the office of the recorder of deeds for the county in which the real property is located.
This amendatory Act of 1995 (P.A. 89-438) is declarative of existing law.
This amendatory Act of 1997 (P.A. 90-514) is intended as a clarification of existing law and not as a new enactment.
(Source: P.A. 99-85, eff. 1-1-16.)

(735 ILCS 5/12-112.5)
Sec. 12-112.5. Charging orders. If a statute or case requires or permits a judgment creditor to use the remedy of a charging order, said remedy may be brought and obtained by serving any of the various enforcement procedures set forth within this Article XII or by serving a citation pursuant to Section 2-1402. If the court does not otherwise have jurisdiction of the parties, the law relating to the type of enforcement served shall be used to determine issues ancillary to the entry of a charging order such as jurisdiction, liens, and priority of liens.
(Source: P.A. 97-350, eff. 1-1-12.)

(735 ILCS 5/12-113) (from Ch. 110, par. 12-113)
Sec. 12-113. Election of property. Except as to any sale had by virtue of a judgment of foreclosure entered in accordance with Article XV, the judgment creditor may elect on what property not exempt from enforcement of a judgment he or she will have the same levied, provided personal property shall be last taken, except that a judgment in favor of any city, village or incorporated town may, at the option of the city, village or incorporated town, be levied against either personal or real property with no restriction as to priority.
(Source: P.A. 84-1462.)

(735 ILCS 5/12-114) (from Ch. 110, par. 12-114)
Sec. 12-114. Sale in separate items. Except as to any sale had by virtue of a judgment of foreclosure entered in accordance with Article XV, when real or personal property is taken in the enforcement of a judgment, if the property is susceptible of division it shall be sold in separate tracts, lots or articles, and only so much shall be sold as is necessary to satisfy the judgment and costs.
(Source: P.A. 84-1462.)

(735 ILCS 5/12-115) (from Ch. 110, par. 12-115)
Sec. 12-115. Notice of sale of real estate. Except as to any sale had by virtue of a judgment of foreclosure entered in accordance with Article XV, no real estate shall be sold by virtue of any judgment, except at public sale, between the hours of 9 in the morning and the setting of the sun of the same day, nor unless the time (specifying the particular hour of day at which the sale shall commence) and the place of holding such sale shall have been previously advertised 3 successive weeks, once in each week, in a newspaper published in the county where the sale is made (if there is any newspaper published in such county), and by placing written or printed notices thereof in at least 3 of the most public places in the county where the real estate is situated, specifying the name of the judgment creditor and judgment debtor in the judgment in all of which notices the real estate to be sold shall be described with reasonable certainty, and if there is more than one newspaper published in such county, the judgment creditor or his or her attorney may designate the newspaper in which such notice shall be published.
(Source: P.A. 84-1462.)

(735 ILCS 5/12-116) (from Ch. 110, par. 12-116)
Sec. 12-116. Penalty for neglect of officer. If any sheriff or other officer sells any real estate by virtue of any judgment, otherwise than in the manner provided by law, or without such previous notice, the officer so offending shall, for every such offense, forfeit and pay the sum of $50, to be recovered with costs of the action by the person whose property is sold.
However, no such offense, nor any irregularity on the part of the sheriff, or other officer having the certified copy of the judgment for enforcement, shall affect the validity of any sale made under it, unless the purchaser had notice thereof.
(Source: P.A. 82-280.)

(735 ILCS 5/12-119) (from Ch. 110, par. 12-119)
Sec. 12-119. Certificate. When any real estate is sold by virtue of a judgment, or enforcement of mechanic's lien, or vendor's lien, or for the payment of money, the sheriff or other officer, except as otherwise provided in Part 1 of Article XII of this Act, instead of executing a deed for the premises sold, shall give to the purchaser a certificate describing the premises purchased by him or her, showing the amount paid therefor, or if purchased by the judgment creditor, the amount of his or her bid, and the time when the purchaser will be entitled to a deed unless the premises are redeemed, as provided in Part 1 of Article XII of this Act.
(Source: P.A. 85-907.)

(735 ILCS 5/12-120) (from Ch. 110, par. 12-120)
Sec. 12-120. Deposit of money - Receipt of other document. With respect to any sale made in open court, wherever provisions are made in Part 1 of Article XII of this Act for any payment of money to or deposit of any receipt or other document with the officer who made the sale or who sold the real estate, such payment shall be made to or deposit made with the sheriff of the county in which the sale is held.
(Source: P.A. 83-707.)

(735 ILCS 5/12-121) (from Ch. 110, par. 12-121)
Sec. 12-121. Certificate recorded. The purchaser shall, within 10 days from such sale, file in the office of the recorder of the county in which the property is situated, such certificate, which shall be recorded by such recorder; and such certificate or duplicate, or record, and certified copy of the record thereof, shall be evidence of the facts therein stated.
(Source: P.A. 84-314.)

(735 ILCS 5/12-122) (from Ch. 110, par. 12-122)
Sec. 12-122. Redemption. Any defendant, his or her heirs, executors, administrators, assigns, or any person interested in the premises, through or under the defendant, may, except as to any sale had by virtue of a judgment of foreclosure in accordance with Article XV of this Act, within 6 months from the sale, redeem the real estate so sold by paying to the purchaser thereof, his or her heirs, executors, administrators or assigns or to the sheriff or other officer who sold the same, or his or her successor in office, for the benefit of such purchaser, his or her heirs, executors, administrators, or assigns, the sum of money for which the premises were sold or bid off, with interest thereon at the rate of 10% per annum from the time of such sale, whereupon such sale and certificate shall be null and void. If there has been a prior redemption by a judgment creditor, his or her heirs, executors, administrators or assigns, then redemption by a defendant, his or her heirs, executors, administrators or assigns, or any person interested in the premises through or under the defendant, shall be in accordance with Section 12-137 of this Act.
(Source: P.A. 84-1462.)

(735 ILCS 5/12-131) (from Ch. 110, par. 12-131)
Sec. 12-131. Certificate of redemption. Except as to any sale had by virtue of a judgment of foreclosure entered in accordance with Article XV, in all cases of redemption of land from sale had under any judgment or order, it shall be the duty of the purchaser, sheriff, or other officer or person from whom such redemption takes place, to prepare an instrument in writing, under his or her signature and seal, evidencing the redemption, which shall be recorded in the recorder's office of the proper county, in like manner as other writings affecting the title to real estate are filed and recorded, which recording shall be paid for by the party redeeming.
(Source: P.A. 84-1462.)

(735 ILCS 5/12-132) (from Ch. 110, par. 12-132)
Sec. 12-132. Redemption by creditors. If a redemption is not made, pursuant to Section 12-122 of this Act where applicable, prior to the making of redemption under this Section, any judgment creditor, his or her heirs, executors, administrators or assigns may, after the expiration of 3 months and within 6 months after the sale, redeem the premises in the following manner: such creditor, so entitled to redeem, his or her heirs, executors, administrators or assigns may obtain a certified copy of the judgment, and place the same with the sheriff or other proper officer for enforcement, and the sheriff or other proper officer shall endorse upon the back thereof a levy of the premises desired to be redeemed; and the person so entitled and desiring to make such redemption shall pay to such officer the amount for which the premises to be redeemed were sold, with interest thereon at the rate of 10% per annum from the date of the sale, for the use of the purchaser of such premises, his or her heirs, executors, administrators or assigns, whereupon such officer shall prepare and file in the office of the recorder of the county in which the premises are situated a certificate of such redemption, and shall advertise and offer the premises for sale under the judgment as in other cases of sale under a judgment.
(Source: P.A. 84-1462.)

(735 ILCS 5/12-133) (from Ch. 110, par. 12-133)
Sec. 12-133. Redemption money bid. The creditor, his or her heirs, executors, administrators or assigns, having so redeemed, shall be considered as having bid at such sale the amount of the redemption money so paid by him or her, with interest thereon at the rate of 6% per annum from the date of such redemption to the day of sale, with the cost of such redemption and sale, and if no greater amount is bid at such sale, the premises shall be struck off to the person making such redemption. If at the time of issuance thereof, any person is entitled to redeem under Section 12-137 of this Act the officer shall forthwith execute a certificate of purchase to him or her in like form and manner as upon the first sale, for a deed of the premises so sold. If no person is so entitled to redeem under Section 12-137 of this Act, such officer shall execute a deed of the premises and no other redemption shall be allowed.
(Source: P.A. 83-707.)

(735 ILCS 5/12-134) (from Ch. 110, par. 12-134)
Sec. 12-134. Bid at more than redemption money. If at any sale held pursuant to Section 12-132 of this Act, a greater amount is bid and the premises sold for more than the amount of such redemption money, interest and costs, the excess shall be applied on the judgment under which the redemption was made; and a certificate of the purchase shall be delivered to the new purchaser in like form and manner as upon the first sale, for a deed of the premises so sold, in 60 days from the date of such sale, unless the same are redeemed before the expiration of that time, by some other judgment creditor, his or her heirs, executors, administrators or assigns, or by any defendant, his or her heirs, executors, administrators, assigns, or any person interested in the premises through or under the defendant, as provided in Section 12-137 of this Act.
(Source: P.A. 83-707.)

(735 ILCS 5/12-135) (from Ch. 110, par. 12-135)
Sec. 12-135. Further redemptions. Successive redemptions may be made of the premises at any time within 60 days of the last sale at which they were sold for more than the amount of the redemption money, interest and costs, and the premises again sold in the same manner and upon the same terms and conditions, and certificate shall be made in like form and manner as upon the sale on the first redemption, and the person redeeming shall be considered to have bid the amount of his or her redemption money, interest and costs; and if at any such sale the premises are not sold for a greater sum, the sheriff or other officer shall forthwith execute a deed to the purchaser, and no other redemption shall be allowed.
(Source: P.A. 82-280.)

(735 ILCS 5/12-136) (from Ch. 110, par. 12-136)
Sec. 12-136. Preference in redemptions. When there are several judgment creditors, the creditor having the senior judgment shall have the preference to redeem during the first 2 days after the commencement of the period in which judgment creditors may redeem, and the other creditors shall respectively have preference to redeem during a like time, in the order of seniority of their several judgments; but where 2 or more judgments bear equal date, the creditor first paying the redemption money shall have preference.
(Source: P.A. 83-707.)

(735 ILCS 5/12-137) (from Ch. 110, par. 12-137)
Sec. 12-137. Subsequent redemptions. Any redemption made under Sections 12-132 through 12-136 of this Act, by any judgment creditor, his or her heirs, executors, administrators or assigns after the expiration of 3 months and within 6 months after the original sale, is subject to subsequent redemption within 6 months after the date of the original sale by any defendant, his or her heirs, executors, administrators, assigns, or any person interested in the premises through or under the defendant, in the manner provided in this Section. In the event there is a redemption by any defendant, his or her heirs, executors, administrators, assigns, or any person interested in the premises through or under the defendant, in accordance with Section 12-122 or this Section 12-137, the right to further redemption by any judgment creditor, his or her heirs, executors, administrators or assigns, is terminated, notwithstanding any other provisions of this Act. Any such defendant, his or her heirs, executors, administrators, assigns, or any person interested in the premises through or under the defendant, having a right to redeem, may redeem by paying to the sheriff or other proper officer the amount at which the premises were last redeemed by the judgment creditor, his or her heirs, executors, administrators or assigns, with interest thereon at the rate of 10% per annum, from the date of the last redemption; however, if the premises were sold pursuant to such last redemption for an amount greater than the redemption money, interest and costs, then the amount payable shall be the amount for which the premises were sold, together with interest on that amount at the rate of 10% per annum from the time of such sale, and costs of sale.
(Source: P.A. 84-1462.)

(735 ILCS 5/12-138) (from Ch. 110, par. 12-138)
Sec. 12-138. Redemptions of parts as sold. Any person entitled to redeem may redeem the whole or any part of the premises sold, in like distinct parcels or quantities in which the same were sold.
(Source: P.A. 82-280.)

(735 ILCS 5/12-139) (from Ch. 110, par. 12-139)
Sec. 12-139. Redemption by joint owner. Except as to any sale had by virtue of a judgment of foreclosure in accordance with Article XV of this Code, any joint owner, his or her heirs, executors, administrators or assigns, or a judgment creditor of such joint owner, may redeem the interest of such joint owner in the premises sold under judgment, in the manner and upon the conditions hereinbefore provided, upon the payment of his or her proportion of the amount which would be necessary to redeem the whole.
(Source: P.A. 85-907.)

(735 ILCS 5/12-140) (from Ch. 110, par. 12-140)
Sec. 12-140. Redemption on claims allowed in probate. For the purpose of redemption from the sale of real estate of a deceased debtor, any person whose claim has been allowed in probate against the estate of such deceased debtor, shall be considered a judgment creditor, and for the purpose of enabling such creditor to redeem from such sale, a certified copy of the order allowing the claim issued by the clerk of the court wherein letters of office were granted, may be delivered to the sheriff of the proper county, upon redemption having been made, to levy upon and sell the premises so sought to be redeemed, and like proceedings shall be had as upon other judgments.
(Source: P.A. 83-707.)

(735 ILCS 5/12-141) (from Ch. 110, par. 12-141)
Sec. 12-141. Taxes and assessments during period of redemption. Except as to any sale had by virtue of a judgment of foreclosure in accordance with Article XV of this Act, whenever any real estate is sold under any judgment of any court, the holder of the certificate of that sale, may pay all taxes and assessments which are or may become a lien on that real estate during the time of redemption running on the sale. Whenever redemption is made from that sale the party or parties entitled to redeem shall pay to the holder of the certificate of sale, or grantee under such deed, or to the sheriff or other officer who sold the real estate, or his successor in office, in addition to the amount due on the certificate, or deed, the amount paid by the holder thereof or grantee therein for the taxes and assessments, together with interest thereon at the rate of 10% per annum, if before the redemption is made a receipt for those taxes or assessments is filed with the sheriff or other officer who made the sale or exhibited by the holder of the certificate if redemption is made directly to the holder of the certificate, or the grantee in such deed.
(Source: P.A. 84-1462.)

(735 ILCS 5/12-142) (from Ch. 110, par. 12-142)
Sec. 12-142. Realty sold to satisfy junior lien. Except as to any sale had by virtue of a judgment of foreclosure in accordance with Article XV of this Act, whenever any real estate has been or is sold at judicial or judgment sale to enforce a lien thereon and the real estate is subject to a mortgage lien which is prior and superior to the lien so foreclosed through that sale, the holder of the certificate of sale, may from time to time during the period of redemption pay any interest, principal or other obligation which is due and payable in accordance with the terms of the superior mortgage. If redemption is made from the sale, the party or parties entitled to redeem shall pay to the holder of the certificate of sale, or grantee under such deed, or to the sheriff or other officer who sold the real estate or his or her successor in office, in addition to the amount due on the certificate, or deed, the amount paid by the holder thereof or grantee therein for interest, principal or other obligation, together with interest thereon at the rate of 10% per annum, if before the redemption is made a receipt evidencing the payments of interest, principal and other obligations is filed with the sheriff or other officer who made the sale or his or her successor in office or exhibited by the holder of the certificate or grantee in such deed to the party redeeming if the redemption payment is made directly to the holder of the certificate, or the grantee in such deed.
(Source: P.A. 84-1462.)

(735 ILCS 5/12-143) (from Ch. 110, par. 12-143)
Sec. 12-143. Commissions. No commission upon the amount of the redemption money paid in any case shall be allowed to the officer receiving the same, but the usual commission shall be allowed to the officer selling the premises, on the excess made over and above the amount of the redemption money and interest.
(Source: P.A. 82-280.)

(735 ILCS 5/12-144) (from Ch. 110, par. 12-144)
Sec. 12-144. Certificate assignable. Every certificate which is given by any officer to any purchaser, under the provisions of Part 1 of Article XII of this Act is assignable by endorsement thereon, under the signature of such purchaser or his or her heirs, executors, administrators or assigns, and every person to whom the same is so assigned is entitled to the same benefits therefrom in every respect, that the person therein named would be if the same was not assigned.
(Source: P.A. 83-707.)

(735 ILCS 5/12-144.5)
Sec. 12-144.5. Report of sale and confirmation of sale.
(a) When the premises mentioned in the certificate are not redeemed in pursuance of law, the legal holder of the certificate shall promptly make a report to the court that issued the underlying judgment. The report shall include a copy of the certificate of sale; an affidavit, under oath, containing a good faith appraisal of the fair market value of the property; and a listing of all liens and mortgages including the value thereof.
(b) Upon motion and notice in accordance with court rules applicable to motions generally, including notice to the judgment debtor, the court issuing the underlying judgment shall conduct a hearing to confirm the sale. Unless the court finds that (i) notice as required by law was not given, (ii) the terms of the sale were unconscionable, (iii) the sale was conducted fraudulently, or (iv) justice was otherwise not done, the court shall then enter an order confirming the sale. In making these findings, the court shall take into account the purchase price at the sale in relation to the fair market value of the property less the value of any mortgages and liens.
(Source: P.A. 91-924, eff. 1-1-01.)

(735 ILCS 5/12-145) (from Ch. 110, par. 12-145)
Sec. 12-145. Time of execution of deed. When the premises mentioned in such certificate are not redeemed in pursuance of law, and the court issuing the underlying judgment has entered an order confirming the sale in accordance with Section 12-144.5, the legal holder of the certificate is entitled to a deed therefor at any time within 5 years from the expiration of the time of redemption. The deed shall be executed by the sheriff or other officer who made the sale, or by his or her successor in office, or by some person specially appointed by the court for the purpose. If the deed is not taken within the time limited by Part 1 of Article XII of this Act, the certificate of purchase is void unless the purchaser under the certificate of sale has gone into possession of the premises under and in reliance on the certificate of sale within the 5 year period. If, however, the deed is wrongfully withheld by the officer whose duty it is to execute it, or if the execution of the deed is restrained by injunction or order of a court, the time during which the deed is so withheld or the execution thereof restrained shall not be considered as any part of the 5 years within which the holder is required to take a deed.
(Source: P.A. 91-924, eff. 1-1-01.)

(735 ILCS 5/12-146) (from Ch. 110, par. 12-146)
Sec. 12-146. Foreclosures subject to prior law. Any sales of real estate made pursuant to a judgment foreclosing a mortgage or trust deed executed on or after July 1, 1917 and before July 1, 1921 shall be governed by the law in effect at the time such mortgage or trust deed was executed.
(Source: P.A. 82-280.)

(735 ILCS 5/12-147) (from Ch. 110, par. 12-147)
Sec. 12-147. Form of deed. The deed may be substantially, in the following form:
Whereas, A.B. .... in the .... court of .... county recovered a judgment against C.D. for the sum of .... and costs on (insert date) and a certified copy of the judgment, issued on (insert date), by virtue of which .... levied upon the premises hereinafter described, and the time and place of the sale thereof having been duly advertised according to law, the same were struck off and sold to ...., he or she being the highest and best bidder therefor. (If the certificate has been transferred, recite the fact.)
Now, therefore, I, ...., of the county of ...., in consideration of the premises, hereby convey to ...., his or her heirs and assigns, the following described lot or parcel of land (here describe the premises) to have and to hold the same with all the appurtenances thereto belonging forever.
............(Date) .................(Signature)
(Source: P.A. 91-357, eff. 7-29-99.)

(735 ILCS 5/12-148) (from Ch. 110, par. 12-148)
Sec. 12-148. Effect of deed. Such deed shall convey to the grantee therein named all the title, estate and interest of the judgment debtor, of every nature and kind, in and to the premises thereby conveyed, but such deed shall not be construed to contain any covenant on the part of the officer executing the same.
(Source: P.A. 82-280.)

(735 ILCS 5/12-149) (from Ch. 110, par. 12-149)
Sec. 12-149. Title acquired at sale. The right, title and interest of any purchaser acquired at a sale made under or pursuant to any judgment in a proceeding in which the court had jurisdiction of the subject matter and of the parties, and who was not a party to such proceeding, and the right, title and interest of any bona fide assignee or pledgee for value of the certificate of sale under such certificate issued pursuant to a sale based on such judgment rendered in such proceeding who was not a party to such proceeding (whether the purchaser at such sale was a party or not), shall not be affected by any reversal, modification or order setting aside such judgment made in any proceeding to review such judgment, unless at the time of such sale, assignment or pledge, an appeal was pending which operated as a stay of enforcement of the judgment or a petition under Section 2-1401 of this Act had been filed.
(Source: P.A. 82-280.)

(735 ILCS 5/12-150) (from Ch. 110, par. 12-150)
Sec. 12-150. Deed as evidence. Any deed which has been heretofore, or which may hereafter be so executed, or which has been executed pursuant to Article XV of this Act, or a certified copy of the record thereof, shall be prima facie evidence that the provisions of the law in relation to the sale of the property for which it is or may be given were complied with; and in case of the loss or destruction of the record of the judgment, or levy thereon, such deed or certified copy of the record thereof shall be prima facie evidence of the entry and existence of the judgment and levy thereunder as therein recited.
(Source: P.A. 84-1462.)

(735 ILCS 5/12-152) (from Ch. 110, par. 12-152)
Sec. 12-152. Certificate of levy. When a certified copy of a judgment is issued from a circuit court of any county in this State, and levied upon any real estate, the officer making such levy shall execute a certificate thereof and file the same in the office of the recorder of the county in which such real estate is located or in the office of the registrar of titles of such county if the real estate levied upon is registered under "An Act concerning land titles", approved May 1, 1897, as amended. Unless a transcript, certified copy or memorandum has been filed in the office of the recorder or in the office of the registrar of titles of such county, as the case may be, as provided by Section 12-101 of this Act, no judgment or order shall become a lien upon either nonregistered or registered real property until such certificate of levy has been filed as provided in this Section and, if the real property levied upon is registered, a memorial thereof is entered upon the register of the last certificate of title to be affected.
(Source: P.A. 83-358.)

(735 ILCS 5/12-153) (from Ch. 110, par. 12-153)
Sec. 12-153. Form of certificate. The certificate may be substantially in the following form:
STATE OF ILLINOIS,)
) ss.
..... County. )
I (here state the name of the officer and the title of his or her office) do hereby certify that by virtue of a judgment from the .... court of .... county, in favor of ...., against ...., dated (insert date), I did, on (insert date), levy upon the following premises. (Here describe the premises.)

(735 ILCS 5/12-154) (from Ch. 110, par. 12-154)
Sec. 12-154. Recordation of certificate. Such certificate shall be recorded by the recorder, in a book to be kept for that purpose. The fee for recording such certificate shall be collected as other costs.
(Source: P.A. 82-280.)

(735 ILCS 5/12-155) (from Ch. 110, par. 12-155)
Sec. 12-155. Death of judgment creditor. The collection of a judgment shall not be delayed or hindered, or the lien created by law abate, by reason of the death of any person in whose favor such judgment stands; but the executor or administrator may cause his or her letters of office to be filed in such court, after which the judgment may be enforced and proceeding had in the name of the executor or administrator as such, in the same manner as if the judgment had been recovered in his or her name.
(Source: P.A. 83-707.)

(735 ILCS 5/12-156) (from Ch. 110, par. 12-156)
Sec. 12-156. Representative may purchase realty. When it is necessary in order to secure the collection of a judgment belonging to any estate the executor or administrator shall bid for and become the purchaser of real estate at the sale thereof by the sheriff, or other officer. The premises so purchased shall be assets in his or her possession, and may be again sold by him or her, with the approval of the circuit court, and the moneys arising from such sale shall be accounted for and paid over as other moneys in his or her possession.
(Source: P.A. 82-280.)

(735 ILCS 5/12-157) (from Ch. 110, par. 12-157)
Sec. 12-157. Death of judgment debtor. If a person dies, after a court enters on judgment for the payment of money against him or her, the judgment may be enforced against the real estate of such deceased person, or a sale may be made under such judgment, without reviving the judgment against his or her heirs, legatees or legal representatives. No sale shall be made until after the expiration of 12 months from the death of such deceased person, nor shall any sale be had on such judgment until the person in whose favor the judgment is sought to be enforced shall give to the executor or administrator, or if there is neither, the heirs of the deceased, at least 3 months' notice of the existence of such judgment, before proceeding to sell, which notice shall be in writing if the parties required to be notified reside or may be found within the State, and their place of residence known, otherwise publication notice shall be given in the same manner as is provided for other civil cases.
(Source: P.A. 83-707.)

(735 ILCS 5/12-158) (from Ch. 110, par. 12-158)
Sec. 12-158. Goods and chattels. All goods and chattels, real and personal, may be taken and sold to satisfy a judgment, except as otherwise provided by law.
When any officer levies a judgment on livestock, or other personal property, which is not immediately replevied or restored to the debtor, such officer shall provide sufficient sustenance for the support of such livestock and shall provide for the proper care and storage of such personal property until it is replevied, sold or discharged from such judgment. The officer shall receive a reasonable compensation therefor, to be determined by the court which entered the judgment, to be advanced to him or her, from time to time, by the judgment creditor, and the amount of such compensation shall be collected as a part of the costs in the case.
If any goods or chattels levied upon are, in the opinion of the officer making the levy, of a perishable nature and in danger of immediate waste or decay, the officer shall request the judgment creditor to obtain from the court which entered the judgment an order permitting that property to be sold not later than 24 hours after the levy was made, upon due notice of sale to the judgment debtor and to the public, as the court in its order may require. The money from such a sale shall be retained by the sheriff or other officer until the balance of the property levied upon is sold, at which time it shall be paid to the judgment creditor with the proceeds of the sale of the balance of the property. If the judgment creditor fails or refuses to obtain such an order for sale of perishable property, the sheriff or other officer making the levy shall be absolved of all responsibility to any person for loss occasioned by the failure to sell or care for such perishable property. The request of the sheriff or other officer shall be in writing and shall be delivered to the judgment creditor or his or her attorney or agent and to the judgment debtor if found. If the judgment debtor is not found a copy of the request shall be posted on the premises where the perishable items are located. The judgment creditor's motion for an order of sale of perishable property shall be treated as an emergency motion.
(Source: P.A. 82-280.)

(735 ILCS 5/12-159) (from Ch. 110, par. 12-159)
Sec. 12-159. Gold and silver. Current gold or silver coin, or other legal tender, may be levied upon for the enforcement of a judgment and may be paid over to the creditor as money collected.
(Source: P.A. 82-280.)

(735 ILCS 5/12-160) (from Ch. 110, par. 12-160)
Sec. 12-160. Bills. Bank bills, and all other bills or evidence of debt, issued by a moneyed corporation and circulated as money, may be levied upon for the enforcement of a judgment and paid to the creditor, at their par value, as money collected, if he or she is willing to receive them; otherwise they shall be sold like other chattels.
(Source: P.A. 82-280.)

(735 ILCS 5/12-161) (from Ch. 110, par. 12-161)
Sec. 12-161. Security. If there is reasonable doubt as to the ownership of the goods, or as to their liability to be levied upon to satisfy the judgment, the officer may require sufficient security to indemnify him or her for levying upon them.
(Source: P.A. 82-280.)

(735 ILCS 5/12-162) (from Ch. 110, par. 12-162)
Sec. 12-162. Delivery bond. When personal property is levied upon, or about to be levied upon, if the judgment debtor gives bond with sufficient security, to be approved by the officer, payable to the creditor, in double the amount of the judgment, conditioned to deliver the property levied upon undamaged at the time and place where the same is to be sold, which shall be named in the condition, the sheriff may allow the property to remain with the judgment debtor.
(Source: P.A. 82-280.)

(735 ILCS 5/12-163) (from Ch. 110, par. 12-163)
Sec. 12-163. When property not delivered. If the property is not delivered according to the condition of the bond, the officer having the certified copy of the judgment may proceed to enforce the same in the same manner as if no levy had been made.
(Source: P.A. 82-280.)

(735 ILCS 5/12-164) (from Ch. 110, par. 12-164)
Sec. 12-164. Proceedings on delivery bond. If the officer does not obtain satisfaction of the judgment, he or she shall return the bond with the certified copy of the judgment, and the creditor shall be allowed to recover thereon the amount of the judgment, with interest and costs, or if the value of the property so levied upon is shown by the judgment debtor to be less than such judgment and costs, the value thereof, with 10% damages for the delay.
(Source: P.A. 91-357, eff. 7-29-99.)

(735 ILCS 5/12-165) (from Ch. 110, par. 12-165)
Sec. 12-165. Second delivery bond. No second delivery bond shall be taken in behalf of a judgment debtor so failing to comply with the first, nor shall a delivery bond be taken of his or her surety without the consent of the judgment creditor.
(Source: P.A. 82-280.)

(735 ILCS 5/12-166) (from Ch. 110, par. 12-166)
Sec. 12-166. Notice of sale of personalty. Before any goods or chattels are sold to satisfy a judgment, at least 10 days' previous notice of such sale shall be given by posting notices thereof in 3 of the most public places in the county where such sale is to be held, specifying the time when and place where the same are to be sold.
(Source: P.A. 82-280.)

(735 ILCS 5/12-167) (from Ch. 110, par. 12-167)
Sec. 12-167. Postponing sale. The officer may postpone such sale from time to time, not exceeding 10 days at one time, whenever, for want of bidders or other good cause, he or she deems it for the interest of the parties concerned. Notice of such postponement may be given at the time and place fixed for the sale, or by posting notices as hereinbefore provided, but if the postponement exceeds one day, the officer shall post notices thereof.
(Source: P.A. 82-280.)

(735 ILCS 5/12-168) (from Ch. 110, par. 12-168)
Sec. 12-168. Return - Liability. The officer making such sale shall, in his or her return of the certified copy of the judgment particularly describe the goods sold, and the sum for which each article was sold; and if he or she is guilty of fraud in the sale or return, he or she shall be liable, in a civil action to the party damaged, for 5 times the amount of the actual damage sustained by reason of such fraud.
(Source: P.A. 82-280.)

(735 ILCS 5/12-169) (from Ch. 110, par. 12-169)
Sec. 12-169. Marshalling proceeds. If the goods or chattels sold to satisfy the judgment have been attached by another creditor or seized on another judgment either by the same or any other officer, or if before the payment of the residue, after the satisfaction of the judgment to the debtor, another attachment or judgment against the judgment debtor is delivered to the officer who made the sale, the proceeds of the sale shall be applied to the discharge of the several judgments in the order in which the respective attachments or judgments become a lien or are entitled by law to share, and the residue, if any, shall be returned to the debtor or his or her assigns.
(Source: P.A. 82-280.)

(735 ILCS 5/12-170)
Sec. 12-170. (Repealed).
(Source: P.A. 82-280. Repealed by P.A. 99-744, eff. 8-5-16.)

(735 ILCS 5/12-171)
Sec. 12-171. (Repealed).
(Source: P.A. 82-280. Repealed by P.A. 99-744, eff. 8-5-16.)

(735 ILCS 5/12-172)
Sec. 12-172. (Repealed).
(Source: P.A. 82-280. Repealed by P.A. 99-744, eff. 8-5-16.)

(735 ILCS 5/12-173)
Sec. 12-173. (Repealed).
(Source: P.A. 82-280. Repealed by P.A. 99-744, eff. 8-5-16.)

(735 ILCS 5/12-174)
Sec. 12-174. (Repealed).
(Source: P.A. 82-280. Repealed by P.A. 99-744, eff. 8-5-16.)

(735 ILCS 5/12-175)
Sec. 12-175. (Repealed).
(Source: P.A. 82-280. Repealed by P.A. 99-744, eff. 8-5-16.)

(735 ILCS 5/12-176) (from Ch. 110, par. 12-176)
Sec. 12-176. Judgments between parties. Judgments between the same parties may be set off, one against another, if required by either party, as prescribed in the following Section.
(Source: P.A. 82-280.)

(735 ILCS 5/12-177) (from Ch. 110, par. 12-177)
Sec. 12-177. Multiple judgments. When one of the judgments is delivered to an officer to be enforced, the debtor therein may deliver his or her judgment to the same officer, and the officer shall apply it, as far as it will extend, to the satisfaction of the first judgment, and the balance due on the larger judgment may be collected and paid in the same manner as if there had been no set-off.
(Source: P.A. 82-280.)

(735 ILCS 5/12-178) (from Ch. 110, par. 12-178)
Sec. 12-178. Cases excepted. Such set-off shall not be allowed in the following cases:
1. When the creditor in one of the judgments is not in the same capacity and trust as the debtor in the other.
2. When the sum due on the first judgment was lawfully and in good faith assigned to another person, before the creditor in the second judgment became entitled to the sum due thereon.
3. When there are several creditors in one judgment, and the sum due on the other is due from a part of them only.
4. When there are several debtors in one judgment, and the sum due on the other is due to a part of them only.
5. It shall not be allowed as to so much of the first judgment as is due to the attorney in that action for his or her fees and disbursements therein.
(Source: P.A. 82-280.)

(735 ILCS 5/12-183) (from Ch. 110, par. 12-183)
Sec. 12-183. Release of judgment.
(a) Every judgment creditor, his or her assignee of record or other legal representative having received full satisfaction or payment of all such sums of money as are really due to him or her from the judgment debtor on any judgment rendered in a court shall, at the request of the judgment debtor or his or her legal representative, execute and deliver to the judgment debtor or his or her legal representative an instrument in writing releasing such judgment.
(b) If the judgment creditor, his or her assigns of record or other legal representative to whom tender has been made of all sums of money due him or her from the judgment debtor including interest, on any judgment entered by a court, wilfully fails or refuses, at the request of the judgment debtor or his or her legal representative to execute and deliver to the judgment debtor or his or her legal representative an instrument in writing releasing such judgment, the judgment debtor may petition the court in which such judgment is of record, making tender therewith to the court of all sums due in principal and interest on such judgment, for the use of the judgment creditor, his or her executors, administrators or assigns, whereupon the court shall enter an order satisfying the judgment and releasing all liens based on such judgment.
(c) For the recording of assignment of any judgment the clerk of the court in which such judgment is of record is allowed a fee of $2.
(d) A satisfaction of a judgment may be delivered to the judgment debtor, his or her attorney or to the clerk of the court in which such judgment is of record.
(e) The clerk shall not be allowed any fee for recording the satisfaction of judgment. The clerk of the court shall make appropriate notation on the judgment docket of the book and page where any release or assignment of any judgment is recorded.
(f) No judgment shall be released of record except by an instrument in writing recorded in the court in which such judgment is of record. However, nothing contained in this Section affects in any manner the validity of any release of judgment made, prior to January 1, 1952, in judgment and execution dockets by the judgment creditor, his or her attorney, assignee or other legal representative.
(g) The writ of audita querela is abolished and all relief heretofore obtainable and grounds for such relief heretofore available, whether by the writ of audita querela or otherwise, shall be available in every case by petition hereunder, regardless of the nature of the order or judgment from which relief is sought or of the proceeding in which it was entered. There shall be no distinction between actions and other proceedings, statutory or otherwise, as to availability of relief, grounds for relief or relief obtainable. The petition shall be filed in the same proceeding in which the order or judgment was entered and shall be supported by affidavit or other appropriate showing as to matters not of record. All parties to the petition shall be notified as provided by rule.
(h) Upon the filing of a release or satisfaction in full satisfaction of judgment, signed by the party in whose favor the judgment was entered or his or her attorney, the court may vacate the judgment, and dismiss the action.
(i) Any judgment arising out of an order for support shall not be a judgment to the extent of payments made as evidenced by the records of the Clerk of the Circuit Court or State agency receiving payments pursuant to the order. In the event payments made pursuant to that order are not paid to the Clerk of the Circuit Court or a State agency, then any judgment arising out of each order for support may be released in the following manner:
(1) A Notice of Filing and an affidavit stating that

all installments of child support required to be paid pursuant to the order under which the judgment or judgments were entered have been paid shall be filed with the office of the court or agency entering said order for support, together with proof of service of such notice and affidavit upon the recipient of such payments.

(2) Service of such affidavit shall be by any means

authorized under Sections 2-203 and 2-208 of the Code of Civil Procedure or under Supreme Court Rules 11 or 105(b).

(3) The Notice of Filing shall set forth the name and

address of the judgment debtor and the judgment creditor, the court file number of the order giving rise to the judgment and, in capital letters, the following statement:

YOU ARE HEREBY NOTIFIED THAT ON (insert date) THE

ATTACHED AFFIDAVIT WAS FILED IN THE OFFICE OF THE CLERK OF THE CIRCUIT COURT OF .... COUNTY, ILLINOIS, WHOSE ADDRESS IS ........, ILLINOIS. IF, WITHIN 28 DAYS OF THE DATE OF THIS NOTICE, YOU FAIL TO FILE AN AFFIDAVIT OBJECTING TO THE SATISFACTION OF THE STATED JUDGMENT OR JUDGMENTS IN THE ABOVE OFFICE, THE SAID JUDGMENTS WILL BE DEEMED TO BE SATISFIED AND NOT ENFORCEABLE. THE SATISFACTION WILL NOT PREVENT YOU FROM ENFORCING THE ORDER FOR SUPPORT THROUGH THE COURT.

(4) If no affidavit objecting to the satisfaction of

the judgment or judgments is filed within 28 days of the Notice described in paragraph (3) of this subsection (i), such judgment or judgments shall be deemed to be satisfied and not enforceable.

(Source: P.A. 99-744, eff. 8-5-16.)

(735 ILCS 5/Art. XII Pt. 2 heading)

(735 ILCS 5/12-201) (from Ch. 110, par. 12-201)
Sec. 12-201. Procedure. (a) Whenever a judgment or order of attachment, entered by any court, shall be levied by any sheriff or coroner upon any personal property, and such property is claimed by any person other than the judgment debtor or defendant in such attachment, or is claimed by the judgment debtor or defendant in attachment as exempt from levy or attachment by virtue of the exemption laws of the State, by giving to the sheriff or coroner notice, in writing, of his or her claim, and intention to prosecute the same, it shall be the duty of such sheriff or coroner to notify the circuit court of such claim.
(b) The court shall thereupon cause the proceeding to be entered of record, and the claimant shall be made plaintiff in the proceeding, and the judgment creditor or plaintiff in attachment shall be made defendant in such proceeding.
(c) The clerk of the circuit court shall thereupon issue a notice, directed to the judgment creditor or plaintiff in attachment, notifying him or her of such claim, and of the time and place of trial, which time shall be not more than 10 days nor less than 5 days from the date of such notice.
(d) Such notice shall be served in the same manner as provided for the service of summons in other civil cases, at least 5 days before the day of trial; and if such notice is served less than 5 days before the day of trial, the trial shall, on demand of either party, be continued for a period not exceeding 10 days.
(e) In case return is made on such notice that the judgment creditor or plaintiff in attachment cannot be found, the proceeding shall be continued for a period not exceeding 90 days, and the judgment creditor or plaintiff in attachment shall be notified of such proceeding by publication as in other civil cases.
(f) If the judgment creditor or plaintiff in attachment, or his or her attorney, shall at least 5 days before the day of trial, file with the clerk of the circuit court his or her appearance in such proceeding, then it shall not be necessary to notify such person as above provided.
(Source: P.A. 82-280.)

(735 ILCS 5/12-202) (from Ch. 110, par. 12-202)
Sec. 12-202. Trial. The trial shall proceed without written pleadings in the same manner as in other civil cases, and may be by a jury if either party demands one.
(Source: P.A. 83-707.)

(735 ILCS 5/12-203) (from Ch. 110, par. 12-203)
Sec. 12-203. Subpoenas. The clerk of the court shall issue subpoenas for witnesses at the request of any party or the party's attorney.
(Source: P.A. 82-280.)

(735 ILCS 5/12-204) (from Ch. 110, par. 12-204)
Sec. 12-204. Trial and judgment. The court or the jury shall determine the rights of the parties and the court shall enter judgment accordingly, and the court shall direct the sheriff or coroner as to the disposition of the property in the possession of the sheriff or coroner. In case the property appears to belong to the claimant, when the claimant is any person other than the judgment debtor or the defendant in the attachment, or in case the property is found to be exempt from enforcement of a judgment thereon or attachment, when the claimant is the judgment debtor or the defendant in the attachment, judgment shall be entered against the judgment creditor or plaintiff in the attachment for the costs, and the property levied on shall be released, and in case it further appears that such claimant is entitled to the immediate possession of such property, the court shall order that such property be delivered to such claimant. If it appears that the property does not belong to the claimant, or is not exempt from the enforcement of a judgment thereon or attachment, as the case may be, judgment shall be entered against the claimant for costs, and an order shall be entered that the sheriff or coroner proceed to sell the property levied on. The judgment in such cases shall be a complete indemnity to the sheriff or coroner in selling or restoring any such property, as the case may be.
(Source: P.A. 82-280.)

(735 ILCS 5/12-205) (from Ch. 110, par. 12-205)
Sec. 12-205. Costs. If the judgment is entered in favor of the claimant as to part of the property, and in favor of another party as to part, then the court shall in its discretion apportion the costs; and the sheriff, coroner and clerk of the court shall be entitled to the same fees as are allowed by law for similar services.
(Source: P.A. 82-280.)

(735 ILCS 5/Art. XII Pt. 3 heading)

(735 ILCS 5/12-301) (from Ch. 110, par. 12-301)
Sec. 12-301. Contempt for concealing property. Any person who hides or conceals any property so that it cannot be taken by virtue of an order or judgment or, on the officer's request therefor, refuses to deliver property to the officer having an order or judgment for the taking of the property is guilty of contempt of court and subject to punishment therefor.
(Source: P.A. 83-352.)

(735 ILCS 5/Art. XII Pt. 4 heading)

(735 ILCS 5/12-401) (from Ch. 110, par. 12-401)
Sec. 12-401. Right of State as judgment creditor. Except as to any sale had by virtue of a judgment of foreclosure in accordance with Article XV of this Act, whenever any real estate has been or is sold at a judicial or judgment sale and such real estate is then subject to a lien or claim for lien in favor of the People of the State of Illinois, which is junior and inferior to the lien so enforced or foreclosed by or through that sale, the right of the State to redeem by virtue of its lien from that sale or from the lien so foreclosed or enforced ceases and terminates at the end of 12 months from the date upon which it is filed for record in the Office of the recorder for the County in which the lands so sold are situated, if such lands are unregistered, or in the Office of the Registrar of Titles for such County, if such lands are registered, a certified copy of the original or duplicate recorded or registered certificate of such sale, such certified copy being endorsed by the State's Attorney of such County, or his or her assistant, showing service of a copy of such certificate upon him or her, and upon such service such officer shall make such endorsement. Service may be made by United States registered or certified mail.
(Source: P.A. 84-1462.)

(735 ILCS 5/12-403) (from Ch. 110, par. 12-403)
Sec. 12-403. Application. The provisions of Part 4 of Article XII of this Act shall not apply to any lien in favor of the State of Illinois or notice of such lien arising under any other Act containing provisions relating to the right of the State of Illinois to redeem real estate sold at judicial or judgment sale.
(Source: P.A. 83-707.)

(735 ILCS 5/12-404) (from Ch. 110, par. 12-404)
Sec. 12-404. Does not include where State is nominal party. The term "lien or claim for lien in favor of the People of the State of Illinois," as used in Part 4 of Article XII of this Act, means and includes a lien or claim for lien in which the State of Illinois is a real party in interest, and not a lien or claim for lien in the name of the People of the State of Illinois as nominal plaintiff for the sole use or benefit of others.
(Source: P.A. 83-707.)

(735 ILCS 5/Art. XII Pt. 5 heading)

(735 ILCS 5/12-501) (from Ch. 110, par. 12-501)
Sec. 12-501. Registration of Federal judgments. Judgments of courts of the United States held, within this State, and all process, returns, certificates of the levy of a process, and records of such courts may be registered, recorded, docketed, indexed or otherwise dealt with in, the public offices of this State, so as to make them conform to the rules and requirements relating to judgments of courts of this State. A certified copy of a federal judgment order entered in this State may be filed in any circuit court and shall be afforded recognition as if it were a judgment entered in any other circuit court of this State.
(Source: P.A. 95-661, eff. 1-1-08.)

(735 ILCS 5/12-502) (from Ch. 110, par. 12-502)
Sec. 12-502. Lien of Federal judgments. Upon filing in the office of the recorder in any county of this State of a transcript, certified copy or memorandum of a judgment entered in this State by a court of the United States, such judgment shall be a lien upon the real estate of the person against whom the same is entered, in the county where filed, in like manner as judgments of courts of this State. The term "memorandum" as used in this Section means a memorandum or copy of the judgment signed by a judge of the court entering it and showing the court in which entered, date, amount, case number of the case in which entered, name of the party in whose favor and name of the party against whom entered. However, no such judgment shall be a lien on any real estate, registered under the provisions of "An Act concerning land titles", approved May 1, 1897, as amended, until the provisions of Section 85 of that Act have been complied with.
(Source: P.A. 83-358.)

(735 ILCS 5/Art. XII Pt. 6 heading)

(735 ILCS 5/12-618)
Sec. 12-618. (Repealed).
(Source: P.A. 82-280. Repealed by P.A. 97-140, eff. 1-1-12.)

(735 ILCS 5/12-619)
Sec. 12-619. (Repealed).
(Source: P.A. 82-280. Repealed by P.A. 97-140, eff. 1-1-12.)

(735 ILCS 5/12-620)
Sec. 12-620. (Repealed).
(Source: P.A. 82-280. Repealed by P.A. 97-140, eff. 1-1-12.)

(735 ILCS 5/12-621)
Sec. 12-621. (Repealed).
(Source: P.A. 95-865, eff. 8-19-08. Repealed by P.A. 97-140, eff. 1-1-12.)

(735 ILCS 5/12-622)
Sec. 12-622. (Repealed).
(Source: P.A. 82-280. Repealed by P.A. 97-140, eff. 1-1-12.)

(735 ILCS 5/12-623)
Sec. 12-623. (Repealed).
(Source: P.A. 82-280. Repealed by P.A. 97-140, eff. 1-1-12.)

(735 ILCS 5/12-624)
Sec. 12-624. (Repealed).
(Source: P.A. 82-280. Repealed by P.A. 97-140, eff. 1-1-12.)

(735 ILCS 5/12-625)
Sec. 12-625. (Repealed).
(Source: P.A. 82-280. Repealed by P.A. 97-140, eff. 1-1-12.)

(735 ILCS 5/12-626)
Sec. 12-626. (Repealed).
(Source: P.A. 82-280. Repealed by P.A. 97-140, eff. 1-1-12.)

(735 ILCS 5/12-630) (from Ch. 110, par. 12-630)
Sec. 12-630. Short title; Uniform Foreign-Money Claims Act. Sections 12-630 through 12-645 may be cited as the Uniform Foreign-Money Claims Act. In those Sections, "this Act" means the Uniform Foreign-Money Claims Act.
(Source: P.A. 86-1291.)

(735 ILCS 5/12-631) (from Ch. 110, par. 12-631)
Sec. 12-631. Definitions. In this Act:
(1) "Action" means a judicial proceeding or arbitration in which a payment in money may be awarded or enforced with respect to a foreign-money claim.
(2) "Bank-offered spot rate" means the spot rate of exchange at which a bank will sell foreign money at a spot rate.
(3) "Conversion date" means the banking day next preceding the date on which money, in accordance with this Act, is:
(i) paid to a claimant in an action or distribution

proceeding;

(ii) paid to the official designated by law to

enforce a judgment or award on behalf of a claimant; or

(iii) used to recoup, set-off, or counterclaim in

different moneys in an action or distribution proceeding.

(4) "Distribution proceeding" means a judicial or nonjudicial proceeding for the distribution of a fund in which one or more foreign-money claims is asserted and includes an accounting, an assignment for the benefit of creditors, a foreclosure, the liquidation or rehabilitation of a corporation or other entity, and the distribution of an estate, trust, or other fund.
(5) "Foreign money" means money other than money of the United States of America.
(6) "Foreign-money claim" means a claim upon an obligation to pay, or a claim for recovery of a loss, expressed in or measured by a foreign money.
(7) "Money" means a medium of exchange for the payment of obligations or a store of value authorized or adopted by a government or by inter-governmental agreement.
(8) "Money of the claim" means the money determined as proper pursuant to Section 12-634.
(9) "Person" means an individual, a corporation, government or governmental subdivision or agency, business trust, estate, trust, joint venture, partnership, association, 2 or more persons having a joint or common interest, or any other legal or commercial entity.
(10) "Rate of exchange" means the rate at which money of one country may be converted into money of another country in a free financial market convenient to or reasonably usable by a person obligated to pay or to state a rate of conversion. If separate rates of exchange apply to different kinds of transactions, the term means the rate applicable to the particular transaction giving rise to the foreign-money claim.
(11) "Spot rate" means the rate of exchange at which foreign money is sold by a bank or other dealer in foreign exchange for immediate or next day availability or for settlement by immediate payment in cash or equivalent, by charge to an account, or by an agreed delayed settlement not exceeding 2 days.
(12) "State" means a State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or a territory or insular possession subject to the jurisdiction of the United States.
(Source: P.A. 86-1291.)

(735 ILCS 5/12-632) (from Ch. 110, par. 12-632)
Sec. 12-632. Scope.
(a) This Act applies only to a foreign-money claim in an action or distribution proceeding.
(b) This Act applies to foreign-money issues even if other law under the conflict of laws rules of this State applies to other issues in the action or distribution proceeding.
(Source: P.A. 86-1291.)

(735 ILCS 5/12-633) (from Ch. 110, par. 12-633)
Sec. 12-633. Variation by agreement.
(a) The effect of this Act may be varied by agreement of the parties made before or after commencement of an action or distribution proceeding or the entry of judgment.
(b) Parties to a transaction may agree upon the money to be used in a transaction giving rise to a foreign-money claim and may agree to use different moneys for different aspects of the transaction. Stating the price in a foreign money for one aspect of a transaction does not alone require the use of that money for other aspects of the transaction.
(Source: P.A. 86-1291.)

(735 ILCS 5/12-634) (from Ch. 110, par. 12-634)
Sec. 12-634. Determining money of the claim.
(a) The money in which the parties to a transaction have agreed that payment is to be made is the proper money of the claim for payment.
(b) If the parties to a transaction have not otherwise agreed, the proper money of the claim, as in each case may be appropriate, is the money:
(1) regularly used between the parties as a matter of

usage or course of dealing;

(2) used at the time of a transaction in

international trade, by trade usage or common practice, for valuing or settling transactions in the particular commodity or service involved; or

(3) in which the loss was ultimately felt or will be

incurred by the party claimant.

(Source: P.A. 86-1291.)

(735 ILCS 5/12-635) (from Ch. 110, par. 12-635)
Sec. 12-635. Determining amount of the money of certain contract claims.
(a) If an amount contracted to be paid in a foreign money is measured by a specified amount of a different money, the amount to be paid is determined on the conversion date.
(b) If an amount contracted to be paid in a foreign money is to be measured by a different money at the rate of exchange prevailing on a date before default, that rate of exchange applies only to payments made within a reasonable time after default, not exceeding 30 days. Thereafter, conversion is made at the bank-offered spot rate on the conversion date.
(c) A monetary claim is neither usurious nor unconscionable because the agreement on which it is based provides that the amount of the debtor's obligation to be paid in the debtor's money, when received by the creditor, must equal a specified amount of the foreign money of the country of the creditor. If, because of unexcused delay in payment of a judgment or award, the amount received by the creditor does not equal the amount of the foreign money specified in the agreement, the court or arbitrator shall amend the judgment or award accordingly.
(Source: P.A. 86-1291.)

(735 ILCS 5/12-636) (from Ch. 110, par. 12-636)
Sec. 12-636. Asserting and defending foreign-money claim.
(a) A person may assert a claim in a specified foreign money. If a foreign-money claim is not asserted, the claimant makes the claim in United States dollars.
(b) An opposing party may allege and prove that a claim, in whole or in part, is in a different money than that asserted by the claimant.
(c) A person may assert a defense, set-off, recoupment, or counterclaim in any money without regard to the money of other claims.
(d) The determination of the proper money of the claim is a question of law.
(Source: P.A. 86-1291.)

(735 ILCS 5/12-637) (from Ch. 110, par. 12-637)
Sec. 12-637. Judgments and awards on foreign-money claims; times of money conversion; form of judgment.
(a) Except as provided in subsection (c), a judgment or award on a foreign-money claim must be stated in an amount of the money of the claim.
(b) A judgment or award on a foreign-money claim is payable in that foreign money or, at the option of the debtor, in the amount of United States dollars which will purchase that foreign money on the conversion date at a bank-offered spot rate.
(c) Assessed costs must be entered in United States dollars.
(d) Each payment in United States dollars must be accepted and credited on a judgment or award on a foreign-money claim in the amount of the foreign money that could be purchased by the dollars at a bank-offered spot rate of exchange at or near the close of business on the conversion date for that payment.
(e) A judgment or award made in an action or distribution proceeding on both (i) a defense, set-off, recoupment, or counterclaim and (ii) the adverse party's claim, must be netted by converting the money of the smaller into the money of the larger, and by subtracting the smaller from the larger, and specify the rates of exchange used.
(f) A judgment substantially in the following form complies with subsection (a):
IT IS ADJUDGED AND ORDERED, that Defendant (insert

name) pay to Plaintiff (insert name) the sum of (insert amount in the foreign money) plus interest on that sum at the rate of (insert rate - see Section 12-639) percent a year or, at the option of the judgment debtor, the number of United States dollars which will purchase the (insert name of foreign money) with interest due, at a bank-offered spot rate at or near the close of business on the banking day next before the day of payment, together with assessed costs of (insert amount) United States dollars.

(g) If a contract claim is of the type covered by Section 12-635(a) or (b), the judgment or award must be entered for the amount of money stated to measure the obligation to be paid in the money specified for payment or, at the option of the debtor, the number of United States dollars which will purchase the computed amount of the money of payment on the conversion date at a bank-offered spot rate.
(h) A judgment must be filed and indexed in foreign money in the same manner, and has the same effect as a lien, as other judgments. It may be discharged by payment.
(Source: P.A. 86-1291.)

(735 ILCS 5/12-638) (from Ch. 110, par. 12-638)
Sec. 12-638. Conversions of foreign money in distribution proceeding. The rate of exchange prevailing at or near the close of business on the day the distribution proceeding is initiated governs all exchanges of foreign money in a distribution proceeding. A foreign-money claimant in a distribution proceeding shall assert its claim in the named foreign money and show the amount of the United States dollars resulting from a conversion as of the date the proceeding was initiated.
(Source: P.A. 86-1291.)

(735 ILCS 5/12-639) (from Ch. 110, par. 12-639)
Sec. 12-639. Pre-judgment and judgment interest.
(a) With respect to a foreign-money claim, recovery of pre-judgment or pre-award interest and the rate of interest to be applied in the action or distribution proceeding, except as provided in subsection (b), are matters of the substantive law governing the right to recovery under the conflict-of-laws rules of this State.
(b) The court or arbitrator shall increase or decrease the amount of pre-judgment or pre-award interest otherwise payable in a judgment or award in foreign-money to the extent required by the law of this State governing a failure to make or accept an offer of settlement or offer of judgment, or conduct by a party or its attorney causing undue delay or expense.
(c) A judgment or award on a foreign-money claim bears interest at the rate applicable to judgments of this State.
(Source: P.A. 86-1291.)

(735 ILCS 5/12-640) (from Ch. 110, par. 12-640)
Sec. 12-640. Enforcement of foreign judgments.
(a) If an action is brought to enforce a judgment of another jurisdiction expressed in a foreign money and the judgment is recognized in this State as enforceable, the enforcing judgment must be entered as provided in Section 12-637, whether or not the foreign judgment confers an option to pay in an equivalent amount of United States dollars.
(b) A foreign judgment may be filed in accordance with any rule or statute of this State providing a procedure for its recognition and enforcement.
(c) A satisfaction or partial payment made upon the foreign judgment, on proof thereof, must be credited against the amount of foreign money specified in the judgment, notwithstanding the entry of judgment in this State.
(d) A judgment entered on a foreign-money claim only in United States dollars in another state must be enforced in this State in United States dollars only.
(Source: P.A. 86-1291.)

(735 ILCS 5/12-641) (from Ch. 110, par. 12-641)
Sec. 12-641. Determining United States dollar value of foreign-money claims for limited purposes.
(a) Computations under this Section are for the limited purposes of the Section and do not affect computation of the United States dollar equivalent of the money of the judgment for the purpose of payment.
(b) For the limited purpose of facilitating the enforcement of provisional remedies in an action, the value in United States dollars of assets to be seized or restrained pursuant to a writ of attachment, garnishment, execution, or other legal process, the amount of United States dollars at issue for assessing costs, or the amount of United States dollars involved for a surety bond or other court-required undertaking, must be ascertained as provided in subsections (c) and (d).
(c) A party seeking process, costs, bond, or other undertaking under subsection (b) shall compute in United States dollars the amount of the foreign money claimed from a bank-offered spot rate prevailing at or near the close of business on the banking day next preceding the filing of a request or application for the issuance of process or for the determination of costs, or an application for a bond or other court-required undertaking.
(d) A party seeking the process, costs, bond, or other undertaking under subsection (b) shall file with each request or application an affidavit or certificate executed in good faith by its counsel or a bank officer, stating the market quotation used and how it was obtained, and setting forth the calculation. Affected court officials incur no liability, after a filing of the affidavit or certificate, for acting as if the judgment were in the amount of United States dollars stated in the affidavit or certificate.
(Source: P.A. 86-1291.)

(735 ILCS 5/12-642) (from Ch. 110, par. 12-642)
Sec. 12-642. Effect of currency revalorization.
(a) If, after an obligation is expressed or a loss is incurred in a foreign money, the country issuing or adopting that money substitutes a new money in place of that money, the obligation or the loss is treated as if expressed or incurred in the new money at the rate of conversion the issuing country establishes for the payment of like obligations or losses denominated in the former money.
(b) If substitution under subsection (a) occurs after a judgment or award is entered on a foreign-money claim, the court or arbitrator shall amend the judgment or award by a like conversion of the former money.
(Source: P.A. 86-1291.)

(735 ILCS 5/12-643) (from Ch. 110, par. 12-643)
Sec. 12-643. Supplementary general principles of law. Unless displaced by particular provisions of this Act, the principles of law and equity, including the law merchant, and the law relative to capacity to contract, principal and agent, estoppel, fraud, misrepresentation, duress, coercion, mistake, bankruptcy, or other validating or invalidating causes supplement its provisions.
(Source: P.A. 86-1291.)

(735 ILCS 5/12-644) (from Ch. 110, par. 12-644)
Sec. 12-644. Uniformity of application and construction. This Act shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this Act among states enacting it.
(Source: P.A. 86-1291.)

(735 ILCS 5/12-645) (from Ch. 110, par. 12-645)
Sec. 12-645. Transitional provision. This Act applies to actions and distribution proceedings commenced after its effective date.
(Source: P.A. 86-1291.)

(735 ILCS 5/12-650) (from Ch. 110, par. 12-650)
Sec. 12-650. Short Title. Sections 12-650 through 12-657 of this Act may be cited as the Uniform Enforcement of Foreign Judgments Act.
(Source: P.A. 87-358; 87-895.)

(735 ILCS 5/12-651) (from Ch. 110, par. 12-651)
Sec. 12-651. Definition. As used in Sections 12-650 through 12-657, "foreign judgment" means any judgment, decree, or order of a court of the United States or of any other court which is entitled to full faith and credit in this State.
(Source: P.A. 87-358; 87-895.)

(735 ILCS 5/12-652) (from Ch. 110, par. 12-652)
Sec. 12-652. Filing and Status of Foreign Judgments.
(a) A copy of any foreign judgment authenticated in accordance with the acts of Congress or the statutes of this State may be filed in the office of the circuit clerk for any county of this State. The clerk shall treat the foreign judgment in the same manner as a judgment of the circuit court for any county of this State. A judgment so filed has the same effect and is subject to the same procedures, defenses and proceedings for reopening, vacating, or staying as a judgment of a circuit court for any county of this State and may be enforced or satisfied in like manner. A judgment filed or registered under this Act shall be construed to be an original Illinois judgment from the date it is filed with the clerk of the circuit court and for purposes of enforcement and revival, shall be treated in exactly the same manner as an Illinois judgment entered on that same date.
(b) A foreign judgment or lien arising by operation of law, and resulting from an order requiring child support payments shall be entitled to full faith and credit in this State, shall be enforceable in the same manner as any judgment or lien of this State resulting from an order requiring child support payments, and shall not be required to be filed with the office of the circuit clerk in any county of this State, except as provided for in Sections 10-25 and 10-25.5 of the Illinois Public Aid Code.
(c) A foreign order of protection issued by the court of another state, tribe, or United States territory is entitled to full faith and credit in this State, is enforceable in the same manner as any order of protection issued by a circuit court for any county of this State, and may be filed with the circuit clerk in any county of this State as provided in Section 222.5 of the Illinois Domestic Violence Act of 1986 or Section 22.5 of the Code of Criminal Procedure of 1963. A foreign order of protection shall not be required to be filed with the circuit clerk to be entitled to full faith and credit in this State.
(Source: P.A. 97-350, eff. 1-1-12.)

(735 ILCS 5/12-653) (from Ch. 110, par. 12-653)
Sec. 12-653. Notice of Filing.
(a) At the time of the filing of the foreign judgment, the judgment creditor or his lawyer shall make and file with the circuit clerk an affidavit setting forth the name and last known post office address of the judgment debtor, and the judgment creditor.
(b) Promptly upon the filing of a foreign judgment (other than a foreign order of protection) and the affidavit, the clerk shall mail notice of the filing of the foreign judgment to the judgment debtor at the address given and shall make a note of the mailing in the docket. The notice shall include the name and post office address of the judgment creditor and the judgment creditor's lawyer, if any, in this State. In addition, the judgment creditor may mail a notice of the filing of the judgment to the judgment debtor and may file proof of mailing with the clerk. Lack of mailing notice of filing by the clerk shall not affect the enforcement proceedings if proof of mailing by the judgment creditor has been filed.
(c) The clerk shall not mail notice of the filing of a foreign order of protection to the respondent named in the order.
(Source: P.A. 91-903, eff. 1-1-01.)

(735 ILCS 5/12-654) (from Ch. 110, par. 12-654)
Sec. 12-654. Stay.
(a) If the judgment debtor shows the circuit court that an appeal from the foreign judgment is pending or will be taken, or that a stay of execution has been granted, the court shall stay enforcement of the foreign judgment until the appeal is concluded, the time for appeal expires, or the stay of execution expires or is vacated, upon proof that the judgment debtor has furnished the security for the satisfaction of the judgment required by the state in which it was rendered.
(b) If the judgment debtor shows the circuit court any ground upon which enforcement of a judgment of any circuit court for any county of this State would be stayed, the court shall stay enforcement of the foreign judgment for an appropriate period, upon requiring the same security for satisfaction of the judgment which is required in this State.
(Source: P.A. 99-642, eff. 7-28-16.)

(735 ILCS 5/12-655) (from Ch. 110, par. 12-655)
Sec. 12-655. Fees.
(a) Any person filing a foreign judgment shall pay a fee to the circuit clerk equivalent to the fee which would be required were the person filing a complaint seeking the amount awarded in the foreign judgment. Fees for docketing, transcription or other enforcement proceedings shall be as provided for judgments of the circuit court.
(b) The clerk shall not charge a fee to any person to register a foreign order of protection.
(Source: P.A. 91-903, eff. 1-1-01.)

(735 ILCS 5/12-656) (from Ch. 110, par. 12-656)
Sec. 12-656. Optional Procedure. The right of a judgment creditor to bring an action to enforce his judgment instead of proceeding under this Act remains unimpaired.
(Source: P.A. 87-358; 87-895.)

(735 ILCS 5/12-657) (from Ch. 110, par. 12-657)
Sec. 12-657. Uniformity of Interpretation. This Act shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it.
(Source: P.A. 87-358; 87-895.)

(735 ILCS 5/12-661)
Sec. 12-661. Short title. Sections 12-661 through 12-672 may be cited as the Uniform Foreign-Country Money Judgments Recognition Act. In those Sections, "this Act" means the Uniform Foreign-Country Money Judgments Recognition Act.
(Source: P.A. 97-140, eff. 1-1-12.)

(735 ILCS 5/12-662)
Sec. 12-662. Definitions. In this Act:
"Foreign country" means a government other than:
(A) the United States;
(B) a state, district, commonwealth, territory, or

insular possession of the United States; or

(C) any other government with regard to which the

decision in this State as to whether to recognize a judgment of that government's courts is initially subject to determination under the Full Faith and Credit Clause of the United States Constitution.

"Foreign-country judgment" means a judgment of a court of a foreign country.
(Source: P.A. 97-140, eff. 1-1-12.)

(735 ILCS 5/12-663)
Sec. 12-663. Applicability.
(a) Except as otherwise provided in subsection (b), this Act applies to a foreign-country judgment to the extent that the judgment:
(1) grants or denies recovery of a sum of money; and
(2) under the law of the foreign country where

rendered, is final, conclusive, and enforceable.

(b) This Act does not apply to a foreign-country judgment, even if the judgment grants or denies recovery of a sum of money, to the extent that the judgment is:
(1) a judgment for taxes;
(2) a fine or other penalty; or
(3) a judgment for divorce, support, or maintenance,

or other judgment rendered in connection with domestic relations.

(c) A party seeking recognition of a foreign-country judgment has the burden of establishing that this Act applies to the foreign-country judgment.
(Source: P.A. 97-140, eff. 1-1-12.)

(735 ILCS 5/12-664)
Sec. 12-664. Standards for recognition of foreign-country judgment.
(a) Except as otherwise provided in subsections (b) and (c), a court of this State shall recognize a foreign-country judgment to which this Act applies.
(b) A court of this State may not recognize a foreign-country judgment if:
(1) the judgment was rendered under a judicial

system that does not provide impartial tribunals or procedures compatible with the requirements of due process of law;

(2) the foreign court did not have personal

jurisdiction over the defendant; or

(3) the foreign court did not have jurisdiction over

the subject matter.

(c) A court of this State need not recognize a foreign-country judgment if:
(1) the defendant in the proceeding in the foreign

court did not receive notice of the proceeding in sufficient time to enable the defendant to defend;

(2) the judgment was obtained by fraud that deprived

the losing party of an adequate opportunity to present its case;

(3) the judgment or the cause of action on which the

judgment is based is repugnant to the public policy of this State or of the United States;

(4) the judgment conflicts with another final and

conclusive judgment;

(5) the proceeding in the foreign court was contrary

to an agreement between the parties under which the dispute in question was to be determined otherwise than by proceedings in that foreign court;

(6) in the case of jurisdiction based only on

personal service, the foreign court was a seriously inconvenient forum for the trial of the action;

(7) the judgment was rendered in circumstances that

raise substantial doubt about the integrity of the rendering court with respect to the judgment; or

(8) the specific proceeding in the foreign court

leading to the judgment was not compatible with the requirements of due process of law.

(d) A party resisting recognition of a foreign-country judgment has the burden of establishing that a ground for nonrecognition stated in subsection (b) or (c) exists.
(Source: P.A. 97-140, eff. 1-1-12.)

(735 ILCS 5/12-665)
Sec. 12-665. Personal jurisdiction.
(a) A foreign-country judgment may not be refused recognition for lack of personal jurisdiction if:
(1) the defendant was served with process personally

in the foreign country;

(2) the defendant voluntarily appeared in the

proceeding, other than for the purpose of protecting property seized or threatened with seizure in the proceeding or of contesting the jurisdiction of the court over the defendant;

(3) the defendant, before the commencement of the

proceeding, had agreed to submit to the jurisdiction of the foreign court with respect to the subject matter involved;

(4) the defendant was domiciled in the foreign

country when the proceeding was instituted or was a corporation or other form of business organization that had its principal place of business in, or was organized under the laws of, the foreign country;

(5) the defendant had a business office in the

foreign country and the proceeding in the foreign court involved a cause of action arising out of business done by the defendant through that office in the foreign country; or

(6) the defendant operated a motor vehicle or

airplane in the foreign country and the proceeding involved a cause of action arising out of that operation.

(b) The list of bases for personal jurisdiction in subsection (a) is not exclusive. The courts of this State may recognize bases of personal jurisdiction other than those listed in subsection (a) as sufficient to support a foreign-country judgment.
(Source: P.A. 97-140, eff. 1-1-12.)

(735 ILCS 5/12-666)
Sec. 12-666. Procedure for recognition of foreign-country judgment.
(a) If recognition of a foreign-country judgment is sought as an original matter, the issue of recognition shall be raised by filing an action seeking recognition of the foreign-country judgment.
(b) If recognition of a foreign-country judgment is sought in a pending action, the issue of recognition may be raised by counterclaim, cross-claim, or affirmative defense.
(Source: P.A. 97-140, eff. 1-1-12.)

(735 ILCS 5/12-667)
Sec. 12-667. Effect of recognition of foreign-country judgment. If the court in a proceeding under Section 12-666 finds that the foreign-country judgment is entitled to recognition under this Act then, to the extent that the foreign-country judgment grants or denies recovery of a sum of money, the foreign-country judgment is:
(1) conclusive between the parties to the same extent

as the judgment of a sister state entitled to full faith and credit in this State would be conclusive; and

(2) enforceable in the same manner and to the same

extent as a judgment rendered in this State.

(Source: P.A. 97-140, eff. 1-1-12.)

(735 ILCS 5/12-668)
Sec. 12-668. Stay of proceedings pending appeal of foreign-country judgment. If a party establishes that an appeal from a foreign-country judgment is pending or will be taken, the court may stay any proceedings with regard to the foreign-country judgment until the appeal is concluded, the time for appeal expires, or the appellant has had sufficient time to prosecute the appeal and has failed to do so.
(Source: P.A. 97-140, eff. 1-1-12.)

(735 ILCS 5/12-669)
Sec. 12-669. Statute of limitations. An action to recognize a foreign-country judgment must be commenced within the earlier of the time during which the foreign-country judgment is effective in the foreign country or 15 years from the date that the foreign-country judgment became effective in the foreign country.
(Source: P.A. 97-140, eff. 1-1-12.)

(735 ILCS 5/12-670)
Sec. 12-670. Uniformity of interpretation. In applying and construing this uniform Act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.
(Source: P.A. 97-140, eff. 1-1-12.)

(735 ILCS 5/12-671)
Sec. 12-671. Saving clause. This Act does not prevent the recognition under principles of comity or otherwise of a foreign-country judgment not within the scope of this Act.
(Source: P.A. 97-140, eff. 1-1-12.)

(735 ILCS 5/12-672)
Sec. 12-672. Act application. This Act applies to all actions commenced on or after the effective date of this amendatory Act of the 97th General Assembly in which the issue of recognition of a foreign-country judgment is raised.
(Source: P.A. 97-140, eff. 1-1-12.)

(735 ILCS 5/Art. XII Pt. 7 heading)

(735 ILCS 5/12-701) (from Ch. 110, par. 12-701)
Sec. 12-701. Affidavit for garnishment; Contents. Upon the filing by a judgment creditor, its attorney or other designee of (1) an affidavit that the affiant believes any person is indebted to the judgment debtor, other than for wages, or has in his or her possession, custody or control any other property belonging to the judgment debtor, or in which the judgment debtor has an interest, which person shall be identified as the garnishee, and includes the last address of the judgment debtor known to the affiant as well as the name of the judgment debtor, (2) the garnishment notice required by Section 12-705, and (3) written interrogatories to be answered by the garnishee with respect to the indebtedness or other property, the clerk of the court in which the judgment was entered shall issue summons against the person named in the affidavit commanding him or her to appear in the court as garnishee and answer the interrogatories in writing under oath. The interrogatories shall require that the garnishee certify that a copy of the completed interrogatories, as specified in subsection (b) of Section 12-707, has been mailed to the judgment debtor and shall be in a form consistent with local court rules.
(Source: P.A. 87-1252.)

(735 ILCS 5/12-702) (from Ch. 110, par. 12-702)
Sec. 12-702. (Repealed).
(Source: P.A. 82-280. Repealed by 89-364, eff. 1-1-96.)

(735 ILCS 5/12-703) (from Ch. 110, par. 12-703)
Sec. 12-703. Garnishment of administrators and executors. Administrators and executors may be summoned as garnishees regarding indebtedness or other property belonging to any heir or distributee of any estate, but judgment shall not be rendered against an administrator or an executor until an order of distribution is entered by the court which appointed him or her.
(Source: P.A. 82-280.)

(735 ILCS 5/12-704) (from Ch. 110, par. 12-704)
Sec. 12-704. Exemptions from garnishment. Benefits and refunds payable by pension or retirement funds or systems and any assets of employees held by such funds or systems, and any monies an employee is required to pay to such funds or systems are exempt and are not subject to garnishment under Part 7 of Article XII of this Act.
(Source: P.A. 83-707.)

(735 ILCS 5/12-705) (from Ch. 110, par. 12-705)
Sec. 12-705. Summons.
(a) Summons shall be returnable not less than 21 nor more than 30 days after the date of issuance. Summons with 4 copies of the interrogatories shall be served and returned as in other civil cases. If the garnishee is served with summons less than 10 days prior to the return date, the court shall continue the case to a new return date 14 days after the return date stated on the summons. The summons shall be in a form consistent with local court rules. The summons shall be accompanied by a copy of the underlying judgment or a certification by the clerk of the court that entered the judgment, or by the attorney for the judgment creditor, setting forth the amount of the judgment, the name of the court and the number of the case and one copy of a garnishment notice in substantially the following form:
"GARNISHMENT NOTICE
(Name and address of Court)
Name of Case: (Name of Judgment Creditor),
Judgment Creditor v.
(Name of Judgment Debtor),
Judgment Debtor.
Address of Judgment Debtor: (Insert last known address)
Name and address of Attorney for Judgment
Creditor or of Judgment Creditor (If no
attorney is listed): (Insert name and address)
Amount of Judgment: $(Insert amount)
Name of Garnishee: (Insert name)
Return Date: (Insert return date specified in summons)
NOTICE: The court has issued a garnishment summons against the garnishee named above for money or property (other than wages) belonging to the judgment debtor or in which the judgment debtor has an interest. The garnishment summons was issued on the basis of a judgment against the judgment debtor in favor of the judgment creditor in the amount stated above.
The amount of money or property (other than wages) that may be garnished is limited by federal and Illinois law. The judgment debtor has the right to assert statutory exemptions against certain money or property of the judgment debtor which may not be used to satisfy the judgment in the amount stated above.
Under Illinois or federal law, the exemptions of personal property owned by the debtor include the debtor's equity interest, not to exceed $4,000 in value, in any personal property as chosen by the debtor; Social Security and SSI benefits; public assistance benefits; unemployment compensation benefits; workers' compensation benefits; veterans' benefits; circuit breaker property tax relief benefits; the debtor's equity interest, not to exceed $2,400 in value, in any one motor vehicle, and the debtor's equity interest, not to exceed $1,500 in value, in any implements, professional books or tools of the trade of the debtor.
The judgment debtor may have other possible exemptions from garnishment under the law.
The judgment debtor has the right to request a hearing before the court to dispute the garnishment or to declare exempt from garnishment certain money or property or both. To obtain a hearing in counties with a population of 1,000,000 or more, the judgment debtor must notify the Clerk of the Court in person and in writing at (insert address of Clerk) before the return date specified above or appear in court on the date and time on that return date. To obtain a hearing in counties with a population of less than 1,000,000, the judgment debtor must notify the Clerk of the Court in writing at (insert address of Clerk) on or before the return date specified above. The Clerk of the Court will provide a hearing date and the necessary forms that must be prepared by the judgment debtor or the attorney for the judgment debtor and sent to the judgment creditor and the garnishee regarding the time and location of the hearing. This notice may be sent by regular first class mail."
(b) An officer or other person authorized by law to serve process shall serve the summons, interrogatories and the garnishment notice required by subsection (a) of this Section upon the garnishee and shall, (1) within 2 business days of the service upon the garnishee, mail a copy of the garnishment notice and the summons to the judgment debtor by first class mail at the judgment debtor's address indicated in the garnishment notice and (2) within 4 business days of the service upon the garnishee file with the clerk of the court a certificate of mailing in substantially the following form:

creditor or his or her attorney shall pay to the clerk of the court a fee of $2, plus the cost of mailing, and furnish to the clerk an original and 2 copies of a summons, an original and one copy of the interrogatories, an affidavit setting forth the garnishee's mailing address, an original and 2 copies of the garnishment notice required by subsection (a) of this Section, and a copy of the judgment or certification described in subsection (a) of this Section. The original judgment shall be retained by the clerk.

(2) The clerk shall mail to the garnishee, at the

address appearing in the affidavit, the copy of the judgment or certification described in subsection (a) of this Section, the summons, the interrogatories, and the garnishment notice required by subsection (a) of this Section, by certified or registered mail, return receipt requested, showing to whom delivered and the date and address of delivery. This Mailing shall be mailed on a "restricted delivery" basis when service is directed to a natural person. The envelope and return receipt shall bear the return address of the clerk, and the return receipt shall be stamped with the docket number of the case. The receipt for certified or registered mail shall state the name and address of the addressee, the date of the mailing, shall identify the documents mailed, and shall be attached to the original summons.

(3) The return receipt must be attached to the

original summons and, if it shows delivery at least 10 days before the day for the return date, shall constitute proof of service of any documents identified on the return receipt as having been mailed.

(4) The clerk shall note the fact of service in a

permanent record.

(d) The garnishment summons may be served and returned in the manner provided by Supreme Court Rule for service, otherwise than by publication, of a notice for additional relief upon a party in default.
(Source: P.A. 98-557, eff. 1-1-14; 99-78, eff. 7-20-15.)

(735 ILCS 5/12-706) (from Ch. 110, par. 12-706)
Sec. 12-706. Conditional judgment. (a) When any person summoned as garnishee fails to appear and answer as required by Part 7 of Article XII of this Act, the court may enter a conditional judgment against the garnishee for the amount due upon the judgment against the judgment debtor. A summons to confirm the conditional judgment may issue against the garnishee, returnable in the same manner as provided in Section 12-705 of this Act, commanding the garnishee to show cause why the judgment should not be made final. If the garnishee, after being served with summons to confirm the conditional judgment or after being notified as provided in subsection (b) hereof, fails to appear and answer, the court shall confirm such judgment to the amount of the judgment against the judgment debtor and award costs. If the garnishee appears and answers, the same proceedings may be had as in other cases.
(b) If any garnishee becomes a non-resident, goes out of this State, or is concealed within this State so that the summons to confirm the conditional judgment cannot be served upon him or her, upon the filing by the plaintiff or his or her agent of an affidavit as in cases of non-resident defendants in attachments, the garnishee may be notified in the same manner as a non-resident defendant in attachment; and upon notice being given to him or her as above stated, he or she may be proceeded against in the same manner as if he or she had been personally served with summons to confirm the conditional judgment.
(Source: P.A. 83-707.)

(735 ILCS 5/12-707) (from Ch. 110, par. 12-707)
Sec. 12-707. Duties of garnishee.
(a) To the extent of the amount due upon the judgment and costs, the garnishee shall hold, subject to the order of the court any non-exempt indebtedness or other non-exempt property in his or her possession, custody or control belonging to the judgment debtor or in which the judgment debtor has any interest. The judgment or balance due thereon becomes a lien on the indebtedness and other property held by the garnishee at the time of the service of garnishment summons and remains a lien thereon pending the garnishment proceeding.
(b) The garnishee shall file, on or before the return date, or within the further time that the court for cause may allow, a written answer under oath to the interrogatories, setting forth as of the date of service of the garnishment summons any indebtedness due or to become due to the judgment debtor and any other property in his, her or its possession, custody or control belonging to the judgment debtor or in which the judgment debtor has an interest. The garnishee shall mail, by first class mail, a copy of the answer to the judgment creditor or its attorney and to the judgment debtor at the address specified in the affidavit filed under Section 12-701 of this Act, or at any other address or location of the judgment debtor known to the garnishee, and shall certify in the answer that it was so mailed to the judgment debtor.
(Source: P.A. 87-1252.)

(735 ILCS 5/12-708) (from Ch. 110, par. 12-708)
Sec. 12-708. Deductions and set-offs of garnishee. The garnishee is entitled to assert against the indebtedness due to the judgment debtor offsetting claims against either or both the judgment creditor and the judgment debtor, whether due at the time of service of the garnishment summons or thereafter to become due and whether liquidated or unliquidated, except claims for unliquidated damages for actions sounding in tort. To the extent that other property belonging to the judgment debtor or in which the judgment debtor has an interest is pledged to or held by the garnishee in good faith as security or that the garnishee has other just claim against the other property, the garnishee is entitled to retain the other property. The garnishee is liable for the balance of the indebtedness due to the judgment debtor after the offsetting claims are adjusted and for the balance of other property after deducting property to which the garnishee has just claim. The verdict or finding and judgment shall show the amount of offsetting claims or deductions allowed against each party.
(Source: P.A. 83-707.)

(735 ILCS 5/12-709) (from Ch. 110, par. 12-709)
Sec. 12-709. Negotiable paper. No person shall be liable as a garnishee by reason of having drawn, accepted, made or endorsed a negotiable instrument in the possession of the judgment debtor at the time of either (1) service of the garnishment summons or (2) entry of judgment when the negotiable instrument is not due.
(Source: P.A. 82-280.)

(735 ILCS 5/12-710) (from Ch. 110, par. 12-710)
Sec. 12-710. Adverse claims; Trial.
(a) In the event any indebtedness or other property due from or in the possession of a garnishee is claimed by any other person, the court shall permit the claimant to appear and maintain his or her claim. A claimant not voluntarily appearing shall be served with notice as the court shall direct. If a claimant fails to appear after being served with notice in the manner directed, he or she shall be concluded by the judgment entered in the garnishment proceeding.
(b) If the adverse claimant appears and, within the time the court allows, files his or her claim and serves a copy thereof upon the judgment creditor, the judgment debtor, and the garnishee, he or she is then a party to the garnishment proceeding; and his or her claim shall be tried and determined with the other issues in the garnishment action. Upon certification by the Department of Healthcare and Family Services (formerly Illinois Department of Public Aid) that a person who is receiving support payments under this Section is a public aid recipient, any support payments subsequently received by the clerk of the court shall be transmitted to the Department until the Department gives notice to cease such transmittal. If the adverse claimant is entitled to all or part of the indebtedness or other property, the court shall enter judgment in accordance with the interests of the parties.
(c) Claims for the support of a spouse or dependent children shall be superior to all other claims for garnishment of property.
(Source: P.A. 95-331, eff. 8-21-07.)

(735 ILCS 5/12-711) (from Ch. 110, par. 12-711)
Sec. 12-711. Contest of answer and trial.
(a) The judgment creditor or the judgment debtor may contest the truth or sufficiency of the garnishee's answer and the court shall immediately, unless for good cause the hearing is postponed, proceed to try the issues. The answer of the garnishee shall be considered denied without further pleading.
(b) At any time on or before the return date, the judgment debtor may request a hearing to dispute the garnishment or to seek exemptions for certain moneys or property by notifying the clerk of the court before that time, using forms as may be provided by the clerk of the court. To obtain a hearing in counties with a population of 1,000,000 or more, the judgment debtor must notify the clerk of the court in person and in writing at the clerk's office before the return date specified in the summons, or appear in court on the date and time specified in the summons. To obtain a hearing in counties with a population of less than 1,000,000, the judgment debtor must notify the clerk of the court in writing at the clerk's office on or before the return date specified in the summons. The clerk of the court will provide a prompt hearing date and the necessary forms that must be prepared by the judgment debtor or the attorney for the judgment debtor and sent to the judgment creditor and the garnishee, or their attorneys, regarding the time and location of the hearing. This notice may be sent by regular first class mail. At the hearing the court shall immediately, unless for good cause the hearing is continued, proceed to try the issues.
(c) The trial shall be conducted as in other civil cases.
(d) If the finding or verdict is against a garnishee, appropriate judgment or other orders shall be entered against the garnishee and in favor of the judgment debtor to whom the garnishee is indebted, or for whom the garnishee holds property, for the use of the judgment creditor, in the same manner as if the facts are admitted.
(e) No garnishment order shall be entered in favor of the judgment creditor unless the certificate of mailing required by subsection (b) of Section 12-705 is filed and the garnishee's answer to the interrogatories certifies that a copy of the answer was mailed to the judgment debtor in accordance with Section 12-707 of this Act.
(Source: P.A. 87-1252.)

(735 ILCS 5/12-712) (from Ch. 110, par. 12-712)
Sec. 12-712. Effect of judgment - Discharge no bar. Judgment against a garnishee shall be enforceable as in other civil cases and shall discharge the garnishee of all claims by the judgment debtor for the indebtedness or other property paid, delivered or accounted for by the garnishee by virtue of the judgment in garnishment. The discharge of a garnishee is no bar to an action by the judgment debtor for the same claim.
(Source: P.A. 82-280.)

(735 ILCS 5/12-713) (from Ch. 110, par. 12-713)
Sec. 12-713. No judgment until debt due. If the debt from the garnishee to the judgment debtor is not due, judgment shall not be entered against the garnishee until the debt is due, either by the terms of the agreement giving rise thereto or by acceleration as therein provided.
(Source: P.A. 82-280.)

(735 ILCS 5/12-714) (from Ch. 110, par. 12-714)
Sec. 12-714. Property surrendered in enforcement of a judgment and disposition thereof. (a) A garnishee having property other than money belonging to the judgment debtor, which the garnishee is obligated to deliver to the judgment debtor, shall deliver to the officer holding a certified copy of the judgment for the enforcement thereof against the judgment debtor so much thereof as is necessary to satisfy the amount due upon the judgment and costs.
(b) If mortgaged or pledged property is in the possession of a garnishee, or property is held for the payment of a debt to the garnishee, the judgment creditor may, under order of court, pay or tender the amount due to the garnishee; and the garnishee shall thereupon deliver the property to the officer holding the certified copy of the judgment for the enforcement thereof against the judgment debtor.
(c) Nothing contained in Part 7 of Article XII of this Act shall be construed to prevent the garnishee from selling property in his or her possession for the payment of claims for which it is mortgaged, pledged or otherwise held at any time before the amount due to the garnishee is paid or tendered, if the sale would be authorized as between the garnishee and the judgment debtor.
(d) If property is held for purposes other than to secure the payment of money, and if the promise, condition or other act to be performed can be performed by the judgment creditor without damage to other parties, the court may permit performance by the judgment creditor. Upon performance, or a tender of performance, by the judgment creditor the garnishee shall deliver the property to the officer holding the certified copy of the judgment for the enforcement thereof against the judgment debtor.
(e) Property received by an officer as described in this Section shall be sold in the same manner as if levied upon for the satisfaction of a judgment for the payment of money and from the proceeds of sale the officer shall repay the judgment creditor the amount paid the garnishee for the redemption, with interest, or shall indemnify the judgment creditor for acts done or performed pursuant to order of court in the redemption.
(Source: P.A. 83-707.)

(735 ILCS 5/12-715) (from Ch. 110, par. 12-715)
Sec. 12-715. Refusal or neglect of garnishee to deliver property. If a garnishee refuses or neglects to deliver property in his or her possession when ordered by the court or upon request by the officer holding a certified copy of the judgment for enforcement thereof against the judgment debtor, the garnishee may be attached and punished for contempt; or the court may enter judgment against the garnishee for the value of the property or the amount due upon the judgment and costs, whichever is the lesser, and have same enforced against the garnishee.
(Source: P.A. 82-280.)

(735 ILCS 5/12-716) (from Ch. 110, par. 12-716)
Sec. 12-716. Costs and fees.
(a) The costs of obtaining a garnishment order shall be charged to the judgment debtor, unless the court determines, in its discretion, that costs incurred by the judgment creditor were improperly incurred, in which case those costs shall be paid by the judgment creditor.
(b) No fee shall be paid by a garnishee for filing his, her or its appearance, answer or satisfaction of judgment against him, her or it.
(c) No fee shall be paid to a garnishee at the time of service of the garnishment summons or at any time thereafter, unless he or she is subpoenaed to appear as a witness, in which case he or she is entitled to witness fees as in other civil cases.
(Source: P.A. 87-1252.)

(735 ILCS 5/12-717) (from Ch. 110, par. 12-717)
Sec. 12-717. Death of garnishee and procedure thereafter. Upon the death of a garnishee, the procedure shall be the same as in the case of the death of a defendant in other civil cases.
(Source: P.A. 82-280.)

(735 ILCS 5/12-718) (from Ch. 110, par. 12-718)
Sec. 12-718. Powers of court. If the garnishee has in his or her possession, custody or control any property belonging to the defendant or which he or she is obligated to deliver to the defendant, with or without condition, the court may enter all proper orders for the delivery thereof to the proper officer, the sale or disposition of the same, and the discharging of any lien thereon, and may authorize the garnishee to collect any indebtedness or to sell any other property and account for the proceeds. The court, when necessary to further the purposes and provisions of Part 7 of Article XII of this Act, may compel the judgment debtor to do or to refrain from doing any specific act or deed; or the court may appoint a receiver to collect any indebtedness or to take possession, sell or otherwise dispose of any other property, and enter all orders in regard thereto which are necessary and equitable between the parties.
(Source: P.A. 83-707.)

(735 ILCS 5/12-719) (from Ch. 110, par. 12-719)
Sec. 12-719. Transfer of interest by heir or legatee. No assignment, transfer or other disposition by an heir or distributee of his or her interest in the possession of an administrator or executor shall defeat the garnishment, unless (1) prior to the service of garnishment summons upon the administrator or executor, the transfer or other disposition is reduced to writing and (2) the writing is filed in the office of the clerk of the court appointing the executor or administrator.
(Source: P.A. 82-280.)

(735 ILCS 5/Art. XII Pt. 8 heading)

(735 ILCS 5/12-801) (from Ch. 110, par. 12-801)
Sec. 12-801. Definitions. As used in Part 8 of Article XII of this Act:
"Deduction order" means an order entered pursuant to Section 12-811 of this Act.
"Employer" means the person named as employer in the affidavit filed under Section 12-805.
"Federal agency employer" means an agency of the federal government as defined in 5 USC 5520a(a)(1), as amended from time to time.
"Judgment creditor" means the recipient of any judgment, except a judgment by confession which has not been confirmed as provided in Part 8 of Article XII of this Act.
"Judgment debtor" means a person against whom a judgment has been obtained.
"Wages" means any hourly pay, salaries, commissions, bonuses, or other compensation owed by an employer to a judgment debtor.
(Source: P.A. 89-28, eff. 6-23-95.)

(735 ILCS 5/12-802) (from Ch. 110, par. 12-802)
Sec. 12-802. Force and effect of order. A deduction order entered under Part 8 of Article XII of this Act shall have the force and effect and be enforceable as a judgment.
(Source: P.A. 82-280.)

(735 ILCS 5/12-803) (from Ch. 110, par. 12-803)
Sec. 12-803. Wages subject to collection. The wages, salary, commissions and bonuses subject to collection under a deduction order, for any work week shall be the lesser of (1) 15% of such gross amount paid for that week or (2) the amount by which disposable earnings for a week exceed 45 times the Federal Minimum Hourly Wage prescribed by Section 206(a)(1) of Title 29 of the United States Code, as amended, or, under a wage deduction summons served on or after January 1, 2006, the minimum hourly wage prescribed by Section 4 of the Minimum Wage Law, whichever is greater, in effect at the time the amounts are payable. This provision (and no other) applies irrespective of the place where the compensation was earned or payable and the State where the employee resides. No amounts required by law to be withheld may be taken from the amount collected by the creditor. The term "disposable earnings" means that part of the earnings of any individual remaining after the deduction from those earnings of any amounts required by law to be withheld.
(Source: P.A. 94-306, eff. 1-1-06; 95-661, eff. 1-1-08.)

(735 ILCS 5/12-804) (from Ch. 110, par. 12-804)
Sec. 12-804. Exemptions from deduction orders. Benefits and refunds payable by pension or retirement funds or systems and any assets of employees held by such funds or systems, and any monies an employee is required to contribute to such funds or systems are exempt and are not subject to a deduction order under Part 8 of Article XII of this Act. A plan governed by the Employee Retirement Income Security Act of 1974 shall be considered a retirement fund for purposes of this Part 8.
(Source: P.A. 87-1252.)

(735 ILCS 5/12-805) (from Ch. 110, par. 12-805)
Sec. 12-805. Summons; Issuance.
(a) Upon the filing by a judgment creditor, its attorney or other designee of (1) an affidavit that the affiant believes any person is indebted to the judgment debtor for wages due or to become due, as provided in Part 8 of Article XII of this Act, and includes the last address of the judgment debtor known to the affiant as well as the name of the judgment debtor, and a certification by the judgment creditor or his attorney that, before filing the affidavit, the wage deduction notice has been mailed to the judgment debtor by first class mail at the judgment debtor's last known address, and (2) written interrogatories to be answered by the employer with respect to the indebtedness, the clerk of the court in which the judgment was entered shall issue summons against the person named in the affidavit as employer commanding the employer to appear in the court and answer the interrogatories in writing under oath. The interrogatories shall elicit all the information necessary to determine the proper amount of non-exempt wages. The interrogatories shall require that the employer certify that a copy of the completed interrogatories as specified in subsection (c) of Section 12-808 has been mailed or hand delivered to the judgment debtor and shall be in a form consistent with local court rules. The summons shall further command federal agency employers, upon effective service of summons pursuant to 5 USC 5520a, to commence to pay over deducted wages in accordance with Section 12-808. The summons shall be in a form consistent with local court rules. The summons shall be accompanied by a copy of the underlying judgment or a certification by the clerk of the court that entered the judgment, or by the attorney for the judgment creditor, setting forth the date and amount of the judgment, allowable costs expended, interest accumulated, credits paid by or on behalf of the judgment debtor and the balance due the judgment creditor, and one copy of a wage deduction notice in substantially the following form:

be deducted is limited to the lesser of (i) 15% of gross weekly wages or (ii) the amount by which disposable earnings for a week exceed the total of 45 times the federal minimum hourly wage or, under a wage deduction summons served on or after January 1, 2006, the minimum hourly wage prescribed by Section 4 of the Minimum Wage Law, whichever is greater.

(2) Under federal law, the amount of wages that may

be deducted is limited to the lesser of (i) 25% of disposable earnings for a week or (ii) the amount by which disposable earnings for a week exceed 30 times the federal minimum hourly wage.

(3) Pension and retirement benefits and refunds may

be claimed as exempt from wage deduction under Illinois law.

You have the right to request a hearing before the court to dispute the wage deduction because the wages are exempt. To obtain a hearing in counties with a population of 1,000,000 or more, you must notify the Clerk of the Court in person and in writing at (insert address of Clerk) before the Return Date specified above or appear in court on the date and time on that Return Date. To obtain a hearing in counties with a population of less than 1,000,000, you must notify the Clerk of the Court in writing at (insert address of clerk) on or before the Return Date specified above. The Clerk of the Court will provide a hearing date and the necessary forms that must be prepared by you or your attorney and sent to the judgment creditor and the employer, or their attorney, regarding the time and location of the hearing. This notice may be sent by regular first class mail."
(b) In a county with a population of less than 1,000,000, unless otherwise provided by circuit court rule, at the request of the judgment creditor or his or her attorney and instead of personal service, service of a summons for a wage deduction may be made as follows:
(1) For each employer to be served, the judgment

creditor or his or her attorney shall pay to the clerk of the court a fee of $2, plus the cost of mailing, and furnish to the clerk an original and one copy of a summons, an original and one copy of the interrogatories and an affidavit setting forth the employer's mailing address, an original and one copy of the wage deduction notice required by subsection (a) of this Section, and a copy of the judgment or certification described in subsection (a) of this Section. The original judgment shall be retained by the clerk.

(2) The clerk shall mail to the employer, at the

address appearing in the affidavit, the copy of the judgment or certification described in subsection (a) of this Section, the summons, the interrogatories, and the wage deduction notice required by subsection (a) of this Section, by certified or registered mail, return receipt requested, showing to whom delivered and the date and address of delivery. This Mailing shall be mailed on a "restricted delivery" basis when service is directed to a natural person. The envelope and return receipt shall bear the return address of the clerk, and the return receipt shall be stamped with the docket number of the case. The receipt for certified or registered mail shall state the name and address of the addressee, the date of the mailing, shall identify the documents mailed, and shall be attached to the original summons.

(3) The return receipt must be attached to the

original summons and, if it shows delivery at least 3 days before the return date, shall constitute proof of service of any documents identified on the return receipt as having been mailed.

(4) The clerk shall note the fact of service in a

permanent record.

(c) Instead of personal service, a summons for a wage deduction may be served and returned in the manner provided by Supreme Court rule for service, otherwise than by publication, of a notice for additional relief upon a party in default.
(Source: P.A. 94-306, eff. 1-1-06.)

(735 ILCS 5/12-806) (from Ch. 110, par. 12-806)
Sec. 12-806. Service and return of summons. Summons shall be returnable not less than 21 nor more than 40 days after the date of issuance. Summons with 4 copies of the interrogatories and one copy of the judgment or certification and one copy of the wage deduction notice specified in Section 12-805 of this Act shall be served on the employer and returned as in other civil cases.
If the employer is served with summons less than 3 days prior to the return date, the court shall continue the case to a new return date not less than 21 days after the service of the summons.
(Source: P.A. 90-677, eff. 1-1-99.)

(735 ILCS 5/12-807) (from Ch. 110, par. 12-807)
Sec. 12-807. Failure of employer to appear. (a) If an employer fails to appear and answer as required by Part 8 of Article XII of this Act, the court may enter a conditional judgment against the employer for the amount due upon the judgment against the judgment debtor. A summons to confirm the conditional judgment may issue against the employer returnable not less than 21 nor more than 30 days after the date of issuance, commanding the employer to show cause why the judgment should not be made final. If the employer, after being served with summons to confirm the conditional judgment or after being notified as provided in subsection (b) hereof, fails to appear and answer, the court shall confirm such judgment to the amount of the judgment against the judgment debtor and award costs. If the employer appears and answers, the same proceedings may be had as in other cases.
(b) If an employer becomes a non-resident, goes out of this State, or is concealed within this State so that the summons to confirm the conditional judgment cannot be served upon him or her, upon the filing by the plaintiff or his or her agent of an affidavit as in cases of non-resident defendants in attachments, the employer may be notified in the same manner as a non-resident defendant in attachment; and upon notice being given to him or her as above stated, he or she may be proceeded against in the same manner as if he or she had been personally served with summons to confirm the conditional judgment.
(Source: P.A. 86-603.)

(735 ILCS 5/12-808) (from Ch. 110, par. 12-808)
Sec. 12-808. Duty of employer.
(a) An employer served as herein provided shall pay the employee the amount of his or her exempt wages.
(b) To the extent of the amount due upon the judgment and costs, the employer shall hold, subject to order of court, any non-exempt wages due or which subsequently come due. The judgment or balance due thereon is a lien on wages due at the time of the service of summons, and such lien shall continue as to subsequent earnings until the total amount due upon the judgment and costs is paid, except that such lien on subsequent earnings shall terminate sooner if the employment relationship is terminated or if the underlying judgment is vacated or modified.
(b-5) If the employer is a federal agency employer and the creditor is represented by an attorney, then the employer, upon service of summons and to the extent of the amount due upon the judgment and costs, shall commence to pay over to the attorney for the judgment creditor any non-exempt wages due or that subsequently come due. The attorney for the judgment creditor shall thereafter hold the deducted wages subject to further order of the court and shall make answer to the court regarding amounts received from the federal agency employer. The federal agency employer's periodic payments shall be considered a sufficient answer to the interrogatories.
(c) Except as provided in subsection (b-5), the employer shall file, on or before the return date or within the further time that the court for cause may allow, a written answer under oath to the interrogatories, setting forth the amount due as wages to the judgment debtor for the payroll periods ending immediately prior to the service of the summons and a summary of the computation used to determine the amount of non-exempt wages. Except as provided in subsection (b-5), the employer shall mail by first class mail or hand deliver a copy of the answer to the judgment debtor at the address specified in the affidavit filed under Section 12-805 of this Act, or at any other address or location of the judgment debtor known to the employer.
A lien obtained hereunder shall have priority over any subsequent lien obtained hereunder, except that liens for the support of a spouse or dependent children shall have priority over all other liens obtained hereunder. Subsequent summonses shall be effective in the order in which they are served.
(d) The Illinois Supreme Court may by rule allow an employer to file answers to interrogatories by facsimile transmission.
(e) Pursuant to answer under oath to the interrogatories by the employer, an order shall be entered compelling the employer to deduct from wages of the judgment debtor subject to collection under a deduction order an amount which is the lesser of (i) 15% of the gross amount of the wages or (ii) the amount by which disposable earnings for a week exceed 45 times the Federal Minimum Hourly Wage prescribed by Section 206(a)(1) of Title 29 of the United States Code, as amended, in effect at the time the amounts are payable, for each pay period in which statutory exemptions under Section 12-804 and child support garnishments, if any, leave funds to be remitted or, under a wage deduction summons served on or after January 1, 2006, the minimum hourly wage prescribed by Section 4 of the Minimum Wage Law, whichever is greater. The order shall further provide that deducted wages shall be remitted to the creditor or creditor's attorney on a monthly basis.
(f) If after the entry of a deduction order, the employer ceases to remit funds to the plaintiff pursuant to the order without a lawful excuse (which would terminate the employer's obligation under the deduction order such as the debtor having filed a bankruptcy, the debtor having left employment or the employer having received service of a support order against the judgment debtor having priority over the wage deduction proceedings), the court shall, upon plaintiff's motion, enter a conditional judgment against the employer for the balance due on the judgment. The plaintiff may then issue a Summons After Conditional Judgment. After service of the Summons After Conditional Judgment, the employer may show cause why the conditional judgment, or some portion thereof should not be made a final judgment. If the employer shall fail to respond or show cause why the conditional judgment or some portion thereof should not be made final, the court shall confirm the conditional judgment and make it final as to the employer plus additional court costs.
(Source: P.A. 94-306, eff. 1-1-06; 95-661, eff. 1-1-08.)

(735 ILCS 5/12-808.5)
Sec. 12-808.5. Certification of judgment balance. Whenever a wage deduction order has not been fully satisfied by the end of the first full calendar quarter following the date of service of the wage deduction summons:
(1) The judgment creditor or his attorney shall

prepare a certification that states the amount of the judgment remaining unsatisfied as of the last calendar day of each full calendar quarter for which the wage deduction order continues in effect.

(2) The certification shall be mailed or delivered to

the employer by the judgment creditor or his or her attorney within 15 days after the end of each calendar quarter for which the wage deduction order continues in effect. The employer shall hand deliver or mail by first class mail a copy of the certification to the judgment debtor at the judgment debtor's last known address.

(3) In the event that the plaintiff fails to provide

the certification required by this Section, the employer must continue to withhold funds from the defendant's wages but may hold the funds without remitting to the plaintiff until such time as it receives a certification required by this Section. A certification of judgment balance need not be filed with the court.

(4) Any party to the wage deduction proceeding may,

upon motion with notice to all other parties, ask the court to review the balance due claimed by the judgment creditor.

(Source: P.A. 95-661, eff. 1-1-08.)

(735 ILCS 5/12-809) (from Ch. 110, par. 12-809)
Sec. 12-809. Offsetting claims. The employer is entitled to assert against indebtedness due to the judgment debtor offsetting claims against either or both the judgment creditor and the judgment debtor, whether (1) due at the time of service of the summons or thereafter to become due and (2) liquidated or unliquidated, except demands for unliquidated claims for actions sounding in tort. The employer is liable for the balance of indebtedness due the judgment debtor after the offsetting claims are adjusted. The verdict or finding and judgment shall show the amount of offsetting claims or deductions allowed against each party.
(Source: P.A. 82-280.)

(735 ILCS 5/12-810) (from Ch. 110, par. 12-810)
Sec. 12-810. Adverse claims. (a) In the event any indebtedness or other property due from or in the possession of an employer is claimed by any other person, the court shall permit the claimant to appear and maintain his or her claim. A claimant not voluntarily appearing shall be served with notice in person or by certified or registered mail. If a claimant fails to appear after being served with notice in the manner directed, he or she shall be concluded by the judgment entered in the proceeding against any claim on the wages involved in that proceeding.
(b) If the adverse claimant appears and, within the time the court allows, files his or her claim and serves a copy thereof upon the judgment creditor and the employer, he or she is then a party to the proceeding, and his or her claim shall be tried and determined with the other issues in the action. If the adverse claimant is entitled to all or part of the indebtedness or other property, the court shall enter judgment in accordance with the interest of the parties.
(Source: P.A. 82-280.)

(735 ILCS 5/12-811) (from Ch. 110, par. 12-811)
Sec. 12-811. Trial and judgment.
(a) The judgment creditor or the judgment debtor may contest the truth or sufficiency of the employer's answer and, in accordance with local court rules, the court shall immediately, unless for good cause the hearing is postponed, proceed to try the issues. The answer of the employer may be contested without further pleading.
(b) At any time on or before the return date, the judgment debtor may request a hearing to dispute the wage deduction because the wages are exempt by notifying the clerk of court before that time, using forms as may be provided by the clerk of the court. To obtain a hearing in counties with a population of 1,000,000 or more, the judgment debtor must notify the clerk of court in person and in writing at the clerk's office before the return date specified in the summons or appear in court on the date and time specified in the summons. To obtain a hearing in counties with a population of less than 1,000,000, the judgment debtor must notify the clerk of the court in writing at the clerk's office on or before the return date specified in the summons. The Clerk of Court will provide a hearing date and the necessary forms that must be prepared by the judgment debtor or the attorney for the judgment debtor and sent to the judgment creditor and the employer, or their attorney, regarding the time and location of the hearing. This notice may be sent by regular first class mail. At the hearing the court shall immediately, unless for good cause the hearing is continued, proceed to try the issues.
(c) The trial shall be conducted as in other civil cases.
(d) If the finding is against an employer, a deduction order shall be entered against the employer and in favor of the judgment debtor to whom the employer is indebted, in the same manner as if the facts are admitted.
(e) No deduction order shall be entered in favor of the judgment creditor unless the affidavit filed by the judgment creditor certifies that a copy of the wage deduction notice has been mailed to the judgment debtor, under Section 12-805, and the employer's answer provides a summary of the computation used to determine the amount of non-exempt wages. If the employer is a federal agency employer, a deduction order shall be entered in favor of the judgment creditor if (i) the affidavit filed by the judgment creditor certifies that a copy of the wage deduction notice has been mailed to the judgment debtor under Section 12-805 and (ii) the federal agency employer identifies, on or with its periodic payments made under subsection (b-5) of Section 12-808, the computation method used to determine the amount of non-exempt wages. A federal agency employer shall not be required to provide a summary of the computation used to determine the amount of non-exempt wages.
(Source: P.A. 89-28, eff. 6-23-95.)

(735 ILCS 5/12-812) (from Ch. 110, par. 12-812)
Sec. 12-812. Effect of order. A deduction order against an employer shall be enforceable as in other civil cases and shall discharge the employer of all claims by the judgment debtor for the indebtedness paid, delivered or accounted for by the employer by virtue of the order. The discharge of an employer is no bar to an action by the judgment debtor for the same claim.
Entry of the deduction order shall discharge the federal agency employer of all claims by the judgment debtor for the indebtedness paid and delivered by the employer and accounted for by the attorney for the judgment creditor under this Section.
(Source: P.A. 89-28, eff. 6-23-95.)

(735 ILCS 5/12-813) (from Ch. 110, par. 12-813)
Sec. 12-813. Judgment by confession. A judgment by confession without service of process on the defendant shall not be the basis for seeking a deduction order, unless such judgment is confirmed after service of process by a trial de novo, as if such confession of judgment had not been obtained, except that if it appears by the return of the officer on the first summons that the employee is not found, alias summonses subsequently issued may be served upon the employee by leaving a copy thereof with the employee's employer, or leaving a copy thereof at the usual place of business of the employer with his or her superintendent, manager, cashier, general agent or clerk, pursuant to an affidavit filed by the creditor with the clerk of the court stating the identity of the employee's employer, and that the employee is actively employed at the time such alias is sought, and except that if a notice of defense has been filed to a wage assignment as provided in Section 4.1 of "An Act to promote the welfare of wage earners by regulating the assignment of wages, and prescribing a penalty for the violation thereof", approved July 1, 1935, as amended, the debtor may be served by registered or certified mail within 6 months after the filing of such defense on a wage assignment in the action to confirm the judgment by confession and such mailing by the creditor to the address shown on the notice of defense shall constitute service of the summons.
(Source: P.A. 83-707.)

(735 ILCS 5/12-814) (from Ch. 110, par. 12-814)
Sec. 12-814. Costs and fees.
(a) The costs of obtaining a deduction order shall be charged to the judgment debtor, unless the court determines, in its discretion, that costs incurred by the judgment creditor were improperly incurred, in which case those costs shall be paid by the judgment creditor.
(b) No fee shall be paid by an employer for filing his or her appearance, answer or satisfaction of judgment against him or her.
(c) A fee consisting of 2% of the amount required to be deducted by any deduction order shall be allowed and paid to the employer, and the amount so paid shall be charged to the judgment debtor.
(d) No other fee shall be paid to an employer at the time of service of the summons or at any other time thereafter unless he or she is subpoenaed to appear as a witness, in which case he or she is entitled to witness fees as in other civil cases.
(Source: P.A. 95-661, eff. 1-1-08.)

(735 ILCS 5/12-815) (from Ch. 110, par. 12-815)
Sec. 12-815. Death of employer. Upon the death of an employer the procedure shall be the same as in the case of the death of a defendant in other civil cases.
(Source: P.A. 82-280.)

(735 ILCS 5/12-816) (from Ch. 110, par. 12-816)
Sec. 12-816. Assignment, transfer or other disposition. No assignment, transfer or other disposition by an heir or distributee of his or her interest in the possession of an administrator or executor shall defeat the deduction order, unless (1) prior to the service of summons upon the administrator or executor, the transfer or other disposition is reduced to writing and (2) the writing is filed in the office of the clerk of the court appointing the executor or administrator.
(Source: P.A. 82-280.)

(735 ILCS 5/12-817) (from Ch. 110, par. 12-817)
Sec. 12-817. Wrongful issuance of summons. If any person wrongfully causes summons to issue for a deduction order, he or she shall be liable to the employee and the employer for all damages occasioned by such action including reasonable attorney's fees, which damages or attorney's fees may be proved in the same action in which the summons was wrongfully issued.
(Source: P.A. 82-280.)

(735 ILCS 5/12-818) (from Ch. 110, par. 12-818)
Sec. 12-818. Discharge or suspension of employee prohibited. No employer may discharge or suspend any employee by reason of the fact that his or her earnings have been subjected to a deduction order for any one indebtedness. Any person violating this Section shall be guilty of a Class A misdemeanor.
(Source: P.A. 82-280.)

(735 ILCS 5/12-819) (from Ch. 110, par. 12-819)
Sec. 12-819. Limitations on Part 8 of Article XII. The provisions of this Part 8 of Article XII of this Act do not apply to orders for withholding of income entered by the court under provisions of The Illinois Public Aid Code, the Illinois Marriage and Dissolution of Marriage Act, the Non-Support of Spouse and Children Act, the Non-Support Punishment Act, the Revised Uniform Reciprocal Enforcement of Support Act, the Illinois Parentage Act of 1984, and the Illinois Parentage Act of 2015 for support of a child or maintenance of a spouse.
(Source: P.A. 99-85, eff. 1-1-16.)

(735 ILCS 5/Art. XII Pt. 9 heading)

(735 ILCS 5/12-901) (from Ch. 110, par. 12-901)
Sec. 12-901. Amount. Every individual is entitled to an estate of homestead to the extent in value of $15,000 of his or her interest in a farm or lot of land and buildings thereon, a condominium, or personal property, owned or rightly possessed by lease or otherwise and occupied by him or her as a residence, or in a cooperative that owns property that the individual uses as a residence. That homestead and all right in and title to that homestead is exempt from attachment, judgment, levy, or judgment sale for the payment of his or her debts or other purposes and from the laws of conveyance, descent, and legacy, except as provided in this Code or in Section 20-6 of the Probate Act of 1975. This Section is not applicable between joint tenants or tenants in common but it is applicable as to any creditors of those persons. If 2 or more individuals own property that is exempt as a homestead, the value of the exemption of each individual may not exceed his or her proportionate share of $30,000 based upon percentage of ownership.
(Source: P.A. 94-293, eff. 1-1-06.)

(735 ILCS 5/12-902) (from Ch. 110, par. 12-902)
Sec. 12-902. Exemption after death or desertion. Such exemption shall continue after the death of such individual, for the benefit of the spouse surviving, so long as he or she continues to occupy such homestead, and of the children until the youngest child becomes 18 years of age; and in case the spouse deserts his or her family, the exemption shall continue in favor of the one occupying the premises as a residence.
(Source: P.A. 82-783.)

(735 ILCS 5/12-903) (from Ch. 110, par. 12-903)
Sec. 12-903. Extent of exemption. No property shall, by virtue of Part 9 of this Article, be exempt from sale for nonpayment of taxes or assessments, or for a debt or liability incurred for the purchase or improvement thereof, or for enforcement of a lien thereon pursuant to paragraph (g)(1) of Section 9 of the "Condominium Property Act", approved June 20, 1963, as amended, or be exempt from enforcement of an eviction order pursuant to paragraph (a)(7) or (a)(8) of Section 9-102 of this Code.
This amendatory Act of the 92nd General Assembly is intended as a clarification of existing law and not as a new enactment.
(Source: P.A. 100-173, eff. 1-1-18.)

(735 ILCS 5/12-903.5)
Sec. 12-903.5. Drug asset forfeitures.
(a) The homestead exemption under this Part 9 of Article XII does not apply to property subject to forfeiture under Section 505 of the Illinois Controlled Substances Act, Section 12 of the Cannabis Control Act, Section 85 of the Methamphetamine Control and Community Protection Act, or Section 5 of the Narcotics Profit Forfeiture Act.
(b) This Section applies to actions pending on or commenced on or after the effective date of this Section.
(Source: P.A. 94-556, eff. 9-11-05.)

(735 ILCS 5/12-904) (from Ch. 110, par. 12-904)
Sec. 12-904. Release, waiver or conveyance. No release, waiver or conveyance of the estate so exempted shall be valid, unless the same is in writing, signed by the individual and his or her spouse, if he or she have one, or possession is abandoned or given pursuant to the conveyance; or if the exception is continued to a child or children without the order of a court directing a release thereof; but if a conveyance is made by an individual as grantor to his or her spouse, such conveyance shall be effectual to pass the title expressed therein to be conveyed thereby, whether or not the grantor in such conveyance is joined therein by his or her spouse. In any case where such release, waiver or conveyance is taken by way of mortgage or security, the same shall only be operative as to such specific release, waiver or conveyance; and when the same includes different pieces of land, or the homestead is of greater value than $15,000, the other lands shall first be sold before resorting to the homestead, and in case of the sale of such homestead, if any balance remains after the payment of the debt and costs, such balance shall, to the extent of $15,000 be exempt, and be applied upon such homestead exemption in the manner provided by law.
(Source: P.A. 94-293, eff. 1-1-06.)

(735 ILCS 5/12-905) (from Ch. 110, par. 12-905)
Sec. 12-905. Dissolution of marriage. In case of a dissolution of marriage, the court granting the dissolution of marriage may dispose of the homestead estate according to the equities of the case.
(Source: P.A. 82-280.)

(735 ILCS 5/12-906) (from Ch. 110, par. 12-906)
Sec. 12-906. Proceeds of sale. When a homestead is conveyed by the owner thereof, such conveyance shall not subject the premises to any lien or incumbrance to which it would not be subject in the possession of such owner; and the proceeds thereof, to the extent of the amount of $15,000, shall be exempt from judgment or other process, for one year after the receipt thereof, by the person entitled to the exemption, and if reinvested in a homestead the same shall be entitled to the same exemption as the original homestead.
(Source: P.A. 94-293, eff. 1-1-06.)

(735 ILCS 5/12-907) (from Ch. 110, par. 12-907)
Sec. 12-907. Insurance proceeds. Whenever a building, exempted as a homestead, is insured in favor of the person entitled to the exemption, and a loss occurs, entitling such person to the insurance, such insurance money shall be exempt to the same extent as the building would have been had it not been destroyed.
(Source: P.A. 82-280.)

(735 ILCS 5/12-908) (from Ch. 110, par. 12-908)
Sec. 12-908. Enforcement of lien. In the enforcement of a lien in the circuit court upon premises, including the homestead, if such right is not waived or released, as provided in Part 9 of Article XII of this Act, the court may set off the homestead and order the sale of the balance of the premises, or, if the value of the premises exceeds the exemption, and the premises cannot be divided, the court may order the sale of the whole and the payment of the amount of the exemption to the person entitled thereto.
(Source: P.A. 83-707.)

(735 ILCS 5/12-909) (from Ch. 110, par. 12-909)
Sec. 12-909. Bid for less than exempted amount. No sale shall be made of the premises on such judgment unless a greater sum than $15,000 is bid therefor. If a greater sum is not so bid, the judgment may be set aside or modified, or the enforcement of the judgment released, as for lack of property.
(Source: P.A. 94-293, eff. 1-1-06.)

(735 ILCS 5/12-910) (from Ch. 110, par. 12-910)
Sec. 12-910. Proceedings to enforce judgment. If in the opinion of the judgment creditors, or the officer holding a certified copy of a judgment for enforcement against such individuals, the premises claimed by him or her as exempt are worth more than $15,000, such officer shall summon 3 individuals, as commissioners, who shall, upon oath, to be administered to them by the officer, appraise the premises, and if, in their opinion, the property may be divided without damage to the interest of the parties, they shall set off so much of the premises, including the dwelling house, as in their opinion is worth $15,000, and the residue of the premises may be advertised and sold by such officer. Each commissioner shall receive for his or her services the sum of $5 per day for each day necessarily engaged in such service. The officer summoning such commissioners shall receive such fees as may be allowed for serving summons, but shall be entitled to charge mileage for only the actual distance traveled from the premises to be appraised, to the residence of the commissioners summoned. The officer shall not be required to summon commissioners until the judgment creditor, or some one for him or her, shall advance to the officer one day's fees for the commissioners, and unless the creditor shall advance such fees the officer shall not be required to enforce the judgment. The costs of such appraisement shall not be taxed against the judgment debtor unless such appraisement shows that the judgment debtor has property subject to such judgment.
(Source: P.A. 94-293, eff. 1-1-06.)

(735 ILCS 5/12-911) (from Ch. 110, par. 12-911)
Sec. 12-911. Notice to judgment debtor. In case the value of the premises is, in the opinion of the commissioners, more than $15,000, and cannot be divided as is provided for in Section 12-910 of this Act, they shall make and sign an appraisal of the value thereof, and deliver the same to the officer, who shall deliver a copy thereof to the judgment debtor, or to some one of the family of the age of 13 years or upwards, with a notice thereto attached that unless the judgment debtor pays to such officer the surplus over and above $15,000 on the amount due on the judgment within 60 days thereafter, such premises will be sold.
(Source: P.A. 94-293, eff. 1-1-06.)

(735 ILCS 5/12-912) (from Ch. 110, par. 12-912)
Sec. 12-912. Sale of premises - Distribution of proceeds. In case of such surplus, or the amount due on the judgment is not paid within the 60 days, the officer may advertise and sell the premises, and out of the proceeds of such sale pay to such judgment debtor the sum of $15,000, and apply the balance on the judgment.
(Source: P.A. 94-293, eff. 1-1-06.)

(735 ILCS 5/Art. XII Pt. 10 heading)

(735 ILCS 5/12-1001) (from Ch. 110, par. 12-1001)
Sec. 12-1001. Personal property exempt. The following personal property, owned by the debtor, is exempt from judgment, attachment, or distress for rent:
(a) The necessary wearing apparel, bible, school

books, and family pictures of the debtor and the debtor's dependents;

(b) The debtor's equity interest, not to exceed

$4,000 in value, in any other property;

(c) The debtor's interest, not to exceed $2,400 in

value, in any one motor vehicle;

(d) The debtor's equity interest, not to exceed

$1,500 in value, in any implements, professional books, or tools of the trade of the debtor;

(e) Professionally prescribed health aids for the

debtor or a dependent of the debtor;

(f) All proceeds payable because of the death of the

insured and the aggregate net cash value of any or all life insurance and endowment policies and annuity contracts payable to a wife or husband of the insured, or to a child, parent, or other person dependent upon the insured, or to a revocable or irrevocable trust which names the wife or husband of the insured or which names a child, parent, or other person dependent upon the insured as the primary beneficiary of the trust, whether the power to change the beneficiary is reserved to the insured or not and whether the insured or the insured's estate is a contingent beneficiary or not;

(g) The debtor's right to receive:
(1) a social security benefit, unemployment

compensation, or public assistance benefit;

(2) a veteran's benefit;
(3) a disability, illness, or unemployment

benefit; and

(4) alimony, support, or separate maintenance, to

the extent reasonably necessary for the support of the debtor and any dependent of the debtor.

(h) The debtor's right to receive, or property that

is traceable to:

(1) an award under a crime victim's reparation

law;

(2) a payment on account of the wrongful death of

an individual of whom the debtor was a dependent, to the extent reasonably necessary for the support of the debtor;

(3) a payment under a life insurance contract

that insured the life of an individual of whom the debtor was a dependent, to the extent reasonably necessary for the support of the debtor or a dependent of the debtor;

(4) a payment, not to exceed $15,000 in value, on

account of personal bodily injury of the debtor or an individual of whom the debtor was a dependent; and

(5) any restitution payments made to persons

pursuant to the federal Civil Liberties Act of 1988 and the Aleutian and Pribilof Island Restitution Act, P.L. 100-383.

For purposes of this subsection (h), a debtor's right

to receive an award or payment shall be exempt for a maximum of 2 years after the debtor's right to receive the award or payment accrues; property traceable to an award or payment shall be exempt for a maximum of 5 years after the award or payment accrues; and an award or payment and property traceable to an award or payment shall be exempt only to the extent of the amount of the award or payment, without interest or appreciation from the date of the award or payment.

(i) The debtor's right to receive an award under Part

20 of Article II of this Code relating to crime victims' awards.

(j) Moneys held in an account invested in the

Illinois College Savings Pool of which the debtor is a participant or donor, except the following non-exempt contributions:

(1) any contribution to such account by the

debtor as participant or donor that is made with the actual intent to hinder, delay, or defraud any creditor of the debtor;

(2) any contributions to such account by the

debtor as participant during the 365 day period prior to the date of filing of the debtor's petition for bankruptcy that, in the aggregate during such period, exceed the amount of the annual gift tax exclusion under Section 2503(b) of the Internal Revenue Code of 1986, as amended, in effect at the time of contribution; or

(3) any contributions to such account by the

debtor as participant during the period commencing 730 days prior to and ending 366 days prior to the date of filing of the debtor's petition for bankruptcy that, in the aggregate during such period, exceed the amount of the annual gift tax exclusion under Section 2503(b) of the Internal Revenue Code of 1986, as amended, in effect at the time of contribution.

For purposes of this subsection (j), "account"

includes all accounts for a particular designated beneficiary, of which the debtor is a participant or donor.

Money due the debtor from the sale of any personal property that was exempt from judgment, attachment, or distress for rent at the time of the sale is exempt from attachment and garnishment to the same extent that the property would be exempt had the same not been sold by the debtor.
If a debtor owns property exempt under this Section and he or she purchased that property with the intent of converting nonexempt property into exempt property or in fraud of his or her creditors, that property shall not be exempt from judgment, attachment, or distress for rent. Property acquired within 6 months of the filing of the petition for bankruptcy shall be presumed to have been acquired in contemplation of bankruptcy.
The personal property exemptions set forth in this Section shall apply only to individuals and only to personal property that is used for personal rather than business purposes. The personal property exemptions set forth in this Section shall not apply to or be allowed against any money, salary, or wages due or to become due to the debtor that are required to be withheld in a wage deduction proceeding under Part 8 of this Article XII.
(Source: P.A. 97-1030, eff. 8-17-12.)

(735 ILCS 5/12-1002) (from Ch. 110, par. 12-1002)
Sec. 12-1002. Schedule of property. It shall not be necessary for the debtor against whom a judgment or attachment was entered or distress warrant was issued to make a schedule of his or her personal property to enable him or her to secure the exemption and to retain the property enumerated in paragraph (b) of Section 12-1001 of this Act, but whenever any debtor against whom a judgment or attachment was entered or distress warrant was issued, desires to avail himself or herself of the benefit of this Act to make a selection of certain household furniture (in case such property is worth more than the amount he or she is entitled to retain) or to select other personal property instead of household furniture or to select part household furniture and part other personal property he or she shall, within 10 days after a copy of the judgment, attachment or distress warrant is served upon him or her in the same manner as summonses are served in other civil cases, such copies of the judgment, attachment or distress warrant to have endorsed thereon a notice signed by the officer having such document, notifying the debtor that he or she must file a schedule of his or her property within 10 days from the service thereof in order to claim his or her exemption under Part 10 of Article XII of this Act, whereupon the debtor shall make a schedule of all his or her personal property of every kind and character, including money on hand and debts due and owing to the debtor and shall deliver the same to the officer having the certified copy of the judgment, attachment or distress warrant, or file the same in the court which entered the document, which schedule shall be subscribed and sworn to by the debtor, and any property owned by the debtor, and not included in such schedule shall not be exempt, and thereupon the court which entered the judgment or attachment or issued the distress warrant shall summon 3 householders, who, after being duly sworn to fairly and impartially appraise the property of the debtor, shall fix a fair valuation upon each article contained in such schedule, and the debtor shall then select from such schedule the articles he or she may desire to retain, the aggregate value of which shall not exceed the amount exempted, to which he or she may be entitled, and deliver the remainder to the officer having the document; and the officer having such document is authorized to administer the oaths required herein of the debtor and appraisers. In case no schedule is filed, it shall be the duty of the officer to exempt and disregard the articles enumerated in paragraphs (a), (e), (f), (g) and (h) of Section 12-1001 of this Act and the personal property if it is worth not more than the amount the debtor is entitled to have exempted under paragraphs (b), (c) and (d) of Section 12-1001 of this Act and if the personal property is worth more than the amount of the exemption to which the debtor is entitled, the court which entered the judgment or the attachment order or the distress warrant issued shall secure a fair and impartial appraisal of the personal property in the same manner as all the personal property is appraised when a schedule is filed, and after such valuation, such officer shall select and exempt personal property to the amount to which the debtor is entitled to retain. When the judgment debtor has presented a sufficient schedule of all his or her personal estate, the return of such judgment unsatisfied, shall not render it necessary for such judgment debtor, for the purpose of availing himself or herself of the benefits of the exemption laws of this state, to present an additional schedule unless additional property has been acquired, before 90 days from the date of the issuance of the certified copy of the judgment.
(Source: P.A. 83-968.)

(735 ILCS 5/12-1003) (from Ch. 110, par. 12-1003)
Sec. 12-1003. When family entitled to exemptions. When the head of a family dies, deserts or does not reside with the same, the family shall be entitled to and receive all the benefit and privileges which are by Part 10 of Article XII of this Act conferred upon the head of a family residing with the same.
(Source: P.A. 82-280.)

(735 ILCS 5/12-1004) (from Ch. 110, par. 12-1004)
Sec. 12-1004. Judgment for wages. No personal property shall be exempt from levy of attachment or judgment if the debt or judgment is for the wages of any laborer or employee, providing the court entering judgment finds that the claim sued for is for wages due such person as laborer or employee, which finding shall be expressly stated in the judgment.
(Source: P.A. 83-1362.)

(735 ILCS 5/12-1005) (from Ch. 110, par. 12-1005)
Sec. 12-1005. Liability for seizing exempt property. If any officer by virtue of any judgment or process, or any other person by any right of distress takes or seizes any of the articles of property exempted from levy and sale, as provided in Part 10 of Article XII of this Act, such officer or person shall be liable in a civil action to the party damaged for double the value of the property so illegally taken or seized and costs of the action.
(Source: P.A. 83-707.)

(735 ILCS 5/12-1006) (from Ch. 110, par. 12-1006)
Sec. 12-1006. Exemption for retirement plans.
(a) A debtor's interest in or right, whether vested or not, to the assets held in or to receive pensions, annuities, benefits, distributions, refunds of contributions, or other payments under a retirement plan is exempt from judgment, attachment, execution, distress for rent, and seizure for the satisfaction of debts if the plan (i) is intended in good faith to qualify as a retirement plan under applicable provisions of the Internal Revenue Code of 1986, as now or hereafter amended, or (ii) is a public employee pension plan created under the Illinois Pension Code, as now or hereafter amended.
(b) "Retirement plan" includes the following:
(1) a stock bonus, pension, profit sharing, annuity,

or similar plan or arrangement, including a retirement plan for self-employed individuals or a simplified employee pension plan;

(2) a government or church retirement plan or

contract;

(3) an individual retirement annuity or individual

retirement account; and

(4) a public employee pension plan created under the

Illinois Pension Code, as now or hereafter amended.

(c) A retirement plan that is (i) intended in good faith to qualify as a retirement plan under the applicable provisions of the Internal Revenue Code of 1986, as now or hereafter amended, or (ii) a public employee pension plan created under the Illinois Pension Code, as now or hereafter amended, is conclusively presumed to be a spendthrift trust under the law of Illinois.
(d) This Section applies to interests in retirement plans held by debtors subject to bankruptcy, judicial, administrative or other proceedings pending on or filed after August 30, 1989.
(Source: P.A. 86-393; 86-1329.)

(735 ILCS 5/Art. XII Pt. 11 heading)

(735 ILCS 5/12-1101) (from Ch. 110, par. 12-1101)
Sec. 12-1101. Sending claim out of State. Whoever, whether principal, agent or attorney, with intent thereby to deprive any bona fide resident of the State of Illinois of his or her rights, under the statutes of Illinois on the subject of the exemption of property from levy and sale on a judgment, or in attachment or garnishment, sends, or causes to be sent out of the State of Illinois any claim for a debt to be collected by proceedings in attachment, garnishment, or other process, when the creditor, debtor or person, or corporation owing for the earnings intended to be reached by such proceedings in attachment are each and all within the jurisdiction of the courts of the State of Illinois, shall be guilty of a petty offense and fined for each and every claim so sent in any sum not less than $10 nor more than $50.
(Source: P.A. 82-280.)

(735 ILCS 5/12-1102) (from Ch. 110, par. 12-1102)
Sec. 12-1102. Assignment or transfer of claim. Whoever, either directly or indirectly, assigns or transfers any claim for a debt against a citizen of Illinois, for the purpose of having the same collected by proceedings in attachment, garnishment, or other process, out of the wages or personal earnings of the debtor, in courts outside of the State of Illinois, when the creditor, debtor, person or corporation owing the money intended to be reached by the proceedings in attachment are each and all within the jurisdiction of the courts of the State of Illinois, is guilty of a petty offense.
(Source: P.A. 82-280.)

(735 ILCS 5/Art. XII Pt. 12 heading)

(735 ILCS 5/12-1201) (from Ch. 110, par. 12-1201)
Sec. 12-1201. Bankruptcy exemption. In accordance with the provision of Section 522(b) of the Bankruptcy Code of 1978, (11 U.S.C. 522(b)), residents of this State shall be prohibited from using the federal exemptions provided in Section 522(d) of the Bankruptcy Code of 1978 (11 U.S.C. 522(d)), except as may otherwise be permitted under the laws of Illinois.
(Source: P.A. 82-280.)

(735 ILCS 5/Art. XII Pt. 14 heading)

(735 ILCS 5/12-1401) (from Ch. 110, par. 12-1401)
Sec. 12-1401. Orders to Take Into Custody. In any civil case where an order issues to take any person into custody for any reason, the order shall contain, if known, the name, date of birth, sex, physical description, and last known address of the person to be taken into custody. It shall also contain a statement of the reason the person is to be taken into custody and the date of issuance. However, nothing herein shall impose a duty upon the court to discern or seek out any of the information relating to the date of birth, sex, physical description, or last known address of the person to be taken into custody which is not provided by a litigant. Moreover, no order is invalid by reason of its failure to contain any of the information specified herein except as otherwise required by law.
(Source: P.A. 84-942.)



Article XIII - Limitations

(735 ILCS 5/Art. XIII heading)

(735 ILCS 5/Art. XIII Pt. 1 heading)

(735 ILCS 5/13-101) (from Ch. 110, par. 13-101)
Sec. 13-101. Twenty years - Recovery of land. No person shall commence an action for the recovery of lands, nor make an entry thereon, unless within 20 years after the right to bring such action or make such entry first accrued, or within 20 years after he, she or those from, by, or under whom he or she claims, have acquired title or possession of the premises, except as provided in Sections 13-102 through 13-122 of this Act.
(Source: P.A. 82-280.)

(735 ILCS 5/13-102) (from Ch. 110, par. 13-102)
Sec. 13-102. Breach of condition subsequent. No person shall commence an action for the recovery of lands, nor make an entry thereon, by reason of the breach of a condition subsequent, unless within 7 years after the time that condition is first broken. Continuing, successive or recurring breaches shall not extend the time for commencing the action or making the entry. Possession shall be deemed to be adverse and hostile from and after the first breach of a condition subsequent, notwithstanding the occurrence of successive or recurrent breaches.
(Source: P.A. 82-280.)

(735 ILCS 5/13-103) (from Ch. 110, par. 13-103)
Sec. 13-103. Termination of estate upon limitation. No person shall commence an action for the recovery of lands, nor make an entry thereon, by reason of the termination of an estate upon limitation or of an estate upon conditional limitation, unless within 7 years after the termination.
(Source: P.A. 82-280.)

(735 ILCS 5/13-104) (from Ch. 110, par. 13-104)
Sec. 13-104. Under mortgage or lease. Nothing in Sections 13-102 and 13-103 of this Act affects the time for the enforcement of any right under or by virtue of a mortgage or lease.
(Source: P.A. 82-280.)

(735 ILCS 5/13-105) (from Ch. 110, par. 13-105)
Sec. 13-105. Twenty years - Computation. If such right or title first accrued to an ancestor or predecessor of the person who brings the action or makes the entry, or to any person from, by, or under whom he or she claims, the 20 years shall be computed from the time when the right or title so first accrued.
(Source: P.A. 82-280.)

(735 ILCS 5/13-106) (from Ch. 110, par. 13-106)
Sec. 13-106. Accrual of right of entry or to bring action. The right to make an entry or bring an action to recover land shall be deemed to have first accrued at the times respectively hereinafter provided:
(a) When any person is wrongfully ousted from possession, his or her right of entry or of action shall be deemed to have accrued at the time of such wrongful ouster.
(b) When he or she claims as heir or legatee of an owner in possession who died, his or her right shall be deemed to have accrued at the time of such death, unless there is an estate intervening after the death of such ancestor or testator; in which case his or her right shall be deemed to accrue when such intermediate estate expires, or when it would have expired by its own limitations.
(c) When there is such an intermediate estate, and in all other cases when the party claims by force of any remainder or reversion, his or her right, so far as it is affected by the limitation herein prescribed, shall be deemed to accrue when the intermediate or precedent estate would have expired by its own limitation, notwithstanding any forfeiture thereof for which he or she might have entered at an earlier time.
(d) Paragraph (c) of this Section shall not prevent a person from entering when entitled to do so by reason of any forfeiture or breach of condition; but if he or she claims under such a title, his or her right shall be deemed to have accrued when the forfeiture was incurred or the condition was broken.
(e) In all cases not otherwise specially provided for, the right shall be deemed to have accrued when the claimant, or the person under whom he or she claims, first became entitled to the possession of the premises under the title upon which the entry or the action is founded.
(Source: P.A. 84-549.)

(735 ILCS 5/13-107) (from Ch. 110, par. 13-107)
Sec. 13-107. Seven years with possession and record title. Actions brought for the recovery of any lands, tenements or hereditaments of which any person may be possessed by actual residence thereon for 7 successive years, having a connected title, deductible of record, from this State or the United States, or from any public officer or other person authorized by the laws of this State to sell such land for the non-payment of taxes, or from any sheriff, marshal, or other person authorized to sell such land for the enforcement of a judgment or under any order or judgment of any court shall be brought within 7 years next after possession is taken, but when the possessor acquires such title after taking such possession, the limitation shall begin to run from the time of acquiring title.
(Source: P.A. 82-280.)

(735 ILCS 5/13-108) (from Ch. 110, par. 13-108)
Sec. 13-108. Right extended to heirs. The heirs, legatees and assigns of the person having such title and possession, shall have the same benefit of the preceding Section as the person from whom the possession is derived.
(Source: P.A. 82-280.)

(735 ILCS 5/13-109) (from Ch. 110, par. 13-109)
Sec. 13-109. Payment of taxes with color of title. Every person in the actual possession of lands or tenements, under claim and color of title, made in good faith, and who for 7 successive years continues in such possession, and also, during such time, pays all taxes legally assessed on such lands or tenements, shall be held and adjudged to be the legal owner of such lands or tenements, to the extent and according to the purport of his or her paper title. All persons holding under such possession, by purchase, legacy or descent, before such 7 years have expired, and who continue such possession, and continue to pay the taxes as above set forth so as to complete the possession and payment of taxes for the term above set forth, are entitled to the benefit of this Section.
(Source: P.A. 88-45.)

(735 ILCS 5/13-110) (from Ch. 110, par. 13-110)
Sec. 13-110. Vacant land - Payment of taxes with color of title. Whenever a person having color of title, made in good faith, to vacant and unoccupied land, pays all taxes legally assessed thereon for 7 successive years, he or she shall be deemed and adjudged to be the legal owner of such vacant and unoccupied land, to the extent and according to the purport of his or her paper title. All persons holding under such taxpayer, by purchase, legacy or descent, before such 7 years expired, and who continue to pay the taxes, as above set out, so as to complete the payment of taxes for the term, are entitled to the benefit of this Section. However, if any person, having a better paper title to such vacant and unoccupied land, during the term of 7 years, pays the taxes assessed on such land for any one or more years of the term of 7 years, then such taxpayer, his or her heirs, legatees or assigns, shall not be entitled to the benefit of this Section.
(Source: P.A. 98-756, eff. 7-16-14.)

(735 ILCS 5/13-111) (from Ch. 110, par. 13-111)
Sec. 13-111. State and United States. Sections 13-109 and 13-110 of this Act shall not extend to lands or tenements owned by the United States or of this State, nor to school and seminary lands, nor to lands held for the use of religious societies, nor to lands held for any public purpose. Nor shall they extend to lands or tenements when there is an adverse title to such lands or tenements, and the holder of such adverse title is a minor, person under legal disability, imprisoned, out of the limits of the United States, and in the employment of the United States or of this State. Such person shall commence an action to recover such lands or tenements so possessed, as above set out, within 3 years after the several disabilities herein enumerated cease to exist, and shall prosecute such action to judgment, or in case of vacant and unoccupied land, shall, within the time last set out, pay to the person or persons who have paid the same, all the taxes, with interest thereon, at the rate of 12% per annum, that have been paid on such vacant and unimproved land.
The exceptions provided in this Section shall not apply to the provisions of Sections 13-118 through 13-121 of this Act.
(Source: P.A. 82-280.)

(735 ILCS 5/13-112) (from Ch. 110, par. 13-112)
Sec. 13-112. Minors and persons under legal disability. If, at the time when such right of entry or of action upon or for lands first accrues, the person entitled to such entry or action is a minor, or person under legal disability, imprisoned or absent from the United States in the service of the United States or of this State, such person or any one claiming from, by or under him or her, may make the entry or bring the action at any time within 2 years after such disability is removed, notwithstanding the time before limited in that behalf has expired.
The exceptions provided in this Section shall not apply to the provisions of Sections 13-118 through 13-121 of this Act.
(Source: P.A. 82-280.)

(735 ILCS 5/13-113) (from Ch. 110, par. 13-113)
Sec. 13-113. Extension to heirs. If the person first entitled to make entry or bring such action dies during the continuance of any of the disabilities mentioned in Section 13-112 of this Act, and no determination or judgment has been had of or upon the title, right or action which accrued to him or her, the entry may be made or the action brought by his or her heirs or any person claiming from, by or under him or her at any time within 2 years after his or her death, notwithstanding the time before limited in that behalf has expired.
The exceptions provided in this Section shall not apply to the provisions of Sections 13-118 through 13-121 of this Act.
(Source: P.A. 90-655, eff. 7-30-98.)

(735 ILCS 5/13-114) (from Ch. 110, par. 13-114)
Sec. 13-114. Seventy-five year limitation. No deed, will, estate, proof of heirship, plat, affidavit or other instrument or document, or any court proceeding, order or judgment, or any agreement, written or unwritten, sealed or unsealed, or any fact, event, or statement, or any part or copy of any of the foregoing, relating to or affecting the title to real estate in the State of Illinois, which happened, was administered, or was executed, dated, delivered, recorded or entered into more than 75 years prior to July 1, 1872, or such subsequent date as the same is offered, presented, urged, claimed, asserted, or appears against any person hereafter becoming interested in the title to any real estate, or to any agent or attorney thereof, shall adversely to the party or parties hereafter coming into possession of such real estate under claim or color of title or persons claiming under him, her or them, constitute notice, either actual or constructive of any right, title, interest or claim in and to such real estate, or any part thereof, or be, or be considered to be evidence or admissible in evidence or be held or urged to make any title unmarketable in part or in whole, or be required or allowed to be alleged or proved as a basis for any action, or any statutory proceeding affecting directly or indirectly the title to such real estate.
The limitation of this Section, however, shall be deferred from and after the expiration of such 75 year period for an additional period of 10 years, if a claim in writing in and to real estate therein particularly described, incorporating the terms or substance of any such deed, will, estate, proof of heirship, plat, affidavit, or other instrument or document, or any court proceeding, order or judgment or any agreement, written or unwritten, sealed or unsealed, or any fact, event or statement, or any part or copy thereof in such claim, is filed in the office of the recorder in the county or counties in which such real estate is located:
1. within 3 years prior to the expiration of such 75 year period; or
2. after the expiration of such 75 year period, by a minor or a claimant under a legal disability who became under such disability during such 75 year period and within 2 years after the disability of such minor or of the claimant a under legal disability has been removed; or
3. after the expiration of such 75 year period, by a guardian of a minor or person who was determined by a court to be under a legal disability during such 75 year period and within 2 years after such guardian has been appointed for such minor or person under a legal disability.
The provisions of this Section shall not apply to or operate against the United States of America or the State of Illinois or any other state of the United States of America; or as to real estate held for a public purpose by any municipality or other political subdivision of the State of Illinois; or against any person under whom the party or parties in possession during the period herein permitted for reassertion of title claim by lease or other privity of contract; or against any person who during the entire period herein permitted for reassertion of title, or prior thereto, has not had the right to sue for and protect his or her claim, interest or title.
(Source: P.A. 99-143, eff. 7-27-15.)

(735 ILCS 5/13-115) (from Ch. 110, par. 13-115)
Sec. 13-115. Foreclosure of mortgage. No person shall commence an action or make a sale to foreclose any mortgage or deed of trust in the nature of a mortgage, unless within 10 years after the right of action or right to make such sale accrues.
(Source: P.A. 82-280.)

(735 ILCS 5/13-116) (from Ch. 110, par. 13-116)
Sec. 13-116. Lien of mortgage, trust or vendor's lien. (a) The lien of every mortgage, trust deed in the nature of a mortgage, and vendor's lien, the due date of which is stated upon the face, or ascertainable from the written terms thereof, filed for record either before or after July 16, 1941, which has not ceased by limitation before July 16, 1941, shall cease by limitation after the expiration of 20 years from the time the last payment on such mortgage, trust deed in the nature of a mortgage, or vendor's lien became or becomes due upon its face and according to its written terms, unless the owner of such mortgage or vendor's lien, or the owner or trustee of such trust deed in the nature of a mortgage either
(1) Before July 16, 1941, and within such 20 year period has filed or caused to be filed for record an extension agreement showing the time for which the payment of the indebtedness is extended, and the amount remaining unpaid on such indebtedness; or
(2) After July 16, 1941, and within such 20 year period or within one year after July 21, 1947, provided the due date of the instrument was more than 19 years before July 21, 1947, files or causes to be filed for record, either (i) an affidavit executed by himself or herself or by some person on his or her behalf, stating the amount or amounts claimed to be unpaid on the indebtedness secured by such mortgage, trust deed in the nature of a mortgage, or vendor's lien; or (ii) an extension agreement executed as hereinafter provided.
(b) The lien of every mortgage, trust deed in the nature of a mortgage, and vendor's lien, in which no due date is stated upon the face, or is ascertainable from the written terms thereof, shall cease by limitation after the expiration of 30 years from the date of the instrument creating the lien, unless the owner of such mortgage or vendor's lien, or the owner or trustee of such trust deed in the nature of a mortgage, within such 30 year period or within one year after July 21, 1947, provided the date of the instrument was more than 29 years before July 21, 1947, files or causes to be filed for record either (1) an affidavit executed by himself or herself or by some person on his or her behalf, stating the amount or amounts claimed to be unpaid on the indebtedness secured by such mortgage, trust deed in the nature of a mortgage, or vendor's lien; or (2) an extension agreement executed as hereinafter provided.
The filing for record of an affidavit provided for by this Section, within such 20 or 30 year period or one year period, as the case may be, shall extend the lien for a period of 10 years after the date on which such lien would cease if neither an affidavit nor extension agreement were filed, and no more, and a subsequent affidavit filed within the last 10 year period of the lien, as extended, shall extend the lien for an additional 10 year period, and no more, but successive affidavits may be filed, each extending the lien 10 years.
The filing for record of an extension agreement within such 20 or 30 year period or one year period, as the case may be, whether before or after July 16, 1941, shall extend the lien for 10 years from the date the final payment becomes due under such extension agreement, and no more, but subsequent extension agreements filed before the lien, as extended, ceases, shall extend the lien for an additional 10 year period from the date the final payment becomes due under such extension agreement, and no more. The filing of an extension agreement shall not be construed in any way to cause the lien to cease before it would cease if neither an extension agreement nor an affidavit were filed. Affidavits may be followed by extension agreements, and extension agreements may be followed by affidavits.
An extension agreement executed after July 16, 1941, to be effective for the purpose of continuing the lien of any mortgage, trust deed in the nature of a mortgage, or vendor's lien shall show the time for which the payment of the indebtedness secured thereby is extended and the amount remaining unpaid on such indebtedness, and shall be executed and acknowledged by the owner of the mortgage, trust deed in the nature of a mortgage, or vendor's lien, or someone on his or her behalf, and by one or more persons representing himself, herself or themselves to be the then owners of the real estate. The affidavit or extension agreement shall be effective only as to the lands within the county or counties wherein such affidavit or extension agreement, or a copy thereof, is filed for record.
When a corporation is the owner or trustee of any such mortgage, trust deed in the nature of a mortgage, or vendor's lien, the affidavit herein described shall be deemed effective for all purposes under this Section when it has been executed by any officer of such corporation, or by any person authorized by the corporation to execute such affidavit.
The Section shall apply to mortgages, trust deeds in the nature of mortgages, and vendor's liens on both registered and unregistered lands. "Filed for record" or "the filing for record" as used in Article XIII of this Act means filing in the office of the recorder in the county in which the lands are situated, if such lands are unregistered, or in the office of the registrar of titles for such county, if such lands are registered. Nothing herein contained shall be construed to revive the lien of any such instrument which has expired by limitation before July 16, 1941.
(Source: P.A. 83-1362.)

(735 ILCS 5/13-117) (from Ch. 110, par. 13-117)
Sec. 13-117. Limitation on mortgage. The lien of every mortgage or trust deed in the nature of a mortgage of record on July 1, 1915, where more than 20 years have elapsed from the time the indebtedness secured thereby is due according to its written terms, or according to any extension agreement on record on July 1, 1915, is declared to have ceased by limitation unless the holder of the indebtedness secured thereby and the then owner of the real estate within 5 years after July 1, 1915, files in the office of the recorder where the mortgage or trust deed in the nature of a mortgage is recorded, an extension agreement showing the time for which the payment of the indebtedness is extended, the time when the indebtedness will become due by the terms of the extension agreement and the amount remaining unpaid on the indebtedness, then the mortgage or trust deed in the nature of a mortgage shall continue to be a lien upon the real estate described therein for a period of 10 years from the time the indebtedness will be due as shown by the extension agreement and no longer, unless some further extension agreement is filed of record. Such extension agreements shall be acknowledged and recorded in the same manner as mortgages and trust deeds in the nature of a mortgage are required by law to be acknowledged and recorded.
(Source: P.A. 82-280.)

(735 ILCS 5/13-118) (from Ch. 110, par. 13-118)
Sec. 13-118. Forty year limitation on claims to real estate. No action based upon any claim arising or existing more than 40 years before the commencement of such action shall be maintained in any court to recover any real estate in this State or to recover or establish any interest therein or claim thereto, against the holder of the record title to such real estate when such holder of the record title and his or her grantors immediate or remote are shown by the record to have held chain of title to such real estate for at least 40 years before the action is commenced, unless such claimant, by himself or herself, or by his or her attorney or agent, or if he or she is a minor or under legal disability, by his or her guardian, trustee, either parent, or any other person acting in his or her behalf shall within 40 years after the claim upon which such action is based arises, file in the office of the recorder of the county wherein such real estate is situated, a verified statement definitely describing the real estate involved, the nature and extent of the right or interest claimed, and stating the facts upon which the same is based. However, the holder of the record title to such real estate shall not be entitled to the protection of Sections 13-118 through 13-121 of this Act if the real estate is in the adverse possession of another.
For purposes of this Section an unborn or unascertained person may be a claimant and a verified statement may be filed on his or her behalf as provided in this Section.
For the purposes of Sections 13-118 through 13-121 of this Act, any person who holds title to real estate by will or descent from any person who held the title of record to such real estate at the date of his or her death or who holds title by judgment or order of any court, or by deed issued pursuant thereto, i. e., by trustee's, trustee's in bankruptcy, conservator's, guardian's, executor's, administrator's, receiver's, assignee's, master's in chancery, or sheriff's deed shall be deemed to hold chain of title the same as though holding by direct conveyance.
(Source: P.A. 83-358.)

(735 ILCS 5/13-119) (from Ch. 110, par. 13-119)
Sec. 13-119. Claim index. All claims filed in the office of the recorder as provided in Section 13-118 of this Act shall be recorded and indexed in the manner provided by law. In counties where the recorder is not required to keep a tract index, he or she shall index such claims in an index labelled "Claimant's Book". Such book shall be indexed under the name of the person filing the claim and under the name of the person against whom the claim is filed, if such person is named in the claim, followed in each instance by the document number of such claim (or the book and page wherein the same is recorded) and a description of the real estate involved.
(Source: P.A. 83-358.)

(735 ILCS 5/13-120) (from Ch. 110, par. 13-120)
Sec. 13-120. Limitation on sections. Sections 13-118 through 13-121 of this Act shall not be applied:
1. to bar any lessor or his or her successor as reversioner of his or her right to possession on the expiration of any lease or any lessee or his or her successor of his or her rights in and to any lease; or
2. to bar or extinguish any interest created or held for any public utility purpose; or
3. to bar or extinguish any easement or interest in the nature of an easement, or any rights granted, reserved or excepted by any instrument creating such easement or interest, the existence of which such easement or interest either is apparent from or can be proved by physical evidences of its use, whether or not such physical evidences of its use are visible from the surface; or
4. to bar or extinguish any separate mineral estate or any rights, immunities and interests appurtenant or relating thereto; or
5. to bar any interest of a mortgagee or interest in the nature of that of a mortgagee where the due date of the mortgage is stated on the face, or ascertainable from the written terms thereof and is not barred by Section 13-116 of this Act.
6. to validate any encroachment on any street, highway or public waters.
Nothing contained in Sections 13-118 through 13-121 of this Act shall be construed to extend the period for the beginning of any action or the doing of any other required act under any statutes of limitation nor to affect the operation of any statutes or case law governing the recording or the failure to record any instruments affecting land.
No statement recorded or action filed pursuant to the provisions of Sections 13-118 through 13-121 of this Act shall affect real estate registered under "An Act concerning land titles" approved May 1, 1897, as amended; and real estate heretofore or hereafter registered under "An Act concerning land titles" shall be subject to the terms thereof and all subsequent amendments thereto.
Sections 13-118 through 13-121 of this Act shall not be deemed to affect any right, title or interest of the United States unless the Congress shall assent to its operation in that behalf.
(Source: P.A. 82-280.)

(735 ILCS 5/13-121) (from Ch. 110, par. 13-121)
Sec. 13-121. Construction. Sections 13-118 through 13-121 of this Act shall be liberally construed to effect the legislative purpose of simplifying and facilitating land title transactions by allowing persons to rely on a record chain of title as described in Section 13-118 of this Act, subject to such limitations as appear in Section 13-120 of this Act. The claims extinguished by Sections 13-118 through 13-121 of this Act include any and all interests of any nature whatsoever, however denominated, whether vested or contingent, whether present or future, whether such claims are asserted by a person sui juris or under disability or might be asserted by a person not yet in being, whether such person be within or without the State, and whether such person be natural or corporate, or private or governmental.
Except as otherwise provided in Sections 13-118 through 13-121 of this Act, the rule that the State of Illinois is not bound by acts of limitations shall not apply to Sections 13-118 through 13-121 of this Act, and these Sections shall serve to bar any right, title, interest or lien in land which the State of Illinois or any department, commission or political subdivision thereof would otherwise have.
(Source: P.A. 82-280.)

(735 ILCS 5/13-122) (from Ch. 110, par. 13-122)
Sec. 13-122. Posting of notice that right of access is by permission and subject to control of owner. No use of any land by any person or by the public generally, no matter how long continued, shall ever ripen into an easement by prescription, or be deemed to be an implied dedication, or be deemed to give rise to any other right, customary or otherwise, to be on, or to engage in activities on, such land, if the owner of such property for a continuous period posts at each entrance to the property or at intervals of not more than 200 feet along the boundary a sign reading substantially as follows: "Right of access by permission, and subject to control of owner".
If the entrances or boundaries of the property sought to be protected are paved, the sign referred to in this Section may be embedded in the pavement, provided that the inscription is legible and in letters at least as large as 24 point type.
The procedure provided in this Section does not constitute the exclusive method of preventing the use of land from creating an easement by prescription, an implied dedication or any other right to be on or to engage in activities on the land, but is in addition to any other methods now or hereafter provided by law. This Section shall not be applied retroactively to events which took place before October 1, 1975.
(Source: P.A. 82-280.)

(735 ILCS 5/Art. XIII Pt. 2 heading)

(735 ILCS 5/13-201) (from Ch. 110, par. 13-201)
Sec. 13-201. Defamation - Privacy. Actions for slander, libel or for publication of matter violating the right of privacy, shall be commenced within one year next after the cause of action accrued.
(Source: P.A. 82-280.)

(735 ILCS 5/13-202) (from Ch. 110, par. 13-202)
Sec. 13-202. Personal injury - Penalty. Actions for damages for an injury to the person, or for false imprisonment, or malicious prosecution, or for a statutory penalty, or for abduction, or for seduction, or for criminal conversation that may proceed pursuant to subsection (a) of Section 7.1 of the Criminal Conversation Abolition Act, except damages resulting from first degree murder or the commission of a Class X felony and the perpetrator thereof is convicted of such crime, shall be commenced within 2 years next after the cause of action accrued but such an action against a defendant arising from a crime committed by the defendant in whose name an escrow account was established under the "Criminal Victims' Escrow Account Act" shall be commenced within 2 years after the establishment of such account. If the compelling of a confession or information by imminent bodily harm or threat of imminent bodily harm results in whole or in part in a criminal prosecution of the plaintiff, the 2-year period set out in this Section shall be tolled during the time in which the plaintiff is incarcerated, or until criminal prosecution has been finally adjudicated in favor of the above referred plaintiff, whichever is later. However, this provision relating to the compelling of a confession or information shall not apply to units of local government subject to the Local Governmental and Governmental Employees Tort Immunity Act.
(Source: P.A. 99-90, eff. 1-1-16.)

(735 ILCS 5/13-202.1) (from Ch. 110, par. 13-202.1)
Sec. 13-202.1. No limitations on certain actions - Duties of Department of Corrections and State's Attorneys.
(a) Notwithstanding any other provision of law, any action for damages against a person, however the action may be designated, may be brought at any time if --
(1) the action is based upon conduct of a person

which constituted the commission of first degree murder, a Class X felony, or a Class 1 felony as these terms are utilized at the time of filing of the action; and

(2) the person was convicted of the first degree

murder, Class X felony, or Class 1 felony.

(b) The provisions of this Section are fully applicable to convictions based upon defendant's accountability under Section 5-2 of the Criminal Code of 1961 or the Criminal Code of 2012.
(c) Paragraphs (a) and (b) above shall apply to any cause of action regardless of the date on which the defendant's conduct is alleged to have occurred or of the date of any conviction resulting therefrom. In addition, this Section shall be applied retroactively and shall revive causes of actions which otherwise may have been barred under limitations provisions in effect prior to the enactment and/or effect of P.A. 84-1450.
(d) Whenever there is any settlement, verdict or judgment in excess of $500 in any court against the Department of Corrections or any past or present employee or official in favor of any person for damages incurred while the person was committed to the Department of Corrections, the Department within 14 days of the settlement, verdict or judgment shall notify the State's Attorney of the county from which the person was committed to the Department. The State's Attorney shall in turn within 14 days after receipt of the notice send the same notice to the person or persons who were the victim or victims of the crime for which the offender was committed, at their last known address, along with the information that the victim or victims should contact a private attorney to advise them of their rights under the law.
(e) Whenever there is any settlement, verdict or judgment in excess of $500 in any court against any county or county sheriff or any past or present employee or official in favor of any person for damages incurred while the person was incarcerated in any county jail, the county or county sheriff, within 14 days of the settlement, verdict or judgment shall notify the State's Attorney of the county from which the person was incarcerated in the county jail. The State's Attorney shall within 14 days of receipt of the notice send the same notice to the person or persons who were the victim or victims of the crime for which the offender was committed, at their last known address, along with the information that the victim or victims should contact a private attorney to advise them of their rights under the law.
(f) No civil action may be brought by anyone against the Department of Corrections, a State's Attorney, a County, a county sheriff, or any past or present employee or agent thereof for any alleged violation by any such entity or person of the notification requirements imposed by paragraph (d) or (e).
(Source: P.A. 97-1150, eff. 1-25-13.)

(735 ILCS 5/13-202.2) (from Ch. 110, par. 13-202.2)
Sec. 13-202.2. Childhood sexual abuse.
(a) In this Section:
"Childhood sexual abuse" means an act of sexual abuse that occurs when the person abused is under 18 years of age.
"Sexual abuse" includes but is not limited to sexual conduct and sexual penetration as defined in Section 11-0.1 of the Criminal Code of 2012.
(b) Notwithstanding any other provision of law, an action for damages for personal injury based on childhood sexual abuse must be commenced within 20 years of the date the limitation period begins to run under subsection (d) or within 20 years of the date the person abused discovers or through the use of reasonable diligence should discover both (i) that the act of childhood sexual abuse occurred and (ii) that the injury was caused by the childhood sexual abuse. The fact that the person abused discovers or through the use of reasonable diligence should discover that the act of childhood sexual abuse occurred is not, by itself, sufficient to start the discovery period under this subsection (b). Knowledge of the abuse does not constitute discovery of the injury or the causal relationship between any later-discovered injury and the abuse.
(c) If the injury is caused by 2 or more acts of childhood sexual abuse that are part of a continuing series of acts of childhood sexual abuse by the same abuser, then the discovery period under subsection (b) shall be computed from the date the person abused discovers or through the use of reasonable diligence should discover both (i) that the last act of childhood sexual abuse in the continuing series occurred and (ii) that the injury was caused by any act of childhood sexual abuse in the continuing series. The fact that the person abused discovers or through the use of reasonable diligence should discover that the last act of childhood sexual abuse in the continuing series occurred is not, by itself, sufficient to start the discovery period under subsection (b). Knowledge of the abuse does not constitute discovery of the injury or the causal relationship between any later-discovered injury and the abuse.
(d) The limitation periods under subsection (b) do not begin to run before the person abused attains the age of 18 years; and, if at the time the person abused attains the age of 18 years he or she is under other legal disability, the limitation periods under subsection (b) do not begin to run until the removal of the disability.
(d-1) The limitation periods in subsection (b) do not run during a time period when the person abused is subject to threats, intimidation, manipulation, or fraud perpetrated by the abuser or by any person acting in the interest of the abuser.
(e) This Section applies to actions pending on the effective date of this amendatory Act of 1990 as well as to actions commenced on or after that date. The changes made by this amendatory Act of 1993 shall apply only to actions commenced on or after the effective date of this amendatory Act of 1993. The changes made by this amendatory Act of the 93rd General Assembly apply to actions pending on the effective date of this amendatory Act of the 93rd General Assembly as well as actions commenced on or after that date. The changes made by this amendatory Act of the 96th General Assembly apply to actions commenced on or after the effective date of this amendatory Act of the 96th General Assembly if the action would not have been time barred under any statute of limitations or statute of repose prior to the effective date of this amendatory Act of the 96th General Assembly.
(f) Notwithstanding any other provision of law, an action for damages based on childhood sexual abuse may be commenced at any time; provided, however, that the changes made by this amendatory Act of the 98th General Assembly apply to actions commenced on or after the effective date of this amendatory Act of the 98th General Assembly if the action would not have been time barred under any statute of limitations or statute of repose prior to the effective date of this amendatory Act of the 98th General Assembly.
(Source: P.A. 97-1150, eff. 1-25-13; 98-276, eff. 1-1-14.)

(735 ILCS 5/13-202.3)
Sec. 13-202.3. For an action arising out of an injury caused by "sexual conduct" or "sexual penetration" as defined in Section 11-0.1 of the Criminal Code of 2012, the limitation period in Section 13-202 does not run during a time period when the person injured is subject to threats, intimidation, manipulation, or fraud perpetrated by the perpetrator or by a person the perpetrator knew or should have known was acting in the interest of the perpetrator. This Section applies to causes of action arising on or after the effective date of this amendatory Act of the 95th General Assembly or to causes of action for which the limitation period has not yet expired.
(Source: P.A. 96-1551, eff. 7-1-11; 97-1150, eff. 1-25-13.)

(735 ILCS 5/13-203) (from Ch. 110, par. 13-203)
Sec. 13-203. Loss of consortium - Injury to person. Actions for damages for loss of consortium or other actions, including actions for the medical expenses of minors or persons under legal disability, deriving from injury to the person of another, except damages resulting from first degree murder or the commission of a Class X felony, shall be commenced within the same period of time as actions for damages for injury to such other person. Where the time in which the cause of action of the injured person whose injuries give rise to the cause of action brought under this Section is tolled or otherwise extended by any other Section of this Act, including Sections 13-211, 13-212 and 13-215, the time in which the cause of action must be brought under this Section is also tolled or extended to coincide with the period of time in which the injured person must commence his or her cause of action.
(Source: P.A. 88-22.)

(735 ILCS 5/13-203.1) (from Ch. 110, par. 13-203.1)
Sec. 13-203.1. Loss of means of support or parental relationships. Actions for damages for loss of means of support or loss of parental or in loco parentis relationships sustained by a minor resulting from an injury described in Section 13-214.1 may be commenced no later than 10 years after the person who inflicted such injury has completed his sentence therefor.
(Source: P.A. 84-1043.)

(735 ILCS 5/13-204) (from Ch. 110, par. 13-204)
Sec. 13-204. Contribution and indemnity.
(a) In instances where no underlying action seeking recovery for injury to or death of a person or injury or damage to property has been filed by a claimant, no action for contribution or indemnity may be commenced with respect to any payment made to that claimant more than 2 years after the party seeking contribution or indemnity has made the payment in discharge of his or her liability to the claimant.
(b) In instances where an underlying action has been filed by a claimant, no action for contribution or indemnity may be commenced more than 2 years after the party seeking contribution or indemnity has been served with process in the underlying action or more than 2 years from the time the party, or his or her privy, knew or should reasonably have known of an act or omission giving rise to the action for contribution or indemnity, whichever period expires later.
(c) The applicable limitations period contained in subsection (a) or (b) shall apply to all actions for contribution or indemnity and shall preempt, as to contribution and indemnity actions only, all other statutes of limitation or repose, but only to the extent that the claimant in an underlying action could have timely sued the party from whom contribution or indemnity is sought at the time such claimant filed the underlying action, or in instances where no underlying action has been filed, the payment in discharge of the obligation of the party seeking contribution or indemnity is made before any such underlying action would have been barred by lapse of time.
(d) The provisions of this Section, as amended by Public Act 88-538, shall be applied retroactively when substantively applicable, including all pending actions without regard to when the cause of action accrued; provided, however, that this amendatory Act of 1994 shall not operate to affect statutory limitations or repose rights of any party which have fully vested prior to its effective date.
(e) The provisions of this Section shall not apply to any action for damages in which contribution or indemnification is sought from a party who is alleged to have been negligent and whose negligence has been alleged to have resulted in injuries or death by reason of medical or other healing art malpractice.
(Source: P.A. 88-538; 89-626, eff. 8-9-96.)

(735 ILCS 5/13-205) (from Ch. 110, par. 13-205)
Sec. 13-205. Five year limitation. Except as provided in Section 2-725 of the "Uniform Commercial Code", approved July 31, 1961, as amended, and Section 11-13 of "The Illinois Public Aid Code", approved April 11, 1967, as amended, actions on unwritten contracts, expressed or implied, or on awards of arbitration, or to recover damages for an injury done to property, real or personal, or to recover the possession of personal property or damages for the detention or conversion thereof, and all civil actions not otherwise provided for, shall be commenced within 5 years next after the cause of action accrued.
(Source: P.A. 82-280.)

(735 ILCS 5/13-206) (from Ch. 110, par. 13-206)
Sec. 13-206. Ten year limitation. Except as provided in Section 2-725 of the "Uniform Commercial Code", actions on bonds, promissory notes, bills of exchange, written leases, written contracts, or other evidences of indebtedness in writing and actions brought under the Illinois Wage Payment and Collection Act shall be commenced within 10 years next after the cause of action accrued; but if any payment or new promise to pay has been made, in writing, on any bond, note, bill, lease, contract, or other written evidence of indebtedness, within or after the period of 10 years, then an action may be commenced thereon at any time within 10 years after the time of such payment or promise to pay. For purposes of this Section, with regard to promissory notes dated on or after the effective date of this amendatory Act of 1997, a cause of action on a promissory note payable at a definite date accrues on the due date or date stated in the promissory note or the date upon which the promissory note is accelerated. With respect to a demand promissory note dated on or after the effective date of this amendatory Act of 1997, if a demand for payment is made to the maker of the demand promissory note, an action to enforce the obligation of a party to pay the demand promissory note must be commenced within 10 years after the demand. An action to enforce a demand promissory note is barred if neither principal nor interest on the demand promissory note has been paid for a continuous period of 10 years and no demand for payment has been made to the maker during that period.
(Source: P.A. 95-209, eff. 8-16-07.)

(735 ILCS 5/13-207) (from Ch. 110, par. 13-207)
Sec. 13-207. Counterclaim or set-off. A defendant may plead a set-off or counterclaim barred by the statute of limitation, while held and owned by him or her, to any action, the cause of which was owned by the plaintiff or person under whom he or she claims, before such set-off or counterclaim was so barred, and not otherwise. This section shall not affect the right of a bona fide assignee of a negotiable instrument assigned before due.
(Source: P.A. 83-707.)

(735 ILCS 5/13-208) (from Ch. 110, par. 13-208)
Sec. 13-208. Absence from State. (a) If, when the cause of action accrues against a person, he or she is out of the state, the action may be commenced within the times herein limited, after his or her coming into or return to the state; and if, after the cause of action accrues, he or she departs from and resides out of the state, the time of his or her absence is no part of the time limited for the commencement of the action.
(b) For purposes of subsection (a) of this Section no person shall be considered to be out of the State or to have departed from the State or to reside outside of the State during any period when he or she is subject to the jurisdiction of the courts of this State with respect to that cause of action pursuant to Sections 2-208 and 2-209 of this Act, Section 10-301 of "The Illinois Vehicle Code", Section 5.25 of the "Business Corporation Act of 1983", or any other statute authorizing service of process which would subject that person to the jurisdiction of the courts of this State. If a person files an action in a court of this State and attempts to secure service of process upon a defendant pursuant to a statute referred to in the preceding sentence, but does not obtain service of process upon such defendant, such defendant shall not be considered to be subject to the jurisdiction of the courts of this State at the time such action was filed, for purposes of the preceding sentence of this section. This subsection (b) of Section 13-208 of this Act shall apply only to actions commenced after October 1, 1973.
(Source: P.A. 83-1362.)

(735 ILCS 5/13-209) (from Ch. 110, par. 13-209)
Sec. 13-209. Death of party.
(a) If a person entitled to bring an action dies before the expiration of the time limited for the commencement thereof, and the cause of action survives:
(1) an action may be commenced by his or her

representative before the expiration of that time, or within one year from his or her death whichever date is the later;

(2) if no petition for letters of office for the

decedent's estate has been filed, the court may appoint a special representative for the deceased for the purpose of prosecuting the action. The appointment shall be on verified motion of any party who appears entitled to participate in the deceased's estate, reciting the names and last known addresses of all known heirs and the legatees and executor named in any will that has been filed. The court's determination that a person appears entitled to participate in the deceased's estate shall be solely for purposes of this Section and not determinative of rights in final disposition. Within 90 days after appointment, the special representative shall notify the heirs and legatees of the following information by mail: that an appointment has been made, the court in which the case was filed, the caption of the case, and a description of the nature of the case. The special representative shall publish notice to unknown heirs and legatees as provided in the Probate Act of 1975. If a will is filed within 90 days after the appointment of the special representative, the same notice shall be given to any additional executors and legatees named in the will. At any time that an estate is opened with a representative other than the special representative, the court may upon motion substitute the representative for the special representative. In this case, the court shall allow disbursements and fees of the special representative and his or her attorney as a claim against any proceeds received. The proceeds of any judgment or settlement shall be distributed under the provisions of the Probate Act of 1975.

(b) If a person against whom an action may be brought dies before the expiration of the time limited for the commencement thereof, and the cause of action survives, and is not otherwise barred:
(1) an action may be commenced against his or her

personal representative after the expiration of the time limited for the commencement of the action, and within 6 months after the person's death;

(2) if no petition has been filed for letters of

office for the deceased's estate, the court, upon the motion of a person entitled to bring an action and after the notice to the party's heirs or legatees as the court directs and without opening an estate, may appoint a special representative for the deceased party for the purposes of defending the action. If a party elects to have a special representative appointed under this paragraph (2), the recovery shall be limited to the proceeds of any liability insurance protecting the estate and shall not bar the estate from enforcing any claims that might have been available to it as counterclaims.

(c) If a party commences an action against a deceased person whose death is unknown to the party before the expiration of the time limited for the commencement thereof, and the cause of action survives, and is not otherwise barred, the action may be commenced against the deceased person's personal representative if all of the following terms and conditions are met:
(1) After learning of the death, the party proceeds

with reasonable diligence to move the court for leave to file an amended complaint, substituting the personal representative as defendant.

(2) The party proceeds with reasonable diligence to

serve process upon the personal representative.

(3) If process is served more than 6 months after the

issuance of letters of office, liability of the estate is limited as to recovery to the extent the estate is protected by liability insurance.

(4) In no event can a party commence an action under

this subsection (c) unless a personal representative is appointed and an amended complaint is filed within 2 years of the time limited for the commencement of the original action.

(Source: P.A. 90-111, eff. 7-14-97.)

(735 ILCS 5/13-210) (from Ch. 110, par. 13-210)
Sec. 13-210. Foreign limitation. When a cause of action has arisen in a state or territory out of this State, or in a foreign country, and, by the laws thereof, an action thereon cannot be maintained by reason of the lapse of time, an action thereon shall not be maintained in this State.
(Source: P.A. 83-707.)

(735 ILCS 5/13-211) (from Ch. 110, par. 13-211)
Sec. 13-211. Minors and persons under legal disability.
(a) If the person entitled to bring an action, specified in Sections 13-201 through 13-210 of this Code, at the time the cause of action accrued, is under the age of 18 years or is under a legal disability, then he or she may bring the action within 2 years after the person attains the age of 18 years, or the disability is removed.
(b) If the person entitled to bring an action specified under Sections 13-201 through 13-210 of this Code is not under a legal disability at the time the cause of action accrues, but becomes under a legal disability before the period of limitations otherwise runs, the period of limitations is stayed until the disability is removed. This subsection (b) does not invalidate any statute of repose provisions contained in Sections 13-201, 13-202, 13-202.1, 13-202.2, 13-202.3, 13-203, 13-203.1, 13-204, 13-207, 13-208, 13-209, and 13-210 of this Code. In no event shall the period of limitations for a cause of action under Section 13-205 or 13-206 of this Code be stayed in excess of 10 years from the date of the adjudication of legal disability. This subsection (b) applies to actions commenced or pending on or after the effective date of this amendatory Act of the 98th General Assembly.
(Source: P.A. 98-1077, eff. 1-1-15.)

(735 ILCS 5/13-212) (from Ch. 110, par. 13-212)
Sec. 13-212. Physician or hospital.
(a) Except as provided in Section 13-215 of this Act, no action for damages for injury or death against any physician, dentist, registered nurse or hospital duly licensed under the laws of this State, whether based upon tort, or breach of contract, or otherwise, arising out of patient care shall be brought more than 2 years after the date on which the claimant knew, or through the use of reasonable diligence should have known, or received notice in writing of the existence of the injury or death for which damages are sought in the action, whichever of such date occurs first, but in no event shall such action be brought more than 4 years after the date on which occurred the act or omission or occurrence alleged in such action to have been the cause of such injury or death.
(b) Except as provided in Section 13-215 of this Act, no action for damages for injury or death against any physician, dentist, registered nurse or hospital duly licensed under the laws of this State, whether based upon tort, or breach of contract, or otherwise, arising out of patient care shall be brought more than 8 years after the date on which occurred the act or omission or occurrence alleged in such action to have been the cause of such injury or death where the person entitled to bring the action was, at the time the cause of action accrued, under the age of 18 years; provided, however, that in no event may the cause of action be brought after the person's 22nd birthday. If the person was under the age of 18 years when the cause of action accrued and, as a result of this amendatory Act of 1987, the action is either barred or there remains less than 3 years to bring such action, then he or she may bring the action within 3 years of July 20, 1987.
(c) If the person entitled to bring an action described in this Section is, at the time the cause of action accrued, under a legal disability other than being under the age of 18 years, then the period of limitations does not begin to run until the disability is removed.
(d) If the person entitled to bring an action described in this Section is not under a legal disability at the time the cause of action accrues, but becomes under a legal disability before the period of limitations otherwise runs, the period of limitations is stayed until the disability is removed. This subsection (d) does not invalidate any statute of repose provisions contained in this Section. This subsection (d) applies to actions commenced or pending on or after the effective date of this amendatory Act of the 98th General Assembly.
(Source: P.A. 98-1077, eff. 1-1-15.)

(735 ILCS 5/13-213) (from Ch. 110, par. 13-213)
(Text of Section WITH the changes made by P.A. 89-7, which has been held unconstitutional)
Sec. 13-213. Product liability; statute of repose.
(a) As used in this Section, the term:
(1) "Alteration, modification or change" or "altered,

modified, or changed" means an alteration, modification or change that was made in the original makeup characteristics, function or design of a product or in the original recommendations, instructions and warnings given with respect to a product including the failure properly to maintain and care for a product.

(2) "Product" means any tangible object or goods

distributed in commerce, including any service provided in connection with the product. Where the term "product unit" is used, it refers to a single item or unit of a product.

(3) "Product liability action" means any action based

on any theory or doctrine brought against the seller of a product on account of personal injury, (including illness, disease, disability and death) or property, economic or other damage allegedly caused by or resulting from the manufacture, construction, preparation, assembly, installation, testing, makeup, characteristics, functions, design, formula, plan, recommendation, specification, prescription, advertising, sale, marketing, packaging, labeling, repair, maintenance or disposal of, or warning or instruction regarding any product. This definition excludes actions brought by State or federal regulatory agencies pursuant to statute.

(4) "Seller" means one who, in the course of a

business conducted for the purpose, sells, distributes, leases, assembles, installs, produces, manufactures, fabricates, prepares, constructs, packages, labels, markets, repairs, maintains, or otherwise is involved in placing a product in the stream of commerce.

(b) Subject to the provisions of subsections (c) and (d) no product liability action based on any theory or doctrine shall be commenced except within the applicable limitations period and, in any event, within 12 years from the date of first sale, lease or delivery of possession by a seller or 10 years from the date of first sale, lease or delivery of possession to its initial user, consumer, or other non-seller, whichever period expires earlier, of any product unit that is claimed to have injured or damaged the plaintiff, unless the defendant expressly has warranted or promised the product for a longer period and the action is brought within that period.
(c) No product liability action based on any theory or doctrine to recover for injury or damage claimed to have resulted from an alteration, modification or change of the product unit subsequent to the date of first sale, lease or delivery of possession of the product unit to its initial user, consumer or other non-seller shall be limited or barred by subsection (b) hereof if:
(1) the action is brought against a seller making,

authorizing, or furnishing materials for the accomplishment of such alteration, modification or change (or against a seller furnishing specifications or instructions for the accomplishment of such alteration, modification or change when the injury is claimed to have resulted from failure to provide adequate specifications or instructions), and

(2) the action commenced within the applicable

limitation period and, in any event, within 10 years from the date such alteration, modification or change was made, unless defendant expressly has warranted or promised the product for a longer period and the action is brought within that period, and

(3) when the injury or damage is claimed to have

resulted from an alteration, modification or change of a product unit, there is proof that such alteration, modification or change had the effect of introducing into the use of the product unit, by reason of defective materials or workmanship, a hazard not existing prior to such alteration, modification or change.

(d) Notwithstanding the provisions of subsection (b) and paragraph (2) of subsection (c) if the injury complained of occurs within any of the periods provided by subsection (b) and paragraph (2) of subsection (c), the plaintiff may bring an action within 2 years after the date on which the claimant knew, or through the use of reasonable diligence should have known, of the existence of the personal injury, death or property damage, but in no event shall such action be brought more than 8 years after the date on which such personal injury, death or property damage occurred. In any such case, if the person entitled to bring the action was, at the time the personal injury, death or property damage occurred, under the age of 18 years, or under a legal disability, then the period of limitations does not begin to run until the person attains the age of 18 years, or the disability is removed.
(e) Replacement of a component part of a product unit with a substitute part having the same formula or design as the original part shall not be deemed a sale, lease or delivery of possession or an alteration, modification or change for the purpose of permitting commencement of a product liability action based on any theory or doctrine to recover for injury or damage claimed to have resulted from the formula or design of such product unit or of the substitute part when such action would otherwise be barred according to the provisions of subsection (b) of this Section.
(f) Nothing in this Section shall be construed to create a cause of action or to affect the right of any person to seek and obtain indemnity or contribution.
(g) The provisions of this Section 13-213 of this Act apply to any cause of action accruing on or after January 1, 1979, involving any product which was in or entered the stream of commerce prior to, on, or after January 1, 1979.
(h) This amendatory Act of 1995 applies to causes of action accruing on or after its effective date.
(Source: P.A. 89-7, eff. 3-9-95.)

(Text of Section WITHOUT the changes made by P.A. 89-7, which has been held unconstitutional)
Sec. 13-213. Product liability.
(a) As used in this Section, the term:
(1) "Alteration, modification or change" or "altered,

modified, or changed" means an alteration, modification or change that was made in the original makeup characteristics, function or design of a product or in the original recommendations, instructions and warnings given with respect to a product including the failure properly to maintain and care for a product.

(2) "Product" means any tangible object or goods

distributed in commerce, including any service provided in connection with the product. Where the term "product unit" is used, it refers to a single item or unit of a product.

(3) "Product liability action" means any action based

on the doctrine of strict liability in tort brought against the seller of a product on account of personal injury, (including illness, disease, disability and death) or property, economic or other damage allegedly caused by or resulting from the manufacture, construction, preparation, assembly, installation, testing, makeup, characteristics, functions, design, formula, plan, recommendation, specification, prescription, advertising, sale, marketing, packaging, labeling, repair, maintenance or disposal of, or warning or instruction regarding any product. This definition excludes actions brought by State or federal regulatory agencies pursuant to statute.

(4) "Seller" means one who, in the course of a

business conducted for the purpose, sells, distributes, leases, assembles, installs, produces, manufactures, fabricates, prepares, constructs, packages, labels, markets, repairs, maintains, or otherwise is involved in placing a product in the stream of commerce.

(b) Subject to the provisions of subsections (c) and (d) no product liability action based on the doctrine of strict liability in tort shall be commenced except within the applicable limitations period and, in any event, within 12 years from the date of first sale, lease or delivery of possession by a seller or 10 years from the date of first sale, lease or delivery of possession to its initial user, consumer, or other non-seller, whichever period expires earlier, of any product unit that is claimed to have injured or damaged the plaintiff, unless the defendant expressly has warranted or promised the product for a longer period and the action is brought within that period.
(c) No product liability action based on the doctrine of strict liability in tort to recover for injury or damage claimed to have resulted from an alteration, modification or change of the product unit subsequent to the date of first sale, lease or delivery of possession of the product unit to its initial user, consumer or other non-seller shall be limited or barred by subsection (b) hereof if:
(1) the action is brought against a seller making,

authorizing, or furnishing materials for the accomplishment of such alteration, modification or change (or against a seller furnishing specifications or instructions for the accomplishment of such alteration, modification or change when the injury is claimed to have resulted from failure to provide adequate specifications or instructions), and

(2) the action commenced within the applicable

limitation period and, in any event, within 10 years from the date such alteration, modification or change was made, unless defendant expressly has warranted or promised the product for a longer period and the action is brought within that period, and

(3) when the injury or damage is claimed to have

resulted from an alteration, modification or change of a product unit, there is proof that such alteration, modification or change had the effect of introducing into the use of the product unit, by reason of defective materials or workmanship, a hazard not existing prior to such alteration, modification or change.

(d) Notwithstanding the provisions of subsection (b) and paragraph (2) of subsection (c) if the injury complained of occurs within any of the periods provided by subsection (b) and paragraph (2) of subsection (c), the plaintiff may bring an action within 2 years after the date on which the claimant knew, or through the use of reasonable diligence should have known, of the existence of the personal injury, death or property damage, but in no event shall such action be brought more than 8 years after the date on which such personal injury, death or property damage occurred. In any such case, if the person entitled to bring the action was, at the time the personal injury, death or property damage occurred, under the age of 18 years, or under a legal disability, then the period of limitations does not begin to run until the person attains the age of 18 years, or the disability is removed.
(e) Replacement of a component part of a product unit with a substitute part having the same formula or design as the original part shall not be deemed a sale, lease or delivery of possession or an alteration, modification or change for the purpose of permitting commencement of a product liability action based on the doctrine of strict liability in tort to recover for injury or damage claimed to have resulted from the formula or design of such product unit or of the substitute part when such action would otherwise be barred according to the provisions of subsection (b) of this Section.
(f) Nothing in this Section shall be construed to create a cause of action or to affect the right of any person to seek and obtain indemnity or contribution.
(g) The provisions of this Section 13-213 of this Act apply to any cause of action accruing on or after January 1, 1979, involving any product which was in or entered the stream of commerce prior to, on, or after January 1, 1979.
(Source: P.A. 85-907; 86-1329.)

(735 ILCS 5/13-214) (from Ch. 110, par. 13-214)
Sec. 13-214. Construction; design management and supervision. As used in this Section, "person" means any individual, any business or legal entity, or any body politic.
(a) Actions based upon tort, contract or otherwise against any person for an act or omission of such person in the design, planning, supervision, observation or management of construction, or construction of an improvement to real property shall be commenced within 4 years from the time the person bringing an action, or his or her privity, knew or should reasonably have known of such act or omission. Notwithstanding any other provision of law, contract actions against a surety on a payment or performance bond shall be commenced, if at all, within the same time limitation applicable to the bond principal.
(b) No action based upon tort, contract or otherwise may be brought against any person for an act or omission of such person in the design, planning, supervision, observation or management of construction, or construction of an improvement to real property after 10 years have elapsed from the time of such act or omission. However, any person who discovers such act or omission prior to expiration of 10 years from the time of such act or omission shall in no event have less than 4 years to bring an action as provided in subsection (a) of this Section. Notwithstanding any other provision of law, contract actions against a surety on a payment or performance bond shall be commenced, if at all, within the same time limitation applicable to the bond principal.
(c) If a person otherwise entitled to bring an action could not have brought such action within the limitation periods herein solely because such person was under the age of 18 years, or a person with a developmental disability or a person with mental illness, then the limitation periods herein shall not begin to run until the person attains the age of 18 years, or the disability is removed.
(d) Subsection (b) shall not prohibit any action against a defendant who has expressly warranted or promised the improvement to real property for a longer period from being brought within that period.
(e) The limitations of this Section shall not apply to causes of action arising out of fraudulent misrepresentations or to fraudulent concealment of causes of action.
(f) Subsection (b) does not apply to an action that is based on personal injury, disability, disease, or death resulting from the discharge into the environment of asbestos.
(Source: P.A. 100-201, eff. 8-18-17.)

(735 ILCS 5/13-214.1) (from Ch. 110, par. 13-214.1)
Sec. 13-214.1. Action for damages involving criminal acts. Actions for damages for an injury described in Section 13-202 or Section 13-203 arising out of first degree murder or the commission of a Class X felony by the person against whom the action is brought may be commenced no later than 10 years after the person who inflicted such injury has completed his or her sentence therefor.
(Source: P.A. 85-293.)

(735 ILCS 5/13-214.2) (from Ch. 110, par. 13-214.2)
Sec. 13-214.2. (a) Actions based upon tort, contract or otherwise against any person, partnership or corporation registered pursuant to the Illinois Public Accounting Act, as amended, or any of its employees, partners, members, officers or shareholders, for an act or omission in the performance of professional services shall be commenced within 2 years from the time the person bringing an action knew or should reasonably have known of such act or omission.
(b) In no event shall such action be brought more than 5 years after the date on which occurred the act or omission alleged in such action to have been the cause of the injury to the person bringing such action against a public accountant. Provided, however, that in the event that an income tax assessment is made or criminal prosecution is brought against a person, that person may bring an action against the public accountant who prepared the tax return within two years from the date of the assessment or conclusion of the prosecution.
(c) If a person entitled to bring the action is, at the time the cause of action accrues, under the age of 18, or under a legal disability, the period of limitations shall not begin to run until the disability is removed.
(d) This Section shall apply to all causes of action which accrue on or after its effective date.
(Source: P.A. 85-655; 86-1329.)

(735 ILCS 5/13-214.3) (from Ch. 110, par. 13-214.3)
Sec. 13-214.3. Attorneys.
(a) In this Section: "attorney" includes (i) an individual attorney, together with his or her employees who are attorneys, (ii) a professional partnership of attorneys, together with its employees, partners, and members who are attorneys, and (iii) a professional service corporation of attorneys, together with its employees, officers, and shareholders who are attorneys; and "non-attorney employee" means a person who is not an attorney but is employed by an attorney.
(b) An action for damages based on tort, contract, or otherwise (i) against an attorney arising out of an act or omission in the performance of professional services or (ii) against a non-attorney employee arising out of an act or omission in the course of his or her employment by an attorney to assist the attorney in performing professional services must be commenced within 2 years from the time the person bringing the action knew or reasonably should have known of the injury for which damages are sought.
(c) Except as provided in subsection (d), an action described in subsection (b) may not be commenced in any event more than 6 years after the date on which the act or omission occurred.
(d) When the injury caused by the act or omission does not occur until the death of the person for whom the professional services were rendered, the action may be commenced within 2 years after the date of the person's death unless letters of office are issued or the person's will is admitted to probate within that 2 year period, in which case the action must be commenced within the time for filing claims against the estate or a petition contesting the validity of the will of the deceased person, whichever is later, as provided in the Probate Act of 1975.
(e) If the person entitled to bring the action is under the age of majority or under other legal disability at the time the cause of action accrues, the period of limitations shall not begin to run until majority is attained or the disability is removed.
(f) If the person entitled to bring an action described in this Section is not under a legal disability at the time the cause of action accrues, but becomes under a legal disability before the period of limitations otherwise runs, the period of limitations is stayed until the disability is removed. This subsection (f) does not invalidate any statute of repose provisions contained in this Section. This subsection (f) applies to actions commenced or pending on or after the effective date of this amendatory Act of the 98th General Assembly.
(g) This Section applies to all causes of action accruing on or after its effective date.
(Source: P.A. 98-1077, eff. 1-1-15.)

(735 ILCS 5/13-214.4)
Sec. 13-214.4. Actions against insurance producers, limited insurance representatives, and registered firms. All causes of action brought by any person or entity under any statute or any legal or equitable theory against an insurance producer, registered firm, or limited insurance representative concerning the sale, placement, procurement, renewal, cancellation of, or failure to procure any policy of insurance shall be brought within 2 years of the date the cause of action accrues.
(Source: P.A. 89-152, eff. 1-1-96.)

(735 ILCS 5/13-215) (from Ch. 110, par. 13-215)
Sec. 13-215. Fraudulent concealment. If a person liable to an action fraudulently conceals the cause of such action from the knowledge of the person entitled thereto, the action may be commenced at any time within 5 years after the person entitled to bring the same discovers that he or she has such cause of action, and not afterwards.
(Source: P.A. 82-280.)

(735 ILCS 5/13-216) (from Ch. 110, par. 13-216)
Sec. 13-216. Stay of action. When the commencement of an action is stayed by injunction, order of a court, or statutory prohibition, the time of the continuance of the injunction or prohibition is not part of the time limited for the commencement of the action.
(Source: P.A. 82-280.)

(735 ILCS 5/13-217) (from Ch. 110, par. 13-217)
(Text of Section WITH the changes made by P.A. 89-7, which has been held unconstitutional)
Sec. 13-217. Reversal or dismissal. In the actions specified in Article XIII of this Act or any other act or contract where the time for commencing an action is limited, if judgment is entered for the plaintiff but reversed on appeal, or if there is a verdict in favor of the plaintiff and, upon a motion in arrest of judgment, the judgment is entered against the plaintiff, or the action is dismissed by a United States District Court for lack of jurisdiction, or the action is dismissed by a United States District Court for improper venue, then, whether or not the time limitation for bringing such action expires during the pendency of such action, the plaintiff, his or her heirs, executors or administrators may commence a new action within one year or within the remaining period of limitation, whichever is greater, after such judgment is reversed or entered against the plaintiff, or the action is dismissed by a United States District Court for lack of jurisdiction, or the action is dismissed by a United States District Court for improper venue. No action which is voluntarily dismissed by the plaintiff or dismissed for want of prosecution by the court may be filed where the time for commencing the action has expired.
This amendatory Act of 1995 applies to causes of action accruing on or after its effective date.
(Source: P.A. 89-7, eff. 3-9-95.)

(Text of Section WITHOUT the changes made by P.A. 89-7, which has been held unconstitutional)
Sec. 13-217. Reversal or dismissal. In the actions specified in Article XIII of this Act or any other act or contract where the time for commencing an action is limited, if judgment is entered for the plaintiff but reversed on appeal, or if there is a verdict in favor of the plaintiff and, upon a motion in arrest of judgment, the judgment is entered against the plaintiff, or the action is voluntarily dismissed by the plaintiff, or the action is dismissed for want of prosecution, or the action is dismissed by a United States District Court for lack of jurisdiction, or the action is dismissed by a United States District Court for improper venue, then, whether or not the time limitation for bringing such action expires during the pendency of such action, the plaintiff, his or her heirs, executors or administrators may commence a new action within one year or within the remaining period of limitation, whichever is greater, after such judgment is reversed or entered against the plaintiff, or after the action is voluntarily dismissed by the plaintiff, or the action is dismissed for want of prosecution, or the action is dismissed by a United States District Court for lack of jurisdiction, or the action is dismissed by a United States District Court for improper venue.
(Source: P.A. 87-1252.)

(735 ILCS 5/13-218) (from Ch. 110, par. 13-218)
Sec. 13-218. Revival of judgment. A petition to revive a judgment, as provided by Section 2-1601 of this Code, may be filed no later than 20 years next after the date of entry of such judgment. The provisions of this amendatory Act of the 96th General Assembly are declarative of existing law.
(Source: P.A. 96-305, eff. 8-11-09.)

(735 ILCS 5/13-219) (from Ch. 110, par. 13-219)
Sec. 13-219. Railroads and carriers. (a) All actions by railroads, motor carriers, common carriers by water, common carriers by air, the Railway Express Agency or freight forwarders for the recovery of their charges, or any part thereof, for the transportation of property moving wholly within the State of Illinois shall be filed within 3 years from the time the cause of action accrues, and not after.
(b) All actions against railroads, motor carriers, common carriers by water, common carriers by air, the Railway Express Agency or freight forwarders for the recovery of any part of transportation charges paid to such carrier for the transportation of property moving wholly within the State of Illinois shall be filed within 3 years from the time the cause of action accrues, and not after.
(c) If on or before the expiration of the 3 year period of limitation in subsection (b) a railroad, motor carrier, common carrier by water, common carrier by air, the Railway Express Agency or a freight forwarder files an action under subsection (a) for recovery of charges in respect of the same transportation service, or, without filing an action, collects charges in respect of that service, the period of limitation shall be extended to include 90 days from the time such action is filed or such charges are collected.
(d) The cause of action in respect of a shipment of property shall, for the purposes of this section, be deemed to accrue upon delivery or tender of delivery thereof by a railroad, motor carrier, common carrier by water, common carrier by air, the Railway Express Agency, or a freight forwarder, and not after.
(Source: P.A. 82-280.)

(735 ILCS 5/13-220) (from Ch. 110, par. 13-220)
Sec. 13-220. Fraud by decedents. Actions under Sections 10 to 14, both inclusive, of "An Act to revise the law in relation to frauds and perjuries", approved February 16, 1874, as amended, shall be commenced within 2 years after the death of the person who makes a fraudulent legacy as provided in that Act, or who dies intestate and leaves real estate to his or her heirs to descend according to the laws of this State, unless letters of office are applied for on his or her estate within 2 years after his or her death and the representative has complied with the provisions of Section 18-3 of the Probate Act of 1975, as amended, in regard to the giving of notice to creditors, in which case the action shall be commenced within and not after the time for presenting claims against estates of deceased persons as provided in the Probate Act of 1975, as amended.
(Source: P.A. 86-815.)

(735 ILCS 5/13-221) (from Ch. 110, par. 13-221)
Sec. 13-221. Contract to make will. An action against the representative, heirs and legatees of a deceased person to enforce a contract to make a will, shall be commenced within 2 years after the death of the deceased person unless letters of office are applied for on his or her estate within 2 years after his or her death and the representative has complied with the provisions of Section 18-3 of the Probate Act of 1975, as amended, in regard to the giving of notice to creditors, in which case the action shall be commenced within and not after the time for presenting a claim against the estate of a deceased person as provided in the Probate Act of 1975, as amended.
(Source: P.A. 86-815.)

(735 ILCS 5/13-222) (from Ch. 110, par. 13-222)
Sec. 13-222. Action against land surveyor.
(a) Registered land surveyor. No action may be brought against a registered land surveyor to recover damages for negligence, errors or omissions in the making of any survey nor for contribution or indemnity related to such negligence, errors or omissions more than 4 years after the person claiming such damages actually knows or should have known of such negligence, errors or omissions. This Section applies to surveys completed after July 26, 1967. This subsection (a) applies only to causes of action accruing before the effective date of this amendatory Act of the 92nd General Assembly.
(b) Professional land surveyor. No action may be brought against a professional land surveyor to recover damages for negligence, errors, omissions, torts, breaches of contract, or otherwise in the making of any survey, nor contribution or indemnity, more than 4 years after the person claiming the damages actually knows or should have known of the negligence, errors, omissions, torts, breaches of contract, or other action.
In no event may such an action be brought if 10 years have elapsed from the time of the act or omission. Any person who discovers the act or omission before expiration of the 10-year period, however, may in no event have less than 4 years to bring an action. Contract actions against a surety on a payment or performance bond must be commenced within the same time limitation applicable to the bond principal.
If the person entitled to bring the action is under the age of 18 or under a legal disability, the period of limitation does not begin to run until the person reaches 18 years of age or the disability is removed.
This subsection (b) applies to causes of action accruing on or after the effective date of this amendatory Act of the 92nd General Assembly.
(Source: P.A. 92-265, eff. 1-1-02.)

(735 ILCS 5/13-223) (from Ch. 110, par. 13-223)
Sec. 13-223. Inter vivos trusts. An action to set aside or contest the validity of a revocable inter vivos trust agreement or declaration of trust to which a legacy is provided by the settlor's will which is admitted to probate, shall be commenced within and not after the time to contest the validity of a will as provided in the Probate Act of 1975 as amended.
(Source: P.A. 83-707.)

(735 ILCS 5/13-224) (from Ch. 110, par. 13-224)
Sec. 13-224. Recovery in Tax Actions. In any action against the State to recover taxes imposed pursuant to Section 2 of the Messages Tax Act, Section 2 of the Gas Revenue Tax Act, Section 2 of the Public Utilities Revenue Act or Section 2-202 of The Public Utilities Act, that were illegally or unconstitutionally collected, or in any action against a municipality to recover taxes imposed pursuant to Section 8-11-2 of the Illinois Municipal Code that were illegally or unconstitutionally collected or in any action against a taxpayer to recover charges imposed pursuant to Sections 9-201 or 9-202 of The Public Utilities Act that were illegally or unconstitutionally collected, the prevailing party shall not be entitled to recover an amount exceeding such taxes or charges paid, plus interest, where applicable, during a period beginning 3 years prior to the date of filing an administrative claim as authorized by statute or ordinance or court complaint, whichever occurs earlier. This provision shall be applicable to all actions filed on or after September 21, 1985.
(Source: P.A. 85-1209.)

(735 ILCS 5/13-225)
Sec. 13-225. Predator accountability.
(a) In this Section, "sex trade" and "victim of the sex trade" have the meanings ascribed to them in Section 10 of the Predator Accountability Act.
(b) Subject to both subsections (e) and (f) and notwithstanding any other provision of law, an action under the Predator Accountability Act must be commenced within 10 years of the date the limitation period begins to run under subsection (d) or within 10 years of the date the plaintiff discovers or through the use of reasonable diligence should discover both (i) that the sex trade act occurred, and (ii) that the defendant caused, was responsible for, or profited from the sex trade act. The fact that the plaintiff discovers or through the use of reasonable diligence should discover that the sex trade act occurred is not, by itself, sufficient to start the discovery period under this subsection (b).
(c) If the injury is caused by 2 or more acts that are part of a continuing series of sex trade acts by the same defendant, then the discovery period under subsection (b) shall be computed from the date the person abused discovers or through the use of reasonable diligence should discover (i) that the last sex trade act in the continuing series occurred, and (ii) that the defendant caused, was responsible for, or profited from the series of sex trade acts. The fact that the plaintiff discovers or through the use of reasonable diligence should discover that the last sex trade act in the continuing series occurred is not, by itself, sufficient to start the discovery period under subsection (b).
(d) The limitation periods in subsection (b) do not begin to run before the plaintiff attains the age of 18 years; and, if at the time the plaintiff attains the age of 18 years he or she is under other legal disability, the limitation periods under subsection (b) do not begin to run until the removal of the disability.
(e) The limitation periods in subsection (b) do not run during a time period when the plaintiff is subject to threats, intimidation, manipulation, or fraud perpetrated by the defendant or by any person acting in the interest of the defendant.
(f) The limitation periods in subsection (b) do not commence running until the expiration of all limitations periods applicable to the criminal prosecution of the plaintiff for any acts which form the basis of a cause of action under the Predator Accountability Act.
(Source: P.A. 94-998, eff. 7-3-06.)



Article XIV - Mandamus

(735 ILCS 5/Art. XIV heading)

(735 ILCS 5/14-101) (from Ch. 110, par. 14-101)
Sec. 14-101. Action commenced by plaintiff. In all proceedings commenced under Article XIV of this Act the name of the person seeking the relief afforded by this Article shall be set out as plaintiff without the use of the phrase "People ex rel." or "People on the relation of".
(Source: P.A. 83-707.)

(735 ILCS 5/14-102) (from Ch. 110, par. 14-102)
Sec. 14-102. Summons to issue. Upon the filing of a complaint for mandamus the clerk of the court shall issue a summons, in like form, as near as may be as summons in other civil cases. The summons shall be made returnable within a time designated by the plaintiff not less than 5 nor more than 30 days after the service of the summons.
(Source: P.A. 83-357.)

(735 ILCS 5/14-103) (from Ch. 110, par. 14-103)
Sec. 14-103. Defendant to plead. Every defendant who is served with summons shall answer or otherwise plead on or before the return day of the summons, unless the time for doing so is extended by the court. If the defendant defaults, judgment by default may be entered by the court. No matters not germane to the distinctive purpose of the proceeding shall be introduced by joinder, counterclaim or otherwise.
(Source: P.A. 90-655, eff. 7-30-98.)

(735 ILCS 5/14-104) (from Ch. 110, par. 14-104)
Sec. 14-104. Reply by plaintiff. The plaintiff may reply or otherwise plead to the answer, within 5 days after the last day allowed for the filing of the answer, unless the time for doing so is extended and further pleadings may be had as in other civil cases.
(Source: P.A. 82-280.)

(735 ILCS 5/14-105) (from Ch. 110, par. 14-105)
Sec. 14-105. Judgment - Costs. If judgment is entered in favor of the plaintiff, the plaintiff shall recover damages and costs. If judgment is entered in favor of the defendant, the defendant shall recover costs.
(Source: P.A. 82-280.)

(735 ILCS 5/14-106) (from Ch. 110, par. 14-106)
Sec. 14-106. False return. If damages are recovered against the defendant, the defendant shall not be liable to be sued in any other action or proceeding for making a false return.
(Source: P.A. 82-280.)

(735 ILCS 5/14-107) (from Ch. 110, par. 14-107)
Sec. 14-107. Successor in office. The death, resignation or removal from office, by lapse of time or otherwise, of any defendant, shall not have the effect to abate the proceeding, and upon a proper showing, the officer's successor may be made a party thereto, and any relief may be directed against the successor officer.
(Source: P.A. 82-280.)

(735 ILCS 5/14-108) (from Ch. 110, par. 14-108)
Sec. 14-108. Other remedy - Amendments. The proceedings for mandamus shall not be dismissed nor the relief denied because the plaintiff may have another judicial remedy, even where such other remedy will afford proper and sufficient relief; and amendments may be allowed as in other civil cases.
(Source: P.A. 82-280.)

(735 ILCS 5/14-109) (from Ch. 110, par. 14-109)
Sec. 14-109. Seeking wrong remedy not fatal. Where relief is sought under Article XIV of this Act and the court determines, on motion directed to the pleadings, or on motion for summary judgment or upon trial, that the plaintiff has pleaded or established facts which entitle the plaintiff to relief but that the plaintiff has sought the wrong remedy, the court shall permit the pleadings to be amended, on just and reasonable terms, and the court shall grant the relief to which the plaintiff is entitled on the amended pleadings or upon the evidence. In considering whether a proposed amendment is just and reasonable, the court shall consider the right of the defendant to assert additional defenses, to demand a trial by jury, to plead a counterclaim or third party complaint, and to order the plaintiff to take additional steps which were not required under the pleadings as previously filed.
(Source: P.A. 82-280.)



Article XV - Mortgage Foreclosure

(735 ILCS 5/Art. XV heading)

(735 ILCS 5/Art. XV Pt. 11 heading)

(735 ILCS 5/15-1101) (from Ch. 110, par. 15-1101)
Sec. 15-1101. Title. This Article shall be known, and may be cited, as the Illinois Mortgage Foreclosure Law.
(Source: P.A. 84-1462.)

(735 ILCS 5/15-1102) (from Ch. 110, par. 15-1102)
Sec. 15-1102. Enforcement. The Court has full power to enforce any order entered pursuant to this Article by contempt process or by such other order as may be appropriate.
(Source: P.A. 84-1462.)

(735 ILCS 5/15-1103) (from Ch. 110, par. 15-1103)
Sec. 15-1103. Jurisdiction. The authority of the court continues during the entire pendency of the foreclosure and until disposition of all matters arising out of the foreclosure.
(Source: P.A. 85-907.)

(735 ILCS 5/15-1104) (from Ch. 110, par. 15-1104)
Sec. 15-1104. Wrongful Inducement of Abandonment. Any person who willfully misrepresents to the Court any fact resulting in a finding of abandonment of mortgaged real estate in connection with subsection (b) of Section 15-1603 or subsection (d) of Section 15-1706 of this Article or who threatens to injure the person or property of occupants of mortgaged real estate, or who knowingly gives such occupants false and misleading information, or who harasses or intimidates such occupants, with the intent of inducing such occupants to abandon the mortgaged premises, in order to obtain a finding of abandonment under subsection (b) of Section 15-1603 or subsection (d) of Section 15-1706 of this Article, shall be guilty of a Class B misdemeanor.
(Source: P.A. 84-1462.)

(735 ILCS 5/15-1105) (from Ch. 110, par. 15-1105)
Sec. 15-1105. Interpretation. (a) "May." The word "may" as used in this Article means permissive and not mandatory.
(b) "Shall." The word "shall" as used in this Article means mandatory and not permissive.
(Source: P.A. 84-1462.)

(735 ILCS 5/15-1106) (from Ch. 110, par. 15-1106)
Sec. 15-1106. Applicability of Article.
(a) Exclusive Procedure. From and after July 1, 1987 (the effective date of Public Act 84-1462), the following shall be foreclosed in a foreclosure pursuant to this Article:
(1) any mortgage created prior to, on or after July

1, 1987 (the effective date of Public Act 84-1462);

(2) any real estate installment contract for

residential real estate entered into on or after July 1, 1987 (the effective date of Public Act 84-1462) and under which the amount unpaid under the terms of the contract at the time of the filing of the foreclosure complaint, including principal and due and unpaid interest, at the rate prior to default, is less than 80% of the original purchase price of the real estate as stated in the contract;

(3) any collateral assignment of beneficial interest

made on or after July 1, 1987 (the effective date of Public Act 84-1462) (i) which is made with respect to a land trust which was created contemporaneously with the collateral assignment of beneficial interest, (ii) which is made pursuant to a requirement of the holder of the obligation to secure the payment of money or performance of other obligations and (iii) as to which the security agreement or other writing creating the collateral assignment permits the real estate which is the subject of the land trust to be sold to satisfy the obligations.

(b) Uniform Commercial Code. A secured party, as defined in Article 9 of the Uniform Commercial Code, may at its election enforce its security interest in a foreclosure under this Article if its security interest was created on or after July 1, 1987 (the effective date of Public Act 84-1462) and is created by (i) a collateral assignment of beneficial interest in a land trust or (ii) an assignment for security of a buyer's interest in a real estate installment contract. Such election shall be made by filing a complaint stating that it is brought under this Article, in which event the provisions of this Article shall be exclusive in such foreclosure.
(c) Real Estate Installment Contracts. A contract seller may at its election enforce in a foreclosure under this Article any real estate installment contract entered into on or after July 1, 1987 (the effective date of Public Act 84-1462) and not required to be foreclosed under this Article. Such election shall be made by filing a complaint stating that it is brought under this Article, in which event the provisions of this Article shall be exclusive in such foreclosure. A contract seller must enforce its contract under this Article if the real estate installment contract is one described in paragraph (2) of subsection (a) of this Section.
(d) Effect of Election. An election made pursuant to subsection (b) or (c) of this Section shall be binding only in the foreclosure and shall be void if the foreclosure is terminated prior to entry of judgment.
(e) Supplementary General Principles of Law. General principles of law and equity, such as those relating to capacity to contract, principal and agent, marshalling of assets, priority, subrogation, estoppel, fraud, misrepresentations, duress, collusion, mistake, bankruptcy or other validating or invalidating cause, supplement this Article unless displaced by a particular provision of it. Section 9-110 of this Code shall not be applicable to any real estate installment contract which is foreclosed under this Article.
(f) Pending Actions. A complaint to foreclose a mortgage filed before July 1, 1987, and all proceedings and third party actions in connection therewith, shall be adjudicated pursuant to the Illinois statutes and applicable law in effect immediately prior to July 1, 1987. Such statutes shall remain in effect with respect to such complaint, proceedings and third party actions notwithstanding the amendment or repeal of such statutes on or after July 1, 1987.
(g) The changes made to this Section by this amendatory Act of the 100th General Assembly apply to real estate installment contracts for residential real estate executed on or after the effective date of this amendatory Act of the 100th General Assembly.
(Source: P.A. 100-416, eff. 1-1-18.)

(735 ILCS 5/15-1107) (from Ch. 110, par. 15-1107)
Sec. 15-1107. Mode of Procedure.
(a) Other Statutes. Except as otherwise provided in this Article, the mode of procedure, including the manner of service of pleadings and other papers and service by publication, shall be in accordance with the provisions of Article II of the Illinois Code of Civil Procedure and any other statutes of this State which are from time to time applicable, and with Illinois Supreme Court Rules applicable to actions generally or otherwise applicable. If a mortgage lien is being foreclosed under this Article and one or more non-mortgage liens or encumbrances is being foreclosed or enforced in the same proceedings, then, regardless of the respective priorities of the various liens or encumbrances, the procedures and all other provisions of this Article shall govern such proceedings, and any inconsistent statutory provisions shall not be applicable. Without limiting the foregoing, any provision of Article XII or any other Article of the Code of Civil Procedure shall apply unless inconsistent with this Article and, in case of such inconsistency, shall not be applicable to actions under this Article.
(b) Mechanics' Liens. Mechanics' liens shall be enforced as provided in the Mechanics Lien Act; provided, however, that any mechanics' lien claimant may assert such lien in a foreclosure under this Article, may intervene in such foreclosure in accordance with this Article and may be made a party in such foreclosure.
(c) Instruments Deemed a Mortgage. For the purpose of proceeding under this Article, any instrument described in paragraph (2) or (3) of subsection (a) of Section 15-1106, or in subsection (b) or (c) of Section 15-1106 which is foreclosed under this Article shall be deemed a mortgage. For such purpose, the real estate installment contract purchaser, the assignor of the beneficial interest in the land trust and the debtor, as appropriate, shall be deemed the mortgagor, and the real estate installment contract seller, the assignee of the beneficial interest in the land trust and the secured party, as appropriate, shall be deemed the mortgagee.
(Source: P.A. 96-328, eff. 8-11-09.)

(735 ILCS 5/15-1108)
Sec. 15-1108. Declaration of policy relating to abandoned residential property. The following findings directly relate to the changes made by this amendatory Act of the 97th General Assembly. The General Assembly finds that residential mortgage foreclosures and the abandoned properties that sometimes follow create enormous challenges for Illinois residents, local governments, and the courts, reducing neighboring property values, reducing the tax base, increasing crime, placing neighbors at greater risk of foreclosure, imposing additional costs on local governments, and increasing the burden on the courts of this State; conversely, maintaining and securing abandoned properties stabilizes property values and the tax base, decreases crime, reduces the risk of foreclosure for nearby properties, thus reducing costs for local governments and making a substantial contribution to the operation and maintenance of the courts of this State by reducing the volume of matters which burden the court system in this State. The General Assembly further finds that the average foreclosure case for residential property takes close to 2 years in Illinois; when a property is abandoned, the lengthy foreclosure process harms lien-holders, neighbors, and local governments, and imposes significant and unnecessary burdens on the courts of this State; and an expedited foreclosure process for abandoned residential property can also help the courts of this State by decreasing the volume of foreclosure cases and allowing these cases to proceed more efficiently through the court system. The General Assembly further finds that housing counseling has proven to be an effective way to help many homeowners find alternatives to foreclosure; and that housing counseling therefore also reduces the volume of matters which burden the court system in this State and allows the courts to more efficiently handle the burden of foreclosure cases.
(Source: P.A. 97-1164, eff. 6-1-13.)

(735 ILCS 5/Art. XV Pt. 12 heading)

(735 ILCS 5/15-1200.5)
Sec. 15-1200.5. Abandoned residential property. "Abandoned residential property" means residential real estate that:
(a) either:
(1) is not occupied by any mortgagor or lawful

occupant as a principal residence; or

(2) contains an incomplete structure if the real

estate is zoned for residential development, where the structure is empty or otherwise uninhabited and is in need of maintenance, repair, or securing; and

(b) with respect to which either:
(1) two or more of the following conditions are shown

to exist:

(A) construction was initiated on the property

and was discontinued prior to completion, leaving a building unsuitable for occupancy, and no construction has taken place for at least 6 months;

(B) multiple windows on the property are boarded

up or closed off or are smashed through, broken off, or unhinged, or multiple window panes are broken and unrepaired;

(C) doors on the property are smashed through,

broken off, unhinged, or continuously unlocked;

(D) the property has been stripped of copper or

other materials, or interior fixtures to the property have been removed;

(E) gas, electrical, or water services to the

entire property have been terminated;

(F) there exist one or more written statements of

the mortgagor or the mortgagor's personal representative or assigns, including documents of conveyance, which indicate a clear intent to abandon the property;

(G) law enforcement officials have received at

least one report of trespassing or vandalism or other illegal acts being committed at the property in the last 6 months;

(H) the property has been declared unfit for

occupancy and ordered to remain vacant and unoccupied under an order issued by a municipal or county authority or a court of competent jurisdiction;

(I) the local police, fire, or code enforcement

authority has requested the owner or other interested or authorized party to secure or winterize the property due to the local authority declaring the property to be an imminent danger to the health, safety, and welfare of the public;

(J) the property is open and unprotected and in

reasonable danger of significant damage due to exposure to the elements, vandalism, or freezing; or

(K) there exists other evidence indicating a

clear intent to abandon the property; or

(2) the real estate is zoned for residential

development and is a vacant lot that is in need of maintenance, repair, or securing.

(Source: P.A. 97-1164, eff. 6-1-13.)

(735 ILCS 5/15-1200.7)
Sec. 15-1200.7. Abandoned residential property; exceptions. A property shall not be considered abandoned residential property if: (i) there is an unoccupied building which is undergoing construction, renovation, or rehabilitation that is proceeding diligently to completion, and the building is in substantial compliance with all applicable ordinances, codes, regulations, and laws; (ii) there is a building occupied on a seasonal basis, but otherwise secure; (iii) there is a secure building on which there are bona fide rental or sale signs; (iv) there is a building that is secure, but is the subject of a probate action, action to quiet title, or other ownership dispute; or (v) there is a building that is otherwise secure and in substantial compliance with all applicable ordinances, codes, regulations, and laws.
(Source: P.A. 97-1164, eff. 6-1-13.)

(735 ILCS 5/15-1201) (from Ch. 110, par. 15-1201)
Sec. 15-1201. Agricultural Real Estate. "Agricultural real estate" means real estate which is used primarily (i) for the growing and harvesting of crops, (ii) for the feeding, breeding and management of livestock, (iii) for dairying, or (iv) for any other agricultural or horticultural use or combination thereof, including without limitation, aquaculture, silviculture, and any other activities customarily engaged in by persons engaged in the business of farming.
(Source: P.A. 95-331, eff. 8-21-07.)

(735 ILCS 5/15-1202) (from Ch. 110, par. 15-1202)
Sec. 15-1202. Collateral Assignment of Beneficial Interest. "Collateral assignment of beneficial interest" means any pledge or assignment of the beneficial interest in a land trust to any person to secure a debt or other obligation.
(Source: P.A. 84-1462.)

(735 ILCS 5/15-1202.5)
Sec. 15-1202.5. Dwelling unit. For the purposes of Sections 9-207.5, 15-1224, 15-1225, 15-1506, 15-1508, 15-1508.5, 15-1701, 15-1703, and 15-1704 only, "dwelling unit" means a room or suite of rooms providing complete, independent living facilities for at least one person, including permanent provisions for sanitation, cooking, eating, sleeping, and other activities routinely associated with daily life.
(Source: P.A. 97-575, eff. 8-26-11; 98-514, eff. 11-19-13.)

(735 ILCS 5/15-1203) (from Ch. 110, par. 15-1203)
Sec. 15-1203. Foreclosure. "Foreclosure" means an action commenced under this Article and "to foreclose" means to terminate legal and equitable interests in real estate pursuant to a foreclosure.
(Source: P.A. 84-1462.)

(735 ILCS 5/15-1204) (from Ch. 110, par. 15-1204)
Sec. 15-1204. Guarantor. "Guarantor" means any person who has undertaken to pay any indebtedness or perform any obligation of a mortgagor under a mortgage or of any other person who owes payment or the performance of other obligations secured by the mortgage, which undertaking is made by a guaranty or surety agreement of any kind.
(Source: P.A. 84-1462.)

(735 ILCS 5/15-1205) (from Ch. 110, par. 15-1205)
Sec. 15-1205. Land Trust. "Land trust" means any trust arrangement under which the legal and equitable title to real estate is held by a trustee, the interest of the beneficiary of the trust is personal property and the beneficiary or any person designated in writing by the beneficiary has (i) the exclusive power to direct or control the trustee in dealing with the title to the trust property, (ii) the exclusive control of the management, operation, renting and selling of the trust property and (iii) the exclusive right to the earnings, avails and proceeds of the trust property.
(Source: P.A. 84-1462.)

(735 ILCS 5/15-1206) (from Ch. 110, par. 15-1206)
Sec. 15-1206. Mechanics' Lien. "Mechanics' lien" or "mechanics' lien claim" means a lien or claim arising under the Mechanics Lien Act.
(Source: P.A. 96-328, eff. 8-11-09.)

(735 ILCS 5/15-1207) (from Ch. 110, par. 15-1207)
Sec. 15-1207. Mortgage. "Mortgage" means any consensual lien created by a written instrument which grants or retains an interest in real estate to secure a debt or other obligation. The term "mortgage" includes, without limitation:
(a) mortgages securing "reverse mortgage" loans as authorized by subsection (a) of Section 5 of the Illinois Banking Act;
(b) mortgages securing "revolving credit" loans as authorized by subsection (c) of Section 5 of the Illinois Banking Act, Section 1-6b of the Illinois Savings and Loan Act and Section 46 of the Illinois Credit Union Act;
(c) every deed conveying real estate, although an absolute conveyance in its terms, which shall have been intended only as a security in the nature of a mortgage;
(d) equitable mortgages; and
(e) instruments which would have been deemed instruments in the nature of a mortgage prior to the effective date of this amendatory Act of 1987.
(Source: P.A. 85-907.)

(735 ILCS 5/15-1208) (from Ch. 110, par. 15-1208)
Sec. 15-1208. Mortgagee. "Mortgagee" means (i) the holder of an indebtedness or obligee of a non-monetary obligation secured by a mortgage or any person designated or authorized to act on behalf of such holder and (ii) any person claiming through a mortgagee as successor.
(Source: P.A. 84-1462.)

(735 ILCS 5/15-1209) (from Ch. 110, par. 15-1209)
Sec. 15-1209. Mortgagor. "Mortgagor" means (i) the person whose interest in the real estate is the subject of the mortgage and (ii) any person claiming through a mortgagor as successor. Where a mortgage is executed by a trustee of a land trust, the mortgagor is the trustee and not the beneficiary or beneficiaries.
(Source: P.A. 85-907.)

(735 ILCS 5/15-1210) (from Ch. 110, par. 15-1210)
Sec. 15-1210. Nonrecord Claimant. "Nonrecord claimant" means any person (i) who has or claims to have an interest in mortgaged real estate, (ii) whose name or interest, at the time a notice of foreclosure is recorded in accordance with Section 15-1503, is not disclosed of record either (1) by means of a recorded notice or (2) by means of a proceeding which under the law as in effect at the time the foreclosure is commenced would afford constructive notice of the existence of such interest and (iii) whose interest falls in any of the following categories: (1) right of homestead, (2) judgment creditor, (3) beneficial interest under any trust other than the beneficial interest of a beneficiary of a trust in actual possession of all or part of the real estate or (4) mechanics' lien claim. Notwithstanding the foregoing, for the purpose of this Article no proceeding shall be deemed to constitute constructive notice of the interest of any nonrecord claimant in the mortgaged real estate unless in the proceeding there is a legal description of the real estate sufficient to identify it with reasonable certainty. The classification of any person as a nonrecord claimant under the foregoing definition shall not be affected by any actual notice or knowledge of or attributable to the mortgagee.
(Source: P.A. 84-1462.)

(735 ILCS 5/15-1211) (from Ch. 110, par. 15-1211)
Sec. 15-1211. Notice of Foreclosure. "Notice of foreclosure" means the notice of a foreclosure which is made and recorded in accordance with Section 15-1503 of this Article.
(Source: P.A. 84-1462.)

(735 ILCS 5/15-1212) (from Ch. 110, par. 15-1212)
Sec. 15-1212. Owner of Redemption. "Owner of redemption" means a mortgagor, or other owner or co-owner of the mortgaged real estate.
(Source: P.A. 84-1462.)

(735 ILCS 5/15-1213) (from Ch. 110, par. 15-1213)
Sec. 15-1213. Real Estate. "Real estate" means land or any estate or interest in, over or under land (including minerals, air rights, structures, fixtures and other things which by custom, usage or law pass with a conveyance of land though not described or mentioned in the contract of sale or instrument of conveyance). "Mortgaged real estate" means the real estate which is the subject of a mortgage. "Real estate" includes a manufactured home as defined in subdivision (53) of Section 9-102 of the Uniform Commercial Code that is real property as defined in the Conveyance and Encumbrance of Manufactured Homes as Real Property and Severance Act.
(Source: P.A. 98-749, eff. 7-16-14.)

(735 ILCS 5/15-1214) (from Ch. 110, par. 15-1214)
Sec. 15-1214. Real Estate Installment Contract. "Real estate installment contract" means any agreement or contract for a deed under which the purchase price is to be paid in installments with title to the real estate to be conveyed to the buyer upon payment of the purchase price or a specified portion thereof. For the purpose of this definition, an earnest money deposit shall not be considered an installment.
(Source: P.A. 84-1462.)

(735 ILCS 5/15-1215) (from Ch. 110, par. 15-1215)
Sec. 15-1215. Receiver. "Receiver" means a receiver appointed pursuant to Section 15-1704 of this Article.
(Source: P.A. 84-1462.)

(735 ILCS 5/15-1216) (from Ch. 110, par. 15-1216)
Sec. 15-1216. Recorder. "Recorder" means (i) the Recorder of the county in which the mortgaged real estate is located or (ii) if the mortgaged real estate is registered under the Torrens Act, the Registrar of Titles of the county in which the mortgaged real estate is located. "Recorder" includes any authorized assistant or employee of the Recorder.
(Source: P.A. 84-1462.)

(735 ILCS 5/15-1217) (from Ch. 110, par. 15-1217)
Sec. 15-1217. Recording of Instruments. "Recording of instruments" or "to record" means to present to the Recorder a document, in recordable form, which is to be recorded in accordance with Section 3-5024 of the Counties Code, together with the required recording fee. The Registrar of Titles shall accept the filing of notices or affidavits required or permitted by this Article without the necessity of the production of evidence of title.
(Source: P.A. 96-328, eff. 8-11-09.)

(735 ILCS 5/15-1218) (from Ch. 110, par. 15-1218)
Sec. 15-1218. Recorded Notice. "Recorded notice" with respect to any real estate means (i) any instrument filed in accordance with Sections 2-1901 or 12-101 of the Code of Civil Procedure or (ii) any recorded instrument which discloses (a) the names and addresses of the persons making the claim or asserting the interest described in the notice; (b) that such persons have or claim some interest in or lien on the subject real estate; (c) the nature of the claim; (d) the names of the persons against whom the claim is made; (e) a legal description of the real estate sufficient to identify it with reasonable certainty; (f) the name and address of the person executing the notice; and (g) the name and address of the person preparing the notice.
(Source: P.A. 85-907.)

(735 ILCS 5/15-1219) (from Ch. 110, par. 15-1219)
Sec. 15-1219. Residential Real Estate. "Residential real estate" means any real estate, except a single tract of agricultural real estate consisting of more than 40 acres, which is improved with a single family residence or residential condominium units or a multiple dwelling structure containing single family dwelling units for six or fewer families living independently of each other, which residence, or at least one of which condominium or dwelling units, is occupied as a principal residence either (i) if a mortgagor is an individual, by that mortgagor, that mortgagor's spouse or that mortgagor's descendants, or (ii) if a mortgagor is a trustee of a trust or an executor or administrator of an estate, by a beneficiary of that trust or estate or by such beneficiary's spouse or descendants or (iii) if a mortgagor is a corporation, by persons owning collectively at least 50 percent of the shares of voting stock of such corporation or by a spouse or descendants of such persons. The use of a portion of residential real estate for non-residential purposes shall not affect the characterization of such real estate as residential real estate. For purposes of the definition of the term "abandoned residential property" in Section 15-1200.5 of this Article, "abandoned residential property" shall not include the requirement that the real estate be occupied, or if zoned for residential development, improved with a dwelling structure.
(Source: P.A. 97-1164, eff. 6-1-13.)

(735 ILCS 5/15-1220) (from Ch. 110, par. 15-1220)
Sec. 15-1220. Statutory Judgment Rate. "Statutory judgment rate" means the rate of interest on judgments specified in Section 2-1303 of the Code of Civil Procedure.
(Source: P.A. 84-1462.)

(735 ILCS 5/15-1221) (from Ch. 110, par. 15-1221)
Sec. 15-1221. Unknown Owner. "Unknown owner" means the same as "unknown owner" as used in Section 2-413 of the Code of Civil Procedure.
(Source: P.A. 84-1462.)

(735 ILCS 5/15-1222) (from Ch. 110, par. 15-1222)
Sec. 15-1222. Acts Referred to in this Article. Acts referred to by name in this Article shall mean those Acts, as amended from time to time, and, in particular:
(a) "Torrens Act" means "An act concerning land titles", approved May 1, 1897.
(b) (Blank).
(c) "Mechanics Lien Act" means the Mechanics Lien Act, 770 ILCS 60/Act.
(Source: P.A. 96-328, eff. 8-11-09.)

(735 ILCS 5/15-1223)
Sec. 15-1223. Occupant. "Occupant" means a person in lawful physical possession of all or part of the mortgaged real estate.
(Source: P.A. 88-265.)

(735 ILCS 5/15-1224)
Sec. 15-1224. Bona fide lease.
(a) For purposes of Sections 9-207.5, 15-1225, 15-1506, 15-1508, and 15-1701 of this Code only, the term "bona fide lease" means a lease of a dwelling unit in residential real estate in foreclosure for which:
(1) the mortgagor or the child, spouse, or parent of

the mortgagor is not the tenant;

(2) the lease was the result of an arms-length

transaction;

(3) the lease requires the receipt of rent that is

not substantially less than fair market rent for the property or the rent is reduced or subsidized pursuant to a federal, State, or local subsidy; and

(4) either (i) the lease was entered into or renewed

on or before the date of the filing of the lis pendens on the residential real estate in foreclosure pursuant to Section 2-1901 of this Code or (ii) the lease was entered into or renewed after the date of the filing of the lis pendens on the residential real estate in foreclosure and before the date of the judicial sale of the residential real estate in foreclosure, and the term of the lease is for one year or less.

(b) A written lease for a term exceeding one year that is entered into or renewed after the date of the filing of the lis pendens on the residential real estate in foreclosure pursuant to Section 2-1901 of this Code and before the date of the judicial sale of the residential real estate in foreclosure that otherwise meets the requirements of subsection (a) of this Section shall be deemed to be a bona fide lease for a term of one year.
(c) An oral lease entered into at any time before the date of the judicial sale of the residential real estate in foreclosure that otherwise meets the requirements of subsection (a) of this Section shall be deemed to be a bona fide lease for a month-to-month term, unless the lessee proves by a preponderance of evidence that the oral lease is for a longer term. In no event shall an oral lease be deemed to be a bona fide lease for a term of more than one year.
(d) A written or oral lease entered into on or after the date of the judicial sale of the residential real estate in foreclosure and before the date of the court order confirming the judicial sale that otherwise meets the requirements of subsection (a) of this Section shall be deemed to be a bona fide lease for a month-to-month term.
(e) Notwithstanding paragraph (1) of subsection (a) of this Section, a child, spouse, or parent of the mortgagor may prove by a preponderance of evidence that a written or oral lease that otherwise meets the requirements of subsection (a) of this Section is a bona fide lease.
(Source: P.A. 98-514, eff. 11-19-13.)

(735 ILCS 5/15-1225)
Sec. 15-1225. Residential real estate in foreclosure. For purposes of Sections 9-207.5, 15-1224, 15-1506, 15-1508, and 15-1701 of this Code only, the term "residential real estate in foreclosure" means any real estate, except a single tract of agricultural real estate consisting of more than 40 acres, which is improved with a single family residence or residential condominium units or a multiple dwelling structure containing single family dwelling units for one or more families living independently of one another, for which an action to foreclose the real estate: (1) has commenced and is pending; (2) was pending when the bona fide lease was entered into or renewed; or (3) was commenced after the bona fide lease was entered into or renewed.
(Source: P.A. 98-514, eff. 11-19-13.)

(735 ILCS 5/Art. XV Pt. 13 heading)

(735 ILCS 5/15-1301) (from Ch. 110, par. 15-1301)
Sec. 15-1301. Lien Created. Except as provided in Section 15-1302, from the time a mortgage is recorded it shall be a lien upon the real estate that is the subject of the mortgage for all monies advanced or applied or other obligations secured in accordance with the terms of the mortgage or as authorized by law, including the amounts specified in a judgment of foreclosure in accordance with subsection (d) of Section 15-1603.
(Source: P.A. 84-1462.)

(735 ILCS 5/15-1302) (from Ch. 110, par. 15-1302)
Sec. 15-1302. Certain Future Advances.
(a) Advances Made After Eighteen Months. Except as provided in subsection (b) of Section 15-1302, as to any monies advanced or applied more than 18 months after a mortgage is recorded, the mortgage shall be a lien as to subsequent purchasers and judgment creditors only from the time such monies are advanced or applied. However, nothing in this Section shall affect any lien arising or existing by virtue of the Mechanics Lien Act.
(b) Exceptions.
(1) All monies advanced or applied pursuant to

commitment, whenever advanced or applied, shall be a lien from the time the mortgage is recorded. An advance shall be deemed made pursuant to commitment only if the mortgagee has bound itself to make such advance in the mortgage or in an instrument executed contemporaneously with, and referred to in, the mortgage, whether or not a subsequent event of default or other event not within the mortgagee's control has relieved or may relieve the mortgagee from its obligation.

(2) All monies advanced or applied, whenever advanced

or applied, in accordance with the terms of a reverse mortgage shall be a lien from the time the mortgage is recorded.

(3) All monies advanced or applied in accordance with

the terms of a revolving credit arrangement secured by a mortgage as authorized by law shall be a lien from the time the mortgage is recorded.

(4) All interest which in accordance with the terms

of a mortgage is accrued or added to the principal amount secured by the mortgage, whenever added, shall be a lien from the time the mortgage is recorded.

(5) All monies advanced by the mortgagee in

accordance with the terms of a mortgage to (i) preserve or restore the mortgaged real estate, (ii) preserve the lien of the mortgage or the priority thereof or (iii) enforce the mortgage, shall be a lien from the time the mortgage is recorded.

(Source: P.A. 96-328, eff. 8-11-09.)

(735 ILCS 5/Art. XV Pt. 14 heading)

(735 ILCS 5/15-1401) (from Ch. 110, par. 15-1401)
Sec. 15-1401. Deed in Lieu of Foreclosure. The mortgagor and mortgagee may agree on a termination of the mortgagor's interest in the mortgaged real estate after a default by a mortgagor. Any mortgagee or mortgagee's nominee may accept a deed from the mortgagor in lieu of foreclosure subject to any other claims or liens affecting the real estate. Acceptance of a deed in lieu of foreclosure shall relieve from personal liability all persons who may owe payment or the performance of other obligations secured by the mortgage, including guarantors of such indebtedness or obligations, except to the extent a person agrees not to be relieved in an instrument executed contemporaneously. A deed in lieu of foreclosure, whether to the mortgagee or mortgagee's nominee, shall not effect a merger of the mortgagee's interest as mortgagee and the mortgagee's interest derived from the deed in lieu of foreclosure. The mere tender of an executed deed by the mortgagor or the recording of a deed by the mortgagor to the mortgagee shall not constitute acceptance by the mortgagee of a deed in lieu of foreclosure.
(Source: P.A. 86-974.)

(735 ILCS 5/15-1401.1)
Sec. 15-1401.1. Short sale in foreclosure.
(a) For purposes of this Section, "short sale" means the sale of real estate that is subject to a mortgage for an amount that is less than the amount owed to the mortgagee on the outstanding mortgage note.
(b) In a foreclosure of residential real estate, if (i) the mortgagor presents to the mortgagee a bona fide written offer from a third party to purchase the property that is the subject of the foreclosure proceeding, (ii) the written offer to purchase is for an amount which constitutes a short sale of the property, and (iii) the mortgagor makes a written request to the mortgagee to approve the sale on the terms of the offer to purchase, the mortgagee must respond to the mortgagor within 90 days after receipt of the written offer and written request.
(c) The mortgagee shall determine whether to accept the mortgagor's short sale offer. Failure to accept the offer shall not impair or abrogate in any way the rights of the mortgagee or affect the status of the foreclosure proceedings. The 90-day period shall not operate as a stay of the proceedings.
(Source: P.A. 97-666, eff. 1-13-12.)

(735 ILCS 5/15-1402) (from Ch. 110, par. 15-1402)
Sec. 15-1402. Consent Foreclosure.
(a) No Objection. In a foreclosure, the court shall enter a judgment satisfying the mortgage indebtedness by vesting absolute title to the mortgaged real estate in the mortgagee free and clear of all claims, liens (except liens of the United States of America which cannot be foreclosed without judicial sale) and interest of the mortgagor, including all rights of reinstatement and redemption, and of all rights of all other persons made parties in the foreclosure whose interests are subordinate to that of the mortgagee and all nonrecord claimants given notice in accordance with paragraph (2) of subsection (c) of Section 15-1502 if at any time before sale:
(1) the mortgagee offers, in connection with such a

judgment, to waive any and all rights to a personal judgment for deficiency against the mortgagor and against all other persons liable for the indebtedness or other obligations secured by the mortgage;

(2) such offer is made either in the foreclosure

complaint or by motion upon notice to all parties not in default;

(3) all mortgagors who then have an interest in the

mortgaged real estate, by answer to the complaint, response to the motion or stipulation filed with the court expressly consent to the entry of such judgment;

(4) no other party, by answer or by response to the

motion or stipulation, within the time allowed for such answer or response, objects to the entry of such judgment; and

(5) upon notice to all parties who have not

previously been found in default for failure to appear, answer or otherwise plead.

(b) Objection. If any party other than a mortgagor who then has an interest in the mortgaged real estate objects to the entry of such judgment by consent, the court, after hearing, shall enter an order providing either:
(1) that for good cause shown, the judgment by

consent shall not be allowed; or

(2) that, good cause not having been shown by the

objecting party and the objecting party not having agreed to pay the amount required to redeem in accordance with subsection (d) of Section 15-1603, title to the mortgaged real estate be vested in the mortgagee as requested by the mortgagee and consented to by the mortgagor; or

(3) determining the amount required to redeem in

accordance with subsection (d) of Section 15-1603, finding that the objecting party (or, if more than one party so objects, the objecting party who has the least priority) has agreed to pay such amount and additional interest under the mortgage accrued to the date of payment within 30 days after entry of the order, and declaring that upon payment of such amount within 30 days title to the mortgaged real estate shall be vested in such objecting party. Title so vested shall be free and clear of all claims, liens (except liens of the United States of America which cannot be foreclosed without judicial sale) and interest of the mortgagor and of all rights of other persons made parties in the foreclosure whose interests are subordinate to the interest of the mortgagee and all nonrecord claimants given notice in accordance with paragraph (2) of subsection (c) of Section 15-1502. If any objecting party subject to such an order has not paid the amount required to redeem in accordance with that order within the 30-day period, the court (i) shall order that such title to the mortgaged real estate shall vest in the objecting party next higher in priority (and successively with respect to each other objecting party in increasing order of such party's priority), if any, upon that party's agreeing to pay within 30 days after the entry of such further order, such amount as specified in the original order plus additional interest under the terms of the mortgage accrued to the date of payment, provided that such party pays such amount within the 30-day period, and (ii) may order that the non-paying objecting party pay costs, interest accrued between the start of the preceding 30-day period and the later of the date another objecting party makes the payment, if applicable, or the date such period expired, and the reasonable attorneys' fees incurred by all other parties on account of that party's objection.

(c) Judgment. Any judgment entered pursuant to Section 15-1402 shall recite the mortgagee's waiver of rights to a personal judgment for deficiency and shall bar the mortgagee from obtaining such a deficiency judgment against the mortgagor or any other person liable for the indebtedness or other obligations secured by the mortgage.
(Source: P.A. 86-974.)

(735 ILCS 5/15-1403) (from Ch. 110, par. 15-1403)
Sec. 15-1403. Common Law Strict Foreclosure. Nothing in this Article shall affect the right of a mortgagee to foreclose its mortgage by a common law strict foreclosure as in existence in Illinois on the effective date of this Article.
(Source: P.A. 84-1462.)

(735 ILCS 5/15-1404) (from Ch. 110, par. 15-1404)
Sec. 15-1404. Judicial Foreclosure. Except as provided in subsection (d) of Section 15-1501, the interest in the mortgaged real estate of (i) all persons made a party in such foreclosure and (ii) all nonrecord claimants given notice in accordance with paragraph (2) of subsection (c) of Section 15-1502, shall be terminated by the judicial sale of the real estate, pursuant to a judgment of foreclosure, provided the sale is confirmed in accordance with this Article.
(Source: P.A. 85-907.)

(735 ILCS 5/15-1405) (from Ch. 110, par. 15-1405)
Sec. 15-1405. Power of Sale. No real estate within this State may be sold by virtue of any power of sale contained in a mortgage or any other agreement, and all such mortgages may only be foreclosed in accordance with this Article.
(Source: P.A. 84-1462.)

(735 ILCS 5/Art. XV Pt. 15 heading)

(735 ILCS 5/15-1501) (from Ch. 110, par. 15-1501)
Sec. 15-1501. Parties.
(a) Necessary Parties. For the purposes of Section 2-405 of the Code of Civil Procedure, only (i) the mortgagor and (ii) other persons (but not guarantors) who owe payment of indebtedness or the performance of other obligations secured by the mortgage and against whom personal liability is asserted shall be necessary parties defendant in a foreclosure. The court may proceed to adjudicate their respective interests, but any disposition of the mortgaged real estate shall be subject to (i) the interests of all other persons not made a party or (ii) interests in the mortgaged real estate not otherwise barred or terminated in the foreclosure.
(b) Permissible Parties. Any party may join as a party any other person, although such person is not a necessary party, including, without limitation, the following:
(1) All persons having a possessory interest in the

mortgaged real estate;

(2) A mortgagor's spouse who has waived the right of

homestead;

(3) A trustee holding an interest in the mortgaged

real estate or a beneficiary of such trust;

(4) The owner or holder of a note secured by a trust

deed;

(5) Guarantors, provided that in a foreclosure any

such guarantor also may be joined as a party in a separate count in an action on such guarantor's guaranty;

(6) The State of Illinois or any political

subdivision thereof, where a foreclosure involves real estate upon which the State or such subdivision has an interest or claim for lien, in which case "An Act in relation to immunity for the State of Illinois", approved December 10, 1971, as amended, shall not be effective;

(7) The United States of America or any agency or

department thereof where a foreclosure involves real estate upon which the United States of America or such agency or department has an interest or a claim for lien;

(8) Any assignee of leases or rents relating to the

mortgaged real estate;

(9) Any person who may have a lien under the

Mechanic's Lien Act; and

(10) Any other mortgagee or claimant.
(c) Unknown Owners. Any unknown owner may be made a party in accordance with Section 2-413 of the Code of Civil Procedure.
(d) Right to Become Party. Any person who has or claims an interest in real estate which is the subject of a foreclosure or an interest in any debt secured by the mortgage shall have an unconditional right to appear and become a party in such foreclosure in accordance with subsection (e) of Section 15-1501, provided, that neither such appearance by a lessee whose interest in the real estate is subordinate to the interest being foreclosed, nor the act of making such lessee a party, shall result in the termination of the lessee's lease unless the termination of the lease or lessee's interest in the mortgaged real estate is specifically ordered by the court in the judgment of foreclosure.
(e) Time of Intervention.
(1) Of Right. A person not a party, other than a

nonrecord claimant given notice in accordance with paragraph (2) of subsection (c) of Section 15-1502, who has or claims an interest in the mortgaged real estate may appear and become a party at any time prior to the entry of judgment of foreclosure. A nonrecord claimant given such notice may appear and become a party at any time prior to the earlier of (i) the entry of a judgment of foreclosure or (ii) 30 days after such notice is given.

(2) In Court's Discretion. After the right to

intervene expires and prior to the sale in accordance with the judgment, the court may permit a person who has or claims an interest in the mortgaged real estate to appear and become a party on such terms as the court may deem just.

(3) Later Right. After the sale of the mortgaged

real estate in accordance with a judgment of foreclosure and prior to the entry of an order confirming the sale, a person who has or claims an interest in the mortgaged real estate, may appear and become a party, on such terms as the court may deem just, for the sole purpose of claiming an interest in the proceeds of sale. Any such party shall be deemed a party from the commencement of the foreclosure, and the interest of such party in the real estate shall be subject to all orders and judgments entered in the foreclosure.

(4) Termination of Interest. Except as provided in

Section 15-1501(d), the interest of any person who is allowed to appear and become a party shall be terminated, and the interest of such party in the real estate shall attach to the proceeds of sale.

(f) Separate Actions. Any mortgagee or claimant, other than the mortgagee who commences a foreclosure, whose interest in the mortgaged real estate is recorded prior to the filing of a notice of foreclosure in accordance with this Article but who is not made a party to such foreclosure, shall not be barred from filing a separate foreclosure (i) as an intervening defendant or counterclaimant in accordance with subsections (d) and (e) of Section 15-1501 if a judgment of foreclosure has not been entered in the original foreclosure or (ii) in a new foreclosure subsequent to the entry of a judgment of foreclosure in the original foreclosure.
(g) Service on the State of Illinois. When making the State of Illinois a party to a foreclosure, summons may be served by sending, by registered or certified mail, a copy of the summons and the complaint to the Attorney General. The complaint shall set forth with particularity the nature of the interest or lien of the State of Illinois. If such interest or lien appears in a recorded instrument, the complaint must state the document number of the instrument and the office wherein it was recorded.
(h) Special Representatives. With respect to the property that is the subject of the action, the court is not required to appoint a special representative for a deceased mortgagor for the purpose of defending the action, if there is a:
(1) living person, persons, or entity that holds a

100% interest in the property, by virtue of being the deceased mortgagor's surviving joint tenant or surviving tenant by the entirety;

(2) beneficiary under a transfer on death instrument

executed by the deceased mortgagor prior to death;

(3) person, persons, or entity that was conveyed

title to the property by the deceased mortgagor prior to death;

(4) person, persons, or entity that was conveyed

title to the property from the deceased mortgagor's probate estate by the administrator or executor; or

(5) trust that was conveyed title to the property by:
(A) the deceased mortgagor prior to death; or
(B) any other person, persons, or entity that is

identified in this subsection (h) as being exempt from the requirement to appoint a special representative.

In no event may a deficiency judgment be sought or entered in the foreclosure case pursuant to subsection (e) of Section 15-1508 against a deceased mortgagor.
(Source: P.A. 98-514, eff. 11-19-13; 99-24, eff. 1-1-16.)

(735 ILCS 5/15-1501.5)
Sec. 15-1501.5. Return from combat stay. In addition to any rights and obligations provided under the federal Servicemembers Civil Relief Act, whenever it is determined in a foreclosure proceeding that the mortgagor defendant is a person who was deployed to a combat or combat support posting while on active military duty and serving overseas within the previous 12 months, the court must stay the proceedings for a period of 90 days upon application to the court by the mortgagor defendant. "Active military duty" means, for purposes of this Section, service on active duty as a member of the Armed Forces of the United States, the Illinois National Guard, or any reserve component of the Armed Forces of the United States.
(Source: P.A. 96-901, eff. 1-1-11; 97-333, eff. 8-12-11.)

(735 ILCS 5/15-1501.6)
Sec. 15-1501.6. Relief in mortgage foreclosure proceedings for military personnel in military service.
(a) In this Section:
"Military service" means any full-time training or duty, no matter how described under federal or State law, for which a service member is ordered to report by the President, Governor of a state, commonwealth, or territory of the United States, or other appropriate military authority.
"Service member" means a resident of Illinois who is a member of any component of the U.S. Armed Forces or the National Guard of any state, the District of Columbia, a commonwealth, or a territory of the United States.
(b) In an action for foreclosure, a mortgagor who is a service member that has entered military service for a period greater than 29 consecutive days or any member of the mortgagor's family who resides with the mortgagor at the mortgaged premises, if the mortgagor entered into the mortgage agreement before the mortgagor received orders for military service on or after the effective date of this amendatory Act of the 97th General Assembly, may file a motion for relief and the court shall, if the mortgagor's ability to pay the agreed mortgage payments or to defend the foreclosure proceedings is materially affected by the mortgagor's military service, do one or more of the following:
(1) stay the proceedings for a period of 90 days

after the mortgagor returns from military service, unless, in the opinion of the court, justice and equity require a longer or shorter period of time; or

(2) adjust the obligation under the mortgage

agreement by reducing the monthly payments for a period lasting up to 90 days after the mortgagor returns from military service and extending the term of the mortgage, provided that the adjustment preserves the interest of all parties to it.

(c) In order to be eligible for the benefits granted to a service member under this Section, a service member or a member of the service member's family who resides with the service member at the mortgaged premises must provide the court and the mortgagee with a copy of the orders calling the service member to military service in excess of 29 consecutive days and of any orders further extending the service member's period of service.
(d) If a stay is granted under this Section, the court may grant the mortgagee such relief as equity may require.
(e) The forms of relief available under this Section shall continue to be available up to 90 days after the completion of the service member's military service.
(f) In addition to any sanction available to the court for violation of a stay or order, a violation of this Section constitutes a civil rights violation under the Illinois Human Rights Act. All proceeds from the collection of any civil penalty imposed pursuant to the Illinois Human Rights Act under this subsection shall be deposited into the Illinois Military Family Relief Fund.
(Source: P.A. 97-913, eff. 1-1-13.)

(735 ILCS 5/15-1502) (from Ch. 110, par. 15-1502)
Sec. 15-1502. Nonrecord Claimants. (a) Right to Become Record Claimant. At any time prior to the recording of a notice of foreclosure in accordance with Section 15-1503, a nonrecord claimant or unknown owner may become a record claimant with respect to the foreclosure by recording a notice of such claimant's interest in the mortgaged real estate in accordance with Section 15-1218.
(b) Rights of Nonrecord Claimants After Notice. The interest in the mortgaged real estate of a nonrecord claimant who is given notice of the foreclosure as provided in paragraph (2) of subsection (c) of Section 15-1502 shall be barred and terminated by any judgment of foreclosure to the same extent as if such claimant had been a party.
(c) Terminating Rights of Nonrecord Claimants. (1) Contents of Affidavit. A party in a foreclosure seeking to bar and terminate the interest in the mortgaged real estate of nonrecord claimants shall file in the office of the clerk of the court in which such action is pending an affidavit stating (i) the names and respective present or last known places of residence of such nonrecord claimants, or (ii) that the existence, names or the present or last known places of residence, or both, of such nonrecord claimants are unknown as of that time to the party and to the party's attorney. Such affidavit, with respect to names and places of residence, may be made upon information and belief of the affiant. The affidavit need not state that inquiry has been made to ascertain the names or present or last known places of residence of such nonrecord claimants, and no such inquiry need be made.
(2) Notice. At least 30 days prior to the entry of a judgment of foreclosure, any person identified in the affidavit described in paragraph (1) of subsection (c) of Section 15-1502 shall be given a notice of the foreclosure complying with the requirements of Section 15-1503 by the party filing the affidavit. Such notice shall be given in the manner and upon the terms and conditions set forth in Sections 2-206 and 2-207 of the Code of Civil Procedure, except that (i) such notice with respect to nonrecord claimants whose names are not set forth in such affidavit, instead of being addressed to such nonrecord claimants by name, may simply be addressed to "Nonrecord Claimants" and (ii) when the mortgaged real estate is located within a municipality in a county with a population under 2,000,000, publication shall be in a newspaper generally circulated in such municipality. Such notice shall have the same effect with respect to all nonrecord claimants designated therein as though a notice containing their names had been published in accordance with Sections 2-206 and 2-207 of the Code of Civil Procedure and may be combined with any notice published against parties defendant in the same action pursuant to those Sections.
(3) Errors. Any inaccuracy in the affidavit described in paragraph (1) of subsection (c) of Section 15-1502 or the failure to file such affidavit or the failure to give notice in accordance with paragraph (2) of subsection (c) of Section 15-1502 shall not invalidate any sale made pursuant to this Article.
(4) Rights of Barred Nonrecord Claimant. Nothing in paragraph (3) of subsection (c) of Section 15-1502 shall affect the rights, if any, of any nonrecord claimant whose interest in the mortgaged real estate was barred and terminated to bring an action against any party to the foreclosure on whose behalf the affidavit was filed, on account of the filing of an inaccurate affidavit by such party in accordance with paragraph (1) of subsection (c) of Section 15-1502 or the failure to give notice in accordance with paragraph (2) of subsection (c) of Section 15-1502.
(Source: P.A. 84-1462.)

(735 ILCS 5/15-1502.5)
Sec. 15-1502.5. (Repealed).
(Source: P.A. 98-25, eff. 6-20-13. Repealed internally, eff. 7-1-16.)

(735 ILCS 5/15-1503) (from Ch. 110, par. 15-1503)
Sec. 15-1503. Notice of Foreclosure.
(a) A notice of foreclosure, whether the foreclosure is initiated by complaint or counterclaim, made in accordance with this Section and recorded in the county in which the mortgaged real estate is located shall be constructive notice of the pendency of the foreclosure to every person claiming an interest in or lien on the mortgaged real estate, whose interest or lien has not been recorded prior to the recording of such notice of foreclosure. Such notice of foreclosure must be executed by any party or any party's attorney and shall include (i) the names of all plaintiffs and the case number, (ii) the court in which the action was brought, (iii) the names of title holders of record, (iv) a legal description of the real estate sufficient to identify it with reasonable certainty, (v) a common address or description of the location of the real estate and (vi) identification of the mortgage sought to be foreclosed. An incorrect common address or description of the location, or an immaterial error in the identification of a plaintiff or title holder of record, shall not invalidate the lis pendens effect of the notice under this Section. A notice which complies with this Section shall be deemed to comply with Section 2-1901 of the Code of Civil Procedure and shall have the same effect as a notice filed pursuant to that Section; however, a notice which complies with Section 2-1901 shall not be constructive notice unless it also complies with the requirements of this Section.
(b) With respect to residential real estate, a copy of the notice of foreclosure described in subsection (a) of Section 15-1503 shall be sent by first class mail, postage prepaid, to the municipality within the boundary of which the mortgaged real estate is located, or to the county within the boundary of which the mortgaged real estate is located if the mortgaged real estate is located in an unincorporated territory. A municipality or county must clearly publish on its website a single address to which such notice shall be sent. If a municipality or county does not maintain a website, then the municipality or county must publicly post in its main office a single address to which such notice shall be sent. In the event that a municipality or county has not complied with the publication requirement in this subsection (b), then the copy of the notice to the municipality or county shall be sent by first class mail, postage prepaid, to the chairperson of the county board or county clerk in the case of a county, to the mayor or city clerk in the case of a city, to the president of the board of trustees or village clerk in the case of a village, or to the president or town clerk in the case of a town. Additionally, if the real estate is located in a city with a population of more than 2,000,000, regardless of whether that city has complied with the publication requirement in this subsection (b), the party must, within 10 days after filing the complaint or counterclaim: (i) send by first class mail, postage prepaid, a copy of the notice of foreclosure to the alderman for the ward in which the real estate is located and (ii) file an affidavit with the court attesting to the fact that the notice was sent to the alderman for the ward in which the real estate is located. The failure to send a copy of the notice to the alderman or to file an affidavit as required results in the dismissal without prejudice of the complaint or counterclaim on a motion of a party or the court. If, after the complaint or counterclaim has been dismissed without prejudice, the party refiles the complaint or counterclaim, then the party must again comply with the requirements that the party send by first class mail, postage prepaid, the notice to the alderman for the ward in which the real estate is located and file an affidavit attesting to the fact that the notice was sent.
(Source: P.A. 96-856, eff. 3-1-10; 97-1164, eff. 6-1-13.)

(735 ILCS 5/15-1504) (from Ch. 110, par. 15-1504)
Sec. 15-1504. Pleadings and service.
(a) Form of Complaint. A foreclosure complaint may be in substantially the following form:
(1) Plaintiff files this complaint to foreclose the

mortgage (or other conveyance in the nature of a mortgage) (hereinafter called "mortgage") hereinafter described and joins the following person as defendants: (here insert names of all defendants).

(2) Attached as Exhibit "A" is a copy of the mortgage

and as Exhibit "B" is a copy of the note secured thereby.

(3) Information concerning mortgage:
(A) Nature of instrument: (here insert whether a

mortgage, trust deed or other instrument in the nature of a mortgage, etc.)

(B) Date of mortgage:
(C) Name of mortgagor:
(D) Name of mortgagee:
(E) Date and place of recording:
(F) Identification of recording: (here insert

book and page number or document number)

(G) Interest subject to the mortgage: (here

insert whether fee simple, estate for years, undivided interest, etc.)

(H) Amount of original indebtedness, including

subsequent advances made under the mortgage:

(I) Both the legal description of the mortgaged

real estate and the common address or other information sufficient to identify it with reasonable certainty:

(J) Statement as to defaults, including, but not

necessarily limited to, date of default, current unpaid principal balance, per diem interest accruing, and any further information concerning the default:

(K) Name of present owner of the real estate:
(L) Names of other persons who are joined as

defendants and whose interest in or lien on the mortgaged real estate is sought to be terminated:

(M) Names of defendants claimed to be personally

liable for deficiency, if any:

(N) Capacity in which plaintiff brings this

foreclosure (here indicate whether plaintiff is the legal holder of the indebtedness, a pledgee, an agent, the trustee under a trust deed or otherwise, as appropriate):

(O) Facts in support of redemption period shorter

than the longer of (i) 7 months from the date the mortgagor or, if more than one, all the mortgagors (I) have been served with summons or by publication or (II) have otherwise submitted to the jurisdiction of the court, or (ii) 3 months from the entry of the judgment of foreclosure, if sought (here indicate whether based upon the real estate not being residential or real estate value less than 90% of amount owed, etc.):

(P) Statement that the right of redemption has

been waived by all owners of redemption, if applicable:

(Q) Facts in support of request for attorneys'

fees and of costs and expenses, if applicable:

(R) Facts in support of a request for appointment

of mortgagee in possession or for appointment of receiver, and identity of such receiver, if sought:

(S) Offer to mortgagor in accordance with Section

15-1402 to accept title to the real estate in satisfaction of all indebtedness and obligations secured by the mortgage without judicial sale, if sought:

(T) Name or names of defendants whose right to

possess the mortgaged real estate, after the confirmation of a foreclosure sale, is sought to be terminated and, if not elsewhere stated, the facts in support thereof:

if sought.

(iii) A personal judgment for a deficiency, if sought.
(iv) An order granting possession, if sought.
(v) An order placing the mortgagee in possession or

appointing a receiver, if sought.

(vi) A judgment for attorneys' fees, costs and

expenses, if sought.

(b) Required Information. A foreclosure complaint need contain only such statements and requests called for by the form set forth in subsection (a) of Section 15-1504 as may be appropriate for the relief sought. Such complaint may be filed as a counterclaim, may be joined with other counts or may include in the same count additional matters or a request for any additional relief permitted by Article II of the Code of Civil Procedure.
(c) Allegations. The statements contained in a complaint in the form set forth in subsection (a) of Section 15-1504 are deemed and construed to include allegations as follows:
(1) that, on the date indicated, the obligor of the

indebtedness or other obligations secured by the mortgage was justly indebted in the amount of the indicated original indebtedness to the original mortgagee or payee of the mortgage note;

(2) that the exhibits attached are true and correct

copies of the mortgage and note and are incorporated and made a part of the complaint by express reference;

(3) that the mortgagor was at the date indicated an

owner of the interest in the real estate described in the complaint and that as of that date made, executed and delivered the mortgage as security for the note or other obligations;

(4) that the mortgage was recorded in the county in

which the mortgaged real estate is located, on the date indicated, in the book and page or as the document number indicated;

(5) that defaults occurred as indicated;
(6) that at the time of the filing of the complaint

the persons named as present owners are the owners of the indicated interests in and to the real estate described;

(7) that the mortgage constitutes a valid, prior and

paramount lien upon the indicated interest in the mortgaged real estate, which lien is prior and superior to the right, title, interest, claim or lien of all parties and nonrecord claimants whose interests in the mortgaged real estate are sought to be terminated;

(8) that by reason of the defaults alleged, if the

indebtedness has not matured by its terms, the same has become due by the exercise, by the plaintiff or other persons having such power, of a right or power to declare immediately due and payable the whole of all indebtedness secured by the mortgage;

(9) that any and all notices of default or election

to declare the indebtedness due and payable or other notices required to be given have been duly and properly given;

(10) that any and all periods of grace or other

period of time allowed for the performance of the covenants or conditions claimed to be breached or for the curing of any breaches have expired;

(11) that the amounts indicated in the statement in

the complaint are correctly stated and if such statement indicates any advances made or to be made by the plaintiff or owner of the mortgage indebtedness, that such advances were, in fact, made or will be required to be made, and under and by virtue of the mortgage the same constitute additional indebtedness secured by the mortgage; and

(12) that, upon confirmation of the sale, the holder

of the certificate of sale or deed issued pursuant to that certificate or, if no certificate or deed was issued, the purchaser at the sale will be entitled to full possession of the mortgaged real estate against the parties named in clause (T) of paragraph (3) of subsection (a) of Section 15-1504 or elsewhere to the same effect; the omission of any party indicates that plaintiff will not seek a possessory order in the order confirming sale unless the request is subsequently made under subsection (h) of Section 15-1701 or by separate action under Article 9 of this Code.

(d) Request for Fees and Costs. A statement in the complaint that plaintiff seeks the inclusion of attorneys' fees and of costs and expenses shall be deemed and construed to include allegations that:
(1) plaintiff has been compelled to employ and retain

attorneys to prepare and file the complaint and to represent and advise the plaintiff in the foreclosure of the mortgage and the plaintiff will thereby become liable for the usual, reasonable and customary fees of the attorneys in that behalf;

(2) the plaintiff has been compelled to advance or

will be compelled to advance, various sums of money in payment of costs, fees, expenses and disbursements incurred in connection with the foreclosure, including, without limiting the generality of the foregoing, filing fees, stenographer's fees, witness fees, costs of publication, costs of procuring and preparing documentary evidence and costs of procuring abstracts of title, Torrens certificates, foreclosure minutes and a title insurance policy;

(3) under the terms of the mortgage, all such

advances, costs, attorneys' fees and other fees, expenses and disbursements are made a lien upon the mortgaged real estate and the plaintiff is entitled to recover all such advances, costs, attorneys' fees, expenses and disbursements, together with interest on all advances at the rate provided in the mortgage, or, if no rate is provided therein, at the statutory judgment rate, from the date on which such advances are made;

(4) in order to protect the lien of the mortgage, it

may become necessary for plaintiff to pay taxes and assessments which have been or may be levied upon the mortgaged real estate;

(5) in order to protect and preserve the mortgaged

real estate, it may also become necessary for the plaintiff to pay liability (protecting mortgagor and mortgagee), fire and other hazard insurance premiums on the mortgaged real estate, make such repairs to the mortgaged real estate as may reasonably be deemed necessary for the proper preservation thereof, advance for costs to inspect the mortgaged real estate or to appraise it, or both, and advance for premiums for pre-existing private or governmental mortgage insurance to the extent required after a foreclosure is commenced in order to keep such insurance in force; and

(6) under the terms of the mortgage, any money so

paid or expended will become an additional indebtedness secured by the mortgage and will bear interest from the date such monies are advanced at the rate provided in the mortgage, or, if no rate is provided, at the statutory judgment rate.

(e) Request for Foreclosure. The request for foreclosure is deemed and construed to mean that the plaintiff requests that:
(1) an accounting may be taken under the direction of

the court of the amounts due and owing to the plaintiff;

(2) the defendants be ordered to pay to the plaintiff

before expiration of any redemption period (or, if no redemption period, before a short date fixed by the court) whatever sums may appear to be due upon the taking of such account, together with attorneys' fees and costs of the proceedings (to the extent provided in the mortgage or by law);

(3) in default of such payment in accordance with the

judgment, the mortgaged real estate be sold as directed by the court, to satisfy the amount due to the plaintiff as set forth in the judgment, together with the interest thereon at the statutory judgment rate from the date of the judgment;

(4) in the event the plaintiff is a purchaser of the

mortgaged real estate at such sale, the plaintiff may offset against the purchase price of such real estate the amounts due under the judgment of foreclosure and order confirming the sale;

(5) in the event of such sale and the failure of any

person entitled thereto to redeem prior to such sale pursuant to this Article, the defendants made parties to the foreclosure in accordance with this Article, and all nonrecord claimants given notice of the foreclosure in accordance with this Article, and all persons claiming by, through or under them, and each and any and all of them, may be forever barred and foreclosed of any right, title, interest, claim, lien, or right to redeem in and to the mortgaged real estate; and

(6) if no redemption is made prior to such sale, a

deed may be issued to the purchaser thereat according to law and such purchaser be let into possession of the mortgaged real estate in accordance with Part 17 of this Article.

(f) Request for Deficiency Judgment. A request for a personal judgment for a deficiency in a foreclosure complaint if the sale of the mortgaged real estate fails to produce a sufficient amount to pay the amount found due, the plaintiff may have a personal judgment against any party in the foreclosure indicated as being personally liable therefor and the enforcement thereof be had as provided by law.
(g) Request for Possession or Receiver. A request for possession or appointment of a receiver has the meaning as stated in subsection (b) of Section 15-1706.
(h) Answers by Parties. Any party may assert its interest by counterclaim and such counterclaim may at the option of that party stand in lieu of answer to the complaint for foreclosure and all counter complaints previously or thereafter filed in the foreclosure. Any such counterclaim shall be deemed to constitute a statement that the counter claimant does not have sufficient knowledge to form a belief as to the truth or falsity of the allegations of the complaint and all other counterclaims, except to the extent that the counterclaim admits or specifically denies such allegations.
(Source: P.A. 97-1164, eff. 6-1-13.)

(735 ILCS 5/15-1504.1)
Sec. 15-1504.1. Filing fee for Foreclosure Prevention Program Fund, Foreclosure Prevention Program Graduated Fund, and Abandoned Residential Property Municipality Relief Fund.
(a) Fee paid by all plaintiffs with respect to residential real estate. With respect to residential real estate, at the time of the filing of a foreclosure complaint, the plaintiff shall pay to the clerk of the court in which the foreclosure complaint is filed a fee of $50 for deposit into the Foreclosure Prevention Program Fund, a special fund created in the State treasury. The clerk shall remit the fee collected pursuant to this subsection (a) to the State Treasurer to be expended for the purposes set forth in Section 7.30 of the Illinois Housing Development Act. All fees paid by plaintiffs to the clerk of the court as provided in this subsection (a) shall be disbursed within 60 days after receipt by the clerk of the court as follows: (i) 98% to the State Treasurer for deposit into the Foreclosure Prevention Program Fund, and (ii) 2% to the clerk of the court to be retained by the clerk for deposit into the Circuit Court Clerk Operation and Administrative Fund to defray administrative expenses related to implementation of this subsection (a). Notwithstanding any other law to the contrary, the Foreclosure Prevention Program Fund is not subject to sweeps, administrative charge-backs, or any other fiscal maneuver that would in any way transfer any amounts from the Foreclosure Prevention Program Fund into any other fund of the State.
(a-5) Additional fee paid by plaintiffs with respect to residential real estate.
(1) Until January 1, 2020, with respect to

residential real estate, at the time of the filing of a foreclosure complaint and in addition to the fee set forth in subsection (a) of this Section, the plaintiff shall pay to the clerk of the court in which the foreclosure complaint is filed a fee for the Foreclosure Prevention Program Graduated Fund and the Abandoned Residential Property Municipality Relief Fund as follows:

(A) The fee shall be $500 if:
(i) the plaintiff, together with its

affiliates, has filed a sufficient number of foreclosure complaints so as to be included in the first tier foreclosure filing category and is filing the complaint on its own behalf as the holder of the indebtedness; or

(ii) the plaintiff, together with its

affiliates, has filed a sufficient number of foreclosure complaints so as to be included in the first tier foreclosure filing category and is filing the complaint on behalf of a mortgagee that, together with its affiliates, has filed a sufficient number of foreclosure complaints so as to be included in the first tier foreclosure filing category; or

(iii) the plaintiff is not a depository

institution and is filing the complaint on behalf of a mortgagee that, together with its affiliates, has filed a sufficient number of foreclosure complaints so as to be included in the first tier foreclosure filing category.

(B) The fee shall be $250 if:
(i) the plaintiff, together with its

affiliates, has filed a sufficient number of foreclosure complaints so as to be included in the second tier foreclosure filing category and is filing the complaint on its own behalf as the holder of the indebtedness; or

(ii) the plaintiff, together with its

affiliates, has filed a sufficient number of foreclosure complaints so as to be included in the first or second tier foreclosure filing category and is filing the complaint on behalf of a mortgagee that, together with its affiliates, has filed a sufficient number of foreclosure complaints so as to be included in the second tier foreclosure filing category; or

(iii) the plaintiff, together with its

affiliates, has filed a sufficient number of foreclosure complaints so as to be included in the second tier foreclosure filing category and is filing the complaint on behalf of a mortgagee that, together with its affiliates, has filed a sufficient number of foreclosure complaints so as to be included in the first tier foreclosure filing category; or

(iv) the plaintiff is not a depository

institution and is filing the complaint on behalf of a mortgagee that, together with its affiliates, has filed a sufficient number of foreclosure complaints so as to be included in the second tier foreclosure filing category.

(C) The fee shall be $50 if:
(i) the plaintiff, together with its

affiliates, has filed a sufficient number of foreclosure complaints so as to be included in the third tier foreclosure filing category and is filing the complaint on its own behalf as the holder of the indebtedness; or

(ii) the plaintiff, together with its

affiliates, has filed a sufficient number of foreclosure complaints so as to be included in the first, second, or third tier foreclosure filing category and is filing the complaint on behalf of a mortgagee that, together with its affiliates, has filed a sufficient number of foreclosure complaints so as to be included in the third tier foreclosure filing category; or

(iii) the plaintiff, together with its

affiliates, has filed a sufficient number of foreclosure complaints so as to be included in the third tier foreclosure filing category and is filing the complaint on behalf of a mortgagee that, together with its affiliates, has filed a sufficient number of foreclosure complaints so as to be included in the first tier foreclosure filing category; or

(iv) the plaintiff, together with its

affiliates, has filed a sufficient number of foreclosure complaints so as to be included in the third tier foreclosure filing category and is filing the complaint on behalf of a mortgagee that, together with its affiliates, has filed a sufficient number of foreclosure complaints so as to be included in the second tier foreclosure filing category; or

(v) the plaintiff is not a depository

institution and is filing the complaint on behalf of a mortgagee that, together with its affiliates, has filed a sufficient number of foreclosure complaints so as to be included in the third tier foreclosure filing category.

(2) The clerk shall remit the fee collected pursuant

to paragraph (1) of this subsection (a-5) to the State Treasurer to be expended for the purposes set forth in Sections 7.30 and 7.31 of the Illinois Housing Development Act and for administrative expenses. All fees paid by plaintiffs to the clerk of the court as provided in paragraph (1) shall be disbursed within 60 days after receipt by the clerk of the court as follows:

(A) 28% to the State Treasurer for

deposit into the Foreclosure Prevention Program Graduated Fund;

(B) 70% to the State Treasurer for deposit

into the Abandoned Residential Property Municipality Relief Fund; and

(C) 2% to the clerk of the court to be

retained by the clerk for deposit into the Circuit Court Clerk Operation and Administrative Fund to defray administrative expenses related to implementation of this subsection (a-5).

(3) Until January 1, 2020, with respect to

residential real estate, at the time of the filing of a foreclosure complaint, the plaintiff or plaintiff's representative shall file a verified statement that states which additional fee is due under paragraph (1) of this subsection (a-5), unless the court has established another process for a plaintiff or plaintiff's representative to certify which additional fee is due under paragraph (1) of this subsection (a-5).

(4) If a plaintiff fails to provide the clerk of the

court with a true and correct statement of the additional fee due under paragraph (1) of this subsection (a-5), and the mortgagor reimburses the plaintiff for any erroneous additional fee that was paid by the plaintiff to the clerk of the court, the mortgagor may seek a refund of any overpayment of the fee in an amount that shall not exceed the difference between the higher additional fee paid under paragraph (1) of this subsection (a-5) and the actual fee due thereunder. The mortgagor must petition the judge within the foreclosure action for the award of any fee overpayment pursuant to this paragraph (4) of this subsection (a-5), and the award shall be determined by the judge and paid by the clerk of the court out of the fund account into which the clerk of the court deposits fees to be remitted to the State Treasurer under paragraph (2) of this subsection (a-5), the timing of which refund payment shall be determined by the clerk of the court based upon the availability of funds in the subject fund account. This refund shall be the mortgagor's sole remedy and a mortgagor shall have no private right of action against the plaintiff or plaintiff's representatives if the additional fee paid by the plaintiff was erroneous.

(5) This subsection (a-5) is inoperative on and after

January 1, 2020.

(b) Not later than March 1 of each year, the clerk of the court shall submit to the Illinois Housing Development Authority a report of the funds collected and remitted pursuant to this Section during the preceding year.
(c) As used in this Section:
"Affiliate" means any company that controls, is controlled by, or is under common control with another company.
"Approved counseling agency" and "approved housing counseling" have the meanings ascribed to those terms in Section 7.30 of the Illinois Housing Development Act.
"Depository institution" means a bank, savings bank, savings and loan association, or credit union chartered, organized, or holding a certificate of authority to do business under the laws of this State, another state, or the United States.
"First tier foreclosure filing category" is a classification that only applies to a plaintiff that has filed 175 or more foreclosure complaints on residential real estate located in Illinois during the calendar year immediately preceding the date of the filing of the subject foreclosure complaint.
"Second tier foreclosure filing category" is a classification that only applies to a plaintiff that has filed at least 50, but no more than 174, foreclosure complaints on residential real estate located in Illinois during the calendar year immediately preceding the date of the filing of the subject foreclosure complaint.
"Third tier foreclosure filing category" is a classification that only applies to a plaintiff that has filed no more than 49 foreclosure complaints on residential real estate located in Illinois during the calendar year immediately preceding the date of the filing of the subject foreclosure complaint.
(d) In no instance shall the fee set forth in subsection (a-5) be assessed for any foreclosure complaint filed before the effective date of this amendatory Act of the 97th General Assembly.
(e) Notwithstanding any other law to the contrary, the Abandoned Residential Property Municipality Relief Fund is not subject to sweeps, administrative charge-backs, or any other fiscal maneuver that would in any way transfer any amounts from the Abandoned Residential Property Municipality Relief Fund into any other fund of the State.
(Source: P.A. 100-407, eff. 8-25-17.)

(735 ILCS 5/15-1504.5)
Sec. 15-1504.5. Homeowner notice to be attached to summons. For all residential foreclosure actions filed, the plaintiff must attach a Homeowner Notice to the summons. The Homeowner Notice must be in at least 12 point type and in English and Spanish. The Spanish translation shall be prepared by the Attorney General and posted on the Attorney General's website. A notice that includes the Attorney General's Spanish translation in substantially similar form shall be deemed to comply with the Spanish notice requirement in this Section. The Notice must be in substantially the following form:

live in the home until a judge enters an eviction order.

2. OWNERSHIP: You continue to own your home until the court rules

otherwise.

3. REINSTATEMENT: As the homeowner you have the right to bring the

mortgage current within 90 days after you receive the summons.

4. REDEMPTION: As the homeowner you have the right to sell your

home, refinance, or pay off the loan during the redemption period.

5. SURPLUS: As the homeowner you have the right to petition the

court for any excess money that results from a foreclosure sale of your home.

6. WORKOUT OPTIONS: The mortgage company does not want to foreclose on

your home if there is any way to avoid it. Call your mortgage company [insert name of the homeowner's current mortgage servicer in bold and 14 point type] or its attorneys to find out the alternatives to foreclosure.

7. PAYOFF AMOUNT: You have the right to obtain a written statement of

the amount necessary to pay off your loan. Your mortgage company (identified above) must provide you this statement within 10 business days of receiving your request, provided that your request is in writing and includes your name, the address of the property, and the mortgage account or loan number. Your first payoff statement will be free.

8. GET ADVICE: This information is not exhaustive and does not

replace the advice of a professional. You may have other options. Get professional advice from a lawyer or certified housing counselor about your rights and options to avoid foreclosure.

9. LAWYER: If you do not have a lawyer, you may be able to

find assistance by contacting the Illinois State Bar Association or a legal aid organization that provides free legal assistance.

10. PROCEED WITH CAUTION: You may be contacted by people offering to help you

avoid foreclosure. Before entering into any transaction with persons offering to help you, please contact a lawyer, government official, or housing counselor for advice.

(Source: P.A. 100-173, eff. 1-1-18.)

(735 ILCS 5/15-1505) (from Ch. 110, par. 15-1505)
Sec. 15-1505. Real Estate Subject to Senior Liens. During a foreclosure, and any time prior to sale, a mortgagee or any other lienor may pay (i) when due installments of principal, interest or other obligations in accordance with the terms of any senior mortgage, (ii) when due installments of real estate taxes or (iii) any other obligation authorized by the mortgage instrument. With court approval, a mortgagee or any other lienor may pay any other amounts in connection with other liens, encumbrances or interests reasonably necessary to preserve the status of title.
(Source: P.A. 84-1462.)

(735 ILCS 5/15-1505.5)
Sec. 15-1505.5. Payoff demands.
(a) In a foreclosure action subject to this Article, on the written demand of a mortgagor or the mortgagor's authorized agent (which shall include the mortgagor's name, the mortgaged property's address, and the mortgage account or loan number), a mortgagee or the mortgagee's authorized agent shall prepare and deliver an accurate statement of the total outstanding balance of the mortgagor's obligation that would be required to satisfy the obligation in full as of the date of preparation ("payoff demand statement") to the mortgagor or the mortgagor's authorized agent who has requested it within 10 business days after receipt of the demand. For purposes of this Section, a payoff demand statement is accurate if prepared in good faith based on the records of the mortgagee or the mortgagee's agent.
(b) The payoff demand statement shall include the following:
(1) the information necessary to calculate the

payoff amount on a per diem basis for the lesser of a period of 30 days or until the date scheduled for judicial sale;

(2) estimated charges (stated as such) that the

mortgagee reasonably believes may be incurred within 30 days from the date of preparation of the payoff demand statement; and

(3) the loan number for the obligation to be paid,

the address of the mortgagee, the telephone number of the mortgagee and, if a banking organization or corporation, the name of the department, if applicable, and its telephone number and facsimile phone number.

(c) A mortgagee or mortgagee's agent who willfully fails to prepare and deliver an accurate payoff demand statement within 10 business days after receipt of a written demand is liable to the mortgagor for actual damages sustained for failure to deliver the statement. The mortgagee or mortgagee's agent is liable to the mortgagor for $500 if no actual damages are sustained. For purposes of this subsection, "willfully" means a failure to comply with this Section without just cause or excuse or mitigating circumstances.
(d) The mortgagor must petition the judge within the foreclosure action for the award of any damages pursuant to this Section, which award shall be determined by the judge.
(e) Unless the payoff demand statement provides otherwise, the statement is deemed to apply only to the unpaid balance of the single obligation that is named in the demand and that is secured by the mortgage or deed of trust identified in the payoff demand statement.
(f) The demand for and preparation and delivery of a payoff demand statement pursuant to this Section does not change any date or time period that is prescribed in the note or that is otherwise provided by law. Failure to comply with any provision of this Section does not change any of the rights of the parties as set forth in the note, mortgage, or applicable law.
(g) The mortgagee or mortgagee's agent shall furnish the first payoff demand statement at no cost to the mortgagor.
(h) For the purposes of this Section, unless the context otherwise requires, "deliver" or "delivery" means depositing or causing to be deposited into the United States mail an envelope with postage prepaid that contains a copy of the documents to be delivered and that is addressed to the person whose name and address are provided in the payoff demand. "Delivery" may also include transmitting those documents by telephone facsimile to the person or electronically if the payoff demand specifically requests and authorizes that the documents be transmitted in electronic form.
(i) The mortgagee or mortgagee's agent is not required to comply with the payoff demand statement procedure set forth in this Section when responding to a notice of intent to redeem issued under Section 15-1603(e).
(Source: P.A. 95-961, eff. 1-1-09.)

(735 ILCS 5/15-1505.6)
Sec. 15-1505.6. Objection to jurisdiction over the person.
(a) In any residential foreclosure action, the deadline for filing a motion to dismiss the entire proceeding or to quash service of process that objects to the court's jurisdiction over the person, unless extended by the court for good cause shown, is 60 days after the earlier of these events: (i) the date that the moving party filed an appearance; or (ii) the date that the moving party participated in a hearing without filing an appearance.
(b) In any residential foreclosure action, if the objecting party files a responsive pleading or a motion (other than a motion for an extension of time to answer or otherwise appear) prior to the filing of a motion in compliance with subsection (a), that party waives all objections to the court's jurisdiction over the party's person.
(Source: P.A. 97-329, eff. 8-12-11.)

(735 ILCS 5/15-1505.8)
Sec. 15-1505.8. Expedited judgment and sale procedure for abandoned residential property.
(a) Upon motion and notice, the mortgagee may elect to utilize the expedited judgment and sale procedure for abandoned residential property stated in this Section to obtain a judgment of foreclosure pursuant to Section 15-1506. The motion to expedite the judgment and sale may be combined with or made part of the motion requesting a judgment of foreclosure. The notice of the motion to expedite the judgment and sale shall be sent by first-class mail to the last known address of the mortgagor, and the notice required by paragraph (1) of subsection (l) of this Section shall be posted at the property address.
(b) The motion requesting an expedited judgment of foreclosure and sale may be filed by the mortgagee at the time the foreclosure complaint is filed or any time thereafter, and shall set forth the facts demonstrating that the mortgaged real estate is abandoned residential real estate under Section 15-1200.5 and shall be supported by affidavit.
(c) If a motion for an expedited judgment and sale is filed at the time the foreclosure complaint is filed or before the period to answer the foreclosure complaint has expired, the motion shall be heard by the court no earlier than before the period to answer the foreclosure complaint has expired and no later than 21 days after the period to answer the foreclosure complaint has expired.
(d) If a motion for an expedited judgment and sale is filed after the period to answer the foreclosure complaint has expired, the motion shall be heard no later than 21 days after the motion is filed.
(e) The hearing shall be given priority by the court and shall be scheduled to be heard within the applicable time period set forth in subsection (c) or (d) of this Section.
(f) Subject to subsection (g), at the hearing on the motion requesting an expedited judgment and sale, if the court finds that the mortgaged real estate is abandoned residential property, the court shall grant the motion and immediately proceed to a trial of the foreclosure. A judgment of foreclosure under this Section shall include the matters identified in Section 15-1506.
(g) The court may not grant the motion requesting an expedited judgment and sale if the mortgagor, an unknown owner, or a lawful occupant appears in the action in any manner before or at the hearing and objects to a finding of abandonment.
(h) The court shall vacate an order issued pursuant to subsection (f) of this Section if the mortgagor or a lawful occupant appears in the action at any time prior to the court issuing an order confirming the sale pursuant to subsection (b-3) of Section 15-1508 and presents evidence establishing to the satisfaction of the court that the mortgagor or lawful occupant has not abandoned the mortgaged real estate.
(i) The reinstatement period and redemption period for the abandoned residential property shall end in accordance with paragraph (4) of subsection (b) of Section 15-1603, and the abandoned residential property shall be sold at the earliest practicable time at a sale as provided in this Article.
(j) The mortgagee or its agent may enter, secure, and maintain abandoned residential property subject to subsection (e-5) of Section 21-3 of the Criminal Code of 2012.
(k) Personal property.
(1) Upon confirmation of the sale held pursuant to

Section 15-1507, any personal property remaining in or upon the abandoned residential property shall be deemed to have been abandoned by the owner of such personal property and may be disposed of or donated by the holder of the certificate of sale (or, if none, by the purchaser at the sale). In the event of donation of any such personal property, the holder of the certificate of sale (or, if none, the purchaser at the sale) may transfer such donated property with a bill of sale. No mortgagee or its successors or assigns, holder of a certificate of sale, or purchaser at the sale shall be liable for any such disposal or donation of personal property.

(2) Notwithstanding paragraph (1) of this subsection

(k), in the event a lawful occupant is in possession of the mortgaged real estate who has not been made a party to the foreclosure and had his or her interests terminated therein, any personal property of the lawful occupant shall not be deemed to have been abandoned, nor shall the rights of the lawful occupant to any personal property be affected.

(l) Notices to be posted at property address.
(1) The notice set out in this paragraph (1) of this

subsection (l) shall be conspicuously posted at the property address at least 14 days before the hearing on the motion requesting an expedited judgment and sale and shall be in boldface, in at least 12 point type, and in substantially the following form:

subsection (l) shall be conspicuously posted at the property address at least 14 days before the hearing to confirm the sale of the abandoned residential property and shall be in boldface, in at least 12 point type, and in substantially the following form:

(735 ILCS 5/15-1506) (from Ch. 110, par. 15-1506)
Sec. 15-1506. Judgment.
(a) Evidence. In the trial of a foreclosure, the evidence to support the allegations of the complaint shall be taken in open court, except:
(1) where an allegation of fact in the complaint is

not denied by a party's verified answer or verified counterclaim, or where a party pursuant to subsection (b) of Section 2-610 of the Code of Civil Procedure states, or is deemed to have stated, in its pleading that it has no knowledge of such allegation sufficient to form a belief and attaches the required affidavit, a sworn verification of the complaint or a separate affidavit setting forth such fact is sufficient evidence thereof against such party and no further evidence of such fact shall be required; and

(2) where all the allegations of fact in the

complaint have been proved by verification of the complaint or affidavit, the court upon motion supported by an affidavit stating the amount which is due the mortgagee, shall enter a judgment of foreclosure as requested in the complaint.

(b) Instruments. In all cases the evidence of the indebtedness and the mortgage foreclosed shall be exhibited to the court and appropriately marked, and copies thereof shall be filed with the court.
(c) Summary and Default Judgments. Nothing in this Section 15-1506 shall prevent a party from obtaining a summary or default judgment authorized by Article II of the Code of Civil Procedure.
(d) Notice of Entry of Default. When any judgment in a foreclosure is entered by default, notice of such judgment shall be given in accordance with Section 2-1302 of the Code of Civil Procedure.
(e) Matters Required in Judgment. A judgment of foreclosure shall include the last date for redemption and all rulings of the court entered with respect to each request for relief set forth in the complaint. The omission of the date for redemption shall not extend the time for redemption or impair the validity of the judgment.
(f) Special Matters in Judgment. Without limiting the general authority and powers of the court, special matters may be included in the judgment of foreclosure if sought by a party in the complaint or by separate motion. Such matters may include, without limitation:
(1) a manner of sale other than public auction;
(2) a sale by sealed bid;
(3) an official or other person who shall be the

officer to conduct the sale other than the one customarily designated by the court;

(4) provisions for non-exclusive broker listings or

designating a duly licensed real estate broker nominated by one of the parties to exclusively list the real estate for sale;

(5) the fees or commissions to be paid out of the

sale proceeds to the listing or other duly licensed broker, if any, who shall have procured the accepted bid;

(6) the fees to be paid out of the sale proceeds to

an auctioneer, if any, who shall have been authorized to conduct a public auction sale;

(7) whether and in what manner and with what content

signs shall be posted on the real estate;

(8) a particular time and place at which such bids

shall be received;

(9) a particular newspaper or newspapers in which

notice of sale shall be published;

(10) the format for the advertising of such sale,

including the size, content and format of such advertising, and additional advertising of such sale;

(11) matters or exceptions to which title in the real

estate may be subject at the sale;

(12) a requirement that title insurance in a

specified form be provided to a purchaser at the sale, and who shall pay for such insurance;

(13) whether and to what extent bids with mortgage or

other contingencies will be allowed;

(14) such other matters as approved by the court to

ensure sale of the real estate for the most commercially favorable price for the type of real estate involved.

(g) Agreement of the Parties. If all of the parties agree in writing on the minimum price and that the real estate may be sold to the first person who offers in writing to purchase the real estate for such price, and on such other commercially reasonable terms and conditions as the parties may agree, then the court shall order the real estate to be sold on such terms, subject to confirmation of the sale in accordance with Section 15-1508.
(h) Postponement of Proving Priority. With the approval of the court prior to the entry of the judgment of foreclosure, a party claiming an interest in the proceeds of the sale of the mortgaged real estate may defer proving the priority of such interest until the hearing to confirm the sale.
(i) Effect of Judgment and Lien.
(1) Upon the entry of the judgment of foreclosure,

all rights of a party in the foreclosure against the mortgagor provided for in the judgment of foreclosure or this Article shall be secured by a lien on the mortgaged real estate, which lien shall have the same priority as the claim to which the judgment relates and shall be terminated upon confirmation of a judicial sale in accordance with this Article.

(2) Upon the entry of the judgment of foreclosure,

the rights in the real estate subject to the judgment of foreclosure of (i) all persons made a party in the foreclosure and (ii) all nonrecord claimants given notice in accordance with paragraph (2) of subsection (c) of Section 15-1502, shall be solely as provided for in the judgment of foreclosure and in this Article.

(3) Entry of a judgment of foreclosure does not

terminate or otherwise affect a bona fide lease of a dwelling unit in residential real estate in foreclosure, whether or not the lessee has been made a party in the foreclosure.

(Source: P.A. 98-514, eff. 11-19-13.)

(735 ILCS 5/15-1507) (from Ch. 110, par. 15-1507)
Sec. 15-1507. Judicial Sale.
(a) In General. Except as provided in Sections 15-1402 and 15-1403, upon entry of a judgment of foreclosure, the real estate which is the subject of the judgment shall be sold at a judicial sale in accordance with this Section 15-1507.
(b) Sale Procedures. Upon expiration of the reinstatement period and the redemption period in accordance with subsection (b) or (c) of Section 15-1603 or upon the entry of a judgment of foreclosure after the waiver of all rights of redemption, except as provided in subsection (g) of Section 15-1506, the real estate shall be sold at a sale as provided in this Article, on such terms and conditions as shall be specified by the court in the judgment of foreclosure. A sale may be conducted by any judge or sheriff.
(c) Notice of Sale. The mortgagee, or such other party designated by the court, in a foreclosure under this Article shall give public notice of the sale as follows:
(1) The notice of sale shall include at least the

following information, but an immaterial error in the information shall not invalidate the legal effect of the notice:

(A) the name, address and telephone number of the

person to contact for information regarding the real estate;

(B) the common address and other common

description (other than legal description), if any, of the real estate;

(C) a legal description of the real estate

sufficient to identify it with reasonable certainty;

(D) a description of the improvements on the real

estate;

(E) the times specified in the judgment, if any,

when the real estate may be inspected prior to sale;

(F) the time and place of the sale;
(G) the terms of the sale;
(H) the case title, case number and the court in

which the foreclosure was filed;

(H-1) in the case of a condominium unit to

which subsection (g) of Section 9 of the Condominium Property Act applies, the statement required by subdivision (g)(5) of Section 9 of the Condominium Property Act;

(H-2) in the case of a unit of a common interest

community to which subsection (g-1) of Section 18.5 of the Condominium Property Act applies, the statement required by subdivision (g-1) of Section 18.5 of the Condominium Property Act; and

(I) such other information ordered by the Court.
(2) The notice of sale shall be published at least 3

consecutive calendar weeks (Sunday through Saturday), once in each week, the first such notice to be published not more than 45 days prior to the sale, the last such notice to be published not less than 7 days prior to the sale, by: (i) (A) advertisements in a newspaper circulated to the general public in the county in which the real estate is located, in the section of that newspaper where legal notices are commonly placed and (B) separate advertisements in the section of such a newspaper, which (except in counties with a population in excess of 3,000,000) may be the same newspaper, in which real estate other than real estate being sold as part of legal proceedings is commonly advertised to the general public; provided, that the separate advertisements in the real estate section need not include a legal description and that where both advertisements could be published in the same newspaper and that newspaper does not have separate legal notices and real estate advertisement sections, a single advertisement with the legal description shall be sufficient; and (ii) such other publications as may be further ordered by the court.

(3) The party who gives notice of public sale in

accordance with subsection (c) of Section 15-1507 shall also give notice to all parties in the action who have appeared and have not theretofore been found by the court to be in default for failure to plead. Such notice shall be given in the manner provided in the applicable rules of court for service of papers other than process and complaint, not more than 45 days nor less than 7 days prior to the day of sale. After notice is given as required in this Section a copy thereof shall be filed in the office of the clerk of the court entering the judgment, together with a certificate of counsel or other proof that notice has been served in compliance with this Section.

(4) The party who gives notice of public sale in

accordance with subsection (c) of Section 15-1507 shall again give notice in accordance with that Section of any adjourned sale; provided, however, that if the adjourned sale is to occur less than 60 days after the last scheduled sale, notice of any adjourned sale need not be given pursuant to this Section. In the event of adjournment, the person conducting the sale shall, upon adjournment, announce the date, time and place upon which the adjourned sale shall be held. Notwithstanding any language to the contrary, for any adjourned sale that is to be conducted more than 60 days after the date on which it was to first be held, the party giving notice of such sale shall again give notice in accordance with this Section.

(5) Notice of the sale may be given prior to the

expiration of any reinstatement period or redemption period.

(6) No other notice by publication or posting shall

be necessary unless required by order or rule of the court.

(7) The person named in the notice of sale to be

contacted for information about the real estate may, but shall not be required, to provide additional information other than that set forth in the notice of sale.

(d) Election of Property. If the real estate which is the subject of a judgment of foreclosure is susceptible of division, the court may order it to be sold as necessary to satisfy the judgment. The court shall determine which real estate shall be sold, and the court may determine the order in which separate tracts may be sold.
(e) Receipt upon Sale. Upon and at the sale of mortgaged real estate, the person conducting the sale shall give to the purchaser a receipt of sale. The receipt shall describe the real estate purchased and shall show the amount bid, the amount paid, the total amount paid to date and the amount still to be paid therefor. An additional receipt shall be given at the time of each subsequent payment.
(f) Certificate of Sale. Upon payment in full of the amount bid, the person conducting the sale shall issue, in duplicate, and give to the purchaser a Certificate of Sale. The Certificate of Sale shall be in a recordable form, describe the real estate purchased, indicate the date and place of sale and show the amount paid therefor. The Certificate of Sale shall further indicate that it is subject to confirmation by the court. The duplicate certificate may be recorded in accordance with Section 12-121. The Certificate of Sale shall be freely assignable by endorsement thereon.
(g) Interest after Sale. Any bid at sale shall be deemed to include, without the necessity of a court order, interest at the statutory judgment rate on any unpaid portion of the sale price from the date of sale to the date of payment.
(Source: P.A. 96-1045, eff. 7-14-10.)

(735 ILCS 5/15-1507.1)
Sec. 15-1507.1. (Repealed).
(Source: P.A. 100-407, eff. 12-17-15. Repealed internally, eff. 3-2-17. P.A. 100-407 contained an extension of the internal repealer, but did not take effect until August 25, 2017.)

(735 ILCS 5/15-1508) (from Ch. 110, par. 15-1508)
Sec. 15-1508. Report of sale and confirmation of sale.
(a) Report. The person conducting the sale shall promptly make a report to the court, which report shall include a copy of all receipts and, if any, certificate of sale.
(b) Hearing. Upon motion and notice in accordance with court rules applicable to motions generally, which motion shall not be made prior to sale, the court shall conduct a hearing to confirm the sale. Unless the court finds that (i) a notice required in accordance with subsection (c) of Section 15-1507 was not given, (ii) the terms of sale were unconscionable, (iii) the sale was conducted fraudulently, or (iv) justice was otherwise not done, the court shall then enter an order confirming the sale. The confirmation order shall include a name, address, and telephone number of the holder of the certificate of sale or deed issued pursuant to that certificate or, if no certificate or deed was issued, the purchaser, whom a municipality or county may contact with concerns about the real estate. The confirmation order may also:
(1) approve the mortgagee's fees and costs arising

between the entry of the judgment of foreclosure and the confirmation hearing, those costs and fees to be allowable to the same extent as provided in the note and mortgage and in Section 15-1504;

(2) provide for a personal judgment against any party

for a deficiency; and

(3) determine the priority of the judgments of

parties who deferred proving the priority pursuant to subsection (h) of Section 15-1506, but the court shall not defer confirming the sale pending the determination of such priority.

(b-3) Hearing to confirm sale of abandoned residential property. Upon motion and notice by first-class mail to the last known address of the mortgagor, which motion shall be made prior to the sale and heard by the court at the earliest practicable time after conclusion of the sale, and upon the posting at the property address of the notice required by paragraph (2) of subsection (l) of Section 15-1505.8, the court shall enter an order confirming the sale of the abandoned residential property, unless the court finds that a reason set forth in items (i) through (iv) of subsection (b) of this Section exists for not approving the sale, or an order is entered pursuant to subsection (h) of Section 15-1505.8. The confirmation order also may address the matters identified in items (1) through (3) of subsection (b) of this Section. The notice required under subsection (b-5) of this Section shall not be required.
(b-5) Notice with respect to residential real estate. With respect to residential real estate, the notice required under subsection (b) of this Section shall be sent to the mortgagor even if the mortgagor has previously been held in default. In the event the mortgagor has filed an appearance, the notice shall be sent to the address indicated on the appearance. In all other cases, the notice shall be sent to the mortgagor at the common address of the foreclosed property. The notice shall be sent by first class mail. Unless the right to possession has been previously terminated by the court, the notice shall include the following language in 12-point boldface capitalized type:

(735 ILCS 5/15-1508.5)
Sec. 15-1508.5. Notice by holder or purchaser to known occupants of dwelling units of mortgaged real estate.
(a) The holder of the certificate of sale or deed issued pursuant to that certificate or, if no certificate or deed was issued, the purchaser, shall:
(1) following the judicial sale under Section

15-1507, but no later than 21 days after the confirmation of sale under Section 15-1508, make a good faith effort to ascertain the identities and addresses of all occupants of dwelling units of the mortgaged real estate; and

(2) following the order confirming sale under Section

15-1508, but no later than 21 days after the order confirming sale, notify all known occupants of dwelling units of the mortgaged real estate that the holder or purchaser has acquired the mortgaged real estate. The notice shall be in writing and shall:

(i) identify the occupant being served by the

name known to the holder or purchaser;

(ii) inform the occupant that the mortgaged real

estate at which the dwelling unit is located is the subject of a foreclosure and that control of the mortgaged real estate has changed;

(iii) provide the name, address, and telephone

number of an individual or entity whom the occupants may contact with concerns about the mortgaged real estate or to request repairs of that property;

(iv) include the following language, or language

that is substantially similar: "This is NOT a notice to vacate the premises. You may wish to contact a lawyer or your local legal aid or housing counseling agency to discuss any rights that you may have.";

(v) include the name of the case, the case

number, and the court where the order confirming the sale has been entered; and

(vi) provide instructions on the method of

payment of future rent, if applicable.

(b) The written notice required by subsection (a) of this Section shall be served by delivering a copy thereof to the known occupant, or by leaving the same with some person of the age of 13 years or upwards who is residing on or in possession of the premises, or by sending a copy of the notice to the known occupant by first-class mail, addressed to the occupant by the name known to the holder or purchaser.
(c) In the event that the holder or purchaser ascertains the identity and address of an occupant of a dwelling unit of the mortgaged real estate more than 21 days after the confirmation of sale under Section 15-1508, the holder or purchaser shall provide the notice required by subparagraph (2) of subsection (a) within 7 days of ascertaining the identity and address of the occupant.
(d)(i) A holder or purchaser who fails to comply with subsections (a), (b), and (c) may not collect any rent due and owing from a known occupant, or terminate a known occupant's tenancy for non-payment of such rent, until the holder or purchaser has served the notice described in paragraph (2) of subsection (a) of this Section upon the known occupant. After providing such notice, the holder or purchaser may collect any and all rent otherwise due and owing the holder or purchaser from the known occupant and may terminate the known occupant's tenancy for non-payment of such rent if the holder or purchaser otherwise has such right to terminate.
(ii) An occupant who previously paid rent for the current rental period to the mortgagor, or other entity with the authority to operate, manage, and conserve the mortgaged real estate at the time of payment, shall not be held liable for that rent by the holder or purchaser, and the occupant's tenancy shall not be terminated for non-payment of rent for that rental period.
(e) Within 21 days of the confirmation of sale under Section 15-1508, the holder or purchaser shall post a written notice on the primary entrance of each dwelling unit subject to the foreclosure action. This notice shall:
(i) inform occupant that the dwelling unit is the

subject of a foreclosure action and that control of the mortgaged real estate has changed;

(ii) include the following language: "This is NOT a

notice to vacate the premises.";

(iii) provide the name, address, and telephone number

of the individual or entity whom occupants may contact with concerns about the mortgaged real estate or to request repairs of the property; and

(iv) provide instructions on the method of payment of

future rent, if applicable.

(f)(i) The provisions of subsection (d) of this Section shall be the exclusive remedy for the failure of a holder or purchaser to provide notice to a known occupant under this Section.
(ii) This Section shall not abrogate any right that a holder or purchaser may have to possession of the mortgaged real estate and to maintain a proceeding against an occupant of a dwelling unit for possession under Article IX of this Code or subsection (h) of Section 15-1701.
(iii) In the event that the holder or purchaser is a mortgagee in possession of the mortgaged real estate pursuant to Section 15-1703 at the time of the confirmation of sale and has complied with requirements of subsection (a-5) of Section 15-1703, the holder or purchaser is excused from the requirements of subsections (a) and (e) of this Section.
(iv) A holder or purchaser is not required to provide the notice required by this Section to a mortgagor or party against whom an order of possession has been entered authorizing the removal of the mortgagor or party pursuant to subsection (g) of Section 15-1508.
(Source: P.A. 98-514, eff. 11-19-13.)

(735 ILCS 5/15-1509) (from Ch. 110, par. 15-1509)
Sec. 15-1509. Transfer of Title and Title Acquired.
(a) Deed. After (i) confirmation of the sale, and (ii) payment of the purchase price and any other amounts required to be paid by the purchaser at sale, the court (or, if the court shall so order, the person who conducted the sale or such person's successor or some persons specifically appointed by the court for that purpose), shall upon the request of the holder of the certificate of sale (or the purchaser if no certificate of sale was issued), promptly execute a deed to the holder or purchaser sufficient to convey title. Such deed shall identify the court and the caption of the case in which judgment was entered authorizing issuance of the deed. Signature and the recital in the deed of the title or authority of the person signing the deed as grantor, of authority pursuant to the judgment and of the giving of the notices required by this Article is sufficient proof of the facts recited and of such authority to execute the deed, but such deed shall not be construed to contain any covenant on the part of the person executing it. If the deed issues to a grantee prior to the expiration of the period for appealing the confirmation of sale, and the grantee conveys title to another party within that period, that other party will not be deemed a bona fide purchaser unless and until such period expires without an appeal having been filed or, an appeal having been filed, such appeal is denied or withdrawn.
(b) Effect Upon Delivery of Deed. Delivery of the deed executed on the sale of the real estate, even if the purchaser or holder of the certificate of sale is a party to the foreclosure, shall be sufficient to pass the title thereto.
(c) Claims Barred. Any vesting of title by a consent foreclosure pursuant to Section 15-1402 or by deed pursuant to subsection (b) of Section 15-1509, unless otherwise specified in the judgment of foreclosure, shall be an entire bar of (i) all claims of parties to the foreclosure and (ii) all claims of any nonrecord claimant who is given notice of the foreclosure in accordance with paragraph (2) of subsection (c) of Section 15-1502, notwithstanding the provisions of subsection (g) of Section 2-1301 to the contrary. Any person seeking relief from any judgment or order entered in the foreclosure in accordance with subsection (g) of Section 2-1301 of the Code of Civil Procedure may claim only an interest in the proceeds of sale.
(Source: P.A. 86-974.)

(735 ILCS 5/15-1509.5)
Sec. 15-1509.5. Notice at time of conveyance. Any deed executed pursuant to this Article or judgment vesting title by a consent foreclosure pursuant to Section 15-1402 shall state the grantee's or mortgagee's name (and the name of a contact person), street and mailing addresses, and telephone number.
(Source: P.A. 96-110, eff. 7-31-09.)

(735 ILCS 5/15-1510) (from Ch. 110, par. 15-1510)
Sec. 15-1510. Attorney's Fees and Costs.
(a) The court may award reasonable attorney's fees and costs to the defendant who prevails in a motion, an affirmative defense or counterclaim, or in the foreclosure action. A defendant who exercises the defendant's right of reinstatement or redemption shall not be considered a prevailing party for purposes of this Section. Nothing in this subsection shall abrogate contractual terms in the mortgage or other written agreement between the mortgagor and the mortgagee or rights as otherwise provided in this Article which allow the mortgagee to recover attorney's fees and costs under subsection (b).
(b) Attorneys' fees and other costs incurred in connection with the preparation, filing or prosecution of the foreclosure suit shall be recoverable in a foreclosure only to the extent specifically set forth in the mortgage or other written agreement between the mortgagor and the mortgagee or as otherwise provided in this Article.
(Source: P.A. 95-961, eff. 1-1-09.)

(735 ILCS 5/15-1511) (from Ch. 110, par. 15-1511)
Sec. 15-1511. Deficiency. Except as expressly prohibited by this Article, foreclosure of a mortgage does not affect a mortgagee's rights, if any, to obtain a personal judgment against any person for a deficiency.
(Source: P.A. 84-1462.)

(735 ILCS 5/15-1512) (from Ch. 110, par. 15-1512)
Sec. 15-1512. Application of Proceeds of Sale and Surplus. The proceeds resulting from a sale of real estate under this Article shall be applied in the following order:
(a) the reasonable expenses of sale;
(b) the reasonable expenses of securing possession before sale, holding, maintaining, and preparing the real estate for sale, including payment of taxes and other governmental charges, premiums on hazard and liability insurance, receiver's and management fees, and, to the extent provided for in the mortgage or other recorded agreement and not prohibited by law, reasonable attorneys' fees, payments made pursuant to Section 15-1505 and other legal expenses incurred by the mortgagee;
(c) if the sale was pursuant to judicial foreclosure, satisfaction of claims in the order of priority adjudicated in the judgment of foreclosure or order confirming the sale; and
(d) remittance of any surplus to be held by the person appointed by the court to conduct the sale until further order of the court. If there is a surplus, such person conducting the sale shall send written notice to all parties to the proceeding advising them of the amount of the surplus, and that the surplus shall be held until a party obtains a court order for its distribution or until, in the absence of an order, the surplus is forfeited to the State.
(Source: P.A. 86-974.)

(735 ILCS 5/Art. XV Pt. 16 heading)

(735 ILCS 5/15-1601) (from Ch. 110, par. 15-1601)
Sec. 15-1601. Waiver of Rights of reinstatement and Redemption. (a) Residential and Certain Agricultural Real Estate. Except as otherwise provided in this Article, no mortgagor of real estate which is residential real estate at the time of such attempted waiver may waive the mortgagor's rights of reinstatement and redemption, or either of them, and any such waiver shall be void. Except as otherwise provided in subsection (b) of this Section, no mortgagor of real estate which is agricultural real estate at the time of such attempted waiver may waive the mortgagor's rights of reinstatement and redemption, or either of them, and any such waiver shall be void.
(b) Other Real Estate. Any corporation or any corporate trustee of any express trust who is a mortgagor of agricultural real estate may waive the mortgagor's right of redemption (i) by express waiver stated in the mortgage or (ii) by any other waiver in writing which has been acknowledged by the mortgagor and recorded. A mortgagor of real estate other than a mortgagor of residential real estate or other mortgagor who is not otherwise so prohibited by this Article may waive the mortgagor's right of redemption (i) by express waiver stated in the mortgage or (ii) by any other waiver in writing which has been acknowledged by the mortgagor and recorded.
(c) Waiver After Commencement of Foreclosure. After commencement of a foreclosure proceeding under this Article a mortgagor of residential real estate or other mortgagor who is otherwise so prohibited may waive the mortgagor's rights of reinstatement and redemption, or either of them, if (i) the mortgagor expressly consents in writing to the entry of a judgment without such right of reinstatement or redemption, (ii) such written consent is filed with the clerk of the court, and (iii) the mortgagee consents and agrees to waive any and all rights to a deficiency judgment.
(d) Prior Waivers. Nothing contained in this Section shall invalidate any waiver of any right of redemption made pursuant to Section 12-124 or Section 12-125 of the Code of Civil Procedure in effect prior to July 1, 1987 which is contained in any instrument executed prior to July 1, 1987.
(Source: P.A. 85-907.)

(735 ILCS 5/15-1602) (from Ch. 110, par. 15-1602)
Sec. 15-1602. Reinstatement. In any foreclosure of a mortgage executed after July 21, 1959, which has become due prior to the maturity date fixed in the mortgage, or in any instrument or obligation secured by the mortgage, through acceleration because of a default under the mortgage, a mortgagor may reinstate the mortgage as provided herein. Reinstatement is effected by curing all defaults then existing, other than payment of such portion of the principal which would not have been due had no acceleration occurred, and by paying all costs and expenses required by the mortgage to be paid in the event of such defaults, provided that such cure and payment are made prior to the expiration of 90 days from the date the mortgagor or, if more than one, all the mortgagors (i) have been served with summons or by publication or (ii) have otherwise submitted to the jurisdiction of the court. When service is made by publication, the first date of publication shall be used for the calculation. Upon such reinstatement of the mortgage, the foreclosure and any other proceedings for the collection or enforcement of the obligation secured by the mortgage shall be dismissed and the mortgage documents shall remain in full force and effect as if no acceleration or default had occurred. The relief granted by this Section shall not be exhausted by a single use thereof, but if the court has made an express written finding that the mortgagor has exercised its right to reinstate pursuant to this Section, such relief shall not be again available to the mortgagor under the same mortgage for a period of five years from the date of the dismissal of such foreclosure. The provisions of Section 9-110 of the Code of Civil Procedure shall be inapplicable with respect to any instrument which is deemed a mortgage under this Article. The court may enter a judgment of foreclosure prior to the expiration of the reinstatement period, subject to the right of the mortgagor to reinstate the mortgage under this Section.
(Source: P.A. 86-974.)

(735 ILCS 5/15-1603) (from Ch. 110, par. 15-1603)
Sec. 15-1603. Redemption.
(a) Owner of Redemption. Except as provided in subsection (b) of Section 15-1402, only an owner of redemption may redeem from the foreclosure, and such owner of redemption may redeem only during the redemption period specified in subsection (b) of Section 15-1603 and only if the right of redemption has not been validly waived.
(b) Redemption Period.
(1) In the foreclosure of a mortgage of real estate

which is residential real estate at the time the foreclosure is commenced, the redemption period shall end on the later of (i) the date 7 months from the date the mortgagor or, if more than one, all the mortgagors (A) have been served with summons or by publication or (B) have otherwise submitted to the jurisdiction of the court, or (ii) the date 3 months from the date of entry of a judgment of foreclosure.

(2) In all other foreclosures, the redemption period

shall end on the later of (i) the date 6 months from the date the mortgagor or, if more than one, all the mortgagors (A) have been served with summons or by publication or (B) have otherwise submitted to the jurisdiction of the court, or (ii) the date 3 months from the date of entry of a judgment of foreclosure.

(3) Notwithstanding paragraphs (1) and (2), the

redemption period shall end at the later of the expiration of any reinstatement period provided for in Section 15-1602 or the date 60 days after the date the judgment of foreclosure is entered, if the court finds that (i) the value of the mortgaged real estate as of the date of the judgment is less than 90% of the amount specified pursuant to subsection (d) of Section 15-1603 and (ii) the mortgagee waives any and all rights to a personal judgment for a deficiency against the mortgagor and against all other persons liable for the indebtedness or other obligations secured by the mortgage.

(4) Notwithstanding paragraphs (1) and (2), the

redemption period shall end on the date 30 days after the date the judgment of foreclosure is entered if the court finds that the mortgaged real estate has been abandoned. In cases where the redemption period is shortened on account of abandonment, the reinstatement period shall not extend beyond the redemption period as shortened.

(c) Extension of Redemption Period.
(1) Once expired, the right of redemption provided

for in Sections 15-1603 or 15-1604 shall not be revived. The period within which the right of redemption provided for in Sections 15-1603 or 15-1604 may be exercised runs independently of any action by any person to enforce the judgment of foreclosure or effect a sale pursuant thereto. Neither the initiation of any legal proceeding nor the order of any court staying the enforcement of a judgment of foreclosure or the sale pursuant to a judgment or the confirmation of the sale, shall have the effect of tolling the running of the redemption period.

(2) If a court has the authority to stay, and does

stay, the running of the redemption period, or if the redemption period is extended by any statute of the United States, the redemption period shall be extended until the expiration of the same number of days after the expiration of the stay order as the number of days remaining in the redemption period at the time the stay order became effective, or, if later, until the expiration of 30 days after the stay order terminates. If the stay order terminates more than 30 days prior to the expiration of the redemption period, the redemption period shall not be extended.

(d) Amount Required to Redeem. The amount required to redeem shall be the sum of:
(1) The amount specified in the judgment of

foreclosure, which shall consist of (i) all principal and accrued interest secured by the mortgage and due as of the date of the judgment, (ii) all costs allowed by law, (iii) costs and expenses approved by the court, (iv) to the extent provided for in the mortgage and approved by the court, additional costs, expenses and reasonable attorneys' fees incurred by the mortgagee, (v) all amounts paid pursuant to Section 15-1505 and (vi) per diem interest from the date of judgment to the date of redemption calculated at the mortgage rate of interest applicable as if no default had occurred; and

(2) The amount of other expenses authorized by the

court which the mortgagee reasonably incurs between the date of judgment and the date of redemption, which shall be the amount certified by the mortgagee in accordance with subsection (e) of Section 15-1603.

(e) Notice of Intent to Redeem. An owner of redemption who intends to redeem shall give written notice of such intent to redeem to the mortgagee's attorney of record specifying the date designated for redemption and the current address of the owner of redemption for purposes of receiving notice. Such owner of redemption shall file with the clerk of the court a certification of the giving of such notice. The notice of intent to redeem must be received by the mortgagee's attorney at least 15 days (other than Saturday, Sunday or court holiday) prior to the date designated for redemption. The mortgagee shall thereupon file with the clerk of the court and shall give written notice to the owner of redemption at least three days (other than Saturday, Sunday or court holiday) before the date designated for redemption a certification, accompanied by copies of paid receipts or appropriate affidavits, of any expenses authorized in paragraph (2) of subsection (d) of Section 15-1603. If the mortgagee fails to serve such certification within the time specified herein, then the owner of redemption intending to redeem may redeem on the date designated for redemption in the notice of intent to redeem, and the mortgagee shall not be entitled to payment of any expenses authorized in paragraph (2) of subsection (d) of Section 15-1603.
(f) Procedure for Redemption.
(1) An owner of redemption may redeem the real estate

from the foreclosure by paying the amount specified in subsection (d) of Section 15-1603 to the mortgagee or the mortgagee's attorney of record on or before the date designated for redemption pursuant to subsection (e) of Section 15-1603.

(2) If the mortgagee refuses to accept payment or if

the owner of redemption redeeming from the foreclosure objects to the reasonableness of the additional expenses authorized in paragraph (2) of subsection (d) of Section 15-1603 and certified in accordance with subsection (e) of Section 15-1603, the owner of redemption shall pay the certified amount to the clerk of the court on or before the date designated for redemption, together with a written statement specifying the expenses to which objection is made. In such case the clerk shall pay to the mortgagee the amount tendered minus the amount to which the objection pertains.

(3) Upon payment to the clerk, whether or not the

owner of redemption files an objection at the time of payment, the clerk shall give a receipt of payment to the person redeeming from the foreclosure, and shall file a copy of that receipt in the foreclosure record. Upon receipt of the amounts specified to be paid to the mortgagee pursuant to this Section, the mortgagee shall promptly furnish the mortgagor with a release of the mortgage or satisfaction of the judgment, as appropriate, and the evidence of all indebtedness secured by the mortgage shall be cancelled.

(g) Procedure Upon Objection. If an objection is filed by an owner of redemption in accordance with paragraph (2) of subsection (f) of Section 15-1603, the clerk shall hold the amount to which the objection pertains until the court orders distribution of those funds. The court shall hold a hearing promptly to determine the distribution of any funds held by the clerk pursuant to such objection. Each party shall pay its own costs and expenses in connection with any objection, including attorneys' fees, subject to Section 2-611 of the Code of Civil Procedure.
(h) Failure to Redeem. Unless the real estate being foreclosed is redeemed from the foreclosure, it shall be sold as provided in this Article.
(Source: P.A. 86-974.)

(735 ILCS 5/15-1603.5)
Sec. 15-1603.5. Strict foreclosure of an omitted subordinate interest.
(a) As used in this Section, "omitted subordinate interest" means a recorded subordinate interest in real estate where:
(1) the real estate is the subject of a foreclosure

action under this Article;

(2) a motion to confirm judicial sale under

subsection (b) of Section 15-1508 is either pending or has been granted;

(3) the interest attached to the real estate prior to

the filing or recording of any notice in accordance with Sections 2-1901 and 15-1503; and

(4) the person who has the interest was not named in

the foreclosure complaint.

(b) The holder of the certificate of sale or any person who acquired title pursuant to Section 15-1509 or any subsequent successor, assignee, transferee, or grantee who discovers an omitted subordinate interest may file a strict foreclosure complaint naming the person who has the omitted subordinate interest as the defendant. A complaint filed under this Section must include substantially the following:
(1) the identity of the plaintiff and how the

plaintiff acquired its interest in the property which is the subject of the strict foreclosure;

(2) the docket number of the prior foreclosure action

and the recording number and date of the mortgage that was previously foreclosed;

(3) the legal description, common address, and parcel

identification number of the real estate which is the subject of the strict foreclosure;

(4) the recording number and a copy of the recorded

instrument identifying the person who has the omitted subordinate interest that is named as the defendant;

(5) the amount of the successful bid at the

foreclosure sale, as stated in the report of sale in the prior foreclosure action, with a copy of the report of sale attached to the complaint;

(6) an allegation that, due to inadvertence or

mistake or such other reason as may be applicable, the person who has the omitted subordinate interest was not made a party defendant in the prior foreclosure action and the omitted subordinate interest was not terminated by the judgment of foreclosure and when the subject property was sold by judicial sale; and

(7) a request for relief setting forth the

redemption period as provided in this Section and identifying a contact by name and telephone number who will accept tender of the redemption amount.

(c) Subject to the objection of the defendant, the court shall enter a judgment extinguishing the omitted subordinate interest.
(d) If the defendant objects to the entry of the judgment, the court, after a hearing, shall enter an order providing either:
(1) that the defendant has not agreed to pay the

amount required to redeem, in which event the court shall proceed to enter the judgment; or

(2) that the defendant has agreed to pay the amount

required to redeem.

(e) The amount required to redeem shall be the sum bid at the prior foreclosure sale plus any costs and fees incurred subsequent to the sale for the payment of taxes, preservation of the property, or any other actions taken by the holder of the certificate of sale to protect its interest in the property. The amount required to redeem shall not include any costs or fees incurred by the plaintiff in the strict foreclosure case filed under this Section.
The order shall state that upon payment of the redemption amount within the redemption period, which shall extend 30 days after the entry of the order, title to the real estate shall vest in the defendant who redeems pursuant to this Section. If the defendant subject to the order has not paid the amount required to redeem within the 30-day redemption period, the interest of the defendant in the property is terminated.
(f) A person whose omitted subordinate interest was not terminated by a prior foreclosure action does not have a right to file a strict foreclosure action.
(g) Notwithstanding that the person's omitted subordinate interest in the real estate has been terminated pursuant to this Section, nothing in this Section shall be construed to extinguish or impair any claim of such person in the surplus proceeds of a sale held or distributed pursuant to subsection (d) of Section 15-1512 of this Code after the confirmation of the sale of the real estate for which such person had an omitted subordinate interest.
(Source: P.A. 98-1099, eff. 8-26-14.)

(735 ILCS 5/15-1604) (from Ch. 110, par. 15-1604)
Sec. 15-1604. Special Right to Redeem.
(a) Circumstances. With respect to residential real estate, if (i) the purchaser at the sale was a mortgagee who was a party to the foreclosure or its nominee and (ii) the sale price was less than the amount specified in subsection (d) of Section 15-1603, then, and only in such circumstances, an owner of redemption as specified in subsection (a) of Section 15-1603 shall have a special right to redeem, for a period ending 30 days after the date the sale is confirmed, by paying to the mortgagee (i) the sale price, (ii) all additional costs and expenses incurred by the mortgagee set forth in the report of sale and confirmed by the court, and (iii) interest at the statutory judgment rate from the date the purchase price was paid or credited as an offset.
(b) Procedure. Upon receipt of such amount, the mortgagee shall assign to the redeeming owner of redemption its certificate of sale or its right to such certificate or to a deed. The mortgagee shall give to the redeeming owner of redemption an executed duplicate of such assignment, marked "Duplicate", which duplicate the owner of redemption shall file with the court. If a deed has been issued to the mortgagee or its nominee, the holder of such deed, or such holder's successor in title, shall execute and deliver a deed conveying the mortgaged real estate to the redeeming owner of redemption subject only to those encumbrances that would normally arise on title if a redemption were made under Section 15-1603, including a deficiency, if any, resulting from the foreclosure sale. Nothing contained herein shall affect the right to a personal or in rem deficiency judgment, and enforcement thereof shall be allowed as provided by law. Any deficiency judgment shall retain the same priority on title as did the mortgage from which it arose. The mortgagee, its nominee or its successors in title shall not permit encumbrances on title arising on or after the date of the deed to the mortgagee or nominee caused by or relating to the mortgagee or its nominee or its successors in title.
(Source: P.A. 86-974.)

(735 ILCS 5/15-1605) (from Ch. 110, par. 15-1605)
Sec. 15-1605. Equitable Right of Redemption. No equitable right of redemption shall exist or be enforceable under or with respect to a mortgage after a judicial sale of the mortgaged real estate pursuant to Section 15-1507 or after entry of a judgment of foreclosure pursuant to Sections 15-1402 or 15-1403.
(Source: P.A. 84-1462.)

(735 ILCS 5/Art. XV Pt. 17 heading)

(735 ILCS 5/15-1701) (from Ch. 110, par. 15-1701)
Sec. 15-1701. Right to possession.
(a) General. The provisions of this Article shall govern the right to possession of the mortgaged real estate during foreclosure. Possession under this Article includes physical possession of the mortgaged real estate to the same extent to which the mortgagor, absent the foreclosure, would have been entitled to physical possession. For the purposes of Part 17, real estate is residential real estate only if it is residential real estate at the time the foreclosure is commenced.
(b) Pre-Judgment. Prior to the entry of a judgment of foreclosure:
(1) In the case of residential real estate, the

mortgagor shall be entitled to possession of the real estate except if (i) the mortgagee shall object and show good cause, (ii) the mortgagee is so authorized by the terms of the mortgage or other written instrument, and (iii) the court is satisfied that there is a reasonable probability that the mortgagee will prevail on a final hearing of the cause, the court shall upon request place the mortgagee in possession. If the residential real estate consists of more than one dwelling unit, then for the purpose of this Part residential real estate shall mean only that dwelling unit or units occupied by persons described in clauses (i), (ii) and (iii) of Section 15-1219.

(2) In all other cases, if (i) the mortgagee is so

authorized by the terms of the mortgage or other written instrument, and (ii) the court is satisfied that there is a reasonable probability that the mortgagee will prevail on a final hearing of the cause, the mortgagee shall upon request be placed in possession of the real estate, except that if the mortgagor shall object and show good cause, the court shall allow the mortgagor to remain in possession.

(c) Judgment Through 30 Days After Sale Confirmation. After the entry of a judgment of foreclosure and through the 30th day after a foreclosure sale is confirmed:
(1) Subsection (b) of Section 15-1701 shall be

applicable, regardless of the provisions of the mortgage or other instrument, except that after a sale pursuant to the judgment the holder of the certificate of sale (or, if none, the purchaser at the sale) shall have the mortgagee's right to be placed in possession, with all rights and duties of a mortgagee in possession under this Article.

(2) Notwithstanding paragraph (1) of subsection (b)

and paragraph (1) of subsection (c) of Section 15-1701, upon request of the mortgagee, a mortgagor of residential real estate shall not be allowed to remain in possession between the expiration of the redemption period and through the 30th day after sale confirmation unless (i) the mortgagor pays to the mortgagee or such holder or purchaser, whichever is applicable, monthly the lesser of the interest due under the mortgage calculated at the mortgage rate of interest applicable as if no default had occurred or the fair rental value of the real estate, or (ii) the mortgagor otherwise shows good cause. Any amounts paid by the mortgagor pursuant to this subsection shall be credited against the amounts due from the mortgagor.

(d) After 30 Days After Sale Confirmation. The holder of the certificate of sale or deed issued pursuant to that certificate or, if no certificate or deed was issued, the purchaser, except to the extent the holder or purchaser may consent otherwise, shall be entitled to possession of the mortgaged real estate, as of the date 30 days after the order confirming the sale is entered, against those parties to the foreclosure whose interests the court has ordered terminated, without further notice to any party, further order of the court, or resort to proceedings under any other statute other than this Article. This right to possession shall be limited by the provisions governing entering and enforcing orders of possession under subsection (g) of Section 15-1508. If the holder or purchaser determines that there are occupants of the mortgaged real estate who have not been made parties to the foreclosure and had their interests terminated therein, the holder or purchaser may bring an eviction proceeding under subsection (h) of this Section, if applicable, or under Article IX of this Code to terminate the rights of possession of any such occupants. The holder or purchaser shall not be entitled to proceed against any such occupant under Article IX of this Code until after 30 days after the order confirming the sale is entered.
(e) Termination of Leases. A lease of all or any part of the mortgaged real estate shall not be terminated automatically solely by virtue of the entry into possession by (i) a mortgagee or receiver prior to the entry of an order confirming the sale, (ii) the holder of the certificate of sale, (iii) the holder of the deed issued pursuant to that certificate, or (iv) if no certificate or deed was issued, the purchaser at the sale.
(f) Other Statutes; Instruments. The provisions of this Article providing for possession of mortgaged real estate shall supersede any other inconsistent statutory provisions. In particular, and without limitation, whenever a receiver is sought to be appointed in any action in which a foreclosure is also pending, a receiver shall be appointed only in accordance with this Article. Except as may be authorized by this Article, no mortgage or other instrument may modify or supersede the provisions of this Article.
(g) Certain Leases. Leases of the mortgaged real estate entered into by a mortgagee in possession or a receiver and approved by the court in a foreclosure shall be binding on all parties, including the mortgagor after redemption, the purchaser at a sale pursuant to a judgment of foreclosure and any person acquiring an interest in the mortgaged real estate after entry of a judgment of foreclosure in accordance with Sections 15-1402 and 15-1403.
(h) Proceedings Against Certain Occupants.
(1) The mortgagee-in-possession of the mortgaged real

estate under Section 15-1703, a receiver appointed under Section 15-1704, a holder of the certificate of sale or deed, or the purchaser may, at any time during the pendency of the foreclosure and up to 90 days after the date of the order confirming the sale, file a supplemental eviction petition against a person not personally named as a party to the foreclosure. This subsection (h) does not apply to any lessee with a bona fide lease of a dwelling unit in residential real estate in foreclosure.

(2) The supplemental eviction petition shall name

each such occupant against whom an eviction order is sought and state the facts upon which the claim for relief is premised.

(3) The petitioner shall serve upon each named

occupant the petition, a notice of hearing on the petition, and, if any, a copy of the certificate of sale or deed. The eviction proceeding, including service of the notice of the hearing and the petition, shall in all respects comport with the requirements of Article IX of this Code, except as otherwise specified in this Section. The hearing shall be no less than 21 days from the date of service of the notice.

(4) The supplemental petition shall be heard as part

of the foreclosure proceeding and without the payment of additional filing fees. An eviction order obtained under this Section shall name each occupant whose interest has been terminated, shall recite that it is only effective as to the occupant so named and those holding under them, and shall be enforceable for no more than 120 days after its entry, except that the 120-day period may be extended to the extent and in the manner provided in Section 9-117 of Article IX and except as provided in item (5) of this subsection (h).

(5) In a case of foreclosure where the occupant is

current on his or her rent, or where timely written notice of to whom and where the rent is to be paid has not been provided to the occupant, or where the occupant has made good-faith efforts to make rental payments in order to keep current, any eviction order must allow the occupant to retain possession of the property covered in his or her rental agreement (i) for 120 days following the notice of the hearing on the supplemental petition that has been properly served upon the occupant, or (ii) through the duration of his or her lease, whichever is shorter, provided that if the duration of his or her lease is less than 30 days from the date of the order, the order shall allow the occupant to retain possession for 30 days from the date of the order. A mortgagee in possession, receiver, holder of a certificate of sale or deed, or purchaser at the judicial sale, who asserts that the occupant is not current in rent, shall file an affidavit to that effect in the supplemental petition proceeding. If the occupant has been given timely written notice of to whom and where the rent is to be paid, this item (5) shall only apply if the occupant continues to pay his or her rent in full during the 120-day period or has made good-faith efforts to pay the rent in full during that period.

(6) The court records relating to a supplemental

eviction petition filed under this subsection (h) against an occupant who is entitled to notice under item (5) of this subsection (h), or relating to an eviction action brought against an occupant who would have lawful possession of the premises but for the foreclosure of a mortgage on the property, shall be ordered sealed and shall not be disclosed to any person, other than a law enforcement officer or any other representative of a governmental entity, except upon further order of the court.

(i) Termination of bona fide leases. The holder of the certificate of sale, the holder of the deed issued pursuant to that certificate, or, if no certificate or deed was issued, the purchaser at the sale shall not terminate a bona fide lease of a dwelling unit in residential real estate in foreclosure except pursuant to Article IX of this Code.
(Source: P.A. 100-173, eff. 1-1-18.)

(735 ILCS 5/15-1702) (from Ch. 110, par. 15-1702)
Sec. 15-1702. Specific Rules of Possession. (a) Mortgagee's Rights. No mortgagee shall be required to take possession of the mortgaged real estate, whether upon application made by any other party or otherwise. Whenever a mortgagee entitled to possession so requests, the court shall appoint a receiver. The failure of a mortgagee to request possession or appointment of a receiver shall not preclude a mortgagee otherwise entitled to possession from making such a request at any future time. The appointment of a receiver shall not preclude a mortgagee from thereafter seeking to exercise such mortgagee's right to be placed in possession.
(b) Designation of Receivers. Whenever a receiver is to be appointed, the mortgagee shall be entitled to designate the receiver. If the mortgagor or any other party to the foreclosure objects to any such designation or designations and shows good cause, or the court disapproves the designee, the mortgagee in such instance shall be entitled to make another designation.
(c) Rights of Mortgagee Having Priority. If a mortgagee having priority objects to the proposed possession by a subordinate mortgagee or by a receiver designated by the subordinate mortgagee, upon entry of a finding in accordance with subsection (d) of Section 15-1702 the court shall instead place that objecting mortgagee in possession or, if a receiver is to be designated in accordance with subsection (b) of Section 15-1702, allow the designation of the receiver to be made by that objecting mortgagee.
(d) Removal of Mortgagee in Possession. A mortgagee placed in possession shall not be removed from possession, and no receiver or other mortgagee shall be placed in possession except upon (i) the mortgagee's misconduct, death, legal disability or other inability to act, (ii) appointment of a receiver in accordance with subsection (a) of Section 15-1704 or (iii) a showing of good cause by a mortgagee having priority. A receiver shall not be removed solely on account of being designated by a mortgagee later determined not to have priority.
(e) Determination of Priority. If the court is required to determine priority for the purposes of subsection (c) of Section 15-1702, a new determination shall be made each time a mortgagee is to be placed in possession or a receiver is to be appointed and shall be an interim determination which shall not preclude the court from making a contrary determination later in the foreclosure. If the court subsequently shall make such a contrary determination, a mortgagee in possession or acting receiver shall not be removed except in accordance with Part 17 of this Article.
(f) Rights to Crops. With respect to any crops growing or to be grown on the mortgaged real estate, the rights of a holder of any obligation secured by a collateral assignment of beneficial interest in a land trust, the rights of a mortgagee in possession, or the rights of a receiver, including rights by virtue of an equitable lien, shall be subject to a security interest properly perfected pursuant to Article 9 of the Uniform Commercial Code, where the holder of a collateral assignment, mortgagee in possession, or receiver becomes entitled to crops by obtaining possession on or after the effective date of this Amendatory Act of 1988.
(Source: P.A. 85-1427.)

(735 ILCS 5/15-1703) (from Ch. 110, par. 15-1703)
Sec. 15-1703. Mortgagee in Possession.
(a) Powers and Duties. A mortgagee placed in possession of the real estate pursuant to Section 15-1701 or Section 15-1702 shall have:
(1) such power and authority with respect to the real

estate and other property subject to the mortgage, including the right to receive the rents, issues and profits thereof, as may have been conferred upon the mortgagee by the terms of the mortgage or other written instrument authorizing the taking of possession;

(2) all other rights and privileges of a mortgagee in

possession under law not inconsistent herewith; and

(3) the same powers, duties and liabilities as a

receiver appointed for the real estate in accordance with this Article. If an order placing a mortgagee in possession is modified, revoked or set aside, the mortgagee shall not be liable for any damages to the extent such damages arise solely out of the fact that the mortgagor was removed from possession or that the mortgagee was placed in possession.

(a-5) Notice to occupants.
(1) Following the order placing the mortgagee in

possession of the mortgaged real estate, but no later than 21 days after the entry of such order, the mortgagee in possession shall make a good faith effort to ascertain the identities and addresses of all occupants of dwelling units of the mortgaged real estate.

(2) Following the order placing the mortgagee in

possession of the mortgaged real estate, but no later than 21 days after the entry of such order, the mortgagee in possession shall notify all known occupants of dwelling units of the mortgaged real estate that the mortgagee has taken possession of the mortgaged real estate. The notice shall be in writing and shall:

(i) identify the occupant being served by the

name known to the mortgagee in possession;

(ii) inform the occupant that the mortgaged real

estate at which the dwelling unit is located is the subject of a foreclosure action and that control of the mortgaged real estate has changed;

(iii) provide the name, address, and telephone

number of the individual or entity whom occupants may contact with concerns about the mortgaged real estate or to request repairs of that property;

(iv) include the following language, or language

that is substantially similar: "This is NOT a notice to vacate the premises. You may wish to contact a lawyer or your local legal aid or housing counseling agency to discuss any rights that you may have.";

(v) include the name of the case, the case

number, and the court where the foreclosure action is pending; and

(vi) provide instructions on the method of

payment of future rent, if applicable.

(3) The written notice required by item (2) of this

subsection (a-5) shall be served by delivering a copy thereof to the known occupant, or by leaving the same with some person of the age of 13 years or upwards, who is residing on or in possession of the premises; or by sending a copy of the notice to the known occupant by first-class mail, addressed to the occupant by the name known to the mortgagee in possession.

(4) In the event that a mortgagee in possession

ascertains the identity and address of an occupant of a dwelling unit of the mortgaged real estate more than 21 days after being placed in possession of the mortgaged real estate pursuant to Section 15-1703, the mortgagee in possession shall provide the notice required by item (2) of this subsection (a-5) within 7 days of ascertaining the identity and address of the occupant.

(5)(i) A mortgagee in possession who fails to comply

with items (1), (2), (3), and (4) of this subsection (a-5) may not collect any rent due and owing from a known occupant, or terminate a known occupant's tenancy for non-payment of such rent, until the mortgagee in possession has served the notice described in item (2) of this subsection (a-5) upon the known occupant. After providing such notice, the mortgagee in possession may collect any and all rent otherwise due and owing the mortgagee in possession from the known occupant and may terminate the known occupant's tenancy for non-payment of such rent if the mortgagee in possession otherwise has such right to terminate.

(ii) An occupant who previously paid rent for the

current rental period to the mortgagor, or other entity with the authority to operate, manage, and conserve the mortgaged real estate at the time of payment, shall not be held liable for that rent by the mortgagee in possession, and the occupant's tenancy shall not be terminated for non-payment of rent for that rental period.

(6) Within 21 days of the order placing the mortgagee

in possession of the mortgaged real estate, the mortgagee in possession shall post a written notice on the primary entrance of each dwelling unit subject to the foreclosure action that informs the occupants that the mortgagee in possession is now operating and managing the mortgaged real estate. This notice shall:

(i) inform occupant that the dwelling unit is the

subject of a foreclosure action and that control of the mortgaged real estate has changed;

(ii) include the following language: "This is NOT

a notice to vacate the premises.";

(iii) provide the name, address, and telephone

number of the individual or entity whom occupants may contact with concerns about the mortgaged real estate or to request repairs of the property; and

(iv) provide instructions on the method of

payment of future rent, if applicable.

(7)(i) The provisions of item (5) of this subsection

(a-5) shall be the exclusive remedy for the failure of a mortgagee in possession to provide notice to a known occupant under this Section.

(ii) This Section shall not abrogate any right that a

mortgagee in possession may have to possession of the mortgaged real estate and to maintain a proceeding against an occupant of a dwelling unit for possession under Article IX of this Code or subsection (h) of Section 15-1701.

(b) Fees and Expenses. A mortgagee in possession shall not be entitled to any fees for so acting, but shall be entitled to reimbursement for reasonable costs, expenses and third party management fees incurred in connection with such possession.
(Source: P.A. 98-514, eff. 11-19-13.)

(735 ILCS 5/15-1704) (from Ch. 110, par. 15-1704)
Sec. 15-1704. Receivers.
(a) Receiver. Notwithstanding the provisions of subsections (b), (c) and (d) of Section 15-1701, and except as provided in Section 15-1702, upon request of any party and a showing of good cause, the court shall appoint a receiver for the mortgaged real estate.
(b) Powers. A receiver appointed pursuant to this Article shall have possession of the mortgaged real estate and other property subject to the mortgage during the foreclosure, shall have full power and authority to operate, manage and conserve such property, and shall have all the usual powers of receivers in like cases. Without limiting the foregoing, a receiver shall have the power and authority to:
(1) secure tenants and execute leases for the real

estate, the duration and terms of which are reasonable and customary for the type of use involved, and such leases shall have the same priority as if made by the owner of the real estate; but, unless approved by the Court, the receiver shall not execute oil, gas or other mineral leases, or (even if otherwise allowed by law) leases extending beyond the time of the receiver's possession; provided, however, with respect to residential real estate leased by the receiver, nothing in this Section shall affect the legal rights of any lessee with respect to the safety and habitability of the residential real estate;

(2) collect the rents, issues and profits from the

mortgaged real estate;

(3) insure the mortgaged real estate against loss by

fire or other casualty;

(4) employ counsel, custodians, janitors and other

help; and

(5) pay taxes which may have been or may be levied

against the mortgaged real estate.

(c) Duties. A receiver appointed pursuant to this Article must manage the mortgaged real estate as would a prudent person, taking into account the effect of the receiver's management on the interest of the mortgagor. A receiver may, without an order of the court, delegate managerial functions to a person in the business of managing real estate of the kind involved who is financially responsible, not related to the mortgagee or receiver and prudently selected. However, the receiver shall remain responsible to the mortgagor or other persons for the acts or omissions of such management agent. When fees are paid to such a management agent, the receiver's fees may be adjusted to the extent the court deems appropriate. In managing the mortgaged real estate and other property subject to the mortgage, a receiver or receiver's delegate, to the extent the receiver receives sufficient receipts from the mortgaged real estate, such other property or other sources, except to the extent ordered otherwise by the court:
(1) shall maintain the existing casualty and

liability insurance required in accordance with the mortgage or applicable to the real estate and other property subject to the mortgage at the time the receiver took possession;

(2) shall use reasonable efforts to maintain the real

estate and other property subject to the mortgage in at least as good condition as existed at the time the receiver took possession, excepting reasonable wear and tear and damage by any casualty;

(2.5) shall accept all rental payments from an

occupant of the mortgaged property, and any payments from a third party or any rental assistance program in support of an occupant's housing;

(3) shall apply receipts to payment of ordinary

operating expenses, including royalties, rents and other expenses of management;

(4) shall pay any shared or common expense

assessments due to any association of owners of interests in real estate to the extent that such assessments are or may become a lien against the mortgaged real estate;

(5) may pay the amounts due under any mortgage if the

mortgagee thereof is not a party in the foreclosure;

(6) may carry such additional casualty and liability

insurance as is reasonably available and reasonable as to amounts and risks covered;

(7) may make other repairs and improvements necessary

to comply with building, housing, and other similar codes or with existing contractual obligations affecting the mortgaged real estate;

(8) may hold receipts as reserves reasonably required

for the foregoing purposes; and

(9) may take such other actions as may be reasonably

necessary to conserve the mortgaged real estate and other property subject to the mortgage, or as otherwise authorized by the court.

(d) Allocation of Receipts. Receipts received from operation of the real estate and other property subject to the mortgage by the receiver shall be applied in the following order of priority.
(1) to reimbursement of the receiver for all

reasonable costs and expenses incurred by the receiver or the receiver's delegates;

(2) to payment of insurance premiums authorized in

paragraph (1) of subsection (c) of Section 15-1704;

(3) to payment of the receiver's delegates of any

reasonable management fees for managing real estate of the type involved;

(4) to payment of receiver's fees allowed by the

court;

(5) to payment of expenses authorized in paragraphs

(2), (3) and (4) of subsection (c) of Section 15-1704;

(6) to payment of amounts authorized in paragraph (5)

of subsection (c) of Section 15-1704;

(7) to payment of expenses authorized in paragraphs

(6) and (7) of subsection (c) of Section 15-1704; and

(8) the balance, if any, shall be held or disbursed

as ordered by the court.

(e) Non-Liability for Allocations. A receiver shall in no event be liable to any person for the allocation of, or failure to allocate, receipts to possible expenditures within the same priority category.
(f) Notice to occupants.
(1) Following an order appointing a receiver pursuant

to Section 15-1704, but no later than 21 days after the entry of such order, the appointed receiver shall make a good faith effort to ascertain the identities and addresses of all occupants of dwelling units of the mortgaged real estate.

(2) Following an order appointing a receiver pursuant

to Section 15-1704, but no later than 21 days after the entry of such order, the appointed receiver shall notify all known occupants of dwelling units of the mortgaged real estate that the receiver has been appointed receiver of the mortgaged real estate. Such notice shall be in writing and shall:

(i) identify the occupant being served by the

name known to the receiver;

(ii) inform the occupant that the mortgaged real

estate at which the dwelling unit is located is the subject of a foreclosure action and that control of the mortgaged real estate has changed;

(iii) provide the name, address, and telephone

number of the individual or entity whom occupants may contact with concerns about the mortgaged real estate or to request repairs of that property;

(iv) include the following language, or language

that is substantially similar: "This is NOT a notice to vacate the premises. You may wish to contact a lawyer or your local legal aid or housing counseling agency to discuss any rights that you may have.";

(v) include the name of the case, the case

number, and the court where the foreclosure action is pending; and

(vi) provide instructions on the method of

payment of future rent, if applicable.

(3) The written notice required by item (2) of this

subsection (f) shall be served by delivering a copy thereof to the known occupant, or by leaving the same with some person of the age of 13 years or upwards, who is residing on or in possession of the premises; or by sending a copy of the notice to the known occupant by first-class mail, addressed to the occupant by the name known to the receiver.

(4) In the event that a receiver ascertains the

identity and address of an occupant of a dwelling unit of the mortgaged real estate more than 21 days after appointment pursuant to Section 15-1704, the receiver shall provide the notice required by item (2) of this subsection (f) within 7 days of ascertaining the identity and address of the occupant.

(5)(i) A receiver who fails to comply with items (1),

(2), (3), and (4) of this subsection (f) may not collect any rent due and owing from a known occupant, or terminate a known occupant's tenancy for non-payment of such rent, until the receiver has served the notice described in item (2) of this subsection (f) upon the known occupant. After providing such notice, the receiver may collect any and all rent otherwise due and owing the receiver from the known occupant and may terminate the known occupant's tenancy for non-payment of such rent if the receiver otherwise has such right to terminate.

(ii) An occupant who previously paid rent for the

current rental period to the mortgagor, or other entity with the authority to operate, manage, and conserve the mortgaged real estate at the time of payment, shall not be held liable for that rent by the receiver, and the occupant's tenancy shall not be terminated for non-payment of rent for that rental period.

(6) Within 21 days of appointment, the receiver shall

post a written notice on the primary entrance of each dwelling unit subject to the foreclosure action that informs occupants that the receiver has been appointed to operate and manage the property. This notice shall:

(i) inform occupant that the dwelling unit is the

subject of a foreclosure action and that control of the mortgaged real estate has changed;

(ii) include the following language: "This is NOT

a notice to vacate the premises.";

(iii) provide the name, address, and telephone

number of the individual or entity whom occupants may contact with concerns about the mortgaged real estate or to request repairs of the property; and

(iv) provide instructions on the method of

payment of future rent, if applicable.

(7)(i) The provisions of item (5) of this subsection

(f) shall be the exclusive remedy for the failure of a receiver to provide notice to a known occupant under this Section.

(ii) This Section shall not abrogate any right that a

receiver may have to possession of the mortgaged real estate and to maintain a proceeding against an occupant of a dwelling unit for possession under Article IX of this Code or subsection (h) of Section 15-1701.

(g) Increase of rents. Notwithstanding any other provision of this Article, a receiver shall not charge an occupant of the mortgaged real estate a rental amount above that which the occupant had been paying for use and occupancy of the mortgaged real estate prior to the appointment of a receiver without leave of court. The court may allow an increase of rent if, upon motion by the receiver, the court finds by a preponderance of the evidence, that the increase of rent is necessary to operate, manage, and conserve the mortgaged real estate pursuant to this Section. A list of the current rents for each unit in the mortgaged real estate, and a list of the proposed rent increase for each of those units, must be attached to a motion for a rent increase under this subsection (g). All occupants of the mortgaged real estate who may be affected by the motion for a rent increase, if not otherwise entitled to notice, shall be notified in writing of the nature of the motion, the date and time of the motion, and the court where the motion will be heard. Such notice shall be by personal service or first-class mail. In the event that the receiver and an occupant of a dwelling unit agree to a rent increase for that dwelling unit, the receiver is excused from the requirements of this subsection (g) as to that dwelling unit. Nothing in this subsection (g) shall alter the terms of any lease agreement.
(h) Removal. The court may remove a receiver upon a showing of good cause, in which case a new receiver may be appointed in accordance with subsection (b) of Section 15-1702 and subsection (a) of Section 15-1704.
(Source: P.A. 98-514, eff. 11-19-13.)

(735 ILCS 5/15-1705) (from Ch. 110, par. 15-1705)
Sec. 15-1705. Bond. (a) Mortgagee in Possession. Upon good cause shown after notice and hearing, the court may require that a mortgagee in possession give bond to other parties to account for what shall come into the mortgagee's possession by virtue of taking possession of the mortgaged real estate and for the acts of such mortgagee. The bond shall be in such reasonable amount, form and with such surety as may be required by the court.
(b) Receiver. When a receiver is appointed, bond may be required in accordance with Section 2-415 of the Code of Civil Procedure.
(c) Corporations. Notwithstanding the provisions of subsections (a) and (b) of Section 15-1705, a corporation qualified to administer trusts in this State that is acting as a mortgagee in possession or receiver shall not be required to give bond other than appeal bonds.
(Source: P.A. 84-1462.)

(735 ILCS 5/15-1706) (from Ch. 110, par. 15-1706)
Sec. 15-1706. Possession.
(a) Request. A request that the mortgagee be placed in possession or that a receiver be appointed may be made by motion, whether or not such request is included in the complaint or other pleading. Any such request shall be supported by affidavit or other sworn pleading.
(b) Meaning of Request. A request in a motion or in the complaint or other pleading that the mortgagee be placed in possession or that a receiver be appointed shall be construed to mean a mortgagee placed in possession or a receiver appointed in accordance with, and with powers and duties specified by, Part 17 of this Article.
(c) Hearing. After reasonable notice has been given to all other parties, the court shall promptly hold a hearing and promptly rule on a request that a mortgagee be placed in possession or that a receiver be appointed, except that, if no objection to the request is made prior to the time specified for the hearing, the court shall rule without a hearing.
(d) Reasonable Notice. For the purposes of subsection (c) of Section 15-1706, notice shall be reasonable if given as much in advance of the hearing as notice of motions generally is required to be given under applicable court rules, and if served in the same manner as motions generally are served; except, if the mortgagor has not been served with the complaint, the mortgagor must be served in the same manner as required for service of process. Notwithstanding anything in the foregoing sentence to the contrary, except with respect to the mortgagor of residential real estate which has not been abandoned, the court may rule without service on a party, if the party is in default or if the party making the request shows good cause by affidavit or other sworn evidence. If the mortgagor is not served prior to the hearing, he shall be given notice of the hearing to the same extent as applicable court rules may provide for post-hearing notice of emergency and ex parte motions.
(Source: P.A. 84-1462.)



Article XVI - Ne Exeat

(735 ILCS 5/Art. XVI heading)

(735 ILCS 5/16-101) (from Ch. 110, par. 16-101)
Sec. 16-101. Availability of remedy. Relief by ne exeat republica may be granted, in cases where the debt or claim is not actually due, but exists fairly and bona fide in expectancy at the time of making application, and in cases where the claim is due; and it is not necessary, to authorize the granting of such relief by ne exeat, that the applicant show that his or her debt or claim is purely of an equitable character.
(Source: P.A. 82-280.)

(735 ILCS 5/16-102) (from Ch. 110, par. 16-102)
Sec. 16-102. In favor of co-obligors or co-debtors. In case of joint, or joint and several obligors or debtors, if one or more of them is about to remove outside of the jurisdictional limits of this State, taking their property with them, leaving one or more co-obligors or co-debtors bound with them for the payment of any sum of money, or for the delivery of any article of property, or for the conveyance of land at a certain time, which time has not arrived at the time of such intended removal, such co-obligor or co-debtor who remains is entitled, upon application, to relief by ne exeat, to compel the co-obligor or co-debtor who is about to remove to secure the payment of his or her part of the sum to be paid, or of the delivery of the property, or to convey, or to join in the conveyance of the land. In cases of security, the relief by ne exeat may be granted, on application of a security, against the principal or co-security, when the obligation or debt is not yet due, and the principal or co-security is about removing out of the State.
(Source: P.A. 82-280.)

(735 ILCS 5/16-103) (from Ch. 110, par. 16-103)
Sec. 16-103. Venue. Where ne exeat proceedings are ancillary to any other action or proceeding, the venue shall be the same as that of the main action or proceeding.
(Source: P.A. 82-280.)

(735 ILCS 5/16-104) (from Ch. 110, par. 16-104)
Sec. 16-104. Complaint or petition - Bond. No relief by ne exeat shall be granted but upon complaint or petition filed, and affidavit to the truth of the allegation therein contained. Upon the granting of such relief the court shall enter an order stating in what penalty bond and security shall be required of the defendant or respondent. The court shall also require the plaintiff or petitioner, before a certified copy of the ne exeat order is issued by the clerk, bond with good and sufficient surety, in such sum as the court shall deem proper, conditioned that the plaintiff or petitioner will prosecute the complaint or petition with effect, and will reimburse to the defendant or respondent such damages and costs as shall be wrongfully sustained by occasion of the granting of the relief by ne exeat. If any defendant or respondent to any such relief by ne exeat is damaged, he or she may bring an action on such bond; and, if, on trial, it is determined by the court that such relief by ne exeat was applied for without just cause, the person affected shall recover damages, to be assessed as in other cases on penal bonds.
(Source: P.A. 82-280.)

(735 ILCS 5/16-105) (from Ch. 110, par. 16-105)
Sec. 16-105. Limited to matters which are germane. No matters not germane to the distinctive purpose of the proceeding shall be introduced by joinder, counterclaim or otherwise.
(Source: P.A. 82-280.)

(735 ILCS 5/16-106) (from Ch. 110, par. 16-106)
Sec. 16-106. Orders returnable. All orders for ne exeat shall be returnable to the clerk of the court which entered the orders.
(Source: P.A. 82-280.)

(735 ILCS 5/16-107) (from Ch. 110, par. 16-107)
Sec. 16-107. Service of order - Bond. The order for ne exeat shall require the defendant to file his or her answer or otherwise plead within a time designated in the order, and, upon a certified copy of the order being served upon the defendant he or she shall give bond, with surety in the sum specified in such order, conditioned that he or she will not depart the State without leave of the court, and that he or she will render himself or herself to answer any judgment which the court may enter against him or her; and in default of giving such security, he or she may be committed to a penal institution other than the penitentiary, as in other cases, for the want of bail. No temporary departure from the State shall be considered as a breach of the condition of the bond, if he or she returns before personal appearance is necessary to answer or comply with any judgment or order of the court.
(Source: P.A. 82-280.)

(735 ILCS 5/16-108) (from Ch. 110, par. 16-108)
Sec. 16-108. Surrender of defendant. The surety in any bond for the defendant may, at any time before the bond is forfeited, surrender the defendant, in exoneration of himself or herself, in the same manner that bail may surrender their principal, and obtain the same discharge.
(Source: P.A. 82-280.)

(735 ILCS 5/16-109) (from Ch. 110, par. 16-109)
Sec. 16-109. Proceedings after service of order. On the return of the order for ne exeat, if it was duly served, the court shall proceed therein as in other cases where equitable relief is sought, if the time of performance of the duty or obligation of the defendant has expired; if not, then the proceedings shall be stayed until it has expired.
(Source: P.A. 82-280.)

(735 ILCS 5/16-110) (from Ch. 110, par. 16-110)
Sec. 16-110. Vacating order. Nothing contained in Section 16-109 of this Act shall prevent the court from proceeding at any time to determine whether the order for ne exeat ought not to be vacated.
(Source: P.A. 82-280.)

(735 ILCS 5/16-111) (from Ch. 110, par. 16-111)
Sec. 16-111. Seeking wrong remedy not fatal. Where relief is sought under Article XVI of this Act and the court determines, on motion directed to the pleadings, or on motion for summary judgment or upon trial, that the plaintiff or petitioner has pleaded or established facts which entitle him or her to relief but that he or she has sought the wrong remedy, the court shall permit the pleadings to be amended, on just and reasonable terms, and the court shall grant the relief to which plaintiff or petitioner is entitled on the amended pleadings or upon the evidence. In considering whether a proposed amendment is just and reasonable, the court shall consider the right of the defendant or respondent to assert additional defenses, to demand a trial by jury, to plead a counterclaim or third party complaint, and to order the plaintiff or petitioner to take additional steps which were not required under the pleadings as previously filed.
(Source: P.A. 82-280.)



Article XVII - Partition

(735 ILCS 5/Art. XVII heading)

(735 ILCS 5/17-101) (from Ch. 110, par. 17-101)
Sec. 17-101. Compelling partition. When lands, tenements, or hereditaments are held in joint tenancy or tenancy in common or other form of co-ownership and regardless of whether any or all of the claimants are minors or adults, any one or more of the persons interested therein may compel a partition thereof by a verified complaint in the circuit court of the county where the premises or part of the premises are situated. If lands, tenements or hereditaments held in joint tenancy or tenancy in common are situated in 2 or more counties, the venue may be in any one of such counties, and the circuit court of any such county first acquiring jurisdiction shall retain sole and exclusive jurisdiction. Ownership of an interest in the surface of lands, tenements, or hereditaments by a co-owner of an interest in minerals underlying the surface does not prevent partition of the mineral estate. This amendatory Act of the 92nd General Assembly is a declaration of existing law and is intended to remove any possible conflicts or ambiguities, thereby confirming existing law pertinent to the partition of interests in minerals and applies to all actions for the partition of minerals now pending or filed on or after the effective date of this amendatory Act of the 92nd General Assembly. Nothing in this amendatory Act of the 92nd General Assembly shall be construed as allowing an owner of a mineral interest in coal to mine and remove the coal by the surface method of mining without first obtaining the consent of all of the owners of the surface to the mining and removal of coal by the surface method of mining. Ownership of an interest in minerals by a co-owner of an interest in the surface does not prevent partition of the surface. The ownership of an interest in some, but not all, of the mineral estate by a co-owner of an interest in other minerals does not prevent the partition of the co-owned mineral estate.
(Source: P.A. 92-379, eff. 8-16-01; 93-925, eff. 8-12-04.)

(735 ILCS 5/17-102) (from Ch. 110, par. 17-102)
Sec. 17-102. Complaint. The verified complaint shall particularly describe the premises sought to be divided, and shall set forth the interests of all parties interested therein, so far as the same are known to the plaintiffs, including tenants for years or for life, and of all persons entitled to the reversion, remainder or inheritance, and of every person who, upon any contingency, may be or become entitled to any beneficial interest in the premises, so far as the same are known to the plaintiffs, and shall ask for the division and partition of the premises according to the respective rights of the parties interested therein, or, if a division and partition of the same cannot be made without manifest prejudice to the owners, that a sale thereof be made and the proceeds divided according to the respective rights of the parties.
(Source: P.A. 82-280.)

(735 ILCS 5/17-103) (from Ch. 110, par. 17-103)
Sec. 17-103. Parties defendant. Every person having any interest, whether in possession or otherwise, who is not a plaintiff shall be made a defendant in such complaint.
(Source: P.A. 82-280.)

(735 ILCS 5/17-104) (from Ch. 110, par. 17-104)
Sec. 17-104. Unknown parties. When there are any persons interested in the premises whose names are unknown, or the share or quantity of interest of any of the parties is unknown to the plaintiff, or such share or interest is uncertain or contingent, or the ownership of the inheritance depends upon an executory devise, or the remainder is contingent, so that such parties cannot be named, it shall be so stated in the verified complaint.
(Source: P.A. 82-280.)

(735 ILCS 5/17-105) (from Ch. 110, par. 17-105)
Sec. 17-105. Judgment. The court shall ascertain and declare the rights, titles and interest of all the parties in such action, the plaintiffs as well as the defendants, and shall enter judgment according to the rights of the parties. After entry of judgment adjudicating the rights, titles, and interests of the parties, the court upon further hearing shall determine whether or not the premises or any part thereof can be divided among the parties without manifest prejudice to the parties in interest. If the court finds that a division can be made, then the court shall enter further judgment fairly and impartially dividing the premises among the parties with or without owelty. If the court finds that the whole or any part of the premises sought to be partitioned cannot be divided without manifest prejudice to the owners thereof, then the court shall order the premises not susceptible of division to be sold at public sale in such manner and upon such terms and notice of sale as the court directs. If the court orders the sale of the premises or any part thereof, the court shall fix the value of the premises to be sold. No sale may be approved for less than two-thirds of the total amount of the valuation of the premises to be sold. If it appears to the court that any of the premises will not sell for two-thirds of the amount of the valuation thereof, the court upon further hearing may either revalue the premise and approve the sale or order a new sale.
(Source: P.A. 93-925, eff. 8-12-04.)

(735 ILCS 5/17-106) (from Ch. 110, par. 17-106)
Sec. 17-106. Appointment of commissioner and surveyor. The court in its discretion, sua sponte, or on the motion of any interested party, may appoint a disinterested commissioner who, subject to direction by the court, shall report to the court in writing under oath as to whether or not the premises are subject to division without manifest prejudice to the rights of the parties and, if so, report how the division may be made. The court may authorize the employment of a surveyor to carry out or assist in the division of the premises. The fees and expenses of the commissioner and of the surveyor and the person making the sale shall be taxed as costs in the proceedings.
(Source: P.A. 93-925, eff. 8-12-04.)

(735 ILCS 5/17-107) (from Ch. 110, par. 17-107)
Sec. 17-107. (Repealed).
(Source: P.A. 82-280. Repealed by P.A. 93-925, eff. 8-12-04.)

(735 ILCS 5/17-108) (from Ch. 110, par. 17-108)
Sec. 17-108. (Repealed).
(Source: P.A. 82-280. Repealed by P.A. 93-925, eff. 8-12-04.)

(735 ILCS 5/17-109) (from Ch. 110, par. 17-109)
Sec. 17-109. (Repealed).
(Source: P.A. 83-707. Repealed by P.A. 93-925, eff. 8-12-04.)

(735 ILCS 5/17-110) (from Ch. 110, par. 17-110)
Sec. 17-110. (Repealed).
(Source: P.A. 82-280. Repealed by P.A. 93-925, eff. 8-12-04.)

(735 ILCS 5/17-111) (from Ch. 110, par. 17-111)
Sec. 17-111. (Repealed).
(Source: P.A. 82-280. Repealed by P.A. 93-925, eff. 8-12-04.)

(735 ILCS 5/17-112) (from Ch. 110, par. 17-112)
Sec. 17-112. Homestead. If any party to the action is entitled to an estate of homestead in the premises, or any part thereof, and the homestead has not been set off, the homestead may be set off by the court; and if the court so directs, the premises so allotted or set off may be partitioned among the claimants, subject thereto.
(Source: P.A. 93-925, eff. 8-12-04.)

(735 ILCS 5/17-113) (from Ch. 110, par. 17-113)
Sec. 17-113. Election as to shares. Several parties interested in the premises may, if they so elect, have their shares set off together or in severalty.
(Source: P.A. 82-280.)

(735 ILCS 5/17-114) (from Ch. 110, par. 17-114)
Sec. 17-114. Liens. A person having a mortgage, attachment, or other lien on the share of a part owner shall be concluded by the judgment of partition so far as it relates to the partition and the assignment of the shares, but his or her lien shall remain in full force upon the part assigned to or left for such part owner.
(Source: P.A. 82-280.)

(735 ILCS 5/17-115) (from Ch. 110, par. 17-115)
Sec. 17-115. Eviction by person with better title. If a person to whom any share has been allotted is evicted by a person who, at the time of the partition, had a title older and better than the title of those who were parties to the action, the person evicted may have a new partition of the residue as if no partition had been made, if such new partition can be justly made, or he or she may have contribution from the others, so as to make his or her share just and proportional with the others, according to the rights in the premises.
(Source: P.A. 82-280.)

(735 ILCS 5/17-116) (from Ch. 110, par. 17-116)
Sec. 17-116. (Repealed).
(Source: P.A. 82-280. Repealed by P.A. 93-925, eff. 8-12-04.)

(735 ILCS 5/17-117) (from Ch. 110, par. 17-117)
Sec. 17-117. (Repealed).
(Source: P.A. 83-707. Repealed by P.A. 93-925, eff. 8-12-04.)

(735 ILCS 5/17-118) (from Ch. 110, par. 17-118)
Sec. 17-118. Report of sale - Conveyances. The officer making such sale shall, within 10 days thereafter, file a report of his or her action in the office of the clerk of the court ordering such sale. The court may approve the report and confirm the sale reported if no objections have been filed or may disapprove the sale and order the real estate to be resold; if objections have been filed to the report, the court may at once proceed to hear such objections and sustain or overrule them.
Upon confirmation of the sale, the person making the sale or some person specially appointed shall execute and deliver to the purchaser proper conveyances, taking in case of sale on credit, security as required by the judgment. These conveyances shall operate as an effectual bar against all parties and privies to the proceedings and all persons claiming under them.
(Source: P.A. 82-280.)

(735 ILCS 5/17-119) (from Ch. 110, par. 17-119)
Sec. 17-119. Distribution of proceeds. Upon the approval of the report by the court, the proceeds of the sale shall be distributed by the person making the sale, as directed by the court, to the persons entitled thereto, according to their interests, or, in appropriate cases, to the persons and in the amounts and manner as now or hereafter provided in the applicable sections of the Probate Act of 1975, as amended, relating to small estates.
(Source: P.A. 82-280.)

(735 ILCS 5/17-120) (from Ch. 110, par. 17-120)
Sec. 17-120. Life estate or homestead. In case of sale the court may, with the consent of the person entitled to an estate for life, or for years, or of homestead, to the whole or any part of the premises, who is a party in the action, sell such estate with the rest. Such consent shall be in writing, signed by such person, and filed in the court wherein the proceedings for partition are pending.
If such persons are incapable of giving consent, the court may determine, taking into consideration the interests of all parties, whether such estate ought to be excluded from the sale or sold.
When such interest is sold, the value thereof may be ascertained and paid over in gross, or the proper proportion of the funds invested, and the income paid over to the party entitled thereto, during the continuance of the estate.
(Source: P.A. 82-280.)

(735 ILCS 5/17-121) (from Ch. 110, par. 17-121)
Sec. 17-121. Unknown owners. If the person entitled to any estate is unknown, the court may determine whether the estate shall be sold or not, as in case of persons under disability, and in the event of sale, make such order for the protection of the rights of such person, in the same manner, as far as may be, as if the person were known and had appeared.
(Source: P.A. 82-280.)

(735 ILCS 5/17-122) (from Ch. 110, par. 17-122)
Sec. 17-122. Deposit of proceeds of sale. When a sale of premises is made, and no person appears to claim such portion of the money as may belong to any non-resident or person whose name is unknown, the court shall require such money to be deposited in the county treasury, subject to the further order of the court. All money so required to be deposited shall be received by the county treasurer and paid upon the order of the court.
(Source: P.A. 82-280.)

(735 ILCS 5/17-123) (from Ch. 110, par. 17-123)
Sec. 17-123. Application for deposited money. When money is so deposited in the county treasury, the person or persons entitled to the same, may at any time apply to the court making the order of sale and obtain an order for the same upon making satisfactory proof to the court of his or her right thereto.
(Source: P.A. 82-280.)

(735 ILCS 5/17-124) (from Ch. 110, par. 17-124)
Sec. 17-124. Vesting title. In all actions for the partition of real estate, the court may: investigate and determine all questions of conflicting or controverted titles, and remove clouds upon the titles to any of the premises sought to be partitioned; vest titles, by its order, in the parties to whom the premises are allotted, without the forms of conveyances by minors or unknown heirs or other parties to the action; order a sale of the premises for the purpose of dividing the premises in proper cases, and by its order, vest the purchaser with title, and apportion incumbrances among the parties to whom the incumbered premises are allotted.
(Source: P.A. 84-1308.)

(735 ILCS 5/17-125) (from Ch. 110, par. 17-125)
Sec. 17-125. Costs. In all proceedings for the partition of real estate, when the rights and interests of all the parties in interest are properly set forth in the complaint, the court shall apportion the costs among the parties in interest in the action, including the necessary expense of procuring such evidence of title to the real estate as is usual and customary for making sales of real estate, and a reasonable fee for plaintiff's attorney, so that each party shall pay his or her equitable portion thereof, unless the defendants, or some of them, interpose a good and substantial defense to the complaint. In such case the party or parties making such substantial defense shall recover their costs against the plaintiff according to justice and equity.
(Source: P.A. 82-280.)

(735 ILCS 5/17-126) (from Ch. 110, par. 17-126)
Sec. 17-126. Adjustment of rights after judgment. In any case where, after judgment of partition, and before division or sale is had (as the case may be), the parties in interest adjust the respective rights among themselves so that further proceedings leading to such actual division or sale become unnecessary, an order shall be entered terminating further proceedings, whereupon the judgment of partition shall remain in full force and effect to determine the rights and interests of the parties as adjudicated therein, and there shall be no judicial division or sale of the premises, rights or interests pursuant to such judgment.
(Source: P.A. 82-280.)

(735 ILCS 5/17-127) (from Ch. 110, par. 17-127)
Sec. 17-127. Proceedings herein. Proceedings for partition shall be conducted in accordance with the provisions of Article XVII of this Act.
(Source: P.A. 82-280.)



Article XVIII - Quo Warranto

(735 ILCS 5/Art. XVIII heading)

(735 ILCS 5/18-101) (from Ch. 110, par. 18-101)
Sec. 18-101. Grounds. A proceeding in quo warranto may be brought in case:
(1) Any person usurps, intrudes into, or unlawfully holds or executes any office, or franchise, or any office in any corporation created by authority of this State;
(2) Any person holds or claims to hold or exercise any privilege, exemption or license which has been improperly or without warrant of law issued or granted by any officer, board, commissioner, court, or other person or persons authorized or empowered by law to grant or issue such privilege, exemption or license;
(3) Any public officer has done, or allowed any act which by the provisions of law, works a forfeiture of his or her office;
(4) Any association or number of persons act within this State as a corporation without being legally incorporated;
(5) Any corporation does or omits to do any act which amounts to a surrender or forfeiture of its rights and privileges as a corporation, or exercises powers not conferred by law;
(6) Any railroad company doing business in this State charges an extortionate rate for the transportation of any freight or passenger, or makes any unjust discrimination in the rate of freight or passenger tariff over or upon its railroad.
(Source: P.A. 82-280.)

(735 ILCS 5/18-102) (from Ch. 110, par. 18-102)
Sec. 18-102. Parties. The proceeding shall be brought in the name of the People of the State of Illinois by the Attorney General or State's Attorney of the proper county, either of his or her own accord or at the instance of any individual relator; or by any citizen having an interest in the question on his or her own relation, when he or she has requested the Attorney General and State's Attorney to bring the same, and the Attorney General and State's Attorney have refused or failed to do so, and when, after notice to the Attorney General and State's Attorney, and to the adverse party, of the intended application, leave has been granted by the circuit court.
(Source: P.A. 82-280.)

(735 ILCS 5/18-103) (from Ch. 110, par. 18-103)
Sec. 18-103. Pleadings. The People of the State of Illinois shall be deemed the plaintiff and the adverse parties shall be defendants, and the first pleading by the plaintiff shall be designated a complaint. The complaint need not set forth the basis of the challenge, but may in general terms allege that the defendant is exercising the claimed right without lawful authority and call upon the defendant to show by what warrant he, she or it exercises it, and if more than one ground exists they may all be joined in one count.
When the complaint is filed by a citizen on his or her own relation, it shall be alleged therein that his or her requests of the Attorney General and the State's Attorney, respectively, to bring the action, have been refused, or that they have failed to act, as the case may be, and that leave of court to file the complaint has been granted as provided in Article XVIII of this Act.
The several rights of diverse parties to the same office or franchise, privilege, exemption or license, may properly be determined in one action, and all such persons may be joined in the same complaint, in order to try their respective rights to such office, franchise, privilege, exemption or license; but the court, in its discretion, may order separate trials when convenience in the determination of any of such rights so requires. No matters not germane to the distinctive purpose of the proceeding shall be introduced by joinder, counterclaim or otherwise.
If the plaintiff elects to set forth expressly in the complaint the grounds for an attack on the defendant's claimed right, the defendant may answer the complaint or present a motion directed thereto as in other civil actions, but if the complaint is in general terms, as provided in Article XVIII of this Act, the defendant shall by answer disclaim or justify, and, if the defendant justifies, shall set out the facts which show the lawful authority to exercise the right claimed. The plaintiff may reply to the answer or present a motion directed thereto as in other civil cases.
(Source: P.A. 82-280.)

(735 ILCS 5/18-104) (from Ch. 110, par. 18-104)
Sec. 18-104. Limitation. No action shall be brought by quo warranto, or otherwise, questioning the legality of the organization of any county, city, village, incorporated town, township, school district, park district, road district, drainage district, sanitary district, authority or any other municipal corporation or political subdivision in the State of Illinois after such municipal corporation or political subdivision has been in de facto existence for a period of 3 years.
(Source: P.A. 82-280.)

(735 ILCS 5/18-105) (from Ch. 110, par. 18-105)
Sec. 18-105. Security for costs. When the action is brought by any citizen on his or her own relation, as above provided, he or she shall file security for costs to be approved by the clerk, at the time the complaint is filed.
(Source: P.A. 82-280.)

(735 ILCS 5/18-106) (from Ch. 110, par. 18-106)
Sec. 18-106. Summons - Appearance. Upon the filing of the complaint, the clerk of court shall issue a summons, in like form, as near as may be, as summons in other civil cases. The summons shall be made returnable within a time designated by the plaintiff not less than 5 nor more than 30 days after the service of the summons. Every defendant who is served with summons shall answer or otherwise appear on or before the return day of the summons, unless the time for doing so is extended by the court. If the defendant fails to do so, judgment may be entered against the defendant. Reply to or motion directed against the answer may be filed by the plaintiff within 5 days after the last day allowed for the filing of the answer, unless the time for doing so is extended by the court.
(Source: P.A. 83-357.)

(735 ILCS 5/18-107) (from Ch. 110, par. 18-107)
Sec. 18-107. Seeking wrong remedy not fatal. Where relief is sought under Article XVIII of this Act and the court determines, on motion directed to the pleadings, or on motion for summary judgment or upon trial, that the plaintiff has pleaded or established facts which entitle the plaintiff to relief but that the plaintiff has sought the wrong remedy, the court shall permit the pleadings to be amended, on just and reasonable terms, and the court shall grant the relief to which plaintiff is entitled on the amended pleadings or upon the evidence. In considering whether a proposed amendment is just and reasonable, the court shall consider the right of the defendant to assert additional defenses, to demand a trial by jury, to plead a counterclaim or third party complaint, and to order the plaintiff to take additional steps which were not required under the pleadings as previously filed.
(Source: P.A. 82-280.)

(735 ILCS 5/18-108) (from Ch. 110, par. 18-108)
Sec. 18-108. Judgment. The court shall determine and adjudge the rights of all parties to the proceeding. In case any person or corporation against whom such complaint is filed is adjudged guilty as charged in the complaint, the court may enter judgment of ouster against such person or corporation from the office or franchise, and fine such person or corporation, and also enter judgment in favor of the relator for the cost of the prosecution. Instead of entering judgment of ouster from a franchise for an abuse thereof, the court may fine the person or corporation found guilty in any sum not exceeding $25,000.00 for each offense. When judgment is entered in favor of any defendant, such defendant shall recover costs against the relator.
(Source: P.A. 83-707.)



Article XIX - Replevin

(735 ILCS 5/Art. XIX heading)

(735 ILCS 5/19-101) (from Ch. 110, par. 19-101)
Sec. 19-101. When brought. Whenever any goods or chattels have been wrongfully distrained, or otherwise wrongfully taken or are wrongfully detained, an action of replevin may be brought for the recovery of such goods or chattels, by the owner or person entitled to their possession.
(Source: P.A. 82-280.)

(735 ILCS 5/19-102) (from Ch. 110, par. 19-102)
Sec. 19-102. When not available. No action of replevin shall lie on behalf of a defendant against whom a judgment or attachment is in the process of enforcement, to recover goods or chattels seized by virtue thereof, unless such goods and chattels are exempted, by law, from such enforcement of the judgment or attachment; nor shall an action of replevin lie for such goods and chattels at the action of any other person, unless such other person has, at the time, a right to reduce the goods taken to his or her possession.
(Source: P.A. 82-280.)

(735 ILCS 5/19-103) (from Ch. 110, par. 19-103)
Sec. 19-103. Venue. The venue provisions applicable to other civil cases shall apply to actions of replevin; and in addition an action of replevin may be brought in any county in which the goods or chattels or any part of them are located.
(Source: P.A. 82-280.)

(735 ILCS 5/19-104) (from Ch. 110, par. 19-104)
Sec. 19-104. Complaint. An action of replevin shall be commenced by the filing of a verified complaint which describes the property to be replevied and states that the plaintiff in such action is the owner of the property so described, or that he or she is then lawfully entitled to the possession thereof, and that the property is wrongfully detained by the defendant, and that the same has not been taken for any tax, assessment, or fine levied by virtue of any law of this State, against the property of such plaintiff, or against him or her individually, nor seized under any lawful process against the goods and chattels of such plaintiff subject to such lawful process, nor held by virtue of any order for replevin against such plaintiff.
(Source: P.A. 82-280.)

(735 ILCS 5/19-105) (from Ch. 110, par. 19-105)
Sec. 19-105. Notice. The defendant shall be given 5 days written notice in the manner required by rule of the Supreme Court, of a hearing before the court to contest the entry of an order for replevin. No order for replevin may be entered nor may property be seized pursuant to an order for replevin prior to such notice and hearing except as provided in Section 19-106 of this Act.
As to any particular property, the right to notice and hearing established in this Section may not be waived by any consumer. As used in this Section, a consumer is an individual who obtained possession of the property for personal, family, household, or agricultural purposes.
Any waiver of the right to notice and hearing established in this Section must be in writing and must be given voluntarily, intelligently, and knowingly.
(Source: P.A. 82-280.)

(735 ILCS 5/19-106) (from Ch. 110, par. 19-106)
Sec. 19-106. Exception to requirement of notice. Notice to the defendant is not required if the plaintiff establishes and the court finds as a matter of record and supported by evidence that summary seizure of the property is justified by reason of necessity to:
(1) protect the plaintiff from an immediately impending harm which will result from the imminent destruction or concealment of the disputed property in derogation of the plaintiff's rights in the property;
(2) protect the plaintiff from an immediately impending harm which will result from the imminent removal of the disputed property from the State, taking into consideration the availability of judicial remedies in the event of such removal;
(3) protect the plaintiff from an immediately impending harm which will result from the perishable nature of the disputed property under the particular circumstances at the time of the action;
(4) protect the plaintiff from an immediately impending harm which will result from the imminent sale, transfer or assignment of the disputed property to the extent such sale, transfer or assignment is fraudulent or in derogation of the plaintiff's rights in the property;
(5) recover the property from a defendant who has obtained possession by theft.
At an ex parte hearing to determine if notice is not required, the court shall examine the evidence on each element required by this Section or any written waiver of rights presented by the plaintiff. If the court finds that notice is not required, or that the waiver is in accordance with law, it shall order a hearing as soon as practicable on the entry of an order for replevin.
(Source: P.A. 82-280.)

(735 ILCS 5/19-107) (from Ch. 110, par. 19-107)
Sec. 19-107. Hearing for entry of order. At the hearing on the entry of an order for replevin, which may be a hearing to contest pursuant to notice under Section 19-105 of this Act or an ex parte hearing pursuant to a finding under Section 19-106 of this Act, the court shall review the basis of the plaintiff's claim to possession. If the plaintiff establishes a prima facie case to a superior right to possession of the disputed property, and if the plaintiff also demonstrates to the court the probability that the plaintiff will ultimately prevail on the underlying claim to possession, the court shall so find as a matter of record and an order for replevin shall be entered by the court.
(Source: P.A. 82-280.)

(735 ILCS 5/19-108) (from Ch. 110, par. 19-108)
Sec. 19-108. Direction of order. The order shall be directed to the sheriff or other proper officer of the proper county, to serve; and for the purpose only of service as summons shall be directed also to any person authorized to serve summons.
(Source: P.A. 82-280.)

(735 ILCS 5/19-109) (from Ch. 110, par. 19-109)
Sec. 19-109. Order. The order for replevin shall require the sheriff, or other officer to whom it is directed to take the property, describing it as in the complaint, from the possession of the defendant, and deliver the same to the plaintiff unless such defendant executes a bond and security as hereinafter provided, and to summon the defendant to answer the complaint or otherwise appear in the action, or in case the property or any part thereof is not found and delivered to the sheriff or other officer, to answer to the plaintiff for the value of the same. The order for replevin may be served as a summons for a trial on the merits of the case by any person authorized to serve summons.
(Source: P.A. 83-707.)

(735 ILCS 5/19-110) (from Ch. 110, par. 19-110)
Sec. 19-110. Several counties involved. Additional certified copies of the order for replevin may be issued by the clerk of court, upon the request of the plaintiff, to be used in several counties.
(Source: P.A. 82-280.)

(735 ILCS 5/19-111) (from Ch. 110, par. 19-111)
Sec. 19-111. Additional copies of order. When it appears by the return of the officer that any defendant or the property described in the order or any part thereof, is not found, additional certified copies directing the officer to summon such defendant and to take the property from the possession of the defendant and deliver the same to the plaintiff, may be issued by the clerk of court on the request of the plaintiff until such defendant is served or until such property is taken.
(Source: P.A. 82-280.)

(735 ILCS 5/19-112) (from Ch. 110, par. 19-112)
Sec. 19-112. Replevin bond. Before the service of the order for replevin the plaintiff or some one else on his or her behalf shall give to the sheriff or other officer a bond with sufficient security in double the value of the property about to be replevied, conditioned that he or she will prosecute such action to effect and without delay and make return of the property to the defendant if return of the property shall be awarded or will deliver the same to the intervening petitioner should it be found that the property belongs to him or her, and save and keep harmless such sheriff or other officer as the case may be, in replevying such property and further conditioned for the payment of all costs and damages occasioned by wrongfully obtaining out the order for replevin, and if the sureties on such bond at any time before trial becomes insolvent, an order shall be entered requiring good and sufficient replevin bond to be filed, and if the same is not so filed within the time fixed by the court, the action shall be dismissed.
(Source: P.A. 82-280.)

(735 ILCS 5/19-113) (from Ch. 110, par. 19-113)
Sec. 19-113. Return. Such officer shall return the bond so taken by the officer, together with the certified copy of the order to the clerk of court who issued such certified copy of the order.
(Source: P.A. 82-280.)

(735 ILCS 5/19-114) (from Ch. 110, par. 19-114)
Sec. 19-114. Failure to take and return bond. If the sheriff or other officer fails to take and return the bond, as required by Article XIX of this Act, or returns an insufficient bond, he or she shall be liable to the party injured for all damages such party may sustain by reason of such neglect, which may be recovered in an action against the sheriff or other officer, or by an action upon the sheriff's or other officer's official bond.
(Source: P.A. 83-707.)

(735 ILCS 5/19-115) (from Ch. 110, par. 19-115)
Sec. 19-115. Limitation. No sheriff or other officer shall be liable, under the preceding section, unless the bond was insufficient when taken, nor unless action is commenced against him or her or upon his or her bond, within 3 years after the cause of action accrues.
(Source: P.A. 82-280.)

(735 ILCS 5/19-116) (from Ch. 110, par. 19-116)
Sec. 19-116. Service of order. Upon the bond being given the sheriff or other proper officer shall forthwith serve the certified copy of the order by seizing the property therein mentioned and by serving such order upon the defendant as summons is served in other civil cases.
The order for replevin issued as provided in Section 19-108 of this Act, may be served as a summons upon defendants wherever they may be found in the State by any person authorized to serve summons in other civil cases; but property may be taken from the possession of a defendant under a replevin order only in the county in which the order is entered and by a proper officer of the county.
The officer serving such certified order having taken the property or any part thereof shall forthwith deliver such property to the plaintiff unless the defendant executes a bond and security approved by such officer, before such property is actually delivered to the plaintiff. Such bond shall be given in an amount double the value of such property and conditioned that the defendant will appear in and defend the action, and will deliver such property in accordance with the order of the court, in as good condition as it was when the action was commenced, and that the defendant will pay only those costs and damages that may be incurred during the time the property is out of the possession of the officer and back in his or her possession and adjudged against the defendant in such action.
Such bond shall be returned to the court by the officer serving the order on the day such order is returnable.
(Source: P.A. 83-707.)

(735 ILCS 5/19-117) (from Ch. 110, par. 19-117)
Sec. 19-117. Service upon defendant. It shall be the duty of the officer having an order for replevin, to serve the same upon the defendant, whether the property is found or delivered to him or her, or not, unless, when none of the property is found, the officer is otherwise directed by the plaintiff or his or her attorney or agent.
If the defendant fails to deliver up to the sheriff the chattel which is the subject of the order for replevin and the plaintiff has a reasonable belief as to where the chattel is sequestered, the court may authorize the sheriff to use reasonable force to enter into the property to recover same upon such terms and conditions as the court may direct.
(Source: P.A. 95-661, eff. 1-1-08.)

(735 ILCS 5/19-118) (from Ch. 110, par. 19-118)
Sec. 19-118. Notice by publication. If it appears by affidavit of the plaintiff, his or her attorney or agent, or by the return of the officer, that any defendant in such action is not a resident of this State, or has departed from this State, or on due inquiry cannot be found, or is concealed within this State, so that process cannot be served on him or her, notice may be given as provided by law in cases of attachment, and with like effect.
(Source: P.A. 82-280.)

(735 ILCS 5/19-119) (from Ch. 110, par. 19-119)
Sec. 19-119. Answer or otherwise appear. The defendant shall answer or otherwise appear as in other civil cases.
(Source: P.A. 82-280.)

(735 ILCS 5/19-120) (from Ch. 110, par. 19-120)
Sec. 19-120. When property not found. When the property or any part thereof is not found or delivered as above stated, and the defendant is summoned or enters his or her appearance, the plaintiff may proceed, under the original or amended complaint, as in an action for the wrongful taking and detention of such property or so much thereof as is not found and delivered to the sheriff or other officer, and as to the property not found and delivered, the plaintiff, if he or she recovers, shall be entitled to judgment for the value thereof or his or her interest therein, and such damages as he or she has sustained by reason of the wrongful taking and detention.
(Source: P.A. 82-280.)

(735 ILCS 5/19-121) (from Ch. 110, par. 19-121)
Sec. 19-121. Distress for rent. It shall be sufficient for the defendant, in all cases of replevin for distress taken for rent, to allege generally without particularly setting forth the tenure or title to the lands whereon such distress was taken.
(Source: P.A. 82-280.)

(735 ILCS 5/19-122) (from Ch. 110, par. 19-122)
Sec. 19-122. Seeking wrong remedy not fatal. Where relief is sought under Article XIX of this Act and the court determines, on motion directed to the pleadings, or on motion for summary judgment or upon trial, that the plaintiff has pleaded or established facts which entitle the plaintiff to relief but that the plaintiff has sought the wrong remedy, the court shall permit the pleadings to be amended, on just and reasonable terms, and the court shall grant the relief to which the plaintiff is entitled on the amended pleadings or upon the evidence. In considering whether a proposed amendment is just and reasonable, the court shall consider the right of the defendant to assert additional defenses, to demand a trial by jury, to plead a counterclaim or third party complaint, and to order the plaintiff to take additional steps which were not required under the pleadings as previously filed.
(Source: P.A. 82-280.)

(735 ILCS 5/19-123) (from Ch. 110, par. 19-123)
Sec. 19-123. Judgment against plaintiff. If the plaintiff in an action of replevin obtains an order for replevin and the right of property is adjudged against the plaintiff, judgment shall be entered for a return of the property if such property has been delivered to the plaintiff, and damages for the use thereof from the time it was taken until a return thereof is made, unless the plaintiff shall, in the meantime, have become entitled to the possession of the property, in which event judgment may be entered against the plaintiff for costs and such damage as the defendant has sustained; or if the property was held for the payment of any money, the judgment may be in the alternative that the plaintiff pay the amount for which the same was rightfully held, with proper damages, within a given time, or make return of the property in case such property was delivered to the plaintiff.
(Source: P.A. 95-661, eff. 1-1-08.)

(735 ILCS 5/19-124) (from Ch. 110, par. 19-124)
Sec. 19-124. Intervention. In replevin cases pending in circuit courts, any person other than the defendant claiming the property replevied may intervene, verifying the petition by affidavit. The court shall direct a trial of the right of property as in other cases and in case judgment is rendered for the intervening party and it is further found that such party is entitled to the possession of all or any part of the property, judgment shall be entered accordingly and the property to which the claimant is entitled ordered to be delivered to such claimant together with payment of the claimant's costs. In case judgment is entered for the claimant, although he or she is not then entitled to possession of the property, he or she shall be entitled to his or her costs. In case judgment is entered for the plaintiff, the plaintiff shall be entitled to recover the plaintiff's costs from the claimant. If the claimant is a non-resident of the State, he or she shall file security for costs as required of non-resident plaintiffs.
(Source: P.A. 82-280.)

(735 ILCS 5/19-125) (from Ch. 110, par. 19-125)
Sec. 19-125. Judgment for plaintiff. If judgment is entered in favor of the plaintiff in replevin, the plaintiff shall recover damages for the detention of the property while the same was wrongfully detained by the defendant.
(Source: P.A. 82-280.)

(735 ILCS 5/19-126) (from Ch. 110, par. 19-126)
Sec. 19-126. Damages. In either case provided for in Sections 19-124 and 19-125 of this Act, if the case is tried by a jury, the damages may be assessed by such jury, but if the plaintiff takes a voluntary dismissal or an involuntary dismissal is ordered by the court or judgment is entered for defendant without a trial, the damages may be assessed by the court or by a jury impaneled for that purpose.
(Source: P.A. 82-280.)

(735 ILCS 5/19-127) (from Ch. 110, par. 19-127)
Sec. 19-127. Action on bond. If at any time the conditions of the bond required by Section 19-112 of this Act, or of the bond provided for in Section 19-116 of this Act are broken, the sheriff or other officer or plaintiff in the name of the sheriff, for his or her own use, or the defendant or intervening party, as the case may be, may proceed and maintain an action on such bond for the recovery of all damages and costs, as have been sustained in consequence of the breach of such condition.
(Source: P.A. 82-280.)

(735 ILCS 5/19-128) (from Ch. 110, par. 19-128)
Sec. 19-128. Defense to action on bond. If the merits of the case have not been determined in the trial of the action in which the bond was given, the defendant in the action upon the replevin bond may plead that fact and his or her title to the property in dispute, in the action of replevin.
(Source: P.A. 82-280.)

(735 ILCS 5/19-129)
Sec. 19-129. Mobile homes. If the chattel which is the subject of the replevin action is a mobile home and is occupied by the defendant or other persons, the court may issue an eviction order directing the sheriff to remove the personal property of the defendant or occupants from the mobile home if the defendants and unknown occupants are given notice of the plaintiff's intent to seek an eviction order and that upon entry of the order, the execution is stayed for a reasonable time as determined by the court so as to allow the defendants and unknown occupants to remove their property from the mobile home.
(Source: P.A. 100-173, eff. 1-1-18.)



Article XIX-c - Effective Date

(735 ILCS 5/Art. XIX-c heading)

(735 ILCS 5/19c-101) (from Ch. 110, par. 19c-101)
Sec. 19c-101. (a) This Act takes effect July 1, 1982, and shall apply to all cases and proceedings commenced on or after that date.
(b) For cases and proceedings commenced prior to and still pending on July 1, 1982, this Act shall apply only to those proceedings which take place on or after that date.
(Source: P.A. 82-280.)



Article XX - Recovery Of Fraudulently Obtained Public Funds

(735 ILCS 5/Art. XX heading)

(735 ILCS 5/20-101) (from Ch. 110, par. 20-101)
Sec. 20-101. As used in this Article:
(1) "Compensation, benefits or remuneration" includes regular compensation, overtime compensation, vacation compensation, deferred compensation, sick pay, disability pay, sick leave, disability leave, medical, dental, optical or other health benefits, pension or retirement benefits or any other pay, compensation, benefits, or any other remuneration.
(2) "Person" includes any firm, corporation, association, agency, institution or other legal entity, as well as any natural person.
(3) "Local governmental unit" means any unit of local government or school district.
(Source: P.A. 84-1462.)

(735 ILCS 5/20-102) (from Ch. 110, par. 20-102)
Sec. 20-102. Any person who has received from the State or from any local governmental unit compensation, benefits or remuneration by means of a false or fraudulent record, statement, or claim or other willful misrepresentation, or by his failure to notify the State or local governmental unit of a change in his status as may be required by the State or local governmental unit, or by other fraudulent device, shall be answerable to the State or local governmental unit, as the case may be, for refunding the entire amount of such compensation, benefits or remuneration received. If the refund is not made, it shall be recoverable in a civil action from the person who received the compensation, benefits or remuneration, or from anyone who knowingly aided such person in obtaining the compensation, benefits or remuneration.
(Source: P.A. 84-1462.)

(735 ILCS 5/20-103) (from Ch. 110, par. 20-103)
Sec. 20-103. Any person who by means of a false record, statement or representation, or by willful concealment of any material fact, or by other fraudulent scheme or device on behalf of himself, his dependents or others, knowingly obtains from the State or local governmental unit compensation, benefits or remuneration to which he is not entitled, or in a greater amount than that to which he is entitled, shall be liable for full repayment of such compensation, benefits or remuneration received to which the person was not entitled. In addition to any other penalties provided by law, the court shall impose civil penalties consisting of interest on the amount of the compensation, benefits or remuneration received to which the person was not entitled at the maximum legal rate for interest on judgments in effect on the date the payment was made to such person for the period beginning on the date upon which payment was made to the date upon which repayment is made; and may impose either of the following penalties: (1) an amount not to exceed 3 times the amount of such compensation, benefits or remuneration to which the person was not entitled; or (2) an amount not to exceed $2,000 for each instance that the person used any fraudulent scheme or device to obtain compensation, benefits or remuneration to which he is not entitled, whichever penalty the court deems more appropriate. Except as provided by Section 20-105, upon entry of a judgment for repayment of such compensation, benefits or remuneration, or for any civil penalties assessed by the court, a lien shall attach to all property and assets of such person until the judgment is satisfied, subject to the exemptions otherwise applying to the real and personal property of judgement debtors.
(Source: P.A. 84-1462.)

(735 ILCS 5/20-104) (from Ch. 110, par. 20-104)
Sec. 20-104. (a) Before any action is instituted pursuant to this Act, the State or local governmental unit shall make a good faith attempt to collect amounts owed to it by using informal procedures and methods. Civil recoveries provided for in this Article shall be recoverable only: (1) in actions on behalf of the State, by the Attorney General; (2) in actions on behalf of a municipality with a population over 500,000, by the corporation counsel of such municipality; and (3) in actions on behalf of any other local governmental unit, by counsel designated by the local government unit or, if so requested by the local governmental unit and the state's attorney so agrees, by the state's attorney. However, nothing in clause (3) of this subsection (a) shall affect agreements made pursuant to the State's Attorney Appellate Prosecutor's Act, as amended. If the state's attorney of a county brings an action on behalf of another unit of local government pursuant to this Section, the county shall be reimbursed by the unit of local government in an amount mutually agreed upon before the action is initiated.
(b) Notwithstanding any other provision in this Section, any private citizen residing within the boundaries of the governmental unit affected may bring an action to recover the damages authorized in this Article on behalf of such governmental unit if: (a) the citizen has sent a letter by certified mail, return receipt requested, to the appropriate government official stating his intention to file suit for recovery under this Article and (b) the appropriate governmental official has not, within 60 days of the date of delivery on the citizen's return receipt, either instituted an action for recovery or sent notice to the citizen by certified mail, return receipt requested, that the official has arranged for a settlement with the party alleged to have illegally obtained the compensation or that the official intends to commence suit within 60 days of the date of the notice. A denial by the official of the liability of the party alleged liable by the citizen, failure to have actually arranged for a settlement as stated, or failure to commence a suit within the designated period after having stated the intention in the notice to do so shall also permit the citizen to commence the action.
For purposes of this subsection (b), "appropriate government official" shall mean: (1) the Attorney General, where the government unit alleged damaged is the State; (2) the corporation counsel where the government unit alleged damaged is a municipality with a population of over 500,000; and (3) the chief executive officer of any other local government unit where that unit is alleged damaged.
Any private citizen commencing an action in compliance with this subsection which is reasonable and commenced in good faith shall be entitled to recover court costs and litigation expenses, including reasonable attorney's fees, from any defendant found liable under this Article.
(Source: P.A. 84-1462.)

(735 ILCS 5/20-105) (from Ch. 110, par. 20-105)
Sec. 20-105. Certain rights not affected. No judgment entered pursuant to this Article shall affect the rights of any bona fide purchaser, mortgagee, judgment creditor or other lien holder arising prior to the date on which a transcript, certified copy or memorandum of such judgment is filed in the office of the recorder of deeds or registrar of titles in the county in which real estate subject to the lien is located.
(Source: P.A. 84-1462.)



Article XXI - Change Of Name

(735 ILCS 5/Art. XXI heading)

(735 ILCS 5/21-101) (from Ch. 110, par. 21-101)
Sec. 21-101. Proceedings; parties.
(a) If any person who is a resident of this State and has resided in this State for 6 months desires to change his or her name and to assume another name by which to be afterwards called and known, the person may file a petition in the circuit court of the county wherein he or she resides praying for that relief.
(b) The filing of a petition in accordance with this Section shall be the sole and exclusive means by which any person committed under the laws of this State to a penal institution may change his or her name and assume another name. However, any person convicted of a felony in this State or any other state who has not been pardoned may not file a petition for a name change until 10 years have passed since completion and discharge from his or her sentence. A person who has been convicted of identity theft, aggravated identity theft, felony or misdemeanor criminal sexual abuse when the victim of the offense at the time of its commission is under 18 years of age, felony or misdemeanor sexual exploitation of a child, felony or misdemeanor indecent solicitation of a child, or felony or misdemeanor indecent solicitation of an adult, or any other offense for which a person is required to register under the Sex Offender Registration Act in this State or any other state who has not been pardoned shall not be permitted to file a petition for a name change in the courts of Illinois.
(c) A petitioner may include his or her spouse and adult unmarried children, with their consent, and his or her minor children where it appears to the court that it is for their best interest, in the petition and prayer, and the court's order shall then include the spouse and children. Whenever any minor has resided in the family of any person for the space of 3 years and has been recognized and known as an adopted child in the family of that person, the application herein provided for may be made by the person having that minor in his or her family.
An order shall be entered as to a minor only if the court finds by clear and convincing evidence that the change is necessary to serve the best interest of the child. In determining the best interest of a minor child under this Section, the court shall consider all relevant factors, including:
(1) The wishes of the child's parents and any person

acting as a parent who has physical custody of the child.

(2) The wishes of the child and the reasons for those

wishes. The court may interview the child in chambers to ascertain the child's wishes with respect to the change of name. Counsel shall be present at the interview unless otherwise agreed upon by the parties. The court shall cause a court reporter to be present who shall make a complete record of the interview instantaneously to be part of the record in the case.

(3) The interaction and interrelationship of the

child with his or her parents or persons acting as parents who have physical custody of the child, step-parents, siblings, step-siblings, or any other person who may significantly affect the child's best interest.

(4) The child's adjustment to his or her home,

school, and community.

(d) If it appears to the court that the conditions and requirements under this Article have been complied with and that there is no reason why the prayer should not be granted, the court, by an order to be entered of record, may direct and provide that the name of that person be changed in accordance with the prayer in the petition. If the circuit court orders that a name change be granted to a person who has been adjudicated or convicted of a felony or misdemeanor offense under the laws of this State or any other state for which a pardon has not been granted, or has an arrest for which a charge has not been filed or a pending charge on a felony or misdemeanor offense, a copy of the order, including a copy of each applicable access and review response, shall be forwarded to the Department of State Police. The Department of State Police shall update any criminal history transcript or offender registration of each person 18 years of age or older in the order to include the change of name as well as his or her former name.
(Source: P.A. 100-370, eff. 1-1-18.)

(735 ILCS 5/21-102) (from Ch. 110, par. 21-102)
Sec. 21-102. Petition; update criminal history transcript.
(a) The petition shall set forth the name then held, the name sought to be assumed, the residence of the petitioner, the length of time the petitioner has resided in this State, and the state or country of the petitioner's nativity or supposed nativity. The petition shall include a statement, verified under oath as provided under Section 1-109 of this Code, whether or not the petitioner or any other person 18 years of age or older who will be subject to a change of name under the petition if granted: (1) has been adjudicated or convicted of a felony or misdemeanor offense under the laws of this State or any other state for which a pardon has not been granted; or (2) has an arrest for which a charge has not been filed or a pending charge on a felony or misdemeanor offense. The petition shall be signed by the person petitioning or, in case of minors, by the parent or guardian having the legal custody of the minor. The petition shall be verified by the affidavit of some credible person.
(b) If the statement provided under subsection (a) of this Section indicates the petitioner or any other person 18 years of age or older who will be subject to a change of name under the petition, if granted, has been adjudicated or convicted of a felony or misdemeanor offense under the laws of this State or any other state for which a pardon has not been granted, or has an arrest for which a charge has not been filed or a pending charge on a felony or misdemeanor offense, the State's Attorney may request the court to or the court may on its own motion, require the person, prior to a hearing on the petition, to initiate an update of his or her criminal history transcript with the Department of State Police. The Department shall allow a person to use the Access and Review process, established by rule in the Department, for this purpose. Upon completion of the update of the criminal history transcript, the petitioner shall file confirmation of each update with the court, which shall seal the records from disclosure outside of court proceedings on the petition.
(Source: P.A. 100-370, eff. 1-1-18.)

(735 ILCS 5/21-102.5)
Sec. 21-102.5. Notice; objection.
(a) The circuit court clerk shall promptly serve a copy of the petition on the State's Attorney and the Department of State Police.
(b) The State's Attorney may file an objection to the petition. All objections shall be in writing, shall be filed with the circuit court clerk, and shall state with specificity the basis of the objection. Objections to a petition must be filed within 30 days of the date of service of the petition upon the State's Attorney.
(Source: P.A. 100-370, eff. 1-1-18.)

(735 ILCS 5/21-103) (from Ch. 110, par. 21-103)
Sec. 21-103. Notice by publication.
(a) Previous notice shall be given of the intended application by publishing a notice thereof in some newspaper published in the municipality in which the person resides if the municipality is in a county with a population under 2,000,000, or if the person does not reside in a municipality in a county with a population under 2,000,000, or if no newspaper is published in the municipality or if the person resides in a county with a population of 2,000,000 or more, then in some newspaper published in the county where the person resides, or if no newspaper is published in that county, then in some convenient newspaper published in this State. The notice shall be inserted for 3 consecutive weeks after filing, the first insertion to be at least 6 weeks before the return day upon which the petition is to be heard, and shall be signed by the petitioner or, in case of a minor, the minor's parent or guardian, and shall set forth the return day of court on which the petition is to be heard and the name sought to be assumed.
(b) The publication requirement of subsection (a) shall not be required in any application for a change of name involving a minor if, before making judgment under this Article, reasonable notice and opportunity to be heard is given to any parent whose parental rights have not been previously terminated and to any person who has physical custody of the child. If any of these persons are outside this State, notice and opportunity to be heard shall be given under Section 21-104.
(c) The Director of State Police or his or her designee may apply to the circuit court for an order directing that the notice and publication requirements of this Section be waived if the Director or his or her designee certifies that the name change being sought is intended to protect a witness during and following a criminal investigation or proceeding.
(d) The maximum rate charged for publication of a notice under this Section may not exceed the lowest classified rate paid by commercial users for comparable space in the newspaper in which the notice appears and shall include all cash discounts, multiple insertion discounts, and similar benefits extended to the newspaper's regular customers.
(Source: P.A. 100-520, eff. 1-1-18 (see Section 5 of P.A. 100-565 for the effective date of P.A. 100-520).)

(735 ILCS 5/21-103.5)
Sec. 21-103.5. Change of name involving a minor. In any application for a change of name involving a minor, before a judgment under this Article may be entered, actual notice and an opportunity to be heard shall be given to any parent whose parental rights have not been previously terminated and to any person who has been allocated parental responsibilities under Section 602.5 or 602.7 of the Illinois Marriage and Dissolution of Marriage Act. If any of these persons is outside this State, notice and an opportunity to be heard shall be given under Section 21-104.
(Source: P.A. 100-520, eff. 1-1-18 (see Section 5 of P.A. 100-565 for the effective date of P.A. 100-520).)

(735 ILCS 5/21-104) (from Ch. 110, par. 21-104)
Sec. 21-104. Process and notice to persons outside this State.
(a) Process in change of name proceedings shall be governed by this Code.
(b) Notice in all change of name proceedings required for the exercise of jurisdiction over a person outside this State shall be given in a manner best calculated to give actual notice and shall be given in one of the following manners:
(1) By personal delivery outside this State in the

manner prescribed for service of process within this State.

(2) In the manner prescribed by the law of the place

in which the service is made for service of process in that place in an action in any of its courts of general jurisdiction.

(3) By any form of mail addressed to the person to be

served and requesting a receipt.

(4) As directed by the court if other means of

notification are ineffective.

(c) Notice under this Section shall be served, mailed, or delivered at least 10 days before any hearing in this State.
(d) Proof of service outside this State may be made by affidavit of the individual who made the service or in the manner prescribed by the law of this State, the order pursuant to which the service is made, or the law of the place in which the service is made. If service is made by mail, proof may be a receipt signed by the addressee or other evidence of delivery to the addressee.
(Source: P.A. 87-409.)

(735 ILCS 5/21-105)
Sec. 21-105. Invalidity of common law name changes. Common law name changes adopted in this State on or after July 1, 2010 are invalid. All name changes shall be made pursuant to marriage or other legal proceedings.
(Source: P.A. 96-1231, eff. 7-23-10.)



Article XXII - Frivolous Lawsuits Filed By Prisoners

(735 ILCS 5/Art. XXII heading)

(735 ILCS 5/22-105)
Sec. 22-105. Frivolous lawsuits filed by prisoners.
(a) If a prisoner confined in an Illinois Department of Corrections facility files a pleading, motion, or other filing which purports to be a legal document in a case seeking post-conviction relief under Article 122 of the Code of Criminal Procedure of 1963, pursuant to Section 116-3 of the Code of Criminal Procedure of 1963, in a habeas corpus action under Article X of this Code, in a claim under the Court of Claims Act, or a second or subsequent petition for relief from judgment under Section 2-1401 of this Code or in another action against the State, the Illinois Department of Corrections, or the Prisoner Review Board, or against any of their officers or employees and the Court makes a specific finding that the pleading, motion, or other filing which purports to be a legal document filed by the prisoner is frivolous, the prisoner is responsible for the full payment of filing fees and actual court costs.
On filing the action or proceeding the court shall assess and, when funds exist, collect as a partial payment of any court costs required by law a first time payment of 50% of the average monthly balance of the prisoner's trust fund account for the past 6 months. Thereafter 50% of all deposits into the prisoner's individual account under Sections 3-4-3 and 3-12-5 of the Unified Code of Corrections administered by the Illinois Department of Corrections shall be withheld until the actual court costs are collected in full. The Department of Corrections shall forward any moneys withheld to the court of jurisdiction. If a prisoner is released before the full costs are collected, the Department of Corrections shall forward the amount of costs collected through the date of release. The court of jurisdiction is responsible for sending the Department of Corrections a copy of the order mandating the amount of court fees to be paid. Nothing in this Section prohibits an applicant from filing an action or proceeding if the applicant is unable to pay the court costs.
(b) In this Section, "frivolous" means that a pleading, motion, or other filing which purports to be a legal document filed by a prisoner in his or her lawsuit meets any or all of the following criteria:
(1) it lacks an arguable basis either in law or in

fact;

(2) it is being presented for any improper purpose,

such as to harass or to cause unnecessary delay or needless increase in the cost of litigation;

(3) the claims, defenses, and other legal contentions

therein are not warranted by existing law or by a nonfrivolous argument for the extension, modification, or reversal of existing law or the establishment of new law;

(4) the allegations and other factual contentions do

not have evidentiary support or, if specifically so identified, are not likely to have evidentiary support after a reasonable opportunity for further investigation or discovery; or

(5) the denials of factual contentions are not

warranted on the evidence, or if specifically so identified, are not reasonably based on a lack of information or belief.

(Source: P.A. 95-424, eff. 1-1-08.)






735 ILCS 30/ - Eminent Domain Act.

Article 1 - General Provisions

(735 ILCS 30/Art. 1 heading)

(735 ILCS 30/1-1-1)
Sec. 1-1-1. Short title. This Act may be cited as the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/1-1-5)
Sec. 1-1-5. Definitions. As used in this Act, except with respect to the acquisition or damaging of property authorized under the O'Hare Modernization Act:
"Acquisition of property", unless the context otherwise requires, includes the acquisition, damaging, or use of property or any right to or interest in property.
"Blighted area", "blight", and "blighted" have the same meanings as under the applicable statute authorizing the condemning authority to exercise the power of eminent domain or, if those terms have no defined meaning under the applicable statute, then the same meanings as under Section 11-74.4-3 of the Illinois Municipal Code.
"Condemning authority" means the State or any unit of local government, school district, or other entity authorized to exercise the power of eminent domain.
(Source: P.A. 94-1055, eff. 1-1-07.)



Article 5 - General Exercise

(735 ILCS 30/Art. 5 heading)

(735 ILCS 30/5-5-5)
Sec. 5-5-5. Exercise of the power of eminent domain; public use; blight.
(a) In addition to all other limitations and requirements, a condemning authority may not take or damage property by the exercise of the power of eminent domain unless it is for a public use, as set forth in this Section.
(a-5) Subsections (b), (c), (d), (e), and (f) of this Section do not apply to the acquisition of property under the O'Hare Modernization Act. A condemning authority may exercise the power of eminent domain for the acquisition or damaging of property under the O'Hare Modernization Act as provided for by law in effect prior to the effective date of this Act.
(a-10) Subsections (b), (c), (d), (e), and (f) of this Section do not apply to the acquisition or damaging of property in furtherance of the goals and objectives of an existing tax increment allocation redevelopment plan. A condemning authority may exercise the power of eminent domain for the acquisition of property in furtherance of an existing tax increment allocation redevelopment plan as provided for by law in effect prior to the effective date of this Act.
As used in this subsection, "existing tax increment allocation redevelopment plan" means a redevelopment plan that was adopted under the Tax Increment Allocation Redevelopment Act (Article 11, Division 74.4 of the Illinois Municipal Code) prior to April 15, 2006 and for which property assembly costs were, before that date, included as a budget line item in the plan or described in the narrative portion of the plan as part of the redevelopment project, but does not include (i) any additional area added to the redevelopment project area on or after April 15, 2006, (ii) any subsequent extension of the completion date of a redevelopment plan beyond the estimated completion date established in that plan prior to April 15, 2006, (iii) any acquisition of property in a conservation area for which the condemnation complaint is filed more than 12 years after the effective date of this Act, or (iv) any acquisition of property in an industrial park conservation area.
As used in this subsection, "conservation area" and "industrial park conservation area" have the same meanings as under Section 11-74.4-3 of the Illinois Municipal Code.
(b) If the exercise of eminent domain authority is to acquire property for public ownership and control, then the condemning authority must prove that (i) the acquisition of the property is necessary for a public purpose and (ii) the acquired property will be owned and controlled by the condemning authority or another governmental entity.
(c) Except when the acquisition is governed by subsection (b) or is primarily for one of the purposes specified in subsection (d), (e), or (f) and the condemning authority elects to proceed under one of those subsections, if the exercise of eminent domain authority is to acquire property for private ownership or control, or both, then the condemning authority must prove by clear and convincing evidence that the acquisition of the property for private ownership or control is (i) primarily for the benefit, use, or enjoyment of the public and (ii) necessary for a public purpose.
An acquisition of property primarily for the purpose of the elimination of blight is rebuttably presumed to be for a public purpose and primarily for the benefit, use, or enjoyment of the public under this subsection.
Any challenge to the existence of blighting factors alleged in a complaint to condemn under this subsection shall be raised within 6 months of the filing date of the complaint to condemn, and if not raised within that time the right to challenge the existence of those blighting factors shall be deemed waived.
Evidence that the Illinois Commerce Commission has granted a certificate or otherwise made a finding of public convenience and necessity for an acquisition of property (or any right or interest in property) for private ownership or control (including, without limitation, an acquisition for which the use of eminent domain is authorized under the Public Utilities Act, the Telephone Company Act, or the Electric Supplier Act) to be used for utility purposes creates a rebuttable presumption that such acquisition of that property (or right or interest in property) is (i) primarily for the benefit, use, or enjoyment of the public and (ii) necessary for a public purpose.
In the case of an acquisition of property (or any right or interest in property) for private ownership or control to be used for utility, pipeline, or railroad purposes for which no certificate or finding of public convenience and necessity by the Illinois Commerce Commission is required, evidence that the acquisition is one for which the use of eminent domain is authorized under one of the following laws creates a rebuttable presumption that the acquisition of that property (or right or interest in property) is (i) primarily for the benefit, use, or enjoyment of the public and (ii) necessary for a public purpose:
(1) the Public Utilities Act,
(2) the Telephone Company Act,
(3) the Electric Supplier Act,
(4) the Railroad Terminal Authority Act,
(5) the Grand Avenue Railroad Relocation Authority

Act,

(6) the West Cook Railroad Relocation and Development

Authority Act,

(7) Section 4-505 of the Illinois Highway Code,
(8) Section 17 or 18 of the Railroad Incorporation

Act,

(9) Section 18c-7501 of the Illinois Vehicle Code.
(d) If the exercise of eminent domain authority is to acquire property for private ownership or control and if the primary basis for the acquisition is the elimination of blight and the condemning authority elects to proceed under this subsection, then the condemning authority must: (i) prove by a preponderance of the evidence that acquisition of the property for private ownership or control is necessary for a public purpose; (ii) prove by a preponderance of the evidence that the property to be acquired is located in an area that is currently designated as a blighted area or conservation area under an applicable statute; (iii) if the existence of blight or blighting factors is challenged in an appropriate motion filed within 6 months after the date of filing of the complaint to condemn, prove by a preponderance of the evidence that the required blighting factors existed in the area so designated (but not necessarily in the particular property to be acquired) at the time of the designation under item (ii) or at any time thereafter; and (iv) prove by a preponderance of the evidence at least one of the following:
(A) that it has entered into an express written

agreement in which a private person or entity agrees to undertake a development project within the blighted area that specifically details the reasons for which the property or rights in that property are necessary for the development project;

(B) that the exercise of eminent domain power and the

proposed use of the property by the condemning authority are consistent with a regional plan that has been adopted within the past 5 years in accordance with Section 5-14001 of the Counties Code or Section 11-12-6 of the Illinois Municipal Code or with a local land resource management plan adopted under Section 4 of the Local Land Resource Management Planning Act; or

(C) that (1) the acquired property will be used in

the development of a project that is consistent with the land uses set forth in a comprehensive redevelopment plan prepared in accordance with the applicable statute authorizing the condemning authority to exercise the power of eminent domain and is consistent with the goals and purposes of that comprehensive redevelopment plan, and (2) an enforceable written agreement, deed restriction, or similar encumbrance has been or will be executed and recorded against the acquired property to assure that the project and the use of the property remain consistent with those land uses, goals, and purposes for a period of at least 40 years, which execution and recording shall be included as a requirement in any final order entered in the condemnation proceeding.

The existence of an ordinance, resolution, or other official act designating an area as blighted is not prima facie evidence of the existence of blight. A finding by the court in a condemnation proceeding that a property or area has not been proven to be blighted does not apply to any other case or undermine the designation of a blighted area or conservation area or the determination of the existence of blight for any other purpose or under any other statute, including without limitation under the Tax Increment Allocation Redevelopment Act (Article 11, Division 74.4 of the Illinois Municipal Code).
Any challenge to the existence of blighting factors alleged in a complaint to condemn under this subsection shall be raised within 6 months of the filing date of the complaint to condemn, and if not raised within that time the right to challenge the existence of those blighting factors shall be deemed waived.
(e) If the exercise of eminent domain authority is to acquire property for private ownership or control and if the primary purpose of the acquisition is one of the purposes specified in item (iii) of this subsection and the condemning authority elects to proceed under this subsection, then the condemning authority must prove by a preponderance of the evidence that: (i) the acquisition of the property is necessary for a public purpose; (ii) an enforceable written agreement, deed restriction, or similar encumbrance has been or will be executed and recorded against the acquired property to assure that the project and the use of the property remain consistent with the applicable purpose specified in item (iii) of this subsection for a period of at least 40 years, which execution and recording shall be included as a requirement in any final order entered in the condemnation proceeding; and (iii) the acquired property will be one of the following:
(1) included in the project site for a residential

project, or a mixed-use project including residential units, where not less than 20% of the residential units in the project are made available, for at least 15 years, by deed restriction, long-term lease, regulatory agreement, extended use agreement, or a comparable recorded encumbrance, to low-income households and very low-income households, as defined in Section 3 of the Illinois Affordable Housing Act;

(2) used primarily for public airport, road, parking,

or mass transportation purposes and sold or leased to a private party in a sale-leaseback, lease-leaseback, or similar structured financing;

(3) owned or used by a public utility or electric

cooperative for utility purposes;

(4) owned or used by a railroad for passenger or

freight transportation purposes;

(5) sold or leased to a private party that operates a

water supply, waste water, recycling, waste disposal, waste-to-energy, or similar facility;

(6) sold or leased to a not-for-profit corporation

whose purposes include the preservation of open space, the operation of park space, and similar public purposes;

(7) used as a library, museum, or related facility,

or as infrastructure related to such a facility;

(8) used by a private party for the operation of a

charter school open to the general public; or

(9) a historic resource, as defined in Section 3 of

the Illinois State Agency Historic Resources Preservation Act, a landmark designated as such under a local ordinance, or a contributing structure within a local landmark district listed on the National Register of Historic Places, that is being acquired for purposes of preservation or rehabilitation.

(f) If the exercise of eminent domain authority is to acquire property for public ownership and private control and if the primary purpose of the acquisition is one of the purposes specified in item (iii) of this subsection and the condemning authority elects to proceed under this subsection, then the condemning authority must prove by a preponderance of the evidence that: (i) the acquisition of the property is necessary for a public purpose; (ii) the acquired property will be owned by the condemning authority or another governmental entity; and (iii) the acquired property will be controlled by a private party that operates a business or facility related to the condemning authority's operation of a university, medical district, hospital, exposition or convention center, mass transportation facility, or airport, including, but not limited to, a medical clinic, research and development center, food or commercial concession facility, social service facility, maintenance or storage facility, cargo facility, rental car facility, bus facility, taxi facility, flight kitchen, fixed based operation, parking facility, refueling facility, water supply facility, and railroad tracks and stations.
(g) This Article is a limitation on the exercise of the power of eminent domain, but is not an independent grant of authority to exercise the power of eminent domain.
(Source: P.A. 94-1055, eff. 1-1-07.)



Article 10 - General Procedure

(735 ILCS 30/Art. 10 heading)

(735 ILCS 30/10-5-5) (was 735 ILCS 5/7-101)
Sec. 10-5-5. Compensation; jury.
(a) Private property shall not be taken or damaged for public use without just compensation and, in all cases in which compensation is not made by the condemning authority, compensation shall be ascertained by a jury, as provided in this Act. When compensation is so made by the condemning authority, any party, upon application, may have a trial by jury to ascertain the just compensation to be paid. A demand on the part of the condemning authority for a trial by jury shall be filed with the complaint for condemnation of the condemning authority. When the condemning authority is plaintiff, a defendant desirous of a trial by jury must file a demand for a trial by jury on or before the return date of the summons served on him or her or on or before the date fixed in the publication in case of defendants served by publication. If no party in the condemnation action demands a trial by jury, as provided for by this Section, then the trial shall be before the court without a jury.
(b) The right to just compensation, as provided in this Act, applies to the owner or owners of any lawfully erected off-premises outdoor advertising sign that is compelled to be altered or removed under this Act or any other statute, or under any ordinance or regulation of any municipality or other unit of local government, and also applies to the owner or owners of the property on which that sign is erected. The right to just compensation, as provided in this Act, applies to property subject to a conservation right under the Real Property Conservation Rights Act. The amount of compensation for the taking of the property shall not be diminished or reduced by virtue of the existence of the conservation right. The holder of the conservation right shall be entitled to just compensation for the value of the conservation right.
(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/10-5-10) (was 735 ILCS 5/7-102)
Sec. 10-5-10. Parties.
(a) When the right (i) to take private property for public use, without the owner's consent, (ii) to construct or maintain any public road, railroad, plankroad, turnpike road, canal, or other public work or improvement, or (iii) to damage property not actually taken has been or is conferred by general law or special charter upon any corporate or municipal authority, public body, officer or agent, person, commissioner, or corporation and when (i) the compensation to be paid for or in respect of the property sought to be appropriated or damaged for the purposes mentioned cannot be agreed upon by the parties interested, (ii) the owner of the property is incapable of consenting, (iii) the owner's name or residence is unknown, or (iv) the owner is a nonresident of the State, then the party authorized to take or damage the property so required, or to construct, operate, and maintain any public road, railroad, plankroad, turnpike road, canal, or other public work or improvement, may apply to the circuit court of the county where the property or any part of the property is situated, by filing with the clerk a complaint. The complaint shall set forth, by reference, (i) the complainant's authority in the premises, (ii) the purpose for which the property is sought to be taken or damaged, (iii) a description of the property, and (iv) the names of all persons interested in the property as owners or otherwise, as appearing of record, if known, or if not known stating that fact; and shall pray the court to cause the compensation to be paid to the owner to be assessed.
(b) If it appears that any person not in being, upon coming into being, is, or may become or may claim to be, entitled to any interest in the property sought to be appropriated or damaged, the court shall appoint some competent and disinterested person as guardian ad litem to appear for and represent that interest in the proceeding and to defend the proceeding on behalf of the person not in being. Any judgment entered in the proceeding shall be as effectual for all purposes as though the person was in being and was a party to the proceeding.
(c) If the proceeding seeks to affect the property of persons under guardianship, the guardians shall be made parties defendant.
(d) Any interested persons whose names are unknown may be made parties defendant by the same descriptions and in the same manner as provided in other civil cases.
(e) When the property to be taken or damaged is a common element of property subject to a declaration of condominium ownership, pursuant to the Condominium Property Act, or of a common interest community, the complaint shall name the unit owners' association in lieu of naming the individual unit owners and lienholders on individual units. Unit owners, mortgagees, and other lienholders may intervene as parties defendant. For the purposes of this Section, "common interest community" has the same meaning as set forth in subsection (c) of Section 9-102 of the Code of Civil Procedure. "Unit owners' association" or "association" shall refer to both the definition contained in Section 2 of the Condominium Property Act and subsection (c) of Section 9-102 of the Code of Civil Procedure.
(f) When the property is sought to be taken or damaged by the State for the purposes of establishing, operating, or maintaining any State house or State charitable or other institutions or improvements, the complaint shall be signed by the Governor, or the Governor's designee, or as otherwise provided by law.
(g) No property, except property described in Section 3 of the Sports Stadium Act, property to be acquired in furtherance of actions under Article 11, Divisions 124, 126, 128, 130, 135, 136, and 139, of the Illinois Municipal Code, property to be acquired in furtherance of actions under Section 3.1 of the Intergovernmental Cooperation Act, property to be acquired that is a water system or waterworks pursuant to the home rule powers of a unit of local government, and property described as Site B in Section 2 of the Metropolitan Pier and Exposition Authority Act, and property that may be taken as provided in the Public-Private Agreements for the South Suburban Airport Act belonging to a railroad or other public utility subject to the jurisdiction of the Illinois Commerce Commission may be taken or damaged, pursuant to the provisions of this Act, without the prior approval of the Illinois Commerce Commission.
(Source: P.A. 98-109, eff. 7-25-13.)

(735 ILCS 30/10-5-15) (was 735 ILCS 5/7-102.1)
Sec. 10-5-15. State agency proceedings; information.
(a) This Section applies only to the State and its agencies, and only to matters arising after December 31, 1991.
(b) Before any State agency initiates any proceeding under this Act, the agency must designate and provide for an appropriate person to respond to requests arising from the notifications required under this Section. The designated person may be an employee of the agency itself or an employee of any other appropriate State agency. The designated person shall respond to property owners' questions about the authority and procedures of the State agency in acquiring property by condemnation and about the property owner's general rights under those procedures. However, the designated person shall not provide property owners with specific legal advice or specific legal referrals.
(c) At the time of first contact with a property owner, whether in person or by letter, the State agency shall advise the property owner, in writing, of the following:
(1) A description of the property that the agency

seeks to acquire.

(2) The name, address, and telephone number of the

State official designated under subsection (b) to answer the property owner's questions.

(3) The identity of the State agency attempting to

acquire the property.

(4) The general purpose of the proposed acquisition.
(5) The type of facility to be constructed on the

property, if any.

(d) At least 60 days before filing a petition with any court to initiate a proceeding under this Act, a State agency shall send a letter by certified mail, return receipt requested, to the owner of the property to be taken, giving the property owner the following information:
(1) The amount of compensation for the taking of the

property proposed by the agency and the basis for computing it.

(2) A statement that the agency continues to seek a

negotiated agreement with the property owner.

(3) A statement that, in the absence of a negotiated

agreement, it is the intention of the agency to initiate a court proceeding under this Act.

The State agency shall maintain a record of the letters sent in compliance with this Section for at least one year.
(e) Any duty imposed on a State agency by this Section may be assumed by the Office of the Attorney General, the Capital Development Board, or any other agency of State government that is assisting or acting on behalf of the State agency in the matter.
(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/10-5-20) (was 735 ILCS 5/7-113)
Sec. 10-5-20. Construction easement. If a taking is for a construction easement only, any structure that has been removed or taken shall be repaired, reestablished or relocated, at the option of the landowner, when the cost of the action does not exceed the just compensation otherwise payable to the landowner.
(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/10-5-25) (was 735 ILCS 5/7-114)
Sec. 10-5-25. Service; notice. Service of summons and publication of notice shall be made as in other civil cases.
(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/10-5-30) (was 735 ILCS 5/7-115)
Sec. 10-5-30. Hearing. Except as provided in Sections 20-5-10, 20-5-15, 20-5-20, and 20-5-45 of this Act, no cause shall be heard earlier than 20 days after service upon defendant or upon due publication against non-residents.
Any number of separate parcels of property, situated in the same county, may be included in one complaint, and the compensation for each shall be assessed separately by the same or different juries, as the court may direct.
Amendments to the complaint, or to any paper or record in the cause, may be permitted whenever necessary to a fair trial and final determination of the questions involved.
Should it become necessary at any stage of the proceedings to bring in a new party in the litigation, the court has the power to: (i) make any rule or order in relation thereto as may be deemed reasonable and proper; (ii) make all necessary rules and orders for notice to parties of the pendency of the proceedings; and (iii) issue all process necessary to the enforcement of orders and judgments.
(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/10-5-35) (was 735 ILCS 5/7-116)
Sec. 10-5-35. Challenge of jurors. The plaintiff, and every party interested in the ascertaining of compensation, shall have the same right of challenge of jurors as in other civil cases in the circuit courts.
(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/10-5-40) (was 735 ILCS 5/7-117)
Sec. 10-5-40. Oath of jury. When the jury is selected, the court shall cause the following oath to be administered to the jury:
You and each of you do solemnly swear that you will well and truly ascertain and report just compensation to the owner (and each owner) of the property which it is sought to take or damage in this case, and to each person therein interested, according to the facts in the case, as the same may appear by the evidence, and that you will truly report such compensation so ascertained: so help you God.
(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/10-5-45) (was 735 ILCS 5/7-118)
Sec. 10-5-45. View of premises; jury's report. The jury shall, at the request of either party, go upon the land sought to be taken or damaged, in person, and examine the same. After hearing the proof offered, the jury shall make its report in writing. The report shall be subject to amendment by the jury, under the direction of the court, so as to clearly set forth and show the compensation ascertained to each person thereto entitled, and the verdict shall thereupon be recorded. However, no benefits or advantages which may accrue to lands or property affected shall be set off against or deducted from such compensation, in any case.
(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/10-5-50) (was 735 ILCS 5/7-119)
Sec. 10-5-50. Admissibility of evidence. Evidence is admissible as to: (1) any benefit to the landowner that will result from the public improvement for which the eminent domain proceedings were instituted; (2) any unsafe, unsanitary, substandard, or other illegal condition, use, or occupancy of the property, including any violation of any environmental law or regulation; (3) the effect of such condition on income from or the fair market value of the property; and (4) the reasonable cost of causing the property to be placed in a legal condition, use, or occupancy, including compliance with environmental laws and regulations. Such evidence is admissible notwithstanding the absence of any official action taken to require the correction or abatement of the illegal condition, use, or occupancy.
(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/10-5-55) (was 735 ILCS 5/7-120)
Sec. 10-5-55. Special benefits. In assessing damages or compensation for any taking or property acquisition under this Act, due consideration shall be given to any special benefit that will result to the property owner from any public improvement to be erected on the property. This Section is applicable to all private property taken or acquired for public use and applies whether damages or compensation are fixed by negotiation, by a court, or by a jury.
(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/10-5-60) (was 735 ILCS 5/7-121)
Sec. 10-5-60. Value. Except as to property designated as possessing a special use, the fair cash market value of property in a proceeding in eminent domain shall be the amount of money that a purchaser, willing, but not obligated, to buy the property, would pay to an owner willing, but not obliged, to sell in a voluntary sale.
For the acquisition or damaging of property under the O'Hare Modernization Act, the amount shall be determined as of the date of filing the complaint to condemn. For the acquisition of other property, the amount shall be determined and ascertained as of the date of filing the complaint to condemn, except that:
(i) in the case of property not being acquired under

Article 20 (quick-take), if the trial commences more than 2 years after the date of filing the complaint to condemn, the court may, in the interest of justice and equity, declare a valuation date no sooner than the date of filing the complaint to condemn and no later than the date of commencement of the trial; and

(ii) in the case of property that is being acquired

under Article 20 (quick-take), if the trial commences more than 2 years after the date of filing the complaint to condemn, the court may, in the interest of justice and equity, declare a valuation date no sooner than the date of filing the complaint to condemn and no later than the date on which the condemning authority took title to the property.

In the condemnation of property for a public improvement, there shall be excluded from the fair cash market value of the property any appreciation in value proximately caused by the improvement and any depreciation in value proximately caused by the improvement. However, such appreciation or depreciation shall not be excluded when property is condemned for a separate project conceived independently of and subsequent to the original project.
(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/10-5-62)
Sec. 10-5-62. Relocation costs. Except when federal funds are available for the payment of direct financial assistance to persons displaced by the acquisition of their real property, in all condemnation proceedings for the taking or damaging of real property under the exercise of the power of eminent domain, the condemning authority shall pay to displaced persons reimbursement for their reasonable relocation costs, determined in the same manner as under the federal Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970, as amended from time to time, and as implemented by regulations promulgated under that Act. This Section does not apply to the acquisition or damaging of property under the O'Hare Modernization Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/10-5-65) (was 735 ILCS 5/7-122)
Sec. 10-5-65. Reimbursement; inverse condemnation.
(a) Except as provided in subsection (b), when the condemning authority is required by a court to initiate condemnation proceedings for the actual physical taking of real property, the court rendering judgment for the property owner and awarding just compensation for the taking shall determine and award or allow to the property owner, as part of that judgment or award, further sums as will, in the opinion of the court, reimburse the property owner for the owner's reasonable costs, disbursements, and expenses, including reasonable attorney, appraisal, and engineering fees actually incurred by the property owner in those proceedings.
(b) When the condemning authority is required to initiate condemnation proceedings of property impacted directly or indirectly by the Chicago Transit Authority Red-Purple Modernization Project, the court rendering judgment for the property owner and awarding just compensation for the taking shall determine and award or allow to the property owner, as part of that judgment or award, further sums as will, in the opinion of the court, reimburse the property owner for the owner's reasonable costs, disbursements, diminution, and expenses, including reasonable attorney, appraisal, and engineering fees actually incurred by the property owner in those proceedings.
(Source: P.A. 99-792, eff. 8-12-16.)

(735 ILCS 30/10-5-70) (was 735 ILCS 5/7-123)
Sec. 10-5-70. Judgments.
(a) If the plaintiff is not in possession pursuant to an order entered under the provisions of Section 20-5-15 of this Act, the court, upon the report of the jury under Section 10-5-45 or upon the court's ascertainment and finding of the just compensation when there was no jury, shall proceed to adjudge and make such order as to right and justice shall pertain, ordering that the plaintiff shall enter upon the property and the use of the property upon payment of full compensation as ascertained, within a reasonable time to be fixed by the court. That order, together with evidence of payment, shall constitute complete justification of the taking of the property. Thereupon, the court in the same eminent domain proceeding in which the orders have been made shall have exclusive authority to hear and determine all rights in and to just compensation and shall make findings as to the rights of the parties, which shall be paid by the county treasurer out of the respective awards deposited with him or her, as provided in Section 10-5-85 of this Act, except when the parties claimant are engaged in litigation in a court having acquired jurisdiction of the parties with respect to their rights in the property condemned prior to the time of the filing of the complaint to condemn. Appeals may be taken from any findings by the court as to the rights of the parties in and to the compensation paid to the county treasurer as in other civil cases.
If the plaintiff dismisses the complaint before the entry of the order by the court first mentioned in this subsection (a) or fails to make payment of full compensation within the time named in that order or if the final judgment is that the plaintiff cannot acquire the property by condemnation, the court shall, upon the application of the defendants or any of them, enter an order in the action for the payment by the plaintiff of all costs, expenses, and reasonable attorney fees paid or incurred by the defendant or defendants in defense of the complaint, as upon the hearing of the application shall be right and just, and also for the payment of the taxable costs.
(b) If the plaintiff is in possession pursuant to an order entered under the provisions of Section 20-5-15 of this Act and if Section 20-5-45 of this Act is inapplicable, then the court, upon the jury's report under Section 10-5-45 of this Act or upon the court's determination of just compensation if there was no jury, shall enter an order setting forth the amount of just compensation so finally ascertained and ordering and directing the payment of any amount of just compensation that may remain due to any of the interested parties, directing the return of any excess in the deposit remaining with the clerk of the court, and directing the refund of any excess amount withdrawn from the deposit by any of the interested parties.
(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/10-5-75) (was 735 ILCS 5/7-124)
Sec. 10-5-75. Intervening petition. Any person not made a party may become a party by filing an intervening petition setting forth that the petitioner is the owner or has an interest in property that will be taken or damaged by the proposed work. The rights of the petitioner shall thereupon be fully considered and determined.
(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/10-5-80) (was 735 ILCS 5/7-125)
Sec. 10-5-80. Bond; use of premises. When compensation is ascertained, as provided in this Act, if the party in whose favor the compensation is ascertained appeals the order or judgment ascertaining just compensation, the plaintiff shall, notwithstanding, have the right to enter upon the use of the property upon entering into bond, with sufficient surety, payable to the party interested in the compensation, conditioned for the payment of compensation in the amount finally adjudged in the case and, in case of appeal by the plaintiff, the plaintiff shall enter into like bond with approved surety. The bonds shall be approved by the court in which the proceeding is had and executed and filed within the time fixed by the court. However, if the plaintiff is the State of Illinois, no bond shall be required.
(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/10-5-85) (was 735 ILCS 5/7-126)
Sec. 10-5-85. Payment to county treasurer. Payment of the final compensation adjudged, including any balance remaining due because of the insufficiency of any deposit made under Section 20-5-15 of this Act to satisfy in full the amount finally adjudged to be just compensation, may be made in all cases to the county treasurer, who shall receive and disburse the final compensation, subject to an order of the court, as provided in subsection (a) of Section 10-5-70 of this Act or payment may be made to the party entitled or his, her, or their guardian.
(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/10-5-90) (was 735 ILCS 5/7-127)
Sec. 10-5-90. Distribution of compensation. The amount of just compensation shall be distributed among all persons having an interest in the property according to the fair value of their legal or equitable interests. If there is a contract for deed to the property, the contract shall be abrogated and the amount of just compensation distributed by allowing to the purchaser on the contract for deed: (1) an amount equal to the down payment on the contract; (2) an amount equal to the monthly payments made on the contract, less interest and an amount equal to the fair rental value of the property for the period the purchaser has enjoyed the use of the property under the contract; and (3) an amount equal to amounts expended on improvements to the extent the expenditures increased the fair market value of the property; and by allowing to the seller on the contract for deed the amount of just compensation after allowing for amounts distributed under (1), (2), and (3) of this Section. However, the contract purchaser may pay to the contract seller the amount to be paid on the contract and shall then be entitled to the amount of just compensation paid by the condemnor either through negotiation or awarded in judicial proceedings.
(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/10-5-95) (was 735 ILCS 5/7-128)
Sec. 10-5-95. Verdict and judgment to be filed of record. The court shall cause the verdict of the jury and the judgment of the court to be filed of record.
(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/10-5-100) (was 735 ILCS 5/7-129)
Sec. 10-5-100. Lands of State institutions not taken. No part of any land conveyed before, on, or after the effective date of this Act to the State of Illinois, for the use of any benevolent institutions of the State (or to any such institutions), shall be entered upon, appropriated, or used by any railroad or other company for railroad or other purposes, without the previous consent of the General Assembly. No court or other tribunal shall have or entertain jurisdiction of any proceeding instituted or to be instituted for the purpose of appropriating any such land for any of the purposes stated in this Section, without that previous consent.
(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/10-5-105)
Sec. 10-5-105. Sale of certain property acquired by condemnation.
(a) This Section applies only to property that (i) has been acquired after the effective date of this Act by condemnation or threat of condemnation, (ii) was acquired for public ownership and control by the condemning authority or another public entity, and (iii) has been under the ownership and control of the condemning authority or that other public entity for a total of less than 5 years.
As used in this Section, "threat of condemnation" means that the condemning authority has made an offer to purchase property and has the authority to exercise the power of eminent domain with respect to that property.
(b) Any governmental entity seeking to dispose of property to which this Section applies must dispose of that property in accordance with this Section, unless disposition of that property is otherwise specifically authorized or prohibited by law enacted by the General Assembly before, on, or after the effective date of this Act.
(c) The sale or public auction by the State of property to which this Section applies must be conducted in the manner provided in the State Property Control Act for the disposition of surplus property.
(d) The sale or public auction by a municipality of property to which this Section applies must be conducted in accordance with Section 11-76-4.1 or 11-76-4.2 of the Illinois Municipal Code.
(e) The sale or public auction by any other unit of local government or school district of property to which this Section applies must be conducted in accordance with this subsection (e). The corporate authorities of the unit of local government or school district, by resolution, may authorize the sale or public auction of the property as surplus public real estate. The value of the real estate shall be determined by a written MAI-certified appraisal or by a written certified appraisal of a State-certified or State-licensed real estate appraiser. The appraisal shall be available for public inspection. The resolution may direct the sale to be conducted by the staff of the unit of local government or school district; by listing with local licensed real estate agencies, in which case the terms of the agent's compensation shall be included in the resolution; or by public auction. The resolution shall be published at the first opportunity following its passage in a newspaper or newspapers published in the county or counties in which the unit of local government or school district is located. The resolution shall also contain pertinent information concerning the size, use, and zoning of the real estate and the terms of sale. The corporate authorities of the unit of local government or school district may accept any contract proposal determined by them to be in the best interest of the unit of local government or school district by a vote of two-thirds of the members of the corporate authority of the unit of local government or school district then holding office, but in no event at a price less than 80% of the appraised value.
(f) This Section does not apply to the acquisition or damaging of property under the O'Hare Modernization Act.
(Source: P.A. 94-1055, eff. 1-1-07; 95-331, eff. 8-21-07.)

(735 ILCS 30/10-5-110)
Sec. 10-5-110. Offers of settlement by defendant; attorney's fees and litigation expenses.
(a) This Section applies only to proceedings for the acquisition of property for private ownership or control that are subject to subsection (c), (d), (e), or (f) of Section 5-5-5.
(b) At any time between (i) the close of discovery in accordance with Supreme Court Rule 218(c), as now or hereafter amended, or another date set by the court or agreed to by the parties, and (ii) 14 days before the commencement of trial to determine final just compensation, any defendant may serve upon the plaintiff a written offer setting forth the amount of compensation that the defendant will accept for the taking of that defendant's interest in the property. If the defendant does not make such an offer, the defendant shall not be entitled to the attorney's fees and other reimbursement provided under subsection (e) of this Section.
(c) If, within 10 days after service of the offer, the plaintiff serves written notice upon that defendant that the offer is accepted, then either of those parties may file a copy of the offer and a copy of the notice of acceptance together with proof of service of the notice. The court shall then enter judgment.
(d) An offer that is not accepted within the 10-day period is deemed to be withdrawn and evidence of the offer is not admissible at trial.
(e) If a plaintiff does not accept an offer as provided in subsection (c) and if the final just compensation for the defendant's interest is determined by the trier of fact to be equal to or in excess of the amount of the defendant's last written offer under subsection (b), then the court must order the plaintiff to pay to the defendant that defendant's attorney's fees as calculated under subsection (f) of this Section. The plaintiff shall also pay to the defendant that defendant's reasonable costs and litigation expenses, including, without limitation, expert witness and appraisal fees, incurred after the making of the defendant's last written offer under subsection (b).
(f) Any award of attorney's fees under this Section shall be based solely on the net benefit achieved for the property owner, except that the court may also consider any non-monetary benefits obtained for the property owner through the efforts of the attorney to the extent that the non-monetary benefits are specifically identified by the court and can be quantified by the court with a reasonable degree of certainty. "Net benefit" means the difference, exclusive of interest, between the final judgment or settlement and the last written offer made by the condemning authority before the filing date of the condemnation complaint. The award shall be calculated as follows, subject to the Illinois Rules of Professional Conduct:
(1) 33% of the net benefit if the net benefit is

$250,000 or less;

(2) 25% of the net benefit if the net benefit is more

than $250,000 but less than $1 million; or

(3) 20% of the net benefit if the net benefit is $1

million or more.

(g) This Section does not apply to the acquisition of property under the O'Hare Modernization Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/10-5-115)
Sec. 10-5-115. Eligible costs. Any cost required to be paid by a condemning authority under this Act, including, but not limited to, relocation costs and attorney's fees, shall be deemed a redevelopment project cost or eligible cost under the statute pursuant to which the condemning authority exercised its power of eminent domain, even if those costs are not identified as such as of the effective date of this Act.
(Source: P.A. 94-1055, eff. 1-1-07.)



Article 15 - Express Eminent Domain Power

(735 ILCS 30/Art. 15 heading)

(735 ILCS 30/Art. 15, Pt. 1 heading)

(735 ILCS 30/15-1-5)
Sec. 15-1-5. Grants of power in other statutes; this Act controls. The State of Illinois and its various subdivisions and agencies, and all units of local government, school districts, and other entities, have the powers of condemnation and eminent domain that are (i) expressly provided in this Act or (ii) expressly provided in any other provision of law. Those powers may be exercised, however, only in accordance with this Act. If any power of condemnation or eminent domain that arises under any other provision of law is in conflict with this Act, this Act controls. This Section does not apply to the acquisition or damaging of property under the O'Hare Modernization Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/Art. 15, Pt. 5 heading)

(735 ILCS 30/15-5-1)
Sec. 15-5-1. Form and content of list. The Sections of this Part 5 are intended to constitute a list of the Sections of the Illinois Compiled Statutes that include express grants of the power to acquire property by condemnation or eminent domain.
The list is intended to be comprehensive, but there may be accidental omissions and inclusions. Inclusion in the list does not create a grant of power, and it does not continue or revive a grant of power that has been amended or repealed or is no longer applicable. Omission from the list of a statute that includes an express grant of the power to acquire property by condemnation or eminent domain does not invalidate that grant of power.
The list does not include the grants of quick-take power that are set forth in Article 25 of this Act, nor any other grants of power that are expressly granted under the other provisions of this Act.
Items in the list are presented in the following form:
ILCS citation; short title of the Act; condemning authority; brief statement of purpose for which the power is granted.
(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/15-5-5)
Sec. 15-5-5. Eminent domain powers in ILCS Chapters 5 through 40. The following provisions of law may include express grants of the power to acquire property by condemnation or eminent domain:

(5 ILCS 220/3.1); Intergovernmental Cooperation Act;

cooperating entities; for Municipal Joint Action Water Agency purposes.

(5 ILCS 220/3.2); Intergovernmental Cooperation Act;

cooperating entities; for Municipal Joint Action Agency purposes.

(5 ILCS 585/1); National Forest Land Act; United States of

America; for national forests.

(15 ILCS 330/2); Secretary of State Buildings in Cook County

Act; Secretary of State; for office facilities in Cook County.

(20 ILCS 5/5-675); Civil Administrative Code of Illinois; the

Secretary of Transportation, the Director of Natural Resources, and the Director of Central Management Services; for lands, buildings, and grounds for which an appropriation is made by the General Assembly.

(20 ILCS 620/9); Economic Development Area Tax Increment

Allocation Act; municipalities; to achieve the objectives of the economic development project.

(20 ILCS 685/1); Particle Accelerator Land Acquisition Act;

Department of Commerce and Economic Opportunity; for a federal high energy BEV Particle Accelerator.

(20 ILCS 835/2); State Parks Act; Department of Natural

Resources; for State parks.

(20 ILCS 1110/3); Illinois Coal and Energy Development Bond

Act; Department of Commerce and Economic Opportunity; for coal projects.

(20 ILCS 1920/2.06); Abandoned Mined Lands and Water

Reclamation Act; Department of Natural Resources; for reclamation purposes.

(20 ILCS 1920/2.08); Abandoned Mined Lands and Water

Reclamation Act; Department of Natural Resources; for reclamation purposes and for the construction or rehabilitation of housing.

(20 ILCS 1920/2.11); Abandoned Mined Lands and Water

Reclamation Act; Department of Natural Resources; for eliminating hazards.

(20 ILCS 3105/9.08a); Capital Development Board Act; Capital

Development Board; for lands, buildings and grounds for which an appropriation is made by the General Assembly.

(20 ILCS 3110/5); Building Authority Act; Capital Development

Board; for purposes declared by the General Assembly to be in the public interest.

(40 ILCS 5/15-167); Illinois Pension Code; State Universities

Retirement System; for real estate acquired for the use of the System.

(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/15-5-10)
Sec. 15-5-10. Eminent domain powers in ILCS Chapters 45 through 65. The following provisions of law may include express grants of the power to acquire property by condemnation or eminent domain:

(45 ILCS 30/3); Quad Cities Interstate Metropolitan Authority

Compact Act; Quad Cities Interstate Metropolitan Authority; for the purposes of the Authority.

(45 ILCS 35/40); Quad Cities Interstate Metropolitan

Authority Act; Quad Cities Interstate Metropolitan Authority; for metropolitan facilities.

(45 ILCS 110/1); Bi-State Development Powers Act; Bi-State

Development Agency; for the purposes of the Bi-State Development Agency.

(50 ILCS 20/14); Public Building Commission Act; public

building commissions; for general purposes.

(50 ILCS 30/6.4); Exhibition Council Act; exhibition

councils; for council purposes.

(50 ILCS 605/4); Local Government Property Transfer Act;

State of Illinois; for the removal of any restriction on land transferred to the State by a municipality.

(55 ILCS 5/5-1095); Counties Code; counties; for easements

for community antenna television systems.

(55 ILCS 5/5-1119); Counties Code; any county that is

bordered by the Mississippi River and that has a population in excess of 62,000 but less than 80,000; for the operation of ferries.

(55 ILCS 5/5-11001); Counties Code; counties; for motor

vehicle parking lots or garages.

(55 ILCS 5/5-15007); Counties Code; counties; for water

supply, drainage, and flood control, including bridges, roads, and waste management.

(55 ILCS 5/5-15009); Counties Code; counties; for water

supply, drainage, and flood control.

(55 ILCS 5/5-30021); Counties Code; county preservation

commissions; for historic preservation purposes.

(55 ILCS 85/9); County Economic Development Project Area

Property Tax Allocation Act; counties; for the objectives of the economic development plan.

(55 ILCS 90/60); County Economic Development Project Area Tax

Increment Allocation Act of 1991; counties; for the objectives of the economic development project.

(60 ILCS 1/115-20, 1/115-30, 1/115-35, 1/115-40, 1/115-55,

and 1/115-120); Township Code; townships with a population over 250,000; for an open space program.

(60 ILCS 1/120-10); Township Code; townships; for park

purposes.

(60 ILCS 1/130-5); Township Code; townships; for cemeteries.
(60 ILCS 1/130-30); Township Code; any 2 or more cities,

villages, or townships; for joint cemetery purposes.

(60 ILCS 1/135-5); Township Code; any 2 or more townships or

road districts; for joint cemetery purposes.

(60 ILCS 1/205-40); Township Code; townships; for waterworks

and sewerage systems.

(65 ILCS 5/Art. 9, Div. 2); Illinois Municipal Code;

municipalities; for local improvements.

(65 ILCS 5/11-11-1); Illinois Municipal Code; municipalities;

for the rehabilitation or redevelopment of blighted areas and urban community conservation areas.

(65 ILCS 5/11-12-8); Illinois Municipal Code; municipalities;

for acquiring land for public purposes as designated on proposed subdivision plats.

(65 ILCS 5/11-13-17); Illinois Municipal Code;

municipalities; for nonconforming structures under a zoning ordinance and for areas blighted by substandard buildings.

(65 ILCS 5/11-19-10); Illinois Municipal Code;

municipalities; for waste disposal purposes.

(65 ILCS 5/11-28-1); Illinois Municipal Code; municipalities;

for municipal hospital purposes.

(65 ILCS 5/11-29.3-1); Illinois Municipal Code;

municipalities; for senior citizen housing.

(65 ILCS 5/11-42-11); Illinois Municipal Code;

municipalities; for easements for community antenna television systems.

(65 ILCS 5/11-45.1-2); Illinois Municipal Code;

municipalities; for establishing cultural centers.

(65 ILCS 5/11-48.2-2); Illinois Municipal Code;

municipalities; for historical preservation purposes.

(65 ILCS 5/11-52.1-1); Illinois Municipal Code;

municipalities; for cemeteries.

(65 ILCS 5/11-52.1-3); Illinois Municipal Code; any 2 or more

cities, villages, or townships; for joint cemetery purposes.

(65 ILCS 5/11-61-1); Illinois Municipal Code; municipalities;

for municipal purposes or public welfare.

(65 ILCS 5/11-61-1a); Illinois Municipal Code; municipality

with a population over 500,000; quick-take power for rapid transit lines (obsolete).

(65 ILCS 5/11-63-5); Illinois Municipal Code; municipalities;

for community buildings.

(65 ILCS 5/11-65-3); Illinois Municipal Code; municipalities;

for municipal convention hall purposes.

(65 ILCS 5/11-66-10); Illinois Municipal Code;

municipalities; for a municipal coliseum.

(65 ILCS 5/11-68-4); Illinois Municipal Code; board of

stadium and athletic field commissioners; for a stadium and athletic field.

(65 ILCS 5/11-69-1); Illinois Municipal Code; any 2 or more

municipalities with the same or partly the same territory; for their joint municipal purposes.

(65 ILCS 5/11-71-1); Illinois Municipal Code; municipalities;

for parking facilities.

(65 ILCS 5/11-71-10); Illinois Municipal Code;

municipalities; for the removal of a lessee's interest in the leased space over a municipally-owned parking lot.

(65 ILCS 5/11-74.2-8); Illinois Municipal Code;

municipalities; for carrying out a final commercial redevelopment plan.

(65 ILCS 5/11-74.2-9); Illinois Municipal Code;

municipalities; for commercial renewal and redevelopment areas.

(65 ILCS 5/11-74.3-3); Illinois Municipal Code;

municipalities; for business district development or redevelopment.

(65 ILCS 5/11-74.4-4); Illinois Municipal Code;

municipalities; for redevelopment project areas.

(65 ILCS 5/11-74.6-15); Illinois Municipal Code;

municipalities; for projects under the Industrial Jobs Recovery Law.

(65 ILCS 5/11-75-5); Illinois Municipal Code; municipalities;

for the removal of a lessee's interest in a building erected on space leased by the municipality.

(65 ILCS 5/11-80-21); Illinois Municipal Code;

municipalities; for construction of roads or sewers on or under the track, right-of-way, or land of a railroad company.

(65 ILCS 5/11-87-3); Illinois Municipal Code; municipalities;

for non-navigable streams.

(65 ILCS 5/11-87-5); Illinois Municipal Code; municipalities;

for improvements along re-channeled streams.

(65 ILCS 5/11-92-3); Illinois Municipal Code; municipalities;

for harbors for recreational use.

(65 ILCS 5/11-93-1); Illinois Municipal Code; municipalities;

for bathing beaches and recreation piers.

(65 ILCS 5/11-94-1); Illinois Municipal Code; municipalities

with a population of less than 500,000; for recreational facilities.

(65 ILCS 5/11-97-2); Illinois Municipal Code; municipalities;

for driveways to parks owned by the municipality outside its corporate limits.

(65 ILCS 5/11-101-1); Illinois Municipal Code;

municipalities; for public airport purposes.

(65 ILCS 5/11-102-4); Illinois Municipal Code; municipalities

with a population over 500,000; for public airport purposes.

(65 ILCS 5/11-103-2); Illinois Municipal Code; municipalities

with a population under 500,000; for public airport purposes.

(65 ILCS 5/11-110-3); Illinois Municipal Code;

municipalities; for drainage purposes.

(65 ILCS 5/11-112-6); Illinois Municipal Code;

municipalities; for levees, protective embankments, and structures.

(65 ILCS 5/11-117-1, 5/11-117-4, 5/11-117-7, and

5/11-117-11); Illinois Municipal Code; municipalities; for public utility purposes.

(65 ILCS 5/11-119.1-5, 5/11-119.1-7, and 5/11-119.1-10);

Illinois Municipal Code; municipal power agencies; for joint municipal electric power agency purposes.

(65 ILCS 5/11-119.2-5 and 5/11-119.2-7); Illinois Municipal

Code; municipal natural gas agencies; for joint municipal natural gas agency purposes.

(65 ILCS 5/11-121-2); Illinois Municipal Code;

municipalities; for constructing and operating subways.

(65 ILCS 5/11-122-3); Illinois Municipal Code;

municipalities; for street railway purposes.

(65 ILCS 5/1-123-4 and 5/11-123-24); Illinois Municipal Code;

municipalities; for harbor facilities.

(65 ILCS 5/11-125-2); Illinois Municipal Code;

municipalities; for waterworks purposes.

(65 ILCS 5/11-126-3); Illinois Municipal Code;

municipalities; for water supply purposes, including joint construction of waterworks.

(65 ILCS 5/11-130-9); Illinois Municipal Code;

municipalities; for waterworks purposes.

(65 ILCS 5/11-135-6); Illinois Municipal Code; municipal

water commission; for waterworks purposes, including quick-take power.

(65 ILCS 5/11-136-6); Illinois Municipal Code; municipal

sewer or water commission; for waterworks and sewer purposes.

(65 ILCS 5/11-138-2); Illinois Municipal Code; water

companies; for pipes and waterworks.

(65 ILCS 5/11-139-12); Illinois Municipal Code;

municipalities; for waterworks and sewerage systems.

(65 ILCS 5/11-140-3 and 5/11-140-5); Illinois Municipal Code;

municipalities; for outlet sewers and works.

(65 ILCS 5/11-141-10); Illinois Municipal Code;

municipalities; for sewerage systems.

(65 ILCS 5/11-148-6); Illinois Municipal Code;

municipalities; for sewage disposal plants.

(65 ILCS 20/21-19 and 20/21-21); Revised Cities and Villages

Act of 1941; City of Chicago; for municipal purposes or public welfare.

(65 ILCS 100/3); Sports Stadium Act; municipality with a

population over 2,000,000; for sports stadium purposes, including quick-take power (obsolete).

(65 ILCS 110/60); Economic Development Project Area Tax

Increment Allocation Act of 1995; municipalities; for economic development projects.

(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/15-5-15)
Sec. 15-5-15. Eminent domain powers in ILCS Chapters 70 through 75. The following provisions of law may include express grants of the power to acquire property by condemnation or eminent domain:

(70 ILCS 5/8.02 and 5/9); Airport Authorities Act; airport

authorities; for public airport facilities.

(70 ILCS 5/8.05 and 5/9); Airport Authorities Act; airport

authorities; for removal of airport hazards.

(70 ILCS 5/8.06 and 5/9); Airport Authorities Act; airport

authorities; for reduction of the height of objects or structures.

(70 ILCS 10/4); Interstate Airport Authorities Act;

interstate airport authorities; for general purposes.

(70 ILCS 15/3); Kankakee River Valley Area Airport Authority

Act; Kankakee River Valley Area Airport Authority; for acquisition of land for airports.

(70 ILCS 200/2-20); Civic Center Code; civic center

authorities; for grounds, centers, buildings, and parking.

(70 ILCS 200/5-35); Civic Center Code; Aledo Civic Center

Authority; for grounds, centers, buildings, and parking.

(70 ILCS 200/10-15); Civic Center Code; Aurora Metropolitan

Exposition, Auditorium and Office Building Authority; for grounds, centers, buildings, and parking.

(70 ILCS 200/15-40); Civic Center Code; Benton Civic Center

Authority; for grounds, centers, buildings, and parking.

(70 ILCS 200/20-15); Civic Center Code; Bloomington Civic

Center Authority; for grounds, centers, buildings, and parking.

(70 ILCS 200/35-35); Civic Center Code; Brownstown Park

District Civic Center Authority; for grounds, centers, buildings, and parking.

(70 ILCS 200/40-35); Civic Center Code; Carbondale Civic

Center Authority; for grounds, centers, buildings, and parking.

(70 ILCS 200/55-60); Civic Center Code; Chicago South Civic

Center Authority; for grounds, centers, buildings, and parking.

(70 ILCS 200/60-30); Civic Center Code; Collinsville

Metropolitan Exposition, Auditorium and Office Building Authority; for grounds, centers, buildings, and parking.

(70 ILCS 200/70-35); Civic Center Code; Crystal Lake Civic

Center Authority; for grounds, centers, buildings, and parking.

(70 ILCS 200/75-20); Civic Center Code; Decatur Metropolitan

Exposition, Auditorium and Office Building Authority; for grounds, centers, buildings, and parking.

(70 ILCS 200/80-15); Civic Center Code; DuPage County

Metropolitan Exposition, Auditorium and Office Building Authority; for grounds, centers, buildings, and parking.

(70 ILCS 200/85-35); Civic Center Code; Elgin Metropolitan

Exposition, Auditorium and Office Building Authority; for grounds, centers, buildings, and parking.

(70 ILCS 200/95-25); Civic Center Code; Herrin Metropolitan

Exposition, Auditorium and Office Building Authority; for grounds, centers, buildings, and parking.

(70 ILCS 200/110-35); Civic Center Code; Illinois Valley

Civic Center Authority; for grounds, centers, buildings, and parking.

(70 ILCS 200/115-35); Civic Center Code; Jasper County Civic

Center Authority; for grounds, centers, buildings, and parking.

(70 ILCS 200/120-25); Civic Center Code; Jefferson County

Metropolitan Exposition, Auditorium and Office Building Authority; for grounds, centers, buildings, and parking.

(70 ILCS 200/125-15); Civic Center Code; Jo Daviess County

Civic Center Authority; for grounds, centers, buildings, and parking.

(70 ILCS 200/130-30); Civic Center Code; Katherine Dunham

Metropolitan Exposition, Auditorium and Office Building Authority; for grounds, centers, buildings, and parking.

(70 ILCS 200/145-35); Civic Center Code; Marengo Civic Center

Authority; for grounds, centers, buildings, and parking.

(70 ILCS 200/150-35); Civic Center Code; Mason County Civic

Center Authority; for grounds, centers, buildings, and parking.

(70 ILCS 200/155-15); Civic Center Code; Matteson

Metropolitan Civic Center Authority; for grounds, centers, buildings, and parking.

(70 ILCS 200/160-35); Civic Center Code; Maywood Civic Center

Authority; for grounds, centers, buildings, and parking.

(70 ILCS 200/165-35); Civic Center Code; Melrose Park

Metropolitan Exposition Auditorium and Office Building Authority; for grounds, centers, buildings, and parking.

(70 ILCS 200/170-20); Civic Center Code; certain Metropolitan

Exposition, Auditorium and Office Building Authorities; for general purposes.

(70 ILCS 200/180-35); Civic Center Code; Normal Civic Center

Authority; for grounds, centers, buildings, and parking.

(70 ILCS 200/185-15); Civic Center Code; Oak Park Civic

Center Authority; for grounds, centers, buildings, and parking.

(70 ILCS 200/195-35); Civic Center Code; Ottawa Civic Center

Authority; for grounds, centers, buildings, and parking.

(70 ILCS 200/200-15); Civic Center Code; Pekin Civic Center

Authority; for grounds, centers, buildings, and parking.

(70 ILCS 200/205-15); Civic Center Code; Peoria Civic Center

Authority; for grounds, centers, buildings, and parking.

(70 ILCS 200/210-35); Civic Center Code; Pontiac Civic Center

Authority; for grounds, centers, buildings, and parking.

(70 ILCS 200/215-15); Civic Center Code; Illinois Quad City

Civic Center Authority; for grounds, centers, buildings, and parking.

(70 ILCS 200/220-30); Civic Center Code; Quincy Metropolitan

Exposition, Auditorium and Office Building Authority; for grounds, centers, buildings, and parking.

(70 ILCS 200/225-35); Civic Center Code; Randolph County

Civic Center Authority; for grounds, centers, buildings, and parking.

(70 ILCS 200/230-35); Civic Center Code; River Forest

Metropolitan Exposition, Auditorium and Office Building Authority; for grounds, centers, buildings, and parking.

(70 ILCS 200/235-40); Civic Center Code; Riverside Civic

Center Authority; for grounds, centers, buildings, and parking.

(70 ILCS 200/245-35); Civic Center Code; Salem Civic Center

Authority; for grounds, centers, buildings, and parking.

(70 ILCS 200/255-20); Civic Center Code; Springfield

Metropolitan Exposition and Auditorium Authority; for grounds, centers, and parking.

(70 ILCS 200/260-35); Civic Center Code; Sterling

Metropolitan Exposition, Auditorium and Office Building Authority; for grounds, centers, buildings, and parking.

(70 ILCS 200/265-20); Civic Center Code; Vermilion County

Metropolitan Exposition, Auditorium and Office Building Authority; for grounds, centers, buildings, and parking.

(70 ILCS 200/270-35); Civic Center Code; Waukegan Civic

Center Authority; for grounds, centers, buildings, and parking.

(70 ILCS 200/275-35); Civic Center Code; West Frankfort Civic

Center Authority; for grounds, centers, buildings, and parking.

(70 ILCS 200/280-20); Civic Center Code; Will County

Metropolitan Exposition and Auditorium Authority; for grounds, centers, and parking.

(70 ILCS 210/5); Metropolitan Pier and Exposition Authority

Act; Metropolitan Pier and Exposition Authority; for general purposes, including quick-take power.

(70 ILCS 405/22.04); Soil and Water Conservation Districts

Act; soil and water conservation districts; for general purposes.

(70 ILCS 410/10 and 410/12); Conservation District Act;

conservation districts; for open space, wildland, scenic roadway, pathway, outdoor recreation, or other conservation benefits.

(70 ILCS 503/25); Chanute-Rantoul National Aviation Center

Redevelopment Commission Act; Chanute-Rantoul National Aviation Center Redevelopment Commission; for general purposes.

(70 ILCS 507/15); Fort Sheridan Redevelopment Commission Act;

Fort Sheridan Redevelopment Commission; for general purposes or to carry out comprehensive or redevelopment plans.

(70 ILCS 520/8); Southwestern Illinois Development Authority

Act; Southwestern Illinois Development Authority; for general purposes, including quick-take power.

(70 ILCS 605/4-17 and 605/5-7); Illinois Drainage Code;

drainage districts; for general purposes.

(70 ILCS 615/5 and 615/6); Chicago Drainage District Act;

corporate authorities; for construction and maintenance of works.

(70 ILCS 705/10); Fire Protection District Act; fire

protection districts; for general purposes.

(70 ILCS 750/20); Flood Prevention District Act; flood

prevention districts; for general purposes.

(70 ILCS 805/6); Downstate Forest Preserve District Act;

certain forest preserve districts; for general purposes.

(70 ILCS 805/18.8); Downstate Forest Preserve District Act;

certain forest preserve districts; for recreational and cultural facilities.

(70 ILCS 810/8); Cook County Forest Preserve District Act;

Forest Preserve District of Cook County; for general purposes.

(70 ILCS 810/38); Cook County Forest Preserve District Act;

Forest Preserve District of Cook County; for recreational facilities.

(70 ILCS 910/15 and 910/16); Hospital District Law; hospital

districts; for hospitals or hospital facilities.

(70 ILCS 915/3); Illinois Medical District Act; Illinois

Medical District Commission; for general purposes.

(70 ILCS 915/4.5); Illinois Medical District Act; Illinois

Medical District Commission; quick-take power for the Illinois State Police Forensic Science Laboratory (obsolete).

(70 ILCS 920/5); Tuberculosis Sanitarium District Act;

tuberculosis sanitarium districts; for tuberculosis sanitariums.

(70 ILCS 925/20); Mid-Illinois Medical District Act;

Mid-Illinois Medical District; for general purposes.

(70 ILCS 930/20); Mid-America Medical District Act;

Mid-America Medical District Commission; for general purposes.

(70 ILCS 935/20); Roseland Community Medical District Act;

medical district; for general purposes.

(70 ILCS 1005/7); Mosquito Abatement District Act; mosquito

abatement districts; for general purposes.

(70 ILCS 1105/8); Museum District Act; museum districts; for

general purposes.

(70 ILCS 1205/7-1); Park District Code; park districts; for

streets and other purposes.

(70 ILCS 1205/8-1); Park District Code; park districts; for

parks.

(70 ILCS 1205/9-2 and 1205/9-4); Park District Code; park

districts; for airports and landing fields.

(70 ILCS 1205/11-2 and 1205/11-3); Park District Code; park

districts; for State land abutting public water and certain access rights.

(70 ILCS 1205/11.1-3); Park District Code; park districts;

for harbors.

(70 ILCS 1225/2); Park Commissioners Land Condemnation Act;

park districts; for street widening.

(70 ILCS 1230/1 and 1230/1-a); Park Commissioners Water

Control Act; park districts; for parks, boulevards, driveways, parkways, viaducts, bridges, or tunnels.

(70 ILCS 1250/2); Park Commissioners Street Control (1889)

Act; park districts; for boulevards or driveways.

(70 ILCS 1290/1); Park District Aquarium and Museum Act;

municipalities or park districts; for aquariums or museums.

(70 ILCS 1305/2); Park District Airport Zoning Act; park

districts; for restriction of the height of structures.

(70 ILCS 1310/5); Park District Elevated Highway Act; park

districts; for elevated highways.

(70 ILCS 1505/15); Chicago Park District Act; Chicago Park

District; for parks and other purposes.

(70 ILCS 1505/25.1); Chicago Park District Act; Chicago Park

District; for parking lots or garages.

(70 ILCS 1505/26.3); Chicago Park District Act; Chicago Park

District; for harbors.

(70 ILCS 1570/5); Lincoln Park Commissioners Land

Condemnation Act; Lincoln Park Commissioners; for land and interests in land, including riparian rights.

(70 ILCS 1801/30); Alexander-Cairo Port District Act;

Alexander-Cairo Port District; for general purposes.

(70 ILCS 1805/8); Havana Regional Port District Act; Havana

Regional Port District; for general purposes.

(70 ILCS 1810/7); Illinois International Port District Act;

Illinois International Port District; for general purposes.

(70 ILCS 1815/13); Illinois Valley Regional Port District

Act; Illinois Valley Regional Port District; for general purposes.

(70 ILCS 1820/4); Jackson-Union Counties Regional Port

District Act; Jackson-Union Counties Regional Port District; for removal of airport hazards or reduction of the height of objects or structures.

(70 ILCS 1820/5); Jackson-Union Counties Regional Port

District Act; Jackson-Union Counties Regional Port District; for general purposes.

(70 ILCS 1825/4.9); Joliet Regional Port District Act; Joliet

Regional Port District; for removal of airport hazards.

(70 ILCS 1825/4.10); Joliet Regional Port District Act;

Joliet Regional Port District; for reduction of the height of objects or structures.

(70 ILCS 1825/4.18); Joliet Regional Port District Act;

Joliet Regional Port District; for removal of hazards from ports and terminals.

(70 ILCS 1825/5); Joliet Regional Port District Act; Joliet

Regional Port District; for general purposes.

(70 ILCS 1830/7.1); Kaskaskia Regional Port District Act;

Kaskaskia Regional Port District; for removal of hazards from ports and terminals.

(70 ILCS 1830/14); Kaskaskia Regional Port District Act;

Kaskaskia Regional Port District; for general purposes.

(70 ILCS 1831/30); Massac-Metropolis Port District Act;

Massac-Metropolis Port District; for general purposes.

(70 ILCS 1835/5.10); Mt. Carmel Regional Port District Act;

Mt. Carmel Regional Port District; for removal of airport hazards.

(70 ILCS 1835/5.11); Mt. Carmel Regional Port District Act;

Mt. Carmel Regional Port District; for reduction of the height of objects or structures.

(70 ILCS 1835/6); Mt. Carmel Regional Port District Act; Mt.

Carmel Regional Port District; for general purposes.

(70 ILCS 1837/30); Ottawa Port District Act; Ottawa Port

District; for general purposes.

(70 ILCS 1845/4.9); Seneca Regional Port District Act; Seneca

Regional Port District; for removal of airport hazards.

(70 ILCS 1845/4.10); Seneca Regional Port District Act;

Seneca Regional Port District; for reduction of the height of objects or structures.

(70 ILCS 1845/5); Seneca Regional Port District Act; Seneca

Regional Port District; for general purposes.

(70 ILCS 1850/4); Shawneetown Regional Port District Act;

Shawneetown Regional Port District; for removal of airport hazards or reduction of the height of objects or structures.

(70 ILCS 1850/5); Shawneetown Regional Port District Act;

Shawneetown Regional Port District; for general purposes.

(70 ILCS 1855/4); Southwest Regional Port District Act;

Southwest Regional Port District; for removal of airport hazards or reduction of the height of objects or structures.

(70 ILCS 1855/5); Southwest Regional Port District Act;

Southwest Regional Port District; for general purposes.

(70 ILCS 1860/4); Tri-City Regional Port District Act;

Tri-City Regional Port District; for removal of airport hazards.

(70 ILCS 1860/5); Tri-City Regional Port District Act;

Tri-City Regional Port District; for the development of facilities.

(70 ILCS 1863/11); Upper Mississippi River International Port

District Act; Upper Mississippi River International Port District; for general purposes.

(70 ILCS 1865/4.9); Waukegan Port District Act; Waukegan Port

District; for removal of airport hazards.

(70 ILCS 1865/4.10); Waukegan Port District Act; Waukegan

Port District; for restricting the height of objects or structures.

(70 ILCS 1865/5); Waukegan Port District Act; Waukegan Port

District; for the development of facilities.

(70 ILCS 1870/8); White County Port District Act; White

County Port District; for the development of facilities.

(70 ILCS 1905/16); Railroad Terminal Authority Act; Railroad

Terminal Authority (Chicago); for general purposes.

(70 ILCS 1915/25); Grand Avenue Railroad Relocation Authority

Act; Grand Avenue Railroad Relocation Authority; for general purposes, including quick-take power (now obsolete).

(70 ILCS 1935/25); Elmwood Park Grade Separation Authority

Act; Elmwood Park Grade Separation Authority; for general purposes.

(70 ILCS 2105/9b); River Conservancy Districts Act; river

conservancy districts; for general purposes.

(70 ILCS 2105/10a); River Conservancy Districts Act; river

conservancy districts; for corporate purposes.

(70 ILCS 2205/15); Sanitary District Act of 1907; sanitary

districts; for corporate purposes.

(70 ILCS 2205/18); Sanitary District Act of 1907; sanitary

districts; for improvements and works.

(70 ILCS 2205/19); Sanitary District Act of 1907; sanitary

districts; for access to property.

(70 ILCS 2305/8); North Shore Water Reclamation District Act;

North Shore Water Reclamation District; for corporate purposes.

(70 ILCS 2305/15); North Shore Water Reclamation District

Act; North Shore Water Reclamation District; for improvements.

(70 ILCS 2405/7.9); Sanitary District Act of 1917; Sanitary

District of Decatur; for carrying out agreements to sell, convey, or disburse treated wastewater to a private entity.

(70 ILCS 2405/8); Sanitary District Act of 1917; sanitary

districts; for corporate purposes.

(70 ILCS 2405/15); Sanitary District Act of 1917; sanitary

districts; for improvements.

(70 ILCS 2405/16.9 and 2405/16.10); Sanitary District Act of

1917; sanitary districts; for waterworks.

(70 ILCS 2405/17.2); Sanitary District Act of 1917; sanitary

districts; for public sewer and water utility treatment works.

(70 ILCS 2405/18); Sanitary District Act of 1917; sanitary

districts; for dams or other structures to regulate water flow.

(70 ILCS 2605/8); Metropolitan Water Reclamation District

Act; Metropolitan Water Reclamation District; for corporate purposes.

(70 ILCS 2605/16); Metropolitan Water Reclamation District

Act; Metropolitan Water Reclamation District; quick-take power for improvements.

(70 ILCS 2605/17); Metropolitan Water Reclamation District

Act; Metropolitan Water Reclamation District; for bridges.

(70 ILCS 2605/35); Metropolitan Water Reclamation District

Act; Metropolitan Water Reclamation District; for widening and deepening a navigable stream.

(70 ILCS 2805/10); Sanitary District Act of 1936; sanitary

districts; for corporate purposes.

(70 ILCS 2805/24); Sanitary District Act of 1936; sanitary

districts; for improvements.

(70 ILCS 2805/26i and 2805/26j); Sanitary District Act of

1936; sanitary districts; for drainage systems.

(70 ILCS 2805/27); Sanitary District Act of 1936; sanitary

districts; for dams or other structures to regulate water flow.

(70 ILCS 2805/32k); Sanitary District Act of 1936; sanitary

districts; for water supply.

(70 ILCS 2805/32l); Sanitary District Act of 1936; sanitary

districts; for waterworks.

(70 ILCS 2905/2-7); Metro-East Sanitary District Act of 1974;

Metro-East Sanitary District; for corporate purposes.

(70 ILCS 2905/2-8); Metro-East Sanitary District Act of 1974;

Metro-East Sanitary District; for access to property.

(70 ILCS 3010/10); Sanitary District Revenue Bond Act;

sanitary districts; for sewerage systems.

(70 ILCS 3205/12); Illinois Sports Facilities Authority Act;

Illinois Sports Facilities Authority; quick-take power for its corporate purposes (obsolete).

(70 ILCS 3405/16); Surface Water Protection District Act;

surface water protection districts; for corporate purposes.

(70 ILCS 3605/7); Metropolitan Transit Authority Act; Chicago

Transit Authority; for transportation systems.

(70 ILCS 3605/8); Metropolitan Transit Authority Act; Chicago

Transit Authority; for general purposes.

(70 ILCS 3605/10); Metropolitan Transit Authority Act;

Chicago Transit Authority; for general purposes, including railroad property.

(70 ILCS 3610/3 and 3610/5); Local Mass Transit District Act;

local mass transit districts; for general purposes.

(70 ILCS 3615/2.13); Regional Transportation Authority Act;

Regional Transportation Authority; for general purposes.

(70 ILCS 3705/8 and 3705/12); Public Water District Act;

public water districts; for waterworks.

(70 ILCS 3705/23a); Public Water District Act; public water

districts; for sewerage properties.

(70 ILCS 3705/23e); Public Water District Act; public water

districts; for combined waterworks and sewerage systems.

(70 ILCS 3715/6); Water Authorities Act; water authorities;

for facilities to ensure adequate water supply.

(70 ILCS 3715/27); Water Authorities Act; water authorities;

for access to property.

(75 ILCS 5/4-7); Illinois Local Library Act; boards of

library trustees; for library buildings.

(75 ILCS 16/30-55.80); Public Library District Act of 1991;

public library districts; for general purposes.

(75 ILCS 65/1 and 65/3); Libraries in Parks Act; corporate

authorities of city or park district, or board of park commissioners; for free public library buildings.

(Source: Incorporates 98-564, eff. 8-27-13; P.A. 98-756, eff. 7-16-14; 99-669, eff. 7-29-16.)

(735 ILCS 30/15-5-20)
Sec. 15-5-20. Eminent domain powers in ILCS Chapters 105 through 115. The following provisions of law may include express grants of the power to acquire property by condemnation or eminent domain:

(105 ILCS 5/10-22.35A); School Code; school boards; for

school buildings.

(105 ILCS 5/16-6); School Code; school boards; for adjacent

property to enlarge a school site.

(105 ILCS 5/22-16); School Code; school boards; for school

purposes.

(105 ILCS 5/32-4.13); School Code; special charter school

districts; for school purposes.

(105 ILCS 5/34-20); School Code; Chicago Board of Education;

for school purposes.

(110 ILCS 305/7); University of Illinois Act; Board of

Trustees of the University of Illinois; for general purposes, including quick-take power.

(110 ILCS 325/2); University of Illinois at Chicago Land

Transfer Act; Board of Trustees of the University of Illinois; for removal of limitations or restrictions on property conveyed by the Chicago Park District.

(110 ILCS 335/3); Institution for Tuberculosis Research Act;

Board of Trustees of the University of Illinois; for the Institution for Tuberculosis Research.

(110 ILCS 525/3); Southern Illinois University Revenue Bond

Act; Board of Trustees of Southern Illinois University; for general purposes.

(110 ILCS 615/3); State Colleges and Universities Revenue

Bond Act of 1967; Board of Governors of State Colleges and Universities; for general purposes.

(110 ILCS 660/5-40); Chicago State University Law; Board of

Trustees of Chicago State University; for general purposes.

(110 ILCS 661/6-10); Chicago State University Revenue Bond

Law; Board of Trustees of Chicago State University; for general purposes.

(110 ILCS 665/10-40); Eastern Illinois University Law; Board

of Trustees of Eastern Illinois University; for general purposes.

(110 ILCS 666/11-10); Eastern Illinois University Revenue

Bond Law; Board of Trustees of Eastern Illinois University; for general purposes.

(110 ILCS 670/15-40); Governors State University Law; Board

of Trustees of Governors State University; for general purposes.

(110 ILCS 671/16-10); Governors State University Revenue Bond

Law; Board of Trustees of Governors State University; for general purposes.

(110 ILCS 675/20-40); Illinois State University Law; Board of

Trustees of Illinois State University; for general purposes.

(110 ILCS 676/21-10); Illinois State University Revenue Bond

Law; Board of Trustees of Illinois State University; for general purposes.

(110 ILCS 680/25-40); Northeastern Illinois University Law;

Board of Trustees of Northeastern Illinois University; for general purposes.

(110 ILCS 681/26-10); Northeastern Illinois University

Revenue Bond Law; Board of Trustees of Northeastern Illinois University; for general purposes.

(110 ILCS 685/30-40); Northern Illinois University Law; Board

of Trustees of Northern Illinois University; for general purposes.

(110 ILCS 685/30-45); Northern Illinois University Law; Board

of Trustees of Northern Illinois University; for buildings and facilities.

(110 ILCS 686/31-10); Northern Illinois University Revenue

Bond Law; Board of Trustees of Northern Illinois University; for general purposes.

(110 ILCS 690/35-40); Western Illinois University Law; Board

of Trustees of Western Illinois University; for general purposes.

(110 ILCS 691/36-10); Western Illinois University Revenue

Bond Law; Board of Trustees of Western Illinois University; for general purposes.

(110 ILCS 710/3); Board of Regents Revenue Bond Act of 1967;

Board of Regents; for general purposes.

(110 ILCS 805/3-36); Public Community College Act; community

college district boards; for sites for college purposes.

(Source: P.A. 96-328, eff. 8-11-09.)

(735 ILCS 30/15-5-25)
Sec. 15-5-25. Eminent domain powers in ILCS Chapters 205 through 430. The following provisions of law may include express grants of the power to acquire property by condemnation or eminent domain:

(220 ILCS 5/8-509); Public Utilities Act; public utilities;

for construction of certain improvements.

(220 ILCS 15/1); Gas Storage Act; corporations engaged in the

distribution, transportation, or storage of natural gas or manufactured gas; for their operations.

(220 ILCS 15/2 and 15/6); Gas Storage Act; corporations

engaged in the distribution, transportation, or storage of natural gas or manufactured gas; for use of an underground geological formation for gas storage.

(220 ILCS 30/13); Electric Supplier Act; electric

cooperatives; for general purposes.

(220 ILCS 55/3); Telegraph Act; telegraph companies; for

telegraph lines.

(220 ILCS 65/4); Telephone Company Act; telecommunications

carriers; for telephone company purposes.

(225 ILCS 435/23); Ferries Act; ferry operators; for a

landing, ferryhouse, or approach.

(225 ILCS 440/9); Highway Advertising Control Act of 1971;

Department of Transportation; for removal of signs adjacent to highways.

(310 ILCS 5/6 and 5/38); State Housing Act; housing

corporations; for general purposes.

(310 ILCS 10/8.3); Housing Authorities Act; housing

authorities; for general purposes.

(310 ILCS 10/8.15); Housing Authorities Act; housing

authorities; for implementation of conservation plans and demolition.

(310 ILCS 10/9); Housing Authorities Act; housing

authorities; for general purposes.

(310 ILCS 20/5); Housing Development and Construction Act;

housing authorities; for development or redevelopment.

(310 ILCS 35/2); House Relocation Act; political subdivisions

and municipal corporations; for relocation of dwellings for highway construction.

(315 ILCS 5/14); Blighted Areas Redevelopment Act of 1947;

land clearance commissions; for redevelopment projects.

(315 ILCS 10/5); Blighted Vacant Areas Development Act of

1949; State of Illinois; for housing development.

(315 ILCS 20/9 and 20/42); Neighborhood Redevelopment

Corporation Law; neighborhood redevelopment corporations; for general purposes.

(315 ILCS 25/4 and 25/6); Urban Community Conservation Act;

municipal conservation boards; for conservation areas.

(315 ILCS 30/12); Urban Renewal Consolidation Act of 1961;

municipal departments of urban renewal; for blighted area redevelopment projects.

(315 ILCS 30/20 and 30/22); Urban Renewal Consolidation Act

of 1961; municipal departments of urban renewal; for implementing conservation areas.

(315 ILCS 30/24); Urban Renewal Consolidation Act of 1961;

municipal departments of urban renewal; for general purposes.

(415 ILCS 95/6); Junkyard Act; Department of Transportation;

for junkyards or scrap processing facilities.

(420 ILCS 35/1); Radioactive Waste Storage Act; Illinois

Emergency Management Agency; for radioactive by-product and waste storage.

(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/15-5-30)
Sec. 15-5-30. Eminent domain powers in ILCS Chapters 505 through 525. The following provisions of law may include express grants of the power to acquire property by condemnation or eminent domain:

(515 ILCS 5/1-145); Fish and Aquatic Life Code; Department of

Natural Resources; for fish or aquatic life purposes.

(520 ILCS 5/1.9); Wildlife Code; Department of Natural

Resources; for conservation, hunting, and fishing purposes.

(520 ILCS 25/35); Habitat Endowment Act; Department of

Natural Resources; for habitat preservation with the consent of the landowner.

(525 ILCS 30/7.05); Illinois Natural Areas Preservation Act;

Department of Natural Resources; for the purposes of the Act.

(525 ILCS 40/3); State Forest Act; Department of Natural

Resources; for State forests.

(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/15-5-35)
Sec. 15-5-35. Eminent domain powers in ILCS Chapters 605 through 625. The following provisions of law may include express grants of the power to acquire property by condemnation or eminent domain:

(605 ILCS 5/4-501); Illinois Highway Code; Department of

Transportation and counties; for highway purposes.

(605 ILCS 5/4-502); Illinois Highway Code; Department of

Transportation; for ditches and drains.

(605 ILCS 5/4-505); Illinois Highway Code; Department of

Transportation; for replacement of railroad and public utility property taken for highway purposes.

(605 ILCS 5/4-509); Illinois Highway Code; Department of

Transportation; for replacement of property taken for highway purposes.

(605 ILCS 5/4-510); Illinois Highway Code; Department of

Transportation; for rights-of-way for future highway purposes.

(605 ILCS 5/4-511); Illinois Highway Code; Department of

Transportation; for relocation of structures taken for highway purposes.

(605 ILCS 5/5-107); Illinois Highway Code; counties; for

county highway relocation.

(605 ILCS 5/5-801); Illinois Highway Code; counties; for

highway purposes.

(605 ILCS 5/5-802); Illinois Highway Code; counties; for

ditches and drains.

(605 ILCS 5/6-309); Illinois Highway Code; highway

commissioners or county superintendents; for township or road district roads.

(605 ILCS 5/6-801); Illinois Highway Code; highway

commissioners; for road district or township roads.

(605 ILCS 5/6-802); Illinois Highway Code; highway

commissioners; for ditches and drains.

(605 ILCS 5/8-102); Illinois Highway Code; Department of

Transportation, counties, and municipalities; for limiting freeway access.

(605 ILCS 5/8-103); Illinois Highway Code; Department of

Transportation, counties, and municipalities; for freeway purposes.

(605 ILCS 5/8-106); Illinois Highway Code; Department of

Transportation and counties; for relocation of existing crossings for freeway purposes.

(605 ILCS 5/9-113); Illinois Highway Code; highway

authorities; for utility and other uses in rights-of-ways.

(605 ILCS 5/10-302); Illinois Highway Code; counties; for

bridge purposes.

(605 ILCS 5/10-602); Illinois Highway Code; municipalities;

for ferry and bridge purposes.

(605 ILCS 5/10-702); Illinois Highway Code; municipalities;

for bridge purposes.

(605 ILCS 5/10-901); Illinois Highway Code; Department of

Transportation; for ferry property.

(605 ILCS 10/9); Toll Highway Act; Illinois State Toll

Highway Authority; for toll highway purposes.

(605 ILCS 10/9.5); Toll Highway Act; Illinois State Toll

Highway Authority; for its authorized purposes.

(605 ILCS 10/10); Toll Highway Act; Illinois State Toll

Highway Authority; for property of a municipality or political subdivision for toll highway purposes.

(605 ILCS 115/14); Toll Bridge Act; counties; for toll bridge

purposes.

(605 ILCS 115/15); Toll Bridge Act; counties; for the purpose

of taking a toll bridge to make it a free bridge.

(605 ILCS 130/80); Public Private Agreements for the Illiana

Expressway Act; Department of Transportation; for the Illiana Expressway project.

(610 ILCS 5/17); Railroad Incorporation Act; railroad

corporation; for real estate for railroad purposes.

(610 ILCS 5/18); Railroad Incorporation Act; railroad

corporations; for materials for railways.

(610 ILCS 5/19); Railroad Incorporation Act; railways; for

land along highways.

(610 ILCS 70/1); Railroad Powers Act; purchasers and lessees

of railroad companies; for railroad purposes.

(610 ILCS 115/2 and 115/3); Street Railroad Right of Way Act;

street railroad companies; for street railroad purposes.

(615 ILCS 5/19); Rivers, Lakes, and Streams Act; Department

of Natural Resources; for land along public waters for pleasure, recreation, or sport purposes.

(615 ILCS 10/7.8); Illinois Waterway Act; Department of

Natural Resources; for waterways and appurtenances.

(615 ILCS 15/7); Flood Control Act of 1945; Department of

Natural Resources; for the purposes of the Act.

(615 ILCS 30/9); Illinois and Michigan Canal Management Act;

Department of Natural Resources; for dams, locks, and improvements.

(615 ILCS 45/10); Illinois and Michigan Canal Development

Act; Department of Natural Resources; for development and management of the canal.

(620 ILCS 5/72); Illinois Aeronautics Act; Division of

Aeronautics of the Department of Transportation; for airport purposes.

(620 ILCS 5/73); Illinois Aeronautics Act; Division of

Aeronautics of the Department of Transportation; for removal of airport hazards.

(620 ILCS 5/74); Illinois Aeronautics Act; Division of

Aeronautics of the Department of Transportation; for airport purposes.

(620 ILCS 25/33); Airport Zoning Act; Division of Aeronautics

of the Department of Transportation; for air rights.

(620 ILCS 40/2 and 40/3); General County Airport and Landing

Field Act; counties; for airport purposes.

(620 ILCS 40/5); General County Airport and Landing Field

Act; counties; for removing hazards.

(620 ILCS 45/6 and 45/7); County Airport Law of 1943; boards

of directors of airports and landing fields; for airport and landing field purposes.

(620 ILCS 50/22 and 50/31); County Airports Act; counties;

for airport purposes.

(620 ILCS 50/24); County Airports Act; counties; for removal

of airport hazards.

(620 ILCS 50/26); County Airports Act; counties; for

acquisition of airport protection privileges.

(620 ILCS 52/15); County Air Corridor Protection Act;

counties; for airport zones.

(620 ILCS 55/1); East St. Louis Airport Act; Department of

Transportation; for airport in East St. Louis metropolitan area.

(620 ILCS 65/15); O'Hare Modernization Act; Chicago; for the

O'Hare modernization program, including quick-take power.

(620 ILCS 75/2-15 and 75/2-90); Public-Private Agreements for

the South Suburban Airport Act; Department of Transportation; for South Suburban Airport purposes.

(625 ILCS 5/2-105); Illinois Vehicle Code; Secretary of

State; for general purposes.

(625 ILCS 5/18c-7501); Illinois Vehicle Code; rail carriers;

for railroad purposes, including quick-take power.

(Source: P.A. 97-808, eff. 7-13-12; incorporates 98-109, eff. 7-25-13; 98-756, eff. 7-16-14.)

(735 ILCS 30/15-5-40)
Sec. 15-5-40. Eminent domain powers in ILCS Chapters 705 through 820. The following provisions of law may include express grants of the power to acquire property by condemnation or eminent domain:

(765 ILCS 230/2); Coast and Geodetic Survey Act; United

States of America; for carrying out coast and geodetic surveys.

(765 ILCS 505/1); Mining Act of 1874; mine owners and

operators; for roads, railroads, and ditches.

(805 ILCS 25/2); Corporation Canal Construction Act; general

corporations; for levees, canals, or tunnels for agricultural, mining, or sanitary purposes.

(805 ILCS 30/7); Gas Company Property Act; consolidating gas

companies; for acquisition of stock of dissenting stockholder.

(805 ILCS 120/9); Merger of Not For Profit Corporations Act;

merging or consolidating corporations; for acquisition of interest of objecting member or owner.

(Source: P.A. 96-863, eff. 1-19-10.)

(735 ILCS 30/15-5-45)
Sec. 15-5-45. (Repealed).
(Source: P.A. 96-1015, eff. 7-8-10. Repealed by P.A. 96-1000, eff. 7-2-10.)

(735 ILCS 30/15-5-46)
Sec. 15-5-46. Eminent domain powers in new Acts. The following provisions of law may include express grants of the power to acquire property by condemnation or eminent domain:

(Reserved).
(Source: P.A. 96-1522, eff. 2-14-11; 97-813, eff. 7-13-12.)

(735 ILCS 30/15-5-47)
Sec. 15-5-47. Eminent domain powers in new Acts. The following provisions of law may include express grants of the power to acquire property by condemnation or eminent domain:

(Reserved).
(Source: P.A. 98-109, eff. 7-25-13; 98-564, eff. 8-27-13; 98-756, eff. 7-16-14.)



Article 20 - Quick-take Procedure

(735 ILCS 30/Art. 20 heading)

(735 ILCS 30/20-5-5) (was 735 ILCS 5/7-103)
Sec. 20-5-5. Quick-take.
(a) This Section applies only to proceedings under this Article that are authorized in this Article and in Article 25 of this Act.
(b) In a proceeding subject to this Section, the plaintiff, at any time after the complaint has been filed and before judgment is entered in the proceeding, may file a written motion requesting that, immediately or at some specified later date, the plaintiff either: (i) be vested with the fee simple title (or such lesser estate, interest, or easement, as may be required) to the real property, or a specified portion of that property, which is the subject of the proceeding, and be authorized to take possession of and use the property; or (ii) only be authorized to take possession of and to use the property, if possession and use, without the vesting of title, are sufficient to permit the plaintiff to proceed with the project until the final ascertainment of compensation. No land or interests in land now or hereafter owned, leased, controlled, or operated and used by, or necessary for the actual operation of, any common carrier engaged in interstate commerce, or any other public utility subject to the jurisdiction of the Illinois Commerce Commission, shall be taken or appropriated under this Section by the State of Illinois, the Illinois Toll Highway Authority, the sanitary district, the St. Louis Metropolitan Area Airport Authority, or the Board of Trustees of the University of Illinois without first securing the approval of the Illinois Commerce Commission.
Except as otherwise provided in this Article, the motion for taking shall state: (1) an accurate description of the property to which the motion relates and the estate or interest sought to be acquired in that property; (2) the formally adopted schedule or plan of operation for the execution of the plaintiff's project; (3) the situation of the property to which the motion relates, with respect to the schedule or plan; (4) the necessity for taking the property in the manner requested in the motion; and (5) if the property (except property described in Section 3 of the Sports Stadium Act or property described as Site B in Section 2 of the Metropolitan Pier and Exposition Authority Act) to be taken is owned, leased, controlled, or operated and used by, or necessary for the actual operation of, any interstate common carrier or other public utility subject to the jurisdiction of the Illinois Commerce Commission, a statement to the effect that the approval of the proposed taking has been secured from the Commission, and attaching to the motion a certified copy of the order of the Illinois Commerce Commission granting approval. If the schedule or plan of operation is not set forth fully in the motion, a copy of the schedule or plan shall be attached to the motion.
(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/20-5-10) (was 735 ILCS 5/7-104)
Sec. 20-5-10. Preliminary finding of compensation.
(a) The court shall fix a date, not less than 5 days after the filing of a motion under Section 20-5-5, for the hearing on that motion and shall require due notice to be given to each party to the proceeding whose interests would be affected by the taking requested, except that any party who has been or is being served by publication and who has not entered his or her appearance in the proceeding need not be given notice unless the court so requires, in its discretion and in the interests of justice.
(b) At the hearing, if the court has not previously, in the same proceeding, determined that the plaintiff has authority to exercise the right of eminent domain, that the property sought to be taken is subject to the exercise of that right, and that the right of eminent domain is not being improperly exercised in the particular proceeding, then the court shall first hear and determine those matters. The court's order on those matters is appealable and an appeal may be taken from that order by either party within 30 days after the entry of the order, but not thereafter, unless the court, on good cause shown, extends the time for taking the appeal. However, no appeal shall stay the further proceedings prescribed in this Act unless the appeal is taken by the plaintiff or unless an order staying further proceedings is entered either by the trial court or by the court to which the appeal is taken.
(c) If the foregoing matters are determined in favor of the plaintiff and further proceedings are not stayed, or if further proceedings are stayed and the appeal results in a determination in favor of the plaintiff, the court then shall hear the issues raised by the plaintiff's motion for taking. If the court finds that reasonable necessity exists for taking the property in the manner requested in the motion, then the court shall hear such evidence as it may consider necessary and proper for a preliminary finding of just compensation. In its discretion, the court may appoint 3 competent and disinterested appraisers as agents of the court to evaluate the property to which the motion relates and to report their conclusions to the court; and their fees shall be paid by the plaintiff. The court shall then make a preliminary finding of the amount constituting just compensation.
(d) The court's preliminary finding of just compensation and any deposit made or security provided pursuant to that finding shall not be evidence in the further proceedings to ascertain finally the just compensation to be paid and shall not be disclosed in any manner to a jury impaneled in the proceedings. If appraisers have been appointed, as authorized under this Article, their report shall not be evidence in those further proceedings, but the appraisers may be called as witnesses by the parties to the proceedings.
(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/20-5-15) (was 735 ILCS 5/7-105)
Sec. 20-5-15. Deposit in court; possession.
(a) If the plaintiff deposits with the county treasurer money in the amount preliminarily found by the court to be just compensation, the court shall enter an order of taking, vesting in the plaintiff the fee simple title (or such lesser estate, interest, or easement, as may be required) to the property, if such vesting has been requested and has been found necessary by the court, at a date the court considers proper, and fixing a date on which the plaintiff is authorized to take possession of and to use the property.
(b) If, at the request of any interested party and upon his or her showing of undue hardship or other good cause, the plaintiff's authority to take possession of the property is postponed for more than 10 days after the date of vesting of title or more than 15 days after the entry of the order of taking when the order does not vest title in the plaintiff, then that party shall pay to the plaintiff a reasonable rental for the property in an amount determined by the court. Injunctive relief or any other appropriate judicial process or procedure shall be available to place the plaintiff in possession of the property on and after the date fixed by the court for the taking of possession and to prevent any unauthorized interference with possession and the plaintiff's proper use of the property. The county treasurer shall refund to the plaintiff the amount deposited prior to October 1, 1973 that is in excess of the amount preliminarily found by the court to be just compensation.
(c) When property is taken by a unit of local government for the purpose of constructing a body of water to be used by a local government-owned "public utility", as defined in Section 11-117-2 of the Illinois Municipal Code, and the unit of local government intends to sell or lease the property to a non-governmental entity, the defendants holding title before the order that transferred title shall be allowed first opportunity to repurchase the property for a fair market value or first opportunity to lease the property for a fair market value.
(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/20-5-20) (was 735 ILCS 5/7-106)
Sec. 20-5-20. Withdrawal by persons having an interest. At any time after the plaintiff has taken possession of the property pursuant to the order of taking, if an appeal has not been and will not be taken from the court's order described in subsection (b) of Section 20-5-10 of this Act, or if such an appeal has been taken and has been determined in favor of the plaintiff, any party interested in the property may apply to the court for authority to withdraw, for his or her own use, his or her share (or any part thereof) of the amount preliminarily found by the court to be just compensation and deposited by the plaintiff, in accordance with the provisions of subsection (a) of Section 20-5-15 of this Act, as that share is determined by the court. The court shall then fix a date for a hearing on the application for authority to withdraw and shall require due notice of the application to be given to each party whose interests would be affected by the withdrawal. After the hearing, the court may authorize the withdrawal requested, or any part thereof as is proper, but upon the condition that the party making the withdrawal shall refund to the clerk of the court, upon the entry of a proper court order, any portion of the amount withdrawn that exceeds the amount finally ascertained in the proceeding to be just compensation (or damages, costs, expenses, or attorney fees) owing to that party.
(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/20-5-25) (was 735 ILCS 5/7-107)
Sec. 20-5-25. Persons contesting not to be prejudiced. Neither the plaintiff nor any party interested in the property, by taking any action authorized by Sections 20-5-5 through 20-5-20, inclusive, of this Act, or authorized under Article 25 of this Act, shall be prejudiced in any way in contesting, in later stages of the proceeding, the amount to be finally ascertained to be just compensation.
(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/20-5-30) (was 735 ILCS 5/7-108)
Sec. 20-5-30. Interest payments. The plaintiff shall pay, in addition to the just compensation finally adjudged in the proceeding, interest at the rate of 6% per annum upon:
(1) Any excess of the just compensation finally

adjudged, over the amount preliminarily found by the court to be just compensation in accordance with Section 20-5-10 of this Act, from the date on which the parties interested in the property surrendered possession of the property in accordance with the order of taking, to the date of payment of the excess by the plaintiff.

(2) Any portion of the amount preliminarily found by

the court to be just compensation and deposited by the plaintiff, to which any interested party is entitled, if the interested party applied for authority to withdraw that portion in accordance with Section 20-5-20 of this Act, and upon objection by the plaintiff (other than on grounds that an appeal under subsection (b) of Section 20-5-10 of this Act is pending or contemplated), authority to withdraw was denied; interest shall be paid to that party from the date of the plaintiff's deposit to the date of payment to that party.

When interest is allowable as provided under item (1) of this Section, no further interest shall be allowed under the provisions of Section 2-1303 of the Code of Civil Procedure or any other law.
(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/20-5-35) (was 735 ILCS 5/7-109)
Sec. 20-5-35. Refund of excess deposit. If the amount withdrawn from deposit by any interested party under the provision of Section 20-5-20 of this Act exceeds the amount finally adjudged to be just compensation (or damages, costs, expenses, and attorney fees) due to that party, the court shall order that party to refund the excess to the clerk of the court and, if refund is not made within a reasonable time fixed by the court, shall enter judgment for the excess in favor of the plaintiff and against that party.
(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/20-5-40) (was 735 ILCS 5/7-110)
Sec. 20-5-40. Dismissal; abandonment. After the plaintiff has taken possession of the property pursuant to the order of taking, the plaintiff shall have no right to dismiss the complaint or to abandon the proceeding, as to all or any part of the property so taken, except upon the consent of all parties to the proceeding whose interests would be affected by the dismissal or abandonment.
(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/20-5-45) (was 735 ILCS 5/7-111)
Sec. 20-5-45. Payment of costs. If, on an appeal taken under the provisions of Section 20-5-10 of this Act, the plaintiff is determined not to have the authority to maintain the proceeding as to any property that is the subject of that appeal or if, with the consent of all parties to the proceeding whose interests are affected, the plaintiff dismisses the complaint or abandons the proceedings as to any property that is the subject of the appeal, the trial court then shall enter an order: (i) revesting the title to the property in the parties entitled thereto, if the order of taking vested title in the plaintiff; (ii) requiring the plaintiff to deliver possession of the property to the parties entitled to possession; and (iii) making such provision as is just for the payment of damages arising out of the plaintiff's taking and use of the property and also for costs, expenses, and attorney fees, as provided in Section 10-5-70 of this Act. The court may order the clerk of the court to pay those sums to the parties entitled thereto out of the money deposited by the plaintiff in accordance with the provisions of subsection (a) of Section 20-5-15 of this Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/20-5-50) (was 735 ILCS 5/7-112)
Sec. 20-5-50. Construction of Article. The right to take possession and title prior to the final judgment, as prescribed in this Article and Article 25 of this Act shall be in addition to any other right, power, or authority otherwise conferred by law and shall not be construed as abrogating, limiting, or modifying any other right, power, or authority.
(Source: P.A. 94-1055, eff. 1-1-07.)



Article 25 - Express Quick-take Powers

(735 ILCS 30/Art. 25 heading)

(735 ILCS 30/Art. 25, Pt. 5 heading)

(735 ILCS 30/25-5-5)
Sec. 25-5-5. Quick-take; Village of Skokie. Quick-take proceedings under Article 20 may be used for a period of 12 months after the effective date of this amendatory Act of the 95th General Assembly by the Village of Skokie for the acquisition of property to be used for pedestrian egress and ingress, drop-off and pick-up areas, taxi waiting areas, and a bus connection stop to support a rail transit station, and for improvements to Skokie Boulevard and Searle Parkway to accommodate traffic signals, improved turning radii, and lane widening, as follows:

8116 Skokie Boulevard
Index Number (PIN) 10-21-501-011-0000

ALL THAT PART OF BLOCK 4 IN THE SUBDIVISION OF LOT 2 OF

THE SUBDIVISION OF THE SOUTH 105 ACRES OF THE SOUTHEAST ¼ OF SECTION 21, TOWNSHIP 41 NORTH, RANGE 13, EAST OF THE THIRD PRINCIPAL MERIDIAN, LYING EASTERLY OF A LINE DRAWN 135.0 FEET EASTERLY OF PARALLEL TO THE RIGHT OF WAY OF THE CHICAGO AND NORTHWESTERN RAILWAY COMPANY, MEASURED AT RIGHT ANGLES THERETO (EXCEPT THAT PART TAKEN FOR STREETS) IN COOK COUNTY, ILLINOIS.

8156-8200 Skokie Boulevard
Index Number (PIN) 10-21-402-077-0000

THAT PART OF LOT 1 LYING EASTERLY OF THE LINE DRAWN

PARALLEL IN DISTANCE 135 FEET AT RIGHT ANGLES IN AN EASTERLY DIRECTION FROM THE EAST LINE OF THE RIGHT-OF-WAY OF THE CHICAGO AND NORTHWESTERN RAILROAD COMPANY AND SOUTHERLY OF A LINE PARALLEL TO AND 353 FEET SOUTHERLY OF THE NORTH LINE OF BLOCK 1 IN BLAMEUSER'S SUBDIVISION OF THE SOUTH 105 ACRES OF THE SOUTHEAST 1/4 OF SECTION 21, TOWNSHIP 41 NORTH, RANGE 13, EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS.

(Source: P.A. 95-706, eff. 1-8-08.)

(735 ILCS 30/25-5-10)
Sec. 25-5-10. Quick-take; City of Champaign, Village of Savoy and County of Champaign. Quick-take proceedings under Article 20 may be used for a period of no more than one year after the effective date of this amendatory Act of the 95th General Assembly by the City of Champaign, the Village of Savoy, and the County of Champaign, for the acquisition of the following described properties for the purpose of road construction right-of-way, permanent easements, and temporary easements:

(735 ILCS 30/25-5-15)
Sec. 25-5-15. Quick-take; Village of Lake in the Hills. Quick-take proceedings under Article 20 may be used for a period of no more than one year after the effective date of this amendatory Act of the 95th General Assembly by the Village of Lake in the Hills for the acquisition of the following described property for runway purposes at the Lake in the Hills Airport:

PART OF THE NORTHEAST QUARTER OF SECTION 17, TOWNSHIP

43 NORTH, RANGE 8, EAST OF THE THIRD PRINCIPAL MERIDIAN AND MORE PARTICULARLY DESCRIBED AS FOLLOWS:

COMMENCING AT THE NORTHEAST CORNER OF SAID NORTHEAST

QUARTER, THENCE SOUTH 00 DEGREES 37 MINUTES 09 SECONDS EAST ALONG THE EAST LINE OF SAID NORTHEAST QUARTER, 1144.93 FEET TO THE POINT OF BEGINNING; THENCE CONTINUING SOUTH 00 DEGREES 37 MINUTES 09 SECONDS EAST ALONG THE EAST LINE OF SAID NORTHEAST QUARTER, 105.12 FEET TO THE SOUTH LINE OF THE PARCEL DESCRIBED IN DOCUMENT NUMBER 95RO11851 AS RECORDED IN THE MCHENRY COUNTY RECORDER'S OFFICE; THENCE SOUTH 89 DEGREES 22 MINUTES 51 SECONDS WEST ALONG THE SOUTH LINE OF THE PARCEL DESCRIBED IN DOCUMENT NUMBER 95R011851, 593.00 FEET TO THE WEST LINE OF THE PARCEL DESCRIBED IN DOCUMENT NUMBER 95R011851; THENCE NORTH 00 DEGREES 37 MINUTES 09 SECONDS WEST, ALONG THE WEST LINE OF THE PARCEL DESCRIBED IN DOCUMENT NUMBER 95R011851, 3.99 FEET; THENCE 79 DEGREES 42 MINUTES 11 SECONDS EAST ALONG A LINE 306.00 FEET NORTHWESTERLY OF AND PARALLEL WITH THE CENTERLINE OF RUNWAY NUMBER 8/26, 601.56 FEET TO THE POINT OF BEGINNING AND CONTAINING 32,351 SQUARE FEET OR 0.743 ACRES MORE OR LESS, ALL IN MCHENRY COUNTY, ILLINOIS, AND EXCEPTING THAT PART USED FOR ROADWAY PURPOSES.

(Source: P.A. 95-929, eff. 8-26-08; 96-328, eff. 8-11-09.)

(735 ILCS 30/25-5-20)
Sec. 25-5-20. Quick-take; City of Champaign. Quick-take proceedings under Article 20 may be used for a period of no more than one year after the effective date of this amendatory Act of the 95th General Assembly by the City of Champaign for the acquisition of the following properties for the purpose of drainage and other improvements related to the Boneyard Creek Project, including right of way, permanent easements, and temporary easements:

Parcel A - (PIN 46-21-07-351-014) 112 East Clark Street

Lot 12 in Block 1 of Campbell and Kirkpatrick's Addition

to Urbana, now a part of the City of Champaign, as per Plat recorded in Deed Record "E" at Page 352, situated in Champaign County, Illinois.

Parcel B - (PIN 46-21-07-353-005) 111 East White Street

The East 34 feet of Lot 2 of a Subdivision of Block 1 of

J. C. Kirkpatrick's Second Addition to the Town of West Urbana, now City of Champaign, as per plat recorded in Deed Record 8 at page 232, in Champaign County, Illinois.

Parcel D - (PIN 46-21-07-353-010) 108 East Stoughton

Street

Lot 10 of a Subdivision of Block 1 of J. C. Kirkpatrick's

Second Addition to the Town of West Urbana, now City of Champaign, as per plat recorded in Deed Record 8 at Page 232, in Champaign County, Illinois.

Parcel G (PIN 46-21-07-355-002) 201-1/2 East University

Avenue

Tract I - Beginning at the Northeast corner of Lot 6 in

Block 2 in Campbell & Kirkpatrick's Addition to Urbana (now a part of the City of Champaign) running thence West 20 feet; thence South 80 feet; thence East 20 feet; thence North 80 feet to the point of beginning, situated in Champaign County, Illinois. Tract II - The West 8 feet of the East 28 feet of the North 80 feet of Lot 6 in Block 2 in Campbell & Kirkpatrick's Addition to Urbana (now a part of the City of Champaign), in Champaign County, Illinois.

Parcel H (PIN 46-21-07-355-001) 201 East University Avenue

The West 38 feet of the North 80 feet of Lot 6 in Block 2

of Campbell and Kirkpatrick's Addition to Urbana, now a part of the City of Champaign, as per Plat recorded in Deed Record "E" at page 352, situated in Champaign County, Illinois.

(Source: P.A. 95-974, eff. 9-22-08; 96-328, eff. 8-11-09.)

(735 ILCS 30/25-5-25)
Sec. 25-5-25. Quick-take; Village of Johnsburg. Quick-take proceedings under Article 20 may be used for a period of no more than one year after the effective date of this amendatory Act of the 96th General Assembly by the Village of Johnsburg, McHenry County for the acquisition of the following described property for the purpose of constructing a METRA rail station and rail storage yard:

PARCEL 1:
That part of the of the Southwest Quarter, part of the

Southeast Quarter of Section 15 and part of the Northeast Quarter of Section 22, Township 45 North, Range 8 East of the Third Principal Meridian, McHenry County, Illinois more particularly described as follows: Beginning at the intersection of the North line of the said Southwest Quarter and the westerly line of the Chicago and Northwestern Railroad; thence southerly along said westerly line to the intersection of the East line of said Southwest Quarter and said westerly line; thence continuing southerly along said westerly line to the intersection of the South line of said Southeast Quarter and said westerly line; thence continuing southerly along said westerly line to the northerly line of F.A.P. Route 420; thence northwesterly along said northerly line to a line lying 530.00 feet westerly of and parallel with the said westerly line of the Chicago and Northwestern Railroad; thence northerly along said parallel line to a line lying 392.00 feet southerly of and parallel with the said North line of the Southwest Quarter; thence northerly along a line which intersects with the said North line of said Southwest Quarter and a line lying 412.05 feet westerly of and parallel with the said westerly line of the Chicago and Northwestern Railroad; thence easterly along said North line to the point of beginning.

PARCEL 2:
That part of the Northwest Quarter of Section 15,

Township 45 North, Range 8 East of the Third Principal Meridian, McHenry County, Illinois more particularly described as follows: Beginning at the intersection of the North line of the South Half of said Northwest Quarter and the westerly line of the Chicago and Northwestern Railroad; thence southerly along said westerly line to the South line of the said Northwest Quarter; thence westerly along said South line to a line lying 412.05 feet westerly of and parallel with the said westerly line of the Chicago and Northwestern Railroad; thence northerly along said parallel line to said North line of the said South Half; thence easterly along said North line of said South Half to the point of beginning.

(Source: P.A. 96-709, eff. 8-25-09.)

(735 ILCS 30/25-5-30)
Sec. 25-5-30. Quick-take; Village of Johnsburg. Quick-take proceedings under Article 20 may be used for a period of no longer than one year after the effective date of this amendatory Act of the 96th General Assembly, by the Village of Johnsburg, McHenry County for the acquisition of the following described property for the purpose of constructing a METRA rail station and rail storage yard:

RANGE 8 EAST OF THE THIRD PRINCIPAL MERIDIAN, DESCRIBED AS FOLLOWS: BEGINNING AT THE INTERSECTION OF THE WESTERLY RIGHT-OF-WAY LINE OF THE UNION PACIFIC RAILROAD (FORMERLY THE CHICAGO AND NORTHWESTERN RAILWAY) AND THE NORTHEASTERLY RIGHT-OF-WAY LINE OF FEDERAL AID ROUTE 420 (ALSO KNOWN AS FEDERAL AID ROUTE 201); THENCE NORTH 61 DEGREES 54 MINUTES 08 SECONDS WEST (BEARINGS BASED ON ILLINOIS STATE PLANE COORDINATES EAST ZONE 1983 DATUM) ALONG SAID NORTHEASTERLY RIGHT-OF-WAY LINE, A DISTANCE OF 503.21 FEET TO A BEND POINT IN SAID NORTHEASTERLY RIGHT-OF-WAY LINE; THENCE NORTH 63 DEGREES 49 MINUTES 56 SECONDS WEST ALONG SAID NORTHEASTERLY RIGHT-OF-WAY LINE, A DISTANCE OF 837.29 FEET TO A BEND POINT IN SAID NORTHEASTERLY RIGHT-OF-WAY LINE; THENCE NORTH 64 DEGREES 23 MINUTES 38 SECONDS WEST ALONG SAID NORTHEASTERLY RIGHT-OF-WAY LINE, A DISTANCE OF 81.77 FEET; THENCE NORTH 11 DEGREES 48 MINUTES 49 SECONDS WEST, A DISTANCE OF 737.72 FEET; THENCE NORTH 35 DEGREES 16 MINUTES 32 SECONDS WEST, A DISTANCE OF 1001.50 FEET; THENCE NORTH 33 DEGREES 34 MINUTES 33 SECONDS WEST, A DISTANCE OF 1019.96 FEET TO A POINT OF CURVATURE; THENCE NORTHERLY ALONG A CURVE, CONCAVE TO THE EAST, HAVING A RADIUS OF 600.00 FEET, AN ARC LENGTH OF 346.77 FEET TO A POINT OF TANGENCY, THE CHORD OF SAID CURVE HAVING A LENGTH OF 341.97 FEET AND A BEARING OF NORTH 17 DEGREES 01 MINUTES 07 SECONDS WEST; THENCE NORTH 00 DEGREES 27 MINUTES 41 SECONDS WEST, A DISTANCE OF 518.80 FEET TO THE POINT OF INTERSECTION WITH A LINE 80.00 FEET SOUTH OF AND PARALLEL WITH THE NORTH LINE OF THE SOUTH HALF OF THE NORTHWEST QUARTER OF SAID SECTION 15; THENCE SOUTH 89 DEGREES 04 MINUTES 23 SECONDS EAST ALONG SAID LINE 80.00 FEET SOUTH OF AND PARALLEL WITH THE NORTH LINE OF THE SOUTH HALF OF THE NORTHWEST QUARTER OF SAID SECTION 15, A DISTANCE OF 323.79 FEET; THENCE SOUTH 00 DEGREES 27 MINUTES 41 SECONDS EAST, A DISTANCE OF 545.39 FEET; THENCE SOUTH 33 DEGREES 34 MINUTES 33 SECONDS EAST, A DISTANCE OF 563.07 FEET; THENCE SOUTH 86 DEGREES 02 MINUTES 35 SECONDS EAST, A DISTANCE OF 289.88 FEET; THENCE SOUTH 3 DEGREES 57 MINUTES 25 SECONDS WEST, A DISTANCE OF 242.15 FEET; THENCE SOUTH 51 DEGREES 02 MINUTES 02 SECONDS EAST, A DISTANCE OF 159.41 FEET; THENCE NORTH 88 DEGREES 00 MINUTES 32 SECONDS EAST, A DISTANCE OF 750.85 FEET TO THE POINT OF INTERSECTION WITH SAID WESTERLY RIGHT-OF-WAY LINE OF THE UNION PACIFIC RAILROAD; THENCE SOUTH 19 DEGREES 11 MINUTES 49 SECONDS EAST ALONG SAID WESTERLY RIGHT-OF-WAY LINE, A DISTANCE OF 2677.76 FEET TO THE POINT OF BEGINNING, IN McHENRY COUNTY, ILLINOIS.

(Source: P.A. 96-1525, eff. 2-14-11; 97-813, eff. 7-13-12.)

(735 ILCS 30/25-5-35)
Sec. 25-5-35. Quick-take; City of Country Club Hills. Quick-take proceedings under Article 20 may be used for a period of no longer than one year from the effective date of this amendatory Act of the 96th General Assembly by the City of Country Club Hills for the acquisition of the following described property for the purpose of building streets, roadways, or other public improvements to serve the City's I-57/I-80 Tax Increment Financing District:

That part of Lots 2, 4 through 10 (both inclusive) and 16

in Gatling Country Club Hills Resubdivision being a Resubdivision of part of Gatling Country Club Hills Subdivision in the Northeast Quarter of Section 27, Township 36 North, Range 13 East of the Third Principal Meridian, South of the Indian Boundary Line, according to the plat thereof recorded June 9, 2004 as Document No. 0416145163, taken as a tract and described as follows: Beginning at the Northwesterly corner of said Lot 10; thence North 89 Degrees 58 Minutes 52 Seconds West along the North line of said Lot 16, 100.47 feet to the Northeast corner of said Lot 16; thence South 00 Degrees 01 Minute 08 Seconds West along the West line of Lot 16, 24.00 feet; thence North 89 Degrees 58 Minutes 52 Seconds West, 12.20 Feet; thence South 11 Degrees 27 Minutes 13 Seconds East, 46.94 feet; thence South 00 Degrees 00 Minutes 31 Seconds East, 132.33 feet to a point of curve; thence Southerly along a curve concave Westerly having a radius of 37.73 feet and a central angle of 50 Degrees 50 Minutes 17 Seconds a distance of 30.81 feet to a point of tangency, thence South 50 Degrees 05 Minutes 28 Seconds West, 30.65 feet; thence South 90 Degrees 00 Minutes 00 Seconds West, 1177.04 feet to the West line of said Resubdivision; thence South 00 Degrees 00 Minutes 00 Seconds West along said last described line, 45.00 feet; thence South 90 Degrees 00 Minutes 00 Seconds East, 1192.95 feet; thence South 45 Degrees 00 Minutes 00 Seconds East, 54.13 feet; thence South 00 Degrees 03 Minutes 38 Seconds East, 18.73 feet; thence North 89 Degrees 56 Minutes 22 Seconds East, 45.00 feet; thence North 00 Degrees 03 Minutes 38 Seconds West, 20.23 feet; thence North 45 Degrees 00 Minutes 00 Seconds, 43.46 feet; thence North 90 Degrees 00 Minutes 00 Seconds East, 163.27 feet; thence North 00 Degrees 00 Minutes 00 Seconds West, 50.00 feet; thence North 89 Degrees 59 Minutes 59 Seconds West, 69.27 feet; thence North 85 Degrees 04 Minutes 24 Seconds West, 51.65 feet; thence North 74 Degrees 17 Minutes 00 Seconds West, 26.77 feet; thence North 00 Degrees 00 Minutes 00 Seconds East, 8.29 feet; thence North 45 Degrees 00 Minutes 00 Seconds West, 43.54 feet; thence North 00 Degrees 00 Minutes 00 Seconds East, 133.54 feet; thence North 19 Degrees 33 Minutes 58 Seconds East, 69.77 feet to the point of beginning, all in Cook County, Illinois.

(Source: P.A. 96-1537, eff. 3-4-11; 97-813, eff. 7-13-12.)

(735 ILCS 30/25-5-40)
Sec. 25-5-40. Quick-take; Will County. Quick-take proceedings under Article 20 may be used for a period of one year after the effective date of this amendatory Act of the 97th General Assembly by Will County for the acquisition of property to be used for the reconstruction of the Weber Road (County Highway 88) and Renwick Road (County Highway 36) intersection, as follows:

PARCEL 0001

The east 30.00 feet of that part of Lot 6 in McGilvray Acres, being a subdivision of part of the Northeast Quarter of Section 19, Township 36 North, Range 10 East of the Third Principal Meridian, according to the plat thereof recorded December 15, 1965, as Document No. R65-11631, lying southerly of a line described as follows: Beginning at a point on the west line of Lot 6, said point being 110.00 feet south of the north line of said lot; thence southeasterly to a point on the east line of said lot, said point being 114.00 feet south of the north line of said Lot 6

Together with

That part of the east half of the Northeast Quarter of Section 19, Township 36 North, Range 10 East of the Third Principal Meridian lying south of the south line (and easterly projection thereof) of aforementioned Lot 6 in McGilvray Acres, lying northerly of the north line of McGilvray Drive, and lying east of the east line of McGilvray Acres Unit No. 3, according to the plat thereof recorded May 25, 1973, as Document No. R73-14934 bounded by a line described as follows, to wit: Beginning at the intersection of the west line of Weber Road as dedicated by Document No. R78-19275, recorded May 25, 1978 with the north line of McGilvray Drive as dedicated by Document No. R69-20184, recorded October 30, 1969; thence South 89 Degrees 25 Minutes 29 Seconds West,(on an assumed bearing) along the north line of said McGilvray Drive, 70.00 feet; thence North 44 Degrees 42 Minutes 59 Seconds East, 71.07 feet to a point in the west line of the east 70.00 feet of the Northeast Quarter of aforesaid Section 19; thence North 00 Degrees 00 Minutes 29 Seconds East, along said west line, 46.02 to a point in the south line of aforementioned Lot 6 in McGilvray Acres; thence North 89 Degrees 39 Minutes 49 Seconds East, along said south line, 20.00 feet to a point in the aforementioned west line of Weber Road; thence South 00 Degrees 00 Minutes 29 Seconds West, along said west line, 95.94 feet to the point of beginning. All situated in Will County, Illinois.

Said parcel containing 6,686 square feet, (0.154 acres) of land, more or less.

PARCEL 0002

The east 30.00 feet of the north 114.00 feet of Lot 6 in McGilvray Acres, being a subdivision of part of the Northeast Quarter of Section 19, Township 36 North, Range 10 East of the Third Principal Meridian, according to the plat thereof recorded December 15, 1965, as Document No. R65-11631, in Will County, Illinois, excepting therefrom that part of the north 114.00 feet of said Lot 6 described as beginning at a point on the west line of said Lot 6, said point being 110 feet south of the north line of said lot; thence southeasterly to a point on the east line of said lot, said point being 114 feet south of the north line of said lot; thence west parallel to the north line of said lot, 290 feet to the west line of said lot; thence north 4 feet to the point of beginning. Situated in the County of Will and State of Illinois.

Said parcel containing 3,414 square feet, (0.078 acres) of land, more or less.

PARCEL 0004

The east 30.00 feet of Lot 4 in McGilvray Acres, being a subdivision of part of the Northeast Quarter of Section 19, Township 36 North, Range 10 East of the Third Principal Meridian, according to the plat thereof recorded December 15, 1965, as Document No. R65-11631. Situated in Will County, Illinois.

Said parcel containing 3,960 square feet, (0.091 acres) of land, more or less.

PARCEL 0005

The east 30.00 feet of Lot 3 in McGilvray Acres, being a subdivision of part of the Northeast Quarter of Section 19, Township 36 North, Range 10 East of the Third Principal Meridian, according to the plat thereof recorded December 15, 1965, as Document No. R65-11631. Situated in Will County, Illinois.

Said parcel containing 3,960 square feet, (0.091 acres) of land, more or less.

PARCEL 0006

The east 30.00 feet of Lot 2 in McGilvray Acres, being a subdivision of part of the Northeast Quarter of Section 19, Township 36 North, Range 10 East of the Third Principal Meridian, according to the plat thereof recorded December 15, 1965, as Document No. R65-11631. Situated in Will County, Illinois.
Said parcel containing 3,960 square feet, (0.091 acres) of land, more or less.

PARCEL 0007

The east 30.00 feet of Lot 1 in McGilvray Acres, being a subdivision of part of the Northeast Quarter of Section 19, Township 36 North, Range 10 East of the Third Principal Meridian, according to the plat thereof recorded December 15, 1965, as Document No. R65-11631. Situated in Will County, Illinois.

Said parcel containing 3,960 square feet, (0.091 acres) of land, more or less.

PARCEL 0007 T.E.

The south 50.00 feet of the north 64.00 feet of the west 10.00 feet of the east 40.00 feet of Lot 1 in McGilvray Acres, being a subdivision of part of the Northeast Quarter of Section 19, Township 36 North, Range 10 East of the Third Principal Meridian, according to the plat thereof recorded December 15, 1965, as Document No. R65-11631. Situated in Will County, Illinois.
Said parcel containing 500 square feet, (.011 Acres) of land, more or less.

PARCEL 0008

The west 20.00 feet of the east 70.00 feet of the south 132.00 feet of the north 1,056.00 feet of the east 330.00 feet of the Northeast Quarter of Section 19, Township 36 North, Range 10 East of the Third Principal Meridian, in Will County, Illinois.

Said parcel containing 2,640 square feet, (0.061 acres) of land, more or less.

PARCEL 0008 T.E.

That part of the south 132.00 feet of the north 1,056.00 feet of the Northeast Quarter of Section 19, Township 36 North, Range 10 East of the Third Principal Meridian, bounded by a line described as follows, to wit: Commencing at the intersection of the south line of the north 1,056.00 feet of the aforesaid Northeast Quarter with the west line of Weber Road according to Document Numbers R83-13447 and R85-05784, said line also being the west line of the east 50.00 feet of said Northeast Quarter; thence South 89 Degrees 39 Minutes 49 Seconds West, along the south line of the north 1,056.00 feet of said Northeast Quarter, 20.00 feet; thence North 00 Degrees 00 Minutes 29 Seconds East, parallel with the east line of said Northeast Quarter, 5.00 feet to the Point of Beginning; thence South 89 Degrees 39 Minutes 49 Seconds West, parallel with the north line of said Northeast Quarter, 10.00 feet; thence North 00 Degrees 00 Minutes 29 Seconds East, parallel with the east line of said Northeast Quarter, 50.00 feet; thence North 89 Degrees 39 Minutes 49 Seconds East, parallel with the north line of said Northeast Quarter, 10.00 feet; thence South 00 Degrees 00 Minutes 29 Seconds West, parallel with the east line of said Northeast Quarter, 50.00 feet to the Point of Beginning, in Will County, Illinois.
Said parcel containing 500 square feet, (0.011 Acres) of land, more or less.

PARCEL 0009

The west 20.00 feet of the east 70.00 feet of the south 132.00 feet of the north 924.00 feet of the east 330.00 feet of the Northeast Quarter of Section 19, Township 36 North, Range 10 East of the Third Principal Meridian, in Will County, Illinois.
Said parcel containing 2,640 square feet, (0.061 acres) of land, more or less.

PARCEL 0010

The west 20.00 feet of the east 70.00 feet of the south 120.00 feet of the north 792.00 feet of the east 330.00 feet of the Northeast Quarter of Section 19, Township 36 North, Range 10 East of the Third Principal Meridian, in Will County, Illinois.
Said parcel containing 2,400 square feet, (0.055 acres) of land, more or less.

PARCEL 0011

The west 20.00 feet of the east 70.00 feet of the south 132.00 feet of the north 672.00 feet of the east 330.00 feet of the Northeast Quarter of Section 19, Township 36 North, Range 10 East of the Third Principal Meridian, in Will County, Illinois.

Said parcel containing 2,640 square feet, (0.061 acres) of land, more or less.

PARCEL 0012

The west 20.00 feet of the east 70.00 feet of the south 144.00 feet of the north 540.00 feet of the east 330.00 feet of the Northeast Quarter of Section 19, Township 36 North, Range 10 East of the Third Principal Meridian, in Will County, Illinois.

Said parcel containing 2,880 square feet, (0.066 acres) of land, more or less.

PARCEL 0013

The west 20.00 feet of the east 70.00 feet of the south 132.00 feet of the north 396.00 feet of the east 330.00 feet of the Northeast Quarter of Section 19, Township 36 North, Range 10 East of the Third Principal Meridian, in Will County, Illinois.

Said parcel containing 2,640 square feet, (0.061 acres) of land, more or less.

PARCEL 0014

That part of the North 264.00 feet of the East 330.00 feet of the Northeast Quarter of Section 19, Township 36 North, Range 10 East of the Third Principal Meridian, bounded by a line described as follows: Beginning at the point of intersection of the south line of the north 264.00 feet of the East 330.00 feet of said Northeast Quarter with the west line of the East 50.00 feet of said Northeast Quarter, said line being the west line of Weber Road according to Document R78-31739; thence South 89 Degrees 39 Minutes 49 Seconds West, on an assumed bearing, along the south line of the North 264.00 feet of said Northeast Quarter, 20.00 feet to a point in the west line of the East 70.00 feet of said Northeast Quarter; thence North 0 Degrees 00 Minutes 29 Seconds East, along the west line of the East 70.00 feet of said Northeast Quarter, 188.23 feet; thence North 45 Degrees 12 Minutes 33 Seconds West, 37.07 feet to a point in the south line of Renwick Road, according to Document No. 538055; thence South 89 Degrees 34 Minutes 24 Seconds West, along said south line, 233.70 feet to the west line of the East 330.00 feet of said Northeast Quarter; thence North 0 Degrees 00 Minutes 29 Seconds East, along said line, 49.87 feet to the north line of the Northeast Quarter of said Section 19; thence North 89 Degrees 39 Minutes 49 Seconds East, along said north line, 280.01 feet to the aforementioned west line of Weber Road; thence South 0 Degrees 00 Minutes 29 Seconds West, along said west line, 264.00 feet to the point of beginning, all in Will County, Illinois.

Said parcel containing 0.426 Acres of land, more or less, of which 0.319 Acres of land, more or less has been previously dedicated for roadway purposes by Document No. 538055.

PARCEL 0014 T.E.

That part of the North 264.00 feet of the East 330.00 feet of the Northeast Quarter of Section 19, Township 36 North, Range 10 East of the Third Principal Meridian, bounded by a line described as follows: Commencing at the intersection of the west line of the East 330.00 feet of said Northeast Quarter with the north line of said Northeast Quarter; thence, on an assumed bearing, South 00 Degrees 00 Minutes 29 Seconds West, along the west line of the East 330.00 of said Northeast Quarter, 49.87 feet to a point in the south line of Renwick Road according to Document No. 538055; thence North 89 Degrees 34 Minutes 24 Seconds East, along the south line of Renwick Road aforesaid, 50.00 feet to the point of beginning; thence continuing North 89 Degrees 34 Minutes 24 Seconds East, along the south line of Renwick Road aforesaid, 65.00 feet; thence South 00 Degrees 25 Minutes 36 Seconds East, perpendicular to the last described course, 10.00 feet; thence South 89 Degrees 34 Minutes 24 Seconds West, parallel with the south line of Renwick Road aforesaid, 65.00 feet; thence North 00 Degrees 25 Minutes 36 Seconds West, perpendicular to the last described course, 10.00 feet to the Point of Beginning, in Will County, Illinois.

Said parcel containing 650 square feet, (0.015 Acres) of land, more or less.

PARCEL 0014 T.E.-A

That part of the North 264.00 feet of the East 330.00 feet of the Northeast Quarter of Section 19, Township 36 North, Range 10 East of the Third Principal Meridian, bounded by a line described as follows: Beginning at the intersection of the south line of the North 264.00 feet of the East 330.00 feet of said Northeast Quarter with the west line of the East 70.00 feet of said Northeast Quarter; thence South 89 Degrees 39 Minutes 49 Seconds West, along the south line of said North 264.00 feet of said Northeast Quarter, 10.00 feet; thence North 00 Degrees 00 Minutes 29 Seconds East, along the west line of the East 80.00 feet of said Northeast Quarter, 65.00 feet; thence North 89 Degrees 39 Minutes 49 Seconds East, perpendicular to the last described course, 5.00 feet; thence North 00 Degrees 00 Minutes 29 Seconds East, along the west line of the East 75.00 feet of said Northeast Quarter, 121.18 feet; thence North 45 Degrees 12 Minutes 33 Seconds West, 39.95 feet to a point in the south line of Renwick Road according to Document No. 538055; thence North 89 Degrees 34 Minutes 24 Seconds East, along said south line of Renwick Road, 7.04 feet; thence South 45 Degrees 12 Minutes 33 Seconds East, 37.07 feet to a point in the west line of the East 70.00 feet of the aforesaid Northeast Quarter of said Section 19; thence South 00 Degrees 00 Minutes 29 Seconds West, along said west line, 188.23 feet to the point of beginning, in Will County, Illinois.

Said parcel containing 1,454 square feet (0.033 Acres) of land, more or less.

PARCEL 0022

The south 65.00 feet of the west 60.00 feet of the East Half of the Southwest Quarter of Section 17, Township 36 North, Range 10 East of the Third Principal Meridian. All situated in Will County, Illinois.

Said parcel containing 0.089 acres, more or less of which 0.069 acres, more or less, has been previously dedicated for roadway purposes by Document No.'s 538058 and 538059.

PARCEL 0023

The south 65.00 feet of the east 440.00 feet of the west 500.00 feet of the East Half of the Southwest Quarter of Section 17, Township 36 North, Range 10 East of the Third Principal Meridian. All situated in Will County, Illinois.

Said parcel containing 0.657 acres, more or less of which 0.509 acres, more or less, has been previously dedicated for roadway purposes by Document No.'s 538058 and 538059.

PARCEL 0024

That part of Lot C in Lakewood Falls Unit 7C being a subdivision of part of the Southeast Quarter of Section 18, Township 36 North, Range 10 East of the Third Principal Meridian, according to the plat thereof recorded August 26, 2002 as Document Number R2002-138021 bounded by a line described as follows, to wit: Beginning at the southwest corner of said Lot C; thence North 0 Degrees 25 Minutes 36 Seconds West(assumed)(North 02 Degrees 04 Minutes 21 Seconds West, record) along the west line of said Lot C, also being the east line of Zachary Drive, 31.21 feet; thence northerly along the arc of a curve right, tangent to the last described course and having a radius of 470.00 feet, the chord of which bears North 01 Degrees 19 Minutes 45 seconds East, an arc distance of 28.81 feet; thence South 44 Degrees 54 Minutes 59 Seconds East, 70.09 feet to a point in the north line of the south 10.00 feet of said Lot C; thence North 89 Degrees 34 Minutes 24 Seconds East (North 87 Degrees 55 Minutes 39 Seconds East, record), parallel with the north line of Renwick Road, as dedicated by aforementioned Document Number R2002-138021, a distance of 225.90 feet to a point in the east line of said Lot C; thence South 0 Degrees 00 Minutes 11 Seconds East (South 1 Degree 38 Minutes 56 Seconds East, record) along said east line, 10.00 feet to the southeast corner of said Lot C, also being the north line of Renwick Road, aforesaid; thence South 89 Degrees 34 Minutes 24 Seconds West (South 87 Degrees 55 Minutes 39 Seconds West, record), along said north line of Renwick Road, 275.82 feet to the point of beginning. All situated in Will County, Illinois.

Said parcel containing 4,022 Sq. Ft., (0.092 acres) of land, more or less.

PARCEL 0025

That part of Lot B in Lakewood Falls Unit 7C being a subdivision of part of the Southeast Quarter of Section 18, Township 36 North, Range 10 East of the Third Principal Meridian, according to the plat thereof recorded August 26, 2002 as Document Number R2002-138021 bounded by a line described as follows, to wit: Beginning at the southeast corner of said Lot B; thence South 89 Degrees 34 Minutes 24 Seconds West (assumed bearing)(South 87 Degrees 55 Minutes 39 Seconds West, record), along the south line of said Lot B, also being the north line of Renwick Road, 206.11 feet; thence North 0 Degrees 25 Minutes 36 Seconds West, perpendicular to the last described course, 10.00 feet to the north line of the south 10.00 feet of said Lot B; thence North 89 Degrees 34 Minutes 24 Seconds East, parallel with the north line of Renwick Road, aforesaid, 156.11 feet; thence North 45 Degrees 01 Minutes 05 Seconds East, 71.27 feet to a point in the east line of said Lot B, also being the west line of Zachary Drive; thence southerly along the arc of a curve left, along the West line of said Zachary Drive, not tangent to the last described course, having a radius of 530.00 feet, the chord of which bears South 01 Degrees 07 Minutes 49 Seconds West, an arc distance of 28.80 feet; thence South 0 Degrees 25 Minutes 36 Seconds East, tangent to the last described curve, continuing along said west line of Zachary Drive, 31.21 feet to the point of beginning. All situated in Will County, Illinois.

Said parcel containing 3,299 Sq. Ft., (0.076 acres) of land, more or less

PARCEL 0026

That part of the north 258.71 feet of the west 259.71 feet of the Northwest Quarter of Section 20, Township 36 North, Range 10 East of the Third Principal Meridian, bounded by a line described as follows: Beginning at the point intersection of the south line of Renwick Road as dedicated by Document Number 538061, recorded January 15, 1941 with the east line of the west 259.71 feet of said Northwest Quarter, said point being 49.40 feet south from the north line of said Northwest Quarter when measured along the east line of the west 259.71 feet of said Northwest Quarter; thence South 00 Degrees 00 Minutes 29 Seconds West, on an assumed bearing, parallel with the west line of said Northwest Quarter, along the east line of the west 259.71 feet of said Northwest Quarter, 10.60 feet to a point in the south line of the north 60.00 feet of said Northwest Quarter; thence South 89 Degrees 31 Minutes 14 Seconds West, parallel with the north line of said Northwest Quarter, along the south line of the north 60.00 feet of said Northwest Quarter, 167.59 feet; thence South 44 Degrees 45 Minutes 52 Seconds West, 31.43 feet to a point in the east line of the west 70.00 feet of said Northwest Quarter; thence South 00 Degrees 00 Minutes 29 Seconds West, parallel with the west line of said Northwest Quarter, along the east line of the west 70.00 feet of said Northwest Quarter, 176.59 feet to a point in the south line of the north 258.71 feet of said Northwest Quarter; thence South 89 Degrees 31 Minutes 14 Seconds West, parallel with the north line of said Northwest Quarter, along the south line of the north 258.71 feet of said Northwest Quarter, 10.00 feet to a point in the east line of the west 60.00 feet of said Northwest Quarter said line being the east line of Weber Road according to the Plat of Dedication to the Will County Highway Department recorded October 28, 1996 as Document R96-096956; thence North 00 Degrees 00 Minutes 29 Seconds East, along said east line, 174.35 feet (173.72 feet record); thence North 44 Degrees 46 Minutes 10 Seconds East, along the southeasterly line of Weber Road according to aforementioned Document R96-0969056, a distance of 49.71 feet to a point in the south line of Renwick Road according to aforementioned Document Number 538061; thence South 89 Degrees 31 Minutes 52 Seconds West, along said line, 45.00 feet to the east line of the west 50.00 feet of said Section 20, also being the east line of Weber Road according to Condemnation Proceedings No. 81ED22 in the Circuit Court of the 12th Judicial District, Will County as adjudicated on February 18, 1983; thence North 00 Degrees 00 Minutes 29 Seconds East, along said line, 49.36 feet to the North line of the Northwest Quarter of said Section 20; thence North 89 Degrees 31 Minutes 14 Seconds West, along said north line, 209.72 feet to the east line of the west 259.71 feet of the Northwest Quarter of said Section 20; thence South 00 Degrees 00 Minutes 29 Seconds West, along said line, 49.40 feet to the point of beginning. All situated in Will County, Illinois.

Said parcel containing 0.324 acres of land more or less, of which 0.238 acres, more or less, has been previously dedicated for roadway purposes by Document No. 538061.

PARCEL 0026 T.E.

That part of the north 258.71 feet of the west 259.71 feet of the Northwest Quarter of Section 20, Township 36 North, Range 10 East of the Third Principal Meridian, bounded by a line described as follows: Commencing at the point intersection of the south line of the north 258.71 feet of said Northwest Quarter with the east line of the west 70.00 feet of said Northwest Quarter, when measured perpendicular to the north and west lines thereof; thence North 00 Degrees 00 Minutes 29 Seconds East, along the east line of the west 70.00 feet of said Northwest Quarter, 25.48 feet to the point of beginning; thence South 89 Degrees 59 Minutes 31 Seconds East, perpendicular to the last described course, 10.00 feet, thence North 00 Degrees 00 Minutes 29 Seconds East, along the east line of the west 80.00 feet of said Northwest Quarter, 65.00 feet; thence North 89 Degrees 59 Minutes 31 Seconds West, perpendicular to the last described course, 5.00 feet to a point in the east line of the west 75.00 feet of said Northwest Quarter; thence North 00 Degrees 00 Minutes 29 Seconds East, along the east line of the west 75.00 feet of said Northwest Quarter, 84.04 feet; thence North 44 Degrees 45 Minutes 52 Seconds East, 27.31 feet to a point in the south line of the north 65.00 feet of said Northwest Quarter of said Section 20; thence North 89 Degrees 31 Minutes 14 Seconds East, along said line, 45.10 feet; thence South 00 Degrees 28 Minutes 46 Seconds East, perpendicular to the last described course, 5.00 feet; thence North 89 Degrees 31 Minutes 14 Seconds East, perpendicular to the last described course, 65.00 feet; thence North 00 Degrees 28 Minutes 46 Seconds West, perpendicular to the last described course, 5.00 feet to a point in the south line of the north 65.00 feet of said Northwest Quarter of said Section 20; thence North 89 Degrees 31 Minutes 14 Seconds East, along said line, 55.38 feet to a point in the east line of the west 259.71 feet of said Northwest Quarter of said Section 20; thence North 00 Degrees 00 Minutes 29 Seconds East, along said east line, 5.00 feet to a point in the south line of the north 60.00 feet of said Northwest Quarter of said Section 20; thence South 89 Degrees 31 Minutes 14 Seconds West, along said south line of the north 60.00 feet of said Northwest Quarter of said Section 20, a distance of 167.59 feet; thence South 44 Degrees 45 Minutes 52 Seconds West, 31.43 feet to a point in the east line of the west 70.00 feet of said Northwest Quarter of said Section 20; thence South 00 Degrees 00 Minutes 29 Seconds West, along said east line of the west 70.00 feet of said Northwest Quarter of said Section 20, a distance of 151.11 feet to the point of beginning. All situated in Will County, Illinois.

Said parcel containing 2,380 square feet, (0.055 acres) of land more or less

PARCEL 0028

The north 60.00 feet of the west 80.00 feet of the East Half of the Northwest Quarter and the north 60.00 feet of the east 20.00 feet of the West Half of the Northwest Quarter of Section 20, Township 36 North, Range 10 East of the Third Principal Meridian. All situated in Will County, Illinois.

Said parcel containing 0.138 acres, more or less of which 0.114 acres, more or less, has been previously dedicated for roadway purposes by Document No. 538061.

PARCEL 0029

That part of the north 60.00 feet of the East Half of the Northwest Quarter of Section 20, except the west 80.00 feet thereof, Township 36 North, Range 10 East of the Third Principal Meridian, bounded by a line described as follows: Beginning at the point intersection of the south line of north 60.00 feet of said Northwest Quarter with the east line of the west 80.00 feet of the East Half of said Northwest Quarter; thence North 00 Degrees 00 Minutes 42 Seconds West, on an assumed bearing along the east line of the west 80.00 feet of the East Half of said Northwest Quarter, a distance of 60.00 feet to the north line of the Northwest Quarter of said Section 20; thence North 89 Degrees 31 Minutes 14 Seconds East, along said north line, 106.52 feet; thence South 0 Degrees 28 Minutes 46 Seconds East, perpendicular to the north line of said Northwest Quarter, 60.00 feet to a point of intersection with a line 60.00 feet south from and parallel with the north line of said Northwest Quarter when measured perpendicular thereto; thence South 89 Degrees 31 Minutes 14 Seconds West, along said parallel line, perpendicular to the last described course, 107.01 feet to the point of beginning. All situated in Will County, Illinois.

Said parcel containing 0.148 acres, more or less of which 0.122 Acres, more or less, has been previously dedicated for roadway purposes by Document No. 538061.

PARCEL 0030 T.E.

That part of Lot 6 in Crest Hill Business Center being a subdivision of part of the Northwest Quarter of Section 20, Township 36 North, Range 10 East of the Third Principal Meridian, according to the plat thereof recorded July 25, 2005 as Document No. R2005124097, bounded by a line described as follows: Beginning at the Northeast corner of Lot 6, thence South 00 Degrees 28 Minutes 09 Seconds East (South 02 Degrees 06 Minutes 31 Seconds East record), along the east line of said Lot 6 a distance of 65.00 feet; thence South 89 Degrees 31 Minutes 14 Seconds West, parallel with the north line of said Lot 6, a distance of 44.46 feet; thence North 00 Degrees 28 Minutes 09 Seconds West, parallel with the east line of said Lot 6, a distance of 65.00 feet to the north line of said Lot 6, also being the south line of Renwick Road as dedicated by aforementioned Document No. R2005124097; thence North 89 Degrees 31 Minutes 14 Seconds East (North 87 Degrees 53 Minutes 29 Seconds East record), along the north line of said Lot 6, also being the south line of Renwick Road, 44.46 feet to the point of beginning. All situated in Will County, Illinois.

Said parcel containing 2,890 square feet, (0.066 acres) of land more or less

PARCEL 0031 T.E.

That part of Lot 7 in Crest Hill Business Center being a subdivision of part of the Northwest Quarter of Section 20, Township 36 North, Range 10 East of the Third Principal Meridian, according to the plat thereof recorded July 25, 2005 as Document No. R2005124097, bounded by a line described as follows: Beginning at the Northwest corner of Lot 7, thence South 00 Degrees 28 Minutes 09 Seconds East (South 02 Degrees 06 Minutes 31 Seconds East record), along the west line of said Lot 7 a distance of 65.00 feet; thence North 89 Degrees 31 Minutes 14 Seconds East, parallel with the north line of said Lot 7, a distance of 30.54 feet; thence North 00 Degrees 28 Minutes 09 Seconds West, parallel with the west line of said Lot 7, a distance of 65.00 feet to the north line of said Lot 7, also being the south line of Renwick Road as dedicated by aforementioned Document No. R2005124097; thence South 89 Degrees 31 Minutes 14 Seconds West (South 87 Degrees 53 Minutes 29 Seconds West, record), along the north line of said Lot 7, also being the south line of Renwick Road, 30.54 feet to the point of beginning. All situated in Will County, Illinois.

Said parcel containing 1,985 square feet, (0.046 acres) of land more or less

PARCEL 0032 T.E.

That part of Outlot A of Rose Subdivision, being a subdivision of part of the Southeast Quarter of Section 18, Township 36 North, Range 10 East of the Third Principal Meridian, according to the plat thereof recorded on March 9, 2005 as Document No. R2005040528 as corrected by Certificate of Correction recorded December 28, 2005 as Document R2005228067 as further corrected by Certificate of Correction recorded December 18, 2006 as Document R2006208515 bounded by a line described as follows: Beginning at the easterly most southeast corner of said Outlot A located on the west line of Weber Road (County Highway 88) as dedicated by Document No. R2003016054, recorded January 23, 2003; thence North 53 Degrees 23 Minutes 42 Seconds West (North 55 Degrees 02 Minutes 09 Seconds, record), along a southerly line of said Outlot A, 23.96 feet; thence South 89 Degrees 35 Minutes 27 Seconds West (South 87 Degrees 57 Minutes 00 Seconds West, record) along a south line of said Outlot A, 50.77 feet; thence North 00 Degrees 00 Minutes 29 Seconds West, parallel with the east line of said Outlot A, 33.86 feet to a point on a north line of said Outlot A, thence North 89 Degrees 35 Minutes 27 Seconds East, along said north line, 50.00 feet; thence North 56 Degrees 37 Minutes 56 Seconds East (North 45 Degrees 37 Minutes 22 Seconds East, record), along a northerly line of said Outlot A, 23.95 feet to a point on an east line of said Outlot A, also being the west line of Weber Road aforesaid; thence South 00 Degrees 00 Minutes 29 Seconds East (South 01 Degrees 38 Minutes 56 Seconds East, record), along the west line of said Weber Road, 61.32 feet to the point of beginning, in Will County, Illinois.

Said parcel containing 2,640 square feet, (0.060 acres) of land, more or less.

PARCEL 0033 T.E.

That part of Lot 2 of Rose Resubdivision, being a resubdivision of Lots 1 through 4 (both inclusive) along with part of Outlot A all in Rose Subdivision, being a resubdivision of the Southeast Quarter of Section 18, Township 36 North, Range 10 East of the Third Principal Meridian, according to the plat of said Rose Resubdivision recorded on November 1, 2005 as Document No. R2005-191530 bounded by a line described as follows: Beginning at the southerly most southeast corner of said Lot 2; thence South 89 Degrees 35 Minutes 27 Seconds West (South 87 Degrees 57 Minutes 00 Seconds West, record) along the south line of said Lot 2 a distance of 50.00 feet; thence North 00 Degrees 00 Minutes 29 Seconds West, parallel with the east line of said Lot 2 a distance of 10.00 feet; thence North 89 Degrees 35 Minutes 27 Seconds East (North 87 Degrees 57 Minutes 00 Seconds East, record), parallel with the south line of said Lot 2, a distance of 65.35 feet to a point in the southeasterly line of said Lot 2; thence South 56 Degrees 37 Minutes 56 Seconds West (South 55 Degrees 00 Minutes 31 Seconds West, record) along said southeasterly line, 18.38 feet to the point of beginning, in Will County, Illinois.

Said parcel containing 577 square feet, (0.013 acres) of land, more or less.

PARCEL 0034DED

The west 25.00 feet of Lot 2 in E.M.S. Subdivision (being a subdivision of part of the Southwest Quarter of Section 17, Township 36 North, Range 10 East of the Third Principal Meridian) as per plat thereof recorded December 7, 1989 as document number R89-64001, in Will County, Illinois.

Said parcel containing 0.034 acres more or less.

PARCEL 0035DED

The west 25.00 feet of Lot 1 in E.M.S. Subdivision (being a subdivision of part of the Southwest Quarter of Section 17, Township 36 North, Range 10 East of the Third Principal Meridian) as per plat thereof recorded December 7, 1989 as document number R89-64001, in Will County, Illinois.

Said parcel containing 0.060 acres more or less.

PARCEL 0037DED

A part of the West Half of the Northwest Quarter of Section 17, Township 36 North, Range 10 East of the Third Principal Meridian, described as follows: the east 25.00 feet of the west 75.00 feet of the south 50.00 feet of the West Half of the Northwest Quarter of said Section 17, in Will County, Illinois.

Said parcel containing 0.029 acres more or less.

PARCEL 0038DED

That part of Lot 1 in Grand Haven Retail Development (being a subdivision in the Southeast Quarter of Section 18, Township 36 North, Range 10 East of the Third Principal Meridian) as per plat thereof recorded December 15, 2003 as document number R2003302173 described as follows: Beginning at a southeast corner of said Lot 1, said southeast corner bears South 01 degrees 38 minutes 41 seconds East (South 01 degrees 38 minutes 56 seconds East, record), 184.08 feet (184.18 feet Record) from the northeast corner of said Lot 1; thence South 43 degrees 15 minutes 40 seconds West, along the southeast line of said Lot 1, 56.66 feet, to a south line of said Lot 1; thence South 88 degrees 10 minutes 49 seconds West, along said south line, 28.32 feet, to a line 20.00 feet northwest of and parallel to the southeast line of said Lot 1; thence North 43 degrees 15 minutes 40 seconds East, along said parallel line, 96.78 feet, to the east line of said Lot 1; thence South 01 degrees 38 minutes 41 seconds East, along said east line, 28.33 feet, to the Point of Beginning, in Will County, Illinois.

Said parcel containing 0.035 acres more or less.

PARCEL 0039DED

That part of the Northeast Quarter of Section 18, Township 36 North, Range 10 East of the Third Principal Meridian described as follows: Commencing at the southeast corner of said Northeast Quarter; thence North 01 degrees 40 minutes 43 seconds West, along the east line of said Section 18, a distance of 456.50 feet; thence South 68 degrees 19 minutes 17 seconds West, in a southwesterly direction at an angle of 70 degrees, 63.85 feet to the west line of the east 60.00 feet of said Northeast Quarter and the Point of Beginning; thence continuing South 68 degrees 19 minutes 17 seconds West, along the last described line, 15.96 feet to the west line of the east 75.00 feet of said Northeast Quarter; thence South 01 degrees 40 minutes 43 seconds East, along said west line, 74.54 feet; thence North 88 degrees 19 minutes 17 seconds East, at right angles to the last described line, 15.00 feet, to the west line of the east 60.00 feet of said Northeast Quarter; thence North 01 degrees 40 minutes 43 seconds West, along said west line, 80.00 feet to the Point of Beginning, all in Will County, Illinois.

Said parcel containing 0.027 acres more or less.

PARCEL 0039TEA

That part of the Northeast Quarter of Section 18, Township 36 North, Range 10 East of the Third Principal Meridian described as follows: Commencing at the southeast corner of said Northeast Quarter; thence North 01 degrees 40 minutes 43 seconds West, along the east line of said Section 18, a distance of 456.50 feet; thence South 68 degrees 19 minutes 17 seconds West, in a southwesterly direction at an angle of 70 degrees, 79.81 feet, to the west line of the east 75.00 feet of said Northeast Quarter; thence South 01 degrees 40 minutes 43 seconds East, along said west line, 74.54 feet; thence North 88 degrees 19 minutes 17 seconds East, at right angles to the last described line, 5.00 feet, to the west line of the east 70.00 feet of said Northeast Quarter, and the Point of Beginning; thence continuing North 88 degrees 19 minutes 17 seconds East, 10.00 feet, to the west line of the east 60.00 feet of said Northeast Quarter; thence South 01 degrees 40 minutes 43 seconds East, along said west line, 304.88 feet, to the north line of the south 50.00 feet of said Northeast Quarter; thence South 88 degrees 07 minutes 04 seconds West, along said north line, 10.00 feet, to the west line of the east 70.00 feet of said Northeast Quarter; thence North 01 degrees 40 minutes 43 seconds West, along said west line, 304.91 feet to the Point of Beginning, all in Will County, Illinois.

Said parcel containing 0.070 acres more or less.

PARCEL 0039TEB

That part of the Northeast Quarter of Section 18, Township 36 North, Range 10 East of the Third Principal Meridian described as follows: Commencing at the southeast corner of said Northeast Quarter; thence North 01 degrees 40 minutes 43 seconds West, along the east line of said Section 18, a distance of 456.50 feet; thence South 68 degrees 19 minutes 17 seconds West, in a southwesterly direction at an angle of 70 degrees, 79.81 feet, to the west line of the east 75.00 feet of said Northeast Quarter, and the Point of Beginning; thence continuing South 68 degrees 19 minutes 17 seconds West, along the last described line, 42.57 feet, to the west line of the east 115.00 feet of said Northeast Quarter; thence South 01 degrees 40 minutes 43 seconds East, along said west line, 48.60 feet; thence North 88 degrees 19 minutes 17 seconds East, at right angles to the last described line, 40.00 feet, to the west line of the east 75.00 feet of said Northeast Quarter; thence North 01 degrees 40 minutes 43 seconds West, along said west line, 63.16 feet, to the Point of Beginning, all in Will County, Illinois.

Said parcel containing 0.051 acres more or less.

PARCEL 0040TE

The south 59.00 feet of the north 328.45 feet of the east 25.00 feet of the west 100.00 feet of the West Half of the Southwest Quarter of Section 17, Township 36 North, Range 10 East of the Third Principal Meridian, Will County, Illinois.

Said parcel containing 0.033 acres more or less.

PARCEL 0042TE

That part of Lot 3 in Grand Haven Retail Development (being a subdivision in the Southeast Quarter of Section 18, Township 36 North, Range 10 East of the Third Principal Meridian) as per plat thereof recorded December 15, 2003 as document number R2003302173 described as follows: Beginning at the northeast corner of said Lot 3; thence South 01 degrees 38 minutes 41 seconds East, along the east line of said Lot 3, 40.15 feet; thence South 88 degrees 21 minutes 19 seconds West, at right angles to the last described line, 40.00 feet; thence North 01 degrees 38 minutes 41 seconds West, at right angles to the last described line, 20.00 feet; thence South 88 degrees 21 minutes 19 seconds West, at right angles to the last described line, 25.00 feet; thence North 01 degrees 38 minutes 41 seconds West, at right angles to the last described line, 20.15 feet, to the north line of said Lot 3; thence North 88 degrees 21 minutes 19 seconds East, along said north line, 65.00 feet, to the Point of Beginning.

Said parcel containing 0.048 acres more or less.

PARCEL 0044DED

The West 10.00 feet of the East 70.00 feet of the South 50.00 feet of the Northeast Quarter of Section 18, Township 36 North, Range 10 East of the Third Principal Meridian, in Will County, Illinois.

Said parcel containing 0.011 acres more or less.
(Source: P.A. 97-458, eff. 8-19-11; 97-813, eff. 7-13-12.)

(735 ILCS 30/25-5-45)
Sec. 25-5-45. Quick-take; South Suburban Airport. Quick-take proceedings under Article 20 may be used by the Department of Transportation for the purpose of development of the South Suburban Airport within the boundaries designated on the map filed with the Secretary of State on May 28, 2013 and known as file number 98-GA-D01.
(Source: P.A. 98-109, eff. 7-25-13; 98-756, eff. 7-16-14.)

(735 ILCS 30/25-5-50)
Sec. 25-5-50. Quick-take; McHenry County. Quick-take proceedings under Article 20 may be used for a period of no longer than one year from the effective date of this amendatory Act of the 98th General Assembly by McHenry County for the acquisition of the following described property for the purpose of public improvements to serve McHenry County:

Route: F.A.U. 168 (Johnsburg Road)
Section: 05-00314-00-WR
County: McHenry Job No.: R-91-005-06
Parcel: 1HK0045
Sta. 58+07.09 To Sta. 58+31.89
Sta. 176+10.72 To Sta. 177+36.15
Owner: JNL-Johnsburg Properties, Inc.
Index No. 09-13-277-001
09-13-277-002

That part of Sub Lot 2 of Lot 28 in Plat Number 3 McHenry, County Clerk's Plat of Section 13, Township 45 North, Range 8 East of the Third Principal Meridian, according to the plat thereof recorded May 6, 1902 as document number 14079, in McHenry County, Illinois, described as follows:

Commencing at the southeast corner of the Northeast Quarter of said Section 13; thence on an assumed bearing of South 89 degrees 15 minutes 13 seconds West along the south line of the Northeast Quarter of said Section 13, as monumented and occupied, a distance of 824.94 feet (825.2 feet, recorded) (826.0 feet, recorded) to a point of intersection with the Southerly extension of the east line of the grantor; thence North 1 degree 20 minutes 53 seconds East along the said Southerly extension of the east line of the grantor, a distance of 132.49 feet to the northeasterly right of way line of Chapel Hill Road recorded January 26, 1932 as document number 100422, being also the southeast corner of the grantor; thence North 46 degrees 56 minutes 58 seconds West along the said northeasterly right of way line of Chapel Hill Road and along the northeasterly right of way line of Chapel Hill Road recorded January 26, 1932 as document number 100421, a distance of 261.08 feet to the point of beginning; thence continuing North 46 degrees 56 minutes 58 seconds West along the northeasterly right of way line of Chapel Hill Road recorded as document number 100421, a distance of 14.94 feet to the east right of way line of Chapel Hill Road recorded January 26, 1932 as document number 100420; thence North 2 degrees 09 minutes 50 seconds East along the said east right of way line of Chapel Hill Road and the Northerly extension thereof, a distance of 64.92 feet (64.91 feet, more or less, recorded) to the center line of Johnsburg Road; thence North 87 degrees 42 minutes 53 seconds East along the said center line of Johnsburg Road, a distance of 123.08 feet; thence South 2 degrees 17 minutes 07 seconds East, a distance of 30.00 feet to the south right of way line of Johnsburg Road according to a Plat of Survey by the County Surveyor dated October 21, 1952 in Surveyor Book Number 5, page 204; thence South 2 degrees 48 minutes 02 seconds East, a distance of 1.05 feet; thence westerly 59.83 feet along a curve to the left having a radius of 987.47 feet, the chord of said curve bears South 85 degrees 27 minutes 49 seconds West, 59.82 feet; thence South 70 degrees 14 minutes 11 seconds West, a distance of 47.08 feet; thence South 22 degrees 40 minutes 19 seconds West, a distance of 30.69 feet to the point of beginning.

Said parcel containing 0.117 acre, more or less, of which 0.086 acre, more or less, was previously dedicated or used for highway purposes.
(Source: P.A. 98-229, eff. 8-9-13; 98-756, eff. 7-16-14.)

(735 ILCS 30/25-5-55)
Sec. 25-5-55. Quick-take; McHenry County. Quick-take proceedings under Article 20 may be used for a period of no longer than one year from the effective date of this amendatory Act of the 98th General Assembly by McHenry County for the acquisition of the following described property for the purpose of reconstruction of the intersection of Miller Road and Illinois Route 31:

Route: Illinois State Route 31
Section: Section 09-00372-00-PW
County: McHenry County
Job No.: R-91-020-06
Parcel: 0003
Sta. 119+70.41 To Sta. 136+74.99
Owner: Parkway Bank and Trust
Company as Trustee under Trust
Agreement dated October 25, 1988
known as trust No. 9052
Index No. 14-02-100-002, 14-02- 100-051

A part of the Northwest Quarter of Section 2, Township 44 North, Range 8 East of the Third Principal Meridian, in McHenry County, Illinois, described as follows:

Commencing at the southwest corner of said Northwest Quarter; thence North 0 degrees 40 minutes 30 seconds East, (bearings based on Illinois State Plane Coordinates East Zone 1983 Datum) along the west line of said Northwest Quarter, 33.01 feet; thence North 89 degrees 27 minutes 02 seconds East along a line parallel with and 33.00 feet north of the south line of said Northwest Quarter, 633.53 feet to the Point of Beginning; thence North 47 degrees 43 minutes 11 seconds East, 76.04 feet; thence Northeasterly 892.04 feet along a curve to the left having a radius of 5900.00 feet, the chord of said curve bears North 03 degrees 13 minutes 38 seconds East, a chord distance of 891.20 feet; thence North 01 degrees 06 minutes 15 seconds West, 737.81 feet; thence North 88 degrees 52 minutes 57 seconds East, 60.00 feet to a point on the westerly line of Illinois State Route 31 as dedicated per Book 12 of Miscellaneous Records, pages 200, 201 and 203; thence South 01 degrees 06 minutes 15 seconds East along said westerly line, 405.84 feet; thence South 01 degrees 00 minutes 45 seconds West along said westerly line, 135.20 feet; thence South 02 degrees 50 minutes 15 seconds East along said westerly line, 165.10 feet; thence South 01 degrees 06 minutes 15 seconds East along said westerly line, 407.00 feet; thence Southwesterly 567.07 feet along said westerly line, said line being a curve to the right having a radius of 3779.83 feet, the chord of said curve bears South 03 degrees 11 minutes 37 seconds West, a chord distance of 566.54 feet to point on a line parallel with and 33.00 feet north of the south line of said Northwest Quarter; thence South 89 degrees 27 minutes 02 seconds West along a line parallel with and 33.00 feet north of the south line of said Northwest Quarter, 142.09 feet to the Point of Beginning in McHenry County, Illinois.

Said parcel containing 116,716 square feet (2.679 acres) more or less.

Route: Bull Valley Road
Section: Section 09-00372-00-PW
County: McHenry County
Job No.: R-91-020-06
Parcel: 0003TE
Sta. 531+73.39 To Sta. 532+82.90
Owner: Parkway Bank and Trust
Company as Trustee under Trust
Agreement dated October 25, 1988
known as trust No. 9052
Index No. 14-02-100-002

A part of the Southwest Quarter of the Northwest Quarter of Section 2, Township 44 North, Range 8 East of the Third Principal Meridian, in McHenry County, Illinois, described as follows:

Commencing at the southwest corner of said Southwest Quarter; thence North 00 degrees 40 minutes 30 seconds East, (bearings based on Illinois State Plane Coordinates East Zone 1983 Datum) along the west line of said Southwest Quarter, 33.01 feet; thence North 89 degrees 27 minutes 02 seconds East along a line parallel with and 33.00 feet north of the south line of said Southwest Quarter, 540.42 feet to the Point of Beginning; thence North 00 degrees 33 minutes 06 seconds West, 14.95 feet; thence North 89 degrees 26 minutes 54 seconds East, 109.87 feet; thence South 47 degrees 43 minutes 11 seconds West, 22.47 feet to a point on a line parallel with and 33.00 feet north of the south line of said Southwest Quarter; thence South 89 degrees 27 minutes 02 seconds West along said line parallel with and 33.00 feet north of the south line of said Southwest Quarter, 93.10 feet to the Point of Beginning in McHenry County, Illinois.

Said parcel containing 1,518 square feet (0.035 acres) more or less.

Route: Illinois State Route 31
Section: Section 09-00372-00-PW
County: McHenry County
Job No.: R-91-020-06
Parcel: 0011
Sta. 124+14.14 To Sta. 124+35.35
Owner: Trapani, LLC, an Illinois
limited liability company
Index No. 14-02-100-050

A part of the Southwest Quarter of the Northwest Quarter of Section 2, Township 44 North, Range 8 East of the Third Principal Meridian, in McHenry County, Illinois, described as follows:

Commencing at the northwest corner of Lot 1 in McDonalds Subdivision, being a subdivision of part of the Northwest Quarter of Section 2, Township 44 North, Range 8 East of the Third Principal Meridian, according to the plat thereof recorded December 22, 1993 as Document No. 93R80090, in McHenry County, Illinois; thence Northeasterly along the easterly line of Illinois State Route 31 as dedicated per Book 12 of Miscellaneous Records, pages 200, 201 and 203, 206.43 feet along a curve to the left having a radius of 3859.83 feet, the chord of said curve bears North 2 degrees 41 minutes 29 seconds East, (bearings based on Illinois State Plane Coordinates East Zone 1983 Datum) a chord distance of 206.41 feet to the Point of Beginning; thence continuing Northeasterly along said easterly line, 21.36 feet, said line being a curve to the left having a radius of 3859.83 feet, the chord of said curve bears North 1 degrees 00 minutes 02 seconds East, a chord distance of 21.36 feet to a point the south line of a parcel of land per deed recorded February 10, 2003 as Document No. 2003R0017053; thence North 89 degrees 22 minutes 29 seconds East along said south line, 1.04 feet; thence Southwesterly 21.41 feet along a curve to the right having a radius of 6060.00 feet, the chord of said curve bears South 03 degrees 47 minutes 21 seconds West, a chord distance of 21.41 feet to the Point of Beginning in McHenry County, Illinois.

Said parcel containing 11 square feet (0.000 acres) more or less.

Route: Illinois State Route 31
Section: Section 09-00372-00-PW
County: McHenry County
Job No.: R-91-020-06
Parcel: 0011TE-1
Sta. 123+50.48 To Sta. 124+26.94
Owner: Trapani, LLC, an Illinois
limited liability company
Index No. 14-02-100-050

A part of the Southwest Quarter of the Northwest Quarter of Section 2, Township 44 North, Range 8 East of the Third Principal Meridian, in McHenry County, Illinois, described as follows:

Commencing at the northwest corner of Lot 1 in McDonalds Subdivision, being a subdivision of part of the Northwest Quarter of Section 2, Township 44 North, Range 8 East of the Third Principal Meridian, according to the plat thereof recorded December 22, 1993 as Document No. 93R80090, in McHenry County, Illinois; thence Northeasterly along the easterly line of Illinois State Route 31 as dedicated per Book 12 of Miscellaneous Records, pages 200, 201 and 203, 142.05 feet along a curve to the left having a radius of 3859.83 feet, the chord of said curve bears North 3 degrees 10 minutes 09 seconds East, (bearings based on Illinois State Plane Coordinates East Zone 1983 Datum) a chord distance of 142.05 feet to the Point of Beginning; thence continuing Northeasterly along said easterly line, 64.39 feet, said line being a curve to the left having a radius of 3859.83 feet, the chord of said curve bears North 1 degrees 38 minutes 13 seconds East, a chord distance of 64.38 feet; thence Northeasterly 12.69 feet along a curve to the left having a radius of 6060.00 feet, the chord of said curve bears North 03 degrees 49 minutes 49 seconds East, a chord distance of 12.69 feet; thence South 89 degrees 01 minutes 32 seconds East, 4.46 feet; thence Southwesterly 77.18 feet along a curve to the right having a radius of 3864.83 feet, the chord of said curve bears South 01 degrees 32 minutes 47 seconds West, a chord distance of 77.17 feet; thence North 87 degrees 52 minutes 53 seconds West, 5.07 feet to the Point of Beginning in McHenry County, Illinois.

Said parcel containing 387 square feet (0.009 acres) more or less.

Route: Charles J. Miller Road
Section: Section 09-00372-00-PW
County: McHenry County
Job No.: R-91-020-06
Parcel: 0011TE-2
Sta. 537+44.77 To Sta. 538+37.59
Owner: Trapani, LLC, an Illinois
limited liability company
Index No. 14-02-100-050

A part of Lot 2, in McDonald's Subdivision, being a subdivision of part of the Northwest Quarter of Section 2, Township 44 North, Range 8 East of the Third Principal Meridian, according to the plat thereof recorded December 22, 1993 as Document No. 93R80090, in McHenry County, Illinois, described as follows:

Beginning at the southeast corner of said Lot 2; thence South 89 degrees 27 minutes 02 seconds West (bearings based on Illinois State Plane Coordinates East Zone 1983 Datum) along the south line of said Lot 2, 92.83 feet; thence North 00 degrees 33 minutes 02 seconds West, 33.91 feet; thence North 89 degrees 36 minutes 46 seconds East, 93.43 feet to a point on the east line of said Lot 2; thence South 00 degrees 28 minutes 57 seconds West along said east line, 33.66 feet to the Point of Beginning in McHenry County, Illinois.

Said parcel containing 3,146 square feet (0.072 acres) more or less.

Route: Charles J. Miller Road
Section: Section 09-00372-00-PW
County: McHenry County
Job No.: R-91-020-06
Parcel: 0016
Sta. 538+37.74 To Sta. 539+63.26
Owner: Marion R. Reinwall Hoak
as Trustee of the Marion R.
Reinwall Hoak Living trust dated
September 15, 1998
Index No. 14-02-100-022

A part of the West Half of Government Lot 1 in the Northwest Quarter of Section 2, Township 44 North, Range 8 East of the Third Principal Meridian in McHenry County, Illinois, described as follows:

Beginning at the southeast corner of said West Half of Government Lot 1; thence South 89 degrees 27 minutes 02 seconds West (bearings based on Illinois State Plane Coordinates East Zone 1983 Datum) along the south line of said West Half of Government Lot 1, 115.35 feet to the point of intersection with the east line of Lot 2 in McDonald's Subdivision, being a subdivision of part of the Northwest Quarter of Section 2, Township 44 North, Range 8 East of the Third Principal Meridian, according to the plat thereof recorded December 22, 1993 as Document No. 93R80090, in McHenry County, Illinois extended southerly; thence North 00 degrees 28 minutes 57 seconds East along said east line extended southerly and along said east line, 48.01 feet; thence North 89 degrees 27 minutes 02 seconds East, 115.36 feet to a point on the east line of said West Half of Government Lot 1; thence South 00 degrees 29 minutes 41 seconds West along said east line, 48.01 feet to the Point of Beginning in McHenry County, Illinois.

Said parcel containing 5,537 square feet (0.127 acres) more or less, of which 0.087 acres more or less, has been previously used or dedicated.

Route: Illinois State Route 31
Section: Section 09-00372-00-PW
County: McHenry County
Job No.: R-91-020-06
Parcel: 0017
Sta. 536+90.86 To Sta. 539+43.61
Owner: Alliance Bible Church of
the Christian and Missionary
Alliance, an Illinois not for profit
corporation
Index No. 14-02-302-005; 14-02-
302-004; 14-02-302-002

A part of Lots 4 and 5, in Smith First Addition being a subdivision of the North 473.90 feet of the Northwest Quarter of the Southwest Quarter of Section 2, Township 44 North, Range 8 East of the Third Principal Meridian, lying easterly of the easterly right-of-way of State Route 31, according to the plat thereof recorded in the recorder's office of McHenry County, Illinois on February 16, 1973, as Document No. 586905 in McHenry County, Illinois, described as follows:

Beginning at the northeast corner of said Lot 5; thence South 00 degrees 08 minutes 56 seconds West (bearings based on Illinois State Plane Coordinates East Zone 1983 Datum) along the east line of said Lot 5, 33.94 feet; thence Southwesterly 106.41 feet along a curve to the right having a radius of 795.00 feet, the chord of said curve bears South 85 degrees 36 minutes 55 seconds West, a chord distance of 106.34 feet; thence South 89 degrees 26 minutes 58 seconds West, 154.36 feet to a point on the west line of said Lot 4; thence North 00 degrees 10 minutes 27 seconds East along said west line, 41.06 feet to the northwest corner of said Lot 4; thence North 89 degrees 27 minutes 02 seconds East along the north line of said Lots 4 and 5, 260.35 feet to the Point of Beginning in McHenry County, Illinois.

Said parcel containing 10,438 square feet (0.240 acres) more or less.
(Source: P.A. 98-852, eff. 8-1-14; 99-78, eff. 7-20-15.)

(735 ILCS 30/25-5-60)
Sec. 25-5-60. Quick-take; Village of Mundelein. Quick-take proceedings under Article 20 may be used for a period of no longer than one year after the effective date of this amendatory Act of the 98th General Assembly by the Village of Mundelein in Lake County for the acquisition of property and easements, legally described below, for the purpose of widening and reconstructing Hawley Street from Midlothian Road to Seymour Avenue, and making other public utility improvements including the construction of a bike path:

PIN: 10-24-423-010

That part of Lot 11 (as originally platted), in Western Slope Subdivision of Mundelein, being a Subdivision of part of the Southeast Quarter of Section 24, and of the Northeast Quarter of Section 25, Township 44 North, Range 10, East of the Third Principal Meridian, according to the plat thereof recorded May 9, 1925 as Document 257151, in Book "N" of Plats, Page 98, described as follows: beginning at the Southeast corner of Lot 11; thence West along the South line of said Lot, 99.95 (meas.) 100.00 feet (rec.) to the Southwest corner of said Lot; thence North along the West line of said Lot, 10.00 feet; thence Southeasterly 8.51 feet to a point 6.00 feet East of and 4.00 feet North of the Southwest corner of said Lot; thence East parallel with the South line of said Lot, 93.97 feet to the East line of said Lot; thence South along said last described line, 4.00 feet to the point of beginning, Lake County, Illinois. 417.50 sq. ft.

Temporary easement:
That part of Lot 11 (as originally platted), in Western Slope Subdivision of Mundelein, being a Subdivision of part of the Southeast Quarter of Section 24, and of the Northeast Quarter of Section 25, Township 44 North, Range 10, East of the Third Principal Meridian, according to the plot thereof recorded May 9, 1925 as Document 257151, in Book "N" of Plats, Page 98, described as follows: commencing at the Southwest corner of said Lot 11; thence North along the West line of said Lot, 10.00 feet to the point of beginning; thence continuing North along said last described line, 35.00 feet; thence East parallel with the South line of said Lot, 10.00 feet; thence South parallel with the West line of said Lot, 25.00 feet to a line 20.00 feet North of and parallel with the South line of said Lot; thence East along said last described line, 20.00 feet; thence South parallel with the West line of said Lot, 16.00 feet to a line 4.00 feet North of and parallel with the South line of said Lot; thence West along said last described line, 24.00 feet to a point 6.00 feet East of the West line of said Lot; thence Northwesterly, 8.51 feet to the point of beginning, in Lake County, Illinois. Containing 712.00 sq. ft.

PIN: 10-24-423-011

The South 4.00 feet of Lot 10 (as originally platted), in Western Slope Subdivision of Mundelein, being a Subdivision of part of the Southeast Quarter of Section 24, and of the Northeast Quarter of Section 25, Township 44 North, Range 10, East of the Third Principal Meridian, according to the plat thereof recorded May 9, 1925 as Document 257151, in Book "N" of Plats, Page 98, Lake County, Illinois. 400.00 sq. ft.

PIN: 10-24-423-013

The South 4.00 feet of Lot 8 (as originally platted), in Western Slope Subdivision of Mundelein, being a Subdivision of part of the Southeast Quarter of Section 24, and of the Northeast Quarter of Section 25, Township 44 North, Range 10, East of the Third Principal Meridian, according to the plat thereof recorded May 9, 1925 as Document 257151, in Book "N" of Plats, Page 98, Lake County, Illinois. 400.00 sq. ft.

PIN: 10-24-423-016

The South 7.00 feet of Lot 5 (as originally platted), in Western Slope Subdivision of Mundelein, being a Subdivision of part of the Southeast Quarter of Section 24, and of the Northeast Quarter of Section 25, Township 44 North, Range 10, East of the Third Principal Meridian, according to the plat thereof recorded May 9, 1925 as Document 257151, in Book "N" of Plats, Page 98, Lake County, Illinois. 700.00 sq. ft.

Temporary Easement:
That part of Lot 5 (as originally platted), in Western Slope Subdivision of Mundelein, being a Subdivision of part of the Southeast Quarter of Section 24, and of the Northeast Quarter of Section 25, Township 44 North, Range 10, East of the Third Principal Meridian, according to the plat thereof recorded May 9, 1925 as Document 257151, in Book "N" of Plats, Page 98, described as follows: commencing at the Southeast corner of said Lot 5; thence North along the East line of said Lot, 7.00 feet to the point of beginning; thence West parallel with the South line of said Lot, 100.00 feet to the West line of said Lot; thence North along said last described line, 5.00 feet; thence East parallel with the South line of said Lot, 52.00 feet; thence North parallel with the West line of said Lot, 22.50 feet; thence East parallel with the South line of said Lot, 14.50 feet; thence North parallel with the West line of said Lot, 5.20 feet; thence East parallel with the South line of said Lot, 33.50 feet to the East line of said Lot; thence South along the last described line, 32.70 feet to the point of beginning, in Lake County, Illinois. 1754.20 sq. ft.

PIN: 10-24-423-018

The South 13.50 feet of Lot 3 (as originally platted), in Western Slope Subdivision of Mundelein, being a Subdivision of part of the Southeast Quarter of Section 24, and of the Northeast Quarter of Section 25, Township 44 North, Range 10, East of the Third Principal Meridian, according to the plat thereof recorded May 9, 1925 as Document 257151, in Book "N" of Plats, Page 98, Lake County, Illinois. 1350.00 sq. ft.

Temporary Easement:
That part of Lot 3 (as originally platted), in Western Slope Subdivision of Mundelein, being a Subdivision of part of the Southeast Quarter of Section 24, and of the Northeast Quarter of Section 25, Township 44 North, Range 10, East of the Third Principal Meridian, according to the plat thereof recorded May 9, 1925 as Document 257151, in Book "N" of Plats, Page 98, described as follows: commencing at the Southeast corner of said Lot 3; thence North along the East line of said Lot, 13.50 feet to the point of beginning; thence West parallel with the South line of said Lot, 100.00 feet to the West line of said Lot; thence North along said last described line, 10.00 feet; thence East parallel with the South line of said Lot, 45.00 feet; thence North parallel with the West line of said Lot, 30.00 feet; thence East parallel with the South line of said Lot, 34.00 feet; thence South parallel with the West line of said Lot, 30.00 feet; thence East parallel with the South line of said Lot, 21.00 feet to the East line of said Lot; thence South along the last described line, 10.00 feet to the point of beginning, in Lake County, Illinois. 2020.00 sq. ft.

PIN: 10-24-423-019

The South 13.50 feet of Lot 2 (as originally platted), in Western Slope Subdivision of Mundelein, being a Subdivision of part of the Southeast Quarter of Section 24, and of the Northeast Quarter of Section 25, Township 44 North, Range 10, East of the Third Principal Meridian, according to the plat thereof recorded May 9, 1925 as Document 257151, in Book "N" of Plats, Page 98, Lake County, Illinois. 1350.00 sq. ft.

PIN: 10-24-423-021

The South 13.50 feet of a tract of land described as Lot 1 (as originally platted), (except that part taken for highway per Document No. 2242325 and 2242326), in Western Slope Subdivision of Mundelein, being a Subdivision of part of the Southeast Quarter of Section 24, and of the Northeast Quarter of Section 25, Township 44 North, Range 10, East of the Third Principal Meridian, according to the plat thereof recorded May 9, 1925 as Document 257151, in Book "N" of Plats, Page 98, Lake County, Illinois. 1040.30 sq. ft.

PIN: 10-25-205-003

Temporary Easement:
That part of Lot 44 (as originally platted), in Western Slope Subdivision of Mundelein, being a Subdivision of part of the Southeast Quarter of Section 24, and of the Northeast Quarter of Section 25, Township 44 North, Range 10, East of the Third Principal Meridian, according to the plat thereof recorded May 9, 1925 as Document 257151 in Book "N" of Plats, Page 98, described as follows: commencing at the Northeast corner of said Lot 44; thence South along the East line of said Lot, 5.00 feet; thence West parallel with the North line of said Lot, 34.00 feet; thence South parallel with the East line of said Lot, 5.00 feet; thence West parallel with the North line of said Lot, 16.00 feet to the West line of said Lot; thence North along said last described Lot, 10.00 feet to the Northwest corner of said lot; thence East along the North line of said lot, 50.00 feet to the point of beginning, in Lake County, Illinois. Containing 331.00 sq. ft.

PIN: 10-25-205-004

Temporary Easement:
The North 10.00 feet (except the South 5.00 feet of the West 24.00 feet and the South 5.00 feet of the East 3.00 feet thereof) of Lot 45 (as originally platted), in Western Slope Subdivision of Mundelein, being a Subdivision of part of the Southeast Quarter of Section 24, and of the Northeast Quarter of Section 25, Township 44 North, Range 10, East of the Third Principal Meridian, according to the plat thereof recorded May 9, 1925 as Document 257151, in Book "N" of Plats, Page 98, Lake County, Illinois. Containing 365.40 sq. ft.

PIN: 10-25-205-005

Temporary Easement:
The North 5.00 feet of Lot 46 (as originally platted), in Western Slope Subdivision of Mundelein, being a Subdivision of part of the Southeast Quarter of Section 24, and of the Northeast Quarter of Section 25, Township 44 North, Range 10, East of the Third Principal Meridian, according to the plat thereof recorded May 9, 1925 as Document 257151, in Book "N" of Plats, Page 98, Lake County, Illinois. 250.00 sq. ft.

PIN: 10-25-206-003

Temporary Easement:
The North 5.00 feet of Lot 60 (as originally platted), in Western Slope Subdivision of Mundelein, being a Subdivision of part of the Southeast Quarter of Section 24, and of the Northeast Quarter of Section 25, Township 44 North, Range 10, East of the Third Principal Meridian, according to the plat thereof recorded May 9, 1925 as Document 257151, in Book "N" of Plats, Page 98, in Lake County, Illinois. 250.00 sq. ft.

PIN: 11-30-101-004

Temporary Easement:
The North 5.00 feet of the East 30.00 feet of a tract of land described as the West 75.00 feet of Lots 1 and 2, in Block 1 of Hammond's Addition to Rockefeller, being a Subdivision of part of Lot 2 of the Northwest Quarter of Section 30, Township 44 North, Range 11 East of the Third Principal Meridian, according to the plat thereof recorded April 2, 1895 as Document No. 61511, in Book "D" of Plats, Page 24,in Lake County, Illinois. 150.00 sq. ft.

PIN: 11-30-120-001

That part of Lot 1 in Hawley Commons, being a subdivision of part of the Northwest Quarter of Section 30, Township 44 North, Range 11 East, of the Third Principal Meridian according to the plat thereof recorded October 8, 1999 as Document No. 4432301, and described as follows: Beginning at the Northwest corner of Lot 1; thence South along the West line of said Lot 1, 17.00 feet; thence Northeasterly 23.91 feet to a point 17.00 feet East of the point of beginning and on the North line of said Lot 1; thence West along the North line of Lot 1, 17.00 feet to the point of beginning, in Lake County, Illinois. Containing 144.50 sq. ft.

PIN: 10-24-314-036

That part of Lot 14 in Block 2 in Mundelein Home Crest Subdivision of the Northeast Quarter of the Northwest Quarter of Section 25 and part of the East Half of the Southwest Quarter of Section 24, all in Township 44 North, Range 10 East of the Third Principal Meridian, according to the plat thereof recorded June 4, 1926 as Document No. 280148 in Book "P" of Plats, Pages 62 and 63, described as lying Southeasterly of a curve concave Northwesterly having a radius of 45.00 feet and being tangent to the East and South lines of said Lot 14, in Lake County, Illinois. 445.10 sq. ft.
(Source: P.A. 98-1070, eff. 8-26-14; 99-78, eff. 7-20-15.)

(735 ILCS 30/25-5-65)
Sec. 25-5-65. Quick-take; Will County; Weber Road. Quick-take proceedings under Article 20 may be used for a period of no more than one year after the effective date of this amendatory Act of the 99th General Assembly by Will County for the acquisition of the following described property for the purpose of expanding the portion of Weber Road (County Highway 88) between Normantown Road and West 135th Street:

Route: I-55
Limits: at Weber Road
County: Will
Job No.: R-91-015-15
Parcel: 1LQ0001A
Stations: 726+09.11 to 728+67.91
P.I.N.: 11-04-06-279-024

That part of Tract 13 in Carillon Phase 1A being a subdivision in the Northeast Quarter of Section 6, Township 36 North, Range 10 East of the Third Principal Meridian, according to the plat thereof recorded as document R89-035486, in Will County, Illinois, described as follows:

Beginning at the most easterly southeast corner of said Tract 13; thence South 43 degrees 33 minutes 04 seconds West on a bearing based on the Illinois State Plane Coordinate System, NAD '83 (2011), East Zone, along the southeasterly line of said Tract 13, a distance of 5.19 feet; thence North 02 degrees 01 minute 35 seconds West, 158.84 feet; thence North 01 degree 22 minutes 42 seconds East, 99.59 feet to the east line of said Tract 13, being a 17,138.91 foot radius curve concave westerly; thence southerly 116.99 feet along said curve and east line through a central angle of 00 degrees 23 minutes 28 seconds, the chord of said curve bears South 01 degree 38 minutes 10 seconds East, 116.99 feet; thence South 01 degree 26 minutes 26 seconds East along the east line of said Tract 13, a distance of 137.65 feet to the Point of Beginning.

Said parcel containing 0.022 acres, more or less.

Route: I-55
Limits: at Weber Road
County: Will
Job No.: R-91-015-15
Parcel: 1LQ0001B
Stations: 739+40.00 to 745+21.46
P.I.N.: 11-04-06-279-065; 11-04-06-279-066

That part of Tracts 10 and 11, in Carillon Phase 1A, being a subdivision in the Northeast Quarter of Section 6, Township 36 North, Range 10 East of the Third Principal Meridian, according to the plat thereof recorded as document R89-035486, in Will County, Illinois, described as follows:

Beginning at the northeast corner of said Tract 10; thence North 89 degrees 44 minutes 14 seconds West on a bearing based on the Illinois State Plane Coordinate System, NAD '83 (2011), East Zone, along the northerly line of said Tract 10, a distance of 34.58 feet to a 5,085.00 foot radius curve concave easterly; thence southerly 21.83 feet along said curve through a central angle of 00 degrees 14 minutes 35 seconds, the chord of said curve bears South 02 degrees 50 minutes 05 minutes East, 21.58 feet; thence North 87 degrees 08 minutes 47 East, 20.50 feet to a 15,470.89 foot curve concave easterly; thence southerly 299.54 feet along said curve through a central angle of 01 degree 06 minutes 34 seconds, the chord of said curve bears South 03 degrees 24 minutes 29 seconds East, 299.54 feet to the south line of said Tract 10; thence North 85 degrees 44 minutes 04 seconds East along said south line, 1.50 feet to a 15,469.89 foot radius curve concave easterly; thence southerly 262.89 feet along said curve through a central angle of 00 degrees 58 minutes 25 seconds, the chord of said curve bears South 04 degrees 26 minutes 54 seconds East, 262.89 feet; thence North 85 degrees 03 minutes 54 seconds East, 15.69 feet to the east line of said Tract 11, being a 17,238.91 foot radius curve concave easterly; thence northerly along said curve and the east line of said Tracts 10 and 11, a distance of 581.59 feet through a central angle of 01 degrees 55 minutes 59 seconds, the chord of said curve bears North 04 degrees 10 minutes 15 seconds West, 581.56 feet to the Point of Beginning.

Said parcel containing 0.212 acres, more or less.

Route: I-55
Limits: at Weber Road
County: Will
Job No.: R-91-015-15
Parcel: 1LQ0002
Stations: 745+19.63 to 749+37.76
P.I.N.: 11-04-06-227-041; 11-04-06-227-048

That part of Lot C in Carillon Parcel 31 East, according to the plat thereof recorded October 25, 1996 as document R96-096429, also that part of Lot C in Carillon Parcel 32, according to the plat thereof recorded July 8, 1997 as document R97-056892, all in the Northeast Quarter of Section 6, Township 36 North, Range 10 East of the Third Principal Meridian, Will County, Illinois, described as follows:

Beginning at the northeast corner of said Lot C in Carillon Parcel 31 East; thence South 87 degrees 49 minutes 34 seconds West on a bearing based on the Illinois State Plane Coordinate System, NAD '83 (2011), East Zone, along the north line of said Lot C in Carillon Parcel 31 East, 27.89 feet; thence South 01 degree 22 minutes 31 seconds East, 290.08 feet to a point on a tangential curve concave easterly having a radius of 5,085.00 feet; thence southerly 127.96 feet along said curve through a central angle of 01 degree 26 minutes 30 seconds, the chord of said curve bears South 02 degrees 05 minutes 46 seconds East, 127.95 feet to the south line of said Lot C in Carillon Parcel 32; thence South 89 degrees 44 minutes 14 seconds East along said south line, 34.58 feet to the east line of said Lot C in Carillon Parcel 32, being a 17,238.91 foot radius curve concave easterly; thence northerly 419.49 feet along said east line through a central angle of 01 degree 23 minutes 39 seconds, the chord of said curve bears North 02 degrees 30 minutes 26 seconds West, 419.48 feet to the Point of Beginning.
Said parcel containing 0.298 acres, more or less.

Route: I-55
Limits: at Weber Road
County: Will
Job No.: R-91-015-15
Parcel: 1LQ0003
Stations: 749+37.37 to 751+16.92
P.I.N.: 11-04-06-227-047

That part of Lot 2 in Carillon Court Exhibit 3, being a subdivision in the Northeast Quarter of Section 6, Township 36 North, Range 10 East of the Third Principal Meridian, according to the plat thereof recorded June 11, 1997 as document R97-48868, in Will County, Illinois, described as follows:

Beginning at the southeast corner of said Lot 2; thence South 87 degrees 49 minutes 34 seconds West on a bearing based on the Illinois State Plane Coordinate System, NAD '83 (2011), East Zone, along the south line of said Lot 2, a distance of 27.89 feet; thence North 01 degree 22 minutes 31 seconds West, 107.63 feet; thence North 26 degrees 23 minutes 16 seconds West, 79.36 feet to the north line of said Lot 2; thence North 87 degrees 49 minutes 34 seconds East along said north line, 30.88 feet to the northeast line of said Lot 2; thence South 46 degrees 48 minutes 26 seconds East along said northeast line, 42.15 feet to the east line of said Lot 2; thence South 01 degree 26 minutes 26 seconds East along said east line, 39.62 to a tangential curve concave easterly having a radius of 17,238.91 feet; thence continuing southerly 110.39 feet along said east line and curve through a central angle of 00 degrees 22 minutes 01 second, the chord of said curve bears South 01 degree 37 minutes 36 seconds East, 110.39 feet to the Point of Beginning.

Said parcel containing 0.131 acres, more or less.

Route: I-55
Limits: at Weber Road
County: Will
Job No.: R-91-015-15
Parcel: 1LQ0003TE
Stations: 112+85.73 to 114+35.95
P.I.N.: 11-04-06-227-047

That part of Lot 2 in Carillon Court Exhibit 3, being a subdivision in the Northeast Quarter of Section 6, Township 36 North, Range 10 East of the Third Principal Meridian, according to the plat thereof recorded June 11, 1997 as document R97-048868, in Will County, Illinois, described as follows:

Beginning at the northwest corner of said Lot 2; thence North 87 degrees 49 minutes 34 seconds East on a bearing based on the Illinois State Plane Coordinate System, NAD '83 (2011), East Zone, along the north line of said Lot 2, a distance of 159.13 feet; thence South 26 degrees 23 minutes 16 seconds East, 46.05 feet; thence South 88 degrees 00 minutes 52 seconds West, 160.45 feet; thence North 02 degrees 26 minutes 12 seconds West, 9.67 feet; thence North 41 degrees 05 minutes 08 seconds West, 28.12 feet to the west line of said Lot 2; thence North 01 degree 26 minutes 25 seconds West along said west line, 9.93 feet to the Point of Beginning.

Said parcel containing 0.153 acres, more or less.

Route: I-55
Limits: at Weber Road
County: Will
Job No.: R-91-015-15
Parcel: 1LQ0004TE
Stations: 111+25.00 to 112+85.73
P.I.N.: 11-04-06-227-068; 12-02-31-480-021

That part of Lot 1 in Carillon Court Resubdivision Phase Two, being a subdivision in the Northeast Quarter of Section 6, Township 36 North, Range 10 East of the Third Principal Meridian and the Southeast Quarter of Section 31, Township 37 North, Range 10 East of the Third Principal Meridian, according to the plat thereof recorded November 12, 2014 as document R2014-099765, in Will County, Illinois, described as follows:

Beginning at the most southerly southeast corner of said Lot 1, being also the southwest corner of 135th Street as dedicated by document R2014-081720 recorded September 19, 2014; thence South 87 degrees 49 minutes 34 seconds West on a bearing based on the Illinois State Plane Coordinate System, NAD '83 (2011), East Zone, along the south line of said Lot 1 a distance of 8.14 feet; thence North 41 degrees 05 minutes 08 seconds West, 141.59 feet; thence North 27 degrees 22 minutes 16 seconds East, 94.31 feet; thence North 87 degrees 48 minutes 58 seconds East, 64.45 feet to an east line of said Lot 1; thence South 02 degrees 10 minutes 13 seconds East along said east line, 87.26 feet; thence South 18 degrees 50 minutes 13 seconds East along an easterly line of said Lot 1, a distance of 24.59 feet to the southeasterly line of said Lot 1; thence South 51 degrees 32 minutes 22 seconds West along said southeasterly line, 50.00 feet to a northeasterly line of said Lot 1; thence South 47 degrees 07 minutes 03 seconds East along said northeasterly line, 27.93 feet to an east line of said Lot 1; thence South 01 degree 29 minutes 21 seconds East along said east line, 32.08 feet to the Point of Beginning.

Said parcel containing 0.306 acres, more or less.

Route: I-55
Limits: at Weber Road
County: Will
Job No.: R-91-015-15
Parcel: 1LQ0005
Stations: 114+07.90 to 114+70.22
P.I.N.: 12-02-31-480-027

That part of Lot 10 in Carillon Court Resubdivision, being a subdivision in the Northeast Quarter of Section 6, Township 36 North, Range 10 East of the Third Principal Meridian and the Southeast Quarter of Section 31, Township 37 North, Range 10 East of the Third Principal Meridian, according to the plat thereof recorded March 7, 2002 as document R2002-39716, in Will County, Illinois, described as follows:

Beginning at the northeast corner of said Lot 10; thence South 87 degrees 50 minutes 11 seconds West on a bearing based on the Illinois State Plane Coordinate System, NAD '83 (2011), East Zone, along the north line of said Lot 10, a distance of 44.21 feet; thence South 47 degrees 12 minutes 21 seconds West, 23.27 feet to the west line of said Lot 10; thence South 01 degree 20 minutes 45 seconds East along said west line, 14.86 feet to the south line of said Lot 10; thence North 87 degrees 49 minutes 34 seconds East along said south line, 41.66 feet to the southeast line of said Lot 10; thence North 43 degrees 14 minutes 25 seconds East along said southeast line, 28.49 feet east line of said Lot 10; thence North 01 degree 20 minutes 45 seconds West along said east line, 10.00 feet to the Point of Beginning.

Said parcel containing 0.035 acres, more or less.

Route: I-55
Limits: at Weber Road
County: Will
Job No.: R-91-015-15
Parcel: 1LQ0005TE
Stations: 114+08.23 to 114+26.01
P.I.N.: 12-02-31-480-027

That part of Lot 10 in Carillon Court Resubdivision, being a subdivision in the Northeast Quarter of Section 6, Township 36 North, Range 10 East of the Third Principal Meridian and the Southeast Quarter of Section 31, Township 37 North, Range 10 East of the Third Principal Meridian, according to the plat thereof recorded March 7, 2002 as document R2002-39716, in Will County, Illinois, described as follows:

Beginning at the northwest corner of said Lot 10; thence North 87 degrees 50 minutes 11 seconds East on a bearing based on the Illinois State Plane Coordinate System, NAD '83 (2011), East Zone, along the north line of said Lot 10, a distance of 17.45 feet; thence South 47 degrees 12 minutes 21 seconds West, 23.27 feet to the west line of said Lot 10; thence North 01 degree 20 minutes 45 seconds West along said west line, 15.16 feet to the Point of Beginning.

Said parcel containing 132 square feet, more or less, or 0.003 acres, more or less.

Route: I-55
Limits: at Weber Road
County: Will
Job No.: R-91-015-15
Parcel: 1LQ0006A
Stations: 112+43.69 to 114+08.29
P.I.N.: 12-02-31-480-028

That part of Lot 2 in Carillon Court Resubdivision, according to the Plat thereof recorded March 7, 2002 as document R2002-39716, in the Northeast Quarter of Section 6, Township 36 North, Range 10 East of the Third Principal Meridian and the Southeast Quarter of Section 31, Township 37 North, Range 10 East of the Third Principal Meridian, Will County, Illinois, described as follows:

Beginning at the most southerly southeast corner of said Lot 2; thence South 87 degrees 49 minutes 34 seconds West on a bearing based on the Illinois State Plane Coordinate System, NAD '83 (2011), East Zone, along a south line of said Lot 2, a distance of 99.50 feet to the southwesterly line of said Lot 2 being a 30.00 foot radius curve concave northeasterly; thence northwesterly 38.40 feet along said curve through a central angle of 73 degrees 20 minutes 13 seconds, the chord of said curve bears North 55 degrees 30 minutes 20 seconds West, 35.83 feet; thence North 61 degrees 37 minutes 49 seconds East, 17.80 feet to a 25.00 foot radius curve concave northeasterly; thence southeasterly 31.21 feet along said curve through a central angle of 71 degrees 31 minutes 33 seconds, the chord of said curve bears South 54 degrees 01 minute 41 seconds East, 29.22 feet; thence South 89 degrees 47 minutes 27 seconds East tangent to said curve, 81.40 feet; thence North 47 degrees 12 minutes 21 seconds East, 10.77 feet to an east line of said Lot 2; thence South 01 degree 20 minutes 45 seconds West along said east line, 14.86 feet to the Point of Beginning.

Said parcel containing 0.034 acres, more or less.

Route: I-55
Limits: at Weber Road
County: Will
Job No.: R-91-015-15
Parcel: 1LQ0006B
Stations: 752+07.03 to 762+84.28
P.I.N.: 12-02-31-480-028; 12-02-31-480-031; 12-02-31-480-030; 12-02-31-480-029; 12-02-31-480-022

That part of Lots 2 and 7 in Carillon Court Resubdivision, according to the Plat thereof recorded March 7, 2002 as document R2002-39716, in the Northeast Quarter of Section 6, Township 36 North, Range 10 East of the Third Principal Meridian and the Southeast Quarter of Section 31, Township 37 North, Range 10 East of the Third Principal Meridian, and also that part of Lots 3, 5 and 6 in Mid Northern Equities Resubdivision according to the Plat thereof recorded April 26, 2004 as document R2004-070593, in the Southeast Quarter of Section 31, Township 37 North, Range 10 East of the Third Principal Meridian, all in Will County, Illinois, described as follows:

Beginning at the most easterly southeast corner of said Lot 2 in Carillon Court Resubdivision; thence South 87 degrees 50 minutes 11 seconds West on a bearing based on the Illinois State Plane Coordinate System, NAD '83 (2011), East Zone, along a south line of said Lot 2, a distance of 44.21 feet; thence North 47 degrees 12 minutes 21 seconds East, 17.19 feet; thence North 66 degrees 48 minutes 19 seconds East, 17.77 feet; thence North 01 degree 22 minutes 31 seconds West, 415.30 feet to the north line of said Lot 3 in Mid Northern Equities Resubdivision; thence South 87 degrees 49 minutes 34 seconds West along said north line, 2.50 feet; thence 01 degree 22 minutes 31 seconds West, 644.02 feet to the northeast line of said Lot 7 in Carillon Court Resubdivision; thence South 44 degrees 28 minutes 14 seconds East along said northeast line, 26.15 feet to the east line of said Lot 7; thence South 01 degree 20 minutes 45 seconds East along the east line of said Lots, 1057.56 feet to the Point of Beginning.

Said parcel containing 0.413 acres, more or less.

Route: I-55
Limits: at Weber Road
County: Will
Job No.: R-91-015-15
Parcel: 1LQ0006TE-A
Stations: 111+25.00 135th Access Road to 755+77.37 Weber Road
P.I.N.: 12-02-31-480-028; 12-02-31-480-031

That part of Lot 2 in Carillon Court Resubdivision, according to the Plat thereof recorded March 7, 2002 as document R2002-39716, in the Northeast Quarter of Section 6, Township 36 North, Range 10 East of the Third Principal Meridian and the Southeast Quarter of Section 31, Township 37 North, Range 10 East of the Third Principal Meridian, and also that part of Lot 3 in Mid Northern Equities Resubdivision according to the Plat thereof recorded April 26, 2004 as document R2004-070593, in the Southeast Quarter of Section 31, Township 37 North, Range 10 East of the Third Principal Meridian, all in Will County, Illinois, described as follows:

Commencing at the most southerly southeast corner of said Lot 2 in Carillon Court Resubdivision; thence North 01 degree 20 minutes 45 seconds West on a bearing based on the Illinois State Plane Coordinate System, NAD '83 (2011), East Zone, along an east line of said Lot 2, a distance of 14.86 feet to the Point of Beginning; thence continuing North 01 degree 20 minutes 45 seconds West along said east line, 15.16 feet to a south line of said Lot 2; thence North 87 degrees 50 minutes 11 seconds East along said south line, 17.45 feet; thence North 47 degrees 12 minutes 21 seconds East, 17.19 feet; thence North 66 degrees 48 minutes 19 seconds East, 17.77 feet; thence North 01 degree 22 minutes 31 seconds West, 352.36 feet; thence South 87 degrees 49 minutes 34 seconds West, 5.00 feet; thence South 01 degree 22 minutes 31 seconds East, 117.92 feet to the south line of said Lot 3; thence South 86 degrees 13 minutes 49 seconds West along said south line, 2.50 feet; thence South 01 degree 22 minutes 31 seconds East, 228.75 feet; thence South 87 degrees 34 minutes 33 seconds West, 98.60 feet; thence South 02 degrees 24 minutes 15 seconds East, 25.05 feet; thence South 85 degrees 15 minutes 38 seconds West, 29.47 feet; thence North 72 degrees 02 minutes 52 seconds West, 16.02 feet; thence North 29 degrees 18 minutes 02 seconds West, 31.18 feet; thence North 02 degrees 11 minutes 02 seconds West, 72.58 feet; thence South 87 degrees 48 minutes 58 seconds West, 18.18 feet to the west line of said Lot 2; thence South 02 degrees 10 minutes 13 seconds East along said west line, 87.26 feet; thence South 18 degrees 50 minutes 13 seconds East along the westerly line of said Lot 2, a distance of 24.59 feet; thence North 61 degrees 37 minutes 49 seconds East, 17.80 feet to a 25.00 foot radius curve concave northeasterly; thence southeasterly 31.21 feet along said curve through a central angle of 71 degrees 31 minutes 33 seconds, the chord of said curve bears South 54 degrees 01 minute 41 seconds East, 29.22 feet; thence South 89 degrees 47 minutes 27 seconds East tangent to said curve, 81.40 feet; thence North 47 degrees 12 minutes 21 seconds East, 10.77 feet to the Point of Beginning.

Said parcel containing 0.198 acres, more or less.

Route: I-55
Limits: at Weber Road
County: Will
Job No.: R-91-015-15
Parcel: 1KR0006TE-B
Stations: 757+90.00 to 758+15.00
P.I.N.: 12-02-31-480-030

That part of Lot 5 in Mid Northern Equities Resubdivision, being a subdivision in the Southeast Quarter of Section 31, Township 37 North, Range 10 East of the Third Principal Meridian, according to the plat thereof recorded April 26, 2004 as document R2004-070593, in Will County, Illinois, described as follows:

Commencing at the southeast corner of said Lot 5; thence South 87 degree 49 minutes 34 seconds West on a bearing based on the Illinois State Plane Coordinate System, NAD '83 (2011), East Zone, along the south line of said Lot 5, a distance of 17.54 feet; thence North 01 degree 22 minutes 31 seconds West, 149.73 feet to the Point of Beginning; thence continuing North 01 degree 22 minutes 31 seconds West, 25.00 feet; thence South 88 degrees 37 minutes 29 seconds West, 20.00 feet; thence South 01 degree 22 minutes 31 seconds East, 25.00 feet; thence North 88 degrees 37 minutes 29 seconds East, 20.00 feet to the Point of Beginning.

Said parcel containing 0.011 acres, more or less.

Route: I-55
Limits: at Weber Road
County: Will
Job No.: R-91-015-15
Parcel: 1LQ0006TE-C
Stations: 760+23.00 to 760+94.00
P.I.N.: 12-02-31-480-022; 12-02-31-480-029

That part of Lot 7 in Carillon Court Resubdivision, according to the Plat thereof recorded March 7, 2002 as document R2002-39716, in the Northeast Quarter of Section 6, Township 36 North, Range 10 East of the Third Principal Meridian and the Southeast Quarter of Section 31, Township 37 North, Range 10 East of the Third Principal Meridian, and also that part of Lot 6 in Mid Northern Equities Resubdivision according to the Plat thereof recorded April 26, 2004 as document R2004-070593, in the Southeast Quarter of Section 31, Township 37 North, Range 10 East of the Third Principal Meridian, Will County, Illinois, described as follows:
Commencing at the southeast corner of said Lot 7; thence South 88 degrees 39 minutes 15 seconds West on a bearing based on the Illinois State Plane Coordinate System, NAD '83 (2011), East Zone, along the south line of said Lot 7, a distance of 18.22 feet to the Point of Beginning; thence North 01 degree 22 minutes 31 seconds West, 34.48 feet; thence South 88 degrees 37 minutes 29 seconds West, 20.00 feet; thence South 01 degree 22 minutes 31 seconds East, 71.00 feet; thence North 88 degrees 37 minutes 29 seconds East, 20.00 feet; thence North 01 degrees 22 minutes 31 seconds West, 36.52 feet to the Point of Beginning.
Said parcel containing 0.033 acres, more or less.

Route: I-55
Limits: at Weber Road
County: Will
Job No.: R-91-015-15
Parcel: 1LQ0007
Stations: 747+00.00 Weber Road to 122+99.49 135th Street (Romeo Road)
P.I.N.: 11-04-05-100-001

That part of the West Half of the Northwest Quarter of Section 5, Township 36 North, Range 10 East of the Third Principal Meridian, all in Will County, Illinois, described as follows:

Beginning at the northwest corner of said Northwest Quarter; thence South 01 degree 26 minutes 26 seconds East on a bearing based on the Illinois State Plane Coordinate System, NAD '83 (2011), East Zone, along the west line of said Northwest Quarter, 448.18 feet; thence North 87 degrees 53 minutes 23 seconds East, 33.00 feet to the east line of Weber Road; thence North 01 degree 26 minutes 26 seconds West long said east line, 378.41 feet; thence North 75 degrees 26 minutes 42 seconds East, 71.79 feet; thence North 87 degrees 19 minutes 44 seconds East, 322.68 feet; thence North 88 degrees 18 minutes 48 seconds East, 231.48 feet; thence North 88 degrees 13 minutes 49 seconds East, 19.98 feet; thence North 01 degree 46 minutes 12 seconds West, 16.40 feet to the south line of 135th Street (Romeo Road); thence continuing North 01 degree 46 minutes 12 seconds West, 33.00 feet to the north line of said Northwest Quarter of Section 5; thence South 88 degrees 11 minutes 32 seconds West along said north line, 676.71 feet to the Point of Beginning.

Said parcel containing 1.102 acres, more or less, of which 0.827 acres, more or less, has been previously dedicated or used as right of way.

Route: I-55
Limits: at Weber Road
County: Will
Job No.: R-91-015-15
Parcel: 1LQ0007PE
Stations: 747+00.00 to 750+99.46
P.I.N.: 11-04-05-100-001

That part of the West Half of the Northwest Quarter of Section 5, Township 36 North, Range 10 East of the Third Principal Meridian, all in Will County, Illinois, described as follows:

Commencing at the northwest corner of said Northwest Quarter; thence South 01 degree 26 minutes 26 seconds East on a bearing based on the Illinois State Plane Coordinate System, NAD '83 (2011), East Zone, along the west line of said Northwest Quarter, 448.18 feet; thence North 87 degrees 53 minutes 23 seconds East, 33.00 feet to the east line of Weber Road for a Point of Beginning; thence North 01 degree 26 minutes 26 seconds West along said east line, 378.41 feet; thence North 75 degrees 26 minutes 42 seconds East, 71.79 feet; thence North 87 degrees 19 minutes 44 seconds East, 139.66 feet; thence South 01 degree 44 minutes 16 seconds East, 395.23 feet; thence South 87 degrees 53 minutes 23 seconds West, 211.61 feet to the Point of Beginning.

Said parcel containing 1.894 acres, more or less.

Route: I-55
Limits: at Weber Road
County: Will
Job No.: R-91-015-15
Parcel: 1LQ0007TE-A
Stations: 729+00.00 to 747+00.00
P.I.N.: 11-04-05-100-001

That part of the West Half of the Northwest Quarter of Section 5, Township 36 North, Range 10 East of the Third Principal Meridian, all in Will County, Illinois, described as follows:

Commencing at the northwest corner of said Northwest Quarter; thence South 01 degree 26 minutes 26 seconds East on a bearing based on the Illinois State Plane Coordinate System, NAD '83 (2011), East Zone, along the west line of said Northwest Quarter, 448.18 feet; thence North 87 degrees 53 minutes 23 seconds East, 33.00 feet to the east line of Weber Road for a Point of Beginning; thence continuing North 87 degrees 53 minutes 23 seconds East, 15.00 feet; thence South 01 degree 21 minutes 41 seconds East, 844.27 feet; thence North 84 degrees 46 minutes 49 seconds East, 5.01 feet; thence South 01 degree 25 minutes 31 seconds East, 100.83 feet; thence North 85 degrees 08 minutes 10 seconds East, 10.02 feet; thence South 01 degree 25 minutes 43 seconds East, 302.25 feet; thence South 86 degrees 12 minutes 13 seconds West, 10.01 feet; thence South 01 degree 25 minutes 45 seconds East, 150.74 feet; thence South 86 degrees 39 minutes 42 seconds West, 5.00 feet; thence South 01 degree 25 minutes 45 seconds East, 401.13 feet; thence South 87 degrees 31 minutes 13 seconds West, 13.64 feet to said east line of Weber Road; thence North 01 degree 26 minutes 26 seconds West along said east line, 1,798.93 feet to the Point of Beginning.

Said parcel containing 0.713 acres, more or less.

Route: I-55
Limits: at Weber Road
County: Will
Job No.: R-91-015-15
Parcel: 1LQ0007TE-B
Stations: 122+99.49 to 125+50.00
P.I.N.: 11-04-05-100-001

That part of the West Half of the Northwest Quarter of Section 5, Township 36 North, Range 10 East of the Third Principal Meridian, all in Will County, Illinois, described as follows:

Commencing at the northwest corner of said Northwest Quarter; thence North 88 degrees 11 minutes 32 seconds East on a bearing based on the Illinois State Plane Coordinate System, NAD '83 (2011), East Zone, along the north line of said Northwest Quarter, 676.71 feet; thence South 01 degree 46 minutes 12 seconds East, 33.00 feet to the south line of 135th Street (Romeo Road) for a Point of Beginning; thence continuing South 01 degree 46 minutes 12 seconds East, 17.40 feet; thence North 88 degrees 13 minutes 48 seconds East, 250.51 feet; thence North 01 degree 46 minutes 12 seconds West, 17.56 feet to said south line of 135th Street (Romeo Road); thence South 88 degrees 11 minutes 32 seconds West along said south line, 250.51 feet to the Point of Beginning.

Said parcel containing 0.101 acres, more or less.

Route: I-55
Limits: at Weber Road
County: Will
Job No.: R-91-015-15
Parcel: 1LQ0008
Stations: 122+67.35 135th Street to 759+12.00 Weber Road
P.I.N.: 12-02-32-303-043; 12-02-32-303-044

That part of Lot 3 in Fairfield Meadows, being a subdivision in the West Half of Section 32, Township 37 North, Range 10 East of the Third Principal Meridian, according to the plat thereof recorded June 11, 1998 as document R98-66945, in Will County, Illinois, described as follows:

Beginning at the most westerly southwest corner of said Lot 3; thence North 01 degree 20 minutes 45 seconds West on a bearing based on the Illinois State Plane Coordinate System, NAD '83 (2011), East Zone, along the west line of said Lot 3, a distance of 681.31 feet; thence North 88 degrees 39 minutes 15 seconds East, 22.32 feet; thence South 01 degree 22 minutes 31 seconds East, 665.86 feet; thence South 41 degrees 48 minutes 21 seconds East, 48.17 feet; thence North 87 degrees 19 minutes 46 seconds East, 403.44 feet; thence South 87 degrees 38 minutes 04 seconds East, 221.24 feet to the southeast corner of said Lot 3; thence South 88 degrees 11 minutes 32 seconds West along the south line of said Lot 3, a distance of 650.08 feet to the southwest line of said Lot 3; thence North 43 degrees 00 minutes 02 seconds West along said southwest line, 42.08 feet to the Point of Beginning.

Said parcel containing 0.540 acres, more or less.

Route: I-55
Limits: at Weber Road
County: Will
Job No.: R-91-015-15
Parcel: 1LQ0008TE-A
Stations: 117+35.00 135th Street (Romeo Road) to 759+11.99 Weber Road
P.I.N.: 12-02-32-303-044

That part of Lot 3 in Fairfield Meadows, being a subdivision in the West Half of Section 32, Township 37 North, Range 10 East of the Third Principal Meridian, according to the plat thereof recorded June 11, 1998 as document R98-66945, in Will County, Illinois, described as follows:

Commencing at the most westerly southwest corner of said Lot 3; thence North 01 degree 20 minutes 45 seconds West on a bearing based on the Illinois State Plane Coordinate System, NAD '83 (2011), East Zone, along the west line of said Lot 3, a distance of 681.31 feet; thence North 88 degrees 39 minutes 15 seconds East, 22.32 feet for a Point of Beginning; thence South 01 degree 22 minutes 31 seconds East, 665.86 feet; thence South 41 degrees 48 minutes 21 seconds East, 48.17 feet; thence North 87 degrees 19 minutes 46 seconds East, 90.86 feet; thence North 02 degrees 37 minutes 17 seconds West, 5.27 feet; thence South 87 degrees 22 minutes 43 seconds West, 85.04 feet; thence North 25 degrees 38 minutes 04 seconds West, 65.56 feet; thence North 01 degree 25 minutes 26 seconds West, 637.28 feet; thence South 88 degrees 39 minutes 15 seconds West, 9.46 feet to the Point of Beginning.

Said parcel containing 0.176 acres, more or less.

Route: I-55
Limits: at Weber Road
County: Will
Job No.: R-91-015-15
Parcel: 1LQ0008TE-B
Stations: 119+15.00 to 119+70.00
P.I.N.: 12-02-32-303-043

That part of Lot 3 in Fairfield Meadows, being a subdivision in the West Half of Section 32, Township 37 North, Range 10 East of the Third Principal Meridian, according to the plat thereof recorded June 11, 1998 as document R98-66945, in Will County, Illinois, described as follows:

Commencing at the most westerly southwest corner of said Lot 3; thence North 01 degree 20 minutes 45 seconds West on a bearing based on the Illinois State Plane Coordinate System, NAD '83 (2011), East Zone, along the west line of said Lot 3, a distance of 681.31 feet; thence North 88 degrees 39 minutes 15 seconds East, 22.32 feet; thence South 01 degree 22 minutes 31 seconds East, 665.86 feet; thence South 41 degrees 48 minutes 21 seconds East, 48.17 feet; thence North 87 degrees 19 minutes 46 seconds East, 270.86 feet to the Point of Beginning; thence continuing North 87 degrees 19 minutes 46 seconds East, 55.00 feet; thence North 02 degrees 37 minutes 17 seconds West, 30.07 feet; thence South 87 degrees 22 minutes 43 seconds West, 55.00 feet; thence South 02 degrees 37 minutes 17 seconds East, 30.11 feet to the Point of Beginning.

Said parcel containing 0.038 acres, more or less.

Route: I-55
Limits: at Weber Road
County: Will
Job No.: R-91-015-15
Parcel: 1LQ0008TE-C
Stations: 120+74.58 to 122+32.56
P.I.N.: 12-02-32-303-043

That part of Lot 3 in Fairfield Meadows, being a subdivision in the West Half of Section 32, Township 37 North, Range 10 East of the Third Principal Meridian, according to the plat thereof recorded June 11, 1998 as document R98-66945, in Will County, Illinois, described as follows:

Commencing at the most westerly southwest corner of said Lot 3; thence North 01 degree 20 minutes 45 seconds West on a bearing based on the Illinois State Plane Coordinate System, NAD '83 (2011), East Zone, along the west line of said Lot 3, a distance of 681.31 feet; thence North 88 degrees 39 minutes 15 seconds East, 22.32 feet; thence South 01 degree 22 minutes 31 seconds East, 665.86 feet; thence South 41 degrees 48 minutes 21 seconds East, 48.17 feet; thence North 87 degrees 19 minutes 46 seconds East, 403.44 feet; thence South 87 degrees 38 minutes 04 seconds East, 27.96 feet to the Point of Beginning; thence continuing South 87 degrees 38 minutes 04 seconds East, 158.40 feet; thence North 01 degree 41 minutes 12 seconds West, 23.18 feet; thence South 88 degrees 18 minutes 48 seconds West, 158.00 feet; thence South 01 degree 41 minutes 12 seconds East, 11.99 feet to the Point of Beginning.

Said parcel containing 0.064 acres, more or less.

Route: I-55
Limits: at Weber Road
County: Will
Job No.: R-91-015-15
Parcel: 1LQ0009
Stations: 759+11.99 to 760+98.69
P.I.N.: 12-02-32-303-033; 12-02-32-303-034

That part of Lot 3 in Fairfield Meadows, being a subdivision in the West Half of Section 32, Township 37 North, Range 10 East of the Third Principal Meridian, according to the plat thereof recorded June 11, 1998 as document R98-066945, in Will County, Illinois, described as follows:

Commencing at the most westerly northwest corner of said Lot 3; thence South 01 degree 20 minutes 45 seconds East on a bearing based on the Illinois State Plane Coordinate System, NAD '83 (2011), East Zone, along the west line of said Lot 3, a distance of 355.79 feet to the Point of Beginning; thence North 88 degrees 39 minutes 15 seconds East, 22.22 feet; thence South 01 degree 22 minutes 31 seconds East, 186.69 feet; thence South 88 degrees 39 minutes 15 seconds West, 22.32 feet to said west line of Lot 3; thence North 01 degree 20 minutes 45 seconds West along said west line, 186.69 feet to the Point of Beginning.

Said parcel containing 0.095 acres, more or less.

Route: I-55
Limits: at Weber Road
County: Will
Job No.: R-91-015-15
Parcel: 1LQ0009TE
Stations: 759+11.99 to 760+98.68
P.I.N.: 12-02-32-303-033; 12-02-32-303-034

That part of Lot 3 in Fairfield Meadows, being a subdivision in the West Half of Section 32, Township 37 North, Range 10 East of the Third Principal Meridian, according to the plat thereof recorded June 11, 1998 as document R98-066945, in Will County, Illinois, described as follows:

Commencing at the most westerly northwest corner of said Lot 3; thence South 01 degree 20 minutes 45 seconds East on a bearing based on the Illinois State Plane Coordinate System, NAD '83 (2011), East Zone, along the west line of said Lot 3, a distance of 355.79 feet; thence North 88 degrees 39 minutes 15 seconds East, 22.22 feet to the Point of Beginning; thence South 01 degree 22 minutes 31 seconds East, 186.69 feet; thence North 88 degrees 39 minutes 15 seconds East, 9.46 feet; thence North 01 degree 25 minutes 26 seconds West, 186.69 feet; thence South 88 degrees 39 minutes 15 seconds West, 9.30 feet to the Point of Beginning.

Said parcel containing 0.040 acres, more or less.

Route: I-55
Limits: at Weber Road
County: Will
Job No.: R-91-015-15
Parcel: 1LQ0010
Stations: 760+98.68 to 764+84.25
P.I.N.: 12-02-32-303-045

That part of Lot 3 in Fairfield Meadows, being a subdivision in the West Half of Section 32, Township 37 North, Range 10 East of the Third Principal Meridian, according to the plat thereof recorded June 11, 1998 as document R98-066945, in Will County, Illinois, described as follows:

Beginning at the most westerly northwest corner of said Lot 3; thence South 01 degree 20 minutes 45 seconds East on a bearing based on the Illinois State Plane Coordinate System, NAD '83 (2011), East Zone, along the west line of said Lot 3, a distance of 355.79 feet; thence North 88 degrees 39 minutes 15 seconds East, 22.22 feet; thence North 00 degrees 47 minutes 07 seconds West, 194.09 feet; thence North 01 degree 29 minutes 25 seconds West, 132.12 feet to a tangential curve concave southeasterly having a radius of 40.42 feet; thence northeasterly 52.92 feet along said curve through a central angle of 75 degrees 01 minutes 08 seconds, the chord of said curve bears North 36 degrees 01 minute 10 seconds East, 49.22 feet; thence North 73 degrees 32 minutes 10 seconds East tangent to said curve, 44.85 feet; thence North 01 degree 50 minutes 45 seconds West, 9.56 feet to the north line of said Lot 3; thence South 88 degrees 11 minutes 32 seconds West along said north line, 66.88 feet to the northwest line of said Lot 3; thence South 43 degrees 25 minutes 24 seconds West along said northwest line, 42.60 feet to the Point of Beginning.

Said parcel containing 0.235 acres, more or less.

Route: I-55
Limits: at Weber Road
County: Will
Job No.: R-91-015-15
Parcel: 1LQ0010PE
Stations: 236+24.79 to 239+12.35
P.I.N.: 12-02-32-303-045

That part of Lot 3 in Fairfield Meadows, being a subdivision in the West Half of Section 32, Township 37 North, Range 10 East of the Third Principal Meridian, according to the plat thereof recorded June 11, 1998 as document R98-066945, in Will County, Illinois, described as follows:

Beginning at the northwest corner of Lot 1 in Dalrymple Subdivision of part of Lot 3 in said Fairfield Meadows, recorded October 25, 2006 as document R2006-178269; thence South 01 degree 20 minutes 45 seconds East on a bearing based on the Illinois State Plane Coordinate System, NAD '83 (2011), East Zone, along the west line of said Lot 1, a distance of 18.54 feet; thence South 88 degrees 11 minutes 19 seconds West, 287.41 feet; thence North 73 degrees 32 minutes 10 seconds East, 35.59 feet; thence North 01 degree 50 minutes 45 seconds West, 9.56 feet to the north line of said Lot 3; thence North 88 degrees 11 minutes 32 seconds East along said north line, 253.13 feet to the to the Point of Beginning.

Said parcel containing 0.111 acres, more or less.

Route: I-55
Limits: at Weber Road
County: Will
Job No.: R-91-015-15
Parcel: 1LQ0010TE
Stations: 760+98.68 to 764+47.55
P.I.N.: 12-02-32-303-045

That part of Lot 3 in Fairfield Meadows, being a subdivision in the West Half of Section 32, Township 37 North, Range 10 East of the Third Principal Meridian, according to the plat thereof recorded June 11, 1998 as document R98-066945, in Will County, Illinois, described as follows:

Commencing at the most westerly northwest corner of said Lot 3; thence South 01 degree 20 minutes 45 seconds East on a bearing based on the Illinois State Plane Coordinate System, NAD '83 (2011), East Zone, along the west line of said Lot 3, a distance of 355.79 feet; thence North 88 degrees 39 minutes 15 seconds East, 22.22 feet to the Point of Beginning; thence North 00 degrees 47 minutes 07 seconds West, 194.09 feet; thence North 01 degree 29 minutes 25 seconds West, 132.12 feet to a tangential curve concave southeasterly having a radius of 40.42 feet; thence northeasterly 24.71 feet along said curve through a central angle of 35 degrees 01 minute 18 seconds, the chord of said curve bears North 16 degrees 01 minute 06 seconds East, 24.32 feet; thence South 01 degree 25 minutes 26 seconds East, 349.41 feet; thence South 88 degrees 39 minutes 15 seconds West, 9.30 feet to the Point of Beginning.

Said parcel containing 0.061 acres, more or less.

Route: I-55
Limits: at Weber Road
County: Will
Job No.: R-91-015-15
Parcel: 1LQ0011
Stations: 765+54.17 to 767+74.16
P.I.N.: 12-02-32-301-002

That part of Lot 4 in Fairfield Meadows, being a subdivision in the West Half of Section 32, Township 37 North, Range 10 East of the Third Principal Meridian, according to the plat thereof recorded June 11, 1998 as document R98-066945, in Will County, Illinois, described as follows:
Beginning at the northwest corner of said Lot 4; thence North 88 degrees 11 minutes 32 seconds East on a bearing based on the Illinois State Plane Coordinate System, NAD '83 (2011), East Zone, along the north line of said Lot 4, a distance of 13.79 feet; thence South 07 degrees 38 minutes 34 seconds East, 183.23 feet; thence South 51 degrees 56 minutes 39 seconds East, 42.56 feet; thence South 01 degree 50 minutes 45 seconds East, 10.43 feet to the south line of said Lot 4; thence South 88 degrees 11 minutes 32 seconds West along said south line, 41.87 feet to the southwest line of said Lot 4; thence North 46 degrees 34 minutes 36 seconds West along said southwest line, 35.21 feet to the west line of said Lot 4; thence North 01 degree 20 minutes 45 seconds West along said west line, 195.01 feet to the Point of Beginning.
Said parcel containing 0.140 acres, more or less.

Route: I-55
Limits: at Weber Road
County: Will
Job No.: R-91-015-15
Parcel: 1LQ0011PE
Stations: 236+16.59 to 238+53.09
P.I.N.: 12-02-32-301-002

That part of Lot 4 in Fairfield Meadows, being a subdivision in the West Half of Section 32, Township 37 North, Range 10 East of the Third Principal Meridian, according to the plat thereof recorded June 11, 1998 as document R98-066945, in Will County, Illinois, described as follows:

Beginning at the most southerly southeast corner of said Lot 4; thence North 01 degree 20 minutes 45 seconds West on a bearing based on the Illinois State Plane Coordinate System, NAD '83 (2011), East Zone, along the west line of the east 10.00 feet of said Lot 4, being the west line of an easement for roadway granted by said Fairfield Meadows, a distance of 21.45 feet; thence South 88 degrees 11 minutes 19 seconds West, 236.50 feet; thence South 51 degrees 56 minutes 39 seconds East, 17.17 feet; thence South 01 degree 50 minutes 45 seconds East, 10.43 feet to the south line of said Lot 4; thence North 88 degrees 11 minutes 32 seconds East along said south line, 223.14 feet to the Point of Beginning.

Said parcel containing 0.112 acres, more or less.

Route: I-55
Limits: at Weber Road
County: Will
Job No.: R-91-015-15
Parcel: 1LQ0011TE
Stations: 765+90.93 to 767+74.18
P.I.N.: 12-02-32-301-002

That part of Lot 4 in Fairfield Meadows, being a subdivision in the West Half of Section 32, Township 37 North, Range 10 East of the Third Principal Meridian, according to the plat thereof recorded June 11, 1998 as document R98-066945, in Will County, Illinois, described as follows:

Commencing at the northwest corner of said Lot 4; thence North 88 degrees 11 minutes 32 seconds East on a bearing based on the Illinois State Plane Coordinate System, NAD '83 (2011), East Zone, along the north line of said Lot 4, a distance of 13.79 feet to the Point of Beginning; thence South 07 degrees 38 minutes 34 seconds East, 183.23 feet; thence South 51 degrees 56 minutes 39 seconds East, 1.51 feet; thence North 01 degree 44 minutes 31 seconds West, 183.25 feet to the north line of said Lot 4; thence South 88 degrees 11 minutes 32 seconds West along said north line, 20.00 feet to the Point of Beginning.

Said parcel containing 0.044 acres, more or less.

Route: I-55
Limits: at Weber Road
County: Will
Job No.: R-91-015-15
Parcel: 1LQ0012
Stations: 767+74.15 to 778+04.87
P.I.N.: 12-02-32-301-001

That part of Lot 1 in Fairfield Meadows, being a subdivision in the West Half of Section 32, Township 37 North, Range 10 East of the Third Principal Meridian, according to the plat thereof recorded June 11, 1998 as document R98-066945, in Will County, Illinois, described as follows:

Beginning at the southwest corner of said Lot 1; thence North 88 degrees 11 minutes 32 seconds East on a bearing based on the Illinois State Plane Coordinate System, NAD '83 (2011), East Zone, along the south line of said Lot 1, a distance of 13.79 feet; thence North 01 degree 44 minutes 31 seconds West, 304.00 feet; thence North 00 degrees 46 minutes 59 seconds West, 725.54 feet to the north line of said Lot 1; thence South 88 degrees 23 minutes 52 seconds West along said north line, 18.81 feet to the west line of said Lot 1; thence South 01 degree 20 minutes 45 seconds East along said west line, 1029.52 feet to the Point of Beginning.

Said parcel containing 0.343 acres, more or less.

Route: I-55
Limits: at Weber Road
County: Will
Job No.: R-91-015-15
Parcel: 1LQ0012TE
Stations: 767+74.16 to 778+06.15
P.I.N.: 12-02-32-301-001

That part of Lot 1 in Fairfield Meadows, being a subdivision in the West Half of Section 32, Township 37 North, Range 10 East of the Third Principal Meridian, according to the plat thereof recorded June 11, 1998 as document R98-066945, in Will County, Illinois, described as follows:

Commencing at the southwest corner of said Lot 1; thence North 88 degrees 11 minutes 32 seconds East on a bearing based on the Illinois State Plane Coordinate System, NAD '83 (2011), East Zone, along the south line of said Lot 1, a distance of 13.79 feet for a Point of Beginning; thence North 01 degree 44 minutes 31 seconds West, 304.00 feet; thence North 00 degrees 46 minutes 59 seconds West, 725.54 feet to the north line of said Lot 1; thence North 88 degrees 23 minutes 52 seconds East along said north line, 90.01 feet; thence South 00 degrees 46 minutes 59 seconds East, 71.15 feet; thence South 89 degrees 13 minutes 01 second West, 65.00 feet; thence South 00 degrees 46 minutes 59 seconds East, 535.00 feet; thence South 89 degrees 13 minutes 01 second West, 5.00 feet; thence South 00 degrees 46 minutes 59 seconds East, 120.50 feet; thence South 01 degree 44 minutes 31 seconds East, 26.50 feet; thence South 87 degrees 55 minutes 05 seconds East, 24.02 feet; thence South 01 degree 52 minutes 13 seconds West, 10.00 feet; thence North 87 degrees 55 minutes 05 seconds West, 23.39 feet; thence South 01 degree 44 minutes 31 seconds East, 217.16 feet; thence North 70 degrees 47 minutes 46 seconds East, 34.85 feet; thence South 19 degrees 12 minutes 14 seconds East, 10.00 feet; thence South 70 degrees 47 minutes 46 seconds West, 37.99 feet; thence South 01 degree 44 minutes 31 seconds East, 39.64 feet to said south line of Lot 1; thence South 88 degrees 11 minutes 32 seconds West along said south line, 20.00 feet to the Point of Beginning.

Said parcel containing 0.661 acres, more or less.

Route: I-55
Limits: at Weber Road
County: Will
Job No.: R-91-015-15
Parcel: 1KR0013
Stations: 778+04.69 to 781+06.97
P.I.N.: 12-02-32-102-009

Lot 8 in Weber and Normantown 2nd Resubdivision, being a resubdivision of Lot 1 in Weber and Normantown subdivision, and of revised Lot 2 in the resubdivision of Lots 2 and 3 Weber and Normantown Subdivision, all in part of the Southwest Quarter of Section 29 and part of the Northwest Quarter of Section 32, Township 37 North, Range 10 East of the Third Principal Meridian, according to the Plat thereof recorded June 18, 1999 as document number R99-76929, in Will County, Illinois.

Said parcel containing 1.102 acres, more or less.

Route: I-55
Limits: at Weber Road
County: Will
Job No.: R-91-015-15
Parcel: 1LQ0014A
Stations: 781+05.04 to 784+50.00
P.I.N.: 12-02-32-102-020

That part of Lot 7 in Normantown Center, being a subdivision of part of the Southwest Quarter of Section 29 and the Northwest Quarter of Section 32, Township 37 North, Range 10 East of the Third Principal Meridian, according to the Final Plat of Subdivision recorded May 13, 2003 as document R2003-110091, in Will County, Illinois described as follows:

Commencing at the most westerly southwest corner of said Lot 7; thence North 88 degrees 23 minutes 52 seconds East on a bearing based on the Illinois State Plane Coordinate System, NAD '83 (2011), East Zone, along a south line of said Lot 7, a distance of 25.00 feet to the east line of property dedicated by document R2003-052589, recorded March 7, 2003 for a Point of Beginning; thence continuing North 88 degrees 23 minutes 52 seconds East along said south line, 19.78 feet; thence North 00 degrees 46 minutes 59 seconds West, 344.67 feet; thence South 89 degrees 13 minutes 01 second West, 23.19 feet to said east line of property dedicated by document R2003-052589; thence South 01 degree 20 minutes 59 seconds East along said east line, 344.97 feet to the Point of Beginning.

Said parcel containing 0.170 acres, more or less.

Route: I-55
Limits: at Weber Road
County: Will
Job No.: R-91-015-15
Parcel: 1LQ0014B
Stations: 786+00.00 to 792+42.41
P.I.N.: 12-02-32-102-020

That part of Lot 7 in Normantown Center, being a subdivision of part of the Southwest Quarter of Section 29 and the Northwest Quarter of Section 32, Township 37 North, Range 10 East of the Third Principal Meridian, according to the Final Plat of Subdivision recorded May 13, 2003 as document R2003-110091, in Will County, Illinois described as follows:

Commencing at the most westerly northwest corner of said Lot 7; thence North 89 degrees 34 minutes 43 seconds East on a bearing based on the Illinois State Plane Coordinate System, NAD '83 (2011), East Zone, along a north line of said Lot 7, a distance of 22.24 feet to the east line of property dedicated by document R2003-052589, recorded March 7, 2003 for a Point of Beginning; thence continuing North 89 degrees 34 minutes 43 seconds East along said north line, 11.76 feet; thence South 01 degree 20 minutes 59 seconds East, 443.14 feet; thence South 01 degree 59 minutes 12 seconds West, 200.23 feet to said east line of property dedicated by document R2003-052589; thence North 01 degree 20 minutes 59 seconds West along said east line, 643.22 feet to the Point of Beginning.

Said parcel containing 0.146 acres, more or less.

Route: I-55
Limits: at Weber Road
County: Will
Job No.: R-91-015-15
Parcel: 1LQ0018A
Stations: 762+54.51 to 764+29.17
P.I.N.: 12-02-31-480-004

That part of Parcel 34 in Carillon Phase 1A, being a subdivision of part of the South Half of Section 31, Township 37 North, Range 10 East of the Third Principal Meridian, according to the plat thereof recorded July 20, 1989 as document R89-35486, and the Certificate of Correction recorded August 18, 1989 as document R89-41377 and the Certificate of Correction recorded March 28, 1990 as document R90-15896, in Will County, Illinois, described as follows:

Beginning at the most easterly northeast corner of Parcel 34; thence North 51 degrees 26 minutes 52 seconds West on a bearing based on the Illinois State Plane Coordinate System, NAD '83 (2011), East Zone, along the northeast line of said Parcel 34, a distance of 37.57 feet; thence South 01 degree 44 minutes 31 seconds East, 136.36 feet; thence South 01 degree 22 minutes 31 seconds East, 7.98 feet to the northeast line of Lot 7 in Carillon Court Resubdivision, recorded March 7, 2002 as document R2002-039716; thence South 44 degrees 28 minutes 14 seconds East along said southeast line, 40.78 to the east line of said Parcel 34; thence North 01 degree 20 minutes 45 seconds West along said east line, 150.00 feet to the Point of Beginning.

Said parcel containing 0.095 acres, more or less.

Route: I-55
Limits: at Weber Road
County: Will
Job No.: R-91-015-15
Parcel: 1LQ0018B
Stations: 766+03.52 to 767+71.86
P.I.N.: 12-02-31-411-077

That part of the South Half of Section 31, Township 37 North, Range 10 East of the Third Principal Meridian, lying north of North Carillon Drive in Carillon Phase 1A, being a subdivision of part of the South Half of Section 31, Township 37 North, Range 10 East of the Third Principal Meridian, according to the plat thereof recorded July 20, 1989 as document R89-35486, and the Certificate of Correction recorded August 18, 1989 as document R89-41377 and the Certificate of Correction recorded March 28, 1990 as document R90-15896, and lying south of Carillon Parcel 35 Subdivision recorded July 7, 1999 as document R99-084509, in Will County, Illinois, described as follows:

Beginning at the intersection of the most northerly line of said North Carillon Drive and the west line of Weber Road; thence North 01 degree 20 minutes 45 seconds West on a bearing based on the Illinois State Plane Coordinate System, NAD '83 (2011), East Zone, along said west line of Weber Road, 133.26 feet to the northeasterly extension of the southeast line of Lot G in said Carillon Parcel 35 Subdivision; thence South 41 degrees 38 minutes 50 seconds West along said line, 67.24 feet; thence South 01 degree 44 minutes 31 seconds East, 119.47 to said northerly line of North Carillon Drive; thence North 50 degrees 29 minutes 01 second East along said northerly line, 57.27 feet to the Point of Beginning.

Said parcel containing 0.132 acres, more or less.

Route: I-55
Limits: at Weber Road
County: Will
Job No.: R-91-015-15
Parcel: 1LQ0018TE
Stations: 227+00.00 to 234+53.59
P.I.N.: 12-02-31-411-001

That part of North Carillon Drive in Carillon Phase 1A, being a subdivision of part of the South Half of Section 31, Township 37 North, Range 10 East of the Third Principal Meridian, according to the plat thereof recorded July 20, 1989 as document R89-35486, and the Certificate of Correction recorded August 18, 1989 as document R89-41377 and the Certificate of Correction recorded March 28, 1990 as document R90-15896, in Will County, Illinois, described as follows:

Beginning at the most easterly northeast corner of Parcel 34, being also the intersection of the southerly line of North Carillon Drive and the west line of Weber Road; thence North 51 degrees 26 minutes 52 seconds West on a bearing based on the Illinois State Plane Coordinate System, NAD '83 (2011), East Zone, along the northeast line of said Parcel 34 and the southerly line of said North Carillon Drive, 37.57 feet; thence South 01 degree 44 minutes 31 seconds East, 136.36 feet; thence South 01 degree 22 minutes 31 seconds East, 7.98 feet to the northeast line of Lot 7 in Carillon Court Subdivision, recorded March 7, 2002 as document R2002-039716; thence North 44 degrees 28 minutes 14 seconds West along said northeast line, 8.78 feet; thence North 01 degree 31 minutes 33 seconds West, 133.72 feet; thence North 43 degrees 53 minutes 25 seconds West, 13.22 feet; thence South 88 degrees 24 minutes 19 seconds West, 116.98 feet; thence North 01 degree 37 minutes 39 seconds West, 15.00 feet; thence South 88 degrees 22 minutes 21 seconds West, 108.19 feet; thence North 02 degrees 09 minutes 59 seconds West, 13.75 feet to the north line of said Parcel 34 and south line of said North Carillon Drive being a 1982.12 foot radius curve concave southerly; thence westerly 57.02 feet along said line through a central angle of 01 degree 38 minutes 54 seconds, the chord of said curve bears South 86 degrees 41 minutes 06 seconds West, 57.02 feet; thence North 03 degrees 18 minutes 44 seconds West, 16.31 feet to a 1610.00 foot radius curve concave southerly; thence westerly 316.62 feet along said curve through a central angle of 11 degrees 16 minutes 03 seconds, the chord of said curve bears South 80 degrees 17 minutes 51 seconds West, 316.11 feet; thence North 15 degrees 20 minutes 11 seconds West, 5.00 feet; thence South 74 degrees 34 minutes 12 seconds West, 99.94 feet; thence North 15 degrees 25 minutes 52 seconds West, 85.82 feet; thence North 74 degrees 26 minutes 37 seconds East, 18.37 feet to a 2082.12 foot radius curve concave southerly; thence easterly 416.35 feet along said curve through a central angle of 11 degrees 27 minutes 26 seconds, the chord of said curve bears North 80 degrees 10 minutes 20 seconds East, 415.66 feet; thence North 03 degrees 18 minutes 44 seconds West, 40.00 feet to the south line of Lot F in Carillon Parcel 35 Subdivision, recorded July 7, 1999 as document R99-084509; thence North 88 degrees 28 minutes 14 seconds East along the south line of Lots F and G in said Carillon Parcel 35 Subdivision and the easterly extension thereof, 104.43 feet; thence North 74 degrees 29 minutes 14 seconds East, 88.97 feet; thence South 01 degree 44 minutes 31 seconds East, 21.48 feet to the northerly line of said North Carillon Drive; thence North 50 degrees 29 minutes 01 second East along said northerly line, 57.28 feet to the west line of Weber Road per said Carillon Phase 1A; thence South 01 degree 20 minutes 45 seconds East along said west line, 233.74 feet to the Point of Beginning.

Said parcel containing 2.102 acres, more or less.

Route: I-55
Limits: at Weber Road
County: Will
Job No.: R-91-015-15
Parcel: 1LQ0019
Stations: 767+23.00 to 783+40.98
P.I.N.: 12-02-31-201-001; 12-02-31-201-002; 12-02-31-410-012; 12-02-31-410-015; 12-02-31-410-022; 12-02-31-410-029; 12-02-31-410-039; 12-02-31-410-053; 12-02-31-410-060; 12-02-31-410-081

That part of Lots G, H, I, L, M, N, Q, R, X and Y in Carillon Parcel 35, being a subdivision of part of Section 31, Township 37 North, Range 10 East of the Third Principal Meridian, according to the plat thereof recorded July 7, 1999 as document R99-084509, Will County, Illinois described as follows:

Beginning at the most easterly southeast corner of said Lot G; thence North 01 degree 20 minutes 45 seconds West on a bearing based on the Illinois State Plane Coordinate System, NAD '83 (2011), East Zone, along the east line of Carillon Parcel 35 Subdivision, a distance of 1042.53 feet to a 17,307.74 foot radius curve concave easterly; thence northerly 538.34 feet along said east line and curve through a central angle of 01 degree 46 minutes 56 seconds, the chord of said curve bears North 00 degrees 27 minutes 17 seconds West, 538.32 feet to the northerly line of said Carillon Parcel 35; thence South 67 degrees 54 minutes 02 seconds West along said northerly line, 20.71 feet; thence South 00 degrees 46 minutes 59 seconds East, 233.44 feet; thence South 07 degrees 44 minutes 52 seconds West, 101.12 feet; thence South 06 degrees 32 minutes 19 seconds East, 199.43 feet to the south line of the northeast Quarter of said Section 31; thence South 00 degrees 46 minutes 59 seconds East, 401.57 feet; thence South 02 degrees 55 minutes 37 seconds West, 250.53 feet; thence South 01 degree 44 minutes 33 seconds East, 351.60 feet; thence South 88 degrees 15 minutes 29 seconds West, 5.00 feet; thence South 01 degree 44 minutes 31 seconds East, 77.01 feet to the southeasterly line of said Carillon Parcel 35 Subdivision; thence North 41 degrees 38 minutes 50 seconds East along said southeasterly line, 52.58 feet to the Point of Beginning.

Said parcel containing 0.814 acres, more or less.

Route: I-55
Limits: at Weber Road
County: Will
Job No.: R-91-015-15
Parcel: 1LQ0020
Stations: 783+33.45 to 785+80.30
P.I.N.: 12-02-31-200-015

That part of Section 31, Township 37 North, Range 10 East of the Third Principal Meridian, Will County, Illinois described as follows:

Beginning at the northeast corner of parcel conveyed by document R94-26594, recorded March 9, 1994, being also the intersection of the west line of Weber Road per document R80-33643 and the easterly extension of the northerly line of Lot Y in Carillon Parcel 35 Subdivision, recorded July 7, 1999 as document R1999-084509; thence South 67 degrees 54 minutes 02 seconds West on a bearing based on the Illinois State Plane Coordinate System, NAD '83 (2011), East Zone along said easterly extension and northerly line, 31.53 feet; thence North 00 degrees 46 minutes 59 seconds West, 238.69 feet to the southerly line of Lot 5 in Windham Lakes Southwest, recorded July 6, 2006 as document R2006-109671; thence North 75 degrees 14 minutes 45 seconds East along said southerly line and the easterly extension thereof, 33.83 feet to said west line of Weber Road, being a 17158.54 foot radius curve concave easterly; thence southerly 235.42 feet along said curve through a central angle of 00 degrees 47 minutes 10 seconds, the chord of said curve bears South 00 degrees 03 minutes 25 seconds West, 235.42 feet to the Point of Beginning.

Said parcel containing 0.170 acres, more or less.

Route: I-55
Limits: at Weber Road
County: Will
Job No.: R-91-015-15
Parcel: 1LQ0021
Stations: 785+72.14 to 790+76.00
P.I.N.: 12-02-31-202-003

That part of Lot 5 in Windham Lakes Southwest, being a subdivision in Section 31, Township 37 North, Range 10 East of the Third Principal Meridian, according to the plat thereof recorded July 6, 2006 as document R2006-109671, in Will County, Illinois described as follows:

Beginning at the most easterly northeast corner of said Lot 5; thence North 51 degrees 42 minutes 07 seconds West on a bearing based on the Illinois State Plane Coordinate System, NAD '83 (2011), East Zone, along the northeasterly line of said Lot 5, a distance of 18.38 feet; thence South 05 degrees 16 minutes 18 seconds West, 76.52 feet; thence South 01 degree 24 minutes 47 seconds East, 145.65 feet; thence South 00 degrees 46 minutes 59 seconds East, 53.25 feet; thence South 05 degrees 04 minutes 20 seconds East, 200.56 feet; thence South 00 degrees 46 minutes 59 seconds East, 27.87 feet to the southerly line of said Lot 5; thence North 75 degrees 14 minutes 45 seconds East along said southerly line, 8.01 feet to the east line of said Lot 5, being a 17,133.54 foot radius curve concave easterly; thence northerly 309.59 feet along said curve through a central angle of 01 degree 02 minutes 07 seconds, the chord of said curve bears North 00 degrees 49 minutes 56 seconds West, 309.58 feet; thence North 01 degree 20 minutes 59 seconds West tangent to said curve along said east line, 179.76 feet to the Point of Beginning.

Said parcel containing 0.212 acres, more or less.

Route: I-55
Limits: at Weber Road
County: Will
Job No.: R-91-015-15
Parcel: 1LQ0065PE
Stations: 239+12.20 to 239+65.00
P.I.N.: 12-02-32-303-041

That part of Lot 1 in Dalrymple Resubdivision, being a subdivision in the West Half of Section 32, Township 37 North, Range 10 East of the Third Principal Meridian, according to the plat thereof recorded October 25, 2006 as document R2006-178269, in Will County, Illinois, described as follows:

Beginning at the northwest corner of said Lot 1; thence South 01 degree 20 minutes 45 seconds East on a bearing based on the Illinois State Plane Coordinate System, NAD '83 (2011), East Zone, along the west line of said Lot 1, a distance of 18.54 feet; thence North 88 degrees 11 minutes 19 seconds East, 22.80 feet; thence North 61 degrees 37 minutes 24 seconds East, 11.18 feet; thence North 88 degrees 11 minutes 19 seconds East, 20.00 feet; thence North 01 degree 48 minutes 41 seconds West, 13.54 feet to the north line of said Lot 1; thence South 88 degrees 11 minutes 32 seconds West along said north line, 52.65 feet to the to the Point of Beginning.

Said parcel containing 0.020 acres, more or less.
(Source: P.A. 99-594, eff. 7-22-16.)

(735 ILCS 30/25-5-70)
(Text of Section from P.A. 100-39)
(Section scheduled to be repealed on August 4, 2019)
Sec. 25-5-70. Quick-take; Macon County; Brush College Road.
(a) Quick-take proceedings under Article 20 may be used for a period of no more than one year after the effective date of this amendatory Act of the 100th General Assembly by Macon County and the City of Decatur for the acquisition of the following described property for the purpose of construction on Brush College Road:

Parcel 001
Macon County
Route: Brush College Road
Owner: The JDW Trust
Section: 14-00268-02-EG
Job Number: 6447
Sta. 30+71 RT. to Sta. 52+97 RT. (North Brush College Road)
Permanent Index Number: 18-08-30-400-014

Part of the North Half of the Southeast Quarter of Section 30, Township 17 North, Range 3 East of the Third Principal Meridian, Macon County, Illinois, more particularly described as follows:

Commencing at the Northeast corner of the Southeast Quarter of Section 30, Township 17 North, Range 3 East of the Third Principal Meridian; thence West along the North line of said Southeast Quarter, a bearing based on the Illinois Coordinate System East Zone NAD83 (2011) Adjustment South 89 degrees 01 minutes 31 seconds West, a distance of 1168.47 feet to the Point of Beginning for the following described parcel:

Thence South 19 degrees 55 minutes 15 seconds West, a distance of 164.68 feet; thence South 22 degrees 09 minutes 15 seconds East, a distance of 9.83 feet; thence South 67 degrees 09 minutes 15 seconds East, a distance of 425.00 feet; thence South 66 degrees 16 minutes 22 seconds East, a distance of 283.28 feet to a point of curvature; thence Southeasterly along a circular curve to the right, radius point being South, a radius of 1067.71 feet, the chord across the last described circular curve course bears South 55 degrees 49 minutes 53 seconds East, a distance of 389.47 feet; thence North 79 degrees 23 minutes 00 seconds East, a distance of 40.06 feet to a point of curvature; thence Northeasterly along a circular curve to the left, radius point being West, a radius of 625.00 feet, the chord across the last described circular curve course bears North 30 degrees 51 minutes 43 seconds East, a distance of 284.02 feet to a point on the West Right of Way line of Brush College Road; thence South 00 degrees 20 minutes 50 seconds East along the said West Right of Way line, a distance of 871.15 feet; thence Northwesterly along a circular curve to the left, radius point being South, a radius of 931.75 feet, the chord across the last described circular curve course bears North 39 degrees 00 minutes 19 seconds West, a distance of 905.05 feet; thence North 68 degrees 04 minutes 22 seconds West, a distance of 233.28 feet; thence North 67 degrees 09 minutes 15 seconds West, a distance of 850.00 feet; thence North 77 degrees 09 minutes 14 seconds West, a distance of 130.95 feet to a point on the Easterly Right of Way Line of Illinois Route 48; thence North 37 degrees 48 minutes 50 seconds East along the said Easterly Right of Way Line, a distance of 156.61 feet to the Southwest corner of Lot 2 as designated upon the Final Plat of WMCD Subdivision, being a subdivision in the SE. 1/4 and SW. 1/4 of the NE. 1/4 of Section 30, Township 17 North, Range 3 East of the Third Principal Meridian, Macon County, Illinois and recorded in Book 1832, Page 338 of the Records in the Recorder's Office of Macon County, Illinois; thence North 89 degrees 01 minutes 31 seconds East along the North line of said Southeast Quarter as aforesaid to the Point of Beginning, containing 8.310 acres, more or less.
(b) This Section is repealed 2 years after the effective date of this amendatory Act of the 100th General Assembly.
(Source: P.A. 100-39, eff. 8-4-17.)

(Text of Section from P.A. 100-446)
Sec. 25-5-70. Quick-take; McHenry County; Randall Road. Quick-take proceedings under Article 20 may be used for a period of no more than one year after the effective date of this amendatory Act of the 100th General Assembly by McHenry County for the acquisition of the following described property for the purpose of construction on Randall Road:

RANDALL ROAD, McHENRY COUNTY, ILLINOIS
LEGAL DESCRIPTIONS

***

That part of Lot 3, except the West 10.0 feet thereof conveyed to McHenry County, Illinois, by quit claim deed recorded July 30, 2008 as document number 2008R0041806, in Rosen Rosen Rosen Subdivision, being a subdivision of part of the Northwest Quarter of Section 32, Township 43 North, Range 8 East of the Third Principal Meridian, according to the plat thereof recorded July 26, 2001 as document number 2001R0052702, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD 83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Commencing at the southwest corner of said Lot 3; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of South 87 degrees 20 minutes 06 seconds East along the south line of said Lot 3, a distance of 10.00 feet to the east right of way line of Randall Road recorded July 30, 2008 as document number 2008R0041806 and the point of beginning; thence North 2 degrees 40 minutes 02 seconds East along the said east right of way line of Randall Road, a distance of 227.85 feet to the northerly line of said Lot 3; thence North 81 degrees 39 minutes 50 seconds East along the northerly line of said Lot 3, a distance of 3.52 feet; thence South 2 degrees 47 minutes 42 seconds West, a distance of 228.52 feet to the south line of said Lot 3; thence North 87 degrees 20 minutes 06 seconds West along the south line of said Lot 3, a distance of 2.94 feet to the point of beginning.

Said parcel containing 0.017 acre, more or less.

***

That part of Lot 3, except the West 10.0 feet thereof conveyed to McHenry County, Illinois, by quit claim deed recorded July 30, 2008 as document number 2008R0041806, in Rosen Rosen Rosen Subdivision, being a subdivision of part of the Northwest Quarter of Section 32, Township 43 North, Range 8 East of the Third Principal Meridian, according to the plat thereof recorded July 26, 2001 as document number 2001R0052702, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD 83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Commencing at the southwest corner of said Lot 3; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of South 87 degrees 20 minutes 06 seconds East along the south line of said Lot 3, a distance of 10.00 feet to the east right of way line of Randall Road recorded July 30, 2008 as document number 2008R0041806; thence North 2 degrees 40 minutes 02 seconds East along the said east right of way line of Randall Road, a distance of 227.85 feet to the northerly line of said Lot 3; thence North 81 degrees 39 minutes 50 seconds East along the northerly line of said Lot 3, a distance of 3.52 feet to the point of beginning; thence South 2 degrees 47 minutes 42 seconds West, a distance of 228.52 feet to the south line of said Lot 3; thence South 87 degrees 20 minutes 06 seconds East along the south line of said Lot 3, a distance of 8.00 feet; thence North 2 degrees 47 minutes 42 seconds East, a distance of 230.08 feet to the northerly line of said Lot 3; thence South 81 degrees 39 minutes 50 seconds West along the northerly line of said Lot 3, a distance of 8.15 feet to the point of beginning.

Said temporary easement containing 0.043 acre, more or less.

Said temporary easement to be used for grading purposes.

***

That part of Lot 3 in Rubloff Oakridge Resubdivision, being a resubdivision of Lots 4, 5 and "A" in Olsen's Second Resubdivision in the Northeast Quarter of Section 31, Township 43 North, Range 8 East of the Third Principal Meridian, according to the plat of said Rubloff Oakridge Resubdivision recorded November 1, 2002 as document number 2002R0100964, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD 83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Beginning at the northeast corner of said Lot 3; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of South 2 degrees 40 minutes 02 seconds West along the east line of said Lot 3, a distance of 22.73 feet to an angle point on said east line of Lot 3; thence South 5 degrees 31 minutes 46 seconds West along the east line of said Lot 3, a distance of 100.12 feet to an angle point on said east line of Lot 3; thence South 2 degrees 40 minutes 02 seconds West along the east line of said Lot 3, a distance of 288.24 feet to the southeast corner of Lot 3; thence North 89 degrees 27 minutes 18 seconds West along the south line of said Lot 3, a distance of 5.81 feet; thence North 2 degrees 47 minutes 42 seconds East, a distance of 170.94 feet; thence North 87 degrees 12 minutes 18 seconds West, a distance of 22.00 feet; thence North 2 degrees 47 minutes 42 seconds East, a distance of 40.00 feet; thence South 87 degrees 12 minutes 18 seconds East, a distance of 15.00 feet; thence North 2 degrees 47 minutes 42 seconds East, a distance of 200.22 feet to the north line of said Lot 3; thence South 87 degrees 20 minutes 16 seconds East along the north line of said Lot 3, a distance of 16.89 feet to the point of beginning.

Said parcel containing 0.111 acre, more or less.

***

That part of Lot 3 in Rubloff Oakridge Resubdivision, being a resubdivision of Lots 4, 5 and "A" in Olsen's Second Resubdivision in the Northeast Quarter of Section 31, Township 43 North, Range 8 East of the Third Principal Meridian, according to the plat of said Rubloff Oakridge Resubdivision recorded November 1, 2002 as document number 2002R0100964, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD 83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Commencing at the northeast corner of said Lot 3; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of South 2 degrees 40 minutes 02 seconds West along the east line of said Lot 3, a distance of 22.73 feet to an angle point on said east line of Lot 3; thence South 5 degrees 31 minutes 46 seconds West along the east line of said Lot 3, a distance of 100.12 feet to an angle point on said east line of Lot 3; thence South 2 degrees 40 minutes 02 seconds West along the east line of said Lot 3, a distance of 288.24 feet to the southeast corner of Lot 3; thence North 89 degrees 27 minutes 18 seconds West along the south line of said Lot 3, a distance of 5.81 feet; thence North 2 degrees 47 minutes 42 seconds East, a distance of 170.94 feet; thence North 87 degrees 12 minutes 18 seconds West, a distance of 22.00 feet; thence North 2 degrees 47 minutes 42 seconds East, a distance of 40.00 feet to the point of beginning; thence South 87 degrees 12 minutes 18 seconds East, a distance of 15.00 feet; thence North 2 degrees 47 minutes 42 seconds East, a distance of 200.22 feet to the north line of said Lot 3; thence North 87 degrees 20 minutes 16 seconds West along the north line of said Lot 3, a distance of 15.00 feet; thence South 2 degrees 47 minutes 42 seconds West, a distance of 200.18 feet to the point of beginning.

Said temporary easement containing 0.069 acre, more or less.

Said temporary easement to be used for grading purposes.

***

That part of Lot 1 in Olsen's Subdivision, being a subdivision of part of the East Half of the Northeast Quarter of Section 31, Township 43 North, Range 8 East of the Third Principal Meridian, according to the plat thereof recorded August 17, 1995 as document number 95R033749 and that part of Lot 3 in Olsen's Second Resubdivision, being a resubdivision of Lot 3 in Olsen's Subdivision recorded August 17, 1995 as document number 95R033749 and Lot 4 in Olsen's First Resubdivision of Lot 2 and part of Lot 3 in Olsen's Subdivision recorded August 14, 1996 as document number 96R042075 of part of the East Half of the Northeast Quarter of Section 31, Township 43 North, Range 8 East of the Third Principal Meridian, according to the plat of said Olsen's Second Resubdivision recorded November 5, 1999 as document number 1999R0076925, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD 83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Beginning at the southeast corner of said Lot 3; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of North 87 degrees 20 minutes 16 seconds West along a south line of said Lot 3, a distance of 16.89 feet; thence North 2 degrees 47 minutes 42 seconds East, a distance of 154.86 feet to a point of curvature; thence northerly 437.88 feet along a curve to the left having a radius of 17159.52 feet, the chord of said curve bears North 2 degrees 03 minutes 51 seconds East, 437.87 feet; thence North 88 degrees 40 minutes 01 second West along a radial line, a distance of 15.00 feet; thence northerly 412.44 feet along a curve to the left having a radius of 17144.52 feet, the chord of said curve bears North 0 degrees 38 minutes 38 seconds East, 412.43 feet; thence North 45 degrees 12 minutes 48 seconds West, a distance of 21.16 feet; thence South 89 degrees 38 minutes 36 seconds West, a distance of 332.84 feet; thence North 83 degrees 51 minutes 10 seconds West, a distance of 197.73 feet to the west line of said Lot 1; thence North 1 degree 52 minutes 34 seconds East along the west line of said Lot 1, a distance of 12.43 feet to the northwest corner of Lot 1; thence North 89 degrees 21 minutes 14 seconds East along the north line of said Lot 1, a distance of 551.12 feet to the northeasterly line of Lot 1; thence South 45 degrees 19 minutes 13 seconds East along the northeasterly line of said Lot 1, a distance of 35.15 feet to east line of Lot 1; thence South 0 degrees 00 minutes 21 seconds West along the east line of said Lot 1, a distance of 430.58 feet (430.63 feet, recorded) to an angle point on the east line of Lot 1; thence South 2 degrees 40 minutes 02 seconds West along the east line of said Lot 1 and along the east line of said Lot 3, a distance of 603.78 feet to the point of beginning.

Said parcel containing 0.993 acre, more or less.

***

That part of Lot 1 in Olsen's Subdivision, being a subdivision of part of the East Half of the Northeast Quarter of Section 31, Township 43 North, Range 8 East of the Third Principal Meridian, according to the plat thereof recorded August 17, 1995 as document number 95R033749 and that part of Lot 3 in Olsen's Second Resubdivision, being a resubdivision of Lot 3 in Olsen's Subdivision recorded August 17, 1995 as document number 95R033749 and Lot 4 in Olsen's First Resubdivision of Lot 2 and part of Lot 3 in Olsen's Subdivision recorded August 14, 1996 as document number 96R042075 of part of the East Half of the Northeast Quarter of Section 31, Township 43 North, Range 8 East of the Third Principal Meridian, according to the plat of said Olsen's Second Resubdivision recorded November 5, 1999 as document number 1999R0076925, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD 83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Commencing at the southeast corner of said Lot 3; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of North 87 degrees 20 minutes 16 seconds West along a south line of said Lot 3, a distance of 16.89 feet to the point of beginning; thence North 2 degrees 47 minutes 42 seconds East, a distance of 154.86 feet to a point of curvature; thence northerly 437.88 feet along a curve to the left having a radius of 17159.52 feet, the chord of said curve bears North 2 degrees 03 minutes 51 seconds East, 437.87 feet; thence North 88 degrees 40 minutes 01 second West along a radial line, a distance of 15.00 feet; thence southerly 437.50 feet along a curve to the right having a radius of 17144.52 feet, the chord of said curve bears South 2 degrees 03 minutes 51 seconds West, 437.49 feet to a point of tangency; thence South 2 degrees 47 minutes 42 seconds West, a distance of 154.89 feet to a south line of said Lot 3; thence South 87 degrees 20 minutes 16 seconds East along a south line of said Lot 3, a distance of 15.00 to the point of beginning.

Said temporary easement containing 0.204 acre, more or less.

Said temporary easement to be used for construction purposes.

***

That part of Lot 1 in Olsen's Subdivision, being a subdivision of part of the East Half of the Northeast Quarter of Section 31, Township 43 North, Range 8 East of the Third Principal Meridian, according to the plat thereof recorded August 17, 1995 as document number 95R033749, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD 83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Commencing at the southeast corner of Lot 3 in Olsen's Second Resubdivision according to the plat thereof recorded November 5, 1999 as document number 1999R0076925; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of North 87 degrees 20 minutes 16 seconds West along a south line of Lot 3 in said Olsen's Second Resubdivision, a distance of 16.89 feet; thence North 2 degrees 47 minutes 42 seconds East, a distance of 154.86 feet to a point of curvature; thence northerly 437.88 feet along a curve to the left having a radius of 17159.52 feet, the chord of said curve bears North 2 degrees 03 minutes 51 seconds East, 437.87 feet; thence North 88 degrees 40 minutes 01 second West along a radial line, a distance of 15.00 feet; thence northerly 35.00 feet along a curve to the left having a radius of 17144.52 feet, the chord of said curve bears North 1 degree 16 minutes 28 seconds East, 35.00 feet to the point of beginning; thence northerly 377.44 feet along a curve to the left having a radius of 17144.52 feet, the chord of said curve bears North 0 degrees 35 minutes 07 second East, 377.43 feet; thence North 45 degrees 12 minutes 48 seconds West, a distance of 21.16 feet; thence South 89 degrees 38 minutes 36 seconds West, a distance of 332.84 feet; thence North 83 degrees 51 minutes 10 seconds West, a distance of 197.73 feet to the west line of said Lot 1; thence South 1 degree 52 minutes 34 seconds West along the west line of said Lot 1, a distance of 6.02 feet; thence South 83 degrees 51 minutes 10 second East, a distance of 197.62 feet; thence North 89 degrees 38 minutes 36 seconds East, a distance of 338.15 feet; thence southerly 326.14 feet along a curve to the right having a radius of 17134.52 feet, the chord of said curve bears South 0 degrees 28 minutes 12 seconds West, 326.14 feet; thence North 88 degrees 40 minutes 01 second West, a distance of 30.00 feet; thence southerly 60.00 feet along a curve to the right having a radius of 17104.52 feet, the chord of said curve bears South 1 degree 06 minutes 55 seconds West, 60.00 feet; thence South 88 degrees 40 minutes 01 second East, a distance of 40.00 feet to the point of beginning.

Said temporary easement containing 0.203 acre, more or less.

Said temporary easement to be used for grading and driveway construction purposes.

***

That part of the Northwest Quarter of Section 32, Township 43 North, Range 8 East of the Third Principal Meridian, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD 83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Beginning at the northwest corner of the Northwest Quarter of said Section 32; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of South 89 degrees 47 minutes 34 seconds East along the north line of the Northwest Quarter of said Section 32, a distance of 23.41 feet to a point of intersection with the Northerly extension of the east right of way line of Randall Road recorded May 20, 1971 as document number 543017; thence South 0 degrees 00 minutes 21 seconds West along the Northerly extension of the said east right of way line of Randall Road, a distance of 70.00 feet to the south right of way line of Huntington Drive recorded July 23, 1990 as document number 90R026911; thence South 89 degrees 47 minutes 34 seconds East along the said south right of way line of Huntington Drive, a distance of 99.99 feet to a point of curvature on said south right of way line; thence easterly 114.98 feet (111.67 feet, recorded) along the southerly right of way line of said Huntington Drive on a curve to the left having a radius of 334.98 feet, the chord of said curve bears North 80 degrees 22 minutes 26 seconds East, 114.42 feet to a point of reverse curvature on said southerly right of way line; thence easterly 90.96 feet (88.34 feet, recorded) along the said southerly right of way line of Huntington Drive on a curve to the right having a radius of 264.98 feet, the chord of said curve bears North 80 degrees 22 minutes 26 seconds East, 90.51 feet to a point of tangency on the said south right of way line of Huntington Drive; thence South 89 degrees 47 minutes 34 seconds East along the said south right of way line of Huntington Drive, a distance of 319.64 feet; thence South 81 degrees 12 minutes 30 seconds West, a distance of 225.11 feet; thence South 8 degrees 47 minutes 30 seconds East, a distance of 5.00 feet; thence South 81 degrees 12 minutes 30 seconds West, a distance of 128.86 feet; thence South 89 degrees 38 minutes 36 seconds West, a distance of 172.42 feet; thence South 64 degrees 03 minutes 37 seconds West, a distance of 69.23 feet; thence southerly 582.56 feet along a curve to the right having a radius of 17334.52 feet, the chord of said curve bears South 0 degrees 56 minutes 37 seconds West, 582.53 feet to the south line of the grantor according to warranty deed recorded March 9, 1910 as document number 15359; thence North 89 degrees 35 minutes 06 seconds West along the south line of the grantor according to said warranty deed, a distance of 77.27 feet to the west line of the Northwest Quarter of said Section 32; thence North 2 degrees 03 minutes 28 seconds East along the west line of the Northwest Quarter of said Section 32, a distance of 710.08 feet (710 feet, recorded) to the point of beginning.

Said parcel containing 1.559 acres, more or less, of which 0.571 acre, more or less, was previously dedicated or used for highway purposes.

***

That part of the Northwest Quarter of Section 32, Township 43 North, Range 8 East of the Third Principal Meridian, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD 83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Commencing at the northwest corner of the Northwest Quarter of said Section 32; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of South 89 degrees 47 minutes 34 seconds East along the north line of the Northwest Quarter of said Section 32, a distance of 23.41 feet to a point of intersection with the Northerly extension of the east right of way line of Randall Road recorded May 20, 1971 as document number 543017; thence South 0 degrees 00 minutes 21 seconds West along the Northerly extension of the said east right of way line of Randall Road, a distance of 70.00 feet to the south right of way line of Huntington Drive recorded July 23, 1990 as document number 90R026911; thence South 89 degrees 47 minutes 34 seconds East along the said south right of way line of Huntington Drive, a distance of 99.99 feet to a point of curvature on said south right of way line; thence easterly 114.98 feet (111.67 feet, recorded) along the southerly right of way line of said Huntington Drive on a curve to the left having a radius of 334.98 feet, the chord of said curve bears North 80 degrees 22 minutes 26 seconds East, 114.42 feet to a point of reverse curvature on said southerly right of way line; thence easterly 90.96 feet (88.34 feet, recorded) along the said southerly right of way line of Huntington Drive on a curve to the right having a radius of 264.98 feet, the chord of said curve bears North 80 degrees 22 minutes 26 seconds East, 90.51 feet to a point of tangency on the said south right of way line of Huntington Drive; thence South 89 degrees 47 minutes 34 seconds East along the said south right of way line of Huntington Drive, a distance of 319.64 feet to the point of beginning; thence South 81 degrees 12 minutes 30 seconds West, a distance of 225.11 feet; thence South 8 degrees 47 minutes 30 seconds East, a distance of 5.00 feet; thence South 81 degrees 12 minutes 30 seconds West, a distance of 128.86 feet; thence South 89 degrees 38 minutes 36 seconds West, a distance of 172.42 feet; thence South 64 degrees 03 minutes 37 seconds West, a distance of 69.23 feet; thence southerly 582.56 feet along a curve to the right having a radius of 17334.52 feet, the chord of said curve bears South 0 degrees 56 minutes 37 seconds West, 582.53 feet to the south line of the grantor according to warranty deed recorded March 9, 1910 as document number 15359; thence South 89 degrees 35 minutes 06 seconds East along the south line of the grantor according to said warranty deed, a distance of 10.00 feet; thence northerly 102.10 feet along a curve to the left having a radius of 17344.52 feet, the chord of said curve bears North 1 degree 44 minutes 12 seconds East, 102.10 feet; thence North 90 degrees 00 minutes 00 seconds East, a distance of 70.03 feet; thence northerly 295.03 feet along a curve to the left having a radius of 17414.52 feet, the chord of said curve bears North 1 degree 04 minutes 35 seconds East, 295.03 feet; thence North 90 degrees 00 minutes 00 seconds East, a distance of 50.00 feet; thence northerly 125.49 feet along a curve to the left having a radius of 17464.52 feet, the chord of said curve bears North 0 degrees 23 minutes 01 second East, 125.49 feet; thence North 50 degrees 24 minutes 29 seconds East, a distance of 29.58 feet; thence North 89 degrees 38 minutes 36 seconds East, a distance of 87.71 feet; thence North 81 degrees 12 minutes 30 seconds East, a distance of 164.10 feet; thence North 65 degrees 08 minutes 08 seconds East, a distance of 133.64 feet; thence North 8 degrees 47 minutes 30 seconds West, a distance of 25.00 feet; thence North 81 degrees 12 minutes 30 seconds East, a distance of 112.61 feet; thence North 0 degrees 18 minutes 19 seconds East, a distance of 7.64 feet to the said south right of way line of Huntington Drive; thence North 89 degrees 47 minutes 34 seconds West along the said south right of way line of Huntington Drive, a distance of 47.64 feet to the point of beginning.

Said temporary easement containing 1.849 acres, more or less.

Said temporary easement to be used for grading purposes.

***

That part of Lot 1 in Meijer Store #206 Subdivision, being a resubdivision of part of Lot 6 in Eagle Commercial Center in the Southeast Quarter of Section 30, Township 43 North, Range 8 East of the Third Principal Meridian, according to the plat of said Meijer #206 Subdivision recorded September 25, 2002 as document number 2002R0084811, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD 83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Beginning at the southeast corner of said Lot 1; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of South 89 degrees 21 minutes 14 seconds West along the south line of said Lot 1, a distance of 281.80 feet (281.83 feet, recorded) to a southwest corner of Lot 1; thence northeasterly 10.29 feet along a northwesterly line of said Lot 1 on a curve to the left having a radius of 49.00 feet, the chord of said curve bears North 30 degrees 40 minutes 11 seconds East, 10.27 feet; thence North 89 degrees 38 minutes 36 seconds East, a distance of 160.24 feet; thence South 0 degrees 21 minutes 24 seconds East, a distance of 5.00 feet; thence North 89 degrees 38 minutes 36 seconds East, a distance of 54.47 feet; thence North 44 degrees 48 minutes 06 seconds East, a distance of 87.77 feet to the east line of said Lot 1; thence South 0 degrees 01 minute 40 seconds West along the east line of said Lot 1, a distance of 64.27 feet to the point of beginning.

Said parcel containing 0.082 acre, more or less.

***

That part of Lot 1 in Meijer Store #206 Subdivision, being a resubdivision of part of Lot 6 in Eagle Commercial Center in the Southeast Quarter of Section 30, Township 43 North, Range 8 East of the Third Principal Meridian, according to the plat of said Meijer #206 Subdivision recorded September 25, 2002 as document number 2002R0084811, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD 83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Beginning at a southeast corner of said Lot 1, being also the southwest corner of Lot 5 in said Meijer Store #206 Subdivision; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of South 89 degrees 21 minutes 14 seconds West along the south line of said Lot 1, a distance of 74.24 feet; thence North 0 degrees 21 minutes 24 seconds West, a distance of 39.98 feet; thence North 89 degrees 24 minutes 27 seconds East, a distance of 63.85 feet to an east line of said Lot 1; thence South 0 degrees 21 minutes 27 seconds East along an east line of said Lot 1, a distance of 9.70 feet to a northeasterly line of Lot 1; thence southeasterly 32.50 feet along a northeasterly line of said Lot 1 on a curve to the left having a radius of 49.00 feet, the chord of said curve bears South 19 degrees 22 minutes 16 seconds East, 31.91 feet to the point of beginning.

Said temporary easement containing 0.061 acre, more or less.

Said temporary easement to be used for construction purposes.

***

That part of Lot 1 in Meijer Store #206 Subdivision, being a resubdivision of part of Lot 6 in Eagle Commercial Center in the Southeast Quarter of Section 30, Township 43 North, Range 8 East of the Third Principal Meridian, according to the plat of said Meijer #206 Subdivision recorded September 25, 2002 as document number 2002R0084811, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD 83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Commencing at the southeast corner of said Lot 1; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of South 89 degrees 21 minutes 14 seconds West along the south line of said Lot 1, a distance of 281.80 feet (281.83 feet, recorded) to a southwest corner of Lot 1; thence northeasterly 10.29 feet along a northwesterly line of said Lot 1 on a curve to the left having a radius of 49.00 feet, the chord of said curve bears North 30 degrees 40 minutes 11 seconds East, 10.27 feet to the point of beginning; thence North 89 degrees 38 minutes 36 seconds East, a distance of 78.24 feet; thence North 0 degrees 21 minutes 24 seconds West, a distance of 27.00 feet; thence South 89 degrees 38 minutes 36 seconds West, a distance of 73.61 feet to a west line of said Lot 1; thence South 0 degrees 06 minutes 47 seconds East along a west line of said Lot 1, a distance of 6.50 feet to a northwesterly line of Lot 1; thence southwesterly 21.18 feet along a northwesterly line of said Lot 1 on a curve to the right having a radius of 49.00 feet, the chord of said curve bears South 12 degrees 16 minutes 19 seconds West, 21.01 feet to the point of beginning.

Said temporary easement containing 0.046 acre, more or less.

Said temporary easement to be used for construction purposes.

***

That part of Lot 1 in Meijer Store #206 Subdivision, being a resubdivision of part of Lot 6 in Eagle Commercial Center in the Southeast Quarter of Section 30, Township 43 North, Range 8 East of the Third Principal Meridian, according to the plat of said Meijer #206 Subdivision recorded September 25, 2002 as document number 2002R0084811, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD 83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Commencing at the southeast corner of said Lot 1; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of South 89 degrees 21 minutes 14 seconds West along the south line of said Lot 1, a distance of 281.80 feet (281.83 feet, recorded) to a southwest corner of Lot 1; thence northeasterly 10.29 feet along a northwesterly line of said Lot 1 on a curve to the left having a radius of 49.00 feet, the chord of said curve bears North 30 degrees 40 minutes 11 seconds East, 10.27 feet; thence North 89 degrees 38 minutes 36 seconds East, a distance of 160.24 feet; thence South 0 degrees 21 minutes 24 seconds East, a distance of 5.00 feet; thence North 89 degrees 38 minutes 36 seconds East, a distance of 35.00 feet to the point of beginning; thence continuing North 89 degrees 38 minutes 36 seconds East, a distance of 19.47 feet; thence North 44 degrees 48 minutes 06 seconds East, a distance of 87.77 feet to the east line of said Lot 1; thence North 0 degrees 01 minute 40 seconds East along the east line of said Lot 1, a distance of 391.21 feet to a northeast corner of Lot 1; thence southwesterly 49.51 feet along a northeasterly line of said Lot 1 on a curve to the right having a radius of 98.99 feet, the chord of said curve bears South 62 degrees 09 minutes 20 seconds West, 48.99 feet; thence South 1 degree 09 minutes 06 seconds West, a distance of 56.02 feet; thence North 89 degrees 58 minutes 13 seconds East, a distance of 36.65 feet; thence South 0 degrees 01 minute 47 seconds East, a distance of 312.74 feet; thence South 44 degrees 48 minutes 06 seconds West, a distance of 80.18 feet; thence South 89 degrees 38 minutes 36 seconds West, a distance of 17.40 feet; thence South 0 degrees 21 minutes 24 seconds East, a distance of 5.00 feet to the point of beginning.

Said temporary easement containing 0.132 acre, more or less.

Said temporary easement to be used for construction purposes.

***

That part of Lot 1 in Meijer Store #206 Subdivision, being a resubdivision of part of Lot 6 in Eagle Commercial Center in the Southeast Quarter of Section 30, Township 43 North, Range 8 East of the Third Principal Meridian, according to the plat of said Meijer #206 Subdivision recorded September 25, 2002 as document number 2002R0084811, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Beginning at the northeast corner of Lot 3 in said Meijer Store #206 Subdivision, being also a southeast corner of said Lot 1; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of North 0 degrees 01 minute 40 seconds East along an east line of said Lot 1, a distance of 18.24 feet; thence northerly 47.70 feet along an east line of said Lot 1 on a curve to the left having a radius of 31851.48 feet, the chord of said curve bears North 0 degrees 00 minutes 38 seconds West, 47.70 feet to a northwesterly line of Lot 1; thence southwesterly 73.12 feet (73.16 feet, recorded) along a northwesterly line of said Lot 1 on a curve to the right having a radius of 98.99 feet, the chord of said curve bears South 68 degrees 49 minutes 52 seconds West, 71.47 feet to a north line of Lot 1; thence North 89 degrees 59 minutes 09 seconds West along a north line of said Lot 1, a distance of 1.65 feet; thence South 0 degrees 04 minutes 51 seconds East, a distance of 30.98 feet to a south line of said Lot 1; thence South 89 degrees 58 minutes 47 seconds East along a south line of said Lot 1, a distance of 36.76 feet to a southwesterly line of Lot 1; thence southeasterly 33.23 feet (33.24 feet, recorded) along a southwesterly line of said Lot 1 on a curve to the right having a radius of 59.00 feet, the chord of said curve bears South 73 degrees 49 minutes 27 seconds East, 32.79 feet to the point of beginning.

Said temporary easement containing 0.063 acre, more or less.

Said temporary easement to be used for construction purposes.

***

That part of Lot 5 in Meijer Store #206 Subdivision, being a resubdivision of part of Lot 6 in Eagle Commercial Center in the Southeast Quarter of Section 30, Township 43 North, Range 8 East of the Third Principal Meridian, according to the plat of said Meijer #206 Subdivision recorded September 25, 2002 as document number 2002R0084811, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD 83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Beginning at the southeast corner of said Lot 5; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of South 89 degrees 21 minutes 14 seconds West along the south line of said Lot 5, a distance of 176.22 feet; thence North 0 degrees 00 minutes 00 seconds East, a distance of 3.32 feet; thence North 85 degrees 39 minutes 34 seconds East, a distance of 91.74 feet; thence North 89 degrees 38 minutes 36 seconds East, a distance of 89.97 feet to the southeasterly line of said Lot 5; thence southwesterly 10.29 feet along the southeasterly line of said Lot 5 on a curve to the right having a radius of 49.00 feet, the chord of said curve bears South 30 degrees 40 minutes 11 seconds West, 10.27 feet to the point of beginning.

Said parcel containing 0.031 acre, more or less.

***

That part of Lot 5 in Meijer Store #206 Subdivision, being a resubdivision of part of Lot 6 in Eagle Commercial Center in the Southeast Quarter of Section 30, Township 43 North, Range 8 East of the Third Principal Meridian, according to the plat of said Meijer #206 Subdivision recorded September 25, 2002 as document number 2002R0084811, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD 83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Beginning at the southwest corner of said Lot 5; thence northwesterly 32.50 feet along the southwesterly line of said Lot 5 on a curve to the right having a radius of 49.00 feet, the chord of said curve bears on an Illinois Coordinate System NAD 83(2011) East Zone bearing of North 19 degrees 22 minutes 16 seconds West, 31.91 feet to the west line of Lot 5; thence North 0 degrees 21 minutes 27 seconds West along the west line of said Lot 5, a distance of 9.70 feet; thence North 89 degrees 24 minutes 27 seconds East, a distance of 19.31 feet; thence South 0 degrees 35 minutes 33 seconds East, a distance of 39.90 feet to the south line of said Lot 5; thence South 89 degrees 21 minutes 14 seconds West along the south line of said Lot 5, a distance of 9.08 feet to the point of beginning.

Said temporary easement containing 0.015 acre, more or less.

Said temporary easement to be used for grading purposes.

***

That part of Lot 5 in Meijer Store #206 Subdivision, being a resubdivision of part of Lot 6 in Eagle Commercial Center in the Southeast Quarter of Section 30, Township 43 North, Range 8 East of the Third Principal Meridian, according to the plat of said Meijer #206 Subdivision recorded September 25, 2002 as document number 2002R0084811, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD 83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Commencing at the southeast corner of said Lot 5; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of South 89 degrees 21 minutes 14 seconds West along the south line of said Lot 5, a distance of 176.22 feet; thence North 0 degrees 00 minutes 00 seconds East, a distance of 3.32 feet; thence North 85 degrees 39 minutes 34 seconds East, a distance of 91.74 feet; thence North 89 degrees 38 minutes 36 seconds East, a distance of 84.21 feet to the point of beginning; thence continuing North 89 degrees 38 minutes 36 seconds East, a distance of 5.76 feet to the southeasterly line of said Lot 5; thence northeasterly 21.18 feet along the southeasterly line of said Lot 5 on a curve to the left having a radius of 49.00 feet, the chord of said curve bears North 12 degrees 16 minutes 19 seconds East, 21.01 feet to the east line of said Lot 5; thence North 0 degrees 06 minutes 47 seconds West along the east line of said Lot 5, a distance of 6.50 feet; thence South 89 degrees 38 minutes 36 seconds West, a distance of 10.39 feet; thence South 0 degrees 21 minutes 24 seconds East, a distance of 27.00 feet to the point of beginning.

Said temporary easement containing 0.006 acre, more or less, or 249 square feet, more or less.

Said temporary easement to be used for grading purposes.

***

That part of Lot 11 in Kaper's Business Center Unit 1, being a subdivision of part of the West Half of the Southwest Quarter of Section 29, Township 43 North, Range 8 East of the Third

Principal Meridian, according to the plat thereof recorded June 4, 1997 as document number 97R025826, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD 83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Commencing at the northwest corner of said Lot 11; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of South 0 degrees 04 minutes 06 seconds East along the west line of said Lot 11, a distance of 118.49 feet to the southwest corner of special warranty deed recorded December 28, 2015 as document number 2015R0047895, being also the northwest corner of the grantor and the point of beginning; thence South 89 degrees 47 minutes 46 seconds East along the north line of the grantor according to said special warranty deed, a distance of 33.20 feet; thence South 0 degrees 01 minute 47 seconds East, a distance of 81.58 feet to the south line of said Lot 11; thence North 89 degrees 48 minutes 02 seconds West along the south line of said Lot 11, a distance of 33.14 feet to the southwest corner of Lot 11; thence North 0 degrees 04 minutes 06 seconds West along the west line of said Lot 11, a distance of 81.58 feet to the point of beginning.

Said parcel containing 0.062 acre, more or less.

***

That part of Lot 11 in Kaper's Business Center Unit 1, being a subdivision of part of the West Half of the Southwest Quarter of Section 29, Township 43 North, Range 8 East of the Third Principal Meridian, according to the plat thereof recorded June 4, 1997 as document number 97R025826, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD 83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Commencing at the northwest corner of said Lot 11; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of South 0 degrees 04 minutes 06 seconds East along the west line of said Lot 11, a distance of 118.49 feet to the southwest corner of special warranty deed recorded December 28, 2015 as document number 2015R0047895, being also the northwest corner of the grantor; thence South 89 degrees 47 minutes 46 seconds East along the north line of the grantor according to said special warranty deed, a distance of 33.20 feet to the point of beginning; thence South 0 degrees 01 minute 47 seconds East, a distance of 81.58 feet to the south line of said Lot 11; thence South 89 degrees 48 minutes 02 seconds East along the south line of said Lot 11, a distance of 10.00 feet; thence North 0 degrees 01 minute 47 seconds West, a distance of 81.58 feet to the north line of the grantor according to said special warranty deed; thence North 89 degrees 47 minutes 46 seconds West along the north line of the grantor according to said special warranty deed, a distance of 10.00 feet to the point of beginning.

Said temporary easement containing 0.019 acre, more or less.

Said temporary easement to be used for grading purposes.

***

That part of Lot 2 in Randall Rolls Second Resubdivision, being a resubdivision of Lots 2 and 3 of Randall Rolls Resubdivision in the West Half of the Southwest Quarter of Section 29, Township 43 North, Range 8 East of the Third Principal Meridian, according to the plat of said Randall Rolls Second Resubdivision recorded June 7, 2001 as document number 2001R0038572, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Beginning at the northwest corner of said Lot 2; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of South 89 degrees 58 minutes 44 seconds East along the north line of said Lot 2, a distance of 23.38 feet; thence South 0 degrees 01 minute 47 seconds East, a distance of 145.25 feet to the south line of said Lot 2; thence North 89 degrees 47 minutes 46 seconds West along the south line of said Lot 2, a distance of 23.28 feet to the southwest corner of Lot 2; thence North 0 degrees 04 minutes 06 seconds West along the west line of said Lot 2, a distance of 145.17 feet (145.12 feet, recorded) to the point of beginning.

Said parcel containing 0.078 acre, more or less.

***

That part of Lot 2 in Randall Rolls Second Resubdivision, being a resubdivision of Lots 2 and 3 of Randall Rolls Resubdivision in the West Half of the Southwest Quarter of Section 29, Township 43 North, Range 8 East of the Third Principal Meridian, according to the plat of said Randall Rolls Second Resubdivision recorded June 7, 2001 as document number 2001R0038572, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Commencing at the northwest corner of said Lot 2; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of South 89 degrees 58 minutes 44 seconds East along the north line of said Lot 2, a distance of 23.38 feet to the point of beginning; thence South 0 degrees 01 minute 47 seconds East, a distance of 145.25 feet to the south line of said Lot 2; thence South 89 degrees 47 minutes 46 seconds East along the south line of said Lot 2, a distance of 10.00 feet; thence North 0 degrees 01 minute 47 seconds West, a distance of 145.28 feet to the north line of said Lot 2; thence North 89 degrees 58 minutes 44 seconds West along the north line of said Lot 2, a distance of 10.00 feet to the point of beginning.

Said temporary easement containing 0.033 acre, more or less.

Said temporary easement to be used for grading purposes.

***

That part of Lot 3 in Meijer Store #206 Subdivision, being a resubdivision of part of Lot 6 in Eagle Commercial Center in the Southeast Quarter of Section 30, Township 43 North, Range 8 East of the Third Principal Meridian, according to the plat of said Meijer #206 Subdivision recorded September 25, 2002 as document number 2002R0084811, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Beginning at the southeast corner of said Lot 3; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of North 89 degrees 58 minute 47 seconds West along the south line of said Lot 3, a distance of 8.02 feet; thence North 0 degrees 01 minute 47 seconds West, a distance of 190.10 feet; thence South 89 degrees 58 minutes 13 seconds West, a distance of 60.00 feet; thence North 0 degrees 04 minutes 51 seconds West, a distance of 20.21 feet to the north line of said Lot 3; thence South 89 degrees 58 minutes 47 seconds East along the north line of said Lot 3, a distance of 36.76 feet to the northeasterly line of Lot 3; thence southeasterly 33.23 feet (33.24 feet, recorded) along the northeasterly line of said Lot 3 on a curve to the right having a radius of 59.00 feet, the chord of said curve bears South 73 degrees 49 minutes 27 seconds East, 32.79 feet to the east line of Lot 3; thence South 0 degrees 01 minute 40 seconds West along the east line of said Lot 3, a distance of 201.14 feet to the point of beginning.

Said temporary easement containing 0.065 acre, more or less.

Said temporary easement to be used for construction purposes.

***

That part of Lot 1 in Randall Rolls Second Resubdivision, being a resubdivision of Lots 2 and 3 of Randall Rolls Resubdivision in the West Half of the Southwest Quarter of Section 29, Township 43 North, Range 8 East of the Third Principal Meridian, according to the plat of said Randall Rolls Second Resubdivision recorded June 7, 2001 as document number 2001R0038572, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Beginning at the northwest corner of said Lot 1; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of South 89 degrees 47 minutes 16 seconds East along the north line of said Lot 1, a distance of 23.33 feet; thence southerly 69.10 feet along a curve to the right having a radius of 11550.00 feet, the chord of said curve bears South 0 degrees 12 minutes 04 seconds East, 69.10 feet to a point of tangency; thence South 0 degrees 01 minute 47 seconds East, a distance of 162.89 feet to the south line of said Lot 1; thence North 89 degrees 58 minutes 44 seconds West along the south line of said Lot 1, a distance of 23.28 feet to the southwest corner of Lot 1; thence North 0 degrees 04 minutes 06 seconds West along the west line of said Lot 1, a distance of 232.06 feet (231.98 feet, recorded) to the point of beginning.

Said parcel containing 0.125 acre, more or less.

***

That part of Lot 1 in Randall Rolls Second Resubdivision, being a resubdivision of Lots 2 and 3 of Randall Rolls Resubdivision in the West Half of the Southwest Quarter of Section 29, Township 43 North, Range 8 East of the Third Principal Meridian, according to the plat of said Randall Rolls Second Resubdivision recorded June 7, 2001 as document number 2001R0038572, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Commencing at the northwest corner of said Lot 1; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of South 89 degrees 47 minutes 16 seconds East along the north line of said Lot 1, a distance of 23.33 feet to the point of beginning; thence southerly 69.10 feet along a curve to the right having a radius of 11550.00 feet, the chord of said curve bears South 0 degrees 12 minutes 04 seconds East, 69.10 feet to a point of tangency; thence South 0 degrees 01 minute 47 seconds East, a distance of 162.89 feet to the south line of said Lot 1; thence South 89 degrees 58 minutes 44 seconds East along the south line of said Lot 1, a distance of 10.00 feet; thence North 0 degrees 01 minute 47 seconds West, a distance of 231.95 feet to the north line of said Lot 1; thence North 89 degrees 47 minutes 16 seconds West along the north line of said Lot 1, a distance of 10.21 feet to the point of beginning.

Said temporary easement containing 0.053 acre, more or less.

Said temporary easement to be used for grading purposes.

***

That part of Lot 2 in Meijer Store #206 Subdivision, being a resubdivision of part of Lot 6 in Eagle Commercial Center in the Southeast Quarter of Section 30, Township 43 North, Range 8 East of the Third Principal Meridian, according to the plat of said Meijer #206 Subdivision recorded September 25, 2002 as document number 2002R0084811, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Beginning at the southeast corner of said Lot 2; thence southwesterly 10.76 feet along the southeasterly line of said Lot 2 on a curve to the right having a radius of 98.99 feet, the chord of said curve bears on an Illinois Coordinate System NAD 83(2011) East Zone bearing of South 50 degrees 47 minute 09 seconds West, 10.76 feet; thence northerly 301.58 feet along a curve to the left having a radius of 11370.00 feet, the chord of said curve bears North 1 degree 00 minutes 14 seconds West, 301.57 feet to the northeasterly line of said Lot 2; thence South 54 degrees 53 minutes 52 seconds East along the northeasterly line of said Lot 2, a distance 14.75 feet to the east line of Lot 2; thence southerly 286.24 feet along the east line of said Lot 2 on a curve to the right having a radius of 31851.48 feet, the chord of said curve bears South 0 degrees 18 minutes 39 seconds East, 286.24 feet to the point of beginning.

Said parcel containing 0.066 acre, more or less.

***

That part of Lot 2 in Meijer Store #206 Subdivision, being a resubdivision of part of Lot 6 in Eagle Commercial Center in the Southeast Quarter of Section 30, Township 43 North, Range 8 East of the Third Principal Meridian, according to the plat of said Meijer #206 Subdivision recorded September 25, 2002 as document number 2002R0084811, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Commencing at the southeast corner of said Lot 2; thence southwesterly 22.96 feet along the southeasterly line of said Lot 2 on a curve to the right having a radius of 98.99 feet, the chord of said curve bears on an Illinois Coordinate System NAD 83(2011) East Zone bearing of South 54 degrees 18 minute 54 seconds West, 22.91 feet to the point of beginning; thence southwesterly 50.16 feet along the southeasterly line of said Lot 2 on a curve to the right having a radius of 98.99 feet, the chord of said curve bears South 75 degrees 28 minutes 32 seconds West, 49.63 feet to the south line of Lot 2; thence North 89 degrees 59 minutes 09 seconds West along the south line of said Lot 2, a distance of 1.65 feet; thence North 0 degrees 04 minutes 51 seconds West, a distance of 12.19 feet; thence North 89 degrees 42 minutes 18 seconds East, a distance of 49.70 feet to the point of beginning.

Said temporary easement containing 0.010 acre, more or less, or 418 square feet, more or less.

Said temporary easement to be used for construction purposes.

***

That part of Lot 1 in Re-Subdivision of Lot 14 in Kaper's Business Center Unit 2, being a resubdivision of Kaper's Business Center Unit 2, being a subdivision of part of the West Half of the Southwest Quarter of Section 29, Township 43 North, Range 8 East of the Third Principal Meridian, according to the plat of said Re-Subdivision of Lot 14 in Kaper's Business Center Unit 2 recorded August 24, 2001 as document number 2001R0061761, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Beginning at the southwest corner of said Lot 1; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of North 1 degree 04 minutes 41 seconds West along the west line of said Lot 1, a distance of 121.99 feet to a point of curvature on said west line of Lot 1; thence northeasterly 47.12 feet (47.13 feet, recorded) along the northwesterly line of said Lot 1 on a curve to the right having a radius of 30.00 feet, the chord of said curve bears North 43 degrees 55 minutes 08 seconds East, 42.42 feet to a point of tangency on the north line of Lot 1; thence North 88 degrees 54 minutes 57 seconds East along the north line of said Lot 1, a distance of 35.61 feet; thence South 43 degrees 53 minutes 35 seconds West, a distance of 48.85 feet; thence southerly 117.43 feet along a curve to the right having a radius of 11550.00 feet, the chord of said curve bears South 1 degree 29 minutes 53 seconds East, 117.43 feet to the south line of said Lot 1; thence South 88 degrees 54 minutes 57 seconds West along the south line of said Lot 1, a distance of 31.95 feet to the point of beginning.

Said parcel containing 0.119 acre, more or less.

***

That part of Lot 1 in Re-Subdivision of Lot 14 in Kaper's Business Center Unit 2, being a resubdivision of Kaper's Business Center Unit 2, being a subdivision of part of the West Half of the Southwest Quarter of Section 29, Township 43 North, Range 8 East of the Third Principal Meridian, according to the plat of said Re-Subdivision of Lot 14 in Kaper's Business Center Unit 2 recorded August 24, 2001 as document number 2001R0061761, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Commencing at the southwest corner of said Lot 1; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of North 1 degree 04 minutes 41 seconds West along the west line of said Lot 1, a distance of 121.99 feet to a point of curvature on said west line of Lot 1; thence northeasterly 47.12 feet (47.13 feet, recorded) along the northwesterly line of said Lot 1 on a curve to the right having a radius of 30.00 feet, the chord of said curve bears North 43 degrees 55 minutes 08 seconds East, 42.42 feet to a point of tangency on the north line of Lot 1; thence North 88 degrees 54 minutes 57 seconds East along the north line of said Lot 1, a distance of 35.61 feet; thence South 43 degrees 53 minutes 35 seconds West, a distance of 27.90 feet to the point of beginning; thence continuing South 43 degrees 53 minutes 35 seconds West, a distance of 20.95 feet; thence southerly 117.43 feet along a curve to the right having a radius of 11550.00 feet, the chord of said curve bears South 1 degree 29 minutes 53 seconds East, 117.43 feet to the south line of said Lot 1; thence North 88 degrees 54 minutes 57 seconds East along the south line of said Lot 1, a distance of 15.00 feet; thence northerly 132.25 feet along a curve to the left having a radius of 11565.00 feet, the chord of said curve bears North 1 degree 32 minutes 03 seconds West, 132.25 feet to the point of beginning.

Said temporary easement containing 0.043 acre, more or less.

Said temporary easement to be used for grading purposes.

***

That part of Lot 5 in Kaper's East Subdivision, being a subdivision of the West Half of the Southwest Quarter of Section 29, Township 43 North, Range 8 East of the Third Principal Meridian, according to the plat thereof recorded February 28, 1989 as document number 89R005770, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Beginning at the northwest corner of said Lot 5; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of North 88 degrees 54 minutes 55 seconds East along the north line of said Lot 5, a distance of 28.15 feet; thence southerly 97.22 feet along a curve to the left having a radius of 11365.00 feet, the chord of said curve bears South 2 degrees 41 minutes 33 seconds East, 97.22 feet to a point of reverse curvature; thence southerly 89.95 feet along a curve to the right having a radius of 11555.00 feet, the chord of said curve bears South 2 degrees 42 minutes 53 seconds East, 89.95 feet; thence South 40 degrees 49 minutes 13 seconds East, a distance of 48.27 feet to the south line of said Lot 5; thence South 88 degrees 54 minutes 57 seconds West along the south line of said Lot 5, a distance of 34.32 feet to a point of curvature on said south line of Lot 5; thence northwesterly 47.12 feet along the southwesterly line of said Lot 5 on a curve to the right having a radius of 30.00 feet, the chord of said curve bears North 46 degrees 04 minutes 52 seconds West, 42.43 feet to a point of tangency on the west line of Lot 5; thence North 1 degree 04 minutes 41 seconds West along the west line of said Lot 5, a distance of 194.21 feet (194.23 feet, recorded) to the point of beginning.

Said parcel containing 0.169 acre, more or less.

***

That part of Lot 5 in Kaper's East Subdivision, being a subdivision of the West Half of the Southwest Quarter of Section 29, Township 43 North, Range 8 East of the Third Principal Meridian, according to the plat thereof recorded February 28, 1989 as document number 89R005770, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Commencing at the northwest corner of said Lot 5; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of North 88 degrees 54 minutes 55 seconds East along the north line of said Lot 5, a distance of 28.15 feet to the point of beginning; thence southerly 97.22 feet along a curve to the left having a radius of 11365.00 feet, the chord of said curve bears South 2 degrees 41 minutes 33 seconds East, 97.22 feet to a point of reverse curvature; thence southerly 89.95 feet along a curve to the right having a radius of 11555.00 feet, the chord of said curve bears South 2 degrees 42 minutes 53 seconds East, 89.95 feet; thence South 40 degrees 49 minutes 13 seconds East, a distance of 16.11; thence northerly 102.66 feet along a curve to the left having a radius of 11565.00 feet, the chord of said curve bears North 2 degrees 41 minutes 00 seconds West, 102.66 feet to a point of reverse curvature; thence northerly 96.90 feet along a curve to the right having a radius of 11355.00 feet, the chord of said curve bears North 2 degrees 41 minutes 36 seconds West, 96.90 feet to the north line of said Lot 5; thence South 88 degrees 54 minutes 55 seconds West along the north line of said Lot 5, a distance of 10.00 feet to the point of beginning.

Said temporary easement containing 0.044 acre, more or less.

Said temporary easement to be used for grading purposes.

***

That part of Lot 4 in Kaper's East Subdivision, being a subdivision of the West Half of the Southwest Quarter of Section 29, Township 43 North, Range 8 East of the Third Principal Meridian, according to the plat thereof recorded February 28, 1989 as document number 89R005770, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Beginning at the northwest corner of said Lot 4; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of North 88 degrees 54 minutes 50 seconds East along the north line of said Lot 4, a distance of 25.00 feet; thence southerly 225.01 feet along a curve to the left having a radius of 11365.00 feet, the chord of said curve bears South 1 degree 52 minutes 49 seconds East, 225.01 feet to the south line of said Lot 4; thence South 88 degrees 54 minutes 55 seconds West along the south line of said Lot 4, a distance of 28.15 feet to the southwest corner of Lot 4; thence North 1 degree 04 minutes 41 seconds West along the west line of said Lot 4, a distance of 224.98 feet (225.00 feet, recorded) to the point of beginning.

Said parcel containing 0.135 acre, more or less.

***

That part of Lot 4 in Kaper's East Subdivision, being a subdivision of the West Half of the Southwest Quarter of Section 29, Township 43 North, Range 8 East of the Third Principal Meridian, according to the plat thereof recorded February 28, 1989 as document number 89R005770, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Commencing at the northwest corner of said Lot 4; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of North 88 degrees 54 minutes 50 seconds East along the north line of said Lot 4, a distance of 25.00 feet to the point of beginning; thence southerly 225.01 feet along a curve to the left having a radius of 11365.00 feet, the chord of said curve bears South 1 degree 52 minutes 49 seconds East, 225.01 feet to the south line of said Lot 4; thence North 88 degrees 54 minutes 55 seconds East along the south line of said Lot 4, a distance of 10.00 feet; thence northerly 225.01 feet along a curve to the right having a radius of 11355.00 feet, the chord of said curve bears North 1 degree 52 minutes 52 seconds West, 225.01 feet to the north line of said Lot 4; thence South 88 degrees 54 minutes 50 seconds West along the north line of said Lot 4, a distance 10.00 feet to the point of beginning.

Said temporary easement containing 0.052 acre, more or less.

Said temporary easement to be used for grading purposes.

***

That part of Lot 2 in Eagle Commercial Center, being a resubdivision of Lot 3 in Kaper's West Subdivision, being a subdivision of part of the East Half of the Southeast Quarter of Section 30, Township 43 North, Range 8 East of the Third Principal Meridian, according to the plat of said Eagle Commercial Center recorded November 4, 1993 as document number 93R067593, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Beginning at the northeast corner of said Lot 2; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of South 1 degree 29 minutes 18 seconds East along the east line of said Lot 2, a distance of 240.40 feet (240.45 feet, recorded) to the southeast corner of Lot 2; thence South 88 degrees 53 minutes 44 seconds West along the south line of said Lot 2, a distance of 38.09 feet; thence northerly 182.71 feet along a curve to the right having a radius of 11545.00 feet, the chord of said curve bears North 0 degrees 51 minutes 15 seconds West, 182.71 feet to a point of tangency; thence North 0 degrees 24 minutes 03 seconds West, a distance of 57.70 feet to the north line of said Lot 2; thence North 88 degrees 54 minutes 00 seconds East along the north line of said Lot 2, a distance of 34.97 feet to the point of beginning.

Said parcel containing 0.204 acre, more or less.

***

That part of Lot 2 in Eagle Commercial Center, being a resubdivision of Lot 3 in Kaper's West Subdivision, being a subdivision of part of the East Half of the Southeast Quarter of Section 30, Township 43 North, Range 8 East of the Third Principal Meridian, according to the plat of said Eagle Commercial Center recorded November 4, 1993 as document number 93R067593, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD 83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Commencing at the northeast corner of said Lot 2; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of South 1 degree 29 minutes 18 seconds East along the east line of said Lot 2, a distance of 240.40 feet (240.45 feet, recorded) to the southeast corner of Lot 2; thence South 88 degrees 53 minutes 44 seconds West along the south line of said Lot 2, a distance of 38.09 feet to the point of beginning; thence northerly 182.71 feet along a curve to the right having a radius of 11545.00 feet, the chord of said curve bears North 0 degrees 51 minutes 15 seconds West, 182.71 feet to a point of tangency; thence North 0 degrees 24 minutes 03 seconds West, a distance of 57.70 feet to the north line of said Lot 2; thence South 88 degrees 54 minutes 00 seconds West along the north line of said Lot 2, a distance of 42.00 feet; thence South 0 degrees 24 minutes 03 seconds East, a distance of 7.88 feet; thence North 89 degrees 35 minutes 57 seconds East, a distance of 17.56 feet; thence South 32 degrees 28 minutes 48 seconds East, a distance of 27.24 feet; thence southerly 209.06 feet along a curve to the left having a radius of 11555.00 feet, the chord of said curve bears South 0 degrees 47 minutes 21 seconds East, 209.05 feet to the south line of said Lot 2; thence North 88 degrees 53 minutes 44 seconds East along the south line of said Lot 2, a distance of 10.00 feet to the point of beginning.

Said temporary easement containing 0.065 acre, more or less.

Said temporary easement to be used for grading purposes.

***

That part of Lot 3 in Kaper's East Subdivision, being a subdivision of the West Half of the Southwest Quarter of Section 29, Township 43 North, Range 8 East of the Third Principal Meridian, according to the plat thereof recorded February 28, 1989 as document number 89R005770, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Beginning at the northwest corner of said Lot 3; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of North 88 degrees 54 minutes 45 seconds East along the north line of said Lot 3, a distance of 26.34 feet; thence South 0 degrees 24 minutes 03 seconds East, a distance of 54.02 feet to a point of tangency; thence southerly 180.97 feet along a curve to the left having a radius of 11365.00 feet, the chord of said curve bears South 0 degrees 51 minutes 25 seconds East, 180.97 feet to the south line of said Lot 3; thence South 88 degrees 54 minutes 50 seconds West along the south line of said Lot 3, a distance of 25.00 feet to the southwest corner of Lot 3; thence North 1 degree 04 minutes 41 seconds West along the west line of said Lot 3, a distance of 234.98 feet (235.00 feet, recorded) to the point of beginning.

Said parcel containing 0.137 acre, more or less.

***

That part of Lot 3 in Kaper's East Subdivision, being a subdivision of the West Half of the Southwest Quarter of Section 29, Township 43 North, Range 8 East of the Third Principal Meridian, according to the plat thereof recorded February 28, 1989 as document number 89R005770, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Commencing at the northwest corner of said Lot 3; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of North 88 degrees 54 minutes 45 seconds East along the north line of said Lot 3, a distance of 26.34 feet to the point of beginning; thence South 0 degrees 24 minutes 03 seconds East, a distance of 54.02 feet to a point of tangency; thence southerly 180.97 feet along a curve to the left having a radius of 11365.00 feet, the chord of said curve bears South 0 degrees 51 minutes 25 seconds East, 180.97 feet to the south line of said Lot 3; thence North 88 degrees 54 minutes 50 seconds East along the south line of said Lot 3, a distance of 10.00 feet; thence northerly 180.85 feet along a curve to the right having a radius of 11355.00 feet, the chord of said curve bears North 0 degrees 51 minutes 26 seconds West, 180.85 feet to a point of tangency; thence North 0 degrees 24 minutes 03 seconds West, a distance of 54.14 feet to the north line of said Lot 3; thence South 88 degrees 54 minutes 45 seconds West along the north line of said Lot 3, a distance of 10.00 feet to the point of beginning.

Said temporary easement containing 0.054 acre, more or less.

Said temporary easement to be used for grading and driveway construction purposes.

***

That part of Lot 1, except that part conveyed the County of McHenry, a body politic, by trustee's deed recorded April 7, 2003 as document number 2003R0044153, in River Pointe Subdivision, being a resubdivision of Lots 1 and 6 in Kaper's East Subdivision of the West Half of the Southwest Quarter of Section 29, Township 43 North, Range 8 East of the Third Principal Meridian, according to the plat of said River Pointe Subdivision recorded May 6, 1992 as document number 92R024749, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Beginning at the southwest corner of said Lot 1; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of North 1 degree 04 minutes 41 seconds West along the west line of said Lot 1, a distance of 5.81 feet (5.86 feet, recorded) to an angle point on said west line of Lot 1; thence North 1 degree 22 minutes 56 seconds West along the west line of said Lot 1, a distance of 60.19 feet (60.15 feet, recorded) to a north line of Lot 1; thence North 88 degrees 54 minutes 45 seconds East along a north line of said Lot 1, a distance of 32.44 feet; thence South 0 degrees 24 minutes 03 seconds East, a distance of 66.00 feet to the south line of said Lot 1; thence South 88 degrees 54 minutes 45 seconds West along the south line of said Lot 1, a distance of 31.34 feet to the point of beginning.

Said parcel containing 0.048 acre, more or less.

***

That part of Lot 1, except that part conveyed the County of McHenry, a body politic, by trustee's deed recorded April 7, 2003 as document number 2003R0044153, in River Pointe Subdivision, being a resubdivision of Lots 1 and 6 in Kaper's East Subdivision of the West Half of the Southwest Quarter of Section 29, Township 43 North, Range 8 East of the Third Principal Meridian, according to the plat of said River Pointe Subdivision recorded May 6, 1992 as document number 92R024749, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Beginning at the northeast corner of said Lot 1; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of South 1 degree 06 minutes 06 seconds East along the east line of said Lot 1, a distance of 37.18 feet; thence South 89 degrees 56 minutes 44 seconds West, a distance of 702.82 feet; thence South 53 degrees 08 minutes 32 seconds West, a distance of 69.22 feet; thence South 0 degrees 24 minutes 03 seconds East, a distance of 188.86 feet to a south line of said Lot 1; thence South 88 degrees 55 minutes 17 seconds West along a south line of said Lot 1, a distance of 36.46 feet to the west line of Lot 1; thence North 1 degree 22 minutes 56 seconds West along the west line of said Lot 1, a distance of 169.25 feet to the easterly right of way line of Randall Road recorded April 7, 2003 as document number 2003R0044153; thence North 11 degrees 32 minutes 05 seconds East along the said easterly right of way line of Randall Road, a distance of 48.39 feet to the southeasterly right of way line of Algonquin Road recorded April 7, 2003 as document number 2003R0044153; thence North 53 degrees 08 minutes 32 seconds East along the said southeasterly right of way line of Algonquin Road, a distance of 54.21 feet to the south right of way line of said Algonquin Road; thence South 89 degrees 54 minutes 57 seconds East along the said south right of way line of Algonquin Road, a distance of 549.97 feet to an angle point on said south right of way line; thence North 0 degrees 05 minutes 03 seconds East along said right of way line, a distance of 20.71 feet (20.00 feet, recorded) to the north line of said Lot 1; thence South 89 degrees 57 minutes 40 seconds East along the north line of said Lot 1, a distance of 193.66 feet to the point of beginning.

Said parcel containing 0.609 acre, more or less.

***

That part of Lot 1, except that part conveyed the County of McHenry, a body politic, by trustee's deed recorded April 7, 2003 as document number 2003R0044153, in River Pointe Subdivision, being a resubdivision of Lots 1 and 6 in Kaper's East Subdivision of the West Half of the Southwest Quarter of Section 29, Township 43 North, Range 8 East of the Third Principal Meridian, according to the plat of said River Pointe Subdivision recorded May 6, 1992 as document number 92R024749, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Commencing at the southwest corner of said Lot 1; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of North 1 degree 04 minutes 41 seconds West along the west line of said Lot 1, a distance of 5.81 feet (5.86 feet, recorded) to an angle point on said west line of Lot 1; thence North 1 degree 22 minutes 56 seconds West along the west line of said Lot 1, a distance of 60.19 feet (60.15 feet, recorded) to a north line of Lot 1; thence North 88 degrees 54 minutes 45 seconds East along a north line of said Lot 1, a distance of 32.44 feet to the point of beginning; thence South 0 degrees 24 minutes 03 seconds East, a distance of 66.00 feet to the south line of said Lot 1; thence North 88 degrees 54 minutes 45 seconds East along the south line of said Lot 1, a distance of 35.00 feet; thence North 0 degrees 24 minutes 03 seconds West, a distance of 66.00 feet to a north line of said Lot 1; thence South 88 degrees 54 minutes 45 seconds West along a north line of said Lot 1, a distance of 35.00 feet to the point of beginning.

Said temporary easement containing 0.053 acre, more or less.

Said temporary easement to be used for grading and driveway construction purposes.

***

That part of Lot 1, except that part conveyed the County of McHenry, a body politic, by trustee's deed recorded April 7, 2003 as document number 2003R0044153, in River Pointe Subdivision, being a resubdivision of Lots 1 and 6 in Kaper's East Subdivision of the West Half of the Southwest Quarter of Section 29, Township 43 North, Range 8 East of the Third Principal Meridian, according to the plat of said River Pointe Subdivision recorded May 6, 1992 as document number 92R024749, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Commencing at the northeast corner of said Lot 1; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of South 1 degree 06 minutes 06 seconds East along the east line of said Lot 1, a distance of 37.18 feet; thence South 89 degrees 56 minutes 44 seconds West, a distance of 702.82 feet; thence South 53 degrees 08 minutes 32 seconds West, a distance of 56.79 feet to the point of beginning; thence continuing South 53 degrees 08 minutes 32 seconds West, a distance of 12.43 feet; thence South 0 degrees 24 minutes 03 seconds East, a distance of 188.86 feet to a south line of said Lot 1; thence North 88 degrees 55 minutes 17 seconds East along a south line of said Lot 1, a distance of 10.00 feet; thence North 0 degrees 24 minutes 03 seconds West, a distance of 196.12 feet to the point of beginning.

Said temporary easement containing 0.044 acre, more or less.

Said temporary easement to be used for grading purposes.

***

That part of Lot 1, except that part conveyed the County of McHenry, a body politic, by trustee's deed recorded April 7, 2003 as document number 2003R0044153, in River Pointe Subdivision, being a resubdivision of Lots 1 and 6 in Kaper's East Subdivision of the West Half of the Southwest Quarter of Section 29, Township 43 North, Range 8 East of the Third Principal Meridian, according to the plat of said River Pointe Subdivision recorded May 6, 1992 as document number 92R024749, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Commencing at the northeast corner of said Lot 1; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of South 1 degree 06 minutes 06 seconds East along the east line of said Lot 1, a distance of 37.18 feet to the point of beginning; thence South 89 degrees 56 minutes 44 seconds West, a distance of 702.82 feet; thence South 53 degrees 08 minutes 32 seconds West, a distance of 33.38 feet; thence North 89 degrees 56 minutes 44 seconds East, a distance of 92.13 feet; thence South 0 degrees 03 minutes 16 seconds East, a distance of 15.00 feet; thence North 89 degrees 56 minutes 44 seconds East, a distance of 106.31 feet; thence North 0 degrees 03 minutes 16 seconds West, a distance of 25.00 feet; thence North 89 degrees 56 minutes 44 seconds East, a distance of 174.66 feet; thence South 0 degrees 00 minutes 00 seconds East, a distance of 15.00 feet; thence North 90 degrees 00 minutes 00 seconds East, a distance of 98.61 feet; thence North 0 degrees 00 minutes 00 seconds East, a distance of 15.09 feet; thence North 89 degrees 56 minutes 44 seconds East, a distance of 184.92 feet; thence South 0 degrees 03 minutes 16 seconds East, a distance of 25.00 feet; thence North 89 degrees 56 minutes 44 seconds East, a distance of 73.56 feet to the east line of said Lot 1; thence North 1 degree 06 minutes 06 seconds West along the east line of said Lot 1, a distance of 35.01 feet to the point of beginning.

Said temporary easement containing 0.320 acre, more or less.

Said temporary easement to be used for grading, parking lot and driveway construction purposes.

***

That part of Lot 2 in Kaper's West Subdivision, being a subdivision of the East Half of the Southeast Quarter of Section 30, Township 43 North, Range 8 East of the Third Principal Meridian, according to the plat thereof recorded August 6, 1992 as document number 92R042897, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Beginning at the southeast corner of said Lot 2; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of South 88 degrees 53 minutes 12 seconds West along the south line of said Lot 2, a distance of 33.84 feet; thence North 0 degrees 24 minutes 03 seconds West, a distance of 287.36 feet to the north line of said Lot 2; thence South 89 degrees 59 minutes 52 seconds East along the north line of said Lot 2, a distance of 28.39 feet to the northeast corner of Lot 2; thence South 1 degree 29 minutes 18 seconds East along the east line of said Lot 2, a distance of 286.79 feet (286.85 feet, recorded) to the point of beginning.

Said parcel containing 0.205 acre, more or less.

***

That part of Lot 2 in Kaper's West Subdivision, being a subdivision of the East Half of the Southeast Quarter of Section 30, Township 43 North, Range 8 East of the Third Principal Meridian, according to the plat thereof recorded August 6, 1992 as document number 92R042897, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Commencing at the southeast corner of said Lot 2; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of South 88 degrees 53 minutes 12 seconds West along the south line of said Lot 2, a distance of 33.84 feet to the point of beginning; thence North 0 degrees 24 minutes 03 seconds West, a distance of 287.36 feet to the north line of said Lot 2; thence North 89 degrees 59 minutes 52 seconds West along the north line of said Lot 2, a distance of 40.00 feet; thence South 0 degrees 24 minutes 03 seconds East, a distance of 40.77 feet; thence North 89 degrees 56 minutes 44 seconds East, a distance of 30.00 feet; thence South 0 degrees 24 minutes 03 seconds East, a distance of 227.38 feet; thence South 89 degrees 56 minutes 44 seconds West, a distance of 32.00 feet; thence South 0 degrees 24 minutes 03 seconds East, a distance of 20.03 feet to the south line of said Lot 2; thence North 88 degrees 53 minutes 12 seconds East along the south line of said Lot 2, a distance of 42.00 feet to the point of beginning.

Said temporary easement containing 0.109 acre, more or less.

Said temporary easement to be used for grading and driveway construction purposes.

***

That part of Lot 2 in Kaper's East Subdivision, being a subdivision of the West Half of the Southwest Quarter of Section 29, Township 43 North, Range 8 East of the Third Principal Meridian, according to the plat thereof recorded February 28, 1989 as document number 89R005770, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Beginning at the northwest corner of said Lot 2; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of North 88 degrees 55 minutes 17 seconds East along the north line of said Lot 2, a distance of 36.46 feet; thence South 0 degrees 24 minutes 03 seconds East, a distance of 235.02 feet to the south line of said Lot 2; thence South 88 degrees 54 minutes 45 seconds West along the south line of said Lot 2, a distance of 32.44 feet to the southwest corner of Lot 2; thence North 1 degree 22 minutes 56 seconds West along the west line of said Lot 2, a distance of 235.01 feet to the point of beginning.

Said parcel containing 0.186 acre, more or less.

***

That part of Lot 2 in Kaper's East Subdivision, being a subdivision of the West Half of the Southwest Quarter of Section 29, Township 43 North, Range 8 East of the Third Principal Meridian, according to the plat thereof recorded February 28, 1989 as document number 89R005770, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD 83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Commencing at the northwest corner of said Lot 2; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of North 88 degrees 55 minutes 17 seconds East along the north line of said Lot 2, a distance of 36.46 feet to the point of beginning; thence South 0 degrees 24 minutes 03 seconds East, a distance of 235.02 feet to the south line of said Lot 2; thence North 88 degrees 54 minutes 45 seconds East along the south line of said Lot 2, a distance of 35.00 feet; thence North 0 degrees 24 minutes 03 seconds West, a distance of 19.81 feet; thence South 89 degrees 35 minutes 57 seconds West, a distance of 25.00 feet; thence North 0 degrees 24 minutes 03 seconds West, a distance of 214.90 feet to the north line of said Lot 2; thence South 88 degrees 55 minutes 17 seconds West along the north line of said Lot 2, a distance of 10.00 feet to the point of beginning.

Said temporary easement containing 0.065 acre, more or less.

Said temporary easement to be used for grading purposes.

***

That part of Lot 1, except that part of Lot 1 conveyed to the County of McHenry by trustee's deed recorded July 24, 2000 as document number 2000R0039474 and also except that part of Lot 1 conveyed to the County of McHenry by warranty deed recorded April 10, 2008 as document number 2008R0020772, in Montero's Subdivision, being a resubdivision of Lot 4 in Eagle Commercial Center, a subdivision of the East Half of the Southeast Quarter of Section 30, Township 43 North, Range 8 East of the Third Principal Meridian, according to the plat of said Montero's Subdivision recorded February 1, 1996 as document number 96R005406 and corrected by certificates of correction recorded February 27, 1996 as document number 96R009437 and recorded March 20, 1996 as document number 96R013391, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Commencing at the northeast corner of said Lot 1; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of South 0 degrees 06 minutes 33 seconds East along the east line of said Lot 1, a distance of 18.40 feet to the southerly right of way line of Algonquin Road recorded July 24, 2000 as document number 2000R0039474 and the point of beginning; thence continuing South 0 degrees 06 minutes 33 seconds East along the east line of said Lot 1, a distance of 15.16 feet to the southerly right of way line of Algonquin Road recorded April 10, 2008 as document number 2008R0020772; thence North 85 degrees 46 minutes 02 seconds West along the said southerly right of way line of Algonquin Road recorded as document number 2008R0020772, a distance of 161.94 feet (162.34 feet, recorded) to the west line of said Lot 1; thence North 0 degrees 06 minutes 24 seconds West along the west line of said Lot 1, a distance of 16.64 feet to the said southerly right of way line of Algonquin Road recorded as document number 2000R0039474; thence South 85 degrees 14 minutes 54 seconds East along the said southerly right of way line of Algonquin Road recorded as document number 2000R0039474, a distance of 162.06 feet (162.34 feet, recorded) to the point of beginning.

Said parcel containing 0.059 acre, more or less.

***

That part of Lot 1, except that part of Lot 1 conveyed to the County of McHenry by trustee's deed recorded July 24, 2000 as document number 2000R0039474 and also except that part of Lot 1 conveyed to the County of McHenry by warranty deed recorded April 10, 2008 as document number 2008R0020772, in Montero's Subdivision, being a resubdivision of Lot 4 in Eagle Commercial Center, a subdivision of the East Half of the Southeast Quarter of Section 30, Township 43 North, Range 8 East of the Third Principal Meridian, according to the plat of said Montero's Subdivision recorded February 1, 1996 as document number 96R005406 and corrected by certificates of correction recorded February 27, 1996 as document number 96R009437 and recorded March 20, 1996 as document number 96R013391, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Commencing at the northeast corner of said Lot 1; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of South 0 degrees 06 minutes 33 seconds East along the east line of said Lot 1, a distance of 33.56 feet to the south right of way line of Algonquin Road recorded April 10, 2008 as document number 2008R0020772 and the point of beginning; thence continuing South 0 degrees 06 minutes 33 seconds East along the east line of said Lot 1, a distance of 8.97 feet; thence South 89 degrees 56 minutes 44 seconds West, a distance of 161.48 feet to the west line of said Lot 1; thence North 0 degrees 06 minutes 24 seconds West along the west line of said Lot 1, a distance of 6.14 feet to the said south right of way line of Algonquin Road; thence North 88 degrees 56 minutes 36 seconds East along the said south right of way line of Algonquin Road, a distance of 161.50 feet (161.22 feet, recorded) to the point of beginning;

Said parcel containing 0.028 acre, more or less.

***

That part of Lot 1, except that part of Lot 1 conveyed to the County of McHenry by trustee's deed recorded July 24, 2000 as document number 2000R0039474 and also except that part of Lot 1 conveyed to the County of McHenry by warranty deed recorded April 10, 2008 as document number 2008R0020772, in Montero's Subdivision, being a resubdivision of Lot 4 in Eagle Commercial Center, a subdivision of the East Half of the Southeast Quarter of Section 30, Township 43 North, Range 8 East of the Third Principal Meridian, according to the plat of said Montero's Subdivision recorded February 1, 1996 as document number 96R005406 and corrected by certificates of correction recorded February 27, 1996 as document number 96R009437 and recorded March 20, 1996 as document number 96R013391, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Commencing at the northeast corner of said Lot 1; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of South 0 degrees 06 minutes 33 seconds East along the east line of said Lot 1, a distance of 33.56 feet to the south right of way line of Algonquin Road recorded April 10, 2008 as document number 2008R0020772; thence continuing South 0 degrees 06 minutes 33 seconds East along the east line of said Lot 1, a distance of 8.97 feet to the point of beginning; thence South 89 degrees 56 minutes 44 seconds West, a distance of 161.48 feet to the west line of said Lot 1; thence South 0 degrees 06 minutes 24 seconds East along the west line of said Lot 1, a distance of 12.00 feet; thence North 89 degrees 56 minutes 44 seconds East, a distance of 161.48 feet to the east line of said Lot 1; thence North 0 degrees 06 minutes 33 seconds West along the east line of said Lot 1, a distance of 12.00 feet to the point of beginning;

Said temporary easement containing 0.044 acre, more or less.

Said temporary easement to be used for grading and driveway construction purposes.

***

That part of Lot 1 in Resubdivision of Lot 1 - Eagle Commercial Center, being a subdivision of part of the East Half of the Southeast Quarter of Section 30, Township 43 North, Range 8 East of the Third Principal Meridian, according to the plat thereof recorded November 30, 1995 as document number 95R052639 and corrected by affidavits recorded July 11, 1996 as document number 96R035878 and recorded December 17, 1996 as document number 96R063597, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Beginning at the northeast corner of said Lot 1; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of South 0 degrees 58 minutes 48 seconds East along the east line of said Lot 1, a distance of 28.90 feet; thence South 89 degrees 56 minutes 44 seconds West, a distance of 94.33 feet; thence South 0 degrees 00 minutes 00 seconds East, a distance of 6.41 feet; thence North 90 degrees 00 minutes 00 seconds West, a distance of 69.42 feet; thence North 0 degrees 00 minutes 00 seconds East, a distance of 15.17 feet; thence South 89 degrees 11 minutes 30 seconds West, a distance 216.28 feet to the west line of said Lot 1; thence North 1 degree 30 minutes 47 seconds West along the west line of said Lot 1, a distance of 23.35 feet to the northwest corner of Lot 1; thence South 89 degrees 59 minutes 28 seconds East along the north line of said Lot 1, a distance of 380.14 feet (380.19 feet, recorded) to the point of beginning.

Said parcel containing 0.227 acre, more or less.

***

That part of Lot 1 in Resubdivision of Lot 1 - Eagle Commercial Center, being a subdivision of part of the East Half of the Southeast Quarter of Section 30, Township 43 North, Range 8 East of the Third Principal Meridian, according to the plat thereof recorded November 30, 1995 as document number 95R052639 and corrected by affidavits recorded July 11, 1996 as document number 96R035878 and recorded December 17, 1996 as document number 96R063597, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Commencing at the northeast corner of said Lot 1; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of South 0 degrees 58 minutes 48 seconds East along the east line of said Lot 1, a distance of 28.90 feet to the point of beginning; thence South 89 degrees 56 minutes 44 seconds West, a distance of 94.33 feet; thence South 0 degrees 00 minutes 00 seconds East, a distance of 6.41 feet; thence North 90 degrees 00 minutes 00 seconds West, a distance of 69.42 feet; thence North 0 degrees 00 minutes 00 seconds East, a distance of 15.17 feet; thence South 89 degrees 11 minutes 30 seconds West, a distance 216.28 feet to the west line of said Lot 1; thence South 1 degree 30 minutes 47 seconds East along the west line of said Lot 1, a distance of 56.12 feet; thence North 90 degrees 00 minutes 00 seconds East, a distance of 34.77 feet; thence North 0 degrees 03 minutes 16 seconds West, a distance of 30.16 feet; thence North 89 degrees 56 minutes 44 seconds East, a distance of 344.13 feet to the east line of said Lot 1; thence North 0 degrees 58 minutes 48 seconds West along the east line of said Lot 1, a distance of 20.00 feet to the point of beginning.

Said temporary easement containing 0.225 acre, more or less.

Said temporary easement to be used for grading and parking lot construction purposes.

***

That part of Lot 1, except that part of Lot 1 conveyed to the County of McHenry by special warranty deed recorded February 26, 2001 as document number 2001R0010880, in Kaper's West Subdivision, being a subdivision of the East Half of the Southeast Quarter of Section 30, Township 43 North, Range 8 East of the Third Principal Meridian, according to the plat thereof recorded August 6, 1992 as document number 92R042897, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Beginning at the southeast corner of said Lot 1; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of North 89 degrees 59 minutes 52 seconds West along the south line of said Lot 1, a distance of 28.39 feet; thence North 0 degrees 24 minutes 03 seconds West, a distance of 144.19 feet; thence North 41 degrees 13 minutes 58 seconds West, a distance of 76.89 feet; thence South 89 degrees 56 minutes 44 seconds West, a distance of 133.22 feet to the west line of said Lot 1; thence North 1 degree 29 minutes 39 seconds West along the west line of said Lot 1, a distance of 8.05 feet to the south right of way line of Algonquin Road recorded February 26, 2001 as document number 2001R0010880; thence South 89 degrees 59 minutes 28 seconds East along the said south right of way line of Algonquin Road, a distance of 152.35 feet (152.37 feet, recorded) to the northeasterly line of said Lot 1; thence South 42 degrees 40 minutes 15 seconds East along the northeasterly line of said Lot 1, a distance of 84.56 feet to the east line of Lot 1; thence South 1 degree 29 minutes 18 seconds East along the east line of said Lot 1, a distance of 147.77 feet (147.80 feet, recorded) to the point of beginning.

Said parcel containing 0.154 acre, more or less.

***

That part of Lot 1, except that part of Lot 1 conveyed to the County of McHenry by special warranty deed recorded February 26, 2001 as document number 2001R0010880, in Kaper's West Subdivision, being a subdivision of the East Half of the Southeast Quarter of Section 30, Township 43 North, Range 8 East of the Third Principal Meridian, according to the plat thereof recorded August 6, 1992 as document number 92R042897, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Commencing at the southeast corner of said Lot 1; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of North 89 degrees 59 minutes 52 seconds West along the south line of said Lot 1, a distance of 28.39 feet; thence North 0 degrees 24 minutes 03 seconds West, a distance of 144.19 feet; thence North 41 degrees 13 minutes 58 seconds West, a distance of 55.46 feet to the point of beginning; thence continuing North 41 degrees 13 minutes 58 seconds West, a distance of 21.43 feet; thence South 89 degrees 56 minutes 44 seconds West, a distance of 133.22 feet to the west line of said Lot 1; thence South 1 degree 29 minutes 39 seconds East along the west line of said Lot 1, a distance of 12.56 feet; thence North 89 degrees 56 minutes 44 seconds East, a distance of 125.35 feet to a point of curvature; thence easterly 10.22 feet along a curve to the right having a radius of 48.02 feet, the chord of said curve bears South 83 degrees 57 minutes 29 seconds East, 10.20 feet to a point of tangency; thence South 77 degrees 51 minutes 42 seconds East, a distance of 11.78 feet to the point of beginning.

Said permanent easement containing 0.041 acre, more or less.

Said permanent easement to be used for highway purposes.

***

That part of Lot 1, except that part of Lot 1 conveyed to the County of McHenry by special warranty deed recorded February 26, 2001 as document number 2001R0010880, in Kaper's West Subdivision, being a subdivision of the East Half of the Southeast Quarter of Section 30, Township 43 North, Range 8 East of the Third Principal Meridian, according to the plat thereof recorded August 6, 1992 as document number 92R042897, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Commencing at the southeast corner of said Lot 1; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of North 89 degrees 59 minutes 52 seconds West along the south line of said Lot 1, a distance of 28.39 feet to the point of beginning; thence North 0 degrees 24 minutes 03 seconds West, a distance of 144.19 feet; thence North 41 degrees 13 minutes 58 seconds West, a distance of 15.29 feet; thence South 0 degrees 24 minutes 03 seconds East, a distance of 106.76 feet; thence South 89 degrees 56 minutes 44 seconds West, a distance of 30.00 feet; thence South 0 degrees 24 minutes 03 seconds East, a distance of 48.90 feet to the south line of said Lot 1; thence South 89 degrees 59 minutes 52 seconds East along the south line of said Lot 1, a distance of 40.00 feet to the point of beginning.

Said temporary easement containing 0.068 acre, more or less.

Said temporary easement to be used for grading and driveway construction purposes.

***

That part of Lot 1, except that part of Lot 1 conveyed to the County of McHenry by special warranty deed recorded February 26, 2001 as document number 2001R0010880, in Kaper's West Subdivision, being a subdivision of the East Half of the Southeast Quarter of Section 30, Township 43 North, Range 8 East of the Third Principal Meridian, according to the plat thereof recorded August 6, 1992 as document number 92R042897, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Commencing at the southeast corner of said Lot 1; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of North 89 degrees 59 minutes 52 seconds West along the south line of said Lot 1, a distance of 28.39 feet; thence North 0 degrees 24 minutes 03 seconds West, a distance of 144.19 feet; thence North 41 degrees 13 minutes 58 seconds West, a distance of 49.56 feet to the point of beginning; thence South 89 degrees 56 minutes 44 seconds West, a distance of 150.69 feet to the west line of said Lot 1; thence North 1 degree 29 minutes 39 seconds West along the west line of said Lot 1, a distance of 8.01 feet; thence North 89 degrees 56 minutes 44 seconds East, a distance of 125.35 feet to a point of curvature; thence easterly 10.22 feet along a curve to the right having a radius of 48.02 feet, the chord of said curve bears South 83 degrees 57 minutes 29 seconds East, 10.20 feet to a point of tangency; thence South 77 degrees 51 minutes 42 seconds East, a distance of 11.78 feet; thence South 41 degrees 13 minutes 58 seconds East, a distance of 5.90 feet to the point of beginning.

Said temporary easement containing 0.027 acre, more or less.

Said temporary easement to be used for construction purposes.

***

That part of Lot 1 in Oakridge Business Center, being a resubdivision of Lot 7 and that part of vacated Crystal Lake Road adjacent to said Lot 7 lying North of the south line extended East, in Kaper's East Subdivision, being a subdivision of the West Half of the Southwest Quarter of Section 29, Township 43 North, Range 8 East of the Third Principal Meridian, according to the plat of said Oakridge Business Center recorded September 15, 1998 as document number 1998R0061102, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Beginning at the northwest corner of said Lot 1; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of South 89 degrees 57 minutes 40 seconds East along the north line of said Lot 1, a distance of 177.11 feet (177.13 feet, recorded) to the northeast corner of Lot 1; thence South 0 degrees 01 minute 48 seconds West along the east line of said Lot 1, a distance of 21.88 feet; thence South 89 degrees 56 minutes 44 seconds West, a distance of 176.67 feet to the west line of said Lot 1; thence North 1 degree 06 minutes 06 seconds West along the west line of said Lot 1, a distance of 22.18 feet to the point of beginning.

Said parcel containing 0.089 acre, more or less.

***

That part of Lot 1 in Oakridge Business Center, being a resubdivision of Lot 7 and that part of vacated Crystal Lake Road adjacent to said Lot 7 lying North of the south line extended East, in Kaper's East Subdivision, being a subdivision of the West Half of the Southwest Quarter of Section 29, Township 43 North, Range 8 East of the Third Principal Meridian, according to the plat of said Oakridge Business Center recorded September 15, 1998 as document number 1998R0061102, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Commencing at the northwest corner of said Lot 1; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of South 89 degrees 57 minutes 40 seconds East along the north line of said Lot 1, a distance of 177.11 feet (177.13 feet, recorded) to the northeast corner of Lot 1; thence South 0 degrees 01 minute 48 seconds West along the east line of said Lot 1, a distance of 21.88 feet to the point of beginning; thence South 89 degrees 56 minutes 44 seconds West, a distance of 176.67 feet to the west line of said Lot 1; thence South 1 degree 06 minutes 06 seconds East along the west line of said Lot 1, a distance of 6.86 feet; thence North 90 degrees 00 minutes 00 seconds East, a distance of 145.33 feet; thence South 0 degrees 00 minutes 00 seconds East, a distance of 25.00 feet; thence North 90 degrees 00 minutes 00 seconds East, a distance of 31.19 feet to the east line of said Lot 1; thence North 0 degrees 01 minutes 48 seconds East along the east line of said Lot 1, a distance of 32.02 feet to the point of beginning.

Said temporary easement containing 0.046 acre, more or less.

Said temporary easement to be used for grading and parking lot construction purposes.

***

That part of Lot 2 in Oakridge Business Center, being a resubdivision of Lot 7 and that part of vacated Crystal Lake Road adjacent to said Lot 7 lying North of the south line extended East, in Kaper's East Subdivision, being a subdivision of the West Half of the Southwest Quarter of Section 29, Township 43 North, Range 8 East of the Third Principal Meridian, according to the plat of said Oakridge Business Center recorded September 15, 1998 as document number 1998R0061102, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Beginning at the northeast corner of said Lot 2; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of South 0 degrees 01 minute 46 seconds West along the east line of said Lot 2, a distance of 21.65 feet; thence South 89 degrees 56 minutes 44 seconds West, a distance of 140.68 feet to the west line of said Lot 2; thence North 0 degrees 01 minute 48 seconds East along the west line of said Lot 2, a distance of 21.88 feet to the northwest corner of Lot 2; thence South 89 degrees 57 minutes 40 seconds East along the north line of said Lot 2, a distance of 140.68 feet (140.70 feet, recorded) to the point of beginning.

Said parcel containing 0.070 acre, more or less.

***

That part of Lot 2 in Oakridge Business Center, being a resubdivision of Lot 7 and that part of vacated Crystal Lake Road adjacent to said Lot 7 lying North of the south line extended East, in Kaper's East Subdivision, being a subdivision of the West Half of the Southwest Quarter of Section 29, Township 43 North, Range 8 East of the Third Principal Meridian, according to the plat of said Oakridge Business Center recorded September 15, 1998 as document number 1998R0061102, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Commencing at the northeast corner of said Lot 2; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of South 0 degrees 01 minute 46 seconds West along the east line of said Lot 2, a distance of 21.65 feet; thence South 89 degrees 56 minutes 44 seconds West, a distance of 67.72 feet to the point of beginning; thence South 0 degrees 00 minutes 00 seconds East, a distance of 32.10 feet; thence North 90 degrees 00 minutes 00 seconds West, a distance of 72.98 feet to the west line of said Lot 2; thence North 0 degrees 01 minute 48 seconds East along the west line of said Lot 2, a distance of 32.02 feet; thence North 89 degrees 56 minutes 44 seconds East, a distance of 72.96 feet to the point of beginning.

Said temporary easement containing 0.054 acre, more or less.

Said temporary easement to be used for grading, driveway and parking lot construction.

***

That part of Lot 3 in Oakridge Business Center, being a resubdivision of Lot 7 and that part of vacated Crystal Lake Road adjacent to said Lot 7 lying North of the south line extended East, in Kaper's East Subdivision, being a subdivision of the West Half of the Southwest Quarter of Section 29, Township 43 North, Range 8 East of the Third Principal Meridian, according to the plat of said Oakridge Business Center recorded September 15, 1998 as document number 1998R0061102, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Beginning at the northeast corner of said Lot 3; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of South 1 degree 42 minutes 22 seconds West along the east line of said Lot 3, a distance of 21.36 feet; thence South 89 degrees 56 minutes 44 seconds West, a distance of 183.76 feet to the west line of said Lot 3; thence North 0 degrees 01 minute 46 seconds East along the west line of said Lot 3, a distance of 21.65 feet to the northwest corner of Lot 3; thence South 89 degrees 57 minutes 40 seconds East along the north line of said Lot 3, a distance of 184.38 feet (184.40 feet, recorded) to the point of beginning.

Said parcel containing 0.091 acre, more or less.

***

That part of Lot 3 in Oakridge Business Center, being a resubdivision of Lot 7 and that part of vacated Crystal Lake Road adjacent to said Lot 7 lying North of the south line extended East, in Kaper's East Subdivision, being a subdivision of the West Half of the Southwest Quarter of Section 29, Township 43 North, Range 8 East of the Third Principal Meridian, according to the plat of said Oakridge Business Center recorded September 15, 1998 as document number 1998R0061102, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD 83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Commencing at the northeast corner of said Lot 3; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of South 1 degree 42 minutes 22 seconds West along the east line of said Lot 3, a distance of 21.36 feet to the point of beginning; thence South 89 degrees 56 minutes 44 seconds West, a distance of 67.41 feet; thence South 0 degrees 03 minutes 16 seconds East, a distance of 59.60 feet; thence North 89 degrees 56 minutes 44 seconds East, a distance of 24.76 feet; thence South 0 degrees 03 minutes 16 seconds East, a distance of 143.35 feet; thence North 89 degrees 56 minutes 44 seconds East, a distance of 36.42 feet to the east line of said Lot 3; thence North 1 degree 42 minutes 22 seconds East along the east line of said Lot 3, a distance of 203.05 feet to the point of beginning.

Said temporary easement containing 0.218 acre, more or less.

Said temporary easement to be used for grading and driveway construction purposes.

***

That part of the Southeast Quarter of the Northeast Quarter of Section 30, Township 43 North, Range 8 East of the Third Principal Meridian, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Commencing at a point on the west right of way line of Randall Road recorded October 31, 1969 as document number 516648, said point being 1979.91 feet (1980.02 feet, recorded) South of the north line of the Northeast Quarter of said Section 30, being also the southeast corner of Lot 1 in Govnors Subdivision, according to the plat thereof recorded March 20, 2001 as document number 2001R0016624; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of South 89 degrees 40 minutes 50 seconds West along the south line of Lot 1 in said Govnors Subdivision, a distance of 502.96 feet to a point of intersection with the Northerly extension of the east line of a special warranty deed recorded October 16, 2001 as document 2001R0077343; thence South 0 degrees 15 minutes 16 seconds East along the east line of said special warranty deed and along the Northerly extension thereof, a distance of 567.70 feet to the point of beginning; thence continuing South 0 degrees 15 minutes 16 seconds East along the east line of the grantor according to said special warranty deed, a distance of 20.08 feet to the north right of way line of Algonquin Road recorded August 20, 1999 as document number 1999R0059231; thence South 89 degrees 38 minutes 26 seconds West along the said north right of way line of Algonquin Road, a distance of 318.62 feet to the northerly right of way line of Algonquin Road recorded November 16, 2006 as document number 2006R0084532; thence North 87 degrees 05 minutes 48 seconds West along the said northerly right of way line of Algonquin Road, a distance of 173.29 feet (172.76 feet, recorded) to the west line of the grantor according to said special warranty deed; thence North 0 degrees 07 minutes 52 seconds East along the west line of the grantor according to said special warranty deed, a distance of 12.84 feet; thence North 89 degrees 56 minutes 44 seconds East, a distance of 491.57 feet to the point of beginning.

Said parcel containing 0.222 acre, more or less.

***

That part of the Southeast Quarter of the Northeast Quarter of Section 30, Township 43 North, Range 8 East of the Third Principal Meridian, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Commencing at a point on the west right of way line of Randall Road recorded October 31, 1969 as document number 516648, said point being 1979.91 feet (1980.02 feet, recorded) South of the north line of the Northeast Quarter of said Section 30, being also the southeast corner of Lot 1 in Govnors Subdivision, according to the plat thereof recorded March 20, 2001 as document number 2001R0016624; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of South 89 degrees 40 minutes 50 seconds West along the south line of Lot 1 in said Govnors Subdivision, a distance of 502.96 feet to a point of intersection with the Northerly extension of the east line of a special warranty deed recorded October 16, 2001 as document 2001R0077343; thence South 0 degrees 15 minutes 16 seconds East along the east line of said special warranty deed and along the Northerly extension thereof, a distance of 587.78 feet to the north right of way line of Algonquin Road recorded August 20, 1999 as document number 1999R0059231; thence South 89 degrees 38 minutes 26 seconds West along the said north right of way line of Algonquin Road, a distance of 318.62 feet to the northerly right of way line of Algonquin Road recorded November 16, 2006 as document number 2006R0084532; thence North 87 degrees 05 minutes 48 seconds West along the said northerly right of way line of Algonquin Road, a distance of 173.29 feet (172.76 feet, recorded) to the west line of the grantor according to said special warranty deed; thence North 0 degrees 07 minutes 52 seconds East along the west line of the grantor according to said special warranty deed, a distance of 12.84 feet; thence North 89 degrees 56 minutes 44 seconds East, a distance of 335.39 feet to the point of beginning; thence continuing North 89 degrees 56 minutes 44 seconds East, a distance of 120.00 feet; thence North 0 degrees 03 minutes 16 seconds West, a distance of 50.00 feet; thence South 89 degrees 56 minutes 44 seconds West, a distance of 120.00 feet; thence South 0 degrees 03 minutes 16 seconds East, a distance of 50.00 feet to the point of beginning.

Said temporary easement containing 0.138 acre, more or less.

Said temporary easement to be used for grading and driveway construction purposes.

***

That part of the Southeast Quarter of the Northeast Quarter of Section 30, Township 43 North, Range 8 East of the Third Principal Meridian, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD 83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Beginning at a point on the west right of way line of Randall Road recorded October 31, 1969 as document number 516648, said point being 1979.91 feet (1980.02 feet, recorded) South of the north line of the Northeast Quarter of said Section 30, being also the southeast corner of Lot 1 in Govnors Subdivision, according to the plat thereof recorded March 20, 2001 as document number 2001R0016624 and the northeast corner of trustee's deed and deed in trust recorded October 17, 1994 as document number 94R059510; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of South 0 degrees 23 minutes 56 seconds East along the said west right of way line of Randall Road, a distance of 542.00 feet to the northwesterly right of way line of Algonquin Road according to Judgment Order, Case Number 00 ED 9, filed April 22, 2003 in the Circuit Court of the Nineteenth Judicial Circuit, McHenry County, Illinois; thence South 63 degrees 24 minutes 49 seconds West along the said northwesterly right of way line of Algonquin Road, a distance of 82.45 feet (82.05 feet, recorded) to the north right of way line of Algonquin Road; thence South 89 degrees 38 minutes 26 seconds West along the north right of way line of Algonquin Road according to said Judgment Order, Case Number 00 ED 9, a distance of 161.98 feet to an angle point on said north right of way line; thence South 0 degrees 21 minutes 34 seconds East, a distance of 9.00 feet to an angle point on the north right of way line of Algonquin Road; thence South 89 degrees 38 minutes 26 seconds West along the north right of way line of Algonquin Road according to said Judgment Order, Case Number 00 ED 9, a distance of 268.47 feet to west line of the grantor according to said trustee's deed and deed in trust recorded October 17, 1994 as document number 94R059510; thence North 0 degrees 15 minutes 16 seconds West along the west line of the grantor according to said trustee's deed and deed in trust, a distance of 18.08 feet; thence North 89 degrees 56 minutes 44 seconds East, a distance of 228.82 feet; thence North 0 degrees 03 minutes 16 seconds West, a distance of 3.00 feet; thence North 89 degrees 56 minutes 44 seconds East, a distance of 191.00 feet; thence North 0 degrees 03 minutes 16 seconds West, a distance of 16.00 feet; thence North 89 degrees 56 minutes 44 seconds East, a distance of 29.00 feet; thence North 42 degrees 08 minutes 13 seconds East, a distance of 26.57 feet; thence North 0 degrees 24 minutes 03 seconds West, a distance of 395.00 feet; thence North 89 degrees 35 minutes 57 seconds East, a distance of 17.00 feet; thence North 0 degrees 24 minutes 03 seconds West, a distance of 138.15 feet to the north line of the grantor according to said trustee's deed and deed in trust; thence North 89 degrees 40 minutes 50 seconds East along the north line of the grantor according to said trustee's deed and deed in trust, a distance of 20.53 feet to the point of beginning.

Said parcel containing 0.591 acre, more or less.

***

That part of the Southeast Quarter of the Northeast Quarter of Section 30, Township 43 North, Range 8 East of the Third Principal Meridian, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD 83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Commencing at a point on the west right of way line of Randall Road recorded October 31, 1969 as document number 516648, said point being 1979.91 feet (1980.02 feet, recorded) South of the north line of the Northeast Quarter of said Section 30, being also the southeast corner of Lot 1 in Govnors Subdivision, according to the plat thereof recorded March 20, 2001 as document number 2001R0016624 and the northeast corner of trustee's deed and deed in trust recorded October 17, 1994 as document number 94R059510; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of South 0 degrees 23 minutes 56 seconds East along the said west right of way line of Randall Road, a distance of 542.00 feet to the northwesterly right of way line of Algonquin Road according to Judgment Order, Case Number 00 ED 9, filed April 22, 2003 in the Circuit Court of the Nineteenth Judicial Circuit, McHenry County, Illinois; thence South 63 degrees 24 minutes 49 seconds West along the said northwesterly right of way line of Algonquin Road, a distance of 82.45 feet (82.05 feet, recorded) to the north right of way line of Algonquin Road; thence South 89 degrees 38 minutes 26 seconds West along the north right of way line of Algonquin Road according to said Judgment Order, Case Number 00 ED 9, a distance of 161.98 feet to an angle point on said north right of way line; thence South 0 degrees 21 minutes 34 seconds East, a distance of 9.00 feet to an angle point on the north right of way line of Algonquin Road; thence South 89 degrees 38 minutes 26 seconds West along the north right of way line of Algonquin Road according to said Judgment Order, Case Number 00 ED 9, a distance of 268.47 feet to west line of the grantor according to said trustee's deed and deed in trust recorded October 17, 1994 as document number 94R059510; thence North 0 degrees 15 minutes 16 seconds West along the west line of the grantor according to said trustee's deed and deed in trust, a distance of 18.08 feet; thence North 89 degrees 56 minutes 44 seconds East, a distance of 183.82 feet to the point of beginning; thence continuing North 89 degrees 56 minutes 44 seconds East, a distance of 45.00 feet; thence North 0 degrees 03 minutes 16 seconds West, a distance of 3.00 feet; thence North 89 degrees 56 minutes 44 seconds East, a distance of 9.00 feet; thence North 0 degrees 03 minutes 16 seconds West, a distance of 19.00 feet; thence South 89 degrees 56 minutes 44 seconds West, a distance of 54.00 feet; thence South 0 degrees 03 minutes 16 seconds East, a distance of 22.00 feet to the point of beginning.

Said temporary easement containing 0.027 acre, more or less.

Said temporary easement to be used for driveway construction purposes.

***

That part of the Southeast Quarter of the Northeast Quarter of Section 30, Township 43 North, Range 8 East of the Third Principal Meridian, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD 83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Commencing at a point on the west right of way line of Randall Road recorded October 31, 1969 as document number 516648, said point being 1979.91 feet (1980.02 feet, recorded) South of the north line of the Northeast Quarter of said Section 30, being also the southeast corner of Lot 1 in Govnors Subdivision, according to the plat thereof recorded March 20, 2001 as document number 2001R0016624 and the northeast corner of trustee's deed and deed in trust recorded October 17, 1994 as document number 94R059510; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of South 0 degrees 23 minutes 56 seconds East along the said west right of way line of Randall Road, a distance of 542.00 feet to the northwesterly right of way line of Algonquin Road according to Judgment Order, Case Number 00 ED 9, filed April 22, 2003 in the Circuit Court of the Nineteenth Judicial Circuit, McHenry County, Illinois; thence South 63 degrees 24 minutes 49 seconds West along the said northwesterly right of way line of Algonquin Road, a distance of 82.45 feet (82.05 feet, recorded) to the north right of way line of Algonquin Road; thence South 89 degrees 38 minutes 26 seconds West along the north right of way line of Algonquin Road according to said Judgment Order, Case Number 00 ED 9, a distance of 161.98 feet to an angle point on said north right of way line; thence South 0 degrees 21 minutes 34 seconds East, a distance of 9.00 feet to an angle point on the north right of way line of Algonquin Road; thence South 89 degrees 38 minutes 26 seconds West along the north right of way line of Algonquin Road according to said Judgment Order, Case Number 00 ED 9, a distance of 268.47 feet to west line of the grantor according to said trustee's deed and deed in trust recorded October 17, 1994 as document number 94R059510; thence North 0 degrees 15 minutes 16 seconds West along the west line of the grantor according to said trustee's deed and deed in trust, a distance of 18.08 feet; thence North 89 degrees 56 minutes 44 seconds East, a distance of 228.82 feet; thence North 0 degrees 03 minutes 16 seconds West, a distance of 3.00 feet; thence North 89 degrees 56 minutes 44 seconds East, a distance of 173.00 feet to the point of beginning; thence continuing North 89 degrees 56 minutes 44 seconds East, a distance of 18.00 feet; thence North 0 degrees 03 minutes 16 seconds West, a distance of 16.00 feet; thence North 89 degrees 56 minutes 44 seconds East, a distance of 29.00 feet; thence North 42 degrees 08 minutes 13 seconds East, a distance of 26.57 feet; thence North 0 degrees 24 minutes 03 seconds West, a distance of 395.00 feet; thence North 89 degrees 35 minutes 57 seconds East, a distance of 17.00 feet; thence North 0 degrees 24 minutes 03 seconds West, a distance of 138.15 feet to the north line of the grantor according to said trustee's deed and deed in trust; thence South 89 degrees 40 minutes 50 seconds West along the north line of the grantor according to said trustee's deed and deed in trust, a distance of 20.00 feet; thence South 0 degrees 24 minutes 03 seconds East, a distance of 63.01 feet; thence South 89 degrees 35 minutes 57 seconds West, a distance of 18.00 feet; thence South 0 degrees 24 minutes 03 seconds East, a distance of 86.84 feet; thence North 90 degrees 00 minutes 00 seconds East, a distance of 11.00 feet; thence South 0 degrees 24 minutes 03 seconds East, a distance of 379.36 feet; thence South 42 degrees 08 minutes 13 seconds West, a distance of 27.69 feet; thence South 89 degrees 56 minutes 44 seconds West, a distance of 36.22 feet; thence South 0 degrees 03 minutes 16 seconds East, a distance of 19.00 feet to the point of beginning.

Said temporary easement containing 0.203 acre, more or less.

Said temporary easement to be used for grading, driveway and parking lot construction purposes.

***

That part of the West Half of the Northwest Quarter of Section 29, Township 43 North, Range 8 East of the Third Principal Meridian, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD 83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Commencing at the southwest corner of the Northwest Quarter of said Section 29; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of North 0 degrees 13 minutes 26 seconds West along the west line of the Northwest Quarter of said Section 29, a distance of 82.82 feet to the northeasterly right of way line of Algonquin Road recorded October 17, 2002 as document number 2002R0093574 and the point of beginning; thence continuing North 0 degrees 13 minutes 26 seconds West along the west line of the Northwest Quarter of said Section 29, a distance of 152.17 feet to a point of intersection with the Westerly extension of the south line of Lot 5 in The Centre at Lake in the Hills, according to the plat thereof recorded November 8, 1996 as document number 96R057546, being also the northwest corner of the grantor; thence South 89 degrees 54 minutes 57 seconds East along the south line of Lot 5 in said The Centre at Lake in the Hills and along the Westerly extension thereof, being also the north line of the grantor, a distance of 30.78 feet; thence South 0 degrees 24 minutes 03 seconds East, a distance of 108.07 feet; thence South 21 degrees 11 minutes 16 seconds East, a distance of 48.34 feet; thence North 89 degrees 56 minutes 44 seconds East, a distance of 151.58 feet to a west line of Lot 1 in said The Centre at Lake in Hills, being also the east line of the grantor; thence South 0 degrees 13 minutes 26 seconds East along a west line of Lot 1 in said The Centre at Lake in the Hills, being also the east line of the grantor, a distance of 17.24 feet to the north right of way line of Algonquin Road recorded October 17, 2002 as document number 2002R0093574; thence North 89 degrees 54 minutes 57 seconds West along the said north right of way line of Algonquin Road, a distance of 181.86 feet (182.15 feet, recorded) to the said northeasterly right of way line of Algonquin Road; thence North 45 degrees 33 minutes 26 seconds West along the said northeasterly right of way line of Algonquin Road, a distance of 25.48 feet to the point of beginning.

Said parcel containing 0.192 acre, more or less.

***

That part of the West Half of the Northwest Quarter of Section 29, Township 43 North, Range 8 East of the Third Principal Meridian, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD 83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Commencing at the southwest corner of the Northwest Quarter of said Section 29; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of North 0 degrees 13 minutes 26 seconds West along the west line of the Northwest Quarter of said Section 29, a distance of 82.82 feet to the northeasterly right of way line of Algonquin Road recorded October 17, 2002 as document number 2002R0093574; thence continuing North 0 degrees 13 minutes 26 seconds West along the west line of the Northwest Quarter of said Section 29, a distance of 152.17 feet to a point of intersection with the Westerly extension of the south line of Lot 5 in The Centre at Lake in the Hills, according to the plat thereof recorded November 8, 1996 as document number 96R057546, being also the northwest corner of the grantor; thence South 89 degrees 54 minutes 57 seconds East along the south line of Lot 5 in said The Centre at Lake in the Hills and along the Westerly extension thereof, being also the north line of the grantor, a distance of 30.78 feet to the point of beginning; thence South 0 degrees 24 minutes 03 seconds East, a distance of 108.07 feet; thence South 21 degrees 11 minutes 16 seconds East, a distance of 48.34 feet; thence North 89 degrees 56 minutes 44 seconds East, a distance of 151.58 feet to a west line of Lot 1 in said The Centre at Lake in Hills, being also the east line of the grantor; thence North 0 degrees 13 minutes 26 seconds West along a west line of Lot 1 in said The Centre at Lake in the Hills, being also the east line of the grantor, a distance of 120.00 feet; thence South 89 degrees 56 minutes 44 seconds West, a distance of 5.49 feet; thence South 0 degrees 13 minutes 26 seconds East, a distance of 110.00 feet; thence South 89 degrees 56 minutes 44 seconds West, a distance of 143.27 feet; thence North 0 degrees 24 minutes 03 seconds West, a distance of 133.97 feet; thence South 89 degrees 54 minutes 57 seconds East, a distance of 15.00 feet; thence North 0 degrees 24 minutes 03 seconds West, a distance of 9.14 feet to the south line of Lot 5 in said The Centre at Lake in the Hills, being also the north line of the grantor; thence North 89 degrees 54 minutes 57 seconds West along the south line of Lot 5 in said The Centre at Lake in the Hills, being also the north line of the grantor, a distance of 35.00 feet to the point of beginning.

Said temporary easement containing 0.113 acre, more or less.

Said temporary easement to be used for grading, driveway and parking lot construction purposes.

***

That part of Lots 1 and 2, except that part of Lot 1 conveyed to the County of McHenry by warranty deed recorded February 17, 2000 as document number 2000R0008642, in The Centre of Lake in the Hills, being a subdivision of part of the West Half of the Northwest Quarter of Section 29, Township 43 North, Range 8 East of the Third Principal Meridian, according to the plat thereof recorded November 8, 1996 as document number 96R057546, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Beginning at the southeast corner of said Lot 1; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of North 89 degrees 54 minutes 57 seconds West along the south line of said Lots 1 and 2, a distance of 523.09 feet to the east right of way line of Algonquin Road according to warranty deed recorded February 17, 2000 as document number 2000R0008642; thence North 0 degrees 04 minutes 53 seconds East along the said east right of way line of Algonquin Road, a distance of 10.00 feet to the north right of way line of Algonquin Road according to said warranty deed; thence North 89 degrees 54 minutes 57 seconds West along the said north right of way line of Algonquin Road, a distance of 191.44 feet (191.50 feet, recorded) to a west line of said Lot 1; thence North 0 degrees 13 minutes 26 seconds West along a west line of said Lot 1, a distance of 7.24 feet; thence North 89 degrees 56 minutes 44 seconds East, a distance of 608.74 feet; thence North 0 degrees 01 minute 56 seconds East, a distance of 15.00 feet; thence North 89 degrees 56 minutes 44 seconds East, a distance of 106.02 feet to the east line of said Lot 1; thence South 0 degrees 22 minutes 43 seconds West along the east line of said Lot 1, a distance of 33.97 feet to the point of beginning.

Said parcel containing 0.290 acre, more or less.

***

That part of Lot 1, except that part of Lot 1 conveyed to the County of McHenry by warranty deed recorded February 17, 2000 as document number 2000R0008642, in The Centre of Lake in the Hills, being a subdivision of part of the West Half of the Northwest Quarter of Section 29, Township 43 North, Range 8 East of the Third Principal Meridian, according to the plat thereof recorded November 8, 1996 as document number 96R057546, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD 83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Beginning at the most westerly corner of said Lot 1, being also the southwest corner of Lot 1 in The Centre Resubdivision, according to the plat thereof recorded January 14, 1998 as document number 98R002400; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of North 89 degrees 46 minutes 40 seconds East along a north line of said Lot 1, being also the south line of Lot 1 in said The Centre Resubdivision, a distance of 19.45 feet; thence South 0 degrees 24 minutes 03 seconds East, a distance of 35.00 feet to a south line of said Lot 1, being also the north line of Lot 4 in said The Centre of Lake in the Hills; thence South 89 degrees 46 minutes 40 seconds West along a south line of said Lot 1, being also the north line of Lot 4 in said The Centre of Lake in the Hills, a distance of 19.56 feet to the west line of Lot 1; thence North 0 degrees 13 minutes 26 seconds West along the west line of said Lot 1, a distance of 35.00 feet to the point of beginning.

Said parcel containing 0.016 acre, more or less.

***

That part of Lots 1 and 2, except that part of Lot 1 conveyed to the County of McHenry by warranty deed recorded February 17, 2000 as document number 2000R0008642, in The Centre of Lake in the Hills, being a subdivision of part of the West Half of the Northwest Quarter of Section 29, Township 43 North, Range 8 East of the Third Principal Meridian, according to the plat thereof recorded November 8, 1996 as document number 96R057546, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Commencing at the southeast corner of said Lot 1; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of North 89 degrees 54 minutes 57 seconds West along the south line of said Lots 1 and 2, a distance of 523.09 feet to the east right of way line of Algonquin Road according to warranty deed recorded February 17, 2000 as document number 2000R0008642; thence North 0 degrees 04 minutes 53 seconds East along the said east right of way line of Algonquin Road, a distance of 10.00 feet to the north right of way line of Algonquin Road according to said warranty deed; thence North 89 degrees 54 minutes 57 seconds West along the said north right of way line of Algonquin Road, a distance of 191.44 feet (191.50 feet, recorded) to a west line of said Lot 1; thence North 0 degrees 13 minutes 26 seconds West along a west line of said Lot 1, a distance of 7.24 feet to the point of beginning; thence North 89 degrees 56 minutes 44 seconds East, a distance of 608.74 feet; thence North 0 degrees 01 minute 56 seconds East, a distance of 15.00 feet; thence North 89 degrees 56 minutes 44 seconds East, a distance of 106.02 feet to the east line of said Lot 1; thence North 0 degrees 22 minutes 43 seconds East along the east line of said Lot 1, a distance of 15.00 feet; thence South 89 degrees 56 minutes 44 seconds West, a distance of 106.02 feet; thence South 0 degrees 39 minutes 20 seconds West, a distance of 10.00 feet; thence South 89 degrees 56 minutes 44 seconds West, a distance of 259.52 feet; thence North 0 degrees 03 minutes 16 seconds West, a distance of 115.00 feet; thence South 89 degrees 56 minutes 44 seconds West, a distance of 95.00 feet; thence South 0 degrees 03 minutes 16 seconds East, a distance of 115.00 feet; thence South 89 degrees 56 minutes 44 seconds West, a distance of 175.00 feet; thence North 0 degrees 03 minutes 16 seconds West, a distance of 110.00 feet; thence South 89 degrees 56 minutes 44 seconds West, a distance of 79.61 feet to a west line of said Lot 1; thence South 0 degrees 13 minutes 26 seconds East along a west line of said Lot 1, a distance of 130.00 feet to the point of beginning.

Said temporary easement containing 0.768 acre, more or less.

Said temporary easement to be used for grading, driveway and parking lot construction purposes.

***

That part of Lot 1, except that part of Lot 1 conveyed to the County of McHenry by warranty deed recorded February 17, 2000 as document number 2000R0008642, in The Centre of Lake in the Hills, being a subdivision of part of the West Half of the Northwest Quarter of Section 29, Township 43 North, Range 8 East of the Third Principal Meridian, according to the plat thereof recorded November 8, 1996 as document number 96R057546, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD 83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Commencing at the most westerly corner of said Lot 1, being also the southwest corner of Lot 1 in The Centre Resubdivision, according to the plat thereof recorded January 14, 1998 as document number 98R002400; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of North 89 degrees 46 minutes 40 seconds East along a north line of said Lot 1, being also the south line of Lot 1 in said The Centre Resubdivision, a distance of 19.45 feet to the point of beginning; thence South 0 degrees 24 minutes 03 seconds East, a distance of 35.00 feet to a south line of said Lot 1, being also the north line of Lot 4 in said The Centre of Lake in the Hills; thence North 89 degrees 46 minutes 40 seconds West along a south line of said Lot 1, being also the north line of Lot 4 in said The Centre of Lake in the Hills, a distance of 45.00 feet; thence North 0 degrees 24 minutes 03 seconds West, a distance of 35.00 feet to a north line of said Lot 1, being also the south line of Lot 1 in said The Centre Resubdivision; thence South 89 degrees 46 minutes 40 seconds West along a north line of said Lot 1, being also the south line of Lot 1 in said The Centre Resubdivision, a distance of 45.00 feet to the point of beginning.

Said temporary easement containing 0.036 acre, more or less.

Said temporary easement to be used for grading and driveway construction purposes.

***

That part of Lot 3 in Algonquin Plaza, being a subdivision of part of the West Half of the Northwest Quarter of Section 29, Township 43 North, Range 8 East of the Third Principal Meridian, according to the plat thereof recorded January 23, 2006 as document number 2006R0005048, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Beginning at the southwest corner of said Lot 3; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of North 0 degrees 22 minutes 43 seconds East along the west line of said Lot 3, a distance of 8.97 feet; thence North 89 degrees 56 minutes 44 seconds East, a distance of 169.19 feet to the east line of said Lot 3; thence South 0 degrees 21 minutes 22 seconds West along the east line of said Lot 3, a distance of 9.38 feet to the southeast corner of Lot 3; thence North 89 degrees 54 minutes 57 seconds West along the south line of said Lot 3, a distance of 169.19 feet (168.98 feet, recorded) to the point of beginning.

Said parcel containing 0.036 acre, more or less.

***

That part of the Southeast Quarter of the Northwest Quarter of Section 29, Township 43 North, Range 8 East of the Third Principal Meridian, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD 83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Commencing at the southwest corner of the Northwest Quarter of said Section 29; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of South 89 degrees 54 minutes 57 seconds East along the south line of the Northwest Quarter of said Section 29, a distance of 1304.08 feet to the southwest corner of the Southeast Quarter of the Northwest Quarter of said Section 29, as monumented and occupied, and the point of beginning; thence North 0 degrees 18 minutes 42 seconds East along the west line of the Southeast Quarter of the Northwest Quarter of said Section 29, as monumented and occupied, a distance of 96.95 feet; thence North 89 degrees 41 minutes 18 seconds East, a distance of 20.36 feet to the east right of way line of Crystal Lake Road, as monumented and occupied; thence South 45 degrees 00 minutes 00 seconds East, a distance of 45.39 feet; thence easterly 259.39 feet along a curve to the right having a radius of 10060.00 feet, the chord of said curve bears South 89 degrees 21 minutes 42 seconds East, 259.38 feet to a point of reverse curvature; thence easterly 42.82 feet along a curve to the left having a radius of 9940.00 feet, the chord of said curve bears South 88 degrees 44 minutes 47 seconds East, 42.82 feet to the west line of Lot 5 in First Addition to Cedar Ridge Subdivision, according to the plat thereof recorded January 11, 1980 as document number 788054; thence South 0 degrees 50 minutes 44 seconds West along the west line of Lot 5 in said First Addition to Cedar Ridge Subdivision, a distance of 61.66 feet to the south line of the Northwest Quarter of said Section 29; thence North 89 degrees 54 minutes 57 seconds West along the south line of the Northwest Quarter of said Section 29, a distance of 354.25 feet to the point of beginning, except the parcel which is described as follows:

Commencing at the southwest corner of the Northwest Quarter of said Section 29; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of South 89 degrees 54 minutes 57 seconds East along the south line of the Northwest Quarter of said Section 29, a distance of 1304.08 feet to the southwest corner of the Southeast Quarter of the Northwest Quarter of said Section 29, as monumented and occupied; thence North 0 degrees 18 minutes 42 seconds East along the west line of the Southeast Quarter of the Northwest Quarter of said Section 29, as monumented as occupied, a distance of 96.95 feet; thence North 89 degrees 41 minutes 18 seconds East, a distance of 20.36 feet to the east right of way line of Crystal Lake Road, as monumented and occupied; thence South 0 degrees 23 minutes 32 seconds West along the said east right of way line of Crystal Lake Road, as monumented and occupied, a distance of 47.31 feet to the north right of way line of Algonquin Road recorded January 22, 1990 as document number 90R002714 and the point of beginning; thence South 89 degrees 32 minutes 00 seconds East along the said north right of way line of Algonquin Road, a distance of 214.98 feet (214.19 feet, recorded) to an angle point on said north right of way line; thence South 0 degrees 38 minutes 00 seconds East, a distance of 15.00 feet to the former north right of way line of Algonquin Road recorded January 25, 1950 as document number 227880; thence North 89 degrees 32 minutes 00 seconds West along the said former north right of way line of Algonquin Road, a distance of 214.92 feet (214.19 feet, recorded) to the east right of way line of Crystal Lake Road, as monumented and occupied; thence North 0 degrees 23 minutes 32 seconds East along the said east right of way line of Crystal Lake Road, a distance of 15.00 feet to the point of beginning.

Said parcel containing 0.475 acre, more or less, of which 0.304 acre, more or less, was previously dedicated or used for highway purposes.

***

That part of the Southeast Quarter of the Northwest Quarter of Section 29, Township 43 North, Range 8 East of the Third Principal Meridian, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD 83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Commencing at the southwest corner of the Northwest Quarter of said Section 29; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of South 89 degrees 54 minutes 57 seconds East along the south line of the Northwest Quarter of said Section 29, a distance of 1304.08 feet to the southwest corner of the Southeast Quarter of the Northwest Quarter of said Section 29, as monumented and occupied; thence North 0 degrees 18 minutes 42 seconds East along the west line of the Southeast Quarter of the Northwest Quarter of said Section 29, as monumented and occupied, a distance of 96.95 feet; thence North 89 degrees 41 minutes 18 seconds East, a distance of 20.36 feet to the east right of way line of Crystal Lake Road, as monumented and occupied; thence South 45 degrees 00 minutes 00 seconds East, a distance of 45.39 feet; thence easterly 117.93 feet along a curve to the right having a radius of 10060.00 feet, the chord of said curve bears South 89 degrees 45 minutes 52 seconds East, 117.93 feet to the point of beginning; thence easterly 85.00 feet along a curve to the right having a radius of 10060.00 feet, the chord of said curve bears South 89 degrees 11 minutes 12 seconds East, 85.00 feet; thence North 0 degrees 56 minutes 29 seconds East, a distance of 40.00 feet; thence westerly 85.00 feet along a curve to the left having a radius of 10100.00 feet, the chord of said curve bears North 89 degrees 11 minutes 10 seconds West, 85.00 feet; thence South 0 degrees 56 minutes 29 seconds West, a distance of 40.00 feet to the point of beginning.

Said temporary easement containing 0.078 acre, more or less.

Said temporary easement to be used for driveway removal and parking lot construction.

***

That part of Lot 5 in The Centre of Lake in the Hills, being a subdivision of part of the West Half of the Northwest Quarter of Section 29, Township 43 North, Range 8 East of the Third Principal Meridian, according to the plat thereof recorded November 8, 1996 as document number 96R057546, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Beginning at the northwest corner of said Lot 5; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of North 89 degrees 46 minutes 33 seconds East along the north line of said Lot 5, a distance of 20.12 feet; thence South 0 degrees 24 minutes 03 seconds East, a distance of 215.05 feet to the south line of said Lot 5; thence North 89 degrees 54 minutes 57 seconds West along the south line of said Lot 5, a distance of 20.78 feet to the southwest corner of Lot 5; thence North 0 degrees 13 minutes 26 seconds West along the west line of said Lot 5, a distance of 214.93 feet (214.96 feet, recorded) to the point of beginning.

Said parcel containing 0.101 acre, more or less.

***

That part of Lot 5 in The Centre of Lake in the Hills, being a subdivision of part of the West Half of the Northwest Quarter of Section 29, Township 43 North, Range 8 East of the Third Principal Meridian, according to the plat thereof recorded November 8, 1996 as document number 96R057546, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Commencing at the northwest corner of said Lot 5; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of North 89 degrees 46 minutes 33 seconds East along the north line of said Lot 5, a distance of 20.12 feet; thence South 0 degrees 24 minutes 03 seconds East, a distance of 153.42 feet to the point of beginning; thence continuing South 0 degrees 24 minutes 03 seconds East, a distance of 61.63 feet to the south line of said Lot 5; thence South 89 degrees 54 minutes 57 seconds East along the south line of said Lot 5, a distance of 35.00 feet; thence North 0 degrees 24 minutes 03 seconds West, a distance of 61.68 feet; thence North 90 degrees 00 minutes 00 seconds West, a distance of 35.00 feet to the point of beginning.

Said temporary easement containing 0.050 acre, more or less.

Said temporary easement to be used for driveway construction purposes.

***

That part of Lot 4 in The Centre of Lake in the Hills, being a subdivision of part of the West Half of the Northwest Quarter of Section 29, Township 43 North, Range 8 East of the Third Principal Meridian, according to the plat thereof recorded November 8, 1996 as document number 96R057546, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Beginning at the northwest corner of said Lot 4; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of North 89 degrees 46 minutes 40 seconds East along the north line of said Lot 4, a distance of 19.56 feet; thence South 0 degrees 24 minutes 03 seconds East, a distance of 179.98 feet to the south line of said Lot 4; thence South 89 degrees 46 minutes 33 seconds West along the south line of said Lot 4, a distance of 20.12 feet to the southwest corner of Lot 4; thence North 0 degrees 13 minutes 26 seconds West along the west line of said Lot 4, a distance of 179.98 feet (180.00 feet, recorded) to the point of beginning.

Said parcel containing 0.082 acre, more or less.

***

That part of Lot 4 in The Centre of Lake in the Hills, being a subdivision of part of the West Half of the Northwest Quarter of Section 29, Township 43 North, Range 8 East of the Third Principal Meridian, according to the plat thereof recorded November 8, 1996 as document number 96R057546, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Commencing at the northwest corner of said Lot 4; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of North 89 degrees 46 minutes 40 seconds East along the north line of said Lot 4, a distance of 19.56 feet to the point of beginning; thence continuing North 89 degrees 46 minutes 40 seconds East along the north line of said Lot 4, a distance of 45.00 feet; thence South 0 degrees 24 minutes 03 seconds East, a distance of 8.06 feet; thence South 89 degrees 35 minutes 57 seconds West, a distance of 45.00 feet; thence North 0 degrees 24 minutes 03 seconds West, a distance of 8.21 feet to the point of beginning.

Said temporary easement containing 0.008 acre, more or less, or 366 square feet, more or less.

Said temporary easement to be used for grading purposes.

***

That part of Lot 1 in Govnors Subdivision, being a subdivision of part of the East Half of the Northeast Quarter of Section 30, Township 43 North, Range 8 East of the Third Principal Meridian, according to the plat thereof recorded March 20, 2001 as document number 2001R0016624, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD 83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Beginning at the southeast corner of said Lot 1; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of South 89 degrees 40 minutes 50 seconds West along the south line of said Lot 1, a distance of 23.53 feet; thence North 0 degrees 24 minutes 03 seconds West, a distance of 305.15 feet to the north line of said Lot 1; thence North 89 degrees 40 minutes 50 seconds East along the north line of said Lot 1, a distance of 23.54 feet to the northeast corner of Lot 1; thence South 0 degrees 23 minutes 56 seconds East along the east line of said Lot 1, a distance of 305.15 feet to the point of beginning.

Said parcel containing 0.165 acre, more or less.

***

That part of Lot 1 in Govnors Subdivision, being a subdivision of part of the East Half of the Northeast Quarter of Section 30, Township 43 North, Range 8 East of the Third Principal Meridian, according to the plat thereof recorded March 20, 2001 as document number 2001R0016624, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD 83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Commencing at the southeast corner of said Lot 1; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of South 89 degrees 40 minutes 50 seconds West along the south line of said Lot 1, a distance of 23.53 feet to the point of beginning; thence North 0 degrees 24 minutes 03 seconds West, a distance of 305.15 feet to the north line of said Lot 1; thence South 89 degrees 40 minutes 50 seconds West along the north line of said Lot 1, a distance of 30.00 feet; thence South 0 degrees 24 minutes 03 seconds East, a distance of 180.06 feet; thence North 90 degrees 00 minutes 00 seconds East, a distance of 20.00 feet; thence South 0 degrees 24 minutes 03 seconds East, a distance of 124.98 feet to the south line of said Lot 1; thence North 89 degrees 40 minutes 50 seconds East along the south line of said Lot 1, a distance of 10.00 feet to the point of beginning.

Said temporary easement containing 0.153 acre, more or less.

Said temporary easement to be used for grading and driveway construction purposes.

***

That part of Lot 1 in The Centre Resubdivision, being a resubdivision of Lot 3 in The Centre at Lake in the Hills, a subdivision of part of the West Half of the Northwest Quarter of Section 29, Township 43 North, Range 8 East of the Third Principal Meridian, according to the plat of said The Centre Resubdivision recorded January 14, 1998 as document number 98R002400, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD 83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Beginning at the northwest corner of said Lot 1; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of North 89 degrees 46 minutes 42 seconds East along the north line of said Lot 1, a distance of 19.00 feet; thence South 0 degrees 24 minutes 03 seconds East, a distance of 145.81 feet to the south line of said Lot 1; thence South 89 degrees 46 minutes 40 seconds West along the south line of said Lot 1, a distance of 19.45 feet to the southwest corner of Lot 1; thence North 0 degrees 13 minutes 26 seconds West along the west line of said Lot 1, a distance of 145.81 feet (145.83 feet, recorded) to the point of beginning.

Said parcel containing 0.064 acre, more or less.

***

That part of Lot 1 in The Centre Resubdivision, being a resubdivision of Lot 3 in The Centre at Lake in the Hills, a subdivision of part of the West Half of the Northwest Quarter of Section 29, Township 43 North, Range 8 East of the Third Principal Meridian, according to the plat of said The Centre Resubdivision recorded January 14, 1998 as document number 98R002400, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD 83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Commencing at the northwest corner of said Lot 1; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of North 89 degrees 46 minutes 42 seconds East along the north line of said Lot 1, a distance of 19.00 feet to the point of beginning; thence South 0 degrees 24 minutes 03 seconds East, a distance of 145.81 feet to the south line of said Lot 1; thence North 89 degrees 46 minutes 40 seconds East along the south line of said Lot 1, a distance of 45.00 feet; thence North 0 degrees 24 minutes 03 seconds West, a distance of 6.76 feet; thence North 89 degrees 28 minutes 46 seconds West, a distance of 40.00 feet; thence North 0 degrees 24 minutes 03 seconds West, a distance of 138.53 feet to the north line of said Lot 1; thence South 89 degrees 46 minutes 42 seconds West along the north line of said Lot 1, a distance of 5.00 feet to the point of beginning.

Said temporary easement containing 0.023 acre, more or less.

Said temporary easement to be used for grading and sidewalk removal purposes.

***

That part of Lot 4 in The Meadows Commercial Subdivision, being a resubdivision of part Lot 8 in The Meadows, according to the plat thereof recorded October 23, 2001 as document number 2001R0079191 and part of Lot 2 in Govnors Subdivision, according to the plat thereof recorded March 20, 2001 as document number 2001R0016624, in the Northeast Quarter of Section 30, Township 43 North, Range 8 East of the Third Principal Meridian, according to the plat of said The Meadows Commercial Subdivision recorded January 31, 2003 as document number 2003R0013439, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD 83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Beginning at the southeast corner of said Lot 4; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of South 89 degrees 40 minutes 50 seconds West along the south line of said Lot 4, a distance of 18.54 feet; thence North 0 degrees 24 minutes 03 seconds West, a distance of 251.68 feet; thence North 57 degrees 05 minutes 21 seconds West, a distance of 27.52 feet to the north line of said Lot 4; thence North 89 degrees 36 minutes 04 seconds East along the north line of said Lot 4, a distance of 26.55 feet to the northeasterly line of Lot 4; thence South 45 degrees 23 minutes 56 seconds East along the northeasterly line of said Lot 4, a distance of 21.21 feet to the east line of Lot 4; thence South 0 degrees 23 minutes 56 seconds East along the east line of said Lot 4, a distance of 251.82 feet to the point of beginning.

Said parcel containing 0.115 acre, more or less.

***

That part of Lot 4 in The Meadows Commercial Subdivision, being a resubdivision of part Lot 8 in The Meadows, according to the plat thereof recorded October 23, 2001 as document number 2001R0079191 and part of Lot 2 in Govnors Subdivision, according to the plat thereof recorded March 20, 2001 as document number 2001R0016624, in the Northeast Quarter of Section 30, Township 43 North, Range 8 East of the Third Principal Meridian, according to the plat of said The Meadows Commercial Subdivision recorded January 31, 2003 as document number 2003R0013439, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD 83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Commencing at the southeast corner of said Lot 4; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of South 89 degrees 40 minutes 50 seconds West along the south line of said Lot 4, a distance of 18.54 feet; thence North 0 degrees 24 minutes 03 seconds West, a distance of 251.68 feet; thence North 57 degrees 05 minutes 21 seconds West, a distance of 27.52 feet to the north line of said Lot 4; thence South 89 degrees 36 minutes 04 seconds West along the north line of said Lot 4, a distance of 162.01 feet to the point of beginning; thence South 63 degrees 37 minutes 36 seconds West, a distance of 46.09 feet the west line of said Lot 4; thence North 0 degrees 23 minutes 56 seconds West along the west line of said Lot 4, a distance of 5.19 feet to the northwesterly line of Lot 4; thence North 44 degrees 36 minutes 04 seconds East along the northwesterly line of said Lot 4, a distance of 21.21 feet to the north line of Lot 4; thence North 89 degrees 36 minutes 04 seconds East along the north line of said Lot 4, a distance of 26.43 feet to the point of beginning.

Said parcel containing 0.007 acre, more or less, or 306 square feet, more or less.

***

That part of Lot 4 in The Meadows Commercial Subdivision, being a resubdivision of part Lot 8 in The Meadows, according to the plat thereof recorded October 23, 2001 as document number 2001R0079191 and part of Lot 2 in Govnors Subdivision, according to the plat thereof recorded March 20, 2001 as document number 2001R0016624, in the Northeast Quarter of Section 30, Township 43 North, Range 8 East of the Third Principal Meridian, according to the plat of said The Meadows Commercial Subdivision recorded January 31, 2003 as document number 2003R0013439, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD 83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Commencing at the southeast corner of said Lot 4; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of South 89 degrees 40 minutes 50 seconds West along the south line of said Lot 4, a distance of 18.54 feet to the point of beginning; thence North 0 degrees 24 minutes 03 seconds West, a distance of 251.68 feet; thence North 57 degrees 05 minutes 21 seconds West, a distance of 27.52 feet to the north line of said Lot 4; thence South 89 degrees 36 minutes 04 seconds West along the north line of said Lot 4, a distance of 162.01 feet; thence South 63 degrees 37 minutes 36 seconds West, a distance of 46.09 feet to the west line of said Lot 4; thence North 89 degrees 36 minutes 20 seconds East, a distance of 216.44 feet; thence South 0 degrees 24 minutes 03 seconds East, a distance of 246.58 feet to the south line of said Lot 4; thence North 89 degrees 40 minutes 50 seconds East along the south line of said Lot 4, a distance of 10.00 feet to the point of beginning.

Said temporary easement containing 0.148 acre, more or less.

Said temporary easement to be used for grading purposes.

***

That part of Lot 5 in Lake in the Hills Entertainment Park, being a subdivision of part of the West Half of the Northwest Quarter of Section 29, Township 43 North, Range 8 East of the Third Principal Meridian, according to the plat thereof recorded June 28, 1996 as document number 96R033436, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD 83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Beginning at the northwest corner of said Lot 5; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of South 89 degrees 36 minutes 44 seconds East along the north line of said Lot 5, a distance of 17.74 feet; thence South 0 degrees 24 minutes 03 seconds East, a distance of 259.98 feet to the south line of said Lot 5; thence North 89 degrees 36 minutes 54 seconds West along the south line of said Lot 5, a distance of 18.54 feet to the southwest corner of Lot 5; thence North 0 degrees 13 minutes 26 seconds West along the west line of said Lot 5, a distance of 259.97 feet (260.00 feet, recorded) to the point of beginning.

Said parcel containing 0.108 acre, more or less.

***

That part of Lot 5 in Lake in the Hills Entertainment Park, being a subdivision of part of the West Half of the Northwest Quarter of Section 29, Township 43 North, Range 8 East of the Third Principal Meridian, according to the plat thereof recorded June 28, 1996 as document number 96R033436, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD 83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Commencing at the northwest corner of said Lot 5; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of South 89 degrees 36 minutes 44 seconds East along the north line of said Lot 5, a distance of 17.74 feet to the point of beginning; thence continuing South 89 degrees 36 minutes 44 seconds East along the north line of said Lot 5, a distance of 40.00 feet; thence South 0 degrees 24 minutes 03 seconds East, a distance of 13.87 feet; thence South 89 degrees 35 minutes 57 seconds West, a distance of 36.00 feet; thence South 0 degrees 24 minutes 03 seconds East, a distance of 11.00 feet; thence South 89 degrees 35 minutes 57 seconds West, a distance of 4.00 feet; thence North 0 degrees 24 minutes 03 seconds West, a distance of 25.42 feet to the point of beginning.

Said temporary easement containing 0.014 acre, more or less.

Said temporary easement to be used for grading purposes.

***

That part of Lot 5 in The Meadows Commercial Subdivision, being a resubdivision of part Lot 8 in The Meadows, according to the plat thereof recorded October 23, 2001 as document number 2001R0079191 and part of Lot 2 in Govnors Subdivision, according to the plat thereof recorded March 20, 2001 as document number 2001R0016624, in the Northeast Quarter of Section 30, Township 43 North, Range 8 East of the Third Principal Meridian, according to the plat of said The Meadows Commercial Subdivision recorded January 31, 2003 as document number 2003R0013439, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD 83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Beginning at the northeast corner of said Lot 5; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of South 0 degrees 23 minutes 56 seconds East along the east line of said Lot 5, a distance of 203.14 feet to the southerly line of Lot 5; thence South 74 degrees 54 minutes 28 seconds West along the southerly line of said Lot 5, a distance of 19.18 feet; thence North 0 degrees 24 minutes 03 seconds West, a distance of 38.64 feet; thence North 90 degrees 00 minutes 00 seconds East, a distance of 10.00 feet; thence North 0 degrees 24 minutes 03 seconds West, a distance of 169.43 feet to the north line of said Lot 5; thence North 89 degrees 36 minutes 04 seconds East along the north line of said Lot 5, a distance of 8.56 feet to the point of beginning.

Said parcel containing 0.049 acre, more or less.

***

That part of Lot 5 in The Meadows Commercial Subdivision, being a resubdivision of part Lot 8 in The Meadows, according to the plat thereof recorded October 23, 2001 as document number 2001R0079191 and part of Lot 2 in Govnors Subdivision, according to the plat thereof recorded March 20, 2001 as document number 2001R0016624, in the Northeast Quarter of Section 30, Township 43 North, Range 8 East of the Third Principal Meridian, according to the plat of said The Meadows Commercial Subdivision recorded January 31, 2003 as document number 2003R0013439, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD 83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Commencing at the northeast corner of said Lot 5; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of South 0 degrees 23 minutes 56 seconds East along the east line of said Lot 5, a distance of 203.14 feet to the southerly line of Lot 5; thence South 74 degrees 54 minutes 28 seconds West along the southerly line of said Lot 5, a distance of 19.18 feet to the point of beginning; thence North 0 degrees 24 minutes 03 seconds West, a distance of 38.64 feet; thence South 89 degrees 35 minutes 57 seconds West, a distance of 70.00 feet; thence South 0 degrees 24 minutes 03 seconds East, a distance of 39.89 feet to the south line of said Lot 5; thence North 89 degrees 36 minutes 04 seconds East along the south line of said Lot 5, a distance of 65.24 feet to the southerly line of Lot 5; thence North 74 degrees 54 minutes 28 seconds East along the southerly line of said Lot 5, a distance of 4.92 feet to the point of beginning.

Said temporary easement containing 0.064 acre, more or less.

Said temporary easement to be used for grading and driveway construction purposes.

***

That part of Lot 5 in The Meadows Commercial Subdivision, being a resubdivision of part Lot 8 in The Meadows, according to the plat thereof recorded October 23, 2001 as document number 2001R0079191 and part of Lot 2 in Govnors Subdivision, according to the plat thereof recorded March 20, 2001 as document number 2001R0016624, in the Northeast Quarter of Section 30, Township 43 North, Range 8 East of the Third Principal Meridian, according to the plat of said The Meadows Commercial Subdivision recorded January 31, 2003 as document number 2003R0013439, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD 83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Commencing at the northeast corner of said Lot 5; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of South 0 degrees 23 minutes 56 seconds East along the east line of said Lot 5, a distance of 203.14 feet to the southerly line of Lot 5; thence South 74 degrees 54 minutes 28 seconds West along the southerly line of said Lot 5, a distance of 19.18 feet; thence North 0 degrees 24 minutes 03 seconds West, a distance of 38.64 feet to the point of beginning; thence North 90 degrees 00 minutes 00 seconds East, a distance of 10.00 feet; thence North 0 degrees 24 minutes 03 seconds West, a distance of 169.43 feet to the north line of said Lot 5; thence South 89 degrees 36 minutes 04 seconds West along the north line of said Lot 5, a distance of 10.00 feet; thence South 0 degrees 24 minutes 03 seconds East, a distance of 169.36 feet to the point of beginning.

Said temporary easement containing 0.039 acre, more or less.

Said temporary easement to be used for grading purposes.

***

That part of Lots 3 and 4 in Lake in the Hills Entertainment Park, being a subdivision of part of the West Half of the Northwest Quarter of Section 29, Township 43 North, Range 8 East of the Third Principal Meridian, according to the plat thereof recorded June 28, 1996 as document number 96R033436, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD 83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Beginning at the northwest corner of said Lot 3; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of South 89 degrees 37 minutes 01 second East along the north line of said Lot 3, a distance of 16.57 feet; thence South 0 degrees 24 minutes 03 seconds East, a distance of 164.99 feet to the south line of said Lot 3; thence North 89 degrees 36 minutes 47 seconds West along the south line of said Lot 3, a distance of 4.00 feet; thence South 0 degrees 24 minutes 03 seconds East, a distance of 149.45 feet; thence North 89 degrees 35 minutes 57 seconds East, a distance of 4.00 feet; thence South 0 degrees 24 minutes 03 seconds East, a distance of 15.59 feet to the south line of said Lot 4; thence North 89 degrees 36 minutes 44 seconds West along the south line of said Lot 4, a distance of 17.59 feet to the southwest corner of Lot 4; thence North 0 degrees 13 minutes 26 seconds West along the west line of said Lots 3 and 4, a distance of 329.96 feet to the point of beginning.

Said parcel containing 0.116 acre, more or less.

***

That part of Lots 3 and 4 in Lake in the Hills Entertainment Park, being a subdivision of part of the West Half of the Northwest Quarter of Section 29, Township 43 North, Range 8 East of the Third Principal Meridian, according to the plat thereof recorded June 28, 1996 as document number 96R033436, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD 83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Commencing at the northwest corner of said Lot 3; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of South 89 degrees 37 minutes 01 second East along the north line of said Lot 3, a distance of 16.57 feet to the point of beginning; thence South 0 degrees 24 minutes 03 seconds East, a distance of 164.99 feet to the south line of said Lot 3; thence North 89 degrees 36 minutes 47 seconds West along the south line of said Lot 3, a distance of 4.00 feet; thence South 0 degrees 24 minutes 03 seconds East, a distance of 149.45 feet; thence North 89 degrees 35 minutes 57 seconds East, a distance of 4.00 feet; thence South 0 degrees 24 minutes 03 seconds East, a distance of 15.59 feet to the south line of said Lot 4; thence South 89 degrees 36 minutes 44 seconds East along the south line of said Lot 4, a distance of 40.00 feet; thence North 0 degrees 24 minutes 03 seconds West, a distance of 26.13 feet; thence South 89 degrees 35 minutes 57 seconds West, a distance of 25.00 feet; thence North 0 degrees 24 minutes 03 seconds West, distance of 160.00 feet; thence South 89 degrees 35 minutes 57 seconds West, a distance of 6.00 feet; thence North 0 degrees 24 minutes 03 seconds West, a distance of 144.26 feet to the north line of said Lot 3; thence North 89 degrees 37 minutes 01 second West along the north line of said Lot 3, a distance of 9.00 feet to the point of beginning.

Said temporary easement containing 0.122 acre, more or less.

Said temporary easement to be used for grading and parking lot construction purposes.

***

That part of Lot 6 in The Meadows Commercial Subdivision, being a resubdivision of part Lot 8 in The Meadows, according to the plat thereof recorded October 23, 2001 as document number 2001R0079191 and part of Lot 2 in Govnors Subdivision, according to the plat thereof recorded March 20, 2001 as document number 2001R0016624, in the Northeast Quarter of Section 30, Township 43 North, Range 8 East of the Third Principal Meridian, according to the plat of said The Meadows Commercial Subdivision recorded January 31, 2003 as document number 2003R0013439, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD 83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Beginning at the southeast corner of said Lot 6; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of South 89 degrees 36 minutes 04 seconds West along the south line of said Lot 6, a distance of 8.56 feet; thence North 0 degrees 24 minutes 03 seconds West, a distance of 218.99 feet to the north line of said Lot 6; thence North 89 degrees 36 minutes 04 seconds East along the north line of said Lot 6, a distance of 8.56 feet to the northeast corner of Lot 6; thence South 0 degrees 23 minutes 56 seconds East along the east line of said Lot 6, a distance of 218.99 feet to the point of beginning.

Said parcel containing 0.043 acre, more or less.

***

That part of Lot 6 in The Meadows Commercial Subdivision, being a resubdivision of part Lot 8 in The Meadows, according to the plat thereof recorded October 23, 2001 as document number 2001R0079191 and part of Lot 2 in Govnors Subdivision, according to the plat thereof recorded March 20, 2001 as document number 2001R0016624, in the Northeast Quarter of Section 30, Township 43 North, Range 8 East of the Third Principal Meridian, according to the plat of said The Meadows Commercial Subdivision recorded January 31, 2003 as document number 2003R0013439, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD 83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Commencing at the southeast corner of said Lot 6; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of South 89 degrees 36 minutes 04 seconds West along the south line of said Lot 6, a distance of 8.56 feet to the point of beginning; thence North 0 degrees 24 minutes 03 seconds West, a distance of 218.99 feet to the north line of said Lot 6; thence South 89 degrees 36 minutes 04 seconds West along the north line of said Lot 6, a distance of 10.00 feet; thence South 0 degrees 24 minutes 03 seconds East, a distance of 218.99 feet to the south line of said Lot 6; thence North 89 degrees 36 minutes 04 seconds East along the south line of said Lot 6, a distance of 10.00 feet to the point of beginning.

Said temporary easement containing 0.050 acre, more or less.

Said temporary easement to be used for grading purposes.

***

That part of Lot 2 in The Meadows Commercial Subdivision, being a resubdivision of part Lot 8 in The Meadows, according to the plat thereof recorded October 23, 2001 as document number 2001R0079191 and part of Lot 2 in Govnors Subdivision, according to the plat thereof recorded March 20, 2001 as document number 2001R0016624, in the Northeast Quarter of Section 30, Township 43 North, Range 8 East of the Third Principal Meridian, according to the plat of said The Meadows Commercial Subdivision recorded January 31, 2003 as document number 2003R0013439, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD 83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Beginning at an easterly corner of said Lot 2, being also the northwest corner of Outlot A in said The Meadows Commercial Subdivision; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of South 0 degrees 23 minutes 56 seconds East along an east line of said Lot 2, a distance of 56.28 feet to the easterly line of Lot 2; thence South 7 degrees 12 minutes 42 seconds East along the easterly line of said Lot 2, a distance of 12.32 feet; thence North 90 degrees 00 minutes 00 seconds West, a distance of 11.46 feet; thence North 0 degrees 23 minutes 56 seconds West, a distance of 71.90 feet to the northeasterly line of said Lot 2; thence southeasterly 10.59 feet along the northeasterly line of said Lot 2 on a curve to the left having a radius of 264.98 feet, the chord of said curve bears South 71 degrees 15 minutes 44 seconds East, 10.59 feet to the point of beginning.

Said temporary easement containing 0.016 acre, more or less.

Said temporary easement to be used for grading purposes.

***

That part of Lot 2 in Lake in the Hills Entertainment Park, being a subdivision of part of the West Half of the Northwest Quarter of Section 29, Township 43 North, Range 8 East of the Third Principal Meridian, according to the plat thereof recorded June 28, 1996 as document number 96R033436, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD 83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Beginning at the northwest corner of said Lot 2; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of South 89 degrees 37 minutes 15 seconds East along the north line of said Lot 2, a distance of 15.72 feet; thence South 0 degrees 24 minutes 03 seconds East, a distance of 275.76 feet to the south line of said Lot 2; thence North 89 degrees 37 minutes 01 second West along the south line of said Lot 2, a distance of 16.57 feet to the southwest corner of Lot 2; thence North 0 degrees 13 minutes 26 seconds West along the west line of said Lot 2, a distance of 275.74 feet (275.78 feet, recorded) to the point of beginning.

Said parcel containing 0.102 acre, more or less.

***

That part of Lot 2 in Lake in the Hills Entertainment Park, being a subdivision of part of the West Half of the Northwest Quarter of Section 29, Township 43 North, Range 8 East of the Third Principal Meridian, according to the plat thereof recorded June 28, 1996 as document number 96R033436, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD 83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Commencing at the northwest corner of said Lot 2; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of South 89 degrees 37 minutes 15 seconds East along the north line of said Lot 2, a distance of 15.72 feet to the point of beginning; thence South 0 degrees 24 minutes 03 seconds East, a distance of 275.76 feet to the south line of said Lot 2; thence South 89 degrees 37 minutes 01 second East along the south line of said Lot 2, a distance of 9.00 feet; thence North 0 degrees 24 minutes 03 seconds West, a distance of 12.74 feet; thence South 89 degrees 35 minutes 57 seconds West, a distance of 6.50 feet; thence North 0 degrees 24 minutes 03 seconds West, a distance of 263.11 feet to the north line of said Lot 2; thence North 89 degrees 37 minutes 15 seconds West along the north line of said Lot 2, a distance of 2.50 feet to the point of beginning.

Said temporary easement containing 0.018 acre, more or less.

Said temporary easement to be used for grading purposes.

***

That part of Lot 7 in The Meadows Commercial Subdivision, being a resubdivision of part Lot 8 in The Meadows, according to the plat thereof recorded October 23, 2001 as document number 2001R0079191 and part of Lot 2 in Govnors Subdivision, according to the plat thereof recorded March 20, 2001 as document number 2001R0016624, in the Northeast Quarter of Section 30, Township 43 North, Range 8 East of the Third Principal Meridian, according to the plat of said The Meadows Commercial Subdivision recorded January 31, 2003 as document number 2003R0013439, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD 83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Beginning at the southeast corner of said Lot 7; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of South 89 degrees 36 minutes 04 seconds West along the south line of said Lot 7, a distance of 18.56 feet; thence North 0 degrees 24 minutes 03 seconds West, a distance of 218.99 feet to the north line of said Lot 7; thence North 89 degrees 36 minutes 04 seconds East along the north line of said Lot 7, a distance of 18.57 feet to the northeast corner of Lot 7; thence South 0 degrees 23 minutes 56 seconds East along the east line of said Lot 7, a distance of 218.99 feet to the point of beginning.

Said parcel containing 0.093 acre, more or less.

***

That part of Lot 8 in The Meadows Commercial Subdivision, being a resubdivision of part Lot 8 in The Meadows, according to the plat thereof recorded October 23, 2001 as document number 2001R0079191 and part of Lot 2 in Govnors Subdivision, according to the plat thereof recorded March 20, 2001 as document number 2001R0016624, in the Northeast Quarter of Section 30, Township 43 North, Range 8 East of the Third Principal Meridian, according to the plat of said The Meadows Commercial Subdivision recorded January 31, 2003 as document number 2003R0013439, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD 83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Beginning at the southeast corner of said Lot 8; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of South 89 degrees 36 minutes 04 seconds West along the south line of said Lot 8, a distance of 18.57 feet; thence North 0 degrees 24 minutes 03 seconds West, a distance of 194.87 feet; thence North 49 degrees 42 minutes 55 seconds West, a distance of 38.28 feet; thence South 89 degrees 36 minutes 04 seconds West, a distance of 181.35 feet to the northwesterly line of said Lot 8; thence North 44 degrees 38 minutes 16 seconds East along the northwesterly line of said Lot 8, a distance of 9.91 feet to the north line of Lot 8; thence North 89 degrees 36 minutes 04 seconds East along the north line of said Lot 8, a distance of 194.58 feet to the northeasterly line of Lot 8; thence South 49 degrees 42 minutes 10 seconds East along the northeasterly line of said Lot 8, a distance of 36.11 feet to the east line of Lot 8; thence South 0 degrees 23 minutes 56 seconds East along the east line of said Lot 8, a distance of 203.28 feet to the point of beginning.

Said parcel containing 0.131 acre, more or less.

***

That part of Lot 8 in The Meadows Commercial Subdivision, being a resubdivision of part Lot 8 in The Meadows, according to the plat thereof recorded October 23, 2001 as document number 2001R0079191 and part of Lot 2 in Govnors Subdivision, according to the plat thereof recorded March 20, 2001 as document number 2001R0016624, in the Northeast Quarter of Section 30, Township 43 North, Range 8 East of the Third Principal Meridian, according to the plat of said The Meadows Commercial Subdivision recorded January 31, 2003 as document number 2003R0013439, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD 83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Commencing at the southeast corner of said Lot 8; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of South 89 degrees 36 minutes 04 seconds West along the south line of said Lot 8, a distance of 18.57 feet; thence North 0 degrees 24 minutes 03 seconds West, a distance of 194.87 feet; thence North 49 degrees 42 minutes 55 seconds West, a distance of 21.46 feet to the point of beginning; thence continuing North 49 degrees 42 minutes 55 seconds West, a distance of 16.82 feet; thence South 89 degrees 36 minutes 04 seconds West, a distance of 181.35 feet to the northwesterly line of said Lot 8; thence South 44 degrees 38 minutes 16 seconds West along the northwesterly line of said Lot 8, a distance of 22.64 feet to the west line of Lot 8; thence South 0 degrees 23 minutes 56 seconds East along the west line of said Lot 8, a distance of 7.07 feet; thence North 44 degrees 38 minutes 16 seconds East, a distance of 17.12 feet; thence North 89 degrees 35 minutes 57 seconds East, a distance of 198.02 feet to the point of beginning.

Said temporary easement containing 0.050 acre, more or less.

Said temporary easement to be used for grading purposes.

***

That part of Lot 9 in The Meadows Commercial Subdivision, being a resubdivision of part Lot 8 in The Meadows, according to the plat thereof recorded October 23, 2001 as document number 2001R0079191 and part of Lot 2 in Govnors Subdivision, according to the plat thereof recorded March 20, 2001 as document number 2001R0016624, in the Northeast Quarter of Section 30, Township 43 North, Range 8 East of the Third Principal Meridian, according to the plat of said The Meadows Commercial Subdivision recorded January 31, 2003 as document number 2003R0013439, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD 83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Beginning at the northeast corner of said Lot 9; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of South 0 degrees 23 minutes 56 seconds East along the east line of said Lot 9, a distance of 167.70 feet to the southeasterly line of Lot 9; thence South 53 degrees 36 minutes 38 seconds West along the southeasterly line of said Lot 9, a distance of 10.61 feet; thence North 0 degrees 24 minutes 03 seconds West, a distance of 173.94 feet to the north line of said Lot 9; thence North 89 degrees 36 minutes 04 seconds East along the north line of said Lot 9, a distance of 8.59 feet to the point of beginning.

Said parcel containing 0.034 acre, more or less.

***

That part of Lot 9 in The Meadows Commercial Subdivision, being a resubdivision of part Lot 8 in The Meadows, according to the plat thereof recorded October 23, 2001 as document number 2001R0079191 and part of Lot 2 in Govnors Subdivision, according to the plat thereof recorded March 20, 2001 as document number 2001R0016624, in the Northeast Quarter of Section 30, Township 43 North, Range 8 East of the Third Principal Meridian, according to the plat of said The Meadows Commercial Subdivision recorded January 31, 2003 as document number 2003R0013439, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD 83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Beginning at the southwest corner of said Lot 9; thence easterly 15.04 feet (15.06 feet, recorded) along the southerly line of said Lot 9 on a curve to the left having a radius of 169.99 feet, the chord of said curve bears on an Illinois Coordinate System NAD 83(2011) East Zone bearing of South 87 degrees 51 minutes 52 seconds East, 15.03 feet to a point of tangency on the south line of Lot 9; thence North 89 degrees 36 minutes 04 seconds East along the south line of said Lot 9, a distance of 13.19 feet; thence North 0 degrees 00 minutes 00 seconds East, a distance of 38.80 feet; thence North 90 degrees 00 minutes 00 seconds West, a distance of 28.48 feet to the west line of said Lot 9; thence South 0 degrees 23 minutes 56 seconds East along the west line of said Lot 9, a distance of 38.34 feet to the point of beginning.

Said temporary easement containing 0.025 acre, more or less.

Said temporary easement to be used for driveway construction purposes.

***

That part of Lot 9 in The Meadows Commercial Subdivision, being a resubdivision of part Lot 8 in The Meadows, according to the plat thereof recorded October 23, 2001 as document number 2001R0079191 and part of Lot 2 in Govnors Subdivision, according to the plat thereof recorded March 20, 2001 as document number 2001R0016624, in the Northeast Quarter of Section 30, Township 43 North, Range 8 East of the Third Principal Meridian, according to the plat of said The Meadows Commercial Subdivision recorded January 31, 2003 as document number 2003R0013439, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD 83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Commencing at the northeast corner of said Lot 9; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of South 0 degrees 23 minutes 56 seconds East along the east line of said Lot 9, a distance of 167.70 feet to the southeasterly line of Lot 9; thence South 53 degrees 36 minutes 38 seconds West along the southeasterly line of said Lot 9, a distance of 10.61 feet to the point of beginning; thence North 0 degrees 24 minutes 03 seconds West, a distance of 173.94 feet to the north line of said Lot 9; thence South 89 degrees 36 minutes 04 seconds West along the north line of said Lot 9, a distance of 20.00 feet; thence South 0 degrees 24 minutes 03 seconds East, a distance of 186.36 feet to the southerly line of said Lot 9; thence North 81 degrees 26 minutes 28 seconds East along the southerly line of said Lot 9, a distance of 3.65 feet to the southeasterly line of Lot 9; thence North 53 degrees 36 minutes 38 seconds East along the southeasterly line of said Lot 9, a distance of 20.26 feet to the point of beginning.

Said temporary easement containing 0.083 acre, more or less.

Said temporary easement to be used for grading purposes.

***

That part of Lot 3 in Acorn Lane Commercial Center Unit 3, being a subdivision of part of the West Half of the Northwest Quarter of Section 29 and the Southwest Quarter of the Southwest Quarter of Section 20, Township 43 North, Range 8 East of the Third Principal Meridian, according to the plat thereof recorded March 21, 1997 as document number 97R012763, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD 83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Beginning at the southwest corner of said Lot 3; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of North 0 degrees 13 minutes 26 seconds West along the west line of said Lot 3, a distance of 10.50 feet; thence North 89 degrees 35 minutes 57 seconds East, a distance of 181.96 feet to the east line of said Lot 3; thence South 0 degrees 08 minutes 34 seconds East along the east line of said Lot 3, a distance of 12.98 feet to the southeast corner of Lot 3; thence North 89 degrees 37 minutes 15 seconds West along the south line of said Lot 3, a distance of 181.95 feet to the point of beginning.

Said parcel containing 0.049 acre, more or less.

***

That part of Lot 3 in Acorn Lane Commercial Center Unit 3, being a subdivision of part of the West Half of the Northwest Quarter of Section 29 and the Southwest Quarter of the Southwest Quarter of Section 20, Township 43 North, Range 8 East of the Third Principal Meridian, according to the plat thereof recorded March 21, 1997 as document number 97R012763, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD 83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Commencing at the southwest corner of said Lot 3; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of North 0 degrees 13 minutes 26 seconds West along the west line of said Lot 3, a distance of 10.50 feet to the point of beginning; thence North 89 degrees 35 minutes 57 seconds East, a distance of 85.99 feet; thence North 0 degrees 24 minutes 03 seconds West, a distance of 10.00 feet; thence South 89 degrees 35 minutes 57 seconds West, a distance of 85.96 feet to the west line of said Lot 3; thence South 0 degrees 13 minutes 26 seconds East along the west line of said Lot 3, a distance of 10.00 feet to the point of beginning.

Said temporary easement containing 0.020 acre, more or less.

Said temporary easement to be used for grading and driveway construction purposes.

***

That part of Lot 10 in The Meadows Commercial Subdivision, being a resubdivision of part Lot 8 in The Meadows, according to the plat thereof recorded October 23, 2001 as document number 2001R0079191 and part of Lot 2 in Govnors Subdivision, according to the plat thereof recorded March 20, 2001 as document number 2001R0016624, in the Northeast Quarter of Section 30, Township 43 North, Range 8 East of the Third Principal Meridian, according to the plat of said The Meadows Commercial Subdivision recorded January 31, 2003 as document number 2003R0013439, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD 83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Beginning at the southeast corner of said Lot 10; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of South 89 degrees 36 minutes 04 seconds West along the south line of said Lot 10, a distance of 8.59 feet; thence North 0 degrees 24 minutes 03 seconds West, a distance of 175.93 feet to the north line of said Lot 10; thence North 89 degrees 27 minutes 07 seconds East along the north line of said Lot 10, a distance of 8.60 feet to the northeast corner of Lot 10; thence South 0 degrees 23 minutes 56 seconds East along the east line of said Lot 10, a distance of 175.95 feet to the point of beginning.

Said parcel containing 0.035 acre, more or less.

***

That part of Lot 10 in The Meadows Commercial Subdivision, being a resubdivision of part Lot 8 in The Meadows, according to the plat thereof recorded October 23, 2001 as document number 2001R0079191 and part of Lot 2 in Govnors Subdivision, according to the plat thereof recorded March 20, 2001 as document number 2001R0016624, in the Northeast Quarter of Section 30, Township 43 North, Range 8 East of the Third Principal Meridian, according to the plat of said The Meadows Commercial Subdivision recorded January 31, 2003 as document number 2003R0013439, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD 83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Commencing at the southeast corner of said Lot 10; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of South 89 degrees 36 minutes 04 seconds West along the south line of said Lot 10, a distance of 8.59 feet to the point of beginning; thence North 0 degrees 24 minutes 03 seconds West, a distance of 175.93 feet to the north line of said Lot 10; thence South 89 degrees 27 minutes 07 seconds West along the north line of said Lot 10, a distance of 20.00 feet; thence South 0 degrees 24 minutes 03 seconds East, a distance of 175.88 feet to the south line of said Lot 10; thence North 89 degrees 36 minutes 04 seconds East along the south line of said Lot 10, a distance of 20.00 feet to the point of beginning.

Said temporary easement containing 0.081 acre, more or less.

Said temporary easement to be used for grading purposes.

***

That part of Lot 25 in Northstar Phase 1, being a subdivision of part of the Southeast Quarter of Section 19 and the Northeast Quarter of Section 30, Township 43 North, Range 8 East of the Third Principal Meridian, according to the plat thereof recorded July 27, 1994 as document number 94R044959, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD 83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Beginning at the southeast corner of said Lot 25; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of South 89 degrees 27 minutes 07 seconds West along the south line of said Lot 25, a distance of 18.60 feet; thence North 0 degrees 24 minutes 03 seconds West, a distance of 120.63 feet to the north line of said Lot 25; thence North 89 degrees 27 minutes 07 seconds East along the north line of said Lot 25, a distance of 18.40 feet to the northeast corner of Lot 25; thence South 0 degrees 29 minutes 48 seconds East along the east line of said Lot 25, a distance of 120.63 feet to the point of beginning.

Said parcel containing 0.051 acre, more or less.

***

That part of Lot 25 in Northstar Phase 1, being a subdivision of part of the Southeast Quarter of Section 19 and the Northeast Quarter of Section 30, Township 43 North, Range 8 East of the Third Principal Meridian, according to the plat thereof recorded July 27, 1994 as document number 94R044959, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD 83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Commencing at the southeast corner of said Lot 25; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of South 89 degrees 27 minutes 07 seconds West along the south line of said Lot 25, a distance of 18.60 feet to the point of beginning; thence North 0 degrees 24 minutes 03 seconds West, a distance of 120.63 feet to the north line of said Lot 25; thence South 89 degrees 27 minutes 07 seconds West along the north line of said Lot 25, a distance of 1.45 feet to the northwesterly line of Lot 25; thence southwesterly 48.64 feet along the northwesterly line of said Lot 25 on a curve to the right having a radius of 60.00 feet, the chord of said curve bears South 22 degrees 40 minutes 38 seconds West, 47.32 feet; thence South 0 degrees 24 minutes 03 seconds East, a distance of 77.15 feet to the south line of said Lot 25; thence North 89 degrees 27 minutes 07 seconds East, along the south line of said Lot 25, a distance of 20.00 feet to the point of beginning.

Said temporary easement containing 0.043 acre, more or less.

Said temporary easement to be used for grading purposes.

***

That part of Lot 1 in Winding Creek Center, being a subdivision of part of the Southeast Quarter of Section 30, Township 43 North, Range 8 East of the Third Principal Meridian, according to the plat thereof recorded December 6, 2004 as document number 2004R0107449, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Beginning at the northeast corner of said Lot 1; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of South 0 degrees 06 minutes 24 seconds East along the east line of said Lot 1, a distance of 24.90 feet; thence South 89 degrees 56 minutes 44 seconds West, a distance of 73.44 feet; thence North 0 degrees 01 minute 01 second East, a distance of 24.98 feet to the north line of said Lot 1; thence South 89 degrees 59 minutes 08 seconds East along the north line of said Lot 1, a distance of 73.38 feet to the point of beginning.

Said temporary easement containing 0.042 acre, more or less.

Said temporary easement to be used for grading and construction purposes.

***

That part of Lot 1 in Re-Subdivision of Outlot A, Acorn Lane Commercial Center Unit 3, being a subdivision of part of the West Half of the Northwest Quarter of Section 29 and the Southwest Quarter of the Southwest Quarter of Section 20, Township 43 North, Range 8 East of the Third Principal Meridian, according to the plat thereof recorded January 31, 2007 as document number 2007R007482, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD 83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Beginning at the most westerly southwest corner of said Lot 1; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of North 0 degrees 24 minutes 36 seconds West along the west line of said Lot 1, a distance of 289.95 feet; thence North 89 degrees 28 minutes 33 seconds East, a distance of 310.00 feet; thence North 0 degrees 24 minutes 36 seconds West, a distance of 60.47 feet; thence North 89 degrees 28 minutes 33 seconds East, a distance of 165.45 feet to the easterly line of said Lot 1; thence along the easterly line of said Lot 1 the next 19 courses, South 35 degrees 39 minutes 50 seconds West, a distance of 31.19 feet; thence South 60 degrees 44 minutes 41 seconds West, a distance of 32.20 feet; thence South 45 degrees 25 minutes 01 second West, a distance of 21.19 feet; thence South 23 degrees 30 minutes 06 seconds West, a distance of 27.80 feet; thence South 6 degrees 47 minutes 17 seconds West, a distance of 30.19 feet; thence South 10 degrees 43 minutes 36 seconds West, a distance of 35.95 feet; thence South 21 degrees 27 minutes 52 seconds West, a distance of 41.40 feet; thence South 19 degrees 59 minutes 44 seconds West, a distance of 41.41 feet; thence South 16 degrees 10 minutes 56 seconds West, a distance of 54.07 feet; thence South 10 degrees 50 minutes 54 seconds West, a distance of 35.58 feet; thence South 23 degrees 47 minutes 21 seconds East, a distance of 29.22 feet; thence South 15 degrees 55 minutes 24 seconds West, a distance of 9.86 feet; thence South 35 degrees 43 minutes 39 seconds West, a distance of 44.87 feet; thence South 42 degrees 01 minute 14 seconds West, a distance of 45.34 feet; thence South 21 degrees 37 minutes 25 seconds West, a distance of 13.18 feet; thence South 21 degrees 51 minutes 34 seconds East, a distance of 15.04 feet; thence South 39 degrees 49 minutes 41 seconds East, a distance of 27.58 feet; thence South 5 degrees 34 minutes 09 seconds West, a distance of 5.75 feet; thence South 15 degrees 26 minutes 48 seconds West, a distance of 37.61 feet (37.60 feet, recorded) to the southeast corner of said Lot 1; thence North 89 degrees 37 minutes 15 seconds West along the most southerly line of said Lot 1, a distance of 50.98 feet to a west line of Lot 1; thence North 0 degrees 13 minutes 26 seconds West along a west line of said Lot 1, a distance of 149.98 feet to a south line of Lot 1; thence North 89 degrees 37 minutes 15 seconds West along a south line of said Lot 1, a distance of 247.95 feet to the point of beginning.

Said parcel containing 2.881 acres, more or less.

***

That part of Lot 1 in Oakridge Harnish Resubdivision, being a resubdivision of Lot 2 in Rosen Rosen Rosen Subdivision of part of the Northwest Quarter of Section 32, Township 43 North, Range 8 East of the Third Principal Meridian, according to the plat of said Oakridge Harnish Resubdivision recorded October 20, 2005 as document number 2005R0089188, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD 83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Beginning at the northwest corner of said Lot 1; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of South 87 degrees 20 minutes 06 seconds East along the north line of said Lot 1, a distance of 15.76 feet; thence South 2 degrees 17 minutes 50 seconds West, a distance of 191.30 feet to the south line of said Lot 1; thence North 87 degrees 20 minutes 06 seconds West along the south line of said Lot 1, a distance of 16.99 feet to the southwest corner of Lot 1; thence North 2 degrees 40 minutes 02 seconds East along the west line of said Lot 1, a distance of 191.29 feet (191.32 feet, recorded) to the point of beginning.

Said temporary easement containing 0.072 acre, more or less.

Said temporary easement to be used for grading purposes.

***

That part of Lot 7, except the West 10.0 feet thereof conveyed to McHenry County, Illinois, by quit claim deed recorded July 30, 2008 as document number 2008R0041806, in Rosen Rosen Rosen Subdivision, being a subdivision of part of the Northwest Quarter of Section 32, Township 43 North, Range 8 East of the Third Principal Meridian, according to the plat thereof recorded July 26, 2001 as document number 2001R0052702, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Commencing at the northwest corner of said Lot 7; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of North 64 degrees 39 minutes 47 seconds East along a northerly line of said Lot 7, a distance of 11.33 feet to the east right of way line of Randall Road recorded July 30, 2008 as document number 2008R0041806 and the point of beginning; thence continuing North 64 degrees 39 minutes 47 seconds East along a northerly line of said Lot 7, a distance of 4.03 feet; thence South 2 degrees 47 minutes 42 seconds West, a distance of 43.98 feet to a southerly line of said Lot 7; thence South 81 degrees 39 minutes 50 seconds West along a southerly line of said Lot 7, a distance of 3.52 feet to the said east right of way line of Randall Road; thence North 2 degrees 40 minutes 02 seconds East along the said east right of way line of Randall Road, a distance of 42.76 feet to the point of beginning.

Said parcel containing 0.003 acre, more or less, or 152 square feet, more or less.

***

That part of Lot 7, except the West 10.0 feet thereof conveyed to McHenry County, Illinois, by quit claim deed recorded July 30, 2008 as document number 2008R0041806, in Rosen Rosen Rosen Subdivision, being a subdivision of part of the Northwest Quarter of Section 32, Township 43 North, Range 8 East of the Third Principal Meridian, according to the plat thereof recorded July 26, 2001 as document number 2001R0052702, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Commencing at the northwest corner of said Lot 7; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of North 64 degrees 39 minutes 47 seconds East along a northerly line of said Lot 7, a distance of 11.33 feet to the east right of way line of Randall Road recorded July 30, 2008 as document number 2008R0041806; thence continuing North 64 degrees 39 minutes 47 seconds East along a northerly line of said Lot 7, a distance of 4.03 feet to the point of beginning; thence South 2 degrees 47 minutes 42 seconds West, a distance of 43.98 feet to a southerly line of said Lot 7; thence North 81 degrees 39 minutes 50 seconds East along a southerly line of said Lot 7, a distance of 8.15 feet; thence North 2 degrees 47 minutes 42 seconds East, a distance of 46.68 feet to a northerly line of said Lot 7; thence South 64 degrees 39 minutes 47 seconds West along a northerly line of said Lot 7, a distance of 9.07 feet to the point of beginning.

Said temporary easement containing 0.008 acre, more or less, or 363 square feet, more or less.

Said temporary easement to be used for grading purposes.

***

That part of Lot 1, except that part conveyed to McHenry County, Illinois, by quit claim deed recorded July 30, 2008 as document number 2008R0041808, in Rubloff Oakridge Second Resubdivision, being a resubdivision of Lot 4 in Rubloff Oakridge Resubdivision in the Northeast Quarter of Section 31, Township 43 North, Range 8 East of the Third Principal Meridian, according to the plat of said Rubloff Oakridge Second Resubdivision recorded November 1, 2002 as document number 2002R0100966, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD 83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Beginning at the southwest corner of said Lot 1; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of North 40 degrees 57 minutes 32 seconds East, a distance of 23.34 feet; thence North 2 degrees 09 minutes 13 seconds East, a distance of 7.31 feet to the north line of said Lot 1; thence South 89 degrees 47 minutes 46 seconds East along the north line of said Lot 1, a distance of 5.06 feet to the west right of way line of Randall Road recorded July 30, 2008 as document number 2008R0041810; thence South 1 degree 27 minutes 52 seconds West along the said west right of way line of Randall Road, a distance of 7.32 feet to a point of curvature on said west right of way line; thence southwesterly 19.87 feet (19.88 feet, recorded) along the westerly right of way line of said Randall Road on a curve to the right having a radius of 25.00 feet, the chord of said curve bears South 24 degrees 14 minutes 10 seconds West, 19.35 feet to the south line of said Lot 1; thence North 89 degrees 47 minutes 46 seconds West along the south line of said Lot 1, a distance of 12.50 feet to the point of beginning.

Said parcel containing 0.005 acre, more or less, or 219 square feet, more or less.

***

That part of Lot 1 in Rosen Rosen Rosen Subdivision, being a subdivision of part of the Northwest Quarter of Section 32, Township 43 North, Range 8 East of the Third Principal Meridian, according to the plat thereof recorded July 26, 2001 as document number 2001R0052702, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD 83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Commencing at the northwest corner of said Lot 1; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of South 1 degree 27 minutes 52 seconds West along the west line of said Lot 1, a distance of 159.55 feet to the point of beginning; thence South 43 degrees 09 minutes 55 seconds East, a distance of 70.65 feet; thence South 0 degrees 44 minutes 15 seconds West, a distance of 9.66 feet to the north right of way line of Harnish Drive recorded July 30, 2008 as document number 2008R0041817; thence North 89 degrees 20 minutes 21 seconds West along the said north right of way line of Harnish Drive, a distance of 14.88 feet to the northeasterly right of way line of Harnish Drive recorded July 30, 2008 as document number 2008R0041807; thence North 43 degrees 41 minutes 30 seconds West along the said northeasterly right of way line of Harnish Drive, a distance of 49.19 feet to the west line of said Lot 1; thence North 1 degree 27 minutes 52 seconds East along the west line of said Lot 1, a distance of 25.46 feet to the point of beginning.

Said parcel containing 0.026 acre, more or less.

***

That part of Lot 1 in Rosen Rosen Rosen Subdivision, being a subdivision of part of the Northwest Quarter of Section 32, Township 43 North, Range 8 East of the Third Principal Meridian, according to the plat thereof recorded July 26, 2001 as document number 2001R0052702, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD 83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Beginning at the northwest corner of said Lot 1; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of South 1 degree 27 minutes 52 seconds West along the west line of said Lot 1, a distance of 159.55 feet; thence South 43 degrees 09 minutes 55 seconds East, a distance of 70.65 feet; thence South 0 degrees 44 minutes 15 seconds West, a distance of 9.66 feet to the north right of way line of Harnish Drive recorded July 30, 2008 as document number 2008R0041817; thence South 89 degrees 20 minutes 21 seconds East along the said north right of way line of Harnish Drive, a distance of 4.13 feet; thence North 0 degrees 44 minutes 15 seconds East, a distance of 15.29 feet; thence North 43 degrees 41 minutes 30 seconds West, a distance of 68.41 feet; thence northerly 115.11 feet along a curve to the right having a radius of 24915.00 feet, the chord of said curve bears North 1 degree 49 minutes 12 seconds East, 115.11 feet; thence South 87 degrees 35 minutes 16 seconds East, a distance of 10.00 feet; thence North 2 degrees 17 minutes 50 seconds East, a distance of 40.96 feet to the north line of said Lot 1; thence North 88 degrees 32 minutes 23 seconds West along the north line of said Lot 1, a distance of 16.50 feet to the point of beginning.

Said temporary easement containing 0.042 acre, more or less.

Said temporary easement to be used for construction purposes.

***

That part of Lot 2 in Oakridge Harnish Resubdivision, being a resubdivision of Lot 2 in Rosen Rosen Rosen Subdivision of part of the Northwest Quarter of Section 32, Township 43 North, Range 8 East of the Third Principal Meridian, according to the plat of said Oakridge Harnish Resubdivision recorded October 20, 2005 as document number 2005R0089188, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD 83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Beginning at the northwest corner of said Lot 2; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of South 2 degrees 40 minutes 02 seconds West along the west line of said Lot 2, a distance of 45.92 feet (45.49 feet, recorded) to an angle point on the west line of Lot 2; thence South 1 degree 27 minutes 52 seconds West along the west line of said Lot 2, a distance of 54.11 feet (54.52 feet, recorded) to the southwest corner of Lot 2; thence South 88 degrees 32 minutes 23 seconds East along the south line of said Lot 2, a distance of 16.50 feet; thence North 2 degrees 17 minutes 50 seconds East, a distance of 99.67 feet to the north line of said Lot 2; thence North 87 degrees 20 minutes 06 seconds West along the north line of said Lot 2, a distance of 16.99 feet to the point of beginning.

Said temporary easement containing 0.039 acre, more or less.

Said temporary easement to be used for grading purposes.

***

That part of Lot 11 in Kaper's Business Center Unit 1, being a subdivision of part of the West Half of the Southwest Quarter of Section 29, Township 43 North, Range 8 East of the Third Principal Meridian, according to the plat thereof recorded June 4, 1997 as document number 97R025826, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD 83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Beginning at the northwest corner of said Lot 11; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of South 0 degrees 04 minutes 06 seconds East along the west line of said Lot 11, a distance of 118.49 feet to the southwest corner of the grantor according to special warranty deed recorded December 28, 2015 as document number 2015R0047895; thence South 89 degrees 47 minutes 46 seconds East along the south line of the grantor according to said special warranty deed, a distance of 33.20 feet; thence North 0 degrees 01 minute 47 seconds East, a distance of 118.49 feet to the north line of said Lot 11; thence North 89 degrees 47 minutes 46 seconds West along the north line of said Lot 11, a distance of 33.28 feet to the point of beginning.

Said parcel containing 0.091 acre, more or less.

***

That part of Lot 11 in Kaper's Business Center Unit 1, being a subdivision of part of the West Half of the Southwest Quarter of Section 29, Township 43 North, Range 8 East of the Third Principal Meridian, according to the plat thereof recorded June 4, 1997 as document number 97R025826, in McHenry County, Illinois, bearings and distances are based on the Illinois Coordinate System, NAD 83(2011) East Zone, with a combination factor of 0.9999373735, described as follows:

Commencing at the northwest corner of said Lot 11; thence on an Illinois Coordinate System NAD 83(2011) East Zone bearing of South 0 degrees 04 minutes 06 seconds East along the west line of said Lot 11, a distance of 118.49 feet to the southwest corner of the grantor according to special warranty deed recorded December 28, 2015 as document number 2015R0047895; thence South 89 degrees 47 minutes 46 seconds East along the south line of the grantor according to said special warranty deed, a distance of 33.20 feet to the point of beginning; thence North 0 degrees 01 minute 47 seconds West, a distance of 118.49 feet to the north line of said Lot 11; thence South 89 degrees 47 minutes 46 seconds East along the north line of said Lot 11, a distance of 10.00 feet; thence South 0 degrees 01 minute 47 seconds East, a distance of 118.49 feet to the south line of the grantor according to said special warranty deed; thence North 89 degrees 47 minutes 46 seconds West along the south line of the grantor according to said special warranty deed, a distance of 10.00 feet to the point of beginning.

Said temporary easement containing 0.027 acre, more or less.

Said temporary easement to be used for grading purposes.
(Source: P.A. 100-446, eff. 8-25-17.)

(735 ILCS 30/25-5-75)
Sec. 25-5-75. Quick-take; McHenry County; Dowell Road. Quick-take proceedings under Article 20 may be used for a period of no more than one year after the effective date of this amendatory Act of the 100th General Assembly by McHenry County for the acquisition of the following described property for the purpose of construction at the intersection of River Road and Dowell Road:

That part of the Northwest Quarter of Section 17, Township 44 North, Range 9 East of the Third Principal Meridian, described as follows; commencing at the intersection of the north line of said Northwest Quarter with the center line of highway (Lily Lake Road); thence East on the north line of said Northwest Quarter 1523.1 feet record, measured to the Northeast Corner thereof; thence South on the east line of said Northwest Quarter, 475 feet record, measured; thence Southwesterly with an angle of 29 degrees 26 minutes record, measured to the right of the last mentioned line 2152.19 feet to the intersection with the Northerly right of way line of Dowell Road; thence along the last described north line North 62 degrees 59 minutes 33 seconds West, 38.08 feet to the point of beginning; thence continuing along said north line North 62 degrees 59 minutes 33 seconds West, 122.46 feet to the intersection with the Northerly right of way line of River Road; thence Northwesterly along the last described Northerly right of way line 639.09 feet being an arc to the left, having a radius of 1322.87 feet and a chord that bears North 60 degrees 15 minutes 24 seconds West, 632.90 feet; thence perpendicular to the last described arc North 15 degrees 54 minutes 12 seconds East, 12.00 feet to a line 12.00 feet North of and parallel with said North right of way line of River Road; thence Southeasterly along the last described parallel line 263.98 feet being the arc to the right, having a radius of 1334.87 feet and whose chord bears South 68 degrees 25 minutes 53 seconds East, 263.55 feet; thence North 59 degrees 29 minutes 00 seconds East, 111.53 feet; thence South 61 degrees 00 minutes 16 seconds East, 108.15 feet to a bend point on the westerly line of the conservation easement per document 2015R0043210; thence South 00 degrees 37 minutes 29 seconds East, 83.34 feet to a line 45.00 feet North of and parallel with said Northerly right of way line of River Road as projected through the intersection right of way of Dowell Road right of way; thence Southeasterly along the last described parallel line 234.06 feet being an arc to the right, having a radius of 1367.87 feet and whose chord bears South 49 degrees 10 minutes 45 seconds East, 233.77 feet to a point on the westerly line of the conservation easement per document 2006R0095189 at a distance of 45.00 feet North of the said Northerly right of way River Road; thence South 28 degrees 59 minutes 44 seconds West, 5.22 feet to a point on a line 40.00 feet Northerly of and parallel with said Northerly right of way line of River Road; thence Southeasterly along the last described parallel line 65.19 feet being an arc to the right, having a radius of 1362.87 feet and whose chord bears South 42 degrees 50 minutes 47 seconds East, 65.12 feet to the point of beginning, in McHenry County, Illinois.

Said parcel containing 0.742 acres, more or less.
(Source: P.A. 100-446, eff. 8-25-17.)

(735 ILCS 30/Art. 25, Pt. 7 heading)

(735 ILCS 30/25-7-103.1) (was 735 ILCS 5/7-103.1)
Sec. 25-7-103.1. Quick-take; highway purposes. Quick-take proceedings under Article 20 may be used by the State of Illinois, the Illinois Toll Highway Authority or the St. Louis Metropolitan Area Airport Authority for the acquisition of land or interests therein for highway purposes.
(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.3) (was 735 ILCS 5/7-103.3)
Sec. 25-7-103.3. Quick-take; coal development purposes. Quick-take proceedings under Article 20 may be used by the Department of Commerce and Economic Opportunity for the purpose specified in the Illinois Coal Development Bond Act.
(Source: P.A. 94-1055, eff. 1-1-07; incorporates P.A. 94-793, eff. 5-19-06; 95-331, eff. 8-21-07.)

(735 ILCS 30/25-7-103.5) (was 735 ILCS 5/7-103.5)
Sec. 25-7-103.5. Quick-take; St. Louis Metropolitan Area Airport Authority purposes. Quick-take proceedings under Article 20 may be used for the purpose specified in the St. Louis Metropolitan Area Airport Authority Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.6) (was 735 ILCS 5/7-103.6)
Sec. 25-7-103.6. Quick-take; Southwestern Illinois Development Authority purposes. Quick-take proceedings under Article 20 may be used for a period of 24 months after May 24, 1996, by the Southwestern Illinois Development Authority pursuant to the Southwestern Illinois Development Authority Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.7) (was 735 ILCS 5/7-103.7)
Sec. 25-7-103.7. Quick-take; Quad Cities Regional Economic Development Authority purposes. Quick-take proceedings under Article 20 may be used for a period of 3 years after December 30, 1987, by the Quad Cities Regional Economic Development Authority (except for the acquisition of land or interests therein that is farmland, or upon which is situated a farm dwelling and appurtenant structures, or upon which is situated a residence, or which is wholly within an area that is zoned for residential use) pursuant to the Quad Cities Regional Economic Development Authority Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.8) (was 735 ILCS 5/7-103.8)
Sec. 25-7-103.8. Quick-take; Metropolitan Water Reclamation District purposes. Quick-take proceedings under Article 20 may be used by a sanitary district created under the Metropolitan Water Reclamation District Act for the acquisition of land or interests therein for purposes specified in that Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.9) (was 735 ILCS 5/7-103.9)
Sec. 25-7-103.9. Quick-take; rail carriers. Quick-take proceedings under Article 20 may be used by a rail carrier within the time limitations and subject to the terms and conditions set forth in Section 18c-7501 of the Illinois Vehicle Code.
(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.10) (was 735 ILCS 5/7-103.10)
Sec. 25-7-103.10. Quick-take; water commissions. Quick-take proceedings under Article 20 may be used for a period of 18 months after January 26, 1987, for the purpose specified in Division 135 of Article 11 of the Illinois Municipal Code, by a commission created under Section 2 of the Water Commission Act of 1985.
(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.11) (was 735 ILCS 5/7-103.11)
Sec. 25-7-103.11. Quick-take; refuse-derived fuel system purposes. Quick-take proceedings under Article 20 may be used by a village containing a population of less than 15,000 for the purpose of acquiring property to be used for a refuse derived fuel system designed to generate steam and electricity, and for industrial development that will utilize such steam and electricity, pursuant to Section 11-19-10 of the Illinois Municipal Code.
(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.12) (was 735 ILCS 5/7-103.12)
Sec. 25-7-103.12. Quick-take; certain municipal purposes. Quick-take proceedings under Article 20 may be used after receiving the prior approval of the City Council, by a municipality having a population of more than 500,000 for the purposes set forth in Section 11-61-1a and Divisions 74.2 and 74.3 of Article 11 of the Illinois Municipal Code, and for the same purposes when established pursuant to home rule powers.
(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.13) (was 735 ILCS 5/7-103.13)
Sec. 25-7-103.13. Quick-take; enterprise zone purposes. Quick-take proceedings under Article 20 may be used by a home rule municipality, after a public hearing held by the corporate authorities or by a committee of the corporate authorities and after approval by a majority of the corporate authorities, within an area designated as an enterprise zone by the municipality under the Illinois Enterprise Zone Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.14) (was 735 ILCS 5/7-103.14)
Sec. 25-7-103.14. Quick-take; Illinois Sports Facilities Authority purposes. Quick-take proceedings under Article 20 may be used by the Illinois Sports Facilities Authority for the purpose specified in Section 12 of the Illinois Sports Facilities Authority Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.15) (was 735 ILCS 5/7-103.15)
Sec. 25-7-103.15. Quick-take; sports stadium purposes. Quick-take proceedings under Article 20 may be used by a municipality having a population of more than 2,000,000 for the purpose of acquiring the property described in Section 3 of the Sports Stadium Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.16) (was 735 ILCS 5/7-103.16)
Sec. 25-7-103.16. Quick-take; University of Illinois. Quick-take proceedings under Article 20 may be used for a period of 18 months after July 29, 1986, in any proceeding by the Board of Trustees of the University of Illinois for the acquisition of land in Champaign County or interests therein as a site for a building or for any educational purpose.
(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.17) (was 735 ILCS 5/7-103.17)
Sec. 25-7-103.17. Quick-take; industrial harbour port. Quick-take proceedings under Article 20 may be used for a period of 2 years after July 1, 1990, by a home rule municipality and a county board, upon approval of a majority of the corporate authorities of both the county board and the municipality, within an area designated as an enterprise zone by the municipality and the county board through an intergovernmental agreement under the Illinois Enterprise Zone Act, when the purpose of the condemnation proceeding is to acquire land for the construction of an industrial harbor port, and when the total amount of land to be acquired for that purpose is less than 75 acres and is adjacent to the Illinois River.
(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.18) (was 735 ILCS 5/7-103.18)
Sec. 25-7-103.18. Quick-take; airport authority purposes. Quick-take proceedings under Article 20 may be used by an airport authority located solely within the boundaries of Madison County, Illinois, and which is organized pursuant to the provisions of the Airport Authorities Act, (i) for the acquisition of 160 acres, or less, of land or interests therein for the purposes specified in that Act which may be necessary to extend, mark, and light runway 11/29 for a distance of 1600 feet in length by 100 feet in width with parallel taxiway, to relocate and mark County Highway 19, Madison County, known as Moreland Road, to relocate the instrument landing system including the approach lighting system and to construct associated drainage, fencing and seeding required for the foregoing project and (ii) for a period of 6 months after December 28, 1989, for the acquisition of 75 acres, or less, of land or interests therein for the purposes specified in that Act which may be necessary to extend, mark and light the south end of runway 17/35 at such airport.
(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.19) (was 735 ILCS 5/7-103.19)
Sec. 25-7-103.19. Quick-take; Little Calumet River. Quick-take proceedings under Article 20 may be used by any unit of local government for a permanent easement for the purpose of maintaining, dredging or cleaning the Little Calumet River.
(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.20) (was 735 ILCS 5/7-103.20)
Sec. 25-7-103.20. Quick-take; Salt Creek. Quick-take proceedings under Article 20 may be used by any unit of local government for a permanent easement for the purpose of maintaining, dredging or cleaning the Salt Creek in DuPage County.
(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.21) (was 735 ILCS 5/7-103.21)
Sec. 25-7-103.21. Quick-take; Scott Air Force Base. Quick-take proceedings under Article 20 may be used by St. Clair County, Illinois, for the development of a joint use facility at Scott Air Force Base.
(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.22) (was 735 ILCS 5/7-103.22)
Sec. 25-7-103.22. Quick-take; Village of Summit. Quick-take proceedings under Article 20 may be used by the Village of Summit, Illinois, to acquire land for a waste to energy plant.
(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.23) (was 735 ILCS 5/7-103.23)
Sec. 25-7-103.23. Quick-take; Chanute Air Force Base. Quick-take proceedings under Article 20 may be used for a period of 15 months after September 7, 1990, by the Department of Transportation or by any unit of local government under the terms of an intergovernmental cooperation agreement between the Department of Transportation and the unit of local government for the purpose of developing aviation facilities in and around Chanute Air Force Base in Champaign County, Illinois.
(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.24) (was 735 ILCS 5/7-103.24)
Sec. 25-7-103.24. Quick-take; Morris Municipal Airport. Quick-take proceedings under Article 20 may be used for a period of 1 year after December 12, 1990, by the City of Morris for the development of the Morris Municipal Airport.
(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.25) (was 735 ILCS 5/7-103.25)
Sec. 25-7-103.25. Quick-take; Greater Rockford Airport Authority. Quick-take proceedings under Article 20 may be used for a period of 1 year after June 19, 1991, by the Greater Rockford Airport Authority for airport expansion purposes.
(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.26) (was 735 ILCS 5/7-103.26)
Sec. 25-7-103.26. Quick-take; Aurora Municipal Airport. Quick-take proceedings under Article 20 may be used for a period of 24 months after June 30, 1991, by the City of Aurora for completion of an instrument landing system and construction of an east-west runway at the Aurora Municipal Airport.
(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.27) (was 735 ILCS 5/7-103.27)
Sec. 25-7-103.27. Quick-take; Metropolitan Pier and Exposition Authority purposes. Quick-take proceedings under Article 20 may be used for the acquisition by the Metropolitan Pier and Exposition Authority of property described in subsection (f) of Section 5 of the Metropolitan Pier and Exposition Authority Act for the purposes of providing additional grounds, buildings, and facilities related to the purposes of the Metropolitan Pier and Exposition Authority.
(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.28) (was 735 ILCS 5/7-103.28)
Sec. 25-7-103.28. Quick-take; road realignment. Quick-take proceedings under Article 20 may be used for a period of 24 months after March 1, 1992, by the Village of Wheeling and the City of Prospect Heights, owners of the Palwaukee Municipal Airport, to allow for the acquisition of right of way to complete the realignment of Hintz Road and Wolf Road.
(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.29) (was 735 ILCS 5/7-103.29)
Sec. 25-7-103.29. Quick-take; Bloomington-Normal Airport Authority. Quick-take proceedings under Article 20 may be used for a period of one year from the effective date of this amendatory Act of 1992, by the Bloomington-Normal Airport Authority for airport expansion purposes.
(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.30) (was 735 ILCS 5/7-103.30)
Sec. 25-7-103.30. Quick-take; Lake-Cook Road. Quick-take proceedings under Article 20 may be used for a period of 24 months after September 10, 1993, by the Cook County Highway Department and Lake County Department of Transportation to allow for the acquisition of necessary right-of-way for construction of underpasses for Lake-Cook Road at the Chicago Northwestern Railroad crossing, west of Skokie Boulevard, and the Chicago, Milwaukee, St. Paul and Pacific Railroad crossing, west of Waukegan Road.
(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.31) (was 735 ILCS 5/7-103.31)
Sec. 25-7-103.31. Quick-take; Arcola/Tuscola Water Transmission Pipeline Project. Quick-take proceedings under Article 20 may be used for a period of one year after December 23, 1993, by the City of Arcola and the City of Tuscola for the development of the Arcola/Tuscola Water Transmission Pipeline Project pursuant to the intergovernmental agreement between the City of Arcola and the City of Tuscola.
(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.32) (was 735 ILCS 5/7-103.32)
Sec. 25-7-103.32. Quick-take; Bensenville Ditch. Quick-take proceedings under Article 20 may be used for a period of 24 months from December 23, 1993, by the Village of Bensenville for the acquisition of property bounded by Illinois Route 83 to the west and O'Hare International Airport to the east to complete a flood control project known as the Bensenville Ditch.
(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.33) (was 735 ILCS 5/7-103.33)
Sec. 25-7-103.33. Quick-take; Medical Center Commission. Quick-take proceedings under Article 20 may be used for a period of 9 months after November 1, 1993, by the Medical Center Commission for the purpose of acquiring a site for the Illinois State Police Forensic Science Laboratory at Chicago, on the block bounded by Roosevelt Road on the north, Wolcott Street on the east, Washburn Street on the south, and Damen Avenue on the west in Chicago, Illinois.
(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.34) (was 735 ILCS 5/7-103.34)
Sec. 25-7-103.34. Quick-take; White County. Quick-take proceedings under Article 20 may be used for a period of 36 months after July 14, 1995, by White County for the acquisition of a 3 1/2 mile section of Bellaire Road, which is described as follows: Commencing at the Northwest Corner of the Southeast 1/4 of Section 28, Township 6 South, Range 10 East of the 3rd Principal Meridian; thence South to a point at the Southwest Corner of the Southeast 1/4 of Section 9, Township 7 South, Range 10 East of the 3rd Principal Meridian.
(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.35) (was 735 ILCS 5/7-103.35)
Sec. 25-7-103.35. Quick-take; Indian Creek Flood Control Project.
(a) Quick-take proceedings under Article 20 may be used for a period of one year after July 14, 1995, by the City of Aurora for permanent and temporary easements except over land adjacent to Indian Creek and west of Selmarten Creek located within the City of Aurora for the construction of Phase II of the Indian Creek Flood Control Project.
(b) Quick-take proceedings under Article 20 may be used for a period beginning June 24, 1995 (the day following the effective date of Public Act 89-29) and ending on July 13, 1995 (the day preceding the effective date of Public Act 89-134), by the City of Aurora for permanent and temporary easements for the construction of Phase II of the Indian Creek Flood Control Project.
(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.36) (was 735 ILCS 5/7-103.36)
Sec. 25-7-103.36. Quick-take; Grand Avenue Railroad Relocation Authority. Quick-take proceedings under Article 20 may be used for a period beginning July 14, 1995, and ending one year after the effective date of this amendatory Act of the 93rd General Assembly, by the Grand Avenue Railroad Relocation Authority for the Grand Avenue Railroad Grade Separation Project within the Village of Franklin Park, Illinois.
(Source: P.A. 93-61, eff. 6-30-03; 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.37) (was 735 ILCS 5/7-103.37)
Sec. 25-7-103.37. Quick-take; 135th Street Bridge Project.
(a) Quick-take proceedings under Article 20 may be used for a period of 3 years after July 14, 1995, by the Village of Romeoville for the acquisition of rights-of-way for the 135th Street Bridge Project, lying within the South 1/2 of Section 34, Township 37 North, Range 10 East and the South 1/2 of Section 35, Township 37 North, Range 10 East of the Third Principal Meridian, and the North 1/2 of Section 2, Township 36 North, Range 10 East and the North 1/2 of Section 3, Township 36 North, Range 10 East of the 3rd Principal Meridian, in Will County, Illinois.
(b) Quick-take proceedings under Article 20 may be used for a period of 3 years after June 23, 1995, by the Illinois Department of Transportation for the acquisition of rights-of-way for the 135th Street Bridge Project between the Des Plaines River and New Avenue lying within the South 1/2 of Section 35, Township 37 North, Range 10 East of the Third Principal Meridian and the North 1/2 of Section 2, Township 36 North, Range 10 East of the 3rd Principal Meridian, in Will County, Illinois.
(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.38) (was 735 ILCS 5/7-103.38)
Sec. 25-7-103.38. Quick-take; Anna-Jonesboro Water Commission. Quick-take proceedings under Article 20 may be used for a period beginning June 24, 1995 (the day after the effective date of Public Act 89-29) and ending 18 months after July 14, 1995 (the effective date of Public Act 89-134), by the Anna-Jonesboro Water Commission for the acquisition of land and easements for improvements to its water treatment and storage facilities and water transmission pipes.
(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.39) (was 735 ILCS 5/7-103.39)
Sec. 25-7-103.39. Quick-take; City of Effingham. Quick-take proceedings under Article 20 may be used for a period of 36 months after July 14, 1995, by the City of Effingham for the acquisition of property which is described as follows:
Tract 1:
Lots 26 and 27 in Block 4 in RAILROAD ADDITION TO THE

TOWN (NOW CITY) OF EFFINGHAM (reference made to Plat thereof recorded in Book "K", Page 769, in the Recorder's Office of Effingham County), situated in the City of Effingham, County of Effingham and State of Illinois.

Tract 2:
The alley lying South and adjoining Tract 1, as

vacated by Ordinance recorded on July 28, 1937 in Book 183, Page 465, and all right, title and interest in and to said alley as established by the Contract for Easement recorded on August 4, 1937 in Book 183, Page 472.

(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.40) (was 735 ILCS 5/7-103.40)
Sec. 25-7-103.40. Quick-take; Village of Palatine. Quick-take proceedings under Article 20 may be used for a period of one year after July 14, 1995, by the Village of Palatine for the acquisition of property located along the south side of Dundee Road between Rand Road and Hicks Road for redevelopment purposes.
(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.41) (was 735 ILCS 5/7-103.41)
Sec. 25-7-103.41. Quick-take; Medical Center District. Quick-take proceedings under Article 20 may be used for a period of 6 years after July 1, 1995, for the acquisition by the Medical Center District of property described in Section 3 of the Illinois Medical District Act within the District Development Area as described in Section 4 of that Act for the purposes set forth in that Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.41a) (was 735 ILCS 5/7-103.41a)
Sec. 25-7-103.41a. Quick-take; South Raney Street Improvement Project Phase I. Quick-take proceedings under Article 20 may be used for a period of 24 months after June 21, 1996 by the City of Effingham, Illinois for acquisition of property for the South Raney Street Improvement Project Phase I.
(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.42) (was 735 ILCS 5/7-103.42)
Sec. 25-7-103.42. Quick-take; Village of Deerfield. Quick-take proceedings under Article 20 may be used for a period of 3 years after June 21, 1996, by the Village of Deerfield for the acquisition of territory within the Deerfield Village Center, as designated as of that date by the Deerfield Comprehensive Plan, with the exception of that area north of Jewett Park Drive (extended) between Waukegan Road and the Milwaukee Railroad Tracks, for redevelopment purposes.
(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.43) (was 735 ILCS 5/7-103.43)
Sec. 25-7-103.43. Quick-take; City of Harvard. Quick-take proceedings under Article 20 may be used for a period of 12 months after June 21, 1996, by the City of Harvard for the acquisition of property lying west of Harvard Hills Road of sufficient size to widen the Harvard Hills Road right of way and to install and maintain city utility services not more than 200 feet west of the center line of Harvard Hills Road.
(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.44) (was 735 ILCS 5/7-103.44)
Sec. 25-7-103.44. Quick-take; Village of River Forest. Quick-take proceedings under Article 20 may be used for a period of 5 years after June 21, 1996, by the Village of River Forest, Illinois, within the area designated as a tax increment financing district when the purpose of the condemnation proceeding is to acquire land for any of the purposes contained in the River Forest Tax Increment Financing Plan or authorized by the Tax Increment Allocation Redevelopment Act, provided that condemnation of any property zoned and used exclusively for residential purposes shall be prohibited.
(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.45) (was 735 ILCS 5/7-103.45)
Sec. 25-7-103.45. Quick-take; Village of Schaumburg. Quick-take proceedings under Article 20 may be used for a period of 18 months after June 28, 1996, by the Village of Schaumburg for the acquisition of land, easements, and aviation easements for the purpose of a public airport in Cook and DuPage Counties; provided that if any proceedings under the provisions of this Article are pending on that date, "quick-take" may be utilized by the Village of Schaumburg.
(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.46) (was 735 ILCS 5/7-103.46)
Sec. 25-7-103.46. Quick-take; City of Pinckneyville. Quick-take proceedings under Article 20 may be used for a period of one year after June 28, 1996, by the City of Pinckneyville for the acquisition of land and easements to provide for improvements to its water treatment and storage facilities and water transmission pipes, and for the construction of a sewerage treatment facility and sewerage transmission pipes to serve the Illinois Department of Corrections Pinckneyville Correctional Facility.
(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.47) (was 735 ILCS 5/7-103.47)
Sec. 25-7-103.47. Quick-take; City of Streator. Quick-take proceedings under Article 20 may be used for a period of 6 months after June 28, 1996, by the City of Streator for the acquisition of property described as follows for a first flush basin sanitary sewer system:
Tract 5: That part of lots 20 and 21 in Block 6 in

Moore and Plumb's addition to the city of Streator, Illinois, lying south of the right of way of the switch track of the Norfolk and Western Railroad (now abandoned) in the county of LaSalle, state of Illinois;

Tract 6: That part of lots 30, 31 and 32 in Block 7

in Moore and Plumb's Addition to the city of Streator, Illinois, lying north of the centerline of Coal Run Creek and south of the right of way of the switch track of the Norfolk and Western Railroad (now abandoned) in the county of LaSalle, state of Illinois.

(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.48) (was 735 ILCS 5/7-103.48)
Sec. 25-7-103.48. Quick-take; MetroLink Light Rail System. Quick-take proceedings under Article 20 may be used for a period of 48 months after January 16, 1997, by the Bi-State Development Agency of the Missouri-Illinois Metropolitan District for the acquisition of rights of way and related property necessary for the construction and operation of the MetroLink Light Rail System, beginning in East St. Louis, Illinois, and terminating at Mid America Airport, St. Clair County, Illinois.
(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.49) (was 735 ILCS 5/7-103.49)
Sec. 25-7-103.49. Quick-take; Village of Schaumburg. Quick-take proceedings under Article 20 may be used for a period of 2 years after January 16, 1997, by the Village of Schaumburg for the acquisition of rights-of-way, permanent easements, and temporary easements for the purpose of improving the Roselle Road/Illinois Route 58/Illinois Route 72 corridor, including rights-of-way along Roselle Road, Remington Road, Valley Lake Drive, State Parkway, Commerce Drive, Kristin Circle, and Hillcrest Boulevard, a permanent easement along Roselle Road, and temporary easements along Roselle Road, State Parkway, Valley Lake Drive, Commerce Drive, Kristin Circle, and Hillcrest Boulevard, in Cook County.
(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.51) (was 735 ILCS 5/7-103.51)
Sec. 25-7-103.51. Quick-take; Village of Bloomingdale. Quick-take proceedings under Article 20 may be used for a period of 12 months after July 25, 1997, by the Village of Bloomingdale for utility relocations necessitated by the Lake Street Improvement Project on Lake Street between Glen Ellyn Road and Springfield Drive in the Village of Bloomingdale.
(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.52) (was 735 ILCS 5/7-103.52)
Sec. 25-7-103.52. Quick-take; City of Freeport. Quick-take proceedings under Article 20 may be used for a period of 36 months after July 25, 1997, by the City of Freeport, owners of the Freeport Albertus Municipal Airport, to allow for acquisition of any land, rights, or other property lying between East Lamm Road and East Borchers Road to complete realignment of South Hollywood Road and to establish the necessary runway safety zone in accordance with Federal Aviation Administration and Illinois Department of Transportation design criteria.
(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.53) (was 735 ILCS 5/7-103.53)
Sec. 25-7-103.53. Quick-take; Village of Elmwood Park. Quick-take proceedings under Article 20 may be used for a period of 3 years after July 1, 1997, by the Village of Elmwood Park to be used only for the acquisition of commercially zoned property within the area designated as the Tax Increment Redevelopment Project Area by ordinance passed and approved on December 15, 1986, as well as to be used only for the acquisition of commercially zoned property located at the northwest corner of North Avenue and Harlem Avenue and commercially zoned property located at the southwest corner of Harlem Avenue and Armitage Avenue for redevelopment purposes, as set forth in Division 74.3 of Article 11 of the Illinois Municipal Code.
(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.54) (was 735 ILCS 5/7-103.54)
Sec. 25-7-103.54. Quick-take; Village of Oak Park.
(a) Quick-take proceedings under Article 20 may be used for a period of 3 years after July 25, 1997, by the Village of Oak Park for the acquisition of property located along the south side of North Avenue between Austin Boulevard and Harlem Avenue or along the north and south side of Harrison Street between Austin Boulevard and Elmwood Avenue, not including residentially zoned properties within these areas, for commercial redevelopment goals.
(b) Quick-take proceedings under Article 20 may be used for a period of 3 years after August 14, 1997, by the Village of Oak Park for the acquisition of property within the areas designated as the Greater Downtown Area Tax Increment Financing District, the Harlem/Garfield Tax Increment Financing District, and the Madison Street Tax Increment Financing District, not including residentially zoned properties within these areas, for commercial redevelopment goals.
(c) Quick-take proceedings under Article 20 may be used for a period of 3 years after August 14, 1997, by the Village of Oak Park for the acquisition of property within the areas designated as the North Avenue Commercial Strip and the Harrison Street Business Area, not including residentially zoned properties within these areas, for commercial redevelopment goals.
(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.55) (was 735 ILCS 5/7-103.55)
Sec. 25-7-103.55. Quick-take; Village of Morton Grove. Quick-take proceedings under Article 20 may be used for a period of 3 years after August 14, 1997 by the Village of Morton Grove, within the area designated as the Waukegan Road Tax Increment Financing District to be used only for acquiring commercially zoned properties located on Waukegan Road for tax increment redevelopment projects contained in the redevelopment plan for the area.
(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.56) (was 735 ILCS 5/7-103.56)
Sec. 25-7-103.56. Quick-take; Village of Rosemont. Quick-take proceedings under Article 20 may be used for a period of 2 years after August 14, 1997, by the Village of Rosemont for the acquisition of the property described as Tract 1, and the acquisition of any leasehold interest of the property described as Tract 2, both described as follows:

NORTH, RANGE 12, EAST OF THE THIRD PRINCIPAL MERIDIAN, DESCRIBED AS FOLLOWS:

COMMENCING AT THE INTERSECTION OF A LINE 50.00 FEET, AS

MEASURED AT RIGHT ANGLES, NORTH OF AND PARALLEL WITH THE SOUTH LINE OF SAID SOUTHWEST 1/4 WITH A LINE 484.69 FEET, AS MEASURED AT RIGHT ANGLES, EAST OF AND PARALLEL WITH THE WEST LINE OF SAID SOUTHWEST 1/4 (THE WEST LINE OF SAID SOUTHWEST 1/4 HAVING AN ASSUMED BEARING OF NORTH 00 DEGREES 00 MINUTES 00 SECONDS EAST FOR THIS LEGAL DESCRIPTION); THENCE NORTH 00 DEGREES 00 MINUTES 00 SECONDS EAST ALONG SAID LAST DESCRIBED PARALLEL LINE, 427.26 FEET TO A POINT FOR A PLACE OF BEGINNING; THENCE CONTINUING NORTH 00 DEGREES 00 MINUTES 00 SECONDS EAST ALONG SAID LAST DESCRIBED PARALLEL LINE, 251.92 FEET; THENCE NORTH 45 DEGREES 00 MINUTES 00 SECONDS EAST, 32.53 FEET; THENCE NORTH 90 DEGREES 00 MINUTES 00 SECONDS EAST, 53.70 FEET; THENCE SOUTH 72 DEGREES 34 MINUTES 18 SECONDS EAST, 149.63 FEET; THENCE SOUTH 00 DEGREES 00 MINUTES 00 SECONDS WEST, 230.11 FEET; THENCE SOUTH 90 DEGREES 00 MINUTES 00 SECONDS WEST, 219.46 FEET, TO THE POINT OF BEGINNING IN COOK COUNTY, ILLINOIS.

PARCEL 2:
THAT PART OF THE SOUTHWEST 1/4 OF SECTION 33, TOWNSHIP 41

NORTH, RANGE 12, EAST OF THE THIRD PRINCIPAL MERIDIAN, DESCRIBED AS FOLLOWS:

COMMENCING AT THE INTERSECTION OF A LINE 50.00 FEET, AS

MEASURED AT RIGHT ANGLES, NORTH OF AND PARALLEL WITH THE SOUTH LINE OF SAID SOUTHWEST 1/4 WITH A LINE 484.69 FEET, AS MEASURED AT RIGHT ANGLES, EAST OF AND PARALLEL WITH THE WEST LINE OF SAID SOUTHWEST 1/4 (THE WEST LINE OF SAID SOUTHWEST 1/4 HAVING AN ASSUMED BEARING OF NORTH 00 DEGREES, 00 MINUTES, 00 SECONDS EAST FOR THIS LEGAL DESCRIPTION); THENCE NORTH 00 DEGREES, 00 MINUTES, 00 SECONDS EAST ALONG SAID LAST DESCRIBED PARALLEL LINE, 153.00 FEET; THENCE NORTH 90 DEGREES, 00 MINUTES, 00 SECONDS EAST, 89.18 FEET; THENCE NORTH 00 DEGREES, 00 MINUTES, 00 SECONDS EAST, 48.68 FEET; THENCE NORTH 90 DEGREES, 00 MINUTES, 00 SECONDS EAST, 43.53 FEET; THENCE SOUTH 00 DEGREES, 00 MINUTES, 00 SECONDS EAST, 8.00 FEET; THENCE NORTH 90 DEGREES, 00 MINUTES, 00 SECONDS EAST, 44.23 FEET; THENCE NORTH 45 DEGREES, 00 MINUTES, 00 SECONDS EAST, 60.13 FEET; THENCE NORTH 00 DEGREES, 00 MINUTES, 00 SECONDS EAST, 141.06 FEET TO A POINT FOR A PLACE OF BEGINNING, SAID POINT BEING 447.18 FEET NORTH AND 704.15 FEET EAST OF THE SOUTHWEST CORNER OF THE SOUTHWEST 1/4 OF SAID SECTION 33, AS MEASURED ALONG THE WEST LINE OF SAID SOUTHWEST 1/4 AND ALONG A LINE AT RIGHT ANGLES THERETO; THENCE NORTH 00 DEGREES, 00 MINUTES, 00 SECONDS EAST, 280.11 FEET; THENCE NORTH 72 DEGREES, 34 MINUTES, 18 SECONDS WEST, 149.63 FEET; THENCE SOUTH 90 DEGREES, 00 MINUTES, 00 SECONDS WEST, 53.70 FEET; THENCE SOUTH 45 DEGREES, 00 MINUTES, 00 SECONDS WEST, 32.53 FEET TO A POINT ON A LINE 484.69 FEET, AS MEASURED AT RIGHT ANGLES, EAST OF AND PARALLEL WITH THE WEST LINE OF SAID SOUTHWEST 1/4, SAID POINT BEING 679.18 FEET, AS MEASURED ALONG SAID PARALLEL LINE, NORTH OF THE AFOREDESCRIBED POINT OF COMMENCEMENT; THENCE NORTH 00 DEGREES, 00 MINUTES, 00 SECONDS EAST ALONG SAID LAST DESCRIBED PARALLEL LINE, 158.10 FEET; THENCE NORTH 39 DEGREES, 39 MINUTES, 24 SECONDS EAST, 27.09 FEET TO AN INTERSECTION WITH THE SOUTHERLY LINE OF HIGGINS ROAD, BEING A LINE 50.00 FEET, AS MEASURED AT RIGHT ANGLES, SOUTHERLY OF AND PARALLEL WITH THE CENTER LINE OF SAID ROAD; THENCE SOUTH 72 DEGREES, 34 MINUTES, 18 SECONDS EAST ALONG SAID LAST DESCRIBED SOUTHERLY LINE, 382.55 FEET TO AN INTERSECTION WITH THE WESTERLY RIGHT OF WAY LINE OF THE MINNEAPOLIS, ST. PAUL AND SAULT STE. MARIE RAILROAD (FORMERLY THE CHICAGO AND WISCONSIN RAILROAD); THENCE SOUTH 14 DEGREES, 51 MINUTES, 36 SECONDS EAST ALONG SAID LAST DESCRIBED WESTERLY LINE, 378.97 FEET; THENCE SOUTH 90 DEGREES, 00 MINUTES, 00 SECONDS WEST, 260.00 FEET TO THE PLACE OF BEGINNING, IN COOK COUNTY, ILLINOIS.

Generally comprising approximately 3.8 acres along

the south side of Higgins Road, East of Mannheim Road.

legally described as follows:

THAT PART OF THE EAST 8 ACRES OF LOT 2 IN FREDERICK

JOSS'S DIVISION OF LAND IN SECTION 9, TOWNSHIP 40 NORTH, RANGE 12 EAST OF THE THIRD PRINCIPAL MERIDIAN (EXCEPT THE NORTH 500 FEET THEREOF AS MEASURED ON THE EAST LINE) LYING EASTERLY OF THE FOLLOWING DESCRIBED LINE: BEGINNING AT A POINT ON THE NORTH LINE OF SAID LOT 2, 19.07 FEET WEST OF THE NORTHEAST CORNER THEREOF; THENCE SOUTHWESTERLY ALONG A LINE FORMING AN ANGLE OF 73 DEGREES 46 MINUTES 40 SECONDS (AS MEASURED FROM WEST TO SOUTHWEST) WITH THE AFORESAID NORTH LINE OF LOT 2, A DISTANCE OF 626.69 FEET TO A POINT; THENCE SOUTHEASTERLY ALONG A LINE FORMING AN ANGLE OF 20 DEGREES 58 MINUTES 25 SECONDS (AS MEASURED TO THE LEFT) WITH A PROLONGATION OF THE LAST DESCRIBED COURSE A DISTANCE OF 721.92 FEET TO A POINT IN THE SOUTH LINE OF SAID LOT WHICH IS 85.31 FEET WEST OF THE SOUTHEAST CORNER OF SAID LOT 2, EXCEPTING THEREFROM THE FOLLOWING DESCRIBED PREMISES: THE SOUTH 50 FEET OF LOT 2 LYING EAST OF THE FOLLOWING DESCRIBED LINE; BEGINNING AT A POINT IN THE SOUTH LINE OF LOT 2, WHICH IS 85.31 FEET WEST OF THE SOUTHEAST CORNER OF SAID LOT; THENCE NORTHERLY ON A LINE WHICH FORMS AN ANGLE OF 85 DEGREES 13 MINUTES 25 SECONDS IN THE NORTHWEST 1/4 WITH SAID LAST DESCRIBED LINE IN FREDERICK JOSS'S DIVISION OF LANDS IN THE NORTHEAST 1/4 OF SECTION 9, TOWNSHIP 40 NORTH, RANGE 12 EAST OF THE THIRD PRINCIPAL MERIDIAN.

PARCEL 2:
Plus any rights of ingress and egress which the said

holder of the leasehold interest may have pursuant to the following described easement:

GRANT OF EASEMENT FOR THE BENEFIT OF PARCEL 1 AS CREATED

BY GRANT FROM FRACAP SHEET METAL MANUFACTURING COMPANY, INC. TO JUNE WEBER POLLY DATED NOVEMBER 16, 1970 AND RECORDED APRIL 7, 1971 AS DOCUMENT 21442818 FOR PASSAGEWAY OVER THE EAST 20 FEET AS MEASURED AT RIGHT ANGLES TO THE EAST LINE THEREOF OF THE NORTH 500 FEET OF THAT PART OF THE EAST 8 ACRES OF LOT 2 IN FREDERICK JOSS'S DIVISION OF LAND IN SECTION 9, TOWNSHIP 40 NORTH, RANGE 12 EAST OF THE THIRD PRINCIPAL MERIDIAN, LYING EASTERLY OF THE FOLLOWING DESCRIBED LINE: BEGINNING AT A POINT ON THE NORTH LINE OF SAID LOT 2, 19.07 FEET WEST OF THE NORTHEAST CORNER THEREOF; THENCE SOUTHWESTERLY ALONG A LINE FORMING AN ANGLE OF 73 DEGREES 46 MINUTES 40 SECONDS (AS MEASURED FROM WEST TO SOUTHWEST) WITH THE AFORESAID NORTH LINE OF LOT 2, A DISTANCE OF 626.69 FEET TO A POINT; THENCE SOUTHEASTERLY ALONG A LINE FORMING AN ANGLE OF 20 DEGREES 58 MINUTES 25 SECONDS (AS MEASURED TO THE LEFT) WITH A PROLONGATION OF THE LAST DESCRIBED COURSE A DISTANCE OF 721.92 FEET TO A POINT IN THE SOUTH LINE OF SAID LOT 2, WHICH IS 85.31 FEET WEST OF THE SOUTHEAST CORNER OF SAID LOT 2, IN COOK COUNTY, ILLINOIS.

(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.57) (was 735 ILCS 5/7-103.57)
Sec. 25-7-103.57. Quick-take; City of Champaign. Quick-take proceedings under Article 20 may be used for a period of 24 months from August 14, 1997, by the City of Champaign for the acquisition of land and easements in and adjacent to the City of Champaign for the improvement of Windsor Road and Duncan Road and for the construction of the Boneyard Creek Improvement Project.
(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.58) (was 735 ILCS 5/7-103.58)
Sec. 25-7-103.58. Quick-take; City of Rochelle. Quick-take proceedings under Article 20 may be used for a period of 24 months from July 30, 1998, by the City of Rochelle, to allow the acquisition of easements for the construction and maintenance of overhead utility lines and poles along a route within and adjacent to existing roadway easements on Twombley, Mulford, and Paw Paw roads in Ogle and Lee counties.
(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.59) (was 735 ILCS 5/7-103.59)
Sec. 25-7-103.59. Quick-take; Village of Bolingbrook. Quick-take proceedings under Article 20 may be used for a period of 3 years after July 30, 1998, by the Village of Bolingbrook for acquisition of property within a Regional Stormwater Detention Project Area, when the purpose of the condemnation proceeding is to acquire land for one or more of the following public purposes: drainage, stormwater management, open space, recreation, improvements for water service and related appurtenances, or wetland mitigation and banking; the project area is in Wheatland Township, Will County, bounded generally by Essington Road, 127th Street, and Kings Road and is more particularly described as follows: That part of Section 25 Township 37 N Range 9 E of the 3rd Principal Meridian all in Wheatland Township, Will County, except the Northeast Quarter; the North 1/2 of the Northwest Quarter; and the Southwest Quarter of the Southwest Quarter.
(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.60) (was 735 ILCS 5/7-103.60)
Sec. 25-7-103.60. Quick-take; Village of Franklin Park. Quick-take proceedings under Article 20 may be used for a period of 36 months after July 1, 1998, by the Village of Franklin Park, for the acquisition for school purposes, including, but not limited to, school parking lot purposes, of property bounded on the west by Rose Street, on the north by Nerbonne Street, on the east by Pearl Street extended north on Nerbonne Street, and on the south by King Street, except that no portion used for residential purposes shall be taken.
(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.61) (was 735 ILCS 5/7-103.61)
Sec. 25-7-103.61. Quick-take; Village of Melrose Park. Quick-take proceedings under Article 20 may be used for a period of 5 years after June 1, 1998 by the Village of Melrose Park to acquire the following described property, for the purpose of redeveloping blighted areas:

of the South West quarter of Section 35, Township 40 North, Range 12, East of the Third Principal Meridian, lying Northeast of the Northeasterly right-of-way line of the Minneapolis, St. Paul and Sault Ste. Marie Railroad; lying South of a line 443.00 feet North of and parallel to the South line of the North half of the South East Quarter of the South West Quarter of Section 35, aforesaid; and lying west of the West line of the East 490 feet of the North half of the South East Quarter of the South West Quarter of Section 35, aforesaid (excepting therefrom the East 50 feet of the North 80 feet thereof and except that part taken and dedicated for 5th Avenue);

of the South West Quarter of Section 35, Township 30 North, Range 12, East of the Third Principal Meridian, lying Northeast of the Northeasterly right-of-way line of the Minneapolis, St. Paul and Sault Ste. Marie Railroad, described as follows: commencing at the intersection of the West line of the South East Quarter of the South West Quarter of Section 35, aforesaid, with the North line of the South half of the South East Quarter of the South West Quarter of said Section 35; thence East along the aforementioned North line 67.91 Feet to the point of beginning of land herein described; thence continue East along said North line 297.59 feet; thence Southwesterly along a line forming an angle of 17 degrees 41 minutes 34 seconds, measured from West to South West with last described course, from a distance of 240.84 feet to a point 100 feet Southeasterly of the point of beginning; thence Northwesterly 100 feet to the point of beginning; all in Cook County.

(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.62) (was 735 ILCS 5/7-103.62)
Sec. 25-7-103.62. Quick-take; Village of Melrose Park. Quick-take proceedings under Article 20 may be used for a period of 3 years after June 1, 1998, by the Village of Melrose Park to acquire property described as follows for the purpose of redeveloping blighted areas:
THAT PART OF THE WEST 340 FEET OF THE EAST 1360 FEET

OF THE NORTH HALF OF THE NORTHEAST QUARTER OF SECTION 2, TOWNSHIP 39 NORTH, RANGE 12, EAST OF THE THIRD PRINCIPAL MERIDIAN, LYING NORTH OF THE CENTERLINE OF DES PLAINES RIVER (EXCEPT THAT PART OF THE WEST 340 FEET OF THE EAST 1360 FEET OF THE NORTH HALF OF THE NORTHEAST QUARTER OF SECTION 2, TOWNSHIP 39 NORTH, RANGE 12, EAST OF THE THIRD PRINCIPAL MERIDIAN, LYING NORTH OF THE CENTERLINE OF DES PLAINES RIVER AND LYING SOUTH OF A LINE DESCRIBED AS COMMENCING ON THE EAST LINE OF SAID TRACT 880 FEET SOUTH OF THE NORTH LINE OF SAID SECTION 2 RUNNING WESTERLY TO A POINT IN THE WEST LINE OF SAID TRACT WHICH IS 976 FEET SOUTH OF THE NORTH LINE OF SAID SECTION AND EXCEPT THE NORTH 99.2 FEET AS MEASURED ON THE WEST LINE AND BY 99.6 FEET AS MEASURED ON THE EAST LINE OF SAID WEST 340 FEET AND DEDICATED AND CONVEYED TO STATE OF ILLINOIS FOR ROAD OR PUBLIC HIGHWAY PURPOSES), IN COOK COUNTY, ILLINOIS.

THAT PART OF THE WEST 170 FEET OF THE EAST 1530 FEET

OF THE NORTH 1/2 OF THE NORTHEAST 1/4 OF SECTION 2, TOWNSHIP 39 NORTH, RANGE 12, EAST OF THE THIRD PRINCIPAL MERIDIAN, LYING NORTH OF THE CENTER LINE OF DES PLAINES RIVER. (EXCEPT THAT PART OF THE WEST 170 FEET OF THE EAST 1530 FEET OF THE NORTH 1/2 OF THE NORTHEAST 1/4 OF SECTION 2, TOWNSHIP 39 NORTH, RANGE 12, EAST OF THE THIRD PRINCIPAL MERIDIAN, LYING NORTH OF THE CENTER LINE OF DES PLAINES RIVER AND LYING SOUTH OF A LINE DESCRIBED AS COMMENCING ON THE EAST LINE OF SAID TRACT 976 FEET SOUTH OF THE NORTH LINE OF SAID SECTION 2, RUNNING WESTERLY TO A POINT IN THE WEST LINE OF SAID TRACT WHICH IS 1095.50 FEET SOUTH OF THE NORTH LINE OF SAID SECTION AND EXCEPT THE NORTH 100.00 FEET AS MEASURED ON THE WEST LINE AND BY 99.2 FEET AS MEASURED ON THE EAST LINE OF SAID WEST 170 FEET AND DEDICATED AND CONVEYED TO THE STATE OF ILLINOIS FOR ROAD OR PUBLIC HIGHWAY PURPOSES), IN COOK COUNTY, ILLINOIS.

(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.63) (was 735 ILCS 5/7-103.63)
Sec. 25-7-103.63. Quick-take; City of Peru. Quick-take proceedings under Article 20 may be used for a period of 24 months after July 30, 1998 by the City of Peru for removal of existing residential deed restrictions on the use of property, and the rights of other property owners in the subdivision to enforce those restrictions, as they apply to lots 10, 11, 12, 13, 14, 15, and 16 in Urbanowski's Subdivision to the City of Peru, all of which are owned by the Illinois Valley Community Hospital and adjacent to the existing hospital building, for the limited purpose of allowing the Illinois Valley Community Hospital to expand its hospital facility, including expansion for needed emergency room and outpatient services; under this Section compensation shall be paid to those other property owners for the removal of their rights to enforce the residential deed restrictions on property owned by the Illinois Valley Community Hospital, but no real estate owned by those other property owners may be taken.
(Source: P.A. 94-1055, eff. 1-1-07; 95-331, eff. 8-21-07.)

(735 ILCS 30/25-7-103.64) (was 735 ILCS 5/7-103.64)
Sec. 25-7-103.64. Quick-take; Village of South Barrington. Quick-take proceedings under Article 20 may be used for a period of 3 years after July 30, 1998, by the Village of South Barrington for the acquisition of land and temporary and permanent easements for the purposes of construction and maintenance of sewerage facilities and sewerage transmission pipes along an area not to exceed 100 feet north of the Northwest Tollway between Barrington Road and Route 72.
(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.65) (was 735 ILCS 5/7-103.65)
Sec. 25-7-103.65. Quick-take; Village of Northlake. Quick-take proceedings under Article 20 may be used for a period of 18 months after July 30, 1998, by the Village of Northlake for the acquisition of the following described property for stormwater management and public recreation purposes:
LOT 10 IN BLOCK 7 IN TOWN MANOR SUBDIVISION OF THE

NORTH 100 ACRES OF THE NORTH EAST 1/4 OF SECTION 5, TOWNSHIP 39 NORTH, RANGE 12, EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS.

Commonly known as 315 E. Morse Drive, Northlake,

Illinois, 60164;

LOT 17 IN BLOCK 2 IN MIDLAND DEVELOPMENT COMPANY'S

NORTHLAKE VILLAGE, A SUBDIVISION OF THE NORTH HALF OF THE NORTHWEST QUARTER OF SECTION 5, TOWNSHIP 39 NORTH, RANGE 12, EAST OF THE THIRD PRINCIPAL MERIDIAN (EXCEPT THE SOUTH 208.7 FEET OF THE WEST 208.7 FEET EAST OF WOLF ROAD OF THE NORTH HALF OF THE NORTHWEST QUARTER, AFORESAID), IN COOK COUNTY, ILLINOIS.

PIN: 15-05-115-001
Commonly known as 101 S. Wolf Road, Northlake,

Illinois, 60164.

(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.66) (was 735 ILCS 5/7-103.66)
Sec. 25-7-103.66. Quick-take; City of Carbondale. Quick-take proceedings under Article 20 may be used for a period of 48 months after July 30, 1998, by the City of Carbondale, for the acquisition of property bounded by the following lines for the Mill Street Underpass Project (which is part of the Carbondale Railroad Relocation Project): a line 300 feet west of the centerline of Thompson Street; a line 100 feet east of the centerline of Wall Street; a line 700 feet north of the centerline of College Street; and the centerline of Grand Avenue.
(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.67) (was 735 ILCS 5/7-103.67)
Sec. 25-7-103.67. Quick-take; Village of Round Lake Park. Quick-take proceedings under Article 20 may be used for a period of 3 years after July 30, 1998, by the Village of Round Lake Park in Lake County for acquisition of temporary construction easements and permanent easement corridors for providing off-site water and sewer service for the Alter Business Park, generally described as follows:
Commencing at the Joint Action Water Agency (JAWA)

facility on the south side of Winchester Road (County Route A34) and west of Midlothian Road, the proposed public water line will be located in the Winchester Road (County Route A34) right-of-way or immediately adjacent to the right-of-way from the JAWA facility west to Illinois State Route 83. The water line will then extend under Illinois State Route 83 and continue in the Winchester Road (County Route A34) right-of-way or immediately adjacent to the right-of-way as it extends westerly from Illinois State Route 83 to the proposed pump station and delivery structure at the most southerly west property line of the Alter property located south of Peterson Road (County Route A33) and west of Illinois State Route 83. Also, the proposed public water line will be located in the Peterson Road (County Route A33) right-of-way or immediately adjacent to the right-of-way from Illinois State Route 83 west to the westerly property line of the Alter property, which property line lies approximately 2600' west of Alleghany Road (County Route V68).

The proposed sanitary sewer route will commence at a

location on Fairfield Road (County Route V61) north of Illinois State Route 134 at the Lake County Interceptor (which ultimately extends into the Fox Lake Sanitary District System); the route of the sanitary sewer will continue south of Illinois State Route 134 in the right-of-way of Fairfield Road (County Route V61) or immediately adjacent thereto from its extension north of Illinois State Route 134 to its intersection with Townline Road. The sanitary sewer will then extend east in the right-of-way of Townline Road or immediately adjacent thereto to its intersection with Bacon Road. The sanitary sewer will then extend in the Bacon Road right-of-way line or immediately adjacent thereto continuing in a southeasterly direction until its intersection with Illinois State Route 60. The sanitary line will then extend in the Illinois State Route 60 right-of-way by permit or immediately adjacent thereto continuing easterly along said right-of-way to the point of intersection with Peterson Road (County Route A33). The sanitary line will then continue easterly in the right-of-way of Peterson Road (County Route A33) or immediately adjacent thereto to the point of intersection with Alleghany Road (County Route V68) and then will extend within the Alter property.

(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.68) (was 735 ILCS 5/7-103.68)
Sec. 25-7-103.68. Quick-take; Village of Rosemont. Quick-take proceedings under Article 20 may be used for a period of 3 years after July 30, 1998, by the Village of Rosemont for redevelopment purposes, including infrastructure improvements, construction of streets, stormwater facilities, and drainage areas, and flood plain improvements, for the acquisition of property described as follows:
That part of the Northwest Quarter and that part of

the Southwest Quarter of Section 3, Township 40 North, Range 12, East of the Third Principal Meridian, and being more particularly described as follows:

Beginning at the point of intersection of the west

right-of-way line of River Road (as shown on the plat of subdivision for Gerhart Huehl Estates Division per document number 4572711) and the southerly line of Lot 7 in said Gerhart Huehl Estates Division; thence north 14 degrees 38 minutes 19 seconds west, along the aforesaid west right-of-way of River Road, to the point of intersection with a line drawn 490.0 feet south of and parallel to the north line of Lot 3 in the said Gerhart Huehl Estates Division; thence north 89 degrees 07 minutes 41 seconds west, along the previously described parallel line 554.77 feet to the point, said point being 540.00 feet east of the easterly right-of-way line of Schafer Court (Schafer Court being an unrecorded roadway); thence, north 0 degrees 00 minutes 00 seconds east, 284.12 feet to the point of intersection with south line of the aforesaid Lot 3 (said south line also being the north line of Lot 6 in Gerhart Huehl Estates Division); thence north 89 degrees 04 minutes 45 seconds west, along the said south line of Lot 3, 478.29 feet to the point of intersection with the aforesaid easterly right-of-way line of Schafer Court; thence south 12 degrees 16 minutes 34 seconds west, along the said easterly right-of-way line, 312.83 feet; thence south 18 degrees 09 minutes 05 seconds west, continuing along the said easterly right-of-way line, 308.16 feet to the point of intersection with the northerly right-of-way line of Higgins Road as dedicated per document number 11056708; thence, north 66 degrees 43 minutes 09 seconds west along said northerly right-of-way line of Higgins Road to the easterly right-of-way of the Northwest Toll Road; thence southerly along said easterly right-of-way of the Northwest Toll Road to the southerly right-of-way of Maple Avenue extended westerly; thence easterly along said southerly right-of-way line of Maple Avenue (recorded as Bock Avenue) to the easterly right-of-way line of Gage Street; thence northerly along said easterly right-of-way line of Gage Street to the southerly line of Lot 2 in River Rose Subdivision Unit 2 per document number 19594706; thence easterly along the southerly line of said Lot 2 in River Rose Subdivision Unit Number 2 and said southerly line extended easterly to the easterly right-of-way line of Glen Lake Drive (as dedicated in River Rose Subdivision per Document Number 19352146 and dedicated as Willow Creek Drive); thence southwesterly along said easterly right-of-way line to the northwest corner of Lot 1 in said River Rose Subdivision; thence south 59 degrees 08 minutes 47 seconds east, along the northerly lines of Lots 1 through 13 (both inclusive) in the said River Rose subdivision, 757.48 feet to the most northeasterly corner of said Lot 13; thence south 11 degrees 05 minutes 25 seconds west, along the easterly line of said lot 13 in said River Rose Subdivision, 14.08 feet to the northerly line of Glen J. Nixon's subdivision as per document 19753046; thence easterly along said northerly line, 237.43 feet to the westerly right-of-way of said Des Plaines River Road;

Thence southerly along said westerly right-of-way of

Des Plaines River Road to the southerly line of the Northerly 90 feet of Lot 2 in said Glen J. Nixon's subdivision; thence westerly along said southerly line to the westerly line of said Glen J. Nixon's subdivision; thence southerly along the said westerly line of Glen J. Nixon's subdivision to the southerly right-of-way of an unrecorded roadway; thence south 70 degrees 43 minutes 16 seconds west, along the southerly line of the unrecorded roadway, 108.23 feet; thence continuing along the southerly right-of-way of the unrecorded roadway, 95.34 feet along an arc of a circle whose radius is 110.00 feet and being convex to the south; thence north 56 degrees 32 minutes 25 seconds west, continuing along the southerly right-of-way of the said unrecorded roadway, 216.00 feet to the southwest corner of said Glen Lake Drive as dedicated in the aforesaid River Rose subdivision; thence north 59 degrees 10 minutes 12 seconds west, along the southerly right-of-way of said Glen Lake Drive, 327.48 feet, to the point of intersection with east line of Lot 8 in Block 1 in Higgins Road Ranchettes Subdivision per Document Number 13820089; thence northerly along the east line of said Lot 8, 97.24 feet to a point; said point being 66.00 feet south of the northeast corner of said Lot 8; thence north 89 degrees 36 minutes 54 seconds west, along a line which is 66.00 feet south of and parallel to the north line of Lots 3, 4, 5, 6, 7, and 8 in said Higgins Road Ranchettes Subdivision (said parallel line also being the south line of an unrecorded street known as Glenlake Street), 621.61 feet to the point of intersection with the northeasterly right-of-way line of Toll Road; the next four courses being along the said northeasterly right-of-way line of the Toll Road; thence south 21 degrees 28 minutes 12 seconds east, 219.81 feet; thence south 34 degrees 29 minutes 34 seconds east, 261.77 feet; thence south 52 degrees 02 minutes 04 seconds east, 114.21 feet; thence south 52 degrees 07 minutes 21 seconds east to the westerly line (extended northerly) of Lots 83 through 87 inclusive in Frederick H. Bartlett's River View Estates recorded as Document Number 853426 in Cook County; thence southerly along said westerly line to the southerly right-of-way line of Thorndale Avenue; thence easterly along said southerly right-of-way line of Thorndale Avenue 14.65 feet; thence southerly along a line parallel with the said westerly line of Lots 83 through 87 inclusive and 14.38 feet easterly, 139.45 feet; thence southwesterly along a line which ends in the southerly line of said Lot 84 extended westerly, 85.35 feet westerly from the southwest corner of said Lot 84; thence easterly along said southerly line to the westerly right-of-way of Des Plaines River Road; thence northerly along said westerly right-of-way line to the said northerly line of the Toll Road; thence south 52 degrees 07 minutes 21 seconds east, along said right-of-way to the centerline of said Des Plaines River Road; thence south 11 degrees 06 minutes 48 seconds west, along said centerline, 1.47 feet; thence south 55 degrees 56 minutes 09 seconds east, continuing along the said northeasterly right-of-way line of the Toll Road (said line also being the south line of Lot 1 in Rosemont Industrial Center per Document Number 20066369), 411.98 feet; thence south 61 degrees 51 minutes 06 seconds east, continuing along the said northeasterly right-of-way line of the Toll Road (said line also being along the south line of Lots 1, 2, and 5 in said Rosemont Industrial Center), 599.13 feet to the southeast corner of said Lot 5; thence north 12 degrees 45 minutes 47 seconds east, along the east lines of Lots 3 and 5 in said Rosemont Industrial Center, 424.40 feet; thence north 33 degrees 51 minutes 39 seconds east, along the east lines of Lots 3 and 4 in the said Rosemont Industrial Center, 241.42 feet to the northeast corner of said Lot 4; thence north 33 degrees 51 minutes 40 seconds east, 189.38 feet to the center of said Section 3; thence north 2 degrees 42 minutes 55 seconds east, along the east line of the northwest quarter of said Section 3, 375.90 feet to the point of intersection with the south line of Higgins Road, as widened per Document Number 11045055; the next three courses being along the said south right-of-way line of Higgins Road; thence north 64 degrees 30 minutes 51 seconds west, 53.65 feet; thence northwesterly, 436.47 feet along an arc of a circle whose radius is 1,482.69 feet and being convex to the southwest; thence north 47 degrees 57 minutes 51 seconds west, 73.57 feet; thence northeasterly, along an arc of a circle whose radius is 5,679.65 feet and being convex to the northeast, to a point of intersection of said southerly right-of-way of Higgins Road and the southeasterly line of the land conveyed to James H. Lomax by Document Number 1444990; thence northeasterly along said southeasterly line extended, 197 feet to the center line of the Des Plaines River; thence north 49 degrees 11 minutes 20 seconds west 325.90 feet; thence continuing in the said center line of the Des Plaines River, north 27 degrees 56 minutes 17 seconds west 370.53 feet; thence north 12 degrees 10 minutes 40 seconds east, 16.0 feet; thence southwesterly along said southeasterly line of Lot 7 extended in Gerhart Huehl Estates Division, to said place of beginning;

Plus,
That part of the West half of the Northwest quarter

of Section 3, Township 40 North, Range 12 East of the Third Principal Meridian, in Cook County, Illinois, described as follows:

Beginning at the intersection of the South line of

Devon Avenue with the East line of Shafer Court being a point 281.01 feet East of the West line of the aforementioned West half of the Northwest quarter of Section 33; thence Southerly along the East line of said Shafer Court, 193.91 feet to the South line of Lot 3 in Gerhart Huehl Estate Division according to the plat thereof recorded June 3, 1910, as Document 4572711, being a point 241.74 feet East of the aforementioned West half of the Northwest quarter of Section 33; thence East along the South line of said Lot 3, a distance of 508.5 feet to a point 487.69 feet West of the centerline of River Road; thence continuing easterly along the last described line as extended to the west line of River Road; thence northerly along the west line of River Road to the South line of Devon Avenue; thence westerly along the south line of Devon Avenue to the point of beginning;

Plus,
That part of the Southwest quarter of Section 3,

Township 40 North, Range 12 East of the Third Principal Meridian, in Cook County, Illinois, described as follows:

Beginning at the Southeast corner of Rosemont

Industrial Center, being a subdivision recorded February 17, 1967 as Document 20066369; thence Northwesterly along the South line of Rosemont Industrial Center aforesaid, and said South line extended to the Westerly line of River Road to the South; thence Southwesterly along said Westerly line, to the North line of Interstate 290; thence Easterly along said North line, to the West line of property owned by the Forest Preserve; thence along and then Northerly along the irregular West line of property owned by the Forest Preserve and extended across the Interstate 290 right-of-way, to the point of beginning;

Plus,
The Northerly 90 feet of Lot 2 in Glen J. Nixon's

Subdivision of part of Lot 15 in Assessor's Division of part of Section 3, Township 40 North, Range 12, East of the Third Principal Meridian, according to the plat thereof recorded March 1, 1966 as Document 19753046, in Cook County, Illinois, (except therefrom that part used for River Road), all in Cook County.

PLUS,
THAT PART OF THE NORTHWEST QUARTER OF SECTION 3

TOWNSHIP 40 NORTH, RANGE 12, EAST OF THE THIRD PRINCIPAL MERIDIAN, AND BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:

BEGINNING AT THE POINT OF INTERSECTION OF THE

EASTERLY RIGHT-OF-WAY LINE OF THE NORTHWEST TOLL ROAD AND THE SOUTHERLY RIGHT-OF-WAY LINE OF MAPLE AVENUE EXTENDED WESTERLY; THENCE EASTERLY ALONG SAID SOUTHERLY RIGHT-OF-WAY LINE OF MAPLE AVENUE (RECORDED AS BOCK AVENUE) TO THE EASTERLY RIGHT-OF-WAY LINE OF GAGE STREET; THENCE NORTHERLY ALONG SAID EASTERLY RIGHT-OF-WAY LINE OF GAGE STREET TO THE SOUTHERLY LINE OF LOT 2 IN RIVER ROSE SUBDIVISION UNIT 2 PER DOCUMENT NUMBER 19594706; THENCE EASTERLY ALONG THE SOUTHERLY LINE OF SAID LOT 2 IN RIVER ROSE SUBDIVISION UNIT NUMBER 2 AND SAID SOUTHERLY LINE EXTENDED EASTERLY TO THE EASTERLY RIGHT-OF-WAY LINE OF GLEN LAKE DRIVE (AS DEDICATED IN RIVER ROSE SUBDIVISION PER DOCUMENT NUMBER 19352146 AND DEDICATED AS WILLOW CREEK DRIVE); THENCE SOUTHWESTERLY ALONG SAID EASTERLY RIGHT-OF-WAY LINE TO THE NORTHWEST CORNER OF LOT 1 IN SAID RIVER ROSE SUBDIVISION; THENCE SOUTHEASTERLY ALONG THE NORTHERLY LINE OF SAID LOT 1 IN SAID RIVER ROSE SUBDIVISION, 86.0 FEET TO THE NORTHEAST CORNER OF SAID LOT 1; THENCE SOUTHWESTERLY ALONG THE EASTERLY LINE OF SAID LOT 1, 120.0 FEET TO THE SOUTHEAST CORNER OF SAID LOT 1; THENCE NORTHWESTERLY ALONG THE SOUTHERLY LINE OF SAID LOT 1 AND THE NORTHERLY RIGHT-OF-WAY LINE OF RIVER ROSE STREET (AS DEDICATED IN RIVER ROSE SUBDIVISION PER DOCUMENT NUMBER 19352146), 34.3 FEET TO THE INTERSECTION OF THE NORTHERLY RIGHT-OF-WAY LINE OF SAID RIVER ROSE STREET AND THE EASTERLY LINE OF SAID WILLOW CREEK DRIVE, ALSO BEING THE SOUTHWEST CORNER OF SAID LOT 1; THENCE SOUTHEASTERLY ALONG THE EASTERLY RIGHT-OF-WAY LINE OF SAID WILLOW CREEK DRIVE TO THE MOST SOUTHWESTERLY CORNER OF LOT 27 IN SAID RIVER ROSE SUBDIVISION; THENCE SOUTHWESTERLY TO THE INTERSECTION OF THE NORTHWESTERLY CORNER OF LOT "B" IN SAID RIVER ROSE SUBDIVISION WITH THE EAST LOT LINE OF LOT 8 IN BLOCK 1 IN HIGGINS ROAD RANCHETTES SUBDIVISION PER DOCUMENT NUMBER 13820089; THENCE NORTHERLY ALONG THE EAST LINE OF SAID LOT 8, 97.24 FEET TO A POINT; SAID POINT BEING 66.00 FEET SOUTH OF THE NORTHEAST CORNER OF SAID LOT 8; THENCE WESTERLY, ALONG A LINE WHICH IS 66.00 FEET SOUTH OF AND PARALLEL TO THE NORTH LINE OF LOTS 3, 4, 5, 6, 7, AND 8 IN SAID HIGGINS ROAD RANCHETTES SUBDIVISION AND THEN WESTERLY THEREOF (SAID PARALLEL LINE ALSO BEING THE SOUTH LINE OF AN UNRECORDED STREET KNOWN AS GLENLAKE STREET), TO THE POINT OF INTERSECTION WITH THE EASTERLY RIGHT-OF-WAY LINE OF THE AFORESAID NORTHWEST TOLL ROAD; THENCE NORTHWESTERLY ALONG THE EASTERLY RIGHT-OF-WAY LINE OF SAID NORTHWEST TOLL ROAD TO THE POINT OF BEGINNING;

AREA 1:
That part of the South West Quarter of Section 33,

Township 41 North, Range 12 East of the third Principal Meridian, lying North of a line 575 feet north (measured at 90 degrees) of the South line of said South West Quarter, lying West of a line 451.45 feet East (measured at 90 degrees) of the West line of said South West Quarter and South of the center line of Higgins Road (except parts taken or used for highway purposes, including the land taken by condemnation in Case No. 65 L 8179 Circuit Court of Cook County, Illinois, described as follows: That part of the South West Quarter of Section 33, Township 41 North, Range 12 East of the Third Principal Meridian, bounded and described as follows: Beginning at a point of intersection of the center line of Higgins Road, as now located and established with the West line of the South West Quarter of said Section 33; thence South along said West line of the South West Quarter of said Section, a distance of 560.2 feet to a point in the North line of the South 575.0 feet of said South West Quarter of said Section 33; thence East along said North line of the South 575.0 feet of the South West Quarter of said Section 33, a distance of 45.0 feet to a point; thence Northeasterly in a straight line a distance of 179.27 feet to a point, distance 50.0 feet East, measured at right angles from the West line of the South West Quarter of said Section 33; thence Northeasterly in a straight line a distance of 187.38 feet to a point, distant 62.0 feet East, measured at right angles from said West line of the South West Quarter of said Section 33; thence North parallel with the said West line of the South West Quarter of said Section 33 a distance of 44.74 feet to a point of curvature; thence Northeasterly along a curved line, concave to the Southeast, having a radius of 50.0 feet and a central angle of 107 degrees 28 minutes, a distance of 93.73 feet to a point of tangency, distant 50.0 feet Southwest measured at right angles from the center line of Higgins Road; thence Southeasterly parallel with the center line of Higgins Road, a distance of 345.09 feet to a point on a line distant, 16.0 feet west of the east line of the west 467.34 feet of the South West Quarter of said Section 33; thence North in a straight line a distance of 58.71 feet to a point on said center line of Higgins Road; thence Northwesterly along said center line of Higgins Road a distance of 478.23 feet to the place of beginning) in Cook County, Illinois.

AREA 2:
That part of the South West 1/4 of Section 33,

Township 41 North, Range 12, East of the Third Principal Meridian, lying West of the West Right of Way Line of the Minneapolis, St. Paul and Sault Ste. Marie Railroad (formerly the Chicago and Wisconsin Railroad) and South of the center line of Higgins Road (except therefrom the South 200 feet of the West 467.84 feet of said South West 1/4 and also excepting therefrom that part of said South West 1/4 lying North of the North line of the South 575 feet of said South West 1/4 and West of a line 16 feet West of and parallel with the West line of the Tract of land described in a Deed dated May 22, 1929, and recorded July 9, 1929, as Document Number 10422646 (the Tract described in said Deed being the East 10 acres of that part of the South West 1/4 of Section 33, Township 41 North, Range 12, East of the Third Principal Meridian, lying South of the Center line of Higgins Road and West of the West line extended North to the center of said Higgins Road of the East 20.62 chains of the North West 1/4 of Section 4, Township 40 North, Range 12, East of the Third Principal Meridian (excepting therefrom the right of way of the Minneapolis, St. Paul and Sault Ste. Marie Railroad, formerly the Chicago and Wisconsin Railroad) and also excepting the South 50 feet of the said South West 1/4 lying East of the West 467.84 feet thereof) and also excepting that portion of the land condemned for the widening of Higgins Road and Mannheim Road in Case Number 65 L7109, in Cook County, Illinois.

AREA 3:
The North 150 feet of the South 200 feet of that part

of the South West 1/4 of Section 33, Township 41 North, Range 12 East of the Third Principal Meridian (except the East 10 acres conveyed by George Deamantopulas and others, to Krowka by Document 10422646) lying South of the Center of Higgins Road (so called) and West of the West line extended North to center of Higgins Road of East 20.62 chains in the North West 1/4 of Section 4, Township 40 North, Range 12 East of the Third Principal Meridian (except the Right of Way of Chicago and Wisconsin Railroad) in Cook County, Illinois.

AREA 4:
That part of the Southwest quarter of Section 33,

Township 41 North, Range 12 East of the Third Principal Meridian, in Cook County, Illinois, described as follows:

Beginning at the intersection of the South line of

the Southwest quarter of Section 33 aforesaid with the West line, extended South, of Lot 7 in Frederick H. Bartlett's Higgins Road Farms, being a subdivision recorded December 8, 1938 as Document 12246559; thence North along the aforementioned West line of Lot 7, to the center line of Higgins Road; thence Westerly along the center line of Higgins Road, to the Westerly right-of-way line of the Minneapolis, St. Paul and Sault Ste. Marie Railroad; thence Southerly along said Westerly right-of-way line, to the South line of the Southwest quarter of Section 33 aforesaid; thence East along said South line to the point of beginning.

Area 5
The North 195.00 feet of the west 365.67 feet of the

West 1/2 of the Northeast 1/4 of Section 4, Township 40 North, Range 12 East of the Third Principal Meridian.

And also
The north 50.00 feet of the East 1/2 of the Northwest

1/4 of said Section 4 (except that part lying westerly of the easterly right-of-way line of the Wisconsin Central Railroad, formerly known as the Minneapolis, St. Paul and Sault Ste. Marie Railroad), the east 40.00 feet of the north 195.00 feet except the north 50.00 feet thereof of said East 1/2, and all that part of said East 1/2 described as follows: Beginning at the northwest corner of Origer and Davis' Addition to Rosemont, being a subdivision of part of said 1/4 Section according to the plat thereof recorded May 27, 1963 as Document Number 18807143, in Cook County, Illinois; thence westerly along the northerly line of said Subdivision extended westerly to said easterly Railroad right-of-way line; thence northwesterly along said right-of-way line to the southerly line of north 50.00 feet of said 1/4 Section; thence easterly along said southerly line to the easterly right-of-way line of Kirschoff Avenue; thence southerly along said right-of-way line to its intersection with the southerly line of Schullo's Resubdivision extended easterly, said Resubdivision being a Resubdivision of part of said 1/4 section according to the plat thereof recorded June 17, 1960 as Document Number 17885160 in Cook County, Illinois; thence westerly along said southerly line extended and said southerly line to the southwest corner of said Resubdivision; thence northwesterly along the westerly line of said Resubdivision to the northwest corner thereof; thence westerly along the northerly line of said Resubdivision extended westerly to a line parallel with and 40.00 feet easterly of the easterly right-of-way line of said Railroad; thence northwesterly along said parallel line to said point of beginning.

And also
That part of the Southwest 1/4 of Section 33,

Township 41 North, Range 12 East of the Third Principal Meridian lying southerly of the centerline of Higgins Road and easterly of a north line parallel to the south line of said 1/4 Section, beginning 565.84 feet west of the northeast corner of the Northwest 1/4 of Section 4, Township 40 North, Range 12 East of the Third Principal Meridian all in Cook County, Illinois.

That part of the Southwest quarter of Section 3, the

Southeast quarter of Section 4, the Northeast quarter of Section 9, and the Northwest quarter of Section 10, Township 40 North, Range 12 East of the Third Principal Meridian, in the Village of Rosemont, Cook County, Illinois, described as follows:

Beginning in the West half of the Northeast quarter

of Section 9 aforesaid, at the intersection of the South line of 61st Street with the Easterly right of way line of the Minneapolis, St. Paul and Sault Ste. Marie Railroad right-of-way; thence East along the South line of 61st Street and its Easterly extension, to the East line of Pearl Street; thence North along the East line of Pearl Street to the South line of 62nd Street; thence East along the South line of 62nd Street to the Westerly right-of-way line of the Illinois State Toll Road; thence Southerly along the Westerly right-of-way line of the Toll Road to a point on a Westerly extension of the South line of Allen Avenue; thence East along said Westerly extension, and along the South line of Allen Avenue to the West line of Otto Avenue; thence South along the West line of Otto Avenue to a point on a Westerly extension of the North line of the South 30 feet of Lot 12 in First Addition to B.L. Carlsen's Industrial Subdivision, being a Resubdivision in the Northeast quarter of Section 9 aforesaid, according to the plat thereof recorded March 5, 1962 as Document 18416079; thence East along said Westerly extension, and along the aforementioned North line of the South 30 feet of Lot 12, to the East line of Lot 12; thence North along the East line of Lot 12, being also the East line of the Northeast quarter of Section 9, to the North line of Owner's Division of parts of Lots 4 and 5 of Henry Hachmeister's Division, in the Northwest quarter of Section 10, aforesaid, according to the plat thereof recorded April 25, 1949 as Document 14539019; thence East along the North line of said Owner's Division to the West line of Lot 3 in said Owner's Division; thence South along the West line of Lot 3 to the Southwest corner thereof; thence East along the South line of Lot 3 to the Northwest corner of Lot 4 in said Owner's Division; thence South along the West line of Lot 4 to the Southwest corner thereof; thence East along the South line of Lot 4, and said South line extended Easterly, to the Easterly right of way line of River Road; thence Northerly along the Easterly line of River Road to the South line of Crossroads Industrial Park, being a Subdivision in the Northwest quarter of Section 10 aforesaid, according to the plat thereof recorded August 8, 1957 as Document 16980725; thence East along the South line of said Crossroads Industrial Park to the Southeast corner thereof; thence Northeasterly along the Easterly line of said Crossroads Industrial Park, and said Easterly line extended, to the North line of Bryn Mawr Avenue, in the Southwest quarter of Section 3 aforesaid; thence Northerly along the Westerly line of the Forest Preserve District of Cook County, to the Southerly right-of-way line of the Kennedy Expressway, thence west along and following the southerly right-of-way line of the Kennedy Expressway to the Easterly right-of-way line of the Minneapolis, St. Paul, and Sault Ste. Marie Railroad right-of-way; thence Southeasterly along said Easterly right-of-way line to the point of beginning;

AND ALSO, THAT PART OF THE NORTHEAST QUARTER OF

SECTION 9 AND THE NORTHWEST QUARTER OF SECTION 10, TOWNSHIP 40 NORTH, RANGE 12 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN THE VILLAGE OF ROSEMONT, COOK COUNTY, ILLINOIS, DESCRIBED AS FOLLOWS:

BEGINNING IN THE WEST HALF OF THE NORTHEAST QUARTER

OF SECTION 9 AFORESAID, AT THE INTERSECTION OF THE SOUTH LINE OF 61ST STREET WITH THE EASTERLY RIGHT-OF-WAY LINE OF THE MINNEAPOLIS, ST. PAUL AND ST. STE. MARIE RAILROAD RIGHT-OF-WAY; THENCE EAST ALONG THE SOUTH LINE OF 61ST STREET AND ITS EASTERLY EXTENSION, TO THE EAST LINE OF PEARL STREET; THENCE NORTH ALONG THE EAST LINE OF PEARL STREET TO THE SOUTH LINE OF 62ND STREET; THENCE EAST ALONG THE SOUTH LINE OF 62ND STREET TO THE WESTERLY RIGHT-OF-WAY LINE OF THE ILLINOIS STATE TOLL ROAD; THENCE SOUTHERLY, ALONG THE WESTERLY RIGHT-OF-WAY LINE OF THE TOLL ROAD TO A POINT ON A WESTERLY EXTENSION OF THE SOUTH LINE OF ALLEN AVENUE; THENCE EAST ALONG SAID WESTERLY EXTENSION, AND ALONG THE SOUTH LINE OF ALLEN AVENUE TO THE WEST LINE OF OTTO AVENUE; THENCE SOUTH ALONG THE WEST LINE OF OTTO AVENUE TO A POINT ON A WESTERLY EXTENSION OF THE NORTH LINE OF THE SOUTH 30 FEET OF LOT 12 IN FIRST ADDITION TO B.L. CARLSEN'S INDUSTRIAL SUBDIVISION, BEING A RESUBDIVISION IN THE NORTHEAST QUARTER OF SECTION 9 AFORESAID, ACCORDING TO THE PLAT THEREOF RECORDED MARCH 5, 1962 AS DOCUMENT 18416079; THENCE EAST ALONG SAID WESTERLY EXTENSION, AND ALONG THE AFOREMENTIONED NORTH LINE OF THE SOUTH 30 FEET OF LOT 12, TO THE EAST LINE OF LOT 12; THENCE NORTH ALONG THE EAST LINE OF LOT 12, BEING ALSO THE EAST LINE OF THE NORTHEAST QUARTER OF SECTION 9, TO THE NORTH LINE OF OWNER'S DIVISION OF PARTS OF LOTS 4 AND 5 OF HENRY HACHMEISTER'S DIVISION, IN THE NORTHWEST QUARTER OF SECTION 10, AFORESAID, ACCORDING TO THE PLAT THEREOF RECORDED APRIL 25, 1949 AS DOCUMENT 14539019; THENCE EAST ALONG THE NORTH LINE OF SAID OWNER'S DIVISION TO THE WEST LINE OF LOT 3 IN SAID OWNER'S DIVISION; THENCE SOUTH ALONG THE WEST LINE OF LOT 3 TO THE SOUTHWEST CORNER THEREOF; THENCE EAST ALONG THE SOUTH LINE OF LOT 3 TO THE NORTHWEST CORNER OF LOT 4 IN SAID OWNER'S SUBDIVISION; THENCE SOUTH ALONG THE WEST LINE OF LOT 4 TO THE SOUTHWEST CORNER THEREOF; THENCE EAST ALONG THE SOUTH LINE OF LOT 4, AND SAID SOUTH LINE EXTENDED EASTERLY, TO THE EASTERLY RIGHT-OF-WAY LINE OF RIVER ROAD; THENCE SOUTHEASTERLY ALONG THE EASTERLY RIGHT-OF-WAY LINE OF SAID RIVER ROAD TO A POINT BEING 198.00 FEET NORTH OF AND PARALLEL TO THE SOUTH LINE OF LOT 5 EXTENDED EASTERLY, IN HENRY HACHMEISTER'S DIVISION PER DOCUMENT NUMBER 4183101; THENCE WESTERLY, ALONG A LINE WHICH IS 198.00 FEET NORTH OF AND PARALLEL TO THE SOUTH LINE OF SAID LOT 5 IN HENRY HACHMEISTER'S DIVISION, TO THE NORTHWEST CORNER OF LOT 6 IN B.L. CARLSEN'S INDUSTRIAL SUBDIVISION PER DOCUMENT NUMBER 1925132; THENCE NORTHERLY TO A POINT BEING THE NORTHEAST CORNER OF A PARCEL BEING DESCRIBED PER DOCUMENT T1862127, SAID POINT BEING 293.73 FEET NORTH OF AND PARALLEL TO THE SOUTH LINE OF SAID LOT 5 IN HENRY HACHMEISTER'S DIVISION; THENCE WESTERLY ALONG A LINE, 293.73 FEET NORTH OF AND PARALLEL TO THE SOUTH LINE OF SAID LOT 5, 91.50 FEET TO THE NORTHWEST CORNER OF SAID PARCEL PER DOCUMENT T1862127; THENCE SOUTHERLY ALONG A LINE BEING THE EAST LINE OF THE WEST 200.00 FEET OF SAID LOT 5, 71.88 FEET TO THE SOUTHEAST CORNER OF A PARCEL BEING DESCRIBED PER DOCUMENT T2257298; THENCE WESTERLY ALONG THE SOUTH LINE AND THE SOUTH LINE EXTENDED WESTERLY OF SAID PARCEL, 233 FEET TO THE POINT OF INTERSECTION WITH THE WEST LINE OF MICHIGAN AVENUE RIGHT-OF-WAY; THENCE NORTHERLY ALONG SAID WEST RIGHT-OF-WAY LINE OF MICHIGAN AVENUE TO THE NORTHEAST CORNER OF LOT 1, BLOCK 12 IN J. TAYLOR'S ADD. TO FAIRVIEW HEIGHTS PER DOCUMENT NUMBER 1876526, SAID POINT ALSO BEING ON THE SOUTH RIGHT-OF-WAY LINE OF 60TH STREET; THENCE WESTERLY ALONG SAID SOUTH RIGHT-OF-WAY LINE OF 60TH STREET TO A POINT OF INTERSECTION WITH THE EASTERLY RIGHT-OF-WAY LINE OF THE AFORESAID MINNEAPOLIS, ST. PAUL AND ST. STE. MARIE RAILROAD RIGHT-OF-WAY; THENCE NORTHWESTERLY ALONG SAID EASTERLY RIGHT-OF-WAY LINE TO THE POINT OF BEGINNING.

(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.69) (was 735 ILCS 5/7-103.69)
Sec. 25-7-103.69. Quick-take; City of Evanston. Quick-take proceedings under Article 20 may be used for a period of one year after July 30, 1998, by the City of Evanston for the acquisition for redevelopment purposes of the real property legally described as:
Lots 5 and 6 in Dempster's Subdivision of Block 66 in

the Village (now City) of Evanston in the South West 1/4 of Section 18, Township 41 North, Range 14 East of the Third Principal Meridian, in Cook County, Illinois and commonly known as 906-08 Church Street, Evanston, Illinois; and

Lots 7, 8, 9, 10, 11, and 12 in Dempster's

Subdivision of Block 66 in Village (now City) of Evanston, in the South West 1/4 of Section 18, Township 41 North, Range 14 East of the Third Principal Meridian, in Cook County, Illinois and commonly known as 910-926 Church Street, Evanston, Illinois.

(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.70) (was 735 ILCS 5/7-103.70)
Sec. 25-7-103.70. Quick-take; Southwestern Illinois Development Authority. Quick-take proceedings under Article 20 may be used for a period from August 30, 2003 to August 30, 2005 by the Southwestern Illinois Development Authority pursuant to the Southwestern Illinois Development Authority Act for a project as defined in Section 3 of that Act.
(Source: P.A. 93-602, eff. 11-18-03; 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.71) (was 735 ILCS 5/7-103.71)
Sec. 25-7-103.71. Quick-take; Village of Franklin Park. Quick-take proceedings under Article 20 may be used for a period of 3 years after December 1, 1998, by the Village of Franklin Park, for the redevelopment of blighted areas, for the acquisition of property within the area legally described as:
BEGINNING AT THE NORTHEAST CORNER OF SAID TRACT NO. 2

(SAID CORNER BEING 50.0 FEET WEST OF THE CENTERLINE OF MANNHEIM ROAD); THENCE SOUTH ALONG THE EAST LINE OF SAID TRACT NO. 2, A DISTANCE OF 305.46 FEET; THENCE WEST, PARALLEL WITH THE NORTH LINE OF SAID TRACT NO. 2, A DISTANCE OF 175.0 FEET; THENCE SOUTH, PARALLEL WITH THE EAST LINE OF SAID TRACT NO. 2, A DISTANCE OF 164.46 FEET TO THE SOUTHERLY LINE OF SAID TRACT NO. 2 (SAID LINE BEING 50.0 FEET NORTHERLY OF THE CENTERLINE OF GRAND AVENUE); THENCE WESTERLY ALONG SAID LINE, 672.75 FEET; THENCE NORTH ALONG A LINE THAT IS 227.30 FEET EAST OF (AS MEASURED AT RIGHT ANGLES) AND PARALLEL WITH THE EAST LINE OF MIKE LATORIA SR. INDUSTRIAL SUBDIVISION, 429.87 FEET TO THE NORTH LINE OF SAID TRACT NO. 2; THENCE EAST ALONG SAID NORTH LINE, 845.71 FEET TO THE POINT OF BEGINNING, IN OWNER'S DIVISION OF THAT PART OF THE EAST HALF OF THE NORTHEAST QUARTER OF SECTION 29, TOWNSHIP 40 NORTH, RANGE 12 EAST OF THE THIRD PRINCIPAL MERIDIAN, ACCORDING TO THE PLAT THEREOF RECORDED AUGUST 16, 1929 AS DOCUMENT 10456788 AND FILED IN THE REGISTRAR'S OFFICE ON AUGUST 23, 1929 AS DOCUMENT LR474993, IN COOK COUNTY, ILLINOIS.

(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.72) (was 735 ILCS 5/7-103.72)
Sec. 25-7-103.72. Quick-take; Village of Franklin Park. Quick-take proceedings under Article 20 may be used for a period of 3 years after December 1, 1998, by the Village of Franklin Park, for the redevelopment of blighted areas, for the acquisition of the property legally described as:
Lots 19, 20, 21, 22, 23, 24, 25, 26 and 27 of the

Salerno-Kaufman Subdivision of part of Tract No. 1 in Owner's Division of part of the East 1/2, Northeast 1/4, Section 29, Township 40, Range 12, East of the Third Principal Meridian, in Cook County, Illinois; and

That part of the South 117.64 feet of tract number 1

lying East of a line 235 feet West of and parallel with West line of Mannheim Road in Owner's Division of part of the East half of the Northeast quarter of Section 29, Township 40 North, Range 12, East of the Third Principal Meridian, according to the Plat thereof recorded August 16, 1929 as Document number 10456788, in Cook County, Illinois.

(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.73) (was 735 ILCS 5/7-103.73)
Sec. 25-7-103.73. Quick-take; City of Taylorville. Quick-take proceedings under Article 20 may be used for a period of 2 years following July 30, 1999, by the City of Taylorville for the acquisition of land used for the construction of the second silt dam on Lake Taylorville; the project area is limited to the townships of Greenwood, Johnson, and Locust in southern Christian County.
(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.74) (was 735 ILCS 5/7-103.74)
Sec. 25-7-103.74. Quick-take; City of Effingham. Quick-take proceedings under Article 20 may be used for a period of 6 months following July 30, 1999 by the City of Effingham for the acquisition of all the right of way needed for the subject project starting at Wernsing Avenue and running northerly to Fayette Avenue, including the right of way for a structure over the CSX rail line and U.S. Route 40.
(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.75) (was 735 ILCS 5/7-103.75)
Sec. 25-7-103.75. Quick-take; City of Effingham. Quick-take proceedings under Article 20 may be used for a period of one year following July 30, 1999 by the City of Effingham for the acquisition of property for the construction of South Raney Street Project Phase II, including a grade separation over Conrail and U. S. Route 40 in the City of Effingham, from the intersection of South Raney Street and West Wernsing Avenue northerly to the intersection of South Raney Street and West Fayette Avenue.
(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.76) (was 735 ILCS 5/7-103.76)
Sec. 25-7-103.76. Quick-take; Village of Lincolnshire. Quick-take proceedings under Article 20 may be used for a period of 2 years following July 30, 1999, by the Village of Lincolnshire, for the purpose of redevelopment within the downtown area, for the acquisition of property within that area legally described as follows:
THAT PART OF SECTIONS 15 AND 22, TOWNSHIP 43 NORTH,

RANGE 11 EAST OF THE THIRD PRINCIPAL MERIDIAN DESCRIBED AS FOLLOWS: BEGINNING AT THE INTERSECTION OF THE EAST LINE OF THE PROPERTY DESCRIBED IN DOCUMENT NUMBER 2297085 AND THE NORTHERLY LINE OF HALF DAY ROAD; THENCE NORTHEASTERLY ALONG SAID NORTHERLY LINE OF SAID HALF DAY ROAD TO THE INTERSECTION WITH THE WEST LINE OF STATE ROUTE NO. 21 (ALSO KNOWN AS MILWAUKEE AVENUE); THENCE NORTHERLY ALONG SAID WEST LINE OF STATE ROUTE NO. 21 TO THE NORTH LINE OF THE SOUTH 452.20 FEET OF THE NORTHEAST QUARTER OF THE AFORESAID SECTION 15; THENCE EAST ALONG THE SAID NORTH LINE OF THE SOUTH 452.20 FEET TO THE EAST LINE OF THE NORTHEAST QUARTER OF SAID SECTION 15; THENCE SOUTH ALONG THE SAID EAST LINE TO THE SOUTHEAST CORNER OF THE NORTHEAST QUARTER THEREOF; THENCE WEST ALONG THE SOUTH LINE OF THE SAID NORTHEAST QUARTER TO AN EAST LINE OF VERNON CEMETERY AS DESCRIBED IN DOCUMENT NUMBER 263584; THENCE NORTH 37.20 FEET ALONG AFORESAID EAST LINE OF CEMETERY TO THE NORTH EAST CORNER THEREOF; THENCE WEST 297.00 FEET ALONG THE NORTH LINE OF THE AFORESAID CEMETERY, SAID LINE IS THE MOST NORTHERLY LINE OF CEMETERY ROAD AS OCCUPIED AND EXTENDED TO A WEST LINE OF AFORESAID VERNON CEMETERY EXTENDED NORTH; THENCE SOUTH ALONG THE EXTENSION AND WEST LINE OF THE AFORESAID CEMETERY TO THE SOUTHWEST CORNER THEREOF, SAID SOUTHWEST CORNER IS 296.61 FEET SOUTH OF THE SOUTH LINE OF CEMETERY ROAD AS OCCUPIED; THENCE EAST ALONG THE SOUTH LINE OF VERNON CEMETERY TO THE SOUTH EAST CORNER THEREOF, SAID SOUTHEAST CORNER ALSO BEING A POINT ON THE WEST LINE OF PROPERTY DESCRIBED BY DOCUMENT NUMBER 2012084; THENCE SOUTH ALONG AFORESAID WEST LINE TO THE NORTH LINE OF HALF DAY ROAD; THENCE EAST ALONG LAST SAID NORTH LINE TO A POINT IN THE WEST LINE (EXTENDED) OF INDIAN CREEK SUBDIVISION (RECORDED AS DOCUMENT NUMBER 2084U19); THENCE SOUTH ALONG THE WEST LINE AND AN EXTENSION THEREOF OF INDIAN CREEK CONDOMINIUM SUBDIVISION TO THE SOUTHWEST CORNER THEREOF; THENCE SOUTHEASTERLY ALONG A SOUTH LINE OF INDIAN CREEK CONDOMINIUM SUBDIVISION 130.47 FEET TO THE MOST SOUTHERLY CORNER IN THE AFORESAID SUBDIVISION SAID POINT BEING IN THE NORTH LINE OF RELOCATED ILLINOIS STATE ROUTE 22; THENCE NORTHEASTERLY ALONG A SOUTH LINE OF INDIAN CREEK CONDOMINIUM SUBDIVISION 209.56 FEET, SAID LINE BEING ALSO THE NORTH LINE OF RELOCATED ILLINOIS STATE ROUTE 22, TO THE SOUTHEAST CORNER OF INDIAN CREEK CONDOMINIUM SUBDIVISION; THENCE NORTH ALONG THE EAST LINE OF INDIAN CREEK SUBDIVISION AND AN EXTENSION THEREOF TO THE NORTH LINE OF HALF DAY ROAD; THENCE EAST ALONG THE NORTH LINE OF HALF DAY ROAD TO THE EAST LINE OF THE SOUTHEAST QUARTER OF SAID SECTION 15 TO THE SOUTHEAST CORNER OF THE SOUTHEAST QUARTER OF SECTION 15 AFORESAID; THENCE SOUTHERLY ALONG AN EASTERLY LINE OF THE HAMILTON PARTNERS PROPERTY DESCRIBED AS FOLLOWS, BEGINNING AT THE NORTHEAST CORNER OF THE NORTHEAST QUARTER OF SAID SECTION 22 (THE EAST LINE OF THE NORTHEAST QUARTER OF SAID SECTION 22 HAVING AN ASSUMED BEARING OF SOUTH 00 DEGREES 00 MINUTES 00 SECONDS EAST FOR THIS LEGAL DESCRIPTION); THENCE SOUTH 13 DEGREES 57 MINUTES 09 SECONDS WEST, 519.43 FEET TO A POINT DESCRIBED AS BEARING NORTH 51 DEGREES 41 MINUTES 30 SECONDS WEST, 159.61 FEET FROM A POINT OF THE EAST LINE OF THE NORTHEAST QUARTER OF SECTION 22 AFORESAID, 603.05 FEET, AS MEASURED ALONG SAID EAST LINE, SOUTH OF THE NORTHEAST CORNER OF SAID NORTHEAST QUARTER; THENCE SOUTH 05 DEGREES 08 MINUTES 04 SECONDS EAST, 232.01 FEET TO THE MOST NORTHERLY NORTHEAST CORNER OF MARIOTT DRIVE, ACCORDING TO THE PLAT OF DEDICATION RECORDED AS DOCUMENT NUMBER 1978811; THENCE SOUTH 42 DEGREES 08 MINUTES 46 SECONDS WEST (RECORD SOUTH 42 DEGREES 09 MINUTES 23 SECONDS WEST) ALONG THE NORTHWESTERLY LINE OF SAID MARIOTT DRIVE, 40.70 FEET (RECORD 40.73 FEET) TO AN ANGLE POINT IN THE NORTH LINE OF SAID MARIOTT DRIVE; THENCE SOUTH PERPENDICULAR TO AFOREMENTIONED MARIOTT DRIVE TO A POINT ON THE SOUTH LINE THEREOF; THENCE WEST ALONG THE SOUTH LINE OF MARIOTT DRIVE TO A POINT PERPENDICULAR TO A POINT IN THE NORTH LINE OF MARIOTT DRIVE THAT IS ON A LINE, THE EXTENSION OF WHICH IS THE EASTERLY LINE OF LOTS 1 AND 2 IN INDIAN CREEK RESUBDIVISION; THENCE NORTH PERPENDICULAR TO MARIOTT DRIVE TO THE AFOREMENTIONED POINT ON THE NORTH LINE; THENCE NORTHWESTERLY ON THE EASTERLY LINE & EXTENSION THEREOF OF AFOREMENTIONED LOTS 1 AND 2 TO THE NORTHEAST CORNER OF LOT 2; THENCE WEST ALONG THE NORTH LINE OF LOT 2 TO THE NORTHWEST CORNER THEREOF; THENCE SOUTHWESTERLY PERPENDICULAR TO ILLINOIS ROUTE 21 (MILWAUKEE AVENUE DEDICATED BY DOCUMENT NUMBER 2129168) TO THE WEST LINE THEREOF; THENCE NORTH ALONG THE WEST LINE OF AFOREMENTIONED ILLINOIS ROUTE 21 TO THE NORTHEAST CORNER OF LOT 1 IN MCDONALD'S - KING'S SUBDIVISION; THENCE WEST ALONG THE NORTH LINE OF THE LAST MENTIONED LOT 1, 218.50 FEET TO A JOG IN THE NORTH LINE THEREOF; THENCE NORTHERLY ALONG A WESTERLY LINE OF SAID LOT 1, 20.22 FEET TO A JOG IN THE NORTH LINE; THENCE WEST ALONG THE NORTH LINE OF LOT 1 AFORESAID 150.42 FEET TO THE NORTHWEST CORNER OF THEREOF; THENCE SOUTH 205.94 FEET ALONG THE WEST LINE OF AFOREMENTIONED LOT 1 TO A JOG IN THE WEST LINE THEREOF; THENCE EAST ALONG A SOUTH LINE OF LOT 1 TO A JOG IN THE WEST LINE THEREOF 3.45 FEET; THENCE SOUTH 91.22 FEET ALONG THE WEST LINE LOT 1 TO THE SOUTHWEST CORNER LOT 1 AFOREMENTIONED; THENCE SOUTHERLY RADIAL TO RELOCATED ILLINOIS STATE ROUTE 22 TO THE SOUTH LINE THEREOF; THENCE WEST ALONG THE SOUTH LINE OF RELOCATED ILLINOIS STATE ROUTE 22 TO A POINT PERPENDICULAR TO A POINT AT THE SOUTHWEST CORNER OF THE OLD HALF DAY SCHOOL PARCEL; THENCE NORTHWESTERLY 51.41 FEET ALONG A WEST LINE OF AFORESAID SCHOOL PARCEL TO A CORNER THEREOF; THENCE NORTHEASTERLY 169.30 FEET ALONG A NORTHERLY LINE OF AFORESAID SCHOOL PARCEL TO A CORNER THEREOF; THENCE NORTHWESTERLY 242.80 FEET ALONG A WEST LINE TO THE CENTER LINE OF HALF DAY ROAD; THENCE NORTHWESTERLY NORMAL TO THE AFORESAID ROAD TO THE NORTHERLY RIGHT OF WAY LINE THEREOF; THENCE EAST ALONG THE NORTH LINE OF HALF DAY ROAD TO A POINT SAID POINT IS A BEND IN THE WEST LINE OF PROPERTY DESCRIBED BY DOCUMENT NUMBER 2600952; THENCE NORTHWESTERLY 7.82 CHAINS ALONG THE WEST LINE AFOREMENTIONED TO THE NORTHWEST CORNER THEREOF; THENCE SOUTHEASTERLY 2.39 CHAINS TO THE NORTHEAST CORNER OF THE SAID PROPERTY; THENCE SOUTHEASTERLY ALONG THE EASTERLY LINE OF AFORESAID PROPERTY TO THE NORTHWEST CORNER OF PROPERTY DESCRIBED IN DOCUMENT NUMBER 2297085; THENCE EAST 2.27 CHAINS ALONG THE NORTH LINE OF AFOREMENTIONED PROPERTY TO THE NORTHEAST CORNER THEREOF; THENCE SOUTH ALONG THE EAST LINE OF THE AFOREMENTIONED PROPERTY TO THE PLACE OF BEGINNING, (EXCEPT THEREFROM THE TRACT OF LAND AS DESCRIBED BY DOCUMENT NUMBER 1141157 AND MILWAUKEE AVE. ADJACENT THERETO) ALL IN LAKE COUNTY, ILLINOIS.

(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.77) (was 735 ILCS 5/7-103.77)
Sec. 25-7-103.77. Quick-take; City of Marion. Quick-take proceedings under Article 20 may be used for a period of 18 months after July 30, 1999, by the City of Marion for the acquisition of property and temporary construction easements bounded by the following lines for improvement of the Pentecost Road project:
A variable width strip of land lying parallel with and

contiguous to the existing east and west Right-of-Way lines of Pentecost Road in the following quarter-quarter section:

the NW1/4 NW1/4, Section 16; NE1/4 NE1/4, Section 17;

NW1/4 SW1/4, Section 16; SW1/4 SW1/4, Section 16; NE1/4 SE1/4, Section 17; and the SE1/4 SE1/4, Section 17, all located in Township 9 South, Range 2 East of the Third Principal Meridian; Williamson County, Illinois.

(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.78) (was 735 ILCS 5/7-103.78)
Sec. 25-7-103.78. Quick-take; City of Geneva. Quick-take proceedings under Article 20 may be used for a period of 6 months following July 30, 1999, by the City of Geneva, for the Prairie and Wetland Restoration Project, for the acquisition of property described as follows:
PARCEL ONE: THE SOUTH 1/2 OF THE NORTHEAST 1/4 OF

SECTION 6, TOWNSHIP 39 NORTH, RANGE 8 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN THE TOWNSHIP OF GENEVA, KANE COUNTY, ILLINOIS.

PARCEL TWO: THE SOUTH HALF OF THE NORTHWEST

FRACTIONAL QUARTER OF SECTION 6, TOWNSHIP 39 NORTH, RANGE 8 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN THE TOWNSHIP OF GENEVA, KANE COUNTY, ILLINOIS.

PARCEL THREE: THAT PART OF THE SOUTH 1/2 OF THE

NORTHEAST 1/4 OF SECTION 1, TOWNSHIP 39 NORTH, RANGE 7 EAST OF THE THIRD PRINCIPAL MERIDIAN LYING EAST OF THE FOLLOWING TRACT: (A STRIP OF LAND 60 FEET IN WIDTH EXTENDING OVER AND ACROSS THE SOUTH EAST 1/4 OF THE NORTHEAST 1/4 OF SECTION 1, TOWNSHIP 39 NORTH, RANGE 7 EAST OF THE THIRD PRINCIPAL MERIDIAN, SAID STRIP OF LAND BEING THAT CERTAIN STRIP OF LAND AS CONVEYED BY CHARLES W. PEMBLETON AND WIFE TO THE CHICAGO AND NORTH WESTERN RAILWAY COMPANY (NOW THE CHICAGO AND NORTH WESTERN TRANSPORTATION COMPANY) BY WARRANTY DEED DATED JUNE 29, 1903 AND RECORDED AS DOCUMENT 64790 IN BOOK 430 ON PAGE 337 IN THE OFFICE OF THE REGISTRAR OF DEEDS FOR KANE COUNTY, ILLINOIS) IN THE TOWNSHIP OF BLACKBERRY, KANE COUNTY, ILLINOIS.

(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.79) (was 735 ILCS 5/7-103.79)
Sec. 25-7-103.79. Quick-take; City of Arcola. Quick-take proceedings under Article 20 may be used for a period of 2 years after July 30, 1999, by the City of Arcola for the purpose of acquiring property in connection with a project to widen Illinois Route 133 east of Interstate 57.
(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.80) (was 735 ILCS 5/7-103.80)
Sec. 25-7-103.80. Quick-take; County of Lake. Quick-take proceedings under Article 20 may be used for a period of 24 months after July 30, 1999, by the County of Lake, for the acquisition of necessary right-of-way to complete the improvement of the intersection of County Highway 47 (9th Street) and County Highway 27 (Lewis Avenue).
(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.81) (was 735 ILCS 5/7-103.81)
Sec. 25-7-103.81. Quick-take; County of Lake. Quick-take proceedings under Article 20 may be used for a period of 24 months after July 30, 1999, by the County of Lake, for the acquisition of necessary right-of-way to complete the improvement of the various intersections and roadways involved in the project to improve County Highway 70 (Hawley Street), County Highway 26 (Gilmer Road), and County Highway 62 (Fremont Center Road) at and near Illinois Route 176.
(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.82) (was 735 ILCS 5/7-103.82)
Sec. 25-7-103.82. Quick-take; County of Winnebago. Quick-take proceedings under Article 20 may be used for a period of 30 months after July 30, 1999, by the County of Winnebago to allow for the acquisition of right-of-way for the construction of the Harrison Avenue Extension project from Montague Road to West State Street lying within Section 20, the east 1/2 of Section 29, and the northeast 1/4 of Section 32, Township 44W, Range 1 East of the 3rd Principal Meridian, in Winnebago County.
(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.83) (was 735 ILCS 5/7-103.83)
Sec. 25-7-103.83. Quick-take; Village of Schiller Park. Quick-take proceedings under Article 20 may be used for a period of 2 years after July 30, 1999, by the Village of Schiller Park, for the acquisition of the following described property for purposes of redevelopment of blighted areas:
The following parcel of property lying within the East

Half of the Southeast Quarter of Section 17, Township 40 North, Range 12 East of the Third Principal Meridian and the N East Half of the Southwest Quarter of Section 16, Township 40 North, Range 12 East of the Third Principal Meridian all in Cook County, Illinois:

Commencing at the intersection of the center line of

Irving Park Road with the west line of Mannheim Road; thence, southwesterly along the westerly line of Mannheim Road to its intersection with the south line of Belle Plaine Avenue, as extended from the east; thence, easterly along the south line of Belle Plaine Avenue to its intersection with the west line, as extended from the North, of Lot 7 in the Subdivision of the West Half of the Southwest Quarter of Section 16, Township 40 North, Range 12 East of the Third Principal Meridian (except that part lying Northerly of Irving Park Road), recorded April 14, 1921 as document no. 7112572; thence, northerly along the west line, as extended from the north, of Lot 7 of the aforecited Subdivision to its intersection with the north line of Belle Plaine Avenue; thence, northeasterly along the northwesterly line of the property acquired by The Illinois State Toll Highway Authority to its intersection with the east line of Lot 7 of the aforecited Subdivision; thence, northerly along the east line of Lot 7 of the aforecited Subdivision to its intersection with the south line of Lot 2 in the aforecited Subdivision; thence, westerly along the south line of Lot 2 of the aforecited Subdivision to its intersection with the west line of Lot 2 of the aforecited Subdivision; thence, northerly along the west line of Lot 2 of the aforecited Subdivision and the extension of the west line of Lot 2 to its intersection with the center line of Irving Park Road; thence, westerly along the center line of Irving Park Road to the point of beginning.

Notwithstanding the property description contained in this Section, the Village of Schiller Park may not acquire, under the authority of this Section, any property that is owned by any other unit of local government.
(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.84) (was 735 ILCS 5/7-103.84)
Sec. 25-7-103.84. Quick-take; City of Springfield. Quick-take proceedings under Article 20 may be used for a period of 2 years after July 30, 1999, by the City of Springfield, for the acquisition of (i) the property located in the City of Springfield and bounded on the north by Mason Street, on the west by Fifth Street, on the south by Jefferson Street, and on the east by Sixth Street and (ii) the property located in the City of Springfield and bounded on the north by Madison Street, on the west by Sixth Street, on the south by Washington Street, and on the east by Seventh Street, for the Abraham Lincoln Presidential Library.
(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.85) (was 735 ILCS 5/7-103.85)
Sec. 25-7-103.85. Quick-take; McLean County. Quick-take proceedings under Article 20 may be used for a period of 24 months after July 30, 1999, by McLean County, for the acquisition of property necessary for the purpose of construction with respect to the Towanda-Barnes Road from Route 150 to Ft. Jesse Road.
(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.86) (was 735 ILCS 5/7-103.86)
Sec. 25-7-103.86. Quick-take; Pike County. Quick-take proceedings under Article 20 may be used for a period of 12 months after July 30, 1999, by Pike County, for the acquisition of property necessary for the purpose of construction with respect to F.A.S. 1591, commonly known as Martinsburg Road, from one mile north of Martinsburg to 0.25 mile north of Martinsburg.
(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.87) (was 735 ILCS 5/7-103.87)
Sec. 25-7-103.87. Quick-take; Fox Metro Water Reclamation District. Quick-take proceedings under Article 20 may be used for a period of 12 months after July 30, 1999, by the Fox Metro Water Reclamation District, for the acquisition of the following described property for the purpose of extending the collector system and construction of facilities for treatment of effluent:
THAT PART OF LOTS 2 AND 3 OF LARSON'S SUBDIVISION

DESCRIBED AS FOLLOWS: COMMENCING AT THE NORTHWEST CORNER OF SAID LOT 3 BEING ON THE CENTER LINE OF STATE ROUTE NO. 31; THENCE SOUTH 7 DEGREES 01 MINUTES WEST ALONG SAID CENTER LINE 46.58 FEET FOR THE POINT OF BEGINNING; THENCE NORTH 7 DEGREES 01 MINUTES EAST ALONG SAID CENTER LINE 91.58 FEET; THENCE SOUTH 88 DEGREES 31 MINUTES EAST PARALLEL WITH THE NORTH LINE OF SAID LOT 3, 781.87 FEET TO THE EASTERLY LINE OF SAID LOT 2; THENCE SOUTH 19 DEGREES 40 MINUTES WEST ALONG THE EASTERLY LINES OF LOTS 2 AND 3 106.9 FEET; THENCE SOUTH 9 DEGREES 39 MINUTES EAST ALONG THE EASTERLY LINE OF SAID LOT 3, 70.83 FEET TO A LINE DRAWN SOUTH 82 DEGREES 36 MINUTES EAST, PARALLEL WITH THE SOUTHERLY LINE OF SAID LOT 3, FROM THE PLACE OF BEGINNING; THENCE NORTH 82 DEGREES 36 MINUTES WEST ALONG SAID PARALLEL LINE 775.16 FEET TO THE PLACE OF BEGINNING, IN THE TOWNSHIP OF OSWEGO, KENDALL COUNTY, ILLINOIS.

37 NORTH, RANGE 8 EAST OF THE THIRD PRINCIPAL MERIDIAN, DESCRIBED AS FOLLOWS: COMMENCING AT THE NORTHWEST CORNER OF THE SOUTHWEST FRACTIONAL QUARTER OF SECTION 6, TOWNSHIP AND RANGE AFORESAID; THENCE SOUTH ALONG THE WEST LINE OF SAID SECTION 6, 1363.34 FEET; THENCE SOUTH 82 DEGREES 36 MINUTES EAST 5298.7 FEET TO THE WESTERLY BANK OF FOX RIVER; THENCE NORTH 18 DEGREES 46 MINUTES WEST ALONG SAID WESTERLY BANK 192.5 FEET FOR THE POINT OF BEGINNING; THENCE NORTH 18 DEGREES 46 MINUTES WEST ALONG SAID WESTERLY BANK 44.35 FEET; THENCE NORTH 37 DEGREES 16 MINUTES WEST ALONG SAID WESTERLY BANK 227.8 FEET; THENCE NORTH 82 DEGREES 36 MINUTES WEST 867.3 FEET TO THE CENTER LINE OF THE ORIGINAL ROAD; THENCE SOUTHERLY ALONG SAID CENTER LINE 200 FEET TO A LINE DRAWN NORTH 82 DEGREES 36 MINUTES WEST FROM THE POINT OF BEGINNING; THENCE SOUTH 82 DEGREES 36 MINUTES EAST 1014.21 FEET TO THE POINT OF BEGINNING, IN THE TOWNSHIP OF OSWEGO, KENDALL COUNTY, ILLINOIS.

KENDALL COUNTY, ILLINOIS.

PARCEL TWO:
THAT PART OF THE SOUTHWEST 1/4 OF SECTION 5, TOWNSHIP

37 NORTH, RANGE 8 EAST OF THE THIRD PRINCIPAL MERIDIAN DESCRIBED AS FOLLOWS: COMMENCING AT THE INTERSECTION OF THE SOUTH LINE OF SAID SECTION 5 WITH THE CENTER LINE OF ILLINOIS STATE ROUTE NUMBER 31; THENCE NORTH 6 DEGREES 44 MINUTES EAST ALONG SAID CENTER LINE 745.75 FEET; THENCE SOUTH 82 DEGREES 30 MINUTES EAST 100 FEET TO THE POINT OF BEGINNING; THENCE SOUTHWESTERLY AT RIGHT ANGLES WITH THE LAST DESCRIBED COURSE, 110 FEET; THENCE SOUTH 83 DEGREES 30 MINUTES EAST TO THE CENTER THREAD OF THE FOX RIVER; THENCE NORTHERLY ALONG SAID CENTER THREAD TO A LINE DRAWN SOUTH 82 DEGREES 30 MINUTES EAST FOR THE POINT OF BEGINNING; THENCE NORTH 82 DEGREES 30 MINUTES WEST TO THE POINT OF BEGINNING; IN THE TOWNSHIP OF OSWEGO, KENDALL COUNTY, ILLINOIS.

SECTION 5, TOWNSHIP 37 NORTH, RANGE 8 EAST OF THE THIRD PRINCIPAL MERIDIAN WHICH LIES EAST OF THE CENTER LINE OF STATE ROUTE NO. 31 AND SOUTH OF A LINE EXTENDING SOUTH 82 DEGREES 30 MINUTES EAST FROM A POINT IN THE SAID CENTER LINE OF SAID HIGHWAY THAT IS NORTH 6 DEGREES 44 MINUTES EAST 745.75 FEET FROM THE SOUTH LINE OF SAID SECTION TO THE CENTER THREAD OF THE FOX RIVER (EXCEPT THE RIGHT OF WAY OF THE SAID STATE ROUTE NO. 31 AND A STRIP IN THE NORTHWEST CORNER 67 FEET WIDE AND 325 FEET LONG MEASURED ALONG THE EASTERLY LINE OF SAID HIGHWAY, USED FOR CEMETERY PURPOSES, AND ALSO EXCEPT THAT PART LYING SOUTH OF THE NORTH LINE OF PREMISES CONVEYED TO THE COMMONWEALTH EDISON COMPANY BY WARRANTY DEED RECORDED OCTOBER 9, 1959 AS DOCUMENT 127020 AND ALSO EXCEPT THAT PART DESCRIBED AS FOLLOWS: COMMENCING AT THE INTERSECTION OF THE SOUTH LINE OF SAID SECTION 5 WITH THE CENTER LINE OF ILLINOIS STATE ROUTE NO. 31; THENCE NORTH 6 DEGREES 44 MINUTES EAST ALONG SAID CENTER LINE 745.75 FEET; THENCE SOUTH 82 DEGREES 30 MINUTES EAST 100 FEET FOR THE POINT OF BEGINNING; THENCE SOUTHWESTERLY AT RIGHT ANGLES WITH THE LAST DESCRIBED COURSE, 110 FEET; THENCE SOUTH 82 DEGREES 30 MINUTES EAST TO THE CENTER THREAD OF THE FOX RIVER; THENCE NORTHERLY ALONG SAID CENTER THREAD TO A LINE DRAWN SOUTH 82 DEGREES 30 MINUTES EAST FROM THE POINT OF BEGINNING; THENCE NORTH 82 DEGREES 30 MINUTES WEST TO THE POINT OF BEGINNING), IN THE TOWNSHIP OF OSWEGO, KENDALL COUNTY, ILLINOIS.

(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.88) (was 735 ILCS 5/7-103.88)
Sec. 25-7-103.88. Quick-take; St. Clair County. Quick-take proceedings under Article 20 may be used for a period of 12 months after July 30, 1999, by St. Clair County, for the acquisition of property necessary for the purpose of the following county road improvements in the City of O'Fallon and the Village of Shiloh: Section 95-00301-02-PV, Hartman Lane to Shiloh-O'Fallon Road, 2.45 miles of concrete pavement, 24 feet wide, 10-foot shoulders, a 95-foot single-span bridge, earthwork, and traffic signals.
(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.89) (was 735 ILCS 5/7-103.89)
Sec. 25-7-103.89. Quick-take; St. Clair County. Quick-take proceedings under Article 20 may be used for a period of 12 months after July 30, 1999, by St. Clair County, for the acquisition of property necessary for the purpose of the following county road improvements in the City of Fairview Heights: Section 97-00301-04-PV, Metro-Link Station to Illinois Route 159, 2.04 miles of concrete pavement, 24 feet wide, 10-foot shoulders, earthwork, and traffic signals.
(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.90) (was 735 ILCS 5/7-103.90)
Sec. 25-7-103.90. Quick-take; St. Clair County. Quick-take proceedings under Article 20 may be used for a period of 12 months after July 30, 1999, by St. Clair County, for the acquisition of property necessary for the purpose of the following county road improvements in the City of O'Fallon: Section 97-03080-05-PV, Jennifer Court to Station 122+50, 1.52 miles of concrete pavement, 24 to 40 feet wide, 10-foot shoulders, earthwork, storm sewers, curbs, and gutters.
(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.91) (was 735 ILCS 5/7-103.91)
Sec. 25-7-103.91. Quick-take; Madison County. Quick-take proceedings under Article 20 may be used for a period of 12 months after July 30, 1999, by Madison County, for the acquisition of property necessary for the purpose of approximately 2.4 miles of roadwork commencing at the intersection of Illinois Route 143 northerly over, adjacent to, and near the location of County Highway 19 (locally known as Birch Drive) to the intersection of Buchts Road, traversing through land sections 19, 20, 29, 30, and 31 of Ft. Russell Township, the work to consist of excavation, fill placement, concrete structures, and an aggregate and bituminous base with bituminous binder and surfacing.
(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.92) (was 735 ILCS 5/7-103.92)
Sec. 25-7-103.92. Quick-take; Lake County. Quick-take proceedings under Article 20 may be used for a period of 2 years after July 30, 1999, by Lake County, for the acquisition of property necessary for the purpose of improving County Highway 70 (Hawley Street) from Chevy Chase Road to County Highway 26 (Gilmer Road).
(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.93) (was 735 ILCS 5/7-103.93)
Sec. 25-7-103.93. Quick-take; Kendall County. Quick-take proceedings under Article 20 may be used for a period of 12 months after July 30, 1999, by Kendall County, for the acquisition of the following described property for the purpose of road construction or improvements, including construction of a bridge and related improvements:
THAT PART OF THE EAST 1/2 OF SECTION 24, TOWNSHIP 37

NORTH, RANGE 7 EAST OF THE THIRD PRINCIPAL MERIDIAN, KENDALL COUNTY, ILLINOIS DESCRIBED AS FOLLOWS: COMMENCING AT THE NORTHEAST CORNER OF LOT 4 OF CHRISTIE C. HERREN'S 2ND SUBDIVISION; THENCE ON AN ASSUMED BEARING NORTH 89 DEGREES 32 MINUTES 05 SECONDS EAST, 33.00 FEET ALONG THE EASTERLY EXTENSION OF THE NORTH LINE OF SAID LOT 4 TO THE CENTER LINE OF MINKLER ROAD; THENCE NORTH 0 DEGREES 27 MINUTES 55 SECONDS WEST, 1,585.91 FEET ALONG THE CENTER LINE OF MINKLER ROAD TO THE CENTER LINE OF ILLINOIS ROUTE 71; THENCE NORTH 0 DEGREES 53 MINUTES 06 SECONDS WEST, 1,084.14 FEET ALONG THE CENTER LINE OF MINKLER ROAD AND THE NORTHERLY EXTENSION THEREOF TO THE NORTH RIGHT-OF-WAY LINE OF THE BURLINGTON NORTHERN SANTA FE RAILROAD FOR THE POINT OF BEGINNING; THENCE CONTINUING NORTH 0 DEGREES 53 MINUTES 06 SECONDS WEST, 12.95 FEET TO THE SOUTH BANK OF THE FOX RIVER; THENCE NORTH 84 DEGREES 02 MINUTES 18 SECONDS EAST, 192.09 FEET ALONG SAID SOUTH BANK; THENCE SOUTH 23 DEGREES 08 MINUTES 48 SECONDS EAST, 4.22 FEET TO THE NORTH RIGHT-OF-WAY LINE OF THE BURLINGTON NORTHERN SANTA FE RAILROAD; THENCE SOUTHWESTERLY, 194.71 FEET ALONG A 3,956.53 FOOT RADIUS CURVE TO THE LEFT WHOSE CHORD BEARS SOUTH 81 DEGREES 25 MINUTES 34 SECONDS WEST, 194.69 FEET TO THE POINT OF BEGINNING.

AND:
THAT PART OF THE EAST 1/2 OF SECTION 24, TOWNSHIP 37

NORTH, RANGE 7 EAST OF THE THIRD PRINCIPAL MERIDIAN, KENDALL COUNTY, ILLINOIS DESCRIBED AS FOLLOWS: COMMENCING AT THE NORTHEAST CORNER OF LOT 4 OF CHRISTIE C. HERREN'S 2ND SUBDIVISION; THENCE ON AN ASSUMED BEARING NORTH 89 DEGREES 32 MINUTES 05 SECONDS EAST, 33.00 FEET ALONG THE EASTERLY EXTENSION OF THE NORTH LINE OF SAID LOT 4 TO THE CENTER LINE OF MINKLER ROAD; THENCE NORTH 0 DEGREES 27 MINUTES 55 SECONDS WEST, 1,585.91 FEET ALONG THE CENTER LINE OF MINKLER ROAD TO THE CENTER LINE OF ILLINOIS ROUTE 71 FOR THE POINT OF BEGINNING; THENCE NORTH 0 DEGREES 53 MINUTES 06 SECONDS WEST, 52.33 FEET ALONG THE CENTER LINE OF MINKLER ROAD; THENCE NORTH 72 DEGREES 01 MINUTES 36 SECONDS EAST, 130.87 FEET ALONG THE NORTH RIGHT-OF-WAY LINE OF ILLINOIS ROUTE 71; THENCE NORTH 18 DEGREES 09 MINUTES 27 SECONDS WEST, 111.00 FEET; THENCE NORTH 74 DEGREES 41 MINUTES 24 SECONDS EAST, 40.24 FEET; THENCE NORTH 3 DEGREES 05 MINUTES 16 SECONDS WEST, 239.00 FEET; THENCE SOUTH 89 DEGREES 29 MINUTES 13 SECONDS WEST, 69.62 FEET; THENCE SOUTH 43 DEGREES 09 MINUTES 14 SECONDS WEST, 46.47 FEET; THENCE SOUTH 89 DEGREES 06 MINUTES 54 SECONDS WEST, 20.00 FEET TO THE CENTER LINE OF MINKLER ROAD; THENCE NORTH 0 DEGREES 53 MINUTES 06 SECONDS WEST, 595.48 FEET ALONG SAID CENTER LINE AND SAID CENTER LINE EXTENDED NORTHERLY TO THE SOUTH RIGHT-OF-WAY LINE OF THE BURLINGTON NORTHERN SANTA FE RAILROAD; THENCE EASTERLY, 222.77 FEET ALONG A 3,881.53 FOOT RADIUS CURVE TO THE RIGHT WHOSE CHORD BEARS NORTH 81 DEGREES 28 MINUTES 59 SECONDS EAST, 222.74 FEET; THENCE SOUTH 20 DEGREES 43 MINUTES 16 SECONDS EAST, 119.40 FEET; THENCE SOUTHERLY, 237.80 FEET ALONG A 717.37 FEET RADIUS CURVE TO THE RIGHT WHOSE CHORD BEARS SOUTH 11 DEGREES 13 MINUTES 29 SECONDS EAST, 236.71 FEET; THENCE SOUTH 1 DEGREES 43 MINUTES 42 SECONDS EAST, 471.58 FEET; THENCE SOUTH 55 DEGREES 31 MINUTES 50 SECONDS EAST, 63.07 FEET; THENCE NORTH 72 DEGREES 01 MINUTES 36 SECONDS EAST, 86.50 FEET; THENCE SOUTH 17 DEGREES 58 MINUTES 24 SECONDS EAST, 20.00 FEET TO THE EXISTING NORTH RIGHT-OF-WAY LINE OF ILLINOIS ROUTE 71; THENCE NORTH 72 DEGREES 01 MINUTES 36 SECONDS EAST, 350.00 FEET ALONG SAID NORTH RIGHT-OF-WAY LINE OF ILLINOIS ROUTE 71; THENCE SOUTH 17 DEGREES 58 MINUTES 24 SECONDS EAST, 50.00 FEET TO THE CENTER LINE OF ILLINOIS ROUTE 71; THENCE SOUTH 72 DEGREES 01 MINUTES 36 SECONDS WEST, 836.88 FEET ALONG SAID CENTER LINE TO THE POINT OF BEGINNING.

AND:
THAT PART OF THE EAST 1/2 OF SECTION 24, TOWNSHIP 37

NORTH, RANGE 7 EAST OF THE THIRD PRINCIPAL MERIDIAN, KENDALL COUNTY, ILLINOIS, DESCRIBED AS FOLLOWS: COMMENCING AT THE NORTHEAST CORNER OF LOT 4 OF CHRISTIE C. HERREN'S 2ND SUBDIVISION; THENCE ON AN ASSUMED BEARING NORTH 89 DEGREES 32 MINUTES 05 SECONDS EAST, 33.00 FEET ALONG THE EASTERLY EXTENSION OF THE NORTH LINE OF SAID LOT 4 TO THE CENTER LINE OF MINKLER ROAD; THENCE NORTH 0 DEGREES 27 MINUTES 55 SECONDS WEST, 1,585.91 FEET ALONG SAID CENTER LINE TO THE CENTER LINE OF ILLINOIS ROUTE 71 FOR THE POINT OF BEGINNING; THENCE NORTH 72 DEGREES 01 MINUTES 36 SECONDS EAST, 836.88 FEET ALONG THE CENTER LINE OF ILLINOIS ROUTE 71; THENCE SOUTH 17 DEGREES 58 MINUTES 24 SECONDS EAST, 50.00 FEET TO THE SOUTH RIGHT-OF-WAY LINE OF ILLINOIS ROUTE 71; THENCE SOUTH 64 DEGREES 54 MINUTES 06 SECONDS WEST, 201.56 FEET; THENCE SOUTH 72 DEGREES 01 MINUTES 36 SECONDS WEST, 331.43 FEET; THENCE SOUTH 1 DEGREES 55 MINUTES 17 SECONDS WEST, 144.09 FEET; THENCE SOUTHERLY 327.44 FEET ALONG AN 853.94 FOOT RADIUS CURVE TO THE RIGHT WHOSE CHORD BEARS SOUTH 12 DEGREES 54 MINUTES 22 SECONDS WEST, 325.44 FEET; THENCE SOUTH 23 DEGREES 53 MINUTES 28 SECONDS WEST, 211.52 FEET; THENCE SOUTHERLY 289.43 FEET ALONG A 673.94 FOOT RADIUS CURVE TO THE LEFT WHOSE CHORD BEARS SOUTH 11 DEGREES 35 MINUTES 17 SECONDS WEST, 287.21 FEET; THENCE SOUTH 0 DEGREES 42 MINUTES 55 SECONDS EAST, 135.43 FEET; THENCE SOUTH 89 DEGREES 17 MINUTES 05 SECONDS WEST, 85.98 FEET TO THE CENTER LINE OF MINKLER ROAD; THENCE NORTH 0 DEGREES 27 MINUTES 55 SECONDS WEST, 459.31 FEET ALONG SAID CENTER LINE; THENCE NORTH 21 DEGREES 25 MINUTES 47 SECONDS EAST, 232.86 FEET; THENCE NORTHERLY 266.09 FEET ALONG A 693.94 FOOT RADIUS CURVE TO THE LEFT WHOSE CHORD BEARS NORTH 12 DEGREES 54 MINUTES 22 SECONDS EAST, 264.46 FEET; THENCE NORTH 1 DEGREES 55 MINUTES 17 SECONDS EAST, 64.92 FEET; THENCE NORTH 53 DEGREES 01 MINUTES 20 SECONDS WEST, 30.54 FEET; THENCE SOUTH 72 DEGREES 01 MINUTES 36 SECONDS WEST, 132.59 FEET TO THE CENTER LINE OF MINKLER ROAD; THENCE NORTH 0 DEGREES 27 MINUTES 55 SECONDS WEST, 73.38 FEET ALONG SAID CENTER LINE TO THE POINT OF BEGINNING.

(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.94) (was 735 ILCS 5/7-103.94)
Sec. 25-7-103.94. Quick-take; DU-COMM at Cloverdale, Illinois. Quick-take proceedings under Article 20 may be used for a period of 2 years after July 30, 1999, by DuPage Public Safety Communications (DU-COMM), a unit of intergovernmental cooperation, for the acquisition of property including land, buildings, towers, fixtures, and other improvements located at Cloverdale, Illinois and described as follows:
A tract or parcel of land situated in the Southeast

Quarter (SE 1/4) of Section Twenty-one (21), Township Forty (40) North, Range Ten (10) East of the Third Principal Meridian, more particularly described as follows:

Commencing at the Southwest corner of the

Southeast Quarter (SE 1/4) of said Section Twenty-one (21), measure North, along the West line of the Southeast Quarter (SE 1/4) of said Section Twenty-one (21) 1287.35 feet, then East at right angles to the said West line of the Southeast Quarter (SE 1/4) of said Section Twenty-one (21), 292.57 feet to the point of beginning;

Thence East along the last described course

208.71 feet, thence South at right angles to the last described course 208.71 feet, thence West at right angles to the last described course 208.71 feet, thence North in a direct line 208.71 feet to the point of beginning; also

A right of way and easement thirty-three (33) feet in

width for the construction, maintenance, and use of (a) a roadway suitable for vehicular traffic, and (b) such aerial or underground electric power and communication lines as said Company may from time to time desire, consisting of poles, wires, cables, conduits, guys, anchors, and other fixtures and appurtenances, the center line of which right of way and easement is described as follows:

Commencing at a point on the West line of the

tract or parcel of land above described, distant Southerly 16.5 feet from the Northwest corner of said tract or parcel, thence Westerly at right angles to the West line of the Southeast Quarter (SE 1/4) of said Section Twenty-one (21), 293 feet more or less to the public road situated on the West line of the Southeast Quarter (SE 1/4) of said Section Twenty-one (21), Township and Range aforesaid.

(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.95) (was 735 ILCS 5/7-103.95)
Sec. 25-7-103.95. Quick-take; City of Crest Hill. Quick-take proceedings under Article 20 may be used for a period of 3 years after July 30, 1999, (in the case of the permanent easements described in items (A) and (C)), by the City of Crest Hill, for acquisition of the following easements:
(A) Permanent easement for the purposes of

installation, maintenance, and use of water or sewer, or both water and sewer, lines in, along, through, and under the following legally described property:

The East 70 feet of the North half of the North half

of the Southeast Quarter of Section 30, Township 36 North, and in Range 10, East of the Third Principal Meridian (Except therefrom the North 12 Rods of the East 13 1/2 Rods thereof, and also except the South 99 feet of the East 440 feet thereof), in Will County, Illinois.

(B) Temporary easement for purposes of initial

construction of the water or sewer, or both water and sewer, lines in, along, through, and under the permanent easement described in item (A). The temporary easement herein shall arise on September 1, 1999 and shall cease on August 31, 2001 and is legally described as follows:

The East 100 feet of the North half of the North half

of the Southeast Quarter of Section 30, Township 36 North, and in Range 10, East of the Third Principal Meridian (Except therefrom the North 12 Rods of the East 13 1/2 Rods thereof, and also except the South 99 feet of the East 440 feet thereof), in Will County, Illinois.

(C) Permanent easement for the purposes of

installation, maintenance, and use of water or sewer, or both water and sewer, lines in, along, through, and under the following legally described property:

The East 70 feet of the West 120 feet of the South

half of the Southeast Quarter of Section 30, in township 36 North, and in Range 10 East of the Third Principal Meridian, in Will County, Illinois, excepting therefrom the following described tracts:

Exception 1: That part of said South half lying

Southwesterly of the Northeasterly right-of-way line of the Elgin, Joliet and Eastern Railway Company, in Will County, Illinois.

Exception 2: The West 200 feet of said South half, in

Will County, Illinois.

Exception 3: That part of the South half of the

Southeast Quarter of Section 30, Township 36 North, and in Range 10 East of the Third Principal Meridian, described as follows: Beginning at a point 250 feet East of the West line of said South half of the Southeast Quarter and 180.58 feet North of the South line of said South half of the Southeast Quarter; thence North along a line 250 feet East of and parallel with the West line of said Southeast Quarter a distance of 1004.55 feet to a point; thence Northwesterly along a diagonal line 65.85 feet to its intersection with a line drawn 200 feet East of and parallel to the West line of said Southeast Quarter, said point also being 100.75 feet South of the North line of the South half of said Southeast Quarter, as measured along said parallel line; thence South along the last described parallel line a distance of 1045.02 feet to a point 50 feet West of the point of beginning and 180.58 feet North of the South line of said Southeast Quarter; thence East 50 feet to the point of beginning, in Will County, Illinois.

Exception 4: Beginning at the Southeast corner of the

Southeast Quarter of Section 30, Township 36 North, and in Range 10 East of the Third Principal Meridian, thence Northerly along the East line of said Section for a distance of 346.5 feet; thence Westerly along a line 346.5 feet distant from and parallel with the South line of said Section for a distance of 297 feet; thence Southerly along a line 297 feet distant from and parallel with the East line of said Section for a distance of 346.5 feet to a point, said point being on the South line of said Section; thence Easterly along said South line of said Section 297 feet to the point of beginning, in Will County, Illinois.

Exception 5: That part dedicated for highway purposes

in instrument recorded January 28, 1986 as Document No. R86-03205 described as follows: That part of the South half of the Southeast Quarter of Section 30, Township 36 North, and in Range 10 East of the Third Principal Meridian bounded and described as follows: Beginning at the point of intersection of the Northeasterly right-of-way line of the Elgin, Joliet and Eastern Railway Company with the South line of said Southeast Quarter, thence on an assumed bearing of North 90.00 degrees 00 minutes 00 seconds East along said South line a distance of 288.02 feet; thence North 00 degrees 00 minutes 00 seconds East a distance of 33.0 feet; thence North 86 degrees 25 minutes 22 seconds West a distance of 352.57 feet to the Northeasterly right-of-way line of said railway company; thence South 49 degrees 15 minutes 53 seconds East along said Northeasterly right-of-way line, a distance of 84.28 feet to the point of beginning, in Will County, Illinois.

Exception 6: The North 850 feet of the East 1025 feet

of the South half of the Southeast Quarter of Section 30, Township 36 North, and in Range 10 East of the Third Principal Meridian, in Will County, Illinois.

(D) Temporary easement for purposes of initial

construction of the water or sewer, or both water and sewer, lines in, along, through, and under the permanent easement described in item (C). The temporary easement herein shall arise on September 1, 1999 and shall cease on August 31, 2001 and is legally described as follows:

The East 100 feet of the West 150 feet of the South

half of the Southeast Quarter of Section 30, in Township 36 North, and in Range 10 East of the Third Principal Meridian, in Will County, Illinois, excepting therefrom the following described tracts:

Exception 1: That part of said South half lying

Southwesterly of the Northeasterly right-of-way line of the Elgin, Joliet and Eastern Railway Company, in Will County, Illinois.

Exception 2: The West 200 feet of said South half, in

Will County, Illinois.

Exception 3: That part of the South half of the

Southeast Quarter of Section 30, Township 36 North, and in Range 10 East of the Third Principal Meridian, described as follows: Beginning at a point 250 feet East of the West line of said South half of the Southeast Quarter and 180.58 feet North of the South line of said South half of the Southeast Quarter; thence North along a line 250 feet East of and parallel with the West line of said southeast Quarter a distance of 1004.55 feet to a point; thence Northwesterly along a diagonal line 65.85 feet to its intersection with a line drawn 200 feet East of and parallel to the West line of said Southeast Quarter, said point also being 100.75 feet South of the North line of the South half of said Southeast Quarter, as measured along said parallel line; thence South along the last described parallel line a distance of 1045.02 feet to a point 50 feet West of the point of beginning and 180.58 feet North of the South line of said Southeast Quarter; thence East 50 feet to the point of beginning, in Will County, Illinois.

Exception 4: Beginning at the Southeast corner of the

Southeast Quarter of Section 30, Township 36 North, and in Range 10 East of the Third Principal Meridian, thence Northerly along the East line of said Section for a distance of 346.5 feet; thence Westerly along a line 346.5 feet distant from and parallel with the South line of said Section for a distance of 297 feet; thence Southerly along a line 297 feet distant from and parallel with the East line of said Section for a distance of 346.5 feet to a point, said point being on the South line of said Section; thence Easterly along said South line of said Section 297 feet to the point of beginning, in Will County, Illinois.

Exception 5: That part dedicated for highway purposes

in instrument recorded January 28, 1986 as Document No. R86-03205 described as follows: That part of the South half of the Southeast Quarter of Section 30, Township 36 North, and in Range 10 East of the Third Principal Meridian bounded and described as follows: Beginning at the point of intersection of the Northeasterly right-of-way line of the Elgin, Joliet and Eastern Railway Company with the South line of said Southeast Quarter; thence on an assumed bearing of North 90.00 degrees 00 minutes 00 seconds East along said South line a distance of 288.02 feet; thence North 00 degrees 00 minutes 00 seconds East a distance of 33.0 feet; thence North 86 degrees 25 minutes 22 seconds West a distance of 352.57 feet to the Northeasterly right-of-way line of said railway company; thence South 49 degrees 15 minutes 53 seconds East along said Northeasterly right-of-way line, a distance of 84.28 feet to the point of beginning, in Will County, Illinois.

Exception 6: The North 850 feet of the East 1025 feet

of the South half of the Southeast Quarter of Section 30, Township 36 North, and in Range 10 East of the Third Principal Meridian, in Will County, Illinois.

(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.96) (was 735 ILCS 5/7-103.96)
Sec. 25-7-103.96. Quick-take; Village of Palatine. Quick-take proceedings under Article 20 may be used for a period of 4 years after July 30, 1999, by the Village of Palatine, for the acquisition of the following described property for the purpose of revitalizing the downtown business area:
Lots 1 through 3 in Block D of the Subdivision of the North 24.60 acres in the NE 1/4 of the NE 1/4 of Section 22, Township 42, Range 10 East of the Third Principal Meridian, in Cook County, IL;
Property bounded by Bothwell Street, Railroad right-of-way, Plum Grove Road and Chicago Avenue in the Village of Palatine;
Lots 1 through 8 in Block K, of the Town of Palatine, a subdivision of the West 16 2/3 acres of the South 31 acres of the West 1/2 of the Southwest 1/4 of Section 14 and the Southeast 24.12 acres of the South 31 acres of the East 1/2 of the Southeast 1/4 of Section 15, Township 42 North, Range 10, East of the Third Principal Meridian, Ante-Fire, Re-recorded April 10, 1877 as Document 129579, in Cook County, Illinois;
Property bounded by Wilson Street, Plum Grove Road, Slade Street, Railroad right-of-way and Bothwell Street in the Village of Palatine;
Lots 1 through 8 in Block 8 of the Subdivision of part of the East 1/2 of the SE 1/4 Section, Ante-Fire, Re-recorded on April 10, 1877 as Document Number 129579;
Lots 20 and 21 and the West 71.25 feet of Lot 24 of Arthur T. McIntosh and Company's Palatine Farms, being a subdivision of Section 16, Township 42, Range 10 East of the Third Principal Meridian, in Cook County, IL, recorded on June 16, 1919;
Lots 1 through 3 of Millin's Subdivision of the SE 1/4 of Section 15, Township 42, Range 10 East of the Third Principal Meridian, in Cook County, IL;
Property bounded by Colfax Street, Smith Street and Millin's Subdivision of the SE 1/4 of Section 15, Township 42, Range 10 East of the Third Principal Meridian, in Cook County, IL;
Property bounded by Wood Street, Brockway Street and Railroad right-of-way in the Village of Palatine;
Lots 45 through 50 and 58 through 64 of Arthur T. McIntosh and Company's Palatine Farms, being a subdivision of Section 16, Township 42, Range 10 East of the Third Principal Meridian, in Cook County, IL, recorded on June 16, 1919; and
Property bounded by Railroad right-of-way, Brockway Street and Slade Street in the Village of Palatine.
(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.97) (was 735 ILCS 5/7-103.97)
Sec. 25-7-103.97. Quick-take; Village of Baylis. Quick-take proceedings under Article 20 may be used for a period of 12 months after the effective date of this amendatory Act of the 92nd General Assembly by the Village of Baylis for the acquisition of the following described property for the purpose of constructing a sewer project:
A part of the North One-Half of the Northwest Quarter of

the Southeast Quarter of Section Seven (7), Township Four (4) South, Range Four (4) West of the New Salem Township, Pike County, Illinois specifically described as follows:

COMMENCING: At a point of beginning 540.35 feet South 00

degrees 33 minutes 30 seconds West of center of Section Seven (7), Township Four (4) South, Range Four (4) West of the New Salem Township, Pike County, Illinois, Thence 1,481.74 feet North 64 degrees 56 minutes 58 seconds East Thence 800.0 feet North 90 degrees 00 minutes 00 seconds West Thence 172.61 feet North 00 degrees 33 minutes 30 seconds East to the point of beginning, said area to contain 15.00 acres.

PROPOSED ACCESS RIGHT OF WAY: Fifty (50) feet wide by

Three hundred eighty six and 77 hundreds feet, said area containing 0.44 Acres more or less.

(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.98) (was 735 ILCS 5/7-103.98)
Sec. 25-7-103.98. Quick-take; County of Lake. Quick-take proceedings under Article 20 may be used for a period of 12 months after the effective date of this amendatory Act of the 92nd General Assembly, by the County of Lake, for the acquisition of the following described property as necessary right-of-way to complete the improvement of County Highway 45 (Washington Street) from Route 45 to Hunt Club Road:
PARCEL 014
THAT PART OF COMMON ELEMENT IN THE TOWN HOMES OF WOODLAND

HILLS CONDOMINIUM, PHASE 1B, AS DELINEATED ON THE SURVEY OF PART OF THE WEST HALF OF THE SOUTHEAST QUARTER OF SECTION 20, TOWNSHIP 45 NORTH, RANGE 11, EAST OF THE THIRD PRINCIPAL MERIDIAN, IN LAKE COUNTY, ILLINOIS, DESCRIBED AS FOLLOWS:

COMMENCING AT THE SOUTHEAST CORNER OF THE WIDENING OF

WASHINGTON STREET RECORDED APRIL 15, 1985 AS DOCUMENT NO. 2348877, BEING ALSO THE POINT OF INTERSECTION OF A LINE DRAWN 15.240 METERS (50.00 FEET) SOUTH OF AND PARALLEL WITH THE EAST-WEST CENTERLINE OF SAID SECTION 20, WITH THE EAST LINE OF SAID WEST HALF OF THE SOUTHEAST QUARTER OF SECTION 20; THENCE WEST ALONG SAID PARALLEL LINE, ON AN ASSUMED BEARING OF NORTH 89 DEGREES 49 MINUTES 09 SECONDS WEST, A DISTANCE OF 151.292 METERS (493.08 FEET) TO THE POINT OF BEGINNING; THENCE CONTINUING NORTH 89 DEGREES 49 MINUTES 09 SECONDS WEST, A DISTANCE OF 73.395 METERS (240.80 FEET); THENCE ON THE ARC OF A CURVE TO THE LEFT, SAID CURVE HAVING A RADIUS OF 7.620 METERS (25.00 FEET) AND THE CHORD BEARING OF SOUTH 45 DEGREES 10 MINUTES 51 SECONDS WEST, AN ARC DISTANCE OF 11.969 METERS (39.27 FEET); THENCE SOUTH 00 DEGREES 10 MINUTES 51 SECONDS WEST, A DISTANCE OF 6.614 METERS (21.70 FEET); THENCE ON THE ARC OF A CURVE TO THE LEFT, SAID CURVE HAVING A RADIUS OF 63.514 METERS (208.38 FEET) AND THE CHORD BEARING OF SOUTH 11 DEGREES 55 MINUTES 52 SECONDS EAST, AN ARC DISTANCE OF 26.853 METERS (88.10 FEET) TO THE POINT OF REVERSE CURVATURE; THENCE ON THE ARC OF A CURVE TO THE RIGHT, SAID CURVE HAVING A RADIUS OF 241.176 METERS (791.26 FEET) AND THE CHORD BEARING OF SOUTH 22 DEGREES 33 MINUTES 41 SECONDS EAST, AN ARC DISTANCE OF 12.473 METERS (40.92 FEET); THENCE SOUTH 89 DEGREES 49 MINUTES 30 SECONDS EAST, A DISTANCE OF 70.607 METERS (231.65 FEET); THENCE NORTH 00 DEGREES 10 MINUTES 30 SECONDS EAST, A DISTANCE OF 51.789 METERS (169.91 FEET) TO THE POINT OF BEGINNING.

SAID PARCEL CONTAINING 0.4043 HECTARE (0.999 ACRE), MORE

OR LESS.

PERMANENT INDEX NUMBER: 07-20-400-032 THRU -049.
PARCEL 017
THE SOUTH 18.288 METERS (60.00 FEET) OF THE EAST HALF

(EXCEPT THE EAST 203.912 METERS (669.00 FEET) OF THE NORTHEAST QUARTER SECTION) OF THE FOLLOWING PARCEL (TAKEN AS A TRACT): THE NORTHEAST QUARTER (EXCEPT EAST 22 RODS AND THE WEST 60 RODS THEREOF) OF SECTION 20, TOWNSHIP 45 NORTH, RANGE 11, EAST OF THE THIRD PRINCIPAL MERIDIAN, IN LAKE COUNTY, ILLINOIS.

SAID PARCEL CONTAINING 0.2206 HECTARE (0.545 ACRE), MORE

OR LESS, OF WHICH 0.1471 HECTARE (0.363 ACRE), MORE OR LESS, WAS PREVIOUSLY USED FOR HIGHWAY PURPOSES.

PERMANENT INDEX NUMBER: 07-20-200-003.
PARCEL 019
THE SOUTH 18.288 METERS (60.00 FEET) OF THE EAST 155.144

METERS (509.00 FEET) (EXCEPT EAST 22 RODS THEREOF) OF THE NORTHEAST QUARTER OF SECTION 20, TOWNSHIP 45 NORTH, RANGE 11, EAST OF THE THIRD PRINCIPAL MERIDIAN, IN LAKE COUNTY, ILLINOIS.

SAID PARCEL CONTAINING 0.0814 HECTARE (0.201 ACRE), MORE

OR LESS, OF WHICH 0.0546 HECTARE (0.135 ACRE), MORE OR LESS, WAS PREVIOUSLY USED FOR HIGHWAY PURPOSES.

PERMANENT INDEX NUMBER: 07-20-200-003.
(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.99) (was 735 ILCS 5/7-103.99)
Sec. 25-7-103.99. Quick-take; Village of Bartlett. Quick-take proceedings under Article 20 may be used for a period of 12 months after the effective date of this amendatory Act of the 92nd General Assembly by the Village of Bartlett for the acquisition of the following described easements for the purpose of the construction of an asphalt bicycle and multi-purpose public path:
1. PERMANENT EASEMENT. A permanent easement appurtenant,

20 feet to 30 feet in width, over, upon, across, through and under that portion of the Alperin Property legally described as follows:

Parcel 1:
That part of the East Half of the Northwest Quarter of

Section Thirty-Three, Township Forty-One North, Range Nine, East of the Third Principal Meridian, bounded and described as follows: Commencing at the Southwest corner of the East Half of the Northwest Quarter of said Section Thirty-Three; thence North 00 degrees 26 minutes 35 seconds East, being an assumed bearing on the West line of the East Half of the Northwest Quarter of said Section Thirty-Three, a distance of 1273.66 feet; thence South 89 degrees 33 minutes 25 seconds East, perpendicular to the last described West line, a distance of 40.0 feet to the point of beginning; thence continuing South 89 degrees 33 minutes 25 seconds East, on said perpendicular line, a distance of 20.0 feet; thence South 00 degrees 26 minutes 35 seconds West, on a line 60.0 feet East of and parallel with the West line of the East Half of the Northwest Quarter of said Section Thirty-Three, a distance of 949.0 feet; thence South 89 degrees 33 minutes 25 seconds East, perpendicular to the last described West line, a distance of 10.0 feet; thence South 00 degrees 26 minutes 35 seconds West, on a line 70.0 feet East of and parallel with the West line of the East Half of the Northwest Quarter of said Section Thirty-Three, a distance of 323.28 feet to the South line of the East Half of the Northwest Quarter of said Section Thirty-Three; thence South 89 degrees 18 minutes, 39 seconds West, on the last described South line, a distance of 30.01 feet; thence North 00 degrees 26 minutes 35 seconds East, on a line 40.0 feet East of and parallel with West line of the East Half of the Northwest Quarter of said Section Thirty-Three, a distance of 1272.87 feet to the point of beginning, all in Cook County, Illinois.

Parcel 2:
That part of the East Half of the Northwest Quarter of

Section Thirty-Three, Township Forty-One North, Range Nine, East of the Third Principal Meridian, bounded and described as follows: Commencing at the Northwest corner of the East Half of the Northwest Quarter of said Section Thirty-Three; thence North 89 degrees 23 minutes 39 seconds East, being an assumed bearing on the North line of the East Half of the Northwest Quarter of said Section Thirty-Three, a distance of 40.0 feet to the point of beginning; thence continuing North 89 degrees 23 minutes 39 seconds East, on the last described North line, a distance of 20.0 feet; thence South 00 degrees 26 minutes 35 seconds West, on a line 60.0 feet East of and parallel with the West line of the East Half of the Northwest Quarter of said Section Thirty-Three, a distance of 1392.66 feet; thence North 89 degrees 33 minutes 25 seconds West, perpendicular to the last described West line, a distance of 20.0 feet; thence North 00 degrees 26 minutes 35 seconds East, on a line 40.0 feet East of and parallel with the West line of the East Half of the Northwest Quarter of said Section Thirty-Three, a distance of 1392.29 feet to the point of beginning, excepting therefrom that part described as follows: Commencing at the Northwest corner of the East Half of the Northwest Quarter of said Section Thirty-Three; thence South 00 degrees 26 minutes 35 seconds West, on the West line of the East Half of the Northwest Quarter of said Section Thirty-Three, a distance of 453.71 feet to the North right-of-way line of the Chicago, Milwaukee, St. Paul and Pacific Railroad; thence South 79 degrees 38 minutes 52 seconds East, on said North railroad right-of-way line, a distance of 40.61 feet to the point of beginning for said exception; thence continuing South 79 degrees 38 minutes 52 seconds East, on said North railroad right-of-way line, a distance of 20.30 feet; thence South 00 degrees 26 minutes 35 seconds West, on a line 60.0 feet East of and parallel with the West line of the East Half of the Northwest Quarter of said Section Thirty-Three, a distance of 101.51 feet to the South right-of-way line of said railroad; thence North 79 degrees 38 minutes 52 seconds West, on said South railroad right-of-way line, a distance of 20.30 feet; thence North 00 degrees 26 minutes 35 seconds East, on a line 40.0 feet East of and parallel with the West line of the East Half of the Northwest Quarter of said Section Thirty-Three, a distance of 101.51 feet to the point of beginning, all in Cook County, Illinois.

(the "Permanent Easement Parcels") for the purpose of

constructing, maintaining, repairing, replacing, gaining access to and use by the public of a 12 foot +/- wide, asphalt multi-purpose path.

2. ACCESS EASEMENT. A non-exclusive easement appurtenant,

25 feet to 27 feet in width, over, upon and across that portion of the Alperin Property legally described as follows:

Parcel 1:
That part of the East Half of the Northwest Quarter of

Section Thirty-Three, Township Forty-One North, Range Nine, East of the Third Principal Meridian, bounded and described as follows: Commencing at the Southwest corner of the East Half of the Northwest Quarter of said Section Thirty-Three; thence North 00 degrees 26 minutes 35 seconds East, being an assumed bearing on the West line of the East Half of the Northwest Quarter of said Section Thirty-Three, a distance of 1273.66 feet; thence South 89 degrees 33 minutes 25 seconds East, perpendicular to the last described West line, a distance of 13.11 feet to the point of beginning; thence continuing South 89 degrees 33 minutes 25 seconds East, on said perpendicular line, a distance of 26.89 feet; thence South 00 degrees 26 minutes 35 seconds West, on a line 40.0 feet East of and parallel with the West line of the East Half of the Northwest Quarter of said Section Thirty-Three, a distance of 1243.53 feet to a point on a curve concave to the Northeast and having a radius of 45.87 feet; thence Northwesterly 43.45 feet on the arc of the aforementioned curve, having a chord bearing of North 26 degrees 46 minutes 35 seconds West and a chord distance of 41.84 feet; thence North 00 degrees 21 minutes 44 seconds East, a distance of 310.0 feet; thence North 1 degree 18 minutes 37 seconds West, a distance of 238.87 feet; thence North 00 degrees 26 minutes 07 seconds East, a distance of 383.83 feet; thence North 00 degrees 27 minutes 07 seconds East, a distance of 273.74 feet to the point of beginning, all in Cook County, Illinois.

Parcel 2:
That part of the East Half of the Northwest Quarter of

Section Thirty-Three, Township Forty-One North, Range Nine, East of the Third Principal Meridian, bounded and described as follows: Commencing at the Northwest corner of the East Half of the Northwest Quarter of said Section Thirty-Three; thence North 89 degrees 23 minutes 39 seconds East, being an assumed bearing on the North line of the East Half of the Northwest Quarter of said Section Thirty-Three, a distance of 40.0 feet to the point of beginning; thence South 00 degrees 26 minutes 35 seconds West, on a line 40.0 feet East of and parallel with the West line of the East Half of the Northwest Quarter of said Section Thirty-Three, a distance of 1392.29 feet; thence North 89 degrees 33 minutes 25 seconds West, perpendicular to the last described West line, a distance of 26.89 feet; thence North 00 degrees 27 minutes 07 seconds East, a distance of 9.53 feet; thence North 00 degrees 10 minutes 41 seconds East, a distance of 216.59 feet; thence North 00 degrees 51 minutes 33 seconds East, a distance of 154.56 feet; thence North 00 degrees 24 minutes 25 seconds East, a distance of 260.39 feet; thence North 00 degrees 21 minutes 48 seconds East, a distance of 144.80 feet; thence North 00 degrees 04 minutes 10 seconds West, a distance of 21.74 feet; thence North 00 degrees 41 minutes 33 seconds East, a distance of 50.42 feet; thence North 00 degrees 03 minutes 26 seconds East, a distance of 44.54 feet; thence North 00 degrees 51 minutes 20 seconds East, a distance of 84.53 feet; thence North 1 degree 41 minutes 45 seconds East, a distance of 291.25 feet; thence North 00 degrees 56 minutes 03 seconds East, a distance of 113.65 feet to the North line of the East Half of the Northwest Quarter of said Section Thirty-Three; thence North 89 degrees 23 minutes 39 seconds East, on the last described North line, a distance of 19.47 feet to the point of beginning, excepting therefrom that part falling within the 100.0 foot wide right-of-way of the Chicago, Milwaukee, St. Paul and Pacific Railroad, all in Cook County, Illinois.

(the "Access Easement Parcels") for the purpose of

providing access to the public from the center of Naperville Road to the bicycle/multi-purpose asphalt path that will be constructed on the Permanent Easement.

3. CONSTRUCTION EASEMENT. A temporary construction

easement, 57 feet to 67 feet in width, over, upon, across, through and under that portion of the Alperin Property legally described as follows:

Parcel 1:
That part of the East Half of the Northwest Quarter of

Section Thirty-Three, Township Forty-One North, Range Nine, East of the Third Principal Meridian, bounded and described as follows: Commencing at the Southwest corner of the East Half of the Northwest Quarter of said Section Thirty-Three; thence North 00 degrees 26 minutes 35 seconds East, being an assumed bearing on the West line of the East Half of the Northwest Quarter of said Section Thirty-Three, a distance of 1273.66 feet; thence South 89 degrees 33 minutes 25 seconds East, perpendicular to the last described West line, a distance of 13.11 feet to the point of beginning; thence continuing South 89 degrees 33 minutes 25 seconds East, on said perpendicular line, a distance of 56.89 feet; thence South 00 degrees 26 minutes 35 seconds West, on a line 70.0 feet East of and parallel with the West line of the East Half of the Northwest Quarter of said Section Thirty-Three, a distance of 939.0 feet; thence South 89 degrees 33 minutes 25 seconds East, perpendicular to the last described West line, a distance of 10.0 feet; thence South 00 degrees 26 minutes 35 seconds West, on a line 80.0 feet East of and parallel with the West line of the East Half of the Northwest Quarter of said Section Thirty-Three, a distance of 313.12 feet; thence North 89 degrees 33 minutes 25 seconds West, a distance of 13.27 feet to a point of curve; thence Northwesterly 71.99 feet on the arc of a curve, concave to the Northeast, having a radius of 45.87 feet with a chord bearing of North 44 degrees 35 minutes 51 seconds West and a chord distance of 64.82 feet; thence North 00 degrees 21 minutes 44 seconds East, a distance of 310.0 feet; thence North 1 degree 18 minutes 37 seconds West, a distance of 238.87 feet; thence North 00 degrees 26 minutes 07 seconds East, a distance of 383.83 feet; thence North 00 degrees 27 minutes 07 seconds East, a distance of 273.74 feet to the point beginning, all in Cook County, Illinois.

Parcel 2:
That part of the East Half of the Northwest Quarter of

Section Thirty-Three, Township Forty-One North, Range Nine, East of the Third Principal Meridian, bounded and described as follows: Commencing at the Northwest corner of the East Half of the Northwest Quarter of said Section Thirty-Three; thence North 89 degrees 23 minutes 39 seconds East, being an assumed bearing on the North line of the East Half of the Northwest Quarter of said Section Thirty-Three, a distance of 70.0 feet to the point of beginning; thence South 00 degrees 26 minutes 35 seconds West, on a line 70.0 feet East of and parallel with the West line of the East Half of the Northwest Quarter of said Section Thirty-Three, a distance of 1392.84 feet; thence North 89 degrees 33 minutes 25 seconds West, perpendicular to the last described West line, a distance of 56.89 feet; thence North 00 degrees 27 minutes 07 seconds East, a distance of 9.53 feet; thence North 00 degrees 10 minutes 41 seconds East, a distance of 216.59 feet; thence North 00 degrees 51 minutes 33 seconds East, a distance of 154.56 feet; thence North 00 degrees 24 minutes 25 seconds East, a distance of 260.39 feet; thence North 00 degrees 21 minutes 48 seconds East, a distance of 144.80 feet; thence North 00 degrees 04 minutes 10 seconds West, a distance of 21.74 feet; thence North 00 degrees 41 minutes 33 seconds East, a distance of 50.42 feet; thence North 00 degrees 03 minutes 26 seconds East, a distance of 44.54 feet; thence North 00 degrees 51 minutes 20 seconds East, a distance of 84.53 feet; thence North 1 degree 41 minutes 45 seconds East, a distance of 291.25 feet; thence North 00 degrees 56 minutes 03 seconds East, a distance of 113.65 feet to the North line of the East Half of the Northwest Quarter of said Section Thirty-Three; thence North 89 degrees 23 minutes 39 seconds East, on the last described North line, a distance of 49.47 feet to the point of beginning, excepting therefrom that part falling within the 100.0 foot wide right-of-way of the Chicago, Milwaukee, St. Paul and Pacific Railroad, all in Cook County, Illinois.

(the "Temporary Construction Easement Parcels") for the

construction and installation of an asphalt, bicycle/multi-purpose path and the restoration of all areas affected and disturbed by said construction as soon as reasonably practical and weather permitting, but in all events all such work shall be completed within 364 days after said easement is granted by court order or decree.

(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.100) (was 735 ILCS 5/7-103.100)
Sec. 25-7-103.100. Quick-take; Illinois Department of Natural Resources.
(a) Quick-take proceedings under Article 20 may be used for a period of 24 months after the effective date of this amendatory Act of the 92nd General Assembly by the Illinois Department of Natural Resources for the acquisition of the following described property for the purpose of flood control:
NINE (9) TRACTS OF LAND, HEREINAFTER DESCRIBED AS

PARCELS, BEING ONE PARCEL FOR FEE SIMPLE TITLE AND EIGHT (8) PARCELS FOR PERMANENT EASEMENTS, ALL BEING LOCATED IN SECTIONS 28 AND 29, T17N-R8W OF THE 3RD PRINCIPAL MERIDIAN AND ALL BEING DESCRIBED AS FOLLOWS:

PARCEL A (FEE SIMPLE TITLE)
COMMENCING AT AN EXISTING STONE BEING THE NORTHEAST

CORNER OF SECTION 29, T17N-R8W OF THE 3RD PRINCIPAL MERIDIAN; THENCE, S00°17'58"E BEING THE EAST LINE OF SAID SECTION 29, A DISTANCE OF 2456.35 FEET TO A PK NAIL DRIVEN IN THE PAVEMENT; THENCE, N89°48'00"E A DISTANCE OF 32.99 FEET TO THE INTERSECTION WITH A CONCRETE HIGHWAY R.O.W. MONUMENT (DAMAGED) LYING ON THE EASTERLY R.O.W. LINE OF 3 MILE LANE TO BE HEREINAFTER KNOWN AS THE POINT OF BEGINNING OF PARCEL A; THENCE, S51°22'44"E A DISTANCE OF 33.50 FEET TO AN IRON PIN; THENCE, N89°04'24"E A DISTANCE OF 1025.09 FEET TO AN IRON PIN; THENCE, S87°13'56"E A DISTANCE OF 306.24 FEET TO AN IRON PIN; THENCE, S79°29'07"E A DISTANCE OF 311.29 FEET TO AN IRON PIN LYING ON THE INTERSECTION WITH THE NORTHERLY R.O.W. LINE OF IL. RTE. 125; THENCE, N81°59'11"W ALONG THE NORTHERLY R.O.W. LINE OF IL. RTE. 125 A DISTANCE OF 243.13 FEET TO AN IRON PIN; THENCE, S89°48'00"W ALONG SAID NORTHERLY R.O.W. LINE OF IL. RTE. 125 A DISTANCE OF 1396.06 FEET TO AN IRON PIN; THENCE, N29°15'08"W ALONG THE NORTHERLY R.O.W. LINE OF IL. RTE. 125 A DISTANCE OF 53.76 FEET TO THE POINT OF BEGINNING, SAID PARCEL A CONTAINING 1.046 ACRES, MORE OR LESS; ALSO

PARCEL B (PERMANENT EASEMENT)
COMMENCING AT AN EXISTING STONE BEING THE NORTHEAST

CORNER OF SECTION 29, T17N-R8W OF THE 3RD PRINCIPAL MERIDIAN; THENCE, S00°17'58"E BEING THE EAST LINE OF SAID SECTION 29, A DISTANCE OF 2456.35 FEET TO A PK NAIL DRIVEN IN THE PAVEMENT; THENCE, N89°48'00"E A DISTANCE OF 32.99 FEET TO THE INTERSECTION WITH A CONCRETE HIGHWAY R.O.W. MONUMENT (DAMAGED) LYING ON THE EASTERLY R.O.W. LINE OF 3 MILE LANE TO BE HEREINAFTER KNOWN AS THE POINT OF BEGINNING OF PARCEL B; THENCE, S51°22'44"E A DISTANCE OF 33.50 FEET TO AN IRON PIN; THENCE, N89°04'24"E A DISTANCE OF 112.73 FEET TO AN IRON PIN; THENCE, N44°49'15"E A DISTANCE OF 343.99 FEET TO AN IRON PIN; THENCE N17°37'15"W A DISTANCE OF 223.84 FEET TO AN IRON PIN; THENCE, S47°06'00"W A DISTANCE OF 428.80 FEET TO AN IRON PIN LOCATED AT THE INTERSECTION WITH THE EASTERLY R.O.W. LINE OF 3 MILE LANE; THENCE, S00°12'00"E ALONG THE EASTERLY R.O.W. LINE OF 3 MILE LANE A DISTANCE OF 146.36 FEET TO THE POINT OF BEGINNING, SAID PARCEL B CONTAINING 2.108 ACRES, MORE OR LESS; ALSO

PARCEL C (PERMANENT EASEMENT)
COMMENCING AT AN EXISTING STONE BEING THE NORTHEAST

CORNER OF SECTION 29, T17N-R8W OF THE 3RD PRINCIPAL MERIDIAN; THENCE, S00°17'58"E BEING THE EAST LINE OF SAID SECTION 29, A DISTANCE OF 2456.35 FEET TO A PK NAIL DRIVEN IN THE PAVEMENT; THENCE S89°48'00"W A DISTANCE OF 27.01 FEET TO THE INTERSECTION WITH A CONCRETE HIGHWAY R.O.W. MONUMENT LYING ON THE WESTERLY R.O.W. LINE OF 3 MILE LANE TO BE HEREINAFTER KNOWN AS THE POINT OF BEGINNING FOR PARCEL C; THENCE, N00°12'00"W ALONG THE WESTERLY R.O.W. LINE OF 3 MILE LANE A DISTANCE OF 16.25 FEET TO AN IRON PIN; THENCE, N46°47'54"W A DISTANCE OF 84.98 FEET TO AN IRON PIN; THENCE, S47°52'31"W A DISTANCE OF 73.09 FEET TO AN IRON PIN; THENCE, S29°59'17"E A DISTANCE OF 72.48 FEET TO THE INTERSECTION WITH AN IRON PIN ON THE NORTHERLY R.O.W. LINE OF IL. RTE. 125; THENCE, N64°57'00"E ALONG THE NORTHERLY R.O.W. LINE OF IL. RTE. 125 A DISTANCE OF 88.29 FEET TO THE POINT OF BEGINNING, SAID PARCEL C CONTAINING 0.166 ACRES, MORE OR LESS; ALSO

PARCEL D (PERMANENT EASEMENT)
COMMENCING AT AN EXISTING STONE BEING THE NORTHEAST

CORNER OF SECTION 29, T17N-R8W OF THE 3RD PRINCIPAL MERIDIAN; THENCE, S00°17'58"E ALONG THE EAST LINE OF SECTION 29 A DISTANCE OF 2633.53 FEET TO A PK NAIL DRIVEN INTO THE PAVEMENT BEING AN INTERSECTION WITH THE SOUTH R.O.W. LINE, AS EXTENDED, OF IL. RTE. 125; THENCE, S89°48'00"W ALONG THE SOUTH R.O.W. LINE OF SAID IL. RTE. 125 A DISTANCE OF 107.69 FEET TO AN IRON PIN TO BE HEREINAFTER KNOWN AS THE EASTERLY PERMANENT EASEMENT LINE AND THE POINT OF BEGINNING FOR PARCEL D; THENCE S89°48'00"W ALONG THE SOUTH R.O.W. LINE OF IL. RTE. 125 A DISTANCE OF 81.06 FEET TO A POINT LOCATED AT THE INTERSECTION WITH THE CENTERLINE OF AN EXISTING DITCH; THENCE, S55°58'52"W ALONG THE CENTERLINE OF THE DITCH A DISTANCE OF 209.47 FEET TO A POINT; THENCE, S53°45'52"W ALONG THE CENTERLINE OF THE DITCH A DISTANCE OF 365.47 FEET TO A POINT; THENCE, S65°19'43"W ALONG THE CENTERLINE OF THE DITCH A DISTANCE OF 113.11 FEET TO A POINT; THENCE, S30°34'40"W ALONG THE CENTERLINE OF THE DITCH A DISTANCE OF 75.27 FEET TO A POINT; THENCE, S12°53'03"W ALONG THE CENTERLINE OF THE DITCH A DISTANCE OF 116.75 FEET TO A POINT; THENCE, S08°04'16"E ALONG THE CENTERLINE OF THE DITCH A DISTANCE OF 168.20 FEET TO A POINT; THENCE, S27°51'33"W ALONG THE CENTERLINE OF THE DITCH A DISTANCE OF 46.96 FEET TO A POINT; THENCE, S65°24'06"W ALONG THE CENTERLINE OF THE DITCH A DISTANCE OF 67.97 FEET TO A POINT; THENCE, S36°00'49"W ALONG THE CENTERLINE OF THE DITCH A DISTANCE OF 59.69 FEET TO A POINT; THENCE, S85°46'17"W ALONG THE CENTERLINE OF THE DITCH A DISTANCE OF 69.25 FEET TO A POINT; THENCE, S54°45'52"W ALONG THE CENTERLINE OF THE DITCH A DISTANCE OF 98.13 FEET TO A POINT; THENCE, S87°00'39"W ALONG THE CENTERLINE OF THE DITCH A DISTANCE OF 40.02 FEET TO A POINT; THENCE, S28°51'55"W ALONG THE CENTERLINE OF THE DITCH A DISTANCE OF 21.60 FEET TO A POINT ALSO BEING THE INTERSECTION WITH THE NORTHERLY R.O.W. LINE OF FREMONT STREET; THENCE, S73°36'39"E ALONG THE NORTHERLY R.O.W. LINE OF FREMONT STREET A DISTANCE OF 66.26 FEET TO AN IRON PIN, ALSO BEING THE INTERSECTION WITH THE EASTERLY EASEMENT LINE; THENCE, N69°11'51"E ALONG THE EASTERLY EASEMENT LINE A DISTANCE OF 259.39 FEET TO AN IRON PIN ; THENCE, N29°51'00"E ALONG THE EASTERLY EASEMENT LINE A DISTANCE OF 206.51 FEET TO AN IRON PIN; THENCE, N13°03'29"W ALONG THE EASTERLY EASEMENT LINE A DISTANCE OF 222.40 FEET TO AN IRON PIN; THENCE, N54°58'36"E ALONG THE EASTERLY EASEMENT LINE A DISTANCE OF 797.16 FEET TO THE POINT OF BEGINNING, SAID PARCEL D CONTAINING 1.878 ACRES, MORE OR LESS; ALSO

PARCEL E (PERMANENT EASEMENT)
COMMENCING AT A PK NAIL DRIVEN INTO THE PAVEMENT BEING AN

INTERSECTION WITH THE SOUTH R.O.W. LINE OF SAID IL. RTE. 125, AS EXTENDED, AS PREVIOUSLY DESCRIBED IN PARCEL D; THENCE, S89°48'00"W ALONG THE SOUTH R.O.W. LINE OF IL. RTE. 125 A DISTANCE OF 280.19 FEET TO AN IRON PIN ALSO BEING THE INTERSECTION WITH THE WESTERLY EASEMENT LINE TO BE HEREINAFTER KNOWN AS THE POINT OF BEGINNING FOR PARCEL E; THENCE, S61°41'32"W ALONG THE WESTERLY EASEMENT LINE A DISTANCE OF 544.25 FEET TO AN IRON PIN; THENCE, S27°23'57"W ALONG THE WESTERLY EASEMENT LINE A DISTANCE OF 309.17 FEET TO AN IRON PIN; THENCE, S10°40'01"E ALONG THE WESTERLY EASEMENT LINE A DISTANCE OF 197.30 FEET TO AN IRON PIN; THENCE, S56°43'56"W ALONG THE WESTERLY EASEMENT LINE A DISTANCE OF 78.07 FEET TO AN IRON PIN; THENCE, N59°23'46"W ALONG THE WESTERLY EASEMENT LINE A DISTANCE OF 124.54 FEET TO AN IRON PIN; THENCE, S38°40'25"W ALONG THE WESTERLY EASEMENT LINE A DISTANCE OF 253.15 FEET TO AN IRON PIN LOCATED AT THE NORTHERLY R.O.W. LINE OF FREMONT STREET; THENCE, S73°36'39"E ALONG THE NORTHERLY R.O.W. LINE OF FREMONT STREET A DISTANCE OF 79.92 FEET TO A POINT LOCATED AT THE INTERSECTION WITH THE CENTERLINE OF AN EXISTING DITCH; THENCE, N28°51'55"E ALONG THE CENTERLINE OF THE DITCH A DISTANCE OF 21.60 FEET TO A POINT; THENCE, N87°00'39"E ALONG THE CENTERLINE OF THE DITCH A DISTANCE OF 40.02 FEET TO A POINT; THENCE, N54°45'52"E ALONG THE CENTERLINE OF THE DITCH A DISTANCE OF 98.13 FEET TO A POINT; THENCE, N85°46'17"E ALONG THE CENTERLINE OF THE DITCH A DISTANCE OF 69.25 FEET TO A POINT; THENCE, N36°00'49"E ALONG THE CENTERLINE OF THE DITCH A DISTANCE OF 59.69 FEET TO A POINT; THENCE, N65°24'06"E ALONG THE CENTERLINE OF THE DITCH A DISTANCE OF 67.97 FEET TO A POINT; THENCE, N27°51'33"E ALONG THE CENTERLINE OF THE DITCH A DISTANCE OF 46.96 FEET TO A POINT; THENCE, N08°04'16"W ALONG THE CENTERLINE OF THE DITCH A DISTANCE OF 168.20 FEET TO A POINT; THENCE, N12°53'03"E ALONG THE CENTERLINE OF THE DITCH A DISTANCE OF 116.75 FEET TO A POINT; THENCE, N30°34'40"E ALONG THE CENTERLINE OF THE DITCH A DISTANCE OF 75.27 FEET TO A POINT; THENCE, N65°19'43"E ALONG THE CENTERLINE OF THE DITCH A DISTANCE OF 113.11 FEET TO A POINT; THENCE, N53°45'52"E ALONG THE CENTERLINE OF THE DITCH A DISTANCE OF 365.47 FEET TO A POINT; THENCE, N55°58'52"E ALONG THE CENTERLINE OF THE DITCH A DISTANCE OF 209.47 FEET TO A POINT LOCATED AT THE INTERSECTION WITH THE SOUTH R.O.W. LINE OF IL. RTE. 125; THENCE, S89°48'00"W ALONG SAID SOUTH R.O.W. LINE OF IL. RTE. 125 A DISTANCE OF 91.44 FEET TO THE POINT OF BEGINNING, SAID PARCEL E CONTAINING 2.628 ACRES, MORE OR LESS; ALSO

PARCEL F (PERMANENT EASEMENT)
COMMENCING AT AN IRON PIN BEING THE INTERSECTION OF THE

NORTH R.O.W. LINE OF FREMONT STREET AND THE WEST EASEMENT LINE, AS PREVIOUSLY DESCRIBED IN PARCEL E; THENCE S15°35'22"W ACROSS SAID FREMONT STREET A DISTANCE OF 60.01 FEET TO AN IRON PIN BEING THE INTERSECTION OF THE WESTERLY PERMANENT EASEMENT LINE AND THE SOUTHERLY R.O.W. LINE OF FREMONT STREET TO BE HEREINAFTER KNOWN AS THE POINT OF BEGINNING OF PARCEL F; THENCE, S19°32'27"W ALONG THE EASEMENT LINE A DISTANCE OF 316.50 FEET TO AN IRON PIN; THENCE, S13°42'05"W ALONG THE EASEMENT LINE A DISTANCE OF 424.35 FEET TO AN IRON PIN; THENCE, S12°12'06"W ALONG THE EASEMENT LINE A DISTANCE OF 53.67 FEET TO AN IRON PIN; THENCE, S06°54'45"E ALONG THE EASEMENT LINE A DISTANCE OF 270.76 FEET TO AN IRON PIN; THENCE, S29°05'13"E ALONG THE EASEMENT LINE A DISTANCE OF 140.63 FEET TO AN IRON PIN; THENCE, S44°58'33"W ALONG THE EASEMENT LINE A DISTANCE OF 268.58 FEET TO AN IRON PIN; THENCE, S05°01'56"E ALONG THE EASEMENT LINE A DISTANCE OF 228.73 FEET TO AN IRON PIN; THENCE, S65°36'08"W ALONG THE EASEMENT LINE A DISTANCE OF 79.03 FEET TO AN IRON PIN; THENCE, S01°45'38"W ALONG THE EASEMENT LINE A DISTANCE OF 67.29 FEET TO AN IRON PIN LOCATED AT THE INTERSECTION WITH THE NORTH R.O.W. LINE OF CEMETERY ROAD; THENCE, S89°54'53"E ALONG THE NORTHERLY R.O.W. LINE A DISTANCE OF 153.89 FEET TO AN IRON PIN; THENCE, N11°39'38"E ALONG THE EASTERLY EASEMENT LINE A DISTANCE OF 391.73 FEET TO AN IRON PIN; THENCE, N44°53'07"E ALONG THE EASEMENT LINE A DISTANCE OF 130.86 FEET TO AN IRON PIN; THENCE, N00°00'11"E A DISTANCE OF 131.73 FEET TO AN EXISTING REINFORCEMENT BAR; THENCE, N00°00'11"E A DISTANCE OF 148.55 FEET TO AN IRON PIN; THENCE, N08°44'27"W ALONG THE EASEMENT LINE A DISTANCE OF 266.45 FEET TO AN IRON PIN; THENCE, N08°13'22"E ALONG THE EASEMENT LINE A DISTANCE OF 305.08 FEET TO AN IRON PIN; THENCE, N24°29'54"E ALONG THE EASEMENT LINE A DISTANCE OF 202.57 FEET TO AN IRON PIN; THENCE, S73°35'10"E ALONG THE EASEMENT LINE A DISTANCE OF 158.04 FEET TO AN IRON PIN; THENCE, N20°27'57"E ALONG THE EASEMENT LINE A DISTANCE OF 58.70 FEET TO AN IRON PIN; THENCE, N65°18'27"W ALONG THE EASEMENT LINE A DISTANCE OF 138.22 FEET TO AN IRON PIN; THENCE, N19°41'58"E ALONG THE EASEMENT LINE A DISTANCE OF 66.62 FEET TO AN IRON PIN BEING THE INTERSECTION WITH THE SOUTHERLY R.O.W. LINE OF FREMONT STREET; THENCE, N73°36'39"W ALONG THE SOUTHERLY R.O.W. LINE OF FREMONT STREET A DISTANCE OF 126.11 FEET TO THE POINT OF BEGINNING, SAID PARCEL F CONTAINING 5.060 ACRES, MORE OR LESS; ALSO

PARCEL G (PERMANENT EASEMENT)
COMMENCING AT AN EXISTING REINFORCEMENT BAR LOCATED AT

S00°00'11'W A DISTANCE OF 30.00 FEET FROM THE SOUTHWEST CORNER OF LOT 4 IN BLOCK 3 OF THE NORTHWEST ADDITION TO THE VILLAGE OF ASHLAND; THENCE, N89°59'49"W A DISTANCE OF 331.32 FEET TO AN EXISTING REINFORCEMENT BAR; THENCE, N00°00'11"E A DISTANCE OF 157.00 FEET TO AN EXISTING REINFORCEMENT BAR TO BE HEREINAFTER KNOWN AS THE POINT OF BEGINNING OF PARCEL G; THENCE, S89°59'49"E A DISTANCE OF 29.56 FEET TO AN IRON PIN AT THE INTERSECTION WITH THE EASEMENT LINE; THENCE, N13°10'52"W ALONG THE EASEMENT LINE A DISTANCE OF 85.69 FEET TO AN IRON PIN; THENCE, N08°44'27"W ALONG THE EASEMENT LINE A DISTANCE OF 65.89 FEET TO AN IRON PIN; THENCE, S00°00'11"W A DISTANCE OF 148.55 FEET TO THE POINT OF BEGINNING, SAID PARCEL G CONTAINING 0.045 ACRES, MORE OR LESS; ALSO

PARCEL H (PERMANENT EASEMENT)
COMMENCING AT AN EXISTING REINFORCEMENT BAR LOCATED AT

S00°00'11"W A DISTANCE OF 30.00 FEET FROM THE SOUTHWEST CORNER OF LOT 4 IN BLOCK 3 OF THE NORTHWEST ADDITION TO THE VILLAGE OF ASHLAND; THENCE, N89°59'49"W A DISTANCE OF 331.32 FEET TO AN EXISTING REINFORCEMENT BAR; THENCE, N00°00'11"E A DISTANCE OF 157.00 FEET TO AN EXISTING REINFORCEMENT BAR TO BE HEREINAFTER KNOWN AS THE POINT OF BEGINNING OF PARCEL H; THENCE, S89°59'49"E A DISTANCE OF 29.56 FEET TO AN IRON PIN BEING THE INTERSECTION OF THE EASEMENT LINE; THENCE, S12°39'02"W ALONG THE EASEMENT LINE A DISTANCE OF 135.01 FEET TO AN IRON PIN; THENCE, N00°00'11"E A DISTANCE OF 131.73 FEET TO THE POINT OF BEGINNING, SAID PARCEL H CONTAINING 0.045 ACRES, MORE OR LESS; ALSO

PARCEL I (PERMANENT EASEMENT)
COMMENCING AT AN EXISTING IRON PIN DESCRIBED ABOVE IN

PARCEL F BEING THE INTERSECTION OF THE NORTH R.O.W. LINE OF CEMETERY ROAD WITH THE WESTERLY EASEMENT LINE; THENCE, S18°00'15"E ACROSS CEMETERY ROAD A DISTANCE OF 63.12 FEET TO AN IRON PIN LOCATED AT THE INTERSECTION WITH THE SOUTH R.O.W. LINE OF CEMETERY ROAD, TO BE HEREINAFTER KNOWN AS THE POINT OF BEGINNING OF PARCEL I; THENCE, S38°53'00"W ALONG THE EASEMENT LINE A DISTANCE OF 78.50 FEET TO AN IRON PIN; THENCE, S71°07'03"E ALONG THE EASEMENT LINE A DISTANCE OF 98.61 FEET TO AN IRON PIN; THENCE, N30°48'26"E ALONG THE EASEMENT LINE A DISTANCE OF 108.13 FEET TO AN IRON PIN LOCATED AT THE INTERSECTION WITH THE SOUTH R.O.W. LINE OF CEMETERY ROAD; THENCE, N89°54'52"W ALONG THE SOUTH R.O.W. LINE OF CEMETERY ROAD A DISTANCE OF 99.40 FEET TO THE POINT OF BEGINNING OF PARCEL I, SAID PARCEL CONTAINING 0.190 ACRES, MORE OR LESS.

(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.101) (was 735 ILCS 5/7-103.101)
Sec. 25-7-103.101. Quick-take; County of Monroe. Quick-take proceedings under Article 20 may be used for a period of 12 months after the effective date of this amendatory Act of the 92nd General Assembly, by the County of Monroe, to acquire right-of-way for the proposed Rogers Street Extension project as follows:
A part of Tax lots 3-A and 3-B of U.S. Survey 720, Claim

516, in Township 2 South, Range 9 West of the 3rd Principal Meridian, Monroe County, Illinois, as shown at page 122 of the Surveyor's Official Plat Record "A" in the Recorder's office of Monroe County, Illinois, and being more particularly described as follows, to wit:

BEGINNING at the Southwest corner of Tax Lot 7 of U.S.

Survey 641, Claim 1645, Township 2 South, Range 9 West of the 3rd Principal Meridian, Monroe County, Illinois, as shown at page 115 of the Surveyor's Official Plat Record "A" in the Recorder's office of Monroe County, Illinois; thence South 89 degrees 41 minutes 50 seconds East, an assumed bearing along the South line of U.S. Survey 641, Claim 1645 (said line also being the North line of U.S. Survey 720, Claim 516), a distance of 80.00 feet to a point; thence South 00 degrees 10 minutes 08 seconds West, a distance of 72.49 feet to a point; thence South 00 degrees 49 minutes 52 seconds East, a distance of 103.44 feet to a point; thence North 89 degrees 10 minutes 08 seconds East, a distance of 10.00 feet to a point; thence South 00 degrees 49 minutes 52 seconds East, a distance of 140.00 feet to a point; thence North 89 degrees 10 minutes 08 seconds East, a distance of 10.00 feet to a point; thence South 00 degrees 49 minutes 52 seconds East, a distance of 40.00 feet to a point; thence South 89 degrees 10 minutes 08 seconds West, a distance of 10.00 feet to a point; thence South 00 degrees 49 minutes 52 seconds East, a distance of 120.00 feet to a point; thence North 89 degrees 10 minutes 08 seconds East, a distance of 5.00 feet to a point; thence South 00 degrees 49 minutes 52 seconds East, a distance of 25.00 feet to a point; thence North 89 degrees 10 minutes 08 seconds East, a distance of 10.00 feet to a point; thence South 00 degrees 49 minutes 52 seconds East, a distance of 40.00 feet to a point; thence South 89 degrees 10 minutes 08 seconds West, a distance of 10.00 feet to a point; thence South 00 degrees 49 minutes 52 seconds East, a distance of 85.00 feet to a point; thence South 89 degrees 10 minutes 08 seconds West, a distance of 5.00 feet to a point; thence South 00 degrees 49 minutes 52 seconds East, a distance of 700.00 feet to a point; thence South 89 degrees 10 minutes 08 seconds West, a distance of 10.00 feet to a point; thence South 00 degrees 49 minutes 52 seconds East, a distance of 228.94 feet to a point; thence Southeasterly, along a curve to the left having a radius of 19,097.61 feet, a delta of 01 degrees 29 minutes 50 seconds, an arc length of 499.06 feet, and a chord which bears South 01 degrees 34 minutes 48 seconds East, a chord distance of 499.05 feet to a point; thence South 02 degrees 19 minutes 43 seconds East, a distance of 60.17 feet to a point; thence South 18 degrees 45 minutes 15 seconds East, a distance of 58.28 feet to a point on the Northerly right-of-way line of Hamacher Street (45.00 feet left of station 15+80.12) as shown on the PLAT OF RIGHT-OF-WAY for Hamacher Street, City of Waterloo, in Envelope 195-B in the Recorder's office of Monroe County, Illinois; thence Southwesterly along said Northerly right-of-way line of Hamacher Street along a curve to the right having a radius of 3072.40 feet, a delta of 02 degrees 00 minutes 54 seconds, an arc length of 108.05 feet, and a chord which bears South 77 degrees 54 minutes 14 seconds West, a chord distance of 108.05 feet to a point (45.00 feet left of station 14+70.48); thence leaving said Northerly right-of-way line of Hamacher Street, North 02 degrees 19 minutes 43 seconds West, a distance of 134.41 feet to a point; thence Northwesterly, along a curve to the right having a radius of 19,187.61 feet, a delta of 01 degrees 29 minutes 50 seconds, an arc length of 501.41 feet, and a chord which bears North 01 degrees 34 minutes 48 seconds West, a chord distance of 501.40 feet to a point; thence North 00 degrees 49 minutes 52 seconds West, a distance of 978.94 feet to a point; thence South 89 degrees 10 minutes 08 seconds West, a distance of 10.00 feet to a point; thence North 00 degrees 49 minutes 52 seconds West, a distance of 40.00 feet to a point; thence North 89 degrees 10 minutes 08 seconds East, a distance of 10.00 feet to a point; thence North 00 degrees 49 minutes 52 seconds West, a distance of 190.00 feet to a point; thence South 89 degrees 10 minutes 08 seconds West, a distance of 10.00 feet to a point; thence North 00 degrees 49 minutes 52 seconds West, a distance of 40.00 feet to a point; thence North 89 degrees 10 minutes 08 seconds East, a distance of 10.00 feet to a point; thence North 00 degrees 49 minutes 52 seconds West, a distance of 30.00 feet to a point; thence North 89 degrees 10 minutes 08 seconds East, a distance of 10.00 feet to a point; thence North 00 degrees 49 minutes 52 seconds West, a distance of 204.14 feet to a point; thence North 00 degrees 10 minutes 08 seconds East, a distance of 73.37 feet to the POINT OF BEGINNING, containing 208,032 square feet more or less, or 4.776 acres, more or less.

(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.102) (was 735 ILCS 5/7-103.102)
Sec. 25-7-103.102. Quick-take; Lake County. Quick-take proceedings under Article 20 may be used for a period of 2 years after the effective date of this amendatory Act of the 93rd General Assembly by Lake County for the acquisition of property necessary for the purpose of improving County Highway 31 (Rollins Road) from Illinois Route 83 to U.S. Route 45.
(Source: P.A. 93-646, eff. 12-31-03; 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.103) (was 735 ILCS 5/7-103.103)
Sec. 25-7-103.103. Quick-take; Lake County. Quick-take proceedings under Article 20 may be used for a period of 2 years after the effective date of this amendatory Act of the 93rd General Assembly by Lake County for the acquisition of property necessary for the purpose of improving County Highway 45 (Washington Street) from Illinois Route 83 to U.S. Route 45.
(Source: P.A. 93-646, eff. 12-31-03; 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.104) (was 735 ILCS 5/7-103.104)
Sec. 25-7-103.104. Quick-take; County of La Salle. Quick-take proceedings under Article 20 may be used for a period of 12 months after the effective date of this amendatory Act of the 93rd General Assembly by the County of La Salle for highway purposes for the acquisition of property described as follows:
County Highway 3 (F.A.S. Route 259) over the Fox River north of the Village of Sheridan, Illinois, BEGINNING at Station -(3+00) on County Highway 3 south of the intersection of Bushnell Street, according to the "Right-of-Way Plans for proposed Federal Aid Highway, F.A.S. Route 259 (C.H. 3), Section 98-00545-00-BR, La Salle County," and extending 3,696.07 feet northerly along the survey centerline for said route to Station 33+96.07 at the intersection of County Highway 3 and North 42nd Road; AND BEGINNING at Station 497+00 on the survey centerline of North 42nd Road and extending 500.00 feet easterly along said centerline to Station 502+00; the net length for land acquisition and authorization being 4,196.07 feet (0.795 miles) all located in Section 5, Township 35 North, Range 5 East of the Third Principal Meridian, La Salle County, Illinois.
(Source: P.A. 93-646, eff. 12-31-03; 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.105) (was 735 ILCS 5/7-103.105)
Sec. 25-7-103.105. Quick-take; Village of Buffalo Grove. Quick-take proceedings under Article 20 may be used for a period of 2 years after the effective date of this amendatory Act of the 93rd General Assembly by the Village of Buffalo Grove for the acquisition of the following described property necessary for the purpose of improving the intersection of Port Clinton Road and Prairie Road:

OUTLOT "A" OF EDWARD SCHWARTZ'S INDIAN CREEK OF BUFFALO GROVE, BEING A SUBDIVISION OF PART OF THE NORTHWEST 1/4 OF SECTION 16, TOWNSHIP 43 NORTH, RANGE 11, EAST OF THE THIRD PRINCIPAL MERIDIAN, ACCORDING TO THE PLAT THEREOF RECORDED JANUARY 7, 1994, AS DOCUMENT 3467875, IN LAKE COUNTY, ILLINOIS.

And,

THAT PART OF LOT 30, OF SCHOOL TRUSTEES SUBDIVISION, ALSO KNOWN AS THE NORTHWEST 1/4 OF THE SOUTHEAST 1/4 OF SECTION 16, TOWNSHIP 43 NORTH, RANGE 11 EAST OF THE THIRD PRINCIPAL MERIDIAN BOUNDED AND DESCRIBED AS FOLLOWS; (COMMENCING AT THE NORTHWEST CORNER OF THE SOUTHEAST 1/4 OF SAID SECTION 16 AS THE PLACE OF BEGINNING OF THIS CONVEYANCE; THENCE NORTH 89 DEGREES-44'-35" EAST, ALONG THE NORTH LINE OF THE SOUTHEAST 1/4 AFORESAID, A DISTANCE OF 397.96 FEET; THENCE SOUTH 0 DEGREES-00'-00" EAST, A DISTANCE OF 48.00 FEET; THENCE SOUTH 89 DEGREES-44'-35" WEST, ALONG A LINE DRAWN PARALLEL TO AND 48.0 FEET SOUTHERLY OF THE NORTH LINE OF THE SOUTHEAST 1/4 AFORESAID, A DISTANCE OF 325.28 FEET; THENCE SOUTH 44 DEGREES-52'-15" WEST, A DISTANCE OF 39.23 FEET, TO A POINT WHICH IS 45.0 FEET EASTERLY OF THE WEST LINE OF THE SOUTHEAST 1/4 AFORESAID; THENCE SOUTH 0 DEGREES-00'-00" EAST, ALONG A LINE DRAWN PARALLEL TO AND 45.0 FEET EASTERLY OF THE WEST LINE OF THE SOUTHEAST 1/4 AFORESAID, A DISTANCE OF 269.10 FEET; THENCE SOUTH 89 DEGREES-44'-35" WEST, A DISTANCE OF 45.0 FEET, TO THE WEST LINE OF THE SOUTHEAST 1/4 AFORESAID; THENCE NORTH 0 DEGREES-00'-00" EAST, ALONG THE WEST LINE OF THE SOUTHEAST 1/4 AFORESAID, A DISTANCE OF 344.78 FEET, TO THE NORTHWEST CORNER OF THE SAID SOUTHEAST 1/4 AFORESAID, AND THE PLACE OF BEGINNING OF THIS CONVEYANCE, ALL IN LAKE COUNTY, ILLINOIS.).
(Source: P.A. 93-646, eff. 12-31-03; 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.107) (was 735 ILCS 5/7-103.107)
Sec. 25-7-103.107. Quick-take; Village of Clarendon Hills. Quick-take proceedings under Article 20 may be used for a period of one year after the effective date of this amendatory Act of the 93rd General Assembly by the Village of Clarendon Hills for the acquisition of the following described property for a law enforcement facility and related improvements:
ALL OF LOT 8 AND LOT 9 (EXCEPT THE WESTERLY 120 FEET

THEREOF) IN BLOCK 11 IN CLARENDON HILLS, BEING A RESUBDIVISION IN THE EAST 1/2 OF SECTION 10 AND IN THE WEST 1/2 OF SECTION 11, TOWNSHIP 38 NORTH, RANGE 11, EAST OF THE THIRD PRINCIPAL MERIDIAN, ACCORDING TO THE PLAT OF SAID RESUBDIVISION RECORDED NOVEMBER 4, 1873 AS DOCUMENT 17060, IN DUPAGE COUNTY, ILLINOIS.

P.I.N.'S: 09-10-400-002 AND 006.
Common Address: 448 Park Avenue, Clarendon Hills,

Illinois 60514.

(Source: P.A. 93-646, eff. 12-31-03; 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.108) (was 735 ILCS 5/7-103.108)
Sec. 25-7-103.108. Quick-take; Governors' Parkway Project. Quick-take proceedings under Article 20 may be used for a period of 24 months after the effective date of this amendatory Act of the 93rd General Assembly by Madison County for the acquisition of property necessary for the construction of Governors' Parkway between Illinois Route 159 and Illinois 143.
(Source: P.A. 93-646, eff. 12-31-03; 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.109) (was 735 ILCS 5/7-103.109)
Sec. 25-7-103.109. Quick-take; Forest Park. Quick-take proceedings under Article 20 may be used for a period of 24 months after the effective date of this amendatory Act of the 93rd General Assembly by the Village of Forest Park for acquisition of property for public building construction purposes:
THE WEST 85.00 FEET OF LOTS 34 THRU 48, INCLUSIVE, IN BLOCK 12; THE EAST HALF OF VACATED HANNAH AVENUE LYING WEST OF AND ADJOINING SAID LOTS 34 THRU 48, INCLUSIVE; THE SOUTH 28.00 FEET OF THE EAST HALF OF VACATED HANNAH AVENUE LYING WEST OF AND ADJOINING A LINE DRAWN FROM THE NORTHWEST CORNER OF LOT 48, IN BLOCK 12 TO THE SOUTHWEST CORNER OF LOT 25 IN BLOCK 5; ALSO THE SOUTH 28.00 FEET OF VACATED 14TH STREET LYING NORTH OF AND ADJOINING THE WEST 85.00 FEET OF SAID LOT 48 IN BLOCK 12 IN BRADISH & MIZNER'S ADDITION TO RIVERSIDE, BEING A SUBDIVISION OF THE EAST HALF OF THE NORTHEAST QUARTER OF SECTION 24, TOWNSHIP 39 NORTH, RANGE 12 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS.
(Source: P.A. 93-646, eff. 12-31-03; 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.110) (was 735 ILCS 5/7-103.110)
Sec. 25-7-103.110. Quick-take; Urbana-Champaign Sanitary District. Quick-take proceedings under Article 20 may be used for a period of 24 months after the effective date of this amendatory Act of the 93rd General Assembly by the Urbana-Champaign Sanitary District for the acquisition of permanent and temporary easements for the purpose of implementing phase 2 of the Curtis Road - Windsor Road sanitary interceptor sewer project and constructing and operating the proposed sewers.
(Source: P.A. 93-646, eff. 12-31-03; 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.111) (was 735 ILCS 5/7-103.111)
Sec. 25-7-103.111. Quick-take; Village of Palatine. Quick-take proceedings under Article 20 may be used for a period of 60 months after the effective date of this amendatory Act of the 93rd General Assembly by the Village of Palatine for the acquisition of property for the purposes of the Downtown Tax Increment Redevelopment Project Area, bounded generally by Plum Grove Road on the East, Palatine Road on the South, Cedar Street on the West, and Colfax Street on the North, and the Rand Corridor Redevelopment Project Area, bounded generally by Dundee Road on the South, Lake-Cook Road on the North, and on the East and West by Rand Road, in the Village of Palatine more specifically described in the following ordinances adopted by the Village of Palatine:
Village ordinance 0-224-99, adopted December 13, 1999;
Village ordinance 0-225-99, adopted December 13, 1999;
Village ordinance 0-226-99, adopted December 13, 1999;
Village ordinance 0-13-00, adopted January 24, 2000,

correcting certain scrivener's errors and attached as exhibit A to the foregoing legal descriptions;

Village ordinance 0-23-03, adopted January 27, 2003;
Village ordinance 0-24-03, adopted January 27, 2003;

and

Village ordinance 0-25-03, adopted January 27, 2003.
(Source: P.A. 93-602, eff. 11-18-03; 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.112) (was 735 ILCS 5/7-103.112)
Sec. 25-7-103.112. Quick-take; Bi-State Development Agency; MetroLink Light Rail System. Quick-take proceedings under Article 20 may be used for a period from September 1, 2003 through September 1, 2004 by the Bi-State Development Agency of the Missouri-Illinois Metropolitan District for station area development, transit oriented development and economic development initiatives in support of the MetroLink Light Rail System, beginning in East St. Louis, Illinois, and terminating at MidAmerica Airport, St. Clair County, Illinois.
(Source: P.A. 93-603, eff. 11-19-03; 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.113) (was 735 ILCS 5/7-103.113 from P.A. 93-1065)
Sec. 25-7-103.113. Quick-take; Village of Bridgeview. Quick-take proceedings under Article 20 may be used for a period of 12 months after the effective date of this amendatory Act of the 93rd General Assembly by the Village of Bridgeview for the purpose of acquiring property for a municipal sports stadium and parking areas, team practice facilities, and other related uses as follows:

Parcel 1:

That part of the West half of the Southwest Quarter of Section 30, Township 38 North, Range 13 East of the Third Principal Meridian, described as follows:

Beginning on the East line of the West half of the Southwest quarter with the North line of M.S.A. Bridgeview Court Subdivision recorded on June 8, 1988, as Document Number 88246171, also being the South line of the North 1090 feet of the said Southwest quarter of Section 30; thence South 89 degrees 49 minutes 10 seconds West along said line 33.00 feet; thence North 16 degrees 00 minutes 23 seconds West 70.00 feet; thence South 88 degrees 47 minutes 22 seconds West 444.48 feet; thence South 47 degrees 23 minutes 28 seconds West 65.00 feet to the North line of said M.S.A. Bridgeview Court Subdivision, also being the South line of the North 1090 feet of the Southwest quarter of Section 30; thence South 89 degrees 49 minutes 10 seconds East along said lines to the point of beginning,

ALSO

That part of the West half of the Southwest Quarter of Section 30, Township 38 North, Range 13 East of the Third Principal Meridian, described as follows:

Beginning at the intersection of the South line of the North 1090 feet of said Southwest quarter also being the North line of M.S.A. Bridgeview Court and the West line of Harlem Avenue as dedicated, being 50 feet East of the West of said Southwest quarter; thence North 0 degrees 16 minutes 38 seconds West 349.88 feet along the said East line of Harlem Avenue to the Southwest corner of the land conveyed by Document 0333942009; thence North 89 degrees 46 minutes 35 seconds East to the Northwest corner of the land conveyed by document 99855126; thence South along the West line of the land conveyed by said Document 99855126, 350 feet to the South line of the North 1090 feet also being the North line of M.S.A. Bridgeview Court; thence West along said line to the point of beginning, in Cook County, Illinois.

Parcel 2:

Lots 1, 2, 4, 6, 7 and 8, in M.S.A. Bridgeview Court, being a Subdivision of part of the West half of the southwest quarter of Section 30, Township 38 North, Range 13 East of the Third Principal Meridian, recorded June 7, 1988 as Document 88246171, except that part of Lot 1 conveyed by Deed recorded as document No. 99016579, except that part of Lot 6 conveyed by Deed recorded as Document No. 93589062, except that part of Lot 7 conveyed in Deed recorded as Document No. 91540434, and except that part of Lot 8 recorded as Document No. 0010326872, in Cook County, Illinois.

Parcel 3:

Easement appurtenant to Parcel 2 for ingress, egress, access, parking, deposit and retention of storm water over the common areas as described and set forth in Construction, Operation and Reciprocal Easement Agreement made by and between Bridgeview Associates, the May Department Stores Company, and Midfield, Inc., dated July 25, 1988 and recorded July 29, 1988 as Document No. 88340706.
(Source: P.A. 93-1065, eff. 1-15-05; 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.114) (was 735 ILCS 5/7-103.114)
Sec. 25-7-103.114. Quick-take; City of Ottawa. Quick-take proceedings under Article 20 may be used for a period of 12 months after the effective date of this amendatory Act of the 93rd General Assembly by the City of Ottawa for the acquisition of property for the purpose of immediate eradication of a blighted area resulting from the destruction of most improvements because of fire as follows:
All lots in Block 18 in the Original Town of Ottawa, now the City of Ottawa, in LaSalle County, Illinois.
(Source: P.A. 93-1065, eff. 1-15-05; 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.115) (was 735 ILCS 5/7-103.115)
Sec. 25-7-103.115. Quick-take; City of Ottawa. Quick-take proceedings under Article 20 may be used for a period of 12 months after the effective date of this amendatory Act of the 93rd General Assembly by the City of Ottawa for the acquisition of property for the purpose of installation of public utilities as follows:
That part of the Southeast Quarter of Section 8, Township

33 North, Range 4 East of the Third Principal Meridian described as follows:

Commencing at the Northwest corner of the Southeast

Quarter of said Section 8; thence South 89 degrees 41 minutes 32 seconds East 48.60 feet along the North line of the said Southeast Quarter to the intersection of said North line and the North Right of Way line of the CSX Railroad which point is also the Point of Beginning; thence continuing South 89 degrees 41 minutes 32 seconds East 1303.50 feet along said North line to the Northeast corner of the West Half of the Southeast Quarter of said Section 8; thence Southeasterly on a 573.75 foot radius curve to the right 564.56 feet, whose chord bears South 33 degrees 50 minutes 57 seconds East 542.06 feet to a point on the North Right of Way line of the CSX railroad; thence North 74 degrees 06 minutes 16 seconds West 1669.24 feet to the Point of Beginning containing 6.140 acres more or less and all situated in LaSalle County, Illinois.

(Source: P.A. 93-1065, eff. 1-15-05; 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.116) (was 735 ILCS 5/7-103.116)
Sec. 25-7-103.116. Quick-take; City of Ottawa. Quick-take proceedings under Article 20 may be used for a period of 12 months after the effective date of this amendatory Act of the 93rd General Assembly by the City of Ottawa for the acquisition of property for the purpose of installing a rail spur as follows:

That Portion of the East Half of the Northeast Quarter of

Section 8, Township 33 North, Range 4 East of the Third Principal Meridian lying South of the public highway between Ottawa and Marseilles which crosses the said East Half of the Northeast Quarter aforesaid on the northeast portion thereof; ALSO that portion of the Southeast Quarter of Section 8, Township 33 North, Range 4 East of the Third Principal Meridian lying North of the right of way of the Chicago, Rock Island & Pacific Railroad Company; EXCEPTING therefrom that part conveyed to the State of Illinois for highway purposes by deed recorded as Document #558356, all situated in LaSalle County, Illinois.

(Source: P.A. 93-1065, eff. 1-15-05; 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.117) (was 735 ILCS 5/7-103.117)
Sec. 25-7-103.117. Quick-take; City of Oakbrook Terrace. Quick-take proceedings under Article 20 may be used for a period of 12 months after the effective date of this amendatory Act of the 93rd General Assembly by the City of Oakbrook Terrace for the acquisition of property for the purpose of water main construction as follows:

Beginning at a point on the east line of the southeast

1/4 of Section 21-39-11, located a distance of 520 feet north of the point of intersection of the east line of the southeast 1/4 of Section 21 with the present northerly right of way line of Butterfield Road; Thence westerly along a line which forms an angle of 90 degrees 00 minutes 00 seconds to the east line of the southeast 1/4 of Section 21, a distance of 340 feet, to an angle point; Thence southwesterly from said angle point along a line which forms an angle of 137 degrees 49 minutes 39 seconds as measured clockwise from west to south, a distance of 297 feet, to a point located 30 feet southwest and perpendicular to the south edge of the existing private road; Thence northwesterly along a curved line located 30 feet south of and parallel to the south edge of the existing private road, through an internal angle of 101 degrees 2 minutes 40 seconds, measured counterclockwise from the northeast to the northwest, a distance of 441.7 feet, to a point located 30 feet southeast and perpendicular to the south edge of the existing private road; Thence, northwesterly along a straight line perpendicular to the existing private road, a distance of 30 feet to a point on the south edge of the existing private road; Thence northeasterly and southeasterly along the curved south edge of the existing private road, a distance of 461.5 feet, to a point on the south edge of the existing private road; Thence northeasterly along a straight line and perpendicular to the south edge of the existing private road, a distance of 277 feet, to an angle point (iron pipe); Thence easterly along a straight line, from said angle point, which forms an angle of 137 degrees 49 minutes 39 seconds as measured counterclockwise from south to east, a distance of 350 feet to a point located on the east line of the southeast 1/4 of Section 21-39-11 a distance of 30 feet to the point of beginning.

(Source: P.A. 93-1065, eff. 1-15-05; 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.118) (was 735 ILCS 5/7-103.118)
Sec. 25-7-103.118. Quick-take; Ogle County. Quick-take proceedings under Article 20 may be used for a period of 12 months after the effective date of this amendatory Act of the 93rd General Assembly by Ogle County for the acquisition of property for the purpose of the construction of a railroad overpass as follows:

A tract of land in the Northeast Quarter in Section 32,

Township 40 North, Range 1 East of the Third Principal Meridian, the Township of Flagg, the County of Ogle and the State of Illinois, bounded and described as follows:

Commencing at the Southeast Corner of the Northeast

Quarter of said Section 32; thence North 0 degrees 37 minutes 41 seconds West along the East line of said Northeast Quarter, a distance of 420.21 feet to the intersection of said East Line and the Northwesterly Right-of-Way Line of the Union Pacific Railroad, said point being the Point of Beginning of the hereinafter described tract of land; thence continuing North 0 degrees 37 minutes 41 seconds West along said East Line, a distance of 1466.85 feet; thence South 89 degrees 22 minutes 02 seconds West, a distance of 32.74 feet to the existing Westerly Right-of-Way Line of a public road designated Thorpe Road; thence South 2 degrees 41 minutes 56 seconds West, a distance of 67.11 feet; thence South 42 degrees 09 minutes 09 seconds West, a distance of 34.04 feet to the beginning of a curve; thence Southwesterly along a line being curved to the left, having a radius of 183.00 feet a central angle of 90 degrees 00 minutes 00 seconds, a chord bearing of South 44 degrees 22 minutes 02 seconds West and an arc distance of 287.46 feet to the termination of said curve; thence South 0 degrees 37 minutes 58 seconds East parallel with the Centerline of said Thorpe Road, a distance of 949.35 feet to the beginning of a curve; thence Southwesterly a line being curved to the right, having a radius of 487.87 feet a central angle of 62 degrees 20 minutes 35 seconds, a chord bearing of South 30 degrees 32 minutes 20 seconds West and an arc distance of 330.95 feet to the Northwesterly Right-of-Way Line of a public road designated Titus Road; thence South 28 degrees 17 minutes 23 seconds East, a distance of 66.00 to the Northwesterly Right-of-Way Line of the Union Pacific Railroad; thence Northeasterly along a line being curved to the left, Having a radius of 602.66 feet, a central angle of 62 degrees 20 minutes 35 seconds, a chord bearing of North 30 degrees 32 minutes 20 seconds East and an arc distance of 602.66 to the termination of said curve; thence North 0 degrees 37 minutes 58 seconds, West parallel with the Centerline of said Thorpe Road, a distance of 949.35 feet to the beginning of a curve; thence Northeasterly along a line being curved to the right, having a radius of 117.00 feet, a central angle of 90 degrees; 00 minutes 00 seconds, a chord bearing of North 44 degrees 22 minutes 02 seconds East and an arc distance of 183.79 Feet to the termination of said curve; thence South 33 degrees 48 minutes 48 seconds East, a distance of 29.87 feet to the Westerly Right-of-Way Line of said Thorpe Road; thence South 2 degrees 41 minutes 56 seconds West, a distance of 1141.69 feet; thence South 0 degrees 37 minutes 58 seconds East parallel with the Centerline of said Thorpe Road, a distance of 201.54 feet to the Northwesterly Right-of-Way Line of the Union Pacific Railroad; thence North 61 degrees 42 minutes 17 seconds East along said Northwesterly Right-of-Way Line, a distance of 123.77 feet to the Point of Beginning.

Containing 5.292 acres, more or less.
(Source: P.A. 93-1065, eff. 1-15-05; 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.119) (was 735 ILCS 5/7-103.119)
Sec. 25-7-103.119. Quick-take; Village of Plainfield. Quick-take proceedings under Article 20 may be used for the period of 12 months after the effective date of this amendatory Act of the 93rd General Assembly by the Village of Plainfield for the acquisition of the following described property for the purposes of water, sewer, and roadway extensions:

That part of Outlot "A" in Indian Oaks Estates Unit

Six, a subdivision of part of the Southeast Quarter of Section 17 in Township 36 North and Range 9 East of the Third Principal Meridian, in Will County, Illinois, according to the plat thereof recorded April 6, 1989 as Document Number R89-15582, described as follows:

Beginning at the southeasterly corner of Outlot A,

thence South 45 degrees 31 minutes 50 seconds West along the south line of the aforesaid Outlot 147.49 feet to the southwesterly corner of the aforesaid Outlot; thence North 0 degrees 0 minutes 26 seconds East along the west line of the aforesaid Outlot 221.82 feet; thence on a northwesterly bearing 134.05 feet to a point on the east line of the aforesaid Outlot that is 201.53 feet north of the southeasterly corner; thence southerly along the east line of the aforesaid Outlot 201.53 feet to the point of beginning; containing 0.511 acres, more or less, all in Will County, Illinois.

Pin No: 03-17-408-023-0000
(Source: P.A. 93-1065, eff. 1-15-05; 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.120) (was 735 ILCS 5/7-103.120)
Sec. 25-7-103.120. Quick-take; Village of Plainfield. Quick-take proceedings under Article 20 may be used for the period of 12 months after the effective date of this amendatory Act of the 93rd General Assembly by the Village of Plainfield for the acquisition of the following described property for the purposes of roadway extensions and traffic signal installation:

Beginning at a P.K. Nail marking the southwest corner of

said Section 33; thence on an assumed bearing of North 00 degrees 30 minutes 36 seconds West 523.00 feet along the west line of the Southwest Quarter of said Section 33; thence North 89 degrees 29 minutes 19 seconds East 40.00 feet; thence South 00 degrees 30 minutes 36 seconds East 379.66 feet along a line 40.00 feet easterly of and parallel to the west line of the Southwest Quarter of said Section 33; thence South 26 degrees 12 minutes 37 seconds East 115.56 feet to a point on the northerly existing right of way line of 135th Street (Pilcher Road); thence South 00 degrees 00 minutes 24 seconds East 40.00 feet to a point on the south line of the Southwest Quarter of said Section 33; thence South 89 degrees 59 minutes 36 seconds West 89.76 feet along the south line of the Southwest Quarter of said Section 33 to the Point of Beginning.

Pin No: 01-33-300-008
(Source: P.A. 93-1065, eff. 1-15-05; 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.121) (was 735 ILCS 5/7-103.121)
Sec. 25-7-103.121. Quick-take; Rochester Road District. Quick-take proceedings under Article 20 may be used for a period of 12 months from the effective date of this amendatory Act of the 93rd General Assembly by Rochester Road District, for the purpose of road construction and maintenance, for the acquisition of property legally described as:

Parcel No. 3
A part of the East Half of the Southwest Quarter of

Section 6, Township 15 North, Range 4 West of the Third Principal Meridian, Sangamon County, Illinois, described as follows:

Commencing at the Northeast corner of the Southwest

Quarter of said Section 6; thence South 0 degrees 44 minutes 49 seconds East along the east line of the Southwest Quarter of said Section 6, a distance of 326.11 feet to the point of beginning; thence continuing South 0 degrees 44 minutes 49 seconds East, 359.27 feet; thence North 86 degrees 59 minutes 03 seconds West, 35.08 feet; thence North 0 degrees 44 minutes 49 seconds West, 359.27 feet; thence South 86 degrees 59 minutes 03 seconds East, 35.08 feet to the point of beginning.

All of the above excludes that portion now in use as a

public road, said tract to be conveyed containing 0.124 acres, more or less. Said tract being shown by the plat hereto attached and considered a part hereof.

Parcel No. 6
A part of the East Half of the Southwest Quarter of

Section 6, Township 15 North, Range 4 West of the Third Principal Meridian, Sangamon County, Illinois, described as follows:

Commencing at the Northeast corner of the Southwest

Quarter of said Section 6; thence South 0 degrees 44 minutes 49 seconds East along the east line of the Southwest Quarter of said Section 6, a distance of 276.00 feet to the point of beginning; thence continuing South 0 degrees 44 minutes 49 seconds East, 50.11 feet; thence North 86 degrees 59 minutes 03 seconds West, 35.08 feet; thence North 0 degrees 44 minutes 49 seconds West, 50.11 feet; thence South 86 degrees 59 minutes 03 seconds East, 35.08 feet to the point of beginning.

All of the above excludes that portion now in use as a

public road, said tract to be conveyed containing 0.017 acres, more or less. Said tract being shown by the plat hereto attached and considered a part hereof.

Parcel No. 9
A part of the East Half of the Southwest Quarter of

Section 6, Township 15 North, Range 4 West of the Third Principal Meridian, Sangamon County, Illinois, described as follows:

Beginning at the Northeast corner of the Southwest

Quarter of said Section 6; thence South 0 degrees 44 minutes 49 seconds East along the east line of the Southwest Quarter of said Section 6, a distance of 276.00 feet; thence North 86 degrees 59 minutes 03 seconds West, 35.08 feet; thence North 0 degrees 44 minutes 49 seconds West, 224.01 feet; thence South 89 degrees 15 minutes 11 seconds West, 5.00 feet; thence North 0 degrees 44 minutes 49 seconds West, 49.07 feet to the north line of the Southwest Quarter of said Section 6; thence North 88 degrees 22 minutes 11 seconds East, 40.00 feet to the point of beginning.

All of the above excludes that portion now in use as a

public road, said tract to be conveyed containing 0.100 acres, more or less. Said tract being shown by the plat hereto attached and considered a part hereof.

(Source: P.A. 93-1065, eff. 1-15-05; 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.122) (was 735 ILCS 5/7-103.122)
Sec. 25-7-103.122. Quick-take; Village of Skokie. Quick-take proceedings under Article 20 may be used for a period of 12 months after the effective date of this amendatory Act of the 93rd General Assembly by the Village of Skokie for the acquisition of property for the purpose of open space and the development of a park as follows:

8148 Lincoln Avenue
Index Numbers (PINS): 10-21-409-002-0000 and

10-21-409-003-0000

Lot 2 and the North 1/2 of Lot 3 in the Subdivision of

Lot 28 in the Subdivision of the South 105 acres of the Southeast 1/4 of Section 21, Township 41 North, Range 13, East of the Third Principal Meridian, in Cook County, Illinois.

8158 Lincoln Avenue
Index Number (PIN) 10-21-409-001-0000

Lot 1 in the Subdivision of Lot 28 in the Subdivision of

the South 105 acres of the Southeast 1/4 of Section 21, Township 41 North, Range 13, East of the Third Principal Meridian, in Cook County, Illinois.

(Source: P.A. 93-1065, eff. 1-15-05; 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.123) (was 735 ILCS 5/7-103.123)
Sec. 25-7-103.123. Quick-take; Dewitt County. Quick-take proceedings under Article 20 may be used for a period of 12 months after the effective date of this amendatory Act of the 94th General Assembly for road improvement purposes for the acquisition of the following described real property:

PARCEL 1

A part of the Southeast Quarter of Section 35, Township

19 North, Range 3 East of the Third Principal Meridian, described as follows:

Beginning at the Southeast corner of said Section 35;

thence South 88 degrees 49 minutes 30 seconds West, a distance of 85.50 feet along the south line of the Southeast Quarter of said Section 35; thence North 1 degree 09 minutes 40 seconds West, 16.57 feet to the north right of way line of a township road; thence North 55 degrees 46 minutes 40 seconds East, 56.79 feet; thence northerly 357.19 feet along a curve to the left having a radius of 8564.37 feet, the chord of said curve bears North 2 degrees 12 minutes 30 seconds East, 357.16 feet; thence North 1 degree 00 minutes 50 seconds East, 496.06 feet; thence North 1 degree 06 minutes 30 seconds East, 599.97 feet; thence North 0 degrees 55 minutes 00 seconds East, 299.96 feet; thence North 0 degrees 55 minutes 50 seconds East, 598.18 feet; thence North 1 degree 16 minutes 00 seconds East, 254.87 feet to the north line of the Southeast Quarter of said Section 35; thence North 88 degrees 58 minutes 30 seconds East along said line, 30.02 feet to the east line of the Southeast Quarter of said Section 35; thence South 0 degrees 58 minutes 50 seconds West along said line, a distance of 2653.24 feet to the point of beginning, including that portion containing 1.717 acres, more or less, which exists as public road right-of-way, said perpetual right-of-way easement containing 1.967 acres, more or less.

ALSO

A part of the Southwest Quarter of Section 36, Township

19 North, Range 3 East of the Third Principal Meridian, described as follows:

A tract of land 5 feet in width lying between Station

23+15.00 and Station 23+28.73 a distance of 13.73 feet along the east side of the proposed east right of way line of a highway designated as Construction Section 85-00043-00-RS, as surveyed and staked out under the direction of the Dewitt County Highway Department.

PARCEL 2

A part of the Southwest Quarter of Section 36, Township

19 North, Range 3 East of the Third Principal Meridian, described as follows:

Beginning at the Southwest corner of said Section 36;

thence North 0 degrees 58 minutes 50 seconds East along the west line of the Southwest Quarter of said Section 36, a distance of 1326.62 feet; thence North 88 degrees 58 minutes 00 seconds East, 29.24 feet; thence South 1 degree 06 minutes 30 seconds West, 428.52 feet; thence South 1 degree 00 minutes 50 seconds West, 496.01 feet; thence southerly 358.88 feet along a curve to the right having a radius of 8624.37 feet, the chord of said curve bears South 2 degrees 12 minutes 20 seconds West, 358.85 feet; thence South 65 degrees 33 minutes 40 seconds East, 47.95 feet to the north right of way line of a township road; thence South 1 degree 00 minutes 10 seconds East, 23.03 feet to the south line of the Southwest Quarter of said Section 36; thence South 89 degrees 00 minutes 30 seconds West along said south line, a distance of 65.15 feet to the point of beginning, including that portion containing 0.741 acres, more or less, which exists as public road right-of-way, said perpetual right-of-way easement containing 0.867 acres, more or less.

PARCEL 3A

A part of the Northwest Quarter of the Southwest Quarter

of Section 36, Township 19 North, Range 3 East of the Third Principal Meridian, described as follows:

Beginning at the Northwest Corner of the Southwest

Quarter of said Section 36; thence North 88 degrees 55 minutes 30 seconds East, a distance of 30.02 feet; thence South 1 degree 16 minutes 00 seconds West, 257.12 feet; thence South 0 degrees 55 minutes 50 seconds West, 598.00 feet; thence South 0 degrees 55 minutes 00 seconds West, 300.05 feet; thence South 1 degree 06 minutes 30 seconds West, 171.50 feet to the south line of the Northwest Quarter of the Southwest Quarter of said Section 36; thence South 88 degrees 58 minutes 00 seconds West along said line, 29.24 feet to the west line of the Southwest Quarter of said Section 36; thence North 0 degrees 58 minutes 50 seconds East, a distance of 1326.62 feet to the point of beginning, including that portion containing 0.761 acres, more or less, which exists as public road right-of-way, said perpetual right-of-way easement containing 0.890 acres, more or less.

ALSO

A part of the Southwest Quarter of Section 36, Township

19 North, Range 3 East of the Third Principal Meridian, described as follows:

A tract of land 5 feet in width lying between Station

23+28.54 and Station 23+50.00 a distance of 21.46 feet along the east side of the proposed east right of way line of a highway designated as Construction Section 85-00043-00-RS, as surveyed and staked out under the direction of the Dewitt County Highway Department.

PARCEL 3B

A part of the Southwest Quarter of the Northwest Quarter

of Section 36, Township 19 North, Range 3 East of the Third Principal Meridian, described as follows:

Beginning at the Southwest Corner of the Northwest

Quarter of said Section 36; thence North 0 degrees 48 minutes 30 seconds East along the west line of the Northwest Quarter of said Section 36, a distance of 1327.69 feet; thence North 88 degrees 54 minutes 10 seconds East, 31.20 feet; thence South 0 degrees 45 minutes 40 seconds West, 381.76 feet; thence South 0 degrees 47 minutes 50 seconds West, 601.02 feet; thence South 1 degree 04 minutes 50 seconds West, 344.97 feet to the south line of the Northwest Quarter of said Section 36; thence South 88 degrees 55 minutes 30 seconds West along said line, a distance of 30.02 feet to the point of beginning, including that portion containing 0.762 acres, more or less, which exists as public road right-of-way, said perpetual right-of-way easement containing 0.955 acres, more or less.

PARCEL 4

A part of the Northeast Quarter of Section 35, Township

19 North, Range 3 East of the Third Principal Meridian, described as follows:

Beginning at the Southeast corner of the Northeast

Quarter of said Section 35; thence North 0 degrees 48 minutes 30 seconds East along the east line of said Section 35, a distance of 1327.69 feet to the north line of the Southeast Quarter of the Northeast Quarter of said Section 35; thence South 89 degrees 10 minutes 50 seconds West along the said north line, 28.83 feet; thence South 0 degrees 45 minutes 40 seconds West, 379.93 feet; thence South 0 degrees 47 minutes 50 seconds West, 600.85 feet; thence South 1 degree 04 minutes 50 seconds West, 347.05 feet to the south line of the Northeast Quarter of said Section 35; thence North 88 degrees 58 minutes 30 seconds East along said south line, a distance of 30.02 feet to the point of beginning, including that portion containing 0.852 acres, more or less, which exists as public road right-of-way, said perpetual right-of-way easement containing 0.874 acres, more or less.

PARCEL 6

A part of the Northwest Quarter of Section 36, Township

19 North, Range 3 East of the Third Principal Meridian, described as follows:

Beginning at the Northwest corner of said Section 36;

thence South 0 degrees 48 minutes 30 seconds West along the west line of said Section 36, a distance of 1327.69 feet to the south line of the Northwest Quarter of the Northwest Quarter of said Section 36; thence North 88 degrees 54 minutes 10 seconds East along the said south line, 31.20 feet; thence North 0 degrees 45 minutes 40 seconds East, 217.18 feet; thence North 0 degrees 56 minutes 50 seconds East, 300.01 feet; thence North 0 degrees 41 minutes 10 seconds East, 761.94 feet; thence North 42 degrees 26 minutes 10 seconds East, 30.04 feet to the south right of way line of a township road; thence North 0 degrees 40 minutes 00 seconds East, 26.76 feet to the north line of said Section 36; thence South 88 degrees 53 minutes 00 seconds West along said north line, a distance of 50.02 feet to the point of beginning, including that portion containing 0.777 acres, more or less, which exists as public road right-of-way, said perpetual right-of-way easement containing 0.963 acres, more or less.

ALSO

A part of the Northwest Quarter of Section 36, Township

19 North, Range 3 East of the Third Principal Meridian, described as follows:

A tract of land 5 feet in width lying between Station

50+30.00 and Station 50+75.00 a distance of 45.00 feet along the east side of the proposed east right of way line of a highway designated as Construction Section 85-00043-00-RS, as surveyed and staked out under the direction of the Dewitt County Highway Department.

PARCEL 7

A part of the Southeast Quarter of Section 26, Township

19 North, Range 3 East of the Third Principal Meridian, described as follows:

Beginning at the Southeast corner of the Southeast

Quarter of said Section 26; thence North 0 degrees 58 minutes 30 seconds East along the east line of said Section 26, a distance of 1331.43 feet to the north line of the Southeast Quarter of the Southeast Quarter of said Section 26; thence South 89 degrees 16 minutes 30 seconds West along said north line, 29.65 feet; thence South 0 degrees 58 minutes 20 seconds West, 339.94 feet; thence South 1 degree 13 minutes 40 seconds West, 600.09 feet; thence South 0 degrees 38 minutes 50 seconds West, 343.24 feet; thence South 42 degrees 37 minutes 30 seconds West, 29.90 feet to the north right of way line of a township road; thence South 0 degrees 40 minutes 00 seconds West, 26.33 feet to the south line of said Section 26; thence North 89 degrees 23 minutes 00 seconds East along said south line, a distance of 50.02 feet to the point of beginning, including that portion containing 0.792 acres, more or less, which exists as public road right-of-way, said perpetual right-of-way easement containing 0.954 acres, more or less.

PARCEL 8

A part of the Southwest Quarter of Section 25, Township

19 North, Range 3 East of the Third Principal Meridian, described as follows:

Beginning at the Southwest corner of the Southwest

Quarter of said Section 25; thence North 0 degrees 58 minutes 30 seconds East along the west line of said Section 25, a distance of 2662.85 feet to the north line of the Southwest Quarter of said Section 25; thence North 89 degrees 04 minutes 40 seconds East along said north line, 28.37 feet; thence South 0 degrees 49 minutes 50 seconds West, 773.22 feet; thence South 0 degrees 58 minutes 20 seconds West, 900.10 feet; thence South 1 degree 13 minutes 40 seconds West, 599.92 feet; thence South 0 degrees 38 minutes 50 seconds West, 343.01 feet; thence South 40 degrees 45 minutes 00 seconds East, 30.24 feet to the north right of way line of a township road; thence South 0 degrees 40 minutes 00 seconds West, 23.16 feet to the south line of said Section 25; thence South 88 degrees 53 minutes 00 seconds West along said south line, a distance of 50.02 feet to the point of beginning, including that portion containing 1.492 acres, more or less, which exists as public road right-of-way, said perpetual right-of-way easement containing 1.823 acres, more or less.

PARCEL 11

A part of the Northwest Quarter of Section 25, Township

19 North, Range 3 East of the Third Principal Meridian, described as follows:

Beginning at the Southwest corner of the Northwest

Quarter of said Section 25; thence North 0 degrees 39 minutes 50 seconds East along the west line of said Section 25, a distance of 285.00 feet to the north property line; thence North 89 degrees 04 minutes 40 seconds East along said north line, a distance of 29.52 feet; thence South 0 degrees 53 minutes 40 seconds West, a distance of 285.03 feet to the south line of the Northwest Quarter of said Section 25; thence South 89 degrees 04 minutes 40 seconds West along said south line, a distance of 28.37 feet to the point of beginning, including that portion containing 0.153 acres, more or less, which exists as public road right-of-way, said perpetual right-of-way easement containing 0.189 acres, more or less.

PARCEL 12

A part of the Northwest Quarter of Section 25, Township

19 North, Range 3 East of the Third Principal Meridian, described as follows:

Commencing at the Southwest Corner of said Section 25;

thence North 0 degrees 39 minutes 50 seconds East along the west line of said Section 25, a distance of 285.00 feet to the south property line and the point of beginning; thence continuing North 0 degrees 39 minutes 50 seconds East along said west line, a distance of 1043.42 feet to the north line of the South Half of the Northwest Quarter of said Section 25; thence North 89 degrees 06 minutes 10 seconds East along said north line, a distance of 31.28 feet; thence South 0 degrees 49 minutes 00 seconds West, a distance of 101.59 feet; thence South 0 degrees 33 minutes 40 seconds West, a distance of 400.04 feet; thence South 0 degrees 53 minutes 50 seconds West, 541.83 feet to the south property line; thence South 89 degrees 04 minutes 40 seconds West along the said south line, a distance of 29.52 feet to the point of beginning, including that portion containing 0.571 acres, more or less, which exists as public road right-of-way, said perpetual right-of-way easement containing 0.741 acres, more or less.

PARCEL 14

A part of the Northeast Quarter of Section 26, Township

19 North, Range 3 East of the Third Principal Meridian, described as follows:

Beginning at the Northeast Corner of said Section 26;

thence South 0 degrees 39 minutes 50 seconds West along the east line of the Northeast Quarter of said Section 26, a distance of 1130.32 feet to the south monumented parcel line; thence North 89 degrees 13 minutes 10 seconds West along said south monumented parcel line, 28.20 feet; thence North 0 degrees 49 minutes 00 seconds East, 201.20 feet; thence North 0 degrees 53 minutes 30 seconds East, 875.01 feet; thence North 29 degrees 29 minutes 30 seconds West, 39.54 feet to the south right of way line of a township road; thence North 0 degrees 52 minutes 30 seconds East, 18.75 feet to the north line of the Northeast Quarter of said Section 26; thence North 89 degrees 12 minutes 20 seconds East along said north line, 44.01 feet to the point of beginning, including that portion containing 0.588 acres, more or less, which exists as public road right-of-way, said perpetual right-of-way easement containing 0.696 acres, more or less.

ALSO

A part of the Northeast Quarter of Section 26, Township

19 North, Range 3 East of the Third Principal Meridian, described as follows:

A tract of land 5 feet in width lying between Station

105+00.00 and Station 105+40.00 a distance of 40.00 feet along the west side of the proposed west right of way line of a highway designated as Construction Section 85-00043-00-RS, as surveyed and staked out under the direction of the Dewitt County Highway Department.

PARCEL 22

A part of the Southeast Quarter of Section 14, Township

19 North, Range 3 East of the Third Principal Meridian, described as follows:

Beginning at the Southeast Corner of said Section 14;

thence South 89 degrees 21 minutes 00 seconds West along the south line of the Southeast Quarter of said Section 14, a distance of 36.03 feet; thence North 1 degree 06 minutes 30 seconds East, 31.02 feet to the north right of way line of County Highway 15; thence North 11 degrees 32 minutes 30 seconds East, 54.77 feet; thence North 1 degree 01 minute 40 seconds East, 469.47 feet; thence North 0 degrees 51 minutes 40 seconds East, 750.02 feet; thence North 1 degree 05 minutes 10 seconds East, 25.08 feet to the north line of the south half of the Southeast Quarter of said Section 14; thence North 89 degrees 25 minutes 00 seconds East, 28.95 feet to the east line of the Southeast Quarter of said Section 14; thence South 1 degree 03 minutes 40 seconds West along said line, a distance of 1329.19 feet to the point of beginning, including that portion containing 0.725 acres, more or less, which exists as public road right-of-way, said perpetual right-of-way easement containing 0.838 acres, more or less.

PARCEL 24

A part of the Southeast Quarter of Section 14, Township

19 North, Range 3 East of the Third Principal Meridian, described as follows:

Beginning at the Northeast Corner of the Southeast

Quarter of said Section 14; thence South 1 degree 03 minutes 40 seconds West along the east line of said Southeast Quarter, a distance of 1329.19 feet to the south line of the Northeast Quarter of the Southeast Quarter of said Section 14; thence South 89 degrees 25 minutes 00 seconds West, 28.95 feet; thence North 1 degree 05 minutes 20 seconds East, 925.01 feet; thence North 1 degree 11 minutes 50 seconds East, 404.25 feet to the north line of said Southeast Quarter; thence North 89 degrees 28 minutes 50 seconds East along said line, a distance of 27.57 feet to the point of beginning, including that portion containing 0.775 acres, more or less, which exists as public road right-of-way, said perpetual right-of-way easement containing 0.870 acres, more or less.

PARCEL 26

A part of the Southwest Quarter of Section 13, Township

19 North, Range 3 East of the Third Principal Meridian, described as follows:

Beginning at the Northwest Corner of the Southwest

Quarter of said Section 13; thence South 1 degree 03 minutes 40 seconds West, along the west line of the Southwest Quarter of said Section 13, a distance of 440.13 feet to the south parcel line; thence North 89 degrees 10 minutes 40 seconds East along said parcel line, 31.50 feet; thence North 1 degree 05 minutes 20 seconds East, 34.00 feet; thence North 1 degree 11 minutes 55 seconds East, 400.01 feet; thence North 1 degree 03 minutes 00 seconds East, 6.15 feet to the north line of the Southwest Quarter of said Section 13; thence South 89 degrees 11 minutes 10 seconds West along said north line, 32.46 feet to the point of beginning, including that portion containing 0.247 acres, more or less, which exists as public road right-of-way, said perpetual right-of-way easement containing 0.323 acres, more or less.

PARCEL 27

A part of the Northeast Quarter of Section 14, Township

19 North, Range 3 East of the Third Principal Meridian, described as follows:

Beginning at the Southeast Corner of the Northeast

Quarter of said Section 14; thence North 0 degrees 58 minutes 50 seconds East along the east line of the Northeast Quarter of said Section 14, a distance of 316.77 feet to the north parcel line; thence South 89 degrees 28 minutes 50 seconds West along said line, 27.18 feet; thence South 1 degree 03 minutes 00 seconds West, 316.78 feet to the south line of the Northeast Quarter of said Section 14; thence North 89 degrees 28 minutes 50 seconds East along said line, 27.57 feet to the point of beginning, including that portion containing 0.176 acres, more or less, which exists as public road right-of-way, said perpetual right-of-way easement containing 0.199 acres, more or less.

PARCEL 29

A part of the Northeast Quarter of Section 14, Township

19 North, Range 3 East of the Third Principal Meridian, described as follows:

Beginning at the Northeast Corner of said Section 14;

thence South 0 degrees 58 minutes 50 seconds West along the east line of the Northeast Quarter of said Section 14, a distance of 2342.88 feet to the south parcel line; thence South 89 degrees 29 minutes 00 seconds West, 27.18 feet; thence North 1 degree 03 minutes 00 seconds East, 878.86 feet; thence North 0 degrees 50 minutes 10 seconds East, 1399.89 feet; thence North 0 degrees 44 minutes 30 seconds East, 22.44 feet; thence North 40 degrees 31 minutes 30 seconds West, 30.32 feet to the existing south right of way line of a township road; thence North 0 degrees 44 minutes 30 seconds East, 18.43 feet to the north line of said Northeast Quarter; thence North 89 degrees 31 minutes 50 seconds East along said line, 49.89 feet to the point of beginning, including that portion containing 1.238 acres, more or less, which exists as public road right-of-way, said perpetual right-of-way easement containing 1.490 acres, more or less.

PARCEL 30

A part of the Northwest Quarter of Section 13, Township

19 North, Range 3 East of the Third Principal Meridian, described as follows:

Beginning at the Northwest Corner of said Section 13;

thence South 0 degrees 58 minutes 50 seconds West along the west line of the Northwest Quarter of said Section 13, a distance of 1329.82 feet to the south parcel line; thence North 89 degrees 09 minutes 50 seconds East along said line, 33.58 feet; thence North 0 degrees 50 minutes 10 seconds East, 1264.13 feet; thence North 0 degrees 44 minutes 30 seconds East, 22.64 feet; thence North 42 degrees 44 minutes 20 seconds East, 29.90 feet to the existing south right of way line of a township road; thence North 0 degrees 44 minutes 40 seconds East, 21.30 feet to the north line of said Northwest Quarter; thence South 89 degrees 08 minutes 50 seconds West along said line, 50.15 feet to the point of beginning, including that portion containing 0.830 acres, more or less, which exists as public road right-of-way, said perpetual right-of-way easement containing 0.989 acres, more or less.

PARCEL 31

A part of the Southwest Quarter of Section 12, Township

19 North, Range 3 East of the Third Principal Meridian, described as follows:

Beginning at the Southwest Corner of said Section 12;

thence North 0 degrees 48 minutes 30 seconds East along the west line of the Southwest Quarter of said Section 12, a distance of 2580.09 feet to the north parcel line; thence North 89 degrees 22 minutes 40 seconds East, 31.05 feet; thence South 0 degrees 52 minutes 40 seconds West, 245.61 feet; thence South 0 degrees 45 minutes 00 seconds West, 1099.99 feet; thence South 0 degrees 57 minutes 50 seconds West, 800.03 feet; thence South 0 degrees 44 minutes 30 seconds West, 392.46 feet; thence South 40 degrees 26 minutes 10 seconds East, 30.38 feet to the existing north right of way line of a township road; thence South 0 degrees 44 minutes 40 seconds West, 18.47 feet to the south line of said Southwest Quarter; thence South 89 degrees 08 minutes 50 seconds West along said line, 50.15 feet to the point of beginning, including that portion containing 1.493 acres, more or less, which exists as public road right-of-way, said perpetual right-of-way easement containing 1.840 acres, more or less.

ALSO

A part of the Southwest Quarter of Section 12, Township

19 North, Range 3 East of the Third Principal Meridian, described as follows:

A tract of land 5 feet in width lying between Station

235+40.00 and Station 235+70.00 a distance of 30.00 feet along the east side of the proposed east right of way line of a highway designated as Construction Section 85-00043-00-RS, as surveyed and staked out under the direction of the Dewitt County Highway Department.

PARCEL 33

A part of the Southeast Quarter of Section 11, Township

19 North, Range 3 East, Third Principal Meridian, described as follows:

Commencing at the Northeast corner of the Southeast

Quarter of said Section 11; thence South 0 degrees 48 minutes 30 seconds West along the east line of the Southeast Quarter of said Section 11, a distance of 13.79 feet to the north parcel line and the point of beginning; thence continuing South 0 degrees 48 minutes 30 seconds West, 70.01 feet to the south parcel line; thence South 89 degrees 56 minutes 00 seconds West along said parcel line, 28.95 feet; thence North 0 degrees 52 minutes 40 seconds East, 70.01 feet to the north parcel line; thence North 89 degrees 56 minutes 00 seconds East, 28.86 feet to the point of beginning, including that portion containing 0.040 acres, more or less, which exists as public road right-of-way, said perpetual right-of-way easement containing 0.046 acres, more or less.

PARCEL 34

A part of the Southwest Quarter of Section 12, Township

19 North, Range 3 East, Third Principal Meridian, described as follows:

Beginning at the Northwest corner of the Southwest

Quarter of said Section 12; thence North 89 degrees 22 minutes 40 seconds East along the north line of the Southwest Quarter of said Section 12, a distance of 31.17 feet; thence South 0 degrees 52 minutes 40 seconds West, 100.03 feet to the south parcel line; thence South 89 degrees 22 minutes 40 seconds West along said parcel line, 31.05 feet; thence North 0 degrees 48 minutes 30 seconds East, 100.03 feet to the point of beginning, including that portion containing 0.057 acres, more or less, which exists as public road right-of-way, said perpetual right-of-way easement containing 0.071 acres, more or less.

PARCEL 38

A part of the Northwest Quarter of Section 12, Township

19 North, Range 3 East of the Third Principal Meridian, described as follows:

Beginning at the Southwest corner of the Northwest

Quarter of said Section 12; thence North 89 degrees 22 minutes 40 seconds East along the south line of the Northwest Quarter of said Section 12, a distance of 31.17 feet; thence North 0 degrees 52 minutes 40 seconds East, 154.41 feet; thence North 0 degrees 39 minutes 40 seconds East, 500.00 feet; thence North 0 degrees 46 minutes 30 seconds East, 199.96 feet; thence North 2 degrees 34 minutes 30 seconds East, 400.20 feet; thence North 2 degrees 41 minutes 10 seconds East, 107.55 feet to the south line of the north 80 acres of the Northwest Quarter of said Section 12; thence South 89 degrees 34 minutes 20 seconds West along said south line, 45.86 feet to the west line of the Northwest Quarter of said Section 12; thence South 0 degrees 48 minutes 30 seconds West along the west line of the Northwest Quarter of said Section 12, a distance of 1361.66 feet to the point of beginning including that portion containing 0.758 acres, more or less, which exists as public road right-of-way, said perpetual right-of-way easement containing 1.042 acres, more or less.

(Source: P.A. 94-408, eff. 8-2-05; 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.124) (was 735 ILCS 5/7-103.124)
Sec. 25-7-103.124. Quick-take; Williamson County. The corporate authorities of Williamson County are hereby authorized to acquire, singularly or jointly with other parties, by gift, purchase, condemnation, or otherwise, any land or interest in land, necessary for the construction and development of a coal mine or transportation facilities to serve a coal mine, to improve or arrange for the improvement of the land and, if deemed to be in the public interest, to convey such land, or interest in land, so acquired and improved to a railroad or company developing the coal mine for fair market value. In addition, quick-take proceedings under Article 20 may be used for a period of 12 months after the effective date of this amendatory Act of the 94th General Assembly by Williamson County for the acquisition of the following described property for the purpose of constructing a railroad spur line:

PARCEL 1

As described by deed record book 162, page 337:

A triangular tract of land located in the Northwest

Quarter of the Southeast Quarter of Section 7, Township 8 South, Range 3 East of the 3rd Principal Meridian bounded and described as follows:

Beginning at the Southwest corner of said Northwest

Quarter of the Southeast Quarter and running thence north, along the west line of said land, two hundred forty (240) feet more or less, to a point sixty-five (65) feet northwesterly from the located center line of the track to the Lake Creek Mine, measured at right angle thereto. Thence south fifty-seven (57) degrees east magnetic bearing, parallel to said center line four hundred (400) feet more or less, to a point in the south line of said land, thence west along said south line three hundred twenty (320) feet more or less, to a point of beginning, containing eighty-eight (0.88) of an acre more or less, excepting the coal underlying same which has heretofore been disposed of.

Parcel 1: Containing an estimated 0.88 Acres.

PARCEL 2

As described by deed record book 162, page 336:

A strip of land one hundred thirty (130) feet wide,

extending over and across the north half of the Southwest Quarter of the Southeast Quarter of Section Seven (7), Township Eight (8) South, Range Three (3) East of the Third (3rd) Principal Meridian, said strip of land being sixty-five (65) feet in width on each side of the located center line of the track to Lake Creek Mine. Said located center line intersects the north line of said land, at a point two hundred ten (210) feet east of the northwest corner of said land and run thence south fifty-seven (57) degrees east, magnetic bearing, eleven hundred fifty-three (1153) feet more or less, to a point in the south line of said land one hundred eighty-nine (189) feet west of the southeast corner of said land. Said strip of land contains three and forty-five hundredths (3.45) acres more or less.

Parcel 2: Containing an estimated 3.45 Acres.

PARCEL 3

As described by deed record book 162, page 339:

A triangular tract of land located in the South Half of

the Southwest Quarter of the Southeast Quarter of Section Seven (7), Township Eight (8) South, Range Three (3) East of the Third (3rd) Principal Meridian, bounded and described as follows:

Beginning at the northeast corner of said land, and

running thence west two hundred seventy (270) feet more or less, to a point fifty (50) feet southwesterly from the located center line to the track to Lake Creek Mine, thence south fifty-seven (57) degrees east, magnetic bearing, parallel to said center line, three hundred thirty (330) feet more or less, to the point of beginning, containing sixty-three hundredths (0.63) of an acre more or less; excepting the coal underlying same which has heretofore been disposed of.

Parcel 3: Containing an estimated 0.63 Acres.

PARCEL 4

A parcel of land to the extent owned one hundred and

thirty-five (135) feet wide located in and running across the South Half (S 1/2) of the Southeast Quarter (SE 1/4) of Section Seven (7), Township Eight (8) South, Range Three (3) East of the Third (3rd) Principal Meridian, bounded and described as follows:

Beginning at the northwest corner of said South Half (S

1/2) of the Southeast Quarter (SE 1/4) of Section Seven (7), Township Eight (8) South, Range Three (3) East and running thence south along the west line of said land fifty-three (53) feet more or less to the point of beginning, thence south along the west line of the said land one hundred and fifty nine (159) feet thence south fifty-seven degrees (57) east, magnetic bearing eight hundred (800) feet more or less to a point on the south line of Section Seven (7), Township Eight (8) South, Range Three (3) East; said point being six hundred seventy (670) feet east of the southeast corner of said Section Seven (7), thence east along the south line of said Section Seven (7) two hundred twenty-three (223) feet to a point being four hundred and forty-seven (447) feet east of the southeast corner of said Section Seven (7) thence north fifty-seven (57) degrees west one thousand and sixty-four (1064) feet more or less to the point of beginning; containing 1.48 acres more or less.

Parcel 4: Containing an estimated 1.48 Acres.
(Source: P.A. 94-660, eff. 8-22-05; 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.125) (was 735 ILCS 5/7-103.113 from P.A. 94-898)
Sec. 25-7-103.125. Quick-take; City of Mount Vernon. Quick-take proceedings under Article 20 may be used for a period of 12 months after the effective date of this amendatory Act of the 94th General Assembly by the City of Mount Vernon for roadway extension purposes for acquisition of the property described in Parcel 4, Parcel 10, and Parcel 12, and for the acquisition of an easement in the property described as Parcel 12TE, each described as follows:

PARCEL 4

A part of the Southwest Quarter of Section 36, Township 2

South, Range 2 East of the Third Principal Meridian, Jefferson County, Illinois, more particularly described as follows:

Commencing at the northwest corner of Lot 5 in Parkway

Pointe Subdivision, thence South 00 degrees 44 minutes 12 seconds West along the west line of Lot 5, a distance of 13.84 feet to the Point of Beginning; thence South 03 degrees 01 minutes 34 seconds East, 323.26 feet; thence South 12 degrees 21 minutes 36 seconds East, 177.55 feet; thence South 42 degrees 33 minutes 50 seconds East, 65.08 feet; thence South 84 degrees 41 minutes 25 seconds East, 200.97 feet; thence South 88 degrees 53 minutes 09 seconds East, 475.09 feet; thence South 77 degrees 33 minutes 00 seconds East, 127.43 feet; thence South 87 degrees 51 minutes 48 seconds East, 290.09 feet to a point of the existing north right-of-way of Veteran's Memorial Drive; thence South 01 degree 03 minutes 41 seconds West along the existing north right-of-way line, 5.00 feet; thence North 88 degrees 56 minutes 19 seconds West along the existing north right-of-way line, 1,055.47 feet to the southeast corner of Lot 8 in Parkway Pointe Subdivision; thence continuing North 88 degrees 56 minutes 19 seconds West along the existing north right-of-way line and the south line of Lot 8, a distance of 69.90 feet; thence North 44 degrees 02 minutes 40 seconds West along the existing north right-of-way line and the south line of Lot 8, a distance of 99.52 feet to the existing east right-of-way line of South 42nd Street and the Southwest corner of Lot 8; thence North 00 degrees 44 minutes 11 seconds East along the east right-of-way line of South 42nd Street and the west line of Lots 5, 6, 7 and 8, a distance of 523.73 feet to the Point of Beginning, containing 1.11 acres (48,299 square feet), more or less.

PARCEL 10

A part of Lot 9 in the Division of Lands of Paulina E.

Davidson, located in the Northwest Quarter of Section 1, Township 3 South, Range 2 East of the Third Principal Meridian and more particularly described as follows:

Beginning at the northwest corner of Lot 9 in the

Division of Lands of Paulina E. Davidson; thence South 89 degrees 22 minutes 46 seconds East along the north line of Lot 9, a distance of 220.27 feet to the west right-of-way line of Interstates 57 and 64; thence South 18 degrees 17 minutes 35 seconds East along the west right-of-way line, 198.37 feet; thence South 87 degrees 01 minute 47 seconds West, 234.54 feet; thence North 87 degrees 56 minutes 05 seconds East, 49.82 feet to the west line of Lot 9 in the Division of Lands of Paulina E. Davidson; thence North 00 degrees 25 minutes 29 seconds East, 201.09 feet to the Point of Beginning, containing 1.14 acres (49,727 square feet), more or less.

PARCEL 12

A part of Lot 1 in Charles Starrett Subdivision in the

Southeast Quarter of Section 35, Township 2 South, Range 2 East of the Third Principal Meridian, Jefferson County, Illinois and more particularly described as follows:

Beginning at the Southwest corner of Lot 1 in Charles

Starrett Subdivision; thence North 00 degrees 37 minutes 30 seconds East along the west line of Lot 1, a distance of 22.91 feet; thence North 83 degrees 02 minutes 40 seconds East, 131.58 feet; thence North 88 degrees 15 minutes 04 seconds East, 198.71 feet to the west right-of-way line of Interstates 57 and 64; thence South 18 degrees 00 minutes 35 seconds East along the west right-of-way line, 29.32 feet to the South line of Lot 1 in Charles Starrett Subdivision; thence North 89 degrees 31 minutes 48 seconds West along the south line of Lot 1, a distance of 207.89 feet; thence South 00 degrees 02 minutes 53 seconds East along the south line of Lot 1, a distance of 19.80 feet; thence North 89 degrees 31 minutes 54 seconds West along the south line of Lot 1, a distance of 130.68 feet to the Point of Beginning, containing 0.21 acres (8,988 square feet), more or less.

PARCEL 12 TE (Easement)

A part of Lot 1 in Charles Starrett Subdivision in the

Southeast Quarter of Section 35, Township 2 South, Range 2 East of the Third Principal Meridian, Jefferson County, Illinois and more particularly described as follows:

Beginning at the Southwest corner of Lot 1 in Charles

Starrett Subdivision; thence North 00 degrees 37 minutes 32 seconds East along the west line of Lot 1, a distance of 212.31 feet to the Point of Beginning; thence continuing North 00 degrees 37 minutes 32 seconds East along the west line of Lot 1, a distance of 105.00 feet to the northwest corner of Lot 1; thence South 89 degrees 29 minutes 58 seconds East along the north line of Lot 1, a distance of 25.38 feet; thence South 05 degrees 26 minutes 16 seconds West, 105.39 feet; thence North 89 degrees 29 minutes 58 seconds West, 16.54 feet to the Point of Beginning, containing 0.05 acres (2,200 square feet), more or less.

(Source: P.A. 94-898, eff. 6-22-06; 95-331, eff. 8-21-07.)

(735 ILCS 30/25-7-103.139) (was 735 ILCS 5/7-103.139)
Sec. 25-7-103.139. Quick-take; Village of Lincolnwood.
(a) Quick-take proceedings under Article 20 may be used for a period of 12 months after the effective date of this amendatory Act of the 92nd General Assembly for the purpose of a municipal parking lot in the Touhy Crawford Business District by the Village of Lincolnwood for the acquisition of a portion of the following properties:
(1) PIN 10-26-316-021;
(2) PIN 10-26-316-022;
(3) PIN 10-26-316-023; and
(4) PIN 10-26-316-024.
(b) Quick-take proceedings under Article 20 may be used for a period of 12 months following the effective date of this amendatory Act of the 92nd General Assembly for the purpose of the construction of the planned East West Connector Road running within its corporate limits by the Village of Lincolnwood for the acquisition of a portion of the following properties:
(1) PIN 10-35-204-002;
(2) PIN 10-35-204-003;
(3) PIN 10-35-204-004;
(4) PIN 10-35-204-005;
(5) PIN 10-35-204-006;
(6) PIN 10-35-204-007;
(7) PIN 10-35-204-008;
(8) PIN 10-35-204-016;
(9) PIN 10-35-136-005;
(10) PIN 10-35-136-008;
(11) PIN 10-35-203-007;
(12) PIN 10-35-135-004;
(13) PIN 10-35-107-002;
(14) PIN 10-35-107-008;
(15) PIN 10-35-500-010;
(16) PIN 10-35-500-012;
(17) PIN 10-35-107-016; and
(18) A 60 foot strip of land across that part of the

Chicago and Northwestern Railroad (Union Pacific) railroad property lying in the north 1/2 of section 35, township 41 north, range 13 east of the third principal meridian in Cook County, Illinois.

(c) Quick-take proceedings under Article 20 may be used for a period of 12 months following the effective date of this amendatory Act of the 92nd General Assembly by the Village of Lincolnwood for the acquisition of the property PIN 10-35-200-039 for the purpose of public works usage and storage within the Touhy Lawndale Tax Increment Financing District and the Northeast Industrial Tax Increment Financing District.
(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.140) (was 735 ILCS 5/7-103.140)
Sec. 25-7-103.140. Quick-take; Village of Bolingbrook. Quick-take proceedings under Article 20 may be used for a period of 12 months after the effective date of this amendatory Act of the 92nd General Assembly by the Village of Bolingbrook for the acquisition of the following described property for the purpose of roadway extension:
PARCEL 1:
That part of parcel 02-30-200-002 located in the

Northeast Quarter of Section 30, Township 37 North, Range 10 East of the Third Principal Meridian lying westerly of Weber Road in Will County, Illinois, more particularly described as follows:

Commencing at the Northeast Corner of said Northeast

Quarter; thence S 1 deg. 19 min. 22 sec. E along the east line of said Northeast Quarter a distance of 2047.60 feet to the point of intersection of the centerline of the extension of Remington Boulevard; thence S 88 deg. 40 min. 35 sec. W along said centerline of the extension of Remington Boulevard a distance of 50.00 feet to the intersection of said centerline of Remington Boulevard and the west line of Weber Road at the point of beginning of this description;

1.) thence N 1 deg. 19 min. 22 sec. W along said west

line of Weber Road a distance of 519.11 feet;

2.) thence S 88 deg. 14 min. 37 sec. W along north line

of said parcel 02-30-200-002 a distance of 20.00 feet;

3.) thence S 1 deg. 19 min. 22 sec. E along a line 20.00

feet parallel to the west line of Weber Road a distance of 418.96 feet;

4.) thence S 43 deg. 40 min. 37 sec. W a distance of

63.64 feet;

5.) thence S 88 deg. 40 min. 35 sec. W a distance of

70.00 feet;

6.) thence S 1 deg. 19 min. 04 sec. E a distance of 5.00

feet;

7.) thence S 88 deg. 40 min. 35 sec. W a distance of

175.00 feet;

8.) thence west a distance of 227.70 feet along a

tangential curve concave south having a radius of 686.62 feet and a cord bearing of S 79 deg. 10 min. 35 sec. W;

9.) thence S 67 deg. 10 min. 30 sec. W a distance of

229.11 feet;

10.) thence S 69 deg. 40 min. 35 sec. W a distance of

352.08 feet;

11.) thence west a distance of 559.79 feet; along a

tangential curve concave south having a radius of 676.62 feet and a cord bearing of S 45 deg. 58 min. 31 sec. W;

12.) thence south a distance of 55.38 feet along a

tangential curve concave east having a radius of 995.00 feet and a cord bearing of S 20 deg. 40 min. 49 sec. W to a point on the south line of said parcel 02-30-200-002;

13.) thence N 88 deg. 14 min. 38 sec. E along said south

line of parcel 02-30-200-002 a distance of 42.93 feet to the point of intersection of said south line of parcel 02-30-200-002 and said centerline of the extension of Remington Boulevard;

14.) thence N 88 deg. 14 min. 38 sec. E along said south

line of parcel 02-30-200-002 a distance of 43.22 feet;

15.) thence north a distance of 20.27 feet along a

non-tangential curve concave east having a radius of 915.00 feet and a cord bearing of N 21 deg. 38 min. 17 sec. E;

16.) thence north a distance of 493.60 feet along a

tangential curve concave east having a radius of 596.62 feet and a cord bearing of N 45 deg. 58 min. 31 sec. E;

17.) thence N 69 deg. 40 min. 35 sec. E a distance of

352.08 feet;

18.) thence N 72 deg. 10 min. 40 sec. E a distance of

229.11 feet;

19.) thence east a distance of 194.53 feet along a

non-tangential curve concave south having a radius of 586.62 feet and a cord bearing of N 79 deg. 10 min. 36 sec. E;

20.) thence N 88 deg. 40 min. 35 sec. E a distance of

240.00 feet;

21.) thence S 46 deg. 19 min. 23 sec E a distance of

84.85 feet;

22.) thence S 1 deg. 19 min. 22 sec. E along a line 10.00

feet parallel to the west line of Weber Road a distance of 485.00 feet;

23.) thence N 88 deg. 13 min. 38 sec. E along said south

line of parcel 02-30-200-002 a distance of 10.00 feet;

24.) thence N 1 deg. 19 min. 22 sec. W along said west

line of Weber Road a distance of 594.92 feet to the point of beginning, in Will County, Illinois, said parcel containing 3.77 acres, more or less.

(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.141) (was 735 ILCS 5/7-103.141)
Sec. 25-7-103.141. Quick-take; Village of Downers Grove. Quick-take proceedings under Article 20 may be used for a period of 12 months after the effective date of this amendatory Act of the 92nd General Assembly by the Village of Downers Grove within the area of the Downers Grove Central Business District Tax Increment Financing District described below, to be used only for acquiring properties for providing off-street parking facilities:
THAT PART OF THE SOUTHWEST QUARTER OF SECTION 8, TOWNSHIP

38 NORTH, RANGE 11 EAST OF THE THIRD PRINCIPAL MERIDIAN, DESCRIBED AS BEGINNING AT THE INTERSECTION OF THE SOUTH LINE OF THE NORTH 21.12 FEET OF LOTS 18 AND 19 OF ASSESSOR'S SUBDIVISION, A SUBDIVISION IN SECTIONS 7 AND 8 IN AFORESAID TOWNSHIP 38 NORTH, RANGE 11 EAST, RECORDED AS DOCUMENT NO. 14481 AND THE EAST LINE OF MAIN STREET, AND RUNNING THENCE EASTERLY, ALONG SAID SOUTH LINE, TO THE WEST LINE OF LOT 16, OF AFORESAID ASSESSOR'S SUBDIVISION; THENCE NORTHWESTERLY, ALONG THE WEST LINE OF AFORESAID LOT 16, TO THE SOUTHEAST CORNER OF LOT 17 OF AFORESAID ASSESSOR'S SUBDIVISION; THENCE NORTHERLY, ALONG THE EAST LINE OF AFORESAID LOT 17, TO THE SOUTH LINE OF LOT 52 OF AFORESAID ASSESSOR'S SUBDIVISION; THENCE EASTERLY, ALONG THE SOUTH LINE OF AFORESAID LOT 52 AND THE EASTERLY EXTENSION THEREOF, TO THE WEST LINE OF WASHINGTON STREET; THENCE NORTHERLY, ALONG THE WEST LINE OF WASHINGTON STREET, TO A POINT THAT IS 94.80 FEET SOUTH FROM THE SOUTHEAST CORNER OF LOT 1 IN BLOCK 4 OF CURTISS ADDITION TO DOWNERS GROVE, ACCORDING TO THE PLAT THEREOF RECORDED AS DOCUMENT NO. 7317; THENCE WESTERLY, PARALLEL WITH THE NORTH LINE OF LOT 15 IN AFORESAID ASSESSOR'S SUBDIVISION, TO THE WEST LINE OF SAID LOT 15; THENCE NORTHERLY, ALONG THE WEST LINE OF SAID LOT 15, TO THE NORTH LINE THEREOF, SAID LINE BEING THE SOUTH LINE OF BLOCK 4 IN AFORESAID CURTISS ADDITION TO DOWNERS GROVE; THENCE EASTERLY, ALONG SAID NORTH LINE, TO THE WEST LINE OF WASHINGTON STREET; THENCE NORTHERLY, ALONG SAID WEST LINE, SAID LINE ALSO BEING THE EAST LINE OF AFORESAID BLOCK 4 IN CURTISS ADDITION TO DOWNERS GROVE, TO THE SOUTH LINE OF CURTISS STREET, SAID LINE BEING THE NORTH LINE OF AFORESAID BLOCK 4; THENCE WESTERLY, ALONG SAID SOUTH LINE TO A POINT THAT IS 32.0 FEET, EASTERLY, AS MEASURED ON THE NORTH LINE OF LOT 8 IN BLOCK 4 OF AFORESAID CURTISS SUBDIVISION; THENCE SOUTHERLY, ALONG THE WEST FACE OF A BRICK BUILDING AND THE SOUTHERLY EXTENSION THEREOF, ON A STRAIGHT LINE, TO AN INTERSECTION WITH A LINE DESCRIBED AS BEGINNING 23 LINKS (15.18 FEET) SOUTH, AS MEASURED ON THE EAST LINE OF MAIN STREET, OF THE SOUTHWEST CORNER OF LOT 10 IN BLOCK 4 OF AFORESAID CURTISS SUBDIVISION AND RUNNING THENCE SOUTHEASTERLY 1.98 CHAINS (130.68 FEET), TO A POINT 32 LINKS (21.12 FEET) SOUTH OF THE SOUTH LINE OF AFORESAID LOT 8, THENCE EASTERLY 86 LINKS, (56.76 FEET), TO THE END OF THE HEREIN DESCRIBED LINE; THENCE WESTERLY, FOLLOWING ALONG SAID PREVIOUSLY DESCRIBED LINE, FROM THE INTERSECTION REFERENCED HEREIN, TO THE EAST LINE OF MAIN STREET; THENCE SOUTHERLY, ALONG SAID EAST LINE OF MAIN STREET, TO THE POINT OF BEGINNING, ALL DUPAGE COUNTY, ILLINOIS.

(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.142) (was 735 ILCS 5/7-103.142)
Sec. 25-7-103.142. Quick-take; Village of Mount Prospect. Quick-take proceedings under Article 20 may be used for a period of 12 months after the effective date of this amendatory Act of the 92nd General Assembly by the Village of Mount Prospect for the acquisition of the following described property for the purpose of constructing a new village hall and public parking facility:
PARCEL 1: THE EAST 50 FEET OF LOT 12 IN BLOCK 4 OF BUSSE

AND WILLE'S RESUBDIVISION IN MOUNT PROSPECT IN THE WEST 1/2 OF SECTION 12, TOWNSHIP 41 NORTH, RANGE 11, EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS.

PARCEL 2: THE SOUTH 32 FEET OF LOT 13 (EXCEPT THE WEST 96

FEET THEREOF) IN BLOCK 4 IN BUSSE AND WILLE'S RESUBDIVISION IN MOUNT PROSPECT IN THE WEST 1/2 OF SECTION 12, TOWNSHIP 41 NORTH, RANGE 11, EAST OF THE THIRD PRINCIPAL MERIDIAN, ACCORDING TO THE PLAT THEREOF RECORDED MARCH 31, 1906 AS DOCUMENT 3839591, IN COOK COUNTY, ILLINOIS.

TAX I.D. NUMBERS: 08-12-103-019 AND 08-12-103-027.
and ALL RIGHTS, TITLE, EASEMENTS, LICENSES OR INTERESTS

WHATSOEVER FOR INGRESS, EGRESS AND PARKING OVER, UPON AND ACROSS THE REAL PROPERTY IDENTIFIED BELOW:

PARCEL 1: LOT 13 (EXCEPT THE SOUTH 65 FEET THEREOF) IN

BLOCK 4 IN BUSSE AND WILLE'S RESUBDIVISION OF MOUNT PROSPECT IN THE WEST 1/2 OF SECTION 12, TOWNSHIP 41 NORTH, RANGE 11 EAST OF THE THIRD PRINCIPAL MERIDIAN, ACCORDING TO THE PLAT THEREOF RECORDED MARCH 31, 1906 AS DOCUMENT NUMBER 3839591 IN COOK COUNTY, ILLINOIS.

PARCEL 2: THE NORTH 33 FEET OF THE SOUTH 65 FEET OF LOT

13 IN BLOCK 4 IN BUSSE AND WILLE'S RESUBDIVISION OF MOUNT PROSPECT IN THE WEST 1/2 OF SECTION 12, TOWNSHIP 41 NORTH, RANGE 11 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS.

PARCEL 3: LOT 8, 9, 10 AND 11 BLOCK 4 IN BUSSE AND

WILLE'S RESUBDIVISION IN MOUNT PROSPECT IN WEST 1/2 OF SECTION 12, TOWNSHIP 41 NORTH, RANGE 11 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS.

PARCEL 4: THE WEST 96 FEET OF THE SOUTH 32 FEET OF LOT 13

BLOCK 4 IN BUSSE AND WILLE'S RESUBDIVISION IN MOUNT PROSPECT IN WEST 1/2 OF SECTION 12, TOWNSHIP 41 NORTH, RANGE 11 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS.

PARCEL 5: LOT 12, (EXCEPT THE EAST 50 FEET THEREOF) BLOCK

4 IN BUSSE AND WILLE'S RESUBDIVISION IN MOUNT PROSPECT IN WEST 1/2 OF SECTION 12, TOWNSHIP 41 NORTH, RANGE 11 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS.

TAX I.D. NUMBERS: 08-12-103-020, 08-12-103-021,

08-12-103-025, 08-12-103-026, 08-12-103-014, 08-12-103-017, 08-12-103-032, and 08-12-103-031.

(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.143) (was 735 ILCS 5/7-103.143)
Sec. 25-7-103.143. Quick-take; City of Neoga. Quick-take proceedings under Article 20 may be used for a period of 12 months after the effective date of this amendatory Act of the 92nd General Assembly by the City of Neoga for the acquisition of temporary and permanent easements across a portion of the following described property for the purpose of extending the municipal water works system:
1. BEGINNING AT THE POINT OF INTERSECTION OF THE SOUTH

LINE OF THE SOUTH 1/2 OF THE NORTH 1/2 OF THE SE l/4 OF SEC. 18, T. 10 N., R. 7 E. OF THE 3RD P.M., AND THE EASTERLY RIGHT-OF-WAY LINE OF STATE ROUTE NO. 45; THENCE EAST 300 FEET; THENCE NORTHERLY, 275 FEET, PARALLEL WITH THE EASTERLY RIGHT-OF-WAY LINE OF SAID STATE ROAD; THENCE WEST 300 FEET; THENCE SOUTHERLY, ALONG SAID EAST RIGHT-OF-WAY LINE TO THE POINT OF BEGINNING CONTAINING 2 ACRES, MORE OR LESS, ALL SITUATED IN THE COUNTY OF CUMBERLAND AND STATE OF ILLINOIS.

2. A PART OF THE NE 1/4 OF SEC. 19, T. 10 N., R. 7 E. OF

THE 3RD P.M., MORE PARTICULARLY DESCRIBED AS FOLLOWS:

BEGINNING AT THE INTERSECTION OF THE EAST RIGHT-OF-WAY

LINE OF U.S. ROUTE NO. 45 AND THE NORTH LINE OF SEC. 19, T. 10 N., R. 7 E. OF THE 3RD P.M., BEING AN IRON PIN; THENCE S. 90° 42'02" E., ASSUMED, ALONG THE NORTH LINE OF SAID SECTION 19, A DISTANCE OF 485.09 FEET TO AN IRON PIN; THENCE S. 00° 12'50" E., A DISTANCE OF 503.64 FEET TO AN IRON PIN; THENCE N. 89° 42'02" W., PARALLEL WITH THE NORTH LINE OF SAID SECTION 19 TO THE EAST RIGHT-OF-WAY LINE OF U.S. ROUTE NO. 45, A DISTANCE OF 671.23 FEET TO AN IRON PIN; THENCE N. 20° 07'52" E., ALONG THE EAST LINE OF U.S. ROUTE NO. 45, A DISTANCE OF 535.37 FEET TO THE POINT OF BEGINNING, ALL SITUATED IN THE COUNTY OF CUMBERLAND AND STATE OF ILLINOIS.

3. ALL THAT PART OF THE SOUTH 1/2 OF THE SE 1/4 OF SEC.

18, T. 10 N., R. 7 E. OF THE 3RD P.M., THAT LIES EAST OF THE RIGHT-OF-WAY OF THE ILLINOIS CENTRAL RAILROAD COMPANY, CONTAINING 60 ACRES MORE OR LESS, AND ALSO, THE SOUTH 1/2 OF THE NORTH 1/2 OF THE SE 1/4 OF SEC. 18, T. 10 N., R. 7 E. OF THE 3RD P.M., LYING EAST OF THE RIGHT-OF-WAY OF THE ILLINOIS CENTRAL RAILROAD, CONTAINING 22 1/2 ACRES MORE OR LESS, EXCEPT BEGINNING AT THE POINT OF INTERSECTION OF THE SOUTH LINE OF THE SOUTH 1/2 OF THE NORTH 1/2 OF THE SE 1/4 OF SEC. 18, T. 10 N., R. 7 E. OF THE 3RD P.M. AND THE EASTERLY RIGHT-OF WAY LINE OF STATE ROUTE NO. 45; THENCE EAST 300 FEET; THENCE NORTHERLY 275 FEET PARALLEL WITH THE EASTERLY RIGHT-OF-WAY LINE OF SAID STATE ROAD; THENCE WEST 300 FEET; THENCE SOUTHERLY, ALONG SAID EAST RIGHT-OF-WAY LINE TO THE POINT OF BEGINNING CONTAINING 2 ACRES, MORE OR LESS,

ALL SITUATED IN THE COUNTY OF CUMBERLAND AND STATE OF

ILLINOIS.

4. ALL THAT PART OF THE SW 1/4 OF SEC. 19, T. 10 N., R. 7

E. OF THE 3RD P.M., LYING EAST OF THE RIGHT-OF WAY-OF THE ILLINOIS CENTRAL RAILROAD, CONTAINING 70 ACRES, MORE OR LESS,

ALL SITUATED IN THE COUNTY OF CUMBERLAND AND STATE OF

ILLINOIS.

5. ALL THAT PART OF THE NORTH 1/2 OF SEC. 19, LYING EAST

OF THE ILLINOIS CENTRAL RAILROAD COMPANY RIGHT-OF-WAY, T. 10 N., R. 7 E. OF THE 3RD P.M., EXCEPT,

BEGINNING AT THE INTERSECTION OF THE EAST RIGHT-OF-WAY

LINE OF U.S. ROUTE NO. 45 AND THE NORTH LINE OF SEC. 19, T. 10 N., R. 7 E. OF THE 3RD P.M. BEING AN IRON PIN THENCE S. 90° 42'02" E., ASSUMED, ALONG THE NORTH LINE SAID SECTION 19. A DISTANCE OF 485.09 FEET TO AN IRON PIN; THENCE S. 00° 12'50" E., A DISTANCE OF 503.64 FEET TO AN IRON PIN; THENCE N. 89° 42'02" W. PARALLEL WITH THE NORTH LINE OF SAID SECTION 19 TO THE EAST RIGHT-OF-WAY LINE OF U.S. ROUTE NO. 45. A DISTANCE OF 671.23 FEET TO AN IRON PIN; THENCE N. 20° 07'52" E., ALONG THE EAST LINE OF U.S. ROUTE NO. 45, A DISTANCE OF 535.37 FEET TO THE POINT OF BEGINNING.

SUBJECT TO CONVEYANCE FOR FAI ROUTE 57. ALL SITUATED IN

THE COUNTY OF CUMBERLAND IN THE STATE OF ILLINOIS.

(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.144) (was 735 ILCS 5/7-103.144)
Sec. 25-7-103.144. Quick-take; Village of Plainfield. Quick-take proceedings under Article 20 may be used for a period of 12 months after the effective date of this amendatory Act of the 92nd General Assembly by the Village of Plainfield for the acquisition of the following described property for the purpose of making public improvements to construct road, water, sewer, and drainage systems to serve existing and planned park and school sites:
Parcel #1: THE NORTH 30.00 FEET OF THAT PART OF THE

NORTHEAST QUARTER OF SECTION 32, TOWNSHIP 37 NORTH, RANGE 9, EAST OF THE THIRD PRINCIPAL MERIDIAN LYING WESTERLY AND SOUTHERLY OF THE HIGHWAY KNOWN AS LINCOLN HIGHWAY OR UNITED STATES ROUTE 30; AND ALSO THAT PART OF THE WEST HALF OF THE NORTHEAST QUARTER OF SAID QUARTER SECTION LYING EASTERLY AND NORTHERLY OF THE ELGIN, JOLIET AND EASTERN RAILWAY COMPANY, EXCEPTING THEREFROM THAT PART THEREOF CONVEYED TO PUBLIC SERVICE COMPANY OF NORTHERN ILLINOIS BY DEED DOCUMENT 402715, RECORDED JANUARY 22, 1927; AND ALSO EXCEPTING THEREFROM THAT PART THEREOF CONVEYED TO COMMONWEALTH EDISON COMPANY, A CORPORATION OF ILLINOIS BY WARRANTY DEED RECORDED OCTOBER 16, 1962 AS DOCUMENT 968125 IN WILL COUNTY, ILLINOIS. PIN #01-32-200-001.

Parcel #2: THE NORTH 30.00 FEET OF A STRIP OF LAND LYING

BETWEEN THE SOUTHWESTERLY RIGHT OF WAY LINE OF THE ELGIN, JOLIET AND EASTERN RAILROAD AND THE NORTHEASTERLY RIGHT OF WAY LINE OF U.S. ROUTE 30 IN THE NORTHEAST QUARTER OF SECTION 32, TOWNSHIP 37 NORTH, RANGE 9, EAST OF THE THIRD PRINCIPAL MERIDIAN, IN WILL COUNTY, ILLINOIS. PIN #01-32-200-002.

Parcel #3: THE NORTH 30.00 FEET OF THAT PART THE WEST

HALF OF THE NORTHEAST QUARTER OF SECTION 32, TOWNSHIP 37 NORTH, RANGE 9, EAST OF THE THIRD PRINCIPAL MERIDIAN LYING SOUTHWESTERLY OF AND COINCIDENT WITH LANDS CONVEYED TO PUBLIC SERVICE COMPANY OF NORTHERN ILLINOIS BY WARRANTY DEED RECORDED JANUARY 22, 1927 AS DOCUMENT 402715, AND LYING NORTHEASTERLY OF AND COINCIDENT WITH LANDS CONVEYED TO SADDLE SIGNS, INC. BY QUIT CLAIM DEED RECORDED AUGUST 14, 1998 AS DOCUMENT R98-094655, IN WILL COUNTY, ILLINOIS. PIN #01-32-500-001.

Parcel #4: THE NORTH 30 FEET OF THE FOLLOWING DESCRIBED

PROPERTY: THAT PART OF THE WEST HALF OF THE NORTHEAST QUARTER OF SECTION 32, TOWNSHIP 37 NORTH, RANGE 9, EAST OF THE THIRD PRINCIPAL MERIDIAN, LYING EASTERLY OF AND IMMEDIATELY ADJACENT TO THE EASTERLY RIGHT-OF-WAY LINE OF LAND CONVEYED TO COMMONWEALTH EDISON COMPANY, SUCCESSOR BY MERGER OF PUBLIC SERVICE COMPANY OF NORTHERN ILLINOIS, BY WARRANTY DEED RECORDED JANUARY 22, 1927, AS DOCUMENT NO. 402715, AND LYING WESTERLY OF A LINE 40 FEET EASTERLY OF MEASURED AT RIGHT ANGLES TO AND PARALLEL WITH SAID EASTERLY RIGHT-OF-WAY LINE, IN WILL COUNTY, ILLINOIS, AND ALSO THE NORTH 30 FEET OF THE FOLLOWING DESCRIBED PROPERTY: A PARCEL OF LAND IN THE WEST HALF OF THE NORTHEAST QUARTER OF SECTION 32, TOWNSHIP 37 NORTH, RANGE 9 EAST OF THE THIRD PRINCIPAL MERIDIAN, BOUNDED AND DESCRIBED AS FOLLOWS: BEGINNING AT THE INTERSECTION OF THE NORTHEASTERLY RIGHT-OF-WAY LINE OF THE ELGIN, JOLIET AND EASTERN RAILWAY COMPANY WITH THE EAST LINE OF THE WEST HALF OF THE NORTHEAST QUARTER OF SAID SECTION; THENCE NORTHWESTERLY ALONG THE NORTHEASTERLY RIGHT-OF-WAY LINE OF SAID RAILWAY COMPANY TO A POINT IN THE NORTH SECTION LINE OF SAID SECTION WHICH IS 825.52 FEET EAST OF THE NORTHWEST CORNER OF THE NORTHEAST QUARTER OF SAID SECTION; THENCE EAST ALONG THE NORTH SECTION LINE OF SAID SECTION, 167.34 FEET; THENCE SOUTHEASTERLY ALONG A LINE PARALLEL WITH THE NORTHEASTERLY RIGHT-OF-WAY LINE OF SAID RAILWAY COMPANY TO A POINT IN THE EAST LINE OF THE WEST HALF OF NORTHEAST QUARTER OF SAID SECTION WHICH IS 347.07 FEET NORTH OF THE POINT OF BEGINNING: THENCE SOUTH TO THE POINT OF BEGINNING, IN WILL COUNTY, ILLINOIS. PIN # 01-32-200-003.

Parcel #5: THE NORTH 30 FEET OF THAT PART OF THE EAST

HALF OF THE NORTHEAST QUARTER OF SECTION 32, TOWNSHIP 37 NORTH, RANGE 9 EAST OF THE THIRD PRINCIPAL MERIDIAN, LYING NORTHEASTERLY OF THE NORTHEASTERLY LINE OF LAND CONVEYED TO COMMONWEALTH EDISON COMPANY, A CORPORATION OF ILLINOIS BY WARRANTY DEED RECORDED NOVEMBER 13, 1952 AS DOCUMENT NO. 970766, IN WILL COUNTY, ILLINOIS. PIN #01-32-200-005.

Parcel # 6: THE NORTH 30 FEET OF THE NORTHWEST QUARTER OF

SECTION 33, TOWNSHIP 37 NORTH, RANGE 9 EAST OF THE THIRD PRINCIPAL MERIDIAN, WILL COUNTY, ILLINOIS. PIN #01-33-100-006.

Parcel #7: THE WEST 50 FEET OF THE SOUTH 670 FEET OF THE

NORTHEAST QUARTER OF SECTION 33, TOWNSHIP 37 NORTH, RANGE 9 EAST OF THE THIRD PRINCIPAL MERIDIAN. PIN #01-33-200-002.

Parcel #8: THE WEST 160.00 FEET OF THE SOUTHWEST QUARTER

OF THE SOUTHEAST QUARTER OF SECTION 8, TOWNSHIP 36 NORTH, RANGE 9 EAST OF THE THIRD PRINCIPAL MERIDIAN, (EXCEPTING THEREFROM THAT PART CONVEYED FOR ROADWAY PURPOSES BY DOCUMENT NUMBER 484643, RECORDED APRIL 23, 1935), IN WILL COUNTY, ILLINOIS. PIN #03-08-400-006.

(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.145) (was 735 ILCS 5/7-103.145)
Sec. 25-7-103.145. Quick-take; City of Champaign and Champaign County. Quick-take proceedings under Article 20 may be used to acquire real property, including fee simple and temporary and permanent easements, for the Olympian Drive construction and reconstruction project for a period of 12 months after the effective date of this amendatory Act of the 92nd General Assembly by the City of Champaign or by the County of Champaign for acquisition of any portion of the following described property:
Land lying within a corridor bounded by a line 200 feet

on either side of the existing line of Olympian Drive (also known as TR151) between Mattis Avenue and Market Avenue in Hensley Township in Champaign County; and also land lying within a corridor bounded by a line 200 feet on either side of the center line of Mattis Avenue, Farber Drive, Prospect Avenue, Neil Street (extended), and Market Street for a distance of 1,000 feet north and south of the right-of-way lines of Olympian Drive on each of the named roadways, all located within Hensley Township in Champaign County.

(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.146) (was 735 ILCS 5/7-103.146)
Sec. 25-7-103.146. Quick-take; Village of Plainfield. Quick-take proceedings under Article 20 may be used by the Village of Plainfield for a period of 12 months after the effective date of this amendatory Act of the 92nd General Assembly to acquire any portion of the following described property for a 30-foot sanitary sewer easement:
THAT PART OF THE FRACTIONAL SOUTHEAST QUARTER OF

FRACTIONAL SECTION 8, & TOWNSHIP 36 NORTH, RANGE 9 EAST OF THE THIRD PRINCIPAL MERIDIAN, LYING NORTH OF THE INDIAN BOUNDARY LINE, DESCRIBED AS COMMENCING AT THE SOUTHWEST CORNER OF SAID SOUTHEAST QUARTER; THENCE SOUTH 89 DEGREES 35 MINUTES 10 SECONDS EAST, ON SAID SOUTH LINE, 1941.46 FEET, TO THE WEST LINE OF PARCEL A PER CONDEMNATION CASE W66G730H; THENCE NORTH 01 DEGREE 06 MINUTES 43 SECONDS WEST, ON SAID WEST LINE, 61.62 FEET, TO THE NORTHERLY RIGHT-OF-WAY LINE OF ILLINOIS ROUTE 126. PER DOCUMENT NO. 484643, FOR THE POINT OF BEGINNING; THENCE CONTINUING NORTH 01 DEGREE 06 MINUTES 43 SECONDS WEST, 30.00 FEET, TO A POINT 30.00 FEET NORTH OF, AS MEASURED PERPENDICULAR TO, SAID NORTH RIGHT-OF-WAY; THENCE SOUTH 89 DEGREES 29 MINUTES 41 SECONDS WEST, PARALLEL WITH SAID NORTH RIGHT-OF-WAY, 482.39 FEET, TO A POINT 30.00 FEET NORTH OF AN ANGLE POINT IN SAID RIGHT-OF-WAY; THENCE NORTH 89 DEGREES 55 MINUTES 28 SECONDS WEST, PARALLEL WITH SAID NORTH RIGHT-OF-WAY, 1297.00 FEET, TO THE EAST LINE OF THE WEST 160.00 FEET OF THE SOUTHWEST QUARTER OF SAID SOUTHEAST QUARTER; THENCE SOUTH 00 DEGREES 11 MINUTES 55 SECONDS WEST, ON SAID EAST LINE, 30.00 FEET, TO THE NORTH RIGHT-OF-WAY AFORESAID; THENCE SOUTH 89 DEGREES 55 MINUTES 28 SECONDS EAST, ON SAID NORTH RIGHT-OF-WAY, 1297.22 FEET, TO AN ANGLE POINT IN SAID RIGHT-OF-WAY; THENCE NORTH 89 DEGREES 29 MINUTES 41 SECONDS EAST, ON SAID NORTH RIGHT-OF-WAY, 482.86 FEET, TO THE POINT OF BEGINNING, ALL IN WILL COUNTY, ILLINOIS. PIN NO. 03-08-400-005.

(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.147) (was 735 ILCS 5/7-103.147)
Sec. 25-7-103.147. Quick-take; City of West Chicago. Quick-take proceedings under Article 20 may be used for a period of 12 months after the effective date of this amendatory Act of the 92nd General Assembly by the City of West Chicago for the acquisition of the following described property for the purpose of constructing a water treatment plant:
Lots 1 and 2 in Owen Larson's subdivision, of part of the

northwest 1/4 of Section 5, Township 39 North, Range 9, East of the Third Principal Meridian, According to the Plat thereof Recorded November 10, 1992 as Document R92-217425, in DuPage County, Illinois. Permanent Parcel Numbers 04-05-200-036 and 04-05-200-037.

(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.148) (was 735 ILCS 5/7-103.148)
Sec. 25-7-103.148. Quick-take; Village of Melrose Park. Quick-take proceedings under Article 20 may be used for a period of 12 months after the effective date of this amendatory Act of the 92nd General Assembly by the Village of Melrose Park for the acquisition of the following described property for the purpose of constructing a parking facility and training facility for use by the Village of Melrose Park Fire Prevention Bureau and Fire Station:
LOT 8 (EXCEPT THE NORTH 51.0 FEET THEREOF) IN HEATH'S

RESUBDIVISION OF LOTS H, K, R AND S OF BLOCK 7 IN HENRY SOFFEL'S THIRD ADDITION TO MELROSE PARK IN THE EAST 1/2 OF SECTION 4, TOWNSHIP 39 NORTH, RANGE 12, EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS. REAL ESTATE TAX NUMBER 15-04-303-058.

(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.149) (was 735 ILCS 5/7-103.149)
Sec. 25-7-103.149. Quick-take; O'Hare Modernization Program purposes. Quick-take proceedings under Article 20 may be used by the City of Chicago for the purpose of acquiring property within the area bounded on the north, between Carmen Drive and the Union Pacific/Canadian Pacific Railroad, by Old Higgins Road, and between Old Higgins Road and Touhy Avenue, by the Union Pacific/Canadian Pacific Railroad, and east of the Union Pacific/Canadian Pacific Railroad by the northern boundary of O'Hare existing on January 1, 2003; on the east by the eastern boundary of O'Hare existing on January 1, 2003; on the southeast by the southeastern boundary of O'Hare existing on January 1, 2003; on the south between the eastern boundary of O'Hare and the Union Pacific Railroad by the southern boundary of O'Hare existing on January 1, 2003; on the south, between the Union Pacific Railroad and the east boundary of York Road by the Canadian Pacific railroad yard; on the west, between the Canadian Pacific Railroad Yard and the railroad spur intersecting York Road between Arthur and Pratt Avenues, by the east boundary of York Road; and on the northwest, between York Road and the Union Pacific/Canadian Pacific Railroad, by the railroad spur, and between the railroad spur and the point at which the extended eastern boundary of Carmen Drive intersects the Union Pacific/Canadian Pacific Railroad, by the Union Pacific/Canadian Pacific Railroad, and between the Union Pacific/Canadian Pacific Railroad and Old Higgins Road, by the extended eastern boundary of Carmen Drive and by Carmen Drive, for the O'Hare Modernization Program as defined in Section 10 of the O'Hare Modernization Act.
(Source: P.A. 93-450, eff. 8-6-03; 94-1055, eff. 1-1-07.)

(735 ILCS 30/25-7-103.150)
Sec. 25-7-103.150. (Renumbered).
(Source: P.A. 95-611, eff. 9-11-07; renumbered by P.A. 95-876, eff. 8-21-08.)



Article 90 - Miscellaneous Provisions

(735 ILCS 30/Art. 90 heading)

(735 ILCS 30/90-5-5)
Sec. 90-5-5. Applicability. This Act applies only to complaints to condemn that are filed on or after its effective date.
(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/90-5-10)
Sec. 90-5-10. Continuation of prior statutes. The provisions of this Act, insofar as they are the same or substantially the same as those of any prior statute, shall be construed as a continuation of that prior statute and not as a new enactment, except as those provisions may be limited by other provisions of this Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/90-5-15)
Sec. 90-5-15. Strict construction. This Act shall be strictly construed as a limitation on the exercise of eminent domain powers.
(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/90-5-20)
Sec. 90-5-20. Home rule. The authorization of the use of eminent domain proceedings to take or damage property is an exclusive power and function of the State. No condemning authority, including a home rule unit, may exercise the power of eminent domain otherwise than as provided in this Act. This Act is a denial and limitation of home rule powers and functions under subsection (h) of Section 6 of Article VII of the Illinois Constitution.
(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/90-5-90)
Sec. 90-5-90. Formatting in Senate Bill 3086. Most of the provisions of Articles 10, 20, and 25 of this Act are derived from Article VII of the Code of Civil Procedure. In the Bill creating this Act, the provisions so derived have been shown in amendatory format, that is, (i) the changes made to those provisions, as they existed in the Code of Civil Procedure on the date that the Bill was prepared, have been shown with striking and underscoring in the manner commonly used in amendatory Acts; (ii) the Section of the Code of Civil Procedure from which the material is derived is shown in the "was" citation at the beginning of the Section; and (iii) the Source information from the Code of Civil Procedure has been retained at the end of the Section. Sections not shown in amendatory format are new.
(Source: P.A. 94-1055, eff. 1-1-07.)



Article 95 - Amendatory Provisions

(735 ILCS 30/Art. 95 heading)

(735 ILCS 30/Art. 95, Pt. 1 heading)

(735 ILCS 30/95-1-5)
Sec. 95-1-5. The Code of Civil Procedure is amended by repealing Article VII.
(Source: P.A. 94-1055, eff. 1-1-07.)

(735 ILCS 30/95-1-10)
Sec. 95-1-10. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/Art. 95, Pt. 5 heading)

(735 ILCS 30/95-5-2)
Sec. 95-5-2. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-5)
Sec. 95-5-5. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-10)
Sec. 95-5-10. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-15)
Sec. 95-5-15. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-20)
Sec. 95-5-20. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-25)
Sec. 95-5-25. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-30)
Sec. 95-5-30. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-35)
Sec. 95-5-35. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-40)
Sec. 95-5-40. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-45)
Sec. 95-5-45. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-50)
Sec. 95-5-50. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-55)
Sec. 95-5-55. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-60)
Sec. 95-5-60. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-65)
Sec. 95-5-65. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-70)
Sec. 95-5-70. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-75)
Sec. 95-5-75. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-80)
Sec. 95-5-80. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-85)
Sec. 95-5-85. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-90)
Sec. 95-5-90. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-95)
Sec. 95-5-95. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-100)
Sec. 95-5-100. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-105)
Sec. 95-5-105. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-110)
Sec. 95-5-110. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-115)
Sec. 95-5-115. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-125)
Sec. 95-5-125. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-130)
Sec. 95-5-130. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-135)
Sec. 95-5-135. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-140)
Sec. 95-5-140. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-145)
Sec. 95-5-145. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-150)
Sec. 95-5-150. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-155)
Sec. 95-5-155. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-160)
Sec. 95-5-160. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-165)
Sec. 95-5-165. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-170)
Sec. 95-5-170. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-175)
Sec. 95-5-175. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-180)
Sec. 95-5-180. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-185)
Sec. 95-5-185. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-190)
Sec. 95-5-190. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-195)
Sec. 95-5-195. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-200)
Sec. 95-5-200. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-205)
Sec. 95-5-205. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-210)
Sec. 95-5-210. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-215)
Sec. 95-5-215. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-220)
Sec. 95-5-220. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-225)
Sec. 95-5-225. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-230)
Sec. 95-5-230. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-235)
Sec. 95-5-235. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-240)
Sec. 95-5-240. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-245)
Sec. 95-5-245. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-250)
Sec. 95-5-250. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-255)
Sec. 95-5-255. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-260)
Sec. 95-5-260. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-265)
Sec. 95-5-265. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-270)
Sec. 95-5-270. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-275)
Sec. 95-5-275. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-280)
Sec. 95-5-280. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-285)
Sec. 95-5-285. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-290)
Sec. 95-5-290. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-295)
Sec. 95-5-295. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-300)
Sec. 95-5-300. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-305)
Sec. 95-5-305. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-310)
Sec. 95-5-310. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-315)
Sec. 95-5-315. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-320)
Sec. 95-5-320. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-325)
Sec. 95-5-325. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-330)
Sec. 95-5-330. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-335)
Sec. 95-5-335. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-340)
Sec. 95-5-340. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-345)
Sec. 95-5-345. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-350)
Sec. 95-5-350. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-355)
Sec. 95-5-355. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-360)
Sec. 95-5-360. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-365)
Sec. 95-5-365. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-370)
Sec. 95-5-370. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-375)
Sec. 95-5-375. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-380)
Sec. 95-5-380. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-385)
Sec. 95-5-385. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-390)
Sec. 95-5-390. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-393)
Sec. 95-5-393. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-395)
Sec. 95-5-395. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-400)
Sec. 95-5-400. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-405)
Sec. 95-5-405. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-410)
Sec. 95-5-410. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-415)
Sec. 95-5-415. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-420)
Sec. 95-5-420. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-425)
Sec. 95-5-425. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-430)
Sec. 95-5-430. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-435)
Sec. 95-5-435. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-440)
Sec. 95-5-440. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-445)
Sec. 95-5-445. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-450)
Sec. 95-5-450. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-455)
Sec. 95-5-455. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-460)
Sec. 95-5-460. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-465)
Sec. 95-5-465. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-470)
Sec. 95-5-470. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-475)
Sec. 95-5-475. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-480)
Sec. 95-5-480. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-485)
Sec. 95-5-485. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-490)
Sec. 95-5-490. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-495)
Sec. 95-5-495. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-500)
Sec. 95-5-500. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-505)
Sec. 95-5-505. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-510)
Sec. 95-5-510. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-515)
Sec. 95-5-515. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-520)
Sec. 95-5-520. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-525)
Sec. 95-5-525. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-530)
Sec. 95-5-530. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-535)
Sec. 95-5-535. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-540)
Sec. 95-5-540. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-545)
Sec. 95-5-545. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-550)
Sec. 95-5-550. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-555)
Sec. 95-5-555. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-565)
Sec. 95-5-565. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-570)
Sec. 95-5-570. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-575)
Sec. 95-5-575. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-580)
Sec. 95-5-580. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-585)
Sec. 95-5-585. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-605)
Sec. 95-5-605. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-610)
Sec. 95-5-610. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-615)
Sec. 95-5-615. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-620)
Sec. 95-5-620. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-625)
Sec. 95-5-625. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-630)
Sec. 95-5-630. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-635)
Sec. 95-5-635. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-640)
Sec. 95-5-640. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-645)
Sec. 95-5-645. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-670)
Sec. 95-5-670. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-675)
Sec. 95-5-675. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-715)
Sec. 95-5-715. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-720)
Sec. 95-5-720. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-725)
Sec. 95-5-725. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-730)
Sec. 95-5-730. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-740)
Sec. 95-5-740. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-745)
Sec. 95-5-745. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-750)
Sec. 95-5-750. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-755)
Sec. 95-5-755. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-760)
Sec. 95-5-760. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-770)
Sec. 95-5-770. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-775)
Sec. 95-5-775. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-780)
Sec. 95-5-780. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-785)
Sec. 95-5-785. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-790)
Sec. 95-5-790. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-795)
Sec. 95-5-795. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-800)
Sec. 95-5-800. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-810)
Sec. 95-5-810. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-815)
Sec. 95-5-815. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-820)
Sec. 95-5-820. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-825)
Sec. 95-5-825. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-830)
Sec. 95-5-830. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-835)
Sec. 95-5-835. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-840)
Sec. 95-5-840. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-850)
Sec. 95-5-850. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-885)
Sec. 95-5-885. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-890)
Sec. 95-5-890. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-905)
Sec. 95-5-905. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-910)
Sec. 95-5-910. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-915)
Sec. 95-5-915. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-5-920)
Sec. 95-5-920. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/Art. 95, Pt. 10 heading)

(735 ILCS 30/95-10-5)
Sec. 95-10-5. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-10-10)
Sec. 95-10-10. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-10-15)
Sec. 95-10-15. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-10-20)
Sec. 95-10-20. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-10-25)
Sec. 95-10-25. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-10-30)
Sec. 95-10-30. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-10-35)
Sec. 95-10-35. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-10-40)
Sec. 95-10-40. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-10-45)
Sec. 95-10-45. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-10-50)
Sec. 95-10-50. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-10-55)
Sec. 95-10-55. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-10-60)
Sec. 95-10-60. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-10-65)
Sec. 95-10-65. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-10-70)
Sec. 95-10-70. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-10-75)
Sec. 95-10-75. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-10-80)
Sec. 95-10-80. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-10-85)
Sec. 95-10-85. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-10-90)
Sec. 95-10-90. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-10-95)
Sec. 95-10-95. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-10-100)
Sec. 95-10-100. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-10-105)
Sec. 95-10-105. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-10-110)
Sec. 95-10-110. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-10-115)
Sec. 95-10-115. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-10-120)
Sec. 95-10-120. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-10-125)
Sec. 95-10-125. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-10-130)
Sec. 95-10-130. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-10-135)
Sec. 95-10-135. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-10-140)
Sec. 95-10-140. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-10-145)
Sec. 95-10-145. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-10-150)
Sec. 95-10-150. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-10-155)
Sec. 95-10-155. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-10-160)
Sec. 95-10-160. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-10-165)
Sec. 95-10-165. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-10-170)
Sec. 95-10-170. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-10-175)
Sec. 95-10-175. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-10-180)
Sec. 95-10-180. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-10-185)
Sec. 95-10-185. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-10-190)
Sec. 95-10-190. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-10-195)
Sec. 95-10-195. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-10-200)
Sec. 95-10-200. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-10-205)
Sec. 95-10-205. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-10-210)
Sec. 95-10-210. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-10-215)
Sec. 95-10-215. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-10-220)
Sec. 95-10-220. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-10-225)
Sec. 95-10-225. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-10-230)
Sec. 95-10-230. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-10-235)
Sec. 95-10-235. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-10-240)
Sec. 95-10-240. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-10-245)
Sec. 95-10-245. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-10-250)
Sec. 95-10-250. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-10-255)
Sec. 95-10-255. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-10-260)
Sec. 95-10-260. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-10-265)
Sec. 95-10-265. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-10-270)
Sec. 95-10-270. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-10-275)
Sec. 95-10-275. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-10-280)
Sec. 95-10-280. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-10-285)
Sec. 95-10-285. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-10-290)
Sec. 95-10-290. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-10-295)
Sec. 95-10-295. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-10-300)
Sec. 95-10-300. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-10-305)
Sec. 95-10-305. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-10-310)
Sec. 95-10-310. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-10-315)
Sec. 95-10-315. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-10-320)
Sec. 95-10-320. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-10-325)
Sec. 95-10-325. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-10-330)
Sec. 95-10-330. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-10-335)
Sec. 95-10-335. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-10-340)
Sec. 95-10-340. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-10-345)
Sec. 95-10-345. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-10-350)
Sec. 95-10-350. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-10-355)
Sec. 95-10-355. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-10-360)
Sec. 95-10-360. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-10-365)
Sec. 95-10-365. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-10-370)
Sec. 95-10-370. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-10-375)
Sec. 95-10-375. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-10-380)
Sec. 95-10-380. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-10-385)
Sec. 95-10-385. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-10-390)
Sec. 95-10-390. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-10-395)
Sec. 95-10-395. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-10-400)
Sec. 95-10-400. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-10-405)
Sec. 95-10-405. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)

(735 ILCS 30/95-10-410)
Sec. 95-10-410. (Amendatory provisions; text omitted).
(Source: P.A. 94-1055, eff. 1-1-07; text omitted.)



Article 99 - Effective Date

(735 ILCS 30/Art. 99 heading)

(735 ILCS 30/99-5-5)
Sec. 99-5-5. Effective date. This Act takes effect on January 1, 2007.
(Source: P.A. 94-1055, eff. 1-1-07.)






735 ILCS 35/ - Uniform Interstate Depositions and Discovery Act.

(735 ILCS 35/1)
Sec. 1. Short title. This Act may be cited as the Uniform Interstate Depositions and Discovery Act.
(Source: P.A. 99-79, eff. 1-1-16.)

(735 ILCS 35/2)
Sec. 2. Definitions. In this Act:
(1) "Foreign jurisdiction" means a state other than this State.
(2) "Foreign subpoena" means a subpoena issued under authority of a court of record of a foreign jurisdiction.
(3) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government, or governmental subdivision, agency or instrumentality, or any other legal or commercial entity.
(4) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, a federally recognized Indian tribe, or any territory or insular possession subject to the jurisdiction of the United States.
(5) "Subpoena" means a document, however denominated, issued under authority of a court of record requiring a person to:
(A) attend and give testimony at a deposition;
(B) produce and permit inspection and copying of

designated books, documents, records, electronically stored information, or tangible things in the possession, custody, or control of the person; or

(C) permit inspection of premises under the control

of the person.

(Source: P.A. 99-79, eff. 1-1-16.)

(735 ILCS 35/3)
Sec. 3. Issuance of subpoena.
(a) To request issuance of a subpoena under this Section, a party must submit a foreign subpoena to a clerk of court in the county in which discovery is sought to be conducted in this State. A request for the issuance of a subpoena under this Act does not constitute an appearance in the courts of this State.
(b) When a party submits a foreign subpoena to a clerk of court in this State, the clerk, in accordance with that court's procedure, shall promptly issue a subpoena for service upon the person to which the foreign subpoena is directed.
(c) A subpoena under subsection (b) must:
(A) incorporate the terms used in the foreign

subpoena; and

(B) contain or be accompanied by the names,

addresses, and telephone numbers of all counsel of record in the proceeding to which the subpoena relates and of any party not represented by counsel.

(Source: P.A. 99-79, eff. 1-1-16.)

(735 ILCS 35/4)
Sec. 4. Service of subpoena. A subpoena issued by a clerk of court under Section 3 must be served in compliance with Illinois Supreme Court Rules 204 and 237 and Section 2-1101 of the Code of Civil Procedure.
(Source: P.A. 99-79, eff. 1-1-16.)

(735 ILCS 35/5)
Sec. 5. Deposition, production, and inspection. With respect to depositions, production of documents or other tangible items, or inspections of premises, Illinois Supreme Court Rules 204 and 237 and Section 2-1101 of the Code of Civil Procedure apply to subpoenas issued under Section 3.
(Source: P.A. 99-79, eff. 1-1-16.)

(735 ILCS 35/6)
Sec. 6. Application to court. An application to the court for a protective order or to enforce, quash, or modify a subpoena issued by a clerk of court under Section 3 must comply with the rules or statutes of this State and be submitted to the court in the county in which discovery is to be conducted.
(Source: P.A. 99-79, eff. 1-1-16.)

(735 ILCS 35/7)
Sec. 7. Uniformity of application and construction. In applying and construing this uniform Act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.
(Source: P.A. 99-79, eff. 1-1-16.)

(735 ILCS 35/8)
Sec. 8. Application to pending actions. This Act applies to requests for discovery in cases pending on the effective date of this Act.
(Source: P.A. 99-79, eff. 1-1-16.)

(735 ILCS 35/9)
Sec. 9. (Blank).
(Source: P.A. 99-79, eff. 1-1-16.)

(735 ILCS 35/9.5)
Sec. 9.5. Limitation. A subpoena issued under this Act may not require compliance outside a deponent's county of residence in the State of Illinois.
(Source: P.A. 99-79, eff. 1-1-16.)



735 ILCS 105/ - Choice of Law and Forum Act.

Article 5

(735 ILCS 105/Art. 5 heading)

(735 ILCS 105/5-1)
Sec. 5-1. Short title. This Article may be cited as the Choice of Law and Forum Act.
(Source: P.A. 90-421, eff. 1-1-98.)

(735 ILCS 105/5-5)
Sec. 5-5. Choice of law. The parties to any contract, agreement, or undertaking, contingent or otherwise, in consideration of or relating to any obligation arising out of a transaction covering in the aggregate not less than $250,000, including a transaction otherwise covered by subsection (1) of Section 1-105 of the Uniform Commercial Code, may agree that the law of this State shall govern their rights and duties in whole or in part, whether or not the contract, agreement, or undertaking bears a reasonable relation to this State. This Section shall not apply to any contract, agreement, or undertaking (i) for labor or personal services, (ii) relating to any transaction for personal, family, or household services, or (iii) to the extent provided to the contrary in subsection (2) of Section 1-105 of the Uniform Commercial Code. Nothing contained in this Section shall be construed to limit or deny the enforcement of any provision respecting choice of law in any other contract, agreement, or undertaking.
(Source: P.A. 90-421, eff. 1-1-98.)

(735 ILCS 105/5-10)
Sec. 5-10. Choice of forum. Any person may maintain an action or proceeding against a foreign corporation, non-resident, or foreign state if the action or proceeding arises out of or relates to any contract, agreement, or undertaking for which a choice of Illinois law has been made in whole or in part pursuant to Section 5-5 and that (i) is a contract, agreement, or undertaking, contingent or otherwise, in consideration of or relating to any obligation arising out of a transaction covering in the aggregate not less than $500,000 and (ii) contains a provision or provisions under which the foreign corporation or non-resident agrees to submit to the jurisdiction of the courts of this State. Nothing contained in this Section shall be construed to affect the enforcement of any provision respecting choice of forum in any contract, agreement, or undertaking.
(Source: P.A. 90-421, eff. 1-1-98.)



Article 10

(735 ILCS 105/Art. 10 heading)

(735 ILCS 105/10-5)
Sec. 10-5. (Amendatory provisions; text omitted).
(Source: P.A. 90-421, eff. 1-1-98; text omitted.)

(735 ILCS 105/10-10)
Sec. 10-10. (Amendatory provisions; text omitted).
(Source: P.A. 90-421, eff. 1-1-98; text omitted.)



Article 99

(735 ILCS 105/Art. 99 heading)

(735 ILCS 105/99-5)
Sec. 99-5. Effective date. This Act takes effect January 1, 1998.
(Source: P.A. 90-421, eff. 1-1-98.)






735 ILCS 110/ - Citizen Participation Act.

(735 ILCS 110/1)
Sec. 1. Short title. This Act may be cited as the Citizen Participation Act.
(Source: P.A. 95-506, eff. 8-28-07.)

(735 ILCS 110/5)
Sec. 5. Public policy. Pursuant to the fundamental philosophy of the American constitutional form of government, it is declared to be the public policy of the State of Illinois that the constitutional rights of citizens and organizations to be involved and participate freely in the process of government must be encouraged and safeguarded with great diligence. The information, reports, opinions, claims, arguments, and other expressions provided by citizens are vital to effective law enforcement, the operation of government, the making of public policy and decisions, and the continuation of representative democracy. The laws, courts, and other agencies of this State must provide the utmost protection for the free exercise of these rights of petition, speech, association, and government participation.
Civil actions for money damages have been filed against citizens and organizations of this State as a result of their valid exercise of their constitutional rights to petition, speak freely, associate freely, and otherwise participate in and communicate with government. There has been a disturbing increase in lawsuits termed "Strategic Lawsuits Against Public Participation" in government or "SLAPPs" as they are popularly called.
The threat of SLAPPs significantly chills and diminishes citizen participation in government, voluntary public service, and the exercise of these important constitutional rights. This abuse of the judicial process can and has been used as a means of intimidating, harassing, or punishing citizens and organizations for involving themselves in public affairs.
It is in the public interest and it is the purpose of this Act to strike a balance between the rights of persons to file lawsuits for injury and the constitutional rights of persons to petition, speak freely, associate freely, and otherwise participate in government; to protect and encourage public participation in government to the maximum extent permitted by law; to establish an efficient process for identification and adjudication of SLAPPs; and to provide for attorney's fees and costs to prevailing movants.
(Source: P.A. 95-506, eff. 8-28-07.)

(735 ILCS 110/10)
Sec. 10. Definitions. In this Act:
"Government" includes a branch, department, agency, instrumentality, official, employee, agent, or other person acting under color of law of the United States, a state, a subdivision of a state, or another public authority including the electorate.
"Person" includes any individual, corporation, association, organization, partnership, 2 or more persons having a joint or common interest, or other legal entity.
"Judicial claim" or "claim" include any lawsuit, cause of action, claim, cross-claim, counterclaim, or other judicial pleading or filing alleging injury.
"Motion" includes any motion to dismiss, for summary judgment, or to strike, or any other judicial pleading filed to dispose of a judicial claim.
"Moving party" means any person on whose behalf a motion described in subsection (a) of Section 20 is filed seeking dismissal of a judicial claim.
"Responding party" means any person against whom a motion described in subsection (a) of Section 20 is filed.
(Source: P.A. 95-506, eff. 8-28-07.)

(735 ILCS 110/15)
Sec. 15. Applicability. This Act applies to any motion to dispose of a claim in a judicial proceeding on the grounds that the claim is based on, relates to, or is in response to any act or acts of the moving party in furtherance of the moving party's rights of petition, speech, association, or to otherwise participate in government.
Acts in furtherance of the constitutional rights to petition, speech, association, and participation in government are immune from liability, regardless of intent or purpose, except when not genuinely aimed at procuring favorable government action, result, or outcome.
(Source: P.A. 95-506, eff. 8-28-07.)

(735 ILCS 110/20)
Sec. 20. Motion procedure and standards.
(a) On the filing of any motion as described in Section 15, a hearing and decision on the motion must occur within 90 days after notice of the motion is given to the respondent. An appellate court shall expedite any appeal or other writ, whether interlocutory or not, from a trial court order denying that motion or from a trial court's failure to rule on that motion within 90 days after that trial court order or failure to rule.
(b) Discovery shall be suspended pending a decision on the motion. However, discovery may be taken, upon leave of court for good cause shown, on the issue of whether the movants acts are not immunized from, or are not in furtherance of acts immunized from, liability by this Act.
(c) The court shall grant the motion and dismiss the judicial claim unless the court finds that the responding party has produced clear and convincing evidence that the acts of the moving party are not immunized from, or are not in furtherance of acts immunized from, liability by this Act.
(Source: P.A. 95-506, eff. 8-28-07.)

(735 ILCS 110/25)
Sec. 25. Attorney's fees and costs. The court shall award a moving party who prevails in a motion under this Act reasonable attorney's fees and costs incurred in connection with the motion.
(Source: P.A. 95-506, eff. 8-28-07.)

(735 ILCS 110/30)
Sec. 30. Construction of Act.
(a) Nothing in this Act shall limit or preclude any rights the moving party may have under any other constitutional, statutory, case or common law, or rule provisions.
(b) This Act shall be construed liberally to effectuate its purposes and intent fully.
(Source: P.A. 95-506, eff. 8-28-07.)

(735 ILCS 110/35)
Sec. 35. Severability. The provisions of this Act are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 95-506, eff. 8-28-07.)

(735 ILCS 110/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 95-506, eff. 8-28-07.)






Chapter 740 - CIVIL LIABILITIES

740 ILCS 5/ - Alienation of Affections Abolition Act.

(740 ILCS 5/0.01) (from Ch. 40, par. 1900)
Sec. 0.01. Short title. This Act may be cited as the Alienation of Affections Abolition Act.
(Source: P.A. 99-90, eff. 1-1-16.)

(740 ILCS 5/1) (from Ch. 40, par. 1901)
Sec. 1. (Repealed).
(Source: Laws 1947, p. 796. Repealed by P.A. 99-90, eff. 1-1-16.)

(740 ILCS 5/2) (from Ch. 40, par. 1902)
Sec. 2. (Repealed).
(Source: Laws 1947, p. 796. Repealed by P.A. 99-90, eff. 1-1-16.)

(740 ILCS 5/3) (from Ch. 40, par. 1903)
Sec. 3. (Repealed).
(Source: Laws 1947, p. 796. Repealed by P.A. 99-90, eff. 1-1-16.)

(740 ILCS 5/4) (from Ch. 40, par. 1904)
Sec. 4. (Repealed).
(Source: Laws 1947, p. 796. Repealed by P.A. 99-90, eff. 1-1-16.)

(740 ILCS 5/5) (from Ch. 40, par. 1905)
Sec. 5. (Repealed).
(Source: Laws 1947, p. 796. Repealed by P.A. 99-90, eff. 1-1-16.)

(740 ILCS 5/6) (from Ch. 40, par. 1906)
Sec. 6. (Repealed).
(Source: Laws 1947, p. 796. Repealed by P.A. 99-90, eff. 1-1-16.)

(740 ILCS 5/7) (from Ch. 40, par. 1907)
Sec. 7. (Repealed).
(Source: Laws 1947, p. 796. Repealed by P.A. 99-90, eff. 1-1-16.)

(740 ILCS 5/7.1)
Sec. 7.1. Abolition; effect of repeal.
(a) This amendatory Act of the 99th General Assembly does not apply to any cause of action that accrued under Sections 1 through 7 of this Act before their repeal, and a timely action brought under those Sections shall be decided in accordance with those Sections as they existed when the cause of action accrued.
(b) An action may not be brought for alienation of affections based on facts occurring on or after the effective date of this amendatory Act of the 99th General Assembly.
(Source: P.A. 99-90, eff. 1-1-16.)



740 ILCS 7/ - Anti-Phishing Act.

(740 ILCS 7/1)
Sec. 1. Short title. This Act may be cited as the Anti-Phishing Act.
(Source: P.A. 95-350, eff. 1-1-08.)

(740 ILCS 7/5)
Sec. 5. Definitions. As used in this Act:
"Electronic mail message" means a message sent to a unique destination, commonly expressed as a string of characters, consisting of a unique user name or mailbox (commonly referred to as the "local part") and a reference to an Internet domain (commonly referred to as the "domain part"), whether or not displayed, to which an electronic message can be sent or delivered.
"Identifying information" means, with respect to an individual, any of the following:
(1) Social security number.
(2) Driver's license number.
(3) Bank account number.
(4) Credit card or debit card number.
(5) Personal identification number (PIN).
(6) Automated or electronic signature.
(7) Unique biometric data.
(8) Account password.
(9) Any other piece of information that can be used

to access an individual's financial accounts or to obtain goods or services.

"Internet" means the global information system that is logically linked together by a globally unique address space based on the Internet Protocol (IP), or its subsequent extensions, and that is able to support communications using the Transmission Control Protocol/Internet Protocol (TCP/IP) suite, or its subsequent extensions, or other IP-compatible protocols, and that provides, uses, or makes accessible, either publicly or privately, high level services layered on the communications and related infrastructure.
"Web page" means a location that has a single uniform resource locator or other single location with respect to the Internet.
(Source: P.A. 95-350, eff. 1-1-08.)

(740 ILCS 7/10)
Sec. 10. Prohibitions. It is unlawful for any person, by means of a Web page, electronic mail message, or otherwise through use of the Internet, to solicit, request, or take any action to induce another person to provide identifying information by representing himself, herself, or itself to be a business without the authority or approval of the business.
(Source: P.A. 95-350, eff. 1-1-08.)

(740 ILCS 7/15)
Sec. 15. Actions.
(a) The following persons may bring an action against a person who violates or is in violation of Section 10:
(1) A person who (A) is engaged in the business of

providing Internet access service to the public, owns a Web page, or owns a trademark, and (B) is adversely affected by a violation of Section 10.

An action brought under this paragraph may seek to

recover the greater of actual damages or $500,000.

(2) An individual who is adversely affected by a

violation of Section 10 may bring an action, but only against a person who has directly violated Section 10.

An action brought under this paragraph may seek to

enjoin further violations of Section 10 and to recover the greater of 3 times the amount of actual damages or $5,000 per violation.

(b) The Attorney General or a State's Attorney may bring an action against a person who violates or is in violation of Section 10 to enjoin further violations of Section 10 and to recover a civil penalty of up to $2,500 per violation.
(c) In an action pursuant to this Section, a court may, in addition, do either or both of the following:
(1) Increase the recoverable damages to an amount up

to 3 times the damages otherwise recoverable under subsection (a) in cases in which the defendant has engaged in a pattern and practice of violating Section 10.

(2) Award costs of suit and reasonable attorney's

fees to a prevailing plaintiff.

(d) The remedies provided in this Section do not preclude the seeking of remedies, including criminal remedies, under any other applicable provision of law.
(e) For purposes of paragraph (1) of subsection (a), multiple violations of Section 10 resulting from any single action or conduct shall constitute one violation.
(Source: P.A. 95-350, eff. 1-1-08.)



740 ILCS 10/ - Illinois Antitrust Act.

(740 ILCS 10/1) (from Ch. 38, par. 60-1)
Sec. 1. This Act shall be known and may be cited as the Illinois Antitrust Act.
(Source: Laws 1965, p. 1943.)

(740 ILCS 10/2) (from Ch. 38, par. 60-2)
Sec. 2. The purpose of this Act is to promote the unhampered growth of commerce and industry throughout the State by prohibiting restraints of trade which are secured through monopolistic or oligarchic practices and which act or tend to act to decrease competition between and among persons engaged in commerce and trade, whether in manufacturing, distribution, financing, and service industries or in related for-profit pursuits.
(Source: Laws 1965, p. 1943.)

(740 ILCS 10/3) (from Ch. 38, par. 60-3)
Sec. 3. Every person shall be deemed to have committed a violation of this Act who shall:
(1) Make any contract with, or engage in any combination or conspiracy with, any other person who is, or but for a prior agreement would be, a competitor of such person:
a. for the purpose or with the effect of fixing, controlling, or maintaining the price or rate charged for any commodity sold or bought by the parties thereto, or the fee charged or paid for any service performed or received by the parties thereto;
b. fixing, controlling, maintaining, limiting, or discontinuing the production, manufacture, mining, sale or supply of any commodity, or the sale or supply of any service, for the purpose or with the effect stated in paragraph a. of subsection (1);
c. allocating or dividing customers, territories, supplies, sales, or markets, functional or geographical, for any commodity or service; or
(2) By contract, combination, or conspiracy with one or more other persons unreasonably restrain trade or commerce; or
(3) Establish, maintain, use, or attempt to acquire monopoly power over any substantial part of trade or commerce of this State for the purpose of excluding competition or of controlling, fixing, or maintaining prices in such trade or commerce; or
(4) Lease or make a sale or contract for sale of goods, wares, merchandise, machinery, supplies, or other commodities, or services (including master antenna television service), whether patented or unpatented, for use, consumption, enjoyment, or resale, or fix a price charged thereof, or discount from, or rebate upon, such price, on the condition, agreement, or understanding that the lessee or purchaser thereof shall not use or deal in the goods, wares, merchandise, machinery, supplies, or other commodity or service (including cable television service or cable television relay service), of a competitor or competitors of the lessor or seller, where the effect of such lease, sale or contract for such sale or such condition, agreement, or understanding may be to substantially lessen competition or tend to create a monopoly in any line of commerce; or
(5) Being an employee, officer or agent of any foreign government, or an employee, officer or agent of a corporation or other entity which does business with or seeks to do business with any foreign government or instrumentality thereof; enforce, attempt to enforce, agree to or take action to forward the aims of, any discriminatory practice by the foreign government which is based on race, color, creed, national ancestry or sex or on ethnic or religious grounds, where such conduct, course of conduct, or agreement takes place in whole or in part within the United States and affects business in this State.
(Source: P.A. 82-219.)

(740 ILCS 10/4) (from Ch. 38, par. 60-4)
Sec. 4. As used in this Act, unless the context otherwise requires:
"Trade or commerce" includes all economic activity involving or relating to any commodity or service.
"Commodity" shall mean any kind of real or personal property.
"Service" shall mean any activity, not covered by the definition of "commodity," which is performed in whole or in part for the purpose of financial gain.
"Service" shall not be deemed to include labor which is performed by natural persons as employees of others.
"Person" shall mean any natural person, or any corporation, partnership, or association of persons.
(Source: P.A. 83-516.)

(740 ILCS 10/5) (from Ch. 38, par. 60-5)
Sec. 5. No provisions of this Act shall be construed to make illegal:
(1) the activities of any labor organization or of

individual members thereof which are directed solely to labor objectives which are legitimate under the laws of either the State of Illinois or the United States;

(2) the activities of any agricultural or

horticultural cooperative organization, whether incorporated or unincorporated, or of individual members thereof, which are directed solely to objectives of such cooperative organizations which are legitimate under the laws of either the State of Illinois or the United States;

(3) the activities of any public utility, as defined

in Section 3-105 of the Public Utilities Act to the extent that such activities are subject to a clearly articulated and affirmatively expressed State policy to replace competition with regulation, where the conduct to be exempted is actively supervised by the State itself;

(4) The activities of a telecommunications carrier,

as defined in Section 13-202 of the Public Utilities Act, to the extent those activities relate to the provision of noncompetitive telecommunications services under the Public Utilities Act and are subject to the jurisdiction of the Illinois Commerce Commission or to the activities of telephone mutual concerns referred to in Section 13-202 of the Public Utilities Act to the extent those activities relate to the provision and maintenance of telephone service to owners and customers;

(5) the activities (including, but not limited to,

the making of or participating in joint underwriting or joint reinsurance arrangement) of any insurer, insurance agent, insurance broker, independent insurance adjuster or rating organization to the extent that such activities are subject to regulation by the Director of Insurance of this State under, or are permitted or are authorized by, the Insurance Code or any other law of this State;

(6) the religious and charitable activities of any

not-for-profit corporation, trust or organization established exclusively for religious or charitable purposes, or for both purposes;

(7) the activities of any not-for-profit corporation

organized to provide telephone service on a mutual or co-operative basis or electrification on a co-operative basis, to the extent such activities relate to the marketing and distribution of telephone or electrical service to owners and customers;

(8) the activities engaged in by securities dealers

who are (i) licensed by the State of Illinois or (ii) members of the National Association of Securities Dealers or (iii) members of any National Securities Exchange registered with the Securities and Exchange Commission under the Securities Exchange Act of 1934, as amended, in the course of their business of offering, selling, buying and selling, or otherwise trading in or underwriting securities, as agent, broker, or principal, and activities of any National Securities Exchange so registered, including the establishment of commission rates and schedules of charges;

(9) the activities of any board of trade designated

as a "contract market" by the Secretary of Agriculture of the United States pursuant to Section 5 of the Commodity Exchange Act, as amended;

(10) the activities of any motor carrier, rail

carrier, or common carrier by pipeline, as defined in the Common Carrier by Pipeline Law of the Public Utilities Act, to the extent that such activities are permitted or authorized by the Act or are subject to regulation by the Illinois Commerce Commission;

(11) the activities of any state or national bank to

the extent that such activities are regulated or supervised by officers of the state or federal government under the banking laws of this State or the United States;

(12) the activities of any state or federal savings

and loan association to the extent that such activities are regulated or supervised by officers of the state or federal government under the savings and loan laws of this State or the United States;

(13) the activities of any bona fide not-for-profit

association, society or board, of attorneys, practitioners of medicine, architects, engineers, land surveyors or real estate brokers licensed and regulated by an agency of the State of Illinois, in recommending schedules of suggested fees, rates or commissions for use solely as guidelines in determining charges for professional and technical services;

(14) Conduct involving trade or commerce (other than

import trade or import commerce) with foreign nations unless:

(a) such conduct has a direct, substantial, and

reasonably foreseeable effect:

(i) on trade or commerce which is not trade

or commerce with foreign nations, or on import trade or import commerce with foreign nations; or

(ii) on export trade or export commerce with

foreign nations of a person engaged in such trade or commerce in the United States; and

(b) such effect gives rise to a claim under the

provisions of this Act, other than this subsection (14).

(c) If this Act applies to conduct referred to in

this subsection (14) only because of the provisions of paragraph (a)(ii), then this Act shall apply to such conduct only for injury to export business in the United States which affects this State; or

(15) the activities of a unit of local government or

school district and the activities of the employees, agents and officers of a unit of local government or school district.

(Source: P.A. 90-185, eff. 7-23-97; 90-561, eff. 12-16-97.)

(740 ILCS 10/6) (from Ch. 38, par. 60-6)
Sec. 6. Every person who shall knowingly do any of the acts prohibited by subsections (1) and (4) of Section 3 of this Act commits a Class 4 felony and shall be punished by a fine not to exceed $1,000,000 if a corporation, or, if any other person, $100,000.
(1) The Attorney General, with such assistance as he may from time to time require of the State's Attorneys in the several counties shall investigate suspected criminal violations of this Act and shall commence and try all prosecutions under this Act. Prosecutions under this Act may be commenced by complaint, information, or indictment. With respect to the commencement and trial of such prosecutions, the Attorney General shall have all of the powers and duties vested by law in State's Attorneys with respect to criminal prosecutions generally.
(2) A prosecution for any offense in violation of Section 6 of this Act must be commenced within 4 years after the commission thereof.
(3) The Attorney General shall not commence prosecutions under this Act against any defendant who, at the time, is a defendant with regard to any current pending complaint, information or indictment filed by the United States for violation, or alleged violation, of the Federal Anti-Trust Statutes (including but not being limited, Act of July 2, 1890, Ch. 647, 26 U.S.Stat. 209, 15 U.S.C.A., Secs. 1-7; Act of Oct. 15, 1914, Ch. 323, 38 U.S.Stat. 730, 15 U.S.C.A. Secs. 12-27, 44; Act of August 17, 1937, Ch. 690, Title VIII, 50 U.S.Stat. 693, 15 U.S.C.A. Sec. 1; Act of July 7, 1955, Ch. 281, 69 U.S.Stat. 282, 15 U.S.C.A. Secs. 1-3; Act of May 26, 1938, Ch. 283, 52 U.S.Stat. 446, 15 U.S.C.A. Sec. 13-C; and any similar Acts passed in the future) involving substantially the same subject matter.
(Source: P.A. 83-238.)

(740 ILCS 10/7) (from Ch. 38, par. 60-7)
Sec. 7. The following civil actions and remedies are authorized under this Act:
(1) The Attorney General, with such assistance as he may from time to time require of the State's Attorneys in the several counties, shall bring suit in the Circuit Court to prevent and restrain violations of Section 3 of this Act. In such a proceeding, the court shall determine whether a violation has been committed, and shall enter such judgment as it considers necessary to remove the effects of any violation which it finds, and to prevent such violation from continuing or from being renewed in the future. The court, in its discretion, may exercise all powers necessary for this purpose, including, but not limited to, injunction, divestiture of property, divorcement of business units, dissolution of domestic corporations or associations, and suspension or termination of the right of foreign corporations or associations to do business in the State of Illinois.
(2) Any person who has been injured in his business or property, or is threatened with such injury, by a violation of Section 3 of this Act may maintain an action in the Circuit Court for damages, or for an injunction, or both, against any person who has committed such violation. If, in an action for an injunction, the court issues an injunction, the plaintiff shall be awarded costs and reasonable attorney's fees. In an action for damages, if injury is found to be due to a violation of subsections (1) or (4) of Section 3 of this Act, the person injured shall be awarded 3 times the amount of actual damages resulting from that violation, together with costs and reasonable attorney's fees. If injury is found to be due to a violation of subsections (2) or (3) of Section 3 of this Act, the person injured shall recover the actual damages caused by the violation, together with costs and reasonable attorney's fees, and if it is shown that such violation was willful, the court may, in its discretion, increase the amount recovered as damages up to a total of 3 times the amount of actual damages. This State, counties, municipalities, townships and any political subdivision organized under the authority of this State, and the United States, are considered a person having standing to bring an action under this subsection. The Attorney General may bring an action on behalf of this State, counties, municipalities, townships and other political subdivisions organized under the authority of this State to recover the damages under this subsection or by any comparable Federal law.
The Attorney General may also bring an action in the name of this State, as parens patriae on behalf of persons residing in this State, to recover the damages under this subsection or any comparable federal law. The powers granted in this Section are in addition to and not in derogation of the common law powers of the Attorney General to act as parens patriae.
No provision of this Act shall deny any person who is an indirect purchaser the right to sue for damages. Provided, however, that in any case in which claims are asserted against a defendant by both direct and indirect purchasers, the court shall take all steps necessary to avoid duplicate liability for the same injury including transfer and consolidation of all actions. Provided further that no person shall be authorized to maintain a class action in any court of this State for indirect purchasers asserting claims under this Act, with the sole exception of this State's Attorney General, who may maintain an action parens patriae as provided in this subsection.
Beginning January 1, 1970, a file setting out the names of all special assistant attorneys general retained to prosecute antitrust matters and containing all terms and conditions of any arrangement or agreement regarding fees or compensation made between any such special assistant attorney general and the office of the Attorney General shall be maintained in the office of the Attorney General, open during all business hours to public inspection.
Any action for damages under this subsection is forever barred unless commenced within 4 years after the cause of action accrued, except that, whenever any action is brought by the Attorney General for a violation of this Act, the running of the foregoing statute of limitations, with respect to every private right of action for damages under the subsection which is based in whole or in part on any matter complained of in the action by the Attorney General, shall be suspended during the pendency thereof, and for one year thereafter. No cause of action barred under existing law on July 21, 1965 shall be revived by this Act. In any action for damages under this subsection the court may, in its discretion, award reasonable fees to the prevailing defendant upon a finding that the plaintiff acted in bad faith, vexatiously, wantonly or for oppressive reasons.
(3) Upon a finding that any domestic or foreign corporation organized or operating under the laws of this State has been engaged in conduct prohibited by Section 3 of this Act, or the terms of any injunction issued under this Act, a circuit court may, upon petition of the Attorney General, order the revocation, forfeiture or suspension of the charter, franchise, certificate of authority or privileges of any corporation operating under the laws of this State, or the dissolution of any such corporation.
(4) In lieu of any criminal penalty otherwise prescribed for a violation of this Act, and in addition to any action under this Act or any Federal antitrust law, the Attorney General may bring an action in the name and on behalf of the people of the State against any person, trustee, director, manager or other officer or agent of a corporation, or against a corporation, domestic or foreign, to recover a penalty not to exceed $1,000,000 from every corporation or $100,000 from every other person for any act herein declared illegal. The action must be brought within 4 years after the commission of the act upon which it is based. Nothing in this subsection shall impair the right of any person to bring an action under subsection (2) of this Section.
(Source: P.A. 96-751, eff. 1-1-10.)

(740 ILCS 10/7.1) (from Ch. 38, par. 60-7.1)
Sec. 7.1.
Personal service of any process in an action under this Act may be made upon any person outside the state if such person has engaged in conduct in violation of this Act in this State. Such persons shall be deemed to have thereby submitted themselves to the jurisdiction of the courts of this state within the meaning of this section.
(Source: P.A. 76-208.)

(740 ILCS 10/7.2) (from Ch. 38, par. 60-7.2)
Sec. 7.2. (1) Whenever it appears to the Attorney General that any person has engaged in, is engaging in, or is about to engage in any act or practice prohibited by this Act, or that any person has assisted or participated in any agreement or combination of the nature described herein, he may, in his discretion, conduct an investigation as he deems necessary in connection with the matter and has the authority prior to the commencement of any civil or criminal action as provided for in the Act to subpoena witnesses, and pursuant to a subpoena (i) compel their attendance for the purpose of examining them under oath, (ii) require the production of any books, documents, records, writings or tangible things hereafter referred to as "documentary material" which the Attorney General deems relevant or material to his investigation, for inspection, reproducing or copying under such terms and conditions as hereafter set forth, (iii) require written answers under oath to written interrogatories, or (iv) require compliance with a combination of the foregoing. Any subpoena issued by the Attorney General shall contain the following information:
(a) The statute and section thereof, the alleged

violation of which is under investigation and the general subject matter of the investigation.

(b) The date and place at which time the person is

required to appear or produce documentary material in his possession, custody or control or submit answers to interrogatories in the office of the Attorney General located in Springfield or Chicago. Said date shall not be less than 10 days from date of service of the subpoena.

(c) Where documentary material is required to be

produced, the same shall be described by class so as to clearly indicate the material demanded.

The Attorney General is hereby authorized, and may so elect, to require the production, pursuant to this section, of documentary material or interrogatory answers prior to the taking of any testimony of the person subpoenaed. Said documentary material shall be made available for inspection and copying during normal business hours at the principal place of business of the person served, or at such other time and place, as may be agreed upon by the person served and the Attorney General. When documentary material is demanded by subpoena, said subpoena shall not:
(i) contain any requirement which would be

unreasonable or improper if contained in a subpoena duces tecum issued by a court of this State; or

(ii) require the disclosure of any documentary

material which would be privileged, or which for any other reason would not be required by a subpoena duces tecum issued by a court of this State.

(2) The production of documentary material in response to a subpoena served pursuant to this Section shall be made under a sworn certificate, in such form as the subpoena designates, by the person, if a natural person, to whom the demand is directed or, if not a natural person, by a person or persons having knowledge of the facts and circumstances relating to such production, to the effect that all of the documentary material required by the demand and in the possession, custody, or control of the person to whom the demand is directed has been produced and made available to the custodian. Answers to interrogatories shall be accompanied by a statement under oath attesting to the accuracy of the answers.
While in the possession of the Attorney General and under such reasonable terms and conditions as the Attorney General shall prescribe: (A) documentary material shall be available for examination by the person who produced such material or by any duly authorized representative of such person, (B) transcript of oral testimony shall be available for examination by the person who produced such testimony, or his or her counsel and (C) answers to interrogatories shall be available for examination by the person who swore to their accuracy.
Except as otherwise provided in this Section, no documentary material, transcripts of oral testimony, or answers to interrogatories, or copies thereof, in the possession of the Attorney General shall be available for examination by any individual other than an authorized employee of the Attorney General or other law enforcement officials, federal, State, or local, without the consent of the person who produced such material, transcripts, or interrogatory answers.
For purposes of this Section, all documentary materials, transcripts of oral testimony, or answers to interrogatories obtained by the Attorney General from other law enforcement officials shall be treated as if produced pursuant to a subpoena served pursuant to this Section for purposes of maintaining the confidentiality of such information.
(3) No person shall, with intent to avoid, evade, prevent, or obstruct compliance in whole or in part by any person with any duly served subpoena of the Attorney General under this Act, knowingly remove from any place, conceal, withhold, destroy, mutilate, alter, or by any other means falsify any documentary material that is the subject of such subpoena. A violation of this subsection is a Class A misdemeanor. The Attorney General, with such assistance as he may from time to time require of the State's Attorneys in the several counties, shall investigate suspected violations of this subsection and shall commence and try all prosecutions under this subsection.
(Source: P.A. 96-751, eff. 1-1-10; 96-1000, eff. 7-2-10.)

(740 ILCS 10/7.3) (from Ch. 38, par. 60-7.3)
Sec. 7.3. Service of a subpoena of the Attorney General as provided herein may be made by (a) Delivery of a duly executed copy thereof to the person served, or if a person is not a natural person, to the principal place of business of the person to be served, or (b) Mailing by certified mail, return receipt requested, a duly executed copy thereof addressed to the person to be served at his principal place of business in this State, or, if said person has no place of business in the State, to his principal office.
(Source: P.A. 76-208.)

(740 ILCS 10/7.4) (from Ch. 38, par. 60-7.4)
Sec. 7.4. The examination of all witnesses under this section shall be conducted by the Attorney General or by an assistant attorney general designated by him before an officer authorized to administer oaths in this State. The testimony shall be taken stenographically or by a sound recording device and shall be transcribed.
The Attorney General or his designated assistant conducting the examination shall exclude from the place where the examination is held all persons except the person being examined, his counsel, the officer before whom the testimony is to be taken, and any stenographer taking such testimony. Any person compelled to appear under a demand for oral testimony pursuant to this Act may be accompanied, represented, and advised by counsel. The examination shall be conducted in a manner consistent with the Illinois Civil Practice Law and Illinois Supreme Court Rules. If such person refuses to answer any question, the Attorney General or his designated assistant conducting the examination may petition the Circuit Court pursuant to Section 7.6 of this Act for an order compelling such person to answer such question.
(Source: P.A. 83-1539.)

(740 ILCS 10/7.5) (from Ch. 38, par. 60-7.5)
Sec. 7.5. Fees for witnesses; document production.
(1) All persons served with a subpoena by the Attorney General under this Act shall be paid the same fees and mileage as paid witnesses in the courts of this State.
(2) Where a subpoena requires the production of documentary material, the respondent shall produce the original of such documentary material, provided, however, that the Attorney General may agree that copies may be substituted, in which case the respondent shall have copies made and produced at the respondent's expense.
(Source: P.A. 93-351, eff. 1-1-04.)

(740 ILCS 10/7.6) (from Ch. 38, par. 60-7.6)
Sec. 7.6. In the event a witness served with a subpoena by the Attorney General under this Act fails or refuses to obey same or produce documentary material or interrogatory answers as provided herein, or to give testimony, relevant or material, to the investigation being conducted, the Attorney General may petition the Circuit Court of Sangamon or Cook County, or the county wherein the witness resides for an order requiring said witness to attend and testify or produce the documentary material or interrogatory answers demanded. The court's order shall require the witness to attend and testify or produce the documentary material or interrogatory answers, or a combination thereof, by a specified date, and shall further provide a date thereafter on which the witness shall show cause in court why he or she should not be held in contempt of court if he or she fails to comply. The Attorney General shall cause the order to be served upon the witness in the manner provided for service of subpoenas in Section 7.3 of this Act. Service of the order shall constitute service of process, and no other form of process is necessary to submit the witness to the jurisdiction of the court and to require compliance with the court order.
(Source: P.A. 93-351, eff. 1-1-04.)

(740 ILCS 10/7.7) (from Ch. 38, par. 60-7.7)
Sec. 7.7. In any investigation brought by the Attorney General pursuant to this Act, no individual shall be excused from attending, testifying or producing documentary material, objects or tangible things in obedience to a subpoena or under order of the court on the ground that the testimony or evidence required of him or her may tend to incriminate him or subject him to any penalty. No individual shall be criminally prosecuted or subjected to any criminal penalty for or on account of (a) any testimony or interrogatory answers given by him or her, or (b) any documentary material produced by him or her, as to which he or she would otherwise have a right not to give or produce by virtue of his or her right against self-incrimination, in any investigation brought by the Attorney General pursuant to this Act; provided no individual so giving testimony or answers or so producing documentary material shall be exempt from prosecution or punishment for perjury committed in so testifying, answering, or producing.
(Source: P.A. 93-351, eff. 1-1-04.)

(740 ILCS 10/7.8) (from Ch. 38, par. 60-7.8)
Sec. 7.8.
The Attorney General may bring an action on behalf of this State, counties, municipalities, townships and other political subdivisions organized under the authority of this State in Federal Court to recover damages provided for under any comparable provision of Federal law; provided, however, this shall not impair the authority of any such county, municipality, township or political subdivision to bring such action on its own behalf nor impair its authority to engage its own counsel in connection therewith.
(Source: P.A. 76-208.)

(740 ILCS 10/7.9) (from Ch. 38, par. 60-7.9)
Sec. 7.9.
No action under this Act shall be barred on the grounds that the activities or conduct complained of in any way affects or involves interstate or foreign commerce.
(Source: P.A. 76-208.)

(740 ILCS 10/8) (from Ch. 38, par. 60-8)
Sec. 8. A final judgment or order rendered in any civil or criminal proceeding brought by the Attorney General under this Act to the effect that a defendant has violated this Act shall be prima facie evidence against such defendant in any action for damages brought by any other party against such defendant under subsection (2) of Section 7 of this Act, as to all matters respecting which said judgment or order would be an estoppel as between the parties thereto: Provided, that this Section shall not apply to civil consent judgments or orders entered before any testimony has been taken.
(Source: P.A. 79-1365.)

(740 ILCS 10/9) (from Ch. 38, par. 60-9)
Sec. 9. No contract, combination, conspiracy, or other act which violates this Act shall constitute or be deemed a conspiracy at common law.
(Source: Laws 1965, p. 1943.)

(740 ILCS 10/11) (from Ch. 38, par. 60-11)
Sec. 11. When the wording of this Act is identical or similar to that of a federal antitrust law, the courts of this State shall use the construction of the federal law by the federal courts as a guide in construing this Act. However, this Act shall not be construed to restrict the exercise by units of local government or school districts of powers granted, either expressly or by necessary implication, by Illinois statute or the Illinois Constitution.
(Source: P.A. 83-929.)

(740 ILCS 10/12)
Sec. 12. Jury Trial. In the trial of all actions brought under this Act for the imposition of criminal sanctions or the recovery of civil penalties or damages, any party, upon timely demand, shall be entitled to a trial by jury.
(Source: P.A. 93-351, eff. 1-1-04.)



740 ILCS 13/ - Assistance Animal Damages Act.

(740 ILCS 13/1)
Sec. 1. Short title. This Act may be cited as the Assistance Animal Damages Act.
(Source: P.A. 91-480, eff. 1-1-00.)

(740 ILCS 13/5)
Sec. 5. Definitions. As used in this Act:
"Blind person" means a person who has vision of 20/200 or less with the best correction or has a visual field of 20 degrees or less.
"Guide dog" means a dog that is trained to lead or guide a blind person.
"Deaf person" means a person whose hearing disability precludes successful processing of linguistic information through audition with or without a hearing aid.
"Hearing ear dog" means a dog that is trained to assist a deaf person.
"Assistance animal" means any animal trained to assist a physically impaired person in one or more daily life activities, including but not limited to:
(1) guide dogs;
(2) hearing ear dogs;
(3) an animal trained to pull a wheelchair;
(4) an animal trained to fetch dropped items; and
(5) an animal trained to perform balance work.
"Daily life activity" includes but is not limited to:
(1) self-care;
(2) ambulation;
(3) communication;
(4) transportation; or
(5) employment.
"Physically impaired person" means any person who is permanently physically impaired, whose physical impairment limits one or more of daily life activities and who has a record of impairment and is regarded by health care practitioners as having such an impairment, requiring the use of an assistance animal including but not limited to blindness, deafness and complete or partial paralysis.
(Source: P.A. 91-480, eff. 1-1-00.)

(740 ILCS 13/10)
Sec. 10. Damages recoverable for harm or theft of assistance animal.
(a) In addition to and not in lieu of any other penalty provided by State law, a physically impaired person who uses an assistance animal or the owner of an assistance animal may bring an action for economic and noneconomic damages against any person who steals or, without provocation, attacks the assistance animal or exposes the assistance animal to any chemical that is hazardous to the assistance animal; however, an action against a person for exposing an assistance animal to a chemical that is hazardous to the assistance animal may be brought under this Act only if the person against whom the action is brought knew or reasonably should have known that the assistance animal was present and that the chemical was hazardous to the assistance animal. The physically impaired person or owner may also bring an action for such damages against the owner of any animal that, without provocation, attacks an assistance animal. The action authorized by this subsection may be brought by the physically impaired person or owner even if the assistance animal was in the custody or under the supervision of another person when the theft, attack, or exposure occurred.
(b) If the theft of or unprovoked attack on an assistance animal or exposure of the assistance animal to any chemical that is hazardous to the assistance animal described in subsection (a) of this Section results in the death of the animal or the animal is not returned or if injuries sustained prevent the animal from returning to service as an assistance animal, the measure of economic damages shall include, but need not be limited to, the veterinary medical expenses and the replacement value of an equally trained assistance animal, without any differentiation for the age or the experience of the animal. In addition, the physically impaired person or owner may recover any other costs and expenses, including, but not limited to, costs of temporary replacement assistance services, whether provided by another assistance animal or a person, incurred as a result of the theft of or injury to the animal.
(c) If the theft of or unprovoked attack on an assistance animal or exposure of the assistance animal to any chemical that is hazardous to the assistance animal described in subsection (a) of this Section results in injuries from which the animal recovers and returns to service, or if the animal is stolen but is recovered and returns to service, the measure of economic damages shall include, but need not be limited to, the veterinary medical expenses, costs of temporary replacement assistance services, whether provided by another assistance animal or a person, and any other costs and expenses incurred by the physically impaired person or owner as a result of the theft of or injury to the animal.
(d) No cause of action arises under this Section if the physically impaired person, owner or the person having custody or supervision of the assistance animal was committing a criminal or civil trespass at the time of the theft of or attack on the assistance animal or exposure of the assistance animal to any chemical that is hazardous to the assistance animal.
(e) The court shall award reasonable attorney's fees to the prevailing plaintiff in an action under this Section. The court may award reasonable attorney's fees and expert witness fees incurred by a defendant who prevails in the action if the court determines that the plaintiff had no objectively reasonable basis for asserting a claim or no objectively reasonable basis for appealing an adverse decision of a trial court.
(Source: P.A. 91-480, eff. 1-1-00.)



740 ILCS 14/ - Biometric Information Privacy Act.

(740 ILCS 14/1)
Sec. 1. Short title. This Act may be cited as the Biometric Information Privacy Act.
(Source: P.A. 95-994, eff. 10-3-08.)

(740 ILCS 14/5)
Sec. 5. Legislative findings; intent. The General Assembly finds all of the following:
(a) The use of biometrics is growing in the business and security screening sectors and appears to promise streamlined financial transactions and security screenings.
(b) Major national corporations have selected the City of Chicago and other locations in this State as pilot testing sites for new applications of biometric-facilitated financial transactions, including finger-scan technologies at grocery stores, gas stations, and school cafeterias.
(c) Biometrics are unlike other unique identifiers that are used to access finances or other sensitive information. For example, social security numbers, when compromised, can be changed. Biometrics, however, are biologically unique to the individual; therefore, once compromised, the individual has no recourse, is at heightened risk for identity theft, and is likely to withdraw from biometric-facilitated transactions.
(d) An overwhelming majority of members of the public are weary of the use of biometrics when such information is tied to finances and other personal information.
(e) Despite limited State law regulating the collection, use, safeguarding, and storage of biometrics, many members of the public are deterred from partaking in biometric identifier-facilitated transactions.
(f) The full ramifications of biometric technology are not fully known.
(g) The public welfare, security, and safety will be served by regulating the collection, use, safeguarding, handling, storage, retention, and destruction of biometric identifiers and information.
(Source: P.A. 95-994, eff. 10-3-08.)

(740 ILCS 14/10)
Sec. 10. Definitions. In this Act:
"Biometric identifier" means a retina or iris scan, fingerprint, voiceprint, or scan of hand or face geometry. Biometric identifiers do not include writing samples, written signatures, photographs, human biological samples used for valid scientific testing or screening, demographic data, tattoo descriptions, or physical descriptions such as height, weight, hair color, or eye color. Biometric identifiers do not include donated organs, tissues, or parts as defined in the Illinois Anatomical Gift Act or blood or serum stored on behalf of recipients or potential recipients of living or cadaveric transplants and obtained or stored by a federally designated organ procurement agency. Biometric identifiers do not include biological materials regulated under the Genetic Information Privacy Act. Biometric identifiers do not include information captured from a patient in a health care setting or information collected, used, or stored for health care treatment, payment, or operations under the federal Health Insurance Portability and Accountability Act of 1996. Biometric identifiers do not include an X-ray, roentgen process, computed tomography, MRI, PET scan, mammography, or other image or film of the human anatomy used to diagnose, prognose, or treat an illness or other medical condition or to further validate scientific testing or screening.
"Biometric information" means any information, regardless of how it is captured, converted, stored, or shared, based on an individual's biometric identifier used to identify an individual. Biometric information does not include information derived from items or procedures excluded under the definition of biometric identifiers.
"Confidential and sensitive information" means personal information that can be used to uniquely identify an individual or an individual's account or property. Examples of confidential and sensitive information include, but are not limited to, a genetic marker, genetic testing information, a unique identifier number to locate an account or property, an account number, a PIN number, a pass code, a driver's license number, or a social security number.
"Private entity" means any individual, partnership, corporation, limited liability company, association, or other group, however organized. A private entity does not include a State or local government agency. A private entity does not include any court of Illinois, a clerk of the court, or a judge or justice thereof.
"Written release" means informed written consent or, in the context of employment, a release executed by an employee as a condition of employment.
(Source: P.A. 95-994, eff. 10-3-08.)

(740 ILCS 14/15)
Sec. 15. Retention; collection; disclosure; destruction.
(a) A private entity in possession of biometric identifiers or biometric information must develop a written policy, made available to the public, establishing a retention schedule and guidelines for permanently destroying biometric identifiers and biometric information when the initial purpose for collecting or obtaining such identifiers or information has been satisfied or within 3 years of the individual's last interaction with the private entity, whichever occurs first. Absent a valid warrant or subpoena issued by a court of competent jurisdiction, a private entity in possession of biometric identifiers or biometric information must comply with its established retention schedule and destruction guidelines.
(b) No private entity may collect, capture, purchase, receive through trade, or otherwise obtain a person's or a customer's biometric identifier or biometric information, unless it first:
(1) informs the subject or the subject's legally

authorized representative in writing that a biometric identifier or biometric information is being collected or stored;

(2) informs the subject or the subject's legally

authorized representative in writing of the specific purpose and length of term for which a biometric identifier or biometric information is being collected, stored, and used; and

(3) receives a written release executed by the

subject of the biometric identifier or biometric information or the subject's legally authorized representative.

(c) No private entity in possession of a biometric identifier or biometric information may sell, lease, trade, or otherwise profit from a person's or a customer's biometric identifier or biometric information.
(d) No private entity in possession of a biometric identifier or biometric information may disclose, redisclose, or otherwise disseminate a person's or a customer's biometric identifier or biometric information unless:
(1) the subject of the biometric identifier or

biometric information or the subject's legally authorized representative consents to the disclosure or redisclosure;

(2) the disclosure or redisclosure completes a

financial transaction requested or authorized by the subject of the biometric identifier or the biometric information or the subject's legally authorized representative;

(3) the disclosure or redisclosure is required by

State or federal law or municipal ordinance; or

(4) the disclosure is required pursuant to a valid

warrant or subpoena issued by a court of competent jurisdiction.

(e) A private entity in possession of a biometric identifier or biometric information shall:
(1) store, transmit, and protect from disclosure all

biometric identifiers and biometric information using the reasonable standard of care within the private entity's industry; and

(2) store, transmit, and protect from disclosure all

biometric identifiers and biometric information in a manner that is the same as or more protective than the manner in which the private entity stores, transmits, and protects other confidential and sensitive information.

(Source: P.A. 95-994, eff. 10-3-08.)

(740 ILCS 14/20)
Sec. 20. Right of action. Any person aggrieved by a violation of this Act shall have a right of action in a State circuit court or as a supplemental claim in federal district court against an offending party. A prevailing party may recover for each violation:
(1) against a private entity that negligently

violates a provision of this Act, liquidated damages of $1,000 or actual damages, whichever is greater;

(2) against a private entity that intentionally or

recklessly violates a provision of this Act, liquidated damages of $5,000 or actual damages, whichever is greater;

(3) reasonable attorneys' fees and costs, including

expert witness fees and other litigation expenses; and

(4) other relief, including an injunction, as the

State or federal court may deem appropriate.

(Source: P.A. 95-994, eff. 10-3-08.)

(740 ILCS 14/25)
Sec. 25. Construction.
(a) Nothing in this Act shall be construed to impact the admission or discovery of biometric identifiers and biometric information in any action of any kind in any court, or before any tribunal, board, agency, or person.
(b) Nothing in this Act shall be construed to conflict with the X-Ray Retention Act, the federal Health Insurance Portability and Accountability Act of 1996 and the rules promulgated under either Act.
(c) Nothing in this Act shall be deemed to apply in any manner to a financial institution or an affiliate of a financial institution that is subject to Title V of the federal Gramm-Leach-Bliley Act of 1999 and the rules promulgated thereunder.
(d) Nothing in this Act shall be construed to conflict with the Private Detective, Private Alarm, Private Security, Fingerprint Vendor, and Locksmith Act of 2004 and the rules promulgated thereunder.
(e) Nothing in this Act shall be construed to apply to a contractor, subcontractor, or agent of a State agency or local unit of government when working for that State agency or local unit of government.
(Source: P.A. 95-994, eff. 10-3-08.)

(740 ILCS 14/30)
Sec. 30. (Repealed).
(Source: P.A. 95-994, eff. 10-3-08. Repealed internally, eff. 1-1-09.)

(740 ILCS 14/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 95-994, eff. 10-3-08.)



740 ILCS 15/ - Breach of Promise Abolition Act.

(740 ILCS 15/0.01) (from Ch. 40, par. 1800)
Sec. 0.01. Short title. This Act may be cited as the Breach of Promise Abolition Act.
(Source: P.A. 99-90, eff. 1-1-16.)

(740 ILCS 15/1) (from Ch. 40, par. 1801)
Sec. 1. (Repealed).
(Source: Laws 1947, p. 1181. Repealed by P.A. 99-90, eff. 1-1-16.)

(740 ILCS 15/2) (from Ch. 40, par. 1802)
Sec. 2. (Repealed).
(Source: Laws 1947, p. 1181. Repealed by P.A. 99-90, eff. 1-1-16.)

(740 ILCS 15/3) (from Ch. 40, par. 1803)
Sec. 3. (Repealed).
(Source: Laws 1947, p. 1181. Repealed by P.A. 99-90, eff. 1-1-16.)

(740 ILCS 15/4) (from Ch. 40, par. 1804)
Sec. 4. (Repealed).
(Source: Laws 1947, p. 1181. Repealed by P.A. 99-90, eff. 1-1-16.)

(740 ILCS 15/5) (from Ch. 40, par. 1805)
Sec. 5. (Repealed).
(Source: Laws 1947, p. 1181. Repealed by P.A. 99-90, eff. 1-1-16.)

(740 ILCS 15/6) (from Ch. 40, par. 1806)
Sec. 6. (Repealed).
(Source: Laws 1947, p. 1181. Repealed by P.A. 99-90, eff. 1-1-16.)

(740 ILCS 15/7) (from Ch. 40, par. 1807)
Sec. 7. (Repealed).
(Source: Laws 1947, p. 1181. Repealed by P.A. 99-90, eff. 1-1-16.)

(740 ILCS 15/8) (from Ch. 40, par. 1808)
Sec. 8. (Repealed).
(Source: Laws 1947, p. 1181. Repealed by P.A. 99-90, eff. 1-1-16.)

(740 ILCS 15/9) (from Ch. 40, par. 1809)
Sec. 9. (Repealed).
(Source: Laws 1947, p. 1181. Repealed by P.A. 99-90, eff. 1-1-16.)

(740 ILCS 15/10) (from Ch. 40, par. 1810)
Sec. 10. (Repealed).
(Source: Laws 1947, p. 1181. Repealed by P.A. 99-90, eff. 1-1-16.)

(740 ILCS 15/10.1)
Sec. 10.1. Abolition; effect of repeal.
(a) This amendatory Act of the 99th General Assembly does not apply to any cause of action that accrued under Sections 1 through 10 of this Act before their repeal, and a timely action brought under those Sections shall be decided in accordance with those Sections as they existed when the cause of action accrued.
(b) An action may not be brought for breach of promise or agreement to marry based on facts occurring on or after the effective date of this amendatory Act of the 99th General Assembly.
(Source: P.A. 99-90, eff. 1-1-16.)



740 ILCS 20/ - Cannabis and Controlled Substances Tort Claims Act.

(740 ILCS 20/1) (from Ch. 70, par. 901)
Sec. 1. Short title. This Act may be cited as the Cannabis and Controlled Substances Tort Claims Act.
(Source: P.A. 87-544.)

(740 ILCS 20/2) (from Ch. 70, par. 902)
Sec. 2. Findings and intent.
(a) The General Assembly finds that the abuse of cannabis and controlled substances:
(1) greatly increases incidents involving crimes of

violence and threats of crimes of violence;

(2) causes death or severe and often irreversible

injuries to newborn children;

(3) accounts for the commission of the majority of

property crimes committed within this State;

(4) causes motor vehicle, job related, and numerous

other types of accidents that frequently result in death or permanent injuries;

(5) contributes to the disintegration of the family;
(6) interferes with the duty of parents and legal

guardians to provide for the physical, mental, and emotional well-being of their unemancipated children and with the rights of parents and legal guardians to raise the children free from the physical, mental, and emotional trauma that is caused by the abuse of cannabis and controlled substances;

(7) encourages and fosters the growth of urban gangs

engaged in violent and nonviolent crime;

(8) furthers the interests of elements of organized

criminals;

(9) increases the dropout, truancy, and failure rates

of children attending schools within this State;

(10) stifles educational opportunities for both drug

users and nonusers;

(11) contributes to the unemployment rate within this

State;

(12) reduces the productivity of employees, retards

competitiveness within the established business community, and hinders the formation and growth of new businesses;

(13) reduces the value of real property;
(14) costs the citizens of this State billions of

dollars in federal, State, and local taxes for increased costs for law enforcement, welfare, and education;

(15) costs the citizens of this State billions of

dollars in increased costs for consumer goods and services, insurance premiums, and medical treatment;

(16) hinders citizens from freely using public parks,

streets, schools, forest preserves, playgrounds, and other public areas; and

(17) contributes to a lower quality of life and

standard of living for the citizens of this State.

(b) The General Assembly finds that, in light of the findings made in subsection (a), any violation of the Cannabis Control Act, the Methamphetamine Control and Community Protection Act, or the Illinois Controlled Substances Act that involves the nonconsensual use of the real or personal property of another person, whether that person is an individual or a governmental or private entity representing a collection of individuals, is so injurious to the property interests and the well-being of that person that the violation gives rise to a cause of action sounding in tort. The General Assembly also finds that the delivery of a controlled substance or cannabis in violation of the Illinois Controlled Substances Act, the Methamphetamine Control and Community Protection Act, or the Cannabis Control Act to an unemancipated minor under the age of 18 is so injurious to the rights and duties of parents and legal guardians relating to the physical, mental, and emotional well-being of that minor that the violation also gives rise to a cause of action sounding in tort. The General Assembly further finds that although the damage a person suffers through the nonconsensual use of his property to facilitate such a violation or the damage a parent or legal guardian suffers as the result of the delivery to the minor of cannabis or a substance in violation of the Cannabis Control Act, the Methamphetamine Control and Community Protection Act, or the Illinois Controlled Substances Act is often subtle and incapable of precise articulation, that damage is nonetheless real and substantial. It is therefore the intent of the General Assembly to create a cause of action with statutorily prescribed damages for the conduct described in this Act.
(Source: P.A. 94-556, eff. 9-11-05.)

(740 ILCS 20/3) (from Ch. 70, par. 903)
Sec. 3. Definitions. As used in this Act, unless the context otherwise requires:
"Cannabis" includes marihuana, hashish, and other substances that are identified as including any parts of the plant Cannabis Sativa, whether growing or not, the seeds of that plant, the resin extracted from any part of that plant, and any compound, manufacture, salt, derivative, mixture, or preparation of that plant, its seeds, or resin, including tetrahydrocannabinol (THC) and all other cannabinol derivatives, including its naturally occurring or synthetically produced ingredients, whether produced directly or indirectly by extraction, independently by means of chemical synthesis, or by a combination of extraction and chemical synthesis. "Cannabis" does not include the mature stalks of that plant, fiber produced from those stalks, oil or cake made from the seeds of that plant, any other compound, manufacture, salt, derivative, mixture, or preparation of mature stalks (except the extracted resin), fiber, oil or cake, or the sterilized seeds of that plant that are incapable of germination.
"Controlled substance" means a drug, substance, or immediate precursor in the Schedules of Article II of the Illinois Controlled Substances Act.
"Counterfeit substance" means a controlled substance or the container or labeling of a controlled substance that, without authorization, bears the trademark, trade name, or other identifying mark, imprint, number, device, or any likeness thereof of a manufacturer, distributor, or dispenser other than the person who in fact manufactured, distributed, or dispensed the substance.
"Deliver" or "delivery" means the actual, constructive, or attempted transfer of possession of a controlled substance or cannabis, with or without consideration, whether or not there is an agency relationship.
"Manufacture" means the production, preparation, propagation, compounding, conversion, or processing of a controlled substance, either directly or indirectly, by extraction from substances of natural origin, independently by means of chemical synthesis, or by a combination of extraction and chemical synthesis, and includes any packaging or repackaging of the substance or labeling of its container, except that the term does not include:
(1) by an ultimate user, the preparation or

compounding of a controlled substance for his own use;

(2) by a practitioner or his authorized agent under

his supervision, the preparation, compounding, packaging, or labeling of a controlled substance:

(A) as an incident to his administering or

dispensing of a controlled substance in the course of his professional practice; or

(B) as an incident to lawful research, teaching

or chemical analysis and not for sale; or

(3) the preparation, compounding, packaging, or

labeling of cannabis as an incident to lawful research, teaching, or chemical analysis and not for sale.

"Owner" means a person who has possession of or any interest whatsoever in the property involved.
"Person" means an individual, a corporation, a government, a governmental subdivision or agency, a business trust, an estate, a trust, a partnership or association, or any other entity.
"Production" means planting, cultivating, tending, or harvesting.
"Property" means real property, including things growing on, affixed to, and found in land, and tangible or intangible personal property, including rights, services, privileges, interests, claims, and securities.
(Source: P.A. 96-328, eff. 8-11-09.)

(740 ILCS 20/4) (from Ch. 70, par. 904)
Sec. 4. Civil liability.
(a) A person who uses or causes to be used any property without the consent of the owner of that property to facilitate in any manner a violation of the Cannabis Control Act, the Illinois Controlled Substances Act, or the Methamphetamine Control and Community Protection Act or any inchoate offense under either of those Acts is liable to the owner for civil damages as set forth in this Act.
(b) A person who delivers or causes to be delivered in violation of the Illinois Controlled Substances Act, the Cannabis Control Act, or the Methamphetamine Control and Community Protection Act a controlled substance, cannabis, or methamphetamine to an unemancipated minor under the age of 18 is liable to the parent or legal guardian of that minor as set forth in this Act.
(c) A person who knowingly delivers or causes to be delivered cannabis, a controlled or counterfeit substance, or methamphetamine that is later involved in a transaction or activity that gives rise to a cause of action under subsection (a) or (b) of this Section is liable under subsection (a) or (b), as the case may be, in the same manner and amount as the person or persons whose conduct gives immediate rise to the cause of action.
(Source: P.A. 94-556, eff. 9-11-05.)

(740 ILCS 20/5) (from Ch. 70, par. 905)
Sec. 5. Joint and several liability. Persons subject to liability under Section 4 of this Act are jointly and severally liable.
(Source: P.A. 87-544.)

(740 ILCS 20/6) (from Ch. 70, par. 906)
Sec. 6. Damages.
(a) The damages to which an owner of property is entitled under subsection (a) of Section 4 shall be based on the highest classification of offense prescribed under the Cannabis Control Act, the Illinois Controlled Substances Act, or the Methamphetamine Control and Community Protection Act that involves the nonconsensual use of his property in an amount as follows:
(1) When the property is used to facilitate the

commission of a Class B or C misdemeanor, no less than $1,000.

(2) When the property is used to facilitate the

commission of a Class A misdemeanor, no less than $1,500.

(3) When the property is used to facilitate the

commission of a Class 4 felony, no less than $2,500.

(4) When the property is used to facilitate the

commission of a Class 3 felony, no less than $5,000.

(5) When the property is used to facilitate the

commission of a Class 2 felony, no less than $10,000.

(6) When the property is used to facilitate the

commission of a Class 1 felony, no less than $15,000.

(7) When the property is used to facilitate the

commission of a Class X felony, no less than $20,000.

(b) The damages to which a parent or legal guardian is entitled under subsection (b) of Section 4 shall be based on the highest classification of offense prescribed under the Cannabis Control Act, the Illinois Controlled Substances Act, or the Methamphetamine Control and Community Protection Act committed by the person delivering the cannabis or controlled substance to the minor in an amount as follows:
(1) When the delivery is classified as a Class B or C

misdemeanor, no less than $1,500.

(2) When the delivery is classified as a Class A

misdemeanor, no less than $2,500.

(3) When the delivery is classified as a Class 4

felony, no less than $5,000.

(4) When the delivery is classified as a Class 3

felony, no less than $10,000.

(5) When the delivery is classified as a Class 2

felony, no less than $15,000.

(6) When the delivery is classified as a Class 1

felony, no less than $20,000.

(7) When the delivery is classified as a Class X

felony, no less than $25,000.

(c) In addition to the amounts set forth in subsections (a) and (b), the owner of the property bringing a cause of action under subsection (a), other than a government or a governmental subdivision or agency, or the parent or legal guardian of the minor bringing a cause of action under subsection (b), may be entitled to receive punitive damages.
(d) A party prevailing in a cause of action brought under this Act is entitled to reasonable attorneys fees in addition to damages awarded under subsections (a), (b), and (c) of this Section.
(Source: P.A. 94-556, eff. 9-11-05.)

(740 ILCS 20/7) (from Ch. 70, par. 907)
Sec. 7. The prosecuting attorney of any government or governmental subdivision or agency may move for a stay of any proceeding brought under this Act, to include all discovery, pending the completion of an investigation or prosecution of a case related to the subject matter of a suit brought under this Act.
(Source: P.A. 87-544.)

(740 ILCS 20/8) (from Ch. 70, par. 908)
Sec. 8. Other remedies. The remedies provided by this Act are in addition to any other remedies allowed by law.
(Source: P.A. 87-544.)



740 ILCS 21/ - Stalking No Contact Order Act.

(740 ILCS 21/1)
Sec. 1. Short title. This Act may be cited as the Stalking No Contact Order Act.
(Source: P.A. 96-246, eff. 1-1-10.)

(740 ILCS 21/5)
Sec. 5. Purpose. Stalking generally refers to a course of conduct, not a single act. Stalking behavior includes following a person, conducting surveillance of the person, appearing at the person's home, work or school, making unwanted phone calls, sending unwanted emails or text messages, leaving objects for the person, vandalizing the person's property, or injuring a pet. Stalking is a serious crime. Victims experience fear for their safety, fear for the safety of others and suffer emotional distress. Many victims alter their daily routines to avoid the persons who are stalking them. Some victims are in such fear that they relocate to another city, town or state. While estimates suggest that 70% of victims know the individuals stalking them, only 30% of victims have dated or been in intimate relationships with their stalkers. All stalking victims should be able to seek a civil remedy requiring the offenders stay away from the victims and third parties.
(Source: P.A. 96-246, eff. 1-1-10.)

(740 ILCS 21/10)
Sec. 10. Definitions. For the purposes of this Act:
"Course of conduct" means 2 or more acts, including but not limited to acts in which a respondent directly, indirectly, or through third parties, by any action, method, device, or means follows, monitors, observes, surveils, threatens, or communicates to or about, a person, engages in other contact, or interferes with or damages a person's property or pet. A course of conduct may include contact via electronic communications. The incarceration of a person in a penal institution who commits the course of conduct is not a bar to prosecution under this Section.
"Emotional distress" means significant mental suffering, anxiety or alarm.
"Contact" includes any contact with the victim, that is initiated or continued without the victim's consent, or that is in disregard of the victim's expressed desire that the contact be avoided or discontinued, including but not limited to being in the physical presence of the victim; appearing within the sight of the victim; approaching or confronting the victim in a public place or on private property; appearing at the workplace or residence of the victim; entering onto or remaining on property owned, leased, or occupied by the victim; or placing an object on, or delivering an object to, property owned, leased, or occupied by the victim.
"Petitioner" means any named petitioner for the stalking no contact order or any named victim of stalking on whose behalf the petition is brought.
"Reasonable person" means a person in the petitioner's circumstances with the petitioner's knowledge of the respondent and the respondent's prior acts.
"Stalking" means engaging in a course of conduct directed at a specific person, and he or she knows or should know that this course of conduct would cause a reasonable person to fear for his or her safety or the safety of a third person or suffer emotional distress. Stalking does not include an exercise of the right to free speech or assembly that is otherwise lawful or picketing occurring at the workplace that is otherwise lawful and arises out of a bona fide labor dispute, including any controversy concerning wages, salaries, hours, working conditions or benefits, including health and welfare, sick leave, insurance, and pension or retirement provisions, the making or maintaining of collective bargaining agreements, and the terms to be included in those agreements.
"Stalking No Contact Order" means an emergency order or plenary order granted under this Act, which includes a remedy authorized by Section 80 of this Act.
(Source: P.A. 96-246, eff. 1-1-10.)

(740 ILCS 21/15)
Sec. 15. Persons protected by this Act. A petition for a stalking no contact order may be filed when relief is not available to the petitioner under the Illinois Domestic Violence Act of 1986:
(1) by any person who is a victim of stalking; or
(2) by a person on behalf of a minor child or an

adult who is a victim of stalking but, because of age, disability, health, or inaccessibility, cannot file the petition.

(Source: P.A. 96-246, eff. 1-1-10.)

(740 ILCS 21/20)
Sec. 20. Commencement of action; filing fees.
(a) An action for a stalking no contact order is commenced:
(1) independently, by filing a petition for a

stalking no contact order in any civil court, unless specific courts are designated by local rule or order; or

(2) in conjunction with a delinquency petition or a

criminal prosecution as provided in Article 112A of the Code of Criminal Procedure of 1963.

(b) Withdrawal or dismissal of any petition for a stalking no contact order prior to adjudication where the petitioner is represented by the State shall operate as a dismissal without prejudice. No action for a stalking no contact order shall be dismissed because the respondent is being prosecuted for a crime against the petitioner. For any action commenced under item (2) of subsection (a) of this Section, dismissal of the conjoined case (or a finding of not guilty) shall not require dismissal of the action for a stalking no contact order; instead, it may be treated as an independent action and, if necessary and appropriate, transferred to a different court or division.
(c) No fee shall be charged by the clerk of the court for filing petitions or modifying or certifying orders. No fee shall be charged by the sheriff for service by the sheriff of a petition, rule, motion, or order in an action commenced under this Section.
(d) The court shall provide, through the office of the clerk of the court, simplified forms for filing of a petition under this Section by any person not represented by counsel.
(Source: P.A. 100-199, eff. 1-1-18.)

(740 ILCS 21/25)
Sec. 25. Pleading; non-disclosure of address.
(a) A petition for a stalking no contact order shall be in writing and verified or accompanied by affidavit and shall allege that the petitioner has been the victim of stalking by the respondent.
(b) If the petition states that disclosure of the petitioner's address would risk abuse of the petitioner or any member of the petitioner's family or household, that address may be omitted from all documents filed with the court. If the petitioner has not disclosed an address under this subsection, the petitioner shall designate an alternative address at which the respondent may serve notice of any motions.
(Source: P.A. 96-246, eff. 1-1-10.)

(740 ILCS 21/30)
Sec. 30. Application of rules of civil procedure; victim advocates.
(a) Any proceeding to obtain, modify, reopen or appeal a stalking no contact order shall be governed by the rules of civil procedure of this State. The standard of proof in such a proceeding is proof by a preponderance of the evidence. The Code of Civil Procedure and Supreme Court and local court rules applicable to civil proceedings shall apply, except as otherwise provided by this Act.
(b) In circuit courts, victim advocates shall be allowed to accompany the petitioner and confer with the petitioner, unless otherwise directed by the court. Court administrators shall allow victim advocates to assist victims of stalking in the preparation of petitions for stalking no contact orders. Victim advocates are not engaged in the unauthorized practice of law when providing assistance of the types specified in this subsection (b).
(Source: P.A. 96-246, eff. 1-1-10.)

(740 ILCS 21/35)
Sec. 35. Appointment of counsel. The court may appoint counsel to represent the petitioner if the respondent is represented by counsel.
(Source: P.A. 96-246, eff. 1-1-10.)

(740 ILCS 21/40)
Sec. 40. Trial by jury. There shall be no right to trial by jury in any proceeding to obtain, modify, vacate or extend any stalking no contact order under this Act. However, nothing in this Section shall deny any existing right to trial by jury in a criminal proceeding.
(Source: P.A. 96-246, eff. 1-1-10.)

(740 ILCS 21/45)
Sec. 45. Subject matter jurisdiction. Each of the circuit courts has the power to issue stalking no contact orders.
(Source: P.A. 96-246, eff. 1-1-10.)

(740 ILCS 21/50)
Sec. 50. Jurisdiction over persons. The courts of this State have jurisdiction to bind (1) State residents and (2) non-residents having minimum contacts with this State, to the extent permitted by the long-arm statute, Section 2-209 of the Code of Civil Procedure.
(Source: P.A. 96-246, eff. 1-1-10.)

(740 ILCS 21/55)
Sec. 55. Venue. A petition for a stalking no contact order may be filed in any county where (1) the petitioner resides, (2) the respondent resides, or (3) one or more acts of the alleged stalking occurred.
(Source: P.A. 96-246, eff. 1-1-10.)

(740 ILCS 21/60)
Sec. 60. Process.
(a) Any action for a stalking no contact order requires that a separate summons be issued and served. The summons shall be in the form prescribed by Supreme Court Rule 101(d), except that it shall require the respondent to answer or appear within 7 days. Attachments to the summons or notice shall include the petition for stalking no contact order and supporting affidavits, if any, and any emergency stalking no contact order that has been issued.
(b) The summons shall be served by the sheriff or other law enforcement officer at the earliest time and shall take precedence over other summonses except those of a similar emergency nature. Special process servers may be appointed at any time, and their designation shall not affect the responsibilities and authority of the sheriff or other official process servers.
(c) Service of process on a member of the respondent's household or by publication shall be adequate if: (1) the petitioner has made all reasonable efforts to accomplish actual service of process personally upon the respondent, but the respondent cannot be found to effect such service; and (2) the petitioner files an affidavit or presents sworn testimony as to those efforts.
(d) A plenary stalking no contact order may be entered by default for the remedy sought in the petition, if the respondent has been served or given notice in accordance with subsection (a) and if the respondent then fails to appear as directed or fails to appear on any subsequent appearance or hearing date agreed to by the parties or set by the court.
(Source: P.A. 96-246, eff. 1-1-10.)

(740 ILCS 21/65)
Sec. 65. Service of notice of hearings. Except as provided in Section 60, notice of hearings on petitions or motions shall be served in accordance with Supreme Court Rules 11 and 12, unless notice is excused by Section 100 of this Act or by the Code of Civil Procedure, Supreme Court Rules, or local rules.
(Source: P.A. 96-246, eff. 1-1-10.)

(740 ILCS 21/70)
Sec. 70. Hearings. A petition for a stalking no contact order shall be treated as an expedited proceeding, and no court may transfer or otherwise decline to decide all or part of such petition. Nothing in this Section shall prevent the court from reserving issues if jurisdiction or notice requirements are not met.
(Source: P.A. 96-246, eff. 1-1-10.)

(740 ILCS 21/75)
Sec. 75. Continuances.
(a) Petitions for emergency remedies shall be granted or denied in accordance with the standards of Section 100, regardless of the respondent's appearance or presence in court.
(b) Any action for a stalking no contact order is an expedited proceeding. Continuances shall be granted only for good cause shown and kept to the minimum reasonable duration, taking into account the reasons for the continuance.
(Source: P.A. 96-246, eff. 1-1-10.)

(740 ILCS 21/80)
Sec. 80. Stalking no contact orders; remedies.
(a) If the court finds that the petitioner has been a victim of stalking, a stalking no contact order shall issue; provided that the petitioner must also satisfy the requirements of Section 95 on emergency orders or Section 100 on plenary orders. The petitioner shall not be denied a stalking no contact order because the petitioner or the respondent is a minor. The court, when determining whether or not to issue a stalking no contact order, may not require physical injury on the person of the petitioner. Modification and extension of prior stalking no contact orders shall be in accordance with this Act.
(b) A stalking no contact order shall order one or more of the following:
(1) prohibit the respondent from threatening to

commit or committing stalking;

(2) order the respondent not to have any contact with

the petitioner or a third person specifically named by the court;

(3) prohibit the respondent from knowingly coming

within, or knowingly remaining within a specified distance of the petitioner or the petitioner's residence, school, daycare, or place of employment, or any specified place frequented by the petitioner; however, the court may order the respondent to stay away from the respondent's own residence, school, or place of employment only if the respondent has been provided actual notice of the opportunity to appear and be heard on the petition;

(4) prohibit the respondent from possessing a

Firearm Owners Identification Card, or possessing or buying firearms; and

(5) order other injunctive relief the court

determines to be necessary to protect the petitioner or third party specifically named by the court.

(b-5) When the petitioner and the respondent attend the same public, private, or non-public elementary, middle, or high school, the court when issuing a stalking no contact order and providing relief shall consider the severity of the act, any continuing physical danger or emotional distress to the petitioner, the educational rights guaranteed to the petitioner and respondent under federal and State law, the availability of a transfer of the respondent to another school, a change of placement or a change of program of the respondent, the expense, difficulty, and educational disruption that would be caused by a transfer of the respondent to another school, and any other relevant facts of the case. The court may order that the respondent not attend the public, private, or non-public elementary, middle, or high school attended by the petitioner, order that the respondent accept a change of placement or program, as determined by the school district or private or non-public school, or place restrictions on the respondent's movements within the school attended by the petitioner. The respondent bears the burden of proving by a preponderance of the evidence that a transfer, change of placement, or change of program of the respondent is not available. The respondent also bears the burden of production with respect to the expense, difficulty, and educational disruption that would be caused by a transfer of the respondent to another school. A transfer, change of placement, or change of program is not unavailable to the respondent solely on the ground that the respondent does not agree with the school district's or private or non-public school's transfer, change of placement, or change of program or solely on the ground that the respondent fails or refuses to consent to or otherwise does not take an action required to effectuate a transfer, change of placement, or change of program. When a court orders a respondent to stay away from the public, private, or non-public school attended by the petitioner and the respondent requests a transfer to another attendance center within the respondent's school district or private or non-public school, the school district or private or non-public school shall have sole discretion to determine the attendance center to which the respondent is transferred. In the event the court order results in a transfer of the minor respondent to another attendance center, a change in the respondent's placement, or a change of the respondent's program, the parents, guardian, or legal custodian of the respondent is responsible for transportation and other costs associated with the transfer or change.
(b-6) The court may order the parents, guardian, or legal custodian of a minor respondent to take certain actions or to refrain from taking certain actions to ensure that the respondent complies with the order. In the event the court orders a transfer of the respondent to another school, the parents, guardian, or legal custodian of the respondent are responsible for transportation and other costs associated with the change of school by the respondent.
(b-7) The court shall not hold a school district or private or non-public school or any of its employees in civil or criminal contempt unless the school district or private or non-public school has been allowed to intervene.
(b-8) The court may hold the parents, guardian, or legal custodian of a minor respondent in civil or criminal contempt for a violation of any provision of any order entered under this Act for conduct of the minor respondent in violation of this Act if the parents, guardian, or legal custodian directed, encouraged, or assisted the respondent minor in such conduct.
(c) The court may award the petitioner costs and attorneys fees if a stalking no contact order is granted.
(d) Monetary damages are not recoverable as a remedy.
(e) If the stalking no contact order prohibits the respondent from possessing a Firearm Owner's Identification Card, or possessing or buying firearms; the court shall confiscate the respondent's Firearm Owner's Identification Card and immediately return the card to the Department of State Police Firearm Owner's Identification Card Office.
(Source: P.A. 96-246, eff. 1-1-10; 97-294, eff. 1-1-12; 97-1131, eff. 1-1-13.)

(740 ILCS 21/85)
Sec. 85. Mutual stalking no contact orders are prohibited. Correlative separate orders undermine the purposes of this Act. If separate orders are sought, both must comply with all provisions of this Act.
(Source: P.A. 96-246, eff. 1-1-10.)

(740 ILCS 21/90)
Sec. 90. Accountability for actions of others. For the purposes of issuing a stalking no contact order, deciding what remedies should be included and enforcing the order, Article 5 of the Criminal Code of 2012 shall govern whether respondent is legally accountable for the conduct of another person.
(Source: P.A. 96-246, eff. 1-1-10; 97-1150, eff. 1-25-13.)

(740 ILCS 21/95)
Sec. 95. Emergency stalking no contact order.
(a) An emergency stalking no contact order shall issue if the petitioner satisfies the requirements of this subsection (a). The petitioner shall establish that:
(1) the court has jurisdiction under Section 50;
(2) the requirements of Section 80 are satisfied; and
(3) there is good cause to grant the remedy,

regardless of prior service of process or of notice upon the respondent, because the harm which that remedy is intended to prevent would be likely to occur if the respondent were given any prior notice, or greater notice than was actually given, of the petitioner's efforts to obtain judicial relief.

An emergency stalking no contact order shall be issued by the court if it appears from the contents of the petition and the examination of the petitioner that the averments are sufficient to indicate stalking by the respondent and to support the granting of relief under the issuance of the stalking no contact order.
An emergency stalking no contact order shall be issued if the court finds that items (1), (2), and (3) of this subsection (a) are met.
(b) If the respondent appears in court for this hearing for an emergency order, he or she may elect to file a general appearance and testify. Any resulting order may be an emergency order, governed by this Section. Notwithstanding the requirements of this Section, if all requirements of Section 100 have been met, the court may issue a plenary order.
(c) Emergency orders; court holidays and evenings.
(1) When the court is unavailable at the close of

business, the petitioner may file a petition for a 21-day emergency order before any available circuit judge or associate judge who may grant relief under this Act. If the judge finds that there is an immediate and present danger of abuse against the petitioner and that the petitioner has satisfied the prerequisites set forth in subsection (a), that judge may issue an emergency stalking no contact order.

(2) The chief judge of the circuit court may

designate for each county in the circuit at least one judge to be reasonably available to issue orally, by telephone, by facsimile, or otherwise, an emergency stalking no contact order at all times, whether or not the court is in session.

(3) Any order issued under this Section and any

documentation in support of the order shall be certified on the next court day to the appropriate court. The clerk of that court shall immediately assign a case number, file the petition, order, and other documents with the court, and enter the order of record and file it with the sheriff for service, in accordance with Section 60. Filing the petition shall commence proceedings for further relief under Section 20. Failure to comply with the requirements of this paragraph (3) does not affect the validity of the order.

(Source: P.A. 96-246, eff. 1-1-10.)

(740 ILCS 21/100)
Sec. 100. Plenary stalking no contact order. A plenary stalking no contact order shall issue if the petitioner has served notice of the hearing for that order on the respondent, in accordance with Section 65, and satisfies the requirements of this Section. The petitioner must establish that:
(1) the court has jurisdiction under Section 50;
(2) the requirements of Section 80 are satisfied;
(3) a general appearance was made or filed by or for

the respondent or process was served on the respondent in the manner required by Section 60; and

(4) the respondent has answered or is in default.
(Source: P.A. 96-246, eff. 1-1-10.)

(740 ILCS 21/105)
Sec. 105. Duration and extension of orders.
(a) Unless re-opened or extended or voided by entry of an order of greater duration, an emergency order shall be effective for not less than 14 nor more than 21 days.
(b) Except as otherwise provided in this Section, a plenary stalking no contact order shall be effective for a fixed period of time, not to exceed 2 years. A stalking no contact order entered in conjunction with a criminal prosecution or delinquency petition shall remain in effect as provided in Section 112A-20 of the Code of Criminal Procedure of 1963.
(c) Any emergency or plenary order may be extended one or more times, as required, provided that the requirements of Section 95 or 100, as appropriate, are satisfied. If the motion for extension is uncontested and the petitioner seeks no modification of the order, the order may be extended on the basis of the petitioner's motion or affidavit stating that there has been no material change in relevant circumstances since entry of the order and stating the reason for the requested extension. Extensions may be granted only in open court and not under the provisions of subsection (c) of Section 95, which applies only when the court is unavailable at the close of business or on a court holiday.
(d) Any stalking no contact order which would expire on a court holiday shall instead expire at the close of the next court business day.
(e) The practice of dismissing or suspending a criminal prosecution in exchange for the issuance of a stalking no contact order undermines the purposes of this Act. This Section shall not be construed as encouraging that practice.
(Source: P.A. 100-199, eff. 1-1-18.)

(740 ILCS 21/110)
Sec. 110. Contents of orders.
(a) Any stalking no contact order shall describe each remedy granted by the court, in reasonable detail and not by reference to any other document, so that the respondent may clearly understand what he or she must do or refrain from doing.
(b) A stalking no contact order shall further state the following:
(1) The name of each petitioner that the court finds

was the victim of stalking by the respondent.

(2) The date and time the stalking no contact order

was issued, whether it is an emergency or plenary order, and the duration of the order.

(3) The date, time, and place for any scheduled

hearing for extension of that stalking no contact order or for another order of greater duration or scope.

(4) For each remedy in an emergency stalking no

contact order, the reason for entering that remedy without prior notice to the respondent or greater notice than was actually given.

(5) For emergency stalking no contact orders, that

the respondent may petition the court, in accordance with Section 120, to reopen the order if he or she did not receive actual prior notice of the hearing as required under Section 65 of this Act and if the respondent alleges that he or she had a meritorious defense to the order or that the order or its remedy is not authorized by this Act.

(c) A stalking no contact order shall include the following notice, printed in conspicuous type: "An initial knowing violation of a stalking no contact order is a Class A misdemeanor. Any second or subsequent knowing violation is a Class 4 felony."
(Source: P.A. 96-246, eff. 1-1-10.)

(740 ILCS 21/115)
Sec. 115. Notice of orders.
(a) Upon issuance of any stalking no contact order, the clerk shall immediately, or on the next court day if an emergency order is issued in accordance with subsection (c) of Section 95:
(1) enter the order on the record and file it in

accordance with the circuit court procedures; and

(2) provide a file stamped copy of the order to the

respondent, if present, and to the petitioner.

(b) The clerk of the issuing judge shall, or the petitioner may, on the same day that a stalking no contact order is issued, file a certified copy of that order with the sheriff or other law enforcement officials charged with maintaining Department of State Police records or charged with serving the order upon the respondent. If the order was issued in accordance with subsection (c) of Section 95, the clerk shall, on the next court day, file a certified copy of the order with the sheriff or other law enforcement officials charged with maintaining Department of State Police records. If the respondent, at the time of the issuance of the order, is committed to the custody of the Illinois Department of Corrections or Illinois Department of Juvenile Justice or is on parole, aftercare release, or mandatory supervised release, the sheriff or other law enforcement officials charged with maintaining Department of State Police records shall notify the Department of Corrections or Department of Juvenile Justice within 48 hours of receipt of a copy of the stalking no contact order from the clerk of the issuing judge or the petitioner. Such notice shall include the name of the respondent, the respondent's IDOC inmate number or IDJJ youth identification number, the respondent's date of birth, and the LEADS Record Index Number.
(c) Unless the respondent was present in court when the order was issued, the sheriff, other law enforcement official, or special process server shall promptly serve that order upon the respondent and file proof of such service in the manner provided for service of process in civil proceedings. Instead of serving the order upon the respondent, however, the sheriff, other law enforcement official, special process server, or other persons defined in Section 117 may serve the respondent with a short form notification as provided in Section 117. If process has not yet been served upon the respondent, it shall be served with the order or short form notification if such service is made by the sheriff, other law enforcement official, or special process server.
(d) If the person against whom the stalking no contact order is issued is arrested and the written order is issued in accordance with subsection (c) of Section 95 and received by the custodial law enforcement agency before the respondent or arrestee is released from custody, the custodial law enforcement agent shall promptly serve the order upon the respondent or arrestee before the respondent or arrestee is released from custody. In no event shall detention of the respondent or arrestee be extended for hearing on the petition for stalking no contact order or receipt of the order issued under Section 95 of this Act.
(e) Any order extending, modifying, or revoking any stalking no contact order shall be promptly recorded, issued, and served as provided in this Section.
(f) Upon the request of the petitioner, within 24 hours of the issuance of a stalking no contact order, the clerk of the issuing judge shall send written notice of the order along with a certified copy of the order to any school, daycare, college, or university at which the petitioner is enrolled.
(Source: P.A. 97-904, eff. 1-1-13; 97-1017, eff. 1-1-13; 98-463, eff. 8-16-13; 98-558, eff. 1-1-14.)

(740 ILCS 21/117)
Sec. 117. Short form notification.
(a) Instead of personal service of a stalking no contact order under Section 115, a sheriff, other law enforcement official, special process server, or personnel assigned by the Department of Corrections or Department of Juvenile Justice to investigate the alleged misconduct of committed persons or alleged violations of a parolee's or releasee's conditions of parole, aftercare release, or mandatory supervised release may serve a respondent with a short form notification. The short form notification must include the following items:
(1) The respondent's name.
(2) The respondent's date of birth, if known.
(3) The petitioner's name.
(4) The names of other protected parties.
(5) The date and county in which the stalking no

contact order was filed.

(6) The court file number.
(7) The hearing date and time, if known.
(8) The conditions that apply to the respondent,

either in checklist form or handwritten.

(b) The short form notification must contain the following notice in bold print:
"The order is now enforceable. You must report to the office of the sheriff or the office of the circuit court in (name of county) County to obtain a copy of the order. You are subject to arrest and may be charged with a misdemeanor or felony if you violate any of the terms of the order."
(c) Upon verification of the identity of the respondent and the existence of an unserved order against the respondent, a sheriff or other law enforcement official may detain the respondent for a reasonable time necessary to complete and serve the short form notification.
(d) When service is made by short form notification under this Section, it may be proved by the affidavit of the person making the service.
(e) The Attorney General shall make the short form notification form available to law enforcement agencies in this State.
(f) A single short form notification form may be used for orders of protection under the Illinois Domestic Violence Act of 1986, stalking no contact orders under this Act, and civil no contact orders under the Civil No Contact Order Act.
(Source: P.A. 97-1017, eff. 1-1-13; 98-558, eff. 1-1-14.)

(740 ILCS 21/120)
Sec. 120. Modification; reopening of orders.
(a) Except as otherwise provided in this Section, upon motion by the petitioner, the court may modify an emergency or plenary stalking no contact order by altering the remedy, subject to Section 80.
(b) After 30 days following entry of a plenary stalking no contact order, a court may modify that order only when a change in the applicable law or facts since that plenary order was entered warrants a modification of its terms.
(c) Upon 2 days' notice to the petitioner, or such shorter notice as the court may prescribe, a respondent subject to an emergency stalking no contact order issued under this Act may appear and petition the court to rehear the original or amended petition. Any petition to rehear shall be verified and shall allege the following:
(1) that the respondent did not receive prior notice

of the initial hearing in which the emergency order was entered under Sections 65 and 95; and

(2) that the respondent had a meritorious defense to

the order or any of its remedies or that the order or any of its remedies was not authorized by this Act.

(Source: P.A. 96-246, eff. 1-1-10.)

(740 ILCS 21/125)
Sec. 125. Violation. An initial knowing violation of a stalking no contact order is a Class A misdemeanor. A second or subsequent knowing violation is a Class 4 felony.
(Source: P.A. 96-246, eff. 1-1-10.)

(740 ILCS 21/130)
Sec. 130. Arrest without warrant.
(a) Any law enforcement officer may make an arrest without warrant if the officer has probable cause to believe that the person has committed or is committing a violation of a stalking no contact order.
(b) The law enforcement officer may verify the existence of a stalking no contact order by telephone or radio communication with his or her law enforcement agency or by referring to the copy of the order provided by the petitioner or the respondent.
(Source: P.A. 96-246, eff. 1-1-10.)

(740 ILCS 21/135)
Sec. 135. Data maintenance by law enforcement agencies.
(a) All sheriffs shall furnish to the Department of State Police, on the same day as received, in the form and detail the Department requires, copies of any recorded emergency or plenary stalking no contact orders issued by the court and transmitted to the sheriff by the clerk of the court in accordance with subsection (b) of Section 115 of this Act. Each stalking no contact order shall be entered in the Law Enforcement Agencies Data System on the same day it is issued by the court. If an emergency stalking no contact order was issued in accordance with subsection (c) of Section 100, the order shall be entered in the Law Enforcement Agencies Data System as soon as possible after receipt from the clerk of the court.
(b) The Department of State Police shall maintain a complete and systematic record and index of all valid and recorded stalking no contact orders issued under this Act. The data shall be used to inform all dispatchers and law enforcement officers at the scene of an alleged incident of stalking or violation of a stalking no contact order of any recorded prior incident of stalking involving the petitioner and the effective dates and terms of any recorded stalking no contact order.
(Source: P.A. 96-246, eff. 1-1-10.)



740 ILCS 22/ - Civil No Contact Order Act.

Article I - General Provisions

(740 ILCS 22/Art. I heading)

(740 ILCS 22/101)
Sec. 101. Short title. This Act may be cited as the Civil No Contact Order Act.
(Source: P.A. 93-236, eff. 1-1-04.)

(740 ILCS 22/101.1)
Sec. 101.1. Designation of parties. Subsection (e) of Section 2-401 of the Code of Civil Procedure regarding designation of parties applies to petitions under this Act.
(Source: P.A. 96-311, eff. 1-1-10.)

(740 ILCS 22/102)
Sec. 102. Purpose. Sexual assault is the most heinous crime against another person short of murder. Sexual assault inflicts humiliation, degradation, and terror on victims. According to the FBI, a woman is raped every 6 minutes in the United States. Rape is recognized as the most underreported crime; estimates suggest that only one in seven rapes is reported to authorities. Victims who do not report the crime still desire safety and protection from future interactions with the offender. Some cases in which the rape is reported are not prosecuted. In these situations, the victim should be able to seek a civil remedy requiring only that the offender stay away from the victim.
(Source: P.A. 93-236, eff. 1-1-04.)

(740 ILCS 22/103)
Sec. 103. Definitions. As used in this Act:
"Civil no contact order" means an emergency order or plenary order granted under this Act, which includes a remedy authorized by Section 213 of this Act.
"Family or household members" include spouses, parents, children, stepchildren, and persons who share a common dwelling.
"Non-consensual" means a lack of freely given agreement.
"Petitioner" may mean not only any named petitioner for the civil no contact order and any named victim of non-consensual sexual conduct or non-consensual sexual penetration on whose behalf the petition is brought, but also any other person sought to be protected by this Act.
"Respondent" in a petition for a civil no contact order may mean not only the person alleged to have committed an act of non-consensual sexual conduct or non-consensual sexual penetration against the petitioner, but also any other named person alleged to have aided and abetted such an act of non-consensual sexual conduct or non-consensual sexual penetration.
"Sexual conduct" means any intentional or knowing touching or fondling by the petitioner or the respondent, either directly or through clothing, of the sex organs, anus, or breast of the petitioner or the respondent, or any part of the body of a child under 13 years of age, or any transfer or transmission of semen by the respondent upon any part of the clothed or unclothed body of the petitioner, for the purpose of sexual gratification or arousal of the petitioner or the respondent.
"Sexual penetration" means any contact, however slight, between the sex organ or anus of one person by an object, the sex organ, mouth or anus of another person, or any intrusion, however slight, of any part of the body of one person or of any animal or object into the sex organ or anus of another person, including but not limited to cunnilingus, fellatio or anal penetration. Evidence of emission of semen is not required to prove sexual penetration.
"Stay away" means to refrain from both physical presence and nonphysical contact with the petitioner directly, indirectly, or through third parties who may or may not know of the order. "Nonphysical contact" includes, but is not limited to, telephone calls, mail, e-mail, fax, and written notes.
(Source: P.A. 96-311, eff. 1-1-10.)



Article II - Civil No Contact Orders

(740 ILCS 22/Art. II heading)

(740 ILCS 22/201)
Sec. 201. Persons protected by this Act.
(a) The following persons are protected by this Act:
(1) any victim of non-consensual sexual conduct or

non-consensual sexual penetration on whose behalf the petition is brought;

(2) any family or household member of the named

victim; and

(3) any employee of or volunteer at a rape crisis

center that is providing services to the petitioner or the petitioner's family or household member.

(b) A petition for a civil no contact order may be filed:
(1) by any person who is a victim of non-consensual

sexual conduct or non-consensual sexual penetration, including a single incident of non-consensual sexual conduct or non-consensual sexual penetration; or

(2) by a person on behalf of a minor child or an

adult who is a victim of non-consensual sexual conduct or non-consensual sexual penetration but, because of age, disability, health, or inaccessibility, cannot file the petition.

(Source: P.A. 96-311, eff. 1-1-10.)

(740 ILCS 22/202)
Sec. 202. Commencement of action; filing fees.
(a) An action for a civil no contact order is commenced:
(1) independently, by filing a petition for a civil

no contact order in any civil court, unless specific courts are designated by local rule or order; or

(2) in conjunction with a delinquency petition or a

criminal prosecution as provided in Article 112A of the Code of Criminal Procedure of 1963.

(b) Withdrawal or dismissal of any petition for a civil no contact order prior to adjudication where the petitioner is represented by the State shall operate as a dismissal without prejudice. No action for a civil no contact order shall be dismissed because the respondent is being prosecuted for a crime against the petitioner. For any action commenced under item (2) of subsection (a) of this Section, dismissal of the conjoined case (or a finding of not guilty) shall not require dismissal of the action for a civil no contact order; instead, it may be treated as an independent action and, if necessary and appropriate, transferred to a different court or division.
(c) No fee shall be charged by the clerk of the court for filing petitions or modifying or certifying orders. No fee shall be charged by the sheriff for service by the sheriff of a petition, rule, motion, or order in an action commenced under this Section.
(d) The court shall provide, through the office of the clerk of the court, simplified forms for filing of a petition under this Section by any person not represented by counsel.
(Source: P.A. 100-199, eff. 1-1-18.)

(740 ILCS 22/203)
Sec. 203. Pleading; non-disclosure of address.
(a) A petition for a civil no contact order shall be in writing and verified or accompanied by affidavit and shall allege that the petitioner has been the victim of non-consensual sexual conduct or non-consensual sexual penetration by the respondent.
(b) If the petition states that disclosure of the petitioner's address would risk abuse of the petitioner or any member of the petitioner's family or household, that address may be omitted from all documents filed with the court. If the petitioner has not disclosed an address under this subsection, the petitioner shall designate an alternative address at which the respondent may serve notice of any motions.
(Source: P.A. 93-236, eff. 1-1-04.)

(740 ILCS 22/204)
Sec. 204. Application of rules of civil procedure; rape crisis advocates.
(a) Any proceeding to obtain, modify, reopen or appeal a civil no contact order shall be governed by the rules of civil procedure of this State. The standard of proof in such a proceeding is proof by a preponderance of the evidence. The Code of Civil Procedure and Supreme Court and local court rules applicable to civil proceedings shall apply, except as otherwise provided by this Act.
(b) In circuit courts, rape crisis advocates shall be allowed to accompany the victim and confer with the victim, unless otherwise directed by the court. Court administrators shall allow rape crisis advocates to assist victims of non-consensual sexual conduct or non-consensual sexual penetration in the preparation of petitions for civil no contact orders. Rape crisis advocates are not engaged in the unauthorized practice of law when providing assistance of the types specified in this subsection (b). Communications between the petitioner and a rape crisis advocate are protected by the confidentiality of statements made to rape crisis personnel as provided for in Section 8-802.1 of the Code of Civil Procedure.
(Source: P.A. 93-236, eff. 1-1-04.)

(740 ILCS 22/204.2)
Sec. 204.2. Application of privileges. The filing of a petition for a civil no contact order does not in any way constitute a waiver of any privilege that otherwise protects any medical, mental health, or other records of the petitioner, absent a release by the petitioner, pursuant to federal or State Acts including but not limited to: the federal Health Insurance Portability and Accountability Act (HIPAA); Illinois Medical Patient Rights Act; Mental Health and Developmental Disabilities Confidentiality Act; and Sections 8-802 and 8-802.1 of the Code of Civil Procedure.
(Source: P.A. 96-311, eff. 1-1-10.)

(740 ILCS 22/204.3)
Sec. 204.3. Appointment of counsel. The court may appoint counsel to represent the petitioner if the respondent is represented by counsel.
(Source: P.A. 93-811, eff. 1-1-05.)

(740 ILCS 22/204.5)
Sec. 204.5. Trial by jury. There shall be no right to trial by jury in any proceeding to obtain, modify, vacate or extend any civil no contact order under this Act. However, nothing in this Section shall deny any existing right to trial by jury in a criminal proceeding.
(Source: P.A. 93-236, eff. 1-1-04.)

(740 ILCS 22/205)
Sec. 205. Subject matter jurisdiction. Each of the circuit courts has the power to issue civil no contact orders.
(Source: P.A. 93-236, eff. 1-1-04.)

(740 ILCS 22/206)
Sec. 206. Jurisdiction over persons. The courts of this State have jurisdiction to bind (1) State residents and (2) non-residents having minimum contacts with this State, to the extent permitted by the long-arm statute, Section 2-209 of the Code of Civil Procedure.
(Source: P.A. 93-236, eff. 1-1-04.)

(740 ILCS 22/207)
Sec. 207. Venue. A petition for a civil no contact order may be filed in any county where (1) the petitioner resides, (2) the respondent resides, or (3) the alleged non-consensual sexual conduct or non-consensual sexual penetration occurred.
(Source: P.A. 93-236, eff. 1-1-04.)

(740 ILCS 22/208)
Sec. 208. Process.
(a) Any action for a civil no contact order requires that a separate summons be issued and served. The summons shall be in the form prescribed by Supreme Court Rule 101(d), except that it shall require the respondent to answer or appear within 7 days. Attachments to the summons or notice shall include the petition for civil no contact order and supporting affidavits, if any, and any emergency civil no contact order that has been issued.
(b) The summons shall be served by the sheriff or other law enforcement officer at the earliest time and shall take precedence over other summonses except those of a similar emergency nature. Special process servers may be appointed at any time, and their designation shall not affect the responsibilities and authority of the sheriff or other official process servers.
(c) Service of process on a member of the respondent's household or by publication shall be adequate if: (1) the petitioner has made all reasonable efforts to accomplish actual service of process personally upon the respondent, but the respondent cannot be found to effect such service; and (2) the petitioner files an affidavit or presents sworn testimony as to those efforts.
(d) A plenary civil no contact order may be entered by default for the remedy sought in the petition, if the respondent has been served or given notice in accordance with subsection (a) and if the respondent then fails to appear as directed or fails to appear on any subsequent appearance or hearing date agreed to by the parties or set by the court.
(Source: P.A. 93-236, eff. 1-1-04.)

(740 ILCS 22/209)
Sec. 209. Service of notice of hearings. Except as provided in Section 208, notice of hearings on petitions or motions shall be served in accordance with Supreme Court Rules 11 and 12, unless notice is excused by Section 214 of this Act or by the Code of Civil Procedure, Supreme Court Rules, or local rules.
(Source: P.A. 93-236, eff. 1-1-04.)

(740 ILCS 22/210)
Sec. 210. Hearings. A petition for a civil no contact order shall be treated as an expedited proceeding, and no court may transfer or otherwise decline to decide all or part of such petition. Nothing in this Section shall prevent the court from reserving issues if jurisdiction or notice requirements are not met.
(Source: P.A. 93-236, eff. 1-1-04.)

(740 ILCS 22/211)
Sec. 211. Continuances.
(a) Petitions for emergency remedies shall be granted or denied in accordance with the standards of Section 214, regardless of the respondent's appearance or presence in court.
(b) Any action for a civil no contact order is an expedited proceeding. Continuances shall be granted only for good cause shown and kept to the minimum reasonable duration, taking into account the reasons for the continuance.
(Source: P.A. 93-236, eff. 1-1-04.)

(740 ILCS 22/212)
Sec. 212. (Repealed).
(Source: P.A. 96-311, eff. 1-1-10. Repealed by P.A. 96-307, eff. 1-1-10.)

(740 ILCS 22/213)
Sec. 213. Civil no contact order; remedies.
(a) If the court finds that the petitioner has been a victim of non-consensual sexual conduct or non-consensual sexual penetration, a civil no contact order shall issue; provided that the petitioner must also satisfy the requirements of Section 214 on emergency orders or Section 215 on plenary orders. The petitioner shall not be denied a civil no contact order because the petitioner or the respondent is a minor. The court, when determining whether or not to issue a civil no contact order, may not require physical injury on the person of the victim. Modification and extension of prior civil no contact orders shall be in accordance with this Act.
(b) (Blank).
(b-5) The court may provide relief as follows:
(1) prohibit the respondent from knowingly coming

within, or knowingly remaining within, a specified distance from the petitioner;

(2) restrain the respondent from having any contact,

including nonphysical contact, with the petitioner directly, indirectly, or through third parties, regardless of whether those third parties know of the order;

(3) prohibit the respondent from knowingly coming

within, or knowingly remaining within, a specified distance from the petitioner's residence, school, day care or other specified location;

(4) order the respondent to stay away from any

property or animal owned, possessed, leased, kept, or held by the petitioner and forbid the respondent from taking, transferring, encumbering, concealing, harming, or otherwise disposing of the property or animal; and

(5) order any other injunctive relief as necessary or

appropriate for the protection of the petitioner.

(b-6) When the petitioner and the respondent attend the same public or private elementary, middle, or high school, the court when issuing a civil no contact order and providing relief shall consider the severity of the act, any continuing physical danger or emotional distress to the petitioner, the educational rights guaranteed to the petitioner and respondent under federal and State law, the availability of a transfer of the respondent to another school, a change of placement or a change of program of the respondent, the expense, difficulty, and educational disruption that would be caused by a transfer of the respondent to another school, and any other relevant facts of the case. The court may order that the respondent not attend the public, private, or non-public elementary, middle, or high school attended by the petitioner, order that the respondent accept a change of placement or program, as determined by the school district or private or non-public school, or place restrictions on the respondent's movements within the school attended by the petitioner. The respondent bears the burden of proving by a preponderance of the evidence that a transfer, change of placement, or change of program of the respondent is not available. The respondent also bears the burden of production with respect to the expense, difficulty, and educational disruption that would be caused by a transfer of the respondent to another school. A transfer, change of placement, or change of program is not unavailable to the respondent solely on the ground that the respondent does not agree with the school district's or private or non-public school's transfer, change of placement, or change of program or solely on the ground that the respondent fails or refuses to consent to or otherwise does not take an action required to effectuate a transfer, change of placement, or change of program. When a court orders a respondent to stay away from the public, private, or non-public school attended by the petitioner and the respondent requests a transfer to another attendance center within the respondent's school district or private or non-public school, the school district or private or non-public school shall have sole discretion to determine the attendance center to which the respondent is transferred. In the event the court order results in a transfer of the minor respondent to another attendance center, a change in the respondent's placement, or a change of the respondent's program, the parents, guardian, or legal custodian of the respondent is responsible for transportation and other costs associated with the transfer or change.
(b-7) The court may order the parents, guardian, or legal custodian of a minor respondent to take certain actions or to refrain from taking certain actions to ensure that the respondent complies with the order. In the event the court orders a transfer of the respondent to another school, the parents or legal guardians of the respondent are responsible for transportation and other costs associated with the change of school by the respondent.
(c) Denial of a remedy may not be based, in whole or in part, on evidence that:
(1) the respondent has cause for any use of force,

unless that cause satisfies the standards for justifiable use of force provided by Article 7 of the Criminal Code of 2012;

(2) the respondent was voluntarily intoxicated;
(3) the petitioner acted in self-defense or defense

of another, provided that, if the petitioner utilized force, such force was justifiable under Article 7 of the Criminal Code of 2012;

(4) the petitioner did not act in self-defense or

defense of another;

(5) the petitioner left the residence or household to

avoid further non-consensual sexual conduct or non-consensual sexual penetration by the respondent; or

(6) the petitioner did not leave the residence or

household to avoid further non-consensual sexual conduct or non-consensual sexual penetration by the respondent.

(d) Monetary damages are not recoverable as a remedy.
(Source: P.A. 96-311, eff. 1-1-10; 97-294, eff. 1-1-12; 97-1150, eff. 1-25-13.)

(740 ILCS 22/213.5)
Sec. 213.5. Accountability for actions of others. For the purposes of issuing a civil no contact order, deciding what remedies should be included and enforcing the order, Article 5 of the Criminal Code of 2012 shall govern whether respondent is legally accountable for the conduct of another person.
(Source: P.A. 97-1150, eff. 1-25-13.)

(740 ILCS 22/213.7)
Sec. 213.7. Aiding and abetting non-consensual sexual conduct or non-consensual sexual penetration. A person aids and abets an act of non-consensual sexual conduct or non-consensual sexual penetration when, before or during the commission of an act of non-consensual sexual conduct or non-consensual sexual penetration as defined in Section 103 and with the intent to promote or facilitate such conduct, he or she intentionally aids or abets another in the planning or commission of non-consensual sexual conduct or non-consensual sexual penetration, unless before the commission of the offense he or she makes proper effort to prevent the commission of the offense.
(Source: P.A. 96-311, eff. 1-1-10.)

(740 ILCS 22/214)
Sec. 214. Emergency civil no contact order.
(a) An emergency civil no contact order shall issue if the petitioner satisfies the requirements of this subsection (a). The petitioner shall establish that:
(1) the court has jurisdiction under Section 206;
(2) the requirements of Section 213 are satisfied; and
(3) there is good cause to grant the remedy,

regardless of prior service of process or of notice upon the respondent, because the harm which that remedy is intended to prevent would be likely to occur if the respondent were given any prior notice, or greater notice than was actually given, of the petitioner's efforts to obtain judicial relief.

An emergency civil no contact order shall be issued by the court if it appears from the contents of the petition and the examination of the petitioner that the averments are sufficient to indicate nonconsensual sexual conduct or nonconsensual sexual penetration by the respondent and to support the granting of relief under the issuance of the civil no contact order.
An emergency civil no contact order shall be issued if the court finds that subsections (1), (2), and (3) above are met.
(b) If the respondent appears in court for this hearing for an emergency order, he or she may elect to file a general appearance and testify. Any resulting order may be an emergency order, governed by this Section. Notwithstanding the requirements of this Section, if all requirements of Section 215 have been met, the court may issue a plenary order.
(c) Emergency orders; court holidays and evenings.
(1) When the court is unavailable at the close of

business, the petitioner may file a petition for a 21-day emergency order before any available circuit judge or associate judge who may grant relief under this Act. If the judge finds that there is an immediate and present danger of abuse against the petitioner and that the petitioner has satisfied the prerequisites set forth in subsection (a), that judge may issue an emergency civil no contact order.

(2) The chief judge of the circuit court may

designate for each county in the circuit at least one judge to be reasonably available to issue orally, by telephone, by facsimile, or otherwise, an emergency civil no contact order at all times, whether or not the court is in session.

(3) Any order issued under this Section and any

documentation in support of the order shall be certified on the next court day to the appropriate court. The clerk of that court shall immediately assign a case number, file the petition, order, and other documents with the court, and enter the order of record and file it with the sheriff for service, in accordance with Section 222. Filing the petition shall commence proceedings for further relief under Section 202. Failure to comply with the requirements of this paragraph (3) does not affect the validity of the order.

(Source: P.A. 93-236, eff. 1-1-04; 93-811, eff. 1-1-05; 94-360, eff. 1-1-06.)

(740 ILCS 22/215)
Sec. 215. Plenary civil no contact order. A plenary civil no contact order shall issue if the petitioner has served notice of the hearing for that order on the respondent, in accordance with Section 209, and satisfies the requirements of this Section. The petitioner must establish that:
(1) the court has jurisdiction under Section 206;
(2) the requirements of Section 213 are satisfied;
(3) a general appearance was made or filed by or for

the respondent or process was served on the respondent in the manner required by Section 208; and

(4) the respondent has answered or is in default.
(Source: P.A. 93-236, eff. 1-1-04.)

(740 ILCS 22/215.5)
Sec. 215.5. Petitioner testimony at plenary civil no contact order hearing. In a plenary civil no contact order hearing, if a court finds that testimony by the petitioner in the courtroom may result in serious emotional distress to the petitioner, the court may order that the examination of the petitioner be conducted in chambers. Counsel shall be present at the examination unless otherwise agreed upon by the parties. The court shall cause a court reporter to be present who shall make a complete record of the examination instantaneously to be part of the record in the case.
(Source: P.A. 96-311, eff. 1-1-10.)

(740 ILCS 22/216)
Sec. 216. Duration and extension of orders.
(a) Unless re-opened or extended or voided by entry of an order of greater duration, an emergency order shall be effective for not less than 14 nor more than 21 days.
(b) Except as otherwise provided in this Section, a plenary civil no contact order shall be effective for a fixed period of time, not to exceed 2 years. A civil no contact order entered in conjunction with a criminal prosecution or delinquency petition shall remain in effect as provided in Section 112A-20 of the Code of Criminal Procedure of 1963.
(c) Any emergency or plenary order may be extended one or more times, as required, provided that the requirements of Section 214 or 215, as appropriate, are satisfied. If the motion for extension is uncontested and the petitioner seeks no modification of the order, the order may be extended on the basis of the petitioner's motion or affidavit stating that there has been no material change in relevant circumstances since entry of the order and stating the reason for the requested extension. Extensions may be granted only in open court and not under the provisions of subsection (c) of Section 214, which applies only when the court is unavailable at the close of business or on a court holiday.
(d) Any civil no contact order which would expire on a court holiday shall instead expire at the close of the next court business day.
(d-5) An extension of a plenary civil no contact order may be granted, upon good cause shown, to remain in effect until the civil no contact order is vacated or modified.
(e) The practice of dismissing or suspending a criminal prosecution in exchange for the issuance of a civil no contact order undermines the purposes of this Act. This Section shall not be construed as encouraging that practice.
(Source: P.A. 100-199, eff. 1-1-18.)

(740 ILCS 22/217)
Sec. 217. Contents of orders.
(a) Any civil no contact order shall describe each remedy granted by the court, in reasonable detail and not by reference to any other document, so that the respondent may clearly understand what he or she must do or refrain from doing.
(b) A civil no contact order shall further state the following:
(1) The name of each petitioner that the court finds

was the victim of non-consensual sexual conduct or non-consensual sexual penetration by the respondent and the name of each other person protected by the civil no contact order.

(2) The date and time the civil no contact order was

issued, whether it is an emergency or plenary order, and the duration of the order.

(3) The date, time, and place for any scheduled

hearing for extension of that civil no contact order or for another order of greater duration or scope.

(4) For each remedy in an emergency civil no contact

order, the reason for entering that remedy without prior notice to the respondent or greater notice than was actually given.

(5) For emergency civil no contact orders, that the

respondent may petition the court, in accordance with Section 218.5, to reopen the order if he or she did not receive actual prior notice of the hearing as required under Section 209 of this Act and if the respondent alleges that he or she had a meritorious defense to the order or that the order or its remedy is not authorized by this Act.

(c) A civil no contact order shall include the following notice, printed in conspicuous type: "Any knowing violation of a civil no contact order is a Class A misdemeanor. Any second or subsequent violation is a Class 4 felony."
(d) A civil no contact order shall state, "This Civil No Contact Order is enforceable, even without registration, in all 50 states, the District of Columbia, tribal lands, and the U.S. territories pursuant to the Violence Against Women Act (18 U.S.C. 2265)."
(Source: P.A. 96-311, eff. 1-1-10.)

(740 ILCS 22/218)
Sec. 218. Notice of orders.
(a) Upon issuance of any civil no contact order, the clerk shall immediately, or on the next court day if an emergency order is issued in accordance with subsection (c) of Section 214:
(1) enter the order on the record and file it in

accordance with the circuit court procedures; and

(2) provide a file stamped copy of the order to the

respondent, if present, and to the petitioner.

(b) The clerk of the issuing judge shall, or the petitioner may, on the same day that a civil no contact order is issued, file a certified copy of that order with the sheriff or other law enforcement officials charged with maintaining Department of State Police records or charged with serving the order upon the respondent. If the order was issued in accordance with subsection (c) of Section 214, the clerk shall, on the next court day, file a certified copy of the order with the Sheriff or other law enforcement officials charged with maintaining Department of State Police records. If the respondent, at the time of the issuance of the order, is committed to the custody of the Illinois Department of Corrections or Illinois Department of Juvenile Justice, or is on parole, aftercare release, or mandatory supervised release, the sheriff or other law enforcement officials charged with maintaining Department of State Police records shall notify the Department of Corrections or Department of Juvenile Justice within 48 hours of receipt of a copy of the civil no contact order from the clerk of the issuing judge or the petitioner. Such notice shall include the name of the respondent, the respondent's IDOC inmate number or IDJJ youth identification number, the respondent's date of birth, and the LEADS Record Index Number.
(c) Unless the respondent was present in court when the order was issued, the sheriff, other law enforcement official, or special process server shall promptly serve that order upon the respondent and file proof of such service in the manner provided for service of process in civil proceedings. Instead of serving the order upon the respondent, however, the sheriff, other law enforcement official, special process server, or other persons defined in Section 218.1 may serve the respondent with a short form notification as provided in Section 218.1. If process has not yet been served upon the respondent, it shall be served with the order or short form notification if such service is made by the sheriff, other law enforcement official, or special process server.
(d) If the person against whom the civil no contact order is issued is arrested and the written order is issued in accordance with subsection (c) of Section 214 and received by the custodial law enforcement agency before the respondent or arrestee is released from custody, the custodial law enforcement agent shall promptly serve the order upon the respondent or arrestee before the respondent or arrestee is released from custody. In no event shall detention of the respondent or arrestee be extended for hearing on the petition for civil no contact order or receipt of the order issued under Section 214 of this Act.
(e) Any order extending, modifying, or revoking any civil no contact order shall be promptly recorded, issued, and served as provided in this Section.
(f) Upon the request of the petitioner, within 24 hours of the issuance of a civil no contact order, the clerk of the issuing judge shall send written notice of the order along with a certified copy of the order to any school, college, or university at which the petitioner is enrolled.
(Source: P.A. 97-904, eff. 1-1-13; 97-1017, eff. 1-1-13; 98-463, eff. 8-16-13; 98-558, eff. 1-1-14.)

(740 ILCS 22/218.1)
Sec. 218.1. Short form notification.
(a) Instead of personal service of a civil no contact order under Section 218, a sheriff, other law enforcement official, special process server, or personnel assigned by the Department of Corrections or Department of Juvenile Justice to investigate the alleged misconduct of committed persons or alleged violations of a parolee's or releasee's conditions of parole, aftercare release, or mandatory supervised release may serve a respondent with a short form notification. The short form notification must include the following items:
(1) The respondent's name.
(2) The respondent's date of birth, if known.
(3) The petitioner's name.
(4) The names of other protected parties.
(5) The date and county in which the civil no contact

order was filed.

(6) The court file number.
(7) The hearing date and time, if known.
(8) The conditions that apply to the respondent,

either in checklist form or handwritten.

(b) The short form notification must contain the following notice in bold print:
"The order is now enforceable. You must report to the office of the sheriff or the office of the circuit court in (name of county) County to obtain a copy of the order. You are subject to arrest and may be charged with a misdemeanor or felony if you violate any of the terms of the order."
(c) Upon verification of the identity of the respondent and the existence of an unserved order against the respondent, a sheriff or other law enforcement official may detain the respondent for a reasonable time necessary to complete and serve the short form notification.
(d) When service is made by short form notification under this Section, it may be proved by the affidavit of the person making the service.
(e) The Attorney General shall make the short form notification form available to law enforcement agencies in this State.
(f) A single short form notification form may be used for orders of protection under the Illinois Domestic Violence Act of 1986, stalking no contact orders under the Stalking No Contact Order Act, and civil no contact orders under this Act.
(Source: P.A. 97-1017, eff. 1-1-13; 98-558, eff. 1-1-14.)

(740 ILCS 22/218.5)
Sec. 218.5. Modification; reopening of orders.
(a) Except as otherwise provided in this Section, upon motion by the petitioner, the court may modify an emergency or plenary civil no contact order by altering the remedy, subject to Section 213.
(b) After 30 days following entry of a plenary civil no contact order, a court may modify that order only when a change in the applicable law or facts since that plenary order was entered warrants a modification of its terms.
(c) Upon 2 days' notice to the petitioner, or such shorter notice as the court may prescribe, a respondent subject to an emergency civil no contact order issued under this Act may appear and petition the court to rehear the original or amended petition. Any petition to rehear shall be verified and shall allege the following:
(1) that the respondent did not receive prior notice

of the initial hearing in which the emergency order was entered under Sections 209 and 214; and

(2) that the respondent had a meritorious defense to

the order or any of its remedies or that the order or any of its remedies was not authorized by this Act.

(Source: P.A. 93-811, eff. 1-1-05.)

(740 ILCS 22/219)
Sec. 219. Violation. A knowing violation of a civil no contact order is a Class A misdemeanor. A second or subsequent violation is a Class 4 felony.
(Source: P.A. 93-236, eff. 1-1-04.)

(740 ILCS 22/220)
Sec. 220. Enforcement of a civil no contact order.
(a) Nothing in this Act shall preclude any Illinois court from enforcing a valid protective order issued in another state.
(b) Illinois courts may enforce civil no contact orders through both criminal proceedings and civil contempt proceedings, unless the action which is second in time is barred by collateral estoppel or the constitutional prohibition against double jeopardy.
(b-1) The court shall not hold a school district or private or non-public school or any of its employees in civil or criminal contempt unless the school district or private or non-public school has been allowed to intervene.
(b-2) The court may hold the parents, guardian, or legal custodian of a minor respondent in civil or criminal contempt for a violation of any provision of any order entered under this Act for conduct of the minor respondent in violation of this Act if the parents, guardian, or legal custodian directed, encouraged, or assisted the respondent minor in such conduct.
(c) Criminal prosecution. A violation of any civil no contact order, whether issued in a civil or criminal proceeding, shall be enforced by a criminal court when the respondent commits the crime of violation of a civil no contact order pursuant to Section 219 by having knowingly violated:
(1) remedies described in Section 213 and included in

a civil no contact order; or

(2) a provision of an order, which is substantially

similar to provisions of Section 213, in a valid civil no contact order which is authorized under the laws of another state, tribe, or United States territory.

Prosecution for a violation of a civil no contact order shall not bar a concurrent prosecution for any other crime, including any crime that may have been committed at the time of the violation of the civil no contact order.
(d) Contempt of court. A violation of any valid Illinois civil no contact order, whether issued in a civil or criminal proceeding, may be enforced through civil or criminal contempt procedures, as appropriate, by any court with jurisdiction, regardless of where the act or acts which violated the civil no contact order were committed, to the extent consistent with the venue provisions of this Act.
(1) In a contempt proceeding where the petition for a

rule to show cause or petition for adjudication of criminal contempt sets forth facts evidencing an immediate danger that the respondent will flee the jurisdiction or inflict physical abuse on the petitioner or minor children or on dependent adults in the petitioner's care, the court may order the attachment of the respondent without prior service of the petition for a rule to show cause, the rule to show cause, the petition for adjudication of criminal contempt or the adjudication of criminal contempt. Bond shall be set unless specifically denied in writing.

(2) A petition for a rule to show cause or a petition

for adjudication of criminal contempt for violation of a civil no contact order shall be treated as an expedited proceeding.

(e) Actual knowledge. A civil no contact order may be enforced pursuant to this Section if the respondent violates the order after the respondent has actual knowledge of its contents as shown through one of the following means:
(1) by service, delivery, or notice under Section 208;
(2) by notice under Section 218;
(3) by service of a civil no contact order under

Section 218; or

(4) by other means demonstrating actual knowledge of

the contents of the order.

(f) The enforcement of a civil no contact order in civil or criminal court shall not be affected by either of the following:
(1) the existence of a separate, correlative order,

entered under Section 202; or

(2) any finding or order entered in a conjoined

criminal proceeding.

(g) Circumstances. The court, when determining whether or not a violation of a civil no contact order has occurred, shall not require physical manifestations of abuse on the person of the victim.
(h) Penalties.
(1) Except as provided in paragraph (3) of this

subsection, where the court finds the commission of a crime or contempt of court under subsection (a) or (b) of this Section, the penalty shall be the penalty that generally applies in such criminal or contempt proceedings, and may include one or more of the following: incarceration, payment of restitution, a fine, payment of attorneys' fees and costs, or community service.

(2) The court shall hear and take into account

evidence of any factors in aggravation or mitigation before deciding an appropriate penalty under paragraph (1) of this subsection.

(3) To the extent permitted by law, the court is

encouraged to:

(i) increase the penalty for the knowing

violation of any civil no contact order over any penalty previously imposed by any court for respondent's violation of any civil no contact order or penal statute involving petitioner as victim and respondent as defendant;

(ii) impose a minimum penalty of 24 hours

imprisonment for respondent's first violation of any civil no contact order; and

(iii) impose a minimum penalty of 48 hours

imprisonment for respondent's second or subsequent violation of a civil no contact order unless the court explicitly finds that an increased penalty or that period of imprisonment would be manifestly unjust.

(4) In addition to any other penalties imposed for a

violation of a civil no contact order, a criminal court may consider evidence of any previous violations of a civil no contact order:

(i) to increase, revoke or modify the bail bond

on an underlying criminal charge pursuant to Section 110-6 of the Code of Criminal Procedure of 1963;

(ii) to revoke or modify an order of probation,

conditional discharge or supervision, pursuant to Section 5-6-4 of the Unified Code of Corrections; or

(iii) to revoke or modify a sentence of periodic

imprisonment, pursuant to Section 5-7-2 of the Unified Code of Corrections.

(Source: P.A. 96-311, eff. 1-1-10; 97-294, eff. 1-1-12.)



Article III - Law Enforcement Responsibilities

(740 ILCS 22/Art. III heading)

(740 ILCS 22/301)
Sec. 301. Arrest without warrant.
(a) Any law enforcement officer may make an arrest without warrant if the officer has probable cause to believe that the person has committed or is committing a violation of a civil no contact order.
(b) The law enforcement officer may verify the existence of a civil no contact order by telephone or radio communication with his or her law enforcement agency or by referring to the copy of the order provided by the petitioner or the respondent.
(Source: P.A. 93-236, eff. 1-1-04.)

(740 ILCS 22/302)
Sec. 302. Data maintenance by law enforcement agencies.
(a) All sheriffs shall furnish to the Department of State Police, on the same day as received, in the form and detail the Department requires, copies of any recorded emergency or plenary civil no contact orders issued by the court and transmitted to the sheriff by the clerk of the court in accordance with subsection (b) of Section 218 of this Act. Each civil no contact order shall be entered in the Law Enforcement Agencies Data System on the same day it is issued by the court. If an emergency civil no contact order was issued in accordance with subsection (c) of Section 214, the order shall be entered in the Law Enforcement Agencies Data System as soon as possible after receipt from the clerk of the court.
(b) The Department of State Police shall maintain a complete and systematic record and index of all valid and recorded civil no contact orders issued under this Act. The data shall be used to inform all dispatchers and law enforcement officers at the scene of an alleged incident of non-consensual sexual conduct or non-consensual sexual penetration or violation of a civil no contact order of any recorded prior incident of non-consensual sexual conduct or non-consensual sexual penetration involving the victim and the effective dates and terms of any recorded civil no contact order.
(Source: P.A. 93-236, eff. 1-1-04.)






740 ILCS 23/ - Illinois Civil Rights Act of 2003.

(740 ILCS 23/1)
Sec. 1. Short title. This Act may be cited as the Illinois Civil Rights Act of 2003.
(Source: P.A. 93-425, eff. 1-1-04.)

(740 ILCS 23/5)
Sec. 5. Discrimination prohibited.
(a) No unit of State, county, or local government in Illinois shall:
(1) exclude a person from participation in, deny a

person the benefits of, or subject a person to discrimination under any program or activity on the grounds of that person's race, color, national origin, or gender; or

(2) utilize criteria or methods of administration

that have the effect of subjecting individuals to discrimination because of their race, color, national origin, or gender.

(b) Any party aggrieved by conduct that violates subsection (a) may bring a civil lawsuit, in a federal district court or State circuit court, against the offending unit of government. Any State claim brought in federal district court shall be a supplemental claim to a federal claim. This lawsuit must be brought not later than 2 years after the violation of subsection (a). If the court finds that a violation of paragraph (1) or (2) of subsection (a) has occurred, the court may award to the plaintiff actual damages. The court, as it deems appropriate, may grant as relief any permanent or preliminary negative or mandatory injunction, temporary restraining order, or other order.
(c) Upon motion, a court shall award reasonable attorneys' fees and costs, including expert witness fees and other litigation expenses, to a plaintiff who is a prevailing party in any action brought:
(1) pursuant to subsection (b); or
(2) to enforce a right arising under the Illinois

Constitution.

In awarding reasonable attorneys' fees, the court shall consider the degree to which the relief obtained relates to the relief sought.
(d) For the purpose of this Act, the term "prevailing party" includes any party:
(1) who obtains some of his or her requested relief

through a judicial judgment in his or her favor;

(2) who obtains some of his or her requested relief

through any settlement agreement approved by the court; or

(3) whose pursuit of a non-frivolous claim was a

catalyst for a unilateral change in position by the opposing party relative to the relief sought.

(Source: P.A. 95-541, eff. 1-1-08.)



740 ILCS 24/ - Illinois Civil Rights Act of 2006.

(740 ILCS 24/1)
Sec. 1. Short title. This Act may be cited as the Illinois Civil Rights Act of 2006.
(Source: P.A. 94-1113, eff. 1-1-08.)

(740 ILCS 24/5)
Sec. 5. Compelled confession; civil action.
(a) Independent of any criminal prosecution or the result thereof, any person suffering injury to his or her person or damage to his or her property as a result of having been compelled to confess or provide information regarding an offense by force or threat of imminent bodily harm may bring a civil action for damages, injunctive relief, or other appropriate relief. Upon a finding of liability, the court shall award actual damages, including damages for emotional distress, punitive damages, when appropriate, and any suitable equitable relief. A judgment in favor of the prevailing plaintiff shall include an award for reasonable attorney's fees and costs.
(b) Independent of any criminal prosecution or the result thereof, any person suffering damages as a result of retaliatory action may bring a civil action for damages, injunctive relief, or other appropriate relief. A judgment in favor of the prevailing plaintiff shall include an award for reasonable attorney's fees and costs.
(c) For purposes of this Section, "retaliatory action" means: (1) tortious conduct directed against an individual, or (2) the reprimand, discharge, suspension, demotion, or denial of promotion or change in the terms and conditions of employment, that is taken in retaliation because he or she has opposed or reported that which he or she reasonably and in good faith believed to be the use of force or threat of imminent bodily harm to compel a confession or information regarding an offense, or because he or she has made a charge, filed a complaint, testified, assisted, or participated in an investigation, proceeding, or hearing involving the use of force or threat of imminent bodily harm to compel a confession or information regarding an offense.
(Source: P.A. 94-1113, eff. 1-1-08.)

(740 ILCS 24/105)
Sec. 105. (Amendatory provisions; text omitted).
(Source: P.A. 94-1113, eff. 1-1-08; text omitted.)

(740 ILCS 24/110)
Sec. 110. (Amendatory provisions; text omitted).
(Source: P.A. 94-1113, eff. 1-1-08; text omitted.)



740 ILCS 25/ - Common Carrier Liability Act.

(740 ILCS 25/0.01) (from Ch. 27, par. 0.01)
Sec. 0.01. Short title. This Act may be cited as the Common Carrier Liability Act.
(Source: P.A. 86-1324.)

(740 ILCS 25/1) (from Ch. 27, par. 1)
Sec. 1. That whenever any property is received by a common carrier, to be transported from one place to another, within or without this state, it shall not be lawful for such carrier to limit his common law liability safely to deliver such property at the place to which the same is to be transported by any stipulation or limitation expressed in the receipt given for such property.
(Source: R.S. 1874, p. 268.)



740 ILCS 30/ - Community Investment Recovery Act.

(740 ILCS 30/1) (from Ch. 67 1/2, par. 651)
Sec. 1. This Act may be cited as the Community Investment Recovery Act.
(Source: P.A. 87-212.)

(740 ILCS 30/5) (from Ch. 67 1/2, par. 655)
Sec. 5. Liability. If, at the written request of a business, a State agency or unit of local government acquires, constructs, improves, or modifies any real property that results in a business locating or remaining on real property within the State or the unit of local government, that business shall be liable for damages to the State or unit of local government if the business closes down or terminates its operations on the real property within 24 months after commencing operations or, in the case of a business that remains in the State or unit of local government after real property is acquired or modified for its benefit, 24 months after the new or modified real property is first utilized by the business. The amount of damages shall equal the costs of acquiring, constructing, improving, or modifying the real property.
(Source: P.A. 87-212.)



740 ILCS 35/ - Construction Contract Indemnification for Negligence Act.

(740 ILCS 35/0.01) (from Ch. 29, par. 60.90)
Sec. 0.01. Short title. This Act may be cited as the Construction Contract Indemnification for Negligence Act.
(Source: P.A. 86-1324.)

(740 ILCS 35/1) (from Ch. 29, par. 61)
Sec. 1.
With respect to contracts or agreements, either public or private, for the construction, alteration, repair or maintenance of a building, structure, highway bridge, viaducts or other work dealing with construction, or for any moving, demolition or excavation connected therewith, every covenant, promise or agreement to indemnify or hold harmless another person from that person's own negligence is void as against public policy and wholly unenforceable.
(Source: P.A. 77-1629.)

(740 ILCS 35/2) (from Ch. 29, par. 62)
Sec. 2.
This Act applies only to contracts or agreements entered into after its effective date.
(Source: P.A. 77-1629.)

(740 ILCS 35/3) (from Ch. 29, par. 63)
Sec. 3.
This Act does not apply to construction bonds or insurance contracts or agreements.
(Source: P.A. 77-1629.)



740 ILCS 40/ - Controlled Substance and Cannabis Nuisance Act.

(740 ILCS 40/0.01) (from Ch. 100 1/2, par. 13.9)
Sec. 0.01. Short title. This Act may be cited as the Controlled Substance and Cannabis Nuisance Act.
(Source: P.A. 86-1324.)

(740 ILCS 40/1) (from Ch. 100 1/2, par. 14)
Sec. 1. As used in this Act unless the context otherwise requires:
"Department" means the Department of State Police of the State of Illinois.
"Controlled Substances" means any substance as defined and included in the Schedules of Article II of the "Illinois Controlled Substances Act," and cannabis as defined in the "Cannabis Control Act" enacted by the 77th General Assembly.
"Place" means any store, shop, warehouse, dwelling house, building, apartment or any place whatever.
"Nuisance" means any place at which or in which controlled substances are unlawfully sold, possessed, served, stored, delivered, manufactured, cultivated, given away or used more than once within a period of one year.
"Person" means any corporation, association, partner, or one or more individuals.
(Source: P.A. 87-765.)

(740 ILCS 40/2) (from Ch. 100 1/2, par. 15)
Sec. 2. All places and the fixtures and movable contents thereof, used for the purpose of unlawfully selling, possessing, serving, storing, delivering, manufacturing, cultivating, giving away or using controlled substances are hereby declared to be nuisances and may be abated as hereinafter provided and the owners, agents, occupants of and any other person using any such place may be enjoined as hereinafter provided.
(Source: P.A. 87-765.)

(740 ILCS 40/3) (from Ch. 100 1/2, par. 16)
Sec. 3. (a) The Department or the State's Attorney or any citizen of the county in which a nuisance exists may file a complaint in the name of the People of the State of Illinois to enjoin all persons from maintaining or permitting such nuisance, to abate the same and to enjoin the use of any such place for the period of one year.
(b) Upon the filing of a complaint by the State's Attorney or the Department in which the complaint states that irreparable injury, loss or damage will result to the People of the State of Illinois, the court shall enter a temporary restraining order without notice enjoining the maintenance of such nuisance, upon testimony under oath, affidavit, or verified complaint containing facts sufficient, if sustained, to justify the court in entering a preliminary injunction upon a hearing after notice. Every such temporary restraining order entered without notice shall be endorsed with the date and hour of entry of the order, shall be filed of record, and shall expire by its terms within such time after entry, not to exceed 10 days as fixed by the court, unless the temporary restraining order, for good cause, is extended for a like period or unless the party against whom the order is directed consents that it may be extended for a longer period. The reason for extension shall be shown in the order. In case a temporary restraining order is entered without notice, the motion for a permanent injunction shall be set down for hearing at the earliest possible time and takes precedence over all matters except older matters of the same character, and when the motion comes on for hearing, the Department or State's Attorney, as the case may be, shall proceed with the application for a permanent injunction, and, if he does not do so, the court shall dissolve the temporary restraining order. On 2 days' notice to the Department or State's Attorney, as the case may be, the defendant may appear and move the dissolution or modification of such temporary restraining order and in that event the court shall proceed to hear and determine such motion as expeditiously as the ends of justice require.
(c) Upon the filing of the complaint by a citizen or the Department or the State's Attorney (in cases in which the Department or State's Attorney does not request injunctive relief without notice) in the circuit court, the court, if satisfied that the nuisance complained of exists, shall allow a temporary restraining order, with bond unless the application is filed by the Department or State's Attorney, in such amount as the court may determine, enjoining the defendant from maintaining any such nuisance within the jurisdiction of the court granting the injunctive relief. However, no such injunctive relief shall be granted, except on behalf of an owner or agent, unless it be made to appear to the satisfaction of the court that the owner or agent of such place knew or had been personally served with a notice signed by the plaintiff and that such notice has been served upon such owner or such agent of such place at least 5 days prior thereto, that such place, specifically describing the same, was being so used, naming the date or dates of its being so used, and that such owner or agent had failed to abate such nuisance, or that upon diligent inquiry such owner or agent could not be found for the service of such preliminary notice. The lessee, if any, of such place shall be made a party defendant to such petition. If the property owner is a corporation and the Department or the State's Attorney sends the preliminary notice to the corporate address registered with the Secretary of State, such action shall create a rebuttable presumption that the parties have acted with due diligence and the court may grant injunctive relief.
(d) In all cases in which the complaint is filed by a citizen, such complaint shall be verified.
(Source: P.A. 99-78, eff. 7-20-15.)

(740 ILCS 40/3.1) (from Ch. 100 1/2, par. 16.1)
Sec. 3.1. Before the filing of a complaint under paragraph (c) of Section 3 of this Act, the State's Attorney shall, by personal service or by certified mail, provide to the owner of the place at which the nuisance is located, or the agent of the owner, written notice of the following:
(1) That a nuisance, as defined in this Act, exists

at the place specified in the notice;

(2) That the owner of the place or his or her agent

has 14 days from the mailing of the notice or 7 days from personal service of the notice to appear at the State's Attorney's Office at the address provided in the notice to arrange to take action to abate the nuisance; and

(3) That failure to appear at the State's Attorney's

Office within the time indicated may result in the State's Attorney filing a complaint to enjoin the use of the owner's property for a period of one year.

If the owner of the place or his or her agent does not appear at the State's Attorney's Office as requested within the time periods prescribed above, the State's Attorney may file a complaint under Section 3 of this Act. If the owner or his or her agent appears before the State's Attorney in the time prescribed, the owner or his or her agent may agree to comply with reasonable recommendations requested by the State's Attorney designed to abate the nuisance. If the owner or his or her agent does not affirmatively agree to follow the State's Attorney's recommendations, the State's Attorney may file a complaint under Section 3 of this Act. If the owner or his or her agent agrees to follow the State's Attorney's recommendations but subsequently fails to comply with those recommendations within 60 days of the owner's or his or her agent's appearance before the State's Attorney, the State's Attorney may proceed to file a complaint under Section 3 of this Act, except that in cases in which the prompt failure to file a complaint would not result in irreparable harm, loss, or damage, the State's Attorney shall, before the filing of the complaint, provide the owner of the place or his or her agent with written notification by personal service or by certified mail sent to the last known address of the owner or agent that he or she has failed to satisfactorily comply with the requested recommendations and that the State's Attorney intends to file a suit under Section 3 of this Act to abate the nuisance.
(Source: P.A. 92-55, eff. 7-12-01; 92-59, eff. 7-12-01.)

(740 ILCS 40/4) (from Ch. 100 1/2, par. 17)
Sec. 4. The defendant shall be held to answer the allegations of the complaint as in other civil proceedings. At all hearings upon the merits, evidence of the general reputation of such place, of the inmates thereof, and of those resorting thereto, shall be admissible for the purpose of proving the existence of such nuisance. If the complaint is filed upon the relation of a citizen, the proceeding shall not be dismissed for want of prosecution, nor upon motion of such relator, unless there is filed with such motion a sworn statement made by such relator and his attorney, setting forth the reasons therefor, and unless such dismissal is approved by the State's Attorney in writing or in open court. If the court is of the opinion that such proceeding ought not to be dismissed, the court may overrule such motion and may enter an order directing the State's Attorney to prosecute such cause to final determination. The cause shall be heard immediately upon issue being joined, and if the hearing is continued the court may permit any citizen of the county consenting thereto to be substituted for the original relator. If any such complaint is filed upon the relation of a citizen, and the court find that there was no reasonable ground or cause for filing the same, the costs may be taxed against such relator.
(Source: Laws 1965, p. 3637.)

(740 ILCS 40/5) (from Ch. 100 1/2, par. 18)
Sec. 5. The plaintiff at any time before, but not later than 10 days after, the filing of the answer, unless further time be granted by the court, may file interrogatories in writing concerning matters material to the allegations of the complaint or respecting the ownership of the property upon which it is claimed the nuisance is maintained. A full answer to each interrogatory under the oath of the defendant shall be filed with the clerk within 10 days after a copy of the interrogatories has been served upon him. For a failure to so answer interrogatories the court may strike the answer to the complaint from the files and enter an order of default and final judgment, and a rule to answer interrogatories may be entered and the court may punish a defendant for contempt of court for a refusal to obey such rule. No person shall be excused from answering interrogatories under oath on the ground that an answer may tend to incriminate him or subject him to a penalty or forfeiture. The answer shall be evidence against, but not on behalf of, the defendant and it and evidence derived from it shall not be used against him in any criminal proceeding other than as rebuttal evidence to testimony given by the defendant or in a case for perjury.
(Source: P.A. 87-765.)

(740 ILCS 40/6) (from Ch. 100 1/2, par. 19)
Sec. 6. If the existence of the nuisance is established, the court shall enter a judgment perpetually restraining all persons from maintaining or permitting such nuisance, and from using the place in which the same is maintained for any purpose, except a purpose that the court designates, for a period of one year thereafter, unless such judgment is sooner vacated, as hereinafter provided, and perpetually restraining the defendant from maintaining any such nuisance within the jurisdiction of the court. No injunction shall be entered against an owner, nor shall an order be entered that any place be closed or kept closed, if it appears that the owner or his or her agent has in good faith endeavored to prevent the nuisance or did not have knowledge of the nuisance. An owner or agent who has complied with the recommendations requested by the State's Attorney under Section 3.1 of this Act shall be deemed to have endeavored in good faith to prevent the nuisance. While the judgment remains in effect, such place shall be in the custody of the court. An order of abatement shall also be entered as a part of such judgment, which order shall direct the sheriff of the county to remove from such place all fixtures and movable property used in conducting or aiding or abetting such nuisance, and to sell the same in the manner provided by law for the sale of chattels in the enforcement of a judgment for the payment of money, and to close such place against its use for any purpose, except a purpose that the court designates, and to keep it closed for a period of one year unless sooner released as hereinafter provided. The sheriff's fees for removing and selling the movable property shall be taxed as a part of the costs, and shall be the same as those for levying upon and selling like property in the enforcement of a judgment for the payment of money. For closing the place and keeping it closed, the court shall allow a reasonable fee to be taxed as part of the costs. Nothing in this Act contained shall authorize any relief respecting any other place than that named in the complaint.
(Source: P.A. 87-765.)

(740 ILCS 40/7) (from Ch. 100 1/2, par. 20)
Sec. 7. The proceeds of the sale of the movable property shall be applied in payment of the costs of the proceeding, and the balance, if any, shall be forwarded by the clerk of the circuit court to the State Treasurer for deposit into the Drug Treatment Fund, which is established as a special fund within the State Treasury. The Department of Human Services may make grants to persons licensed under Section 15-10 of the Alcoholism and Other Drug Abuse and Dependency Act or to municipalities or counties from funds appropriated to the Department from the Drug Treatment Fund for the treatment of persons addicted to alcohol, cannabis, or controlled substances. The Department may adopt any rules it deems appropriate for the administration of these grants. The Department shall ensure that the moneys collected in each county be returned proportionately to the counties through grants to licensees located within the county in which the assessment was collected. Moneys in the Fund shall not supplant other local, state or federal funds.
(Source: P.A. 88-670, eff. 12-2-94; 89-507, eff. 7-1-97.)

(740 ILCS 40/8) (from Ch. 100 1/2, par. 21)
Sec. 8. In case of the violation of any injunction or order of abatement issued under the provisions of this Act, the court may summarily try and punish the offender for his contempt of court. The hearing may be had upon affidavits, or either party may demand the production and oral examination of witnesses.
(Source: Laws 1965, p. 3637.)

(740 ILCS 40/9) (from Ch. 100 1/2, par. 22)
Sec. 9. If the owner of the place has not been guilty of any contempt of court in the proceedings, and appears and pays all costs, fees, and allowances that are a lien on the place and files a bond in the full value of the property, to be ascertained by the court, with sureties, to be approved by the court conditioned that he will immediately abate any such nuisance that may exist at the place and prevent it from being established or kept therein within a period of one year thereafter, the court may, if satisfied of good faith, order the place to be delivered to the owner and the order of abatement cancelled so far as it may relate to such place.
The release of such place under the provisions of this Act does not release it from any judgment, lien, or liability to which it may be subject.
(Source: Laws 1957, p. 1120.)

(740 ILCS 40/10) (from Ch. 100 1/2, par. 23)
Sec. 10. Whenever a fine or costs shall be assessed under the provisions of this Act against the owner of any property herein declared to be a nuisance, such fine or costs shall constitute a lien upon such property to the extent of the interest of such owner, and an order of execution shall issue thereon.
(Source: Laws 1957, p. 1120.)

(740 ILCS 40/11) (from Ch. 100 1/2, par. 24)
Sec. 11. (a) If any lessee or occupant, on one or more occasions, shall use leased premises for the purpose of unlawful possessing, serving, storing, manufacturing, cultivating, delivering, using, selling or giving away controlled substances or shall permit them to be used for any such purposes, the lease or contract for letting such premises shall, at the option of the lessor or the lessor's assignee, become void, and the owner or the owner's assignee may notify the lessee or occupant by posting a written notice at the premises requiring the lessee or occupant to vacate the leased premises on or before a date 5 days after the giving of the notice. The notice shall state the basis for its issuance on forms provided by the circuit court clerk of the county in which the real property is located. The owner or owner's assignee may have the like remedy to recover possession thereof as against a tenant holding over after the expiration of his term. The owner or lessor may bring an eviction action, or assign to the State's Attorney of the county in which the real property is located the right to bring an eviction action on behalf of the owner or lessor, against the lessee and all occupants of the leased premises. The assignment must be in writing on a form prepared by the State's Attorney of the county in which the real property is located. If the owner or lessor assigns the right to bring an eviction action, the assignment shall be limited to those rights and duties up to and including delivery of the order of eviction to the sheriff for execution. The owner or lessor remains liable for the cost of the eviction whether or not the right to bring the eviction action has been assigned.
(b) If a controlled substance is found or used anywhere in the premises of an apartment, there is a rebuttable presumption that the controlled substance was either used or possessed by a lessee or occupant or that a lessee or occupant permitted the premises to be used for that use or possession. A person shall not forfeit his or her security deposit or any part of the security deposit due solely to an eviction under the provisions of the Act.
(c) If a lessor or the lessor's assignee voids a contract under the provisions of this Section, and a tenant or occupant has not vacated the premises within 5 days after receipt of a written notice to vacate the premises, the lessor or the lessor's assignee may seek relief under Article IX of the Code of Civil Procedure. Notwithstanding Sections 9-112, 9-113 and 9-114 of the Code of Civil Procedure, judgment for costs against the plaintiff seeking eviction under this Section shall not be awarded to the defendant unless the action was brought by the plaintiff in bad faith. An eviction action under this Section shall not be deemed to be in bad faith if the plaintiff based his or her cause of action on information provided to him or her by a law enforcement agency or the State's Attorney.
(Source: P.A. 100-173, eff. 1-1-18.)

(740 ILCS 40/13) (from Ch. 100 1/2, par. 25)
Sec. 13.
Nothing contained in this Act shall apply to any unlawful act which results from failing to comply with the provisions prescribed in the "Illinois Controlled Substances Act," enacted by the 77th General Assembly.
(Source: P.A. 77-766.)



740 ILCS 45/ - Crime Victims Compensation Act.

(740 ILCS 45/1) (from Ch. 70, par. 71)
Sec. 1. This Act shall be known and may be cited as the "Crime Victims Compensation Act".
(Source: P.A. 78-359.)

(740 ILCS 45/2) (from Ch. 70, par. 72)
Sec. 2. Definitions. As used in this Act, unless the context otherwise requires:
(a) "Applicant" means any person who applies for compensation under this Act or any person the Court of Claims finds is entitled to compensation, including the guardian of a minor or of a person under legal disability. It includes any person who was a dependent of a deceased victim of a crime of violence for his or her support at the time of the death of that victim.
(b) "Court of Claims" means the Court of Claims created by the Court of Claims Act.
(c) "Crime of violence" means and includes any offense defined in Sections 9-1, 9-1.2, 9-2, 9-2.1, 9-3, 9-3.2, 10-1, 10-2, 10-9, 11-1.20, 11-1.30, 11-1.40, 11-1.50, 11-1.60, 11-11, 11-19.2, 11-20.1, 11-20.1B, 11-20.3, 12-1, 12-2, 12-3, 12-3.1, 12-3.2, 12-3.3, 12-3.4, 12-4, 12-4.1, 12-4.2, 12-4.3, 12-5, 12-7.1, 12-7.3, 12-7.4, 12-13, 12-14, 12-14.1, 12-15, 12-16, 12-20.5, 12-30, 20-1 or 20-1.1, or Section 12-3.05 except for subdivision (a)(4) or (g)(1), or subdivision (a)(4) of Section 11-14.4, of the Criminal Code of 1961 or the Criminal Code of 2012, Sections 1(a) and 1(a-5) of the Cemetery Protection Act, Section 125 of the Stalking No Contact Order Act, Section 219 of the Civil No Contact Order Act, driving under the influence as defined in Section 11-501 of the Illinois Vehicle Code, a violation of Section 11-401 of the Illinois Vehicle Code, provided the victim was a pedestrian or was operating a vehicle moved solely by human power or a mobility device at the time of contact, and a violation of Section 11-204.1 of the Illinois Vehicle Code; so long as the offense did not occur during a civil riot, insurrection or rebellion. "Crime of violence" does not include any other offense or accident involving a motor vehicle except those vehicle offenses specifically provided for in this paragraph. "Crime of violence" does include all of the offenses specifically provided for in this paragraph that occur within this State but are subject to federal jurisdiction and crimes involving terrorism as defined in 18 U.S.C. 2331.
(d) "Victim" means (1) a person killed or injured in this State as a result of a crime of violence perpetrated or attempted against him or her, (2) the spouse or parent of a person killed or injured in this State as a result of a crime of violence perpetrated or attempted against the person, (3) a person killed or injured in this State while attempting to assist a person against whom a crime of violence is being perpetrated or attempted, if that attempt of assistance would be expected of a reasonable person under the circumstances, (4) a person killed or injured in this State while assisting a law enforcement official apprehend a person who has perpetrated a crime of violence or prevent the perpetration of any such crime if that assistance was in response to the express request of the law enforcement official, (5) a person who personally witnessed a violent crime, (5.05) a person who will be called as a witness by the prosecution to establish a necessary nexus between the offender and the violent crime, (5.1) solely for the purpose of compensating for pecuniary loss incurred for psychological treatment of a mental or emotional condition caused or aggravated by the crime, any other person under the age of 18 who is the brother, sister, half brother, half sister, child, or stepchild of a person killed or injured in this State as a result of a crime of violence, (6) an Illinois resident who is a victim of a "crime of violence" as defined in this Act except, if the crime occurred outside this State, the resident has the same rights under this Act as if the crime had occurred in this State upon a showing that the state, territory, country, or political subdivision of a country in which the crime occurred does not have a compensation of victims of crimes law for which that Illinois resident is eligible, (7) a deceased person whose body is dismembered or whose remains are desecrated as the result of a crime of violence, or (8) solely for the purpose of compensating for pecuniary loss incurred for psychological treatment of a mental or emotional condition caused or aggravated by the crime, any parent, spouse, or child under the age of 18 of a deceased person whose body is dismembered or whose remains are desecrated as the result of a crime of violence.
(e) "Dependent" means a relative of a deceased victim who was wholly or partially dependent upon the victim's income at the time of his or her death and shall include the child of a victim born after his or her death.
(f) "Relative" means a spouse, parent, grandparent, stepfather, stepmother, child, grandchild, brother, brother-in-law, sister, sister-in-law, half brother, half sister, spouse's parent, nephew, niece, uncle or aunt.
(g) "Child" means an unmarried son or daughter who is under 18 years of age and includes a stepchild, an adopted child or a child born out of wedlock.
(h) "Pecuniary loss" means, in the case of injury, appropriate medical expenses and hospital expenses including expenses of medical examinations, rehabilitation, medically required nursing care expenses, appropriate psychiatric care or psychiatric counseling expenses, expenses for care or counseling by a licensed clinical psychologist, licensed clinical social worker, licensed professional counselor, or licensed clinical professional counselor and expenses for treatment by Christian Science practitioners and nursing care appropriate thereto; transportation expenses to and from medical and counseling treatment facilities; prosthetic appliances, eyeglasses, and hearing aids necessary or damaged as a result of the crime; costs associated with trafficking tattoo removal by a person authorized or licensed to perform the specific removal procedure; replacement costs for clothing and bedding used as evidence; costs associated with temporary lodging or relocation necessary as a result of the crime, including, but not limited to, the first month's rent and security deposit of the dwelling that the claimant relocated to and other reasonable relocation expenses incurred as a result of the violent crime; locks or windows necessary or damaged as a result of the crime; the purchase, lease, or rental of equipment necessary to create usability of and accessibility to the victim's real and personal property, or the real and personal property which is used by the victim, necessary as a result of the crime; the costs of appropriate crime scene clean-up; replacement services loss, to a maximum of $1,250 per month; dependents replacement services loss, to a maximum of $1,250 per month; loss of tuition paid to attend grammar school or high school when the victim had been enrolled as a student prior to the injury, or college or graduate school when the victim had been enrolled as a day or night student prior to the injury when the victim becomes unable to continue attendance at school as a result of the crime of violence perpetrated against him or her; loss of earnings, loss of future earnings because of disability resulting from the injury, and, in addition, in the case of death, expenses for funeral, burial, and travel and transport for survivors of homicide victims to secure bodies of deceased victims and to transport bodies for burial all of which may not exceed a maximum of $7,500 and loss of support of the dependents of the victim; in the case of dismemberment or desecration of a body, expenses for funeral and burial, all of which may not exceed a maximum of $7,500. Loss of future earnings shall be reduced by any income from substitute work actually performed by the victim or by income he or she would have earned in available appropriate substitute work he or she was capable of performing but unreasonably failed to undertake. Loss of earnings, loss of future earnings and loss of support shall be determined on the basis of the victim's average net monthly earnings for the 6 months immediately preceding the date of the injury or on $1,250 per month, whichever is less or, in cases where the absences commenced more than 3 years from the date of the crime, on the basis of the net monthly earnings for the 6 months immediately preceding the date of the first absence, not to exceed $1,250 per month. If a divorced or legally separated applicant is claiming loss of support for a minor child of the deceased, the amount of support for each child shall be based either on the amount of support pursuant to the judgment prior to the date of the deceased victim's injury or death, or, if the subject of pending litigation filed by or on behalf of the divorced or legally separated applicant prior to the injury or death, on the result of that litigation. Real and personal property includes, but is not limited to, vehicles, houses, apartments, town houses, or condominiums. Pecuniary loss does not include pain and suffering or property loss or damage.
(i) "Replacement services loss" means expenses reasonably incurred in obtaining ordinary and necessary services in lieu of those the injured person would have performed, not for income, but for the benefit of himself or herself or his or her family, if he or she had not been injured.
(j) "Dependents replacement services loss" means loss reasonably incurred by dependents or private legal guardians of minor dependents after a victim's death in obtaining ordinary and necessary services in lieu of those the victim would have performed, not for income, but for their benefit, if he or she had not been fatally injured.
(k) "Survivor" means immediate family including a parent, step-father, step-mother, child, brother, sister, or spouse.
(l) "Parent" means a natural parent, adopted parent, step-parent, or permanent legal guardian of another person.
(m) "Trafficking tattoo" is a tattoo which is applied to a victim in connection with the commission of a violation of Section 10-9 of the Criminal Code of 2012.
(Source: P.A. 98-435, eff. 1-1-14; 99-671, eff. 1-1-17.)

(740 ILCS 45/2.5)
Sec. 2.5. Felon as victim. Notwithstanding paragraph (d) of Section 2, "victim" does not include a person who is convicted of a felony until that person is discharged from probation or is released from a correctional institution and has been discharged from parole or mandatory supervised release, if any. For purposes of this Section, the death of a felon who is serving a term of parole, probation, or mandatory supervised release shall be considered a discharge from that sentence. No compensation may be granted to an applicant under this Act during a period of time that the applicant is held in a correctional institution.
A victim who has been convicted of a felony may apply for assistance under this Act at any time but no award of compensation may be considered until the applicant meets the requirements of this Section.
The changes made to this Section by this amendatory Act of the 96th General Assembly apply to actions commenced or pending on or after the effective date of this amendatory Act of the 96th General Assembly.
(Source: P.A. 96-267, eff. 8-11-09.)

(740 ILCS 45/3.1) (from Ch. 70, par. 73.1)
Sec. 3.1. In addition to other powers and duties set forth in the Court of Claims Act and this Act, the Court of Claims shall have power to issue subpoenas, to administer oaths, to conduct hearings required by this Act and to promulgate all rules necessary thereto, and to prepare an annual report.
(Source: P.A. 81-1013.)

(740 ILCS 45/4.1) (from Ch. 70, par. 74.1)
Sec. 4.1. In addition to other powers and duties set forth in this Act and other powers exercised by the Attorney General, the Attorney General shall investigate all claims and prepare and present a report of each applicant's claim to the Court of Claims prior to the issuance of an order by the Court of Claims, prescribe and furnish all applications and other forms required to be filed in the office of the Attorney General by the terms of this Act, and represent the interests of the State of Illinois in any hearing before the Court of Claims.
(Source: P.A. 97-817, eff. 1-1-13.)

(740 ILCS 45/5.1) (from Ch. 70, par. 75.1)
Sec. 5.1. (a) Every hospital licensed under the laws of this State shall display prominently in its emergency room posters giving notification of the existence and general provisions of this Act. Such posters shall be provided by the Attorney General.
(b) Any law enforcement agency that investigates an offense committed in this State shall inform the victim of the offense or his dependents concerning the availability of an award of compensation and advise such persons that any information concerning this Act and the filing of a claim may be obtained from the office of the Attorney General.
(Source: P.A. 81-1013.)

(740 ILCS 45/6.1) (from Ch. 70, par. 76.1)
Sec. 6.1. Right to compensation. A person is entitled to compensation under this Act if:
(a) Within 2 years of the occurrence of the crime, or

within one year after a criminal charge of a person for an offense, upon which the claim is based, he files an application, under oath, with the Court of Claims and on a form prescribed in accordance with Section 7.1 furnished by the Attorney General. If the person entitled to compensation is under 18 years of age or under other legal disability at the time of the occurrence or is determined by a court to be under a legal disability as a result of the occurrence, he may file the application required by this subsection within 2 years after he attains the age of 18 years or the disability is removed, as the case may be. Legal disability includes a diagnosis of posttraumatic stress disorder.

(b) For all crimes of violence, except those listed

in subsection (b-1) of this Section, the appropriate law enforcement officials were notified within 72 hours of the perpetration of the crime allegedly causing the death or injury to the victim or, in the event such notification was made more than 72 hours after the perpetration of the crime, the applicant establishes that such notice was timely under the circumstances.

(b-1) For victims of offenses defined in Sections

11-1.20, 11-1.30, 11-1.40, 11-1.50, 11-1.60, 12-13, 12-14, 12-14.1, 12-15, and 12-16 of the Criminal Code of 1961 or the Criminal Code of 2012, the appropriate law enforcement officials were notified within 7 days of the perpetration of the crime allegedly causing death or injury to the victim or, in the event that the notification was made more than 7 days after the perpetration of the crime, the applicant establishes that the notice was timely under the circumstances. If the applicant or victim has obtained an order of protection, a civil no contact order, or a stalking no contact order, or has presented himself or herself to a hospital for sexual assault evidence collection and medical care, such action shall constitute appropriate notification under this subsection (b-1) or subsection (b) of this Section.

(c) The applicant has cooperated with law enforcement

officials in the apprehension and prosecution of the assailant. If the applicant or victim has obtained an order of protection, a civil no contact order, or a stalking no contact order or has presented himself or herself to a hospital for sexual assault evidence collection and medical care, such action shall constitute cooperation under this subsection (c). If the victim is under 18 years of age at the time of the commission of the offense, the following shall constitute cooperation under this subsection (c):

(1) the applicant or the victim files a police

report with a law enforcement agency;

(2) a mandated reporter reports the crime to law

enforcement; or

(3) a person with firsthand knowledge of the

crime reports the crime to law enforcement.

(d) The applicant is not the offender or an

accomplice of the offender and the award would not unjustly benefit the offender or his accomplice.

(e) The injury to or death of the victim was not

substantially attributable to his own wrongful act and was not substantially provoked by the victim.

(f) For victims of offenses defined in Section 10-9

of the Criminal Code of 2012, the victim submits a statement under oath on a form prescribed by the Attorney General attesting that the removed tattoo was applied in connection with the commission of the offense.

(Source: P.A. 99-143, eff. 7-27-15; 100-575, eff. 1-8-18.)

(740 ILCS 45/7.1) (from Ch. 70, par. 77.1)
Sec. 7.1. (a) The application shall set out:
(1) the name and address of the victim;
(2) if the victim is deceased, the name and address

of the applicant and his relationship to the victim, the names and addresses of other persons dependent on the victim for their support and the extent to which each is so dependent, and other persons who may be entitled to compensation for a pecuniary loss;

(3) the date and nature of the crime on which the

application for compensation is based;

(4) the date and place where and the law enforcement

officials to whom notification of the crime was given;

(5) the nature and extent of the injuries sustained

by the victim, and the names and addresses of those giving medical and hospitalization treatment to the victim;

(6) the pecuniary loss to the applicant and to such

other persons as are specified under item (2) resulting from the injury or death;

(7) the amount of benefits, payments, or awards, if

any, payable under:

(a) the Workers' Compensation Act,
(b) the Dram Shop Act,
(c) any claim, demand, or cause of action based

upon the crime-related injury or death,

(d) the Federal Medicare program,
(e) the State Public Aid program,
(f) Social Security Administration burial

benefits,

(g) Veterans administration burial benefits,
(h) life, health, accident or liability insurance,
(i) the Criminal Victims' Escrow Account Act,
(j) the Sexual Assault Survivors Emergency

Treatment Act,

(k) restitution, or
(l) any other source;
(8) releases authorizing the surrender to the Court

of Claims or Attorney General of reports, documents and other information relating to the matters specified under this Act and rules promulgated in accordance with the Act;

(9) such other information as the Court of Claims or

the Attorney General reasonably requires.

(b) The Attorney General may require that materials substantiating the facts stated in the application be submitted with that application.
(c) An applicant, on his own motion, may file an amended application or additional substantiating materials to correct inadvertent errors or omissions at any time before the original application has been disposed of by the Court of Claims. In either case, the filing of additional information or of an amended application shall be considered for the purpose of this Act to have been filed at the same time as the original application.
(Source: P.A. 97-817, eff. 1-1-13; 98-463, eff. 8-16-13.)

(740 ILCS 45/8.1) (from Ch. 70, par. 78.1)
Sec. 8.1. If an applicant does not submit all materials substantiating his claim as requested of him by the Attorney General, the Attorney General shall notify the applicant in writing of the specific additional items of information or materials required and that he has 30 days in which to furnish those items to the Attorney General. The Attorney General shall report an applicant's failure to comply within 30 days of the foregoing notice to the Court of Claims. No award of compensation shall be made for any portion of the applicant's claim that is not substantiated by the applicant. An applicant may request an extension of time from the Attorney General prior to the expiration of the 30 day period.
(Source: P.A. 81-1013.)

(740 ILCS 45/9.1) (from Ch. 70, par. 79.1)
Sec. 9.1. In determining whether an applicant is entitled to compensation, the Court of Claims shall consider the facts stated in the application and other material and information submitted and the report of the Attorney General. However, the Court of Claims need not consider whether or not the alleged assailant has been apprehended.
(Source: P.A. 81-1013.)

(740 ILCS 45/10.1) (from Ch. 70, par. 80.1)
Sec. 10.1. Amount of compensation. The amount of compensation to which an applicant and other persons are entitled shall be based on the following factors:
(a) A victim may be compensated for his or her pecuniary loss.
(b) A dependent may be compensated for loss of support.
(c) Any person, even though not dependent upon the victim for his or her support, may be compensated for reasonable expenses of the victim to the extent to which he or she has paid or become obligated to pay such expenses and only after compensation for reasonable funeral, medical and hospital expenses of the victim have been awarded may compensation be made for reasonable expenses of the victim incurred for psychological treatment of a mental or emotional condition caused or aggravated by the crime.
(d) An award shall be reduced or denied according to the extent to which the victim's acts or conduct provoked or contributed to his or her injury or death, or the extent to which any prior criminal conviction or conduct of the victim may have directly or indirectly contributed to the injury or death of the victim.
(e) An award shall be reduced by the amount of benefits, payments or awards payable under those sources which are required to be listed under item (7) of Section 7.1(a) and any other sources except annuities, pension plans, Federal Social Security payments payable to dependents of the victim and the net proceeds of the first $25,000 of life insurance that would inure to the benefit of the applicant, which the applicant or any other person dependent for the support of a deceased victim, as the case may be, has received or to which he or she is entitled as a result of injury to or death of the victim.
(f) A final award shall not exceed $10,000 for a crime committed prior to September 22, 1979, $15,000 for a crime committed on or after September 22, 1979 and prior to January 1, 1986, $25,000 for a crime committed on or after January 1, 1986 and prior to August 7, 1998, or $27,000 for a crime committed on or after August 7, 1998. If the total pecuniary loss is greater than the maximum amount allowed, the award shall be divided in proportion to the amount of actual loss among those entitled to compensation.
(g) Compensation under this Act is a secondary source of compensation and the applicant must show that he or she has exhausted the benefits reasonably available under the Criminal Victims' Escrow Account Act or any governmental or medical or health insurance programs, including but not limited to Workers' Compensation, the Federal Medicare program, the State Public Aid program, Social Security Administration burial benefits, Veterans Administration burial benefits, and life, health, accident or liability insurance.
(Source: P.A. 97-817, eff. 1-1-13.)

(740 ILCS 45/10.2)
Sec. 10.2. Emergency awards.
(a) If it appears, prior to taking action on an application, that the claim is one for which compensation is probable, and undue hardship will result to the applicant if immediate payment is not made, the Attorney General may recommend and the Court may make an emergency award of compensation to the applicant, pending a final decision in the case, provided the amount of emergency compensation does not exceed $2,000. The amount of emergency compensation shall be deducted from any final award made as a result of the claim. The full amount of the emergency award if no final award is made shall be repaid by the applicant to the State of Illinois.
(b) Emergency award applicants must satisfy all requirements under Section 6.1 of this Act.
(Source: P.A. 97-817, eff. 1-1-13.)

(740 ILCS 45/11.1) (from Ch. 70, par. 81.1)
Sec. 11.1. The Court of Claims may provide for the payment of an award in a lump sum or in installments.
(Source: P.A. 81-1013.)

(740 ILCS 45/12) (from Ch. 70, par. 82)
Sec. 12. No fee may be charged to the applicant in any proceeding under this Act except as provided in this Act. If the applicant is represented by counsel or some other duly authorized agent in making application under this Act or in any further proceedings provided for in this Act, that counsel or agent may receive no payment for his services in preparing or presenting the application before the Court of Claims. He may, however, charge fees to the applicant for representing him at a hearing provided for in this Act but only in such an amount as the Court of Claims determines to be reasonable.
(Source: P.A. 78-359.)

(740 ILCS 45/12.1) (from Ch. 70, par. 82.1)
Sec. 12.1. The Court of Claims may, without a hearing, make an award to a person who has filed an application or any other person it finds is entitled to compensation, including the guardian or conservator of a minor or incompetent, based upon the application, the other information and materials submitted with the application, and the report of the Attorney General.
(Source: P.A. 81-1013.)

(740 ILCS 45/13.1) (from Ch. 70, par. 83.1)
Sec. 13.1. (a) A hearing before a Commissioner of the Court of Claims shall be held for those claims in which:
(1) the Court of Claims on its own motion sets a

hearing;

(2) the Attorney General petitions the Court of

Claims for a hearing;

(3) a claim has been disposed of without a hearing

and an applicant has been denied compensation or has been awarded compensation which he thinks is inadequate and he petitions the Court of Claims for a hearing within 30 days of the date of issuance of the order sought to be reviewed. The petition shall set forth the reasons for which review is sought and a recitation of any additional evidence the applicant desires to present to the Court. A copy of the petition shall be provided to the Attorney General. Documentation to be presented at a hearing of the Court of Claims must be submitted to the Attorney General at least 10 working days before the hearing date. Failure to do so may result in a continuance of the hearing.

(b) At hearings held under this Act before Commissioners of the Court of Claims, any statement, document, information or matter may be received in evidence if in the opinion of the Court or its Commissioner such evidence would contribute to a determination of the claim, regardless of whether such evidence would be admissible in a court of law.
(c) Petition for rehearing.
(1) The Court of Claims may order a rehearing of a

matter decided after a hearing, if, in reaching its decision:

(A) the court has overlooked, misapplied, or

failed to consider a statute, decision, or directly controlling principle;

(B) the court has overlooked or misconceived some

material fact or proposition of law; or

(C) the court has overlooked or misconceived a

material question in the case.

(2) A rehearing may not be granted if it is

sought merely for the purpose of obtaining a reargument on and reconsideration of matters which have already been fully considered by the court.

(3) The petition shall specify which of the grounds

in paragraph (1) of this subsection (c) exists and shall specifically designate that portion of the opinion, or the record, or that particular authority, which the petitioner wishes the court to consider. A copy of the petition shall be served on the opposing party. No petition for rehearing shall exceed 10 typewritten pages. No memoranda or briefs in support of a petition for rehearing, and no response to a petition for rehearing, shall be received unless requested by the court.

(Source: P.A. 97-817, eff. 1-1-13.)

(740 ILCS 45/14.1) (from Ch. 70, par. 84.1)
Sec. 14.1. (a) Hearings shall be open to the public unless the Court of Claims determines that a closed hearing should be held because:
(1) the alleged assailant has not been brought to

trial and a public hearing would adversely affect either his apprehension or his trial;

(2) the offense allegedly perpetrated against the

victim is one defined in Section 11-1.20, 11-1.30, 11-1.40, 12-13, 12-14, or 12-14.1 of the Criminal Code of 1961 or the Criminal Code of 2012 and the interests of the victim or of persons dependent on his support require that the public be excluded from the hearing;

(3) the victim or the alleged assailant is a minor; or
(4) the interests of justice would be frustrated,

rather than furthered, if the hearing were open to the public.

(b) A transcript shall be kept of the hearings held before the Court of Claims. No part of the transcript of any hearing before the Court of Claims may be used for any purpose in a criminal proceeding except in the prosecution of a person alleged to have perjured himself in his testimony before the Court of Claims. A copy of the transcript may be furnished to the applicant upon his written request to the court reporter, accompanied by payment of a charge established by the Court of Claims in accordance with the prevailing commercial charge for a duplicate transcript. Where the interests of justice require, the Court of Claims may refuse to disclose the names of victims or other material in the transcript by which the identity of the victim could be discovered.
(Source: P.A. 96-1551, eff. 7-1-11; 97-1150, eff. 1-25-13.)

(740 ILCS 45/15) (from Ch. 70, par. 85)
Sec. 15. When disposition is made without a hearing or at the conclusion of a hearing held under this Act, the Court of Claims shall enter an order stating (1) its findings of fact, (2) its decision as to whether or not compensation is due under this Act, (3) the amount of compensation, if any, which is due under this Act, (4) whether disbursement of the compensation awarded is to be made in a lump sum or in periodic payments, and (5) the person or persons to whom the compensation should be paid.
(Source: P.A. 81-1013.)

(740 ILCS 45/16) (from Ch. 70, par. 86)
Sec. 16. The Court of Claims, on its own motion or upon the written request of any applicant, may modify an award of compensation made under this Act or reconsider a denial of compensation. No hearing need be held, however, unless the written request states facts which were not known to the applicant or by the exercise of reasonable diligence could not have been ascertained by him at the time of the entry of the order sought to be modified and which would have directly affected the determination of whether or not compensation should be awarded and, if so, the amount of that compensation.
(Source: P.A. 81-1013.)

(740 ILCS 45/17) (from Ch. 70, par. 87)
Sec. 17. Subrogation.
(a) The Court of Claims may award compensation on the condition that the applicant subrogate to the State his rights to collect damages from the assailant or any third party who may be liable in damages to the applicant. In such a case the Attorney General may, on behalf of the State, bring an action against an assailant or third party for money damages, but must first notify the applicant and give him an opportunity to participate in the prosecution of the action. The excess of the amount recovered in such action over the amount of the compensation offered and accepted or awarded under this Act plus costs of the action and attorneys' fees actually incurred shall be paid to the applicant.
(b) Nothing in this Act affects the right of the applicant to seek civil damages from the assailant and any other party, but that applicant must give written notice to the Attorney General within 10 days after the making of a claim or the filing of an action for such damages, and within 10 days after the conclusion of the claim or action. The applicant must attach to the written notice a copy of the complaint, settlement agreement, jury verdict, or judgment. Failure to timely notify the Attorney General of such claims and actions is a willful omission of fact and the applicant thereby becomes subject to the provisions of Section 20 of this Act.
(c) The State has a charge for the amount of compensation paid under this Act upon all claims or causes of action against an assailant and any other party to recover for the injuries or death of a victim which were the basis for that payment of compensation. At the time compensation is ordered to be paid under this Act, the Court of Claims shall give written notice of this charge to the applicant. The charge attaches to any verdict or judgment entered and to any money or property which is recovered on account of the claim or cause of action against the assailant or any other party after the notice is given. On petition filed by the Attorney General on behalf of the State or by the applicant, the circuit court, on written notice to all interested parties, shall adjudicate the right of the parties and enforce the charge. This subsection does not affect the priority of a lien under "AN ACT creating attorney's lien and for enforcement of same", filed June 16, 1909, as amended.
Only the Court of Claims may reduce the State's lien under this Act. The Court of Claims may consider the nature and extent of the injury, economic loss, settlements, hospital costs, physician costs, attorney's fees and costs, and all other appropriate costs. The burden of producing evidence sufficient to support the exercise by the Court of Claims of its discretion to reduce the amount of a proven charge sought to be enforced against the recovery shall rest with the party seeking such reduction. The charges of the State described in this Section, however, shall take priority over all other liens and charges existing under the laws of the State of Illinois.
(d) Where compensation is awarded under this Act and the person receiving same also receives any sum required to be, and that has not been deducted under Section 10.1, he shall refund to the State the amount of compensation paid to him which would have been deducted at the time the award was made.
(e) An amount not to exceed 25% of all money recovered under subsections (b) or (c) of this Section shall be placed in the Violent Crime Victims Assistance Fund to assist with costs related to recovery efforts. "Recovery efforts" means those activities that are directly attributable to obtaining restitution, civil suit recoveries, and other reimbursements.
(f) The applicant must give written notice to the Attorney General within 10 days after an offender is ordered by a court to pay restitution. The applicant shall attach a copy of the restitution order or judgment to the written notice. Failure to timely notify the Attorney General of court-ordered restitution is a willful omission of fact and the applicant thereby becomes subject to the provisions of Section 20 of this Act. The Attorney General may file a written copy of the Court of Claims' decision awarding crime victims compensation in a criminal case in which the offender has been ordered to pay restitution for the victim's expenses incurred as a result of the same criminal conduct. Upon the filing of the order, the circuit court clerk shall send restitution payments directly to the compensation program for any paid expense reflected in the Court of Claims' decision.
(Source: P.A. 97-817, eff. 1-1-13; 98-756, eff. 7-16-14.)

(740 ILCS 45/18) (from Ch. 70, par. 88)
Sec. 18. Claims against awards.
(a) An award is not subject to enforcement, attachment, garnishment, or other process, except that an award is not exempt from a claim of a creditor to the extent that he or she provided products, services, or accommodations the costs of which are included in the award.
(b) An assignment or agreement to assign a right to compensation for loss accruing in the future is unenforceable, except:
(1) an assignment of a right to compensation for work

loss to secure payment of maintenance or child support; or

(2) an assignment of a right to compensation to the

extent of the cost of products, services, or accommodations necessitated by the injury or death on which the claim is based and are provided or to be provided by the assignee.

(c) The court may order that all or a portion of an award be paid jointly to the applicant and another person or solely and directly to another person to the extent that such other person has provided products, services or accommodations, the costs of which are included in the award, or to another person to the extent that such other person paid or became obligated to pay expenses incurred by the victim or applicant.
(d) If an award under subsection (c) of this Section is offset by the Comptroller, pursuant to the Uncollected State Claims Act, the intended individual or entity must credit the applicant's or victim's account for the amount ordered by the Court of Claims, and the intended individual or entity is prohibited from pursuing payment from the applicant or victim for any portion that is offset. The Comptroller shall provide notice as provided in Section 10.05 of the State Comptroller Act.
(Source: P.A. 97-817, eff. 1-1-13.)

(740 ILCS 45/18.5)
Sec. 18.5. Restrictions on collection of debts incurred by crime victims.
(a) Within 10 business days after the filing of a claim, the Office of the Attorney General shall issue an applicant a written notice of the crime victim compensation claim and inform the applicant that the applicant may provide a copy of the written notice to vendors to have debt collection activities cease while the claim is pending.
(b) An applicant may provide a copy of the written notice to a vendor waiting for payment of a related debt. A vendor that receives notice of the filing of a claim under this Act with the Court of Claims must cease all debt collection activities against the applicant for a related debt. A vendor that assists an applicant to complete or submit an application for compensation or a vendor that submits a bill to the Office of the Attorney General has constructive notice of the filing of the claim and must not engage in debt collection activities against the applicant for a related debt. If the Court of Claims awards compensation for the related debt, a vendor shall not engage in debt collection activities while payment is pending. If the Court of Claims denies compensation for a vendor's bill for the related debt or a portion thereof, the vendor may not engage in debt collection activities until 45 days after the date of an order of the Court of Claims denying compensation in whole or in part.
(c) A vendor that has notice of a compensation claim may:
(1) submit a written request to the Court of Claims

for notification of the Court's decision involving a related debt. The Court of Claims shall provide notification of payment or denial of payment within 30 days of its decision;

(2) submit a bill for a related debt to the Office of

the Attorney General; and

(3) contact the Office of the Attorney General to

inquire about the status of the claim.

(d) The statute of limitations for collection of a related debt is tolled upon the filing of the claim with the Court of Claims and all civil actions in court against the applicant for a related debt shall be stayed until 45 days after the Court of Claims enters an order denying compensation for the related debt or portion thereof.
(e) As used in this Section:
(1) "Crime victim" means a victim of a violent crime

or an applicant as defined in this Act.

(2) "Debt collection activities" means:
(A) communicating with, harassing, or

intimidating the crime victim for payment, including, but not limited to, repeatedly calling or writing to the crime victim and threatening to refer the related debt to a debt collection agency or to an attorney for collection, enforcement, or the filing of other process;

(B) contacting a credit ratings agency or

distributing information to affect the crime victim's credit rating as a result of the related debt;

(C) referring a bill, or portion thereof, to a

collection agency or attorney for collection action against the crime victim; or

(D) taking any other action adverse to the crime

victim or his or her family on account of the related debt.

"Debt collection activities" does not include billing

insurance or other government programs, routine inquiries about coverage by private insurance or government programs, or routine billing that indicates that the amount is not due pending resolution of the crime victim compensation claim.

(3) "Related debt" means a debt or expense for

hospital, medical, dental, or counseling services incurred by or on behalf of a crime victim as a direct result of the crime.

(4) "Vendor" includes persons, providers of service,

vendors' agents, debt collection agencies, and attorneys hired by a vendor.

(Source: P.A. 99-444, eff. 1-1-16.)

(740 ILCS 45/20) (from Ch. 70, par. 90)
Sec. 20. (a) In addition to any other civil liability or criminal penalties provided by law, a person who the Court of Claims finds has willfully misstated or omitted facts relevant to the determination of whether compensation is due under this Act or of the amount of that compensation, whether in making application for compensation or in the further proceedings provided for in this Act, shall be denied compensation under this Act.
(b) A person who is convicted of having willfully misstated or omitted facts relevant to the determination of whether compensation is due under this Act or of the amount of that compensation, whether in making application for compensation or in the further proceedings provided for in this Act, shall be guilty of a Class A misdemeanor.
(Source: P.A. 81-1013.)



740 ILCS 50/ - Criminal Conversation Abolition Act.

(740 ILCS 50/0.01) (from Ch. 40, par. 1950)
Sec. 0.01. Short title. This Act may be cited as the Criminal Conversation Abolition Act.
(Source: P.A. 99-90, eff. 1-1-16.)

(740 ILCS 50/1) (from Ch. 40, par. 1951)
Sec. 1. (Repealed).
(Source: Laws 1947, p. 800. Repealed by P.A. 99-90, eff. 1-1-16.)

(740 ILCS 50/2) (from Ch. 40, par. 1952)
Sec. 2. (Repealed).
(Source: Laws 1947, p. 800. Repealed by P.A. 99-90, eff. 1-1-16.)

(740 ILCS 50/3) (from Ch. 40, par. 1953)
Sec. 3. (Repealed).
(Source: Laws 1947, p. 800. Repealed by P.A. 99-90, eff. 1-1-16.)

(740 ILCS 50/4) (from Ch. 40, par. 1954)
Sec. 4. (Repealed).
(Source: Laws 1947, p. 800. Repealed by P.A. 99-90, eff. 1-1-16.)

(740 ILCS 50/5) (from Ch. 40, par. 1955)
Sec. 5. (Repealed).
(Source: Laws 1947, p. 800. Repealed by P.A. 99-90, eff. 1-1-16.)

(740 ILCS 50/6) (from Ch. 40, par. 1956)
Sec. 6. (Repealed).
(Source: Laws 1947, p. 800. Repealed by P.A. 99-90, eff. 1-1-16.)

(740 ILCS 50/7) (from Ch. 40, par. 1957)
Sec. 7. (Repealed).
(Source: Laws 1947, p. 800. Repealed by P.A. 99-90, eff. 1-1-16.)

(740 ILCS 50/7.1)
Sec. 7.1. Abolition; effect of repeal.
(a) This amendatory Act of the 99th General Assembly does not apply to any cause of action that accrued under Sections 1 through 7 of this Act before their repeal, and a timely action brought under those Sections shall be decided in accordance with those Sections as they existed when the cause of action accrued.
(b) An action may not be brought for criminal conversation based on facts occurring on or after the effective date of this amendatory Act of the 99th General Assembly.
(Source: P.A. 99-90, eff. 1-1-16.)



740 ILCS 57/ - Drug Dealer Liability Act.

(740 ILCS 57/1)
Sec. 1. Short title. This Act may be cited as the Drug Dealer Liability Act.
(Source: P.A. 89-293, eff. 1-1-96.)

(740 ILCS 57/5)
Sec. 5. Statement of purpose. The purpose of this Act is to provide a civil remedy for damages to persons in a community injured as a result of illegal drug use. These persons include parents, employers, insurers, governmental entities, and others who pay for drug treatment or employee assistance programs, as well as infants injured as a result of exposure to drugs in utero ("drug babies"). This Act will enable them to recover damages from those persons in the community who have joined the illegal drug market. A further purpose of the Act is to shift, to the extent possible, the cost of the damage caused by the existence of the illegal drug market in a community to those who illegally profit from that market. The further purpose of the Act is to establish the prospect of substantial monetary loss as a deterrent to those who have not yet entered into the illegal drug distribution market. The further purpose is to establish an incentive for drug users to identify and seek payment for their own drug treatment from those dealers who have sold drugs to the user in the past.
(Source: P.A. 89-293, eff. 1-1-96.)

(740 ILCS 57/10)
Sec. 10. Legislative findings. The legislature finds and declares all of the following:
(1) Every community in the country is affected by the marketing and distribution of illegal drugs. A vast amount of State and local resources are expended in coping with the financial, physical, and emotional toll that results from the existence of the illegal drug market. Families, employers, insurers, and society in general bear the substantial costs of coping with the marketing of illegal drugs. Drug babies and parents, particularly those of adolescent illegal drug users, suffer significant non-economic injury as well.
(2) Although the criminal justice system is an important weapon against the illegal drug market, the civil justice system can and must also be used. The civil justice system can provide an avenue of compensation for those who have suffered harm as a result of the marketing and distribution of illegal drugs. The persons who have joined the illegal drug market should bear the cost of the harm caused by that market in the community.
(3) The threat of liability under this Act serves as an additional deterrent to a recognizable segment of the illegal drug network. A person who has non-drug related assets, who markets illegal drugs at the workplace, who encourages friends to become users, among others, is likely to decide that the added cost of entering the market is not worth the benefit. This is particularly true for a first-time, casual dealer who has not yet made substantial profits. This Act provides a mechanism for the cost of the injury caused by illegal drug use to be borne by those who benefit from illegal drug dealing.
(4) This Act imposes liability against all participants in the illegal drug market, including small dealers, particularly those in the workplace, who are not usually the focus of criminal investigations. The small dealers increase the number of users and are the people who become large dealers. These small dealers are most likely to be deterred by the threat of liability.
(5) A parent of an adolescent illegal drug user often expends considerable financial resources, typically in the tens of thousands of dollars, for the child's drug treatment. Local and state governments provide drug treatment and related medical services made necessary by the distribution of illegal drugs. The treatment of drug babies is a considerable cost to local and state governments. Insurers pay large sums for medical treatment relating to drug addiction and use. Employers suffer losses as a result of illegal drug use by employees due to lost productivity, employee drug-related workplace accidents, employer contributions to medical plans, and the need to establish and maintain employee assistance programs. Large employers, insurers, and local and state governments have existing legal staffs that can bring civil suits against those involved in the illegal drug market, in appropriate cases, if a clear legal mechanism for liability and recovery is established.
(6) Drug babies, who are clearly the most innocent and vulnerable of those affected by illegal drug use, are often the most physically and mentally damaged due to the existence of an illegal drug market in a community. For many of these babies, the only hope is extensive medical and psychological treatment, physical therapy, and special education. All of these potential remedies are expensive. These babies, through their legal guardians and through court-appointed guardians ad litem, should be able to recover damages from those in the community who have entered and participated in the marketing of the types of illegal drugs that have caused their injuries.
(7) In theory, civil action for damages for distribution of illegal drugs can be brought under existing law. They are not. Several barriers account for this. Under existing tort law, only those dealers in the actual chain of distribution to a particular user are sued. Drug babies, parents of adolescent illegal drug users, and insurers are not likely to be able to identify the chain of distribution to a particular user. Furthermore, drug treatment experts largely agree that users are unlikely to identify and bring suit against their own dealers, even after they have recovered, given the present requirements for a civil action. Recovered users are similarly unlikely to bring suit against others in the chain of distribution, even if they are known to the user. A user is unlikely to know other dealers in the chain of distribution. Unlike the chain of distribution for legal products, in which records identifying the parties to each transaction in the chain are made and shared among the parties, the distribution of illegal drugs is clandestine. Its participants expend considerable effort to keep the chain of distribution secret.
(8) Those involved in the illegal drug market in a community are necessarily interrelated and interdependent, even if their identity is unknown to one another. Each new dealer obtains the benefit of the existing illegal drug distribution system to make illegal drugs available to him or her. In addition, the existing market aids a new entrant by the prior development of people as users. Many experts on the illegal drug market agree that all participants are ultimately likely to be indirectly related. That is, beginning with any one dealer, given the theoretical ability to identify every person known by that dealer to be involved in illegal drug trafficking, and in turn each of those others known to them, and so on, the illegal drug market in a community would ultimately be fully revealed.
(9) Market liability has been created with respect to legitimate products by judicial decision in some states. It provides for civil recovery by plaintiffs who are unable to identify the particular manufacturer of the product that is claimed to have caused them harm, allowing recovery from all manufacturers of the product who participated in that particular market. The market liability theory has been shown to be destructive of market initiative and product development when applied to legitimate markets. Because of its potential for undermining markets, this Act expressly adopts a legislatively crafted form of liability for those who intentionally join the illegal drug market. The liability established by this Act grows out of but is distinct from existing judicially crafted market liability.
(10) The prospect of a future suit for the costs of drug treatment may drive a wedge between prospective dealers and their customers by encouraging users to turn on their dealers. Therefore, liability for those costs, even to the user, is imposed under this Act as long as the user identifies and brings suit against his or her own dealers.
(11) Allowing dealers who face a civil judgment for their illegal drug marketing to bring suit against their own sources for contribution may also drive a wedge into the relationships among some participants in the illegal drug distribution network.
(12) While not all persons who have suffered losses as a result of the marketing of illegal drugs will pursue an action for damages, at least some individuals, guardians of drug babies, government agencies that provide treatment, insurance companies, and employers will find such an action worthwhile. These persons deserve the opportunity to recover their losses. Some new entrants to retail illegal drug dealing are likely to be deterred even if only a few of these suits are actually brought.
(Source: P.A. 89-293, eff. 1-1-96.)

(740 ILCS 57/15)
Sec. 15. Definitions. As used in this Act:
"Illegal drug" means a drug whose distribution is a violation of State law.
"Illegal drug market" means the support system of illegal drug related operations, from production to retail sales, through which an illegal drug reaches the user.
"Illegal drug market target community" is the area described under Section 40.
"Individual drug user" means the individual whose illegal drug use is the basis of an action brought under this Act.
"Level 1 offense" means possession of one-fourth ounce or more, but less than 4 ounces, or distribution of less than one ounce of a specified illegal drug, or possession of one pound or 25 plants or more, but less than 4 pounds or 50 plants, or distribution of less than one pound of marijuana.
"Level 2 offense" means possession of 4 ounces or more, but less than 8 ounces, or distribution of one ounce or more, but less than 2 ounces, of a specified illegal drug, or possession of 4 pounds or more or 50 plants or more, but less than 8 pounds or 75 plants, or distribution of more than one pound, but less than 5 pounds, of marijuana.
"Level 3 offense" means possession of 8 ounces or more, but less than 16 ounces, or distribution of 2 ounces or more, but less than 4 ounces, of a specified illegal drug or possession of 8 pounds or more or 75 plants or more, but less than 16 pounds or 100 plants, or distribution of more than 5 pounds, but less than 10 pounds, of marijuana.
"Level 4 offense" means possession of 16 ounces or more or distribution of 4 ounces or more of a specified illegal drug or possession of 16 pounds or more or 100 plants or more or distribution of 10 pounds or more of marijuana.
"Participate in the illegal drug market" means to distribute, possess with an intent to distribute, commit an act intended to facilitate the marketing or distribution of, or agree to distribute, possess with an intent to distribute, or commit an act intended to facilitate the marketing and distribution of an illegal drug. "Participate in the illegal drug market" does not include the purchase or receipt of an illegal drug for personal use only.
"Person" means an individual, governmental entity, corporation, firm, trust, partnership, or incorporated or unincorporated association, existing under or authorized by the laws of this State, another state, or a foreign country.
"Period of illegal drug use" means, in relation to the individual drug user, the time of the individual's first use of an illegal drug to the accrual of the cause of action. The period of illegal drug use is presumed to commence 2 years before the cause of action accrues unless the defendant proves otherwise by clear and convincing evidence.
"Place of illegal drug activity" means, in relation to the individual drug user, each Illinois Representative District in which the individual possesses or uses an illegal drug or in which the individual resides, attends school, or is employed during the period of the individual's illegal drug use, unless the defendant proves otherwise by clear and convincing evidence.
"Place of participation" means, in relation to a defendant in an action brought under this Act, each Illinois Representative District in which the person participates in the illegal drug market or in which the person resides, attends school, or is employed during the period of the person's participation in the illegal drug market.
"Specified illegal drug" means cocaine, heroin, or methamphetamine and any other drug the distribution of which is a violation of State law.
(Source: P.A. 89-293, eff. 1-1-96.)

(740 ILCS 57/20)
Sec. 20. Liability for participation in the illegal drug market.
(a) A person who knowingly participates in the illegal drug market within this State is liable for civil damages as provided in this Act. A person may recover damages under this Act for injury resulting from an individual's use of an illegal drug.
(b) A law enforcement officer or agency, the State, or a person acting at the direction of a law enforcement officer or agency or the State is not liable for participating in the illegal drug market if the participation is in furtherance of an official investigation.
(Source: P.A. 89-293, eff. 1-1-96.)

(740 ILCS 57/25)
Sec. 25. Recovery of damages.
(a) One or more of the following persons may bring an action for damages caused by an individual's use of an illegal drug:
(1) A parent, legal guardian, child, spouse, or

sibling of the individual drug user.

(2) An individual who was exposed to an illegal drug

in utero.

(3) An employer of the individual drug user.
(4) A medical facility, insurer, governmental entity,

employer, or other entity that funds a drug treatment program or employee assistance program for the individual drug user or that otherwise expended money on behalf of the individual drug user.

(5) A person injured as a result of the willful,

reckless, or negligent actions of an individual drug user.

(b) A person entitled to bring an action under this Section may seek damages from one or more of the following:
(1) A person who knowingly distributed, or knowingly

participated in the chain of distribution of, an illegal drug that was actually used by the individual drug user.

(2) A person who knowingly participated in the

illegal drug market if:

(A) the place of illegal drug activity by the

individual drug user is within the illegal drug market target community of the defendant;

(B) the defendant's participation in the illegal

drug market was connected with the same type of illegal drug used by the individual drug user; and

(C) the defendant participated in the illegal

drug market at any time during the individual drug user's period of illegal drug use.

(c) A person entitled to bring an action under this Section may recover all of the following damages:
(1) economic damages, including, but not limited to,

the cost of treatment and rehabilitation, medical expenses, loss of economic or educational potential, loss of productivity, absenteeism, support expenses, accidents or injury, and any other pecuniary loss proximately caused by the illegal drug use;

(2) non-economic damages, including, but not limited

to, physical and emotional pain, suffering, physical impairment, emotional distress, mental anguish, disfigurement, loss of enjoyment, loss of companionship, services, and consortium, and other nonpecuniary losses proximately caused by an individual's use of an illegal drug;

(3) exemplary damages;
(4) reasonable attorneys' fees;
(5) costs of suit, including, but not limited to,

reasonable expenses for expert testimony.

(Source: P.A. 89-293, eff. 1-1-96.)

(740 ILCS 57/30)
Sec. 30. Limited recovery of damages.
(a) An individual drug user shall not bring an action for damages caused by the use of an illegal drug except as otherwise provided in this subsection. An individual drug user may bring an action for damages caused by the use of an illegal drug only if all of the following conditions are met:
(1) the individual personally discloses to narcotics

enforcement authorities, more than 6 months before filing the action, all of the information known to the individual regarding all of that individual's sources of illegal drugs;

(2) the individual has not used an illegal drug

within the 6 months before filing the action; and

(3) the individual continues to remain free of the

use of an illegal drug throughout the pendency of the action.

(b) A person entitled to bring an action under this Section may seek damages only from a person who distributed, or is in the chain of distribution of, an illegal drug that was actually used by the individual drug user.
(c) A person entitled to bring an action under this Section may recover only the following damages:
(1) economic damages, including, but not limited to,

the cost of treatment, rehabilitation, and medical expenses, loss of economic or educational potential, loss of productivity, absenteeism, accidents or injury, and any other pecuniary loss proximately caused by the person's illegal drug use;

(2) reasonable attorneys' fees; and
(3) costs of suit, including, but not limited to,

reasonable expenses for expert testimony.

(Source: P.A. 89-293, eff. 1-1-96.)

(740 ILCS 57/40)
Sec. 40. Illegal drug market target community. A person whose participation in the illegal drug market constitutes the following level offense shall be considered to have the following illegal drug market target community:
(1) for a level 1 offense, the Illinois Representative District in which the defendant's place of participation is situated;
(2) for a level 2 offense, the target community described in item (1) plus all Illinois Representative Districts with a border contiguous to that target community; and
(3) for a level 3 offense, the target community described in item (2) plus all Illinois Representative Districts with a border contiguous to that target community;
(4) for a level 4 offense, the State.
(Source: P.A. 89-293, eff. 1-1-96.)

(740 ILCS 57/45)
Sec. 45. Joinder of parties.
(a) Two or more persons may join in one action under this Act as plaintiffs if their respective actions have at least one place of illegal drug activity in common and if any portion of the period of illegal drug use overlaps with the period of illegal drug use for every other plaintiff.
(b) Two or more persons may be joined in one action under this Act as defendants if those persons are liable to at least one plaintiff.
(c) A plaintiff need not be interested in obtaining and a defendant need not be interested in defending against all the relief demanded. Judgement may be given for one or more plaintiffs according to their respective rights to relief and against one or more defendants according to their respective liabilities.
(Source: P.A. 89-293, eff. 1-1-96.)

(740 ILCS 57/50)
Sec. 50. Comparative responsibility.
(a) An action by an individual drug user is governed by the principles of comparative responsibility. Comparative responsibility attributed to the plaintiff does not bar recovery but diminishes the award of compensatory damages proportionally, according to the measure of responsibility attributed to the plaintiff.
(b) The burden of proving the comparative responsibility of the plaintiff is on the defendant and shall be shown by clear and convincing evidence.
(c) Comparative responsibility shall not be attributed to a plaintiff who is not an individual drug user.
(Source: P.A. 89-293, eff. 1-1-96.)

(740 ILCS 57/55)
Sec. 55. Contribution among and recovery from multiple defendants. A person subject to liability under this Act has a right of action for contribution against another person subject to liability under this Act. Contribution may be enforced either in the original action or by a separate action brought for that purpose. A plaintiff may seek recovery in accordance with this Act and existing law against a person whom a defendant has asserted a right of contribution.
(Source: P.A. 89-293, eff. 1-1-96.)

(740 ILCS 57/60)
Sec. 60. Standard of proof; effect of criminal drug conviction.
(a) Proof of participation in the illegal drug market in an action brought under this Act shall be shown by clear and convincing evidence. Except as otherwise provided in this Act, other elements of the cause of action shall be shown by a preponderance of the evidence.
(b) A person against whom recovery is sought who has a criminal conviction under state drug laws or the Comprehensive Drug Abuse Prevention and Control Act of 1970 (Public Law 91-513, 84 Stat. 1236, codified at 21 U.S.C. Section 801 et seq.) is estopped from denying participation in the illegal drug market. Such a conviction is also prima facie evidence of the person's participation in the illegal drug market during the 2 years preceding the date of an act giving rise to a conviction.
(c) The absence of criminal drug conviction of a person against whom recovery is sought does not bar an action against that person.
(Source: P.A. 89-293, eff. 1-1-96; 90-655, eff. 7-30-98.)

(740 ILCS 57/65)
Sec. 65. Prejudgment attachment and execution on judgments.
(a) A plaintiff under this Act, subject to subsection (c), may request an ex parte prejudgment attachment order from the court against all assets of a defendant sufficient to satisfy a potential award. If attachment is instituted, a defendant is entitled to an immediate hearing. Attachment may be lifted if the defendant demonstrates that the assets will be available for a potential award or if the defendant posts a bond sufficient to cover a potential award.
(b) A person against whom a judgment has been rendered under this Act is not eligible to exempt any property, of whatever kind, from process to levy or process to execute on the judgment.
(c) Any assets sought to satisfy a judgment under this Act that are named in a forfeiture action or have been seized for forfeiture by any State or federal agency may not be used to satisfy a judgment unless and until the assets have been released following the conclusion of the forfeiture action or released by the agency that seized the assets.
(Source: P.A. 89-293, eff. 1-1-96.)

(740 ILCS 57/70)
Sec. 70. Statute of limitations.
(a) Except as otherwise provided in this Section, a claim under this Act shall not be brought more than 2 years after the cause of action accrues. A cause of action accrues under this Act when a person who may recover has reason to know of the harm from illegal drug use that is the basis for the cause of action and has reason to know that the illegal drug use is the cause of the harm.
(b) For a plaintiff, the statute of limitations under this Section is tolled while the individual potential plaintiff is incapacitated by the use of an illegal drug to the extent that the individual cannot reasonably be expected to seek recovery under this Act or as otherwise provided by law. For a defendant, the statute of limitations under this Section is tolled until 6 months after the individual potential defendant is convicted of a criminal drug offense or as otherwise provided by law.
(Source: P.A. 89-239, eff. 1-1-96.)

(740 ILCS 57/75)
Sec. 75. Stay of action. On motion by a governmental agency involved in a drug investigation or prosecution, an action brought under this Act shall be stayed until the completion of the criminal investigation or prosecution that gave rise to the motion for a stay of the action.
(Source: P.A. 89-293, eff. 1-1-96.)

(740 ILCS 57/80)
Sec. 80. Effect on existing laws. The provisions of this Act are not intended to alter the law regarding intrafamily tort immunity.
(Source: P.A. 89-293, eff. 1-1-96.)

(740 ILCS 57/85)
Sec. 85. Severability. The provisions of this Act are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 89-293, eff. 1-1-96.)



740 ILCS 58/ - Drug or Alcohol Impaired Minor Responsibility Act.

(740 ILCS 58/1)
Sec. 1. Short title. This Act may be cited as the Drug or Alcohol Impaired Minor Responsibility Act.
(Source: P.A. 93-588, eff. 1-1-04.)

(740 ILCS 58/5)
Sec. 5. Responsibility of person who supplies alcoholic liquor or illegal drugs to a person under 18 years of age.
(a) Any person at least 18 years of age who willfully supplies alcoholic liquor or illegal drugs to a person under 18 years of age and causes the impairment of such person shall be liable for death or injuries to persons or property caused by the impairment of such person.
(b) A person, or the surviving spouse and next of kin of any person, who is injured, in person or property, by an impaired person under the age of 18, and a person under age 18 who is injured in person or property by an impairment that was caused by alcoholic liquor or illegal drugs that were willfully supplied by a person over 18 years of age, has a right of action in his or her own name, jointly and severally, for damages (including reasonable attorney's fees and expenses) against any person:
(i) who, by willfully selling, giving, or delivering

alcoholic liquor or illegal drugs, causes or contributes to the impairment of the person under the age of 18; or

(ii) who, by willfully permitting consumption of

alcoholic liquor or illegal drugs on non-residential premises owned or controlled by the person over the age of 18, causes or contributes to the impairment of the person under the age of 18.

(c) An action for damages under this Section is barred unless commenced within 2 years after the right of action arises.
(Source: P.A. 93-588, eff. 1-1-04.)

(740 ILCS 58/10)
Sec. 10. A person entitled to bring an action under this Act may recover all of the following damages:
(1) economic damages, including, but not limited to,

the cost of treatment and rehabilitation, medical expenses, loss of economic or educational potential, loss of productivity, absenteeism, support expenses, accidents or injury and any other pecuniary loss proximately caused by the impairment of the person under the age of 18;

(2) non-economic damages, including, but not limited

to, physical and emotional pain, suffering, physical impairment, emotional distress, mental anguish, disfigurement, loss of enjoyment, loss of companionship, services, and consortium, and other non-pecuniary losses proximately caused by the impairment of the person under the age of 18;

(3) reasonable attorneys' fees;
(4) costs of suit, including, but not limited to,

reasonable expenses for expert testimony; and

(5) punitive damages.
(Source: P.A. 93-588, eff. 1-1-04.)

(740 ILCS 58/15)
Sec. 15. Contributory negligence and contributory willful and wanton conduct. Neither contributory negligence nor contributory willful and wanton conduct shall apply to any injured party claiming damages under this Act.
(Source: P.A. 93-588, eff. 1-1-04.)

(740 ILCS 58/20)
Sec. 20. Applicability.
(a) A person may not bring an action under this Act against a licensee or employee of a licensee under the Liquor Control Act of 1934 who supplies alcoholic liquor to a person under 21 years of age for that act if the licensee or employee of the licensee complied with all applicable provisions of the Liquor Control Act of 1934.
(b) This Act applies only to causes of action that accrue on or after October 1, 2004.
(Source: P.A. 93-588, eff. 1-1-04.)



740 ILCS 60/ - Escaped Inmate Damages Act.

(740 ILCS 60/0.01) (from Ch. 23, par. 4040)
Sec. 0.01. Short title. This Act may be cited as the Escaped Inmate Damages Act.
(Source: P.A. 86-1324.)

(740 ILCS 60/1) (from Ch. 23, par. 4041)
Sec. 1. Whenever a claim is filed with the Department of Human Services (as successor to the Department of Mental Health and Developmental Disabilities), the Department of Children and Family Services, or the Department of Corrections for damages resulting from personal injuries or damages to property, or both, or for damages resulting from property being stolen, heretofore or hereafter caused by an inmate who has escaped from a charitable, penal, reformatory or other institution over which the State of Illinois has control while he was at liberty after his escape, the Department of Human Services, the Department of Children and Family Services, or the Department of Corrections shall conduct an investigation to determine the cause, nature and extent of the damages and if it be found after investigation that the damage was caused by one who had been an inmate of such institution and had escaped, the Department may recommend to the Court of Claims that an award be made to the injured party, and the Court of Claims shall have the power to hear and determine such claims.
(Source: P.A. 89-507, eff. 7-1-97.)



740 ILCS 65/ - Farm Machine Safety Act.

(740 ILCS 65/0.01) (from Ch. 70, par. 2.9)
Sec. 0.01. Short title. This Act may be cited as the Farm Machine Safety Act.
(Source: P.A. 86-1324.)

(740 ILCS 65/1) (from Ch. 70, par. 3)
Sec. 1. All persons in this State who are or may hereafter own or run any threshing machine, corn sheller, or any other machine which is connected to a horse power or power take-off by means of tumbling rods or line of shafting, shall cause each and every length or section of such tumbling rod (except the one next to the horse power or power take-off), together with the knuckles or joints and jacks thereof, to be safely boxed or secured while running.
(Source: Laws 1965, p. 1283.)

(740 ILCS 65/2) (from Ch. 70, par. 4)
Sec. 2. Any person owning or running any machine, as mentioned in section 1 of this act, without complying with the requirements of the aforesaid section, shall be held liable to the person damaged for any damage which may be sustained by such person by reason of such neglect, and no action shall be maintained nor shall any legal liability exist for services rendered by or with any such machine, when it shall be made to appear that the first section of this act has not been complied with.
(Source: Laws 1869, p. 254.)



740 ILCS 70/ - Farm Nuisance Suit Act.

(740 ILCS 70/0.01) (from Ch. 5, par. 1100)
Sec. 0.01. Short title. This Act may be cited as the Farm Nuisance Suit Act.
(Source: P.A. 86-1324.)

(740 ILCS 70/1) (from Ch. 5, par. 1101)
Sec. 1. It is the declared policy of the state to conserve and protect and encourage the development and improvement of its agricultural land for the production of food and other agricultural products. When nonagricultural land uses extend into agricultural areas, farms often become the subject of nuisance suits. As a result, farms are sometimes forced to cease operations. Many others are discouraged from making investments in farm improvements. It is the purpose of this Act to reduce the loss to the State of its agricultural resources by limiting the circumstances under which farming operations may be deemed to be a nuisance.
(Source: P.A. 82-509.)

(740 ILCS 70/2) (from Ch. 5, par. 1102)
Sec. 2. The term "farm" as used in this Act means any parcel of land used for the growing and harvesting of crops; for the feeding, breeding, keeping, and management of livestock; for dairying, horse keeping, or horse boarding or for any other agricultural or horticultural use or combination thereof.
(Source: P.A. 100-447, eff. 1-1-18.)

(740 ILCS 70/3) (from Ch. 5, par. 1103)
Sec. 3. No farm or any of its appurtenances shall be or become a private or public nuisance because of any changed conditions in the surrounding area occurring after the farm has been in operation for more than one year, when such farm was not a nuisance at the time it began operation, provided, that the provisions of this Section shall not apply whenever a nuisance results from the negligent or improper operation of any farm or its appurtenances.
(Source: P.A. 82-509.)

(740 ILCS 70/4) (from Ch. 5, par. 1104)
Sec. 4. The provisions of Section 3 of this Act shall not affect or defeat the right of any person, firm, or corporation to recover damages for any injuries or damages sustained by them on account of any pollution of, or change in condition of, the waters of any stream or on the account of any overflow of lands of any such person, firm, or corporation.
(Source: P.A. 82-509.)

(740 ILCS 70/4.5)
Sec. 4.5. Costs and fees. In any nuisance action in which a farming operation is alleged to be a nuisance, a prevailing defendant shall recover the aggregate amount of costs and expenses determined by the court to have been reasonably incurred in the defense of the nuisance action, together with a reasonable amount for attorney fees. For the purposes of this Section, a prevailing defendant is a defendant in a lawsuit in whose favor a final court order or judgment is rendered. A defendant shall not be considered to have prevailed if, prior to a final court order or judgment, he or she enters into a negotiated settlement agreement or takes any corrective or other action that renders unnecessary a final court order or judgment.
(Source: P.A. 89-256, eff. 1-1-96.)

(740 ILCS 70/5) (from Ch. 5, par. 1105)
Sec. 5. This Act does not affect actions commenced prior to the effective date of this Act.
(Source: P.A. 82-509.)



740 ILCS 75/ - Fire Fighter Liability Act.

(740 ILCS 75/0.01) (from Ch. 127 1/2, par. 45.9)
Sec. 0.01. Short title. This Act may be cited as the Fire Fighter Liability Act.
(Source: P.A. 86-1324.)

(740 ILCS 75/1) (from Ch. 127 1/2, par. 46)
Sec. 1. In case any injury to the person or property of another is caused by the negligent operation of any motorized fire fighting equipment by a compensated fire fighter or authorized volunteer fire fighter of a fire protection district or incorporated fire protection organization while he or she is engaged in the performance of his or her duties as fire fighter, and without contributory negligence of the injured person, of the owner of the injured property or of the agent or servant of the injured person or owner, the fire protection district or incorporated fire protection organization in whose behalf the fire fighter is performing his or her duties shall be liable for that injury. While engaged in preventing or extinguishing fires, any fire fighter or authorized volunteer fire fighter of a fire protection district or incorporated fire protection organization may enter upon the lands of any person, firm, private or municipal corporation or the State of Illinois to carry out his or her duties and while so acting shall not be criminally or civilly liable for entering upon such lands. In no case shall such a fire fighter be liable in damages for any injury to the person or property of another caused by him or her while engaged in the performance of his duties as a fire fighter, unless such injury results from his or her wilful and wanton misconduct.
(Source: P.A. 84-551.)



740 ILCS 80/ - Frauds Act.

(740 ILCS 80/0.01) (from Ch. 59, par. 0.01)
Sec. 0.01. Short title. This Act may be cited as the Frauds Act.
(Source: P.A. 86-1324.)

(740 ILCS 80/1) (from Ch. 59, par. 1)
Sec. 1. That No action shall be brought, whereby to charge any executor or administrator upon any special promise to answer any debt or damages out of his own estate, or whereby to charge the defendant upon any special promise to answer for the debt, default or miscarriage of another person, or to charge any person upon any agreement made upon consideration of marriage, or upon any agreement that is not to be performed within the space of one year from the making thereof, unless the promise or agreement upon which such action shall be brought, or some memorandum or note thereof, shall be in writing, and signed by the party to be charged therewith, or some other person thereunto by him lawfully authorized.
(Source: R.S. 1874, p. 540.)

(740 ILCS 80/2) (from Ch. 59, par. 2)
Sec. 2. No action shall be brought to charge any person upon any contract for the sale of lands, tenements or hereditaments or any interest in or concerning them, for a longer term than one year, unless such contract or some memorandum or note thereof shall be in writing, and signed by the party to be charged therewith, or some other person thereunto by him lawfully authorized in writing, signed by such party. This section shall not apply to sales for the enforcement of a judgment for the payment of money or sales by any officer or person pursuant to a judgment or order of any court in this State.
(Source: P.A. 83-346.)

(740 ILCS 80/3) (from Ch. 59, par. 3)
Sec. 3. The consideration of any such promise or agreement need not be set forth or expressed in the writing, but may be proved or disproved by parol or other legal evidence.
(Source: R.S. 1874, p. 540.)

(740 ILCS 80/8) (from Ch. 59, par. 8)
Sec. 8. This act shall not extend to any estate or interest in any lands, goods or chattels, or any rents, common or profit, out of the same, which shall be upon good consideration, and bona fide lawfully conveyed or assured to any person, bodies politic or corporate.
(Source: R.S. 1874, p. 540.)

(740 ILCS 80/9) (from Ch. 59, par. 9)
Sec. 9. All declarations or creations of trusts or confidences of any lands, tenements or hereditaments, shall be manifested and proved by some writing signed by the party who is by law enabled to declare such trust, or by his last will in writing; or else they shall be utterly void and of no effect: Provided, that resulting trust or trusts created by construction, implication or operation of law, need not be in writing, and the same may be proved by parol.
(Source: R.S. 1874, p. 540.)

(740 ILCS 80/10) (from Ch. 59, par. 10)
Sec. 10. All wills, limitations, dispositions or appointments of, or concerning any lands and tenements, or of any rent, profit, term or charge, out of the same, whereof any person, at the time of his or her decease, shall own in fee simple, in possession in reversion, or remainder, or have power to dispose of the same by his or her last will, shall be deemed and taken (only as against the person, his or her heirs, successors, executors, administrators or assigns, and every one of them, whose debts, actions, claims, estates and interests, by such will, limitation, disposition or appointment as above stated, shall, or might be in any wise disturbed, hindered, delayed or defrauded,) to be fraudulent, void and of no effect, any pretense, color, feigned or presumed consideration, or any other matter or thing to the contrary notwithstanding.
(Source: P.A. 84-551.)

(740 ILCS 80/11) (from Ch. 59, par. 11)
Sec. 11. Any person, his heirs, legatees, representatives successors or assigns, and each of them, who have any debts, actions or claims against any person, who make any fraudulent legacy, or who has any debts, actions or claims against any person who dies intestate, and has real estate to descend according to the laws of this State, may maintain the actions which lie against representatives upon bonds, specialties, contracts and agreements against the representatives and the heirs, or against the representatives and the legatees, or may join the representatives, heir or heirs, and the legatees of such obligor, and shall not be delayed by the minority of any of the parties.
(Source: P.A. 83-388.)

(740 ILCS 80/12) (from Ch. 59, par. 12)
Sec. 12. When any lands, tenements or hereditaments, or any rents or profits out of the same, shall descend to any heir, or be devised to any devisee, and the personal estate of the ancestor of such heir or devisor of such devisee shall be insufficient to discharge the just demands against such ancestor, or devisor's estate, such heir or devisee shall be liable to the creditor of their ancestor or devisor to the full amount of the lands, tenements or hereditaments, or rents and profits out of the same, as may descend or be devised to the said heir or devisee; and in all cases where any heir or devisee shall be liable to pay the debts of his executor or devisor, in regard of any lands, tenements or hereditaments, or any rent or profit arising out of the same, descending or being devised to him, and shall sell, alien or make over the same before any action brought, or process sued out against him, such heir at law or devisee shall be answerable for such debts to the value of the said lands, tenements and hereditaments, rents or profits so by him aliened or made over; and executions may be taken out upon any judgment so obtained against such heir or devisee, to the value of the said lands, tenements and hereditaments, rents and profits, out of the same, as if the same were his own proper debts, saving and excepting that the lands and tenements, rents and profits, by him bona fide aliened, before the action brought, shall not be liable to such execution.
(Source: R.S. 1874, p. 540.)

(740 ILCS 80/14) (from Ch. 59, par. 14)
Sec. 14. In all cases where a judgment has been obtained against the executor or administrator of a deceased person, on a contract or undertaking on which a joint action might have been maintained against the executor or administrator, and the heir or devisee of the deceased person, if it shall appear by a judgment of record or the return of a proper officer that there is not property of the deceased person in the hands of the executor or administrator to satisfy such judgment, it shall be lawful to bring a separate suit or action against the heir or devisee on such contract or undertaking; and the judgment against the executor or administrator, if not satisfied, shall be no bar to the suit or action against the heir or devisee.
(Source: R.S. 1874, p. 540.)

(740 ILCS 80/17) (from Ch. 59, par. 17)
Sec. 17. When any civil action other than a proceeding to probate the will of a deceased person is brought against any heir or devisee, who is a minor, the court may appoint a guardian ad litem for such minor heir or devisee and compel the person so appointed to act: Provided, that by such appointment such person shall not be rendered liable to pay any costs of the action.
(Source: P.A. 83-706.)

(740 ILCS 80/18) (from Ch. 59, par. 18)
Sec. 18. Actions under Sections 10 to 14, both inclusive, of this Act, shall be commenced within and not after the time limited by Section 13-220 of the Code of Civil Procedure, as amended.
(Source: P.A. 82-783.)



740 ILCS 82/ - Gender Violence Act.

(740 ILCS 82/1)
Sec. 1. Short title. This Act may be cited as the Gender Violence Act.
(Source: P.A. 93-416, eff. 1-1-04.)

(740 ILCS 82/5)
Sec. 5. Definition. In this Act, "gender-related violence", which is a form of sex discrimination, means the following:
(1) One or more acts of violence or physical

aggression satisfying the elements of battery under the laws of Illinois that are committed, at least in part, on the basis of a person's sex, whether or not those acts have resulted in criminal charges, prosecution, or conviction.

(2) A physical intrusion or physical invasion of a

sexual nature under coercive conditions satisfying the elements of battery under the laws of Illinois, whether or not the act or acts resulted in criminal charges, prosecution, or conviction.

(3) A threat of an act described in item (1) or (2)

causing a realistic apprehension that the originator of the threat will commit the act.

(Source: P.A. 93-416, eff. 1-1-04.)

(740 ILCS 82/10)
Sec. 10. Cause of action. Any person who has been subjected to gender-related violence as defined in Section 5 may bring a civil action for damages, injunctive relief, or other appropriate relief against a person or persons perpetrating that gender-related violence. For purposes of this Section, "perpetrating" means either personally committing the gender-related violence or personally encouraging or assisting the act or acts of gender-related violence.
(Source: P.A. 93-416, eff. 1-1-04.)

(740 ILCS 82/15)
Sec. 15. Relief. In an action brought under this Act, the court may award damages, injunctive relief, or other appropriate relief. The court may award actual damages, damages for emotional distress, or punitive damages. A judgment may also include attorney's fees and costs.
(Source: P.A. 93-416, eff. 1-1-04.)

(740 ILCS 82/20)
Sec. 20. Limitation. An action based on gender-related violence as defined in paragraph (1) or (2) of Section 5 must be commenced within 7 years after the cause of action accrued, except that if the person entitled to bring the action was a minor at the time the cause of action accrued, the action must be commenced within 7 years after the person reaches the age of 18. An action based on gender-related violence as defined in paragraph (3) of Section 5 must be commenced within 2 years after the cause of action accrued, except that if the person entitled to bring the action was a minor at the time the cause of action accrued, the action must be commenced within 2 years after the person reaches the age of 18.
(Source: P.A. 93-416, eff. 1-1-04.)

(740 ILCS 82/98)
Sec. 98. Applicability. This Act applies only to causes of action accruing on or after its effective date.
(Source: P.A. 93-416, eff. 1-1-04.)



740 ILCS 85/ - Highway Contractor Liability Act.

(740 ILCS 85/0.01) (from Ch. 121, par. 364.9)
Sec. 0.01. Short title. This Act may be cited as the Highway Contractor Liability Act.
(Source: P.A. 86-1324.)

(740 ILCS 85/1) (from Ch. 121, par. 365)
Sec. 1. Any contractor responsible for the construction or improvement of a public highway which has been opened to the public at the written direction of, but has not been officially accepted by, the Department of Transportation or other public body for which the said highway is being constructed, shall be liable for any injuries or damages sustained by any person using said highway only to the extent such contractor would be liable if said highway were officially accepted by the Department of Transportation or other public body.
(Source: P.A. 77-172.)



740 ILCS 90/ - Innkeeper Protection Act.

(740 ILCS 90/0.01) (from Ch. 71, par. 0.01)
Sec. 0.01. Short title. This Act may be cited as the Innkeeper Protection Act.
(Source: P.A. 86-1324.)

(740 ILCS 90/1) (from Ch. 71, par. 1)
Sec. 1. Whenever the proprietor or manager of any hotel provides a safe or vault in a convenient place, for the safe keeping of any money, jewels, ornaments, bank notes, bonds, negotiable security, or other valuable papers, precious stones, railroad tickets, articles of silver or gold, or any other valuable property and personal effects of small compass, belonging to or brought in by the guests of such hotel, and notifies the guests thereof by posting notices in not less than 10 conspicuous places in such hotel stating the fact that such safe place is provided in which such articles may be deposited, if such guests neglect or fail to deliver such property to the person in charge of such safe or vault for deposit therein, then the liability of such hotel, the proprietor or manager thereof, for any and all loss or damage to such property or effects sustained by such guest is limited to such loss or damage as may result from the fault or negligence of such proprietor or manager or of his agents or employees, but in no event is such hotel, the proprietor or manager thereof, liable for loss or damage in an amount exceeding $250, regardless of whether such loss or damage is occasioned by theft, the fault or negligence of such proprietor or manager or of his agents or otherwise. If such guests deliver such property to the person in charge of such safe or vault for deposit therein, such hotel, the proprietor or manager thereof, is not liable for the loss of or damage to such property sustained by such guest or other owner thereof in any amount exceeding the sum of $500, regardless of whether such loss or damage is occasioned by theft, the fault or negligence of such proprietor or manager or his agents or employees or otherwise, notwithstanding such property may be of greater value, unless such proprietor or manager has entered into a special agreement in writing with the guest agreeing to assume additional liability.
(Source: Laws 1959, p. 1765.)

(740 ILCS 90/2) (from Ch. 71, par. 2)
Sec. 2. Every hotel proprietor shall have a lien upon all the baggage and effects brought into said hotel by his guests for any and all proper charges due him from such guests for hotel accommodations, and said hotel proprietor shall have the right to detain such baggage and effects until the amount of such charges shall have been fully paid, and unless such charges shall have been paid within sixty days from the time when the same accrued, said hotel proprietor shall have the right to sell such baggage and effects at public auction after giving ten days' notice of the time and place of such sale, by publication of such notice in a newspaper of general circulation in the county in which said hotel is situated, and also by mailing, ten days before such sale, a copy of such notice addressed to such guest at his post office address, if known to said hotel proprietor, and if not known, then to his place of residence registered by said guest in the register of such hotel; and after satisfying such lien out of the proceeds of such sale, together with any costs that may have been incurred in enforcing said lien, the residue of said proceeds of sale, if any, shall, within six months after such sale, on demand, be paid by said hotel proprietor to such guest; and if not demanded within six months from the date of such sale, such residue or remainder shall be deposited by such hotel proprietor with the county treasurer of the county in which such hotel is situated, together with a statement of such hotel proprietor's claim, the amount of costs incurred in enforcing the same, a copy of the published notice, and the amount received from the sale of said property so sold at said sale; and said residue shall, by said county treasurer, be accredited to the general revenue fund of said county, subject to the right of said guest or his representatives to reclaim the same at any time within three years from and after the date of such deposit with said county treasurer, and such sale shall be a perpetual bar to any action against said hotel proprietor for the recovery of such baggage or property, or of the value thereof, or for any damages growing out of the failure of such guest to receive such baggage or property.
(Source: Laws 1909, p. 252.)

(740 ILCS 90/3) (from Ch. 71, par. 3)
Sec. 3. As to any and all property and effects not provided for in Section 1 of this Act, other than merchandise samples or merchandise for sale, brought into a hotel by any guest thereof, the liability of such hotel or the proprietor or manager thereof for any and all loss thereof or damage thereto is limited to such loss or damage as may result from the fault or negligence of such proprietor or manager or of his or her agents or employees, but in no event is such hotel, the proprietor or manager thereof, liable for loss or damage in an amount exceeding $250; provided, that where such property and other effects of the type covered by this section are delivered to the proprietor or manager of such hotel, or to his or her employees or agents, for safekeeping, and the guest receives a check or receipt therefor, such hotel or the proprietor or manager thereof is not liable for any loss or damage to such property and effects in excess of the following amounts, respectively:
Trunks and contents.......................................$250
Valises and traveling cases and contents..................$ 75
Boxes, parcels and packages and contents..................$ 25
All other miscellaneous property and effects,
including wearing apparel and personal
belongings and any contents thereof...................$ 75
The respective limitations on liability provided for in this section apply regardless of whether any such loss or damage in an amount in excess thereof is occasioned by theft, the fault or negligence of such proprietor or manager or his or her agents or employees, or otherwise, unless such proprietor or manager has contracted in writing to assume greater liability. When any trunk, valise, traveling case, box, parcel, package, article of apparel, or other property and effects to which this Section applies contains any valuable property or effects of the kind otherwise provided for in Section 1 of this Act, and are delivered to the proprietor, manager, employees or agents of such hotel for safekeeping, the provisions of this Section nevertheless apply to any loss of or damage to such valuable property or other effects so contained therein, notwithstanding anything to the contrary in Section 1 of this Act.
(Source: P.A. 84-551.)

(740 ILCS 90/3.1) (from Ch. 71, par. 3.1)
Sec. 3.1. No hotel or the proprietor or manager thereof is liable for the loss of or damage to any merchandise samples or merchandise for sale brought into a hotel by a guest or other owner thereof, regardless of whether such loss or damage is occasioned by theft, the fault or negligence of such proprietor or manager or his agents or employees, or otherwise, unless the guest or other owner has given written notice of the bringing of such merchandise into the hotel and of the value thereof, and the receipt of such notice has been acknowledged in writing by the proprietor or manager prior to or at the time such merchandise is brought into the hotel by such guest or other owner. Where such notice is given and acknowledged as provided in this Section, neither the hotel nor the proprietor nor manager thereof is liable for loss of or damage to any such merchandise samples or merchandise for sale in any sum exceeding $250, regardless of whether such loss or damage is occasioned by theft, the fault or negligence of such proprietor or manager or his agents or employees, or otherwise, unless the manager or proprietor of such hotel has contracted by a separate agreement in writing to assume a greater liability.
(Source: Laws 1959, p. 1765.)

(740 ILCS 90/3.2) (from Ch. 71, par. 3.2)
Sec. 3.2. Where the proprietor or manager of a hotel transports to or from the hotel in conveyance owned or operated by the hotel any property or effects of any kind whatsoever on behalf of a guest thereof, such hotel or the manager or proprietor thereof is not liable to such guest or other owner of such property or effects for any loss of or damage to any such property or effects in excess of the following amounts, respectively:
Trunks and contents.......................................$250
Valises and traveling cases and contents..................$ 75
Boxes, parcels and packages and contents..................$ 25
All other property and effects............................$ 75
regardless of whether such loss or damage is occasioned by theft, the fault or negligence of such proprietor or manager or his agents or employees, or otherwise, unless the manager or proprietor of such hotel has contracted by a separate agreement in writing to assume a greater liability.
(Source: Laws 1959, p. 1765.)

(740 ILCS 90/4) (from Ch. 71, par. 4)
Sec. 4. In case of loss of or damage to any property or effects left by a guest after he has departed from any hotel and ceased to be a guest thereof, and in the case of loss of or damage to any property or effects forwarded to such hotel by a person prior to becoming a guest thereof, the liability of the proprietor is that of "gratuitous bailee", and in all such cases the extent of such liability is limited to not more than $100, regardless of whether any loss of or damage to such property and effects is occasioned by theft, the fault or negligence of such proprietor or manager or his agents or employees, or otherwise, unless the manager or proprietor of such hotel has contracted by a separate agreement in writing to assume greater liability. The hotel, or the proprietor or manager thereof, after holding any such property for 10 days or more, has the right to deposit such property and effects in a storage warehouse or any other public depositary, in which event he shall take from the proprietor of such storage warehouse or other public depositary a receipt for the same, in the name of the guest or person forwarding or leaving such property, and hold the same for such guest or person; and the hotel or the proprietor or manager thereof, after he has so deposited such baggage or property in such storage warehouse or other public depositary, is not responsible for any loss of or damage to such property to the guest or other owner thereof, regardless of how caused. The proprietor or manager of any such hotel shall deliver to such guest or person any such receipt upon demand and payment by such guest or person of any moving, packing or storage charges and costs reasonably incurred by the hotel in the transfer of the property to storage. In the case of loss of or damage to any such property or effects left by such departed guest which are shipped by the hotel to such guest's home or to any address that the guest may request, the hotel, or the proprietor or manager, is not liable for any loss of or damage to such property which occurs in shipping, regardless of how caused, the packing and shipping of such property being solely at the risk of the guest or other owner thereof.
(Source: Laws 1959, p. 1765.)

(740 ILCS 90/5) (from Ch. 71, par. 4a)
Sec. 5.
Any person who, with intent to defraud, shall obtain lodging, food, money, property or other accommodation at a hotel, inn, boarding house or lodging house without paying therefor shall be guilty of a Class A misdemeanor. In case of a second conviction of the offense described, the punishment shall be that provided for a Class 4 felony.
(Source: P.A. 77-2529.)

(740 ILCS 90/6) (from Ch. 71, par. 4b)
Sec. 6. Proof that lodging, food, money, property, or other accommodations were obtained either by false pretense or false representations, or by false or fictitious show or pretense of baggage, or by failing or refusing to pay for such lodging, food, money, property or other accommodations on demand, or by making a purported payment for such lodging, food, money, property or other accommodations by check or other negotiable paper upon which payment is stopped or refused, or by absconding or leaving the premises without paying or offering to pay for such lodging, food, money, property or other accommodations, or by surreptitiously removing or attempting to remove his or her baggage or effects shall be deemed prima facie proof of the fraudulent intent mentioned in Section five of this Act; but this section shall not apply in cases where there has been a written agreement for extension of credit made at the time or before the lodging, food, money, property, or other accommodations have been furnished.
(Source: Laws 1939, p. 678.)

(740 ILCS 90/7) (from Ch. 71, par. 4c)
Sec. 7. The word "hotel" within the meaning of this act includes every building or structure kept, used, maintained, advertised, and held out to the public to be a place where lodging, or lodging and food, or apartments, or suites, or other accommodations are offered for adequate pay to travelers and guests, whether transient, permanent or residential, in which 25 or more rooms are used for the lodging, or lodging and food, or apartments, or suites, or other accommodations of such guests.
The owner or keeper of such hotel, apartment hotel, residential hotel, motel, motor court, inn, boarding or lodging house shall post a copy of this law in conspicuous places upon the premises.
(Source: Laws 1959, p. 1765.)

(740 ILCS 90/8) (from Ch. 71, par. 4d)
Sec. 8. All acts or parts of acts inconsistent with the foregoing are hereby repealed. If any provision of this Act is held invalid, the remainder of the Act shall not be affected thereby.
(Source: Laws 1939, p. 678.)

(740 ILCS 90/9) (from Ch. 71, par. 4e)
Sec. 9.
Any person who shall remove or attempt to remove from any hotel, inn, boarding house or lodging house any article of property belonging to such hotel, inn, boarding house or lodging house shall be guilty of a Class A misdemeanor.
(Source: P.A. 77-2529.)



740 ILCS 92/ - Insurance Claims Fraud Prevention Act.

(740 ILCS 92/1)
Sec. 1. Short title. This Act may be cited as the Insurance Claims Fraud Prevention Act.
(Source: P.A. 92-233, eff. 1-1-02.)

(740 ILCS 92/5)
Sec. 5. Patient and client procurement.
(a) Except as otherwise permitted or authorized by law, it is unlawful to knowingly offer or pay any remuneration directly or indirectly, in cash or in kind, to induce any person to procure clients or patients to obtain services or benefits under a contract of insurance or that will be the basis for a claim against an insured person or the person's insurer. Nothing in this Act shall be construed to affect any contracts or arrangements between or among insuring entities including health maintenance organizations, health care professionals, or health care facilities which are hereby excluded.
(b) A person who violates any provision of this Act, Section 17-8.5 or Section 17-10.5 of the Criminal Code of 1961 or the Criminal Code of 2012, or Article 46 of the Criminal Code of 1961 shall be subject, in addition to any other penalties that may be prescribed by law, to a civil penalty of not less than $5,000 nor more than $10,000, plus an assessment of not more than 3 times the amount of each claim for compensation under a contract of insurance. The court shall have the power to grant other equitable relief, including temporary injunctive relief, as is necessary to prevent the transfer, concealment, or dissipation of illegal proceeds, or to protect the public. The penalty prescribed in this subsection shall be assessed for each fraudulent claim upon a person in which the defendant participated.
(c) The penalties set forth in subsection (b) are intended to be remedial rather than punitive, and shall not preclude, nor be precluded by, a criminal prosecution for the same conduct. If the court finds, after considering the goals of disgorging unlawful profit, restitution, compensating the State for the costs of investigation and prosecution, and alleviating the social costs of increased insurance rates due to fraud, that such a penalty would be punitive and would preclude, or be precluded by, a criminal prosecution, the court shall reduce that penalty appropriately.
(Source: P.A. 97-1150, eff. 1-25-13.)

(740 ILCS 92/10)
Sec. 10. Action by State's Attorney or Attorney General. The State's Attorney of the county in which the conduct occurred or Attorney General may bring a civil action under this Act. Before the Attorney General may bring the action, the Attorney General shall present the evidence obtained to the appropriate State's Attorney for possible criminal or civil filing. If the State's Attorney elects not to pursue the matter, then the Attorney General may proceed with the action.
(Source: P.A. 92-233, eff. 1-1-02.)

(740 ILCS 92/15)
Sec. 15. Action by interested person.
(a) An interested person, including an insurer, may bring a civil action for a violation of this Act for the person and for the State of Illinois. The action shall be brought in the name of the State. The action may be dismissed only if the court and the State's Attorney or the Attorney General, whichever is participating, gives written consent to the dismissal stating their reasons for consenting.
(b) A copy of the complaint and a written disclosure of substantially all material evidence and information the person possesses shall be served on the State's Attorney and Attorney General. The complaint shall be filed in camera, shall remain under seal for at least 60 days, and shall not be served on the defendant until the court so orders. The State's Attorney or Attorney General may elect to intervene and proceed with the action within 60 days after he or she receives both the complaint and the material evidence and information. If more than one governmental entity elects to intervene, the State's Attorney shall have precedence.
(c) The State's Attorney or Attorney General may, for good cause shown, move the court for extensions of the time during which the complaint shall remain under seal under subsection (b). The motions may be supported by affidavits or other submissions in camera. The defendant shall not be required to respond to any complaint filed under this Section until 20 days after the complaint is unsealed and served upon the defendant.
(d) Before the expiration of the 60-day period or any extensions obtained under subsection (c), the State's Attorney or Attorney General shall either:
(1) proceed with the action, in which case the action

shall be conducted by the State's Attorney or Attorney General; or

(2) notify the court that it declines to take over

the action, in which case the person bringing the action shall have the right to conduct the action.

(e) When a person or governmental agency brings an action under this Act, no person other than the State's Attorney or Attorney General may intervene or bring a related action based on the facts underlying the pending action unless another statute or common law authorizes that action.
(Source: P.A. 92-233, eff. 1-1-02.)

(740 ILCS 92/20)
Sec. 20. Role of State's Attorney or Attorney General.
(a) If the State's Attorney or Attorney General proceeds with the action, he or she shall have the primary responsibility for prosecuting the action, and shall not be bound by an act of the person bringing the action. That person shall have the right to continue as a party to the action, subject to the limitations set forth in subsection (b).
(b) The State's Attorney or Attorney General may dismiss the action notwithstanding the objections of the person initiating the action if the person has been notified by the State's Attorney or Attorney General of the filing of the motion, and the court has provided the person with an opportunity for a hearing on the motion.
The State's Attorney or Attorney General may settle the action with the defendant notwithstanding the objections of the person initiating the action if the court determines, after a hearing, that the proposed settlement is fair, adequate, and reasonable under all the circumstances. Upon a showing of good cause, the hearing may be held in camera.
Upon a showing by the State's Attorney or Attorney General that unrestricted participation during the course of the litigation by the person initiating the action would interfere with or unduly delay the State's Attorney's or Attorney General's prosecution of the case, or would be repetitious, irrelevant, or for purposes of harassment, the court may, in its discretion, impose limitations on the person's participation, including, but not limited to, the following:
(1) limiting the number of witnesses the person may

call;

(2) limiting the length of the testimony of those

witnesses;

(3) limiting the person's cross-examination of

witnesses; and

(4) otherwise limiting the participation by the

person in the litigation.

Upon a showing by the defendant that unrestricted participation during the course of the litigation by the person initiating the action would be for purposes of harassment or would cause the defendant undue burden or unnecessary expense, the court may limit the participation by the person in the litigation.
(c) If the State's Attorney or Attorney General elects not to proceed with the action, the person who initiated the action shall have the right to conduct the action. If the State's Attorney or Attorney General so requests, he or she shall be served with copies of all pleadings filed in the action and shall be supplied with copies of all deposition transcripts, at the State's Attorney's or Attorney General's expense. When a person proceeds with the action, the court, without limiting the status and rights of the person initiating the action, may nevertheless permit the State's Attorney or Attorney General to intervene at a later date upon a showing of good cause.
(d) If at any time both a civil action for penalties and equitable relief pursuant to this Act and a criminal action are pending against a defendant for substantially the same conduct, whether brought by the government or a private party, the civil action shall be stayed until the criminal action has been concluded at the trial court level. The stay shall not preclude the court from granting or enforcing temporary equitable relief while the actions are pending. Whether or not the State's Attorney or Attorney General proceeds with the action, upon a showing by the State's Attorney or Attorney General that certain actions of discovery by the person initiating the action would interfere with a law enforcement or governmental agency investigation or prosecution of a criminal or civil matter arising out of the same facts, the court may stay discovery for a period of not more than 180 days. A hearing on a request for the stay shall be conducted in camera. The court may extend the 180-day period upon a further showing in camera that the agency has pursued the criminal or civil investigation or proceedings with reasonable diligence and any proposed discovery in the civil action will interfere with the ongoing criminal or civil investigation or proceedings.
(e) Notwithstanding Section 15, the State's Attorney or Attorney General may elect to pursue its claim through any alternate remedy available to the State's Attorney or Attorney General.
(Source: P.A. 92-233, eff. 1-1-02.)

(740 ILCS 92/25)
Sec. 25. Costs and proceeds of action.
(a) If the State's Attorney or Attorney General proceeds with an action brought by a person under Section 15, that person is entitled to receive an amount that the court determines is reasonable based upon the extent to which the person contributed to the prosecution of the action. Subject to subsection (d), the amount awarded to the person who brought the action shall not be less than 30% of the proceeds of the action or settlement of the claim, and shall be paid from the proceeds.
(b) If the State's Attorney or Attorney General does not proceed with an action brought by a person under Section 15, that person shall receive an amount that the court decides is reasonable for collecting the civil penalty and damages. Subject to subsection (d), the amount shall not be less than 40% of the proceeds of the action or settlement, and shall be paid from the proceeds.
(c) If the person bringing the action as a result of a violation of this Act has paid money to the defendant or to an attorney acting on behalf of the defendant in the underlying claim, then he or she shall be entitled to up to double the amount paid to the defendant or the attorney if that amount is greater than 50% of the proceeds.
(d) Where the action is one that the court finds to be based primarily on disclosures of specific information, other than information provided by the person bringing the action under Section 15, relating to allegations or transactions in a criminal, civil, or administrative hearing, in a legislative or administrative report, hearing, audit, or investigation, or from the news media, the court may award those sums that it considers appropriate, but in no case more than 10% of the proceeds, taking into account the significance of the information and the role of the person bringing the action in advancing the case to litigation.
(e) Any payment to a person under subsection (a), (b), (c), or (d) shall be made from the proceeds. The person shall also receive an amount for reasonable expenses that the court finds to have been necessarily incurred, plus reasonable attorney's fees and costs. All of those expenses, fees, and costs shall be awarded against the defendant.
(f) If a local State's Attorney has proceeded with an action under this Act, the Treasurer of the County where the action was brought shall receive an amount for reasonable expenses that the court finds to have been necessarily incurred by the State's Attorney, including reasonable attorney's fees and costs, plus 50% of the funds not awarded to a private party. Those amounts shall be used to investigate and prosecute insurance fraud, augmenting existing budgets rather than replacing them. All remaining funds shall go to the State and be deposited in the General Revenue Fund and, when appropriated, shall be allocated to appropriate State agencies for enhanced insurance fraud investigation, prosecution, and prevention efforts.
(g) If the Attorney General has proceeded with an action under this Act, all funds not awarded to a private party, shall go to the State and be deposited in the General Revenue Fund and, when appropriated, shall be allocated to appropriate State agencies for enhanced insurance fraud investigation, prosecution, and prevention efforts.
(h) If neither a local State's Attorney or the Attorney General has proceeded with an action under this Act, 50% of the funds not awarded to a private party shall be deposited with the Treasurer of the County where the action was brought and shall be disbursed to the State's Attorney of the County where the action was brought. Those funds shall be used by the State's Attorney solely to investigate, prosecute, and prevent crime, augmenting existing budgets rather than replacing them. All remaining funds shall go to the State and be deposited in the General Revenue Fund and, when appropriated, shall be allocated to appropriate State agencies for enhanced crime investigation, prosecution, and prevention efforts.
(i) Whether or not the State's Attorney or Attorney General proceeds with the action, if the court finds that the action was brought by a person who planned and initiated the violation of this Act, that person shall be dismissed from the civil action and shall not receive any share of the proceeds of the action. The dismissal shall not prejudice the right of the State's Attorney or Attorney General to continue the action on behalf of the State.
(j) If the State's Attorney or Attorney General does not proceed with the action, and the person bringing the action conducts the action, the court may award to the defendant its reasonable attorney's fees and expenses if the defendant prevails in the action and the court finds that the claim of the person bringing the action was clearly frivolous, clearly vexatious, or brought primarily for purposes of harassment.
(Source: P.A. 100-358, eff. 1-1-18.)

(740 ILCS 92/30)
Sec. 30. Limitation on bringing actions.
(a) In no event may a person bring an action under Section 15 that is based upon allegations or transactions that are the subject of a civil suit or an administrative civil money penalty proceeding in which the State's Attorney or Attorney General is already a party.
(b) A court may not have jurisdiction over an action under this Act based upon the public disclosure of allegations or transactions in a criminal, civil, or administrative hearing, in a legislative or administrative report, hearing, audit, or investigation, or from the news media, unless the action is brought by the State's Attorney, the Attorney General, or a person who is an original source of the information. For purposes of this subsection, "original source" means an individual who has direct and independent knowledge of the information on which the allegations are based and has voluntarily provided the information to the State's Attorney or Attorney General before filing an action under this Act based on the information.
(Source: P.A. 92-233, eff. 1-1-02.)

(740 ILCS 92/35)
Sec. 35. Expenses and sanctions.
(a) Except as provided in subsection (b), the State's Attorney or Attorney General is not liable for expenses that a person incurs in bringing an action under this Act.
(b) In civil actions brought under this Act in which the Attorney General or a State's Attorney is a party, the court shall retain discretion to impose sanctions otherwise allowed by law, including the ability to order a party to pay expenses as provided in the Code of Civil Procedure.
(Source: P.A. 92-233, eff. 1-1-02.)

(740 ILCS 92/40)
Sec. 40. Retaliatory discharge; remedy. An employee who is discharged, demoted, suspended, threatened, harassed, or in any other manner discriminated against in the terms and conditions of employment by his or her employer because of lawful acts done by the employee on behalf of the employee or others in furtherance of an action under this Act, including investigation for, initiation of, testimony for, or assistance in an action filed or to be filed under this Act, shall be entitled to all relief necessary to make the employee whole. That relief shall include reinstatement with the same seniority status the employee would have had but for the discrimination, 2 times the amount of backpay, interest on the backpay, and compensation for any special damages sustained as a result of the discrimination, including litigation costs and reasonable attorney's fees. An employee may bring an action in the appropriate court for the relief provided in this Section. The remedies under this Section are in addition to any other remedies provided by existing law.
(Source: P.A. 92-233, eff. 1-1-02.)

(740 ILCS 92/45)
Sec. 45. Time limitations.
(a) Except as provided in subsection (b), an action pursuant to this Act may not be filed more than 3 years after the discovery of the facts constituting the grounds for commencing the action.
(b) Notwithstanding subsection (a), an action may be filed pursuant to this Act within not more than 8 years after the commission of an act constituting a violation of this Act, Section 17-8.5 or Section 17-10.5 of the Criminal Code of 1961 or the Criminal Code of 2012, or a violation of Article 46 of the Criminal Code of 1961.
(Source: P.A. 97-1150, eff. 1-25-13.)

(740 ILCS 92/90)
Sec. 90. (Amendatory provisions; text omitted).
(Source: P.A. 92-233, eff. 1-1-02; text omitted.)



740 ILCS 95/ - Interference With Utility Services Act.

(740 ILCS 95/0.01) (from Ch. 111 2/3, par. 1500)
Sec. 0.01. Short title. This Act may be cited as the Interference With Utility Services Act.
(Source: P.A. 86-1324.)

(740 ILCS 95/1) (from Ch. 111 2/3, par. 1501)
Sec. 1. Any person who unlawfully interferes with public utility services shall be liable to the utility company in a civil action for damages treble the amount of the actual damages based on loss of revenue because of that person's conduct, including the cost of employees, equipment, material, disconnection, reconnection, service calls, investigating the matter, expert witnesses, attorneys fees and court costs. In the event a judgment is entered in favor of the utility company in any civil action brought pursuant to this Act, then the court shall specifically consider exemplary damages and injunctive relief as may be appropriate.
(Source: P.A. 86-379.)

(740 ILCS 95/2) (from Ch. 111 2/3, par. 1502)
Sec. 2. For purposes of this Act the following terms have the following meanings:
(1) "Public utility services" means any gas or electric service furnished by a public utility which is subject to regulation by the Illinois Commerce Commission; any gas or electric service furnished by a public utility that is owned by any political subdivision or municipal corporation of this State; and any electric service furnished by an electric cooperative as defined in Section 3.4 of the Electric Supplier Act, as now or hereafter amended.
(2) "Unlawfully interferes" means a person knowingly, without the consent of the owner of public utility services, impairs, interrupts or diverts, or causes to be impaired, interrupted or diverted in whole or in part, any public utility services, or installs or removes any device for the purpose of impairing, interrupting or diverting such services.
(Source: P.A. 86-379.)

(740 ILCS 95/3) (from Ch. 111 2/3, par. 1503)
Sec. 3. Any amounts collected from a person found liable pursuant to this Act in excess of actual damages as provided in Section 1, shall be retained by the utility and used to offset any shortfall incurred by the utility under the Energy Assistance Act, as now or hereafter amended.
(Source: P.A. 86-379.)

(740 ILCS 95/4) (from Ch. 111 2/3, par. 1504)
Sec. 4. The rebuttable presumption provided in subsection (c) of Section 16-14 of the Criminal Code of 1961 prior to its repeal by Public Act 97-597 (effective January 1, 2012), shall be fully applicable to all causes of actions brought pursuant to this Act. The presumption provided shall only shift the burden of going forward with evidence, and shall in no event shift the burden of proof to the defendant. Any evidence of a judgment entered based on a finding of guilt, plea of guilty or stipulation of guilt in a criminal cause of action brought pursuant to Section 16-14 of the Criminal Code of 2012 shall be admissible in any civil action brought pursuant to this Act to prove any fact essential to sustaining a judgment. The pendency of an appeal may be shown but does not affect the admissibility of evidence under this Section.
(Source: P.A. 97-1150, eff. 1-25-13.)



740 ILCS 100/ - Joint Tortfeasor Contribution Act.

(740 ILCS 100/0.01) (from Ch. 70, par. 300)
Sec. 0.01. Short title. This Act may be cited as the Joint Tortfeasor Contribution Act.
(Source: P.A. 86-1324.)

(740 ILCS 100/1) (from Ch. 70, par. 301)
Sec. 1. This Act applies to causes of action arising on or after March 1, 1978.
(Source: P.A. 81-601.)

(740 ILCS 100/2) (from Ch. 70, par. 302)
Sec. 2. Right of Contribution. (a) Except as otherwise provided in this Act, where 2 or more persons are subject to liability in tort arising out of the same injury to person or property, or the same wrongful death, there is a right of contribution among them, even though judgment has not been entered against any or all of them.
(b) The right of contribution exists only in favor of a tortfeasor who has paid more than his pro rata share of the common liability, and his total recovery is limited to the amount paid by him in excess of his pro rata share. No tortfeasor is liable to make contribution beyond his own pro rata share of the common liability.
(c) When a release or covenant not to sue or not to enforce judgment is given in good faith to one or more persons liable in tort arising out of the same injury or the same wrongful death, it does not discharge any of the other tortfeasors from liability for the injury or wrongful death unless its terms so provide but it reduces the recovery on any claim against the others to the extent of any amount stated in the release or the covenant, or in the amount of the consideration actually paid for it, whichever is greater.
(d) The tortfeasor who settles with a claimant pursuant to paragraph (c) is discharged from all liability for any contribution to any other tortfeasor.
(e) A tortfeasor who settles with a claimant pursuant to paragraph (c) is not entitled to recover contribution from another tortfeasor whose liability is not extinguished by the settlement.
(f) Anyone who, by payment, has discharged in full or in part the liability of a tortfeasor and has thereby discharged in full his obligation to the tortfeasor, is subrogated to the tortfeasor's right of contribution. This provision does not affect any right of contribution nor any right of subrogation arising from any other relationship.
(Source: P.A. 84-1308.)

(740 ILCS 100/3) (from Ch. 70, par. 303)
Sec. 3. Amount of Contribution. The pro rata share of each tortfeasor shall be determined in accordance with his relative culpability. However, no person shall be required to contribute to one seeking contribution an amount greater than his pro rata share unless the obligation of one or more of the joint tortfeasors is uncollectable. In that event, the remaining tortfeasors shall share the unpaid portions of the uncollectable obligation in accordance with their pro rata liability.
If equity requires, the collective liability of some as a group shall constitute a single share.
(Source: P.A. 81-601.)

(740 ILCS 100/3.5)
(This Section was added by P.A. 89-7, which has been held unconstitutional)
Sec. 3.5. Contribution against the plaintiff's employer.
(a) If a tortfeasor brings an action for contribution against the plaintiff's employer, the employer's liability for contribution shall not exceed the amount of the employer's liability to the plaintiff under the Workers' Compensation Act or the Workers' Occupational Diseases Act. The tortfeasor seeking contribution from the plaintiff's employer is not entitled to recover money from the employer. The tortfeasor shall receive a credit against his or her liability to the plaintiff in an amount equal to the amount of contribution, if any, for which the employer is found to be liable to that tortfeasor, even if the amount exceeds the employer's liability under the Workers' Compensation Act or the Workers' Occupational Diseases Act.
(b) This Section does not apply in any action in which the plaintiff's employer has no right of reimbursement from the plaintiff under subsection (b) of Section 5 of the Workers' Compensation Act or subsection (b) of Section 5 of the Workers' Occupational Diseases Act.
(c) This amendatory Act of 1995 applies only to causes of action accruing on or after its effective date.
(Source: P.A. 89-7, eff. 3-9-95.)

(740 ILCS 100/4) (from Ch. 70, par. 304)
(Text of Section WITH the changes made by P.A. 89-7, which has been held unconstitutional)
Sec. 4. Rights of Plaintiff Unaffected. Except as provided in Section 3.5 of this Act, a plaintiff's right to recover the full amount of his judgment from any one or more defendants subject to liability in tort for the same injury to person or property, or for wrongful death, is not affected by the provisions of this Act.
(Source: P.A. 89-7, eff. 3-9-95.)

(Text of Section WITHOUT the changes made by P.A. 89-7, which has been held unconstitutional)
Sec. 4. Rights of Plaintiff Unaffected. A plaintiff's right to recover the full amount of his judgment from any one or more defendants subject to liability in tort for the same injury to person or property, or for wrongful death, is not affected by the provisions of this Act.
(Source: P.A. 81-601.)

(740 ILCS 100/5) (from Ch. 70, par. 305)
(Text of Section WITH the changes made by P.A. 89-7, which has been held unconstitutional)
Sec. 5. Enforcement. Other than in actions for healing art malpractice, a cause of action for contribution among joint tortfeasors is not required to be asserted during the pendency of litigation brought by a claimant and may be asserted by a separate action before or after payment of a settlement or judgment in favor of the claimant, or may be asserted by counterclaim or by third-party complaint in a pending action.
This amendatory Act of 1995 applies to causes of action filed on or after its effective date.
(Source: P.A. 89-7, eff. 3-9-95.)

(Text of Section WITHOUT the changes made by P.A. 89-7, which has been held unconstitutional)
Sec. 5. Enforcement. A cause of action for contribution among joint tortfeasors may be asserted by a separate action before or after payment, by counterclaim or by third-party complaint in a pending action.
(Source: P.A. 81-601.)



740 ILCS 105/ - Lewdness Public Nuisance Act.

(740 ILCS 105/0.01) (from Ch. 100 1/2, par. 0.01)
Sec. 0.01. Short title. This Act may be cited as the Lewdness Public Nuisance Act.
(Source: P.A. 86-1324.)

(740 ILCS 105/1) (from Ch. 100 1/2, par. 1)
Sec. 1. All buildings and apartments, and all places, and the fixtures and movable contents thereof, used for purposes of lewdness, assignation, or prostitution, are hereby declared to be public nuisances, and may be abated as hereinafter provided. The owners, agents, and occupants of any such building or apartment, or of any such place shall be deemed guilty of maintaining a public nuisance, and may be enjoined as hereinafter provided.
(Source: Laws 1915, p. 371.)

(740 ILCS 105/2) (from Ch. 100 1/2, par. 2)
Sec. 2. The State's Attorney or any citizen of the county in which such a nuisance exists, may file a complaint, in the name of the People of the State of Illinois, perpetually to enjoin all persons from maintaining or permitting such nuisance, and to abate the same, and to enjoin the use of such building or apartment, or such place for any purpose, for a period of one year. Upon the filing of a verified complaint therefor, in the circuit court, the court, if satisfied that the nuisance complained of exists, shall enter a preliminary injunction, with bond unless the complaint is filed by the State's Attorney, in such amount as the court may determine, enjoining the defendant from maintaining any such nuisance within the jurisdiction of the court ordering the injunctive relief. No such injunction may be entered, however, except on behalf of an owner or agent, unless it is made to appear to the satisfaction of the court that (1) the owner or agent of such building or apartment or of such place, knew or had been personally served with a notice signed by the plaintiff; (2) such notice has been served upon such owner or such agent of such building or apartment or place at least 5 days prior thereto; (3) such building or apartment or such place, specifically describing the same, was being so used, naming the date or dates of its being so used; and (4) such owner or agent had failed to abate such nuisance, or that upon diligent inquiry such owner or agent could not be found within the United States for the service of such preliminary notice. The lessee, if any, of the building or apartment, or of the place shall be made a party defendant to such complaint.
(Source: P.A. 83-346.)

(740 ILCS 105/3) (from Ch. 100 1/2, par. 3)
Sec. 3. The defendant shall be held to answer the allegations of the complaint as in other civil proceedings. At all hearings upon the merits, evidence of the general reputation of such building or apartment or of such place, of the inmates thereof, and of those resorting thereto, shall be admissible for the purpose of proving the existence of such nuisance. If the complaint is filed upon the relation of a citizen, the proceeding shall not be dismissed for want of prosecution, nor upon motion of such relator, unless there is filed with such motion a sworn statement made by such relator and his attorney, setting forth the reasons therefor, and unless such dismissal is approved by the State's Attorney in writing or in open court. If the court is of the opinion that such proceeding ought not to be dismissed it may overrule such motion and may enter an order directing the State's Attorney to prosecute such cause to final determination. The cause shall be heard immediately upon issue being joined, and if the hearing is continued, the court may permit any citizen of the county consenting thereto to be substituted for the original relator. If any such complaint is filed upon the relation of a citizen, and the court finds that there was no reasonable ground or cause for filing the same, the costs may be taxed against such relator.
(Source: Laws 1965, p. 3635.)

(740 ILCS 105/4) (from Ch. 100 1/2, par. 4)
Sec. 4. The plaintiff at any time before, but not later than 10 days after, the filing of the answer, unless further time be granted by the court, may file interrogatories in writing concerning matters material to the allegations of the complaint or respecting the ownership of the property upon which it is claimed the nuisance is maintained. A full answer to each interrogatory under the oath of the defendant shall be filed with the clerk within 10 days after a copy of the interrogatories has been served upon him or her or his or her attorney-at-law. For a failure to so answer interrogatories the court may strike the answer to the complaint from the files and enter an order of default and final judgment, and a rule to answer interrogatories may be entered and the court may punish a defendant for contempt of court for a refusal to obey such rule. No person shall be excused from answering interrogatories under oath on the ground that an answer may tend to incriminate him or her or subject him or her to a penalty or forfeiture. The answer may be used as evidence against, but not for, the defendant; it shall not be used against the defendant in any criminal proceeding nor shall he or she be prosecuted or subjected to a penalty or forfeiture for or on account of any transaction, matter or thing disclosed by him or her in such answer responsive to the interrogatories.
(Source: P.A. 83-345.)

(740 ILCS 105/5) (from Ch. 100 1/2, par. 5)
Sec. 5. If the existence of the nuisance is established, the court shall enter a judgment perpetually restraining all persons from maintaining or permitting such nuisance, and from using the building or apartment, or the place in which it is maintained for any purpose for a period of one year thereafter, unless such judgment is sooner vacated, as provided in this Act, and perpetually restraining the defendant from maintaining any such nuisance within the jurisdiction of the court. While the judgment remains in effect, such building or apartment, or such place shall be in the custody of the court. An order of abatement shall also be entered as a part of such judgment, which order shall direct the sheriff of the county to remove from such building or apartment, or such place all fixtures and movable property used in conducting or aiding or abetting such nuisance, and to sell the same in the manner provided by law for the sale of chattels in the enforcement of a judgment, and to close such building or apartment or such place against its use for any purpose, and to keep it closed for a period of one year unless sooner released as hereinafter provided. The sheriff's fees for removing and selling the movable property shall be taxed as a part of the costs, and shall be the same as those for levying upon and selling like property in the enforcement of a judgment. For closing the building and keeping it closed the court shall allow a reasonable fee to be taxed as part of the costs. No injunction may be entered against an owner, nor may an order be entered requiring that any building or apartment, or any place be closed or kept closed, if it appears that such owner and his agent have in good faith endeavored to prevent such nuisance. Nothing in this Act authorizes any relief respecting any other apartment than that in which such a nuisance exists.
(Source: P.A. 84-546.)

(740 ILCS 105/6) (from Ch. 100 1/2, par. 6)
Sec. 6. The proceeds of the sale of the movable property shall be applied in payment of the costs of the proceeding and of the abatement, and the balance, if any, shall be paid to the defendant or other person having an interest in said property.
(Source: Laws 1915, p. 371.)

(740 ILCS 105/7) (from Ch. 100 1/2, par. 7)
Sec. 7. In case of the violation of any injunction or order of abatement issued under the provisions of this act, the court may summarily try and punish the offender for his contempt of court. The hearing may be had upon affidavits, or either party may demand the production and oral examination of witnesses.
(Source: Laws 1965, p. 3635.)

(740 ILCS 105/8) (from Ch. 100 1/2, par. 8)
Sec. 8. If the owner of such building or apartment, or such place appears and pays all costs which may have been assessed, and files a bond with sureties to be approved by the clerk, in the penal sum of not less than $1,000 nor more than $5,000, conditioned that such owner will immediately abate such nuisance and prevent such a nuisance from being established or maintained therein within a period of one year thereafter, the court shall vacate its judgment, so far as the same may relate to such building or apartment, or such place, and shall also vacate the order directing the sale of the movable property. This release shall not release such property from any judgment, lien, penalty, or liability to which it may be otherwise subject by law.
(Source: P.A. 79-1366.)

(740 ILCS 105/9) (from Ch. 100 1/2, par. 9)
Sec. 9. Whenever a fine or costs shall be assessed under the provisions of this act against the owner of any property herein declared to be a public nuisance, such fine or costs shall constitute a lien upon such property to the extent of the interest of such owner, and an order of execution shall issue thereon.
(Source: Laws 1915, p. 371.)

(740 ILCS 105/10) (from Ch. 100 1/2, par. 10)
Sec. 10. If any lessee or occupant shall use leased premises for the purpose of lewdness, assignation or prostitution, or shall permit them to be used for any of such purposes, the lease or contract for letting such premises shall, at the option of the lessor, become void, and the owner may have the like remedy to recover possession thereof as against a tenant holding over after the expiration of his term.
(Source: Laws 1915, p. 371.)

(740 ILCS 105/11) (from Ch. 100 1/2, par. 11)
Sec. 11. If any clause, sentence, paragraph, or part of this Act is adjudged by any court of competent jurisdiction to be invalid, such judgment shall not affect, impair, or invalidate the remainder of this Act, but shall be confined in its operation to the clause, sentence, paragraph, or part thereof directly involved in the controversy in which such judgment has been rendered.
(Source: P.A. 79-1366.)



740 ILCS 110/ - Mental Health and Developmental Disabilities Confidentiality Act.

(740 ILCS 110/1) (from Ch. 91 1/2, par. 801)
Sec. 1. This Act shall be known and may be cited as the "Mental Health and Developmental Disabilities Confidentiality Act".
(Source: P.A. 80-1508.)

(740 ILCS 110/2) (from Ch. 91 1/2, par. 802)
Sec. 2. The terms used in this Act, unless the context requires otherwise, have the meanings ascribed to them in this Section.
"Agent" means a person who has been legally appointed as an individual's agent under a power of attorney for health care or for property.
"Business associate" has the meaning ascribed to it under HIPAA, as specified in 45 CFR 160.103.
"Confidential communication" or "communication" means any communication made by a recipient or other person to a therapist or to or in the presence of other persons during or in connection with providing mental health or developmental disability services to a recipient. Communication includes information which indicates that a person is a recipient. "Communication" does not include information that has been de-identified in accordance with HIPAA, as specified in 45 CFR 164.514.
"Covered entity" has the meaning ascribed to it under HIPAA, as specified in 45 CFR 160.103.
"Guardian" means a legally appointed guardian or conservator of the person.
"Health information exchange" or "HIE" means a health information exchange or health information organization that oversees and governs the electronic exchange of health information that (i) is established pursuant to the Illinois Health Information Exchange and Technology Act, or any subsequent amendments thereto, and any administrative rules promulgated thereunder; or (ii) has established a data sharing arrangement with the Illinois Health Information Exchange; or (iii) as of the effective date of this amendatory Act of the 98th General Assembly, was designated by the Illinois Health Information Exchange Authority Board as a member of, or was represented on, the Authority Board's Regional Health Information Exchange Workgroup; provided that such designation shall not require the establishment of a data sharing arrangement or other participation with the Illinois Health Information Exchange or the payment of any fee.
"HIE purposes" means those uses and disclosures (as those terms are defined under HIPAA, as specified in 45 CFR 160.103) for activities of an HIE: (i) set forth in the Illinois Health Information Exchange and Technology Act or any subsequent amendments thereto and any administrative rules promulgated thereunder; or (ii) which are permitted under federal law.
"HIPAA" means the Health Insurance Portability and Accountability Act of 1996, Public Law 104-191, and any subsequent amendments thereto and any regulations promulgated thereunder, including the Security Rule, as specified in 45 CFR 164.302-18, and the Privacy Rule, as specified in 45 CFR 164.500-34.
"Integrated health system" means an organization with a system of care which incorporates physical and behavioral healthcare and includes care delivered in an inpatient and outpatient setting.
"Interdisciplinary team" means a group of persons representing different clinical disciplines, such as medicine, nursing, social work, and psychology, providing and coordinating the care and treatment for a recipient of mental health or developmental disability services. The group may be composed of individuals employed by one provider or multiple providers.
"Mental health or developmental disabilities services" or "services" includes but is not limited to examination, diagnosis, evaluation, treatment, training, pharmaceuticals, aftercare, habilitation or rehabilitation.
"Personal notes" means:
(i) information disclosed to the therapist in

confidence by other persons on condition that such information would never be disclosed to the recipient or other persons;

(ii) information disclosed to the therapist by the

recipient which would be injurious to the recipient's relationships to other persons, and

(iii) the therapist's speculations, impressions,

hunches, and reminders.

"Parent" means a parent or, in the absence of a parent or guardian, a person in loco parentis.
"Recipient" means a person who is receiving or has received mental health or developmental disabilities services.
"Record" means any record kept by a therapist or by an agency in the course of providing mental health or developmental disabilities service to a recipient concerning the recipient and the services provided. "Records" includes all records maintained by a court that have been created in connection with, in preparation for, or as a result of the filing of any petition or certificate under Chapter II, Chapter III, or Chapter IV of the Mental Health and Developmental Disabilities Code and includes the petitions, certificates, dispositional reports, treatment plans, and reports of diagnostic evaluations and of hearings under Article VIII of Chapter III or under Article V of Chapter IV of that Code. Record does not include the therapist's personal notes, if such notes are kept in the therapist's sole possession for his own personal use and are not disclosed to any other person, except the therapist's supervisor, consulting therapist or attorney. If at any time such notes are disclosed, they shall be considered part of the recipient's record for purposes of this Act. "Record" does not include information that has been de-identified in accordance with HIPAA, as specified in 45 CFR 164.514. "Record" does not include a reference to the receipt of mental health or developmental disabilities services noted during a patient history and physical or other summary of care.
"Record custodian" means a person responsible for maintaining a recipient's record.
"Therapist" means a psychiatrist, physician, psychologist, social worker, or nurse providing mental health or developmental disabilities services or any other person not prohibited by law from providing such services or from holding himself out as a therapist if the recipient reasonably believes that such person is permitted to do so. Therapist includes any successor of the therapist.
"Therapeutic relationship" means the receipt by a recipient of mental health or developmental disabilities services from a therapist. "Therapeutic relationship" does not include independent evaluations for a purpose other than the provision of mental health or developmental disabilities services.
(Source: P.A. 98-378, eff. 8-16-13; 99-28, eff. 1-1-16.)

(740 ILCS 110/3) (from Ch. 91 1/2, par. 803)
Sec. 3. (a) All records and communications shall be confidential and shall not be disclosed except as provided in this Act. Unless otherwise expressly provided for in this Act, records and communications made or created in the course of providing mental health or developmental disabilities services shall be protected from disclosure regardless of whether the records and communications are made or created in the course of a therapeutic relationship.
(b) A therapist is not required to but may, to the extent he determines it necessary and appropriate, keep personal notes regarding a recipient. Such personal notes are the work product and personal property of the therapist and shall not be subject to discovery in any judicial, administrative or legislative proceeding or any proceeding preliminary thereto.
(c) Psychological test material whose disclosure would compromise the objectivity or fairness of the testing process may not be disclosed to anyone including the subject of the test and is not subject to disclosure in any administrative, judicial or legislative proceeding. However, any recipient who has been the subject of the psychological test shall have the right to have all records relating to that test disclosed to any psychologist designated by the recipient. Requests for such disclosure shall be in writing and shall comply with the requirements of subsection (b) of Section 5 of this Act.
(Source: P.A. 99-28, eff. 1-1-16.)

(740 ILCS 110/4) (from Ch. 91 1/2, par. 804)
Sec. 4. (a) The following persons shall be entitled, upon request, to inspect and copy a recipient's record or any part thereof:
(1) the parent or guardian of a recipient who is

under 12 years of age;

(2) the recipient if he is 12 years of age or older;
(3) the parent or guardian of a recipient who is at

least 12 but under 18 years, if the recipient is informed and does not object or if the therapist does not find that there are compelling reasons for denying the access. The parent or guardian who is denied access by either the recipient or the therapist may petition a court for access to the record. Nothing in this paragraph is intended to prohibit the parent or guardian of a recipient who is at least 12 but under 18 years from requesting and receiving the following information: current physical and mental condition, diagnosis, treatment needs, services provided, and services needed, including medication, if any;

(4) the guardian of a recipient who is 18 years or

older;

(5) an attorney or guardian ad litem who represents a

minor 12 years of age or older in any judicial or administrative proceeding, provided that the court or administrative hearing officer has entered an order granting the attorney this right;

(6) an agent appointed under a recipient's power of

attorney for health care or for property, when the power of attorney authorizes the access;

(7) an attorney-in-fact appointed under the Mental

Health Treatment Preference Declaration Act; or

(8) any person in whose care and custody the

recipient has been placed pursuant to Section 3-811 of the Mental Health and Developmental Disabilities Code.

(b) Assistance in interpreting the record may be provided without charge and shall be provided if the person inspecting the record is under 18 years of age. However, access may in no way be denied or limited if the person inspecting the record refuses the assistance. A reasonable fee may be charged for duplication of a record. However, when requested to do so in writing by any indigent recipient, the custodian of the records shall provide at no charge to the recipient, or to the Guardianship and Advocacy Commission, the agency designated by the Governor under Section 1 of the Protection and Advocacy for Persons with Developmental Disabilities Act or to any other not-for-profit agency whose primary purpose is to provide free legal services or advocacy for the indigent and who has received written authorization from the recipient under Section 5 of this Act to receive his records, one copy of any records in its possession whose disclosure is authorized under this Act.
(c) Any person entitled to access to a record under this Section may submit a written statement concerning any disputed or new information, which statement shall be entered into the record. Whenever any disputed part of a record is disclosed, any submitted statement relating thereto shall accompany the disclosed part. Additionally, any person entitled to access may request modification of any part of the record which he believes is incorrect or misleading. If the request is refused, the person may seek a court order to compel modification.
(d) Whenever access or modification is requested, the request and any action taken thereon shall be noted in the recipient's record.
(Source: P.A. 99-143, eff. 7-27-15.)

(740 ILCS 110/5) (from Ch. 91 1/2, par. 805)
Sec. 5. Disclosure; consent.
(a) Except as provided in Sections 6 through 12.2 of this Act, records and communications may be disclosed to someone other than those persons listed in Section 4 of this Act only with the written consent of those persons who are entitled to inspect and copy a recipient's record pursuant to Section 4 of this Act.
(b) Every consent form shall be in writing and shall specify the following:
(1) the person or agency to whom disclosure is to be

made;

(2) the purpose for which disclosure is to be made;
(3) the nature of the information to be disclosed;
(4) the right to inspect and copy the information to

be disclosed;

(5) the consequences of a refusal to consent, if any; and
(6) the calendar date on which the consent expires,

provided that if no calendar date is stated, information may be released only on the day the consent form is received by the therapist; and

(7) the right to revoke the consent at any time.
The consent form shall be signed by the person entitled to give consent and the signature shall be witnessed by a person who can attest to the identity of the person so entitled. A copy of the consent and a notation as to any action taken thereon shall be entered in the recipient's record. Any revocation of consent shall be in writing, signed by the person who gave the consent and the signature shall be witnessed by a person who can attest to the identity of the person so entitled. No written revocation of consent shall be effective to prevent disclosure of records and communications until it is received by the person otherwise authorized to disclose records and communications.
(c) Only information relevant to the purpose for which disclosure is sought may be disclosed. Blanket consent to the disclosure of unspecified information shall not be valid. Advance consent may be valid only if the nature of the information to be disclosed is specified in detail and the duration of the consent is indicated. Consent may be revoked in writing at any time; any such revocation shall have no effect on disclosures made prior thereto.
(d) No person or agency to whom any information is disclosed under this Section may redisclose such information unless the person who consented to the disclosure specifically consents to such redisclosure.
(e) Except as otherwise provided in this Act, records and communications shall remain confidential after the death of a recipient and shall not be disclosed unless the recipient's representative, as defined in the Probate Act of 1975 and the therapist consent to such disclosure or unless disclosure is authorized by court order after in camera examination and upon good cause shown.
(f) Paragraphs (a) through (e) of this Section shall not apply to and shall not be construed to limit insurance companies writing Life, Accident or Health insurance as defined in Section 4 of the Illinois Insurance Code in obtaining general consents for the release to them or their designated representatives of any and all confidential communications and records kept by agencies, hospitals, therapists or record custodians, and utilizing such information in connection with the underwriting of applications for coverage for such policies or contracts, or in connection with evaluating claims or liability under such policies or contracts, or coordinating benefits pursuant to policy or contract provisions.
(Source: P.A. 90-655, eff. 7-30-98)

(740 ILCS 110/6) (from Ch. 91 1/2, par. 806)
Sec. 6. Such information from a recipient's record as is necessary to enable him to apply for or receive benefits may be disclosed with consent obtained pursuant to Section 5 of this Act. Disclosure may be made without consent when despite every reasonable effort it is not possible to obtain consent because the person entitled to give consent is not capable of consenting or is not available to do so. The recipient shall be informed of any disclosure made without consent. The information disclosed without consent under this Section may include only the identity of the recipient and therapist and a description of the nature, purpose, quantity, and date of the services provided. Any request for additional information shall state with particularity what further information is needed and the reasons therefor. Refusal to consent to the disclosure of more information than is necessary to apply for or receive direct benefits shall not be grounds for in any way denying, limiting, or cancelling such benefits or refusing to accept an application or renew such benefits. Such information shall not be redisclosed except as provided in this Act.
(Source: P.A. 98-378, eff. 8-16-13.)

(740 ILCS 110/7) (from Ch. 91 1/2, par. 807)
Sec. 7. Review of therapist or agency; use of recipient's record.
(a) When a therapist or agency which provides services is being reviewed for purposes of licensure, statistical compilation, research, evaluation, or other similar purpose, a recipient's record may be used by the person conducting the review to the extent that this is necessary to accomplish the purpose of the review, provided that personally identifiable data is removed from the record before use. Personally identifiable data may be disclosed only in accordance with Section 5 of this Act. Licensure and the like may not be withheld or withdrawn for failure to disclose personally identifiable data if consent is not obtained.
(b) When an agency which provides services is being reviewed for purposes of funding, accreditation, reimbursement or audit by a State or federal agency or accrediting body, a recipient's record may be used by the person conducting the review and personally identifiable information may be disclosed without consent, provided that the personally identifiable information is necessary to accomplish the purpose of the review.
For the purpose of this subsection, an inspection investigation or site visit by the United States Department of Justice regarding compliance with a pending consent decree is considered an audit by a federal agency.
(c) An independent team of experts under Brian's Law shall be entitled to inspect and copy the records of any recipient whose death is being examined by such a team pursuant to the mortality review process authorized by Brian's Law. Information disclosed under this subsection may not be redisclosed without the written consent of one of the persons identified in Section 4 of this Act.
(Source: P.A. 98-378, eff. 8-16-13.)

(740 ILCS 110/7.1)
Sec. 7.1. Interagency disclosures.
(a) Nothing in this Act shall be construed to prevent the interagency disclosure of the name, social security number, and information concerning services rendered, currently being rendered, or proposed to be rendered regarding a recipient of services. This disclosure may be made only between agencies or departments of the State including, but not limited to: (i) the Department of Human Services, (ii) the Department of Healthcare and Family Services, (iii) the Department of Public Health, (iv) the State Board of Education, and (v) the Department of Children and Family Services for the purpose of a diligent search for a missing parent pursuant to Sections 2-15 and 2-16 of the Juvenile Court Act of 1987 if the Department of Children and Family Services has reason to believe the parent is residing in a mental health facility, when one or more agencies or departments of the State have entered into a prior interagency agreement, memorandum of understanding, or similar agreement to jointly provide or cooperate in the provision of or funding of mental health or developmental disabilities services.
The Department of Children and Family Services shall not redisclose the information received under this Section other than for purposes of service provision or as necessary for proceedings under the Juvenile Court Act of 1987.
(b) This Section applies to, but is not limited to, interagency disclosures under interagency agreements entered into in compliance with the Early Intervention Services System Act.
(c) Information disclosed under this Section shall be for the limited purpose of coordinating State efforts in providing efficient interagency service systems and avoiding duplication of interagency services.
(d) Information disclosed under this Section shall be limited to the recipient's name, address, social security number or other individually assigned identifying number, or information generally descriptive of services rendered or to be rendered. The disclosure of individual clinical or treatment records or other confidential information is not authorized by this Section.
(Source: P.A. 95-331, eff. 8-21-07.)

(740 ILCS 110/8) (from Ch. 91 1/2, par. 808)
Sec. 8. In the course of an investigation, or in the course of monitoring issues concerning the rights of recipients or the services provided to recipients as authorized by subsection (l) of Section 5 of the Guardianship and Advocacy Act, a regional human rights authority of the Guardianship and Advocacy Commission created by the Guardianship and Advocacy Act may inspect and copy any recipient's records in the possession of a therapist, agency, Department or facility which provides services to a recipient, including reports of suspected abuse or neglect of a recipient and information regarding the disposition of such reports. However, a regional authority may not inspect or copy records containing personally identifiable data which cannot be removed without imposing an unreasonable burden on the therapist, agency, Department or facility which provides services, except as provided herein. The regional authority shall give written notice to the person entitled to give consent for the identifiable recipient of services under Section 4 that it is conducting an investigation or monitoring and indicating the nature and purpose of the investigation or monitoring and the need to inspect and copy the recipient's record. If the person notified objects in writing to such inspection and copying, the regional authority may not inspect or copy the record. The therapist, agency, Department or facility which provides services may not object on behalf of a recipient.
(Source: P.A. 86-820; 86-1013; 86-1475.)

(740 ILCS 110/8.1) (from Ch. 91 1/2, par. 808.1)
Sec. 8.1. The agency designated by the Governor under Section 1 of "An Act in relation to the protection and advocacy of the rights of persons with developmental disabilities, and amending Acts therein named", approved September 20, 1985, as now or hereafter amended, shall have access, for the purpose of inspection and copying, to the records of a person with developmental disabilities who resides in a developmental disability facility or mental health facility, as defined in Sections 1-107 and 1-114, respectively, of the Mental Health and Developmental Disabilities Code, as now or hereafter amended, if (a) a complaint is received by such agency from or on behalf of the person with a developmental disability, and (b) such person does not have a guardian of the person or the State or the designee of the State is his or her guardian of the person. The designated agency shall provide written notice of the receipt of a complaint to the custodian of the records of the person from whom or on whose behalf a complaint is received. The designated agency shall provide to the person with developmental disabilities and to his or her State guardian, if appointed, written notice of the nature of the complaint based upon which the designated agency has gained access to the records. No record or the contents of any record shall be redisclosed by the designated agency unless the person with developmental disabilities and the State guardian are provided 7 days advance written notice, except in emergency situations, of the designated agency's intent to redisclose such record, during which time the person with developmental disabilities or the State guardian may seek to judicially enjoin the designated agency's redisclosure of such record on the grounds that such redisclosure is contrary to the interests of the person with developmental disabilities. If a person with developmental disabilities resides in a developmental disability or mental health facility and has a guardian other than the State or the designee of the State, the facility director shall disclose the guardian's name, address and telephone number to the designated agency at the agency's request.
Upon written request and after the provision of written notice to the agency, facility or other body from which records and other materials are sought of the designated agency's investigation of problems affecting numbers of persons with developmental disabilities, the designated agency shall be entitled to inspect and copy any records or other materials which may further the agency's investigation of problems affecting numbers of persons with developmental disabilities. When required by law any personally identifiable information of persons with developmental disabilities shall be removed from the records. However, the designated agency may not inspect or copy records or other materials when the removal of personally identifiable information imposes an unreasonable burden on mental health and developmental disabilities facilities.
For the purposes of this Section, "developmental disability" means a severe, chronic disability of a person which -
(A) is attributable to a mental or physical impairment or combination of mental and physical impairments;
(B) is manifested before the person attains age 22;
(C) is likely to continue indefinitely;
(D) results in substantial functional limitations in 3 or more of the following areas of major life activity: (i) self-care, (ii) receptive and expressive language, (iii) learning, (iv) mobility, (v) self-direction, (vi) capacity for independent living, and (vii) economic self-sufficiency; and
(E) reflects the person's need for a combination and sequence of special, interdisciplinary or generic care, treatment or other services which are of lifelong or extended duration and are individually planned and coordinated.
(Source: P.A. 88-380.)

(740 ILCS 110/9) (from Ch. 91 1/2, par. 809)
Sec. 9. In the course of providing services and after the conclusion of the provision of services, including for the purposes of treatment and care coordination, a therapist, integrated health system, or member of an interdisciplinary team may use, disclose, or re-disclose a record or communications without consent to:
(1) the therapist's supervisor, a consulting

therapist, members of a staff team participating in the provision of services, a record custodian, a business associate, an integrated health system, a member of an interdisciplinary team, or a person acting under the supervision and control of the therapist;

(2) persons conducting a peer review of the services

being provided;

(3) the Institute for Juvenile Research and the

Institute for the Study of Developmental Disabilities;

(4) an attorney or advocate consulted by a therapist

or agency which provides services concerning the therapist's or agency's legal rights or duties in relation to the recipient and the services being provided; and

(5) the Inspector General of the Department of

Children and Family Services when such records or communications are relevant to a pending investigation authorized by Section 35.5 of the Children and Family Services Act where:

(A) the recipient was either (i) a parent, foster

parent, or caretaker who is an alleged perpetrator of abuse or neglect or the subject of a dependency investigation or (ii) a victim of alleged abuse or neglect who was not a youth in care as defined in Section 4d of the Children and Family Services Act, and

(B) available information demonstrates that the

mental health of the recipient was or should have been an issue to the safety of the child.

In the course of providing services, a therapist, integrated health system, or member of an interdisciplinary team may disclose a record or communications without consent to any department, agency, institution or facility which has custody of the recipient pursuant to State statute or any court order of commitment.
Information may be disclosed under this Section only to the extent that knowledge of the record or communications is essential to the purpose for which disclosure is made and only after the recipient is informed that such disclosure may be made. A person to whom disclosure is made under this Section shall not redisclose any information except as provided in this Act.
(Source: P.A. 100-159, eff. 8-18-17.)

(740 ILCS 110/9.1) (from Ch. 91 1/2, par. 809.1)
Sec. 9.1. The Department of Human Services, and other agencies and institutions which provide services, may disclose a recipient's record or communications, without consent, to the Institute for Juvenile Research and the Institute for the Study of Developmental Disabilities for purposes of research, education and treatment. The Institutes shall not redisclose any personally identifiable information, unless necessary for treatment of the identified recipient.
(Source: P.A. 89-507, eff. 7-1-97.)

(740 ILCS 110/9.2)
Sec. 9.2. Interagency disclosure of recipient information. For the purposes of continuity of care, the Department of Human Services (as successor to the Department of Mental Health and Developmental Disabilities), community agencies funded by the Department of Human Services in that capacity, licensed private hospitals, integrated health systems, members of an interdisciplinary team, federally qualified health centers, or physicians or therapists or other healthcare providers licensed or certified by or receiving payments from the Department of Human Services or the Department of Healthcare and Family Services, State correctional facilities, juvenile justice facilities, mental health facilities operated by a county, mental health court professionals as defined in Section 10 of the Mental Health Court Treatment Act, Veterans and Servicemembers Court professionals as defined in Section 10 of the Veterans and Servicemembers Court Treatment Act and jails and juvenile detention facilities operated by any county of this State may disclose a recipient's record or communications, without consent, to each other, but only for the purpose of admission, treatment, planning, coordinating care, discharge, or governmentally mandated public health reporting. Entities shall not redisclose any personally identifiable information, unless necessary for admission, treatment, planning, coordinating care, discharge, or governmentally mandated public health reporting. No records or communications may be disclosed to a county jail or State correctional facility pursuant to this Section unless the Department has entered into a written agreement with the county jail or State correctional facility requiring that the county jail or State correctional facility adopt written policies and procedures designed to ensure that the records and communications are disclosed only to those persons employed by or under contract to the county jail or State correctional facility who are involved in the provision of mental health services to inmates and that the records and communications are protected from further disclosure.
(Source: P.A. 98-378, eff. 8-16-13; 99-78, eff. 7-20-15.)

(740 ILCS 110/9.3)
Sec. 9.3. Disclosure without consent under the Sexually Violent Persons Commitment Act. Disclosure may be made without consent by any therapist or other treatment provider providing mental health or developmental disabilities services pursuant to the provisions of the Sexually Violent Persons Commitment Act or who previously provided any type of mental health or developmental disabilities services to a person who is subject to an evaluation, investigation, or prosecution of a petition under the Sexually Violent Persons Commitment Act. Disclosure may be made to the Attorney General, the State's Attorney participating in the case, the Department of Human Services, the court, and any other party to whom the court directs disclosure to be made. The information disclosed may include any records or communications in the possession of the Department of Corrections, if those records or communications were relied upon by the therapist in providing mental health or developmental disabilities services pursuant to the Sexually Violent Persons Commitment Act. Any records and any information obtained from those records under this Section may be used only in sexually violent persons commitment proceedings.
(Source: P.A. 92-415, eff. 8-17-01.)

(740 ILCS 110/9.4)
Sec. 9.4. Disclosure for treatment and coordination of care.
(a) For recipients in a program administered or operated by the Department of Healthcare and Family Services or the Department of Human Services (as successor to the Department of Mental Health and Developmental Disabilities), records of a recipient may be disclosed without consent by county jails, insurance companies, integrated health systems, and State agencies, including the Department of Corrections, the Department of Children and Family Services, the Department of Healthcare and Family Services and the Department of Human Services, to hospitals, physicians, therapists, emergency medical personnel, and members of an interdisciplinary team treating a recipient for the purposes of treatment and coordination of care.
(b) An interdisciplinary team treating a recipient may disclose the recipient's records without the recipient's consent to other members of the team.
(c) The records that may be disclosed under this Section are services rendered, providers rendering the services, pharmaceuticals prescribed or dispensed, and diagnoses. All disclosures under this Section must be made in a manner consistent with existing federal and State laws and regulations, including the federal Health Insurance Portability and Accountability Act (HIPAA).
(d) (Blank).
(Source: P.A. 97-515, eff. 8-23-11; 98-378, eff. 8-16-13.)

(740 ILCS 110/9.5)
Sec. 9.5. Use and disclosure of information to an HIE.
(a) An HIE, person, therapist, facility, agency, interdisciplinary team, integrated health system, business associate, or covered entity may, without a recipient's consent, use or disclose information from a recipient's record in connection with an HIE, including disclosure to the Illinois Health Information Exchange Authority, an HIE, or the business associate of either. An HIE and its business associate may, without a recipient's consent, use or disclose and re-disclose such information for HIE purposes or for such other purposes as are specifically allowed under this Act.
(b) As used in this Section:
(1) "facility" means a developmental disability

facility as defined in Section 1-107 of the Mental Health and Developmental Disabilities Code or a mental health facility as defined in Section 1-114 of the Mental Health and Developmental Disabilities Code; and

(2) the terms "disclosure" and "use" have the

meanings ascribed to them under HIPAA, as specified in 45 CFR 160.103.

(Source: P.A. 98-378, eff. 8-16-13.)

(740 ILCS 110/9.6)
Sec. 9.6. HIE opt-out. The Illinois Health Information Exchange Authority shall, through appropriate rules, standards, or contractual obligations, which shall be binding upon any HIE, as defined under Section 2, require that participants of such HIE provide each recipient whose record is accessible through the health information exchange the reasonable opportunity to expressly decline the further disclosure of the record by the health information exchange to third parties, except to the extent permitted by law such as for purposes of public health reporting. These rules, standards, or contractual obligations shall permit a recipient to revoke a prior decision to opt-out or a decision not to opt-out. These rules, standards, or contractual obligations shall provide for written notice of a recipient's right to opt-out which directs the recipient to a health information exchange website containing (i) an explanation of the purposes of the health information exchange; and (ii) audio, visual, and written instructions on how to opt-out of participation in whole or in part to the extent possible. These rules, standards, or contractual obligations shall be reviewed annually and updated as the technical options develop. The recipient shall be provided meaningful disclosure regarding the health information exchange, and the recipient's decision whether to opt-out should be obtained without undue inducement or any element of force, fraud, deceit, duress, or other form of constraint or coercion. To the extent that HIPAA, as specified in 45 CFR 164.508(b)(4), prohibits a covered entity from conditioning the provision of its services upon an individual's provision of an authorization, an HIE participant shall not condition the provision of its services upon a recipient's decision to opt-out of further disclosure of the record by an HIE to third parties. The Illinois Health Information Exchange Authority shall, through appropriate rules, standards, or contractual obligations, which shall be binding upon any HIE, as defined under Section 2, give consideration to the format and content of the meaningful disclosure and the availability to recipients of information regarding an HIE and the rights of recipients under this Section to expressly decline the further disclosure of the record by an HIE to third parties. The Illinois Health Information Exchange Authority shall also give annual consideration to enable a recipient to expressly decline the further disclosure by an HIE to third parties of selected portions of the recipient's record while permitting disclosure of the recipient's remaining patient health information. In establishing rules, standards, or contractual obligations binding upon HIEs under this Section to give effect to recipient disclosure preferences, the Illinois Health Information Exchange Authority in its discretion may consider the extent to which relevant health information technologies reasonably available to therapists and HIEs in this State reasonably enable the effective segmentation of specific information within a recipient's electronic medical record and reasonably enable the effective exclusion of specific information from disclosure by an HIE to third parties, as well as the availability of sufficient authoritative clinical guidance to enable the practical application of such technologies to effect recipient disclosure preferences. The provisions of this Section 9.6 shall not apply to the secure electronic transmission of data which is point-to-point communication directed by the data custodian. Any rules or standards promulgated under this Section which apply to HIEs shall be limited to that subject matter required by this Section and shall not include any requirement that an HIE enter a data sharing arrangement or otherwise participate with the Illinois Health Information Exchange. In connection with its annual consideration regarding the issue of segmentation of information within a medical record and prior to the adoption of any rules or standards regarding that issue, the Authority Board shall consider information provided by affected persons or organizations regarding the feasibility, availability, cost, reliability, and interoperability of any technology or process under consideration by the Board. Nothing in this Act shall be construed to limit the authority of the Illinois Health Information Exchange Authority to impose limits or conditions on consent for disclosures to or through any HIE, as defined under Section 2, which are more restrictive than the requirements under this Act or under HIPAA.
(Source: P.A. 98-378, eff. 8-16-13.)

(740 ILCS 110/9.7)
Sec. 9.7. Other limitations on consent requirements. The consent requirements under Section 5 may not be required for the use or disclosure (as those terms are defined under HIPAA, as specified in 45 CFR 160.103) of a record or communication disclosed (as that term is defined under HIPAA, as specified in 45 CFR 160.103) to or through an HIE for HIE purposes and in accordance with this Act.
(Source: P.A. 98-378, eff. 8-16-13.)

(740 ILCS 110/9.8)
Sec. 9.8. Business associates. An HIE, person, therapist, facility, agency, interdisciplinary team, integrated health system, business associate, covered entity, the Illinois Health Information Exchange Authority, or entity facilitating the establishment or operation of an HIE may, without a recipient's consent, utilize the services of and disclose information from a recipient's record to a business associate, as defined by and in accordance with the requirements set forth under HIPAA. As used in this Section, the term "disclosure" has the meaning ascribed to it by HIPAA, as specified in 45 CFR 160.103.
(Source: P.A. 98-378, eff. 8-16-13.)

(740 ILCS 110/9.9)
Sec. 9.9. Record locator service.
(a) An HIE, person, therapist, facility, agency, interdisciplinary team, integrated health system, business associate, covered entity, the Illinois Health Information Exchange Authority, or entity facilitating the establishment or operation of an HIE may, without a recipient's consent, disclose the existence of a recipient's record to a record locator service, master patient index, or other directory or services necessary to support and enable the establishment and operation of an HIE.
(b) As used in this Section:
(1) the term "disclosure" has the meaning ascribed to

it under HIPAA, as specified in 45 CFR 160.103; and

(2) "facility" means a developmental disability

facility as defined in Section 1-107 of the Mental Health and Developmental Disabilities Code or a mental health facility as defined in Section 1-114 of the Mental Health and Developmental Disabilities Code.

(Source: P.A. 98-378, eff. 8-16-13.)

(740 ILCS 110/9.10)
Sec. 9.10. Interagency disclosures by HIE. Nothing in this Act shall be construed to limit the use of an HIE to facilitate the disclosure or re-disclosure of information from a recipient's record to any agency or department of this State as authorized by Sections 7.1, 9.2 and 9.4 of this Act. Notwithstanding the foregoing, nothing in this Act shall be construed to allow for the disclosure or re-disclosure of information from a recipient's record to law enforcement personnel or for law enforcement purposes.
(Source: P.A. 98-378, eff. 8-16-13.)

(740 ILCS 110/9.11)
Sec. 9.11. Establishment and disclosure of limited data sets and de-identified information.
(a) An HIE, person, therapist, facility, agency, interdisciplinary team, integrated health system, business associate, covered entity, the Illinois Health Information Exchange Authority, or entity facilitating the establishment or operation of an HIE may, without a recipient's consent, use information from a recipient's record to establish, or disclose such information to a business associate to establish, and further disclose information from a recipient's record as part of a limited data set as defined by and in accordance with the requirements set forth under HIPAA, as specified in 45 CFR 164.514(e). An HIE, person, therapist, facility, agency, interdisciplinary team, integrated health system, business associate, covered entity, the Illinois Health Information Exchange Authority, or entity facilitating the establishment or operation of an HIE may, without a recipient's consent, use information from a recipient's record or disclose information from a recipient's record to a business associate to de-identity the information in accordance with HIPAA, as specified in 45 CFR 164.514.
(b) As used in this Section:
(1) the terms "disclosure" and "use" shall have the

meanings ascribed to them by HIPAA, as specified in 45 CFR 160.103; and

(2) "facility" means a developmental disability

facility as defined in Section 1-107 of the Mental Health and Developmental Disabilities Code or a mental health facility as defined in Section 1-114 of the Mental Health and Developmental Disabilities Code.

(Source: P.A. 98-378, eff. 8-16-13.)

(740 ILCS 110/10) (from Ch. 91 1/2, par. 810)
Sec. 10. (a) Except as provided herein, in any civil, criminal, administrative, or legislative proceeding, or in any proceeding preliminary thereto, a recipient, and a therapist on behalf and in the interest of a recipient, has the privilege to refuse to disclose and to prevent the disclosure of the recipient's record or communications.
(1) Records and communications may be disclosed in a

civil, criminal or administrative proceeding in which the recipient introduces his mental condition or any aspect of his services received for such condition as an element of his claim or defense, if and only to the extent the court in which the proceedings have been brought, or, in the case of an administrative proceeding, the court to which an appeal or other action for review of an administrative determination may be taken, finds, after in camera examination of testimony or other evidence, that it is relevant, probative, not unduly prejudicial or inflammatory, and otherwise clearly admissible; that other satisfactory evidence is demonstrably unsatisfactory as evidence of the facts sought to be established by such evidence; and that disclosure is more important to the interests of substantial justice than protection from injury to the therapist-recipient relationship or to the recipient or other whom disclosure is likely to harm. Except in a criminal proceeding in which the recipient, who is accused in that proceeding, raises the defense of insanity, no record or communication between a therapist and a recipient shall be deemed relevant for purposes of this subsection, except the fact of treatment, the cost of services and the ultimate diagnosis unless the party seeking disclosure of the communication clearly establishes in the trial court a compelling need for its production. However, for purposes of this Act, in any action brought or defended under the Illinois Marriage and Dissolution of Marriage Act, or in any action in which pain and suffering is an element of the claim, mental condition shall not be deemed to be introduced merely by making such claim and shall be deemed to be introduced only if the recipient or a witness on his behalf first testifies concerning the record or communication.

(2) Records or communications may be disclosed in a

civil proceeding after the recipient's death when the recipient's physical or mental condition has been introduced as an element of a claim or defense by any party claiming or defending through or as a beneficiary of the recipient, provided the court finds, after in camera examination of the evidence, that it is relevant, probative, and otherwise clearly admissible; that other satisfactory evidence is not available regarding the facts sought to be established by such evidence; and that disclosure is more important to the interests of substantial justice than protection from any injury which disclosure is likely to cause.

(3) In the event of a claim made or an action filed

by a recipient, or, following the recipient's death, by any party claiming as a beneficiary of the recipient for injury caused in the course of providing services to such recipient, the therapist and other persons whose actions are alleged to have been the cause of injury may disclose pertinent records and communications to an attorney or attorneys engaged to render advice about and to provide representation in connection with such matter and to persons working under the supervision of such attorney or attorneys, and may testify as to such records or communication in any administrative, judicial or discovery proceeding for the purpose of preparing and presenting a defense against such claim or action.

(4) Records and communications made to or by a

therapist in the course of examination ordered by a court for good cause shown may, if otherwise relevant and admissible, be disclosed in a civil, criminal, or administrative proceeding in which the recipient is a party or in appropriate pretrial proceedings, provided such court has found that the recipient has been as adequately and as effectively as possible informed before submitting to such examination that such records and communications would not be considered confidential or privileged. Such records and communications shall be admissible only as to issues involving the recipient's physical or mental condition and only to the extent that these are germane to such proceedings.

(5) Records and communications may be disclosed in a

proceeding under the Probate Act of 1975, to determine a recipient's competency or need for guardianship, provided that the disclosure is made only with respect to that issue.

(6) Records and communications may be disclosed to a

court-appointed therapist, psychologist, or psychiatrist for use in determining a person's fitness to stand trial if the records were made within the 180-day period immediately preceding the date of the therapist's, psychologist's or psychiatrist's court appointment. These records and communications shall be admissible only as to the issue of the person's fitness to stand trial. Records and communications may be disclosed when such are made during treatment which the recipient is ordered to undergo to render him fit to stand trial on a criminal charge, provided that the disclosure is made only with respect to the issue of fitness to stand trial.

(7) Records and communications of the recipient may

be disclosed in any civil or administrative proceeding involving the validity of or benefits under a life, accident, health or disability insurance policy or certificate, or Health Care Service Plan Contract, insuring the recipient, but only if and to the extent that the recipient's mental condition, or treatment or services in connection therewith, is a material element of any claim or defense of any party, provided that information sought or disclosed shall not be redisclosed except in connection with the proceeding in which disclosure is made.

(8) Records or communications may be disclosed when

such are relevant to a matter in issue in any action brought under this Act and proceedings preliminary thereto, provided that any information so disclosed shall not be utilized for any other purpose nor be redisclosed except in connection with such action or preliminary proceedings.

(9) Records and communications of the recipient may

be disclosed in investigations of and trials for homicide when the disclosure relates directly to the fact or immediate circumstances of the homicide.

(10) Records and communications of a deceased

recipient shall be disclosed to a coroner conducting a preliminary investigation into the recipient's death under Section 3-3013 of the Counties Code.

(11) Records and communications of a recipient shall

be disclosed in a proceeding where a petition or motion is filed under the Juvenile Court Act of 1987 and the recipient is named as a parent, guardian, or legal custodian of a minor who is the subject of a petition for wardship as described in Section 2-3 of that Act or a minor who is the subject of a petition for wardship as described in Section 2-4 of that Act alleging the minor is abused, neglected, or dependent or the recipient is named as a parent of a child who is the subject of a petition, supplemental petition, or motion to appoint a guardian with the power to consent to adoption under Section 2-29 of the Juvenile Court Act of 1987.

(12) Records and communications of a recipient may be

disclosed when disclosure is necessary to collect sums or receive third party payment representing charges for mental health or developmental disabilities services provided by a therapist or agency to a recipient; however, disclosure shall be limited to information needed to pursue collection, and the information so disclosed may not be used for any other purposes nor may it be redisclosed except in connection with collection activities. Whenever records are disclosed pursuant to this subdivision (12), the recipient of the records shall be advised in writing that any person who discloses mental health records and communications in violation of this Act may be subject to civil liability pursuant to Section 15 of this Act or to criminal penalties pursuant to Section 16 of this Act or both.

(b) Before a disclosure is made under subsection (a), any party to the proceeding or any other interested person may request an in camera review of the record or communications to be disclosed. The court or agency conducting the proceeding may hold an in camera review on its own motion. When, contrary to the express wish of the recipient, the therapist asserts a privilege on behalf and in the interest of a recipient, the court may require that the therapist, in an in camera hearing, establish that disclosure is not in the best interest of the recipient. The court or agency may prevent disclosure or limit disclosure to the extent that other admissible evidence is sufficient to establish the facts in issue. The court or agency may enter such orders as may be necessary in order to protect the confidentiality, privacy, and safety of the recipient or of other persons. Any order to disclose or to not disclose shall be considered a final order for purposes of appeal and shall be subject to interlocutory appeal.
(c) A recipient's records and communications may be disclosed to a duly authorized committee, commission or subcommittee of the General Assembly which possesses subpoena and hearing powers, upon a written request approved by a majority vote of the committee, commission or subcommittee members. The committee, commission or subcommittee may request records only for the purposes of investigating or studying possible violations of recipient rights. The request shall state the purpose for which disclosure is sought.
The facility shall notify the recipient, or his guardian, and therapist in writing of any disclosure request under this subsection within 5 business days after such request. Such notification shall also inform the recipient, or guardian, and therapist of their right to object to the disclosure within 10 business days after receipt of the notification and shall include the name, address and telephone number of the committee, commission or subcommittee member or staff person with whom an objection shall be filed. If no objection has been filed within 15 business days after the request for disclosure, the facility shall disclose the records and communications to the committee, commission or subcommittee. If an objection has been filed within 15 business days after the request for disclosure, the facility shall disclose the records and communications only after the committee, commission or subcommittee has permitted the recipient, guardian or therapist to present his objection in person before it and has renewed its request for disclosure by a majority vote of its members.
Disclosure under this subsection shall not occur until all personally identifiable data of the recipient and provider are removed from the records and communications. Disclosure under this subsection shall not occur in any public proceeding.
(d) No party to any proceeding described under paragraphs (1), (2), (3), (4), (7), or (8) of subsection (a) of this Section, nor his or her attorney, shall serve a subpoena seeking to obtain access to records or communications under this Act unless the subpoena is accompanied by a written order issued by a judge or by the written consent under Section 5 of this Act of the person whose records are being sought, authorizing the disclosure of the records or the issuance of the subpoena. No such written order shall be issued without written notice of the motion to the recipient and the treatment provider. Prior to issuance of the order, each party or other person entitled to notice shall be permitted an opportunity to be heard pursuant to subsection (b) of this Section. In the absence of the written consent under Section 5 of this Act of the person whose records are being sought, no person shall comply with a subpoena for records or communications under this Act, unless the subpoena is accompanied by a written order authorizing the issuance of the subpoena or the disclosure of the records. Each subpoena issued by a court or administrative agency or served on any person pursuant to this subsection (d) shall include the following language: "No person shall comply with a subpoena for mental health records or communications pursuant to Section 10 of the Mental Health and Developmental Disabilities Confidentiality Act, 740 ILCS 110/10, unless the subpoena is accompanied by a written order that authorizes the issuance of the subpoena and the disclosure of records or communications or by the written consent under Section 5 of that Act of the person whose records are being sought."
(e) When a person has been transported by a peace officer to a mental health facility, then upon the request of a peace officer, if the person is allowed to leave the mental health facility within 48 hours of arrival, excluding Saturdays, Sundays, and holidays, the facility director shall notify the local law enforcement authority prior to the release of the person. The local law enforcement authority may re-disclose the information as necessary to alert the appropriate enforcement or prosecuting authority.
(f) A recipient's records and communications shall be disclosed to the Inspector General of the Department of Human Services within 10 business days of a request by the Inspector General (i) in the course of an investigation authorized by the Department of Human Services Act and applicable rule or (ii) during the course of an assessment authorized by the Abuse of Adults with Disabilities Intervention Act and applicable rule. The request shall be in writing and signed by the Inspector General or his or her designee. The request shall state the purpose for which disclosure is sought. Any person who knowingly and willfully refuses to comply with such a request is guilty of a Class A misdemeanor. A recipient's records and communications shall also be disclosed pursuant to subsection (s) of Section 1-17 of the Department of Human Services Act in testimony at Health Care Worker Registry hearings or preliminary proceedings when such are relevant to the matter in issue, provided that any information so disclosed shall not be utilized for any other purpose nor be redisclosed except in connection with such action or preliminary proceedings.
(Source: P.A. 99-78, eff. 7-20-15; 100-432, eff. 8-25-17.)

(740 ILCS 110/11) (from Ch. 91 1/2, par. 811)
Sec. 11. Disclosure of records and communications. Records and communications may be disclosed:
(i) in accordance with the provisions of the Abused

and Neglected Child Reporting Act, subsection (u) of Section 5 of the Children and Family Services Act, or Section 7.4 of the Child Care Act of 1969;

(ii) when, and to the extent, a therapist, in his or

her sole discretion, determines that disclosure is necessary to initiate or continue civil commitment or involuntary treatment proceedings under the laws of this State or to otherwise protect the recipient or other person against a clear, imminent risk of serious physical or mental injury or disease or death being inflicted upon the recipient or by the recipient on himself or another;

(iii) when, and to the extent disclosure is, in the

sole discretion of the therapist, necessary to the provision of emergency medical care to a recipient who is unable to assert or waive his or her rights hereunder;

(iv) when disclosure is necessary to collect sums or

receive third party payment representing charges for mental health or developmental disabilities services provided by a therapist or agency to a recipient under Chapter V of the Mental Health and Developmental Disabilities Code or to transfer debts under the Uncollected State Claims Act; however, disclosure shall be limited to information needed to pursue collection, and the information so disclosed shall not be used for any other purposes nor shall it be redisclosed except in connection with collection activities;

(v) when requested by a family member, the Department

of Human Services may assist in the location of the interment site of a deceased recipient who is interred in a cemetery established under Section 26 of the Mental Health and Developmental Disabilities Administrative Act;

(vi) in judicial proceedings under Article VIII of

Chapter III and Article V of Chapter IV of the Mental Health and Developmental Disabilities Code and proceedings and investigations preliminary thereto, to the State's Attorney for the county or residence of a person who is the subject of such proceedings, or in which the person is found, or in which the facility is located, to the attorney representing the petitioner in the judicial proceedings, to the attorney representing the recipient in the judicial proceedings, to any person or agency providing mental health services that are the subject of the proceedings and to that person's or agency's attorney, to any court personnel, including but not limited to judges and circuit court clerks, and to a guardian ad litem if one has been appointed by the court. Information disclosed under this subsection shall not be utilized for any other purpose nor be redisclosed except in connection with the proceedings or investigations. Copies of any records provided to counsel for a petitioner shall be deleted or destroyed at the end of the proceedings and counsel for petitioner shall certify to the court in writing that he or she has done so. At the request of a recipient or his or her counsel, the court shall issue a protective order insuring the confidentiality of any records or communications provided to counsel for a petitioner;

(vii) when, and to the extent disclosure is necessary

to comply with the requirements of the Census Bureau in taking the federal Decennial Census;

(viii) when, and to the extent, in the therapist's

sole discretion, disclosure is necessary to warn or protect a specific individual against whom a recipient has made a specific threat of violence where there exists a therapist-recipient relationship or a special recipient-individual relationship;

(ix) in accordance with the Sex Offender Registration

Act;

(x) in accordance with the Rights of Crime Victims

and Witnesses Act;

(xi) in accordance with Section 6 of the Abused and

Neglected Long Term Care Facility Residents Reporting Act;

(xii) in accordance with Section 55 of the Abuse of

Adults with Disabilities Intervention Act;

(xiii) to an HIE as specifically allowed under this

Act for HIE purposes and in accordance with any applicable requirements of the HIE; and

(xiv) to a law enforcement agency in connection with

the investigation or recovery of a person who has left a mental health or developmental disability facility as defined in Section 1-107 or 1-114 of the Mental Health and Developmental Disabilities Code or the custody of the Department of Human Services without being duly discharged or being free to do so; however, disclosure shall be limited to identifying information as defined in Section 12.2 of this Act.

Any person, institution, or agency, under this Act, participating in good faith in the making of a report under the Abused and Neglected Child Reporting Act or in the disclosure of records and communications under this Section, shall have immunity from any liability, civil, criminal or otherwise, that might result by reason of such action. For the purpose of any proceeding, civil or criminal, arising out of a report or disclosure under this Section, the good faith of any person, institution, or agency so reporting or disclosing shall be presumed.
(Source: P.A. 98-378, eff. 8-16-13; 99-216, eff. 7-31-15.)

(740 ILCS 110/12) (from Ch. 91 1/2, par. 812)
Sec. 12. (a) If the United States Secret Service or the Department of State Police requests information from a mental health or developmental disability facility, as defined in Section 1-107 and 1-114 of the Mental Health and Developmental Disabilities Code, relating to a specific recipient and the facility director determines that disclosure of such information may be necessary to protect the life of, or to prevent the infliction of great bodily harm to, a public official, or a person under the protection of the United States Secret Service, only the following information may be disclosed: the recipient's name, address, and age and the date of any admission to or discharge from a facility; and any information which would indicate whether or not the recipient has a history of violence or presents a danger of violence to the person under protection. Any information so disclosed shall be used for investigative purposes only and shall not be publicly disseminated. Any person participating in good faith in the disclosure of such information in accordance with this provision shall have immunity from any liability, civil, criminal or otherwise, if such information is disclosed relying upon the representation of an officer of the United States Secret Service or the Department of State Police that a person is under the protection of the United States Secret Service or is a public official.
For the purpose of this subsection (a), the term "public official" means the Governor, Lieutenant Governor, Attorney General, Secretary of State, State Comptroller, State Treasurer, member of the General Assembly, member of the United States Congress, Judge of the United States as defined in 28 U.S.C. 451, Justice of the United States as defined in 28 U.S.C. 451, United States Magistrate Judge as defined in 28 U.S.C. 639, Bankruptcy Judge appointed under 28 U.S.C. 152, or Supreme, Appellate, Circuit, or Associate Judge of the State of Illinois. The term shall also include the spouse, child or children of a public official.
(b) The Department of Human Services (acting as successor to the Department of Mental Health and Developmental Disabilities) and all public or private hospitals and mental health facilities are required, as hereafter described in this subsection, to furnish the Department of State Police only such information as may be required for the sole purpose of determining whether an individual who may be or may have been a patient is disqualified because of that status from receiving or retaining a Firearm Owner's Identification Card or falls within the federal prohibitors under subsection (e), (f), (g), (r), (s), or (t) of Section 8 of the Firearm Owners Identification Card Act, or falls within the federal prohibitors in 18 U.S.C. 922(g) and (n). All physicians, clinical psychologists, or qualified examiners at public or private mental health facilities or parts thereof as defined in this subsection shall, in the form and manner required by the Department, provide notice directly to the Department of Human Services, or to his or her employer who shall then report to the Department, within 24 hours after determining that a person poses a clear and present danger to himself, herself, or others, or within 7 days after a person 14 years or older is determined to be a person with a developmental disability by a physician, clinical psychologist, or qualified examiner as described in Section 1.1 of the Firearm Owners Identification Card Act. If a person is a patient as described in clause (1) of the definition of "patient" in Section 1.1 of the Firearm Owners Identification Card Act, this information shall be furnished within 7 days after admission to a public or private hospital or mental health facility or the provision of services. Any such information disclosed under this subsection shall remain privileged and confidential, and shall not be redisclosed, except as required by subsection (e) of Section 3.1 of the Firearm Owners Identification Card Act, nor utilized for any other purpose. The method of requiring the providing of such information shall guarantee that no information is released beyond what is necessary for this purpose. In addition, the information disclosed shall be provided by the Department within the time period established by Section 24-3 of the Criminal Code of 2012 regarding the delivery of firearms. The method used shall be sufficient to provide the necessary information within the prescribed time period, which may include periodically providing lists to the Department of Human Services or any public or private hospital or mental health facility of Firearm Owner's Identification Card applicants on which the Department or hospital shall indicate the identities of those individuals who are to its knowledge disqualified from having a Firearm Owner's Identification Card for reasons described herein. The Department may provide for a centralized source of information for the State on this subject under its jurisdiction. The identity of the person reporting under this subsection shall not be disclosed to the subject of the report. For the purposes of this subsection, the physician, clinical psychologist, or qualified examiner making the determination and his or her employer shall not be held criminally, civilly, or professionally liable for making or not making the notification required under this subsection, except for willful or wanton misconduct.
Any person, institution, or agency, under this Act, participating in good faith in the reporting or disclosure of records and communications otherwise in accordance with this provision or with rules, regulations or guidelines issued by the Department shall have immunity from any liability, civil, criminal or otherwise, that might result by reason of the action. For the purpose of any proceeding, civil or criminal, arising out of a report or disclosure in accordance with this provision, the good faith of any person, institution, or agency so reporting or disclosing shall be presumed. The full extent of the immunity provided in this subsection (b) shall apply to any person, institution or agency that fails to make a report or disclosure in the good faith belief that the report or disclosure would violate federal regulations governing the confidentiality of alcohol and drug abuse patient records implementing 42 U.S.C. 290dd-3 and 290ee-3.
For purposes of this subsection (b) only, the following terms shall have the meaning prescribed:
(1) (Blank).
(1.3) "Clear and present danger" has the meaning as

defined in Section 1.1 of the Firearm Owners Identification Card Act.

(1.5) "Person with a developmental disability" has

the meaning as defined in Section 1.1 of the Firearm Owners Identification Card Act.

(2) "Patient" has the meaning as defined in Section

1.1 of the Firearm Owners Identification Card Act.

(3) "Mental health facility" has the meaning as

defined in Section 1.1 of the Firearm Owners Identification Card Act.

(c) Upon the request of a peace officer who takes a person into custody and transports such person to a mental health or developmental disability facility pursuant to Section 3-606 or 4-404 of the Mental Health and Developmental Disabilities Code or who transports a person from such facility, a facility director shall furnish said peace officer the name, address, age and name of the nearest relative of the person transported to or from the mental health or developmental disability facility. In no case shall the facility director disclose to the peace officer any information relating to the diagnosis, treatment or evaluation of the person's mental or physical health.
For the purposes of this subsection (c), the terms "mental health or developmental disability facility", "peace officer" and "facility director" shall have the meanings ascribed to them in the Mental Health and Developmental Disabilities Code.
(d) Upon the request of a peace officer or prosecuting authority who is conducting a bona fide investigation of a criminal offense, or attempting to apprehend a fugitive from justice, a facility director may disclose whether a person is present at the facility. Upon request of a peace officer or prosecuting authority who has a valid forcible felony warrant issued, a facility director shall disclose: (1) whether the person who is the subject of the warrant is present at the facility and (2) the date of that person's discharge or future discharge from the facility. The requesting peace officer or prosecuting authority must furnish a case number and the purpose of the investigation or an outstanding arrest warrant at the time of the request. Any person, institution, or agency participating in good faith in disclosing such information in accordance with this subsection (d) is immune from any liability, civil, criminal or otherwise, that might result by reason of the action.
(Source: P.A. 98-63, eff. 7-9-13; 99-29, eff. 7-10-15; 99-143, eff. 7-27-15; 99-642, eff. 7-28-16.)

(740 ILCS 110/12.1) (from Ch. 91 1/2, par. 812.1)
Sec. 12.1. A facility director or Department of Human Services employee who has reason to believe that a violation of criminal law or other serious incident has occurred within a mental health or developmental disability facility or while transporting a patient to or from a mental health or developmental disability facility shall report that violation or incident and the identity of individuals with personal knowledge of the facts related to the violation or incident to the appropriate law enforcement and investigating agencies.
In the course of any investigation conducted pursuant to a report made under this Section, any person with personal knowledge of the incident or the circumstances surrounding the incident shall disclose that information to the individuals conducting the investigation, except that information regarding a recipient of services shall be limited solely to identifying information as defined in Section 12.2 of this Act as well as the factual circumstances of the incident.
(Source: P.A. 99-216, eff. 7-31-15.)

(740 ILCS 110/12.2) (from Ch. 91 1/2, par. 812.2)
Sec. 12.2. (a) When a recipient who has been judicially or involuntarily admitted, or is a forensic recipient admitted to a developmental disability or mental health facility, as defined in Section 1-107 or 1-114 of the Mental Health and Developmental Disabilities Code, is on an unauthorized absence or otherwise has left the custody of the Department of Human Services without being discharged or being free to do so, the facility director shall immediately furnish and disclose to the appropriate local law enforcement agency identifying information, as defined in this Section, and all further information unrelated to the diagnosis, treatment or evaluation of the recipient's mental or physical health that would aid the law enforcement agency in recovering the recipient and returning him or her to custody. When a forensic recipient is on an unauthorized absence or otherwise has left the custody of the Department without being discharged or being free to do so, the facility director, or designee, of a mental health facility or developmental facility operated by the Department shall also immediately notify, in like manner, the Department of State Police.
(b) If a law enforcement agency requests information from a developmental disability or mental health facility, as defined in Section 1-107 or 1-114 of the Mental Health and Developmental Disabilities Code, relating to a recipient who has been admitted to the facility and for whom a missing person report has been filed with a law enforcement agency, the facility director shall, except in the case of a voluntary recipient wherein the recipient's permission in writing must first be obtained, furnish and disclose to the law enforcement agency identifying information as is necessary to confirm or deny whether that person is, or has been since the missing person report was filed, a resident of that facility. The facility director shall notify the law enforcement agency if the missing person is admitted after the request. Any person participating in good faith in the disclosure of information in accordance with this provision shall have immunity from any liability, civil, criminal, or otherwise, if the information is disclosed relying upon the representation of an officer of a law enforcement agency that a missing person report has been filed.
(c) Upon the request of a law enforcement agency in connection with the investigation of a particular felony or sex offense, when the investigation case file number is furnished by the law enforcement agency, a facility director shall immediately disclose to that law enforcement agency identifying information on any forensic recipient who is admitted to a developmental disability or mental health facility, as defined in Section 1-107 or 1-114 of the Mental Health and Developmental Disabilities Code, who was or may have been away from the facility at or about the time of the commission of a particular felony or sex offense, and: (1) whose description, clothing, or both reasonably match the physical description of any person allegedly involved in that particular felony or sex offense; or (2) whose past modus operandi matches the modus operandi of that particular felony or sex offense.
(d) For the purposes of this Section and Section 12.1, "law enforcement agency" means an agency of the State or unit of local government that is vested by law or ordinance with the duty to maintain public order and to enforce criminal laws or ordinances, the Federal Bureau of Investigation, the Central Intelligence Agency, and the United States Secret Service.
(e) For the purpose of this Section, "identifying information" means the name, address, age, and a physical description, including clothing, of the recipient of services, the names and addresses of the recipient's nearest known relatives, where the recipient was known to have been during any past unauthorized absences from a facility, whether the recipient may be suicidal, and the condition of the recipient's physical health as it relates to exposure to the weather. Except as provided in Section 11, in no case shall the facility director disclose to the law enforcement agency any information relating to the diagnosis, treatment, or evaluation of the recipient's mental or physical health, unless the disclosure is deemed necessary by the facility director to insure the safety of the investigating officers or general public.
(f) For the purpose of this Section, "forensic recipient" means a recipient who is placed in a developmental disability facility or mental health facility, as defined in Section 1-107 or 1-114 of the Mental Health and Developmental Disabilities Code, pursuant to Article 104 of the Code of Criminal Procedure of 1963 or Sections 3-8-5, 3-10-5 or 5-2-4 of the Unified Code of Corrections.
(Source: P.A. 98-756, eff. 7-16-14; 99-216, eff. 7-31-15.)

(740 ILCS 110/12.3) (from Ch. 91 1/2, par. 812.3)
Sec. 12.3. Nothing in this Act shall be construed to prevent compliance with the notice requirements of Sections 3-902 and 4-704 of the Mental Health and Developmental Disabilities Code.
(Source: P.A. 89-439, eff. 6-1-96.)

(740 ILCS 110/13) (from Ch. 91 1/2, par. 813)
Sec. 13. Whenever disclosure of a record or communication is made without consent pursuant to this Act, other than uses, disclosures, or redisclosures permitted under Sections 9.5, 9.8, 9.9, 9.10, and 9.11 of this Act, or other than uses, disclosures, or redisclosures permitted under Sections 9, 9.2, and 9.4 of this Act effected by electronic transmission, or whenever a record is used pursuant to Sections 7 and 8 of this Act, a notation of the information disclosed and the purpose of such disclosure or use shall be noted in the recipient's record together with the date and the name of the person to whom disclosure was made or by whom the record was used.
(Source: P.A. 98-378, eff. 8-16-13.)

(740 ILCS 110/14) (from Ch. 91 1/2, par. 814)
Sec. 14. Any agreement purporting to waive any of the provisions of this Act is void.
(Source: P.A. 80-1508.)

(740 ILCS 110/15) (from Ch. 91 1/2, par. 815)
Sec. 15. Any person aggrieved by a violation of this Act may sue for damages, an injunction, or other appropriate relief. Reasonable attorney's fees and costs may be awarded to the successful plaintiff in any action under this Act.
(Source: P.A. 80-1508.)

(740 ILCS 110/16) (from Ch. 91 1/2, par. 816)
Sec. 16. Any person who knowingly and wilfully violates any provision of this Act is guilty of a Class A misdemeanor.
(Source: P.A. 80-1508.)

(740 ILCS 110/17) (from Ch. 91 1/2, par. 817)
Sec. 17. The Secretary of Human Services shall adopt rules and regulations to implement this Act.
(Source: P.A. 89-507, eff. 7-1-97.)



740 ILCS 113/ - Oil Spill Responders Liability Act.

(740 ILCS 113/1)
Sec. 1. Short title. This Act may be cited as the Oil Spill Responders Liability Act.
(Source: P.A. 88-521.)

(740 ILCS 113/5)
Sec. 5. Definitions. As used in this Act:
"Damages" means damages of any kind for which liability may exist under the laws of this State resulting from, arising out of, or related to the discharge or threatened discharge of oil.
"Discharge" means an emission, other than natural seepage, intentional or unintentional, and includes, but is not limited to, spilling, leaking, pumping, pouring, emitting, emptying, or dumping.
"Federal on-scene coordinator" means the federal official predesignated by the United States Environmental Protection Agency or the United States Coast Guard to coordinate and direct federal responses under subpart D, or the official designated by the lead agency to coordinate and direct removal under subpart E, of the National Contingency Plan.
"National Contingency Plan" means the National Contingency Plan prepared and published under Section 311(d) of the federal Water Pollution Control Act, 33 U.S.C. 1321(d), as amended by the Oil Pollution Act of 1980, Public Law No. 101-380.
"Oil" means oil of any kind or in any form, including, but not limited to, petroleum, fuel oil, sludge, oil refuse, and oil mixed with waste other than dredged spoil, but does not include petroleum, including crude oil or any fraction of crude oil, that is specifically listed or designated as a hazardous substance under subparagraphs (A) through (F) of Section 101(14) of the federal Comprehensive Environmental Response Compensation and Liability Act (42 U.S.C. 9601) and that is subject to the provision of that Act.
"Person" means an individual, a corporation, a partnership, an association, the State, a municipality, a commission, or a political subdivision of the State, or an interstate body.
"Removal costs" means the costs of removal incurred after a discharge of oil or, when there is a substantial threat of a discharge of oil, the costs to prevent, minimize, or mitigate oil pollution from an incident.
"Responsible party" means a responsible party as defined under Section 1001 of the Oil Pollution Act of 1990, Public Law No. 101-380.
(Source: P.A. 91-357, eff. 7-29-99.)

(740 ILCS 113/10)
Sec. 10. Liability of oil spill responders.
(a) Notwithstanding any other provision of law, a person is not liable for removal costs or damages that result from action taken or omitted to be taken in the course of rendering care, assistance, or advice consistent with the National Contingency Plan or as otherwise directed by the federal on-scene coordinator or by the State official with responsibility for oil spill response.
(b) Subsection (a) does not apply:
(1) to a responsible party;
(2) with respect to personal injury or wrongful

death; or

(3) if the person is grossly negligent or engages in

reckless, wilful, wanton, or intentional misconduct.

(c) A responsible party is liable for removal costs and damages that another person is relieved of under subsection (a).
(d) A responsible party is liable for any damages or removal costs, whether present or future, resulting from or arising out of any discharge, as defined in Section 5.
(e) Nothing in this Section affects the liability of a responsible party for oil spill response under State law.
(Source: P.A. 91-428, eff. 8-6-99.)

(740 ILCS 113/99)
Sec. 99. This Act takes effect upon becoming law.
(Source: P.A. 88-521.)



740 ILCS 115/ - Parental Responsibility Law.

(740 ILCS 115/1) (from Ch. 70, par. 51)
Sec. 1.
This Act shall be known and may be cited as the Parental Responsibility Law.
(Source: P.A. 76-1679.)

(740 ILCS 115/2) (from Ch. 70, par. 52)
Sec. 2. As used in this Act, unless the context otherwise requires, the terms specified have the meanings ascribed to them:
(1) "Legal guardian" means a person appointed guardian, or given custody, of a minor by a circuit court of the State, but does not include a person appointed guardian, or given custody, of a minor under the Juvenile Court Act or the Juvenile Court Act of 1987.
(2) "Minor" means a person who is above the age of 11 years, but not yet 19 years of age.
(Source: P.A. 85-1209.)

(740 ILCS 115/3) (from Ch. 70, par. 53)
Sec. 3. Liability. The parent or legal guardian of an unemancipated minor who resides with such parent or legal guardian is liable for actual damages for the wilful or malicious acts of such minor which cause injury to a person or property, including damages caused by a minor who has been adjudicated a delinquent for violating Section 21-1.3 of the Criminal Code of 1961 or the Criminal Code of 2012. Reasonable attorney's fees may be awarded to any plaintiff in any action under this Act. If the plaintiff is a governmental unit, reasonable attorney's fees may be awarded up to $15,000.
The changes to this Section made by this amendatory Act of the 95th General Assembly apply to causes of action accruing on or after its effective date.
(Source: P.A. 97-1150, eff. 1-25-13.)

(740 ILCS 115/4) (from Ch. 70, par. 54)
Sec. 4. Any municipal corporation, county, township, village or any other political subdivision or department of the State of Illinois, or the United States or any of its instrumentalities, or any person, partnership, corporation, association or any incorporated or unincorporated religious, educational or charitable organization is entitled to enforce the liability imposed by this Act.
(Source: P.A. 88-406.)

(740 ILCS 115/5) (from Ch. 70, par. 55)
Sec. 5. Limitation on damages; damages allowable. No recovery under this Act may exceed $20,000 actual damages for each person, or legal entity as provided in Section 4 of this Act, for the first act or occurrence of such wilful or malicious acts by the minor causing injury, and $30,000 if a pattern or practice of wilful or malicious acts by a minor exists for a separate act or occurrence, in addition to taxable court costs and attorney's fees. In determining the damages to be allowed in an action under this Act for personal injury, only medical, dental and hospital expenses and expenses for treatment by Christian Science practitioners and nursing care appropriate thereto may be considered.
The changes to this Section made by this amendatory Act of the 95th General Assembly apply to causes of action accruing on or after its effective date.
(Source: P.A. 94-130, eff. 7-7-05; 95-914, eff. 1-1-09.)

(740 ILCS 115/6) (from Ch. 70, par. 56)
Sec. 6.
This Act shall not affect the recovery of damages in any other cause of action where the liability of the parent or legal guardian is predicated on a common law basis.
(Source: P.A. 76-1679.)

(740 ILCS 115/7) (from Ch. 70, par. 57)
Sec. 7. Section 12-107 of the Code of Civil Procedure, as now or hereafter amended, is not applicable to judgments obtained under this Act.
(Source: P.A. 82-783.)



740 ILCS 120/ - Parental Right of Recovery Act.

(740 ILCS 120/1) (from Ch. 70, par. 601)
Sec. 1. This Act shall be known and may be cited as the Parental Right of Recovery Act.
(Source: P.A. 84-1041.)

(740 ILCS 120/2) (from Ch. 70, par. 602)
Sec. 2. For the purpose of this Act, unless the context clearly requires otherwise:
(1) "Illegal drug" means (i) any substance as defined and included in the Schedules of Article II of the Illinois Controlled Substances Act, (ii) any cannabis as defined in Section 3 of the Cannabis Control Act, or (iii) any drug as defined in paragraph (b) of Section 3 of the Pharmacy Practice Act which is obtained without a prescription or otherwise in violation of the law.
(2) "Minor" means a person who has not attained age 18.
(3) "Legal guardian" means a person appointed guardian, or given custody, of a minor by a circuit court of this State, but does not include a person appointed guardian, or given custody, of a minor under the Juvenile Court Act or the Juvenile Court Act of 1987.
(4) "Parent" means any natural or adoptive parent of a minor.
(5) "Person" means any natural person, corporation, association, partnership or other organization.
(6) "Prescription" means any order for drugs, written or verbal, by a physician, dentist, veterinarian or other person authorized to prescribe drugs within the limits of his license, containing the following: (1) Name of the patient; (2) date when prescription was given; (3) name and strength of drug prescribed; (4) quantity, directions for use, prescriber's name, address and signature, and the United States Drug Enforcement Agency number where required, for controlled substances.
(7) "Sale or transfer" means the actual or constructive transfer of possession of an illegal drug, with or without consideration, whether directly or through an agent.
(Source: P.A. 95-689, eff. 10-29-07.)

(740 ILCS 120/3) (from Ch. 70, par. 603)
Sec. 3. Any person who (1) sells or transfers an illegal drug to a minor or (2) supplies to a seller or to any other person an illegal drug which ultimately is sold or transferred to a minor, under circumstances where it is reasonably foreseeable that such drug may eventually be sold or transferred to a minor, shall be liable to the parent or legal guardian of the minor to whom such illegal drug is sold or transferred for any damages proximately caused by such sale or transfer. The parent or legal guardian may recover actual damages suffered by the minor, including any costs associated with treatment or rehabilitation of the minor for drug dependency. The parent or legal guardian may also recover actual damages suffered by such parent or legal guardian resulting from the sale or transfer of the illegal drug to the minor, including pain and suffering. In addition, the parent or legal guardian who is awarded actual damages under this Act shall be entitled to punitive damages as determined by the court or the jury as well as attorneys' fees as determined by the court.
(Source: P.A. 84-1041.)

(740 ILCS 120/4) (from Ch. 70, par. 604)
Sec. 4. Persons subject to liability under Section 3 shall be jointly and severally liable.
(Source: P.A. 84-1041.)



740 ILCS 125/ - Police Search Cost Recovery Act.

(740 ILCS 125/0.01) (from Ch. 70, par. 850)
Sec. 0.01. Short title. This Act may be cited as the Police Search Cost Recovery Act.
(Source: P.A. 86-1324.)

(740 ILCS 125/1) (from Ch. 70, par. 851)
Sec. 1. (a) When any governmental unit in this State has expended resources in a search for any person over the age of 18 who has been reported as missing, a cause of action exists against the person reported missing in favor of the governmental unit or units conducting a police search to recover amounts reasonably expended by the governmental unit or units where:
(1) Such person knew or should have known that a

police search for him was in progress;

(2) Such person was not prevented by any other person

from informing the police agency searching for him of his whereabouts and that he was not in danger, or from informing another person who could so inform the police agency; and

(3) Such person failed, without good cause, to inform

such police agency or another person who could inform such police agency that a search was not necessary.

(b) When any governmental unit in this State has expended resources in a search for a noncustodial parent who conceals, detains or removes a child under the age of 18 from jurisdiction of the court in violation of a court order or without the consent of the lawful custodian of the child and in search of that child, who has been reported as missing, a cause of action exists against the noncustodial parent in favor of the governmental unit or units conducting a police search to recover amounts reasonably expended by the governmental unit or units. For purposes of subsection (b), "detains" and "lawful custodian" have the meanings ascribed to them in Section 10-5 of the Criminal Code of 2012.
(c) The causes of action under subsections (a) and (b) shall lie for all amounts reasonably expended in the search and any amounts expended in the enforcement of the actions, including reasonable attorney's fees, litigation expenses, and court costs. Punitive damages shall not be awarded.
(Source: P.A. 97-1150, eff. 1-25-13.)



740 ILCS 128/ - Predator Accountability Act.

(740 ILCS 128/1)
Sec. 1. Short title. This Act may be cited as the Predator Accountability Act.
(Source: P.A. 94-998, eff. 7-3-06.)

(740 ILCS 128/5)
Sec. 5. Purpose. The purpose of this Act is to allow persons who have been or who are subjected to the sex trade to seek civil damages and remedies from individuals and entities that recruited, harmed, profited from, or maintained them in the sex trade.
(Source: P.A. 94-998, eff. 7-3-06.)

(740 ILCS 128/10)
Sec. 10. Definitions. As used in this Act:
"Sex trade" means any act, which if proven beyond a reasonable doubt could support a conviction for a violation or attempted violation of any of the following Sections of the Criminal Code of 1961 or the Criminal Code of 2012: 11-14.3 (promoting prostitution); 11-14.4 (promoting juvenile prostitution); 11-15 (soliciting for a prostitute); 11-15.1 (soliciting for a juvenile prostitute); 11-16 (pandering); 11-17 (keeping a place of prostitution); 11-17.1 (keeping a place of juvenile prostitution); 11-19 (pimping); 11-19.1 (juvenile pimping and aggravated juvenile pimping); 11-19.2 (exploitation of a child); 11-20 (obscenity); 11-20.1 (child pornography); or 11-20.1B or 11-20.3 (aggravated child pornography); or Section 10-9 (trafficking in persons and involuntary servitude).
"Sex trade" activity may involve adults and youth of all genders and sexual orientations.
"Victim of the sex trade" means, for the following sex trade acts, the person or persons indicated:
(1) soliciting for a prostitute: the prostitute who

is the object of the solicitation;

(2) soliciting for a juvenile prostitute: the

juvenile prostitute, or person with a severe or profound intellectual disability, who is the object of the solicitation;

(3) promoting prostitution as described in

subdivision (a)(2)(A) or (a)(2)(B) of Section 11-14.3 of the Criminal Code of 1961 or the Criminal Code of 2012, or pandering: the person intended or compelled to act as a prostitute;

(4) keeping a place of prostitution: any person

intended or compelled to act as a prostitute, while present at the place, during the time period in question;

(5) keeping a place of juvenile prostitution: any

juvenile intended or compelled to act as a prostitute, while present at the place, during the time period in question;

(6) promoting prostitution as described in

subdivision (a)(2)(C) of Section 11-14.3 of the Criminal Code of 1961 or the Criminal Code of 2012, or pimping: the prostitute from whom anything of value is received;

(7) promoting juvenile prostitution as described in

subdivision (a)(2) or (a)(3) of Section 11-14.4 of the Criminal Code of 1961 or the Criminal Code of 2012, or juvenile pimping and aggravated juvenile pimping: the juvenile, or person with a severe or profound intellectual disability, from whom anything of value is received for that person's act of prostitution;

(8) promoting juvenile prostitution as described in

subdivision (a)(4) of Section 11-14.4 of the Criminal Code of 1961 or the Criminal Code of 2012, or exploitation of a child: the juvenile, or person with a severe or profound intellectual disability, intended or compelled to act as a prostitute or from whom anything of value is received for that person's act of prostitution;

(9) obscenity: any person who appears in or is

described or depicted in the offending conduct or material;

(10) child pornography or aggravated child

pornography: any child, or person with a severe or profound intellectual disability, who appears in or is described or depicted in the offending conduct or material; or

(11) trafficking of persons or involuntary servitude:

a "trafficking victim" as defined in Section 10-9 of the Criminal Code of 1961 or the Criminal Code of 2012.

(Source: P.A. 99-143, eff. 7-27-15.)

(740 ILCS 128/15)
Sec. 15. Cause of action.
(a) Violations of this Act are actionable in civil court.
(b) A victim of the sex trade has a cause of action against a person or entity who:
(1) recruits, profits from, or maintains the victim

in any sex trade act;

(2) intentionally abuses, as defined in Section 103

of the Illinois Domestic Violence Act of 1986, or causes bodily harm, as defined in Section 11-0.1 of the Criminal Code of 2012, to the victim in any sex trade act; or

(3) knowingly advertises or publishes advertisements

for purposes of recruitment into sex trade activity.

(c) This Section shall not be construed to create liability to any person or entity who provides goods or services to the general public, who also provides those goods or services to persons who would be liable under subsection (b) of this Section, absent a showing that the person or entity either:
(1) knowingly markets or provides its goods or

services primarily to persons or entities liable under subsection (b) of this Section;

(2) knowingly receives a higher level of compensation

from persons or entities liable under subsection (b) of this Section than it generally receives from customers; or

(3) supervises or exercises control over persons or

entities liable under subsection (b) of this Section.

(Source: P.A. 96-1551, eff. 7-1-11; 97-1150, eff. 1-25-13.)

(740 ILCS 128/20)
Sec. 20. Relief. A prevailing victim of the sex trade shall be entitled to all relief that would make him or her whole. This includes, but is not limited to:
(1) declaratory relief;
(2) injunctive relief;
(3) recovery of costs and attorney fees including,

but not limited to, costs for expert testimony and witness fees;

(4) compensatory damages including, but not limited

to:

(A) economic loss, including damage, destruction,

or loss of use of personal property, and loss of past or future earning capacity; and

(B) damages for death, personal injury, disease,

and mental and emotional harm, including medical, rehabilitation, burial expenses, pain and suffering, and physical impairment;

(5) punitive damages; and
(6) damages in the amount of the gross revenues

received by the defendant from, or related to, the sex trade activities of the plaintiff.

(Source: P.A. 94-998, eff. 7-3-06; 95-331, eff. 8-21-07.)

(740 ILCS 128/25)
Sec. 25. Non-defenses.
(a) It is not a defense to an action brought under this Act that:
(1) the victim of the sex trade and the defendant had

a marital or consenting sexual relationship;

(2) the defendant is related to the victim of the sex

trade by blood or marriage, or has lived with the defendant in any formal or informal household arrangement;

(3) the victim of the sex trade was paid or otherwise

compensated for sex trade activity;

(4) the victim of the sex trade engaged in sex trade

activity prior to any involvement with the defendant;

(5) the victim of the sex trade made no attempt to

escape, flee, or otherwise terminate contact with the defendant;

(6) the victim of the sex trade consented to engage

in acts of the sex trade;

(7) it was a single incident of activity; or
(8) there was no physical contact involved.
(b) Any illegality of the sex trade activity on the part of the victim of the sex trade shall not be an affirmative defense to any action brought under this Act.
(Source: P.A. 94-998, eff. 7-3-06.)

(740 ILCS 128/30)
Sec. 30. Evidence. Related to a cause of action under this Act, the fact that a plaintiff or other witness has testified under oath or given evidence relating to an act that may be a violation of any provision of the Criminal Code of 2012 shall not be construed to require the State's Attorney to criminally charge any person for such violation.
(Source: P.A. 97-1150, eff. 1-25-13.)

(740 ILCS 128/35)
Sec. 35. Remedies preserved. This Act does not affect the right of any person to bring an action or use any remedy available under other law, including common law, to recover damages arising out of the use of the victim of the sex trade in the sex trade nor does this Act limit or restrict the liability of any person under other law. This Act does not reflect a determination of a policy regarding the applicability of strict liability to activities relating to the sex trade.
(Source: P.A. 94-998, eff. 7-3-06.)

(740 ILCS 128/40)
Sec. 40. Double recovery prohibited. Any person who recovers damages under this Act may not recover the same costs or damages under any other Act. A person who recovers damages under any other Act may not recover for the same costs or damages under this Act.
(Source: P.A. 94-998, eff. 7-3-06.)

(740 ILCS 128/45)
Sec. 45. No avoidance of liability. No person may avoid liability under this Act by means of any conveyance of any right, title, or interest in real property, or by any indemnification, hold harmless agreement, or similar agreement that purports to show consent of the victim of the sex trade.
(Source: P.A. 94-998, eff. 7-3-06.)

(740 ILCS 128/55)
Sec. 55. Severability. If any provision of this Act or its application to any person or circumstance is held invalid, the invalidity of that provision or its application does not affect other provisions or application of this Act that can be given effect without the invalid provision or application.
(Source: P.A. 94-998, eff. 7-3-06.)

(740 ILCS 128/80)
Sec. 80. (Amendatory provisions; text omitted).
(Source: P.A. 94-998, eff. 7-3-06; text omitted.)

(740 ILCS 128/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 94-998, eff. 7-3-06.)



740 ILCS 130/ - Premises Liability Act.

(740 ILCS 130/1) (from Ch. 80, par. 301)
Sec. 1. This Act is called and may be cited as the "Premises Liability Act".
(Source: P.A. 83-1398.)

(740 ILCS 130/2) (from Ch. 80, par. 302)
(Text of Section WITH the changes made by P.A. 89-7, which has been held unconstitutional)
Sec. 2. The distinction under the common law between invitees and licensees as to the duty owed by an owner or occupier of any premises to such entrants is abolished.
The duty owed to such entrants is that of reasonable care under the circumstances regarding the state of the premises or acts done or omitted on them. The duty of reasonable care under the circumstances which an owner or occupier of land owes to such entrants does not include any of the following: a duty to warn of or otherwise take reasonable steps to protect such entrants from conditions on the premises that are known to the entrant, are open and obvious, or can reasonably be expected to be discovered by the entrant; a duty to warn of latent defects or dangers or defects or dangers unknown to the owner or occupier of the premises; a duty to warn such entrants of any dangers resulting from misuse by the entrants of the premises or anything affixed to or located on the premises; or a duty to protect such entrants from their own misuse of the premises or anything affixed to or located on the premises.
This amendatory Act of 1995 applies to causes of action accruing on or after its effective date.
(Source: P.A. 89-7, eff. 3-9-95.)

(Text of Section WITHOUT the changes made by P.A. 89-7, which has been held unconstitutional)
Sec. 2. The distinction under the common law between invitees and licensees as to the duty owed by an owner or occupier of any premises to such entrants is abolished.
The duty owed to such entrants is that of reasonable care under the circumstances regarding the state of the premises or acts done or omitted on them.
(Source: P.A. 83-1398.)

(740 ILCS 130/3) (from Ch. 80, par. 303)
(Text of Section WITH the changes made by P.A. 89-7, which has been held unconstitutional)
Sec. 3. Nothing herein affects the law as regards the trespassing child entrant. An owner or occupier of land owes no duty of care to an adult trespasser other than to refrain from willful and wanton conduct that would endanger the safety of a known trespasser on the property from a condition of the property or an activity conducted by the owner or occupier on the property.
This amendatory Act of 1995 applies only to causes of action accruing on or after its effective date.
(Source: P.A. 89-7, eff. 3-9-95.)

(Text of Section WITHOUT the changes made by P.A. 89-7, which has been held unconstitutional)
Sec. 3. Nothing herein affects the law as regards any category of trespasser, including the trespassing child entrant.
(Source: P.A. 83-1398.)

(740 ILCS 130/4) (from Ch. 80, par. 304)
Sec. 4. Notwithstanding this Act, the liability of any owner or occupier of a premises to anyone who enters or uses those premises for a recreational purpose, as defined by "An Act to limit the liability of landowners who make their land and water area available to the public for recreational purposes", approved August 2, 1965, as now or hereafter amended, is governed by that Act.
(Source: P.A. 83-1398.)

(740 ILCS 130/4.1)
Sec. 4.1. Off-road riding facilities; liability.
(a) As used in this Section, "off-road riding facility" means:
(1) an area of land, consisting of a closed course,

designed for use of off-highway vehicles in events such as, but not limited to, dirt track, short track, flat track, speedway, drag racing, grand prix, hare scrambles, hill climb, ice racing, observed trails, mud and snow scrambles, tractor pulls, sled pulls, truck pulls, mud runs, or other contests of a side-by-side nature in a sporting event for practice, instruction, testing, or competition of off-highway vehicles; or

(2) a thoroughfare or track across land or snow used

for off-highway motorcycles or all-terrain vehicles.

(b) An owner or operator of an off-road riding facility in existence on January 1, 2002 is immune from any criminal liability arising out of or as a consequence of noise or sound emissions resulting from the use of the off-road riding facility. An owner or operator of an off-road riding facility is not subject to any action for public or private nuisance or trespass, and no court in this State may enjoin the use or operation of an off-road riding facility on the basis of noise or sound emissions resulting from the use of the off-road riding facility.
(c) An owner or operator of an off-road riding facility placed in operation after January 1, 2002 is immune from any criminal liability and is not subject to any action for public or private nuisance or trespass arising out of or as a consequence of noise or sound emissions resulting from the use of the off-road riding facility, if the off-road riding facility conforms to any one of the following requirements:
(1) All areas from which an off-road vehicle may be

properly operated are at least 1,000 feet from any occupied permanent dwelling on adjacent property at the time the facility was placed into operation.

(2) The off-road riding facility is situated on land

otherwise subject to land use zoning, and the off-road riding facility was not prohibited by the zoning authority at the time the facility was placed into operation.

(3) The off-road riding facility is operated by a

governmental entity or the off-road riding facility was the recipient of grants under the Recreational Trails of Illinois Act.

(d) The civil immunity in subsection (c) does not apply if there is willful or wanton misconduct outside the normal use of the off-road riding facility.
(Source: P.A. 98-847, eff. 1-1-15; 99-642, eff. 7-28-16.)

(740 ILCS 130/5)
Sec. 5. Firearm ranges; liability.
(a) As used in this Section, "firearm range" means a rifle, pistol, silhouette, skeet, trap, black powder, or other similar range in this State used for discharging firearms in a sporting event, for practice or instruction in the use of a firearm, or for the testing of a firearm. "Firearm range" also includes licensed shooting preserves and public hunting areas operated or licensed by the Department of Natural Resources.
(b) An owner or operator of a firearm range in existence on January 1, 1994, is immune from any criminal liability arising out of or as a consequence of noise or sound emissions resulting from the normal use of the firearm range. An owner or operator of a firearm range is not subject to any action for public or private nuisance or trespass and no court in this State shall enjoin the use or operation of a firearm range on the basis of noise or sound emissions resulting from the normal use of the firearm range.
(c) An owner or operator of a firearm range placed in operation after January 1, 1994, is immune from any criminal liability and is not subject to any action for public or private nuisance or trespass arising out of or as a consequence of noise or sound emissions resulting from the normal use of the firearm range, if the firearm range conforms to any one of the following requirements:
(1) All areas from which a firearm may be properly

discharged are at least 1,000 yards from any occupied permanent dwelling on adjacent property.

(2) All areas from which a firearm may be properly

discharged are enclosed by a permanent building or structure that absorbs or contains sound energy escaping from the muzzle of firearms in use.

(3) If the firearm range is situated on land

otherwise subject to land use zoning, the firearm range is in compliance with the requirements of the zoning authority.

(4) The firearm range is operated by a governmental

entity or is licensed by the Department of Natural Resources.

(5) The firearm range met the requirements of clause

(1) of this subsection (c) at the time the range began its operation and subsequently an occupied permanent dwelling on adjacent property was built within 1,000 yards from an area of the range from which a firearm may be properly discharged.

(Source: P.A. 94-387, eff. 7-29-05.)



740 ILCS 135/ - Railroad Passenger Removal Act.

(740 ILCS 135/0.01) (from Ch. 114, par. 86.9)
Sec. 0.01. This Act may be cited as the Railroad Passenger Removal Act.
(Source: P.A. 86-1324.)

(740 ILCS 135/31) (from Ch. 114, par. 87)
Sec. 31. If any passenger on any railroad car or train shall refuse, upon reasonable demand to pay his lawful fare, or shall, upon such car or train, use abusive, threatening, vulgar, obscene or profane language thereon, or shall so conduct himself as to make his presence offensive or unsafe to passengers thereon, it shall be lawful for the conductor of the train to remove, or cause to be removed, such passenger from the train; but if such conductor shall use, or cause or permit to be used, unreasonable force or violence, he shall be liable for all damages to the person injured thereby: Provided, that the recovery and satisfaction of damages, under the provisions of this Section shall not lessen the liability of or the amount of the damage that such corporation may be liable to for such acts.
(Source: L. 1889, p. 224.)



740 ILCS 137/ - Right to Breastfeed Act.

(740 ILCS 137/1)
Sec. 1. Short title. This Act may be cited as the Right to Breastfeed Act.
(Source: P.A. 93-942, eff. 8-16-04.)

(740 ILCS 137/5)
Sec. 5. Purpose. The General Assembly finds that breast milk offers better nutrition, immunity, and digestion, and may raise a baby's IQ, and that breastfeeding offers other benefits such as improved mother-baby bonding, and its encouragement has been established as a major goal of this decade by the World Health Organization and the United Nations Children's Fund. The General Assembly finds and declares that the Surgeon General of the United States recommends that babies be fed breastmilk, unless medically contraindicated, in order to attain an optimal healthy start.
(Source: P.A. 93-942, eff. 8-16-04.)

(740 ILCS 137/10)
Sec. 10. Breastfeeding Location. A mother may breastfeed her baby in any location, public or private, where the mother is otherwise authorized to be, irrespective of whether the nipple of the mother's breast is uncovered during or incidental to the breastfeeding; however, a mother considering whether to breastfeed her baby in a place of worship shall comport her behavior with the norms appropriate in that place of worship.
(Source: P.A. 93-942, eff. 8-16-04.)

(740 ILCS 137/15)
Sec. 15. Private right of action. A woman who has been denied the right to breastfeed by the owner or manager of a public or private location, other than a private residence or place of worship, may bring an action to enjoin future denials of the right to breastfeed. If the woman prevails in her suit, she shall be awarded reasonable attorney's fees and reasonable expenses of litigation.
(Source: P.A. 93-942, eff. 8-16-04.)

(740 ILCS 137/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 93-942, eff. 8-16-04.)



740 ILCS 140/ - Sexual Exploitation in Psychotherapy, Professional Health Services, and Professional Mental Health Services Act.

(740 ILCS 140/0.01) (from Ch. 70, par. 800)
Sec. 0.01. Short title. This Act may be cited as the Sexual Exploitation in Psychotherapy, Professional Health Services, and Professional Mental Health Services Act.
(Source: P.A. 90-538, eff. 12-1-97.)

(740 ILCS 140/1) (from Ch. 70, par. 801)
Sec. 1. Definitions. In this Act:
(a) "Emotionally dependent" means that the nature of the patient's or former patient's emotional condition and the nature of the treatment provided by the psychotherapist, unlicensed health professional, or unlicensed mental health professional are such that the psychotherapist, unlicensed health professional, or unlicensed mental health professional knows or has reason to believe that the patient or former patient is unable to withhold consent to sexual contact by the psychotherapist, unlicensed health professional, or unlicensed mental health professional.
(b) "Former patient" means a person who was given psychotherapy within 1 year prior to sexual contact with the psychotherapist or who obtained a professional consultation or diagnostic or therapeutic service from an unlicensed health professional or unlicensed mental health professional within one year prior to sexual contact with the unlicensed health professional or unlicensed mental health professional.
(c) "Patient" means a person who seeks or obtains psychotherapy or who obtains a professional consultation or diagnostic or therapeutic service from an unlicensed health professional or unlicensed mental health professional.
(d) "Psychotherapist" means a physician, psychologist, nurse, chemical dependency counselor, social worker, or other person, whether or not licensed by the State, who performs or purports to perform psychotherapy.
(e) "Psychotherapy" means the professional treatment, assessment, or counseling of a mental or emotional illness, symptom, or condition. "Psychotherapy" does not include counseling of a spiritual or religious nature, social work, or casual advice given by a friend or family member.
(f) "Sexual contact" means any of the following, whether or not occurring with the consent of a patient or former patient:
(1) sexual intercourse, cunnilingus, fellatio, anal

intercourse or any intrusion, however slight, into the genital or anal openings of the patient's or former patient's body by any part of the psychotherapist's, unlicensed health professional's, or unlicensed mental health professional's body or by any object used by the psychotherapist, unlicensed health professional, or unlicensed mental health professional for that purpose, or any intrusion, however slight, into the genital or anal openings of the psychotherapist's, unlicensed health professional's, or unlicensed mental health professional's body by any part of the patient's or former patient's body or by any object used by the patient or former patient for that purpose, if agreed to by the psychotherapist, unlicensed health professional, or unlicensed mental health professional;

(2) kissing or intentional touching by the

psychotherapist, unlicensed health professional, or unlicensed mental health professional of the patient's or former patient's genital area, groin, inner thigh, buttocks, or breast or the clothing covering any of these body parts;

(3) kissing or intentional touching by the patient or

former patient of the psychotherapist's, unlicensed health professional's, or unlicensed mental health professional's genital area, groin, inner thigh, buttocks, or breast or the clothing covering any of these body parts if the psychotherapist, unlicensed health professional, or unlicensed mental health professional agrees to the kissing or intentional touching.

"Sexual contact" includes a request by the psychotherapist, unlicensed health professional, or unlicensed mental health professional for conduct described in paragraphs (1) through (3).
"Sexual contact" does not include conduct described in paragraph (1) or (2) that is a part of standard medical treatment of a patient, casual social contact not intended to be sexual in character, or inadvertent touching.
(g) "Therapeutic deception" means a representation by a psychotherapist, unlicensed health professional, or unlicensed mental health professional that sexual contact with the psychotherapist, unlicensed health professional, or unlicensed mental health professional is consistent with or part of the patient's or former patient's treatment.
(h) "Unlicensed health professional" means a person who is not licensed or registered to provide health services by the Department of Professional Regulation or a board of registration duly authorized to grant licenses or registration to persons engaged in the practice of providing health services or whose license or registration to provide health services has been returned or revoked by the Department or that board.
(i) "Unlicensed mental health professional" means a person who is not licensed or registered to provide mental health services by the Department of Professional Regulation or a board of registration duly authorized to grant licenses or registration to persons engaged in the practice of providing mental health services or whose license or registration to provide mental health services has been returned or revoked by the Department or that board.
(Source: P.A. 90-538, eff. 12-1-97.)

(740 ILCS 140/2) (from Ch. 70, par. 802)
Sec. 2. Cause of action for sexual exploitation.
(a) A cause of action against a psychotherapist, unlicensed health professional, or unlicensed mental health professional for sexual exploitation exists for a patient or former patient for injury caused by sexual contact with the psychotherapist, unlicensed health professional, or unlicensed mental health professional, if the sexual contact occurred:
(1) during the period the patient was receiving

psychotherapy from the psychotherapist, or health services from the unlicensed health professional, or mental health services from the unlicensed mental health professional; or

(2) after the period the patient received

psychotherapy from the psychotherapist, or health services from the unlicensed health professional, or mental health services from the unlicensed mental health professional if (i) the former patient was emotionally dependent on the psychotherapist, unlicensed health professional, or unlicensed mental health professional or (ii) the sexual contact occurred by means of therapeutic deception.

(b) The patient or former patient may recover damages from a psychotherapist, unlicensed health professional, or unlicensed mental health professional who is found liable for sexual exploitation. It is not a defense to the action that sexual contact with a patient occurred outside a therapy or treatment session or that it occurred off the premises regularly used by the psychotherapist, unlicensed health professional, or unlicensed mental health professional for therapy or treatment sessions.
(c) Whenever the Attorney General has probable cause to believe (i) that a psychotherapist, unlicensed health professional, or unlicensed mental health professional is having or has had sexual contact with one or more patients or clients or former patients or former clients while the psychotherapist, unlicensed health professional, or unlicensed mental health professional was licensed or unlicensed and (ii) that the psychotherapist, unlicensed health professional, or unlicensed mental health professional poses a threat to the health, safety, or welfare of members of the public who are or may be patients or clients of the psychotherapist, unlicensed health professional, or unlicensed mental health professional, the Attorney General may bring an action in the name of the State against the psychotherapist, unlicensed health professional, or unlicensed mental health professional to restrain by temporary restraining order or preliminary or permanent injunction the psychotherapist, unlicensed health professional, or unlicensed mental health professional from providing, offering to provide, or representing himself or herself as being able to provide psychotherapy, health services, or mental health services.
At least 5 days prior to the commencement of any action brought under this Section, except when a temporary restraining order is sought, the Attorney General shall notify the psychotherapist, unlicensed health professional, or unlicensed mental health professional of the Attorney General's intended action and shall give the psychotherapist, unlicensed health professional, or unlicensed mental health professional an opportunity to confer with the Attorney General or his or her representative in person or by counsel or other representative as to the proposed action.
The notice shall be given by first-class mail, postage prepaid, to the psychotherapist's, unlicensed health professional's, or unlicensed mental health professional's usual place of business or, if that person has no usual place of business, to that person's last known address.
(d) The action may be brought either in the circuit court of the county in which the conduct complained of occurred or in the circuit court of the county in which the psychotherapist, unlicensed health professional, or unlicensed mental health professional resides or has his or her principal place of business.
The court may issue temporary restraining orders or preliminary or permanent injunctions and make other orders or judgments it deems appropriate.
(e) No injunction shall be issued under this Section unless the court finds that the defendant has had an opportunity for an evidentiary hearing as to all contested material issues of fact. Issues decided in a prior evidentiary hearing in a court or in an administrative proceeding may be applied to a proceeding under this Section in compliance with the Code of Civil Procedure.
If the court issues an injunction against a psychotherapist, unlicensed health professional, or unlicensed mental health professional under this Section, the court shall retain jurisdiction of the matter and the cause shall be continued. Any psychotherapist, unlicensed health professional, or unlicensed mental health professional who is ordered to refrain from certain conduct or activities in an action brought under this Section may petition the court for a modification or termination of the injunction upon 10 days notice to the Attorney General.
(f) Any State's Attorney or other law enforcement office receiving notice of any alleged violation of this Section or violation of an injunction or order issued in an action brought under this Section shall immediately forward written notice of the alleged violation together with any information that the State's Attorney or other law enforcement office may have to the office of the Attorney General.
(g) In an action brought under this Section, whenever the court issues a temporary restraining order or a preliminary or permanent injunction ordering a defendant to refrain from certain conduct or activities, the order shall contain the following statement:

(740 ILCS 140/3) (from Ch. 70, par. 803)
Sec. 3. Liability of employer. An employer of a psychotherapist, unlicensed health professional, or unlicensed mental health professional may be liable under Section 2 if the employer fails or refuses to take reasonable action when the employer knows or has reason to know that the psychotherapist, unlicensed health professional, or unlicensed mental health professional engaged in sexual contact with the plaintiff or any other patient or former patient of the psychotherapist, unlicensed health professional, or unlicensed mental health professional.
(Source: P.A. 90-538, eff. 12-1-97.)

(740 ILCS 140/4) (from Ch. 70, par. 804)
Sec. 4. Scope of discovery. (a) In an action for sexual exploitation, evidence of the plaintiff's sexual history is not subject to discovery except when the plaintiff claims damage to sexual functioning; or
(1) the defendant requests a hearing prior to conducting discovery and makes an offer of proof of the relevancy of the history; and
(2) the court finds that the history is relevant and that the probative value of the history outweighs its prejudicial effect.
(b) The court shall allow the discovery only of specific information or examples of the plaintiff's conduct that are determined by the court to be relevant. The court's order shall detail the information or conduct that is subject to discovery.
(Source: P.A. 85-1254.)

(740 ILCS 140/5) (from Ch. 70, par. 805)
Sec. 5. Admission of evidence. (a) In an action for sexual exploitation, evidence of the plaintiff's sexual history is not admissible except when:
(1) the defendant requests a hearing prior to trial and makes an offer of proof of the relevancy of the history; and
(2) the court finds that the history is relevant and that the probative value of the history outweighs its prejudicial effect.
(b) The court shall allow the admission only of specific information or examples of the plaintiff's conduct that are determined by the court to be relevant. The court's order shall detail the information or conduct that is admissible and no other such evidence may be introduced.
(c) Violation of the terms of the order may be grounds for a new trial.
(Source: P.A. 85-1254.)

(740 ILCS 140/6) (from Ch. 70, par. 806)
Sec. 6. Limitation period. An action for sexual exploitation shall be commenced within 2 years after the cause of action arises.
(Source: P.A. 85-1254.)

(740 ILCS 140/7) (from Ch. 70, par. 807)
Sec. 7. Application. This Act applies only to causes of action arising on or after its effective date.
(Source: P.A. 85-1254.)



740 ILCS 145/ - Slander and Libel Act.

(740 ILCS 145/0.01) (from Ch. 126, par. 0.01)
Sec. 0.01. Short title. This Act may be cited as the Slander and Libel Act.
(Source: P.A. 86-1324.)

(740 ILCS 145/1) (from Ch. 126, par. 1)
Sec. 1. That if any person shall falsely use, utter or publish words, which in their common acceptance, shall amount to charge any person with having been guilty of fornication or adultery, such words so spoken shall be deemed actionable, and he shall be deemed guilty of slander.
(Source: R.S. 1874, p. 992.)

(740 ILCS 145/2) (from Ch. 126, par. 2)
Sec. 2. It shall be deemed slander, and shall be actionable, to charge any person with swearing falsely, or with having sworn falsely, or for using uttering or publishing words of, to or concerning any person, which, in their common acceptation, amount to such charge, whether the words be spoken in conversation of, and concerning a judicial proceeding or not.
(Source: R.S. 1874, p. 992.)

(740 ILCS 145/3) (from Ch. 126, par. 3)
Sec. 3. In actions for slander or libel, an unproved allegation of the truth of the matter charged shall not be deemed proof of malice, unless the jury, on the whole case, find that such defense was made with malicious intent. And it shall be competent for the defendant to establish the truth of the matter charged by a preponderance of testimony.
(Source: R.S. 1874, p. 992.)



740 ILCS 147/ - Illinois Streetgang Terrorism Omnibus Prevention Act.

(740 ILCS 147/1)
Sec. 1. Short title. This Article may be cited as the Illinois Streetgang Terrorism Omnibus Prevention Act.
(Source: P.A. 87-932.)

(740 ILCS 147/5)
Sec. 5. Legislative findings.
(a) The General Assembly hereby finds and declares that it is the right of every person, regardless of race, color, creed, religion, national origin, sex, age, or disability, to be secure and protected from fear, intimidation, and physical harm caused by the activities of violent groups and individuals. It is not the intent of this Act to interfere with the exercise of the constitutionally protected rights of freedom of expression and association. The General Assembly hereby recognizes the constitutional right of every citizen to harbor and express beliefs on any lawful subject whatsoever, to lawfully associate with others who share similar beliefs, to petition lawfully constituted authority for a redress of perceived grievances, and to participate in the electoral process.
(b) The General Assembly finds, however, that urban, suburban, and rural communities, neighborhoods and schools throughout the State are being terrorized and plundered by streetgangs. The General Assembly finds that there are now several hundred streetgangs operating in Illinois, and that while their terrorism is most widespread in urban areas, streetgangs are spreading into suburban and rural areas of Illinois.
(c) The General Assembly further finds that streetgangs are often controlled by criminally sophisticated adults who take advantage of our youth by intimidating and coercing them into membership by employing them as drug couriers and runners, and by using them to commit brutal crimes against persons and property to further the financial benefit to and dominance of the streetgang.
(d) These streetgangs' activities present a clear and present danger to public order and safety and are not constitutionally protected. No society is or should be required to endure such activities without redress. Accordingly, it is the intent of the General Assembly in enacting this Act to create a civil remedy against streetgangs and their members that focuses upon patterns of criminal gang activity and upon the organized nature of streetgangs, which together have been the chief source of their success.
(Source: P.A. 87-932.)

(740 ILCS 147/10)
Sec. 10. Definitions.
"Course or pattern of criminal activity" means 2 or more gang-related criminal offenses committed in whole or in part within this State when:
(1) at least one such offense was committed after the

effective date of this Act;

(2) both offenses were committed within 5 years of

each other; and

(3) at least one offense involved the solicitation to

commit, conspiracy to commit, attempt to commit, or commission of any offense defined as a felony or forcible felony under the Criminal Code of 1961 or the Criminal Code of 2012.

"Course or pattern of criminal activity" also means one or more acts of criminal defacement of property under Section 21-1.3 of the Criminal Code of 1961 or the Criminal Code of 2012, if the defacement includes a sign or other symbol intended to identify the streetgang.
"Designee of State's Attorney" or "designee" means any attorney for a public authority who has received written permission from the State's Attorney to file or join in a civil action authorized by this Act.
"Public authority" means any unit of local government or school district created or established under the Constitution or laws of this State.
"State's Attorney" means the State's Attorney of any county where an offense constituting a part of a course or pattern of gang-related criminal activity has occurred or has been committed.
"Streetgang" or "gang" or "organized gang" or "criminal street gang" means any combination, confederation, alliance, network, conspiracy, understanding, or other similar conjoining, in law or in fact, of 3 or more persons with an established hierarchy that, through its membership or through the agency of any member engages in a course or pattern of criminal activity.
For purposes of this Act, it shall not be necessary to show that a particular conspiracy, combination, or conjoining of persons possesses, acknowledges, or is known by any common name, insignia, flag, means of recognition, secret signal or code, creed, belief, structure, leadership or command structure, method of operation or criminal enterprise, concentration or specialty, membership, age, or other qualifications, initiation rites, geographical or territorial situs or boundary or location, or other unifying mark, manner, protocol or method of expressing or indicating membership when the conspiracy's existence, in law or in fact, can be demonstrated by a preponderance of other competent evidence. However, any evidence reasonably tending to show or demonstrate, in law or in fact, the existence of or membership in any conspiracy, confederation, or other association described herein, or probative of the existence of or membership in any such association, shall be admissible in any action or proceeding brought under this Act.
"Streetgang member" or "gang member" means any person who actually and in fact belongs to a gang, and any person who knowingly acts in the capacity of an agent for or accessory to, or is legally accountable for, or voluntarily associates himself with a course or pattern of gang-related criminal activity, whether in a preparatory, executory, or cover-up phase of any activity, or who knowingly performs, aids, or abets any such activity.
"Streetgang related" or "gang-related" means any criminal activity, enterprise, pursuit, or undertaking directed by, ordered by, authorized by, consented to, agreed to, requested by, acquiesced in, or ratified by any gang leader, officer, or governing or policy-making person or authority, or by any agent, representative, or deputy of any such officer, person, or authority:
(1) with the intent to increase the gang's size,

membership, prestige, dominance, or control in any geographical area; or

(2) with the intent to provide the gang with any

advantage in, or any control or dominance over any criminal market sector, including but not limited to, the manufacture, delivery, or sale of controlled substances or cannabis; arson or arson-for-hire; traffic in stolen property or stolen credit cards; traffic in prostitution, obscenity, or pornography; or that involves robbery, burglary, or theft; or

(3) with the intent to exact revenge or retribution

for the gang or any member of the gang; or

(4) with the intent to obstruct justice, or

intimidate or eliminate any witness against the gang or any member of the gang; or

(5) with the intent to otherwise directly or

indirectly cause any benefit, aggrandizement, gain, profit or other advantage whatsoever to or for the gang, its reputation, influence, or membership.

(Source: P.A. 97-1150, eff. 1-25-13.)

(740 ILCS 147/15)
Sec. 15. Creation of civil cause of action.
(a) A civil cause of action is hereby created in favor of any public authority expending money, allocating or reallocating police, firefighting, emergency or other personnel or resources, or otherwise incurring any loss, deprivation, or injury, or sustaining any damage, impairment, or harm whatsoever, proximately caused by any course or pattern of criminal activity.
(b) The cause of action created by this Act shall lie against:
(1) any streetgang in whose name, for whose benefit,

on whose behalf, or under whose direction the act was committed; and

(2) any gang officer or director who causes, orders,

suggests, authorizes, consents to, agrees to, requests, acquiesces in, or ratifies any such act; and

(3) any gang member who, in the furtherance of or in

connection with, any gang-related activity, commits any such act; and

(4) any gang officer, director, leader, or member.
(c) The cause of action authorized by this Act shall be brought by the State's Attorney or attorneys, or by his or their designees. This cause of action shall be in addition to any other civil or criminal proceeding authorized by the laws of this State or by federal law, and shall not be construed as requiring the State's Attorney or his designee to elect a civil, rather than criminal remedy, or as replacing any other cause of action. Liability of the gang, its officers, directors, leaders, and members shall be joint and severable subject only to the apportionment and allocation of punitive damage authorized under Section 35 of this Act.
(Source: P.A. 87-932.)

(740 ILCS 147/20)
Sec. 20. Commencement of action.
(a) An action may be commenced under this Act by the filing of a verified complaint as in civil cases.
(b) A complaint filed under this Act, and all other ancillary or collateral matters arising therefrom, including matter relating to discovery, motions, trial, and the perfection or execution of judgments shall be subject to the Code of Civil Procedure, except as may be otherwise provided in this Act, or except as the court may otherwise order upon motion of the State's Attorney or his designee in matters relating to immunity or the physical safety of witnesses.
(c) The complaint shall name each complaining State's Attorney or his designee, and the public authority represented by him or by them.
(d) The complaint shall also name as defendants the gang, all known gang officers, and any gang members specifically identified or alleged in the complaint as having participated in a course or pattern of gang-related criminal activity. The complaint may also name, as a class of defendants, all unknown gang members.
(e) When, at any point prior to trial, other specific gang officers or members become known, the complaint may be amended to include any such person as a named defendant.
(Source: P.A. 87-932.)

(740 ILCS 147/25)
Sec. 25. Venue.
(a) In an action brought under this Act, venue shall lie in any county where an act charged in the complaint as part of a course or pattern of gang-related criminal activity was committed.
(b) It shall not be necessary for all offenses necessary to establishing a course or pattern of criminal activity to have occurred in any one county where the State's Attorneys of several counties, or their designees, each complaining of any offense, elected to join in a complaint. In such instance, it shall be sufficient that the complaint, taken as a whole, alleges a course or pattern of gang-related criminal activity, and each count of any such joint complaint shall be considered as cumulative to other counts for purposes of alleging or demonstrating such a course or pattern of activity.
(c) Where a course or pattern of activity is alleged to have been committed or to have occurred in more than one county, the State's Attorney of each such county, or their designees, may join their several causes of action in a single complaint, which may be filed in any such county agreed to by or among them, but no such joinder shall be had without the consent of the State's Attorney having jurisdiction over each offense alleged as part of the course or pattern of activity.
(Source: P.A. 87-932.)

(740 ILCS 147/30)
Sec. 30. Service of process.
(a) All streetgangs and streetgang members engaged in a course or pattern of gang-related criminal activity within this State impliedly consent to service of process upon them as set forth in this Section, or as may be otherwise authorized by the Code of Civil Procedure.
(b) Service of process upon a streetgang may be had by leaving a copy of the complaint and summons directed to any officer of such gang, commanding the gang to appear and answer the complaint or otherwise plead at a time and place certain:
(1) with any gang officer; or
(2) with any individual member of the gang

simultaneously named therein; or

(3) in the manner provided for service upon a

voluntary unincorporated association in a civil action; or

(4) in the manner provided for service by publication

in a civil action; or

(5) with any parent, legal guardian, or legal

custodian of any persons charged with a gang-related offense when any person sued civilly under this Act is under 18 years of age and is also charged criminally or as a delinquent minor; or

(6) with the director of any agency or department of

this State who is the legal guardian, guardianship administrator, or custodian of any person sued under this Act; or

(7) with the probation or parole officer or aftercare

specialist of any person sued under this Act; or

(8) with such other person or agent as the court may,

upon petition of the State's Attorney or his or her designee, authorize as appropriate and reasonable under all of the circumstances.

(c) If after being summoned a streetgang does not appear, the court shall enter an answer for the streetgang neither affirming nor denying the allegations of the complaint but demanding strict proof thereof, and proceed to trial and judgment without further process.
(d) When any person is named as a defendant streetgang member in any complaint, or subsequently becomes known and is added or joined as a named defendant, service of process may be had as authorized or provided for in the Code of Civil Procedure for service of process in a civil case.
(e) Unknown gang members may be sued as a class and designated as such in the caption of any complaint filed under this Act. Service of process upon unknown members may be made in the manner prescribed for provision of notice to members of a class in a class action, or as the court may direct for providing the best service and notice practicable under the circumstances which shall include individual, personal, or other service upon all members who can be identified and located through reasonable effort.
(Source: P.A. 98-558, eff. 1-1-14.)

(740 ILCS 147/35)
Sec. 35. Injunctive relief, damages, costs, and fees.
(a) In any action brought under this Act, and upon the verified application of the State's Attorney or his designee, the circuit court may at any time enter such restraining orders, injunctions, or other prohibitions, or order such other relief as it deems proper, including but not limited to ordering any person to divest himself of any involvement or interest, direct or indirect, in any illegal streetgang activity and imposing other reasonable restrictions on the future illegal activities of any defendant.
(b) A final judgement in favor of a public authority under this Act shall entitle it to recover compensatory damages for all damages, losses, impairments, or other harm proximately caused, together with the costs of the suit and reasonable attorneys' fees. Punitive damages may be assessed against any streetgang, against any streetgang officer or member found guilty of actual participation in or to be legally accountable for a course or pattern of criminal activity under this Act.
(Source: P.A. 87-932.)

(740 ILCS 147/40)
(Text of Section before amendment by P.A. 100-512)
Sec. 40. Contraband.
(a) The following are declared to be contraband and no person shall have a property interest in them:
(1) any property that is directly or indirectly used

or intended for use in any manner to facilitate streetgang related activity; and

(2) any property constituting or derived from gross

profits or other proceeds obtained from streetgang related activity.

(b) Within 60 days of the date of the seizure of contraband under this Section, the State's Attorney shall initiate forfeiture proceedings as provided in Article 36 of the Criminal Code of 2012. An owner or person who has a lien on the property may establish as a defense to the forfeiture of property that is subject to forfeiture under this Section that the owner or lienholder had no knowledge that the property was acquired through a pattern of streetgang related activity. Property that is forfeited under this Section shall be disposed of as provided in Article 36 of the Criminal Code of 2012 for the forfeiture of vehicles, vessels, and aircraft. The proceeds of the disposition shall be paid to the Gang Violence Victims and Witnesses Fund to be used to assist in the prosecution of gang crimes.
(Source: P.A. 97-1150, eff. 1-25-13.)

(Text of Section after amendment by P.A. 100-512)
Sec. 40. Forfeiture.
(a) The following are subject to seizure and forfeiture:
(1) any property that is directly or indirectly used

or intended for use in any manner to facilitate streetgang related activity; and

(2) any property constituting or derived from gross

profits or other proceeds obtained from streetgang related activity.

(b) Property subject to forfeiture under this Section may be seized under the procedures set forth under Section 36-2.1 of the Criminal Code of 2012, except that actual physical seizure of real property subject to forfeiture under this Act requires the issuance of a seizure warrant. Nothing in this Section prohibits the constructive seizure of real property through the filing of a complaint for forfeiture in circuit court and the recording of a lis pendens against the real property without a hearing, warrant application, or judicial approval.
(c) The State's Attorney may initiate forfeiture proceedings under the procedures in Article 36 of the Criminal Code of 2012. The State shall bear the burden of proving by a preponderance of the evidence that the property was acquired through a pattern of streetgang related activity.
(d) Property forfeited under this Section shall be disposed of in accordance with Section 36-7 of Article 36 of the Criminal Code of 2012 for the forfeiture of vehicles, vessels, and aircraft.
(e) Within 60 days of the date of the seizure of contraband under this Section, the State's Attorney shall initiate forfeiture proceedings as provided in Article 36 of the Criminal Code of 2012. An owner or person who has a lien on the property may establish as a defense to the forfeiture of property that is subject to forfeiture under this Section that the owner or lienholder had no knowledge that the property was acquired through a pattern of streetgang related activity. Property that is forfeited under this Section shall be disposed of as provided in Article 36 of the Criminal Code of 2012 for the forfeiture of vehicles, vessels, and aircraft. The proceeds of the disposition shall be paid to the Gang Violence Victims and Witnesses Fund to be used to assist in the prosecution of gang crimes.
(f) Property seized or forfeited under this Section is subject to reporting under the Seizure and Forfeiture Reporting Act.
(Source: P.A. 100-512, eff. 7-1-18.)

(740 ILCS 147/45)
Sec. 45. Abatement as public nuisance.
(a) Any real property that is erected, established, maintained, owned, leased, or used by any streetgang for the purpose of conducting streetgang related activity constitutes a public nuisance and may be abated as provided in Article 37 of the Criminal Code of 2012 relating to public nuisances.
(b) An action to abate a nuisance under this Section may be brought by the State's Attorney of the county where the seizure occurred.
(c) Any person who is injured by reason of streetgang related activity shall have a cause of action for 3 times the actual damages sustained and, if appropriate, punitive damages; however, no cause of action shall arise under this subsection (c) as a result of an otherwise legitimate commercial transaction between parties to a contract or agreement for the sale of lawful goods or property or the sale of securities regulated by the Illinois Securities Law of 1953 or by the federal Securities and Exchange Commission. The person shall also recover reasonable attorney's fees, costs, and expenses.
(Source: P.A. 97-1150, eff. 1-25-13.)



740 ILCS 155/ - Sureties Act.

(740 ILCS 155/0.01) (from Ch. 132, par. 0.01)
Sec. 0.01. Short title. This Act may be cited as the Sureties Act.
(Source: P.A. 86-1324.)

(740 ILCS 155/1) (from Ch. 132, par. 1)
Sec. 1. When any person is bound, in writing, as surety for another for the payment of money, or the performance of any other contract, apprehends that his principal is likely to become insolvent or to remove himself from the state, without discharging the contract, if a right of action has accrued on the contract, he may, in writing, require the creditor to sue forthwith upon the same; and unless such creditor, within a reasonable time and with due diligence, commences an action thereon, and prosecutes the same to final judgment and proceeds with the enforcement thereof, the surety shall be discharged; but such discharge shall not in any case affect the rights of the creditor against the principal debtor.
(Source: P.A. 84-546.)

(740 ILCS 155/2) (from Ch. 132, par. 2)
Sec. 2. The provisions of this act shall extend as well to the heirs, executors and administrators of the surety as to the heirs, executors, administrators and assigns of the creditor, but shall not extend to the official bonds of public officers, executors, administrators, or guardians.
(Source: P.A. 83-706.)

(740 ILCS 155/3) (from Ch. 132, par. 3)
Sec. 3. Whenever the principal maker of any note, bond, bill or other written instrument dies, if the creditor does not, within 6 months after the entry of the original order directing issuance of letters of office, present the same to the representative or the proper court for allowance, the sureties thereon shall be released from the payment thereof to the extent that the same might have been collected of such estate if presented in proper time; but this Section shall not be construed to prevent the holder of any such instrument from proceeding against the sureties within such 6 months.
(Source: P.A. 83-388.)

(740 ILCS 155/4) (from Ch. 132, par. 4)
Sec. 4. No surety, his or her heir, executors or administrators, shall be allowed to confess judgment or allow judgment to be entered by default, so as to distress his or her principal, if the principal will enter his or her appearance as defendant to the action, and tender to the surety, his or her heirs, executors or administrators, sufficient counter security, to be approved by the court before which the action is pending.
(Source: P.A. 84-551.)



740 ILCS 160/ - Uniform Fraudulent Transfer Act.

(740 ILCS 160/1) (from Ch. 59, par. 101)
Sec. 1. This Act shall be known and may be cited as the Uniform Fraudulent Transfer Act.
(Source: P.A. 86-814.)

(740 ILCS 160/2) (from Ch. 59, par. 102)
Sec. 2. As used in this Act:
(a) "Affiliate" means:
(1) a person who directly or indirectly owns,

controls, or holds with power to vote, 20% or more of the outstanding voting securities of the debtor, other than a person who holds the securities,

(A) as a fiduciary or agent without sole

discretionary power to vote the securities; or

(B) solely to secure a debt, if the person has

not exercised the power to vote;

(2) a corporation with 20% or more outstanding voting

securities which are directly or indirectly owned, controlled, or held with power to vote, by the debtor or a person who directly or indirectly owns, controls, or holds with power to vote, 20% or more of the outstanding voting securities of the debtor, other than a person who holds the securities,

(A) as a fiduciary or agent without sole power to

vote the securities; or

(B) solely to secure a debt, if the person has

not in fact exercised the power to vote;

(3) a person whose business is operated by the

debtor under a lease or other agreement, or a person substantially all of whose assets are controlled by the debtor; or

(4) a person who operates the debtor's business under

a lease or other agreement or controls substantially all of the debtor's assets.

(b) "Asset" means property of a debtor, but the term does not include:
(1) property to the extent it is encumbered by a

valid lien;

(2) property to the extent it is generally exempt

under laws of this State; or

(3) an interest in property held in tenancy by the

entireties to the extent it is not subject to process by a creditor holding a claim against only one tenant.

(c) "Claim" means a right to payment, whether or not the right is reduced to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured, or unsecured.
(d) "Creditor" means a person who has a claim, including a claim for past-due child support.
(e) "Debt" means liability on a claim.
(f) "Debtor" means a person who is liable on a claim.
(g) "Insider" includes:
(1) if the debtor is an individual,
(A) a relative of the debtor or of a general

partner of the debtor;

(B) a partnership in which the debtor is a

general partner;

(C) a general partner in a partnership described

in clause (B); or

(D) a corporation of which the debtor is a

director, officer, or person in control;

(2) if the debtor is a corporation,
(A) a director of the debtor;
(B) an officer of the debtor;
(C) a person in control of the debtor;
(D) a partnership in which the debtor is a

general partner;

(E) a general partner in a partnership described

in clause (D); or

(F) a relative of a general partner, director,

officer, or person in control of the debtor;

(3) if the debtor is a partnership,
(A) a general partner in the debtor;
(B) a relative of a general partner in, a general

partner of, or a person in control of the debtor;

(C) another partnership in which the debtor is a

general partner;

(D) a general partner in a partnership described

in clause (C); or

(E) a person in control of the debtor;
(4) an affiliate, or an insider of an affiliate as if

the affiliate were the debtor; and

(5) a managing agent of the debtor.
(h) "Lien" means a charge against or an interest in property to secure payment of a debt or performance of an obligation, and includes a security interest created by agreement, a judicial lien obtained by legal or equitable process or proceedings, a common-law lien, or a statutory lien.
(i) "Person" means an individual, partnership, corporation, association, organization, government or governmental subdivision or agency, business trust, estate, trust, or any other legal or commercial entity.
(j) "Property" means anything that may be the subject of ownership.
(k) "Relative" means an individual related by consanguinity within the third degree as determined by the common law, a spouse, or an individual related to a spouse within the third degree as so determined, and includes an individual in an adoptive relationship within the third degree.
(l) "Transfer" means every mode, direct or indirect, absolute or conditional, voluntary or involuntary, of disposing of or parting with an asset or an interest in an asset, and includes payment of money, release, lease, and creation of a lien or other encumbrance.
(m) "Valid lien" means a lien that is effective against the holder of a judicial lien subsequently obtained by legal or equitable process or proceedings.
(Source: P.A. 90-18, eff. 7-1-97.)

(740 ILCS 160/3) (from Ch. 59, par. 103)
Sec. 3. (a) A debtor is insolvent if the sum of the debtor's debts is greater than all of the debtor's assets at a fair valuation.
(b) A debtor who is generally not paying his debts as they become due is presumed to be insolvent.
(c) A partnership is insolvent under subsection (a) if the sum of the partnership's debts is greater than the aggregate, at a fair valuation, of all of the partnership's assets and the sum of the excess of the value of each general partner's nonpartnership assets over the partner's nonpartnership debts.
(d) Assets under this Section do not include property that has been transferred, concealed, or removed with intent to hinder, delay, or defraud creditors or that has been transferred in a manner making the transfer voidable under this Act.
(e) Debts under this Section do not include an obligation to the extent it is secured by a valid lien on property of the debtor not included as an asset.
(Source: P.A. 86-814.)

(740 ILCS 160/4) (from Ch. 59, par. 104)
Sec. 4. (a) Value is given for a transfer or an obligation if, in exchange for the transfer or obligation, property is transferred or an antecedent debt is secured or satisfied, but value does not include an unperformed promise made otherwise than in the ordinary course of the promisor's business to furnish support to the debtor or another person.
(b) For the purposes of paragraph (2) of subsection (a) of Section 5 and Section 6, a person gives a reasonably equivalent value if the person acquires an interest of the debtor in an asset pursuant to a regularly conducted, noncollusive foreclosure sale or execution of a power of sale for the acquisition or disposition of the interest of the debtor upon default under a mortgage, deed of trust, or security agreement.
(c) A transfer is made for present value if the exchange between the debtor and the transferee is intended by them to be contemporaneous and is in fact substantially contemporaneous.
(Source: P.A. 86-814.)

(740 ILCS 160/5) (from Ch. 59, par. 105)
Sec. 5. (a) A transfer made or obligation incurred by a debtor is fraudulent as to a creditor, whether the creditor's claim arose before or after the transfer was made or the obligation was incurred, if the debtor made the transfer or incurred the obligation:
(1) with actual intent to hinder, delay, or defraud any creditor of the debtor; or
(2) without receiving a reasonably equivalent value in exchange for the transfer or obligation, and the debtor:
(A) was engaged or was about to engage in a business or a transaction for which the remaining assets of the debtor were unreasonably small in relation to the business or transaction; or
(B) intended to incur, or believed or reasonably should have believed that he would incur, debts beyond his ability to pay as they became due.
(b) In determining actual intent under paragraph (1) of subsection (a), consideration may be given, among other factors, to whether:
(1) the transfer or obligation was to an insider;
(2) the debtor retained possession or control of the property transferred after the transfer;
(3) the transfer or obligation was disclosed or concealed;
(4) before the transfer was made or obligation was incurred, the debtor had been sued or threatened with suit;
(5) the transfer was of substantially all the debtor's assets;
(6) the debtor absconded;
(7) the debtor removed or concealed assets;
(8) the value of the consideration received by the debtor was reasonably equivalent to the value of the asset transferred or the amount of the obligation incurred;
(9) the debtor was insolvent or became insolvent shortly after the transfer was made or the obligation was incurred;
(10) the transfer occurred shortly before or shortly after a substantial debt was incurred; and
(11) the debtor transferred the essential assets of the business to a lienor who transferred the assets to an insider of the debtor.
(Source: P.A. 86-814.)

(740 ILCS 160/6) (from Ch. 59, par. 106)
Sec. 6. (a) A transfer made or obligation incurred by a debtor is fraudulent as to a creditor whose claim arose before the transfer was made or the obligation was incurred if the debtor made the transfer or incurred the obligation without receiving a reasonably equivalent value in exchange for the transfer or obligation and the debtor was insolvent at that time or the debtor became insolvent as a result of the transfer or obligation.
(b) A transfer made by a debtor is fraudulent as to a creditor whose claim arose before the transfer was made if the transfer was made to an insider for an antecedent debt, the debtor was insolvent at that time, and the insider had reasonable cause to believe that the debtor was insolvent.
(Source: P.A. 86-814.)

(740 ILCS 160/7) (from Ch. 59, par. 107)
Sec. 7. For the purposes of this Act:
(a) a transfer is made:
(1) with respect to an asset that is real property other than a fixture, but including the interest of a seller or purchaser under a contract for the sale of the asset, when the transfer is so far perfected that a good-faith purchaser of the asset from the debtor against whom applicable law permits the transfer to be perfected cannot acquire an interest in the asset that is superior to the interest of the transferee; and
(2) with respect to an asset that is not real property or that is a fixture, when the transfer is so far perfected that a creditor on a simple contract cannot acquire a judicial lien otherwise than under this Act that is superior to the interest of the transferee;
(b) if applicable law permits the transfer to be perfected as provided in subsection (a) and the transfer is not so perfected before the commencement of an action for relief under this Act, the transfer is deemed made immediately before the commencement of the action;
(c) if applicable law does not permit the transfer to be perfected as provided in subsection (a), the transfer is made when it becomes effective between the debtor and the transferee;
(d) a transfer is not made until the debtor has acquired rights in the asset transferred;
(e) an obligation is incurred:
(1) if oral, when it becomes effective between the parties; or
(2) if evidenced by a writing, when the writing executed by the obligor is delivered to or for the benefit of the obligee.
(Source: P.A. 86-814.)

(740 ILCS 160/8) (from Ch. 59, par. 108)
Sec. 8. (a) In an action for relief against a transfer or obligation under this Act, a creditor, subject to the limitations in Section 9, may obtain:
(1) avoidance of the transfer or obligation to the extent necessary to satisfy the creditor's claim;
(2) an attachment or other provisional remedy against the asset transferred or other property of the transferee in accordance with the procedure prescribed by the Code of Civil Procedure;
(3) subject to applicable principles of equity and in accordance with applicable rules of civil procedure,
(A) an injunction against further disposition by the debtor or a transferee, or both, of the asset transferred or of other property;
(B) appointment of a receiver to take charge of the asset transferred or of other property of the transferee; or
(C) any other relief the circumstances may require.
(b) If a creditor has obtained a judgment on a claim against the debtor, the creditor, if the court so orders, may levy execution on the asset transferred or its proceeds.
(Source: P.A. 86-814.)

(740 ILCS 160/9) (from Ch. 59, par. 109)
Sec. 9. (a) A transfer or obligation is not voidable under paragraph (1) of subsection (a) of Section 5 against a person who took in good faith and for a reasonably equivalent value or against any subsequent transferee or obligee.
(b) Except as otherwise provided in this Section, to the extent a transfer is voidable in an action by a creditor under paragraph (1) of subsection (a) of Section 8, the creditor may recover judgement for the value of the asset transferred, as adjusted under subsection (c), or the amount necessary to satisfy the creditor's claim, whichever is less. The judgment may be entered against:
(1) the first transferee of the asset or the person for whose benefit the transfer was made; or
(2) any subsequent transferee other than a good-faith transferee who took for value or from any subsequent transferee.
(c) If the judgment under subsection (b) is based upon the value of the asset transferred, the judgment must be for an amount equal to the value of the asset at the time of the transfer, subject to adjustment as the equities may require.
(d) Notwithstanding voidability of a transfer or an obligation under this Act, a good-faith transferee or obligee is entitled, to the extent of the value given the debtor for the transfer or obligation, to
(1) a lien on or a right to retain any interest in the asset transferred;
(2) enforcement of any obligation incurred; or
(3) a reduction in the amount of the liability on the judgment.
(e) A transfer is not voidable under paragraph (2) of subsection (a) of Section 5 or Section 6 if the transfer results from:
(1) termination of a lease upon default by the debtor when the termination is pursuant to the lease and applicable law; or
(2) enforcement of a security interest in compliance with Article 9 of the Uniform Commercial Code.
(f) A transfer is not voidable under subsection (b) of Section 6:
(1) to the extent the insider gave new value to or for the benefit of the debtor after the transfer was made unless the new value was secured by a valid lien;
(2) if made in the ordinary course of business or financial affairs of the debtor and the insider; or
(3) if made pursuant to a good-faith effort to rehabilitate the debtor and the transfer secured present value given for that purpose as well as an antecedent debt of the debtor.
(Source: P.A. 86-814.)

(740 ILCS 160/10) (from Ch. 59, par. 110)
Sec. 10. A cause of action with respect to a fraudulent transfer or obligation under this Act is extinguished unless action is brought:
(a) under paragraph (1) of subsection (a) of Section 5, within 4 years after the transfer was made or the obligation was incurred or, if later, within one year after the transfer or obligation was or could reasonably have been discovered by the claimant;
(b) under paragraph (2) of subsection (a) of Section 5 or subsection (a) of Section 6, within 4 years after the transfer was made or the obligation was incurred; or
(c) under subsection (b) of Section 6, within one year after the transfer was made or the obligation was incurred.
(Source: P.A. 86-814.)

(740 ILCS 160/11) (from Ch. 59, par. 111)
Sec. 11. Unless displaced by the provisions of this Act, the principles of law and equity, including the law merchant and the law relating to principal and agent, estoppel, laches, fraud, misrepresentation, duress, coercion, mistake, insolvency, or other validating or invalidating cause, supplement its provisions.
(Source: P.A. 86-814.)

(740 ILCS 160/12) (from Ch. 59, par. 112)
Sec. 12. This Act shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this Act among states enacting it.
(Source: P.A. 86-814.)



740 ILCS 165/ - Uniform Single Publication Act.

(740 ILCS 165/1) (from Ch. 126, par. 11)
Sec. 1. No person shall have more than one cause of action for damages for libel or slander or invasion of privacy or any other tort founded upon any single publication or exhibition or utterance, such as any one edition of a newspaper or book or magazine or any one presentation to an audience or any one broadcast over radio or television or any one exhibition of a motion picture. Recovery in any action shall include all damages for any such tort suffered by the plaintiff in all jurisdictions.
(Source: Laws 1959, p. 1907.)

(740 ILCS 165/2) (from Ch. 126, par. 12)
Sec. 2. A judgment in any jurisdiction for or against the plaintiff upon the substantive merits of any action for damages founded upon a single publication or exhibition or utterance as described in Section 1 shall bar any other action for damages by the same plaintiff against the same defendant founded upon the same publication or exhibition or utterance.
(Source: Laws 1959, p. 1907.)

(740 ILCS 165/3) (from Ch. 126, par. 13)
Sec. 3. This Act shall be so interpreted as to effectuate its purpose to make uniform the law of those states or jurisdictions which enact it.
(Source: Laws 1959, p. 1907.)

(740 ILCS 165/4) (from Ch. 126, par. 14)
Sec. 4. This Act may be cited as the Uniform Single Publication Act.
(Source: Laws 1959, p. 1907.)

(740 ILCS 165/5) (from Ch. 126, par. 15)
Sec. 5. This Act shall not be retroactive as to causes of action existing on its effective date.
(Source: Laws 1959, p. 1907.)



740 ILCS 170/ - Illinois Wage Assignment Act.

(740 ILCS 170/.01) (from Ch. 48, par. 39.01)
Sec. .01. Short Title. This Act shall be known and may be cited as the Illinois Wage Assignment Act.
(Source: P.A. 83-867.)

(740 ILCS 170/1) (from Ch. 48, par. 39.1)
Sec. 1. No assignment of wages earned or to be earned is valid unless
(1) Made in a written instrument (a) signed by the wage-earner in person and (b) bearing the date of its execution, the social security number of the wage-earner, the name of the employer of the wage-earner at the time of its execution, the amount of the money loaned or the price of the articles sold or other consideration given, the rate of interest or time-price differential, if any, to be paid, and the date when such payments are due;
(2) Given to secure an existing debt of the wage-earner or one contracted by the wage-earner simultaneously with its execution;
(3) An exact copy thereof is furnished to the wage-earner at the time the assignment is executed;
(4) The words "Wage Assignment" are printed or written in bold face letters of not less than 1/4 inch in height at the head of the wage assignment and also one inch above or below the line where the wage-earner signs that assignment;
(5) Written as a separate instrument complete in itself and not a part of any conditional sales contract or any other instrument.
The requirement of the social security number of the wage-earner imposed by this Act applies only as to wage assignments made after January 1, 1966.
(Source: Laws 1967, p. 2049.)

(740 ILCS 170/2) (from Ch. 48, par. 39.2)
Sec. 2. Demand on an employer for the wages of wage-earner by virtue of a wage assignment may not be served on the employer unless:
(1) There has been a default of more than 40 days in

payment of the indebtedness secured by the assignment and the default has continued to the date of the demand;

(2) The demand contains a correct statement as to the

amount the wage-earner is in default and the original or a copy of the assignment is exhibited to the employer; and

(3) Not less than 20 days before serving the demand,

notice required under Section 2.2 has been served upon the employee, and an advice copy sent to the employer, by 2 methods: (i) first class mail; and (ii) registered or certified mail.

Service of any demand without complying with this Section has no legal effect. Proof of certified mail is prima facie evidence of service.
A demand under this Section applies only to wages due at the time of service of the demand and upon subsequent wages until the total amount due under the assignment is paid, or, if the wage assignment is revocable under federal law, until the employee revokes it.
(Source: P.A. 99-903, eff. 1-1-17.)

(740 ILCS 170/2.1) (from Ch. 48, par. 39.2a)
Sec. 2.1. A demand shall be in the following form:
"Demand is hereby made upon an assignment of salary, wages, commissions or other compensation for services, executed by .... and delivered to .... on (insert date), to secure a debt contracted on (insert date).
The total amount of the debt is $..... Payments in the amount of $.... have been made. The duration of the contract is .... months. There is now due and owing without acceleration the sum of $...., the last payment having been made on (insert date).
The employee herein named has been in default in his payments in the amount of $...., of which $.... has been due and owing for more than 40 days.
Unless you have received a written notice from the employee herein named revoking the wage assignment, you are required by law to make payment in accordance with such assignment. ...., first being duly sworn, deposes and says that the facts stated in the demand above are true and correct; and further deposes and says that he (or his principal, if he is an agent for the assignee) has not received notice from the debtor that he or she is revoking the wage assignment.
Payments must be made until the total amount due under the assignment is paid or until the employee revokes the wage assignment............................ Subscribed and sworn to before me on (insert date). ........................... Notary Public". (Source: P.A. 99-903, eff. 1-1-17.)

(740 ILCS 170/2.2) (from Ch. 48, par. 39.2b)
Sec. 2.2. Forms; notice of intent to assign wages; revocation.
(a) The notice to an employee required by Section 2 shall be in the following form:

which will stop your wages from being deducted. It will not eliminate your debt, and interest may continue to accrue. You may contact your creditor for more information about the interest rate on your contract, and to determine how much interest might accrue if you stop the wage assignment.

Your creditor will still be able to pursue other

means of collecting any debt you may owe, including filing a lawsuit against you for the full amount owed under the contract and any interest that might accrue. A lawsuit might result in you owing legal fees and other costs.

You can stop the wage assignment by filling out the

enclosed Revocation Notice Form, or by writing a letter stating that you are revoking the wage assignment. Send the Revocation Notice Form or letter by registered or certified mail to the creditor, at the address listed above. It is highly recommended that you give a copy of the Revocation Notice Form or letter to your employer so your employer can stop any pending payments.

If you choose to write a letter, it should be

addressed to the creditor, and should include:

(i) your name;
(ii) the account number; and
(iii) a statement that you are revoking the wage

assignment, such as, "I am revoking the wage assignment."

Even if the wage assignment has already begun, you

can still stop it now or at any point in the future.

(2) You can do nothing, and allow the wage assignment

process to proceed. Starting in 20 days, part of your wages will be sent directly to the creditor to pay off your debt. This will reduce your take-home pay every pay period until the total amount of the debt is repaid.

Up to 15% of your wages will be sent to the creditor

every pay period. Once the total amount is repaid, the creditor will send a notice to you and to your employer that includes the creditor's name, your name, and the account number, stating that the wage assignment is closed and no further wages should be assigned.

(3) You can contact your creditor to repay the debt,

or to explore other options, including a repayment plan or refinancing, if available. You can contact your creditor at the address and phone number listed above.

If you agree on another repayment option with your

creditor, the creditor will send a notice to your employer stating that your wages should not be assigned.

(c) If the wage assignment is revocable under federal law, the notice required under subsection (b) shall be accompanied by the following Revocation Notice Form, with the relevant information inserted by the creditor:

(740 ILCS 170/3) (from Ch. 48, par. 39.3)
Sec. 3. No assignment of wages shall become invalid by reason of cessation of employment but shall be valid and collectible against any future employer of the wage-earner within a period of 2 years from the date of its execution.
(Source: Laws 1961, p. 1891.)

(740 ILCS 170/4) (from Ch. 48, par. 39.4)
Sec. 4. The maximum wages, salary, commissions, and bonuses that may be collected by an assignee for any work week shall not exceed the lesser of (1) 15% of such gross amount paid for that week or (2) the amount by which disposable earnings for a week exceed 45 times the Federal Minimum Hourly Wage prescribed by Section 206(a)(1) of Title 29, U.S.C., as amended, or the minimum hourly wage prescribed by Section 4 of the Minimum Wage Law, whichever is greater, in effect at the time the amounts are payable. This provision (and no other) applies irrespective of the place where the compensation was earned or payable and the State where the employee resides. No amounts required by law to be withheld may be taken from the amount collected by the creditor. The term "disposable earnings" means that part of the earnings of any individual remaining after the deduction from those earnings of any amounts required by law to be withheld. If there is more than one assignment demand received by the employer, the assignees shall collect in the order or priority of service of the demand upon the employer, but the total of all collections shall not exceed the amount that could have been collected if there had been one assignment demand.
Benefits and refunds payable by pension or retirement funds or systems, any assets of employees held by those funds or systems, and any moneys an employee is required to contribute to those funds or systems are exempt and are not subject to a wage assignment under this Act.
A fee of $12 for each wage assignment shall be collected by and paid to the employer and the amount so paid shall be credited against the amount of the wage-earner's outstanding debt.
(Source: P.A. 94-305, eff. 7-21-05.)

(740 ILCS 170/4.1) (from Ch. 48, par. 39.4a)
Sec. 4.1. Revocation of wage assignment. If the wage assignment is revocable under federal law, the employee may revoke the wage assignment at any time by submitting the Revocation Notice Form as provided in subsection (c) of Section 2.2 of this Act or otherwise providing written notice of revocation to the creditor. Revocation is effective regardless of how the creditor receives it. Failure to use the sample language provided in the notice described in Section 2.2 does not affect the validity of the written notice of revocation. The employee may submit a copy of the notice to his or her employer. If the written notice of revocation is served upon the creditor prior to the creditor's service of demand upon the employer, the demand shall not be served.
(Source: P.A. 99-903, eff. 1-1-17.)

(740 ILCS 170/4.2) (from Ch. 48, par. 39.4b)
Sec. 4.2. If the employee has not served a Revocation Notice Form as provided in Section 4.1 of this Act or has not otherwise served the creditor with a written notice of revocation (if the wage assignment is revocable under federal law) as provided in this Act within 20 days after receiving the notice of intention to make a demand, the creditor may proceed with his demand, and the employer shall commence payment to the creditor not sooner than 5 business days after service of such demand, if no revocation notice has been received by the employer. If the employee cures the default stated in the demand or revokes the wage assignment, the creditor shall notify the employer and release the demand. No employer shall be liable for payments made in compliance with this Section.
If a Revocation Notice Form as set forth in Section 4.1 of this Act or other written notice of revocation from the employee is received by an employer, no wages are subject to a demand served by the creditor for that wage assignment and the employer shall cease any deduction of wages currently taking place for that wage assignment, unless the employer receives a copy of a subsequent written agreement between the creditor and employee authorizing such payments. If such an agreement is not reached, the creditor may not institute further proceedings on the wage assignment.
(Source: P.A. 99-903, eff. 1-1-17.)

(740 ILCS 170/4.3) (from Ch. 48, par. 39.4c)
Sec. 4.3. If any person wrongfully: (1) serves a notice on an employee or serves a notice which does not conform with the requirements of Section 2.2, (2) causes a demand to be served for the wages of an employee, or (3) fails to release a demand, he shall be liable to the employee and the employer for statutory damages in the sum of $500 and all actual damages occasioned by such action including reasonable attorney's fees.
(Source: P.A. 83-867.)

(740 ILCS 170/5) (from Ch. 48, par. 39.5)
Sec. 5. A discharge in bankruptcy shall be a valid defense to any suit brought upon a wage assignment executed by the bankrupt prior to the adjudication in bankruptcy; no assignment of wages shall be valid after three years from the date of its execution and shall be void after such period of three years.
(Source: Laws 1935, p. 208.)

(740 ILCS 170/6) (from Ch. 48, par. 39.6)
Sec. 6. Any person who wilfully and wrongfully serves a demand as assignee for wages when no assignment has been made to him or under an assignment which is invalid as provided by this Act knowing such assignment to be invalid with intent to obtain for himself or any other person the wages of an employee, is guilty of a petty offense.
(Source: P.A. 77-2422.)

(740 ILCS 170/7) (from Ch. 48, par. 39.7)
Sec. 7. If any of the provisions of this Act are unconstitutional it is the intent of the General Assembly that so far as possible the remaining provisions of the Act be given effect.
(Source: Laws 1935, p. 208.)

(740 ILCS 170/8) (from Ch. 48, par. 39.8)
Sec. 8. Nothing herein contained shall be construed as making invalid any assignment of wages executed prior to July 1, 1935.
(Source: Laws 1935, p. 208.)

(740 ILCS 170/9) (from Ch. 48, par. 39.10)
Sec. 9. All wages, salary amounts or other compensation paid by the State, any unit of local government or school district to any of its employees are exempt and not subject to collection under a wage assignment.
(Source: P.A. 79-502.)

(740 ILCS 170/10) (from Ch. 48, par. 39.11)
Sec. 10. No employer may discharge or suspend any employee by reason of the fact that his earnings have been subjected to wage demands on his employer for any indebtedness. Any person violating this Section shall be guilty of a Class A misdemeanor.
(Source: P.A. 79-502.)

(740 ILCS 170/11) (from Ch. 48, par. 39.12)
Sec. 11. The provisions of this Act do not apply to orders for withholding of income entered by the court under provisions of The Illinois Public Aid Code, the Illinois Marriage and Dissolution of Marriage Act, the Non-Support of Spouse and Children Act, the Non-Support Punishment Act, the Revised Uniform Reciprocal Enforcement of Support Act, the Illinois Parentage Act of 1984, and the Illinois Parentage Act of 2015 for support of a child or maintenance of a spouse.
(Source: P.A. 99-85, eff. 1-1-16.)



740 ILCS 174/ - Whistleblower Act.

(740 ILCS 174/1)
Sec. 1. Short title. This Act may be cited as the Whistleblower Act.
(Source: P.A. 93-544, eff. 1-1-04.)

(740 ILCS 174/5)
Sec. 5. Definitions. As used in this Act:
"Employer" means: an individual, sole proprietorship, partnership, firm, corporation, association, and any other entity that has one or more employees in this State, including a political subdivision of the State; a unit of local government; a school district, combination of school districts, or governing body of a joint agreement of any type formed by two or more school districts; a community college district, State college or university, or any State agency whose major function is providing educational services; any authority including a department, division, bureau, board, commission, or other agency of these entities; and any person acting within the scope of his or her authority express or implied on behalf of those entities in dealing with its employees.
"Employee" means any individual who is employed on a full-time, part-time, or contractual basis by an employer. "Employee" also includes, but is not limited to, a licensed physician who practices his or her profession, in whole or in part, at a hospital, nursing home, clinic, or any medical facility that is a health care facility funded, in whole or in part, by the State.
(Source: P.A. 95-128, eff. 1-1-08; 96-1253, eff. 1-1-11.)

(740 ILCS 174/10)
Sec. 10. Certain policies prohibited. An employer may not make, adopt, or enforce any rule, regulation, or policy preventing an employee from disclosing information to a government or law enforcement agency if the employee has reasonable cause to believe that the information discloses a violation of a State or federal law, rule, or regulation.
(Source: P.A. 93-544, eff. 1-1-04.)

(740 ILCS 174/15)
Sec. 15. Retaliation for certain disclosures prohibited.
(a) An employer may not retaliate against an employee who discloses information in a court, an administrative hearing, or before a legislative commission or committee, or in any other proceeding, where the employee has reasonable cause to believe that the information discloses a violation of a State or federal law, rule, or regulation.
(b) An employer may not retaliate against an employee for disclosing information to a government or law enforcement agency, where the employee has reasonable cause to believe that the information discloses a violation of a State or federal law, rule, or regulation.
(Source: P.A. 95-128, eff. 1-1-08.)

(740 ILCS 174/20)
Sec. 20. Retaliation for certain refusals prohibited. An employer may not retaliate against an employee for refusing to participate in an activity that would result in a violation of a State or federal law, rule, or regulation, including, but not limited to, violations of the Freedom of Information Act.
(Source: P.A. 96-555, eff. 8-18-09.)

(740 ILCS 174/20.1)
Sec. 20.1. Other retaliation. Any other act or omission not otherwise specifically set forth in this Act, whether within or without the workplace, also constitutes retaliation by an employer under this Act if the act or omission would be materially adverse to a reasonable employee and is because of the employee disclosing or attempting to disclose public corruption or wrongdoing.
(Source: P.A. 96-555, eff. 8-18-09.)

(740 ILCS 174/20.2)
Sec. 20.2. Threatening retaliation. An employer may not threaten any employee with any act or omission if that act or omission would constitute retaliation against the employee under this Act.
(Source: P.A. 96-555, eff. 8-18-09.)

(740 ILCS 174/25)
Sec. 25. Civil penalty. Violation of this Act is a Class A misdemeanor.
(Source: P.A. 93-544, eff. 1-1-04.)

(740 ILCS 174/30)
Sec. 30. Damages. If an employer takes any action against an employee in violation of Section 15 or 20, the employee may bring a civil action against the employer for all relief necessary to make the employee whole, including but not limited to the following, as appropriate:
(1) reinstatement with the same seniority status that

the employee would have had, but for the violation;

(2) back pay, with interest; and
(3) compensation for any damages sustained as a

result of the violation, including litigation costs, expert witness fees, and reasonable attorney's fees.

(Source: P.A. 93-544, eff. 1-1-04.)

(740 ILCS 174/35)
Sec. 35. Exception. This Act does not apply to disclosures that would constitute a violation of the attorney-client privilege.
(Source: P.A. 93-544, eff. 1-1-04.)

(740 ILCS 174/40)
Sec. 40. Home Rule Limitation. It is the public policy of this State, pursuant to paragraphs (h) and (i) of Section 6 of Article VII of the Illinois Constitution that the provisions of this Act are the exclusive exercise by the State of powers and functions which might otherwise be exercised by other home rule units. Such powers and functions may not be exercised concurrently, either directly or indirectly by any unit of local government, including any home rule unit except as otherwise authorized by this Act.
(Source: P.A. 95-128, eff. 1-1-08.)



740 ILCS 175/ - Illinois False Claims Act.

(740 ILCS 175/1) (from Ch. 127, par. 4101)
Sec. 1. This Act may be cited as the Illinois False Claims Act.
(Source: P.A. 96-1304, eff. 7-27-10.)

(740 ILCS 175/2) (from Ch. 127, par. 4102)
Sec. 2. Definitions. As used in this Act:
(a) "State" means the State of Illinois; any agency of State government; the system of State colleges and universities, any school district, community college district, county, municipality, municipal corporation, unit of local government, and any combination of the above under an intergovernmental agreement that includes provisions for a governing body of the agency created by the agreement.
(b) "Guard" means the Illinois National Guard.
(c) "Investigation" means any inquiry conducted by any investigator for the purpose of ascertaining whether any person is or has been engaged in any violation of this Act.
(d) "Investigator" means a person who is charged by the Attorney General or the Department of State Police with the duty of conducting any investigation under this Act, or any officer or employee of the State acting under the direction and supervision of the Attorney General or the Department of State Police, through the Division of Operations or the Division of Internal Investigation, in the course of an investigation.
(e) "Documentary material" includes the original or any copy of any book, record, report, memorandum, paper, communication, tabulation, chart, or other document, or data compilations stored in or accessible through computer or other information retrieval systems, together with instructions and all other materials necessary to use or interpret such data compilations, and any product of discovery.
(f) "Custodian" means the custodian, or any deputy custodian, designated by the Attorney General under subsection (i)(1) of Section 6.
(g) "Product of discovery" includes:
(1) the original or duplicate of any deposition,

interrogatory, document, thing, result of the inspection of land or other property, examination, or admission, which is obtained by any method of discovery in any judicial or administrative proceeding of an adversarial nature;

(2) any digest, analysis, selection, compilation, or

derivation of any item listed in paragraph (1); and

(3) any index or other manner of access to any item

listed in paragraph (1).

(Source: P.A. 95-128, eff. 1-1-08; 96-1304, eff. 7-27-10.)

(740 ILCS 175/3) (from Ch. 127, par. 4103)
Sec. 3. False claims.
(a) Liability for certain acts.
(1) In general, any person who:
(A) knowingly presents, or causes to be

presented, a false or fraudulent claim for payment or approval;

(B) knowingly makes, uses, or causes to be made

or used, a false record or statement material to a false or fraudulent claim;

(C) conspires to commit a violation of

subparagraph (A), (B), (D), (E), (F), or (G);

(D) has possession, custody, or control of

property or money used, or to be used, by the State and knowingly delivers, or causes to be delivered, less than all the money or property;

(E) is authorized to make or deliver a document

certifying receipt of property used, or to be used, by the State and, intending to defraud the State, makes or delivers the receipt without completely knowing that the information on the receipt is true;

(F) knowingly buys, or receives as a pledge of an

obligation or debt, public property from an officer or employee of the State, or a member of the Guard, who lawfully may not sell or pledge property; or

(G) knowingly makes, uses, or causes to be made

or used, a false record or statement material to an obligation to pay or transmit money or property to the State, or knowingly conceals or knowingly and improperly avoids or decreases an obligation to pay or transmit money or property to the State,

is liable to the State for a civil penalty of not less

than the minimum amount and not more than the maximum amount allowed for a civil penalty for a violation of the federal False Claims Act (31 U.S.C. 3729 et seq.) as adjusted by the Federal Civil Penalties Inflation Adjustment Act of 1990 (28 U.S.C. 2461), plus 3 times the amount of damages which the State sustains because of the act of that person. Notwithstanding any other provision, a person is liable to the State for a civil penalty of not less than $5,500 and not more than $11,000, plus 3 times the amount of damages which the State sustains because of the act of that person, when: (i) the civil action was brought by a private person pursuant to paragraph (1) of subsection (b) of Section 4; (ii) the State did not elect to intervene pursuant to paragraph (2) of subsection (b) of Section 4; (iii) the actual amount of the tax owed to the State is equal to or less than $50,000, which does not include interest, penalties, attorney's fees, costs, or any other amounts owed or paid pursuant to this Act; and (iv) the violation of this Act relates to or involves a false claim regarding a tax administered by the Department of Revenue, excluding claims, records, or statements made under the Property Tax Code. The penalties in this Section are intended to be remedial rather than punitive, and shall not preclude, nor be precluded by, a criminal prosecution for the same conduct.

(2) A person violating this subsection shall also be

liable to the State for the costs of a civil action brought to recover any such penalty or damages.

(b) Definitions. For purposes of this Section:
(1) The terms "knowing" and "knowingly":
(A) mean that a person, with respect to

information:

(i) has actual knowledge of the information;
(ii) acts in deliberate ignorance of the

truth or falsity of the information; or

(iii) acts in reckless disregard of the truth

or falsity of the information, and

(B) require no proof of specific intent to

defraud.

(2) The term "claim":
(A) means any request or demand, whether under a

contract or otherwise, for money or property and whether or not the State has title to the money or property, that

(i) is presented to an officer, employee, or

agent of the State; or

(ii) is made to a contractor, grantee, or

other recipient, if the money or property is to be spent or used on the State's behalf or to advance a State program or interest, and if the State:

(I) provides or has provided any portion

of the money or property requested or demanded; or

(II) will reimburse such contractor,

grantee, or other recipient for any portion of the money or property which is requested or demanded; and

(B) does not include requests or demands for

money or property that the State has paid to an individual as compensation for State employment or as an income subsidy with no restrictions on that individual's use of the money or property.

(3) The term "obligation" means an established duty,

whether or not fixed, arising from an express or implied contractual, grantor-grantee, or licensor-licensee relationship, from a fee-based or similar relationship, from statute or regulation, or from the retention of any overpayment.

(4) The term "material" means having a natural

tendency to influence, or be capable of influencing, the payment or receipt of money or property.

(c) Exclusion. This Section does not apply to claims, records, or statements made under the Illinois Income Tax Act.
(Source: P.A. 100-452, eff. 8-25-17.)

(740 ILCS 175/4) (from Ch. 127, par. 4104)
Sec. 4. Civil actions for false claims.
(a) Responsibilities of the Attorney General and the Department of State Police. The Attorney General or the Department of State Police shall diligently investigate a civil violation under Section 3. If the Attorney General finds that a person violated or is violating Section 3, the Attorney General may bring a civil action under this Section against the person.
The State shall receive an amount for reasonable expenses that the court finds to have been necessarily incurred by the Attorney General, including reasonable attorneys' fees and costs. All such expenses, fees, and costs shall be awarded against the defendant. The court may award amounts from the proceeds of an action or settlement that it considers appropriate to any governmental entity or program that has been adversely affected by a defendant. The Attorney General, if necessary, shall direct the State Treasurer to make a disbursement of funds as provided in court orders or settlement agreements.
(b) Actions by private persons.
(1) A person may bring a civil action for a violation

of Section 3 for the person and for the State. The action shall be brought in the name of the State. The action may be dismissed only if the court and the Attorney General give written consent to the dismissal and their reasons for consenting.

(2) A copy of the complaint and written disclosure of

substantially all material evidence and information the person possesses shall be served on the State. The complaint shall be filed in camera, shall remain under seal for at least 60 days, and shall not be served on the defendant until the court so orders. The State may elect to intervene and proceed with the action within 60 days after it receives both the complaint and the material evidence and information.

(3) The State may, for good cause shown, move the

court for extensions of the time during which the complaint remains under seal under paragraph (2). Any such motions may be supported by affidavits or other submissions in camera. The defendant shall not be required to respond to any complaint filed under this Section until 20 days after the complaint is unsealed and served upon the defendant.

(4) Before the expiration of the 60-day period or any

extensions obtained under paragraph (3), the State shall:

(A) proceed with the action, in which case the

action shall be conducted by the State; or

(B) notify the court that it declines to take

over the action, in which case the person bringing the action shall have the right to conduct the action.

(5) When a person brings an action under this

subsection (b), no person other than the State may intervene or bring a related action based on the facts underlying the pending action.

(c) Rights of the parties to Qui Tam actions.
(1) If the State proceeds with the action, it shall

have the primary responsibility for prosecuting the action, and shall not be bound by an act of the person bringing the action. Such person shall have the right to continue as a party to the action, subject to the limitations set forth in paragraph (2).

(2)(A) The State may dismiss the action

notwithstanding the objections of the person initiating the action if the person has been notified by the State of the filing of the motion and the court has provided the person with an opportunity for a hearing on the motion.

(B) The State may settle the action with the

defendant notwithstanding the objections of the person initiating the action if the court determines, after a hearing, that the proposed settlement is fair, adequate, and reasonable under all the circumstances. Upon a showing of good cause, such hearing may be held in camera.

(C) Upon a showing by the State that unrestricted

participation during the course of the litigation by the person initiating the action would interfere with or unduly delay the State's prosecution of the case, or would be repetitious, irrelevant, or for purposes of harassment, the court may, in its discretion, impose limitations on the person's participation, such as:

(i) limiting the number of witnesses the person

may call:

(ii) limiting the length of the testimony of such

witnesses;

(iii) limiting the person's cross-examination of

witnesses; or

(iv) otherwise limiting the participation by the

person in the litigation.

(D) Upon a showing by the defendant that unrestricted

participation during the course of the litigation by the person initiating the action would be for purposes of harassment or would cause the defendant undue burden or unnecessary expense, the court may limit the participation by the person in the litigation.

(3) If the State elects not to proceed with the

action, the person who initiated the action shall have the right to conduct the action. If the State so requests, it shall be served with copies of all pleadings filed in the action and shall be supplied with copies of all deposition transcripts (at the State's expense). When a person proceeds with the action, the court, without limiting the status and rights of the person initiating the action, may nevertheless permit the State to intervene at a later date upon a showing of good cause.

(4) Whether or not the State proceeds with the

action, upon a showing by the State that certain actions of discovery by the person initiating the action would interfere with the State's investigation or prosecution of a criminal or civil matter arising out of the same facts, the court may stay such discovery for a period of not more than 60 days. Such a showing shall be conducted in camera. The court may extend the 60-day period upon a further showing in camera that the State has pursued the criminal or civil investigation or proceedings with reasonable diligence and any proposed discovery in the civil action will interfere with the ongoing criminal or civil investigation or proceedings.

(5) Notwithstanding subsection (b), the State may

elect to pursue its claim through any alternate remedy available to the State, including any administrative proceeding to determine a civil money penalty. If any such alternate remedy is pursued in another proceeding, the person initiating the action shall have the same rights in such proceeding as such person would have had if the action had continued under this Section. Any finding of fact or conclusion of law made in such other proceeding that has become final shall be conclusive on all parties to an action under this Section. For purposes of the preceding sentence, a finding or conclusion is final if it has been finally determined on appeal to the appropriate court, if all time for filing such an appeal with respect to the finding or conclusion has expired, or if the finding or conclusion is not subject to judicial review.

(d) Award to Qui Tam plaintiff.
(1) If the State proceeds with an action brought by a

person under subsection (b), such person shall, subject to the second sentence of this paragraph, receive at least 15% but not more than 25% of the proceeds of the action or settlement of the claim, depending upon the extent to which the person substantially contributed to the prosecution of the action. Where the action is one which the court finds to be based primarily on disclosures of specific information (other than information provided by the person bringing the action) relating to allegations or transactions in a criminal, civil, or administrative hearing, in a legislative, administrative, or Auditor General's report, hearing, audit, or investigation, or from the news media, the court may award such sums as it considers appropriate, but in no case more than 10% of the proceeds, taking into account the significance of the information and the role of the person bringing the action in advancing the case to litigation. Any payment to a person under the first or second sentence of this paragraph (1) shall be made from the proceeds. Any such person shall also receive an amount for reasonable expenses which the court finds to have been necessarily incurred, plus reasonable attorneys' fees and costs. The State shall also receive an amount for reasonable expenses which the court finds to have been necessarily incurred by the Attorney General, including reasonable attorneys' fees and costs. All such expenses, fees, and costs shall be awarded against the defendant. The court may award amounts from the proceeds of an action or settlement that it considers appropriate to any governmental entity or program that has been adversely affected by a defendant. The Attorney General, if necessary, shall direct the State Treasurer to make a disbursement of funds as provided in court orders or settlement agreements.

(2) If the State does not proceed with an action

under this Section, the person bringing the action or settling the claim shall receive an amount which the court decides is reasonable for collecting the civil penalty and damages. The amount shall be not less than 25% and not more than 30% of the proceeds of the action or settlement and shall be paid out of such proceeds. Such person shall also receive an amount for reasonable expenses which the court finds to have been necessarily incurred, plus reasonable attorneys' fees and costs. All such expenses, fees, and costs shall be awarded against the defendant. The court may award amounts from the proceeds of an action or settlement that it considers appropriate to any governmental entity or program that has been adversely affected by a defendant. The Attorney General, if necessary, shall direct the State Treasurer to make a disbursement of funds as provided in court orders or settlement agreements.

(3) Whether or not the State proceeds with the

action, if the court finds that the action was brought by a person who planned and initiated the violation of Section 3 upon which the action was brought, then the court may, to the extent the court considers appropriate, reduce the share of the proceeds of the action which the person would otherwise receive under paragraph (1) or (2) of this subsection (d), taking into account the role of that person in advancing the case to litigation and any relevant circumstances pertaining to the violation. If the person bringing the action is convicted of criminal conduct arising from his or her role in the violation of Section 3, that person shall be dismissed from the civil action and shall not receive any share of the proceeds of the action. Such dismissal shall not prejudice the right of the State to continue the action, represented by the Attorney General.

(4) If the State does not proceed with the action and

the person bringing the action conducts the action, the court may award to the defendant its reasonable attorneys' fees and expenses if the defendant prevails in the action and the court finds that the claim of the person bringing the action was clearly frivolous, clearly vexatious, or brought primarily for purposes of harassment.

(e) Certain actions barred.
(1) No court shall have jurisdiction over an action

brought by a former or present member of the Guard under subsection (b) of this Section against a member of the Guard arising out of such person's service in the Guard.

(2)(A) No court shall have jurisdiction over an

action brought under subsection (b) against a member of the General Assembly, a member of the judiciary, or an exempt official if the action is based on evidence or information known to the State when the action was brought.

(B) For purposes of this paragraph (2), "exempt

official" means any of the following officials in State service: directors of departments established under the Civil Administrative Code of Illinois, the Adjutant General, the Assistant Adjutant General, the Director of the State Emergency Services and Disaster Agency, members of the boards and commissions, and all other positions appointed by the Governor by and with the consent of the Senate.

(3) In no event may a person bring an action under

subsection (b) which is based upon allegations or transactions which are the subject of a civil suit or an administrative civil money penalty proceeding in which the State is already a party.

(4)(A) The court shall dismiss an action or claim

under this Section, unless opposed by the State, if substantially the same allegations or transactions as alleged in the action or claim were publicly disclosed:

(i) in a criminal, civil, or administrative

hearing in which the State or its agent is a party;

(ii) in a State legislative, State Auditor

General, or other State report, hearing, audit, or investigation; or

(iii) from the news media,
unless the action is brought by the Attorney General or

the person bringing the action is an original source of the information.

(B) For purposes of this paragraph (4), "original

source" means an individual who either (i) prior to a public disclosure under subparagraph (A) of this paragraph (4), has voluntarily disclosed to the State the information on which allegations or transactions in a claim are based, or (ii) has knowledge that is independent of and materially adds to the publicly disclosed allegations or transactions, and who has voluntarily provided the information to the State before filing an action under this Section.

(f) State not liable for certain expenses. The State is not liable for expenses which a person incurs in bringing an action under this Section.
(g) Relief from retaliatory actions.
(1) In general, any employee, contractor, or agent

shall be entitled to all relief necessary to make that employee, contractor, or agent whole, if that employee, contractor, or agent is discharged, demoted, suspended, threatened, harassed, or in any other manner discriminated against in the terms and conditions of employment because of lawful acts done by the employee, contractor, agent, or associated others in furtherance of an action under this Section or other efforts to stop one or more violations of this Act.

(2) Relief under paragraph (1) shall include

reinstatement with the same seniority status that the employee, contractor, or agent would have had but for the discrimination, 2 times the amount of back pay, interest on the back pay, and compensation for any special damages sustained as a result of the discrimination, including litigation costs and reasonable attorneys' fees. An action under this subsection (g) may be brought in the appropriate circuit court for the relief provided in this subsection (g).

(3) A civil action under this subsection may not be

brought more than 3 years after the date when the retaliation occurred.

(Source: P.A. 96-1304, eff. 7-27-10; 97-978, eff. 8-17-12.)

(740 ILCS 175/5) (from Ch. 127, par. 4105)
Sec. 5. False claims procedure.
(a) A subpoena requiring the attendance of a witness at a trial or hearing conducted under Section 4 of this Act may be served at any place in the State.
(b) A civil action under Section 4 may not be brought:
(1) more than 6 years after the date on which the

violation of Section 3 is committed, or

(2) more than 3 years after the date when facts

material to the right of action are known or reasonably should have been known by the official of the State charged with responsibility to act in the circumstances, but in no event more than 10 years after the date on which the violation is committed,

whichever occurs last.
(c) If the State elects to intervene and proceed with an action brought under subsection (b) of Section 4, the State may file its own complaint or amend the complaint of a person who has brought an action under subsection (b) of Section 4 to clarify or add detail to the claims in which the State is intervening and to add any additional claims with respect to which the State contends it is entitled to relief. For statute of limitations purposes, any such State pleading shall relate back to the filing date of the complaint of the person who originally brought the action, to the extent that the claim of the State arises out of the conduct, transactions, or occurrences set forth, or attempted to be set forth, in the prior complaint of that person.
(d) In any action brought under Section 4, the State shall be required to prove all essential elements of the cause of action, including damages, by a preponderance of the evidence.
(e) Notwithstanding any other provision of law, a final judgement rendered in favor of the State in any criminal proceeding charging fraud or false statements, whether upon a verdict after trial or upon a plea of guilty, shall estop the defendant from denying the essential elements of the offense in any action which involves the same transaction as in the criminal proceeding and which is brought under subsection (a) or (b) of Section 4.
(Source: P.A. 96-1304, eff. 7-27-10.)

(740 ILCS 175/6) (from Ch. 127, par. 4106)
Sec. 6. Subpoenas.
(a) In general.
(1) Issuance and service. Whenever the Attorney

General, or a designee (for purposes of this Section), has reason to believe that any person may be in possession, custody, or control of any documentary material or information relevant to an investigation, the Attorney General, or a designee, may, before commencing a civil proceeding under this Act or making an election under paragraph (4) of subsection (b) of Section 4, issue in writing and cause to be served upon such person, a subpoena requiring such person:

(A) to produce such documentary material for

inspection and copying,

(B) to answer, in writing, written

interrogatories with respect to such documentary material or information,

(C) to give oral testimony concerning such

documentary material or information, or

(D) to furnish any combination of such material,

answers, or testimony.

The Attorney General may delegate the authority to issue

subpoenas under this subsection (a) to the Department of State Police subject to conditions as the Attorney General deems appropriate. Whenever a subpoena is an express demand for any product of discovery, the Attorney General or his or her delegate shall cause to be served, in any manner authorized by this Section, a copy of such demand upon the person from whom the discovery was obtained and shall notify the person to whom such demand is issued of the date on which such copy was served. Any information obtained by the Attorney General or a designee under this Section may be shared with any qui tam relator if the Attorney General or designee determines it necessary as part of any False Claims Act investigation.

(1.5) Where a subpoena requires the production of

documentary material, the respondent shall produce the original of the documentary material, provided, however, that the Attorney General, or a designee, may agree that copies may be substituted for the originals. All documentary material kept or stored in electronic form, including electronic mail, shall be produced in native format, as kept in the normal course of business, or as otherwise directed by the Attorney General or designee. The production of documentary material shall be made at the respondent's expense.

(2) Contents and deadlines. Each subpoena issued

under paragraph (1):

(A) Shall state the nature of the conduct

constituting an alleged violation that is under investigation and the applicable provision of law alleged to be violated.

(B) Shall identify the individual causing the

subpoena to be served and to whom communications regarding the subpoena should be directed.

(C) Shall state the date, place, and time at

which the person is required to appear, produce written answers to interrogatories, produce documentary material or give oral testimony. The date shall not be less than 10 days from the date of service of the subpoena. Compliance with the subpoena shall be at the Office of the Attorney General in either the Springfield or Chicago location or at other location by agreement.

(D) If the subpoena is for documentary material

or interrogatories, shall describe the documents or information requested with specificity.

(E) Shall notify the person of the right to be

assisted by counsel.

(F) Shall advise that the person has 20 days from

the date of service or up until the return date specified in the demand, whichever date is earlier, to move, modify, or set aside the subpoena pursuant to subparagraph (j)(2)(A) of this Section.

(b) Protected material or information.
(1) In general. A subpoena issued under subsection

(a) may not require the production of any documentary material, the submission of any answers to written interrogatories, or the giving of any oral testimony if such material, answers, or testimony would be protected from disclosure under:

(A) the standards applicable to subpoenas or

subpoenas duces tecum issued by a court of this State to aid in a grand jury investigation; or

(B) the standards applicable to discovery

requests under the Code of Civil Procedure, to the extent that the application of such standards to any such subpoena is appropriate and consistent with the provisions and purposes of this Section.

(2) Effect on other orders, rules, and laws. Any

such subpoena which is an express demand for any product of discovery supersedes any inconsistent order, rule, or provision of law (other than this Section) preventing or restraining disclosure of such product of discovery to any person. Disclosure of any product of discovery pursuant to any such subpoena does not constitute a waiver of any right or privilege which the person making such disclosure may be entitled to invoke to resist discovery of trial preparation materials.

(c) Service in general. Any subpoena issued under subsection (a) may be served by any person so authorized by the Attorney General or by any person authorized to serve process on individuals within Illinois, through any method prescribed in the Code of Civil Procedure or as otherwise set forth in this Act.
(d) Service upon legal entities and natural persons.
(1) Legal entities. Service of any subpoena issued

under subsection (a) or of any petition filed under subsection (j) may be made upon a partnership, corporation, association, or other legal entity by:

(A) delivering an executed copy of such subpoena

or petition to any partner, executive officer, managing agent, general agent, or registered agent of the partnership, corporation, association or entity;

(B) delivering an executed copy of such subpoena

or petition to the principal office or place of business of the partnership, corporation, association, or entity; or

(C) depositing an executed copy of such subpoena

or petition in the United States mails by registered or certified mail, with a return receipt requested, addressed to such partnership, corporation, association, or entity as its principal office or place of business.

(2) Natural person. Service of any such subpoena or

petition may be made upon any natural person by:

(A) delivering an executed copy of such subpoena

or petition to the person; or

(B) depositing an executed copy of such subpoena

or petition in the United States mails by registered or certified mail, with a return receipt requested, addressed to the person at the person's residence or principal office or place of business.

(e) Proof of service. A verified return by the individual serving any subpoena issued under subsection (a) or any petition filed under subsection (j) setting forth the manner of such service shall be proof of such service. In the case of service by registered or certified mail, such return shall be accompanied by the return post office receipt of delivery of such subpoena.
(f) Documentary material.
(1) Sworn certificates. The production of

documentary material in response to a subpoena served under this Section shall be made under a sworn certificate, in such form as the subpoena designates, by:

(A) in the case of a natural person, the person

to whom the subpoena is directed, or

(B) in the case of a person other than a natural

person, a person having knowledge of the facts and circumstances relating to such production and authorized to act on behalf of such person.

The certificate shall state that all of the documentary

material required by the demand and in the possession, custody, or control of the person to whom the subpoena is directed has been produced and made available to the Attorney General.

(2) Production of materials. Any person upon whom any

subpoena for the production of documentary material has been served under this Section shall make such material available for inspection and copying to the Attorney General at the place designated in the subpoena, or at such other place as the Attorney General and the person thereafter may agree and prescribe in writing, or as the court may direct under subsection (j)(1). Such material shall be made so available on the return date specified in such subpoena, or on such later date as the Attorney General may prescribe in writing. Such person may, upon written agreement between the person and the Attorney General, substitute copies for originals of all or any part of such material.

(g) Interrogatories. Each interrogatory in a subpoena served under this Section shall be answered separately and fully in writing under oath and shall be submitted under a sworn certificate, in such form as the subpoena designates by:
(1) in the case of a natural person, the person to

whom the subpoena is directed, or

(2) in the case of a person other than a natural

person, the person or persons responsible for answering each interrogatory.

If any interrogatory is objected to, the reasons for the objection shall be stated in the certificate instead of an answer. The certificate shall state that all information required by the subpoena and in the possession, custody, control, or knowledge of the person to whom the demand is directed has been submitted. To the extent that any information is not furnished, the information shall be identified and reasons set forth with particularity regarding the reasons why the information was not furnished.
(h) Oral examinations.
(1) Procedures. The examination of any person

pursuant to a subpoena for oral testimony served under this Section shall be taken before an officer authorized to administer oaths and affirmations by the laws of this State or of the place where the examination is held. The officer before whom the testimony is to be taken shall put the witness on oath or affirmation and shall, personally or by someone acting under the direction of the officer and in the officer's presence, record the testimony of the witness. The testimony shall be taken stenographically and shall be transcribed. When the testimony is fully transcribed, the officer before whom the testimony is taken shall promptly transmit a certified copy of the transcript of the testimony in accordance with the instructions of the Attorney General. This subsection shall not preclude the taking of testimony by any means authorized by, and in a manner consistent with, the Code of Civil Procedure.

(2) Persons present. The investigator conducting the

examination shall exclude from the place where the examination is held all persons except the person giving the testimony, the attorney for and any other representative of the person giving the testimony, the attorney for the State, any person who may be agreed upon by the attorney for the State and the person giving the testimony, the officer before whom the testimony is to be taken, and any stenographer taking such testimony.

(3) Where testimony taken. The oral testimony of any

person taken pursuant to a subpoena served under this Section shall be taken in the county within which such person resides, is found, or transacts business, or in such other place as may be agreed upon by the Attorney General and such person.

(4) Transcript of testimony. When the testimony is

fully transcribed, the Attorney General or the officer before whom the testimony is taken shall afford the witness, who may be accompanied by counsel, a reasonable opportunity to review and correct the transcript, in accordance with the rules applicable to deposition witnesses in civil cases. Upon payment of reasonable charges, the Attorney General shall furnish a copy of the transcript to the witness, except that the Attorney General may, for good cause, limit the witness to inspection of the official transcript of the witness' testimony.

(5) Conduct of oral testimony.
(A) Any person compelled to appear for oral

testimony under a subpoena issued under subsection (a) may be accompanied, represented, and advised by counsel, who may raise objections based on matters of privilege in accordance with the rules applicable to depositions in civil cases. If such person refuses to answer any question, a petition may be filed in circuit court under subsection (j)(1) for an order compelling such person to answer such question.

(B) If such person refuses any question on the

grounds of the privilege against self-incrimination, the testimony of such person may be compelled in accordance with Article 106 of the Code of Criminal Procedure of 1963.

(6) Witness fees and allowances. Any person appearing

for oral testimony under a subpoena issued under subsection (a) shall be entitled to the same fees and allowances which are paid to witnesses in the circuit court.

(i) Custodians of documents, answers, and transcripts.
(1) Designation. The Attorney General or his or her

delegate shall serve as custodian of documentary material, answers to interrogatories, and transcripts of oral testimony received under this Section.

(2) Except as otherwise provided in this Section, no

documentary material, answers to interrogatories, or transcripts of oral testimony, or copies thereof, while in the possession of the custodian, shall be available for examination by any individual, except as determined necessary by the Attorney General and subject to the conditions imposed by him or her for effective enforcement of the laws of this State, or as otherwise provided by court order.

(3) Conditions for return of material. If any

documentary material has been produced by any person in the course of any investigation pursuant to a subpoena under this Section and:

(A) any case or proceeding before the court or

grand jury arising out of such investigation, or any proceeding before any State agency involving such material, has been completed, or

(B) no case or proceeding in which such material

may be used has been commenced within a reasonable time after completion of the examination and analysis of all documentary material and other information assembled in the course of such investigation,

the custodian shall, upon written request of the person

who produced such material, return to such person any such material which has not passed into the control of any court, grand jury, or agency through introduction into the record of such case or proceeding.

(j) Judicial proceedings.
(1) Petition for enforcement. Whenever any person

fails to comply with any subpoena issued under subsection (a), or whenever satisfactory copying or reproduction of any material requested in such demand cannot be done and such person refuses to surrender such material, the Attorney General may file, in the circuit court of any county in which such person resides, is found, or transacts business, or the circuit court of the county in which an action filed pursuant to Section 4 of this Act is pending if the action relates to the subject matter of the subpoena and serve upon such person a petition for an order of such court for the enforcement of the subpoena.

(2) Petition to modify or set aside subpoena.
(A) Any person who has received a subpoena issued

under subsection (a) may file, in the circuit court of any county within which such person resides, is found, or transacts business, and serve upon the Attorney General a petition for an order of the court to modify or set aside such subpoena. In the case of a petition addressed to an express demand for any product of discovery, a petition to modify or set aside such demand may be brought only in the circuit court of the county in which the proceeding in which such discovery was obtained is or was last pending. Any petition under this subparagraph (A) must be filed:

(i) within 20 days after the date of service

of the subpoena, or at any time before the return date specified in the subpoena, whichever date is earlier, or

(ii) within such longer period as may be

prescribed in writing by the Attorney General.

(B) The petition shall specify each ground upon

which the petitioner relies in seeking relief under subparagraph (A), and may be based upon any failure of the subpoena to comply with the provisions of this Section or upon any constitutional or other legal right or privilege of such person. During the pendency of the petition in the court, the court may stay, as it deems proper, the running of the time allowed for compliance with the subpoena, in whole or in part, except that the person filing the petition shall comply with any portion of the subpoena not sought to be modified or set aside.

(3) Petition to modify or set aside demand for

product of discovery. In the case of any subpoena issued under subsection (a) which is an express demand for any product of discovery, the person from whom such discovery was obtained may file, in the circuit court of the county in which the proceeding in which such discovery was obtained is or was last pending, a petition for an order of such court to modify or set aside those portions of the subpoena requiring production of any such product of discovery, subject to the same terms, conditions, and limitations set forth in subparagraph (j)(2) of this Section.

(4) Jurisdiction. Whenever any petition is filed in

any circuit court under this subsection (j), such court shall have jurisdiction to hear and determine the matter so presented, and to enter such orders as may be required to carry out the provisions of this Section. Any final order so entered shall be subject to appeal in the same manner as appeals of other final orders in civil matters. Any disobedience of any final order entered under this Section by any court shall be punished as a contempt of the court.

(k) Disclosure exemption. Any documentary material, answers to written interrogatories, or oral testimony provided under any subpoena issued under subsection (a) shall be exempt from disclosure under the Illinois Administrative Procedure Act.
(Source: P.A. 96-1304, eff. 7-27-10.)

(740 ILCS 175/7) (from Ch. 127, par. 4107)
Sec. 7. Procedure. The Code of Civil Procedure shall apply to all proceedings under this Act, except when that Code is inconsistent with this Act.
(Source: P.A. 87-662.)

(740 ILCS 175/8) (from Ch. 127, par. 4108)
Sec. 8. Funds; Grants.
(a) There is hereby created the Whistleblower Reward and Protection Fund as a special fund in the State Treasury. All proceeds of an action or settlement of a claim brought under this Act shall be deposited in the Fund. Any attorneys' fees, expenses, and costs paid by or awarded against any defendant pursuant to Section 4 of this Act shall not be considered part of the proceeds to be deposited in the Fund.
(b) Monies in the Fund shall be allocated, subject to appropriation, as follows: One-sixth of the monies shall be paid to the Attorney General and one-sixth of the monies shall be paid to the Department of State Police for State law enforcement purposes. The remaining two-thirds of the monies in the Fund shall be used for payment of awards to Qui Tam plaintiffs and as otherwise specified in this Act, with any remainder to the General Revenue Fund. The Attorney General shall direct the State Treasurer to make disbursement of funds.
(Source: P.A. 96-1304, eff. 7-27-10.)



740 ILCS 180/ - Wrongful Death Act.

(740 ILCS 180/0.01) (from Ch. 70, par. 0.01)
Sec. 0.01. Short title. This Act may be cited as the Wrongful Death Act.
(Source: P.A. 86-1324.)

(740 ILCS 180/1) (from Ch. 70, par. 1)
(Text of Section WITH the changes made by P.A. 89-7, which has been held unconstitutional)
Sec. 1. Whenever the death of a person shall be caused by wrongful act, neglect or default, and the act, neglect or default is such as would, if death had not ensued, have entitled the party injured to maintain an action and recover damages in respect thereof, then and in every such case the person who or company or corporation which would have been liable if death had not ensued, shall be liable to an action for damages, notwithstanding the death of the person injured, and although the death shall have been caused under such circumstances as amount in law to felony. No action may be brought under this Act if the decedent had brought a cause of action with respect to the same underlying incident or occurrence which was settled or on which judgment was rendered.
This amendatory Act of 1995 applies to causes of action accruing on or after its effective date.
(Source: P.A. 89-7, eff. 3-9-95.)

(Text of Section WITHOUT the changes made by P.A. 89-7, which has been held unconstitutional)
Sec. 1. Whenever the death of a person shall be caused by wrongful act, neglect or default, and the act, neglect or default is such as would, if death had not ensued, have entitled the party injured to maintain an action and recover damages in respect thereof, then and in every such case the person who or company or corporation which would have been liable if death had not ensued, shall be liable to an action for damages, notwithstanding the death of the person injured, and although the death shall have been caused under such circumstances as amount in law to felony.
(Source: Laws 1853, p. 97.)

(740 ILCS 180/2) (from Ch. 70, par. 2)
Sec. 2. (a) Every such action shall be brought by and in the names of the personal representatives of such deceased person, and, except as otherwise hereinafter provided, the amount recovered in every such action shall be for the exclusive benefit of the surviving spouse and next of kin of such deceased person. In every such action the jury may give such damages as they shall deem a fair and just compensation with reference to the pecuniary injuries resulting from such death, including damages for grief, sorrow, and mental suffering, to the surviving spouse and next of kin of such deceased person.
(b) The amount recovered in any such action shall be distributed by the court in which the cause is heard or, in the case of an agreed settlement, by the circuit court, to each of the surviving spouse and next of kin of such deceased person in the proportion, as determined by the court, that the percentage of dependency of each such person upon the deceased person bears to the sum of the percentages of dependency of all such persons upon the deceased person.
(c) Where the deceased person left no surviving spouse or next of kin entitled to recovery, the damages shall, subject to the following limitations inure, to the exclusive benefit of the following persons, or any one or more of them:
(1) to the person or persons furnishing

hospitalization or hospital services in connection with the last illness or injury of the deceased person, not exceeding $450;

(2) to the person or persons furnishing medical or

surgical services in connection with such last illness or injury, not exceeding $450;

(3) to the personal representatives, as such, for the

costs and expenses of administering the estate and prosecuting or compromising the action, including a reasonable attorney's fee. In any such case the measure of damages to be recovered shall be the total of the reasonable value of such hospitalization or hospital service, medical and surgical services, funeral expenses, and such costs and expenses of administration, including attorney fees, not exceeding the foregoing limitations for each class of such expenses and not exceeding $900 plus a reasonable attorney's fee.

(d) Except as otherwise provided in subsection (e) of this Section, every such action shall be commenced within 2 years after the death of such person but an action against a defendant arising from a crime committed by the defendant in whose name an escrow account was established under the "Criminal Victims' Escrow Account Act" shall be commenced within 2 years after the establishment of such account.
(e) An action may be brought within 5 years after the date of the death if the death is the result of violent intentional conduct or within one year after the final disposition of the criminal case if the defendant is charged with:
(1) first degree murder under Section 9-1 of the

Criminal Code of 2012;

(2) intentional homicide of an unborn child under

Section 9-1.2 of the Criminal Code of 2012;

(3) second degree murder under Section 9-2 of the

Criminal Code of 2012;

(4) voluntary manslaughter of an unborn child under

Section 9-2.1 of the Criminal Code of 2012;

(5) involuntary manslaughter or reckless homicide

under Section 9-3 of the Criminal Code of 2012;

(6) involuntary manslaughter or reckless homicide of

an unborn child under Section 9-3.2 of the Criminal Code of 2012; or

(7) drug-induced homicide under Section 9-3.3 of the

Criminal Code of 2012.

This subsection extends the statute of limitations only against the individual who allegedly committed a violent intentional act or was the defendant charged with a crime listed in this subsection. It does not extend the statute of limitations against any other person or entity. The changes to this Section made by this amendatory Act of the 99th General Assembly apply to causes of action arising on or after the effective date of this amendatory Act of the 99th General Assembly.
(f) For the purposes of this Section 2, next of kin includes an adopting parent and an adopted child, and they shall be treated as a natural parent and a natural child, respectively. However, if a person entitled to recover benefits under this Act, is, at the time the cause of action accrued, within the age of 18 years, he or she may cause such action to be brought within 2 years after attainment of the age of 18.
(g) In any such action to recover damages, it shall not be a defense that the death was caused in whole or in part by the contributory negligence of one or more of the beneficiaries on behalf of whom the action is brought, but the amount of damages given shall be reduced in the following manner.
(h) The trier of fact shall first determine the decedent's contributory fault in accordance with Sections 2-1116 and 2-1107.1 of the Code of Civil Procedure. Recovery of damages shall be barred or diminished accordingly. The trier of fact shall then determine the contributory fault, if any, of each beneficiary on behalf of whom the action was brought:
(1) Where the trier of fact finds that the

contributory fault of a beneficiary on whose behalf the action is brought is not more than 50% of the proximate cause of the wrongful death of the decedent, then the damages allowed to that beneficiary shall be diminished in proportion to the contributory fault attributed to that beneficiary. The amount of the reduction shall not be payable by any defendant.

(2) Where the trier of fact finds that the

contributory fault of a beneficiary on whose behalf the action is brought is more than 50% of the proximate cause of the wrongful death of the decedent, then the beneficiary shall be barred from recovering damages and the amount of damages which would have been payable to that beneficiary, but for the beneficiary's contributory fault, shall not inure to the benefit of the remaining beneficiaries and shall not be payable by any defendant.

(i) The trial judge shall conduct a hearing to determine the degree of dependency of each beneficiary upon the decedent. The trial judge shall calculate the amount of damages to be awarded each beneficiary, taking into account any reduction arising from either the decedent's or the beneficiary's contributory fault.
(j) This amendatory Act of the 91st General Assembly applies to all actions pending on or filed after the effective date of this amendatory Act.
(k) This amendatory Act of the 95th General Assembly applies to causes of actions accruing on or after its effective date.
(Source: P.A. 99-587, eff. 1-1-17.)

(740 ILCS 180/2.1) (from Ch. 70, par. 2.1)
Sec. 2.1. In the event that the only asset of the deceased estate is a cause of action arising under this Act, and no petition for letters of office for his or her estate has been filed, the court, upon motion of any person who would be entitled to a recovery under this Act, and after such notice to the party's heirs or legatees as the court directs, and without opening of an estate, may appoint a special administrator for the deceased party for the purpose of prosecuting or defending the action. If there is more than one special administrator appointed and one of the administrators is a corporation qualified to act as a representative of the estate of a decedent and if the compensation of the attorney or attorneys representing the special administrators is solely determined under a contingent fee arrangement, then upon petition and approval by the court, the special administrator which is a corporation shall not participate in or have any duty to review the prosecution of the action, to participate in or review the appropriateness of any settlement of the action, or to participate in or review any determination of the appropriateness of any fees awarded to the attorney or attorneys employed in the prosecution of the action.
If a judgment is entered or the action is settled in favor of the special administrator, he or she shall distribute the proceeds as provided by law, except that if proceeds in excess of $5,000 are distributable to a minor or person under legal disability, the court shall allow disbursements and fees to the special administrator and his or her attorney and the balance shall be administered and distributed under the supervision of the probate division of the court if the circuit court has a probate division.
(Source: P.A. 92-288, eff. 8-9-01.)

(740 ILCS 180/2.2) (from Ch. 70, par. 2.2)
Sec. 2.2. The state of gestation or development of a human being when an injury is caused, when an injury takes effect, or at death, shall not foreclose maintenance of any cause of action under the law of this State arising from the death of a human being caused by wrongful act, neglect or default.
There shall be no cause of action against a physician or a medical institution for the wrongful death of a fetus caused by an abortion where the abortion was permitted by law and the requisite consent was lawfully given. Provided, however, that a cause of action is not prohibited where the fetus is live-born but subsequently dies.
There shall be no cause of action against a physician or a medical institution for the wrongful death of a fetus based on the alleged misconduct of the physician or medical institution where the defendant did not know and, under the applicable standard of good medical care, had no medical reason to know of the pregnancy of the mother of the fetus.
(Source: P.A. 81-946.)



740 ILCS 185/ - Wrongful Tree Cutting Act.

(740 ILCS 185/0.01) (from Ch. 96 1/2, par. 9400)
Sec. 0.01. Short title. This Act may be cited as the Wrongful Tree Cutting Act.
(Source: P.A. 86-1324.)

(740 ILCS 185/1) (from Ch. 96 1/2, par. 9401)
Sec. 1. As used in this Act, unless the context otherwise requires, the term:
(a) "Stumpage" means standing tree.
(b) "Department" means the Department of Natural Resources.
(c) "Director" means the Director of Natural Resources.
(d) "Party" means any person, partnership, firm, association, business trust or corporation.
(Source: P.A. 89-445, eff. 2-7-96.)

(740 ILCS 185/2) (from Ch. 96 1/2, par. 9402)
Sec. 2. Any party found to have intentionally cut or knowingly caused to be cut any timber or tree which he did not have the full legal right to cut or caused to be cut shall pay the owner of the timber or tree 3 times its stumpage value.
(Source: P.A. 84-138.)

(740 ILCS 185/3) (from Ch. 96 1/2, par. 9403)
Sec. 3. The courts of this State may order the Director or his representative to secure three independent value appraisals to determine the stumpage value of wrongfully cut timber or trees. Such order shall state the reason the value information is needed, the parties involved in the action, the area to be examined and other information needed by the Department to carry out its responsibilities. All parties to the court action shall be instructed to make themselves available to the Department at reasonable times to assist in the location of areas and material to be examined. Expenses incurred, including but not limited to those for surveys, consulting services and administrative costs, shall be borne equally by the parties unless otherwise ordered by the court.
(Source: P.A. 84-138.)

(740 ILCS 185/4) (from Ch. 96 1/2, par. 9404)
Sec. 4. Within 30 days after the Department is ordered to establish value, it shall notify the court of its findings of value and expenses. The court shall then average the appraisals and award triple the average value and make final determination as to which party or parties shall pay expenses. The failure of any party to make full payment within the time limits set by the court or to cooperate with the Department shall be considered contempt of court.
(Source: P.A. 84-138.)

(740 ILCS 185/5) (from Ch. 96 1/2, par. 9405)
Sec. 5. The Department may make such rules and regulations as may be necessary to carry out the provisions of this Act.
(Source: P.A. 84-138.)

(740 ILCS 185/6) (from Ch. 96 1/2, par. 9406)
Sec. 6. The Department shall publish or adopt and make available published technical information regarding volume and value determinations as the Director considers necessary for the purpose of establishing value.
(Source: P.A. 84-138.)

(740 ILCS 185/7) (from Ch. 96 1/2, par. 9407)
Sec. 7. The provisions of this Act shall not apply to a supplier of electricity, natural gas or telephone service who may cut, or cause to be cut, any tree or timber which may impair that supplier's ability to provide safe and reliable service.
(Source: P.A. 84-138.)






Chapter 745 - CIVIL IMMUNITIES

745 ILCS 5/ - State Lawsuit Immunity Act.

(745 ILCS 5/0.01) (from Ch. 127, par. 800)
Sec. 0.01. Short title. This Act may be cited as the State Lawsuit Immunity Act.
(Source: P.A. 86-1324.)

(745 ILCS 5/1) (from Ch. 127, par. 801)
Sec. 1. Except as provided in the Illinois Public Labor Relations Act, the Court of Claims Act, the State Officials and Employees Ethics Act, and Section 1.5 of this Act, the State of Illinois shall not be made a defendant or party in any court.
(Source: P.A. 97-618, eff. 10-26-11.)

(745 ILCS 5/1.5)
Sec. 1.5. Exceptions; State employees.
(a) An employee, former employee, or prospective employee of the State who is aggrieved by any conduct or action or inaction of the State that would constitute a violation of the Age Discrimination in Employment Act of 1967, 29 U.S.C. 621 et seq., as amended, if committed by an employer covered by that Act may bring an action under the Age Discrimination in Employment Act of 1967 against the State in State circuit court or federal court.
(b) An employee of the State who is aggrieved by any conduct or action or inaction of the State that would constitute a violation of the Fair Labor Standards Act of 1938, 29 U.S.C. 201 et seq., as amended, if committed by an employer covered by that Act may bring an action under the Fair Labor Standards Act of 1938 against the State in State circuit court or federal court.
(c) An employee, former employee, or prospective employee of the State who is aggrieved by any conduct or action or inaction of the State that would constitute a violation of the Family and Medical Leave Act, 29 U.S.C. 2601 et seq., as amended, if committed by an employer covered by that Act may bring an action under the Family and Medical Leave Act against the State in State circuit court or federal court.
(d) An employee, former employee, or prospective employee of the State who is aggrieved by any conduct or action or inaction of the State that would constitute a violation of the Americans with Disabilities Act of 1990, 42 U.S.C. 12101 et seq., as amended, if committed by an employer covered by that Act may bring an action under the Americans with Disabilities Act of 1990 against the State in State circuit court or federal court.
(e) An employee, former employee, or prospective employee of the State who is aggrieved by any conduct or action or inaction of the State that would constitute a violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. 2000e et seq., as amended, if committed by an employer covered by that Act may bring an action under Title VII of the Civil Rights Act of 1964 against the State in State circuit court or federal court.
(Source: P.A. 93-414, eff. 1-1-04.)



745 ILCS 10/ - Local Governmental and Governmental Employees Tort Immunity Act.

Article I - General Provisions

(745 ILCS 10/Art. I heading)

(745 ILCS 10/Art. I Pt. 1 heading)

(745 ILCS 10/1-101) (from Ch. 85, par. 1-101)
Sec. 1-101. This Act shall be known and may be cited as the "Local Governmental and Governmental Employees Tort Immunity Act".
(Source: Laws 1965, p. 2983.)

(745 ILCS 10/1-101.1) (from Ch. 85, par. 1-101.1)
Sec. 1-101.1. (a) The purpose of this Act is to protect local public entities and public employees from liability arising from the operation of government. It grants only immunities and defenses.
(b) Any defense or immunity, common law or statutory, available to any private person shall likewise be available to local public entities and public employees.
(Source: P.A. 84-1431.)

(745 ILCS 10/1-102) (from Ch. 85, par. 1-102)
Sec. 1-102. If any provision or clause of this Act or the application thereof to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of the Act which can be given effect without the invalid provision or application, and to this end the provisions of this Act are declared to be severable.
(Source: Laws 1965, p. 2983.)

(745 ILCS 10/Art. I Pt. 2 heading)

(745 ILCS 10/1-201) (from Ch. 85, par. 1-201)
Sec. 1-201. Unless the context otherwise requires, words and terms used in this Act have the meanings ascribed to them in the following sections of this Part 2.
(Source: Laws 1965, p. 2983.)

(745 ILCS 10/1-202) (from Ch. 85, par. 1-202)
Sec. 1-202. "Employee" includes a present or former officer, member of a board, commission or committee, agent, volunteer, servant or employee, whether or not compensated, but does not include an independent contractor.
(Source: P.A. 84-1431.)

(745 ILCS 10/1-203) (from Ch. 85, par. 1-203)
Sec. 1-203. "Enactment" means a constitutional provision, statute, ordinance or regulation.
(Source: Laws 1965, p. 2983.)

(745 ILCS 10/1-204) (from Ch. 85, par. 1-204)
Sec. 1-204. "Injury" means death, injury to a person, or damage to or loss of property. It includes any other injury that a person may suffer to his person, reputation, character or estate which does not result from circumstances in which a privilege is otherwise conferred by law and which is of such a nature that it would be actionable if inflicted by a private person. "Injury" includes any injury alleged in a civil action, whether based upon the Constitution of the United States or the Constitution of the State of Illinois, and the statutes or common law of Illinois or of the United States.
(Source: P.A. 84-1431.)

(745 ILCS 10/1-205) (from Ch. 85, par. 1-205)
Sec. 1-205. "Law" includes not only enactments but also the case law applicable within this State as determined and declared from time to time by the courts of review of this State and of the United States.
(Source: Laws 1965, p. 2983.)

(745 ILCS 10/1-206) (from Ch. 85, par. 1-206)
Sec. 1-206. "Local public entity" includes a county, township, municipality, municipal corporation, school district, school board, educational service region, regional board of school trustees, trustees of schools of townships, treasurers of schools of townships, community college district, community college board, forest preserve district, park district, fire protection district, sanitary district, museum district, emergency telephone system board, and all other local governmental bodies. "Local public entity" also includes library systems and any intergovernmental agency or similar entity formed pursuant to the Constitution of the State of Illinois or the Intergovernmental Cooperation Act as well as any not-for-profit corporation organized for the purpose of conducting public business. It does not include the State or any office, officer, department, division, bureau, board, commission, university or similar agency of the State.
The changes made by this amendatory Act of the 94th General Assembly do not apply to an action or proceeding accruing on or before its effective date.
(Source: P.A. 94-424, eff. 8-2-05.)

(745 ILCS 10/1-207) (from Ch. 85, par. 1-207)
Sec. 1-207. "Public Employee" means an employee of a local public entity.
(Source: Laws 1965, p. 2983.)

(745 ILCS 10/1-208) (from Ch. 85, par. 1-208)
Sec. 1-208. "Regulation" means a rule, regulation, order or standard, having the force of law, adopted by an employee or agency of the United States, of the State of Illinois, or of a local public entity pursuant to authority vested by constitution, statute or ordinance in such employee or agency to implement, interpret, or make specific the law enforced or administered by the employee or agency.
(Source: Laws 1965, p. 2983.)

(745 ILCS 10/1-209) (from Ch. 85, par. 1-209)
Sec. 1-209. "Statute" means an act adopted by the General Assembly of this State or by the Congress of the United States.
(Source: Laws 1965, p. 2983.)

(745 ILCS 10/1-210) (from Ch. 85, par. 1-210)
Sec. 1-210. "Willful and wanton conduct" as used in this Act means a course of action which shows an actual or deliberate intention to cause harm or which, if not intentional, shows an utter indifference to or conscious disregard for the safety of others or their property. This definition shall apply in any case where a "willful and wanton" exception is incorporated into any immunity under this Act.
(Source: P.A. 90-805, eff. 12-2-98.)



Article II - General Provisions Relating To Immunity

(745 ILCS 10/Art. II heading)

(745 ILCS 10/Art. II Pt.1 heading)

(745 ILCS 10/2-101) (from Ch. 85, par. 2-101)
Sec. 2-101. Nothing in this Act affects the right to obtain relief other than damages against a local public entity or public employee. Nothing in this Act affects the liability, if any, of a local public entity or public employee, based on:
a contract;
b operation as a common carrier; and this Act does not apply to any entity organized under or subject to the "Metropolitan Transit Authority Act", approved April 12, 1945, as amended;
c The "Workers' Compensation Act", approved July 9, 1951, as heretofore or hereafter amended;
d The "Workers' Occupational Diseases Act", approved July 9, 1951, as heretofore or hereafter amended;
e Section 1-4-7 of the "Illinois Municipal Code", approved May 29, 1961, as heretofore or hereafter amended.
f The "Illinois Uniform Conviction Information Act", enacted by the 85th General Assembly, as heretofore or hereafter amended.
(Source: P.A. 85-922.)

(745 ILCS 10/2-102) (from Ch. 85, par. 2-102)
Sec. 2-102. Notwithstanding any other provision of law, a local public entity is not liable to pay punitive or exemplary damages in any action brought directly or indirectly against it by the injured party or a third party. In addition, no public official is liable to pay punitive or exemplary damages in any action arising out of an act or omission made by the public official while serving in an official executive, legislative, quasi-legislative or quasi-judicial capacity, brought directly or indirectly against him by the injured party or a third party.
(Source: P.A. 84-1431.)

(745 ILCS 10/2-103) (from Ch. 85, par. 2-103)
Sec. 2-103. A local public entity is not liable for an injury caused by adopting or failing to adopt an enactment or by failing to enforce any law.
(Source: Laws 1965, p. 2983.)

(745 ILCS 10/2-104) (from Ch. 85, par. 2-104)
Sec. 2-104. A local public entity is not liable for an injury caused by the issuance, denial, suspension or revocation of, or by the failure or refusal to issue, deny, suspend or revoke, any permit, license, certificate, approval, order or similar authorization where the entity or its employee is authorized by enactment to determine whether or not such authorization should be issued, denied, suspended or revoked.
(Source: Laws 1965, p. 2983.)

(745 ILCS 10/2-105) (from Ch. 85, par. 2-105)
Sec. 2-105. A local public entity is not liable for injury caused by its failure to make an inspection, or by reason of making an inadequate or negligent inspection, of any property, other than its own, to determine whether the property complies with or violates any enactment or contains or constitutes a hazard to health or safety.
(Source: Laws 1965, p. 2983.)

(745 ILCS 10/2-106) (from Ch. 85, par. 2-106)
Sec. 2-106. A local public entity is not liable for an injury caused by an oral promise or misrepresentation of its employee, whether or not such promise or misrepresentation is negligent or intentional.
(Source: Laws 1965, p. 2983.)

(745 ILCS 10/2-107) (from Ch. 85, par. 2-107)
Sec. 2-107. A local public entity is not liable for injury caused by any action of its employees that is libelous or slanderous or for the provision of information either orally, in writing, by computer or any other electronic transmission, or in a book or other form of library material.
(Source: P.A. 89-100, eff. 1-1-96.)

(745 ILCS 10/2-108) (from Ch. 85, par. 2-108)
Sec. 2-108. A local public entity is not liable for any injury caused by the granting, or failure to grant, public welfare goods or monies.
(Source: Laws 1965, p. 2983.)

(745 ILCS 10/2-109) (from Ch. 85, par. 2-109)
Sec. 2-109. A local public entity is not liable for an injury resulting from an act or omission of its employee where the employee is not liable.
(Source: Laws 1965, p. 2983.)

(745 ILCS 10/2-111) (from Ch. 85, par. 2-111)
Sec. 2-111. Nothing contained herein shall operate to deprive any public entity of any defense heretofore existing and not described herein.
(Source: Laws 1965, p. 2983.)

(745 ILCS 10/Art. II Pt.2 heading)

(745 ILCS 10/2-201) (from Ch. 85, par. 2-201)
Sec. 2-201. Except as otherwise provided by Statute, a public employee serving in a position involving the determination of policy or the exercise of discretion is not liable for an injury resulting from his act or omission in determining policy when acting in the exercise of such discretion even though abused.
(Source: Laws 1965, p. 2983.)

(745 ILCS 10/2-202) (from Ch. 85, par. 2-202)
Sec. 2-202. A public employee is not liable for his act or omission in the execution or enforcement of any law unless such act or omission constitutes willful and wanton conduct.
(Source: P.A. 84-1431.)

(745 ILCS 10/2-203) (from Ch. 85, par. 2-203)
Sec. 2-203. If a public employee acts in good faith, without malice, and under the apparent authority of an enactment that is unconstitutional, invalid or inapplicable, he is not liable for any injury caused thereby except to the extent that he would have been liable had the enactment been constitutional, valid and applicable.
(Source: Laws 1965, p. 2983.)

(745 ILCS 10/2-204) (from Ch. 85, par. 2-204)
Sec. 2-204. Except as otherwise provided by statute, a public employee, as such and acting within the scope of his employment, is not liable for an injury caused by the act or omission of another person.
(Source: Laws 1965, p. 2983.)

(745 ILCS 10/2-205) (from Ch. 85, par. 2-205)
Sec. 2-205. A public employee is not liable for an injury caused by his adoption of, or failure to adopt, an enactment, or by his failure to enforce any law.
(Source: Laws 1965, p. 2983.)

(745 ILCS 10/2-206) (from Ch. 85, par. 2-206)
Sec. 2-206. A public employee is not liable for an injury caused by his issuance, denial, suspension or revocation of or by his failure or refusal to issue, deny, suspend or revoke, any permit, license, certificate, approval, order or similar authorization where he is authorized by enactment to determine whether or not such authorization should be issued, denied, suspended or revoked.
(Source: Laws 1965, p. 2983.)

(745 ILCS 10/2-207) (from Ch. 85, par. 2-207)
Sec. 2-207. A public employee is not liable for an injury caused by his failure to make an inspection, or by reason of making an inadequate or negligent inspection, of any property, other than that of the local public entity employing him, for the purpose of determining whether the property complies with or violates any enactment or contains or constitutes a hazard to health or safety.
(Source: Laws 1965, p. 2983.)

(745 ILCS 10/2-208) (from Ch. 85, par. 2-208)
Sec. 2-208. A public employee is not liable for injury caused by his instituting or prosecuting any judicial or administrative proceeding within the scope of his employment, unless he acts maliciously and without probable cause.
(Source: Laws 1965, p. 2983.)

(745 ILCS 10/2-209) (from Ch. 85, par. 2-209)
Sec. 2-209. A public employee is not liable for an injury arising out of his entry upon any property where such entry is expressly or impliedly authorized by law.
(Source: Laws 1965, p. 2983.)

(745 ILCS 10/2-210) (from Ch. 85, par. 2-210)
Sec. 2-210. A public employee acting in the scope of his employment is not liable for an injury caused by his negligent misrepresentation or the provision of information either orally, in writing, by computer or any other electronic transmission, or in a book or other form of library material.
(Source: P.A. 89-100, eff. 1-1-96.)

(745 ILCS 10/2-211) (from Ch. 85, par. 2-211)
Sec. 2-211. A public employee is not liable for an injury caused by the organization, maintenance or operation of a school safety patrol as authorized by Section 10-22.28 of "The School Code", approved March 18, 1961, as heretofore or hereafter amended.
(Source: Laws 1965, p. 2983.)

(745 ILCS 10/2-212) (from Ch. 85, par. 2-212)
Sec. 2-212. The provisions of this Part 2 which define or limit the liability of a public employee in terms of his doing of an act or of his failure to act apply to public employees who function jointly, in conjunction or in collaboration with other public employees as well as to those who function singly.
(Source: Laws 1965, p. 2983.)

(745 ILCS 10/2-213) (from Ch. 85, par. 2-213)
Sec. 2-213. Notwithstanding any other provision of law, a public employee is not liable to pay punitive or exemplary damages in actions brought against the employee based on an injury allegedly arising out of an act or omission occurring within the scope of employment of such an employee serving in a position involving the determination of policy or the exercise of discretion when the injury is the result of an act or omission occurring in the performance of any legislative, quasi-legislative or quasi-judicial function, even though abused.
(Source: P.A. 84-1431.)

(745 ILCS 10/2-214)
Sec. 2-214. Court volunteer.
(a) In this Section, "volunteer" means a person performing uncompensated services for a court pursuant to a court order, under a program certified by the Chief Judge of the circuit as a court volunteer program.
(b) A volunteer is not liable for his or her act or omission in performing volunteer services pursuant to a court order, under a program certified by the Chief Judge of the circuit as a court volunteer program, unless the act or omission constitutes willful and wanton conduct.
(Source: P.A. 90-746, eff. 8-14-98.)

(745 ILCS 10/Art. II Pt.3 heading)

(745 ILCS 10/2-301) (from Ch. 85, par. 2-301)
Sec. 2-301. Nothing in this Part 3 relieves a local public entity of its duty to indemnify or insure its employees as provided in Sections 1-4-5 and 1-4-6 of the Illinois Municipal Code, Sections 10-20.20 and 34-18.1 of The School Code, in Sections 8-20 and 8-21 of The Park District Code, in Sections 7.2 and 7.3 of "An Act in relation to the creation, maintenance, operation and improvement of the Chicago Park District", approved July 10, 1933, in Section 5-1002 of the Counties Code, and in Section 22 of "An Act in relation to the creation and management of forest preserve districts in counties having a population of less than 3,000,000", approved June 27, 1913.
(Source: P.A. 86-1387.)

(745 ILCS 10/2-302) (from Ch. 85, par. 2-302)
Sec. 2-302. If any claim or action is instituted against an employee of a local public entity based on an injury allegedly arising out of an act or omission occurring within the scope of his employment as such employee, the entity may elect to do any one or more of the following:
(a) appear and defend against the claim or action;
(b) indemnify the employee or former employee for his

court costs or reasonable attorney's fees, or both, incurred in the defense of such claim or action;

(c) pay, or indemnify the employee or former employee

for a judgment based on such claim or action; or

(d) pay, or indemnify the employee or former employee

for, a compromise or settlement of such a claim or action.

It is hereby declared to be the public policy of this State, however, that no local public entity may elect to indemnify an employee for any portion of a judgment representing an award of punitive or exemplary damages.
If an employee of a local public entity is a defendant in any criminal action arising out of or incidental to the performance of his or her duties, the local public entity shall not provide representation for the employee in that criminal action. However, the local public entity may reimburse the employee for reasonable defense costs only if the criminal action was instituted against the employee based upon an act or omission of that employee arising out of and directly related to the lawful exercise of his or her official duty or under color of his or her authority and that action is dismissed or results in a final disposition in favor of that employee.
The provisions of indemnification, as set forth above, shall be justifiably refused by the local public entity if it is determined that there exists a current insurance policy or a contract, by virtue of which the employee is entitled to a defense of the action in question.
Nothing in this Act shall be construed to prohibit a local public entity from providing representation to an employee who is a witness in a criminal matter arising out of that employee's employment with the local government entity.
(Source: P.A. 99-461, eff. 1-1-17.)



Article III - Immunity From Liability For Injury Occurring In The Use Of Public Property

(745 ILCS 10/Art. III heading)

(745 ILCS 10/3-101) (from Ch. 85, par. 3-101)
Sec. 3-101. As used in this Article unless the context otherwise requires "property of a local public entity" and "public property" mean real or personal property owned or leased by a local public entity, but do not include easements, encroachments and other property that are located on its property but that it does not own, possess or lease.
(Source: Laws 1965, p. 2983.)

(745 ILCS 10/3-102) (from Ch. 85, par. 3-102)
Sec. 3-102. (a) Except as otherwise provided in this Article, a local public entity has the duty to exercise ordinary care to maintain its property in a reasonably safe condition for the use in the exercise of ordinary care of people whom the entity intended and permitted to use the property in a manner in which and at such times as it was reasonably foreseeable that it would be used, and shall not be liable for injury unless it is proven that it has actual or constructive notice of the existence of such a condition that is not reasonably safe in reasonably adequate time prior to an injury to have taken measures to remedy or protect against such condition.
(b) A public entity does not have constructive notice of a condition of its property that is not reasonably safe within the meaning of Section 3-102(a) if it establishes either:
(1) The existence of the condition and its character of not being reasonably safe would not have been discovered by an inspection system that was reasonably adequate considering the practicability and cost of inspection weighed against the likelihood and magnitude of the potential danger to which failure to inspect would give rise to inform the public entity whether the property was safe for the use or uses for which the public entity used or intended others to use the public property and for uses that the public entity actually knew others were making of the public property or adjacent property; or
(2) The public entity maintained and operated such an inspection system with due care and did not discover the condition.
(Source: P.A. 84-1431.)

(745 ILCS 10/3-103) (from Ch. 85, par. 3-103)
Sec. 3-103. (a) A local public entity is not liable under this Article for an injury caused by the adoption of a plan or design of a construction of, or an improvement to public property where the plan or design has been approved in advance of the construction or improvement by the legislative body of such entity or by some other body or employee exercising discretionary authority to give such approval or where such plan or design is prepared in conformity with standards previously so approved. The local public entity is liable, however, if after the execution of such plan or design it appears from its use that it has created a condition that it is not reasonably safe.
(b) A public employee is not liable under this Article for an injury caused by the adoption of a plan or design of a construction of, or an improvement to public property.
(Source: Laws 1965, p. 2983.)

(745 ILCS 10/3-104) (from Ch. 85, par. 3-104)
Sec. 3-104. Neither a local public entity nor a public employee is liable under this Act for an injury caused by the failure to initially provide regulatory traffic control devices, stop signs, yield right-of-way signs, speed restriction signs, distinctive roadway markings or any other traffic regulating or warning sign, device or marking, signs, overhead lights, traffic separating or restraining devices or barriers.
(Source: P.A. 84-1431.)

(745 ILCS 10/3-105) (from Ch. 85, par. 3-105)
Sec. 3-105. (a) Neither a local public entity nor a public employee is liable for an injury caused by the effect of weather conditions as such on the use of streets, highways, alleys, sidewalks or other public ways, or places, or the ways adjoining any of the foregoing, or the signals, signs, markings, traffic or pedestrian control devices, equipment or structures on or near any of the foregoing or the ways adjoining any of the foregoing. For the purpose of this section, the effect of weather conditions as such includes but is not limited to the effect of wind, rain, flood, hail, ice or snow but does not include physical damage to or deterioration of streets, highways, alleys, sidewalks, or other public ways or place or the ways adjoining any of the foregoing, or the signals, signs, markings, traffic or pedestrian control devices, equipment or structures on or near any of the foregoing or the ways adjoining any of the foregoing resulting from weather conditions.
(b) Without implied limitation, neither a local public entity nor a public employee is liable for any injury caused by the failure of a local public entity or a public employee to upgrade any existing street, highway, alley, sidewalk or other public way or place, or the ways adjoining any of the foregoing, or the signals, signs, markings, traffic or pedestrian control devices, equipment or structures on or near such street, highway, alley, sidewalk or other public way or place, or the ways adjoining any of the foregoing from the standards, if any, which existed at the time of the original dedication to, or acquisition of, the right of way of such street, highway, alley, sidewalk or other public way or place, or the ways adjoining any of the foregoing, by the first local public entity to acquire the property or right of way, to standards which are or may be applicable or are imposed by any government or other person or organization between the time of such dedication and the time of such injury.
(c) Nothing in this Section shall relieve the local public entity of the duty to exercise ordinary care in the maintenance of its property as set forth in Section 3-102.
(Source: P.A. 84-1431.)

(745 ILCS 10/3-106) (from Ch. 85, par. 3-106)
Sec. 3-106. Neither a local public entity nor a public employee is liable for an injury where the liability is based on the existence of a condition of any public property intended or permitted to be used for recreational purposes, including but not limited to parks, playgrounds, open areas, buildings or other enclosed recreational facilities, unless such local entity or public employee is guilty of willful and wanton conduct proximately causing such injury.
(Source: P.A. 84-1431.)

(745 ILCS 10/3-107) (from Ch. 85, par. 3-107)
Sec. 3-107. Neither a local public entity nor a public employee is liable for an injury caused by a condition of: (a) Any road which provides access to fishing, hunting, or primitive camping, recreational, or scenic areas and which is not a (1) city, town or village street (2) county, state or federal highway or (3) a township or other road district highway. (b) Any hiking, riding, fishing or hunting trail.
(Source: Laws 1965, p. 2983.)

(745 ILCS 10/3-108) (from Ch. 85, par. 3-108)
Sec. 3-108. (a) Except as otherwise provided in this Act, neither a local public entity nor a public employee who undertakes to supervise an activity on or the use of any public property is liable for an injury unless the local public entity or public employee is guilty of willful and wanton conduct in its supervision proximately causing such injury.
(b) Except as otherwise provided in this Act, neither a local public entity nor a public employee is liable for an injury caused by a failure to supervise an activity on or the use of any public property unless the employee or the local public entity has a duty to provide supervision imposed by common law, statute, ordinance, code or regulation and the local public entity or public employee is guilty of willful and wanton conduct in its failure to provide supervision proximately causing such injury.
(Source: P.A. 90-805, eff. 12-2-98.)

(745 ILCS 10/3-109) (from Ch. 85, par. 3-109)
Sec. 3-109. (a) Neither a local public entity nor a public employee is liable to any person who participates in a hazardous recreational activity, including any person who assists the participant, or to any spectator who knew or reasonably should have known that the hazardous recreational activity created a substantial risk of injury to himself or herself and was voluntarily in the place of risk, or having the ability to do so failed to leave, for any damage or injury to property or persons arising out of that hazardous recreational activity.
(b) As used in this Section, "hazardous recreational activity" means a recreational activity conducted on property of a local public entity which creates a substantial (as distinguished from a minor, trivial, or insignificant) risk of injury to a participant or a spectator.
"Hazardous recreational activity" also means:
(1) Water contact activities, except diving, in

places where or at a time when lifeguards are not provided and reasonable warning thereof has been given or the injured party should reasonably have known that there was no lifeguard provided at the time.

(2) Diving at any place or from any structure where

diving is prohibited and reasonable warning as to the specific dangers present has been given.

(3) Animal racing, archery, bicycle racing or

jumping, off-trail bicycling, boat racing, cross-country and downhill skiing, sledding, tobogganing, participating in an equine activity as defined in the Equine Activity Liability Act, hang gliding, kayaking, motorized vehicle racing, off-road motorcycling or four-wheel driving of any kind, orienteering, pistol and rifle shooting, rock climbing, rocketeering, rodeo, spelunking, sky diving, sport parachuting, body contact sports (i.e., sports in which it is reasonably foreseeable that there will be rough bodily contact with one or more participants), surfing, trampolining, tree climbing, tree rope swinging where the person or persons furnished their own rope, water skiing, white water rafting, and wind surfing.

(c) Notwithstanding the provisions of subsection (a), this Section does not limit liability which would otherwise exist for any of the following:
(1) Failure of the local public entity or public

employee to guard or warn of a dangerous condition of which it has actual or constructive notice and of which the participant does not have nor can be reasonably expected to have had notice.

(2) An act of willful and wanton conduct by a public

entity or a public employee which is a proximate cause of the injury.

Nothing in this subsection creates a duty of care or basis of liability for personal injury or for damage to personal property.
(d) Nothing in this Section shall limit the liability of an independent concessionaire, or any person or organization other than the local public entity or public employee, whether or not the person or organization has a contractual relationship with the public entity to use the public property, for injuries or damages suffered in any case as a result of the operation of a hazardous recreational activity on public property by the concessionaire, person, or organization.
(Source: P.A. 89-111, eff. 7-7-95; 89-502, eff. 6-28-96.)

(745 ILCS 10/3-110) (from Ch. 85, par. 3-110)
Sec. 3-110. Neither a local public entity nor a public employee is liable for any injury occurring on, in, or adjacent to any waterway, lake, pond, river or stream not owned, supervised, maintained, operated, managed or controlled by the local public entity.
(Source: P.A. 84-1431.)



Article IV - Police And Correctional Activities

(745 ILCS 10/Art. IV heading)

(745 ILCS 10/4-101) (from Ch. 85, par. 4-101)
Sec. 4-101. As used in this Article, "prisoner" means a person held in custody.
(Source: Laws 1965, p. 2983.)

(745 ILCS 10/4-102) (from Ch. 85, par. 4-102)
Sec. 4-102. Neither a local public entity nor a public employee is liable for failure to establish a police department or otherwise provide police protection service or, if police protection service is provided, for failure to provide adequate police protection or service, failure to prevent the commission of crimes, failure to detect or solve crimes, and failure to identify or apprehend criminals. This immunity is not waived by a contract for private security service, but cannot be transferred to any non-public entity or employee.
(Source: P.A. 84-1431.)

(745 ILCS 10/4-103) (from Ch. 85, par. 4-103)
Sec. 4-103. Neither a local public entity nor a public employee is liable for failure to provide a jail, detention or correctional facility, or if such facility is provided, for failure to provide sufficient equipment, personnel, supervision or facilities therein. Nothing in this Section requires the periodic inspection of prisoners.
(Source: P.A. 84-1431.)

(745 ILCS 10/4-104) (from Ch. 85, par. 4-104)
Sec. 4-104. Neither a local public entity nor a public employee acting within the scope of his employment is liable for interfering with the right of a prisoner to obtain a judicial determination or review of the legality of his confinement, but a public employee and the local public entity where the employee is acting within the scope of his employment is liable for injury proximately caused by his intentional and unjustifiable interference with such right.
(Source: Laws 1965, p. 2983.)

(745 ILCS 10/4-105) (from Ch. 85, par. 4-105)
Sec. 4-105. Neither a local public entity nor a public employee is liable for injury proximately caused by the failure of the employee to furnish or obtain medical care for a prisoner in his custody; but this Section shall not apply where the employee, acting within the scope of his employment, knows from his observation of conditions that the prisoner is in need of immediate medical care and, through willful and wanton conduct, fails to take reasonable action to summon medical care. Nothing in this Section requires the periodic inspection of prisoners.
(Source: P.A. 84-1431.)

(745 ILCS 10/4-106) (from Ch. 85, par. 4-106)
Sec. 4-106. Neither a local public entity nor a public employee is liable for:
(a) Any injury resulting from determining to parole or release a prisoner, to revoke his or her parole or release, or the terms and conditions of his or her parole or release.
(b) Any injury inflicted by an escaped or escaping prisoner.
(Source: P.A. 98-558, eff. 1-1-14.)

(745 ILCS 10/4-107) (from Ch. 85, par. 4-107)
Sec. 4-107. Neither a local public entity nor a public employee is liable for an injury caused by the failure to make an arrest or by releasing a person in custody.
(Source: Laws 1965, p. 2983.)



Article V - Fire Protection And Rescue Services

(745 ILCS 10/Art. V heading)

(745 ILCS 10/5-101) (from Ch. 85, par. 5-101)
Sec. 5-101. Neither a local public entity nor a public employee is liable for failure to establish a fire department or otherwise to provide fire protection, rescue or other emergency service.
As used in this Article, "rescue services" includes, but is not limited to, the operation of an ambulance as defined in the Emergency Medical Services (EMS) Systems Act.
(Source: P.A. 84-1431.)

(745 ILCS 10/5-102) (from Ch. 85, par. 5-102)
Sec. 5-102. Neither a local public entity that has undertaken to provide fire protection service nor any of its employees is liable for an injury resulting from the failure to suppress or contain a fire or from the failure to provide or maintain sufficient personnel, equipment or other fire protection facilities.
(Source: Laws 1965, p. 2983.)

(745 ILCS 10/5-103) (from Ch. 85, par. 5-103)
Sec. 5-103. (a) Neither a local public entity, nor a public employee acting in the scope of his employment, is liable for an injury resulting from the condition of fire protection or firefighting equipment or facilities. Nothing in this section shall exonerate a public entity from liability for negligence by reason of the condition of a motor vehicle while it is traveling on public ways.
(b) Neither a local public entity nor a public employee acting in the scope of his employment, is liable for an injury caused by an act or omission of a public employee while engaged in fighting a fire. However, this Section shall not apply if the injury is caused by the willful and wanton conduct of the public employee.
(Source: P.A. 84-1431.)

(745 ILCS 10/5-104) (from Ch. 85, par. 5-104)
Sec. 5-104. Except as provided in this Article, no trustee, officer or employee of a fire protection district or fire department having a mutual aid agreement with such district, nor any such fire protection district or department, shall be liable for damage caused to bridges and roads thereon, owned by the State or by a unit of local government, when such damage is caused by fire fighting equipment crossing bridges and roads thereon, for which load limits are lower than the weight of such equipment, when responding to an alarm or returning therefrom.
(Source: P.A. 80-839.)

(745 ILCS 10/5-106) (from Ch. 85, par. 5-106)
Sec. 5-106. Except for willful or wanton conduct, neither a local public entity, nor a public employee acting within the scope of his employment, is liable for an injury caused by the negligent operation of a motor vehicle or firefighting or rescue equipment, when responding to an emergency call, including transportation of a person to a medical facility.
(Source: P.A. 84-1431.)



Article VI - Medical, Hospital And Public Health Activities

(745 ILCS 10/Art. VI heading)

(745 ILCS 10/6-101) (from Ch. 85, par. 6-101)
Sec. 6-101. As used in this Article, unless the context otherwise requires:
(a) "Medical facility" includes a hospital, infirmary, clinic, dispensary, mental institution or similar facility.
(b) "Mental institution" means any medical facility or part of any medical facility used primarily for the care or treatment of persons committed for mental illness or addiction.
(c) "Public health clinic" means an outpatient program conducted by a locally based not-for-profit corporation, or by any local board of health whose health department is recognized by, and has a designation status established by, the Illinois Department of Public Health and complies with the Public Health Standing Orders Act.
(d) "Public health standing orders physician" means a person licensed to practice medicine in all its branches in Illinois and who, under an agreement with a locally based not-for-profit corporation which conducts a public health clinic which provides among its services free medical services to indigent persons unable to pay for their own medical care, or a local board of health, provides medical oversight to a public health clinic in accordance with the following:
(1) reviews the standing orders for the public health

clinic and amends the standing orders from time to time in keeping with current trends in sound medical practice;

(2) reviews the standing orders, as amended, with the

professional staff of the public health clinic at least once a year;

(3) participates in a site visit of a clinic covered

by the standing orders periodically;

(4) signs standing orders for medical procedures

conducted in the public health clinic in conformance with sound medical practice; and

(5) is available for consultation with the

professional clinic staff.

(e) The changes to this Section made by this amendatory Act of the 97th General Assembly apply only to causes of actions accruing on or after the effective date of this amendatory Act of the 97th General Assembly.
(Source: P.A. 97-589, eff. 1-1-12.)

(745 ILCS 10/6-103) (from Ch. 85, par. 6-103)
Sec. 6-103. Neither a local public entity nor a public employee acting within the scope of his employment is liable for interfering with the right of an inmate of a medical facility operated or maintained by the local public entity to obtain a judicial determination or review of the legality of his confinement but a public employee and the local public entity where the employee is acting within the scope of his employment is liable for injury proximately caused by his intentional and unjustifiable interference with such right.
(Source: Laws 1965, p. 2983.)

(745 ILCS 10/6-104) (from Ch. 85, par. 6-104)
Sec. 6-104. (a) Neither a local public entity nor a public employee is liable for an injury resulting from the policy decision to perform or not to perform any act to promote the public health of the community by preventing disease or controlling the communication of disease within the community if such decision was the result of the exercise of discretion vested in the local public entity or the public employee, whether or not such discretion was abused.
(b) Neither a local public entity nor a public employee is liable for an injury caused by an act or omission in carrying out with due care a decision described in subdivision (a).
(Source: Laws 1965, p. 2983.)

(745 ILCS 10/6-105) (from Ch. 85, par. 6-105)
Sec. 6-105. Neither a local public entity nor a public employee acting within the scope of his employment is liable for injury caused by the failure to make a physical or mental examination, or to make an adequate physical or mental examination of any person for the purpose of determining whether such person has a disease or physical or mental condition that would constitute a hazard to the health or safety of himself or others.
(Source: Laws 1965, p. 2983.)

(745 ILCS 10/6-106) (from Ch. 85, par. 6-106)
Sec. 6-106. (a) Neither a local public entity nor a public employee acting within the scope of his employment is liable for injury resulting from diagnosing or failing to diagnose that a person is afflicted with mental or physical illness or addiction or from failing to prescribe for mental or physical illness or addiction.
(b) Neither a local public entity nor a public employee acting within the scope of his employment is liable for administering with due care the treatment prescribed for mental or physical illness or addiction.
(c) Nothing in this section exonerates a public employee who has undertaken to prescribe for mental or physical illness or addiction from liability for injury proximately caused by his negligence or by his wrongful act in so prescribing or exonerates a local public entity whose employee, while acting in the scope of his employment, so causes such an injury.
(d) Nothing in this section exonerates a public employee from liability for injury proximately caused by his negligent or wrongful act or omission in administering any treatment prescribed for mental or physical illness or addiction or exonerates a local public entity whose employee, while acting in the scope of his employment, so causes such an injury.
(Source: Laws 1965, p. 2983.)

(745 ILCS 10/6-107) (from Ch. 85, par. 6-107)
Sec. 6-107. (a) Neither a local public entity nor a public employee acting within the scope of his employment is liable for any injury resulting from determining in accordance with any applicable enactment:
(1) Whether to confine a person for mental illness or

addiction.

(2) The terms and conditions of confinement for

mental illness or addiction in a medical facility operated or maintained by a local public entity.

(3) Whether to parole or release a person from

confinement for mental illness or addiction in a medical facility operated or maintained by a local public entity.

A public employee is not liable for carrying out a determination described in this subdivision (a).
(b) Nothing in this Section exonerates a public employee from liability for false arrest or false imprisonment.
(Source: P.A. 91-357, eff. 7-29-99.)

(745 ILCS 10/6-108) (from Ch. 85, par. 6-108)
Sec. 6-108. Neither a local public entity nor a public employee is liable for an injury caused by or to an escaping or escaped mental patient.
(Source: Laws 1965, p. 2983.)

(745 ILCS 10/6-109) (from Ch. 85, par. 6-109)
Sec. 6-109. Neither a local public entity nor a public employee acting in the scope of his employment is liable for an injury resulting from the failure to admit a person to a medical facility operated or maintained by a local public entity.
(Source: Laws 1965, p. 2983.)

(745 ILCS 10/6-110) (from Ch. 85, par. 6-110)
Sec. 6-110. Public health standing orders physicians providing medical oversight to a public health clinic in conformance with an agreement with a locally based not-for-profit corporation which conducts a public health clinic, or with a local board of health, whether compensated or not, shall be considered employees of a local public entity for the purpose of affording them the protections of this Act.
The changes to this Section made by this amendatory Act of the 97th General Assembly apply only to causes of actions accruing on or after the effective date of this amendatory Act of the 97th General Assembly.
(Source: P.A. 97-589, eff. 1-1-12.)



Article VIA - Public And Community Service Programs

(745 ILCS 10/Art. VIA heading)

(745 ILCS 10/6A-101)
(This Section was added by P.A. 89-7, which has been held unconstitutional)
Sec. 6A-101. Definitions. As used in this Article, "public or community service" means uncompensated labor for a non-profit organization or public body whose purpose is to enhance physical or mental stability, environmental quality or the social welfare and which agrees to accept public or community service from offenders or those adjudged liable for civil violations of a local public entity and to report on the progress of the public or community service to the court.
(Source: P.A. 89-7, eff. 3-9-95.)

(745 ILCS 10/6A-105)
(This Section was added by P.A. 89-7, which has been held unconstitutional)
Sec. 6A-105. Exemption from liability. Neither a local public entity nor a public employee acting within the scope of his or her employment is liable for any injury or loss a person might receive while performing public or community service as ordered by the court, nor shall a local public entity or a public employee acting within the scope of his or her employment be liable for any tortious acts of any person performing public or community service for a violation of a penal, quasi-criminal, or civil ordinance of a local public entity, except for willful and wanton misconduct or gross negligence on the part of the local public entity or public employee.
(Source: P.A. 89-7, eff. 3-9-95.)



Article VII - Tort Liability Under Agreements Between Local Public Entities

(745 ILCS 10/Art. VII heading)

(745 ILCS 10/7-101) (from Ch. 85, par. 7-101)
Sec. 7-101. When permitted by law to transfer any of its functions or services to, to lease its property to or to perform any function, service or act with or for any other local public entity or employee thereof by agreement with such other local public entity, a local public entity may agree with the other entity as to the manner in which liability for an injury resulting from such function, service or act is to be allocated or shared. Such agreement may be expressed by resolution, contract, lease, ordinance or in any other manner provided by law.
(Source: Laws 1965, p. 2983.)

(745 ILCS 10/7-102) (from Ch. 85, par. 7-102)
Sec. 7-102. As part of any agreement under this Article, the local public entities may provide for contribution or indemnification by any or all of the local public entities that are parties to the agreement upon any liability arising out of the performance of the agreement.
(Source: Laws 1965, p. 2983.)

(745 ILCS 10/7-103) (from Ch. 85, par. 7-103)
Sec. 7-103. This Article applies to any agreement between local public entities whether entered into before or after the effective date of this Act. Nothing in this Article affects the right of recovery of a person injured by a local public entity or by its employee.
(Source: Laws 1965, p. 2983.)



Article VIII - Actions Against Local Public Entities And Public Employees--Limitations, Notice

(745 ILCS 10/Art. VIII heading)

(745 ILCS 10/8-101) (from Ch. 85, par. 8-101)
Sec. 8-101. Limitation.
(a) No civil action other than an action described in subsection (b) may be commenced in any court against a local entity or any of its employees for any injury unless it is commenced within one year from the date that the injury was received or the cause of action accrued.
(b) No action for damages for injury or death against any local public entity or public employee, whether based upon tort, or breach of contract, or otherwise, arising out of patient care shall be brought more than 2 years after the date on which the claimant knew, or through the use of reasonable diligence should have known, or received notice in writing of the existence of the injury or death for which damages are sought in the action, whichever of those dates occurs first, but in no event shall such an action be brought more than 4 years after the date on which occurred the act or omission or occurrence alleged in the action to have been the cause of the injury or death.
(c) For purposes of this Article, the term "civil action" includes any action, whether based upon the common law or statutes or Constitution of this State.
(d) The changes made by this amendatory Act of the 93rd General Assembly apply to an action or proceeding pending on or after this amendatory Act's effective date, unless those changes (i) take away or impair a vested right that was acquired under existing law or (ii) with regard to a past transaction or past consideration, create a new obligation, impose a new duty, or attach a new disability.
(Source: P.A. 93-11, eff. 6-4-03.)

(745 ILCS 10/8-103) (from Ch. 85, par. 8-103)
Sec. 8-103. If the notice under Section 8-102 is not served as provided therein, any such civil action commenced against a local public entity, or against any of its employees whose act or omission committed while acting in the scope of his employment as such employee caused the injury, shall be dismissed and the person to whom such cause of injury accrued shall be forever barred from further suing.
(Source: Laws 1965, p. 2983.)



Article IX - Payment Of Claims And Judgment

(745 ILCS 10/Art. IX heading)

(745 ILCS 10/9-101) (from Ch. 85, par. 9-101)
Sec. 9-101. As used in this Article:
(a) "Board" means the governing body of a local taxing entity.
(b) "Fiscal year" means the fiscal year prescribed for a local public entity or adopted by the local public entity as authorized by law.
(c) "Local taxing entity" means a local public entity that has the power to levy or have levied on its behalf taxes or assessments upon property within the territory of the entity.
(d) "Tort judgment" means a final judgment founded on an injury, as defined by this Act, proximately caused by a negligent or wrongful act or omission of a local public entity or an employee of a local public entity while acting within the scope of his employment.
(e) "Settlement" means a payment based on an injury or event which a local public entity reasonably believes might have been caused by a negligent or wrongful act or omission of the local public entity or an employee while acting within the scope of his employment.
(f) "Claims service" means any arrangement whereby skilled personnel are employed or retained to investigate, settle, or defend an injury or event which is alleged to have been caused by, or which a local public entity reasonably believes might have been caused by, a negligent or wrongful act or omission of the local public entity or an employee while acting within the scope of his employment. The term "claims service" shall include, but not be limited to, loss control before or after an injury or event and the retention of independent legal counsel for purposes of defending claims under this Act.
(Source: P.A. 80-1341.)

(745 ILCS 10/9-102) (from Ch. 85, par. 9-102)
Sec. 9-102. A local public entity is empowered and directed to pay any tort judgment or settlement for compensatory damages (and may pay any associated attorney's fees and costs) for which it or an employee while acting within the scope of his employment is liable in the manner provided in this Article. All other provisions of this Article, including but not limited to the payment of judgments and settlements in installments, the issuance of bonds, the maintenance of rates and charges, and the levy of taxes shall be equally applicable to judgments or settlements relating to both a local public entity or an employee and those undertakings assumed by a local public entity in intergovernmental joint self-insurance contracts. A local public entity may make payments to settle or compromise a claim or action which has been or might be filed or instituted against it when the governing body or person vested by law or ordinance with authority to make over-all policy decisions for such entity considers it advisable to enter into such a settlement or compromise.
(Source: P.A. 92-810, eff. 8-21-02.)

(745 ILCS 10/9-103) (from Ch. 85, par. 9-103)
Sec. 9-103. (a) A local public entity may protect itself against any property damage or against any liability or loss which may be imposed upon it or one of its employees for a tortious act under Federal or State common or statutory law, or imposed upon it under the Workers' Compensation Act, the Workers' Occupational Diseases Act, or the Unemployment Insurance Act by means including, but not limited to, insurance, individual or joint self-insurance, including all operating and administrative costs and expenses directly associated therewith, claims services and risk management directly attributable to loss prevention and loss reduction, legal services directly attributable to the insurance, self-insurance, or joint self-insurance program, educational, inspectional, and supervisory services directly relating to loss prevention and loss reduction, or participation in a reciprocal insurer as provided in Sections 72, 76 and 81 of the Illinois Insurance Code. Insurance shall be carried with a company authorized by the Department of Insurance to write such insurance coverage in Illinois.
(a-5) A local public entity may individually or jointly self-insure provided it complies with any other statutory requirements specifically related to individual or joint self-insurance by local public entities. Whenever the terms "self-insure" or "self-insurance" are utilized within this Act, such term shall apply to both individual and joint self-insurance. The expenditure of funds of a local public entity to protect itself or its employees against liability is proper for any local public entity. A local public entity that has individually self-insured may establish reserves for expected losses for any liability or loss for which the local public entity is authorized to purchase insurance under this Act. The decision of the local public entity to establish a reserve and the amount of the reserve shall be based on reasonable actuarial or insurance underwriting evidence. Property taxes shall not be levied or extended if the effect is to increase the reserve beyond 125% of the actuary's or insurance underwriter's estimated ultimate losses at the 95% confidence level. Certification of the amount of the reserve shall be made by the independent auditor, actuary, or insurance underwriter and included in an annual report. The annual report shall also list all expenditures from the reserve or from property taxes levied or extended for tort immunity purposes. Total claims payments and total reserves must be listed in aggregate amounts. All other expenditures must be identified individually. A local public entity that maintains a self-insurance reserve or that levies and extends a property tax for tort immunity purposes must include in its audit or annual report any expenditures made from the property tax levy or self-insurance reserve within the scope of the audit or annual report.
(b) A local public entity may contract for or purchase any of the guaranteed fund certificates or shares of guaranteed capital as provided for in Section 56 of the Illinois Insurance Code. The expenditure of funds of the local public entity for said contract or purchase is proper for any local public entity.
(c) Any insurance company that provides insurance coverage to a local public entity shall utilize any immunities or may assert any defenses to which the insured local public entity or its employees are entitled. Public entities which are individually or jointly self-insured shall be entitled to assert all of the immunities provided by this Act or by common law or statute on behalf of themselves or their employees unless the local public entities shall elect by action of their corporate authorities or specifically contract to waive in whole or in part such immunities.
(d) Within 30 days after January 1, 1991, and within 30 days after each January 1 thereafter, local public entities that are individually or jointly self-insured to protect against liability under the Workers' Compensation Act and the Workers' Occupational Diseases Act shall file with the Illinois Workers' Compensation Commission a report indicating an election to self-insure.
(Source: P.A. 93-721, eff. 1-1-05.)

(745 ILCS 10/9-104) (from Ch. 85, par. 9-104)
Sec. 9-104. (a) Subject to subsection (b) of this Section, if a local public entity does not pay a tort judgment during the fiscal year in which it becomes final and if, in the opinion of its governing body, the payment of the judgment creates an unreasonable financial hardship for the local public entity it shall pay the balance of the judgment, with interest thereon, in installments.
(b) The court which enters judgment shall order that the governing body pay the judgment, with interest thereon, in not exceeding 10 annual installments if both of the following conditions are satisfied:
(1) The governing body of the local public entity has adopted an ordinance or resolution finding that an unreasonable hardship will result unless the judgment is paid in installments.
(2) The court, after hearing, has found that payment of the judgment in installments as ordered by the court is necessary to avoid an unreasonable hardship.
(c) Each installment payment shall be of an equal portion of the principal of the judgment except that where a judgment is $500,000 or more the court may, upon a showing by the plaintiff of an extraordinary need for immediate funds in order to secure medical necessities immediately after judgment including, but not limited to, equipment, supplies, medication, residence or other items, order that unequal payments of the principal of the judgment be made in proportions to be determined by the court, but in no event shall any increase in a payment cause such payment to be greater than 50% of the judgment. The local public entity, in its discretion, may prepay any one or more installments or any part of an installment.
(d) A local public entity shall have the power to enter into a settlement agreement subject to a term not to exceed the period of years negotiated by the parties.
(Source: P.A. 84-1431.)

(745 ILCS 10/9-105) (from Ch. 85, par. 9-105)
Sec. 9-105. The board of a local taxing entity may, instead of following the procedure under subdivision (b) of Section 9-104 or when it considers the action advisable, issue general obligation or revenue bonds without referendum for the purpose of creating a reserve for or for the payment of any cost, liability or loss against which such entity may protect itself or self-insure pursuant to Section 9-103 or for the payment of which such entity may levy a tax pursuant to Section 9-107, including any or all tort judgments or settlements entered against or entered into by the entity or by or against another local public entity or an employee of that other public entity while acting within the scope of employment, either individually or where the local public entities have joined in an intergovernmental joint self-insurance contract which among other undertakings authorizes each local public entity to utilize its funds to protect, wholly or partially, any other local public entity or its employees against liability or loss in accordance with the intergovernmental contract. Such bonds may be issued in an amount necessary to fund a reserve created for any or all of the above described purposes including the discharge of obligations under such judgments or settlements. Such bonds shall not be considered debt under any statutory limitation, and may be issued in an amount, including existing indebtedness, in excess of any heretofore or hereafter imposed statutory limitation as to debt but subject to constitutional limits.
Any bonds issued under this Section as limited bonds as defined in Section 3 of the Local Government Debt Reform Act shall comply with the requirements of the Bond Issue Notification Act.
(Source: P.A. 89-655, eff. 1-1-97.)

(745 ILCS 10/9-106) (from Ch. 85, par. 9-106)
Sec. 9-106. A local public entity that derives revenue for its maintenance and operation from rates and charges made for services or facilities it provides shall in each fiscal year make rates and charges or both, or otherwise provide funds, in an amount sufficient to pay all its tort judgments and settlements in accordance with this Article and its obligations under the Workers' Compensation Act, the Workers' Occupational Diseases Act and the Unemployment Insurance Act.
(Source: P.A. 82-783.)

(745 ILCS 10/9-107) (from Ch. 85, par. 9-107)
Sec. 9-107. Policy; tax levy.
(a) The General Assembly finds that the purpose of this Section is to provide an extraordinary tax for funding expenses relating to (i) tort liability, (ii) liability relating to actions brought under the federal Comprehensive Environmental Response, Compensation, and Liability Act of 1980 or the Environmental Protection Act, but only until December 31, 2010, (iii) insurance, and (iv) risk management programs. Thus, the tax has been excluded from various limitations otherwise applicable to tax levies. Notwithstanding the extraordinary nature of the tax authorized by this Section, however, it has become apparent that some units of local government are using the tax revenue to fund expenses more properly paid from general operating funds. These uses of the revenue are inconsistent with the limited purpose of the tax authorization.
Therefore, the General Assembly declares, as a matter of policy, that (i) the use of the tax revenue authorized by this Section for purposes not expressly authorized under this Act is improper and (ii) the provisions of this Section shall be strictly construed consistent with this declaration and the Act's express purposes.
(b) A local public entity may annually levy or have levied on its behalf taxes upon all taxable property within its territory at a rate that will produce a sum that will be sufficient to: (i) pay the cost of insurance, individual or joint self-insurance (including reserves thereon), including all operating and administrative costs and expenses directly associated therewith, claims services and risk management directly attributable to loss prevention and loss reduction, legal services directly attributable to the insurance, self-insurance, or joint self-insurance program, and educational, inspectional, and supervisory services directly relating to loss prevention and loss reduction, participation in a reciprocal insurer as provided in Sections 72, 76, and 81 of the Illinois Insurance Code, or participation in a reciprocal insurer, all as provided in settlements or judgments under Section 9-102, including all costs and reserves directly attributable to being a member of an insurance pool, under Section 9-103; (ii) pay the costs of and principal and interest on bonds issued under Section 9-105; (iii) pay judgments and settlements under Section 9-104 of this Act; (iv) discharge obligations under Section 34-18.1 of the School Code or make transfers under Section 17-2A of the School Code; (v) pay judgments and settlements under the federal Comprehensive Environmental Response, Compensation, and Liability Act of 1980 and the Environmental Protection Act, but only until December 31, 2010; (vi) pay the costs authorized by the Metro-East Sanitary District Act of 1974 as provided in subsection (a) of Section 5-1 of that Act; and (vii) pay the cost of risk management programs. Provided it complies with any other applicable statutory requirements, the local public entity may self-insure and establish reserves for expected losses for any property damage or for any liability or loss for which the local public entity is authorized to levy or have levied on its behalf taxes for the purchase of insurance or the payment of judgments or settlements under this Section. The decision of the board to establish a reserve shall be based on reasonable actuarial or insurance underwriting evidence and subject to the limits and reporting provisions in Section 9-103.
If a school district was a member of a joint-self-health-insurance cooperative that had more liability in outstanding claims than revenue to pay those claims, the school board of that district may by resolution make a one-time transfer from any fund in which tort immunity moneys are maintained to the fund or funds from which payments to a joint-self-health-insurance cooperative can be or have been made of an amount not to exceed the amount of the liability claim that the school district owes to the joint-self-health-insurance cooperative or that the school district paid within the 2 years immediately preceding the effective date of this amendatory Act of the 92nd General Assembly.
Funds raised pursuant to this Section shall, unless lawfully transferred as provided in Section 17-2A of the School Code, only be used for the purposes specified in this Act, including protection against and reduction of any liability or loss described hereinabove and under Federal or State common or statutory law, the Workers' Compensation Act, the Workers' Occupational Diseases Act and the Unemployment Insurance Act. Funds raised pursuant to this Section may be invested in any manner in which other funds of local public entities may be invested under Section 2 of the Public Funds Investment Act. Interest on such funds shall be used only for purposes for which the funds can be used or, if surplus, must be used for abatement of property taxes levied by the local taxing entity.
A local public entity may enter into intergovernmental contracts with a term of not to exceed 12 years for the provision of joint self-insurance which contracts may include an obligation to pay a proportional share of a general obligation or revenue bond or other debt instrument issued by a local public entity which is a party to the intergovernmental contract and is authorized by the terms of the contract to issue the bond or other debt instrument. Funds due under such contracts shall not be considered debt under any constitutional or statutory limitation and the local public entity may levy or have levied on its behalf taxes to pay for its proportional share under the contract. Funds raised pursuant to intergovernmental contracts for the provision of joint self-insurance may only be used for the payment of any cost, liability or loss against which a local public entity may protect itself or self-insure pursuant to Section 9-103 or for the payment of which such entity may levy a tax pursuant to this Section, including tort judgments or settlements, costs associated with the issuance, retirement or refinancing of the bonds or other debt instruments, the repayment of the principal or interest of the bonds or other debt instruments, the costs of the administration of the joint self-insurance fund, consultant, and risk care management programs or the costs of insurance. Any surplus returned to the local public entity under the terms of the intergovernmental contract shall be used only for purposes set forth in subsection (a) of Section 9-103 and Section 9-107 or for abatement of property taxes levied by the local taxing entity.
Any tax levied under this Section shall be levied and collected in like manner with the general taxes of the entity and shall be exclusive of and in addition to the amount of tax that entity is now or may hereafter be authorized to levy for general purposes under any statute which may limit the amount of tax which that entity may levy for general purposes. The county clerk of the county in which any part of the territory of the local taxing entity is located, in reducing tax levies under the provisions of any Act concerning the levy and extension of taxes, shall not consider any tax provided for by this Section as a part of the general tax levy for the purposes of the entity nor include such tax within any limitation of the percent of the assessed valuation upon which taxes are required to be extended for such entity.
With respect to taxes levied under this Section, either before, on, or after the effective date of this amendatory Act of 1994:
(1) Those taxes are excepted from and shall not be

included within the rate limitation imposed by law on taxes levied for general corporate purposes by the local public entity authorized to levy a tax under this Section.

(2) Those taxes that a local public entity has levied

in reliance on this Section and that are excepted under paragraph (1) from the rate limitation imposed by law on taxes levied for general corporate purposes by the local public entity are not invalid because of any provision of the law authorizing the local public entity's tax levy for general corporate purposes that may be construed or may have been construed to restrict or limit those taxes levied, and those taxes are hereby validated. This validation of taxes levied applies to all cases pending on or after the effective date of this amendatory Act of 1994.

(3) Paragraphs (1) and (2) do not apply to a hospital

organized under Article 170 or 175 of the Township Code, under the Town Hospital Act, or under the Township Non-Sectarian Hospital Act and do not give any authority to levy taxes on behalf of such a hospital in excess of the rate limitation imposed by law on taxes levied for general corporate purposes. A hospital organized under Article 170 or 175 of the Township Code, under the Town Hospital Act, or under the Township Non-Sectarian Hospital Act is not prohibited from levying taxes in support of tort liability bonds if the taxes do not cause the hospital's aggregate tax rate from exceeding the rate limitation imposed by law on taxes levied for general corporate purposes.

Revenues derived from such tax shall be paid to the treasurer of the local taxing entity as collected and used for the purposes of this Section and of Section 9-102, 9-103, 9-104 or 9-105, as the case may be. If payments on account of such taxes are insufficient during any year to meet such purposes, the entity may issue tax anticipation warrants against the current tax levy in the manner provided by statute.
(Source: P.A. 99-922, eff. 1-17-17.)



Article X - Repealer; Effective Date

(745 ILCS 10/Art. X heading)

(745 ILCS 10/10-101) (from Ch. 85, par. 10-101)
Sec. 10-101. The following Acts and parts of Acts are repealed:
Sections 1-4-1, 1-4-2, 1-4-3, of the "Illinois Municipal Code", approved May 29, 1961, as amended;
Section 3a, (Immunity) as added by House Bill No. 1640 of the Seventy-First General Assembly, of "An Act to provide for the creation and management of forest preserve districts and repealing certain acts therein named", approved June 27, 1913, as amended;
"An Act relating to damages recoverable in actions for torts of park districts", approved July 9, 1959, as amended;
Section 2a as added by Act approved July 22, 1959 of "An Act in relation to the creation, maintenance, operation and improvement of the Chicago Park District", approved July 10, 1933, as amended;
Section 23 of the "Chicago Regional Port District Act", approved June 6, 1951, as amended;
Section 26 of the "Waukegan Port District Act", approved June 30, 1955 as amended;
Section 25 of the "Joliet Regional Port District Act", approved July 6, 1957, as amended;
Section 26 of the "Tri-City Regional Port District Act", approved April 1, 1959, as amended;
Section 26 of the "Seneca Regional Port District Act", approved August 9, 1961, as amended;
Section 26 of the "Shawneetown Regional Port District Act", approved August 9, 1961, as amended;
Section 30 of the "Southwest Regional Port District Act", approved August 9, 1961, as amended;
Section 8.5a of the "Housing Authorities Act", approved March 19, 1934, as amended.
(Source: P.A. 87-895.)






745 ILCS 15/ - County Engineer and Highway Superintendent Liability Act.

(745 ILCS 15/0.01) (from Ch. 121, par. 380)
Sec. 0.01. Short title. This Act may be cited as the County Engineer and Highway Superintendent Liability Act.
(Source: P.A. 86-1324; 87-217.)

(745 ILCS 15/1) (from Ch. 121, par. 381)
Sec. 1. It is the public policy of this State that county engineers and superintendents of highways should not suffer pecuniary loss because of any injury to persons or property resulting from their failure to perform or negligence in performing any official duty and which injury arises out of the use of highways, culverts, bridges, or shoulders for which they have some degree of supervisory, maintenance, repair or construction responsibility and that persons who suffer such injury should not be entirely precluded from recovery of loss occasioned by any such injury.
(Source: P.A. 87-217.)

(745 ILCS 15/2) (from Ch. 121, par. 382)
Sec. 2. No civil action shall be commenced against any county engineer or superintendent of highways by any person for any injury to his person or property resulting from the county engineer's or superintendent of highways' failure to perform or negligence in performing any official duty and which injury arises out of the use of highways, culverts, bridges, or shoulders unless it is commenced within one year after the cause of action accrued.
(Source: P.A. 87-217.)

(745 ILCS 15/3) (from Ch. 121, par. 383)
Sec. 3. Within 6 months after the date that any such injury was received, any person who is about to commence any civil action against any county engineer or superintendent of highways on account of that injury shall file in the office of that county engineer or superintendent of highways and in the office of the State's Attorney of the county in which the cause of action arose, either by himself, his agent or attorney, a statement in writing signed by him, his agent or attorney, giving the name of the person to whom the cause of action has accrued, the place or location where the injury occurred, the nature of the injury and the name and address of the attending physician, if any.
(Source: P.A. 87-217.)

(745 ILCS 15/4) (from Ch. 121, par. 384)
Sec. 4. If the notice provided for by Section 3 is not filed as required therein, any such civil action commenced against any county engineer or superintendent of highways shall be dismissed and the person to whom any such cause of action accrued shall be forever barred from further suing.
(Source: P.A. 87-217.)

(745 ILCS 15/5) (from Ch. 121, par. 385)
Sec. 5. In any such civil action where it is found that there was no contributory negligence attributable to the plaintiff and that there was actionable negligence attributable to the defendant, the court or jury, as the case may be, may grant fair and reasonable compensation for the injury sustained but not in excess of $10,000.
(Source: Laws 1961, p. 3188.)

(745 ILCS 15/6) (from Ch. 121, par. 386)
Sec. 6. The county shall indemnify the county engineer or superintendent of highways for any judgment recovered against him in any such action and also any cost incurred in defense of such action.
(Source: P.A. 87-217.)

(745 ILCS 15/7) (from Ch. 121, par. 387)
Sec. 7. This Act shall apply only to such causes of action as may accrue after the effective date of this Act as the result of use of the highways.
(Source: Laws 1961, p. 3188.)



745 ILCS 19/ - Public and Appellate Defender Immunity Act.

(745 ILCS 19/1)
Sec. 1. Short title. This Act may be cited as the Public and Appellate Defender Immunity Act.
(Source: P.A. 91-877, eff. 6-30-00.)

(745 ILCS 19/5)
Sec. 5. Immunity. No public defender, assistant public defender, appellate defender, or assistant appellate defender, acting within the scope of his or her employment or contract, nor any person or entity employing, supervising, assisting, or contracting for the services of a public defender, assistant public defender, appellate defender, or assistant appellate defender, is liable for any damages in tort, contract, or otherwise, in which the plaintiff seeks damages by reason of legal or professional malpractice, except for willful and wanton misconduct.
(Source: P.A. 91-877, eff. 6-30-00.)

(745 ILCS 19/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 91-877, eff. 6-30-00.)



745 ILCS 22/ - Federal Law Enforcement Officer Immunity Act.

(745 ILCS 22/1)
Sec. 1. Short title. This Act may be cited as the Federal Law Enforcement Officer Immunity Act.
(Source: P.A. 88-677, eff. 12-15-94.)

(745 ILCS 22/5)
Sec. 5. Definition. As used in this Act, "federal law enforcement officer" means any officer, agent or employee of the federal government commissioned by federal statute to make arrests for violations of federal criminal laws, including but not limited to, all criminal investigators of:
(a) The United States Department of Justice, the

Federal Bureau of Investigation, the Drug Enforcement Agency and all United States Marshals or Deputy United States Marshals whose duties involve the enforcement of federal criminal laws;

(a-5) The United States Department of Homeland

Security, United States Citizenship and Immigration Services, United States Coast Guard, United States Customs and Border Protection, and United States Immigration and Customs Enforcement;

(b) The United States Department of the Treasury, the

Alcohol and Tobacco Tax and Trade Bureau, and the United States Secret Service;

(c) The United States Internal Revenue Service;
(d) The United States General Services Administration;
(e) The United States Postal Service;
(f) (Blank); and
(g) The United States Department of Defense.
(Source: P.A. 99-651, eff. 1-1-17.)

(745 ILCS 22/10)
Sec. 10. Immunity. A federal law enforcement officer while acting as a peace officer under Section 2-13 of the Criminal Code of 2012 is not liable for his or her act or omission in the execution or enforcement of any law unless the act or omission constitutes wilful and wanton conduct.
(Source: P.A. 97-1150, eff. 1-25-13.)

(745 ILCS 22/15)
Sec. 15. (Amendatory provisions; text omitted).
(Source: P.A. 88-677, eff. 12-15-94; text omitted.)

(745 ILCS 22/20)
Sec. 20. (Amendatory provisions; text omitted).
(Source: P.A. 88-677, eff. 12-15-94; text omitted.)

(745 ILCS 22/25)
Sec. 25. (Amendatory provisions; text omitted).
(Source: P.A. 88-677, eff. 12-15-94; text omitted.)

(745 ILCS 22/30)
Sec. 30. (Amendatory provisions; text omitted).
(Source: P.A. 88-677, eff. 12-15-94; text omitted.)

(745 ILCS 22/31)
Sec. 31. (Amendatory provisions; text omitted).
(Source: P.A. 88-677, eff. 12-15-94; text omitted.)

(745 ILCS 22/35)
Sec. 35. (Amendatory provisions; text omitted).
(Source: P.A. 88-677, eff. 12-15-94; text omitted.)

(745 ILCS 22/40)
Sec. 40. (Amendatory provisions; text omitted).
(Source: P.A. 88-677, eff. 12-15-94; text omitted.)

(745 ILCS 22/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 88-677, eff. 12-15-94.)



745 ILCS 25/ - Tort Liability of Schools Act.

(745 ILCS 25/0.01) (from Ch. 122, par. 820)
Sec. 0.01. Short title. This Act may be cited as the Tort Liability of Schools Act.
(Source: P.A. 86-1324.)

(745 ILCS 25/1) (from Ch. 122, par. 821)
Sec. 1. The General Assembly finds and hereby enacts as the public policy of the State of Illinois that public schools in the exercise of purely governmental functions should be protected from excessive diversion of their funds for purposes not directly connected with their statutory functions, if there is liability imposed by any court, and that there should be a reasonable distribution among the members of the public at large of the burden of individual loss from injuries incurred as a result of negligence in the conduct of school district affairs; and that non-profit private schools conducted by bona fide eleemosynary or religious institutions should be protected from excessive diversion of their funds for purposes not directly connected with their educational functions and also that there should be a reasonable contribution by non-profit private schools conducted by bona fide eleemosynary or religious institutions toward alleviation of the burden of individual loss arising from injuries incurred as a result of negligence in the conduct of such non-profit private schools.
(Source: Laws 1959, p. 2060.)

(745 ILCS 25/2) (from Ch. 122, par. 822)
Sec. 2. No civil action shall be commenced in any court against any school district or non-profit private school by any person for any injury to his person or property unless it is commenced within one year from the date that the injury was received or the cause of action accrued.
(Source: Laws 1959, p. 2060.)

(745 ILCS 25/3) (from Ch. 122, par. 823)
Sec. 3. Within six months from the date that such injury was received or such cause of action accrued, any person who is about to commence any civil action in any court against any school district for damages on account of any injury to his person or property shall file in the office of the school board attorney, if there is a school board attorney, and also in the office of the clerk or secretary of the school board, either by himself, his agent or attorney, a statement in writing signed by himself, his agent or attorney, giving the name of the person to whom the cause of action has accrued, the name and residence of the person injured, the date and about the hour of the accident, the place or location where the accident occurred and the name and address of the attending physician, if any.
With respect to non-profit private schools the statement in writing required hereunder shall be filed in the office of the Superintendent or Principal of such school.
(Source: Laws 1959, p. 2060.)

(745 ILCS 25/4) (from Ch. 122, par. 824)
Sec. 4. If the notice provided by Section 3 is not filed as provided therein, any such civil action commenced against any school district or non-profit private school shall be dismissed and the person to whom any such cause of action accrued for any personal injury or property damage shall be forever barred from further suing.
(Source: Laws 1959, p. 2060.)

(745 ILCS 25/5) (from Ch. 122, par. 825)
Sec. 5. A. The amount recovered in each separate cause of action against a public school district shall not exceed $10,000.00, except as is otherwise provided by law.
B. The amount recovered in each separate cause of action against a non-profit private school shall not exceed $10,000.00.
(Source: Laws 1959, p. 2060.)

(745 ILCS 25/6) (from Ch. 122, par. 826)
Sec. 6. In case of injury occurring prior to the effective date of this Act, where action for such injury is not barred by the provisions of "An Act in regard to limitations", approved April 4, 1872, as amended, no civil action shall be commenced in any court against any school district or non-profit private school by any person for any injury to his person or property unless it is commenced within one year from the effective date of this Act.
(Source: Laws 1959, p. 2060.)

(745 ILCS 25/7) (from Ch. 122, par. 827)
Sec. 7. Within six months from the effective date of this Act any person who is about to commence any civil action in any court against any school district for damages on account of any injury to his person or property occurring prior to the effective date of this Act shall file in the office of the school board attorney, if there is a school board attorney, and also in the office of the clerk or secretary of the school board, either by himself, his agent or attorney, a statement in writing signed by himself, his agent or attorney, giving the name of the person to whom the cause of action has accrued, the name and residence of the person injured, the date and about the hour of the accident, the place or location where the accident occurred and the name and address of the attending physician, if any.
With respect to non-profit private schools the statement in writing required hereunder shall be filed in the office of the Superintendent or Principal of such school.
(Source: Laws 1959, p. 2060.)

(745 ILCS 25/8) (from Ch. 122, par. 828)
Sec. 8. If the notice provided by Section 7 is not filed as provided therein, any such civil action commenced against any school district or non-profit private school shall be dismissed and the person to whom any such cause of action accrued for any personal injury or property damage shall be forever barred from further suing.
(Source: Laws 1959, p. 2060.)

(745 ILCS 25/9) (from Ch. 122, par. 829)
Sec. 9. A. The amount recovered in each separate cause of action against a public school district for injuries to person or property occurring prior to the effective date of this Act shall not exceed $10,000.00, except as is otherwise provided by law.
B. The amount recovered in each separate cause of action against a non-profit private school for injuries to person or property occurring prior to the effective date of this Act shall not exceed $10,000.00.
(Source: Laws 1959, p. 2060.)

(745 ILCS 25/9.5)
Sec. 9.5. Tort immunity fund transfers. Notwithstanding any provision of the School Code to the contrary, if a school board determines that there are educational needs that will go unmet because of a lack of funds in the district's educational, operations and maintenance, and transportation funds, that there exists a sufficient fund balance in the district's tort immunity fund to meet those educational needs, and that a transfer will not cause the district to realize increased tort exposure, then the school board of any school district (i) that is subject to the Property Tax Extension Limitation Law, (ii) that has a population of less than 500,000 inhabitants, (iii) that is levying at its maximum tax rate, (iv) whose total equalized assessed valuation has declined 20% in the prior 2 years, (v) in which 80% or more of its students receive free or reduced-price lunch, and (vi) that had an equalized assessed valuation of less than $207 million but more than $203 million in the 2011 levy year may annually, until July 1, 2016, transfer money from the tort immunity fund of the district to the educational fund, the operations and maintenance fund, or the transportation fund of the district by proper resolution following a public hearing set by the school board or the president of the school board, with notice as provided in subsection (a) of Section 17-2A of the School Code, so long as the district meets the qualifications set forth in this Section on the effective date of this amendatory Act of the 98th General Assembly even if the district does not meet those qualifications at the time a given transfer is made.
(Source: P.A. 98-131, eff. 1-1-14.)

(745 ILCS 25/10) (from Ch. 122, par. 830)
Sec. 10. Nothing contained in this Act shall be deemed to authorize the bringing of any action against any school district or non-profit private school, nor the entry of a judgment in any such action.
(Source: Laws 1959, p. 2060.)

(745 ILCS 25/11) (from Ch. 122, par. 831)
Sec. 11. If any section or part of any section of this Act is held unconstitutional by a court of competent jurisdiction, all other sections or parts of sections shall remain in full force and effect.
(Source: Laws 1959, p. 2060.)



745 ILCS 30/ - Abortion Performance Refusal Act.

(745 ILCS 30/0.01) (from Ch. 111 1/2, par. 5200)
Sec. 0.01. Short title. This Act may be cited as the Abortion Performance Refusal Act.
(Source: P.A. 86-1324.)

(745 ILCS 30/1) (from Ch. 111 1/2, par. 5201)
Sec. 1.
(a) No physician, nurse or other person who refuses to recommend, perform or assist in the performance of an abortion, whether such abortion be a crime or not, shall be liable to any person for damages allegedly arising from such refusal.
(b) No hospital that refuses to permit the performance of an abortion upon its premises, whether such abortion be a crime or not, shall be liable to any person for damages allegedly arising from such refusal.
(c) Any person, association, partnership or corporation that discriminates against another person in any way, including, but not limited to, hiring, promotion, advancement, transfer, licensing, granting of hospital privileges, or staff appointments, because of that person's refusal to recommend, perform or assist in the performance of an abortion, whether such abortion be a crime or not, shall be answerable in civil damages equal to 3 times the amount of proved damages, but in no case less than $2,000.
(d) The license of any hospital, doctor, nurse or any other medical personnel shall not be revoked or suspended because of a refusal to permit, recommend, perform or assist in the performance of an abortion.
(Source: P.A. 78-228.)



745 ILCS 35/ - Alcoholism and Drug Addiction Intervenor and Reporter Immunity Law.

(745 ILCS 35/1) (from Ch. 70, par. 651)
Sec. 1. Short title. This Act shall be known as and may be cited as the "Alcoholism and Drug Addiction Intervenor and Reporter Immunity Law".
(Source: P.A. 85-867.)

(745 ILCS 35/2) (from Ch. 70, par. 652)
Sec. 2. Statement of public policy. Alcoholism and drug addiction are among the most serious health problems facing the people of the State of Illinois. One prominent characteristic of alcoholism and drug addiction is denial, which is the delusion of the alcoholic or drug addict that he or she will be able to control the use of alcohol or drugs. Successful treatment can be initiated only when the delusion self-control is shattered and the alcoholic or drug addict admits the hopelessness of his or her condition.
The delusion of self-control can often be shattered, and successful treatment initiated years earlier than might otherwise be possible, by the use of the "intervention" process. This process involves confronting the alcoholic or drug addict with specific instances of misconduct or abnormal behavior caused by alcohol or drug use, as recited to the subject of the intervention by fact reporters such as: family members, friends, co-workers, employers or other concerned individuals who have first-hand knowledge of such incidents, and who are acting under the guidance of a trained "intervenor".
It is hereby declared to be the public policy of the State of Illinois to promote and encourage use of the intervention process to help initiate successful treatment of alcoholism and drug addiction. The intent of this Act is to further this goal by providing tort immunity to persons who participate in such interventions.
(Source: P.A. 85-867.)

(745 ILCS 35/3) (from Ch. 70, par. 653)
Sec. 3. Definitions. As used in this Act, the following terms shall have the following meanings:
(a) "Addiction" shall have the same meaning as provided in Section 1-10 of the Alcoholism and Other Drug Abuse and Dependency Act.
(b) "Alcoholic" shall have the same meaning as provided in Section 1-10 of the Alcoholism and Other Drug Abuse and Dependency Act.
(c) "Intervention" means the technique of helping an alcoholic or drug addict realize and admit the reality of his or her condition by confronting or preparing to confront him or her with specific instances of misconduct or abnormal behavior caused by alcohol or drug use, as recited to the subject by fact reporters such as: family members, friends, co-workers, employers or other concerned individuals who have first-hand knowledge of such incidents, whether or not they are acting under the guidance of a trained intervenor. "Intervention" also includes steps taken to get treatment for the subject of an intervention or his or her family members.
(d) A "trained intervenor" is someone who coordinates an intervention and is: (1) a school counselor, school social worker, or other professional certificated by a professional association whose members are licensed by the Department of Registration and Education; (2) a hospital providing substance abuse treatment that is accredited by the Joint Commission on Accreditation of Hospitals or by an alcohol or drug treatment program licensed by the Illinois Department of Public Health or the Department of Human Services; (3) a professional employee working in an Employee Assistance Program or Student Assistance Program operated by a private employer or governmental body; or (4) a member of a professional association that has established an assistance program designed to intervene in the alcohol and drug-related problems of its members and is designated to act on behalf of the association's program.
(e) "Fact reporter" or "reporter" means any identified person or organization who participates in an intervention and communicates first-hand knowledge of incidents or behavior that give rise to a reasonable belief that the reported individual suffers from alcohol or drug addiction.
(f) "Controlled substance" means a drug, substance, or its immediate precursor listed in the Schedules of Article II of the Illinois Controlled Substances Act.
(Source: P.A. 88-670, eff. 12-2-94; 89-241, eff. 8-4-95; 89-507, eff. 7-1-97.)

(745 ILCS 35/4) (from Ch. 70, par. 654)
Sec. 4. Immunity.
(a) Any trained intervenor or fact-reporter who participates in an intervention shall not be liable in tort for any personal injuries caused by any act or omission in the course of an intervention unless the act or omission constitutes willful or wanton misconduct, and no such intervenor or fact-reporter shall be liable for any cause of action in the nature of invasion of privacy, infliction of emotional distress, interference with family or business relationships, or defamation, unless that person acted with actual malice or willful intent to injure the subject of the intervention.
(b) No public or private organization or agency, or any officer, director, trustee, employee, consultant, or agent of any such entity, that sponsors, authorizes, supports, finances, or supervises the training of intervenors or fact-reporters shall be liable for damages in any civil action based on the training of intervenors, unless the allegedly wrongful act or omission constitutes willful or wanton misconduct. In addition, no such entity or person shall be liable for any cause of action in the nature of invasion of privacy, infliction of emotional distress, interference with family or business relationships, or defamation, unless that entity or person acted with actual malice or willful intent to injure the subject of the intervention.
(c) No person who instructs a course for intervenors or fact-reporters shall be liable for damages in any civil action based on the acts or omissions of an intervenor or fact-reporter who received instruction on interventions by that instructor, unless the instruction given by such instructor constitutes willful or wanton misconduct. In addition, no such instructor shall be liable for any cause of action in the nature of invasion of privacy, infliction of emotional distress, interference with family or business relationships, or defamation, unless that instructor acted with actual malice or willful intent to injure the subject of the intervention.
(d) Any fact-reporter who encourages an individual or an individual's family members to seek treatment or who, as part of the intervention process, makes a report in good faith to a trained intervenor of any conduct that reasonably appears to indicate that an individual suffers from alcoholism or drug addiction shall have immunity from any liability, civil or criminal or otherwise, that might result as a consequence of making such a report, unless the person making the report is subject to a privilege recognized by the law of this State. The good faith of any fact-reporter making such a report shall be a rebuttable presumption.
(e) All reports, findings, proceedings, and data relating to the course of any intervention, including steps taken in preparation and implementation, are confidential and privileged and are not subject to discovery or disclosure nor are they admissible in any proceeding including, but not limited to, any civil, administrative, or criminal proceeding, and no person who participates in an intervention shall be permitted or required to testify in any proceeding as to any evidence or other matters produced, presented, or considered during an intervention. However, information, documents, or other records otherwise available from original sources are not to be construed as immune from discovery or use in a proceeding merely because they were presented during an intervention.
(Source: P.A. 90-746, eff. 8-14-98.)



745 ILCS 38/ - Baseball Facility Liability Act.

(745 ILCS 38/1)
Sec. 1. Short title. This Act may be cited as the Baseball Facility Liability Act.
(Source: P.A. 87-1182.)

(745 ILCS 38/5)
Sec. 5. Definitions. As used in this Act:
"Baseball facility" means any field, park, stadium, or other facility that is used for the play of baseball (regardless of whether it is also used for other purposes) and that is owned or operated by any individual, partnership, corporation, unincorporated association, the State or any of its agencies, officers, instrumentalities, elementary or secondary schools, colleges, or universities, unit of local government, school district, park district, or other body politic and corporate.
"Baseball" includes the game of baseball or softball, including practice, regardless of whether it is played on a professional or amateur basis and regardless of whether it is played under an organized or league structure or outside of any such structure.
"Willful and wanton conduct" means a course of action which shows an actual or deliberate intention to cause harm or which, if not intentional, shows an utter indifference to or conscious disregard for the safety of others or their property.
(Source: P.A. 87-1182.)

(745 ILCS 38/10)
Sec. 10. Liability limited. The owner or operator of a baseball facility shall not be liable for any injury to the person or property of any person as a result of that person being hit by a ball or bat unless: (1) the person is situated behind a screen, backstop, or similar device at a baseball facility and the screen, backstop, or similar device is defective (in a manner other than in width or height) because of the negligence of the owner or operator of the baseball facility; or (2) the injury is caused by willful and wanton conduct, in connection with the game of baseball, of the owner or operator or any baseball player, coach or manager employed by the owner or operator.
(Source: P.A. 87-1182.)

(745 ILCS 38/49)
Sec. 49. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 87-1182.)



745 ILCS 40/ - Blood and Organ Transaction Liability Act.

(745 ILCS 40/0.01) (from Ch. 111 1/2, par. 5100)
Sec. 0.01. Short title. This Act may be cited as the Blood and Organ Transaction Liability Act.
(Source: P.A. 86-1324.)

(745 ILCS 40/1) (from Ch. 111 1/2, par. 5101)
Sec. 1. Declaration of public policy. The availability of scientific knowledge, skills and materials for the purpose of injecting, transfusing or transplanting human whole blood, plasma, blood products, blood derivatives and products, corneas, bones, or organs or other human tissue is important to the health and welfare of the people of this State. The imposition of legal liability without fault upon the persons and organizations engaged in such scientific procedures inhibits the exercise of sound medical judgment and restricts the availability of important scientific knowledge, skills and materials. It is therefore the public policy of this State to promote the health and welfare of the people by limiting the legal liability arising out of such scientific procedures to instances of negligence or willful misconduct.
(Source: P.A. 77-184.)

(745 ILCS 40/2) (from Ch. 111 1/2, par. 5102)
Sec. 2. Limitation of liability. The procuring, furnishing, donating, processing, distributing or using human whole blood, plasma, blood products, blood derivatives and products, corneas, bones, or organs or other human tissue for the purpose of injecting, transfusing or transplanting any of them in the human body is declared for purposes of liability in tort or contract to be the rendition of a service by every person, firm or corporation participating therein, whether or not any remuneration is paid therefor, and is declared not to be a sale of any such items and no warranties of any kind or description nor strict tort liability shall be applicable thereto, except as provided in Section 3.
(Source: P.A. 77-184.)

(745 ILCS 40/3) (from Ch. 111 1/2, par. 5103)
Sec. 3. Imposition of liability. Every person, firm or corporation involved in the rendition of any of the services described in Section 2 warrants to the person, firm or corporation receiving the service and to the ultimate recipient that he has exercised due care and followed professional standards of care in providing the service according to the current state of the medical arts, and in the case of a service involving blood or blood derivatives that he has rendered such service in accordance with "The Blood Labeling Act", effective October 1, 1972.
(Source: P.A. 78-31.)



745 ILCS 41/ - Bowling Center Act.

(745 ILCS 41/1)
Sec. 1. Short Title. This Act may be cited as the Bowling Center Act.
(Source: P.A. 96-713, eff. 1-1-10.)

(745 ILCS 41/5)
Sec. 5. Definitions. As used in this Act:
"Operator" means a person or entity that owns, manages, controls, directs, or has operational responsibility for a bowling center.
"Bowler" means a person in a bowling center for the purpose of recreational or competitive bowling.
"Bowling center" means a building, facility, or premises that provides an area specifically designed to be used by the public for recreational or competitive bowling.
"Bowling shoes" mean shoes that are specifically designed for the purpose of recreational or competitive bowling.
(Source: P.A. 96-713, eff. 1-1-10.)

(745 ILCS 41/10)
Sec. 10. Operator notice to bowlers. An operator shall post a notice in a conspicuous place near each bowling center entrance and exit that reads as follows: "Bowling shoes are specialized footwear and are not intended to be worn outside a bowling center because the bowling shoes may be affected by substances or materials such as: snow, ice, rain, moisture, food, or debris. Such substances or materials on bowling shoes that have been worn outside a bowling center may cause the person wearing the bowling shoes to slip, trip, stumble, or fall on the floor or alley surfaces in the bowling center."
(Source: P.A. 96-713, eff. 1-1-10.)

(745 ILCS 41/15)
Sec. 15. Civil liability. If the operator posts a notice in a conspicuous place near each bowling center entrance and exit in the form described in Section 10, the operator, except for willful and wanton misconduct, shall not be held civilly liable for injuries resulting from a slip, trip, stumble, or fall inside the bowling center solely caused by some substance or material on the bowler's bowling shoes that was acquired outside the bowling center immediately before entering or re-entering the bowling center.
(Source: P.A. 96-713, eff. 1-1-10.)

(745 ILCS 41/98)
Sec. 98. Applicability. This Act applies only to causes of action accruing on or after January 1, 2010.
(Source: P.A. 96-713, eff. 1-1-10.)



745 ILCS 43/ - Illinois Commonsense Consumption Act.

(745 ILCS 43/1)
Sec. 1. Short title. This Act may be cited as the Illinois Commonsense Consumption Act.
(Source: P.A. 93-848, eff. 1-1-05.)

(745 ILCS 43/5)
Sec. 5. Definitions. As used in this Act:
"Engaged in the business" means a person who sells a qualified product in the person's regular course of trade or business.
"Person" means an individual, corporation, company, association, firm, partnership, society, joint stock company, or any other entity, including any governmental entity.
"Qualified product" means a food (as defined in Section 201(f) of the Federal Food Drug and Cosmetic Act (21 U.S.C. 321(f)).
"Qualified civil liability action" means a civil action brought by any person against a seller of a qualified product, for damages or injunctive relief based on a claim of injury resulting from a person's weight gain, obesity, or any health condition that is related to weight gain or obesity.
"Seller" means, with respect to a qualified product, a person lawfully engaged in the business of selling a qualified product.
(Source: P.A. 93-848, eff. 1-1-05.)

(745 ILCS 43/10)
Sec. 10. Limited liability. No person shall bring a qualified civil liability action in State court against any seller of a qualified product.
(Source: P.A. 93-848, eff. 1-1-05.)

(745 ILCS 43/15)
Sec. 15. Exceptions. A qualified civil liability action shall not include:
(a) an action in which a seller of a qualified product knowingly and willfully violated a federal or State statute applicable to the marketing, distribution, advertisement, labeling, or sale of the product, and the violation was a proximate cause of the claim of injury resulting from a person's weight gain, obesity, or health condition related to weight gain or obesity;
(b) an action for breach of contract or express warranty in connection with the purchase of a qualified product; or
(c) an action regarding the sale of a qualified product which is adulterated (as described in Section 402 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 342)).
(Source: P.A. 93-848, eff. 1-1-05.)

(745 ILCS 43/20)
Sec. 20. Dismissal of pending actions. A qualified civil liability action that is pending on the effective date of this Act shall be dismissed immediately by the court in which the action was brought or is currently pending.
(Source: P.A. 93-848, eff. 1-1-05.)



745 ILCS 45/ - Communicable Disease Report Act.

(745 ILCS 45/0.01) (from Ch. 126, par. 20)
Sec. 0.01. Short title. This Act may be cited as the Communicable Disease Report Act.
(Source: P.A. 86-1324.)

(745 ILCS 45/1) (from Ch. 126, par. 21)
Sec. 1. Whenever any statute of this State or any ordinance or resolution of a municipal corporation or political subdivision enacted pursuant to statute or any rule of an administrative agency adopted pursuant to statute requires medical practitioners or other persons to report cases of injury, medical condition or procedure, communicable disease, venereal disease, or sexually transmitted disease to any governmental agency or officer, such reports shall be confidential, and any medical practitioner or other person making such report in good faith shall be immune from suit for slander or libel based upon any statements contained in such report.
The identity of any individual who makes a report or who is identified in a report of an injury, medical condition or procedure, communicable disease, venereal disease, sexually transmitted disease, or food-borne illness or an investigation conducted pursuant to a report of an injury, medical condition or procedure, communicable disease, venereal disease, sexually transmitted disease, or food-borne illness shall be confidential and the identity of any person making a report or named therein shall not be disclosed publicly or in any action of any kind in any court or before any tribunal, board or agency; provided that records and communications concerning a venereal disease or sexually transmitted disease in any minor under 11 years of age shall be disclosed in accordance with the provisions of the Abused and Neglected Child Reporting Act, approved June 26, 1975, as now or hereafter amended.
The confidentiality provisions of this Act do not apply to the results of tests for diseases conducted pursuant to subsections (g) and (g-5) of Section 5-5-3 and subsection (a) of Section 3-15-2 of the Unified Code of Corrections.
Nothing in this Act prohibits the sharing of information as authorized in Section 2.1 of the Department of Public Health Act.
(Source: P.A. 93-829, eff. 7-28-04.)



745 ILCS 46/ - Employment Record Disclosure Act.

(745 ILCS 46/1)
Sec. 1. Short title. This Act may be cited as the Employment Record Disclosure Act.
(Source: P.A. 89-470, eff. 6-13-96.)

(745 ILCS 46/5)
Sec. 5. Public purpose declaration. The Legislature finds that it is in the public interest to protect from civil actions an employer that provides truthful, performance-related information about an employee or former employee to an employment reference inquiry.
(Source: P.A. 89-470, eff. 6-13-96.)

(745 ILCS 46/10)
Sec. 10. No liability for providing truthful information. Any employer or authorized employee or agent acting on behalf of an employer who, upon inquiry by a prospective employer, provides truthful written or verbal information, or information that it believes in good faith is truthful, about a current or former employee's job performance is presumed to be acting in good faith and is immune from civil liability for the disclosure and the consequences of the disclosure.
The presumption of good faith established in this Section may be rebutted by a preponderance of evidence that the information disclosed was knowingly false or in violation of a civil right of the employee or former employee.
(Source: P.A. 89-470, eff. 6-13-96.)

(745 ILCS 46/20)
Sec. 20. Compliance with Personnel Record Review Act. This Act shall not be construed to exempt any employer or former employer from compliance with the Personnel Record Review Act, or to prevent any employee or former employee from seeking any remedy available under that Act.
(Source: P.A. 89-470, eff. 6-13-96.)

(745 ILCS 46/90)
Sec. 90. (Amendatory provisions; text omitted).
(Source: P.A. 89-470, eff. 6-13-96; text omitted.)

(745 ILCS 46/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 89-470, eff. 6-13-96.)



745 ILCS 47/ - Equine Activity Liability Act.

(745 ILCS 47/1)
Sec. 1. Short title. This Act may be cited as the Equine Activity Liability Act.
(Source: P.A. 89-111, eff. 7-7-95.)

(745 ILCS 47/5)
Sec. 5. Purposes. The General Assembly recognizes that persons who participate in equine activities may incur injuries as a result of the risks involved in those activities. The General Assembly also finds that the State and its citizens derive numerous economic and personal benefits from equine activities. Therefore, it is the intent of the General Assembly to encourage equine activities by delineating the responsibilities of those involved in equine activities.
(Source: P.A. 89-111, eff. 7-7-95.)

(745 ILCS 47/10)
Sec. 10. Definitions. As used in this Act:
(a) "Engages in an equine activity" means riding, training, assisting in medical treatment of, driving, or being a passenger upon an equine, whether mounted or unmounted, or assisting a participant. The term "engages in an equine activity" does not include being a spectator at an equine activity, except in cases where the spectator places himself in an unauthorized area and in immediate proximity to the equine activity.
(b) "Equine" means a horse, pony, mule, donkey, or hinny.
(c) "Equine activity" means:
(1) Equine shows, fairs, competitions, performances,

or parades that involve any or all breeds of equines and any of the equine disciplines, including, but not limited to, dressage, hunter and jumper horse shows, grand prix jumping, 3 day events, combined training, rodeos, driving, pulling, cutting, polo, steeplechasing, English and western performance riding, endurance trail riding and western games, and hunting.

(2) Equine training activities, teaching activities,

or both.

(3) Boarding equines.
(4) Riding, inspecting, or evaluating an equine

belonging to another, whether or not the owner has received some monetary consideration or other thing of value for the use of the equine or is permitting a prospective purchaser of the equine to ride, inspect, or evaluate the equine.

(5) Rides, trips, hunts, or other equine activities

of any type however informal or impromptu that are sponsored by an equine activity sponsor.

(6) Placing or replacing horseshoes on an equine.
(d) "Equine activity sponsor" means an individual, group, club, partnership, or corporation, whether or not the sponsor is operating for profit or nonprofit, that sponsors, organizes, or provides the facilities for an equine activity, including, but not limited to, pony clubs, 4-H clubs, hunt clubs, riding clubs, school and college sponsored classes, programs and activities, therapeutic riding programs, and operators, instructors, and promoters of equine facilities, including, but not limited to, stables, clubhouses, pony ride strings, fairs, and arenas at which the activity is held.
(e) "Equine professional" means a person engaged for compensation (i) in instructing a participant or renting to a participant an equine for the purpose of riding, driving, or being a passenger upon the equine, or (ii) in renting equipment or tack to a participant.
(f) "Risks of engaging in equine activities" means those dangers of conditions that are an integral part of equine activities, including, but not limited to:
(1) The propensity of an equine to behave in ways

that may result in injury, harm, or death to persons on or around them.

(2) The unpredictability of an equine's reaction to

sounds, sudden movement, and unfamiliar objects, persons, other animals, or other things.

(3) Certain hazards such as surface and subsurface

conditions.

(4) Collisions with other equines or objects.
(5) The potential of a participant to act in a

negligent manner that may contribute to injury to the participant or others, such as failing to maintain control over the animal or not acting within his or her ability.

(g) "Participant" means any person, whether amateur or professional, who engages in an equine activity, whether or not a fee is paid to participate in the equine activity.
(Source: P.A. 89-111, eff. 7-7-95.)

(745 ILCS 47/15)
Sec. 15. Participant's responsibility. It is recognized that equine activities are hazardous to participants, regardless of all feasible safety measures that can be taken.
Each participant who engages in an equine activity expressly assumes the risk of and legal responsibility for injury, loss, or damage to the participant or the participant's property that results from participating in an equine activity, except in specific situations as set forth in Section 20, when the equine activity sponsor or equine professional may be held responsible. Each participant shall have sole individual responsibility for knowing the range of his or her own ability to manage, care for, and control a particular horse or perform a particular equine activity, and it shall be the duty of each participant to act within the limits of the participant's own ability, to maintain reasonable control of the particular horse or horses at all times while participating in an equine activity, to heed all posted warnings, to perform equine activities only in an area or in facilities designated by the horseman, and to refrain from acting in a manner that may cause or contribute to the injury of anyone.
Each participant, or parent or guardian of a minor participant, may execute a release assuming responsibility for the risks of engaging in equine activities. The release shall give notice to the participant, or parent or guardian, of the risks of engaging in equine activities, including (i) the propensity of an equine to behave in dangerous ways that may result in injury to the participant, (ii) the inability to predict an equine's reaction to sound, movements, objects, persons, or animals, and (iii) the hazards of surface or subsurface conditions. A release shall remain valid until expressly revoked by the participant or, if a minor, the parent or guardian.
(Source: P.A. 89-111, eff. 7-7-95.)

(745 ILCS 47/20)
Sec. 20. Exceptions.
(a) This Act shall not apply to the horse racing industry as regulated in the Illinois Horse Racing Act of 1975.
(b) Except as provided in Section 15, nothing in this Act shall prevent or limit the liability of an equine activity sponsor, an equine professional, or any other person if the equine activity sponsor, equine professional, or person:
(1) Provided the equipment or tack, and knew or

should have known that the equipment or tack was faulty, and the equipment or tack was faulty to the extent that it caused the injury.

(2) Provided the equine and failed to make reasonable

and prudent efforts to determine the ability of the participant to engage safely in the equine activity and determine the ability of the participant to manage safely the particular equine based on the participant's representations of his or her ability.

(3) Owns, leases, rents, or otherwise is in lawful

possession and control of the land or facilities upon which the participant sustained injuries because of a dangerous latent condition that was known to the equine activity sponsor, equine professional, or person and for which warning signs were not conspicuously posted.

(4) Commits an act or omission that constitutes

willful or wanton disregard for the safety of the participant, and that act or omission caused the injury.

(5) Intentionally injures the participant.
(c) Nothing in this Act shall prevent or limit the liability of an equine activity sponsor or an equine professional:
(1) Under liability provisions as set forth in the

products liability laws.

(2) Under liability provisions in the Fence Act.
(Source: P.A. 89-111, eff. 7-7-95.)

(745 ILCS 47/25)
Sec. 25. Warning.
(a) Every equine professional shall post and maintain signs that contain the warning notice specified in subsection (b) of this Section. Signs shall be placed in a clearly visible location on or near stables, corrals, or arenas where the equine professional conducts equine activities if the stables, corrals, or arenas are owned, managed, or controlled by the equine professional. The warning notice specified in subsection (b) shall appear on the sign in black letters, with each letter to be a minimum of one inch in height. Every written contract entered into by an equine professional or the providing of professional services, instruction, or the rental of equipment or tack or an equine to a participant, whether or not the contract involves equine activities on or off the location or site of the equine professional's business, shall contain in clearly readable print the warning notice specified in subsection (b).
(b) The signs and contracts described in subsection (a) shall contain the following warning notice:

(745 ILCS 47/905)
Sec. 905. (Amendatory provisions; text omitted).
(Source: P.A. 89-111, eff. 7-7-95.)

(745 ILCS 47/999)
Sec. 999. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 89-111, eff. 7-7-95.)



745 ILCS 48/ - Illinois Financial Institutions Year 2000 Safety and Soundness Act.

(745 ILCS 48/1)
Sec. 1. Short title. This Act may be cited as the Illinois Financial Institutions Year 2000 Safety and Soundness Act.
(Source: P.A. 91-645, eff. 8-20-99.)

(745 ILCS 48/5)
Sec. 5. Findings and declarations of policy. The General Assembly hereby finds and declares that:
(1) the economic strength and general welfare of

Illinois depends on strong, safe and sound financial institutions that command the highest levels of public confidence among the citizens of this State;

(2) Illinois financial institutions are highly

monitored and closely supervised by federal and state regulatory agencies which impose strict compliance standards and conduct regular and frequent examinations on these institutions;

(3) countless computer systems, software programs,

microchips, and integrated circuits have been created, distributed, installed, and relied upon throughout this State and the world which are not capable of recognizing certain dates in 1999 and after December 31, 1999, and which will read dates in the year 2000 and thereafter as if those dates represent the year 1900 or thereafter, or which will fail to process those dates (commonly referred to as the "Year 2000 Problem");

(4) the federal and state regulatory agencies which

regulate Illinois financial institutions have required these institutions to undergo exhaustive planning, remediation, testing, and contingency preparedness to properly address the Year 2000 Problem with respect to both internal and external mission critical computer systems, internal and external non-mission critical computer systems, third party vendors, customers, and other possible sources of business interruption, and are closely monitoring, examining, and supervising these efforts on an institution by institution basis;

(5) Illinois financial institutions have expended

hundreds of millions of dollars on reprogramming, replacing, and testing their computer systems to properly address the Year 2000 Problem and continue to be accountable to their federal and state regulatory agencies for meeting the strict safety and soundness standards imposed on them in connection with the Year 2000 Problem;

(6) Illinois financial institutions are integral to

the payments system and credit and savings bases relied on by all other businesses, governmental entities, and citizens of this State irrespective of whether those businesses, governmental entities, and citizens have addressed and implemented solutions in connection with the Year 2000 Problem; and

(7) it is in the interests of this State to recognize

the unique and rigorous standards required of Illinois financial institutions in connection with the Year 2000 Problem and their integral role in maintaining the payments system and credit and savings bases in this State and to preserve public confidence in these institutions and ensure their safety and soundness, thereby protecting and enhancing the economy and general welfare of this State, by providing uniform and judicious legal standards for Illinois financial institutions in connection with the Year 2000 Problem.

(Source: P.A. 91-645, eff. 8-20-99.)

(745 ILCS 48/10)
Sec. 10. Definitions. For the purposes of this Act:
(a) The term "Illinois financial institution" means:
(1) a State bank, a national bank, or an

out-of-state bank, as those terms are defined in the Illinois Banking Act, or any subsidiary of a State bank, a national bank, or an out-of-state bank;

(2) a foreign banking corporation, as that term is

defined in the Foreign Banking Office Act, or any subsidiary of a foreign banking corporation;

(3) a corporate fiduciary, as that term is defined

in the Corporate Fiduciary Act, or any subsidiary of a corporate fiduciary;

(4) a savings bank organized under the Savings Bank

Act, an out-of-state savings bank chartered under the laws of a state other than Illinois, a territory of the United States, or the District of Columbia, or a federal savings bank organized under federal law, or any subsidiary of a savings bank, an out-of-state savings bank, or a federal savings bank;

(5) an association or federal association, as those

terms are defined in the Illinois Savings and Loan Act of 1985, or any subsidiary of an association or federal association;

(6) an out-of-state savings and loan association

chartered under the laws of a state other than Illinois, a territory of the United States, or the District of Columbia, or a federal savings and loan association organized under federal law whose principal business office is located outside of Illinois, or any subsidiary of an out-of-state savings and loan association or federal savings and loan association whose principal business office is located outside of Illinois;

(7) a credit union, as defined in the Illinois

Credit Union Act, or any subsidiary of a credit union; or

(8) a network owned by one or more financial

institutions, as those terms are defined in the Electronic Fund Transfer Act.

The terms in this subsection (a) also shall be deemed to include a direct or indirect holding company of an Illinois financial institution in connection with a Year 2000 claim involving the Illinois financial institution directly or indirectly owned by such holding company.
(b) The term "Year 2000 failure" means any failure by any device or system (including, without limitation, any computer system and any microchip or integrated circuit embedded in another device or product), or any software, firmware, or other set or collection of processing instructions, however constructed, in processing, calculating, comparing, sequencing, displaying, storing, transmitting, or receiving date-related data during the years 1999 and 2000 or from, into, or between the twentieth century and the twenty-first century, or the failure to recognize or accurately process any specific date, or the failure to accurately account for the status of the year 2000 as a leap year.
(c) The term "Year 2000 action" means a civil action of any kind brought under Illinois law, except for a civil action brought by a federal or state agency that regulates the Illinois financial institution, in which:
(1) a Year 2000 claim is asserted; or
(2) any claim or defense is related, directly or

indirectly, to a Year 2000 claim.

(d) The term "Year 2000 claim" means any claim or cause of action of any kind, whether asserted by way of claim, counterclaim, cross-claim, third-party claim, or otherwise, in which a party or other person's loss or harm is alleged to have resulted, directly or indirectly, from any act or omission in connection with an actual or potential Year 2000 failure, except for claims involving physical injury to the extent of the claim of physical injury.
(e) The term "physical injury" means any physical injury to a natural person, including the death of the person, but does not include mental suffering, emotional distress, or other similar elements of injury that do not constitute physical harm to a natural person.
(Source: P.A. 91-645, eff. 8-20-99.)

(745 ILCS 48/15)
Sec. 15. Action for damages. An Illinois financial institution shall not be liable in a Year 2000 action brought by or for damages incurred by persons not in privity of contract with the Illinois financial institution in connection with the transaction that gave rise to the Year 2000 claim.
(Source: P.A. 91-645, eff. 8-20-99.)

(745 ILCS 48/20)
Sec. 20. Notice of claim. No person shall bring a Year 2000 action or make a Year 2000 claim against an Illinois financial institution unless the person has given written notice to the Illinois financial institution of the person's Year 2000 claim and the Illinois financial institution has been afforded at least 60 days after receipt of the notice to resolve the claim.
(Source: P.A. 91-645, eff. 8-20-99.)

(745 ILCS 48/25)
Sec. 25. Employees, officers, and directors. No employee, officer, or director of an Illinois financial institution shall be liable to any person for damages in a Year 2000 action, except for an act or omission that constitutes fraud; provided that this Section shall not preclude a Year 2000 action against an Illinois financial institution that is otherwise permitted by law based on the actions of an employee, officer, or director of the financial institution.
(Source: P.A. 91-645, eff. 8-20-99.)

(745 ILCS 48/30)
Sec. 30. Unaffected rights. The provisions of this Act shall not affect the rights of parties under Articles 3, 4, 4A, and 8 of the Uniform Commercial Code and other rules governing the processing of check, credit, debit, ACH, and wire transactions, provided that such rights shall be strictly construed to further the purposes and policies of the provisions therein and the application of such construction is not likely to impair the safety and soundness of the Illinois financial institution.
(Source: P.A. 91-645, eff. 8-20-99.)

(745 ILCS 48/90)
Sec. 90. Severability. The provisions of this Act are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 91-645, eff. 8-20-99.)

(745 ILCS 48/92)
Sec. 92. Amendatory provisions; text omitted).
(Source: P.A. 91-645, eff. 8-20-99; text omitted.)

(745 ILCS 48/99)
Sec. 99. Effective Date. This Act takes effect upon becoming law.
(Source: P.A. 91-645, eff. 8-20-99.)



745 ILCS 49/ - Good Samaritan Act.

(745 ILCS 49/1)
Sec. 1. Short title. This Act may be cited as the Good Samaritan Act.
(Source: P.A. 89-607, eff. 1-1-97.)

(745 ILCS 49/2)
Sec. 2. Legislative purpose. The General Assembly has established numerous protections for the generous and compassionate acts of its citizens who volunteer their time and talents to help others. These protections or good samaritan provisions have been codified in many Acts of the Illinois Compiled Statutes. This Act recodifies existing good samaritan provisions. Further, without limitation the provisions of this Act shall be liberally construed to encourage persons to volunteer their time and talents.
(Source: P.A. 89-607, eff. 1-1-97.)

(745 ILCS 49/5)
Sec. 5. Emergency telephone instructions; exemption from civil liability. No person who gives emergency instructions through a system established under the Emergency Telephone System Act to persons rendering services in an emergency at another location, nor any person following the instructions in rendering the services, shall be liable for any civil damages as a result of issuing or following the instructions, unless issuing or following the instructions constitutes willful or wanton misconduct.
(Source: P.A. 89-607, eff. 1-1-97.)

(745 ILCS 49/10)
Sec. 10. Cardiopulmonary resuscitation; exemption from civil liability for emergency care. Any person trained in basic cardiopulmonary resuscitation who has successfully completed training in accordance with the standards of the American Red Cross or the American Heart Association and who in good faith, not for compensation, provides emergency cardiopulmonary resuscitation in accordance with his or her training to a person who is an apparent victim of acute cardiopulmonary insufficiency shall not, as the result of his or her acts or omissions in providing resuscitation, be liable for civil damages, unless the acts or omissions constitute willful and wanton misconduct.
(Source: P.A. 97-150, eff. 7-18-11.)

(745 ILCS 49/12)
Sec. 12. Use of an automated external defibrillator; exemption from civil liability for emergency care. As provided in Section 30 of the Automated External Defibrillator Act, any automated external defibrillator user who in good faith and without fee or compensation renders emergency medical care involving the use of an automated external defibrillator in accordance with his or her training is not liable for any civil damages as a result of any act or omission, except for willful and wanton misconduct, by that person in rendering that care.
(Source: P.A. 95-447, eff. 8-27-07.)

(745 ILCS 49/15)
Sec. 15. Dentists; exemption from civil liability for emergency care. Any dentist or any person licensed as a dentist in any other state or territory of the United States who in good faith provides emergency care without fee to a victim of an accident at the scene of an accident shall not, as a result of his or her acts or omissions, except willful or wanton misconduct on the part of the person, in providing the care, be liable for civil damages.
(Source: P.A. 89-607, eff. 1-1-97.)

(745 ILCS 49/20)
Sec. 20. Free dental clinic; exemption from civil liability for services performed without compensation.
(a) Any person licensed under the Illinois Dental Practice Act to practice dentistry or to practice as a dental hygienist who, in good faith, provides dental treatment, dental services, diagnoses, or advice as part of the services of an established free dental clinic providing care to medically indigent patients which is limited to care which does not require the services of a licensed hospital or ambulatory surgical treatment center, and who receives no fee or compensation from that source shall not, as a result of any acts or omissions, except for willful or wanton misconduct on the part of the licensee, in providing dental treatment, dental services, diagnoses or advice, be liable for civil damages. For purposes of this Section, a "free dental clinic" is an organized program providing, without charge, dental care to individuals unable to pay for their care. For purposes of this Section, an "organized program" is a program sponsored by a community, public health, charitable, voluntary, or organized dental organization. Free dental services provided under this Section may be provided at a clinic or private dental office. A free dental clinic may receive reimbursement from the Department of Healthcare and Family Services or may receive partial reimbursement from a patient based upon ability to pay, provided any such reimbursements shall be used only to pay overhead expenses of operating the free dental clinic and may not be used, in whole or in part, to provide a fee, reimbursement, or other compensation to any person licensed under the Illinois Dental Practice Act who is receiving an exemption under this Section or to any entity that the person owns or controls or in which the person has an ownership interest or from which the person receives a fee, reimbursement, or compensation of any kind. Dental care shall not include the use of general anesthesia or require an overnight stay in a health care facility.
(b) A dentist who administers vaccinations as provided in Section 54.3 of the Illinois Dental Practice Act at a public health clinic operated pursuant to the Public Health District Act, without charge to the patient or the receipt of a fee or compensation from that clinic or for that service in any way, shall not be liable for civil damages as a result of his or her acts or omissions in providing vaccinations, except for willful or wanton misconduct.
(c) The provisions of this Section shall not apply in any case unless the free dental clinic or public health clinic has posted in a conspicuous place on its premises an explanation of the immunity from civil liability provided in this Section.
(d) The changes to this Section made by this amendatory Act of the 99th General Assembly apply only to causes of action accruing on or after the effective date of this amendatory Act of the 99th General Assembly.
(Source: P.A. 99-92, eff. 1-1-16.)

(745 ILCS 49/25)
Sec. 25. Physicians; exemption from civil liability for emergency care. Any person licensed under the Medical Practice Act of 1987 or any person licensed to practice the treatment of human ailments in any other state or territory of the United States who, in good faith, provides emergency care without fee to a person, shall not, as a result of his or her acts or omissions, except willful or wanton misconduct on the part of the person, in providing the care, be liable for civil damages.
(Source: P.A. 89-607, eff. 1-1-97; 90-742, eff. 8-13-98.)

(745 ILCS 49/30)
Sec. 30. Free medical clinic; exemption from civil liability for services performed without compensation.
(a) A person licensed under the Medical Practice Act of 1987, a person licensed to practice the treatment of human ailments in any other state or territory of the United States, or a health care professional, including but not limited to an advanced practice registered nurse, physician assistant, nurse, pharmacist, physical therapist, podiatric physician, or social worker licensed in this State or any other state or territory of the United States, who, in good faith, provides medical treatment, diagnosis, or advice as a part of the services of an established free medical clinic providing care to medically indigent patients which is limited to care that does not require the services of a licensed hospital or ambulatory surgical treatment center and who receives no fee or compensation from that source shall not be liable for civil damages as a result of his or her acts or omissions in providing that medical treatment, except for willful or wanton misconduct.
(b) For purposes of this Section, a "free medical clinic" is:
(1) an organized community based program providing

medical care without charge to individuals unable to pay for it, at which the care provided does not include the use of general anesthesia or require an overnight stay in a health-care facility; or

(2) a program organized by a certified local health

department pursuant to Part 600 of Title 77 of the Illinois Administrative Code, utilizing health professional members of the Volunteer Medical Reserve Corps (the federal organization under 42 U.S.C. 300hh-15) providing medical care without charge to individuals unable to pay for it, at which the care provided does not include an overnight stay in a health-care facility.

(c) The provisions of subsection (a) of this Section do not apply to a particular case unless the free medical clinic has posted in a conspicuous place on its premises an explanation of the exemption from civil liability provided herein.
(d) The immunity from civil damages provided under subsection (a) also applies to physicians, hospitals, and other health care providers that provide further medical treatment, diagnosis, or advice to a patient upon referral from an established free medical clinic without fee or compensation.
(e) Nothing in this Section prohibits a free medical clinic from accepting voluntary contributions for medical services provided to a patient who has acknowledged his or her ability and willingness to pay a portion of the value of the medical services provided.
Any voluntary contribution collected for providing care at a free medical clinic shall be used only to pay overhead expenses of operating the clinic. No portion of any moneys collected shall be used to provide a fee or other compensation to any person licensed under Medical Practice Act of 1987.
(f) The changes to this Section made by this amendatory Act of the 99th General Assembly apply only to causes of action accruing on or after the effective date of this amendatory Act of the 99th General Assembly.
(Source: P.A. 99-42, eff. 1-1-16; 100-513, eff. 1-1-18.)

(745 ILCS 49/30.5)
Sec. 30.5. Alternative free medical clinic without physical premises patient notification practice. A free medical clinic under this Act which does not have physical premises on which to post the explanation of the exemption from civil liability under this Act, shall provide a clear, concise, and understandable explanation of the exemption from civil liability provided in this Act in writing, in at least 14 point bold type to each person who is enrolled as a patient or member of that free clinic or, in the case of a minor patient or member to the parent or guardian of the minor.
The explanation of the exemption from civil liability must be contained in a separate document and be signed by the patient or member of the free clinic or, in the case of a minor patient or member by the parent or guardian of the minor.
No immunity provisions under this Act apply unless a free medical clinic without physical premises complies with this Section.
The changes made by this amendatory Act of the 95th General Assembly apply to actions accruing on or after the effective date of this amendatory Act of the 95th General Assembly.
(Source: P.A. 95-874, eff. 8-21-08.)

(745 ILCS 49/34)
Sec. 34. Advanced practice registered nurse; exemption from civil liability for emergency care. A person licensed as an advanced practice registered nurse under the Nurse Practice Act who in good faith provides emergency care without fee to a person shall not be liable for civil damages as a result of his or her acts or omissions, except for willful or wanton misconduct on the part of the person in providing the care.
(Source: P.A. 100-513, eff. 1-1-18.)

(745 ILCS 49/35)
Sec. 35. Nurses; exemption from civil liability for emergency care. Any person licensed as a professional nurse or as a practical nurse in Illinois or any other state or territory of the United States who in good faith provides emergency care without fee to a person shall not, as a result of her or his acts or omissions, except for willful or wanton misconduct on the part of the person, in providing the care, be liable for civil damages.
(Source: P.A. 89-607, eff. 1-1-97; 90-742, eff. 8-13-98.)

(745 ILCS 49/36)
Sec. 36. Pharmacists; exemptions from civil liability for the dispensing of an opioid antagonist to individuals who may or may not be at risk for an opioid overdose. Any person licensed as a pharmacist in Illinois or any other state or territory of the United States who in good faith dispenses or administers an opioid antagonist as defined in Section 5-23 of the Alcoholism and Other Drug Abuse and Dependency Act in compliance with the procedures or protocols developed under Section 19.1 of the Pharmacy Practice Act, or the standing order of any person licensed under the Medical Practice Act of 1987, without fee or compensation in any way, shall not, as a result of her or his acts or omissions, except for willful or wanton misconduct on the part of the person, in dispensing the drug or administering the drug, be liable for civil damages.
(Source: P.A. 99-480, eff. 9-9-15.)

(745 ILCS 49/40)
Sec. 40. Nurses; exemption from civil liability for services performed without compensation.
(a) No person licensed as a professional nurse or as a practical nurse under the Nurse Practice Act who, without compensation, renders nursing services shall be liable, and no cause of action may be brought, for damages resulting from an act or omission in rendering such services unless the act or omission involved willful or wanton misconduct.
(b) (Blank).
(c) As used in this Section "entity" means a proprietorship, partnership, association or corporation, whether or not operated for profit.
(d) Nothing in this Section is intended to bar any cause of action against an entity or change the liability of an entity which arises out of an act or omission of any person exempt from liability for negligence under this Section.
(Source: P.A. 95-639, eff. 10-5-07.)

(745 ILCS 49/42)
Sec. 42. Optometrists; exemption from civil liability for emergency care. Any optometrist or any person licensed as a optometrist in any other state or territory of the United States who in good faith provides emergency care without fee to a victim of an accident at the scene of an accident shall not, as a result of his or her acts or omissions, except willful or wanton misconduct on the part of the person, in providing the care, be liable for civil damages.
(Source: P.A. 90-413, eff. 1-1-98.)

(745 ILCS 49/45)
Sec. 45. Physical Therapist; exemption from civil liability for emergency care. Any physical therapist, as defined in Section 1 of the Illinois Physical Therapy Act, who in good faith provides emergency care without fee to any person shall not, as a result of his or her acts or omissions, except willful and wanton misconduct on the part of the person in providing the care, be liable to a person to whom such care is provided for civil damages.
(Source: P.A. 89-607, eff. 1-1-97; 90-742, eff. 8-13-98.)

(745 ILCS 49/46)
Sec. 46. Physician assistant; exemption from civil liability for emergency care. A person licensed as a physician assistant under the Physician Assistant Practice Act of 1987 who in good faith provides emergency care without fee to a person shall not be liable for civil damages as a result of his or her acts or omissions, except for willful or wanton misconduct on the part of the person in providing the care.
(Source: P.A. 91-446, eff. 8-6-99.)

(745 ILCS 49/50)
Sec. 50. Podiatric physician; exemption from civil liability for emergency care. Any person licensed to practice podiatric medicine in Illinois, or licensed under an Act of any other state or territory of the United States, who in good faith provides emergency care without fee to a victim of an accident at the scene of an accident or in case of nuclear attack shall not, as a result of his acts or omissions, except willful or wanton misconduct on the part of the person in providing the care, be liable for civil damages.
(Source: P.A. 98-214, eff. 8-9-13.)

(745 ILCS 49/55)
Sec. 55. Respiratory care practitioner; exemption from civil liability for emergency care. A person licensed under the Respiratory Care Practice Act or any person licensed as a respiratory care practitioner in another state or territory, who in good faith provides emergency care, without a fee, to a victim of an accident at the scene of an accident or to a victim of a natural disaster, including but not limited to an earthquake, hurricane, tornado, nuclear attack, or other similar emergency, shall not, as a result of his or her acts or omissions, except for willful or wanton misconduct in providing care, be liable for civil damages.
(Source: P.A. 89-607, eff. 1-1-97.)

(745 ILCS 49/60)
Sec. 60. Veterinarians; exemption from civil liability for emergency care to humans. Any person licensed under the Veterinary Medicine and Surgery Practice Act of 2004 or any person licensed as a veterinarian in any other state or territory of the United States who in good faith provides emergency care to a human victim of an accident, at the scene of an accident or in a catastrophe shall not be liable for civil damages as a result of his or her acts or omissions, except for willful or wanton misconduct on the part of the person in providing the care.
(Source: P.A. 93-281, eff. 12-31-03.)

(745 ILCS 49/65)
Sec. 65. Choking victim at food-service establishment; exemption from civil liability for emergency assistance. Except as provided by law, no person shall be obligated to remove, assist in removing, or attempt to remove, food from another person's throat, nor shall any person who in good faith removes or attempts to remove food in an emergency occurring at a food-service establishment as defined in the Choke-Saving Methods Act be liable for any civil damages as a result of any acts or omissions by that person in rendering emergency assistance.
(Source: P.A. 89-607, eff. 1-1-97.)

(745 ILCS 49/67)
Sec. 67. First aid providers; exemption for first aid. Any person who is currently certified in first aid by the American Red Cross, the American Heart Association, or the National Safety Council and who in good faith provides first aid without fee to any person shall not, as a result of his or her acts or omissions, except willful and wanton misconduct on the part of the person in providing the aid, be liable to a person to whom such aid is provided for civil damages.
The provisions of this Section shall not apply to any health care facility as defined in Section 8-2001 of the Code of Civil Procedure or to any practitioner as defined in Section 8-2003 of the Code of Civil Procedure providing services in a hospital or health care facility.
(Source: P.A. 94-825, eff. 7-1-06; 94-1088, eff. 1-25-07.)

(745 ILCS 49/68)
Sec. 68. Disaster relief volunteers. Any firefighter, licensed emergency medical technician (EMT) as defined by Section 3.50 of the Emergency Medical Services (EMS) Systems Act, physician, dentist, podiatric physician, optometrist, pharmacist, advanced practice registered nurse, physician assistant, or nurse who in good faith and without fee or compensation provides health care services as a disaster relief volunteer shall not, as a result of his or her acts or omissions, except willful and wanton misconduct on the part of the person, in providing health care services, be liable to a person to whom the health care services are provided for civil damages. This immunity applies to health care services that are provided without fee or compensation during or within 10 days following the end of a disaster or catastrophic event.
The immunity provided in this Section only applies to a disaster relief volunteer who provides health care services in relief of an earthquake, hurricane, tornado, nuclear attack, terrorist attack, epidemic, or pandemic without fee or compensation for providing the volunteer health care services.
The provisions of this Section shall not apply to any health care facility as defined in Section 8-2001 of the Code of Civil Procedure or to any practitioner, who is not a disaster relief volunteer, providing health care services in a hospital or health care facility.
(Source: P.A. 100-513, eff. 1-1-18.)

(745 ILCS 49/70)
Sec. 70. Law enforcement officers, firemen, Emergency Medical Technicians (EMTs) and First Responders; exemption from civil liability for emergency care. Any law enforcement officer or fireman as defined in Section 2 of the Line of Duty Compensation Act, any "emergency medical technician (EMT)" as defined in Section 3.50 of the Emergency Medical Services (EMS) Systems Act, and any "first responder" as defined in Section 3.60 of the Emergency Medical Services (EMS) Systems Act, who in good faith provides emergency care, including the administration of an opioid antagonist as defined in Section 5-23 of the Alcoholism and Other Drug Abuse and Dependency Act, without fee or compensation to any person shall not, as a result of his or her acts or omissions, except willful and wanton misconduct on the part of the person, in providing the care, be liable to a person to whom such care is provided for civil damages.
(Source: P.A. 99-480, eff. 9-9-15.)

(745 ILCS 49/71)
Sec. 71. Exemption from civil liability in emergencies requiring building evacuations. Any person who in good faith provides emergency care, without fee or compensation, to any person at the scene of an emergency that necessitates the evacuation of a building shall not, as a result of his or her acts or omissions, except willful and wanton misconduct on the part of the person in providing the emergency care, be liable to a person to whom such emergency care is provided for civil damages. This Section shall apply to causes of action accruing on or after the effective date of this amendatory Act of the 96th General Assembly.
(Source: P.A. 96-1169, eff. 7-22-10.)

(745 ILCS 49/72)
Sec. 72. Professional engineers, architects, land surveyors, and structural engineers; exemption from civil liability for professional services in response to disasters or catastrophic events. Any professional engineer, architect, land surveyor, or structural engineer who in good faith, without fee, provides professional services in response to a disaster or other catastrophic event shall not be liable for civil damages as a result of his or her acts or omissions in providing the professional services, except for willful and wanton misconduct. This immunity applies to services that are provided without fee during or within 60 days following the end of a disaster or catastrophic event.
(Source: P.A. 94-290, eff. 1-1-06.)

(745 ILCS 49/75)
Sec. 75. Employers and employees under the Health and Safety Act; exemption from civil liability for emergency care. Any employer, who in good faith provides emergency medical or first aid care without fee to any employee or any other person employed on the same project shall not, as a result of his or her acts or omissions, except willful and wanton misconduct on the part of the employer, in providing the care, be liable to such employee or such other person to whom such care is provided for civil damages.
Any employee who in good faith provides emergency medical or first aid care without fee to any other employee or any other person employed on the same project shall not, as a result of his or her acts or omissions, except for willful and wanton misconduct on the part of the employee in providing the care, be liable to the employee or other person to whom the care is provided for civil damages.
Excluded from the operation of this Section are any employees who are licensed physicians, nurses, dentists, or other licensed health services personnel.
The provisions of this Section do not affect or in any way diminish or change an employer's liability under the Workers' Compensation Act, or the Workers' Occupational Diseases Act.
This Section applies only to employers and employees under the Health and Safety Act.
(Source: P.A. 89-607, eff. 1-1-97; 90-742, eff. 8-13-98.)

(745 ILCS 49/80)
Sec. 80. (Amendatory provisions; text omitted).
(Source: P.A. 89-607, eff. 1-1-97; text omitted.)

(745 ILCS 49/85)
Sec. 85. (Amendatory provisions; text omitted).
(Source: P.A. 89-607, eff. 1-1-97; text omitted.)

(745 ILCS 49/87)
Sec. 87. (Amendatory provisions; text omitted).
(Source: P.A. 89-607, eff. 1-1-97; text omitted.)

(745 ILCS 49/90)
Sec. 90. (Amendatory provisions; text omitted).
(Source: P.A. 89-607, eff. 1-1-97; text omitted.)

(745 ILCS 49/92)
Sec. 92. (Amendatory provisions; text omitted).
(Source: P.A. 89-607, eff. 1-1-97; text omitted.)

(745 ILCS 49/93)
Sec. 93. (Amendatory provisions; text omitted).
(Source: P.A. 89-607, eff. 1-1-97; text omitted.)

(745 ILCS 49/95)
Sec. 95. (Amendatory provisions; text omitted).
(Source: P.A. 89-607, eff. 1-1-97; text omitted.)

(745 ILCS 49/100)
Sec. 100. (Amendatory provisions; text omitted).
(Source: P.A. 89-607, eff. 1-1-97; text omitted.)

(745 ILCS 49/105)
Sec. 105. (Amendatory provisions; text omitted).
(Source: P.A. 89-607, eff. 1-1-97; text omitted.)

(745 ILCS 49/110)
Sec. 110. (Amendatory provision; text omitted).
(Source: P.A. 89-607, eff. 1-1-97; text omitted.)

(745 ILCS 49/115)
Sec. 115. (Amendatory provisions; text omitted).
(Source: P.A. 89-607, eff. 1-1-97; text omitted.)

(745 ILCS 49/120)
Sec. 120. The Law Enforcement Emergency Care Act is repealed.
(Source: P.A. 89-607, eff. 1-1-97.)



745 ILCS 50/ - Good Samaritan Food Donor Act.

(745 ILCS 50/1) (from Ch. 56 1/2, par. 2001)
Sec. 1. This Act shall be known and may be cited as the "Good Samaritan Food Donor Act".
(Source: P.A. 82-580.)

(745 ILCS 50/2) (from Ch. 56 1/2, par. 2002)
Sec. 2. For the purposes of this Act, unless the context otherwise requires, the terms defined in this Act have the meanings ascribed to them herein.
(Source: P.A. 82-580.)

(745 ILCS 50/2.01) (from Ch. 56 1/2, par. 2002.01)
Sec. 2.01. "Canned food" means food that is commercially processed in hermetically sealed containers.
(Source: P.A. 82-580.)

(745 ILCS 50/2.02) (from Ch. 56 1/2, par. 2002.02)
Sec. 2.02. "Charitable organization" is defined as set forth in Section 1 of "An Act to regulate solicitation and collection of funds for charitable purposes, providing for violations thereof, and making an appropriation therefor", approved July 26, 1963, as amended.
(Source: P.A. 82-580.)

(745 ILCS 50/2.03) (from Ch. 56 1/2, par. 2002.03)
Sec. 2.03. "Farm product" means any agricultural, dairy or horticultural product or any product designed or intended for human consumption or prepared principally from agricultural, dairy or horticultural produce.
(Source: P.A. 82-580.)

(745 ILCS 50/2.04) (from Ch. 56 1/2, par. 2002.04)
Sec. 2.04. "Commercially processed" means processed in accordance with criteria of current good manufacturing practice as apply to facilities, methods, practices, and controls used by the commercial processor in the manufacture, processing or packing of low-acid foods in hermetically sealed containers in a manner adequate to protect the public health.
(Source: P.A. 82-580.)

(745 ILCS 50/2.05) (from Ch. 56 1/2, par. 2002.05)
Sec. 2.05. "Commercial processor" includes any person engaged in commercial, custom, or institutional (church, school, penal or other organization) processing of food, including pet food.
(Source: P.A. 82-580.)

(745 ILCS 50/2.06) (from Ch. 56 1/2, par. 2002.06)
Sec. 2.06. "Hermetically sealed container" means a container that is designed and intended to be secure against the entry of microorganisms and thereby to maintain the commercial sterility of its content after processing.
(Source: P.A. 82-580.)

(745 ILCS 50/2.07) (from Ch. 56 1/2, par. 2002.07)
Sec. 2.07. "Not for profit corporation" is defined as set forth in the "General Not for Profit Corporation Act", except that the term does not include organizations which sell or offer to sell such donated items of food.
(Source: P.A. 82-580.)

(745 ILCS 50/2.08) (from Ch. 56 1/2, par. 2002.08)
Sec. 2.08. "Perishable food" means any food having a significant risk of spoilage, loss of value, or loss of palatability within 90 days of the date of packaging.
(Source: P.A. 82-580.)

(745 ILCS 50/2.09) (from Ch. 56 1/2, par. 2002.09)
Sec. 2.09. "Gleaner" means a person that harvests for free distribution an agricultural crop that has been donated by the owners.
(Source: P.A. 82-580.)

(745 ILCS 50/2.10) (from Ch. 56 1/2, par. 2002.10)
Sec. 2.10. "Prepared food" means any food prepared, designed or intended for human consumption including, without limitation, those foods prepared principally from agricultural, dairy or horticultural produce or with meat, fish, or poultry.
(Source: P.A. 84-134.)

(745 ILCS 50/2.11) (from Ch. 56 1/2, par. 2002.11)
Sec. 2.11. "Food producer" includes, but is not limited to, restaurants, bakeries, cafeterias, caterers and delicatessens.
(Source: P.A. 84-134.)

(745 ILCS 50/2.12) (from Ch. 56 1/2, par. 2002.12)
Sec. 2.12. "Wild game" includes, but is not limited to, those species specified as game birds or mammals in Section 2.2 of the Wildlife Code and species not native to Illinois that have been brought into the State for the purpose of holding, releasing or propagating. All wild game as defined in this Section shall have had their entrails removed.
(Source: P.A. 87-1036.)

(745 ILCS 50/2.13) (from Ch. 56 1/2, par. 2002.13)
Sec. 2.13. "Wild game donor" means any person, organization or governmental agency that has taken wild game in a manner authorized by the Department of Natural Resources, including scientific collection permit, depredation permit or other removal permit.
(Source: P.A. 89-445, eff. 2-7-96.)

(745 ILCS 50/2.14)
Sec. 2.14. Day old bread. "Day old bread" means confectioneries, bread, or other baked goods that are wholesome, unspoiled, and fit for human consumption but are more than 24 hours old or are past their freshness date or their shelf life. "Day old bread" does not include items or products that were previously sold or served.
(Source: P.A. 91-720, eff. 1-1-01.)

(745 ILCS 50/3) (from Ch. 56 1/2, par. 2003)
Sec. 3. Donor's immunity from liability.
(a) Except as provided in subsection (b), no wild game donor, farmer, food producer, processor, distributor, wholesaler, retailer, gleaner of food, any other person (if that other person donates food that has been inspected by either a State or federal authority and has not been altered after that inspection), a not for profit corporation or charitable organization whose members provide baked goods that are not potentially hazardous, or donor of day old bread, who in good faith donates perishable canned or farm food items, prepared food, day old bread, or wild game to a not for profit corporation or charitable organization for distribution to nursing homes, needy, or poor persons shall be liable in any civil action based on the theory of warranty, negligence or strict liability in tort, for damages incurred resulting from any illness or disease contracted by the ultimate users or recipients of the food due to the nature, age, condition, or packaging of the food.
(a-5) The immunity provided under subsection (a) shall apply to any person or organization that prepares and serves, for specific events, wild game that has not specifically been raised, harvested, dressed, or inspected for human consumption in accordance with existing rules and regulations of the U.S. or State Departments of Agriculture or any other state or federal agencies empowered to enforce health and safety requirements. Placards shall be displayed in a conspicuous location throughout the event identifying the food served as uninspected wild game.
(b) The immunity provided in subsection (a) shall not apply where the following is shown:
(1) that the illness or disease resulted from the

willful, wanton, or reckless acts of the donor; or

(2) that the donor had actual or constructive

knowledge that the food was tainted, contaminated, or harmful to the health or well-being of the recipient of such donated food; or

(3) where the food was in the form of canned goods,

that the containers were rusted, leaky, swollen, or otherwise defective to the extent that they could not be sold to members of the general public; provided, however, that the fact that the cans were simply dented does not, in itself, constitute such a defect so as to preclude the grant of immunity provided by subsection (a).

(Source: P.A. 91-720, eff. 1-1-01.)

(745 ILCS 50/4) (from Ch. 56 1/2, par. 2004)
Sec. 4. (a) Except as provided in subsection (b), a not for profit corporation or charitable organization which in good faith receives food for free distribution and which reasonably inspects the food at the time of donation and finds the food apparently fit for human consumption shall not be liable in any civil action based on the theory of warranty, negligence, or strict liability in tort, for damages incurred resulting from any illness or disease contracted by the ultimate users or recipients of the food due to the condition of the food.
(b) The immunity provided in subsection (a) shall not apply where the following is shown:
(1) that the illness or disease resulted from the willful, wanton, or reckless acts of the not for profit corporation or charitable organization; or
(2) that the corporation or organization had actual or constructive knowledge that the food was tainted, contaminated, or harmful to the health or well-being of the recipient of such donated food; or
(3) where the food was in the form of canned goods, that the containers were rusted, leaky, swollen, or otherwise defective to the extent that they could not be sold to the members of the general public; provided, however, that the fact that the cans were simply dented does not, in itself, constitute such a defect so as to preclude the grant of immunity provided by subsection (a).
(Source: P.A. 82-580.)



745 ILCS 51/ - Good Samaritan Medical Equipment Donor Act.

(745 ILCS 51/1)
Sec. 1. Short title. This Act may be cited as the Good Samaritan Medical Equipment Donor Act.
(Source: P.A. 97-183, eff. 1-1-12.)

(745 ILCS 51/5)
Sec. 5. Donor's immunity from liability.
(a) Except as provided in subsection (b), no natural person who in good faith donates medical equipment or medical supplies to a veterinarian school or licensed veterinarian for use by the veterinarian school for school use or by the licensed veterinarian in that person's veterinary practice shall be liable in any civil action based on the theory of warranty, negligence, or strict liability in tort for damages incurred resulting from the use of the medical equipment or medical supplies due to the nature, age, condition, or packaging of the medical equipment or medical supplies. For purposes of this Act, the term "medical supplies" does not include medications.
(b) The immunity provided in subsection (a) shall not apply where it is shown that the donation of the medical equipment or medical supplies was a willful, wanton, or reckless act of the donor.
(Source: P.A. 97-183, eff. 1-1-12.)



745 ILCS 52/ - Hockey Facility Liability Act.

(745 ILCS 52/1)
Sec. 1. Short title. This Act may be cited as the Hockey Facility Liability Act.
(Source: P.A. 89-87, eff. 6-30-95.)

(745 ILCS 52/5)
Sec. 5. Definitions. As used in this Act:
"Hockey facility" means any rink, stadium, or other facility that is used for the play of ice hockey (regardless of whether it is also used for other purposes) and that is owned or operated by any individual, partnership, corporation, unincorporated association, the State or any of its agencies, officers, instrumentalities, elementary or secondary schools, colleges, or universities, unit of local government, school district, park district, or other body politic and corporate.
"Hockey" includes the game of ice hockey, including practice, regardless of whether it is played on a professional or amateur basis and regardless of whether it is played under an organized or league structure or outside of any such structure. "Hockey" does not include field hockey, roller hockey, or any other form of hockey that is not played on ice.
"Willful and wanton conduct" means a course of action which shows an actual or deliberate intention to cause harm or which, if not intentional, shows an utter indifference to or conscious disregard for the safety of others or their property.
(Source: P.A. 89-87, eff. 6-30-95.)

(745 ILCS 52/10)
Sec. 10. Liability limited. The owner or operator of a hockey facility shall not be liable for any injury to the person or property of any person as a result of that person being hit by a hockey stick or puck unless: (1) the person is situated behind a screen, protective glass, or similar device at a hockey facility and the screen, protective glass, or similar device is defective (in a manner other than in width or height) because of the negligence of the owner or operator of the hockey facility; or (2) the injury is caused by willful and wanton conduct, in connection with the game of hockey, of the owner or operator or any hockey player or coach employed by the owner or operator.
(Source: P.A. 89-87, eff. 6-30-95.)

(745 ILCS 52/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 89-87, eff. 6-30-95.)



745 ILCS 54/ - Interscholastic Association Defamation Act.

(745 ILCS 54/1)
Sec. 1. Short title. This Act may be cited as the Interscholastic Association Defamation Act.
(Source: P.A. 96-723, eff. 10-1-09.)

(745 ILCS 54/5)
Sec. 5. Definition. As used in this Act, "association" means the Illinois High School Association.
(Source: P.A. 96-723, eff. 10-1-09.)

(745 ILCS 54/10)
Sec. 10. Defamation. Any association which has as its purpose promoting, sponsoring, regulating, or in any manner providing for interscholastic athletics or any form of athletic competition among schools and students within this State is not liable for defamation, except for actual malice.
(Source: P.A. 96-723, eff. 10-1-09.)

(745 ILCS 54/98)
Sec. 98. Applicability. This Act applies only to causes of actions accruing on or after its effective date.
(Source: P.A. 96-723, eff. 10-1-09.)

(745 ILCS 54/99)
Sec. 99. Effective date. This Act takes effect October 1, 2009.
(Source: P.A. 96-723, eff. 10-1-09.)



745 ILCS 55/ - Long-term Care Peer Review and Quality Assessment and Assurance Protection Act.

(745 ILCS 55/1) (from Ch. 111 1/2, par. 4141)
Sec. 1. Short title. This Act shall be known and may be cited as the "Long-term Care Peer Review and Quality Assessment and Assurance Protection Act".
(Source: P.A. 86-1198.)

(745 ILCS 55/2) (from Ch. 111 1/2, par. 4142)
Sec. 2. Definition. As used in this Act, unless the context clearly otherwise requires:
"Long-term care provider" means any nursing home, sheltered care home or home for the aged, as such are defined in Section 1 of the "Nursing homes, sheltered care homes, and homes for the aged Act", approved July 17, 1945, as now or hereafter amended.
(Source: P.A. 80-1303.)

(745 ILCS 55/3) (from Ch. 111 1/2, par. 4143)
Sec. 3. Immunity. Any person serving upon a peer review or quality assessment and assurance committee or any person who furnishes records, information or assistance to a peer review or a quality assessment and assurance committee whose purpose, directly or indirectly, is to evaluate the qualifications of long-term care providers or internal quality control, and to evaluate patient care rendered by long-term care providers shall not be liable for civil damages as a result of his or her acts, omissions, decisions or any other conduct in connection with his or her duties on such committee, except those involving willful or wanton misconduct.
(Source: P.A. 86-1198.)

(745 ILCS 55/4) (from Ch. 111 1/2, par. 4144)
Sec. 4. Confidentiality. All proceedings and communications of a peer review or a quality assessment and assurance committee shall be privileged and confidential and shall not be revealed except pursuant to specific written procedures of the sponsoring organization.
The proceedings and records of such a committee shall be held in confidence, and shall not be subject to discovery or introduction into evidence in any civil action against a long-term care professional or facility arising out of the matters which are the subject of evaluation and review by such committee. In addition no person who was in attendance at a meeting of such committee shall be required to testify in any such civil action as to any evidence or other matters produced or presented during the proceedings of such committee or as to any findings, recommendations, evaluations, opinions, or other actions of such committee or any members thereof. However, information, documents or records otherwise available from original sources shall not be construed as immune from discovery or use in any such civil action merely because they were presented during proceedings of such committee, nor shall any person who testifies before such committee or who is a member of such committee be prevented from testifying as to matters within his knowledge, but such witness may not be asked about his testimony before such a committee or opinions formed by him or her as a result of such committee hearings.
Any person or long-term care provider who is reviewed by a peer review or quality assessment and assurance committee shall be permitted to review any records, charges, findings, or determinations made by such committee.
(Source: P.A. 86-1198.)



745 ILCS 60/ - Real Estate Investment Trust Act.

(745 ILCS 60/0.01) (from Ch. 30, par. 250)
Sec. 0.01. Short title. This Act may be cited as the Real Estate Investment Trust Act.
(Source: P.A. 86-1324.)

(745 ILCS 60/1) (from Ch. 30, par. 251)
Sec. 1. For the purposes of this Act "real estate investment trust" means an unincorporated trust or association which complies or intends to comply with Sections 856, 857 and 858 of the Federal Internal Revenue Code of 1954, as amended, or such section or sections of any subsequent Internal Revenue Code as may be applicable to organizations described in Public Law 86-779, enacted by the Congress of the United States.
(Source: Laws 1963, p. 994.)

(745 ILCS 60/2) (from Ch. 30, par. 252)
Sec. 2. The shareholders or beneficiaries of a real estate investment trust shall not, as such, be personally liable for any of its obligations arising after the effective date of this Act, nor shall persons who become shareholders or beneficiaries after the effective date of this Act be personally liable, as such, for obligations of the real estate trust. If an application for registration of the securities issued or issuable by such unincorporated trust or association has been registered by the Secretary of State pursuant to Section 5 of the Illinois Securities Law of 1953, such registration shall be conclusive evidence that an unincorporated trust or association is a real estate investment trust as to all persons who become shareholders or beneficiaries after the registration date and prior to its suspension or revocation, if any, and as to all obligations of the unincorporated trust or association arising after the effective date of this Act whether they arose before or after the effective date of registration under Section 5 of the Illinois Securities Law of 1953, and prior to suspension or revocation of the registration.
(Source: P.A. 100-201, eff. 8-18-17.)



745 ILCS 65/ - Recreational Use of Land and Water Areas Act.

(745 ILCS 65/1) (from Ch. 70, par. 31)
Sec. 1. This Act shall be known and may be cited as the "Recreational Use of Land and Water Areas Act".
The purpose of this Act is to encourage owners of land to make land and water areas available to any individual or members of the public for recreational or conservation purposes by limiting their liability toward persons entering thereon for such purposes.
(Source: P.A. 94-625, eff. 8-18-05.)

(745 ILCS 65/2) (from Ch. 70, par. 32)
Sec. 2. As used in this Act, unless the context otherwise requires:
(a) "Land" includes roads, land, water, watercourses,

private ways and buildings, structures, and machinery or equipment when attached to the realty, but does not include residential buildings or residential property.

(b) "Owner" includes the possessor of any interest in

land, whether it be a tenant, lessee, occupant, the State of Illinois and its political subdivisions, or person in control of the premises.

(c) "Recreational or conservation purpose" means:
(1) entry onto the land of another to conduct

hunting or recreational shooting or a combination thereof or any activity solely related to the aforesaid hunting or recreational shooting; or

(2) entry by the general public onto the land of

another for any activity undertaken for conservation, resource management, educational, or outdoor recreational use.

(d) "Charge" means an admission fee for permission to

go upon the land, but does not include: the sharing of game, fish or other products of recreational use; or benefits to or arising from the recreational use; or contributions in kind, services or cash made for the purpose of properly conserving the land.

(e) "Person" includes any person, regardless of age,

maturity, or experience, who enters upon or uses land for recreational purposes.

(f) "Invites", for the purposes of this Act, means

the words or conduct of the owner would lead a reasonable person to believe that the owner desires the particular person to enter the land to the exclusion of the general public. No economic interest on the part of the owner is required.

(g) "Permits", for the purposes of this Act, means

the words or conduct of the owner would lead a reasonable person to believe that the owner is willing to allow the general public to enter the land. The words or conduct of the owner inviting (i) the general public to enter the land or (ii) particular persons to enter the land for a recreational or conservation purpose as defined in paragraph (1) of subsection (c) of this Section shall be construed as "permits" for purposes of this Act.

The changes to this Section made by this amendatory Act of the 98th General Assembly apply only to causes of action accruing on or after the effective date of this amendatory Act of the 98th General Assembly.
(Source: P.A. 98-522, eff. 1-1-14.)

(745 ILCS 65/3) (from Ch. 70, par. 33)
Sec. 3. Except as specifically recognized by or provided in Section 6 of this Act, an owner of land owes no duty of care to keep the premises safe for entry or use by any person for recreational or conservation purposes, or to give any warning of a natural or artificial dangerous condition, use, structure, or activity on such premises to persons entering for such purposes.
(Source: P.A. 85-959.)

(745 ILCS 65/4) (from Ch. 70, par. 34)
Sec. 4. Except as specifically recognized by or provided in Section 6 of this Act, an owner of land who permits without charge any person to use such property for recreational or conservation purposes does not thereby:
(a) Extend any assurance that the premises are safe

for any purpose.

(b) (Blank).
(c) Assume responsibility for or incur liability for

any injury to person or property caused by an act or omission of such person or any other person who enters upon the land.

(d) Assume responsibility for or incur liability for

any injury to such person or property caused by any natural or artificial condition, structure or personal property on the premises.

The changes to this Section made by this amendatory Act of the 98th General Assembly apply only to causes of action accruing on or after the effective date of this amendatory Act of the 98th General Assembly.
(Source: P.A. 98-522, eff. 1-1-14.)

(745 ILCS 65/5) (from Ch. 70, par. 35)
Sec. 5. Unless otherwise agreed in writing, the provisions of Sections 3 and 4 of this Act are applicable to the duties and liability of an owner of land leased to the State or any subdivision thereof for recreational or conservation purposes.
(Source: P.A. 85-959.)

(745 ILCS 65/6) (from Ch. 70, par. 36)
Sec. 6. Nothing in this Act limits in any way any liability which otherwise exists:
(a) For willful and wanton failure to guard or warn

against a dangerous condition, use, structure, or activity.

(b) For injury suffered in any case where the owner

of land invites, as defined in subsection (f) of Section 2 of this Act, or charges the person or persons who enter or go on the land for the recreational use thereof.

The changes to this Section made by this amendatory Act of the 98th General Assembly apply only to causes of action accruing on or after the effective date of this amendatory Act of the 98th General Assembly.
(Source: P.A. 98-522, eff. 1-1-14.)

(745 ILCS 65/7) (from Ch. 70, par. 37)
Sec. 7. Nothing in this Act shall be construed to:
(a) (Blank).
(b) Relieve any person using the land of another for

recreational purposes from any obligation which he may have in the absence of this Act to exercise care in his use of such land and in his activities thereon, or from the legal consequences of failure to employ such care.

The changes to this Section made by this amendatory Act of the 98th General Assembly apply only to causes of action accruing on or after the effective date of this amendatory Act of the 98th General Assembly.
(Source: P.A. 98-522, eff. 1-1-14.)



745 ILCS 67/ - State of Illinois Recreational Use of Leased Land Act.

(745 ILCS 67/1)
Sec. 1. Short title; purpose. This Act may be cited as the State of Illinois Recreational Use of Leased Land Act.
The purpose of this Act is to encourage owners of land through nominal leases to the State of Illinois Department of Natural Resources to make land and water areas available to members of the general public for recreational uses by limiting their liability toward persons entering thereon for such uses.
(Source: P.A. 95-603, eff. 9-11-07.)

(745 ILCS 67/5)
Sec. 5. Definitions. As used in this Act, unless the context otherwise requires:
"Land" includes roads, water, watercourses, private ways and buildings, and structures, but does not include residential buildings or residential property.
"Owner-lessor" means the owner of land that is leased to the State of Illinois Department of Natural Resources pursuant to a nominal lease.
"Nominal lease" means any lease between an owner-lessor and the State of Illinois Department of Natural Resources under which the total rent for the term of the lease is less than $5.
"Leased land" means any land leased by an owner-lessor to the State of Illinois Department of Natural Resources pursuant to a nominal lease.
"Recreational use" means any activity undertaken for conservation, resource management, exercise, or recreation on leased land.
"Charge" means an admission fee for permission to go upon leased land, but does not include: the sharing of game, fish, or other products of recreational use; or benefits to or arising from the recreational use; or contributions in kind, services or cash made for the purpose of properly conserving the leased land.
"Person" means any person who is a member of the general public, regardless of age, maturity, or experience.
(Source: P.A. 95-603, eff. 9-11-07.)

(745 ILCS 67/10)
Sec. 10. No duty. Except as specifically recognized by or provided in Section 15 of this Act, an owner-lessor of leased land shall not be liable for injury of any kind to any person who enters the leased land for a recreational use, except for willful and wanton misconduct. The owner-lessor of leased land owes no duty of ordinary care to keep leased land safe for entry or use by any person for recreational uses, as defined by this Act, or to give any warning of a natural or artificial dangerous condition, use, structure, or activity on the leased land to persons entering for such uses.
(Source: P.A. 95-603, eff. 9-11-07.)

(745 ILCS 67/15)
Sec. 15. Willful and wanton failure; charge for entry. Nothing in this Act limits in any way any liability which otherwise exists:
(a) For willful and wanton failure by an owner-lessor

to guard or warn against a dangerous condition, use, structure, or activity on leased land.

(b) For injury suffered by a person in any case where

the owner-lessor of leased land assesses a charge against that person who enters or goes on the leased land for recreational use.

(Source: P.A. 95-603, eff. 9-11-07.)

(745 ILCS 67/20)
Sec. 20. Construction. Nothing in this Act shall be construed to:
(a) Create a duty of ordinary care owed by an

owner-lessor to any person on the leased land for a recreational use or to establish the basis for liability of an owner-lessor for injury to persons or property.

(b) Relieve any person using leased land for

recreational uses from any obligation which he or she may have in the absence of this Act to exercise care in his or her use of such leased land and in his or her activities thereon, or from the legal consequences of failure to employ such care.

(Source: P.A. 95-603, eff. 9-11-07.)

(745 ILCS 67/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 95-603, eff. 9-11-07.)



745 ILCS 70/ - Health Care Right of Conscience Act.

(745 ILCS 70/1) (from Ch. 111 1/2, par. 5301)
Sec. 1. Short title. This Act may be cited as the Health Care Right of Conscience Act.
(Source: P.A. 90-246, eff. 1-1-98.)

(745 ILCS 70/2) (from Ch. 111 1/2, par. 5302)
Sec. 2. Findings and policy. The General Assembly finds and declares that people and organizations hold different beliefs about whether certain health care services are morally acceptable. It is the public policy of the State of Illinois to respect and protect the right of conscience of all persons who refuse to obtain, receive or accept, or who are engaged in, the delivery of, arrangement for, or payment of health care services and medical care whether acting individually, corporately, or in association with other persons; and to prohibit all forms of discrimination, disqualification, coercion, disability or imposition of liability upon such persons or entities by reason of their refusing to act contrary to their conscience or conscientious convictions in providing, paying for, or refusing to obtain, receive, accept, deliver, pay for, or arrange for the payment of health care services and medical care. It is also the public policy of the State of Illinois to ensure that patients receive timely access to information and medically appropriate care.
(Source: P.A. 99-690, eff. 1-1-17.)

(745 ILCS 70/3) (from Ch. 111 1/2, par. 5303)
Sec. 3. Definitions. As used in this Act, unless the context clearly otherwise requires:
(a) "Health care" means any phase of patient care,

including but not limited to, testing; diagnosis; prognosis; ancillary research; instructions; family planning, counselling, referrals, or any other advice in connection with the use or procurement of contraceptives and sterilization or abortion procedures; medication; or surgery or other care or treatment rendered by a physician or physicians, nurses, paraprofessionals or health care facility, intended for the physical, emotional, and mental well-being of persons;

(b) "Physician" means any person who is licensed by

the State of Illinois under the Medical Practice Act of 1987;

(c) "Health care personnel" means any nurse, nurses'

aide, medical school student, professional, paraprofessional or any other person who furnishes, or assists in the furnishing of, health care services;

(d) "Health care facility" means any public or

private hospital, clinic, center, medical school, medical training institution, laboratory or diagnostic facility, physician's office, infirmary, dispensary, ambulatory surgical treatment center or other institution or location wherein health care services are provided to any person, including physician organizations and associations, networks, joint ventures, and all other combinations of those organizations;

(e) "Conscience" means a sincerely held set of moral

convictions arising from belief in and relation to God, or which, though not so derived, arises from a place in the life of its possessor parallel to that filled by God among adherents to religious faiths;

(f) "Health care payer" means a health maintenance

organization, insurance company, management services organization, or any other entity that pays for or arranges for the payment of any health care or medical care service, procedure, or product; and

(g) "Undue delay" means unreasonable delay that

causes impairment of the patient's health.

The above definitions include not only the traditional combinations and forms of these persons and organizations but also all new and emerging forms and combinations of these persons and organizations.
(Source: P.A. 99-690, eff. 1-1-17.)

(745 ILCS 70/4) (from Ch. 111 1/2, par. 5304)
Sec. 4. Liability. No physician or health care personnel shall be civilly or criminally liable to any person, estate, public or private entity or public official by reason of his or her refusal to perform, assist, counsel, suggest, recommend, refer or participate in any way in any particular form of health care service which is contrary to the conscience of such physician or health care personnel.
(Source: P.A. 90-246, eff. 1-1-98.)

(745 ILCS 70/5) (from Ch. 111 1/2, par. 5305)
Sec. 5. Discrimination. It shall be unlawful for any person, public or private institution, or public official to discriminate against any person in any manner, including but not limited to, licensing, hiring, promotion, transfer, staff appointment, hospital, managed care entity, or any other privileges, because of such person's conscientious refusal to receive, obtain, accept, perform, assist, counsel, suggest, recommend, refer or participate in any way in any particular form of health care services contrary to his or her conscience.
(Source: P.A. 90-246, eff. 1-1-98.)

(745 ILCS 70/6) (from Ch. 111 1/2, par. 5306)
Sec. 6. Duty of physicians and other health care personnel. Nothing in this Act shall relieve a physician from any duty, which may exist under any laws concerning current standards of medical practice or care, to inform his or her patient of the patient's condition, prognosis, legal treatment options, and risks and benefits of treatment options, provided, however, that such physician shall be under no duty to perform, assist, counsel, suggest, recommend, refer or participate in any way in any form of medical practice or health care service that is contrary to his or her conscience.
Nothing in this Act shall be construed so as to relieve a physician or other health care personnel from obligations under the law of providing emergency medical care.
(Source: P.A. 99-690, eff. 1-1-17.)

(745 ILCS 70/6.1)
Sec. 6.1. Access to care and information protocols. All health care facilities shall adopt written access to care and information protocols that are designed to ensure that conscience-based objections do not cause impairment of patients' health and that explain how conscience-based objections will be addressed in a timely manner to facilitate patient health care services. The protections of Sections 4, 5, 7, 8, 9, 10, and 11 of this Act only apply if conscience-based refusals occur in accordance with these protocols. These protocols must, at a minimum, address the following:
(1) The health care facility, physician, or health

care personnel shall inform a patient of the patient's condition, prognosis, legal treatment options, and risks and benefits of the treatment options in a timely manner, consistent with current standards of medical practice or care.

(2) When a health care facility, physician, or

health care personnel is unable to permit, perform, or participate in a health care service that is a diagnostic or treatment option requested by a patient because the health care service is contrary to the conscience of the health care facility, physician, or health care personnel, then the patient shall either be provided the requested health care service by others in the facility or be notified that the health care will not be provided and be referred, transferred, or given information in accordance with paragraph (3).

(3) If requested by the patient or the legal

representative of the patient, the health care facility, physician, or health care personnel shall: (i) refer the patient to, or (ii) transfer the patient to, or (iii) provide in writing information to the patient about other health care providers who they reasonably believe may offer the health care service the health care facility, physician, or health personnel refuses to permit, perform, or participate in because of a conscience-based objection.

(4) If requested by the patient or the legal

representative of the patient, the health care facility, physician, or health care personnel shall provide copies of medical records to the patient or to another health care professional or health care facility designated by the patient in accordance with Illinois law, without undue delay.

(Source: P.A. 99-690, eff. 1-1-17.)

(745 ILCS 70/6.2)
Sec. 6.2. Permissible acts related to access to care and information protocols. Nothing in this Act shall be construed to prevent a health care facility from requiring that physicians or health care personnel working in the facility comply with access to care and information protocols that comply with the provisions of this Act.
(Source: P.A. 99-690, eff. 1-1-17.)

(745 ILCS 70/7) (from Ch. 111 1/2, par. 5307)
Sec. 7. Discrimination by employers or institutions. It shall be unlawful for any public or private employer, entity, agency, institution, official or person, including but not limited to, a medical, nursing or other medical training institution, to deny admission because of, to place any reference in its application form concerning, to orally question about, to impose any burdens in terms or conditions of employment on, or to otherwise discriminate against, any applicant, in terms of employment, admission to or participation in any programs for which the applicant is eligible, or to discriminate in relation thereto, in any other manner, on account of the applicant's refusal to receive, obtain, accept, perform, counsel, suggest, recommend, refer, assist or participate in any way in any forms of health care services contrary to his or her conscience.
(Source: P.A. 90-246, eff. 1-1-98.)

(745 ILCS 70/8) (from Ch. 111 1/2, par. 5308)
Sec. 8. Denial of aid or benefits. It shall be unlawful for any public official, guardian, agency, institution or entity to deny any form of aid, assistance or benefits, or to condition the reception in any way of any form of aid, assistance or benefits, or in any other manner to coerce, disqualify or discriminate against any person, otherwise entitled to such aid, assistance or benefits, because that person refuses to obtain, receive, accept, perform, assist, counsel, suggest, recommend, refer or participate in any way in any form of health care services contrary to his or her conscience.
(Source: P.A. 90-246, eff. 1-1-98.)

(745 ILCS 70/9) (from Ch. 111 1/2, par. 5309)
Sec. 9. Liability. No person, association, or corporation, which owns, operates, supervises, or manages a health care facility shall be civilly or criminally liable to any person, estate, or public or private entity by reason of refusal of the health care facility to permit or provide any particular form of health care service which violates the facility's conscience as documented in its ethical guidelines, mission statement, constitution, bylaws, articles of incorporation, regulations, or other governing documents.
Nothing in this Act shall be construed so as to relieve a physician, health care personnel, or a health care facility from obligations under the law of providing emergency medical care.
(Source: P.A. 99-690, eff. 1-1-17.)

(745 ILCS 70/10) (from Ch. 111 1/2, par. 5310)
Sec. 10. Discrimination against facility. It shall be unlawful for any person, public or private institution or public official to discriminate against any person, association or corporation attempting to establish a new health care facility or operating an existing health care facility, in any manner, including but not limited to, denial, deprivation or disqualification in licensing, granting of authorizations, aids, assistance, benefits, medical staff or any other privileges, and granting authorization to expand, improve, or create any health care facility, by reason of the refusal of such person, association or corporation planning, proposing or operating a health care facility, to permit or perform any particular form of health care service which violates the health care facility's conscience as documented in its existing or proposed ethical guidelines, mission statement, constitution, bylaws, articles of incorporation, regulations, or other governing documents.
(Source: P.A. 90-246, eff. 1-1-98.)

(745 ILCS 70/11) (from Ch. 111 1/2, par. 5311)
Sec. 11. Denial of aid or benefit to a facility. It shall be unlawful for any public official, agency, institution or entity to deny any form of aid, assistance, grants or benefits; or in any other manner to coerce, disqualify or discriminate against any person, association or corporation attempting to establish a new health care facility or operating an existing health care facility which otherwise would be entitled to the aid, assistance, grant or benefit because the existing or proposed health care facility refuses to perform, assist, counsel, suggest, recommend, refer or participate in any way in any form of health care services contrary to the health care facility's conscience as documented in its existing or proposed ethical guidelines, mission statement, constitution, bylaws, articles of incorporation, regulations, or other governing documents.
(Source: P.A. 90-246, eff. 1-1-98.)

(745 ILCS 70/11.2)
Sec. 11.2. Liability of health care payer. No health care payer and no person, association, or corporation that owns, operates, supervises, or manages a health care payer shall be civilly or criminally liable to any person, estate, or public or private entity by reason of refusal of the health care payer to pay for or arrange for the payment of any particular form of health care services that violate the health care payer's conscience as documented in its ethical guidelines, mission statement, constitution, bylaws, articles of incorporation, regulations, or other governing documents.
(Source: P.A. 90-246, eff. 1-1-98.)

(745 ILCS 70/11.3)
Sec. 11.3. Discrimination against health care payer in licensing. It shall be unlawful for any person, public or private institution, or public official to discriminate against any person, association, or corporation (i) attempting to establish a new health care payer or (ii) operating an existing health care payer, in any manner, including but not limited to, denial, deprivation, or disqualification in licensing; granting of authorizations, aids, assistance, benefits, or any other privileges; and granting authorization to expand, improve, or create any health care payer, because the person, association, or corporation planning, proposing, or operating a health care payer refuses to pay for or arrange for the payment of any particular form of health care services that violates the health care payer's conscience as documented in the existing or proposed ethical guidelines, mission statement, constitution, bylaws, articles of incorporation, regulations or other governing documents.
(Source: P.A. 90-246, eff. 1-1-98.)

(745 ILCS 70/11.4)
Sec. 11.4. Denial of aid or benefits to health care payer for refusal to participate in certain health care. It shall be unlawful for any public official, agency, institution, or entity to deny any form of aid, assistance, grants, or benefits; or in any other manner to coerce, disqualify, or discriminate against any person, association, or corporation attempting to establish a new health care payer or operating an existing health care payer that otherwise would be entitled to the aid, assistance, grant, or benefit because the existing or proposed health care payer refuses to pay for, arrange for the payment of, or participate in any way in any form of health care services contrary to the health care payer's conscience as documented in its existing or proposed ethical guidelines, mission statement, constitution, bylaws, articles of incorporation, regulations, or other governing documents.
(Source: P.A. 90-246, eff. 1-1-98.)

(745 ILCS 70/12) (from Ch. 111 1/2, par. 5312)
Sec. 12. Actions; damages. Any person, association, corporation, entity or health care facility injured by any public or private person, association, agency, entity or corporation by reason of any action prohibited by this Act may commence a suit therefor, and shall recover threefold the actual damages, including pain and suffering, sustained by such person, association, corporation, entity or health care facility, the costs of the suit and reasonable attorney's fees; but in no case shall recovery be less than $2,500 for each violation in addition to costs of the suit and reasonable attorney's fees. These damage remedies shall be cumulative, and not exclusive of other remedies afforded under any other state or federal law.
(Source: P.A. 90-246, eff. 1-1-98.)

(745 ILCS 70/13) (from Ch. 111 1/2, par. 5313)
Sec. 13. Liability for refusal to provide certain health care. Nothing in this Act shall be construed as excusing any person, public or private institution, or public official from liability for refusal to permit or provide a particular form of health care service if:
(a) the person, public or private institution or public official has entered into a contract specifically to provide that particular form of health care service; or
(b) the person, public or private institution or public official has accepted federal or state funds for the sole purpose of, and specifically conditioned upon, permitting or providing that particular form of health care service.
(Source: P.A. 90-246, eff. 1-1-98.)

(745 ILCS 70/14) (from Ch. 111 1/2, par. 5314)
Sec. 14. Supersedes other Acts. This Act shall supersede all other Acts or parts of Acts to the extent that any Acts or parts of Acts are inconsistent with the terms or operation of this Act.
(Source: P.A. 90-246, eff. 1-1-98.)



745 ILCS 72/ - Roller Skating Rink Safety Act.

(745 ILCS 72/1)
Sec. 1. Short title. This Act may be cited as the Roller Skating Rink Safety Act.
(Source: P.A. 89-37, eff. 1-1-96.)

(745 ILCS 72/5)
Sec. 5. Legislative findings and declarations. The General Assembly finds and declares that the recreational sport of roller skating is practiced by a large number of citizens of this State; roller skating is a wholesome and healthy family activity that should be encouraged; and the allocation of risks and costs of roller skating is an important matter of public policy.
The General Assembly further finds and declares that the owners of roller skating rinks face great difficulty in obtaining liability insurance coverage at an affordable cost and that the lack of affordable insurance coverage affects not only owners of roller skating rinks, but also patrons who may suffer personal injury or property damage as a result of accidents that occur on the premises of a roller skating rink. In order to make it more economically feasible for insurance companies to provide coverage to roller skating rinks at an affordable rate to the owners, occurrences resulting in liability to the owners should be more predictable by limiting the liability that may be incurred by the owners and encouraging the development and implementation of risk reduction techniques. This Act should be liberally construed to best carry out the purposes of this Act.
(Source: P.A. 89-37, eff. 1-1-96.)

(745 ILCS 72/10)
Sec. 10. Definitions. As used in this Act:
"Operator" means a person or entity that owns, manages, controls, directs, or has operational responsibility for a roller skating rink.
"Roller skater" or "skater" means a person wearing roller skates while in a roller skating rink for the purpose of recreational or competitive roller skating. "Roller skater" or "skater" also includes any person in a roller skating rink who is an invitee, whether or not that person pays consideration.
"Roller skating rink" means a building, facility, or premises that provides an area specifically designed to be used by the public for recreational or competitive roller skating.
"Spectator" means a person who is present in a roller skating rink only for the purpose of observing recreational or competitive roller skating.
(Source: P.A. 89-37, eff. 1-1-96.)

(745 ILCS 72/15)
Sec. 15. Operator responsibilities. It is the responsibility of the operator to the extent practicable to:
(1) Post the duties of roller skaters and spectators

and the duties and obligations of the operator as prescribed in this Act in conspicuous places in at least 3 locations in the roller skating rink.

(2) Comply with all roller skating rink safety

standards published by the Roller Skating Rink Operators Association, including but not limited to the proper maintenance of roller skating equipment and roller skating surfaces.

(3) Maintain the stability and legibility of all

signs, symbols, and posted notices required by this Act.

(4) When the rink is open for sessions, have at least

one floor supervisor on duty for every 200 skaters.

(5) Maintain the skating surface in a reasonably safe

condition and clean and inspect the skating surface before each session.

(6) Maintain in good condition the railings,

kickboards, and walls surrounding the skating surface.

(7) In rinks with step-up or step-down skating

surfaces, ensure that the covering on the riser is securely fastened.

(8) Install fire extinguishers and inspect fire

extinguishers at recommended intervals.

(9) Inspect emergency lighting units periodically to

insure the lights are in proper order.

(10) Keep exit lights and lights in service areas on

when skating surface lights are turned off during special numbers.

(11) Check rental skates on a regular basis to insure

the skates are in good mechanical condition.

(12) Comply with all applicable State and local

safety codes.

(Source: P.A. 89-37, eff. 1-1-96.)

(745 ILCS 72/20)
Sec. 20. Skater responsibilities. It is the responsibility of each roller skater to:
(1) Maintain reasonable control of the skater's speed

and course at all times.

(2) Heed all posted signs and warnings.
(3) Maintain a proper outlook to avoid other roller

skaters and objects.

(4) Accept the responsibility for knowing the range

of the skater's own ability to negotiate the intended direction of travel while on roller skates and to skate within the limits of that ability.

(5) Refrain from acting in a manner that may cause or

contribute to the injury of the skater or any other person.

(Source: P.A. 89-37, eff. 1-1-96.)

(745 ILCS 72/25)
Sec. 25. Assumption of risk; collisions; injuries. Roller skaters and spectators are deemed to have knowledge of and to assume the inherent risks of roller skating. Those risks not otherwise attributable to an operator's breach of his or her duties as set forth in Section 15 include, but are not limited to, injuries that result from collisions or incidental contact with other roller skaters or spectators, injuries that result from falls caused by loss of balance, and injuries that involve structures such as support columns, walls, doors, lockers, benches, railings, and other properly placed structures within the building.
(Source: P.A. 89-37, eff. 1-1-96.)

(745 ILCS 72/30)
Sec. 30. Bar of suit; complete defense. The assumption of risk set forth in Section 25 is a complete bar of suit and is a complete defense to a suit against an operator by a roller skater or spectator for injuries resulting from the assumed risks of skating unless the operator has violated his or her duties or responsibilities under this Act.
(Source: P.A. 89-37, eff. 1-1-96.)



745 ILCS 75/ - Snow and Ice Removal Act.

(745 ILCS 75/0.01) (from Ch. 70, par. 200)
Sec. 0.01. Short title. This Act may be cited as the Snow and Ice Removal Act.
(Source: P.A. 86-1324.)

(745 ILCS 75/1) (from Ch. 70, par. 201)
Sec. 1. It is declared to be the public policy of this State that owners and others residing in residential units be encouraged to clean the sidewalks abutting their residences of snow and ice. The General Assembly, therefore, determines that it is undesirable for any person to be found liable for damages due to his or her efforts in the removal of snow or ice from such sidewalks, except for acts which amount to clear wrongdoing, as described in Section 2 of this Act.
(Source: P.A. 81-591.)

(745 ILCS 75/2) (from Ch. 70, par. 202)
Sec. 2. Any owner, lessor, occupant or other person in charge of any residential property, or any agent of or other person engaged by any such party, who removes or attempts to remove snow or ice from sidewalks abutting the property shall not be liable for any personal injuries allegedly caused by the snowy or icy condition of the sidewalk resulting from his or her acts or omissions unless the alleged misconduct was willful or wanton.
(Source: P.A. 81-591.)



745 ILCS 80/ - Sports Volunteer Immunity Act.

(745 ILCS 80/0.01) (from Ch. 70, par. 700)
Sec. 0.01. Short title. This Act may be cited as the Sports Volunteer Immunity Act.
(Source: P.A. 86-1324.)

(745 ILCS 80/1) (from Ch. 70, par. 701)
Sec. 1. Manager, coach, umpire or referee negligence standard.
(a) General rule. Except as provided otherwise in this Section, no person who, without compensation and as a volunteer, renders services as a manager, coach, instructor, umpire or referee or who, without compensation and as a volunteer, assists a manager, coach, instructor, umpire or referee in a sports program of a nonprofit association, shall be liable to any person for any civil damages as a result of any acts or omissions in rendering such services or in conducting or sponsoring such sports program, unless the conduct of such person falls substantially below the standards generally practiced and accepted in like circumstances by similar persons rendering such services or conducting or sponsoring such sports programs, and unless it is shown that such person did an act or omitted the doing of an act which such person was under a recognized duty to another to do, knowing or having reason to know that such act or omission created a substantial risk of actual harm to the person or property of another. It shall be insufficient to impose liability to establish only that the conduct of such person fell below ordinary standards of care.
(b) Exceptions.
(1) Nothing in this Section shall be construed as

affecting or modifying the liability of such person or a nonprofit association for any of the following:

(i) Acts or omissions relating to the

transportation of participants in a sports program or others to or from a game, event or practice.

(ii) Acts or omissions relating to the care and

maintenance of real estate unrelated to the practice or playing areas which such persons or nonprofit associations own, possess or control.

(2) Nothing in this Section shall be construed as

affecting or modifying any existing legal basis for determining the liability, or any defense thereto, of any person not covered by the standard of negligence established by this Section.

(c) Assumption of risk or comparative fault. Nothing in this Section shall be construed as affecting or modifying the doctrine of assumption of risk or comparative fault on the part of the participant.
(d) Definitions. As used in this Act the following words and phrases shall have the meanings given to them in this subsection:
"Compensation" means any payment for services performed but does not include reimbursement for reasonable expenses actually incurred or to be incurred or, solely in the case of umpires or referees, a modest honorarium.
"Nonprofit association" means an entity which is organized as a not-for-profit corporation under the laws of this State or the United States or a nonprofit unincorporated association or any entity which is authorized to do business in this State as a not-for-profit corporation under the laws of this State, including, but not limited to, youth or athletic associations, volunteer fire, ambulance, religious, charitable, fraternal, veterans, civic, county fair or agricultural associations, or any separately chartered auxiliary of the foregoing, if organized and operated on a nonprofit basis.
"Sports program" means baseball (including softball), football, basketball, soccer or any other competitive sport formally recognized as a sport by the United States Olympic Committee as specified by and under the jurisdiction of the Amateur Sports Act of 1978 (36 U.S.C. 371 et seq.), the Amateur Athletic Union or the National Collegiate Athletic Association. The term shall be limited to a program or that portion of a program that is organized for recreational purposes and whose activities are substantially for such purposes and which is primarily for participants who are 18 years of age or younger or whose 19th birthday occurs during the year of participation or the competitive season, whichever is longer. There shall, however, be no age limitation for programs operated for persons with physical or intellectual disabilities.
(e) Nothing in this Section is intended to bar any cause of action against a nonprofit association or change the liability of such an association which arises out of an act or omission of any person exempt from liability under this Act.
(Source: P.A. 99-143, eff. 7-27-15.)






Chapter 750 - FAMILIES

750 ILCS 5/ - Illinois Marriage and Dissolution of Marriage Act.

Part I - General Provisions

(750 ILCS 5/Pt. I heading)

(750 ILCS 5/101) (from Ch. 40, par. 101)
Sec. 101. Short Title.) This Act may be cited as the "Illinois Marriage and Dissolution of Marriage Act".
(Source: P.A. 86-649.)

(750 ILCS 5/102) (from Ch. 40, par. 102)
Sec. 102. Purposes; Rules of Construction. This Act shall be liberally construed and applied to promote its underlying purposes, which are to:
(1) provide adequate procedures for the solemnization

and registration of marriage;

(2) strengthen and preserve the integrity of marriage

and safeguard family relationships;

(3) promote the amicable settlement of disputes that

have arisen between parties to a marriage;

(4) mitigate the potential harm to spouses and their

children caused by the process of an action brought under this Act, and protect children from exposure to conflict and violence;

(5) ensure predictable decision-making for the care

of children and for the allocation of parenting time and other parental responsibilities, and avoid prolonged uncertainty by expeditiously resolving issues involving children;

(6) recognize the right of children to a healthy

relationship with parents, and the responsibility of parents to ensure such a relationship;

(7) acknowledge that the determination of children's

best interests, and the allocation of parenting time and significant decision-making responsibilities, are among the paramount responsibilities of our system of justice, and to that end:

(A) recognize children's right to a strong and

healthy relationship with parents, and parents' concomitant right and responsibility to create and maintain such relationships;

(B) recognize that, in the absence of domestic

violence or any other factor that the court expressly finds to be relevant, proximity to, and frequent contact with, both parents promotes healthy development of children;

(C) facilitate parental planning and agreement

about the children's upbringing and allocation of parenting time and other parental responsibilities;

(D) continue existing parent-child relationships,

and secure the maximum involvement and cooperation of parents regarding the physical, mental, moral, and emotional well-being of the children during and after the litigation; and

(E) promote or order parents to participate in

programs designed to educate parents to:

(i) minimize or eliminate rancor and the

detrimental effect of litigation in any proceeding involving children; and

(ii) facilitate the maximum cooperation of

parents in raising their children;

(8) make reasonable provision for support during and

after an underlying dissolution of marriage, legal separation, parentage, or parental responsibility allocation action, including provision for timely advances of interim fees and costs to all attorneys, experts, and opinion witnesses including guardians ad litem and children's representatives, to achieve substantial parity in parties' access to funds for pre-judgment litigation costs in an action for dissolution of marriage or legal separation;

(9) eliminate the consideration of marital

misconduct in the adjudication of rights and duties incident to dissolution of marriage, legal separation and declaration of invalidity of marriage; and

(10) make provision for the preservation and

conservation of marital assets during the litigation.

(Source: P.A. 99-90, eff. 1-1-16.)

(750 ILCS 5/103) (from Ch. 40, par. 103)
Sec. 103. Trial by Jury.) There shall be no trial by jury under this Act.
(Source: P.A. 80-923.)

(750 ILCS 5/104) (from Ch. 40, par. 104)
Sec. 104. Venue. The proceedings shall be had in the county where the plaintiff or defendant resides, except as otherwise provided herein, but process may be directed to any county in the State. Objection to venue is barred if not made within such time as the defendant's response is due. In no event shall venue be deemed jurisdictional.
In any case brought pursuant to this Act where neither the petitioner nor respondent resides in the county in which the initial pleading is filed, the petitioner shall file with the initial pleading a written motion, which shall be set for hearing and ruled upon before any other issue is taken up, advising that the forum selected is not one of proper venue and seeking an appropriate order from the court allowing a waiver of the venue requirements of this Section.
(Source: P.A. 99-90, eff. 1-1-16.)

(750 ILCS 5/105) (from Ch. 40, par. 105)
Sec. 105. Application of Civil Practice Law.)
(a) The provisions of the Civil Practice Law shall apply to all proceedings under this Act, except as otherwise provided in this Act.
(b) A proceeding for dissolution of marriage, legal separation or declaration of invalidity of marriage shall be entitled "In re the Marriage of ... and ...". A parental responsibility allocation or support proceeding shall be entitled "In re the (Parental Responsibility) (Support) of ...".
(c) The initial pleading in all proceedings under this Act shall be denominated a petition. A responsive pleading shall be denominated a response. If new matter by way of defense is pleaded in the response, a reply may be filed by the petitioner, but the failure to reply is not an admission of the legal sufficiency of the new matter. All other pleadings under this Act shall be denominated as provided in the Civil Practice Law.
(d) As used in this Section, "pleadings" includes any petition or motion filed in the dissolution of marriage case which, if independently filed, would constitute a separate cause of action, including, but not limited to, actions for declaratory judgment, injunctive relief, and orders of protection. Actions under this subsection are subject to motions filed pursuant to Sections 2-615 and 2-619 of the Code of Civil Procedure.
(Source: P.A. 99-90, eff. 1-1-16.)

(750 ILCS 5/106) (from Ch. 40, par. 106)
Sec. 106. Employment of Administrative Aides.) The employment of qualified administrative aides to assist the court of any county in the administration of proceedings hereunder may be provided for by such county as the case may be. All such aides shall be appointed by the authority which provided for them, subject to the approval of a majority of the judges of each court involved, and shall serve for such terms and shall receive such compensation as provided by ordinance.
(a) The administrative aides shall perform such nonjudicial duties with respect to proceedings hereunder and matters ancillary thereto as the court shall direct.
(b) Any county may make such appropriations as may be necessary to provide for the expense and compensation of the administrative aides.
(Source: P.A. 80-923.)

(750 ILCS 5/107) (from Ch. 40, par. 107)
Sec. 107. Order of protection; status. Whenever relief is sought under Part V, Part VI or Part VII of this Act, the court shall inquire and parties shall advise the court whether any order of protection has previously been entered in the instant proceeding or any other proceeding in which any party, or a child of any party, or both, if relevant, has been designated as either a petitioner, respondent, or protected person.
(Source: P.A. 99-90, eff. 1-1-16.)



Part II - Marriage

(750 ILCS 5/Pt. II heading)

(750 ILCS 5/201) (from Ch. 40, par. 201)
Sec. 201. Formalities.) A marriage between 2 persons licensed, solemnized and registered as provided in this Act is valid in this State.
(Source: P.A. 98-597, eff. 6-1-14.)

(750 ILCS 5/202) (from Ch. 40, par. 202)
Sec. 202. Marriage License and Marriage Certificate.)
(a) The Director of Public Health shall prescribe the form for an application for a marriage license, which shall include the following information:
(1) name, sex, occupation, address, social security

number, date and place of birth of each party to the proposed marriage;

(2) if either party was previously married, his name,

and the date, place and court in which the marriage was dissolved or declared invalid or the date and place of death of the former spouse;

(3) name and address of the parents or guardian of

each party; and

(4) whether the parties are related to each other

and, if so, their relationship.

(b) The Director of Public Health shall prescribe the forms for the marriage license, the marriage certificate and, when necessary, the consent to marriage.
(Source: P.A. 80-923.)

(750 ILCS 5/203) (from Ch. 40, par. 203)
Sec. 203. License to Marry. When a marriage application has been completed and signed by both parties to a prospective marriage and both parties have appeared before the county clerk and the marriage license fee has been paid, the county clerk shall issue a license to marry and a marriage certificate form upon being furnished:
(1) satisfactory proof that each party to the

marriage will have attained the age of 18 years at the time the marriage license is effective or will have attained the age of 16 years and has either the consent to the marriage of both parents or his guardian or judicial approval; provided, if one parent cannot be located in order to obtain such consent and diligent efforts have been made to locate that parent by the consenting parent, then the consent of one parent plus a signed affidavit by the consenting parent which (i) names the absent parent and states that he or she cannot be located, and (ii) states what diligent efforts have been made to locate the absent parent, shall have the effect of both parents' consent for purposes of this Section;

(2) satisfactory proof that the marriage is not

prohibited; and

(3) an affidavit or record as prescribed in

subparagraph (1) of Section 205 or a court order as prescribed in subparagraph (2) of Section 205, if applicable.

With each marriage license, the county clerk shall provide a pamphlet describing the causes and effects of fetal alcohol syndrome. At least annually, the county board shall submit to the Illinois Department of Public Health a report as to the county clerk's compliance with the requirement that the county clerk provide a pamphlet with each marriage license. All funding and production costs for the aforementioned educational pamphlets for distribution to each county clerk shall be provided by non-profit, non-sectarian statewide programs that provide education, advocacy, support, and prevention services pertaining to Fetal Alcohol Syndrome.
(Source: P.A. 96-1323, eff. 1-1-11.)

(750 ILCS 5/204) (from Ch. 40, par. 204)
Sec. 204. Medical information brochure. The county clerk shall distribute free of charge, to all persons applying for a marriage license, a brochure prepared by the Department of Public Health concerning sexually transmitted diseases and inherited metabolic diseases.
(Source: P.A. 86-884.)

(750 ILCS 5/205) (from Ch. 40, par. 205)
Sec. 205. Exceptions.
(1) Irrespective of the results of laboratory tests and clinical examination relative to sexually transmitted diseases, the clerks of the respective counties shall issue a marriage license to parties to a proposed marriage (a) when a woman is pregnant at the time of such application, or (b) when a woman has, prior to the time of application, given birth to a child born out of wedlock which is living at the time of such application and the man making such application makes affidavit that he is the father of such child born out of wedlock. The county clerk shall, in lieu of the health certificate required hereunder, accept, as the case may be, either an affidavit on a form prescribed by the State Department of Public Health, signed by a physician duly licensed in this State, stating that the woman is pregnant, or a copy of the birth record of the child born out of wedlock, if one is available in this State, or if such birth record is not available, an affidavit signed by the woman that she is the mother of such child.
(2) Any judge of the circuit court within the county in which the license is to be issued is authorized and empowered on joint application by both applicants for a marriage license to waive the requirements as to medical examination, laboratory tests, and certificates, except the requirements of paragraph (4) of subsection (a) of Section 212 of this Act which shall not be waived; and to authorize the county clerk to issue the license if all other requirements of law have been complied with and the judge is satisfied, by affidavit, or other proof, that the examination or tests are contrary to the tenets or practices of the religious creed of which the applicant is an adherent, and that the public health and welfare will not be injuriously affected thereby.
(Source: P.A. 94-229, eff. 1-1-06.)

(750 ILCS 5/206) (from Ch. 40, par. 206)
Sec. 206. Records.) Any health certificate filed with the county clerk, or any certificate, affidavit, or record accepted in lieu thereof, shall be retained in the files of the office for one year after the license is issued and shall thereafter be destroyed by the county clerk.
(Source: P.A. 82-561.)

(750 ILCS 5/207) (from Ch. 40, par. 207)
Sec. 207. Effective Date of License.) A license to marry becomes effective in the county where it was issued one day after the date of issuance, unless the court orders that the license is effective when issued, and expires 60 days after it becomes effective, provided that the marriage is not invalidated by the fact that the marriage was inadvertently solemnized in a county in Illinois other than the county where the license was issued.
(Source: P.A. 95-775, eff. 1-1-09.)

(750 ILCS 5/208) (from Ch. 40, par. 208)
Sec. 208. Judicial Approval of Underage Marriages.) (a) The court, after a reasonable effort has been made to notify the parents or guardian of each underaged party, may order the county clerk to issue a marriage license and a marriage certificate form to a party aged 16 or 17 years who has no parent capable of consenting to his marriage or whose parent or guardian has not consented to his marriage.
(b) A marriage license and a marriage certificate form may be issued under this Section only if the court finds that the underaged party is capable of assuming the responsibilities of marriage and the marriage will serve his best interest. Pregnancy alone does not establish that the best interest of the party will be served.
(Source: P.A. 80-923.)

(750 ILCS 5/209) (from Ch. 40, par. 209)
Sec. 209. Solemnization and Registration.
(a) A marriage may be solemnized by a judge of a court of record, by a retired judge of a court of record, unless the retired judge was removed from office by the Judicial Inquiry Board, except that a retired judge shall not receive any compensation from the State, a county or any unit of local government in return for the solemnization of a marriage and there shall be no effect upon any pension benefits conferred by the Judges Retirement System of Illinois, by a judge of the Court of Claims, by a county clerk in counties having 2,000,000 or more inhabitants, by a public official whose powers include solemnization of marriages, or in accordance with the prescriptions of any religious denomination, Indian Nation or Tribe or Native Group, provided that when such prescriptions require an officiant, the officiant be in good standing with his or her religious denomination, Indian Nation or Tribe or Native Group. Either the person solemnizing the marriage, or, if no individual acting alone solemnized the marriage, both parties to the marriage, shall complete the marriage certificate form and forward it to the county clerk within 10 days after such marriage is solemnized.
(a-5) Nothing in this Act shall be construed to require any religious denomination or Indian Nation or Tribe or Native Group, or any minister, clergy, or officiant acting as a representative of a religious denomination or Indian Nation or Tribe or Native Group, to solemnize any marriage. Instead, any religious denomination or Indian Nation or Tribe or Native Group, or any minister, clergy, or officiant acting as a representative of a religious denomination or Indian Nation or Tribe or Native Group is free to choose which marriages it will solemnize. Notwithstanding any other law to the contrary, a refusal by a religious denomination or Indian Nation or Tribe or Native Group, or any minister, clergy, or officiant acting as a representative of a religious denomination or Indian Nation or Tribe or Native Group to solemnize any marriage under this Act shall not create or be the basis for any civil, administrative, or criminal penalty, claim, or cause of action.
(a-10) No church, mosque, synagogue, temple, nondenominational ministry, interdenominational or ecumenical organization, mission organization, or other organization whose principal purpose is the study, practice, or advancement of religion is required to provide religious facilities for the solemnization ceremony or celebration associated with the solemnization ceremony of a marriage if the solemnization ceremony or celebration associated with the solemnization ceremony is in violation of its religious beliefs. An entity identified in this subsection (a-10) shall be immune from any civil, administrative, criminal penalty, claim, or cause of action based on its refusal to provide religious facilities for the solemnization ceremony or celebration associated with the solemnization ceremony of a marriage if the solemnization ceremony or celebration associated with the solemnization ceremony is in violation of its religious beliefs. As used in this subsection (a-10), "religious facilities" means sanctuaries, parish halls, fellowship halls, and similar facilities. "Religious facilities" does not include facilities such as businesses, health care facilities, educational facilities, or social service agencies.
(b) The solemnization of the marriage is not invalidated: (1) by the fact that the person solemnizing the marriage was not legally qualified to solemnize it, if a reasonable person would believe the person solemnizing the marriage to be so qualified; or (2) by the fact that the marriage was inadvertently solemnized in a county in Illinois other than the county where the license was issued and filed.
(c) Any marriage that meets the requirements of this Section shall be presumed valid.
(Source: P.A. 98-597, eff. 6-1-14; 99-90, eff. 1-1-16.)

(750 ILCS 5/210) (from Ch. 40, par. 210)
Sec. 210. Registration of Marriage Certificate.) Upon receipt of the marriage certificate, the county clerk shall register the marriage. Within 45 days after the close of the month in which a marriage is registered, the county clerk shall make to the Department of Public Health a return of such marriage. Such return shall be made on a form furnished by the Department of Public Health and shall substantially consist of the following items:
(1) A copy of the marriage license application signed and attested to by the applicants, except that in any county in which the information provided in a marriage license application is entered into a computer, the county clerk may submit a computer copy of such information without the signatures and attestations of the applicants.
(2) The date and place of marriage.
(3) The marriage license number.
(Source: P.A. 85-1307.)

(750 ILCS 5/211) (from Ch. 40, par. 211)
Sec. 211. Reporting.) In transmitting the required returns, the county clerk shall make a report to the Department of Public Health stating the total number of marriage licenses issued during the month for which returns are made, and the number of marriage certificates registered during the month.
(Source: P.A. 80-923.)

(750 ILCS 5/212) (from Ch. 40, par. 212)
Sec. 212. Prohibited Marriages.
(a) The following marriages are prohibited:
(1) a marriage entered into prior to the dissolution

of an earlier marriage, civil union, or substantially similar legal relationship of one of the parties, unless the parties to the marriage are the same as the parties to a civil union and are seeking to convert their civil union to a marriage pursuant to Section 65 of the Illinois Religious Freedom Protection and Civil Union Act;

(2) a marriage between an ancestor and a descendant

or between siblings, whether the relationship is by the half or the whole blood or by adoption;

(3) a marriage between an uncle and a niece, between

an uncle and a nephew, between an aunt and a nephew, or between an aunt and a niece, whether the relationship is by the half or the whole blood;

(4) a marriage between cousins of the first degree;

however, a marriage between first cousins is not prohibited if:

(i) both parties are 50 years of age or older; or
(ii) either party, at the time of application for

a marriage license, presents for filing with the county clerk of the county in which the marriage is to be solemnized, a certificate signed by a licensed physician stating that the party to the proposed marriage is permanently and irreversibly sterile;

(5) (blank).
(b) Parties to a marriage prohibited under subsection (a) of this Section who cohabit after removal of the impediment are lawfully married as of the date of the removal of the impediment.
(c) Children born or adopted of a prohibited or common law marriage are the lawful children of the parties.
(Source: P.A. 98-597, eff. 6-1-14.)

(750 ILCS 5/213) (from Ch. 40, par. 213)
Sec. 213. Validity.) All marriages contracted within this State, prior to the effective date of this Act, or outside this State, that were valid at the time of the contract or subsequently validated by the laws of the place in which they were contracted or by the domicile of the parties, are valid in this State, except where contrary to the public policy of this State.
(Source: P.A. 80-923.)

(750 ILCS 5/213.1)
Sec. 213.1. (Repealed).
(Source: P.A. 89-459, eff. 5-24-96. Repealed by P.A. 98-597, eff. 6-1-14.)

(750 ILCS 5/214) (from Ch. 40, par. 214)
Sec. 214. Invalidity of Common Law Marriages.) Common law marriages contracted in this State after June 30, 1905 are invalid.
(Source: P.A. 80-923.)

(750 ILCS 5/215) (from Ch. 40, par. 215)
Sec. 215. Penalty.) Unless otherwise provided by law, any person who violates any provision of Part II of this Act is guilty of a Class B misdemeanor.
(Source: P.A. 80-923.)

(750 ILCS 5/216) (from Ch. 40, par. 216)
Sec. 216. Prohibited Marriages Void if Contracted in Another State.) That if any person residing and intending to continue to reside in this state and who is a person with a disability or prohibited from contracting marriage under the laws of this state, shall go into another state or country and there contract a marriage prohibited and declared void by the laws of this state, such marriage shall be null and void for all purposes in this state with the same effect as though such prohibited marriage had been entered into in this state.
(Source: P.A. 99-143, eff. 7-27-15.)

(750 ILCS 5/217) (from Ch. 40, par. 217)
Sec. 217. Marriage by Non-residents - When Void.) No marriage shall be contracted in this state by a party residing and intending to continue to reside in another state or jurisdiction if such marriage would be void if contracted in such other state or jurisdiction and every marriage celebrated in this state in violation of this provision shall be null and void.
(Source: P.A. 80-923.)

(750 ILCS 5/218) (from Ch. 40, par. 218)
Sec. 218. Duty of Officer Issuing License.) Before issuing a license to marry a person who resides and intends to continue to reside in another state, the officer having authority to issue the license shall satisfy himself by requiring affidavits or otherwise that such person is not prohibited from intermarrying by the laws of the jurisdiction where he or she resides.
(Source: P.A. 80-923.)

(750 ILCS 5/219) (from Ch. 40, par. 219)
Sec. 219. Offenses. Any official issuing a license with knowledge that the parties are thus prohibited from marrying and any person authorized to solemnize marriage who shall knowingly solemnize such a marriage shall be guilty of a Class C misdemeanor.
(Source: P.A. 99-90, eff. 1-1-16.)

(750 ILCS 5/220)
Sec. 220. Consent to jurisdiction. Members of a same-sex couple who enter into a marriage in this State consent to the jurisdiction of the courts of this State for the purpose of any action relating to the marriage, even if one or both parties cease to reside in this State. A court shall enter a judgment of dissolution of marriage if, at the time the action is commenced, it meets the grounds for dissolution of marriage set forth in this Act.
(Source: P.A. 98-597, eff. 6-1-14; 99-78, eff. 7-20-15.)



Part III - Declaration Of Invalidity Of Marriage

(750 ILCS 5/Pt. III heading)

(750 ILCS 5/301) (from Ch. 40, par. 301)
Sec. 301. Declaration of Invalidity - Grounds.) The court shall enter its judgment declaring the invalidity of a marriage (formerly known as annulment) entered into under the following circumstances:
(1) a party lacked capacity to consent to the marriage at the time the marriage was solemnized, either because of mental incapacity or infirmity or because of the influence of alcohol, drugs or other incapacitating substances, or a party was induced to enter into a marriage by force or duress or by fraud involving the essentials of marriage;
(2) a party lacks the physical capacity to consummate the marriage by sexual intercourse and at the time the marriage was solemnized the other party did not know of the incapacity;
(3) a party was aged 16 or 17 years and did not have the consent of his parents or guardian or judicial approval; or
(4) the marriage is prohibited.
(Source: P.A. 80-923.)

(750 ILCS 5/302) (from Ch. 40, par. 302)
Sec. 302. Time of Commencement.) (a) A declaration of invalidity under paragraphs (1) through (3) of Section 301 may be sought by any of the following persons and must be commenced within the times specified:
(1) for any of the reasons set forth in paragraph (1) of Section 301, by either party or by the legal representative of the party who lacked capacity to consent, no later than 90 days after the petitioner obtained knowledge of the described condition;
(2) for the reason set forth in paragraph (2) of Section 301, by either party, no later than one year after the petitioner obtained knowledge of the described condition;
(3) for the reason set forth in paragraph (3) of Section 301, by the underaged party, his parent or guardian, prior to the time the underaged party reaches the age at which he could have married without needing to satisfy the omitted requirement.
(b) In no event may a declaration of invalidity of marriage be sought after the death of either party to the marriage under subsections (1), (2) and (3) of Section 301.
(c) A declaration of invalidity for the reason set forth in paragraph (4) of Section 301 may be sought by either party, the legal spouse in case of a bigamous marriage, the State's Attorney or a child of either party, at any time not to exceed 3 years following the death of the first party to die.
(Source: P.A. 80-923.)

(750 ILCS 5/303) (from Ch. 40, par. 303)
Sec. 303. Legitimacy of Children.) Children born or adopted of a marriage declared invalid are the lawful children of the parties. Children whose parents marry after their birth are the lawful children of the parties.
(Source: P.A. 94-229, eff. 1-1-06.)

(750 ILCS 5/304) (from Ch. 40, par. 304)
Sec. 304. Retroactivity. Unless the court finds, after a consideration of all relevant circumstances, including the effect of a retroactive judgment on third parties, that the interests of justice would be served by making the judgment not retroactive, it shall declare the marriage invalid as of the date of the marriage. The provisions of this Act relating to property rights of the spouses, maintenance, support of children, and allocation of parental responsibilities on dissolution of marriage are applicable to non-retroactive judgments of invalidity of marriage only.
(Source: P.A. 99-90, eff. 1-1-16.)

(750 ILCS 5/305) (from Ch. 40, par. 305)
Sec. 305. Putative Spouse.) Any person, having gone through a marriage ceremony, who has cohabited with another to whom he is not legally married in the good faith belief that he was married to that person is a putative spouse until knowledge of the fact that he is not legally married terminates his status and prevents acquisition of further rights. A putative spouse acquires the rights conferred upon a legal spouse, including the right to maintenance following termination of his status, whether or not the marriage is prohibited, under Section 212, or declared invalid, under Section 301. If there is a legal spouse or other putative spouse, rights acquired by a putative spouse do not supersede the rights of the legal spouse or those acquired by other putative spouses, but the court shall apportion property, maintenance and support rights among the claimants as appropriate in the circumstances and in the interests of justice. This Section shall not apply to common law marriages contracted in the State after June 30, 1905.
(Source: P.A. 80-923.)

(750 ILCS 5/306) (from Ch. 40, par. 306)
Sec. 306. Commencement of Action.) Actions for declaration of invalidity of marriage shall be commenced as in other civil cases.
(Source: P.A. 80-923.)



Part IV - Dissolution And Legal Separation

(750 ILCS 5/Pt. IV heading)

(750 ILCS 5/401) (from Ch. 40, par. 401)
Sec. 401. Dissolution of marriage.
(a) The court shall enter a judgment of dissolution of marriage when at the time the action was commenced one of the spouses was a resident of this State or was stationed in this State while a member of the armed services, and the residence or military presence had been maintained for 90 days next preceding the commencement of the action or the making of the finding:
Irreconcilable differences have caused the irretrievable breakdown of the marriage and the court determines that efforts at reconciliation have failed or that future attempts at reconciliation would be impracticable and not in the best interests of the family.
(a-5) If the parties live separate and apart for a continuous period of not less than 6 months immediately preceding the entry of the judgment dissolving the marriage, there is an irrebuttable presumption that the requirement of irreconcilable differences has been met.
(b) Judgment shall not be entered unless, to the extent it has jurisdiction to do so, the court has considered, approved, reserved or made provision for the allocation of parental responsibilities, the support of any child of the marriage entitled to support, the maintenance of either spouse and the disposition of property. The court shall enter a judgment for dissolution that reserves any of these issues either upon (i) agreement of the parties, or (ii) motion of either party and a finding by the court that appropriate circumstances exist.
The death of a party subsequent to entry of a judgment for dissolution but before judgment on reserved issues shall not abate the proceedings.
If any provision of this Section or its application shall be adjudged unconstitutional or invalid for any reason by any court of competent jurisdiction, that judgment shall not impair, affect or invalidate any other provision or application of this Section, which shall remain in full force and effect.
(Source: P.A. 99-90, eff. 1-1-16.)

(750 ILCS 5/402) (from Ch. 40, par. 402)
Sec. 402. Legal Separation.
(a) Any person living separate and apart from his or her spouse may have a remedy for reasonable support and maintenance while they so live apart.
(b) Such action shall be brought in the circuit court of the county in which the petitioner or respondent resides or in which the parties last resided together as husband and wife. Commencement of the action, temporary relief and trials shall be the same as in actions for dissolution of marriage, except that temporary relief in an action for legal separation shall be limited to the relief set forth in subdivision (a)(1) and items (ii), (iii), and (iv) of subdivision (a)(2) of Section 501. If the court deems it appropriate to enter a judgment for legal separation, the court shall consider the applicable factors in Section 504 in awarding maintenance. If the court deems it appropriate to enter a judgment for legal separation, the court may approve a property settlement agreement that the parties have requested the court to incorporate into the judgment, subject to the following provisions:
(1) the court may not value or allocate property in

the absence of such an agreement;

(2) the court may disapprove such an agreement only

if it finds that the agreement is unconscionable; and

(3) such an agreement is final and non-modifiable.
(c) A proceeding or judgment for legal separation shall not bar either party from instituting an action for dissolution of marriage, and if the party so moving has met the requirements of Section 401, a judgment for dissolution shall be granted. Absent an agreement set forth in a separation agreement that provides for non-modifiable permanent maintenance, if a party to a judgment for legal separation files an action for dissolution of marriage, the issues of temporary and permanent maintenance shall be decided de novo.
(Source: P.A. 99-90, eff. 1-1-16.)

(750 ILCS 5/403) (from Ch. 40, par. 403)
Sec. 403. Pleadings - Commencement - Abolition of Existing Defenses - Procedure.
(a) The complaint or petition for dissolution of marriage or legal separation shall be verified and shall minimally set forth:
(1) the age, occupation and residence of each party

and his length of residence in this State;

(2) the date of the marriage and the place at which

it was registered;

(2.5) whether a petition for dissolution of marriage

is pending in any other county or state;

(3) that the jurisdictional requirements of

subsection (a) of Section 401 have been met and that irreconcilable differences have caused the irretrievable breakdown of the marriage;

(4) the names, ages and addresses of all living

children of the marriage and whether a spouse is pregnant;

(5) any arrangements as to support, allocation of

parental responsibility of the children and maintenance of a spouse; and

(6) the relief sought.
(b) Either or both parties to the marriage may initiate the proceeding.
(c) (Blank).
(d) The court may join additional parties necessary and proper for the exercise of its authority under this Act.
(e) Contested trials shall be on a bifurcated basis with the issue of whether irreconcilable differences have caused the irretrievable breakdown of the marriage, as described in Section 401, being tried first, regardless of whether that issue is contested or uncontested. Upon the court determining that irreconcilable differences have caused the irretrievable breakdown of the marriage, the court may allow additional time for the parties to settle amicably the remaining issues before resuming the trial, or may proceed immediately to trial on the remaining issues. The court has the discretion to use the date of the trial or such other date as agreed upon by the parties, or ordered by the court within its discretion, for purposes of determining the value of assets or property. In cases where the requirements of Section 401 are uncontested and proved as in cases of default, the trial on all other remaining issues shall proceed immediately, if so ordered by the court or if the parties so stipulate. Except as provided in subsection (b) of Section 401, the court shall enter a judgment of dissolution of marriage, including an order dissolving the marriage, incorporation of a marital settlement agreement if applicable, and any other appropriate findings or orders, only at the conclusion of the case and not after hearing only the testimony as to whether irreconcilable differences have caused the irretrievable breakdown of the marriage.
(f) (Blank).
(Source: P.A. 99-90, eff. 1-1-16.)

(750 ILCS 5/404) (from Ch. 40, par. 404)
Sec. 404. Conciliation.
(a) If the court concludes that there is a prospect of reconciliation, the court, at the request of either party, or on its own motion, may order a conciliation conference. The conciliation conference and counseling shall take place at the established court conciliation service of that judicial district or at any similar service or facility where no court conciliation service has been established.
(b) The facts adduced at any conciliation conference resulting from a referral hereunder, shall not be considered in the adjudication of a pending or subsequent action, nor shall any report resulting from such conference become part of the record of the case unless the parties have stipulated in writing to the contrary.
The court, upon good cause shown, may prohibit conciliation or other process that requires the parties to meet and confer without counsel.
(Source: P.A. 99-90, eff. 1-1-16.)

(750 ILCS 5/404.1) (from Ch. 40, par. 404.1)
Sec. 404.1. (a) In an action for dissolution of marriage involving minor children, or in a post-judgment proceeding involving minor children, the court may on its own motion order the parties, excluding the minor children, to attend an educational program concerning the effects of dissolution of marriage on the children, if the court finds that it would be in the best interests of the minor children. The program may be divided into sessions, which in the aggregate shall not exceed 4 hours in duration. The program shall be educational in nature and not designed for individual therapy.
(b) The facts adduced at any educational session resulting from a referral under this Section shall not be considered in the adjudication of a pending or subsequent action, nor shall any report resulting from such educational session become part of the record of the case unless the parties have stipulated in writing to the contrary.
(c) The fees or costs of educational sessions under this Section shall be borne by the parties and may be assessed by the court as it deems equitable.
(Source: P.A. 86-288.)

(750 ILCS 5/405) (from Ch. 40, par. 405)
Sec. 405. Hearing on Default - Notice. If the respondent is in default, the court shall proceed to hear the cause upon testimony of petitioner taken in open court, and in no case of default shall the court grant a dissolution of marriage or legal separation or declaration of invalidity of marriage, unless the judge is satisfied that all proper means have been taken to notify the respondent of the pendency of the suit. Whenever the judge is satisfied that the interests of the respondent require it, the court may order such additional notice as may be required. All of the provisions of the Code of Civil Procedure relating to default hearings are applicable to hearings on default.
(Source: P.A. 99-90, eff. 1-1-16.)

(750 ILCS 5/406) (from Ch. 40, par. 406)
Sec. 406. (Repealed).
(Source: P.A. 81-231. Repealed by P.A. 99-90, eff. 1-1-16.)

(750 ILCS 5/407) (from Ch. 40, par. 407)
Sec. 407. (Repealed).
(Source: P.A. 84-551. Repealed by P.A. 99-90, eff. 1-1-16.)

(750 ILCS 5/408) (from Ch. 40, par. 408)
Sec. 408. (Repealed).
(Source: P.A. 80-923. Repealed by P.A. 99-90, eff. 1-1-16.)

(750 ILCS 5/409) (from Ch. 40, par. 409)
Sec. 409. Proof of Foreign Marriage. A marriage which may have been solemnized or had in any foreign state or country, may be proved by the acknowledgment of the parties, their cohabitation, and other evidence. Certified copies of records of a marriage performed in any foreign state or country obtained from an authorized state governmental unit, embassy, or consulate may be admitted as an exception to the hearsay rule.
(Source: P.A. 99-90, eff. 1-1-16.)

(750 ILCS 5/410) (from Ch. 40, par. 410)
Sec. 410. Process - Practice - Proceedings - Publication.) The process, practice and proceedings under this Act shall be the same as in other civil cases, except as otherwise provided by this Act, or by any law or rule of court, and except that when the parties resided in a municipality, in a county with a population under 2,000,000, at the time the cause of action arose, and if service by publication is necessary, publication shall be in a newspaper published in such municipality if there is one.
(Source: P.A. 80-923.)

(750 ILCS 5/411) (from Ch. 40, par. 411)
Sec. 411. Commencement of Action.
(a) Actions for dissolution of marriage or legal separation shall be commenced as in other civil cases or, at the option of petitioner, by filing a praecipe for summons with the clerk of the court and paying the regular filing fees, in which latter case, a petition shall be filed within 6 months thereafter, or any extension for good cause shown granted by the court.
(b) When a praecipe for summons is filed without the petition, the summons shall recite that petitioner has commenced suit for dissolution of marriage or legal separation and shall require the respondent to file his or her appearance not later than 30 days from the day the summons is served and to plead to the petitioner's petition within 30 days from the day the petition is filed.
Until a petition has been filed, the court, pursuant to subsections (c) and (d) herein, may dismiss the suit, order the filing of a petition, or grant leave to the respondent to file a petition in the nature of a counter petition.
After the filing of the petition, the party filing the same shall, within 2 days, serve a copy thereof upon the other party, in the manner provided by rule of the Supreme Court for service of notices in other civil cases.
(c) Unless a respondent voluntarily files an appearance, a praecipe for summons filed without the petition shall be served on the respondent not later than 30 days after its issuance, and upon failure to obtain service upon the respondent within the 30 day period, or any extension for good cause shown granted by the court, the court shall dismiss the suit.
(d) An action for dissolution of marriage or legal separation commenced by the filing a praecipe for summons without the petition may be dismissed if a petition for dissolution of marriage or legal separation has not been filed within 6 months after the commencement of the action or within the extension granted under subsection (a) of this Section.
(e) The filing of a praecipe for summons under this Section constitutes the commencement of an action that serves as grounds for involuntary dismissal under subdivision (a)(3) of Section 2-619 of the Code of Civil Procedure of a subsequently filed petition for dissolution of marriage or legal separation in another county.
(Source: P.A. 99-90, eff. 1-1-16.)

(750 ILCS 5/412) (from Ch. 40, par. 412)
Sec. 412. (Repealed).
(Source: P.A. 81-231. Repealed by P.A. 99-90, eff. 1-1-16.)

(750 ILCS 5/413) (from Ch. 40, par. 413)
Sec. 413. Judgment.
(a) A judgment of dissolution of marriage or of legal separation or of declaration of invalidity of marriage shall be entered within 60 days of the closing of proofs; however, if the court enters an order specifying good cause as to why the court needs an additional 30 days, the judgment shall be entered within 90 days of the closing of proofs, including any hearing under subsection (j) of Section 503 of this Act and submission of closing arguments. A judgment of dissolution of marriage or of legal separation or of declaration of invalidity of marriage is final when entered, subject to the right of appeal. An appeal from the judgment of dissolution of marriage that does not challenge the finding as to grounds does not delay the finality of that provision of the judgment which dissolves the marriage, beyond the time for appealing from that provision, and either of the parties may remarry pending appeal. An order requiring maintenance or support of a spouse or a minor child or children entered under this Act or any other law of this State shall not be suspended or the enforcement thereof stayed pending the filing and resolution of post-judgment motions or an appeal.
(b) The clerk of the court shall give notice of the entry of a judgment of dissolution of marriage or legal separation or a declaration of invalidity of marriage:
(1) if the marriage is registered in this State, to

the county clerk of the county where the marriage is registered, who shall enter the fact of dissolution of marriage or legal separation or declaration of invalidity of marriage in the marriage registry; and within 45 days after the close of the month in which the judgment is entered, the clerk shall forward the certificate to the Department of Public Health on a form furnished by the Department; or

(2) if the marriage is registered in another

jurisdiction, to the appropriate official of that jurisdiction, with the request that he enter the fact of dissolution of marriage or legal separation or declaration of invalidity of marriage in the appropriate record.

(c) Unless the person whose marriage is dissolved or declared invalid requests otherwise, the judgment under this Section shall contain a provision authorizing the person to resume the use of his or her former or maiden name, should he or she choose to do so, at any time he or she chooses to do so.
(d) A judgment of dissolution of marriage or legal separation, if made, shall be awarded to both of the parties, and shall provide that it affects the status previously existing between the parties in the manner adjudged.
(Source: P.A. 99-90, eff. 1-1-16; 100-520, eff. 1-1-18 (see Section 5 of P.A. 100-565 for the effective date of P.A. 100-520).)



Part IV-A - Joint Simplified Dissolution Procedure

(750 ILCS 5/Pt. IV-A heading)

(750 ILCS 5/451)
Sec. 451. Applicability. In any proceeding under this Part IV-A, the provisions of this Part IV-A shall control where they conflict with other provisions of this Act.
(Source: P.A. 88-39.)

(750 ILCS 5/452)
Sec. 452. Petition. The parties to a dissolution proceeding may file a joint petition for simplified dissolution if they certify that all of the following conditions exist when the proceeding is commenced:
(a) Neither party is dependent on the other party for

support or each party is willing to waive the right to support; and the parties understand that consultation with attorneys may help them determine eligibility for spousal support.

(b) Either party has met the residency or military

presence requirement of Section 401 of this Act.

(c) The requirements of Section 401 regarding proof

of irreconcilable differences have been met.

(d) No children were born of the relationship of the

parties or adopted by the parties during the marriage, and the wife, to her knowledge, is not pregnant by the husband.

(e) The duration of the marriage does not exceed 8

years.

(f) Neither party has any interest in real property

or retirement benefits unless the retirement benefits are exclusively held in individual retirement accounts and the combined value of the accounts is less than $10,000.

(g) The parties waive any rights to maintenance.
(h) The total fair market value of all marital

property, after deducting all encumbrances, is less than $50,000, the combined gross annualized income from all sources is less than $60,000, and neither party has a gross annualized income from all sources in excess of $30,000.

(i) The parties have disclosed to each other all

assets and liabilities and their tax returns for all years of the marriage.

(j) The parties have executed a written agreement

dividing all assets in excess of $100 in value and allocating responsibility for debts and liabilities between the parties.

(k) The parties have executed a written agreement

allocating ownership of and responsibility for any companion animals owned by the parties. As used in this Section, "companion animal" does not include a service animal as defined in Section 2.01c of the Humane Care for Animals Act.

(Source: P.A. 99-90, eff. 1-1-16; 99-763, eff. 1-1-17; 100-422, eff. 1-1-18.)

(750 ILCS 5/453)
Sec. 453. Procedure; Judgment. The parties shall use the forms, including a form for the affidavit required under Section 454, provided by the circuit court clerk, and the clerk shall submit the petition to the court. The court shall expeditiously consider the cause. Both parties shall appear in person before the court and, if the court so directs, testify. The court, after examination of the petition and the parties and finding the agreement of the parties not unconscionable, shall enter a judgment granting the dissolution if the requirements of this Part IV-A have been met and the parties have submitted the affidavit required under Section 454. No transcript of proceedings shall be required.
(Source: P.A. 99-90, eff. 1-1-16.)

(750 ILCS 5/454)
Sec. 454. Affidavit. At the time of the hearing, the parties shall submit to the court an affidavit executed by both parties stating that all property has been divided in accordance with the agreement of the parties and that they have executed all documents required to effectuate the agreement.
(Source: P.A. 88-39.)

(750 ILCS 5/455)
Sec. 455. Copies of judgment. Upon entry of the judgment and upon payment of the fee, the circuit court clerk shall furnish to each party a certified copy of the final judgment of dissolution.
(Source: P.A. 88-39.)

(750 ILCS 5/456)
Sec. 456. Forms. The contents of forms to be used in simplified dissolutions shall be provided for by court rule. The circuit court clerk shall supply forms upon request for use by parties seeking simplified dissolutions under this Part IV-A.
(Source: P.A. 88-39.)

(750 ILCS 5/457)
Sec. 457. Brochure to describe proceedings. The circuit court clerk may make available a brochure that describes the requirements, nature, and effect of a simplified dissolution. The brochure should state, in nontechnical language, the following:
(a) It is in the best interests of each of the

parties to consult attorneys regarding the dissolution of their marriage, and that the services of attorneys may be obtained.

(b) The parties should not rely exclusively on the

brochure, and the brochure is intended only as a guide for self-representation.

(c) A concise summary of the provisions and

procedures of the simplified dissolution procedure.

(d) The nature and availability of counseling

services.

(e) If the parties waive their rights to maintenance,

neither party can in the future obtain maintenance from the other.

(f) A statement in boldface type that a judgment for

dissolution of marriage permanently adjudicates all financial rights arising out of the marriage, including the right to property in the name of one's spouse and the right to support from one's spouse (maintenance or alimony), that a judgment is final, and the parties waive their right to appeal, except that neither party is barred from instituting an action to set aside a final judgment for fraud, duress, accident, mistake, or other grounds at law or in equity.

(g) The parties to the marriage remain married

persons and cannot remarry until a judgment dissolving the marriage is entered.

(Source: P.A. 88-39.)



Part V - Property, Support And Attorney Fees

(750 ILCS 5/Pt. V heading)

(750 ILCS 5/501) (from Ch. 40, par. 501)
Sec. 501. Temporary relief. In all proceedings under this Act, temporary relief shall be as follows:
(a) Either party may petition or move for:
(1) temporary maintenance or temporary support of a

child of the marriage entitled to support, accompanied by an affidavit as to the factual basis for the relief requested. One form of financial affidavit, as determined by the Supreme Court, shall be used statewide. The financial affidavit shall be supported by documentary evidence including, but not limited to, income tax returns, pay stubs, and banking statements. Unless the court otherwise directs, any affidavit or supporting documentary evidence submitted pursuant to this paragraph shall not be made part of the public record of the proceedings but shall be available to the court or an appellate court in which the proceedings are subject to review, to the parties, their attorneys, and such other persons as the court may direct. Upon motion of a party, a court may hold a hearing to determine whether and why there is a disparity between a party's sworn affidavit and the supporting documentation. If a party intentionally or recklessly files an inaccurate or misleading financial affidavit, the court shall impose significant penalties and sanctions including, but not limited to, costs and attorney's fees;

(2) a temporary restraining order or preliminary

injunction, accompanied by affidavit showing a factual basis for any of the following relief:

(i) restraining any person from transferring,

encumbering, concealing or otherwise disposing of any property except in the usual course of business or for the necessities of life, and, if so restrained, requiring him to notify the moving party and his attorney of any proposed extraordinary expenditures made after the order is issued; however, an order need not include an exception for transferring, encumbering, or otherwise disposing of property in the usual course of business or for the necessities of life if the court enters appropriate orders that enable the parties to pay their necessary personal and business expenses including, but not limited to, appropriate professionals to assist the court pursuant to subsection (l) of Section 503 to administer the payment and accounting of such living and business expenses;

(ii) enjoining a party from removing a child from

the jurisdiction of the court for more than 14 days;

(iii) enjoining a party from striking or

interfering with the personal liberty of the other party or of any child; or

(iv) providing other injunctive relief proper in

the circumstances; or

(3) other appropriate temporary relief including, in

the discretion of the court, ordering the purchase or sale of assets and requiring that a party or parties borrow funds in the appropriate circumstances.

Issues concerning temporary maintenance or temporary support of a child entitled to support shall be dealt with on a summary basis based on allocated parenting time, financial affidavits, tax returns, pay stubs, banking statements, and other relevant documentation, except an evidentiary hearing may be held upon a showing of good cause. If a party intentionally or recklessly files an inaccurate or misleading financial affidavit, the court shall impose significant penalties and sanctions including, but not limited to, costs and attorney's fees resulting from the improper representation.
(b) The court may issue a temporary restraining order without requiring notice to the other party only if it finds, on the basis of the moving affidavit or other evidence, that irreparable injury will result to the moving party if no order is issued until the time for responding has elapsed.
(c) A response hereunder may be filed within 21 days after service of notice of motion or at the time specified in the temporary restraining order.
(c-1) As used in this subsection (c-1), "interim attorney's fees and costs" means attorney's fees and costs assessed from time to time while a case is pending, in favor of the petitioning party's current counsel, for reasonable fees and costs either already incurred or to be incurred, and "interim award" means an award of interim attorney's fees and costs. Interim awards shall be governed by the following:
(1) Except for good cause shown, a proceeding for (or

relating to) interim attorney's fees and costs in a pre-judgment dissolution proceeding shall be nonevidentiary and summary in nature. All hearings for or relating to interim attorney's fees and costs under this subsection shall be scheduled expeditiously by the court. When a party files a petition for interim attorney's fees and costs supported by one or more affidavits that delineate relevant factors, the court (or a hearing officer) shall assess an interim award after affording the opposing party a reasonable opportunity to file a responsive pleading. A responsive pleading shall set out the amount of each retainer or other payment or payments, or both, previously paid to the responding party's counsel by or on behalf of the responding party. A responsive pleading shall include costs incurred, and shall indicate whether the costs are paid or unpaid. In assessing an interim award, the court shall consider all relevant factors, as presented, that appear reasonable and necessary, including to the extent applicable:

(A) the income and property of each party,

including alleged marital property within the sole control of one party and alleged non-marital property within access to a party;

(B) the needs of each party;
(C) the realistic earning capacity of each party;
(D) any impairment to present earning capacity of

either party, including age and physical and emotional health;

(E) the standard of living established during the

marriage;

(F) the degree of complexity of the issues,

including allocation of parental responsibility, valuation or division (or both) of closely held businesses, and tax planning, as well as reasonable needs for expert investigations or expert witnesses, or both;

(G) each party's access to relevant information;
(H) the amount of the payment or payments made or

reasonably expected to be made to the attorney for the other party; and

(I) any other factor that the court expressly

finds to be just and equitable.

(2) Any assessment of an interim award (including one

pursuant to an agreed order) shall be without prejudice to any final allocation and without prejudice as to any claim or right of either party or any counsel of record at the time of the award. Any such claim or right may be presented by the appropriate party or counsel at a hearing on contribution under subsection (j) of Section 503 or a hearing on counsel's fees under subsection (c) of Section 508. Unless otherwise ordered by the court at the final hearing between the parties or in a hearing under subsection (j) of Section 503 or subsection (c) of Section 508, interim awards, as well as the aggregate of all other payments by each party to counsel and related payments to third parties, shall be deemed to have been advances from the parties' marital estate. Any portion of any interim award constituting an overpayment shall be remitted back to the appropriate party or parties, or, alternatively, to successor counsel, as the court determines and directs, after notice in a form designated by the Supreme Court. An order for the award of interim attorney's fees shall be a standardized form order and labeled "Interim Fee Award Order".

(3) In any proceeding under this subsection (c-1),

the court (or hearing officer) shall assess an interim award against an opposing party in an amount necessary to enable the petitioning party to participate adequately in the litigation, upon findings that the party from whom attorney's fees and costs are sought has the financial ability to pay reasonable amounts and that the party seeking attorney's fees and costs lacks sufficient access to assets or income to pay reasonable amounts. In determining an award, the court shall consider whether adequate participation in the litigation requires expenditure of more fees and costs for a party that is not in control of assets or relevant information. Except for good cause shown, an interim award shall not be less than payments made or reasonably expected to be made to the counsel for the other party. If the court finds that both parties lack financial ability or access to assets or income for reasonable attorney's fees and costs, the court (or hearing officer) shall enter an order that allocates available funds for each party's counsel, including retainers or interim payments, or both, previously paid, in a manner that achieves substantial parity between the parties.

(4) The changes to this Section 501 made by this

amendatory Act of 1996 apply to cases pending on or after June 1, 1997, except as otherwise provided in Section 508.

(c-2) Allocation of use of marital residence. Where there is on file a verified complaint or verified petition seeking temporary eviction from the marital residence, the court may, during the pendency of the proceeding, only in cases where the physical or mental well-being of either spouse or his or her children is jeopardized by occupancy of the marital residence by both spouses, and only upon due notice and full hearing, unless waived by the court on good cause shown, enter orders granting the exclusive possession of the marital residence to either spouse, by eviction from, or restoration of, the marital residence, until the final determination of the cause pursuant to the factors listed in Section 602.7 of this Act. No such order shall in any manner affect any estate in homestead property of either party. In entering orders under this subsection (c-2), the court shall balance hardships to the parties.
(d) A temporary order entered under this Section:
(1) does not prejudice the rights of the parties or

the child which are to be adjudicated at subsequent hearings in the proceeding;

(2) may be revoked or modified before final judgment,

on a showing by affidavit and upon hearing; and

(3) terminates when the final judgment is entered or

when the petition for dissolution of marriage or legal separation or declaration of invalidity of marriage is dismissed.

(e) The fees or costs of mediation shall be borne by the parties and may be assessed by the court as it deems equitable without prejudice and are subject to reallocation at the conclusion of the case.
(f) Companion animals. Either party may petition or move for the temporary allocation of sole or joint possession of and responsibility for a companion animal jointly owned by the parties. In issuing an order under this subsection, the court shall take into consideration the well-being of the companion animal. As used in this Section, "companion animal" does not include a service animal as defined in Section 2.01c of the Humane Care for Animals Act.
(Source: P.A. 99-90, eff. 1-1-16; 99-763, eff. 1-1-17; 100-422, eff. 1-1-18.)

(750 ILCS 5/501.1) (from Ch. 40, par. 501.1)
Sec. 501.1. Dissolution action stay.
(a) Upon service of a summons and petition or praecipe filed under the Illinois Marriage and Dissolution of Marriage Act or upon the filing of the respondent's appearance in the proceeding, whichever first occurs, a dissolution action stay shall be in effect against both parties, without bond or further notice, until a final judgement is entered, the proceeding is dismissed, or until further order of the court:
(1) restraining both parties from physically abusing,

harassing, intimidating, striking, or interfering with the personal liberty of the other party or the minor children of either party; and

(2) restraining both parties from concealing a minor

child of either party from the child's other parent.

The restraint provided in this subsection (a) does not operate to make unavailable any of the remedies provided in the Illinois Domestic Violence Act of 1986.
(b) (Blank).
(c) (Blank).
(d) (Blank).
(e) In a proceeding filed under this Act, the summons shall provide notice of the entry of the automatic dissolution action stay in a form as required by applicable rules.
(Source: P.A. 99-90, eff. 1-1-16; 99-763, eff. 1-1-17.)

(750 ILCS 5/502) (from Ch. 40, par. 502)
Sec. 502. Agreement.
(a) To promote amicable settlement of disputes between parties to a marriage attendant upon the dissolution of their marriage, the parties may enter into an agreement containing provisions for disposition of any property owned by either of them, maintenance of either of them, support, parental responsibility allocation of their children, and support of their children as provided in Sections 513 and 513.5 after the children attain majority. The parties may also enter into an agreement allocating the sole or joint ownership of or responsibility for a companion animal. As used in this Section, "companion animal" does not include a service animal as defined in Section 2.01c of the Humane Care for Animals Act. Any agreement pursuant to this Section must be in writing, except for good cause shown with the approval of the court, before proceeding to an oral prove up.
(b) The terms of the agreement, except those providing for the support and parental responsibility allocation of children, are binding upon the court unless it finds, after considering the economic circumstances of the parties and any other relevant evidence produced by the parties, on their own motion or on request of the court, that the agreement is unconscionable. The terms of the agreement incorporated into the judgment are binding if there is any conflict between the terms of the agreement and any testimony made at an uncontested prove-up hearing on the grounds or the substance of the agreement.
(c) If the court finds the agreement unconscionable, it may request the parties to submit a revised agreement or upon hearing, may make orders for the disposition of property, maintenance, child support and other matters.
(d) Unless the agreement provides to the contrary, its terms shall be set forth in the judgment, and the parties shall be ordered to perform under such terms, or if the agreement provides that its terms shall not be set forth in the judgment, the judgment shall identify the agreement and state that the court has approved its terms.
(e) Terms of the agreement set forth in the judgment are enforceable by all remedies available for enforcement of a judgment, including contempt, and are enforceable as contract terms.
(f) Child support, support of children as provided in Sections 513 and 513.5 after the children attain majority, and parental responsibility allocation of children may be modified upon a showing of a substantial change in circumstances. The parties may provide that maintenance is non-modifiable in amount, duration, or both. If the parties do not provide that maintenance is non-modifiable in amount, duration, or both, then those terms are modifiable upon a substantial change of circumstances. Property provisions of an agreement are never modifiable. The judgment may expressly preclude or limit modification of other terms set forth in the judgment if the agreement so provides. Otherwise, terms of an agreement set forth in the judgment are automatically modified by modification of the judgment.
(Source: P.A. 99-90, eff. 1-1-16; 99-763, eff. 1-1-17; 100-422, eff. 1-1-18.)

(750 ILCS 5/503) (from Ch. 40, par. 503)
Sec. 503. Disposition of property and debts.
(a) For purposes of this Act, "marital property" means all property, including debts and other obligations, acquired by either spouse subsequent to the marriage, except the following, which is known as "non-marital property":
(1) property acquired by gift, legacy or descent or

property acquired in exchange for such property;

(2) property acquired in exchange for property

acquired before the marriage;

(3) property acquired by a spouse after a judgment of

legal separation;

(4) property excluded by valid agreement of the

parties, including a premarital agreement or a postnuptial agreement;

(5) any judgment or property obtained by judgment

awarded to a spouse from the other spouse except, however, when a spouse is required to sue the other spouse in order to obtain insurance coverage or otherwise recover from a third party and the recovery is directly related to amounts advanced by the marital estate, the judgment shall be considered marital property;

(6) property acquired before the marriage, except as

it relates to retirement plans that may have both marital and non-marital characteristics;

(6.5) all property acquired by a spouse by the sole

use of non-marital property as collateral for a loan that then is used to acquire property during the marriage; to the extent that the marital estate repays any portion of the loan, it shall be considered a contribution from the marital estate to the non-marital estate subject to reimbursement;

(7) the increase in value of non-marital property,

irrespective of whether the increase results from a contribution of marital property, non-marital property, the personal effort of a spouse, or otherwise, subject to the right of reimbursement provided in subsection (c) of this Section; and

(8) income from property acquired by a method listed

in paragraphs (1) through (7) of this subsection if the income is not attributable to the personal effort of a spouse.

Property acquired prior to a marriage that would otherwise be non-marital property shall not be deemed to be marital property solely because the property was acquired in contemplation of marriage.
The court shall make specific factual findings as to its classification of assets as marital or non-marital property, values, and other factual findings supporting its property award.
(b)(1) For purposes of distribution of property, all property acquired by either spouse after the marriage and before a judgment of dissolution of marriage or declaration of invalidity of marriage is presumed marital property. This presumption includes non-marital property transferred into some form of co-ownership between the spouses, regardless of whether title is held individually or by the spouses in some form of co-ownership such as joint tenancy, tenancy in common, tenancy by the entirety, or community property. The presumption of marital property is overcome by showing through clear and convincing evidence that the property was acquired by a method listed in subsection (a) of this Section or was done for estate or tax planning purposes or for other reasons that establish that a transfer between spouses was not intended to be a gift.
(2) For purposes of distribution of property pursuant to this Section, all pension benefits (including pension benefits under the Illinois Pension Code, defined benefit plans, defined contribution plans and accounts, individual retirement accounts, and non-qualified plans) acquired by or participated in by either spouse after the marriage and before a judgment of dissolution of marriage or legal separation or declaration of invalidity of the marriage are presumed to be marital property. A spouse may overcome the presumption that these pension benefits are marital property by showing through clear and convincing evidence that the pension benefits were acquired by a method listed in subsection (a) of this Section. The right to a division of pension benefits in just proportions under this Section is enforceable under Section 1-119 of the Illinois Pension Code.
The value of pension benefits in a retirement system subject to the Illinois Pension Code shall be determined in accordance with the valuation procedures established by the retirement system.
The recognition of pension benefits as marital property and the division of those benefits pursuant to a Qualified Illinois Domestic Relations Order shall not be deemed to be a diminishment, alienation, or impairment of those benefits. The division of pension benefits is an allocation of property in which each spouse has a species of common ownership.
(3) For purposes of distribution of property under this Section, all stock options and restricted stock or similar form of benefit granted to either spouse after the marriage and before a judgment of dissolution of marriage or legal separation or declaration of invalidity of marriage, whether vested or non-vested or whether their value is ascertainable, are presumed to be marital property. This presumption of marital property is overcome by a showing that the stock options or restricted stock or similar form of benefit were acquired by a method listed in subsection (a) of this Section. The court shall allocate stock options and restricted stock or similar form of benefit between the parties at the time of the judgment of dissolution of marriage or declaration of invalidity of marriage recognizing that the value of the stock options and restricted stock or similar form of benefit may not be then determinable and that the actual division of the options may not occur until a future date. In making the allocation between the parties, the court shall consider, in addition to the factors set forth in subsection (d) of this Section, the following:
(i) All circumstances underlying the grant of the

stock option and restricted stock or similar form of benefit including but not limited to the vesting schedule, whether the grant was for past, present, or future efforts, whether the grant is designed to promote future performance or employment, or any combination thereof.

(ii) The length of time from the grant of the option

to the time the option is exercisable.

(b-5) As to any existing policy of life insurance insuring the life of either spouse, or any interest in such policy, that constitutes marital property, whether whole life, term life, group term life, universal life, or other form of life insurance policy, and whether or not the value is ascertainable, the court shall allocate ownership, death benefits or the right to assign death benefits, and the obligation for premium payments, if any, equitably between the parties at the time of the judgment for dissolution or declaration of invalidity of marriage.
(c) Commingled marital and non-marital property shall be treated in the following manner, unless otherwise agreed by the spouses:
(1)(A) If marital and non-marital property are

commingled by one estate being contributed into the other, the following shall apply:

(i) If the contributed property loses its

identity, the contributed property transmutes to the estate receiving the property, subject to the provisions of paragraph (2) of this subsection (c).

(ii) If the contributed property retains its

identity, it does not transmute and remains property of the contributing estate.

(B) If marital and non-marital property are

commingled into newly acquired property resulting in a loss of identity of the contributing estates, the commingled property shall be deemed transmuted to marital property, subject to the provisions of paragraph (2) of this subsection (c).

(2)(A) When one estate of property makes a

contribution to another estate of property, the contributing estate shall be reimbursed from the estate receiving the contribution notwithstanding any transmutation. No such reimbursement shall be made with respect to a contribution that is not traceable by clear and convincing evidence or that was a gift. The court may provide for reimbursement out of the marital property to be divided or by imposing a lien against the non-marital property that received the contribution.

(B) When a spouse contributes personal effort to

non-marital property, it shall be deemed a contribution from the marital estate, which shall receive reimbursement for the efforts if the efforts are significant and result in substantial appreciation to the non-marital property except that if the marital estate reasonably has been compensated for his or her efforts, it shall not be deemed a contribution to the marital estate and there shall be no reimbursement to the marital estate. The court may provide for reimbursement out of the marital property to be divided or by imposing a lien against the non-marital property which received the contribution.

(d) In a proceeding for dissolution of marriage or declaration of invalidity of marriage, or in a proceeding for disposition of property following dissolution of marriage by a court that lacked personal jurisdiction over the absent spouse or lacked jurisdiction to dispose of the property, the court shall assign each spouse's non-marital property to that spouse. It also shall divide the marital property without regard to marital misconduct in just proportions considering all relevant factors, including:
(1) each party's contribution to the acquisition,

preservation, or increase or decrease in value of the marital or non-marital property, including (i) any decrease attributable to an advance from the parties' marital estate under subsection (c-1)(2) of Section 501; (ii) the contribution of a spouse as a homemaker or to the family unit; and (iii) whether the contribution is after the commencement of a proceeding for dissolution of marriage or declaration of invalidity of marriage;

(2) the dissipation by each party of the marital

property, provided that a party's claim of dissipation is subject to the following conditions:

(i) a notice of intent to claim dissipation shall

be given no later than 60 days before trial or 30 days after discovery closes, whichever is later;

(ii) the notice of intent to claim dissipation

shall contain, at a minimum, a date or period of time during which the marriage began undergoing an irretrievable breakdown, an identification of the property dissipated, and a date or period of time during which the dissipation occurred;

(iii) a certificate or service of the notice of

intent to claim dissipation shall be filed with the clerk of the court and be served pursuant to applicable rules;

(iv) no dissipation shall be deemed to have

occurred prior to 3 years after the party claiming dissipation knew or should have known of the dissipation, but in no event prior to 5 years before the filing of the petition for dissolution of marriage;

(3) the value of the property assigned to each spouse;
(4) the duration of the marriage;
(5) the relevant economic circumstances of each

spouse when the division of property is to become effective, including the desirability of awarding the family home, or the right to live therein for reasonable periods, to the spouse having the primary residence of the children;

(6) any obligations and rights arising from a prior

marriage of either party;

(7) any prenuptial or postnuptial agreement of the

parties;

(8) the age, health, station, occupation, amount and

sources of income, vocational skills, employability, estate, liabilities, and needs of each of the parties;

(9) the custodial provisions for any children;
(10) whether the apportionment is in lieu of or in

addition to maintenance;

(11) the reasonable opportunity of each spouse for

future acquisition of capital assets and income; and

(12) the tax consequences of the property division

upon the respective economic circumstances of the parties.

(e) Each spouse has a species of common ownership in the marital property which vests at the time dissolution proceedings are commenced and continues only during the pendency of the action. Any such interest in marital property shall not encumber that property so as to restrict its transfer, assignment or conveyance by the title holder unless such title holder is specifically enjoined from making such transfer, assignment or conveyance.
(f) In a proceeding for dissolution of marriage or declaration of invalidity of marriage or in a proceeding for disposition of property following dissolution of marriage by a court that lacked personal jurisdiction over the absent spouse or lacked jurisdiction to dispose of the property, the court, in determining the value of the marital and non-marital property for purposes of dividing the property, has the discretion to use the date of the trial or such other date as agreed upon by the parties, or ordered by the court within its discretion, for purposes of determining the value of assets or property.
(g) The court if necessary to protect and promote the best interests of the children may set aside a portion of the jointly or separately held estates of the parties in a separate fund or trust for the support, maintenance, education, physical and mental health, and general welfare of any minor, dependent, or incompetent child of the parties. In making a determination under this subsection, the court may consider, among other things, the conviction of a party of any of the offenses set forth in Section 11-1.20, 11-1.30, 11-1.40, 11-1.50, 11-1.60, 12-3.3, 12-4, 12-4.1, 12-4.2, 12-4.3, 12-13, 12-14, 12-14.1, 12-15, or 12-16, or Section 12-3.05 except for subdivision (a)(4) or (g)(1), of the Criminal Code of 1961 or the Criminal Code of 2012 if the victim is a child of one or both of the parties, and there is a need for, and cost of, care, healing and counseling for the child who is the victim of the crime.
(h) Unless specifically directed by a reviewing court, or upon good cause shown, the court shall not on remand consider any increase or decrease in the value of any "marital" or "non-marital" property occurring since the assessment of such property at the original trial or hearing, but shall use only that assessment made at the original trial or hearing.
(i) The court may make such judgments affecting the marital property as may be just and may enforce such judgments by ordering a sale of marital property, with proceeds therefrom to be applied as determined by the court.
(j) After proofs have closed in the final hearing on all other issues between the parties (or in conjunction with the final hearing, if all parties so stipulate) and before judgment is entered, a party's petition for contribution to fees and costs incurred in the proceeding shall be heard and decided, in accordance with the following provisions:
(1) A petition for contribution, if not filed before

the final hearing on other issues between the parties, shall be filed no later than 14 days after the closing of proofs in the final hearing or within such other period as the court orders.

(2) Any award of contribution to one party from the

other party shall be based on the criteria for division of marital property under this Section 503 and, if maintenance has been awarded, on the criteria for an award of maintenance under Section 504.

(3) The filing of a petition for contribution shall

not be deemed to constitute a waiver of the attorney-client privilege between the petitioning party and current or former counsel; and such a waiver shall not constitute a prerequisite to a hearing for contribution. If either party's presentation on contribution, however, includes evidence within the scope of the attorney-client privilege, the disclosure or disclosures shall be narrowly construed and shall not be deemed by the court to constitute a general waiver of the privilege as to matters beyond the scope of the presentation.

(4) No finding on which a contribution award is based

or denied shall be asserted against counsel or former counsel for purposes of any hearing under subsection (c) or (e) of Section 508.

(5) A contribution award (payable to either the

petitioning party or the party's counsel, or jointly, as the court determines) may be in the form of either a set dollar amount or a percentage of fees and costs (or a portion of fees and costs) to be subsequently agreed upon by the petitioning party and counsel or, alternatively, thereafter determined in a hearing pursuant to subsection (c) of Section 508 or previously or thereafter determined in an independent proceeding under subsection (e) of Section 508.

(6) The changes to this Section 503 made by this

amendatory Act of 1996 apply to cases pending on or after June 1, 1997, except as otherwise provided in Section 508.

(k) In determining the value of assets or property under this Section, the court shall employ a fair market value standard. The date of valuation for the purposes of division of assets shall be the date of trial or such other date as agreed by the parties or ordered by the court, within its discretion. If the court grants a petition brought under Section 2-1401 of the Code of Civil Procedure, then the court has the discretion to use the date of the trial or such other date as agreed upon by the parties, or ordered by the court within its discretion, for purposes of determining the value of assets or property.
(l) The court may seek the advice of financial experts or other professionals, whether or not employed by the court on a regular basis. The advice given shall be in writing and made available by the court to counsel. Counsel may examine as a witness any professional consulted by the court designated as the court's witness. Professional personnel consulted by the court are subject to subpoena for the purposes of discovery, trial, or both. The court shall allocate the costs and fees of those professional personnel between the parties based upon the financial ability of each party and any other criteria the court considers appropriate, and the allocation is subject to reallocation under subsection (a) of Section 508. Upon the request of any party or upon the court's own motion, the court may conduct a hearing as to the reasonableness of those fees and costs.
(m) The changes made to this Section by Public Act 97-941 apply only to petitions for dissolution of marriage filed on or after January 1, 2013 (the effective date of Public Act 97-941).
(n) If the court finds that a companion animal of the parties is a marital asset, it shall allocate the sole or joint ownership of and responsibility for a companion animal of the parties. In issuing an order under this subsection, the court shall take into consideration the well-being of the companion animal. As used in this Section, "companion animal" does not include a service animal as defined in Section 2.01c of the Humane Care for Animals Act.
(Source: P.A. 99-78, eff. 7-20-15; 99-90, eff. 1-1-16; 99-763, eff. 1-1-17; 100-422, eff. 1-1-18.)

(750 ILCS 5/504) (from Ch. 40, par. 504)
Sec. 504. Maintenance.
(a) Entitlement to maintenance. In a proceeding for dissolution of marriage or legal separation or declaration of invalidity of marriage, or a proceeding for maintenance following dissolution of the marriage by a court which lacked personal jurisdiction over the absent spouse, the court may grant a maintenance award for either spouse in amounts and for periods of time as the court deems just, without regard to marital misconduct, and the maintenance may be paid from the income or property of the other spouse. The court shall first determine whether a maintenance award is appropriate, after consideration of all relevant factors, including:
(1) the income and property of each party, including

marital property apportioned and non-marital property assigned to the party seeking maintenance as well as all financial obligations imposed on the parties as a result of the dissolution of marriage;

(2) the needs of each party;
(3) the realistic present and future earning capacity

of each party;

(4) any impairment of the present and future earning

capacity of the party seeking maintenance due to that party devoting time to domestic duties or having forgone or delayed education, training, employment, or career opportunities due to the marriage;

(5) any impairment of the realistic present or future

earning capacity of the party against whom maintenance is sought;

(6) the time necessary to enable the party seeking

maintenance to acquire appropriate education, training, and employment, and whether that party is able to support himself or herself through appropriate employment or any parental responsibility arrangements and its effect on the party seeking employment;

(7) the standard of living established during the

marriage;

(8) the duration of the marriage;
(9) the age, health, station, occupation, amount and

sources of income, vocational skills, employability, estate, liabilities, and the needs of each of the parties;

(10) all sources of public and private income

including, without limitation, disability and retirement income;

(11) the tax consequences of the property division

upon the respective economic circumstances of the parties;

(12) contributions and services by the party seeking

maintenance to the education, training, career or career potential, or license of the other spouse;

(13) any valid agreement of the parties; and
(14) any other factor that the court expressly finds

to be just and equitable.

(b) (Blank).
(b-1) Amount and duration of maintenance. If the court determines that a maintenance award is appropriate, the court shall order maintenance in accordance with either paragraph (1) or (2) of this subsection (b-1):
(1) Maintenance award in accordance with guidelines.

In situations when the combined gross annual income of the parties is less than $500,000 and the payor has no obligation to pay child support or maintenance or both from a prior relationship, maintenance payable after the date the parties' marriage is dissolved shall be in accordance with subparagraphs (A) and (B) of this paragraph (1), unless the court makes a finding that the application of the guidelines would be inappropriate.

(A) The amount of maintenance under this

paragraph (1) shall be calculated by taking 30% of the payor's gross annual income minus 20% of the payee's gross annual income. The amount calculated as maintenance, however, when added to the gross income of the payee, may not result in the payee receiving an amount that is in excess of 40% of the combined gross income of the parties.

(B) The duration of an award under this

paragraph (1) shall be calculated by multiplying the length of the marriage at the time the action was commenced by whichever of the following factors applies: less than 5 years (.20); 5 years or more but less than 6 years (.24); 6 years or more but less than 7 years (.28); 7 years or more but less than 8 years (.32); 8 years or more but less than 9 years (.36); 9 years or more but less than 10 years (.40); 10 years or more but less than 11 years (.44); 11 years or more but less than 12 years (.48); 12 years or more but less than 13 years (.52); 13 years or more but less than 14 years (.56); 14 years or more but less than 15 years (.60); 15 years or more but less than 16 years (.64); 16 years or more but less than 17 years (.68); 17 years or more but less than 18 years (.72); 18 years or more but less than 19 years (.76); 19 years or more but less than 20 years (.80). For a marriage of 20 or more years, the court, in its discretion, shall order maintenance for a period equal to the length of the marriage or for an indefinite term.

(1.5) In the discretion of the court, any term of

temporary maintenance paid by court order pursuant to Section 501 may be a corresponding credit to the duration of maintenance set forth in subparagraph (b-1)(1)(B).

(2) Maintenance award not in accordance with

guidelines. Any non-guidelines award of maintenance shall be made after the court's consideration of all relevant factors set forth in subsection (a) of this Section.

(b-2) Findings. In each case involving the issue of maintenance, the court shall make specific findings of fact, as follows:
(1) the court shall state its reasoning for awarding

or not awarding maintenance and shall include references to each relevant factor set forth in subsection (a) of this Section; and

(2) if the court deviates from otherwise applicable

guidelines under paragraph (1) of subsection (b-1), it shall state in its findings the amount of maintenance (if determinable) or duration that would have been required under the guidelines and the reasoning for any variance from the guidelines.

(b-3) Gross income. For purposes of this Section, the term "gross income" means all income from all sources, within the scope of that phrase in Section 505 of this Act.
(b-4) Unallocated maintenance. Unless the parties otherwise agree, the court may not order unallocated maintenance and child support in any dissolution judgment or in any post-dissolution order. In its discretion, the court may order unallocated maintenance and child support in any pre-dissolution temporary order.
(b-4.5) Fixed-term maintenance in marriages of less than 10 years. If a court grants maintenance for a fixed period under subsection (a) of this Section at the conclusion of a case commenced before the tenth anniversary of the marriage, the court may also designate the termination of the period during which this maintenance is to be paid as a "permanent termination". The effect of this designation is that maintenance is barred after the ending date of the period during which maintenance is to be paid.
(b-5) Interest on maintenance. Any maintenance obligation including any unallocated maintenance and child support obligation, or any portion of any support obligation, that becomes due and remains unpaid shall accrue simple interest as set forth in Section 505 of this Act.
(b-7) Maintenance judgments. Any new or existing maintenance order including any unallocated maintenance and child support order entered by the court under this Section shall be deemed to be a series of judgments against the person obligated to pay support thereunder. Each such judgment to be in the amount of each payment or installment of support and each such judgment to be deemed entered as of the date the corresponding payment or installment becomes due under the terms of the support order, except no judgment shall arise as to any installment coming due after the termination of maintenance as provided by Section 510 of the Illinois Marriage and Dissolution of Marriage Act or the provisions of any order for maintenance. Each such judgment shall have the full force, effect and attributes of any other judgment of this State, including the ability to be enforced. Notwithstanding any other State or local law to the contrary, a lien arises by operation of law against the real and personal property of the obligor for each installment of overdue support owed by the obligor.
(b-8) Upon review of any previously ordered maintenance award, the court may extend maintenance for further review, extend maintenance for a fixed non-modifiable term, extend maintenance for an indefinite term, or permanently terminate maintenance in accordance with subdivision (b-1)(1)(A) of this Section.
(c) Maintenance during an appeal. The court may grant and enforce the payment of maintenance during the pendency of an appeal as the court shall deem reasonable and proper.
(d) Maintenance during imprisonment. No maintenance shall accrue during the period in which a party is imprisoned for failure to comply with the court's order for the payment of such maintenance.
(e) Fees when maintenance is paid through the clerk. When maintenance is to be paid through the clerk of the court in a county of 1,000,000 inhabitants or less, the order shall direct the obligor to pay to the clerk, in addition to the maintenance payments, all fees imposed by the county board under paragraph (3) of subsection (u) of Section 27.1 of the Clerks of Courts Act. Unless paid in cash or pursuant to an order for withholding, the payment of the fee shall be by a separate instrument from the support payment and shall be made to the order of the Clerk.
(f) Maintenance secured by life insurance. An award ordered by a court upon entry of a dissolution judgment or upon entry of an award of maintenance following a reservation of maintenance in a dissolution judgment may be reasonably secured, in whole or in part, by life insurance on the payor's life on terms as to which the parties agree, or, if they do not agree, on such terms determined by the court, subject to the following:
(1) With respect to existing life insurance, provided

the court is apprised through evidence, stipulation, or otherwise as to level of death benefits, premium, and other relevant data and makes findings relative thereto, the court may allocate death benefits, the right to assign death benefits, or the obligation for future premium payments between the parties as it deems just.

(2) To the extent the court determines that its award

should be secured, in whole or in part, by new life insurance on the payor's life, the court may only order:

(i) that the payor cooperate on all appropriate

steps for the payee to obtain such new life insurance; and

(ii) that the payee, at his or her sole option

and expense, may obtain such new life insurance on the payor's life up to a maximum level of death benefit coverage, or descending death benefit coverage, as is set by the court, such level not to exceed a reasonable amount in light of the court's award, with the payee or the payee's designee being the beneficiary of such life insurance.

In determining the maximum level of death benefit

coverage, the court shall take into account all relevant facts and circumstances, including the impact on access to life insurance by the maintenance payor. If in resolving any issues under paragraph (2) of this subsection (f) a court reviews any submitted or proposed application for new insurance on the life of a maintenance payor, the review shall be in camera.

(3) A judgment shall expressly set forth that all

death benefits paid under life insurance on a payor's life maintained or obtained pursuant to this subsection to secure maintenance are designated as excludable from the gross income of the maintenance payee under Section 71(b)(1)(B) of the Internal Revenue Code, unless an agreement or stipulation of the parties otherwise provides.

(Source: P.A. 99-90, eff. 1-1-16; 99-763, eff. 1-1-17; 100-520, eff. 1-1-18 (see Section 5 of P.A. 100-565 for the effective date of P.A. 100-520).)

(750 ILCS 5/505) (from Ch. 40, par. 505)
Sec. 505. Child support; contempt; penalties.
(a) In a proceeding for dissolution of marriage, legal separation, declaration of invalidity of marriage, dissolution of a civil union, a proceeding for child support following dissolution of the marriage or civil union by a court that lacked personal jurisdiction over the absent spouse, a proceeding for modification of a previous order for child support under Section 510 of this Act, or any proceeding authorized under Section 501 or 601 of this Act, the court may order either or both parents owing a duty of support to a child of the marriage or civil union to pay an amount reasonable and necessary for support. The duty of support owed to a child includes the obligation to provide for the reasonable and necessary physical, mental and emotional health needs of the child. For purposes of this Section, the term "child" shall include any child under age 18 and any child age 19 or younger who is still attending high school. For purposes of this Section, the term "obligor" means the parent obligated to pay support to the other parent.
(1) Child support guidelines. The Illinois Department

of Healthcare and Family Services shall adopt rules establishing child support guidelines which include worksheets to aid in the calculation of the child support obligations and a schedule of basic child support obligations that reflects the percentage of combined net income that parents living in the same household in this State ordinarily spend on their child. The child support guidelines have the following purposes:

(A) to establish as State policy an adequate

standard of support for a child, subject to the ability of parents to pay;

(B) to make child support obligations more

equitable by ensuring more consistent treatment of parents in similar circumstances;

(C) to improve the efficiency of the court

process by promoting settlements and giving courts and the parties guidance in establishing levels of child support;

(D) to calculate child support based upon the

parents' combined net income estimated to have been allocated for the support of the child if the parents and child were living in an intact household;

(E) to adjust child support based upon the needs

of the child; and

(F) to allocate the amount of child support to be

paid by each parent based upon a parent's net income and the child's physical care arrangements.

(1.5) Computation of basic child support obligation.

The court shall compute the basic child support obligation by taking the following steps:

(A) determine each parent's monthly net income;
(B) add the parents' monthly net incomes together

to determine the combined monthly net income of the parents;

(C) select the corresponding appropriate amount

from the schedule of basic child support obligations based on the parties' combined monthly net income and number of children of the parties; and

(D) calculate each parent's percentage share of

the basic child support obligation.

Although a monetary obligation is computed for each

parent as child support, the receiving parent's share is not payable to the other parent and is presumed to be spent directly on the child.

(2) Duty of support. The court shall determine child

support in each case by applying the child support guidelines unless the court makes a finding that application of the guidelines would be inappropriate, after considering the best interests of the child and evidence which shows relevant factors including, but not limited to, one or more of the following:

(A) the financial resources and needs of the

child;

(B) the financial resources and needs of the

parents;

(C) the standard of living the child would have

enjoyed had the marriage or civil union not been dissolved; and

(D) the physical and emotional condition of the

child and his or her educational needs.

(3) Income.
(A) As used in this Section, "gross income" means

the total of all income from all sources, except "gross income" does not include (i) benefits received by the parent from means-tested public assistance programs, including, but not limited to, Temporary Assistance to Needy Families, Supplemental Security Income, and the Supplemental Nutrition Assistance Program or (ii) benefits and income received by the parent for other children in the household, including, but not limited to, child support, survivor benefits, and foster care payments. Social security disability and retirement benefits paid for the benefit of the subject child must be included in the disabled or retired parent's gross income for purposes of calculating the parent's child support obligation, but the parent is entitled to a child support credit for the amount of benefits paid to the other party for the child. "Gross income" also includes spousal maintenance received pursuant to a court order in the pending proceedings or any other proceedings that must be included in the recipient's gross income for purposes of calculating the parent's child support obligation.

(B) As used in this Section, "net income" means

gross income minus either the standardized tax amount calculated pursuant to subparagraph (C) of this paragraph (3) or the individualized tax amount calculated pursuant to subparagraph (D) of this paragraph (3), and minus any adjustments pursuant to subparagraph (F) of this paragraph (3). The standardized tax amount shall be used unless the requirements for an individualized tax amount set forth in subparagraph (E) of this paragraph (3) are met.

(C) As used in this Section, "standardized tax

amount" means the total of federal and state income taxes for a single person claiming the standard tax deduction, one personal exemption, and the applicable number of dependency exemptions for the minor child or children of the parties, and Social Security and Medicare tax calculated at the Federal Insurance Contributions Act rate.

(I) Unless a court has determined otherwise

or the parties otherwise agree, the party with the majority of parenting time shall be deemed entitled to claim the dependency exemption for the parties' minor child.

(II) The Illinois Department of Healthcare

and Family Services shall promulgate a standardized net income conversion table that computes net income by deducting the standardized tax amount from gross income.

(D) As used in this Section, "individualized tax

amount" means the aggregate of the following taxes:

(I) federal income tax (properly calculated

withholding or estimated payments);

(II) State income tax (properly calculated

withholding or estimated payments); and

(III) Social Security or self-employment tax,

if applicable (or, if none, mandatory retirement contributions required by law or as a condition of employment) and Medicare tax calculated at the Federal Insurance Contributions Act rate.

(E) In lieu of a standardized tax amount, a

determination of an individualized tax amount may be made under items (I), (II), or (III) below. If an individualized tax amount determination is made under this subparagraph (E), all relevant tax attributes (including filing status, allocation of dependency exemptions, and whether a party is to claim the standard deduction or itemized deductions for federal income tax purposes) shall be as the parties agree or as the court determines. To determine a party's reported income, the court may order the party to complete an Internal Revenue Service Form 4506-T, Request for Tax Transcript.

(I) Agreement. Irrespective of whether the

parties agree on any other issue before the court, if they jointly stipulate for the record their concurrence on a computation method for the individualized tax amount that is different from the method set forth under subparagraph (D), the stipulated method shall be used by the court unless the court rejects the proposed stipulated method for good cause.

(II) Summary hearing. If the court determines

child support in a summary hearing under Section 501 and an eligible party opts in to the individualized tax amount method under this item (II), the individualized tax amount shall be determined by the court on the basis of information contained in one or both parties' Supreme Court approved Financial Affidavit (Family & Divorce Cases) and relevant supporting documents under applicable court rules. No party, however, is eligible to opt in unless the party, under applicable court rules, has served the other party with the required Supreme Court approved Financial Affidavit (Family & Divorce Cases) and has substantially produced supporting documents required by the applicable court rules.

(III) Evidentiary hearing. If the court

determines child support in an evidentiary hearing, whether for purposes of a temporary order or at the conclusion of a proceeding, item (II) of this subparagraph (E) does not apply. In each such case (unless item (I) governs), the individualized tax amount shall be as determined by the court on the basis of the record established.

(F) Adjustments to income.
(I) Multi-family adjustment. If a parent is

also legally responsible for support of a child not shared with the other parent and not subject to the present proceeding, there shall be an adjustment to net income as follows:

(i) Multi-family adjustment with court

order. The court shall deduct from the parent's net income the amount of child support actually paid by the parent pursuant to a support order unless the court makes a finding that it would cause economic hardship to the child.

(ii) Multi-family adjustment without

court order. Upon the request or application of a parent actually supporting a presumed, acknowledged, or adjudicated child living in or outside of that parent's household, there shall be an adjustment to child support. The court shall deduct from the parent's net income the amount of financial support actually paid by the parent for the child or 75% of the support the parent should pay under the child support guidelines (before this adjustment), whichever is less, unless the court makes a finding that it would cause economic hardship to the child. The adjustment shall be calculated using that parent's income alone.

(II) Spousal Maintenance adjustment.

Obligations pursuant to a court order for spousal maintenance in the pending proceeding actually paid or payable to the same party to whom child support is to be payable or actually paid to a former spouse pursuant to a court order shall be deducted from the parent's gross income.

(3.1) Business income. For purposes of calculating

child support, net business income from the operation of a business means gross receipts minus ordinary and necessary expenses required to carry on the trade or business. As used in this paragraph, "business" includes, but is not limited to, sole proprietorships, closely held corporations, partnerships, other flow-through business entities, and self-employment. The court shall apply the following:

(A) The accelerated component of depreciation and

any business expenses determined either judicially or administratively to be inappropriate or excessive shall be excluded from the total of ordinary and necessary business expenses to be deducted in the determination of net business income from gross business income.

(B) Any item of reimbursement or in-kind payment

received by a parent from a business, including, but not limited to, a company car, reimbursed meals, free housing, or a housing allowance, shall be counted as income if not otherwise included in the recipient's gross income, if the item is significant in amount and reduces personal expenses.

(3.2) Unemployment or underemployment. If a parent

is voluntarily unemployed or underemployed, child support shall be calculated based on a determination of potential income. A determination of potential income shall be made by determining employment potential and probable earnings level based on the obligor's work history, occupational qualifications, prevailing job opportunities, the ownership by a parent of a substantial non-income producing asset, and earnings levels in the community. If there is insufficient work history to determine employment potential and probable earnings level, there shall be a rebuttable presumption that the parent's potential income is 75% of the most recent United States Department of Health and Human Services Federal Poverty Guidelines for a family of one person.

(3.3) Rebuttable presumption in favor of guidelines.

There is a rebuttable presumption in any judicial or administrative proceeding for child support that the amount of the child support obligation that would result from the application of the child support guidelines is the correct amount of child support.

(3.3a) Minimum child support obligation. There is a

rebuttable presumption that a minimum child support obligation of $40 per month, per child, will be entered for an obligor who has actual or imputed gross income at or less than 75% of the most recent United States Department of Health and Human Services Federal Poverty Guidelines for a family of one person, with a maximum total child support obligation for that obligor of $120 per month to be divided equally among all of the obligor's children.

(3.3b) Zero dollar child support order. For parents

with no gross income, who receive only means-tested assistance, or who cannot work due to a medically proven disability, incarceration, or institutionalization, there is a rebuttable presumption that the $40 per month minimum support order is inapplicable and a zero dollar order shall be entered.

(3.4) Deviation factors. In any action to establish

or modify child support, whether pursuant to a temporary or final administrative or court order, the child support guidelines shall be used as a rebuttable presumption for the establishment or modification of the amount of child support. The court may deviate from the child support guidelines if the application would be inequitable, unjust, or inappropriate. Any deviation from the guidelines shall be accompanied by written findings by the court specifying the reasons for the deviation and the presumed amount under the child support guidelines without a deviation. These reasons may include:

(A) extraordinary medical expenditures necessary

to preserve the life or health of a party or a child of either or both of the parties;

(B) additional expenses incurred for a child

subject to the child support order who has special medical, physical, or developmental needs; and

(C) any other factor the court determines should

be applied upon a finding that the application of the child support guidelines would be inappropriate, after considering the best interest of the child.

(3.5) Income in excess of the schedule of basic child

support obligation. A court may use its discretion to determine child support if the combined adjusted net income of the parties exceeds the highest level of the schedule of basic child support obligation, except that the basic child support obligation shall not be less than the highest level of combined net income set forth in the schedule of basic child support obligation.

(3.6) Extracurricular activities and school expenses.

The court, in its discretion, in addition to the basic child support obligation, may order either or both parents owing a duty of support to the child to contribute to the reasonable school and extracurricular activity expenses incurred which are intended to enhance the educational, athletic, social, or cultural development of the child.

(3.7) Child care expenses. The court, in its

discretion, in addition to the basic child support obligation, may order either or both parents owing a duty of support to the child to contribute to the reasonable child care expenses of the child. The child care expenses shall be made payable directly to a party or directly to the child care provider at the time of child care services.

(A) "Child care expenses" means actual expenses

reasonably necessary to enable a parent or non-parent custodian to be employed, to attend educational or vocational training programs to improve employment opportunities, or to search for employment. "Child care expenses" also includes deposits for securing placement in a child care program, the cost of before and after school care, and camps when school is not in session. A child's special needs shall be a consideration in determining reasonable child care expenses.

(B) Child care expenses shall be prorated in

proportion to each parent's percentage share of combined net income, and may be added to the basic child support obligation if not paid directly by each parent to the provider of child care services. The obligor's and obligee's portion of actual child care expenses shall appear in the support order. If allowed, the value of the federal income tax credit for child care shall be subtracted from the actual cost to determine the net child care costs.

(C) The amount of child care expenses shall be

adequate to obtain reasonable and necessary child care. The actual child care expenses shall be used to calculate the child care expenses, if available. When actual child care expenses vary, the actual child care expenses may be averaged over the most recent 12-month period. When a parent is temporarily unemployed or temporarily not attending educational or vocational training programs, future child care expenses shall be based upon prospective expenses to be incurred upon return to employment or educational or vocational training programs.

(D) An order for child care expenses may be

modified upon a showing of a substantial change in circumstances. The party incurring child care expenses shall notify the other party within 14 days of any change in the amount of child care expenses that would affect the annualized child care amount as determined in the support order.

(3.8) Shared physical care. If each parent exercises

146 or more overnights per year with the child, the basic child support obligation is multiplied by 1.5 to calculate the shared care child support obligation. The court shall determine each parent's share of the shared care child support obligation based on the parent's percentage share of combined net income. The child support obligation is then computed for each parent by multiplying that parent's portion of the shared care support obligation by the percentage of time the child spends with the other parent. The respective child support obligations are then offset, with the parent owing more child support paying the difference between the child support amounts. The Illinois Department of Healthcare and Family Services shall promulgate a worksheet to calculate child support in cases in which the parents have shared physical care and use the standardized tax amount to determine net income.

(3.9) Split physical care. When there is more than

one child and each parent has physical care of at least one but not all of the children, the support is calculated by using 2 child support worksheets to determine the support each parent owes the other. The support shall be calculated as follows:

(A) compute the support the first parent would

owe to other parent as if the child in his or her care was the only child of the parties; then

(B) compute the support the other parent would

owe to the first parent as if the child in his or her care were the only child of the parties; then

(C) subtract the lesser support obligation from

the greater.

The parent who owes the greater obligation shall be

ordered to pay the difference in support to the other parent, unless the court determines, pursuant to other provisions of this Section, that it should deviate from the guidelines.

(4) Health care.
(A) A portion of the basic child support

obligation is intended to cover basic ordinary out-of-pocket medical expenses. The court, in its discretion, in addition to the basic child support obligation, shall also provide for the child's current and future medical needs by ordering either or both parents to initiate health insurance coverage for the child through currently effective health insurance policies held by the parent or parents, purchase one or more or all health, dental, or vision insurance policies for the child, or provide for the child's current and future medical needs through some other manner.

(B) The court, in its discretion, may order

either or both parents to contribute to the reasonable health care needs of the child not covered by insurance, including, but not limited to, unreimbursed medical, dental, orthodontic, or vision expenses and any prescription medication for the child not covered under the child's health insurance.

(C) If neither parent has access to appropriate

private health insurance coverage, the court may order:

(I) one or both parents to provide health

insurance coverage at any time it becomes available at a reasonable cost; or

(II) the parent or non-parent custodian with

primary physical responsibility for the child to apply for public health insurance coverage for the child and require either or both parents to pay a reasonable amount of the cost of health insurance for the child.

The order may also provide that any time private

health insurance coverage is available at a reasonable cost to that party it will be provided instead of cash medical support. As used in this Section, "cash medical support" means an amount ordered to be paid toward the cost of health insurance provided by a public entity or by another person through employment or otherwise or for other medical costs not covered by insurance.

(D) The amount to be added to the basic child

support obligation shall be the actual amount of the total health insurance premium that is attributable to the child who is the subject of the order. If this amount is not available or cannot be verified, the total cost of the health insurance premium shall be divided by the total number of persons covered by the policy. The cost per person derived from this calculation shall be multiplied by the number of children who are the subject of the order and who are covered under the health insurance policy. This amount shall be added to the basic child support obligation and shall be allocated between the parents in proportion to their respective net incomes.

(E) After the health insurance premium for the

child is added to the basic child support obligation and allocated between the parents in proportion to their respective incomes for child support purposes, if the obligor is paying the premium, the amount calculated for the obligee's share of the health insurance premium for the child shall be deducted from the obligor's share of the total child support obligation. If the obligee is paying for private health insurance for the child, the child support obligation shall be increased by the obligor's share of the premium payment. The obligor's and obligee's portion of health insurance costs shall appear in the support order.

(F) Prior to allowing the health insurance

adjustment, the parent requesting the adjustment must submit proof that the child has been enrolled in a health insurance plan and must submit proof of the cost of the premium. The court shall require the parent receiving the adjustment to annually submit proof of continued coverage of the child to the other parent, or as designated by the court.

(G) A reasonable cost for providing health

insurance coverage for the child may not exceed 5% of the providing parent's gross income. Parents with a net income below 133% of the most recent United States Department of Health and Human Services Federal Poverty Guidelines or whose child is covered by Medicaid based on that parent's income may not be ordered to contribute toward or provide private coverage, unless private coverage is obtainable without any financial contribution by that parent.

(H) If dental or vision insurance is included as

part of the employer's medical plan, the coverage shall be maintained for the child. If not included in the employer's medical plan, adding the dental or vision insurance for the child is at the discretion of the court.

(I) If a parent has been directed to provide

health insurance pursuant to this paragraph and that parent's spouse or legally recognized partner provides the insurance for the benefit of the child either directly or through employment, a credit on the child support worksheet shall be given to that parent in the same manner as if the premium were paid by that parent.

(4.5) In a proceeding for child support following

dissolution of the marriage or civil union by a court that lacked personal jurisdiction over the absent spouse, and in which the court is requiring payment of support for the period before the date an order for current support is entered, there is a rebuttable presumption that the obligor's net income for the prior period was the same as his or her net income at the time the order for current support is entered.

(5) If the net income cannot be determined because of

default or any other reason, the court shall order support in an amount considered reasonable in the particular case. The final order in all cases shall state the support level in dollar amounts. However, if the court finds that the child support amount cannot be expressed exclusively as a dollar amount because all or a portion of the obligor's net income is uncertain as to source, time of payment, or amount, the court may order a percentage amount of support in addition to a specific dollar amount and enter such other orders as may be necessary to determine and enforce, on a timely basis, the applicable support ordered.

(6) If (i) the obligor was properly served with a

request for discovery of financial information relating to the obligor's ability to provide child support, (ii) the obligor failed to comply with the request, despite having been ordered to do so by the court, and (iii) the obligor is not present at the hearing to determine support despite having received proper notice, then any relevant financial information concerning the obligor's ability to provide child support that was obtained pursuant to subpoena and proper notice shall be admitted into evidence without the need to establish any further foundation for its admission.

(a-5) In an action to enforce an order for child support based on the obligor's failure to make support payments as required by the order, notice of proceedings to hold the obligor in contempt for that failure may be served on the obligor by personal service or by regular mail addressed to the last known address of the obligor. The last known address of the obligor may be determined from records of the clerk of the court, from the Federal Case Registry of Child Support Orders, or by any other reasonable means.
(b) Failure of either parent to comply with an order to pay support shall be punishable as in other cases of contempt. In addition to other penalties provided by law the court may, after finding the parent guilty of contempt, order that the parent be:
(1) placed on probation with such conditions of

probation as the court deems advisable;

(2) sentenced to periodic imprisonment for a period

not to exceed 6 months; provided, however, that the court may permit the parent to be released for periods of time during the day or night to:

(A) work; or
(B) conduct a business or other self-employed

occupation.

The court may further order any part or all of the earnings of a parent during a sentence of periodic imprisonment paid to the Clerk of the Circuit Court or to the parent having physical possession of the child or to the non-parent custodian having custody of the child of the sentenced parent for the support of the child until further order of the court.
If a parent who is found guilty of contempt for failure to comply with an order to pay support is a person who conducts a business or who is self-employed, the court in addition to other penalties provided by law may order that the parent do one or more of the following: (i) provide to the court monthly financial statements showing income and expenses from the business or the self-employment; (ii) seek employment and report periodically to the court with a diary, listing, or other memorandum of his or her employment search efforts; or (iii) report to the Department of Employment Security for job search services to find employment that will be subject to withholding for child support.
If there is a unity of interest and ownership sufficient to render no financial separation between an obligor and another person or persons or business entity, the court may pierce the ownership veil of the person, persons, or business entity to discover assets of the obligor held in the name of that person, those persons, or that business entity. The following circumstances are sufficient to authorize a court to order discovery of the assets of a person, persons, or business entity and to compel the application of any discovered assets toward payment on the judgment for support:
(1) the obligor and the person, persons, or business

entity maintain records together.

(2) the obligor and the person, persons, or business

entity fail to maintain an arm's length relationship between themselves with regard to any assets.

(3) the obligor transfers assets to the person,

persons, or business entity with the intent to perpetrate a fraud on the obligee.

With respect to assets which are real property, no order entered under this paragraph shall affect the rights of bona fide purchasers, mortgagees, judgment creditors, or other lien holders who acquire their interests in the property prior to the time a notice of lis pendens pursuant to the Code of Civil Procedure or a copy of the order is placed of record in the office of the recorder of deeds for the county in which the real property is located.
The court may also order in cases where the parent is 90 days or more delinquent in payment of support or has been adjudicated in arrears in an amount equal to 90 days obligation or more, that the parent's Illinois driving privileges be suspended until the court determines that the parent is in compliance with the order of support. The court may also order that the parent be issued a family financial responsibility driving permit that would allow limited driving privileges for employment and medical purposes in accordance with Section 7-702.1 of the Illinois Vehicle Code. The Clerk of the Circuit Court shall certify the order suspending the driving privileges of the parent or granting the issuance of a family financial responsibility driving permit to the Secretary of State on forms prescribed by the Secretary of State. Upon receipt of the authenticated documents, the Secretary of State shall suspend the parent's driving privileges until further order of the court and shall, if ordered by the court, subject to the provisions of Section 7-702.1 of the Illinois Vehicle Code, issue a family financial responsibility driving permit to the parent.
In addition to the penalties or punishment that may be imposed under this Section, any person whose conduct constitutes a violation of Section 15 of the Non-Support Punishment Act may be prosecuted under that Act, and a person convicted under that Act may be sentenced in accordance with that Act. The sentence may include but need not be limited to a requirement that the person perform community service under Section 50 of that Act or participate in a work alternative program under Section 50 of that Act. A person may not be required to participate in a work alternative program under Section 50 of that Act if the person is currently participating in a work program pursuant to Section 505.1 of this Act.
A support obligation, or any portion of a support obligation, which becomes due and remains unpaid as of the end of each month, excluding the child support that was due for that month to the extent that it was not paid in that month, shall accrue simple interest as set forth in Section 12-109 of the Code of Civil Procedure. An order for support entered or modified on or after January 1, 2006 shall contain a statement that a support obligation required under the order, or any portion of a support obligation required under the order, that becomes due and remains unpaid as of the end of each month, excluding the child support that was due for that month to the extent that it was not paid in that month, shall accrue simple interest as set forth in Section 12-109 of the Code of Civil Procedure. Failure to include the statement in the order for support does not affect the validity of the order or the accrual of interest as provided in this Section.
(c) A one-time charge of 20% is imposable upon the amount of past-due child support owed on July 1, 1988 which has accrued under a support order entered by the court. The charge shall be imposed in accordance with the provisions of Section 10-21 of the Illinois Public Aid Code and shall be enforced by the court upon petition.
(d) Any new or existing support order entered by the court under this Section shall be deemed to be a series of judgments against the person obligated to pay support thereunder, each such judgment to be in the amount of each payment or installment of support and each such judgment to be deemed entered as of the date the corresponding payment or installment becomes due under the terms of the support order. Each such judgment shall have the full force, effect and attributes of any other judgment of this State, including the ability to be enforced. Notwithstanding any other State or local law to the contrary, a lien arises by operation of law against the real and personal property of the obligor for each installment of overdue support owed by the obligor.
(e) When child support is to be paid through the Clerk of the Court in a county of 1,000,000 inhabitants or less, the order shall direct the obligor to pay to the Clerk, in addition to the child support payments, all fees imposed by the county board under paragraph (3) of subsection (u) of Section 27.1 of the Clerks of Courts Act. Unless paid pursuant to an Income Withholding Order/Notice for Support, the payment of the fee shall be by payment acceptable to the clerk and shall be made to the order of the Clerk.
(f) All orders for support, when entered or modified, shall include a provision requiring the obligor to notify the court and, in cases in which a party is receiving child and spouse services under Article X of the Illinois Public Aid Code, the Department of Healthcare and Family Services, within 7 days, (i) of the name and address of any new employer of the obligor, (ii) whether the obligor has access to health insurance coverage through the employer or other group coverage and, if so, the policy name and number and the names of persons covered under the policy, except only the initials of any covered minors shall be included, and (iii) of any new residential or mailing address or telephone number of the obligor. In any subsequent action to enforce a support order, upon a sufficient showing that a diligent effort has been made to ascertain the location of the obligor, service of process or provision of notice necessary in the case may be made at the last known address of the obligor in any manner expressly provided by the Code of Civil Procedure or this Act, which service shall be sufficient for purposes of due process.
(g) An order for support shall include a date on which the current support obligation terminates. The termination date shall be no earlier than the date on which the child covered by the order will attain the age of 18. However, if the child will not graduate from high school until after attaining the age of 18, then the termination date shall be no earlier than the earlier of the date on which the child's high school graduation will occur or the date on which the child will attain the age of 19. The order for support shall state that the termination date does not apply to any arrearage that may remain unpaid on that date. Nothing in this subsection shall be construed to prevent the court from modifying the order or terminating the order in the event the child is otherwise emancipated.
(g-5) If there is an unpaid arrearage or delinquency (as those terms are defined in the Income Withholding for Support Act) equal to at least one month's support obligation on the termination date stated in the order for support or, if there is no termination date stated in the order, on the date the child attains the age of majority or is otherwise emancipated, the periodic amount required to be paid for current support of that child immediately prior to that date shall automatically continue to be an obligation, not as current support but as periodic payment toward satisfaction of the unpaid arrearage or delinquency. That periodic payment shall be in addition to any periodic payment previously required for satisfaction of the arrearage or delinquency. The total periodic amount to be paid toward satisfaction of the arrearage or delinquency may be enforced and collected by any method provided by law for enforcement and collection of child support, including but not limited to income withholding under the Income Withholding for Support Act. Each order for support entered or modified on or after the effective date of this amendatory Act of the 93rd General Assembly must contain a statement notifying the parties of the requirements of this subsection. Failure to include the statement in the order for support does not affect the validity of the order or the operation of the provisions of this subsection with regard to the order. This subsection shall not be construed to prevent or affect the establishment or modification of an order for support of a minor child or the establishment or modification of an order for support of a non-minor child or educational expenses under Section 513 of this Act.
(h) An order entered under this Section shall include a provision requiring either parent to report to the other parent and to the Clerk of Court within 10 days each time either parent obtains new employment, and each time either parent's employment is terminated for any reason. The report shall be in writing and shall, in the case of new employment, include the name and address of the new employer. Failure to report new employment or the termination of current employment, if coupled with nonpayment of support for a period in excess of 60 days, is indirect criminal contempt. For either parent arrested for failure to report new employment bond shall be set in the amount of the child support that should have been paid during the period of unreported employment. An order entered under this Section shall also include a provision requiring either obligor and obligee to advise the other of a change in residence within 5 days of the change except when the court finds that the physical, mental, or emotional health of a party or that of a child, or both, would be seriously endangered by disclosure of the party's address.
(i) The court does not lose the powers of contempt, driver's license suspension, or other child support enforcement mechanisms, including, but not limited to, criminal prosecution as set forth in this Act, upon the emancipation of the minor child.
(Source: P.A. 99-90, eff. 1-1-16; 99-763, eff. 1-1-17; 99-764, eff. 7-1-17; 100-15, eff. 7-1-17.)

(750 ILCS 5/505.1) (from Ch. 40, par. 505.1)
Sec. 505.1. (a) Whenever it is determined in a proceeding to establish or enforce a child support or maintenance obligation that the person owing a duty of support is unemployed, the court may order the person to seek employment and report periodically to the court with a diary, listing or other memorandum of his or her efforts in accordance with such order. Additionally, the court may order the unemployed person to report to the Department of Employment Security for job search services or to make application with the local Job Training Partnership Act provider for participation in job search, training or work programs and where the duty of support is owed to a child receiving child support enforcement services under Article X of the Illinois Public Aid Code, as amended, the court may order the unemployed person to report to the Department of Healthcare and Family Services for participation in job search, training or work programs established under Section 9-6 and Article IXA of that Code.
(b) Whenever it is determined that a person owes past-due support for a child or for a child and the parent with whom the child is living, and the child is receiving assistance under the Illinois Public Aid Code, the court shall order at the request of the Department of Healthcare and Family Services:
(1) that the person pay the past-due support in

accordance with a plan approved by the court; or

(2) if the person owing past-due support is

unemployed, is subject to such a plan, and is not incapacitated, that the person participate in such job search, training, or work programs established under Section 9-6 and Article IXA of the Illinois Public Aid Code as the court deems appropriate.

(Source: P.A. 95-331, eff. 8-21-07.)

(750 ILCS 5/505.2) (from Ch. 40, par. 505.2)
Sec. 505.2. Health insurance.
(a) Definitions. As used in this Section:
(1) "Obligee" means the individual to whom the duty

of support is owed or the individual's legal representative.

(2) "Obligor" means the individual who owes a duty of

support pursuant to an order for support.

(3) "Public office" means any elected official or any

State or local agency which is or may become responsible by law for enforcement of, or which is or may become authorized to enforce, an order for support, including, but not limited to: the Attorney General, the Illinois Department of Healthcare and Family Services, the Illinois Department of Human Services, the Illinois Department of Children and Family Services, and the various State's Attorneys, Clerks of the Circuit Court and supervisors of general assistance.

(4) "Child" shall have the meaning ascribed to it in

Section 505.

(b) Order.
(1) Whenever the court establishes, modifies or

enforces an order for child support or for child support and maintenance the court shall include in the order a provision for the health care coverage of the child which shall, upon request of the obligee or Public Office, require that any child covered by the order be named as a beneficiary of any health insurance plan that is available to the obligor through an employer or labor union or trade union. If the court finds that such a plan is not available to the obligor, or that the plan is not accessible to the obligee, the court may, upon request of the obligee or Public Office, order the obligor to name the child covered by the order as a beneficiary of any health insurance plan that is available to the obligor on a group basis, or as a beneficiary of an independent health insurance plan to be obtained by the obligor, after considering the following factors:

(A) the medical needs of the child;
(B) the availability of a plan to meet those

needs; and

(C) the cost of such a plan to the obligor.
(2) If the employer or labor union or trade union

offers more than one plan, the order shall require the obligor to name the child as a beneficiary of the plan in which the obligor is enrolled.

(3) Nothing in this Section shall be construed to

limit the authority of the court to establish or modify a support order to provide for payment of expenses, including deductibles, copayments and any other health expenses, which are in addition to expenses covered by an insurance plan of which a child is ordered to be named a beneficiary pursuant to this Section.

(c) Implementation and enforcement.
(1) When the court order requires that a minor child

be named as a beneficiary of a health insurance plan, other than a health insurance plan available through an employer or labor union or trade union, the obligor shall provide written proof to the obligee or Public Office that the required insurance has been obtained, or that application for insurability has been made, within 30 days of receiving notice of the court order. Unless the obligor was present in court when the order was issued, notice of the order shall be given pursuant to Illinois Supreme Court Rules. If an obligor fails to provide the required proof, he may be held in contempt of court.

(2) When the court requires that a child be named as

a beneficiary of a health insurance plan available through an employer or labor union or trade union, the court's order shall be implemented in accordance with the Income Withholding for Support Act.

(2.5) The court shall order the obligor to reimburse

the obligee for 50% of the premium for placing the child on his or her health insurance policy if:

(i) a health insurance plan is not available to

the obligor through an employer or labor union or trade union and the court does not order the obligor to cover the child as a beneficiary of any health insurance plan that is available to the obligor on a group basis or as a beneficiary of an independent health insurance plan to be obtained by the obligor; or

(ii) the obligor does not obtain medical

insurance for the child within 90 days of the date of the court order requiring the obligor to obtain insurance for the child.

The provisions of subparagraph (i) of paragraph 2.5

of subsection (c) shall be applied, unless the court makes a finding that to apply those provisions would be inappropriate after considering all of the factors listed in paragraph 2 of subsection (a) of Section 505.

The court may order the obligor to reimburse the

obligee for 100% of the premium for placing the child on his or her health insurance policy.

(d) Failure to maintain insurance. The dollar amount of the premiums for court-ordered health insurance, or that portion of the premiums for which the obligor is responsible in the case of insurance provided under a group health insurance plan through an employer or labor union or trade union where the employer or labor union or trade union pays a portion of the premiums, shall be considered an additional child support obligation owed by the obligor. Whenever the obligor fails to provide or maintain health insurance pursuant to an order for support, the obligor shall be liable to the obligee for the dollar amount of the premiums which were not paid, and shall also be liable for all medical expenses incurred by the child which would have been paid or reimbursed by the health insurance which the obligor was ordered to provide or maintain. In addition, the obligee may petition the court to modify the order based solely on the obligor's failure to pay the premiums for court-ordered health insurance.
(e) Authorization for payment. The signature of the obligee is a valid authorization to the insurer to process a claim for payment under the insurance plan to the provider of the health care services or to the obligee.
(f) Disclosure of information. The obligor's employer or labor union or trade union shall disclose to the obligee or Public Office, upon request, information concerning any dependent coverage plans which would be made available to a new employee or labor union member or trade union member. The employer or labor union or trade union shall disclose such information whether or not a court order for medical support has been entered.
(g) Employer obligations. If a parent is required by an order for support to provide coverage for a child's health care expenses and if that coverage is available to the parent through an employer who does business in this State, the employer must do all of the following upon receipt of a copy of the order of support or order for withholding:
(1) The employer shall, upon the parent's request,

permit the parent to include in that coverage a child who is otherwise eligible for that coverage, without regard to any enrollment season restrictions that might otherwise be applicable as to the time period within which the child may be added to that coverage.

(2) If the parent has health care coverage through

the employer but fails to apply for coverage of the child, the employer shall include the child in the parent's coverage upon application by the child's other parent or the Department of Healthcare and Family Services.

(3) The employer may not eliminate any child from the

parent's health care coverage unless the employee is no longer employed by the employer and no longer covered under the employer's group health plan or unless the employer is provided with satisfactory written evidence of either of the following:

(A) The order for support is no longer in effect.
(B) The child is or will be included in a

comparable health care plan obtained by the parent under such order that is currently in effect or will take effect no later than the date the prior coverage is terminated.

The employer may eliminate a child from a parent's

health care plan obtained by the parent under such order if the employer has eliminated dependent health care coverage for all of its employees.

(Source: P.A. 94-923, eff. 1-1-07; 95-331, eff. 8-21-07.)

(750 ILCS 5/505.3)
Sec. 505.3. Information to State Case Registry.
(a) In this Section:
"Order for support", "obligor", "obligee", and "business day" are defined as set forth in the Income Withholding for Support Act.
"State Case Registry" means the State Case Registry established under Section 10-27 of the Illinois Public Aid Code.
(b) Each order for support entered or modified by the circuit court under this Act shall require that the obligor and obligee (i) file with the clerk of the circuit court the information required by this Section (and any other information required under Title IV, Part D of the Social Security Act or by the federal Department of Health and Human Services) at the time of entry or modification of the order for support and (ii) file updated information with the clerk within 5 business days of any change. Failure of the obligor or obligee to file or update the required information shall be punishable as in cases of contempt. The failure shall not prevent the court from entering or modifying the order for support, however.
(c) The obligor shall file the following information: the obligor's name, date of birth, social security number, and mailing address.
If either the obligor or the obligee receives child support enforcement services from the Department of Healthcare and Family Services under Article X of the Illinois Public Aid Code, the obligor shall also file the following information: the obligor's telephone number, driver's license number, and residential address (if different from the obligor's mailing address), and the name, address, and telephone number of the obligor's employer or employers.
(d) The obligee shall file the following information:
(1) The names of the obligee and the child or

children covered by the order for support.

(2) The dates of birth of the obligee and the child

or children covered by the order for support.

(3) The social security numbers of the obligee and

the child or children covered by the order for support.

(4) The obligee's mailing address.
(e) In cases in which the obligee receives child support enforcement services from the Department of Healthcare and Family Services under Article X of the Illinois Public Aid Code, the order for support shall (i) require that the obligee file the information required under subsection (d) with the Department of Healthcare and Family Services for inclusion in the State Case Registry, rather than file the information with the clerk, and (ii) require that the obligee include the following additional information:
(1) The obligee's telephone and driver's license

numbers.

(2) The obligee's residential address, if different

from the obligee's mailing address.

(3) The name, address, and telephone number of the

obligee's employer or employers.

The order for support shall also require that the obligee update the information filed with the Department of Healthcare and Family Services within 5 business days of any change.
(f) The clerk shall provide the information filed under this Section, together with the court docket number and county in which the order for support was entered, to the State Case Registry within 5 business days after receipt of the information.
(g) In a case in which a party is receiving child support enforcement services under Article X of the Illinois Public Aid Code, the clerk shall provide the following additional information to the State Case Registry within 5 business days after entry or modification of an order for support or request from the Department of Healthcare and Family Services:
(1) The amount of monthly or other periodic support

owed under the order for support and other amounts, including arrearage, interest, or late payment penalties and fees, due or overdue under the order.

(2) Any such amounts that have been received by the

clerk, and the distribution of those amounts by the clerk.

(h) Information filed by the obligor and obligee under this Section that is not specifically required to be included in the body of an order for support under other laws is not a public record and shall be treated as confidential and subject to disclosure only in accordance with the provisions of this Section, Section 10-27 of the Illinois Public Aid Code, and Title IV, Part D of the Social Security Act.
(Source: P.A. 95-331, eff. 8-21-07.)

(750 ILCS 5/506) (from Ch. 40, par. 506)
Sec. 506. Representation of child.
(a) Duties. In any proceedings involving the support, custody, visitation, allocation of parental responsibilities, education, parentage, property interest, or general welfare of a minor or dependent child, the court may, on its own motion or that of any party, appoint an attorney to serve in one of the following capacities to address the issues the court delineates:
(1) Attorney. The attorney shall provide independent

legal counsel for the child and shall owe the same duties of undivided loyalty, confidentiality, and competent representation as are due an adult client.

(2) Guardian ad litem. The guardian ad litem shall

testify or submit a written report to the court regarding his or her recommendations in accordance with the best interest of the child. The report shall be made available to all parties. The guardian ad litem may be called as a witness for purposes of cross-examination regarding the guardian ad litem's report or recommendations. The guardian ad litem shall investigate the facts of the case and interview the child and the parties.

(3) Child representative. The child representative

shall advocate what the child representative finds to be in the best interests of the child after reviewing the facts and circumstances of the case. The child representative shall meet with the child and the parties, investigate the facts of the case, and encourage settlement and the use of alternative forms of dispute resolution. The child representative shall have the same authority and obligation to participate in the litigation as does an attorney for a party and shall possess all the powers of investigation as does a guardian ad litem. The child representative shall consider, but not be bound by, the expressed wishes of the child. A child representative shall have received training in child advocacy or shall possess such experience as determined to be equivalent to such training by the chief judge of the circuit where the child representative has been appointed. The child representative shall not disclose confidential communications made by the child, except as required by law or by the Rules of Professional Conduct. The child representative shall not render an opinion, recommendation, or report to the court and shall not be called as a witness, but shall offer evidence-based legal arguments. The child representative shall disclose the position as to what the child representative intends to advocate in a pre-trial memorandum that shall be served upon all counsel of record prior to the trial. The position disclosed in the pre-trial memorandum shall not be considered evidence. The court and the parties may consider the position of the child representative for purposes of a settlement conference.

(a-3) Additional appointments. During the proceedings the court may appoint an additional attorney to serve in the capacity described in subdivision (a)(1) or an additional attorney to serve in another of the capacities described in subdivision (a)(2) or (a)(3) on the court's own motion or that of a party only for good cause shown and when the reasons for the additional appointment are set forth in specific findings.
(a-5) Appointment considerations. In deciding whether to make an appointment of an attorney for the minor child, a guardian ad litem, or a child representative, the court shall consider the nature and adequacy of the evidence to be presented by the parties and the availability of other methods of obtaining information, including social service organizations and evaluations by mental health professions, as well as resources for payment.
In no event is this Section intended to or designed to abrogate the decision making power of the trier of fact. Any appointment made under this Section is not intended to nor should it serve to place any appointed individual in the role of a surrogate judge.
(b) Fees and costs. The court shall enter an order as appropriate for costs, fees, and disbursements, including a retainer, when the attorney, guardian ad litem, or child's representative is appointed. Any person appointed under this Section shall file with the court within 90 days of his or her appointment, and every subsequent 90-day period thereafter during the course of his or her representation, a detailed invoice for services rendered with a copy being sent to each party. The court shall review the invoice submitted and approve the fees, if they are reasonable and necessary. Any order approving the fees shall require payment by either or both parents, by any other party or source, or from the marital estate or the child's separate estate. The court may not order payment by the Department of Healthcare and Family Services in cases in which the Department is providing child support enforcement services under Article X of the Illinois Public Aid Code. Unless otherwise ordered by the court at the time fees and costs are approved, all fees and costs payable to an attorney, guardian ad litem, or child representative under this Section are by implication deemed to be in the nature of support of the child and are within the exceptions to discharge in bankruptcy under 11 U.S.C.A. 523. The provisions of Sections 501 and 508 of this Act shall apply to fees and costs for attorneys appointed under this Section.
(Source: P.A. 99-90, eff. 1-1-16.)

(750 ILCS 5/507) (from Ch. 40, par. 507)
Sec. 507. Payment of maintenance or support to court.
(a) In actions instituted under this Act, the court shall order that maintenance and support payments be made to the clerk of court as trustee for remittance to the person entitled to receive the payments. However, the court in its discretion may direct otherwise where circumstances so warrant.
(b) The clerk of court shall maintain records listing the amount of payments, the date payments are required to be made and the names and addresses of the parties affected by the order. For those cases in which support is payable to the clerk of the circuit court for transmittal to the Department of Healthcare and Family Services (formerly Illinois Department of Public Aid) by order of the court or upon notification of the Department of Healthcare and Family Services (formerly Illinois Department of Public Aid), and the Department collects support by assignment, offset, withholding, deduction or other process permitted by law, the Department shall notify the clerk of the date and amount of such collection. Upon notification, the clerk shall record the collection on the payment record for the case.
(c) The parties affected by the order shall inform the clerk of court of any change of address or of other condition that may affect the administration of the order.
(d) The provisions of this Section shall not apply to cases that come under the provisions of Sections 709 through 712.
(e) To the extent the provisions of this Section are inconsistent with the requirements pertaining to the State Disbursement Unit under Section 507.1 of this Act and Section 10-26 of the Illinois Public Aid Code, the requirements pertaining to the State Disbursement Unit shall apply.
(Source: P.A. 94-88, eff. 1-1-06; 95-331, eff. 8-21-07.)

(750 ILCS 5/507.1)
Sec. 507.1. Payment of Support to State Disbursement Unit.
(a) As used in this Section:
"Order for support", "obligor", "obligee", and "payor" mean those terms as defined in the Income Withholding for Support Act, except that "order for support" shall not mean orders providing for spousal maintenance under which there is no child support obligation.
(b) Notwithstanding any other provision of this Act to the contrary, each order for support entered or modified on or after October 1, 1999 shall require that support payments be made to the State Disbursement Unit established under Section 10-26 of the Illinois Public Aid Code if:
(1) a party to the order is receiving child support

enforcement services under Article X of the Illinois Public Aid Code; or

(2) no party to the order is receiving child support

enforcement services, but the support payments are made through income withholding.

(c) Support payments shall be made to the State Disbursement Unit if:
(1) the order for support was entered before October

1, 1999, and a party to the order is receiving child support enforcement services under Article X of the Illinois Public Aid Code; or

(2) no party to the order is receiving child support

enforcement services, and the support payments are being made through income withholding.

(c-5) If no party to the order is receiving child support enforcement services under Article X of the Illinois Public Aid Code, and the support payments are not made through income withholding, then support payments shall be made as directed by the order for support.
(c-10) At any time, and notwithstanding the existence of an order directing payments to be made elsewhere, the Department of Healthcare and Family Services may provide notice to the obligor and, where applicable, to the obligor's payor:
(1) to make support payments to the State

Disbursement Unit if:

(A) a party to the order for support is receiving

child support enforcement services under Article X of the Illinois Public Aid Code; or

(B) no party to the order for support is

receiving child support enforcement services under Article X of the Illinois Public Aid Code, but the support payments are made through income withholding; or

(2) to make support payments to the State

Disbursement Unit of another state upon request of another state's Title IV-D child support enforcement agency, in accordance with the requirements of Title IV, Part D of the Social Security Act and regulations promulgated under that Part D.

The Department of Healthcare and Family Services shall provide a copy of the notice to the obligee and to the clerk of the circuit court.
(c-15) Within 15 days after the effective date of this amendatory Act of the 91st General Assembly, the clerk of the circuit court shall provide written notice to the obligor to make payments directly to the clerk of the circuit court if no party to the order is receiving child support enforcement services under Article X of the Illinois Public Aid Code, the support payments are not made through income withholding, and the order for support requires support payments to be made directly to the clerk of the circuit court. The clerk shall provide a copy of the notice to the obligee.
(c-20) If the State Disbursement Unit receives a support payment that was not appropriately made to the Unit under this Section, the Unit shall immediately return the payment to the sender, including, if possible, instructions detailing where to send the support payment.
(d) The notices under subsections (c-10) and (c-15) may be sent by ordinary mail, certified mail, return receipt requested, facsimile transmission, or other electronic process, or may be served upon the obligor or payor using any method provided by law for service of a summons.
(Source: P.A. 95-331, eff. 8-21-07.)

(750 ILCS 5/508) (from Ch. 40, par. 508)
Sec. 508. Attorney's fees; client's rights and responsibilities respecting fees and costs.
(a) The court from time to time, after due notice and hearing, and after considering the financial resources of the parties, may order any party to pay a reasonable amount for his own or the other party's costs and attorney's fees. Interim attorney's fees and costs may be awarded from the opposing party, in a pre-judgment dissolution proceeding in accordance with subsection (c-1) of Section 501 and in any other proceeding under this subsection. At the conclusion of any pre-judgment dissolution proceeding under this subsection, contribution to attorney's fees and costs may be awarded from the opposing party in accordance with subsection (j) of Section 503 and in any other proceeding under this subsection. Fees and costs may be awarded in any proceeding to counsel from a former client in accordance with subsection (c) of this Section. Awards may be made in connection with the following:
(1) The maintenance or defense of any proceeding

under this Act.

(2) The enforcement or modification of any order or

judgment under this Act.

(3) The defense of an appeal of any order or judgment

under this Act, including the defense of appeals of post-judgment orders.

(3.1) The prosecution of any claim on appeal (if the

prosecuting party has substantially prevailed).

(4) The maintenance or defense of a petition brought

under Section 2-1401 of the Code of Civil Procedure seeking relief from a final order or judgment under this Act. Fees incurred with respect to motions under Section 2-1401 of the Code of Civil Procedure may be granted only to the party who substantially prevails.

(5) The costs and legal services of an attorney

rendered in preparation of the commencement of the proceeding brought under this Act.

(6) Ancillary litigation incident to, or reasonably

connected with, a proceeding under this Act.

(7) Costs and attorney's fees incurred in an action

under the Hague Convention on the Civil Aspects of International Child Abduction.

All petitions for or relating to interim fees and costs under this subsection shall be accompanied by an affidavit as to the factual basis for the relief requested and all hearings relative to any such petition shall be scheduled expeditiously by the court. All provisions for contribution under this subsection shall also be subject to paragraphs (3), (4), and (5) of subsection (j) of Section 503.
The court may order that the award of attorney's fees and costs (including an interim or contribution award) shall be paid directly to the attorney, who may enforce the order in his or her name, or that it shall be paid to the appropriate party. Judgment may be entered and enforcement had accordingly. Except as otherwise provided in subdivision (e)(1) of this Section, subsection (c) of this Section is exclusive as to the right of any counsel (or former counsel) of record to petition a court for an award and judgment for final fees and costs during the pendency of a proceeding under this Act.
(a-5) A petition for temporary attorney's fees in a post-judgment case may be heard on a non-evidentiary, summary basis.
(b) In every proceeding for the enforcement of an order or judgment when the court finds that the failure to comply with the order or judgment was without compelling cause or justification, the court shall order the party against whom the proceeding is brought to pay promptly the costs and reasonable attorney's fees of the prevailing party. If non-compliance is with respect to a discovery order, the non-compliance is presumptively without compelling cause or justification, and the presumption may only be rebutted by clear and convincing evidence. If at any time a court finds that a hearing under this Act was precipitated or conducted for any improper purpose, the court shall allocate fees and costs of all parties for the hearing to the party or counsel found to have acted improperly. Improper purposes include, but are not limited to, harassment, unnecessary delay, or other acts needlessly increasing the cost of litigation.
(c) Final hearings for attorney's fees and costs against an attorney's own client, pursuant to a Petition for Setting Final Fees and Costs of either a counsel or a client, shall be governed by the following:
(1) No petition of a counsel of record may be filed

against a client unless the filing counsel previously has been granted leave to withdraw as counsel of record or has filed a motion for leave to withdraw as counsel. On receipt of a petition of a client under this subsection (c), the counsel of record shall promptly file a motion for leave to withdraw as counsel. If the client and the counsel of record agree, however, a hearing on the motion for leave to withdraw as counsel filed pursuant to this subdivision (c)(1) may be deferred until completion of any alternative dispute resolution procedure under subdivision (c)(4). As to any Petition for Setting Final Fees and Costs against a client or counsel over whom the court has not obtained jurisdiction, a separate summons shall issue. Whenever a separate summons is not required, original notice as to a Petition for Setting Final Fees and Costs may be given, and documents served, in accordance with Illinois Supreme Court Rules 11 and 12.

(2) No final hearing under this subsection (c) is

permitted unless: (i) the counsel and the client had entered into a written engagement agreement at the time the client retained the counsel (or reasonably soon thereafter) and the agreement meets the requirements of subsection (f); (ii) the written engagement agreement is attached to an affidavit of counsel that is filed with the petition or with the counsel's response to a client's petition; (iii) judgment in any contribution hearing on behalf of the client has been entered or the right to a contribution hearing under subsection (j) of Section 503 has been waived; (iv) the counsel has withdrawn as counsel of record; and (v) the petition seeks adjudication of all unresolved claims for fees and costs between the counsel and the client. Irrespective of a Petition for Setting Final Fees and Costs being heard in conjunction with an original proceeding under this Act, the relief requested under a Petition for Setting Final Fees and Costs constitutes a distinct cause of action. A pending but undetermined Petition for Setting Final Fees and Costs shall not affect appealability or enforceability of any judgment or other adjudication in the original proceeding.

(3) The determination of reasonable attorney's fees

and costs either under this subsection (c), whether initiated by a counsel or a client, or in an independent proceeding for services within the scope of subdivisions (1) through (5) of subsection (a), is within the sound discretion of the trial court. The court shall first consider the written engagement agreement and, if the court finds that the former client and the filing counsel, pursuant to their written engagement agreement, entered into a contract which meets applicable requirements of court rules and addresses all material terms, then the contract shall be enforceable in accordance with its terms, subject to the further requirements of this subdivision (c)(3). Before ordering enforcement, however, the court shall consider the performance pursuant to the contract. Any amount awarded by the court must be found to be fair compensation for the services, pursuant to the contract, that the court finds were reasonable and necessary. Quantum meruit principles shall govern any award for legal services performed that is not based on the terms of the written engagement agreement (except that, if a court expressly finds in a particular case that aggregate billings to a client were unconscionably excessive, the court in its discretion may reduce the award otherwise determined appropriate or deny fees altogether).

(4) No final hearing under this subsection (c) is

permitted unless any controversy over fees and costs (that is not otherwise subject to some form of alternative dispute resolution) has first been submitted to mediation, arbitration, or any other court approved alternative dispute resolution procedure, except as follows:

(A) In any circuit court for a single county with

a population in excess of 1,000,000, the requirement of the controversy being submitted to an alternative dispute resolution procedure is mandatory unless the client and the counsel both affirmatively opt out of such procedures; or

(B) In any other circuit court, the requirement

of the controversy being submitted to an alternative dispute resolution procedure is mandatory only if neither the client nor the counsel affirmatively opts out of such procedures.

After completion of any such procedure (or after one

or both sides has opted out of such procedures), if the dispute is unresolved, any pending motion for leave to withdraw as counsel shall be promptly granted and a final hearing under this subsection (c) shall be expeditiously set and completed.

(5) A petition (or a praecipe for fee hearing without

the petition) shall be filed no later than the end of the period in which it is permissible to file a motion pursuant to Section 2-1203 of the Code of Civil Procedure. A praecipe for fee hearing shall be dismissed if a Petition for Setting Final Fees and Costs is not filed within 60 days after the filing of the praecipe. A counsel who becomes a party by filing a Petition for Setting Final Fees and Costs, or as a result of the client filing a Petition for Setting Final Fees and Costs, shall not be entitled to exercise the right to a substitution of a judge without cause under subdivision (a)(2) of Section 2-1001 of the Code of Civil Procedure. Each of the foregoing deadlines for the filing of a praecipe or a petition shall be:

(A) tolled if a motion is filed under Section 2-1203

of the Code of Civil Procedure, in which instance a petition (or a praecipe) shall be filed no later than 30 days following disposition of all Section 2-1203 motions; or

(B) tolled if a notice of appeal is filed, in which

instance a petition (or praecipe) shall be filed no later than 30 days following the date jurisdiction on the issue appealed is returned to the trial court.

If a praecipe has been timely filed, then by timely filed written stipulation between counsel and client (or former client), the deadline for the filing of a petition may be extended for a period of up to one year.
(d) A consent judgment, in favor of a current counsel of record against his or her own client for a specific amount in a marital settlement agreement, dissolution judgment, or any other instrument involving the other litigant, is prohibited. A consent judgment between client and counsel, however, is permissible if it is entered pursuant to a verified petition for entry of consent judgment, supported by an affidavit of the counsel of record that includes the counsel's representation that the client has been provided an itemization of the billing or billings to the client, detailing hourly costs, time spent, and tasks performed, and by an affidavit of the client acknowledging receipt of that documentation, awareness of the right to a hearing, the right to be represented by counsel (other than counsel to whom the consent judgment is in favor), and the right to be present at the time of presentation of the petition, and agreement to the terms of the judgment. The petition may be filed at any time during which it is permissible for counsel of record to file a petition (or a praecipe) for a final fee hearing, except that no such petition for entry of consent judgment may be filed before adjudication (or waiver) of the client's right to contribution under subsection (j) of Section 503 or filed after the filing of a petition (or a praecipe) by counsel of record for a fee hearing under subsection (c) if the petition (or praecipe) remains pending. No consent security arrangement between a client and a counsel of record, pursuant to which assets of a client are collateralized to secure payment of legal fees or costs, is permissible unless approved in advance by the court as being reasonable under the circumstances.
(e) Counsel may pursue an award and judgment against a former client for legal fees and costs in an independent proceeding in the following circumstances:
(1) While a case under this Act is still pending, a

former counsel may pursue such an award and judgment at any time subsequent to 90 days after the entry of an order granting counsel leave to withdraw; and

(2) After the close of the period during which a

petition (or praecipe) may be filed under subdivision (c)(5), if no such petition (or praecipe) for the counsel remains pending, any counsel or former counsel may pursue such an award and judgment in an independent proceeding.

In an independent proceeding, the prior applicability of this Section shall in no way be deemed to have diminished any other right of any counsel (or former counsel) to pursue an award and judgment for legal fees and costs on the basis of remedies that may otherwise exist under applicable law; and the limitations period for breach of contract shall apply. In an independent proceeding under subdivision (e)(1) in which the former counsel had represented a former client in a dissolution case that is still pending, the former client may bring in his or her spouse as a third-party defendant, provided on or before the final date for filing a petition (or praecipe) under subsection (c), the party files an appropriate third-party complaint under Section 2-406 of the Code of Civil Procedure. In any such case, any judgment later obtained by the former counsel shall be against both spouses or ex-spouses, jointly and severally (except that, if a hearing under subsection (j) of Section 503 has already been concluded and the court hearing the contribution issue has imposed a percentage allocation between the parties as to fees and costs otherwise being adjudicated in the independent proceeding, the allocation shall be applied without deviation by the court in the independent proceeding and a separate judgment shall be entered against each spouse for the appropriate amount). After the period for the commencement of a proceeding under subsection (c), the provisions of this Section (other than the standard set forth in subdivision (c)(3) and the terms respecting consent security arrangements in subsection (d) of this Section 508) shall be inapplicable.
The changes made by this amendatory Act of the 94th General Assembly are declarative of existing law.
(f) Unless the Supreme Court by rule addresses the matters set out in this subsection (f), a written engagement agreement within the scope of subdivision (c)(2) shall have appended to it verbatim the following Statement:

508, as well as provisions of subdivision (c)(3) of this Section 508 pertaining to written engagement agreements, apply only to cases filed on or after June 1, 1997.

(2) The following do not apply in the case of a

hearing under this Section that began before June 1, 1997:

(A) Subsection (c-1) of Section 501.
(B) Subsection (j) of Section 503.
(C) The changes to this Section 508 made by this

amendatory Act of 1996 pertaining to the final setting of fees.

(Source: P.A. 99-90, eff. 1-1-16; 99-763, eff. 1-1-17.)

(750 ILCS 5/509) (from Ch. 40, par. 509)
Sec. 509. Independence of Provisions of Judgment or Temporary Order. If a party fails to comply with a provision of a judgment, order or injunction, the obligation of the other party to make payments for support or maintenance or to permit visitation or parenting time is not suspended; but he may move the court to grant an appropriate order.
(Source: P.A. 99-90, eff. 1-1-16.)

(750 ILCS 5/510) (from Ch. 40, par. 510)
Sec. 510. Modification and termination of provisions for maintenance, support, educational expenses, and property disposition.
(a) Except as otherwise provided in paragraph (f) of Section 502 and in subsection (b), clause (3) of Section 505.2, the provisions of any judgment respecting maintenance or support may be modified only as to installments accruing subsequent to due notice by the moving party of the filing of the motion for modification. An order for child support may be modified as follows:
(1) upon a showing of a substantial change in

circumstances; and

(2) without the necessity of showing a substantial

change in circumstances, as follows:

(A) upon a showing of an inconsistency of at

least 20%, but no less than $10 per month, between the amount of the existing order and the amount of child support that results from application of the guidelines specified in Section 505 of this Act unless the inconsistency is due to the fact that the amount of the existing order resulted from a deviation from the guideline amount and there has not been a change in the circumstances that resulted in that deviation; or

(B) upon a showing of a need to provide for the

health care needs of the child under the order through health insurance or other means. In no event shall the eligibility for or receipt of medical assistance be considered to meet the need to provide for the child's health care needs.

The provisions of subparagraph (a)(2)(A) shall apply only in cases in which a party is receiving child support enforcement services from the Department of Healthcare and Family Services under Article X of the Illinois Public Aid Code, and only when at least 36 months have elapsed since the order for child support was entered or last modified.
The court may grant a petition for modification that seeks to apply the changes made to subsection (a) of Section 505 by Public Act 99-764 to an order entered before the effective date of Public Act 99-764 only upon a finding of a substantial change in circumstances that warrants application of the changes. The enactment of Public Act 99-764 itself does not constitute a substantial change in circumstances warranting a modification.
(a-5) An order for maintenance may be modified or terminated only upon a showing of a substantial change in circumstances. In all such proceedings, as well as in proceedings in which maintenance is being reviewed, the court shall consider the applicable factors set forth in subsection (a) of Section 504 and the following factors:
(1) any change in the employment status of either

party and whether the change has been made in good faith;

(2) the efforts, if any, made by the party receiving

maintenance to become self-supporting, and the reasonableness of the efforts where they are appropriate;

(3) any impairment of the present and future earning

capacity of either party;

(4) the tax consequences of the maintenance payments

upon the respective economic circumstances of the parties;

(5) the duration of the maintenance payments

previously paid (and remaining to be paid) relative to the length of the marriage;

(6) the property, including retirement benefits,

awarded to each party under the judgment of dissolution of marriage, judgment of legal separation, or judgment of declaration of invalidity of marriage and the present status of the property;

(7) the increase or decrease in each party's income

since the prior judgment or order from which a review, modification, or termination is being sought;

(8) the property acquired and currently owned by each

party after the entry of the judgment of dissolution of marriage, judgment of legal separation, or judgment of declaration of invalidity of marriage; and

(9) any other factor that the court expressly finds

to be just and equitable.

(a-6) In a review under subsection (b-4.5) of Section 504 of this Act, the court may enter a fixed-term maintenance award that bars future maintenance only if, at the time of the entry of the award, the marriage had lasted 10 years or less at the time the original action was commenced.
(b) The provisions as to property disposition may not be revoked or modified, unless the court finds the existence of conditions that justify the reopening of a judgment under the laws of this State.
(c) Unless otherwise agreed by the parties in a written agreement set forth in the judgment or otherwise approved by the court, the obligation to pay future maintenance is terminated upon the death of either party, or the remarriage of the party receiving maintenance, or if the party receiving maintenance cohabits with another person on a resident, continuing conjugal basis. An obligor's obligation to pay maintenance or unallocated maintenance terminates by operation of law on the date the obligee remarries or the date the court finds cohabitation began. The obligor is entitled to reimbursement for all maintenance paid from that date forward. Any termination of an obligation for maintenance as a result of the death of the obligor, however, shall be inapplicable to any right of the other party or such other party's designee to receive a death benefit under such insurance on the obligor's life. An obligee must advise the obligor of his or her intention to marry at least 30 days before the remarriage, unless the decision is made within this time period. In that event, he or she must notify the obligor within 72 hours of getting married.
(c-5) In an adjudicated case, the court shall make specific factual findings as to the reason for the modification as well as the amount, nature, and duration of the modified maintenance award.
(d) Unless otherwise provided in this Act, or as agreed in writing or expressly provided in the judgment, provisions for the support of a child are terminated by emancipation of the child, or if the child has attained the age of 18 and is still attending high school, provisions for the support of the child are terminated upon the date that the child graduates from high school or the date the child attains the age of 19, whichever is earlier, but not by the death of a parent obligated to support or educate the child. An existing obligation to pay for support or educational expenses, or both, is not terminated by the death of a parent. When a parent obligated to pay support or educational expenses, or both, dies, the amount of support or educational expenses, or both, may be enforced, modified, revoked or commuted to a lump sum payment, as equity may require, and that determination may be provided for at the time of the dissolution of the marriage or thereafter.
(e) The right to petition for support or educational expenses, or both, under Sections 505, 513, and 513.5 is not extinguished by the death of a parent. Upon a petition filed before or after a parent's death, the court may award sums of money out of the decedent's estate for the child's support or educational expenses, or both, as equity may require. The time within which a claim may be filed against the estate of a decedent under Sections 505 and 513 and subsection (d) and this subsection shall be governed by the provisions of the Probate Act of 1975, as a barrable, noncontingent claim.
(f) A petition to modify or terminate child support or the allocation of parental responsibilities, including parenting time, shall not delay any child support enforcement litigation or supplementary proceeding on behalf of the obligee, including, but not limited to, a petition for a rule to show cause, for non-wage garnishment, or for a restraining order.
(Source: P.A. 99-90, eff. 1-1-16; 99-764, eff. 7-1-17; 100-15, eff. 7-1-17; 100-201, eff. 8-18-17.)

(750 ILCS 5/511) (from Ch. 40, par. 511)
Sec. 511. Procedure. A judgment of dissolution or of legal separation or of declaration of invalidity of marriage may be enforced or modified by order of court pursuant to petition.
(a) Any judgment entered within this State may be enforced or modified in the judicial circuit wherein such judgment was entered or last modified by the filing of a petition with notice mailed to the respondent at his last known address, or by the issuance of summons to the respondent. If neither party continues to reside in the county wherein such judgment was entered or last modified, the court on the motion of either party or on its own motion may transfer a post-judgment proceeding, including a proceeding under the Income Withholding for Support Act, to another county or judicial circuit, as appropriate, where either party resides. If the post-judgment proceeding is with respect to maintenance or support, any such transfer shall be to the county or judicial circuit wherein the recipient or proposed recipient of such maintenance or support resides.
(b) In any post-judgment proceeding to enforce or modify in one judicial circuit the judgment of another judicial circuit of this State, the moving party shall commence the proceeding by filing a petition establishing the judgment and attaching a copy of the judgment as a part of the petition. The parties shall continue to be designated as in the original proceeding. Notice of the filing of the petition shall be mailed to the clerk of the court wherein the judgment was entered and last modified in the same manner as notice is mailed when registering a foreign judgment. Summons shall be served as provided by law.
(c) In any post-judgment proceeding to enforce or modify the judgment of another state, the moving party shall commence the proceeding by filing a petition to enroll that judgment, attaching a copy thereof as a part of the petition and proceed as provided for in paragraph (b) hereof.
(d) In any post-judgment proceeding to enforce a judgment or order for payment of maintenance or support, including a proceeding under the Income Withholding for Support Act, where the terms of such judgment or order provide that payments of such maintenance or support are to be made to the clerk of the court and where neither party continues to reside in the county wherein such judgment or order was entered or last modified, the court on the motion of either party or on its own motion may transfer the collection of the maintenance or support to the clerk of the court in another county or judicial circuit, as appropriate, wherein the recipient of the maintenance or support payments resides.
(Source: P.A. 90-673, eff. 1-1-99.)

(750 ILCS 5/512) (from Ch. 40, par. 512)
Sec. 512. Post-Judgment Venue. After 30 days from the entry of a judgment of dissolution of marriage or legal separation or the last modification thereof, any further proceedings to enforce or modify the judgment shall be as follows:
(a) If the respondent does not then reside within

this State, further proceedings shall be had either in the judicial circuit wherein the moving party resides or where the judgment was entered or last modified.

(b) If one or both of the parties then resides in the

judicial circuit wherein the judgment was entered or last modified, further proceedings shall be had in the judicial circuit that last exercised jurisdiction in the matter; provided, however, that the court may in its discretion, transfer matters involving a change in the allocation of parental responsibility to the judicial circuit where the minor or dependent child resides.

(c) If neither party then resides in the judicial

circuit wherein the judgment was entered or last modified, further proceedings shall be had in that circuit or in the judicial circuit wherein either party resides; provided, however, that the court may, in its discretion, transfer matters involving a change in the allocation of parental responsibility to the judicial circuit where the minor or dependent child resides.

(d) Objection to venue is waived if not made within

such time as the respondent's answer is due. Counter relief shall be heard and determined by the court hearing any matter already pending.

(Source: P.A. 99-90, eff. 1-1-16.)

(750 ILCS 5/513) (from Ch. 40, par. 513)
Sec. 513. Educational expenses for a non-minor child.
(a) The court may award sums of money out of the property and income of either or both parties or the estate of a deceased parent, as equity may require, for the educational expenses of any child of the parties. Unless otherwise agreed to by the parties, all educational expenses which are the subject of a petition brought pursuant to this Section shall be incurred no later than the student's 23rd birthday, except for good cause shown, but in no event later than the child's 25th birthday.
(b) Regardless of whether an award has been made under subsection (a), the court may require both parties and the child to complete the Free Application for Federal Student Aid (FAFSA) and other financial aid forms and to submit any form of that type prior to the designated submission deadline for the form. The court may require either or both parties to provide funds for the child so as to pay for the cost of up to 5 college applications, the cost of 2 standardized college entrance examinations, and the cost of one standardized college entrance examination preparatory course.
(c) The authority under this Section to make provision for educational expenses extends not only to periods of college education or vocational or professional or other training after graduation from high school, but also to any period during which the child of the parties is still attending high school, even though he or she attained the age of 19.
(d) Educational expenses may include, but shall not be limited to, the following:
(1) except for good cause shown, the actual cost of

the child's post-secondary expenses, including tuition and fees, provided that the cost for tuition and fees does not exceed the amount of in-state tuition and fees paid by a student at the University of Illinois at Urbana-Champaign for the same academic year;

(2) except for good cause shown, the actual costs of

the child's housing expenses, whether on-campus or off-campus, provided that the housing expenses do not exceed the cost for the same academic year of a double-occupancy student room, with a standard meal plan, in a residence hall operated by the University of Illinois at Urbana-Champaign;

(3) the actual costs of the child's medical

expenses, including medical insurance, and dental expenses;

(4) the reasonable living expenses of the child

during the academic year and periods of recess:

(A) if the child is a resident student attending

a post-secondary educational program; or

(B) if the child is living with one party at that

party's home and attending a post-secondary educational program as a non-resident student, in which case the living expenses include an amount that pays for the reasonable cost of the child's food, utilities, and transportation; and

(5) the cost of books and other supplies necessary to

attend college.

(e) Sums may be ordered payable to the child, to either party, or to the educational institution, directly or through a special account or trust created for that purpose, as the court sees fit.
(f) If educational expenses are ordered payable, each party and the child shall sign any consent necessary for the educational institution to provide a supporting party with access to the child's academic transcripts, records, and grade reports. The consent shall not apply to any non-academic records. Failure to execute the required consent may be a basis for a modification or termination of any order entered under this Section. Unless the court specifically finds that the child's safety would be jeopardized, each party is entitled to know the name of the educational institution the child attends.
(g) The authority under this Section to make provision for educational expenses terminates when the child either: fails to maintain a cumulative "C" grade point average, except in the event of illness or other good cause shown; attains the age of 23; receives a baccalaureate degree; or marries. A child's enlisting in the armed forces, being incarcerated, or becoming pregnant does not terminate the court's authority to make provisions for the educational expenses for the child under this Section.
(h) An account established prior to the dissolution that is to be used for the child's post-secondary education, that is an account in a state tuition program under Section 529 of the Internal Revenue Code, or that is some other college savings plan, is to be considered by the court to be a resource of the child, provided that any post-judgment contribution made by a party to such an account is to be considered a contribution from that party.
(i) The child is not a third party beneficiary to the settlement agreement or judgment between the parties after trial and is not entitled to file a petition for contribution. If the parties' settlement agreement describes the manner in which a child's educational expenses will be paid, or if the court makes an award pursuant to this Section, then the parties are responsible pursuant to that agreement or award for the child's educational expenses, but in no event shall the court consider the child a third party beneficiary of that provision. In the event of the death or legal disability of a party who would have the right to file a petition for contribution, the child of the party may file a petition for contribution.
(j) In making awards under this Section, or pursuant to a petition or motion to decrease, modify, or terminate any such award, the court shall consider all relevant factors that appear reasonable and necessary, including:
(1) The present and future financial resources of

both parties to meet their needs, including, but not limited to, savings for retirement.

(2) The standard of living the child would have

enjoyed had the marriage not been dissolved.

(3) The financial resources of the child.
(4) The child's academic performance.
(k) The establishment of an obligation to pay under this Section is retroactive only to the date of filing a petition. The right to enforce a prior obligation to pay may be enforced either before or after the obligation is incurred.
(Source: P.A. 99-90, eff. 1-1-16; 99-143, eff. 7-27-15; 99-642, eff. 7-28-16; 99-763, eff. 1-1-17.)

(750 ILCS 5/513.5)
Sec. 513.5. Support for a non-minor child with a disability.
(a) The court may award sums of money out of the property and income of either or both parties or the estate of a deceased parent, as equity may require, for the support of a child of the parties who has attained majority when the child is mentally or physically disabled and not otherwise emancipated. The sums awarded may be paid to one of the parents, to a trust created by the parties for the benefit of the non-minor child with a disability, or irrevocably to a special needs trust, established by the parties and for the sole benefit of the non-minor child with a disability, pursuant to subdivisions (d)(4)(A) or (d)(4)(C) of 42 U.S.C. 1396p, Section 15.1 of the Trusts and Trustees Act, and applicable provisions of the Social Security Administration Program Operating Manual System. An application for support for a non-minor disabled child may be made before or after the child has attained majority. Unless an application for educational expenses is made for a mentally or physically disabled child under Section 513, the disability that is the basis for the application for support must have arisen while the child was eligible for support under Section 505 or 513 of this Act.
(b) In making awards under this Section, or pursuant to a petition or motion to decrease, modify, or terminate any such award, the court shall consider all relevant factors that appear reasonable and necessary, including:
(1) the present and future financial resources of

both parties to meet their needs, including, but not limited to, savings for retirement;

(2) the standard of living the child would have

enjoyed had the marriage not been dissolved. The court may consider factors that are just and equitable;

(3) the financial resources of the child; and
(4) any financial or other resource provided to or

for the child including, but not limited to, any Supplemental Security Income, any home-based support provided pursuant to the Home-Based Support Services Law for Mentally Disabled Adults, and any other State, federal, or local benefit available to the non-minor disabled child.

(c) As used in this Section:
A "disabled" individual means an individual who has a physical or mental impairment that substantially limits a major life activity, has a record of such an impairment, or is regarded as having such an impairment.
"Disability" means a mental or physical impairment that substantially limits a major life activity.
(Source: P.A. 99-90, eff. 1-1-16.)

(750 ILCS 5/514) (from Ch. 40, par. 514)
Sec. 514. (Repealed).
(Source: P.A. 82-783. Repealed by P.A. 99-90, eff. 1-1-16.)

(750 ILCS 5/515) (from Ch. 40, par. 515)
Sec. 515. (Repealed).
(Source: P.A. 83-358. Repealed by P.A. 99-90, eff. 1-1-16.)

(750 ILCS 5/516) (from Ch. 40, par. 516)
Sec. 516. (Repealed).
(Source: P.A. 95-331, eff. 8-21-07. Repealed by P.A. 99-90, eff. 1-1-16.)

(750 ILCS 5/517)
Sec. 517. (Repealed).
(Source: P.A. 95-331, eff. 8-21-07. Repealed by P.A. 99-90, eff. 1-1-16.)



Part VI - Allocation Of Parental Responsibilities

(750 ILCS 5/Pt. VI heading)

(750 ILCS 5/600)
Sec. 600. Definitions. For purposes of this Part VI:
(a) "Abuse" has the meaning ascribed to that term in Section 103 of the Illinois Domestic Violence Act of 1986.
(b) "Allocation judgment" means a judgment allocating parental responsibilities.
(c) "Caretaking functions" means tasks that involve interaction with a child or that direct, arrange, and supervise the interaction with and care of a child provided by others, or for obtaining the resources allowing for the provision of these functions. The term includes, but is not limited to, the following:
(1) satisfying a child's nutritional needs; managing

a child's bedtime and wake-up routines; caring for a child when the child is sick or injured; being attentive to a child's personal hygiene needs, including washing, grooming, and dressing; playing with a child and ensuring the child attends scheduled extracurricular activities; protecting a child's physical safety; and providing transportation for a child;

(2) directing a child's various developmental needs,

including the acquisition of motor and language skills, toilet training, self-confidence, and maturation;

(3) providing discipline, giving instruction in

manners, assigning and supervising chores, and performing other tasks that attend to a child's needs for behavioral control and self-restraint;

(4) ensuring the child attends school, including

remedial and special services appropriate to the child's needs and interests, communicating with teachers and counselors, and supervising homework;

(5) helping a child develop and maintain appropriate

interpersonal relationships with peers, siblings, and other family members;

(6) ensuring the child attends medical appointments

and is available for medical follow-up and meeting the medical needs of the child in the home;

(7) providing moral and ethical guidance for a child;

and

(8) arranging alternative care for a child by a

family member, babysitter, or other child care provider or facility, including investigating such alternatives, communicating with providers, and supervising such care.

(d) "Parental responsibilities" means both parenting time and significant decision-making responsibilities with respect to a child.
(e) "Parenting time" means the time during which a parent is responsible for exercising caretaking functions and non-significant decision-making responsibilities with respect to the child.
(f) "Parenting plan" means a written agreement that allocates significant decision-making responsibilities, parenting time, or both.
(g) "Relocation" means:
(1) a change of residence from the child's current

primary residence located in the county of Cook, DuPage, Kane, Lake, McHenry, or Will to a new residence within this State that is more than 25 miles from the child's current residence, as measured by an Internet mapping service;

(2) a change of residence from the child's current

primary residence located in a county not listed in paragraph (1) to a new residence within this State that is more than 50 miles from the child's current primary residence, as measured by an Internet mapping service; or

(3) a change of residence from the child's current

primary residence to a residence outside the borders of this State that is more than 25 miles from the current primary residence, as measured by an Internet mapping service.

(h) "Religious upbringing" means the choice of religion or denomination of a religion, religious schooling, religious training, or participation in religious customs or practices.
(i) "Restriction of parenting time" means any limitation or condition placed on parenting time, including supervision.
(j) "Right of first refusal" has the meaning provided in subsection (b) of Section 602.3 of this Act.
(k) "Significant decision-making" means deciding issues of long-term importance in the life of a child.
(l) "Step-parent" means a person married to a child's parent, including a person married to the child's parent immediately prior to the parent's death.
(m) "Supervision" means the presence of a third party during a parent's exercise of parenting time.
(Source: P.A. 99-90, eff. 1-1-16; 99-763, eff. 1-1-17.)

(750 ILCS 5/601) (from Ch. 40, par. 601)
Sec. 601. (Repealed).
(Source: P.A. 99-78, eff. 7-20-15; 99-143, eff. 7-27-15. Repealed by P.A. 99-90, eff. 1-1-16.)

(750 ILCS 5/601.2)
Sec. 601.2. Jurisdiction; commencement of proceeding.
(a) A court of this State that is competent to allocate parental responsibilities has jurisdiction to make such an allocation in original or modification proceedings as provided in Section 201 of the Uniform Child-Custody Jurisdiction and Enforcement Act as adopted by this State.
(b) A proceeding for allocation of parental responsibilities with respect to a child is commenced in the court:
(1) by filing a petition for dissolution of marriage

or legal separation or declaration of invalidity of marriage;

(2) by filing a petition for allocation of parental

responsibilities with respect to the child in the county in which the child resides;

(3) by a person other than a parent, by filing a

petition for allocation of parental responsibilities in the county in which the child is permanently resident or found, but only if he or she is not in the physical custody of one of his or her parents;

(4) by a step-parent, by filing a petition, if all of

the following circumstances are met:

(A) the parent having the majority of parenting

time is deceased or is disabled and cannot perform the duties of a parent to the child;

(B) the step-parent provided for the care,

control, and welfare of the child prior to the initiation of proceedings for allocation of parental responsibilities;

(C) the child wishes to live with the

step-parent; and

(D) it is alleged to be in the best interests and

welfare of the child to live with the step-parent as provided in Section 602.5 of this Act; or

(5) when one of the parents is deceased, by a

grandparent who is a parent or step-parent of a deceased parent, by filing a petition, if one or more of the following existed at the time of the parent's death:

(A) the surviving parent had been absent from the

marital abode for more than one month without the spouse knowing his or her whereabouts;

(B) the surviving parent was in State or federal

custody; or

(C) the surviving parent had: (i) received

supervision for or been convicted of any violation of Section 11-1.20, 11-1.30, 11-1.40, 11-1.50, 11-1.60, 11-1.70, 12C-5, 12C-10, 12C-35, 12C-40, 12C-45, 18-6, 19-6, or Article 12 of the Criminal Code of 1961 or the Criminal Code of 2012 directed towards the deceased parent or the child; or (ii) received supervision or been convicted of violating an order of protection entered under Section 217, 218, or 219 of the Illinois Domestic Violence Act of 1986 for the protection of the deceased parent or the child.

(c) When a proceeding for allocation of parental responsibilities is commenced, the party commencing the action must, at least 30 days before any hearing on the petition, serve a written notice and a copy of the petition on the child's parent, guardian, person currently allocated parental responsibilities pursuant to subdivision (b)(4) or (b)(5) of Section 601.2, and any person with a pending motion for allocation of parental responsibilities with respect to the child. Nothing in this Section shall preclude a party in a proceeding for allocation of parental responsibilities from moving for a temporary order under Section 603.5.
(Source: P.A. 99-90, eff. 1-1-16.)

(750 ILCS 5/601.5)
Sec. 601.5. (Repealed).
(Source: P.A. 94-377, eff. 7-29-05; 95-331, eff. 8-21-07. Repealed by P.A. 99-90, eff. 1-1-16.)

(750 ILCS 5/602) (from Ch. 40, par. 602)
Sec. 602. (Repealed).
(Source: P.A. 96-676, eff. 1-1-10. Repealed by P.A. 99-90, eff. 1-1-16.)

(750 ILCS 5/602.1) (from Ch. 40, par. 602.1)
Sec. 602.1. (Repealed).
(Source: P.A. 96-651, eff. 1-1-10. Repealed by P.A. 99-90, eff. 1-1-16.)

(750 ILCS 5/602.3)
Sec. 602.3. Care of minor children; right of first refusal.
(a) If the court awards parenting time to both parents under Section 602.7 or 602.8, the court may consider, consistent with the best interests of the child as defined in Section 602.7, whether to award to one or both of the parties the right of first refusal to provide child care for the minor child or children during the other parent's normal parenting time, unless the need for child care is attributable to an emergency.
(b) As used in this Section, "right of first refusal" means that if a party intends to leave the minor child or children with a substitute child-care provider for a significant period of time, that party must first offer the other party an opportunity to personally care for the minor child or children. The parties may agree to a right of first refusal that is consistent with the best interests of the minor child or children. If there is no agreement and the court determines that a right of first refusal is in the best interests of the minor child or children, the court shall consider and make provisions in its order for:
(1) the length and kind of child-care requirements

invoking the right of first refusal;

(2) notification to the other parent and for his or

her response;

(3) transportation requirements; and
(4) any other action necessary to protect and promote

the best interest of the minor child or children.

(c) The right of first refusal may be enforced under Section 607.5 of this Act.
(d) The right of first refusal is terminated upon the termination of the allocation of parental responsibilities or parenting time.
(Source: P.A. 98-462, eff. 1-1-14; 99-90, eff. 1-1-16.)

(750 ILCS 5/602.5)
Sec. 602.5. Allocation of parental responsibilities: decision-making.
(a) Generally. The court shall allocate decision-making responsibilities according to the child's best interests. Nothing in this Act requires that each parent be allocated decision-making responsibilities.
(b) Allocation of significant decision-making responsibilities. Unless the parents otherwise agree in writing on an allocation of significant decision-making responsibilities, or the issue of the allocation of parental responsibilities has been reserved under Section 401, the court shall make the determination. The court shall allocate to one or both of the parents the significant decision-making responsibility for each significant issue affecting the child. Those significant issues shall include, without limitation, the following:
(1) Education, including the choice of schools and

tutors.

(2) Health, including all decisions relating to the

medical, dental, and psychological needs of the child and to the treatments arising or resulting from those needs.

(3) Religion, subject to the following provisions:
(A) The court shall allocate decision-making

responsibility for the child's religious upbringing in accordance with any express or implied agreement between the parents.

(B) The court shall consider evidence of the

parents' past conduct as to the child's religious upbringing in allocating decision-making responsibilities consistent with demonstrated past conduct in the absence of an express or implied agreement between the parents.

(C) The court shall not allocate any aspect of

the child's religious upbringing if it determines that the parents do not or did not have an express or implied agreement for such religious upbringing or that there is insufficient evidence to demonstrate a course of conduct regarding the child's religious upbringing that could serve as a basis for any such order.

(4) Extracurricular activities.
(c) Determination of child's best interests. In determining the child's best interests for purposes of allocating significant decision-making responsibilities, the court shall consider all relevant factors, including, without limitation, the following:
(1) the wishes of the child, taking into account the

child's maturity and ability to express reasoned and independent preferences as to decision-making;

(2) the child's adjustment to his or her home,

school, and community;

(3) the mental and physical health of all individuals

involved;

(4) the ability of the parents to cooperate to make

decisions, or the level of conflict between the parties that may affect their ability to share decision-making;

(5) the level of each parent's participation in past

significant decision-making with respect to the child;

(6) any prior agreement or course of conduct between

the parents relating to decision-making with respect to the child;

(7) the wishes of the parents;
(8) the child's needs;
(9) the distance between the parents' residences, the

cost and difficulty of transporting the child, each parent's and the child's daily schedules, and the ability of the parents to cooperate in the arrangement;

(10) whether a restriction on decision-making is

appropriate under Section 603.10;

(11) the willingness and ability of each parent to

facilitate and encourage a close and continuing relationship between the other parent and the child;

(12) the physical violence or threat of physical

violence by the child's parent directed against the child;

(13) the occurrence of abuse against the child or

other member of the child's household;

(14) whether one of the parents is a sex offender,

and if so, the exact nature of the offense and what, if any, treatment in which the parent has successfully participated; and

(15) any other factor that the court expressly finds

to be relevant.

(d) A parent shall have sole responsibility for making routine decisions with respect to the child and for emergency decisions affecting the child's health and safety during that parent's parenting time.
(e) In allocating significant decision-making responsibilities, the court shall not consider conduct of a parent that does not affect that parent's relationship to the child.
(Source: P.A. 99-90, eff. 1-1-16.)

(750 ILCS 5/602.7)
Sec. 602.7. Allocation of parental responsibilities: parenting time.
(a) Best interests. The court shall allocate parenting time according to the child's best interests.
(b) Allocation of parenting time. Unless the parents present a mutually agreed written parenting plan and that plan is approved by the court, the court shall allocate parenting time. It is presumed both parents are fit and the court shall not place any restrictions on parenting time as defined in Section 600 and described in Section 603.10, unless it finds by a preponderance of the evidence that a parent's exercise of parenting time would seriously endanger the child's physical, mental, moral, or emotional health.
In determining the child's best interests for purposes of allocating parenting time, the court shall consider all relevant factors, including, without limitation, the following:
(1) the wishes of each parent seeking parenting time;
(2) the wishes of the child, taking into account the

child's maturity and ability to express reasoned and independent preferences as to parenting time;

(3) the amount of time each parent spent performing

caretaking functions with respect to the child in the 24 months preceding the filing of any petition for allocation of parental responsibilities or, if the child is under 2 years of age, since the child's birth;

(4) any prior agreement or course of conduct between

the parents relating to caretaking functions with respect to the child;

(5) the interaction and interrelationship of the

child with his or her parents and siblings and with any other person who may significantly affect the child's best interests;

(6) the child's adjustment to his or her home,

school, and community;

(7) the mental and physical health of all individuals

involved;

(8) the child's needs;
(9) the distance between the parents' residences, the

cost and difficulty of transporting the child, each parent's and the child's daily schedules, and the ability of the parents to cooperate in the arrangement;

(10) whether a restriction on parenting time is

appropriate;

(11) the physical violence or threat of physical

violence by the child's parent directed against the child or other member of the child's household;

(12) the willingness and ability of each parent to

place the needs of the child ahead of his or her own needs;

(13) the willingness and ability of each parent to

facilitate and encourage a close and continuing relationship between the other parent and the child;

(14) the occurrence of abuse against the child or

other member of the child's household;

(15) whether one of the parents is a convicted sex

offender or lives with a convicted sex offender and, if so, the exact nature of the offense and what if any treatment the offender has successfully participated in; the parties are entitled to a hearing on the issues raised in this paragraph (15);

(16) the terms of a parent's military family-care

plan that a parent must complete before deployment if a parent is a member of the United States Armed Forces who is being deployed; and

(17) any other factor that the court expressly finds

to be relevant.

(c) In allocating parenting time, the court shall not consider conduct of a parent that does not affect that parent's relationship to the child.
(d) Upon motion, the court may allow a parent who is deployed or who has orders to be deployed as a member of the United States Armed Forces to designate a person known to the child to exercise reasonable substitute visitation on behalf of the deployed parent, if the court determines that substitute visitation is in the best interests of the child. In determining whether substitute visitation is in the best interests of the child, the court shall consider all of the relevant factors listed in subsection (b) of this Section and apply those factors to the person designated as a substitute for the deployed parent for visitation purposes. Visitation orders entered under this subsection are subject to subsections (e) and (f) of Section 602.9 and subsections (c) and (d) of Section 603.10.
(e) If the street address of a parent is not identified pursuant to Section 708 of this Act, the court shall require the parties to identify reasonable alternative arrangements for parenting time by the other parent including, but not limited to, parenting time of the minor child at the residence of another person or at a local public or private facility.
(Source: P.A. 99-90, eff. 1-1-16.)

(750 ILCS 5/602.8)
Sec. 602.8. Parenting time by parents not allocated significant decision-making responsibilities.
(a) A parent who has established parentage under the laws of this State and who is not granted significant decision-making responsibilities for a child is entitled to reasonable parenting time with the child, subject to subsections (d) and (e) of Section 603.10 of this Act, unless the court finds, after a hearing, that the parenting time would seriously endanger the child's mental, moral, or physical health or significantly impair the child's emotional development. The order setting forth parenting time shall be in the child's best interests pursuant to the factors set forth in subsection (b) of Section 602.7 of this Act.
(b) The court may modify an order granting or denying parenting time pursuant to Section 610.5 of this Act. The court may restrict parenting time, and modify an order restricting parenting time, pursuant to Section 603.10 of this Act.
(c) If the street address of the parent allocated parental responsibilities is not identified, pursuant to Section 708 of this Act, the court shall require the parties to identify reasonable alternative arrangements for parenting time by a parent not allocated parental responsibilities, including but not limited to parenting time of the minor child at the residence of another person or at a local public or private facility.
(Source: P.A. 99-90, eff. 1-1-16.)

(750 ILCS 5/602.9)
Sec. 602.9. Visitation by certain non-parents.
(a) As used in this Section:
(1) "electronic communication" means time that a

grandparent, great-grandparent, sibling, or step-parent spends with a child during which the child is not in the person's actual physical custody, but which is facilitated by the use of communication tools such as the telephone, electronic mail, instant messaging, video conferencing or other wired or wireless technologies via the Internet, or another medium of communication;

(2) "sibling" means a brother or sister either of

the whole blood or the half blood, stepbrother, or stepsister of the minor child;

(3) "step-parent" means a person married to a

child's parent, including a person married to the child's parent immediately prior to the parent's death; and

(4) "visitation" means in-person time spent between a

child and the child's grandparent, great-grandparent, sibling, step-parent, or any person designated under subsection (d) of Section 602.7. In appropriate circumstances, visitation may include electronic communication under conditions and at times determined by the court.

(b) General provisions.
(1) An appropriate person, as identified in

subsection (c) of this Section, may bring an action in circuit court by petition, or by filing a petition in a pending dissolution proceeding or any other proceeding that involves parental responsibilities or visitation issues regarding the child, requesting visitation with the child pursuant to this Section. If there is not a pending proceeding involving parental responsibilities or visitation with the child, the petition for visitation with the child must be filed in the county in which the child resides. Notice of the petition shall be given as provided in subsection (c) of Section 601.2 of this Act.

(2) This Section does not apply to a child:
(A) in whose interests a petition is pending

under Section 2-13 of the Juvenile Court Act of 1987; or

(B) in whose interests a petition to adopt by an

unrelated person is pending under the Adoption Act; or

(C) who has been voluntarily surrendered by the

parent or parents, except for a surrender to the Department of Children and Family Services or a foster care facility; or

(D) who has been previously adopted by an

individual or individuals who are not related to the biological parents of the child or who is the subject of a pending adoption petition by an individual or individuals who are not related to the biological parents of the child; or

(E) who has been relinquished pursuant to the

Abandoned Newborn Infant Protection Act.

(3) A petition for visitation may be filed under this

Section only if there has been an unreasonable denial of visitation by a parent and the denial has caused the child undue mental, physical, or emotional harm.

(4) There is a rebuttable presumption that a fit

parent's actions and decisions regarding grandparent, great-grandparent, sibling, or step-parent visitation are not harmful to the child's mental, physical, or emotional health. The burden is on the party filing a petition under this Section to prove that the parent's actions and decisions regarding visitation will cause undue harm to the child's mental, physical, or emotional health.

(5) In determining whether to grant visitation, the

court shall consider the following:

(A) the wishes of the child, taking into account

the child's maturity and ability to express reasoned and independent preferences as to visitation;

(B) the mental and physical health of the child;
(C) the mental and physical health of the

grandparent, great-grandparent, sibling, or step-parent;

(D) the length and quality of the prior

relationship between the child and the grandparent, great-grandparent, sibling, or step-parent;

(E) the good faith of the party in filing the

petition;

(F) the good faith of the person denying

visitation;

(G) the quantity of the visitation time requested

and the potential adverse impact that visitation would have on the child's customary activities;

(H) any other fact that establishes that the loss

of the relationship between the petitioner and the child is likely to unduly harm the child's mental, physical, or emotional health; and

(I) whether visitation can be structured in a way

to minimize the child's exposure to conflicts between the adults.

(6) Any visitation rights granted under this Section

before the filing of a petition for adoption of the child shall automatically terminate by operation of law upon the entry of an order terminating parental rights or granting the adoption of the child, whichever is earlier. If the person or persons who adopted the child are related to the child, as defined by Section 1 of the Adoption Act, any person who was related to the child as grandparent, great-grandparent, or sibling prior to the adoption shall have standing to bring an action under this Section requesting visitation with the child.

(7) The court may order visitation rights for the

grandparent, great-grandparent, sibling, or step-parent that include reasonable access without requiring overnight or possessory visitation.

(c) Visitation by grandparents, great-grandparents, step-parents, and siblings.
(1) Grandparents, great-grandparents, step-parents,

and siblings of a minor child who is one year old or older may bring a petition for visitation and electronic communication under this Section if there is an unreasonable denial of visitation by a parent that causes undue mental, physical, or emotional harm to the child and if at least one of the following conditions exists:

(A) the child's other parent is deceased or has

been missing for at least 90 days. For the purposes of this subsection a parent is considered to be missing if the parent's location has not been determined and the parent has been reported as missing to a law enforcement agency; or

(B) a parent of the child is incompetent as a

matter of law; or

(C) a parent has been incarcerated in jail or

prison for a period in excess of 90 days immediately prior to the filing of the petition; or

(D) the child's parents have been granted a

dissolution of marriage or have been legally separated from each other or there is pending a dissolution proceeding involving a parent of the child or another court proceeding involving parental responsibilities or visitation of the child (other than an adoption proceeding of an unrelated child, a proceeding under Article II of the Juvenile Court Act of 1987, or an action for an order of protection under the Illinois Domestic Violence Act of 1986 or Article 112A of the Code of Criminal Procedure of 1963) and at least one parent does not object to the grandparent, great-grandparent, step-parent, or sibling having visitation with the child. The visitation of the grandparent, great-grandparent, step-parent, or sibling must not diminish the parenting time of the parent who is not related to the grandparent, great-grandparent, step-parent, or sibling seeking visitation; or

(E) the child is born to parents who are not

married to each other, the parents are not living together, and the petitioner is a grandparent, great-grandparent, step-parent, or sibling of the child, and parentage has been established by a court of competent jurisdiction.

(2) In addition to the factors set forth in

subdivision (b)(5) of this Section, the court should consider:

(A) whether the child resided with the petitioner

for at least 6 consecutive months with or without a parent present;

(B) whether the child had frequent and regular

contact or visitation with the petitioner for at least 12 consecutive months; and

(C) whether the grandparent, great-grandparent,

sibling, or step-parent was a primary caretaker of the child for a period of not less than 6 consecutive months within the 24-month period immediately preceding the commencement of the proceeding.

(3) An order granting visitation privileges under

this Section is subject to subsections (c) and (d) of Section 603.10.

(4) A petition for visitation privileges may not be

filed pursuant to this subsection (c) by the parents or grandparents of a parent of the child if parentage between the child and the related parent has not been legally established.

(d) Modification of visitation orders.
(1) Unless by stipulation of the parties, no motion

to modify a grandparent, great-grandparent, sibling, or step-parent visitation order may be made earlier than 2 years after the date the order was filed, unless the court permits it to be made on the basis of affidavits that there is reason to believe the child's present environment may endanger seriously the child's mental, physical, or emotional health.

(2) The court shall not modify an order that grants

visitation to a grandparent, great-grandparent, sibling, or step-parent unless it finds by clear and convincing evidence, upon the basis of facts that have arisen since the prior visitation order or that were unknown to the court at the time of entry of the prior visitation order, that a change has occurred in the circumstances of the child or his or her parent, and that the modification is necessary to protect the mental, physical, or emotional health of the child. The court shall state in its decision specific findings of fact in support of its modification or termination of the grandparent, great-grandparent, sibling, or step-parent visitation. A child's parent may always petition to modify visitation upon changed circumstances when necessary to promote the child's best interests.

(3) Notice of a motion requesting modification of a

visitation order shall be provided as set forth in subsection (c) of Section 601.2 of this Act.

(4) Attorney's fees and costs shall be assessed

against a party seeking modification of the visitation order if the court finds that the modification action is vexatious and constitutes harassment.

(e) No child's grandparent, great-grandparent, sibling, or step-parent, or any person to whom the court is considering granting visitation privileges pursuant to subsection (d) of Section 602.7, who was convicted of any offense involving an illegal sex act perpetrated upon a victim less than 18 years of age including, but not limited to, offenses for violations of Section 11-1.20, 11-1.30, 11-1.40, 11-1.50, 11-1.60, 11-1.70, or Article 12 of the Criminal Code of 1961 or the Criminal Code of 2012, is entitled to visitation while incarcerated or while on parole, probation, conditional discharge, periodic imprisonment, or mandatory supervised release for that offense, and upon discharge from incarceration for a misdemeanor offense or upon discharge from parole, probation, conditional discharge, periodic imprisonment, or mandatory supervised release for a felony offense. Visitation shall be denied until the person successfully completes a treatment program approved by the court. Upon completion of treatment, the court may deny visitation based on the factors listed in subdivision (b)(5) of this Section.
(f) No child's grandparent, great-grandparent, sibling, or step-parent, or any person to whom the court is considering granting visitation privileges pursuant to subsection (d) of Section 602.7, may be granted visitation if he or she has been convicted of first degree murder of a parent, grandparent, great-grandparent, or sibling of the child who is the subject of the visitation request. Pursuant to a motion to modify visitation, the court shall revoke visitation rights previously granted to any person who would otherwise be entitled to petition for visitation rights under this Section or granted visitation under subsection (d) of Section 602.7, if the person has been convicted of first degree murder of a parent, grandparent, great-grandparent, or sibling of the child who is the subject of the visitation order. Until an order is entered pursuant to this subsection, no person may visit, with the child present, a person who has been convicted of first degree murder of the parent, grandparent, great-grandparent, or sibling of the child without the consent of the child's parent, other than a parent convicted of first degree murder as set forth herein, or legal guardian.
(Source: P.A. 99-90, eff. 1-1-16; 99-763, eff. 1-1-17.)

(750 ILCS 5/602.10)
Sec. 602.10. Parenting plan.
(a) Filing of parenting plan. All parents, within 120 days after service or filing of any petition for allocation of parental responsibilities, must file with the court, either jointly or separately, a proposed parenting plan. The time period for filing a parenting plan may be extended by the court for good cause shown. If no appearance has been filed by the respondent, no parenting plan is required unless ordered by the court.
(b) No parenting plan filed. In the absence of filing of one or more parenting plans, the court must conduct an evidentiary hearing to allocate parental responsibilities.
(c) Mediation. The court shall order mediation to assist the parents in formulating or modifying a parenting plan or in implementing a parenting plan unless the court determines that impediments to mediation exist. Costs under this subsection shall be allocated between the parties pursuant to the applicable statute or Supreme Court Rule.
(d) Parents' agreement on parenting plan. The parenting plan must be in writing and signed by both parents. The parents must submit the parenting plan to the court for approval within 120 days after service of a petition for allocation of parental responsibilities or the filing of an appearance, except for good cause shown. Notwithstanding the provisions above, the parents may agree upon and submit a parenting plan at any time after the commencement of a proceeding until prior to the entry of a judgment of dissolution of marriage. The agreement is binding upon the court unless it finds, after considering the circumstances of the parties and any other relevant evidence produced by the parties, that the agreement is not in the best interests of the child. If the court does not approve the parenting plan, the court shall make express findings of the reason or reasons for its refusal to approve the plan. The court, on its own motion, may conduct an evidentiary hearing to determine whether the parenting plan is in the child's best interests.
(e) Parents cannot agree on parenting plan. When parents fail to submit an agreed parenting plan, each parent must file and submit a written, signed parenting plan to the court within 120 days after the filing of an appearance, except for good cause shown. The court's determination of parenting time should be based on the child's best interests. The filing of the plan may be excused by the court if:
(1) the parties have commenced mediation for the

purpose of formulating a parenting plan; or

(2) the parents have agreed in writing to extend the

time for filing a proposed plan and the court has approved such an extension; or

(3) the court orders otherwise for good cause shown.
(f) Parenting plan contents. At a minimum, a parenting plan must set forth the following:
(1) an allocation of significant decision-making

responsibilities;

(2) provisions for the child's living arrangements

and for each parent's parenting time, including either:

(A) a schedule that designates in which parent's

home the minor child will reside on given days; or

(B) a formula or method for determining such a

schedule in sufficient detail to be enforced in a subsequent proceeding;

(3) a mediation provision addressing any proposed

reallocation of parenting time or regarding the terms of allocation of parental responsibilities, except that this provision is not required if one parent is allocated all significant decision-making responsibilities;

(4) each parent's right of access to medical, dental,

and psychological records (subject to the Mental Health and Developmental Disabilities Confidentiality Act), child care records, and school and extracurricular records, reports, and schedules, unless expressly denied by a court order or denied under Section 602.11;

(5) a designation of the parent who will be

denominated as the parent with the majority of parenting time for purposes of Section 606.10;

(6) the child's residential address for school

enrollment purposes only;

(7) each parent's residence address and phone number,

and each parent's place of employment and employment address and phone number;

(8) a requirement that a parent changing his or her

residence provide at least 60 days prior written notice of the change to any other parent under the parenting plan or allocation judgment, unless such notice is impracticable or unless otherwise ordered by the court. If such notice is impracticable, written notice shall be given at the earliest date practicable. At a minimum, the notice shall set forth the following:

(A) the intended date of the change of residence;

and

(B) the address of the new residence;
(9) provisions requiring each parent to notify the

other of emergencies, health care, travel plans, or other significant child-related issues;

(10) transportation arrangements between the parents;
(11) provisions for communications, including

electronic communications, with the child during the other parent's parenting time;

(12) provisions for resolving issues arising from a

parent's future relocation, if applicable;

(13) provisions for future modifications of the

parenting plan, if specified events occur;

(14) provisions for the exercise of the right of

first refusal, if so desired, that are consistent with the best interests of the minor child; provisions in the plan for the exercise of the right of first refusal must include:

(i) the length and kind of child-care

requirements invoking the right of first refusal;

(ii) notification to the other parent and for his

or her response;

(iii) transportation requirements; and
(iv) any other provision related to the exercise

of the right of first refusal necessary to protect and promote the best interests of the minor child; and

(15) any other provision that addresses the child's

best interests or that will otherwise facilitate cooperation between the parents.

The personal information under items (6), (7), and (8) of this subsection is not required if there is evidence of or the parenting plan states that there is a history of domestic violence or abuse, or it is shown that the release of the information is not in the child's or parent's best interests.
(g) The court shall conduct a trial or hearing to determine a plan which maximizes the child's relationship and access to both parents and shall ensure that the access and the overall plan are in the best interests of the child. The court shall take the parenting plans into consideration when determining parenting time and responsibilities at trial or hearing.
(h) The court may consider, consistent with the best interests of the child as defined in Section 602.7 of this Act, whether to award to one or both of the parties the right of first refusal in accordance with Section 602.3 of this Act.
(Source: P.A. 99-90, eff. 1-1-16; 99-763, eff. 1-1-17.)

(750 ILCS 5/602.11)
Sec. 602.11. Access to health care, child care, and school records by parents.
(a) Notwithstanding any other provision of law, access to records and information pertaining to a child including, but not limited to, medical, dental, child care, and school records shall not be denied to a parent for the reason that such parent has not been allocated parental responsibility; however, no parent shall have access to the school records of a child if the parent is prohibited by an order of protection from inspecting or obtaining such records pursuant to the Domestic Violence Act of 1986 or the Code of Criminal Procedure of 1963.
(b) Health care professionals and health care providers shall grant access to health care records and information pertaining to a child to both parents, unless the health care professional or health care provider receives a court order or judgment that denies access to a specific individual. Except as may be provided by court order, no parent who is a named respondent in an order of protection issued pursuant to the Illinois Domestic Violence Act of 1986 or the Code of Criminal Procedure of 1963 shall have access to the health care records of a child who is a protected person under the order of protection provided the health care professional or health care provider has received a copy of the order of protection. Access to health care records is denied under this Section for as long as the order of protection remains in effect as specified in the order of protection or as otherwise determined by court order.
(Source: P.A. 99-90, eff. 1-1-16; 99-763, eff. 1-1-17.)

(750 ILCS 5/603) (from Ch. 40, par. 603)
Sec. 603. (Repealed).
(Source: P.A. 97-659, eff. 6-1-12. Repealed by P.A. 99-90, eff. 1-1-16.)

(750 ILCS 5/603.5)
Sec. 603.5. Temporary orders.
(a) A court may order a temporary allocation of parental responsibilities in the child's best interests before the entry of a final allocation judgment. Any temporary allocation shall be made in accordance with the standards set forth in Sections 602.5 and 602.7: (i) after a hearing; or (ii) if there is no objection, on the basis of a parenting plan that, at a minimum, complies with subsection (f) of Section 602.10.
(b) A temporary order allocating parental responsibilities shall be deemed vacated when the action in which it was granted is dismissed, unless a parent moves to continue the action for allocation of parental responsibilities filed under Section 601.5.
(Source: P.A. 99-90, eff. 1-1-16.)

(750 ILCS 5/603.10)
Sec. 603.10. Restriction of parental responsibilities.
(a) After a hearing, if the court finds by a preponderance of the evidence that a parent engaged in any conduct that seriously endangered the child's mental, moral, or physical health or that significantly impaired the child's emotional development, the court shall enter orders as necessary to protect the child. Such orders may include, but are not limited to, orders for one or more of the following:
(1) a reduction, elimination, or other adjustment of

the parent's decision-making responsibilities or parenting time, or both decision-making responsibilities and parenting time;

(2) supervision, including ordering the Department of

Children and Family Services to exercise continuing supervision under Section 5 of the Children and Family Services Act;

(3) requiring the exchange of the child between the

parents through an intermediary or in a protected setting;

(4) restraining a parent's communication with or

proximity to the other parent or the child;

(5) requiring a parent to abstain from possessing or

consuming alcohol or non-prescribed drugs while exercising parenting time with the child and within a specified period immediately preceding the exercise of parenting time;

(6) restricting the presence of specific persons

while a parent is exercising parenting time with the child;

(7) requiring a parent to post a bond to secure the

return of the child following the parent's exercise of parenting time or to secure other performance required by the court;

(8) requiring a parent to complete a treatment

program for perpetrators of abuse, for drug or alcohol abuse, or for other behavior that is the basis for restricting parental responsibilities under this Section; and

(9) any other constraints or conditions that the

court deems necessary to provide for the child's safety or welfare.

(b) The court may modify an order restricting parental responsibilities if, after a hearing, the court finds by a preponderance of the evidence that a modification is in the child's best interests based on (i) a change of circumstances that occurred after the entry of an order restricting parental responsibilities; or (ii) conduct of which the court was previously unaware that seriously endangers the child. In determining whether to modify an order under this subsection, the court must consider factors that include, but need not be limited to, the following:
(1) abuse, neglect, or abandonment of the child;
(2) abusing or allowing abuse of another person that

had an impact upon the child;

(3) use of drugs, alcohol, or any other substance in

a way that interferes with the parent's ability to perform caretaking functions with respect to the child; and

(4) persistent continuing interference with the other

parent's access to the child, except for actions taken with a reasonable, good-faith belief that they are necessary to protect the child's safety pending adjudication of the facts underlying that belief, provided that the interfering parent initiates a proceeding to determine those facts as soon as practicable.

(c) An order granting parenting time to a parent or visitation to another person may be revoked by the court if that parent or other person is found to have knowingly used his or her parenting time or visitation to facilitate contact between the child and a parent who has been barred from contact with the child or to have knowingly used his or her parenting time or visitation to facilitate contact with the child that violates any restrictions imposed on a parent's parenting time by a court of competent jurisdiction. Nothing in this subsection limits a court's authority to enforce its orders in any other manner authorized by law.
(d) If parenting time of a parent is restricted, an order granting visitation to a non-parent with a child or an order granting parenting time to the other parent shall contain the following language:
"If a person granted parenting time or visitation

under this order uses that time to facilitate contact between the child and a parent whose parenting time is restricted, or if such a person violates any restrictions placed on parenting time or visitation by the court, the parenting time or visitation granted under this order shall be revoked until further order of court."

(e) A parent who, after a hearing, is determined by the court to have been convicted of any offense involving an illegal sex act perpetrated upon a victim less than 18 years of age, including but not limited to an offense under Article 11 of the Criminal Code of 2012, is not entitled to parenting time while incarcerated or while on parole, probation, conditional discharge, periodic imprisonment, or mandatory supervised release for a felony offense, until the parent complies with such terms and conditions as the court determines are in the child's best interests, taking into account the exact nature of the offense and what, if any, treatment in which the parent successfully participated.
(f) A parent may not, while the child is present, visit any person granted visitation or parenting time who has been convicted of first degree murder, unless the court finds, after considering all relevant factors, including those set forth in subsection (b) of Section 602.7, that it would be in the child's best interests to allow the child to be present during such a visit.
(Source: P.A. 99-90, eff. 1-1-16.)

(750 ILCS 5/604) (from Ch. 40, par. 604)
Sec. 604. (Repealed).
(Source: P.A. 97-47, eff. 1-1-12. Repealed by P.A. 99-90, eff. 1-1-16.)

(750 ILCS 5/604.5)
Sec. 604.5. (Repealed).
(Source: P.A. 91-746, eff. 6-2-00. Repealed by P.A. 99-90, eff. 1-1-16.)

(750 ILCS 5/604.10)
Sec. 604.10. Interviews; evaluations; investigation.
(a) Court's interview of child. The court may interview the child in chambers to ascertain the child's wishes as to the allocation of parental responsibilities. Counsel shall be present at the interview unless otherwise agreed upon by the parties. The entire interview shall be recorded by a court reporter. The transcript of the interview shall be filed under seal and released only upon order of the court.
(b) Court's professional. The court may seek the advice of any professional, whether or not regularly employed by the court, to assist the court in determining the child's best interests. The advice to the court shall be in writing and sent by the professional to counsel for the parties and to the court not later than 60 days before the date on which the trial court reasonably anticipates the hearing on the allocation of parental responsibilities will commence. The court may review the writing upon receipt. The writing may be admitted into evidence without testimony from its author, unless a party objects. A professional consulted by the court shall testify as the court's witness and be subject to cross-examination. The court shall order all costs and fees of the professional to be paid by one or more of the parties, subject to reallocation in accordance with subsection (a) of Section 508.
The professional's report must, at a minimum, set forth the following:
(1) a description of the procedures employed during

the evaluation;

(2) a report of the data collected;
(3) all test results;
(4) any conclusions of the professional relating to

the allocation of parental responsibilities under Sections 602.5 and 602.7;

(5) any recommendations of the professional

concerning the allocation of parental responsibilities or the child's relocation; and

(6) an explanation of any limitations in the

evaluation or any reservations of the professional regarding the resulting recommendations.

(c) Evaluation by a party's retained professional. In a proceeding to allocate parental responsibilities or to relocate a child, upon notice and motion made by a parent or any party to the litigation within a reasonable time before trial, the court shall order an evaluation to assist the court in determining the child's best interests unless the court finds that an evaluation under this Section is untimely or not in the best interests of the child. The evaluation may be in place of or in addition to any advice given to the court by a professional under subsection (b). A motion for an evaluation under this subsection must, at a minimum, identify the proposed evaluator and the evaluator's specialty or discipline. An order for an evaluation under this subsection must set forth the evaluator's name, address, and telephone number and the time, place, conditions, and scope of the evaluation. No person shall be required to travel an unreasonable distance for the evaluation. The party requesting the evaluation shall pay the evaluator's fees and costs unless otherwise ordered by the court.
The evaluator's report must, at a minimum, set forth the following:
(1) a description of the procedures employed during

the evaluation;

(2) a report of the data collected;
(3) all test results;
(4) any conclusions of the evaluator relating to the

allocation of parental responsibilities under Sections 602.5 and 602.7;

(5) any recommendations of the evaluator concerning

the allocation of parental responsibilities or the child's relocation; and

(6) an explanation of any limitations in the

evaluation or any reservations of the evaluator regarding the resulting recommendations.

A party who retains a professional to conduct an evaluation under this subsection shall cause the evaluator's written report to be sent to the attorneys of record no less than 60 days before the hearing on the allocation of parental responsibilities, unless otherwise ordered by the court; if a party fails to comply with this provision, the court may not admit the evaluator's report into evidence and may not allow the evaluator to testify.
The party calling an evaluator to testify at trial shall disclose the evaluator as a controlled expert witness in accordance with the Supreme Court Rules.
Any party to the litigation may call the evaluator as a witness. That party shall pay the evaluator's fees and costs for testifying, unless otherwise ordered by the court.
(d) Investigation. Upon notice and a motion by a parent or any party to the litigation, or upon the court's own motion, the court may order an investigation and report to assist the court in allocating parental responsibilities. The investigation may be made by any agency, private entity, or individual deemed appropriate by the court. The agency, private entity, or individual appointed by the court must have expertise in the area of allocation of parental responsibilities. The court shall specify the purpose and scope of the investigation.
The investigator's report must, at a minimum, set forth the following:
(1) a description of the procedures employed during

the investigation;

(2) a report of the data collected;
(3) all test results;
(4) any conclusions of the investigator relating to

the allocation of parental responsibilities under Sections 602.5 and 602.7;

(5) any recommendations of the investigator

concerning the allocation of parental responsibilities or the child's relocation; and

(6) an explanation of any limitations in the

investigation or any reservations of the investigator regarding the resulting recommendations.

The investigator shall send his or her report to all attorneys of record, and to any party not represented, at least 60 days before the hearing on the allocation of parental responsibilities. The court shall examine and consider the investigator's report only after it has been admitted into evidence or after the parties have waived their right to cross-examine the investigator.
The investigator shall make available to all attorneys of record, and to any party not represented, the investigator's file, and the names and addresses of all persons whom the investigator has consulted, except that if such disclosure would risk abuse to the party or any member of the party's immediate family or household or reveal the confidential address of a shelter for domestic violence victims, that address may be omitted from the report. Any party to the proceeding may call the investigator, or any person consulted by the investigator as a court's witness, for cross-examination. No fees shall be paid for any investigation by a governmental agency. The fees incurred by any other investigator shall be allocated in accordance with Section 508.
(Source: P.A. 99-90, eff. 1-1-16; 99-763, eff. 1-1-17.)

(750 ILCS 5/605) (from Ch. 40, par. 605)
Sec. 605. (Repealed).
(Source: P.A. 86-659. Repealed by P.A. 99-90, eff. 1-1-16.)

(750 ILCS 5/606) (from Ch. 40, par. 606)
Sec. 606. (Repealed).
(Source: P.A. 97-659, eff. 6-1-12. Repealed by P.A. 99-90, eff. 1-1-16.)

(750 ILCS 5/606.5)
Sec. 606.5. Hearings.
(a) Proceedings to allocate parental responsibilities shall receive priority in being set for hearing.
(a-5) The court may tax as costs the payment of necessary travel and other expenses incurred by any person whose presence at the hearing the court deems necessary to determine the best interest of the child.
(b) The court, without a jury, shall determine questions of law and fact.
(c) Previous statements made by the child relating to any allegations that the child is an abused or neglected child within the meaning of the Abused and Neglected Child Reporting Act, or an abused or neglected minor within the meaning of the Juvenile Court Act of 1987, shall be admissible in evidence in a hearing concerning allocation of parental responsibilities in accordance with Section 11.1 of the Abused and Neglected Child Reporting Act. No such statement, however, if uncorroborated and not subject to cross-examination, shall be sufficient in itself to support a finding of abuse or neglect.
(d) If the court finds that a public hearing may be detrimental to the child's best interests, the court shall exclude the public from the hearing, but the court may admit any person having:
(1) a direct and legitimate interest in the case; or
(2) a legitimate educational or research interest in

the work of the court, but only with the permission of both parties and subject to court approval.

(e) The court may make an appropriate order sealing the records of any interview, report, investigation, or testimony.
(Source: P.A. 99-90, eff. 1-1-16; 99-763, eff. 1-1-17.)

(750 ILCS 5/606.10)
Sec. 606.10. Designation of custodian for purposes of other statutes. Solely for the purposes of all State and federal statutes that require a designation or determination of custody or a custodian, a parenting plan shall designate the parent who is allocated the majority of parenting time. This designation shall not affect parents' rights and responsibilities under the parenting plan. For purposes of Section 10-20.12b of the School Code only, the parent with the majority of parenting time is considered to have legal custody.
(Source: P.A. 99-90, eff. 1-1-16.)

(750 ILCS 5/607) (from Ch. 40, par. 607)
Sec. 607. (Repealed).
(Source: P.A. 99-143, eff. 7-27-15. Repealed by P.A. 99-90, eff. 1-1-16.)

(750 ILCS 5/607.1) (from Ch. 40, par. 607.1)
Sec. 607.1. (Repealed).
(Source: P.A. 97-1150, eff. 1-25-13. Repealed by P.A. 99-90, eff. 1-1-16.)

(750 ILCS 5/607.5)
Sec. 607.5. Abuse of allocated parenting time.
(a) The court shall provide an expedited procedure for the enforcement of allocated parenting time.
(b) An action for the enforcement of allocated parenting time may be commenced by a parent or a person appointed under Section 506 by filing a petition setting forth: (i) the petitioner's name and residence address or mailing address, except that if the petition states that disclosure of petitioner's address would risk abuse of petitioner or any member of petitioner's family or household or reveal the confidential address of a shelter for domestic violence victims, that address may be omitted from the petition; (ii) the respondent's name and place of residence, place of employment, or mailing address; (iii) the terms of the parenting plan or allocation judgment then in effect; (iv) the nature of the violation of the allocation of parenting time, giving dates and other relevant information; and (v) that a reasonable attempt was made to resolve the dispute.
(c) If the court finds by a preponderance of the evidence that a parent has not complied with allocated parenting time according to an approved parenting plan or a court order, the court, in the child's best interests, shall issue an order that may include one or more of the following:
(1) an imposition of additional terms and conditions

consistent with the court's previous allocation of parenting time or other order;

(2) a requirement that either or both of the parties

attend a parental education program at the expense of the non-complying parent;

(3) upon consideration of all relevant factors,

particularly a history or possibility of domestic violence, a requirement that the parties participate in family or individual counseling, the expense of which shall be allocated by the court; if counseling is ordered, all counseling sessions shall be confidential, and the communications in counseling shall not be used in any manner in litigation nor relied upon by an expert appointed by the court or retained by any party;

(4) a requirement that the non-complying parent post

a cash bond or other security to ensure future compliance, including a provision that the bond or other security may be forfeited to the other parent for payment of expenses on behalf of the child as the court shall direct;

(5) a requirement that makeup parenting time be

provided for the aggrieved parent or child under the following conditions:

(A) that the parenting time is of the same type

and duration as the parenting time that was denied, including but not limited to parenting time during weekends, on holidays, and on weekdays and during times when the child is not in school;

(B) that the parenting time is made up within 6

months after the noncompliance occurs, unless the period of time or holiday cannot be made up within 6 months, in which case the parenting time shall be made up within one year after the noncompliance occurs;

(6) a finding that the non-complying parent is in

contempt of court;

(7) an imposition on the non-complying parent of an

appropriate civil fine per incident of denied parenting time;

(8) a requirement that the non-complying parent

reimburse the other parent for all reasonable expenses incurred as a result of the violation of the parenting plan or court order; and

(9) any other provision that may promote the child's

best interests.

(d) In addition to any other order entered under subsection (c), except for good cause shown, the court shall order a parent who has failed to provide allocated parenting time or to exercise allocated parenting time to pay the aggrieved party his or her reasonable attorney's fees, court costs, and expenses associated with an action brought under this Section. If the court finds that the respondent in an action brought under this Section has not violated the allocated parenting time, the court may order the petitioner to pay the respondent's reasonable attorney's fees, court costs, and expenses incurred in the action.
(e) Nothing in this Section precludes a party from maintaining any other action as provided by law.
(f) When the court issues an order holding a party in contempt for violation of a parenting time order and finds that the party engaged in parenting time abuse, the court may order one or more of the following:
(1) Suspension of a party's Illinois driving

privileges pursuant to Section 7-703 of the Illinois Vehicle Code until the court determines that the party is in compliance with the parenting time order. The court may also order that a party be issued a family financial responsibility driving permit that would allow limited driving privileges for employment, for medical purposes, and to transport a child to or from scheduled parenting time in order to comply with a parenting time order in accordance with subsection (a-1) of Section 7-702.1 of the Illinois Vehicle Code.

(2) Placement of a party on probation with such

conditions of probation as the court deems advisable.

(3) Sentencing of a party to periodic imprisonment

for a period not to exceed 6 months; provided, that the court may permit the party to be released for periods of time during the day or night to:

(A) work; or
(B) conduct a business or other self-employed

occupation.

(4) Find that a party in engaging in parenting time

abuse is guilty of a petty offense and should be fined an amount of no more than $500 for each finding of parenting time abuse.

(g) When the court issues an order holding a party in contempt of court for violation of a parenting order, the clerk shall transmit a copy of the contempt order to the sheriff of the county. The sheriff shall furnish a copy of each contempt order to the Department of State Police on a daily basis in the form and manner required by the Department. The Department shall maintain a complete record and index of the contempt orders and make this data available to all local law enforcement agencies.
(h) Nothing contained in this Section shall be construed to limit the court's contempt power.
(Source: P.A. 99-90, eff. 1-1-16; 99-763, eff. 1-1-17.)

(750 ILCS 5/607.6)
Sec. 607.6. Counseling.
(a) The court may order individual counseling for the child, family counseling for one or more of the parties and the child, or parental education for one or more of the parties, if it finds one or more of the following:
(1) both parents or all parties agree to the order;
(2) the child's physical health is endangered or that

the child's emotional development is impaired;

(3) abuse of allocated parenting time under Section

607.5 has occurred; or

(4) one or both of the parties have violated the

allocation judgment with regard to conduct affecting or in the presence of the child.

(b) The court may apportion the costs of counseling between the parties as appropriate.
(c) The remedies provided in this Section are in addition to, and do not diminish or abridge in any way, the court's power to exercise its authority through contempt or other proceedings.
(d) All counseling sessions shall be confidential. The communications in counseling shall not be used in any manner in litigation nor relied upon by any expert appointed by the court or retained by any party.
(Source: P.A. 99-763, eff. 1-1-17.)

(750 ILCS 5/608) (from Ch. 40, par. 608)
Sec. 608. (Repealed).
(Source: P.A. 94-640, eff. 1-1-06. Repealed by P.A. 99-90, eff. 1-1-16.)

(750 ILCS 5/609) (from Ch. 40, par. 609)
Sec. 609. (Repealed).
(Source: P.A. 96-331, eff. 1-1-10. Repealed by P.A. 99-90, eff. 1-1-16.)

(750 ILCS 5/609.2)
Sec. 609.2. Parent's relocation.
(a) A parent's relocation constitutes a substantial change in circumstances for purposes of Section 610.5.
(b) A parent who has been allocated a majority of parenting time or either parent who has been allocated equal parenting time may seek to relocate with a child.
(c) A parent intending a relocation, as that term is defined in paragraph (1), (2), or (3) of subsection (g) of Section 600 of this Act, must provide written notice of the relocation to the other parent under the parenting plan or allocation judgment. A copy of the notice required under this Section shall be filed with the clerk of the circuit court. The court may waive or seal some or all of the information required in the notice if there is a history of domestic violence.
(d) The notice must provide at least 60 days' written notice before the relocation unless such notice is impracticable (in which case written notice shall be given at the earliest date practicable) or unless otherwise ordered by the court. At a minimum, the notice must set forth the following:
(1) the intended date of the parent's relocation;
(2) the address of the parent's intended new

residence, if known; and

(3) the length of time the relocation will last, if

the relocation is not for an indefinite or permanent period.

The court may consider a parent's failure to comply with the notice requirements of this Section without good cause (i) as a factor in determining whether the parent's relocation is in good faith; and (ii) as a basis for awarding reasonable attorney's fees and costs resulting from the parent's failure to comply with these provisions.
(e) If the non-relocating parent signs the notice that was provided pursuant to subsection (c) and the relocating parent files the notice with the court, relocation shall be allowed without any further court action. The court shall modify the parenting plan or allocation judgment to accommodate a parent's relocation as agreed by the parents, as long as the agreed modification is in the child's best interests.
(f) If the non-relocating parent objects to the relocation, fails to sign the notice provided under subsection (c), or the parents cannot agree on modification of the parenting plan or allocation judgment, the parent seeking relocation must file a petition seeking permission to relocate.
(g) The court shall modify the parenting plan or allocation judgment in accordance with the child's best interests. The court shall consider the following factors:
(1) the circumstances and reasons for the intended

relocation;

(2) the reasons, if any, why a parent is objecting to

the intended relocation;

(3) the history and quality of each parent's

relationship with the child and specifically whether a parent has substantially failed or refused to exercise the parental responsibilities allocated to him or her under the parenting plan or allocation judgment;

(4) the educational opportunities for the child at

the existing location and at the proposed new location;

(5) the presence or absence of extended family at the

existing location and at the proposed new location;

(6) the anticipated impact of the relocation on the

child;

(7) whether the court will be able to fashion a

reasonable allocation of parental responsibilities between all parents if the relocation occurs;

(8) the wishes of the child, taking into account the

child's maturity and ability to express reasoned and independent preferences as to relocation;

(9) possible arrangements for the exercise of

parental responsibilities appropriate to the parents' resources and circumstances and the developmental level of the child;

(10) minimization of the impairment to a parent-child

relationship caused by a parent's relocation; and

(11) any other relevant factors bearing on the

child's best interests.

(h) If a parent moves with the child 25 miles or less from the child's current primary residence to a new primary residence outside Illinois, Illinois continues to be the home state of the child under subsection (c) of Section 202 of the Uniform Child-Custody Jurisdiction and Enforcement Act. Any subsequent move from the new primary residence outside Illinois greater than 25 miles from the child's original primary residence in Illinois must be in compliance with the provisions of this Section.
(Source: P.A. 99-90, eff. 1-1-16.)

(750 ILCS 5/609.5)
Sec. 609.5. Notification of remarriage or residency with a sex offender. A parent who intends to marry or reside with a sex offender, and knows or should know that the person with whom he or she intends to marry or reside is a sex offender, shall provide reasonable notice to the other parent with whom he or she has a minor child prior to the marriage or the commencement of the residency.
(Source: P.A. 94-643, eff. 1-1-06.)

(750 ILCS 5/610) (from Ch. 40, par. 610)
Sec. 610. (Repealed).
(Source: P.A. 97-659, eff. 6-1-12. Repealed by P.A. 99-90, eff. 1-1-16.)

(750 ILCS 5/610.5)
Sec. 610.5. Modification.
(a) Unless by stipulation of the parties or except as provided in Section 603.10 of this Act, no motion to modify an order allocating parental decision-making responsibilities, not including parenting time, may be made earlier than 2 years after its date, unless the court permits it to be made on the basis of affidavits that there is reason to believe the child's present environment may endanger seriously his or her mental, moral, or physical health or significantly impair the child's emotional development. Parenting time may be modified at any time, without a showing of serious endangerment, upon a showing of changed circumstances that necessitates modification to serve the best interests of the child.
(b) (Blank).
(c) Except in a case concerning the modification of any restriction of parental responsibilities under Section 603.10, the court shall modify a parenting plan or allocation judgment when necessary to serve the child's best interests if the court finds, by a preponderance of the evidence, that on the basis of facts that have arisen since the entry of the existing parenting plan or allocation judgment or were not anticipated therein, a substantial change has occurred in the circumstances of the child or of either parent and that a modification is necessary to serve the child's best interests.
(d) The court shall modify a parenting plan or allocation judgment in accordance with a parental agreement, unless it finds that the modification is not in the child's best interests.
(e) The court may modify a parenting plan or allocation judgment without a showing of changed circumstances if (i) the modification is in the child's best interests; and (ii) any of the following are proven as to the modification:
(1) the modification reflects the actual arrangement

under which the child has been receiving care, without parental objection, for the 6 months preceding the filing of the petition for modification, provided that the arrangement is not the result of a parent's acquiescence resulting from circumstances that negated the parent's ability to give meaningful consent;

(2) the modification constitutes a minor modification

in the parenting plan or allocation judgment;

(3) the modification is necessary to modify an agreed

parenting plan or allocation judgment that the court would not have ordered or approved under Section 602.5 or 602.7 had the court been aware of the circumstances at the time of the order or approval; or

(4) the parties agree to the modification.
(f) Attorney's fees and costs shall be assessed against a party seeking modification if the court finds that the modification action is vexatious or constitutes harassment. If the court finds that a parent has repeatedly filed frivolous motions for modification, the court may bar the parent from filing a motion for modification for a period of time.
(Source: P.A. 99-90, eff. 1-1-16; 99-763, eff. 1-1-17.)

(750 ILCS 5/611) (from Ch. 40, par. 611)
Sec. 611. (Repealed).
(Source: P.A. 83-1396. Repealed by P.A. 99-90, eff. 1-1-16.)



Part VII - Miscellaneous

(750 ILCS 5/Pt. VII heading)

(750 ILCS 5/701) (from Ch. 40, par. 701)
Sec. 701. (Repealed).
(Source: P.A. 80-923. Repealed by P.A. 99-90, eff. 1-1-16.)

(750 ILCS 5/702) (from Ch. 40, par. 702)
Sec. 702. Maintenance in Case of Bigamy.) When a dissolution of marriage is granted to a person who shall, in good faith, have intermarried with a person having at the time of such marriage, another spouse or spouses living, the court may, nevertheless, allow the petitioner maintenance in the same manner as in other cases of dissolution of marriage; but no such allowance shall be made as will be inconsistent with the rights of such other spouse or spouses, which shall first be ascertained by the court before the granting of such maintenance.
(Source: P.A. 80-923.)

(750 ILCS 5/703) (from Ch. 40, par. 703)
Sec. 703. (Repealed).
(Source: P.A. 81-231. Repealed by P.A. 99-90, eff. 1-1-16.)

(750 ILCS 5/704) (from Ch. 40, par. 704)
Sec. 704. Public Aid Provisions.) Except as provided in Sections 709 through 712, if maintenance, child support or both, is awarded to persons who are recipients of aid under "The Illinois Public Aid Code", the court shall direct the husband or wife, as the case may be, to make the payments to (1) the Department of Healthcare and Family Services if the persons are recipients under Articles III, IV or V of the Code, or (2) the local governmental unit responsible for their support if they are recipients under Article VI or VII of the Code. The order shall permit the Department of Healthcare and Family Services or the local governmental unit, as the case may be, to direct that subsequent payments be made directly to the former spouse, the children, or both, or to some person or agency in their behalf, upon removal of the former spouse or children from the public aid rolls; and upon such direction and removal of the recipients from the public aid rolls, the Department or local governmental unit, as the case requires, shall give written notice of such action to the court.
(Source: P.A. 95-331, eff. 8-21-07.)

(750 ILCS 5/705) (from Ch. 40, par. 705)
Sec. 705. Support payments; receiving and disbursing agents.
(1) The provisions of this Section shall apply, except as provided in Sections 709 through 712.
(2) In a dissolution of marriage action filed in a county of less than 3 million population in which an order or judgment for child support is entered, and in supplementary proceedings in any such county to enforce or vary the terms of such order or judgment arising out of an action for dissolution of marriage filed in such county, the court, except as it otherwise orders, under subsection (4) of this Section, may direct that child support payments be made to the clerk of the court.
(3) In a dissolution of marriage action filed in any county of 3 million or more population in which an order or judgment for child support is entered, and in supplementary proceedings in any such county to enforce or vary the terms of such order or judgment arising out of an action for dissolution of marriage filed in such county, the court, except as it otherwise orders under subsection (4) of this Section, may direct that child support payments be made either to the clerk of the court or to the Court Service Division of the County Department of Public Aid. After the effective date of this Act, the court, except as it otherwise orders under subsection (4) of this Section, may direct that child support payments be made either to the clerk of the court or to the Department of Healthcare and Family Services.
(4) In a dissolution of marriage action or supplementary proceedings involving maintenance or child support payments, or both, to persons who are recipients of aid under the Illinois Public Aid Code, the court shall direct that such payments be made to (a) the Department of Healthcare and Family Services if the persons are recipients under Articles III, IV, or V of the Code, or (b) the local governmental unit responsible for their support if they are recipients under Articles VI or VII of the Code. In accordance with federal law and regulations, the Department of Healthcare and Family Services may continue to collect current maintenance payments or child support payments, or both, after those persons cease to receive public assistance and until termination of services under Article X of the Illinois Public Aid Code. The Department of Healthcare and Family Services shall pay the net amount collected to those persons after deducting any costs incurred in making the collection or any collection fee from the amount of any recovery made. The order shall permit the Department of Healthcare and Family Services or the local governmental unit, as the case may be, to direct that payments be made directly to the former spouse, the children, or both, or to some person or agency in their behalf, upon removal of the former spouse or children from the public aid rolls or upon termination of services under Article X of the Illinois Public Aid Code; and upon such direction, the Department or local governmental unit, as the case requires, shall give notice of such action to the court in writing or by electronic transmission.
(5) All clerks of the court and the Court Service Division of a County Department of Public Aid and, after the effective date of this Act, all clerks of the court and the Department of Healthcare and Family Services, receiving child support payments under subsections (2) and (3) of this Section shall disburse the payments to the person or persons entitled thereto under the terms of the order or judgment. They shall establish and maintain current records of all moneys received and disbursed and of defaults and delinquencies in required payments. The court, by order or rule, shall make provision for the carrying out of these duties.
Payments under this Section to the Department of Healthcare and Family Services pursuant to the Child Support Enforcement Program established by Title IV-D of the Social Security Act shall be paid into the Child Support Enforcement Trust Fund. All payments under this Section to the Illinois Department of Human Services shall be deposited in the DHS Recoveries Trust Fund. Disbursements from these funds shall be as provided in the Illinois Public Aid Code. Payments received by a local governmental unit shall be deposited in that unit's General Assistance Fund. Any order of court directing payment of child support to a clerk of court or the Court Service Division of a County Department of Public Aid, which order has been entered on or after August 14, 1961, and prior to the effective date of this Act, may be amended by the court in line with this Act; and orders involving payments of maintenance or child support to recipients of public aid may in like manner be amended to conform to this Act.
(6) No filing fee or costs will be required in any action brought at the request of the Department of Healthcare and Family Services in any proceeding under this Act. However, any such fees or costs may be assessed by the court against the respondent in the court's order of support or any modification thereof in a proceeding under this Act.
(7) For those cases in which child support is payable to the clerk of the circuit court for transmittal to the Department of Healthcare and Family Services (formerly Illinois Department of Public Aid) by order of court or upon notification by the Department of Healthcare and Family Services (formerly Illinois Department of Public Aid), the clerk shall transmit all such payments, within 4 working days of receipt, to insure that funds are available for immediate distribution by the Department to the person or entity entitled thereto in accordance with standards of the Child Support Enforcement Program established under Title IV-D of the Social Security Act. The clerk shall notify the Department of the date of receipt and amount thereof at the time of transmittal. Where the clerk has entered into an agreement of cooperation with the Department to record the terms of child support orders and payments made thereunder directly into the Department's automated data processing system, the clerk shall account for, transmit and otherwise distribute child support payments in accordance with such agreement in lieu of the requirements contained herein.
In any action filed in a county with a population of 1,000,000 or less, the court shall assess against the respondent in any order of maintenance or child support any sum up to $36 annually authorized by ordinance of the county board to be collected by the clerk of the court as costs for administering the collection and disbursement of maintenance and child support payments. Such sum shall be in addition to and separate from amounts ordered to be paid as maintenance or child support.
(8) To the extent the provisions of this Section are inconsistent with the requirements pertaining to the State Disbursement Unit under Section 507.1 of this Act and Section 10-26 of the Illinois Public Aid Code, the requirements pertaining to the State Disbursement Unit shall apply.
(Source: P.A. 94-88, eff. 1-1-06; 95-331, eff. 8-21-07.)

(750 ILCS 5/706.1) (from Ch. 40, par. 706.1)
Sec. 706.1. Withholding of Income to Secure Payment of Support. Orders for support entered under this Act are subject to the Income Withholding for Support Act.
(Source: P.A. 90-18, eff. 7-1-97; 90-425, eff. 8-15-97; 90-655, eff. 7-30-98; 90-673, eff. 1-1-99; 90-790, eff. 8-14-98; 91-357, eff. 7-29-99.)

(750 ILCS 5/706.2) (from Ch. 40, par. 706.2)
Sec. 706.2. Posting Security, Bond or Guarantee to Secure Payment. The court may require a parent to post security, bond or give some other guarantee of a character and amount sufficient to assure payment of any amount of support due.
(Source: P.A. 84-758.)

(750 ILCS 5/706.3)
Sec. 706.3. Information concerning obligors.
(a) In this Section:
"Arrearage", "delinquency", "obligor", and "order for support" have the meanings attributed to those terms in the Income Withholding for Support Act.
"Consumer reporting agency" has the meaning attributed to that term in Section 603(f) of the Fair Credit Reporting Act, 15 U.S.C. 1681a(f).
(b) Whenever a court of competent jurisdiction finds that an obligor either owes an arrearage of more than $10,000, is delinquent in payment of an amount equal to at least 3 months' support obligation pursuant to an order for support, or fails to pay the child support annual fee for a period of 3 years, the court shall direct the clerk of the court to make information concerning the obligor available to consumer reporting agencies.
(c) Whenever a court of competent jurisdiction finds that an obligor either owes an arrearage of more than $10,000 or is delinquent in payment of an amount equal to at least 3 months' support obligation pursuant to an order for support, the court shall direct the clerk of the court to cause the obligor's name and address to be published in a newspaper of general circulation in the area in which the obligor resides. The clerk shall cause the obligor's name and address to be published only after sending to the obligor at the obligor's last known address, by certified mail, return receipt requested, a notice of intent to publish the information. This subsection (c) applies only if the obligor resides in the county in which the clerk of the court holds office.
(Source: P.A. 93-836, eff. 1-1-05.)

(750 ILCS 5/707) (from Ch. 40, par. 707)
Sec. 707. Certificate of Dissolution or Invalidity of Marriage - Filing with Department of Public Health.) A certificate of each dissolution of marriage or declaration of invalidity of marriage ordered in this State shall be filed with the Illinois Department of Public Health on a form furnished by such Department. The form shall contain the social security numbers of the parties whose marriage has been dissolved or declared invalid. This form shall be prepared by the person filing the petition for dissolution of marriage or declaration of invalidity of marriage and shall be presented to the judge of the court for his inspection prior to the entry of the final order. Failure to comply with this Act shall not invalidate any judgment of dissolution of marriage or declaration of invalidity of marriage. Immediately after the judgment is granted, the clerk of the court shall complete the remaining entries on the certificate. Within 45 days after the close of the month in which the judgment is rendered, the clerk shall forward the certificate to the Illinois Department of Public Health.
(Source: P.A. 90-18, eff. 7-1-97.)

(750 ILCS 5/708) (from Ch. 40, par. 708)
Sec. 708. In any proceeding brought under this Act, the identification of a party's street address shall not be required for any purpose if the court finds that the physical, mental or emotional health of a party or that of a minor child, or both, would be seriously endangered by disclosure of the party's address.
(Source: P.A. 81-419.)

(750 ILCS 5/709) (from Ch. 40, par. 709)
Sec. 709. Mandatory child support payments to clerk.
(a) As of January 1, 1982, child support orders entered in any county covered by this subsection shall be made pursuant to the provisions of Sections 709 through 712 of this Act. For purposes of these Sections, the term "child support payment" or "payment" shall include any payment ordered to be made solely for the purpose of the support of a child or children or any payment ordered for general support which includes any amount for support of any child or children.
The provisions of Sections 709 through 712 shall be applicable to any county with a population of 2 million or more and to any other county which notifies the Supreme Court of its desire to be included within the coverage of these Sections and is certified pursuant to Supreme Court Rules.
The effective date of inclusion, however, shall be subject to approval of the application for reimbursement of the costs of the support program by the Department of Healthcare and Family Services as provided in Section 712.
(b) In any proceeding for a dissolution of marriage, legal separation, or declaration of invalidity of marriage, or in any supplementary proceedings in which a judgment or modification thereof for the payment of child support is entered on or after January 1, 1982, in any county covered by Sections 709 through 712, and the person entitled to payment is receiving a grant of financial aid under Article IV of the Illinois Public Aid Code or has applied and qualified for child support enforcement services under Section 10-1 of that Code, the court shall direct: (1) that such payments be made to the clerk of the court and (2) that the parties affected shall each thereafter notify the clerk of any change of address or change in other conditions that may affect the administration of the order, including the fact that a party who was previously not on public aid has become a recipient of public aid, within 10 days of such change. All notices sent to the obligor's last known address on file with the clerk shall be deemed sufficient to proceed with enforcement pursuant to the provisions of Sections 709 through 712.
In all other cases, the court may direct that payments be made to the clerk of the court.
(c) Except as provided in subsection (d) of this Section, the clerk shall disburse the payments to the person or persons entitled thereto under the terms of the order or judgment.
(d) The court shall determine, prior to the entry of the support order, if the party who is to receive the support is presently receiving public aid or has a current application for public aid pending and shall enter the finding on the record.
If the person entitled to payment is a recipient of aid under the Illinois Public Aid Code, the clerk, upon being informed of this fact by finding of the court, by notification by the party entitled to payment, by the Department of Healthcare and Family Services (formerly Illinois Department of Public Aid) or by the local governmental unit, shall make all payments to: (1) the Department of Healthcare and Family Services if the person is a recipient under Article III, IV, or V of the Code or (2) the local governmental unit responsible for his or her support if the person is a recipient under Article VI or VII of the Code. In accordance with federal law and regulations, the Department of Healthcare and Family Services may continue to collect current maintenance payments or child support payments, or both, after those persons cease to receive public assistance and until termination of services under Article X of the Illinois Public Aid Code. The Department of Healthcare and Family Services shall pay the net amount collected to those persons after deducting any costs incurred in making the collection or any collection fee from the amount of any recovery made. Upon termination of public aid payments to such a recipient or termination of services under Article X of the Illinois Public Aid Code, the Department of Healthcare and Family Services or the appropriate local governmental unit shall notify the clerk in writing or by electronic transmission that all subsequent payments are to be sent directly to the person entitled thereto.
Payments under this Section to the Department of Healthcare and Family Services pursuant to the Child Support Enforcement Program established by Title IV-D of the Social Security Act shall be paid into the Child Support Enforcement Trust Fund. All payments under this Section to the Illinois Department of Human Services shall be deposited in the DHS Recoveries Trust Fund. Disbursements from these funds shall be as provided in the Illinois Public Aid Code. Payments received by a local governmental unit shall be deposited in that unit's General Assistance Fund.
(e) Any order or judgment may be amended by the court, upon its own motion or upon the motion of either party, to conform with the provisions of Sections 709 through 712, either as to the requirement of making payments to the clerk or, where payments are already being made to the clerk, as to the statutory fees provided for under Section 711.
(f) The clerk may invest in any interest bearing account or in any securities, monies collected for the benefit of a payee, where such payee cannot be found; however, the investment may be only for the period until the clerk is able to locate and present the payee with such monies. The clerk may invest in any interest bearing account, or in any securities, monies collected for the benefit of any other payee; however, this does not alter the clerk's obligation to make payments to the payee in a timely manner. Any interest or capital gains accrued shall be for the benefit of the county and shall be paid into the special fund established in subsection (b) of Section 711.
(g) The clerk shall establish and maintain a payment record of all monies received and disbursed and such record shall constitute prima facie evidence of such payment and non-payment, as the case may be.
(h) For those cases in which child support is payable to the clerk of the circuit court for transmittal to the Department of Healthcare and Family Services (formerly Illinois Department of Public Aid) by order of court or upon notification by the Department of Healthcare and Family Services (formerly Illinois Department of Public Aid), the clerk shall transmit all such payments, within 4 working days of receipt, to insure that funds are available for immediate distribution by the Department to the person or entity entitled thereto in accordance with standards of the Child Support Enforcement Program established under Title IV-D of the Social Security Act. The clerk shall notify the Department of the date of receipt and amount thereof at the time of transmittal. Where the clerk has entered into an agreement of cooperation with the Department to record the terms of child support orders and payments made thereunder directly into the Department's automated data processing system, the clerk shall account for, transmit and otherwise distribute child support payments in accordance with such agreement in lieu of the requirements contained herein.
(i) To the extent the provisions of this Section are inconsistent with the requirements pertaining to the State Disbursement Unit under Section 507.1 of this Act and Section 10-26 of the Illinois Public Aid Code, the requirements pertaining to the State Disbursement Unit shall apply.
(Source: P.A. 94-88, eff. 1-1-06; 95-331, eff. 8-21-07.)

(750 ILCS 5/710) (from Ch. 40, par. 710)
Sec. 710. Enforcement; Penalties.
(a) In counties certified as included under the provisions of Sections 709 through 712 and whose application for reimbursement is approved, there shall be instituted a child support enforcement program to be conducted by the clerk of the circuit court and the state's attorney of the county. The program is to be limited to enforcement of child support orders entered pursuant to this Act.
The child support enforcement program is to be conducted only on behalf of dependent children included in a grant of financial aid under Article IV of The Illinois Public Aid Code and parties who apply and qualify for child support enforcement services pursuant to Section 10-1 of such Code.
Nothing in this Section shall be construed to prohibit the establishment of a child support enforcement program by the clerk of the circuit court in cooperation with the State's Attorney of the county.
(b) In the event of a delinquency in payment, as determined from the record maintained by the clerk in a county covered by the child support enforcement program, such clerk shall notify both the party obligated to make the payment, hereinafter called the payor, and the recipient of such payment, hereinafter called the payee, of such delinquency and that if the amount then due and owing is not remitted in the time period required by circuit court rules, the matter will be referred to the state's attorney for enforcement proceedings. Upon failure of the payor to remit as required, the clerk shall refer the matter to the state's attorney, except as provided by rule of the circuit court.
(c) Upon referral from the clerk, the state's attorney shall promptly initiate enforcement proceedings against the payor. Legal representation by the state's attorney shall be limited to child support and shall not extend to visitation, custody, property or other matters; however, if the payor properly files pleadings raising such matters during the course of the child support hearing and the court finds that it has jurisdiction of such matters, the payee shall be granted the opportunity to obtain a continuance in order to secure representation for those other matters, and the court shall not delay entry of an appropriate support order pending the disposition of such other matters.
If the state's attorney does not commence enforcement proceedings within 30 days, the clerk shall inform the court which, upon its own motion, shall appoint counsel for purposes of enforcement. The fees and expenses of such counsel shall be paid by the payor and shall not be paid by the State.
Nothing in this Section shall be construed to prevent a payee from instituting independent enforcement proceedings or limit the remedies available to payee in such proceedings. However, absent the exercise under this provision of a private right of enforcement, enforcement shall be as otherwise provided in this Section.
(d) At the time any support order is entered, the payee shall be informed of the procedure used for enforcement and shall be given the address and telephone number both of the clerk and of the Child and Spouse Support Unit as provided in Section 712.
The payee shall be informed that, if no action is taken within 2 months of any complaint to the clerk, payee may contact the Unit to seek assistance in obtaining enforcement.
(e) Upon a finding that payor is in default and that such non-payment is for a period of two months and that such non-payment is without good cause, the court shall order the payor to pay a sum equal to 2% of the arrearage as a penalty along with his payment.
The court may further assess against the payor any fees and expenses incurred in the enforcement of any order or the reasonable value thereof and may impose any penalty otherwise available to it in a case of contempt.
All penalties, fees and expenses assessed against the payor pursuant to this subsection are to cover the expenses of enforcement, are to be paid to the clerk and are to be placed by him in the special fund provided for in Section 711.
(f) Any person not covered by the child support enforcement program may institute private and independent proceedings to enforce payment of support.
(Source: P.A. 92-590, eff. 7-1-02.)

(750 ILCS 5/711) (from Ch. 40, par. 711)
Sec. 711. Fees. (a) To reimburse any covered county for the cost of maintaining the child support enforcement program pursuant to Section 710, the court shall order any payor making payments directly to the clerk to pay the clerk a fee at the rate of $3.00 per month for every month the order is in effect. However, any fee collected for any case not included in such program as provided in subsection (a) of Section 710 may be used by the county for any purpose.
The fee shall be payable semi-annually, being due with the support payment due on or next immediately following January 1 and July 1. The fee shall be payable in advance as herein provided, except for the initial payment which shall be paid at the time of the initial child support payment to the clerk. The amount of the fee due for the initial period shall be computed from the date the support order first takes effect to the next January 1 or July 1, whichever occurs first.
Unless paid in cash, the payment of the fee shall be by a separate instrument from the support payment and shall be made to the order of the clerk.
(b) All monies collected in fees by the clerk and all monies received by him upon assessment under Section 710 for reimbursement for the costs of enforcement shall be held in a special fund, the contents of which the clerk shall pay over to the county treasury every month or at such other period as the treasurer shall determine.
(Source: P.A. 82-1002.)

(750 ILCS 5/712) (from Ch. 40, par. 712)
Sec. 712. (a) The Supreme Court may make Rules concerning the certification of counties for inclusion in the child support enforcement program and the application of the procedures created by Sections 709 through 712 in the various counties.
The Supreme Court shall inform each circuit court and clerk of the court of the availability of the program to reimburse counties desiring to participate in the program of enforcement of child support payments.
The Supreme Court shall also distribute to each circuit court and clerk of the court any materials prepared by the Child and Spouse Support Unit comparing child support enforcement in counties included and not included in this program.
(b) The Department of Healthcare and Family Services, through the Child and Spouse Support Unit provided for by Section 10-3.1 of the Illinois Public Aid Code, shall have general supervision of the child support programs created by Sections 709 through 712 and shall have the powers and duties provided in this Section, including the following:
(1) to make advance payments to any county included

in the program for expenses in preparing programs to enforce payment of child support to the clerk from appropriations made for such purposes by the General Assembly;

(2) to make payments to each covered county to pay

for its reasonable expenses actually necessary to maintain a continuing program not paid for by fees, penalties, or other monies; provided that, with respect to that portion of the program on behalf of dependent children included in a grant of financial aid under Article IV of the Illinois Public Aid Code the Unit shall pay only such expenses as is its current practice or as it may deem appropriate; provided further that the Unit shall only pay expenses of the entire program subject to the availability of federal monies to pay the majority of expenses of the entire child support enforcement program; provided further that the Unit or Department may set standards relating to enforcement which have to be met by any county seeking to enter a contract with the Department for reimbursement of expenses of the entire enforcement program prior to an application for reimbursement being approved and the contract granted; and provided further that such standards may relate to, but are not limited to the following factors: maintenance of the payment record, the definition of delinquency; the period of time in which a delinquency must be determined, the payor notified, the remittance received, the referral to the state's attorney made, and the payment remitted by the clerk to the payee or other party entitled to the payment; the conditions under which referral will not be made to the state's attorney; and the definitions and procedures for other matters necessary for the conduct and operation of the program;

(3) to monitor the various local programs for

enforcement of child support payments to the clerk;

(4) to act to encourage enforcement whenever local

enforcement procedures are inadequate;

(5) to receive monies from any source for assistance

in enforcement of child support; and

(6) to assist any county desirous of assistance in

establishing and maintaining a child support enforcement program.

(c) Any county may apply for financial assistance to the Unit to initiate or maintain a program of child support enforcement. Every county which desires such assistance shall apply according to procedures established by the Unit. In its application, it shall state the following: financial needs, personnel requirements, anticipated caseloads, any amounts collected or anticipated in fees or penalties, and any other information required by the Unit.
(d) In the case that any advance money is given to any county under this Section to initiate an enforcement system, the county shall reimburse the state within 2 years from the date such monies are given to it. The Unit may establish an appropriate schedule of reimbursement for any county.
(e) In the event of the unavailability of federal monies to pay for the greater part of the costs to a county of the child support enforcement program under Sections 709 through 712 and the resulting cessation of state participation, the operation of the child support enforcement program under Sections 709 through 712 shall terminate. The date and the method of termination shall be determined by Supreme Court Rule.
(Source: P.A. 95-331, eff. 8-21-07.)

(750 ILCS 5/713) (from Ch. 40, par. 713)
Sec. 713. Attachment of the Body. As used in this Section, "obligor" has the same meaning ascribed to such term in the Income Withholding for Support Act.
(a) In any proceeding to enforce an order for support, where the obligor has failed to appear in court pursuant to order of court and after due notice thereof, the court may enter an order for the attachment of the body of the obligor. Notices under this Section shall be served upon the obligor by any means authorized under subsection (a-5) of Section 505. The attachment order shall fix an amount of escrow which is equal to a minimum of 20% of the total child support arrearage alleged by the obligee in sworn testimony to be due and owing. The attachment order shall direct the Sheriff of any county in Illinois to take the obligor into custody and shall set the number of days following release from custody for a hearing to be held at which the obligor must appear, if he is released under subsection (b) of this Section.
(b) If the obligor is taken into custody, the Sheriff shall take the obligor before the court which entered the attachment order. However, the Sheriff may release the person after he or she has deposited the amount of escrow ordered by the court pursuant to local procedures for the posting of bond. The Sheriff shall advise the obligor of the hearing date at which the obligor is required to appear.
(c) Any escrow deposited pursuant to this Section shall be transmitted to the Clerk of the Circuit Court for the county in which the order for attachment of the body of the obligor was entered. Any Clerk who receives money deposited into escrow pursuant to this Section shall notify the obligee, public office or legal counsel whose name appears on the attachment order of the court date at which the obligor is required to appear and the amount deposited into escrow. The Clerk shall disburse such money to the obligee only under an order from the court that entered the attachment order pursuant to this Section.
(d) Whenever an obligor is taken before the court by the Sheriff, or appears in court after the court has ordered the attachment of his body, the court shall:
(1) hold a hearing on the complaint or petition that

gave rise to the attachment order. For purposes of determining arrearages that are due and owing by the obligor, the court shall accept the previous sworn testimony of the obligee as true and the appearance of the obligee shall not be required. The court shall require sworn testimony of the obligor as to the last 4 digits of his or her Social Security number, income, employment, bank accounts, property and any other assets. If there is a dispute as to the total amount of arrearages, the court shall proceed as in any other case as to the undisputed amounts; and

(2) order the Clerk of the Circuit Court to disburse

to the obligee or public office money held in escrow pursuant to this Section if the court finds that the amount of arrearages exceeds the amount of the escrow. Amounts received by the obligee or public office shall be deducted from the amount of the arrearages.

(e) If the obligor fails to appear in court after being notified of the court date by the Sheriff upon release from custody, the court shall order any monies deposited into escrow to be immediately released to the obligee or public office and shall proceed under subsection (a) of this Section by entering another order for the attachment of the body of the obligor.
(f) This Section shall apply to any order for support issued under the "Illinois Marriage and Dissolution of Marriage Act", approved September 22, 1977, as amended; the Illinois Parentage Act of 2015; the "Illinois Parentage Act of 1984", effective July 1, 1985, as amended; the "Revised Uniform Reciprocal Enforcement of Support Act", approved August 28, 1969, as amended; "The Illinois Public Aid Code", approved April 11, 1967, as amended; the Non-Support Punishment Act; and the "Non-support of Spouse and Children Act", approved June 8, 1953, as amended.
(g) Any escrow established pursuant to this Section for the purpose of providing support shall not be subject to fees collected by the Clerk of the Circuit Court for any other escrow.
(Source: P.A. 99-85, eff. 1-1-16.)

(750 ILCS 5/714)
Sec. 714. Information to locate putative fathers and noncustodial parents.
(a) Upon request by a public office, employers, labor unions, and telephone companies shall provide location information concerning putative fathers and noncustodial parents for the purpose of establishing a child's paternity or establishing, enforcing, or modifying a child support obligation. The term "public office" is defined as set forth in the Income Withholding for Support Act. In this Section, "location information" means information about (i) the physical whereabouts of a putative father or noncustodial parent, (ii) the employer of the putative father or noncustodial parent, or (iii) the salary, wages, and other compensation paid and the health insurance coverage provided to the putative father or noncustodial parent by the employer of the putative father or noncustodial parent or by a labor union of which the putative father or noncustodial parent is a member. An employer, labor union, or telephone company shall respond to the request of the public office within 15 days after receiving the request. Any employer, labor union, or telephone company that willfully fails to fully respond within the 15-day period shall be subject to a penalty of $100 for each day that the response is not provided to the public office after the 15-day period has expired. The penalty may be collected in a civil action, which may be brought against the employer, labor union, or telephone company in favor of the public office.
(b) Upon being served with a subpoena (including an administrative subpoena as authorized by law), a utility company or cable television company must provide location information to a public office for the purpose of establishing a child's paternity or establishing, enforcing, or modifying a child support obligation.
(c) Notwithstanding the provisions of any other State or local law to the contrary, an employer, labor union, telephone company, utility company, or cable television company shall not be liable to any person for disclosure of location information under the requirements of this Section, except for willful and wanton misconduct.
(Source: P.A. 93-116, eff. 7-10-03.)



Part VIII - Application And Severability

(750 ILCS 5/Pt. VIII heading)

(750 ILCS 5/801) (from Ch. 40, par. 801)
Sec. 801. Application.
(a) This Act applies to all proceedings commenced on or after its effective date.
(b) This Act applies to all pending actions and proceedings commenced prior to its effective date with respect to issues on which a judgment has not been entered. Evidence adduced after the effective date of this Act shall be in compliance with this Act.
(c) This Act applies to all proceedings commenced after its effective date for the modification of a judgment or order entered prior to the effective date of this Act.
(d) In any action or proceeding in which an appeal was pending or a new trial was ordered prior to the effective date of this Act, the law in effect at the time of the order sustaining the appeal or the new trial governs the appeal, the new trial, and any subsequent trial or appeal.
(e) On and after the effective date of this amendatory Act of the 99th General Assembly, the term "parenting time" is used in place of "visitation" with respect to time during which a parent is responsible for exercising caretaking functions and non-significant decision-making responsibilities concerning the child. On and after the effective date of this amendatory Act of the 99th General Assembly, the term "parental responsibility" is used in place of "custody" and related terms such as "custodial" and "custodian". It is not the intent of the General Assembly to modify or change the rights arising under any order entered concerning custody or visitation prior to the effective date of this amendatory Act of the 99th General Assembly.
(Source: P.A. 99-90, eff. 1-1-16.)

(750 ILCS 5/802) (from Ch. 40, par. 802)
Sec. 802. Court Rules.) The Supreme Court and, subject to the Rules of the Supreme Court, the respective circuit courts, may adopt such rules as they deem necessary and expedient to carry out the provisions of this Act.
(Source: P.A. 80-923.)






750 ILCS 10/ - Illinois Uniform Premarital Agreement Act.

(750 ILCS 10/1) (from Ch. 40, par. 2601)
Sec. 1. This Article shall be known and may be cited as the Illinois Uniform Premarital Agreement Act.
(Source: P.A. 86-966.)

(750 ILCS 10/2) (from Ch. 40, par. 2602)
Sec. 2. Definitions. As used in this Article:
(1) "Premarital agreement" means an agreement between prospective spouses made in contemplation of marriage and to be effective upon marriage.
(2) "Property" means an interest, present or future, legal or equitable, vested or contingent, in real or personal property, including income and earnings.
(Source: P.A. 86-966.)

(750 ILCS 10/3) (from Ch. 40, par. 2603)
Sec. 3. Formalities. A premarital agreement must be in writing and signed by both parties. It is enforceable without consideration.
(Source: P.A. 86-966.)

(750 ILCS 10/4) (from Ch. 40, par. 2604)
Sec. 4. Content. (a) Parties to a premarital agreement may contract with respect to:
(1) the rights and obligations of each of the parties in any of the property of either or both of them whenever and wherever acquired or located;
(2) the right to buy, sell, use, transfer, exchange, abandon, lease, consume, expend, assign, create a security interest in, mortgage, encumber, dispose of, or otherwise manage and control property;
(3) the disposition of property upon separation, marital dissolution, death, or the occurrence or nonoccurrence of any other event;
(4) the modification or elimination of spousal support;
(5) the making of a will, trust, or other arrangement to carry out the provisions of the agreement;
(6) the ownership rights in and disposition of the death benefit from a life insurance policy;
(7) the choice of law governing the construction of the agreement; and
(8) any other matter, including their personal rights and obligations, not in violation of public policy or a statute imposing a criminal penalty.
(b) The right of a child to support may not be adversely affected by a premarital agreement.
(Source: P.A. 86-966.)

(750 ILCS 10/5) (from Ch. 40, par. 2605)
Sec. 5. Effect of marriage. A premarital agreement becomes effective upon marriage.
(Source: P.A. 86-966.)

(750 ILCS 10/6) (from Ch. 40, par. 2606)
Sec. 6. Amendment, revocation. After marriage, a premarital agreement may be amended or revoked only by a written agreement signed by the parties. The amended agreement or the revocation is enforceable without consideration.
(Source: P.A. 86-966.)

(750 ILCS 10/7) (from Ch. 40, par. 2607)
Sec. 7. Enforcement. (a) A premarital agreement is not enforceable if the party against whom enforcement is sought proves that:
(1) that party did not execute the agreement voluntarily; or
(2) the agreement was unconscionable when it was executed and, before execution of the agreement, that party:
(i) was not provided a fair and reasonable disclosure of the property or financial obligations of the other party;
(ii) did not voluntarily and expressly waive, in writing, any right to disclosure of the property or financial obligations of the other party beyond the disclosure provided; and
(iii) did not have, or reasonably could not have had, an adequate knowledge of the property or financial obligations of the other party.
(b) If a provision of a premarital agreement modifies or eliminates spousal support and that modification or elimination causes one party to the agreement undue hardship in light of circumstances not reasonably foreseeable at the time of the execution of the agreement, a court, notwithstanding the terms of the agreement, may require the other party to provide support to the extent necessary to avoid such hardship.
(c) An issue of unconscionability of a premarital agreement shall be decided by the court as a matter of law.
(Source: P.A. 86-966.)

(750 ILCS 10/8) (from Ch. 40, par. 2608)
Sec. 8. Enforcement: void marriage. If a marriage is determined to be void, an agreement that would otherwise have been a premarital agreement is enforceable only to the extent necessary to avoid an inequitable result.
(Source: P.A. 86-966.)

(750 ILCS 10/9) (from Ch. 40, par. 2609)
Sec. 9. Limitation of actions. Any statute of limitations applicable to an action asserting a claim for relief under a premarital agreement is tolled during the marriage of the parties to the agreement. However, equitable defenses limiting the time for enforcement, including laches and estoppel, are available to either party.
(Source: P.A. 86-966.)

(750 ILCS 10/10) (from Ch. 40, par. 2610)
Sec. 10. Application and construction. This Act shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this Act among states enacting it.
(Source: P.A. 86-966.)

(750 ILCS 10/11) (from Ch. 40, par. 2611)
Sec. 11. Time of taking effect. This Article applies to any premarital agreement executed on or after January 1, 1990.
(Source: P.A. 86-966; 86-1028.)



750 ILCS 16/ - Non-Support Punishment Act.

(750 ILCS 16/1)
Sec. 1. Short title. This Act may be cited as the Non-Support Punishment Act.
(Source: P.A. 91-613, eff. 10-1-99.)

(750 ILCS 16/5)
Sec. 5. Prosecutions by State's Attorneys. A proceeding for enforcement of this Act may be instituted and prosecuted by the several State's Attorneys only upon the filing of a verified complaint by the person or persons receiving child or spousal support.
(Source: P.A. 91-613, eff. 10-1-99.)

(750 ILCS 16/7)
Sec. 7. Prosecutions by Attorney General. In addition to enforcement proceedings by the several State's Attorneys, a proceeding for the enforcement of this Act may be instituted and prosecuted by the Attorney General in cases referred by the Department of Healthcare and Family Services involving persons receiving child support enforcement services under Article X of the Illinois Public Aid Code. Before referring a case to the Attorney General for enforcement under this Act, the Department of Healthcare and Family Services shall notify the person receiving child support enforcement services under Article X of the Illinois Public Aid Code of the Department's intent to refer the case to the Attorney General under this Section for prosecution.
(Source: P.A. 95-331, eff. 8-21-07.)

(750 ILCS 16/10)
Sec. 10. Proceedings. Proceedings under this Act may be by indictment or information. No proceeding may be brought under Section 15 against a person whose court or administrative order for support was entered by default, unless the indictment or information specifically alleges that the person has knowledge of the existence of the order for support and that the person has the ability to pay the support.
(Source: P.A. 91-613, eff. 10-1-99.)

(750 ILCS 16/15)
Sec. 15. Failure to support.
(a) A person commits the offense of failure to support when he or she:
(1) willfully, without any lawful excuse, refuses to

provide for the support or maintenance of his or her spouse, with the knowledge that the spouse is in need of such support or maintenance, or, without lawful excuse, deserts or willfully refuses to provide for the support or maintenance of his or her child or children in need of support or maintenance and the person has the ability to provide the support; or

(2) willfully fails to pay a support obligation

required under a court or administrative order for support, if the obligation has remained unpaid for a period longer than 6 months, or is in arrears in an amount greater than $5,000, and the person has the ability to provide the support; or

(3) leaves the State with the intent to evade a

support obligation required under a court or administrative order for support, if the obligation, regardless of when it accrued, has remained unpaid for a period longer than 6 months, or is in arrears in an amount greater than $10,000; or

(4) willfully fails to pay a support obligation

required under a court or administrative order for support, if the obligation has remained unpaid for a period longer than one year, or is in arrears in an amount greater than $20,000, and the person has the ability to provide the support.

(a-5) Presumption of ability to pay support. The existence of a court or administrative order of support that was not based on a default judgment and was in effect for the time period charged in the indictment or information creates a rebuttable presumption that the obligor has the ability to pay the support obligation for that time period.
(b) Sentence. A person convicted of a first offense under subdivision (a)(1) or (a)(2) is guilty of a Class A misdemeanor. A person convicted of an offense under subdivision (a)(3) or (a)(4) or a second or subsequent offense under subdivision (a)(1) or (a)(2) is guilty of a Class 4 felony.
(c) Expungement. A person convicted of a first offense under subdivision (a)(1) or (a)(2) who is eligible for the Earnfare program, shall, in lieu of the sentence prescribed in subsection (b), be referred to the Earnfare program. Upon certification of completion of the Earnfare program, the conviction shall be expunged. If the person fails to successfully complete the Earnfare program, he or she shall be sentenced in accordance with subsection (b).
(d) Fine. Sentences of imprisonment and fines for offenses committed under this Act shall be as provided under Articles 8 and 9 of Chapter V of the Unified Code of Corrections, except that the court shall order restitution of all unpaid support payments and may impose the following fines, alone, or in addition to a sentence of imprisonment under the following circumstances:
(1) from $1,000 to $5,000 if the support obligation

has remained unpaid for a period longer than 2 years, or is in arrears in an amount greater than $1,000 and not exceeding $10,000;

(2) from $5,000 to $10,000 if the support obligation

has remained unpaid for a period longer than 5 years, or is in arrears in an amount greater than $10,000 and not exceeding $20,000; or

(3) from $10,000 to $25,000 if the support obligation

has remained unpaid for a period longer than 8 years, or is in arrears in an amount greater than $20,000.

(e) Restitution shall be ordered in an amount equal to the total unpaid support obligation as it existed at the time of sentencing. Any amounts paid by the obligor shall be allocated first to current support and then to restitution ordered and then to fines imposed under this Section.
(f) For purposes of this Act, the term "child" shall have the meaning ascribed to it in Section 505 of the Illinois Marriage and Dissolution of Marriage Act.
(Source: P.A. 91-613, eff. 10-1-99; 92-876, eff. 6-1-03.)

(750 ILCS 16/20)
Sec. 20. Entry of order for support; income withholding.
(a) In a case in which no court or administrative order for support is in effect against the defendant:
(1) at any time before the trial, upon motion of the

State's Attorney, or of the Attorney General if the action has been instituted by his office, and upon notice to the defendant, or at the time of arraignment or as a condition of postponement of arraignment, the court may enter such temporary order for support as may seem just, providing for the support or maintenance of the spouse or child or children of the defendant, or both, pendente lite; or

(2) before trial with the consent of the defendant,

or at the trial on entry of a plea of guilty, or after conviction, instead of imposing the penalty provided in this Act, or in addition thereto, the court may enter an order for support, subject to modification by the court from time to time as circumstances may require, directing the defendant to pay a certain sum for maintenance of the spouse, or for support of the child or children, or both.

(b) The court shall determine the amount of child support by using the guidelines and standards set forth in subsection (a) of Section 505 and in Section 505.2 of the Illinois Marriage and Dissolution of Marriage Act.
If (i) the non-custodial parent was properly served with a request for discovery of financial information relating to the non-custodial parent's ability to provide child support, (ii) the non-custodial parent failed to comply with the request, despite having been ordered to do so by the court, and (iii) the non-custodial parent is not present at the hearing to determine support despite having received proper notice, then any relevant financial information concerning the non-custodial parent's ability to provide support that was obtained pursuant to subpoena and proper notice shall be admitted into evidence without the need to establish any further foundation for its admission.
(c) The court shall determine the amount of maintenance using the standards set forth in Section 504 of the Illinois Marriage and Dissolution of Marriage Act.
(d) The court may, for violation of any order under this Section, punish the offender as for a contempt of court, but no pendente lite order shall remain in effect longer than 4 months, or after the discharge of any panel of jurors summoned for service thereafter in such court, whichever is sooner.
(d-5) If a person who is found guilty of contempt for failure to comply with an order to pay support is a person who conducts a business or who is self-employed, the court may order in addition to other penalties provided by law that the person do one or more of the following: (i) provide to the court monthly financial statements showing income and expenses from the business or the self-employment; (ii) seek employment and report periodically to the court with a diary, listing, or other memorandum of his or her employment search efforts; or (iii) report to the Department of Employment Security for job search services to find employment that will be subject to withholding of child support.
(e) Any order for support entered by the court under this Section shall be deemed to be a series of judgments against the person obligated to pay support under the judgments, each such judgment to be in the amount of each payment or installment of support and each judgment to be deemed entered as of the date the corresponding payment or installment becomes due under the terms of the support order. Each judgment shall have the full force, effect, and attributes of any other judgment of this State, including the ability to be enforced. Each judgment is subject to modification or termination only in accordance with Section 510 of the Illinois Marriage and Dissolution of Marriage Act. Notwithstanding any other State or local law to the contrary, a lien arises by operation of law against the real and personal property of the noncustodial parent for each installment of overdue support owed by the noncustodial parent.
(f) An order for support entered under this Section shall include a provision requiring the obligor to report to the obligee and to the clerk of the court within 10 days each time the obligor obtains new employment, and each time the obligor's employment is terminated for any reason. The report shall be in writing and shall, in the case of new employment, include the name and address of the new employer.
Failure to report new employment or the termination of current employment, if coupled with nonpayment of support for a period in excess of 60 days, is indirect criminal contempt. For any obligor arrested for failure to report new employment, bond shall be set in the amount of the child support that should have been paid during the period of unreported employment.
An order for support entered under this Section shall also include a provision requiring the obligor and obligee parents to advise each other of a change in residence within 5 days of the change except when the court finds that the physical, mental, or emotional health of a party or of a minor child, or both, would be seriously endangered by disclosure of the party's address.
(g) An order for support entered or modified in a case in which a party is receiving child support enforcement services under Article X of the Illinois Public Aid Code shall include a provision requiring the noncustodial parent to notify the Department of Healthcare and Family Services, within 7 days, of the name and address of any new employer of the noncustodial parent, whether the noncustodial parent has access to health insurance coverage through the employer or other group coverage and, if so, the policy name and number and the names of persons covered under the policy.
(h) In any subsequent action to enforce an order for support entered under this Act, upon sufficient showing that diligent effort has been made to ascertain the location of the noncustodial parent, service of process or provision of notice necessary in that action may be made at the last known address of the noncustodial parent, in any manner expressly provided by the Code of Civil Procedure or in this Act, which service shall be sufficient for purposes of due process.
(i) An order for support shall include a date on which the current support obligation terminates. The termination date shall be no earlier than the date on which the child covered by the order will attain the age of 18. However, if the child will not graduate from high school until after attaining the age of 18, then the termination date shall be no earlier than the earlier of the date on which the child's high school graduation will occur or the date on which the child will attain the age of 19. The order for support shall state that the termination date does not apply to any arrearage that may remain unpaid on that date. Nothing in this subsection shall be construed to prevent the court from modifying the order or terminating the order in the event the child is otherwise emancipated.
(i-5) If there is an unpaid arrearage or delinquency (as those terms are defined in the Income Withholding for Support Act) equal to at least one month's support obligation on the termination date stated in the order for support or, if there is no termination date stated in the order, on the date the child attains the age of majority or is otherwise emancipated, the periodic amount required to be paid for current support of that child immediately prior to that date shall automatically continue to be an obligation, not as current support but as periodic payment toward satisfaction of the unpaid arrearage or delinquency. That periodic payment shall be in addition to any periodic payment previously required for satisfaction of the arrearage or delinquency. The total periodic amount to be paid toward satisfaction of the arrearage or delinquency may be enforced and collected by any method provided by law for enforcement and collection of child support, including but not limited to income withholding under the Income Withholding for Support Act. Each order for support entered or modified on or after the effective date of this amendatory Act of the 93rd General Assembly must contain a statement notifying the parties of the requirements of this subsection. Failure to include the statement in the order for support does not affect the validity of the order or the operation of the provisions of this subsection with regard to the order. This subsection shall not be construed to prevent or affect the establishment or modification of an order for support of a minor child or the establishment or modification of an order for support of a non-minor child or educational expenses under Section 513 of the Illinois Marriage and Dissolution of Marriage Act.
(j) A support obligation, or any portion of a support obligation, which becomes due and remains unpaid as of the end of each month, excluding the child support that was due for that month to the extent that it was not paid in that month, shall accrue simple interest as set forth in Section 12-109 of the Code of Civil Procedure. An order for support entered or modified on or after January 1, 2006 shall contain a statement that a support obligation required under the order, or any portion of a support obligation required under the order, that becomes due and remains unpaid as of the end of each month, excluding the child support that was due for that month to the extent that it was not paid in that month, shall accrue simple interest as set forth in Section 12-109 of the Code of Civil Procedure. Failure to include the statement in the order for support does not affect the validity of the order or the accrual of interest as provided in this Section.
(Source: P.A. 97-186, eff. 7-22-11; 97-1029, eff. 1-1-13.)

(750 ILCS 16/22)
Sec. 22. Withholding of income to secure payment of support. An order for support entered or modified under this Act is subject to the Income Withholding for Support Act.
(Source: P.A. 91-613, eff. 10-1-99.)

(750 ILCS 16/23)
Sec. 23. Interest on support obligations. A support obligation, or any portion of a support obligation, which becomes due and remains unpaid as of the end of each month, excluding the child support that was due for that month to the extent that it was not paid in that month, shall accrue interest as set forth in Section 12-109 of the Code of Civil Procedure.
(Source: P.A. 94-90, eff. 1-1-06.)

(750 ILCS 16/25)
Sec. 25. Payment of support to State Disbursement Unit; clerk of the court.
(a) As used in this Section, "order for support", "obligor", "obligee", and "payor" mean those terms as defined in the Income Withholding for Support Act.
(b) Each order for support entered or modified under Section 20 of this Act shall require that support payments be made to the State Disbursement Unit established under the Illinois Public Aid Code, under the following circumstances:
(1) when a party to the order is receiving child

support enforcement services under Article X of the Illinois Public Aid Code; or

(2) when no party to the order is receiving child

support enforcement services, but the support payments are made through income withholding.

(c) When no party to the order is receiving child support enforcement services, and payments are not being made through income withholding, the court shall order the obligor to make support payments to the clerk of the court.
(d) At any time, and notwithstanding the existence of an order directing payments to be made elsewhere, the Department of Healthcare and Family Services may provide notice to the obligor and, where applicable, to the obligor's payor:
(1) to make support payments to the State

Disbursement Unit if:

(A) a party to the order for support is receiving

child support enforcement services under Article X of the Illinois Public Aid Code; or

(B) no party to the order for support is

receiving child support enforcement services under Article X of the Illinois Public Aid Code, but the support payments are made through income withholding; or

(2) to make support payments to the State

Disbursement Unit of another state upon request of another state's Title IV-D child support enforcement agency, in accordance with the requirements of Title IV, Part D of the Social Security Act and regulations promulgated under that Part D.

The Department of Healthcare and Family Services shall provide a copy of the notice to the obligee and to the clerk of the circuit court.
(e) If a State Disbursement Unit as specified by federal law has not been created in Illinois upon the effective date of this Act, then, until the creation of a State Disbursement Unit as specified by federal law, the following provisions regarding payment and disbursement of support payments shall control and the provisions in subsections (a), (b), (c), and (d) shall be inoperative. Upon the creation of a State Disbursement Unit as specified by federal law, the payment and disbursement provisions of subsections (a), (b), (c), and (d) shall control, and this subsection (e) shall be inoperative to the extent that it conflicts with those subsections.
(1) In cases in which an order for support is entered

under Section 20 of this Act, the court shall order that maintenance and support payments be made to the clerk of the court for remittance to the person or agency entitled to receive the payments. However, the court in its discretion may direct otherwise where exceptional circumstances so warrant.

(2) The court shall direct that support payments be

sent by the clerk to (i) the Department of Healthcare and Family Services if the person in whose behalf payments are made is receiving aid under Articles III, IV, or V of the Illinois Public Aid Code, or child support enforcement services under Article X of the Code, or (ii) to the local governmental unit responsible for the support of the person if he or she is a recipient under Article VI of the Code. In accordance with federal law and regulations, the Department of Healthcare and Family Services may continue to collect current maintenance payments or child support payments, or both, after those persons cease to receive public assistance and until termination of services under Article X of the Illinois Public Aid Code. The Department shall pay the net amount collected to those persons after deducting any costs incurred in making the collection or any collection fee from the amount of any recovery made. The order shall permit the Department of Healthcare and Family Services or the local governmental unit, as the case may be, to direct that support payments be made directly to the spouse, children, or both, or to some person or agency in their behalf, upon removal of the spouse or children from the public aid rolls or upon termination of services under Article X of the Illinois Public Aid Code; and upon such direction, the Department or the local governmental unit, as the case requires, shall give notice of such action to the court in writing or by electronic transmission.

(3) The clerk of the court shall establish and

maintain current records of all moneys received and disbursed and of delinquencies and defaults in required payments. The court, by order or rule, shall make provision for the carrying out of these duties.

(4) (Blank).
(5) Payments under this Section to the Department of

Healthcare and Family Services pursuant to the Child Support Enforcement Program established by Title IV-D of the Social Security Act shall be paid into the Child Support Enforcement Trust Fund. All other payments under this Section to the Department of Healthcare and Family Services shall be deposited in the Public Assistance Recoveries Trust Fund. Disbursements from these funds shall be as provided in the Illinois Public Aid Code. Payments received by a local governmental unit shall be deposited in that unit's General Assistance Fund.

(6) For those cases in which child support is payable

to the clerk of the circuit court for transmittal to the Department of Healthcare and Family Services (formerly Illinois Department of Public Aid) by order of court or upon notification by the Department of Healthcare and Family Services (formerly Illinois Department of Public Aid), the clerk shall transmit all such payments, within 4 working days of receipt, to insure that funds are available for immediate distribution by the Department to the person or entity entitled thereto in accordance with standards of the Child Support Enforcement Program established under Title IV-D of the Social Security Act. The clerk shall notify the Department of the date of receipt and amount thereof at the time of transmittal. Where the clerk has entered into an agreement of cooperation with the Department to record the terms of child support orders and payments made thereunder directly into the Department's automated data processing system, the clerk shall account for, transmit and otherwise distribute child support payments in accordance with such agreement in lieu of the requirements contained herein.

(Source: P.A. 94-88, eff. 1-1-06; 95-331, eff. 8-21-07.)

(750 ILCS 16/30)
Sec. 30. Information to State Case Registry.
(a) In this Section:
"Order for support", "obligor", "obligee", and "business day" are defined as set forth in the Income Withholding for Support Act.
"State Case Registry" means the State Case Registry established under Section 10-27 of the Illinois Public Aid Code.
(b) Each order for support entered or modified by the circuit court under this Act shall require that the obligor and obligee (i) file with the clerk of the circuit court the information required by this Section (and any other information required under Title IV, Part D of the Social Security Act or by the federal Department of Health and Human Services) at the time of entry or modification of the order for support and (ii) file updated information with the clerk within 5 business days of any change. Failure of the obligor or obligee to file or update the required information shall be punishable as in cases of contempt. The failure shall not prevent the court from entering or modifying the order for support, however.
(c) The obligor shall file the following information: the obligor's name, date of birth, social security number, and mailing address.
If either the obligor or the obligee receives child support enforcement services from the Department of Healthcare and Family Services under Article X of the Illinois Public Aid Code, the obligor shall also file the following information: the obligor's telephone number, driver's license number, and residential address (if different from the obligor's mailing address), and the name, address, and telephone number of the obligor's employer or employers.
(d) The obligee shall file the following information:
(1) The names of the obligee and the child or

children covered by the order for support.

(2) The dates of birth of the obligee and the child

or children covered by the order for support.

(3) The social security numbers of the obligee and

the child or children covered by the order for support.

(4) The obligee's mailing address.
(e) In cases in which the obligee receives child support enforcement services from the Department of Healthcare and Family Services under Article X of the Illinois Public Aid Code, the order for support shall (i) require that the obligee file the information required under subsection (d) with the Department of Healthcare and Family Services for inclusion in the State Case Registry, rather than file the information with the clerk, and (ii) require that the obligee include the following additional information:
(1) The obligee's telephone and driver's license

numbers.

(2) The obligee's residential address, if different

from the obligee's mailing address.

(3) The name, address, and telephone number of the

obligee's employer or employers.

The order for support shall also require that the obligee update the information filed with the Department of Healthcare and Family Services within 5 business days of any change.
(f) The clerk shall provide the information filed under this Section, together with the court docket number and county in which the order for support was entered, to the State Case Registry within 5 business days after receipt of the information.
(g) In a case in which a party is receiving child support enforcement services under Article X of the Illinois Public Aid Code, the clerk shall provide the following additional information to the State Case Registry within 5 business days after entry or modification of an order for support or request from the Department of Healthcare and Family Services:
(1) The amount of monthly or other periodic support

owed under the order for support and other amounts, including arrearage, interest, or late payment penalties and fees, due or overdue under the order.

(2) Any such amounts that have been received by the

clerk, and the distribution of those amounts by the clerk.

(h) Information filed by the obligor and obligee under this Section that is not specifically required to be included in the body of an order for support under other laws is not a public record and shall be treated as confidential and subject to disclosure only in accordance with the provisions of this Section, Section 10-27 of the Illinois Public Aid Code, and Title IV, Part D of the Social Security Act.
(Source: P.A. 95-331, eff. 8-21-07.)

(750 ILCS 16/33)
Sec. 33. Information to locate putative fathers and noncustodial parents.
(a) Upon request by a public office, employers, labor unions, and telephone companies shall provide location information concerning putative fathers and noncustodial parents for the purpose of establishing a child's paternity or establishing, enforcing, or modifying a child support obligation. The term "public office" is defined as set forth in the Income Withholding for Support Act. In this Section, "location information" means information about (i) the physical whereabouts of a putative father or noncustodial parent, (ii) the employer of the putative father or noncustodial parent, or (iii) the salary, wages, and other compensation paid and the health insurance coverage provided to the putative father or noncustodial parent by the employer of the putative father or noncustodial parent or by a labor union of which the putative father or noncustodial parent is a member. An employer, labor union, or telephone company shall respond to the request of the public office within 15 days after receiving the request. Any employer, labor union, or telephone company that willfully fails to fully respond within the 15-day period shall be subject to a penalty of $100 for each day that the response is not provided to the public office after the 15-day period has expired. The penalty may be collected in a civil action, which may be brought against the employer, labor union, or telephone company in favor of the public office.
(b) Upon being served with a subpoena (including an administrative subpoena as authorized by law), a utility company or cable television company must provide location information to a public office for the purpose of establishing a child's paternity or establishing, enforcing, or modifying a child support obligation.
(c) Notwithstanding the provisions of any other State or local law to the contrary, an employer, labor union, telephone company, utility company, or cable television company shall not be liable to any person for disclosure of location information under the requirements of this Section, except for willful and wanton misconduct.
(Source: P.A. 93-116, eff. 7-10-03.)

(750 ILCS 16/35)
Sec. 35. Fine; release of defendant on probation; violation of order for support; forfeiture of recognizance.
(a) Whenever a fine is imposed it may be directed by the court to be paid, in whole or in part, to the spouse, ex-spouse, or if the support of a child or children is involved, to the custodial parent, to the clerk, probation officer, or to the Department of Healthcare and Family Services if a recipient of child support enforcement services under Article X of the Illinois Public Aid Code is involved as the case requires, to be disbursed by such officers or agency under the terms of the order.
(b) The court may also relieve the defendant from custody on probation for the period fixed in the order or judgment upon his or her entering into a recognizance, with or without surety, in the sum as the court orders and approves. The condition of the recognizance shall be such that if the defendant makes his or her personal appearance in court whenever ordered to do so by the court, during such period as may be so fixed, and further complies with the terms of the order for support, or any subsequent modification of the order, then the recognizance shall be void; otherwise it will remain in full force and effect.
(c) If the court is satisfied by testimony in open court, that at any time during the period of one year the defendant has violated the terms of the order for support, it may proceed with the trial of the defendant under the original charge, or sentence him or her under the original conviction, or enforce the suspended sentence, as the case may be. In case of forfeiture of recognizance, and enforcement of recognizance by execution, the sum so recovered may, in the discretion of the court, be paid, in whole or in part, to the spouse, ex-spouse, or if the support of a child or children is involved, to the custodial parent, to the clerk, or to the Department of Healthcare and Family Services if a recipient of child support enforcement services under Article X of the Illinois Public Aid Code is involved as the case requires, to be disbursed by the clerk or the Department under the terms of the order.
(Source: P.A. 95-331, eff. 8-21-07.)

(750 ILCS 16/40)
Sec. 40. Evidence. No other or greater evidence shall be required to prove the marriage of a husband and wife, or that the defendant is the father or mother of the child or children than is or shall be required to prove that fact in a civil action.
(Source: P.A. 91-613, eff. 10-1-99.)

(750 ILCS 16/45)
Sec. 45. Husband or wife as competent witness. In no prosecution under this Act shall any existing statute or rule of law prohibiting the disclosure of confidential communications between husband and wife apply. And both husband and wife shall be competent witnesses to testify to any and all relevant matters, including the fact of such marriage and of the parentage of such child or children, provided that neither shall be compelled to give evidence incriminating himself or herself.
(Source: P.A. 91-613, eff. 10-1-99.)

(750 ILCS 16/50)
Sec. 50. Community service; work alternative program.
(a) In addition to any other penalties imposed against an offender under this Act, the court may order the offender to perform community service for not less than 30 and not more than 120 hours per month, if community service is available in the jurisdiction and is funded and approved by the county board of the county where the offense was committed. In addition, whenever any person is placed on supervision for committing an offense under this Act, the supervision shall be conditioned on the performance of the community service.
(b) In addition to any other penalties imposed against an offender under this Act, the court may sentence the offender to service in a work alternative program administered by the sheriff. The conditions of the program are that the offender obtain or retain employment and participate in a work alternative program administered by the sheriff during non-working hours. A person may not be required to participate in a work alternative program under this subsection if the person is currently participating in a work program pursuant to another provision of this Act, Section 10-11.1 of the Illinois Public Aid Code, Section 505.1 of the Illinois Marriage and Dissolution of Marriage Act, or Section 806 of the Illinois Parentage Act of 2015.
(c) In addition to any other penalties imposed against an offender under this Act, the court may order, in cases where the offender has been in violation of this Act for 90 days or more, that the offender's Illinois driving privileges be suspended until the court determines that the offender is in compliance with this Act.
The court may determine that the offender is in compliance with this Act if the offender has agreed (i) to pay all required amounts of support and maintenance as determined by the court or (ii) to the garnishment of his or her income for the purpose of paying those amounts.
The court may also order that the offender be issued a family financial responsibility driving permit that would allow limited driving privileges for employment and medical purposes in accordance with Section 7-702.1 of the Illinois Vehicle Code. The clerk of the circuit court shall certify the order suspending the driving privileges of the offender or granting the issuance of a family financial responsibility driving permit to the Secretary of State on forms prescribed by the Secretary. Upon receipt of the authenticated documents, the Secretary of State shall suspend the offender's driving privileges until further order of the court and shall, if ordered by the court, subject to the provisions of Section 7-702.1 of the Illinois Vehicle Code, issue a family financial responsibility driving permit to the offender.
(d) If the court determines that the offender has been in violation of this Act for more than 60 days, the court may determine whether the offender has applied for or been issued a professional license by the Department of Professional Regulation or another licensing agency. If the court determines that the offender has applied for or been issued such a license, the court may certify to the Department of Professional Regulation or other licensing agency that the offender has been in violation of this Act for more than 60 days so that the Department or other agency may take appropriate steps with respect to the license or application as provided in Section 10-65 of the Illinois Administrative Procedure Act and Section 2105-15 of the Department of Professional Regulation Law of the Civil Administrative Code of Illinois. The court may take the actions required under this subsection in addition to imposing any other penalty authorized under this Act.
(Source: P.A. 99-85, eff. 1-1-16.)

(750 ILCS 16/55)
Sec. 55. Offenses; how construed. It is hereby expressly declared that the offenses set forth in this Act shall be construed to be continuing offenses.
(Source: P.A. 91-613, eff. 10-1-99.)

(750 ILCS 16/60)
Sec. 60. Unemployed persons owing duty of support.
(a) Whenever it is determined in a proceeding to establish or enforce a child support or maintenance obligation that the person owing a duty of support is unemployed, the court may order the person to seek employment and report periodically to the court with a diary, listing or other memorandum of his or her efforts in accordance with such order. Additionally, the court may order the unemployed person to report to the Department of Employment Security for job search services or to make application with the local Job Training Partnership Act provider for participation in job search, training, or work programs and where the duty of support is owed to a child receiving child support enforcement services under Article X of the Illinois Public Aid Code the court may order the unemployed person to report to the Department of Healthcare and Family Services for participation in job search, training, or work programs established under Section 9-6 and Article IXA of that Code.
(b) Whenever it is determined that a person owes past due support for a child or for a child and the parent with whom the child is living, and the child is receiving assistance under the Illinois Public Aid Code, the court shall order at the request of the Department of Healthcare and Family Services:
(1) that the person pay the past-due support in

accordance with a plan approved by the court; or

(2) if the person owing past-due support is

unemployed, is subject to such a plan, and is not incapacitated, that the person participate in such job search, training, or work programs established under Section 9-6 and Article IXA of the Illinois Public Aid Code as the court deems appropriate.

(Source: P.A. 95-331, eff. 8-21-07.)

(750 ILCS 16/65)
Sec. 65. Order of protection; status. Whenever relief sought under this Act is based on allegations of domestic violence, as defined in the Illinois Domestic Violence Act of 1986, the court, before granting relief, shall determine whether any order of protection has previously been entered in the instant proceeding or any other proceeding in which any party, or a child of any party, or both, if relevant, has been designated as either a respondent or a protected person.
(Source: P.A. 91-613, eff. 10-1-99.)

(750 ILCS 16/70)
Sec. 70. Severability. If any provision of this Act or its application to any person or circumstance is held invalid, the invalidity of that provision or application does not affect other provisions or applications of this Act that can be given effect without the invalid provision or application.
(Source: P.A. 91-613, eff. 10-1-99.)

(750 ILCS 16/905)
Sec. 905. (Amendatory provisions; text omitted).
(Source: P.A. 91-613, eff. 10-1-99; text omitted.)

(750 ILCS 16/910)
Sec. 910. (Amendatory provisions; text omitted).
(Source: P.A. 91-613, eff. 10-1-99; text omitted.)

(750 ILCS 16/915)
Sec. 915. (Amendatory provisions; text omitted).
(Source: P.A. 91-613, eff. 10-1-99; text omitted.)

(750 ILCS 16/920)
Sec. 920. (Amendatory provisions; text omitted).
(Source: P.A. 91-613, eff. 10-1-99; text omitted.)

(750 ILCS 16/925)
Sec. 925. (Amendatory provisions; text omitted).
(Source: P.A. 91-613, eff. 10-1-99; text omitted.)

(750 ILCS 16/930)
Sec. 930. (Amendatory provisions; text omitted).
(Source: P.A. 91-613, eff. 10-1-99; text omitted.)

(750 ILCS 16/935)
Sec. 935. (Amendatory provisions; text omitted).
(Source: P.A. 91-613, eff. 10-1-99; text omitted.)

(750 ILCS 16/940)
Sec. 940. (Amendatory provisions; text omitted).
(Source: P.A. 91-613, eff. 10-1-99; text omitted.)

(750 ILCS 16/945)
Sec. 945. (Amendatory provisions; text omitted).
(Source: P.A. 91-613, eff. 7-1-00; text omitted.)

(750 ILCS 16/955)
Sec. 955. (Amendatory provisions; text omitted).
(Source: P.A. 91-613. eff. 10-1-99; text omitted.)

(750 ILCS 16/960)
Sec. 960. (Amendatory provisions; text omitted).
(Source: P.A. 91-613, eff. 10-1-99; text omitted.)

(750 ILCS 16/965)
Sec. 965. (Amendatory provisions; text omitted).
(Source: P.A. 91-613, eff. 10-1-99; text omitted.)

(750 ILCS 16/970)
Sec. 970. (Amendatory provisions; text omitted).
(Source: P.A. 91-613, eff. 10-1-99; text omitted.)

(750 ILCS 16/975)
Sec. 975. (Amendatory provisions; text omitted).
(Source: P.A. 91-613, eff. 10-1-99; text omitted.)

(750 ILCS 16/980)
Sec. 980. (Amendatory provisions; text omitted).
(Source: P.A. 91-613, eff. 10-1-99; text omitted.)

(750 ILCS 16/985)
Sec. 985. (Amendatory provisions; text omitted).
(Source: P.A. 91-613, eff. 10-1-99; text omitted.)

(750 ILCS 16/990)
Sec. 990. (Amendatory provisions; text omitted).
(Source: P.A. 91-613, eff. 10-1-99; text omitted.)

(750 ILCS 16/992)
Sec. 992. Repealer. The Non-Support of Spouse and Children Act is repealed.
(Source: P.A. 91-613, eff. 10-1-99.)

(750 ILCS 16/995)
Sec. 995. Certain actions to be determined under prior law. An action that was commenced under the Non-Support of Spouse and Children Act and is pending on the effective date of this Act shall be decided in accordance with the Non-Support of Spouse and Children Act as it existed immediately before its repeal by this Act.
(Source: P.A. 91-613, eff. 10-1-99.)

(750 ILCS 16/999)
Sec. 999. Effective date. This Act takes effect on October 1, 1999, except that Section 945 takes effect July 1, 2000.
(Source: P.A. 91-613, eff. 10-1-99.)



750 ILCS 22/ - Uniform Interstate Family Support Act.

Article 1 - General Provisions

(750 ILCS 22/Art. 1 heading)

(750 ILCS 22/100) (now 750 ILCS 22/101)
Sec. 100. (Renumbered).
(Source: Renumbered by P.A. 93-479, eff. 1-1-04, operative 7-1-04.)

(750 ILCS 22/101) (was 750 ILCS 22/100)
Sec. 101. Short title. This Act may be cited as the Uniform Interstate Family Support Act.
(Source: P.A. 93-479, eff. 1-1-04, operative 7-1-04.)

(750 ILCS 22/102) (was 750 ILCS 22/101)
Sec. 102. Definitions. In this Act:
(1) "Child" means an individual, whether over or under the age of majority, who is or is alleged to be owed a duty of support by the individual's parent or who is or is alleged to be the beneficiary of a support order directed to the parent.
(2) "Child-support order" means a support order for a child, including a child who has attained the age of majority under the law of the issuing state or foreign country.
(3) "Convention" means the Convention on the International Recovery of Child Support and Other Forms of Family Maintenance, concluded at The Hague on November 23, 2007.
(4) "Duty of support" means an obligation imposed or imposable by law to provide support for a child, spouse, or former spouse including an unsatisfied obligation to provide support.
(5) "Foreign country" means a country, including a political subdivision thereof, other than the United States, that authorizes the issuance of support orders and:
(A) which has been declared under the law of the

United States to be a foreign reciprocating country;

(B) which has established a reciprocal arrangement

for child support with this State as provided in Section 308;

(C) which has enacted a law or established procedures

for the issuance and enforcement of support orders which are substantially similar to the procedures under this Act; or

(D) in which the Convention is in force with respect

to the United States.

(6) "Foreign support order" means a support order of a foreign tribunal.
(7) "Foreign tribunal" means a court, administrative agency, or quasi-judicial entity of a foreign country which is authorized to establish, enforce, or modify support orders or to determine parentage of a child. The term includes a competent authority under the Convention.
(8) "Home state" means the state or foreign country in which a child lived with a parent or a person acting as parent for at least 6 consecutive months immediately preceding the time of filing of a petition or comparable pleading for support, and if a child is less than 6 months old, the state or foreign country in which the child lived from birth with any of them. A period of temporary absence of any of them is counted as part of the 6-month or other period.
(9) "Income" includes earnings or other periodic entitlements to money from any source and any other property subject to withholding for support under the law of this State.
(10) "Income-withholding order" means an order or other legal process directed to an obligor's employer or other debtor, as defined by the Income Withholding for Support Act, to withhold support from the income of the obligor.
(11) "Initiating tribunal" means the tribunal of a state or foreign country from which a petition or comparable pleading is forwarded or in which a petition or comparable pleading is filed for forwarding to another state or foreign country.
(12) "Issuing foreign country" means the foreign country in which a tribunal issues a support order or a judgment determining parentage of a child.
(13) "Issuing state" means the state in which a tribunal issues a support order or a judgment determining parentage of a child.
(14) "Issuing tribunal" means the tribunal of a state or foreign country that issues a support order or a judgment determining parentage of a child.
(15) "Law" includes decisional and statutory law and rules and regulations having the force of law.
(16) "Obligee" means:
(A) an individual to whom a duty of support is or is

alleged to be owed or in whose favor a support order or a judgment determining parentage of a child has been issued;

(B) a foreign country, state, or political

subdivision of a state to which the rights under a duty of support or support order have been assigned or which has independent claims based on financial assistance provided to an individual obligee in place of child support;

(C) an individual seeking a judgment determining

parentage of the individual's child; or

(D) a person that is a creditor in a proceeding under

Article 7.

(17) "Obligor" means an individual, or the estate of a decedent that:
(A) owes or is alleged to owe a duty of support;
(B) is alleged but has not been adjudicated to be a

parent of a child;

(C) is liable under a support order; or
(D) is a debtor in a proceeding under Article 7.
(18) "Outside this State" means a location in another state or a country other than the United States, whether or not the country is a foreign country.
(19) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.
(20) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.
(21) "Register" means to record or file in a tribunal of this State a support order or judgment determining parentage of a child issued in another state or a foreign country.
(22) "Registering tribunal" means a tribunal in which a support order or judgment determining parentage of a child is registered.
(23) "Responding state" means a state in which a petition or comparable pleading for support or to determine parentage of a child is filed or to which a petition or comparable pleading is forwarded for filing from another state or a foreign country.
(24) "Responding tribunal" means the authorized tribunal in a responding state or foreign country.
(25) "Spousal-support order" means a support order for a spouse or former spouse of the obligor.
(26) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession under the jurisdiction of the United States. The term includes an Indian nation or tribe.
(27) "Support enforcement agency" means a public official, governmental entity, or private agency authorized to:
(A) seek enforcement of support orders or laws

relating to the duty of support;

(B) seek establishment or modification of child

support;

(C) request determination of parentage of a child;
(D) attempt to locate obligors or their assets; or
(E) request determination of the controlling

child-support order.

(28) "Support order" means a judgment, decree, order, decision, or directive, whether temporary, final, or subject to modification, issued in a state or foreign country for the benefit of a child, a spouse, or a former spouse, which provides for monetary support, health care, arrearages, retroactive support, or reimbursement for financial assistance provided to an individual obligee in place of child support. The term may include related costs and fees, interest, income withholding, automatic adjustment, reasonable attorney's fees, and other relief.
(29) "Tribunal" means a court, administrative agency, or quasi-judicial entity authorized to establish, enforce, or modify support orders or to determine parentage of a child.
(Source: P.A. 99-78, eff. 7-20-15; 99-85, eff. 1-1-16; 99-119, eff. 1-1-16; 99-642, eff. 7-28-16.)

(750 ILCS 22/103) (was 750 ILCS 22/102)
Sec. 103. State tribunal and support enforcement agency.
(a) The circuit court is a tribunal of this State. The Department of Healthcare and Family Services is an initiating tribunal. The Department of Healthcare and Family Services is also a responding tribunal of this State to the extent that it can administratively establish paternity and establish, modify, and enforce an administrative child-support order under authority of Article X of the Illinois Public Aid Code.
(b) The Illinois Department of Healthcare and Family Services is the support enforcement agency of this State.
(Source: P.A. 99-119, eff. 1-1-16.)

(750 ILCS 22/104) (was 750 ILCS 22/103)
Sec. 104. Remedies cumulative.
(a) Remedies provided by this Act are cumulative and do not affect the availability of remedies under other law, or the recognition of a foreign support order on the basis of comity.
(b) This Act does not:
(1) provide the exclusive method of establishing or

enforcing a support order under the law of this State; or

(2) grant a tribunal of this State jurisdiction to

render judgment or issue an order relating to child custody or visitation in a proceeding under this Act.

(Source: P.A. 99-119, eff. 1-1-16.)

(750 ILCS 22/105)
Sec. 105. Application of Act to resident of foreign country and foreign support proceeding.
(a) A tribunal of this State shall apply Articles 1 through 6 and, as applicable, Article 7, to a support proceeding involving:
(1) a foreign support order;
(2) a foreign tribunal; or
(3) an obligee, obligor, or child residing in a

foreign country.

(b) A tribunal of this State that is requested to recognize and enforce a support order on the basis of comity may apply the procedural and substantive provisions of Articles 1 through 6.
(c) Article 7 applies only to a support proceeding under the Convention. In such a proceeding, if a provision of Article 7 is inconsistent with Articles 1 through 6, Article 7 controls.
(Source: P.A. 99-119, eff. 1-1-16.)



Article 2 - Jurisdiction

(750 ILCS 22/Art. 2 heading)

(750 ILCS 22/201)
Sec. 201. Bases for jurisdiction over nonresident.
(a) In a proceeding to establish or enforce a support order or to determine parentage of a child, a tribunal of this State may exercise personal jurisdiction over a nonresident individual or the individual's guardian or conservator if:
(1) the individual is personally served with notice

within this State;

(2) the individual submits to the jurisdiction of

this State by consent in a record, by entering a general appearance, or by filing a responsive document having the effect of waiving any contest to personal jurisdiction;

(3) the individual resided with the child in this

State;

(4) the individual resided in this State and provided

prenatal expenses or support for the child;

(5) the child resides in this State as a result of

the acts or directives of the individual;

(6) the individual engaged in sexual intercourse in

this State and the child may have been conceived by that act of intercourse;

(7) the individual asserted parentage of a child in

the putative father registry maintained in this State by the Illinois Department of Children and Family Services; or

(8) there is any other basis consistent with the

constitutions of this State and the United States for the exercise of personal jurisdiction.

(b) The bases of personal jurisdiction set forth in subsection (a) or in any other law of this State may not be used to acquire personal jurisdiction for a tribunal of this State to modify a child-support order of another state unless the requirements of Section 611 are met, or, in the case of a foreign support order, unless the requirements of Section 615 are met.
(Source: P.A. 99-119, eff. 1-1-16.)

(750 ILCS 22/202)
Sec. 202. Duration of personal jurisdiction. Personal jurisdiction acquired by a tribunal of this State in a proceeding under this Act or other law of this State relating to a support order continues as long as a tribunal of this State has continuing, exclusive jurisdiction to modify its order or continuing jurisdiction to enforce its order as provided by Sections 205, 206, and 211.
(Source: P.A. 93-479, eff. 1-1-04, operative 7-1-04.)

(750 ILCS 22/203)
Sec. 203. Initiating and responding tribunal of State. Under this Act, a tribunal of this State may serve as an initiating tribunal to forward proceedings to a tribunal of another state and as a responding tribunal for proceedings initiated in another state or a foreign country.
(Source: P.A. 99-119, eff. 1-1-16.)

(750 ILCS 22/204)
Sec. 204. Simultaneous proceedings.
(a) A tribunal of this State may exercise jurisdiction to establish a support order if the petition or comparable pleading is filed after a pleading is filed in another state or a foreign country only if:
(1) the petition or comparable pleading in this State

is filed before the expiration of the time allowed in the other state or the foreign country for filing a responsive pleading challenging the exercise of jurisdiction by the other state or the foreign country;

(2) the contesting party timely challenges the

exercise of jurisdiction in the other state or the foreign country; and

(3) if relevant, this State is the home state of the

child.

(b) A tribunal of this State may not exercise jurisdiction to establish a support order if the petition or comparable pleading is filed before a petition or comparable pleading is filed in another state or a foreign country if:
(1) the petition or comparable pleading in the other

state or foreign country is filed before the expiration of the time allowed in this State for filing a responsive pleading challenging the exercise of jurisdiction by this State;

(2) the contesting party timely challenges the

exercise of jurisdiction in this State; and

(3) if relevant, the other state or foreign country

is the home state of the child.

(Source: P.A. 99-119, eff. 1-1-16.)

(750 ILCS 22/205)
Sec. 205. Continuing, exclusive jurisdiction to modify child-support order.
(a) A tribunal of this State that has issued a child-support order consistent with the law of this State has and shall exercise continuing, exclusive jurisdiction to modify its child-support order if the order is the controlling order and:
(1) at the time of the filing of a request for

modification this State is the residence of the obligor, the individual obligee, or the child for whose benefit the support order is issued; or

(2) even if this State is not the residence of the

obligor, the individual obligee, or the child for whose benefit the support order is issued, the parties consent in a record or in open court that the tribunal of this State may continue to exercise jurisdiction to modify its order.

(b) A tribunal of this State that has issued a child-support order consistent with the law of this State may not exercise continuing exclusive jurisdiction to modify the order if:
(1) all of the parties who are individuals file

consent in a record with the tribunal of this State that a tribunal of another state that has jurisdiction over at least one of the parties who is an individual or that is located in the state of residence of the child may modify the order and assume continuing, exclusive jurisdiction; or

(2) its order is not the controlling order.
(c) If a tribunal of another state has issued a child-support order pursuant to the Uniform Interstate Family Support Act or a law substantially similar to that Act which modifies a child-support order of a tribunal of this State, tribunals of this State shall recognize the continuing, exclusive jurisdiction of the tribunal of the other state.
(d) A tribunal of this State that lacks continuing, exclusive jurisdiction to modify a child-support order may serve as an initiating tribunal to request a tribunal of another state to modify a support order issued in that state.
(e) A temporary support order issued ex parte or pending resolution of a jurisdictional conflict does not create continuing, exclusive jurisdiction in the issuing tribunal.
(Source: P.A. 99-119, eff. 1-1-16.)

(750 ILCS 22/206)
Sec. 206. Continuing jurisdiction to enforce child-support order.
(a) A tribunal of this State that has issued a child-support order consistent with the law of this State may serve as an initiating tribunal to request a tribunal of another state to enforce:
(1) the order if the order is the controlling order

and has not been modified by a tribunal of another state that assumed jurisdiction pursuant to the Uniform Interstate Family Support Act; or

(2) a money judgment for arrears of support and

interest on the order accrued before a determination that an order of a tribunal of another state is the controlling order.

(b) A tribunal of this State having continuing jurisdiction over a support order may act as a responding tribunal to enforce the order.
(Source: P.A. 99-119, eff. 1-1-16.)

(750 ILCS 22/207)
Sec. 207. Determination of controlling child-support order.
(a) If a proceeding is brought under this Act and only one tribunal has issued a child-support order, the order of that tribunal controls and must be recognized.
(b) If a proceeding is brought under this Act, and two or more child-support orders have been issued by tribunals of this State, another state, or a foreign country with regard to the same obligor and same child, a tribunal of this State having personal jurisdiction over both the obligor and individual obligee shall apply the following rules and by order shall determine which order controls and must be recognized:
(1) If only one of the tribunals would have

continuing, exclusive jurisdiction under this Act, the order of that tribunal controls.

(2) If more than one of the tribunals would have

continuing, exclusive jurisdiction under this Act:

(A) an order issued by a tribunal in the current

home state of the child controls; or

(B) if an order has not been issued in the

current home state of the child, the order most recently issued controls.

(3) If none of the tribunals would have continuing,

exclusive jurisdiction under this Act, the tribunal of this State shall issue a child-support order, which controls.

(c) If two or more child-support orders have been issued for the same obligor and same child, upon request of a party who is an individual or that is a support enforcement agency, a tribunal of this State having personal jurisdiction over both the obligor and the obligee who is an individual shall determine which order controls under subsection (b). The request may be filed with a registration for enforcement or registration for modification pursuant to Article 6, or may be filed as a separate proceeding.
(d) A request to determine which is the controlling order must be accompanied by a copy of every child-support order in effect and the applicable record of payments. The requesting party shall give notice of the request to each party whose rights may be affected by the determination.
(e) The tribunal that issued the controlling order under subsection (a), (b), or (c) has continuing jurisdiction to the extent provided in Section 205 or 206.
(f) A tribunal of this State that determines by order which is the controlling order under subsection (b)(1) or (2) or (c), or that issues a new controlling order under subsection (b)(3), shall state in that order:
(1) the basis upon which the tribunal made its

determination;

(2) the amount of prospective support, if any; and
(3) the total amount of consolidated arrears and

accrued interest, if any, under all of the orders after all payments made are credited as provided by Section 209.

(g) Within 30 days after issuance of an order determining which is the controlling order, the party obtaining the order shall file a certified copy of it in each tribunal that issued or registered an earlier order of child support. A party or support enforcement agency obtaining the order that fails to file a certified copy is subject to appropriate sanctions by a tribunal in which the issue of failure to file arises. The failure to file does not affect the validity or enforceability of the controlling order.
(h) An order that has been determined to be the controlling order, or a judgment for consolidated arrears of support and interest, if any, made pursuant to this Section must be recognized in proceedings under this Act.
(Source: P.A. 99-119, eff. 1-1-16.)

(750 ILCS 22/208)
Sec. 208. Child-support orders for two or more obligees. In responding to registrations or petitions for enforcement of two or more child-support orders in effect at the same time with regard to the same obligor and different individual obligees, at least one of which was issued by a tribunal of another state or a foreign country, a tribunal of this State shall enforce those orders in the same manner as if the orders had been issued by a tribunal of this State.
(Source: P.A. 99-119, eff. 1-1-16.)

(750 ILCS 22/209)
Sec. 209. Credit for payments. A tribunal of this State shall credit amounts collected for a particular period pursuant to any child-support order against the amounts owed for the same period under any other child-support order for support of the same child issued by a tribunal of this State, another state, or a foreign country.
(Source: P.A. 99-119, eff. 1-1-16.)

(750 ILCS 22/210)
Sec. 210. Application of Act to nonresident subject to personal jurisdiction. A tribunal of this State exercising personal jurisdiction over a nonresident in a proceeding under this Act, under other law of this State relating to a support order, or recognizing a foreign support order may receive evidence from outside this State pursuant to Section 316, communicate with a tribunal outside this State pursuant to Section 317, and obtain discovery through a tribunal outside this State pursuant to Section 318. In all other respects, Articles 3 through 6 do not apply, and the tribunal shall apply the procedural and substantive law of this State.
(Source: P.A. 99-119, eff. 1-1-16.)

(750 ILCS 22/211)
Sec. 211. Continuing, exclusive jurisdiction to modify spousal-support order.
(a) A tribunal of this State issuing a spousal-support order consistent with the law of this State has continuing, exclusive jurisdiction to modify the spousal-support order throughout the existence of the support obligation.
(b) A tribunal of this State may not modify a spousal-support order issued by a tribunal of another state or a foreign country having continuing, exclusive jurisdiction over that order under the law of that state or foreign country.
(c) A tribunal of this State that has continuing, exclusive jurisdiction over a spousal-support order may serve as:
(1) an initiating tribunal to request a tribunal of

another state to enforce the spousal-support order issued in this State; or

(2) a responding tribunal to enforce or modify its

own spousal-support order.

(Source: P.A. 99-119, eff. 1-1-16.)



Article 3 - Civil Provisions Of General Application

(750 ILCS 22/Art. 3 heading)

(750 ILCS 22/301)
Sec. 301. Proceedings under Act.
(a) Except as otherwise provided in this Act, this Article applies to all proceedings under this Act.
(b) An individual petitioner or a support enforcement agency may initiate a proceeding authorized under this Act by filing a petition in an initiating tribunal for forwarding to a responding tribunal or by filing a petition or a comparable pleading directly in a tribunal of another state or a foreign country which has or can obtain personal jurisdiction over the respondent.
(Source: P.A. 99-119, eff. 1-1-16.)

(750 ILCS 22/302)
Sec. 302. Proceeding by minor parent. A minor parent, or a guardian or other legal representative of a minor parent, may maintain a proceeding on behalf of or for the benefit of the minor's child.
(Source: P.A. 99-119, eff. 1-1-16.)

(750 ILCS 22/303)
Sec. 303. Application of law of State. Except as otherwise provided in this Act, a responding tribunal of this State shall:
(1) apply the procedural and substantive law generally applicable to similar proceedings originating in this State and may exercise all powers and provide all remedies available in those proceedings; and
(2) determine the duty of support and the amount payable in accordance with the law and support guidelines of this State.
(Source: P.A. 93-479, eff. 1-1-04, operative 7-1-04.)

(750 ILCS 22/304)
Sec. 304. Duties of initiating tribunal.
(a) Upon the filing of a petition authorized by this Act, an initiating tribunal of this State shall forward the petition and its accompanying documents:
(1) to the responding tribunal or appropriate support

enforcement agency in the responding state; or

(2) if the identity of the responding tribunal is

unknown, to the state information agency of the responding state with a request that they be forwarded to the appropriate tribunal and that receipt be acknowledged.

(b) If requested by the responding tribunal, a tribunal of this State shall issue a certificate or other document and make findings required by the law of the responding state. If the responding tribunal is in a foreign country, upon request the tribunal of this State shall specify the amount of support sought, convert that amount into the equivalent amount in the foreign currency under applicable official or market exchange rate as publicly reported, and provide any other documents necessary to satisfy the requirements of the responding foreign tribunal.
(Source: P.A. 99-119, eff. 1-1-16.)

(750 ILCS 22/305)
Sec. 305. Duties and powers of responding tribunal.
(a) When a responding tribunal of this State receives a petition or comparable pleading from an initiating tribunal or directly pursuant to Section 301(b), it shall cause the petition or pleading to be filed and notify the petitioner where and when it was filed.
(b) A responding tribunal of this State, to the extent not prohibited by other law, may do one or more of the following:
(1) establish or enforce a support order, modify a

child-support order, determine the controlling child-support order, or determine parentage of a child;

(2) order an obligor to comply with a support order,

specifying the amount and the manner of compliance;

(3) order income withholding;
(4) determine the amount of any arrearages, and

specify a method of payment;

(5) enforce orders by civil or criminal contempt, or

both;

(6) set aside property for satisfaction of the

support order;

(7) place liens and order execution on the obligor's

property;

(8) order an obligor to keep the tribunal informed of

the obligor's current residential address, electronic-mail address, telephone number, employer, address of employment, and telephone number at the place of employment;

(9) issue a bench warrant for an obligor who has

failed after proper notice to appear at a hearing ordered by the tribunal and enter the bench warrant in any local and state computer systems for criminal warrants;

(10) order the obligor to seek appropriate employment

by specified methods;

(11) award reasonable attorney's fees and other fees

and costs; and

(12) grant any other available remedy.
(c) A responding tribunal of this State shall include in a support order issued under this Act, or in the documents accompanying the order, the calculations on which the support order is based.
(d) A responding tribunal of this State may not condition the payment of a support order issued under this Act upon compliance by a party with provisions for visitation.
(e) If a responding tribunal of this State issues an order under this Act, the tribunal shall send a copy of the order to the petitioner and the respondent and to the initiating tribunal, if any.
(f) If requested to enforce a support order, arrears, or judgment or modify a support order stated in a foreign currency, a responding tribunal of this State shall convert the amount stated in the foreign currency to the equivalent amount in dollars under the applicable official or market exchange rate as publicly reported.
(Source: P.A. 99-119, eff. 1-1-16.)

(750 ILCS 22/306)
Sec. 306. Inappropriate tribunal. If a petition or comparable pleading is received by an inappropriate tribunal of this State, the tribunal shall forward the pleading and accompanying documents to an appropriate tribunal of this State or another state and notify the petitioner where and when the pleading was sent.
(Source: P.A. 99-119, eff. 1-1-16.)

(750 ILCS 22/307)
Sec. 307. Duties of support enforcement agency.
(a) In a proceeding under this Act, a support enforcement agency of this State, upon request:
(1) shall provide services to a petitioner residing

in a state;

(2) shall provide services to a petitioner requesting

services through a central authority of a foreign country as described in Section 102(5)(A) or (D); and

(3) may provide services to a petitioner who is an

individual not residing in a state.

This subsection does not affect any ability the support enforcement agency may have to require an application for services, charge fees, or recover costs in accordance with federal or State law and regulations.
(b) A support enforcement agency of this State that is providing services to the petitioner shall:
(1) take all steps necessary to enable an appropriate

tribunal of this State, another state, or a foreign country to obtain jurisdiction over the respondent;

(2) request an appropriate tribunal to set a date,

time, and place for a hearing;

(3) make a reasonable effort to obtain all relevant

information, including information as to income and property of the parties;

(4) within five days, exclusive of Saturdays,

Sundays, and legal holidays, after receipt of notice in a record from an initiating, responding, or registering tribunal, send a copy of the notice to the petitioner;

(5) within five days, exclusive of Saturdays,

Sundays, and legal holidays, after receipt of communication in a record from the respondent or the respondent's attorney, send a copy of the communication to the petitioner; and

(6) notify the petitioner if jurisdiction over the

respondent cannot be obtained.

(c) A support enforcement agency of this State that requests registration of a child-support order in this State for enforcement or for modification shall make reasonable efforts:
(1) to ensure that the order to be registered is the

controlling order; or

(2) if two or more child-support orders exist and the

identity of the controlling order has not been determined, to ensure that a request for such a determination is made in a tribunal having jurisdiction to do so.

(d) A support enforcement agency of this State that requests registration and enforcement of a support order, arrears, or judgment stated in a foreign currency shall convert the amounts stated in the foreign currency into the equivalent amounts in dollars under the applicable official or market exchange rate as publicly reported.
(e) A support enforcement agency of this State shall issue or request a tribunal of this State to issue a child-support order and an income-withholding order that redirect payment of current support, arrears, and interest if requested to do so by a support enforcement agency of another state pursuant to Section 319.
(f) This Act does not create or negate a relationship of attorney and client or other fiduciary relationship between a support enforcement agency or the attorney for the agency and the individual being assisted by the agency.
(Source: P.A. 99-119, eff. 1-1-16.)

(750 ILCS 22/308)
Sec. 308. Duty of Attorney General.
(a) If the Attorney General determines that the support enforcement agency is neglecting or refusing to provide services to an individual, the Attorney General may order the agency to perform its duties under this Act or may provide those services directly to the individual.
(b) The Attorney General may determine that a foreign country has established a reciprocal arrangement for child support with this State and take appropriate action for notification of the determination.
(Source: P.A. 99-119, eff. 1-1-16.)

(750 ILCS 22/309)
Sec. 309. Private counsel. An individual may employ private counsel to represent the individual in proceedings authorized by this Act.
(Source: P.A. 88-550, eff. date changed from 1-1-95 to 1-1-96 by P.A. 88-691.)

(750 ILCS 22/310)
Sec. 310. Duties of the Illinois Department of Healthcare and Family Services.
(a) The Illinois Department of Healthcare and Family Services is the state information agency under this Act.
(b) The state information agency shall:
(1) compile and maintain a current list, including

addresses, of the tribunals in this State which have jurisdiction under this Act and any support enforcement agencies in this State and transmit a copy to the state information agency of every other state;

(2) maintain a register of names and addresses of

tribunals and support enforcement agencies received from other states;

(3) forward to the appropriate tribunal in the county

in this State in which the obligee who is an individual or the obligor resides, or in which the obligor's property is believed to be located, all documents concerning a proceeding under this Act received from another state or a foreign country; and

(4) obtain information concerning the location of the

obligor and the obligor's property within this State not exempt from execution, by such means as postal verification and federal or state locator services, examination of telephone directories, requests for the obligor's address from employers, and examination of governmental records, including, to the extent not prohibited by other law, those relating to real property, vital statistics, law enforcement, taxation, motor vehicles, driver's licenses, and social security.

(Source: P.A. 99-119, eff. 1-1-16.)

(750 ILCS 22/311)
Sec. 311. Pleadings and accompanying documents.
(a) In a proceeding under this Act, a petitioner seeking to establish a support order, to determine parentage of a child, or to register and modify a support order of a tribunal of another state or a foreign country must file a petition. Unless otherwise ordered under Section 312, the petition or accompanying documents must provide, so far as known, the name, residential address, and social security numbers of the obligor and the obligee or the parent and alleged parent, and the name, sex, residential address, social security number, and date of birth of each child for whose benefit support is sought or whose parentage is to be determined. Unless filed at the time of registration, the petition must be accompanied by a copy of any support order known to have been issued by another tribunal. The petition may include any other information that may assist in locating or identifying the respondent.
(b) The petition must specify the relief sought. The petition and accompanying documents must conform substantially with the requirements imposed by the forms mandated by federal law for use in cases filed by a support enforcement agency.
(Source: P.A. 99-119, eff. 1-1-16.)

(750 ILCS 22/312)
Sec. 312. Nondisclosure of information in exceptional circumstances. If a party alleges in an affidavit or a pleading under oath that the health, safety, or liberty of a party or child would be jeopardized by disclosure of specific identifying information, that information must be sealed and may not be disclosed to the other party or the public. After a hearing in which a tribunal takes into consideration the health, safety, or liberty of the party or child, the tribunal may order disclosure of information that the tribunal determines to be in the interest of justice.
(Source: P.A. 99-119, eff. 1-1-16.)

(750 ILCS 22/313)
Sec. 313. Costs and fees.
(a) The petitioner may not be required to pay a filing fee or other costs.
(b) If an obligee prevails, a responding tribunal of this State may assess against an obligor filing fees, reasonable attorney's fees, other costs, and necessary travel and other reasonable expenses incurred by the obligee and the obligee's witnesses. The tribunal may not assess fees, costs, or expenses against the obligee or the support enforcement agency of either the initiating or responding state or foreign country, except as provided by other law. Attorney's fees may be taxed as costs, and may be ordered paid directly to the attorney, who may enforce the order in the attorney's own name. Payment of support owed to the obligee has priority over fees, costs, and expenses.
(c) The tribunal shall order the payment of costs and reasonable attorney's fees if it determines that a hearing was requested primarily for delay. In a proceeding under Article 6, a hearing is presumed to have been requested primarily for delay if a registered support order is confirmed or enforced without change.
(Source: P.A. 99-119, eff. 1-1-16.)

(750 ILCS 22/314)
Sec. 314. Limited immunity of petitioner.
(a) Participation by a petitioner in a proceeding under this Act before a responding tribunal, whether in person, by private attorney, or through services provided by the support enforcement agency, does not confer personal jurisdiction over the petitioner in another proceeding.
(b) A petitioner is not amenable to service of civil process while physically present in this State to participate in a proceeding under this Act.
(c) The immunity granted by this Section does not extend to civil litigation based on acts unrelated to a proceeding under this Act committed by a party while physically present in this State to participate in the proceeding.
(Source: P.A. 99-119, eff. 1-1-16.)

(750 ILCS 22/315)
Sec. 315. Nonparentage as defense. A party whose parentage of a child has been previously determined by or pursuant to law may not plead nonparentage as a defense to a proceeding under this Act.
(Source: P.A. 88-550, eff. date changed from 1-1-95 to 1-1-96 by P.A. 88-691.)

(750 ILCS 22/316)
Sec. 316. Special rules of evidence and procedure.
(a) The physical presence of a nonresident party who is an individual in a tribunal of this State is not required for the establishment, enforcement, or modification of a support order or the rendition of a judgment determining parentage of a child.
(b) An affidavit, a document substantially complying with federally mandated forms, or a document incorporated by reference in any of them, which would not be excluded under the hearsay rule if given in person, is admissible in evidence if given under penalty of perjury by a party or witness residing outside this State.
(c) A copy of the record of child-support payments certified as a true copy of the original by the custodian of the record may be forwarded to a responding tribunal. The copy is evidence of facts asserted in it, and is admissible to show whether payments were made.
(d) Copies of bills for testing for parentage of a child, and for prenatal and postnatal health care of the mother and child, furnished to the adverse party at least 10 days before trial, are admissible in evidence to prove the amount of the charges billed and that the charges were reasonable, necessary, and customary.
(e) Documentary evidence transmitted from outside this State to a tribunal of this State by telephone, telecopier, or other electronic means that do not provide an original record may not be excluded from evidence on an objection based on the means of transmission.
(f) In a proceeding under this Act, a tribunal of this State shall permit a party or witness residing outside this State to be deposed or to testify under penalty of perjury by telephone, audiovisual means, or other electronic means at a designated tribunal or other location. A tribunal of this State shall cooperate with other tribunals in designating an appropriate location for the deposition or testimony.
(g) If a party called to testify at a civil hearing refuses to answer on the ground that the testimony may be self-incriminating, the trier of fact may draw an adverse inference from the refusal.
(h) A privilege against disclosure of communications between spouses does not apply in a proceeding under this Act.
(i) The defense of immunity based on the relationship of husband and wife or parent and child does not apply in a proceeding under this Act.
(j) A voluntary acknowledgment of paternity, certified as a true copy, is admissible to establish parentage of the child.
(Source: P.A. 99-119, eff. 1-1-16.)

(750 ILCS 22/317)
Sec. 317. Communications between tribunals. A tribunal of this State may communicate with a tribunal outside this State in a record or by telephone, electronic mail, or other means, to obtain information concerning the laws, the legal effect of a judgment, decree, or order of that tribunal, and the status of a proceeding. A tribunal of this State may furnish similar information by similar means to a tribunal outside this State.
(Source: P.A. 99-119, eff. 1-1-16.)

(750 ILCS 22/318)
Sec. 318. Assistance with discovery. A tribunal of this State may:
(1) request a tribunal outside this State to assist

in obtaining discovery; and

(2) upon request, compel a person over which it has

jurisdiction to respond to a discovery order issued by a tribunal outside this State.

(Source: P.A. 99-119, eff. 1-1-16.)

(750 ILCS 22/319)
Sec. 319. Receipt and disbursement of payments.
(a) A support enforcement agency or tribunal of this State shall disburse promptly any amounts received pursuant to a support order, as directed by the order. The agency or tribunal shall furnish to a requesting party or tribunal of another state or a foreign country a certified statement by the custodian of the record of the amounts and dates of all payments received.
(b) If neither the obligor, nor the obligee who is an individual, nor the child resides in this State, upon request from the support enforcement agency of this State or another state, the support enforcement agency of this State or a tribunal of this State shall:
(1) direct that the support payment be made to the

support enforcement agency in the state in which the obligee is receiving services; and

(2) issue and send to the obligor's employer a

conforming income-withholding order or an administrative notice of change of payee, reflecting the redirected payments.

(c) The support enforcement agency of this State receiving redirected payments from another state pursuant to a law similar to subsection (b) shall furnish to a requesting party or tribunal of the other state a certified statement by the custodian of the record of the amount and dates of all payments received.
(Source: P.A. 99-119, eff. 1-1-16.)

(750 ILCS 22/320)
Sec. 320. Payment of Support to State Disbursement Unit.
(a) As used in this Section:
"Order for support", "obligor", "obligee", and "payor" mean those terms as defined in the Income Withholding for Support Act, except that "order for support" means an order entered by any tribunal of this State but shall not mean orders providing for spousal maintenance under which there is no child support obligation.
(b) Notwithstanding any other provision of this Act to the contrary, each order for support entered or modified on or after October 1, 1999 shall require that support payments be made to the State Disbursement Unit established under Section 10-26 of the Illinois Public Aid Code if:
(1) a party to the order is receiving child support

enforcement services under Article X of the Illinois Public Aid Code; or

(2) no party to the order is receiving child support

enforcement services, but the support payments are made through income withholding.

(c) Support payments shall be made to the State Disbursement Unit if:
(1) the order for support was entered before October

1, 1999, and a party to the order is receiving child support enforcement services under Article X of the Illinois Public Aid Code; or

(2) no party to the order is receiving child support

enforcement services, and the support payments are being made through income withholding.

(c-5) If no party to the order is receiving child support enforcement services under Article X of the Illinois Public Aid Code, and the support payments are not made through income withholding, then support payments shall be made as directed by the order for support.
(c-10) At any time, and notwithstanding the existence of an order directing payments to be made elsewhere, the Department of Healthcare and Family Services may provide notice to the obligor and, where applicable, to the obligor's payor:
(1) to make support payments to the State

Disbursement Unit if:

(A) a party to the order for support is receiving

child support enforcement services under Article X of the Illinois Public Aid Code; or

(B) no party to the order for support is

receiving child support enforcement services under Article X of the Illinois Public Aid Code, but the support payments are made through income withholding; or

(2) to make support payments to the State

Disbursement Unit of another state upon request of another state's Title IV-D child support enforcement agency, in accordance with the requirements of Title IV, Part D of the Social Security Act and regulations promulgated under that Part D.

The Department of Healthcare and Family Services shall provide a copy of the notice to the obligee and to the clerk of the circuit court.
(c-15) Within 15 days after the effective date of this amendatory Act of the 91st General Assembly, the clerk of the circuit court shall provide written notice to the obligor to make payments directly to the clerk of the circuit court if no party to the order is receiving child support enforcement services under Article X of the Illinois Public Aid Code, the support payments are not made through income withholding, and the order for support requires support payments to be made directly to the clerk of the circuit court. The clerk shall provide a copy of the notice to the obligee.
(c-20) If the State Disbursement Unit receives a support payment that was not appropriately made to the Unit under this Section, the Unit shall immediately return the payment to the sender, including, if possible, instructions detailing where to send the support payments.
(d) The notices under subsections (c-10) and (c-15) may be sent by ordinary mail, certified mail, return receipt requested, facsimile transmission, or other electronic process, or may be served upon the obligor or payor using any method provided by law for service of a summons.
(Source: P.A. 95-331, eff. 8-21-07.)



Article 4 - Establishment Of Support Order Or Determination Of Parentage

(750 ILCS 22/Art. 4 heading)

(750 ILCS 22/401)
Sec. 401. Establishment of support order.
(a) If a support order entitled to recognition under this Act has not been issued, a responding tribunal of this State with personal jurisdiction over the parties may issue a support order if:
(1) the individual seeking the order resides outside

this State; or

(2) the support enforcement agency seeking the order

is located outside this State.

(b) The tribunal may issue a temporary child-support order if the tribunal determines that such an order is appropriate and the individual ordered to pay is:
(1) a presumed father of the child;
(2) petitioning to have his paternity adjudicated;
(3) identified as the father of the child through

genetic testing;

(4) an alleged father who has declined to submit to

genetic testing;

(5) shown by clear and convincing evidence to be the

father of the child;

(6) an acknowledged father as provided by applicable

State law;

(7) the mother of the child; or
(8) an individual who has been ordered to pay child

support in a previous proceeding and the order has not been reversed or vacated.

(c) Upon finding, after notice and opportunity to be heard, that an obligor owes a duty of support, the tribunal shall issue a support order directed to the obligor and may issue other orders pursuant to Section 305.
(Source: P.A. 99-119, eff. 1-1-16.)

(750 ILCS 22/402)
Sec. 402. Proceeding to determine parentage. A tribunal of this State authorized to determine parentage of a child may serve as a responding tribunal in a proceeding to determine parentage of a child brought under this Act or a law or procedure substantially similar to this Act.
(Source: P.A. 99-119, eff. 1-1-16.)



Article 5 - Enforcement Of Support Order Without Registration

(750 ILCS 22/Art. 5 heading)

(750 ILCS 22/501)
Sec. 501. Employer's receipt of income-withholding order of another state. An income-withholding order issued in another state may be sent by or on behalf of the obligee, or by the support enforcement agency, to the person defined as the obligor's employer under the income-withholding law of this State without first filing a petition or comparable pleading or registering the order with a tribunal of this State.
(Source: P.A. 93-479, eff. 1-1-04, operative 7-1-04.)

(750 ILCS 22/502)
Sec. 502. Employer's compliance with income-withholding order of another state.
(a) Upon receipt of an income-withholding order, the obligor's employer shall immediately provide a copy of the order to the obligor.
(b) The employer shall treat an income-withholding order issued in another state which appears regular on its face as if it had been issued by a tribunal of this State.
(c) Except as otherwise provided in subsection (d) and Section 503, the employer shall withhold and distribute the funds as directed in the withholding order by complying with terms of the order which specify:
(1) the duration and amount of periodic payments of

current child-support, stated as a sum certain;

(2) the person designated to receive payments and the

address to which the payments are to be forwarded;

(3) medical support, whether in the form of periodic

cash payment, stated as a sum certain, or ordering the obligor to provide health insurance coverage for the child under a policy available through the obligor's employment;

(4) the amount of periodic payments of fees and costs

for a support enforcement agency, the issuing tribunal, and the obligee's attorney, stated as sums certain; and

(5) the amount of periodic payments of arrearages and

interest on arrearages, stated as sums certain.

(d) An employer shall comply with the law of the state of the obligor's principal place of employment for withholding from income with respect to:
(1) the employer's fee for processing an

income-withholding order;

(2) the maximum amount permitted to be withheld from

the obligor's income; and

(3) the times within which the employer must

implement the withholding order and forward the child-support payment.

(Source: P.A. 99-119, eff. 1-1-16.)

(750 ILCS 22/503)
Sec. 503. Employer's compliance with two or more income-withholding orders. If an obligor's employer receives two or more income-withholding orders with respect to the earnings of the same obligor, the employer satisfies the terms of the orders if the employer complies with the law of the state of the obligor's principal place of employment to establish the priorities for withholding and allocating income withheld for two or more child-support obligees.
(Source: P.A. 99-119, eff. 1-1-16.)

(750 ILCS 22/504)
Sec. 504. Immunity from civil liability. An employer that complies with an income-withholding order issued in another state in accordance with this Article is not subject to civil liability to an individual or agency with regard to the employer's withholding of child support from the obligor's income.
(Source: P.A. 99-119, eff. 1-1-16.)

(750 ILCS 22/505)
Sec. 505. Penalties for noncompliance. An employer that willfully fails to comply with an income-withholding order issued in another state and received for enforcement is subject to the same penalties that may be imposed for noncompliance with an order issued by a tribunal of this State.
(Source: P.A. 99-119, eff. 1-1-16.)

(750 ILCS 22/506)
Sec. 506. Contest by obligor.
(a) An obligor may contest the validity or enforcement of an income-withholding order issued in another state and received directly by an employer in this State by registering the order in a tribunal of this State and filing a contest to that order as provided in Article 6, or otherwise contesting the order in the same manner as if the order had been issued by a tribunal of this State.
(b) The obligor shall give notice of the contest to:
(1) a support enforcement agency providing services

to the obligee;

(2) each employer that has directly received an

income-withholding order relating to the obligor; and

(3) the person designated to receive payments in the

income-withholding order or, if no person is designated, to the obligee.

(Source: P.A. 99-119, eff. 1-1-16.)

(750 ILCS 22/507)
Sec. 507. Administrative enforcement of orders.
(a) A party or support enforcement agency seeking to enforce a support order or an income-withholding order, or both, issued in another state or a foreign support order may send the documents required for registering the order to a support enforcement agency of this State.
(b) Upon receipt of the documents, the support enforcement agency, without initially seeking to register the order, shall consider and, if appropriate, use any administrative procedure authorized by the law of this State to enforce a support order or an income-withholding order, or both. If the obligor does not contest administrative enforcement, the order need not be registered. If the obligor contests the validity or administrative enforcement of the order, the support enforcement agency shall register the order pursuant to this Act.
(Source: P.A. 99-119, eff. 1-1-16.)



Article 6 - Registration, Enforcement, and Modification of Support Order

(750 ILCS 22/Art. 6 heading)

(750 ILCS 22/Art. 6 Pt. 1 heading)

(750 ILCS 22/601)
Sec. 601. Registration of order for enforcement. A support order or income-withholding order issued in another state or a foreign support order may be registered in this State for enforcement.
(Source: P.A. 99-119, eff. 1-1-16.)

(750 ILCS 22/602)
Sec. 602. Procedure to register order for enforcement.
(a) Except as otherwise provided in Section 706, a support order or income-withholding order of another state or a foreign support order may be registered in this State by sending the following records to the appropriate tribunal in this State:
(1) a letter of transmittal to the tribunal

requesting registration and enforcement;

(2) 2 copies, including one certified copy, of the

order to be registered, including any modification of the order;

(3) a sworn statement by the person requesting

registration or a certified statement by the custodian of the records showing the amount of any arrearage;

(4) the name of the obligor and, if known:
(A) the obligor's address and social security

number;

(B) the name and address of the obligor's

employer and any other source of income of the obligor; and

(C) a description and the location of property of

the obligor in this State not exempt from execution; and

(5) except as otherwise provided in Section 312, the

name and address of the obligee and, if applicable, the person to whom support payments are to be remitted.

(b) On receipt of a request for registration, the registering tribunal shall cause the order to be filed as an order of a tribunal of another state or a foreign support order, together with one copy of the documents and information, regardless of their form.
(c) A petition or comparable pleading seeking a remedy that must be affirmatively sought under other law of this State may be filed at the same time as the request for registration or later. The pleading must specify the grounds for the remedy sought.
(d) If two or more orders are in effect, the person requesting registration shall:
(1) furnish to the tribunal a copy of every support

order asserted to be in effect in addition to the documents specified in this Section;

(2) specify the order alleged to be the controlling

order, if any; and

(3) specify the amount of consolidated arrears, if

any.

(e) A request for a determination of which is the controlling order may be filed separately or with a request for registration and enforcement or for registration and modification. The person requesting registration shall give notice of the request to each party whose rights may be affected by the determination.
(Source: P.A. 99-119, eff. 1-1-16.)

(750 ILCS 22/603)
Sec. 603. Effect of registration for enforcement.
(a) A support order or income-withholding order issued in another state or a foreign support order is registered when the order is filed in the registering tribunal of this State.
(b) A registered support order issued in another state or a foreign country is enforceable in the same manner and is subject to the same procedures as an order issued by a tribunal of this State.
(c) Except as otherwise provided in this Act, a tribunal of this State shall recognize and enforce, but may not modify, a registered support order if the issuing tribunal had jurisdiction.
(Source: P.A. 99-119, eff. 1-1-16.)

(750 ILCS 22/604)
Sec. 604. Choice of law.
(a) Except as otherwise provided in subsection (d), the law of the issuing state or foreign country governs:
(1) the nature, extent, amount, and duration of

current payments under a registered support order;

(2) the computation and payment of arrearages and

accrual of interest on the arrearages under the support order; and

(3) the existence and satisfaction of other

obligations under the support order.

(b) In a proceeding for arrears under a registered support order, the statute of limitation of this State, or of the issuing state or foreign country, whichever is longer, applies.
(c) A responding tribunal of this State shall apply the procedures and remedies of this State to enforce current support and collect arrears and interest due on a support order of another state or a foreign country registered in this State.
(d) After a tribunal of this State or another state determines which is the controlling order and issues an order consolidating arrears, if any, a tribunal of this State shall prospectively apply the law of the state or foreign country issuing the controlling order, including its law on interest on arrears, on current and future support, and on consolidated arrears.
(Source: P.A. 99-119, eff. 1-1-16.)

(750 ILCS 22/Art. 6 Pt. 2 heading)

(750 ILCS 22/605)
Sec. 605. Notice of registration of order.
(a) When a support order or income-withholding order issued in another state or a foreign support order is registered, the registering tribunal of this State shall notify the nonregistering party. The notice must be accompanied by a copy of the registered order and the documents and relevant information accompanying the order.
(b) A notice must inform the nonregistering party:
(1) that a registered support order is enforceable as

of the date of registration in the same manner as an order issued by a tribunal of this State;

(2) that a hearing to contest the validity or

enforcement of the registered order must be requested within 20 days after notice unless the registered order is under Section 707;

(3) that failure to contest the validity or

enforcement of the registered order in a timely manner will result in confirmation of the order and enforcement of the order and the alleged arrearages; and

(4) of the amount of any alleged arrearages.
(c) If the registering party asserts that two or more orders are in effect, a notice must also:
(1) identify the two or more orders and the order

alleged by the registering party to be the controlling order and the consolidated arrears, if any;

(2) notify the nonregistering party of the right to a

determination of which is the controlling order;

(3) state that the procedures provided in subsection

(b) apply to the determination of which is the controlling order; and

(4) state that failure to contest the validity or

enforcement of the order alleged to be the controlling order in a timely manner may result in confirmation that the order is the controlling order.

(d) Upon registration of an income-withholding order for enforcement, the support enforcement agency or the registering tribunal shall notify the obligor's employer pursuant to the Income Withholding for Support Act.
(Source: P.A. 99-119, eff. 1-1-16.)

(750 ILCS 22/606)
Sec. 606. Procedure to contest validity or enforcement of registered support order.
(a) A nonregistering party seeking to contest the validity or enforcement of a registered support order in this State shall request a hearing within the time required by Section 605. The nonregistering party may seek to vacate the registration, to assert any defense to an allegation of noncompliance with the registered order, or to contest the remedies being sought or the amount of any alleged arrearages pursuant to Section 607.
(b) If the nonregistering party fails to contest the validity or enforcement of the registered support order in a timely manner, the order is confirmed by operation of law.
(c) If a nonregistering party requests a hearing to contest the validity or enforcement of the registered support order, the registering tribunal shall schedule the matter for hearing and give notice to the parties of the date, time, and place of the hearing.
(Source: P.A. 99-119, eff. 1-1-16.)

(750 ILCS 22/607)
Sec. 607. Contest of registration or enforcement.
(a) A party contesting the validity or enforcement of a registered support order or seeking to vacate the registration has the burden of proving one or more of the following defenses:
(1) the issuing tribunal lacked personal jurisdiction

over the contesting party;

(2) the order was obtained by fraud;
(3) the order has been vacated, suspended, or

modified by a later order;

(4) the issuing tribunal has stayed the order pending

appeal;

(5) there is a defense under the law of this State to

the remedy sought;

(6) full or partial payment has been made;
(7) the statute of limitation under Section 604

precludes enforcement of some or all of the alleged arrearages; or

(8) the alleged controlling order is not the

controlling order.

(b) If a party presents evidence establishing a full or partial defense under subsection (a), a tribunal may stay enforcement of a registered support order, continue the proceeding to permit production of additional relevant evidence, and issue other appropriate orders. An uncontested portion of the registered support order may be enforced by all remedies available under the law of this State.
(c) If the contesting party does not establish a defense under subsection (a) to the validity or enforcement of a registered support order, the registering tribunal shall issue an order confirming the order.
(Source: P.A. 99-119, eff. 1-1-16.)

(750 ILCS 22/608)
Sec. 608. Confirmed order. Confirmation of a registered support order, whether by operation of law or after notice and hearing, precludes further contest of the order with respect to any matter that could have been asserted at the time of registration.
(Source: P.A. 99-119, eff. 1-1-16.)

(750 ILCS 22/Art. 6 Pt. 3 heading)

(750 ILCS 22/609)
Sec. 609. Procedure to register child-support order of another state for modification. A party or support enforcement agency seeking to modify, or to modify and enforce, a child-support order issued in another state shall register that order in this State in the same manner provided in Sections 601 through 608 if the order has not been registered. A petition for modification may be filed at the same time as a request for registration, or later. The pleading must specify the grounds for modification.
(Source: P.A. 99-119, eff. 1-1-16.)

(750 ILCS 22/610)
Sec. 610. Effect of registration for modification. A tribunal of this State may enforce a child-support order of another state registered for purposes of modification, in the same manner as if the order had been issued by a tribunal of this State, but the registered support order may be modified only if the requirements of Section 611 or 613 have been met.
(Source: P.A. 99-119, eff. 1-1-16.)

(750 ILCS 22/611)
Sec. 611. Modification of child-support order of another state.
(a) If Section 613 does not apply, upon petition a tribunal of this State may modify a child-support order issued in another state which is registered in this State if, after notice and hearing, the tribunal finds that:
(1) the following requirements are met:
(A) neither the child, nor the obligee who is an

individual, nor the obligor resides in the issuing state;

(B) a petitioner who is a nonresident of this

State seeks modification; and

(C) the respondent is subject to the personal

jurisdiction of the tribunal of this State; or

(2) this State is the residence of the child, or a

party who is an individual is subject to the personal jurisdiction of the tribunal of this State, and all of the parties who are individuals have filed consents in a record in the issuing tribunal for a tribunal of this State to modify the support order and assume continuing, exclusive jurisdiction.

(b) Modification of a registered child-support order is subject to the same requirements, procedures, and defenses that apply to the modification of an order issued by a tribunal of this State and the order may be enforced and satisfied in the same manner.
(c) A tribunal of this State may not modify any aspect of a child-support order that may not be modified under the law of the issuing state, including the duration of the obligation of support. If two or more tribunals have issued child-support orders for the same obligor and same child, the order that controls and must be so recognized under Section 207 establishes the aspects of the support order which are nonmodifiable.
(d) In a proceeding to modify a child-support order, the law of the state that is determined to have issued the initial controlling order governs the duration of the obligation of support. The obligor's fulfillment of the duty of support established by that order precludes imposition of a further obligation of support by a tribunal of this State.
(e) On the issuance of an order by a tribunal of this State modifying a child-support order issued in another state, the tribunal of this State becomes the tribunal having continuing, exclusive jurisdiction.
(f) Notwithstanding subsections (a) through (e) and Section 201(b), a tribunal of this State retains jurisdiction to modify an order issued by a tribunal of this State if:
(1) one party resides in another state; and
(2) the other party resides outside the United

States.

(Source: P.A. 99-119, eff. 1-1-16.)

(750 ILCS 22/612)
Sec. 612. Recognition of order modified in another state. If a child-support order issued by a tribunal of this State is modified by a tribunal of another state which assumed jurisdiction pursuant to the Uniform Interstate Family Support Act, a tribunal of this State:
(1) may enforce its order that was modified only as

to arrears and interest accruing before the modification;

(2) may provide appropriate relief for violations of

its order which occurred before the effective date of the modification; and

(3) shall recognize the modifying order of the other

state, upon registration, for the purpose of enforcement.

(Source: P.A. 99-119, eff. 1-1-16.)

(750 ILCS 22/613)
Sec. 613. Jurisdiction to modify child-support order of another state when individual parties reside in this State.
(a) If all of the parties who are individuals reside in this State and the child does not reside in the issuing state, a tribunal of this State has jurisdiction to enforce and to modify the issuing state's child-support order in a proceeding to register that order.
(b) A tribunal of this State exercising jurisdiction under this Section shall apply the provisions of Articles 1 and 2, this Article, and the procedural and substantive law of this State to the proceeding for enforcement or modification. Articles 3, 4, 5, 7, and 8 do not apply.
(Source: P.A. 90-240, eff. 7-28-97.)

(750 ILCS 22/614)
Sec. 614. Notice to issuing tribunal of modification. Within 30 days after issuance of a modified child-support order, the party obtaining the modification shall file a certified copy of the order with the issuing tribunal that had continuing, exclusive jurisdiction over the earlier order, and in each tribunal in which the party knows the earlier order has been registered. A party who obtains the order and fails to file a certified copy is subject to appropriate sanctions by a tribunal in which the issue of failure to file arises. The failure to file does not affect the validity or enforceability of the modified order of the new tribunal having continuing, exclusive jurisdiction.
(Source: P.A. 90-240, eff. 7-28-97.)

(750 ILCS 22/Art. 6 Pt. 4 heading)

(750 ILCS 22/615)
Sec. 615. Jurisdiction to modify child-support order of foreign country.
(a) Except as otherwise provided in Section 711, if a foreign country lacks or refuses to exercise jurisdiction to modify its child-support order pursuant to its laws, a tribunal of this State may assume jurisdiction to modify the child-support order and bind all individuals subject to the personal jurisdiction of the tribunal whether the consent to modification of a child-support order otherwise required of the individual pursuant to Section 611 has been given or whether the individual seeking modification is a resident of this State or of the foreign country.
(b) An order issued by a tribunal of this State modifying a foreign child-support order pursuant to this Section is the controlling order.
(Source: P.A. 99-119, eff. 1-1-16.)

(750 ILCS 22/616)
Sec. 616. Procedure to register child-support order of foreign country for modification. A party or support enforcement agency seeking to modify, or to modify and enforce, a foreign child-support order not under the Convention may register that order in this State under Sections 601 through 608 if the order has not been registered. A petition for modification may be filed at the same time as a request for registration, or at another time. The petition must specify the grounds for modification.
(Source: P.A. 99-119, eff. 1-1-16.)



Article 7 - Support Proceeding Under Convention

(750 ILCS 22/Art. 7 heading)

(750 ILCS 22/701)
Sec. 701. Definitions. In this Article:
(1) "Application" means a request under the

Convention by an obligee or obligor, or on behalf of a child, made through a central authority for assistance from another central authority.

(2) "Central authority" means the entity designated

by the United States or a foreign country described in Section 102(5)(D) to perform the functions specified in the Convention.

(3) "Convention support order" means a support order

of a tribunal of a foreign country described in Section 102(5)(D).

(4) "Direct request" means a petition filed by an

individual in a tribunal of this State in a proceeding involving an obligee, obligor, or child residing outside the United States.

(5) "Foreign central authority" means the entity

designated by a foreign country described in Section 102(5)(D) to perform the functions specified in the Convention.

(6) "Foreign support agreement":
(A) means an agreement for support in a record

that:

(i) is enforceable as a support order in the

country of origin;

(ii) has been:
(I) formally drawn up or registered as

an authentic instrument by a foreign tribunal; or

(II) authenticated by, or concluded,

registered, or filed with a foreign tribunal; and

(iii) may be reviewed and modified by a

foreign tribunal; and

(B) includes a maintenance arrangement or

authentic instrument under the Convention.

(7) "United States central authority" means the

Secretary of the United States Department of Health and Human Services.

(Source: P.A. 99-119, eff. 1-1-16.)

(750 ILCS 22/702)
Sec. 702. Applicability. This Article applies only to a support proceeding under the Convention. In such a proceeding, if a provision of this Article is inconsistent with Articles 1 through 6, this Article controls.
(Source: P.A. 99-119, eff. 1-1-16.)

(750 ILCS 22/703)
Sec. 703. Relationship of the Illinois Department of Healthcare and Family Services to United States central authority. The Department of Healthcare and Family Services of this State is recognized as the agency designated by the United States central authority to perform specific functions under the Convention.
(Source: P.A. 99-119, eff. 1-1-16.)

(750 ILCS 22/704)
Sec. 704. Initiation by Illinois Department of Healthcare and Family Services of support proceeding under Convention.
(a) In a support proceeding under this Article, the Department of Healthcare and Family Services of this State shall:
(1) transmit and receive applications; and
(2) initiate or facilitate the institution of a

proceeding regarding an application in a tribunal of this State.

(b) The following support proceedings are available to an obligee under the Convention:
(1) recognition or recognition and enforcement of a

foreign support order;

(2) enforcement of a support order issued or

recognized in this State;

(3) establishment of a support order if there is no

existing order, including, if necessary, determination of parentage of a child;

(4) establishment of a support order if recognition

of a foreign support order is refused under Section 708(b)(2), (4), or (9);

(5) modification of a support order of a tribunal of

this State; and

(6) modification of a support order of a tribunal of

another state or a foreign country.

(c) The following support proceedings are available under the Convention to an obligor against which there is an existing support order:
(1) recognition of an order suspending or limiting

enforcement of an existing support order of a tribunal of this State;

(2) modification of a support order of a tribunal of

this State; and

(3) modification of a support order of a tribunal of

another state or a foreign country.

(d) A tribunal of this State may not require security, bond, or deposit, however described, to guarantee the payment of costs and expenses in proceedings under the Convention.
(Source: P.A. 99-119, eff. 1-1-16.)

(750 ILCS 22/705)
Sec. 705. Direct request.
(a) A petitioner may file a direct request seeking establishment or modification of a support order or determination of parentage of a child. In the proceeding, the law of this State applies.
(b) A petitioner may file a direct request seeking recognition and enforcement of a support order or support agreement. In the proceeding, Sections 706 through 713 apply.
(c) In a direct request for recognition and enforcement of a Convention support order or foreign support agreement:
(1) a security, bond, or deposit is not required to

guarantee the payment of costs and expenses; and

(2) an obligee or obligor that in the issuing country

has benefited from free legal assistance is entitled to benefit, at least to the same extent, from any free legal assistance provided for by the law of this State under the same circumstances.

(d) A petitioner filing a direct request is not entitled to assistance from the Illinois Department of Healthcare and Family Services.
(e) This Article does not prevent the application of laws of this State that provide simplified, more expeditious rules regarding a direct request for recognition and enforcement of a foreign support order or foreign support agreement.
(Source: P.A. 99-119, eff. 1-1-16.)

(750 ILCS 22/706)
Sec. 706. Registration of convention support order.
(a) Except as otherwise provided in this Article, a party who is an individual or a support enforcement agency seeking recognition of a Convention support order shall register the order in this State as provided in Article 6.
(b) Notwithstanding Sections 311 and 602(a), a request for registration of a Convention support order must be accompanied by:
(1) a complete text of the support order or an

abstract or extract of the support order drawn up by the issuing foreign tribunal, which may be in the form recommended by the Hague Conference on Private International Law;

(2) a record stating that the support order is

enforceable in the issuing country;

(3) if the respondent did not appear and was not

represented in the proceedings in the issuing country, a record attesting, as appropriate, either that the respondent had proper notice of the proceedings and an opportunity to be heard or that the respondent had proper notice of the support order and an opportunity to be heard in a challenge or appeal on fact or law before a tribunal;

(4) a record showing the amount of arrears, if any,

and the date the amount was calculated;

(5) a record showing a requirement for automatic

adjustment of the amount of support, if any, and the information necessary to make the appropriate calculations; and

(6) if necessary, a record showing the extent to

which the applicant received free legal assistance in the issuing country.

(c) A request for registration of a Convention support order may seek recognition and partial enforcement of the order.
(d) A tribunal of this State may vacate the registration of a Convention support order without the filing of a contest under Section 707 only if, acting on its own motion, the tribunal finds that recognition and enforcement of the order would be manifestly incompatible with public policy.
(e) The tribunal shall promptly notify the parties of the registration or the order vacating the registration of a Convention support order.
(Source: P.A. 99-119, eff. 1-1-16.)

(750 ILCS 22/707)
Sec. 707. Contest of registered Convention support order.
(a) Except as otherwise provided in this Article, Sections 605 through 608 apply to a contest of a registered Convention support order.
(b) A party contesting a registered Convention support order shall file a contest not later than 30 days after notice of the registration, but if the contesting party does not reside in the United States, the contest must be filed not later than 60 days after notice of the registration.
(c) If the nonregistering party fails to contest the registered Convention support order by the time specified in subsection (b), the order is enforceable.
(d) A contest of a registered Convention support order may be based only on grounds set forth in Section 708. The contesting party bears the burden of proof.
(e) In a contest of a registered Convention support order, a tribunal of this State:
(1) is bound by the findings of fact on which the

foreign tribunal based its jurisdiction; and

(2) may not review the merits of the order.
(f) A tribunal of this State deciding a contest of a registered Convention support order shall promptly notify the parties of its decision.
(g) A challenge or appeal, if any, does not stay the enforcement of a Convention support order unless there are exceptional circumstances.
(Source: P.A. 99-119, eff. 1-1-16.)

(750 ILCS 22/708)
Sec. 708. Recognition and enforcement of registered Convention support order.
(a) Except as otherwise provided in subsection (b), a tribunal of this State shall recognize and enforce a registered Convention support order.
(b) The following grounds are the only grounds on which a tribunal of this State may refuse recognition and enforcement of a registered Convention support order:
(1) recognition and enforcement of the order is

manifestly incompatible with public policy, including the failure of the issuing tribunal to observe minimum standards of due process, which include notice and an opportunity to be heard;

(2) the issuing tribunal lacked personal jurisdiction

consistent with Section 201;

(3) the order is not enforceable in the issuing

country;

(4) the order was obtained by fraud in connection

with a matter of procedure;

(5) a record transmitted in accordance with Section

706 lacks authenticity or integrity;

(6) a proceeding between the same parties and having

the same purpose is pending before a tribunal of this State and that proceeding was the first to be filed;

(7) the order is incompatible with a more recent

support order involving the same parties and having the same purpose if the more recent support order is entitled to recognition and enforcement under this Act in this State;

(8) payment, to the extent alleged arrears have been

paid in whole or in part;

(9) in a case in which the respondent neither

appeared nor was represented in the proceeding in the issuing foreign country:

(A) if the law of that country provides for prior

notice of proceedings, the respondent did not have proper notice of the proceedings and an opportunity to be heard; or

(B) if the law of that country does not provide

for prior notice of the proceedings, the respondent did not have proper notice of the order and an opportunity to be heard in a challenge or appeal on fact or law before a tribunal; or

(10) the order was made in violation of Section 711.
(c) If a tribunal of this State does not recognize a Convention support order under subsection (b)(2), (4), or (9):
(1) the tribunal may not dismiss the proceeding

without allowing a reasonable time for a party to request the establishment of a new Convention support order; and

(2) the Illinois Department of Healthcare and Family

Services shall take all appropriate measures to request a child-support order for the obligee if the application for recognition and enforcement was received under Section 704.

(Source: P.A. 99-119, eff. 1-1-16.)

(750 ILCS 22/709)
Sec. 709. Partial enforcement. If a tribunal of this State does not recognize and enforce a Convention support order in its entirety, it shall enforce any severable part of the order. An application or direct request may seek recognition and partial enforcement of a Convention support order.
(Source: P.A. 99-119, eff. 1-1-16.)

(750 ILCS 22/710)
Sec. 710. Foreign support agreement.
(a) Except as otherwise provided in subsections (c) and (d), a tribunal of this State shall recognize and enforce a foreign support agreement registered in this State.
(b) An application or direct request for recognition and enforcement of a foreign support agreement must be accompanied by:
(1) a complete text of the foreign support agreement;

and

(2) a record stating that the foreign support

agreement is enforceable as an order of support in the issuing country.

(c) A tribunal of this State may vacate the registration of a foreign support agreement only if, acting on its own motion, the tribunal finds that recognition and enforcement would be manifestly incompatible with public policy.
(d) In a contest of a foreign support agreement, a tribunal of this State may refuse recognition and enforcement of the agreement if it finds:
(1) recognition and enforcement of the agreement is

manifestly incompatible with public policy;

(2) the agreement was obtained by fraud or

falsification;

(3) the agreement is incompatible with a support

order involving the same parties and having the same purpose in this State, another state, or a foreign country if the support order is entitled to recognition and enforcement under this Act in this State; or

(4) the record submitted under subsection (b) lacks

authenticity or integrity.

(e) A proceeding for recognition and enforcement of a foreign support agreement must be suspended during the pendency of a challenge to or appeal of the agreement before a tribunal of another state or a foreign country.
(Source: P.A. 99-119, eff. 1-1-16.)

(750 ILCS 22/711)
Sec. 711. Modification of Convention child-support order.
(a) A tribunal of this State may not modify a Convention child-support order if the obligee remains a resident of the foreign country where the support order was issued unless:
(1) the obligee submits to the jurisdiction of a

tribunal of this State, either expressly or by defending on the merits of the case without objecting to the jurisdiction at the first available opportunity; or

(2) the foreign tribunal lacks or refuses to exercise

jurisdiction to modify its support order or issue a new support order.

(b) If a tribunal of this State does not modify a Convention child-support order because the order is not recognized in this State, Section 708(c) applies.
(Source: P.A. 99-119, eff. 1-1-16.)

(750 ILCS 22/712)
Sec. 712. Personal information; limit on use. Personal information gathered or transmitted under this Article may be used only for the purposes for which it was gathered or transmitted.
(Source: P.A. 99-119, eff. 1-1-16.)

(750 ILCS 22/713)
Sec. 713. Record in original language; English translation. A record filed with a tribunal of this State under this Article must be in the original language and, if not in English, must be accompanied by an English translation.
(Source: P.A. 99-119, eff. 1-1-16.)



Article 8 - Interstate Rendition

(750 ILCS 22/Art. 8 heading)

(750 ILCS 22/801)
Sec. 801. Grounds for rendition.
(a) For purposes of this Article, "governor" includes an individual performing the functions of governor or the executive authority of a state covered by this Act.
(b) The governor of this State may:
(1) demand that the governor of another state

surrender an individual found in the other state who is charged criminally in this State with having failed to provide for the support of an obligee; or

(2) on the demand of the governor of another state,

surrender an individual found in this State who is charged criminally in the other state with having failed to provide for the support of an obligee.

(c) A provision for extradition of individuals not inconsistent with this Act applies to the demand even if the individual whose surrender is demanded was not in the demanding state when the crime was allegedly committed and has not fled therefrom.
(Source: P.A. 93-479, eff. 1-1-04, operative 7-1-04.)

(750 ILCS 22/802)
Sec. 802. Conditions of rendition.
(a) Before making a demand that the governor of another state surrender an individual charged criminally in this State with having failed to provide for the support of an obligee, the Governor of this State may require a prosecutor of this State to demonstrate that at least 60 days previously the obligee had initiated proceedings for support pursuant to this Act or that the proceeding would be of no avail.
(b) If, under this Act or a law substantially similar to this Act, the Governor of another state makes a demand that the governor of this State surrender an individual charged criminally in that state with having failed to provide for the support of a child or other individual to whom a duty of support is owed, the governor may require a prosecutor to investigate the demand and report whether a proceeding for support has been initiated or would be effective. If it appears that a proceeding would be effective but has not been initiated, the governor may delay honoring the demand for a reasonable time to permit the initiation of a proceeding.
(c) If a proceeding for support has been initiated and the individual whose rendition is demanded prevails, the governor may decline to honor the demand. If the petitioner prevails and the individual whose rendition is demanded is subject to a support order, the governor may decline to honor the demand if the individual is complying with the support order.
(Source: P.A. 99-119, eff. 1-1-16.)



Article 9 - Miscellaneous Provisions

(750 ILCS 22/Art. 9 heading)

(750 ILCS 22/901)
Sec. 901. Uniformity of application and construction. In applying and construing this Uniform Act consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.
(Source: P.A. 93-479, eff. 1-1-04, operative 7-1-04.)

(750 ILCS 22/902)
Sec. 902. Transitional provision. This amendatory Act of the 99th General Assembly applies to proceedings begun on or after the effective date of this amendatory Act of the 99th General Assembly to establish a support order or determine parentage of a child or to register, recognize, enforce, or modify a prior support order, determination, or agreement, whenever issued or entered.
(Source: P.A. 99-119, eff. 1-1-16.)

(750 ILCS 22/903) (was 750 ILCS 22/902)
Sec. 903. Severability. If any provision of this Act or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this Act which can be given effect without the invalid provision or application, and to this end the provisions of this Act are severable.
(Source: P.A. 99-119, eff. 1-1-16.)

(750 ILCS 22/904) (was 750 ILCS 22/905)
Sec. 904. Repeal. The Revised Uniform Reciprocal Enforcement of Support Act is repealed on the effective date of this amendatory Act of 1997. An action that was commenced under the Revised Uniform Reciprocal Enforcement of Support Act and is pending on the effective date of this amendatory Act of 1997 shall be decided in accordance with that Act as it existed immediately before its repeal by this amendatory Act of 1997.
(Source: P.A. 93-479, eff. 1-1-04, operative 7-1-04.)

(750 ILCS 22/905) (was 750 ILCS 22/903)
Sec. 905. Effective date. (See Sec. 999 for effective date.)
(Source: P.A. 99-119, eff. 1-1-16.)

(750 ILCS 22/910)
Sec. 910. Conflict. If there is an apparent conflict between a provision of this Act and a provision of any other law of this State, those provisions must be construed so as to give effect to both of them if possible. If the conflict is irreconcilable, the later of the provisions as passed by the General Assembly governs.
(Source: P.A. 88-550, eff. date changed from 1-1-95 to 1-1-96 by P.A. 88-691.)

(750 ILCS 22/950)
Sec. 950. (Amendatory provisions; text omitted).
(Source: P.A. 88-550, eff. 1-1-95; text omitted.)

(750 ILCS 22/955)
Sec. 955. (Amendatory provisions; text omitted).
(Source: P.A. 88-550, eff. 7-3-94; text omitted.)

(750 ILCS 22/960)
Sec. 960. (Amendatory provisions; text omitted).
(Source: P.A. 88-550, eff. 7-3-94; text omitted.)

(750 ILCS 22/965)
Sec. 965. (Amendatory provisions; text omitted).
(Source: P.A. 88-550, eff. 1-1-95; text omitted.)

(750 ILCS 22/970)
Sec. 970. (Amendatory provisions; text omitted).
(Source: P.A. 88-550, eff. 7-3-94; text omitted.)

(750 ILCS 22/975)
Sec. 975. (Amendatory provisions; text omitted).
(Source: P.A. 88-550, eff. 7-3-94; text omitted.)

(750 ILCS 22/999)
Sec. 999. Effective date. This Act takes effect upon becoming law, except that Sections 100 through 910, and the provisions amending Section 24 of the Revised Uniform Reciprocal Enforcement of Support Act take effect January 1, 1996, and Section 965 takes effect January 1, 1995.
(Source: P.A. 88-550, eff. 7-3-94; 88-691, eff. 1-24-95.)






750 ILCS 25/ - Expedited Child Support Act of 1990.

(750 ILCS 25/1) (from Ch. 40, par. 2701)
Sec. 1. Short title. This Act may be cited as the Expedited Child Support Act of 1990.
(Source: P.A. 86-1401.)

(750 ILCS 25/2) (from Ch. 40, par. 2702)
Sec. 2. Purpose. It is the express public policy of this State to ensure the expeditious establishment, enforcement and modification of child support orders and to ensure the expeditious establishment of parentage.
(Source: P.A. 86-1401.)

(750 ILCS 25/3) (from Ch. 40, par. 2703)
Sec. 3. Definitions. For the purposes of this Act, the following terms shall have the following meaning:
(a) "Administrative Hearing Officer" shall mean the person employed by the Chief Judge of the Circuit Court of each county establishing an Expedited Child Support System for the purpose of hearing child support and parentage matters and making recommendations.
(b) "Administrative expenses" shall mean, but not be limited to, the costs of personnel, travel, equipment, telecommunications, postage, space, contractual services, and other related costs necessary to implement the provisions of this Act.
(c) "Arrearage" shall mean the total amount of unpaid child support obligations.
(d) "Department" shall mean the Department of Healthcare and Family Services.
(e) "Expedited child support hearing" shall mean a hearing before an Administrative Hearing Officer pursuant to this Act.
(f) "Federal time frames" shall mean the time frames established for the IV-D program in regulations promulgated by the United States Department of Health and Human Services, Office of Child Support Enforcement, (codified at 45 C.F.R. 303), for the disposition of parentage and child support cases and shall, for purposes of this Act, apply to all parentage and child support matters, whether IV-D or non-IV-D.
(g) "System" shall mean the procedures and personnel created by this Act for the expedited establishment, modification, and enforcement of child support orders, and for the expedited establishment of parentage.
(h) "IV-D program" shall mean the Child Support Enforcement Program established pursuant to Title IV, Part D of the Social Security Act, (42 U.S.C. 651 et seq.) as administered by the Department of Healthcare and Family Services.
(i) "Medical support" shall mean support provided pursuant to Section 505.2 of the Illinois Marriage and Dissolution of Marriage Act.
(j) "Obligee" shall mean the individual to whom a duty of support is owed or that individual's legal representative.
(k) "Obligor" shall mean the individual who owes a duty to make payments under an order of support.
(l) "Plan" shall mean the plan submitted by the Chief Judge of a Judicial Circuit to the Supreme Court for the creation of an Expedited Child Support System in such circuit pursuant to this Act.
(m) "Pre-hearing motions" shall mean all motions, the disposition of which requires a court order, except motions for the ultimate relief requested in the petition to commence the action.
(n) "Recommendations" shall mean the Administrative Hearing Officer's proposed findings of fact, recommended orders and any other recommendations made by the Administrative Hearing Officer.
(Source: P.A. 95-331, eff. 8-21-07.)

(750 ILCS 25/4) (from Ch. 40, par. 2704)
Sec. 4. Establishment of the Expedited Child Support System.
(a) Creation of Expedited Child Support System.
(1) Beginning July 1, 1991, an Expedited Child

Support System may be established in accordance with this Act in one or more counties for actions to establish parentage and to establish, modify, and enforce child support obligations. The System shall be available to all participants in the IV-D program, and may be made available to all persons, regardless of participation in the IV-D program, in accordance with subsection (d) of this Section.

(2) Implementation. To implement this System, the

Chief Judge of any Circuit shall develop and submit to the Supreme Court a Plan for the creation of a System.

(3) The Plan. The Plan shall indicate whether the

System is to be available to non-participants in the IV-D program; designate the number of Administrative Hearing Officers to be employed; describe the facilities to be made available for Expedited Child Support Hearings, including days and hours of availability; describe the procedure for presentation to a judge of contested pre-hearing motions that require a court order; describe the procedure for transmittal of recommendations to a judge; describe the procedure for action on recommendations by a judge; describe the procedure for transfer of matters from a judge to an Administrative Hearing Officer; and describe the procedure for referral of matters from an Administrative Hearing Officer to a judge. The Plan shall otherwise be in accordance with the provisions of this Act, with Supreme Court rules promulgated pursuant to this Act, and with the standards, policies and rules of the IV-D program to the extent federal reimbursement is sought. At the option of the Chief Judge, the Plan may create a circuit-wide System or may create a separate System for each county within the circuit. The Chief Judges of 2 or more contiguous judicial circuits may jointly submit a Plan that creates a single System for those judicial circuits.

(4) Supreme Court Review and Approval. The Supreme

Court shall review and approve or modify any submitted Plan to assure that it is consistent with the standards, policies and rules of the Supreme Court, the provisions and policies of this Act, and with the standards, policies and rules of the IV-D program to the extent federal reimbursement is sought, but shall not require Department or county approval.

(5) Implementation. The System shall be administered

by the Supreme Court. The Supreme Court may delegate, to the Chief Judge of each Judicial Circuit, the day-to-day administration of the System in the county or counties in such circuit in a manner consistent with the standards, policies, and rules established by the Supreme Court. Day-to-day administration includes, but is not limited to, engagement and termination of services, and periodic evaluation and assessment of work performed by all Administrative Hearing Officers.

(6) Hearing officers. At a minimum, Administrative

Hearing Officers must be licensed to practice law in Illinois and shall otherwise meet the qualifications established by the Supreme Court in rules promulgated pursuant to this Act.

(7) Reporting.
(A) The Supreme Court may promulgate rules for

the collection and reporting of data with respect to compliance with the Federal time frames for all counties within the State. The reports shall be submitted at such intervals as the Supreme Court may prescribe and shall otherwise be in accordance with rules promulgated by the Supreme Court pursuant to this Act.

(B) Beginning in 1992, the Supreme Court shall

file with the General Assembly a report no later than April 1, of each year, describing the implementation status of this Act, which shall include, but not be limited to, an assessment of the System's effectiveness in all implementing counties, data reported pursuant to subparagraph (A) of this paragraph, and recommendations regarding continuation of the System in the implementing counties and expansion of the System into other counties.

(b) Demonstration Program. The Department may establish a demonstration program in one or more counties selected by the Department for the use of the Expedited Child Support System in IV-D cases beginning July 1, 1991, or as soon thereafter as practicable. The program shall remain operative until June 30, 1994; provided, that if funds become unavailable the program shall terminate. The portion of the administrative expenses for such program attributable to use by the IV-D program which is not funded by the federal government shall be paid out of funds in the Child Support Enforcement Trust Fund as established in Section 12-10.2 of the Illinois Public Aid Code.
The Supreme Court shall notify the Chief Judge of each judicial circuit of the Department's intent to establish a demonstration program in one or more counties. Any Chief Judge may submit a demonstration Plan to the Supreme Court for its review; approval or modification pursuant to subsection (a) of this Section; and for potential submission to the Department. The demonstration Plan, in addition to the elements described in subsection (a) of this Section, shall include a projected budget for the operation of the System and may provide for participation in the System by parties who are not participants in the IV-D program provided that the portion of administrative expenses attributable to use by non-participants in the IV-D program has been appropriated by the respective county and the conditions of subsection (d) of this Section shall apply. The Department may select, after reviewing the submitted Plans, one or more counties to participate in a demonstration program and shall notify the Supreme Court of its decision.
The Department shall file, no later than April 1, 1993, an interim report assessing the effectiveness of the program in the demonstration county or counties, including specific data on the disposition of child support cases covered by this Act. The Department shall file no later than April 1, 1994, a final report updating the assessment and data provided in the interim report, making recommendations regarding continuation of the program in the participating county or counties and making recommendations regarding implementation in non-participating counties.
(c) Non-Demonstration Counties. Upon Supreme Court approval of a submitted Plan, any non-demonstration county, circuit or multi-circuit area may implement an Expedited Child Support System, provided that funding has been appropriated by the respective County Board or Boards for administrative expenses incurred in the establishment and maintenance of the non-IV-D portion of the System and the IV-D portion that is not subject to federal reimbursement and that a plan for cost sharing has been filed with and approved by the Department. The Chief Judge of each implementing circuit shall maintain records of the number of IV-D and non-IV-D cases pending and disposed of in the System. The administrative expenses that are subject to federal reimbursement shall be documented and recorded in such a fashion as to insure eligibility for federal reimbursement under the IV-D program. The Supreme Court shall co-operate with the Department in providing information necessary to obtain reimbursement from the federal government pursuant to the IV-D program.
(d) Use of the Expedited Child Support System when neither party is a IV-D participant. Any Plan submitted by the Chief Judge of a Judicial Circuit may provide, but may not require, that the Expedited Child Support System be available, on a case by case basis, when neither party is a participant in the IV-D program, provided that funding for administrative expenses relating to non-IV-D participants has been appropriated by the respective County Board or Boards and that a plan for cost sharing has been filed with and approved by the Department. Provided that, the petitioner may elect to file an action under this Act before the Administrative Hearing Officer; in such a case, the other party, notwithstanding any other provision of this Act, on or before the hearing date, may elect to have the case transferred for judicial hearing.
(Source: P.A. 86-1401.)

(750 ILCS 25/5) (from Ch. 40, par. 2705)
Sec. 5. Actions subject to Expedited Child Support Hearings.
(a) The Chief Judge of each Judicial Circuit that establishes a System shall delegate to the Administrative Hearing Officer the authority to hear the following actions:
(1) Petitions for child support and for medical

support, pursuant to Section 505.2 of the Illinois Marriage and Dissolution of Marriage Act, for post-judgment dissolution of marriage and post-judgment parentage actions where child support or medical support was reserved or could not be ordered at the time of entry of the judgment because the court lacked personal jurisdiction over the obligor.

(2) Petitions for modification of child support and

medical support in post-judgment dissolution of marriage and post-judgment parentage actions.

(3) Parentage actions, including the establishment of

child support orders after parentage has been acknowledged.

(4) Actions for the enforcement of any existing order

for child support or medical support in post-judgment dissolution of marriage and post-judgment parentage actions.

(5) Actions for the establishment of child support

and medical support orders involving parties who are married and living separately, pursuant to Section 402 of the Marriage and Dissolution of Marriage Act.

(6) Temporary orders for support in any action in

which the custodial parent is a participant in the IV-D program.

(7) Any other child support matter provided for in

the Plan for the creation of the System approved by the Illinois Supreme Court.

(8) Actions brought pursuant to Article X of the

Illinois Public Aid Code.

(b) Notwithstanding the provisions of subsection (a) of this Section, if the custodial parent is not a participant in the IV-D program and maintenance is in issue, the case shall be presented directly to the court.
(c) Except as provided in subsection (b), the Plan may provide that the System be available in pre-judgment proceedings for dissolution of marriage, declaration of invalidity of marriage and legal separation.
(Source: P.A. 86-1401.)

(750 ILCS 25/6) (from Ch. 40, par. 2706)
Sec. 6. Authority of hearing officers.
(a) With the exception of judicial functions exclusively retained by the court in Section 8 of this Act and in accordance with Supreme Court rules promulgated pursuant to this Act, Administrative Hearing Officers shall be authorized to:
(1) Accept voluntary agreements reached by the

parties setting the amount of child support to be paid and medical support liability and recommend the entry of orders incorporating such agreements.

(2) Accept voluntary acknowledgments of parentage and

recommend entry of an order establishing parentage based on such acknowledgement. Prior to accepting such acknowledgment, the Administrative Hearing Officer shall advise the putative father of his rights and obligations in accordance with Supreme Court rules promulgated pursuant to this Act.

(3) Manage all stages of discovery, including setting

deadlines by which discovery must be completed; and directing the parties to submit to appropriate tests pursuant to the Illinois Parentage Act of 2015.

(4) Cause notices to be issued requiring the Obligor

to appear either before the Administrative Hearing Officer or in court.

(5) Administer the oath or affirmation and take

testimony under oath or affirmation.

(6) Analyze the evidence and prepare written

recommendations based on such evidence, including but not limited to: (i) proposed findings as to the amount of the Obligor's income; (ii) proposed findings as to the amount and nature of appropriate deductions from the Obligor's income to determine the Obligor's net income; (iii) proposed findings as to the existence of relevant factors as set forth in subsection (a)(2) of Section 505 of the Illinois Marriage and Dissolution of Marriage Act, which justify setting child support payment levels above or below the guidelines; (iv) recommended orders for temporary child support; (v) recommended orders setting the amount of current child support to be paid; (vi) proposed findings as to the existence and amount of any arrearages; (vii) recommended orders reducing any arrearages to judgement and for the payment of amounts towards such arrearages; (viii) proposed findings as to whether there has been a substantial change of circumstances since the entry of the last child support order, or other circumstances justifying a modification of the child support order; and (ix) proposed findings as to whether the Obligor is employed.

(7) With respect to any unemployed Obligor who is not

making child support payments or is otherwise unable to provide support, recommend that the Obligor be ordered to seek employment and report periodically of his or her efforts in accordance with such order. Additionally, the Administrative Hearing Officer may recommend that the Obligor be ordered to report to the Department of Employment Security for job search services or to make application with the local Job Training Partnership Act provider for participation in job search, training or work programs and, where the duty of support is owed to a child receiving child support enforcement services under Article X of the Illinois Public Aid Code, the Administrative Hearing Officer may recommend that the Obligor be ordered to report to the Department of Healthcare and Family Services for participation in the job search, training or work programs established under Section 9-6 of the Illinois Public Aid Code.

(8) Recommend the registration of any foreign support

judgments or orders as the judgments or orders of Illinois.

(b) In any case in which the Obligee is not participating in the IV-D program or has not applied to participate in the IV-D program, the Administrative Hearing Officer shall:
(1) inform the Obligee of the existence of the IV-D

program and provide applications on request; and

(2) inform the Obligee and the Obligor of the option

of requesting payment to be made through the Clerk of the Circuit Court.

If a request for payment through the Clerk is made, the Administrative Hearing Officer shall note this fact in the recommendations to the court.
(c) The Administrative Hearing Officer may make recommendations in addition to the proposed findings of fact and recommended order to which the parties have agreed.
(Source: P.A. 99-85, eff. 1-1-16.)

(750 ILCS 25/7) (from Ch. 40, par. 2707)
Sec. 7. Expedited Child Support Hearings.
(a) Service. Except as otherwise provided in this subsection and in Section 11 of this Act, the service of notice to commence an action under this Act may be made by regular mail. The notice shall be sent to the last known address of the Obligor. Parentage actions, actions for the establishment of child support orders involving parties who are married and living separately, and any other proceedings in which no court has yet acquired jurisdiction over the subject matter shall be commenced as provided in the Code of Civil Procedure and Supreme Court Rules. The notice or summons shall indicate the date set for hearing.
(b) Rules of Evidence. Except as provided in this Section, the established rules of evidence shall be followed in all Expedited Child Support Hearings. A party may offer in evidence, without foundation or other proof:
(1) the Obligor's pay stubs or other

employer-provided statement of gross income, deductions, and net income prepared by the employer in the usual course of business;

(2) documents provided by the Obligor's insurance

company that describe the dependent care coverage available to the Obligor; and

(3) records kept by the Clerk of the Circuit Court as

to payment of child support.

(c) Other domestic relations matters. Petitions for visitation, custody, distribution of property, petitions pursuant to Section 513 of the Illinois Marriage and Dissolution of Marriage Act, spousal maintenance as otherwise provided, and any domestic relations matters other than parentage and child support shall be transferred by the Administrative Hearing Officer for a judicial hearing as provided in the Plan. Transfer of such matters shall not delay the proceeding before the Administrative Hearing Officer relative to parentage or child support.
(d) Transfers for judicial hearings. All actions and matters requiring a judicial hearing, as provided for in this Act and in Supreme Court rules promulgated pursuant to this Act, shall be transferred to the court as provided in the Plan.
(e) All pre-hearing motions and other matters that require a court order, as defined in this Act and in the Supreme Court rules promulgated pursuant to this Act, shall be presented to the court for resolution and the court shall make every effort to dispose of the motion in an expeditious manner. However, if the parties are in agreement with respect to the pre-hearing motion or other matters, the Administrative Hearing Officer shall transmit a recommended order, signed by both parties, to the court.
(f) Notice to parties and transmittal of recommendations. The Administrative Hearing Officer shall provide each party with a copy of the recommendations, together with a notice informing the parties of their right to request a judicial hearing. The recommendations and notice shall be given to the parties at the time of the hearing. If either party is not present at the time of the hearing, either in person or through his or her attorney, the provisions of Section 10 of this Act shall apply. If both parties are present at the hearing and agree to the recommended order of the Administrative Hearing Officer, they shall sign the recommended order and the Administrative Hearing Officer shall transmit the recommendations to the Court as provided in the Plan.
(1) If either party does not agree to the recommended

order or any part thereof, a judicial hearing shall immediately be scheduled as to those matters on which the parties disagree. The Administrative Hearing Officer shall record the date, time, and place of the judicial hearing on a notice and provide a copy of the notice to each party either in person at the time of the expedited hearing or by regular mail. The Administrative Hearing Officer shall transmit to the court a written statement indicating that the parties do not agree to all or part of the recommendations.

No part of the recommendations on which the parties

disagree shall be made a part of the record in court unless both parties stipulate to its admission and the court so orders. However, those matters on which the parties agree may be made a part of the record in court.

(2) If either party does not agree to the

Administrative Hearing Officer's recommendations and the case is transferred for a judicial hearing, neither the parties nor the court may compel the Administrative Hearing Officer to testify at the judicial hearing.

(g) Forms. The Supreme Court may develop and provide a standard form for proposed findings and recommended orders, and any other necessary standard forms, for use by Administrative Hearing Officers in Expedited Child Support Hearings.
(Source: P.A. 86-1401.)

(750 ILCS 25/8) (from Ch. 40, par. 2708)
Sec. 8. Authority retained by the court. The following shall be deemed judicial functions and shall only be performed by a judge or associate judge:
(a) review the recommendations of the Administrative Hearing Officer and enter such order as it deems appropriate;
(b) conduct judicial hearings on all pre-hearing motions and other matters that require a court order and enter such orders as it deems appropriate;
(c) conduct judicial hearings on all child support matters in which the parties disagree with the Administrative Hearing Officer's recommendations;
(d) conduct trials in contested parentage cases;
(e) issue body attachment orders and rules to show cause, conduct contempt proceedings, and impose such sanctions or relief as may be appropriate;
(f) conduct judicial hearings on visitation, custody, distribution of property, petitions pursuant to Section 513 of the Illinois Marriage and Dissolution of Marriage Act, spousal maintenance as otherwise provided, and any domestic relations matters other than parentage and child support;
(g) conduct judicial hearings on objections to the entry of orders pursuant to Section 10 of this Act, where the hearing has been requested by the absent party in a timely manner;
(h) conduct judicial hearings on such other matters as are provided in Supreme Court Rules promulgated pursuant to this Act; and
(i) impose sanctions pursuant to Supreme Court Rule 137.
(Source: P.A. 86-1401.)

(750 ILCS 25/9) (from Ch. 40, par. 2709)
Sec. 9. Judicial hearings.
(a) Upon receipt of any recommended order to which both parties agree, the court shall review the Administrative Hearing Officer's recommendations. The court may enter an order consistent with these recommendations, may refer the matter to the Administrative Hearing Officer for further proceedings, or may hold such additional hearing as it deems necessary.
(b) Upon receipt of a statement from the Administrative Hearing Officer indicating that the parties do not agree to the Administrative Hearing Officer's recommended order, or any part thereof, the court shall conduct a judicial hearing on those matters to which the parties do not agree and enter such orders following the hearing as it deems appropriate.
(c) A copy of all court orders shall be mailed to the parties within 5 days of entry, unless the parties were present in court at the time the order was entered, in which case the parties shall be given a copy of the order in open court. The specially certified copy of the order for withholding, if any, shall be mailed only to the Obligee or his or her attorney, and not the Obligor.
(Source: P.A. 86-1401.)

(750 ILCS 25/10) (from Ch. 40, par. 2710)
Sec. 10. Failure to appear. (a) In any case in which the responding party fails to appear at the hearing, the Administrative Hearing Officer shall proceed to hear the case based upon the testimony of the petitioning party and other evidence presented, and shall recommend that the court enter an appropriate order. If the petitioning party agrees to the Administrative Hearing Officer's recommended order, a copy of such order signed by the petitioning party and a notice advising the absent party of his or her right to object shall be served upon the absent party in the following manner:
(1) If service to commence the proceeding before the Administrative Hearing Officer was by regular mail, the notice and recommended order shall be served in the same manner as summonses are served in other civil proceedings, or, in lieu of personal service, by certified mail, return receipt requested, mailed to the absent party's last known address. If service is made by certified mail, the return receipt shall constitute proof of service.
(2) If service to commence the proceeding before the Administrative Hearing Officer was as provided in the Code of Civil Procedure and Supreme Court Rules, the notice and recommended order shall be served by regular mail to the absent party's last known address.
(b) At any time within 14 days after the recommended order has been mailed, the absent party may file a written objection with the court to the entry of the recommended order. The court shall hold a hearing on the objection and enter the appropriate orders. If the court determines that the recommended order not be entered, the court may refer the case back to the Administrative Hearing Officer for further proceedings or may conduct a judicial hearing.
(c) If the petitioning party does not agree to the recommended order or any part thereof, a judicial hearing shall immediately be scheduled. The Administrative Hearing Officer shall record the date, time and place of the judicial hearing on a notice and provide a copy of the notice to the petitioning party at the time of the expedited hearing and to the responding party by regular mail.
(Source: P.A. 86-1401.)

(750 ILCS 25/13) (from Ch. 40, par. 2713)
Sec. 13. This Act takes effect upon becoming law.
(Source: P.A. 86-1401.)



750 ILCS 27/ - Child Support Payment Act.

(750 ILCS 27/1)
Sec. 1. Short title. This Act may be cited as the Child Support Payment Act.
(Source: P.A. 94-87, eff. 6-30-05.)

(750 ILCS 27/5)
Sec. 5. Definitions. In this Act:
"Currency exchange" means a currency exchange licensed under the Currency Exchange Act.
"Obligee", "obligor", "order for support", and "State Disbursement Unit" have the meanings attributed to those terms in the Income Withholding for Support Act.
(Source: P.A. 94-87, eff. 6-30-05.)

(750 ILCS 27/10)
Sec. 10. Payment of child support at currency exchange. An obligor under an order for support of a child may make any payment of child support required under that order at a currency exchange. When an obligor makes a payment of child support at a currency exchange, the obligor must provide the currency exchange with information sufficient to enable the currency exchange to transmit the amount of the payment to the State Disbursement Unit under the order for support.
(Source: P.A. 94-87, eff. 6-30-05.)

(750 ILCS 27/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 94-87, eff. 6-30-05.)



750 ILCS 28/ - Income Withholding for Support Act.

(750 ILCS 28/1)
Sec. 1. Short title. This Act may be cited as the Income Withholding for Support Act.
(Source: P.A. 90-673, eff. 1-1-99.)

(750 ILCS 28/5)
Sec. 5. Purpose; intent. This Act consolidates into a single new Act the lengthy and nearly identical provisions relating to income withholding for support that were formerly contained in Section 10-16.2 of the Illinois Public Aid Code, Section 706.1 of the Illinois Marriage and Dissolution of Marriage Act, Section 4.1 of the Non-Support of Spouse and Children Act, and Section 20 of the Illinois Parentage Act of 1984. It also divides the consolidated provisions into smaller Sections for ease of use and future amendment and makes technical corrections. This Act is intended as a continuation of the consolidated provisions, and the consolidation is not intended to make any substantive change in the law nor to affect any order issued under any of the consolidated provisions.
(Source: P.A. 90-673, eff. 1-1-99.)

(750 ILCS 28/15)
Sec. 15. Definitions.
(a) "Order for support" means any order of the court which provides for periodic payment of funds for the support of a child or maintenance of a spouse, whether temporary or final, and includes any such order which provides for:
(1) modification or resumption of, or payment of

arrearage, including interest, accrued under, a previously existing order;

(2) reimbursement of support;
(3) payment or reimbursement of the expenses of

pregnancy and delivery (for orders for support entered under the Illinois Parentage Act of 1984 or its predecessor the Paternity Act or under the Illinois Parentage Act of 2015); or

(4) enrollment in a health insurance plan that is

available to the obligor through an employer or labor union or trade union.

(b) "Arrearage" means the total amount of unpaid support obligations, including interest, as determined by the court and incorporated into an order for support.
(b-5) "Business day" means a day on which State offices are open for regular business.
(c) "Delinquency" means any payment, including a payment of interest, under an order for support which becomes due and remains unpaid after entry of the order for support.
(d) "Income" means any form of periodic payment to an individual, regardless of source, including, but not limited to: wages, salary, commission, compensation as an independent contractor, workers' compensation, disability, annuity, pension, and retirement benefits, lottery prize awards, insurance proceeds, vacation pay, bonuses, profit-sharing payments, severance pay, interest, and any other payments, made by any person, private entity, federal or state government, any unit of local government, school district or any entity created by Public Act; however, "income" excludes:
(1) any amounts required by law to be withheld, other

than creditor claims, including, but not limited to, federal, State and local taxes, Social Security and other retirement and disability contributions;

(2) union dues;
(3) any amounts exempted by the federal Consumer

Credit Protection Act;

(4) public assistance payments; and
(5) unemployment insurance benefits except as

provided by law.

Any other State or local laws which limit or exempt income or the amount or percentage of income that can be withheld shall not apply.
(e) "Obligor" means the individual who owes a duty to make payments under an order for support.
(f) "Obligee" means the individual to whom a duty of support is owed or the individual's legal representative.
(g) "Payor" means any payor of income to an obligor.
(h) "Public office" means any elected official or any State or local agency which is or may become responsible by law for enforcement of, or which is or may become authorized to enforce, an order for support, including, but not limited to: the Attorney General, the Illinois Department of Healthcare and Family Services, the Illinois Department of Human Services, the Illinois Department of Children and Family Services, and the various State's Attorneys, Clerks of the Circuit Court and supervisors of general assistance.
(i) "Premium" means the dollar amount for which the obligor is liable to his employer or labor union or trade union and which must be paid to enroll or maintain a child in a health insurance plan that is available to the obligor through an employer or labor union or trade union.
(j) "State Disbursement Unit" means the unit established to collect and disburse support payments in accordance with the provisions of Section 10-26 of the Illinois Public Aid Code.
(k) "Title IV-D Agency" means the agency of this State charged by law with the duty to administer the child support enforcement program established under Title IV, Part D of the Social Security Act and Article X of the Illinois Public Aid Code.
(l) "Title IV-D case" means a case in which an obligee or obligor is receiving child support enforcement services under Title IV, Part D of the Social Security Act and Article X of the Illinois Public Aid Code.
(m) "National Medical Support Notice" means the notice required for enforcement of orders for support providing for health insurance coverage of a child under Title IV, Part D of the Social Security Act, the Employee Retirement Income Security Act of 1974, and federal regulations promulgated under those Acts.
(n) "Employer" means a payor or labor union or trade union with an employee group health insurance plan and, for purposes of the National Medical Support Notice, also includes but is not limited to:
(1) any State or local governmental agency with a

group health plan; and

(2) any payor with a group health plan or "church

plan" covered under the Employee Retirement Income Security Act of 1974.

(Source: P.A. 99-85, eff. 1-1-16.)

(750 ILCS 28/20)
Sec. 20. Entry of order for support containing income withholding provisions; income withholding notice.
(a) In addition to any content required under other laws, every order for support entered on or after July 1, 1997, shall:
(1) Require an income withholding notice to be

prepared and served immediately upon any payor of the obligor by the obligee or public office, unless a written agreement is reached between and signed by both parties providing for an alternative arrangement, approved and entered into the record by the court, which ensures payment of support. In that case, the order for support shall provide that an income withholding notice is to be prepared and served only if the obligor becomes delinquent in paying the order for support; and

(2) Contain a dollar amount to be paid until payment

in full of any delinquency that accrues after entry of the order for support. The amount for payment of delinquency shall not be less than 20% of the total of the current support amount and the amount to be paid periodically for payment of any arrearage stated in the order for support; and

(3) Include the obligor's Social Security Number,

which the obligor shall disclose to the court. If the obligor is not a United States citizen, the obligor shall disclose to the court, and the court shall include in the order for support, the obligor's alien registration number, passport number, and home country's social security or national health number, if applicable.

(b) At the time the order for support is entered, the Clerk of the Circuit Court shall provide a copy of the order to the obligor and shall make copies available to the obligee and public office.
(c) The income withholding notice shall:
(1) be in the standard format prescribed by the

federal Department of Health and Human Services; and

(1.1) state the date of entry of the order for

support upon which the income withholding notice is based; and

(2) direct any payor to withhold the dollar amount

required for current support under the order for support; and

(3) direct any payor to withhold the dollar amount

required to be paid periodically under the order for support for payment of the amount of any arrearage stated in the order for support; and

(4) direct any payor or labor union or trade union to

enroll a child as a beneficiary of a health insurance plan and withhold or cause to be withheld, if applicable, any required premiums; and

(5) state the amount of the payor income withholding

fee specified under this Section; and

(6) state that the amount actually withheld from the

obligor's income for support and other purposes, including the payor withholding fee specified under this Section, may not be in excess of the maximum amount permitted under the federal Consumer Credit Protection Act; and

(7) in bold face type, the size of which equals the

largest type on the notice, state the duties of the payor and the fines and penalties for failure to withhold and pay over income and for discharging, disciplining, refusing to hire, or otherwise penalizing the obligor because of the duty to withhold and pay over income under this Section; and

(8) state the rights, remedies, and duties of the

obligor under this Section; and

(9) include the Social Security number of the

obligor; and

(10) (blank); and
(11) contain the signature of the obligee or the

printed name and telephone number of the authorized representative of the public office, except that the failure to contain the signature of the obligee or the printed name and telephone number of the authorized representative of the public office shall not affect the validity of the income withholding notice; and

(12) direct any payor to pay over amounts withheld

for payment of support to the State Disbursement Unit.

(d) The accrual of a delinquency as a condition for service of an income withholding notice, under the exception to immediate withholding in subsection (a) of this Section, shall apply only to the initial service of an income withholding notice on a payor of the obligor.
(e) Notwithstanding the exception to immediate withholding contained in subsection (a) of this Section, if the court finds at the time of any hearing that an arrearage has accrued, the court shall order immediate service of an income withholding notice upon the payor.
(f) If the order for support, under the exception to immediate withholding contained in subsection (a) of this Section, provides that an income withholding notice is to be prepared and served only if the obligor becomes delinquent in paying the order for support, the obligor may execute a written waiver of that condition and request immediate service on the payor.
(g) The obligee or public office may serve the income withholding notice on the payor or its superintendent, manager, or other agent by ordinary mail or certified mail return receipt requested, by facsimile transmission or other electronic means, by personal delivery, or by any method provided by law for service of a summons. At the time of service on the payor and as notice that withholding has commenced, the obligee or public office shall serve a copy of the income withholding notice on the obligor by ordinary mail addressed to his or her last known address. A copy of an income withholding notice and proof of service shall be filed with the Clerk of the Circuit Court only when necessary in connection with a petition to contest, modify, suspend, terminate, or correct an income withholding notice, an action to enforce income withholding against a payor, or the resolution of other disputes involving an income withholding notice. The changes made to this subsection by this amendatory Act of the 96th General Assembly apply on and after September 1, 2009.
(h) At any time after the initial service of an income withholding notice, any other payor of the obligor may be served with the same income withholding notice without further notice to the obligor. A copy of the income withholding notice together with a proof of service on the other payor shall be filed with the Clerk of the Circuit Court.
(i) New service of an income withholding notice is not required in order to resume withholding of income in the case of an obligor with respect to whom an income withholding notice was previously served on the payor if withholding of income was terminated because of an interruption in the obligor's employment of less than 180 days.
(Source: P.A. 97-994, eff. 8-17-12; 98-81, eff. 7-15-13.)

(750 ILCS 28/22)
Sec. 22. Use of National Medical Support Notice to enforce health insurance coverage.
(a) Notwithstanding the provisions of subdivision (c)(4) of Section 20, when an order for support is being enforced by the Title IV-D Agency under this Act, any requirement for health insurance coverage to be provided through an employer, including withholding of premiums from the income of the obligor, shall be enforced through use of a National Medical Support Notice instead of through provisions in an income withholding notice.
(b) A National Medical Support Notice may be served on the employer in the manner and under the circumstances provided for serving an income withholding notice under this Act, except that an order for support that conditions service of an income withholding notice on the obligor becoming delinquent in paying the order for support, as provided under subdivision (a)(1) of Section 20, shall not prevent immediate service of a National Medical Support Notice by the Title IV-D Agency. The Title IV-D Agency may serve a National Medical Support Notice on an employer in conjunction with service of an income withholding notice. Service of an income withholding notice is not a condition for service of a National Medical Support Notice, however.
(c) At the time of service of a National Medical Support Notice on the employer, the Title IV-D Agency shall serve a copy of the Notice on the obligor by ordinary mail addressed to the obligor's last known address. A copy of a National Medical Support Notice and proof of service shall be filed with the Clerk of the Circuit Court only when necessary in connection with a petition to contest, modify, suspend, terminate, or correct a National Medical Support Notice, an action to enforce compliance with a National Medical Support Notice, or the resolution of other disputes involving a National Medical Support Notice. The changes made to this subsection by this amendatory Act of the 96th General Assembly apply on and after September 1, 2009.
(d) Within 20 business days after the date of a National Medical Support Notice, an employer served with the Notice shall transfer the severable notice to plan administrator to the appropriate group health plan providing any health insurance coverage for which the child is eligible. As required in the part of the National Medical Support Notice directed to the employer, the employer shall withhold any employee premium necessary for coverage of the child and shall send any amount withheld directly to the plan. The employer shall commence the withholding no later than the next payment of income that occurs 14 days following the date the National Medical Support Notice was mailed, sent by facsimile or other electronic means, or placed for personal delivery to or service on the employer.
Notwithstanding the requirement to withhold premiums from the obligor's income, if the plan administrator informs the employer that the child is enrolled in an option under the plan for which the employer has determined that the obligor's premium exceeds the amount that may be withheld from the obligor's income due to the withholding limitation or prioritization contained in Section 35 of this Act, the employer shall complete the appropriate item in the part of the National Medical Support Notice directed to the employer according to the instructions in the Notice and shall return that part to the Title IV-D Agency.
(e) If one of the following circumstances exists, an employer served with a National Medical Support Notice shall complete the part of the Notice directed to the employer in accordance with the instructions in the Notice and shall return that part to the Title IV-D Agency within 20 business days after the date of the Notice:
(1) The employer does not maintain or contribute to

plans providing dependent or family health insurance coverage.

(2) The obligor is among a class of employees that is

not eligible for family health insurance coverage under any group health plan maintained by the employer or to which the employer contributes.

(3) Health insurance coverage is not available

because the obligor is no longer employed by the employer.

(f) The administrator of a health insurance plan to whom an employer has transferred the severable notice to plan administrator part of a National Medical Support Notice shall complete that part with the health insurance coverage information required under the instructions in the Notice and shall return that part to the Title IV-D Agency within 40 business days after the date of the Notice.
(g) The obligor may contest withholding under this Section based only on a mistake of fact and may contest withholding by filing a petition with the clerk of the circuit court within 20 days after service of a copy of the National Medical Support Notice on the obligor. The obligor must serve a copy of the petition on the Title IV-D Agency at the address stated in the National Medical Support Notice. The National Medical Support Notice, including the requirement to withhold any required premium, shall continue to be binding on the employer until the employer is served with a court order resolving the contest or until notified by the Title IV-D Agency.
(h) Whenever the obligor is no longer receiving income from the employer, the employer shall return a copy of the National Medical Support Notice to the Title IV-D Agency and shall provide information for the purpose of enforcing health insurance coverage under this Section.
(i) The Title IV-D Agency shall promptly notify the employer when there is no longer a current order for health insurance coverage in effect which the Title IV-D Agency is responsible for enforcing.
(j) Unless stated otherwise in this Section, all of the provisions of this Act relating to income withholding for support shall pertain to income withholding for health insurance coverage under a National Medical Support Notice, including but not limited to the duties of the employer and obligor, and the penalties contained in Section 35 and Section 50. In addition, an employer who willfully fails to transfer the severable notice to plan administrator part of a National Medical Support Notice to the appropriate group health plan providing health insurance coverage for which the child is eligible, within 20 business days after the date of the Notice, is liable for the full amount of medical expenses incurred by or on behalf of the child which would have been paid or reimbursed by the health insurance coverage had the severable notice to plan administrator part of the Notice been timely transferred to the group health insurance plan. This penalty may be collected in a civil action that may be brought against the employer in favor of the obligee or the Title IV-D Agency.
(k) To the extent that any other State or local law may be construed to limit or prevent compliance by an employer or health insurance plan administrator with the requirements of this Section and federal law and regulations pertaining to the National Medical Support Notice, that State or local law shall not apply.
(l) As the Title IV-D Agency, the Department of Healthcare and Family Services shall adopt any rules necessary for use of and compliance with the National Medical Support Notice.
(Source: P.A. 95-331, eff. 8-21-07; 96-858, eff. 1-8-10.)

(750 ILCS 28/25)
Sec. 25. Income withholding after accrual of delinquency.
(a) Whenever an obligor accrues a delinquency, the obligee or public office may prepare and serve upon the obligor's payor an income withholding notice that:
(1) contains the information required under

subsection (c) of Section 20; and

(2) contains the total amount of the delinquency as

of the date of the notice; and

(3) directs the payor to withhold the dollar amount

required to be withheld periodically under the order for support for payment of the delinquency.

(b) The income withholding notice and the obligor's copy of the income withholding notice shall be served as provided in subsection (g) of Section 20.
(c) The obligor may contest withholding commenced under this Section by filing a petition to contest withholding with the Clerk of the Circuit Court within 20 days after service of a copy of the income withholding notice on the obligor. However, the grounds for the petition to contest withholding shall be limited to:
(1) a dispute concerning the existence or amount of

the delinquency; or

(2) the identity of the obligor.
The Clerk of the Circuit Court shall notify the obligor and the obligee or public office of the time and place of the hearing on the petition to contest withholding. The court shall hold the hearing pursuant to the provisions of Section 40.
(Source: P.A. 90-673, eff. 1-1-99; incorporates P.A. 90-790, eff. 8-14-98; 91-357, eff. 7-29-99.)

(750 ILCS 28/30)
Sec. 30. Initiated withholding.
(a) Notwithstanding any other provision of this Act, if the court has not required that income withholding take effect immediately, the obligee or public office may initiate withholding, regardless of whether a delinquency has accrued, by preparing and serving an income withholding notice on the payor that contains the information required under subsection (c) of Section 20 and states that the parties' written agreement providing an alternative arrangement to immediate withholding under subsection (a) of Section 20 no longer ensures payment of support due and the reason or reasons why it does not.
(b) The income withholding notice and the obligor's copy of the income withholding notice shall be served as provided in subsection (g) of Section 20.
(c) The obligor may contest withholding commenced under this Section by filing a petition to contest withholding with the Clerk of the Circuit Court within 20 days after service of a copy of the income withholding notice on the obligor. However, the grounds for the petition shall be limited to a dispute concerning:
(1) whether the parties' written agreement providing

an alternative arrangement to immediate withholding under subsection (a) of Section 20 continues to ensure payment of support; or

(2) the identity of the obligor.
It shall not be grounds for filing a petition that the obligor has made all payments due by the date of the petition.
(d) If the obligor files a petition contesting withholding within the 20-day period required under subsection (c), the Clerk of the Circuit Court shall notify the obligor and the obligee or public office, as appropriate, of the time and place of the hearing on the petition. The court shall hold the hearing pursuant to the provisions of Section 40.
(Source: P.A. 90-673, eff. 1-1-99.)

(750 ILCS 28/32)
Sec. 32. Unpaid arrearage or delinquency after current support obligation terminates.
(a) When current support terminates on the date stated in the order for support, or because the child attains the age of majority or is otherwise emancipated, and the amount previously required to be paid for current support of that child automatically continues as an obligation for periodic payment toward satisfaction of unpaid arrearage or delinquency as provided for by law, the obligee or public office may prepare and serve upon the obligor's payor an income withholding notice that:
(1) contains the information required under

subsection (c) of Section 20; and

(2) contains the total amount of the unpaid arrearage

or delinquency as of the date of the notice; and

(3) directs the payor to withhold, as a periodic

payment toward satisfaction of the unpaid arrearage or delinquency, the total of:

(A) the periodic amount required to be paid as

current support immediately prior to the date the current support obligation terminated under the order, or by the child becoming emancipated by age or otherwise, and

(B) any periodic amount previously required for

satisfaction of the arrearage or delinquency.

(b) The income withholding notice and the obligor's copy of the income withholding notice shall be served as provided in subsection (g) of Section 20.
(c) The obligor may contest withholding commenced under this Section by filing a petition to contest withholding with the Clerk of the Circuit Court within 20 days after service of a copy of the income withholding notice on the obligor. The grounds for the petition to contest withholding shall be limited to:
(1) a dispute concerning the existence or amount of

the unpaid arrearage or delinquency; or

(2) the accuracy of the periodic amount required to

be withheld for payments of the unpaid arrearage or delinquency under the income withholding notice; or

(3) the identity of the obligor.
The Clerk of the Circuit Court shall notify the obligor and the obligee or public office of the time and place of the hearing on the petition to contest withholding. The court shall hold the hearing pursuant to the provisions of Section 40.
(Source: P.A. 93-1061, eff. 1-1-05.)

(750 ILCS 28/35)
Sec. 35. Duties of payor.
(a) It shall be the duty of any payor who has been served with an income withholding notice to deduct and pay over income as provided in this Section. The payor shall deduct the amount designated in the income withholding notice, as supplemented by any notice provided pursuant to subsection (f) of Section 45, beginning no later than the next payment of income which is payable or creditable to the obligor that occurs 14 days following the date the income withholding notice was mailed, sent by facsimile or other electronic means, or placed for personal delivery to or service on the payor. The payor may combine all amounts withheld for the benefit of an obligee or public office into a single payment and transmit the payment with a listing of obligors from whom withholding has been effected. The payor shall pay the amount withheld to the State Disbursement Unit within 7 business days after the date the amount would (but for the duty to withhold income) have been paid or credited to the obligor. If the payor knowingly fails to withhold the amount designated in the income withholding notice or to pay any amount withheld to the State Disbursement Unit within 7 business days after the date the amount would have been paid or credited to the obligor, then the payor shall pay a penalty of $100 for each day that the amount designated in the income withholding notice (whether or not withheld by the payor) is not paid to the State Disbursement Unit after the period of 7 business days has expired. The total penalty for a payor's failure, on one occasion, to withhold or pay to the State Disbursement Unit an amount designated in the income withholding notice may not exceed $10,000. The failure of a payor, on more than one occasion, to pay amounts withheld to the State Disbursement Unit within 7 business days after the date the amount would have been paid or credited to the obligor creates a presumption that the payor knowingly failed to pay over the amounts. This penalty may be collected in a civil action which may be brought against the payor in favor of the obligee or public office. An action to collect the penalty may not be brought more than one year after the date of the payor's alleged failure to withhold or pay income. A finding of a payor's nonperformance within the time required under this Act must be documented by a certified mail return receipt or a sheriff's or private process server's proof of service showing the date the income withholding notice was served on the payor. For purposes of this Act, a withheld amount shall be considered paid by a payor on the date it is mailed by the payor, or on the date an electronic funds transfer of the amount has been initiated by the payor, or on the date delivery of the amount has been initiated by the payor. For each deduction, the payor shall provide the State Disbursement Unit, at the time of transmittal, with the date the amount would (but for the duty to withhold income) have been paid or credited to the obligor.
After June 30, 2000, every payor that has 250 or more employees shall use electronic funds transfer to pay all amounts withheld under this Section. During the year 2001 and during each year thereafter, every payor that has fewer than 250 employees and that withheld income under this Section pursuant to 10 or more income withholding notices during December of the preceding year shall use electronic funds transfer to pay all amounts withheld under this Section.
Upon receipt of an income withholding notice requiring that a minor child be named as a beneficiary of a health insurance plan available through an employer or labor union or trade union, the employer or labor union or trade union shall immediately enroll the minor child as a beneficiary in the health insurance plan designated by the income withholding notice. The employer shall withhold any required premiums and pay over any amounts so withheld and any additional amounts the employer pays to the insurance carrier in a timely manner. The employer or labor union or trade union shall mail to the obligee, within 15 days of enrollment or upon request, notice of the date of coverage, information on the dependent coverage plan, and all forms necessary to obtain reimbursement for covered health expenses, such as would be made available to a new employee. When an order for dependent coverage is in effect and the insurance coverage is terminated or changed for any reason, the employer or labor union or trade union shall notify the obligee within 10 days of the termination or change date along with notice of conversion privileges.
For withholding of income, the payor shall be entitled to receive a fee not to exceed $5 per month to be taken from the income to be paid to the obligor.
(b) Whenever the obligor is no longer receiving income from the payor, the payor shall return a copy of the income withholding notice to the obligee or public office and shall provide information for the purpose of enforcing this Act.
(c) Withholding of income under this Act shall be made without regard to any prior or subsequent garnishments, attachments, wage assignments, or any other claims of creditors. Withholding of income under this Act shall not be in excess of the maximum amounts permitted under the federal Consumer Credit Protection Act. Income available for withholding shall be applied first to the current support obligation, then to any premium required for employer, labor union, or trade union-related health insurance coverage ordered under the order for support, and then to payments required on past-due support obligations. If there is insufficient available income remaining to pay the full amount of the required health insurance premium after withholding of income for the current support obligation, then the remaining available income shall be applied to payments required on past-due support obligations. If the payor has been served with more than one income withholding notice pertaining to the same obligor, the payor shall allocate income available for withholding on a proportionate share basis, giving priority to current support payments. A payor who complies with an income withholding notice that is regular on its face shall not be subject to civil liability with respect to any individual, any agency, or any creditor of the obligor for conduct in compliance with the notice.
(d) No payor shall discharge, discipline, refuse to hire or otherwise penalize any obligor because of the duty to withhold income.
(Source: P.A. 96-53, eff. 1-1-10; 97-994, eff. 8-17-12.)

(750 ILCS 28/40)
Sec. 40. Petitions to contest withholding or to modify, suspend, terminate, or correct income withholding notices.
(a) When an obligor files a petition to contest withholding, the court, after due notice to all parties, shall hear the matter as soon as practicable and shall enter an order granting or denying relief, ordering service of an amended income withholding notice, where applicable, or otherwise resolving the matter.
The court shall deny the obligor's petition if the court finds that when the income withholding notice was mailed, sent by facsimile transmission or other electronic means, or placed for personal delivery to or service on the payor:
(1) a delinquency existed; or
(2) the parties' written agreement providing an

alternative arrangement to immediate withholding under subsection (a) of Section 20 no longer ensured payment of support.

(b) At any time, an obligor, obligee, public office or Clerk of the Circuit Court may petition the court to:
(1) modify, suspend or terminate the income

withholding notice because of a modification, suspension or termination of the underlying order for support; or

(2) modify the amount of income to be withheld to

reflect payment in full or in part of the delinquency or arrearage by income withholding or otherwise; or

(3) suspend the income withholding notice because of

inability to deliver income withheld to the obligee due to the obligee's failure to provide a mailing address or other means of delivery.

(c) At any time an obligor may petition the court to correct a term contained in an income withholding notice to conform to that stated in the underlying order for support for:
(1) the amount of current support;
(2) the amount of the arrearage;
(3) the periodic amount for payment of the arrearage;

or

(4) the periodic amount for payment of the

delinquency.

(d) The obligor, obligee or public office shall serve on the payor, in the manner provided for service of income withholding notices in subsection (g) of Section 20, a copy of any order entered pursuant to this Section that affects the duties of the payor.
(e) At any time, a public office or Clerk of the Circuit Court may serve a notice on the payor to:
(1) cease withholding of income for payment of

current support for a child when the support obligation for that child has automatically ceased under the order for support through emancipation or otherwise; or

(2) cease withholding of income for payment of

delinquency or arrearage when the delinquency or arrearage has been paid in full.

(f) The notice provided for under subsection (e) of this Section shall be served on the payor in the manner provided for service of income withholding notices in subsection (g) of Section 20, and a copy shall be provided to the obligor and the obligee.
(g) The income withholding notice shall continue to be binding upon the payor until service of an amended income withholding notice or any order of the court or notice entered or provided for under this Section.
(Source: P.A. 90-673, eff. 1-1-99.)

(750 ILCS 28/45)
Sec. 45. Additional duties.
(a) An obligee who is receiving income withholding payments under this Act shall notify the State Disbursement Unit and the Clerk of the Circuit Court of any change of address within 7 days of such change.
(b) An obligee who is a recipient of public aid shall send a copy of any income withholding notice served by the obligee to the Division of Child Support Enforcement of the Department of Healthcare and Family Services.
(c) Each obligor shall notify the obligee, the public office, and the Clerk of the Circuit Court of any change of address within 7 days.
(d) An obligor whose income is being withheld pursuant to this Act shall notify the obligee, the public office, and the Clerk of the Circuit Court of any new payor, within 7 days.
(e) (Blank.)
(f) The obligee or public office shall provide notice to the payor and Clerk of the Circuit Court of any other support payment made, including but not limited to, a set-off under federal and State law or partial payment of the delinquency or arrearage, or both.
(g) The State Disbursement Unit shall maintain complete, accurate, and clear records of all income withholding payments and their disbursements. Certified copies of payment records maintained by the State Disbursement Unit, a public office, or the Clerk of the Circuit Court shall, without further proof, be admitted into evidence in any legal proceedings under this Act.
(h) The Department of Healthcare and Family Services shall design suggested legal forms for proceeding under this Act and shall make available to the courts such forms and informational materials which describe the procedures and remedies set forth herein for distribution to all parties in support actions.
(i) At the time of transmitting each support payment, the State Disbursement Unit shall provide the obligee or public office, as appropriate, with any information furnished by the payor as to the date the amount would (but for the duty to withhold income) have been paid or credited to the obligor.
(j) If an obligee who is receiving income withholding payments under this Act does not receive a payment required under the income withholding notice, he or she must give written notice of the non-receipt to the payor. The notice must include the date on which the obligee believes the payment was to have been made and the amount of the payment. The obligee must send the notice to the payor by certified mail, return receipt requested.
After receiving a written notice of non-receipt of payment under this subsection, a payor must, within 14 days thereafter, either (i) notify the obligee of the reason for the non-receipt of payment or (ii) make the required payment, together with interest at the rate of 9% calculated from the date on which the payment of income should have been made. A payor who fails to comply with this subsection is subject to the $100 per day penalty provided under subsection (a) of Section 35 of this Act.
(Source: P.A. 97-994, eff. 8-17-12.)

(750 ILCS 28/50)
Sec. 50. Penalties.
(a) Where a payor wilfully fails to withhold or pay over income pursuant to a properly served income withholding notice, or wilfully discharges, disciplines, refuses to hire or otherwise penalizes an obligor as prohibited by Section 40, or otherwise fails to comply with any duties imposed by this Act, the obligee, public office or obligor, as appropriate, may file a complaint with the court against the payor. The Clerk of the Circuit Court shall notify the obligee or public office, as appropriate, and the obligor and payor of the time and place of the hearing on the complaint. The court shall resolve any factual dispute including, but not limited to, a denial that the payor is paying or has paid income to the obligor. Upon a finding in favor of the complaining party, the court:
(1) shall enter judgment and direct the enforcement

thereof for the total amount that the payor wilfully failed to withhold or pay over; and

(2) may order employment or reinstatement of or

restitution to the obligor, or both, where the obligor has been discharged, disciplined, denied employment or otherwise penalized by the payor and may impose a fine upon the payor not to exceed $200.

(b) Any obligee, public office or obligor who wilfully initiates a false proceeding under this Act or who wilfully fails to comply with the requirements of this Act shall be punished as in cases of contempt of court.
(c) Any officer or employee of any payor subject to the provisions of this Act who has the control, supervision, or responsibility for withholding and paying over income pursuant to an income withholding notice properly served on the payor and who wilfully fails to withhold or pay over income as required under the income withholding notice shall be personally liable for a penalty equal to the total amount that was not withheld or paid over by the payor. Only where the employer has incurred sums due under this Section and is unable to pay such amounts may personal liability attach to a responsible officer or employee who has willfully failed to withhold and pay over income as required under the income withholding notice. The personal liability imposed by this subsection shall survive the dissolution of a partnership, limited liability company, or corporation. For the purposes of this subsection, "officer or employee of any payor" includes a partner of a partnership, a manager or member of a limited liability corporation, and a member of a registered limited liability partnership.
(Source: P.A. 95-468, eff. 6-1-08.)

(750 ILCS 28/50.5)
Sec. 50.5. Administrative fines imposed by the Department of Healthcare and Family Services.
(a) The administrative fines provided for under this Section are in addition to any existing fines or penalties against a payor provided for in other Sections of this Act and do not affect who would be entitled to receive those existing fines and penalties. In addition to any fines or penalties provided for in this Act, when a payor wilfully fails, after receiving 2 reminders from the Department of Healthcare and Family Services, to withhold or pay over income pursuant to a properly served income withholding notice or otherwise fails to comply with any duties imposed by this Act, the Department may impose a fine upon the payor not to exceed $1,000 per payroll period. The fine shall be payable to the Department of Healthcare and Family Services and may be used to defray the costs incurred by the Department in the collection of the past-due support and penalties provided for in this Act. The Department of Healthcare and Family Services shall place the fines collected into a special fund created to implement the purposes of this Section and the fines shall be utilized for the purposes provided for in this Section. After deducting the costs incurred by the Department of Healthcare and Family Services in the collection of the past-due support and penalties provided for in this Act, the remainder of the fines collected under this Section shall be distributed proportionally to the counties based on their population. The counties shall use these funds to assist low income families in defraying the costs associated with seeking parenting time.
(b) The Department of Healthcare and Family Services may collect the fine through administrative liens and levies on the real and personal property of the payor as provided in Sections 10-25 and 10-25.5 of the Illinois Public Aid Code.
(c) The payor may contest the fine as provided in Sections 10-25 and 10-25.5 of the Illinois Public Aid Code.
(d) The Department of Healthcare and Family Services may adopt rules necessary for the implementation of this Section.
(Source: P.A. 99-157, eff. 7-1-17.)

(750 ILCS 28/55)
Sec. 55. Alternative procedures for service of an income withholding notice.
(a) The procedures of this Section may be used in any matter to serve an income withholding notice on a payor if:
(1) for any reason the most recent order for support

entered does not contain the income withholding provisions required under Section 20, irrespective of whether a separate order for withholding was entered prior to July 1, 1997; and

(2) the obligor has accrued a delinquency after entry

of the most recent order for support.

(b) The obligee or public office shall prepare and serve the income withholding notice in accordance with the provisions of Section 25, except that the notice shall contain a periodic amount for payment of the delinquency equal to 20% of the total of the current support amount and the amount to be paid periodically for payment of any arrearage stated in the most recent order for support.
(c) If the obligor requests in writing that income withholding become effective prior to the obligor accruing a delinquency under the most recent order for support, the obligee or public office may prepare and serve an income withholding notice on the payor as provided in Section 20. In addition to filing proofs of service of the income withholding notice on the payor and the obligor, the obligee or public office shall file a copy of the obligor's written request for income withholding with the Clerk of the Circuit Court.
(d) All other provisions of this Act shall be applicable with respect to the provisions of this Section 55.
(Source: P.A. 90-673, eff. 1-1-99.)

(750 ILCS 28/60)
Sec. 60. Remedies in addition to other laws.
(a) The rights, remedies, duties and penalties created by this Act are in addition to and not in substitution for any other rights, remedies, duties and penalties created by any other law.
(b) Nothing in this Act shall be construed as invalidating any assignment of wages or benefits executed prior to January 1, 1984 (or July 1, 1985 with respect to invalidity under the Illinois Parentage Act of 1984) or any order for withholding served prior to July 1, 1997.
(Source: P.A. 90-673, eff. 1-1-99.)

(750 ILCS 28/905)
Sec. 905. (Amendatory provisions; text omitted).
(Source: P.A. 90-673, eff. 1-1-99; text omitted.)

(750 ILCS 28/910)
Sec. 910. (Amendatory provisions; text omitted).
(Source: P.A. 90-673, eff. 1-1-99; text omitted.)

(750 ILCS 28/915)
Sec. 915. (Amendatory provisions; text omitted).
(Source: P.A. 90-673, eff. 1-1-99; text omitted.)

(750 ILCS 28/920)
Sec. 920. (Amendatory provisions; text omitted).
(Source: P.A. 90-673, eff. 1-1-99; text omitted.)

(750 ILCS 28/925)
Sec. 925. (Amendatory provisions; text omitted).
(Source: P.A. 90-673, eff. 1-1-99; text omitted.)

(750 ILCS 28/930)
Sec. 930. (Amendatory provisions; text omitted).
(Source: P.A. 90-673, eff. 1-1-99; text omitted.)

(750 ILCS 28/999)
Sec. 999. Effective date. This Act takes effect January 1, 1999.
(Source: P.A. 90-673, eff. 1-1-99; 91-357, eff. 7-29-99.)



750 ILCS 30/ - Emancipation of Minors Act.

(750 ILCS 30/1) (from Ch. 40, par. 2201)
Sec. 1. Short title. This Act may be cited as the Emancipation of Minors Act.
(Source: P.A. 93-105, eff. 7-8-03.)

(750 ILCS 30/2) (from Ch. 40, par. 2202)
Sec. 2. Purpose and policy. The purpose of this Act is to provide a means by which a mature minor who has demonstrated the ability and capacity to manage his own affairs and to live wholly or partially independent of his parents or guardian, may obtain the legal status of an emancipated person with power to enter into valid legal contracts.
This Act is not intended to interfere with the integrity of the family or the rights of parents and their children. No order of complete or partial emancipation may be entered under this Act if there is any objection by the minor, his parents or guardian. This Act does not limit or exclude any other means either in statute or case law by which a minor may become emancipated.
(g) Beginning January 1, 2019, and annually thereafter through January 1, 2024, the Department of Human Services shall submit annual reports to the General Assembly regarding homeless minors older than 16 years of age but less than 18 years of age referred to a youth transitional housing program for whom parental consent to enter the program is not obtained. The report shall include the following information:
(1) the number of homeless minors referred to youth

transitional housing programs;

(2) the number of homeless minors who were referred

but a licensed youth transitional housing program was not able to provide housing and services, and what subsequent steps, if any, were taken to ensure that the homeless minors were referred to an appropriate and available alternative placement;

(3) the number of homeless minors who were referred

but determined to be ineligible for a youth transitional housing program and the reason why the homeless minors were determined to be ineligible, and what subsequent steps, if any, were taken to ensure that the homeless minors were referred to an appropriate and available alternative placement; and

(4) the number of homeless minors who voluntarily

left the program and who were dismissed from the program while they were under the age of 18, and what subsequent steps, if any, were taken to ensure that the homeless minors were referred to an appropriate and available alternative placement.

(Source: P.A. 100-162, eff. 1-1-18.)

(750 ILCS 30/3) (from Ch. 40, par. 2203)
Sec. 3. Definitions. Terms used in this Act, unless the context otherwise requires, have the meanings ascribed to them in Sections 3-1 through 3-5.
(Source: P.A. 81-833.)

(750 ILCS 30/3-1) (from Ch. 40, par. 2203-1)
Sec. 3-1. Minor. "Minor" means a person 16 years of age or over, and under the age of 18 years, subject to this Act.
(Source: P.A. 81-833.)

(750 ILCS 30/3-2) (from Ch. 40, par. 2203-2)
Sec. 3-2. Mature minor. "Mature minor" means a person 16 years of age or over and under the age of 18 years who has demonstrated the ability and capacity to manage his own affairs and to live wholly or partially independent of his parents or guardian.
(Source: P.A. 81-833.)

(750 ILCS 30/3-2.5)
Sec. 3-2.5. (Repealed).
(Source: P.A. 93-105, eff. 7-8-03. Repealed by P.A. 100-162, eff. 1-1-18.)

(750 ILCS 30/3-2.10)
Sec. 3-2.10. (Repealed).
(Source: P.A. 93-105, eff. 7-8-03. Repealed by P.A. 100-162, eff. 1-1-18.)

(750 ILCS 30/3-3) (from Ch. 40, par. 2203-3)
Sec. 3-3. Parents. "Parent" means the father or mother of a lawful child of the parties or a child born out of wedlock, and includes any adoptive parent. It does not include a parent whose rights in respect to the minor have been terminated in any manner provided by law.
(Source: P.A. 94-229, eff. 1-1-06.)

(750 ILCS 30/3-4) (from Ch. 40, par. 2203-4)
Sec. 3-4. Guardian. "Guardian" means any person, association or agency appointed guardian of the person of the minor under the Juvenile Court Act, the Juvenile Court Act of 1987, the "Probate Act of 1975", or any other statute or court order.
(Source: P.A. 85-1440.)

(750 ILCS 30/3-5) (from Ch. 40, par. 2203-5)
Sec. 3-5. Petition. "Petition" means the petition provided for in Section 7 of this Act, or any other petition filed under the Juvenile Court Act or the Juvenile Court Act of 1987, seeking the emancipation of a minor in accordance with the provisions of this Act.
(Source: P.A. 85-1209.)

(750 ILCS 30/4) (from Ch. 40, par. 2204)
Sec. 4. Jurisdiction. The circuit court in the county where the minor resides, is found, owns property, or in which a court action affecting the interests of the minor is pending, may, upon the filing of a petition on behalf of the minor by his next friend, parent or guardian and after any hearing or notice to all persons as set forth in Sections 7, 8, and 9 of this Act, enter a finding that the minor is a mature minor and order complete or partial emancipation of the minor. The court in its order for partial emancipation may specifically limit the rights and responsibilities of the minor seeking emancipation.
(Source: P.A. 100-162, eff. 1-1-18.)

(750 ILCS 30/5) (from Ch. 40, par. 2205)
Sec. 5. Rights and responsibilities of an emancipated minor.
(a) A mature minor ordered emancipated under this Act shall have the right to enter into valid legal contracts, and shall have such other rights and responsibilities as the court may order that are not inconsistent with the specific age requirements of the State or federal constitution or any State or federal law.
(b) A mature minor who is partially emancipated under this Act shall have only those rights and responsibilities specified in the order of the court.
(Source: P.A. 100-162, eff. 1-1-18.)

(750 ILCS 30/6) (from Ch. 40, par. 2206)
Sec. 6. Duration of emancipation and discharge of proceedings. The court shall retain continuing jurisdiction over the proceedings until the emancipated minor reaches age 18, and may modify or terminate its previous emancipation orders. However, any subsequent modification or termination of a previous order shall be effective only prospectively and shall not affect any rights, duties, obligations or causes of action existing prior to the modification or termination of any order under this Act.
(Source: P.A. 81-833.)

(750 ILCS 30/7) (from Ch. 40, par. 2207)
Sec. 7. Petition. The petition for emancipation shall be verified and shall set forth: (1) the age of the minor; (2) that the minor is a resident of Illinois at the time of the filing of the petition, or owns real estate in Illinois, or has an interest or is a party in any case pending in Illinois; (3) the cause for which the minor seeks to obtain partial or complete emancipation; (4) the names of the minor's parents, and the address, if living; (5) the names and addresses of any guardians or custodians appointed for the minor; (6) that the minor is a mature minor who has demonstrated the ability and capacity to manage his own affairs and (7) that the minor has lived wholly or partially independent of his parents or guardian.
(Source: P.A. 100-162, eff. 1-1-18.)

(750 ILCS 30/8) (from Ch. 40, par. 2208)
Sec. 8. Notice. All persons named in the petition shall be given written notice within 21 days after the filing of the petition for emancipation. Those persons shall have a right to be present if a hearing is sought or scheduled and to be represented by counsel.
All notices shall be served on persons named in the petition by personal service or by "certified mail, return receipt requested, addressee only". If personal service cannot be made in accordance with the provisions of this Act, substitute service or service by publication shall be made in accordance with the Civil Practice Law.
(Source: P.A. 93-105, eff. 7-8-03.)

(750 ILCS 30/9) (from Ch. 40, par. 2209)
Sec. 9. Hearing on petition.
(a) Mature minor. Before proceeding to a hearing on the petition for emancipation of a mature minor the court shall advise all persons present of the nature of the proceedings, and their rights and responsibilities if an order of emancipation should be entered.
If, after the hearing, the court determines that the minor is a mature minor who is of sound mind and has the capacity and maturity to manage his own affairs including his finances, and that the best interests of the minor and his family will be promoted by declaring the minor an emancipated minor, the court shall enter a finding that the minor is an emancipated minor within the meaning of this Act, or that the mature minor is partially emancipated with such limitations as the court by order deems appropriate. No order of complete or partial emancipation may be entered under this Act if there is any objection by the minor, his parents or guardian.
(b) (Blank).
(Source: P.A. 100-162, eff. 1-1-18.)

(750 ILCS 30/10) (from Ch. 40, par. 2210)
Sec. 10. Joinder, Juvenile Court Proceedings. The petition for declaration of emancipation may, with leave of the court, be joined with any pending litigation affecting the interests of the minor including a petition filed under the Juvenile Court Act or the Juvenile Court Act of 1987.
If any minor seeking emancipation as a mature minor is a ward of the court under the Juvenile Court Act or the Juvenile Court Act of 1987 at the time of the filing of the petition for emancipation, the petition shall be set for hearing in the juvenile court.
(Source: P.A. 93-105, eff. 7-8-03.)

(750 ILCS 30/11) (from Ch. 40, par. 2211)
Sec. 11. Appeal. Any judgment or order allowing or denying a complete or partial emancipation is a final order for purposes of appeal.
(Source: P.A. 81-833.)



750 ILCS 36/ - Uniform Child-Custody Jurisdiction and Enforcement Act.

Article 1 - General Provisions

(750 ILCS 36/Art. 1 heading)

(750 ILCS 36/101)
Sec. 101. Short Title. This Act may be cited as the Uniform Child-Custody Jurisdiction and Enforcement Act.
(Source: P.A. 93-108, eff. 1-1-04.)

(750 ILCS 36/102)
Sec. 102. Definitions. In this Act:
(1) "Abandoned" means left without provision for reasonable and necessary care or supervision.
(2) "Child" means an individual who has not attained 18 years of age.
(3) "Child-custody determination" means a judgment, decree, or other order of a court providing for the legal custody, physical custody, or visitation with respect to a child. The term includes a permanent, temporary, initial, and modification order. The term does not include an order relating to child support or other monetary obligation of an individual.
(4) "Child-custody proceeding" means a proceeding in which legal custody, physical custody, or visitation with respect to a child is an issue. The term includes a proceeding for divorce, separation, neglect, abuse, dependency, guardianship, paternity, termination of parental rights, and protection from domestic violence, in which the issue may appear. The term does not include a proceeding involving juvenile delinquency, contractual emancipation, or enforcement under Article 3.
(5) "Commencement" means the filing of the first pleading in a proceeding.
(6) "Court" means an entity authorized under the law of a state to establish, enforce, or modify a child-custody determination.
(7) "Home state" means the state in which a child lived with a parent or a person acting as a parent for at least six consecutive months immediately before the commencement of a child-custody proceeding. In the case of a child less than six months of age, the term means the state in which the child lived from birth with any of the persons mentioned. A period of temporary absence of any of the mentioned persons is part of the period.
(8) "Initial determination" means the first child-custody determination concerning a particular child.
(9) "Issuing court" means the court that makes a child-custody determination for which enforcement is sought under this Act.
(10) "Issuing state" means the state in which a child-custody determination is made.
(11) "Modification" means a child-custody determination that changes, replaces, supersedes, or is otherwise made after a previous determination concerning the same child, whether or not it is made by the court that made the previous determination.
(12) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government; governmental subdivision, agency, or instrumentality; public corporation; or any other legal or commercial entity.
(13) "Person acting as a parent" means a person, other than a parent, who:
(A) has physical custody of the child or has had

physical custody for a period of six consecutive months, including any temporary absence, within one year immediately before the commencement of a child-custody proceeding; and

(B) has been awarded legal custody by a court or

claims a right to legal custody under the law of this State.

(14) "Physical custody" means the physical care and supervision of a child.
(15) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.
(16) "Tribe" means an Indian tribe or band, or Alaskan Native village, which is recognized by federal law or formally acknowledged by a state.
(17) "Warrant" means an order issued by a court authorizing law enforcement officers to take physical custody of a child.
(Source: P.A. 93-108, eff. 1-1-04.)

(750 ILCS 36/103)
Sec. 103. Proceedings Governed By Other Law. This Act does not govern an adoption proceeding or a proceeding pertaining to the authorization of emergency medical care for a child.
(Source: P.A. 93-108, eff. 1-1-04.)

(750 ILCS 36/104)
Sec. 104. Application To Indian Tribes.
(a) A child-custody proceeding that pertains to an Indian child as defined in the Indian Child Welfare Act, 25 U.S.C. 1901 et seq., is not subject to this Act to the extent that it is governed by the Indian Child Welfare Act.
(b) A court of this State shall treat a tribe as if it were a state of the United States for the purpose of applying Articles 1 and 2.
(c) A child-custody determination made by a tribe under factual circumstances in substantial conformity with the jurisdictional standards of this Act must be recognized and enforced under Article 3.
(Source: P.A. 93-108, eff. 1-1-04.)

(750 ILCS 36/105)
Sec. 105. International Application Of Act.
(a) A court of this State shall treat a foreign country as if it were a state of the United States for the purpose of applying Articles 1 and 2.
(b) Except as otherwise provided in subsection (c), a child-custody determination made in a foreign country under factual circumstances in substantial conformity with the jurisdictional standards of this Act must be recognized and enforced under Article 3.
(c) A court of this State need not apply this Act if the child custody law of a foreign country violates fundamental principles of human rights.
(Source: P.A. 93-108, eff. 1-1-04.)

(750 ILCS 36/106)
Sec. 106. Effect Of Child-Custody Determination. A child-custody determination made by a court of this State that had jurisdiction under this Act binds all persons who have been served in accordance with the laws of this State or notified in accordance with Section 108 or who have submitted to the jurisdiction of the court, and who have been given an opportunity to be heard. As to those persons, the determination is conclusive as to all decided issues of law and fact except to the extent the determination is modified.
(Source: P.A. 93-108, eff. 1-1-04.)

(750 ILCS 36/107)
Sec. 107. Priority. If a question of existence or exercise of jurisdiction under this Act is raised in a child-custody proceeding, the question, upon request of a party, must be given priority on the calendar and handled expeditiously.
(Source: P.A. 93-108, eff. 1-1-04.)

(750 ILCS 36/108)
Sec. 108. Notice To Persons Outside State.
(a) Notice required for the exercise of jurisdiction when a person is outside this State may be given in a manner prescribed by the law of this State for service of process or by the law of the state in which the service is made. Notice must be given in a manner reasonably calculated to give actual notice but may be by publication if other means are not effective.
(b) Proof of service may be made in the manner prescribed by the law of this State or by the law of the state in which the service is made.
(c) Notice is not required for the exercise of jurisdiction with respect to a person who submits to the jurisdiction of the court.
(Source: P.A. 93-108, eff. 1-1-04.)

(750 ILCS 36/109)
Sec. 109. Appearance And Limited Immunity.
(a) A party to a child-custody proceeding, including a modification proceeding, or a petitioner or respondent in a proceeding to enforce or register a child-custody determination, is not subject to personal jurisdiction in this State for another proceeding or purpose solely by reason of having participated, or of having been physically present for the purpose of participating, in the proceeding.
(b) A person who is subject to personal jurisdiction in this State on a basis other than physical presence is not immune from service of process in this State. A party present in this State who is subject to the jurisdiction of another state is not immune from service of process allowable under the laws of that state.
(c) The immunity granted by subsection (a) does not extend to civil litigation based on acts unrelated to the participation in a proceeding under this Act committed by an individual while present in this State.
(Source: P.A. 93-108, eff. 1-1-04.)

(750 ILCS 36/110)
Sec. 110. Communication Between Courts.
(a) A court of this State may communicate with a court in another state concerning a proceeding arising under this Act.
(b) The court may allow the parties to participate in the communication. If the parties are not able to participate in the communication, they must be given the opportunity to present facts and legal arguments before a decision on jurisdiction is made.
(c) Communication between courts on schedules, calendars, court records, and similar matters may occur without informing the parties. A record need not be made of the communication.
(d) Except as otherwise provided in subsection (c), a record must be made of a communication under this Section. The parties must be informed promptly of the communication and granted access to the record.
(e) For the purposes of this Section, "record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.
(Source: P.A. 93-108, eff. 1-1-04.)

(750 ILCS 36/111)
Sec. 111. Taking Testimony In Another State.
(a) In addition to other procedures available to a party, a party to a child-custody proceeding may offer testimony of witnesses who are located in another state, including testimony of the parties and the child, by deposition or other means allowable in this State for testimony taken in another state. The court on its own motion may order that the testimony of a person be taken in another state and may prescribe the manner in which and the terms upon which the testimony is taken.
(b) A court of this State may permit an individual residing in another state to be deposed or to testify by telephone, audiovisual means, or other electronic means before a designated court or at another location in that state. A court of this State shall cooperate with courts of other states in designating an appropriate location for the deposition or testimony.
(c) Documentary evidence transmitted from another state to a court of this State by technological means that do not produce an original writing may not be excluded from evidence on an objection based on the means of transmission.
(Source: P.A. 93-108, eff. 1-1-04.)

(750 ILCS 36/112)
Sec. 112. Cooperation Between Courts; Preservation Of Records.
(a) A court of this State may request the appropriate court of another state to:
(1) hold an evidentiary hearing;
(2) order a person to produce or give evidence

pursuant to procedures of that state;

(3) order that an evaluation be made with respect to

the custody of a child involved in a pending proceeding;

(4) forward to the court of this State a certified

copy of the transcript of the record of the hearing, the evidence otherwise presented, and any evaluation prepared in compliance with the request; and

(5) order a party to a child-custody proceeding or

any person having physical custody of the child to appear in the proceeding with or without the child.

(b) Upon request of a court of another state, a court of this State may hold a hearing or enter an order described in subsection (a).
(c) Travel and other necessary and reasonable expenses incurred under subsections (a) and (b) may be assessed against the parties according to the law of this State.
(d) A court of this State shall preserve the pleadings, orders, decrees, records of hearings, evaluations, and other pertinent records with respect to a child-custody proceeding until the child attains 18 years of age. Upon appropriate request by a court or law enforcement official of another state, the court shall forward a certified copy of those records.
(Source: P.A. 93-108, eff. 1-1-04.)



Article 2 - Jurisdiction

(750 ILCS 36/Art. 2 heading)

(750 ILCS 36/201)
Sec. 201. Initial Child-Custody Jurisdiction.
(a) Except as otherwise provided in Section 204, a court of this State has jurisdiction to make an initial child-custody determination only if:
(1) this State is the home state of the child on the

date of the commencement of the proceeding, or was the home state of the child within six months before the commencement of the proceeding and the child is absent from this State but a parent or person acting as a parent continues to live in this State;

(2) a court of another state does not have

jurisdiction under paragraph (1), or a court of the home state of the child has declined to exercise jurisdiction on the ground that this State is the more appropriate forum under Section 207 or 208, and:

(A) the child and the child's parents, or the

child and at least one parent or a person acting as a parent, have a significant connection with this State other than mere physical presence; and

(B) substantial evidence is available in this

State concerning the child's care, protection, training, and personal relationships;

(3) all courts having jurisdiction under paragraph

(1) or (2) have declined to exercise jurisdiction on the ground that a court of this State is the more appropriate forum to determine the custody of the child under Section 207 or 208; or

(4) no court of any other state would have

jurisdiction under the criteria specified in paragraph (1), (2), or (3).

(b) Subsection (a) is the exclusive jurisdictional basis for making a child-custody determination by a court of this State.
(c) Physical presence of, or personal jurisdiction over, a party or a child is not necessary or sufficient to make a child-custody determination.
(Source: P.A. 93-108, eff. 1-1-04.)

(750 ILCS 36/202)
Sec. 202. Exclusive, Continuing Jurisdiction.
(a) Except as otherwise provided in Section 204, a court of this State which has made a child-custody determination consistent with Section 201 or 203 has exclusive, continuing jurisdiction over the determination until:
(1) a court of this State determines that neither the

child, the child's parents, and any person acting as a parent do not have a significant connection with this State and that substantial evidence is no longer available in this State concerning the child's care, protection, training, and personal relationships; or

(2) a court of this State or a court of another state

determines that the child, the child's parents, and any person acting as a parent do not presently reside in this State.

(b) A court of this State which has made a child-custody determination and does not have exclusive, continuing jurisdiction under this Section may modify that determination only if it has jurisdiction to make an initial determination under Section 201.
(c) A court of this State shall continue to exercise exclusive jurisdiction and be considered the home state of a child if a parent moves with a child under subsection (h) of Section 609.2 of the Illinois Marriage and Dissolution of Marriage Act.
(Source: P.A. 99-90, eff. 1-1-16.)

(750 ILCS 36/203)
Sec. 203. Jurisdiction To Modify Determination. Except as otherwise provided in Section 204, a court of this State may not modify a child-custody determination made by a court of another state unless a court of this State has jurisdiction to make an initial determination under Section 201(a)(1) or (2) and:
(1) the court of the other state determines it no

longer has exclusive, continuing jurisdiction under Section 202 or that a court of this State would be a more convenient forum under Section 207; or

(2) a court of this State or a court of the other

state determines that the child, the child's parents, and any person acting as a parent do not presently reside in the other state.

(Source: P.A. 93-108, eff. 1-1-04.)

(750 ILCS 36/204)
Sec. 204. Temporary Emergency Jurisdiction.
(a) A court of this State has temporary emergency jurisdiction if the child is present in this State and the child has been abandoned or it is necessary in an emergency to protect the child because the child, or a sibling or parent of the child, is subjected to or threatened with mistreatment or abuse.
(b) If there is no previous child-custody determination that is entitled to be enforced under this Act and a child-custody proceeding has not been commenced in a court of a state having jurisdiction under Sections 201 through 203, a child-custody determination made under this Section remains in effect until an order is obtained from a court of a state having jurisdiction under Sections 201 through 203. If a child-custody proceeding has not been or is not commenced in a court of a state having jurisdiction under Sections 201 through 203, a child-custody determination made under this Section becomes a final determination, if it so provides and this State becomes the home state of the child.
(c) If there is a previous child-custody determination that is entitled to be enforced under this Act, or a child-custody proceeding has been commenced in a court of a state having jurisdiction under Sections 201 through 203, any order issued by a court of this State under this Section must specify in the order a period that the court considers adequate to allow the person seeking an order to obtain an order from the state having jurisdiction under Sections 201 through 203. The order issued in this State remains in effect until an order is obtained from the other state within the period specified or the period expires.
(d) A court of this State which has been asked to make a child-custody determination under this Section, upon being informed that a child-custody proceeding has been commenced in, or a child-custody determination has been made by, a court of a state having jurisdiction under Sections 201 through 203, shall immediately communicate with the other court. A court of this State which is exercising jurisdiction pursuant to Sections 201 through 203, upon being informed that a child-custody proceeding has been commenced in, or a child-custody determination has been made by, a court of another state under a statute similar to this Section shall immediately communicate with the court of that state to resolve the emergency, protect the safety of the parties and the child, and determine a period for the duration of the temporary order.
(Source: P.A. 93-108, eff. 1-1-04.)

(750 ILCS 36/205)
Sec. 205. Notice; Opportunity To Be Heard; Joinder.
(a) Before a child-custody determination is made under this Act, notice and an opportunity to be heard in accordance with the standards of Section 108 must be given to all persons entitled to notice under the law of this State as in child-custody proceedings between residents of this State, any parent whose parental rights have not been previously terminated, and any person having physical custody of the child.
(b) This Act does not govern the enforceability of a child-custody determination made without notice or an opportunity to be heard.
(c) The obligation to join a party and the right to intervene as a party in a child-custody proceeding under this Act are governed by the law of this State as in child-custody proceedings between residents of this State.
(Source: P.A. 93-108, eff. 1-1-04.)

(750 ILCS 36/206)
Sec. 206. Simultaneous Proceedings.
(a) Except as otherwise provided in Section 204, a court of this State may not exercise its jurisdiction under this Article if, at the time of the commencement of the proceeding, a proceeding concerning the custody of the child has been commenced in a court of another state having jurisdiction substantially in conformity with this Act, unless the proceeding has been terminated or is stayed by the court of the other state because a court of this State is a more convenient forum under Section 207.
(b) Except as otherwise provided in Section 204, a court of this State, before hearing a child-custody proceeding, shall examine the court documents and other information supplied by the parties pursuant to Section 209. If the court determines that a child-custody proceeding has been commenced in a court in another state having jurisdiction substantially in accordance with this Act, the court of this State shall stay its proceeding and communicate with the court of the other state. If the court of the state having jurisdiction substantially in accordance with this Act does not determine that the court of this State is a more appropriate forum, the court of this State shall dismiss the proceeding.
(c) In a proceeding to modify a child-custody determination, a court of this State shall determine whether a proceeding to enforce the determination has been commenced in another state. If a proceeding to enforce a child-custody determination has been commenced in another state, the court may:
(1) stay the proceeding for modification pending the

entry of an order of a court of the other state enforcing, staying, denying, or dismissing the proceeding for enforcement;

(2) enjoin the parties from continuing with the

proceeding for enforcement; or

(3) proceed with the modification under conditions it

considers appropriate.

(Source: P.A. 93-108, eff. 1-1-04.)

(750 ILCS 36/207)
Sec. 207. Inconvenient Forum.
(a) A court of this State which has jurisdiction under this Act to make a child-custody determination may decline to exercise its jurisdiction at any time if it determines that it is an inconvenient forum under the circumstances and that a court of another state is a more appropriate forum. The issue of inconvenient forum may be raised upon motion of a party, the court's own motion, or request of another court.
(b) Before determining whether it is an inconvenient forum, a court of this State shall consider whether it is appropriate for a court of another state to exercise jurisdiction. For this purpose, the court shall allow the parties to submit information and shall consider all relevant factors, including:
(1) whether domestic violence has occurred and is

likely to continue in the future and which state could best protect the parties and the child;

(2) the length of time the child has resided outside

this State;

(3) the distance between the court in this State and

the court in the state that would assume jurisdiction;

(4) the relative financial circumstances of the

parties;

(5) any agreement of the parties as to which state

should assume jurisdiction;

(6) the nature and location of the evidence required

to resolve the pending litigation, including testimony of the child;

(7) the ability of the court of each state to decide

the issue expeditiously and the procedures necessary to present the evidence; and

(8) the familiarity of the court of each state with

the facts and issues in the pending litigation.

(c) If a court of this State determines that it is an inconvenient forum and that a court of another state is a more appropriate forum, it shall stay the proceedings upon condition that a child-custody proceeding be promptly commenced in another designated state and may impose any other condition the court considers just and proper.
(d) A court of this State may decline to exercise its jurisdiction under this Act if a child-custody determination is incidental to an action for divorce or another proceeding while still retaining jurisdiction over the divorce or other proceeding.
(Source: P.A. 93-108, eff. 1-1-04.)

(750 ILCS 36/208)
Sec. 208. Jurisdiction Declined By Reason Of Conduct.
(a) Except as otherwise provided in Section 204 or by other law of this State, if a court of this State has jurisdiction under this Act because a person seeking to invoke its jurisdiction has engaged in unjustifiable conduct, the court shall decline to exercise its jurisdiction unless:
(1) the parents and all persons acting as parents

have acquiesced in the exercise of jurisdiction;

(2) a court of the state otherwise having

jurisdiction under Sections 201 through 203 determines that this State is a more appropriate forum under Section 207; or

(3) no court of any other state would have

jurisdiction under the criteria specified in Sections 201 through 203.

(b) If a court of this State declines to exercise its jurisdiction pursuant to subsection (a), it may fashion an appropriate remedy to ensure the safety of the child and prevent a repetition of the unjustifiable conduct, including staying the proceeding until a child-custody proceeding is commenced in a court having jurisdiction under Sections 201 through 203.
(c) If a court dismisses a petition or stays a proceeding because it declines to exercise its jurisdiction pursuant to subsection (a), it shall assess against the party seeking to invoke its jurisdiction necessary and reasonable expenses including costs, communication expenses, attorney's fees, investigative fees, expenses for witnesses, travel expenses, and child care during the course of the proceedings, unless the party from whom fees are sought establishes that the assessment would be clearly inappropriate. The court may not assess fees, costs, or expenses against this State unless authorized by law other than this Act.
(Source: P.A. 93-108, eff. 1-1-04.)

(750 ILCS 36/209)
Sec. 209. Information To Be Submitted To Court.
(a) Subject to any other law providing for the confidentiality of procedures, addresses, and other identifying information, in a child-custody proceeding, each party, in its first pleading or in an attached affidavit, shall give information, if reasonably ascertainable, under oath as to the child's present address or whereabouts, the places where the child has lived during the last five years, and the names and present addresses of the persons with whom the child has lived during that period. The pleading or affidavit must state whether the party:
(1) has participated, as a party or witness or in any

other capacity, in any other proceeding concerning the custody of or visitation with the child and, if so, identify the court, the case number, and the date of the child-custody determination, if any;

(2) knows of any proceeding that could affect the

current proceeding, including proceedings for enforcement and proceedings relating to domestic violence, protective orders, termination of parental rights, and adoptions and, if so, identify the court, the case number, and the nature of the proceeding; and

(3) knows the names and addresses of any person not a

party to the proceeding who has physical custody of the child or claims rights of legal custody or physical custody of, or visitation with, the child and, if so, the names and addresses of those persons.

(b) If the information required by subsection (a) is not furnished, the court, upon motion of a party or its own motion, may stay the proceeding until the information is furnished.
(c) If the declaration as to any of the items described in subsection (a)(1) through (3) is in the affirmative, the declarant shall give additional information under oath as required by the court. The court may examine the parties under oath as to details of the information furnished and other matters pertinent to the court's jurisdiction and the disposition of the case.
(d) Each party has a continuing duty to inform the court of any proceeding in this or any other state that could affect the current proceeding.
(e) (Blank).
(Source: P.A. 93-108, eff. 1-1-04.)

(750 ILCS 36/210)
Sec. 210. Appearance Of Parties And Child.
(a) In a child-custody proceeding in this State, the court may order a party to the proceeding who is in this State to appear before the court in person with or without the child. The court may order any person who is in this State and who has physical custody or control of the child to appear in person with the child.
(b) If a party to a child-custody proceeding whose presence is desired by the court is outside this State, the court may order that a notice given pursuant to Section 108 include a statement directing the party to appear in person with or without the child and informing the party that failure to appear may result in a decision adverse to the party.
(c) The court may enter any orders necessary to ensure the safety of the child and of any person ordered to appear under this Section.
(d) If a party to a child-custody proceeding who is outside this State is directed to appear under subsection (b) or desires to appear personally before the court with or without the child, the court may require another party to pay reasonable and necessary travel and other expenses of the party so appearing and of the child.
(Source: P.A. 93-108, eff. 1-1-04.)



Article 3 - Enforcement

(750 ILCS 36/Art. 3 heading)

(750 ILCS 36/301)
Sec. 301. Definitions. In this Article:
(1) "Petitioner" means a person who seeks enforcement of an order for return of a child under the Hague Convention on the Civil Aspects of International Child Abduction or enforcement of a child-custody determination.
(2) "Respondent" means a person against whom a proceeding has been commenced for enforcement of an order for return of a child under the Hague Convention on the Civil Aspects of International Child Abduction or enforcement of a child-custody determination.
(Source: P.A. 93-108, eff. 1-1-04.)

(750 ILCS 36/302)
Sec. 302. Enforcement Under Hague Convention. Under this Article a court of this State may enforce an order for the return of the child made under the Hague Convention on the Civil Aspects of International Child Abduction as if it were a child-custody determination.
(Source: P.A. 93-108, eff. 1-1-04.)

(750 ILCS 36/303)
Sec. 303. Duty To Enforce.
(a) A court of this State shall recognize and enforce a child-custody determination of a court of another state if the latter court exercised jurisdiction in substantial conformity with this Act or the determination was made under factual circumstances meeting the jurisdictional standards of this Act and the determination has not been modified in accordance with this Act.
(b) A court of this State may utilize any remedy available under other law of this State to enforce a child-custody determination made by a court of another state. The remedies provided in this Article are cumulative and do not affect the availability of other remedies to enforce a child-custody determination.
(Source: P.A. 93-108, eff. 1-1-04.)

(750 ILCS 36/304)
Sec. 304. Temporary Visitation.
(a) A court of this State which does not have jurisdiction to modify a child-custody determination, may issue a temporary order enforcing:
(1) a visitation schedule made by a court of another

state; or

(2) the visitation provisions of a child-custody

determination of another state that does not provide for a specific visitation schedule.

(b) If a court of this State makes an order under subsection (a)(2), it shall specify in the order a period that it considers adequate to allow the petitioner to obtain an order from a court having jurisdiction under the criteria specified in Article 2. The order remains in effect until an order is obtained from the other court or the period expires.
(Source: P.A. 93-108, eff. 1-1-04.)

(750 ILCS 36/305)
Sec. 305. Registration Of Child-Custody Determination.
(a) A child-custody determination issued by a court of another state may be registered in this State, with or without a simultaneous request for enforcement, by sending to the circuit court in this State:
(1) a letter or other document requesting

registration;

(2) two copies, including one certified copy, of the

determination sought to be registered, and a statement under penalty of perjury that to the best of the knowledge and belief of the person seeking registration the order has not been modified; and

(3) except as otherwise provided in Section 209, the

name and address of the person seeking registration and any parent or person acting as a parent who has been awarded custody or visitation in the child-custody determination sought to be registered.

(b) On receipt of the documents required by subsection (a), the registering court shall:
(1) cause the determination to be filed as a foreign

judgment, together with one copy of any accompanying documents and information, regardless of their form; and

(2) serve notice upon the persons named pursuant to

subsection (a)(3) and provide them with an opportunity to contest the registration in accordance with this Section.

(c) The notice required by subsection (b)(2) must state that:
(1) a registered determination is enforceable as of

the date of the registration in the same manner as a determination issued by a court of this State;

(2) a hearing to contest the validity of the

registered determination must be requested within 20 days after service of notice; and

(3) failure to contest the registration will result

in confirmation of the child-custody determination and preclude further contest of that determination with respect to any matter that could have been asserted.

(d) A person seeking to contest the validity of a registered order must request a hearing within 20 days after service of the notice. At that hearing, the court shall confirm the registered order unless the person contesting registration establishes that:
(1) the issuing court did not have jurisdiction under

Article 2;

(2) the child-custody determination sought to be

registered has been vacated, stayed, or modified by a court having jurisdiction to do so under Article 2; or

(3) the person contesting registration was entitled

to notice, but notice was not given in accordance with the standards of Section 108, in the proceedings before the court that issued the order for which registration is sought.

(e) If a timely request for a hearing to contest the validity of the registration is not made, the registration is confirmed as a matter of law and the person requesting registration and all persons served must be notified of the confirmation.
(f) Confirmation of a registered order, whether by operation of law or after notice and hearing, precludes further contest of the order with respect to any matter that could have been asserted at the time of registration.
(Source: P.A. 93-108, eff. 1-1-04.)

(750 ILCS 36/306)
Sec. 306. Enforcement Of Registered Determination.
(a) A court of this State may grant any relief normally available under the law of this State to enforce a registered child-custody determination made by a court of another state.
(b) A court of this State shall recognize and enforce, but may not modify, except in accordance with Article 2, a registered child-custody determination of a court of another state.
(Source: P.A. 93-108, eff. 1-1-04.)

(750 ILCS 36/307)
Sec. 307. Simultaneous Proceedings. If a proceeding for enforcement under this Article is commenced in a court of this State and the court determines that a proceeding to modify the determination is pending in a court of another state having jurisdiction to modify the determination under Article 2, the enforcing court shall immediately communicate with the modifying court. The proceeding for enforcement continues unless the enforcing court, after consultation with the modifying court, stays or dismisses the proceeding.
(Source: P.A. 93-108, eff. 1-1-04.)

(750 ILCS 36/308)
Sec. 308. Expedited Enforcement Of Child-Custody Determination.
(a) A petition under this Article must be verified. Certified copies of all orders sought to be enforced and of any order confirming registration must be attached to the petition. A copy of a certified copy of an order may be attached instead of the original.
(b) A petition for enforcement of a child-custody determination must state:
(1) whether the court that issued the determination

identified the jurisdictional basis it relied upon in exercising jurisdiction and, if so, what the basis was;

(2) whether the determination for which enforcement

is sought has been vacated, stayed, or modified by a court whose decision must be enforced under this Act and, if so, identify the court, the case number, and the nature of the proceeding;

(3) whether any proceeding has been commenced that

could affect the current proceeding, including proceedings relating to domestic violence, protective orders, termination of parental rights, and adoptions and, if so, identify the court, the case number, and the nature of the proceeding;

(4) the present physical address of the child and the

respondent, if known;

(5) whether relief in addition to the immediate

physical custody of the child and attorney's fees is sought, including a request for assistance from law enforcement officials and, if so, the relief sought; and

(6) if the child-custody determination has been

registered and confirmed under Section 305, the date and place of registration.

(c) Upon the filing of a petition, the court shall issue an order directing the respondent to appear in person with or without the child at a hearing and may enter any order necessary to ensure the safety of the parties and the child. The hearing must be held on the next judicial day after service of the order unless that date is impossible. In that event, the court shall hold the hearing on the first judicial day possible. The court may extend the date of hearing at the request of the petitioner.
(d) An order issued under subsection (c) must state the time and place of the hearing and advise the respondent that at the hearing the court will order that the petitioner may take immediate physical custody of the child and the payment of fees, costs, and expenses under Section 312, and may schedule a hearing to determine whether further relief is appropriate, unless the respondent appears and establishes that:
(1) the child-custody determination has not been

registered and confirmed under Section 305 and that:

(A) the issuing court did not have jurisdiction

under Article 2;

(B) the child-custody determination for which

enforcement is sought has been vacated, stayed, or modified by a court having jurisdiction to do so under Article 2;

(C) the respondent was entitled to notice, but

notice was not given in accordance with the standards of Section 108, in the proceedings before the court that issued the order for which enforcement is sought; or

(2) the child-custody determination for which

enforcement is sought was registered and confirmed under Section 304, but has been vacated, stayed, or modified by a court of a state having jurisdiction to do so under Article 2.

(Source: P.A. 93-108, eff. 1-1-04.)

(750 ILCS 36/309)
Sec. 309. Service Of Petition And Order. Except as otherwise provided in Section 311, the petition and order must be served, by any method authorized by the law of this State, upon respondent and any person who has physical custody of the child.
(Source: P.A. 93-108, eff. 1-1-04.)

(750 ILCS 36/310)
Sec. 310. Hearing And Order.
(a) Unless the court issues a temporary emergency order pursuant to Section 204, upon a finding that a petitioner is entitled to immediate physical custody of the child, the court shall order that the petitioner may take immediate physical custody of the child unless the respondent establishes that:
(1) the child-custody determination has not been

registered and confirmed under Section 305 and that:

(A) the issuing court did not have jurisdiction

under Article 2;

(B) the child-custody determination for which

enforcement is sought has been vacated, stayed, or modified by a court of a state having jurisdiction to do so under Article 2; or

(C) the respondent was entitled to notice, but

notice was not given in accordance with the standards of Section 108, in the proceedings before the court that issued the order for which enforcement is sought; or

(2) the child-custody determination for which

enforcement is sought was registered and confirmed under Section 305 but has been vacated, stayed, or modified by a court of a state having jurisdiction to do so under Article 2.

(b) The court shall award the fees, costs, and expenses authorized under Section 312 and may grant additional relief, including a request for the assistance of law enforcement officials, and set a further hearing to determine whether additional relief is appropriate.
(c) If a party called to testify refuses to answer on the ground that the testimony may be self-incriminating, the court may draw an adverse inference from the refusal.
(d) A privilege against disclosure of communications between spouses and a defense of immunity based on the relationship of husband and wife or parent and child may not be invoked in a proceeding under this Article.
(Source: P.A. 93-108, eff. 1-1-04.)

(750 ILCS 36/311)
Sec. 311. Warrant To Take Physical Custody Of Child.
(a) Upon the filing of a petition seeking enforcement of a child-custody determination, the petitioner may file a verified application for the issuance of a warrant to take physical custody of the child if the child is immediately likely to suffer serious physical harm or be removed from this State.
(b) If the court, upon the testimony of the petitioner or other witness, finds that the child is imminently likely to suffer serious physical harm or be removed from this State, it may issue a warrant to take physical custody of the child. The petition must be heard on the next judicial day after the warrant is executed unless that date is impossible. In that event, the court shall hold the hearing on the first judicial day possible. The application for the warrant must include the statements required by Section 308(b).
(c) A warrant to take physical custody of a child must:
(1) recite the facts upon which a conclusion of

imminent serious physical harm or removal from the jurisdiction is based;

(2) direct law enforcement officers to take physical

custody of the child immediately; and

(3) provide for the placement of the child pending

final relief.

(d) The respondent must be served with the petition, warrant, and order immediately after the child is taken into physical custody.
(e) A warrant to take physical custody of a child is enforceable throughout this State. If the court finds on the basis of the testimony of the petitioner or other witness that a less intrusive remedy is not effective, it may authorize law enforcement officers to enter private property to take physical custody of the child. If required by exigent circumstances of the case, the court may authorize law enforcement officers to make a forcible entry at any hour.
(f) The court may impose conditions upon placement of a child to ensure the appearance of the child and the child's custodian.
(Source: P.A. 93-108, eff. 1-1-04.)

(750 ILCS 36/312)
Sec. 312. Costs, Fees, And Expenses.
(a) The court shall award the prevailing party, including a state, necessary and reasonable expenses incurred by or on behalf of the party, including costs, communication expenses, attorney's fees, investigative fees, expenses for witnesses, travel expenses, and child care during the course of the proceedings, unless the party from whom fees or expenses are sought establishes that the award would be clearly inappropriate.
(b) The court may not assess fees, costs, or expenses against a state unless authorized by law other than this Act.
(Source: P.A. 93-108, eff. 1-1-04.)

(750 ILCS 36/313)
Sec. 313. Recognition And Enforcement. A court of this State shall accord full faith and credit to an order issued by another state and consistent with this Act which enforces a child-custody determination by a court of another state unless the order has been vacated, stayed, or modified by a court having jurisdiction to do so under Article 2.
(Source: P.A. 93-108, eff. 1-1-04.)

(750 ILCS 36/314)
Sec. 314. Appeals. An appeal may be taken from a final order in a proceeding under this Article in accordance with expedited appellate procedures which are or may be established by Supreme Court Rule. Unless the court enters a temporary emergency order under Section 204, the enforcing court may not stay an order enforcing a child-custody determination pending appeal.
(Source: P.A. 93-108, eff. 1-1-04.)

(750 ILCS 36/315)
Sec. 315. Role Of State's Attorney.
(a) In a case arising under this Act or involving the Hague Convention on the Civil Aspects of International Child Abduction, the State's Attorney or other appropriate public official may take any lawful action, including resort to a proceeding under this Article or any other available civil proceeding to locate a child, obtain the return of a child, or enforce a child-custody determination if there is:
(1) an existing child-custody determination;
(2) a request to do so from a court in a pending

child-custody proceeding;

(3) a reasonable belief that a criminal statute has

been violated; or

(4) a reasonable belief that the child has been

wrongfully removed or retained in violation of the Hague Convention on the Civil Aspects of International Child Abduction.

(b) A State's Attorney or appropriate public official acting under this Section acts on behalf of the court and may not represent any party.
(Source: P.A. 93-108, eff. 1-1-04.)

(750 ILCS 36/316)
Sec. 316. Role Of Law Enforcement. At the request of a State's Attorney or other appropriate public official acting under Section 315, a law enforcement officer may take any lawful action reasonably necessary to locate a child or a party and assist a State's Attorney or appropriate public official with responsibilities under Section 315.
(Source: P.A. 93-108, eff. 1-1-04.)

(750 ILCS 36/317)
Sec. 317. Costs And Expenses. If the respondent is not the prevailing party, the court may assess against the respondent all direct expenses and costs incurred by the State's Attorney or other appropriate public official and law enforcement officers under Section 315 or 316.
(Source: P.A. 93-108, eff. 1-1-04.)



Article 4 - Miscellaneous Provisions

(750 ILCS 36/Art. 4 heading)

(750 ILCS 36/401)
Sec. 401. Application And Construction. In applying and construing this Uniform Act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.
(Source: P.A. 93-108, eff. 1-1-04.)

(750 ILCS 36/402)
Sec. 402. Severability Clause. If any provision of this Act or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this Act which can be given effect without the invalid provision or application, and to this end the provisions of this Act are severable.
(Source: P.A. 93-108, eff. 1-1-04.)

(750 ILCS 36/402.1)
Sec. 402.1. (Amendatory provisions; text omitted).
(Source: P.A. 93-108, eff. 1-1-04; text omitted.)

(750 ILCS 36/402.2)
Sec. 402.2. (Amendatory provisions; text omitted).
(Source: P.A. 93-108, eff. 1-1-04; text omitted.)

(750 ILCS 36/402.3)
Sec. 402.3. (Amendatory provisions; text omitted).
(Source: P.A. 93-108, eff. 1-1-04; text omitted.)

(750 ILCS 36/402.4)
Sec. 402.4. (Amendatory provisions; text omitted).
(Source: P.A. 93-108, eff. 1-1-04; text omitted.)

(750 ILCS 36/402.5)
Sec. 402.5. (Amendatory provisions; text omitted).
(Source: P.A. 93-108, eff. 1-1-04; text omitted.)

(750 ILCS 36/402.6)
Sec. 402.6. (Amendatory provisions; text omitted).
(Source: P.A. 93-108, eff. 1-1-04; text omitted.)

(750 ILCS 36/403)
Sec. 403. Effective Date. This Act takes effect on January 1, 2004.
(Source: P.A. 93-108, eff. 1-1-04.)

(750 ILCS 36/404)
Sec. 404. Repeals. The following Acts and parts of Acts are hereby repealed:
Uniform Child Custody Jurisdiction Act.
(Source: P.A. 93-108, eff. 1-1-04.)

(750 ILCS 36/405)
Sec. 405. Transitional Provision. A motion or other request for relief made in a child-custody proceeding or to enforce a child-custody determination which was commenced before the effective date of this Act is governed by the law in effect at the time the motion or other request was made.
(Source: P.A. 93-108, eff. 1-1-04.)






750 ILCS 46/ - Illinois Parentage Act of 2015.

Article 1 - General Provisions

(750 ILCS 46/Art. 1 heading)

(750 ILCS 46/101)
Sec. 101. Short title. This Act may be cited as the Illinois Parentage Act of 2015.
(Source: P.A. 99-85, eff. 1-1-16.)

(750 ILCS 46/102)
Sec. 102. Public policy. Illinois recognizes the right of every child to the physical, mental, emotional, and financial support of his or her parents. The parent-child relationship, including support obligations, extends equally to every child and to his or her parent or to each of his or her 2 parents, regardless of the legal relationship of the parents, and regardless of whether a parent is a minor.
(Source: P.A. 99-85, eff. 1-1-16.)

(750 ILCS 46/103)
Sec. 103. Definitions. In this Act:
(a) "Acknowledged father" means a man who has established a father-child relationship under Article 3.
(b) "Adjudicated father" means a man who has been adjudicated by a court of competent jurisdiction, or as authorized under Article X of the Illinois Public Aid Code, to be the father of a child.
(c) "Alleged father" means a man who alleges himself to be, or is alleged to be, the biological father or a possible biological father of a child, but whose paternity has not been established. The term does not include:
(1) a presumed parent or acknowledged father; or
(2) a man whose parental rights have been terminated

or declared not to exist.

(d) "Assisted reproduction" means a method of achieving a pregnancy through an artificial insemination or an embryo transfer and includes gamete and embryo donation. "Assisted reproduction" does not include any pregnancy achieved through sexual intercourse.
(e) "Child" means an individual of any age whose parentage may be established under this Act.
(f) "Combined paternity index" means the likelihood of paternity calculated by computing the ratio between:
(1) the likelihood that the tested man is the father,

based on the genetic markers of the tested man, mother, and child, conditioned on the hypothesis that the tested man is the father of the child; and

(2) the likelihood that the tested man is not the

father, based on the genetic markers of the tested man, mother, and child, conditioned on the hypothesis that the tested man is not the father of the child and that the father is of the same ethnic or racial group as the tested man.

(g) "Commence" means to file the initial pleading seeking an adjudication of parentage in the circuit court of this State.
(h) "Determination of parentage" means the establishment of the parent-child relationship by the signing of a voluntary acknowledgment under Article 3 of this Act or adjudication by the court or as authorized under Article X of the Illinois Public Aid Code.
(i) "Donor" means an individual who participates in an assisted reproductive technology arrangement by providing gametes and relinquishes all rights and responsibilities to the gametes so that another individual or individuals may become the legal parent or parents of any resulting child. "Donor" does not include a spouse in any assisted reproductive technology arrangement in which his or her spouse will parent any resulting child.
(j) "Ethnic or racial group" means, for purposes of genetic testing, a recognized group that an individual identifies as all or part of the individual's ancestry or that is so identified by other information.
(k) "Gamete" means either a sperm or an egg.
(l) "Genetic testing" means an analysis of genetic markers to exclude or identify a man as the father or a woman as the mother of a child as provided in Article 4 of this Act.
(l-5) "Gestational surrogacy" means the process by which a woman attempts to carry and give birth to a child created through in vitro fertilization in which the gestational surrogate has made no genetic contribution to any resulting child.
(m) "Gestational surrogate" means a woman who is not an intended parent and agrees to engage in a gestational surrogacy arrangement pursuant to the terms of a valid gestational surrogacy arrangement under the Gestational Surrogacy Act.
(m-5) "Intended parent" means a person who enters into an assisted reproductive technology arrangement, including a gestational surrogacy arrangement, under which he or she will be the legal parent of the resulting child.
(n) "Parent" means an individual who has established a parent-child relationship under Section 201 of this Act.
(o) "Parent-child relationship" means the legal relationship between a child and a parent of the child.
(p) "Presumed parent" means an individual who, by operation of law under Section 204 of this Act, is recognized as the parent of a child until that status is rebutted or confirmed in a judicial or administrative proceeding.
(q) "Probability of paternity" means the measure, for the ethnic or racial group to which the alleged father belongs, of the probability that the man in question is the father of the child, compared with a random, unrelated man of the same ethnic or racial group, expressed as a percentage incorporating the combined paternity index and a prior probability.
(r) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.
(s) "Signatory" means an individual who authenticates a record and is bound by its terms.
(t) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.
(u) "Substantially similar legal relationship" means a relationship recognized in this State under Section 60 of the Illinois Religious Freedom Protection and Civil Union Act.
(v) "Support-enforcement agency" means a public official or agency authorized to seek:
(1) enforcement of support orders or laws relating to

the duty of support;

(2) establishment or modification of child support;
(3) determination of parentage; or
(4) location of child-support obligors and their

income and assets.

(Source: P.A. 99-85, eff. 1-1-16; 99-763, eff. 1-1-17; 99-769, eff. 1-1-17; 100-201, eff. 8-18-17.)

(750 ILCS 46/104)
Sec. 104. Scope of Act; choice of law; other legal rights and duties preserved.
(a) This Act applies to determination of parentage in this State.
(b) The court shall apply the law of this State to adjudicate the parent-child relationship. The applicable law does not depend on:
(1) the place of birth of the child; or
(2) the past or present residence of the child.
(c) This Act does not create, enlarge, abrogate, or diminish parental rights or duties under other laws of this State, including the common law.
(Source: P.A. 99-85, eff. 1-1-16.)

(750 ILCS 46/105)
Sec. 105. Authority to establish parentage. The circuit courts are authorized to establish parentage under this Act. The Department of Healthcare and Family Services may make administrative determinations of paternity and nonpaternity in accordance with Section 10-17.7 of the Illinois Public Aid Code. Such administrative determinations shall have the full force and effect of court judgments entered under this Act.
(Source: P.A. 99-85, eff. 1-1-16.)

(750 ILCS 46/106)
Sec. 106. Protection of participants. Proceedings under this Act are subject to other law of this State governing the health, safety, privacy, and liberty of a child or other individual who could be jeopardized by disclosure of identifying information, including address, telephone number, place of employment, social security number, and the child's day-care facility and school.
(Source: P.A. 99-85, eff. 1-1-16.)

(750 ILCS 46/107)
Sec. 107. Applicability. Insofar as practicable, the provisions of this Act applicable to the father and child relationship shall apply to the mother and child relationship including, but not limited to, the obligation to support.
(Source: P.A. 99-85, eff. 1-1-16.)



Article 2 - Parent-Child Relationship

(750 ILCS 46/Art. 2 heading)

(750 ILCS 46/201)
Sec. 201. Establishment of parent-child relationship.
(a) The parent-child relationship is established between a woman and a child by:
(1) the woman having given birth to the child, except

as otherwise provided in the Gestational Surrogacy Act;

(2) an adjudication of the woman's parentage;
(3) adoption of the child by the woman;
(4) a valid gestational surrogacy arrangement that

complies with the Gestational Surrogacy Act or other law; or

(5) an unrebutted presumption of the woman's

parentage of the child under Section 204 of this Act.

(b) The parent-child relationship is established between a man and a child by:
(1) an unrebutted presumption of the man's parentage

of the child under Section 204 of this Act;

(2) an effective voluntary acknowledgment of

paternity by the man under Article 3 of this Act, unless the acknowledgment has been rescinded or successfully challenged;

(3) an adjudication of the man's parentage;
(4) adoption of the child by the man; or
(5) a valid gestational surrogacy arrangement that

complies with the Gestational Surrogacy Act or other law.

(c) Insofar as practicable, the provisions of this Act applicable to parent-child relationships shall apply equally to men and women as parents, including, but not limited to, the obligation to support.
(Source: P.A. 99-85, eff. 1-1-16; 99-769, eff. 1-1-17.)

(750 ILCS 46/202)
Sec. 202. Parents' legal relationship. Every child has equal rights under the law regardless of the parents' legal relationship.
(Source: P.A. 99-85, eff. 1-1-16.)

(750 ILCS 46/203)
Sec. 203. Consequences of establishment of parentage. A parent-child relationship established under this Act applies for all purposes, except as otherwise specifically provided by other law of this State.
(Source: P.A. 99-85, eff. 1-1-16.)

(750 ILCS 46/204)
Sec. 204. Presumption of parentage.
(a) A person is presumed to be the parent of a child if:
(1) the person and the mother of the child have

entered into a marriage, civil union, or substantially similar legal relationship, and the child is born to the mother during the marriage, civil union, or substantially similar legal relationship, except as provided in the Gestational Surrogacy Act or other law;

(2) the person and the mother of the child were in a

marriage, civil union, or substantially similar legal relationship and the child is born to the mother within 300 days after the marriage, civil union, or substantially similar legal relationship is terminated by death, declaration of invalidity of marriage, judgment for dissolution of marriage, civil union, or substantially similar legal relationship, or after a judgment for legal separation, except as provided in the Gestational Surrogacy Act or other law;

(3) before the birth of the child, the person and the

mother of the child entered into a marriage, civil union, or substantially similar legal relationship in apparent compliance with law, even if the attempted marriage, civil union, or substantially similar legal relationship is or could be declared invalid, and the child is born during the invalid marriage, civil union, or substantially similar legal relationship or within 300 days after its termination by death, declaration of invalidity of marriage, judgment for dissolution of marriage, civil union, or substantially similar legal relationship, or after a judgment for legal separation, except as provided in the Gestational Surrogacy Act or other law; or

(4) after the child's birth, the person and the

child's mother have entered into a marriage, civil union, or substantially similar legal relationship, even if the marriage, civil union, or substantially similar legal relationship is or could be declared invalid, and the person is named, with the person's written consent, as the child's parent on the child's birth certificate.

(b) If 2 or more conflicting presumptions arise under this Section, the presumption which on the facts is founded on the weightier considerations of policy and logic, especially the policy of promoting the child's best interests, controls.
(Source: P.A. 99-85, eff. 1-1-16; 99-769, eff. 1-1-17.)

(750 ILCS 46/205)
Sec. 205. Proceedings to declare the non-existence of the parent-child relationship.
(a) An action to declare the non-existence of the parent-child relationship may be brought by the child, the birth mother, or a person presumed to be a parent under Section 204 of this Act. Actions brought by the child, the birth mother, or a presumed parent shall be brought by verified complaint, which shall be designated a petition. After a presumption under Section 204 of this Act has been rebutted, parentage of the child by another man or woman may be established in the same action, if he or she has been made a party.
(b) An action to declare the non-existence of the parent-child relationship brought under subsection (a) of this Section shall be barred if brought later than 2 years after the petitioner knew or should have known of the relevant facts. The 2-year period for bringing an action to declare the non-existence of the parent-child relationship shall not extend beyond the date on which the child reaches the age of 18 years. Failure to bring an action within 2 years shall not bar any party from asserting a defense in any action to declare the existence of the parent-child relationship.
(c) An action to declare the non-existence of the parent-child relationship may be brought subsequent to an adjudication of parentage in any judgment by the man adjudicated to be the parent pursuant to a presumption in paragraphs (a)(1) through (a)(4) of Section 204 if, as a result of deoxyribonucleic acid (DNA) testing, it is discovered that the man adjudicated to be the parent is not the father of the child. Actions brought by the adjudicated father shall be brought by verified petition. If, as a result of the deoxyribonucleic acid (DNA) testing that is admissible under Section 614 of this Act, the petitioner is determined not to be the father of the child, the adjudication of paternity and any orders regarding the allocation of parental responsibilities, parenting time, and future payments of support may be vacated.
(d) An action to declare the non-existence of the parent-child relationship brought under subsection (c) of this Section shall be barred if brought more than 2 years after the petitioner obtains actual knowledge of relevant facts. The 2-year period shall not apply to periods of time where the birth mother or the child refuses to submit to deoxyribonucleic acid (DNA) testing. The 2-year period for bringing an action to declare the non-existence of the parent-child relationship shall not extend beyond the date on which the child reaches the age of 18 years.
(Source: P.A. 99-85, eff. 1-1-16; 99-769, eff. 1-1-17.)

(750 ILCS 46/206)
Sec. 206. Presumption; burden of proof. A person challenging a presumption under Section 204 of this Act may rebut the presumption with clear and convincing evidence.
(Source: P.A. 99-85, eff. 1-1-16.)



Article 3 - Voluntary Acknowledgment

(750 ILCS 46/Art. 3 heading)

(750 ILCS 46/301)
Sec. 301. Voluntary acknowledgment. A parent-child relationship may be established voluntarily by the signing and witnessing of a voluntary acknowledgment in accordance with Section 12 of the Vital Records Act and Section 10-17.7 of the Illinois Public Aid Code. The voluntary acknowledgment shall contain the social security numbers or tax identification numbers of the persons signing the voluntary acknowledgment; however, failure to include the social security numbers of the persons signing a voluntary acknowledgment does not invalidate the voluntary acknowledgment.
(Source: P.A. 99-85, eff. 1-1-16; 99-769, eff. 1-1-17.)

(750 ILCS 46/302)
Sec. 302. Execution of voluntary acknowledgment.
(a) A voluntary acknowledgment described in Section 301 of this Act must:
(1) be in a record;
(2) be signed, or otherwise authenticated, under

penalty of perjury by the mother and by the man seeking to establish his parentage;

(3) state that the child whose parentage is being

acknowledged:

(A) does not have a presumed parent, or has a

presumed parent whose full name is stated; and

(B) does not have another acknowledged or

adjudicated parent;

(4) be witnessed; and
(5) state that the signatories understand that the

voluntary acknowledgment is the equivalent of a judicial adjudication of parentage of the child and that: (i) a challenge by a signatory to the voluntary acknowledgment may be permitted only upon a showing of fraud, duress, or material mistake of fact; and (ii) a challenge to the voluntary acknowledgment is barred after 2 years unless that period is tolled pursuant to the law.

(b) An acknowledgment is void if it:
(1) states that another person is a presumed parent,

unless a denial signed or otherwise authenticated by the presumed parent is filed with the Department of Healthcare and Family Services, as provided by law;

(2) states that another person is an acknowledged or

adjudicated parent; or

(3) falsely denies the existence of a presumed,

acknowledged, or adjudicated parent of the child.

(c) A presumed father may sign or otherwise authenticate a voluntary acknowledgment.
(Source: P.A. 99-85, eff. 1-1-16; 99-769, eff. 1-1-17.)

(750 ILCS 46/303)
Sec. 303. Denial of parentage. A presumed parent may sign a denial of parentage. The denial is valid only if:
(a) a voluntary acknowledgment described in Section

301 of this Act signed, or otherwise authenticated, by a man is filed pursuant to Section 305 of this Act;

(b) the denial is in a record, and is signed, or

otherwise authenticated, under penalty of perjury; and

(c) the presumed parent has not previously:
(1) acknowledged his parentage, unless the

previous voluntary acknowledgment has been rescinded under Section 307 of this Act or successfully challenged under Section 308 of this Act; or

(2) been adjudicated to be the parent of the

child.

(Source: P.A. 99-85, eff. 1-1-16; 99-769, eff. 1-1-17.)

(750 ILCS 46/304)
Sec. 304. Rules for voluntary acknowledgment and denial of parentage.
(a) A voluntary acknowledgment as described in Section 301 of this Act and a denial of parentage may be contained in a single document or may be signed in counterparts, and may be filed separately or simultaneously. If the voluntary acknowledgment and denial are both necessary, neither is valid until both are filed.
(b) A voluntary acknowledgment or a denial may be signed before the birth of the child.
(c) Subject to subsection (a), an acknowledgment or denial takes effect on the filing of the document with the Department of Healthcare and Family Services, as provided by law.
(d) A voluntary acknowledgment or denial signed by a minor is valid if it is otherwise in compliance with this Act.
(Source: P.A. 99-85, eff. 1-1-16; 99-769, eff. 1-1-17.)

(750 ILCS 46/305)
Sec. 305. Effect of voluntary acknowledgment or denial of parentage.
(a) Except as otherwise provided in Sections 307 and 308 of this Act, a valid voluntary acknowledgment filed with the Department of Healthcare and Family Services, as provided by law, is equivalent to an adjudication of the parentage of a child and confers upon the acknowledged father all of the rights and duties of a parent.
(b) Notwithstanding any other provision of this Act, parentage established in accordance with Section 301 of this Act has the full force and effect of a judgment entered under this Act and serves as a basis for seeking a child support order without any further proceedings to establish parentage.
(c) Except as otherwise provided in Sections 307 and 308 of this Act, a valid denial by a presumed parent filed with the Department of Healthcare and Family Services, as provided by law, in conjunction with a voluntary acknowledgment, is equivalent to an adjudication of the nonparentage of the presumed parent and discharges the presumed parent from all rights and duties of a parent.
(Source: P.A. 99-85, eff. 1-1-16; 99-769, eff. 1-1-17.)

(750 ILCS 46/306)
Sec. 306. No filing fee. The Department of Healthcare and Family Services, as provided by law, may not charge a fee for filing a voluntary acknowledgment or denial.
(Source: P.A. 99-85, eff. 1-1-16.)

(750 ILCS 46/307)
Sec. 307. Proceeding for rescission. A signatory may rescind a voluntary acknowledgment or denial by filing a signed and witnessed rescission with the Department of Healthcare and Family Services as provided in Section 12 of the Vital Records Act, before the earlier of:
(a) 60 days after the effective date of the voluntary

acknowledgment or denial, as provided in Section 304 of this Act; or

(b) the date of a judicial or administrative

proceeding relating to the child (including a proceeding to establish a support order) in which the signatory is a party.

(Source: P.A. 99-85, eff. 1-1-16; 99-769, eff. 1-1-17.)

(750 ILCS 46/308)
Sec. 308. Challenge after expiration of period for rescission. After the period for rescission under Section 307 of this Act has expired, a signatory of a voluntary acknowledgment or denial may commence a proceeding to challenge the voluntary acknowledgment or denial only as provided in Section 309 of this Act.
(Source: P.A. 99-85, eff. 1-1-16; 99-769, eff. 1-1-17.)

(750 ILCS 46/309)
Sec. 309. Procedure for challenge.
(a) A voluntary acknowledgment and any related denial may be challenged only on the basis of fraud, duress, or material mistake of fact by filing a verified petition under this Section within 2 years after the effective date of the voluntary acknowledgment or denial, as provided in Section 304 of this Act. Time during which the person challenging the voluntary acknowledgment or denial is under legal disability or duress or the ground for relief is fraudulently concealed shall be excluded in computing the period of 2 years.
(b) The verified complaint, which shall be designated a petition, shall be filed in the county where a proceeding relating to the child was brought, such as a support proceeding or, if none exists, in the county where the child resides. Every signatory to the voluntary acknowledgment and any related denial must be made a party to a proceeding to challenge the voluntary acknowledgment or denial. The party challenging the voluntary acknowledgment or denial shall have the burden of proof. The burden of proof to challenge a voluntary acknowledgment is clear and convincing evidence.
(c) For the purpose of a challenge to a voluntary acknowledgment or denial, a signatory submits to personal jurisdiction of this State by signing the voluntary acknowledgment and any related denial, effective upon the filing of the voluntary acknowledgment and any related denial with the Department of Healthcare and Family Services, as provided in Section 12 of the Vital Records Act.
(d) Except for good cause shown, during the pendency of a proceeding to challenge a voluntary acknowledgment or denial, the court may not suspend the legal responsibilities of a signatory arising from the voluntary acknowledgment, including the duty to pay child support.
(e) At the conclusion of a proceeding to challenge a voluntary acknowledgment or denial, the court shall order the Department of Public Health to amend the birth record of the child, if appropriate. A copy of an order entered at the conclusion of a proceeding to challenge shall be provided to the Department of Healthcare and Family Services.
(Source: P.A. 99-85, eff. 1-1-16; 99-769, eff. 1-1-17.)

(750 ILCS 46/310)
Sec. 310. Ratification barred. A court or administrative agency conducting a judicial or administrative proceeding is not required or permitted to ratify an unchallenged voluntary acknowledgment described in Section 301 of this Act.
(Source: P.A. 99-85, eff. 1-1-16; 99-769, eff. 1-1-17.)

(750 ILCS 46/311)
Sec. 311. Full faith and credit. A court of this State shall give full faith and credit to a valid voluntary acknowledgment or denial of parentage effective in another state if the voluntary acknowledgment or denial has been signed and is otherwise in compliance with the law of the other state.
(Source: P.A. 99-85, eff. 1-1-16; 99-769, eff. 1-1-17.)

(750 ILCS 46/312)
Sec. 312. Forms for voluntary acknowledgment and denial of parentage.
(a) To facilitate compliance with this Article, the Department of Healthcare and Family Services shall prescribe forms for the voluntary acknowledgment and denial of parentage and for the rescission of the voluntary acknowledgment or denial of parentage consistent with Section 307 of this Act.
(b) A voluntary acknowledgment, denial, or rescission of voluntary acknowledgment or denial of parentage, regardless of which version of the prescribed form is used, is not affected by a later modification of the prescribed form.
(c) Any voluntary acknowledgment, denial, or rescission of voluntary acknowledgement or denial of parentage that was completed before January 1, 2016 is valid if it met all criteria for validity at the time it was signed.
(Source: P.A. 99-85, eff. 1-1-16; 99-769, eff. 1-1-17.)

(750 ILCS 46/313)
Sec. 313. Release of information. The Department of Healthcare and Family Services may release information relating to the voluntary acknowledgment described in Section 301 of this Act, or the related denial, to a signatory of the voluntary acknowledgment or denial; to the child's guardian, the emancipated child, or the legal representatives of those individuals; to appropriate federal agencies; and to courts and appropriate agencies of this State or another state.
(Source: P.A. 99-85, eff. 1-1-16; 99-769, eff. 1-1-17.)

(750 ILCS 46/314)
Sec. 314. Adoption of rules. The Department of Public Health and the Department of Healthcare and Family Services may adopt rules to implement this Article.
(Source: P.A. 99-85, eff. 1-1-16.)



Article 4 - Genetic Testing

(750 ILCS 46/Art. 4 heading)

(750 ILCS 46/401)
Sec. 401. Proceeding authorized. As soon as practicable, a court or an administrative hearing officer in an Expedited Child Support System may, and upon the request of a party except as provided in Section 610 of this Act, or of the child, shall order or direct the mother, child, and alleged father to submit to deoxyribonucleic acid (DNA) testing to determine inherited characteristics. If any party refuses to submit to genetic testing, the court may resolve the question of paternity against that party or enforce its order if the rights of others and the interests of justice so require.
(Source: P.A. 99-85, eff. 1-1-16.)

(750 ILCS 46/402)
Sec. 402. Requirements for genetic testing.
(a) The genetic testing shall be conducted by an expert qualified as an examiner of blood or tissue types and appointed by the court. The expert shall determine the genetic testing procedures. However, any interested party, for good cause shown, in advance of the scheduled genetic testing, may request a hearing to object to the qualifications of the expert or the genetic testing procedures. The expert appointed by the court shall testify at the pre-test hearing at the expense of the party requesting the hearing, except for an indigent party as provided in Section 405 of this Act. An expert not appointed by the court shall testify at the pre-test hearing at the expense of the party retaining the expert. Inquiry into an expert's qualifications at the pre-test hearing shall not affect either party's right to have the expert qualified at trial.
(b) Genetic testing must be of a type reasonably relied upon by experts in the field of genetic testing and performed in a testing laboratory accredited by the American Association of Blood Banks or a successor to its functions.
(c) A specimen used in genetic testing may consist of one or more samples, or a combination of samples, of blood, buccal cells, bone, hair, or other body tissue or fluid.
(d) The testing laboratory shall determine the databases from which to select frequencies for use in calculation of the probability of paternity based on the ethnic or racial group of an individual or individuals. If there is disagreement as to the testing laboratory's choice, the following rules apply:
(1) The individual objecting may require the testing

laboratory, within 30 days after receipt of the report of the genetic testing, to recalculate the probability of paternity using an ethnic or racial group different from that used by the laboratory.

(2) The individual objecting to the testing

laboratory's initial choice shall:

(A) if the frequencies are not available to the

testing laboratory for the ethnic or racial group requested, provide the requested frequencies compiled in a manner recognized by accrediting bodies; or

(B) engage another testing laboratory to perform

the calculations.

(e) If, after recalculation using a different ethnic or racial group, genetic testing does not reputably identify a man as the father of a child, an individual who has been tested may be required to submit to additional genetic testing.
(Source: P.A. 99-85, eff. 1-1-16.)

(750 ILCS 46/403)
Sec. 403. Genetic test results.
(a) The expert shall prepare a written report of the genetic test results. If the genetic test results show that the alleged father is not excluded, the report shall contain statistics based upon the statistical formula of combined paternity index (CPI) and the probability of paternity as determined by the probability of exclusion (Random Man Not Excluded = RMNE). The expert may be called by the court as a witness to testify to his or her findings and, if called, shall be subject to cross-examination by the parties. If the genetic test results show that the alleged father is not excluded, any party may demand that other experts, qualified as examiners of blood or tissue types, perform independent genetic testing under order of court, including, but not limited to, blood types or other testing of genetic markers. The results of the genetic testing may be offered into evidence. The number and qualifications of the experts shall be determined by the court.
(b) Documentation of the chain of custody of the blood or tissue samples, accompanied by an affidavit or certification in accordance with Section 1-109 of the Code of Civil Procedure, is competent evidence to establish the chain of custody.
(c) The report of the genetic test results prepared by the appointed expert shall be made by affidavit or by certification as provided in Section 1-109 of the Code of Civil Procedure and shall be mailed to all parties. A proof of service shall be filed with the court. The verified report shall be admitted into evidence at trial without foundation testimony or other proof of authenticity or accuracy, unless a written motion challenging the admissibility of the report is filed by either party within 28 days of receipt of the report, in which case expert testimony shall be required. A party may not file such a motion challenging the admissibility of the report later than 28 days before commencement of trial. Before trial, the court shall determine whether the motion is sufficient to deny admission of the report by verification. Failure to make that timely motion constitutes a waiver of the right to object to admission by verification and shall not be grounds for a continuance of the hearing to establish paternity.
(Source: P.A. 99-85, eff. 1-1-16.)

(750 ILCS 46/404)
Sec. 404. Effect of genetic testing. Genetic testing taken under this Article shall have the following effect:
(a) If the court finds that the conclusion of the

expert or experts, as disclosed by the evidence based upon the genetic testing, is that the alleged father is not the parent of the child, the question of paternity shall be resolved accordingly.

(b) If the experts disagree in their findings or

conclusions, the question shall be weighed with other competent evidence of paternity.

(c) If the genetic testing results indicate that the

alleged father is not excluded and that the combined paternity index is at least 1,000 to 1, and there is at least a 99.9% probability of paternity, the alleged father is presumed to be the father, and this evidence shall be admitted.

(d) A man identified under subsection (c) of this

Section as the father of the child may rebut the genetic testing results by other genetic testing satisfying the requirements of this Article which:

(1) excludes the man as a genetic father of the

child; or

(2) identifies another man as the possible

father of the child.

(e) Except as otherwise provided in this Article, if

more than one man is identified by genetic testing as the possible father of the child, the court shall order them to submit to further genetic testing to identify the genetic father.

(Source: P.A. 99-85, eff. 1-1-16.)

(750 ILCS 46/405)
Sec. 405. Cost of genetic testing. The expense of the genetic testing shall be paid by the party who requests the genetic testing, except that the court may apportion the costs between the parties, upon request. When the genetic testing is requested by the party seeking to establish paternity and that party is found to be indigent by the court, the expense shall be paid by the public agency providing representation; except that where a public agency is not providing representation, the expense shall be paid by the county in which the action is brought. When the genetic testing is ordered by the court on its own motion or is requested by the alleged or presumed father and that father is found to be indigent by the court, the expense shall be paid by the county in which the action is brought. Any part of the expense may be taxed as costs in the action, except that no costs may be taxed against a public agency that has not requested the genetic testing.
(Source: P.A. 99-85, eff. 1-1-16.)

(750 ILCS 46/406)
Sec. 406. Compensation of expert. The compensation of each expert witness appointed by the court shall be paid as provided in Section 405 of this Act. Any part of the payment may be taxed as costs in the action, except that no costs may be taxed against a public agency that has not requested the services of the expert witness.
(Source: P.A. 99-85, eff. 1-1-16.)

(750 ILCS 46/407)
Sec. 407. Independent genetic testing. Nothing in this Article shall prevent a party from obtaining genetic testing of his or her own blood or tissue independent of those ordered by the court or from presenting expert testimony interpreting those tests or any other blood tests ordered under this Article. Reports of all the independent tests, accompanied by affidavit or certification pursuant to Section 1-109 of the Code of Civil Procedure, and notice of any expert witnesses to be called to testify to the results of those tests shall be submitted to all parties at least 30 days before any hearing set to determine the issue of parentage.
(Source: P.A. 99-85, eff. 1-1-16.)

(750 ILCS 46/408)
Sec. 408. Additional persons to be tested.
(a) Subject to subsection (b), if a genetic-testing specimen is not available from a man who may be the father of a child, for good cause and under circumstances the court considers to be just, the court may order the following individuals to submit specimens for genetic testing:
(1) the parents of the man;
(2) brothers and sisters of the man;
(3) other children of the man and their mothers; and
(4) other relatives of the man necessary to complete

genetic testing.

(b) Issuance of an order under this Section requires a finding that a need for genetic testing outweighs the legitimate interests of the individual sought to be tested, and in no event shall an order be issued until the individual is joined as a party and given notice as required under the Code of Civil Procedure.
(Source: P.A. 99-85, eff. 1-1-16.)



Article 5 - Temporary Relief

(750 ILCS 46/Art. 5 heading)

(750 ILCS 46/501)
Sec. 501. Temporary orders.
(a) On a motion by a party and a showing of clear and convincing evidence of parentage, the court shall issue a temporary order for support of a child, including a non-minor child with a disability, if the order is appropriate and the individual ordered to pay support is:
(1) a presumed parent of the child;
(2) petitioning to have parentage adjudicated;
(3) identified as the father through genetic testing

under Article 4 of this Act;

(4) an alleged father who has declined to submit to

genetic testing;

(5) shown by clear and convincing evidence to be the

child's father;

(6) the mother of the child; or
(7) anyone else determined to be the child's parent.
In determining the amount of a temporary child support award, the court shall use the guidelines and standards set forth in Sections 505, 505.2, and 513.5 of the Illinois Marriage and Dissolution of Marriage Act.
(b) A temporary order may include provisions for the allocation of parental responsibilities and parenting time as provided by the Illinois Marriage and Dissolution of Marriage Act. A temporary order may, in accordance with the provisions of subsection (a) of Section 508 of the Illinois Marriage and Dissolution of Marriage Act that relate to proceedings other than pre-judgment dissolution proceedings, include an award for interim attorney's fees and costs.
(c) Temporary orders issued under this Section shall not have prejudicial effect with respect to final child support, the allocation of parental responsibilities, or parenting time orders.
(Source: P.A. 99-85, eff. 1-1-16; 99-769, eff. 1-1-17.)

(750 ILCS 46/502)
Sec. 502. Injunctive relief.
(a) In any action brought under this Act for the initial determination of parentage, the allocation of parental responsibilities or parenting time, or for modification of a prior allocation order or judgment or parenting time order, the court, upon application of a party, may enjoin a party having physical possession or an allocation order or judgment from temporarily relocating the child from this State pending the adjudication of the issues of parentage, the allocation of parental responsibilities, and parenting time. When deciding whether to enjoin relocation of a child, or to order a party to return the child to this State, the court shall consider factors including, but not limited to:
(1) the extent of previous involvement with the child

by the party seeking to enjoin relocation or to have the absent party return the child to this State;

(2) the likelihood that parentage will be

established; and

(3) the impact on the financial, physical, and

emotional health of the party being enjoined from relocating the child or the party being ordered to return the child to this State.

(b) A temporary restraining order or preliminary injunction under this Act shall be governed by the relevant provisions of Part 1 of Article XI of the Code of Civil Procedure.
(c) Notwithstanding the provisions of subsection (a) of this Section, the court may decline to enjoin a domestic violence victim having physical possession or an allocation order or judgment from temporarily or permanently relocating the child from this State pending an allocation of parental responsibilities or an adjudication of parenting time. In determining whether a person is a domestic violence victim, the court shall consider the following factors:
(1) a sworn statement by the person that the person

has good reason to believe that he or she is the victim of domestic violence or stalking;

(2) a sworn statement that the person fears for his

or her safety or the safety of his or her children;

(3) evidence from police, court, or other government

agency records or files;

(4) documentation from a domestic violence program if

the person is alleged to be a victim of domestic violence;

(5) documentation from a legal, clerical, medical, or

other professional from whom the person has sought assistance in dealing with the alleged domestic violence; and

(6) any other evidence that supports the sworn

statements, such as a statement from any other individual with knowledge of the circumstances that provides the basis for the claim, or physical evidence of the domestic violence.

(Source: P.A. 99-85, eff. 1-1-16; 99-769, eff. 1-1-17.)



Article 6 - Proceeding to Adjudicate Parentage

(750 ILCS 46/Art. 6 heading)

(750 ILCS 46/601)
Sec. 601. Proceeding authorized. A civil proceeding may be maintained to adjudicate the parentage of a child. The proceeding is governed by the Code of Civil Procedure and Illinois Supreme Court Rules. Administrative proceedings adjudicating paternity shall be governed by Section 10-17.7 of the Illinois Public Aid Code.
(Source: P.A. 99-85, eff. 1-1-16.)

(750 ILCS 46/602)
Sec. 602. Standing. A complaint to adjudicate parentage shall be verified, shall be designated a petition, and shall name the person or persons alleged to be the parent of the child. Subject to Article 3 and Sections 607, 608, and 609 of this Act, a proceeding to adjudicate parentage may be maintained by:
(a) the child;
(b) the mother of the child;
(c) a pregnant woman;
(d) a man presumed or alleging himself to be the

parent of the child;

(e) a woman presumed or alleging herself to be the

parent of the child;

(f) the support-enforcement agency or other

governmental agency authorized by other law;

(g) any person or public agency that has physical

possession of or has custody of or has been allocated parental responsibilities for, is providing financial support to, or has provided financial support to the child;

(h) the Department of Healthcare and Family Services

if it is providing, or has provided, financial support to the child or if it is assisting with child support collections services;

(i) an authorized adoption agency or licensed

child-placing agency;

(j) a representative authorized by law to act for an

individual who would otherwise be entitled to maintain a proceeding but who is deceased, incapacitated, or a minor; or

(k) an intended parent.
(Source: P.A. 99-85, eff. 1-1-16; 99-769, eff. 1-1-17.)

(750 ILCS 46/603)
Sec. 603. Subject matter and personal jurisdiction.
(a) The circuit courts of this State shall have jurisdiction of an action brought under this Act. In a civil action not brought under this Act, the provisions of this Act shall apply if parentage is at issue. The court may join any action under this Act with any other civil action in which this Act is applicable.
(b) An individual may not be adjudicated to be a parent unless the court has personal jurisdiction over the individual.
(c) A court of this State having jurisdiction to adjudicate parentage may exercise personal jurisdiction over a nonresident individual, or the guardian or conservator of the individual, if the conditions prescribed in Section 201 of the Uniform Interstate Family Support Act are fulfilled.
(d) Lack of jurisdiction over one individual does not preclude the court from making an adjudication of parentage binding on another individual over whom the court has personal jurisdiction.
(Source: P.A. 99-85, eff. 1-1-16.)

(750 ILCS 46/604)
Sec. 604. Venue.
(a) Venue for a proceeding to adjudicate parentage is any county of this State in which a party resides, or if the presumed or alleged father is deceased, in which a proceeding for probate or administration of the presumed or alleged father's estate has been commenced, or could be commenced.
(b) A proceeding for the allocation of parental responsibilities is commenced in the county where the child resides.
(Source: P.A. 99-85, eff. 1-1-16; 99-769, eff. 1-1-17.)

(750 ILCS 46/605)
Sec. 605. Notice to presumed parent.
(a) In any action brought under Article 3 or Article 6 of this Act where the individual signing the petition for an order establishing the existence of the parent-child relationship by consent or the individual alleged to be the parent in a petition is different from an individual who is presumed to be the parent of the child under Article 2 of this Act, a notice shall be served on the presumed parent in the same manner as summonses are served in other civil proceedings or, in lieu of personal service, service may be made as follows:
(1) The person requesting notice shall pay to the

clerk of the circuit court a mailing fee of $1.50 and furnish to the clerk of the circuit court an original and one copy of a notice together with an affidavit setting forth the presumed parent's last known address. The original notice shall be retained by the clerk of the circuit court.

(2) The clerk of the circuit court shall promptly

mail to the presumed parent, at the address appearing in the affidavit, the copy of the notice by certified mail, return receipt requested. The envelope and return receipt shall bear the return address of the clerk of the circuit court. The receipt for certified mail shall state the name and address of the addressee and the date of mailing and shall be attached to the original notice.

(3) The return receipt, when returned to the clerk of

the circuit court, shall be attached to the original notice and shall constitute proof of service.

(4) The clerk of the circuit court shall note the

fact of service in a permanent record.

(b) The notice shall read as follows:
"IN THE MATTER OF NOTICE TO .......... PRESUMED PARENT.
You have been identified as the presumed parent of ......... , born on ......... The birth parent of the child is .........
An action is being brought to establish the parent-child relationship between the named child and a parent named by the person filing this action, .........
As the presumed parent, you have certain legal rights with respect to the named child, including the right to notice of the filing of proceedings instituted for the establishment of parentage of the named child and, if named as a parent in a petition to establish parentage, the right to submit to, along with the birth parent and child, deoxyribonucleic acid (DNA) tests to determine inherited characteristics, subject to Section 610 of the Illinois Parentage Act of 2015. If you wish to assert your rights with respect to the child named in this notice, you must file with the Clerk of this Circuit Court of ......... County, Illinois, whose address is ........ , within 30 days after the date of receipt of this notice, a declaration of parentage stating that you are, in fact, the parent of the named child and that you intend to assert your legal rights with respect to the child, or that you request to be notified of any further proceedings with respect to the parentage of the child.
If you do not file a declaration of parentage or a request for notice, then whatever legal rights you have with respect to the named child, including the right to notice of any future proceedings for the establishment of parentage of the child, may be terminated without any further notice to you. When your legal rights with respect to the named child are terminated, you will not be entitled to notice of any future proceedings.".
(c) The notice to a presumed parent under this Section in any action brought by a public agency shall be prepared and mailed by the public agency, and the mailing fee to the clerk of the circuit court shall be waived.
(Source: P.A. 99-85, eff. 1-1-16.)

(750 ILCS 46/606)
Sec. 606. Summons. The summons that is served on a respondent shall include the return date on or by which the respondent must appear and shall contain the following information, in a prominent place and in conspicuous language, in addition to the information required to be provided under the laws of this State: "If you do not appear as instructed in this summons, you may be required to support the child named in this petition until the child is at least 18 years old. You may also have to pay the pregnancy and delivery costs of the mother.".
(Source: P.A. 99-85, eff. 1-1-16.)

(750 ILCS 46/607)
Sec. 607. No limitation; child having no presumed, acknowledged, or adjudicated parent. A proceeding to adjudicate the parentage of a child having no presumed, acknowledged, or adjudicated parent may be commenced at any time, even after:
(a) the child becomes an adult, but only if the child

initiates the proceeding; or

(b) an earlier proceeding to adjudicate parentage has

been dismissed based on the application of a statute of limitations then in effect.

(Source: P.A. 99-85, eff. 1-1-16.)

(750 ILCS 46/608)
Sec. 608. Limitation; child having presumed parent.
(a) An alleged father, as that term is defined in Section 103 of this Act, must commence an action to establish a parent-child relationship for a child having a presumed parent not later than 2 years after the petitioner knew or should have known of the relevant facts. The time the petitioner is under legal disability or duress or the ground for relief is fraudulently concealed shall be excluded in computing the period of 2 years.
(b) A proceeding seeking to declare the non-existence of the parent-child relationship between a child and the child's presumed father may be maintained at any time by a person described in paragraphs (1) through (4) of subsection (a) of Section 204 of this Act if the court determines that the presumed father and the mother of the child neither cohabited nor engaged in sexual intercourse with each other during the probable time of conception.
(c) An adjudication under this Section shall serve as a rebuttal or confirmation of a presumed parent as defined in subsection (p) of Section 103.
(Source: P.A. 99-85, eff. 1-1-16.)

(750 ILCS 46/609)
Sec. 609. Limitation; child having acknowledged or adjudicated parent.
(a) If a child has an acknowledged parent, a signatory to the acknowledgment described in Section 301 of this Act or related denial may commence a proceeding seeking to challenge the acknowledgment or denial or challenge the paternity of the child only within the time allowed under Section 309 of this Act.
(b) If a child has an acknowledged parent or an adjudicated parent, an individual, other than the child, who is neither a signatory to the acknowledgment nor a party to the adjudication and who seeks an adjudication of parentage of the child must commence a proceeding not later than 2 years after the effective date of the acknowledgment or adjudication.
(c) A proceeding under this Section is subject to the application of the principles of estoppel established in Section 610 of this Act.
(Source: P.A. 99-85, eff. 1-1-16.)

(750 ILCS 46/610)
Sec. 610. Authority to deny motion for genetic testing.
(a) In a proceeding in which the parentage of a child having a presumed, acknowledged, or adjudicated parent is at issue, the court may deny a motion by a parent, presumed parent, acknowledged parent, adjudicated parent, alleged parent, or the child seeking an order for genetic testing of the parents and child if the court determines that:
(1) the conduct of the parent, acknowledged parent,

adjudicated parent, or the presumed parent estops that party from denying parentage;

(2) it would be inequitable to disprove the

parent-child relationship between the child and the presumed, acknowledged, or adjudicated parent; and

(3) it is in the child's best interests to deny

genetic testing, taking into account the following factors:

(A) the length of time between the current

proceeding to adjudicate parentage and the time that the presumed, acknowledged, or adjudicated parent was placed on notice that he or she might not be the biological parent;

(B) the length of time during which the presumed,

acknowledged, or adjudicated parent has assumed the role of parent of the child;

(C) the facts surrounding the presumed,

acknowledged, or adjudicated parent's discovery of his or her possible nonparentage;

(D) the nature of the relationship between the

child and the presumed, acknowledged, or adjudicated parent;

(E) the age of the child;
(F) the harm that may result to the child if the

presumed, acknowledged, or adjudicated parentage is successfully disproved;

(G) the nature of the relationship between the

child and any alleged parent;

(H) the extent to which the passage of time

reduces the chances of establishing the parentage of another person and a child support obligation in favor of the child;

(I) other factors that may affect the equities

arising from the disruption of the parent-child relationship between the child and the presumed, acknowledged, or adjudicated parent or the chance of other harm to the child; and

(J) any other factors the court determines to be

equitable.

(b) In a proceeding involving the application of this Section, a minor or incapacitated child must be represented by a guardian ad litem, child's representative, or attorney for the child. It shall be presumed to be equitable and in the best interests of the child to grant a motion by the child seeking an order for genetic testing. The presumption may be overcome by clear and convincing evidence that extraordinary circumstances exist making the genetic testing contrary to the child's best interests. The court's order denying a child's request for genetic testing must state the basis upon which the presumption was overcome. The court's order granting a child's request for genetic testing must specify the ways in which the testing results may be used for purposes of protecting the child's best interests.
(c) If the court denies a motion seeking an order for genetic testing, it shall issue an order adjudicating the presumed parent to be the parent of the child.
(Source: P.A. 99-85, eff. 1-1-16; 99-769, eff. 1-1-17.)

(750 ILCS 46/611)
Sec. 611. Joinder of proceedings.
(a) Except as otherwise provided in subsection (b), a proceeding to adjudicate parentage may be joined with a proceeding for adoption, termination of parental rights, the allocation of parental responsibilities or parenting time, child support, dissolution of marriage or civil union, declaration of invalidity of marriage or civil union, legal separation, probate or administration of an estate, or other appropriate proceeding.
(b) A respondent may not join a proceeding described in subsection (a) with a proceeding to adjudicate parentage brought under the Uniform Interstate Family Support Act.
(Source: P.A. 99-85, eff. 1-1-16; 99-769, eff. 1-1-17.)

(750 ILCS 46/612)
Sec. 612. Proceeding before birth. A proceeding to establish parentage may be commenced before the birth of the child, but may not be concluded until after the birth of the child. The following actions may be taken before the birth of the child:
(a) service of process;
(b) the taking of depositions to perpetuate

testimony; and

(c) except as prohibited by Article 4 of this Act,

collection of specimens for genetic testing.

(Source: P.A. 99-85, eff. 1-1-16.)

(750 ILCS 46/613)
Sec. 613. Child as party; representation.
(a) A minor child is a permissible party, but is not a necessary party to a proceeding under this Article.
(b) The court shall appoint a guardian ad litem, child's representative, or attorney for the child to represent a minor or incapacitated child if the child is a party or the court finds that the interests of the child are not adequately represented.
(Source: P.A. 99-85, eff. 1-1-16.)

(750 ILCS 46/614)
Sec. 614. Admissibility of results of genetic testing; expenses.
(a) If a child has a presumed, acknowledged, or adjudicated parent, the results of genetic testing are inadmissible to adjudicate parentage unless performed:
(1) with the consent of both the mother and the

presumed, acknowledged, or adjudicated parent; or

(2) pursuant to an order of the court under Section

402 of this Act.

(b) Copies of bills for genetic testing and for prenatal and postnatal health care for the mother and child which are furnished to the adverse party not less than 10 days before the date of a hearing are admissible to establish:
(1) the amount of the charges billed; and
(2) that the charges were reasonable, necessary, and

customary.

(c) Certified copies of the bills for costs incurred for pregnancy and childbirth shall be admitted into evidence at judicial or administrative proceedings without foundation testimony or other proof of authenticity or accuracy.
(Source: P.A. 99-85, eff. 1-1-16.)

(750 ILCS 46/615)
Sec. 615. Consequences of declining genetic testing.
(a) An order for genetic testing is enforceable through a proceeding for adjudication of contempt.
(b) If an individual whose parentage is being determined declines to submit to genetic testing ordered by the court or administrative agency, the court or administrative agency may adjudicate parentage contrary to the position of that individual.
(c) Genetic testing of the mother of a child is not a condition precedent to genetically testing the child and a man whose paternity is being determined. If the mother is unavailable or declines to submit to genetic testing, the court or administrative agency may order the genetic testing of the child and every man whose paternity is being adjudicated.
(Source: P.A. 99-85, eff. 1-1-16.)

(750 ILCS 46/616)
Sec. 616. Admission of parentage authorized.
(a) A respondent in a proceeding to adjudicate parentage may admit to the parentage of a child by filing a pleading to that effect or by admitting parentage under penalty of perjury when making an appearance or during a hearing.
(b) If the court finds that the admission of parentage satisfies the requirements of this Section and finds that there is no reason to question the admission, the court shall enter an order adjudicating the child to be the child of the person admitting parentage.
(Source: P.A. 99-85, eff. 1-1-16.)

(750 ILCS 46/617)
Sec. 617. Rules for adjudication of parentage. The court shall apply the following rules to adjudicate the parentage of a child:
(a) The parentage of a child having an adjudicated

parent may be disproved only by admissible results of genetic testing, or other means, excluding that person as the parent of the child or identifying another person as the parent of the child.

(b) Unless the results of the genetic testing or

other evidence are admitted to rebut other results of genetic testing, a person identified as the parent of a child under Section 404 of this Act may be adjudicated the parent of the child.

(c) If the court finds that genetic testing under

Section 404 neither identifies nor excludes a person as the parent of a child, the court may not dismiss the proceeding. In that event, the results of genetic testing and other evidence are admissible to adjudicate the issue of parentage.

(d) Unless the results of genetic testing are

admitted to rebut other results of genetic testing, a person excluded as the parent of a child by genetic testing may be adjudicated not to be the parent of the child.

(Source: P.A. 99-85, eff. 1-1-16.)

(750 ILCS 46/618)
Sec. 618. Pre-trial proceedings. As soon as practicable after an action to declare the existence or non-existence of the parent-child relationship has been brought, and the parties are at issue, the court may conduct a pre-trial conference.
(Source: P.A. 99-85, eff. 1-1-16.)

(750 ILCS 46/619)
Sec. 619. Jury prohibited. Trial by jury is not available under this Act.
(Source: P.A. 99-85, eff. 1-1-16.)

(750 ILCS 46/620)
Sec. 620. Order on default. The court may issue an order adjudicating the parentage of a person who is in default after service of process.
(Source: P.A. 99-85, eff. 1-1-16.)

(750 ILCS 46/621)
Sec. 621. Binding effect of determination of parentage.
(a) Except as otherwise provided in subsection (b) of this Section, a determination of parentage is binding on:
(1) all signatories to an acknowledgment or denial as

provided in Article 3 of this Act; and

(2) all parties to an adjudication by a court acting

under circumstances that satisfy the jurisdictional requirements of Section 201 of the Uniform Interstate Family Support Act.

(b) A child is not bound by a determination of parentage under this Act unless:
(1) the determination was based on an unrescinded

acknowledgment as provided in Article 3 of this Act and the acknowledgment is consistent with the results of genetic testing;

(2) the adjudication of parentage was based on a

finding consistent with the results of genetic testing and the consistency is declared in the determination or is otherwise shown;

(3) the child was a party or was represented in the

proceeding determining parentage by a guardian ad litem, child's representative or attorney for the child; and

(4) the child was no longer a minor at the time the

proceeding was initiated and was the moving party resulting in the parentage determination.

(c) In a proceeding for dissolution of marriage, civil union, or substantially similar legal relationship, declaration of invalidity of marriage, civil union, or substantially similar legal relationship, or legal separation, the court is deemed to have made an adjudication of the parentage of a child if the court acts under circumstances that satisfy the jurisdictional requirements of Section 201 of the Uniform Interstate Family Support Act, and the final order:
(1) expressly identifies a child as a "child of the

marriage, civil union, or substantially similar legal relationship", "issue of the marriage, civil union, or substantially similar legal relationship", or uses similar words indicating that a party to the marriage, civil union, or substantially similar legal relationship is the parent of the child; or

(2) provides for support of the child by the parties

to the marriage, civil union, or substantially similar legal relationship, unless parentage is specifically disclaimed in the order.

(d) Except as otherwise provided in subsection (b) of this Section, a determination of parentage may be a defense in a subsequent proceeding seeking to adjudicate parentage by an individual who was not a party to the earlier proceeding.
(e) A party to an adjudication of parentage may challenge the adjudication only under the laws of this State relating to appeal, vacation of judgments, or other judicial review.
(Source: P.A. 99-85, eff. 1-1-16.)

(750 ILCS 46/622)
Sec. 622. Allocation of parental responsibilities or parenting time prohibited to men who father through sexual assault or sexual abuse.
(a) This Section applies to a person who has been found to be the father of a child under this Act and who:
(1) has been convicted of or who has pled guilty or

nolo contendere to a violation of Section 11-1.20 (criminal sexual assault), Section 11-1.30 (aggravated criminal sexual assault), Section 11-1.40 (predatory criminal sexual assault of a child), Section 11-1.50 (criminal sexual abuse), Section 11-1.60 (aggravated criminal sexual abuse), Section 11-11 (sexual relations within families), Section 12-13 (criminal sexual assault), Section 12-14 (aggravated criminal sexual assault), Section 12-14.1 (predatory criminal sexual assault of a child), Section 12-15 (criminal sexual abuse), or Section 12-16 (aggravated criminal sexual abuse) of the Criminal Code of 1961 or the Criminal Code of 2012, or a similar statute in another jurisdiction, for his conduct in fathering that child; or

(2) at a fact-finding hearing, is found by clear and

convincing evidence to have committed an act of non-consensual sexual penetration for his conduct in fathering that child.

(b) A person described in subsection (a) shall not be entitled to an allocation of any parental responsibilities or parenting time with that child without the consent of the child's mother or guardian. If the person described in subsection (a) is also the guardian of the child, he does not have the authority to consent to parenting time or the allocation of parental responsibilities under this Section. If the mother of the child is a minor, and the person described in subsection (a) is also the father or guardian of the mother, then he does not have the authority to consent to the allocation of parental responsibilities or parenting time.
(c) Notwithstanding any other provision of this Act, nothing in this Section shall be construed to relieve the father described in subsection (a) of any support and maintenance obligations to the child under this Act. The child's mother or guardian may decline support and maintenance obligations from the father.
(d) Notwithstanding any other provision of law, the father described in subsection (a) of this Section is not entitled to any inheritance or other rights from the child without the consent of the child's mother or guardian.
(e) Notwithstanding any provision of the Illinois Marriage and Dissolution of Marriage Act, the parent, grandparent, great-grandparent, or sibling of the person described in subsection (a) of this Section does not have standing to bring an action requesting the allocation of parental responsibilities or parenting time with the child without the consent of the child's mother or guardian.
(f) A petition under this Section may be filed by the child's mother or guardian either as an affirmative petition in circuit court or as an affirmative defense in any proceeding filed by the person described in subsection (a) of this Section regarding the child.
(Source: P.A. 99-85, eff. 1-1-16; 99-769, eff. 1-1-17.)



Article 7 - Child of Assisted Reproduction

(750 ILCS 46/Art. 7 heading)

(750 ILCS 46/701)
Sec. 701. Scope of Article. Except as described in this Article, this Article does not apply to the birth of a child conceived by means of sexual intercourse or a child born as a result of a valid gestational surrogacy arrangement meeting the requirements of the Gestational Surrogacy Act.
(Source: P.A. 99-763, eff. 1-1-17.)

(750 ILCS 46/702)
Sec. 702. Parental status of donor. Except as provided in this Act, a donor is not a parent of a child conceived by means of assisted reproduction.
(Source: P.A. 99-763, eff. 1-1-17.)

(750 ILCS 46/703)
Sec. 703. Parentage of child of assisted reproduction.
(a) Any individual who is an intended parent as defined by this Act is the legal parent of any resulting child. If the donor and the intended parent have been represented by independent counsel and entered into a written legal agreement in which the donor relinquishes all rights and responsibilities to any resulting child, the intended parent is the parent of the child. An agreement under this subsection shall be entered into prior to any insemination or embryo transfer.
(b) If a person makes an anonymous gamete donation without a designated intended parent at the time of the gamete donation, the intended parent is the parent of any resulting child if the anonymous donor relinquished his or her parental rights in writing at the time of donation. The written relinquishment shall be directed to the entity to which the donor donated his or her gametes.
(c) An intended parent may seek a court order confirming the existence of a parent-child relationship prior to or after the birth of a child based on compliance with subsection (a) or (b) of this Section.
(d) If the requirements of subsection (a) of this Section are not met, or subsection (b) of this Section is found by a court to be inapplicable, a court of competent jurisdiction shall determine parentage based on evidence of the parties' intent at the time of donation.
(Source: P.A. 99-763, eff. 1-1-17.)

(750 ILCS 46/704)
Sec. 704. Withdrawal of consent of intended parent or donor. An intended parent or donor may withdraw consent to use his or her gametes in a writing or legal pleading with notice to the other participants. An intended parent who withdraws consent under this Section prior to the insemination or embryo transfer is not a parent of any resulting child. If a donor withdraws consent to his or her donation prior to the insemination or the combination of gametes, the intended parent is not the parent of any resulting child.
(Source: P.A. 99-763, eff. 1-1-17.)

(750 ILCS 46/705)
Sec. 705. Parental status of deceased individual. If an individual consents in a writing to be a parent of any child born of his or her gametes posthumously, and dies before the insemination of the individual's gametes or embryo transfer, the deceased individual is a parent of any resulting child born within 36 months of the death of the deceased individual.
(Source: P.A. 99-763, eff. 1-1-17.)

(750 ILCS 46/706)
Sec. 706. Inheritance rights of posthumous child. Notwithstanding Section 705, the rights of a posthumous child to an inheritance or to property under an instrument shall be governed by the provisions of the Probate Act of 1975.
(Source: P.A. 99-763, eff. 1-1-17.)

(750 ILCS 46/707)
Sec. 707. Burden of proof. Parentage established under Section 703, a withdrawal of consent under Section 704, or a proceeding to declare the non-existence of the parent-child relationship under Section 708 of this Act must be proven by clear and convincing evidence.
(Source: P.A. 99-763, eff. 1-1-17.)

(750 ILCS 46/708)
Sec. 708. Limitation on proceedings to declare the non-existence of the parent-child relationship. An action to declare the non-existence of the parent-child relationship under this Article shall be barred if brought more than 2 years following the birth of the child.
(Source: P.A. 99-763, eff. 1-1-17.)

(750 ILCS 46/709)
Sec. 709. Establishment of parentage; requirements of Gestational Surrogacy Act.
(a) In the event of gestational surrogacy, in addition to the requirements of the Gestational Surrogacy Act, a parent-child relationship is established between a person and a child if all of the following conditions are met prior to the birth of the child:
(1) The gestational surrogate certifies that she did

not provide a gamete for the child, and that she is carrying the child for the intended parents.

(2) The spouse, if any, of the gestational surrogate

certifies that he or she did not provide a gamete for the child.

(3) Each intended parent certifies that the child

being carried by the gestational surrogate was conceived using at least one of the intended parents' gametes.

(4) A physician certifies that the child being

carried by the gestational surrogate was conceived using the gamete or gametes of at least one of the intended parents, and that neither the gestational surrogate nor the gestational surrogate's spouse, if any, provided gametes for the child being carried by the gestational surrogate.

(5) The attorneys for the intended parents and the

gestational surrogate each certify that the parties entered into a gestational surrogacy agreement intended to satisfy the requirements of the Gestational Surrogacy Act.

(b) All certifications under this Section shall be in writing and witnessed by 2 competent adults who are not the gestational surrogate, gestational surrogate's spouse, if any, or an intended parent. Certifications shall be on forms prescribed by the Illinois Department of Public Health and shall be executed prior to the birth of the child. All certifications shall be provided, prior to the birth of the child, to both the hospital where the gestational surrogate anticipates the delivery will occur and to the Illinois Department of Public Health.
(c) Parentage established in accordance with this Section has the full force and effect of a judgment entered under this Act.
(d) The Illinois Department of Public Health shall adopt rules to implement this Section.
(Source: P.A. 99-763, eff. 1-1-17.)

(750 ILCS 46/710)
Sec. 710. Applicability. This Article applies only to assisted reproductive arrangements or gestational surrogacy contracts entered into after the effective date of this amendatory Act of the 99th General Assembly.
(Source: P.A. 99-763, eff. 1-1-17.)



Article 8 - Support and Judgment

(750 ILCS 46/Art. 8 heading)

(750 ILCS 46/801)
Sec. 801. Child support orders.
(a) Notwithstanding any other law to the contrary, pending the outcome of a judicial determination of parentage, the court shall issue an order for child support upon motion by a party and a showing of clear and convincing evidence of parentage. In determining the amount of the child support award, the court shall use the guidelines and standards set forth in Sections 505 and 505.2 of the Illinois Marriage and Dissolution of Marriage Act.
(b) Any new or existing support order entered by the court under this Section shall be deemed to be a series of judgments against the person obligated to pay support thereunder, each judgment to be in the amount of each payment or installment of support and each judgment to be deemed entered as of the date the corresponding payment or installment becomes due under the terms of the support order. Each judgment shall have the full force, effect, and attributes of any other judgment of this State, including the ability to be enforced. A judgment under this Section is subject to modification or termination only in accordance with Section 510 of the Illinois Marriage and Dissolution of Marriage Act. Notwithstanding any other state or local law to the contrary, a lien arises by operation of law against the real and personal property of the noncustodial parent for each installment of overdue support owed by the noncustodial parent.
(c) An order for support, when entered or modified, shall include a provision requiring the non-custodial parent to notify the court and, in cases in which a party is receiving child support enforcement services under Article X of the Illinois Public Aid Code, the Department of Healthcare and Family Services, within 7 days: (i) of the name and address of any new employer of the non-custodial parent; (ii) whether the non-custodial parent has access to health insurance coverage through the employer or other group coverage and, if so, of the policy name and number and the names of adults and initials of minors covered under the policy; and (iii) of any new residential or mailing address or telephone number of the non-custodial parent. In any subsequent action to enforce a support order, upon a sufficient showing that a diligent effort has been made to ascertain the location of the non-custodial parent, service of process or provision of notice necessary in the case may be made at the last known address of the non-custodial parent in any manner expressly provided by this Act or the Code of Civil Procedure, and shall be sufficient for purposes of due process.
(d) An order for support shall include a date on which the current support obligation terminates. The termination date shall be no earlier than the date on which the child covered by the order will attain the age of 18. However, if the child will not graduate from high school until after attaining the age of 18, then the termination date shall be no earlier than the earlier of the date on which the child's high school graduation will occur or the date on which the child will attain the age of 19. The order for support shall state that the termination date does not apply to any arrearage that may remain unpaid on that date. Nothing in this subsection shall be construed to prevent the court from modifying the order or terminating the order in the event the child is otherwise emancipated.
(e) If there is an unpaid arrearage or delinquency (as those terms are defined in the Income Withholding for Support Act) equal to at least one month's support obligation on the termination date stated in the order for support or, if there is no termination date stated in the order, on the date the child attains the age of majority or is otherwise emancipated, the periodic amount required to be paid for current support of that child immediately prior to that date shall automatically continue to be an obligation, not as current support but as periodic payment toward satisfaction of the unpaid arrearage or delinquency. The periodic payment shall be in addition to any periodic payment previously required for satisfaction of the arrearage or delinquency. The total periodic amount to be paid toward satisfaction of the arrearage or delinquency may be enforced and collected by any method provided by law for the enforcement and collection of child support including, but not limited to, income withholding under the Income Withholding for Support Act. Each order for support entered or modified must contain a statement notifying the parties of the requirements of this subsection. Failure to include the statement in the order for support does not affect the validity of the order or the operation of the provisions of this subsection with regard to the order. This subsection shall not be construed to prevent or affect the establishment or modification of an order for the support of a minor child or the establishment or modification of an order for the support of a non-minor child or educational expenses under Section 513 of the Illinois Marriage and Dissolution of Marriage Act.
(f) An order entered under this Section shall include a provision requiring the obligor to report to the obligee and to the clerk of the circuit court within 7 days each time the obligor obtains new employment, and each time the obligor's employment is terminated for any reason. The report shall be in writing and shall, in the case of new employment, include the name and address of the new employer. Failure to report new employment or the termination of current employment, if coupled with nonpayment of support for a period in excess of 60 days, is indirect criminal contempt. For an obligor arrested for failure to report new employment, bond shall be set in the amount of the child support that should have been paid during the period of unreported employment. An order entered under this Section shall also include a provision requiring the obligor and obligee parents to advise each other of a change in residence within 5 days of the change except when the court finds that the physical, mental, or emotional health of a party or that of a minor child, or both, would be seriously endangered by disclosure of the party's address.
(Source: P.A. 99-85, eff. 1-1-16.)

(750 ILCS 46/802)
Sec. 802. Judgment.
(a) The court shall issue an order adjudicating whether a person alleged or claiming to be the parent is the parent of the child. An order adjudicating parentage must identify the child by name and date of birth.
The court may assess filing fees, reasonable attorney's fees, fees for genetic testing, other costs, necessary travel expenses, and other reasonable expenses incurred in a proceeding under this Act. The court may award attorney's fees, which may be paid directly to the attorney, who may enforce the order in the attorney's own name. The court may not assess fees, costs, or expenses against the support-enforcement agency of this State or another state, except as provided by other law.
The judgment shall contain or explicitly reserve provisions concerning any duty and amount of child support and may contain provisions concerning the allocation of parental responsibilities or guardianship of the child, parenting time privileges with the child, and the furnishing of bond or other security for the payment of the judgment, which the court shall determine in accordance with the relevant factors set forth in the Illinois Marriage and Dissolution of Marriage Act and any other applicable law of this State, to guide the court in a finding in the best interests of the child. In determining the allocation of parental responsibilities, relocation, parenting time, parenting time interference, support for a non-minor disabled child, educational expenses for a non-minor child, and related post-judgment issues, the court shall apply the relevant standards of the Illinois Marriage and Dissolution of Marriage Act. Specifically, in determining the amount of a child support award, the court shall use the guidelines and standards set forth in subsection (a) of Section 505 and in Section 505.2 of the Illinois Marriage and Dissolution of Marriage Act. The court shall order all child support payments, determined in accordance with such guidelines, to commence with the date summons is served. The level of current periodic support payments shall not be reduced because of payments set for the period prior to the date of entry of the support order.
(b) In an action brought within 2 years after a child's birth, the judgment or order may direct either parent to pay the reasonable expenses incurred by either parent or the Department of Healthcare and Family Services related to the mother's pregnancy and the delivery of the child.
(c) In the absence of an explicit order or judgment for the allocation of parental responsibilities, the establishment of a child support obligation or the allocation of parenting time to one parent shall be construed as an order or judgment allocating all parental responsibilities to the other parent. If the parentage order or judgment contains no such provisions, all parental responsibilities shall be presumed to be allocated to the mother; however, the presumption shall not apply if the child has resided primarily with the other parent for at least 6 months prior to the date that the mother seeks to enforce the order or judgment of parentage.
(d) The court, if necessary to protect and promote the best interests of the child, may set aside a portion of the separately held estates of the parties in a separate fund or trust for the support, education, physical and mental health, and general welfare of a minor or mentally or physically disabled child of the parties.
(e) The court may order child support payments to be made for a period prior to the commencement of the action. In determining whether and to what extent the payments shall be made for the prior period, the court shall consider all relevant facts, including but not limited to:
(1) The factors for determining the amount of support

specified in the Illinois Marriage and Dissolution of Marriage Act.

(2) The prior knowledge of the person obligated to

pay support of the fact and circumstances of the child's birth.

(3) The father's prior willingness or refusal to help

raise or support the child.

(4) The extent to which the mother or the public

agency bringing the action previously informed the person obligated to pay support of the child's needs or attempted to seek or require the help of the person obligated to pay support in raising or supporting the child.

(5) The reasons the mother or the public agency did

not file the action earlier.

(6) The extent to which the person obligated to pay

support would be prejudiced by the delay in bringing the action.

For purposes of determining the amount of child support to be paid for the period before the date the order for current child support is entered, there is a rebuttable presumption that the net income of the person obligated to pay support for the prior period was the same as the net income of the person obligated to pay support at the time the order for current child support is entered.
If (i) the person obligated to pay support was properly served with a request for discovery of financial information relating to the ability to provide child support of the person obligated to pay support; (ii) the person obligated to pay support failed to comply with the request, despite having been ordered to do so by the court; and (iii) the person obligated to pay support is not present at the hearing to determine support despite having received proper notice, then any relevant financial information concerning the ability to provide child support of the person obligated to pay support that was obtained pursuant to subpoena and proper notice shall be admitted into evidence without the need to establish any further foundation for its admission.
(f) A new or existing support order entered by the court under this Section shall be deemed to be a series of judgments against the person obligated to pay support thereunder, each judgment to be in the amount of each payment or installment of support and each judgment to be deemed entered as of the date the corresponding payment or installment becomes due under the terms of the support order. Each judgment shall have the full force, effect, and attributes of any other judgment of this State, including the ability to be enforced. A judgment under this Section is subject to modification or termination only in accordance with Section 510 of the Illinois Marriage and Dissolution of Marriage Act. Notwithstanding any State or local law to the contrary, a lien arises by operation of law against the real and personal property of the noncustodial parent for each installment of overdue support owed by the noncustodial parent.
(g) If the judgment or order of the court is at variance with the child's birth certificate, the court shall order that a new birth certificate be issued under the Vital Records Act.
(h) On the request of both parents, the court shall order a change in the child's name.
(i) After hearing evidence, the court may stay payment of support during the period of the father's minority or period of disability.
(j) If, upon a showing of proper service, the father fails to appear in court or otherwise appear as provided by law, the court may proceed to hear the cause upon testimony of the mother or other parties taken in open court and shall enter a judgment by default. The court may reserve any order as to the amount of child support until the father has received notice, by regular mail, of a hearing on the matter.
(k) An order for support, when entered or modified, shall include a provision requiring the non-custodial parent to notify the court and, in cases in which a party is receiving child support enforcement services under Article X of the Illinois Public Aid Code, the Department of Healthcare and Family Services, within 7 days: (i) of the name and address of any new employer of the non-custodial parent; (ii) whether the non-custodial parent has access to health insurance coverage through the employer or other group coverage and, if so, of the policy name and number and the names of adults and initials of minors covered under the policy; and (iii) of any new residential or mailing address or telephone number of the non-custodial parent. In a subsequent action to enforce a support order, upon a sufficient showing that a diligent effort has been made to ascertain the location of the non-custodial parent, service of process or provision of notice necessary in the case may be made at the last known address of the non-custodial parent in any manner expressly provided by this Act or the Code of Civil Procedure, and shall be sufficient for purposes of due process.
(l) An order for support shall include a date on which the current support obligation terminates. The termination date shall be no earlier than the date on which the child covered by the order will attain the age of 18. However, if the child will not graduate from high school until after attaining the age of 18, then the termination date shall be no earlier than the earlier of the date on which the child's high school graduation will occur or the date on which the child will attain the age of 19. The order for support shall state that the termination date does not apply to any arrearage that may remain unpaid on that date. Nothing in this subsection shall be construed to prevent the court from modifying the order or terminating the order in the event the child is otherwise emancipated.
(m) If there is an unpaid arrearage or delinquency (as those terms are defined in the Income Withholding for Support Act) equal to at least one month's support obligation on the termination date stated in the order for support or, if there is no termination date stated in the order, on the date the child attains the age of majority or is otherwise emancipated, the periodic amount required to be paid for current support of that child immediately prior to that date shall automatically continue to be an obligation, not as current support but as periodic payment toward satisfaction of the unpaid arrearage or delinquency. The periodic payment shall be in addition to any periodic payment previously required for satisfaction of the arrearage or delinquency. The total periodic amount to be paid toward satisfaction of the arrearage or delinquency may be enforced and collected by any method provided by law for enforcement and collection of child support, including but not limited to income withholding under the Income Withholding for Support Act. Each order for support entered or modified must contain a statement notifying the parties of the requirements of this subsection. Failure to include the statement in the order for support does not affect the validity of the order or the operation of the provisions of this subsection with regard to the order. This subsection shall not be construed to prevent or affect the establishment or modification of an order for support of a minor child or the establishment or modification of an order for support of a non-minor child or educational expenses under Section 513 of the Illinois Marriage and Dissolution of Marriage Act.
(n) An order entered under this Section shall include a provision requiring the obligor to report to the obligee and to the clerk of court within 7 days each time the obligor obtains new employment, and each time the obligor's employment is terminated for any reason. The report shall be in writing and shall, in the case of new employment, include the name and address of the new employer. Failure to report new employment or the termination of current employment, if coupled with nonpayment of support for a period in excess of 60 days, is indirect criminal contempt. For an obligor arrested for failure to report new employment, bond shall be set in the amount of the child support that should have been paid during the period of unreported employment. An order entered under this Section shall also include a provision requiring the obligor and obligee parents to advise each other of a change in residence within 5 days of the change except when the court finds that the physical, mental, or emotional health of a party or that of a minor child, or both, would be seriously endangered by disclosure of the party's address.
(Source: P.A. 99-85, eff. 1-1-16; 99-769, eff. 1-1-17.)

(750 ILCS 46/803)
Sec. 803. Information to State Case Registry.
(a) In this Section:
"Order for support", "obligor", "obligee", and "business day" are defined as set forth in the Income Withholding for Support Act.
"State Case Registry" means the State Case Registry established under Section 10-27 of the Illinois Public Aid Code.
(b) Each order for support entered or modified by the circuit court under this Act shall require that the obligor and obligee file with the clerk of the circuit court (i) the information required by this Section (and any other information required under Title IV, Part D of the Social Security Act or by the federal Department of Health and Human Services) at the time of entry or modification of the order for support; and (ii) updated information within 5 business days of any change. Failure of the obligor or obligee to file or update the required information shall be punishable as in cases of contempt. The failure shall not prevent the court from entering or modifying the order for support, however.
(c) The obligor shall file the following information: the obligor's name, date of birth, mailing address, and the obligor's social security number or tax identification number. If either the obligor or the obligee receives child support enforcement services from the Department of Healthcare and Family Services under Article X of the Illinois Public Aid Code, the obligor shall also file the following information: the obligor's telephone number, driver's license number, residential address (if different from the obligor's mailing address), and the name, address, and telephone number of the obligor's employer or employers.
(d) The obligee shall file the following information:
(1) The name of the obligee and the name of the child

or children covered by the order for support.

(2) The dates of birth of the obligee and the child

or children covered by the order for support.

(3) The social security numbers or tax identification

numbers of the obligee and the child or children covered by the order for support.

(4) The obligee's mailing address.
(e) In cases in which the obligee receives child support enforcement services from the Department of Healthcare and Family Services under Article X of the Illinois Public Aid Code, the order for support shall (i) require that the obligee file the information required under subsection (d) with the Department of Healthcare and Family Services for inclusion in the State Case Registry, rather than file the information with the clerk, and (ii) require that the obligee include the following additional information:
(1) The obligee's telephone and driver's license

number.

(2) The obligee's residential address, if different

from the obligee's mailing address.

(3) The name, address, and telephone number of the

obligee's employer or employers.

The order for support shall also require that the obligee update the information filed with the Department of Healthcare and Family Services within 5 business days of any change.
(f) The clerk of the circuit court shall provide the information filed under this Section, together with the court docket number and county in which the order for support was entered, to the State Case Registry within 5 business days after receipt of the information.
(g) In a case in which a party is receiving child support enforcement services under Article X of the Illinois Public Aid Code, the clerk of the circuit court shall provide the following additional information to the State Case Registry within 5 business days after entry or modification of an order for support or request from the Department of Healthcare and Family Services:
(1) the amount of monthly or other periodic support

owed under the order for support and other amounts, including arrearage, interest, or late payment penalties and fees, due or overdue under the order; and

(2) any amounts that have been received by the clerk,

and the distribution of those amounts by the clerk.

(h) Information filed by the obligor and obligee under this Section that is not specifically required to be included in the body of an order for support under other laws is not a public record and shall be treated as confidential and subject to disclosure only in accordance with the provisions of this Section, Section 10-27 of the Illinois Public Aid Code, and Title IV, Part D of the Social Security Act.
(Source: P.A. 99-85, eff. 1-1-16; 99-769, eff. 1-1-17.)

(750 ILCS 46/804)
Sec. 804. Information to locate putative fathers and noncustodial parents.
(a) Upon request by a public office, employers, labor unions, and telephone companies shall provide location information concerning putative fathers and noncustodial parents for the purpose of establishing the parentage of a child or establishing, enforcing, or modifying a child support obligation. As used in this Section, the term "public office" is defined as set forth in the Income Withholding for Support Act, and "location information" means information about (i) the physical whereabouts of a putative father or noncustodial parent; (ii) the employer of the putative father or noncustodial parent; or (iii) the salary, wages, and other compensation paid and the health insurance coverage provided to the putative father or noncustodial parent by the employer of the putative father or noncustodial parent or by a labor union of which the putative father or noncustodial parent is a member. An employer, labor union, or telephone company shall respond to the request of the public office within 15 days after receiving the request. An employer, labor union, or telephone company that willfully fails to fully respond within the 15-day period shall be subject to a penalty of $100 for each day that the response is not provided to the public office after the 15-day period has expired. The penalty may be collected in a civil action, which may be brought against the employer, labor union, or telephone company in favor of the public office.
(b) Upon being served with a subpoena (including an administrative subpoena as authorized by law), a utility company or cable television company must provide location information to a public office for the purpose of establishing the parentage of a child or establishing, enforcing, or modifying a child support obligation.
(c) Notwithstanding the provisions of any other State or local law to the contrary, an employer, labor union, telephone company, utility company, or cable television company shall not be liable to any person for disclosure of location information under the requirements of this Section, except for willful and wanton misconduct.
(Source: P.A. 99-85, eff. 1-1-16.)

(750 ILCS 46/805)
Sec. 805. Enforcement of judgment or order.
(a) If the existence of the parent-child relationship is declared, or if parentage or a duty of support has been established under this Act or under prior law or under the law of any other jurisdiction, the judgment rendered thereunder may be enforced in the same or in other proceedings by any party or any person or agency that has furnished or may furnish financial assistance or services to the child. The Income Withholding for Support Act and Sections 802 and 808 of this Act shall also be applicable with respect to the entry, modification, and enforcement of a support judgment entered under the Paternity Act, approved July 5, 1957 and repealed July 1, 1985.
(b) Failure to comply with an order of the court shall be punishable as contempt as in other cases of failure to comply under the Illinois Marriage and Dissolution of Marriage Act. In addition to other penalties provided by law, the court may, after finding the party guilty of contempt, take the following action:
(1) Order that the party be placed on probation with

such conditions of probation as the court deems advisable.

(2) Order that the party be sentenced to periodic

imprisonment for a period not to exceed 6 months. However, the court may permit the party to be released for periods of time during the day or night to work, conduct business, or engage in other self-employed occupation. The court may further order any part of all the earnings of a party during a sentence of periodic imprisonment to be paid to the clerk of the circuit court or to the person or parent having custody of or having been allocated parental responsibilities for the minor child for the support of the child until further order of the court.

(3) Pierce the ownership veil of a person, persons,

or business entity to discover assets of a non-custodial parent held in the name of that person, those persons, or that business entity, if there is a unity of interest and ownership sufficient to render no financial separation between the non-custodial parent and that person, those persons, or the business entity. The following circumstances are sufficient for a court to order discovery of the assets of a person, persons, or business entity and to compel the application of any discovered assets toward payment of the judgment for support:

(A) the non-custodial parent and the person,

persons, or business entity maintain records together.

(B) the non-custodial parent and the person,

persons, or business entity fail to maintain an arm's-length relationship between themselves with regard to any assets.

(C) the non-custodial parent transfers assets to

the person, persons, or business entity with the intent to perpetrate a fraud on the custodial parent. With respect to assets which are real property, no order entered under this subdivision (3) shall affect the rights of bona fide purchasers, mortgagees, judgment creditors, or other lien holders who acquire their interests in the property prior to the time a notice of lis pendens under the Code of Civil Procedure or a copy of the order is placed of record in the office of the recorder of deeds for the county in which the real property is located.

(4) Order that, in cases where the party is 90 days

or more delinquent in payment of support or has been adjudicated in arrears in an amount equal to 90 days obligation or more, the party's Illinois driving privileges be suspended until the court determines that the party is in compliance with the judgment or duty of support. The court may also order that the parent be issued a family financial responsibility driving permit that would allow limited driving privileges for employment and medical purposes in accordance with Section 7-702.1 of the Illinois Vehicle Code. The clerk of the circuit court shall certify the order suspending the driving privileges of the parent or granting the issuance of a family financial responsibility driving permit to the Secretary of State on forms prescribed by the Secretary. Upon receipt of the authenticated documents, the Secretary of State shall suspend the party's driving privileges until further order of the court and shall, if ordered by the court and subject to the provisions of Section 7-702.1 of the Illinois Vehicle Code, issue a family financial responsibility driving permit to the parent.

In addition to the penalties or punishment that may be imposed under this Section, a person whose conduct constitutes a violation of Section 15 of the Non-Support Punishment Act may be prosecuted under that Act, and a person convicted under that Act may be sentenced in accordance with that Act. The sentence may include, but need not be limited to, a requirement that the person perform community service under Section 50 of that Act or participate in a work alternative program under Section 50 of that Act. A person may not be required to participate in a work alternative program under Section 50 of the Non-Support Punishment Act if the person is currently participating in a work program under Section 806 of this Act.
(c) In a post-judgment proceeding to enforce or modify the judgment, the parties shall continue to be designated as in the original proceeding.
(Source: P.A. 99-85, eff. 1-1-16; 99-769, eff. 1-1-17.)

(750 ILCS 46/806)
Sec. 806. Unemployment of person owing duty of support.
(a) Whenever it is determined in a proceeding to establish or enforce a child support obligation that the person owing a duty of support is unemployed, the court may order the person to seek employment and report periodically to the court with a diary, listing, or other memorandum of his or her efforts to seek employment in accordance with the order. Additionally, the court may order the unemployed person to report to the Department of Employment Security for job search services and to participate in job training or work programs. When the duty of support is owed to a child receiving child support enforcement services under Article X of the Illinois Public Aid Code, the court may order the unemployed person to report to the Department of Healthcare and Family Services for participation in job search, training, or work programs established under Section 9-6 and Article IXA of that Code.
(b) Whenever it is determined that a person owes past-due support for a child, and the child is receiving assistance under the Illinois Public Aid Code, the court shall, at the request of the Department of Healthcare and Family Services, order the following:
(1) that the person pay the past-due support in

accordance with a payment plan approved by the court; or

(2) if the person owing past-due support is

unemployed, is subject to a payment plan, and is not incapacitated, that the person participate in job search, training, or work programs established under Section 9-6 and Article IXA of the Illinois Public Aid Code as the court deems appropriate.

(Source: P.A. 99-85, eff. 1-1-16.)

(750 ILCS 46/807)
Sec. 807. Order of protection; status. Whenever relief is sought under this Act, the court, before granting relief, shall determine whether an order of protection has previously been entered in the instant proceeding or any other proceeding in which any party, or a child of any party, or both, if relevant, has been designated as either a respondent or a protected person.
(Source: P.A. 99-85, eff. 1-1-16.)

(750 ILCS 46/808)
Sec. 808. Modification of judgment. The court has continuing jurisdiction to modify an order for child support, allocation of parental responsibilities, parenting time, or relocation included in a judgment entered under this Act. Any allocation of parental responsibilities, parenting time, or relocation judgment modification shall be in accordance with the relevant factors specified in the Illinois Marriage and Dissolution of Marriage Act. Any support judgment is subject to modification or termination only in accordance with Section 510 of the Illinois Marriage and Dissolution of Marriage Act.
(Source: P.A. 99-85, eff. 1-1-16; 99-769, eff. 1-1-17.)

(750 ILCS 46/809)
Sec. 809. Right to counsel.
(a) Any party may be represented by counsel at all proceedings under this Act. Except as otherwise provided in this Act, the court may order, in accordance with the relevant factors specified in Section 508 of the Illinois Marriage and Dissolution of Marriage Act, reasonable fees of counsel, experts, and other costs of the action, pre-trial proceedings, post-judgment proceedings to enforce or modify the judgment, and the appeal or the defense of an appeal of the judgment to be paid by the parties. The court may not order payment by the Department of Healthcare and Family Services in cases in which the Department is providing child support enforcement services under Article X of the Illinois Public Aid Code.
(b) In any proceedings involving the support, allocation of parental responsibilities, parenting time, education, parentage, property interest, relocation, or general welfare of a minor or dependent child, the court may, on its own motion or that of any party, appoint an attorney to serve in one of the capacities specified in Section 506 of the Illinois Marriage and Dissolution of Marriage Act.
(Source: P.A. 99-85, eff. 1-1-16; 99-769, eff. 1-1-17.)

(750 ILCS 46/810)
Sec. 810. Withholding of income to secure payment of support. Orders for support entered under this Act are subject to the Income Withholding for Support Act.
(Source: P.A. 99-85, eff. 1-1-16.)

(750 ILCS 46/811)
Sec. 811. Information concerning obligors.
(a) In this Section:
"Arrearage", "delinquency", "obligor", and "order for support" have the meanings attributed to those terms in the Income Withholding for Support Act.
"Consumer reporting agency" has the meaning attributed to that term in Section 603(f) of the Fair Credit Reporting Act, 15 U.S.C. 1681a(f).
(b) Whenever a court of competent jurisdiction finds that an obligor either owes an arrearage of more than $10,000 or is delinquent in payment of an amount equal to at least 3 months' support obligation pursuant to an order for support, the court shall direct the clerk of the circuit court to make information concerning the obligor available to consumer reporting agencies.
(c) Whenever a court of competent jurisdiction finds that an obligor either owes an arrearage of more than $10,000 or is delinquent in payment of an amount equal to at least 3 months' support obligation pursuant to an order for support, the court shall direct the clerk of the circuit court to cause the obligor's name and address to be published in a newspaper of general circulation in the area in which the obligor resides. The clerk of the circuit court shall cause the obligor's name and address to be published only after sending to the obligor at the obligor's last known address, by certified mail, return receipt requested, a notice of intent to publish the information. This subsection (c) applies only if the obligor resides in the county in which the clerk of the circuit court holds office.
(Source: P.A. 99-85, eff. 1-1-16.)

(750 ILCS 46/812)
Sec. 812. Interest on support obligations. A support obligation, or any portion of a support obligation, which becomes due and remains unpaid as of the end of each month, excluding the child support that was due for that month to the extent that it was not paid in that month, shall accrue simple interest as set forth in Section 12-109 of the Code of Civil Procedure. An order for support shall contain a statement that a support obligation required under the order, or any portion of a support obligation required under the order, that becomes due and remains unpaid as of the end of each month, excluding the child support that was due for that month to the extent that it was not paid in that month, shall accrue simple interest as set forth in Section 12-109 of the Code of Civil Procedure. Failure to include the statement in the order for support does not affect the validity of the order or the accrual of interest as provided in this Section.
(Source: P.A. 99-85, eff. 1-1-16.)

(750 ILCS 46/813)
Sec. 813. Support payments; receiving and disbursing agents.
(a) In an action filed in a county with less than 3,000,000 inhabitants in which an order for child support is entered, and in supplementary proceedings to enforce or vary the terms of the order arising out of an action filed in such a county, the court, except in actions or supplementary proceedings in which the pregnancy and delivery expenses of the mother or the child support payments are for a recipient of aid under the Illinois Public Aid Code, shall direct that child support payments be made to the clerk of the circuit court, unless in the discretion of the court exceptional circumstances warrant otherwise. In cases where payment is to be made to persons other than the clerk of the circuit court, the judgment or order of support shall set forth the facts of the exceptional circumstances.
(b) In an action filed in a county of 3,000,000 or more inhabitants in which an order for child support is entered, and in supplementary proceedings to enforce or vary the terms of the order arising out of an action filed in such a county, the court, except in actions or supplementary proceedings in which the pregnancy and delivery expenses of the mother or the child support payments are for a recipient of aid under the Illinois Public Aid Code, shall direct that child support payments be made either to the clerk of the circuit court or to the Court Service Division of the Department of Human Services local office or offices or its successor or to the Department of Healthcare and Family Services, unless in the discretion of the court exceptional circumstances warrant otherwise. In cases where payment is to be made to persons other than the clerk of the circuit court, the Court Service Division of the Department of Human Services local office or offices or its successor, or the Department of Healthcare and Family Services, the judgment or order of support shall set forth the facts of the exceptional circumstances.
(c) When the action or supplementary proceeding is on behalf of a mother for pregnancy and delivery expenses or for child support, or both, and the mother, child, or both, are recipients of aid under the Illinois Public Aid Code, the court shall order that the payments be made directly to (1) the Department of Healthcare and Family Services, if the mother or child, or both, are recipients under Article IV or V of the Illinois Public Aid Code; or (2) the local governmental unit responsible for the support of the mother or child, or both, if they are recipients under Article VI of the Illinois Public Aid Code. In accordance with federal law and regulations, the Department of Healthcare and Family Services may continue to collect current maintenance payments or child support payments, or both, after those persons cease to receive public assistance and until termination of services under Article X of the Illinois Public Aid Code. The Department of Healthcare and Family Services shall pay the net amount collected to those persons after deducting any costs incurred in making the collection or any collection fee from the amount of any recovery made. The Department of Healthcare and Family Services or the local governmental unit, as the case may be, may direct that payments be made directly to the mother of the child, or to some other person or agency on the child's behalf, upon the removal of the mother and child from the public aid rolls or upon termination of services under Article X of the Illinois Public Aid Code; upon such direction, the Department of Healthcare and Family Services or the local governmental unit shall give notice of the action to the court in writing or by electronic transmission.
(d) All clerks of the circuit court and the Court Service Division of the Department of Human Services local office or offices or its successor and the Department of Healthcare and Family Services, receiving child support payments under subsection (a) or (b) shall disburse the payments to the person or persons entitled to the payments under the terms of the order. The entity disbursing the payments shall establish and maintain clear and current records of all moneys received and disbursed and of defaults and delinquencies in required payments. The court, by order or rule, shall make provision for the carrying out of these duties. Payments under this Section to the Department of Healthcare and Family Services made pursuant to the Child Support Enforcement Program established by Title IV-D of the Social Security Act shall be paid into the Child Support Enforcement Trust Fund. All payments under this Section to the Illinois Department of Human Services shall be deposited in the DHS Recoveries Trust Fund. Disbursement from these funds shall be as provided in the Illinois Public Aid Code. Payments received by a local governmental unit shall be deposited in that unit's General Assistance Fund.
(e) The moneys received by persons or agencies designated by the court shall be disbursed by them in accordance with the order. However, the court, on petition of the State's Attorney, may enter new orders designating the clerk of the circuit court or the Department of Healthcare and Family Services as the person or agency authorized to receive and disburse child support payments and, in the case of a recipient of public aid, the court, on petition of the Attorney General or State's Attorney, shall direct subsequent payments to be paid to the Department of Healthcare and Family Services or to the appropriate local governmental unit, as provided in subsection (c) of this Section. Payments of child support by principals or sureties on bonds or proceeds of any sale for the enforcement of a judgment shall be made to the clerk of the circuit court, the Department of Healthcare and Family Services, or the appropriate local governmental unit, as required by this Section.
(f) For those cases in which child support is payable to the clerk of the circuit court for transmittal to the Department of Healthcare and Family Services by order of court or upon notification by the Department of Healthcare and Family Services, the clerk of the circuit court shall transmit all payments, within 4 working days of receipt, to insure that funds are available for immediate distribution by the Department of Healthcare and Family Services to the person or entity entitled to them in accordance with the Child Support Enforcement Program under Title IV-D of the Social Security Act. The clerk of the circuit court shall notify the Department of Healthcare and Family Services of the date of receipt and the amount of the funds at the time of transmittal. If the clerk of the circuit court has entered into an agreement of cooperation with the Department of Healthcare and Family Services to record the terms of child support orders and payments made thereunder directly into the Department's automated data processing system, the clerk of the circuit court shall account for, transmit and otherwise distribute child support payments in accordance with the agreement in lieu of the requirements contained in this Section.
(g) To the extent the provisions of this Section are inconsistent with the requirements pertaining to the State Disbursement Unit under Section 815 of this Act and Section 10-26 of the Illinois Public Aid Code, the requirements pertaining to the State Disbursement Unit shall apply.
(Source: P.A. 99-85, eff. 1-1-16.)

(750 ILCS 46/814)
Sec. 814. Notice of child support enforcement services. The Department of Healthcare and Family Services may provide notice at any time to the parties to an action filed under this Act that child support enforcement services are being provided by the Department under Article X of the Illinois Public Aid Code. After notice is provided, the Department of Healthcare and Family Services shall be entitled, as if it were a party, to notice of any further proceedings brought in the case. The Department of Healthcare and Family Services shall provide the clerk of the circuit court with copies of the notices sent to the parties. The clerk of the circuit court shall file the copies in the court file.
(Source: P.A. 99-85, eff. 1-1-16.)

(750 ILCS 46/815)
Sec. 815. Payment of support to State Disbursement Unit.
(a) As used in this Section, "order for support", "obligor", "obligee", and "payor" have the meanings ascribed to them in the Income Withholding for Support Act, except that "order for support" does not mean an order for spousal maintenance under which there is no child support obligation.
(b) Notwithstanding any other provision of this Act to the contrary, each order for support entered or modified on or after October 1, 1999 shall require that support payments be made to the State Disbursement Unit established under Section 10-26 of the Illinois Public Aid Code if:
(1) a party to the order is receiving child support

enforcement services under Article X of the Illinois Public Aid Code; or

(2) no party to the order is receiving child support

enforcement services, but the support payments are made through income withholding.

(c) Support payments shall be made to the State Disbursement Unit if:
(1) the order for support was entered before October

1, 1999, and a party to the order is receiving child support enforcement services under Article X of the Illinois Public Aid Code; or

(2) no party to the order is receiving child support

enforcement services, and the support payments are being made through income withholding.

(d) If no party to the order is receiving child support enforcement services under Article X of the Illinois Public Aid Code and the support payments are not made through income withholding, then support payments shall be made as directed by the order for support.
(e) At any time, and notwithstanding the existence of an order directing payments to be made elsewhere, the Department of Healthcare and Family Services may provide notice to the obligor and, where applicable, to the obligor's payor:
(1) to make support payments to the State

Disbursement Unit if:

(A) a party to the order for support is receiving

child support enforcement services under Article X of the Illinois Public Aid Code; or

(B) no party to the order for support is

receiving child support enforcement services under Article X of the Illinois Public Aid Code, but the support payments are made through income withholding; or

(2) to make support payments to the State

Disbursement Unit of another state upon request of another state's Title IV-D child support enforcement agency, in accordance with the requirements of Title IV, Part D of the Social Security Act and regulations promulgated under that Part D.

The Department of Healthcare and Family Services shall provide a copy of the notice sent under this subsection to the obligee and to the clerk of the circuit court.
(f) The clerk of the circuit court shall provide written notice to the obligor to make payments directly to the clerk of the circuit court if no party to the order is receiving child support enforcement services under Article X of the Illinois Public Aid Code, the support payments are not made through income withholding, and the order for support requires support payments to be made directly to the clerk of the circuit court. The clerk of the circuit court shall provide a copy of the notice to the obligee.
(g) If the State Disbursement Unit receives a support payment that was not appropriately made to the Unit under this Section, the Unit shall immediately return the payment to the sender, including, if possible, instructions detailing where to send the support payments.
(h) The notices under subsections (e) and (f) may be sent by ordinary mail, certified mail with return receipt requested, facsimile transmission, other electronic process, or any method provided by law for service of a summons.
(Source: P.A. 99-85, eff. 1-1-16.)

(750 ILCS 46/816)
Sec. 816. Notice to the clerk of the circuit court of payment received by Department of Healthcare and Family Services. For those cases in which support is payable to the clerk of the circuit court for transmittal to the Department of Healthcare and Family Services by order of court, and the Department of Healthcare and Family Services collects support by assignment, offset, withhold, deduction, or other process permitted by law, the Department of Healthcare and Family Services shall notify the clerk of the circuit court of the date and amount of the collection. Upon notification, the clerk of the circuit court shall record the collection on the payment record for the case.
(Source: P.A. 99-85, eff. 1-1-16.)



Article 9 - Miscellaneous Provisions

(750 ILCS 46/Art. 9 heading)

(750 ILCS 46/901)
Sec. 901. Burden of proof. Absent a burden of proof specifically set forth in this Act, the burden of proof shall be by a preponderance of the evidence.
(Source: P.A. 99-85, eff. 1-1-16.)

(750 ILCS 46/902)
Sec. 902. Severability clause. If any provision of this Act or its application to an individual or circumstance is held invalid, the invalidity does not affect other provisions or applications of this Act which can be given effect without the invalid provision or application, and to this end the provisions of this Act are severable.
(Source: P.A. 99-85, eff. 1-1-16.)

(750 ILCS 46/903)
Sec. 903. Transitional provision. A proceeding to adjudicate parentage which was commenced before the effective date of this Act is governed by the law in effect at the time the proceeding was commenced, except that this Act applies to all pending actions and proceedings commenced before January 1, 2016 with respect to issues on which a judgment has not been entered.
(Source: P.A. 99-85, eff. 1-1-16; 99-769, eff. 1-1-17.)

(750 ILCS 46/904)
Sec. 904. Savings provision. The repeal of the Illinois Parentage Act of 1984 shall not affect rights or liabilities under that Act which have been determined, settled, or adjudicated prior to the effective date of this Act. This Act shall not be construed to bar an action which would have been barred because the action had not been filed within a time limitation under the Illinois Parentage Act of 1984, or which could not have been maintained under that Act, as long as the action is not barred by a limitations period set forth in this Act.
(Source: P.A. 99-85, eff. 1-1-16; 99-769, eff. 1-1-17.)

(750 ILCS 46/905)
Sec. 905. Other states' establishments of parentage. Establishments of parentage made under the laws of other states shall be given full faith and credit in this State regardless of whether parentage was established through voluntary acknowledgment or through judicial or administrative processes.
(Source: P.A. 99-85, eff. 1-1-16.)

(750 ILCS 46/951)
Sec. 951. (Amendatory provisions; text omitted).
(Source: P.A. 99-85, eff. 1-1-16; text omitted.)

(750 ILCS 46/952)
Sec. 952. (Amendatory provisions; text omitted).
(Source: P.A. 99-85, eff. 1-1-16; text omitted.)

(750 ILCS 46/953)
Sec. 953. (Amendatory provisions; text omitted).
(Source: P.A. 99-85, eff. 1-1-16; text omitted.)

(750 ILCS 46/954)
Sec. 954. (Amendatory provisions; text omitted).
(Source: P.A. 99-85, eff. 1-1-16; text omitted.)

(750 ILCS 46/955)
Sec. 955. (Amendatory provisions; text omitted).
(Source: P.A. 99-85, eff. 1-1-16; text omitted.)

(750 ILCS 46/956)
Sec. 956. (Amendatory provisions; text omitted).
(Source: P.A. 99-85, eff. 1-1-16; text omitted.)

(750 ILCS 46/957)
Sec. 957. (Amendatory provisions; text omitted).
(Source: P.A. 99-85, eff. 1-1-16; text omitted.)

(750 ILCS 46/958)
Sec. 958. (Amendatory provisions; text omitted).
(Source: P.A. 99-85, eff. 1-1-16; text omitted.)

(750 ILCS 46/959)
Sec. 959. (Amendatory provisions; text omitted).
(Source: P.A. 99-85, eff. 1-1-16; text omitted.)

(750 ILCS 46/960)
Sec. 960. (Amendatory provisions; text omitted).
(Source: P.A. 99-85, eff. 1-1-16; text omitted.)

(750 ILCS 46/961)
Sec. 961. (Amendatory provisions; text omitted).
(Source: P.A. 99-85, eff. 1-1-16; text omitted.)

(750 ILCS 46/962)
Sec. 962. (Amendatory provisions; text omitted).
(Source: P.A. 99-85, eff. 1-1-16; text omitted.)

(750 ILCS 46/963)
Sec. 963. (Amendatory provisions; text omitted).
(Source: P.A. 99-85, eff. 1-1-16; text omitted.)

(750 ILCS 46/964)
Sec. 964. (Amendatory provisions; text omitted).
(Source: P.A. 99-85, eff. 1-1-16; text omitted.)

(750 ILCS 46/965)
Sec. 965. (Amendatory provisions; text omitted).
(Source: P.A. 99-85, eff. 1-1-16; text omitted.)

(750 ILCS 46/966)
Sec. 966. (Amendatory provisions; text omitted).
(Source: P.A. 99-85, eff. 1-1-16; text omitted.)

(750 ILCS 46/967)
Sec. 967. (Amendatory provisions; text omitted).
(Source: P.A. 99-85, eff. 1-1-16; text omitted.)

(750 ILCS 46/968)
Sec. 968. (Amendatory provisions; text omitted).
(Source: P.A. 99-85, eff. 1-1-16; text omitted.)

(750 ILCS 46/969)
Sec. 969. (Amendatory provisions; text omitted).
(Source: P.A. 99-85, eff. 1-1-16; text omitted.)

(750 ILCS 46/970)
Sec. 970. (Amendatory provisions; text omitted).
(Source: P.A. 99-85, eff. 1-1-16; text omitted.)

(750 ILCS 46/971)
Sec. 971. (Amendatory provisions; text omitted).
(Source: P.A. 99-85, eff. 1-1-16; text omitted.)

(750 ILCS 46/972)
Sec. 972. (Amendatory provisions; text omitted).
(Source: P.A. 99-85, eff. 1-1-16; text omitted.)

(750 ILCS 46/973)
Sec. 973. (Amendatory provisions; text omitted).
(Source: P.A. 99-85, eff. 1-1-16; text omitted.)

(750 ILCS 46/973.5)
Sec. 973.5. (Amendatory provisions; text omitted).
(Source: P.A. 99-85, eff. 1-1-16; text omitted.)

(750 ILCS 46/974)
Sec. 974. (Amendatory provisions; text omitted).
(Source: P.A. 99-85, eff. 1-1-16; text omitted.)

(750 ILCS 46/975)
Sec. 975. (Amendatory provisions; text omitted).
(Source: P.A. 99-85, eff. 1-1-16; text omitted.)

(750 ILCS 46/977)
Sec. 977. The Illinois Parentage Act of 1984 is repealed.
(Source: P.A. 99-85, eff. 1-1-16.)






750 ILCS 47/ - Gestational Surrogacy Act.

(750 ILCS 47/1)
Sec. 1. Short title. This Act may be cited as the Gestational Surrogacy Act.
(Source: P.A. 93-921, eff. 1-1-05.)

(750 ILCS 47/5)
Sec. 5. Purpose. The purpose of this Act is to establish consistent standards and procedural safeguards for the protection of all parties involved in a gestational surrogacy contract in this State and to confirm the legal status of children born as a result of these contracts. These standards and safeguards are meant to facilitate the use of this type of reproductive contract in accord with the public policy of this State.
(Source: P.A. 93-921, eff. 1-1-05.)

(750 ILCS 47/10)
Sec. 10. Definitions. As used in this Act:
"Compensation" means payment of any valuable consideration for services in excess of reasonable medical and ancillary costs.
"Donor" means an individual who contributes a gamete or gametes for the purpose of in vitro fertilization or implantation in another.
"Gamete" means either a sperm or an egg.
"Gestational surrogacy" means the process by which a woman attempts to carry and give birth to a child created through in vitro fertilization using the gamete or gametes of at least one of the intended parents and to which the gestational surrogate has made no genetic contribution.
"Gestational surrogate" means a woman who agrees to engage in a gestational surrogacy.
"Gestational surrogacy contract" means a written agreement regarding gestational surrogacy.
"Health care provider" means a person who is duly licensed to provide health care, including all medical, psychological, or counseling professionals.
"Intended parent" means a person or persons who enters into a gestational surrogacy contract with a gestational surrogate pursuant to which he or she will be the legal parent of the resulting child. In the case of a married couple, any reference to an intended parent shall include both husband and wife for all purposes of this Act. This term shall include the intended mother, intended father, or both.
"In vitro fertilization" means all medical and laboratory procedures that are necessary to effectuate the extracorporeal fertilization of egg and sperm.
"Medical evaluation" means an evaluation and consultation of a physician meeting the requirements of Section 60.
"Mental health evaluation" means an evaluation and consultation of a mental health professional meeting the requirements of Section 60.
"Physician" means a person licensed to practice medicine in all its branches in Illinois.
"Pre-embryo" means a fertilized egg prior to 14 days of development.
"Pre-embryo transfer" means all medical and laboratory procedures that are necessary to effectuate the transfer of a pre-embryo into the uterine cavity.
(Source: P.A. 93-921, eff. 1-1-05.)

(750 ILCS 47/15)
Sec. 15. Rights of Parentage.
(a) Except as provided in this Act, the woman who gives birth to a child is presumed to be the mother of that child for purposes of State law.
(b) In the case of a gestational surrogacy satisfying the requirements set forth in subsection (d) of this Section:
(1) the intended mother shall be the mother of the

child for purposes of State law immediately upon the birth of the child;

(2) the intended father shall be the father of the

child for purposes of State law immediately upon the birth of the child;

(3) the child shall be considered the legitimate

child of the intended parent or parents for purposes of State law immediately upon the birth of the child;

(4) parental rights shall vest in the intended parent

or parents immediately upon the birth of the child;

(5) sole custody of the child shall rest with the

intended parent or parents immediately upon the birth of the child; and

(6) neither the gestational surrogate nor her

husband, if any, shall be the parents of the child for purposes of State law immediately upon the birth of the child.

(c) In the case of a gestational surrogacy meeting the requirements set forth in subsection (d) of this Section, in the event of a laboratory error in which the resulting child is not genetically related to either of the intended parents, the intended parents will be the parents of the child for purposes of State law unless otherwise determined by a court of competent jurisdiction.
(d) The parties to a gestational surrogacy shall assume the rights and obligations of subsections (b) and (c) of this Section if:
(1) the gestational surrogate satisfies the

eligibility requirements set forth in subsection (a) of Section 20;

(2) the intended parent or parents satisfy the

eligibility requirements set forth in subsection (b) of Section 20; and

(3) the gestational surrogacy occurs pursuant to a

gestational surrogacy contract meeting the requirements set forth in Section 25.

(Source: P.A. 93-921, eff. 1-1-05.)

(750 ILCS 47/20)
Sec. 20. Eligibility.
(a) A gestational surrogate shall be deemed to have satisfied the requirements of this Act if she has met the following requirements at the time the gestational surrogacy contract is executed:
(1) she is at least 21 years of age;
(2) she has given birth to at least one child;
(3) she has completed a medical evaluation;
(4) she has completed a mental health evaluation;
(5) she has undergone legal consultation with

independent legal counsel regarding the terms of the gestational surrogacy contract and the potential legal consequences of the gestational surrogacy; and

(6) she has obtained a health insurance policy that

covers major medical treatments and hospitalization and the health insurance policy has a term that extends throughout the duration of the expected pregnancy and for 8 weeks after the birth of the child; provided, however, that the policy may be procured by the intended parents on behalf of the gestational surrogate pursuant to the gestational surrogacy contract.

(b) The intended parent or parents shall be deemed to have satisfied the requirements of this Act if he, she, or they have met the following requirements at the time the gestational surrogacy contract is executed:
(1) he, she, or they contribute at least one of the

gametes resulting in a pre-embryo that the gestational surrogate will attempt to carry to term;

(2) he, she, or they have a medical need for the

gestational surrogacy as evidenced by a qualified physician's affidavit attached to the gestational surrogacy contract and as required by the Illinois Parentage Act of 2015;

(3) he, she, or they have completed a mental health

evaluation; and

(4) he, she, or they have undergone legal

consultation with independent legal counsel regarding the terms of the gestational surrogacy contract and the potential legal consequences of the gestational surrogacy.

(Source: P.A. 99-763, eff. 1-1-17.)

(750 ILCS 47/25)
Sec. 25. Requirements for a gestational surrogacy contract.
(a) A gestational surrogacy contract shall be presumed enforceable for purposes of State law only if:
(1) it meets the contractual requirements set forth

in subsection (b) of this Section; and

(2) it contains at a minimum each of the terms set

forth in subsection (c) of this Section.

(b) A gestational surrogacy contract shall meet the following requirements:
(1) it shall be in writing;
(2) it shall be executed prior to the commencement of

any medical procedures (other than medical or mental health evaluations necessary to determine eligibility of the parties pursuant to Section 20 of this Act) in furtherance of the gestational surrogacy:

(i) by a gestational surrogate meeting the

eligibility requirements of subsection (a) of Section 20 of this Act and, if married, the gestational surrogate's husband; and

(ii) by the intended parent or parents meeting

the eligibility requirements of subsection (b) of Section 20 of this Act. In the event an intended parent is married, both husband and wife must execute the gestational surrogacy contract;

(3) each of the gestational surrogate and the

intended parent or parents shall have been represented by separate counsel in all matters concerning the gestational surrogacy and the gestational surrogacy contract;

(3.5) each of the gestational surrogate and the

intended parent or parents shall have signed a written acknowledgement that he or she received information about the legal, financial, and contractual rights, expectations, penalties, and obligations of the surrogacy agreement;

(4) if the gestational surrogacy contract provides

for the payment of compensation to the gestational surrogate, the compensation shall have been placed in escrow with an independent escrow agent prior to the gestational surrogate's commencement of any medical procedure (other than medical or mental health evaluations necessary to determine the gestational surrogate's eligibility pursuant to subsection (a) of Section 20 of this Act); and

(5) it shall be witnessed by 2 competent adults.
(c) A gestational surrogacy contract shall provide for:
(1) the express written agreement of the gestational

surrogate to:

(i) undergo pre-embryo transfer and attempt to

carry and give birth to the child; and

(ii) surrender custody of the child to the

intended parent or parents immediately upon the birth of the child;

(2) if the gestational surrogate is married, the

express agreement of her husband to:

(i) undertake the obligations imposed on the

gestational surrogate pursuant to the terms of the gestational surrogacy contract;

(ii) surrender custody of the child to the

intended parent or parents immediately upon the birth of the child;

(3) the right of the gestational surrogate to utilize

the services of a physician of her choosing, after consultation with the intended parents, to provide her care during the pregnancy; and

(4) the express written agreement of the intended

parent or parents to:

(i) accept custody of the child immediately upon

his or her birth; and

(ii) assume sole responsibility for the support

of the child immediately upon his or her birth.

(d) A gestational surrogacy contract shall be presumed enforceable for purposes of State law even though it contains one or more of the following provisions:
(1) the gestational surrogate's agreement to undergo

all medical exams, treatments, and fetal monitoring procedures that the physician recommended for the success of the pregnancy;

(2) the gestational surrogate's agreement to abstain

from any activities that the intended parent or parents or the physician reasonably believes to be harmful to the pregnancy and future health of the child, including, without limitation, smoking, drinking alcohol, using nonprescribed drugs, using prescription drugs not authorized by a physician aware of the gestational surrogate's pregnancy, exposure to radiation, or any other activities proscribed by a health care provider;

(3) the agreement of the intended parent or parents

to pay the gestational surrogate reasonable compensation; and

(4) the agreement of the intended parent or parents

to pay for or reimburse the gestational surrogate for reasonable expenses (including, without limitation, medical, legal, or other professional expenses) related to the gestational surrogacy and the gestational surrogacy contract.

(e) In the event that any of the requirements of this Section are not met, a court of competent jurisdiction shall determine parentage based on evidence of the parties' intent.
(Source: P.A. 93-921, eff. 1-1-05.)

(750 ILCS 47/30)
Sec. 30. Duty to support.
(a) Any person who is considered to be the parent of a child pursuant to Section 15 of this Act shall be obligated to support the child.
(b) The breach of the gestational surrogacy contract by the intended parent or parents shall not relieve such intended parent or parents of the support obligations imposed by this Act.
(c) A gamete donor may be liable for child support only if he or she fails to enter into a legal agreement with the intended parent or parents in which the intended parent or parents agree to assume all rights and responsibilities for any resulting child, and the gamete donor relinquishes his or her rights to any gametes, resulting embryos, or children.
(Source: P.A. 93-921, eff. 1-1-05.)

(750 ILCS 47/35)
Sec. 35. Establishment of the parent-child relationship.
(a) For purposes of the Illinois Parentage Act of 2015, a parent-child relationship shall be established prior to the birth of a child born through gestational surrogacy if, in addition to satisfying the requirements of Articles 2 and 3 of the Illinois Parentage Act of 2015, the attorneys representing both the gestational surrogate and the intended parent or parents certify that the parties entered into a gestational surrogacy contract intended to satisfy the requirements of Section 25 of this Act with respect to the child.
(b) The attorneys' certifications required by subsection (a) of this Section shall be filed on forms prescribed by the Illinois Department of Public Health and in a manner consistent with the requirement of the Illinois Parentage Act of 2015.
(Source: P.A. 99-85, eff. 1-1-16.)

(750 ILCS 47/40)
Sec. 40. Immunities. Except as provided in this Act, no person shall be civilly or criminally liable for non-negligent actions taken pursuant to the requirements of this Act.
(Source: P.A. 93-921, eff. 1-1-05.)

(750 ILCS 47/45)
Sec. 45. Noncompliance. Noncompliance by the gestational surrogate or the intended parent or parents occurs when that party breaches a provision of the gestational surrogacy contract.
(Source: P.A. 93-921, eff. 1-1-05.)

(750 ILCS 47/50)
Sec. 50. Effect of Noncompliance.
(a) Except as otherwise provided in this Act, in the event of noncompliance with the requirements of subsection (d) of Section 15 of this Act, a court of competent jurisdiction shall determine the respective rights and obligations of the parties.
(b) There shall be no specific performance remedy available for a breach by the gestational surrogate of a gestational surrogacy contract term that requires her to be impregnated.
(Source: P.A. 93-921, eff. 1-1-05.)

(750 ILCS 47/55)
Sec. 55. Damages.
(a) Except as expressly provided in the gestational surrogacy contract, the intended parent or parents shall be entitled to all remedies available at law or equity.
(b) Except as expressly provided in the gestational surrogacy contract, the gestational surrogate shall be entitled to all remedies available at law or equity.
(Source: P.A. 93-921, eff. 1-1-05.)

(750 ILCS 47/60)
Sec. 60. Rulemaking. The Department of Public Health may adopt rules pertaining to the required medical and mental health evaluations for a gestational surrogacy contract. Until the Department of Public Health adopts such rules, medical and mental health evaluations and procedures shall be conducted in accordance with the recommended guidelines published by the American Society for Reproductive Medicine and the American College of Obstetricians and Gynecologists. The rules may adopt these guidelines or others by reference.
(Source: P.A. 93-921, eff. 1-1-05.)

(750 ILCS 47/65)
Sec. 65. Severability. If any provision of this Act or its application to any person or circumstance is held invalid, the invalidity of that provision or application does not affect other provisions or applications of this Act that can be given effect without the invalid provision or application.
(Source: P.A. 93-921, eff. 1-1-05.)

(750 ILCS 47/70)
Sec. 70. Irrevocability. No action to invalidate a gestational surrogacy meeting the requirements of subsection (d) of Section 15 of this Act or to challenge the rights of parentage established pursuant to Section 15 of this Act and the Illinois Parentage Act of 2015 shall be commenced after 12 months from the date of birth of the child.
(Source: P.A. 99-763, eff. 1-1-17.)

(750 ILCS 47/75)
Sec. 75. Application. The provisions of this Act shall apply only to gestational surrogacy contracts entered into after the effective date of this Act.
(Source: P.A. 93-921, eff. 1-1-05.)

(750 ILCS 47/800)
Sec. 800. (Amendatory provisions; text omitted).
(Source: P.A. 93-921, eff. 1-1-05; text omitted.)



750 ILCS 50/ - Adoption Act.

(750 ILCS 50/0.01) (from Ch. 40, par. 1500)
Sec. 0.01. Short title. This Act may be cited as the Adoption Act.
(Source: P.A. 86-1324.)

(750 ILCS 50/1) (from Ch. 40, par. 1501)
Sec. 1. Definitions. When used in this Act, unless the context otherwise requires:
A. "Child" means a person under legal age subject to adoption under this Act.
B. "Related child" means a child subject to adoption where either or both of the adopting parents stands in any of the following relationships to the child by blood, marriage, adoption, or civil union: parent, grand-parent, great-grandparent, brother, sister, step-parent, step-grandparent, step-brother, step-sister, uncle, aunt, great-uncle, great-aunt, first cousin, or second cousin. A person is related to the child as a first cousin or second cousin if they are both related to the same ancestor as either grandchild or great-grandchild. A child whose parent has executed a consent to adoption, a surrender, or a waiver pursuant to Section 10 of this Act or whose parent has signed a denial of paternity pursuant to Section 12 of the Vital Records Act or Section 12a of this Act, or whose parent has had his or her parental rights terminated, is not a related child to that person, unless (1) the consent is determined to be void or is void pursuant to subsection O of Section 10 of this Act; or (2) the parent of the child executed a consent to adoption by a specified person or persons pursuant to subsection A-1 of Section 10 of this Act and a court of competent jurisdiction finds that such consent is void; or (3) the order terminating the parental rights of the parent is vacated by a court of competent jurisdiction.
C. "Agency" for the purpose of this Act means a public child welfare agency or a licensed child welfare agency.
D. "Unfit person" means any person whom the court shall find to be unfit to have a child, without regard to the likelihood that the child will be placed for adoption. The grounds of unfitness are any one or more of the following, except that a person shall not be considered an unfit person for the sole reason that the person has relinquished a child in accordance with the Abandoned Newborn Infant Protection Act:
(a) Abandonment of the child.
(a-1) Abandonment of a newborn infant in a hospital.
(a-2) Abandonment of a newborn infant in any setting

where the evidence suggests that the parent intended to relinquish his or her parental rights.

(b) Failure to maintain a reasonable degree of

interest, concern or responsibility as to the child's welfare.

(c) Desertion of the child for more than 3 months

next preceding the commencement of the Adoption proceeding.

(d) Substantial neglect of the child if continuous or

repeated.

(d-1) Substantial neglect, if continuous or repeated,

of any child residing in the household which resulted in the death of that child.

(e) Extreme or repeated cruelty to the child.
(f) There is a rebuttable presumption, which can be

overcome only by clear and convincing evidence, that a parent is unfit if:

(1) Two or more findings of physical abuse have

been entered regarding any children under Section 2-21 of the Juvenile Court Act of 1987, the most recent of which was determined by the juvenile court hearing the matter to be supported by clear and convincing evidence; or

(2) The parent has been convicted or found not

guilty by reason of insanity and the conviction or finding resulted from the death of any child by physical abuse; or

(3) There is a finding of physical child abuse

resulting from the death of any child under Section 2-21 of the Juvenile Court Act of 1987.

No conviction or finding of delinquency pursuant to

Article V of the Juvenile Court Act of 1987 shall be considered a criminal conviction for the purpose of applying any presumption under this item (f).

(g) Failure to protect the child from conditions

within his environment injurious to the child's welfare.

(h) Other neglect of, or misconduct toward the child;

provided that in making a finding of unfitness the court hearing the adoption proceeding shall not be bound by any previous finding, order or judgment affecting or determining the rights of the parents toward the child sought to be adopted in any other proceeding except such proceedings terminating parental rights as shall be had under either this Act, the Juvenile Court Act or the Juvenile Court Act of 1987.

(i) Depravity. Conviction of any one of the

following crimes shall create a presumption that a parent is depraved which can be overcome only by clear and convincing evidence: (1) first degree murder in violation of paragraph 1 or 2 of subsection (a) of Section 9-1 of the Criminal Code of 1961 or the Criminal Code of 2012 or conviction of second degree murder in violation of subsection (a) of Section 9-2 of the Criminal Code of 1961 or the Criminal Code of 2012 of a parent of the child to be adopted; (2) first degree murder or second degree murder of any child in violation of the Criminal Code of 1961 or the Criminal Code of 2012; (3) attempt or conspiracy to commit first degree murder or second degree murder of any child in violation of the Criminal Code of 1961 or the Criminal Code of 2012; (4) solicitation to commit murder of any child, solicitation to commit murder of any child for hire, or solicitation to commit second degree murder of any child in violation of the Criminal Code of 1961 or the Criminal Code of 2012; (5) predatory criminal sexual assault of a child in violation of Section 11-1.40 or 12-14.1 of the Criminal Code of 1961 or the Criminal Code of 2012; (6) heinous battery of any child in violation of the Criminal Code of 1961; or (7) aggravated battery of any child in violation of the Criminal Code of 1961 or the Criminal Code of 2012.

There is a rebuttable presumption that a parent is

depraved if the parent has been criminally convicted of at least 3 felonies under the laws of this State or any other state, or under federal law, or the criminal laws of any United States territory; and at least one of these convictions took place within 5 years of the filing of the petition or motion seeking termination of parental rights.

There is a rebuttable presumption that a parent is

depraved if that parent has been criminally convicted of either first or second degree murder of any person as defined in the Criminal Code of 1961 or the Criminal Code of 2012 within 10 years of the filing date of the petition or motion to terminate parental rights.

No conviction or finding of delinquency pursuant to

Article 5 of the Juvenile Court Act of 1987 shall be considered a criminal conviction for the purpose of applying any presumption under this item (i).

(j) Open and notorious adultery or fornication.
(j-1) (Blank).
(k) Habitual drunkenness or addiction to drugs, other

than those prescribed by a physician, for at least one year immediately prior to the commencement of the unfitness proceeding.

There is a rebuttable presumption that a parent is

unfit under this subsection with respect to any child to which that parent gives birth where there is a confirmed test result that at birth the child's blood, urine, or meconium contained any amount of a controlled substance as defined in subsection (f) of Section 102 of the Illinois Controlled Substances Act or metabolites of such substances, the presence of which in the newborn infant was not the result of medical treatment administered to the mother or the newborn infant; and the biological mother of this child is the biological mother of at least one other child who was adjudicated a neglected minor under subsection (c) of Section 2-3 of the Juvenile Court Act of 1987.

(l) Failure to demonstrate a reasonable degree of

interest, concern or responsibility as to the welfare of a new born child during the first 30 days after its birth.

(m) Failure by a parent (i) to make reasonable

efforts to correct the conditions that were the basis for the removal of the child from the parent during any 9-month period following the adjudication of neglected or abused minor under Section 2-3 of the Juvenile Court Act of 1987 or dependent minor under Section 2-4 of that Act, or (ii) to make reasonable progress toward the return of the child to the parent during any 9-month period following the adjudication of neglected or abused minor under Section 2-3 of the Juvenile Court Act of 1987 or dependent minor under Section 2-4 of that Act. If a service plan has been established as required under Section 8.2 of the Abused and Neglected Child Reporting Act to correct the conditions that were the basis for the removal of the child from the parent and if those services were available, then, for purposes of this Act, "failure to make reasonable progress toward the return of the child to the parent" includes the parent's failure to substantially fulfill his or her obligations under the service plan and correct the conditions that brought the child into care during any 9-month period following the adjudication under Section 2-3 or 2-4 of the Juvenile Court Act of 1987. Notwithstanding any other provision, when a petition or motion seeks to terminate parental rights on the basis of item (ii) of this subsection (m), the petitioner shall file with the court and serve on the parties a pleading that specifies the 9-month period or periods relied on. The pleading shall be filed and served on the parties no later than 3 weeks before the date set by the court for closure of discovery, and the allegations in the pleading shall be treated as incorporated into the petition or motion. Failure of a respondent to file a written denial of the allegations in the pleading shall not be treated as an admission that the allegations are true.

(m-1) (Blank).
(n) Evidence of intent to forgo his or her parental

rights, whether or not the child is a ward of the court, (1) as manifested by his or her failure for a period of 12 months: (i) to visit the child, (ii) to communicate with the child or agency, although able to do so and not prevented from doing so by an agency or by court order, or (iii) to maintain contact with or plan for the future of the child, although physically able to do so, or (2) as manifested by the father's failure, where he and the mother of the child were unmarried to each other at the time of the child's birth, (i) to commence legal proceedings to establish his paternity under the Illinois Parentage Act of 1984, the Illinois Parentage Act of 2015, or the law of the jurisdiction of the child's birth within 30 days of being informed, pursuant to Section 12a of this Act, that he is the father or the likely father of the child or, after being so informed where the child is not yet born, within 30 days of the child's birth, or (ii) to make a good faith effort to pay a reasonable amount of the expenses related to the birth of the child and to provide a reasonable amount for the financial support of the child, the court to consider in its determination all relevant circumstances, including the financial condition of both parents; provided that the ground for termination provided in this subparagraph (n)(2)(ii) shall only be available where the petition is brought by the mother or the husband of the mother.

Contact or communication by a parent with his or her

child that does not demonstrate affection and concern does not constitute reasonable contact and planning under subdivision (n). In the absence of evidence to the contrary, the ability to visit, communicate, maintain contact, pay expenses and plan for the future shall be presumed. The subjective intent of the parent, whether expressed or otherwise, unsupported by evidence of the foregoing parental acts manifesting that intent, shall not preclude a determination that the parent has intended to forgo his or her parental rights. In making this determination, the court may consider but shall not require a showing of diligent efforts by an authorized agency to encourage the parent to perform the acts specified in subdivision (n).

It shall be an affirmative defense to any allegation

under paragraph (2) of this subsection that the father's failure was due to circumstances beyond his control or to impediments created by the mother or any other person having legal custody. Proof of that fact need only be by a preponderance of the evidence.

(o) Repeated or continuous failure by the parents,

although physically and financially able, to provide the child with adequate food, clothing, or shelter.

(p) Inability to discharge parental responsibilities

supported by competent evidence from a psychiatrist, licensed clinical social worker, or clinical psychologist of mental impairment, mental illness or an intellectual disability as defined in Section 1-116 of the Mental Health and Developmental Disabilities Code, or developmental disability as defined in Section 1-106 of that Code, and there is sufficient justification to believe that the inability to discharge parental responsibilities shall extend beyond a reasonable time period. However, this subdivision (p) shall not be construed so as to permit a licensed clinical social worker to conduct any medical diagnosis to determine mental illness or mental impairment.

(q) (Blank).
(r) The child is in the temporary custody or

guardianship of the Department of Children and Family Services, the parent is incarcerated as a result of criminal conviction at the time the petition or motion for termination of parental rights is filed, prior to incarceration the parent had little or no contact with the child or provided little or no support for the child, and the parent's incarceration will prevent the parent from discharging his or her parental responsibilities for the child for a period in excess of 2 years after the filing of the petition or motion for termination of parental rights.

(s) The child is in the temporary custody or

guardianship of the Department of Children and Family Services, the parent is incarcerated at the time the petition or motion for termination of parental rights is filed, the parent has been repeatedly incarcerated as a result of criminal convictions, and the parent's repeated incarceration has prevented the parent from discharging his or her parental responsibilities for the child.

(t) A finding that at birth the child's blood, urine,

or meconium contained any amount of a controlled substance as defined in subsection (f) of Section 102 of the Illinois Controlled Substances Act, or a metabolite of a controlled substance, with the exception of controlled substances or metabolites of such substances, the presence of which in the newborn infant was the result of medical treatment administered to the mother or the newborn infant, and that the biological mother of this child is the biological mother of at least one other child who was adjudicated a neglected minor under subsection (c) of Section 2-3 of the Juvenile Court Act of 1987, after which the biological mother had the opportunity to enroll in and participate in a clinically appropriate substance abuse counseling, treatment, and rehabilitation program.

E. "Parent" means a person who is the legal mother or legal father of the child as defined in subsection X or Y of this Section. For the purpose of this Act, a parent who has executed a consent to adoption, a surrender, or a waiver pursuant to Section 10 of this Act, who has signed a Denial of Paternity pursuant to Section 12 of the Vital Records Act or Section 12a of this Act, or whose parental rights have been terminated by a court, is not a parent of the child who was the subject of the consent, surrender, waiver, or denial unless (1) the consent is void pursuant to subsection O of Section 10 of this Act; or (2) the person executed a consent to adoption by a specified person or persons pursuant to subsection A-1 of Section 10 of this Act and a court of competent jurisdiction finds that the consent is void; or (3) the order terminating the parental rights of the person is vacated by a court of competent jurisdiction.
F. A person is available for adoption when the person is:
(a) a child who has been surrendered for adoption to

an agency and to whose adoption the agency has thereafter consented;

(b) a child to whose adoption a person authorized by

law, other than his parents, has consented, or to whose adoption no consent is required pursuant to Section 8 of this Act;

(c) a child who is in the custody of persons who

intend to adopt him through placement made by his parents;

(c-1) a child for whom a parent has signed a specific

consent pursuant to subsection O of Section 10;

(d) an adult who meets the conditions set forth in

Section 3 of this Act; or

(e) a child who has been relinquished as defined in

Section 10 of the Abandoned Newborn Infant Protection Act.

A person who would otherwise be available for adoption shall not be deemed unavailable for adoption solely by reason of his or her death.
G. The singular includes the plural and the plural includes the singular and the "male" includes the "female", as the context of this Act may require.
H. (Blank).
I. "Habitual residence" has the meaning ascribed to it in the federal Intercountry Adoption Act of 2000 and regulations promulgated thereunder.
J. "Immediate relatives" means the biological parents, the parents of the biological parents and siblings of the biological parents.
K. "Intercountry adoption" is a process by which a child from a country other than the United States is adopted by persons who are habitual residents of the United States, or the child is a habitual resident of the United States who is adopted by persons who are habitual residents of a country other than the United States.
L. (Blank).
M. "Interstate Compact on the Placement of Children" is a law enacted by all states and certain territories for the purpose of establishing uniform procedures for handling the interstate placement of children in foster homes, adoptive homes, or other child care facilities.
N. (Blank).
O. "Preadoption requirements" means any conditions or standards established by the laws or administrative rules of this State that must be met by a prospective adoptive parent prior to the placement of a child in an adoptive home.
P. "Abused child" means a child whose parent or immediate family member, or any person responsible for the child's welfare, or any individual residing in the same home as the child, or a paramour of the child's parent:
(a) inflicts, causes to be inflicted, or allows to be

inflicted upon the child physical injury, by other than accidental means, that causes death, disfigurement, impairment of physical or emotional health, or loss or impairment of any bodily function;

(b) creates a substantial risk of physical injury to

the child by other than accidental means which would be likely to cause death, disfigurement, impairment of physical or emotional health, or loss or impairment of any bodily function;

(c) commits or allows to be committed any sex offense

against the child, as sex offenses are defined in the Criminal Code of 2012 and extending those definitions of sex offenses to include children under 18 years of age;

(d) commits or allows to be committed an act or acts

of torture upon the child; or

(e) inflicts excessive corporal punishment.
Q. "Neglected child" means any child whose parent or other person responsible for the child's welfare withholds or denies nourishment or medically indicated treatment including food or care denied solely on the basis of the present or anticipated mental or physical impairment as determined by a physician acting alone or in consultation with other physicians or otherwise does not provide the proper or necessary support, education as required by law, or medical or other remedial care recognized under State law as necessary for a child's well-being, or other care necessary for his or her well-being, including adequate food, clothing and shelter; or who is abandoned by his or her parents or other person responsible for the child's welfare.
A child shall not be considered neglected or abused for the sole reason that the child's parent or other person responsible for his or her welfare depends upon spiritual means through prayer alone for the treatment or cure of disease or remedial care as provided under Section 4 of the Abused and Neglected Child Reporting Act. A child shall not be considered neglected or abused for the sole reason that the child's parent or other person responsible for the child's welfare failed to vaccinate, delayed vaccination, or refused vaccination for the child due to a waiver on religious or medical grounds as permitted by law.
R. "Putative father" means a man who may be a child's father, but who (1) is not married to the child's mother on or before the date that the child was or is to be born and (2) has not established paternity of the child in a court proceeding before the filing of a petition for the adoption of the child. The term includes a male who is less than 18 years of age. "Putative father" does not mean a man who is the child's father as a result of criminal sexual abuse or assault as defined under Article 11 of the Criminal Code of 2012.
S. "Standby adoption" means an adoption in which a parent consents to custody and termination of parental rights to become effective upon the occurrence of a future event, which is either the death of the parent or the request of the parent for the entry of a final judgment of adoption.
T. (Blank).
T-5. "Biological parent", "birth parent", or "natural parent" of a child are interchangeable terms that mean a person who is biologically or genetically related to that child as a parent.
U. "Interstate adoption" means the placement of a minor child with a prospective adoptive parent for the purpose of pursuing an adoption for that child that is subject to the provisions of the Interstate Compact on Placement of Children.
V. (Blank).
W. (Blank).
X. "Legal father" of a child means a man who is recognized as or presumed to be that child's father:
(1) because of his marriage to or civil union with

the child's parent at the time of the child's birth or within 300 days prior to that child's birth, unless he signed a denial of paternity pursuant to Section 12 of the Vital Records Act or a waiver pursuant to Section 10 of this Act; or

(2) because his paternity of the child has been

established pursuant to the Illinois Parentage Act, the Illinois Parentage Act of 1984, or the Gestational Surrogacy Act; or

(3) because he is listed as the child's father or

parent on the child's birth certificate, unless he is otherwise determined by an administrative or judicial proceeding not to be the parent of the child or unless he rescinds his acknowledgment of paternity pursuant to the Illinois Parentage Act of 1984; or

(4) because his paternity or adoption of the child

has been established by a court of competent jurisdiction.

The definition in this subsection X shall not be construed to provide greater or lesser rights as to the number of parents who can be named on a final judgment order of adoption or Illinois birth certificate that otherwise exist under Illinois law.
Y. "Legal mother" of a child means a woman who is recognized as or presumed to be that child's mother:
(1) because she gave birth to the child except as

provided in the Gestational Surrogacy Act; or

(2) because her maternity of the child has been

established pursuant to the Illinois Parentage Act of 1984 or the Gestational Surrogacy Act; or

(3) because her maternity or adoption of the child

has been established by a court of competent jurisdiction; or

(4) because of her marriage to or civil union with

the child's other parent at the time of the child's birth or within 300 days prior to the time of birth; or

(5) because she is listed as the child's mother or

parent on the child's birth certificate unless she is otherwise determined by an administrative or judicial proceeding not to be the parent of the child.

The definition in this subsection Y shall not be construed to provide greater or lesser rights as to the number of parents who can be named on a final judgment order of adoption or Illinois birth certificate that otherwise exist under Illinois law.
Z. "Department" means the Illinois Department of Children and Family Services.
AA. "Placement disruption" means a circumstance where the child is removed from an adoptive placement before the adoption is finalized.
BB. "Secondary placement" means a placement, including but not limited to the placement of a youth in care as defined in Section 4d of the Children and Family Services Act, that occurs after a placement disruption or an adoption dissolution. "Secondary placement" does not mean secondary placements arising due to the death of the adoptive parent of the child.
CC. "Adoption dissolution" means a circumstance where the child is removed from an adoptive placement after the adoption is finalized.
DD. "Unregulated placement" means the secondary placement of a child that occurs without the oversight of the courts, the Department, or a licensed child welfare agency.
EE. "Post-placement and post-adoption support services" means support services for placed or adopted children and families that include, but are not limited to, counseling for emotional, behavioral, or developmental needs.
(Source: P.A. 99-49, eff. 7-15-15; 99-85, eff. 1-1-16; 99-642, eff. 7-28-16; 99-836, eff. 1-1-17; 100-159, eff. 8-18-17.)

(750 ILCS 50/2) (from Ch. 40, par. 1502)
Sec. 2. Who may adopt a child.
A. Any of the following persons, who is under no legal disability (except the minority specified in sub-paragraph (b)) and who has resided in the State of Illinois continuously for a period of at least 6 months immediately preceding the commencement of an adoption proceeding, or any member of the armed forces of the United States who has been domiciled in the State of Illinois for 90 days, may institute such proceeding:
(a) A reputable person of legal age and of either

sex, provided that if such person is married or in a civil union and has not been living separate and apart from his or her spouse or civil union partner for 12 months or longer, his or her spouse or civil union partner shall be a party to the adoption proceeding, including a spouse or civil union partner desiring to adopt a child of the other spouse or civil union partner, in all of which cases the adoption shall be by both spouses or civil union partners jointly;

(b) A minor, by leave of court upon good cause shown.
Notwithstanding sub-paragraph (a) of this subsection, a spouse or civil union partner is not required to join in a petition for adoption to re-adopt a child after an intercountry adoption if the spouse or civil union partner did not previously adopt the child as set forth in subsections (c) and (e) of Section 4.1 of this Act.
B. The residence requirement specified in paragraph A of this Section shall not apply to:
(a) an adoption of a related child or child

previously adopted in a foreign country by the petitioner; or

(b) an adoption of a child placed by an agency.
(Source: P.A. 98-804, eff. 1-1-15; 99-49, eff. 7-15-15.)

(750 ILCS 50/2.1) (from Ch. 40, par. 1503)
Sec. 2.1. This Act shall be construed in concert with the Juvenile Court Act of 1987, the Child Care Act of 1969, the Interstate Compact on the Placement of Children, and the Intercountry Adoption Act of 2000.
(Source: P.A. 98-455, eff. 1-1-14.)

(750 ILCS 50/3) (from Ch. 40, par. 1504)
Sec. 3. Who may be adopted. A male or female child, or an adult, may be adopted, provided the other conditions set forth in this Act are met, and further provided, with respect to an adult, that such adult has resided in the home of the persons intending to adopt him at any time for more than 2 years continuously preceding the commencement of an adoption proceeding, or in the alternative that such persons are related to him within a degree set forth in the definition of a related child in Section 1 of this Act.
(Source: Laws 1959, p. 1269.)

(750 ILCS 50/4) (from Ch. 40, par. 1505)
Sec. 4. Venue. An adoption proceeding may be commenced in any county in this State.
(Source: P.A. 98-804, eff. 1-1-15.)

(750 ILCS 50/4.1) (from Ch. 40, par. 1506)
Sec. 4.1. Adoption between multiple jurisdictions. It is the public policy of this State to promote child welfare in adoption between multiple jurisdictions by implementing standards that foster permanency for children in an expeditious manner while considering the best interests of the child as paramount. Ensuring that standards for interjurisdictional adoption are clear and applied consistently, efficiently, and reasonably will promote the best interests of the child in finding a permanent home.
(a) The Department of Children and Family Services shall promulgate rules regarding the approval and regulation of agencies providing, in this State, adoption services, as defined in Section 2.24 of the Child Care Act of 1969, which shall include, but not be limited to, a requirement that any agency shall be licensed in this State as a child welfare agency as defined in Section 2.08 of the Child Care Act of 1969. Any out-of-state agency, if not licensed in this State as a child welfare agency, must obtain the approval of the Department in order to act as a sending agency, as defined in Section 1 of the Interstate Compact on Placement of Children Act, seeking to place a child into this State through a placement subject to the Interstate Compact on the Placement of Children. An out-of-state agency, if not licensed in this State as a child welfare agency, is prohibited from providing in this State adoption services, as defined by Section 2.24 of the Child Care Act of 1969; shall comply with Section 12C-70 of the Criminal Code of 2012; and shall provide all of the following to the Department:
(1) A copy of the agency's current license or other

form of authorization from the approving authority in the agency's state. If no license or authorization is issued, the agency must provide a reference statement, from the approving authority, stating that the agency is authorized to place children in foster care or adoption or both in its jurisdiction.

(2) A description of the program, including home

studies, placements, and supervisions, that the child placing agency conducts within its geographical area, and, if applicable, adoptive placements and the finalization of adoptions. The child placing agency must accept continued responsibility for placement planning and replacement if the placement fails.

(3) Notification to the Department of any significant

child placing agency changes after approval.

(4) Any other information the Department may require.
The rules shall also provide that any agency that places children for adoption in this State may not, in any policy or practice relating to the placement of children for adoption, discriminate against any child or prospective adoptive parent on the basis of race.
(a-5) (Blank).
(b) Interstate adoptions.
(1) All interstate adoption placements under this Act

shall comply with the Child Care Act of 1969 and the Interstate Compact on the Placement of Children. The placement of children with relatives by the Department of Children and Family Services shall also comply with subsection (b) of Section 7 of the Children and Family Services Act. The Department may promulgate rules to implement interstate adoption placements, including those requirements set forth in this Section.

(2) If an adoption is finalized prior to bringing or

sending a child to this State, compliance with the Interstate Compact on the Placement of Children is not required.

(3) Approval requirements. The Department shall

promulgate procedures for interstate adoption placements of children under this Act. No later than 30 days after the effective date of this amendatory Act of the 100th General Assembly, the Department shall distribute a written list of all pre-adoption approval requirements to all Illinois licensed child welfare agencies performing adoption services, and all out-of-state agencies approved under this Section, and shall post the requirements on the Department's website. The Department may not require any further pre-adoption requirements other than those set forth in the procedures required under this paragraph. The procedures shall reflect the standard of review as stated in the Interstate Compact on the Placement of Children and approval shall be given by the Department if the placement appears not to be contrary to the best interests of the child.

(4) Time for review and decision. In all cases where

the child to be placed is not a youth in care in Illinois or any other state, a provisional or final approval for placement shall be provided in writing from the Department in accordance with the Interstate Compact on the Placement of Children. Approval or denial of the placement must be given by the Department as soon as practicable, but in no event more than 3 business days of the receipt of the completed referral packet by the Department's Interstate Compact Administrator. Receipt of the packet shall be evidenced by the packet's arrival at the address designated by the Department to receive such referrals. The written decision to approve or deny the placement shall be communicated in an expeditious manner, including, but not limited to, electronic means referenced in paragraph (b)(7) of this Section, and shall be provided to all Illinois licensed child welfare agencies involved in the placement, all out-of-state child placing agencies involved in the placement, and all attorneys representing the prospective adoptive parent or biological parent. If, during its initial review of the packet, the Department believes there are any incomplete or missing documents, or missing information, as required in paragraph (b)(3), the Department shall, as soon as practicable, but in no event more than 2 business days of receipt of the packet, communicate a list of any incomplete or missing documents and information to all Illinois licensed child welfare agencies involved in the placement, all out-of-state child placing agencies involved in the placement, and all attorneys representing the adoptive parent or biological parent. This list shall be communicated in an expeditious manner, including, but not limited to, electronic means referenced in paragraph (b)(7) of this Section.

(5) Denial of approval. In all cases where the child

to be placed is not a youth in the care of any state, if the Department denies approval of an interstate placement, the written decision referenced in paragraph (b)(4) of this Section shall set forth the reason or reasons why the placement was not approved and shall reference which requirements under paragraph (b)(3) of this Section were not met. The written decision shall be communicated in an expeditious manner, including, but not limited to, electronic means referenced in paragraph (b)(7) of this Section, to all Illinois licensed child welfare agencies involved in the placement, all out-of-state child placing agencies involved in the placement, and all attorneys representing the prospective adoptive parent or biological parent.

(6) Provisional approval. Nothing in paragraphs

(b)(3) through (b)(5) of this Section shall preclude the Department from issuing provisional approval of the placement pending receipt of any missing or incomplete documents or information.

(7) Electronic communication. All communications

concerning an interstate placement made between the Department and an Illinois licensed child welfare agency, an out-of-state child placing agency, and attorneys representing the prospective adoptive parent or biological parent, including the written communications referenced in this Section, may be made through any type of electronic means, including, but not limited to, electronic mail.

(c) Intercountry adoptions. The adoption of a child, if the child is a habitual resident of a country other than the United States and the petitioner is a habitual resident of the United States, or, if the child is a habitual resident of the United States and the petitioner is a habitual resident of a country other than the United States, shall comply with the Intercountry Adoption Act of 2000, as amended, and the Immigration and Nationality Act, as amended. In the case of an intercountry adoption that requires oversight by the adoption services governed by the Intercountry Adoption Universal Accreditation Act of 2012, this State shall not impose any additional preadoption requirements.
(d) (Blank).
(e) Re-adoption after an intercountry adoption.
(1) Any time after a minor child has been adopted in

a foreign country and has immigrated to the United States, the adoptive parent or parents of the child may petition the court for a judgment of adoption to re-adopt the child and confirm the foreign adoption decree.

(2) The petitioner must submit to the court one or

more of the following to verify the foreign adoption:

(i) an immigrant visa for the child issued by

United States Citizenship and Immigration Services of the U.S. Department of Homeland Security that was valid at the time of the child's immigration;

(ii) a decree, judgment, certificate of adoption,

adoption registration, or equivalent court order, entered or issued by a court of competent jurisdiction or administrative body outside the United States, establishing the relationship of parent and child by adoption; or

(iii) such other evidence deemed satisfactory by

the court.

(3) The child's immigrant visa shall be prima facie

proof that the adoption was established in accordance with the laws of the foreign jurisdiction and met United States requirements for immigration.

(4) If the petitioner submits documentation that

satisfies the requirements of paragraph (2), the court shall not appoint a guardian ad litem for the minor who is the subject of the proceeding, shall not require any further termination of parental rights of the child's biological parents, nor shall it require any home study, investigation, post-placement visit, or background check of the petitioner.

(5) The petition may include a request for change of

the child's name and any other request for specific relief that is in the best interests of the child. The relief may include a request for a revised birth date for the child if supported by evidence from a medical or dental professional attesting to the appropriate age of the child or other collateral evidence.

(6) Two adoptive parents who adopted a minor child

together in a foreign country while married to one another may file a petition for adoption to re-adopt the child jointly, regardless of whether their marriage has been dissolved. If either parent whose marriage was dissolved has subsequently remarried or entered into a civil union with another person, the new spouse or civil union partner shall not join in the petition to re-adopt the child, unless the new spouse or civil union partner is seeking to adopt the child. If either adoptive parent does not join in the petition, he or she must be joined as a party defendant. The defendant parent's failure to participate in the re-adoption proceeding shall not affect the existing parental rights or obligations of the parent as they relate to the minor child, and the parent's name shall be placed on any subsequent birth record issued for the child as a result of the re-adoption proceeding.

(7) An adoptive parent who adopted a minor child in a

foreign country as an unmarried person may file a petition for adoption to re-adopt the child as a sole petitioner, even if the adoptive parent has subsequently married or entered into a civil union.

(8) If one of the adoptive parents who adopted a

minor child dies prior to a re-adoption proceeding, the deceased parent's name shall be placed on any subsequent birth record issued for the child as a result of the re-adoption proceeding.

(Source: P.A. 99-49, eff. 7-15-15; 100-344, eff. 8-25-17.)

(750 ILCS 50/5) (from Ch. 40, par. 1507)
Sec. 5. Petition, contents, verification, filing.
A. A proceeding to adopt a child, other than a related child, shall be commenced by the filing of a petition within 30 days after such child has become available for adoption, provided that such petition may be filed at a later date by leave of court upon a showing that the failure to file such petition within such 30 day period was not due to the petitioners' culpable negligence or their wilful disregard of the provisions of this Section. In the case of a child born outside the United States or a territory thereof, if the prospective adoptive parents of such child have been appointed guardians of such child by a court of competent jurisdiction in a country other than the United States or a territory thereof, such parents shall file a petition as provided in this Section within 30 days after entry of the child into the United States. A petition to adopt an adult or a related child may be filed at any time. A petition for adoption may include more than one person sought to be adopted.
B. A petition to adopt a child other than a related child shall state:
(a) The full names of the petitioners and, if minors,

their respective ages;

(b) The place of residence of the petitioners and the

length of residence of each in the State of Illinois immediately preceding the filing of the petition;

(c) When the petitioners acquired, or intend to

acquire, custody of the child, and the name and address of the persons or agency from whom the child was or will be received;

(d) The name, the place and date of birth if known,

and the sex of the child sought to be adopted;

(e) The relationship, if any, of the child to each

petitioner;

(f) The names, if known, and the place of residence,

if known, of the parents; and whether such parents are minors, or otherwise under any legal disability. The names and addresses of the parents shall be omitted and they shall not be made parties defendant to the petition if (1) the rights of the parents have been terminated by a court of competent jurisdiction, or (2) the child has been surrendered to an agency, or (3) the parent or parents have been served with the notice provided in Section 12a of this Act and said parent or parents have filed a disclaimer of paternity as therein provided or have failed to file such declaration of paternity or a request for notice as provided in said Section, or (4) the parent is a putative father or legal father of the child who has waived his parental rights by signing a waiver as provided in subsection S of Section 10;

(g) If it is alleged that the child has no living

parent, then the name of the guardian, if any, of such child and the court which appointed such guardian;

(h) If it is alleged that the child has no living

parent and that no guardian of such child is known to petitioners, then the name of a near relative, if known, shall be set forth, or an allegation that no near relative is known and on due inquiry cannot be ascertained by petitioners;

(i) The name to be given the child or adult;
(j) That the person or agency, having authority to

consent under Section 8 of this Act, has consented, or has indicated willingness to consent, to the adoption of the child by the petitioners, or that the person having authority to consent is an unfit person and the ground therefor, or that no consent is required under paragraph (f) of Section 8 of this Act;

(k) Whatever orders, judgments or decrees have

heretofore been entered by any court affecting (1) adoption or custody of the child, or (2) the adoptive, custodial or parental rights of either petitioner, including the prior denial of any petition for adoption pertaining to such child, or to the petitioners, or either of them.

C. A petition to adopt a related child shall include the information specified in sub-paragraphs (a), (b), (d), (e), (f), (i) and (k) of paragraph B and a petition to adopt an adult shall contain the information required by sub-paragraphs (a), (b) and (i) of paragraph B in addition to the name, place, date of birth and sex of such adult.
D. The petition shall be verified by the petitioners.
E. Upon the filing of the petition the petitioners shall furnish the Clerk of the Court in which the petition is pending such information not contained in such petition as shall be necessary to enable the Clerk of such Court to complete a certificate of adoption as hereinafter provided.
F. A petition for standby adoption shall conform to the requirements of this Act with respect to petition contents, verification, and filing. The petition for standby adoption shall also state the facts concerning the consent of the child's parent to the standby adoption. A petition for standby adoption shall include the information in paragraph B if the petitioner seeks to adopt a child other than a related child. A petition for standby adoption shall include the information in paragraph C if the petitioner seeks to adopt a related child or adult.
G. A petition for adoption to re-adopt a child after an intercountry adoption shall include the information specified in sub-paragraphs (a), (b), (c), (d), (e), (i) and (k) of paragraph B.
(Source: P.A. 99-49, eff. 7-15-15.)

(750 ILCS 50/6) (from Ch. 40, par. 1508)
Sec. 6. A. Investigation; all cases. Within 10 days after the filing of a petition for the adoption or standby adoption of a child other than a related child, the court shall appoint a child welfare agency approved by the Department of Children and Family Services, or a person deemed competent by the court, or in Cook County the Court Services Division of the Cook County Department of Public Aid, or the Department of Children and Family Services if the court determines that no child welfare agency is available or that the petitioner is financially unable to pay for the investigation, to investigate accurately, fully and promptly, the allegations contained in the petition; the character, reputation, health and general standing in the community of the petitioners; the religious faith of the petitioners and, if ascertainable, of the child sought to be adopted; and whether the petitioners are proper persons to adopt the child and whether the child is a proper subject of adoption. The investigation required under this Section shall include a fingerprint based criminal background check with a review of fingerprints by the Illinois State Police and Federal Bureau of Investigation. Each petitioner subject to this investigation, shall submit his or her fingerprints to the Department of State Police in the form and manner prescribed by the Department of State Police. These fingerprints shall be checked against the fingerprint records now and hereafter filed in the Department of State Police and Federal Bureau of Investigation criminal history records databases. The Department of State Police shall charge a fee for conducting the criminal history records check, which shall be deposited in the State Police Services Fund and shall not exceed the actual cost of the records check. The criminal background check required by this Section shall include a listing of when, where and by whom the criminal background check was prepared. The criminal background check required by this Section shall not be more than two years old.
Neither a clerk of the circuit court nor a judge may require that a criminal background check or fingerprint review be filed with, or at the same time as, an initial petition for adoption.
B. Investigation; foreign-born child. In the case of a child born outside the United States or a territory thereof, in addition to the investigation required under subsection (A) of this Section, a post-placement investigation shall be conducted in accordance with the requirements of the Child Care Act of 1969, the Interstate Compact on the Placement of Children, and the Intercountry Adoption Act of 2000.
The requirements of a post-placement investigation shall be deemed to have been satisfied if a valid final order or judgment of adoption has been entered by a court of competent jurisdiction in a country other than the United States or a territory thereof with respect to such child and the petitioners.
C. Report of investigation. The court shall determine whether the costs of the investigation shall be charged to the petitioners. The information obtained as a result of such investigation shall be presented to the court in a written report. The results of the criminal background check required under subsection (A) shall be provided to the court for its review. The court may, in its discretion, weigh the significance of the results of the criminal background check against the entirety of the background of the petitioners. The Court, in its discretion, may accept the report of the investigation previously made by a licensed child welfare agency, if made within one year prior to the entry of the judgment. Such report shall be treated as confidential and withheld from inspection unless findings adverse to the petitioners or to the child sought to be adopted are contained therein, and in that event the court shall inform the petitioners of the relevant portions pertaining to the adverse findings. In no event shall any facts set forth in the report be considered at the hearing of the proceeding, unless established by competent evidence. The report shall be filed with the record of the proceeding. If the file relating to the proceeding is not impounded, the report shall be impounded by the clerk of the court and shall be made available for inspection only upon order of the court.
D. Related adoption. Such investigation shall not be made when the petition seeks to adopt a related child or an adult unless the court, in its discretion, shall so order. In such an event the court may appoint a person deemed competent by the court.
(Source: P.A. 98-455, eff. 1-1-14.)

(750 ILCS 50/7) (from Ch. 40, par. 1509)
Sec. 7. Process.
A. All persons named in the petition for adoption or standby adoption, other than the petitioners and any party who has previously either denied being a parent pursuant to Section 12a of this Act or whose rights have been terminated pursuant to Section 12a of this Act, but including the person sought to be adopted, shall be made parties defendant by name, and if the name or names of any such persons are alleged in the petition to be unknown such persons shall be made parties defendant under the name and style of "All whom it may concern". In all such actions petitioner or his attorney shall file, at the office of the clerk of the court in which the action is pending, an affidavit showing that the defendant resides or has gone out of this State, or on due inquiry cannot be found, or is concealed within this State, so that process cannot be served upon him, and stating the place of residence of the defendant, if known, or that upon diligent inquiry his place of residence cannot be ascertained, the clerk shall cause publication to be made in some newspaper published in the county in which the action is pending. If there is no newspaper published in that county, then the publication shall be in a newspaper published in an adjoining county in this State, having a circulation in the county in which such action is pending. In the event there is service on any of the parties by publication, the publication shall contain notice of pendency of the action, the name of the person to be adopted and the name of the parties to be served by publication, and the date on or after which default may be entered against such parties. Neither the name of petitioners nor the name of any party who has either surrendered said child, has given their consent to the adoption of the child, or whose parental rights have been terminated by a court of competent jurisdiction shall be included in the notice of publication. The Clerk shall also, within ten (10) days of the first publication of the notice, send a copy thereof by mail, addressed to each defendant whose place of residence is stated in such affidavit. The certificate of the Clerk that he sent the copies pursuant to this section is evidence that he has done so. Except as provided in this section pertaining to service by publication, all parties defendant shall be notified of the proceedings in the same manner as is now or may hereafter be required in other civil cases or proceedings, except that service of process need not be directed to a minor defendant under 14 years of age for whom a guardian ad litem has been or will be appointed pursuant to paragraph (a) of subsection B of Section 13 of this Act. Nothing in the provisions of the preceding sentence stating that service of process need not be directed to a minor defendant under 14 years of age for whom a guardian ad litem has been or will be appointed is intended to override any provision of this Act which relates to information to which an adopted person is entitled under Section 18.1 of this Act. Any party defendant who is of age of 14 years or upward may waive service of process by entering an appearance in writing. The form to be used for publication shall be substantially as follows: "ADOPTION NOTICE - STATE OF ILLINOIS, County of ...., ss. - Circuit Court of .... County. In the matter of the Petition for the Adoption of ...., a ..male child. Adoption No. ..... To-- .... (whom it may concern or the named parent) Take notice that a petition was filed in the Circuit Court of .... County, Illinois, for the adoption of a child named ..... Now, therefore, unless you ...., and all whom it may concern, file your answer to the Petition in the action or otherwise file your appearance therein, in the said Circuit Court of ...., County, Room ...., ...., in the City of ...., Illinois, on or before the .... day of ...., a default may be entered against you at any time after that day and a judgment entered in accordance with the prayer of said Petition. Dated, ...., Illinois, .... ...., Clerk. (Name and address of attorney for petitioners.)
B. A minor defendant who has been served in accordance with this Section may be defaulted in the same manner as any other defendant.
C. Notwithstanding any inconsistent provision of this or any other law, and in addition to the notice requirements of any law pertaining to persons other than those specified in this subsection, the persons entitled to notice that a petition has been filed under Section 5 of this Act shall include:
(a) any person adjudicated by a court in this State

to be the father of the child;

(b) any person adjudicated by a court of another

state or territory of the United States to be the father of the child, when a certified copy of the court order has been filed with the Putative Father Registry under Section 12.1 of this Act;

(c) any person who at the time of the filing of the

petition is registered in the Putative Father Registry under Section 12.1 of this Act as the putative father of the child;

(d) any person who is recorded on the child's birth

certificate as the child's father;

(e) any person who is openly living with the child or

the child's mother at the time the proceeding is initiated and who is holding himself out to be the child's father;

(f) any person who has been identified as the child's

father by the mother in a written, sworn statement, including an Affidavit of Identification as specified under Section 11 of this Act;

(g) any person who was married to the child's mother

on the date of the child's birth or within 300 days prior to the child's birth.

The sole purpose of notice under this Section shall be to enable the person receiving notice to appear in the adoption proceedings to present evidence to the court relevant to whether the consent or surrender of the person to the adoption is required pursuant to Section 8 of this Act. If the court determines that the consent or surrender of the person is not required pursuant to Section 8, then the person shall not be entitled to participate in the proceedings or to any further notice of the proceedings.
(Source: P.A. 97-988, eff. 1-1-13.)

(750 ILCS 50/8) (from Ch. 40, par. 1510)
Sec. 8. Consents to adoption and surrenders for purposes of adoption.
(a) Except as hereinafter provided in this Section consents or surrenders shall be required in all cases, unless the person whose consent or surrender would otherwise be required shall be found by the court:
(1) to be an unfit person as defined in Section 1 of

this Act, by clear and convincing evidence; or

(2) not to be the biological or adoptive father of

the child; or

(3) to have waived his parental rights to the child

under Section 12a or 12.1 or subsection S of Section 10 of this Act; or

(4) to be the parent of an adult sought to be

adopted; or

(5) to be the father of the child as a result of

criminal sexual abuse or assault as defined under Article 11 of the Criminal Code of 2012; or

(6) to be the father of a child who:
(i) is a family member of the mother of the

child, and the mother is under the age of 18 at the time of the child's conception; for purposes of this subsection, a "family member" is a parent, step-parent, grandparent, step-grandparent, sibling, or cousin of the first degree, whether by whole blood, half-blood, or adoption, as well as a person age 18 or over at the time of the child's conception who has resided in the household with the mother continuously for at least one year; or

(ii) is at least 5 years older than the child's

mother, and the mother was under the age of 17 at the time of the child's conception, unless the mother and father voluntarily acknowledge the father's paternity of the child by marrying or by establishing the father's paternity by consent of the parties pursuant to the Illinois Parentage Act of 2015 or pursuant to a substantially similar statute in another state.

A criminal conviction of any offense pursuant to

Section 11-1.20, 11-1.30, 11-1.40, 11-1.50, 11-1.60, 11-1.70, 12C-5, 12C-10, 12C-35, 12C-40, 12C-45, 18-6, 19-6, or Article 12 of the Criminal Code of 1961 or the Criminal Code of 2012 is not required.

(b) Where consents are required in the case of an adoption of a minor child, the consents of the following persons shall be sufficient:
(1) (A) The mother of the minor child; and
(B) The father of the minor child, if the father:
(i) was married to the mother on the date of

birth of the child or within 300 days before the birth of the child, except for a husband or former husband who has been found by a court of competent jurisdiction not to be the biological father of the child; or

(ii) is the father of the child under a

judgment for adoption, an order of parentage, or an acknowledgment of parentage or paternity pursuant to subsection (a) of Section 5 of the Illinois Parentage Act of 1984 or pursuant to Article 3 of the Illinois Parentage Act of 2015; or

(iii) in the case of a child placed with the

adopting parents less than 6 months after birth, openly lived with the child, the child's biological mother, or both, and held himself out to be the child's biological father during the first 30 days following the birth of the child; or

(iv) in the case of a child placed with the

adopting parents less than 6 months after birth, made a good faith effort to pay a reasonable amount of the expenses related to the birth of the child and to provide a reasonable amount for the financial support of the child before the expiration of 30 days following the birth of the child, provided that the court may consider in its determination all relevant circumstances, including the financial condition of both biological parents; or

(v) in the case of a child placed with the

adopting parents more than 6 months after birth, has maintained substantial and continuous or repeated contact with the child as manifested by: (I) the payment by the father toward the support of the child of a fair and reasonable sum, according to the father's means, and either (II) the father's visiting the child at least monthly when physically and financially able to do so and not prevented from doing so by the person or authorized agency having lawful custody of the child, or (III) the father's regular communication with the child or with the person or agency having the care or custody of the child, when physically and financially unable to visit the child or prevented from doing so by the person or authorized agency having lawful custody of the child. The subjective intent of the father, whether expressed or otherwise unsupported by evidence of acts specified in this sub-paragraph as manifesting such intent, shall not preclude a determination that the father failed to maintain substantial and continuous or repeated contact with the child; or

(vi) in the case of a child placed with the

adopting parents more than six months after birth, openly lived with the child for a period of six months within the one year period immediately preceding the placement of the child for adoption and openly held himself out to be the father of the child; or

(vii) has timely registered with Putative

Father Registry, as provided in Section 12.1 of this Act, and prior to the expiration of 30 days from the date of such registration, commenced legal proceedings to establish paternity under the Illinois Parentage Act of 1984, under the Illinois Parentage Act of 2015, or under the law of the jurisdiction of the child's birth; or

(2) The legal guardian of the person of the child, if

there is no surviving parent; or

(3) An agency, if the child has been surrendered for

adoption to such agency; or

(4) Any person or agency having legal custody of a

child by court order if the parental rights of the parents have been judicially terminated, and the court having jurisdiction of the guardianship of the child has authorized the consent to the adoption; or

(5) The execution and verification of the petition by

any petitioner who is also a parent of the child sought to be adopted shall be sufficient evidence of such parent's consent to the adoption.

(c) Where surrenders to an agency are required in the case of a placement for adoption of a minor child by an agency, the surrenders of the following persons shall be sufficient:
(1) (A) The mother of the minor child; and
(B) The father of the minor child, if the father:
(i) was married to the mother on the date of

birth of the child or within 300 days before the birth of the child, except for a husband or former husband who has been found by a court of competent jurisdiction not to be the biological father of the child; or

(ii) is the father of the child under a

judgment for adoption, an order of parentage, or an acknowledgment of parentage or paternity pursuant to subsection (a) of Section 5 of the Illinois Parentage Act of 1984 or pursuant to Article 3 of the Illinois Parentage Act of 2015; or

(iii) in the case of a child placed with the

adopting parents less than 6 months after birth, openly lived with the child, the child's biological mother, or both, and held himself out to be the child's biological father during the first 30 days following the birth of a child; or

(iv) in the case of a child placed with the

adopting parents less than 6 months after birth, made a good faith effort to pay a reasonable amount of the expenses related to the birth of the child and to provide a reasonable amount for the financial support of the child before the expiration of 30 days following the birth of the child, provided that the court may consider in its determination all relevant circumstances, including the financial condition of both biological parents; or

(v) in the case of a child placed with the

adopting parents more than six months after birth, has maintained substantial and continuous or repeated contact with the child as manifested by: (I) the payment by the father toward the support of the child of a fair and reasonable sum, according to the father's means, and either (II) the father's visiting the child at least monthly when physically and financially able to do so and not prevented from doing so by the person or authorized agency having lawful custody of the child or (III) the father's regular communication with the child or with the person or agency having the care or custody of the child, when physically and financially unable to visit the child or prevented from doing so by the person or authorized agency having lawful custody of the child. The subjective intent of the father, whether expressed or otherwise, unsupported by evidence of acts specified in this sub-paragraph as manifesting such intent, shall not preclude a determination that the father failed to maintain substantial and continuous or repeated contact with the child; or

(vi) in the case of a child placed with the

adopting parents more than six months after birth, openly lived with the child for a period of six months within the one year period immediately preceding the placement of the child for adoption and openly held himself out to be the father of the child; or

(vii) has timely registered with the Putative

Father Registry, as provided in Section 12.1 of this Act, and prior to the expiration of 30 days from the date of such registration, commenced legal proceedings to establish paternity under the Illinois Parentage Act of 1984, under the Illinois Parentage Act of 2015, or under the law of the jurisdiction of the child's birth.

(d) In making a determination under subparagraphs (b)(1) and (c)(1), no showing shall be required of diligent efforts by a person or agency to encourage the father to perform the acts specified therein.
(e) In the case of the adoption of an adult, only the consent of such adult shall be required.
(Source: P.A. 99-85, eff. 1-1-16.)

(750 ILCS 50/9) (from Ch. 40, par. 1511)
Sec. 9. Time for signing a waiver, consent, or surrender.
A. A consent or a surrender signed not less than 72 hours after the birth of the child is irrevocable except as provided in Section 11 of this Act.
B. No consent or surrender shall be signed within the 72 hour period immediately following the birth of the child.
C. A consent or a surrender may be signed by the father prior to the birth of the child. Such consent or surrender shall be revoked if, within 72 hours after the birth of the child, the father who gave such consent or surrender, notifies in writing the person, agency or court representative who acknowledged the surrender or consent or any individual representing or connected with such person, agency or court representative of the revocation of the consent or surrender.
D. Any consent or surrender signed in accordance with paragraph C above which is not revoked within 72 hours after the birth of the child is irrevocable except as provided in Section 11 of this Act.
E. Consent may be given to a standby adoption by a parent whose consent is required pursuant to Section 8 of this Act to become effective when the consenting parent of the child dies or that parent requests that the final judgment of adoption be entered.
F. A waiver as provided in subsection S of Section 10 of this Act may be signed by a putative father or legal father of the child at any time prior to or after the birth of the child. A waiver is irrevocable except as provided in Section 11 of this Act.
(Source: P.A. 97-493, eff. 8-22-11.)

(750 ILCS 50/10) (from Ch. 40, par. 1512)
Sec. 10. Forms of consent and surrender; execution and acknowledgment thereof.
A. The form of consent required for the adoption of a born child shall be substantially as follows:

FREQUENCY/

FREQUENCY/

AMOUNT

AMOUNT

DURING

PRIOR TO

YES

NO

PREGNANCY

PREGNANCY

Alcohol

/../

/../

...........

..........

Amphetamines

/../

/../

...........

..........

Barbiturates

/../

/../

...........

..........

Cocaine

/../

/../

...........

..........

Heroin

/../

/../

...........

..........

LSD

/../

/../

...........

..........

Marijuana

/../

/../

...........

..........

Caffeine

(Coffee,

tea, etc)

/../

/../

...........

..........

Prescription

drugs

/../

/../

...........

..........

Non-

prescription

drugs

/../

/../

...........

..........

Other

/../

/../

...........

..........

In addition to this form, a birth parent shall also be provided the forms for the Illinois Adoption Registry and Medical Information Exchange.
B. The form of consent required for the adoption of an unborn child shall be substantially as follows:

petition for standby adoption of the child; or

(b) a court denies the standby adoption petition.
The parent shall not need to take further action to revoke the consent if the standby adoption by the specified person or persons does not occur, notwithstanding the provisions of Section 11 of this Act.
C. The form of surrender to any agency given by a parent of a born child who is to be subsequently placed for adoption shall be substantially as follows and shall contain such other facts and statements as the particular agency shall require.

for at least 6 months; or

(b) in whose physical custody at least one sibling of

the child who is the subject of this consent has resided for at least 6 months, and the child who is the subject of this consent is currently residing in this foster home; or

(c) in whose physical custody a child under one year

of age has resided for at least 3 months.

The court may waive the time frames in subdivisions (a), (b), and (c) for good cause shown if the court finds it to be in the child's best interests.
A consent under this subsection O shall be acknowledged by a parent pursuant to subsection H and subsection K of this Section.
(2) The final and irrevocable consent to adoption by a specified person or persons in a Department of Children and Family Services (DCFS) case shall be substantially as follows:

child) was born on (insert date) at .................... Hospital in the municipality of ........., in ................ County, State of ...............

2. I reside at ......................, County of

............. and State of ..............

Mail may also be sent to me at this address

............................, in care of .................

My home telephone number is...........................
My cell telephone number is...........................
My e-mail address is..................................
3. I, ..........................., am .... years old.
4. I enter my appearance in this action for my child

to be adopted by the person or persons specified herein by me and waive service of summons on me in this action only.

5. I hereby acknowledge that I have been provided a

copy of the Birth Parent Rights and Responsibilities for DCFS Cases before signing this Consent and that I have had time to read this form or have it read to me and that I understand the rights and responsibilities described in this form. I understand that if I do not receive any of my rights as described in the form, it shall not constitute a basis to revoke this Final and Irrevocable Consent to Adoption by a Specified Person or Persons.

6. I do hereby consent and agree to the adoption of

such child by .......... (specified person or persons) only.

7. I wish to sign this consent and I understand that

by signing this consent I irrevocably and permanently give up all my parental rights I have to my child.

8. I understand that this consent allows my child to

be adopted by .......... only and that I cannot under any circumstances after signing this document change my mind and revoke or cancel this consent.

9. I understand that this consent will be void if:
(a) the Department places my child with someone

other than the specified person or persons; or

(b) a court denies the adoption petition for the

specified person or persons to adopt my child; or

(c) the DCFS Guardianship Administrator refuses

to consent to my child's adoption by the specified person or persons on the basis that the adoption is not in my child's best interests.

I understand that if this consent is void I have

parental rights to my child, subject to any applicable court orders including those entered under Article II of the Juvenile Court Act of 1987, unless and until I sign a new consent or surrender or my parental rights are involuntarily terminated. I understand that if this consent is void, my child may be adopted by someone other than the specified person or persons only if I sign a new consent or surrender, or my parental rights are involuntarily terminated. I understand that if this consent is void, the Department will notify me within 30 days using the addresses and telephone numbers I provided in paragraph 2 of this form. I understand that if I receive such a notice, it is very important that I contact the Department immediately, and preferably within 30 days, to have input into the plan for my child's future.

10. I understand that if a petition for adoption of

my child is filed by someone other than the specified person or persons, the Department will notify me within 14 days after the Department becomes aware of the petition. The fact that someone other than the specified person or persons files a petition to adopt my child does not make this consent void.

11. If a person other than the specified person or

persons files a petition to adopt my child or if the consent is void under paragraph 9, the Department will send written notice to me using the mailing address and email address provided by me in paragraph 2 of this form. The Department will also contact me using the telephone numbers I provided in paragraph 2 of this form. It is very important that I let the Department know if any of my contact information changes. If I do not let the Department know if any of my contact information changes, I understand that I may not receive notification from the Department if this consent is void or if someone other than the specified person or persons files a petition to adopt my child. If any of my contact information changes, I should immediately notify:

Caseworker's name and telephone number:
.........................................................;
Agency name, address, zip code, and telephone number:
.........................................................;
Supervisor's name and telephone number:
.........................................................;
DCFS Advocacy Office for Children and Families:

800-232-3798.

12. I expressly acknowledge that paragraph 9 (and

paragraphs 8a and 8b, if applicable) do not impair the validity and finality of this consent under any circumstances.

13. I have read and understand the above and I am

signing it as my free and voluntary act.

Dated (insert date).
.............................................
Signature of parent

(3) If the parent consents to an adoption by 2 specified persons, then the form shall contain 2 additional paragraphs in substantially the following form:
8a. If ............... (specified persons) get a

divorce or are granted a dissolution of a civil union before the petition to adopt my child is granted, this consent is valid for ........... (specified person) to adopt my child. I understand that I cannot change my mind or revoke this consent or recover custody of my child on the basis that the specified persons divorce or are granted a dissolution of a civil union.

8b. I understand that if either ...............

(specified persons) dies before the petition to adopt my child is granted, this consent remains valid for the surviving person to adopt my child. I understand that I cannot change my mind or revoke this consent or recover custody of my child on the basis that one of the specified persons dies.

(4) The form of the certificate of acknowledgement for a Final and Irrevocable Consent for Adoption by a Specified Person or Persons: DCFS Case shall be substantially as follows:

STATE OF ..............)
) SS.
COUNTY OF .............)

I, .................... (Name of Judge or other person), ..................... (official title, name, and address), certify that ............., personally known to me to be the same person whose name is subscribed to the foregoing Final and Irrevocable Consent for Adoption by a Specified Person or Persons: DCFS Case, appeared before me this day in person and acknowledged that (she)(he) signed and delivered the consent as (her)(his) free and voluntary act, for the specified purpose.
I have fully explained that by signing this consent this parent is irrevocably and permanently relinquishing all parental rights to the child so that the child may be adopted by a specified person or persons, and this parent has stated that such is (her)(his) intention and desire. I have fully explained that this consent is void only if:
(a) the placement is disrupted and the child is moved

to a different placement; or

(b) a court denies the petition for adoption; or
(c) the Department of Children and Family Services

Guardianship Administrator refuses to consent to the child's adoption by a specified person or persons on the basis that the adoption is not in the child's best interests.

Dated (insert date).
...............................
Signature

(5) If a consent to adoption by a specified person or persons is executed in this form, the following provisions shall apply. The consent shall be valid only for the specified person or persons to adopt the child. The consent shall be void if:
(a) the placement disrupts and the child is moved to

another placement; or

(b) a court denies the petition for adoption; or
(c) the Department of Children and Family Services

Guardianship Administrator refuses to consent to the child's adoption by the specified person or persons on the basis that the adoption is not in the child's best interests.

If the consent is void under this Section, the parent shall not need to take further action to revoke the consent. No proceeding for termination of parental rights shall be brought unless the parent who executed the consent to adoption by a specified person or persons has been notified of the proceedings pursuant to Section 7 of this Act or subsection (4) of Section 2-13 of the Juvenile Court Act of 1987.
(6) The Department of Children and Family Services is authorized to promulgate rules necessary to implement this subsection O.
(7) (Blank).
(8) The Department of Children and Family Services shall promulgate a rule and procedures regarding Consents to Adoption by a Specified Person or Persons in DCFS cases. The rule and procedures shall provide for the development of the Birth Parent Rights and Responsibilities Form for DCFS Cases.
(9) A consent to adoption by specified persons on this consent form shall have no effect on a court's determination of custody or visitation under the Illinois Marriage and Dissolution of Marriage Act or the Illinois Religious Freedom Protection and Civil Union Act if the marriage or civil union of the specified persons is dissolved after the adoption is final.
P. If the person signing a consent is incarcerated or detained in a correctional facility, prison, jail, detention center, or other comparable institution, either in this State or any other jurisdiction, the execution of such consent may be acknowledged before social service personnel of such institution, or before a person designated by a court of competent jurisdiction.
Q. A consent may be acknowledged telephonically, via audiovisual connection, or other electronic means, provided that a court of competent jurisdiction has entered an order approving the execution of the consent in such manner and has designated an individual to be physically present with the parent executing such consent in order to verify the identity of the parent.
R. An agency whose representative is acknowledging a consent pursuant to this Section shall be a public child welfare agency, or a child welfare agency, or a child placing agency that is authorized or licensed in the State or jurisdiction in which the consent is signed.
S. The form of waiver by a putative or legal father of a born or unborn child shall be substantially as follows:

named me as a possible biological or legal father of her minor child who was born, or is expected to be born on ..........., ......, in the City/Town of........., State of ...........

2. That I understand that the biological mother

............. intends to or has placed the child for adoption.

3. That I reside at ................, in the

City/Town of..........., State of ................

4. That I am ................ years of age and my

date of birth is ..............., .............

5. That I (select one):
..... am married to the biological mother.
..... am not married to the biological mother and

have not been married to the biological mother within 300 days before the child's birth or expected date of child's birth.

..... am not currently married to the biological

mother, but was married to the biological mother, within 300 days before the child's birth or expected date of child's birth.

6. That I (select one):
..... neither admit nor deny that I am the

biological father of the child.

..... deny that I am the biological father of the

child.

7. That I hereby agree to the termination of my

parental rights, if any, without further notice to me of any proceeding for the adoption of the minor child, even if I have taken any action to establish parental rights or take any such action in the future including registering with any putative father registry.

8. That I understand that by signing this Waiver I do

irrevocably and permanently give up all custody and other parental rights I may have to such child.

9. That I understand that this Waiver is FINAL AND

IRREVOCABLE and that I am permanently barred from contesting any proceeding for the adoption of the child after I sign this Waiver.

10. That I waive any further service of summons or

other pleadings in any proceeding to terminate parental rights, if any to this child, or any proceeding for adoption of this child.

11. That I understand that if a final judgment or

order of adoption for this child is not entered, then any parental rights or responsibilities that I may have remain intact.

12. That I have read and understand the above and

that I am signing it as my free and voluntary act.

Dated: ................... , ..............
...........................................
Signature

(750 ILCS 50/11) (from Ch. 40, par. 1513)
Sec. 11. Consents, surrenders, waivers, irrevocability.
(a) A consent to adoption or standby adoption by a parent, including a minor, executed and acknowledged in accordance with the provisions of Section 10 of this Act, or a surrender of a child by a parent, including a minor, to an agency for the purpose of adoption shall be irrevocable unless it shall have been obtained by fraud or duress on the part of the person before whom such consent, surrender, or other document equivalent to a surrender is acknowledged pursuant to the provisions of Section 10 of this Act or on the part of the adopting parents or their agents and a court of competent jurisdiction shall so find. No action to void or revoke a consent to or surrender for adoption, including an action based on fraud or duress, may be commenced after 12 months from the date the consent or surrender was executed. The consent or surrender of a parent who is a minor shall not be voidable because of such minority.
(a-1) A waiver signed by a putative or legal father, including a minor, executed and acknowledged in accordance with Section 10 of this Act, shall be irrevocable unless it shall have been obtained by fraud or duress on the part of the adopting parents or their agents and a court of competent jurisdiction shall so find. No action to void a waiver may be commenced after 12 months from the date the waiver was executed. The waiver of a putative or legal father who is a minor shall not be voidable because of such minority.
(b) The petitioners in an adoption proceeding are entitled to rely upon a sworn statement of the biological mother of the child to be adopted identifying the father of her child. The affidavit shall be conclusive evidence as to the biological mother regarding the facts stated therein, and shall create a rebuttable presumption of truth as to the biological father only. Except as provided in Section 11 of this Act, the biological mother of the child shall be permanently barred from attacking the proceeding thereafter. The biological mother shall execute such affidavit in writing and under oath. The affidavit shall be executed by the biological mother before or at the time of execution of the consent or surrender, and shall be retained by the court and be a part of the Court's files. The form of affidavit shall be substantially as follows:

(750 ILCS 50/12) (from Ch. 40, par. 1514)
Sec. 12. Consent of child or adult. If, upon the date of the entry of the judgment the person sought to be adopted is of the age of 14 years or upwards, the adoption shall not be made without the consent of such person. Such consent shall be in writing and shall be acknowledged by such person as provided in Section 10 of this Act, provided, that if such person is in need of mental treatment or is a person with an intellectual disability, the court may waive the provisions of this Section. No consent shall be required under this Section if the person sought to be adopted has died before giving such consent.
(Source: P.A. 99-143, eff. 7-27-15.)

(750 ILCS 50/12.1)
Sec. 12.1. Putative Father Registry. The Department of Children and Family Services shall establish a Putative Father Registry for the purpose of determining the identity and location of a putative father of a minor child who is, or is expected to be, the subject of an adoption proceeding, in order to provide notice of such proceeding to the putative father. The Department of Children and Family Services shall establish rules and informational material necessary to implement the provisions of this Section. The Department shall have the authority to set reasonable fees for the use of the Registry. All such fees for the use of the Registry that are received by the Department or its agent shall be deposited into the fund authorized under subsection (b) of Section 25 of the Children and Family Services Act. The Department shall use the moneys in that fund for the purpose of maintaining the Registry.
(a) The Department shall maintain the following information in the Registry:
(1) With respect to the putative father:
(i) Name, including any other names by which the

putative father may be known and that he may provide to the Registry;

(ii) Address at which he may be served with

notice of a petition under this Act, including any change of address;

(iii) Social Security Number;
(iv) Date of birth; and
(v) If applicable, a certified copy of an order

by a court of this State or of another state or territory of the United States adjudicating the putative father to be the father of the child.

(2) With respect to the mother of the child:
(i) Name, including all other names known to the

putative father by which the mother may be known;

(ii) If known to the putative father, her last

address;

(iii) Social Security Number; and
(iv) Date of birth.
(3) If known to the putative father, the name,

gender, place of birth, and date of birth or anticipated date of birth of the child.

(4) The date that the Department received the

putative father's registration.

(5) Other information as the Department may by rule

determine necessary for the orderly administration of the Registry.

(b) A putative father may register with the Department before the birth of the child but shall register no later than 30 days after the birth of the child. All registrations shall be in writing and signed by the putative father. No fee shall be charged for the initial registration. The Department shall have no independent obligation to gather the information to be maintained.
(c) An interested party, including persons intending to adopt a child, a child welfare agency with whom the mother has placed or has given written notice of her intention to place a child for adoption, the mother of the child, or an attorney representing an interested party may request that the Department search the Registry to determine whether a putative father is registered in relation to a child who is or may be the subject to an adoption petition.
(d) A search of the Registry may be proven by the production of a certified copy of the registration form, or by the certified statement of the administrator of the Registry that after a search, no registration of a putative father in relation to a child who is or may be the subject of an adoption petition could be located.
(e) Except as otherwise provided, information contained within the Registry is confidential and shall not be published or open to public inspection.
(f) A person who knowingly or intentionally registers false information under this Section commits a Class B misdemeanor. A person who knowingly or intentionally releases confidential information in violation of this Section commits a Class B misdemeanor.
(g) Except as provided in subsections (b) or (c) of Section 8 of this Act, a putative father who fails to register with the Putative Father Registry as provided in this Section is barred from thereafter bringing or maintaining any action to assert any interest in the child, unless he proves by clear and convincing evidence that:
(1) it was not possible for him to register within

the period of time specified in subsection (b) of this Section; and

(2) his failure to register was through no fault of

his own; and

(3) he registered within 10 days after it became

possible for him to file.

A lack of knowledge of the pregnancy or birth is not an acceptable reason for failure to register.
(h) Except as provided in subsection (b) or (c) of Section 8 of this Act, failure to timely register with the Putative Father Registry (i) shall be deemed to be a waiver and surrender of any right to notice of any hearing in any judicial proceeding for the adoption of the child, and the consent or surrender of that person to the adoption of the child is not required, and (ii) shall constitute an abandonment of the child and shall be prima facie evidence of sufficient grounds to support termination of such father's parental rights under this Act.
(i) In any adoption proceeding pertaining to a child born out of wedlock, if there is no showing that a putative father has executed a consent or surrender or waived his rights regarding the proposed adoption, certification as specified in subsection (d) shall be filed with the court prior to entry of a final judgment order of adoption.
(j) The Registry shall not be used to notify a putative father who is the father of a child as a result of criminal sexual abuse or assault as defined under Article 11 of the Criminal Code of 2012.
(Source: P.A. 97-1150, eff. 1-25-13.)

(750 ILCS 50/12.2)
Sec. 12.2. Adoptive parent rights and responsibilities. Prior to finalization of an adoption pursuant to this Act, any prospective adoptive parent in a private adoption who is not being provided with adoption services by a licensed child welfare agency pursuant to the Child Care Act of 1969, who is not adopting a related child, and who is not adopting a child who is a youth in care as defined in Section 4d of the Children and Family Services Act shall be provided with the following form:

(750 ILCS 50/12.3)
Sec. 12.3. Additional requirements in private adoptions. In cases of adoptions in which an Illinois licensed child welfare agency is not providing adoption services and the child who is the subject of the adoption is not a related child of the prospective adoptive parent and not under the custody or guardianship of the Department of Children and Family Services under the Juvenile Court Act of 1987, the following requirements shall apply in addition to any other applicable requirements set forth in Section 6 or other provisions of this Act:
(1) Within 10 days of filing a petition for adoption

pursuant to Section 5 of this Act, the prospective adoptive parents and anyone 18 years of age or older who resides in the adoptive home must initiate requests for background checks from the following: the State police and child abuse registry from every state of residence for the 5 years preceding the filing date of the petition, the FBI, the National Sex Offender Registry, and, if Illinois residents, from the Illinois State Police and Child Abuse and Neglect Tracking System. The background checks must be fingerprint-based, if available. The Child Abuse and Neglect Tracking System background check must also be requested for each person 13 to 17 years of age living in the adoptive home.

(2) Within 30 days of filing a petition for adoption,

the results of the background checks set forth in paragraph (1) of this Section shall be provided to the guardian ad litem of the child appointed by the court or, should there not be a guardian ad litem, to the investigator appointed by the court pursuant to subsection A of Section 6 of this Act.

(3) An initial assessment, including a home visit,

must be made by the guardian ad litem or the investigator appointed by the court pursuant to subsection A of Section 6 of this Act no later than 30 days of said appointment;

(4) As part of the investigation, the guardian ad

litem or the investigator appointed by the court pursuant to subsection A of Section 6 of this Act must provide the prospective adoptive parents with the Adoptive Parent Rights and Responsibilities-Private Form set forth in Section 12.2 of this Act. The prospective adoptive parent or parents must sign the form acknowledging receipt of the form, and the original form must be filed with the court at the time of the issuance of the interim order, and a copy must be provided to the prospective parent or parents;

(5) The attorney for the prospective adoptive parent

or parents or the birth parent or parents shall provide the prospective adoptive parent or parents with the Birth Parent Medical form or forms if completed by the birth parent or parents as set forth in subsection A-2 of Section 10 of this Act, as soon as practicable but no later than the time of entry of the interim order;

(6) The guardian ad litem, or the court-appointed

investigator appointed pursuant to subsection A of Section 6 of this Act, shall provide a report of investigation to the Court within 6 months after appointment, or earlier if so ordered by the court.

(7) The birth parent shall have the right to request

to receive counseling before and after signing a Final and Irrevocable Consent to Adoption form, a Final and Irrevocable Consent to Adoption by a Specified Person or Persons: Non-DCFS Case form, or a Consent to Adoption of Unborn Child form. The prospective adoptive parent or parents may agree to pay for the cost of counseling in a manner consistent with Illinois law, but the prospective adoptive parent or parents are not required to do so.

(Source: P.A. 99-833, eff. 1-1-17.)

(750 ILCS 50/12a) (from Ch. 40, par. 1515)
Sec. 12a. Notice to putative father.
1. Upon the written request to any Clerk of any Circuit Court, and upon the payment of a filing fee of $10.00, by any interested party, including persons intending to adopt a child, a child welfare agency with whom the mother has placed or has given written notice of her intention to place a child for adoption, the mother of a child, or any attorney representing an interested party, a notice, the declaration of paternity and the disclaimer of paternity may be served on a putative father in the same manner as Summons is served in other civil proceedings, or, in lieu of personal service, service may be made as follows:
(a) The person requesting notice shall pay to the

Clerk of the Court a mailing fee of $2 plus the cost of U. S. postage for certified or registered mail and furnish to the Clerk an original and one copy of a notice, the declaration of paternity and the disclaimer of paternity together with an Affidavit setting forth the putative father's last known address. The original notice, the declaration of paternity and the disclaimer of paternity shall be retained by the Clerk.

(b) The Clerk shall forthwith mail to the putative

father, at the address appearing in the Affidavit, the copy of the notice, the declaration of paternity and the disclaimer of paternity, by certified mail, return receipt requested; the envelope and return receipt shall bear the return address of the Clerk. The receipt for certified mail shall state the name and address of the addressee, and the date of mailing, and shall be attached to the original notice.

(c) The return receipt, when returned to the Clerk,

shall be attached to the original notice, the declaration of paternity and the disclaimer of paternity, and shall constitute proof of service.

(d) The Clerk shall note the fact of service in a

permanent record.

2. The notice shall be signed by the Clerk, and may be served on the putative father at any time after conception, and shall read as follows:
"IN THE MATTER OF NOTICE TO ....., PUTATIVE FATHER.
You have been identified as the father of a child born or expected to be born on or about (insert date).
The mother of the child is.....
The mother has indicated that she intends to place the child for adoption.
As the alleged father of the child, you have certain legal rights with respect to the child, including the right to notice of the filing of proceedings instituted for the adoption of the child. If you wish to retain your rights with respect to the child, you must file with the Clerk of this Circuit Court of .... County, Illinois, whose address is ...., Illinois, within 30 days after the date of receipt of this notice, the declaration of paternity enclosed herewith stating that you are, in fact, the father of the child and that you intend to retain your legal rights with respect to the child, or request to be notified of any further proceedings with respect to custody or adoption of the child.
If you do not file such a declaration of paternity, or a request for notice, then whatever legal rights you have with respect to the child, including the right to notice of any future proceedings for the adoption of the child, may be terminated without any further notice to you. When your legal rights with respect to the child are so terminated, you will not be entitled to notice of any proceeding instituted for the adoption of the child.
If you are not the father of the child, you may file with the Clerk of this Court the disclaimer of paternity enclosed herewith which will be noted in the Clerk's file and you will receive no further notice with respect to the child."
The declaration of paternity shall be substantially as follows:

(750 ILCS 50/13) (from Ch. 40, par. 1516)
Sec. 13. Interim order. As soon as practicable after the filing of a petition for adoption the court shall hold a hearing for the following purposes:
A. In other than an adoption of a related child or an adoption through an agency, or of an adult:
(a) To determine the validity of the consent,

provided that the execution of a consent pursuant to this Act shall be prima facie evidence of its validity, and provided that the validity of a consent shall not be affected by the omission therefrom of the names of the petitioners or adopting parents at the time the consent is executed or acknowledged, and further provided that the execution of a consent prior to the filing of a petition for adoption shall not affect its validity.

(b) To determine whether there is available suitable

temporary custodial care for a child sought to be adopted.

B. In all cases except standby adoptions and re-adoptions:
(a) The court shall appoint some licensed attorney

other than the State's attorney acting in his or her official capacity as guardian ad litem to represent a child sought to be adopted. Such guardian ad litem shall have power to consent to the adoption of the child, if such consent is required.

(b) The court shall appoint a guardian ad litem for

all named minors or defendants who are persons under legal disability, if any.

(c) If the petition alleges a person to be unfit

pursuant to the provisions of subparagraph (p) of paragraph D of Section 1 of this Act, such person shall be represented by counsel. If such person is indigent or an appearance has not been entered on his behalf at the time the matter is set for hearing, the court shall appoint as counsel for him either the Guardianship and Advocacy Commission, the public defender, or, only if no attorney from the Guardianship and Advocacy Commission or the public defender is available, an attorney licensed to practice law in this State.

(d) If it is proved to the satisfaction of the court,

after such investigation as the court deems necessary, that termination of parental rights and temporary commitment of the child to an agency or to a person deemed competent by the court, including petitioners, will be for the welfare of the child, the court may order the child to be so committed and may terminate the parental rights of the parents and declare the child a ward of the court or, if it is not so proved, the court may enter such other order as it shall deem necessary and advisable.

(e) Before an interim custody order is granted under

this Section, service of summons shall be had upon the parent or parents whose rights have not been terminated, except as provided in subsection (f). Reasonable notice and opportunity to be heard shall be given to the parent or parents after service of summons when the address of the parent or parents is available. The party seeking an interim custody order shall make all reasonable efforts to locate the parent or parents of the child or children they are seeking to adopt and to notify the parent or parents of the party's request for an interim custody order pursuant to this Section.

(f) An interim custody order may be granted without

notice upon presentation to the court of a written petition, accompanied by an affidavit, stating that there is an immediate danger to the child and that irreparable harm will result to the child if notice is given to the parent or parents or legal guardian. Upon making a finding that there is an immediate danger to the child if service of process is had upon and notice of hearing is given to the parent or parents or legal guardian prior to the entry of an order granting temporary custody to someone other than a parent or legal guardian, the court may enter an order of temporary custody which shall expire not more than 10 days after its entry. Every ex parte custody order granted without notice shall state the injury which the court sought to avoid by granting the order, the irreparable injury that would have occurred had notice been given, and the reason the order was granted without notice. The matter shall be set down for full hearing before the expiration of the ex parte order and will be heard after service of summons is had upon and notice of hearing is given to the parent or parents or legal guardian. At the hearing the burden of proof shall be upon the party seeking to extend the interim custody order to show that the order was properly granted without notice and that custody should remain with the party seeking to adopt during the pendency of the adoption proceeding. If the interim custody order is extended, the reasons for granting the extension shall be stated in the order.

C. In the case of a child born outside the United States or a territory thereof, if the petitioners have previously been appointed guardians of such child by a court of competent jurisdiction in a country other than the United States or a territory thereof, the court may order that the petitioners continue as guardians of such child.
D. In standby adoption cases:
(a) The court shall appoint a licensed attorney other

than the State's Attorney acting in his or her official capacity as guardian ad litem to represent a child sought to be adopted. The guardian ad litem shall have power to consent to the adoption of the child, if consent is required.

(b) The court shall appoint a guardian ad litem for

all named minors or defendants who are persons under legal disability, if any.

(c) The court lacks jurisdiction to proceed on the

petition for standby adoption if the child has a living parent, adoptive parent, or adjudicated parent whose rights have not been terminated and whose whereabouts are known, unless the parent consents to the standby adoption or, after receiving notice of the hearing on the standby adoption petition, fails to object to the appointment of a standby adoptive parent at the hearing on the petition.

(d) The court shall investigate as needed for the

welfare of the child and shall determine whether the petitioner or petitioners shall be permitted to adopt.

(Source: P.A. 99-49, eff. 7-15-15.)

(750 ILCS 50/13.1)
Sec. 13.1. Order for standby adoption.
(a) If it is proved to the satisfaction of the court, after such investigation as the court deems necessary, that the child's parent consents to or fails to object to the standby adoption and adoption by the petitioner will be for the welfare of the child, the court may enter an order for standby adoption. However, the consenting parent's parental rights may not be terminated until consent becomes effective.
(b) The order for standby adoption shall be final as to all findings and shall be followed in the judgment of adoption unless the court finds by clear and convincing evidence that it is no longer in the best interest of the child for the adoption to be finalized.
(c) Once the standby adoptive parent receives knowledge of the death of the consenting parent, or the consenting parent requests that a final judgment for adoption be entered, the standby adoptive parent shall have 60 days to apply for a judgment for adoption.
(Source: P.A. 93-732, eff. 1-1-05.)

(750 ILCS 50/14) (from Ch. 40, par. 1517)
Sec. 14. Judgment.
(a) Prior to the entry of the judgment for order of adoption in any case other than an adoption of a related child or of an adult, each petitioner and each person, agency, association, corporation, institution, society or organization involved in the adoption of the child, except a child welfare agency, shall execute an affidavit setting forth the hospital and medical costs, legal fees, counseling fees, and any other fees or expenditures paid in accordance with the Adoption Compensation Prohibition Act or Section 12C-70 of the Criminal Code of 2012.
(b) Before the entry of the judgment for adoption, each child welfare agency involved in the adoption of the child shall file an affidavit concerning the costs, expenses, contributions, fees, compensation, or other things of value which have been given, promised, or received including but not limited to hospital and medical costs, legal fees, social services, living expenses, or any other expenses related to the adoption paid in accordance with the Adoption Compensation Prohibition Act or Section 12C-70 of the Criminal Code of 2012.
If the total amount paid by the child welfare agency is $4,500 or more, the affidavit shall contain an itemization of expenditures.
If the total amount paid by the child welfare agency is less than $4,500, the agency may file an unitemized affidavit stating that the total amount paid is less than $4,500 unless the court, in its discretion, requires that agency to file an itemized affidavit.
(c) No affidavit need be filed in the case of an adoption of a related child or an adult, nor shall an affidavit be required to be filed by a non-consenting parent, or by any judge, or clerk, involved in an official capacity in the adoption proceedings.
(d) All affidavits filed in accordance with this Section shall be under penalty of perjury and shall include, but are not limited to, hospital and medical costs, legal fees, social services, living expenses or any other expenses related to the adoption or to the placement of the child, whether or not the payments are permitted by applicable laws.
(e) Upon the expiration of 6 months after the date of any interim order vesting temporary care, custody and control of a child, other than a related child, in the petitioners, entered pursuant to this Act, the petitioners may apply to the court for a judgment of adoption. Notice of such application shall be served by the petitioners upon the investigating agency or the person making such investigation, and the guardian ad litem. After the hearing on such application, at which the petitioners and the child shall appear in person, unless their presence is waived by the court for good cause shown, the court may enter a judgment for adoption, provided the court is satisfied from the report of the investigating agency or the person making the investigation, and from the evidence, if any, introduced, that the adoption is for the welfare of the child and that there is a valid consent, or that no consent is required as provided in Section 8 of this Act.
(f) A judgment for adoption of a related child, an adult, or a child as to whose adoption an agency or person authorized by law has the right of authority to consent may be entered at any time after service of process and after the return day designated therein.
(f-5) A standby adoption judgment may be entered upon notice of the death of the consenting parent or upon the consenting parent's request that a final judgment for adoption be entered. The notice must be provided to the court within 60 days after the standby adoptive parent's receipt of knowledge of death of the consenting parent or the consenting parent's request that a final judgment for adoption be entered. If the court finds that adoption is for the welfare of the child and that there is a valid consent, including consent for standby adoption, which is still in effect, or that no consent is required under Section 8 of the Act, a judgment for adoption shall be entered unless the court finds by clear and convincing evidence that it is no longer in the best interest of the child for the adoption to be finalized.
(g) No special findings of fact or certificate of evidence shall be necessary in any case to support the judgment.
(h) Only the circuit court that entered the judgment of the adoption may order the issuance of any contents of the court file or that the original birth record of the adoptee be provided to any persons.
(Source: P.A. 97-1109, eff. 1-1-13; 97-1150, eff. 1-25-13.)

(750 ILCS 50/14.5)
Sec. 14.5. Petition to adopt by former parent.
(a) For purposes of this Section, the term "former parent" means a person whose rights were terminated as described in paragraph (1) or (2). A petition to adopt by a former parent may be filed regarding any minor who was a ward of the court under Article II of the Juvenile Court Act of 1987 when:
(1) while the minor was under the jurisdiction of

the court under Article II of the Juvenile Court Act of 1987, the minor's former parent or former parents surrendered the minor for adoption to an agency legally authorized to place children for adoption, or the minor's former parent or former parents consented to the minor's adoption, or the former parent's or former parents' rights were terminated pursuant to a finding of unfitness pursuant to Section 2-29 of the Juvenile Court Act of 1987 and a guardian was appointed with the power to consent to adoption pursuant to Section 2-29 of the Juvenile Court Act of 1987; or

(2) following the appointment of a guardian with the

right to consent to the adoption of the minor pursuant to Section 2-29 of the Juvenile Court Act of 1987, the former parent's or former parents' rights were terminated pursuant to a finding of unfitness pursuant to paragraph (d) of subsection B of Section 13; and

(3) (i) since the signing of the surrender or

consent, or the unfitness finding, the minor remained a ward of the court and was subsequently adopted by an individual or individuals who, at the time of the adoption, were biologically related to the minor as defined in subsection B of Section 1 and (ii) either the adoptive parent has died (or both adoptive parents have died in the case of 2 adoptive parents) and no standby guardian or standby adoptive parent has been appointed for the minor, and no guardian has been appointed by the adoptive parent for the minor through a will; or due to a mental or physical impairment the adoptive parent is no longer able to provide care for the minor and the adoptive parent has consented in open court, or by such means as is approved by the court, to the adoption of the minor by the petitioner; and

(4) the former parent named in the petition wishes to

adopt the minor and meets the criteria established in this Section to adopt; and

(5) it is in the best interests of the minor to have

the petitioner adopt and have parental rights reinstated.

(b) The petition may be filed by any party or by the former parent now seeking to adopt the minor.
(c) Where a former parent seeks to have a court order for adoption, the following procedures shall apply:
(1) In addition to the requirements set out in this

Act in Section 5, a petition by a former parent to adopt filed by a former parent shall include the following allegations:

(A) that his or her parental rights were

previously terminated pursuant to Section 2-29 of the Juvenile Court Act of 1987;

(B) the basis upon which his or her parental

rights were terminated;

(C) that the petitioner is able and willing to

resume care, custody, and control of the minor;

(D) that the adoptive parent of the minor is

deceased and no standby guardian or standby adoptive parent has been appointed for the minor, and no guardian has been appointed by the adoptive parent for the minor through a will; or the adoptive parent is no longer able to provide care for the minor due to a mental or physical impairment and has consented to the petitioner's adoption of the minor in open court or by such means as is approved by the court; and

(E) that it is in the best interests of the minor

to be adopted by the petitioner and for the petitioner's parental rights to be reinstated.

(2) A former parent shall not have standing to file a

petition for adoption, where the minor is the subject of a pending petition filed under Article II of the Juvenile Court Act of 1987. If the minor named in the petition for adoption is not the subject of a pending petition filed under Article II of the Juvenile Court Act of 1987, a former parent shall have standing to file a petition for adoption only if: the adoptive parent is deceased and no standby guardian or standby adoptive parent has been appointed for the minor, and no guardian has been appointed by the adoptive parent for the minor through a will; or the adoptive parent is no longer able to provide care for the minor due to a mental or physical impairment and has consented to such adoption in open court or by such means as is approved by the court.

(d) Interim order. Following presentment of a petition for adoption by a former parent concerning a child who was previously named in a petition filed under Article II of the Juvenile Court Act of 1987 the following procedures and safeguards shall be employed, in addition to the applicable requirements set out in this Act, and shall be included in the written interim order for the adoption by a former parent:
(1) In determining the minor's best

interests pursuant to Section 2-29 of the Juvenile Court Act of 1987 and this Act, the Court shall consider, in addition to the factors set forth in subsection 4.05 of Section 1-3 of the Juvenile Court Act of 1987, the reasons why the case was initially brought to the attention of the juvenile court and adoption proceedings were instituted, the history of the case as it relates to the former parent seeking adoption, and the current circumstances of the former parent for whom adoption is sought.

(2) In any case involving a child who meets these

criteria for adoption by a former parent, the Department of Children and Family Services shall be appointed as the investigator as outlined in Section 6 to conduct an investigation and report to the court (i) the facts and circumstances which raised concerns as to the petitioner's ability and willingness to provide adequate care and protection to children in his or her custody, (ii) an assessment of the petitioner's current ability and willingness to provide adequate care and protection for the child named in the petition, and (iii) any information which might reasonably raise a concern as to the child's safety, well being, or best interests should the court grant the petition to adopt by the former parent.

(3) In selecting the minor's guardian ad litem,

pursuant to subsection B of Section 13, whenever practical, the court shall give preference to the guardian ad litem who represented the minor in the juvenile court proceeding. The guardian ad litem shall have the right to review and copy all records, including juvenile court records relating to the petitioner, the minor, and the minor's siblings and half siblings.

(4) The report of the investigator and the guardian

ad litem shall be presented in writing to the court and shall serve as a basis for the order of court upon the petition for adoption by a former parent.

(e) Order of adoption.
(1) If it is proved to the satisfaction of the court

that the adoption will be in the best interests of the minor, after such investigation as the court deems necessary, an order of adoption shall be entered.

(2) An order of adoption shall be final as to all

findings and shall be entered in writing.

(3) Upon the entry of an order granting a petition to

adopt by a former parent, all parental rights of the former parent named in the order shall be reinstated and the physical care, custody and control of the minor shall be reinstated to the former parent.

(4) The order of adoption shall include an order to

the Illinois Department of Public Health to issue a new birth certificate for the person who is the subject of the petition for adoption by a former parent.

(Source: P.A. 96-601, eff. 8-21-09.)

(750 ILCS 50/14a) (from Ch. 40, par. 1518)
Sec. 14a. After any court has acquired jurisdiction over the person of any child in an adoption proceeding, if such child dies before entry of final judgment, upon petition by the intended adoptive parent or parents suggesting the death of the child and asking that the court proceed in absence of the child to enter a final judgment, in the presence of the adoptive parent or parents who are parties to the record, the court shall proceed to hearing and final judgment to enable the child to have the intended name by adoption. Otherwise the court may dismiss the proceeding.
In the case of an adoption proceeding commenced after the death of the person sought to be adopted, the intended adoptive parent or parents shall not, by reason of such adoption, acquire any interest in the estate of such deceased person, nor shall the intended adoptive parent or parents acquire any other right or incur any duty or obligation with respect to such deceased person.
(Source: P.A. 89-644, eff. 1-1-97.)

(750 ILCS 50/14b)
Sec. 14b. Death of intended adoptive parent prior to entry of judgment. After any court has acquired jurisdiction over the person of any intended adoptive parent in an adoption proceeding, if the intended adoptive parent dies before entry of final judgment, upon petition by the other intended adoptive parent or the child's guardian ad litem suggesting the death of the intended adoptive parent and asking that the court proceed in absence of the deceased intended adoptive parent to enter a final judgment, in the presence of the other intended adoptive parent or the child to be adopted who is a party to the record, the court shall proceed to hearing and final judgment. Otherwise the court may dismiss the proceeding.
This amendatory Act of the 91st General Assembly shall apply to all cases in which the court acquired jurisdiction of the person of any intended adoptive parent in an adoption proceeding, if such jurisdiction was acquired on or after November 1, 1997.
(Source: P.A. 95-601, eff. 9-11-07.)

(750 ILCS 50/15) (from Ch. 40, par. 1519)
Sec. 15. The welfare of the child shall be the prime consideration in all adoption proceedings. The court in entering a judgment of adoption shall, whenever possible, give custody through adoption to a petitioner or petitioners of the same religious belief as that of the child.
(Source: P.A. 84-452.)

(750 ILCS 50/15.1) (from Ch. 40, par. 1519.1)
Sec. 15.1. (a) Any person over the age of 18, who has cared for a child for a continuous period of one year or more as a foster parent licensed under the Child Care Act of 1969 to operate a foster family home, may apply to the child's guardian with the power to consent to adoption, for such guardian's consent.
(b) Such guardian shall give preference and first consideration to that application over all other applications for adoption of the child but the guardian's final decision shall be based on the welfare and best interest of the child. In arriving at this decision, the guardian shall consider all relevant factors including but not limited to:
(1) the wishes of the child;
(2) the interaction and interrelationship of the

child with the applicant to adopt the child;

(3) the child's need for stability and continuity of

relationship with parent figures;

(4) the wishes of the child's parent as expressed in

writing prior to that parent's execution of a consent or surrender for adoption;

(5) the child's adjustment to his present home,

school and community;

(6) the mental and physical health of all individuals

involved;

(7) the family ties between the child and the

applicant to adopt the child and the value of preserving family ties between the child and the child's relatives, including siblings;

(8) the background, age and living arrangements of

the applicant to adopt the child;

(9) the criminal background check report presented to

the court as part of the investigation required under Section 6 of this Act.

(c) The final determination of the propriety of the adoption shall be within the sole discretion of the court, which shall base its decision on the welfare and best interest of the child. In arriving at this decision, the court shall consider all relevant factors including but not limited to the factors in subsection (b).
(d) If the court specifically finds that the guardian has abused his discretion by withholding consent to an adoption in violation of the child's welfare and best interests, then the court may grant an adoption, after all of the other provisions of this Act have been complied with, with or without the consent of the guardian with power to consent to adoption. If the court specifically finds that the guardian has abused his discretion by granting consent to an adoption in violation of the child's welfare and best interests, then the court may deny an adoption even though the guardian with power to consent to adoption has consented to it.
(Source: P.A. 90-608, eff. 6-30-98.)

(750 ILCS 50/16) (from Ch. 40, par. 1520)
Sec. 16. Entry of Judgment.) If, after examination of the report required by Section 6, the court finds a waiver to be for the welfare of the child, the court may, in its discretion, waive the waiting period of 6 months provided in Section 14 and enter a judgment of adoption.
(Source: P.A. 84-452.)

(750 ILCS 50/17) (from Ch. 40, par. 1521)
Sec. 17. Effect of order terminating parental rights or Judgment of Adoption. After either the entry of an order terminating parental rights or the entry of a judgment of adoption, the natural parents of a child sought to be adopted shall be relieved of all parental responsibility for such child and shall be deprived of all legal rights as respects the child, and the child shall be free from all obligations of maintenance and obedience as respects such natural parents.
(Source: P.A. 91-357, eff. 7-29-99.)

(750 ILCS 50/18) (from Ch. 40, par. 1522)
Sec. 18. Records confidential.
(a) The word "illegitimate", the words "born out of wedlock", and words of similar import shall not be used in any adoption proceeding in any respect.
(b) The court call of adoption proceedings shall not identify any of the parties by name. The parties may be identified by initials or pseudonyms. The case shall be identified by its general number. The names of the lawyers representing the parties may appear on the court call, and the type of application that is being made to the court may also be identified.
(c) All adoption records maintained by each circuit clerk shall be impounded in accordance with the procedures provided by the Illinois Supreme Court's General Administrative Order on Recordkeeping and shall be opened for examination only upon specific order of the court, which order shall name the person or persons who are to be permitted to examine the file. Certified copies of all papers and documents contained in any file so impounded shall be made only on like order. The guardian ad litem for a minor sought to be adopted shall have the right to inspect the court file without leave of court during the pendency of the proceeding. The attorney of record for the petitioners and other parties may inspect the file only with leave of court. The petitioners to the adoption, the attorney of record for the petitioners, and the guardian ad litem of the person who is the subject of the proceeding shall be entitled to receive certified copies of the order of adoption in the proceeding at any time within 30 days after the entry of the judgment of adoption without order of court. After 30 days from the entry of the judgment of adoption, no copies may be obtained without prior order of court, but good cause is not necessary to be shown by one of the petitioners to the adoption.
(d) If an appeal is taken from an adoption proceeding, the papers filed in the court of review and the opinion of the reviewing court shall not identify the true names of the parties; instead, initials or pseudonyms shall be used to identify the parties.
(Source: P.A. 86-493; 87-620.)

(750 ILCS 50/18.04)
Sec. 18.04. Original Birth Certificate Access; legislative intent. The General Assembly recognizes that it is the basic right of all persons to access their birth records, and, to this end, supports public policy that allows an adult adoptee to access his or her original birth certificate. The General Assembly further recognizes that there are circumstances under which a birth parent may have compelling reasons for wishing to remain anonymous to a child he or she surrendered for adoption. In an effort to balance these interests, the General Assembly supports public policy that releases a non-certified copy of the original birth certificate to an adult adopted person upon request unless a specific request for anonymity has been filed with the Registry by a birth parent named on the original birth certificate.
(Source: P.A. 96-895, eff. 5-21-10.)

(750 ILCS 50/18.05)
Sec. 18.05. The Illinois Adoption Registry and Medical Information Exchange.
(a) General function. Subject to appropriation, the Department of Public Health shall administer the Illinois Adoption Registry and Medical Information Exchange in the manner outlined in subsections (b) and (c) for the purpose of facilitating the voluntary exchange of identifying and medical information between mutually consenting members of birth and adoptive families. The Department shall establish rules for the confidential operation of the Illinois Adoption Registry. For the express purpose of informing the public in earnest about the conditions under which an adult adopted or surrendered person may receive a non-certified copy of his or her original birth certificate, and the procedures pursuant to which a birth parent may file a Birth Parent Preference Form to express his or her wishes with respect to contact with a surrendered son or daughter and the release of identifying information that appears on the original birth certificate provide notices enclosed with driver's license renewal applications issued by the Secretary of State's office through November 30, 2020.
The Illinois Adoption Registry shall also maintain an informational Internet site where interested parties may access information about the Illinois Adoption Registry and Medical Information Exchange and download all necessary application forms. The Illinois Adoption Registry shall maintain statistical records regarding Registry participation and publish and circulate to the public informational material about the function and operation of the Registry.
(b) Establishment of the Adoption/Surrender Records File. When a person has voluntarily registered with the Illinois Adoption Registry and completed an Illinois Adoption Registry Application or a Registration Identification Form, the Registry shall establish a new Adoption/Surrender Records File. Such file may concern an adoption that was finalized by a court action in the State of Illinois, an adoption of a person born in Illinois finalized by a court action in a state other than Illinois or in a foreign country, a surrender taken in the State of Illinois, or an adoption filed according to Section 16.1 of the Vital Records Act under a Record of Foreign Birth that was not finalized by a court action in the State of Illinois. Such file may be established for adoptions or surrenders finalized prior to as well as after the effective date of this amendatory Act. A file may be created in any manner to preserve documents including but not limited to microfilm, optical imaging, or electronic documents.
(c) Contents of the Adoption/Surrender Records File. An established Adoption/Surrender Records File shall be limited to the following items, to the extent that they are available:
(1) The General Information Section and Medical

Information Exchange Questionnaire of any Illinois Adoption Registry Application or a Registration Identification Form which has been voluntarily completed by any registered party.

(2) Any photographs voluntarily provided by any

registrant for any other registered party at the time of registration or any time thereafter. All such photographs shall be submitted in an unsealed envelope no larger than 8 1/2" x 11", and shall not include identifying information pertaining to any person other than the registrant who submitted them. Any such identifying information shall be redacted by the Department or the information shall be returned for removal of identifying information.

(3) Any Information Exchange Authorization, Denial of

Information Exchange, or Birth Parent Preference Form which has been filed by a registrant.

(4) For all adoptions finalized after January 1,

2000, copies of the original certificate of live birth and the certificate of adoption.

(5) Any updated address submitted by any registered

party about himself or herself.

(6) Any proof of death that has been submitted by a

registrant.

(7) Any birth certificate that has been submitted by

a registrant.

(8) Any marriage certificate that has been submitted

by a registrant.

(9) Any proof of guardianship that has been submitted

by a registrant.

(10) Any Request for a Non-Certified Copy of an

Original Birth Certificate that has been filed with the Registry by an adult adopted or surrendered person or by a surviving adult child or surviving spouse of a deceased adopted or surrendered person who has registered with the Registry.

(d) An established Adoption/Surrender Records File for an adoption filed in Illinois under a Record of Foreign Birth that was not finalized in a court action in the State of Illinois shall be limited to the following items submitted to the State Registrar of Vital Records under Section 16.1 of the Vital Records Act, to the extent that they are available:
(1) Evidence as to the child's birth date and

birthplace (including the country of birth and, if available, the city and province of birth) provided by the original birth certificate, or by a certified copy, extract, or translation thereof or by other document essentially equivalent thereto (the records of the U.S. Citizenship and Immigration Services or of the U.S. Department of State to be considered essentially equivalent thereto).

(2) A certified copy, extract, or translation of the

adoption decree or other document essentially equivalent thereto (the records of the U.S. Citizenship and Immigration Services or of the U.S. Department of State to be considered essentially equivalent thereto).

(3) A copy of the IR-3 or IH-3 visa.
(4) The name and address of the adoption agency that

handled the adoption.

(Source: P.A. 97-445, eff. 8-19-11; 98-704, eff. 1-1-15.)

(750 ILCS 50/18.06)
Sec. 18.06. Definitions. When used in Sections 18.05 through Section 18.6, for the purposes of the Registry:
"Adopted person" means a person who was adopted pursuant to the laws in effect at the time of the adoption.
"Adoptive parent" means a person who has become a parent through the legal process of adoption.
"Adult child" means the biological child 21 years of age or over of a deceased adopted or surrendered person.
"Adult grandchild" means the biological grandchild 21 years of age or over of a deceased adopted or surrendered person.
"Adult adopted or surrendered person" means an adopted or surrendered person 21 years of age or over.
"Agency" means a public child welfare agency or a licensed child welfare agency.
"Birth aunt" means the adult full or half sister of a deceased birth parent.
"Birth father" means the biological father of an adopted or surrendered person who is named on the original certificate of live birth or on a consent or surrender document, or a biological father whose paternity has been established by a judgment or order of the court, pursuant to the Illinois Parentage Act of 1984 or the Illinois Parentage Act of 2015.
"Birth grandparent" means the biological parent of: (i) a non-surrendered person who is a deceased birth mother; or (ii) a non-surrendered person who is a deceased birth father.
"Birth mother" means the biological mother of an adopted or surrendered person.
"Birth parent" means a birth mother or birth father of an adopted or surrendered person.
"Birth Parent Preference Form" means the form prepared by the Department of Public Health pursuant to Section 18.2 completed by a birth parent registrant and filed with the Registry that indicates the birth parent's preferences regarding contact and, if applicable, the release of his or her identifying information on the non-certified copy of the original birth certificate released to an adult adopted or surrendered person or to the surviving adult child or surviving spouse of a deceased adopted or surrendered person who has filed a Request for a Non-Certified Copy of an Original Birth Certificate.
"Birth relative" means a birth mother, birth father, birth grandparent, birth sibling, birth aunt, or birth uncle.
"Birth sibling" means the adult full or half sibling of an adopted or surrendered person.
"Birth uncle" means the adult full or half brother of a deceased birth parent.
"Confidential intermediary" means an individual certified by the Department of Children and Family Services pursuant to Section 18.3a(e).
"Denial of Information Exchange" means an affidavit completed by a registrant with the Illinois Adoption Registry and Medical Information Exchange denying the release of identifying information which has been filed with the Registry.
"Information Exchange Authorization" means an affidavit completed by a registrant with the Illinois Adoption Registry and Medical Information Exchange authorizing the release of identifying information which has been filed with the Registry.
"Medical Information Exchange Questionnaire" means the medical history questionnaire completed by a registrant of the Illinois Adoption Registry and Medical Information Exchange.
"Non-certified Copy of the Original Birth Certificate" means a non-certified copy of the original certificate of live birth of an adult adopted or surrendered person who was born in Illinois.
"Proof of death" means a death certificate.
"Registrant" or "Registered Party" means a birth parent, birth grandparent, birth sibling, birth aunt, birth uncle, adopted or surrendered person 21 years of age or over, adoptive parent or legal guardian of an adopted or surrendered person under the age of 21, or adoptive parent, surviving spouse, or adult child of a deceased adopted or surrendered person who has filed an Illinois Adoption Registry Application or Registration Identification Form with the Registry.
"Registry" means the Illinois Adoption Registry and Medical Information Exchange.
"Request for a Non-Certified Copy of an Original Birth Certificate" means an affidavit completed by an adult adopted or surrendered person or by the surviving adult child or surviving spouse of a deceased adopted or surrendered person and filed with the Registry requesting a non-certified copy of an adult adopted or surrendered person's original certificate of live birth in Illinois.
"Surrendered person" means a person whose parents' rights have been surrendered or terminated but who has not been adopted.
"Surviving spouse" means the wife or husband, 21 years of age or older, of a deceased adopted or surrendered person who would be 21 years of age or older if still alive and who has one or more surviving biological children who are under the age of 21.
"18.3 statement" means a statement regarding the disclosure of identifying information signed by a birth parent under Section 18.3 of this Act as it existed immediately prior to May 21, 2010 (the effective date of Public Act 96-895).
(Source: P.A. 98-704, eff. 1-1-15; 99-85, eff. 1-1-16; 99-345, eff. 1-1-16; 99-642, eff. 7-28-16.)

(750 ILCS 50/18.07)
Sec. 18.07. (Repealed).
(Source: P.A. 96-895, eff. 5-21-10. Repealed by P.A. 97-1063, eff. 1-1-13.)

(750 ILCS 50/18.08)
Sec. 18.08. Adoption Registry-Confidential Intermediary Advisory Council.
(a) There shall be established under the Department of Public Health and the Department of Children and Family Services the Adoption Registry-Confidential Intermediary Advisory Council. The Council shall include:
(1) the Director of the Department of Public

Health, or his or her designee, who shall serve as the co-chairperson of the Council;

(2) the Director of the Department of Children and

Family Services, or his or her designee, who shall serve as the co-chairperson of the Council;

(3) an attorney representing the Attorney

General's Office appointed by the Attorney General;

(4) a currently certified confidential

intermediary appointed by the Director of the Department of Children and Family Services;

(5) one representative from each of the following

organizations appointed by the Director of the Department of Public Health: Adoption Advocates of America, Adoptive Families Today, Catholic Conference of Illinois, Chicago Area Families for Adoption, Chicago Bar Association, Child Care Association of Illinois, Children's Home and Aid Society of Illinois, Child Welfare Advisory Council, The Cradle, Healing Hearts, Illinois Foster Parents Association, Illinois State Bar Association, Illinois State Medical Society, Jewish Children's Bureau, LDS Social Services, Lutheran Social Services of Illinois, Maryville Academy, Midwest Adoption Center, St. Mary's Services, Stars of David, Truthseekers in Adoption, and White Oak Foundation;

(6) 5 additional members appointed by the Director

of the Department of Children and Family Services who shall, when making those appointments, consider advocates for adopted persons, adoptive parents, or birth parents, lawyers who represent clients in private adoptions, lawyers specializing in privacy law, and representatives of agencies involved in adoptions;

(7) an attorney from the Department of Children and

Family Services, who shall serve as an ex-officio, non-voting advisor to the Council; and

(8) the person directly responsible for

administering the confidential intermediary program, who shall serve as an ex-officio, non-voting advisor to the Council.

(b) If any one of the named organizations in item (5) of subsection (a) notifies the Director of the Department of Public Health or the Director of the Department of Children and Family Services in writing that the organization does not wish to participate on the Adoption Registry-Confidential Intermediary Advisory Council or that the organization is no longer functioning, the Directors may designate another organization that represents the same constituency as the named organization to replace the named organization on the Council.
(c) Council members shall receive no compensation for their service. The Council shall meet no less often than once every 6 months and shall meet as the Director of the Department of Public Health or the Director of the Department of Children and Family Services deems necessary. The Council shall have only an advisory role to the Directors and may make recommendations to the pertinent Department regarding the development of rules, procedures, and forms that will promote the efficient and effective operation of (i) the Illinois Adoption Registry, (ii) the Office of Vital Records as it pertains to the Registry and to access to the non-certified copy of the original birth certificate, and (iii) the Confidential Intermediary Program in Illinois. The Council will also serve in an advisory capacity regarding the effective delivery of adult post-adoption services in Illinois, including:
(1) advising the Department of Public Health on the

development of rules, procedures, and forms utilized by the Illinois Adoption Registry and Medical Information Exchange;

(2) making recommendations regarding the

procedures, tools, and technology that will promote efficient and effective operation of the Registry;

(3) assisting the Department of Public Health with

the development, publication, and circulation of an informational pamphlet that describes the purpose, function, and mechanics of the Illinois Adoption Registry and Medical Information Exchange, including information about who is eligible to register and how to register; information about the questions and concerns that registrants may develop when they register or when they receive information from the Registry; and a list of services, programs, groups, and informational websites that are available to assist registrants with their questions and concerns;

(4) collecting, compiling, and reviewing

statistical data and empirical information concerning the procedures in the Registry including, but not limited to, data concerning the filing of Denials of Information Exchange, Information Exchange Authorizations, Requests for a Non-Certified Copy of an Original Birth Certificate, and Birth Parent Preference Forms;

(5) making recommendations to the Director of the

Department of Children and Family Services regarding the standards for certification for confidential intermediaries;

(6) making recommendations to the Director of the

Department of Children and Family Services concerning oversight methods used to verify that intermediaries are complying with the appropriate laws;

(7) assisting the Department of Children and Family

Services with training for confidential intermediaries, including training with respect to federal and State privacy laws;

(8) reviewing the relationship between confidential

intermediaries and the court system and making recommendations to the Director of the Department of Children and Family Services concerning sample orders that define the scope of the intermediaries' access to information;

(9) considering any recent violations of policy or

procedures by confidential intermediaries and remedial steps, including decertification, which might be recommended to the Director of the Department of Children and Family Services so as to prevent future violations; and

(10) reviewing reports from the Department of

Children and Family Services submitted by July 1 and January 1 of each year in order detailing the penalties assessed and collected, the amounts of related deposits into the DCFS Children's Services Fund, and any expenditures from such deposits.

(d) Within 45 days after the effective date of this amendatory Act of the 97th General Assembly, both the Adoption Registry Advisory Council and the Confidential Intermediary Council shall, notwithstanding any other provision of this Act, turn over the Council's records to the Adoption Registry-Confidential Intermediary Advisory Council and cease to function.
(Source: P.A. 97-1063, eff. 1-1-13; 98-704, eff. 1-1-15.)

(750 ILCS 50/18.1) (from Ch. 40, par. 1522.1)
Sec. 18.1. Disclosure of identifying information.
(a) The Department of Public Health shall establish and maintain a Registry for the purpose of allowing mutually consenting members of birth and adoptive families to exchange identifying and medical information. Identifying information for the purpose of this Act shall mean any one or more of the following:
(1) The name and last known address of the consenting

person or persons.

(2) A copy of the Illinois Adoption Registry

Application of the consenting person or persons.

(3) A non-certified copy of the original birth

certificate of an adult adopted or surrendered person.

(b) Written authorization from all parties identified must be received prior to disclosure of any identifying information, with the exception of non-certified copies of original birth certificates released to adult adopted or surrendered persons or to surviving adult children and surviving spouses of deceased adopted or surrendered persons pursuant to the procedures outlined in Section 18.1b(e).
(c) At any time after a child is surrendered for adoption, or at any time during the adoption proceedings or at any time thereafter, either birth parent or both of them may file with the Registry a Birth Parent Registration Identification Form.
(d) A birth sibling 21 years of age or over who was not surrendered for adoption and who has submitted a copy of his or her birth certificate as well as proof of death for a deceased birth parent and such birth parent did not file a Denial of Information Exchange or a Birth Parent Preference Form on which Option E was selected with the Registry prior to his or her death may file a Registration Identification Form and an Information Exchange Authorization or a Denial of Information Exchange.
(e) A birth aunt or birth uncle who has submitted birth certificates for himself or herself and for a deceased birth parent naming at least one common biological parent as well as proof of death for the deceased birth parent and such birth parent did not file a Denial of Information Exchange or a Birth Parent Preference Form on which Option E was selected with the Registry prior to his or her death may file a Registration Identification Form and an Information Exchange Authorization or a Denial of Information Exchange.
(e-5) A birth grandparent who has submitted birth certificates for himself or herself and for a deceased birth parent as well as proof of death for the deceased birth parent and the birth parent did not file a Denial of Information Exchange or a Birth Parent Preference Form on which Option E was selected with the Registry prior to his or her death may file a Registration Identification Form and an Information Exchange Authorization or a Denial of Information Exchange.
(f) Any adopted person 21 years of age or over, any surrendered person 21 years of age or over, or any adoptive parent or legal guardian of an adopted or surrendered person under the age of 21 may file with the Registry a Registration Identification Form and an Information Exchange Authorization or a Denial of Information Exchange.
(g) Any adult child or adult grandchild 21 years of age or over of a deceased adopted or surrendered person who has submitted a copy of his or her birth certificate naming an adopted or surrendered person as his or her biological parent as well as proof of death for the deceased adopted or surrendered person and such adopted or surrendered person did not file a Denial of Information Exchange with the Registry prior to his or her death may file a Registration Identification Form and an Information Exchange Authorization or a Denial of Information Exchange.
(h) Any surviving spouse of a deceased adopted or surrendered person 21 years of age or over who has submitted proof of death for the deceased adopted or surrendered person and such adopted or surrendered person did not file a Denial of Information Exchange with the Registry prior to his or her death as well as a birth certificate naming themselves and the adopted or surrendered person as the parents of a minor child under the age of 21 may file a Registration Identification Form and an Information Exchange Authorization or a Denial of Information Exchange.
(i) Any adoptive parent or legal guardian of a deceased adopted or surrendered person who is 21 years of age or over who has submitted proof of death as well as proof of parentage or guardianship for the deceased adopted or surrendered person and such adopted or surrendered person did not file a Denial of Information Exchange with the Registry prior to his or her death may file a Registration Identification Form and an Information Exchange Authorization or a Denial of Information Exchange.
(j) The Department of Public Health shall supply to the adopted or surrendered person or his or her adoptive parents, legal guardians, adult children, adult grandchildren, or surviving spouse, and to the birth parents identifying information only if both the adopted or surrendered person, or one of his or her adoptive parents, legal guardians, adult children, adult grandchildren, or his or her surviving spouse, and the birth parents have filed with the Registry an Information Exchange Authorization or a Birth Parent Preference Form on which Option A, B, or C was selected and the information at the Registry indicates that the consenting adopted or surrendered person, the child of the consenting adoptive parents or legal guardians, the parent of the consenting adult child of the adopted or surrendered person, or the deceased wife or husband of the consenting surviving spouse is the child of the consenting birth parents, except identifying information that appears on a non-certified copy of an original birth certificate may be provided to an adult adopted or surrendered person or to the surviving adult child, adult grandchild, or surviving spouse of a deceased adopted or surrendered person pursuant to the procedures outlined in Section 18.1b(e) of this Act.
The Department of Public Health shall supply to adopted or surrendered persons who are birth siblings identifying information only if both siblings have filed with the Registry an Information Exchange Authorization and the information at the Registry indicates that the consenting siblings have one or both birth parents in common. Identifying information shall be supplied to consenting birth siblings who were adopted or surrendered if any such sibling is 21 years of age or over. Identifying information shall be supplied to consenting birth siblings who were not adopted or surrendered if any such sibling is 21 years of age or over and has proof of death of the common birth parent and such birth parent did not file a Denial of Information Exchange or a Birth Parent Preference Form on which Option E was selected with the Registry prior to his or her death.
(k) The Department of Public Health shall supply to the adopted or surrendered person or his or her adoptive parents, legal guardians, adult children, adult grandchildren, or surviving spouse, and to a birth aunt identifying information only if both the adopted or surrendered person or one of his or her adoptive parents, legal guardians, adult children, adult grandchildren, or his or her surviving spouse, and the birth aunt have filed with the Registry an Information Exchange Authorization and the information at the Registry indicates that the consenting adopted or surrendered person, or the child of the consenting adoptive parents or legal guardians, or the parent of the consenting adult child, or the deceased wife or husband of the consenting surviving spouse of the adopted or surrendered person is or was the child of the brother or sister of the consenting birth aunt.
(k-5) The Department of Public Health shall supply to the adopted or surrendered person and to a birth grandparent identifying information only if both the adopted or surrendered person and the birth grandparent have filed with the Registry an Information Exchange Authorization and the information at the Registry indicates that the consenting adopted or surrendered person is or was the child of a deceased birth mother or birth father.
(l) The Department of Public Health shall supply to the adopted or surrendered person or his or her adoptive parents, legal guardians, adult children, adult grandchildren, or surviving spouse, and to a birth uncle identifying information only if both the adopted or surrendered person or one of his or her adoptive parents, legal guardians, adult children, adult grandchildren, or his or her surviving spouse, and the birth uncle have filed with the Registry an Information Exchange Authorization and the information at the Registry indicates that the consenting adopted or surrendered person, or the child of the consenting adoptive parents or legal guardians, or the parent of the consenting adult child, or the deceased wife or husband of the consenting surviving spouse of the adopted or surrendered person is or was the child of the brother or sister of the consenting birth uncle.
(m) A registrant may notify the Registry of his or her desire not to have identifying information revealed or may revoke any previously filed Information Exchange Authorization by completing and filing with the Registry a Registry Identification Form along with a Denial of Information Exchange or, if applicable, a Birth Parent Preference Form. Any registrant, except a birth parent, may revoke his or her Denial of Information Exchange by filing an Information Exchange Authorization. A birth parent may revoke a Denial of Information Exchange by filing a Birth Parent Preference Form. Any birth parent who has previously filed a Birth Parent Preference Form where Option E was selected may revoke such preference by filing a subsequent Birth Parent Preference Form and selecting Option A, B, C, or D. The Department of Public Health shall act in accordance with the most recently filed affidavit.
(n) Identifying information ascertained from the Registry shall be confidential and may be disclosed only (1) upon a Court Order, which order shall name the person or persons entitled to the information, or (2) to a registrant who is the subject of an Information Exchange Authorization or, if applicable, a Birth Parent Preference Form that was completed by another registrant and filed with the Illinois Adoption Registry and Medical Information Exchange, or (3) as authorized under subsection (h) of Section 18.3 of this Act, or (4) pursuant to the procedures outlined in Section 18.1b(e) of this Act. Any person who willfully provides unauthorized disclosure of any information filed with the Registry or who knowingly or intentionally files false information with the Registry shall be guilty of a Class A misdemeanor and shall be liable for damages.
(o) If information is disclosed pursuant to this Act, the Department shall redact it to remove any identifying information about any party who has not consented to the disclosure of such identifying information, or, in the case of identifying information on the original birth certificate, pursuant to Section 18.1b(e) of this Act.
(Source: P.A. 98-704, eff. 1-1-15; 99-345, eff. 1-1-16.)

(750 ILCS 50/18.1a)
Sec. 18.1a. Registry matches.
(a) The Registry shall release identifying information, as specified on the applicant's Information Exchange Authorization or, if applicable, a Birth Parent Preference Form, to the following mutually consenting registered parties and provide them with any photographs or correspondence which have been placed in the Adoption/Surrender Records File and are specifically intended for the registered parties:
(i) an adult adopted or surrendered person and one of

his or her birth relatives who have both filed an applicable Information Exchange Authorization or, if applicable, a Birth Parent Preference Form specifying the other consenting party with the Registry, if information available to the Registry confirms that the consenting adopted or surrendered person is biologically related to the consenting birth relative;

(ii) the adoptive parent or legal guardian of an

adopted or surrendered person under the age of 21 and one of the adopted or surrendered person's birth relatives who have both filed an Information Exchange Authorization specifying the other consenting party, or, if applicable, a Birth Parent Preference Form, with the Registry, if information available to the Registry confirms that the child of the consenting adoptive parent or legal guardian is biologically related to the consenting birth relative; and

(iii) the adoptive parent, adult child, adult

grandchild, birth grandparent, or surviving spouse of a deceased adopted or surrendered person, and one of the adopted or surrendered person's birth relatives who have both filed an applicable Information Exchange Authorization specifying the other consenting party or, if applicable, a Birth Parent Preference Form, with the Registry, if information available to the Registry confirms that the child of the consenting adoptive parent, the parent of the consenting adult child or the deceased wife or husband of the consenting surviving spouse of the adopted or surrendered person was biologically related to the consenting birth relative.

(b) If a registrant is the subject of a Denial of Information Exchange filed by another registered party or is an adopted or surrendered person, or the surviving relative of a deceased adopted or surrendered person, and a birth parent of the adopted or surrendered person completed a Birth Parent Preference Form and selected Option E, the Registry shall not release identifying information to either registrant or, if applicable, to an adopted person who has requested a copy of his or her original birth certificate, with the exception of non-certified copies of the original birth certificate released under Section 18.1b(e), and as to a birth parent who has prohibited release of identifying information on the original birth certificate to the adult adopted or surrendered person, upon the death of said birth parent.
(c) If a registrant has completed a Medical Information Exchange Questionnaire and has consented to its disclosure, that Questionnaire shall be released to any registered party who has indicated their desire to receive such information on his or her Illinois Adoption Registry Application, if information available to the Registry confirms that the consenting parties are biologically related, that the consenting birth relative and the child of the consenting adoptive parents or legal guardians are birth relatives, or that the consenting birth relative and the deceased wife or husband of the consenting surviving spouse are birth relatives.
(Source: P.A. 98-704, eff. 1-1-15; 99-345, eff. 1-1-16.)

(750 ILCS 50/18.1b)
Sec. 18.1b. The Illinois Adoption Registry Application. The Illinois Adoption Registry Application shall substantially include the following:
(a) General Information. The Illinois Adoption

Registry Application shall include the space to provide Information about the registrant including his or her surname, given name or names, social security number (optional), mailing address, home telephone number, gender, date and place of birth, and the date of registration. If applicable and known to the registrant, he or she may include the maiden surname of the birth mother, any subsequent surnames of the birth mother, the surname of the birth father, the given name or names of the birth parents, the dates and places of birth of the birth parents, the surname and given name or names of the adopted person prior to adoption, the gender and date and place of birth of the adopted or surrendered person, the name of the adopted person following his or her adoption and the state and county where the judgment of adoption was finalized.

(b) Medical Information Exchange Questionnaire. In

recognition of the importance of medical information and of recent discoveries regarding the genetic origin of many medical conditions and diseases all registrants shall be asked to voluntarily complete a Medical Information Exchange Questionnaire. The Medical Information Exchange Questionnaire shall include a comprehensive check-list of medical conditions and diseases including those of genetic origin.

(1) Birth relatives shall be asked to indicate

all genetically-inherited diseases and conditions on this list which are known to exist in the adopted or surrendered person's birth family at the time of registration. In addition, all birth relatives shall be apprised of the Registry's provisions for voluntarily submitting information about their and their family's medical histories on a confidential, ongoing basis.

(2) Adopted and surrendered persons and their

adoptive parents, legal guardians, adult children, adult grandchildren, and surviving spouses shall be asked to indicate all genetically-inherited diseases and medical conditions with which the adopted or surrendered person or, if applicable, his or her children have been diagnosed since birth.

(3) The Medical Information Exchange

Questionnaire shall include a space where the registrant may authorize the release of the Medical Information Exchange Questionnaire to specified registered parties and a disclaimer informing registrants that the Department of Public Health cannot guarantee the accuracy of medical information exchanged through the Registry.

(c) Written statement. All registrants shall be

given the opportunity to voluntarily file a written statement with the Registry. This statement shall be submitted in the space provided. No written statement submitted to the Registry shall include identifying information pertaining to any person other than the registrant who submitted it. Any such identifying information shall be redacted by the Department or returned for removal of identifying information.

(d) Exchange of information. All registrants except

birth parents may indicate their wishes regarding contact and the exchange of identifying and/or medical information with any other registrant by completing an Information Exchange Authorization or a Denial of Information Exchange. Birth parents may indicate their wishes regarding contact by filing a Birth Parent Preference Form pursuant to the procedures outlined in this Section.

(1) Information Exchange Authorization. Adopted

or surrendered persons 21 years of age or over who are interested in exchanging identifying and/or medical information or would welcome contact with one or more of their birth relatives; birth siblings 21 years of age or over who were adopted or surrendered and who are interested in exchanging identifying and/or medical information or would welcome contact with an adopted or surrendered person, or one or more of his or her adoptive parents, legal guardians, adult children, adult grandchildren, or a surviving spouse; birth siblings 21 years of age or over who were not surrendered and who have submitted proof of death for any common birth parent who did not file a Denial of Information Exchange or a Birth Parent Preference Form on which Option E was selected prior to his or her death, and who are interested in exchanging identifying and/or medical information or would welcome contact with an adopted or surrendered person, or one or more of his or her adoptive parents, legal guardians, adult children, adult grandchildren, or a surviving spouse; birth aunts and birth uncles 21 years of age or over who have submitted birth certificates for themselves and a deceased birth parent naming at least one common biological parent as well as proof of death for a deceased birth parent and who are interested in exchanging identifying and/or medical information or would welcome contact with an adopted or surrendered person 21 years of age or over, or one or more of his or her adoptive parents, legal guardians, adult children, adult grandchildren, or a surviving spouse; birth grandparents who have submitted birth certificates for themselves and a deceased birth parent as well as proof of death for a deceased birth parent and who are interested in exchanging identifying and/or medical information or would welcome contact with an adopted or surrendered person 21 years of age or over, or one or more of his or her adoptive parents, legal guardians, adult children, adult grandchildren, or a surviving spouse; adoptive parents or legal guardians of adopted or surrendered persons under the age of 21 who are interested in exchanging identifying and/or medical information or would welcome contact with one or more of the adopted or surrendered person's birth relatives; adoptive parents and legal guardians of deceased adopted or surrendered persons 21 years of age or over who have submitted proof of death for a deceased adopted or surrendered person who did not file a Denial of Information Exchange prior to his or her death and who are interested in exchanging identifying and/or medical information or would welcome contact with one or more of the adopted or surrendered person's birth relatives; adult children of deceased adopted or surrendered persons who have submitted a birth certificate naming the adopted or surrendered person as their biological parent, and, in the case of adult grandchildren, their birth certificate and a birth certificate naming the adopted or surrendered person as their parent's biological parent, and proof of death for an adopted or surrendered person who did not file a Denial of Information Exchange prior to his or her death; and surviving spouses of deceased adopted or surrendered persons who have submitted a marriage certificate naming an adopted or surrendered person as their deceased wife or husband and proof of death for an adopted or surrendered person who did not file a Denial of Information Exchange prior to his or her death and who are interested in exchanging identifying and/or medical information or would welcome contact with one or more of the adopted or surrendered person's birth relatives may specify with whom they wish to exchange identifying information by filing an Information Exchange Authorization.

(2) Denial of Information Exchange. Adopted or

surrendered persons 21 years of age or over who do not wish to exchange identifying information or establish contact with one or more of their birth relatives may specify with whom they do not wish to exchange identifying information or do not wish to establish contact by filing a Denial of Information Exchange. Birth relatives other than birth parents who do not wish to establish contact with an adopted or surrendered person or one or more of his or her adoptive parents, legal guardians, or adult children or adult grandchildren may specify with whom they do not wish to exchange identifying information or do not wish to establish contact by filing a Denial of Information Exchange. Birth parents who wish to prohibit the release of their identifying information on the original birth certificate released to an adult adopted or surrendered person who was born after January 1, 1946, or to the surviving adult child, adult grandchild, or surviving spouse of a deceased adopted or surrendered person who was born after January 1, 1946, may do so by filing a Denial with the Registry on or before December 31, 2010. Adoptive parents or legal guardians of adopted or surrendered persons under the age of 21 who do not wish to establish contact with one or more of the adopted or surrendered person's birth relatives may specify with whom they do not wish to exchange identifying information by filing a Denial of Information Exchange. Adoptive parents, adult children, adult grandchildren, and surviving spouses of deceased adoptees who do not wish to exchange identifying information or establish contact with one or more of the adopted or surrendered person's birth relatives may specify with whom they do not wish to exchange identifying information or do not wish to establish contact by filing a Denial of Information Exchange.

(3) Birth Parent Preference Form. Beginning

January 1, 2011, birth parents who are eligible to register with the Illinois Adoption Registry and Medical Information Exchange and whose birth child was born on or after January 1, 1946 may communicate their wishes regarding contact or may prohibit the release of identifying information on the non-certified copy of the original birth certificate released under subsection (e) of this Section by filing a Birth Parent Preference Form with the Registry. Birth parents whose birth child was born before January 1, 1946, may communicate their wishes regarding contact by completing a Birth Parent Preference Form, selecting Option A, B, C, or D, and filing the form with the Registry, but may not prohibit the release of identifying information. All Birth Parent Preference Forms on file with the Registry at the time of receipt of a Request for a Non-Certified Copy of an Original Birth Certificate from an adult adopted or surrendered person or the surviving adult child, surviving adult grandchild, or surviving spouse of a deceased adopted or surrendered person shall be forwarded to the relevant adopted or surrendered person or surviving adult child, surviving adult grandchild, or surviving spouse of a deceased adopted or surrendered person along with a non-certified copy of the adopted or surrendered person's original birth certificate as outlined in subsection (e) of this Section.

(e) Procedures for requesting a non-certified copy of

an original birth certificate by an adult adopted or surrendered person or by a surviving adult child, adult grandchild, or surviving spouse of a deceased adopted or surrendered person:

(1) On or after the effective date of this

amendatory Act of the 96th General Assembly, any adult adopted or surrendered person who was born in Illinois prior to January 1, 1946, may complete and file with the Registry a Request for a Non-Certified Copy of an Original Birth Certificate. The Registry shall provide such adult adopted or surrendered person with an unaltered, non-certified copy of his or her original birth certificate upon receipt of the Request for a Non-Certified Copy of an Original Birth Certificate. Additionally, in cases where an adopted or surrendered person born in Illinois prior to January 1, 1946, is deceased, and one of his or her surviving adult children, adult grandchildren, or his or her surviving spouse has registered with the Registry, he or she may complete and file with the Registry a Request for a Non-Certified Copy of an Original Birth Certificate. The Registry shall provide such surviving adult child, adult grandchild, or surviving spouse with an unaltered, non-certified copy of the adopted or surrendered person's original birth certificate upon receipt of the Request for a Non-Certified Copy of an Original Birth Certificate.

(2) Beginning November 15, 2011, any adult

adopted or surrendered person who was born in Illinois on or after January 1, 1946, may complete and file with the Registry a Request for a Non-certified Copy of an Original Birth Certificate. Additionally, in cases where the adopted or surrendered person is deceased and one of his or her surviving adult children, adult grandchildren, or his or her surviving spouse has registered with the Registry, he or she may complete and file with the Registry a Request for a Non-Certified Copy of an Original Birth Certificate. Upon receipt of such request from an adult adopted or surrendered person or from one of his or her surviving adult children, adult grandchildren, or his or her surviving spouse, the Registry shall:

(i) Determine if there is a Denial of

Information Exchange which was filed by a birth parent named on the original birth certificate prior to January 1, 2011. If a Denial was filed by a birth parent named on the original birth certificate prior to January 1, 2011, and there is no proof of death in the Registry file for the birth parent who filed said Denial, the Registry shall inform the requesting adult adopted or surrendered person or the requesting surviving adult child, adult grandchild, or surviving spouse of a deceased adopted or surrendered person that they may receive a non-certified copy of the original birth certificate from which all identifying information pertaining to the birth parent who filed the Denial has been redacted. A requesting adult adopted or surrendered person shall also be informed in writing of his or her right to petition the court for the appointment of a confidential intermediary pursuant to Section 18.3a of this Act and, if applicable, to conduct a search through an agency post-adoption search program once 5 years have elapsed since the birth parent filed the Denial of Information Exchange with the Registry.

(ii) Determine if a birth parent named on the

original birth certificate has filed a Birth Parent Preference Form. If one of the birth parents named on the original birth certificate filed a Birth Parent Preference Form and selected Option A, B, C, or D, the Registry shall forward to the adult adopted or surrendered person or to the surviving adult child, adult grandchild, or surviving spouse of a deceased adopted or surrendered person a copy of the Birth Parent Preference Form along with an unaltered non-certified copy of his or her original birth certificate. If one of the birth parents named on the original birth certificate filed a Birth Parent Preference Form and selected Option E, and there is no proof of death in the Registry file for the birth parent who filed said Birth Parent Preference Form, the Registry shall inform the requesting adult adopted or surrendered person or the requesting surviving adult child, adult grandchild, or surviving spouse of a deceased adopted or surrendered person that he or she may receive a non-certified copy of the original birth certificate from which identifying information pertaining to the birth parent who completed the Birth Parent Preference Form has been redacted per the birth parent's specifications on the Form. The Registry shall forward to the adult adopted or surrendered person or to the surviving adult child, adult grandchild, or surviving spouse of a deceased adopted or surrendered person a copy of the Birth Parent Preference Form filed by the birth parent from which identifying information has been redacted per the birth parent's specifications on the Form. The requesting adult adopted or surrendered person shall also be informed in writing of his or her right to petition the court for the appointment of a confidential intermediary pursuant to Section 18.3a of this Act, and, if applicable, to conduct a search through an agency post-adoption search program once 5 years have elapsed since the birth parent filed the Birth Parent Preference Form, on which Option E was selected, with the Registry.

(iii) Determine if a birth parent named on

the original birth certificate has filed an Information Exchange Authorization.

(iv) If the Registry has confirmed that a

requesting adult adopted or surrendered person or the parent of a requesting adult child of a deceased adopted or surrendered person or the husband or wife of a requesting surviving spouse was not the object of a Denial of Information Exchange filed by a birth parent on or before December 31, 2010, and that no birth parent named on the original birth certificate has filed a Birth Parent Preference Form where Option E was selected prior to the receipt of a Request for a Non-Certified Copy of an Original Birth Certificate, the Registry shall provide the adult adopted or surrendered person or his or her surviving adult child or surviving spouse with an unaltered non-certified copy of the adopted or surrendered person's original birth certificate.

(3) In cases where the Registry receives a Birth

Parent Preference Form from a birth parent subsequent to the release of the non-certified copy of the original birth certificate to an adult adopted or surrendered person or to the surviving adult child, adult grandchild, or surviving spouse of a deceased adopted or surrendered person, the Birth Parent Preference Form shall be immediately forwarded to the adult adopted or surrendered person or to the surviving adult child, adult grandchild, or surviving spouse of the deceased adopted or surrendered person and the birth parent who filed the form shall be informed that the relevant original birth certificate has already been released.

(4) A copy of the original birth certificate

shall only be released to adopted or surrendered persons who were born in Illinois; to surviving adult children, adult grandchildren, or surviving spouses of deceased adopted or surrendered persons who were born in Illinois; or to 2 registered parties who have both consented to the release of a non-certified copy of the original birth certificate to one another through the Registry when the birth of the relevant adopted or surrendered person took place in Illinois.

(5) In cases where the Registry receives a

Request for a Non-Certified Copy of an Original Birth Certificate from an adult adopted or surrendered person who has not completed a Registry application and the file of that adopted or surrendered person includes an Information Exchange Authorization, Birth Parent Preference Form, or Medical Information Exchange Questionnaire from one or more of his or her birth relatives, the Registry shall so inform the adult adopted or surrendered person and forward Registry application forms to him or her along with a non-certified copy of the original birth certificate consistent with the procedures outlined in this subsection (e).

(6) In cases where a birth parent registered with

the Registry and filed a Medical Information Exchange Questionnaire prior to the effective date of this amendatory Act of the 96th General Assembly but gave no indication as to his or her wishes regarding contact or the sharing of identifying information, the Registry shall contact the birth parent by written letter prior to January 1, 2011, and provide him or her with the opportunity to indicate his or her preference regarding contact and the sharing of identifying information by submitting a Birth Parent Preference Form to the Registry prior to November 1, 2011.

(7) In cases where the Registry cannot locate a

copy of the original birth certificate in the Registry file, they shall be authorized to request a copy of the original birth certificate from the Illinois county where the birth took place for placement in the Registry file.

(8) Adopted and surrendered persons who wish to

have their names placed with the Illinois Adoption Registry and Medical Information Exchange may do so by completing a Registry application at any time, but completing a Registry application shall not be required for adopted and surrendered persons who seek only to obtain a copy of their original birth certificate or any relevant Birth Parent Preference Forms through the Registry.

(9) In cases where a birth parent filed a Denial

of Information Exchange with the Registry prior to January 1, 2011, or filed a Birth Parent Preference Form with the Registry and selected Option E after January 1, 2011, and a proof of death for the birth parent who filed the Denial or the Birth Parent Preference Form has been filed with the Registry by a confidential intermediary, a surviving relative of the deceased birth parent, or a birth child of the deceased birth parent, the Registry shall be authorized to release an unaltered non-certified copy of the original birth certificate to an adult adopted or surrendered person or to the surviving adult child, adult grandchild, or surviving spouse of a deceased adopted or surrendered person who has filed a Request for a Non-Certified Copy of the Original Birth Certificate with the Registry.

(10) On and after the effective date of this

amendatory Act of the 96th General Assembly, in cases where all birth parents named on the original birth certificate of an adopted or surrendered person born after January 1, 1946, are deceased and copies of death certificates for all birth parents named on the original birth certificate have been filed with the Registry by either a confidential intermediary, a surviving relative of the deceased birth parent, or a birth child of the deceased birth parent, the Registry shall be authorized to release a non-certified copy of the original birth certificate to the adopted or surrendered person upon receipt of his or her Request for a Non-Certified Copy of an Original Birth Certificate.

(f) A registrant may complete all or any part of the

Illinois Adoption Registry Application. All Illinois Adoption Registry Applications, Information Exchange Authorizations, Denials of Information Exchange, requests to revoke an Information Exchange Authorization or Denial of Information Exchange, Birth Parent Preference Forms, and affidavits submitted to the Registry shall be accompanied by proof of identification.

(Source: P.A. 98-704, eff. 1-1-15; 99-345, eff. 1-1-16.)

(750 ILCS 50/18.1c)
Sec. 18.1c. Effective date of registration. Registration with the Illinois Adoption Registry and Medical Information Exchange shall become effective as soon as the applicant's completed Illinois Adoption Registry Application has been filed with the Registry.
(Source: P.A. 91-417, eff. 1-1-00.)

(750 ILCS 50/18.2) (from Ch. 40, par. 1522.2)
Sec. 18.2. Forms.
(a) The Department shall develop the Illinois Adoption Registry forms as provided in this Section. The General Assembly shall reexamine the content of the form as requested by the Department, in consultation with the Registry Advisory Council. The form of the Birth Parent Registration Identification Form shall be substantially as follows:

(last), ..... (hour of birth), ..... (date of birth), ..... (city and state of birth), ..... (name of hospital).

Father's full name: ...... (first) ...... (middle) .....

(last), ..... (date of birth), ..... (city and state of birth).

Name of mother inserted on birth certificate: .....

(first) ..... (middle) ..... (last), ..... (race), ..... (date of birth), ...... (city and state of birth).

That I surrendered my child to: ............. (name of

agency), ..... (city and state of agency), ..... (approximate date child surrendered).

That I placed my child by private adoption: ..... (date),

...... (city and state).

Name of adoptive parents, if known: ......
Other identifying information: ..... ........................ (Signature of parent) ............ ........................
(date) (printed name of parent)

(b) The form of the Adopted Person Registration Identification shall be substantially as follows:

(middle) ..... (last).

Adopted Person's name at birth (if known): ..... (first)

..... (middle) ..... (last), ..... (birth date), ..... (city and state of birth), ...... (sex), ..... (race).

Name of adoptive father: ..... (first) ..... (middle)

..... (last), ..... (race).

Maiden name of adoptive mother: ..... (first) .....

(middle) ..... (last), ..... (race).

Name of birth mother (if known): ..... (first) .....

(middle) ..... (last), ..... (race).

Name of birth father (if known): ..... (first) .....

(middle) ..... (last), ..... (race).

Name(s) at birth of sibling(s) having a common birth

parent with adoptee (if known): ..... (first) ..... (middle) ..... (last), ..... (race), and name of common birth parent: ..... (first) ..... (middle) ..... (last), ..... (race).

I was adopted through: ..... (name of agency).
I was adopted privately: ..... (state "yes" if known).
I was adopted in ..... (city and state), ..... (approximate

date).

Other identifying information: ............. ...................... (signature of adoptee) ........... .........................
(date) (printed name of adoptee)

(c) The form of the Surrendered Person Registration Identification shall be substantially as follows:

(middle) ..... (last).

Surrendered Person's name at birth (if known): .....

(first) ..... (middle) ..... (last), .....(birth date), ..... (city and state of birth), ...... (sex), ..... (race).

Name of guardian father: ..... (first) ..... (middle)

..... (last), ..... (race).

Maiden name of guardian mother: ..... (first) .....

(middle) ..... (last), ..... (race).

Name of birth mother (if known): ..... (first) .....

(middle) ..... (last) ..... (race).

Name of birth father (if known): ..... (first) .....

(middle) ..... (last), .....(race).

Name(s) at birth of sibling(s) having a common birth

parent with surrendered person (if known): ..... (first) ..... (middle) ..... (last), ..... (race), and name of common birth parent: ..... (first) ..... (middle) ..... (last), ..... (race).

I was surrendered for adoption to: ..... (name of agency).
I was surrendered for adoption in ..... (city and state),

..... (approximate date).

Other identifying information: ............ ................................ (signature of surrendered person) ............ ......................
(date) (printed name of person
surrendered for adoption)

(c-3) The form of the Registration Identification Form for Surviving Relatives of Deceased Birth Parents shall be substantially as follows:

.....(first) ..... (middle) ..... (last), .....(birth date), ..... (city and state of birth), ...... (sex), ..... (race).

My relationship to the adopted or surrendered person (check one): (birth parent's non-surrendered child) (birth parent's parent) (birth parent's sister) (birth parent's brother).

If you are a non-surrendered child of the birth parent, provide name(s) at birth and age(s) of non-surrendered siblings having a common parent with the birth parent. If more than one sibling, please give information requested below on reverse side of this form. If you are a sibling or parent of the birth parent, provide name(s) at birth and age(s) of the sibling(s) of the birth parent. If more than one sibling, please give information requested below on reverse side of this form.
Name (First) ..... (middle) ..... (last), .....(birth

date), ..... (city and state of birth), ...... (sex), ..... (race).

Name(s) of common parent(s) (first) ..... (middle) .....

(last), .....(race), (first) ..... (middle) ..... (last), .....(race).

My birth sibling/child of my brother/child of my sister/ was surrendered for adoption to ..... (name of agency) City and state of agency ..... Date .....(approximate) Other identifying information ..... (Please note that you must: (i) be at least 21 years of age to register; (ii) submit with your registration a certified copy of the birth parent's birth certificate; (iii) submit a certified copy of the birth parent's death certificate; and (iv) if you are a non-surrendered birth sibling or a sibling of the deceased birth parent, also submit a certified copy of your birth certificate with this registration. No application from a surviving relative of a deceased birth parent can be accepted if the birth parent filed a Denial of Information Exchange prior to his or her death.) ................................ (signature of birth parent's surviving relative)

............ ............
(date) (printed name of birth
parent's surviving relative)

(c-5) The form of the Registration Identification Form for Surviving Relatives of Deceased Adopted or Surrendered Persons shall be substantially as follows:

(first) ..... (middle) ..... (last), .....(birth date), ..... (city and state of birth), ...... (sex), ..... (race).

Adopted or surrendered person's date of death:
My relationship to the deceased adopted or surrendered person(check one): (adoptive mother) (adoptive father) (adult child) (surviving spouse).
If you are an adult child or surviving spouse of the adopted or surrendered person, provide name(s) at birth and age(s) of the children of the adopted or surrendered person. If the adopted or surrendered person had more than one child, please give information requested below on reverse side of this form.
Name (first) ..... (middle) ..... (last), .....(birth

date), ..... (city and state of birth), ...... (sex), ..... (race).

Name(s) of common parent(s) (first) ..... (middle) .....

(last), .....(race), (first) ..... (middle) ..... (last), .....(race).

My child/parent/deceased spouse was surrendered for

adoption to .....(name of agency) City and state of agency ..... Date ..... (approximate) Other identifying information ..... (Please note that you must: (i) be at least 21 years of age to register; (ii) submit with your registration a certified copy of the adopted or surrendered person's death certificate; (iii) if you are the child of a deceased adopted or surrendered person, also submit a certified copy of your birth certificate with this registration; and (iv) if you are the surviving wife or husband of a deceased adopted or surrendered person, also submit a copy of your marriage certificate with this registration. No application from a surviving relative of a deceased adopted or surrendered person can be accepted if the adopted or surrendered person filed a Denial of Information Exchange prior to his or her death.)

................................ (signature of adopted or surrendered person's surviving relative)

............ ............
(date) (printed name of adopted
person's surviving relative)

(d) The form of the Information Exchange Authorization shall be substantially as follows:

Application.

[ ] 3. A non-certified copy of the adopted or

surrendered person's original certificate of live birth (check only if you are an adopted or surrendered person or the surviving adult child or surviving spouse of a deceased adopted or surrendered person).

[ ] 4. A copy of my completed medical

questionnaire.

I am fully aware that I can only be supplied with information about an individual or individuals who have duly executed an Information Exchange Authorization that has not been revoked or, if I am an adopted or surrendered person, from a birth parent who completed a Birth Parent Preference Form and did not prohibit the release of his or her identity to me; that I can be contacted by writing to: ..... (own name or name of person to contact) (address) (phone number).
NOTE: New IARMIE registrants who do not complete a Medical Information Exchange Questionnaire and release a copy of their questionnaire to at least one Registry applicant must pay a $15 registration fee.
Dated (insert date).
.............. (signature)

(e) The form of the Denial of Information Exchange shall be substantially as follows:

certificate released under this subsection (m) shall not reflect the State file number on the original birth certificate; and

(2) if the Department of Public Health does not

locate the original birth certificate, it shall issue a certification of no record found.

(Source: P.A. 98-704, eff. 1-1-15; 99-78, eff. 7-20-15; 99-345, eff. 1-1-16.)

(750 ILCS 50/18.3) (from Ch. 40, par. 1522.3)
Sec. 18.3. (a) The agency, Department of Children and Family Services, Court Supportive Services, Juvenile Division of the Circuit Court, and any other party to the surrender of a child for adoption or in an adoption proceeding shall inform any birth parent or parents relinquishing a child for purposes of adoption after the effective date of this Act of the opportunity to register with the Illinois Adoption Registry and Medical Information Exchange and to utilize the Illinois confidential intermediary program and shall obtain a written confirmation that acknowledges the birth parent's receipt of such information.
The birth parent shall be informed in writing that if contact or exchange of identifying information with the adult adopted or surrendered person is to occur, that adult adopted or surrendered person must be 21 years of age or over except as referenced in paragraph (d) of this Section.
(b) Any birth parent, birth sibling, adopted or surrendered person, adoptive parent, or legal guardian indicating their desire to receive identifying or medical information shall be informed of the existence of the Registry and assistance shall be given to such person to legally record his or her name with the Registry.
(c) The agency, Department of Children and Family Services, Court Supportive Services, Juvenile Division of the Circuit Court, and any other organization involved in the surrender of a child for adoption in an adoption proceeding which has written statements from an adopted or surrendered person and the birth parent or a birth sibling indicating a desire to share identifying information or establish contact shall supply such information to the mutually consenting parties, except that no identifying information shall be supplied to consenting birth siblings if any such sibling is under 21 years of age. However, both the Registry having an Information Exchange Authorization and the organization having a written statement requesting the sharing of identifying information or contact shall communicate with each other to determine if the adopted or surrendered person or the birth parent or birth sibling has signed a form at a later date indicating a change in his or her desires regarding the sharing of information or contact.
(d) On and after January 1, 2000, any licensed child welfare agency which provides post-adoption search assistance to adoptive parents, adopted persons, surrendered persons, birth parents, or other birth relatives shall require that any person requesting post-adoption search assistance complete an Illinois Adoption Registry Application prior to the commencement of the search. However, former youth in care as defined in Section 4d of the Children and Family Services Act between the ages of 18 and 21 who have been surrendered or adopted and who are seeking contact or an exchange of information with siblings shall not be required to complete an Illinois Adoption Registry Application prior to commencement of the search, provided that the search is performed consistent with applicable Sections of this Act.
(Source: P.A. 100-159, eff. 8-18-17.)

(750 ILCS 50/18.3a) (from Ch. 40, par. 1522.3a)
Sec. 18.3a. Confidential intermediary.
(a) General purposes. Notwithstanding any other provision of this Act,
(1) any adopted or surrendered person 21 years of age

or over; or

(2) any adoptive parent or legal guardian of an

adopted or surrendered person under the age of 21; or

(3) any birth parent of an adopted or surrendered

person who is 21 years of age or over; or

(4) any adult child or adult grandchild of a deceased

adopted or surrendered person; or

(5) any adoptive parent or surviving spouse of a

deceased adopted or surrendered person; or

(6) any adult birth sibling of the adult adopted or

surrendered person unless the birth parent has checked Option E on the Birth Parent Preference Form or has filed a Denial of Information Exchange with the Registry and is not deceased; or

(7) any adult adopted birth sibling of an adult

adopted or surrendered person; or

(8) any adult birth sibling of the birth parent if

the birth parent is deceased; or

(9) any birth grandparent
may petition the court in any county in the State of Illinois for appointment of a confidential intermediary as provided in this Section for the purpose of exchanging medical information with one or more mutually consenting biological relatives, obtaining identifying information about one or more mutually consenting biological relatives, or arranging contact with one or more mutually consenting biological relatives. The petitioner shall be required to accompany his or her petition with proof of registration with the Illinois Adoption Registry and Medical Information Exchange.
(b) Petition. Upon petition, the court shall appoint a confidential intermediary. The petition shall indicate if the petitioner wants to do any one or more of the following as to the sought-after relative or relatives: exchange medical information with the biological relative or relatives, obtain identifying information from the biological relative or relatives, or to arrange contact with the biological relative.
(c) Order. The order appointing the confidential intermediary shall allow that intermediary to conduct a search for the sought-after relative by accessing those records described in subsection (g) of this Section.
(d) Fees and expenses. The court shall not condition the appointment of the confidential intermediary on the payment of the intermediary's fees and expenses in advance of the commencement of the work of the confidential intermediary. No fee shall be charged to any petitioner.
(e) Eligibility of intermediary. The court may appoint as confidential intermediary any person certified by the Department of Children and Family Services as qualified to serve as a confidential intermediary. Certification shall be dependent upon the confidential intermediary completing a course of training including, but not limited to, applicable federal and State privacy laws.
(f) (Blank).
(g) Confidential intermediary access to information. Subject to the limitations of subsection (i) of this Section, the confidential intermediary shall have access to vital records maintained by the Department of Public Health and its local designees for the maintenance of vital records, or a comparable public entity that maintains vital records in another state in accordance with that state's laws, and all records of the court or any adoption agency, public or private, as limited in this Section, which relate to the adoption or the identity and location of an adopted or surrendered person, of an adult child or surviving spouse of a deceased adopted or surrendered person, or of a birth parent, birth sibling, or the sibling of a deceased birth parent. The confidential intermediary shall not have access to any personal health information protected by the Standards for Privacy of Individually Identifiable Health Information adopted by the U.S. Department of Health and Human Services under the Health Insurance Portability and Accountability Act of 1996 unless the confidential intermediary has obtained written consent from the person whose information is being sought by an adult adopted or surrendered person or, if that person is a minor child, that person's parent or guardian. Confidential intermediaries shall be authorized to inspect confidential relinquishment and adoption records. The confidential intermediary shall not be authorized to access medical records, financial records, credit records, banking records, home studies, attorney file records, or other personal records. In cases where a birth parent is being sought, an adoption agency shall inform the confidential intermediary of any statement filed pursuant to Section 18.3, hereinafter referred to as "the 18.3 statement", indicating a desire of the surrendering birth parent to have identifying information shared or to not have identifying information shared. Information provided to the confidential intermediary by an adoption agency shall be restricted to the full name, date of birth, place of birth, last known address, last known telephone number of the sought-after relative or, if applicable, of the children or siblings of the sought-after relative, and the 18.3 statement. If the petitioner is an adult adopted or surrendered person or the adoptive parent of a minor and if the petitioner has signed a written authorization to disclose personal medical information, an adoption agency disclosing information to a confidential intermediary shall disclose available medical information about the adopted or surrendered person from birth through adoption.
(h) Missing or lost original birth certificate; remedy. Disclosure of information by the confidential intermediary shall be consistent with the public policy and intent of laws granting original birth certificate access as expressed in Section 18.04 of this Act. The confidential intermediary shall comply with the following procedures in disclosing information to the petitioners:
(1) If the petitioner is an adult adopted or

surrendered person, or the adult child, adult grandchild, or surviving spouse of a deceased adopted or surrendered person, the confidential intermediary shall disclose:

(A) identifying information about the birth

parent of the adopted person which, in the ordinary course of business, would have been reflected on the original filed certificate of birth, as of the date of birth, only if:

(i) the adopted person was born before

January 1, 1946 and the petitioner has requested a non-certified copy of the adopted person's original birth certificate under Section 18.1 of this Act, and the Illinois Department of Public Health has issued a certification that the original birth certificate was not found, or the petitioner has presented the confidential intermediary with the non-certified copy of the original birth certificate which omits the name of the birth parent;

(ii) the adopted person was born after

January 1, 1946, and the petitioner has requested a non-certified copy of the adopted person's original birth certificate under Section 18.1 of this Act and the Illinois Department of Public Health has issued a certification that the original birth certificate was not found.

In providing information pursuant to this

subdivision (h)(1)(A), the confidential intermediary shall expressly inform the petitioner in writing that since the identifying information is not from an official original certificate of birth filed pursuant to the Vital Records Act, the confidential intermediary cannot attest to the complete accuracy of the information and the confidential intermediary shall not be liable if the information disclosed is not accurate. Only information from the court files shall be provided to the petitioner in this Section. If the identifying information concerning a birth father is sought by the petitioner, the confidential intermediary shall disclose only the identifying information of the birth father as defined in Section 18.06 of this Act;

(B) the name of the child welfare agency which

had legal custody of the surrendered person or responsibility for placing the surrendered person and any available contact information for such agency;

(C) the name of the state in which the surrender

occurred or in which the adoption was finalized; and

(D) any information for which the sought-after

relative has provided his or her consent to disclose under paragraphs (1) through (4) of subsection (i) of this Section.

(2) If the petitioner is an adult adopted or

surrendered person, or the adoptive parent of an adult adopted or surrendered person under the age of 21, or the adoptive parent of a deceased adopted or surrendered person, the confidential intermediary shall provide, in addition to the information listed in paragraph (1) of this subsection (h):

(A) any information which the adoption agency

provides pursuant to subsection (i) of this Section pertaining to medical information about the adopted or surrendered person; and

(B) any non-identifying information, as defined

in Section 18.4 of this Act, that is obtained during the search.

(3) If the petitioner is not defined in paragraph (1)

or (2) of this subsection, the confidential intermediary shall provide to the petitioner:

(A) any information for which the sought-after

relative has provided his or her consent under paragraphs (1) through (4) of subsection (i) of this Section;

(B) the name of the child welfare agency which

had legal custody of the surrendered person or responsibility for placing the surrendered person and any available contact information for such agency; and

(C) the name of the state in which the surrender

occurred or in which the adoption was finalized.

(h-5) Disclosure of information shall be made by the confidential intermediary at any time from the appointment of the confidential intermediary and the court's issuance of an order of dismissal.
(i) Duties of confidential intermediary in conducting a search. In conducting a search under this Section, the confidential intermediary shall first determine whether there is a Denial of Information Exchange or a Birth Parent Preference Form with Option E selected or an 18.3 statement referenced in subsection (g) of this Section on file with the Illinois Adoption Registry. If there is a denial, the Birth Parent Preference Form on file with the Registry and the birth parent who completed the form selected Option E, or if there is an 18.3 statement indicating the birth parent's intent not to have identifying information shared and the birth parent did not later file an Information Exchange Authorization with the Registry, the confidential intermediary must discontinue the search unless 5 years or more have elapsed since the execution of the Denial of Information Exchange, Birth Parent Preference Form, or the 18.3 statement. If a birth parent was previously the subject of a search through the State confidential intermediary program, the confidential intermediary shall inform the petitioner of the need to discontinue the search until 10 years or more have elapsed since the initial search was closed. In cases where a birth parent has been the object of 2 searches through the State confidential intermediary program, no subsequent search for the birth parent shall be authorized absent a court order to the contrary.
In conducting a search under this Section, the confidential intermediary shall attempt to locate the relative or relatives from whom the petitioner has requested information. If the sought-after relative is deceased or cannot be located after a diligent search, the confidential intermediary may contact other adult relatives of the sought-after relative.
The confidential intermediary shall contact a sought-after relative on behalf of the petitioner in a manner that respects the sought-after relative's privacy and shall inform the sought-after relative of the petitioner's request for medical information, identifying information or contact as stated in the petition. Based upon the terms of the petitioner's request, the confidential intermediary shall contact a sought-after relative on behalf of the petitioner and inform the sought-after relative of the following options:
(1) The sought-after relative may totally reject one

or all of the requests for medical information, identifying information or contact. The sought-after relative shall be informed that they can provide a medical questionnaire to be forwarded to the petitioner without releasing any identifying information. The confidential intermediary shall inform the petitioner of the sought-after relative's decision to reject the sharing of information or contact.

(2) The sought-after relative may consent to

completing a medical questionnaire only. In this case, the confidential intermediary shall provide the questionnaire and ask the sought-after relative to complete it. The confidential intermediary shall forward the completed questionnaire to the petitioner and inform the petitioner of the sought-after relative's desire to not provide any additional information.

(3) The sought-after relative may communicate with

the petitioner without having his or her identity disclosed. In this case, the confidential intermediary shall arrange the desired communication in a manner that protects the identity of the sought-after relative. The confidential intermediary shall inform the petitioner of the sought-after relative's decision to communicate but not disclose his or her identity.

(4) The sought-after relative may consent to initiate

contact with the petitioner. The confidential intermediary shall obtain written consents from both parties that they wish to disclose their identities to each other and to have contact with each other.

(j) Oath. The confidential intermediary shall sign an oath of confidentiality substantially as follows: "I, .........., being duly sworn, on oath depose and say: As a condition of appointment as a confidential intermediary, I affirm that:
(1) I will not disclose to the petitioner, directly

or indirectly, any confidential information except in a manner consistent with the law.

(2) I recognize that violation of this oath subjects

me to civil liability and to a potential finding of contempt of court. ................................

SUBSCRIBED AND SWORN to before me, a Notary Public, on (insert date)
................................."
(k) Sanctions.
(1) Any confidential intermediary who improperly

discloses confidential information identifying a sought-after relative shall be liable to the sought-after relative for damages and may also be found in contempt of court.

(2) Any person who learns a sought-after relative's

identity, directly or indirectly, through the use of procedures provided in this Section and who improperly discloses information identifying the sought-after relative shall be liable to the sought-after relative for actual damages plus minimum punitive damages of $10,000.

(3) The Department shall fine any confidential

intermediary who improperly discloses confidential information in violation of item (1) or (2) of this subsection (k) an amount up to $2,000 per improper disclosure. This fine does not affect civil liability under item (2) of this subsection (k). The Department shall deposit all fines and penalties collected under this Section into the Illinois Adoption Registry and Medical Information Fund.

(l) Death of person being sought. Notwithstanding any other provision of this Act, if the confidential intermediary discovers that the person being sought has died, he or she shall report this fact to the court, along with a copy of the death certificate. If the sought-after relative is a birth parent, the confidential intermediary shall also forward a copy of the birth parent's death certificate, if available, to the Registry for inclusion in the Registry file.
(m) Any confidential information obtained by the confidential intermediary during the course of his or her search shall be kept strictly confidential and shall be used for the purpose of arranging contact between the petitioner and the sought-after birth relative. At the time the case is closed, all identifying information shall be returned to the court for inclusion in the impounded adoption file.
(n) (Blank).
(o) Except as provided in subsection (k) of this Section, no liability shall accrue to the State, any State agency, any judge, any officer or employee of the court, any certified confidential intermediary, or any agency designated to oversee confidential intermediary services for acts, omissions, or efforts made in good faith within the scope of this Section.
(p) An adoption agency that has received a request from a confidential intermediary for the full name, date of birth, last known address, or last known telephone number of a sought-after relative pursuant to subsection (g) of Section 18.3a, or for medical information regarding a sought-after relative pursuant to subsection (h) of Section 18.3a, must satisfactorily comply with this court order within a period of 45 days. The court shall order the adoption agency to reimburse the petitioner in an amount equal to all payments made by the petitioner to the confidential intermediary, and the adoption agency shall be subject to a civil monetary penalty of $1,000 to be paid to the Department of Children and Family Services. Following the issuance of a court order finding that the adoption agency has not complied with Section 18.3, the adoption agency shall be subject to a monetary penalty of $500 per day for each subsequent day of non-compliance. Proceeds from such fines shall be utilized by the Department of Children and Family Services to subsidize the fees of petitioners as referenced in subsection (d) of this Section.
(q) (Blank).
Any reimbursements and fines, notwithstanding any reimbursement directly to the petitioner, paid under this subsection are in addition to other remedies a court may otherwise impose by law.
The Department of Children and Family Services shall submit reports to the Adoption Registry-Confidential Intermediary Advisory Council by July 1 and January 1 of each year in order to report the penalties assessed and collected under this subsection, the amounts of related deposits into the DCFS Children's Services Fund, and any expenditures from such deposits.
(Source: P.A. 98-704, eff. 1-1-15; 99-345, eff. 1-1-16.)

(750 ILCS 50/18.4) (from Ch. 40, par. 1522.4)
Sec. 18.4. (a) The agency, Department of Children and Family Services, Court Supportive Services, Juvenile Division of the Circuit Court, or the Probation Officers of the Circuit Court involved in the adoption proceedings shall give in writing the following non-identifying information, if known, to the adoptive parents not later than the date of placement with the petitioning adoptive parents: (i) age of biological parents; (ii) their race, religion and ethnic background; (iii) general physical appearance of biological parents; (iv) their education, occupation, hobbies, interests and talents; (v) existence of any other children born to the biological parents; (vi) information about biological grandparents; reason for emigrating into the United States, if applicable, and country of origin; (vii) relationship between biological parents; (viii) detailed medical and mental health histories of the child, the biological parents, and their immediate relatives; (ix) the actual date and place of birth of the adopted person; and (x) the reason or reasons the birth parent or parents stated for placing the child for adoption, how and why the adoptive parent or parents were selected and who selected the adoptive parent or parents, and whether the birth parent or parents requested or agreed to post-adoption contact with the child at the time of placement, and, if so, the frequency and type of contact. However, no information provided under this subsection shall disclose the name or last known address of the biological parents, grandparents, the siblings of the biological parents, the adopted person, or any other relative of the adopted person.
(b) Any adoptee 18 years of age or over shall be given the information in subsection (a) upon request.
(c) The Illinois Adoption Registry shall release any non-identifying information listed in (a) of this Section that appears on the certified copy of the original birth certificate or the Certificate of Adoption to an adopted person, adoptive parent, or legal guardian who is a registrant of the Illinois Adoption Registry.
(d) The Illinois Adoption Registry shall release the actual date and place of birth of an adopted person who is 21 years of age or over to the birth parent if the birth parent is a registrant of the Illinois Adoption Registry and has completed a Medical Information Exchange Authorization.
(e) The Illinois Adoption Registry shall release information regarding the date the adoption was finalized and the county in which the adoption was finalized to a certified confidential intermediary upon submission of a court order.
(f) In cases where the Illinois Adoption Registry possesses information indicating that an adopted person who is 21 years of age or over was adopted in a state other than Illinois or a country other than the United States, the Illinois Adoption Registry shall release the name of the state or country where the adoption was finalized and, if available, the agency involved in the adoption to a registrant of the Illinois Adoption Registry, provided the registrant is not the subject of a Denial of Information Exchange and the registrant has completed a Medical Information Exchange Authorization.
(g) Any of the above available information for any adoption proceedings completed before the effective date of this Act shall be supplied to the adoptive parents or an adoptee 18 years of age or over upon request.
(h) The agency, Department of Children and Family Services, Court Supportive Services, Juvenile Division of the Circuit Court, the Probation Officers of the Circuit Court and any other governmental bodies having any of the above information shall retain the file until the adoptee would have reached the age of 99 years.
(Source: P.A. 99-832, eff. 1-1-17.)

(750 ILCS 50/18.4a) (from Ch. 40, par. 1522.4a)
Sec. 18.4a. Medical and mental health histories.
(a) Notwithstanding any other provision of law to the contrary, to the extent currently in possession of the agency, the medical and mental health histories of a child legally freed for adoption and of the birth parents, with information identifying the birth parents eliminated, shall be provided by an agency to the child's prospective adoptive parent and shall be provided upon request to an adoptive parent when a child has been adopted. The medical and mental health histories shall include all the following available information:
(1) Conditions or diseases believed to be hereditary.
(2) Drugs or medications taken by the child's birth

mother during pregnancy.

(3) Psychological and psychiatric information.
(4) Any other information that may be a factor

influencing the child's present or future health.

(b) The Department of Children and Family Services may promulgate rules and regulations governing the release of medical histories under this Section.
(Source: P.A. 91-417, eff. 1-1-00.)

(750 ILCS 50/18.5) (from Ch. 40, par. 1522.5)
Sec. 18.5. Liability. No liability shall attach to the State, any agency thereof, any licensed agency, any judge, any officer or employee of the court, or any party or employee thereof involved in the surrender of a child for adoption or in an adoption proceeding for acts or efforts made within the scope of Sections 18.05 thru 18.5, inclusive, of this Act and under its provisions, except for subsection (n) of Section 18.1.
(Source: P.A. 96-895, eff. 5-21-10.)

(750 ILCS 50/18.6) (from Ch. 40, par. 1522.6)
Sec. 18.6. Registry fees. The Department of Public Health shall levy a fee for each registrant under Sections 18.05 through 18.5. A $15 fee shall be charged for registering with the Illinois Adoption Registry and Medical Information Exchange. However, this fee shall be waived for all adopted or surrendered persons, surviving children and spouses of deceased adopted persons, adoptive parents, legal guardians, birth parents, birth grandparents, birth aunts, birth uncles, and birth siblings who complete a Medical Information Exchange Questionnaire at the time of registration and authorize its release to specified registered parties, and for adoptive parents registering within 12 months of the finalization of the adoption. All persons who were registered with the Illinois Adoption Registry prior to the effective date of this amendatory Act of 1999 and who wish to update their registration may do so without charge. No charge of any kind shall be made for the withdrawal of any form provided in Section 18.2.
(Source: P.A. 99-345, eff. 1-1-16.)

(750 ILCS 50/18.7)
Sec. 18.7. Illinois Adoption Registry and Medical Information Exchange Fund. There is created in the State treasury a special fund to be known as the Illinois Adoption Registry and Medical Information Exchange Fund. All fees collected by the Illinois Adoption Registry under this amendatory Act of 1999 shall be deposited into the Fund. Subject to appropriation, the amounts in the Fund shall be used by the Department of Public Health to conduct activities related to maintaining the Illinois Adoption Registry and Medical Information Exchange and issuing any documents and forms related to the Illinois Adoption Registry and Medical Information Exchange.
(Source: P.A. 91-417, eff. 1-1-00.)

(750 ILCS 50/18.8)
Sec. 18.8. Improper disclosure of identifying information. All information submitted to the Registry is confidential and gathered by the State solely for the purpose of facilitating the exchange of updated medical data and contact information between adopted and surrendered persons and other registered parties. Information exchanged through the Registry shall not be admissible as evidence nor discoverable in any action of any kind in any court or before any tribunal, board, agency, or commission. Disclosure of identifying information in violation of this Act is a Class A misdemeanor.
(Source: P.A. 91-417, eff. 1-1-00.)

(750 ILCS 50/18.9)
Sec. 18.9. Post-placement and post-adoption support services.
(a) It is the public policy of this State to find permanency for children through adoption and to prevent placement disruption, adoption dissolution, and secondary placement. Access to post-placement and post-adoption support services to provide support and resources for youth in care as defined in Section 4d of the Children and Family Services Act, foster families, and adoptive families is essential to promote permanency. Public awareness of post-placement and post-adoption services and the ability of families to utilize effective services are essential to permanency.
(b) The Department shall establish and maintain post-placement and post-adoption support services.
(c) The Department shall post information about the Department's post-placement and post-adoption support services on the Department's website and shall provide the information to every licensed child welfare agency, every out of State placement agency or entity approved under Section 4.1 of this Act, and any entity providing adoption support services in the Illinois courts. The Department's post-placement and post-adoption support services shall be referenced in information regarding adoptive parents' rights and responsibilities that the Department publishes and provides to adoptive parents under this Act. The Department shall establish and maintain a toll-free number to advise the public about its post-placement and post-adoption support services and post the number on its website.
(d) Every licensed child welfare agency, every entity approved under Section 4.1 of this Act, and any entity providing adoption support services in the Illinois courts shall provide the Department's website address and link to the Department's post-placement and post-adoption services information set forth in subsection (c) of this Section, including the Department's toll-free number, to every adoptive parent with whom they work in Illinois. This information shall be provided prior to placement.
(e) Beginning one year after the effective date of this amendatory Act of the 99th General Assembly, the Department shall report annually to the General Assembly on January 15 the following information for the preceding year:
(1) a description of all post-placement and

post-adoption support services the Department provides;

(2) without identifying the names of the recipients

of the services, the number of foster parents, prospective adoptive parents, and adoptive families in Illinois who have received the Department's post-placement and post-adoption support services and the type of services provided;

(3) the number of families who have contacted the

Department about its post-placement and post-adoption services due to a potential placement disruption, adoption dissolution, secondary placement, or unregulated placement, but for whom the Department declined to provide post-placement and post-adoption support services and the reasons that services were denied; and

(4) the number of placement disruptions, adoption

dissolutions, unregulated placements, and secondary placements, and for each one:

(A) the type of placement or adoption, including

whether the child who was the subject of the placement was a youth in care as defined in Section 4d of the Children and Family Services Act, and if the child was not a youth in care, whether the adoption was a private, agency, agency-assisted, interstate, or intercountry adoption;

(B) if the placement or adoption was

intercountry, the country of birth of the child;

(C) whether the child who was the subject of the

placement disruption, adoption dissolution, unregulated placement, or secondary placement entered State custody;

(D) the length of the placement prior to the

placement disruption, adoption dissolution, unregulated placement, or secondary placement;

(E) the age of the child at the time of the

placement disruption, adoption dissolution, unregulated placement, or secondary placement;

(F) the reason, if known, for the placement

disruption, adoption dissolution, unregulated placement, or secondary placement; and

(G) if a licensed child welfare agency or any

approved out of State placing entity participated in the initial placement, and, if applicable, the name of the agency or approved out of State placing entity.

(Source: P.A. 99-49, eff. 7-15-15; 100-159, eff. 8-18-17.)

(750 ILCS 50/19) (from Ch. 40, par. 1523)
Sec. 19. Registration new birth certificate. Upon the entry of a judgment of adoption, the clerk of the court that entered the judgment shall prepare a certificate of adoption and send the certificate to the Department of Public Health, pursuant to Sections 16 and 17 of the Vital Records Act. The statutory fee of the clerk of the court for that certificate shall be paid by the petitioners.
Nothing in this Act shall be construed to prohibit the amendment of a birth certificate in accordance with subsection (6) of Section 22 of the Vital Records Act.
(Source: P.A. 89-257; eff. 1-1-96.)

(750 ILCS 50/20) (from Ch. 40, par. 1524)
Sec. 20. Practice. The provisions of the Civil Practice Law and all existing and future amendments of that Law and the Supreme Court Rules now or hereafter adopted in relation to that Law shall apply to all adoption proceedings except as otherwise specifically provided in this Act.
Proceedings under this Act shall receive priority over other civil cases in being set for hearing.
No matters not germane to the distinctive purpose of a proceeding under this Act shall be introduced by joinder, counterclaim or otherwise.
An appeal from a judgment order for adoption or other appealable orders under this Act shall be prosecuted and heard on an expedited basis, unless good cause for doing otherwise is shown.
In the event a judgment order for adoption is vacated or a petition for adoption is denied, the court shall promptly conduct a hearing as to the temporary and permanent custody of the minor child who is the subject of the proceedings pursuant to Part VI of the Illinois Marriage and Dissolution of Marriage Act. The parties to said proceedings shall be the petitioners to the adoption proceedings, the minor child, any biological parents whose parental rights have not been terminated, and other parties who have been granted leave to intervene in the proceedings.
This Act shall be liberally construed, and the rule that statutes in derogation of the common law must be strictly construed shall not apply to this Act.
All defects in pleadings, either in form or substance, not objected to prior to the entry of final judgment, shall be deemed to be waived.
As to persons over whom the court had jurisdiction or persons claiming under them, it shall be no basis for attack as to the validity of an adoption judgment that the court lacked jurisdiction over some other person or persons over whom it should have had jurisdiction. If, upon attack by a person or persons over whom the court lacked jurisdiction, or persons claiming under them, an adoption judgment is set aside, it shall be set aside only insofar as it affects such person or persons.
The provisions of this Section shall apply to all cases pending on or after July 3, 1994.
(Source: P.A. 89-315, eff. 1-1-96; 90-655, eff. 7-30-98.)

(750 ILCS 50/20a) (from Ch. 40, par. 1525)
Sec. 20a. Construction of Act. The best interests and welfare of the person to be adopted shall be of paramount consideration in the construction and interpretation of this Act. It is in the best interests of persons to be adopted that this Act be construed and interpreted so as not to result in extending time limits beyond those set forth herein.
(Source: P.A. 88-550, eff. 7-3-94.)

(750 ILCS 50/20b)
Sec. 20b. Time limit for relief from final judgment or order. A petition for relief from a final order or judgment entered in a proceeding under this Act, after 30 days from the entry thereof under the provisions of Sec. 2-1401 of the Code of Civil Procedure or otherwise, must be filed not later than one year after the entry of the order or judgment.
(Source: P.A. 88-550, eff. 7-3-94; 89-315, eff. 1-1-96.)

(750 ILCS 50/21) (from Ch. 40, par. 1526)
Sec. 21. Compensation for placing of children prohibited. No person, agency, association, corporation, institution, society or other organization, except a child welfare agency as defined by the "Child Care Act", approved July 10, 1957, as now or hereafter amended, shall receive or accept, or pay or give any compensation or thing of value, directly or indirectly, for providing adoption services, as that term is defined in the Child Care Act of 1969, including placing out of a child as is more specifically provided in "An Act to prevent the payment or receipt of compensation for placing out children for adoption or for the purpose of providing care", approved July 14, 1955, as now or hereafter amended.
(Source: P.A. 94-586, eff. 8-15-05.)

(750 ILCS 50/22) (from Ch. 40, par. 1527)
Sec. 22. Partial invalidity.
If any part of this Act is held by any court to be unconstitutional or invalid, such decision or judgment shall not affect the validity of the remaining portions of this Act.
(Source: Laws 1959, p. 1269.)

(750 ILCS 50/23) (from Ch. 40, par. 1528)
Sec. 23. Repeal - Saving.
"An Act in relation to the adoption of children and to repeal an Act therein named", approved June 30, 1945, as amended is repealed.
Such repeal shall not in any way affect an act done or a right, power or remedy given or accrued under any statute in force prior to the effective date of this Act.
The execution of a consent or surrender, prior to the effective date of this Act, shall not affect its validity for use in a proceeding under this Act, if such consent or surrender was executed in accordance with law then in effect.
(Source: Laws 1959, p. 1269.)

(750 ILCS 50/24) (from Ch. 40, par. 1529)
Sec. 24. Effective date. This Act shall take effect January 1, 1960.
(Source: Laws 1959, p. 1269.)



750 ILCS 55/ - Contest of Adoptions Act.

(750 ILCS 55/0.01) (from Ch. 40, par. 1600)
Sec. 0.01. Short title. This Act may be cited as the Contest of Adoptions Act.
(Source: P.A. 86-1324.)

(750 ILCS 55/1) (from Ch. 40, par. 1601)
Sec. 1. No attack upon or proceedings contesting the validity of an adoption decree heretofore entered shall be made either directly or collaterally because of the failure to serve notice on or give notice to the reputed father, unless such attack or proceedings shall be instituted within one year after the effective date of this Act.
(Source: Laws 1949, p. 12.)



750 ILCS 60/ - Illinois Domestic Violence Act of 1986.

Article I - General Provisions

(750 ILCS 60/Art. I heading)

(750 ILCS 60/101) (from Ch. 40, par. 2311-1)
Sec. 101. Short Title. This Act shall be known and may be cited as the "Illinois Domestic Violence Act of 1986".
(Source: P.A. 84-1305.)

(750 ILCS 60/102) (from Ch. 40, par. 2311-2)
Sec. 102. Purposes; rules of construction. This Act shall be liberally construed and applied to promote its underlying purposes, which are to:
(1) Recognize domestic violence as a serious crime against the individual and society which produces family disharmony in thousands of Illinois families, promotes a pattern of escalating violence which frequently culminates in intra-family homicide, and creates an emotional atmosphere that is not conducive to healthy childhood development;
(2) Recognize domestic violence against high risk adults with disabilities, who are particularly vulnerable due to impairments in ability to seek or obtain protection, as a serious problem which takes on many forms, including physical abuse, sexual abuse, neglect, and exploitation, and facilitate accessibility of remedies under the Act in order to provide immediate and effective assistance and protection.
(3) Recognize that the legal system has ineffectively dealt with family violence in the past, allowing abusers to escape effective prosecution or financial liability, and has not adequately acknowledged the criminal nature of domestic violence; that, although many laws have changed, in practice there is still widespread failure to appropriately protect and assist victims;
(4) Support the efforts of victims of domestic violence to avoid further abuse by promptly entering and diligently enforcing court orders which prohibit abuse and, when necessary, reduce the abuser's access to the victim and address any related issues of child custody and economic support, so that victims are not trapped in abusive situations by fear of retaliation, loss of a child, financial dependence, or loss of accessible housing or services;
(5) Clarify the responsibilities and support the efforts of law enforcement officers to provide immediate, effective assistance and protection for victims of domestic violence, recognizing that law enforcement officers often become the secondary victims of domestic violence, as evidenced by the high rates of police injuries and deaths that occur in response to domestic violence calls; and
(6) Expand the civil and criminal remedies for victims of domestic violence; including, when necessary, the remedies which effect physical separation of the parties to prevent further abuse.
(Source: P.A. 86-542; 87-1186.)

(750 ILCS 60/103) (from Ch. 40, par. 2311-3)
Sec. 103. Definitions. For the purposes of this Act, the following terms shall have the following meanings:
(1) "Abuse" means physical abuse, harassment, intimidation of a dependent, interference with personal liberty or willful deprivation but does not include reasonable direction of a minor child by a parent or person in loco parentis.
(2) "Adult with disabilities" means an elder adult with disabilities or a high-risk adult with disabilities. A person may be an adult with disabilities for purposes of this Act even though he or she has never been adjudicated an incompetent adult. However, no court proceeding may be initiated or continued on behalf of an adult with disabilities over that adult's objection, unless such proceeding is approved by his or her legal guardian, if any.
(3) "Domestic violence" means abuse as defined in paragraph (1).
(4) "Elder adult with disabilities" means an adult prevented by advanced age from taking appropriate action to protect himself or herself from abuse by a family or household member.
(5) "Exploitation" means the illegal, including tortious, use of a high-risk adult with disabilities or of the assets or resources of a high-risk adult with disabilities. Exploitation includes, but is not limited to, the misappropriation of assets or resources of a high-risk adult with disabilities by undue influence, by breach of a fiduciary relationship, by fraud, deception, or extortion, or the use of such assets or resources in a manner contrary to law.
(6) "Family or household members" include spouses, former spouses, parents, children, stepchildren and other persons related by blood or by present or prior marriage, persons who share or formerly shared a common dwelling, persons who have or allegedly have a child in common, persons who share or allegedly share a blood relationship through a child, persons who have or have had a dating or engagement relationship, persons with disabilities and their personal assistants, and caregivers as defined in Section 12-4.4a of the Criminal Code of 2012. For purposes of this paragraph, neither a casual acquaintanceship nor ordinary fraternization between 2 individuals in business or social contexts shall be deemed to constitute a dating relationship. In the case of a high-risk adult with disabilities, "family or household members" includes any person who has the responsibility for a high-risk adult as a result of a family relationship or who has assumed responsibility for all or a portion of the care of a high-risk adult with disabilities voluntarily, or by express or implied contract, or by court order.
(7) "Harassment" means knowing conduct which is not necessary to accomplish a purpose that is reasonable under the circumstances; would cause a reasonable person emotional distress; and does cause emotional distress to the petitioner. Unless the presumption is rebutted by a preponderance of the evidence, the following types of conduct shall be presumed to cause emotional distress:
(i) creating a disturbance at petitioner's place of

employment or school;

(ii) repeatedly telephoning petitioner's place of

employment, home or residence;

(iii) repeatedly following petitioner about in a

public place or places;

(iv) repeatedly keeping petitioner under surveillance

by remaining present outside his or her home, school, place of employment, vehicle or other place occupied by petitioner or by peering in petitioner's windows;

(v) improperly concealing a minor child from

petitioner, repeatedly threatening to improperly remove a minor child of petitioner's from the jurisdiction or from the physical care of petitioner, repeatedly threatening to conceal a minor child from petitioner, or making a single such threat following an actual or attempted improper removal or concealment, unless respondent was fleeing an incident or pattern of domestic violence; or

(vi) threatening physical force, confinement or

restraint on one or more occasions.

(8) "High-risk adult with disabilities" means a person aged 18 or over whose physical or mental disability impairs his or her ability to seek or obtain protection from abuse, neglect, or exploitation.
(9) "Interference with personal liberty" means committing or threatening physical abuse, harassment, intimidation or willful deprivation so as to compel another to engage in conduct from which she or he has a right to abstain or to refrain from conduct in which she or he has a right to engage.
(10) "Intimidation of a dependent" means subjecting a person who is dependent because of age, health or disability to participation in or the witnessing of: physical force against another or physical confinement or restraint of another which constitutes physical abuse as defined in this Act, regardless of whether the abused person is a family or household member.
(11) (A) "Neglect" means the failure to exercise that degree of care toward a high-risk adult with disabilities which a reasonable person would exercise under the circumstances and includes but is not limited to:
(i) the failure to take reasonable steps to protect a

high-risk adult with disabilities from acts of abuse;

(ii) the repeated, careless imposition of

unreasonable confinement;

(iii) the failure to provide food, shelter, clothing,

and personal hygiene to a high-risk adult with disabilities who requires such assistance;

(iv) the failure to provide medical and

rehabilitative care for the physical and mental health needs of a high-risk adult with disabilities; or

(v) the failure to protect a high-risk adult with

disabilities from health and safety hazards.

(B) Nothing in this subsection (10) shall be construed to impose a requirement that assistance be provided to a high-risk adult with disabilities over his or her objection in the absence of a court order, nor to create any new affirmative duty to provide support to a high-risk adult with disabilities.
(12) "Order of protection" means an emergency order, interim order or plenary order, granted pursuant to this Act, which includes any or all of the remedies authorized by Section 214 of this Act.
(13) "Petitioner" may mean not only any named petitioner for the order of protection and any named victim of abuse on whose behalf the petition is brought, but also any other person protected by this Act.
(14) "Physical abuse" includes sexual abuse and means any of the following:
(i) knowing or reckless use of physical force,

confinement or restraint;

(ii) knowing, repeated and unnecessary sleep

deprivation; or

(iii) knowing or reckless conduct which creates an

immediate risk of physical harm.

(14.5) "Stay away" means for the respondent to refrain from both physical presence and nonphysical contact with the petitioner whether direct, indirect (including, but not limited to, telephone calls, mail, email, faxes, and written notes), or through third parties who may or may not know about the order of protection.
(15) "Willful deprivation" means wilfully denying a person who because of age, health or disability requires medication, medical care, shelter, accessible shelter or services, food, therapeutic device, or other physical assistance, and thereby exposing that person to the risk of physical, mental or emotional harm, except with regard to medical care or treatment when the dependent person has expressed an intent to forgo such medical care or treatment. This paragraph does not create any new affirmative duty to provide support to dependent persons.
(Source: P.A. 96-1551, eff. 7-1-11; 97-1150, eff. 1-25-13.)



Article II - Orders Of Protection

(750 ILCS 60/Art. II heading)

(750 ILCS 60/201) (from Ch. 40, par. 2312-1)
Sec. 201. Persons protected by this Act.
(a) The following persons are protected by this Act:
(i) any person abused by a family or household member;
(ii) any high-risk adult with disabilities who is

abused, neglected, or exploited by a family or household member;

(iii) any minor child or dependent adult in the care

of such person; and

(iv) any person residing or employed at a private

home or public shelter which is housing an abused family or household member.

(b) A petition for an order of protection may be filed only: (i) by a person who has been abused by a family or household member or by any person on behalf of a minor child or an adult who has been abused by a family or household member and who, because of age, health, disability, or inaccessibility, cannot file the petition, or (ii) by any person on behalf of a high-risk adult with disabilities who has been abused, neglected, or exploited by a family or household member. However, any petition properly filed under this Act may seek protection for any additional persons protected by this Act.
(Source: P.A. 86-542; 87-1186.)

(750 ILCS 60/201.1) (from Ch. 40, par. 2312-1.1)
Sec. 201.1. Access of high-risk adults. No person shall obstruct or impede the access of a high-risk adult with disabilities to any agency or organization authorized to file a petition for an order of protection under Section 201 of this Act for the purpose of a private visit relating to legal rights, entitlements, claims and services under this Act and Section 1 of "An Act in relation to domestic relations and domestic violence shelters and service programs", approved September 24, 1981, as now or hereafter amended. If a person does so obstruct or impede such access of a high-risk adult with disabilities, local law enforcement agencies shall take all appropriate action to assist the party seeking access in petitioning for a search warrant or an ex parte injunctive order. Such warrant or order may issue upon a showing of probable cause to believe that the high-risk adult with disabilities is the subject of abuse, neglect, or exploitation which constitutes a criminal offense or that any other criminal offense is occurring which affects the interests or welfare of the high-risk adult with disabilities. When, from the personal observations of a law enforcement officer, it appears probable that delay of entry in order to obtain a warrant or order would cause the high-risk adult with disabilities to be in imminent danger of death or great bodily harm, entry may be made by the law enforcement officer after an announcement of the officer's authority and purpose.
(Source: P.A. 86-542.)

(750 ILCS 60/202) (from Ch. 40, par. 2312-2)
Sec. 202. Commencement of action; filing fees; dismissal.
(a) How to commence action. Actions for orders of protection are commenced:
(1) Independently: By filing a petition for an order

of protection in any civil court, unless specific courts are designated by local rule or order.

(2) In conjunction with another civil proceeding: By

filing a petition for an order of protection under the same case number as another civil proceeding involving the parties, including but not limited to: (i) any proceeding under the Illinois Marriage and Dissolution of Marriage Act, Illinois Parentage Act of 2015, Nonsupport of Spouse and Children Act, Revised Uniform Reciprocal Enforcement of Support Act or an action for nonsupport brought under Article X of the Illinois Public Aid Code, provided that a petitioner and the respondent are a party to or the subject of that proceeding or (ii) a guardianship proceeding under the Probate Act of 1975, or a proceeding for involuntary commitment under the Mental Health and Developmental Disabilities Code, or any proceeding, other than a delinquency petition, under the Juvenile Court Act of 1987, provided that a petitioner or the respondent is a party to or the subject of such proceeding.

(3) In conjunction with a delinquency petition or a

criminal prosecution as provided in Section 112A-20 of the Code of Criminal Procedure of 1963.

(b) Filing, certification, and service fees. No fee shall be charged by the clerk for filing, amending, vacating, certifying, or photocopying petitions or orders; or for issuing alias summons; or for any related filing service. No fee shall be charged by the sheriff for service by the sheriff of a petition, rule, motion, or order in an action commenced under this Section.
(c) Dismissal and consolidation. Withdrawal or dismissal of any petition for an order of protection prior to adjudication where the petitioner is represented by the State shall operate as a dismissal without prejudice. No action for an order of protection shall be dismissed because the respondent is being prosecuted for a crime against the petitioner. An independent action may be consolidated with another civil proceeding, as provided by paragraph (2) of subsection (a) of this Section. For any action commenced under paragraph (2) or (3) of subsection (a) of this Section, dismissal of the conjoined case (or a finding of not guilty) shall not require dismissal of the action for the order of protection; instead, it may be treated as an independent action and, if necessary and appropriate, transferred to a different court or division. Dismissal of any conjoined case shall not affect the validity of any previously issued order of protection, and thereafter subsections (b)(1) and (b)(2) of Section 220 shall be inapplicable to such order.
(d) Pro se petitions. The court shall provide, through the office of the clerk of the court, simplified forms and clerical assistance to help with the writing and filing of a petition under this Section by any person not represented by counsel. In addition, that assistance may be provided by the state's attorney.
(e) As provided in this subsection, the administrative director of the Administrative Office of the Illinois Courts, with the approval of the administrative board of the courts, may adopt rules to establish and implement a pilot program to allow the electronic filing of petitions for temporary orders of protection and the issuance of such orders by audio-visual means to accommodate litigants for whom attendance in court to file for and obtain emergency relief would constitute an undue hardship or would constitute a risk of harm to the litigant.
(1) As used in this subsection:
(A) "Electronic means" means any method of

transmission of information between computers or other machines designed for the purpose of sending or receiving electronic transmission and that allows for the recipient of information to reproduce the information received in a tangible medium of expression.

(B) "Independent audio-visual system" means

an electronic system for the transmission and receiving of audio and visual signals, including those with the means to preclude the unauthorized reception and decoding of the signals by commercially available television receivers, channel converters, or other available receiving devices.

(C) "Electronic appearance" means an

appearance in which one or more of the parties are not present in the court, but in which, by means of an independent audio-visual system, all of the participants are simultaneously able to see and hear reproductions of the voices and images of the judge, counsel, parties, witnesses, and any other participants.

(2) Any pilot program under this subsection

(e) shall be developed by the administrative director or his or her delegate in consultation with at least one local organization providing assistance to domestic violence victims. The program plan shall include but not be limited to:

(A) identification of agencies equipped with

or that have access to an independent audio-visual system and electronic means for filing documents; and

(B) identification of one or more

organizations who are trained and available to assist petitioners in preparing and filing petitions for temporary orders of protection and in their electronic appearances before the court to obtain such orders; and

(C) identification of the existing resources

available in local family courts for the implementation and oversight of the pilot program; and

(D) procedures for filing petitions and

documents by electronic means, swearing in the petitioners and witnesses, preparation of a transcript of testimony and evidence presented, and a prompt transmission of any orders issued to the parties; and

(E) a timeline for implementation and a plan

for informing the public about the availability of the program; and

(F) a description of the data to be

collected in order to evaluate and make recommendations for improvements to the pilot program.

(3) In conjunction with an electronic appearance,

any petitioner for an ex parte temporary order of protection may, using the assistance of a trained advocate if necessary, commence the proceedings by filing a petition by electronic means.

(A) A petitioner who is seeking an ex parte

temporary order of protection using an electronic appearance must file a petition in advance of the appearance and may do so electronically.

(B) The petitioner must show that traveling

to or appearing in court would constitute an undue hardship or create a risk of harm to the petitioner. In granting or denying any relief sought by the petitioner, the court shall state the names of all participants and whether it is granting or denying an appearance by electronic means and the basis for such a determination. A party is not required to file a petition or other document by electronic means or to testify by means of an electronic appearance.

(C) Nothing in this subsection (e) affects

or changes any existing laws governing the service of process, including requirements for personal service or the sealing and confidentiality of court records in court proceedings or access to court records by the parties to the proceedings.

(4) Appearances.
(A) All electronic appearances by a

petitioner seeking an ex parte temporary order of protection under this subsection (e) are strictly voluntary and the court shall obtain the consent of the petitioner on the record at the commencement of each appearance.

(B) Electronic appearances under this

subsection (e) shall be recorded and preserved for transcription. Documentary evidence, if any, referred to by a party or witness or the court may be transmitted and submitted and introduced by electronic means.

(Source: P.A. 99-718, eff. 1-1-17; 100-199, eff. 1-1-18; 100-201, eff. 8-18-17.)

(750 ILCS 60/203) (from Ch. 40, par. 2312-3)
Sec. 203. Pleading; non-disclosure of address; non-disclosure of schools.
(a) A petition for an order of protection shall be in writing and verified or accompanied by affidavit and shall allege that petitioner has been abused by respondent, who is a family or household member. The petition shall further set forth whether there is any other pending action between the parties. During the pendency of this proceeding, each party has a continuing duty to inform the court of any subsequent proceeding for an order of protection in this or any other state.
(b) If the petition states that disclosure of petitioner's address would risk abuse of petitioner or any member of petitioner's family or household or reveal the confidential address of a shelter for domestic violence victims, that address may be omitted from all documents filed with the court. If disclosure is necessary to determine jurisdiction or consider any venue issue, it shall be made orally and in camera. If petitioner has not disclosed an address under this subsection, petitioner shall designate an alternative address at which respondent may serve notice of any motions.
(c) If the petitioner is seeking to have a child protected by the order of protection, and if that child is enrolled in any day-care facility, pre-school, pre-kindergarten, private school, public school district, college, or university, the petitioner may provide the name and address of the day-care facility, pre-school, pre-kindergarten, private school, public school district, college, or university to the court. However, if the petition states that disclosure of this information would risk abuse to petitioner or to the child protected under the order, this information may be omitted from all documents filed with the court.
(Source: P.A. 92-90, eff. 7-18-01.)

(750 ILCS 60/204) (from Ch. 40, par. 2312-4)
Sec. 204. (Repealed).
(Source: Repealed by P.A. 88-306.)

(750 ILCS 60/205) (from Ch. 40, par. 2312-5)
Sec. 205. Application of rules of civil procedure; Domestic abuse advocates.
(a) Any proceeding to obtain, modify, reopen or appeal an order of protection, whether commenced alone or in conjunction with a civil or criminal proceeding, shall be governed by the rules of civil procedure of this State. The standard of proof in such a proceeding is proof by a preponderance of the evidence, whether the proceeding is heard in criminal or civil court. The Code of Civil Procedure and Supreme Court and local court rules applicable to civil proceedings, as now or hereafter amended, shall apply, except as otherwise provided by this law.
(b) (1) In all circuit court proceedings under this Act, domestic abuse advocates shall be allowed to attend and sit at counsel table and confer with the victim, unless otherwise directed by the court.
(2) In criminal proceedings in circuit courts, domestic abuse advocates shall be allowed to accompany the victim and confer with the victim, unless otherwise directed by the court.
(3) Court administrators shall allow domestic abuse advocates to assist victims of domestic violence in the preparation of petitions for orders of protection.
(4) Domestic abuse advocates are not engaged in the unauthorized practice of law when providing assistance of the types specified in this subsection (b).
(Source: P.A. 87-1186; 87-1255; 88-45.)

(750 ILCS 60/206) (from Ch. 40, par. 2312-6)
Sec. 206. Trial by jury. There shall be no right to trial by jury in any proceeding to obtain, modify, vacate or extend any order of protection under this Act. However, nothing in this Section shall deny any existing right to trial by jury in a criminal proceeding.
(Source: P.A. 87-1186.)

(750 ILCS 60/207) (from Ch. 40, par. 2312-7)
Sec. 207. Subject matter jurisdiction. Each of the circuit courts shall have the power to issue orders of protection.
(Source: P.A. 84-1305.)

(750 ILCS 60/208) (from Ch. 40, par. 2312-8)
Sec. 208. Jurisdiction over persons. In child custody proceedings, the court's personal jurisdiction is determined by this State's Uniform Child-Custody Jurisdiction and Enforcement Act. Otherwise, the courts of this State have jurisdiction to bind (i) State residents and (ii) non-residents having minimum contacts with this State, to the extent permitted by the long-arm statute, Section 2-209 of the Code of Civil Procedure, as now or hereafter amended.
(Source: P.A. 93-108, eff. 1-1-04.)

(750 ILCS 60/209) (from Ch. 40, par. 2312-9)
Sec. 209. Venue.
(a) Filing. A petition for an order of protection may be filed in any county where (i) petitioner resides, (ii) respondent resides, (iii) the alleged abuse occurred or (iv) the petitioner is temporarily located if petitioner left petitioner's residence to avoid further abuse and could not obtain safe, accessible, and adequate temporary housing in the county of that residence.
(b) Exclusive Possession. With respect to requests for exclusive possession of the residence under this Act, venue is proper only in the county where the residence is located, except in the following circumstances:
(1) If a request for exclusive possession of the

residence is made under this Act in conjunction with a proceeding under the Illinois Marriage and Dissolution of Marriage Act, venue is proper in the county or judicial circuit where the residence is located or in a contiguous county or judicial circuit.

(2) If a request for exclusive possession of the

residence is made under this Act in any other proceeding, provided the petitioner meets the requirements of item (iv) of subsection (a), venue is proper in the county or judicial circuit where the residence is located or in a contiguous county or judicial circuit. In such case, however, if the court is not located in the county where the residence is located, it may grant exclusive possession of the residence under subdivision (b)(2) of Section 214 only in an emergency order under Section 217, and such grant may be extended thereafter beyond the maximum initial period only by a court located in the county where the residence is located.

(c) Inconvenient forum. If an order of protection is issued by a court in a county in which neither of the parties resides, the court may balance hardships to the parties and accordingly transfer any proceeding to extend, modify, re-open, vacate or enforce any such order to a county wherein a party resides.
(d) Objection. Objection to venue is waived if not made within such time as respondent's response is due, except as otherwise provided in subsection (b). In no event shall venue be deemed jurisdictional.
(Source: P.A. 86-966; 87-1186.)

(750 ILCS 60/210) (from Ch. 40, par. 2312-10)
Sec. 210. Process.
(a) Summons. Any action for an order of protection, whether commenced alone or in conjunction with another proceeding, is a distinct cause of action and requires that a separate summons be issued and served, except that in pending cases the following methods may be used:
(1) By delivery of the summons to respondent

personally in open court in pending civil or criminal cases.

(2) By notice in accordance with Section 210.1 in

civil cases in which the defendant has filed a general appearance.

The summons shall be in the form prescribed by Supreme Court Rule 101(d), except that it shall require respondent to answer or appear within 7 days. Attachments to the summons or notice shall include the petition for order of protection and supporting affidavits, if any, and any emergency order of protection that has been issued. The enforcement of an order of protection under Section 223 shall not be affected by the lack of service, delivery, or notice, provided the requirements of subsection (d) of that Section are otherwise met.
(b) Blank.
(c) Expedited service. The summons shall be served by the sheriff or other law enforcement officer at the earliest time and shall take precedence over other summonses except those of a similar emergency nature. Special process servers may be appointed at any time, and their designation shall not affect the responsibilities and authority of the sheriff or other official process servers. In counties with a population over 3,000,000, a special process server may not be appointed if the order of protection grants the surrender of a child, the surrender of a firearm or firearm owners identification card, or the exclusive possession of a shared residence.
(d) Remedies requiring actual notice. The counseling, payment of support, payment of shelter services, and payment of losses remedies provided by paragraphs 4, 12, 13, and 16 of subsection (b) of Section 214 may be granted only if respondent has been personally served with process, has answered or has made a general appearance.
(e) Remedies upon constructive notice. Service of process on a member of respondent's household or by publication shall be adequate for the remedies provided by paragraphs 1, 2, 3, 5, 6, 7, 8, 9, 10, 11, 14, 15, and 17 of subsection (b) of Section 214, but only if: (i) petitioner has made all reasonable efforts to accomplish actual service of process personally upon respondent, but respondent cannot be found to effect such service and (ii) petitioner files an affidavit or presents sworn testimony as to those efforts.
(f) Default. A plenary order of protection may be entered by default as follows:
(1) For any of the remedies sought in the petition,

if respondent has been served or given notice in accordance with subsection (a) and if respondent then fails to appear as directed or fails to appear on any subsequent appearance or hearing date agreed to by the parties or set by the court; or

(2) For any of the remedies provided in accordance

with subsection (e), if respondent fails to answer or appear in accordance with the date set in the publication notice or the return date indicated on the service of a household member.

(Source: P.A. 99-240, eff. 1-1-16.)

(750 ILCS 60/210.1) (from Ch. 40, par. 2312-10.1)
Sec. 210.1. Service of notice in conjunction with a pending civil case.
(a) Notice. When an action for an order of protection is sought in conjunction with a pending civil case in which the court has obtained jurisdiction over respondent, and respondent has filed a general appearance, then a separate summons need not issue. Original notice of a hearing on a petition for an order of protection may be given, and the documents served, in accordance with Illinois Supreme Court Rules 11 and 12. When, however, an emergency order of protection is sought in such a case on an ex parte application, then the procedure set forth in subsection (a) of Section 210 (other than in subsection (a)(2)) shall be followed. If an order of protection is issued using the notice provisions of this Section, then the order of protection or extensions of that order may survive the disposition of the main civil case. The enforcement of any order of protection under Section 223 shall not be affected by the lack of notice under this Section, provided the requirements of subsection (d) of that Section are otherwise met.
(b) Default. The form of notice described in subsection (a) shall include the following language directed to the respondent:
A 2-year plenary order of protection may be entered

by default for any of the remedies sought in the petition if you fail to appear on the specified hearing date or on any subsequent hearing date agreed to by the parties or set by the court.

(c) Party to give notice. Notice in the pending civil case shall be given (i) by either party under this Section, with respect to extensions, modifications, hearings, or other relief pertinent to an order of protection, in accordance with Illinois Supreme Court Rules 11 and 12 or (ii) by the respondent as provided in subsection (c) of Section 224.
(Source: P.A. 87-1186.)

(750 ILCS 60/211) (from Ch. 40, par. 2312-11)
Sec. 211. Service of notice of hearings. Except as provided in Sections 210 and 210.1, notice of hearings on petitions or motions shall be served in accordance with Supreme Court Rules 11 and 12, unless notice is excused by Section 217 of this Act, or by the Code of Civil Procedure, Supreme Court Rules, or local rules, as now or hereafter amended.
(Source: P.A. 87-1186.)

(750 ILCS 60/212) (from Ch. 40, par. 2312-12)
Sec. 212. Hearings.
(a) A petition for an order of protection shall be treated as an expedited proceeding, and no court shall transfer or otherwise decline to decide all or part of such petition except as otherwise provided herein. Nothing in this Section shall prevent the court from reserving issues when jurisdiction or notice requirements are not met.
(b) Any court or a division thereof which ordinarily does not decide matters of child custody and family support may decline to decide contested issues of physical care, custody, visitation, or family support unless a decision on one or more of those contested issues is necessary to avoid the risk of abuse, neglect, removal from the state or concealment within the state of the child or of separation of the child from the primary caretaker. If the court or division thereof has declined to decide any or all of these issues, then it shall transfer all undecided issues to the appropriate court or division. In the event of such a transfer, a government attorney involved in the criminal prosecution may, but need not, continue to offer counsel to petitioner on transferred matters.
(c) If the court transfers or otherwise declines to decide any issue, judgment on that issue shall be expressly reserved and ruling on other issues shall not be delayed or declined.
(Source: P.A. 87-1186.)

(750 ILCS 60/213) (from Ch. 40, par. 2312-13)
Sec. 213. Continuances.
(a) Petitions for emergency orders. Petitions for emergency remedies shall be granted or denied in accordance with the standards of Section 217, regardless of respondent's appearance or presence in court.
(b) Petitions for interim and plenary orders. Any action for an order of protection is an expedited proceeding. Continuances should be granted only for good cause shown and kept to the minimum reasonable duration, taking into account the reasons for the continuance. If the continuance is necessary for some, but not all, of the remedies requested, hearing on those other remedies shall not be delayed.
(Source: P.A. 87-1186.)

(750 ILCS 60/213.1) (from Ch. 40, par. 2312-13.1)
Sec. 213.1. Hearsay exception. In an action for an order of protection on behalf of a high-risk adult with disabilities, a finding of lack of capacity to testify shall not render inadmissible any statement as long as the reliability of the statement is ensured by circumstances bringing it within the scope of a hearsay exception. The following evidence shall be admitted as an exception to the hearsay rule whether or not the declarant is available as a witness:
(1) A statement relating to a startling event or condition made spontaneously while the declarant was under the contemporaneous or continuing stress of excitement caused by the event or condition.
(2) A statement made for the purpose of obtaining, receiving, or promoting medical diagnosis or treatment, including psychotherapy, and describing medical history, or past or present symptoms, pain, or sensations, or the inception or general character of the cause or external source thereof insofar as reasonably pertinent to diagnosis or treatment. For purposes of obtaining a protective order, the identity of any person inflicting abuse or neglect as defined in this Act shall be deemed reasonably pertinent to diagnosis or treatment.
(3) A statement not specifically covered by any of the foregoing exceptions but having equivalent circumstantial guarantees of trustworthiness, if the court determines that (A) the statement is offered as evidence of a material fact, and (B) the statement is more probative on the point for which it is offered than any other evidence which the proponent can procure through reasonable efforts.
Circumstantial guarantees of trustworthiness include:
(1) the credibility of the witness who testifies the statement was made;
(2) assurance of the declarant's personal knowledge of the event;
(3) the declarant's interest or bias and the presence or absence of capacity or motive to fabricate;
(4) the presence or absence of suggestiveness or prompting at the time the statement was made;
(5) whether the declarant has ever reaffirmed or recanted the statement; and
(6) corroboration by physical evidence or behavioral changes in the declarant.
The record shall reflect the court's findings of fact and conclusions of law as to the trustworthiness requirement.
A statement shall not be admitted under the exception set forth in this Section unless its proponent gives written notice stating his or her intention to offer the statement and the particulars of it to the adverse party sufficiently in advance of offering the statement to provide the adverse party with a fair opportunity to prepare to meet the statement.
(Source: P.A. 86-542.)

(750 ILCS 60/213.2) (from Ch. 40, par. 2312-13.2)
Sec. 213.2. Waiver of privilege. When the subject of any proceeding under this Act is a high-risk adult with disabilities for whom no guardian has been appointed, no party other than the high-risk adult or the attorney for the high-risk adult shall be entitled to invoke or waive a common law or statutory privilege on behalf of the high-risk adult which results in the exclusion of evidence.
(Source: P.A. 86-542.)

(750 ILCS 60/213.3) (from Ch. 40, par. 2312-13.3)
Sec. 213.3. Independent counsel; temporary substitute guardian. If the petitioner is a high-risk adult with disabilities for whom a guardian has been appointed, the court shall appoint independent counsel other than a guardian ad litem and, may appoint a temporary substitute guardian under the provisions of Article XIa of the Probate Act of 1975. The court shall appoint a temporary substitute guardian if the guardian is named as a respondent in a petition under this Act.
(Source: P.A. 86-542.)

(750 ILCS 60/214) (from Ch. 40, par. 2312-14)
Sec. 214. Order of protection; remedies.
(a) Issuance of order. If the court finds that petitioner has been abused by a family or household member or that petitioner is a high-risk adult who has been abused, neglected, or exploited, as defined in this Act, an order of protection prohibiting the abuse, neglect, or exploitation shall issue; provided that petitioner must also satisfy the requirements of one of the following Sections, as appropriate: Section 217 on emergency orders, Section 218 on interim orders, or Section 219 on plenary orders. Petitioner shall not be denied an order of protection because petitioner or respondent is a minor. The court, when determining whether or not to issue an order of protection, shall not require physical manifestations of abuse on the person of the victim. Modification and extension of prior orders of protection shall be in accordance with this Act.
(b) Remedies and standards. The remedies to be included in an order of protection shall be determined in accordance with this Section and one of the following Sections, as appropriate: Section 217 on emergency orders, Section 218 on interim orders, and Section 219 on plenary orders. The remedies listed in this subsection shall be in addition to other civil or criminal remedies available to petitioner.
(1) Prohibition of abuse, neglect, or exploitation.

Prohibit respondent's harassment, interference with personal liberty, intimidation of a dependent, physical abuse, or willful deprivation, neglect or exploitation, as defined in this Act, or stalking of the petitioner, as defined in Section 12-7.3 of the Criminal Code of 2012, if such abuse, neglect, exploitation, or stalking has occurred or otherwise appears likely to occur if not prohibited.

(2) Grant of exclusive possession of residence.

Prohibit respondent from entering or remaining in any residence, household, or premises of the petitioner, including one owned or leased by respondent, if petitioner has a right to occupancy thereof. The grant of exclusive possession of the residence, household, or premises shall not affect title to real property, nor shall the court be limited by the standard set forth in Section 701 of the Illinois Marriage and Dissolution of Marriage Act.

(A) Right to occupancy. A party has a right to

occupancy of a residence or household if it is solely or jointly owned or leased by that party, that party's spouse, a person with a legal duty to support that party or a minor child in that party's care, or by any person or entity other than the opposing party that authorizes that party's occupancy (e.g., a domestic violence shelter). Standards set forth in subparagraph (B) shall not preclude equitable relief.

(B) Presumption of hardships. If petitioner and

respondent each has the right to occupancy of a residence or household, the court shall balance (i) the hardships to respondent and any minor child or dependent adult in respondent's care resulting from entry of this remedy with (ii) the hardships to petitioner and any minor child or dependent adult in petitioner's care resulting from continued exposure to the risk of abuse (should petitioner remain at the residence or household) or from loss of possession of the residence or household (should petitioner leave to avoid the risk of abuse). When determining the balance of hardships, the court shall also take into account the accessibility of the residence or household. Hardships need not be balanced if respondent does not have a right to occupancy.

The balance of hardships is presumed to favor

possession by petitioner unless the presumption is rebutted by a preponderance of the evidence, showing that the hardships to respondent substantially outweigh the hardships to petitioner and any minor child or dependent adult in petitioner's care. The court, on the request of petitioner or on its own motion, may order respondent to provide suitable, accessible, alternate housing for petitioner instead of excluding respondent from a mutual residence or household.

(3) Stay away order and additional prohibitions.

Order respondent to stay away from petitioner or any other person protected by the order of protection, or prohibit respondent from entering or remaining present at petitioner's school, place of employment, or other specified places at times when petitioner is present, or both, if reasonable, given the balance of hardships. Hardships need not be balanced for the court to enter a stay away order or prohibit entry if respondent has no right to enter the premises.

(A) If an order of protection grants petitioner

exclusive possession of the residence, or prohibits respondent from entering the residence, or orders respondent to stay away from petitioner or other protected persons, then the court may allow respondent access to the residence to remove items of clothing and personal adornment used exclusively by respondent, medications, and other items as the court directs. The right to access shall be exercised on only one occasion as the court directs and in the presence of an agreed-upon adult third party or law enforcement officer.

(B) When the petitioner and the respondent attend

the same public, private, or non-public elementary, middle, or high school, the court when issuing an order of protection and providing relief shall consider the severity of the act, any continuing physical danger or emotional distress to the petitioner, the educational rights guaranteed to the petitioner and respondent under federal and State law, the availability of a transfer of the respondent to another school, a change of placement or a change of program of the respondent, the expense, difficulty, and educational disruption that would be caused by a transfer of the respondent to another school, and any other relevant facts of the case. The court may order that the respondent not attend the public, private, or non-public elementary, middle, or high school attended by the petitioner, order that the respondent accept a change of placement or change of program, as determined by the school district or private or non-public school, or place restrictions on the respondent's movements within the school attended by the petitioner. The respondent bears the burden of proving by a preponderance of the evidence that a transfer, change of placement, or change of program of the respondent is not available. The respondent also bears the burden of production with respect to the expense, difficulty, and educational disruption that would be caused by a transfer of the respondent to another school. A transfer, change of placement, or change of program is not unavailable to the respondent solely on the ground that the respondent does not agree with the school district's or private or non-public school's transfer, change of placement, or change of program or solely on the ground that the respondent fails or refuses to consent or otherwise does not take an action required to effectuate a transfer, change of placement, or change of program. When a court orders a respondent to stay away from the public, private, or non-public school attended by the petitioner and the respondent requests a transfer to another attendance center within the respondent's school district or private or non-public school, the school district or private or non-public school shall have sole discretion to determine the attendance center to which the respondent is transferred. In the event the court order results in a transfer of the minor respondent to another attendance center, a change in the respondent's placement, or a change of the respondent's program, the parents, guardian, or legal custodian of the respondent is responsible for transportation and other costs associated with the transfer or change.

(C) The court may order the parents, guardian, or

legal custodian of a minor respondent to take certain actions or to refrain from taking certain actions to ensure that the respondent complies with the order. In the event the court orders a transfer of the respondent to another school, the parents, guardian, or legal custodian of the respondent is responsible for transportation and other costs associated with the change of school by the respondent.

(4) Counseling. Require or recommend the respondent

to undergo counseling for a specified duration with a social worker, psychologist, clinical psychologist, psychiatrist, family service agency, alcohol or substance abuse program, mental health center guidance counselor, agency providing services to elders, program designed for domestic violence abusers or any other guidance service the court deems appropriate. The Court may order the respondent in any intimate partner relationship to report to an Illinois Department of Human Services protocol approved partner abuse intervention program for an assessment and to follow all recommended treatment.

(5) Physical care and possession of the minor child.

In order to protect the minor child from abuse, neglect, or unwarranted separation from the person who has been the minor child's primary caretaker, or to otherwise protect the well-being of the minor child, the court may do either or both of the following: (i) grant petitioner physical care or possession of the minor child, or both, or (ii) order respondent to return a minor child to, or not remove a minor child from, the physical care of a parent or person in loco parentis.

If a court finds, after a hearing, that respondent

has committed abuse (as defined in Section 103) of a minor child, there shall be a rebuttable presumption that awarding physical care to respondent would not be in the minor child's best interest.

(6) Temporary allocation of parental

responsibilities: significant decision-making. Award temporary decision-making responsibility to petitioner in accordance with this Section, the Illinois Marriage and Dissolution of Marriage Act, the Illinois Parentage Act of 2015, and this State's Uniform Child-Custody Jurisdiction and Enforcement Act.

If a court finds, after a hearing, that respondent

has committed abuse (as defined in Section 103) of a minor child, there shall be a rebuttable presumption that awarding temporary significant decision-making responsibility to respondent would not be in the child's best interest.

(7) Parenting time. Determine the parenting time, if

any, of respondent in any case in which the court awards physical care or allocates temporary significant decision-making responsibility of a minor child to petitioner. The court shall restrict or deny respondent's parenting time with a minor child if the court finds that respondent has done or is likely to do any of the following: (i) abuse or endanger the minor child during parenting time; (ii) use the parenting time as an opportunity to abuse or harass petitioner or petitioner's family or household members; (iii) improperly conceal or detain the minor child; or (iv) otherwise act in a manner that is not in the best interests of the minor child. The court shall not be limited by the standards set forth in Section 603.10 of the Illinois Marriage and Dissolution of Marriage Act. If the court grants parenting time, the order shall specify dates and times for the parenting time to take place or other specific parameters or conditions that are appropriate. No order for parenting time shall refer merely to the term "reasonable parenting time".

Petitioner may deny respondent access to the minor

child if, when respondent arrives for parenting time, respondent is under the influence of drugs or alcohol and constitutes a threat to the safety and well-being of petitioner or petitioner's minor children or is behaving in a violent or abusive manner.

If necessary to protect any member of petitioner's

family or household from future abuse, respondent shall be prohibited from coming to petitioner's residence to meet the minor child for parenting time, and the parties shall submit to the court their recommendations for reasonable alternative arrangements for parenting time. A person may be approved to supervise parenting time only after filing an affidavit accepting that responsibility and acknowledging accountability to the court.

(8) Removal or concealment of minor child. Prohibit

respondent from removing a minor child from the State or concealing the child within the State.

(9) Order to appear. Order the respondent to appear

in court, alone or with a minor child, to prevent abuse, neglect, removal or concealment of the child, to return the child to the custody or care of the petitioner or to permit any court-ordered interview or examination of the child or the respondent.

(10) Possession of personal property. Grant

petitioner exclusive possession of personal property and, if respondent has possession or control, direct respondent to promptly make it available to petitioner, if:

(i) petitioner, but not respondent, owns the

property; or

(ii) the parties own the property jointly;

sharing it would risk abuse of petitioner by respondent or is impracticable; and the balance of hardships favors temporary possession by petitioner.

If petitioner's sole claim to ownership of the

property is that it is marital property, the court may award petitioner temporary possession thereof under the standards of subparagraph (ii) of this paragraph only if a proper proceeding has been filed under the Illinois Marriage and Dissolution of Marriage Act, as now or hereafter amended.

No order under this provision shall affect title to

property.

(11) Protection of property. Forbid the respondent

from taking, transferring, encumbering, concealing, damaging or otherwise disposing of any real or personal property, except as explicitly authorized by the court, if:

(i) petitioner, but not respondent, owns the

property; or

(ii) the parties own the property jointly, and

the balance of hardships favors granting this remedy.

If petitioner's sole claim to ownership of the

property is that it is marital property, the court may grant petitioner relief under subparagraph (ii) of this paragraph only if a proper proceeding has been filed under the Illinois Marriage and Dissolution of Marriage Act, as now or hereafter amended.

The court may further prohibit respondent from

improperly using the financial or other resources of an aged member of the family or household for the profit or advantage of respondent or of any other person.

(11.5) Protection of animals. Grant the petitioner

the exclusive care, custody, or control of any animal owned, possessed, leased, kept, or held by either the petitioner or the respondent or a minor child residing in the residence or household of either the petitioner or the respondent and order the respondent to stay away from the animal and forbid the respondent from taking, transferring, encumbering, concealing, harming, or otherwise disposing of the animal.

(12) Order for payment of support. Order respondent

to pay temporary support for the petitioner or any child in the petitioner's care or over whom the petitioner has been allocated parental responsibility, when the respondent has a legal obligation to support that person, in accordance with the Illinois Marriage and Dissolution of Marriage Act, which shall govern, among other matters, the amount of support, payment through the clerk and withholding of income to secure payment. An order for child support may be granted to a petitioner with lawful physical care of a child, or an order or agreement for physical care of a child, prior to entry of an order allocating significant decision-making responsibility. Such a support order shall expire upon entry of a valid order allocating parental responsibility differently and vacating the petitioner's significant decision-making authority, unless otherwise provided in the order.

(13) Order for payment of losses. Order respondent to

pay petitioner for losses suffered as a direct result of the abuse, neglect, or exploitation. Such losses shall include, but not be limited to, medical expenses, lost earnings or other support, repair or replacement of property damaged or taken, reasonable attorney's fees, court costs and moving or other travel expenses, including additional reasonable expenses for temporary shelter and restaurant meals.

(i) Losses affecting family needs. If a party is

entitled to seek maintenance, child support or property distribution from the other party under the Illinois Marriage and Dissolution of Marriage Act, as now or hereafter amended, the court may order respondent to reimburse petitioner's actual losses, to the extent that such reimbursement would be "appropriate temporary relief", as authorized by subsection (a)(3) of Section 501 of that Act.

(ii) Recovery of expenses. In the case of an

improper concealment or removal of a minor child, the court may order respondent to pay the reasonable expenses incurred or to be incurred in the search for and recovery of the minor child, including but not limited to legal fees, court costs, private investigator fees, and travel costs.

(14) Prohibition of entry. Prohibit the respondent

from entering or remaining in the residence or household while the respondent is under the influence of alcohol or drugs and constitutes a threat to the safety and well-being of the petitioner or the petitioner's children.

(14.5) Prohibition of firearm possession.
(a) Prohibit a respondent against whom an order

of protection was issued from possessing any firearms during the duration of the order if the order:

(1) was issued after a hearing of which such

person received actual notice, and at which such person had an opportunity to participate;

(2) restrains such person from harassing,

stalking, or threatening an intimate partner of such person or child of such intimate partner or person, or engaging in other conduct that would place an intimate partner in reasonable fear of bodily injury to the partner or child; and

(3)(i) includes a finding that such person

represents a credible threat to the physical safety of such intimate partner or child; or (ii) by its terms explicitly prohibits the use, attempted use, or threatened use of physical force against such intimate partner or child that would reasonably be expected to cause bodily injury.

Any Firearm Owner's Identification Card in the

possession of the respondent, except as provided in subsection (b), shall be ordered by the court to be turned over to the local law enforcement agency. The local law enforcement agency shall immediately mail the card to the Department of State Police Firearm Owner's Identification Card Office for safekeeping. The court shall issue a warrant for seizure of any firearm in the possession of the respondent, to be kept by the local law enforcement agency for safekeeping, except as provided in subsection (b). The period of safekeeping shall be for the duration of the order of protection. The firearm or firearms and Firearm Owner's Identification Card, if unexpired, shall at the respondent's request, be returned to the respondent at the end of the order of protection. It is the respondent's responsibility to notify the Department of State Police Firearm Owner's Identification Card Office.

(b) If the respondent is a peace officer as

defined in Section 2-13 of the Criminal Code of 2012, the court shall order that any firearms used by the respondent in the performance of his or her duties as a peace officer be surrendered to the chief law enforcement executive of the agency in which the respondent is employed, who shall retain the firearms for safekeeping for the duration of the order of protection.

(c) Upon expiration of the period of

safekeeping, if the firearms or Firearm Owner's Identification Card cannot be returned to respondent because respondent cannot be located, fails to respond to requests to retrieve the firearms, or is not lawfully eligible to possess a firearm, upon petition from the local law enforcement agency, the court may order the local law enforcement agency to destroy the firearms, use the firearms for training purposes, or for any other application as deemed appropriate by the local law enforcement agency; or that the firearms be turned over to a third party who is lawfully eligible to possess firearms, and who does not reside with respondent.

(15) Prohibition of access to records. If an order

of protection prohibits respondent from having contact with the minor child, or if petitioner's address is omitted under subsection (b) of Section 203, or if necessary to prevent abuse or wrongful removal or concealment of a minor child, the order shall deny respondent access to, and prohibit respondent from inspecting, obtaining, or attempting to inspect or obtain, school or any other records of the minor child who is in the care of petitioner.

(16) Order for payment of shelter services. Order

respondent to reimburse a shelter providing temporary housing and counseling services to the petitioner for the cost of the services, as certified by the shelter and deemed reasonable by the court.

(17) Order for injunctive relief. Enter injunctive

relief necessary or appropriate to prevent further abuse of a family or household member or further abuse, neglect, or exploitation of a high-risk adult with disabilities or to effectuate one of the granted remedies, if supported by the balance of hardships. If the harm to be prevented by the injunction is abuse or any other harm that one of the remedies listed in paragraphs (1) through (16) of this subsection is designed to prevent, no further evidence is necessary that the harm is an irreparable injury.

(18) Telephone services.
(A) Unless a condition described in subparagraph

(B) of this paragraph exists, the court may, upon request by the petitioner, order a wireless telephone service provider to transfer to the petitioner the right to continue to use a telephone number or numbers indicated by the petitioner and the financial responsibility associated with the number or numbers, as set forth in subparagraph (C) of this paragraph. For purposes of this paragraph (18), the term "wireless telephone service provider" means a provider of commercial mobile service as defined in 47 U.S.C. 332. The petitioner may request the transfer of each telephone number that the petitioner, or a minor child in his or her custody, uses. The clerk of the court shall serve the order on the wireless telephone service provider's agent for service of process provided to the Illinois Commerce Commission. The order shall contain all of the following:

(i) The name and billing telephone number of

the account holder including the name of the wireless telephone service provider that serves the account.

(ii) Each telephone number that will be

transferred.

(iii) A statement that the provider transfers

to the petitioner all financial responsibility for and right to the use of any telephone number transferred under this paragraph.

(B) A wireless telephone service provider shall

terminate the respondent's use of, and shall transfer to the petitioner use of, the telephone number or numbers indicated in subparagraph (A) of this paragraph unless it notifies the petitioner, within 72 hours after it receives the order, that one of the following applies:

(i) The account holder named in the order has

terminated the account.

(ii) A difference in network technology would

prevent or impair the functionality of a device on a network if the transfer occurs.

(iii) The transfer would cause a geographic

or other limitation on network or service provision to the petitioner.

(iv) Another technological or operational

issue would prevent or impair the use of the telephone number if the transfer occurs.

(C) The petitioner assumes all financial

responsibility for and right to the use of any telephone number transferred under this paragraph. In this paragraph, "financial responsibility" includes monthly service costs and costs associated with any mobile device associated with the number.

(D) A wireless telephone service provider may

apply to the petitioner its routine and customary requirements for establishing an account or transferring a number, including requiring the petitioner to provide proof of identification, financial information, and customer preferences.

(E) Except for willful or wanton misconduct, a

wireless telephone service provider is immune from civil liability for its actions taken in compliance with a court order issued under this paragraph.

(F) All wireless service providers that provide

services to residential customers shall provide to the Illinois Commerce Commission the name and address of an agent for service of orders entered under this paragraph (18). Any change in status of the registered agent must be reported to the Illinois Commerce Commission within 30 days of such change.

(G) The Illinois Commerce Commission shall

maintain the list of registered agents for service for each wireless telephone service provider on the Commission's website. The Commission may consult with wireless telephone service providers and the Circuit Court Clerks on the manner in which this information is provided and displayed.

(c) Relevant factors; findings.
(1) In determining whether to grant a specific

remedy, other than payment of support, the court shall consider relevant factors, including but not limited to the following:

(i) the nature, frequency, severity, pattern and

consequences of the respondent's past abuse, neglect or exploitation of the petitioner or any family or household member, including the concealment of his or her location in order to evade service of process or notice, and the likelihood of danger of future abuse, neglect, or exploitation to petitioner or any member of petitioner's or respondent's family or household; and

(ii) the danger that any minor child will be

abused or neglected or improperly relocated from the jurisdiction, improperly concealed within the State or improperly separated from the child's primary caretaker.

(2) In comparing relative hardships resulting to the

parties from loss of possession of the family home, the court shall consider relevant factors, including but not limited to the following:

(i) availability, accessibility, cost, safety,

adequacy, location and other characteristics of alternate housing for each party and any minor child or dependent adult in the party's care;

(ii) the effect on the party's employment; and
(iii) the effect on the relationship of the

party, and any minor child or dependent adult in the party's care, to family, school, church and community.

(3) Subject to the exceptions set forth in paragraph

(4) of this subsection, the court shall make its findings in an official record or in writing, and shall at a minimum set forth the following:

(i) That the court has considered the applicable

relevant factors described in paragraphs (1) and (2) of this subsection.

(ii) Whether the conduct or actions of

respondent, unless prohibited, will likely cause irreparable harm or continued abuse.

(iii) Whether it is necessary to grant the

requested relief in order to protect petitioner or other alleged abused persons.

(4) For purposes of issuing an ex parte emergency

order of protection, the court, as an alternative to or as a supplement to making the findings described in paragraphs (c)(3)(i) through (c)(3)(iii) of this subsection, may use the following procedure:

When a verified petition for an emergency order of

protection in accordance with the requirements of Sections 203 and 217 is presented to the court, the court shall examine petitioner on oath or affirmation. An emergency order of protection shall be issued by the court if it appears from the contents of the petition and the examination of petitioner that the averments are sufficient to indicate abuse by respondent and to support the granting of relief under the issuance of the emergency order of protection.

(5) Never married parties. No rights or

responsibilities for a minor child born outside of marriage attach to a putative father until a father and child relationship has been established under the Illinois Parentage Act of 1984, the Illinois Parentage Act of 2015, the Illinois Public Aid Code, Section 12 of the Vital Records Act, the Juvenile Court Act of 1987, the Probate Act of 1985, the Revised Uniform Reciprocal Enforcement of Support Act, the Uniform Interstate Family Support Act, the Expedited Child Support Act of 1990, any judicial, administrative, or other act of another state or territory, any other Illinois statute, or by any foreign nation establishing the father and child relationship, any other proceeding substantially in conformity with the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (Pub. L. 104-193), or where both parties appeared in open court or at an administrative hearing acknowledging under oath or admitting by affirmation the existence of a father and child relationship. Absent such an adjudication, finding, or acknowledgement, no putative father shall be granted temporary allocation of parental responsibilities, including parenting time with the minor child, or physical care and possession of the minor child, nor shall an order of payment for support of the minor child be entered.

(d) Balance of hardships; findings. If the court finds that the balance of hardships does not support the granting of a remedy governed by paragraph (2), (3), (10), (11), or (16) of subsection (b) of this Section, which may require such balancing, the court's findings shall so indicate and shall include a finding as to whether granting the remedy will result in hardship to respondent that would substantially outweigh the hardship to petitioner from denial of the remedy. The findings shall be an official record or in writing.
(e) Denial of remedies. Denial of any remedy shall not be based, in whole or in part, on evidence that:
(1) Respondent has cause for any use of force, unless

that cause satisfies the standards for justifiable use of force provided by Article 7 of the Criminal Code of 2012;

(2) Respondent was voluntarily intoxicated;
(3) Petitioner acted in self-defense or defense of

another, provided that, if petitioner utilized force, such force was justifiable under Article 7 of the Criminal Code of 2012;

(4) Petitioner did not act in self-defense or defense

of another;

(5) Petitioner left the residence or household to

avoid further abuse, neglect, or exploitation by respondent;

(6) Petitioner did not leave the residence or

household to avoid further abuse, neglect, or exploitation by respondent;

(7) Conduct by any family or household member excused

the abuse, neglect, or exploitation by respondent, unless that same conduct would have excused such abuse, neglect, or exploitation if the parties had not been family or household members.

(Source: P.A. 99-85, eff. 1-1-16; 99-90, eff. 1-1-16; 99-642, eff. 7-28-16; 100-388, eff. 1-1-18.)

(750 ILCS 60/215) (from Ch. 40, par. 2312-15)
Sec. 215. Mutual orders of protection; correlative separate orders. Mutual orders of protection are prohibited. Correlative separate orders of protection undermine the purposes of this Act and are prohibited unless both parties have properly filed written pleadings, proved past abuse by the other party, given prior written notice to the other party unless excused under Section 217, satisfied all prerequisites for the type of order and each remedy granted, and otherwise complied with this Act. In these cases, the court shall hear relevant evidence, make findings, and issue separate orders in accordance with Sections 214 and 221. The fact that correlative separate orders are issued shall not be a sufficient basis to deny any remedy to petitioner or to prove that the parties are equally at fault or equally endangered.
(Source: P.A. 87-1186.)

(750 ILCS 60/216) (from Ch. 40, par. 2312-16)
Sec. 216. Accountability for Actions of Others. For the purposes of issuing an order of protection, deciding what remedies should be included and enforcing the order, Article 5 of the Criminal Code of 2012 shall govern whether respondent is legally accountable for the conduct of another person.
(Source: P.A. 97-1150, eff. 1-25-13.)

(750 ILCS 60/217) (from Ch. 40, par. 2312-17)
Sec. 217. Emergency order of protection.
(a) Prerequisites. An emergency order of protection shall issue if petitioner satisfies the requirements of this subsection for one or more of the requested remedies. For each remedy requested, petitioner shall establish that:
(1) The court has jurisdiction under Section 208;
(2) The requirements of Section 214 are satisfied; and
(3) There is good cause to grant the remedy,

regardless of prior service of process or of notice upon the respondent, because:

(i) For the remedies of "prohibition of abuse"

described in Section 214(b)(1), "stay away order and additional prohibitions" described in Section 214(b)(3), "removal or concealment of minor child" described in Section 214(b)(8), "order to appear" described in Section 214(b)(9), "physical care and possession of the minor child" described in Section 214(b)(5), "protection of property" described in Section 214(b)(11), "prohibition of entry" described in Section 214(b)(14), "prohibition of firearm possession" described in Section 214(b)(14.5), "prohibition of access to records" described in Section 214(b)(15), and "injunctive relief" described in Section 214(b)(16), the harm which that remedy is intended to prevent would be likely to occur if the respondent were given any prior notice, or greater notice than was actually given, of the petitioner's efforts to obtain judicial relief;

(ii) For the remedy of "grant of exclusive

possession of residence" described in Section 214(b)(2), the immediate danger of further abuse of petitioner by respondent, if petitioner chooses or had chosen to remain in the residence or household while respondent was given any prior notice or greater notice than was actually given of petitioner's efforts to obtain judicial relief, outweighs the hardships to respondent of an emergency order granting petitioner exclusive possession of the residence or household. This remedy shall not be denied because petitioner has or could obtain temporary shelter elsewhere while prior notice is given to respondent, unless the hardships to respondent from exclusion from the home substantially outweigh those to petitioner;

(iii) For the remedy of "possession of personal

property" described in Section 214(b)(10), improper disposition of the personal property would be likely to occur if respondent were given any prior notice, or greater notice than was actually given, of petitioner's efforts to obtain judicial relief, or petitioner has an immediate and pressing need for possession of that property.

An emergency order may not include the counseling, legal custody, payment of support or monetary compensation remedies.
(b) Appearance by respondent. If respondent appears in court for this hearing for an emergency order, he or she may elect to file a general appearance and testify. Any resulting order may be an emergency order, governed by this Section. Notwithstanding the requirements of this Section, if all requirements of Section 218 have been met, the court may issue a 30-day interim order.
(c) Emergency orders: court holidays and evenings.
(1) Prerequisites. When the court is unavailable at

the close of business, the petitioner may file a petition for a 21-day emergency order before any available circuit judge or associate judge who may grant relief under this Act. If the judge finds that there is an immediate and present danger of abuse to petitioner and that petitioner has satisfied the prerequisites set forth in subsection (a) of Section 217, that judge may issue an emergency order of protection.

(1.5) Issuance of order. The chief judge of the

circuit court may designate for each county in the circuit at least one judge to be reasonably available to issue orally, by telephone, by facsimile, or otherwise, an emergency order of protection at all times, whether or not the court is in session.

(2) Certification and transfer. The judge who issued

the order under this Section shall promptly communicate or convey the order to the sheriff to facilitate the entry of the order into the Law Enforcement Agencies Data System by the Department of State Police pursuant to Section 302. Any order issued under this Section and any documentation in support thereof shall be certified on the next court day to the appropriate court. The clerk of that court shall immediately assign a case number, file the petition, order and other documents with the court, and enter the order of record and file it with the sheriff for service, in accordance with Section 222. Filing the petition shall commence proceedings for further relief under Section 202. Failure to comply with the requirements of this subsection shall not affect the validity of the order.

(Source: P.A. 96-701, eff. 1-1-10; 96-1241, eff. 1-1-11.)

(750 ILCS 60/218) (from Ch. 40, par. 2312-18)
Sec. 218. 30-Day interim order of protection.
(a) Prerequisites. An interim order of protection shall issue if petitioner has served notice of the hearing for that order on respondent, in accordance with Section 211, and satisfies the requirements of this subsection for one or more of the requested remedies. For each remedy requested, petitioner shall establish that:
(1) The court has jurisdiction under Section 208;
(2) The requirements of Section 214 are satisfied;

and

(3) A general appearance was made or filed by or for

respondent; or process was served on respondent in the manner required by Section 210; or the petitioner is diligently attempting to complete the required service of process.

An interim order may not include the counseling, payment of support or monetary compensation remedies, unless the respondent has filed a general appearance or has been personally served.
(b) Appearance by respondent. If respondent appears in court for this hearing for an interim order, he or she may elect to file a general appearance and testify. Any resulting order may be an interim order, governed by this Section. Notwithstanding the requirements of this Section, if all requirements of Section 219 have been met, the Court may issue a plenary order of protection.
(Source: P.A. 87-1186.)

(750 ILCS 60/219) (from Ch. 40, par. 2312-19)
Sec. 219. Plenary order of protection. A plenary order of protection shall issue if petitioner has served notice of the hearing for that order on respondent, in accordance with Section 211, and satisfies the requirements of this Section for one or more of the requested remedies. For each remedy requested, petitioner must establish that:
(1) the court has jurisdiction under Section 208;
(2) the requirements of Section 214 are satisfied;
(3) a general appearance was made or filed by or for

respondent or process was served on respondent in the manner required by Section 210; and

(4) respondent has answered or is in default.
(Source: P.A. 95-331, eff. 8-21-07.)

(750 ILCS 60/220) (from Ch. 40, par. 2312-20)
Sec. 220. Duration and extension of orders.
(a) Duration of emergency and interim orders. Unless re-opened or extended or voided by entry of an order of greater duration:
(1) Emergency orders issued under Section 217 shall

be effective for not less than 14 nor more than 21 days;

(2) Interim orders shall be effective for up to 30

days.

(b) Duration of plenary orders.
(0.05) A plenary order of protection entered under

this Act shall be valid for a fixed period of time, not to exceed two years.

(1) A plenary order of protection entered in

conjunction with another civil proceeding shall remain in effect as follows:

(i) if entered as preliminary relief in that

other proceeding, until entry of final judgment in that other proceeding;

(ii) if incorporated into the final judgment in

that other proceeding, until the order of protection is vacated or modified; or

(iii) if incorporated in an order for involuntary

commitment, until termination of both the involuntary commitment and any voluntary commitment, or for a fixed period of time not exceeding 2 years.

(2) Duration of an order of protection entered in

conjunction with a criminal prosecution or delinquency petition shall remain in effect as provided in Section 112A-20 of the Code of Criminal Procedure of 1963.

(c) Computation of time. The duration of an order of protection shall not be reduced by the duration of any prior order of protection.
(d) Law enforcement records. When a plenary order of protection expires upon the occurrence of a specified event, rather than upon a specified date as provided in subsection (b), no expiration date shall be entered in Department of State Police records. To remove the plenary order from those records, either party shall request the clerk of the court to file a certified copy of an order stating that the specified event has occurred or that the plenary order has been vacated or modified with the Sheriff, and the Sheriff shall direct that law enforcement records shall be promptly corrected in accordance with the filed order.
(e) Extension of orders. Any emergency, interim or plenary order may be extended one or more times, as required, provided that the requirements of Section 217, 218 or 219, as appropriate, are satisfied. If the motion for extension is uncontested and petitioner seeks no modification of the order, the order may be extended on the basis of petitioner's motion or affidavit stating that there has been no material change in relevant circumstances since entry of the order and stating the reason for the requested extension. An extension of a plenary order of protection may be granted, upon good cause shown, to remain in effect until the order of protection is vacated or modified. Extensions may be granted only in open court and not under the provisions of subsection (c) of Section 217, which applies only when the court is unavailable at the close of business or on a court holiday.
(f) Termination date. Any order of protection which would expire on a court holiday shall instead expire at the close of the next court business day.
(g) Statement of purpose. The practice of dismissing or suspending a criminal prosecution in exchange for the issuance of an order of protection undermines the purposes of this Act. This Section shall not be construed as encouraging that practice.
(Source: P.A. 100-199, eff. 1-1-18.)

(750 ILCS 60/221) (from Ch. 40, par. 2312-21)
Sec. 221. Contents of orders.
(a) Any order of protection shall describe the following:
(1) Each remedy granted by the court, in reasonable

detail and not by reference to any other document, so that respondent may clearly understand what he or she must do or refrain from doing. Pre-printed form orders of protection shall include the definitions of the types of abuse, neglect, and exploitation, as provided in Section 103. Remedies set forth in pre-printed form orders shall be numbered consistently with and corresponding to the numerical sequence of remedies listed in Section 214 (at least as of the date the form orders are printed).

(2) The reason for denial of petitioner's request for

any remedy listed in Section 214.

(b) An order of protection shall further state the following:
(1) The name of each petitioner that the court finds

was abused, neglected, or exploited by respondent, and that respondent is a member of the family or household of each such petitioner, and the name of each other person protected by the order and that such person is protected by this Act.

(2) For any remedy requested by petitioner on which

the court has declined to rule, that that remedy is reserved.

(3) The date and time the order of protection was

issued, whether it is an emergency, interim or plenary order and the duration of the order.

(4) The date, time and place for any scheduled

hearing for extension of that order of protection or for another order of greater duration or scope.

(5) For each remedy in an emergency order of

protection, the reason for entering that remedy without prior notice to respondent or greater notice than was actually given.

(6) For emergency and interim orders of protection,

that respondent may petition the court, in accordance with Section 224, to re-open that order if he or she did not receive actual prior notice of the hearing, in accordance with Section 211, and alleges that he or she had a meritorious defense to the order or that the order or any of its remedies was not authorized by this Act.

(c) Any order of protection shall include the following notice, printed in conspicuous type: "Any knowing violation of an order of protection forbidding physical abuse, neglect, exploitation, harassment, intimidation, interference with personal liberty, willful deprivation, or entering or remaining present at specified places when the protected person is present, or granting exclusive possession of the residence or household, or granting a stay away order is a Class A misdemeanor. Grant of exclusive possession of the residence or household shall constitute notice forbidding trespass to land. Any knowing violation of an order awarding legal custody or physical care of a child or prohibiting removal or concealment of a child may be a Class 4 felony. Any willful violation of any order is contempt of court. Any violation may result in fine or imprisonment."
(d) An emergency order of protection shall state, "This Order of Protection is enforceable, even without registration, in all 50 states, the District of Columbia, tribal lands, and the U.S. territories pursuant to the Violence Against Women Act (18 U.S.C. 2265). Violating this Order of Protection may subject the respondent to federal charges and punishment (18 U.S.C. 2261-2262)."
(e) An interim or plenary order of protection shall state, "This Order of Protection is enforceable, even without registration, in all 50 states, the District of Columbia, tribal lands, and the U.S. territories pursuant to the Violence Against Women Act (18 U.S.C. 2265). Violating this Order of Protection may subject the respondent to federal charges and punishment (18 U.S.C. 2261-2262). The respondent may be subject to federal criminal penalties for possessing, transporting, shipping, or receiving any firearm or ammunition under the Gun Control Act (18 U.S.C. 922(g)(8) and (9))."
(Source: P.A. 93-944, eff. 1-1-05.)

(750 ILCS 60/222) (from Ch. 40, par. 2312-22)
Sec. 222. Notice of orders.
(a) Entry and issuance. Upon issuance of any order of protection, the clerk shall immediately, or on the next court day if an emergency order is issued in accordance with subsection (c) of Section 217, (i) enter the order on the record and file it in accordance with the circuit court procedures and (ii) provide a file stamped copy of the order to respondent, if present, and to petitioner.
(b) Filing with sheriff. The clerk of the issuing judge shall, or the petitioner may, on the same day that an order of protection is issued, file a certified copy of that order with the sheriff or other law enforcement officials charged with maintaining Department of State Police records or charged with serving the order upon respondent. If the order was issued in accordance with subsection (c) of Section 217, the clerk shall on the next court day, file a certified copy of the order with the Sheriff or other law enforcement officials charged with maintaining Department of State Police records. If the respondent, at the time of the issuance of the order, is committed to the custody of the Illinois Department of Corrections or Illinois Department of Juvenile Justice or is on parole, aftercare release, or mandatory supervised release, the sheriff or other law enforcement officials charged with maintaining Department of State Police records shall notify the Department of Corrections or Department of Juvenile Justice within 48 hours of receipt of a copy of the order of protection from the clerk of the issuing judge or the petitioner. Such notice shall include the name of the respondent, the respondent's IDOC inmate number or IDJJ youth identification number, the respondent's date of birth, and the LEADS Record Index Number.
(c) Service by sheriff. Unless respondent was present in court when the order was issued, the sheriff, other law enforcement official or special process server shall promptly serve that order upon respondent and file proof of such service, in the manner provided for service of process in civil proceedings. Instead of serving the order upon the respondent, however, the sheriff, other law enforcement official, special process server, or other persons defined in Section 222.10 may serve the respondent with a short form notification as provided in Section 222.10. If process has not yet been served upon the respondent, it shall be served with the order or short form notification if such service is made by the sheriff, other law enforcement official, or special process server. A single fee may be charged for service of an order obtained in civil court, or for service of such an order together with process, unless waived or deferred under Section 210.
(c-5) If the person against whom the order of protection is issued is arrested and the written order is issued in accordance with subsection (c) of Section 217 and received by the custodial law enforcement agency before the respondent or arrestee is released from custody, the custodial law enforcement agent shall promptly serve the order upon the respondent or arrestee before the respondent or arrestee is released from custody. In no event shall detention of the respondent or arrestee be extended for hearing on the petition for order of protection or receipt of the order issued under Section 217 of this Act.
(d) Extensions, modifications and revocations. Any order extending, modifying or revoking any order of protection shall be promptly recorded, issued and served as provided in this Section.
(e) Notice to schools. Upon the request of the petitioner, within 24 hours of the issuance of an order of protection, the clerk of the issuing judge shall send a certified copy of the order of protection to the day-care facility, pre-school or pre-kindergarten, or private school or the principal office of the public school district or any college or university in which any child who is a protected person under the order of protection or any child of the petitioner is enrolled as requested by the petitioner at the mailing address provided by the petitioner. If the child transfers enrollment to another day-care facility, pre-school, pre-kindergarten, private school, public school, college, or university, the petitioner may, within 24 hours of the transfer, send to the clerk written notice of the transfer, including the name and address of the institution to which the child is transferring. Within 24 hours of receipt of notice from the petitioner that a child is transferring to another day-care facility, pre-school, pre-kindergarten, private school, public school, college, or university, the clerk shall send a certified copy of the order to the institution to which the child is transferring.
(f) Disclosure by schools. After receiving a certified copy of an order of protection that prohibits a respondent's access to records, neither a day-care facility, pre-school, pre-kindergarten, public or private school, college, or university nor its employees shall allow a respondent access to a protected child's records or release information in those records to the respondent. The school shall file the copy of the order of protection in the records of a child who is a protected person under the order of protection. When a child who is a protected person under the order of protection transfers to another day-care facility, pre-school, pre-kindergarten, public or private school, college, or university, the institution from which the child is transferring may, at the request of the petitioner, provide, within 24 hours of the transfer, written notice of the order of protection, along with a certified copy of the order, to the institution to which the child is transferring.
(g) Notice to health care facilities and health care practitioners. Upon the request of the petitioner, the clerk of the circuit court shall send a certified copy of the order of protection to any specified health care facility or health care practitioner requested by the petitioner at the mailing address provided by the petitioner.
(h) Disclosure by health care facilities and health care practitioners. After receiving a certified copy of an order of protection that prohibits a respondent's access to records, no health care facility or health care practitioner shall allow a respondent access to the records of any child who is a protected person under the order of protection, or release information in those records to the respondent, unless the order has expired or the respondent shows a certified copy of the court order vacating the corresponding order of protection that was sent to the health care facility or practitioner. Nothing in this Section shall be construed to require health care facilities or health care practitioners to alter procedures related to billing and payment. The health care facility or health care practitioner may file the copy of the order of protection in the records of a child who is a protected person under the order of protection, or may employ any other method to identify the records to which a respondent is prohibited access. No health care facility or health care practitioner shall be civilly or professionally liable for reliance on a copy of an order of protection, except for willful and wanton misconduct.
(Source: P.A. 97-50, eff. 6-28-11; 97-904, eff. 1-1-13; 98-558, eff. 1-1-14.)

(750 ILCS 60/222.5)
Sec. 222.5. Filing of an order of protection issued in another state.
(a) A person entitled to protection under an order of protection issued by the court of another state, tribe, or United States territory may file a certified copy of the order of protection with the clerk of the court in a judicial circuit in which the person believes that enforcement may be necessary.
(b) The clerk shall:
(1) treat the foreign order of protection in the same

manner as a judgment of the circuit court for any county of this State in accordance with the provisions of the Uniform Enforcement of Foreign Judgments Act, except that the clerk shall not mail notice of the filing of the foreign order to the respondent named in the order; and

(2) on the same day that a foreign order of

protection is filed, file a certified copy of that order with the sheriff or other law enforcement officials charged with maintaining Department of State Police records as set forth in Section 222 of this Act.

(c) Neither residence in this State nor filing of a foreign order of protection shall be required for enforcement of the order by this State. Failure to file the foreign order shall not be an impediment to its treatment in all respects as an Illinois order of protection.
(d) The clerk shall not charge a fee to file a foreign order of protection under this Section.
(e) The sheriff shall inform the Department of State Police as set forth in Section 302 of this Act.
(Source: P.A. 91-903, eff. 1-1-01.)

(750 ILCS 60/222.10)
Sec. 222.10. Short form notification.
(a) Instead of personal service of an order of protection under Section 222, a sheriff, other law enforcement official, special process server, or personnel assigned by the Department of Corrections or Department of Juvenile Justice to investigate the alleged misconduct of committed persons or alleged violations of a parolee's or releasee's conditions of parole, aftercare release, or mandatory supervised release may serve a respondent with a short form notification. The short form notification must include the following items:
(1) The respondent's name.
(2) The respondent's date of birth, if known.
(3) The petitioner's name.
(4) The names of other protected parties.
(5) The date and county in which the order of

protection was filed.

(6) The court file number.
(7) The hearing date and time, if known.
(8) The conditions that apply to the respondent,

either in checklist form or handwritten.

(b) The short form notification must contain the following notice in bold print:
"The order is now enforceable. You must report to the

office of the sheriff or the office of the circuit court in (name of county) County to obtain a copy of the order. You are subject to arrest and may be charged with a misdemeanor or felony if you violate any of the terms of the order."

(c) Upon verification of the identity of the respondent and the existence of an unserved order against the respondent, a sheriff or other law enforcement official may detain the respondent for a reasonable time necessary to complete and serve the short form notification.
(d) When service is made by short form notification under this Section, it may be proved by the affidavit of the person making the service.
(e) The Attorney General shall make the short form notification form available to law enforcement agencies in this State.
(f) A single short form notification form may be used for orders of protection under this Act, stalking no contact orders under the Stalking No Contact Order Act, and civil no contact orders under the Civil No Contact Order Act.
(Source: P.A. 97-50, eff. 6-28-11; 97-1017, eff. 1-1-13; 98-558, eff. 1-1-14.)

(750 ILCS 60/223) (from Ch. 40, par. 2312-23)
Sec. 223. Enforcement of orders of protection.
(a) When violation is crime. A violation of any order of protection, whether issued in a civil or criminal proceeding, shall be enforced by a criminal court when:
(1) The respondent commits the crime of violation of

an order of protection pursuant to Section 12-3.4 or 12-30 of the Criminal Code of 1961 or the Criminal Code of 2012, by having knowingly violated:

(i) remedies described in paragraphs (1), (2),

(3), (14), or (14.5) of subsection (b) of Section 214 of this Act; or

(ii) a remedy, which is substantially similar to

the remedies authorized under paragraphs (1), (2), (3), (14), and (14.5) of subsection (b) of Section 214 of this Act, in a valid order of protection which is authorized under the laws of another state, tribe, or United States territory; or

(iii) any other remedy when the act constitutes a

crime against the protected parties as defined by the Criminal Code of 1961 or the Criminal Code of 2012.

Prosecution for a violation of an order of protection

shall not bar concurrent prosecution for any other crime, including any crime that may have been committed at the time of the violation of the order of protection; or

(2) The respondent commits the crime of child

abduction pursuant to Section 10-5 of the Criminal Code of 1961 or the Criminal Code of 2012, by having knowingly violated:

(i) remedies described in paragraphs (5), (6) or

(8) of subsection (b) of Section 214 of this Act; or

(ii) a remedy, which is substantially similar to

the remedies authorized under paragraphs (5), (6), or (8) of subsection (b) of Section 214 of this Act, in a valid order of protection which is authorized under the laws of another state, tribe, or United States territory.

(b) When violation is contempt of court. A violation of any valid Illinois order of protection, whether issued in a civil or criminal proceeding, may be enforced through civil or criminal contempt procedures, as appropriate, by any court with jurisdiction, regardless where the act or acts which violated the order of protection were committed, to the extent consistent with the venue provisions of this Act. Nothing in this Act shall preclude any Illinois court from enforcing any valid order of protection issued in another state. Illinois courts may enforce orders of protection through both criminal prosecution and contempt proceedings, unless the action which is second in time is barred by collateral estoppel or the constitutional prohibition against double jeopardy.
(1) In a contempt proceeding where the petition for a

rule to show cause sets forth facts evidencing an immediate danger that the respondent will flee the jurisdiction, conceal a child, or inflict physical abuse on the petitioner or minor children or on dependent adults in petitioner's care, the court may order the attachment of the respondent without prior service of the rule to show cause or the petition for a rule to show cause. Bond shall be set unless specifically denied in writing.

(2) A petition for a rule to show cause for violation

of an order of protection shall be treated as an expedited proceeding.

(b-1) The court shall not hold a school district or private or non-public school or any of its employees in civil or criminal contempt unless the school district or private or non-public school has been allowed to intervene.
(b-2) The court may hold the parents, guardian, or legal custodian of a minor respondent in civil or criminal contempt for a violation of any provision of any order entered under this Act for conduct of the minor respondent in violation of this Act if the parents, guardian, or legal custodian directed, encouraged, or assisted the respondent minor in such conduct.
(c) Violation of custody or support orders or temporary or final judgments allocating parental responsibilities. A violation of remedies described in paragraphs (5), (6), (8), or (9) of subsection (b) of Section 214 of this Act may be enforced by any remedy provided by Section 607.5 of the Illinois Marriage and Dissolution of Marriage Act. The court may enforce any order for support issued under paragraph (12) of subsection (b) of Section 214 in the manner provided for under Parts V and VII of the Illinois Marriage and Dissolution of Marriage Act.
(d) Actual knowledge. An order of protection may be enforced pursuant to this Section if the respondent violates the order after the respondent has actual knowledge of its contents as shown through one of the following means:
(1) By service, delivery, or notice under Section 210.
(2) By notice under Section 210.1 or 211.
(3) By service of an order of protection under

Section 222.

(4) By other means demonstrating actual knowledge of

the contents of the order.

(e) The enforcement of an order of protection in civil or criminal court shall not be affected by either of the following:
(1) The existence of a separate, correlative order,

entered under Section 215.

(2) Any finding or order entered in a conjoined

criminal proceeding.

(f) Circumstances. The court, when determining whether or not a violation of an order of protection has occurred, shall not require physical manifestations of abuse on the person of the victim.
(g) Penalties.
(1) Except as provided in paragraph (3) of this

subsection, where the court finds the commission of a crime or contempt of court under subsections (a) or (b) of this Section, the penalty shall be the penalty that generally applies in such criminal or contempt proceedings, and may include one or more of the following: incarceration, payment of restitution, a fine, payment of attorneys' fees and costs, or community service.

(2) The court shall hear and take into account

evidence of any factors in aggravation or mitigation before deciding an appropriate penalty under paragraph (1) of this subsection.

(3) To the extent permitted by law, the court is

encouraged to:

(i) increase the penalty for the knowing

violation of any order of protection over any penalty previously imposed by any court for respondent's violation of any order of protection or penal statute involving petitioner as victim and respondent as defendant;

(ii) impose a minimum penalty of 24 hours

imprisonment for respondent's first violation of any order of protection; and

(iii) impose a minimum penalty of 48 hours

imprisonment for respondent's second or subsequent violation of an order of protection

unless the court explicitly finds that an increased

penalty or that period of imprisonment would be manifestly unjust.

(4) In addition to any other penalties imposed for a

violation of an order of protection, a criminal court may consider evidence of any violations of an order of protection:

(i) to increase, revoke or modify the bail bond

on an underlying criminal charge pursuant to Section 110-6 of the Code of Criminal Procedure of 1963;

(ii) to revoke or modify an order of probation,

conditional discharge or supervision, pursuant to Section 5-6-4 of the Unified Code of Corrections;

(iii) to revoke or modify a sentence of periodic

imprisonment, pursuant to Section 5-7-2 of the Unified Code of Corrections.

(5) In addition to any other penalties, the court

shall impose an additional fine of $20 as authorized by Section 5-9-1.11 of the Unified Code of Corrections upon any person convicted of or placed on supervision for a violation of an order of protection. The additional fine shall be imposed for each violation of this Section.

(Source: P.A. 99-90, eff. 1-1-16.)

(750 ILCS 60/223.1) (from Ch. 40, par. 2312-23.1)
Sec. 223.1. Order of protection; status. Whenever relief is sought under this Act, the court, before granting relief, shall determine whether any order of protection has previously been entered in the instant proceeding or any other proceeding in which any party, or a child of any party, or both, if relevant, has been designated as either a respondent or a protected person.
(Source: P.A. 87-743.)

(750 ILCS 60/224) (from Ch. 40, par. 2312-24)
Sec. 224. Modification and re-opening of orders.
(a) Except as otherwise provided in this Section, upon motion by petitioner, the court may modify an emergency, interim, or plenary order of protection:
(1) If respondent has abused petitioner since the

hearing for that order, by adding or altering one or more remedies, as authorized by Section 214; and

(2) Otherwise, by adding any remedy authorized by

Section 214 which was:

(i) reserved in that order of protection;
(ii) not requested for inclusion in that order of

protection; or

(iii) denied on procedural grounds, but not on

the merits.

(b) Upon motion by petitioner or respondent, the court may modify any prior order of protection's remedy for custody, visitation or payment of support in accordance with the relevant provisions of the Illinois Marriage and Dissolution of Marriage Act. Each order of protection shall be entered in the Law Enforcement Agencies Data System on the same day it is issued by the court.
(c) After 30 days following entry of a plenary order of protection, a court may modify that order only when changes in the applicable law or facts since that plenary order was entered warrant a modification of its terms.
(d) Upon 2 days' notice to petitioner, in accordance with Section 211 of this Act, or such shorter notice as the court may prescribe, a respondent subject to an emergency or interim order of protection issued under this Act may appear and petition the court to re-hear the original or amended petition. Any petition to re-hear shall be verified and shall allege the following:
(1) that respondent did not receive prior notice of

the initial hearing in which the emergency, interim, or plenary order was entered under Sections 211 and 217; and

(2) that respondent had a meritorious defense to the

order or any of its remedies or that the order or any of its remedies was not authorized by this Act.

(e) In the event that the emergency or interim order granted petitioner exclusive possession and the petition of respondent seeks to re-open or vacate that grant, the court shall set a date for hearing within 14 days on all issues relating to exclusive possession. Under no circumstances shall a court continue a hearing concerning exclusive possession beyond the 14th day, except by agreement of the parties. Other issues raised by the pleadings may be consolidated for the hearing if neither party nor the court objects.
(f) This Section does not limit the means, otherwise available by law, for vacating or modifying orders of protection.
(Source: P.A. 95-331, eff. 8-21-07.)

(750 ILCS 60/225) (from Ch. 40, par. 2312-25)
Sec. 225. Immunity from prosecution. Any individual or organization acting in good faith to report the abuse of any person 60 years of age or older or to do any of the following in complying with the provisions of this Act shall not be subject to criminal prosecution or civil liability as a result of such action: providing any information to the appropriate law enforcement agency, providing that the giving of any information does not violate any privilege of confidentiality under law; assisting in any investigation; assisting in the preparation of any materials for distribution under this Act; or by providing services ordered under an order of protection.
Any individual, agency, or organization acting in good faith to report or investigate alleged abuse, neglect, or exploitation of a high-risk adult with disabilities, to testify in any proceeding on behalf of a high-risk adult with disabilities, to take photographs or perform an examination, or to perform any other act in compliance with the provisions of this Act shall not be the subject of criminal prosecution, civil liability, or other penalty, sanction, restriction, or retaliation as a result of such action.
(Source: P.A. 86-542; 87-1186.)

(750 ILCS 60/226) (from Ch. 40, par. 2312-26)
Sec. 226. Untrue statements. Allegations and denials, made without reasonable cause and found to be untrue, shall subject the party pleading them to the payment of reasonable expenses actually incurred by the other party by reason of the untrue pleading, together with a reasonable attorney's fee, to be summarily taxed by the court upon motion made within 30 days of the judgment or dismissal, as provided in Supreme Court Rule 137. The court may direct that a copy of an order entered under this Section be provided to the State's Attorney so that he or she may determine whether to prosecute for perjury. This Section shall not apply to proceedings heard in Criminal Court or to criminal contempt of court proceedings, whether heard in Civil or Criminal Court.
(Source: P.A. 87-1186.)

(750 ILCS 60/227) (from Ch. 40, par. 2312-27)
Sec. 227. Privileged communications between domestic violence counselors and victims.
(a) As used in this Section:
(1) "Domestic violence program" means any unit of

local government, organization, or association whose major purpose is to provide one or more of the following: information, crisis intervention, emergency shelter, referral, counseling, advocacy, or emotional support to victims of domestic violence.

(2) "Domestic violence advocate or counselor" means

any person (A) who has undergone a minimum of forty hours of training in domestic violence advocacy, crisis intervention, and related areas, and (B) who provides services to victims through a domestic violence program either on an employed or volunteer basis.

(3) "Confidential communication" means any

communication between an alleged victim of domestic violence and a domestic violence advocate or counselor in the course of providing information, counseling, or advocacy. The term includes all records kept by the advocate or counselor or by the domestic violence program in the course of providing services to an alleged victim concerning the alleged victim and the services provided. The confidential nature of the communication is not waived by the presence at the time of the communication of any additional persons, including but not limited to an interpreter, to further express the interests of the domestic violence victim or by the advocate's or counselor's disclosure to such an additional person with the consent of the victim when reasonably necessary to accomplish the purpose for which the advocate or counselor is consulted.

(4) "Domestic violence victim" means any person who

consults a domestic violence counselor for the purpose of securing advice, counseling or assistance related to one or more alleged incidents of domestic violence.

(5) "Domestic violence" means abuse as defined in

this Act.

(b) No domestic violence advocate or counselor shall disclose any confidential communication or be examined as a witness in any civil or criminal case or proceeding or in any legislative or administrative proceeding without the written consent of the domestic violence victim except (1) in accordance with the provisions of the Abused and Neglected Child Reporting Act or (2) in cases where failure to disclose is likely to result in an imminent risk of serious bodily harm or death of the victim or another person.
(c) A domestic violence advocate or counselor who knowingly discloses any confidential communication in violation of this Act commits a Class A misdemeanor.
(d) When a domestic violence victim is deceased or has been adjudged incompetent by a court of competent jurisdiction, the guardian of the domestic violence victim or the executor or administrator of the estate of the domestic violence victim may waive the privilege established by this Section, except where the guardian, executor or administrator of the estate has been charged with a violent crime against the domestic violence victim or has had an Order of Protection entered against him or her at the request of or on behalf of the domestic violence victim or otherwise has an interest adverse to that of the domestic violence victim with respect to the waiver of the privilege. In that case, the court shall appoint an attorney for the estate of the domestic violence victim.
(e) A minor may knowingly waive the privilege established by this Section. Where a minor is, in the opinion of the court, incapable of knowingly waiving the privilege, the parent or guardian of the minor may waive the privilege on behalf of the minor, except where such parent or guardian has been charged with a violent crime against the minor or has had an Order of Protection entered against him or her on request of or on behalf of the minor or otherwise has any interest adverse to that of the minor with respect to the waiver of the privilege. In that case, the court shall appoint an attorney for the minor child who shall be compensated in accordance with Section 506 of the Illinois Marriage and Dissolution of Marriage Act.
(f) Nothing in this Section shall be construed to limit in any way any privilege that might otherwise exist under statute or common law.
(g) The assertion of any privilege under this Section shall not result in an inference unfavorable to the State's cause or to the cause of the domestic violence victim.
(Source: P.A. 99-642, eff. 7-28-16.)

(750 ILCS 60/227.1) (from Ch. 40, par. 2312-27.1)
Sec. 227.1. Other privileged information. Except as otherwise provided in this Section, no court or administrative or legislative body shall compel any person or domestic violence program to disclose the location of any domestic violence program or the identity of any domestic violence advocate or counselor in any civil or criminal case or proceeding or in any administrative or legislative proceeding. A court may compel disclosure of the location of a domestic violence program or the identity of a domestic violence advocate or counselor if the court finds, following a hearing, that there is clear and convincing evidence that failure to disclose would be likely to result in an imminent risk of serious bodily harm or death to a domestic violence victim or another person. If the court makes such a finding, then disclosure shall take place in camera, under a restrictive protective order that does not frustrate the purposes of compelling the disclosure, and the information disclosed shall not be made a part of the written record of the case.
(Source: P.A. 87-1186.)



Article III - Law Enforcement Responsibilities

(750 ILCS 60/Art. III heading)

(750 ILCS 60/301) (from Ch. 40, par. 2313-1)
Sec. 301. Arrest without warrant.
(a) Any law enforcement officer may make an arrest without warrant if the officer has probable cause to believe that the person has committed or is committing any crime, including but not limited to violation of an order of protection, under Section 12-3.4 or 12-30 of the Criminal Code of 1961 or the Criminal Code of 2012, even if the crime was not committed in the presence of the officer.
(b) The law enforcement officer may verify the existence of an order of protection by telephone or radio communication with his or her law enforcement agency or by referring to the copy of the order provided by the petitioner or respondent.
(c) Any law enforcement officer may make an arrest without warrant if the officer has reasonable grounds to believe a defendant at liberty under the provisions of subdivision (d)(1) or (d)(2) of Section 110-10 of the Code of Criminal Procedure of 1963 has violated a condition of his or her bail bond or recognizance.
(Source: P.A. 96-1551, eff. 7-1-11; 97-1150, eff. 1-25-13.)

(750 ILCS 60/301.1) (from Ch. 40, par. 2313-1.1)
Sec. 301.1. Law enforcement policies.
(a) Every law enforcement agency shall develop, adopt, and implement written policies regarding arrest procedures for domestic violence incidents consistent with the provisions of this Act. In developing these policies, each law enforcement agency shall consult with community organizations and other law enforcement agencies with expertise in recognizing and handling domestic violence incidents.
(b) In the initial training of new recruits and every 5 years in the continuing education of law enforcement officers, every law enforcement agency shall provide training to aid in understanding the actions of domestic violence victims and abusers and to prevent further victimization of those who have been abused, focusing specifically on looking beyond the physical evidence to the psychology of domestic violence situations, such as the dynamics of the aggressor-victim relationship, separately evaluating claims where both parties claim to be the victim, and long-term effects.
The Law Enforcement Training Standards Board shall formulate and administer the training under this subsection (b) as part of the current programs for both new recruits and active law enforcement officers. The Board shall formulate the training by July 1, 2017, and implement the training statewide by July 1, 2018. In formulating the training, the Board shall work with community organizations with expertise in domestic violence to determine which topics to include. The Law Enforcement Training Standards Board shall oversee the implementation and continual administration of the training.
(Source: P.A. 99-810, eff. 1-1-17.)

(750 ILCS 60/302) (from Ch. 40, par. 2313-2)
Sec. 302. Data maintenance by law enforcement agencies.
(a) All sheriffs shall furnish to the Department of State Police, on the same day as received, in the form and detail the Department requires, copies of any recorded emergency, interim, or plenary orders of protection issued by the court, and any foreign orders of protection filed by the clerk of the court, and transmitted to the sheriff by the clerk of the court pursuant to subsection (b) of Section 222 of this Act. Each order of protection shall be entered in the Law Enforcement Agencies Data System on the same day it is issued by the court. If an emergency order of protection was issued in accordance with subsection (c) of Section 217, the order shall be entered in the Law Enforcement Agencies Data System as soon as possible after receipt from the clerk.
(b) The Department of State Police shall maintain a complete and systematic record and index of all valid and recorded orders of protection issued pursuant to this Act. The data shall be used to inform all dispatchers and law enforcement officers at the scene of an alleged incident of abuse, neglect, or exploitation or violation of an order of protection of any recorded prior incident of abuse, neglect, or exploitation involving the abused, neglected, or exploited party and the effective dates and terms of any recorded order of protection.
(c) The data, records and transmittals required under this Section shall pertain to any valid emergency, interim or plenary order of protection, whether issued in a civil or criminal proceeding or authorized under the laws of another state, tribe, or United States territory.
(Source: P.A. 95-331, eff. 8-21-07.)

(750 ILCS 60/303) (from Ch. 40, par. 2313-3)
Sec. 303. Reports by law enforcement officers.
(a) Every law enforcement officer investigating an alleged incident of abuse, neglect, or exploitation between family or household members shall make a written police report of any bona fide allegation and the disposition of such investigation. The police report shall include the victim's statements as to the frequency and severity of prior incidents of abuse, neglect, or exploitation by the same family or household member and the number of prior calls for police assistance to prevent such further abuse, neglect, or exploitation.
(b) Every police report completed pursuant to this Section shall be recorded and compiled as a domestic crime within the meaning of Section 5.1 of the Criminal Identification Act.
(Source: P.A. 86-542; 87-1186.)

(750 ILCS 60/304) (from Ch. 40, par. 2313-4)
Sec. 304. Assistance by law enforcement officers.
(a) Whenever a law enforcement officer has reason to believe that a person has been abused, neglected, or exploited by a family or household member, the officer shall immediately use all reasonable means to prevent further abuse, neglect, or exploitation, including:
(1) Arresting the abusing, neglecting and exploiting

party, where appropriate;

(2) If there is probable cause to believe that

particular weapons were used to commit the incident of abuse, subject to constitutional limitations, seizing and taking inventory of the weapons;

(3) Accompanying the victim of abuse, neglect, or

exploitation to his or her place of residence for a reasonable period of time to remove necessary personal belongings and possessions;

(4) Offering the victim of abuse, neglect, or

exploitation immediate and adequate information (written in a language appropriate for the victim or in Braille or communicated in appropriate sign language), which shall include a summary of the procedures and relief available to victims of abuse under subsection (c) of Section 217 and the officer's name and badge number;

(5) Providing the victim with one referral to an

accessible service agency;

(6) Advising the victim of abuse about seeking

medical attention and preserving evidence (specifically including photographs of injury or damage and damaged clothing or other property); and

(7) Providing or arranging accessible transportation

for the victim of abuse (and, at the victim's request, any minors or dependents in the victim's care) to a medical facility for treatment of injuries or to a nearby place of shelter or safety; or, after the close of court business hours, providing or arranging for transportation for the victim (and, at the victim's request, any minors or dependents in the victim's care) to the nearest available circuit judge or associate judge so the victim may file a petition for an emergency order of protection under subsection (c) of Section 217. When a victim of abuse chooses to leave the scene of the offense, it shall be presumed that it is in the best interests of any minors or dependents in the victim's care to remain with the victim or a person designated by the victim, rather than to remain with the abusing party.

(b) Whenever a law enforcement officer does not exercise arrest powers or otherwise initiate criminal proceedings, the officer shall:
(1) Make a police report of the investigation of any

bona fide allegation of an incident of abuse, neglect, or exploitation and the disposition of the investigation, in accordance with subsection (a) of Section 303;

(2) Inform the victim of abuse neglect, or

exploitation of the victim's right to request that a criminal proceeding be initiated where appropriate, including specific times and places for meeting with the State's Attorney's office, a warrant officer, or other official in accordance with local procedure; and

(3) Advise the victim of the importance of seeking

medical attention and preserving evidence (specifically including photographs of injury or damage and damaged clothing or other property).

(c) Except as provided by Section 24-6 of the Criminal Code of 2012 or under a court order, any weapon seized under subsection (a)(2) shall be returned forthwith to the person from whom it was seized when it is no longer needed for evidentiary purposes.
(Source: P.A. 97-1150, eff. 1-25-13.)

(750 ILCS 60/305) (from Ch. 40, par. 2313-5)
Sec. 305. Limited law enforcement liability. Any act of omission or commission by any law enforcement officer acting in good faith in rendering emergency assistance or otherwise enforcing this Act shall not impose civil liability upon the law enforcement officer or his or her supervisor or employer, unless the act is a result of willful or wanton misconduct.
(Source: P.A. 84-1305.)

(750 ILCS 60/306) (from Ch. 40, par. 2313-6)
Sec. 306. (Repealed).
(Source: Repealed by internal repealer, eff. 9-1-94.)



Article IV - Health Care Providers

(750 ILCS 60/Art. IV heading)

(750 ILCS 60/401) (from Ch. 40, par. 2314-1)
Sec. 401. Any person who is licensed, certified or otherwise authorized by the law of this State to administer health care in the ordinary course of business or practice of a profession shall offer to a person suspected to be a victim of abuse immediate and adequate information regarding services available to victims of abuse.
Any person who is licensed, certified or otherwise authorized by the law of this State to administer health care in the ordinary course of business, or practice of a profession and who in good faith offers to a person suspected to be a victim of abuse information regarding services available to victims of abuse shall not be civilly liable for any act or omission of the agency providing those services to the victims of abuse or for the inadequacy of those services provided by the agency.
(Source: P.A. 87-436.)






750 ILCS 61/ - Address Confidentiality for Victims of Domestic Violence Act.

(750 ILCS 61/1)
Sec. 1. Short title. This Act may be cited as the Address Confidentiality for Victims of Domestic Violence Act.
(Source: P.A. 91-494, eff. 1-1-00.)

(750 ILCS 61/5)
Sec. 5. Legislative findings. The General Assembly finds that persons attempting to escape from actual or threatened domestic violence frequently establish new addresses in order to prevent their assailants or probable assailants from finding them. The purpose of this Act is to enable State and local agencies to respond to requests for public records without disclosing the location of a victim of domestic violence, to enable interagency cooperation with the Attorney General in providing address confidentiality for victims of domestic violence, and to enable State and local agencies to accept a program participant's use of an address designated by the Attorney General as a substitute mailing address.
(Source: P.A. 91-494, eff. 1-1-00.)

(750 ILCS 61/10)
Sec. 10. Definitions. In this Act, unless the context otherwise requires:
"Address" means a residential street address, school address, or work address of an individual, as specified on the individual's application to be a program participant under this Act.
"Program participant" means a person certified as a program participant under this Act.
"Domestic violence" has the same meaning as in the Illinois Domestic Violence Act of 1986 and includes a threat of domestic violence against an individual in a domestic situation, regardless of whether the domestic violence or threat has been reported to law enforcement officers.
(Source: P.A. 91-494, eff. 1-1-00.)

(750 ILCS 61/11)
Sec. 11. Address confidentiality program; administration. Subject to appropriations for the purposes of this Act, the Attorney General shall administer an address confidentiality program for victims of domestic violence.
(Source: P.A. 91-494, eff. 1-1-00.)

(750 ILCS 61/15)
Sec. 15. Address confidentiality program; application; certification.
(a) An adult person, a parent or guardian acting on behalf of a minor, or a guardian acting on behalf of a person with a disability, as defined in Article 11a of the Probate Act of 1975, may apply to the Attorney General to have an address designated by the Attorney General serve as the person's address or the address of the minor or person with a disability. The Attorney General shall approve an application if it is filed in the manner and on the form prescribed by him or her and if it contains:
(1) a sworn statement by the applicant that the

applicant has good reason to believe (i) that the applicant, or the minor or person with a disability on whose behalf the application is made, is a victim of domestic violence; and (ii) that the applicant fears for his or her safety or his or her children's safety, or the safety of the minor or person with a disability on whose behalf the application is made;

(2) a designation of the Attorney General as agent

for purposes of service of process and receipt of mail;

(3) the mailing address where the applicant can be

contacted by the Attorney General, and the phone number or numbers where the applicant can be called by the Attorney General;

(4) the new address or addresses that the applicant

requests not be disclosed for the reason that disclosure will increase the risk of domestic violence; and

(5) the signature of the applicant and of any

individual or representative of any office designated in writing under Section 40 of this Act who assisted in the preparation of the application, and the date on which the applicant signed the application.

(b) Applications shall be filed with the office of the Attorney General.
(c) Upon filing a properly completed application, the Attorney General shall certify the applicant as a program participant. Applicants shall be certified for 4 years following the date of filing unless the certification is withdrawn or invalidated before that date. The Attorney General shall by rule establish a renewal procedure.
(d) A person who falsely attests in an application that disclosure of the applicant's address would endanger the applicant's safety or the safety of the applicant's children or the minor or incapacitated person on whose behalf the application is made, or who knowingly provides false or incorrect information upon making an application, is guilty of a Class 3 felony.
(Source: P.A. 99-143, eff. 7-27-15.)

(750 ILCS 61/20)
Sec. 20. Certification cancellation.
(a) If the program participant obtains a name change, he or she loses certification as a program participant.
(b) The Attorney General may cancel a program participant's certification if there is a change in the residential address from the one listed on the application, unless the program participant provides the Attorney General within 7 days notice before the change of address.
(c) The Attorney General may cancel certification of a program participant if mail forwarded by the Attorney General to the program participant's address is returned as nondeliverable.
(d) The Attorney General shall cancel certification of a program participant who applies using false information.
(Source: P.A. 91-494, eff. 1-1-00.)

(750 ILCS 61/25)
Sec. 25. Agency use of designated address.
(a) A program participant may request that State and local agencies use the address designated by the Attorney General as his or her address. When creating a new public record, State and local agencies shall accept the address designated by the Attorney General as a program participant's substitute address, unless the Attorney General has determined that:
(1) the agency has a bona fide statutory or

administrative requirement for the use of the address that would otherwise be confidential under this Act; and

(2) this address will be used only for those

statutory and administrative purposes.

(b) A program participant may use the address designated by the Attorney General as his or her work address.
(c) The office of the Attorney General shall forward all first class mail to the appropriate program participants.
(Source: P.A. 91-494, eff. 1-1-00.)

(750 ILCS 61/30)
Sec. 30. Voting by program participant; use of designated address by election authority.
(a) A program participant who is otherwise qualified to vote may apply to vote under Article 20 of the Election Code. The program participant shall automatically receive absentee ballots for all elections in the jurisdictions for which that individual resides in the same manner as absentee voters who qualify under Article 20 of the Election Code. The Attorney General shall adopt rules to ensure the integrity of the voting process and the confidentiality of the program participant. The election authority shall transmit the absentee ballot to the program participant at the address designated by the participant in his or her application. Neither the name nor the address of a program participant shall be included in any list of registered voters available to the public.
(b) The election authority may not make the participant's address contained in voter registration records available for public inspection or copying except under the following circumstances:
(1) if requested by a law enforcement agency, to the

law enforcement agency; and

(2) if directed by a court order, to a person

identified in the order.

(Source: P.A. 91-494, eff. 1-1-00.)

(750 ILCS 61/35)
Sec. 35. Disclosure of address prohibited; exceptions. The Attorney General may not make a program participant's address, other than the address designated by the Attorney General, available for inspection or copying, except under the following circumstances:
(a) if requested by a law enforcement agency, to the law enforcement agency;
(b) if directed by a court order, to a person identified in the order; and
(c) if certification has been canceled.
(Source: P.A. 91-494, eff. 1-1-00.)

(750 ILCS 61/40)
Sec. 40. Assistance for program applicants. The Attorney General shall designate State and local agencies and nonprofit agencies that provide counseling and shelter services to victims of domestic violence to assist persons applying to be program participants. Any assistance and counseling rendered by the office of the Attorney General or its designees to applicants shall in no way be construed as legal advice.
(Source: P.A. 91-494, eff. 1-1-00.)

(750 ILCS 61/45)
Sec. 45. Rules. The Attorney General may adopt rules to facilitate the administration of this Act by State and local agencies.
(Source: P.A. 91-494, eff. 1-1-00.)

(750 ILCS 61/100)
Sec. 100. (Amendatory provisions; text omitted).
(Source: P.A. 91-494, eff. 1-1-00; text omitted.)



750 ILCS 65/ - Rights of Married Persons Act.

(750 ILCS 65/0.01) (from Ch. 40, par. 1000)
Sec. 0.01. Short title. This Act may be cited as the Rights of Married Persons Act.
(Source: P.A. 86-1324; 87-286.)

(750 ILCS 65/1) (from Ch. 40, par. 1001)
Sec. 1. Rights to sue and be sued. A married person may, in all cases, sue and be sued without joining his or her spouse as if unmarried. A husband or wife may sue the other for a tort committed during the marriage. No finding by any court under Section 401 of the Illinois Marriage and Dissolution of Marriage Act shall be admissible or be used as prima facie evidence of a tort in any civil action brought under this Act. An attachment or judgment in an action may be enforced by or against a married person as if unmarried.
(Source: P.A. 87-286.)

(750 ILCS 65/2) (from Ch. 40, par. 1002)
Sec. 2. Defending in own right or for other. If husband and wife are sued together, either may defend for his or her own right and, if either neglects to defend, the other may defend for both.
(Source: P.A. 87-286.)

(750 ILCS 65/3) (from Ch. 40, par. 1003)
Sec. 3. When the husband has deserted his family, the wife may prosecute or defend, in his name, any action which he might have prosecuted or defended, and, under like circumstances, the same right shall apply to the husband upon the desertion of the wife.
(Source: R.S. 1874, p. 576.)

(750 ILCS 65/4) (from Ch. 40, par. 1004)
Sec. 4. Recovery of damages. For all civil injuries committed by a married person, damages may be recovered from that person alone, and his or her spouse shall not be responsible for those damages, except in cases where he or she would be jointly responsible with that person if the marriage did not exist.
(Source: P.A. 87-286.)

(750 ILCS 65/5) (from Ch. 40, par. 1005)
Sec. 5. Neither husband or wife shall be liable for the debts or liabilities of the other incurred before marriage, and (except as herein otherwise provided) they shall not be liable for the separate debts of each other, nor shall the wages, earnings or property of either, nor the rent or income of such property, be liable for the separate debts of the other.
(Source: R.S. 1874, p. 576.)

(750 ILCS 65/6) (from Ch. 40, par. 1006)
Sec. 6. Contracts. Contracts may be made and liabilities incurred by any married person and may be enforced against that person to the same extent and in the same manner as if unmarried.
(Source: P.A. 87-286.)

(750 ILCS 65/7) (from Ch. 40, par. 1007)
Sec. 7. Earnings. A married person may receive, use, and possess his or her own earnings and sue for those earnings in his or her own name, free from the interference of his or her spouse or the creditors of his or her spouse.
(Source: P.A. 87-286.)

(750 ILCS 65/9) (from Ch. 40, par. 1009)
Sec. 9. Property. A married person may own in his or her own right real and personal property obtained by descent, gift, or purchase and may manage, sell, and convey that property to the same extent and in the same manner as an unmarried person. When husband and wife live together, however, no transfer or conveyance of goods and chattels between the husband and wife shall be valid as against the rights and interests of any third person unless the transfer or conveyance is in writing and filed in the same manner as security interests are required to be filed by the laws of this State in cases where the possession of the property is to remain with the person giving the security.
(Source: P.A. 87-286.)

(750 ILCS 65/10) (from Ch. 40, par. 1010)
Sec. 10. Should either the husband or wife unlawfully obtain or retain possession or control of property belonging to the other, either before or after marriage, the owner of the property may maintain an action therefor, or for any right growing out of the same, in the same manner and to the same extent as if they were unmarried.
(Source: R.S. 1874, p. 576.)

(750 ILCS 65/11) (from Ch. 40, par. 1011)
Sec. 11. In case the husband or wife abandons the other and leaves the state, and is absent therefrom for one year, without providing for the maintenance and support of his or her family, or is imprisoned in the penitentiary, the circuit court in the county where the husband or wife so abandoned or, not confined, resides, may, on application by petition, setting forth fully the facts, if the court is satisfied of the necessity by the evidence, authorize him or her to manage, control, sell or incumber the property of the other, as shall be necessary, in the judgment of the court, for the support and maintenance of the family, and for the purpose of paying debts of the other, or debts contracted for the support of the family. Notice of such proceedings shall be given as in other civil actions, and anything done under or by virtue of the order or judgment of the court, shall be valid to the same extent as if the same were done by the party owning the property.
(Source: P.A. 84-1308.)

(750 ILCS 65/12) (from Ch. 40, par. 1012)
Sec. 12. All contracts, sales or incumbrances made by either the husband or wife, by virtue of the power contemplated in the preceding section, shall be binding on both, and during such absence or confinement, the person acting under such power may sue and be sued thereon; and for all acts done the property of both shall be liable, and execution may be levied or attachment issued accordingly. No suit or proceeding shall abate, or be in anywise affected, by the return or release of the person absent or confined, but he or she shall be permitted to prosecute or defend jointly with the other.
(Source: R.S. 1874, p. 576.)

(750 ILCS 65/13) (from Ch. 40, par. 1013)
Sec. 13. The husband or wife affected by the proceedings contemplated in the 2 preceding sections may have the order or judgment of the court set aside or annulled, by filing a petition therefor and serving a notice on the person in whose favor the same was granted, as in other civil actions. But the setting aside of such judgment or order shall in nowise affect any act done thereunder.
(Source: P.A. 84-1308.)

(750 ILCS 65/14) (from Ch. 40, par. 1014)
Sec. 14. A husband or wife may constitute the other his or her attorney in fact, to control and dispose of his or her property for their mutual benefit or otherwise, and may revoke the same to the same extent and in the same manner as other persons.
(Source: R.S. 1874, p. 576.)

(750 ILCS 65/15) (from Ch. 40, par. 1015)
Sec. 15. (a)(1) The expenses of the family and of the education of the children shall be chargeable upon the property of both husband and wife, or of either of them, in favor of creditors therefor, and in relation thereto they may be sued jointly or separately.
(2) No creditor, who has a claim against a spouse or former spouse for an expense incurred by that spouse or former spouse which is not a family expense, shall maintain an action against the other spouse or former spouse for that expense except:
(A) an expense for which the other spouse or former spouse agreed, in writing, to be liable; or
(B) an expense for goods or merchandise purchased by or in the possession of the other spouse or former spouse, or for services ordered by the other spouse or former spouse.
(3) Any creditor who maintains an action in violation of this subsection (a) for an expense other than a family expense against a spouse or former spouse other than the spouse or former spouse who incurred the expense, shall be liable to the other spouse or former spouse for his or her costs, expenses and attorney's fees incurred in defending the action.
(4) No creditor shall, with respect to any claim against a spouse or former spouse for which the creditor is prohibited under this subsection (a) from maintaining an action against the other spouse or former spouse, engage in any collection efforts against the other spouse or former spouse, including, but not limited to, informal or formal collection attempts, referral of the claim to a collector or collection agency for collection from the other spouse or former spouse, or making any representation to a credit reporting agency that the other spouse or former spouse is any way liable for payment of the claim.
(b) No spouse shall be liable for any expense incurred by the other spouse when an abortion is performed on such spouse, without the consent of such other spouse, unless the physician who performed the abortion certifies that such abortion is necessary to preserve the life of the spouse who obtained such abortion.
(c) No parent shall be liable for any expense incurred by his or her minor child when an abortion is performed on such minor child without the consent of both parents of such child, if they both have custody, or the parent having custody, or legal guardian of such child, unless the physician who performed the abortion certifies that such abortion is necessary to preserve the life of the minor child who obtained such abortion.
(Source: P.A. 86-689.)

(750 ILCS 65/16) (from Ch. 40, par. 1016)
Sec. 16. Neither the husband nor wife can remove the other or their children from their homestead without the consent of the other, unless the owner of the property shall, in good faith, provide another homestead suitable to the condition in life of the family; and if he abandons her, she is entitled to the custody of their minor children, unless a court of competent jurisdiction, upon application for that purpose, shall otherwise direct.
(Source: R.S. 1874, p. 576.)

(750 ILCS 65/17) (from Ch. 40, par. 1017)
Sec. 17. When the husband or wife is under legal disability and therefore incapable of executing a deed or mortgage, and relinquishing or conveying his or her right to homestead in the real property of the other, such other person may present his or her petition to the circuit court in the county where the petitioner resides, or where the real estate to be affected is situated, setting forth the facts, and particularly describing the real estate sought to be conveyed or mortgaged, and asking for an order authorizing the petitioner, or some other person, to execute a deed or mortgage for the person who is under legal disability, and thereby relinquish his or her right of homestead in the real estate.
(Source: P.A. 83-706.)

(750 ILCS 65/18) (from Ch. 40, par. 1018)
Sec. 18. The petition shall be verified by the oath of the petitioner, and shall be filed in the office of the clerk of the circuit court. Notice of the filing of such petition shall be given to such person who is under disability, by service of summons or by publication, as provided in other civil cases. The court shall appoint some discreet person or attorney as guardian for the person alleged to be under disability, and the appointed person shall ascertain as to the propriety, good faith and necessity of the petition, and shall have power to resist such application and subpoena witnesses and take depositions to disprove any of the matters in the petition, or show the impropriety of granting the same.
(Source: P.A. 83-706.)

(750 ILCS 65/19) (from Ch. 40, par. 1019)
Sec. 19. If the court is satisfied upon the hearing that the petition was made in good faith, and the prayer thereof ought to be granted, then the court shall enter a judgment granting such prayer, and authorizing some discreet and proper person to make, execute, acknowledge and deliver jointly with said petitioner all such conveyances or mortgages, and of such parcels of land as shall in said judgment be specified.
(Source: P.A. 79-1365.)

(750 ILCS 65/20) (from Ch. 40, par. 1020)
Sec. 20. The court shall require of the petitioner, at the time and as one of the conditions of entering the judgment, such security for the protection of the interests, and for the proper support of such person under legal disability, as the court deems satisfactory, and may from time to time renew or change the same, or require additional security. Such security shall be deposited with the clerk of the court, and actions may be maintained thereon for the benefit of such person under legal disability in any court of competent jurisdiction; or the court may order such portion of the money received from the sale of such property as the court deems just, to be set apart in such manner as the court shall direct, for the use and benefit of such person under legal disability; and such sum so set apart shall be and remain subject to the control and order of the court.
(Source: P.A. 84-1308.)

(750 ILCS 65/21) (from Ch. 40, par. 1021)
Sec. 21. All deeds or mortgages authorized by and executed under the order of any court, made as hereinbefore provided, shall be valid and shall convey all the homestead interest of such person under legal disability in and to the real estate so conveyed or mortgaged, as fully as if such person had been under no legal disability, and executed and acknowledged the same in due form of law.
(Source: P.A. 83-706.)

(750 ILCS 65/22) (from Ch. 40, par. 1022)
Sec. 22. Nothing in this Act abolishes or prevents the creation and enjoyment of the estate of tenancy by the entirety with respect to any devise, conveyance, assignment, or other transfer of property, including a beneficial interest in a land trust, maintained or intended for maintenance as a homestead by both husband and wife during coverture made or executed on or after October 1, 1990.
This amendatory Act of 1995 is declarative of existing law.
(Source: P.A. 89-88, eff. 6-30-95; 89-438, eff. 12-15-95.)



750 ILCS 70/ - Parental Notice of Abortion Act of 1995.

(750 ILCS 70/1)
Sec. 1. Short title. This Act may be cited as the Parental Notice of Abortion Act of 1995.
(Source: P.A. 89-18, eff. 6-1-95.)

(750 ILCS 70/5)
Sec. 5. Legislative findings and purpose. The General Assembly finds that notification of a family member as defined in this Act is in the best interest of an unemancipated minor, and the General Assembly's purpose in enacting this parental notice law is to further and protect the best interests of an unemancipated minor.
The medical, emotional, and psychological consequences of abortion are sometimes serious and long-lasting, and immature minors often lack the ability to make fully informed choices that consider both the immediate and long-range consequences.
Parental consultation is usually in the best interest of the minor and is desirable since the capacity to become pregnant and the capacity for mature judgment concerning the wisdom of an abortion are not necessarily related.
(Source: P.A. 89-18, eff. 6-1-95.)

(750 ILCS 70/10)
Sec. 10. Definitions. As used in this Act:
"Abortion" means the use of any instrument, medicine, drug, or any other substance or device to terminate the pregnancy of a woman known to be pregnant with an intention other than to increase the probability of a live birth, to preserve the life or health of a child after live birth, or to remove a dead fetus.
"Actual notice" means the giving of notice directly, in person, or by telephone.
"Adult family member" means a person over 21 years of age who is the parent, grandparent, step-parent living in the household, or legal guardian.
"Constructive notice" means notice by certified mail to the last known address of the person entitled to notice with delivery deemed to have occurred 48 hours after the certified notice is mailed.
"Incompetent" means any person who has been adjudged as mentally ill or as a person with a developmental disability and who, because of her mental illness or developmental disability, is not fully able to manage her person and for whom a guardian of the person has been appointed under Section 11a-3(a)(1) of the Probate Act of 1975.
"Medical emergency" means a condition that, on the basis of the physician's good faith clinical judgment, so complicates the medical condition of a pregnant woman as to necessitate the immediate abortion of her pregnancy to avert her death or for which a delay will create serious risk of substantial and irreversible impairment of major bodily function.
"Minor" means any person under 18 years of age who is not or has not been married or who has not been emancipated under the Emancipation of Minors Act.
"Neglect" means the failure of an adult family member to supply a child with necessary food, clothing, shelter, or medical care when reasonably able to do so or the failure to protect a child from conditions or actions that imminently and seriously endanger the child's physical or mental health when reasonably able to do so.
"Physical abuse" means any physical injury intentionally inflicted by an adult family member on a child.
"Physician" means any person licensed to practice medicine in all its branches under the Illinois Medical Practice Act of 1987.
"Sexual abuse" means any sexual conduct or sexual penetration as defined in Section 11-0.1 of the Criminal Code of 2012 that is prohibited by the criminal laws of the State of Illinois and committed against a minor by an adult family member as defined in this Act.
(Source: P.A. 99-143, eff. 7-27-15.)

(750 ILCS 70/15)
Sec. 15. Notice to adult family member. No person shall knowingly perform an abortion upon a minor or upon an incompetent person unless the physician or his or her agent has given at least 48 hours actual notice to an adult family member of the pregnant minor or incompetent person of his or her intention to perform the abortion, unless that person or his or her agent has received a written statement by a referring physician certifying that the referring physician or his or her agent has given at least 48 hours notice to an adult family member of the pregnant minor or incompetent person. If actual notice is not possible after a reasonable effort, the physician or his or her agent must give 48 hours constructive notice.
(Source: P.A. 89-18, eff. 6-1-95.)

(750 ILCS 70/20)
Sec. 20. Exceptions. Notice shall not be required under this Act if:
(1) the minor or incompetent person is accompanied by

a person entitled to notice; or

(2) notice is waived in writing by a person who is

entitled to notice; or

(3) the attending physician certifies in the

patient's medical record that a medical emergency exists and there is insufficient time to provide the required notice; or

(4) the minor declares in writing that she is a

victim of sexual abuse, neglect, or physical abuse by an adult family member as defined in this Act. The attending physician must certify in the patient's medical record that he or she has received the written declaration of abuse or neglect. Any notification of public authorities of abuse that may be required under other laws of this State need not be made by the person performing the abortion until after the minor receives an abortion that otherwise complies with the requirements of this Act; or

(5) notice is waived under Section 25.
(Source: P.A. 89-18, eff. 6-1-95.)

(750 ILCS 70/25)
Sec. 25. Procedure for judicial waiver of notice.
(a) The requirements and procedures under this Section are available to minors and incompetent persons whether or not they are residents of this State.
(b) The minor or incompetent person may petition any circuit court for a waiver of the notice requirement and may participate in proceedings on her own behalf. The court shall appoint a guardian ad litem for her. Any guardian ad litem appointed under this Act shall act to maintain the confidentiality of the proceedings. The circuit court shall advise her that she has a right to court-appointed counsel and shall provide her with counsel upon her request.
(c) Court proceedings under this Section shall be confidential and shall ensure the anonymity of the minor or incompetent person. All court proceedings under this Section shall be sealed. The minor or incompetent person shall have the right to file her petition in the circuit court using a pseudonym or using solely her initials. All documents related to this petition shall be confidential and shall not be made available to the public.
These proceedings shall be given precedence over other pending matters to the extent necessary to ensure that the court reaches a decision promptly. The court shall rule and issue written findings of fact and conclusions of law within 48 hours of the time that the petition is filed, except that the 48-hour limitation may be extended at the request of the minor or incompetent person. If the court fails to rule within the 48-hour period and an extension is not requested, then the petition shall be deemed to have been granted, and the notice requirement shall be waived.
(d) Notice shall be waived if the court finds by a preponderance of the evidence either:
(1) that the minor or incompetent person is

sufficiently mature and well enough informed to decide intelligently whether to have an abortion, or

(2) that notification under Section 15 of this Act

would not be in the best interests of the minor or incompetent person.

(e) A court that conducts proceedings under this Section shall issue written and specific factual findings and legal conclusions supporting its decision and shall order that a confidential record of the evidence and the judge's findings and conditions be maintained.
(f) An expedited confidential appeal shall be available, as the Supreme Court provides by rule, to any minor or incompetent person to whom the circuit court denies a waiver of notice. An order authorizing an abortion without notice shall not be subject to appeal.
(g) The Supreme Court is respectfully requested to promulgate any rules and regulations necessary to ensure that proceedings under this Act are handled in an expeditious and confidential manner.
(h) No fees shall be required of any minor or incompetent person who avails herself of the procedures provided by this Section.
(Source: P.A. 89-18, eff. 6-1-95.)

(750 ILCS 70/30)
Sec. 30. Minor's consent to abortion. A person may not perform an abortion on a minor without the minor's consent, except in a medical emergency.
(Source: P.A. 89-18, eff. 6-1-95.)

(750 ILCS 70/35)
Sec. 35. Reports. The Department of Public Health shall comply with the reporting requirements set forth in the consent decree in Herbst v. O'Malley, case no. 84-C-5602 in the U.S. District Court for the Northern District of Illinois, Eastern Division.
(Source: P.A. 89-18, eff. 6-1-95.)

(750 ILCS 70/40)
Sec. 40. Penalties.
(a) Any physician who willfully fails to provide notice as required under this Act before performing an abortion on a minor or an incompetent person shall be referred to the Illinois State Medical Disciplinary Board for action in accordance with Section 22 of the Medical Practice Act of 1987.
(b) Any person, not authorized under this Act, who signs any waiver of notice for a minor or incompetent person seeking an abortion, is guilty of a Class C misdemeanor.
(Source: P.A. 89-18, eff. 6-1-95.)

(750 ILCS 70/45)
Sec. 45. Immunity. Any physician who, in good faith, provides notice in accordance with Section 15 or relies on an exception under Section 20 shall not be subject to any type of civil or criminal liability or discipline for unprofessional conduct for failure to give required notice.
(Source: P.A. 89-18, eff. 6-1-95.)

(750 ILCS 70/50)
Sec. 50. Severability and inseverability. If any provision of this Act or its application to any person or circumstance is held invalid, the invalidity of that provision or application does not affect other provisions or applications of the Act that can be given effect without the invalid provision or application, except that Section 25 is inseverable to the extent that if all or any substantial and material part of Section 25 is held invalid, then the entire Act is invalid.
(Source: P.A. 89-18, eff. 6-1-95.)

(750 ILCS 70/85)
Sec. 85. (Amendatory provisions; text omitted).
(Source: P.A. 89-18, eff. 6-1-95.)

(750 ILCS 70/90)
Sec. 90. The Illinois Abortion Parental Consent Act of 1977 is repealed.
(Source: P.A. 89-18, eff. 6-1-95.)

(750 ILCS 70/95)
Sec. 95. The Parental Notice of Abortion Act of 1983 is repealed.
(Source: P.A. 89-18, eff. 6-1-95.)

(750 ILCS 70/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 89-18, eff. 6-1-95.)



750 ILCS 75/ - Illinois Religious Freedom Protection and Civil Union Act.

(750 ILCS 75/1)
Sec. 1. Short title. This Act may be cited as the Illinois Religious Freedom Protection and Civil Union Act.
(Source: P.A. 96-1513, eff. 6-1-11.)

(750 ILCS 75/5)
Sec. 5. Purposes; rules of construction. This Act shall be liberally construed and applied to promote its underlying purposes, which are to provide adequate procedures for the certification and registration of a civil union and provide persons entering into a civil union with the obligations, responsibilities, protections, and benefits afforded or recognized by the law of Illinois to spouses.
(Source: P.A. 96-1513, eff. 6-1-11.)

(750 ILCS 75/10)
Sec. 10. Definitions. As used in this Act:
"Certificate" means a document that certifies that the persons named on the certificate have established a civil union in this State in compliance with this Act.
"Civil union" means a legal relationship between 2 persons, of either the same or opposite sex, established pursuant to this Act.
"Department" means the Department of Public Health.
"Officiant" means the person authorized to certify a civil union in accordance with Section 40.
"Party to a civil union" means a person who has established a civil union pursuant to this Act. "Party to a civil union" means, and shall be included in, any definition or use of the terms "spouse", "family", "immediate family", "dependent", "next of kin", and other terms that denote the spousal relationship, as those terms are used throughout the law.
(Source: P.A. 96-1513, eff. 6-1-11.)

(750 ILCS 75/15)
Sec. 15. Religious freedom. Nothing in this Act shall interfere with or regulate the religious practice of any religious body. Any religious body, Indian Nation or Tribe or Native Group is free to choose whether or not to solemnize or officiate a civil union.
(Source: P.A. 96-1513, eff. 6-1-11.)

(750 ILCS 75/20)
Sec. 20. Protections, obligations, and responsibilities. A party to a civil union is entitled to the same legal obligations, responsibilities, protections, and benefits as are afforded or recognized by the law of Illinois to spouses, whether they derive from statute, administrative rule, policy, common law, or any other source of civil or criminal law.
(Source: P.A. 96-1513, eff. 6-1-11.)

(750 ILCS 75/25)
Sec. 25. Prohibited civil unions. The following civil unions are prohibited:
(1) a civil union entered into prior to both parties

attaining 18 years of age;

(2) a civil union entered into prior to the

dissolution of a marriage or civil union or substantially similar legal relationship of one of the parties;

(3) a civil union between an ancestor and a

descendant or between siblings whether the relationship is by the half or the whole blood or by adoption;

(4) a civil union between an aunt or uncle and a

niece or nephew, whether the relationship is by the half or the whole blood or by adoption; and

(5) a civil union between first cousins.
(Source: P.A. 98-756, eff. 7-16-14.)

(750 ILCS 75/30)
Sec. 30. Application, license, and certification.
(a) The Director of Public Health shall prescribe the form for an application, license, and certificate for a civil union.
(b) An application for a civil union shall include the following information:
(1) name, sex, occupation, address, social security

number, date and place of birth of each party to the civil union;

(2) name and address of the parents or guardian of

each party;

(3) whether the parties are related to each other

and, if so, their relationship; and

(4) in the event either party was previously married

or entered into a civil union or a substantially similar legal relationship, provide the name, date, place and the court in which the marriage or civil union or substantially similar legal relationship was dissolved or declared invalid or the date and place of death of the former spouse or of the party to the civil union or substantially similar legal relationship.

(c) When an application has been completed and signed by both parties, applicable fees have been paid, and both parties have appeared before the county clerk, the county clerk shall issue a license and a certificate of civil union upon being furnished satisfactory proof that the civil union is not prohibited.
(d) A license becomes effective in the county where it was issued one day after the date of issuance, and expires 60 days after it becomes effective.
(e) The certificate must be completed and returned to the county clerk that issued the license within 10 days of the civil union.
(f) A copy of the completed certificate from the county clerk or the return provided to the Department of Public Health by a county clerk shall be presumptive evidence of the civil union in all courts.
(Source: P.A. 96-1513, eff. 6-1-11.)

(750 ILCS 75/35)
Sec. 35. Duties of the county clerk.
(a) Before issuing a civil union license to a person who resides and intends to continue to reside in another state, the county clerk shall satisfy himself or herself by requiring affidavits or otherwise that the person is not prohibited from entering into a civil union or substantially similar legal relationship by the laws of the jurisdiction where he or she resides.
(b) Upon receipt of the certificate, the county clerk shall notify the Department of Public Health within 45 days. The county clerk shall provide the Department of Public Health with a return on a form furnished by the Department of Public Health and shall substantially consist of the following items:
(1) a copy of the application signed and attested to

by the applicants, except that in any county in which the information provided in a civil union application is entered into a computer, the county clerk may submit a computer copy of the information without the signatures and attestations of the applicants;

(2) the license number;
(3) a copy of the certificate; and
(4) the date and location of the civil union.
(c) Each month, the county clerk shall report to the Department of Public Health the total number of civil union applications, licenses, and certificates filed during the month.
(d) Any official issuing a license with knowledge that the parties are thus prohibited from entering into a civil union shall be guilty of a petty offense.
(Source: P.A. 96-1513, eff. 6-1-11.)

(750 ILCS 75/40)
Sec. 40. Certification. A civil union may be certified: by a judge of a court of record; by a retired judge of a court of record, unless the retired judge was removed from office by the Judicial Inquiry Board, except that a retired judge shall not receive any compensation from the State, a county, or any unit of local government in return for the solemnization of a civil union and there shall be no effect upon any pension benefits conferred by the Judges Retirement System of Illinois; by a judge of the Court of Claims; by a county clerk in counties having 2,000,000 or more inhabitants; by a public official whose powers include solemnization of marriages; or in accordance with the prescriptions of any religious denomination, Indian Nation or Tribe or Native Group, provided that when such prescriptions require an officiant, the officiant be in good standing with his or her religious denomination, Indian Nation or Tribe or Native Group. The person performing a civil union shall complete the certificate and forward it to the county clerk within 10 days after a civil union.
(Source: P.A. 96-1513, eff. 6-1-11.)

(750 ILCS 75/45)
Sec. 45. Dissolution; declaration of invalidity. Any person who enters into a civil union in Illinois consents to the jurisdiction of the courts of Illinois for the purpose of any action relating to a civil union even if one or both parties cease to reside in this State. A court shall enter a judgment of dissolution of a civil union if at the time the action is commenced it meets the grounds for dissolution set forth in Section 401 of the Illinois Marriage and Dissolution of Marriage Act. The provisions of Sections 401 through 413 of the Illinois Marriage and Dissolution of Marriage Act shall apply to a dissolution of a civil union. The provisions of Sections 301 through 306 of the Illinois Marriage and Dissolution of Marriage Act shall apply to the declaration of invalidity of a civil union.
(Source: P.A. 96-1513, eff. 6-1-11.)

(750 ILCS 75/50)
Sec. 50. Application of the Civil Practice Law. The provisions of the Civil Practice Law shall apply to all proceedings under this Act, except as otherwise provided in this Act. A proceeding for dissolution of a civil union or declaration of invalidity of a civil union shall be entitled "In re the Civil Union of ... and ...". The initial pleading in all proceedings under this Act shall be denominated a petition. A responsive pleading shall be denominated a response. All other pleadings under this Act shall be denominated as provided in the Civil Practice Law.
(Source: P.A. 96-1513, eff. 6-1-11.)

(750 ILCS 75/55)
Sec. 55. Venue. The proceedings shall be had in the county where the petitioner or respondent resides or where the parties' certificate of civil union was issued, except as otherwise provided herein, but process may be directed to any county in the State. Objection to venue is barred if not made within such time as the respondent's response is due. In no event shall venue be deemed jurisdictional.
(Source: P.A. 96-1513, eff. 6-1-11.)

(750 ILCS 75/60)
Sec. 60. Respect for marriages and civil unions entered into in other jurisdictions. A civil union, or a substantially similar legal relationship other than common law marriage, legally entered into in another jurisdiction, shall be recognized in Illinois as a civil union. A marriage, whether of the same sex or different sexes and providing that it is not a common law marriage, legally entered into in another jurisdiction, shall be recognized in this State as a marriage in accordance with the provisions of the Illinois Marriage and Dissolution of Marriage Act, except that Section 216 of the Illinois Marriage and Dissolution of Marriage Act shall not apply to marriages of same-sex couples validly entered into in another jurisdiction.
(Source: P.A. 98-597, eff. 6-1-14.)

(750 ILCS 75/65)
Sec. 65. Voluntary conversion of civil union to marriage.
(a) Parties to a civil union may apply for and receive a marriage license and have the marriage solemnized and registered under Section 209 of the Illinois Marriage and Dissolution of Marriage Act, provided the parties are otherwise eligible to marry and the parties to the marriage are the same as the parties to the civil union. The fee for application for a marriage license shall be waived in such circumstances.
(b) For a period of one year following the effective date of this amendatory Act of the 98th General Assembly, parties to a civil union may have their civil union legally designated and recorded as a marriage, deemed effective on the date of solemnization of the civil union, without payment of any fee, provided the parties' civil union has not been dissolved and there is no pending proceeding to dissolve the civil union. Upon application to a county clerk, the parties shall be issued a marriage certificate. The parties' signatures on the marriage certificate and return of the signed certificate for recording shall be sufficient to convert the civil union into a marriage. The county clerk shall notify the Department of Public Health within 45 days by furnishing a copy of the certificate to the Department of Public Health.
(c) When parties to a civil union have married, or when their civil union has been converted to a marriage under this Section, the parties, as of the date stated on the marriage certificate, shall no longer be considered in a civil union, but rather shall be in a legal marriage.
(Source: P.A. 98-597, eff. 6-1-14.)

(750 ILCS 75/90)
Sec. 90. Severability. If any part of this Act or its application to any person or circumstance is adjudged invalid, the adjudication or application shall not affect the validity of this Act as a whole or of any other part.
(Source: P.A. 96-1513, eff. 6-1-11.)



750 ILCS 80/ - Religious Freedom and Marriage Fairness Act.

(750 ILCS 80/1)
Sec. 1. Short title. This Act may be cited as the Religious Freedom and Marriage Fairness Act.
(Source: P.A. 98-597, eff. 6-1-14.)

(750 ILCS 80/5)
Sec. 5. Purposes; rules of construction. This Act shall be liberally construed and applied to promote its underlying purpose, which is to provide same-sex and different-sex couples and their children equal access to the status, benefits, protections, rights, and responsibilities of civil marriage. Nothing in this Act is intended to abrogate, limit, or expand the ability of a religious denomination to exercise First Amendment rights protected by the United States Constitution or the Illinois Constitution nor is it intended to abrogate, limit, or expand the Illinois Human Rights Act or the Religious Freedom Restoration Act.
(Source: P.A. 98-597, eff. 6-1-14.)

(750 ILCS 80/7)
Sec. 7. Private clubs. Nothing in this Act is intended to abrogate, limit, or expand the exemption for private clubs under Section 5-103 of the Illinois Human Rights Act.
(Source: P.A. 98-597, eff. 6-1-14.)

(750 ILCS 80/10)
Sec. 10. Equal access to marriage.
(a) All laws of this State applicable to marriage, whether they derive from statute, administrative or court rule, policy, common law, or any other source of civil or criminal law, shall apply equally to marriages of same-sex and different-sex couples and their children.
(b) Parties to a marriage and their children, regardless of whether the marriage consists of a same-sex or different-sex couple, shall have all the same benefits, protections, and responsibilities under law, whether they derive from statute, administrative or court rule, policy, common law, or any other source of civil or criminal law.
(c) Parties to a marriage shall be included in any definition or use of terms such as "spouse", "family", "immediate family", "dependent", "next of kin", "wife", "husband", "bride", "groom", "wedlock", and other terms that refer to or denote the spousal relationship, as those terms are used throughout the law, regardless of whether the parties to a marriage are of the same sex or different sexes.
(d) To the extent the law of this State adopts, refers to, or relies upon provisions of federal law as applicable to this State, parties to a marriage of the same sex and their children shall be treated under the law of this State as if federal law recognizes the marriages of same-sex couples in the same manner as the law of this State.
(Source: P.A. 98-597, eff. 6-1-14.)

(750 ILCS 80/15)
Sec. 15. Religious freedom. Nothing in this Act shall interfere with or regulate the religious practice of any religious denomination or Indian Nation or Tribe or Native Group. Any religious denomination or Indian Nation or Tribe or Native Group is free to choose which marriages it will solemnize or celebrate.
(Source: P.A. 98-597, eff. 6-1-14.)

(750 ILCS 80/20)
Sec. 20. Severability. If any part of this Act or its application to any person or circumstance is adjudged invalid, such adjudication or application shall not affect the validity of this Act as a whole or of any other part.
(Source: P.A. 98-597, eff. 6-1-14.)

(750 ILCS 80/905)
Sec. 905. (Amendatory provisions; text omitted).
(Source: P.A. 98-597, eff. 6-1-14.)

(750 ILCS 80/910)
Sec. 910. The Illinois Marriage and Dissolution of Marriage Act is amended by repealing Section 213.1.
(Source: P.A. 98-597, eff. 6-1-14.)

(750 ILCS 80/915)
Sec. 915. (Amendatory provisions; text omitted).
(Source: P.A. 98-597, eff. 6-1-14.)

(750 ILCS 80/997)
Sec. 997. Severability. The provisions of this Act are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 98-597, eff. 6-1-14.)



750 ILCS 85/ - Parental Rights for the Blind Act.

(750 ILCS 85/1)
Sec. 1. Short title. This Act may be cited as the Parental Rights for the Blind Act.
(Source: P.A. 100-75, eff. 1-1-18.)

(750 ILCS 85/5)
Sec. 5. Findings. The General Assembly finds that:
(1) blind individuals continue to face unfair,

preconceived, and unnecessary societal biases as well as antiquated attitudes regarding their ability to successfully parent their children;

(2) blind individuals face these biases and

preconceived attitudes in family and dependency law proceedings in which the allocation of parental responsibilities and parenting time are at stake and in public and private adoption, guardianship, and foster care proceedings;

(3) because of these societal biases and antiquated

attitudes, children of blind parents are unnecessarily being removed from their parents' care or being restricted from enjoying meaningful time with their parents; and

(4) children are being denied the opportunity to

enjoy the experience of living in loving homes with blind parents or other blind caregivers.

(Source: P.A. 100-75, eff. 1-1-18.)

(750 ILCS 85/10)
Sec. 10. Purpose. The purpose of this Act is to protect the best interests of children cared for or parented by blind individuals or children who could be cared for or parented by blind individuals through the establishment of procedural safeguards that require adherence to the Americans with Disabilities Act and respect for the due process and equal protection rights of blind parents or prospective blind parents in the context of child welfare, foster care, family law, and adoption.
(Source: P.A. 100-75, eff. 1-1-18.)

(750 ILCS 85/15)
Sec. 15. Definitions. As used in this Act:
"Blindness" means central visual acuity of 20/200 or less in the better eye with the use of a correcting lens. An eye that has a limitation in the field of vision so that the widest diameter of the visual field subtends an angle no greater than 20 degrees is considered to have a central visual acuity of 20/200 or less. "Blindness" includes a degenerative condition that reasonably can be expected to result in blindness.
"Supportive parenting services" means services that assist a person with blindness in the effective use of non-visual techniques and other alternative methods to enable the person to discharge parental responsibilities as successfully as a person who does not have blindness.
(Source: P.A. 100-75, eff. 1-1-18.)

(750 ILCS 85/20)
Sec. 20. Prohibitions; burden of proof.
(a) A person's blindness shall not serve as a basis for denial or restriction of parenting time or the allocation of parental responsibilities if the parenting time or the allocation of parental responsibilities is determined to be otherwise in the best interests of the child.
(b) A person's blindness shall not serve as a basis for denial of participation in public or private adoption when the adoption is determined to be otherwise in the best interests of the child.
(c) A person's blindness shall not serve as a basis for denial of foster care or guardianship when the appointment is determined to be otherwise in the best interests of the child.
(d) The Department of Children and Family Services shall develop and implement procedures that ensure and provide equal access to child welfare services, programs, and activities in a nondiscriminatory manner. Services, programs, and activities include, but are not limited to, investigations, assessments, provision of in-home services, out-of-home placements, case planning and service planning, visitation, guardianship, adoption, foster care, and reunification services. Such services, programs, and activities may also extend to proceedings under the Juvenile Court Act and proceedings to terminate parental rights. The Department of Children and Family Services shall provide training to child welfare investigators and caseworkers on these procedures.
(e) If the court determines that the right of a person with blindness to the allocation of parental responsibilities, parenting time, foster care, guardianship, or adoption should be denied or limited in any manner, the court shall make specific written findings stating the basis for such a determination and why supportive parenting services cannot prevent the denial or limitation.
(Source: P.A. 100-75, eff. 1-1-18.)



750 ILCS 90/ - Collaborative Process Act.

(750 ILCS 90/1)
Sec. 1. Short title. This Act may be cited as the Collaborative Process Act.
(Source: P.A. 100-205, eff. 1-1-18.)

(750 ILCS 90/5)
Sec. 5. Definitions. In this Act:
(1) "Collaborative process communication" means a statement, whether oral or in a record, or verbal or nonverbal, that:
(A) is made to conduct, participate in, continue, or

reconvene a collaborative process; and

(B) occurs after the parties sign a collaborative

process participation agreement and before the collaborative process is concluded.

(2) "Collaborative process participation agreement" means a written agreement by persons acting with informed consent to participate in a collaborative process, in which the persons agree to discharge their collaborative process lawyer and law firm if the collaborative process fails.
(3) "Collaborative process" means a procedure intended to resolve a collaborative process matter without intervention by a court in which persons:
(A) sign a collaborative process participation

agreement; and

(B) are represented by collaborative process lawyers.
(4) "Collaborative process lawyer" means a lawyer who represents a party in a collaborative process and helps carry out the process of the agreement, but is not a party to the agreement.
(5) "Collaborative process matter" means a dispute, transaction, claim, problem, or issue for resolution, including a dispute, claim, or issue in a proceeding, which is described in a collaborative process participation agreement and arises under the family or domestic relations law of this State, including:
(A) marriage, divorce, dissolution, annulment, legal

separation, and property distribution;

(B) significant decision making and parenting time of

children;

(C) maintenance and child support;
(D) adoption;
(E) parentage; and
(F) premarital, marital, and post-marital agreements.
"Collaborative process matter" does not include any dispute, transaction, claim, problem, or issue that: (i) is the subject of a pending action under the Juvenile Court Act of 1987; (ii) is under investigation by the Illinois Department of Children and Family Services pursuant to the Abused and Neglected Child Reporting Act; or (iii) resulted in a currently open case with the Illinois Department of Children and Family Services.
(6) "Law firm" means:
(A) lawyers who practice law together in a

partnership, professional corporation, sole proprietorship, limited liability company, or association; and

(B) lawyers employed in a legal services

organization, law school or the legal department of a corporation or other organization.

(7) "Nonparty participant" means a person, other than a party and the party's collaborative process lawyer, that participates in a collaborative process.
(8) "Party" means a person other than a collaborative process lawyer that signs a collaborative process participation agreement and whose consent is necessary to resolve a collaborative process matter.
(9) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.
(10) "Proceeding" means a judicial or other adjudicative process before a court, including related prehearing and post-hearing motions, conferences, and discovery.
(11) "Prospective party" means a person that discusses with a prospective collaborative process lawyer the possibility of signing a collaborative process participation agreement.
(12) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.
(13) "Related to a collaborative process matter" means involving the same parties, transaction or occurrence, nucleus of operative fact, dispute, claim, or issue as the collaborative process matter.
(14) "Sign" means, with present intent to authenticate or adopt a record:
(A) to execute or adopt a tangible symbol; or
(B) to attach to or logically associate with the

record an electronic symbol, sound, or process.

(Source: P.A. 100-205, eff. 1-1-18.)

(750 ILCS 90/10)
Sec. 10. Applicability. This Act applies to a collaborative process participation agreement that meets the requirements of Section 15 signed on or after the effective date of this Act.
(Source: P.A. 100-205, eff. 1-1-18.)

(750 ILCS 90/15)
Sec. 15. Collaborative process participation agreement; requirements.
(a) A collaborative process participation agreement must:
(1) be in a record;
(2) be signed by the parties;
(3) state the parties' intention to resolve a

collaborative process matter through a collaborative process under this Act;

(4) state the parties' agreement to discharge their

collaborative process lawyers and law firms if the collaborative process fails.

(5) describe the nature and scope of the matter;
(6) identify the collaborative process lawyer who

represents each party in the process; and

(7) contain a statement by each collaborative process

lawyer confirming the lawyer's representation of a party in the collaborative process.

(b) Parties may agree to include in a collaborative process participation agreement additional provisions not inconsistent with this Act.
(Source: P.A. 100-205, eff. 1-1-18.)

(750 ILCS 90/20)
Sec. 20. Beginning and concluding the collaborative process.
(a) A collaborative process begins when the parties sign a collaborative process participation agreement.
(b) A court may not order a party to participate in a collaborative process over that party's objection.
(c) A collaborative process is concluded by:
(1) resolution of a collaborative process matter as

evidenced by a signed record of the parties;

(2) resolution of a part of the collaborative process

matter, evidenced by a signed record of the parties, in which the parties agree that the remaining parts of the matter will not be resolved in the process; or

(3) termination of the process.
(d) A collaborative process terminates:
(1) when a party gives notice to other parties in a

record that the process is ended;

(2) when a party:
(A) begins a proceeding related to a

collaborative process matter without the agreement of all parties; or

(B) in a pending proceeding related to the matter:
(i) initiates a pleading, motion, order to

show cause, or request for a conference with the court;

(ii) requests that the proceeding be put on

the court's active calendar; or

(iii) takes similar action requiring notice

to be sent to the parties;

(3) except as otherwise provided by subsection (g),

when a party discharges a collaborative process lawyer or a collaborative process lawyer withdraws from further representation of a party; or

(4) when the process no longer meets the definition

of collaborative process matter.

(e) A party's collaborative process lawyer shall give prompt notice to all other parties in a record of a discharge or withdrawal.
(f) A party may terminate a collaborative process with or without cause.
(g) A collaborative process continues, despite the discharge or withdrawal of a collaborative process lawyer, if not later than 30 days after the date that the notice of the discharge or withdrawal of a collaborative process lawyer required by subsection (e) is sent to the parties:
(1) the unrepresented party engages a successor

collaborative process lawyer; and

(2) in a signed record:
(A) the parties consent to continue the process

by reaffirming the collaborative process participation agreement;

(B) the agreement is amended to identify the

successor collaborative process lawyer; and

(C) the successor collaborative process lawyer

confirms the lawyer's representation of a party in the collaborative process.

(h) A collaborative process does not conclude if, with the consent of the parties, a party requests a court to approve a resolution of the collaborative process matter or any part thereof as evidenced by a signed record.
(i) A collaborative process participation agreement may provide additional methods of concluding a collaborative process.
(Source: P.A. 100-205, eff. 1-1-18.)

(750 ILCS 90/25)
Sec. 25. Proceedings pending before a court; status report.
(a) Persons in a proceeding pending before a court may sign a collaborative process participation agreement to seek to resolve a collaborative process matter related to the proceeding. The parties shall file promptly with the court a notice of the agreement after it is signed. Subject to subsection (c) and Sections 30 and 35, the filing operates as an application for a stay of the proceeding.
(b) The parties shall file promptly with the court notice in a record when a collaborative process concludes. The stay of the proceeding, if granted, under subsection (a) is lifted when the notice is filed. The notice may not specify any reason for termination of the process.
(c) A court in which a proceeding is stayed under subsection (a) may require the parties and collaborative process lawyers to provide a status report on the collaborative process and the proceeding. A status report may include only information on: (i) whether the process is ongoing or concluded; or (ii) the anticipated duration of the collaborative process.
(d) A court may not consider a communication made in violation of subsection (c).
(e) A court shall provide parties notice and an opportunity to be heard before dismissing a proceeding in which a notice of collaborative process is filed based on delay or failure to prosecute.
(Source: P.A. 100-205, eff. 1-1-18.)

(750 ILCS 90/30)
Sec. 30. Emergency order. Nothing in the collaborative process may prohibit a party from seeking an emergency order to protect the health, safety, welfare, or interest of a party or person identified as protected in Section 201 of the Illinois Domestic Violence Act of 1986, or may prohibit a party or nonparty participant from making a report of abuse, neglect, abandonment, or exploitation of a child or adult under the law of this State.
(Source: P.A. 100-205, eff. 1-1-18.)

(750 ILCS 90/35)
Sec. 35. Approval of agreement by the court. A court may approve an agreement resulting from a collaborative process. An agreement resulting from the collaborative process shall be presented to the court for approval if the agreement is to be enforceable.
(Source: P.A. 100-205, eff. 1-1-18.)

(750 ILCS 90/40)
Sec. 40. Disclosure of information. Voluntary informal disclosure of information related to a matter is a defining characteristic of the collaborative process. Except as provided by law other than this Act, during the collaborative process, on the request of another party, a party shall make timely, full, candid, and informal disclosure of information related to the collaborative process matter without formal discovery. A party also shall update promptly previously disclosed information that has materially changed. The parties may define the scope of disclosure during the collaborative process.
(Source: P.A. 100-205, eff. 1-1-18.)

(750 ILCS 90/45)
Sec. 45. Standards of professional responsibility and mandatory reporting not affected. This Act does not affect:
(1) the professional responsibility obligations and

standards applicable to a lawyer or other licensed professional; or

(2) the obligation of a person to report abuse or

neglect, abandonment, or exploitation of a child or adult under the law of this State.

(Source: P.A. 100-205, eff. 1-1-18.)

(750 ILCS 90/50)
Sec. 50. Confidentiality of collaborative process communication. A collaborative process communication is confidential to the extent agreed by the parties in a signed record or as provided by law of this State other than this Act.
(Source: P.A. 100-205, eff. 1-1-18.)

(750 ILCS 90/55)
Sec. 55. Privilege against disclosure for collaborative process communication; admissibility; discovery.
(a) Subject to Sections 60 and 65, a collaborative process communication is privileged under subsection (b), is not subject to discovery, and is not admissible in evidence.
(b) In a proceeding, the following privileges apply:
(1) A party may refuse to disclose, and may prevent

any other person from disclosing, a collaborative process communication.

(2) A nonparty participant may refuse to disclose,

and may prevent any other person from disclosing, a collaborative process communication of the nonparty participant.

(c) Evidence or information that is otherwise admissible or subject to discovery does not become inadmissible or protected from discovery solely because of its disclosure or use in a collaborative process.
(Source: P.A. 100-205, eff. 1-1-18.)

(750 ILCS 90/60)
Sec. 60. Waiver and preclusion of privilege.
(a) A privilege under Section 55 may be waived in a record or orally during a proceeding if it is expressly waived by all parties and, in the case of the privilege of a nonparty participant, it is also expressly waived by the nonparty participant.
(b) A person that makes a disclosure or representation about a collaborative process communication which prejudices another person in a proceeding may not assert a privilege under Section 55, but this preclusion applies only to the extent necessary for the person prejudiced to respond to the disclosure or representation.
(Source: P.A. 100-205, eff. 1-1-18.)

(750 ILCS 90/65)
Sec. 65. Limits of privilege.
(a) There is no privilege under Section 55 for a collaborative process communication that is:
(1) available to the public under the Freedom of

Information Act or made during a session of a collaborative process that is open, or is required by law to be open, to the public;

(2) a threat or statement of a plan to inflict bodily

injury or commit a crime of violence as defined in Section 1-10 of the Alcoholism and Other Drug Abuse and Dependency Act;

(3) intentionally used to plan a crime, commit or

attempt to commit a crime, or conceal an ongoing crime or ongoing criminal activity; or

(4) in an agreement resulting from the collaborative

process, evidenced by a record signed by all parties to the agreement.

(b) The privileges under Section 55 for a collaborative process communication do not apply to the extent that a communication is:
(1) sought or offered to prove or disprove a claim or

complaint of professional misconduct or malpractice arising from or related to a collaborative process; or

(2) sought or offered to prove or disprove abuse,

neglect, abandonment, or exploitation of a child or adult.

(c) There is no privilege under Section 55 if a court finds, after a hearing in camera, that the party seeking discovery or the proponent of the evidence has shown the evidence is not otherwise available, the need for the evidence substantially outweighs the interest in protecting confidentiality, and the collaborative process communication is sought or offered in:
(1) a court proceeding involving a felony or

misdemeanor; or

(2) a proceeding seeking rescission or reformation of

a contract arising out of the collaborative process or in which a defense to avoid liability on the contract is asserted.

(d) If a collaborative process communication is subject to an exception under subsection (b) or (c), only the part of the communication necessary for the application of the exception may be disclosed or admitted.
(e) Disclosure or admission of evidence excepted from the privilege under subsection (b) or (c) does not make the evidence or any other collaborative process communication discoverable or admissible for any other purpose.
(f) The privileges under Section 55 do not apply if the parties agree in advance in a signed record, or if a record of a proceeding reflects agreement by the parties, that all or part of a collaborative process is not privileged. This subsection does not apply to a collaborative process communication made by a person that did not receive actual notice of the agreement before the communication was made.
(Source: P.A. 100-205, eff. 1-1-18.)

(750 ILCS 90/70)
Sec. 70. Authority of the Illinois Supreme Court. This Act is subject to the supervisory authority of the Illinois Supreme Court.
(Source: P.A. 100-205, eff. 1-1-18.)






Chapter 755 - ESTATES

755 ILCS 5/ - Probate Act of 1975.

Article I - General Provisions

(755 ILCS 5/Art. I heading)

(755 ILCS 5/1-1) (from Ch. 110 1/2, par. 1-1)
Sec. 1-1. Title.) This Act may be cited as the Probate Act of 1975.
(Source: P.A. 79-328.)

(755 ILCS 5/1-2) (from Ch. 110 1/2, par. 1-2)
Sec. 1-2. Definitions. As used in this Act, unless the context requires otherwise, the terms defined and the words construed in the following Sections have the meanings ascribed to them in those Sections.
(Source: P.A. 88-202; 88-529.)

(755 ILCS 5/1-2.01) (from Ch. 110 1/2, par. 1-2.01)
Sec. 1-2.01. "Administrator" includes administrator de bonis non and administrator with the will annexed.
(Source: P.A. 79-328.)

(755 ILCS 5/1-2.02) (from Ch. 110 1/2, par. 1-2.02)
Sec. 1-2.02. "Administrator with the will annexed" includes administrator de bonis non with the will annexed.
(Source: P.A. 79-328.)

(755 ILCS 5/1-2.03) (from Ch. 110 1/2, par. 1-2.03)
Sec. 1-2.03. "Authenticated copy" means (1) a certified copy if the office in which the record of the original is kept is in this State or (2) a copy exemplified in pursuance of the law of Congress in relation to records in foreign states if the office in which the record of the original is kept is not in this State.
(Source: P.A. 79-328.)

(755 ILCS 5/1-2.04) (from Ch. 110 1/2, par. 1-2.04)
Sec. 1-2.04. "Bequeath" means to dispose of real or personal property by will and includes devise.
(Source: P.A. 79-328.)

(755 ILCS 5/1-2.05) (from Ch. 110 1/2, par. 1-2.05)
Sec. 1-2.05. "Claim" includes any cause of action.
(Source: P.A. 79-328.)

(755 ILCS 5/1-2.06) (from Ch. 110 1/2, par. 1-2.06)
Sec. 1-2.06. "Dependent" means a person who is unable to maintain himself and is likely to become a public charge.
(Source: P.A. 79-328.)

(755 ILCS 5/1-2.07) (from Ch. 110 1/2, par. 1-2.07)
Sec. 1-2.07. "Encumbrance" includes mortgage, real estate tax or special assessment, deed of trust, vendor's lien, security agreement and other lien.
(Source: P.A. 79-328.)

(755 ILCS 5/1-2.08) (from Ch. 110 1/2, par. 1-2.08)
Sec. 1-2.08. "Guardian" includes a representative of a minor and a representative of a person under legal disability.
(Source: P.A. 83-706.)

(755 ILCS 5/1-2.09) (from Ch. 110 1/2, par. 1-2.09)
Sec. 1-2.09. "Independent administration" means administration of a decedent's estate pursuant to Article XXVIII.
(Source: P.A. 81-213.)

(755 ILCS 5/1-2.10) (from Ch. 110 1/2, par. 1-2.10)
Sec. 1-2.10. "Independent representative" means an executor or administrator acting pursuant to Article XXVIII.
(Source: P.A. 81-213.)

(755 ILCS 5/1-2.11) (from Ch. 110 1/2, par. 1-2.11)
Sec. 1-2.11. "Interested person" in relation to any particular action, power or proceeding under this Act means one who has or represents a financial interest, property right or fiduciary status at the time of reference which may be affected by the action, power or proceeding involved, including without limitation an heir, legatee, creditor, person entitled to a spouse's or child's award and the representative. Whenever any provision of this Act requires notice or accounting to or action by an interested person, including without limitation Sections 24-2 and 28-11 of this Act, and a trustee of a trust is an interested person, no notice or accounting to or action by a beneficiary of the trust in his capacity as beneficiary shall be required. When a ward would be an interested person but a personal fiduciary is then acting for him pursuant to Section 28-3, the personal fiduciary is the interested person instead of the ward, but any notice required to be given to the ward under this Act shall be given to both the personal fiduciary and the ward. This definition also applies to the following terms: "interested party", "person (or party) interested" and "person (or party) in interest".
(Source: P.A. 85-994.)

(755 ILCS 5/1-2.12) (from Ch. 110 1/2, par. 1-2.12)
Sec. 1-2.12. "Legacy" means a testamentary disposition of real or personal property and includes devise and bequest. "Legatee" includes devisee.
(Source: P.A. 81-213.)

(755 ILCS 5/1-2.13) (from Ch. 110 1/2, par. 1-2.13)
Sec. 1-2.13. "Mortgage" includes trust deed in the nature of a mortgage.
(Source: P.A. 81-213.)

(755 ILCS 5/1-2.14) (from Ch. 110 1/2, par. 1-2.14)
Sec. 1-2.14. "Personal fiduciary" means one acting on behalf of a ward pursuant to Section 28-3 during independent administration.
(Source: P.A. 81-213.)

(755 ILCS 5/1-2.15) (from Ch. 110 1/2, par. 1-2.15)
Sec. 1-2.15. "Representative" includes executor, administrator, administrator to collect, standby guardian, guardian and temporary guardian.
(Source: P.A. 88-529.)

(755 ILCS 5/1-2.16) (from Ch. 110 1/2, par. 1-2.16)
Sec. 1-2.16. "Supervised administration" means administration of a decedent's estate pursuant to the provisions of this Act other than Article XXVIII.
(Source: P.A. 81-213.)

(755 ILCS 5/1-2.17) (from Ch. 110 1/2, par. 1-2.17)
Sec. 1-2.17. "Ward" includes a minor or a person with a disability.
(Source: P.A. 99-143, eff. 7-27-15.)

(755 ILCS 5/1-2.18) (from Ch. 110 1/2, par. 1-2.18)
Sec. 1-2.18. "Will" includes testament and codicil.
(Source: P.A. 81-213.)

(755 ILCS 5/1-2.19) (from Ch. 110 1/2, par. 1-2.19)
Sec. 1-2.19. Words importing the masculine, feminine or neuter gender include each of the other genders where applicable.
(Source: P.A. 81-213.)

(755 ILCS 5/1-2.20) (from Ch. 110 1/2, par. 1-2.20)
Sec. 1-2.20. Words importing the singular number include the plural and words importing the plural number include the singular.
(Source: P.A. 81-213.)

(755 ILCS 5/1-2.21) (from Ch. 110 1/2, par. 1-2.21)
Sec. 1-2.21. Words referring to the property or estate of a person under the age of 18 years exclude "custodial property" as defined in the Illinois Uniform Transfers to Minors Act.
(Source: P.A. 84-915.)

(755 ILCS 5/1-2.22) (from Ch. 110 1/2, par. 1-2.22)
Sec. 1-2.22. In any proceeding under this Act the words "executor", "administrator", "guardian" and "testator" may be used without regard to the sex of the person.
(Source: P.A. 81-795.)

(755 ILCS 5/1-2.23)
Sec. 1-2.23. "Standby guardian" means: (i) a guardian of the person or estate, or both, of a minor, as appointed by the court under Section 11-5.3, to become effective at a later date under Section 11-13.1 or (ii) a guardian of the person or estate, or both, of a person with a disability, as appointed by the court under Section 11a-3.1, to become effective at a later date under Section 11a-18.2.
(Source: P.A. 99-143, eff. 7-27-15.)

(755 ILCS 5/1-2.24)
Sec. 1-2.24. "Short-term guardian" means a guardian of the person of a minor as appointed by a parent of the minor under Section 11-5.4 or a guardian of the person of a person with a disability as appointed by the guardian of the person with a disability under Section 11a-3.2.
(Source: P.A. 99-143, eff. 7-27-15.)

(755 ILCS 5/1-3) (from Ch. 110 1/2, par. 1-3)
Sec. 1-3. Corporation as representative.) Any corporation qualified to accept and execute trusts in this State is qualified to act as representative of the estate of a decedent or ward.
(Source: P.A. 79-328.)

(755 ILCS 5/1-4) (from Ch. 110 1/2, par. 1-4)
Sec. 1-4. Pleadings.) On the court's own motion or on motion of any interested person, before or during any hearing, any person who desires to oppose the entry of an order or judgment shall file, as directed by the court, a pleading disclosing the grounds of opposition.
(Source: P.A. 79-328.)

(755 ILCS 5/1-5) (from Ch. 110 1/2, par. 1-5)
Sec. 1-5. Petition under oath.) Every petition under this Act, except a petition under Section 8-1 or Section 8-2, shall be under oath or affirmation. If a statement is known to petitioner only upon information and belief, or is unknown to him, the petition shall so state. Whenever any instrument is required to be verified or under oath, a statement that is made under the penalties of perjury has the same effect as if the instrument were verified or made under oath. A fraudulent statement so made is perjury, as defined in Section 32-2 of the Criminal Code of 2012.
(Source: P.A. 97-1150, eff. 1-25-13.)

(755 ILCS 5/1-6) (from Ch. 110 1/2, par. 1-6)
Sec. 1-6. Civil Practice Law applies.) The Civil Practice Law and all existing and future amendments and modifications thereof and the Supreme Court Rules now or hereafter adopted in relation to that Law shall apply to all proceedings under this Act, except as otherwise provided in this Act. Paragraph (g) of Section 2-1301 of the Code of Civil Procedure, and all existing and future amendments and modifications of paragraph (g) do not apply to proceedings under Sections 20-3, 20-4 and 22-4 of this Act for the sale or mortgage of real estate or an interest therein.
(Source: P.A. 82-783.)

(755 ILCS 5/1-7) (from Ch. 110 1/2, par. 1-7)
Sec. 1-7. Mispleading - representative not liable beyond assets.) No representative or his surety is chargeable beyond the assets of the estate administered by reason of any omission or mistake in pleading or any false pleading of the representative.
(Source: P.A. 79-328.)

(755 ILCS 5/1-8) (from Ch. 110 1/2, par. 1-8)
Sec. 1-8. Penalty for false affidavit.) A person who makes a false affidavit under this Act is guilty of perjury and upon conviction shall be punished as provided by the statutes of this State in relation to the crime of perjury.
(Source: P.A. 79-328.)

(755 ILCS 5/1-9) (from Ch. 110 1/2, par. 1-9)
Sec. 1-9. Act to be liberally construed.) This Act and the rules now or hereafter applicable thereto shall be liberally construed to the end that controversies and the rights of the parties may be speedily and finally determined and the rule that statutes in derogation of the common law shall be strictly construed does not apply.
(Source: P.A. 79-328.)

(755 ILCS 5/1-10) (from Ch. 110 1/2, par. 1-10)
Sec. 1-10. Partial invalidity.) The invalidity of any provision of this Act does not affect the remainder of this Act.
(Source: P.A. 79-328.)

(755 ILCS 5/1-11) (from Ch. 110 1/2, par. 1-11)
Sec. 1-11. Nonresident representative. If a representative is or becomes a nonresident of this State, the representative shall file in the court in which the estate is pending a designation of a resident agent to accept service of process, notice or demand required or permitted by law to be served upon the representative. If the representative fails to do so, the clerk of the court is constituted as agent of the representative upon whom the process, notice or demand may be served. If service is made upon the clerk of the court, the clerk of the court shall mail a copy of the process, notice or demand to the representative at the representative's last known post office address and to the representative's attorney of record.
(Source: P.A. 90-430, eff. 8-16-97; 90-472, eff. 8-17-97.)



Article II - Descent And Distribution

(755 ILCS 5/Art. II heading)

(755 ILCS 5/2-1) (from Ch. 110 1/2, par. 2-1)
Sec. 2-1. Rules of descent and distribution. The intestate real and personal estate of a resident decedent and the intestate real estate in this State of a nonresident decedent, after all just claims against his estate are fully paid, descends and shall be distributed as follows:
(a) If there is a surviving spouse and also a descendant of the decedent: 1/2 of the entire estate to the surviving spouse and 1/2 to the decedent's descendants per stirpes.
(b) If there is no surviving spouse but a descendant of the decedent: the entire estate to the decedent's descendants per stirpes.
(c) If there is a surviving spouse but no descendant of the decedent: the entire estate to the surviving spouse.
(d) If there is no surviving spouse or descendant but a parent, brother, sister or descendant of a brother or sister of the decedent: the entire estate to the parents, brothers and sisters of the decedent in equal parts, allowing to the surviving parent if one is dead a double portion and to the descendants of a deceased brother or sister per stirpes the portion which the deceased brother or sister would have taken if living.
(e) If there is no surviving spouse, descendant, parent, brother, sister or descendant of a brother or sister of the decedent but a grandparent or descendant of a grandparent of the decedent: (1) 1/2 of the entire estate to the decedent's maternal grandparents in equal parts or to the survivor of them, or if there is none surviving, to their descendants per stirpes, and (2) 1/2 of the entire estate to the decedent's paternal grandparents in equal parts or to the survivor of them, or if there is none surviving, to their descendants per stirpes. If there is no surviving paternal grandparent or descendant of a paternal grandparent, but a maternal grandparent or descendant of a maternal grandparent of the decedent: the entire estate to the decedent's maternal grandparents in equal parts or to the survivor of them, or if there is none surviving, to their descendants per stirpes. If there is no surviving maternal grandparent or descendant of a maternal grandparent, but a paternal grandparent or descendant of a paternal grandparent of the decedent: the entire estate to the decedent's paternal grandparents in equal parts or to the survivor of them, or if there is none surviving, to their descendants per stirpes.
(f) If there is no surviving spouse, descendant, parent, brother, sister, descendant of a brother or sister or grandparent or descendant of a grandparent of the decedent: (1) 1/2 of the entire estate to the decedent's maternal great-grandparents in equal parts or to the survivor of them, or if there is none surviving, to their descendants per stirpes, and (2) 1/2 of the entire estate to the decedent's paternal great-grandparents in equal parts or to the survivor of them, or if there is none surviving, to their descendants per stirpes. If there is no surviving paternal great-grandparent or descendant of a paternal great-grandparent, but a maternal great-grandparent or descendant of a maternal great-grandparent of the decedent: the entire estate to the decedent's maternal great-grandparents in equal parts or to the survivor of them, or if there is none surviving, to their descendants per stirpes. If there is no surviving maternal great-grandparent or descendant of a maternal great-grandparent, but a paternal great-grandparent or descendant of a paternal great-grandparent of the decedent: the entire estate to the decedent's paternal great-grandparents in equal parts or to the survivor of them, or if there is none surviving, to their descendants per stirpes.
(g) If there is no surviving spouse, descendant, parent, brother, sister, descendant of a brother or sister, grandparent, descendant of a grandparent, great-grandparent or descendant of a great-grandparent of the decedent: the entire estate in equal parts to the nearest kindred of the decedent in equal degree (computing by the rules of the civil law) and without representation.
(h) If there is no surviving spouse and no known kindred of the decedent: the real estate escheats to the county in which it is located; the personal estate physically located within this State and the personal estate physically located or held outside this State which is the subject of ancillary administration of an estate being administered within this State escheats to the county of which the decedent was a resident, or, if the decedent was not a resident of this State, to the county in which it is located; all other personal property of the decedent of every class and character, wherever situate, or the proceeds thereof, shall escheat to this State and be delivered to the State Treasurer pursuant to the Revised Uniform Unclaimed Property Act.
In no case is there any distinction between the kindred of the whole and the half blood.
(Source: P.A. 100-22, eff. 1-1-18.)

(755 ILCS 5/2-2) (from Ch. 110 1/2, par. 2-2)
Sec. 2-2. Children born out of wedlock. The intestate real and personal estate of a resident decedent who was a child born out of wedlock at the time of death and the intestate real estate in this State of a nonresident decedent who was a child born out of wedlock at the time of death, after all just claims against his estate are fully paid, descends and shall be distributed as provided in Section 2-1, subject to Section 2-6.5 of this Act, if both parents are eligible parents. As used in this Section, "eligible parent" means a parent of the decedent who, during the decedent's lifetime, acknowledged the decedent as the parent's child, established a parental relationship with the decedent, and supported the decedent as the parent's child. "Eligible parents" who are in arrears of in excess of one year's child support obligations shall not receive any property benefit or other interest of the decedent unless and until a court of competent jurisdiction makes a determination as to the effect on the deceased of the arrearage and allows a reduced benefit. In no event shall the reduction of the benefit or other interest be less than the amount of child support owed for the support of the decedent at the time of death. The court's considerations shall include but are not limited to the considerations in subsections (1) through (3) of Section 2-6.5 of this Act.
If neither parent is an eligible parent, the intestate real and personal estate of a resident decedent who was a child born out of wedlock at the time of death and the intestate real estate in this State of a nonresident decedent who was a child born out of wedlock at the time of death, after all just claims against his or her estate are fully paid, descends and shall be distributed as provided in Section 2-1, but the parents of the decedent shall be treated as having predeceased the decedent.
If only one parent is an eligible parent, the intestate real and personal estate of a resident decedent who was a child born out of wedlock at the time of death and the intestate real estate in this State of a nonresident decedent who was a child born out of wedlock at the time of death, after all just claims against his or her estate are fully paid, subject to Section 2-6.5 of this Act, descends and shall be distributed as follows:
(a) If there is a surviving spouse and also a descendant of the decedent: 1/2 of the entire estate to the surviving spouse and 1/2 to the decedent's descendants per stirpes.
(b) If there is no surviving spouse but a descendant of the decedent: the entire estate to the decedent's descendants per stirpes.
(c) If there is a surviving spouse but no descendant of the decedent: the entire estate to the surviving spouse.
(d) If there is no surviving spouse or descendant but the eligible parent or a descendant of the eligible parent of the decedent: the entire estate to the eligible parent and the eligible parent's descendants, allowing 1/2 to the eligible parent and 1/2 to the eligible parent's descendants per stirpes.
(e) If there is no surviving spouse, descendant, eligible parent, or descendant of the eligible parent of the decedent, but a grandparent on the eligible parent's side of the family or descendant of such grandparent of the decedent: the entire estate to the decedent's grandparents on the eligible parent's side of the family in equal parts, or to the survivor of them, or if there is none surviving, to their descendants per stirpes.
(f) If there is no surviving spouse, descendant, eligible parent, descendant of the eligible parent, grandparent on the eligible parent's side of the family, or descendant of such grandparent of the decedent: the entire estate to the decedent's great-grandparents on the eligible parent's side of the family in equal parts or to the survivor of them, or if there is none surviving, to their descendants per stirpes.
(g) If there is no surviving spouse, descendant, eligible parent, descendant of the eligible parent, grandparent on the eligible parent's side of the family, descendant of such grandparent, great-grandparent on the eligible parent's side of the family, or descendant of such great-grandparent of the decedent: the entire estate in equal parts to the nearest kindred of the eligible parent of the decedent in equal degree (computing by the rules of the civil law) and without representation.
(h) If there is no surviving spouse, descendant, or eligible parent of the decedent and no known kindred of the eligible parent of the decedent: the real estate escheats to the county in which it is located; the personal estate physically located within this State and the personal estate physically located or held outside this State which is the subject of ancillary administration within this State escheats to the county of which the decedent was a resident or, if the decedent was not a resident of this State, to the county in which it is located; all other personal property of the decedent of every class and character, wherever situate, or the proceeds thereof, shall escheat to this State and be delivered to the State Treasurer of this State pursuant to the Revised Uniform Unclaimed Property Act.
For purposes of inheritance, the changes made by this amendatory Act of 1998 apply to all decedents who die on or after the effective date of this amendatory Act of 1998. For the purpose of determining the property rights of any person under any instrument, the changes made by this amendatory Act of 1998 apply to all instruments executed on or after the effective date of this amendatory Act of 1998.
A child born out of wedlock is heir of his mother and of any maternal ancestor and of any person from whom his mother might have inherited, if living; and the descendants of a person who was a child born out of wedlock shall represent such person and take by descent any estate which the parent would have taken, if living. If a decedent has acknowledged paternity of a child born out of wedlock or if during his lifetime or after his death a decedent has been adjudged to be the father of a child born out of wedlock, that person is heir of his father and of any paternal ancestor and of any person from whom his father might have inherited, if living; and the descendants of a person who was a child born out of wedlock shall represent that person and take by descent any estate which the parent would have taken, if living. If during his lifetime the decedent was adjudged to be the father of a child born out of wedlock by a court of competent jurisdiction, an authenticated copy of the judgment is sufficient proof of the paternity; but in all other cases paternity must be proved by clear and convincing evidence. A person who was a child born out of wedlock whose parents intermarry and who is acknowledged by the father as the father's child is a lawful child of the father. After a child born out of wedlock is adopted, that person's relationship to his or her adopting and natural parents shall be governed by Section 2-4 of this Act. For purposes of inheritance, the changes made by this amendatory Act of 1997 apply to all decedents who die on or after January 1, 1998. For the purpose of determining the property rights of any person under any instrument, the changes made by this amendatory Act of 1997 apply to all instruments executed on or after January 1, 1998.
(Source: P.A. 100-22, eff. 1-1-18.)

(755 ILCS 5/2-3) (from Ch. 110 1/2, par. 2-3)
Sec. 2-3. Posthumous child.
(a) For purposes of the descent and distribution of property passing by intestate succession under this Act, a posthumous child of a decedent shall receive the same share of an estate as if the child had been born in wedlock during the decedent's lifetime, but only if: (1) the posthumous child is in utero at the decedent's death; or (2) in the case of a posthumous child not in utero at the decedent's death, the conditions of subsection (b) are met.
(b) A posthumous child of a decedent not in utero at the decedent's death meets the requirements of this subsection (b) only if all of the following conditions apply:
(1) The child is born of the decedent's gametes,

whether those gametes form an embryo before or after the decedent's death ("gametes").

(2) The child is born within 36 months of the death

of the decedent.

(3) The decedent had provided consent in writing to

be a parent of any child born of such gametes posthumously and had not revoked the consent prior to death.

(4) The administrator of the estate receives a signed

and acknowledged written notice with a copy of the written consent attached within 6 months of the date of issuance of a certificate of the decedent's death or entry of a judgment determining the fact of the decedent's death, whichever event occurs first, from a person to whom such consent applies that:

(i) the decedent's gametes exist;
(ii) the person has the intent to use the gametes

in a manner that could result in a child being born within 36 months of the death of the decedent; and

(iii) the person has the intent to raise any such

child as his or her child.

The requirements of this subsection impose no duty on the administrator of an estate to provide notice of death to any person and apply without regard to when any person receives notice of the decedent's death.
(c) For the purpose of determining the property rights of any person under any instrument, a posthumous child of a decedent who is in utero at the decedent's death shall be treated as a child of the decedent unless the intent to exclude the child is demonstrated by the express terms of the instrument by clear and convincing evidence.
(d) For the purpose of determining the property rights of any person under any instrument, a posthumous child of a decedent not in utero at the decedent's death shall not be treated as a child of the decedent unless one of the following conditions applies:
(1) the intent to include the child is demonstrated

by the express terms of the instrument by clear and convincing evidence; or

(2) the fiduciary or other holder of the property

treated the child as a child of the decedent for purposes of a division or distribution of property made prior to January 1, 2018 under the instrument based on a good faith interpretation of Illinois law regarding the right of the child to take property under the instrument.

(e) For purposes of subsection (d), the use in the instrument of terms such as "child", "children", "grandchild", "grandchildren", "descendants", and "issue", whether or not modified by phrases such as "biological", "genetic", "born to", or "of the body" shall not alone constitute clear and convincing evidence of an intent to include posthumous children not in utero at the decedent's death. An intent to exclude posthumous children not in utero at the decedent's death shall be presumed with respect to any instrument that does not address specifically how and when the class of posthumous children are to be determined with respect to each division or distribution provided for under the instrument as well as whose posthumous children are to be included and when a posthumous child has to be born to be considered a beneficiary with respect to a particular division or distribution.
(f) No fiduciary or other person shall be liable to any other person for any action taken or benefit received prior to the effective date of this amendatory Act of the 100th General Assembly that was based on a good faith interpretation of Illinois law regarding the right of posthumous children to take property by intestate succession or under an instrument. If after the effective date of this amendatory Act of the 100th General Assembly the administrator of an estate does not receive the written notice required by subsection (b), the administrator of the estate shall not be liable to any posthumous child not in utero at the decedent's death or any person claiming for or through the child.
(g) The changes made to subsection (a) of this Section by this amendatory Act of the 100th General Assembly apply to the estates of all decedents who die on or after January 1, 2018. For the purpose of determining the property rights of any person under any instrument, the changes made by this amendatory Act of the 100th General Assembly apply to all instruments executed before, on, or after the effective date of this amendatory Act of the 100th General Assembly.
(Source: P.A. 99-85, eff. 1-1-16; 100-85, eff. 1-1-18.)

(755 ILCS 5/2-4) (from Ch. 110 1/2, par. 2-4)
Sec. 2-4. Adopted child.
(a) An adopted child is a descendant of the adopting parent for purposes of inheritance from the adopting parent and from the lineal and collateral kindred of the adopting parent and for the purpose of determining the property rights of any person under any instrument, unless the adopted child is adopted after attaining the age of 18 years and the child never resided with the adopting parent before attaining the age of 18 years, in which case the adopted child is a child of the adopting parent but is not a descendant of the adopting parent for the purposes of inheriting from the lineal or collateral kindred of the adopting parent. An adopted child and the descendants of the child who is related to a decedent through more than one line of relationship shall be entitled only to the share based on the relationship which entitles the child or descendant to the largest share. The share to which the child or descendant is not entitled shall be distributed in the same manner as if the child or descendant never existed. For purposes of inheritance, the changes made by this amendatory Act of 1997 apply to all decedents who die on or after January 1, 1998. For the purpose of determining the property rights of any person under any instrument, the changes made by this amendatory Act of 1997 apply to all instruments executed on or after January 1, 1998.
(b) An adopting parent and the lineal and collateral kindred of the adopting parent shall inherit property from an adopted child to the exclusion of the natural parent and the lineal and collateral kindred of the natural parent in the same manner as though the adopted child were a natural child of the adopting parent, except that the natural parent and the lineal or collateral kindred of the natural parent shall take from the child and the child's kindred the property that the child has taken from or through the natural parent or the lineal or collateral kindred of the natural parent by gift, by will or under intestate laws.
(c) For purposes of inheritance from the child and his or her kindred (1) the person who at the time of the adoption is the spouse of an adopting parent is an adopting parent and (2) a child is adopted when the child has been or is declared by any court to have been adopted or has been or is declared or assumed to be the adopted child of the testator or grantor in any instrument bequeathing or giving property to the child.
(d) For purposes of inheritance from or through a natural parent and for determining the property rights of any person under any instrument, an adopted child is not a child of a natural parent, nor is the child a descendant of a natural parent or of any lineal or collateral kindred of a natural parent, unless one or more of the following conditions apply:
(1) The child is adopted by a descendant or a spouse

of a descendant of a great-grandparent of the child, in which case the adopted child is a child of both natural parents.

(2) A natural parent of the adopted child died before

the child was adopted, in which case the adopted child is a child of that deceased parent and an heir of the lineal and collateral kindred of that deceased parent.

(3) The contrary intent is demonstrated by the terms

of the instrument by clear and convincing evidence.

An heir of an adopted child who, by reason of this subsection (d), is not a child of a natural parent is also not an heir of that natural parent or of the lineal or collateral kindred of that natural parent. A fiduciary who has actual knowledge that a person has been adopted, but who has no actual knowledge that any of paragraphs (1), (2), or (3) of this subsection apply to the adoption, shall have no liability for any action taken or omitted in good faith on the assumption that the person is not a descendant or heir of the natural parent. The preceding sentence is intended to affect only the liability of the fiduciary and shall not affect the property rights of any person.
For purposes of inheritance, the changes made by this amendatory Act of 1997 apply to all decedents who die on or after January 1, 1998. For the purpose of determining the property rights of any person under any instrument, the changes made by this amendatory Act of 1997 apply to all instruments executed on or after January 1, 1998.
(e) For the purpose of determining the property rights of any person under any instrument executed on or after September 1, 1955, an adopted child is deemed a child born to the adopting parent unless the contrary intent is demonstrated by the terms of the instrument by clear and convincing evidence.
(f) After September 30, 1989, a child adopted at any time before or after that date is deemed a child born to the adopting parent for the purpose of determining the property rights of any person under any instrument executed before September 1, 1955, unless one or more of the following conditions applies:
(1) The intent to exclude such child is demonstrated

by the terms of the instrument by clear and convincing evidence.

(2) An adopting parent of an adopted child, in the

belief that the adopted child would not take property under an instrument executed before September 1, 1955, acted to substantially benefit such adopted child when compared to the benefits conferred by such parent on the child or children born to the adopting parent. For purposes of this paragraph:

(i) "Acted" means that the adopting parent made

one or more gifts during life requiring the filing of a federal gift tax return or at death (including gifts which take effect at death), or exercised or failed to exercise powers of appointment or other legal rights, or acted or failed to act in any other way.

(ii) Any action which substantially benefits the

adopted child shall be presumed to have been made in such a belief unless a contrary intent is demonstrated by clear and convincing evidence.

(g) No fiduciary or other person shall be liable to any other person for any action taken or benefit received prior to October 1, 1989, under any instrument executed before September 1, 1955, that was based on a good faith interpretation of Illinois law regarding the right of adopted children to take property under such an instrument.
(h) No fiduciary under any instrument executed before September 1, 1955, shall have any obligation to determine whether any adopted child has become a taker under such instrument due to the application of subsection (f) unless such fiduciary has received, on or before the "notice date", as defined herein, written evidence that such adopted child has become a taker of property. A fiduciary who has received such written evidence shall determine in good faith whether or not any of the conditions specified in subsection (f) exists but shall have no obligation to inquire further into whether such adopted child is a taker of property pursuant to such subsection. Such written evidence shall include a sworn statement by the adopted child or his or her parent or guardian that such child is adopted and to the best of the knowledge and belief of such adopted child or such parent or guardian, none of the conditions specified in such subsection exists. The "notice date" shall be the later of February 1, 1990, or the expiration of 90 days after the date on which the adopted child becomes a taker of property pursuant to the terms of any instrument executed before September 1, 1955.
(i) A fiduciary shall advise all persons known to him or her to be subject to these provisions of the existence of the right to commence a judicial proceeding to prevent the adopted child from being a taker of property under the instrument.
(Source: P.A. 90-237, eff. 1-1-98.)

(755 ILCS 5/2-5) (from Ch. 110 1/2, par. 2-5)
Sec. 2-5. Advancements.) (a) In the division and distribution of the estate of an intestate decedent, real or personal estate given by him in his lifetime as an advancement to a descendant is considered as part of the decedent's estate to be applied on the share of the person to whom the advancement was made or, if he died before the decedent, on the share of the descendants of the person to whom the advancement was made. A gift is not an advancement unless so expressed in writing by the decedent or unless so acknowledged in writing by the person to whom the gift was made.
(b) If the value of the advancement is expressed in the writing made by the decedent or, if not so expressed, in the written acknowledgment by the person to whom the advancement was made, it shall be considered as of that value; otherwise it shall be considered as of the value when given. The person to whom the advancement was made shall not be required to refund any part of it, although it exceeds his share in the entire estate.
(Source: P.A. 79-328.)

(755 ILCS 5/2-6) (from Ch. 110 1/2, par. 2-6)
Sec. 2-6. Person causing death. A person who intentionally and unjustifiably causes the death of another shall not receive any property, benefit, or other interest by reason of the death, whether as heir, legatee, beneficiary, joint tenant, survivor, appointee or in any other capacity and whether the property, benefit, or other interest passes pursuant to any form of title registration, testamentary or nontestamentary instrument, intestacy, renunciation, or any other circumstance. The property, benefit, or other interest shall pass as if the person causing the death died before the decedent, provided that with respect to joint tenancy property the interest possessed prior to the death by the person causing the death shall not be diminished by the application of this Section. A determination under this Section may be made by any court of competent jurisdiction separate and apart from any criminal proceeding arising from the death, provided that no such civil proceeding shall proceed to trial nor shall the person be required to submit to discovery in such civil proceeding until such time as any criminal proceeding has been finally determined by the trial court or, in the event no criminal charge has been brought, prior to one year after the date of death. A person convicted of first degree murder or second degree murder of the decedent is conclusively presumed to have caused the death intentionally and unjustifiably for purposes of this Section.
The holder of any property subject to the provisions of this Section shall not be liable for distributing or releasing said property to the person causing the death if such distribution or release occurs prior to a determination made under this Section.
If the holder of any property subject to the provisions of this Section knows or has reason to know that a potential beneficiary caused the death of a person within the scope of this Section, the holder shall fully cooperate with law enforcement authorities and judicial officers in connection with any investigation of such death.
(Source: P.A. 86-749.)

(755 ILCS 5/2-6.2)
Sec. 2-6.2. Financial exploitation, abuse, or neglect of an elderly person or a person with a disability.
(a) In this Section:
"Abuse" means any offense described in Section 12-21 or subsection (b) of Section 12-4.4a of the Criminal Code of 1961 or the Criminal Code of 2012.
"Financial exploitation" means any offense or act described or defined in Section 16-1.3 or 17-56 of the Criminal Code of 1961 or the Criminal Code of 2012, and, in the context of civil proceedings, the taking, use, or other misappropriation of the assets or resources of an elderly person or a person with a disability contrary to law, including, but not limited to, misappropriation of assets or resources by undue influence, breach of a fiduciary relationship, fraud, deception, extortion, and conversion.
"Neglect" means any offense described in Section 12-19 or subsection (a) of Section 12-4.4a of the Criminal Code of 1961 or the Criminal Code of 2012.
(b) Persons convicted of financial exploitation, abuse, or neglect of an elderly person or a person with a disability or persons who have been found by a preponderance of the evidence to be civilly liable for financial exploitation shall not receive any property, benefit, or other interest by reason of the death of that elderly person or person with a disability, whether as heir, legatee, beneficiary, survivor, appointee, claimant under Section 18-1.1, or in any other capacity and whether the property, benefit, or other interest passes pursuant to any form of title registration, testamentary or nontestamentary instrument, intestacy, renunciation, or any other circumstance. Except as provided in subsection (f) of this Section, the property, benefit, or other interest shall pass as if the person convicted of the financial exploitation, abuse, or neglect or person found civilly liable for financial exploitation died before the decedent, provided that with respect to joint tenancy property the interest possessed prior to the death by the person convicted of the financial exploitation, abuse, or neglect shall not be diminished by the application of this Section. Notwithstanding the foregoing, a person convicted of financial exploitation, abuse, or neglect of an elderly person or a person with a disability or a person who has been found by a preponderance of the evidence to be civilly liable for financial exploitation shall be entitled to receive property, a benefit, or an interest in any capacity and under any circumstances described in this subsection (b) if it is demonstrated by clear and convincing evidence that the victim of that offense knew of the conviction or finding of civil liability and subsequent to the conviction or finding of civil liability expressed or ratified his or her intent to transfer the property, benefit, or interest to the person convicted of financial exploitation, abuse, or neglect of an elderly person or a person with a disability or the person found by a preponderance of the evidence to be civilly liable for financial exploitation in any manner contemplated by this subsection (b).
(c)(1) The holder of any property subject to the provisions of this Section shall not be liable for distributing or releasing the property to the person convicted of financial exploitation, abuse, or neglect of an elderly person or a person with a disability or the person who has been found by a preponderance of the evidence to be civilly liable for financial exploitation if the distribution or release occurs prior to the conviction or finding of civil liability.
(2) If the holder is a financial institution, trust company, trustee, or similar entity or person, the holder shall not be liable for any distribution or release of the property, benefit, or other interest to the person convicted of a violation of Section 12-19, 12-21, 16-1.3, or 17-56, or subsection (a) or (b) of Section 12-4.4a, of the Criminal Code of 1961 or the Criminal Code of 2012 or the person who has been found by a preponderance of the evidence to be civilly liable for financial exploitation unless the holder knowingly distributes or releases the property, benefit, or other interest to the person so convicted or found civilly liable after first having received actual written notice of the conviction in sufficient time to act upon the notice.
(d) If the holder of any property subject to the provisions of this Section knows that a potential beneficiary has been convicted of financial exploitation, abuse, or neglect of an elderly person or a person with a disability or has been found by a preponderance of the evidence to be civilly liable for financial exploitation within the scope of this Section, the holder shall fully cooperate with law enforcement authorities and judicial officers in connection with any investigation of the financial exploitation, abuse, or neglect. If the holder is a person or entity that is subject to regulation by a regulatory agency pursuant to the laws of this or any other state or pursuant to the laws of the United States, including but not limited to the business of a financial institution, corporate fiduciary, or insurance company, then such person or entity shall not be deemed to be in violation of this Section to the extent that privacy laws and regulations applicable to such person or entity prevent it from voluntarily providing law enforcement authorities or judicial officers with information.
(e) A civil action against a person for financial exploitation may be brought by an interested person, pursuant to this Section, after the death of the victim or during the lifetime of the victim if the victim is adjudicated a person with a disability. A guardian is under no duty to bring a civil action under this subsection during the ward's lifetime, but may do so if the guardian believes it is in the best interests of the ward.
(f) The court may, in its discretion, consider such facts and circumstances as it deems appropriate to allow the person found civilly liable for financial exploitation to receive a reduction in interest or benefit rather than no interest or benefit as stated under subsection (b) of this Section.
(Source: P.A. 98-833, eff. 8-1-14; 99-143, eff. 7-27-15.)

(755 ILCS 5/2-6.5)
Sec. 2-6.5. Parent neglecting child. A parent who, for a period of one year or more immediately before the death of the parent's minor or dependent child, has willfully neglected or failed to perform any duty of support owed to the minor or dependent child or who, for a period of one year or more, has willfully deserted the minor or dependent child shall not receive any property, benefit, or other interest by reason of the death, whether as heir, legatee, beneficiary, survivor, appointee, or in any other capacity (other than joint tenant) and whether the property, benefit, or other interest passes pursuant to any form of title registration (other than joint tenancy), testamentary or nontestamentary instrument, intestacy, renunciation, or any other circumstance, unless and until a court of competent jurisdiction makes a determination as to the effect on the deceased minor or dependent child of the parent's neglect, failure to perform any duty of support owed to the minor or dependent child, or willful desertion of the minor or dependent child and allows a reduced benefit or other interest that the parent was to receive by virtue of the death of the minor or dependent child, as the interests of justice require. In no event shall the reduction of the benefit or other interest be less than the amount of child support owed to the minor or dependent child at the time of the death of the minor or dependent child. The court's considerations in determining the amount to be deducted from the parent's award shall include, but not be limited to:
(1) the deceased minor's or dependent child's loss of

opportunity as a result of the parent's willful neglect, failure to perform any duty of support owed to the minor or dependent child, or willful desertion of the minor or dependent child;

(2) the effect of the parent's willful neglect,

failure to perform any duty of support owed to the minor or dependent child, or willful desertion of the minor or dependent child on the deceased minor's or dependent child's overall quality of life; and

(3) the ability of the parent to avoid the willful

neglect, failure to perform any duty of support owed to the minor or dependent child, or willful desertion of the minor or dependent child.

A determination under this Section may be made by any court of competent jurisdiction separate and apart from any civil or criminal proceeding arising from the duty of support owed to or desertion of the minor or dependent child. A petition for adjudication of an allegation under this Section must be filed within 6 months after the date of the death of the minor or dependent child.
The holder of any property subject to the provisions of this Section shall not be liable for distributing, releasing, or transferring the property to the person who neglected, failed to perform any duty of support owed to the minor or dependent child, or willfully deserted the minor or dependent child if the distribution or release occurs before a determination has been made under this Section or if the holder of the property has not received written notification of the determination before the distribution or release, accompanied by a certified copy of the determination.
If the property in question is an interest in real property, that interest may be distributed, released, or transferred at any time by a holder of property, the parent, or any other person or entity before a determination is made under this Section and a certified copy of that determination is recorded in the office of the recorder in the county in which the real property is located. The document to be recorded must include the title of the action or proceeding, the parties to the action or proceeding, the court in which the action or proceeding was brought, the date of the determination, and the legal description, permanent index number, and common address of the real property. If a certified copy of the determination is not recorded within 6 months of the date of the determination, any subsequent recording of a certified copy of the determination does not act to prevent the distribution, release, or transfer of real property to any person or entity, including the neglectful parent.
(Source: P.A. 88-631, eff. 9-9-94.)

(755 ILCS 5/2-6.6)
Sec. 2-6.6. Person convicted of or found civilly liable for certain offenses against the elderly or a person with a disability.
(a) A person who is convicted of a violation of Section 12-19, 12-21, 16-1.3, or 17-56, or subsection (a) or (b) of Section 12-4.4a, of the Criminal Code of 1961 or the Criminal Code of 2012 or a person who has been found by a preponderance of the evidence to be civilly liable for financial exploitation, as defined in subsection (a) of Section 2-6.2 of this Act, may not receive any property, benefit, or other interest by reason of the death of the victim of that offense, whether as heir, legatee, beneficiary, joint tenant, tenant by the entirety, survivor, appointee, or in any other capacity and whether the property, benefit, or other interest passes pursuant to any form of title registration, testamentary or nontestamentary instrument, intestacy, renunciation, or any other circumstance. Except as provided in subsection (f) of this Section, the property, benefit, or other interest shall pass as if the person convicted of a violation of Section 12-19, 12-21, 16-1.3, or 17-56, or subsection (a) or (b) of Section 12-4.4a, of the Criminal Code of 1961 or the Criminal Code of 2012 or the person found by a preponderance of the evidence to be civilly liable for financial exploitation, as defined in subsection (a) of Section 2-6.2 of this Act, died before the decedent; provided that with respect to joint tenancy property or property held in tenancy by the entirety, the interest possessed prior to the death by the person convicted or found civilly liable may not be diminished by the application of this Section. Notwithstanding the foregoing, a person convicted of a violation of Section 12-19, 12-21, 16-1.3, or 17-56, or subsection (a) or (b) of Section 12-4.4a, of the Criminal Code of 1961 or the Criminal Code of 2012 or a person who has been found by a preponderance of the evidence to be civilly liable for financial exploitation, as defined in subsection (a) of Section 2-6.2 of this Act, shall be entitled to receive property, a benefit, or an interest in any capacity and under any circumstances described in this Section if it is demonstrated by clear and convincing evidence that the victim of that offense knew of the conviction or finding of civil liability and subsequent to the conviction or finding of civil liability expressed or ratified his or her intent to transfer the property, benefit, or interest to the person convicted of a violation of Section 12-19, 12-21, 16-1.3, or 17-56, or subsection (a) or (b) of Section 12-4.4a, of the Criminal Code of 1961 or the Criminal Code of 2012 or the person found by a preponderance of the evidence to be civilly liable for financial exploitation, as defined in subsection (a) of Section 2-6.2 of this Act, in any manner contemplated by this Section.
(b) The holder of any property subject to the provisions of this Section is not liable for distributing or releasing the property to the person convicted of violating Section 12-19, 12-21, 16-1.3, or 17-56, or subsection (a) or (b) of Section 12-4.4a, of the Criminal Code of 1961 or the Criminal Code of 2012 or to the person found by a preponderance of the evidence to be civilly liable for financial exploitation as defined in subsection (a) of Section 2-6.2 of this Act.
(c) If the holder is a financial institution, trust company, trustee, or similar entity or person, the holder shall not be liable for any distribution or release of the property, benefit, or other interest to the person convicted of a violation of Section 12-19, 12-21, 16-1.3, or 17-56, or subsection (a) or (b) of Section 12-4.4a, of the Criminal Code of 1961 or the Criminal Code of 2012 or person found by a preponderance of the evidence to be civilly liable for financial exploitation, as defined in subsection (a) of Section 2-6.2 of this Act, unless the holder knowingly distributes or releases the property, benefit, or other interest to the person so convicted or found civilly liable after first having received actual written notice of the conviction or finding of civil liability in sufficient time to act upon the notice.
(d) The Department of State Police shall have access to State of Illinois databases containing information that may help in the identification or location of persons convicted of or found civilly liable for the offenses enumerated in this Section. Interagency agreements shall be implemented, consistent with security and procedures established by the State agency and consistent with the laws governing the confidentiality of the information in the databases. Information shall be used only for administration of this Section.
(e) A civil action against a person for financial exploitation, as defined in subsection (a) of Section 2-6.2 of this Act, may be brought by an interested person, pursuant to this Section, after the death of the victim or during the lifetime of the victim if the victim is adjudicated a person with a disability. A guardian is under no duty to bring a civil action under this subsection during the ward's lifetime, but may do so if the guardian believes it is in the best interests of the ward.
(f) The court may, in its discretion, consider such facts and circumstances as it deems appropriate to allow the person convicted or found civilly liable for financial exploitation, as defined in subsection (a) of Section 2-6.2 of this Act, to receive a reduction in interest or benefit rather than no interest or benefit as stated under subsection (a) of this Section.
(Source: P.A. 98-833, eff. 8-1-14; 99-143, eff. 7-27-15.)

(755 ILCS 5/2-7) (from Ch. 110 1/2, par. 2-7)
Sec. 2-7. Disclaimer. (a) Right to Disclaim Interest in Property. A person to whom any property or interest therein passes, by whatever means, may disclaim the property or interest in whole or in part by delivering or filing a written disclaimer as hereinafter provided. A disclaimer may be of a fractional share or undivided interest, a specifically identifiable asset, portion or amount, any limited interest or estate or any property or interest derived through right of survivorship. A power (as defined in "An Act Concerning Termination of Powers", approved May 25, 1943, as amended) with respect to property shall be deemed to be an interest in such property.
The representative of a decedent or ward may disclaim on behalf of the decedent or ward with leave of court. The court may approve the disclaimer by a representative of a decedent if it finds that the disclaimer benefits the estate as a whole and those interested in the estate generally even if the disclaimer alters the distribution of the property, part or interest disclaimed. The court may approve the disclaimer by a representative of a ward if it finds that it benefits those interested in the estate generally and is not materially detrimental to the interests of the ward. A disclaimer by a representative of a decedent or ward may be made without leave of court if a will or other instrument signed by the decedent or ward designating the representative specifically authorizes the representative to disclaim without court approval.
The right to disclaim granted by this Section exists irrespective of any limitation on the interest of the disclaimant in the nature of a spendthrift provision or similar restriction.
(b) Form of Disclaimer. The disclaimer shall (1) describe the property or part or interest disclaimed, (2) be signed by the disclaimant or his representative and (3) declare the disclaimer and the extent thereof.
(c) Delivery of Disclaimer. The disclaimer shall be delivered to the transferor or donor or his representative, or to the trustee or other person who has legal title to the property, part or interest disclaimed, or, if none of the foregoing is readily determinable, shall be either delivered to a person having possession of the property, part or interest or who is entitled thereto by reason of the disclaimer, or filed or recorded as hereinafter provided. In the case of an interest passing by reason of the death of any person, an executed counterpart of the disclaimer may be filed with the clerk of the circuit court in the county in which the estate of the decedent is administered, or, if administration has not been commenced, in which it could be commenced. If an interest in real property is disclaimed, an executed counterpart of the disclaimer may be recorded in the office of the recorder in the county in which the real estate lies, or, if the title to the real estate is registered under "An Act concerning land titles", approved May 1, 1897, as amended, may be filed in the office of the registrar of titles of such county.
(d) Effect of Disclaimer. Unless expressly provided otherwise in an instrument transferring the property or creating the interest disclaimed, the property, part or interest disclaimed shall descend or be distributed (1) if a present interest (a) in the case of a transfer by reason of the death of any person, as if the disclaimant had predeceased the decedent; (b) in the case of a transfer by revocable instrument or contract, as if the disclaimant had predeceased the date the maker no longer has the power to transfer to himself or another the entire legal and equitable ownership of the property or interest; or (c) in the case of any other inter vivos transfer, as if the disclaimant had predeceased the date of the transfer; and (2) if a future interest, as if the disclaimant had predeceased the event which determines that the taker of the property or interest has become finally ascertained and his interest has become indefeasibly fixed both in quality and quantity; and in each case the disclaimer shall relate back to such date for all purposes.
A disclaimer of property or an interest in property shall not preclude any disclaimant from receiving the same property in another capacity or from receiving other interests in the property to which the disclaimer relates.
Unless expressly provided otherwise in an instrument transferring the property or creating the interest disclaimed, a future interest limited to take effect at or after the termination of the estate or interest disclaimed shall accelerate and take effect in possession and enjoyment to the same extent as if the disclaimant had died before the date to which the disclaimer relates back.
A disclaimer made pursuant to this Section shall be irrevocable and shall be binding upon the disclaimant and all persons claiming by, through or under the disclaimant.
(e) Waiver and Bar. The right to disclaim property or a part thereof or an interest therein shall be barred by (1) a judicial sale of the property, part or interest before the disclaimer is effected; (2) an assignment, conveyance, encumbrance, pledge, sale or other transfer of the property, part or interest, or a contract therefor, by the disclaimant or his representative; (3) a written waiver of the right to disclaim; or (4) an acceptance of the property, part or interest by the disclaimant or his representative. Any person may presume, in the absence of actual knowledge to the contrary, that a disclaimer delivered or filed as provided in this Section is a valid disclaimer which is not barred by the preceding provisions of this paragraph.
A written waiver of the right to disclaim may be made by any person or his representative and an executed counterpart of a waiver of the right to disclaim may be recorded or filed, all in the same manner as provided in this Section with respect to a disclaimer.
In every case, acceptance must be affirmatively proved in order to constitute a bar to a disclaimer. An acceptance of property or an interest in property shall include the taking of possession, the acceptance of delivery or the receipt of benefits of the property or interest; except that (1) in the case of an interest in joint tenancy with right of survivorship such acceptance shall extend only to the fractional share of such property or interest determined by dividing the number one by the number of joint tenants, and (2) in the case of a ward, such acceptance shall extend only to property actually received by or on behalf of the ward or his representative during his minority or incapacity. The mere lapse of time or creation of an interest, in joint tenancy with right of survivorship or otherwise, with or without knowledge of the interest on the part of the disclaimant, shall not constitute acceptance for purposes of this Section.
This Section does not abridge the right of any person to assign, convey, release, renounce or disclaim any property or interest therein arising under any other statute or which arose under prior law.
Any interest in real or personal property which exists on or after the effective date of this Section may be disclaimed after that date in the manner provided herein, but no interest which has arisen prior to that date in any person other than the disclaimant shall be destroyed or diminished by any action of the disclaimant taken pursuant to this Section.
(Source: P.A. 83-1362.)

(755 ILCS 5/2-8) (from Ch. 110 1/2, par. 2-8)
Sec. 2-8. Renunciation of will by spouse.)
(a) If a will is renounced by the testator's surviving spouse, whether or not the will contains any provision for the benefit of the surviving spouse, the surviving spouse is entitled to the following share of the testator's estate after payment of all just claims: 1/3 of the entire estate if the testator leaves a descendant or 1/2 of the entire estate if the testator leaves no descendant.
(b) In order to renounce a will, the testator's surviving spouse must file in the court in which the will was admitted to probate a written instrument signed by the surviving spouse and declaring the renunciation. The time of filing the instrument is: (1) within 7 months after the admission of the will to probate or (2) within such further time as may be allowed by the court if, within 7 months after the admission of the will to probate or before the expiration of any extended period, the surviving spouse files a petition therefor setting forth that litigation is pending that affects the share of the surviving spouse in the estate. The filing of the instrument is a complete bar to any claim of the surviving spouse under the will.
(c) If a will is renounced in the manner provided by this Section, any future interest which is to take effect in possession or enjoyment at or after the termination of an estate or other interest given by the will to the surviving spouse takes effect as though the surviving spouse had predeceased the testator, unless the will expressly provides that in case of renunciation the future interest shall not be accelerated.
(d) If a surviving spouse of the testator renounces the will and the legacies to other persons are thereby diminished or increased in value, the court, upon settlement of the estate, shall abate from or add to the legacies in such a manner as to apportion the loss or advantage among the legatees in proportion to the amount and value of their legacies.
(Source: P.A. 79-328.)

(755 ILCS 5/2-9) (from Ch. 110 1/2, par. 2-9)
Sec. 2-9. Dower and Curtesy.) There is no estate of dower or curtesy. All inchoate rights to elect to take dower existing on January 1, 1972, are extinguished.
(Source: P.A. 80-808.)



Article III - Simultaneous Deaths

(755 ILCS 5/Art. III heading)

(755 ILCS 5/3-1) (from Ch. 110 1/2, par. 3-1)
Sec. 3-1. No sufficient evidence of survivorship.) If the title to property or its devolution depends upon priority of death and there is no sufficient evidence that the persons have died otherwise than simultaneously and there is no other provision in the will, trust agreement, deed, contract of insurance or other governing instrument for distribution of the property different from the provisions of this Section:
(a) The property of each person shall be disposed of as if he had survived.
(b) If 2 or more beneficiaries are designated to take successively by reason of survivorship under another person's disposition of property, the property so disposed of shall be divided into as many equal portions as there are successive beneficiaries and these portions shall be distributed respectively to those who would have taken if each designated beneficiary had survived.
(c) If 2 persons hold title to property as joint tenants, the property shall be distributed 1/2 as if one had survived and 1/2 as if the other had survived. If there are more than 2 joint tenants and all of them have so died, the property thus distributed shall be in the proportion that one bears to the whole number of joint tenants.
(d) If the insured and the beneficiary of a policy of life or accident insurance have so died, the proceeds of the policy shall be distributed as if the insured had survived the beneficiary.
(Source: P.A. 79-328.)

(755 ILCS 5/3-2) (from Ch. 110 1/2, par. 3-2)
Sec. 3-2. Uniformity of interpretation.) This Article shall be so construed and interpreted as to effectuate its general purpose to make uniform the law in those states which enact similar statutes.
(Source: P.A. 79-328.)



Article IV - Wills

(755 ILCS 5/Art. IV heading)

(755 ILCS 5/4-1) (from Ch. 110 1/2, par. 4-1)
Sec. 4-1. Capacity of testator.
(a) Every person who has attained the age of 18 years and is of sound mind and memory has power to bequeath by will the real and personal estate which he has at the time of his death.
(b) Except as stated herein, there is a rebuttable presumption that a will or codicil is void if it was executed or modified after the testator is adjudicated disabled under Article XIa of this Act and either (1) a plenary guardian has been appointed for the testator under subsection (c) of Section 11a-12 of this Act or (2) a limited guardian has been appointed for the testator under subsection (b) of Section 11a-12 of this Act and the court has found that the testator lacks testamentary capacity. The rebuttable presumption is overcome by clear and convincing evidence that the testator had the capacity to execute the will or codicil at the time the will or codicil was executed. The rebuttable presumption does not apply if the will or codicil was completed in compliance with subsection (d-5) of Section 11a-18 of this Act. This subsection (b) applies only to wills or codicils executed or modified after the effective date of this amendatory Act of the 99th General Assembly.
(Source: P.A. 99-302, eff. 1-1-16.)

(755 ILCS 5/4-2) (from Ch. 110 1/2, par. 4-2)
Sec. 4-2. Testamentary powers of appointment. This Section applies only to powers of appointment exercisable by a will.
(a) Capacity of holder of power. A power of appointment under a will which is not subject to an express condition that it may be exercised only by a holder of a greater age may be exercised by a holder who has attained the age of 18 years.
(b) Manner of exercise of power. Unless the contrary intent is evidenced by the terms of the instrument creating or limiting a power of appointment, a donee of a power of appointment may (1) make appointments of present or future interests or both; (2) make appointments with conditions and limitations; (3) make appointments with restraints on alienation upon the appointed interests; (4) make appointments of interests to a trustee for the benefit of one or more objects of the power; (5) make appointments that create in the object of the power additional powers of appointment to permissible objects of the power of appointment pursuant to which such powers are created; and (6) if the donee could appoint outright to the object of a power, make appointments that create in the object of the power additional powers of appointment and such powers of appointment may be exercisable in favor of such persons or entities as the person creating such power may direct, even though the objects of such powers of appointment may not have been permissible objects of the power of appointment pursuant to which such powers are created.
(c) Disposition of trust property subject to power. In disposing of trust property subject to a power of appointment exercisable by will, a trustee acting in good faith shall have no liability to any appointee or taker in default of appointment for relying upon a will believed to be the will of the donee of the power of appointment, for assuming that there is no will in the absence of actual knowledge thereof within 3 months after the death of the donee, or for requiring that any will purporting to exercise a power of appointment be admitted to probate. The trustee's action in accordance with the preceding sentence shall not affect the rights of any appointee or taker in default of appointment to recover the distributed property from any person to whom the trustee shall have made distribution.
(d) Applicability. This amendatory Act of 1995 shall be construed as being declarative of existing law and shall apply to all instruments granting general and special powers of appointment and all wills exercising those powers, whether existing or exercised before, on, or after the effective date of this amendatory Act of 1995, except that no trustee shall be liable to any person in whose favor a power of appointment may have been exercised for any distribution of property made to persons entitled to take in default of the effective exercise of the power of appointment to the extent that the distribution shall have been completed prior to the effective date of this amendatory Act of 1995.
(Source: P.A. 89-364, eff. 8-18-95.)

(755 ILCS 5/4-3) (from Ch. 110 1/2, par. 4-3)
Sec. 4-3. Signing and attestation.
(a) Every will shall be in writing, signed by the testator or by some person in his presence and by his direction and attested in the presence of the testator by 2 or more credible witnesses.
(b) A will that qualifies as an international will under the Uniform International Wills Act is considered to meet all the requirements of subsection (a).
(Source: P.A. 86-1291.)

(755 ILCS 5/4-4) (from Ch. 110 1/2, par. 4-4)
Sec. 4-4. Testamentary additions to trusts.) By a will signed and attested as provided in this Act a testator may bequeath or appoint real and personal estate to a trustee of a trust evidenced by an instrument, including the will of another who predeceases the testator, which is in existence when the testator's will is made and which is identified in the testator's will, even though the trust is subject to amendment, modification, revocation or termination. Unless the testator's will provides otherwise, the estate so bequeathed or appointed shall be governed by the terms and provisions of the instrument creating the trust, including any amendments or modifications in writing made at any time before or after the execution of the testator's will and before, or after if the testator's will so directs, the death of the testator. The existence, size or character of the corpus of the trust is immaterial to the validity of the bequest. If the trust is terminated prior to the testator's death by revocation of the trust or by revocation of that portion of the instrument creating the trust, the bequest or appointment shall take effect according to the terms and provisions of the instrument creating the trust as they existed at the time of the termination, unless the testator's will otherwise provides.
(Source: P.A. 80-759.)

(755 ILCS 5/4-5) (from Ch. 110 1/2, par. 4-5)
Sec. 4-5. Insurance and death benefits payable to testamentary trustee.) A person having the right to designate a beneficiary of benefits payable under any insurance, annuity or endowment contract (including any agreement issued or entered into by an insurance company in connection therewith, supplemental thereto or in settlement thereof), or the right to designate the beneficiary of benefits payable upon or after the death of a person under any pension, retirement, death benefit, deferred compensation, employment, agency, stock bonus or profit sharing contract, plan, system or trust, may designate as a beneficiary a trustee named or to be named in his will whether or not the will is in existence at the time of the designation. The benefits received by the trustee shall be held and disposed of as part of the trust estate under the terms of the will. If no qualified trustee makes claim to the benefits within 18 months after the death of the decedent or if within that period it is established that no trustee can qualify to receive the benefits, payment shall be made to the representative of the estate of the person making the designation, unless it is otherwise provided by a beneficiary designation or by the policy or other controlling agreement. The benefits received by the trustee shall not be subject to claims or other charges enforceable against the estate or to estate or inheritance taxes (including interest and penalties thereon) to any greater extent than if the benefits were payable to a named beneficiary other than the estate of the person making the designation, and in the case of benefits which otherwise qualify for exclusion from the gross estate for federal estate tax purposes, such benefits shall not be used by or for the benefit of the estate of the decedent.
(Source: P.A. 79-328; 79-711; 79-1454.)

(755 ILCS 5/4-6) (from Ch. 110 1/2, par. 4-6)
Sec. 4-6. Beneficiary or creditor as witness.) (a) If any beneficial legacy or interest is given in a will to a person attesting its execution or to his spouse, the legacy or interest is void as to that beneficiary and all persons claiming under him, unless the will is otherwise duly attested by a sufficient number of witnesses as provided by this Article exclusive of that person and he may be compelled to testify as if the legacy or interest had not been given, but the beneficiary is entitled to receive so much of the legacy or interest given to him by the will as does not exceed the value of the share of the testator's estate to which he would be entitled were the will not established.
(b) No individual or corporation is disqualified to act or to receive compensation for acting in any fiduciary capacity with respect to a will of a decedent by reason of the fact that any employee or partner of such individual or any employee or shareholder of such corporation attests the execution of the will or testifies thereto. No attorney or partnership of attorneys is disqualified to act or to receive compensation for acting as attorney for any fiduciary by reason of the fact that the attorney or any employee or partner of the attorney or partnership attests the execution of the will or testifies thereto.
(c) If real or personal estate is charged with any debt by a will and the creditor whose debt is so secured attests the execution of the will, the creditor may testify to its execution.
(Source: P.A. 79-328.)

(755 ILCS 5/4-7) (from Ch. 110 1/2, par. 4-7)
Sec. 4-7. Revocation - revival.) (a) A will may be revoked only (1) by burning, cancelling, tearing or obliterating it by the testator himself or by some person in his presence and by his direction and consent, (2) by the execution of a later will declaring the revocation, (3) by a later will to the extent that it is inconsistent with the prior will or (4) by the execution of an instrument declaring the revocation and signed and attested in the manner prescribed by this Article for the signing and attestation of a will.
(b) No will or any part thereof is revoked by any change in the circumstances, condition or marital status of the testator, except that dissolution of marriage or declaration of invalidity of the marriage of the testator revokes every legacy or interest or power of appointment given to or nomination to fiduciary office of the testator's former spouse in a will executed before the entry of the judgment of dissolution of marriage or declaration of invalidity of marriage and the will takes effect in the same manner as if the former spouse had died before the testator.
(c) A will which is totally revoked in any manner is not revived other than by its re-execution or by an instrument declaring the revival and signed and attested in the manner prescribed by this Article for the signing and attestation of a will. If a will is partially revoked by an instrument which is itself revoked, the revoked part of the will is revived and takes effect as if there had been no revocation.
(Source: P.A. 81-230.)

(755 ILCS 5/4-8) (from Ch. 110 1/2, par. 4-8)
Sec. 4-8. Contract for sale.) If after making his will the testator makes a contract for the sale or transfer of real or personal property specifically bequeathed therein and the whole or any part of the contract remains executory at his death, the disposition of the property by the contract does not revoke the bequest but the property passes to the legatee subject to the contract.
(Source: P.A. 79-328.)

(755 ILCS 5/4-9) (from Ch. 110 1/2, par. 4-9)
Sec. 4-9. Effect of alteration. An addition to a will or an alteration, substitution, interlineation or deletion of any part of a will which does not constitute a revocation of a will is of no effect, unless made by the testator or by some person in his presence and by his direction and consent and unless the will is thereafter signed and attested in the manner prescribed by this Article for the execution of a will.
(Source: P.A. 81-1509.)

(755 ILCS 5/4-10) (from Ch. 110 1/2, par. 4-10)
Sec. 4-10. Effect of child born after will.) Unless provision is made in the will for a child of the testator born after the will is executed or unless it appears by the will that it was the intention of the testator to disinherit the child, the child is entitled to receive the portion of the estate to which he would be entitled if the testator died intestate and all legacies shall abate proportionately therefor.
(Source: P.A. 79-328.)

(755 ILCS 5/4-11) (from Ch. 110 1/2, par. 4-11)
Sec. 4-11. Legacy to a deceased legatee.) Unless the testator expressly provides otherwise in his will, (a) if a legacy of a present or future interest is to a descendant of the testator who dies before or after the testator, the descendants of the legatee living when the legacy is to take effect in possession or enjoyment, take per stirpes the estate so bequeathed; (b) if a legacy of a present or future interest is to a class and any member of the class dies before or after the testator, the members of the class living when the legacy is to take effect in possession or enjoyment take the share or shares which the deceased member would have taken if he were then living, except that if the deceased member of the class is a descendant of the testator, the descendants of the deceased member then living shall take per stirpes the share or shares which the deceased member would have taken if he were then living; and (c) except as above provided in (a) and (b), if a legacy lapses by reason of the death of the legatee before the testator, the estate so bequeathed shall be included in and pass as part of the residue under the will, and if the legacy is or becomes part of the residue, the estate so bequeathed shall pass to and be taken by the legatees or those remaining, if any, of the residue in proportions and upon estates corresponding to their respective interests in the residue. The provisions of (a) and (b) do not apply to a future interest which is or becomes indefeasibly vested at the testator's death or at any time thereafter before it takes effect in possession or enjoyment.
(Source: P.A. 79-328.)

(755 ILCS 5/4-13) (from Ch. 110 1/2, par. 4-13)
Sec. 4-13. Effect of order admitting will to probate.) Every will when admitted to probate as provided by this Act is effective to transfer the real and personal estate of the testator bequeathed in that will.
(Source: P.A. 79-328.)

(755 ILCS 5/4-14) (from Ch. 110 1/2, par. 4-14)
Sec. 4-14. Intestate estate of testator.) The real and personal estate of a testator that is not bequeathed by his will descends and shall be distributed as intestate estate.
(Source: P.A. 79-328.)

(755 ILCS 5/4-15) (from Ch. 110 1/2, par. 4-15)
Sec. 4-15. Debtor as executor.) The appointment of the debtor of the testator as executor of his will does not extinguish any debt due from the executor to the testator, unless the testator in the will expressly declares his intention to extinguish the debt and unless the estate of the testator without collection of the debt due from the executor is sufficient to discharge all claims against the testator's estate.
(Source: P.A. 79-328.)



Article IVa - Presumptively Void Transfers

(755 ILCS 5/Art. IVa heading)

(755 ILCS 5/4a-5)
Sec. 4a-5. Definitions. As used in this Article:
(1) "Caregiver" means a person who voluntarily, or in exchange for compensation, has assumed responsibility for all or a portion of the care of another person who needs assistance with activities of daily living. "Caregiver" includes a caregiver's spouse, cohabitant, child, or employee. "Caregiver" does not include a family member of the person receiving assistance.
(2) "Family member" means a spouse, child, grandchild, sibling, aunt, uncle, niece, nephew, first cousin, or parent of the person receiving assistance.
(3) "Transfer instrument" means the legal document intended to effectuate a transfer effective on or after the transferor's death and includes, without limitation, a will, trust, deed, form designated as payable on death, contract, or other beneficiary designation form.
(4) "Transferee" means a legatee, a beneficiary of a trust, a grantee of a deed, or any other person designated in a transfer instrument to receive a nonprobate transfer.
(5) "Transferor" means a testator, settlor, grantor of a deed, or a decedent whose interest is transferred pursuant to a nonprobate transfer.
(Source: P.A. 98-1093, eff. 1-1-15.)

(755 ILCS 5/4a-10)
Sec. 4a-10. Presumption of void transfer.
(a) In any civil action in which a transfer instrument is being challenged, there is a rebuttable presumption, except as provided in Section 4a-15, that the transfer instrument is void if the transferee is a caregiver and the fair market value of the transferred property exceeds $20,000.
(b) Unless a shorter limitations period is required by Section 8-1 or 18-12 of this Act, any action under this Section shall be filed within 2 years of the date of death of the transferor.
(Source: P.A. 98-1093, eff. 1-1-15.)

(755 ILCS 5/4a-15)
Sec. 4a-15. Exceptions. The rebuttable presumption established by Section 4a-10 can be overcome if the transferee proves to the court either:
(1) by a preponderance of evidence that the

transferee's share under the transfer instrument is not greater than the share the transferee was entitled to under the transferor's transfer instrument in effect prior to the transferee becoming a caregiver; or

(2) by clear and convincing evidence that the

transfer was not the product of fraud, duress, or undue influence.

(Source: P.A. 98-1093, eff. 1-1-15.)

(755 ILCS 5/4a-20)
Sec. 4a-20. Common law. The provisions of this Article do not abrogate or limit any principle or rule of the common law, unless the common law principle or rule is inconsistent with the provisions of this Article. Notwithstanding the limited definition of "caregiver" in Section 4a-5 of this Article, nothing in this Article precludes any action against any individual under the common law, or any other applicable law, regardless of the individual's familial relationship with the person receiving assistance. The provisions of this Article are in addition to any other principle or rule of law.
(Source: P.A. 98-1093, eff. 1-1-15.)

(755 ILCS 5/4a-25)
Sec. 4a-25. Attorney's fees and costs. If the caregiver attempts and fails to overcome the presumption under Section 4a-15, the caregiver shall bear the costs of the proceedings, including, without limitation, reasonable attorney's fees.
(Source: P.A. 98-1093, eff. 1-1-15.)

(755 ILCS 5/4a-30)
Sec. 4a-30. No independent duty. The rebuttable presumption set forth in Section 4a-10 of this Article applies only in a civil action in which a transfer instrument is being challenged, and does not create or impose an independent duty on any financial institution, trust company, trustee, or similar entity or person related to any transfer instrument.
(Source: P.A. 98-1093, eff. 1-1-15.)

(755 ILCS 5/4a-35)
Sec. 4a-35. Applicability. This Article applies only to transfer instruments executed after the effective date of this amendatory Act of the 98th General Assembly.
(Source: P.A. 98-1093, eff. 1-1-15.)



Article V - Place Of Probate Of Will Or Of Administration

(755 ILCS 5/Art. V heading)

(755 ILCS 5/5-1) (from Ch. 110 1/2, par. 5-1)
Sec. 5-1. Place of probate of will or of administration of estate.) When the will of a testator is probated or when the estate of a decedent or missing person is administered in this State, the probate or the administration shall be in the court of the county determined as follows:
(a) In the county where he has a known place of residence;
(b) If he has no known place of residence in this State, in the county in which the greater part of his real estate is located at the time of his death; or
(c) If he has no known place of residence and no real estate in this State, in the county where the greater part of his personal estate is located at the time of his death.
(Source: P.A. 85-692.)

(755 ILCS 5/5-2) (from Ch. 110 1/2, par. 5-2)
Sec. 5-2. Situs of personal estate of nonresident decedent or missing person.) For the purpose of granting administration of both testate and intestate estates of nonresident decedents or estates of nonresident missing persons, the situs of tangible personal estate is where it is located and the situs of intangible personal estate is where the instrument evidencing a share, interest, debt, obligation, stock or chose in action is located or where the debtor resides if there is no instrument evidencing the share, interest, debt, obligation, stock or chose in action in this State.
(Source: P.A. 79-328.)

(755 ILCS 5/5-3) (from Ch. 110 1/2, par. 5-3)
Sec. 5-3. Power to ascertain and declare heirship - evidence.) (a) The court may ascertain and declare the heirship of any decedent to be entered of record in the court at any time during the administration of the estate without further notice or, if there is no grant of administration, upon such notice and in such manner as the court directs.
(b) The ascertainment of heirship may be made from (1) an affidavit of any person stating the facts from which the heirship of the decedent can be ascertained, which affidavit shall be signed and sworn to or affirmed before any notary public or judge of any court of record in the United States or any of its possessions or territories and certified by the clerk thereof, or before any United States consul, vice-consul, consular agent, secretary of legation or commissioned officer in active service of the United States, within or without the United States, or (2) from evidence either in narrative form or by questions and answers which are reduced to writing and certified by the court declaring the heirship. The seal of office of any notary public, United States consul, vice-consul, consular agent or secretary of legation and the designation of the name, rank and branch of service of any commissioned officer in active service of the armed forces of the United States shall be sufficient evidence of his identity and official character. The affidavit or transcript of evidence shall be filed by the clerk of the court declaring the heirship and remain as a part of the files in the cause.
(c) An order of the court declaring heirship is prima facie evidence of the heirship, but any other legal method of proving heirship may be resorted to by any party interested therein in any place or court where the question may arise.
(d) For purposes of this section the court may presume, in the absence of any evidence to the contrary, that the decedent and any person through whom heirship is traced was not the mother or father of any child born out of wedlock and, if the decedent or the person was a male, that no child born out of wedlock was filiated to or acknowledged or legitimated by the decedent or the person.
(Source: P.A. 81-598.)



Article VI - Probate Of Wills And Issuance Of Letters Of Office

(755 ILCS 5/Art. VI heading)

(755 ILCS 5/6-1) (from Ch. 110 1/2, par. 6-1)
Sec. 6-1. Duty to file will - altering, destroying or secreting.)
(a) Immediately upon the death of the testator any person who has the testator's will in his possession shall file it with the clerk of the court of the proper county and upon failure or refusal to do so, the court on its motion or on the petition of any interested person may issue an attachment and compel the production of the will, subject to the provisions of Section 5.15 of the Secretary of State Act.
(b) If any person wilfully alters or destroys a will without the direction of the testator or wilfully secretes it for the period of 30 days after the death of the testator is known to him, the person so offending, on conviction thereof, shall be sentenced as in cases of theft of property classified as a Class 3 felony by the law in effect at the date of the offense. The 30-day period does not apply to the Secretary of State when acting pursuant to Section 5.15 of the Secretary of State Act.
(Source: P.A. 96-137, eff. 1-1-10.)

(755 ILCS 5/6-2) (from Ch. 110 1/2, par. 6-2)
Sec. 6-2. Petition to admit will or to issue letters.) Anyone desiring to have a will admitted to probate must file a petition therefor in the court of the proper county. The petition must state, if known: (a) the name and place of residence of the testator at the time of his death; (b) the date and place of death; (c) the date of the will and the fact that petitioner believes the will to be the valid last will of the testator; (d) the approximate value of the testator's real and personal estate in this State; (e) the names and post office addresses of all heirs and legatees of the testator and whether any of them is a minor or a person with a disability; (f) the name and post office address of the executor; and (g) unless supervised administration is requested, the name and address of any personal fiduciary acting or designated to act pursuant to Section 28-3. When the will creates or adds to a trust and the petition states the name and address of the trustee, the petition need not state the name and address of any beneficiary of the trust who is not an heir or legatee. If letters of administration with the will annexed are sought, the petition must also state, if known: (a) the reason for the issuance of the letters, (b) facts showing the right of the petitioner to act as, or to nominate, the administrator with the will annexed, (c) the name and post office address of the person nominated and of each person entitled either to administer or to nominate a person to administer equally with or in preference to the petitioner and (d) if the will has been previously admitted to probate, the date of admission. If a petition for letters of administration with the will annexed states that there are one or more persons entitled either to administer or to nominate a person to administer equally with or in preference to the petitioner, the petitioner must mail a copy of the petition to each such person as provided in Section 9-5 and file proof of mailing with the clerk of the court.
(Source: P.A. 99-143, eff. 7-27-15.)

(755 ILCS 5/6-3) (from Ch. 110 1/2, par. 6-3)
Sec. 6-3. Duty of executor to present will for probate.) (a) Within 30 days after a person acquires knowledge that he is named as executor of the will of a deceased person, he shall either institute a proceeding to have the will admitted to probate in the court of the proper county or declare his refusal to act as executor. If he fails to do so, except for good cause shown, the court on its motion or on the petition of any interested person may deny him the right to act as executor and letters of office may be issued by the court as if the person so named were disqualified to act as executor.
(b) When 30 days have elapsed since the death of the testator and no petition has been filed to admit his will to probate, the court may proceed to probate the will without the filing of a petition therefor, unless it appears to the court that probate thereof is unnecessary and failure to probate it will not prejudice the rights of any interested person. Such notice of the hearing on the admission of the will to probate shall be given to the persons in interest as the court directs.
(Source: P.A. 79-328.)

(755 ILCS 5/6-4) (from Ch. 110 1/2, par. 6-4)
Sec. 6-4. Admission of will to probate - testimony or affidavit of witnesses.) (a) When each of 2 attesting witnesses to a will states that (1) he was present and saw the testator or some person in his presence and by his direction sign the will in the presence of the witness or the testator acknowledged it to the witness as his act, (2) the will was attested by the witness in the presence of the testator and (3) he believed the testator to be of sound mind and memory at the time of signing or acknowledging the will, the execution of the will is sufficiently proved to admit it to probate, unless there is proof of fraud, forgery, compulsion or other improper conduct which in the opinion of the court is deemed sufficient to invalidate or destroy the will. The proponent may also introduce any other evidence competent to establish a will. If the proponent establishes the will by sufficient competent evidence, it shall be admitted to probate, unless there is proof of fraud, forgery, compulsion or other improper conduct which in the opinion of the court is deemed sufficient to invalidate or destroy the will.
(b) The statements of a witness to prove the will under subsection 6-4(a) may be made by (1) testimony before the court, (2) an attestation clause signed by the witness and forming a part of or attached to the will or (3) an affidavit which is signed by the witness at or after the time of attestation and which forms part of the will or is attached to the will or to an accurate facsimile of the will.
(Source: P.A. 81-213.)

(755 ILCS 5/6-5) (from Ch. 110 1/2, par. 6-5)
Sec. 6-5. Deposition of witness.) When a witness to a will resides outside the county in which the will is offered for probate or is unable to attend court and can be found and is mentally and physically capable of testifying, the court, upon the petition of any person seeking probate of the will and upon such notice of the petition to persons interested as the court directs, may issue a commission with the will or a photographic copy thereof attached. The commission shall be directed to any judge, notary public, mayor or other chief magistrate of a city or United States consul, vice-consul, consular agent, secretary of legation or commissioned officer in active service of the armed forces of the United States and shall authorize and require him to cause that witness to come before him at such time and place as he designates and to take the deposition of the witness on oath or affirmation and upon all such written interrogatories and cross-interrogatories as may be enclosed with the commission. With the least possible delay the person taking the deposition shall certify it, the commission, and the interrogatories to the court from which the commission issued. When the deposition of a witness is so taken and returned to the court, his testimony has the same effect as if he testified in the court from which the commission issued. When the commission is issued to the officer by his official title only and not by name, the seal of his office attached to his certificate is sufficient evidence of his identity and official character.
(Source: P.A. 95-331, eff. 8-21-07.)

(755 ILCS 5/6-6) (from Ch. 110 1/2, par. 6-6)
Sec. 6-6. Proof of handwriting of a deceased or inaccessible witness or a witness with a disability.)
(a) If a witness to a will (1) is dead, (2) is blind, (3) is mentally or physically incapable of testifying, (4) cannot be found, (5) is in active service of the armed forces of the United States or (6) is outside this State, the court may admit proof of the handwriting of the witness and such other secondary evidence as is admissible in any court of record to establish written contracts and may admit the will to probate as though it had been proved by the testimony of the witness. On motion of any interested person or on its own motion, the court may require that the deposition of any such witness, who can be found, is mentally and physically capable of testifying and is not in the active service of the armed forces of the United States outside of the continental United States, be taken as the best evidence thereof.
(b) As used in this Section, "continental United States" means the States of the United States and the District of Columbia.
(Source: P.A. 99-143, eff. 7-27-15.)

(755 ILCS 5/6-7) (from Ch. 110 1/2, par. 6-7)
Sec. 6-7. Will to remain with clerk.) All original wills which are admitted to probate shall remain in the custody of the clerk, unless otherwise ordered by the court.
(Source: P.A. 81-213.)

(755 ILCS 5/6-8) (from Ch. 110 1/2, par. 6-8)
Sec. 6-8. Issuance of letters testamentary.) When a will is admitted to probate, letters testamentary shall be issued to the executor named in the will if he qualifies and accepts the office, unless the issuance of letters is excused.
(Source: P.A. 81-213; 81-788; 81-1509.)

(755 ILCS 5/6-9) (from Ch. 110 1/2, par. 6-9)
Sec. 6-9. Failure or refusal to qualify - death, resignation or revocation of letters - non-designation.) Unless otherwise provided by the will, (a) if one of several executors named in the will fails or refuses to qualify and accept the office, letters testamentary shall be issued to the executor who qualifies and accepts the office, (b) if one of several executors to whom letters have been issued dies or resigns or his letters are revoked, the remaining executor shall continue to administer the estate, and (c) in either event the remaining executor has all powers vested in all the executors named in the will. If no executor is named in the will or the named executor fails or refuses to qualify and accept the office or, if after letters are issued the sole executor or all the named executors die or resign or their letters are revoked, letters of administration with the will annexed shall be issued in accordance with the preferences in Section 9-3 upon petition under Section 6-2 and notice as provided in Section 9-5.
(Source: P.A. 81-213.)

(755 ILCS 5/6-10) (from Ch. 110 1/2, par. 6-10)
Sec. 6-10. Notice - waiver.)
(a) Not more than 14 days after entry of an order admitting or denying admission of a will to probate or appointing a representative, the representative or, if none, the petitioner must mail a copy of the petition to admit the will or for letters and a copy of the order showing the date of entry to each of the testator's heirs and legatees whose names and post office addresses are stated in the petition. If the name or post office address of any heir or legatee is not stated in the petition, the representative or, if none, the petitioner must publish a notice once a week for 3 successive weeks, the first publication to be not more than 14 days after entry of the order, describing the order and the date of entry. The notice shall be published in a newspaper published in the county where the order was entered and may be combined with a notice under Section 18-3. When the petition names a trustee of a trust, it is not necessary to publish for or mail copies of the petition and order to any beneficiary of the trust who is not an heir or legatee. The information mailed or published under this Section must include an explanation, in form prescribed by rule of the Supreme Court of this State, of the rights of heirs and legatees to require formal proof of will under Section 6-21 and to contest the admission or denial of admission of the will to probate under Section 8-1 or 8-2. The petitioner or representative must file proof of mailing and publication, if publication is required, with the clerk of the court.
(b) A copy of the petition and of the order need not be sent to and notice need not be published for any person who is not designated in the petition as a minor or person with a disability and who personally appeared before the court at the hearing or who filed his waiver of notice.
(Source: P.A. 99-143, eff. 7-27-15.)

(755 ILCS 5/6-11) (from Ch. 110 1/2, par. 6-11)
Sec. 6-11. Omitted or unnotified heir or legatee.) (a) If it appears after entry of an order admitting or denying admission of a will to probate that an heir or legatee was omitted from the petition to admit the will to probate or, if included in the petition, that notice to him was not mailed or published as provided in Section 6-10 or 6-20, whichever is applicable, and that no waiver of notice was filed by the omitted or unnotified heir or legatee, an amended petition shall be filed under Section 6-2 or 6-20 which shall include the omitted or unnotified heir or legatee.
(b) If the amended petition is filed under Section 6-2, a copy of the amended petition and the order admitting or denying admission of the will to probate or notice thereof shall be mailed to or published for the omitted or unnotified person as provided in Section 6-10, in the same manner as if the order were entered at the time the amended petition was filed. The original order admitting or denying admission of the will to probate is effective as to the omitted or unnotified person as of the date the amended petition is filed and it is effective as to all other persons, including creditors, as of the date of its entry.
(c) If the amended petition is filed under Section 6-20, notice of the hearing on the amended petition shall be mailed or published, as provided in Section 6-20, to or for the omitted or unnotified person and to all persons included in any prior petition. In the absence of objections by the omitted or unnotified person, evidence received at the hearing on the original petition to admit the will to probate constitutes prima facie proof of the execution of the will at the hearing on the amended petition. An order admitting the will to probate on an amended petition filed under Section 6-20 is effective as to the omitted or unnotified person as of the date of its entry, but the original order admitting the will to probate is effective as to all other persons, including creditors, as of the date of its entry.
(Source: P.A. 81-213.)

(755 ILCS 5/6-12) (from Ch. 110 1/2, par. 6-12)
Sec. 6-12. Appointment of guardian ad litem.) When an heir or legatee of a testator is a minor or person with a disability who is entitled to notice under Section 6-10 at the time an order is entered admitting or denying admission of a will to probate or who is entitled to notice under Section 6-20 or 6-21 of the hearing on the petition to admit the will, the court may appoint a guardian ad litem to protect the interests of the ward with respect to the admission or denial, or to represent the ward at the hearing, if the court finds that (a) the interests of the ward are not adequately represented by a personal fiduciary acting or designated to act pursuant to Section 28-3 or by another party having a substantially identical interest in the proceedings and the ward is not represented by a guardian of his estate and (b) the appointment of a guardian ad litem is necessary to protect the ward's interests.
(Source: P.A. 99-143, eff. 7-27-15.)

(755 ILCS 5/6-13) (from Ch. 110 1/2, par. 6-13)
Sec. 6-13. Who may act as executor.)
(a) A person who has attained the age of 18 years and is a resident of the United States, is not of unsound mind, is not an adjudged person with a disability as defined in this Act and has not been convicted of a felony, is qualified to act as executor.
(b) If a person named as executor in a will is not qualified to act at the time of admission of the will to probate but thereafter becomes qualified and files a petition for the issuance of letters, takes oath and gives bond as executor, the court may issue letters testamentary to him as co-executor with the executor who has qualified or if no executor has qualified the court may issue letters testamentary to him and revoke the letters of administration with the will annexed.
The court may in its discretion require a nonresident executor to furnish a bond in such amount and with such surety as the court determines notwithstanding any contrary provision of the will.
(Source: P.A. 99-143, eff. 7-27-15.)

(755 ILCS 5/6-14) (from Ch. 110 1/2, par. 6-14)
Sec. 6-14. Power of executor before issuance of letters.) Before issuance of letters to an executor his power extends to the carrying out of any gift of the decedent's body or any part thereof, to the burial of the decedent, the payment of necessary funeral charges and the preservation of the estate; but if the will is not admitted to probate, the executor is not liable as an executor of his own wrong, except for his refusal to deliver the estate to the person authorized by law to receive it or for waste or misapplication of the estate.
(Source: P.A. 79-328.)

(755 ILCS 5/6-15) (from Ch. 110 1/2, par. 6-15)
Sec. 6-15. Executor to administer all estate of decedent.) The executor or the administrator with the will annexed shall administer all the testate and intestate estate of the decedent.
(Source: P.A. 79-328.)

(755 ILCS 5/6-16) (from Ch. 110 1/2, par. 6-16)
Sec. 6-16. Power of administrator with the will annexed.) Unless otherwise expressly provided by the will, an administrator with the will annexed has all the powers and duties of the executor under the will, but this does not excuse the administrator from giving security on his bond.
(Source: P.A. 79-328.)

(755 ILCS 5/6-17) (from Ch. 110 1/2, par. 6-17)
Sec. 6-17. Witness to appear for probate - penalty.) It is the duty of a witness to any will executed in this State to appear before the court at the hearing on the admission of the will to probate and testify concerning the execution and validity of the will unless proof of will is made by another method as provided in this Act. The court may attach and punish by fine and imprisonment, or either, any witness who, without a reasonable excuse, fails to appear and testify when subpoenaed.
(Source: P.A. 79-328.)

(755 ILCS 5/6-18) (from Ch. 110 1/2, par. 6-18)
Sec. 6-18. Will as evidence.) An authenticated copy of a domestic or foreign will and of the order admitting it or denying it to probate are evidence in any court in this State.
(Source: P.A. 79-328.)

(755 ILCS 5/6-19) (from Ch. 110 1/2, par. 6-19)
Sec. 6-19. Judge as witness.) If a judge is a witness to a will which is required by law to be proved before him, another judge shall be designated to take the testimony of witnesses to the will and to decide whether or not the will shall be admitted to probate. The judge who is the witness may proceed to administer the estate unless he is otherwise precluded therefrom by this Act.
(Source: P.A. 79-328.)

(755 ILCS 5/6-20) (from Ch. 110 1/2, par. 6-20)
Sec. 6-20. Petition to admit will to probate on presumption of death of testator - notice.)
(a) Anyone desiring to have a will admitted to probate on the presumption of death of the testator must file a petition therefor in the court of the proper county. The petition must state, in addition to the information required by Section 6-2 (other than clauses (a) and (b)), the facts and circumstances raising the presumption, the name and last known post office address of the testator and, if known, the name and post office address of each person in possession or control of any property of the testator.
(b) Not less than 30 days before the hearing on the petition the petitioner must (1) mail a copy of the petition to the testator at his last known address, to each of the testator's heirs and legatees whose names and post office addresses are stated in the petition and to each person shown by the petition to be in possession or control of any property of the testator, and (2) publish a notice of the hearing on the petition once a week for 3 successive weeks, the first publication to be not less than 30 days before the hearing. The notice must state the time and place of the hearing, the name of the testator and, when known, the names of the heirs and legatees. The petitioner shall endorse the time and place of the hearing on each copy of the petition mailed by him. When the petition names a trustee of a trust, it is not necessary to mail a copy of the petition to any beneficiary of the trust who is not an heir or legatee, or to include the name of such beneficiary in the published notice. If any person objects to the admission of the will to probate, the court may require that such notice of the time and place of the hearing as it directs be given to any beneficiary of the trust not previously notified. The petitioner must file proof of mailing and proof of publication with the clerk of the court.
(c) A copy of the petition need not be sent to any person not designated in the petition as a minor or person with a disability who personally appears before the court at the hearing or who files his waiver of notice.
(d) When a will is admitted to probate on presumption of the testator's death, the notice provided for in Section 6-10 is not required.
(Source: P.A. 99-143, eff. 7-27-15.)

(755 ILCS 5/6-21) (from Ch. 110 1/2, par. 6-21)
Sec. 6-21. Formal proof of will.) If a will has been admitted to probate before notice in accordance with Section 6-4, any person entitled to notice under Section 6-10 may file a petition within 42 days after the effective date of the original order admitting the will to probate to require proof of the will pursuant to this Section. The court must set the matter for hearing upon such notice to interested persons as the court directs. At the hearing the proponent must establish the will by testimony of the witnesses as provided in subsection 6-4 (b) (1) or Section 6-5 or other evidence as provided in this Act, but not as provided by subsection 6-4 (b) (2) or subsection 6-4 (b) (3), as if the will had not originally been admitted to probate. If the proponent establishes the will by sufficient competent evidence, the original order admitting it to probate and the original order appointing the representative shall be confirmed and are effective as to all persons, including creditors, as of the dates of their entries, unless there is proof of fraud, forgery, compulsion or other improper conduct, which in the opinion of the court is sufficient to invalidate or destroy the will. The time for filing a petition to contest a will under Section 8-1 is not extended by the filing of the petition under this Section if the order admitting the will to probate is confirmed, but if that order is vacated, the time for filing the petition under Section 8-2 runs from the date of vacation of the order admitting the will to probate.
(Source: P.A. 81-213.)



Article VII - Probate Of Foreign Wills And Estates Of Nonresidents

(755 ILCS 5/Art. VII heading)

(755 ILCS 5/7-1) (from Ch. 110 1/2, par. 7-1)
Sec. 7-1. Foreign will admitted to probate.) A will signed by the testator when proved as provided in this Article may be admitted to probate in this State when (a) the will has been admitted to probate outside of this State or (b) the will was executed outside of this State in accordance with the law of this State, of the place where executed or of the testator's domicile at the time of its execution.
(Source: P.A. 79-328.)

(755 ILCS 5/7-2) (from Ch. 110 1/2, par. 7-2)
Sec. 7-2. Procedure for probate of foreign will.) The provisions of this Act concerning the procedure for the admission to probate of a domestic will govern the procedure for the admission to probate of a foreign will sought to be admitted to probate as provided by this Article, except for the manner of proof.
(Source: P.A. 79-328.)

(755 ILCS 5/7-3) (from Ch. 110 1/2, par. 7-3)
Sec. 7-3. Proof of foreign will by copy.) (a) A written will admitted to probate outside of this State is sufficiently proved to admit it to probate in this State by introducing in evidence an authenticated copy of the will and the probate thereof.
(b) A written will from any state or country whose laws do not require a will to be probated is sufficiently proved to admit it to probate in this State by introducing in evidence an authenticated certificate of the legal custodian of the will that the copy is a true copy and that the will has become operative by the laws of that state or country.
(c) A notarial will from a state or country whose laws require the will to remain in the custody of a notary is sufficiently proved to admit it to probate in this State by introducing in evidence a copy of the will authenticated by the notary entitled to the custody of the will.
(Source: P.A. 79-328.)

(755 ILCS 5/7-4) (from Ch. 110 1/2, par. 7-4)
Sec. 7-4. Original proof of foreign will in this State.) (a) A will executed outside of this State in accordance with this Act is sufficiently proved to admit it to probate in this State when proved in this State in the manner provided by this Act for proving wills executed in this State.
(b) A will executed outside of this State in accordance with the law of the place where executed is sufficiently proved to admit it to probate in this State when proved in this State in the manner provided by the law of the place where executed for proving wills there executed.
(c) A will executed outside of this State in accordance with the law of the testator's domicile at the time of its execution is sufficiently proved to admit it to probate in this State when proved in this State in the manner provided by the law of the testator's domicile at the time of its execution for proving wills there executed.
(d) A will proved as provided in this Section may not be admitted to probate when there is proof of fraud, forgery, compulsion or other improper conduct which in the opinion of the court is deemed sufficient to invalidate or destroy the will.
(Source: P.A. 79-328.)

(755 ILCS 5/7-5) (from Ch. 110 1/2, par. 7-5)
Sec. 7-5. Effect of probate of foreign will.) The admission to probate in this State of a will executed and proved in the manner provided by this Article has the same effect in all respects as the admission to probate of a domestic will and letters of office may be issued unless the issuance of letters is excused.
(Source: P.A. 81-788.)

(755 ILCS 5/7-6) (from Ch. 110 1/2, par. 7-6)
Sec. 7-6. Disposition of personal estate of nonresident decedent.) If a nonresident decedent who is a citizen of the United States or a citizen or subject of a foreign country, provides in his will that the testamentary disposition of tangible or intangible personal estate having a situs within this State as defined in Section 5-2, is to be construed and regulated by the laws of this State, the validity and effect of such disposition shall be determined by such laws. In respect of a nonresident decedent's tangible or intangible personal estate having a situs within this State, as defined in Section 5-2, the court may direct and, in the case of a decedent who was at the time of his death a resident of a foreign country, shall direct the representative appointed in this State to make distribution directly to those designated by the decedent's will as beneficiaries of the tangible or intangible personal estate or to the persons entitled to receive the decedent's personal estate under the laws of the decedent's domicile, as the case may be.
(Source: P.A. 79-328.)



Article VIII - Will Contests

(755 ILCS 5/Art. VIII heading)

(755 ILCS 5/8-1) (from Ch. 110 1/2, par. 8-1)
Sec. 8-1. Contest of admission of will to probate; notice.
(a) Within 6 months after the admission to probate of a domestic will in accordance with the provisions of Section 6-4, or of a foreign will in accordance with the provisions of Article VII, any interested person may file a petition in the proceeding for the administration of the testator's estate or, if no proceeding is pending, in the court in which the will was admitted to probate, to contest the validity of the will.
(b) The petitioner shall cause a copy of the petition to be mailed or delivered to the representative, to his or her attorney of record, and to each heir and legatee whose name is listed in the petition to admit the will to probate and in any amended petition filed in accordance with Section 6-11, at the address stated in the petition or amended petition. Filing a pleading constitutes a waiver of the mailing or delivery of the notice to the person filing the pleading. Failure to mail or deliver a copy of the petition to an heir or a legatee does not extend the time within which a petition to contest the will may be filed under subsection (a) of this Section or affect the validity of the judgement entered in the proceeding.
(c) Any contestant or proponent may demand a trial by jury. An issue shall be made whether or not the instrument produced is the will of the testator. The contestant shall in the first instance proceed with proof to establish the invalidity of the will. At the close of the contestant's case, the proponent may present evidence to sustain the will. An authenticated transcript of the testimony of any witness taken at the time of the hearing on the admission of the will to probate, or an affidavit of any witness received as evidence under subsection 6-4(b), is admissible in evidence.
(d) The right to institute or continue a proceeding to contest the validity of a will survives and descends to the heir, legatee, representative, grantee or assignee of the person entitled to institute the proceeding.
(e) It is the duty of the representative to defend a proceeding to contest the validity of the will. The court may order the representative to defend the proceeding or prosecute an appeal from the judgment. If the representative fails or refuses to do so when ordered by the court, or if there is no representative then acting, the court, upon its motion or on application of any interested person, may appoint a special administrator to defend or appeal in his stead.
(f) An action to set aside or contest the validity of a revocable inter vivos trust agreement or declaration of trust to which a legacy is provided by the settlor's will which is admitted to probate shall be commenced within and not after the time to contest the validity of a will as provided in subsection (a) of this Section and Section 13-223 of the Code of Civil Procedure.
(g) This amendatory Act of 1995 applies to pending cases as well as cases commenced on or after its effective date.
(Source: P.A. 89-364, eff. 8-18-95.)

(755 ILCS 5/8-2) (from Ch. 110 1/2, par. 8-2)
Sec. 8-2. Contest of denial of admission of will to probate.
(a) Within 6 months after the entry of an order denying admission to probate of a domestic will in accordance with the provisions of Section 6-4, or of a foreign will in accordance with the provisions of Article VII, any interested person desiring to contest the denial of admission may file a petition to admit the will to probate in the proceeding for the administration of the decedent's estate or, if no proceeding is pending, in the court which denied admission of the will to probate. The petition must state the facts required to be stated in Section 6-2 or 6-20, whichever is applicable.
(b) The petitioner shall cause a copy of the petition to be mailed or delivered to the representative, to his or her attorney of record, and to each heir and legatee whose name is listed in the petition to admit the will to probate and in any amended petition filed in accordance with Section 6-11, at the address stated in the petition or amended petition. Filing a pleading constitutes a waiver of the mailing or delivery of the notice to the person filing the pleading. Failure to mail or deliver a copy of the petition to an heir or legatee does not extend the time within which a petition to admit the will to probate may be filed under subsection (a) of Section 8-1 or affect the validity of the judgment entered in the proceeding.
(c) Any proponent or contestant may demand a trial by jury. An issue shall be made whether or not the instrument produced is the will of the testator. The proponent shall in the first instance proceed with proof to establish the validity of the will and may introduce any evidence competent to establish a will. Any interested person may oppose the petition and may introduce any evidence admissible in a will contest under Section 8-1. At the close of the contestant's case, the proponent may present further evidence to sustain the will.
(d) The right to institute or continue a proceeding to contest the denial of admission of a will to probate survives and descends to the heir, legatee, representative, grantee or assignee of the person entitled to institute the proceeding.
(e) The court may order the representative to defend a proceeding to probate the will or prosecute an appeal from the judgment. If the representative fails or refuses to do so when ordered by the court, or if there is no representative then acting, the court, upon its motion or on application of any interested person, may appoint a special administrator to do so in his stead.
(f) A person named as executor in a will that has been denied admission to probate has no duty to file or support a petition under Section 8-2.
(g) This amendatory Act of 1995 applies to pending cases as well as cases commenced on or after its effective date.
(Source: P.A. 89-364, eff. 8-18-95.)



Article IX - Letters Of Administration

(755 ILCS 5/Art. IX heading)

(755 ILCS 5/9-1) (from Ch. 110 1/2, par. 9-1)
Sec. 9-1. Who may act as administrator. A person who has attained the age of 18 years, is a resident of the United States, is not of unsound mind, is not an adjudged person with a disability as defined in this Act and has not been convicted of a felony, is qualified to act as administrator.
(Source: P.A. 99-143, eff. 7-27-15.)

(755 ILCS 5/9-2) (from Ch. 110 1/2, par. 9-2)
Sec. 9-2. Issuance of letters of administration.) When a person dies intestate, letters of administration shall be issued in accordance with the preferences in Section 9-3 upon petition therefor, unless the issuance of letters is excused. If after letters are issued the sole administrator or all administrators die or resign or their letters are revoked, letters shall be issued in accordance with the preferences in Section 9-3.
(Source: P.A. 81-788.)

(755 ILCS 5/9-3) (from Ch. 110 1/2, par. 9-3)
Sec. 9-3. Persons entitled to preference in obtaining letters. The following persons are entitled to preference in the following order in obtaining the issuance of letters of administration and of administration with the will annexed:
(a) The surviving spouse or any person nominated by the surviving spouse.
(b) The legatees or any person nominated by them, with preference to legatees who are children.
(c) The children or any person nominated by them.
(d) The grandchildren or any person nominated by them.
(e) The parents or any person nominated by them.
(f) The brothers and sisters or any person nominated by them.
(g) The nearest kindred or any person nominated by them.
(h) The representative of the estate of a deceased ward.
(i) The Public Administrator.
(j) A creditor of the estate.
Only a person qualified to act as administrator under this Act may nominate, except that the guardian of the estate, if any, otherwise the guardian of the person, of a person who is not qualified to act as administrator solely because of minority or legal disability may nominate on behalf of the minor or person with a disability in accordance with the order of preference set forth in this Section. A person who has been removed as representative under this Act loses the right to name a successor.
When several persons are claiming and are equally entitled to administer or to nominate an administrator, the court may grant letters to one or more of them or to the nominee of one or more of them.
(Source: P.A. 99-143, eff. 7-27-15.)

(755 ILCS 5/9-4) (from Ch. 110 1/2, par. 9-4)
Sec. 9-4. Petition to issue letters.) Anyone desiring to have letters of administration issued on the estate of an intestate decedent shall file a petition therefor in the court of the proper county. The petition shall state, if known: (a) the name and place of residence of the decedent at the time of his death; (b) the date and place of death; (c) the approximate value of the decedent's real and personal estate in this State; (d) the names and post office addresses of all heirs of the decedent and whether any of them is a minor or person with a disability and whether any of them is entitled either to administer or to nominate a person to administer equally with or in preference to the petitioner; (e) the name and post office address of the person nominated as administrator; (f) the facts showing the right of the petitioner to act as or to nominate the administrator; (g) when letters of administration de bonis non are sought, the reason for the issuance of the letters; and (h) unless supervised administration is requested, the name and address of any personal fiduciary acting or designated to act pursuant to Section 28-3.
(Source: P.A. 99-143, eff. 7-27-15.)

(755 ILCS 5/9-5) (from Ch. 110 1/2, par. 9-5)
Sec. 9-5. Notice-Waiver.)
(a) Not less than 30 days before the hearing on the petition to issue letters, the petitioner shall mail a copy of the petition, endorsed with the time and place of the hearing, to each person named in the petition whose post office address is stated and who is entitled either to administer or to nominate a person to administer equally with or in preference to the petitioner.
(b) Not more than 14 days after entry of an order directing that original letters of office issue to an administrator, the administrator shall mail a copy of the petition to issue letters and a copy of the order showing the date of its entry to each of the decedent's heirs who was not entitled to notice of the hearing on the petition under subsection (a). If the name or post office address of any heir is not stated in the petition, the administrator shall publish a notice once a week for 3 successive weeks, the first publication to be not more than 14 days after entry of the order, describing the order and the date of entry. The notice shall be published in a newspaper published in the county where the order was entered and may be combined with a notice under Section 18-3. The administrator shall file proof of mailing and publication, if publication is required, with the clerk of the court.
(c) A copy of the petition and of the order need not be sent to, nor notice published for, any person not designated in the petition as a minor or as a person with a disability and who personally appeared before the court at the hearing or who files his waiver of notice.
(Source: P.A. 99-143, eff. 7-27-15.)

(755 ILCS 5/9-6) (from Ch. 110 1/2, par. 9-6)
Sec. 9-6. Petition to issue letters on presumption of death of decedent - notice - waiver.)
(a) Anyone desiring to have original letters of administration issued on the presumption of death of the decedent shall file a petition therefor in the court of the proper county. The petition shall state, in addition to the information required by clauses (c) through (h) of Section 9-4, the facts and circumstances raising the presumption, the name and last known post office address of the decedent and, if known, the name and post office address of each person in possession or control of any property of the decedent.
(b) Not less than 30 days before the hearing on the petition the petitioner shall (1) mail a copy of the petition to the decedent at his last known address, to each heir whose name and post office address are stated in the petition and to each person shown by the petition to be in possession or control of any property of the decedent, and (2) publish a notice of the hearing on the petition once a week for 3 successive weeks, the first publication to be not less than 30 days before the hearing. The notice shall be published in a newspaper published in the county where the petition is filed. The notice shall state the time and place of the hearing, the name of the decedent and, when known, the names of the heirs. The petitioner shall endorse the time and place of the hearing on each copy of the petition mailed by him. The petitioner shall file a proof of mailing and of publication with the clerk of the court.
(c) A copy of the petition need not be sent to any person not designated in the petition as a minor or as a person with a disability and who personally appeared before the court at the hearing or who filed his waiver of notice.
(Source: P.A. 99-143, eff. 7-27-15.)

(755 ILCS 5/9-7) (from Ch. 110 1/2, par. 9-7)
Sec. 9-7. Revocation of letters and issuance of new letters of administration - preference.) If the petitioner has not mailed, as provided in this Article, a copy of the petition for letters of administration to any person, whether or not named in the petition, who is entitled to administer or to nominate a person to administer equally with or in preference to the petitioner, the person entitled to administer or nominate within 3 months after the issuance of the letters may file a petition for issuance of letters to him or to his nominee. The person entitled to preference must give 10 days notice of the hearing on his petition to the person to whom letters were issued. Upon the hearing the court may revoke the letters previously issued and issue new letters.
(Source: P.A. 82-427.)

(755 ILCS 5/9-8) (from Ch. 110 1/2, par. 9-8)
Sec. 9-8. Distribution on summary administration. Upon the filing of a petition therefor in the court of the proper county by any interested person and after ascertainment of heirship of the decedent and admission of the will, if any, to probate, if it appears to the court that:
(a) the gross value of the decedent's real and

personal estate subject to administration in this State as itemized in the petition does not exceed $100,000;

(b) there is no unpaid claim against the estate, or

all claimants known to the petitioner, with the amount known by him to be due to each of them, are listed in the petition;

(c) no tax will be due to the United States or to

this State by reason of the death of the decedent or all such taxes have been paid or provided for or are the obligation of another fiduciary;

(d) no person is entitled to a surviving spouse's or

child's award under this Act, or a surviving spouse's or child's award is allowable under this Act, and the name and age of each person entitled to an award, with the minimum award allowable under this Act to the surviving spouse or child, or each of them, and the amount, if any, theretofore paid to the spouse or child on such award, are listed in the petition;

(e) all heirs and legatees of the decedent have

consented in writing to distribution of the estate on summary administration (and if an heir or legatee is a minor or person with a disability, the consent may be given on his behalf by his parent, spouse, adult child, person in loco parentis, guardian or guardian ad litem);

(f) each distributee gives bond in the value of his

distributive share, conditioned to refund the due proportion of any claim entitled to be paid from the estate distributed, including the claim of any person having a prior right to such distribution, together with expenses of recovery, including reasonable attorneys' fees, with surety to be approved by the court. If at any time after payment of a distributive share it becomes necessary for all or any part of the distributive share to be refunded for the payment of any claim entitled to be paid from the estate distributed or to provide for a distribution to any person having a prior right thereto, upon petition of any interested person the court shall order the distributee to refund that portion of his distributive share which is necessary for such purposes. If there is more than one distributee, the court shall apportion among the distributees the amount to be refunded according to the amount received by each of them, but specific and general legacies need not be refunded unless the residue is insufficient to satisfy the claims entitled to be paid from the estate distributed. If a distributee refuses to refund within 60 days after being ordered by the court to do so and upon demand, the refusal is deemed a breach of the bond and a civil action may be maintained by the claimant or person having a prior right to a distribution against the distributee and the surety or either of them for the amount due together with the expenses of recovery, including reasonable attorneys' fees. The order of the court is evidence of the amount due;

(g) the petitioner has published a notice informing

all persons of the death of the decedent, of the filing of the petition for distribution of the estate on summary administration and of the date, time and place of the hearing on the petition (the notice having been published once a week for 3 successive weeks in a newspaper published in the county where the petition has been filed, the first publication having been made not less than 30 days prior to the hearing) and has filed proof of publication with the clerk of the court;

the court may determine the rights of claimants and other persons interested in the estate, direct payment of claims and distribution of the estate on summary administration and excuse the issuance of letters of office or revoke the letters which have been issued and discharge the representative.
Any claimant may file his claim in the proceeding at or before the hearing on the petition, but failure to do so does not deprive the claimant of his right to enforce his claim in any other manner provided by law.
A petition for distribution on summary administration may be combined with or filed separately from a petition for probate of a will or for administration of an estate.
(Source: P.A. 99-143, eff. 7-27-15.)

(755 ILCS 5/9-9) (from Ch. 110 1/2, par. 9-9)
Sec. 9-9. Payment or delivery of personal estate on order for summary administration.) Upon receipt of an authenticated copy of the order of the court, as provided in Section 9-8, any person or corporation indebted to or holding the personal estate of the decedent or acting as registrar or transfer agent of any evidence of interest, indebtedness, property or right shall pay the indebtedness or deliver, transfer or issue the personal estate in accordance with the order. Upon the payment, delivery, transfer or issuance in accordance with the order, the person or corporation is released to the same extent as if the payment, delivery, transfer or issuance had been made to a legally qualified representative of the decedent and is not required to see to the application or disposition of the property, but each person to whom a payment, delivery, transfer or issuance is made is liable to the extent of the value thereof at the time of distribution to any claimant or other person having a prior right and is accountable to any representative of the decedent thereafter appointed.
If a person or corporation to whom the authenticated copy of the order is delivered refuses to pay, deliver, transfer or issue the personal estate as provided by this Section, it may be recovered in a civil action by or on behalf of the person entitled to receive it upon proof of receipt of the authenticated copy of the order by the person or corporation indebted to or holding the personal estate or acting as registrar or transfer agent.
(Source: P.A. 81-788.)

(755 ILCS 5/9-10) (from Ch. 110 1/2, par. 9-10)
Sec. 9-10. Omitted or unnotified heir. If it appears after entry of an order directing that original letters of office issue to an administrator that a person entitled to notice under subsection (a) or (b) of Section 9-5 or under Section 9-6 was omitted from the petition to issue letters or, if included in the petition, that notice to him was not mailed or published under subsection (a) or (b) of Section 9-5 or under Section 9-6, whichever is applicable, and that no waiver of notice was filed by the omitted or unnotified person, an amended petition shall be filed under the applicable Section or subsection which shall include the omitted or unnotified person. A copy of the amended petition and the order directing that original letters of office issue shall be mailed to or published for the omitted or unnotified person, as provided in Section 9-5 or Section 9-6, as the case may be, in the same manner as if the order were entered at the time the amended petition was filed. The original order directing that letters of office issue to the administrator is effective as to the omitted or unnotified person as of the date the amended petition is filed and is effective as to all other persons, including creditors, as of the date of entry of the original order.
(Source: P.A. 85-692.)



Article X - Administrators To Collect

(755 ILCS 5/Art. X heading)

(755 ILCS 5/10-1) (from Ch. 110 1/2, par. 10-1)
Sec. 10-1. Letters of administration to collect.) (a) Upon the filing of a petition of any interested person or upon its own motion, the court may issue letters of administration to collect: (1) when any contingency happens which is productive of delay in the issuance of letters of office and it appears to the court that the estate of the decedent is liable to waste, loss or embezzlement or (2) when a person is missing from his usual place of residence and cannot be located or while in military service is reported by the federal government or an agency or department thereof as missing or missing in action. In order to act as administrator to collect one must be qualified to act as an administrator under this Act.
(b) The selection of an administrator to collect for the estate of a decedent is in the discretion of the court, giving due consideration to the person named as executor in the will or, if there is no will or if no executor is named, to the preferences in Section 9-3. The selection of an administrator to collect for the estate of a missing person must be in accordance with the preferences in Section 9-3.
(Source: P.A. 79-328.)

(755 ILCS 5/10-2) (from Ch. 110 1/2, par. 10-2)
Sec. 10-2. Petition for letters of administration to collect.) A person desiring to have letters of administration to collect issued on the estate of a deceased or missing person must file a petition therefor in the court of the proper county. The petition must state, if known: (a) the name and place of residence of the decedent at the time of his death or the name and last known address of the missing person; (b) the time and place of the decedent's death or in the case of a missing person the facts and circumstances as to his being missing or reported as missing or missing in action; (c) the approximate value of the decedent's or missing person's real and personal estate in this State and the amount of his anticipated gross annual income from his real estate in this State; (d) in the case of a missing person, the names and post office addresses of his nearest relatives in the following order: the spouse and adult children, if any; if none, the parents and adult brothers and sisters, if any; if none, the nearest adult kindred; (e) the name and address of the person proposed as administrator to collect; and (f) the reason for the issuance of letters.
(Source: P.A. 79-328.)

(755 ILCS 5/10-3) (from Ch. 110 1/2, par. 10-3)
Sec. 10-3. Administrator to collect for missing person - notice.) When letters of administration to collect are sought for the estate of a missing person, the petitioner must publish a notice of the hearing on the petition once a week for 3 successive weeks, the first publication to be not less than 30 days before the hearing. The notice must state the time and place of the hearing, the name of the missing person and his last known address and the name and address of each of his relatives listed in the petition. Not less than 20 days before the hearing, the petitioner must send a copy of the petition and notice by mail to the missing person at his last known address and to each of his relatives whose name and address is listed in the petition. If it appears to the court that the estate of a missing person is liable to waste, loss or embezzlement, the court may appoint an administrator to collect for a missing person without prior notice in which event the administrator (a) must forthwith publish a notice stating that the person named was appointed administrator to collect of the estate of the missing person and that the appointment will remain in effect unless application to vacate the order is made on or before a date designated by the court, the notice to be published once a week for 3 successive weeks, the first publication to be not less than 30 days before the designated date, and (b) not less than 20 days before the designated date, shall send a copy of the petition and notice by mail to the missing person at his last known address and to each of his relatives whose name and address are listed on the petition. The notice required by this Section must be published in a newspaper of general circulation published in the county where the petition is filed. The petitioner or administrator, as the case may be, must file proof of mailing and publication with the clerk of the court.
(Source: P.A. 81-1453.)

(755 ILCS 5/10-4) (from Ch. 110 1/2, par. 10-4)
Sec. 10-4. Powers and duties of administrator to collect.) An administrator to collect has power to sue for and collect the personal estate and debts due the decedent or missing person and by leave of court to exercise the powers vested by law in an administrator. The provisions of this Act relating to the sale, mortgage and leasing of real and personal estate by resident administrators are applicable to sales, mortgages, and leasing of real and personal estate by administrators to collect. A suit commenced by an administrator to collect does not abate by the revocation of his letters either before or after judgment in the trial or reviewing court, but his successor as representative or the missing person if his survival is established, may be substituted in his stead in the proceedings. When authorized by the court, an administrator to collect of the estate of a missing person may make disbursements to or for the benefit of his spouse, his children, including children by adoption, any person to whom he stood in the acknowledged relation of a parent, any person related to him by blood or marriage who is dependent upon or entitled to support from him and anyone to whom the missing person is indebted and may perform the contracts of the missing person which were legally subsisting at the time of his disappearance and execute and deliver a deed, bill of sale or other instrument.
(Source: P.A. 79-328.)

(755 ILCS 5/10-5) (from Ch. 110 1/2, par. 10-5)
Sec. 10-5. Termination of powers.) On the issuance of letters testamentary or of administration or the satisfactory establishment of the survival and location of the missing person, the powers of an administrator to collect cease and his letters shall be revoked.
(Source: P.A. 79-328.)



Article XI - Minors

(755 ILCS 5/Art. XI heading)

(755 ILCS 5/11-1) (from Ch. 110 1/2, par. 11-1)
Sec. 11-1. Minor defined.) A minor is a person who has not attained the age of 18 years. A person who has attained the age of 18 years is of legal age for all purposes except as otherwise provided in the Illinois Uniform Transfers to Minors Act.
(Source: P.A. 84-915.)

(755 ILCS 5/11-3) (from Ch. 110 1/2, par. 11-3)
Sec. 11-3. Who may act as guardian.
(a) A person is qualified to act as guardian of the person and as guardian of the estate if the court finds that the proposed guardian is capable of providing an active and suitable program of guardianship for the minor and that the proposed guardian:
(1) has attained the age of 18 years;
(2) is a resident of the United States;
(3) is not of unsound mind;
(4) is not an adjudged person with a disability as

defined in this Act; and

(5) has not been convicted of a felony, unless the

court finds appointment of the person convicted of a felony to be in the minor's best interests, and as part of the best interest determination, the court has considered the nature of the offense, the date of offense, and the evidence of the proposed guardian's rehabilitation. No person shall be appointed who has been convicted of a felony involving harm or threat to a child, including a felony sexual offense.

One person may be appointed guardian of the person and another person appointed guardian of the estate.
(b) The Department of Human Services or the Department of Children and Family Services may with the approval of the court designate one of its employees to serve without fees as guardian of the estate of a minor patient in a State mental hospital or a resident in a State institution when the value of the personal estate does not exceed $1,000.
(Source: P.A. 99-143, eff. 7-27-15.)

(755 ILCS 5/11-5) (from Ch. 110 1/2, par. 11-5)
Sec. 11-5. Appointment of guardian.
(a) Upon the filing of a petition for the appointment of a guardian or on its own motion, the court may appoint a guardian of the estate or of both the person and estate, of a minor, or may appoint a guardian of the person only of a minor or minors, as the court finds to be in the best interest of the minor or minors.
(a-1) A parent, adoptive parent or adjudicated parent, whose parental rights have not been terminated, may designate in any writing, including a will, a person qualified to act under Section 11-3 to be appointed as guardian of the person or estate, or both, of an unmarried minor or of a child likely to be born. A parent, adoptive parent or adjudicated parent, whose parental rights have not been terminated, or a guardian or a standby guardian of an unmarried minor or of a child likely to be born may designate in any writing, including a will, a person qualified to act under Section 11-3 to be appointed as successor guardian of the minor's person or estate, or both. The designation must be witnessed by 2 or more credible witnesses at least 18 years of age, neither of whom is the person designated as the guardian. The designation may be proved by any competent evidence. If the designation is executed and attested in the same manner as a will, it shall have prima facie validity. The designation of a guardian or successor guardian does not affect the rights of the other parent in the minor.
(b) The court lacks jurisdiction to proceed on a petition for the appointment of a guardian of a minor if it finds that (i) the minor has a living parent, adoptive parent or adjudicated parent, whose parental rights have not been terminated, whose whereabouts are known, and who is willing and able to make and carry out day-to-day child care decisions concerning the minor, unless: (1) the parent or parents voluntarily relinquished physical custody of the minor; (2) after receiving notice of the hearing under Section 11-10.1, the parent or parents fail to object to the appointment at the hearing on the petition; or (3) the parent or parents consent to the appointment as evidenced by a written document that has been notarized and dated, or by a personal appearance and consent in open court; or (ii) there is a guardian for the minor appointed by a court of competent jurisdiction. There shall be a rebuttable presumption that a parent of a minor is willing and able to make and carry out day-to-day child care decisions concerning the minor, but the presumption may be rebutted by a preponderance of the evidence. If a short-term guardian has been appointed for the minor prior to the filing of the petition and the petitioner for guardianship is not the short-term guardian, there shall be a rebuttable presumption that it is in the best interest of the minor to remain in the care of the short-term guardian. The petitioner shall have the burden of proving by a preponderance of the evidence that it is not in the child's best interest to remain with the short-term guardian.
(b-1) If the court finds the appointment of a guardian of the minor to be in the best interest of the minor, and if a standby guardian has previously been appointed for the minor under Section 11-5.3, the court shall appoint the standby guardian as the guardian of the person or estate, or both, of the minor unless the court finds, upon good cause shown, that the appointment would no longer be in the best interest of the minor.
(c) If the minor is 14 years of age or more, the minor may nominate the guardian of the minor's person and estate, subject to approval of the court. If the minor's nominee is not approved by the court or if, after notice to the minor, the minor fails to nominate a guardian of the minor's person or estate, the court may appoint the guardian without nomination.
(d) The court shall not appoint as guardian of the person of the minor any person whom the court has determined had caused or substantially contributed to the minor becoming a neglected or abused minor as defined in the Juvenile Court Act of 1987, unless 2 years have elapsed since the last proven incident of abuse or neglect and the court determines that appointment of such person as guardian is in the best interests of the minor.
(e) Previous statements made by the minor relating to any allegations that the minor is an abused or neglected child within the meaning of the Abused and Neglected Child Reporting Act, or an abused or neglected minor within the meaning of the Juvenile Court Act of 1987, shall be admissible in evidence in a hearing concerning appointment of a guardian of the person or estate of the minor. No such statement, however, if uncorroborated and not subject to cross-examination, shall be sufficient in itself to support a finding of abuse or neglect.
(Source: P.A. 98-1082, eff. 1-1-15.)

(755 ILCS 5/11-5.1)
Sec. 11-5.1. (Repealed).
(Source: Repealed by P.A. 88-529.)

(755 ILCS 5/11-5.2)
Sec. 11-5.2. (Repealed).
(Source: Repealed by P.A. 88-529.)

(755 ILCS 5/11-5.3)
Sec. 11-5.3. Appointment of standby guardian.
(a) A parent, adoptive parent, or adjudicated parent whose parental rights have not been terminated, or the guardian of the person of a minor may designate in any writing, including a will, a person qualified to act under Section 11-3 to be appointed as standby guardian of the person or estate, or both, of an unmarried minor or of a child likely to be born. A parent, adoptive parent, or adjudicated parent whose parental rights have not been terminated, or the guardian of the person of a minor or a standby guardian of an unmarried minor or of a child likely to be born may designate in any writing, including a will, a person qualified to act under Section 11-3 to be appointed as successor standby guardian of the minor's person or estate, or both. The designation must be witnessed by 2 or more credible witnesses at least 18 years of age, neither of whom is the person designated as the standby guardian. The designation may be proved by any competent evidence. If the designation is executed and attested in the same manner as a will, it shall have prima facie validity. The designation of a standby guardian or successor standby guardian does not affect the rights of the other parent in the minor.
(b) Upon the filing of a petition for the appointment of a standby guardian, the court may appoint a standby guardian of the person or estate, or both, of a minor as the court finds to be in the best interest of the minor.
(c) The court lacks jurisdiction to proceed on a petition for the appointment of a standby guardian of a minor if the minor has a living parent, adoptive parent or adjudicated parent, whose parental rights have not been terminated, whose whereabouts are known, and who is willing and able to make and carry out day-to-day child care decisions concerning the minor, unless the parent or parents consent to the appointment or, after receiving notice of the hearing under Section 11-10.1, fail to object to the appointment at the hearing on the petition. There shall be a rebuttable presumption that a parent of a minor is willing and able to make and carry out day-to-day child care decisions concerning the minor, but the presumption may be rebutted by a preponderance of the evidence.
(d) The standby guardian shall take and file an oath or affirmation that the standby guardian will faithfully discharge the duties of the office of standby guardian according to law, and shall file in and have approved by the court a bond binding the standby guardian so to do, but shall not be required to file a bond until the standby guardian assumes all duties as guardian of the minor under Section 11-13.1.
(e) The designation of a standby guardian may, but need not, be in the following form:

of designating parent or guardian), currently residing at (insert address of designating parent or guardian), am a parent (or the guardian of the person) of the following child or children (or of a child likely to be born): (insert name and date of birth of each child, or insert the words "not yet born" to designate a standby guardian for a child likely to be born and the child's expected date of birth).

2. Standby Guardian. I hereby designate the

following person to be appointed as standby guardian for the child or children listed above (insert name and address of person designated).

3. Successor Standby Guardian. If the person named

in item 2 above cannot or will not act as standby guardian, I designate the following person to be appointed as successor standby guardian for the child or children: (insert name and address of person designated).

4. Date and Signature. This designation is made this

(insert day) day of (insert month and year).

Signed: (designating parent or guardian)
5. Witnesses. I saw the parent (or the guardian of

the person of the child) sign this designation or the parent (or the guardian of the person of the child) told me that (he or she) signed this designation. Then I signed the designation as a witness in the presence of the parent (or the guardian). I am not designated in this instrument to act as a standby guardian for the child or children. (insert space for names, addresses, and signatures of 2 witnesses).

(Source: P.A. 90-796, eff. 12-15-98.)

(755 ILCS 5/11-5.4)
Sec. 11-5.4. Short-term guardian.
(a) A parent, adoptive parent, or adjudicated parent whose parental rights have not been terminated, or the guardian of the person of a minor may appoint in writing, without court approval, a short-term guardian of an unmarried minor or a child likely to be born. The written instrument appointing a short-term guardian shall be dated and shall identify the appointing parent or guardian, the minor, and the person appointed to be the short-term guardian. The written instrument shall be signed by, or at the direction of, the appointing parent in the presence of at least 2 credible witnesses at least 18 years of age, neither of whom is the person appointed as the short-term guardian. The person appointed as the short-term guardian shall also sign the written instrument, but need not sign at the same time as the appointing parent.
(b) A parent or guardian shall not appoint a short-term guardian of a minor if the minor has another living parent, adoptive parent or adjudicated parent, whose parental rights have not been terminated, whose whereabouts are known, and who is willing and able to make and carry out day-to-day child care decisions concerning the minor, unless the nonappointing parent consents to the appointment by signing the written instrument of appointment.
(c) The appointment of the short-term guardian is effective immediately upon the date the written instrument is executed, unless the written instrument provides for the appointment to become effective upon a later specified date or event. Except as provided in subsection (e-5) or (e-10) of this Section, the short-term guardian shall have authority to act as guardian of the minor as provided in Section 11-13.2 for a period of 365 days from the date the appointment is effective, unless the written instrument provides for the appointment to terminate upon a different specified date or event as permitted by this Section. Only one written instrument appointing a short-term guardian may be in force at any given time.
(d) Every appointment of a short-term guardian may be amended or revoked by the appointing parent or by the appointing guardian of the person of the minor at any time and in any manner communicated to the short-term guardian or to any other person. Any person other than the short-term guardian to whom a revocation or amendment is communicated or delivered shall make all reasonable efforts to inform the short-term guardian of that fact as promptly as possible.
(e) The appointment of a short-term guardian or successor short-term guardian does not affect the rights of the other parent in the minor. The short-term guardian appointment does not constitute consent for court appointment of a guardian.
(e-5) Any time after the appointment of a temporary custodian under Section 2-10, 3-12, 4-9, 5-410, or 5-501 of the Juvenile Court Act of 1987, and after notice to all parties, including the short-term guardian, as required by the Juvenile Court Act of 1987, a court may vacate any short-term guardianship for the minor appointed under this Section, provided the vacation is consistent with the minor's best interests as determined using the factors listed in paragraph (4.05) of Section 1-3 of the Juvenile Court Act of 1987.
(e-10) A parent or guardian who is a member of the Armed Forces of the United States, including any reserve component thereof, or the commissioned corps of the National Oceanic and Atmospheric Administration or the Public Health Service of the United States Department of Health and Human Services detailed by proper authority for duty with the Armed Forces of the United States, or who is required to enter or serve in the active military service of the United States under a call or order of the President of the United States or to serve on State active duty, may appoint a short-term guardian for a period of longer than 365 days if on active duty service. The writing appointing the short-term guardian under this subsection shall include the dates of the parent's or guardian's active duty service, and the appointment may not exceed the term of active duty plus 30 days.
(f) The written instrument appointing a short-term guardian may, but need not, be in the following form:

of appointing parent or guardian), currently residing at (insert address of appointing parent or guardian), am a parent (or the guardian of the person) of the following child (or of a child likely to be born): (insert name and date of birth of child, or insert the words "not yet born" to appoint a short-term guardian for a child likely to be born and the child's expected date of birth).

2. Guardian. I hereby appoint the following person

as the short-term guardian for the child: (insert name and address of appointed person).

3. Effective date. This appointment becomes

effective: (check one if you wish it to be applicable)

( ) On the date that I state in writing that I am

no longer either willing or able to make and carry out day-to-day child care decisions concerning the child.

( ) On the date that a physician familiar with my

condition certifies in writing that I am no longer willing or able to make and carry out day-to-day child care decisions concerning the child.

( ) On the date that I am admitted as an

in-patient to a hospital or other health care institution.

( ) On the following date: (insert date).
( ) On the date my active duty service begins:

(insert date).

( ) Other: (insert other).
[NOTE: If this item is not completed, the appointment is effective immediately upon the date the form is signed and dated below.]
4. Termination. This appointment shall terminate 365

days after the effective date, unless it terminates as determined by the event or date I have indicated below: (check one if you wish it to be applicable)

( ) On the date that I state in writing that I am

willing and able to make and carry out day-to-day child care decisions concerning the child, but not more than 365 days after the effective date.

( ) On the date that a physician familiar with my

condition certifies in writing that I am willing and able to make and carry out day-to-day child care decisions concerning the child, but not more than 365 days after the effective date.

( ) On the date that I am discharged from the

hospital or other health care institution where I was admitted as an in-patient, which established the effective date, but not more than 365 days after the effective date.

( ) On the date which is (state a number of days,

but no more than 365 days) days after the effective date.

( ) On the date no more than 30 days after my

active duty service is scheduled to end: (insert date active duty service is scheduled to end).

( ) Other: (insert other).
[NOTE: If this item is not completed, the appointment will be effective for a period of 365 days, beginning on the effective date.]
5. Date and signature of appointing parent or

guardian. This appointment is made this (insert day) day of (insert month and year).

Signed: (appointing parent)
6. Witnesses. I saw the parent (or the guardian of

the person of the child) sign this instrument or I saw the parent (or the guardian of the person of the child) direct someone to sign this instrument for the parent (or the guardian). Then I signed this instrument as a witness in the presence of the parent (or the guardian). I am not appointed in this instrument to act as the short-term guardian for the child. (Insert space for names, addresses, and signatures of 2 witnesses)

7. Acceptance of short-term guardian. I accept this

appointment as short-term guardian on this (insert day) day of (insert month and year).

Signed: (short-term guardian)
8. Consent of child's other parent. I, (insert name

of the child's other living parent), currently residing at (insert address of child's other living parent), hereby consent to this appointment on this (insert day) day of (insert month and year).

Signed: (consenting parent)
[NOTE: The signature of a consenting parent is not necessary if one of the following applies: (i) the child's other parent has died; or (ii) the whereabouts of the child's other parent are not known; or (iii) the child's other parent is not willing or able to make and carry out day-to-day child care decisions concerning the child; or (iv) the child's parents were never married and no court has issued an order establishing parentage.]
(Source: P.A. 98-568, eff. 1-1-14; 98-1082, eff. 1-1-15; 99-599, eff. 1-1-17.)

(755 ILCS 5/11-6) (from Ch. 110 1/2, par. 11-6)
Sec. 11-6. Venue.) If the minor is a resident of this State, the proceeding shall be instituted in the court of the county in which he resides. If the minor is not a resident of this State, the proceeding shall be instituted in the court of a county in which his real or personal estate is located.
(Source: P.A. 80-1415.)

(755 ILCS 5/11-7)
Sec. 11-7. (Repealed).
(Source: P.A. 79-328. Repealed by P.A. 96-1338, eff. 1-1-11.)

(755 ILCS 5/11-7.1) (from Ch. 110 1/2, par. 11-7.1)
Sec. 11-7.1. Visitation rights.
(a) Whenever both parents of a minor are deceased, visitation rights shall be granted to the grandparents of the minor who are the parents of the minor's legal parents unless it is shown that such visitation would be detrimental to the best interests and welfare of the minor. In the discretion of the court, reasonable visitation rights may be granted to any other relative of the minor or other person having an interest in the welfare of the child. However, the court shall not grant visitation privileges to any person who otherwise might have visitation privileges under this Section where the minor has been adopted subsequent to the death of both his legal parents except where such adoption is by a close relative. For the purpose of this Section, "close relative" shall include, but not be limited to, a grandparent, aunt, uncle, first cousin, or adult brother or sister.
Where such adoption is by a close relative, the court shall not grant visitation privileges under this Section unless the petitioner alleges and proves that he or she has been unreasonably denied visitation with the child. The court may grant reasonable visitation privileges upon finding that such visitation would be in the best interest of the child.
An order denying visitation rights to grandparents of the minor shall be in writing and shall state the reasons for denial. An order denying visitation rights is a final order for purposes of appeal.
(b) Unless the court determines, after considering all relevant factors, including but not limited to those set forth in Section 602.7 of the Illinois Marriage and Dissolution of Marriage Act, that it would be in the best interests of the child to allow visitation, the court shall not enter an order providing visitation rights and pursuant to a motion to modify visitation brought under Section 610.5 of the Illinois Marriage and Dissolution of Marriage Act shall revoke visitation rights previously granted to any person who would otherwise be entitled to petition for visitation rights under this Section who has been convicted of first degree murder of the parent, grandparent, great-grandparent, or sibling of the child who is the subject of the order. Until an order is entered pursuant to this subsection, no person shall visit, with the child present, a person who has been convicted of first degree murder of the parent, grandparent, great-grandparent, or sibling of the child without the consent of the child's parent, other than a parent convicted of first degree murder as set forth herein, or legal guardian.
(Source: P.A. 99-90, eff. 1-1-16.)

(755 ILCS 5/11-8) (from Ch. 110 1/2, par. 11-8)
Sec. 11-8. Petition for guardian of minor.
(a) The petition for appointment of a guardian of the estate, or of both the person and estate, of a minor, or for appointment of the guardian of the person only of a minor or minors must state, if known: (1) the name, date of birth and residence of the minor; (2) the names and post office addresses of the nearest relatives of the minor in the following order: (i) the spouse, if any; if none, (ii) the parents, adult brothers and sisters, and the short-term guardian, if any; if none, (iii) the nearest adult kindred; (3) the name and post office address of the person having the custody of the minor; (4) the approximate value of the personal estate; (5) the amount of the anticipated gross annual income and other receipts; (6) the name, post office address and, in case of an individual, the age and occupation of the proposed guardian; (7) the facts concerning the execution or admission to probate of the written designation of the guardian, if any, a copy of which shall be attached to or filed with the petition; and (8) the facts concerning any juvenile, adoption, parentage, dissolution, or guardianship court actions pending concerning the minor or the parents of the minor and whether any guardian is currently acting for the minor. In addition, if the petition seeks the appointment of a previously appointed standby guardian as guardian of the minor, the petition must also state: (9) the facts concerning the standby guardian's previous appointment and (10) the date of death of the minor's parent or parents or the facts concerning the consent of the minor's parent or parents to the appointment of the standby guardian as guardian, or the willingness and ability of the minor's parent or parents to make and carry out day-to-day child care decisions concerning the minor.
If a short-term guardian who has been appointed by the minor's parent or guardian prior to the filing of the petition subsequently petitions for court-ordered guardianship of the minor, the petition shall state the facts concerning the appointment of the short-term guardian, including: (i) the date of the appointment; (ii) the circumstances surrounding the appointment; (iii) the date the short-term guardian appointment ends; and (iv) the reasons why a court-ordered guardian is also needed for the minor. A copy of the short-term guardianship appointment shall be attached to the petition.
(b) A single petition for appointment of only a guardian of the person of a minor may include more than one minor. The statements required in items (1) and (2) of subsection (a) shall be listed separately for each minor.
(Source: P.A. 98-1082, eff. 1-1-15.)

(755 ILCS 5/11-8.1)
Sec. 11-8.1. Petition for standby guardian of minor. The petition for appointment of a standby guardian of the person or the estate, or both, of a minor must state, if known: (a) the name, date of birth, and residence of the minor; (b) the names and post office addresses of the nearest relatives of the minor in the following order: (1) the parents, if any; (2) the adult brothers and sisters, if any; if none, (3) the nearest adult kindred; (4) the short-term guardian, if any; (c) the name and post office address of the person having custody of the minor; (d) the name, post office address, and, in case of any individual, the age and occupation of the proposed standby guardian; (e) the facts concerning the consent of the minor's parent or parents or the guardian of the person of the minor to the appointment of the standby guardian, or the willingness and ability of the minor's parent or parents, if any, or the guardian of the person of the minor to make and carry out day-to-day child care decisions concerning the minor; (f) the facts concerning the execution or admission to probate of the written designation of the standby guardian, if any, a copy of which shall be attached to or filed with the petition; and (g) the facts concerning any juvenile, adoption, parentage, dissolution, or guardianship court actions pending concerning the minor or the parents of the minor and whether any guardian is currently acting for the minor. If a short-term guardian has been appointed by the minor's parent or guardian and subsequently petitions for standby guardianship of the minor, the petition shall state the facts concerning the appointment of the short-term guardian, including: (i) the date of the appointment; (ii) the circumstances surrounding the appointment; (iii) the date the short-term guardian appointment ends; and (iv) the reasons why a standby guardian is also needed for the minor. A copy of the short-term guardianship appointment shall be attached to the petition.
(Source: P.A. 98-1082, eff. 1-1-15.)

(755 ILCS 5/11-9) (from Ch. 110 1/2, par. 11-9)
Sec. 11-9. Domestic Violence: Order of Protection. An order of protection, as defined in the Illinois Domestic Violence Act of 1986, enacted by the 84th General Assembly, may be issued in conjunction with a proceeding for appointment of a guardian for a minor if the petition for an order of protection alleges that a person who is party to or the subject of the proceeding has been abused by or has abused a family or household member. The Illinois Domestic Violence Act of 1986 shall govern the issuance, enforcement and recording of orders of protection issued under this Section.
(Source: P.A. 84-1305.)

(755 ILCS 5/11-10.1) (from Ch. 110 1/2, par. 11-10.1)
Sec. 11-10.1. Procedure for appointment of a standby guardian or a guardian of a minor.
(a) Unless excused by the court for good cause shown, it is the duty of the petitioner to give notice of the time and place of the hearing on the petition, in person or by mail, to the minor, if the minor is 14 years, or older, and to the relatives and the short-term guardian of the minor whose names and addresses are stated in the petition, not less than 7 days before the hearing, but failure to give notice to any relative is not jurisdictional.
(b) In any proceeding for the appointment of a standby guardian or a guardian the court may appoint a guardian ad litem to represent the minor in the proceeding.
(Source: P.A. 98-1082, eff. 1-1-15; 99-207, eff. 7-30-15.)

(755 ILCS 5/11-11) (from Ch. 110 1/2, par. 11-11)
Sec. 11-11. Costs in certain cases.) No costs may be taxed or charged by any public officer in any proceeding for the appointment of a guardian or for any subsequent proceeding or report made in pursuance of the appointment when the primary purpose of the appointment is any of the following:
(a) The proper expenditure of public assistance awarded to the ward under the provisions of any act of the General Assembly;
(b) The collection, disbursement or administering of money or assets derived from money awarded to the ward by the Veterans Administration or by any state or territory of the United States or the District of Columbia as a veteran's benefit, but costs may be allowed, in the discretion of the court, whenever there are assets from sources other than the Veterans Administration;
(c) The management of the estate of a minor patient in a State mental health or developmental disabilities facility when the value of the personal estate does not exceed $1,000.
(Source: P.A. 80-1415.)

(755 ILCS 5/11-13) (from Ch. 110 1/2, par. 11-13)
Sec. 11-13. Duties of guardian of a minor. Before a guardian of a minor may act, the guardian shall be appointed by the court of the proper county and, in the case of a guardian of the minor's estate, the guardian shall give the bond prescribed in Section 12-2. Except as provided in Section 11-13.1 and Section 11-13.2 with respect to the standby or short-term guardian of the person of a minor, the court shall have control over the person and estate of the ward. Under the direction of the court:
(a) The guardian of the person shall have the custody, nurture and tuition and shall provide education of the ward and of his children, but the ward's spouse may not be deprived of the custody and education of the spouse's children, without consent of the spouse, unless the court finds that the spouse is not a fit and competent person to have such custody and education. If the ward's estate is insufficient to provide for the ward's education and the guardian of his person fails to provide education, the court may award the custody of the ward to some other person for the purpose of providing education. If a person makes a settlement upon or provision for the support or education of a ward and if either parent of the ward is dead, the court may make such order for the visitation of the ward by the person making the settlement or provision as the court deems proper. The guardian of the minor shall inform the court of the minor's current address by certified mail, hand delivery, or other method in accordance with court rules within 30 days of any change of residence.
(b) The guardian or other representative of the ward's estate shall have the care, management and investment of the estate, shall manage the estate frugally and shall apply the income and principal of the estate so far as necessary for the comfort and suitable support and education of the ward, his children, and persons related by blood or marriage who are dependent upon or entitled to support from him, or for any other purpose which the court deems to be for the best interests of the ward, and the court may approve the making on behalf of the ward of such agreements as the court determines to be for the ward's best interests. The representative may make disbursement of his ward's funds and estate directly to the ward or other distributee or in such other manner and in such amounts as the court directs. If the estate of a ward is derived in whole or in part from payments of compensation, adjusted compensation, pension, insurance or other similar benefits made directly to the estate by the Veterans Administration, notice of the application for leave to invest or expend the ward's funds or estate, together with a copy of the petition and proposed order, shall be given to the Veterans' Administration Regional Office in this State at least 7 days before the hearing on the application. The court, upon petition of a guardian of the estate of a minor, may permit the guardian to make a will or create a revocable or irrevocable trust for the minor that the court considers appropriate in light of changes in applicable tax laws that allow for minimization of State or federal income, estate, or inheritance taxes; however, the will or trust must make distributions only to the persons who would be entitled to distributions if the minor were to die intestate and the will or trust must make distributions to those persons in the same amounts to which they would be entitled if the minor were to die intestate.
(c) Upon the direction of the court which issued his letters a representative may perform the contracts of his ward which were legally subsisting at the time of the commencement of the guardianship. The court may authorize the guardian to execute and deliver any bill of sale, deed or other instrument.
(d) The representative of the estate of a ward shall appear for and represent the ward in all legal proceedings unless another person is appointed for that purpose as representative or next friend. This does not impair the power of any court to appoint a representative or next friend to defend the interests of the ward in that court, or to appoint or allow any person as the next friend of a ward to commence, prosecute or defend any proceeding in his behalf. Any proceeding on behalf of a minor may be commenced and prosecuted by his next friend, without any previous authority or appointment by the court if the next friend enters bond for costs and files it in the court where the proceeding is pending. Without impairing the power of the court in any respect, if the representative of the estate of a minor and another person as next friend shall appear for and represent the minor in a legal proceeding in which the compensation of the attorney or attorneys representing the guardian and next friend is solely determined under a contingent fee arrangement, the guardian of the estate of the minor shall not participate in or have any duty to review the prosecution of the action, to participate in or review the appropriateness of any settlement of the action, or to participate in or review any determination of the appropriateness of any fees awarded to the attorney or attorneys employed in the prosecution of the action.
(e) Upon petition by any interested person (including the standby or short-term guardian), with such notice to interested persons as the court directs and a finding by the court that it is in the best interest of the minor, the court may terminate or limit the authority of a standby or short-term guardian or may enter such other orders as the court deems necessary to provide for the best interest of the minor. The petition for termination or limitation of the authority of a standby or short-term guardian may, but need not, be combined with a petition to have a guardian appointed for the minor.
(f) The court may grant leave to the guardian of a minor child or children to remove such child or children from Illinois whenever such approval is in the best interests of such child or children. The guardian may not remove a minor from Illinois except as permitted under this Section and must seek leave of the court prior to removing a child for 30 days or more. The burden of proving that such removal is in the best interests of such child or children is on the guardian. When such removal is permitted, the court may require the guardian removing such child or children from Illinois to give reasonable security guaranteeing the return of such children.
The court shall consider the wishes of the minor's parent or parents and the effect of removal on visitation and the wishes of the minor if he or she is 14 years of age or older. The court may not consider the availability of electronic communication as a factor in support of the removal of a child by the guardian from Illinois. The guardianship order may incorporate language governing removal of the minor from the State. Any order for removal, including one incorporated into the guardianship order, must include the date of the removal, the reason for removal, and the proposed residential and mailing address of the minor after removal. A copy of the order must be provided to any parent whose location is known, within 3 days of entry, either by personal delivery or by certified mail, return receipt requested.
Before a minor child is temporarily removed from Illinois for more than 48 hours but less than 30 days, the guardian shall inform the parent or parents of the address and telephone number where the child may be reached during the period of temporary removal and the date on which the child shall return to Illinois. The State of Illinois retains jurisdiction when the minor child is absent from the State pursuant to this subsection. The guardianship order may incorporate language governing out-of-state travel with the minor.
(Source: P.A. 98-1082, eff. 1-1-15; 99-207, eff. 7-30-15.)

(755 ILCS 5/11-13.1)
Sec. 11-13.1. Duties of standby guardian of a minor.
(a) Before a standby guardian of a minor may act, the standby guardian must be appointed by the court of the proper county and, in the case of a standby guardian of the minor's estate, the standby guardian must give the bond prescribed in subsection (d) of Section 11-5.3 and Section 12-2.
(b) The standby guardian shall not have any duties or authority to act until the standby guardian receives knowledge (i) of the death or consent of the minor's parent or parents or of the guardian of the person of the minor, or (ii) the inability of the minor's parent or parents or of the guardian of the person of the minor to make and carry out day-to-day child care decisions concerning the minor for whom the standby guardian has been appointed. This inability to make and carry out day-to-day child care decisions may be communicated either by the parent's or the guardian's own admission or by the written certification of the parent's or guardian's attending physician. Immediately upon receipt of that knowledge, the standby guardian shall assume all duties as guardian of the minor as previously determined by the order appointing the standby guardian, and as set forth in Section 11-13, and the standby guardian of the person shall have the authority to act as guardian of the person without direction of court for a period of up to 60 days, provided that the authority of the standby guardian may be limited or terminated by a court of competent jurisdiction.
(c) Within 60 days of the standby guardian's receipt of knowledge of (i) the death or consent of the minor's parent or parents or guardian or (ii) the inability of the minor's parent or parents or guardian to make and carry out day-to-day child care decisions concerning the minor, the standby guardian shall file or cause to be filed a petition for the appointment of a guardian of the person or estate, or both, of the minor under Section 11-5.
(Source: P.A. 90-796, eff. 12-15-98.)

(755 ILCS 5/11-13.2)
Sec. 11-13.2. Duties of short-term guardian of a minor.
(a) Immediately upon the effective date of the appointment of a short-term guardian, the short-term guardian shall assume all duties as short-term guardian of the minor as provided in this Section. The short-term guardian of the person shall have authority to act as short-term guardian, without direction of court, for the duration of the appointment, which in no case shall exceed a period of 365 days. The authority of the short-term guardian may be limited or terminated by a court of competent jurisdiction.
(b) Unless further specifically limited by the instrument appointing the short-term guardian, a short-term guardian shall have the authority to act as a guardian of the person of a minor as prescribed in Section 11-13, but shall not have any authority to act as guardian of the estate of a minor, except that a short-term guardian shall have the authority to apply for and receive on behalf of the minor benefits to which the child may be entitled from or under federal, State, or local organizations or programs.
(Source: P.A. 95-568, eff. 6-1-08.)

(755 ILCS 5/11-13.3)
Sec. 11-13.3. Reliance on authority of guardian, standby guardian, short-term guardian.
(a) Every health care provider and other person (reliant) has the right to rely on any decision or direction made by the guardian, standby guardian, or short-term guardian that is not clearly contrary to the law, to the same extent and with the same effect as though the decision or direction had been made or given by the parent. Any person dealing with the guardian, standby guardian, or short-term guardian may presume in the absence of actual knowledge to the contrary that the acts of the guardian, standby guardian, or short-term guardian conform to the provisions of the law. A reliant shall not be protected if the reliant has actual knowledge that the guardian, standby guardian, or short-term guardian is not entitled to act or that any particular action or inaction is contrary to the provisions of the law.
(b) A health care provider (provider) who relies on and carries out a guardian's, standby guardian's, or short-term guardian's directions and who acts with due care and in accordance with the law shall not be subject to any claim based on lack of parental consent, or to criminal prosecution, or to discipline for unprofessional conduct. Nothing in this Section shall be deemed to protect a provider from liability for the provider's own negligence in the performance of the provider's duties or in carrying out any instructions of the guardian, standby guardian, or short-term guardian, and nothing in this Section shall be deemed to alter the law of negligence as it applies to the acts of any guardian, standby guardian, or short-term guardian or provider.
(c) A guardian, standby guardian, or short-term guardian who acts or refrains from acting is not subject to criminal prosecution or any claim based upon lack of his or her authority or failure to act, if the act or failure to act was with due care and in accordance with law. The guardian, standby guardian, or short-term guardian shall not be liable merely because he or she may benefit from the act, has individual or conflicting interests in relation to the care and affairs of the parent, or acts in a different manner with respect to the parent's and guardian's, standby guardian's, or short-term guardian's own care or interests.
(Source: P.A. 89-438, eff. 12-15-95.)

(755 ILCS 5/11-14.1) (from Ch. 110 1/2, par. 11-14.1)
Sec. 11-14.1. Revocation of letters.
(a) Upon the minor reaching the age of majority, the letters of office shall be revoked only as to that minor and the guardianship over that minor shall be terminated. The letters of office and the guardianship shall remain as to any other minors included in the same letters of office or guardianship order.
(b) Upon the filing of a petition by a minor's living, adoptive, or adjudicated parent whose parental rights have not been terminated, the court shall discharge the guardian and terminate the guardianship if the parent establishes, by a preponderance of the evidence, that a material change in the circumstances of the minor or the parent has occurred since the entry of the order appointing the guardian; unless the guardian establishes, by clear and convincing evidence, that termination of the guardianship would not be in the best interests of the minor. In determining the minor's best interests, the court shall consider all relevant factors including:
(1) The interaction and interrelationship of the

minor with the parent and members of the parent's household.

(2) The ability of the parent to provide a safe,

nurturing environment for the minor.

(3) The relative stability of the parties and the

minor.

(4) The minor's adjustment to his or her home,

school, and community, including the length of time that the minor has lived with the parent and the guardian.

(5) The nature and extent of visitation between

the parent and the minor and the guardian's ability and willingness to facilitate visitation.

(Source: P.A. 96-1338, eff. 1-1-11.)

(755 ILCS 5/11-18) (from Ch. 110 1/2, par. 11-18)
Sec. 11-18. Successor guardian. Upon the death, incapacity, resignation or removal of a standby guardian or a guardian, the court may appoint a successor standby guardian or a successor guardian.
(Source: P.A. 88-529.)



Article XIa - Guardians For Adults With Disabilities

(755 ILCS 5/Art. XIa heading)

(755 ILCS 5/11a-1) (from Ch. 110 1/2, par. 11a-1)
Sec. 11a-1. Developmental disability defined.) "Developmental disability" means a disability which is attributable to: (a) an intellectual disability, cerebral palsy, epilepsy or autism; or to (b) any other condition which results in impairment similar to that caused by an intellectual disability and which requires services similar to those required by persons with intellectual disabilities. Such disability must originate before the age of 18 years, be expected to continue indefinitely, and constitute a substantial disability.
(Source: P.A. 99-143, eff. 7-27-15.)

(755 ILCS 5/11a-2) (from Ch. 110 1/2, par. 11a-2)
Sec. 11a-2. "Person with a disability" defined.) "Person with a disability" means a person 18 years or older who (a) because of mental deterioration or physical incapacity is not fully able to manage his person or estate, or (b) is a person with mental illness or a person with a developmental disability and who because of his mental illness or developmental disability is not fully able to manage his person or estate, or (c) because of gambling, idleness, debauchery or excessive use of intoxicants or drugs, so spends or wastes his estate as to expose himself or his family to want or suffering, or (d) is diagnosed with fetal alcohol syndrome or fetal alcohol effects.
(Source: P.A. 99-143, eff. 7-27-15.)

(755 ILCS 5/11a-3) (from Ch. 110 1/2, par. 11a-3)
Sec. 11a-3. Adjudication of disability; Power to appoint guardian.
(a) Upon the filing of a petition by a reputable person or by the alleged person with a disability himself or on its own motion, the court may adjudge a person to be a person with a disability, but only if it has been demonstrated by clear and convincing evidence that the person is a person with a disability as defined in Section 11a-2. If the court adjudges a person to be a person with a disability, the court may appoint (1) a guardian of his person, if it has been demonstrated by clear and convincing evidence that because of his disability he lacks sufficient understanding or capacity to make or communicate responsible decisions concerning the care of his person, or (2) a guardian of his estate, if it has been demonstrated by clear and convincing evidence that because of his disability he is unable to manage his estate or financial affairs, or (3) a guardian of his person and of his estate.
(b) Guardianship shall be utilized only as is necessary to promote the well-being of the person with a disability, to protect him from neglect, exploitation, or abuse, and to encourage development of his maximum self-reliance and independence. Guardianship shall be ordered only to the extent necessitated by the individual's actual mental, physical and adaptive limitations.
(Source: P.A. 99-143, eff. 7-27-15.)

(755 ILCS 5/11a-3.1)
Sec. 11a-3.1. Appointment of standby guardian.
(a) The guardian of a person with a disability may designate in any writing, including a will, a person qualified to act under Section 11a-5 to be appointed as standby guardian of the person or estate, or both, of the person with a disability. The guardian may designate in any writing, including a will, a person qualified to act under Section 11a-5 to be appointed as successor standby guardian of the person or estate of the person with a disability, or both. The designation must be witnessed by 2 or more credible witnesses at least 18 years of age, neither of whom is the person designated as the standby guardian. The designation may be proved by any competent evidence. If the designation is executed and attested in the same manner as a will, it shall have prima facie validity. Prior to designating a proposed standby guardian, the guardian shall consult with the person with a disability to determine the preference of the person with a disability as to the person who will serve as standby guardian. The guardian shall give due consideration to the preference of the person with a disability in selecting a standby guardian.
(b) Upon the filing of a petition for the appointment of a standby guardian, the court may appoint a standby guardian of the person or estate, or both, of the person with a disability as the court finds to be in the best interest of the person with a disability. The court shall apply the same standards used in determining the suitability of a plenary or limited guardian in determining the suitability of a standby guardian, giving due consideration to the preference of the person with a disability as to a standby guardian. The court may not appoint the Office of State Guardian, pursuant to Section 30 of the Guardianship and Advocacy Act, or a public guardian, pursuant to Section 13-5 of this Act, as a standby guardian, without the written consent of the State Guardian or public guardian or an authorized representative of the State Guardian or public guardian.
(c) The standby guardian shall take and file an oath or affirmation that the standby guardian will faithfully discharge the duties of the office of standby guardian according to law, and shall file in and have approved by the court a bond binding the standby guardian so to do, but shall not be required to file a bond until the standby guardian assumes all duties as guardian of the person with a disability under Section 11a-18.2.
(d) The designation of a standby guardian may, but need not, be in the following form:

by the court as the person who will act as guardian of the person with a disability when the guardian of the person with a disability dies or is no longer willing or able to make and carry out day-to-day care decisions concerning the person with a disability. By properly completing this form, a guardian is naming the person that the guardian wants to be appointed as the standby guardian of the person with a disability. Signing the form does not appoint the standby guardian; to be appointed, a petition must be filed in and approved by the court.]

1. Guardian and Ward. I, (insert name of designating

guardian), currently residing at (insert address of designating guardian), am the guardian of the following person with a disability: (insert name of ward).

2. Standby Guardian. I hereby designate the

following person to be appointed as standby guardian for my ward listed above: (insert name and address of person designated).

3. Successor Standby Guardian. If the person named

in item 2 above cannot or will not act as standby guardian, I designate the following person to be appointed as successor standby guardian for my ward: (insert name and address of person designated).

4. Date and Signature. This designation is made this

(insert day) day of (insert month and year).

Signed: (designating guardian)
5. Witnesses. I saw the guardian sign this

designation or the guardian told me that the guardian signed this designation. Then I signed the designation as a witness in the presence of the guardian. I am not designated in this instrument to act as a standby guardian for the guardian's ward. (insert space for names, addresses, and signatures of 2 witnesses)

(Source: P.A. 99-143, eff. 7-27-15.)

(755 ILCS 5/11a-3.2)
Sec. 11a-3.2. Short-term guardian.
(a) The guardian of a person with a disability may appoint in writing, without court approval, a short-term guardian of the person with a disability to take over the guardian's duties, to the extent provided in Section 11a-18.3, each time the guardian is unavailable or unable to carry out those duties. The guardian shall consult with the person with a disability to determine the preference of the person with a disability concerning the person to be appointed as short-term guardian and the guardian shall give due consideration to the preference of the person with a disability in choosing a short-term guardian. The written instrument appointing a short-term guardian shall be dated and shall identify the appointing guardian, the person with a disability, the person appointed to be the short-term guardian, and the termination date of the appointment. The written instrument shall be signed by, or at the direction of, the appointing guardian in the presence of at least 2 credible witnesses at least 18 years of age, neither of whom is the person appointed as the short-term guardian. The person appointed as the short-term guardian shall also sign the written instrument, but need not sign at the same time as the appointing guardian. A guardian may not appoint the Office of State Guardian or a public guardian as a short-term guardian, without the written consent of the State Guardian or public guardian or an authorized representative of the State Guardian or public guardian.
(b) The appointment of the short-term guardian is effective immediately upon the date the written instrument is executed, unless the written instrument provides for the appointment to become effective upon a later specified date or event. A short-term guardian appointed by the guardian shall have authority to act as guardian of the person with a disability for a cumulative total of 60 days during any 12 month period. Only one written instrument appointing a short-term guardian may be in force at any given time.
(c) Every appointment of a short-term guardian may be amended or revoked by the appointing guardian at any time and in any manner communicated to the short-term guardian or to any other person. Any person other than the short-term guardian to whom a revocation or amendment is communicated or delivered shall make all reasonable efforts to inform the short-term guardian of that fact as promptly as possible.
(d) The appointment of a short-term guardian or successor short-term guardian does not affect the rights in the person with a disability of any guardian other than the appointing guardian.
(e) The written instrument appointing a short-term guardian may, but need not, be in the following form:

appointing a short-term guardian of the person with a disability for a cumulative total of up to 60 days during any 12 month period. A separate form shall be completed each time a short-term guardian takes over guardianship duties. The person or persons appointed as the short-term guardian shall sign the form, but need not do so at the same time as the guardian.]

1. Guardian and Ward. I, (insert name of appointing

guardian), currently residing at (insert address of appointing guardian), am the guardian of the following person with a disability: (insert name of ward).

2. Short-term Guardian. I hereby appoint the

following person as the short-term guardian for my ward: (insert name and address of appointed person).

3. Effective date. This appointment becomes

effective: (check one if you wish it to be applicable)

( ) On the date that I state in writing that I am no

longer either willing or able to make and carry out day-to-day care decisions concerning my ward.

( ) On the date that a physician familiar with my

condition certifies in writing that I am no longer willing or able to make and carry out day-to-day care decisions concerning my ward.

( ) On the date that I am admitted as an in-patient

to a hospital or other health care institution.

( ) On the following date: (insert date).
( ) Other: (insert other).
[NOTE: If this item is not completed, the

appointment is effective immediately upon the date the form is signed and dated below.]

4. Termination. This appointment shall terminate on:

(enter a date corresponding to 60 days from the current date, less the number of days within the past 12 months that any short-term guardian has taken over guardianship duties), unless it terminates sooner as determined by the event or date I have indicated below: (check one if you wish it to be applicable)

( ) On the date that I state in writing that I am

willing and able to make and carry out day-to-day care decisions concerning my ward.

( ) On the date that a physician familiar with my

condition certifies in writing that I am willing and able to make and carry out day-to-day care decisions concerning my ward.

( ) On the date that I am discharged from the

hospital or other health care institution where I was admitted as an in-patient, which established the effective date.

( ) On the date which is (state a number of days)

days after the effective date.

( ) Other: (insert other).
[NOTE: If this item is not completed, the

appointment will be effective until the 60th day within the past year during which time any short-term guardian of this ward had taken over guardianship duties from the guardian, beginning on the effective date.]

5. Date and signature of appointing guardian. This

appointment is made this (insert day) day of (insert month and year).

Signed: (appointing guardian)
6. Witnesses. I saw the guardian sign this

instrument or I saw the guardian direct someone to sign this instrument for the guardian. Then I signed this instrument as a witness in the presence of the guardian. I am not appointed in this instrument to act as the short-term guardian for the guardian's ward. (insert space for names, addresses, and signatures of 2 witnesses)

7. Acceptance of short-term guardian. I accept this

appointment as short-term guardian on this (insert day) day of (insert month and year).

Signed: (short-term guardian)
(f) Each time the guardian appoints a short-term guardian, the guardian shall: (i) provide the person with a disability with the name, address, and telephone number of the short-term guardian; (ii) advise the person with a disability that he has the right to object to the appointment of the short-term guardian by filing a petition in court; and (iii) notify the person with a disability when the short-term guardian will be taking over guardianship duties and the length of time that the short-term guardian will be acting as guardian.
(Source: P.A. 99-143, eff. 7-27-15.)

(755 ILCS 5/11a-4) (from Ch. 110 1/2, par. 11a-4)
Sec. 11a-4. Temporary guardian.
(a) Prior to the appointment of a guardian under this Article, pending an appeal in relation to the appointment, or pending the completion of a citation proceeding brought pursuant to Section 23-3 of this Act, or upon a guardian's death, incapacity, or resignation, the court may appoint a temporary guardian upon a showing of the necessity therefor for the immediate welfare and protection of the alleged person with a disability or his or her estate on such notice and subject to such conditions as the court may prescribe. In determining the necessity for temporary guardianship, the immediate welfare and protection of the alleged person with a disability and his or her estate shall be of paramount concern, and the interests of the petitioner, any care provider, or any other party shall not outweigh the interests of the alleged person with a disability. The temporary guardian shall have the limited powers and duties of a guardian of the person or of the estate which are specifically enumerated by court order. The court order shall state the actual harm identified by the court that necessitates temporary guardianship or any extension thereof.
(b) The temporary guardianship shall expire within 60 days after the appointment or whenever a guardian is regularly appointed, whichever occurs first. No extension shall be granted except:
(1) In a case where there has been an adjudication of

disability, an extension shall be granted:

(i) pending the disposition on appeal of an

adjudication of disability;

(ii) pending the completion of a citation

proceeding brought pursuant to Section 23-3;

(iii) pending the appointment of a successor

guardian in a case where the former guardian has resigned, has become incapacitated, or is deceased; or

(iv) where the guardian's powers have been

suspended pursuant to a court order.

(2) In a case where there has not been an

adjudication of disability, an extension shall be granted pending the disposition of a petition brought pursuant to Section 11a-8 so long as the court finds it is in the best interest of the alleged person with a disability to extend the temporary guardianship so as to protect the alleged person with a disability from any potential abuse, neglect, self-neglect, exploitation, or other harm and such extension lasts no more than 120 days from the date the temporary guardian was originally appointed.

The ward shall have the right any time after the appointment of a temporary guardian is made to petition the court to revoke the appointment of the temporary guardian.
(Source: P.A. 99-70, eff. 1-1-16; 99-143, eff. 7-27-15; 99-642, eff. 7-28-16.)

(755 ILCS 5/11a-5) (from Ch. 110 1/2, par. 11a-5)
Sec. 11a-5. Who may act as guardian.
(a) A person is qualified to act as guardian of the person and as guardian of the estate of a person with a disability if the court finds that the proposed guardian is capable of providing an active and suitable program of guardianship for the person with a disability and that the proposed guardian:
(1) has attained the age of 18 years;
(2) is a resident of the United States;
(3) is not of unsound mind;
(4) is not an adjudged person with a disability as

defined in this Act; and

(5) has not been convicted of a felony, unless the

court finds appointment of the person convicted of a felony to be in the best interests of the person with a disability, and as part of the best interest determination, the court has considered the nature of the offense, the date of offense, and the evidence of the proposed guardian's rehabilitation. No person shall be appointed who has been convicted of a felony involving harm or threat to a minor or an elderly person or a person with a disability, including a felony sexual offense.

(b) Any public agency, or not-for-profit corporation found capable by the court of providing an active and suitable program of guardianship for the person with a disability, taking into consideration the nature of such person's disability and the nature of such organization's services, may be appointed guardian of the person or of the estate, or both, of the person with a disability. The court shall not appoint as guardian an agency which is directly providing residential services to the ward. One person or agency may be appointed guardian of the person and another person or agency appointed guardian of the estate.
(c) Any corporation qualified to accept and execute trusts in this State may be appointed guardian of the estate of a person with a disability.
(Source: P.A. 98-120, eff. 1-1-14; 99-143, eff. 7-27-15.)

(755 ILCS 5/11a-6) (from Ch. 110 1/2, par. 11a-6)
Sec. 11a-6. Designation of Guardian.) A person, while of sound mind and memory, may designate in writing a person, corporation or public agency qualified to act under Section 11a-5, to be appointed as guardian or as successor guardian of his person or of his estate or both, in the event he is adjudged to be a person with a disability. The designation may be proved by any competent evidence, but if it is executed and attested in the same manner as a will, it shall have prima facie validity. If the court finds that the appointment of the one designated will serve the best interests and welfare of the ward, it shall make the appointment in accordance with the designation. The selection of the guardian shall be in the discretion of the court whether or not a designation is made.
(Source: P.A. 99-143, eff. 7-27-15.)

(755 ILCS 5/11a-7) (from Ch. 110 1/2, par. 11a-7)
Sec. 11a-7. Venue.) If the alleged ward is a resident of this State, the proceeding shall be instituted in the court of the county in which he resides. If the alleged ward is not a resident of this State, the proceeding shall be instituted in the court of a county in which his real or personal estate is located.
(Source: P.A. 80-1415.)

(755 ILCS 5/11a-8) (from Ch. 110 1/2, par. 11a-8)
Sec. 11a-8. Petition. The petition for adjudication of disability and for the appointment of a guardian of the estate or the person or both of an alleged person with a disability must state, if known or reasonably ascertainable: (a) the relationship and interest of the petitioner to the respondent; (b) the name, date of birth, and place of residence of the respondent; (c) the reasons for the guardianship; (d) the name and post office address of the respondent's guardian, if any, or of the respondent's agent or agents appointed under the Illinois Power of Attorney Act, if any; (e) the name and post office addresses of the nearest relatives of the respondent in the following order: (1) the spouse and adult children, parents and adult brothers and sisters, if any; if none, (2) nearest adult kindred known to the petitioner; (f) the name and address of the person with whom or the facility in which the respondent is residing; (g) the approximate value of the personal and real estate; (h) the amount of the anticipated annual gross income and other receipts; (i) the name, post office address and in case of an individual, the age, relationship to the respondent and occupation of the proposed guardian. In addition, if the petition seeks the appointment of a previously appointed standby guardian as guardian of the person with a disability, the petition must also state: (j) the facts concerning the standby guardian's previous appointment and (k) the date of death of the guardian of the person with a disability or the facts concerning the consent of the guardian of the person with a disability to the appointment of the standby guardian as guardian, or the willingness and ability of the guardian of the person with a disability to make and carry out day-to-day care decisions concerning the person with a disability. A petition for adjudication of disability and the appointment of a guardian of the estate or the person or both of an alleged person with a disability may not be dismissed or withdrawn without leave of the court.
(Source: P.A. 99-143, eff. 7-27-15.)

(755 ILCS 5/11a-8.1)
Sec. 11a-8.1. Petition for standby guardian of the person with a disability. The petition for appointment of a standby guardian of the person or the estate, or both, of a person with a disability must state, if known: (a) the name, date of birth, and residence of the person with a disability; (b) the names and post office addresses of the nearest relatives of the person with a disability in the following order: (1) the spouse and adult children, parents and adult brothers and sisters, if any; if none, (2) nearest adult kindred known to the petitioner; (c) the name and post office address of the person having guardianship of the person with a disability, and of any person or persons acting as agents of the person with a disability under the Illinois Power of Attorney Act; (d) the name, post office address, and, in case of any individual, the age and occupation of the proposed standby guardian; (e) the preference of the person with a disability as to the choice of standby guardian; (f) the facts concerning the consent of the guardian of the person with a disability to the appointment of the standby guardian, or the willingness and ability of the guardian of the person with a disability to make and carry out day-to-day care decisions concerning the person with a disability; (g) the facts concerning the execution or admission to probate of the written designation of the standby guardian, if any, a copy of which shall be attached to or filed with the petition; (h) the facts concerning any guardianship court actions pending concerning the person with a disability; and (i) the facts concerning the willingness of the proposed standby guardian to serve, and in the case of the Office of State Guardian and any public guardian, evidence of a written acceptance to serve signed by the State Guardian or public guardian or an authorized representative of the State Guardian or public guardian, consistent with subsection (b) of Section 11a-3.1.
(Source: P.A. 99-143, eff. 7-27-15.)

(755 ILCS 5/11a-9) (from Ch. 110 1/2, par. 11a-9)
Sec. 11a-9. Report.)
(a) The petition for adjudication of disability and for appointment of a guardian should be accompanied by a report which contains (1) a description of the nature and type of the respondent's disability and an assessment of how the disability impacts on the ability of the respondent to make decisions or to function independently; (2) an analysis and results of evaluations of the respondent's mental and physical condition and, where appropriate, educational condition, adaptive behavior and social skills, which have been performed within 3 months of the date of the filing of the petition; (3) an opinion as to whether guardianship is needed, the type and scope of the guardianship needed, and the reasons therefor; (4) a recommendation as to the most suitable living arrangement and, where appropriate, treatment or habilitation plan for the respondent and the reasons therefor; (5) the name, business address, business telephone number, and signatures of all persons who performed the evaluations upon which the report is based, one of whom shall be a licensed physician and a statement of the certification, license, or other credentials that qualify the evaluators who prepared the report.
(b) If for any reason no report accompanies the petition, the court shall order appropriate evaluations to be performed by a qualified person or persons and a report prepared and filed with the court at least 10 days prior to the hearing.
(b-5) Upon oral or written motion by the respondent or the guardian ad litem or upon the court's own motion, the court shall appoint one or more independent experts to examine the respondent. Upon the filing with the court of a verified statement of services rendered by the expert or experts, the court shall determine a reasonable fee for the services performed. If the respondent is unable to pay the fee, the court may enter an order upon the petitioner to pay the entire fee or such amount as the respondent is unable to pay. However, in cases where the Office of State Guardian is the petitioner, consistent with Section 30 of the Guardianship and Advocacy Act, no expert services fees shall be assessed against the Office of the State Guardian.
(c) Unless the court otherwise directs, any report prepared pursuant to this Section shall not be made part of the public record of the proceedings but shall be available to the court or an appellate court in which the proceedings are subject to review, to the respondent, the petitioner, the guardian, and their attorneys, to the respondent's guardian ad litem, and to such other persons as the court may direct.
(Source: P.A. 98-1094, eff. 1-1-15.)

(755 ILCS 5/11a-10) (from Ch. 110 1/2, par. 11a-10)
Sec. 11a-10. Procedures preliminary to hearing.
(a) Upon the filing of a petition pursuant to Section 11a-8, the court shall set a date and place for hearing to take place within 30 days. The court shall appoint a guardian ad litem to report to the court concerning the respondent's best interests consistent with the provisions of this Section, except that the appointment of a guardian ad litem shall not be required when the court determines that such appointment is not necessary for the protection of the respondent or a reasonably informed decision on the petition. If the guardian ad litem is not a licensed attorney, he or she shall be qualified, by training or experience, to work with or advocate for persons with developmental disabilities, the mentally ill, persons with physical disabilities, the elderly, or persons with a disability due to mental deterioration, depending on the type of disability that is alleged in the petition. The court may allow the guardian ad litem reasonable compensation. The guardian ad litem may consult with a person who by training or experience is qualified to work with persons with a developmental disability, persons with mental illness, persons with physical disabilities, or persons with a disability due to mental deterioration, depending on the type of disability that is alleged. The guardian ad litem shall personally observe the respondent prior to the hearing and shall inform him orally and in writing of the contents of the petition and of his rights under Section 11a-11. The guardian ad litem shall also attempt to elicit the respondent's position concerning the adjudication of disability, the proposed guardian, a proposed change in residential placement, changes in care that might result from the guardianship, and other areas of inquiry deemed appropriate by the court. Notwithstanding any provision in the Mental Health and Developmental Disabilities Confidentiality Act or any other law, a guardian ad litem shall have the right to inspect and copy any medical or mental health record of the respondent which the guardian ad litem deems necessary, provided that the information so disclosed shall not be utilized for any other purpose nor be redisclosed except in connection with the proceedings. At or before the hearing, the guardian ad litem shall file a written report detailing his or her observations of the respondent, the responses of the respondent to any of the inquiries detailed in this Section, the opinion of the guardian ad litem or other professionals with whom the guardian ad litem consulted concerning the appropriateness of guardianship, and any other material issue discovered by the guardian ad litem. The guardian ad litem shall appear at the hearing and testify as to any issues presented in his or her report.
(b) The court (1) may appoint counsel for the respondent, if the court finds that the interests of the respondent will be best served by the appointment, and (2) shall appoint counsel upon respondent's request or if the respondent takes a position adverse to that of the guardian ad litem. The respondent shall be permitted to obtain the appointment of counsel either at the hearing or by any written or oral request communicated to the court prior to the hearing. The summons shall inform the respondent of this right to obtain appointed counsel. The court may allow counsel for the respondent reasonable compensation.
(c) If the respondent is unable to pay the fee of the guardian ad litem or appointed counsel, or both, the court may enter an order for the petitioner to pay all such fees or such amounts as the respondent or the respondent's estate may be unable to pay. However, in cases where the Office of State Guardian is the petitioner, consistent with Section 30 of the Guardianship and Advocacy Act, where the public guardian is the petitioner, consistent with Section 13-5 of this Act, where an adult protective services agency is the petitioner, pursuant to Section 9 of the Adult Protective Services Act, or where the Department of Children and Family Services is the petitioner under subparagraph (d) of subsection (1) of Section 2-27 of the Juvenile Court Act of 1987, no guardian ad litem or legal fees shall be assessed against the Office of State Guardian, the public guardian, the adult protective services agency, or the Department of Children and Family Services.
(d) The hearing may be held at such convenient place as the court directs, including at a facility in which the respondent resides.
(e) Unless he is the petitioner, the respondent shall be personally served with a copy of the petition and a summons not less than 14 days before the hearing. The summons shall be printed in large, bold type and shall include the following notice:

hearing.

(2) You have the right to be represented by a lawyer,

either one that you retain, or one appointed by the Judge.

(3) You have the right to ask for a jury of six

persons to hear your case.

(4) You have the right to present evidence to the

court and to confront and cross-examine witnesses.

(5) You have the right to ask the Judge to appoint an

independent expert to examine you and give an opinion about your need for a guardian.

(6) You have the right to ask that the court hearing

be closed to the public.

(7) You have the right to tell the court whom you

prefer to have for your guardian.

You do not have to attend the court hearing if you do not want to be there. If you do not attend, the Judge may appoint a guardian if the Judge finds that a guardian would be of benefit to you. The hearing will not be postponed or canceled if you do not attend. If you are unable to attend the hearing in person or you will suffer harm if you attend, the Judge can decide to hold the hearing at a place that is convenient. The Judge can also follow the rule of the Supreme Court of this State, or its local equivalent, and decide if a video conference is appropriate.
IT IS VERY IMPORTANT THAT YOU ATTEND THE HEARING IF YOU DO NOT WANT A GUARDIAN OR IF YOU WANT SOMEONE OTHER THAN THE PERSON NAMED IN THE GUARDIANSHIP PETITION TO BE YOUR GUARDIAN. IF YOU DO NOT WANT A GUARDIAN OR IF YOU HAVE ANY OTHER PROBLEMS, YOU SHOULD CONTACT AN ATTORNEY OR COME TO COURT AND TELL THE JUDGE.
Service of summons and the petition may be made by a private person 18 years of age or over who is not a party to the action.
(f) Notice of the time and place of the hearing shall be given by the petitioner by mail or in person to those persons, including the proposed guardian, whose names and addresses appear in the petition and who do not waive notice, not less than 14 days before the hearing.
(Source: P.A. 99-143, eff. 7-27-15; 99-642, eff. 7-28-16; 100-201, eff. 8-18-17; 100-427, eff. 1-1-18.)

(755 ILCS 5/11a-10.1) (from Ch. 110 1/2, par. 11a-10.1)
Sec. 11a-10.1. Domestic Violence: Order of Protection. An order of protection, as defined in the Illinois Domestic Violence Act of 1986, as amended, may be issued in conjunction with a proceeding for adjudication of disability and appointment of guardian if the petition for an order of protection alleges that a person who is party to or the subject of the proceeding has been abused by or has abused a family or household member or has been neglected or exploited as defined in the Illinois Domestic Violence Act of 1986, as amended.
If the subject of the order of protection is a high-risk adult with disabilities for whom a guardian has been appointed, the court may appoint a temporary substitute guardian under the provisions of this Act. The court shall appoint a temporary substitute guardian if the appointed guardian is named as a respondent in a petition for an order of protection under the Illinois Domestic Violence Act of 1986, as amended. The Illinois Domestic Violence Act of 1986 shall govern the issuance, enforcement and recording of orders of protection issued under this Section.
(Source: P.A. 86-542.)

(755 ILCS 5/11a-10.2)
Sec. 11a-10.2. Procedure for appointment of a standby guardian or a guardian of a person with a disability. In any proceeding for the appointment of a standby guardian or a guardian the court may appoint a guardian ad litem to represent the person with a disability in the proceeding.
(Source: P.A. 99-143, eff. 7-27-15.)

(755 ILCS 5/11a-11) (from Ch. 110 1/2, par. 11a-11)
Sec. 11a-11. Hearing.
(a) The respondent is entitled to be represented by counsel, to demand a jury of 6 persons, to present evidence, and to confront and cross-examine all witnesses. The hearing may be closed to the public on request of the respondent, the guardian ad litem, or appointed or other counsel for the respondent. Unless excused by the court upon a showing that the respondent refuses to be present or will suffer harm if required to attend, the respondent shall be present at the hearing.
(b) (Blank).
(c) (Blank).
(d) In an uncontested proceeding for the appointment of a guardian the person who prepared the report required by Section 11a-9 will only be required to testify at trial upon order of court for cause shown.
(e) At the hearing the court shall inquire regarding: (1) the nature and extent of respondent's general intellectual and physical functioning; (2) the extent of the impairment of his adaptive behavior if he is a person with a developmental disability, or the nature and severity of his mental illness if he is a person with mental illness; (3) the understanding and capacity of the respondent to make and communicate responsible decisions concerning his person; (4) the capacity of the respondent to manage his estate and his financial affairs; (5) the appropriateness of proposed and alternate living arrangements; (6) the impact of the disability upon the respondent's functioning in the basic activities of daily living and the important decisions faced by the respondent or normally faced by adult members of the respondent's community; and (7) any other area of inquiry deemed appropriate by the court.
(f) An authenticated transcript of the evidence taken in a judicial proceeding concerning the respondent under the Mental Health and Developmental Disabilities Code is admissible in evidence at the hearing.
(g) If the petition is for the appointment of a guardian for a beneficiary of the Veterans Administration who has a disability, a certificate of the Administrator of Veterans Affairs or his representative stating that the beneficiary has been determined to be incompetent by the Veterans Administration on examination in accordance with the laws and regulations governing the Veterans Administration in effect upon the date of the issuance of the certificate and that the appointment of a guardian is a condition precedent to the payment of any money due the beneficiary by the Veterans Administration, is admissible in evidence at the hearing.
(Source: P.A. 98-1094, eff. 1-1-15; 99-143, eff. 7-27-15.)

(755 ILCS 5/11a-11.5)
Sec. 11a-11.5. Video conferencing. Any circuit court of this State may adopt rules consistent with the rules of the Supreme Court of this State permitting the use of video conferencing equipment in any hearing under Section 11a-11. No rule shall preclude a party from seeking the presentation of testimony in accordance with Supreme Court Rule 241.
(Source: P.A. 100-427, eff. 1-1-18.)

(755 ILCS 5/11a-12) (from Ch. 110 1/2, par. 11a-12)
(Text of Section before amendment by P.A. 100-483)
Sec. 11a-12. Order of appointment.)
(a) If basis for the appointment of a guardian as specified in Section 11a-3 is not found, the court shall dismiss the petition.
(b) If the respondent is adjudged to be a person with a disability and to lack some but not all of the capacity as specified in Section 11a-3, and if the court finds that guardianship is necessary for the protection of the person with a disability, his or her estate, or both, the court shall appoint a limited guardian for the respondent's person or estate or both. The court shall enter a written order stating the factual basis for its findings and specifying the duties and powers of the guardian and the legal disabilities to which the respondent is subject.
(c) If the respondent is adjudged to be a person with a disability and to be totally without capacity as specified in Section 11a-3, and if the court finds that limited guardianship will not provide sufficient protection for the person with a disability, his or her estate, or both, the court shall appoint a plenary guardian for the respondent's person or estate or both. The court shall enter a written order stating the factual basis for its findings.
(d) The selection of the guardian shall be in the discretion of the court, which shall give due consideration to the preference of the person with a disability as to a guardian, as well as the qualifications of the proposed guardian, in making its appointment. However, the paramount concern in the selection of the guardian is the best interest and well-being of the person with a disability.
(Source: P.A. 98-1094, eff. 1-1-15; 99-143, eff. 7-27-15.)

(Text of Section after amendment by P.A. 100-483)
Sec. 11a-12. Order of appointment.)
(a) If basis for the appointment of a guardian as specified in Section 11a-3 is not found, the court shall dismiss the petition.
(b) If the respondent is adjudged to be a person with a disability and to lack some but not all of the capacity as specified in Section 11a-3, and if the court finds that guardianship is necessary for the protection of the person with a disability, his or her estate, or both, the court shall appoint a limited guardian for the respondent's person or estate or both. The court shall enter a written order stating the factual basis for its findings and specifying the duties and powers of the guardian and the legal disabilities to which the respondent is subject.
(c) If the respondent is adjudged to be a person with a disability and to be totally without capacity as specified in Section 11a-3, and if the court finds that limited guardianship will not provide sufficient protection for the person with a disability, his or her estate, or both, the court shall appoint a plenary guardian for the respondent's person or estate or both. The court shall enter a written order stating the factual basis for its findings.
(d) The selection of the guardian shall be in the discretion of the court, which shall give due consideration to the preference of the person with a disability as to a guardian, as well as the qualifications of the proposed guardian, in making its appointment. However, the paramount concern in the selection of the guardian is the best interest and well-being of the person with a disability.
(e) The order of appointment of a guardian of the person in any county with a population of less than 3 million shall include the requirement that the guardian of the person complete the training program as provided in Section 33.5 of the Guardianship and Advocacy Act that outlines the responsibilities of the guardian of the person and the rights of the person under guardianship and file with the court a certificate of completion one year from the date of issuance of the letters of guardianship, except that: (1) the chief judge of any circuit may order implementation of another training program by a suitable provider containing substantially similar content; (2) employees of the Office of the State Guardian, public guardians, attorneys currently authorized to practice law, corporate fiduciaries, and persons certified by the Center for Guardianship Certification are exempt from this training requirement; and (3) the court may, for good cause shown, exempt from this requirement an individual not otherwise listed in item (2). For the purposes of this subsection (e), good cause may be proven by affidavit. If the court finds good cause to exempt an individual from the training requirement, the order of appointment shall so state.
(Source: P.A. 99-143, eff. 7-27-15; 100-483, eff. 9-8-18.)

(755 ILCS 5/11a-13) (from Ch. 110 1/2, par. 11a-13)
Sec. 11a-13. Costs in certain cases.)
(a) No costs may be taxed or charged by any public officer in any proceeding for the appointment of a guardian or for any subsequent proceeding or report made in pursuance of the appointment when the primary purpose of the appointment is as set forth in Section 11-11 or is the management of the estate of a person with a mental disability who resides in a state mental health or developmental disabilities facility when the value of the personal estate does not exceed $1,000.
(b) No costs shall be taxed or charged against the Office of the State Guardian by any public officer in any proceeding for the appointment of a guardian or for any subsequent proceeding or report made in pursuance of the appointment.
(Source: P.A. 99-143, eff. 7-27-15.)

(755 ILCS 5/11a-14) (from Ch. 110 1/2, par. 11a-14)
Sec. 11a-14. Legal disabilities of ward.) (a) An order appointing a limited guardian of the person under this Article removes from the ward only that authority provided under Section 11a-17 which is specifically conferred on the limited guardian by the order.
(b) An order appointing a limited guardian of the estate under this Article confers on the limited guardian the authority provided under Section 11a-18 not specifically reserved to the ward.
(c) The appointment of a limited guardian under this Article shall not constitute a finding of legal incompetence.
(d) An order appointing a plenary guardian under this Article confers on the plenary guardian of the person the authority provided under Section 11a-17 and on the plenary guardian of the estate the authority provided under Section 11a-18.
(Source: P.A. 81-795.)

(755 ILCS 5/11a-14.1) (from Ch. 110 1/2, par. 11a-14.1)
Sec. 11a-14.1. Residential placement.) No guardian appointed under this Article, except for duly appointed Public Guardians and the Office of State Guardian, shall have the power, unless specified by court order, to place his ward in a residential facility. The guardianship order may specify the conditions on which the guardian may admit the ward to a residential facility without further court order. In making residential placement decisions, the guardian shall make decisions in conformity with the preferences of the ward unless the guardian is reasonably certain that the decisions will result in substantial harm to the ward or to the ward's estate. When the preferences of the ward cannot be ascertained or where they will result in substantial harm to the ward or to the ward's estate, the guardian shall make decisions with respect to the ward's placement which are in the best interests of the ward. The guardian shall not remove the ward from his or her home or separate the ward from family and friends unless such removal is necessary to prevent substantial harm to the ward or to the ward's estate. The guardian shall have a duty to investigate the availability of reasonable residential alternatives. The guardian shall monitor the placement of the ward on an on-going basis to ensure its continued appropriateness, and shall pursue appropriate alternatives as needed.
(Source: P.A. 90-250, eff. 7-29-97.)

(755 ILCS 5/11a-15) (from Ch. 110 1/2, par. 11a-15)
Sec. 11a-15. Successor guardian.) Upon the death, incapacity, resignation or removal of a guardian of the estate or person of a living ward, the court shall appoint a successor guardian or terminate the adjudication of disability. The powers and duties of the successor guardian shall be the same as those of the predecessor guardian unless otherwise modified.
(Source: P.A. 81-795.)

(755 ILCS 5/11a-16) (from Ch. 110 1/2, par. 11a-16)
Sec. 11a-16. Testamentary guardian.) A parent of a person with a disability may designate by will a person, corporation or public agency qualified to act under Section 11a-5, to be appointed as guardian or as successor guardian of the person or of the estate or both of that person. If a conservator appointed under a prior law or a guardian appointed under this Article is acting at the time of the death of the parent, the designation shall become effective only upon the death, incapacity, resignation or removal of the conservator or guardian. If no conservator or guardian is acting at the time of the death of the parent, the person, corporation or public agency so designated or any other person may petition the court having jurisdiction over the person or estate or both of the child for the appointment of the one so designated. The designation shall be proved in the manner provided for proof of will. Admission of the will to probate in any other jurisdiction shall be conclusive proof of the validity of the designation. If the court finds that the appointment of the one so designated will serve the best interests and welfare of the ward, it shall appoint the one so designated. The selection of a guardian shall be in the discretion of the court, whether or not a designation is made.
(Source: P.A. 99-143, eff. 7-27-15.)

(755 ILCS 5/11a-17) (from Ch. 110 1/2, par. 11a-17)
Sec. 11a-17. Duties of personal guardian.
(a) To the extent ordered by the court and under the direction of the court, the guardian of the person shall have custody of the ward and the ward's minor and adult dependent children and shall procure for them and shall make provision for their support, care, comfort, health, education and maintenance, and professional services as are appropriate, but the ward's spouse may not be deprived of the custody and education of the ward's minor and adult dependent children, without the consent of the spouse, unless the court finds that the spouse is not a fit and competent person to have that custody and education. The guardian shall assist the ward in the development of maximum self-reliance and independence. The guardian of the person may petition the court for an order directing the guardian of the estate to pay an amount periodically for the provision of the services specified by the court order. If the ward's estate is insufficient to provide for education and the guardian of the ward's person fails to provide education, the court may award the custody of the ward to some other person for the purpose of providing education. If a person makes a settlement upon or provision for the support or education of a ward, the court may make an order for the visitation of the ward by the person making the settlement or provision as the court deems proper. A guardian of the person may not admit a ward to a mental health facility except at the ward's request as provided in Article IV of the Mental Health and Developmental Disabilities Code and unless the ward has the capacity to consent to such admission as provided in Article IV of the Mental Health and Developmental Disabilities Code.
(a-5) If the ward filed a petition for dissolution of marriage under the Illinois Marriage and Dissolution of Marriage Act before the ward was adjudicated a person with a disability under this Article, the guardian of the ward's person and estate may maintain that action for dissolution of marriage on behalf of the ward. Upon petition by the guardian of the ward's person or estate, the court may authorize and direct a guardian of the ward's person or estate to file a petition for dissolution of marriage or to file a petition for legal separation or declaration of invalidity of marriage under the Illinois Marriage and Dissolution of Marriage Act on behalf of the ward if the court finds by clear and convincing evidence that the relief sought is in the ward's best interests. In making its determination, the court shall consider the standards set forth in subsection (e) of this Section.
(a-10) Upon petition by the guardian of the ward's person or estate, the court may authorize and direct a guardian of the ward's person or estate to consent, on behalf of the ward, to the ward's marriage pursuant to Part II of the Illinois Marriage and Dissolution of Marriage Act if the court finds by clear and convincing evidence that the marriage is in the ward's best interests. In making its determination, the court shall consider the standards set forth in subsection (e) of this Section. Upon presentation of a court order authorizing and directing a guardian of the ward's person and estate to consent to the ward's marriage, the county clerk shall accept the guardian's application, appearance, and signature on behalf of the ward for purposes of issuing a license to marry under Section 203 of the Illinois Marriage and Dissolution of Marriage Act.
(b) If the court directs, the guardian of the person shall file with the court at intervals indicated by the court, a report that shall state briefly: (1) the current mental, physical, and social condition of the ward and the ward's minor and adult dependent children; (2) their present living arrangement, and a description and the address of every residence where they lived during the reporting period and the length of stay at each place; (3) a summary of the medical, educational, vocational, and other professional services given to them; (4) a resume of the guardian's visits with and activities on behalf of the ward and the ward's minor and adult dependent children; (5) a recommendation as to the need for continued guardianship; (6) any other information requested by the court or useful in the opinion of the guardian. The Office of the State Guardian shall assist the guardian in filing the report when requested by the guardian. The court may take such action as it deems appropriate pursuant to the report.
(c) Absent court order pursuant to the Illinois Power of Attorney Act directing a guardian to exercise powers of the principal under an agency that survives disability, the guardian has no power, duty, or liability with respect to any personal or health care matters covered by the agency. This subsection (c) applies to all agencies, whenever and wherever executed.
(d) A guardian acting as a surrogate decision maker under the Health Care Surrogate Act shall have all the rights of a surrogate under that Act without court order including the right to make medical treatment decisions such as decisions to forgo or withdraw life-sustaining treatment. Any decisions by the guardian to forgo or withdraw life-sustaining treatment that are not authorized under the Health Care Surrogate Act shall require a court order. Nothing in this Section shall prevent an agent acting under a power of attorney for health care from exercising his or her authority under the Illinois Power of Attorney Act without further court order, unless a court has acted under Section 2-10 of the Illinois Power of Attorney Act. If a guardian is also a health care agent for the ward under a valid power of attorney for health care, the guardian acting as agent may execute his or her authority under that act without further court order.
(e) Decisions made by a guardian on behalf of a ward shall be made in accordance with the following standards for decision making. Decisions made by a guardian on behalf of a ward may be made by conforming as closely as possible to what the ward, if competent, would have done or intended under the circumstances, taking into account evidence that includes, but is not limited to, the ward's personal, philosophical, religious and moral beliefs, and ethical values relative to the decision to be made by the guardian. Where possible, the guardian shall determine how the ward would have made a decision based on the ward's previously expressed preferences, and make decisions in accordance with the preferences of the ward. If the ward's wishes are unknown and remain unknown after reasonable efforts to discern them, the decision shall be made on the basis of the ward's best interests as determined by the guardian. In determining the ward's best interests, the guardian shall weigh the reason for and nature of the proposed action, the benefit or necessity of the action, the possible risks and other consequences of the proposed action, and any available alternatives and their risks, consequences and benefits, and shall take into account any other information, including the views of family and friends, that the guardian believes the ward would have considered if able to act for herself or himself.
(f) Upon petition by any interested person (including the standby or short-term guardian), with such notice to interested persons as the court directs and a finding by the court that it is in the best interest of the person with a disability, the court may terminate or limit the authority of a standby or short-term guardian or may enter such other orders as the court deems necessary to provide for the best interest of the person with a disability. The petition for termination or limitation of the authority of a standby or short-term guardian may, but need not, be combined with a petition to have another guardian appointed for the person with a disability.
(g)(1) Unless there is a court order to the contrary, the guardian, consistent with the standards set forth in subsection (e) of this Section, shall use reasonable efforts to notify the ward's known adult children, who have requested notification and provided contact information, of the ward's admission to a hospital or hospice program, the ward's death, and the arrangements for the disposition of the ward's remains.
(2) If a guardian unreasonably prevents an adult child of the ward from visiting the ward, the court, upon a verified petition by an adult child, may order the guardian to permit visitation between the ward and the adult child if the court finds that the visitation is in the ward's best interests. In making its determination, the court shall consider the standards set forth in subsection (e) of this Section. This subsection (g) does not apply to duly appointed public guardians or the Office of State Guardian.
(Source: P.A. 98-1107, eff. 8-26-14; 99-143, eff. 7-27-15; 99-821, eff. 1-1-17.)

(755 ILCS 5/11a-17.1)
Sec. 11a-17.1. Sterilization of ward.
(a) A guardian of the person shall not consent to the sterilization of the ward without first obtaining an order from the court granting the guardian the authority to provide consent. For purposes of this Article XIa, "sterilization" means any procedure that has as its purpose rendering the ward permanently incapable of reproduction; provided, however, that an order from the court is not required for a procedure that is medically necessary to preserve the life of the ward or to prevent serious impairment to the health of the ward and which may result in sterilization.
(b) A guardian seeking authority to consent to the sterilization of the ward shall seek such authority by filing a verified motion. The verified motion shall allege facts which demonstrate that the proposed sterilization is warranted under subsection (f), (g) or (h) of this Section. The guardian ad litem will notify the ward of the motion in the manner set forth in subsection (c) of this Section.
(c) Upon the filing of a verified motion for authority to consent to sterilization, the court shall appoint a guardian ad litem to report to the court consistent with the provisions of this Section. If the guardian ad litem is not a licensed attorney, he or she shall be qualified, by training or experience, to work with or advocate for persons with a developmental disability, mental illness, physical disability, or disability because of mental deterioration, depending on the type of disability of the ward that is alleged in the motion. The court may allow the guardian ad litem reasonable compensation. The guardian ad litem may consult with a person who by training or experience is qualified to work with persons with a developmental disability, mental illness, physical disability, or disability because of mental deterioration, depending on the type of disability of the ward that is alleged. The guardian ad litem may also consult with health care providers knowledgeable about reproductive health matters including sterilization, other forms of contraception, and childbirth. Outside the presence of the guardian, the guardian ad litem shall personally observe the ward prior to the hearing and shall inform the ward orally and in writing of the contents of the verified motion for authority to consent to sterilization. Outside the presence of the guardian, the guardian ad litem shall also attempt to elicit the ward's position concerning the motion, and any other areas of inquiry deemed appropriate by the court. At or before the hearing, the guardian ad litem shall file a written report detailing his or her observations of the ward; the responses of the ward to any of the inquiries detailed in this Section; the opinion of the guardian ad litem and any other professionals with whom the guardian ad litem consulted concerning the ward's understanding of and desire for or objection to, as well as what is in the ward's best interest relative to, sterilization, other forms of contraception, and childbirth; and any other material issue discovered by the guardian ad litem. The guardian ad litem shall appear at the hearing and testify, and may present witnesses, as to any issues presented in his or her report.
(d) The court (1) may appoint counsel for the ward if the court finds that the interests of the ward will be best served by the appointment, and (2) shall appoint counsel upon the ward's request, if the ward is objecting to the proposed sterilization, or if the ward takes a position adverse to that of the guardian ad litem. The ward shall be permitted to obtain the appointment of counsel either at the hearing or by any written or oral request communicated to the court prior to the hearing. The court shall inform the ward of this right to obtain appointed counsel. The court may allow counsel for the ward reasonable compensation.
(e) The court shall order a medical and psychological evaluation of the ward. The evaluation shall address the ward's decision making capacity with respect to the proposed sterilization, the existence of any less permanent alternatives, and any other material issue.
(f) The court shall determine, as a threshold inquiry, whether the ward has capacity to consent or withhold consent to the proposed sterilization and, if the ward lacks such capacity, whether the ward is likely to regain such capacity. The ward shall not be deemed to lack such capacity solely on the basis of the adjudication of disability and appointment of a guardian. In determining capacity, the court shall consider whether the ward is able, after being provided appropriate information, to understand the relationship between sexual activity and reproduction; the consequences of reproduction; and the nature and consequences of the proposed sterilization procedure. If the court finds that (1) the ward has capacity to consent or withhold consent to the proposed sterilization, and (2) the ward objects or consents to the procedure, the court shall enter an order consistent with the ward's objection or consent and the proceedings on the verified motion shall be terminated.
(g) If the court finds that the ward does not have capacity to consent or withhold consent to the proposed sterilization and is unlikely to regain such capacity, the court shall determine whether the ward is expressing a clear desire for the proposed sterilization. If the ward is expressing a clear desire for the proposed sterilization, the court's decision regarding the proposed sterilization shall be made in accordance with the standards set forth in subsection (e) of Section 11a-17 of this Act.
(h) If the court finds that the ward does not have capacity to consent or withhold consent to the proposed sterilization and is unlikely to regain such capacity, and that the ward is not expressing a clear desire for the proposed sterilization, the court shall consider the standards set forth in subsection (e) of Section 11a-17 of this Act and enter written findings of fact and conclusions of law addressing those standards. In addition, the court shall not authorize the guardian to consent to the proposed sterilization unless the court finds, by clear and convincing evidence and based on written findings of fact and conclusions of law, that all of the following factors are present:
(1) The ward lacks decisional capacity regarding the

proposed sterilization.

(2) The ward is fertile and capable of procreation.
(3) The benefits to the ward of the proposed

sterilization outweigh the harm.

(4) The court has considered less intrusive

alternatives and found them to be inadequate in this case.

(5) The proposed sterilization is in the best

interest of the ward. In considering the ward's best interest, the court shall consider the following factors:

(A) The possibility that the ward will

experience trauma or psychological damage if he or she has a child and, conversely, the possibility of trauma or psychological damage from the proposed sterilization.

(B) The ward is or is likely to become sexually

active.

(C) The inability of the ward to understand

reproduction or contraception and the likely permanence of that inability.

(D) Any other factors that assist the court in

determining the best interest of the ward relative to the proposed sterilization.

(Source: P.A. 96-272, eff. 1-1-10.)

(755 ILCS 5/11a-18) (from Ch. 110 1/2, par. 11a-18)
Sec. 11a-18. Duties of the estate guardian.
(a) To the extent specified in the order establishing the guardianship, the guardian of the estate shall have the care, management and investment of the estate, shall manage the estate frugally and shall apply the income and principal of the estate so far as necessary for the comfort and suitable support and education of the ward, his minor and adult dependent children, and persons related by blood or marriage who are dependent upon or entitled to support from him, or for any other purpose which the court deems to be for the best interests of the ward, and the court may approve the making on behalf of the ward of such agreements as the court determines to be for the ward's best interests. The guardian may make disbursement of his ward's funds and estate directly to the ward or other distributee or in such other manner and in such amounts as the court directs. If the estate of a ward is derived in whole or in part from payments of compensation, adjusted compensation, pension, insurance or other similar benefits made directly to the estate by the Veterans Administration, notice of the application for leave to invest or expend the ward's funds or estate, together with a copy of the petition and proposed order, shall be given to the Veterans' Administration Regional Office in this State at least 7 days before the hearing on the application.
(a-5) The probate court, upon petition of a guardian, other than the guardian of a minor, and after notice to all other persons interested as the court directs, may authorize the guardian to exercise any or all powers over the estate and business affairs of the ward that the ward could exercise if present and not under disability. The court may authorize the taking of an action or the application of funds not required for the ward's current and future maintenance and support in any manner approved by the court as being in keeping with the ward's wishes so far as they can be ascertained. The court must consider the permanence of the ward's disabling condition and the natural objects of the ward's bounty. In ascertaining and carrying out the ward's wishes the court may consider, but shall not be limited to, minimization of State or federal income, estate, or inheritance taxes; and providing gifts to charities, relatives, and friends that would be likely recipients of donations from the ward. The ward's wishes as best they can be ascertained shall be carried out, whether or not tax savings are involved. Actions or applications of funds may include, but shall not be limited to, the following:
(1) making gifts of income or principal, or both, of

the estate, either outright or in trust;

(2) conveying, releasing, or disclaiming his or her

contingent and expectant interests in property, including marital property rights and any right of survivorship incident to joint tenancy or tenancy by the entirety;

(3) releasing or disclaiming his or her powers as

trustee, personal representative, custodian for minors, or guardian;

(4) exercising, releasing, or disclaiming his or her

powers as donee of a power of appointment;

(5) entering into contracts;
(6) creating for the benefit of the ward or others,

revocable or irrevocable trusts of his or her property that may extend beyond his or her disability or life;

(7) exercising options of the ward to purchase or

exchange securities or other property;

(8) exercising the rights of the ward to elect

benefit or payment options, to terminate, to change beneficiaries or ownership, to assign rights, to borrow, or to receive cash value in return for a surrender of rights under any one or more of the following:

(i) life insurance policies, plans, or benefits,
(ii) annuity policies, plans, or benefits,
(iii) mutual fund and other dividend investment

plans,

(iv) retirement, profit sharing, and employee

welfare plans and benefits;

(9) exercising his or her right to claim or disclaim

an elective share in the estate of his or her deceased spouse and to renounce any interest by testate or intestate succession or by inter vivos transfer;

(10) changing the ward's residence or domicile; or
(11) modifying by means of codicil or trust amendment

the terms of the ward's will or any revocable trust created by the ward, as the court may consider advisable in light of changes in applicable tax laws.

The guardian in his or her petition shall briefly outline the action or application of funds for which he or she seeks approval, the results expected to be accomplished thereby, and the tax savings, if any, expected to accrue. The proposed action or application of funds may include gifts of the ward's personal property or real estate, but transfers of real estate shall be subject to the requirements of Section 20 of this Act. Gifts may be for the benefit of prospective legatees, devisees, or heirs apparent of the ward or may be made to individuals or charities in which the ward is believed to have an interest. The guardian shall also indicate in the petition that any planned disposition is consistent with the intentions of the ward insofar as they can be ascertained, and if the ward's intentions cannot be ascertained, the ward will be presumed to favor reduction in the incidents of various forms of taxation and the partial distribution of his or her estate as provided in this subsection. The guardian shall not, however, be required to include as a beneficiary or fiduciary any person who he has reason to believe would be excluded by the ward. A guardian shall be required to investigate and pursue a ward's eligibility for governmental benefits.
(b) Upon the direction of the court which issued his letters, a guardian may perform the contracts of his ward which were legally subsisting at the time of the commencement of the ward's disability. The court may authorize the guardian to execute and deliver any bill of sale, deed or other instrument.
(c) The guardian of the estate of a ward shall appear for and represent the ward in all legal proceedings unless another person is appointed for that purpose as guardian or next friend. This does not impair the power of any court to appoint a guardian ad litem or next friend to defend the interests of the ward in that court, or to appoint or allow any person as the next friend of a ward to commence, prosecute or defend any proceeding in his behalf. Without impairing the power of the court in any respect, if the guardian of the estate of a ward and another person as next friend shall appear for and represent the ward in a legal proceeding in which the compensation of the attorney or attorneys representing the guardian and next friend is solely determined under a contingent fee arrangement, the guardian of the estate of the ward shall not participate in or have any duty to review the prosecution of the action, to participate in or review the appropriateness of any settlement of the action, or to participate in or review any determination of the appropriateness of any fees awarded to the attorney or attorneys employed in the prosecution of the action.
(d) Adjudication of disability shall not revoke or otherwise terminate a trust which is revocable by the ward. A guardian of the estate shall have no authority to revoke a trust that is revocable by the ward, except that the court may authorize a guardian to revoke a Totten trust or similar deposit or withdrawable capital account in trust to the extent necessary to provide funds for the purposes specified in paragraph (a) of this Section. If the trustee of any trust for the benefit of the ward has discretionary power to apply income or principal for the ward's benefit, the trustee shall not be required to distribute any of the income or principal to the guardian of the ward's estate, but the guardian may bring an action on behalf of the ward to compel the trustee to exercise the trustee's discretion or to seek relief from an abuse of discretion. This paragraph shall not limit the right of a guardian of the estate to receive accountings from the trustee on behalf of the ward.
(d-5) Upon a verified petition by the plenary or limited guardian of the estate or the request of the ward that is accompanied by a current physician's report that states the ward possesses testamentary capacity, the court may enter an order authorizing the ward to execute a will or codicil. In so ordering, the court shall authorize the guardian to retain independent counsel for the ward with whom the ward may execute or modify a will or codicil.
(e) Absent court order pursuant to the Illinois Power of Attorney Act directing a guardian to exercise powers of the principal under an agency that survives disability, the guardian will have no power, duty or liability with respect to any property subject to the agency. This subsection (e) applies to all agencies, whenever and wherever executed.
(f) Upon petition by any interested person (including the standby or short-term guardian), with such notice to interested persons as the court directs and a finding by the court that it is in the best interest of the person with a disability, the court may terminate or limit the authority of a standby or short-term guardian or may enter such other orders as the court deems necessary to provide for the best interest of the person with a disability. The petition for termination or limitation of the authority of a standby or short-term guardian may, but need not, be combined with a petition to have another guardian appointed for the person with a disability.
(Source: P.A. 99-143, eff. 7-27-15; 99-302, eff. 1-1-16; 99-642, eff. 7-28-16.)

(755 ILCS 5/11a-18.1) (from Ch. 110 1/2, par. 11a-18.1)
Sec. 11a-18.1. Conditional gifts.
(a) The court may authorize and direct the guardian of the estate to make conditional gifts from the estate of a person with a disability to any spouse, parent, brother or sister of the person with a disability who dedicates himself or herself to the care of the person with a disability by living with and personally caring for the person with a disability for at least 3 years. It shall be presumed that the person with a disability intends to make such conditional gifts.
(b) A conditional gift shall not be distributed to the donee until the death of the person with a disability. The court may impose such other conditions on the gift as the court deems just and reasonable. The court may provide for an alternate disposition of the gift should the donee die before the person with a disability; provided that if no such alternate disposition is made, the conditional gift shall lapse upon the death of the donee prior to the death of the person with a disability. A conditional gift may be modified or revoked by the court at any time.
(c) The guardian of the estate, the spouse, parent, brother or sister of a person with a disability, or any other interested person may petition the court to authorize and direct the guardian of the estate to make a conditional gift or to modify, revoke or distribute a conditional gift. All persons who would be heirs of the person with a disability if the person with a disability died on the date the petition is filed (or the heirs if the person with a disability is deceased) and all legatees under any known last will of the person with a disability shall be given reasonable notice of the hearing on the petition by certified U. S. mail, return receipt requested. If a trustee is a legatee, notice shall be given to the trustee and need not be given to the trust beneficiaries. Any person entitled to notice of the hearing may appear and object to the petition. The giving of the notice of the hearing to those persons entitled to notice shall cause the decision and order of the court to be binding upon all other persons who otherwise may be interested or may become interested in the estate of the person with a disability.
(d) The guardian of the estate shall set aside conditional gifts in a separate fund for each donee and shall hold and invest each fund as part of the estate of the person with a disability. Upon order of the court, any conditional gift may be revoked or modified in whole or part so that the assets may be used for the care and comfort of the person with a disability should funds otherwise available for such purposes be inadequate.
(e) Upon the death of the person with a disability, the guardian of the estate shall hold each special fund as trustee and shall petition the court for authorization to distribute the special fund and for any other appropriate relief. The court shall order distribution upon such terms and conditions as the court deems just and reasonable.
(Source: P.A. 99-143, eff. 7-27-15.)

(755 ILCS 5/11a-18.2)
Sec. 11a-18.2. Duties of standby guardian of a person with a disability.
(a) Before a standby guardian of a person with a disability may act, the standby guardian must be appointed by the court of the proper county and, in the case of a standby guardian of the estate of the person with a disability, the standby guardian must give the bond prescribed in subsection (c) of Section 11a-3.1 and Section 12-2.
(b) The standby guardian shall not have any duties or authority to act until the standby guardian receives knowledge of the death or consent of the guardian of the person with a disability, or the inability of the guardian of the person with a disability to make and carry out day-to-day care decisions concerning the person with a disability for whom the standby guardian has been appointed. This inability of the guardian of the person with a disability to make and carry out day-to-day care decisions may be communicated either by the guardian's own admission or by the written certification of the guardian's attending physician. Immediately upon receipt of that knowledge, the standby guardian shall assume all duties as guardian of the person with a disability as previously determined by the order appointing the standby guardian, and as set forth in Sections 11a-17 and 11a-18, and the standby guardian of the person shall have the authority to act as guardian of the person without direction of court for a period of up to 60 days, provided that the authority of the standby guardian may be limited or terminated by a court of competent jurisdiction.
(c) Within 60 days of the standby guardian's receipt of knowledge of the death or consent of the guardian of the person with a disability, or the inability of the guardian of the person with a disability to make and carry out day-to-day care decisions concerning the person with a disability, the standby guardian shall file or cause to be filed a petition for the appointment of a guardian of the person or estate, or both, of the person with a disability under Section 11a-3.
(Source: P.A. 99-143, eff. 7-27-15.)

(755 ILCS 5/11a-18.3)
Sec. 11a-18.3. Duties of short-term guardian of a person with a disability.
(a) Immediately upon the effective date of the appointment of a short-term guardian, the short-term guardian shall assume all duties as short-term guardian of the person with a disability as provided in this Section. The short-term guardian of the person shall have authority to act as short-term guardian, without direction of the court, for the duration of the appointment, which in no case shall exceed a cumulative total of 60 days in any 12 month period for all short-term guardians appointed by the guardian. The authority of the short-term guardian may be limited or terminated by a court of competent jurisdiction.
(b) Unless further specifically limited by the instrument appointing the short-term guardian, a short-term guardian shall have the authority to act as a guardian of the person of a person with a disability as prescribed in Section 11a-17, but shall not have any authority to act as guardian of the estate of a person with a disability, except that a short-term guardian shall have the authority to apply for and receive on behalf of the person with a disability benefits to which the person with a disability may be entitled from or under federal, State, or local organizations or programs.
(Source: P.A. 99-143, eff. 7-27-15.)

(755 ILCS 5/11a-19) (from Ch. 110 1/2, par. 11a-19)
Sec. 11a-19. Notice of right to seek modification. At the time of the appointment of a guardian the court shall inform the ward of his right under Section 11a-20 to petition for termination of adjudication of disability, revocation of the letters of guardianship of the estate or person, or both, or modification of the duties of the guardian and shall give the ward a written statement explaining this right and the procedures for petitioning the court. The notice shall be in large, bold type and shall be in a format similar to the notice of rights required under subsection (e) of Section 11a-10 of this Act.
(Source: P.A. 89-396, eff. 8-20-95.)

(755 ILCS 5/11a-20) (from Ch. 110 1/2, par. 11a-20)
Sec. 11a-20. Termination of adjudication of disability - Revocation of letters - modification.)
(a) Except as provided in subsection (b-5), upon the filing of a petition by or on behalf of a person with a disability or on its own motion, the court may terminate the adjudication of disability of the ward, revoke the letters of guardianship of the estate or person, or both, or modify the duties of the guardian if the ward's capacity to perform the tasks necessary for the care of his person or the management of his estate has been demonstrated by clear and convincing evidence. A report or testimony by a licensed physician is not a prerequisite for termination, revocation or modification of a guardianship order under this subsection (a).
(b) Except as provided in subsection (b-5), a request by the ward or any other person on the ward's behalf, under this Section may be communicated to the court or judge by any means, including but not limited to informal letter, telephone call or visit. Upon receipt of a request from the ward or another person, the court may appoint a guardian ad litem to investigate and report to the court concerning the allegations made in conjunction with said request, and if the ward wishes to terminate, revoke, or modify the guardianship order, to prepare the ward's petition and to render such other services as the court directs.
(b-5) Upon the filing of a verified petition by the guardian of the person with a disability or the person with a disability, the court may terminate the adjudication of disability of the ward, revoke the letters of guardianship of the estate or person, or both, or modify the duties of the guardian if: (i) a report completed in accordance with subsection (a) of Section 11a-9 states that the person with a disability is no longer in need of guardianship or that the type and scope of guardianship should be modified; (ii) the person with a disability no longer wishes to be under guardianship or desires that the type and scope of guardianship be modified; and (iii) the guardian of the person with a disability states that it is in the best interest of the person with a disability to terminate the adjudication of disability of the ward, revoke the letters of guardianship of the estate or person, or both, or modify the duties of the guardian, and provides the basis thereof. In a proceeding brought pursuant to this subsection (b-5), the court may terminate the adjudication of disability of the ward, revoke the letters of guardianship of the estate or person, or both, or modify the duties of the guardian, unless it has been demonstrated by clear and convincing evidence that the ward is incapable of performing the tasks necessary for the care of his or her person or the management of his or her estate.
(c) Notice of the hearing on a petition under this Section, together with a copy of the petition, shall be given to the ward, unless he is the petitioner, and to each and every guardian to whom letters of guardianship have been issued and not revoked, not less than 14 days before the hearing.
(Source: P.A. 99-143, eff. 7-27-15.)

(755 ILCS 5/11a-21) (from Ch. 110 1/2, par. 11a-21)
(Text of Section before amendment by P.A. 100-483)
Sec. 11a-21. Hearing. (a) The court shall conduct a hearing on a petition filed under Section 11a-20. The ward is entitled to be represented by counsel, to demand a jury of 6 persons, to present evidence and to confront and cross-examine all witnesses. The court (1) may appoint counsel for the ward, if the court finds that the interests of the ward will be best served by the appointment and (2) shall appoint counsel upon the ward's request or if the respondent takes a position adverse to that of the guardian ad litem. The court may allow the guardian ad litem and counsel for the ward reasonable compensation.
(b) If the ward is unable to pay the fee of the guardian ad litem or appointed counsel, or both, the court shall enter an order upon the State to pay, from funds appropriated by the General Assembly for that purpose, all such fees or such amounts as the ward is unable to pay.
(c) Upon conclusion of the hearing, the court shall enter an order setting forth the factual basis for its findings and may: (1) dismiss the petition; (2) terminate the adjudication of disability; (3) revoke the letters of guardianship of the estate or person, or both; (4) modify the duties of the guardian; and (5) make any other order which the court deems appropriate and in the interests of the ward.
(Source: P.A. 81-1509.)

(Text of Section after amendment by P.A. 100-483)
Sec. 11a-21. Hearing.
(a) The court shall conduct a hearing on a petition filed under Section 11a-20. The ward is entitled to be represented by counsel, to demand a jury of 6 persons, to present evidence and to confront and cross-examine all witnesses. The court (1) may appoint counsel for the ward, if the court finds that the interests of the ward will be best served by the appointment and (2) shall appoint counsel upon the ward's request or if the respondent takes a position adverse to that of the guardian ad litem. The court may allow the guardian ad litem and counsel for the ward reasonable compensation.
(b) If the ward is unable to pay the fee of the guardian ad litem or appointed counsel, or both, the court shall enter an order upon the State to pay, from funds appropriated by the General Assembly for that purpose, all such fees or such amounts as the ward is unable to pay.
(c) Upon conclusion of the hearing, the court shall enter an order setting forth the factual basis for its findings and may: (1) dismiss the petition; (2) terminate the adjudication of disability; (3) revoke the letters of guardianship of the estate or person, or both; (4) modify the duties of the guardian; (5) require the guardian to complete a training program as provided in subsection (e) of Section 11a-12 of this Act; and (6) make any other order which the court deems appropriate and in the interests of the ward.
(Source: P.A. 100-483, eff. 9-8-18.)

(755 ILCS 5/11a-22) (from Ch. 110 1/2, par. 11a-22)
Sec. 11a-22. Trade and contracts with a person with a disability.
(a) Anyone who by trading with, bartering, gaming or any other device, wrongfully possesses himself of any property of a person known to be a person with a disability commits a Class A misdemeanor.
(b) Every note, bill, bond or other contract by any person for whom a plenary guardian has been appointed or who is adjudged to be unable to so contract is void as against that person and his estate, but a person making a contract with the person so adjudged is bound thereby.
(Source: P.A. 99-143, eff. 7-27-15.)

(755 ILCS 5/11a-23)
Sec. 11a-23. Reliance on authority of guardian, standby guardian, short-term guardian.
(a) For the purpose of this Section, "guardian", "standby guardian", and "short-term guardian" includes temporary, plenary, or limited guardians of all wards.
(b) Every health care provider and other person (reliant) has the right to rely on any decision or direction made by the guardian, standby guardian, or short-term guardian that is not clearly contrary to the law, to the same extent and with the same effect as though the decision or direction had been made or given by the ward. Any person dealing with the guardian, standby guardian, or short-term guardian may presume in the absence of actual knowledge to the contrary that the acts of the guardian, standby guardian, or short-term guardian conform to the provisions of the law. A reliant shall not be protected if the reliant has actual knowledge that the guardian, standby guardian, or short-term guardian is not entitled to act or that any particular action or inaction is contrary to the provisions of the law.
(c) A health care provider (provider) who relies on and carries out a guardian's, standby guardian's, or short-term guardian's directions and who acts with due care and in accordance with the law shall not be subject to any claim based on lack of consent, or to criminal prosecution, or to discipline for unprofessional conduct. Nothing in this Section shall be deemed to protect a provider from liability for the provider's own negligence in the performance of the provider's duties or in carrying out any instructions of the guardian, standby guardian, or short-term guardian, and nothing in this Section shall be deemed to alter the law of negligence as it applies to the acts of any guardian or provider.
(d) A guardian, standby guardian, or short-term guardian, who acts or refrains from acting is not subject to criminal prosecution or any claim based upon lack of his or her authority or failure to act, if the act or failure to act was with due care and in accordance with law. The guardian, standby guardian, or short-term guardian, shall not be liable merely because he or she may benefit from the act, has individual or conflicting interests in relation to the care and affairs of the ward, or acts in a different manner with respect to the guardian's, standby guardian's, or short-term guardian's own care or interests.
(Source: P.A. 98-756, eff. 7-16-14.)

(755 ILCS 5/11a-24)
Sec. 11a-24. Notification; Department of State Police. When a court adjudges a respondent to be a person with a disability under this Article, the court shall direct the circuit court clerk to notify the Department of State Police, Firearm Owner's Identification (FOID) Office, in a form and manner prescribed by the Department of State Police, and shall forward a copy of the court order to the Department no later than 7 days after the entry of the order. Upon receipt of the order, the Department of State Police shall provide notification to the National Instant Criminal Background Check System.
(Source: P.A. 98-63, eff. 7-9-13; 99-143, eff. 7-27-15.)



Article XII - Bonds - Oaths - Acceptance of Office

(755 ILCS 5/Art. XII heading)

(755 ILCS 5/12-1) (from Ch. 110 1/2, par. 12-1)
Sec. 12-1. Corporate representative - acceptance of office.) The bonds provided for in this Act, except appeal bonds, are not required of corporations qualified to administer trusts in this State. Before entering upon the performance of its duties, a corporate representative shall file in the court an acceptance of office.
(Source: P.A. 79-328.)

(755 ILCS 5/12-2) (from Ch. 110 1/2, par. 12-2)
Sec. 12-2. Individual representative; oath and bond.
(a) Except as provided in subsection (b), before undertaking the representative's duties, every individual representative shall take and file an oath or affirmation that the individual will faithfully discharge the duties of the office of the representative according to law and shall file in and have approved by the court a bond binding the individual representative so to do. The court may waive the filing of a bond of a representative of the person of a ward or of a standby guardian of a minor or person with a disability.
(b) Where bond or security is excused by the will or as provided in subsection (b) of Section 12-4, the bond of the representative in the amount from time to time required under this Article shall be in full force and effect without writing, unless the court requires the filing of a written bond.
(Source: P.A. 99-143, eff. 7-27-15.)

(755 ILCS 5/12-3) (from Ch. 110 1/2, par. 12-3)
Sec. 12-3. Surety.) Every bond provided for in this Article must have as security thereon not less than 2 sureties acceptable to the court or one surety company qualified to do business in this State and acceptable to the court.
(Source: P.A. 79-328.)

(755 ILCS 5/12-4) (from Ch. 110 1/2, par. 12-4)
Sec. 12-4. When security excused or specified.)
(a) Except as provided in paragraph (c) of Section 6-13 with respect to a nonresident executor, no security is required of a person who is excused by the will from giving bond or security and no greater security than is specified by the will is required, unless in either case the court, from its own knowledge or the suggestion of any interested person, has cause to suspect the representative of fraud or incompetence or believes that the estate of the decedent will not be sufficient to discharge all the claims against the estate, or in the case of a testamentary guardian of the estate, that the rights of the ward will be prejudiced by failure to give security.
(b) If a person designates a guardian of his person or estate or both to be appointed in the event he is adjudged a person with a disability as provided in Section 11a-6 and excuses the guardian from giving bond or security, or if the guardian is the Office of State Guardian, the guardian's bond in the amount from time to time required under this Article shall be in full force and effect without writing, unless the court requires the filing of a written bond.
(c) The Office of State Guardian shall not be required to have sureties or surety companies as security on its bonds. The oath and bond of the representative without surety shall be sufficient.
(Source: P.A. 99-143, eff. 7-27-15.)

(755 ILCS 5/12-5) (from Ch. 110 1/2, par. 12-5)
Sec. 12-5. Amount of bond.) (a) The bond of a representative shall be for an amount not less than double the value of the personal estate if individuals act as sureties or if bond or security is excused, and not less than 1 1/2 times the value of the personal estate if a surety company acts as surety. If the representative takes possession of the decedent's or ward's real estate, the bond shall be for such additional amount as the court determines, having regard to the income from the real estate.
(b) For the purpose of fixing the amount of the bond, a cause of action for wrongful death of the decedent or for personal injury to the ward is considered of the value of $500, but unless excused by the court from doing so, it is the duty of the representative to file in and have approved by the court a bond for an amount not less than double the amount likely to come into his hands as the proceeds of the judgment or settlement if individuals act as sureties and not less than 1 1/2 times the amount likely to come into his hands as the proceeds of the judgment or settlement if a surety company acts as surety.
(Source: P.A. 84-555; 84-690.)

(755 ILCS 5/12-6) (from Ch. 110 1/2, par. 12-6)
Sec. 12-6. Waiver or reduction of bond of representative of ward in certain cases.) (a) If the primary purpose for the appointment of a representative of a ward is the sale of the ward's interest in real estate pursuant to Section 25-4, the court may waive the surety on the bond of the representative or may fix the amount of the bond in a sum less than $1,000.
(b) If the primary purpose for the appointment of a representative of a ward is the proper expenditure of public assistance awarded to the ward under any Act of the General Assembly of this State, the court may waive the giving of a bond by the representative.
(c) If (1) the primary purpose for the appointment of a representative of a ward is the collection, disbursement or administering of moneys awarded by the Veterans Administration to the ward, (2) the net value of the ward's estate does not exceed $500, including accrued unpaid benefits to be received, (3) the benefits to be received do not exceed $60 per month and (4) substantially all income will be required for the maintenance of the ward and his dependents, the court may waive the giving of bond by the representative or may fix the amount of the bond in a sum less than $500. If the bond has previously been filed, it may be released upon the conditions prescribed in this Section upon proper accounting after notice to the Veterans' Administration Regional Office. If a bond has been waived or nominal bond only required, an adequate bond as otherwise required by this Section shall be required whenever the value of the estate exceeds $500 or for other cause appearing to the court.
(Source: P.A. 79-328; 79-358; 79-1454.)

(755 ILCS 5/12-7) (from Ch. 110 1/2, par. 12-7)
Sec. 12-7. Deposit in lieu or reduction of bond.) Upon petition of a representative and upon such notice as the court directs, the court may order the representative to deposit for safe-keeping with a corporation qualified to accept and execute trusts in this State such portion or all of the personal estate as the court deems proper, subject to the further order of the court, and that the bond of the representative be reduced so as to cover only the estate remaining in the possession or custody of the representative.
(Source: P.A. 79-328.)

(755 ILCS 5/12-8) (from Ch. 110 1/2, par. 12-8)
Sec. 12-8. Joint or several bonds.) (a) The court may permit a representative of the estates or persons of more than one ward to include his obligations to some or all in one bond.
(b) When 2 or more persons are appointed representatives of the same estate or person, the court may take a separate bond with sureties from each or a joint bond with sureties from both or all.
(Source: P.A. 80-1415.)

(755 ILCS 5/12-9) (from Ch. 110 1/2, par. 12-9)
Sec. 12-9. Additional bond for proceeds of sale or mortgage.) (a) Except as provided in subsection (d), at or before the entry of an order authorizing a representative to sell or mortgage real estate or any interest therein or to sell any oil, gas, coal or other mineral interest and before a representative sells or mortgages real estate or any interest therein pursuant to a power in the will or pursuant to subsection (i) of Section 28-8, the representative shall file a bond and have it approved by the court.
(b) Where written additional bond is required, the bond shall identify the real estate or interest therein being sold or mortgaged.
(c) The bond shall be for an amount not less than double the value of the personal estate likely to come into the hands of the representative as proceeds of the sale or mortgage if individuals act as sureties and not less than 1 1/2 times that value if a surety company acts as surety; but in case of the sale of any oil, gas, coal or other mineral interest upon a royalty basis and not for a lump sum, and except as provided in subsection (d), the bond prescribed in this Section shall be for such an amount as the court directs.
(d) Where bond or security by the representative is excused by the will, the bond of the representative shall be increased without writing by double the value of the personal estate coming from time to time into the hands of the representative from the proceeds of such sale or mortgage, unless the court requires the filing of a written additional bond.
(Source: P.A. 84-555; 84-690.)

(755 ILCS 5/12-10) (from Ch. 110 1/2, par. 12-10)
Sec. 12-10. Further bond or security.) (a) If letters are issued to a representative without his giving sufficient bond or security or if his bond or the security therefor becomes excessive or insufficient in the judgment of the court, it may on petition of any interested person or on its own motion require the representative to give a proper bond or security.
(b) At each accounting of a representative other than the final accounting, it is the duty of the court to inquire into the sufficiency of the security and of the bond.
(Source: P.A. 79-328.)

(755 ILCS 5/12-11) (from Ch. 110 1/2, par. 12-11)
Sec. 12-11. Counter security - release of surety.) (a) If the court believes a representative to be insolvent or in doubtful circumstances, upon petition of the surety on his bond, the court may require the representative to give counter security to his surety.
(b) If a representative or the surety on his bond petitions the court to have the surety released from further liability on the bond, except for good cause shown the court shall require the representative within a reasonable time to be fixed by the court to settle his accounts and to give a new bond in such amount and security as may be approved by the court.
(c) Notice of hearing on the account shall be given as provided by this Act for the hearing on final accounts. Upon approval by the court of the account and of the new bond the surety on the old bond is discharged from all further liability.
(d) If a representative fails to pay the annual bond premium within 120 days of the date he has received notice from the surety company that the premium is due and owing, the surety company may elect to terminate its liability on the bond by notifying the representative and his attorney, if any, and all interested parties that liability on the bond shall cease 60 days after the date of said notice which shall be given by certified mail and a copy thereof shall be filed with the Court forthwith. If payment is not made within the required time, the terminating surety shall by motion notify the court of its election to terminate and shall give notice of such motion to the representative and all interested parties. The court shall then require the representative to give a new bond in such amount and with such security as it may require.
(Source: P.A. 83-859.)

(755 ILCS 5/12-12) (from Ch. 110 1/2, par. 12-12)
Sec. 12-12. Notice to representative of action on bond - answer.) Unless the representative is before the court in person or by his attorney, he is entitled to such reasonable notice of any contemplated action of the court to require sufficient bond or security or counter security or to release a surety on his bond as the court may provide and he may file an answer setting up any reasons he may have why the court should not take such action.
(Source: P.A. 79-328.)

(755 ILCS 5/12-13) (from Ch. 110 1/2, par. 12-13)
Sec. 12-13. New or additional bond.) A new or additional bond, other than an additional bond for the sale or mortgage of real estate, must be signed, approved and filed in the same manner as other bonds of representatives and relates back to the date of the issuance of the letters.
(Source: P.A. 79-328.)

(755 ILCS 5/12-14) (from Ch. 110 1/2, par. 12-14)
Sec. 12-14. Bond on appeal.) A bond of a representative on appeal from the order or judgment of any court must be in the form prescribed by law in other civil cases, except that the bond of a representative of a decedent's estate must be conditioned to pay the judgment with costs in due course of administration and the bond of a representative of a ward's estate must be conditioned to pay the judgment with costs as he has funds therefor.
(Source: P.A. 79-328.)

(755 ILCS 5/12-15) (from Ch. 110 1/2, par. 12-15)
Sec. 12-15. Suit on bond. Suit on a bond executed under this Act may be prosecuted against one or more of the obligors named in the bond in the name of the people of the State of Illinois for the use of any person who may have been injured by reason of the neglect or improper conduct of the principal on the bond. Suits may be prosecuted on the bond from time to time and the bond does not become void on a recovery thereon until the whole penalty is recovered. It is not necessary to a recovery that a devastavit shall have previously been established against the principal. A copy of the bond, authenticated by the clerk of the court, is admissible in evidence to authorize recovery on the bond. The person for whose use suit on a bond is prosecuted is liable for all costs which may be taxed by the court in which suit is brought if the plaintiff fails to recover thereon.
(Source: P.A. 89-364, eff. 8-18-95.)



Article XIII - Public Administrators, Guardians and Conservators

(755 ILCS 5/Art. XIII heading)

(755 ILCS 5/13-1) (from Ch. 110 1/2, par. 13-1)
(Text of Section before amendment by P.A. 100-483)
Sec. 13-1. Appointment and term of public administrator and public guardian.) Except as provided in Section 13-1.1, before the first Monday of December, 1977 and every 4 years thereafter, and as often as vacancies occur, the Governor, by and with the advice and consent of the Senate, shall appoint in each county a suitable person to serve as public administrator and a suitable person to serve as public guardian of the county. The Governor may appoint the same person to serve as public guardian and public administrator in one or more counties. In considering the number of counties of service for any prospective public guardian or public administrator the Governor may consider the population of the county and the ability of the prospective public guardian or public administrator to travel to multiple counties and manage estates in multiple counties. Each person so appointed holds his office for 4 years from the first Monday of December, 1977 and every 4 years thereafter or until his successor is appointed and qualified.
(Source: P.A. 96-752, eff. 1-1-10.)

(Text of Section after amendment by P.A. 100-483)
Sec. 13-1. Appointment and term of public administrator and public guardian.) Except as provided in Section 13-1.1, before the first Monday of December, 1977 and every 4 years thereafter, and as often as vacancies occur, the Governor, by and with the advice and consent of the Senate, shall appoint in each county a suitable person to serve as public administrator and a suitable person to serve as public guardian of the county. The Governor may designate, without the advice and consent of the Senate, the Office of State Guardian as an interim public guardian to fill a vacancy in one or more counties having a population of 500,000 or less if the designation:
(1) is specifically designated as an interim

appointment for a term of the lesser of one year or until the Governor appoints, with the advice and consent of the Senate, a county public guardian to fill the vacancy;

(2) requires the Office of State Guardian to affirm

its availability to act in the county; and

(3) expires in a pending case of a person with a

disability in the county at such a time as the court appoints a qualified successor guardian of the estate and person for the person with a disability.

When appointed as an interim public guardian, the State Guardian will perform the powers and duties assigned under the Guardianship and Advocacy Act.
The Governor may appoint the same person to serve as public guardian and public administrator in one or more counties. In considering the number of counties of service for any prospective public guardian or public administrator the Governor may consider the population of the county and the ability of the prospective public guardian or public administrator to travel to multiple counties and manage estates in multiple counties. Each person so appointed holds his office for 4 years from the first Monday of December, 1977 and every 4 years thereafter or until his successor is appointed and qualified.
(Source: P.A. 100-483, eff. 9-8-18.)

(755 ILCS 5/13-1.1) (from Ch. 110 1/2, par. 13-1.1)
Sec. 13-1.1. Appointment and term of public guardian in counties having a population in excess of 1,000,000.) As soon as practicable after the effective date of this amendatory Act, the chief judge of the Circuit Court in each circuit shall appoint for each county in the circuit having a population in excess of 1,000,000 to the office of public guardian a duly licensed attorney who shall hold office, death or resignation not intervening, at the pleasure of the chief judge; and whenever a vacancy occurs in the office it shall be filled in a like manner.
(Source: P.A. 81-1052.)

(755 ILCS 5/13-1.2)
(Text of Section before amendment by P.A. 100-483)
Sec. 13-1.2. Certification requirement. Each person appointed as a public guardian by the Governor shall be certified as a National Certified Guardian by the Center for Guardianship Certification within 6 months after his or her appointment. The Guardianship and Advocacy Commission shall provide public guardians with professional training opportunities and facilitate testing and certification opportunities at locations in Springfield and Chicago with the Center for Guardianship Certification. The cost of certification shall be considered an expense connected with the operation of the public guardian's office within the meaning of subsection (b) of Section 13-3.1 of this Article.
(Source: P.A. 96-752, eff. 1-1-10.)

(Text of Section after amendment by P.A. 100-483)
Sec. 13-1.2. Certification requirement. Each person appointed as a public guardian by the Governor shall be certified as a National Certified Guardian by the Center for Guardianship Certification within 6 months after his or her appointment. The Guardianship and Advocacy Commission shall provide public guardians with information about certification requirements and procedures for testing and certification offered by the Center for Guardianship Certification. The cost of certification shall be considered an expense connected with the operation of the public guardian's office within the meaning of subsection (b) of Section 13-3.1 of this Article.
(Source: P.A. 100-483, eff. 9-8-18.)

(755 ILCS 5/13-2) (from Ch. 110 1/2, par. 13-2)
Sec. 13-2. Bond and oath.) Before entering upon the performance of his duties, every public administrator and every public guardian shall take and file in the court an oath or affirmation that he will support the Constitution of the United States and the Constitution of the State of Illinois and will faithfully discharge the duties of his office and shall enter into a bond payable to the people of the State of Illinois in a sum of not less than $5,000 with security as provided by this Act and approved by the court of the county in which he is appointed, conditioned that he will faithfully discharge the duties of his office. The court may from time to time require additional security of the public administrator or guardian and may require him to give the usual bond required of representatives of estates of decedents, or persons with disabilities in other cases. In default of his giving bond within 60 days after receiving his commission or of his giving additional security within 60 days after being ordered by the court to do so, his office is deemed vacant and upon certificate of a judge of the court of that fact the Governor or the Circuit Court shall fill the vacancy.
(Source: P.A. 99-143, eff. 7-27-15.)

(755 ILCS 5/13-3) (from Ch. 110 1/2, par. 13-3)
Sec. 13-3. Compensation of public administrator.
(a) In counties having a population in excess of 1,000,000 the public administrator shall pay all the fees collected by the office into the county treasury. Each year, the county board shall appropriate an amount to be paid to the public administrator as compensation for the public administrator's performance of his or her duties and such compensation shall be paid at a minimum level of $20,000 annually. That amount shall be paid from the fees collected by the office of the public administrator. The county board in such counties shall fix the amount for the public administrator's compensation and necessary clerk hire, assistants, and office expense in the annual county budget and appropriation ordinances, which shall be paid from the county treasury. In such counties all fees of the office of public administrator are subject to audit the same as are fees of other county officers.
(b) In counties having a population of 1,000,000 or less the public administrator may receive all the fees of his office and shall bear the expenses connected with the operation of such office.
(Source: P.A. 89-135, eff. 7-14-95.)

(755 ILCS 5/13-3.1) (from Ch. 110 1/2, par. 13-3.1)
Sec. 13-3.1. Compensation of public guardian.
(a) In counties having a population in excess of 1,000,000 the public guardian shall be paid an annual salary, to be set by the County Board at a figure not to exceed the salary of the public defender for the county. All expenses connected with the operation of the office shall be subject to the approval of the County Board and shall be paid from the county treasury. All fees collected shall be paid into the county treasury.
(b) In counties having a population of 1,000,000 or less the public guardian shall receive all the fees of his office and bear the expenses connected with the operation of the office. A public guardian shall be entitled to reasonable and appropriate compensation for services related to guardianship duties but all fees must be reviewed and approved by the court. A public guardian may petition the court for the payment of reasonable and appropriate fees. In counties having a population of 1,000,000 or less, the public guardian shall do so on not less than a yearly basis, or sooner as approved by the court. Any fees or expenses charged by a public guardian shall be documented through billings and maintained by the guardian and supplied to the court for review. In considering the reasonableness of any fee petition brought by a public guardian under this Section, the court shall consider the following:
(1) the powers and duties assigned to the public

guardian by the court;

(2) the necessity of any services provided;
(3) the time required, the degree of difficulty, and

the experience needed to complete the task;

(4) the needs of the ward and the costs of

alternatives; and

(5) other facts and circumstances material to the

best interests of the ward or his or her estate.

(c) When the public guardian is appointed as the temporary guardian of an adult with a disability pursuant to an emergency petition under circumstances when the court finds that the immediate establishment of a temporary guardianship is necessary to protect the health, welfare, or estate of the adult with a disability, the public guardian shall be entitled to reasonable and appropriate fees, as determined by the court, for the period of the temporary guardianship, including fees directly associated with establishing the temporary guardianship.
(Source: P.A. 99-143, eff. 7-27-15.)

(755 ILCS 5/13-4) (from Ch. 110 1/2, par. 13-4)
Sec. 13-4. Powers and duties of public administrator.) (a) When a person dies owning any real or personal estate in this State and there is no person in this State having a prior right to administer his estate, the public administrator of the county of which the decedent was a resident, or of the county in which his estate is situated, if the decedent was a nonresident of this State, may take such measures as he deems proper to protect and secure the estate from waste, loss or embezzlement until letters of office on the estate are issued to the person entitled thereto or until a demand for the removal of the personal estate from this State is made by a nonresident representative pursuant to the authority granted by this Act. When letters of office are issued to the public administrator, he has the same powers and duties as other representatives of decedents' estates appointed under this Act until he is discharged or his authority is sooner terminated by order of court.
(b) In counties having a population in excess of 1,000,000 inhabitants, a public administrator shall retain his or her records in accordance with the Local Records Act.
(Source: P.A. 97-882, eff. 1-1-13.)

(755 ILCS 5/13-5) (from Ch. 110 1/2, par. 13-5)
Sec. 13-5. Powers and duties of public guardian.) The court may appoint the public guardian as the guardian of any adult with a disability who is in need of a public guardian and whose estate exceeds $25,000. When an adult with a disability who has a smaller estate is in need of guardianship services, the court shall appoint the State guardian pursuant to Section 30 of the Guardianship and Advocacy Act. If the public guardian is appointed guardian of an adult with a disability and the estate of the adult with a disability is thereafter reduced to less than $25,000, the court may, upon the petition of the public guardian and the approval by the court of a final accounting of the estate of the adult with a disability, discharge the public guardian and transfer the guardianship to the State guardian. The public guardian shall serve not less than 14 days' notice to the State guardian of the hearing date regarding the transfer. When appointed by the court, the public guardian has the same powers and duties as other guardians appointed under this Act, with the following additions and modifications:
(a) The public guardian shall monitor the ward and his care and progress on a continuous basis. Monitoring shall at minimum consist of monthly contact with the ward, and the receipt of periodic reports from all individuals and agencies, public or private, providing care or related services to the ward.
(b) Placement of a ward outside of the ward's home may be made only after the public guardian or his representative has visited the facility in which placement is proposed.
(c) The public guardian shall prepare an inventory of the ward's belongings and assets and shall maintain insurance on all of the ward's real and personal property, unless the court determines, and issues an order finding, that (1) the real or personal property lacks sufficient equity, (2) the estate lacks sufficient funds to pay for insurance, or (3) the property is otherwise uninsurable. No personal property shall be removed from the ward's possession except for storage pending final placement or for liquidation in accordance with this Act.
(d) The public guardian shall make no substantial distribution of the ward's estate without a court order.
(e) The public guardian may liquidate assets of the ward to pay for the costs of the ward's care and for storage of the ward's personal property only after notice of such pending action is given to all potential heirs at law, unless notice is waived by the court; provided, however, that a person who has been so notified may elect to pay for care or storage or to pay fair market value of the asset or assets sought to be sold in lieu of liquidation.
(f) Real property of the ward may be sold at fair market value after an appraisal of the property has been made by a licensed appraiser; provided, however, that the ward's residence may be sold only if the court finds that the ward is not likely to be able to return home at a future date.
(g) The public guardian shall, at such intervals as the court may direct, submit to the court an affidavit setting forth in detail the services he has provided for the benefit of the ward.
(h) Upon the death of the ward, the public guardian shall turn over to the court-appointed administrator all of the ward's assets and an account of his receipt and administration of the ward's property. A guardian ad litem shall be appointed for an accounting when the estate exceeds the amount set in Section 25-1 of this Act for administration of small estates.
(i)(1) On petition of any person who appears to have an interest in the estate, the court by temporary order may restrain the public guardian from performing specified acts of administration, disbursement or distribution, or from exercise of any powers or discharge of any duties of his office, or make any other order to secure proper performance of his duty, if it appears to the court that the public guardian might otherwise take some action contrary to the best interests of the ward. Persons with whom the public guardian may transact business may be made parties.
(2) The matter shall be set for hearing within 10 days unless the parties otherwise agree or unless for good cause shown the court determines that additional time is required. Notice as the court directs shall be given to the public guardian and his attorney of record, if any, and to any other parties named defendant in the petition.
(j) On petition of the public guardian, the court in its discretion may for good cause shown transfer guardianship to the State guardian.
(k) No later than January 31 of each year, the public guardian shall file an annual report with the clerk of the Circuit Court, indicating, with respect to the period covered by the report, the number of cases which he has handled, the date on which each case was assigned, the date of termination of each case which has been closed during the period, the disposition of each terminated case, and the total amount of fees collected during the period from each ward.
(l) (Blank).
(Source: P.A. 99-143, eff. 7-27-15.)



Article XIV - Inventory And Appraisal

(755 ILCS 5/Art. XIV heading)

(755 ILCS 5/14-1) (from Ch. 110 1/2, par. 14-1)
Sec. 14-1. Inventory.) (a) Within 60 days after the issuance of his letters the representative of the estate of a decedent or ward shall file in the court a verified inventory of the real and personal estate which has come to his knowledge and of any cause of action on which he has a right to sue. If any real or personal estate comes to the knowledge of the representative after he has filed an inventory he shall file a supplemental inventory thereof within 60 days after it comes to his knowledge.
(b) The inventory must describe the real estate and the improvements and encumbrances thereon, state the amount of money on hand and list all personal estate.
(Source: P.A. 81-213.)

(755 ILCS 5/14-2) (from Ch. 110 1/2, par. 14-2)
Sec. 14-2. Appraisal.) If the representative believes that it is necessary for the proper administration of the estate to determine the value of any goods and chattels, the representative may appraise them or may employ one or more competent, disinterested appraisers for that purpose and pay each of them reasonable compensation for his services.
(Source: P.A. 81-213.)

(755 ILCS 5/14-3) (from Ch. 110 1/2, par. 14-3)
Sec. 14-3. Inventories and appraisals as evidence.) Inventories and appraisals and authenticated copies thereof may be given in evidence in any suit by or against the representative but are not conclusive for or against him if other evidence is given that the estate was worth or was sold in good faith for more or less than its appraised value.
(Source: P.A. 79-328.)



Article XV - Spouse And Child Awards

(755 ILCS 5/Art. XV heading)

(755 ILCS 5/15-1) (from Ch. 110 1/2, par. 15-1)
(Text of Section before amendment by P.A. 100-478)
Sec. 15-1. Spouse's award.
(a) The surviving spouse of a deceased resident of this State whose estate, whether testate or intestate, is administered in this State, shall be allowed as the surviving spouse's own property, exempt from the enforcement of a judgment, garnishment or attachment in the possession of the representative, a sum of money that the court deems reasonable for the proper support of the surviving spouse for the period of 9 months after the death of the decedent in a manner suited to the condition in life of the surviving spouse and to the condition of the estate and an additional sum of money that the court deems reasonable for the proper support, during that period, of minor and adult dependent children of the decedent who reside with the surviving spouse at the time of decedent's death. The award may in no case be less than $20,000, together with an additional sum not less than $10,000 for each such child. The award shall be paid to the surviving spouse at such time or times, not exceeding 3 installments, as the court directs. If the surviving spouse dies before the award for his support is paid in full, the amount unpaid shall be paid to his estate. If the surviving spouse dies or abandons a child before the award for the support of a child is paid in full, the amount unpaid shall be paid for the benefit of the child to such person as the court directs.
(b) The surviving spouse is entitled to the award unless the will of the decedent expressly provides that the provisions thereof for the surviving spouse are in lieu of the award and the surviving spouse does not renounce the will.
(c) The changes made by this amendatory Act of the 96th General Assembly apply to a decedent whose date of death is on or after the effective date of this amendatory Act of the 96th General Assembly.
(Source: P.A. 96-968, eff. 7-2-10.)

(Text of Section after amendment by P.A. 100-478)
Sec. 15-1. Spouse's award.
(a) The surviving spouse of a deceased resident of this State whose estate, whether testate or intestate, is administered in this State, shall be allowed as the surviving spouse's own property, exempt from the enforcement of a judgment, garnishment or attachment in the possession of the representative, a sum of money that the court deems reasonable for the proper support of the surviving spouse for the period of 9 months after the death of the decedent in a manner suited to the condition in life of the surviving spouse and to the condition of the estate and an additional sum of money that the court deems reasonable for the proper support, during that period, of minor children of the decedent who resided with the surviving spouse at the time of the decedent's death. The award may in no case be less than $20,000, together with an additional sum not less than $10,000 for each such child. The award shall be paid to the surviving spouse at such time or times, not exceeding 3 installments, as the court directs. If the surviving spouse dies before the award for his support is paid in full, the amount unpaid shall be paid to his estate. If the surviving spouse dies or abandons a child before the award for the support of a child is paid in full, the amount unpaid shall be paid for the benefit of the child to such person as the court directs.
(a-5) The surviving spouse of a deceased resident of this State whose estate, whether testate or intestate, is administered in this State, shall be allowed as the surviving spouse's own property, exempt from the enforcement of a judgment, garnishment, or attachment in the possession of the representative, for each adult child of the decedent who is likely to become a public charge and was financially dependent on the decedent and resided with the surviving spouse at the time of the decedent's death, a sum of money that the court deems reasonable, or agreed upon by the surviving spouse and representative of the decedent's estate or affiant under a small estate affidavit pursuant to Section 25-1, for the proper support of the adult child for the period of 9 months after the death of the decedent in a manner suited to the condition in life of the adult child of the decedent and to the condition of the estate. The award shall be at least $5,000 for each such adult child and shall otherwise be consistent with the financial support that the decedent was providing the adult child immediately prior to the decedent's death. The award shall be paid to the surviving spouse at such time or times, not exceeding 3 installments, as the court directs. If the surviving spouse dies or abandons an adult child before the award for the support of an adult child is paid in full, the amount unpaid shall be paid for the benefit of the adult child to such person as the court directs. Within 30 days of the surviving spouse or adult child receiving written notice of this potential award from the representative of the decedent's estate or from the affiant under a small estate affidavit pursuant to Section 25-1, the surviving spouse or the adult child, or the adult child's agent or guardian or other adult on behalf of the adult child, shall provide written notice to the representative or affiant asserting that the adult child was financially dependent on the decedent at the time of the decedent's death. Failure to provide written notice to the representative or affiant within 30 days after receiving notice from the representative or affiant shall be a bar to the right to receive the award. The notice by the representative may be combined with the notices given pursuant to Sections 6-21 and 8-1.
(b) The surviving spouse is entitled to the award unless the will of the decedent expressly provides that the provisions thereof for the surviving spouse are in lieu of the award and the surviving spouse does not renounce the will.
(c) The changes made by Public Act 96-968 apply to a decedent whose date of death is on or after July 2, 2010 (the effective date of Public Act 96-968). The changes to this Section made by this amendatory Act of the 100th General Assembly apply to a decedent whose date of death is on or after the effective date of this amendatory Act of the 100th General Assembly.
(Source: P.A. 100-478, eff. 6-1-18.)

(755 ILCS 5/15-2) (from Ch. 110 1/2, par. 15-2)
(Text of Section before amendment by P.A. 100-478)
Sec. 15-2. Child's award.
(a) If a minor or adult dependent child of the decedent does not reside with the surviving spouse of the decedent at the time of decedent's death, there shall be allowed to that child, exempt from the enforcement of a judgment, garnishment or attachment in the possession of the representative, a sum of money that the court deems reasonable for the proper support of the child for the period of 9 months after the death of the decedent, in a manner suited to the condition in life of the minor child and to the condition of the estate. The award may in no case be less than $10,000 and shall be paid for the benefit of the child to such person as the court directs.
(b) If a deceased resident of this State leaves no surviving spouse, there shall be allowed to all children of the decedent who were minors at the date of death and all adult dependent children, exempt from the enforcement of a judgment, garnishment or attachment in the possession of the representative, a sum of money that the court deems reasonable for the proper support of those children for the period of 9 months after the death of the decedent in a manner suited to the condition in life of those children and to the condition of the estate. The award may in no case be less than $10,000 for each of those children, together with an additional sum not less than $20,000 that shall be divided equally among those children or apportioned as the court directs and that shall be paid for the benefit of any of those children to any person that the court directs.
(c) The changes made by this amendatory Act of the 96th General Assembly apply to a decedent whose date of death is on or after the effective date of this amendatory Act of the 96th General Assembly.
(Source: P.A. 96-968, eff. 7-2-10.)

(Text of Section after amendment by P.A. 100-478)
Sec. 15-2. Child's award.
(a) If a minor child of the decedent does not reside with the surviving spouse of the decedent at the time of the decedent's death, there shall be allowed to that child, exempt from the enforcement of a judgment, garnishment or attachment in the possession of the representative, a sum of money that the court deems reasonable for the proper support of the child for the period of 9 months after the death of the decedent, in a manner suited to the condition in life of the minor child and to the condition of the estate. The award may in no case be less than $10,000 and shall be paid for the benefit of the child to such person as the court directs.
(b) If a deceased resident of this State leaves no surviving spouse, there shall be allowed to all children of the decedent who were minors at the date of death, exempt from the enforcement of a judgment, garnishment or attachment in the possession of the representative, a sum of money that the court deems reasonable for the proper support of those children for the period of 9 months after the death of the decedent in a manner suited to the condition in life of those children and to the condition of the estate. The award may in no case be less than $10,000 for each of those children, together with an additional sum not less than $20,000 that shall be divided equally among those children or apportioned as the court directs and that shall be paid for the benefit of any of those children to any person that the court directs.
(b-5) If an adult child of the decedent is likely to become a public charge and was financially dependent on the decedent at the time of the decedent's death, and if the adult child of the decedent did not reside with the surviving spouse of the decedent at the time of the decedent's death, there shall be allowed to that adult child, exempt from the enforcement of a judgment, garnishment, or attachment in the possession of the representative, a sum of money that the court deems reasonable, or agreed upon by the surviving spouse and representative of the decedent's estate or affiant under a small estate affidavit pursuant to Section 25-1, for the proper support of the adult child for the period of 9 months after the death of the decedent, in a manner suited to the condition of life of the adult child and to the condition of the estate. The award shall be at least $5,000 and shall otherwise be consistent with the financial support that the decedent was providing the adult child immediately prior to the decedent's death. The award shall be paid for the benefit of the adult child to such person as the court or affiant under a small estate affidavit pursuant to Section 25-1 directs. Within 30 days after receiving written notice of this potential award from the representative of the decedent's estate or from the affiant under a small estate affidavit pursuant to Section 25-1, the adult child, or the adult child's agent or guardian or other adult on behalf of the adult child, shall provide written notice to the representative or affiant, asserting that the adult child was financially dependent on the decedent at the time of the decedent's death and that the adult child did not reside with the surviving spouse at the time of the decedent's death. Failure to provide such written notice to the representative or affiant within 30 days after receiving notice from the representative or affiant shall be a bar to the right to receive the award. The notice by the representative may be combined with the notices given pursuant to Sections 6-21 and 8-1.
(c) The changes made by Public Act 96-968 apply to a decedent whose date of death is on or after July 2, 2010 (the effective date of Public Act 96-968). The changes to this Section made by this amendatory Act of the 100th General Assembly apply to a decedent whose date of death is on or after the effective date of this amendatory Act of the 100th General Assembly.
(Source: P.A. 100-478, eff. 6-1-18.)

(755 ILCS 5/15-3) (from Ch. 110 1/2, par. 15-3)
Sec. 15-3. Allowance, notice and review of award.) (a) The representative shall apply to the court to make the award when an award is allowable and is not waived or barred, and when an award is allowed, shall mail or deliver a copy of the award to each person in whose favor the award is made, unless service is waived.
(b) On petition of the surviving spouse, the representative, an heir or legatee, or a creditor of the estate, the court may hear evidence and may increase or diminish the award as justice requires.
(Source: P.A. 79-328.)

(755 ILCS 5/15-4) (from Ch. 110 1/2, par. 15-4)
Sec. 15-4. Selection.) (a) The surviving spouse is entitled to receive the amount of the award in money or, at the election of the surviving spouse, to accept payment thereof in whole or in part in goods and chattels of the decedent not specifically bequeathed, at their appraised value. The selection shall be made in writing by the surviving spouse within 30 days after he is notified in writing of the allowance of the award and shall be filed in the court. If the surviving spouse dies before the expiration of the time within which he may make the selection, the representative of his estate may make the selection for the benefit of the estate.
(b) If the decedent leaves no surviving spouse, the children of the decedent have the same right of selection of goods and chattels as the surviving spouse under this Section. The selection shall be made and filed in the same manner as the surviving spouse's selection.
(c) If a surviving spouse or child entitled to make a selection is a ward his representative may make the selection on his behalf.
(Source: P.A. 80-1415.)



Article XVI - Recovery Of Property And Discovery Of Information

(755 ILCS 5/Art. XVI heading)

(755 ILCS 5/16-1) (from Ch. 110 1/2, par. 16-1)
Sec. 16-1. Citation on behalf of estate.
(a) Upon the filing of a petition therefor by the representative or by any other person interested in the estate or, in the case of an estate of a ward by any other person, the court shall order a citation to issue for the appearance before it of any person whom the petitioner believes (1) to have concealed, converted or embezzled or to have in his possession or control any personal property, books of account, papers or evidences of debt or title to lands which belonged to a person whose estate is being administered in that court or which belongs to his estate or to his representative or (2) to have information or knowledge withheld by the respondent from the representative and needed by the representative for the recovery of any property by suit or otherwise. The petition shall contain a request for the relief sought.
(b) The citation must be served not less than 10 days before the return day designated in the citation and must be served and returned in the manner provided for summons in civil cases. If there is a personal representative who is not the respondent, notice of the proceeding shall be given by mail or in person to the personal representative not less than 5 days before the return day designated in the citation.
(c) If the representative is the respondent, the court may appoint a special administrator to represent the estate. The court may permit the special administrator to prosecute or defend an appeal.
(d) The court may examine the respondent on oath whether or not the petitioner has proved the matters alleged in the petition, may hear the evidence offered by any party, may determine all questions of title, claims of adverse title and the right of property and may enter such orders and judgment as the case requires. If the respondent refuses to answer proper questions put to him or refuses to obey the court's order to deliver any personal property or, if converted, its proceeds or value, or books of account, papers or evidences of debt or title to lands, the court may commit him to jail until he complies with the order of the court or is discharged by due course of law and the court may enforce its order against the respondent's real and personal property in the manner in which judgments for the payment of money are enforced. The court may tax the costs of the proceeding against the respondent and enter judgment therefor against him.
(Source: P.A. 99-93, eff. 1-1-16; 99-497, eff. 1-29-16.)

(755 ILCS 5/16-2) (from Ch. 110 1/2, par. 16-2)
Sec. 16-2. Personal property claimed by third party.) Upon the filing of a petition therefor by any person and upon such notice as the court may direct, the court may order a representative having in his possession or control any personal property, book of account, paper or evidence of title to land or of debt which belongs to the petitioner to deliver the same to the petitioner or his agent. The court may hear the evidence offered by any party, may determine all questions of title, claims of adverse title and the right of property and may enter such orders and judgment as the case requires.
(Source: P.A. 79-328.)

(755 ILCS 5/16-3) (from Ch. 110 1/2, par. 16-3)
Sec. 16-3. Trial by jury. Upon the demand of a party to a proceeding under Section 16-1 or 16-2, questions of title, claims of adverse title and the right of property shall be determined by a jury.
(Source: P.A. 91-357, eff. 7-29-99.)



Article XVIII - Claims Against Estates

(755 ILCS 5/Art. XVIII heading)

(755 ILCS 5/18-1) (from Ch. 110 1/2, par. 18-1)
Sec. 18-1. Filing of claims - mailing or delivery of copies).
(a) A claim against the estate of a decedent or ward, whether based on contract, tort, statutory custodial claim or otherwise, may be filed with the representative or the court or both. When a claim is filed with the representative but not with the court, the representative may file the claim with the court but has no duty to do so.
(b) Within 10 days after a claimant files his claim with the court, the claimant (1) shall cause a copy of the claim to be mailed or delivered to each representative to whom letters of office have been issued and not revoked, including the guardian of the person of a ward and to the representative's attorney of record, unless the representative or the attorney has in writing either consented to allowance of the claim or waived mailing or delivery of a copy, and (2) shall file with the court proof of any required mailing or delivery of copies. Failure to mail or deliver copies of the claim or to file proof thereof does not affect the validity of the claim filing under subsection 18-1(a).
(Source: P.A. 89-396, eff. 8-20-95.)

(755 ILCS 5/18-1.1) (from Ch. 110 1/2, par. 18-1.1)
Sec. 18-1.1. Statutory custodial claim. Any spouse, parent, brother, sister, or child of a person with a disability who dedicates himself or herself to the care of the person with a disability by living with and personally caring for the person with a disability for at least 3 years shall be entitled to a claim against the estate upon the death of the person with a disability. The claim shall take into consideration the claimant's lost employment opportunities, lost lifestyle opportunities, and emotional distress experienced as a result of personally caring for the person with a disability. Notwithstanding the statutory claim amounts stated in this Section, a court may reduce an amount to the extent that the living arrangements were intended to and did in fact also provide a physical or financial benefit to the claimant. The factors a court may consider in determining whether to reduce a statutory custodial claim amount may include but are not limited to: (i) the free or low cost of housing provided to the claimant; (ii) the alleviation of the need for the claimant to be employed full time; (iii) any financial benefit provided to the claimant; (iv) the personal care received by the claimant from the decedent or others; and (v) the proximity of the care provided by the claimant to the decedent to the time of the decedent's death. The claim shall be in addition to any other claim, including without limitation a reasonable claim for nursing and other care. The claim shall be based upon the nature and extent of the person's disability and, at a minimum but subject to the extent of the assets available, shall be in the amounts set forth below:
1. 100% disability, $180,000
2. 75% disability, $135,000
3. 50% disability, $90,000
4. 25% disability, $45,000
(Source: P.A. 99-143, eff. 7-27-15.)

(755 ILCS 5/18-2) (from Ch. 110 1/2, par. 18-2)
Sec. 18-2. Claim form.) Every claim filed must be in writing and state sufficient information to notify the representative of the nature of the claim or other relief sought.
(Source: P.A. 81-213.)

(755 ILCS 5/18-3) (from Ch. 110 1/2, par. 18-3)
Sec. 18-3. Notice - Publication. (a) It is the duty of the representative to publish once each week for 3 successive weeks, and to mail or deliver to each creditor of the decedent whose name and post office address are known to or are reasonably ascertainable by the representative and whose claim has not been allowed or disallowed as provided in Section 18-11, a notice stating the death of the decedent, the name and address of the representative and of his attorney of record, that claims may be filed on or before the date stated in the notice, which date shall be not less than 6 months from the date of the first publication or 3 months from the date of mailing or delivery, whichever is later, and that any claim not filed on or before that date is barred.
(b) The published notice under subsection (a) of this Section must be published in a newspaper published in the county where the estate is being administered and may be combined with any notice under Section 6-10 or subsection (b) of Section 9-5. The representative must file proof of publication with the clerk of the court.
(Source: P.A. 86-815.)

(755 ILCS 5/18-4) (from Ch. 110 1/2, par. 18-4)
Sec. 18-4. Claims not due.) A claim against a decedent's estate that is not due may be filed and allowed and paid out of the estate as other claims but interest which has been included as a part of the principal obligation, computed from the time of the allowance of the claim to the time when it would have become due, shall be deducted.
(Source: P.A. 81-213.)

(755 ILCS 5/18-5) (from Ch. 110 1/2, par. 18-5)
Sec. 18-5. Pleadings.) (a) The representative or any other person whose rights may be affected by the allowance of a claim or counterclaim may file pleadings with the clerk of the court within 30 days after mailing or delivery of the copy of the claim. A claim or counterclaim may be filed in favor of the estate and against any claimant named in the claim.
(b) The court may order the claimant, the representative or any other interested person to file such pleadings as the court directs.
(Source: P.A. 79-328.)

(755 ILCS 5/18-6) (from Ch. 110 1/2, par. 18-6)
Sec. 18-6. Jury trial.) Any interested person may demand a jury to try the issue in accordance with the following, otherwise he waives a jury:
(a) A claimant or counterclaimant must file the jury demand at the time of filing the claim or counterclaim.
(b) A person opposing a claim or counterclaim must file the jury demand not later than the filing of his answer or other pleading.
(c) If the claimant or counterclaimant files a jury demand and thereafter waives a jury, the person opposing the claim or counterclaim shall be granted a jury trial upon demand therefor made promptly after being advised of the waiver. For good cause shown, the court may permit a jury demand to be filed after expiration of the time specified.
(Source: P.A. 80-808.)

(755 ILCS 5/18-7) (from Ch. 110 1/2, par. 18-7)
Sec. 18-7. Procedure on hearing of claims.) (a) On the call of a claim it may be allowed, set for trial, continued or dismissed. A claim which is consented to by the representative or his attorney or to which no pleading has been filed within the time provided by this Act may be taken as proved or the court may require the claimant to prove his claim.
(b) If it appears at the hearing on a counterclaim filed in favor of the estate and against a claimant that he is indebted to the estate, after allowing him all just credits, deductions and set-offs, the court may enter judgment for the amount of the indebtedness.
(Source: P.A. 84-547; 84-551.)

(755 ILCS 5/18-8) (from Ch. 110 1/2, par. 18-8)
Sec. 18-8. Claim of representative or his attorney.) If a representative or the representative's attorney has a claim against the estate, that person must file a claim as other persons and the court may appoint a special administrator to appear and defend for the estate. The court may permit the special administrator to prosecute or defend an appeal from the allowance or disallowance of the claim. In the administration of the estate of a person with a disability, notice of the claim of a representative or his or her attorney shall be given by mail or in person to the ward and to all other representatives of the ward's person or estate, within 10 days of filing.
(Source: P.A. 99-143, eff. 7-27-15.)

(755 ILCS 5/18-9) (from Ch. 110 1/2, par. 18-9)
Sec. 18-9. Costs.) If a claim for which a filing fee is required to be paid is filed, the clerk of the court shall collect the filing fee from the claimant. All other costs of proceedings with respect to claims and counterclaims shall be awarded in the discretion of the court.
(Source: P.A. 79-328.)

(755 ILCS 5/18-10) (from Ch. 110 1/2, par. 18-10)
Sec. 18-10. Classification of claims against decedent's estate. All claims against the estate of a decedent are divided into classes in the manner following:
1st: Funeral and burial expenses, expenses of administration, and statutory custodial claims. For the purposes of this paragraph, funeral and burial expenses paid by any person, including a surviving spouse, are funeral and burial expenses; and funeral and burial expenses include reasonable amounts paid for a burial space, crypt or niche, a marker on the burial space, care of the burial space, crypt or niche, and interest on these amounts. Interest on these amounts shall accrue beginning 60 days after issuance of letters of office to the representative of the decedent's estate, or if no such letters of office are issued, then beginning 60 days after those amounts are due, up to the rate of 9% per annum as allowed by contract or law.
2nd: The surviving spouse's or child's award.
3rd: Debts due the United States.
4th: Money due employees of the decedent of not more than $800 for each claimant for services rendered within 4 months prior to the decedent's death and expenses attending the last illness.
5th: Money and property received or held in trust by decedent which cannot be identified or traced.
6th: Debts due this State and any county, township, city, town, village or school district located within this State.
7th: All other claims.
(Source: P.A. 87-509.)

(755 ILCS 5/18-11) (from Ch. 110 1/2, par. 18-11)
Sec. 18-11. Allowance and disallowance of claims by representative. (a) The representative may at any time pay or consent in writing to all or any part of any claim that is not barred under Section 18-12, if and to the extent the claim has not been disallowed by the court and the representative determines it to be valid. Payment or consent by the representative constitutes allowance of the claim and binds the estate. When a claim filed with the court is allowed by the representative, the representative must promptly file notice of the allowance with the court, but failure to do so will not affect the allowance. At the request of any interested person the representative must establish the propriety of his allowance of any claim.
(b) The representative may at any time disallow all or any part of any claim that has not been filed with the court by mailing or delivering a notice of disallowance to the claimant, and to the claimant's attorney if the attorney's name and address are known to the representative, stating that if the claim is not filed with the court on or before the date stated in the notice, which date shall be not less than 2 months from the date of the notice, the claim will be barred. A claim disallowed by the representative under this subsection and not filed with the court on or before the date stated in the notice shall be barred under Section 18-12 in the same manner as a claim not timely filed.
(Source: P.A. 86-815.)

(755 ILCS 5/18-12) (from Ch. 110 1/2, par. 18-12)
Sec. 18-12. Limitations on payment of claims.
(a) Every claim against the estate of a decedent, except expenses of administration and surviving spouse's or child's award, is barred as to all of the decedent's estate if:
(1) Notice is given to the claimant as provided in

Section 18-3 and the claimant does not file a claim with the representative or the court on or before the date stated in the notice; or

(2) Notice of disallowance is given to the claimant

as provided in Section 18-11 and the claimant does not file a claim with the court on or before the date stated in the notice; or

(3) The claimant or the claimant's address is not

known to or reasonably ascertainable by the representative and the claimant does not file a claim with the representative or the court on or before the date stated in the published notice as provided in Section 18-3.

(b) Unless sooner barred under subsection (a) of this Section, all claims which could have been barred under this Section are, in any event, barred 2 years after decedent's death, whether or not letters of office are issued upon the estate of the decedent.
(c) This Section does not bar actions to establish liability of the decedent to the extent the estate is protected by liability insurance.
(d) Except with respect to a claimant whose claim is known to the representative and is not paid or otherwise barred under this Section, a representative who acts in good faith to determine and give notice to creditors of a decedent, as provided in Section 18-3, is not personally liable to a creditor of a decedent, but any claim not barred under this Section may be asserted against (1) the estate, to the extent that assets have not been distributed, and (2) a distributee of the estate (other than a creditor), but only to the extent that the distributee's share of the estate will not, in effect, be diminished below what the distributee would have received had the claim been paid by the representative.
(Source: P.A. 89-21, eff. 7-1-95; 89-686, eff. 12-31-96.)

(755 ILCS 5/18-13) (from Ch. 110 1/2, par. 18-13)
Sec. 18-13. Priority of payment.) Except as provided in Section 19-6, the representative of a decedent's estate shall pay from the estate all claims entitled to be paid therefrom, in the order of their classification, and when the estate is insufficient to pay the claims in any one class, the claims in that class shall be paid pro rata.
(Source: P.A. 81-213.)

(755 ILCS 5/18-14) (from Ch. 110 1/2, par. 18-14)
Sec. 18-14. Estate chargeable with legacies, expenses and claims.) All the real and personal estate of the decedent and the income therefrom during the period of administration are chargeable with the claims against the estate, expenses of administration, estate and inheritance taxes and legacies without distinction except as otherwise provided in this Act or by decedent's will and may be leased, sold, mortgaged or pledged as the court directs in the manner prescribed in this Act. In determining what property in the estate shall be leased, sold, mortgaged or pledged for any purpose provided in this Section, there is no priority as between real and personal estate, except as provided in this Act or by decedent's will.
(Source: P.A. 79-328.)

(755 ILCS 5/18-15) (from Ch. 110 1/2, par. 18-15)
Sec. 18-15. Payment of claims against wards' estates.) Claims allowed against the estate of a ward shall be paid by the representative as he has funds therefor.
(Source: P.A. 79-328.)



Article XIX - Administration of Personal Estate

(755 ILCS 5/Art. XIX heading)

(755 ILCS 5/19-1) (from Ch. 110 1/2, par. 19-1)
Sec. 19-1. Lease, sale, mortgage or pledge of personal estate of decedent.) (a) By leave of court, a representative may lease, sell, mortgage or pledge the personal estate of the decedent when it is necessary for the proper administration of the estate. Personal property selected by the surviving spouse or child or specifically bequeathed or directed by the testator not to be sold may not be sold, mortgaged or pledged unless necessary for the payment of claims, expenses of administration, estate or inheritance taxes or the proper administration of the estate.
(b) If the sale of the personal estate is not necessary for the payment of claims or expense of administration or the proper distribution of the estate, the court may order the personal estate to be distributed in kind.
(c) The provisions of this Article for the lease, sale, mortgage or pledge of personal estate do not apply to leases, sales, mortgages or pledges made without order of court by a representative under a power given in the will. The lease, sale, mortgage or pledge of any personal estate by a representative under a power given in a will is valid regardless of the subsequent setting aside of the will or any other action which might limit or restrain the right of the representative to transfer title or to lease, sell, mortgage or pledge such personal estate. A lessee, purchaser, mortgagee or pledgee from a representative under a power in a will obtains the same title or interest as though the instrument were executed by the decedent immediately prior to his death and the rights and claims of all parties claiming under or through the decedent shall be transferred to the consideration received or to be received from the lease, sale, mortgage or pledge.
(Source: P.A. 79-328.)

(755 ILCS 5/19-2) (from Ch. 110 1/2, par. 19-2)
Sec. 19-2. Lease, sale, mortgage or pledge of personal estate of ward.) By leave of court a representative may lease, sell, mortgage or pledge any personal estate of the ward, when in the opinion of the court it is for the best interest of the ward or his estate.
(Source: P.A. 79-328.)

(755 ILCS 5/19-3) (from Ch. 110 1/2, par. 19-3)
Sec. 19-3. Mortgage of agricultural commodities.) By leave of court, a representative of an estate eligible therefor may obtain a loan and mortgage or pledge for a term of not to exceed one year agricultural commodities as security for a loan pursuant to the provisions of the federal Agricultural Adjustment Act of 1938, may execute and deliver such evidences of indebtedness, security interests, pledges and other documents as may be required in connection therewith, and may repay the loan or deliver the commodity mortgaged or pledged therefor in accordance with the terms upon which the loan is made. The proceeds of the loan are personal estate in the hands of the representative.
(Source: P.A. 80-662.)

(755 ILCS 5/19-4) (from Ch. 110 1/2, par. 19-4)
Sec. 19-4. Petition to lease, sell, mortgage or pledge personal estate-notice.) Before leasing, selling, mortgaging or pledging any personal estate the representative shall file a petition in the court which issued his letters stating the facts and circumstances on which it is founded and a brief description of the personal estate sought to be leased, sold, mortgaged or pledged. The court may order such notice of the time and place of the hearing on the petition to be given to any interested persons as it deems expedient or the court may hear the petition without notice.
(Source: P.A. 79-328.)

(755 ILCS 5/19-5) (from Ch. 110 1/2, par. 19-5)
Sec. 19-5. Order of sale.) (a) The court shall provide in its order of sale whether the sale shall be public or private.
(b) A public sale shall be for cash or wholly or partly upon credit of not more than 12 months by taking a note with good security, as the court directs. The court shall direct that notice of a public sale be given by either of the following methods: (1) inserting a notice or advertisement of sale in a newspaper published in the county where the sale is to be made not less than once nor more than 3 times, as the court directs, the first publication to be not less than 5 nor more than 21 days before the date of sale, or (2) posting a notice or advertisement of sale in at least 4 public places in the county where the sale is to be made for a period specified by the court of not less than 5 nor more than 21 days before the date of sale.
(c) If the court orders a public sale of both personal and real estate the notice of public sale may be given as provided in Section 20-7 and both types of property shall be included in the same publication notice.
(d) A private sale shall be for cash or wholly or partly upon credit with or without security, as the court directs.
(e) In all public sales of personal estate the representative may employ necessary clerks and auctioneers who shall receive such compensation as the court deems reasonable, to be paid as expenses of administration.
(Source: P.A. 79-328.)

(755 ILCS 5/19-6) (from Ch. 110 1/2, par. 19-6)
Sec. 19-6. Operating business of decedent.) (a) Except as otherwise directed by the decedent in his will or except as otherwise provided by law, a representative has authority, for the preservation and settlement of the estate of a decedent, to continue the decedent's unincorporated business during one month next following the date of issuance of his letters unless the court directs otherwise, and for such further time as the court from time to time may authorize, without personal liability except for malfeasance or misfeasance for losses incurred. The court may order such notice of the time and place of the hearing on the petition to be given to any interested persons as it deems expedient or the court may hear the petition without notice. Obligations incurred or contracts entered into are entitled to priority of payment out of the assets of the business, but, without approval of the court first obtained, do not involve the estate beyond these assets.
(b) During the time the business is so conducted, unless otherwise ordered by the court, the representative shall file monthly reports in the court, setting forth the receipts and disbursements of the business for the preceding month and such other pertinent information as the court may require.
(Source: P.A. 79-328.)

(755 ILCS 5/19-7) (from Ch. 110 1/2, par. 19-7)
Sec. 19-7. Operating business of ward.) Upon receiving the approval of the court, a representative may operate any unincorporated business belonging to the ward or in which he may have any interest and the court may direct the representative in connection therewith.
(Source: P.A. 79-328.)

(755 ILCS 5/19-8) (from Ch. 110 1/2, par. 19-8)
Sec. 19-8. Compounding, compromising or exchanging personal estate.) By leave of court without notice or upon such notice as the court directs, a representative may compound or compromise any claim or any interest of the ward or the decedent in any personal estate or exchange any claim or any interest in personal estate for other claims or personal estate upon such terms as the court directs.
(Source: P.A. 79-328.)

(755 ILCS 5/19-9) (from Ch. 110 1/2, par. 19-9)
Sec. 19-9. Removal of property.) The representative may not remove any personal estate of his decedent or ward beyond the limits of this State, without the order of the court. If the representative removes the estate from this State without order of court he and his surety may be sued and judgment may be rendered against him and his surety for the benefit of the estate for the full value of the personal estate removed and the damages sustained by the removal.
(Source: P.A. 79-328.)

(755 ILCS 5/19-10) (from Ch. 110 1/2, par. 19-10)
Sec. 19-10. Contracts of decedent.) By order of court a contract made by a decedent may be performed by his representative.
(Source: P.A. 79-328.)

(755 ILCS 5/19-11) (from Ch. 110 1/2, par. 19-11)
Sec. 19-11. Desperate personal estate of decedent.) (a) Upon suggestion made in the final account or report or on petition of a representative stating that any personal estate of the decedent other than goods and chattels is of desperate value and giving the reasons therefor, the court may order the evidence of the desperate personal estate to be deposited with the clerk of the court for the benefit of such of the heirs, legatees or creditors of the decedent as may be entitled thereto, except that if it appears to the court that the desperate personal estate or any part thereof is totally worthless the court may direct the representative to destroy or otherwise dispose of the evidence thereof and file an affidavit of destruction or disposition with the clerk. Notice of the hearing on a petition under this Section shall be given, as the court directs, to unpaid creditors and to every person entitled to a share of the estate who has not received that share in full, but no notice need be given to any person who waives notice. After the deposit is made or the affidavit is filed the representative has no further responsibility with respect to or liability for the desperate personal estate.
(b) By leave of court any heir, legatee or creditor having an interest in any deposited personal estate may take action necessary to realize its value, in the name of the representative or in his own name. Upon realizing the value of the desperate personal estate or any part thereof, the heir, legatee or creditor shall report to the court and be chargeable therewith and, after deducting his claim or distributive share and reasonable compensation for realizing the value, shall distribute the overplus as directed by the court. The representative is not liable for costs or other expenses incurred in any proceeding or action under this Section.
(c) At any time after 21 years following the deposit of any desperate personal estate, by leave of the court, the clerk may destroy or otherwise dispose of the evidence without notice or upon such notice to interested persons as the court directs and shall place a certificate of destruction or of disposition in the estate file.
Any sums realized from the disposition of said personal property shall be transferred by the clerk pursuant to an order of court to the county treasurer of the county in which the estate was administered for deposit into the general fund of the county.
Any person having a right thereto may file a claim with the court which ordered the disposition of the property for the sum realized from such disposition. Upon proof of the claimant's right thereto the court may enter an order upon the county treasurer to pay the claimant the amount to which the claimant is entitled without interest.
Unless a claim is filed within one year from the date of the order transferring the sums realized to the county treasurer said sums shall escheat to and become the property of the county.
(Source: P.A. 84-555; 84-690.)

(755 ILCS 5/19-12) (from Ch. 110 1/2, par. 19-12)
Sec. 19-12. Nominee registration.) Unless otherwise provided by the will, a representative or his agent, custodian or depositary may cause stocks, bonds and other personal property of the estate to be registered and held in the name of a nominee without mention of the fiduciary relationship in any instrument or record constituting or evidencing title thereto. The representative is liable for the acts of the nominee with respect to any property so registered. The records of the representative shall at all times show the ownership of the property. Any property so registered shall be in the possession and control of the representative and kept separate from his individual property.
(Source: P.A. 79-328.)

(755 ILCS 5/19-13) (from Ch. 110 1/2, par. 19-13)
Sec. 19-13. Decedent's account books.) The books of account of a decedent are subject to the inspection of all persons interested therein.
(Source: P.A. 79-328.)

(755 ILCS 5/19-14)
Sec. 19-14. Administrator or executor; legal proceeding; participation. If there is more than one administrator or executor of a decedent's estate and one of the administrators or executors is a corporation qualified to act as a representative of the estate of a decedent and if the administrators or executors of the decedent's estate appear for and represent the estate in a legal proceeding in which the compensation of the attorney or attorneys representing the administrators or executors is solely determined under a contingent fee arrangement, then upon petition and approval by the court, the administrator or executor of the decedent's estate which is a corporation shall not participate in or have any duty to review the prosecution of the action, to participate in or review the appropriateness of any settlement of the action, or to participate in or review any determination of the appropriateness of any fees awarded to the attorney or attorneys employed in the prosecution of the action.
(Source: P.A. 92-288, eff. 8-9-01.)



Article XX - Administration Of Real Estate

(755 ILCS 5/Art. XX heading)

(755 ILCS 5/20-1) (from Ch. 110 1/2, par. 20-1)
Sec. 20-1. Administration and possession of decedent's real estate.) (a) Except as otherwise provided by subsection (b) of this Section or by decedent's will, every representative shall take possession, subject to the exempt estate of homestead, of all real estate of the decedent during the period of administration and, while retaining possession, (1) shall collect the rents and earnings therefrom, (2) shall keep in tenantable repair the buildings and fixtures, (3) shall pay the taxes, mortgages and other liens thereon in accordance with their terms, (4) may protect the real estate by insurance, (5) may employ agents and custodians and (6) may make all reasonable expenditures necessary to preserve the real estate. He may maintain an action for the possession of or to determine the title to real estate, except that no action to determine the title to real estate may be commenced without authorization of the court which issued his letters.
(b) The representative may not take possession of real estate or the portion thereof occupied by the heir or legatee thereof as his residence unless otherwise provided by the decedent's will or unless the court at any time finds that possession is necessary for the payment of claims, expenses of administration, estate or inheritance taxes or legacies, the preservation of the real estate, or any part thereof, or the proper distribution of the estate.
(c) Upon petition of any interested person, the court may grant possession of real estate on such terms as it deems appropriate to the heir or legatee thereof, if it appears that the real estate or income therefrom will not be needed for the payment of claims, expenses of administration, estate or inheritance taxes or legacies. An order granting possession of real estate does not constitute a determination of title to the real estate.
(d) Nothing in this Section affects the power of the representative to sell or mortgage any real estate of the decedent under this Act.
(Source: P.A. 79-328.)

(755 ILCS 5/20-2) (from Ch. 110 1/2, par. 20-2)
Sec. 20-2. Leasing real estate.
(a) A representative may lease the real estate of a decedent or ward upon such terms and for such length of time not inconsistent with the provisions of the decedent's will, if any, as the court may authorize. Real estate specifically bequeathed may not be leased without the written assent of the legatee filed with the court.
(b) Before leasing real estate, a representative must file in the court which issued his letters a petition setting forth a description of the real estate sought to be leased, its improvements, and the facts and circumstances upon which the petition is founded. A copy of the proposed lease must be attached to the petition. Upon the filing of the petition the court shall set it for hearing not less than 10 days thereafter. It is the duty of the petitioner to mail a notice of the hearing and a copy of the petition to the heirs or legatees of the decedent or to the ward, as the case may be, not less than 5 days prior to the hearing, but where the duration of a lease of a ward's real estate does not exceed 5 years or extend beyond the minority of the ward, the court in its discretion may hear the petition without notice.
(c) A representative who has a lease of farm property owned by a decedent or ward in existence on or before the date he or she assumed the duty of representative may continue according to the terms of the lease until (1) the estate of the decedent is closed, (2) the wardship is terminated, or (3) a court order is entered finding that the terms of the lease are unfair or that service as a representative, under the facts before the court, is incompatible with the representative's operation of the decedent's or ward's farm property. The fact that the representative receives profits from the lease is not a violation of the representative's fiduciary duty imposed by this Act.
(Source: P.A. 89-540, eff. 1-1-97.)

(755 ILCS 5/20-3) (from Ch. 110 1/2, par. 20-3)
Sec. 20-3. Sale or mortgage of ward's real estate.) By leave of court and upon such terms as the court directs, a representative of a ward may sell or mortgage the ward's real estate or any interest in real estate including the oil, gas, coal or other mineral interest therein, when the court deems it necessary or expedient for the support and education of the persons entitled thereto under this Act, for the payment of the debts of the ward or for reinvestment.
(Source: P.A. 79-328.)

(755 ILCS 5/20-4) (from Ch. 110 1/2, par. 20-4)
Sec. 20-4. Sale or mortgage of decedent's real estate.) (a) By leave of court and upon such terms as the court directs, a representative of a decedent's estate may sell or mortgage any real estate or interest therein to which the decedent had claim or title, including the oil, gas, coal or other mineral interest therein, when it is necessary for the proper administration of the decedent's estate.
(b) Real estate specifically bequeathed or directed by the testator not to be sold may not be sold or mortgaged unless necessary for the payment of claims, expenses of administration or estate or inheritance taxes or the proper distribution of the estate.
(Source: P.A. 84-395.)

(755 ILCS 5/20-5) (from Ch. 110 1/2, par. 20-5)
Sec. 20-5. Procedure for sale or mortgage of real estate.) (a) Before selling or mortgaging real estate, the representative shall file a petition in the court which issued his letters setting forth the facts and circumstances upon which it is founded, a description of the real estate or interest therein, or of the oil, gas, coal or other mineral interest involved, the approximate value thereof, the interest of the ward or decedent therein, and the nature and extent of all liens upon and other interests, if any, in the real estate, or in the oil, gas, coal or other mineral interest so far as they may be known to the petitioner. A copy of the proposed mortgage or of the proposed contract for sale of the real estate, if any, shall be attached to the petition.
(b) All persons holding liens against or having an interest in the real estate, or in the oil, gas, coal or other mineral interest or in any part thereof, described in the petition, in possession or otherwise, whose rights are sought to be affected by the order, except the ward shall be made parties defendant.
(c) Upon the filing of the petition, process shall be issued, served and returned as in other civil cases.
(d) The court shall appoint a guardian ad litem for any party to the proceeding who is a ward and who is not represented by a guardian. If it appears that any person not in being upon coming into being is or may become or may claim to be entitled to any interest in the property sought to be sold or mortgaged, the court shall appoint some competent and disinterested person as guardian ad litem to appear for and represent such interest in the proceeding and to defend the proceeding on behalf of the person not in being, and any judgment or order rendered in the proceeding is as effectual for all purposes as though the person were in being and were a party to the proceeding.
(e) On or before entry of an order authorizing a sale or mortgage under this Article, it is the duty of the petitioner to comply with the provisions of Section 12-9.
(Source: P.A. 84-555; 84-690.)

(755 ILCS 5/20-6) (from Ch. 110 1/2, par. 20-6)
Sec. 20-6. Power of court.) In any proceeding to sell or mortgage real estate the court may:
(a) investigate and determine all questions of conflicting and controverted titles arising between any of the parties, remove clouds from any title or interest involved therein, and invest the mortgagee or purchaser with a good and indefeasible title to the property sold or mortgaged;
(b) direct the sale or mortgage of the property free of all mortgage, judgment or other liens that are due, provide for the satisfaction of all those liens out of the proceeds of the sale or mortgage and settle and adjust all equities and all questions of priority among all interested persons;
(c) with the assent of the owner of a mortgage lien that is not due, direct that the property be sold or mortgaged free of the lien and provide for the satisfaction of the lien out of the proceeds of the sale or mortgage;
(d) set off the homestead and order the sale of the balance of the premises, or if the value of the premises exceeds the exemption and the premises cannot be divided, the court may order the sale of the whole free of homestead with or without the consent of the person entitled thereto and shall ascertain the value of the homestead and shall order that a sum of money equal to the gross value of the homestead be paid from the proceeds of the sale to the person entitled thereto;
(e) upon the filing in court of the written consent of the person entitled to an estate for life or for years, order the sale or mortgage free of the estate, but the court shall ascertain the value of the estate and order that a sum of money equal to the gross value of the estate be paid from the proceeds of the sale or mortgage to the person entitled thereto or that a proper proportion of the proceeds of the sale or mortgage as ascertained by the court be invested and the income paid to the person entitled thereto during the continuance of the estate;
(f) direct the sale of the property free of any lien or claim for lien of this State (except the lien for general taxes), provide for the satisfaction of the lien or claim for lien out of the proceeds of sale according to its relative priority in respect to other liens to the extent the proceeds are available, and adjudicate the priority of the State's lien or claim for lien with respect to all other liens against the property. The petition must describe the lien of the State. Not less than 20 days before the hearing on the petition, the petitioner must notify the Attorney General of the filing of the petition by delivering or mailing 2 copies of the petition to the Attorney General's office in Springfield, Illinois. The petitioner must file proof of the delivery or mailing in the proceeding in which the estate is being administered. The Attorney General may intervene and take such action as he deems expedient to protect the interest of the State.
(Source: P.A. 79-328.)

(755 ILCS 5/20-7) (from Ch. 110 1/2, par. 20-7)
Sec. 20-7. Place and terms of sale.
(a) The court may designate the place and manner of holding the sale, whether private or public, and whether for cash or on reasonable credit. The sale may be conducted by means of the Internet or any other electronic medium as approved by the court. When mining, oil or gas rights only are sold, the court may require security of the purchaser and may direct the sale to be made upon a royalty basis or for a lump sum in such manner and upon such terms as appears to the court to be to the best interests of the estate.
(b) Every public sale under this Article, except a sale conducted by means of the Internet or another electronic medium, shall be held between the hours of 10:00 o'clock in the forenoon and 5:00 o'clock in the afternoon of the same day. Notice of the time, place and terms of holding the sale, containing a description of the property sought to be sold, must be published once each week for 3 successive weeks, the first publication to be not less than 25 days prior to the sale, in some newspaper published in the county where the property sought to be sold, or the greater part thereof, lies.
A sale conducted by means of the Internet or another electronic medium shall be conducted according to terms and notice given by means of the Internet or other electronic medium. The notice required under this paragraph must include a statement that public access to the Internet is available at public libraries. Any notice required under this paragraph is in addition to any other notice required under this subsection (b).
(Source: P.A. 92-97, eff. 7-18-01.)

(755 ILCS 5/20-8) (from Ch. 110 1/2, par. 20-8)
Sec. 20-8. Appointment of appraisers.) The court may appoint 1, 2 or 3 disinterested appraisers, who, after taking an oath fairly to appraise the property, shall go upon the premises, make an appraisal, and report to the court in writing the result of the appraisal. The court shall fix a reasonable sum for the services of the appraisers, which, with the expenses of the appraisal, shall be allowed as costs. When the property lies in more than one county the court may appoint appraisers for the tracts in each county. If an appraisal is made, the sale may not be made for a sum less than 2/3 of the appraised value of the property to be sold, but each tract need not bring 2/3 of its appraised value if the total sum received for all tracts equals 2/3 of the appraised value of all tracts.
(Source: P.A. 79-328.)

(755 ILCS 5/20-9) (from Ch. 110 1/2, par. 20-9)
Sec. 20-9. Report of sale and approval.) (a) It is the duty of the representative to present to the court authorizing the sale a verified report of the sale describing the property sold and stating the name of the purchaser, the date and the terms of the sale, and the manner in which the terms of the order were executed, but no report of sale is required if the sale has been made under a contract authorized by the court upon petition under Section 20-5. Notice of the hearing on a report of sale, accompanied by a copy of the report, shall be given as the court directs to all persons who have entered their appearance in the proceeding.
(b) Upon the hearing the court may approve the report and confirm the sale or disapprove the report and order the property to be resold.
(Source: P.A. 79-328.)

(755 ILCS 5/20-10) (from Ch. 110 1/2, par. 20-10)
Sec. 20-10. Deed or conveyance.) (a) Within 30 days after the court approves report of sale, it is the duty of the representative to execute and deliver to the purchaser a deed or other conveyance conveying the interest of the ward or the decedent in the property ordered to be sold.
(b) If the representative dies, becomes incapacitated or is removed before the execution of the deed, conveyance or mortgage, his successor in office shall proceed in the premises and execute the deed, conveyance or mortgage in the same manner as if he had originally been the petitioner.
(Source: P.A. 79-328.)

(755 ILCS 5/20-11) (from Ch. 110 1/2, par. 20-11)
Sec. 20-11. Terms of mortgage.) An order authorizing that a mortgage be made must designate the time of the maturity thereof, the amount of the indebtedness and the rate of interest to be paid thereon.
(Source: P.A. 79-328.)

(755 ILCS 5/20-12) (from Ch. 110 1/2, par. 20-12)
Sec. 20-12. Accounting for proceeds of sale or mortgage.) It is the duty of the representative to account for the proceeds of every sale or mortgage under this Article in his next current or final account filed in the court where the estate is being administered.
(Source: P.A. 79-328.)

(755 ILCS 5/20-13) (from Ch. 110 1/2, par. 20-13)
Sec. 20-13. Compelling lease, sale or mortgage of real estate.) The court may make all necessary orders to compel the representative to perform such acts as may be necessary to lease, sell or mortgage the real estate or interest therein for any purpose authorized by this Article.
(Source: P.A. 79-328.)

(755 ILCS 5/20-14) (from Ch. 110 1/2, par. 20-14)
Sec. 20-14. No strict foreclosure.) No order of strict foreclosure may be made upon any mortgage executed or joined in under this Article, but redemption shall be allowed as is provided by law in cases of sale for the enforcement of a judgment for the payment of money.
(Source: P.A. 83-346.)

(755 ILCS 5/20-15) (from Ch. 110 1/2, par. 20-15)
Sec. 20-15. Lease, sale or mortgage of real estate under power in will or under subsection (i) of Section 28-8.) The provisions of this Article for the lease, sale or mortgage of real estate or interest therein do not apply to leases, sales or mortgages made without order of court by a representative under a power given in the will or under subsection (i) of Section 28-8, but before making a sale or mortgage of real estate it is the duty of the representative to comply with the provisions of Section 12-9. If a contract of the decedent to convey or lease real estate or interest therein requires the giving of warranties, the instrument given by the representative in fulfillment of the contract shall contain the warranties required and they bind the estate as though made by the decedent but do not bind the representative personally. If a representative leases, sells or mortgages a decedent's real estate or interest, the lease, sale or mortgage is valid regardless of the subsequent setting aside of the will or any other action which might limit or restrain the right of the representative to lease or to convey title or to mortgage the real estate or interest. A lessee, purchaser or mortgagee from a representative obtains the same title or interest as though the instrument were executed by the decedent immediately prior to his death, and the rights and claims of all parties claiming under or through the decedent thereupon are transferred to the consideration received or to be received from such lease, sale or mortgage.
(Source: P.A. 84-555; 84-690.)

(755 ILCS 5/20-16) (from Ch. 110 1/2, par. 20-16)
Sec. 20-16. Completion of decedent's contract to purchase real estate.) (a) When a decedent has contracted to purchase real estate and the payment therefor has not been completed, the representative may file a petition in the court which issued his letters asking for leave to complete the payment therefor or for directions as to the manner in which he may proceed with respect to the real estate. The court may authorize the payment out of the estate of the decedent in the name of the representative or the persons entitled to the estate, or may direct the representative as to the manner in which he shall deal with the real estate. This Section does not supersede the provisions of the will of the decedent or the rights of the vendor under the contract of sale.
(b) The petition must state a description of the real estate involved, the nature of the improvements thereon, if any, an estimate of the value of the real estate and the amount unpaid on the purchase price thereof. Notice of the time and place of the hearing on the petition must be given as the court directs or the court may hear the petition without notice if it finds that notice is not required to be given to any interested person to protect his interests.
(Source: P.A. 79-328.)

(755 ILCS 5/20-17) (from Ch. 110 1/2, par. 20-17)
Sec. 20-17. Completion of contract to convey or lease real estate.) Upon petition of a representative of a decedent's or ward's estate or other interested person, the court, without notice or upon such notice as it orders, may direct the representative to perform a contract of the decedent or ward, which was legally subsisting at the time of his death or adjudication, to convey real estate or interest therein and to execute a deed, lease or other instrument in fulfillment thereof. The petition must show the description of the real estate and the facts upon which the right to a conveyance or lease is based. The court may authorize the representative to waive a default or to compound or compromise any balance due upon such terms as the court orders. If the contract requires the giving of warranties, the instrument to be given by the representative shall contain the warranties required and they shall bind the estate as though made by the decedent or ward but shall not bind the representative personally.
(Source: P.A. 79-328.)

(755 ILCS 5/20-18) (from Ch. 110 1/2, par. 20-18)
Sec. 20-18. Effect of proceedings.) All deeds or conveyances executed by a representative to the purchaser under this Act convey to and vest in the purchaser all the estate, right, title and interest, legal or equitable, of the decedent or ward in the real estate or interest therein sold. All mortgages executed by a representative under this Act convey to and vest in the mortgagee all the estate, right, title and interest, legal or equitable, of the decedent or ward in the property mortgaged for the purpose, and as security for the indebtedness, described in the mortgage and intended to be secured thereby.
(Source: P.A. 80-808.)

(755 ILCS 5/20-19) (from Ch. 110 1/2, par. 20-19)
Sec. 20-19. No exoneration of encumbered interests in real estate.) Except as otherwise expressly provided by decedent's will:
(a) When any real estate or leasehold estate in real estate subject to an encumbrance, or any beneficial interest under a trust of real estate or leasehold estate in real estate subject to an encumbrance, is specifically bequeathed or passes by joint tenancy with right of survivorship or by the terms of a trust agreement or other nontestamentary instrument, the legatee, surviving tenant or beneficiary to whom the real estate, leasehold estate or beneficial interest is given or passes, takes it subject to the encumbrance and is not entitled to have the indebtedness paid from other real or personal estate of the decedent.
(b) If the representative pays all or any part of the indebtedness from assets other than the real estate, leasehold estate or beneficial interest or the income or proceeds therefrom, he is entitled to reimbursement from the legatee, surviving tenant or beneficiary and, in the event of nonreimbursement, the court may adjudge a lien on the real estate, leasehold estate or beneficial interest for the amount so paid with interest.
(c) If the encumbrance embraces or extends to other property, the reimbursement shall be limited to the portion of the amount paid by the representative which the value of the real estate, leasehold interest or beneficial interest bears to the value of all property subject to the encumbrance as of the date of the decedent's death.
(Source: P.A. 79-328.)

(755 ILCS 5/20-20) (from Ch. 110 1/2, par. 20-20)
Sec. 20-20. Leasing for oil, gas, coal and other mineral developments.) (a) A representative may lease for oil, gas, coal or other mineral development, the real estate or any interest in real estate of the decedent or the ward upon such terms and conditions as the court may authorize. This includes the authority to join or participate in a cooperative coal marketing association or similar entity.
(b) The lease for oil, gas and other minerals, except coal, may be for a term not exceeding 10 years and for as long thereafter as oil, gas, or other minerals except coal, may be produced from the premises embraced in the lease even though in the case of a ward the term of the lease may exceed the period of disability of the ward. The lease for coal or participation in a cooperative coal marketing association or similar entity, may be for a term not exceeding 15 years and for as long thereafter as coal may be produced from the mining area described in the lease or the cooperative coal marketing association agreement even though in the case of a ward the term of the lease or the cooperative coal marketing association may exceed the period of disability of the ward.
(c) The representative shall file in the court of the county where his letters were issued, a petition for authority to lease the real estate or interest therein for oil, gas, coal or other mineral development. The petition must set forth the description of the real estate or interest therein to be leased and the reasons it is for the best interests of the estate of the decedent or the ward to enter into the lease. A copy of the proposed lease must be attached to the petition.
(d) Upon the filing of the petition, the court shall set it for hearing not less than 10 days thereafter. It is the duty of the petitioner to mail a notice of the hearing and a copy of the petition to the heirs or legatees of the decedent or to the ward, as the case may be, not less than 5 days before the hearing. No guardian ad litem need be appointed for any ward unless the court finds it necessary for his protection.
(e) Upon the hearing the court may authorize the representative to execute and deliver a lease of the real estate or interest therein by a private letting with the proposed lessee on the form proposed or such form as is satisfactory to the court, or the court may order the leasing of the real estate or interest therein to be conducted at a public letting. If a public letting is ordered, the court shall designate the time, place and manner of holding the letting and the time and manner in which notice thereof shall be given. In case of a public letting, it is the duty of the representative to file with the court, within 10 days after the letting, a verified report describing the real estate or interest therein let, the name of the lessee, the terms of the letting, and the manner in which the terms of the order of the court were executed. Within 5 days after the time for filing the report has expired any person interested in the property leased may file objections to the report. Upon the hearing, the court may approve the report, confirm the letting, and authorize the representative to execute and deliver the lease or disapprove the report and order the property to be reoffered. When the making of a lease has been authorized as provided in this Section, it shall be executed by the representative and shall be valid and binding.
(f) Upon the filing of a petition and upon such notice as the court directs, the court may authorize a representative who has leased the real estate or interest therein of the decedent or ward for oil, gas, coal or other mineral purposes to enter into agreements unitizing any part or all of the real estate or interest therein so leased with adjacent lands so that the entire unitized tract may be developed and operated as a unit for the production of oil, gas, coal and other minerals, or any of them. In like manner, the court may authorize a representative to execute agreements supplemental to or amendatory of any oil, gas, coal or mineral leases, including without being limited to agreements relating to secondary recovery operations on the lands of the decedent or ward alone or in conjunction with other lands.
(g) The court may authorize a representative to sell upon such terms as the court directs all or any part of the oil, gas, coal or other mineral estate reserved to the lessor in any lease, including all or part of the royalty or other income reserved to the lessor by the lease, by following the procedure provided in this Act for the sale of real estate.
(Source: P.A. 81-401.)

(755 ILCS 5/20-21) (from Ch. 110 1/2, par. 20-21)
Sec. 20-21. Joining with spouse of ward in sale or mortgage.) By leave of the court and upon such terms as the court directs, a representative of a ward may join in the execution and delivery of a deed or mortgage in the name of the ward or otherwise release or convey the right of the ward to homestead. Leave of court must be obtained in the same manner as nearly may be as in the case of leasing a ward's real estate.
(Source: P.A. 79-328.)

(755 ILCS 5/20-22) (from Ch. 110 1/2, par. 20-22)
Sec. 20-22. Assent to sale free of ward's interest.) When any court in this State is about to order the sale of real estate in which a ward has an estate of homestead or any other interest, the representative may assent in writing on behalf of the sale of the homestead or other interest of the ward pursuant to the direction of the court by which the representative was appointed. On the filing of the assent in the court in which the proceeding for the sale of the real estate is pending, that court may order the sale of the real estate free of the homestead or other interest of the ward, but the court shall ascertain the value of the homestead or other interest and order that a sum of money equal to the gross value of the homestead or other interest be paid from the proceeds of the sale to the representative, less any portion of the costs equitably chargeable to the ward's interest.
(Source: P.A. 79-328.)

(755 ILCS 5/20-23) (from Ch. 110 1/2, par. 20-23)
Sec. 20-23. Representative may be authorized to pay taxes.) When it appears to the court that it is for the interest of any estate being administered in that court that the taxes on real estate forming a part of the estate not in possession of the representative under Section 20-1 be paid, the court may authorize the representative to pay taxes from any money on hand.
(Source: P.A. 79-328.)

(755 ILCS 5/20-24) (from Ch. 110 1/2, par. 20-24)
Sec. 20-24. Notice of probate - Recorder's filing. (a) If a decedent's estate in supervised or independent administration includes an interest in real estate that is not sold or conveyed by the representative during administration, the representative shall sign and record a notice of probate. The notice shall include the decedent's name, address and date of death, the legal description and street address (if any) of the real estate, the court name and case number to identify the estate, the date the representative was appointed, and the representative's name and address. The notice shall be recorded in the county where the real estate is located before the representative is discharged.
(b) Any heir or legatee who claims title to an interest in real estate from a decedent for whose estate no notice has been recorded under subsection (a) of this Section (or any successor in interest to such an heir or legatee) may record a notice of probate in substantially the same form as that required in subsection (a).
(c) A representative acting under independent administration may combine in one instrument the notice of probate and release as provided in Section 28-10.
(Source: P.A. 85-376.)



Article XXI - Investments by Representative

(755 ILCS 5/Art. XXI heading)

(755 ILCS 5/21-1) (from Ch. 110 1/2, par. 21-1)
Sec. 21-1. Investments - decedent's estate.) In addition to any investments which a decedent may authorize his executor to make by the terms of his will, the representative of his estate, in his discretion, may invest money of the estate of a decedent in any one or more of the investments specified in Sections 21-1.01 through 21-1.07.
(Source: P.A. 84-494.)

(755 ILCS 5/21-1.01) (from Ch. 110 1/2, par. 21-1.01)
Sec. 21-1.01. Direct obligations of the United States or any instrumentality or agency thereof or obligations fully guaranteed by the United States, or any instrumentality or agency thereof, if the maturity date of the obligations is no longer than 5 years from the date of purchase.
(Source: P.A. 79-328.)

(755 ILCS 5/21-1.02) (from Ch. 110 1/2, par. 21-1.02)
Sec. 21-1.02. Obligations of a local public agency (as defined in Section 110(h) of the federal Housing Act of 1949) or of a public housing agency (as defined in the federal Housing Act of 1937, as amended) which have a maturity of not more than 18 months if such obligations are secured by an agreement between the obligor agency and the Secretary of Housing and Urban Development in which the agency agrees to borrow from the Secretary, and the Secretary agrees to lend to the agency, prior to the maturity of such obligations, money in an amount which (together with any other money irrevocably committed to the payment of interest on such obligations) will suffice to pay the principal of such obligations with interest to maturity, which money under the terms of the agreement is required to be used for that purpose.
(Source: P.A. 79-328.)

(755 ILCS 5/21-1.03) (from Ch. 110 1/2, par. 21-1.03)
Sec. 21-1.03. Savings accounts or certificates of deposit of a state bank or a national bank doing business in Illinois to the extent that the deposits are insured by the United States or any agency thereof, even though the bank of deposit is the representative of the estate, but this authority does not affect the power of a representative to establish a checking account or continue in his or the decedent's name a decedent's savings deposit, time certificate of deposit or checking account in any amount.
(Source: P.A. 79-328.)

(755 ILCS 5/21-1.04) (from Ch. 110 1/2, par. 21-1.04)
Sec. 21-1.04. Withdrawable capital accounts, deposits, investment certificates or certificates of deposit of a state savings and loan association or a federal savings and loan association doing business in this State to the extent that such accounts, deposits or certificates are insured by the United States or any agency thereof.
(Source: P.A. 81-403.)

(755 ILCS 5/21-1.05) (from Ch. 110 1/2, par. 21-1.05)
Sec. 21-1.05. Interests in one or more common trust funds, as defined in and from time to time established, maintained and administered pursuant to the Common Trust Fund Act, the investments of which are not restricted to the investments otherwise authorized for representatives by Sections 21-1.01 through 21-1.04 and 21-1.06 of this Act, provided that the investment in such common trust fund meets the standard of the prudent person rule for the investment of trust funds; and provided further that in the case of an administrator, the approval of the court, by written order, be first obtained.
(Source: P.A. 84-494.)

(755 ILCS 5/21-1.05a) (from Ch. 110 1/2, par. 21-1.05a)
Sec. 21-1.05a. Interests in any open-end registered investment company registered under the federal Investment Company Act of 1940, provided that the portfolio of any such company is limited to securities and investments authorized for investment by representatives in Sections 21-1.01 through 21-1.06 of this Act and to agreements to repurchase such obligations, which agreements, with respect to principal and interest are (1) at least 100% collateralized by such obligations marked to market on a daily basis, and (2) the investment company takes delivery of such obligations either directly or through an independent custodian. To the extent that such investment company engages in when issued or delayed delivery transactions, it may do so only as a part of its normal security acquisition practices and not as a means of speculating on interest rates.
(Source: P.A. 85-639.)

(755 ILCS 5/21-1.06) (from Ch. 110 1/2, par. 21-1.06)
Sec. 21-1.06. Any other investments authorized by a court of competent jurisdiction or which from time to time have been or may be expressly declared by the General Assembly to be legal investments by representatives of decedents' estates.
(Source: P.A. 79-328.)

(755 ILCS 5/21-1.07) (from Ch. 110 1/2, par. 21-1.07)
Sec. 21-1.07. Interests in any open-end or closed-end management type investment company or investment trust (hereafter referred to as a "mutual fund") registered under the Investment Company Act of 1940, the investments of which are not restricted to the investments otherwise authorized for representatives in Sections 21-1.01 through 21-1.06 of this Act, including without limitation a mutual fund that receives services from or pays fees to the representative or its affiliate, provided that the investment in the mutual fund or funds meets the standard of the prudent investor rule for the investment of trust funds. A representative or its affiliate is not required to reduce or waive its compensation for services provided in connection with the investment and administration of the estate because the representative invests, reinvests, or retains estate assets in a mutual fund for which it or its affiliate provides services and receives compensation, if the total compensation paid by the estate as fees of the representative and mutual fund fees, including any advisory or management fees, is reasonable. However, a representative may receive fees equal to the amount of those fees that would be paid to any other party under Securities and Exchange Commission Rule 12b-1.
(Source: P.A. 89-344, eff. 8-17-95.)

(755 ILCS 5/21-2) (from Ch. 110 1/2, par. 21-2)
Sec. 21-2. Investments; ward's estate.
(a) It is the duty of the representative to invest the ward's money. A representative is chargeable with interest at a rate equal to the rate on 90-day United States Treasury Bills upon any money that the representative wrongfully or negligently allows to remain uninvested after it might have been invested. Reasonable sums of money retained uninvested by the representative in order to pay for the current or imminent expenses of the ward shall not be considered wrongfully or negligently uninvested.
(b) Upon receiving the approval of the court, a representative may hold any investments, or any increase thereof, received by the representative at the time of the representative's appointment or acquired by the ward, although the investment is not otherwise authorized under this Act, and the court has power to direct the representative in connection therewith.
(c) A representative may invest only in the types of property specified in Sections 21-2.01 through 21-2.15.
(Source: P.A. 90-796, eff. 12-15-98.)

(755 ILCS 5/21-2.01) (from Ch. 110 1/2, par. 21-2.01)
Sec. 21-2.01. Obligations of the United States.
(Source: P.A. 84-494.)

(755 ILCS 5/21-2.02) (from Ch. 110 1/2, par. 21-2.02)
Sec. 21-2.02. Obligations of which both the principal and interest are guaranteed unconditionally by the United States.
(Source: P.A. 84-494.)

(755 ILCS 5/21-2.03) (from Ch. 110 1/2, par. 21-2.03)
Sec. 21-2.03. Obligations of any corporation wholly owned, directly or indirectly, by the United States or any agency or instrumentality of the United States.
(Source: P.A. 84-494.)

(755 ILCS 5/21-2.04) (from Ch. 110 1/2, par. 21-2.04)
Sec. 21-2.04. Insured accounts, deposits, and certificates. Withdrawable capital accounts, deposits, investment certificates or certificates of deposit of state and federal savings and loan associations but, unless otherwise authorized by a court of competent jurisdiction, only to the extent that the accounts, deposits or certificates are insured by the United States or any of its agencies, and share accounts in federal and state credit unions if the credit unions are insured by the National Credit Union Administration. Amounts invested in a savings and loan association in excess of the amount insured by the United States or any of its agencies shall be secured by a surety bond taken from a surety authorized to transact business in this State in such sum, under such conditions, and with such security sufficient to save the estate from loss.
(Source: P.A. 90-796, eff. 12-15-98.)

(755 ILCS 5/21-2.05) (from Ch. 110 1/2, par. 21-2.05)
Sec. 21-2.05. Municipal bonds. Instruments providing for the payment of money executed by or on behalf of any state of the United States or the District of Columbia or any governmental entity organized by or under the laws of any state of the United States or the District of Columbia, to carry out a public governmental or proprietary function, acting through its corporate authorities, or that any governmental entity has assumed or agreed to pay and that, at the time of investment, have been given one of the top 4 rating grades by a nationally recognized rating service.
(Source: P.A. 90-796, eff. 12-15-98.)

(755 ILCS 5/21-2.06) (from Ch. 110 1/2, par. 21-2.06)
Sec. 21-2.06. Savings and time deposit certificates of a state bank or a national bank doing business in this State but, unless otherwise authorized by a court of competent jurisdiction, only to the extent that such deposits are insured by the United States or any agency thereof, even though the bank of deposit is the representative of the ward's estate. Amounts deposited in savings and time deposit certificates of such bank in excess of the amount insured by the United States or any agency thereof shall be secured by a surety bond taken from a surety authorized to transact business in this State in such sum, under such conditions and with such security sufficient to save the estate from loss.
(Source: P.A. 83-1445.)

(755 ILCS 5/21-2.07) (from Ch. 110 1/2, par. 21-2.07)
Sec. 21-2.07. Notes secured by real estate. All of the notes secured by a first mortgage or trust deed upon improved or income producing real estate situated in this State and not exceeding two-thirds of the value thereof at the time of the investment.
(Source: P.A. 90-796, eff. 12-15-98.)

(755 ILCS 5/21-2.08) (from Ch. 110 1/2, par. 21-2.08)
Sec. 21-2.08. Corporate obligations. Obligations of any company incorporated under the laws of the United States or of any state of the United States or the District of Columbia that, at the time of investment, have been given one of the top 4 rating grades by a nationally recognized rating service.
(Source: P.A. 90-796, eff. 12-15-98.)

(755 ILCS 5/21-2.09) (from Ch. 110 1/2, par. 21-2.09)
Sec. 21-2.09. (Repealed).
(Source: P.A. 79-328. Repealed by P.A. 90-796, eff. 12-15-98.)

(755 ILCS 5/21-2.10) (from Ch. 110 1/2, par. 21-2.10)
Sec. 21-2.10. Real estate located in any state of the United States or the District of Columbia.
(Source: P.A. 79-328.)

(755 ILCS 5/21-2.11) (from Ch. 110 1/2, par. 21-2.11)
Sec. 21-2.11. Life, endowment, or annuity policies. Life, endowment, or annuity policies on the life of the ward, or on the life of any person in whose life the ward has an insurable interest, if the ward is the beneficiary, when the policies are issued by companies, associations or fraternal organizations that, at the time of investment, have been given one of the top 4 rating grades by a nationally recognized rating service. The order may authorize the payment of annual premiums without further application to the court.
(Source: P.A. 90-796, eff. 12-15-98; 91-357, eff. 7-29-99.)

(755 ILCS 5/21-2.12) (from Ch. 110 1/2, par. 21-2.12)
Sec. 21-2.12. Stock. Shares of any corporation with a market capitalization of over $200,000,000 if the shares are listed and registered on an exchange registered with the Securities and Exchange Commission as a national securities exchange or an electronic securities quotation system regulated by the Securities and Exchange Commission.
No investment in shares of a corporation may be made under this Section that, at the time such investment is made, would cause the market value of all stock held in the ward's estate to exceed two-thirds of the market value of the estate then held by the representative.
(Source: P.A. 90-796, eff. 12-15-98.)

(755 ILCS 5/21-2.13) (from Ch. 110 1/2, par. 21-2.13)
Sec. 21-2.13. Common trust funds. Interests in one or more common trust funds, as defined in and from time to time established, maintained and administered pursuant to the Common Trust Fund Act, the investments of which are not restricted to the investments otherwise authorized for representatives by Sections 21-2.01 through 21-2.12 and 21-2.14 of this Act, provided that the investment in such common trust fund meets the standard of the prudent investor rule for the investment of trust funds.
(Source: P.A. 90-796, eff. 12-15-98.)

(755 ILCS 5/21-2.13a) (from Ch. 110 1/2, par. 21-2.13a)
Sec. 21-2.13a. (Repealed).
(Source: P.A. 85-639. Repealed by P.A. 90-796, eff. 12-15-98.)

(755 ILCS 5/21-2.14) (from Ch. 110 1/2, par. 21-2.14)
Sec. 21-2.14. Mutual funds. Interests in any open-end management type investment company or investment trust (hereafter referred to as a "mutual fund") registered under the Investment Company Act of 1940, the investments of which are not restricted to the investments otherwise authorized for representatives in Sections 21-2.01 through 21-2.13 and 21-2.15, including without limitation a mutual fund that receives services from or pays fees to the representative or its affiliate, provided that the investment in the mutual fund or funds meets the standard of the prudent investor rule for the investment of trust funds. A representative or its affiliate is not required to reduce or waive its compensation for services provided in connection with the investment and administration of the estate because the representative invests, reinvests, or retains estate assets in a mutual fund for which it or its affiliate provides services and receives compensation if the total compensation paid by the estate as fees of the representative and mutual fund fees, including any advisory or management fees, is reasonable. However, a representative may receive fees equal to the amount of those fees that would be paid to any other party under Securities and Exchange Commission Rule 12b-1.
(Source: P.A. 89-344, eff. 8-17-95.)

(755 ILCS 5/21-2.14a)
Sec. 21-2.14a. Illinois prepaid tuition contract. An Illinois prepaid tuition contract, as defined under the Illinois Prepaid Tuition Act.
(Source: P.A. 91-867, eff. 6-22-00.)

(755 ILCS 5/21-2.15) (from Ch. 110 1/2, par. 21-2.15)
Sec. 21-2.15. Any other investments which from time to time have been or may be expressly declared by the General Assembly to be legal investments for representatives of wards' estates.
(Source: P.A. 84-494.)



Article XXII - Nonresident Representative

(755 ILCS 5/Art. XXII heading)

(755 ILCS 5/22-1) (from Ch. 110 1/2, par. 22-1)
Sec. 22-1. Power to collect and remove personal estate.) A representative to whom letters are issued on the estate of a nonresident decedent or ward by a court of competent jurisdiction of any other state, territory, country or the District of Columbia may collect and receive any personal estate in this State of the decedent or ward and remove it to the jurisdiction in which his letters are issued upon delivering to the person or corporation indebted to or holding the personal estate of the decedent or ward, the following: (a) an affidavit by the representative that to his knowledge no letters, which have been issued upon the petition of an heir, legatee or creditor of the decedent or kindred of the ward, are then outstanding on the estate in this State, no petition for letters by an heir, legatee or creditor of the decedent or kindred of the ward is pending on the estate in this State, and there are no creditors of the estate in this State, and (b) a copy of his letters certified within 60 days before the date of presentation. Upon payment or delivery of the assets, after receipt of the affidavit and certified copy, the person or corporation is released to the same extent as if the payment or delivery had been made to a legally qualified resident representative and is not required to see to the application or disposition of the property; but no payment or delivery may be made sooner than 30 days after decedent's death.
(Source: P.A. 79-328.)

(755 ILCS 5/22-2) (from Ch. 110 1/2, par. 22-2)
Sec. 22-2. Transfer of estate of nonresident ward to nonresident representative when letters issued in this State.) If it appears to the court of this State which has appointed a representative of the estate of a nonresident ward that the removal of the ward's estate will not conflict with the interest of the ward, the terms of limitations attending the right by which the ward owns the estate or the rights of creditors, the court may order the resident representative to pay and deliver to the nonresident representative the whole or any part of the ward's estate. The order may be entered only upon petition of the nonresident representative and the production of a copy of his letters authenticated within 60 days before the date of presentation. Unless excused by the court for good cause shown, 10 days' notice of the hearing on the petition shall be given to the resident representative.
(Source: P.A. 79-328.)

(755 ILCS 5/22-3) (from Ch. 110 1/2, par. 22-3)
Sec. 22-3. Right to sue.) If no letters are issued in this State upon the estate of a nonresident decedent or ward, a representative to whom letters are issued on the estate by a court of competent jurisdiction of any other state, territory, country or the District of Columbia may sue in this State in any case in which a resident representative may sue. The court in which the suit is filed may order the nonresident representative to give bond for costs as in case of other nonresidents.
(Source: P.A. 79-328.)

(755 ILCS 5/22-4) (from Ch. 110 1/2, par. 22-4)
Sec. 22-4. Lease, sale or mortgage of real or personal estate.) (a) If no letters are issued in this State upon the estate of a decedent who at the time of his death owned real or personal estate or any interest therein within this State or upon the estate of a ward who owns real or personal estate or any interest therein within this State and if any person is appointed in any other state, territory, country or the District of Columbia as representative of the estate of the decedent or as guardian, conservator, committee or in any like capacity for the ward, the person so appointed may file his petition for leave to lease, sell or mortgage the real or personal estate or the mining, oil or gas rights or other interest therein for any of the purposes for which a representative appointed in this State may lease, sell or mortgage under this Act or for such other purposes as the court which appointed such person may direct. A petition under this Section must be filed in the court of the county in which the personal estate, or the greater part thereof, or the real estate, or the greater part thereof, as the case may be, may be located.
(b) The nonresident representative must file with the petition: (1) a copy of his letters authenticated within 60 days before the date of presentation, (2) an authenticated copy of the order of the court which issued letters to him authorizing him to apply to a court in this State for leave to lease, sell or mortgage the property, (3) an authenticated copy of any bond required by the court which issued letters to him and (4) an authenticated copy of the order of the court which issued letters to him approving any bond required to be filed.
(c) The practice and procedure in the proceedings commenced by a nonresident representative are the same, as near as may be, as the practice and procedure in similar proceedings brought by resident representatives.
(Source: P.A. 79-328.)

(755 ILCS 5/22-5) (from Ch. 110 1/2, par. 22-5)
Sec. 22-5. Letters issued in this State.) If after any proceedings are commenced by a nonresident representative under Section 22-3 or 22-4, letters are issued on the estate of the decedent or ward in this State, on motion the resident representative shall be substituted as petitioner in the proceedings, which shall be heard and determined as if originally instituted by the resident representative and the benefits of the judgment or order shall inure to him and are assets in his hands.
(Source: P.A. 79-328.)

(755 ILCS 5/22-6) (from Ch. 110 1/2, par. 22-6)
Sec. 22-6. Deed by foreign executor under will.) A deed executed under the power vested in a representative to whom letters of office were issued by any court of competent jurisdiction in any other state of the United States or the District of Columbia under a foreign will admitted to probate in that jurisdiction is evidence of title in the grantee to the same extent as was vested in the testator at the time of his death, if the will is admitted to probate in the court of the proper county in this State before delivery of the deed, unless letters of office on the estate of the decedent have been issued in this State and remain unrevoked.
(Source: P.A. 79-328.)



Article XXIII - Resignation And Removal Of Representative

(755 ILCS 5/Art. XXIII heading)

(755 ILCS 5/23-1) (from Ch. 110 1/2, par. 23-1)
Sec. 23-1. Resignation.) Upon petition of a representative, the court may permit him to resign. The petition may be heard without notice or after giving notice to such persons and in such manner as the court directs. If the petitioner is permitted to resign the court shall revoke his letters.
(Source: P.A. 79-328.)

(755 ILCS 5/23-2) (from Ch. 110 1/2, par. 23-2)
Sec. 23-2. Removal.
(a) On petition of any interested person or on the court's own motion, the court may remove a representative if:
(1) the representative is acting under letters

secured by false pretenses;

(2) the representative is adjudged a person subject

to involuntary admission under the Mental Health and Developmental Disabilities Code or is adjudged a person with a disability;

(3) the representative is convicted of a felony;
(4) the representative wastes or mismanages the

estate;

(5) the representative conducts himself or herself in

such a manner as to endanger any co-representative or the surety on the representative's bond;

(6) the representative fails to give sufficient bond

or security, counter security or a new bond, after being ordered by the court to do so;

(7) the representative fails to file an inventory or

accounting after being ordered by the court to do so;

(8) the representative conceals himself or herself so

that process cannot be served upon the representative or notice cannot be given to the representative;

(9) the representative becomes incapable of or

unsuitable for the discharge of the representative's duties; or

(10) there is other good cause.
(b) If the representative becomes a nonresident of the United States, the court may remove the representative as such representative.
(Source: P.A. 99-143, eff. 7-27-15.)

(755 ILCS 5/23-3) (from Ch. 110 1/2, par. 23-3)
Sec. 23-3. Procedure on removal.) (a) Before removing a representative for any of the causes set forth in Section 23-2, the court shall order a citation to issue directing the respondent to show cause why he should not be removed for the cause stated in the citation. The citation must be served not less than 10 days before the return day designated in the citation and must be served and returned in the manner provided for summons in civil cases. The address recorded by the representative with the clerk of the court shall be considered the place where citations, notices or other process may be served upon him.
(b) If (1) the petitioner or his attorney files in the office of the clerk of the court an affidavit stating that the respondent resides or has gone out of this State, is concealed within this State, or on due inquiry cannot be found so that the citation cannot be served on him, and stating the last known post office address of the respondent or (2) the citation is issued on the court's own motion and is not served on the respondent, the clerk shall prepare a notice which must state the name of the decedent or ward, the number of the case, the name of the person to whom the notice is given, the alleged cause of removal and place of hearing and shall direct the respondent to appear and show cause why he should not be removed. Not less than 15 days before the return day designated in the notice, the clerk of the court shall send by registered mail one copy of the notice to the respondent at his last known post office address as stated in the affidavit if one is filed, one copy of the notice to the respondent at his last known post office address as shown by the last document filed in the court in which he stated his post office address and one copy of the notice to his attorney of record.
(c) The representative whose removal is sought may file a pleading to the petition or charges for removal on or before the return day designated in the citation or notice or within such further time as the court permits. If on the hearing the court finds that he should be removed for any cause listed in Section 23-2, the court may remove him and revoke his letters.
(d) The court may assess the costs of the proceeding against a representative who is removed for any cause listed in Section 23-2.
(Source: P.A. 79-328.)

(755 ILCS 5/23-4) (from Ch. 110 1/2, par. 23-4)
Sec. 23-4. Transfer to another county in the State.) If it appears to the court in which a ward's estate is being administered that the interests of the ward are best served by the transfer of the administration of the ward's estate to another county in this State by reason of the residence of the ward or of the representative or of the location of the major portion of the ward's property in that county, the court may enter an order in the estate transferring the administration of the estate to the court of that county. Upon the filing of authenticated copies of the order of transfer and of all documents filed and all orders entered in the court from which the transfer is made and the qualifying by the representative in the court to which the transfer is made, that court shall enter the estate upon its docket, issue letters of office and direct the administration of the estate as if letters of office had originally issued from that court. Upon the filing of an authenticated copy of the letters in the court from which the transfer is made, the letters issued by that court shall be revoked. The representative shall file in the court to which the transfer is made authenticated copies of his final account and all orders in connection therewith entered in the court from which the transfer is made. Authenticated copies of documents and orders of the court from which the transfer is made have the same force and effect as if the documents were filed or the orders entered in the court to which the transfer is made.
(Source: P.A. 79-328.)

(755 ILCS 5/23-5) (from Ch. 110 1/2, par. 23-5)
Sec. 23-5. Letters revoked when will is produced.) If the will of a decedent is admitted to probate after letters of administration have been issued on his estate, the letters of administration shall be revoked.
(Source: P.A. 79-328.)

(755 ILCS 5/23-6) (from Ch. 110 1/2, par. 23-6)
Sec. 23-6. Letters revoked when will is set aside.) If a will which has been admitted to probate is set aside after letters of office are issued thereon, the letters shall be revoked.
(Source: P.A. 79-328.)

(755 ILCS 5/23-8) (from Ch. 110 1/2, par. 23-8)
Sec. 23-8. Acts done before revocation of letters are valid.) If the letters of a representative are revoked, all acts done by him according to law before the revocation of his letters are valid.
(Source: P.A. 79-328.)



Article XXIV - Accounts

(755 ILCS 5/Art. XXIV heading)

(755 ILCS 5/24-1) (from Ch. 110 1/2, par. 24-1)
Sec. 24-1. Duty to account.) (a) Except as provided in subsection (b), within 60 days after the expiration of 12 months after the issuance of letters or within such further time as the court allows and thereafter whenever required by the court until the administration is completed, and if the letters are revoked, within such time as the court directs, every representative of a decedent's estate shall prepare and present a verified account of his administration to the court which issued his letters. The account shall state the receipts and disbursements of the representative since his last accounting and all real and personal estate which is on hand and shall be accompanied by such evidence of the disbursements as the court may require.
(b) If written consents of all interested persons are filed in the court, the court may excuse the preparation and presentation of an account, subject to such conditions as the court deems appropriate.
(Source: P.A. 84-555; 84-690.)

(755 ILCS 5/24-2) (from Ch. 110 1/2, par. 24-2)
Sec. 24-2. Notice of accounting - effect.) Notice of the hearing on any account of a representative of a decedent's estate shall be given as the court directs to unpaid creditors and to all other interested persons. If the account is approved by the court upon the hearing, in the absence of fraud, accident or mistake, the account as approved is binding upon all persons to whom the notice was given. No notice, however, shall be required under this Section either (a) to any person from whom a receipt in full is exhibited to the court or who waives notice, or (b) whenever a trustee of a trust is an interested person, to any beneficiary of the trust by reason of the beneficiary's interest in the trust, but a trustee given notice of an account under this Section shall be liable to the trust beneficiaries for any breach of fiduciary duty by the trustee in connection with the account.
(Source: P.A. 85-994.)

(755 ILCS 5/24-3) (from Ch. 110 1/2, par. 24-3)
Sec. 24-3. Order of distribution, abatement and contribution on settlement of estate.) (a) The court may enforce the settlement of estates. On every settlement the court may order the representative of a decedent's estate to pay the claims against the estate, as provided in Section 18-13. If it appears that there are sufficient assets to pay all claims against the estate the court may order the representative to distribute the estate to the persons entitled thereto.
(b) Unless otherwise provided by the will, if the estate of a testator is insufficient to pay all legacies under his will, specific legacies shall be satisfied pro rata before general legacies, and general legacies shall be satisfied pro rata, without any priority in either case as between real and personal estate.
(c) If real or personal estate which has been specifically bequeathed is sold by the representative, the other legatees shall contribute to the legatee whose legacy has been sold, so as to accomplish abatement and equalization as provided in this Section. The court shall determine the amount of the respective contributions, the manner in which they shall be paid, and whether with or without security.
(d) On final distribution of an estate, payments made from principal or income shall be accounted for as provided in Sections 5 and 6 of the Principal and Income Act.
(Source: P.A. 84-395.)

(755 ILCS 5/24-4) (from Ch. 110 1/2, par. 24-4)
Sec. 24-4. Distribution before the expiration of the period when claims are barred.) (a) If it appears that there are sufficient assets to pay all claims against the estate of a decedent, the court may order the representative to pay the distributive share to a distributee before the expiration of the period when claims are barred under Section 18-12 if the distributee gives bond payable to and for the indemnity of the representative in double the value of the distributive share to be paid, with surety to be approved by the court, conditioned to refund the due proportion of any claim entitled to be paid from the estate distributed together with the expenses of recovery, including reasonable attorneys' fees and additional expenses of administration.
(b) If at any time after payment of a distributive share it becomes necessary for all or any part of the distributive share to be refunded for the payment of any claim entitled to be paid from the estate distributed, upon petition of any interested person the court shall order the distributee to refund that portion of his distributive share which is necessary to pay the claim. If there is more than one distributee, the court shall apportion among the distributees the amount to be refunded according to the amount received by each of them, but specific and general legacies need not be refunded unless the residue is insufficient to satisfy the claims entitled to be paid from the estate distributed. If a distributee refuses to refund within 60 days after being ordered by the court to do so and upon demand, the refusal is deemed a breach of the bond and a civil action may be maintained by the representative against the distributee and the surety or either of them for the amount due together with the expenses of recovery, including reasonable attorneys' fees. The order of the court is evidence of the amount due.
(Source: P.A. 84-395.)

(755 ILCS 5/24-5) (from Ch. 110 1/2, par. 24-5)
Sec. 24-5. Distribution on presumption of death - deposit in court or in depositaries.) (a) Before distribution is made to a distributee of the estate of a person presumed to be dead, the distributee or someone for and on behalf of the distributee must give bond payable to the people of the State of Illinois in double the value of the distributive share to be paid, with surety to be approved by the court, conditioned to refund to the person presumed to be dead, if alive, or to any other person lawfully entitled thereto, the share received by the distributee. The bond may provide that it is binding on the surety for a period of not to exceed 10 years from the date thereof, but the release of the surety at the expiration of the 10 years does not release the distributee from liability to refund the distributive share received by him.
(b) In any case where funds have been deposited pursuant to the order of any court in the office of the county treasury or any other depositary for the benefit of any person and have there remained for a period of 20 years or more without lawful claim being made therefor, the funds are thereafter distributable to the heirs or legatees of such person under the presumption of death testate or intestate, as found by any court of competent jurisdiction, upon the entry into bond by each distributee, without surety, conditioned to refund on demand, to the presumed decedent, if alive, or to any other person lawfully entitled thereto, all money and other property or assets received by the distributee as heir or legatee; and in all cases of distribution there shall not thereafter be any recourse to, or liability on the part of the treasurer, depositary or any representative or officer of court.
(Source: P.A. 79-328.)

(755 ILCS 5/24-6) (from Ch. 110 1/2, par. 24-6)
Sec. 24-6. Filing of bond.) After approval by the court, the bonds provided for in Section 24-4 or 24-5 of this Act must be filed with the clerk of the court.
(Source: P.A. 79-328.)

(755 ILCS 5/24-7) (from Ch. 110 1/2, par. 24-7)
Sec. 24-7. When estate does not exceed surviving spouse's award.) If it appears to the court that the value of the real and personal estate of a decedent after payment of 1st class claims does not exceed the amount of the surviving spouse's or child's award, or both, the court shall order the representative to deliver the personal estate to the person entitled to the award and discharge the representative. The order operates to vest the person entitled to the award with complete title to the personal estate. The person entitled to the award is liable only for unpaid 1st class claims against the estate to the extent of the personal estate so delivered to that person.
(Source: P.A. 79-328.)

(755 ILCS 5/24-8) (from Ch. 110 1/2, par. 24-8)
Sec. 24-8. Accounting to distributee.) If a representative has taken possession of all or a part of the estate of the decedent and refuses or fails to pay the claims, to account or to pay the distributive share to any distributee including a co-representative who is entitled to a distributive share, after being ordered to do so by the court, the distributee may maintain an action for an accounting and to recover the proportion of the estate belonging to or due him.
(Source: P.A. 79-328.)

(755 ILCS 5/24-9) (from Ch. 110 1/2, par. 24-9)
Sec. 24-9. Reopening estate.) If a decedent's estate has been closed and the representative discharged, it may be reopened to permit the administration of a newly discovered asset or of an unsettled portion of the estate on the petition of any interested person. If the petition asks the appointment of the former representative or a successor designated by the will, the court may order such notice of the hearing on the petition to be given to any interested persons as it directs or the court may hear the petition without notice. If the petition asks the appointment of a representative other than the one who was acting when the prior administration was completed or a successor designated by the will, notice of the hearing on the petition must be given as the court directs to the former representative and to all persons entitled either to administer or to nominate a person to administer equally with or in preference to the petitioner. No notice need be given to any person who personally appears at the hearing or who files his waiver of notice. On the hearing, the court may vacate the order of discharge or issue letters of office as the case requires. A new bond based on the value of the newly discovered asset or the unsettled portion of the estate and limited to the administration thereof must be furnished as provided by this Act.
(Source: P.A. 79-328.)

(755 ILCS 5/24-10) (from Ch. 110 1/2, par. 24-10)
Sec. 24-10. Interest on property withheld by representative of decedent's estate.) At the expiration of a period of 2 years after the issuance of letters of office in a decedent's estate, the representative shall be charged with interest at the rate of 10% per year on the fair market value of all the personal estate which has come into his possession or control and has not been properly paid out or distributed, except for good cause shown. The interest shall run from 2 years after the issuance of letters or if personal estate comes into his possession or control subsequent to 2 years after the issuance of letters, interest on the subsequently acquired personal estate runs from 6 months after such personal estate comes into his possession or control, except for good cause shown.
(Source: P.A. 79-328.)

(755 ILCS 5/24-11) (from Ch. 110 1/2, par. 24-11)
Sec. 24-11. Duty to account - ward's estate.) (a) The representative of a ward's estate shall present a verified account of his administration to the court which issued his letters within 30 days after the expiration of one year after the issuance of letters or within such further time as the court allows; within 30 days after the termination of his office or within such further time as the court allows, and whenever required by the court until the office is terminated; provided however, if no time is set by the court, the representative shall present a verified account within 30 days after the expiration of 3 years from the date of the preceding account or within such further time as the court allows. The account shall state the receipts and disbursements of the representative since his last accounting and all personal estate which is on hand, and shall be accompanied by such evidence of the disbursements as the court may require. On every accounting the court may require the representative to produce satisfactory evidence that he has in his possession or control the personal estate shown by the account to be on hand.
(b) If the estate of a ward is derived in whole or in part from payments of compensation, adjusted compensation, pension, insurance or other similar benefits made directly to the estate by the Veterans Administration, notice of the hearing on any account filed in the ward's estate and a copy of the account must be given to the Veterans' Administration Regional Office at least 10 days before the hearing. If notice of the hearing on any account except the final account of a representative is served at least 10 days before the hearing on the account and the court appoints a guardian ad litem to represent the ward at the hearing, in the absence of fraud, accident or mistake the account as approved is binding upon the ward. Notice of the hearing on any final account of a representative must be given to the ward if he is living and to such other persons and in such manner as the court directs.
(c) On final settlement of the estate of a ward or sooner if the court directs, the representative shall pay and deliver the estate and title papers of the ward in the hands of the representative or with which he is chargeable to the person entitled thereto.
(Source: P.A. 84-494.)

(755 ILCS 5/24-12) (from Ch. 110 1/2, par. 24-12)
Sec. 24-12. Termination of office of a representative of a ward.) The office of a representative of a ward terminates when the ward if a minor attains his majority, when the letters of a representative are revoked, when the representative dies or, subject to Section 24-19, when the ward dies. The marriage of a minor ward terminates the right of the minor's guardian to the ward's custody and education but not to the minor's estate.
(Source: P.A. 80-1364.)

(755 ILCS 5/24-13) (from Ch. 110 1/2, par. 24-13)
Sec. 24-13. Accounting for a deceased representative or a representative under legal disability.) If a representative dies or is adjudged to be under legal disability or is adjudged a person subject to involuntary admission or meeting the standard for judicial admission under the Mental Health and Developmental Disabilities Code before he is discharged, the surety on his bond or his representative or any of his heirs or legatees may present an account in his behalf.
(Source: P.A. 83-706.)

(755 ILCS 5/24-14) (from Ch. 110 1/2, par. 24-14)
Sec. 24-14. Accounting by surety on bond of representative.) If the letters issued to a representative are revoked and he fails or refuses to file an account within the time fixed by the court, the surety on his bond may present an account in his behalf.
(Source: P.A. 79-328.)

(755 ILCS 5/24-15) (from Ch. 110 1/2, par. 24-15)
Sec. 24-15. Stating an account.) The court may state an account on behalf of a representative who dies or is adjudged to be a person under legal disability and on whose behalf an account is not presented to the court within 60 days after the death or adjudication or who fails or refuses to present an account as required by law. When entered of record the account is binding and conclusive against the representative and the surety on his bond.
(Source: P.A. 83-706.)

(755 ILCS 5/24-16) (from Ch. 110 1/2, par. 24-16)
Sec. 24-16. Citation - attachment.) (a) If the representative fails or refuses to make settlement within 30 days after the expiration of the time provided by this Act, the court may order a citation to issue directing the respondent to appear on the return day designated in the citation and to make settlement of the estate or to show cause why settlement is not made. The citation must be served not less than 10 days before the return day designated in the citation and be served and returned in the manner provided for summons in civil cases. If the respondent appears in court on the return of the citation and fails or refuses to make settlement within the time ordered by the court or to show cause why settlement is not made, he may be dealt with as for contempt and may be removed as representative.
(b) If after being served with the citation, the respondent fails to appear before the court on the return day designated in the citation, the court may order an attachment to issue requiring the sheriff to bring the body of the respondent before the court forthwith. If after having been so attached, the respondent fails to make settlement under the order of the court he may be dealt with as for contempt and may be removed as representative.
(c) If a representative fails or refuses to pay any money or deliver any property to a person entitled thereto in pursuance of the lawful order of the court within 30 days after demand therefor is made upon the representative, except for good cause shown, on the petition of any interested party or on the court's own motion, the court may order an attachment to issue requiring the sheriff to bring the body of the respondent before the court forthwith and may commit him to jail until he complies with the order of the court or until he is discharged by due course of law and may remove him as representative.
(d) The costs of the citation and attachment shall be paid by the delinquent respondent and the court may enter judgment therefor.
(Source: P.A. 79-328.)

(755 ILCS 5/24-17) (from Ch. 110 1/2, par. 24-17)
Sec. 24-17. Devastavit.) The failure or refusal of a representative to pay any money or deliver any property to the person entitled thereto in pursuance of the lawful order of the court within 30 days after demand therefor amounts to a devastavit and an action upon the representative's bond may be forthwith instituted and maintained. The failure or refusal to pay or deliver is sufficient breach of the condition of the bond to authorize a recovery thereon against the representative and his surety, or either.
(Source: P.A. 79-328.)

(755 ILCS 5/24-18) (from Ch. 110 1/2, par. 24-18)
Sec. 24-18. Liability for mismanagement.) A representative and the surety on his bond are liable to a successor representative, to a co-representative or to any person aggrieved thereby for any mismanagement of the estate committed to his care. The successor representative, the co-representative or the person so aggrieved may institute and maintain an action against the representative and the surety on his bond for all money and property which have come into his possession and are withheld or may have been wasted, embezzled or misapplied and no satisfaction made therefor.
(Source: P.A. 79-328.)

(755 ILCS 5/24-19) (from Ch. 110 1/2, par. 24-19)
Sec. 24-19. Administration of deceased ward's estate.) (a) Without order of appointment and until the issuance of letters testamentary or of administration or until sooner discharged by the court, a representative of the estate of a deceased ward has the powers and duties of an administrator to collect.
(b) When 30 days or such further time as the court allows have elapsed after the death of a ward, letters of administration may be issued to the person who was guardian of the estate of the deceased ward upon his petition therefor, unless a petition for letters has theretofore been presented to the court of the proper county, in which case the court shall first dispose of the pending petition before issuing letters to the representative. If letters of administration are issued to another on a petition filed, letters may not be issued to the person who was guardian.
(Source: P.A. 85-692.)

(755 ILCS 5/24-20) (from Ch. 110 1/2, par. 24-20)
Sec. 24-20. Deposit of unclaimed money. When the receipt of a ward, a distributee of an estate, or a claimant cannot be obtained for money or any other asset of the estate, the representative by leave of court may sell the asset and deposit the net proceeds together with any other money of the estate belonging to the ward, distributee, or claimant with the county treasurer of the county in which the estate is being administered. The representative shall notify the county treasurer in writing of the identity of the persons entitled thereto and, if known, their last known post office address. The county treasurer shall give the representative a receipt therefor which shall be filed in the court. The person entitled to the money so deposited may obtain it, plus interest at a rate equal to the average interest rate on 3 month United States Treasury Bills issued during the time the money was on deposit, upon application to the court and satisfactory proof of his right thereto.
(Source: P.A. 88-46.)

(755 ILCS 5/24-21) (from Ch. 110 1/2, par. 24-21)
Sec. 24-21. Deposit or investment of money of a ward, subject to court order.) (a) If the estate of a ward consists only of money, on the petition of the representative of the estate or of the representative of an estate of which the ward is a legatee or heir, or of any other interested person, or on its own motion, the court may, if it appears practicable and to the best interests of the ward to do so, order the money (1) deposited in a bank to the credit of the ward at interest or otherwise but, unless otherwise authorized by the court, only to an amount not exceeding the amount for which it is insured by the Federal Deposit Insurance Corporation, or (2) deposited in any state or federal savings and loan association but, unless otherwise authorized by the court, only to an amount not exceeding the amount for which it is insured by the Federal Savings and Loan Insurance Corporation, or (3) invested in United States obligations and deposited for safekeeping for the account of the ward in a bank or trust company qualified to accept and execute trusts in this State, or with the Secretary of the Treasury of the United States or in a Federal Reserve Bank or in such other agency as may be designated by the Secretary of the Treasury, or (4) invested in shares of any state or federal credit union to the credit of the ward at interest or otherwise to an amount not exceeding the amount for which said shares are insured as required by The Illinois Credit Union Act or the Federal Credit Union Act, as applicable. The receipt of the bank or trust company constitutes a voucher for accounting purposes. Amounts deposited pursuant to clauses (1), (2) and (4) herein, in excess of the amount insured by the United States or any agency thereof shall be secured by a surety bond taken from a surety authorized to transact business in this State in such sum, under such conditions and with such security sufficient to save the estate from loss.
(b) If a representative of the estate has been appointed for a ward, the court may direct the representative to file a final account and excuse him from further duty and release him and the sureties on his bond, until further order of court.
(c) On the petition of the spouse, parent or person standing in loco parentis to or having responsibility for the custody or support of the ward, the court may order any money so deposited or invested to be withdrawn and used for the comfort, support, education or other benefit of the ward or his dependents. The petitioner shall appear in open court unless his appearance is excused by the court and shall furnish such evidence of the necessity for the withdrawal as the court may require. The bank of deposit or agency for safekeeping shall be released in making payment or delivery (1) in accordance with the order of the court, (2) directly to the ward upon his attaining legal age or restoration, as the case may be, or (3) directly to the representative of the ward in case of his death, and in any such case it may not be required to see to the application or disposition of the funds or property.
(Source: P.A. 82-415.)

(755 ILCS 5/24-22) (from Ch. 110 1/2, par. 24-22)
Sec. 24-22. Interest of administrator of veterans affairs.) The interest of the Administrator of Veterans Affairs in the estate of a ward shall be limited to that part of the estate, invested or uninvested, which is derived from payments made directly to the estate by the Veterans Administration. When a part of the estate of a ward is derived from sources other than the Veterans Administration, it is presumed that authorized or approved expenditures made under Section 11-13 are made first out of receipts from the Veterans Administration unless it appears otherwise from the order of court authorizing or approving the expenditures.
(Source: P.A. 79-328.)



Article XXV - Small Estates

(755 ILCS 5/Art. XXV heading)

(755 ILCS 5/25-1) (from Ch. 110 1/2, par. 25-1)
Sec. 25-1. Payment or delivery of small estate of decedent upon affidavit.
(a) When any person, corporation, or financial institution (1) indebted to or holding personal estate of a decedent, (2) controlling the right of access to decedent's safe deposit box or (3) acting as registrar or transfer agent of any evidence of interest, indebtedness, property or right is furnished with a small estate affidavit in substantially the form hereinafter set forth, that person, corporation, or financial institution shall pay the indebtedness, grant access to the safe deposit box, deliver the personal estate or transfer or issue the evidence of interest, indebtedness, property or right to persons and in the manner specified in the affidavit or to an agent appointed as hereinafter set forth.
(b) Small Estate Affidavit
I, (name of affiant) , on oath state:
1. (a) My post office address is: ;
(b) My residence address is: ; and
(c) I understand that, if I am an out-of-state resident, I submit myself to the jurisdiction of Illinois courts for all matters related to the preparation and use of this affidavit. My agent for service of process in Illinois is: NAME.......................... ADDRESS....................... CITY.......................... TELEPHONE (IF ANY)............ I understand that if no person is named above as my agent for service or, if for any reason, service on the named person cannot be effectuated, the clerk of the circuit court of ......(County) (Judicial Circuit) Illinois is recognized by Illinois law as my agent for service of process.
2. The decedent's name is ;
3. The date of the decedent's death was , and I have attached a copy of the death certificate hereto.
4. The decedent's place of residence immediately before his death was ;
5. No letters of office are now outstanding on the decedent's estate and no petition for letters is contemplated or pending in Illinois or in any other jurisdiction, to my knowledge;
6. The gross value of the decedent's entire personal estate, including the value of all property passing to any party either by intestacy or under a will, does not exceed $100,000. (Here, list each asset, e.g., cash, stock, and its fair market value.);
7. (a) All of the decedent's funeral expenses and other debts have been paid, or
(b) All of the decedent's known unpaid debts are listed and classified as follows (include the name, post office address, and amount):
Class 1: funeral and burial expenses, which include

reasonable amounts paid for a burial space, crypt, or niche; a marker on the burial space; and care of the burial space, crypt, or niche; expenses of administration; and statutory custodial claims as follows:

..........................................................
Class 2: the surviving spouse's award or child's award,

if applicable, as follows:

..........................................................
Class 3: debts due the United States, as follows:
..........................................................
Class 4: money due employees of the decedent of not more

than $800 for each claimant for services rendered within 4 months prior to the decedent's death and expenses attending the last illness, as follows:

..........................................................
Class 5: money and property received or held in trust by

the decedent which cannot be identified or traced, as follows:

..........................................................
Class 6: debts due the State of Illinois and any county,

township, city, town, village, or school district located within Illinois, as follows:

..........................................................
Class 7: all other claims, as follows:
..........................................................
(Strike either 7(a) or 7(b)).
7.5. I understand that all valid claims against the decedent's estate described in paragraph 7 must be paid by me from the decedent's estate before any distribution is made to any heir or legatee. I further understand that the decedent's estate should pay all claims in the order set forth above, and if the decedent's estate is insufficient to pay the claims in any one class, the claims in that class shall be paid pro rata.
8. There is no known unpaid claimant or contested claim against the decedent, except as stated in paragraph 7.
9. (a) The names and places of residence of any surviving spouse, minor children and adult dependent* children of the decedent are as follows:

Name and

Place of

Age of

Relationship

Residence

minor child

*(Note: An adult dependent child is one who is unable to maintain himself and is likely to become a public charge.)
(b) The award allowable to the surviving spouse of a decedent who was an Illinois resident is $.......... ($20,000, plus $10,000 multiplied by the number of minor children and adult dependent children who resided with the surviving spouse at the time of the decedent's death. If any such child did not reside with the surviving spouse at the time of the decedent's death, so indicate).
(c) If there is no surviving spouse, the award allowable to the minor children and adult dependent children of a decedent who was an Illinois resident is $.......... ($20,000, plus $10,000 multiplied by the number of minor children and adult dependent children), to be divided among them in equal shares.
10. (a) The decedent left no will. The names, places of residence and relationships of the decedent's heirs, and the portion of the estate to which each heir is entitled under the law where decedent died intestate are as follows:

Name, relationship

Age of

Portion of

and place of residence

minor

Estate

OR

(b) The decedent left a will, which has been filed with the clerk of an appropriate court. A certified copy of the will on file is attached. To the best of my knowledge and belief the will on file is the decedent's last will and was signed by the decedent and the attesting witnesses as required by law and would be admittable to probate. The names and places of residence of the legatees and the portion of the estate, if any, to which each legatee is entitled are as follows:

Name, relationship

Age of

Portion of

and place of residence

minor

Estate

(Strike either 10(a) or 10(b)).
(c) Affiant is unaware of any dispute or potential conflict as to the heirship or will of the decedent.
10.3. My relationship to the decedent or the decedent's estate is as follows:.
10.5. (The following paragraph should appear in bold type and in not less than 14-point font):
I understand that the decedent's estate must be

distributed first to satisfy claims against the decedent's estate as set forth in paragraph 7.5 of this affidavit before any distribution is made to any heir or legatee. By signing this affidavit, I agree to indemnify and hold harmless all creditors of the decedent's estate, the decedent's heirs and legatees, and other persons, corporations, or financial institutions relying upon this affidavit who incur any loss because of reliance on this affidavit, up to the amount lost because of any act or omission by me. I further understand that any person, corporation, or financial institution recovering under this indemnification provision shall be entitled to reasonable attorney's fees and the expenses of recovery.

11. After payment by me from the decedent's estate of all debts and expenses listed in paragraph 7, any remaining property described in paragraph 6 of this affidavit should be distributed as follows:

Name Specific sum or property to be distributed


The foregoing statement is made under the penalties of perjury*. ......................... Signature of Affiant Signed and sworn before me on (insert date).
.........................Notary Public *(Note: A fraudulent statement made under the penalties of perjury is perjury, as defined in Section 32-2 of the Criminal Code of 2012.)
(c) Appointment of Agent. If safe deposit access is involved or if sale of any personal property is desirable to facilitate distribution pursuant to the small estate affidavit, the affiant under the small estate affidavit may in writing appoint one or more persons as the affiant's agent for that purpose. The agent shall have power, without court approval, to gain access to, sell, and distribute the property in the manner specified in paragraphs 7.5 and 11 of the affidavit; and the payment, delivery, transfer, access or issuance shall be made or granted to or on the order of the agent. The affiant may appoint himself or herself as the designated representative to exercise the powers and perform the duties of an agent described in this subsection (c).
(d) Reliance and Release. Any person, corporation, or financial institution who acts in good faith reliance on a copy of a document purporting to be a small estate affidavit that is substantially in compliance with subsection (b) of this Section shall be fully protected and released upon payment, delivery, transfer, access or issuance pursuant to such a document to the same extent as if the payment, delivery, transfer, access or issuance had been made or granted to the representative of the estate. Such person, corporation, or financial institution is not required to see to the application or disposition of the property; but each person to whom a payment, delivery, transfer, access or issuance is made or given is answerable therefor to any person having a prior right and is accountable to any representative of the estate.
(e) Distributions pursuant to an affidavit substantially in the form set forth in subsection (b) of this Section may be made to the affiant, if so specified in paragraph 11, notwithstanding the disclosure of known unpaid debts. The affiant, acting on behalf of the decedent's estate, is obligated to pay all valid claims against the decedent's estate before any distribution is made to any heir or legatee. The affiant signing the small estate affidavit prepared pursuant to subsection (b) of this Section shall indemnify and hold harmless all creditors, heirs, and legatees of the decedent and other persons, corporations, or financial institutions relying upon the affidavit who incur loss because of such reliance. That indemnification shall only be up to the amount lost because of the act or omission of the affiant. Any person, corporation, or financial institution recovering under this subsection (e) shall be entitled to reasonable attorney's fees and the expenses of recovery.
(f) The affiant of a small estate affidavit who is a non-resident of Illinois submits himself or herself to the jurisdiction of Illinois courts for all matters related to the preparation or use of the affidavit. The affidavit shall provide the name, address, and phone number of a person whom the affiant names as his agent for service of process. If no such person is named or if, for any reason, service on the named person cannot be effectuated, the clerk of the circuit court of the county or judicial circuit of which the decedent was a resident at the time of his death shall be the agent for service of process.
(g) Any action properly taken under this Section, as amended by Public Act 93-877, on or after August 6, 2004 (the effective date of Public Act 93-877) is valid regardless of the date of death of the decedent.
(h) The changes made by this amendatory Act of the 96th General Assembly apply to a decedent whose date of death is on or after the effective date of this amendatory Act of the 96th General Assembly.
(i) The changes made by this amendatory Act of the 98th General Assembly apply to a decedent whose date of death is on or after the effective date of this amendatory Act of the 98th General Assembly.
(Source: P.A. 97-1150, eff. 1-25-13; 98-836, eff. 1-1-15.)

(755 ILCS 5/25-2) (from Ch. 110 1/2, par. 25-2)
Sec. 25-2. When appointment of representative of ward unnecessary.) Upon receiving an affidavit that the personal estate of a ward does not exceed $10,000 in value, that no representative has been appointed for his estate and that the affiant is a parent or a person standing in loco parentis to the minor or is the spouse of the ward or, if there is no spouse of the ward, that affiant is a relative having the responsibility of the support of the person under legal disability or ward, any person or corporation indebted to or holding personal estate of the ward may pay the amount of the indebtedness or deliver the personal estate to the affiant. In the same manner and upon like proof, any person or corporation having the responsibility for the issuance or transfer of stocks, bonds or other personal estate may issue or transfer the stocks, bonds or other personal estate to or in the name of the affiant. Upon the payment, delivery, transfer or issuance pursuant to the affidavit, the person or corporation is released to the same extent as if the payment, delivery, transfer or issuance had been made to the legally qualified representative of the ward and is not required to see to the application or disposition of the property.
(Source: P.A. 90-307, eff. 8-1-97.)

(755 ILCS 5/25-3) (from Ch. 110 1/2, par. 25-3)
Sec. 25-3. Recovery upon refusal to pay or deliver.) If a person or corporation to whom an affidavit under Section 25-1 or Section 25-2 is delivered refuses to pay, deliver, transfer or issue the personal estate as provided by this Article, it may be recovered in a civil action by or on behalf of the person entitled to receive it upon proof of the facts required to be stated in the affidavit. For the purpose of the action the affidavit is prima facie proof of the facts stated therein.
(Source: P.A. 79-328.)

(755 ILCS 5/25-4) (from Ch. 110 1/2, par. 25-4)
Sec. 25-4. Sale of small real estate interest of ward.) If the interest of a ward in any parcel of real estate does not exceed $2,500 in value and a private sale thereof can be made for cash, the interest may be sold as provided in this Section instead of as prescribed elsewhere in this Act. The representative of the estate of the ward may file a petition setting forth: (a) the description of the real estate, the interest of the ward therein and the value of the interest sought to be sold; (b) the name and post office address of the ward; (c) a private sale of the ward's interest can be made for cash; and (d) it is for the best interest of the ward that his interest in the real estate be sold. Upon the filing of the petition the court shall set it for hearing not less than 20 days thereafter. Not less than 15 days before the date of hearing of the petition, the clerk of the court shall mail a notice of the time and place of the hearing to the ward. No guardian ad litem need be appointed for the ward unless the court finds it necessary for the ward's protection. If on the hearing the court finds that the ward's interest in the real estate to be sold does not exceed $2,500 in value, a private sale of the ward's interest can be made for cash and it is for the best interest of the ward that the sale be made, the court shall direct the petitioner to sell the ward's interest at private sale for cash for such price as the court determines and upon receipt of the purchase price to execute and deliver a deed to the purchaser. The court shall require the representative to furnish a bond conditioned upon his disposing of the proceeds of sale in the manner required by law, and with or without sureties and in such amount as the court directs; and it is the duty of the representative to file the bond in and have it approved by the court.
(Source: P.A. 79-328.)



Article XXVI - Appeals And Post-Judgment Motions

(755 ILCS 5/Art. XXVI heading)

(755 ILCS 5/26-1) (from Ch. 110 1/2, par. 26-1)
Sec. 26-1. Appeals.) Appeals may be taken as in other civil cases.
(Source: P.A. 80-808.)

(755 ILCS 5/26-2) (from Ch. 110 1/2, par. 26-2)
Sec. 26-2. Effect of appeal from order.) An appeal from an order (a) appointing an administrator to collect or a temporary guardian, (b) removing a representative for any cause listed in Section 23-2 or (c) appointing a successor to one so removed does not affect the order until it is reversed, unless stayed in accordance with the rules of the Supreme Court of this State governing appeals.
(Source: P.A. 81-795.)

(755 ILCS 5/26-3)
Sec. 26-3. Effect of post-judgment motions. Unless stayed by the court, an order adjudicating a person as a person with a disability and appointing a plenary, limited, or successor guardian pursuant to Section 11a-3, 11a-12, 11a-14, or 11a-15 of this Act shall not be suspended or the enforcement thereof stayed pending the filing and resolution of any post-judgment motion.
(Source: P.A. 99-143, eff. 7-27-15.)



Article XXVII - Miscellaneous

(755 ILCS 5/Art. XXVII heading)

(755 ILCS 5/27-1) (from Ch. 110 1/2, par. 27-1)
Sec. 27-1. Fees of representative. A representative is entitled to reasonable compensation for his services, but no fees, charges or other compensation may be allowed a public administrator for services performed in administering that part of the estate of any United States war veteran which consists of compensation, insurance or other monies due or payable from the United States because of the veteran's war service. No fees, charges or other compensation may be allowed an employee of the Department of Human Services or the Department of Children and Family Services designated under paragraph (b) of Section 11-3 for services as guardian of the estate of a patient or resident in a State mental health or developmental disabilities facility or other State institution.
(Source: P.A. 89-507, eff. 7-1-97.)

(755 ILCS 5/27-2) (from Ch. 110 1/2, par. 27-2)
Sec. 27-2. Attorney's fees.)
(a) The attorney for a representative is entitled to reasonable compensation for his services.
(b) An attorney who withdraws from representing a representative must file a petition for fees and costs within 30 days after the withdrawal is approved by the court. If within 30 days after the court approves the withdrawal of an attorney from representing a representative, a motion is filed for an extension of time for the filing of a petition for fees and costs, the court may grant additional time for the filing of that petition.
(Source: P.A. 96-981, eff. 7-2-10.)

(755 ILCS 5/27-3) (from Ch. 110 1/2, par. 27-3)
Sec. 27-3. Duties of a guardian ad litem.) A guardian ad litem appointed under this Act shall file an answer, appear and defend on behalf of the ward or person not in being whom he represents.
(Source: P.A. 79-328.)

(755 ILCS 5/27-4) (from Ch. 110 1/2, par. 27-4)
Sec. 27-4. Compensation of a guardian ad litem or special administrator.) A guardian ad litem or special administrator is entitled to such reasonable compensation as may be fixed by the court to be taxed as costs in the proceedings and paid in due course of administration.
(Source: P.A. 79-328.)

(755 ILCS 5/27-5) (from Ch. 110 1/2, par. 27-5)
Sec. 27-5. Selection of guardian ad litem or special administrator.) The person appointed as guardian ad litem or special administrator under this Act may not be selected upon the recommendation of any person having an interest adverse to the person represented by the guardian ad litem or special administrator or by the attorney for the adverse party.
(Source: P.A. 79-328.)

(755 ILCS 5/27-6) (from Ch. 110 1/2, par. 27-6)
Sec. 27-6. Actions which survive.) In addition to the actions which survive by the common law, the following also survive: actions of replevin, actions to recover damages for an injury to the person (except slander and libel), actions to recover damages for an injury to real or personal property or for the detention or conversion of personal property, actions against officers for misfeasance, malfeasance, nonfeasance of themselves or their deputies, actions for fraud or deceit, and actions provided in Section 6-21 of "An Act relating to alcoholic liquors".
(Source: P.A. 82-783.)

(755 ILCS 5/27-7) (from Ch. 110 1/2, par. 27-7)
Sec. 27-7. Joint tax returns.) Unless otherwise directed by the decedent in his will, a representative may join with the spouse of the decedent or of the ward in the making of a joint federal or state income tax return for the decedent or ward and his spouse and to consent for federal or state gift tax purposes to gifts made by the spouse of the decedent or ward to the end that gifts to which consent is given are treated for federal or state gift tax purposes as made 1/2 by the decedent or ward and 1/2 by his spouse. Any liability incurred by a representative pursuant to any such joinder or consent is incurred on behalf of the estate of the decedent or ward and not individually.
(Source: P.A. 79-328.)

(755 ILCS 5/27-8) (from Ch. 110 1/2, par. 27-8)
Sec. 27-8. Publication of notice in county in which no newspaper is published.) When a notice is required by this Act to be published in a newspaper in a particular county and there is no newspaper published in that county, the notice must be published in such other newspaper in this State as the court directs.
(Source: P.A. 79-328.)

(755 ILCS 5/27-9) (from Ch. 110 1/2, par. 27-9)
Sec. 27-9. Publication of notice by clerk.) When the clerk of the court is required by this Act to publish a notice in a newspaper, the representative or his attorney has the right to direct in what newspaper the notice shall be published. If the clerk makes publication contrary to directions, he may not collect the costs thereof. This Section does not apply in any case where the court directs in what newspaper publication is to be made.
(Source: P.A. 79-328.)



Article XXVIII - Independent Administration Of Decedents' Estates

(755 ILCS 5/Art. XXVIII heading)

(755 ILCS 5/28-1) (from Ch. 110 1/2, par. 28-1)
Sec. 28-1. Purpose and scope of Article.) This Article permits an executor or administrator to administer the estate without court order or filings, except to the extent that court order or filing is required by this Article or is requested by any interested person pursuant to this Article. This Article shall apply to all estates after the effective date of this Amendatory Act of 1983, whether letters of office are issued before, on or after that date. All provisions of this Act dealing with decedents' estates that are not inconsistent with this Article apply to and govern independent administration.
(Source: P.A. 83-900.)

(755 ILCS 5/28-2) (from Ch. 110 1/2, par. 28-2)
Sec. 28-2. Order for independent administration - notice of appointment of independent administrator.)
(a) Unless the will, if any, expressly forbids independent administration or supervised administration is required under subsection (b), the court shall grant independent administration (1) when an order is entered appointing a representative pursuant to a petition which does not request supervised administration and which is filed under Section 6-2, 6-9, 6-20, 7-2, 8-2, 9-4 or 9-6 and (2) on petition by the representative at any time or times during supervised administration and such notice to interested persons as the court directs. Notwithstanding any contrary provision of the preceding sentence, if there is an interested person who is a minor or person with a disability, the court may require supervised administration (or may grant independent administration on such conditions as its deems adequate to protect the ward's interest) whenever the court finds that (1) the interests of the ward are not adequately represented by a personal fiduciary acting or designated to act pursuant to Section 28-3 or by another party having a substantially identical interest in the estate and the ward is not represented by a guardian of his estate and (2) supervised administration is necessary to protect the ward's interests. When independent administration is granted, the independent representative shall include with each notice required to be mailed to heirs or legatees under Section 6-10 or Section 9-5 an explanation of the rights of heirs and legatees under this Article and the form of petition which may be used to terminate independent administration under subsection 28-4(a). The form and substance of the notice of rights and the petition to terminate shall be prescribed by rule of the Supreme Court of this State. Each order granting independent administration and the letters shall state that the representative is appointed as independent executor or independent administrator, as the case may be. The independent representative shall file proof of mailing with the clerk of the court.
(b) If an interested person objects to the grant of independent administration under subsection (a), the court shall require supervised administration, except:
(1) If the will, if any, directs independent

administration, supervised administration shall be required only if the court finds there is good cause to require supervised administration.

(2) If the objector is a creditor or a legatee other

than a residuary legatee, supervised administration shall be required only if the court finds it is necessary to protect the objector's interest, and instead of ordering supervised administration, the court may require such other action as it deems adequate to protect the objector's interest.

(Source: P.A. 99-143, eff. 7-27-15.)

(755 ILCS 5/28-3) (from Ch. 110 1/2, par. 28-3)
Sec. 28-3. Protection of persons under disability during independent administration.)
(a) A personal fiduciary acting pursuant to this Article has full power and the responsibility to protect the interests of his ward during independent administration and to do all acts necessary or appropriate for that purpose which the ward might do if not under disability. Approval of any act of the independent representative or of his final report by the personal fiduciary, or failure of the personal fiduciary to object after notice pursuant to this Article, binds the ward. Unless the ward is bound under the preceding sentence, the independent representative is accountable to the ward for damages incurred as a consequence of willful default by the independent representative until the expiration of a period of 6 months after the ward's disability is removed, and any action must be commenced before the expiration of that period. Upon the entry of an order pursuant to Section 28-4 terminating independent administration status, the personal fiduciary's powers and responsibility for continuing to protect the ward's interest terminate. The fact that a personal fiduciary is acting does not limit the right of any person as next friend of the ward to inform the court of any circumstances that may adversely affect the ward's interests in the estate.
(b) The following persons are entitled to act as personal fiduciary for a ward in the order of preference indicated:
(1) The representative of the ward's estate acting in

Illinois or, if none, the representative of the ward's estate acting in any other jurisdiction.

(2) The person designated as personal fiduciary in

the decedent's will, if any.

(3) The person designated as personal fiduciary by

the independent representative in a petition for letters of office or other instrument filed with the clerk of the court.

No person may act as personal fiduciary who is a minor or person with a disability, who has been convicted of a felony or whose interests conflict with the ward's interests in the decedent's estate. A personal fiduciary designated under subparagraph (3) above shall be a spouse, descendant, parent, grandparent, brother, sister, uncle or aunt of the ward, a guardian of the person of the ward or a party having an interest in the estate substantially identical to that of the ward. The responsibility of a personal fiduciary begins on delivery of his written acceptance of the office to the independent representative. Any personal fiduciary may refuse to act or may resign at any time by instrument delivered to the independent representative. When a personal fiduciary has been appointed and there is a change of personal fiduciary or a vacancy in that office, the independent representative shall inform the court; and the court may designate any suitable person as personal fiduciary when there is a vacancy that has not been filled by the independent representative in accordance with this Section 28-3.
(c) A personal fiduciary is entitled to such reasonable compensation for his services as may be approved by the independent representative or, in the absence of approval, as may be fixed by the court, to be paid out of the estate as an expense of administration.
(d) A personal fiduciary is liable to the ward only for willful default and not for errors in judgment.
(Source: P.A. 99-143, eff. 7-27-15.)

(755 ILCS 5/28-4) (from Ch. 110 1/2, par. 28-4)
Sec. 28-4. Termination of independent administration status.) (a) Upon petition by any interested person, mailed or delivered to the clerk of the court, the court shall enter an order terminating the independent administration status of the estate, except:
(1) If the will, if any, directs independent administration, independent administration status shall be terminated only if the court finds there is good cause to require supervised administration.
(2) If the petitioner is a creditor or a legatee other than a residuary legatee, independent administration status shall be terminated only if the court finds that termination is necessary to protect the petitioner's interest, and instead of terminating independent administration status, the court may require such other action as it deems adequate to protect the petitioner's interest. Upon termination of independent administration, the representative must mail notice of the termination to all interested persons whose names and post office addresses are known to the representative and file proof of mailing with the clerk of the court.
(b) After entry of an order terminating independent administration status, the representative shall be governed by all provisions of the Act applicable to the estate in supervised administration, and the order of termination shall direct the representative as to the time and manner for the performance of any acts (such as the filing of an inventory or account) which would have been required to be done earlier in supervised administration.
(c) After entry of an order terminating independent administration status, the independent representative may not exercise any power pursuant to this Article and is liable for any damages caused by any such exercise, but the validity of the independent representative's actions pursuant to this Article after termination with respect to any person other than beneficiaries and creditors of the estate will not be affected by termination of independent administration unless such person has actual knowledge of termination.
(Source: P.A. 81-1453.)

(755 ILCS 5/28-5) (from Ch. 110 1/2, par. 28-5)
Sec. 28-5. Court proceedings during independent administration.) At any time or times during independent administration any interested person may petition the court for a hearing and order as to any matter germane to the administration of the estate, and the provisions of this Act other than this Article shall govern any such court proceedings in the same manner as under supervised administration. If the independent representative petitions the court for instructions as to the exercise of any discretionary power, he renounces his discretion with respect to the matter before the court and the court shall substitute its judgment for his.
(Source: P.A. 81-213.)

(755 ILCS 5/28-6) (from Ch. 110 1/2, par. 28-6)
Sec. 28-6. Service of inventory.) (a) Not less than 30 days prior to filing of the verified report required by Section 28-11, an independent representative shall mail or deliver a copy of an inventory of the estate to each interested person; provided, however, that prior to that time any interested person shall be given a copy of an inventory upon written request. An independent representative need not file the inventory with the court.
(b) Within 90 days after issuance of letters of office to an independent administrator, said administrator shall provide to the surety on the bond, by certified mail, a copy of the inventory of the real and personal estate which has come to his knowledge. The same procedure shall apply to property coming to his knowledge after the original inventory is completed. Failure to comply with this provision may result in termination of independent administration status under the provisions of Section 28-4.
(Source: P.A. 84-555; 84-690.)

(755 ILCS 5/28-7) (from Ch. 110 1/2, par. 28-7)
Sec. 28-7. Spouse and child awards.) (a) When an award under Section 15-1 or 15-2 is allowable and is not waived or barred, an independent representative may pay the award determined under Section 15-1 or 15-2 without application to the court unless the aggregate of all awards exceeds 5% of the gross value of the estate at the date of death, as determined by the independent representative; but the minimum amount of any award under Section 15-1 or 15-2 may be paid in any event without application to the court.
(b) The independent representative shall give notice of the allowance of the award as provided in subsection 15-3(a). When an independent representative makes an award without application to the court, each person having a right of selection of goods and chattels under Section 15-4 may file his selection with the independent representative within 30 days after he is notified in writing of the allowance of the award.
(Source: P.A. 81-213.)

(755 ILCS 5/28-8) (from Ch. 110 1/2, par. 28-8)
Sec. 28-8. Administrative powers. An independent representative acting reasonably for the best interests of the estate has the powers granted in the will and the following powers, all exercisable without court order, except to the extent that the following powers are inconsistent with the will:
(a) To lease, sell at public or private sale, for cash or on credit, mortgage or pledge the personal estate of the decedent and to distribute in kind any personal estate the sale of which is not necessary;
(b) To borrow money with or without security;
(c) To mortgage or pledge agricultural commodities as provided in Section 19-3;
(d) To continue the decedent's unincorporated business without personal liability except for malfeasance or misfeasance for losses incurred; and obligations incurred or contracts entered into by the independent representative with respect to the business are entitled to priority of payment out of the assets of the business but, without approval of the court first obtained, do not involve the estate beyond those assets;
(e) To settle, compound or compromise any claim or interest of the decedent in any property or exchange any such claim or interest for other claims or property; and to settle compound or compromise and pay all claims against the estate as provided in Sections 18-11 and 18-13, but claims of the independent representative or his attorney shall be subject to Section 18-8;
(f) To perform any contract of the decedent;
(g) To employ agents, accountants and counsel, including legal and investment counsel; to delegate to them the performance of any act of administration, whether or not discretionary; and to pay them reasonable compensation;
(h) To hold stocks, bonds and other personal property in the name of a nominee as provided in Section 19-12;
(i) To take possession, administer and grant possession of the decedent's real estate, which term in this subsection includes oil, gas, coal and other mineral interests therein; to pay taxes on decedent's real estate whether or not in possession of the representative; to lease the decedent's real estate upon such terms and for such length of time as he deems advisable; to sell at public or private sale, for cash or on credit, or mortgage any real estate or interest therein to which the decedent had claim or title, but real estate specifically bequeathed shall not be leased, sold or mortgaged without the written consent of the legatee; and to confirm the title of any heir or legatee to real estate by recording and delivering to the heir or legatee an instrument releasing the estate's interest; and
(j) To retain property properly acquired, without regard to its suitability for original purchase; and to invest money of the estate (1) in any one or more of the investments described in Section 21-1 or (2) if the independent representative determines that the estate is solvent and all interested persons other than creditors approve, in any investments authorized for trustees under the prudent man rule stated in Section 5 of the "Trusts and Trustees Act", as now or hereafter amended.
(Source: P.A. 81-213.)

(755 ILCS 5/28-9) (from Ch. 110 1/2, par. 28-9)
Sec. 28-9. Protection of persons dealing with an independent representative.) No person dealing with an independent representative is obliged to inquire as to the independent representative's powers under any will or court order or see to the application of any money or property paid or delivered to the independent representative. No will or court order limiting an independent representative's powers is effective as to a person with whom the independent representative deals, and such person may assume that the independent representative's act is in accordance with any applicable will or court order, unless such person has actual knowledge of the limitation. If property or a security interest therein is acquired in good faith by a purchaser or lender for value from an independent representative, the purchaser or lender takes title free of the rights of all persons having an interest in the estate and incurs no liability to the estate, whether or not the action of the independent representative was proper.
(Source: P.A. 81-213.)

(755 ILCS 5/28-10) (from Ch. 110 1/2, par. 28-10)
Sec. 28-10. Distribution.)
(a) If it appears to the independent representative that there are sufficient assets to pay all claims, the independent representative may at any time or times distribute the estate to the persons entitled thereto. As a condition of any distribution, the independent representative may require the distributee to give him a refunding bond in any amount the independent representative deems reasonable, with surety approved by the independent representative or without surety. If the distribution is made before the expiration of the period when claims are barred under Section 18-12, the independent representative must require the distributee to give him a refunding bond as provided in Section 24-4. If the estate includes an interest in real estate that has not been sold by the independent representative, the independent representative must record and deliver to the persons entitled thereto an instrument which contains the legal description of the real estate and releases the estate's interest.
(b) If abatement or equalization of legacies pursuant to subsection 24-3(b) or (c) is required, the independent representative shall determine the amount of the respective contributions, the manner in which they are paid and whether security is required.
(c) If it appears to the independent representative that the value of the estate of the decedent remaining after payment of 1st class claims does not exceed the amount of the surviving spouse's and child's awards due, the independent representative may deliver the personal estate to the persons entitled to the awards and close the estate as provided in Section 28-11, without waiting until the expiration of the period when claims are barred under Section 18-12.
(d) If property distributed in kind, or a security interest therein, is acquired in good faith by a purchaser or lender for value from a distributee (or from the successors in interest to a distributee) who has received physical delivery or an assignment, deed, release or other instrument of distribution from an independent representative, the purchaser or lender takes title free of the rights of all persons having an interest in the estate and incurs no liability to the estate, whether or not the distribution was proper.
(e) If a distributee is a minor or a person with a disability, the independent representative may make distribution to the ward's representative, if any, to a custodian for the ward under the Illinois Uniform Transfers to Minors Act or the corresponding statute of any other state in which the ward or the custodian resides, by deposit or investment of the ward's property subject to court order under Section 24-21 or in any other manner authorized by law.
(Source: P.A. 99-143, eff. 7-27-15.)

(755 ILCS 5/28-11) (from Ch. 110 1/2, par. 28-11)
Sec. 28-11. Closing the estate.
(a) An independent representative is accountable to all interested persons for his administration and distribution of the estate but need not present an account to the court unless an interested person requests court accounting as in supervised administration.
(b) An independent representative seeking discharge shall mail or deliver to all interested persons an accounting and shall file in the court a verified report stating substantially as follows:
(1) In a testate estate, that notice has been given

to the extent required by Section 6-10.

(2) In an intestate estate, that notice has been

given to the extent required by Section 9-5.

(3) That the notice required by Section 18-3 has been

published, that reasonable care was used to determine the creditors of the decedent and that all known creditors have been given notice as required under Section 18-3.

(4) That copies of an inventory and an accounting

have been mailed or delivered to the extent required by Section 28-6 and this Section.

(5) That each claim filed has been allowed,

disallowed, compromised, dismissed or is barred and that all claims allowed have been paid in full, or, if the estate was not sufficient to pay all the claims in full, that the claims have been paid according to their respective priorities.

(6) That all death taxes have been determined and

paid or otherwise provided for or that the estate is not subject to death taxes.

(7) That all administration expenses and other

liabilities of the estate have been paid and that administration has been completed, or to the extent not completed has been provided for as specified in the report.

(8) That the remaining assets of the estate have been

distributed to the persons entitled thereto.

(9) That the fees paid or payable to the independent

representative and his attorney have been approved by all interested persons, except as otherwise indicated.

(10) The name and post office address, if known, of

each person entitled to notice of the filing of the report.

(c) Notice of the filing of the report shall be given to all interested persons, except:
(1) Creditors whose written approvals of the report

are filed with the report or whose claims have been paid according to statutory priority or compromise agreed to by the creditor;

(2) Heirs and legatees whose signed receipts for

payment or distribution in full are filed with the report; but the receipt by each interested person whose share of the estate is affected by the amount of the fees paid or payable to the representative and his attorney shall also state that such fees are approved and the receipt by each interested person whose payment or distribution is affected by the size of the estate shall also state that an inventory has been received and an accounting has been approved; and

(3) Whenever a trustee of a trust is an interested

person, beneficiaries of the trust by reason of the beneficiaries' interest in the trust.

(d) If pursuant to subsections (c)(1), (c)(2) and (c)(3) no person need be given notice, the court shall enter an order discharging the independent representative and declaring the estate closed.
(e) In all cases not covered by subsection (d), not more than 14 days after the filing of the report the independent representative shall mail a copy of the report showing the date of its filing to each person who is entitled to and has not waived notice thereof and shall notify each such person that if no objection is filed within 42 days after the report was filed, the independent representative will be discharged and the estate closed. If the name or post office address of any person entitled to notice is not stated in the report or if the estate was opened on the presumption of death, the independent representative shall publish a notice stating that the report was filed on the date stated and that if no objection is filed within 42 days after the filing of the report, the independent representative will be discharged and the estate closed. The notice shall be published once a week for 3 successive weeks, the first publication to be not more than 14 days after the filing of the report. The notice shall be published in a newspaper published in the county where the independent representative's letters of office were issued. At any time after the expiration of a period of 42 days from the filing of the independent representative's report, the independent representative may apply to the court for a discharge and, if no objection is then pending in the court, the court shall enter an order discharging the independent representative and declaring the estate closed. If any objection is then pending, the court shall order that notice be given to all interested persons and may order the independent representative to present a verified account of his administration within such time as the court directs. The independent representative shall file proof of mailing and publication, if publication is required, with the clerk of the court.
The changes made by this amendatory Act of 1995 apply to reports filed on or after the effective date of this amendatory Act of 1995.
(f) In the absence of fraud, accident or mistake, an order discharging the independent representative and declaring the estate closed is binding on each person whose receipt or approval was filed with the report and on each person to whom notice thereof was given in compliance with subsection (e) except a ward for whom no personal fiduciary is acting.
(Source: P.A. 89-364, eff. 8-18-95.)

(755 ILCS 5/28-12) (from Ch. 110 1/2, par. 28-12)
Sec. 28-12. Notice.) Notice or other information mailed to an interested person at his last address known to the sender shall be deemed given to the person for all purposes of this Article at the time of mailing.
(Source: P.A. 81-213.)



Article XXX - Repeal - Savings Clause - Effective Date

(755 ILCS 5/Art. XXX heading)

(755 ILCS 5/30-1) (from Ch. 110 1/2, par. 30-1)
Sec. 30-1. Repeal.) The "Probate Act", approved July 24, 1939, as amended, is repealed.
(Source: P.A. 79-328.)

(755 ILCS 5/30-2) (from Ch. 110 1/2, par. 30-2)
Sec. 30-2. Savings clause.) The provisions for repeal contained in this Act shall not in any way:
(a) affect an offense committed, an act done, a penalty, punishment or forfeiture incurred, or a claim, right, power or remedy accrued under any law in force before January 1, 1976; nor affect the jurisdiction of any court to hear and determine any cause of action based on a right of action arising before January 1, 1976 and under any law in force before January 1, 1976 if the cause of action was filed before the expiration of 12 months after January 1, 1976.
(b) invalidate any of the following that have been validated by any former law: any act done by an executor, administrator, guardian or conservator; any order, judgment or decree entered by a court; or the recordation of any will.
(Source: P.A. 79-328.)

(755 ILCS 5/30-3) (from Ch. 110 1/2, par. 30-3)
Sec. 30-3. Effective date of Act.) This Act shall take effect on January 1, 1976.
(Source: P.A. 79-328.)






755 ILCS 8/ - Uniform Adult Guardianship and Protective Proceedings Jurisdiction Act.

Article 1 - General Provisions

(755 ILCS 8/Art. 1 heading)

(755 ILCS 8/101)
Sec. 101. Short title. This Act may be cited as the Uniform Adult Guardianship and Protective Proceedings Jurisdiction Act.
(Source: P.A. 96-177, eff. 1-1-10.)

(755 ILCS 8/102)
Sec. 102. Definitions. In this Act:
(1) "Adult" means an individual who has attained 18 years of age.
(2) "Conservator" means a person appointed by the court to administer the property of an adult, including a person appointed under the Probate Act of 1975.
(3) "Guardian" means a person appointed by the court to make decisions regarding the person of an adult, including a person appointed under the Probate Act of 1975.
(4) "Guardianship order" means an order appointing a guardian.
(5) "Guardianship proceeding" means a judicial proceeding in which an order for the appointment of a guardian is sought or has been issued.
(6) "Incapacitated person" means an adult for whom a guardian has been appointed.
(7) "Party" means the respondent, petitioner, guardian, conservator, or any other person allowed by the court to participate in a guardianship or protective proceeding.
(8) "Person", except in the term incapacitated person or protected person, means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.
(9) "Protected person" means an adult for whom a protective order has been issued.
(10) "Protective order" means an order appointing a conservator or other order related to management of an adult's property.
(11) "Protective proceeding" means a judicial proceeding in which a protective order is sought or has been issued.
(12) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.
(13) "Respondent" means an adult for whom a protective order or the appointment of a guardian is sought.
(14) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, a federally recognized Indian tribe, or any territory or insular possession subject to the jurisdiction of the United States.
(Source: P.A. 96-177, eff. 1-1-10.)

(755 ILCS 8/103)
Sec. 103. International application of Act. A court of this state may treat a foreign country as if it were a state for the purpose of applying this Article and Articles 2, 3, and 5.
(Source: P.A. 96-177, eff. 1-1-10.)

(755 ILCS 8/104)
Sec. 104. Communication between courts.
(a) A court of this state may communicate with a court in another state concerning a proceeding arising under this Act. The court may allow the parties to participate in the communication. Except as otherwise provided in subsection (b), the court shall make a record of the communication. The record may be limited to the fact that the communication occurred.
(b) Courts may communicate concerning schedules, calendars, court records, and other administrative matters without making a record.
(Source: P.A. 96-177, eff. 1-1-10.)

(755 ILCS 8/105)
Sec. 105. Cooperation between courts.
(a) In a guardianship or protective proceeding in this state, a court of this state may request the appropriate court of another state to do any of the following:
(1) hold an evidentiary hearing;
(2) order a person in that state to produce evidence

or give testimony pursuant to procedures of that state;

(3) order that an evaluation or assessment be made

of the respondent;

(4) order any appropriate investigation of a person

involved in a proceeding;

(5) forward to the court of this state a certified

copy of the transcript or other record of a hearing under paragraph (1) or any other proceeding, any evidence otherwise produced under paragraph (2), and any evaluation or assessment prepared in compliance with an order under paragraph (3) or (4);

(6) issue any order necessary to assure the

appearance in the proceeding of a person whose presence is necessary for the court to make a determination, including the respondent or the incapacitated or protected person;

(7) issue an order authorizing the release of

medical, financial, criminal, or other relevant information in that state, including protected health information as defined in 45 C.F.R. Section 164.504.

(b) If a court of another state in which a guardianship or protective proceeding is pending requests assistance of the kind provided in subsection (a), a court of this state has jurisdiction for the limited purpose of granting the request or making reasonable efforts to comply with the request.
(Source: P.A. 96-177, eff. 1-1-10.)

(755 ILCS 8/106)
Sec. 106. Taking testimony in another state.
(a) In a guardianship or protective proceeding, in addition to other procedures that may be available, testimony of a witness who is located in another state may be offered by deposition or other means allowable in this state for testimony taken in another state. The court on its own motion may order that the testimony of a witness be taken in another state and may prescribe the manner in which and the terms upon which the testimony is to be taken.
(b) In a guardianship or protective proceeding, a court in this state may permit a witness located in another state to be deposed or to testify by telephone or audiovisual or other electronic means. A court of this state shall cooperate with the court of the other state in designating an appropriate location for the deposition or testimony.
(c) Documentary evidence transmitted from another state to a court of this state by technological means that do not produce an original writing may not be excluded from evidence on an objection based on the best evidence rule.
(Source: P.A. 96-177, eff. 1-1-10.)



Article 2 - Jurisdiction

(755 ILCS 8/Art. 2 heading)

(755 ILCS 8/201)
Sec. 201. Definitions; significant connection factors.
(a) In this Article:
(1) "Emergency" means a circumstance that likely will

result in substantial harm to a respondent's health, safety, or welfare, and for which the appointment of a guardian is necessary because no other person has authority and is willing to act on the respondent's behalf.

(2) "Home state" means the state in which the

respondent was physically present, including any period of temporary absence, for at least six consecutive months immediately before the filing of a petition for a protective order or the appointment of a guardian; or if none, the state in which the respondent was physically present, including any period of temporary absence, for at least six consecutive months ending within the six months prior to the filing of the petition.

(3) "Significant-connection state" means a state,

other than the home state, with which a respondent has a significant connection other than mere physical presence and in which substantial evidence concerning the respondent is available.

(b) In determining under Section 203 and Section 301(e) whether a respondent has a significant connection with a particular state, the court shall consider:
(1) the location of the respondent's family and other

persons required to be notified of the guardianship or protective proceeding;

(2) the length of time the respondent at any time was

physically present in the state and the duration of any absence;

(3) the location of the respondent's property; and
(4) the extent to which the respondent has ties to

the state such as voting registration, state or local tax return filing, vehicle registration, driver's license, social relationship, and receipt of services.

(Source: P.A. 96-177, eff. 1-1-10.)

(755 ILCS 8/202)
Sec. 202. Exclusive basis. This Article provides the exclusive jurisdictional basis for a court of this state to appoint a guardian or issue a protective order for an adult.
(Source: P.A. 96-177, eff. 1-1-10.)

(755 ILCS 8/203)
Sec. 203. Jurisdiction. A court of this state has jurisdiction to appoint a guardian or issue a protective order for a respondent if:
(1) this state is the respondent's home state;
(2) on the date the petition is filed, this state is

a significant-connection state and:

(A) the respondent does not have a home state or

a court of the respondent's home state has declined to exercise jurisdiction because this state is a more appropriate forum; or

(B) the respondent has a home state, a petition

for an appointment or order is not pending in a court of that state or another significant-connection state, and, before the court makes the appointment or issues the order:

(i) a petition for an appointment or order is

not filed in the respondent's home state;

(ii) an objection to the court's jurisdiction

is not filed by a person required to be notified of the proceeding; and

(iii) the court in this state concludes that

it is an appropriate forum under the factors set forth in Section 206;

(3) this state does not have jurisdiction under

either paragraph (1) or (2), the respondent's home state and all significant-connection states have declined to exercise jurisdiction because this state is the more appropriate forum, and jurisdiction in this state is consistent with the constitutions of this state and the United States; or

(4) the requirements for special jurisdiction under

Section 204 are met.

(Source: P.A. 96-177, eff. 1-1-10.)

(755 ILCS 8/204)
Sec. 204. Special jurisdiction.
(a) A court of this state lacking jurisdiction under Section 203(1) through (3) has special jurisdiction to do any of the following:
(1) appoint a guardian in an emergency for a term not

exceeding 90 days for a respondent who is physically present in this state;

(2) issue a protective order with respect to real or

tangible personal property located in this state;

(3) appoint a guardian or conservator for an

incapacitated or protected person for whom a provisional order to transfer the proceeding from another state has been issued under procedures similar to Section 301.

(b) If a petition for the appointment of a guardian in an emergency is brought in this state and this state was not the respondent's home state on the date the petition was filed, the court shall dismiss the proceeding at the request of the court of the home state, if any, whether dismissal is requested before or after the emergency appointment.
(Source: P.A. 96-177, eff. 1-1-10.)

(755 ILCS 8/205)
Sec. 205. Exclusive and continuing jurisdiction. Except as otherwise provided in Section 204, a court that has appointed a guardian or issued a protective order consistent with this Act has exclusive and continuing jurisdiction over the proceeding until it is terminated by the court or the appointment or order expires by its own terms.
(Source: P.A. 96-177, eff. 1-1-10.)

(755 ILCS 8/206)
Sec. 206. Appropriate forum.
(a) A court of this state having jurisdiction under Section 203 to appoint a guardian or issue a protective order may decline to exercise its jurisdiction if it determines at any time that a court of another state is a more appropriate forum.
(b) If a court of this state declines to exercise its jurisdiction under subsection (a), it shall either dismiss or stay the proceeding. The court may impose any condition the court considers just and proper, including the condition that a petition for the appointment of a guardian or issuance of a protective order be filed promptly in another state.
(c) In determining whether it is an appropriate forum, the court shall consider all relevant factors, including:
(1) any expressed preference of the respondent;
(2) whether abuse, neglect, or exploitation of the

respondent has occurred or is likely to occur and which state could best protect the respondent from the abuse, neglect, or exploitation;

(3) the length of time the respondent was physically

present in or was a legal resident of this or another state;

(4) the distance of the respondent from the court in

each state;

(5) the financial circumstances of the respondent's

estate;

(6) the nature and location of the evidence;
(7) the ability of the court in each state to decide

the issue expeditiously and the procedures necessary to present evidence;

(8) the familiarity of the court of each state with

the facts and issues in the proceeding; and

(9) if an appointment were made, the court's ability

to monitor the conduct of the guardian or conservator.

(Source: P.A. 96-177, eff. 1-1-10.)

(755 ILCS 8/207)
Sec. 207. Jurisdiction declined by reason of conduct.
(a) If at any time a court of this state determines that it acquired jurisdiction to appoint a guardian or issue a protective order because of unjustifiable conduct, the court may:
(1) decline to exercise jurisdiction;
(2) exercise jurisdiction for the limited purpose of

fashioning an appropriate remedy to ensure the health, safety, and welfare of the respondent or the protection of the respondent's property or prevent a repetition of the unjustifiable conduct, including staying the proceeding until a petition for the appointment of a guardian or issuance of a protective order is filed in a court of another state having jurisdiction; or

(3) continue to exercise jurisdiction after

considering:

(A) the extent to which the respondent and all

persons required to be notified of the proceedings have acquiesced in the exercise of the court's jurisdiction;

(B) whether it is a more appropriate forum than

the court of any other state under the factors set forth in Section 206(c); and

(C) whether the court of any other state would

have jurisdiction under factual circumstances in substantial conformity with the jurisdictional standards of Section 203.

(b) If a court of this state determines that it acquired jurisdiction to appoint a guardian or issue a protective order because a party seeking to invoke its jurisdiction engaged in unjustifiable conduct, it may assess against that party necessary and reasonable expenses, including attorney's fees, investigative fees, court costs, communication expenses, witness fees and expenses, and travel expenses. The court may not assess fees, costs, or expenses of any kind against this state or a governmental subdivision, agency, or instrumentality of this state unless authorized by law other than this Act.
(Source: P.A. 96-177, eff. 1-1-10.)

(755 ILCS 8/208)
Sec. 208. Notice of proceeding. If a petition for the appointment of a guardian or issuance of a protective order is brought in this state and this state was not the respondent's home state on the date the petition was filed, in addition to complying with the notice requirements of this state, notice of the petition must be given to those persons who would be entitled to notice of the petition if a proceeding were brought in the respondent's home state. The notice must be given in the same manner as notice is required to be given in this state.
(Source: P.A. 96-177, eff. 1-1-10.)

(755 ILCS 8/209)
Sec. 209. Proceedings in more than one state. Except for a petition for the appointment of a guardian in an emergency or issuance of a protective order limited to property located in this state under Section 204(a)(1) or (a)(2), if a petition for the appointment of a guardian or issuance of a protective order is filed in this state and in another state and neither petition has been dismissed or withdrawn, the following rules apply:
(1) If the court in this state has jurisdiction

under Section 203, it may proceed with the case unless a court in another state acquires jurisdiction under provisions similar to Section 203 before the appointment or issuance of the order.

(2) If the court in this state does not have

jurisdiction under Section 203, whether at the time the petition is filed or at any time before the appointment or issuance of the order, the court shall stay the proceeding and communicate with the court in the other state. If the court in the other state has jurisdiction, the court in this state shall dismiss the petition unless the court in the other state determines that the court in this state is a more appropriate forum.

(Source: P.A. 96-177, eff. 1-1-10.)



Article 3 - Transfer of Guardianship or Conservatorship

(755 ILCS 8/Art. 3 heading)

(755 ILCS 8/301)
Sec. 301. Transfer of guardianship or conservatorship to another state.
(a) A guardian or conservator appointed in this state may petition the court to transfer the guardianship or conservatorship to another state.
(b) Notice of a petition under subsection (a) must be given to the persons that would be entitled to notice of a petition in this state for the appointment of a guardian or conservator.
(c) On the court's own motion or on request of the guardian or conservator, the incapacitated or protected person, or other person required to be notified of the petition, the court shall hold a hearing on a petition filed pursuant to subsection (a).
(d) The court shall issue an order provisionally granting a petition to transfer a guardianship and shall direct the guardian to petition for guardianship in the other state if the court is satisfied that the guardianship will be accepted by the court in the other state and the court finds that:
(1) the incapacitated person is physically present in

or is reasonably expected to move permanently to the other state;

(2) an objection to the transfer has not been made

or, if an objection has been made, the objector has not established that the transfer would be contrary to the interests of the incapacitated person; and

(3) plans for care and services for the incapacitated

person in the other state are reasonable and sufficient.

(e) The court shall issue a provisional order granting a petition to transfer a conservatorship and shall direct the conservator to petition for conservatorship in the other state if the court is satisfied that the conservatorship will be accepted by the court of the other state and the court finds that:
(1) the protected person is physically present in or

is reasonably expected to move permanently to the other state, or the protected person has a significant connection to the other state considering the factors in Section 201(b);

(2) an objection to the transfer has not been made

or, if an objection has been made, the objector has not established that the transfer would be contrary to the interests of the protected person; and

(3) adequate arrangements will be made for management

of the protected person's property.

(f) The court shall issue a final order confirming the transfer and terminating the guardianship or conservatorship upon its receipt of:
(1) a provisional order accepting the proceeding from

the court to which the proceeding is to be transferred which is issued under provisions similar to Section 302; and

(2) the documents required to terminate a

guardianship or conservatorship in this state.

(Source: P.A. 96-177, eff. 1-1-10.)

(755 ILCS 8/302)
Sec. 302. Accepting guardianship or conservatorship transferred from another state.
(a) To confirm transfer of a guardianship or conservatorship transferred to this state under provisions similar to Section 301, the guardian or conservator must petition the court in this state to accept the guardianship or conservatorship. The petition must include a certified copy of the other state's provisional order of transfer.
(b) Notice of a petition under subsection (a) must be given to those persons that would be entitled to notice if the petition were a petition for the appointment of a guardian or issuance of a protective order in both the transferring state and this state. The notice must be given in the same manner as notice is required to be given in this state.
(c) On the court's own motion or on request of the guardian or conservator, the incapacitated or protected person, or other person required to be notified of the proceeding, the court shall hold a hearing on a petition filed pursuant to subsection (a).
(d) The court shall issue an order provisionally granting a petition filed under subsection (a) unless:
(1) an objection is made and the objector establishes

that transfer of the proceeding would be contrary to the interests of the incapacitated or protected person; or

(2) the guardian or conservator is ineligible for

appointment in this state.

(e) The court shall issue a final order accepting the proceeding and appointing the guardian or conservator as guardian or conservator in this state upon its receipt from the court from which the proceeding is being transferred of a final order issued under provisions similar to Section 301 transferring the proceeding to this state.
(f) Not later than 90 days after issuance of a final order accepting transfer of a guardianship or conservatorship, the court shall determine whether the guardianship or conservatorship needs to be modified to conform to the law of this state.
(g) In granting a petition under this Section, the court shall recognize a guardianship or conservatorship order from the other state, including the determination of the incapacitated or protected person's incapacity and the appointment of the guardian or conservator.
(h) The denial by a court of this state of a petition to accept a guardianship or conservatorship transferred from another state does not affect the ability of the guardian or conservator to seek appointment as guardian or conservator in this state under the Probate Act of 1975 if the court has jurisdiction to make an appointment other than by reason of the provisional order of transfer.
(Source: P.A. 96-177, eff. 1-1-10.)



Article 4 - Registration and Recognition of Orders From Other States

(755 ILCS 8/Art. 4 heading)

(755 ILCS 8/401)
Sec. 401. Registration of guardianship orders. If a guardian has been appointed in another state and a petition for the appointment of a guardian is not pending in this state, the guardian appointed in the other state, after giving notice to the appointing court of an intent to register, may register the guardianship order in this state by filing as a foreign judgment in a court, in any appropriate county of this state, certified copies of the order and letters of office.
(Source: P.A. 96-177, eff. 1-1-10.)

(755 ILCS 8/402)
Sec. 402. Registration of protective orders. If a conservator has been appointed in another state and a petition for a protective order is not pending in this state, the conservator appointed in the other state, after giving notice to the appointing court of an intent to register, may register the protective order in this state by filing as a foreign judgment in a court of this state, in any county in which property belonging to the protected person is located, certified copies of the order and letters of office and of any bond.
(Source: P.A. 96-177, eff. 1-1-10.)

(755 ILCS 8/403)
Sec. 403. Effect of registration.
(a) Upon registration of a guardianship or protective order from another state, the guardian or conservator may exercise in this state all powers authorized in the order of appointment except as prohibited under the laws of this state, including maintaining actions and proceedings in this state and, if the guardian or conservator is not a resident of this state, subject to any conditions imposed upon nonresident parties.
(b) A court of this state may grant any relief available under this Act and other law of this state to enforce a registered order.
(Source: P.A. 96-177, eff. 1-1-10.)



Article 5 - Miscellaneous Provisions

(755 ILCS 8/Art. 5 heading)

(755 ILCS 8/501)
Sec. 501. Uniformity of application and construction. In applying and construing this uniform Act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.
(Source: P.A. 96-177, eff. 1-1-10.)

(755 ILCS 8/502)
Sec. 502. Relation to Electronic Signatures in Global and National Commerce Act. This Act modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 U.S.C. Section 7001, et seq., but does not modify, limit, or supersede Section 101(c) of that Act, 15 U.S.C. Section 7001(c), or authorize electronic delivery of any of the notices described in Section 103(b) of that Act, 15 U.S.C. Section 7003(b).
(Source: P.A. 96-177, eff. 1-1-10.)

(755 ILCS 8/503)
Sec. 503. Repeals. (Blank).
(Source: P.A. 96-177, eff. 1-1-10.)

(755 ILCS 8/504)
Sec. 504. Transitional provisions.
(a) This Act applies to guardianship and protective proceedings begun on or after the effective date of this Act.
(b) Articles 1, 3, and 4 and Sections 501 and 502 apply to proceedings begun before the effective date of this Act, regardless of whether a guardianship or protective order has been issued.
(Source: P.A. 96-177, eff. 1-1-10.)

(755 ILCS 8/505)
Sec. 505. Effective date. (Blank).
(Source: P.A. 96-177, eff. 1-1-10.)






755 ILCS 10/ - Uniform International Wills Act.

(755 ILCS 10/0.01) (from Ch. 110 1/2, par. 50)
Sec. 0.01. Short title. This Article may be cited as the Uniform International Wills Act.
(Source: P.A. 86-1291; 87-895.)

(755 ILCS 10/1) (from Ch. 110 1/2, par. 51)
Sec. 1. Definitions. In this Act:
(1) "International will" means a will executed in conformity with Sections 2 through 5.
(2) "Authorized person" and "person authorized to act in connection with international wills" means a person who by Section 9, or by the laws of the United States including members of the diplomatic and consular service of the United States designated by Foreign Service Regulations, is empowered to supervise the execution of international wills.
(Source: P.A. 86-1291.)

(755 ILCS 10/2) (from Ch. 110 1/2, par. 52)
Sec. 2. International will; validity.
(a) A will is valid as regards form, irrespective particularly of the place where it is made, of the location of the assets and of the nationality, domicile, or residence of the testator, if it is made in the form of an international will complying with the requirements of this Act.
(b) The invalidity of the will as an international will does not affect its formal validity as a will of another kind.
(c) This Act does not apply to the form of testamentary dispositions made by 2 or more persons in one instrument.
(Source: P.A. 86-1291.)

(755 ILCS 10/3) (from Ch. 110 1/2, par. 53)
Sec. 3. International will; requirements.
(a) The will must be made in writing. It need not be written by the testator himself. It may be written in any language, by hand or by any other means.
(b) The testator shall declare in the presence of 2 witnesses and of a person authorized to act in connection with international wills that the document is his will and that he knows the contents thereof. The testator need not inform the witnesses, or the authorized person, of the contents of the will.
(c) In the presence of the witnesses, and of the authorized person, the testator shall sign the will or, if he has previously signed it, shall acknowledge his signature.
(d) If the testator is unable to sign, the absence of his signature does not affect the validity of the international will if the testator indicates the reason for his inability to sign and the authorized person makes note thereof on the will. In that case, it is permissible for any other person present, including the authorized person or one of the witnesses, at the direction of the testator, to sign the testator's name for him if the authorized person makes note of this on the will, but it is not required that any person sign the testator's name for him.
(e) The witnesses and the authorized person shall there and then attest the will by signing in the presence of the testator.
(Source: P.A. 86-1291.)

(755 ILCS 10/4) (from Ch. 110 1/2, par. 54)
Sec. 4. International wills; other points of form.
(a) The signatures must be placed at the end of the will. If the will consists of several sheets, each sheet must be signed by the testator or, if he is unable to sign, by the person signing on his behalf or, if there is no such person, by the authorized person. In addition, each sheet must be numbered.
(b) The date of the will must be the date of its signature by the authorized person. That date must be noted at the end of the will by the authorized person.
(c) The authorized person shall ask the testator whether he wishes to make a declaration concerning the safekeeping of his will. If so and at the express request of the testator, the place where he intends to have his will kept must be mentioned in the certificate provided for in Section 5.
(d) A will executed in compliance with Section 3 is not invalid merely because it does not comply with this Section.
(Source: P.A. 86-1291.)

(755 ILCS 10/5) (from Ch. 110 1/2, par. 55)
Sec. 5. International will; certificate. The authorized person shall attach to the will a certificate to be signed by him establishing that the requirements of this Act for valid execution of an international will have been fulfilled. The authorized person shall keep a copy of the certificate and deliver another to the testator. The certificate must be substantially in the following form:

person authorized to act in connection with international wills,

2. certify that on .............. (date) at

................... (place)

3.

(testator)................................................ (name, address, date and place of birth) in my presence and that of the witnesses

4. (a) ............... (name, address, date and place of

birth) and

(b) ............... (name, address, date and place of

birth) has declared that the attached document is his will and that he knows the contents thereof.

5. I furthermore certify that:
6. (a) in my presence and in that of the witnesses
(1) the testator has signed the will or has acknowledged

his signature previously affixed;

*(2) following a declaration of the testator stating that

he was unable to sign his will for the following reason...................., I have mentioned this declaration on the will;

*and the signature has been affixed by .............

(name and address);

7. (b) the witnesses and I have signed the will;
8. *(c) each page of the will has been signed by

............. and numbered;

9. (d) I have satisfied myself as to the identity of the

testator and of the witnesses as designated above;

10. (e) the witnesses met the conditions requisite to act as

such according to the law under which I am acting;

11. *(f) the testator has requested me to include the

following statement concerning the safekeeping of his will:

..............................................................
12. PLACE OF EXECUTION
13. DATE
14. SIGNATURE and, if necessary, SEAL
*to be completed if appropriate
(Source: P.A. 86-1291.)

(755 ILCS 10/6) (from Ch. 110 1/2, par. 56)
Sec. 6. International will; effect of certificate. In the absence of evidence to the contrary, the certificate of the authorized person is conclusive of the formal validity of the instrument as a will under this Act. The absence or irregularity of a certificate does not affect the formal validity of a will under this Act.
(Source: P.A. 86-1291.)

(755 ILCS 10/7) (from Ch. 110 1/2, par. 57)
Sec. 7. International will; revocation. An international will is subject to the ordinary rules of revocation of wills.
(Source: P.A. 86-1291.)

(755 ILCS 10/8) (from Ch. 110 1/2, par. 58)
Sec. 8. Source and construction. Sections 1 through 7 derive from Annex to Convention of October 26, 1973, Providing a Uniform Law on the Form of an International Will. In interpreting and applying this Act, regard shall be had to its international origin and to the need for uniformity in its interpretation.
(Source: P.A. 86-1291.)

(755 ILCS 10/9) (from Ch. 110 1/2, par. 59)
Sec. 9. Persons authorized to act in relation to international will; eligibility; recognition by authorizing agency. Individuals who have been admitted to practice law before the courts of this State and are currently licensed so to do are authorized persons in relation to international wills.
(Source: P.A. 86-1291.)

(755 ILCS 10/10) (from Ch. 110 1/2, par. 60)
Sec. 10. International will information registration. The Secretary of State shall establish a registry system by which authorized persons may register in a central information center, information regarding the execution of international wills, keeping that information in strictest confidence until the death of the maker and then making it available to any person desiring information about any will who presents a death certificate or other satisfactory evidence of the testator's death to the center. Information that may be received, preserved in confidence until death, and reported as indicated is limited to the name, social security or any other individual identifying number established by law, address, and date and place of birth of the testator, and the intended place of deposit or safekeeping of the instrument pending the death of the maker. The Secretary of State's office, at the request of the authorized person, may cause the information it receives about execution of any international will to be transmitted to the registry system of another jurisdiction as identified by the testator, if that other system adheres to rules protecting the confidentiality of the information similar to those established in this State.
(Source: P.A. 86-1291.)



755 ILCS 15/ - Safety Deposit Box Opening Act.

(755 ILCS 15/0.01) (from Ch. 17, par. 1500)
Sec. 0.01. Short title. This Act may be cited as the Safety Deposit Box Opening Act.
(Source: P.A. 86-1324.)

(755 ILCS 15/1) (from Ch. 17, par. 1501)
Sec. 1. Upon being furnished with satisfactory proof of death of a sole lessee or the last surviving co-lessee of a safe deposit box, the lessor shall open the box and examine the contents in the presence of a person who presents himself and furnishes an affidavit which states that (a) he is interested in the filing of the lessee's will or in the arrangements for his burial, (b) he believes the box may contain the will or burial documents of the lessee and (c) he is an interested person within the meaning of this Act. The lessor shall not open the box in accordance with this Act if the lessor has received a copy of letters of office of the representative of the deceased lessee's estate, other applicable court order, or a small estate affidavit in accordance with Article XXV of the Probate Act of 1975. The lessor need not open the box if (a) the box has previously been opened in accordance with this Act, (b) the lessor has received notice of a written or oral objection from any person or has reason to believe that there would be an objection, or (c) the lessee's key or combination is not available. The lessor shall authorize a representative of a decedent's estate or a person designated in a small estate affidavit pursuant to Article XXV of the Probate Act of 1975, upon presentation of letters of office, other applicable court order, or small estate affidavit, to open the box and examine and remove the contents.
For purposes of this Act, the term "interested person" means any person who immediately prior to the death of the lessee had the right of access to the box as a deputy, any person named as executor in a copy furnished by him of a purported will of the lessee, or the spouse, an adult descendant, parent, brother or sister of the lessee. If the affidavit states that none of the persons described above is available to be present at the opening of the box, the term "interested person" also means any other person who the lessor in its sole discretion determines may have a legitimate interest in the filing of the lessee's will or in the arrangements for his burial.
The lessor shall remove any document which appears to be a will or codicil and deliver it to the clerk of the circuit court for the county in which the lessee resided immediately prior to his or her death, if known to the lessor, otherwise to the clerk of the circuit court for the county in which the safe deposit box is located. Delivery of a will or codicil called for herein may be made by registered mail sent to the clerk of the said court. The lessor may remove any burial documents and deliver them to the interested person. No other contents may be removed pursuant to this Act.
The lessor is not required to look into the truth of any statement in the affidavit required to be furnished under section one of this Act. The lessor's determination of the fact situations to be met under this act shall be conclusive and final. The lessor shall be fully protected in relying conclusively on it.
(Source: P.A. 98-836, eff. 1-1-15.)



755 ILCS 20/ - Escheats Act.

(755 ILCS 20/0.01) (from Ch. 49, par. 0.01)
Sec. 0.01. Short title. This Act may be cited as the Escheats Act.
(Source: P.A. 86-1324.)

(755 ILCS 20/1) (from Ch. 49, par. 1)
Sec. 1. If any person dies owning any real or personal estate without any legacy, and leaving no known heirs or representatives capable of inheriting the same, or the legatees thereof are incapable of holding the same, and in all cases when there is no owner of real estate capable of holding the same, such real and personal estate shall escheat as provided in the Probate Act of 1975, as amended.
(Source: P.A. 83-388.)

(755 ILCS 20/2) (from Ch. 49, par. 2)
Sec. 2. In case the estate consists of personal property, letters of office shall be granted thereon, as in other cases, and the same shall be administered in conformity with the probate laws of this State. Should there be any balance left in the possession of the administrator after the payment of debts and costs of administration, the administrator shall report the same to the circuit court, with a statement of all the facts within his knowledge as to the heirship of the decedent, which facts shall constitute a part of his report, and be filed in the court; and the court shall enter an order directing the administrator to pay over the balance found in his possession to the county treasurer of the county, taking his receipt therefor, which receipt shall be filed with the county clerk and entered of record, and shall be a good and sufficient voucher to the administrator. The county clerk shall also charge the amount to the county treasurer as an escheat fund, specially designating from whose estate the same was derived.
(Source: P.A. 83-388.)

(755 ILCS 20/3) (from Ch. 49, par. 3)
Sec. 3. When the State's Attorney of the county is informed or has reason to believe that any real estate within the county has escheated to the county by reason that any person owning the real estate has died without bequeathing the same, and leaving no heir capable of inheriting the same, or by reason of the incapacity of the legatee to hold the same, and such estate has not been sold according to law within 5 years after the death of the last owner, for the payments of the debts of the deceased, or if the State's Attorney is informed, or has cause to believe that any such estate within the county has otherwise escheated to the county, it shall be the duty of the State's Attorney to file a complaint in behalf of the county in the circuit court of the county, setting forth a description of the estate, the name of the last lawful owner thereof, the names of the parties in possession, and persons claiming such estate, if known, and the fact and circumstances in consequence of which such estate is claimed to have escheated, and alleging that by reason thereof the county has a right by law to such estate. The court shall enter an order against such persons, bodies politic or corporate, as alleged in the complaint, to hold, possess or claim such estate, requiring them to appear at the court on a designated return day, not less than 60 nor more than 90 days after the date thereof, and show cause why such estate should not be vested in the county. A certified copy of the order shall be served at least 10 days before the return day thereof. The court shall set forth in the order briefly the contents of the complaint, and require all persons interested in the estate to appear at the court on the return day so designated and show cause, if any, why the same should not be vested in the county; and the order shall be published for 6 weeks successively in some newspaper printed and published in the county, if any is there published; and if no newspaper is printed in the county, then the notice shall be published in some newspaper in the adjoining county thereto, the last insertion to be at least 2 weeks before the return day on which the parties are required to appear.
(Source: P.A. 83-359.)

(755 ILCS 20/4) (from Ch. 49, par. 4)
Sec. 4. All persons, bodies, politic and corporate, named in such complaint as having possession rights or claimants of the estate, may appear and plead to such proceedings, and may deny the facts stated in the complaint, and the title of the county to the lands and tenements therein mentioned, at any time on or before the third day after the return day of the order, and any other person claiming an interest in such estate may appear and be made a defendant and plead to the complaint, by motion or by answer, within the time allowed for pleading; and if no person appears and pleads, or appearing, refuses to plead within the time, then judgment shall be entered vesting title in the county to the lands and tenements in such complaint claimed; but if any person appears and denies the title set up by the county, or denies any material facts in the complaint, an issue or issues shall be made up and tried as other issue of facts, and a survey may be ordered and entered as in other actions where the title or boundary of lands is drawn in question; and if, after the issues are tried, it appears from facts found or admitted that the county has good title to the lands and tenements in the complaint mentioned, or any part thereof, judgment shall be entered vesting title thereof in the county, and the county shall recover costs of the action against the defendant or defendants.
(Source: P.A. 83-359.)

(755 ILCS 20/5) (from Ch. 49, par. 5)
Sec. 5. When judgment is entered vesting title in the county to any land, tenements or hereditaments, such judgment shall contain a certain description of such estate, and shall be effectual for vesting the title in the county; and an order shall be entered directed to the sheriff of the county, commanding the sheriff to seize and take the lands, tenements and hereditaments so vested in the county into the sheriff's possession; and upon the return of such order of seizure, the State's Attorney shall cause the record and process to be exemplified under the seal of the court, and cause the same to be recorded in the office of the recorder of the county; and such judgment shall preclude all parties and persons thereto, their heirs and assigns, so long as such judgment shall remain in force.
(Source: P.A. 83-1362.)

(755 ILCS 20/6) (from Ch. 49, par. 6)
Sec. 6. Any party who has filed an appearance in the proceeding and the State's Attorney, on behalf of the county, may appeal in the same manner as parties in other civil cases.
(Source: P.A. 83-359.)

(755 ILCS 20/7) (from Ch. 49, par. 7)
Sec. 7. The county treasurer shall keep just and true accounts of all moneys paid into the treasury, and if any person appears within 10 years after the death of the intestate and claims any money paid into the treasury as his or hers, on legal representation such person may file a petition in the circuit court of such county, stating the nature of the claim and praying such money may be paid to the claimant. A copy of such petition shall be served upon the State's Attorney of such county, who shall file an answer to the same, and the court shall thereupon examine the claim and the allegations and proofs, and if it finds that such person is entitled to any money paid into the county treasury, the court shall by order direct the county clerk to issue an order upon the county treasurer for the payment of the money, but without interest or costs. It is the duty of county boards to see that such amounts are paid in full without discount. A copy of the order of the court shall be a sufficient voucher for drawing such order. If any person appears and claims any lands vested in the county above stated, within 5 years after the judgment was entered, such person (other than such as were served with a copy of the order entered pursuant to Section 3 of this Act or filed an appearance in the proceeding, their heirs or assigns), may file a petition in the circuit court of the county in which the lands claimed lie, setting forth the nature of the claim and praying that the lands be relinquished to the petitioner. A copy of such petition shall be served on the State's Attorney of the county, who shall file an answer. The court shall thereupon examine the claim and the allegations and proofs, and if it appears that such person is entitled to the lands claimed, the court shall enter an order accordingly, which shall be effectual for divesting the interest of the county in or to the lands, but no costs shall be adjudged against the county. All persons who fail to appear and file their petitions within the times limited, herein, shall be forever barred, saving, however, to minors and persons under legal disability the right to appear and file their petition as hereinabove set out, at any time within 5 years after their respective disabilities are removed. However, the county board of such county may cause such lands to be sold at any time after seizure, in which case the claimant shall be entitled to the proceeds of such sale in lieu of the lands, upon obtaining a judgment or order as hereinabove set out.
All persons beyond the limits of the United States, as to whom a right to petition under this Section is otherwise barred by this amendatory Act of 1961 or will be barred within one year after the effective date of this amendatory Act of 1961, may file a petition pursuant to this Section at any time within 2 years after such effective date.
(Source: P.A. 83-1362.)



755 ILCS 25/ - Lifetime Transfer of Property Act.

(755 ILCS 25/0.01) (from Ch. 110 1/2, par. 600)
Sec. 0.01. Short title. This Act may be cited as the Lifetime Transfer of Property Act.
(Source: P.A. 86-1324.)

(755 ILCS 25/1) (from Ch. 110 1/2, par. 601)
Sec. 1. An otherwise valid transfer of property, in trust or otherwise, by a decedent during his or her lifetime, shall not, in the absence of an intent to defraud, be invalid, in whole or in part, on the ground that it is illusory because the decedent retained any power or right with respect to the property.
(Source: P.A. 80-737.)

(755 ILCS 25/2) (from Ch. 110 1/2, par. 602)
Sec. 2. This Act takes effect upon becoming a law and applies to savings account trusts established on or after its effective date, and as to all other transfers this Act is declaratory of existing law.
(Source: P.A. 80-737.)



755 ILCS 27/ - Illinois Residential Real Property Transfer on Death Instrument Act.

(755 ILCS 27/1)
Sec. 1. Short title. This Act may be cited as the Illinois Residential Real Property Transfer on Death Instrument Act.
(Source: P.A. 97-555, eff. 1-1-12.)

(755 ILCS 27/5)
Sec. 5. Definitions. In this Act:
"Beneficiary" means a person that receives residential real estate under a transfer on death instrument.
"Designated beneficiary" means a person designated to receive residential real estate in a transfer on death instrument.
"Joint owner" means an individual who owns residential real estate concurrently with one or more other individuals with a right of survivorship. The term includes a joint tenant or a tenant by the entirety. The term does not include a tenant in common.
"Owner" means an individual who makes a transfer on death instrument.
"Person" means an individual, corporation, business trust, land trust, estate, inter-vivos revocable or irrevocable trust, testamentary trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.
"Residential real estate" means real property improved with not less than one nor more than 4 residential dwelling units; a residential condominium unit, including but not limited to the common elements allocated to the exclusive use thereof that form an integral part of the condominium unit and any parking unit or units specified by the declaration to be allocated to a specific residential condominium unit; or a single tract of agriculture real estate consisting of 40 acres or less which is improved with a single family residence. If a declaration of condominium ownership provides for individually owned and transferable parking units, "residential real estate" does not include the parking unit of a specific residential condominium unit unless the parking unit is included in the legal description of the property being transferred by a transfer on death instrument.
"Transfer on death instrument" means an instrument authorized under this Act.
(Source: P.A. 97-555, eff. 1-1-12; 98-821, eff. 1-1-15.)

(755 ILCS 27/10)
Sec. 10. Applicability. This Act applies to only a transfer of residential real estate as defined in this Act by means of a transfer on death instrument made before, on, or after the effective date of this Act, by an owner dying on or after the effective date of this Act.
(Source: P.A. 97-555, eff. 1-1-12.)

(755 ILCS 27/15)
Sec. 15. Non-exclusivity. This Act does not affect any method of transferring residential real estate otherwise permitted under the law of this State.
(Source: P.A. 97-555, eff. 1-1-12.)

(755 ILCS 27/20)
Sec. 20. Transfer on death instrument authorized. An owner may transfer residential real estate by a transfer on death instrument to one or more beneficiaries as owners, concurrently or successively, and upon any contingency, effective at the owner's death.
(Source: P.A. 97-555, eff. 1-1-12.)

(755 ILCS 27/25)
Sec. 25. Transfer on death instrument revocable. A transfer on death instrument is revocable even if the instrument or another instrument contains a contrary provision.
(Source: P.A. 97-555, eff. 1-1-12.)

(755 ILCS 27/30)
Sec. 30. Transfer on death instrument nontestamentary. A transfer on death instrument is a nontestamentary instrument and is subject to all other laws governing or affecting nontestamentary instruments.
(Source: P.A. 97-555, eff. 1-1-12.)

(755 ILCS 27/35)
Sec. 35. Capacity of owner and agent's authority. The capacity required to make or revoke a transfer on death instrument is the same as the capacity required to make a will. An agent under a durable power of attorney or other instrument creating an agency does not have the authority to create or revoke a transfer on death instrument on behalf of the owner. This Section shall not be construed to prohibit the agent from selling, transferring, or encumbering the residential real estate under the terms of the agency.
(Source: P.A. 97-555, eff. 1-1-12; 98-821, eff. 1-1-15.)

(755 ILCS 27/40)
Sec. 40. Requirements.
(a) A transfer on death instrument:
(1) must contain the essential elements and

formalities of a properly recordable inter vivos deed; and must be executed, witnessed, and acknowledged in substantial compliance with Section 45;

(2) must state that the transfer to the designated

beneficiary is to occur at the owner's death; and

(3) must be recorded before the owner's death in the

public records in the office of the recorder of the county or counties in which any part of the residential real estate is located.

(b) The failure to comply with any of the requirements of subsection (a) will render the transfer on death instrument void and ineffective to transfer title to the residential real estate at the owner's death.
(Source: P.A. 97-555, eff. 1-1-12; 98-821, eff. 1-1-15.)

(755 ILCS 27/45)
Sec. 45. Signing, attestation, and acknowledgement. Every transfer on death instrument shall be signed by the owner or by some person in his or her presence and by his or her direction, and shall be attested in writing by 2 or more credible witnesses, whose signatures along with the owner's signature shall be acknowledged by a notary public. The witnesses shall attest in writing that on the date thereof the owner executed the transfer on death instrument in their presence as his or her own free and voluntary act, and that at the time of the execution the witnesses believed the owner to be of sound mind and memory.
(Source: P.A. 97-555, eff. 1-1-12.)

(755 ILCS 27/50)
Sec. 50. Notice, delivery, acceptance, or consideration not required. A transfer on death instrument is effective without:
(1) notice or delivery to or acceptance by the

designated beneficiary during the owner's life; or

(2) consideration.
(Source: P.A. 97-555, eff. 1-1-12; 98-821, eff. 1-1-15.)

(755 ILCS 27/55)
Sec. 55. Revocation by recorded instrument authorized; revocation by act or unrecorded instrument, not authorized.
(a) An instrument is effective to revoke a recorded transfer on death instrument, or any part of it, only if:
(1) it is:
(A) another transfer on death instrument that

revokes the instrument or part of the instrument expressly or by inconsistency; or

(B) an instrument of revocation that expressly

revokes the instrument or part of the instrument; and

(2) it is:
(A) executed, witnessed, and acknowledged in the

same manner as is required by Section 45 on a date that is after the date of the acknowledgment of the instrument being revoked; and

(B) recorded before the owner's death in the

public records in the office of the recorder of the county or counties where the prior transfer on death instrument is recorded.

(b) A transfer on death instrument executed and recorded in accordance with this Act may not be revoked by a revocatory act on the instrument, by an unrecorded instrument, or by a provision in a will.
(Source: P.A. 97-555, eff. 1-1-12; 97-813, eff. 7-13-12.)

(755 ILCS 27/60)
Sec. 60. Effect of transfer on death instrument during owner's life.
(a) During an owner's life, a transfer on death instrument does not:
(1) affect the right of the owner, any other

owner, or an agent for the owner to sell or encumber the residential real estate;

(2) affect an interest or right of a transferee,

lienholder, mortgagee, option holder or grantee even if the transferee, lienholder, mortgagee, option holder or grantee has actual or constructive notice of the instrument;

(3) affect an interest or right of a secured or

unsecured creditor or future creditor of the owner, even if the creditor has actual or constructive notice of the instrument;

(4) affect the owner's or designated

beneficiary's eligibility for any form of public assistance;

(5) create a legal or equitable interest in favor

of the designated beneficiary; or

(6) subject the residential real estate to claims

or process of a creditor of the designated beneficiary.

(b) If after recording a transfer on death instrument, the owner makes a contract for the sale or transfer of the residential real estate or some part thereof that is the subject of the transfer on death instrument and the whole or any part of the contract remains executory at the owner's death, the disposition of the residential real estate by the contract does not revoke the transfer on death instrument but the residential real estate passes to the designated beneficiary or beneficiary subject to the contract.
(Source: P.A. 97-555, eff. 1-1-12.)

(755 ILCS 27/65)
Sec. 65. Effect of transfer on death instrument at owner's death.
(a) Except as otherwise provided in the transfer on death instrument, in this Section, or in the Probate Act of 1975 or any other Act applicable to nontestamentary instruments, on the death of the owner, the following rules apply to residential real estate that is the subject of a transfer on death instrument and owned by the owner at death:
(1) Subject to the beneficiary's right to disclaim

the transfer, the interest in the residential real estate is transferred to the beneficiary in accordance with the instrument.

(2) If a designated beneficiary fails to survive the

owner or is not in existence on the date of the owner's death, then except as provided in paragraph (3) the residential real estate shall pass to the owner's estate.

(3) Unless the owner provides otherwise, if the

designated beneficiary is a descendant of the owner who dies before the owner, the descendants of the deceased designated beneficiary living at the time of the owner's death shall take the residential real estate per stirpes. If the designated beneficiary is one of a class of designated beneficiaries, and any member of the class dies before the owner, the members of the class living when the owner dies shall take the share or shares which the deceased member would have taken if he or she were then living, except that if the deceased member of the class is a descendant of the owner, the descendants of the deceased member then living shall take per stirpes the share or shares which the deceased member would have taken if he or she were then living.

(b) Subject to the Probate Act of 1975 and the Conveyances Act, a beneficiary takes the residential real estate subject to all conveyances, encumbrances, assignments, contracts, options, mortgages, liens, and other interests to which the residential real estate is subject at the owner's death.
(c) A transfer on death instrument transfers residential real estate without covenant or warranty of title even if the instrument contains a contrary provision.
(d) If there is no sufficient evidence of the order of the owner and designated beneficiary's deaths, otherwise than simultaneously, and there is no other provision in the transfer on death instrument, for purposes of this Section, the designated beneficiary shall be deemed to have predeceased the owner.
(Source: P.A. 97-555, eff. 1-1-12; 98-821, eff. 1-1-15.)

(755 ILCS 27/70)
Sec. 70. Joint owners.
(a) One or more joint owners may execute a transfer on death instrument.
(b) If all of the joint owners execute a transfer on death instrument, then an instrument of joint owners is revoked only if it is revoked by all of the then living joint owners. A transfer on death instrument is revocable by the last surviving joint owner notwithstanding any contract or agreement between the joint owners to the contrary.
(c) If less than all of the joint owners execute a transfer on death instrument, the transfer on death instrument will be governed by the designation of the joint owner who is the last to die of all the joint owners. If the last to die joint owner did not execute a transfer on death instrument, the designation of any prior deceased joint owner is ineffective.
(d) A transfer on death instrument shall not sever a joint tenancy or tenancy by the entirety.
(Source: P.A. 97-555, eff. 1-1-12.)

(755 ILCS 27/75)
Sec. 75. Notice of death affidavit. Any beneficiary who takes under a transfer on death instrument may file in the office of the recorder in the county or counties where the residential real estate is located a notice of death affidavit to confirm title following the death of the owner. The notice of death affidavit shall contain the name and address, if known, of each beneficiary taking under the transfer on death instrument, the legal description of the property, the street address and parcel identification number of the residential real estate, if known, the date of the transfer on death instrument and its recording document number, the name of the deceased owner, the date and place of death, and the name and address to which all future tax bills should be mailed. The affidavit shall be acknowledged under penalty of perjury before a notary public or person authorized to administer oaths. The filing of the notice of death affidavit is not a condition to the transfer of title.
(Source: P.A. 97-555, eff. 1-1-12; 98-821, eff. 1-1-15.)

(755 ILCS 27/80)
Sec. 80. Disclaimer. A beneficiary may disclaim all or part of the beneficiary's interest as provided by the Disclaimer Under Nontestamentary Instrument Act.
(Source: P.A. 97-555, eff. 1-1-12.)

(755 ILCS 27/85)
Sec. 85. Rights of creditors and statutory claimants. A beneficiary of a transfer on death instrument is subject to the claims of creditors and statutory claimants to the same extent as a beneficiary of any nontestamentary transfer.
(Source: P.A. 97-555, eff. 1-1-12.)

(755 ILCS 27/90)
Sec. 90. Limitations. An action to set aside or contest the validity of a transfer on death instrument shall be commenced within the earlier of 2 years after the date of the owner's death or 6 months from the date that letters of office are issued. However, a purchaser or mortgagee for value and without notice before the recordation of a lis pendens for an action to set aside or contest the transfer on death instrument for any reason shall take free and clear of any such action or contest.
(Source: P.A. 97-555, eff. 1-1-12; 98-821, eff. 1-1-15.)

(755 ILCS 27/95)
Sec. 95. Preparation of a transfer on death instrument or its revocation. A transfer on death instrument or its revocation shall be prepared only by an Illinois licensed attorney. Nothing in this Section, however, shall prohibit an owner from preparing his or her own transfer on death instrument or revocation.
(Source: P.A. 97-555, eff. 1-1-12.)

(755 ILCS 27/100)
Sec. 100. (Repealed).
(Source: P.A. 97-555, eff. 1-1-12. Repealed by P.A. 98-821, eff. 1-1-15.)



755 ILCS 30/ - Third Party Beneficiary Contract Act.

(755 ILCS 30/0.01) (from Ch. 110 1/2, par. 400)
Sec. 0.01. Short title. This Act may be cited as the Third Party Beneficiary Contract Act.
(Source: P.A. 86-1324.)

(755 ILCS 30/1) (from Ch. 110 1/2, par. 401)
Sec. 1. The designation in accordance with the terms of any insurance, annuity or endowment contract, or the designation in any agreement issued or entered into by an insurance company in connection therewith, supplemental thereto or in settlement thereof, or the designation under a pension, retirement, death benefit, deferred compensation, employment, agency, stock bonus or profit-sharing contract, plan, system or trust, or the designation under an account with a securities dealer as defined in Section 2.7 of the Illinois Securities Law of 1953, as now or hereafter amended, of any person to be a beneficiary, payee or owner of any right, title or interest thereunder upon the death of another, or any assignment of rights under any of the foregoing, shall not be subject to or defeated or impaired by any statute or rule of law governing the transfer of property by will, gift or intestacy, even though such designation or assignment is revocable or the rights of such beneficiary, payee, or owner or assignee are otherwise subject to defeasance.
(Source: P.A. 86-468.)

(755 ILCS 30/2) (from Ch. 110 1/2, par. 402)
Sec. 2. This act shall apply to such designations made before or after the effective date of this act by persons who die on or after said date. This act shall not be deemed to create any implication of invalidity as to any designation, of the nature herein described, made by any person who dies before said date or as to any declaration, agreement or contract for the payment of money or other transfer of property at death not specifically described herein.
(Source: Laws 1959, p. 1282.)



755 ILCS 35/ - Illinois Living Will Act.

(755 ILCS 35/1) (from Ch. 110 1/2, par. 701)
Sec. 1. Purpose. The legislature finds that persons have the fundamental right to control the decisions relating to the rendering of their own medical care, including the decision to have death delaying procedures withheld or withdrawn in instances of a terminal condition.
In order that the rights of patients may be respected even after they are no longer able to participate actively in decisions about themselves, the legislature hereby declares that the laws of this State shall recognize the right of a person to make a written declaration instructing his or her physician to withhold or withdraw death delaying procedures in the event of a terminal condition.
(Source: P.A. 85-860.)

(755 ILCS 35/2) (from Ch. 110 1/2, par. 702)
Sec. 2. Definitions:
(a) "Attending physician" means the physician selected by, or assigned to, the patient who has primary responsibility for the treatment and care of the patient.
(b) "Declaration" means a witnessed document in writing, voluntarily executed by the declarant in accordance with the requirements of Section 3.
(c) "Health-care provider" means a person who is licensed, certified or otherwise authorized by the law of this State to administer health care in the ordinary course of business or practice of a profession.
(d) "Death delaying procedure" means any medical procedure or intervention which, when applied to a qualified patient, in the judgement of the attending physician would serve only to postpone the moment of death. In appropriate circumstances, such procedures include, but are not limited to, assisted ventilation, artificial kidney treatments, intravenous feeding or medication, blood transfusions, tube feeding and other procedures of greater or lesser magnitude that serve only to delay death. However, this Act does not affect the responsibility of the attending physician or other health care provider to provide treatment for a patient's comfort care or alleviation of pain. Nutrition and hydration shall not be withdrawn or withheld from a qualified patient if the withdrawal or withholding would result in death solely from dehydration or starvation rather than from the existing terminal condition.
(e) "Person" means an individual, corporation, business trust, estate, trust, partnership, association, government, governmental subdivision or agency, or any other legal entity.
(f) "Physician" means a person licensed to practice medicine in all its branches.
(g) "Qualified patient" means a patient who has executed a declaration in accordance with this Act and who has been diagnosed and verified in writing to be afflicted with a terminal condition by his or her attending physician who has personally examined the patient. A qualified patient has the right to make decisions regarding death delaying procedures as long as he or she is able to do so.
(h) "Terminal condition" means an incurable and irreversible condition which is such that death is imminent and the application of death delaying procedures serves only to prolong the dying process.
(Source: P.A. 95-331, eff. 8-21-07.)

(755 ILCS 35/3) (from Ch. 110 1/2, par. 703)
Sec. 3. Execution of a Document.
(a) An individual of sound mind and having reached the age of majority or having obtained the status of an emancipated person pursuant to the Emancipation of Minors Act, as now or hereafter amended, may execute a document directing that if he is suffering from a terminal condition, then death delaying procedures shall not be utilized for the prolongation of his life.
(b) The declaration must be signed by the declarant, or another at the declarant's direction, and witnessed by 2 individuals 18 years of age or older.
(c) The declaration of a qualified patient diagnosed as pregnant by the attending physician shall be given no force and effect as long as in the opinion of the attending physician it is possible that the fetus could develop to the point of live birth with the continued application of death delaying procedures.
(d) If the patient is able, it shall be the responsibility of the patient to provide for notification to his or her attending physician of the existence of a declaration, to provide the declaration to the physician and to ask the attending physician whether he or she is willing to comply with its provisions. An attending physician who is so notified shall make the declaration, or copy of the declaration, a part of the patient's medical records. If the physician is at any time unwilling to comply with its provisions, the physician shall promptly so advise the declarant. If the physician is unwilling to comply with its provisions and the patient is able, it is the patient's responsibility to initiate the transfer to another physician of the patient's choosing. If the physician is unwilling to comply with its provisions and the patient is at any time not able to initiate the transfer, then the attending physician shall without delay notify the person with the highest priority, as set forth in this subsection, who is available, able, and willing to make arrangements for the transfer of the patient and the appropriate medical records to another physician for the effectuation of the patient's declaration. The order of priority is as follows: (1) any person authorized by the patient to make such arrangements, (2) a guardian of the person of the patient, without the necessity of obtaining a court order to do so, and (3) any member of the patient's family.
(e) The declaration may, but need not, be in the following form, and in addition may include other specific directions. Should any specific direction be determined to be invalid, such invalidity shall not affect other directions of the declaration which can be given effect without the invalid direction, and to this end the directions in the declaration are severable.

(755 ILCS 35/4) (from Ch. 110 1/2, par. 704)
Sec. 4. Recording of a Terminal Condition. Upon determining that the declarant has a terminal condition, the attending physician who knows of a declaration shall record the determination and the terms of the declaration in the declarant's medical record. A physician who records in writing a terminal condition under this Section is presumed to be acting in good faith. Unless it is alleged and proved that his action violated the standard of reasonable professional care and judgment under the circumstances, he is immune from civil or criminal liability that otherwise might be incurred.
(Source: P.A. 85-860.)

(755 ILCS 35/5) (from Ch. 110 1/2, par. 705)
Sec. 5. Revocation. (a) A declaration may be revoked at any time by the declarant, without regard to declarant's mental or physical condition, by any of the following methods:
(1) By being obliterated, burnt, torn or otherwise destroyed or defaced in a manner indicating intention to cancel;
(2) By a written revocation of the declaration signed and dated by the declarant or person acting at the direction of the declarant; or
(3) By a oral or any other expression of the intent to revoke the declaration, in the presence of a witness 18 years of age or older who signs and dates a writing confirming that such expression of intent was made.
(b) A revocation is effective upon communication to the attending physician by the declarant or by another who witnessed the revocation. The attending physician shall record in the patient's medical record the time and date when and the place where he or she received notification of the revocation.
(c) There shall be no criminal or civil liability on the part of any person for failure to act upon a revocation made pursuant to this Section unless that person has actual knowledge of the revocation.
(Source: P.A. 85-860.)

(755 ILCS 35/6) (from Ch. 110 1/2, par. 706)
Sec. 6. Physician Responsibilities. An attending physician who has been notified of the existence of a declaration executed under this Act, without delay after the diagnosis of a terminal condition of the patient, shall take the necessary steps to provide for written recording of the patient's terminal condition, so that the patient may be deemed to be a qualified patient under this Act, or shall notify the patient or, if the patient is unable to initiate a transfer, the person or persons described in subsection (d) of Section 3 in the order of priority stated therein that the physician is unwilling to comply with the provisions of the patient's declaration. In the event of the patient's death as determined by a physician, all medical care is to be terminated unless the patient is an organ donor, in which case appropriate organ donation treatment may be applied or continued temporarily.
(Source: P.A. 93-794, eff. 7-22-04.)

(755 ILCS 35/7) (from Ch. 110 1/2, par. 707)
Sec. 7. Immunity. The desires of a qualified patient shall at all times supersede the effect of the declaration.
A physician or other health-care provider may presume, in the absence of knowledge to the contrary, that a declaration complies with this Act and is valid.
No physician, health care provider or employee thereof who in good faith and pursuant to reasonable medical standards causes or participates in the withholding or withdrawing of death delaying procedures from a qualified patient pursuant to a declaration which purports to have been made in accordance with this Act shall as a result thereof, be subject to criminal or civil liability, or be found to have committed an act of unprofessional conduct.
(Source: P.A. 85-860.)

(755 ILCS 35/8) (from Ch. 110 1/2, par. 708)
Sec. 8. Penalties.
(a) Any person who willfully conceals, cancels, defaces, obliterates, or damages the declaration of another without such declarant's consent or who falsifies or forges a revocation of the declaration of another or who willfully fails to comply with Section 6 shall be civilly liable.
(b) Any person who coerces or fraudulently induces another to execute a declaration or falsifies or forges the declaration of another, or willfully conceals or withholds personal knowledge of a revocation as provided in Section 5 with the intent to cause a withholding or withdrawal of death delaying procedures contrary to the wishes of the qualified patient and thereby, because of such act, directly causes death delaying procedures to be withheld or withdrawn and death to another thereby be hastened, shall be subject to prosecution for involuntary manslaughter.
(c) A physician or other health-care provider who willfully fails to notify the health care facility or fails to comply with Section 6 is guilty of engaging in unethical and unprofessional conduct in violation of paragraph (A)(5) of Section 22 of the Medical Practice Act of 1987.
(d) A physician who willfully fails to record the determination of terminal condition in accordance with Section 4, without giving the notice required by Section 6 of his unwillingness to comply with the provisions of the patient's declaration, is guilty of willfully omitting to file or record medical reports as required by law in violation of paragraph (A)(22) of Section 22 of the Medical Practice Act of 1987.
(e) A person who requires or prohibits the execution of a declaration as a condition for being insured for, or receiving, health-care services is guilty of a class A misdemeanor.
(f) The penalties provided in this Section do not displace any penalty applicable under other law.
(Source: P.A. 90-14, eff. 7-1-97.)

(755 ILCS 35/9) (from Ch. 110 1/2, par. 709)
Sec. 9. General provisions. (a) The withholding or withdrawal of death delaying procedures from a qualified patient in accordance with the provisions of this Act shall not, for any purpose, constitute a suicide.
(b) The making of a declaration pursuant to Section 3 shall not affect in any manner the sale, procurement, or issuance of any policy of life insurance, nor shall it be deemed to modify the terms of an existing policy of life insurance. No policy of life insurance shall be legally impaired or invalidated in any manner by the withholding or withdrawal of death delaying procedures from an insured qualified patient, notwithstanding any term of the policy to the contrary.
(c) No physician, health care facility, or other health care provider, and no health care service plan, health maintenance organization, insurer issuing disability insurance, self-insured employe welfare benefit plan, nonprofit medical service corporation or mutual nonprofit hospital service corporation shall require any person to execute a declaration as a condition for being insured for, or receiving, health care services.
(d) Nothing in this Act shall impair or supersede any legal right or legal responsibility which any person may have to effect the withholding or withdrawal of death delaying procedures in any lawful manner. In such respect the provisions of this Act are cumulative.
(e) This Act shall create no presumption concerning the intention of an individual who has not executed a declaration to consent to the use or withholding of death delaying procedures in the event of a terminal condition.
(f) Nothing in this Act shall be construed to condone, authorize or approve mercy killing or to permit any affirmative or deliberate act or omission to end life other than to permit the natural process of dying as provided in this Act.
(g) An instrument executed before the effective date of this Act that substantially complies with paragraph (e) of Section 3 shall be given effect pursuant to the provisions of this Act.
(h) A declaration executed in another state in compliance with the law of that state or this State is validly executed for purposes of this Act, and such declaration shall be applied in accordance with the provisions of this Act.
(Source: P.A. 85-860.)

(755 ILCS 35/10) (from Ch. 110 1/2, par. 710)
Sec. 10. This Act shall be known and may be cited as the "Illinois Living Will Act".
(Source: P.A. 83-824.)



755 ILCS 40/ - Health Care Surrogate Act.

(755 ILCS 40/1) (from Ch. 110 1/2, par. 851-1)
Sec. 1. Short title. This Act may be cited as the Health Care Surrogate Act.
(Source: P.A. 87-749.)

(755 ILCS 40/5) (from Ch. 110 1/2, par. 851-5)
Sec. 5. Legislative findings and purposes.
(a) Findings.
The legislature recognizes that all persons have a fundamental right to make decisions relating to their own medical treatment, including the right to forgo life-sustaining treatment.
Lack of decisional capacity, alone, should not prevent decisions to forgo life-sustaining treatment from being made on behalf of persons who lack decisional capacity and have no known applicable living will or power of attorney for health care.
Uncertainty and lack of clarity in the law concerning the making of private decisions concerning medical treatment and to forgo life-sustaining treatment, without judicial involvement, causes unnecessary emotional distress to the individuals involved and unduly impedes upon the individual right to forgo life-sustaining treatment.
The enactment of statutory guidelines for private decision making will bring improved clarity and certainty to the process for implementing decisions concerning medical treatment and to forgo life-sustaining treatment and will substantially reduce the associated emotional distress for involved parties.
(b) Purposes.
This Act is intended to define the circumstances under which private decisions by patients with decisional capacity and by surrogate decision makers on behalf of patients lacking decisional capacity to make medical treatment decisions or to terminate life-sustaining treatment may be made without judicial involvement of any kind.
This Act is intended to establish a process for that private decision making.
This Act is intended to clarify the rights and obligations of those involved in these private decisions by or on behalf of patients.
This Act is not intended to condone, authorize, or approve mercy killing or assisted suicide.
(Source: P.A. 90-246, eff. 1-1-98)

(755 ILCS 40/10) (from Ch. 110 1/2, par. 851-10)
Sec. 10. Definitions.
"Adult" means a person who is (i) 18 years of age or older or (ii) an emancipated minor under the Emancipation of Minors Act.
"Artificial nutrition and hydration" means supplying food and water through a conduit, such as a tube or intravenous line, where the recipient is not required to chew or swallow voluntarily, including, but not limited to, nasogastric tubes, gastrostomies, jejunostomies, and intravenous infusions. Artificial nutrition and hydration does not include assisted feeding, such as spoon or bottle feeding.
"Available" means that a person is not "unavailable". A person is unavailable if (i) the person's existence is not known, (ii) the person has not been able to be contacted by telephone or mail, or (iii) the person lacks decisional capacity, refuses to accept the office of surrogate, or is unwilling to respond in a manner that indicates a choice among the treatment matters at issue.
"Attending physician" means the physician selected by or assigned to the patient who has primary responsibility for treatment and care of the patient and who is a licensed physician in Illinois. If more than one physician shares that responsibility, any of those physicians may act as the attending physician under this Act.
"Close friend" means any person 18 years of age or older who has exhibited special care and concern for the patient and who presents an affidavit to the attending physician stating that he or she (i) is a close friend of the patient, (ii) is willing and able to become involved in the patient's health care, and (iii) has maintained such regular contact with the patient as to be familiar with the patient's activities, health, and religious and moral beliefs. The affidavit must also state facts and circumstances that demonstrate that familiarity.
"Death" means when, according to accepted medical standards, there is (i) an irreversible cessation of circulatory and respiratory functions or (ii) an irreversible cessation of all functions of the entire brain, including the brain stem.
"Decisional capacity" means the ability to understand and appreciate the nature and consequences of a decision regarding medical treatment or forgoing life-sustaining treatment and the ability to reach and communicate an informed decision in the matter as determined by the attending physician.
"Forgo life-sustaining treatment" means to withhold, withdraw, or terminate all or any portion of life-sustaining treatment with knowledge that the patient's death is likely to result.
"Guardian" means a court appointed guardian of the person who serves as a representative of a minor or as a representative of a person under legal disability.
"Health care facility" means a type of health care provider commonly known by a wide variety of titles, including but not limited to, hospitals, medical centers, nursing homes, rehabilitation centers, long term or tertiary care facilities, and other facilities established to administer health care and provide overnight stays in their ordinary course of business or practice.
"Health care provider" means a person that is licensed, certified, or otherwise authorized or permitted by the law of this State to administer health care in the ordinary course of business or practice of a profession, including, but not limited to, physicians, nurses, health care facilities, and any employee, officer, director, agent, or person under contract with such a person.
"Imminent" (as in "death is imminent") means a determination made by the attending physician according to accepted medical standards that death will occur in a relatively short period of time, even if life-sustaining treatment is initiated or continued.
"Life-sustaining treatment" means any medical treatment, procedure, or intervention that, in the judgment of the attending physician, when applied to a patient with a qualifying condition, would not be effective to remove the qualifying condition or would serve only to prolong the dying process. Those procedures can include, but are not limited to, assisted ventilation, renal dialysis, surgical procedures, blood transfusions, and the administration of drugs, antibiotics, and artificial nutrition and hydration.
"Minor" means an individual who is not an adult as defined in this Act.
"Parent" means a person who is the natural or adoptive mother or father of the child and whose parental rights have not been terminated by a court of law.
"Patient" means an adult or minor individual, unless otherwise specified, under the care or treatment of a licensed physician or other health care provider.
"Person" means an individual, a corporation, a business trust, a trust, a partnership, an association, a government, a governmental subdivision or agency, or any other legal entity.
"Qualifying condition" means the existence of one or more of the following conditions in a patient certified in writing in the patient's medical record by the attending physician and by at least one other qualified physician:
(1) "Terminal condition" means an illness or injury

for which there is no reasonable prospect of cure or recovery, death is imminent, and the application of life-sustaining treatment would only prolong the dying process.

(2) "Permanent unconsciousness" means a condition

that, to a high degree of medical certainty, (i) will last permanently, without improvement, (ii) in which thought, sensation, purposeful action, social interaction, and awareness of self and environment are absent, and (iii) for which initiating or continuing life-sustaining treatment, in light of the patient's medical condition, provides only minimal medical benefit.

(3) "Incurable or irreversible condition" means an

illness or injury (i) for which there is no reasonable prospect of cure or recovery, (ii) that ultimately will cause the patient's death even if life-sustaining treatment is initiated or continued, (iii) that imposes severe pain or otherwise imposes an inhumane burden on the patient, and (iv) for which initiating or continuing life-sustaining treatment, in light of the patient's medical condition, provides only minimal medical benefit.

The determination that a patient has a qualifying condition creates no presumption regarding the application or non-application of life-sustaining treatment. It is only after a determination by the attending physician that the patient has a qualifying condition that the surrogate decision maker may consider whether or not to forgo life-sustaining treatment. In making this decision, the surrogate shall weigh the burdens on the patient of initiating or continuing life-sustaining treatment against the benefits of that treatment.
"Qualified physician" means a physician licensed to practice medicine in all of its branches in Illinois who has personally examined the patient.
"Surrogate decision maker" means an adult individual or individuals who (i) have decisional capacity, (ii) are available upon reasonable inquiry, (iii) are willing to make medical treatment decisions on behalf of a patient who lacks decisional capacity, and (iv) are identified by the attending physician in accordance with the provisions of this Act as the person or persons who are to make those decisions in accordance with the provisions of this Act.
(Source: P.A. 95-331, eff. 8-21-07.)

(755 ILCS 40/15) (from Ch. 110 1/2, par. 851-15)
Sec. 15. Applicability. This Act applies to patients who lack decisional capacity or who have a qualifying condition. This Act does not apply to instances in which the patient has an operative and unrevoked living will under the Illinois Living Will Act, an operative and unrevoked declaration for mental health treatment under the Mental Health Treatment Preferences Declaration Act, or an authorized agent under a power of attorney for health care under the Illinois Power of Attorney Act and the patient's condition falls within the coverage of the living will, the declaration for mental health treatment, or the power of attorney for health care. In those instances, the living will, declaration for mental health treatment, or power of attorney for health care, as the case may be, shall be given effect according to its terms. This Act does apply in circumstances in which a patient has a qualifying condition but the patient's condition does not fall within the coverage of the living will, the declaration for mental health treatment, or the power of attorney for health care.
Each health care facility shall maintain any advance directives proffered by the patient or other authorized person, including a do not resuscitate order, a living will, a declaration for mental health treatment, a declaration of a potential surrogate or surrogates should the person become incapacitated or impaired, or a power of attorney for health care, in the patient's medical records. This Act does apply to patients without a qualifying condition. If a patient is an adult with decisional capacity, then the right to refuse medical treatment or life-sustaining treatment does not require the presence of a qualifying condition.
(Source: P.A. 96-448, eff. 1-1-10; 96-492, eff. 8-14-09; 96-1000, eff. 7-2-10.)

(755 ILCS 40/20) (from Ch. 110 1/2, par. 851-20)
Sec. 20. Private decision making process.
(a) Decisions whether to forgo life-sustaining or any other form of medical treatment involving an adult patient with decisional capacity may be made by that adult patient.
(b) Decisions whether to forgo life-sustaining treatment on behalf of a patient without decisional capacity are lawful, without resort to the courts or legal process, if the patient has a qualifying condition and if the decisions are made in accordance with one of the following paragraphs in this subsection and otherwise meet the requirements of this Act:
(1) Decisions whether to forgo life-sustaining

treatment on behalf of a minor or an adult patient who lacks decisional capacity may be made by a surrogate decision maker or makers in consultation with the attending physician, in the order or priority provided in Section 25. A surrogate decision maker shall make decisions for the adult patient conforming as closely as possible to what the patient would have done or intended under the circumstances, taking into account evidence that includes, but is not limited to, the patient's personal, philosophical, religious and moral beliefs and ethical values relative to the purpose of life, sickness, medical procedures, suffering, and death. Where possible, the surrogate shall determine how the patient would have weighed the burdens and benefits of initiating or continuing life-sustaining treatment against the burdens and benefits of that treatment. In the event an unrevoked advance directive, such as a living will, a declaration for mental health treatment, or a power of attorney for health care, is no longer valid due to a technical deficiency or is not applicable to the patient's condition, that document may be used as evidence of a patient's wishes. The absence of a living will, declaration for mental health treatment, or power of attorney for health care shall not give rise to any presumption as to the patient's preferences regarding the initiation or continuation of life-sustaining procedures. If the adult patient's wishes are unknown and remain unknown after reasonable efforts to discern them or if the patient is a minor, the decision shall be made on the basis of the patient's best interests as determined by the surrogate decision maker. In determining the patient's best interests, the surrogate shall weigh the burdens on and benefits to the patient of initiating or continuing life-sustaining treatment against the burdens and benefits of that treatment and shall take into account any other information, including the views of family and friends, that the surrogate decision maker believes the patient would have considered if able to act for herself or himself.

(2) Decisions whether to forgo life-sustaining

treatment on behalf of a minor or an adult patient who lacks decisional capacity, but without any surrogate decision maker or guardian being available determined after reasonable inquiry by the health care provider, may be made by a court appointed guardian. A court appointed guardian shall be treated as a surrogate for the purposes of this Act.

(b-5) Decisions concerning medical treatment on behalf of a patient without decisional capacity are lawful, without resort to the courts or legal process, if the patient does not have a qualifying condition and if decisions are made in accordance with one of the following paragraphs in this subsection and otherwise meet the requirements of this Act:
(1) Decisions concerning medical treatment on behalf

of a minor or adult patient who lacks decisional capacity may be made by a surrogate decision maker or makers in consultation with the attending physician, in the order of priority provided in Section 25 with the exception that decisions to forgo life-sustaining treatment may be made only when a patient has a qualifying condition. A surrogate decision maker shall make decisions for the patient conforming as closely as possible to what the patient would have done or intended under the circumstances, taking into account evidence that includes, but is not limited to, the patient's personal, philosophical, religious, and moral beliefs and ethical values relative to the purpose of life, sickness, medical procedures, suffering, and death. In the event an unrevoked advance directive, such as a living will, a declaration for mental health treatment, or a power of attorney for health care, is no longer valid due to a technical deficiency or is not applicable to the patient's condition, that document may be used as evidence of a patient's wishes. The absence of a living will, declaration for mental health treatment, or power of attorney for health care shall not give rise to any presumption as to the patient's preferences regarding any process. If the adult patient's wishes are unknown and remain unknown after reasonable efforts to discern them or if the patient is a minor, the decision shall be made on the basis of the patient's best interests as determined by the surrogate decision maker. In determining the patient's best interests, the surrogate shall weigh the burdens on and benefits to the patient of the treatment against the burdens and benefits of that treatment and shall take into account any other information, including the views of family and friends, that the surrogate decision maker believes the patient would have considered if able to act for herself or himself.

(2) Decisions concerning medical treatment on behalf

of a minor or adult patient who lacks decisional capacity, but without any surrogate decision maker or guardian being available as determined after reasonable inquiry by the health care provider, may be made by a court appointed guardian. A court appointed guardian shall be treated as a surrogate for the purposes of this Act.

(c) For the purposes of this Act, a patient or surrogate decision maker is presumed to have decisional capacity in the absence of actual notice to the contrary without regard to advanced age. With respect to a patient, a diagnosis of mental illness or an intellectual disability, of itself, is not a bar to a determination of decisional capacity. A determination that an adult patient lacks decisional capacity shall be made by the attending physician to a reasonable degree of medical certainty. The determination shall be in writing in the patient's medical record and shall set forth the attending physician's opinion regarding the cause, nature, and duration of the patient's lack of decisional capacity. Before implementation of a decision by a surrogate decision maker to forgo life-sustaining treatment, at least one other qualified physician must concur in the determination that an adult patient lacks decisional capacity. The concurring determination shall be made in writing in the patient's medical record after personal examination of the patient. The attending physician shall inform the patient that it has been determined that the patient lacks decisional capacity and that a surrogate decision maker will be making life-sustaining treatment decisions on behalf of the patient. Moreover, the patient shall be informed of the identity of the surrogate decision maker and any decisions made by that surrogate. If the person identified as the surrogate decision maker is not a court appointed guardian and the patient objects to the statutory surrogate decision maker or any decision made by that surrogate decision maker, then the provisions of this Act shall not apply.
(d) A surrogate decision maker acting on behalf of the patient shall express decisions to forgo life-sustaining treatment to the attending physician and one adult witness who is at least 18 years of age. This decision and the substance of any known discussion before making the decision shall be documented by the attending physician in the patient's medical record and signed by the witness.
(e) The existence of a qualifying condition shall be documented in writing in the patient's medical record by the attending physician and shall include its cause and nature, if known. The written concurrence of another qualified physician is also required.
(f) Once the provisions of this Act are complied with, the attending physician shall thereafter promptly implement the decision to forgo life-sustaining treatment on behalf of the patient unless he or she believes that the surrogate decision maker is not acting in accordance with his or her responsibilities under this Act, or is unable to do so for reasons of conscience or other personal views or beliefs.
(g) In the event of a patient's death as determined by a physician, all life-sustaining treatment and other medical care is to be terminated, unless the patient is an organ donor, in which case appropriate organ donation treatment may be applied or continued temporarily.
(Source: P.A. 97-227, eff. 1-1-12.)

(755 ILCS 40/25) (from Ch. 110 1/2, par. 851-25)
Sec. 25. Surrogate decision making.
(a) When a patient lacks decisional capacity, the health care provider must make a reasonable inquiry as to the availability and authority of a health care agent under the Powers of Attorney for Health Care Law. When no health care agent is authorized and available, the health care provider must make a reasonable inquiry as to the availability of possible surrogates listed in items (1) through (4) of this subsection. For purposes of this Section, a reasonable inquiry includes, but is not limited to, identifying a member of the patient's family or other health care agent by examining the patient's personal effects or medical records. If a family member or other health care agent is identified, an attempt to contact that person by telephone must be made within 24 hours after a determination by the provider that the patient lacks decisional capacity. No person shall be liable for civil damages or subject to professional discipline based on a claim of violating a patient's right to confidentiality as a result of making a reasonable inquiry as to the availability of a patient's family member or health care agent, except for willful or wanton misconduct.
The surrogate decision makers, as identified by the attending physician, are then authorized to make decisions as follows: (i) for patients who lack decisional capacity and do not have a qualifying condition, medical treatment decisions may be made in accordance with subsection (b-5) of Section 20; and (ii) for patients who lack decisional capacity and have a qualifying condition, medical treatment decisions including whether to forgo life-sustaining treatment on behalf of the patient may be made without court order or judicial involvement in the following order of priority:
(1) the patient's guardian of the person;
(2) the patient's spouse;
(3) any adult son or daughter of the patient;
(4) either parent of the patient;
(5) any adult brother or sister of the patient;
(6) any adult grandchild of the patient;
(7) a close friend of the patient;
(8) the patient's guardian of the estate.
The health care provider shall have the right to rely on any of the above surrogates if the provider believes after reasonable inquiry that neither a health care agent under the Powers of Attorney for Health Care Law nor a surrogate of higher priority is available.
Where there are multiple surrogate decision makers at the same priority level in the hierarchy, it shall be the responsibility of those surrogates to make reasonable efforts to reach a consensus as to their decision on behalf of the patient regarding the forgoing of life-sustaining treatment. If 2 or more surrogates who are in the same category and have equal priority indicate to the attending physician that they disagree about the health care matter at issue, a majority of the available persons in that category (or the parent with custodial rights) shall control, unless the minority (or the parent without custodial rights) initiates guardianship proceedings in accordance with the Probate Act of 1975. No health care provider or other person is required to seek appointment of a guardian.
(b) After a surrogate has been identified, the name, address, telephone number, and relationship of that person to the patient shall be recorded in the patient's medical record.
(c) Any surrogate who becomes unavailable for any reason may be replaced by applying the provisions of Section 25 in the same manner as for the initial choice of surrogate.
(d) In the event an individual of a higher priority to an identified surrogate becomes available and willing to be the surrogate, the individual with higher priority may be identified as the surrogate. In the event an individual in a higher, a lower, or the same priority level or a health care provider seeks to challenge the priority of or the life-sustaining treatment decision of the recognized surrogate decision maker, the challenging party may initiate guardianship proceedings in accordance with the Probate Act of 1975.
(e) The surrogate decision maker shall have the same right as the patient to receive medical information and medical records and to consent to disclosure.
(f) Any surrogate shall have the authority to make decisions for the patient until removed by the patient who no longer lacks decisional capacity, appointment of a guardian of the person, or the patient's death.
(Source: P.A. 96-492, eff. 8-14-09.)

(755 ILCS 40/30) (from Ch. 110 1/2, par. 851-30)
Sec. 30. Reliance on authority of surrogate decision maker.
(a) Every health care provider and other person (a "reliant") shall have the right to rely on any decision or direction by the surrogate decision maker (the "surrogate") that is not clearly contrary to this Act, to the same extent and with the same effect as though the decision or direction had been made or given by a patient with decisional capacity. Any person dealing with the surrogate may presume in the absence of actual knowledge to the contrary that the acts of the surrogate conform to the provisions of this Act. A reliant will not be protected who has actual knowledge that the surrogate is not entitled to act or that any particular action or inaction is contrary to the provisions of this Act.
(b) A health care provider (a "provider") who relies on and carries out a surrogate's directions and who acts with due care and in accordance with this Act shall not be subject to any claim based on lack of patient consent or to criminal prosecution or discipline for unprofessional conduct. Nothing in this Act shall be deemed to protect a provider from liability for the provider's own negligence in the performance of the provider's duties or in carrying out any instructions of the surrogate, and nothing in this Act shall be deemed to alter the law of negligence as it applies to the acts of any surrogate or provider.
(c) A surrogate who acts or fails to act with due care and in accordance with the provisions of this Act shall not be subject to criminal prosecution or any claim based upon lack of surrogate authority or failure to act. The surrogate shall not be liable merely because the surrogate may benefit from the act, has individual or conflicting interests in relation to the care and affairs of the patient, or acts in a different manner with respect to the patient and the surrogate's own care or interests.
(Source: P.A. 87-749.)

(755 ILCS 40/35) (from Ch. 110 1/2, par. 851-35)
Sec. 35. Conscience of health care provider; policy of the health care facility. A health care provider who because of personal views or beliefs or his or her conscience is unable to comply with the terms of a decision to forgo life-sustaining treatment shall, without undue delay, so notify the administration of the health care facility. The health care provider shall then assist the patient or surrogate in effectuating the timely transfer of the patient to another health care provider willing to comply with the wishes of the patient or the surrogate in accordance with this Act or, if necessary, arrange for the patient's transfer to another facility designated by the patient or surrogate decision maker. If the policies of a health care facility preclude compliance with a decision to forgo life-sustaining treatment, the facility shall take all reasonable steps to assist the patient or surrogate in effectuating the timely transfer of the patient to a facility in which the decision can be carried out.
(Source: P.A. 87-749.)

(755 ILCS 40/40) (from Ch. 110 1/2, par. 851-40)
Sec. 40. Neonates. Nothing in this Act supersedes the provisions of 45 C.F.R. 1340.15 concerning the provision of "appropriate" nutrition, hydration, and medication for neonates.
(Source: P.A. 87-749.)

(755 ILCS 40/45) (from Ch. 110 1/2, par. 851-45)
Sec. 45. Life insurance. No policy of life insurance, or annuity or other type of contract that is conditioned on the life or death of the patient, shall be legally impaired or invalidated in any manner by the withholding or withdrawal of life-sustaining treatment from a patient in accordance with the provisions of this Act, notwithstanding any terms of the policy to the contrary.
(Source: P.A. 87-749.)

(755 ILCS 40/50) (from Ch. 110 1/2, par. 851-50)
Sec. 50. Not suicide or murder. The withholding or withdrawal of life-sustaining treatment from a patient in accordance with the provisions of this Act does not, for any purpose, constitute suicide or murder. The withholding or withdrawal of life-sustaining treatment from a patient in accordance with the provisions of this Act, however, shall not relieve any individual of responsibility for any criminal acts that may have caused the existence of the qualifying condition in the patient. Nothing in this Act shall be construed to condone, authorize, or approve mercy killing or assisted suicide.
(Source: P.A. 87-749.)

(755 ILCS 40/55) (from Ch. 110 1/2, par. 851-55)
Sec. 55. Preservation of existing rights. The provisions of this Act are cumulative with existing law regarding an individual's right to consent or refuse to consent to medical treatment. The provisions of this Act shall not impair any existing rights or responsibilities that a health care provider, a patient, including a minor or a patient lacking decisional capacity, or a patient's family may have in regard to the withholding or withdrawal of life-sustaining treatment, including any rights to seek judicial review of decisions regarding life-sustaining treatment under the common law or statutes of this State to the extent they are not inconsistent with the provisions of this Act.
(Source: P.A. 87-749.)

(755 ILCS 40/60)
Sec. 60. Health care surrogate; specific mental health services.
(a) In this Section, "specific mental health services" means the administration of psychotropic medication or electroconvulsive therapy under Section 2-107 or 2-107.1 of the Mental Health and Developmental Disabilities Code or admission to a mental health facility as defined in Section 1-114 of that Code.
(b) A surrogate decision maker, other than a court appointed guardian, may not consent to specific mental health services for an adult patient. A surrogate decision maker may, however, petition for the provision of specific mental health services pursuant to the Mental Health and Developmental Disabilities Code.
(c) This Section does not grant a court-appointed guardian any additional authority to consent to specific mental health services than is permitted by the Mental Health and Developmental Disabilities Code.
(Source: P.A. 95-172, eff. 8-14-07.)

(755 ILCS 40/65)
Sec. 65. Department of Public Health Uniform POLST form.
(a) An individual of sound mind and having reached the age of majority or having obtained the status of an emancipated person pursuant to the Emancipation of Minors Act may execute a document (consistent with the Department of Public Health Uniform POLST form described in Section 2310-600 of the Department of Public Health Powers and Duties Law of the Civil Administrative Code of Illinois) directing that resuscitating efforts shall not be implemented. Such a document may also be executed by an attending health care practitioner. If more than one practitioner shares that responsibility, any of the attending health care practitioners may act under this Section. Notwithstanding the existence of a do-not-resuscitate (DNR) order or Department of Public Health Uniform POLST form, appropriate organ donation treatment may be applied or continued temporarily in the event of the patient's death, in accordance with subsection (g) of Section 20 of this Act, if the patient is an organ donor.
(a-5) Execution of a Department of Public Health Uniform POLST form is voluntary; no person can be required to execute either form. A person who has executed a Department of Public Health Uniform POLST form should review the form annually and when the person's condition changes.
(b) Consent to a Department of Public Health Uniform POLST form may be obtained from the individual, or from another person at the individual's direction, or from the individual's legal guardian, agent under a power of attorney for health care, or surrogate decision maker, and witnessed by one individual 18 years of age or older, who attests that the individual, other person, guardian, agent, or surrogate (1) has had an opportunity to read the form; and (2) has signed the form or acknowledged his or her signature or mark on the form in the witness's presence.
(b-5) As used in this Section, "attending health care practitioner" means an individual who (1) is an Illinois licensed physician, advanced practice registered nurse, physician assistant, or licensed resident after completion of one year in a program; (2) is selected by or assigned to the patient; and (3) has primary responsibility for treatment and care of the patient. "POLST" means practitioner orders for life-sustaining treatments.
(c) Nothing in this Section shall be construed to affect the ability of an individual to include instructions in an advance directive, such as a power of attorney for health care. The uniform form may, but need not, be in the form adopted by the Department of Public Health pursuant to Section 2310-600 of the Department of Public Health Powers and Duties Law (20 ILCS 2310/2310-600).
(d) A health care professional or health care provider may presume, in the absence of knowledge to the contrary, that a completed Department of Public Health Uniform POLST form, or a copy of that form or a previous version of the uniform form, is valid. A health care professional or health care provider, or an employee of a health care professional or health care provider, who in good faith complies with a cardiopulmonary resuscitation (CPR) or life-sustaining treatment order, Department of Public Health Uniform POLST form, or a previous version of the uniform form made in accordance with this Act is not, as a result of that compliance, subject to any criminal or civil liability, except for willful and wanton misconduct, and may not be found to have committed an act of unprofessional conduct.
(e) Nothing in this Section or this amendatory Act of the 94th General Assembly or this amendatory Act of the 98th General Assembly shall be construed to affect the ability of a physician or other practitioner to make a do-not-resuscitate order.
(Source: P.A. 99-319, eff. 1-1-16; 100-513, eff. 1-1-18.)



755 ILCS 43/ - Mental Health Treatment Preference Declaration Act.

(755 ILCS 43/1)
Sec. 1. Short title. This Act may be cited as the Mental Health Treatment Preference Declaration Act.
(Source: P.A. 89-439, eff. 6-1-96.)

(755 ILCS 43/5)
Sec. 5. Definitions. As used in this Act:
(1) "Adult" shall have the same meaning as provided in Section 10 of the Health Care Surrogate Act.
(2) "Attending physician" shall have the same meaning as provided in Section 10 of the Healthcare Surrogate Act.
(3) "Attorney-in-fact" means an adult validly appointed under this Act to make mental health treatment decisions for a principal under a declaration for mental health treatment and also means an alternative attorney-in-fact.
(4) "Declaration" means a document making a declaration of preferences or instructions regarding mental health treatment.
(5) "Incapable" means that, in the opinion of 2 physicians or the court, a person's ability to receive and evaluate information effectively or communicate decisions is impaired to such an extent that the person currently lacks the capacity to make mental health treatment decisions.
(6) "Mental Health Facility" shall have the same meaning as provided in Section 1-114 of the Mental Health and Developmental Disabilities Code.
(7) "Mental health treatment" means electroconvulsive treatment, treatment of mental illness with psychotropic medication, and admission to and retention in a mental health facility for a period not to exceed 17 days for care or treatment of mental illness.
(8) "Physician" means a physician or psychiatrist as defined in Sections 1-120 and 1-121, respectively, of the Mental Health and Developmental Disabilities Code.
(9) "Principal" means the person making a declaration for his or her personal mental health treatment.
(10) "Provider" means any mental health facility or any other person which is devoted in whole or part to providing mental health services.
(Source: P.A. 89-439, eff. 6-1-96.)

(755 ILCS 43/10)
Sec. 10. Declaration of preference or instructions.
(1) An adult of sound mind may make a declaration of preferences or instructions regarding mental health treatment. The preferences or instructions may include consent to or refusal of mental health treatment.
(2) A declaration for mental health treatment may be invoked within 3 years of its execution unless it is revoked. The authority of a named attorney-in-fact and any alternative attorney-in-fact named in the declaration continues in effect as long as the declaration appointing the attorney-in-fact is in effect or until the attorney-in-fact has withdrawn. If a declaration for mental health treatment has been invoked and is in effect at the expiration of 3 years after its execution, the declaration remains effective until the principal is no longer incapable.
(Source: P.A. 89-439, eff. 6-1-96.)

(755 ILCS 43/15)
Sec. 15. Designation of attorney-in-fact. A declaration may designate a competent adult to act as attorney-in-fact to make decisions about mental health treatment. An alternative attorney-in-fact may also be designated to act as attorney-in-fact if the original designee is unable or unwilling to act at any time. An attorney-in-fact who has accepted the appointment in writing may make decisions about mental health treatment on behalf of the principal only when the principal is incapable. The decisions must be consistent with any desires the principal has expressed in the declaration.
(Source: P.A. 89-439, eff. 6-1-96.)

(755 ILCS 43/20)
Sec. 20. Signatures required. A declaration is effective only if it is signed by the principal, and 2 competent adult witnesses. The witnesses must attest that the principal is known to them, signed the declaration in their presence and appears to be of sound mind and not under duress, fraud or undue influence. Persons specified in Section 65 of this Act may not act as witnesses.
(Source: P.A. 89-439, eff. 6-1-96.)

(755 ILCS 43/25)
Sec. 25. Operation of declaration. A declaration becomes operative when it is delivered to the principal's attending physician and remains valid until revoked or expired. The attending physician shall act in accordance with an operative declaration when the principal has been found to be incapable. The attending physician shall continue to obtain the principal's informed consent to all mental health treatment decisions if the principal is capable of providing informed consent or refusal.
(Source: P.A. 89-439, eff. 6-1-96.)

(755 ILCS 43/30)
Sec. 30. Authority of attorney-in-fact.
(1) The attorney-in-fact does not have authority to make mental health treatment decisions unless the principal is incapable.
(2) The attorney-in-fact is not, as a result of acting in that capacity, personally liable for the cost of treatment provided to the principal.
(3) Except to the extent the right is limited by the declaration or any federal law, an attorney-in-fact has the same right as the principal to receive information regarding the proposed mental health treatment and to receive, review and consent to disclosure of medical records relating to that treatment. This right of access does not waive any evidentiary privilege.
(4) In exercising authority under the declaration, the attorney-in-fact has a duty to act consistently with the desires of the principal as expressed in the declaration. If the principal's desires are not expressed in the declaration and not otherwise known by the attorney-in-fact, the attorney-in-fact has a duty to act in what the attorney-in-fact in good faith believes to be the best interests of the principal.
(5) An attorney-in-fact is not subject to criminal prosecution, civil liability or professional disciplinary action for any action taken in good faith pursuant to a declaration for mental health treatment.
(Source: P.A. 89-439, eff. 6-1-96.)

(755 ILCS 43/35)
Sec. 35. Declaration has no effect on other services. A person shall not be required to execute or to refrain from executing a declaration as a criterion for insurance, as a condition for receiving mental or physical health services, or as a condition of discharge from a mental health facility.
(Source: P.A. 89-439, eff. 6-1-96.)

(755 ILCS 43/40)
Sec. 40. Declaration-Part of patient's medical record. Upon being presented with a declaration, a physician or other provider shall make the declaration a part of the principal's medical record. When acting under authority of a declaration, a physician or provider must comply with it to the fullest extent possible, consistent with reasonable medical practice, the availability of treatments requested, and applicable law. If the physician or other provider is unwilling at any time to comply with the declaration, the physician or provider may withdraw from providing treatment consistent with the exercise of independent medical judgment and must promptly notify the principal and the attorney-in-fact and document the notification in the principal's medical record.
(Source: P.A. 89-439, eff. 6-1-96.)

(755 ILCS 43/45)
Sec. 45. Principal's wishes must be followed.
(1) The physician or provider may subject the principal to mental health treatment in a manner contrary to the principal's wishes as expressed in a declaration for mental health treatment only:
(a) When a court order contradicts the principal's

wishes as specified in the declaration; or

(b) In cases of emergency endangering life or health.
(2) A declaration does not limit any authority provided in Sections 3-100 through 3-910 of the Mental Health and Developmental Disabilities Code either to take a person into custody, or to admit, retain, or treat a person in a health care facility.
(Source: P.A. 89-439, eff. 6-1-96.)

(755 ILCS 43/50)
Sec. 50. Revocation. A declaration may be revoked in whole or in part by written statement at any time by the principal if the principal is not incapable. A written statement of revocation is effective when signed by the principal and a physician and the principal delivers the revocation to the attending physician. The attending physician shall note the revocation as part of the principal's medical record.
(Source: P.A. 89-439, eff. 6-1-96.)

(755 ILCS 43/55)
Sec. 55. Declaration protects physician or provider from legal action. A physician who, to a reasonable degree of medical certainty, determines that the principal is capable or incapable of revoking a declaration or a physician or provider who administers or does not administer mental health treatment according to and in good faith reliance upon the decision or direction of the attorney-in-fact or the validity of a declaration is not subject to criminal prosecution, civil liability, or professional disciplinary action resulting from a subsequent finding of a declaration's invalidity.
(Source: P.A. 89-439, eff. 6-1-96.)

(755 ILCS 43/60)
Sec. 60. Restrictions on who may serve as attorney-in-fact. None of the following may serve as attorney-in-fact:
(1) The attending physician or mental health service provider or an employee of the physician or provider, if the physician, provider, or employee is unrelated to the principal by blood, marriage or adoption.
(2) An owner, operator or employee of a health care facility in which the principal is a patient or resident, if the owner, operator or employee is unrelated to the principal by blood, marriage, or adoption.
(Source: P.A. 89-439, eff. 6-1-96.)

(755 ILCS 43/65)
Sec. 65. Restrictions on who may witness declaration. None of the following may serve as a witness to the signing of a declaration:
(1) The attending physician or mental health service provider or a relative of the physician or provider;
(2) An owner, operator, or relative of an owner or operator of a health care facility in which the principal is a patient or resident; or
(3) A person related to the principal by blood, marriage, or adoption.
(Source: P.A. 89-439, eff. 6-1-96.)

(755 ILCS 43/70)
Sec. 70. Withdrawal of attorney-in-fact.
(1) An attorney-in-fact may withdraw by giving notice to the principal. If a principal is incapable, the attorney-in-fact may withdraw by giving notice to the attending physician. The attending physician shall note the withdrawal as part of the principal's medical record.
(2) A person who has withdrawn under the provisions of subsection (1) of this Section may rescind the withdrawal by executing an acceptance after the date of the withdrawal. The acceptance must be in the same form as provided by Section 75 of this Act for accepting an appointment. A person who rescinds a withdrawal must give notice to the principal if the principal is capable or to the principal's attending physician if the principal is incapable.
(Source: P.A. 89-439, eff. 6-1-96.)

(755 ILCS 43/75)
Sec. 75. Form of declaration. A declaration for mental health treatment shall be in substantially the following form:

(755 ILCS 43/85)
Sec. 85. (Amendatory provisions; text omitted).
(Source: P.A. 89-439, eff. 6-1-96.)

(755 ILCS 43/90)
Sec. 90. (Amendatory provisions; text omitted).
(Source: P.A. 89-439, eff. 6-1-96.)

(755 ILCS 43/100)
Sec. 100. (Amendatory provisions; text omitted).
(Source: P.A. 89-439, eff. 6-1-96.)

(755 ILCS 43/103)
Sec. 103. (Amendatory provisions; text omitted).
(Source: P.A. 89-439, eff. 6-1-96.)

(755 ILCS 43/105)
Sec. 105. (Amendatory provisions; text omitted).
(Source: P.A. 89-439, eff. 6-1-96.)

(755 ILCS 43/110)
Sec. 110. The Department of Mental Health and Developmental Disabilities Act is amended by repealing Section 60.
(Source: P.A. 89-439, eff. 6-1-96.)

(755 ILCS 43/115)
Sec. 115. The Planning Council on Mental Health Law, Article 1 of "An Act in relation to mental health and developmental disabilities", approved August 29, 1990, Public Act 86-1190, is repealed.
(Source: P.A. 89-439, eff. 6-1-96.)



755 ILCS 45/ - Illinois Power of Attorney Act.

Article I - Short Title

(755 ILCS 45/Art. I heading)

(755 ILCS 45/1-1) (from Ch. 110 1/2, par. 801-1)
Sec. 1-1. This Act shall be known and may be cited as the "Illinois Power of Attorney Act".
(Source: P.A. 85-701.)



Article II - Durable Powers Of Attorney

(755 ILCS 45/Art. II heading)

(755 ILCS 45/2-1) (from Ch. 110 1/2, par. 802-1)
Sec. 2-1. Purpose. The General Assembly recognizes that each individual has the right to appoint an agent to make property, financial, personal, and health care decisions for the individual but that this right cannot be fully effective unless the principal may empower the agent to act throughout the principal's lifetime, including during periods of disability, and have confidence that third parties will honor the agent's authority at all times.
The General Assembly finds that in the light of modern financial needs and advances in medical science, the statutory recognition of this right of delegation in Illinois needs to be restated, which will, among other things, expand the application and the permissible scope of the agent's authority, clarify the power of the individual to authorize an agent to make financial and care decisions for the individual and better protect health care personnel and other third parties who rely in good faith on the agent so that reliance will be assured. Nothing in this Act shall be deemed to authorize or encourage euthanasia, suicide or any action or course of action that violates the criminal law of this State or the United States. Similarly, nothing in this Act shall be deemed to authorize or encourage any violation of a civil right expressed in the Constitution, statutes, case law and administrative rulings of this State (including, without limitation, the right of conscience respected and protected by the Health Care Right of Conscience Act, as now or hereafter amended) or the United States or any action or course of action that violates the public policy expressed in the Constitution, statutes, case law and administrative rulings of this State or the United States.
(Source: P.A. 96-1195, eff. 7-1-11.)

(755 ILCS 45/2-2) (from Ch. 110 1/2, par. 802-2)
Sec. 2-2. Short Title. This Article shall be known and may be cited as the "Durable Power of Attorney Law".
(Source: P.A. 85-701.)

(755 ILCS 45/2-3) (from Ch. 110 1/2, par. 802-3)
Sec. 2-3. Definitions. As used in this Act:
(a) "Agency" means the written power of attorney or other instrument of agency governing the relationship between the principal and agent or the relationship, itself, as appropriate to the context, and includes agencies dealing with personal or health care as well as property. An agency is subject to this Act to the extent it may be controlled by the principal, excluding agencies and powers for the benefit of the agent.
(b) "Agent" means the attorney-in-fact or other person designated to act for the principal in the agency.
(c) "Person with a disability" has the same meaning as in the "Probate Act of 1975", as now or hereafter amended. To be under a "disability" means to be a person with a disability.
(c-5) "Incapacitated", when used to describe a principal, means that the principal is under a legal disability as defined in Section 11a-2 of the Probate Act of 1975. A principal shall also be considered incapacitated if: (i) a physician licensed to practice medicine in all of its branches has examined the principal and has determined that the principal lacks decision making capacity; (ii) that physician has made a written record of this determination and has signed the written record within 90 days after the examination; and (iii) the written record has been delivered to the agent. The agent may rely conclusively on the written record.
(d) "Person" means an individual, corporation, trust, partnership or other entity, as appropriate to the agency.
(e) "Principal" means an individual (including, without limitation, an individual acting as trustee, representative or other fiduciary) who signs a power of attorney or other instrument of agency granting powers to an agent.
(Source: P.A. 99-143, eff. 7-27-15.)

(755 ILCS 45/2-4) (from Ch. 110 1/2, par. 802-4)
Sec. 2-4. Applicability.
(a) The principal may specify in the agency the event or time when the agency will begin and terminate, the mode of revocation or amendment and the rights, powers, duties, limitations, immunities and other terms applicable to the agent and to all persons dealing with the agent, and the provisions of the agency will control notwithstanding this Act, except that every health care agency must comply with Section 4-5 of this Act.
(b) From and after the effective date of this Act: (1) this Act governs every agency, whenever and wherever executed, and all acts of the agent to the extent the provisions of this Act are not inconsistent with the agency; and (2) this Act applies to all agencies exercised in Illinois and to all other agencies if the principal is a resident of Illinois at the time the agency is signed or at the time of exercise or if the agency indicates that Illinois law is to apply. Providing forms of statutory property and health care powers in Articles III and IV does not limit the applicability of this Act, it being intended that every agency, including, without limitation, the statutory property and health care power agencies, shall have the benefit of and be governed by Article II, by Sections 4-1 through 4-9 and Section 4-11 of Article IV, and by all other general provisions of this Act, except to the extent the terms of the agency are inconsistent with this Act.
(c) Notwithstanding the provisions of subsections (a) and (b), this Act shall not apply to an agreement or contract described in any of items (1) through (8) of this subsection under which a financial institution, defined as a (i) bank, trust company, savings bank, savings and loan, or credit union holding a federal charter or a charter from any of the states that is subject to regulation by the Illinois Secretary of Financial and Professional Regulation or (ii) broker-dealer registered with the United States Securities and Exchange Commission, is named as an agent for any person, provided that the agreement or contract does not include in its terms a durable power of attorney that survives the incapacity of the principal:
(1) a proxy or other delegation to exercise voting

rights or management rights with respect to a corporation, partnership (general or limited), limited liability company, condominium, commercial entity, or association;

(2) an agreement or contract given to a financial

institution to facilitate a specific transfer or disposition of one or more identified stocks, bonds, or assets, whether real or personal, tangible or intangible;

(3) an agreement or directive authorizing a financial

institution to prepare, execute, deliver, submit, or file a document or instrument with a government or governmental subdivision, agency, or instrumentality, or other third party;

(4) an agreement or contract authorizing a financial

institution or an officer of a financial institution to take a specific action or actions in relation to an account in which the financial institution (i) holds cash, securities, commodities, or other financial assets on behalf of the principal or (ii) acts as an investment manager with a third party serving as the custodian of such cash, securities, commodities, or other financial assets on behalf of the principal;

(5) an agreement or contract authorizing a financial

institution to take specific actions with respect to collateral in connection with a loan or other secured credit transaction other than a mortgage;

(6) an agreement or contract given to a financial

institution by an individual who is, or is seeking to become, a director, officer, stockholder, employee, partner (general or limited), member, unit owner, equity owner, trustee, manager, or agent of a corporation, a partnership (general or limited), a limited liability company, a condominium, a legal or commercial entity, or an association, in that individual's capacity as such, including an agreement or directive contained in a subscription agreement;

(7) an authorization contained in a certificate of

incorporation, bylaws, general or limited partnership agreement, limited liability company agreement, declaration of trust, declaration of condominium, condominium offering plan, or other agreement or instrument governing the internal affairs of an entity or association authorizing a director, officer, shareholder, employee, partner (general or limited), member, unit owner, equity owner, trustee, manager, or other person to take lawful actions relating to such entity or association; or

(8) an agreement authorizing the acceptance of the

service of process on behalf of the person executing the agreement.

(d) An agreement or contract described in subsection (c) is not a "nonstatutory property power" subject to subsection (b) of Section 3-3. This subsection (d) is declarative of existing law and is applicable to all agreements or contracts whenever executed.
(Source: P.A. 97-868, eff. 7-30-12.)

(755 ILCS 45/2-5) (from Ch. 110 1/2, par. 802-5)
Sec. 2-5. Duration of agency - amendment and revocation. Unless the agency states an earlier termination date, the agency continues until the death of the principal, notwithstanding any lapse of time, the principal's disability or incapacity or appointment of a guardian for the principal after the agency is signed. Every agency may be amended or revoked by the principal, if the principal has the capacity to do so, at any time and in any manner communicated to the agent or to any other person related to the subject matter of the agency, except that revocation and amendment of health care agencies are governed by Section 4-6 of this Act except to the extent the terms of the agencies are inconsistent with that Section. The execution of a power of attorney does not revoke a power of attorney previously executed by the principal unless the subsequent power of attorney provides that the previous power of attorney is revoked or that all other powers of attorney are revoked.
(Source: P.A. 96-1195, eff. 7-1-11.)

(755 ILCS 45/2-6) (from Ch. 110 1/2, par. 802-6)
Sec. 2-6. Effect of disability-divorce.
(a) All acts of the agent within the scope of the agency during any period of disability, incapacity or incompetency of the principal have the same effect and inure to the benefit of and bind the principal and his or her successors in interest as if the principal were competent and not a person with a disability.
(b) If a court enters a judgement of dissolution of marriage or legal separation between the principal and his or her spouse after the agency is signed, the spouse shall be deemed to have died at the time of the judgment for all purposes of the agency.
(Source: P.A. 99-143, eff. 7-27-15.)

(755 ILCS 45/2-7) (from Ch. 110 1/2, par. 802-7)
Sec. 2-7. Duty - standard of care - record-keeping - exoneration.
(a) The agent shall be under no duty to exercise the powers granted by the agency or to assume control of or responsibility for any of the principal's property, care or affairs, regardless of the principal's physical or mental condition. Whenever a power is exercised, the agent shall act in good faith for the benefit of the principal using due care, competence, and diligence in accordance with the terms of the agency and shall be liable for negligent exercise. An agent who acts with due care for the benefit of the principal shall not be liable or limited merely because the agent also benefits from the act, has individual or conflicting interests in relation to the property, care or affairs of the principal or acts in a different manner with respect to the agency and the agent's individual interests. The agent shall not be affected by any amendment or termination of the agency until the agent has actual knowledge thereof. The agent shall not be liable for any loss due to error of judgment nor for the act or default of any other person.
(b) An agent that has accepted appointment must act in accordance with the principal's expectations to the extent actually known to the agent and otherwise in the principal's best interests.
(c) An agent shall keep a record of all receipts, disbursements, and significant actions taken under the authority of the agency and shall provide a copy of this record when requested to do so by:
(1) the principal, a guardian, another fiduciary

acting on behalf of the principal, and, after the death of the principal, the personal representative or successors in interest of the principal's estate;

(2) a representative of a provider agency, as defined

in Section 2 of the Adult Protective Services Act, acting in the course of an assessment of a complaint of elder abuse or neglect under that Act;

(3) a representative of the Office of the State Long

Term Care Ombudsman, acting in the course of an investigation of a complaint of financial exploitation of a nursing home resident under Section 4.04 of the Illinois Act on the Aging;

(4) a representative of the Office of Inspector

General for the Department of Human Services, acting in the course of an assessment of a complaint of financial exploitation of an adult with disabilities pursuant to Section 35 of the Abuse of Adults with Disabilities Intervention Act;

(5) a court under Section 2-10 of this Act; or
(6) a representative of the Office of State Guardian

or public guardian for the county in which the principal resides acting in the course of investigating whether to file a petition for guardianship of the principal under Section 11a-4 or 11a-8 of the Probate Act of 1975.

(d) If the agent fails to provide his or her record of all receipts, disbursements, and significant actions within 21 days after a request under subsection (c), the adult abuse provider agency, the State Guardian, the public guardian, or the State Long Term Care Ombudsman may petition the court for an order requiring the agent to produce his or her record of receipts, disbursements, and significant actions. If the court finds that the agent's failure to provide his or her record in a timely manner to the adult abuse provider agency, the State Guardian, the public guardian, or the State Long Term Care Ombudsman was without good cause, the court may assess reasonable costs and attorney's fees against the agent, and order such other relief as is appropriate.
(e) An agent is not required to disclose receipts, disbursements, or other significant actions conducted on behalf of the principal except as otherwise provided in the power of attorney or as required under subsection (c).
(f) An agent that violates this Act is liable to the principal or the principal's successors in interest for the amount required (i) to restore the value of the principal's property to what it would have been had the violation not occurred, and (ii) to reimburse the principal or the principal's successors in interest for the attorney's fees and costs paid on the agent's behalf. This subsection does not limit any other applicable legal or equitable remedies.
(Source: P.A. 98-49, eff. 7-1-13; 98-562, eff. 8-27-13; 98-756, eff. 7-16-14.)

(755 ILCS 45/2-7.5)
Sec. 2-7.5. (Repealed).
(Source: P.A. 94-850, eff. 6-13-06. Repealed by P.A. 96-1195, eff. 7-1-11.)

(755 ILCS 45/2-8) (from Ch. 110 1/2, par. 802-8)
Sec. 2-8. Reliance on document purporting to establish an agency.
(a) Any person who acts in good faith reliance on a copy of a document purporting to establish an agency will be fully protected and released to the same extent as though the reliant had dealt directly with the named principal as a fully-competent person. The named agent shall furnish an affidavit or Agent's Certification and Acceptance of Authority to the reliant on demand stating that the instrument relied on is a true copy of the agency and that, to the best of the named agent's knowledge, the named principal is alive and the relevant powers of the named agent have not been altered or terminated; but good faith reliance on a document purporting to establish an agency will protect the reliant without the affidavit or Agent's Certification and Acceptance of Authority.
(b) Upon request, the named agent in a power of attorney shall furnish an Agent's Certification and Acceptance of Authority to the reliant in substantially the following form:

(755 ILCS 45/2-9) (from Ch. 110 1/2, par. 802-9)
Sec. 2-9. Preservation of estate plan and trusts. In exercising powers granted under the agency, including powers of amendment or revocation and powers to expend or withdraw property passing by trust, contract or beneficiary designation at the principal's death (such as, without limitation, specifically bequeathed property, joint accounts, life insurance, trusts and retirement plans), the agent shall take the principal's estate plan into account insofar as it is known to the agent and shall attempt to preserve the plan, but the agent shall not be liable to any plan beneficiary under this Section unless the agent acts in bad faith. An agent may not revoke or amend a trust revocable or amendable by the principal or require the trustee of any trust for the benefit of the principal to pay income or principal to the agent without specific authority and specific reference to the trust in the agency. The agent shall have access to and the right to copy (but not to hold) the principal's will, trusts and other personal papers and records to the extent the agent deems relevant for purposes of this Section. This Section shall not apply to any Totten Trust, Payable on Death Account, or comparable trust account arrangement where the terms of such trust are contained entirely on the financial institution's signature card insofar as an agent acting under a power of attorney executed in accordance with this Act shall be permitted to withdraw income or principal from such account if the power of attorney grants the agent authority to conduct financial institution transactions on the principal's behalf and the agent's authority to access such account is not expressly limited or withheld in the agency.
(Source: P.A. 94-938, eff. 1-1-07.)

(755 ILCS 45/2-10) (from Ch. 110 1/2, par. 802-10)
Sec. 2-10. Agency-court relationship.
(a) Upon petition by any interested person (including the agent), with such notice to interested persons as the court directs and a finding by the court that the principal lacks either the capacity to control or the capacity to revoke the agency, the court may construe a power of attorney, review the agent's conduct, and grant appropriate relief including compensatory damages.
(b) If the court finds that the agent is not acting for the benefit of the principal in accordance with the terms of the agency or that the agent's action or inaction has caused or threatens substantial harm to the principal's person or property in a manner not authorized or intended by the principal, the court may order a guardian of the principal's person or estate to exercise any powers of the principal under the agency, including the power to revoke the agency, or may enter such other orders without appointment of a guardian as the court deems necessary to provide for the best interests of the principal.
(c) If the court finds that the agency requires interpretation, the court may construe the agency and instruct the agent, but the court may not amend the agency.
(d) If the court finds that the agent has not acted for the benefit of the principal in accordance with the terms of the agency and the Illinois Power of Attorney Act, or that the agent's action caused or threatened substantial harm to the principal's person or property in a manner not authorized or intended by the principal, then the agent shall not be authorized to pay or be reimbursed from the estate of the principal the attorneys' fees and costs of the agent in defending a proceeding brought pursuant to this Section.
(e) Upon a finding that the agent's action has caused substantial harm to the principal's person or property, the court may assess against the agent reasonable costs and attorney's fees to a prevailing party who is a provider agency as defined in Section 2 of the Adult Protective Services Act, a representative of the Office of the State Long Term Care Ombudsman, the State Guardian, a public guardian, or a governmental agency having regulatory authority to protect the welfare of the principal.
(f) As used in this Section, the term "interested person" includes (1) the principal or the agent; (2) a guardian of the person, guardian of the estate, or other fiduciary charged with management of the principal's property; (3) the principal's spouse, parent, or descendant; (4) a person who would be a presumptive heir-at-law of the principal; (5) a person named as a beneficiary to receive any property, benefit, or contractual right upon the principal's death, or as a beneficiary of a trust created by or for the principal; (6) a provider agency as defined in Section 2 of the Adult Protective Services Act, a representative of the Office of the State Long Term Care Ombudsman, the State Guardian, a public guardian, or a governmental agency having regulatory authority to protect the welfare of the principal; and (7) the principal's caregiver or another person who demonstrates sufficient interest in the principal's welfare.
(g) Absent court order directing a guardian to exercise powers of the principal under the agency, a guardian will have no power, duty or liability with respect to any property subject to the agency or any personal or health care matters covered by the agency.
(h) Proceedings under this Section shall be commenced in the county where the guardian was appointed or, if no Illinois guardian is acting, then in the county where the agent or principal resides or where the principal owns real property.
(i) This Section shall not be construed to limit any other remedies available.
(Source: P.A. 98-49, eff. 7-1-13; 98-562, eff. 8-27-13; 98-756, eff. 7-16-14.)

(755 ILCS 45/2-10.3)
Sec. 2-10.3. Successor agents.
(a) A principal may designate one or more successor agents to act if an initial or predecessor agent resigns, dies, becomes incapacitated, is not qualified to serve, or declines to serve. A principal may grant authority to another person, designated by name, by office, or by function, including an initial or successor agent, to designate one or more successor agents. Unless a power of attorney otherwise provides, a successor agent has the same authority as that granted to an initial agent.
(b) An agent is not liable for the actions of another agent, including a predecessor agent, unless the agent participates in or conceals a breach of fiduciary duty committed by the other agent. An agent who has knowledge of a breach or imminent breach of fiduciary duty by another agent must notify the principal and, if the principal is incapacitated, take whatever actions may be reasonably appropriate in the circumstances to safeguard the principal's best interest.
(c) Any person who acts in good faith reliance on the representation of a successor agent regarding the unavailability of a predecessor agent will be fully protected and released to the same extent as though the reliant had dealt directly with the predecessor agent. Upon request, the successor agent shall furnish an affidavit or Successor Agent's Certification and Acceptance of Authority to the reliant, but good faith reliance on a document purporting to establish an agency will protect the reliant without the affidavit or Successor Agent's Certification and Acceptance of Authority. A Successor Agent's Certification and Acceptance of Authority shall be in substantially the following form:

(755 ILCS 45/2-10.5)
Sec. 2-10.5. Co-agents.
(a) Co-agents may not be named by a principal in a statutory short form power of attorney for property under Article III or a statutory short form power of attorney for health care under Article IV. In the event that co-agents are named in any other form of power of attorney, then the provisions of this Section shall govern the use and acceptance of co-agency designations.
(b) Unless the power of attorney or this Section otherwise provides, authority granted to 2 or more co-agents is exercisable only by their majority consent. However, if prompt action is required to accomplish the purposes of the power of attorney or to avoid irreparable injury to the principal's interests and an agent is unavailable because of absence, illness, or other temporary incapacity, the other agent or agents may act for the principal. If a vacancy occurs in one or more of the designations of agent under a power of attorney, the remaining agent or agents may act for the principal.
(c) An agent is not liable for the actions of another agent, including a co-agent or predecessor agent, unless the agent participates in or conceals a breach of fiduciary duty committed by the other agent. An agent who has knowledge of a breach or imminent breach of fiduciary duty by another agent must notify the principal and, if the principal is incapacitated, take whatever actions may be reasonably appropriate in the circumstances to safeguard the principal's best interest.
(d) Any person who acts in good faith reliance on the representation of a co-agent regarding the unavailability of a predecessor agent or one or more co-agents, or the need for prompt action to accomplish the purposes of the power of attorney or to avoid irreparable injury to the principal's interests, will be fully protected and released to the same extent as though the reliant had dealt directly with all named agents. Upon request, the co-agent shall furnish an affidavit or Co-Agent's Certification and Acceptance of Authority to the reliant, but good faith reliance on a document purporting to establish an agency will protect the reliant without the affidavit or Co-Agent's Certification and Acceptance of Authority. A Co-Agent's Certification and Acceptance of Authority shall be in substantially the following form:

(755 ILCS 45/2-10.6)
Sec. 2-10.6. Power of attorney executed in another state or country; pre-existing powers of attorney.
(a) A power of attorney executed in another state or country is valid and enforceable in this State if its creation complied when executed with:
(1) the law of the state or country in which the

power of attorney was executed;

(2) the law of this State;
(3) the law of the state or country where the

principal is domiciled, has a place of abode or business, or is a national; or

(4) the law of the state or country where the agent

is domiciled or has a place of business.

(b) A power of attorney executed in this State before the effective date of this amendatory Act of the 96th General Assembly is valid and enforceable in this State if its creation complied with the law of this State as it existed at the time of execution.
(Source: P.A. 96-1195, eff. 7-1-11.)

(755 ILCS 45/2-11) (from Ch. 110 1/2, par. 802-11)
Sec. 2-11. Saving clause. This Act does not in any way invalidate any agency executed or any act of any agent done, or affect any claim, right or remedy that accrued, prior to September 22, 1987.
This amendatory Act of the 96th General Assembly does not in any way invalidate any agency executed or any act of any agent done, or affect any claim, right, or remedy that accrued prior to the effective date of this amendatory Act of the 96th General Assembly.
(Source: P.A. 96-1195, eff. 7-1-11.)



Article III - Statutory Short Form Power Of Attorney For Property

(755 ILCS 45/Art. III heading)

(755 ILCS 45/3-1) (from Ch. 110 1/2, par. 803-1)
Sec. 3-1. Purpose. The General Assembly finds that the public interest requires a standardized form of power of attorney that individuals may use to authorize an agent to act for them in dealing with their property and financial affairs.
A short statutory form offering a set of optional powers is necessary so that the individual may design the power of attorney best suited to his or her needs in a simple fashion and be assured that the agent's authority will be honored by third parties with whom the agent deals, regardless of the physical or mental condition of the principal at the time the power is exercised.
The General Assembly intends that when a power in substantially the form set forth in this Act is used, third parties who rely in good faith on the acts of the agent within the scope of the power may do so without fear of liability to the principal. However, this form is not meant to be exclusive and other forms of power of attorney may be used.
(Source: P.A. 85-701.)

(755 ILCS 45/3-2) (from Ch. 110 1/2, par. 803-2)
Sec. 3-2. Short Title. This Article shall be known and may be cited as the "Statutory Short Form Power of Attorney for Property Law".
(Source: P.A. 85-701.)

(755 ILCS 45/3-3) (from Ch. 110 1/2, par. 803-3)
Sec. 3-3. Statutory short form power of attorney for property.
(a) The form prescribed in this Section may be known as "statutory property power" and may be used to grant an agent powers with respect to property and financial matters. The "statutory property power" consists of the following: (1) Notice to the Individual Signing the Illinois Statutory Short Form Power of Attorney for Property; (2) Illinois Statutory Short Form Power of Attorney for Property; and (3) Notice to Agent. When a power of attorney in substantially the form prescribed in this Section is used, including all 3 items above, with item (1), the Notice to Individual Signing the Illinois Statutory Short Form Power of Attorney for Property, on a separate sheet (coversheet) in 14-point type and the notarized form of acknowledgment at the end, it shall have the meaning and effect prescribed in this Act.
(b) A power of attorney shall also be deemed to be in substantially the same format as the statutory form if the explanatory language throughout the form (the language following the designation "NOTE:") is distinguished in some way from the legal paragraphs in the form, such as the use of boldface or other difference in typeface and font or point size, even if the "Notice" paragraphs at the beginning are not on a separate sheet of paper or are not in 14-point type, or if the principal's initials do not appear in the acknowledgement at the end of the "Notice" paragraphs.
The validity of a power of attorney as meeting the requirements of a statutory property power shall not be affected by the fact that one or more of the categories of optional powers listed in the form are struck out or the form includes specific limitations on or additions to the agent's powers, as permitted by the form. Nothing in this Article shall invalidate or bar use by the principal of any other or different form of power of attorney for property. Nonstatutory property powers (i) must be executed by the principal, (ii) must designate the agent and the agent's powers, (iii) must be signed by at least one witness to the principal's signature, and (iv) must indicate that the principal has acknowledged his or her signature before a notary public. However, nonstatutory property powers need not conform in any other respect to the statutory property power.
(c) The Notice to the Individual Signing the Illinois Statutory Short Form Power of Attorney for Property shall be substantially as follows:

you to do with the principal's property;

(2) act in good faith for the best interest of the

principal, using due care, competence, and diligence;

(3) keep a complete and detailed record of all

receipts, disbursements, and significant actions conducted for the principal;

(4) attempt to preserve the principal's estate plan,

to the extent actually known by the agent, if preserving the plan is consistent with the principal's best interest; and

(5) cooperate with a person who has authority to make

health care decisions for the principal to carry out the principal's reasonable expectations to the extent actually in the principal's best interest.

As agent you must not do any of the following:
(1) act so as to create a conflict of interest that

is inconsistent with the other principles in this Notice to Agent;

(2) do any act beyond the authority granted in this

power of attorney;

(3) commingle the principal's funds with your funds;
(4) borrow funds or other property from the

principal, unless otherwise authorized;

(5) continue acting on behalf of the principal if you

learn of any event that terminates this power of attorney or your authority under this power of attorney, such as the death of the principal, your legal separation from the principal, or the dissolution of your marriage to the principal.

If you have special skills or expertise, you must use those special skills and expertise when acting for the principal. You must disclose your identity as an agent whenever you act for the principal by writing or printing the name of the principal and signing your own name "as Agent" in the following manner:
"(Principal's Name) by (Your Name) as Agent"
The meaning of the powers granted to you is contained in Section 3-4 of the Illinois Power of Attorney Act, which is incorporated by reference into the body of the power of attorney for property document.
If you violate your duties as agent or act outside the authority granted to you, you may be liable for any damages, including attorney's fees and costs, caused by your violation.
If there is anything about this document or your duties that you do not understand, you should seek legal advice from an attorney."

(f) The requirement of the signature of a witness in addition to the principal and the notary, imposed by Public Act 91-790, applies only to instruments executed on or after June 9, 2000 (the effective date of that Public Act).
(NOTE: This amendatory Act of the 96th General Assembly deletes provisions that referred to the one required witness as an "additional witness", and it also provides for the signature of an optional "second witness".)
(Source: P.A. 99-143, eff. 7-27-15.)

(755 ILCS 45/3-3.6)
Sec. 3-3.6. Limitations on who may witness property powers.
(a) Every property power shall bear the signature of a witness to the signing of the agency and shall be notarized. None of the following may serve as a witness to the signing of a property power or as a notary public notarizing the property power:
(1) the attending physician or mental health service

provider of the principal, or a relative of the physician or provider;

(2) an owner, operator, or relative of an owner or

operator of a health care facility in which the principal is a patient or resident;

(3) a parent, sibling, or descendant, or the spouse

of a parent, sibling, or descendant, of either the principal or any agent or successor agent, regardless of whether the relationship is by blood, marriage, or adoption;

(4) an agent or successor agent for property.
(b) The prohibition on the operator of a health care facility from serving as a witness shall extend to directors and executive officers of an operator that is a corporate entity but not other employees of the operator.
(Source: P.A. 96-1195, eff. 7-1-11.)

(755 ILCS 45/3-4) (from Ch. 110 1/2, par. 803-4)
Sec. 3-4. Explanation of powers granted in the statutory short form power of attorney for property. This Section defines each category of powers listed in the statutory short form power of attorney for property and the effect of granting powers to an agent, and is incorporated by reference into the statutory short form. Incorporation by reference does not require physical attachment of a copy of this Section 3-4 to the statutory short form power of attorney for property. When the title of any of the following categories is retained (not struck out) in a statutory property power form, the effect will be to grant the agent all of the principal's rights, powers and discretions with respect to the types of property and transactions covered by the retained category, subject to any limitations on the granted powers that appear on the face of the form. The agent will have authority to exercise each granted power for and in the name of the principal with respect to all of the principal's interests in every type of property or transaction covered by the granted power at the time of exercise, whether the principal's interests are direct or indirect, whole or fractional, legal, equitable or contractual, as a joint tenant or tenant in common or held in any other form; but the agent will not have power under any of the statutory categories (a) through (o) to make gifts of the principal's property, to exercise powers to appoint to others or to change any beneficiary whom the principal has designated to take the principal's interests at death under any will, trust, joint tenancy, beneficiary form or contractual arrangement. The agent will be under no duty to exercise granted powers or to assume control of or responsibility for the principal's property or affairs; but when granted powers are exercised, the agent will be required to act in good faith for the benefit of the principal using due care, competence, and diligence in accordance with the terms of the statutory property power and will be liable for negligent exercise. The agent may act in person or through others reasonably employed by the agent for that purpose and will have authority to sign and deliver all instruments, negotiate and enter into all agreements and do all other acts reasonably necessary to implement the exercise of the powers granted to the agent.
(a) Real estate transactions. The agent is authorized to: buy, sell, exchange, rent and lease real estate (which term includes, without limitation, real estate subject to a land trust and all beneficial interests in and powers of direction under any land trust); collect all rent, sale proceeds and earnings from real estate; convey, assign and accept title to real estate; grant easements, create conditions and release rights of homestead with respect to real estate; create land trusts and exercise all powers under land trusts; hold, possess, maintain, repair, improve, subdivide, manage, operate and insure real estate; pay, contest, protest and compromise real estate taxes and assessments; and, in general, exercise all powers with respect to real estate which the principal could if present and under no disability.
(b) Financial institution transactions. The agent is authorized to: open, close, continue and control all accounts and deposits in any type of financial institution (which term includes, without limitation, banks, trust companies, savings and building and loan associations, credit unions and brokerage firms); deposit in and withdraw from and write checks on any financial institution account or deposit; and, in general, exercise all powers with respect to financial institution transactions which the principal could if present and under no disability. This authorization shall also apply to any Totten Trust, Payable on Death Account, or comparable trust account arrangement where the terms of such trust are contained entirely on the financial institution's signature card, insofar as an agent shall be permitted to withdraw income or principal from such account, unless this authorization is expressly limited or withheld under paragraph 2 of the form prescribed under Section 3-3. This authorization shall not apply to accounts titled in the name of any trust subject to the provisions of the Trusts and Trustees Act, for which specific reference to the trust and a specific grant of authority to the agent to withdraw income or principal from such trust is required pursuant to Section 2-9 of the Illinois Power of Attorney Act and subsection (n) of this Section.
(c) Stock and bond transactions. The agent is authorized to: buy and sell all types of securities (which term includes, without limitation, stocks, bonds, mutual funds and all other types of investment securities and financial instruments); collect, hold and safekeep all dividends, interest, earnings, proceeds of sale, distributions, shares, certificates and other evidences of ownership paid or distributed with respect to securities; exercise all voting rights with respect to securities in person or by proxy, enter into voting trusts and consent to limitations on the right to vote; and, in general, exercise all powers with respect to securities which the principal could if present and under no disability.
(d) Tangible personal property transactions. The agent is authorized to: buy and sell, lease, exchange, collect, possess and take title to all tangible personal property; move, store, ship, restore, maintain, repair, improve, manage, preserve, insure and safekeep tangible personal property; and, in general, exercise all powers with respect to tangible personal property which the principal could if present and under no disability.
(e) Safe deposit box transactions. The agent is authorized to: open, continue and have access to all safe deposit boxes; sign, renew, release or terminate any safe deposit contract; drill or surrender any safe deposit box; and, in general, exercise all powers with respect to safe deposit matters which the principal could if present and under no disability.
(f) Insurance and annuity transactions. The agent is authorized to: procure, acquire, continue, renew, terminate or otherwise deal with any type of insurance or annuity contract (which terms include, without limitation, life, accident, health, disability, automobile casualty, property or liability insurance); pay premiums or assessments on or surrender and collect all distributions, proceeds or benefits payable under any insurance or annuity contract; and, in general, exercise all powers with respect to insurance and annuity contracts which the principal could if present and under no disability.
(g) Retirement plan transactions. The agent is authorized to: contribute to, withdraw from and deposit funds in any type of retirement plan (which term includes, without limitation, any tax qualified or nonqualified pension, profit sharing, stock bonus, employee savings and other retirement plan, individual retirement account, deferred compensation plan and any other type of employee benefit plan); select and change payment options for the principal under any retirement plan; make rollover contributions from any retirement plan to other retirement plans or individual retirement accounts; exercise all investment powers available under any type of self-directed retirement plan; and, in general, exercise all powers with respect to retirement plans and retirement plan account balances which the principal could if present and under no disability.
(h) Social Security, unemployment and military service benefits. The agent is authorized to: prepare, sign and file any claim or application for Social Security, unemployment or military service benefits; sue for, settle or abandon any claims to any benefit or assistance under any federal, state, local or foreign statute or regulation; control, deposit to any account, collect, receipt for, and take title to and hold all benefits under any Social Security, unemployment, military service or other state, federal, local or foreign statute or regulation; and, in general, exercise all powers with respect to Social Security, unemployment, military service and governmental benefits which the principal could if present and under no disability.
(i) Tax matters. The agent is authorized to: sign, verify and file all the principal's federal, state and local income, gift, estate, property and other tax returns, including joint returns and declarations of estimated tax; pay all taxes; claim, sue for and receive all tax refunds; examine and copy all the principal's tax returns and records; represent the principal before any federal, state or local revenue agency or taxing body and sign and deliver all tax powers of attorney on behalf of the principal that may be necessary for such purposes; waive rights and sign all documents on behalf of the principal as required to settle, pay and determine all tax liabilities; and, in general, exercise all powers with respect to tax matters which the principal could if present and under no disability.
(j) Claims and litigation. The agent is authorized to: institute, prosecute, defend, abandon, compromise, arbitrate, settle and dispose of any claim in favor of or against the principal or any property interests of the principal; collect and receipt for any claim or settlement proceeds and waive or release all rights of the principal; employ attorneys and others and enter into contingency agreements and other contracts as necessary in connection with litigation; and, in general, exercise all powers with respect to claims and litigation which the principal could if present and under no disability. The statutory short form power of attorney for property does not authorize the agent to appear in court or any tribunal as an attorney-at-law for the principal or otherwise to engage in the practice of law without being a licensed attorney who is authorized to practice law in Illinois under applicable Illinois Supreme Court Rules.
(k) Commodity and option transactions. The agent is authorized to: buy, sell, exchange, assign, convey, settle and exercise commodities futures contracts and call and put options on stocks and stock indices traded on a regulated options exchange and collect and receipt for all proceeds of any such transactions; establish or continue option accounts for the principal with any securities or futures broker; and, in general, exercise all powers with respect to commodities and options which the principal could if present and under no disability.
(l) Business operations. The agent is authorized to: organize or continue and conduct any business (which term includes, without limitation, any farming, manufacturing, service, mining, retailing or other type of business operation) in any form, whether as a proprietorship, joint venture, partnership, corporation, trust or other legal entity; operate, buy, sell, expand, contract, terminate or liquidate any business; direct, control, supervise, manage or participate in the operation of any business and engage, compensate and discharge business managers, employees, agents, attorneys, accountants and consultants; and, in general, exercise all powers with respect to business interests and operations which the principal could if present and under no disability.
(m) Borrowing transactions. The agent is authorized to: borrow money; mortgage or pledge any real estate or tangible or intangible personal property as security for such purposes; sign, renew, extend, pay and satisfy any notes or other forms of obligation; and, in general, exercise all powers with respect to secured and unsecured borrowing which the principal could if present and under no disability.
(n) Estate transactions. The agent is authorized to: accept, receipt for, exercise, release, reject, renounce, assign, disclaim, demand, sue for, claim and recover any legacy, bequest, devise, gift or other property interest or payment due or payable to or for the principal; assert any interest in and exercise any power over any trust, estate or property subject to fiduciary control; establish a revocable trust solely for the benefit of the principal that terminates at the death of the principal and is then distributable to the legal representative of the estate of the principal; and, in general, exercise all powers with respect to estates and trusts which the principal could if present and under no disability; provided, however, that the agent may not make or change a will and may not revoke or amend a trust revocable or amendable by the principal or require the trustee of any trust for the benefit of the principal to pay income or principal to the agent unless specific authority to that end is given, and specific reference to the trust is made, in the statutory property power form.
(o) All other property transactions. The agent is authorized to: exercise all possible authority of the principal with respect to all possible types of property and interests in property, except to the extent limited in subsections (a) through (n) of this Section 3-4 and to the extent that the principal otherwise limits the generality of this category (o) by striking out one or more of categories (a) through (n) or by specifying other limitations in the statutory property power form.
(Source: P.A. 96-1195, eff. 7-1-11.)

(755 ILCS 45/3-5)
Sec. 3-5. Savings clause. This amendatory Act of the 96th General Assembly does not in any way invalidate any property power executed or any act of any agent done, or affect any claim, right, or remedy that accrued, prior to the effective date of this amendatory Act of the 96th General Assembly.
(Source: P.A. 96-1195, eff. 7-1-11.)



Article IV - Powers Of Attorney For Health Care

(755 ILCS 45/Art. IV heading)

(755 ILCS 45/4-1) (from Ch. 110 1/2, par. 804-1)
Sec. 4-1. Purpose. The General Assembly recognizes the right of the individual to control all aspects of his or her personal care and medical treatment, including the right to decline medical treatment or to direct that it be withdrawn, even if death ensues. The right of the individual to decide about personal care overrides the obligation of the physician and other health care providers to render care or to preserve life and health.
However, if the individual becomes a person with a disability, her or his right to control treatment may be denied unless the individual, as principal, can delegate the decision making power to a trusted agent and be sure that the agent's power to make personal and health care decisions for the principal will be effective to the same extent as though made by the principal.
The Illinois statutory recognition of the right of delegation for health care purposes needs to be restated to make it clear that its scope is intended to be as broad as the comparable right of delegation for property and financial matters. However, the General Assembly recognizes that powers concerning life and death and the other issues involved in health care agencies are more sensitive than property matters and that particular rules and forms are necessary for health care agencies to insure their validity and efficacy and to protect health care providers so that they will honor the authority of the agent at all times. For purposes of emphasis and their particular application to health care, the General Assembly restates the purposes and public policy announced in Article II, Section 2-1 of this Act as if those purposes and public policies were set forth verbatim in this Section.
In furtherance of these purposes, the General Assembly adopts this Article, setting forth general principles governing health care agencies and a statutory short form power of attorney for health care, intending that when a power in substantially the form set forth in this Article is used, health care providers and other third parties who rely in good faith on the acts and decisions of the agent within the scope of the power may do so without fear of civil or criminal liability to the principal, the State or any other person. However, the form of health care agency in this Article is not intended to be exclusive and other forms of powers of attorney chosen by the principal that comply with Section 4-5 of this Article may offer powers and protection similar to the statutory short form power of attorney for health care.
(Source: P.A. 99-143, eff. 7-27-15.)

(755 ILCS 45/4-2) (from Ch. 110 1/2, par. 804-2)
Sec. 4-2. Short Title. This Article shall be known and may be cited as the "Powers of Attorney for Health Care Law".
(Source: P.A. 85-701.)

(755 ILCS 45/4-3) (from Ch. 110 1/2, par. 804-3)
Sec. 4-3. General principles. The health care powers that may be delegated to an agent include, without limitation, all powers an individual may have to be informed about and to consent to or refuse or withdraw any type of health care for the individual and all powers a parent may have to control or consent to health care for a minor child. A health care agency may extend beyond the principal's death if necessary to permit anatomical gift, autopsy, disposition of remains, or access to medical records. Nothing in this Article shall impair or supersede any legal right or legal responsibility which any person may have to effect the withholding or withdrawal of life-sustaining or death-delaying procedures in any lawful manner, and the provisions of this Article are cumulative in such respect.
(Source: P.A. 97-623, eff. 11-23-11.)

(755 ILCS 45/4-4) (from Ch. 110 1/2, par. 804-4)
Sec. 4-4. Definitions. As used in this Article:
(a) "Attending physician" means the physician who has primary responsibility at the time of reference for the treatment and care of the patient.
(b) "Health care" means any care, treatment, service or procedure to maintain, diagnose, treat or provide for the patient's physical or mental health or personal care.
(c) "Health care agency" means an agency governing any type of health care, anatomical gift, autopsy or disposition of remains for and on behalf of a patient and refers to the power of attorney or other written instrument defining the agency or the agency, itself, as appropriate to the context.
(d) "Health care provider", "health care professional", or "provider" means the attending physician and any other person administering health care to the patient at the time of reference who is licensed, certified, or otherwise authorized or permitted by law to administer health care in the ordinary course of business or the practice of a profession, including any person employed by or acting for any such authorized person.
(e) "Patient" means the principal or, if the agency governs health care for a minor child of the principal, then the child.
(e-5) "Health care agent" means an individual at least 18 years old designated by the principal to make health care decisions of any type, including, but not limited to, anatomical gift, autopsy, or disposition of remains for and on behalf of the individual. A health care agent is a personal representative under state and federal law. The health care agent has the authority of a personal representative under both state and federal law unless restricted specifically by the health care agency.
(f) (Blank).
(g) (Blank).
(h) (Blank).
(Source: P.A. 98-1113, eff. 1-1-15.)

(755 ILCS 45/4-5) (from Ch. 110 1/2, par. 804-5)
Sec. 4-5. Limitations on health care agencies. Neither the attending physician nor any other health care provider or health care professional may act as agent under a health care agency; however, a person who is not administering health care to the patient may act as health care agent for the patient even though the person is a physician or otherwise licensed, certified, authorized, or permitted by law to administer health care in the ordinary course of business or the practice of a profession.
(Source: P.A. 98-1113, eff. 1-1-15.)

(755 ILCS 45/4-5.1)
Sec. 4-5.1. Limitations on who may witness health care agencies.
(a) Every health care agency shall bear the signature of a witness to the signing of the agency. No witness may be under 18 years of age. None of the following licensed professionals providing services to the principal may serve as a witness to the signing of a health care agency:
(1) the attending physician, advanced practice

registered nurse, physician assistant, dentist, podiatric physician, optometrist, or psychologist of the principal, or a relative of the physician, advanced practice registered nurse, physician assistant, dentist, podiatric physician, optometrist, or psychologist;

(2) an owner, operator, or relative of an owner or

operator of a health care facility in which the principal is a patient or resident;

(3) a parent, sibling, or descendant, or the spouse

of a parent, sibling, or descendant, of either the principal or any agent or successor agent, regardless of whether the relationship is by blood, marriage, or adoption;

(4) an agent or successor agent for health care.
(b) The prohibition on the operator of a health care facility from serving as a witness shall extend to directors and executive officers of an operator that is a corporate entity but not other employees of the operator such as, but not limited to, non-owner chaplains or social workers, nurses, and other employees.
(Source: P.A. 99-328, eff. 1-1-16; 100-513, eff. 1-1-18.)

(755 ILCS 45/4-6) (from Ch. 110 1/2, par. 804-6)
Sec. 4-6. Revocation and amendment of health care agencies.
(a) Every health care agency may be revoked by the principal at any time, without regard to the principal's mental or physical condition, by any of the following methods:
1. By being obliterated, burnt, torn or otherwise destroyed or defaced in a manner indicating intention to revoke;
2. By a written revocation of the agency signed and dated by the principal or person acting at the direction of the principal; or
3. By an oral or any other expression of the intent to revoke the agency in the presence of a witness 18 years of age or older who signs and dates a writing confirming that such expression of intent was made.
(b) Every health care agency may be amended at any time by a written amendment signed and dated by the principal or person acting at the direction of the principal.
(c) Any person, other than the agent, to whom a revocation or amendment is communicated or delivered shall make all reasonable efforts to inform the agent of that fact as promptly as possible.
(Source: P.A. 85-701.)

(755 ILCS 45/4-7) (from Ch. 110 1/2, par. 804-7)
Sec. 4-7. Duties of health care providers and others in relation to health care agencies. Each health care provider and each other person with whom an agent deals under a health care agency shall be subject to the following duties and responsibilities:
(a) It is the responsibility of the agent or patient to notify the health care provider of the existence of the health care agency and any amendment or revocation thereof. A health care provider furnished with a copy of a health care agency shall make it a part of the patient's medical records and shall enter in the records any change in or termination of the health care agency by the principal that becomes known to the provider. Whenever a provider believes a patient may lack capacity to give informed consent to health care which the provider deems necessary, the provider shall consult with any available health care agent known to the provider who then has power to act for the patient under a health care agency.
(b) A health care decision made by an agent in accordance with the terms of a health care agency shall be complied with by every health care provider to whom the decision is communicated, subject to the provider's right to administer treatment for the patient's comfort care or alleviation of pain; but if the provider is unwilling to comply with the agent's decision, the provider shall promptly inform the agent who shall then be responsible to make the necessary arrangements for the transfer of the patient to another provider. It is understood that a provider who is unwilling to comply with the agent's decision will continue to afford reasonably necessary consultation and care in connection with the transfer.
(c) At the patient's expense and subject to reasonable rules of the health care provider to prevent disruption of the patient's health care, each health care provider shall give an agent authorized to receive such information under a health care agency the same right the principal has to examine and copy any part or all of the patient's medical records that the agent deems relevant to the exercise of the agent's powers, whether the records relate to mental health or any other medical condition and whether they are in the possession of or maintained by any physician, psychiatrist, psychologist, therapist, hospital, nursing home or other health care provider.
(d) If and to the extent a health care agency empowers the agent to (1) make an anatomical gift on behalf of the principal under the Illinois Anatomical Gift Act, as now or hereafter amended, or (2) authorize an autopsy of the principal's body pursuant to Section 2 of "An Act in relation to autopsy of dead bodies", approved August 13, 1965, as now or hereafter amended, or (3) direct the disposition of the principal's remains, the decision by an authorized agent as to anatomical gift, autopsy approval or remains disposition shall be deemed the act of the principal and shall control over the decision of other persons who might otherwise have priority; and each person to whom a direction by the agent in accordance with the terms of the agency is communicated shall comply with such direction.
(Source: P.A. 93-794, eff. 7-22-04.)

(755 ILCS 45/4-8) (from Ch. 110 1/2, par. 804-8)
Sec. 4-8. Immunities of health care providers, agents and others in relation to health care agencies. Each health care provider and each other person who acts in good faith reliance on any direction or decision by the agent that is not clearly contrary to the terms of a health care agency (a "reliant") will be protected and released to the same extent as though the reliant had dealt directly with the principal as a fully-competent person. Without limiting the generality of the foregoing, the following specific principles shall also govern, protect and validate the acts of the agent and each reliant:
(a) No reliant shall be subject to any type of civil or criminal liability or discipline for unprofessional conduct for complying with any direction or decision by the agent, even if death or injury to the patient ensues.
(b) No reliant shall be subject to any type of civil or criminal liability or discipline for unprofessional conduct for failure to comply with any direction or decision by the agent that violates the reliant's conscience rights, as long as the reliant promptly informs the agent of reliant's refusal or failure to comply with such direction or decision by the agent. The agent shall then be responsible to make the necessary arrangements for the transfer of the patient to another provider. It is understood that a provider who is unwilling to comply with the agent's decision will continue to afford reasonably necessary consultation and care in connection with the transfer.
(c) If the actions of a health care provider who fails to comply with any direction or decision by the agent are substantially in accord with reasonable medical standards at the time of reference and the provider cooperates in the transfer of the patient pursuant to subsection (b) of Section 4-7 of this Act, the provider shall not be subject to any type of civil or criminal liability or discipline for unprofessional conduct for failure to comply with the agent.
(d) No agent who in good faith acts with due care for the benefit of the patient and in accordance with the terms of a health care agency, or who fails to act, shall be subject to any type of civil or criminal liability for such action or inaction.
(e) If the patient's death results from withholding or withdrawing life-sustaining treatment in accordance with the terms of a health care agency, the death shall not constitute a suicide or homicide for any purpose under any statute or other rule of law and shall not impair or invalidate any insurance, annuity or other type of contract that is conditioned on the life or death of the patient, any term of the contract to the contrary notwithstanding.
(Source: P.A. 85-1395.)

(755 ILCS 45/4-9) (from Ch. 110 1/2, par. 804-9)
Sec. 4-9. Penalties. All persons shall be subject to the following sanctions in relation to health care agencies, in addition to all other sanctions applicable under any other law or rule of professional conduct:
(a) Any person shall be civilly liable who, without the principal's consent, wilfully conceals, cancels or alters a health care agency or any amendment or revocation of the agency or who falsifies or forges a health care agency, amendment or revocation.
(b) A person who falsifies or forges a health care agency or wilfully conceals or withholds personal knowledge of an amendment or revocation of a health care agency with the intent to cause a withholding or withdrawal of life-sustaining or death-delaying procedures contrary to the intent of the principal and thereby, because of such act, directly causes life-sustaining or death-delaying procedures to be withheld or withdrawn and death to the patient to be hastened shall be subject to prosecution for involuntary manslaughter.
(c) Any person who requires or prevents execution of a health care agency as a condition of insuring or providing any type of health care services to the patient shall be civilly liable and guilty of a Class A misdemeanor.
(Source: P.A. 85-701.)

(755 ILCS 45/4-10) (from Ch. 110 1/2, par. 804-10)
Sec. 4-10. Statutory short form power of attorney for health care.
(a) The form prescribed in this Section (sometimes also referred to in this Act as the "statutory health care power") may be used to grant an agent powers with respect to the principal's own health care; but the statutory health care power is not intended to be exclusive nor to cover delegation of a parent's power to control the health care of a minor child, and no provision of this Article shall be construed to invalidate or bar use by the principal of any other or different form of power of attorney for health care. Nonstatutory health care powers must be executed by the principal, designate the agent and the agent's powers, and comply with the limitations in Section 4-5 of this Article, but they need not be witnessed or conform in any other respect to the statutory health care power.
No specific format is required for the statutory health care power of attorney other than the notice must precede the form. The statutory health care power may be included in or combined with any other form of power of attorney governing property or other matters.
(b) The Illinois Statutory Short Form Power of Attorney for Health Care shall be substantially as follows:

suffering?

(iii) If you had to choose, is it more important to

you to live as long as possible, or to avoid prolonged suffering or disability?

(iv) Would you rather be at home or in a hospital for

the last days or weeks of your life?

(v) Do you have religious, spiritual, or cultural

beliefs that you want your agent and others to consider?

(vi) Do you wish to make a significant contribution

to medical science after your death through organ or whole body donation?

(vii) Do you have an existing advanced directive,

such as a living will, that contains your specific wishes about health care that is only delaying your death? If you have another advance directive, make sure to discuss with your agent the directive and the treatment decisions contained within that outline your preferences. Make sure that your agent agrees to honor the wishes expressed in your advance directive.

providers about your condition.

(ii) see medical records and approve who else can see

them.

(iii) give permission for medical tests, medicines,

surgery, or other treatments.

(iv) choose where you receive care and which

physicians and others provide it.

(v) decide to accept, withdraw, or decline treatments

designed to keep you alive if you are near death or not likely to recover. You may choose to include guidelines and/or restrictions to your agent's authority.

(vi) agree or decline to donate your organs or your

whole body if you have not already made this decision yourself. This could include donation for transplant, research, and/or education. You should let your agent know whether you are registered as a donor in the First Person Consent registry maintained by the Illinois Secretary of State or whether you have agreed to donate your whole body for medical research and/or education.

(vii) decide what to do with your remains after you

have died, if you have not already made plans.

(viii) talk with your other loved ones to help come

to a decision (but your designated agent will have the final say over your other loved ones).

Your agent is not automatically responsible for your health care expenses.

willing to carry out your wishes, even if he or she may not agree with your wishes;

(iv) would be comfortable talking with and

questioning your physicians and other health care providers;

(v) would not be too upset to carry out your wishes

if you became very sick; and

(vi) can be there for you when you need it and is

willing to accept this important role.

be who you would want to make decisions for you.

(ii) Some family members or friends might not be able

or willing to make decisions as you would want them to.

(iii) Family members and friends may disagree with

one another about the best decisions.

(iv) Under some circumstances, a surrogate may not be

able to make the same kinds of decisions that an agent can make.

form for a list of who can and cannot witness it.

(ii) Ask the witness to sign it, too.
(iii) There is no need to have the form notarized.
(iv) Give a copy to your agent and to each of your

successor agents.

(v) Give another copy to your physician.
(vi) Take a copy with you when you go to the hospital.
(vii) Show it to your family and friends and others

who care for you.

for any physical or mental condition of mine, including life-and-death decisions.

(ii) Agreeing to admit me to or discharge me from any

hospital, home, or other institution, including a mental health facility.

(iii) Having complete access to my medical and mental

health records, and sharing them with others as needed, including after I die.

(iv) Carrying out the plans I have already made, or,

if I have not done so, making decisions about my body or remains, including organ, tissue or whole body donation, autopsy, cremation, and burial.

The above grant of power is intended to be as broad as possible so that my agent will have the authority to make any decision I could make to obtain or terminate any type of health care, including withdrawal of nutrition and hydration and other life-sustaining measures.

I AUTHORIZE MY AGENT TO (please check any one box):
.... Make decisions for me only when I cannot make them

for myself. The physician(s) taking care of me will determine when I lack this ability.

(If no box is checked, then the box above shall be

implemented.) OR

.... Make decisions for me only when I cannot make them

for myself. The physician(s) taking care of me will determine when I lack this ability. Starting now, for the purpose of assisting me with my health care plans and decisions, my agent shall have complete access to my medical and mental health records, the authority to share them with others as needed, and the complete ability to communicate with my personal physician(s) and other health care providers, including the ability to require an opinion of my physician as to whether I lack the ability to make decisions for myself. OR

.... Make decisions for me starting now and continuing

after I am no longer able to make them for myself. While I am still able to make my own decisions, I can still do so if I want to.

The subject of life-sustaining treatment is of particular importance. Life-sustaining treatments may include tube feedings or fluids through a tube, breathing machines, and CPR. In general, in making decisions concerning life-sustaining treatment, your agent is instructed to consider the relief of suffering, the quality as well as the possible extension of your life, and your previously expressed wishes. Your agent will weigh the burdens versus benefits of proposed treatments in making decisions on your behalf.
Additional statements concerning the withholding or removal of life-sustaining treatment are described below. These can serve as a guide for your agent when making decisions for you. Ask your physician or health care provider if you have any questions about these statements.

SELECT ONLY ONE STATEMENT BELOW THAT BEST EXPRESSES YOUR WISHES (optional):
.... The quality of my life is more important than the

length of my life. If I am unconscious and my attending physician believes, in accordance with reasonable medical standards, that I will not wake up or recover my ability to think, communicate with my family and friends, and experience my surroundings, I do not want treatments to prolong my life or delay my death, but I do want treatment or care to make me comfortable and to relieve me of pain.

.... Staying alive is more important to me, no matter how

sick I am, how much I am suffering, the cost of the procedures, or how unlikely my chances for recovery are. I want my life to be prolonged to the greatest extent possible in accordance with reasonable medical standards.

SPECIFIC LIMITATIONS TO MY AGENT'S DECISION-MAKING AUTHORITY:
The above grant of power is intended to be as broad as possible so that your agent will have the authority to make any decision you could make to obtain or terminate any type of health care. If you wish to limit the scope of your agent's powers or prescribe special rules or limit the power to authorize autopsy or dispose of remains, you may do so specifically in this form.
..............................................................
..............................................................

My signature:.................................................
Today's date:.................................................

HAVE YOUR WITNESS AGREE TO WHAT IS WRITTEN BELOW, AND THEN COMPLETE THE SIGNATURE PORTION:
I am at least 18 years old. (check one of the options below):
.... I saw the principal sign this document, or
.... the principal told me that the signature or mark on

the principal signature line is his or hers.

I am not the agent or successor agent(s) named in this document. I am not related to the principal, the agent, or the successor agent(s) by blood, marriage, or adoption. I am not the principal's physician, advanced practice registered nurse, dentist, podiatric physician, optometrist, psychologist, or a relative of one of those individuals. I am not an owner or operator (or the relative of an owner or operator) of the health care facility where the principal is a patient or resident.
Witness printed name:.........................................
Witness address:..............................................
Witness signature:............................................
Today's date:.................................................

(c) The statutory short form power of attorney for health care (the "statutory health care power") authorizes the agent to make any and all health care decisions on behalf of the principal which the principal could make if present and under no disability, subject to any limitations on the granted powers that appear on the face of the form, to be exercised in such manner as the agent deems consistent with the intent and desires of the principal. The agent will be under no duty to exercise granted powers or to assume control of or responsibility for the principal's health care; but when granted powers are exercised, the agent will be required to use due care to act for the benefit of the principal in accordance with the terms of the statutory health care power and will be liable for negligent exercise. The agent may act in person or through others reasonably employed by the agent for that purpose but may not delegate authority to make health care decisions. The agent may sign and deliver all instruments, negotiate and enter into all agreements and do all other acts reasonably necessary to implement the exercise of the powers granted to the agent. Without limiting the generality of the foregoing, the statutory health care power shall include the following powers, subject to any limitations appearing on the face of the form:
(1) The agent is authorized to give consent to and

authorize or refuse, or to withhold or withdraw consent to, any and all types of medical care, treatment or procedures relating to the physical or mental health of the principal, including any medication program, surgical procedures, life-sustaining treatment or provision of food and fluids for the principal.

(2) The agent is authorized to admit the principal to

or discharge the principal from any and all types of hospitals, institutions, homes, residential or nursing facilities, treatment centers and other health care institutions providing personal care or treatment for any type of physical or mental condition. The agent shall have the same right to visit the principal in the hospital or other institution as is granted to a spouse or adult child of the principal, any rule of the institution to the contrary notwithstanding.

(3) The agent is authorized to contract for any and

all types of health care services and facilities in the name of and on behalf of the principal and to bind the principal to pay for all such services and facilities, and to have and exercise those powers over the principal's property as are authorized under the statutory property power, to the extent the agent deems necessary to pay health care costs; and the agent shall not be personally liable for any services or care contracted for on behalf of the principal.

(4) At the principal's expense and subject to

reasonable rules of the health care provider to prevent disruption of the principal's health care, the agent shall have the same right the principal has to examine and copy and consent to disclosure of all the principal's medical records that the agent deems relevant to the exercise of the agent's powers, whether the records relate to mental health or any other medical condition and whether they are in the possession of or maintained by any physician, psychiatrist, psychologist, therapist, hospital, nursing home or other health care provider. The authority under this paragraph (4) applies to any information governed by the Health Insurance Portability and Accountability Act of 1996 ("HIPAA") and regulations thereunder. The agent serves as the principal's personal representative, as that term is defined under HIPAA and regulations thereunder.

(5) The agent is authorized: to direct that an

autopsy be made pursuant to Section 2 of "An Act in relation to autopsy of dead bodies", approved August 13, 1965, including all amendments; to make a disposition of any part or all of the principal's body pursuant to the Illinois Anatomical Gift Act, as now or hereafter amended; and to direct the disposition of the principal's remains.

(6) At any time during which there is no executor or

administrator appointed for the principal's estate, the agent is authorized to continue to pursue an application or appeal for government benefits if those benefits were applied for during the life of the principal.

(d) A physician may determine that the principal is unable to make health care decisions for himself or herself only if the principal lacks decisional capacity, as that term is defined in Section 10 of the Health Care Surrogate Act.
(e) If the principal names the agent as a guardian on the statutory short form, and if a court decides that the appointment of a guardian will serve the principal's best interests and welfare, the court shall appoint the agent to serve without bond or security.
(Source: P.A. 99-328, eff. 1-1-16; 100-513, eff. 1-1-18.)

(755 ILCS 45/4-11) (from Ch. 110 1/2, par. 804-11)
Sec. 4-11. Applicability - inconsistent Acts. This Article applies to all health care providers and other persons in relation to all health care agencies on and after the effective date of this Article. This Article supersedes all other Illinois Acts or parts thereof existing on the effective date of this Article to the extent such other Acts are inconsistent with the terms and operation of this Article; provided, that this Article does not affect the law governing emergency health care. If the principal has a living will under the "Illinois Living Will Act", as now or hereafter amended, the living will shall not be operative so long as an agent is available who is authorized by a health care agency to deal with the subject of life-sustaining or death-delaying procedures for and on behalf of the principal.
(Source: P.A. 85-701.)

(755 ILCS 45/4-12) (from Ch. 110 1/2, par. 804-12)
Sec. 4-12. Saving clause. This Act does not in any way invalidate any health care agency executed or any act of any agent done, or affect any claim, right or remedy that accrued, prior to September 22, 1987.
This amendatory Act of the 96th General Assembly does not in any way invalidate any health care agency executed or any act of any agent done, or affect any claim, right, or remedy that accrued, prior to the effective date of this amendatory Act of the 96th General Assembly.
This amendatory Act of the 98th General Assembly does not in any way invalidate any health care agency executed or any act of any agent done, or affect any claim, right, or remedy that accrued, prior to the effective date of this amendatory Act of the 98th General Assembly.
This amendatory Act of the 99th General Assembly does not in any way invalidate any health care agency executed or any act of any agent done, or affect any claim, right, or remedy that accrued, prior to the effective date of this amendatory Act of the 99th General Assembly.
(Source: P.A. 98-1113, eff. 1-1-15; 99-328, eff. 1-1-16.)






755 ILCS 50/ - Illinois Anatomical Gift Act.

Article 1 - Title and General Provisions

(755 ILCS 50/Art. 1 heading)

(755 ILCS 50/1-1) (was 755 ILCS 50/1)
Sec. 1-1. Short Title. This Act may be cited as the Illinois Anatomical Gift Act.
(Source: P.A. 93-794, eff. 7-22-04.)

(755 ILCS 50/1-5)
Sec. 1-5. Purpose. Illinois recognizes that there is a critical shortage of human organs and tissues available to citizens in need of organ and tissue transplants. This shortage leads to the untimely death of many adults and children in Illinois and across the nation each year. This Act is intended to implement the public policy of encouraging timely donation of human organs and tissue in Illinois, facilitating transplantation of those organs and tissue into patients in need of them, and encouraging anatomical gifts for therapy, research, or education. Through this Act, laws relating to organ and tissue donation and transplantation are consolidated and modified for the purpose of furthering this public policy, and for the purpose of establishing consistency between this Act and the core provisions of the Revised Uniform Anatomical Gift Act drafted by the National Conference of Commissioners on Uniform State Laws.
(Source: P.A. 98-172, eff. 1-1-14.)

(755 ILCS 50/1-10) (was 755 ILCS 50/2)
Sec. 1-10. Definitions.
"Close friend" means any person 18 years of age or older who has exhibited special care and concern for the decedent and who presents an affidavit to the decedent's attending physician, or the hospital administrator or his or her designated representative, stating that he or she (i) was a close friend of the decedent, (ii) is willing and able to authorize the donation, and (iii) maintained such regular contact with the decedent as to be familiar with the decedent's health and social history, and religious and moral beliefs. The affidavit must also state facts and circumstances that demonstrate that familiarity.
"Death" means, for the purposes of the Act, when, according to accepted medical standards, there is (i) an irreversible cessation of circulatory and respiratory functions; or (ii) an irreversible cessation of all functions of the entire brain, including the brain stem.
"Decedent" means a deceased individual and includes a stillborn infant or fetus.
"Disinterested witness" means a witness other than the spouse, child, parent, sibling, grandchild, grandparent, or guardian of the individual who makes, amends, revokes, or refuses to make an anatomical gift, or another adult who exhibited special care and concern for the individual. The term does not include a person to whom an anatomical gift could pass under Section 5-12.
"Document of gift" means a donor card or other record used to make an anatomical gift. The term includes a donor registry.
"Donee" means the individual designated by the donor as the intended recipient or an entity which receives the anatomical gift, including, but not limited to, a hospital; an accredited medical school, dental school, college, or university; an organ procurement organization; an eye bank; a tissue bank; for research or education, a non-transplant anatomic bank; or other appropriate person.
"Donor" means an individual whose body or part is the subject of an anatomical gift.
"Hospital" means a hospital licensed, accredited or approved under the laws of any state; and includes a hospital operated by the United States government, a state, or a subdivision thereof, although not required to be licensed under state laws.
"Non-transplant anatomic bank" means any facility or program operating or providing services in this State that is accredited by the American Association of Tissue Banks and that is involved in procuring, furnishing, or distributing whole bodies or parts for the purpose of medical education. For purposes of this Section, a non-transplant anatomic bank operating under the auspices of a hospital, accredited medical school, dental school, college or university, or federally designated organ procurement organization is not required to be accredited by the American Association of Tissue Banks.
"Organ" means a human kidney, liver, heart, lung, pancreas, small bowel, or other transplantable vascular body part as determined by the Organ Procurement and Transplantation Network, as periodically selected by the U.S. Department of Health and Human Services.
"Organ procurement organization" means the organ procurement organization designated by the Secretary of the U.S. Department of Health and Human Services for the service area in which a hospital is located, or the organ procurement organization for which the Secretary of the U.S. Department of Health and Human Services has granted the hospital a waiver pursuant to 42 U.S.C. 1320b-8(a).
"Part" means organs, tissues, eyes, bones, arteries, blood, other fluids and any other portions of a human body.
"Person" means an individual, corporation, government or governmental subdivision or agency, business trust, estate, trust, partnership or association or any other legal entity.
"Physician" or "surgeon" means a physician or surgeon licensed or authorized to practice medicine in all of its branches under the laws of any state.
"Procurement organization" means an organ procurement organization or a tissue bank.
"Reasonably available for the giving of consent or refusal" means being able to be contacted by a procurement organization without undue effort and being willing and able to act in a timely manner consistent with existing medical criteria necessary for the making of an anatomical gift.
"Recipient" means an individual into whose body a donor's part has been or is intended to be transplanted.
"State" includes any state, district, commonwealth, territory, insular possession, and any other area subject to the legislative authority of the United States of America.
"Technician" means an individual trained and certified to remove tissue, by a recognized medical training institution in the State of Illinois.
"Tissue" means eyes, bones, heart valves, veins, skin, and any other portions of a human body excluding blood, blood products or organs.
"Tissue bank" means any facility or program operating in Illinois that is accredited by the American Association of Tissue Banks, the Eye Bank Association of America, or the Association of Organ Procurement Organizations and is involved in procuring, furnishing, donating, or distributing corneas, bones, or other human tissue for the purpose of injecting, transfusing, or transplanting any of them into the human body or for the purpose of research or education. "Tissue bank" does not include a licensed blood bank. For the purposes of this Act, "tissue" does not include organs or blood or blood products.
(Source: P.A. 98-172, eff. 1-1-14; 98-756, eff. 7-16-14.)



Article 5 - Organ Donation

(755 ILCS 50/Art. 5 heading)

(755 ILCS 50/5-5) (was 755 ILCS 50/3)
Sec. 5-5. Persons who may execute an anatomical gift.
(a) An anatomical gift of a donor's body or part that is to be carried out upon the donor's death may be made during the life of the donor for the purpose of transplantation, therapy, research, or education by:
(1) the donor, if the donor is an adult, an

emancipated minor, or 16 or 17 years of age and registered in the First Person Consent organ and tissue donor registry under subsection (g) of Section 6-117 of the Illinois Vehicle Code;

(2) an agent of the donor, unless the power of

attorney for health care or other record prohibits the agent from making an anatomical gift;

(3) a parent of the donor, if the donor is an

unemancipated minor; or

(4) the donor's guardian.
(b) If no gift has been executed under subsection (a), an anatomical gift of a decedent's body or part for the purpose of transplantation, therapy, research, or education may be made at the time of the decedent's death, or when death is imminent, by a member of the following classes of persons who is reasonably available for the giving of authorization or refusal, in the order of priority listed, when persons in prior classes are not available for the giving of authorization or refusal and in the absence of actual notice of contrary intentions by the decedent:
(1) an individual acting as the decedent's agent

under a power of attorney for health care;

(2) the guardian of the person of the decedent;
(3) the spouse or civil union partner of the

decedent;

(4) an adult child of the decedent;
(5) a parent of the decedent;
(6) an adult sibling of the decedent;
(7) an adult grandchild of the decedent;
(8) a grandparent of the decedent;
(9) a close friend of the decedent;
(10) the guardian of the estate of the decedent; and
(11) any other person authorized or under legal

obligation to dispose of the body.

(b-5) If there is more than one member of a class listed in item (2), (4), (5), (6), or (7) of subsection (b) of this Section entitled to make an anatomical gift, an anatomical gift may be made by a member of the class unless that member or a person to which the gift may pass under Section 5-12 knows of an objection by another member of the class. If an objection is known, the gift may be made only by a majority of the members of the class who are reasonably available for the giving of authorization or refusal.
(b-10) A person may not make an anatomical gift if, at the time of the decedent's death, a person in a higher priority class under subsection (b) of this Section is reasonably available for the giving of authorization or refusal.
(c) A gift of all or part of a body authorizes any blood or tissue test or minimally invasive examination necessary to assure medical acceptability of the gift for the purposes intended. The hospital shall, to the extent possible and in accordance with any agreement with the organ procurement organization or tissue bank, take measures necessary to maintain the medical suitability of the part until the procurement organization has had the opportunity to advise the applicable persons as set forth in this Act of the option to make an anatomical gift or has ascertained that the individual expressed a contrary intent and has so informed the hospital. The results of tests and examinations under this subsection shall be used or disclosed only for purposes of evaluating medical suitability for donation, to facilitate the donation process, and as required or permitted by existing law.
(d) The rights of the donee created by the gift are paramount to the rights of others except as provided by Section 5-45(d).
(e) If no gift has been executed under this Act, then no part of the decedent's body may be used for any purpose specified in this Act.
(Source: P.A. 100-41, eff. 1-1-18.)

(755 ILCS 50/5-7)
Sec. 5-7. Preclusive effect of anatomical gift, amendment, or revocation.
(a) Subject to subsection (f) of this Section and except as provided in subsection (a-5) of this Section, in the absence of an express, contrary indication by the donor, a person other than the donor is barred from changing, amending, or revoking an anatomical gift of a donor's body or part if the donor made an anatomical gift of the donor's body or part under Section 5-20 or an amendment to an anatomical gift of the donor's body or part under Section 5-42.
(a-5) Upon the death of a donor who is an unemancipated minor, a parent or guardian of the donor may amend or revoke an anatomical gift of the donor's body made under subsection (b-1) of Section 5-20 of this Act.
(b) A donor's revocation of an anatomical gift of the donor's body or part under Section 5-42 is not a refusal and does not bar another person specified in subsection (a) or (b) of Section 5-5 from making an anatomical gift of the donor's body or part under subsection (a), (b), (e), or (e-5) of Section 5-20.
(c) If a person other than the donor makes an unrevoked anatomical gift of the donor's body or part under subsection (a) or (b) of Section 5-20, or an amendment to an anatomical gift of the donor's body or part under Section 5-42, another person may not make, amend, or revoke the gift of the donor's body or part under subsection (e) or (e-5) of Section 5-20.
(d) In the absence of an express, contrary indication by the donor or other person authorized to make an anatomical gift, a revocation of an anatomical gift of a donor's body or part under Section 5-42 by a person other than the donor does not bar another person from making an anatomical gift of the body or part under subsection (a), (b), (e), or (e-5) of Section 5-20.
(e) In the absence of an express, contrary indication by the donor or other person authorized to make an anatomical gift under subsection (a) of Section 5-5, an anatomical gift of a part is neither a refusal to give another part nor a limitation on the making of an anatomical gift of another part at a later time by the donor or another person.
(f) In the absence of an express, contrary indication by the donor or other person authorized to make an anatomical gift under subsection (a) of Section 5-5, an anatomical gift of a part for one or more of the purposes set forth in subsection (a) of Section 5-5 is not a limitation on the making of an anatomical gift of the part for any of the other purposes by the donor or any other person under subsection (a), (b), (b-5), (b-10), (e), or (e-5) of Section 5-20.
(Source: P.A. 100-41, eff. 1-1-18.)

(755 ILCS 50/5-10)
Sec. 5-10. (Repealed).
(Source: P.A. 93-794, eff. 7-22-04. Repealed by P.A. 98-172, eff. 1-1-14.)

(755 ILCS 50/5-12)
Sec. 5-12. Persons who may receive an anatomical gift; purpose of anatomical gift.
(a) An anatomical gift may be made to the following persons named in the document of gift:
(1) for research or education, a hospital; an

accredited medical school, dental school, college, or university; an organ procurement organization; or other appropriate person;

(2) subject to subsection (b) of this Section, an

individual designated by the person making the anatomical gift if the individual is the recipient of the part;

(3) an eye bank or tissue bank; or
(4) for research or education, a non-transplant

anatomic bank.

(b) If an anatomical gift to an individual under item (2) of subsection (a) of this Section cannot be transplanted into the individual, the part passes in accordance with subsection (g) of this Section unless there is an express, contrary indication by the person making the anatomical gift.
(c) If an anatomical gift of one or more specific parts or of all parts is made in a document of gift that does not name a person described in subsection (a) of this Section, but identifies the purpose for which an anatomical gift may be used, the following rules apply:
(1) If the part is an eye and the gift is for the

purpose of transplantation or therapy, the gift passes to the appropriate eye bank.

(2) If the part is tissue and the gift is for the

purpose of transplantation or therapy, the gift passes to the appropriate tissue bank.

(3) If the part is an organ and the gift is for the

purpose of transplantation or therapy, the gift passes to the appropriate organ procurement organization as custodian of the organ.

(4) If the part is an organ, an eye, or tissue and

the gift is for the purpose of research or education, the gift passes to the appropriate procurement organization.

(d) For the purpose of subsection (c) of this Section, if there is more than one purpose of an anatomical gift set forth in the document of gift but the purposes are not set forth in any priority, and if the gift cannot be used for transplantation or therapy, the gift may be used for research or education.
(e) If an anatomical gift of one or more specific parts is made in a document of gift that does not name a person described in subsection (a) of this Section and does not identify the purpose of the gift, the gift may be used only for transplantation or therapy or research, and the gift passes in accordance with subsection (g) of this Section.
(f) If a document of gift specifies only a general intent to make an anatomical gift by words such as "donor", "organ donor", or "body donor", or by a symbol or statement of similar import, the gift may be used only for transplantation or therapy or research, and the gift passes in accordance with subsection (g) of this Section.
(g) For purposes of subsections (b), (e), and (f) of this Section, the following rules apply:
(1) If the part is an eye, the gift passes to the

appropriate eye bank.

(2) If the part is tissue, the gift passes to the

appropriate tissue bank.

(3) If the part is an organ, the gift passes to the

appropriate organ procurement organization as custodian of the organ.

(h) An anatomical gift of an organ for transplantation or therapy, other than an anatomical gift under item (2) of subsection (a) of this Section, passes to the organ procurement organization as custodian of the organ.
(i) If an anatomical gift does not pass under this Section or the decedent's body or part is not used for transplantation, therapy, research, or education, custody of the body or part passes to the person under obligation to dispose of the body or part.
(j) A person may not accept an anatomical gift if the person knows that the gift was not effectively made under Section 5-5 or subsection (e) or (e-5) of Section 5-20 or if the person knows that the decedent made a refusal under Section 5-43 that was not revoked.
(k) Except as otherwise provided in item (2) of subsection (a) of this Section, nothing in this Act affects the allocation of organs for transplantation or therapy.
(Source: P.A. 98-172, eff. 1-1-14.)

(755 ILCS 50/5-15) (was 755 ILCS 50/4.5)
Sec. 5-15. Disability of recipient.
(a) No hospital, physician and surgeon, procurement organization, or other person shall determine the ultimate recipient of an anatomical gift based upon a potential recipient's physical or mental disability, except to the extent that the physical or mental disability has been found by a physician and surgeon, following a case-by-case evaluation of the potential recipient, to be medically significant to the provision of the anatomical gift.
(b) Subsection (a) shall apply to each part of the organ transplant process.
(c) The court shall accord priority on its calendar and handle expeditiously any action brought to seek any remedy authorized by law for purposes of enforcing compliance with this Section.
(d) This Section shall not be deemed to require referrals or recommendations for or the performance of medically inappropriate organ transplants.
(e) As used in this Section "disability" has the same meaning as in the federal Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq., Public Law 101-336) as may be amended from time to time.
(Source: P.A. 98-172, eff. 1-1-14.)

(755 ILCS 50/5-20) (was 755 ILCS 50/5)
Sec. 5-20. Manner of executing anatomical gifts.
(a) A donor may make an anatomical gift:
(1) by authorizing a statement or symbol indicating

that the donor has made an anatomical gift to be imprinted on the donor's driver's license or identification card;

(2) in a will;
(3) during a terminal illness or injury of the donor,

by any form of communication addressed to at least 2 adults, at least one of whom is a disinterested witness; or

(4) as provided in subsection (b) and (b-1) of this

Section.

(b) A donor or other person authorized to make an anatomical gift under subsection (a) of Section 5-5 may make a gift by a donor card or other record signed by the donor or other person making the gift or by authorizing that a statement or symbol indicating that the donor has made an anatomical gift be included on a donor registry. If the donor or other person is physically unable to sign a record, the record may be signed by another individual at the direction of the donor or other person and must:
(1) be witnessed by at least 2 adults, at least one

of whom is a disinterested witness, who have signed at the request of the donor or the other person; and

(2) state that it has been signed and witnessed as

provided in paragraph (1) of this subsection (b).

(b-1) A gift under Section 5-5 (a) may also be made by an individual consenting to have his or her name included in the First Person Consent organ and tissue donor registry maintained by the Secretary of State under Section 6-117 of the Illinois Vehicle Code. An individual's consent to have his or her name included in the First Person Consent organ and tissue donor registry constitutes full legal authority for the donation of any of his or her organs or tissue for purposes of transplantation, therapy, or research. Consenting to be included in the First Person Consent organ and tissue donor registry is effective without regard to the presence or signature of witnesses.
(b-5) Revocation, suspension, expiration, or cancellation of a driver's license or identification card upon which an anatomical gift is indicated does not invalidate the gift.
(b-10) An anatomical gift made by will takes effect upon the donor's death whether or not the will is probated. Invalidation of the will after the donor's death does not invalidate the gift.
(c) The anatomical gift may be made to a specified donee or without specifying a donee. If the gift is made to a specified donee who is not available at the time and place of death, then if made for the purpose of transplantation, it shall be effectuated in accordance with Section 5-25.
(d) The donee or other person authorized to accept the gift pursuant to Section 5-12 may employ or authorize any qualified technician, surgeon, or physician to perform the recovery.
(e) A person authorized to make an anatomical gift under subsection (b) of Section 5-5 may make an anatomical gift by a document of gift signed by the person making the gift or by that person's oral communication that is electronically recorded or is contemporaneously reduced to a record and signed by the individual receiving the oral communication.
(e-5) An anatomical gift by a person authorized under subsection (b) of Section 5-5 may be amended or revoked orally or in a record by a member of a prior class who is reasonably available for the giving of authorization or refusal. If more than one member of the prior class is reasonably available for the giving of authorization or refusal, the gift made by a person authorized under subsection (b) of Section 5-5 may be:
(1) amended only if a majority of the class members

reasonably available for the giving of authorization or refusal agree to the amending of the gift; or

(2) revoked only if a majority of the class members

reasonably available for the giving of authorization or refusal agree to the revoking of the gift or if they are equally divided as to whether to revoke the gift.

(e-10) A revocation under subsection (e-5) is effective only if, before an incision has been made to remove a part from the donor's body or before invasive procedures have been commenced to prepare the recipient, the procurement organization, non-transplant anatomic bank, transplant hospital, or physician or technician knows of the revocation.
(f) When there is a suitable candidate for organ donation and a donation or consent to donate has not yet been given, procedures to preserve the decedent's body for possible organ and tissue donation may be implemented under the authorization of the applicable organ procurement organization, at its own expense, prior to making a donation request pursuant to Section 5-25. If the organ procurement organization does not locate a person authorized to consent to donation or consent to donation is denied, then procedures to preserve the decedent's body shall be ceased and no donation shall be made. The organ procurement organization shall respect the religious tenets of the decedent, if known, such as a pause after death, before initiating preservation services. Nothing in this Section shall be construed to authorize interference with the coroner in carrying out an investigation or autopsy.
(Source: P.A. 100-41, eff. 1-1-18.)

(755 ILCS 50/5-25)
Sec. 5-25. Notification; authorization.
(a) Each hospital in this State shall enter into agreements or affiliations with procurement organizations for coordination of procurement and use of anatomical gifts.
(b) Hospitals shall proceed in accordance with the applicable requirements of 42 CFR 482.45 or any successor provisions of federal statute or regulation, as may be amended from time to time, with regard to collaboration with procurement organizations to facilitate organ, tissue, and eye donation.
In making a request for organ or tissue donation, the hospital or the hospital's federally designated organ procurement organization or tissue bank shall request any of the persons, in the order of priority stated in items (1) through (11) below, when persons in prior classes are not available and in the absence of (i) actual notice of contrary intentions by the decedent, (ii) actual notice of opposition by any member within the same priority class, and (iii) reason to believe that an anatomical gift is contrary to the decedent's religious beliefs, to authorize the gift of all or any part of the decedent's body for any purpose specified in Section 5-12:
(1) an individual acting as the decedent's agent

under a power of attorney for health care;

(2) the guardian of the person of the decedent;
(3) the spouse or civil union partner of the

decedent;

(4) an adult child of the decedent;
(5) a parent of the decedent;
(6) an adult sibling of the decedent;
(7) an adult grandchild of the decedent;
(8) a grandparent of the decedent;
(9) a close friend of the decedent;
(10) the guardian of the estate of the decedent; and
(11) any other person authorized or under legal

obligation to dispose of the body.

(c) (Blank).
(d) (Blank).
(Source: P.A. 98-172, eff. 1-1-14.)

(755 ILCS 50/5-27) (was 755 ILCS 60/3.5)
Sec. 5-27. Notification of patient; family rights and options after circulatory death.
(a) In this Section, "donation after circulatory death" means the donation of organs from a patient whose death is declared based upon cardiopulmonary, and not neurological, criteria, following the implementation of the decision to withdraw life support.
(b) If (i) a potential organ donor, or an individual given authority under subsection (b) of Section 5-25 to consent to an organ donation, expresses an interest in organ donation, (ii) there has not been a certification of brain death for the potential donor, and (iii) the potential donor is a patient at a hospital that does not allow donation after circulatory death, then the organ procurement organization shall inform the patient or the individual given authority to consent to organ donation that the hospital does not allow donation after circulatory death.
(c) In addition to providing oral notification, the organ procurement organization shall develop a written form that indicates to the patient or the individual given authority to consent to organ donation, at a minimum, the following information:
(1) That the patient or the individual given

authority to consent to organ donation has received literature and has been counseled by (representative's name) of the (organ procurement organization name).

(2) That all organ donation options have been

explained to the patient or the individual given authority to consent to organ donation, including the option of donation after circulatory death.

(3) That the patient or the individual given

authority to consent to organ donation is aware that the hospital where the potential donor is a patient does not allow donation after circulatory death.

(4) That the patient or the individual given

authority to consent to organ donation has been informed of the right to request a patient transfer to a facility allowing donation after circulatory death.

(5) That the patient or the individual given

authority to consent to organ donation has been informed of another hospital that will allow donation after circulatory death and will accept a patient transfer for the purpose of donation after circulatory death; and that the cost of transferring the patient to that other hospital will be covered by the organ procurement organization, with no additional cost to the patient or the individual given authority to consent to organ donation.

The form required under this subsection must include a place for the signatures of the patient or the individual given authority to consent to organ donation and the representative of the organ procurement organization and space to provide the date that the form was signed.
(Source: P.A. 98-172, eff. 1-1-14.)

(755 ILCS 50/5-30)
Sec. 5-30. (Repealed).
(Source: P.A. 93-794, eff. 7-22-04. Repealed by P.A. 98-172, eff. 1-1-14.)

(755 ILCS 50/5-35) (was 755 ILCS 50/6)
Sec. 5-35. Delivery of document of anatomical gift not required; right to examine.
(a) A document of gift need not be delivered during the donor's lifetime to be effective.
(b) Upon or after an individual's death, a person in possession of a document of gift or a refusal to make an anatomical gift with respect to the individual shall allow examination and copying of the document of gift or refusal by a person authorized to make or object to the making of an anatomical gift with respect to the individual or by a person to which the gift could pass under Section 5-12.
(Source: P.A. 98-172, eff. 1-1-14.)

(755 ILCS 50/5-40)
Sec. 5-40. (Repealed).
(Source: P.A. 94-75, eff. 1-1-06. Repealed by P.A. 98-172, eff. 1-1-14.)

(755 ILCS 50/5-42)
Sec. 5-42. Amending or revoking anatomical gift before donor's death.
(a) Subject to Section 5-7, a donor or other person authorized to make an anatomical gift under subsection (a) of Section 5-5 may amend or revoke an anatomical gift by:
(1) a record signed by:
(A) the donor;
(B) the other authorized person; or
(C) subject to subsection (b) of this Section,

another individual acting at the direction of the donor or the other person if the donor or other person is physically unable to sign; or

(2) a later-executed document of gift that amends or

revokes a previous anatomical gift or portion of an anatomical gift, either expressly or by inconsistency.

(b) A record signed under subdivision (a)(1)(C) of this Section must:
(1) be witnessed by at least 2 adults, at least one

of whom is a disinterested witness, who have signed at the request of the donor or the other person; and

(2) state that it has been signed and witnessed as

provided in paragraph (1) of this subsection (b).

(c) Subject to Section 5-7, a donor or other person authorized to make an anatomical gift under subsection (a) of Section 5-5 may revoke an anatomical gift by the destruction or cancellation of the document of gift, or the portion of the document of gift used to make the gift, with the intent to revoke the gift.
(d) A donor may amend or revoke an anatomical gift that was not made in a will by any form of communication during a terminal illness or injury addressed to at least 2 adults, at least one of whom is a disinterested witness.
(e) A donor who makes an anatomical gift in a will may amend or revoke the gift in the manner provided for amendment or revocation of wills or as provided in subsection (a) of this Section.
(Source: P.A. 98-172, eff. 1-1-14.)

(755 ILCS 50/5-43)
Sec. 5-43. Refusal to make anatomical gift; effect of refusal.
(a) An individual may refuse to make an anatomical gift of the individual's body or part by:
(1) a record signed by:
(A) the individual; or
(B) subject to subsection (b) of this Section,

another individual acting at the direction of the individual if the individual is physically unable to sign;

(2) the individual's will, whether or not the will is

admitted to probate or invalidated after the individual's death; or

(3) any form of communication made by the individual

during the individual's terminal illness or injury addressed to at least 2 adults, at least one of whom is a disinterested witness.

(b) A record signed under subdivision (a)(1)(B) of this Section must:
(1) be witnessed by at least 2 adults, at least one

of whom is a disinterested witness, who have signed at the request of the individual; and

(2) state that it has been signed and witnessed as

provided in paragraph (1) of this subsection (b).

(c) An individual who has made a refusal may amend or revoke the refusal:
(1) in the manner provided in subsection (a) of this

Section for making a refusal;

(2) by subsequently making an anatomical gift under

subsection (a), (b), (b-1), (b-5), or (b-10) of Section 5-20 that is inconsistent with the refusal; or

(3) by destroying or canceling the record evidencing

the refusal, or the portion of the record used to make the refusal, with the intent to revoke the refusal.

(d) In the absence of an express, contrary indication by the individual set forth in the refusal, an individual's unrevoked refusal to make an anatomical gift of the individual's body or part bars all other persons from making an anatomical gift of the individual's body or part.
(Source: P.A. 100-41, eff. 1-1-18.)

(755 ILCS 50/5-45) (was 755 ILCS 50/8)
Sec. 5-45. Rights and Duties at Death.
(a) The donee may accept or reject the anatomical gift. If the donee accepts a gift of the entire body, he may, subject to the terms of the gift, authorize embalming and the use of the body in funeral services, unless a person named in subsection (b) of Section 5-5 has requested, prior to the final disposition by the donee, that the remains of said body be returned to his or her custody for the purpose of final disposition. Such request shall be honored by the donee if the terms of the gift are silent on how final disposition is to take place. If the gift is of a part of the body, the donee or technician designated by him upon the death of the donor and prior to embalming, shall cause the part to be removed without unnecessary mutilation and without undue delay in the release of the body for the purposes of final disposition. After removal of the part, custody of the remainder of the body vests in the surviving spouse, next of kin, or other persons under obligation to dispose of the body, in the order of priority listed in subsection (b) of Section 5-5.
(b) The time of death shall be determined by a physician who attends the donor at his death, or, if none, the physician who certifies the death. The physician shall not participate in the procedures for removing or transplanting a part.
(c) A person who acts or attempts in good faith to act in accordance with this Act, the Illinois Vehicle Code, the AIDS Confidentiality Act, or the applicable anatomical gift law of another state is not liable for the act in a civil action, criminal prosecution, or administrative proceeding. Neither the person making an anatomical gift nor the donor's estate is liable for any injury or damage that results from the making or use of the gift. In determining whether an anatomical gift has been made, amended, or revoked under this Act, a person may rely upon representations of an individual listed in item (2), (3), (4), (5), (6), (7), or (8) of subsection (b) of Section 5-5 relating to the individual's relationship to the donor or prospective donor unless the person knows that the representation is untrue. Any person that participates in good faith and according to the usual and customary standards of medical practice in the preservation, removal, or transplantation of any part of a decedent's body pursuant to an anatomical gift made by the decedent under Section 5-20 or pursuant to an anatomical gift made by an individual as authorized by subsection (b) of Section 5-5 shall have immunity from liability, civil, criminal, or otherwise, that might result by reason of such actions. For the purpose of any proceedings, civil or criminal, the validity of an anatomical gift executed pursuant to Section 5-20 shall be presumed and the good faith of any person participating in the removal or transplantation of any part of a decedent's body pursuant to an anatomical gift made by the decedent or by another individual authorized by the Act shall be presumed.
(d) This Act is subject to the provisions of "An Act to revise the law in relation to coroners", approved February 6, 1874, as now or hereafter amended, to the laws of this State prescribing powers and duties with respect to autopsies, and to the statutes, rules, and regulations of this State with respect to the transportation and disposition of deceased human bodies.
(e) If the donee is provided information, or determines through independent examination, that there is evidence that the anatomical gift was exposed to the human immunodeficiency virus (HIV) or any other identified causative agent of acquired immunodeficiency syndrome (AIDS), the donee may reject the gift and shall treat the information and examination results as a confidential medical record; the donee may disclose only the results confirming HIV exposure, and only to the physician of the deceased donor. The donor's physician shall determine whether the person who executed the gift should be notified of the confirmed positive test result.
(Source: P.A. 98-172, eff. 1-1-14.)

(755 ILCS 50/5-47)
Sec. 5-47. Rights and duties of procurement organizations and others.
(a) When a hospital refers an individual at or near death to a procurement organization, the organization shall make a reasonable search of the records of the Secretary of State and any donor registry that it knows exists for the geographical area in which the individual resides to ascertain whether the individual has made an anatomical gift.
(b) A procurement organization shall be allowed reasonable access to information in the records of the Secretary of State to ascertain whether an individual at or near death is a donor. If the individual is a donor who is an unemancipated minor, the procurement organization shall conduct a reasonable search for a parent or guardian of the donor and shall provide the parent or guardian with an opportunity to amend or revoke the anatomical gift of the donor's body.
(c) Unless prohibited by law other than this Act, at any time after a donor's death, the person to which a part passes under Section 5-12 may conduct any reasonable examination necessary to ensure the medical suitability of the body or part for its intended purpose.
(d) Unless prohibited by law other than this Act, an examination under subsection (c) may include an examination of all medical and dental records of the donor or prospective donor.
(e) Upon referral by a hospital under subsection (a) of this Section, a procurement organization shall make a reasonable search for any person listed in subsection (b) of Section 5-5 having priority to make an anatomical gift on behalf of a prospective donor. If a procurement organization receives information that an anatomical gift to any other person was made, amended, or revoked, it shall promptly advise the other person of all relevant information.
(f) Subject to subsection (i) of Section 5-12, the rights of the person to which a part passes under Section 5-12 are superior to the rights of all others with respect to the part. The person may accept or reject an anatomical gift in whole or in part. Subject to the terms of the document of gift and this Act, a person who accepts an anatomical gift of an entire body may allow embalming, burial or cremation, and use of remains in a funeral service. If the gift is of a part, the person to which the part passes under Section 5-12, upon the death of the donor and before embalming, burial, or cremation, shall cause the part to be removed without unnecessary mutilation.
(g) Neither the physician who attends the decedent at death nor the physician who determines the time of the decedent's death may participate in the procedures for removing or transplanting a part from the decedent.
(h) A physician or technician may remove a donated part from the body of a donor that the physician or technician is qualified to remove.
(Source: P.A. 100-41, eff. 1-1-18.)

(755 ILCS 50/5-50) (was 755 ILCS 50/8.1)
Sec. 5-50. Payment for anatomical gift.
(a) Except as provided in subsection (b), any person who knowingly pays or offers to pay any financial consideration to a donor or to any of the persons listed in subsection (b) of Section 5-5 for making or authorizing an anatomical gift shall be guilty of a Class A misdemeanor for the first conviction and a Class 4 felony for subsequent convictions.
(b) This Section does not prohibit reimbursement for reasonable costs associated with the removal, processing, preservation, quality control, storage, transportation, implantation, or disposal of a human body or part thereof pursuant to an anatomical gift executed pursuant to this Act.
(Source: P.A. 98-172, eff. 1-1-14.)

(755 ILCS 50/5-55)
Sec. 5-55. Law governing validity; choice of law as to the execution of document of anatomical gift; presumption of validity.
(a) A document of gift is valid if executed in accordance with:
(1) this Act;
(2) the laws of the state or country where it was

executed; or

(3) the laws of the state or country where the person

making the anatomical gift was domiciled, had a place of residence, or was a national at the time the document of gift was executed.

(b) If a document of gift is valid under this Section, the law of this State governs the interpretation of the document of gift.
(c) A person may presume that a document of gift or amendment of an anatomical gift is valid unless that person knows that it was not validly executed or was revoked.
(Source: P.A. 98-172, eff. 1-1-14.)

(755 ILCS 50/9) (from Ch. 110 1/2, par. 309)
Sec. 9. (Repealed).
(Source: P.A. 76-1209. Repealed by P.A. 93-794, eff. 7-22-04.)

(755 ILCS 50/11) (from Ch. 110 1/2, par. 311)
Sec. 11. (Repealed).
(Source: P.A. 76-1209. Repealed by P.A. 93-794, eff. 7-22-04.)






755 ILCS 65/ - Disposition of Remains Act.

(755 ILCS 65/1)
Sec. 1. Short title. This Act may be cited as the Disposition of Remains Act.
(Source: P.A. 94-561, eff. 1-1-06.)

(755 ILCS 65/5)
(Text of Section before amendment by P.A. 100-526)
Sec. 5. Right to control disposition; priority. Unless a decedent has left directions in writing for the disposition or designated an agent to direct the disposition of the decedent's remains as provided in Section 65 of the Crematory Regulation Act or in subsection (a) of Section 40 of this Act, the following persons, in the priority listed, have the right to control the disposition, including cremation, of the decedent's remains and are liable for the reasonable costs of the disposition:
(1) the person designated in a written instrument

that satisfies the provisions of Sections 10 and 15 of this Act;

(2) any person serving as executor or legal

representative of the decedent's estate and acting according to the decedent's written instructions contained in the decedent's will;

(3) the individual who was the spouse of the decedent

at the time of the decedent's death;

(4) the sole surviving competent adult child of the

decedent, or if there is more than one surviving competent adult child of the decedent, the majority of the surviving competent adult children; however, less than one-half of the surviving adult children shall be vested with the rights and duties of this Section if they have used reasonable efforts to notify all other surviving competent adult children of their instructions and are not aware of any opposition to those instructions on the part of more than one-half of all surviving competent adult children;

(5) the surviving competent parents of the decedent;

if one of the surviving competent parents is absent, the remaining competent parent shall be vested with the rights and duties of this Act after reasonable efforts have been unsuccessful in locating the absent surviving competent parent;

(6) the surviving competent adult person or persons

respectively in the next degrees of kindred or, if there is more than one surviving competent adult person of the same degree of kindred, the majority of those persons; less than the majority of surviving competent adult persons of the same degree of kindred shall be vested with the rights and duties of this Act if those persons have used reasonable efforts to notify all other surviving competent adult persons of the same degree of kindred of their instructions and are not aware of any opposition to those instructions on the part of one-half or more of all surviving competent adult persons of the same degree of kindred;

(7) in the case of indigents or any other individuals

whose final disposition is the responsibility of the State or any of its instrumentalities, a public administrator, medical examiner, coroner, State appointed guardian, or any other public official charged with arranging the final disposition of the decedent;

(8) in the case of individuals who have donated their

bodies to science, or whose death occurred in a nursing home or other private institution, who have executed cremation authorization forms under Section 65 of the Crematory Regulation Act and the institution is charged with making arrangements for the final disposition of the decedent, a representative of the institution; or

(9) any other person or organization that is willing

to assume legal and financial responsibility.

As used in Section, "adult" means any individual who has reached his or her eighteenth birthday.
Notwithstanding provisions to the contrary, in the case of decedents who die while serving as members of the United States Armed Forces, the Illinois National Guard, or the United States Reserve Forces, as defined in Section 1481 of Title 10 of the United States Code, and who have executed the required U.S. Department of Defense Record of Emergency Data Form (DD Form 93), or successor form, the person designated in such form to direct disposition of the decedent's remains shall have the right to control the disposition, including cremation, of the decedent's remains.
(Source: P.A. 97-333, eff. 8-12-11; 98-463, eff. 8-16-13.)

(Text of Section after amendment by P.A. 100-526)
Sec. 5. Right to control disposition; priority. Unless a decedent has left directions in writing for the disposition or designated an agent to direct the disposition of the decedent's remains as provided in Section 65 of the Crematory Regulation Act or in subsection (a) of Section 40 of this Act, the following persons, in the priority listed, have the right to control the disposition, including cremation, of the decedent's remains and are liable for the reasonable costs of the disposition:
(1) the person designated in a written instrument

that satisfies the provisions of Sections 10 and 15 of this Act;

(2) any person serving as executor or legal

representative of the decedent's estate and acting according to the decedent's written instructions contained in the decedent's will;

(3) the individual who was the spouse of the decedent

at the time of the decedent's death;

(4) the sole surviving competent adult child of the

decedent, or if there is more than one surviving competent adult child of the decedent, the majority of the surviving competent adult children; however, less than one-half of the surviving adult children shall be vested with the rights and duties of this Section if they have used reasonable efforts to notify all other surviving competent adult children of their instructions and are not aware of any opposition to those instructions on the part of more than one-half of all surviving competent adult children;

(5) the surviving competent parents of the decedent;

if one of the surviving competent parents is absent, the remaining competent parent shall be vested with the rights and duties of this Act after reasonable efforts have been unsuccessful in locating the absent surviving competent parent;

(6) the surviving competent adult person or persons

respectively in the next degrees of kindred or, if there is more than one surviving competent adult person of the same degree of kindred, the majority of those persons; less than the majority of surviving competent adult persons of the same degree of kindred shall be vested with the rights and duties of this Act if those persons have used reasonable efforts to notify all other surviving competent adult persons of the same degree of kindred of their instructions and are not aware of any opposition to those instructions on the part of one-half or more of all surviving competent adult persons of the same degree of kindred;

(6.5) any recognized religious, civic, community, or

fraternal organization willing to assume legal and financial responsibility;

(7) in the case of indigents or any other individuals

whose final disposition is the responsibility of the State or any of its instrumentalities, a public administrator, medical examiner, coroner, State appointed guardian, or any other public official charged with arranging the final disposition of the decedent;

(8) in the case of individuals who have donated their

bodies to science, or whose death occurred in a nursing home or other private institution and the institution is charged with making arrangements for the final disposition of the decedent, a representative of the institution; or

(9) any other person or organization that is willing

to assume legal and financial responsibility.

As used in Section, "adult" means any individual who has reached his or her eighteenth birthday.
Notwithstanding provisions to the contrary, in the case of decedents who die while serving as members of the United States Armed Forces, the Illinois National Guard, or the United States Reserve Forces, as defined in Section 1481 of Title 10 of the United States Code, and who have executed the required U.S. Department of Defense Record of Emergency Data Form (DD Form 93), or successor form, the person designated in such form to direct disposition of the decedent's remains shall have the right to control the disposition, including cremation, of the decedent's remains.
(Source: P.A. 100-526, eff. 6-1-18.)

(755 ILCS 65/10)
Sec. 10. Form. The written instrument authorizing the disposition of remains under paragraph (1) of Section 5 of this Act shall be in substantially the following form:

mind, willfully and voluntarily make known my desire that, upon my death, the disposition of my remains shall be controlled by ................... (name of agent first named below) and, with respect to that subject only, I hereby appoint such person as my agent (attorney-in-fact). All decisions made by my agent with respect to the disposition of my remains, including cremation, shall be binding.

SPECIAL DIRECTIONS:
Set forth below are any special directions limiting

the power granted to my agent:

..............................
..............................
..............................

If the disposition of my remains is by cremation, then:

( ) I do not wish to allow any of my survivors the option of canceling my cremation and selecting alternative arrangements, regardless of whether my survivors deem a change to be appropriate.

( ) I wish to allow only the survivors I have designated below the option of canceling my cremation and selecting alternative arrangements, if they deem a change to be appropriate:
......................................................
......................................................
......................................................

ASSUMPTION:

THE AGENT, AND EACH SUCCESSOR AGENT, BY ACCEPTING

THIS APPOINTMENT, AGREES TO AND ASSUMES THE OBLIGATIONS PROVIDED HEREIN. AN AGENT MAY SIGN AT ANY TIME, BUT AN AGENT'S AUTHORITY TO ACT IS NOT EFFECTIVE UNTIL THE AGENT SIGNS BELOW TO INDICATE THE ACCEPTANCE OF APPOINTMENT. ANY NUMBER OF AGENTS MAY SIGN, BUT ONLY THE SIGNATURE OF THE AGENT ACTING AT ANY TIME IS REQUIRED.

AGENT:
Name: ......................................
Address: ...................................
Telephone Number: ..........................
Signature Indicating Acceptance of Appointment: .........
Date of Signature: .........................

SUCCESSORS:
If my agent dies, is determined by a court to be

under a legal disability, resigns, or refuses to act, I hereby appoint the following persons (each to act alone and successively, in the order named) to serve as my agent (attorney-in-fact) to control the disposition of my remains as authorized by this document:

1. First Successor

Name: ......................................
Address: ...................................
Telephone Number: ..........................
Signature Indicating Acceptance of Appointment: .........
Date of Signature: ....................

2. Second Successor

Name: ......................................
Address: ...................................
Telephone Number: ..........................
Signature Indicating Acceptance of Appointment: .........
Date of Signature: .............

DURATION:
This appointment becomes effective upon my death.

PRIOR APPOINTMENTS REVOKED:
I hereby revoke any prior appointment of any person

to control the disposition of my remains.

RELIANCE:
I hereby agree that any hospital, cemetery

organization, business operating a crematory or columbarium or both, funeral director or embalmer, or funeral establishment who receives a copy of this document may act under it. Any modification or revocation of this document is not effective as to any such party until that party receives actual notice of the modification or revocation. No such party shall be liable because of reliance on a copy of this document.

Signed this ...... day of .............., ...........

.........................................

STATE OF ..................
COUNTY OF .................

BEFORE ME, the undersigned, a Notary Public, on this

day personally appeared ...................., proved to me on the basis of satisfactory evidence to be the person whose name is subscribed to the foregoing instrument and acknowledged to me that he/she executed the same for the purposes and consideration therein expressed.

GIVEN UNDER MY HAND AND SEAL OF OFFICE this ..... day
of ................, 2........

..........................................

Printed Name: .............................
Notary Public, State of ...................

My Commission Expires:
....................".
(Source: P.A. 99-143, eff. 7-27-15.)

(755 ILCS 65/15)
Sec. 15. Requirements for written instrument under paragraph (1) of Section 5 of this Act. A written instrument is legally sufficient under paragraph (1) of Section 5 if the wording of the instrument complies substantially with Section 10, the instrument is properly completed, the instrument is signed by the decedent and the agent and the signature of the decedent is notarized. The agent may sign at any time, but the agent's authority to act is not effective until the agent signs the instrument. The written instrument may be modified or revoked only by a subsequent written instrument that complies with this Section.
(Source: P.A. 94-561, eff. 1-1-06; 94-1051, eff. 7-24-06.)

(755 ILCS 65/20)
Sec. 20. Duties of authorized agent.
(a) A person listed in Section 5 has the right, duty, and liability provided by that Section only if there is no person in a priority listed before the person.
(b) If any person who would otherwise have the right to control disposition pursuant to Section 5 has been charged with first or second degree murder or voluntary manslaughter in connection with the decedent's death and those charges are known to the funeral director or cemetery authority, that person's right to control is relinquished and passed on to the next listed person or group of persons in accordance with Section 5.
(Source: P.A. 94-561, eff. 1-1-06.)

(755 ILCS 65/25)
Sec. 25. Body parts. In the case of body parts, a representative of the institution that has arranged with a funeral home, cemetery, or crematory authority to cremate or make other appropriate disposition of the body parts may serve as the authorizing agent.
(Source: P.A. 94-561, eff. 1-1-06.)

(755 ILCS 65/30)
Sec. 30. Prohibition of cremation; written instructions. No person shall be allowed to authorize cremation when a decedent has left written instructions that he or she does not wish to be cremated.
(Source: P.A. 94-561, eff. 1-1-06.)

(755 ILCS 65/35)
Sec. 35. Misrepresentation; liability. A person who represents that he or she knows the identity of a decedent and, in order to procure the disposition, including cremation, of the decedent's remains, signs an order or statement, other than a death certificate, warrants the identity of the decedent and is liable for all damages that result, directly or indirectly, from that warrant.
(Source: P.A. 94-561, eff. 1-1-06.)

(755 ILCS 65/40)
Sec. 40. Directions by decedent.
(a) A person may provide written directions for the disposition or designate an agent to direct the disposition, including cremation, of the person's remains in a will, a prepaid funeral or burial contract, a power of attorney that satisfies the provisions of Article IV-Powers of Attorney for Health Care of the Illinois Power of Attorney Act and contains a power to direct the disposition of remains, a cremation authorization form that complies with the Crematory Regulation Act, or in a written instrument that satisfies the provisions of Sections 10 and 15 and that is signed by the person and notarized. The directions may include instructions regarding gender identity, including, but not limited to, instructions with respect to appearance, chosen name, and gender pronouns, regardless of whether the person has obtained a court-ordered name change, changed the gender marker on any identification document, or undergone any transition-related medical treatment. The directions may be modified or revoked only by a subsequent writing signed by the person. The person otherwise entitled to control the disposition of a decedent's remains under this Act shall faithfully carry out the directions of the decedent to the extent that the decedent's estate or the person controlling the disposition are financially able to do so.
The changes made by this amendatory Act of the 94th General Assembly shall also apply to any written instrument that: (i) satisfies the provision of Article IV-Powers of Attorney for Health Care of the Illinois Power of Attorney Act; (ii) contains a power to direct the disposition of remains; and (iii) was created before the effective date of this amendatory Act.
(b) If the directions are in a will, they shall be carried out immediately without the necessity of probate. If the will is not probated or is declared invalid for testamentary purposes, the directions are valid to the extent to which they have been acted on in good faith.
(Source: P.A. 99-417, eff. 1-1-16.)

(755 ILCS 65/45)
Sec. 45. Liability. There shall be no liability for a cemetery organization, a business operating a crematory or columbarium or both, a funeral director or an embalmer, or a funeral establishment that carries out the written directions of a decedent or the directions of any person who represents that the person is entitled to control the disposition of the decedent's remains. Nothing herein shall be intended or construed to reduce or eliminate liability for the gross negligence or willful acts of any cemetery organization, business operating a crematory or columbarium or both, funeral director or embalmer, or funeral establishment.
(Source: P.A. 94-561, eff. 1-1-06.)

(755 ILCS 65/50)
Sec. 50. Disputes. Any dispute among any of the persons listed in Section 5 concerning their right to control the disposition, including cremation, of a decedent's remains shall be resolved by a court of competent jurisdiction. A cemetery organization or funeral establishment shall not be liable for refusing to accept the decedent's remains, or to inter or otherwise dispose of the decedent's remains, until it receives a court order or other suitable confirmation that the dispute has been resolved or settled.
(Source: P.A. 94-561, eff. 1-1-06.)

(755 ILCS 65/300)
Sec. 300. (Amendatory provisions; text omitted).
(Source: P.A. 94-561, eff. 1-1-06; text omitted.)



755 ILCS 66/ - Disposition of Remains of the Indigent Act.

(755 ILCS 66/1)
(This Section may contain text from a Public Act with a delayed effective date)
(Section scheduled to be repealed on December 31, 2022)
Sec. 1. Short title. This Act may be cited as the Disposition of Remains of the Indigent Act.
(Source: P.A. 100-526, eff. 6-1-18.)

(755 ILCS 66/5)
(This Section may contain text from a Public Act with a delayed effective date)
(Section scheduled to be repealed on December 31, 2022)
Sec. 5. Purpose. The General Assembly recognizes:
(1) that each individual in the State regardless of

his or her economic situation is entitled to a dignified disposition of his or her remains;

(2) that it is a matter of public concern and

interest that the preparation, care, and final disposition of a deceased human body be attended to with appropriate observance and understanding;

(3) that it is a matter of public concern and

interest that there is a due regard and respect for the reverent care of the human body, for those bereaved, and the overall spiritual dignity of every person;

(4) that the provision of cadavers and other human

materials is a much-needed service for the advancement of medical, mortuary, and other sciences;

(5) that there is a critical shortage of cadavers

necessary for the advancement of medical, mortuary, and other sciences;

(6) that the State has, in the past, paid for the

burial and funeral of indigent individuals;

(7) that payment for such services is not now

consistent with the needs or demands of the current State budget;

(8) that the State has had a long-standing policy

that government officials who have custody of a body of any deceased person shall transfer such custody to any State medical college, school, or other institution of higher science education or school of mortuary science for advancement of medical, anatomical, biological, or mortuary science; and

(9) that current law provides that any county coroner

may donate bodies not claimed by family members or friends.

(Source: P.A. 100-526, eff. 6-1-18.)

(755 ILCS 66/7)
(This Section may contain text from a Public Act with a delayed effective date)
(Section scheduled to be repealed on December 31, 2022)
Sec. 7. Definitions. As used in this Act:
"Department" means the Department of Public Health.
"Qualified medical science institution" means an institution of medical, mortuary, or other sciences meeting the requirements of Section 25 of this Act.
"State facility" means any facility, hospital, institution, morgue, or other place for bodies of deceased persons owned or operated by the State of Illinois, other than a qualified medical science institution.
(Source: P.A. 100-526, eff. 6-1-18.)

(755 ILCS 66/10)
(This Section may contain text from a Public Act with a delayed effective date)
(Section scheduled to be repealed on December 31, 2022)
Sec. 10. Indigent funeral and burial.
(a) If private funds are not available to pay funeral and burial costs and a request is made for those costs to an official of State or local government by an appropriate family member, executor, or agent empowered to direct the disposition of the decedent's remains, the official shall inform the appropriate family member, executor, or agent empowered to direct the disposition of the decedent's remains of the option to donate the remains for use in the advancement of medical science subject to any written directive of a will or other written instrument identified in Section 65 of the Crematory Regulation Act or in subsection (a) of Section 40 of the Disposition of Remains Act.
(b) The appropriate family member, executor, or agent empowered to direct the disposition of the decedent's remains is responsible for authorizing the use of such remains in accordance with the process of the specific qualified medical science institution.
(c) If funds are not otherwise available for burial or the cadaver has not been claimed by a family member or other responsible person, the coroner with custody may donate the cadaver for medical science purposes pursuant to Section 3-3034 of the Counties Code.
(Source: P.A. 100-526, eff. 6-1-18.)

(755 ILCS 66/15)
(This Section may contain text from a Public Act with a delayed effective date)
(Section scheduled to be repealed on December 31, 2022)
Sec. 15. Donation of unclaimed cadavers in the custody of the State.
(a) The director of any State facility in custody of a cadaver shall make reasonable efforts to contact a family member or other person responsible for the disposition of the remains for the purpose of claiming the remains.
(b) If a family member or other person responsible for the disposition of the remains requests the remains, the person must remove or make arrangements to remove the remains within 72 hours of notice from the facility.
(c) If, after making reasonable efforts to contact a family member or other person responsible for the disposition of the remains, the cadaver is unclaimed or if a person claiming the remains has failed to remove or make arrangements to remove the cadaver within 72 hours of notice from the facility, the State facility director shall contribute the cadaver to a qualified medical science institution for use in the advancement of medical science as designated by the Department under Section 30 of this Act unless it is necessary to preserve the body for law enforcement purposes or the decedent has left written instructions that he or she does not wish to be cremated or donated for medical science.
(d) The State facility director shall as soon as is practicable after the end of the 72-hour notice period:
(1) verify, if known, or make good faith efforts to

discover, if not known, identifying information regarding the decedent, including ethnicity, religious affiliation, and former associations;

(2) after such verification or discovery, provide to

the Department all information in its possession relating to the decedent;

(3) preserve all information submitted to the

Department along with information on how the State facility obtained or attempted to obtain information regarding the decedent, including persons contacted, time of contact, name of contact, and documents reviewed.

(e) If a cadaver is contributed to a qualified medical science institution under this Section, the State facility director shall provide to the institution the name, address, e-mail address, and telephone number of the family member or other responsible party, if known.
(f) A qualified medical science institution receiving a cadaver pursuant to this Section is responsible for all costs related to the contribution, including transportation of the remains.
(Source: P.A. 100-526, eff. 6-1-18.)

(755 ILCS 66/20)
(This Section may contain text from a Public Act with a delayed effective date)
(Section scheduled to be repealed on December 31, 2022)
Sec. 20. Institution of medical, mortuary, or other sciences.
(a) A qualified medical science institution receiving a cadaver pursuant to Section 15 of this Act shall:
(1) hold the cadaver at its facility for 30 days

after receipt from the State facility; and

(2) ensure during the 30-day period that the cadaver

is not used for any purpose other than for embalming.

(b) After use of the remains, the qualified medical science institution shall cremate them pursuant to Section 19 of the Crematory Regulation Act and deliver them to the appropriate family member, executor, or agent empowered to direct the disposition of the decedent's cremated human remains. If no such person is available or if such person is unwilling to accept the remains, the qualified medical science institution shall inter the cremated human remains at a cemetery licensed under the Cemetery Oversight Act. Upon such interment, the institution shall notify the family member, executor, or agent empowered to direct the disposition of the decedent's remains, if known, by mail of the location of the remains. The institution shall maintain at all times a registry of such interred cremated human remains.
(c) A qualified medical science institution is considered an authorizing agent under the Crematory Regulation Act only for the purpose of ordering the cremation and delivering or interring the remains following cremation as provided in this Section.
(d) If at any time an appropriate family member, executor, or agent empowered to direct the disposition of the decedent's remains makes a written request concerning disposition or return of the remains, the qualified medical science institution shall, at its own expense, return the remains within a reasonable time.
(e) A qualified medical science institution receiving a cadaver under Section 15 of this Act may not transfer a decedent's remains in a manner not authorized by this Act.
(Source: P.A. 100-526, eff. 6-1-18.)

(755 ILCS 66/25)
(This Section may contain text from a Public Act with a delayed effective date)
(Section scheduled to be repealed on December 31, 2022)
Sec. 25. Registry of contributed cadavers and institutions of medical, mortuary, or other sciences.
(a) An institution of medical, mortuary, or other sciences is eligible to receive a contributed cadaver under Section 15 of this Act if it meets the qualifications determined to be appropriate by the Department by rule and registers with the Department. Under no circumstances is the harvesting and sale of body parts allowed, including after any medical, mortuary, or other sciences research has concluded. Qualified medical science institutions, at a minimum, must be either:
(1) a medical college or school, or other institution

of higher science education or school of mortuary science, public or private;

(2) a hospital; or
(3) a not-for-profit corporation under Section

501(c)(3) of the Internal Revenue Code registered under the Charitable Trust Act.

(b) The Department shall maintain a registry of:
(1) cadavers that have been contributed to qualified

medical science institutions of Section 15; and

(2) institutions qualifying as institutions of

medical, mortuary, or other sciences eligible to receive donations under this Act.

The Department shall update the registry with any new information within 24 hours of receiving the information.
(c) Each qualified medical science institution shall submit its request for cadavers in State custody. The Department shall designate the next institution to receive a cadaver when requested by a State facility.
(d) If the number of cadavers is insufficient for the use of the relevant institutions, the Department shall determine which institution shall receive them, taking into account the relative proportion of the numbers of students at each institution.
(Source: P.A. 100-526, eff. 6-1-18.)

(755 ILCS 66/30)
(This Section may contain text from a Public Act with a delayed effective date)
(Section scheduled to be repealed on December 31, 2022)
Sec. 30. Rules. The Department may adopt rules as necessary to implement this Act.
(Source: P.A. 100-526, eff. 6-1-18.)

(755 ILCS 66/35)
(This Section may contain text from a Public Act with a delayed effective date)
(Section scheduled to be repealed on December 31, 2022)
Sec. 35. Repealer. This Act is repealed on December 31, 2022.
(Source: P.A. 100-526, eff. 6-1-18.)

(755 ILCS 66/90)
Sec. 90. (Amendatory provisions; text omitted).
(Source: P.A. 100-526, eff. 6-1-18; text omitted.)

(755 ILCS 66/95)
Sec. 95. (Amendatory provisions; text omitted).
(Source: P.A. 100-526, eff. 6-1-18; text omitted.)



755 ILCS 70/ - Revised Uniform Fiduciary Access to Digital Assets Act (2015).

(755 ILCS 70/1)
Sec. 1. Short title. This Act may be cited as the Revised Uniform Fiduciary Access to Digital Assets Act (2015).
(Source: P.A. 99-775, eff. 8-12-16.)

(755 ILCS 70/2)
Sec. 2. Definitions. In this Act:
(1) "Account" means an arrangement under a terms-of-service agreement in which a custodian carries, maintains, processes, receives, or stores a digital asset of the user or provides goods or services to the user.
(2) "Agent" means an attorney-in-fact granted authority under a durable or nondurable power of attorney.
(3) "Carries" means engages in the transmission of an electronic communication.
(4) "Catalogue of electronic communications" means information that identifies each person with which a user has had an electronic communication, the time and date of the communication, and the electronic address of the person.
(5) "Guardian" means a person appointed by a court to manage the estate of a living individual. The term includes a standby or temporary guardian.
(6) "Content of an electronic communication" means information concerning the substance or meaning of the communication which:
(A) has been sent or received by a user;
(B) is in electronic storage by a custodian providing

an electronic-communication service to the public or is carried or maintained by a custodian providing a remote-computing service to the public; and

(C) is not readily accessible to the public.
(7) "Court" means a court of competent jurisdiction.
(8) "Custodian" means a person that carries, maintains, processes, receives, or stores a digital asset of a user.
(9) "Designated recipient" means a person chosen by a user using an online tool to administer digital assets of the user.
(10) "Digital asset" means an electronic record in which an individual has a right or interest. The term does not include an underlying asset or liability unless the asset or liability is itself an electronic record.
(11) "Electronic" means relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic, or similar capabilities.
(12) "Electronic communication" has the meaning set forth in 18 U.S.C. Section 2510(12), as amended.
(13) "Electronic communication service" means a custodian that provides to a user the ability to send or receive an electronic communication.
(14) "Fiduciary" means an original, additional, or successor personal representative, guardian, agent, or trustee.
(15) "Information" means data, text, images, videos, sounds, codes, computer programs, software, databases, or the like.
(16) "Online tool" means an electronic service provided by a custodian that allows a user in an agreement distinct from the terms-of-service agreement between the custodian and user, to provide directions for disclosure or nondisclosure of digital assets to a third person.
(17) "Person" means an individual, estate, business or nonprofit entity, public corporation, government or governmental subdivision, agency, or instrumentality, or other legal entity.
(18) "Personal representative" means an executor, administrator, special administrator, or person that performs substantially the same function under law of this state other than this Act.
(19) "Power of attorney" means a record that grants an agent authority to act in the place of a principal.
(20) "Principal" means an individual who grants authority to an agent in a power of attorney.
(21) "Person with a disability" means an individual for whom a guardian has been appointed. The term includes an individual for whom an application for the appointment of a guardian is pending.
(22) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.
(23) "Remote-computing service" means a custodian that provides to a user computer-processing services or the storage of digital assets by means of an electronic communications system, as defined in 18 U.S.C. Section 2510(14), as amended.
(24) "Terms-of-service agreement" means an agreement that controls the relationship between a user and a custodian.
(25) "Trustee" means a fiduciary with legal title to property under an agreement or declaration that creates a beneficial interest in another. The term includes a successor trustee.
(26) "User" means a person that has an account with a custodian.
(27) "Will" includes a codicil, testamentary instrument that only appoints an executor, and instrument that revokes or revises a testamentary instrument.
(Source: P.A. 99-775, eff. 8-12-16.)

(755 ILCS 70/3)
Sec. 3. Applicability.
(a) This Act applies to:
(1) a fiduciary acting under a will or power of

attorney executed before, on, or after the effective date of this Act;

(2) a personal representative acting for a decedent

who died before, on, or after the effective date of this Act;

(3) a guardianship proceeding commenced before, on,

or after the effective date of this Act; and

(4) a trustee acting under a trust created before,

on, or after the effective date of this Act.

(b) This Act applies to a custodian if the user resides in this state or resided in this state at the time of the user's death.
(c) This Act does not apply to a digital asset of an employer used by an employee in the ordinary course of the employer's business.
(Source: P.A. 99-775, eff. 8-12-16.)

(755 ILCS 70/4)
Sec. 4. User direction for disclosure of digital assets.
(a) A user may use an online tool to direct the custodian to disclose to a designated recipient or not to disclose some or all of the user's digital assets, including the content of electronic communications. If the online tool allows the user to modify or delete a direction at all times, a direction regarding disclosure using an online tool overrides a contrary direction by the user in a will, trust, power of attorney, or other record.
(b) If a user has not used an online tool to give direction under subsection (a) or if the custodian has not provided an online tool, the user may allow or prohibit in a will, trust, power of attorney, or other record, disclosure to a fiduciary of some or all of the user's digital assets, including the content of electronic communications sent or received by the user.
(c) A user's direction under subsection (a) or (b) overrides a contrary provision in a terms-of-service agreement that does not require the user to act affirmatively and distinctly from the user's assent to the terms of service.
(Source: P.A. 99-775, eff. 8-12-16.)

(755 ILCS 70/5)
Sec. 5. Terms-of-service agreement.
(a) This Act does not change or impair a right of a custodian or a user under a terms-of-service agreement to access and use digital assets of the user.
(b) This Act does not give a fiduciary or designated recipient any new or expanded rights other than those held by the user for whom, or for whose estate, the fiduciary or designated recipient acts or represents.
(c) A fiduciary's or designated recipient's access to digital assets may be modified or eliminated by a user, by federal law, or by a terms-of-service agreement if the user has not provided direction under Section 4.
(Source: P.A. 99-775, eff. 8-12-16.)

(755 ILCS 70/6)
Sec. 6. Procedure for disclosing digital assets.
(a) When disclosing digital assets of a user under this Act, the custodian may at its sole discretion:
(1) grant a fiduciary or designated recipient full

access to the user's account;

(2) grant a fiduciary or designated recipient partial

access to the user's account sufficient to perform the tasks with which the fiduciary or designated recipient is charged; or

(3) provide a fiduciary or designated recipient a

copy in a record of any digital asset that, on the date the custodian received the request for disclosure, the user could have accessed if the user were alive and had full capacity and access to the account.

(b) A custodian may assess a reasonable administrative charge for the cost of disclosing digital assets under this Act.
(c) A custodian need not disclose under this Act a digital asset deleted by a user.
(d) If a user directs or a fiduciary requests a custodian to disclose under this Act some, but not all, of the user's digital assets, the custodian need not disclose the assets if segregation of the assets would impose an undue burden on the custodian. If the custodian believes the direction or request imposes an undue burden, the custodian or fiduciary may seek an order from the court to disclose:
(1) a subset limited by date of the user's digital

assets;

(2) all of the user's digital assets to the fiduciary

or designated recipient;

(3) none of the user's digital assets; or
(4) all of the user's digital assets to the court for

review in camera.

(Source: P.A. 99-775, eff. 8-12-16.)

(755 ILCS 70/7)
Sec. 7. Disclosure of content of electronic communications of deceased user. If a deceased user consented or a court directs disclosure of the contents of electronic communications of the user, the custodian shall disclose to the personal representative of the estate of the user the content of an electronic communication sent or received by the user if the representative gives the custodian:
(1) a written request for disclosure in physical or

electronic form;

(2) a certified copy of the death certificate of the

user;

(3) a certified copy of the letter of appointment of

the representative or a court order;

(4) unless the user provided direction using an

online tool, a copy of the user's will, trust, power of attorney, or other record evidencing the user's consent to disclosure of the content of electronic communications; and

(5) if requested by the custodian:
(A) a number, username, address, or other unique

subscriber or account identifier assigned by the custodian to identify the user's account;

(B) evidence linking the account to the user; or
(C) a finding by the court that:
(i) the user had a specific account with the

custodian, identifiable by the information specified in subparagraph (A);

(ii) disclosure of the content of electronic

communications of the user would not violate 18 U.S.C. Section 2701 et seq., as amended, 47 U.S.C. Section 222, as amended, or other applicable law;

(iii) unless the user provided direction

using an online tool, the user consented to disclosure of the content of electronic communications; or

(iv) disclosure of the content of electronic

communications of the user is permitted under this Act and reasonably necessary for administration of the estate.

(Source: P.A. 99-775, eff. 8-12-16.)

(755 ILCS 70/8)
Sec. 8. Disclosure of other digital assets of deceased user. Unless the user prohibited disclosure of digital assets or the court directs otherwise, a custodian shall disclose to the personal representative of the estate of a deceased user a catalogue of electronic communications sent or received by the user and digital assets, other than the content of electronic communications, of the user, if the representative gives the custodian:
(1) a written request for disclosure in physical or

electronic form;

(2) a certified copy of the death certificate of the

user;

(3) a certified copy of the letter of appointment of

the representative or a court order; and

(4) if requested by the custodian:
(A) a number, username, address, or other unique

subscriber or account identifier assigned by the custodian to identify the user's account;

(B) evidence linking the account to the user;
(C) an affidavit stating that disclosure of the

user's digital assets is reasonably necessary for administration of the estate; or

(D) a finding by the court that:
(i) the user had a specific account with the

custodian, identifiable by the information specified in subparagraph (A); or

(ii) disclosure of the user's digital assets

is permitted under this Act and reasonably necessary for administration of the estate.

(Source: P.A. 99-775, eff. 8-12-16.)

(755 ILCS 70/9)
Sec. 9. Disclosure of content of electronic communications of principal. To the extent a power of attorney expressly grants an agent authority over the content of electronic communications sent or received by the principal and unless directed otherwise by the principal or the court, a custodian shall disclose to the agent the content if the agent gives the custodian:
(1) a written request for disclosure in physical or

electronic form;

(2) an original or copy of the power of attorney

expressly granting the agent authority over the content of electronic communications of the principal;

(3) a certification by the agent, under penalty of

perjury, that the power of attorney is in effect; and

(4) if requested by the custodian:
(A) a number, username, address, or other unique

subscriber or account identifier assigned by the custodian to identify the principal's account; or

(B) evidence linking the account to the principal.
(Source: P.A. 99-775, eff. 8-12-16.)

(755 ILCS 70/10)
Sec. 10. Disclosure of other digital assets of principal. Unless otherwise ordered by the court, directed by the principal, or provided by a power of attorney, a custodian shall disclose to an agent with specific authority over digital assets or general authority to act on behalf of a principal a catalogue of electronic communications sent or received by the principal and digital assets, other than the content of electronic communications, of the principal if the agent gives the custodian:
(1) a written request for disclosure in physical or

electronic form;

(2) an original or a copy of the power of attorney

that gives the agent specific authority over digital assets or general authority to act on behalf of the principal;

(3) a certification by the agent, under penalty of

perjury, that the power of attorney is in effect; and

(4) if requested by the custodian:
(A) a number, username, address, or other unique

subscriber or account identifier assigned by the custodian to identify the principal's account; or

(B) evidence linking the account to the principal.
(Source: P.A. 99-775, eff. 8-12-16.)

(755 ILCS 70/11)
Sec. 11. Disclosure of digital assets held in trust when trustee is original user. Unless otherwise ordered by the court or provided in a trust, a custodian shall disclose to a trustee that is an original user of an account any digital asset of the account held in trust, including a catalogue of electronic communications of the trustee and the content of electronic communications.
(Source: P.A. 99-775, eff. 8-12-16.)

(755 ILCS 70/12)
Sec. 12. Disclosure of contents of electronic communications held in trust when trustee not original user. Unless otherwise ordered by the court, directed by the user, or provided in a trust, a custodian shall disclose to a trustee that is not an original user of an account the content of an electronic communication sent or received by an original or successor user and carried, maintained, processed, received, or stored by the custodian in the account of the trust if the trustee gives the custodian:
(1) a written request for disclosure in physical or

electronic form;

(2) a certified copy of the trust instrument that

includes consent to disclosure of the content of electronic communications to the trustee;

(3) a certification by the trustee, under penalty of

perjury, that the trust exists and the trustee is a currently acting trustee of the trust; and

(4) if requested by the custodian:
(A) a number, username, address, or other unique

subscriber or account identifier assigned by the custodian to identify the trust's account; or

(B) evidence linking the account to the trust.
(Source: P.A. 99-775, eff. 8-12-16.)

(755 ILCS 70/13)
Sec. 13. Disclosure of other digital assets held in trust when trustee not original user. Unless otherwise ordered by the court, directed by the user, or provided in a trust, a custodian shall disclose, to a trustee that is not an original user of an account, a catalogue of electronic communications sent or received by an original or successor user and stored, carried, or maintained by the custodian in an account of the trust and any digital assets, other than the content of electronic communications, in which the trust has a right or interest if the trustee gives the custodian:
(1) a written request for disclosure in physical or

electronic form;

(2) a certified copy of the trust instrument;
(3) a certification by the trustee, under penalty of

perjury, that the trust exists and the trustee is a currently acting trustee of the trust; and

(4) if requested by the custodian:
(A) a number, username, address, or other unique

subscriber or account identifier assigned by the custodian to identify the trust's account; or

(B) evidence linking the account to the trust.
(Source: P.A. 99-775, eff. 8-12-16.)

(755 ILCS 70/14)
Sec. 14. Disclosure of contents of electronic communications and digital assets to guardian of person with a disability.
(a) After an opportunity for a hearing under Article XIa of the Probate Act of 1975, the court may direct the disclosure of the digital assets of a person with a disability to his or her guardian.
(b) Unless otherwise ordered by the court or directed by the user, a custodian shall disclose to a guardian the catalogue of electronic communications sent or received by a person with a disability and any digital assets, other than the content of electronic communications, in which the person with a disability has a right or interest if the guardian gives the custodian:
(1) a written request for disclosure in physical or

electronic form;

(2) a certified copy of the court order that gives

the guardian authority over the digital assets of the person with a disability; and

(3) if requested by the custodian:
(A) a number, username, address, or other unique

subscriber or account identifier assigned by the custodian to identify the account of the person with a disability; or

(B) evidence linking the account to the person

with a disability.

(c) A guardian with general authority to manage the assets of a person with a disability may request a custodian of the digital assets of the person with a disability to suspend or terminate an account of the person with a disability for good cause. A request made under this Section must be accompanied by a certified copy of the court order giving the guardian authority over the protected person's property.
(Source: P.A. 99-775, eff. 8-12-16.)

(755 ILCS 70/15)
Sec. 15. Fiduciary duty and authority.
(a) (Blank).
(b) A fiduciary's or designated recipient's authority with respect to a digital asset of a user:
(1) except as otherwise provided in Section 4, is

subject to the applicable terms of service;

(2) is subject to other applicable law, including

copyright law;

(3) in the case of a fiduciary, is limited by the

scope of the fiduciary's duties under Illinois law; and

(4) may not be used to impersonate the user.
(c) A fiduciary with authority over the property of a decedent, person with a disability, principal, or settlor has the right to access any digital asset in which the decedent, person with a disability, principal, or settlor had a right or interest and that is not held by a custodian or subject to a terms-of-service agreement.
(d) A fiduciary acting within the scope of the fiduciary's duties is an authorized user of the property of the decedent, person with a disability, principal, or settlor for the purpose of applicable computer-fraud and unauthorized-computer-access laws, including Subdivision 30 of Article 17 of the Criminal Code of 2012, and may challenge the validity of an online tool in court when requesting an order directing compliance with this Act.
(e) A fiduciary with authority over the tangible, personal property of a decedent, person with a disability, principal, or settlor:
(1) has the right to access the property and any

digital asset stored in it; and

(2) is an authorized user for the purpose of

computer-fraud and unauthorized-computer-access laws, including Subdivision 30 of Article 17 of the Criminal Code of 2012.

(f) A custodian may disclose information in an account to a fiduciary of the user when the information is required to terminate an account used to access digital assets licensed to the user.
(g) A fiduciary of a user may request a custodian to terminate the user's account. A request for termination must be in writing, in either physical or electronic form, and accompanied by:
(1) if the user is deceased, a certified copy of the

death certificate of the user;

(2) a certified copy of the letter of appointment of

the representative or a small-estate affidavit or court order, court order, power of attorney, or trust giving the fiduciary authority over the account; and

(3) if requested by the custodian:
(A) a number, username, address, or other unique

subscriber or account identifier assigned by the custodian to identify the user's account;

(B) evidence linking the account to the user; or
(C) a finding by the court that the user had a

specific account with the custodian, identifiable by the information specified in subparagraph (A).

(Source: P.A. 99-775, eff. 8-12-16.)

(755 ILCS 70/16)
Sec. 16. Custodian compliance and immunity.
(a) Not later than 60 days after receipt of the information required under Sections 7 through 15, a custodian shall comply with a request under this Act from a fiduciary or designated recipient to disclose digital assets or terminate an account. If the custodian fails to comply, the fiduciary or designated recipient may apply to the court for an order directing compliance.
(b) An order under subsection (a) directing compliance must contain a finding that compliance is not in violation of 18 U.S.C. Section 2702, as amended.
(c) A custodian may notify the user that a request for disclosure or to terminate an account was made under this Act.
(d) A custodian may deny a request under this Act from a fiduciary or designated recipient for disclosure of digital assets or to terminate an account if the custodian is aware of any lawful access to the account following the receipt of the fiduciary's request.
(e) This Act does not limit a custodian's ability to obtain or require a fiduciary or designated recipient requesting disclosure or termination under this Act to obtain a court order which:
(1) specifies that an account belongs to the person

with a disability or principal;

(2) specifies that there is sufficient consent from

the person with a disability or principal to support the requested disclosure; and

(3) contains a finding required by law other than

this Act.

(f) A custodian and its officers, employees, and agents are immune from liability for an act or omission done in good faith, except for willful and wanton misconduct, in compliance with this Act.
(Source: P.A. 99-775, eff. 8-12-16.)

(755 ILCS 70/17)
Sec. 17. (Blank).
(Source: P.A. 99-775, eff. 8-12-16.)

(755 ILCS 70/18)
Sec. 18. Relation to Electronic Signatures in Global and National Commerce Act. This Act modifies, limits, or supersedes the Electronic Signatures in Global and National Commerce Act, 15 U.S.C. Section 7001 et seq., but does not modify, limit, or supersede Section 101(c) of that Act, 15 U.S.C. Section 7001(c), or authorize electronic delivery of any of the notices described in Section 103(b) of that Act, 15 U.S.C. Section 7003(b).
(Source: P.A. 99-775, eff. 8-12-16.)

(755 ILCS 70/19)
Sec. 19. Severability. If any provision of this Act or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this Act which can be given effect without the invalid provision or application, and to this end the provisions of this Act are severable.
(Source: P.A. 99-775, eff. 8-12-16.)

(755 ILCS 70/20)
Sec. 20. (Amendatory provisions; text omitted).
(Source: P.A. 99-775, eff. 8-12-16; text omitted.)

(755 ILCS 70/21)
Sec. 21. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 99-775, eff. 8-12-16.)






Chapter 760 - TRUSTS AND FIDUCIARIES

760 ILCS 5/ - Trusts and Trustees Act.

(760 ILCS 5/1) (from Ch. 17, par. 1651)
Sec. 1. Title. This Act shall be known and may be cited as the Trusts and Trustees Act.
(Source: P.A. 78-625.)

(760 ILCS 5/2) (from Ch. 17, par. 1652)
Sec. 2. Definitions. As used in this Act:
(1) "Trust" means a trust created by will, deed, agreement, declaration or other written instrument;
(2) "Trustee" means the trustee or any successor or added trustee of the trust, whether appointed by or pursuant to the instrument creating the trust, by order of court or otherwise, and includes an individual and a corporation qualified to administer trusts in this State under "An Act to provide for and regulate the administration of trusts by trust companies", approved June 15, 1887, as amended, or under "An Act authorizing foreign corporations, including banks, and national banking associations domiciled in other states, to act in a fiduciary capacity in this State upon certain conditions herein set forth", approved July 13, 1953, as amended.
(Source: P.A. 78-625.)

(760 ILCS 5/3) (from Ch. 17, par. 1653)
Sec. 3. Applicability.
(1) A person establishing a trust may specify in the instrument the rights, powers, duties, limitations and immunities applicable to the trustee, beneficiary and others and those provisions where not otherwise contrary to law shall control, notwithstanding this Act. The provisions of this Act apply to the trust to the extent that they are not inconsistent with the provisions of the instrument.
(2) This Act applies to every trust created by will, deed, agreement, declaration or other instrument, except that the provisions of Sections 4.01 through 4.08, Sections 4.10 through 4.12, and Sections 4.14 through 4.24 apply only to trusts executed on or after October 1, 1973 and, with respect to Section 17, to an order entered on or after that date, and provided further that the provisions of this Act do not apply to any: (a) land trust; (b) voting trust; (c) security instrument such as a trust deed or mortgage; (d) liquidation trust; (e) escrow; (f) instrument under which a nominee, custodian for property or paying or receiving agent is appointed; or (g) a trust created by a deposit arrangement in a banking or savings institution, commonly known as a "Totten trust" unless in the governing instrument any of the provisions of this Act are made applicable by specific reference.
(3) This Act does not apply to the Grain Indemnity Trust Account or any other trust created under the Grain Code.
(Source: P.A. 91-357, eff. 7-29-99.)

(760 ILCS 5/4) (from Ch. 17, par. 1654)
Sec. 4. Powers of Trustee. The trustee has the powers specified in the Sections following this Section and preceding Section 5.
(Source: P.A. 95-605, eff. 6-1-08.)

(760 ILCS 5/4.01) (from Ch. 17, par. 1655)
Sec. 4.01. To sell, contract to sell and grant options to purchase any part or all of the trust estate at public or private sale, for cash or on credit, and to exchange any part or all of the trust estate for other property.
(Source: P.A. 86-1475.)

(760 ILCS 5/4.02) (from Ch. 17, par. 1656)
Sec. 4.02. To enter into leases for any period of time, though extending beyond the termination of the trust.
(Source: P.A. 86-1475.)

(760 ILCS 5/4.03) (from Ch. 17, par. 1657)
Sec. 4.03. To borrow money and to mortgage, pledge or otherwise encumber any part or all of the trust estate.
(Source: P.A. 86-1475.)

(760 ILCS 5/4.04) (from Ch. 17, par. 1658)
Sec. 4.04. To grant easements, subdivide, improve, give consents and enter into contracts relating to real estate or its use and to dedicate any interest in real estate.
(Source: P.A. 86-1475.)

(760 ILCS 5/4.05) (from Ch. 17, par. 1659)
Sec. 4.05. To designate or appoint a trustee to act in any other jurisdiction as sole trustee or co-trustee of any part or all of the trust estate located in such other jurisdiction; to confer upon the appointed trustee any or all of the rights, powers and duties of the appointing trustee; and to remove the appointed trustee.
(Source: P.A. 86-1475.)

(760 ILCS 5/4.06) (from Ch. 17, par. 1660)
Sec. 4.06. To enter into agreements for bank or other deposit accounts, safe deposit boxes, custodian, agency or depositary arrangements for all or any part of the trust estate, including agreements for such services provided by a bank operated by or affiliated with the trustee, and to pay reasonable compensation for those services, including compensation to the bank operated by or affiliated with the trustee, except that nothing in this Section shall be construed as removing any depositary arrangements from the requirements of the prudent person rule.
(Source: P.A. 85-1211; 86-1475.)

(760 ILCS 5/4.07) (from Ch. 17, par. 1661)
Sec. 4.07. (a) To exercise all the rights and powers of an individual owner with respect to shares of stock, bonds or other securities in the trust estate, including, but not by way of limitation, voting, giving proxies, participating in voting trusts, mergers, consolidations, foreclosures, reorganizations or liquidations, and exercising or selling subscription or conversion rights;
(b) If the provisions of the trust instrument direct that the trust estate be invested in obligations issued or guaranteed by the United States or any instrumentality or agency thereof, the trustee, if he does not make such investment directly, may invest the trust estate in interests in any open-end or closed-end management type investment company or investment trust registered under the Investment Company Act of 1940, as from time to time amended, provided that the portfolio of such investment company or investment trust is limited to obligations of the United States hereinabove described and to agreements to repurchase such obligations, which agreements, with respect to principal and interest, are at least 100% collateralized by such obligations marked to market on a daily basis, if the investment company or investment trust takes delivery of such obligations either directly or through an independent custodian designated in accordance with the Investment Company Act of 1940, as from time to time amended. Nothing in this subsection (b) shall be construed as removing any such investment from the requirements of the prudent man rule.
(Source: P.A. 84-541.)

(760 ILCS 5/4.08) (from Ch. 17, par. 1662)
Sec. 4.08. To pay taxes and reasonable expenses incurred in administering the trust estate.
(Source: P.A. 86-1475.)

(760 ILCS 5/4.09) (from Ch. 17, par. 1663)
Sec. 4.09. To appoint attorneys, auditors, financial advisers and other agents and to pay reasonable compensation to such appointees. If the trustee uses reasonable care, skill, and caution in the selection of the agent, the trustee may rely upon the advice or recommendation of the agent without further investigation and, except as may otherwise be provided in subsection (b) of Section 5.1 with respect to investment agents, shall have no responsibility for actions taken or omitted upon the advice or recommendation of the agent.
(Source: P.A. 89-344, eff. 1-1-96.)

(760 ILCS 5/4.10) (from Ch. 17, par. 1664)
Sec. 4.10. To delegate to a co-trustee for any period of time any or all of the trustee's rights, powers and duties.
(Source: P.A. 86-1475.)

(760 ILCS 5/4.11) (from Ch. 17, par. 1665)
Sec. 4.11. To compromise, contest, prosecute or abandon claims or other charges in favor of or against the trust estate.
(Source: P.A. 86-1475.)

(760 ILCS 5/4.12) (from Ch. 17, par. 1666)
Sec. 4.12. To execute contracts, notes, conveyances and other instruments, whether or not containing covenants and warranties binding upon and creating a charge against the trust estate or excluding personal liability.
(Source: P.A. 86-1475.)

(760 ILCS 5/4.13) (from Ch. 17, par. 1667)
Sec. 4.13. Reception of additional trust property. To receive and administer additional property as part of the trust estate or as a separate trust having terms identical to the terms of the existing trust. The provisions of this amendatory Act of 1993 apply to all trusts created and actions taken before, on, or after the effective date of this amendatory Act of 1993.
(Source: P.A. 88-367.)

(760 ILCS 5/4.14) (from Ch. 17, par. 1668)
Sec. 4.14. To invest in or hold undivided interests in property.
(Source: P.A. 86-1475.)

(760 ILCS 5/4.15) (from Ch. 17, par. 1669)
Sec. 4.15. To deal with the executor, trustee or other representative of any other trust or estate in which a beneficiary of the trust estate has an interest, notwithstanding the fact that the trustee is an executor, trustee or other representative of the other trust or estate.
(Source: P.A. 86-1475.)

(760 ILCS 5/4.16) (from Ch. 17, par. 1670)
Sec. 4.16. To make equitable division or distribution in cash or in kind, or both, and for that purpose to value any property divided or distributed in kind.
(Source: P.A. 86-1475.)

(760 ILCS 5/4.17) (from Ch. 17, par. 1671)
Sec. 4.17. To rely upon an affidavit, certificate, letter or other evidence reasonably believed to be genuine and on the basis of any such evidence to make any payment or distribution in good faith without liability.
(Source: P.A. 86-1475.)

(760 ILCS 5/4.18) (from Ch. 17, par. 1672)
Sec. 4.18. To have all of the rights, powers and duties given to or imposed upon the trustee by law and the provisions of the trust instrument during the period between the termination of the trust and the distribution thereof and during any period in which any litigation is pending which may void or invalidate the trust in whole or in part or affect the rights, powers, duties or discretions of the trustee except as otherwise directed by the court.
(Source: P.A. 86-1475.)

(760 ILCS 5/4.19) (from Ch. 17, par. 1673)
Sec. 4.19. To purchase and keep in force insurance of an appropriate nature and form and in a reasonable amount for the protection of the trust estate or the ownership thereof.
(Source: P.A. 86-1475.)

(760 ILCS 5/4.20) (from Ch. 17, par. 1674)
Sec. 4.20. To distribute income and amounts of principal in such one or more of the following ways as the trustee believes to be for the best interests of any beneficiary who at the time of distribution is under legal disability or in the opinion of the trustee is unable properly to manage his affairs because of illness, physical or mental disability or any other cause:
(a) directly to the beneficiary;
(b) to a duly appointed guardian of the beneficiary;
(c) to a custodian for the beneficiary under the Uniform Transfers to Minors Act;
(d) to an adult relative of the beneficiary;
(e) by expending the money or using the property directly for the benefit of the beneficiary; and the trustee is not required to see to the application of any distribution so made; and
(f) to a trust, created prior to the time the distribution becomes payable, for the sole benefit of the beneficiary and those dependent upon the beneficiary during his or her lifetime, to be administered as a part thereof, except that any amounts distributed to the trust pursuant to this paragraph (f) shall be separately accounted for by the trustee of the trust and shall be indefeasibly vested in the beneficiary so that if the beneficiary dies prior to complete distribution of such amounts, the amounts and the accretions, earnings, and income thereon, if any, shall be paid to the beneficiary's estate; provided, however, that this paragraph (f) shall not apply to the extent that it would cause a trust otherwise qualifying for the federal estate tax marital deduction not to so qualify.
(Source: P.A. 93-695, eff. 7-9-04.)

(760 ILCS 5/4.21) (from Ch. 17, par. 1674.1)
Sec. 4.21. To plant and harvest crops; to breed, raise, purchase and sell livestock; to lease land, equipment or livestock for cash or on shares, to purchase and sell, exchange or otherwise acquire or dispose of farm equipment and farm produce of all kinds; to make improvements, construct, repair, or demolish and remove any buildings, structures or fences, to engage agents, managers and employees and delegate powers to them; to engage in drainage and conservation programs; to terrace, clear, ditch and drain lands and install irrigation systems; to replace improvements and equipment; to fertilize and improve the soil; to engage in the growing, improvement, and sale of trees and other forest crops; to participate or decline to participate in governmental agricultural or land programs; and to perform such acts as the trustee deems appropriate, using such methods as are commonly employed by other farm owners in the community in which the farm property is located.
(Source: P.A. 82-354.)

(760 ILCS 5/4.22) (from Ch. 17, par. 1674.2)
Sec. 4.22. To drill, mine and otherwise operate for the development of oil, gas and other minerals; to enter into contracts relating to the installation and operation of absorption and repressuring plants; to enter into unitization or pooling agreements for any purpose including primary, secondary or tertiary recovery; to place and maintain pipe lines; to execute oil, gas and mineral leases, division and transfer orders, grants, deeds, releases and assignments and other instruments; to participate in a cooperative coal marketing association or similar entity; and to perform such other acts as the trustee deems appropriate, using such methods as are commonly employed by owners of such interests in the community in which the interests are located.
(Source: P.A. 82-354.)

(760 ILCS 5/4.23) (from Ch. 17, par. 1674.3)
Sec. 4.23. To continue an unincorporated business and participate in its management by having the trustee or one or more agents of the trustee act as a manager with appropriate compensation from the business and to incorporate the business.
(Source: P.A. 82-354.)

(760 ILCS 5/4.24) (from Ch. 17, par. 1674.4)
Sec. 4.24. To continue a business in the partnership form and participate in its management by having the trustee or one or more agents of the trustee act as a partner, limited partner or employee with appropriate compensation from the business; to enter into new partnership agreements; and to incorporate the business; and with respect to the foregoing activities, the trustee or the agent or agents of the trustee shall not be personally liable to third persons with respect to actions, not sounding in tort, unless he fails to identify the trust estate and reveal that he is acting in a representative capacity. Provided, however, that nothing in this Section shall impair in any way the liability of the trust estate with respect to the foregoing activities to the extent of the assets of the trust estate.
(Source: P.A. 84-518; 84-621.)

(760 ILCS 5/4.25)
Sec. 4.25. Severance and consolidation. To sever any trust estate on a fractional basis into 2 or more separate trusts for any reason; to segregate by allocation to a separate account or trust a specific amount or gift made from any trust to reflect a partial disclaimer, to reflect or result in differences in federal tax attributes, to satisfy any federal tax requirement or election, or to reduce potential generation-skipping transfer tax liability, in a manner consistent with the rules governing disclaimers, such federal tax attributes, such requirements or elections, or any applicable tax rules or regulations, and income earned on a segregated amount or gift after segregation occurs shall pass to the designated take of such amount or gift; and to consolidate 2 or more trusts having substantially similar terms into a single trust. In managing, investing, administering, and distributing the trust property of any separate account or trust and in making applicable tax elections, the trustee may consider the differences in federal tax attributes and all other factors the trustee believes pertinent and may make disproportionate distributions from the separate trusts created. A separate account or trust created by severance or segregation shall be treated as a separate trust for all purposes from and after the date on which the severance or segregation is effective, and shall be held on terms and conditions that are substantially equivalent to the terms of the trust from which it was severed or segregated so that the aggregate interests of each beneficiary in the several trusts are substantially equivalent to the beneficiary's interests in the trust before severance, provided, however, that any terms of the trust before severance that would affect qualification of the trust for any federal tax deduction, exclusion, election, exemption, or other special federal tax status must remain identical in each of the separate trusts created. The provisions of this amendatory Act of 1993 apply to all trusts created, and actions taken before, on, or after the effective date of this amendatory Act of 1993.
(Source: P.A. 88-367.)

(760 ILCS 5/4.26)
Sec. 4.26. Small trust termination. To terminate the trust and distribute the trust estate, including principal and accrued and undistributed income, if the trustee determines, in the trustee's sole discretion with the consent of the recipients, that the market value of a trust is less than $100,000 and that the costs of continuing the trust will substantially impair accomplishment of the purpose of the trust.
Distribution shall be made to the persons then entitled to receive or eligible to have the benefit of the income from the trust in the proportions in which they are entitled thereto, or if their interests are indefinite, to those persons per stirpes if they have a common ancestor, or if not, then in equal shares. The trustee shall give notice to the persons at least 30 days prior to the effective date of the termination.
If a particular trustee is an income beneficiary of the trust or is legally obligated to an income beneficiary, then that particular trustee may not participate as a trustee in the exercise of this termination power; provided, however, that if the trust has one or more co-trustees who are not so disqualified from participating, the co-trustee or co-trustees may exercise this power.
This Section shall not apply to the extent that it would cause a trust otherwise qualifying for a federal or State tax benefit or other benefit not to so qualify, nor shall it apply to trusts for domestic or pet animals.
The provisions of this amendatory Act of the 95th General Assembly apply to all trusts created before, on, or after its effective date.
(Source: P.A. 95-605, eff. 6-1-08.)

(760 ILCS 5/5) (from Ch. 17, par. 1675)
Sec. 5. Investments.
(a) Prudent Investor Rule. A trustee administering a trust has a duty to invest and manage the trust assets as follows:
(1) The trustee has a duty to invest and manage trust

assets as a prudent investor would considering the purposes, terms, distribution requirements, and other circumstances of the trust. This standard requires the exercise of reasonable care, skill, and caution and is to be applied to investments not in isolation, but in the context of the trust portfolio as a whole and as a part of an overall investment strategy that should incorporate risk and return objectives reasonably suitable to the trust.

(2) No specific investment or course of action is,

taken alone, prudent or imprudent. The trustee may invest in every kind of property and type of investment, subject to this Section. The trustee's investment decisions and actions are to be judged in terms of the trustee's reasonable business judgment regarding the anticipated effect on the trust portfolio as a whole under the facts and circumstances prevailing at the time of the decision or action. The prudent investor rule is a test of conduct and not of resulting performance.

(3) The trustee has a duty to diversify the

investments of the trust unless, under the circumstances, the trustee reasonably believes it is in the interests of the beneficiaries and furthers the purposes of the trust not to diversify.

(4) The trustee has a duty, within a reasonable time

after the acceptance of the trusteeship, to review trust assets and to make and implement decisions concerning the retention and disposition of original pre-existing investments in order to conform to the provisions of this Section. The trustee's decision to retain or dispose of an asset may properly be influenced by the asset's special relationship or value to the purposes of the trust or to some or all of the beneficiaries, consistent with the trustee's duty of impartiality.

(5) The trustee has a duty to pursue an investment

strategy that considers both the reasonable production of income and safety of capital, consistent with the trustee's duty of impartiality and the purposes of the trust. Whether investments are underproductive or overproductive of income shall be judged by the portfolio as a whole and not as to any particular asset.

(6) The circumstances that the trustee may consider

in making investment decisions include, without limitation, the general economic conditions, the possible effect of inflation, the expected tax consequences of investment decisions or strategies, the role each investment or course of action plays within the overall portfolio, the expected total return (including both income yield and appreciation of capital), and the duty to incur only reasonable and appropriate costs. The trustee may but need not consider related trusts and the assets of beneficiaries when making investment decisions.

(b) The provisions of this Section may be expanded, restricted, eliminated, or otherwise altered by express provisions of the trust instrument. The trustee is not liable to a beneficiary for the trustee's reasonable and good faith reliance on those express provisions.
(c) Nothing in this Section abrogates or restricts the power of an appropriate court in proper cases (i) to direct or permit the trustee to deviate from the terms of the trust instrument or (ii) to direct or permit the trustee to take, or to restrain the trustee from taking, any action regarding the making or retention of investments.
(d) The following terms or comparable language in the investment powers and related provisions of a trust instrument, unless otherwise limited or modified by that instrument, shall be construed as authorizing any investment or strategy permitted under this Section: "investments permissible by law for investment of trust funds", "legal investments", "authorized investments", "using the judgment and care under the circumstances then prevailing that men of prudence, discretion, and intelligence exercise in the management of their own affairs, not in regard to the speculation but in regard to the permanent disposition of their funds, considering the probable income as well as the probable safety of their capital", "prudent man rule", and "prudent person rule".
(e) On and after the effective date of this amendatory Act of 1991, this Section applies to all existing and future trusts, but only as to actions or inactions occurring after that effective date.
(Source: P.A. 87-715.)

(760 ILCS 5/5.1) (from Ch. 17, par. 1675.1)
Sec. 5.1. Duty not to delegate.
(a) The trustee has a duty not to delegate to others the performance of any acts involving the exercise of judgment and discretion, except acts constituting investment functions that a prudent investor of comparable skills might delegate under the circumstances. The trustee may delegate those investment functions to an investment agent as provided in subsection (b).
(b) For a trustee to properly delegate investment functions under subsection (a), all of the following requirements apply:
(1) The trustee must exercise reasonable care, skill,

and caution in selecting the investment agent, in establishing the scope and specific terms of any delegation, and in periodically reviewing the agent's actions in order to monitor overall performance and compliance with the scope and specific terms of the delegation.

(2) The trustee must conduct an inquiry into the

experience, performance history, professional licensing or registration, if any, and financial stability of the investment agent.

(3) The investment agent shall be subject to the

jurisdiction of the courts of the State of Illinois.

(4) The investment agent shall be subject to the same

standards that are applicable to the trustee.

(5) The investment agent shall be liable to the

beneficiaries of the trust and to the designated trustee to the same extent as if the investment agent were a designated trustee in relation to the exercise or nonexercise of the investment function.

(6) The trustee shall send written notice of its

intention to begin delegating investment functions under this Section to the beneficiaries eligible to receive income from the trust on the date of initial delegation at least 30 days before the delegation. This notice shall thereafter, until or unless the beneficiaries eligible to receive income from the trust at the time are notified to the contrary, authorize the trustee to delegate investment functions pursuant to this Section.

(c) If all requirements of subsection (b) are satisfied, the trustee shall not otherwise be responsible for the investment decisions or actions of the investment agent to which the investment functions are delegated.
(d) On and after July 1, 1992, this Section applies to all existing and future trusts, but only as to actions or inactions occurring after that date.
(Source: P.A. 87-715; 87-895.)

(760 ILCS 5/5.2) (from Ch. 17, par. 1675.2)
Sec. 5.2. Investments in mutual funds. A trustee, including a trustee of a common trust fund, may invest and reinvest the trust estate in interests in any open-end or closed-end management type investment company or unit investment trust registered under the Investment Company Act of 1940 or any investment fund exempt from registration under the Investment Company Act of 1940, any of these investment companies, unit investment trusts, or investment funds being a "mutual fund" for purposes of this Section, or may retain, sell, or exchange those interests, provided that the portfolio of the mutual fund, as an entity, is appropriate under the provisions of this Act. A trustee shall not be prohibited from investing, reinvesting, retaining, or exchanging any interests held by the trust estate in any mutual fund for which the trustee or an affiliate acts as advisor or manager or in any other role solely on the basis that the trustee (or its affiliate) provides services to the mutual fund and receives reasonable remuneration for those services. Neither a trustee nor its affiliate shall be required to reduce or waive its compensation for services provided in connection with the investment, management, and administration of the trust estate because the trustee invests, reinvests, or retains the trust estate in a mutual fund, so long as the total compensation paid by the trust estate as trustee's fees and mutual fund fees, including any advisory or management fees, in connection with the investment of a trust estate in a mutual fund is reasonable; provided, however, that a trustee may receive Rule 12b-1 fees equal to the amount of those fees that would be paid to any other party.
(Source: P.A. 90-297, eff. 8-1-97.)

(760 ILCS 5/5.3)
Sec. 5.3. Total return trusts.
(a) Conversion by trustee. A trustee may convert a trust to a total return trust as described in this Section if all of the following apply:
(1) The trust describes the amount that may or must

be distributed to a beneficiary by referring to the trust's income, and the trustee determines that conversion to a total return trust will enable the trustee to better carry out the purposes of the trust and the conversion is in the best interests of the beneficiaries;

(2) conversion to a total return trust means the

trustee will invest and manage trust assets seeking a total return without regard to whether that return is from income or appreciation of principal, and will make distributions in accordance with this Section (such a trust is called a "total return trust" in this Section);

(3) the trustee sends a written notice of the

trustee's decision to convert the trust to a total return trust, specifying a prospective effective date for the conversion and including a copy of this Section, to the following beneficiaries, determined as of the date the notice is sent and assuming nonexercise of all powers of appointment:

(A) all of the legally competent beneficiaries

who are currently receiving or eligible to receive income from the trust; and

(B) all of the legally competent beneficiaries

who would receive or be eligible to receive a distribution of principal or income if the current interests of beneficiaries currently receiving or eligible to receive income ended;

(4) there are one or more legally competent income

beneficiaries under subdivision (3)(A) of this subsection (a) and one or more legally competent remainder beneficiaries under subdivision (3)(B) of this subsection (a), determined as of the date of sending the notice;

(5) no beneficiary objects to the conversion to a

total return trust in a writing delivered to the trustee within 60 days after the notice is sent; and

(6) the trustee has signed acknowledgments of receipt

confirming that notice was received by each beneficiary required to be sent notice under subdivision (3) of this subsection (a).

(b) Conversion by agreement. Conversion to a total return trust may be made by agreement between a trustee and all primary beneficiaries, acting either individually or by their respective representatives in accordance with Section 16.1 of this Act. The agreement may include any actions a court could properly order under subsection (g) of this Section; however, any distribution percentage determined by the agreement may not be less than 3% nor greater than 5%.
(c) Conversion or reconversion by court.
(1) The trustee may for any reason elect to petition

the court to order conversion to a total return trust, including without limitation the reason that conversion under subsection (a) is unavailable because:

(A) a beneficiary timely objects to the

conversion to a total return trust;

(B) there are no legally competent beneficiaries

described in subdivision (3)(A) of subsection (a); or

(C) there are no legally competent beneficiaries

described in subdivision (3)(B) of subsection (a).

(2) A beneficiary may request the trustee to convert

to a total return trust or adjust the distribution percentage. If the trustee declines or fails to act within 6 months after receiving a written request to do so, the beneficiary may petition the court to order the conversion or adjustment.

(3) The trustee may petition the court prospectively

to reconvert from a total return trust or adjust the distribution percentage if the trustee determines that the reconversion or adjustment will enable the trustee to better carry out the purposes of the trust. A beneficiary may request the trustee to petition the court prospectively to reconvert from a total return trust or adjust the distribution percentage. If the trustee declines or fails to act within 6 months after receiving a written request to do so, the beneficiary may petition the court to order the reconversion or adjustment.

(4) In a judicial proceeding under this subsection

(c), the trustee may, but need not, present the trustee's opinions and reasons (A) for supporting or opposing conversion to (or reconversion from or adjustment of the distribution percentage of) a total return trust, including whether the trustee believes conversion (or reconversion or adjustment of the distribution percentage) would enable the trustee to better carry out the purposes of the trust, and (B) about any other matters relevant to the proposed conversion (or reconversion or adjustment of the distribution percentage). A trustee's actions in accordance with this subsection (c) shall not be deemed improper or inconsistent with the trustee's duty of impartiality unless the court finds from all the evidence that the trustee acted in bad faith.

(5) The court shall order conversion to (or

reconversion prospectively from or adjustment of the distribution percentage of) a total return trust if the court determines that the conversion (or reconversion or adjustment of the distribution percentage) will enable the trustee to better carry out the purposes of the trust and the conversion (or reconversion or adjustment of the distribution percentage) is in the best interests of the beneficiaries.

(6) Notwithstanding any other provision of this

Section, a trustee has no duty to inform beneficiaries about the availability of this Section and has no duty to review the trust to determine whether any action should be taken under this Section unless requested to do so in writing by a beneficiary described in subdivision (3) of subsection (a).

(d) Post conversion. While a trust is a total return trust, all of the following shall apply to the trust:
(1) the trustee shall make income distributions in

accordance with the governing instrument subject to the provisions of this Section;

(2) the term "income" in the governing instrument

means an annual amount (the "distribution amount") equal to a percentage (the "distribution percentage") of the net fair market value of the trust's assets, whether the assets are considered income or principal under the Principal and Income Act, averaged over the lesser of:

(i) the 3 preceding years; or
(ii) the period during which the trust has been

in existence;

(3) the distribution percentage for any trust

converted to a total return trust by a trustee in accordance with subsection (a) shall be 4%;

(4) the trustee shall pay to a beneficiary (in the

case of an underpayment) and shall recover from a beneficiary (in the case of an overpayment) an amount equal to the difference between the amount properly payable and the amount actually paid, plus interest compounded annually at a rate per annum equal to the distribution percentage in the year or years while the underpayment or overpayment exists; and

(5) a change in the method of determining a

reasonable current return by converting to a total return trust in accordance with this Section and substituting the distribution amount for net trust accounting income is a proper change in the definition of trust income notwithstanding any contrary provision of the Principal and Income Act, and the distribution amount shall be deemed a reasonable current return that fairly apportions the total return of a total return trust.

(e) Administration. The trustee, in the trustee's discretion, may determine any of the following matters in administering a total return trust as the trustee from time to time determines necessary or helpful for the proper functioning of the trust:
(1) the effective date of a conversion to a total

return trust;

(2) the manner of prorating the distribution amount

for a short year in which a beneficiary's interest commences or ceases;

(3) whether distributions are made in cash or in kind;
(4) the manner of adjusting valuations and

calculations of the distribution amount to account for other payments from or contributions to the trust;

(5) whether to value the trust's assets annually or

more frequently;

(6) what valuation dates and how many valuation dates

to use;

(7) valuation decisions about any asset for which

there is no readily available market value, including:

(A) how frequently to value such an asset;
(B) whether and how often to engage a

professional appraiser to value such an asset; and

(C) whether to exclude the value of such an asset

from the net fair market value of the trust's assets under subdivision (d)(2) for purposes of determining the distribution amount. Any such asset so excluded is referred to as an "excluded asset" in this subsection (e), and the trustee shall distribute any net income received from the excluded asset as provided for in the governing instrument, subject to the following principles:

(i) unless the trustee determines there are

compelling reasons to the contrary considering all relevant factors including the best interests of the beneficiaries, the trustee shall treat each asset for which there is no readily available market value as an excluded asset;

(ii) if tangible personal property or real

property is possessed or occupied by a beneficiary, the trustee shall not limit or restrict any right of the beneficiary to use the property in accordance with the governing instrument whether or not the trustee treats the property as an excluded asset;

(iii) examples of assets for which there is a

readily available market value include: cash and cash equivalents; stocks, bonds, and other securities and instruments for which there is an established market on a stock exchange, in an over-the-counter market, or otherwise; and any other property that can reasonably be expected to be sold within one week of the decision to sell without extraordinary efforts by the seller;

(iv) examples of assets for which there is no

readily available market value include: stocks, bonds, and other securities and instruments for which there is no established market on a stock exchange, in an over-the-counter market, or otherwise; real property; tangible personal property; and artwork and other collectibles; and

(8) any other administrative matters as the trustee

determines necessary or helpful for the proper functioning of the total return trust.

(f) Allocations.
(1) Expenses, taxes, and other charges that would be

deducted from income if the trust were not a total return trust shall not be deducted from the distribution amount.

(2) Unless otherwise provided by the governing

instrument, the trustee shall fund the distribution amount each year from the following sources for that year in the order listed: first from net income (as the term would be determined if the trust were not a total return trust), then from other ordinary income as determined for federal income tax purposes, then from net realized short-term capital gains as determined for federal income tax purposes, then from net realized long-term capital gains as determined for federal income tax purposes, then from trust principal comprised of assets for which there is a readily available market value, and then from other trust principal.

(g) Court orders. The court may order any of the following actions in a proceeding brought by a trustee or a beneficiary in accordance with subdivision (c)(1), (c)(2), or (c)(3):
(1) select a distribution percentage other than 4%;
(2) average the valuation of the trust's net assets

over a period other than 3 years;

(3) reconvert prospectively from or adjust the

distribution percentage of a total return trust;

(4) direct the distribution of net income (determined

as if the trust were not a total return trust) in excess of the distribution amount as to any or all trust assets if the distribution is necessary to preserve a tax benefit; or

(5) change or direct any administrative procedure as

the court determines necessary or helpful for the proper functioning of the total return trust.

Nothing in this subsection (g) limits the equitable powers of the court to grant other relief.
(h) Restrictions. Conversion to a total return trust does not affect any provision in the governing instrument:
(1) directing or authorizing the trustee to

distribute principal;

(2) directing or authorizing the trustee to

distribute a fixed annuity or a fixed fraction of the value of trust assets;

(3) authorizing a beneficiary to withdraw a portion

or all of the principal; or

(4) in any manner that would diminish an amount

permanently set aside for charitable purposes under the governing instrument unless both income and principal are so set aside.

(i) Tax limitations. If a particular trustee is a beneficiary of the trust and conversion or failure to convert would enhance or diminish the beneficial interest of the trustee, or if possession or exercise of the conversion power by a particular trustee would alone cause any individual to be treated as owner of a part of the trust for income tax purposes or cause a part of the trust to be included in the gross estate of any individual for estate tax purposes, then that particular trustee may not participate as a trustee in the exercise of the conversion power; however:
(1) the trustee may petition the court under

subdivision (c)(1) to order conversion in accordance with this Section; and

(2) if the trustee has one or more co-trustees to

whom this subsection (i) does not apply, the co-trustee or co-trustees may convert the trust to a total return trust in accordance with this Section.

(j) Releases. A trustee may irrevocably release the power granted by this Section if the trustee reasonably believes the release is in the best interests of the trust and its beneficiaries. The release may be personal to the releasing trustee or may apply generally to some or all subsequent trustees, and the release may be for any specified period, including a period measured by the life of an individual.
(k) Remedies. A trustee who reasonably and in good faith takes or omits to take any action under this Section is not liable to any person interested in the trust. If a trustee reasonably and in good faith takes or omits to take any action under this Section and a person interested in the trust opposes the act or omission, the person's exclusive remedy is to obtain an order of the court directing the trustee to convert the trust to a total return trust, to reconvert from a total return trust, to change the distribution percentage, or to order any administrative procedures the court determines necessary or helpful for the proper functioning of the trust. An act or omission by a trustee under this Section is presumed taken or omitted reasonably and in good faith unless it is determined by the court to have been an abuse of discretion. Any claim by any person interested in the trust that an act or omission by a trustee under this Section was an abuse of discretion is barred if not asserted in a proceeding commenced by or on behalf of the person within 2 years after the trustee has sent to the person or the person's personal representative a notice or report in writing sufficiently disclosing facts fundamental to the claim such that the person knew or reasonably should have known of the claim. The preceding sentence shall not apply to a person who was under a legal disability at the time the notice or report was sent and who then had no personal representative. For purposes of this subsection (k), a personal representative refers to a court appointed guardian or conservator of the estate of a person.
(l) Application. This Section is available to trusts in existence on the effective date of this amendatory Act of the 92nd General Assembly or created after that date. This Section shall be construed as pertaining to the administration of a trust and shall be available to any trust that is administered in Illinois or that is governed by Illinois law with respect to the meaning and effect of its terms unless:
(1) the trust is a trust described in Internal

Revenue Code Section 642(c)(5), 664(d), 2702(a)(3), or 2702(b); or

(2) the governing instrument expressly prohibits use

of this Section by specific reference to this Section. A provision in the governing instrument in the form: "Neither the provisions of Section 5.3 of the Trusts and Trustees Act nor any corresponding provision of future law may be used in the administration of this trust" or a similar provision demonstrating that intent is sufficient to preclude the use of this Section.

(m) Application to express trusts.
(1) This subsection (m) does not apply to a

charitable remainder unitrust as defined by Section 664(d), Internal Revenue Code of 1986 (26 U.S.C. Section 664), as amended.

(2) In this subsection (m):
(A) "Unitrust" means a trust the terms of which

require distribution of a unitrust amount, without regard to whether the trust has been converted to a total return trust in accordance with this Section or whether the trust is established by express terms of the governing instrument.

(B) "Unitrust amount" means an amount equal to a

percentage of a trust's assets that may or must be distributed to one or more beneficiaries annually in accordance with the terms of the trust. The unitrust amount may be determined by reference to the net fair market value of the trust's assets as of a particular date or as an average determined on a multiple year basis.

(3) A unitrust changes the definition of income by

substituting the unitrust amount for net trust accounting income as the method of determining current return and shall be given effect notwithstanding any contrary provision of the Principal and Income Act. By way of example and not limitation, a unitrust amount determined by a percentage of not less than 3% nor greater than 5% is conclusively presumed a reasonable current return that fairly apportions the total return of a unitrust.

(4) The allocations provision of subdivision (2) of

subsection (f) of Section 5.3 applies to a unitrust except to the extent its governing instrument expressly provides otherwise.

(Source: P.A. 98-946, eff. 1-1-15.)

(760 ILCS 5/5.5)
Sec. 5.5. Gift to a deceased beneficiary under an inter vivos trust. Unless the settlor expressly provides otherwise in his or her trust:
(1) if a gift of a present or future interest is to a

descendant of the settlor who dies before or after the settlor, the descendants of the deceased beneficiary living when the gift is to take effect in possession or enjoyment take per stirpes the gift so bequeathed;

(2) if a gift of a present or future interest is to a

class and any member of the class dies before or after the settlor, the members of the class living when the gift is to take effect in possession or enjoyment take the share or shares that the deceased member would have taken if he or she were then living, except that, if the deceased member of the class is a descendant of the settlor, the descendants of the deceased member then living shall take per stirpes the share or shares that the deceased member would have taken if he or she were then living; and

(3) except as above provided in items (1) and (2), if

the gift is not to a descendant of the settlor or is not to a class as provided in items (1) and (2) and if the beneficiary dies either before or after the settlor and before the gift is to take effect in possession or enjoyment, then the gift shall lapse. If the gift lapses by reason of the death of the beneficiary before the gift is to take possession or enjoyment, then the gift so given shall be included in and pass as part of the residue of the trust under the trust. If the gift is or becomes part of the residue, the gift so bequeathed shall pass to and be taken by the beneficiaries remaining, if any, of the residue in proportions and upon trusts corresponding to their respective interests in the residue of the trust.

The provisions of items (1) and (2) do not apply to a future interest that is or becomes indefeasibly vested at the settlor's death or at any time thereafter before it takes effect in possession or enjoyment.
The provisions of this Section apply on and after January 1, 2005 for any gifts to a deceased beneficiary under an inter vivos trust where the deceased beneficiary dies after January 1, 2005 and before the gift is to take effect in possession or enjoyment.
(Source: P.A. 93-991, eff. 8-23-04.)

(760 ILCS 5/6) (from Ch. 17, par. 1676)
Sec. 6. Nominee Registration. The trustee may cause stocks, bonds, and other property, real or personal, belonging to the trust to be registered and held in the name of a nominee without mention of the trust in any instrument or record constituting or evidencing title thereto. The trustee shall be liable for the acts of the nominee with respect to any investment so registered. The records of the trustee shall show at all times the ownership of the investment by the trustee, and the stocks, bonds and other similar investments shall be in the possession and control of the trustee and be kept separate and apart from assets which are the individual property of the trustee.
(Source: P.A. 78-625.)

(760 ILCS 5/6.5)
Sec. 6.5. Transfer of property to trust.
(a) The transfer of real property to a trust requires a transfer of legal title to the trustee evidenced by a written instrument of conveyance and acceptance by the trustee.
(b) If the transferor is a trustee of the trust, an interest in real property does not become trust property unless the instrument of conveyance is recorded in the office of the recorder of the county in which the property is located.
(Source: P.A. 99-743, eff. 1-1-17.)

(760 ILCS 5/7) (from Ch. 17, par. 1677)
Sec. 7. Compensation. The trustee shall be reimbursed for all proper expenses incurred in the management and protection of the trust and shall be entitled to reasonable compensation for services rendered.
(Source: P.A. 78-625.)

(760 ILCS 5/8) (from Ch. 17, par. 1678)
Sec. 8. Relation with Third Persons. Anyone dealing with the trustee is not obliged to inquire as to the trustee's powers or to see to the application of any money or property delivered to the trustee and may assume that the trust is in full force and effect, that the trustee is authorized to act and that his act is in accordance with the provisions of the trust instrument.
(Source: P.A. 78-625.)

(760 ILCS 5/8.5)
Sec. 8.5. Certification of trust.
(a) Instead of furnishing a copy of the trust instrument to a person other than the beneficiary, the trustee may furnish to the person a certification of trust containing the following information:
(1) a statement that the trust exists and the date

the trust instrument was executed;

(2) the identity of the settlor;
(3) the identity and address of the currently acting

trustee;

(4) the powers of the trustee;
(5) the revocability or irrevocability of the trust,

whether the trust is amendable or unamendable, and the identity of any person holding a power to revoke or amend the trust;

(6) the authority of co-trustees to sign or otherwise

authenticate and whether all or less than all are required in order to exercise powers of the trustee;

(7) the trust's taxpayer identification number; and
(8) the manner of taking title to trust property.
(b) A certification of trust must be signed or otherwise authenticated by one or more of the trustees. A third party may require that the certification of trust be acknowledged.
(c) A certification of trust must state that the trust has not been revoked, modified, or amended in any manner that would cause the representations contained in the certification of trust to be incorrect.
(d) A certification of trust need not contain the dispositive terms of a trust.
(e) A recipient of a certification of trust may require the trustee to furnish copies of those excerpts from the original trust instrument and later amendments which designate the trustee and confer upon the trustee the power to act in the pending transaction.
(f) A person who acts in reliance upon a certification of trust without knowledge that the representations contained therein are incorrect is not liable to any person for so acting and may assume without inquiry the existence of the facts contained in the certification. Knowledge of the terms of the trust may not be inferred solely from the fact that a copy of all or part of the trust instrument is held by the person relying upon the certification.
(g) A person who in good faith enters into a transaction in reliance upon a certification of trust may enforce the transaction against the trust property as if the representations contained in the certification were correct.
(h) A person making a demand for the trust instrument in addition to a certification of trust or excerpts is liable for damages if the court determines that the person did not act in good faith in demanding the trust instrument. A person required to examine a complete copy of the trust instrument for purposes of complying with applicable federal, state, or local law, a person acting in a fiduciary capacity with respect to a trust, and the Attorney General's Charitable Trust Bureau are deemed to be acting in good faith when demanding a copy of the trust instrument. This Section does not modify or limit any obligation a trustee may have to furnish a copy of a trust instrument to the Attorney General under the Charitable Trust Act or the Solicitation for Charity Act.
(i) This Section does not limit the right of a person to obtain a copy of the trust instrument in a judicial proceeding concerning the trust.
(j) A certification of trust may be substantially as follows, provided that nothing in this subsection (j) shall invalidate or bar the use of a certification of trust in any other or different form:

(760 ILCS 5/9) (from Ch. 17, par. 1679)
Sec. 9. Custody of Assets. If a corporation is acting as co-trustee with one or more individuals, the corporate trustee shall have custody of the trust estate, unless all the trustees otherwise agree.
(Source: P.A. 78-625.)

(760 ILCS 5/10) (from Ch. 17, par. 1680)
Sec. 10. Majority of Trustees to Act. If there are 3 or more trustees of a trust, a majority of the trustees are competent to act in all cases after prior written notice to, or written waiver of notice by, each other trustee, but a dissenting trustee has no liability for the acts of the majority.
(Source: P.A. 78-625.)

(760 ILCS 5/11) (from Ch. 17, par. 1681)
Sec. 11. Accounts.
(a) Every trustee at least annually shall furnish to the beneficiaries then entitled to receive or receiving the income from the trust estate, or if none, then those beneficiaries eligible to have the benefit of the income from the trust estate a current account showing the receipts, disbursements and inventory of the trust estate. A current account shall be binding on the beneficiaries receiving the account and on such beneficiaries' heirs and assigns unless an action against the trustee is instituted by the beneficiary or such beneficiary's heirs and assigns within 3 years from the date the current account is furnished.
(b) Every trustee shall on termination of the trust furnish to the beneficiaries then entitled to distribution of the trust estate a final account for the period from the date of the last current account to the date of distribution showing the inventory of the trust estate, the receipts, disbursements and distributions and shall make available to such beneficiaries copies of prior accounts not theretofore furnished. Such final accounting shall be binding on the beneficiaries receiving the same and all persons claiming by or through them, unless an action against the trustee is instituted by the beneficiary or person claiming by or through him or her within 3 years from the date the final account is furnished.
(c) With respect to trust estates which terminated and were distributed 10 years or less prior to January 1, 1988, the final account furnished to the beneficiaries entitled to distribution of the trust estate shall be binding on the beneficiaries receiving the same and all persons claiming by or through them, unless an action against the trustee is instituted by the beneficiary or person claiming by or through him or her within 5 years from January 1, 1988 or within 10 years from the date the final account was furnished, whichever is longer.
(d) With respect to trust estates which terminated and were distributed more than 10 years prior to January 1, 1988, the final account furnished to the beneficiaries entitled to distribution of the trust estate shall be binding on the beneficiaries receiving the same and all persons claiming by or through them, unless an action against the trustee is instituted by the beneficiary or person claiming by or through him or her within 2 years from January 1, 1988.
(e) If a beneficiary is under a legal disability, the account shall be provided to the representative of the estate of the beneficiary and shall be binding on the beneficiary and the beneficiary's estate unless an action against the trustee is instituted by the representative within 3 years from the date the account is furnished. If no representative for the estate of a beneficiary under legal disability has been appointed, the account shall be provided to a spouse, parent, adult child, or guardian of the person of the beneficiary and shall be binding on the beneficiary unless an action is instituted against the trustee by the spouse, parent, adult child, or guardian of the person to whom the account is furnished within 3 years from the date it is furnished.
(f) If the trustee is guilty of fraudulent concealment, notwithstanding subsection (a), (b), (c), (d) or (e), the beneficiary may bring the action within the time limit set forth in Section 13-215 of the Code of Civil Procedure.
(g) Receipt of an account by a beneficiary (or other person, as provided) is presumed if the trustee has procedures in place requiring the mailing or delivery of an account to the beneficiary (or other person, as provided). This presumption shall apply to the mailing or delivery of an account by electronic means or the provision of access to an account by electronic means so long as the beneficiary has agreed to receive such electronic delivery or access.
(Source: P.A. 92-222, eff. 8-2-01.)

(760 ILCS 5/12) (from Ch. 17, par. 1682)
Sec. 12. Resignation. A trustee may resign at any time by written notice of the resignation to the settlor, if living, to a co-trustee, if any, and to the beneficiaries then entitled to receive or eligible to have the benefit of the income from the trust estate.
(Source: P.A. 78-625.)

(760 ILCS 5/13) (from Ch. 17, par. 1683)
Sec. 13. Vacancy - Successor Trustee. In the event of the death, resignation, refusal or inability to act of any trustee:
(1) the remaining trustee, if any, shall continue to act, with all the rights, powers and duties, of all of the trustees; or
(2) if there is no remaining trustee, a successor trustee may be appointed by a majority in interest of the beneficiaries then entitled to receive the income from the trust estate or, if the interests of the income beneficiaries are indefinite, by a majority in number of the beneficiaries then eligible to have the benefit of the income of the trust estate, by an instrument in writing delivered to the successor, who shall become a successor trustee upon written acceptance of the appointment, but no beneficiary who is appointed as a successor trustee shall have any discretion to determine the propriety or amount of any distribution of income or principal to himself or to any person to whom he is legally obligated.
(Source: P.A. 78-625.)

(760 ILCS 5/14) (from Ch. 17, par. 1684)
Sec. 14. Powers and Duties of Successor - Liability for Acts of Predecessor - Approval of Accounts. (1) A successor trustee shall have all the rights, powers and duties, which are granted to or imposed on the predecessor. (2) A successor trustee shall be under no duty to inquire into the acts or doings of a predecessor trustee, and is not liable for any act or failure to act of a predecessor trustee. (3) With the approval of a majority in interest of the beneficiaries then entitled to receive or eligible to have the benefit of the income from the trust, a successor trustee may accept the account rendered and the property received as a full and complete discharge to the predecessor trustee without incurring any liability for so doing.
(Source: P.A. 78-625.)

(760 ILCS 5/15) (from Ch. 17, par. 1685)
Sec. 15. Minor or person with a disability-Authority of Representative. The representative of the estate of a beneficiary under legal disability or a spouse, parent, adult child, or guardian of the person of a beneficiary for whose estate no representative has been appointed, may act for the beneficiary in receiving and approving any account of the trustee appointing a successor trustee and executing any receipt and receiving any notice from the trustee.
(Source: P.A. 99-143, eff. 7-27-15.)

(760 ILCS 5/15.1) (from Ch. 17, par. 1685.1)
Sec. 15.1. Trust for a beneficiary with a disability. A discretionary trust for the benefit of an individual who has a disability that substantially impairs the individual's ability to provide for his or her own care or custody and constitutes a substantial disability shall not be liable to pay or reimburse the State or any public agency for financial aid or services to the individual except to the extent the trust was created by the individual or trust property has been distributed directly to or is otherwise under the control of the individual, provided that such exception shall not apply to a trust created with the property of the individual with a disability or property within his or her control if the trust complies with Medicaid reimbursement requirements of federal law. Notwithstanding any other provisions to the contrary, a trust created with the property of the individual with a disability or property within his or her control shall be liable, after reimbursement of Medicaid expenditures, to the State for reimbursement of any other service charges outstanding at the death of the individual with a disability. Property, goods and services purchased or owned by a trust for and used or consumed by a beneficiary with a disability shall not be considered trust property distributed to or under the control of the beneficiary. A discretionary trust is one in which the trustee has discretionary power to determine distributions to be made under the trust.
(Source: P.A. 99-143, eff. 7-27-15.)

(760 ILCS 5/15.2)
Sec. 15.2. Trusts for domestic or pet animals.
(a) A trust for the care of one or more designated domestic or pet animals is valid. The trust terminates when no living animal is covered by the trust. A governing instrument shall be liberally construed to bring the transfer within this Section, to presume against a merely precatory or honorary nature of its disposition, and to carry out the general intent of the transferor. Extrinsic evidence is admissible in determining the transferor's intent.
(b) A trust for the care of one or more designated domestic or pet animals is subject to the following provisions:
(1) Except as expressly provided otherwise in the

instrument creating the trust, no portion of the principal or income of the trust may be converted to the use of the trustee or to a use other than for the trust's purposes or for the benefit of a covered animal.

(2) Upon termination, the trustee shall transfer the

unexpended trust property in the following order:

(A) as directed in the trust instrument;
(B) if there is no such direction in the trust

instrument and if the trust was created in a non-residuary clause in the transferor's will, then under the residuary clause in the transferor's will; or

(C) if no taker is produced by the application of

subparagraph (A) or (B), then to the transferor's heirs, determined according to Section 2-1 of the Probate Act of 1975.

(3) The intended use of the principal or income may

be enforced by an individual designated for that purpose in the trust instrument or, if none, by an individual appointed by a court having jurisdiction of the matter and parties, upon petition to it by an individual.

(4) Except as ordered by the court or required by the

trust instrument, no filing, report, registration, periodic accounting, separate maintenance of funds, appointment, or fee is required by reason of the existence of the fiduciary relationship of the trustee.

(5) The court may reduce the amount of the property

transferred if it determines that the amount substantially exceeds the amount required for the intended use. The amount of the reduction, if any, passes as unexpended trust property under paragraph (2).

(6) If a trustee is not designated or no designated

trustee is willing and able to serve, the court shall name a trustee. The court may order the transfer of the property to another trustee if the transfer is necessary to ensure that the intended use is carried out, and if a successor trustee is not designated in the trust instrument or if no designated successor trustee agrees to serve and is able to serve. The court may also make other orders and determinations as are advisable to carry out the intent of the transferor and the purpose of this Section.

(7) The trust is exempt from the operation of the

common law rule against perpetuities.

(Source: P.A. 93-668, eff. 1-1-05.)

(760 ILCS 5/16.1)
Sec. 16.1. Virtual representation.
(a) Representation by a beneficiary with a substantially similar interest, by the primary beneficiaries and by others.
(1) To the extent there is no conflict of interest

between the representative and the represented beneficiary with respect to the particular question or dispute, a beneficiary who is a minor or a beneficiary with a disability or an unborn beneficiary, or a beneficiary whose identity or location is unknown and not reasonably ascertainable (hereinafter referred to as an "unascertainable beneficiary"), may for all purposes be represented by and bound by another beneficiary having a substantially similar interest with respect to the particular question or dispute; provided, however, that the represented beneficiary is not otherwise represented by a guardian or agent in accordance with subdivision (a)(4) or by a parent in accordance with subdivision (a)(5).

(2) If all primary beneficiaries of a trust either

have legal capacity or have representatives in accordance with this subsection (a) who have legal capacity, the actions of such primary beneficiaries, in each case either by the beneficiary or by the beneficiary's representative, shall represent and bind all other beneficiaries who have a successor, contingent, future, or other interest in the trust.

(3) For purposes of this Act:
(A) "Primary beneficiary" means a beneficiary of

a trust who as of the date of determination is either: (i) currently eligible to receive income or principal from the trust, or (ii) a presumptive remainder beneficiary.

(B) "Presumptive remainder beneficiary" means a

beneficiary of a trust, as of the date of determination and assuming nonexercise of all powers of appointment, who either: (i) would be eligible to receive a distribution of income or principal if the trust terminated on that date, or (ii) would be eligible to receive a distribution of income or principal if the interests of all beneficiaries currently eligible to receive income or principal from the trust ended on that date without causing the trust to terminate.

(C) "Person with a disability" as of any date

means either a person with a disability within the meaning of Section 11a-2 of the Probate Act of 1975 or a person who, within the 365 days immediately preceding that date, was examined by a licensed physician who determined that the person lacked the capacity to make prudent financial decisions, and the physician made a written record of the physician's determination and signed the written record within 90 days after the examination.

(D) A person has legal capacity unless the person

is a minor or a person with a disability.

(4) If a trust beneficiary is represented by a court

appointed guardian of the estate or, if none, guardian of the person, the guardian shall represent and bind the beneficiary. If a trust beneficiary is a person with a disability, an agent under a power of attorney for property who has authority to act with respect to the particular question or dispute and who does not have a conflict of interest with respect to the particular question or dispute may represent and bind the principal. An agent is deemed to have such authority if the power of attorney grants the agent the power to settle claims and to exercise powers with respect to trusts and estates, even if the powers do not include powers to make a will, to revoke or amend a trust, or to require the trustee to pay income or principal. Absent a court order pursuant to the Illinois Power of Attorney Act directing a guardian to exercise powers of the principal under an agency that survives disability, an agent under a power of attorney for property who in accordance with this subdivision has authority to represent and bind a principal with a disability takes precedence over a court appointed guardian unless the court specifies otherwise. This subdivision applies to all agencies, whenever and wherever executed.

(5) If a trust beneficiary is a minor or a person

with a disability or an unborn person and is not represented by a guardian or agent in accordance with subdivision (a)(4), then a parent of the beneficiary may represent and bind the beneficiary, provided that there is no conflict of interest between the represented person and either of the person's parents with respect to the particular question or dispute. If a disagreement arises between parents who otherwise qualify to represent a child in accordance with this subsection (a) and who are seeking to represent the same child, the parent who is a lineal descendant of the settlor of the trust that is the subject of the representation is entitled to represent the child; or if none, the parent who is a beneficiary of the trust is entitled to represent the child.

(6) A guardian, agent or parent who is the

representative for a beneficiary under subdivision (a)(4) or (a)(5) may, for all purposes, represent and bind any other beneficiary who is a minor or a beneficiary with a disability or an unborn or unascertainable beneficiary who has an interest, with respect to the particular question or dispute, that is substantially similar to the interest of the beneficiary represented by the representative, but only to the extent that there is no conflict of interest between the beneficiary represented by the representative and the other beneficiary with respect to the particular question or dispute; provided, however, that the other beneficiary is not otherwise represented by a guardian or agent in accordance with subdivision (a)(4) or by a parent in accordance with subdivision (a)(5).

(7) The action or consent of a representative who may

represent and bind a beneficiary in accordance with this Section is binding on the beneficiary represented, and notice or service of process to the representative has the same effect as if the notice or service of process were given directly to the beneficiary represented.

(8) Nothing in this Section limits the discretionary

power of a court in a judicial proceeding to appoint a guardian ad litem for any beneficiary who is a minor, beneficiary who has a disability, unborn beneficiary, or unascertainable beneficiary with respect to a particular question or dispute, but appointment of a guardian ad litem need not be considered and is not necessary if such beneficiary is otherwise represented in accordance with this Section.

(b) Total return trusts. This Section shall apply to enable conversion to a total return trust by agreement in accordance with subsection (b) of Section 5.3 of this Act, by agreement between the trustee and all primary beneficiaries of the trust, in each case either by the beneficiary or by the beneficiary's representative in accordance with this Section.
(c) Representation of charity. If a trust provides a beneficial interest or expectancy for one or more charities or charitable purposes that are not specifically named or otherwise represented (the "charitable interest"), the Illinois Attorney General may, in accordance with this Section, represent, bind, and act on behalf of the charitable interest with respect to any particular question or dispute, including without limitation representing the charitable interest in a nonjudicial settlement agreement or in an agreement to convert a trust to a total return trust in accordance with subsection (b) of Section 5.3 of this Act. A charity that is specifically named as beneficiary of a trust or that otherwise has an express beneficial interest in a trust may act for itself. Notwithstanding any other provision, nothing in this Section shall be construed to limit or affect the Illinois Attorney General's authority to file an action or take other steps as he or she deems advisable at any time to enforce or protect the general public interest as to a trust that provides a beneficial interest or expectancy for one or more charities or charitable purposes whether or not a specific charity is named in the trust. This subsection (c) shall be construed as being declarative of existing law and not as a new enactment.
(d) Nonjudicial settlement agreements.
(1) For purposes of this Section, "interested

persons" means the trustee and all beneficiaries, or their respective representatives determined after giving effect to the preceding provisions of this Section, whose consent or joinder would be required in order to achieve a binding settlement were the settlement to be approved by the court. "Interested persons" also includes a trust advisor, investment advisor, distribution advisor, trust protector or other holder, or committee of holders, of fiduciary or nonfiduciary powers, if the person then holds powers material to a particular question or dispute to be resolved or affected by a nonjudicial settlement agreement in accordance with this Section or by the court.

(2) Interested persons, or their respective

representatives determined after giving effect to the preceding provisions of this Section, may enter into a binding nonjudicial settlement agreement with respect to any matter involving a trust as provided in this Section.

(3) (Blank).
(4) The following matters may be resolved by a

nonjudicial settlement agreement:

(A) Validity, interpretation, or

construction of the terms of the trust.

(B) Approval of a trustee's report or

accounting.

(C) Exercise or nonexercise of any power by

a trustee.

(D) The grant to a trustee of any necessary

or desirable administrative power, provided the grant does not conflict with a clear material purpose of the trust.

(E) Questions relating to property or an interest

in property held by the trust, provided the resolution does not conflict with a clear material purpose of the trust.

(F) Removal, appointment, or removal and

appointment of a trustee, trust advisor, investment advisor, distribution advisor, trust protector or other holder, or committee of holders, of fiduciary or nonfiduciary powers, including without limitation designation of a plan of succession or procedure to determine successors to any such office.

(G) Determination of a trustee's

compensation.

(H) Transfer of a trust's principal place

of administration, including without limitation to change the law governing administration of the trust.

(I) Liability or indemnification of a trustee for

an action relating to the trust.

(J) Resolution of bona fide disputes

related to administration, investment, distribution or other matters.

(K) Modification of terms of the trust

pertaining to administration of the trust.

(L) Termination of the trust, provided that

court approval of such termination must be obtained in accordance with subdivision (d)(5) of this Section, and the court must conclude continuance of the trust is not necessary to achieve any clear material purpose of the trust. The court may consider spendthrift provisions as a factor in making a decision under this subdivision, but a spendthrift provision is not necessarily a clear material purpose of a trust, and the court is not precluded from modifying or terminating a trust because the trust instrument contains a spendthrift provision. Upon such termination the court may order the trust property distributed as agreed by the parties to the agreement or otherwise as the court determines equitable consistent with the purposes of the trust.

(M) Any other matter involving a trust to the

extent the terms and conditions of the nonjudicial settlement agreement could be properly approved under applicable law by a court of competent jurisdiction.

(4.5) If a charitable interest or a specifically

named charity is a current beneficiary, is a presumptive remainder beneficiary, or has any vested interest in a trust, the parties to any proposed nonjudicial settlement agreement affecting the trust shall deliver to the Attorney General's Charitable Trust Bureau written notice of the proposed agreement at least 60 days prior to its effective date. The Bureau need take no action, but if it objects in a writing delivered to one or more of the parties prior to the proposed effective date, the agreement shall not take effect unless the parties obtain court approval.

(5) Any beneficiary or other interested person may

request the court to approve any part or all of a nonjudicial settlement agreement, including whether any representation is adequate and without conflict of interest, provided that the petition for such approval must be filed before or within 60 days after the effective date of the agreement.

(6) An agreement entered into in accordance with

this Section shall be final and binding on the trustee, on all beneficiaries of the trust, both current and future, and on all other interested persons as if ordered by a court with competent jurisdiction over the trust, the trust property, and all parties in interest.

(7) In the trustee's sole discretion, the trustee

may, but is not required to, obtain and rely upon an opinion of counsel on any matter relevant to this Section, including without limitation: (i) where required by this Section, that the agreement proposed to be made in accordance with this Section does not conflict with a clear material purpose of the trust or could be properly approved by the court under applicable law; (ii) in the case of a trust termination, that continuance of the trust is not necessary to achieve any clear material purpose of the trust; (iii) that there is no conflict of interest between a representative and the person represented with respect to the particular question or dispute; or (iv) that the representative and the person represented have substantially similar interests with respect to the particular question or dispute.

(e) Application. On and after its effective date, this Section applies to all existing and future trusts, judicial proceedings, or agreements entered into in accordance with this Section on or after the effective date.
(f) This Section shall be construed as pertaining to the administration of a trust and shall be available to any trust that is administered in this State or that is governed by Illinois law with respect to the meaning and effect of its terms, except to the extent the governing instrument expressly prohibits the use of this Section by specific reference to this Section. A provision in the governing instrument in the form: "Neither the provisions of Section 16.1 of the Illinois Trusts and Trustees Act nor any corresponding provision of future law may be used in the administration of this trust", or a similar provision demonstrating that intent, is sufficient to preclude the use of this Section.
(g) The changes made by this amendatory Act of the 98th General Assembly apply to all trusts in existence on the effective date of this amendatory Act of the 98th General Assembly or created after that date, and are applicable to judicial proceedings and nonjudicial matters involving such trusts. For purposes of this Section:
(i) judicial proceedings include any proceeding

before a court or administrative tribunal of this State and any arbitration or mediation proceedings; and

(ii) nonjudicial matters include, but are not limited

to, nonjudicial settlement agreements entered into in accordance with this Section and the grant of any consent, release, ratification, or indemnification.

(Source: P.A. 98-946, eff. 1-1-15; 99-143, eff. 7-27-15.)

(760 ILCS 5/16.2)
Sec. 16.2. Lapse of power to withdraw. A beneficiary of a trust may not be considered to be a settlor or to have made a transfer to the trust merely because of a lapse, release, or waiver of his or her power of withdrawal to the extent that the value of the affected property does not exceed the greatest of the amounts specified in Sections 2041(b)(2), 2514(e), and 2503(b) of the Internal Revenue Code.
(Source: P.A. 96-980, eff. 7-2-10.)

(760 ILCS 5/16.3)
Sec. 16.3. Directed trusts.
(a) Definitions. In this Section:
(1) "Directing party" means any investment trust

advisor, distribution trust advisor, or trust protector as provided in this Section.

(2) "Distribution trust advisor" means any one or

more persons given authority by the governing instrument to direct, consent to, veto, or otherwise exercise all or any portion of the distribution powers and discretions of the trust, including but not limited to authority to make discretionary distribution of income or principal.

(3) "Excluded fiduciary" means any fiduciary that by

the governing instrument is directed to act in accordance with the exercise of specified powers by a directing party, in which case such specified powers shall be deemed granted not to the fiduciary but to the directing party and such fiduciary shall be deemed excluded from exercising such specified powers. If a governing instrument provides that a fiduciary as to one or more specified matters is to act, omit action, or make decisions only with the consent of a directing party, then such fiduciary is an excluded fiduciary with respect to such matters. Notwithstanding any provision of this Section to the contrary, a person does not fail to qualify as an excluded fiduciary solely by reason of having effectuated, participated in, or consented to a transaction, including but not limited to any transaction described in Section 16.1 or Section 16.4 of this Act, invoking the provisions of this Section with respect to any new or existing trust.

(4) "Fiduciary" means any person expressly given one

or more fiduciary duties by the governing instrument, including but not limited to a trustee.

(5) "Governing instrument" refers to the instrument

stating the terms of a trust, including but not limited to any court order or nonjudicial settlement agreement establishing, construing, or modifying the terms of the trust in accordance with Section 16.1, 16.4, or 16.6 or other applicable law.

(6) "Investment trust advisor" means any one or more

persons given authority by the governing instrument to direct, consent to, veto, or otherwise exercise all or any portion of the investment powers of the trust.

(7) "Power" means authority to take or withhold an

action or decision, including but not limited to an expressly specified power, the implied power necessary to exercise a specified power, and authority inherent in a general grant of discretion.

(8) "Trust protector" means any one or more persons

given any one or more of the powers specified in subsection (d), whether or not designated with the title of trust protector by the governing instrument.

(b) Powers of investment trust advisor. An investment trust advisor may be designated in the governing instrument of a trust. The powers of an investment trust advisor may be exercised or not exercised in the sole and absolute discretion of the investment trust advisor, and are binding on all other persons, including but not limited to each beneficiary, fiduciary, excluded fiduciary, and any other party having an interest in the trust. The governing instrument may use the title "investment trust advisor" or any similar name or description demonstrating the intent to provide for the office and function of an investment trust advisor. Unless the terms of the governing instrument provide otherwise, the investment trust advisor has the authority to:
(1) direct the trustee with respect to the

retention, purchase, transfer, assignment, sale, or encumbrance of trust property and the investment and reinvestment of principal and income of the trust;

(2) direct the trustee with respect to all

management, control, and voting powers related directly or indirectly to trust assets, including but not limited to voting proxies for securities held in trust;

(3) select and determine reasonable compensation of

one or more advisors, managers, consultants, or counselors, including the trustee, and to delegate to them any of the powers of the investment trust advisor in accordance with subsection (b) of Section 5.1; and

(4) determine the frequency and methodology for

valuing any asset for which there is no readily available market value.

(c) Powers of distribution trust advisor. A distribution trust advisor may be designated in the governing instrument of a trust. The powers of a distribution trust advisor may be exercised or not exercised in the sole and absolute discretion of the distribution trust advisor, and are binding on all other persons, including but not limited to each beneficiary, fiduciary, excluded fiduciary, and any other party having an interest in the trust. The governing instrument may use the title "distribution trust advisor" or any similar name or description demonstrating the intent to provide for the office and function of a distribution trust advisor. Unless the terms of the governing instrument provide otherwise, the distribution trust advisor has authority to direct the trustee with regard to all decisions relating directly or indirectly to discretionary distributions to or for one or more beneficiaries.
(d) Powers of trust protector. A trust protector may be designated in the governing instrument of a trust. The powers of a trust protector may be exercised or not exercised in the sole and absolute discretion of the trust protector, and are binding on all other persons, including but not limited to each beneficiary, investment trust advisor, distribution trust advisor, fiduciary, excluded fiduciary, and any other party having an interest in the trust. The governing instrument may use the title "trust protector" or any similar name or description demonstrating the intent to provide for the office and function of a trust protector. The powers granted to a trust protector by the governing instrument may include but are not limited to authority to do any one or more of the following:
(1) modify or amend the trust instrument to achieve

favorable tax status or respond to changes in the Internal Revenue Code, federal laws, State law, or the rulings and regulations under such laws;

(2) increase, decrease, or modify the interests of

any beneficiary or beneficiaries of the trust;

(3) modify the terms of any power of appointment

granted by the trust; provided, however, such modification or amendment may not grant a beneficial interest to any individual, class of individuals, or other parties not specifically provided for under the trust instrument;

(4) remove, appoint, or remove and appoint, a

trustee, investment trust advisor, distribution trust advisor, another directing party, investment committee member, or distribution committee member, including designation of a plan of succession for future holders of any such office;

(5) terminate the trust, including determination of

how the trustee shall distribute the trust property to be consistent with the purposes of the trust;

(6) change the situs of the trust, the governing law

of the trust, or both;

(7) appoint one or more successor trust protectors,

including designation of a plan of succession for future trust protectors;

(8) interpret terms of the trust instrument at the

request of the trustee;

(9) advise the trustee on matters concerning a

beneficiary; or

(10) amend or modify the trust instrument to take

advantage of laws governing restraints on alienation, distribution of trust property, or to improve the administration of the trust.

If a charity is a current beneficiary or a presumptive remainder beneficiary of the trust, a trust protector must give notice to the Attorney General's Charitable Trust Bureau at least 60 days before taking any of the actions authorized under item (2), (3), (4), (5), or (6) of this subsection. The Attorney General's Charitable Trust Bureau may, however, waive this notice requirement.
(e) Duty and liability of directing party. A directing party is a fiduciary of the trust subject to the same duties and standards applicable to a trustee of a trust as provided by applicable law unless the governing instrument provides otherwise, but the governing instrument may not, however, relieve or exonerate a directing party from the duty to act or withhold acting as the directing party in good faith reasonably believes is in the best interests of the trust.
(f) Duty and liability of excluded fiduciary. The excluded fiduciary shall act in accordance with the governing instrument and comply with the directing party's exercise of the powers granted to the directing party by the governing instrument. Unless otherwise provided in the governing instrument, an excluded fiduciary has no duty to monitor, review, inquire, investigate, recommend, evaluate, or warn with respect to a directing party's exercise or failure to exercise any power granted to the directing party by the governing instrument, including but not limited to any power related to the acquisition, disposition, retention, management, or valuation of any asset or investment. Except as otherwise provided in this Section or the governing instrument, an excluded fiduciary is not liable, either individually or as a fiduciary, for any action, inaction, consent, or failure to consent by a directing party, including but not limited to any of the following:
(1) if a governing instrument provides that an

excluded fiduciary is to follow the direction of a directing party, and such excluded fiduciary acts in accordance with such a direction, then except in cases of willful misconduct on the part of the excluded fiduciary in complying with the direction of the directing party, the excluded fiduciary is not liable for any loss resulting directly or indirectly from following any such direction, including but not limited to compliance regarding the valuation of assets for which there is no readily available market value;

(2) if a governing instrument provides that an

excluded fiduciary is to act or omit to act only with the consent of a directing party, then except in cases of willful misconduct on the part of the excluded fiduciary, the excluded fiduciary is not liable for any loss resulting directly or indirectly from any act taken or omitted as a result of such directing party's failure to provide such consent after having been asked to do so by the excluded fiduciary; or

(3) if a governing instrument provides that, or for

any other reason, an excluded fiduciary is required to assume the role or responsibilities of a directing party, or if the excluded party appoints a directing party or successor to a directing party, then the excluded fiduciary shall also assume the same fiduciary and other duties and standards that applied to such directing party.

(g) Submission to court jurisdiction; effect on directing party. By accepting an appointment to serve as a directing party of a trust that is subject to the laws of this State, the directing party submits to the jurisdiction of the courts of this State even if investment advisory agreements or other related agreements provide otherwise, and the directing party may be made a party to any action or proceeding if issues relate to a decision or action of the directing party.
(h) Duty to inform excluded fiduciary. Each directing party shall keep the excluded fiduciary and any other directing party reasonably informed regarding the administration of the trust with respect to any specific duty or function being performed by the directing party to the extent that the duty or function would normally be performed by the excluded fiduciary or to the extent that providing such information to the excluded fiduciary or other directing party is reasonably necessary for the excluded fiduciary or other directing party to perform its duties, and the directing party shall provide such information as reasonably requested by the excluded fiduciary or other directing party. Neither the performance nor the failure to perform of a directing party's duty to inform as provided in this subsection affects whatsoever the limitation on the liability of the excluded fiduciary as provided in this Section.
(i) Reliance on counsel. An excluded fiduciary may, but is not required to, obtain and rely upon an opinion of counsel on any matter relevant to this Section.
(j) Applicability. On and after its effective date, this Section applies to:
(1) all existing and future trusts that appoint or

provide for a directing party, including but not limited to a party granted power or authority effectively comparable in substance to that of a directing party as provided in this Section; or

(2) any existing or future trust that:
(A) is modified in accordance with applicable

law or the terms of the governing instrument to appoint or provide for a directing party; or

(B) is modified to appoint or provide for a

directing party, including but not limited to a party granted power or authority effectively comparable in substance to that of a directing party, in accordance with (i) a court order, or (ii) a nonjudicial settlement agreement made in accordance with Section 16.1, whether or not such order or agreement specifies that this Section governs the responsibilities, actions, and liabilities of persons designated as a directing party or excluded fiduciary.

(Source: P.A. 97-921, eff. 1-1-13; 98-866, eff. 1-1-15.)

(760 ILCS 5/16.4)
Sec. 16.4. Distribution of trust principal in further trust.
(a) Definitions. In this Section:
"Absolute discretion" means the right to distribute principal that is not limited or modified in any manner to or for the benefit of one or more beneficiaries of the trust, whether or not the term "absolute" is used. A power to distribute principal that includes purposes such as best interests, welfare, or happiness shall constitute absolute discretion.
"Authorized trustee" means an entity or individual, other than the settlor, who has authority under the terms of the first trust to distribute the principal of the trust for the benefit of one or more current beneficiaries.
"Code" means the United States Internal Revenue Code of 1986, as amended from time to time, including corresponding provisions of subsequent internal revenue laws and corresponding provisions of State law.
"Current beneficiary" means a person who is currently receiving or eligible to receive a distribution of principal or income from the trustee on the date of the exercise of the power.
"Distribute" means the power to pay directly to the beneficiary of a trust or make application for the benefit of the beneficiary.
"First trust" means an existing irrevocable inter vivos or testamentary trust part or all of the principal of which is distributed in further trust under subsection (c) or (d).
"Presumptive remainder beneficiary" means a beneficiary of a trust, as of the date of determination and assuming non-exercise of all powers of appointment, who either (i) would be eligible to receive a distribution of income or principal if the trust terminated on that date, or (ii) would be eligible to receive a distribution of income or principal if the interests of all beneficiaries currently eligible to receive income or principal from the trust ended on that date without causing the trust to terminate.
"Principal" includes the income of the trust at the time of the exercise of the power that is not currently required to be distributed, including accrued and accumulated income.
"Second trust" means any irrevocable trust to which principal is distributed in accordance with subsection (c) or (d).
"Successor beneficiary" means any beneficiary other than the current and presumptive remainder beneficiaries, but does not include a potential appointee of a power of appointment held by a beneficiary.
(b) Purpose. An independent trustee who has discretion to make distributions to the beneficiaries shall exercise that discretion in the trustee's fiduciary capacity, whether the trustee's discretion is absolute or limited to ascertainable standards, in furtherance of the purposes of the trust.
(c) Distribution to second trust if absolute discretion. An authorized trustee who has the absolute discretion to distribute the principal of a trust may distribute part or all of the principal of the trust in favor of a trustee of a second trust for the benefit of one, more than one, or all of the current beneficiaries of the first trust and for the benefit of one, more than one, or all of the successor and remainder beneficiaries of the first trust.
(1) If the authorized trustee exercises the power

under this subsection, the authorized trustee may grant a power of appointment (including a presently exercisable power of appointment) in the second trust to one or more of the current beneficiaries of the first trust, provided that the beneficiary granted a power to appoint could receive the principal outright under the terms of the first trust.

(2) If the authorized trustee grants a power of

appointment, the class of permissible appointees in favor of whom a beneficiary may exercise the power of appointment granted in the second trust may be broader than or otherwise different from the current, successor, and presumptive remainder beneficiaries of the first trust.

(3) If the beneficiary or beneficiaries of the first

trust are described as a class of persons, the beneficiary or beneficiaries of the second trust may include one or more persons of such class who become includible in the class after the distribution to the second trust.

(d) Distribution to second trust if no absolute discretion. An authorized trustee who has the power to distribute the principal of a trust but does not have the absolute discretion to distribute the principal of the trust may distribute part or all of the principal of the first trust in favor of a trustee of a second trust, provided that the current beneficiaries of the second trust shall be the same as the current beneficiaries of the first trust and the successor and remainder beneficiaries of the second trust shall be the same as the successor and remainder beneficiaries of the first trust.
(1) If the authorized trustee exercises the power

under this subsection (d), the second trust shall include the same language authorizing the trustee to distribute the income or principal of a trust as set forth in the first trust.

(2) If the beneficiary or beneficiaries of the first

trust are described as a class of persons, the beneficiary or beneficiaries of the second trust shall include all persons who become includible in the class after the distribution to the second trust.

(3) If the authorized trustee exercises the power

under this subsection (d) and if the first trust grants a power of appointment to a beneficiary of the trust, the second trust shall grant such power of appointment in the second trust and the class of permissible appointees shall be the same as in the first trust.

(4) Supplemental Needs Trusts.
(i) Notwithstanding the other provisions of this

subsection (d), the authorized trustee may distribute part or all of the principal of the interest of a beneficiary who has a disability in the first trust in favor of a trustee of a second trust which is a supplemental needs trust if the authorized trustee determines that to do so would be in the best interests of the beneficiary who has a disability.

(ii) Definitions. For purposes of this

subsection (d):

"Best interests" of a beneficiary who has a

disability include, without limitation, consideration of the financial impact to the family of the beneficiary who has a disability.

"Beneficiary who has a disability" means a

current beneficiary, presumptive remainder beneficiary, or successor beneficiary of the first trust who the authorized trustee determines has a disability that substantially impairs the beneficiary's ability to provide for his or her own care or custody and that constitutes a substantial disability, whether or not the beneficiary has been adjudicated a "person with a disability".

"Governmental benefits" means financial aid

or services from any State, Federal, or other public agency.

"Supplemental needs second trust" means a

trust that complies with paragraph (iii) of this paragraph (4) and that relative to the first trust contains either lesser or greater restrictions on the trustee's power to distribute trust income or principal and which the trustee believes would, if implemented, allow the beneficiary who has a disability to receive a greater degree of governmental benefits than the beneficiary who has a disability will receive if no distribution is made.

(iii) Remainder beneficiaries. A supplemental

needs second trust may name remainder and successor beneficiaries other than the estate of the beneficiary with a disability, provided that the second trust names the same presumptive remainder beneficiaries and successor beneficiaries to the interest of the beneficiary who has a disability, and in the same proportions, as exist in the first trust. In addition to the foregoing, where the first trust was created by the beneficiary who has a disability or the trust property has been distributed directly to or is otherwise under the control of the beneficiary who has a disability, the authorized trustee may distribute to a "pooled trust" as defined by federal Medicaid law for the benefit of the beneficiary who has a disability or the supplemental needs second trust must contain pay back provisions complying with Medicaid reimbursement requirements of federal law.

(iv) Reimbursement. A supplemental needs second

trust shall not be liable to pay or reimburse the State or any public agency for financial aid or services to the beneficiary who has a disability except as provided in the supplemental needs second trust.

(e) Notice. An authorized trustee may exercise the power to distribute in favor of a second trust under subsections (c) and (d) without the consent of the settlor or the beneficiaries of the first trust and without court approval if:
(1) there are one or more legally competent current

beneficiaries and one or more legally competent presumptive remainder beneficiaries and the authorized trustee sends written notice of the trustee's decision, specifying the manner in which the trustee intends to exercise the power and the prospective effective date for the distribution, to all of the legally competent current beneficiaries and presumptive remainder beneficiaries, determined as of the date the notice is sent and assuming non-exercise of all powers of appointment; and

(2) no beneficiary to whom notice was sent objects

to the distribution in writing delivered to the trustee within 60 days after the notice is sent ("notice period").

A trustee is not required to provide a copy of the notice to a beneficiary who is known to the trustee but who cannot be located by the trustee after reasonable diligence or who is not known to the trustee.
If a charity is a current beneficiary or presumptive remainder beneficiary of the trust, the notice shall also be given to the Attorney General's Charitable Trust Bureau.
(f) Court involvement.
(1) The trustee may for any reason elect to

petition the court to order the distribution, including, without limitation, the reason that the trustee's exercise of the power to distribute under this Section is unavailable, such as:

(a) a beneficiary timely objects to the

distribution in a writing delivered to the trustee within the time period specified in the notice; or

(b) there are no legally competent current

beneficiaries or legally competent presumptive remainder beneficiaries.

(2) If the trustee receives a written objection

within the notice period, either the trustee or the beneficiary may petition the court to approve, modify, or deny the exercise of the trustee's powers. The trustee has the burden of proving the proposed exercise of the power furthers the purposes of the trust.

(3) In a judicial proceeding under this subsection

(f), the trustee may, but need not, present the trustee's opinions and reasons for supporting or opposing the proposed distribution, including whether the trustee believes it would enable the trustee to better carry out the purposes of the trust. A trustee's actions in accordance with this Section shall not be deemed improper or inconsistent with the trustee's duty of impartiality unless the court finds from all the evidence that the trustee acted in bad faith.

(g) Term of the second trust. The second trust to which an authorized trustee distributes the assets of the first trust may have a term that is longer than the term set forth in the first trust, including, but not limited to, a term measured by the lifetime of a current beneficiary; provided, however, that the second trust shall be limited to the same permissible period of the rule against perpetuities that applied to the first trust, unless the first trust expressly permits the trustee to extend or lengthen its perpetuities period.
(h) Divided discretion. If an authorized trustee has absolute discretion to distribute the principal of a trust and the same trustee or another trustee has the power to distribute principal under the trust instrument which power is not absolute discretion, such authorized trustee having absolute discretion may exercise the power to distribute under subsection (c).
(i) Later discovered assets. To the extent the authorized trustee does not provide otherwise:
(1) The distribution of all of the assets comprising

the principal of the first trust in favor of a second trust shall be deemed to include subsequently discovered assets otherwise belonging to the first trust and undistributed principal paid to or acquired by the first trust subsequent to the distribution in favor of the second trust.

(2) The distribution of part but not all of the

assets comprising the principal of the first trust in favor of a second trust shall not include subsequently discovered assets belonging to the first trust and principal paid to or acquired by the first trust subsequent to the distribution in favor of a second trust; such assets shall remain the assets of the first trust.

(j) Other authority to distribute in further trust. This Section shall not be construed to abridge the right of any trustee to distribute property in further trust that arises under the terms of the governing instrument of a trust, any provision of applicable law, or a court order. In addition, distribution of trust principal to a second trust may be made by agreement between a trustee and all primary beneficiaries of a first trust, acting either individually or by their respective representatives in accordance with Section 16.1 of this Act.
(k) Need to distribute not required. An authorized trustee may exercise the power to distribute in favor of a second trust under subsections (c) and (d) whether or not there is a current need to distribute principal under the terms of the first trust.
(l) No duty to distribute. Nothing in this Section is intended to create or imply a duty to exercise a power to distribute principal, and no inference of impropriety shall be made as a result of an authorized trustee not exercising the power conferred under subsection (c) or (d). Notwithstanding any other provision of this Section, a trustee has no duty to inform beneficiaries about the availability of this Section and no duty to review the trust to determine whether any action should be taken under this Section.
(m) Express prohibition. A power authorized by subsection (c) or (d) may not be exercised if expressly prohibited by the terms of the governing instrument, but a general prohibition of the amendment or revocation of the first trust or a provision that constitutes a spendthrift clause shall not preclude the exercise of a power under subsection (c) or (d).
(n) Restrictions. An authorized trustee may not exercise a power authorized by subsection (c) or (d) to affect any of the following:
(1) to reduce, limit or modify any beneficiary's

current right to a mandatory distribution of income or principal, a mandatory annuity or unitrust interest, a right to withdraw a percentage of the value of the trust or a right to withdraw a specified dollar amount provided that such mandatory right has come into effect with respect to the beneficiary, except with respect to a second trust which is a supplemental needs trust;

(2) to decrease or indemnify against a trustee's

liability or exonerate a trustee from liability for failure to exercise reasonable care, diligence, and prudence; except to indemnify or exonerate one party from liability for actions of another party with respect to distribution that unbundles the governance structure of a trust to divide and separate fiduciary and nonfiduciary responsibilities among several parties, including without limitation one or more trustees, distribution advisors, investment advisors, trust protectors, or other parties, provided however that such modified governance structure may reallocate fiduciary responsibilities from one party to another but may not reduce them;

(3) to eliminate a provision granting another person

the right to remove or replace the authorized trustee exercising the power under subsection (c) or (d); provided, however, such person's right to remove or replace the authorized trustee may be eliminated if a separate independent, non-subservient individual or entity, such as a trust protector, acting in a nonfiduciary capacity has the right to remove or replace the authorized trustee;

(4) to reduce, limit or modify the perpetuities

provision specified in the first trust in the second trust, unless the first trust expressly permits the trustee to do so.

(o) Exception. Notwithstanding the provisions of paragraph (1) of subsection (n) but subject to the other limitations in this Section, an authorized trustee may exercise a power authorized by subsection (c) or (d) to distribute to a second trust; provided, however, that the exercise of such power does not subject the second trust to claims of reimbursement by any private or governmental body and does not at any time interfere with, reduce the amount of, or jeopardize an individual's entitlement to government benefits.
(p) Tax limitations. If any contribution to the first trust qualified for the annual exclusion under Section 2503(b) of the Code, the marital deduction under Section 2056(a) or 2523(a) of the Code, or the charitable deduction under Section 170(a), 642(c), 2055(a) or 2522(a) of the Code, is a direct skip qualifying for treatment under Section 2642(c) of the Code, or qualified for any other specific tax benefit that would be lost by the existence of the authorized trustee's authority under subsection (c) or (d) for income, gift, estate, or generation-skipping transfer tax purposes under the Code, then the authorized trustee shall not have the power to distribute the principal of a trust pursuant to subsection (c) or (d) in a manner that would prevent the contribution to the first trust from qualifying for or would reduce the exclusion, deduction, or other tax benefit that was originally claimed with respect to that contribution.
(1) Notwithstanding the provisions of this

subsection (p), the authorized trustee may exercise the power to pay the first trust to a trust as to which the settlor of the first trust is not considered the owner under Subpart E of Part I of Subchapter J of Chapter 1 of Subtitle A of the Code even if the settlor is considered such owner of the first trust. Nothing in this Section shall be construed as preventing the authorized trustee from distributing part or all of the first trust to a second trust that is a trust as to which the settlor of the first trust is considered the owner under Subpart E of Part I of Subchapter J of Chapter 1 of Subtitle A of the Code.

(2) During any period when the first trust owns

subchapter S corporation stock, an authorized trustee may not exercise a power authorized by paragraph (c) or (d) to distribute part or all of the S corporation stock to a second trust that is not a permitted shareholder under Section 1361(c)(2) of the Code.

(3) During any period when the first trust owns an

interest in property subject to the minimum distribution rules of Section 401(a)(9) of the Code, an authorized trustee may not exercise a power authorized by subsection (c) or (d) to distribute part or all of the interest in such property to a second trust that would result in the shortening of the minimum distribution period to which the property is subject in the first trust.

(q) Limits on compensation of trustee.
(1) Unless the court upon application of the trustee

directs otherwise, an authorized trustee may not exercise a power authorized by subsection (c) or (d) solely to change the provisions regarding the determination of the compensation of any trustee; provided, however, an authorized trustee may exercise the power authorized in subsection (c) or (d) in conjunction with other valid and reasonable purposes to bring the trustee's compensation into accord with reasonable limits in accord with Illinois law in effect at the time of the exercise.

(2) The compensation payable to the trustee or

trustees of the first trust may continue to be paid to the trustees of the second trust during the terms of the second trust and may be determined in the same manner as otherwise would have applied in the first trust; provided, however, that no trustee shall receive any commission or other compensation imposed upon assets distributed due to the distribution of property from the first trust to a second trust pursuant to subsection (c) or (d).

(r) Written instrument. The exercise of a power to distribute principal under subsection (c) or (d) must be made by an instrument in writing, signed and acknowledged by the trustee, and filed with the records of the first trust and the second trust.
(s) Terms of second trust. Any reference to the governing instrument or terms of the governing instrument in this Act includes the terms of a second trust established in accordance with this Section.
(t) Settlor. The settlor of a first trust is considered for all purposes to be the settlor of any second trust established in accordance with this Section. If the settlor of a first trust is not also the settlor of a second trust, then the settlor of the first trust shall be considered the settlor of the second trust, but only with respect to the portion of second trust distributed from the first trust in accordance with this Section.
(u) Remedies. A trustee who reasonably and in good faith takes or omits to take any action under this Section is not liable to any person interested in the trust. An act or omission by a trustee under this Section is presumed taken or omitted reasonably and in good faith unless it is determined by the court to have been an abuse of discretion. If a trustee reasonably and in good faith takes or omits to take any action under this Section and a person interested in the trust opposes the act or omission, the person's exclusive remedy is to obtain an order of the court directing the trustee to exercise authority in accordance with this Section in such manner as the court determines necessary or helpful for the proper functioning of the trust, including without limitation prospectively to modify or reverse a prior exercise of such authority. Any claim by any person interested in the trust that an act or omission by a trustee under this Section was an abuse of discretion is barred if not asserted in a proceeding commenced by or on behalf of the person within 2 years after the trustee has sent to the person or the person's personal representative a notice or report in writing sufficiently disclosing facts fundamental to the claim such that the person knew or reasonably should have known of the claim. Except for a distribution of trust principal from a first trust to a second trust made by agreement in accordance with Section 16.1 of this Act, the preceding sentence shall not apply to a person who was under a legal disability at the time the notice or report was sent and who then had no personal representative. For purposes of this subsection (u), a personal representative refers to a court appointed guardian or conservator of the estate of a person.
(v) Application. This Section is available to trusts in existence on the effective date of this amendatory Act of the 97th General Assembly or created on or after the effective date of this amendatory Act of the 97th General Assembly. This Section shall be construed as pertaining to the administration of a trust and shall be available to any trust that is administered in Illinois under Illinois law or that is governed by Illinois law with respect to the meaning and effect of its terms, including a trust whose governing law has been changed to the laws of this State, unless the governing instrument expressly prohibits use of this Section by specific reference to this Section. A provision in the governing instrument in the form: "Neither the provisions of Section 16.4 of the Trusts and Trustees Act nor any corresponding provision of future law may be used in the administration of this trust" or a similar provision demonstrating that intent is sufficient to preclude the use of this Section.
(Source: P.A. 99-143, eff. 7-27-15.)

(760 ILCS 5/16.7)
Sec. 16.7. Application. Section 16.3 applies to all trusts in existence on the effective date of this amendatory Act of the 97th General Assembly or created after that date. Section 16.3 shall be construed as pertaining to the administration of a trust and shall be available to any trust that is administered in Illinois under Illinois law or that is governed by Illinois law with respect to the meaning and effect of its terms, except to the extent the governing instrument expressly prohibits that Section by specific reference to that Section. A provision in the governing instrument in the form: "The provisions of Section 16.3 of the Trusts and Trustees Act and any corresponding provision of future law may not be used in the administration of this trust" or a similar provision demonstrating that intent is sufficient to preclude the use of Section 16.3.
(Source: P.A. 97-921, eff. 1-1-13.)

(760 ILCS 5/17) (from Ch. 17, par. 1687)
Sec. 17. Proceeds of Eminent Domain or Partition. If a trustee is appointed by a court of this State to receive money under eminent domain or partition proceedings and to invest it for the benefit of the person who would be entitled to the real estate or income therefrom if it had not been taken or sold, on petition of any interested person describing the real estate to be purchased, the price to be paid, the probable income to be derived and the state of the title, the court may authorize the trustee to invest all or any part of the money in other real estate in this State. Title to the real estate so purchased shall be taken in the name of the trustee. If the interest of the beneficiary in the real estate taken or sold was a legal interest, the court shall direct the trustee to convey to the beneficiary a legal estate upon the same conditions and limitations of title, but the conveyance by the trustee shall preserve any right of entry for condition broken, possibility of reverter created by the instrument of title or any reversion or other vested interest which arose by operation of law at the time the instrument took effect. The court shall not direct the conveyance by the trustee unless there is a person or class of persons in being who would have a vested interest in the real estate taken or sold under the instrument of title to the real estate and who would be entitled to possession of the real estate if it had not been taken or sold.
(Source: P.A. 78-625.)

(760 ILCS 5/17.1) (from Ch. 17, par. 1687.1)
Sec. 17.1. Where lands or any estate therein are subject to any legal or equitable future interest of any kind or to any power of appointment, whether a trust is involved or not, and it is made to appear that such lands or estate are liable to waste or depreciation in value, or that the sale thereof and the safe and proper investment of the proceeds will inure to the benefit and advantage of the persons entitled thereto, or that it is otherwise necessary for the conservation, preservation or protection of the property or estate or of any present or future interest therein that such lands or estate be sold, mortgaged, leased, converted, exchanged, improved, managed or otherwise dealt with, the court may, pending the happening of the contingency, if any, and the vesting in possession of such future interest, declare a trust, and appoint a trustee or trustees for such lands or estate and vest in a trustee or trustees title to the property, and authorize and direct the sale of such property, either at a public sale or at private sale, and upon such terms and conditions as the court may direct, and in such case may authorize the trustee or trustees to make such sale and to receive, hold and invest the proceeds thereof under the direction of the court for the benefit of the persons entitled or who may become entitled thereto according to their respective rights and interests, authorize and direct that all or any portion of the property, or the proceeds thereof, so subject to such future interests or powers of appointment, be leased, mortgaged, converted, exchanged, improved, managed, invested, re-invested, or otherwise dealt with, as the rights and interests of the parties and the equities of the case may require, and to that end may confer all necessary powers on the trustee or trustees.
All orders of every court entered pursuant to this Section subsequent to June 30, 1982 and prior to September 16, 1985 vesting title to property in a trustee are hereby validated and such title is vested in such trustee effective the day the court entered such order.
(Source: P.A. 84-1308.)

(760 ILCS 5/18) (from Ch. 17, par. 1688)
Sec. 18. Liberal Construction - Partial Invalidity. This Act shall be liberally construed and the rule that statutes in derogation of the common law shall be strictly construed does not apply. The invalidity of any provision of this Act shall not affect the remainder of the Act.
(Source: P.A. 78-625.)

(760 ILCS 5/19) (from Ch. 17, par. 1689)
Sec. 19. Saving Clause. The provisions for repeal contained in this Act do not in any way: (1) apply to any trust created by will, deed, agreement, declaration or other instrument executed prior to October 1, 1973; (2) invalidate any act done by a trustee or any order entered by a court prior to October 1, 1973; or (3) affect a claim, right, power or remedy accrued prior to October 1, 1973; under any Act repealed by this Act.
(Source: P.A. 78-625.)

(760 ILCS 5/20) (from Ch. 17, par. 1690)
Sec. 20. Repeal. The following Acts are repealed:
(1) "An Act concerning compensation of trustees", approved June 17, 1891, as amended.
(2) "An Act concerning powers of trustees", filed May 18, 1905, as amended.
(Source: P.A. 78-625.)

(760 ILCS 5/21)
Sec. 21. Reliance on Commissioner of Banks and Real Estate. No trustee or other person shall be liable under this Act for any act done or omitted in good faith in conformity with any rule, interpretation, or opinion issued by the Commissioner of Banks and Real Estate, notwithstanding that after the act or omission has occurred, the rule, opinion, or interpretation upon which reliance is placed is amended, rescinded, or determined by judicial or other authority to be invalid for any reason.
(Source: P.A. 90-161, eff. 7-23-97.)



760 ILCS 10/ - Trustees' Emergency Act.

(760 ILCS 10/1) (from Ch. 17, par. 1751)
Sec. 1. When used in this Act unless the context otherwise requires:
(a) "War Service" means the following:
(1) Membership in any of the military, naval or air

forces of the United States or any of its allies;

(2) Internment in any country outside of the United

States;

(3) Absence from the United States with inability to

return due to war conditions;

(4) Any service arising out of or in connection with

war, which prevents the trustee from giving the proper attention to his duties;

while the United States is engaged in war with any foreign nation.
(b) "Trustee" means any person who is a trustee or a co-trustee of any express trust and any person whose consent or direction on any matter is required by the terms of the trust.
(c) As used herein words importing the masculine gender include the feminine, words importing the singular number include the plural, and the word "person" includes "association" and "corporation".
(Source: Laws 1943, vol. 1, p. 1367.)

(760 ILCS 10/2) (from Ch. 17, par. 1752)
Sec. 2. Whenever any trustee is in war service, that trustee or any co-trustee or any person interested in the trust estate may file in the circuit court to appoint a successor trustee a complaint for the suspension of the exercise of the powers and duties of the trustee during the period of his war service and until the further order of the court.
(Source: P.A. 79-1359.)

(760 ILCS 10/3) (from Ch. 17, par. 1753)
Sec. 3. The provisions of the Civil Practice Law and all existing and future amendments of that Law and modifications thereof, and the Supreme Court Rules now or hereafter adopted in relation to that Law, shall apply to all proceedings hereunder.
(Source: P.A. 83-1539.)

(760 ILCS 10/4) (from Ch. 17, par. 1754)
Sec. 4. Upon a hearing on the complaint the court may:
(a) Enter an order suspending the exercise by the trustee of his powers and duties while he is in war service and until the further order of the court.
(b) Appoint a temporary trustee to act in the place of the trustee in war service. Where the trust instrument designates a successor trustee or a method for selecting a successor trustee, the court shall appoint as the temporary trustee the person so designated or selected. Where there is a co-trustee, then the court shall authorize the co-trustee to act without appointing a temporary trustee, unless the trust instrument expressly requires that a vacancy in the trusteeship be filled.
(c) Order that the co-trustee or temporary trustee may exercise any or all of the powers, duties and discretions of the trustee in war service. The court may include a provision for the reasonable compensation of the co-trustee or temporary trustee.
(Source: P.A. 79-1359.)

(760 ILCS 10/5) (from Ch. 17, par. 1755)
Sec. 5. When his war service is terminated, the court shall upon a petition therefor order the reinstatement of the trustee and remove the temporary trustee.
(Source: Laws 1943, vol. 1, p. 1367.)

(760 ILCS 10/6) (from Ch. 17, par. 1756)
Sec. 6. The trustee in war service has no responsibility for the acts and omissions of the co-trustee or temporary trustee. The co-trustee or temporary trustee appointed hereunder or any other successor trustee has no responsibility for the acts and omissions of the trustee in war service.
(Source: Laws 1943, vol. 1, p. 1367.)

(760 ILCS 10/7) (from Ch. 17, par. 1757)
Sec. 7. This Act may be cited as the Trustees' Emergency Act.
(Source: Laws 1943, vol. 1, p. 1367.)



760 ILCS 15/ - Principal and Income Act.

(760 ILCS 15/1) (from Ch. 30, par. 501)
Sec. 1. Short Title. This Act may be cited as the Principal and Income Act.
(Source: P.A. 86-1475.)

(760 ILCS 15/2) (from Ch. 30, par. 502)
Sec. 2. Definitions. As used in this Act:
(a) "income beneficiary" means the person to whom income is presently payable or for whom it is accumulated for distribution as income;
(b) "inventory value" means the cost of property purchased by the trustee and the market value of other property at the time it became subject to the trust, but in the case of a property subject to the Federal estate tax, the trustee shall use the value finally determined for the purposes of such tax;
(c) "remainderman" means the person entitled to principal, including income which has been accumulated and added to principal;
(d) "trustee" means an original trustee and any successor or added trustee.
(Source: P.A. 82-390.)

(760 ILCS 15/3) (from Ch. 30, par. 503)
Sec. 3. Scope of Act; rules of administration.
(a) This Act governs the ascertainment of income and principal and the apportionment of receipts and expenses in all cases where a trust is established unless otherwise stated hereinafter, to the extent not inconsistent with the provisions of the instrument. A person establishing a trust may make provision in the instrument for the manner of ascertainment of income and principal and the apportionment of receipts and expenses or grant discretion to the trustee to do so and such provision, where not otherwise contrary to law, shall control notwithstanding this Act.
(b) A trust shall be administered with due regard to the respective interests of income beneficiaries and remaindermen. A trust is so administered with respect to the allocation of receipts and expenses if a receipt is credited or an expense is charged to income or principal or partly to each:
(1) in accordance with the terms of the instrument,

notwithstanding contrary provisions of this Act; or

(2) in the absence of any contrary terms of the

instrument, in accordance with the provisions of this Act or, if the trustee in the trustee's discretion determines that application of the provisions of this Act would result in a substantial inequity to either the income beneficiaries or the remaindermen, in accordance with what is reasonable and equitable in view of the interests of those entitled to income as well as those entitled to principal; or

(3) if neither of the preceding rules of

administration is applicable, in accordance with what is reasonable and equitable in view of the interests of those entitled to income as well as of those entitled to principal.

(c) If the instrument or paragraph (2) of subsection (b) gives the trustee discretion in crediting a receipt or charging an expense to income or principal or partly to each, no inference of imprudence or partiality arises from the fact that the trustee makes an allocation other than in accordance with a provision of this Act or determines not to do so.
(d) To the extent not otherwise provided in the instrument or this Act, receipts shall be credited when actually received by the trustee and expenses shall be charged when actually made by the trustee, except that the trustee may elect to credit receipts and charge expenses in any other reasonable manner that complies with the provisions of subsection (b) and is not inconsistent with the terms of the instrument.
(Source: P.A. 87-714.)

(760 ILCS 15/4) (from Ch. 30, par. 504)
Sec. 4. Income and Principal Defined. (a) Income is the return in money or property derived from the use of principal, including return received as:
(1) rent of real or personal property, including sums received for cancellation or renewal of a lease;
(2) interest received, including sums received as consideration for the privilege of prepayment of principal except as provided in Section 8 on premium and discount;
(3) income earned during administration of a decedent's estate, as provided in Section 6;
(4) corporate distributions, as provided in Section 7;
(5) accrued increment on bonds or other obligations issued at discount, as provided in Section 8;
(6) receipts from business and farming operations, as provided in Section 9;
(7) receipts from disposition of natural resources, as provided in Sections 10 and 11.
(b) Principal is the property which has been set aside by the owner or the person legally empowered so that it is held in trust eventually to be delivered to a remainderman, while the income is in the meantime taken or received by or held for accumulation for an income beneficiary. Principal includes:
(1) consideration received by the trustee on the sale or other transfer of principal or on repayment of a loan or as a refund or replacement or change in the form of principal;
(2) proceeds of property taken on eminent domain proceedings;
(3) proceeds of insurance upon property forming part of the principal except proceeds of insurance upon a separate interest of an income beneficiary;
(4) stock dividends, receipts on liquidation of a corporation and other corporate distributions, as provided in Section 7;
(5) receipts from the disposition of bonds or other obligations, as provided in Section 8;
(6) receipts from disposition of natural resources, as provided in Sections 10 and 11;
(7) receipts from other principal subject to depletion, as provided in Section 12;
(8) any profit resulting from any change in the form of principal;
(9) any allowances for depreciation established under Section 9 and paragraph (2) of subsection (a) of Section 14;
(10) receipts from the granting of options.
(c) After determining income and principal in accordance with the terms of the instrument or this Act, the trustee shall charge to income or principal expenses and other charges as provided in Section 14.
(Source: P.A. 82-390.)

(760 ILCS 15/5) (from Ch. 30, par. 505)
Sec. 5. When right to income commences and terminates.
(a) An income beneficiary is entitled to income from the date or event specified in the instrument, or, if none is specified, from the date an asset becomes subject to the trust. In the case of an asset becoming subject to the trust by reason of a will, it becomes subject to the trust as of the date of the death of the testator even though there is an intervening period of administration of the testator's estate.
(b) In the administration of a decedent's estate or of an asset becoming subject to a trust by reason of a will or by reason of the death of a decedent, income which is earned or accrued to the date of death of the decedent but not yet payable, including, but not limited to, income in respect of a decedent, or which is due but not yet paid, shall be added to principal when received. In all other cases, income earned or accrued in whole or in part before the date when an asset becomes subject to the trust shall be income when received.
(c) Subject to subsections (d) and (e), on termination of an income interest, there shall be no apportionment of income as between the income beneficiary whose interest is terminated and the next beneficiary succeeding in interest, and income which has been collected by the trustee prior to the date of termination, or which is then earned or accrued but not yet payable, or which is then due but not yet paid, or which becomes payable to the trustee on or subsequent to the date of the termination, including, but not limited to, payments of interest, rents and annuities, whether periodic or otherwise, shall be paid as income to the next beneficiary succeeding in interest.
(d) Income collected by the trustee more than 12 months prior to the termination of an income interest and not disbursed or authorized or directed by the instrument to be added to principal, shall be paid to the income beneficiary whose interest is terminated or to his estate.
(e) To the extent necessary to qualify an interest for the marital deduction under the Federal Estate and Gift Tax laws, on termination of an income interest, income which has been collected by the trustee prior to the date of termination, or which is then earned or accrued but not yet payable, or which is then due but not yet paid, shall be paid to the income beneficiary whose interest is terminated or to his estate.
(f) Any limitation in an instrument on the income beneficiary in the nature of a spendthrift provision or similar restriction, or providing that income be paid to the beneficiary in person or upon his personal receipt, shall not be considered to provide for the distribution of income in a manner different than that specified in this Section.
(g) Corporate distributions to stockholders shall be treated as due on the day fixed by the corporation for the determination of stockholders of record entitled to distribution or, if no such date is fixed, on the date of declaration of the distribution by the corporation.
(Source: P.A. 87-714.)

(760 ILCS 15/6) (from Ch. 30, par. 506)
Sec. 6. Administration of a decedent's estate.
(a) Subject to subsection (b), all expenses incurred in connection with the settlement of a decedent's estate, including debts, funeral expenses, estate taxes, family allowances, fees of attorneys and representatives, and court costs shall be charged against the principal of the estate.
(b) After the death of a decedent and before distribution, income from and expenses incurred in connection with the assets of the decedent's estate, including assets used to discharge liabilities, shall, subject to subsection (a) with respect to the charging of expenses incurred in connection with the settlement of the decedent's estate, be determined in accordance with the rules applicable to a trustee under this Act and shall be allocated as follows:
(1) to specific legatees, the income from the

property bequeathed to them, respectively, less property taxes, ordinary repairs, interest and other expenses of management and protection of the property, and an appropriate portion of taxes imposed on all estate income, excluding taxes on capital gains, which accrues during the period of administration, and expenses in excess of income to be charged against the property;

(2) to all other legatees, except as provided in

subsection (d), the balance of the income, less the balance of property taxes, ordinary repairs, interest and other expenses of management and protection of all property from which the estate is entitled to income, and taxes imposed on income, excluding taxes on capital gains, which accrue during the period of administration, in proportion to their respective interests from time to time unpaid or undistributed in the principal of the estate, computed on the basis of values as of the decedent's death unless the estate is required to file a Federal estate tax return and then on the basis of values as finally determined for Federal estate tax purposes.

(c) Income received by a trustee under subsection (b) shall be treated as income of the trust.
(d) A legatee (other than the testator's surviving spouse) of a pecuniary legacy not in trust shall not be paid interest on the legacy or be entitled to receive any part of the income received by the representative during the period of administration as income on the legacy. A legacy to the testator's surviving spouse of a pecuniary amount shall carry with it a proportionate part of the income of the estate from the testator's death to the date of satisfaction determined in accordance with paragraph (2) of subsection (b).
(e) Except to the extent otherwise provided in paragraph (7) of subsection (c) of Section 14, interest and penalties on any tax shall be charged in the same manner as the tax.
(f) This Section governs the administration of a decedent's estate whether settled by an executor or administrator or by a trustee under a trust instrument and, if by a trustee, whether the decedent is the person establishing the trust or a beneficiary thereof; and the references to representatives and to legacies shall be read as applying to trustees and to distributions under a trust instrument.
(Source: P.A. 83-1362; 87-714.)

(760 ILCS 15/7) (from Ch. 30, par. 507)
Sec. 7. Corporate Distributions. (a) Corporate distributions of shares of the distributing corporation, including distributions in the form of a stock split or stock dividend, are principal. A right to subscribe to shares or other securities issued by the distributing corporation accruing on account of the ownership of shares or other securities in such corporation and the proceeds of any sale of the right are principal.
(b) Except to the extent that the corporation indicates that some part of a corporate distribution is a settlement of preferred or guaranteed dividends accrued since the trustee became a stockholder or is in lieu of an ordinary cash dividend, a corporate distribution is principal if the distribution is pursuant to:
(1) a call of shares;
(2) a merger, consolidation or reorganization;
(3) a plan by which assets of the corporation are acquired by another corporation; or
(4) a total or partial liquidation of the corporation, including (a) any distribution which the corporation indicates is a distribution in total or partial liquidation or (b) any distribution of assets, pursuant to the judgment of a court or final administrative order by a government agency ordering distribution of the particular assets.
(c) Distributions made from ordinary income by a regulated investment company or by a trust qualifying and electing to be taxed under federal law as a real estate investment trust are income. All other distributions made by the company or trust, including distributions from capital gains, depreciation or depletion, whether in the form of cash or an option to take new stock or cash or an option to purchase additional shares, are principal.
(d) Except as provided in subsections (a), (b) and (c), all corporate distributions are income, including cash dividends, distributions of or rights to subscribe to shares or securities or obligations of corporations other than the distributing corporation, and the proceeds of the rights or property distributions. Except as provided in subsections (b) and (c), if the distributing corporation gives a stockholder an option to receive a distribution either in cash or in its own shares, the distribution chosen is income.
(e) The trustee may rely upon any statement of the distributing corporation as to any fact relevant under any provision of this Act concerning the source or character of dividends or distributions of corporate assets.
(Source: P.A. 84-545.)

(760 ILCS 15/8) (from Ch. 30, par. 508)
Sec. 8. Premium and discount.
(a) A bond or other obligation for the payment of money is principal at its inventory value. No provision shall be made for amortization of premiums or for accumulation for discounts. Except as provided in subsection (b), the proceeds of sale, redemption or other disposition of the bond or other obligation are principal.
(b) The increment over inventory value of a bond or other obligation for the payment of money that makes no express provision for the payment of interest and (i) that is scheduled to mature not more than one year after its purchase or its otherwise becoming subject to the trust or (ii) that is an issue of the United States and the appreciation in value of which pursuant to a determinable schedule or formula is not required to be included in gross income for federal income tax purposes prior to realization thereof, shall be allocated to income at the time the increment is realized.
(Source: P.A. 82-390; 87-714.)

(760 ILCS 15/9) (from Ch. 30, par. 509)
Sec. 9. Business and farming operations.
(a) If a trustee uses any part of the principal in the operation of a business or, except as provided in subsection (b), an agricultural or farming operation, including the raising of animals or the operation of a nursery, the net profits and losses shall be computed in accordance with generally accepted accounting principles, subject to paragraph (8) of subsection (c) of Section 14. Net profits are income; and if a loss results in any fiscal or calendar year, the loss shall be carried into subsequent fiscal or calendar years for purposes of computing income of the business.
(b) When, as a part of the principal of an agricultural or farming operation, animals are held partly or wholly because of the offspring or increase which they are expected to produce, all offspring or increase shall be deemed principal to the extent necessary to maintain the original number of such animals and the remainder shall be deemed income, and in all other cases such offspring or increase shall be deemed income.
(Source: P.A. 87-714.)

(760 ILCS 15/10) (from Ch. 30, par. 510)
(Text of Section before amendment by P.A. 100-519)
Sec. 10. Disposition of natural resources.
(a) If any part of the principal consists of a right to receive royalties, overriding or limited royalties, working interests, production payments, net profit interests, or other interest in minerals, oil, gas or other natural resources in, on or under land, except timber, water, soil, sod, dirt, peat, turf or mosses, the receipts from taking the natural resources from the land shall be allocated as follows:
(1) if received as rent on a lease or extension

payments on a lease, the receipts are income;

(2) if received from a production payment, the

receipts are income to the extent of any factor for interest or its equivalent provided in the governing instrument. There shall be allocated to principal the fraction of the balance of the receipts which the unrecovered cost of the production payment bears to the balance owed on the production payment, exclusive of any factor for interest or its equivalent. The receipts not allocated to principal are income;

(3) if received as a royalty, overriding or limited

royalty, or bonus, or from a working, net profit, or any other interest in minerals, oil, gas, or other natural resources, receipts not provided for in the preceding paragraphs of this Section shall be apportioned on a yearly basis in accordance with this paragraph whether or not any natural resource was being taken from the land at the time the trust was established. The trustee shall allocate to principal as an allowance for depletion the greater of (i) that portion, if any, of the gross receipts that is allowed as a depletion deduction for federal income tax purposes and (ii) 10% of the gross receipts, except that that allocation shall not exceed 50% of the net receipts remaining after payment of all expenses, direct and indirect, computed without the allowance for depletion. The trustee shall allocate the balance of the gross receipts, after payment therefrom of all expenses, direct and indirect, to income.

(b) If an item of depletable property of a type specified in this Section is held on the effective date of this Act, receipts from the property shall be allocated in the manner used before the effective date of this Act, but as to all depletable property acquired after the effective date of this Act by an existing or new trust, the method of allocation provided herein shall be used.
(c) If any part of the principal consists of timber, water, soil, sod, dirt, peat, turf, or mosses, the receipts from those resources shall be allocated in accordance with Section 3.
(Source: P.A. 87-714.)

(Text of Section after amendment by P.A. 100-519)
Sec. 10. Disposition of natural resources.
(a) If any part of the principal consists of a right to receive royalties, overriding or limited royalties, working interests, production payments, net profit interests, or other interest in minerals, oil, gas or other natural resources in, on or under land, except timber, water, soil, sod, dirt, peat, turf or mosses, the receipts from taking the natural resources from the land shall be allocated as follows:
(1) if received as rent on a lease or extension

payments on a lease, the receipts are income;

(2) if received from a production payment, the

receipts are income to the extent of any factor for interest or its equivalent provided in the governing instrument. There shall be allocated to principal the fraction of the balance of the receipts which the unrecovered cost of the production payment bears to the balance owed on the production payment, exclusive of any factor for interest or its equivalent. The receipts not allocated to principal are income;

(3) except for oil or gas from non-coal formations,

if received as a royalty, overriding or limited royalty, or bonus, or from a working, net profit, or any other interest in minerals, or other natural resources, receipts not provided for in the paragraphs of this Section shall be apportioned on a yearly basis in accordance with this paragraph whether or not any natural resource was being taken from the land at the time the trust was established. The trustee shall allocate to principal as an allowance for depletion the greater of (i) that portion, if any, of the gross receipts that is allowed as a depletion deduction for federal income tax purposes and (ii) 10% of the gross receipts, except that that allocation shall not exceed 50% of the net receipts remaining after payment of all expenses, direct and indirect, computed without the allowance for depletion. The trustee shall allocate the balance of the gross receipts, after payment therefrom of all expenses, direct and indirect, to income;

(4) with respect only to nontrust estates described

in Section 15 of this Act, for oil or gas from non-coal formations, proceeds from the sale of such minerals produced and received as royalty, overriding royalty, limited royalty, working interest, net profit interest, time-limited interest or term interest, or lease bonus shall be deemed income.

(b) If an item of depletable property of a type specified in this Section is held on the effective date of this Act, receipts from the property shall be allocated in the manner used before the effective date of this Act, but as to all depletable property acquired after the effective date of this Act by an existing or new trust, the method of allocation provided herein shall be used.
(c) If any part of the principal consists of timber, water, soil, sod, dirt, peat, turf, or mosses, the receipts from those resources shall be allocated in accordance with Section 3.
(Source: P.A. 100-519, eff. 6-1-18.)

(760 ILCS 15/12) (from Ch. 30, par. 512)
Sec. 12. Other property subject to depletion. Except as provided in Section 10, if the principal consists of property subject to depletion, including leaseholds, patents, copyrights, trademarks, and royalty rights, the receipts therefrom shall be allocated to principal.
(Source: P.A. 82-390; 87-714.)

(760 ILCS 15/12.1) (from Ch. 30, par. 512.1)
Sec. 12.1. Employment related periodic payments.
(a) Except as provided in subsection (b), if any part of the principal consists of the right to receive periodic payments under an employment related contract or plan or an individual retirement account or annuity, the receipts therefrom shall be allocated to principal.
(b) The receipts from any part of the principal consisting of the right to receive periodic payments under an employment related contract or plan or an individual retirement account or annuity shall be allocated to income (i) to the extent designated by the payor as current income for accounting purposes or (ii) if there is no designation by the payor and if the income is directed by the instrument to be paid to the surviving spouse of the participant under the contract or plan or of the owner of the account or annuity, to the extent of the minimum amount necessary each year to qualify the part in full for the federal estate tax marital deduction on the basis of the interest rate generally applicable for the valuation of annuities at the death of the participant or owner (or, if less, the entire receipts from the part for the year).
(Source: P.A. 87-714.)

(760 ILCS 15/13) (from Ch. 30, par. 513)
Sec. 13. Nonapportionment of proceeds. Except to the extent provided in Section 8 and Section 10, no portion of the net proceeds of the sale or other disposition of property (whether nonproductive, underproductive, or productive) shall be allocated to income.
(Source: P.A. 87-714.)

(760 ILCS 15/14) (from Ch. 30, par. 514)
Sec. 14. Charges against income and principal.
(a) The following charges shall be made against income:
(1) ordinary expenses, other than compensation as

provided in paragraph (6) of this subsection (a), incurred by the trustee in connection with the administration or protection of the trust property, including regularly recurring taxes assessed against any portion of the principal, water rates, premiums on insurance taken upon the interests of the income beneficiary, remainderman, or trustee, interest paid by the trustee (except interest on taxes as provided in paragraphs (7) and (8) of this subsection and paragraphs (5), (6), and (7) of subsection (c)), ordinary repairs and maintenance;

(2) (blank);
(3) one-half of court costs, attorney's fees and

other expenses and fees on any judicial accounting, unless the court directs otherwise;

(4) court costs, attorney's fees and other expenses

and fees on other judicial proceedings if the matter primarily concerns the income interest, unless the court directs otherwise;

(5) special compensation and expenses of or incurred

by the trustee in connection with income;

(6) one-half of the regular compensation of the

trustee, attorney, investment counsel, custodian or accountant, subject to paragraph (1) of subsection (c);

(7) any tax, including interest and penalties

thereon, levied upon receipts defined as income under this Act or the trust instrument and payable by the trustee;

(8) one-half of the interest on all estate,

inheritance, and generation-skipping transfer taxes apportioned to the trust and one-half of the interest on any penalties on those taxes.

(a-5) A reasonable allowance for depreciation on property that is subject to depreciation under generally accepted accounting principles may be charged by the trustee, but no allowance shall be made for depreciation of that portion of any real property used by a beneficiary as a residence. Such an allowance shall be charged only against the income from the property subject to depreciation and shall not accrue from year to year.
(b) If charges against income are of an unusual amount, the trustee may by means of reserves or other reasonable means charge them over a reasonable period of time and withhold from distribution sufficient sums to regularize distributions.
(c) The following charges shall be made against principal:
(1) one-half of the regular compensation of the

trustee, attorney, investment counsel, custodian or accountant shall be paid out of principal, provided that, if in the judgment of the trustee, the charging of a part or all of that portion of such compensation to principal is impracticable because of the lack of sufficient principal cash and readily marketable intangible personal property, or inadvisable because of the nature of the assets, that part or all of such compensation shall be paid out of income. The decision of the trustee to pay a larger portion or all of such compensation out of income shall be conclusive, and the income of the trust shall not be entitled to reimbursement from principal at any subsequent time or times;

(2) special compensation and expenses of or incurred

by the trustee in connection with principal, trustee's compensation computed on principal as an acceptance, distribution or termination fee, and, unless the court directs otherwise, court costs, attorney's fees and other expenses and fees in judicial proceedings primarily concerning matters of principal or in any action to construe the trust or protect it or the property or assure the title to any trust property;

(3) charges not provided for in subsection (a),

including the cost of investing and reinvesting principal, the payments on principal of an indebtedness (including a mortgage amortized by periodic payments of principal), and expenses for preparation of property for rental or sale;

(4) extraordinary repairs or expenses incurred in

making a capital improvement to principal, including special assessments;

(4.5) costs and disbursements related to

environmental matters, including reclamation, assessing environmental conditions, remedying and removing environmental contamination, monitoring remedial activities and the release of substances, preventing future releases of substances, collecting amounts from persons liable or potentially liable for the costs of those activities, penalties imposed under environmental laws or regulations and other payments made to comply with those laws or regulations, statutory or common law claims by third parties, and defending claims based on environmental matters;

(5) any tax, including interest and penalties

thereon, levied upon profit, gain, or other receipts allocated to principal notwithstanding denomination of the tax as an income tax by the taxing authority;

(6) any tax, including interest and penalties

thereon, levied upon amounts not actually received by the trustee before the date the tax is payable, including extensions, notwithstanding the denomination of the tax as an income tax by the taxing authority, except that if, in the judgment of the trustee, the charging against principal of part or all of the tax is impracticable because of a lack of sufficient principal cash and readily marketable intangible personal property or inadvisable because of the nature of the assets that part or all of the tax shall be charged against income. The decision of the trustee to charge part or all of the tax against income shall be conclusive, and the income of the trust shall not be entitled to reimbursement from principal at any subsequent time or times. If any part or all of the amount on which tax was previously paid and charged against principal is later received by the trustee and if the receipt is otherwise credited to income, then when the amount is received the portion of the tax previously paid and charged against principal attributable to the amount so received shall be deducted from the amount and credited to principal;

(7) all estate, inheritance, and generation-skipping

transfer taxes and any penalties on the taxes apportioned to the trust and one-half of the interest on those taxes and penalties;

(8) a net loss in any fiscal or calendar year from

the operation of a business or an agricultural or farming operation, to be repaid from income as available in the succeeding year or years;

(9) monies paid for the purchase of options.
(Source: P.A. 91-923, eff. 7-7-00.)

(760 ILCS 15/15) (from Ch. 30, par. 515)
(Text of Section before amendment by P.A. 100-519)
Sec. 15. Non-trust estates.
(a) The provisions of this Act, as far as applicable, shall apply to nontrust estates subject to any agreement of the parties or any specific direction by statute or otherwise, and the references to trusts and trustees shall be read as applying to nontrust estates and to legal tenants (including life tenants, tenants for terms of years, or any other period of tenancy) and remaindermen as the context requires; except that if either a legal tenant or a remainderman has incurred a charge for his benefit without the consent or agreement of the other, he shall pay that charge in full.
(b) If the costs of an improvement, including special taxes or assessments, representing an addition to value of property forming part of the principal cannot reasonably be expected to outlast the legal tenancy, the costs shall be paid by the legal tenant. If the improvement can reasonably be expected to outlast the legal tenancy, only a portion of the costs shall be paid by the legal tenant and the balance by the remainderman. The portion payable by the legal tenant shall be that fraction of the total found by dividing the present value of the legal tenancy by the present value of an estate of the same form as that of the legal tenancy but limited to a period corresponding to the reasonably expected duration of the improvement. The computation of present value of the legal tenancy shall be computed on the basis of two-thirds of the value determined by use of the tables set forth under Section 7520 of the Internal Revenue Code of 1986 and the regulations thereunder for the calculation of the values of annuities, life estates, and terms for years, and no other evidence of duration or expectancy shall be considered, except that any legal tenancy or remainder interest acquired for consideration based on those tables shall be computed on the basis of the tables in effect at the time acquired. The method of computing the present value of a legal tenancy established in this subsection shall apply to all legal tenancies and remainders created after January 1, 1992 and to all legal tenancies and remainders which were acquired for consideration if the amount of the consideration was based on the tables set forth under Section 2031 or 7520 of the Internal Revenue Code then in effect.
(c) If a legal tenant has leased any lands for agricultural or farming operations and his legal tenancy terminates on or after the day any rent has become due and payable, he or his representative is entitled to recover that rent from the lessee; and if a legal tenancy terminates before the rent under the lease is fully paid, the legal tenant or his representative is entitled to recover from the lessee:
(1) that portion of the rent not due which the number

of days from the beginning of the period for which the rent is not due to the date of the termination of the legal tenancy bears to the total number of days in the period for which the rent is unpaid; and

(2) that portion of the landlord's share of actual

expenses paid before the termination of the legal tenancy and not previously recovered by him, which the number of days in the lease period on and after the termination bears to the total number of days in the lease period.

(Source: P.A. 82-390; 87-714.)

(Text of Section after amendment by P.A. 100-519)
Sec. 15. Non-trust estates.
(a) The provisions of this Act, as far as applicable, shall apply to nontrust estates subject to any agreement of the parties or any specific direction by statute or otherwise, and the references to trusts and trustees shall be read as applying to nontrust estates and to legal tenants (including life tenants, tenants for terms of years, or any other period of tenancy) and remaindermen as the context requires; except that if either a legal tenant or a remainderman has incurred a charge for his benefit without the consent or agreement of the other, he shall pay that charge in full.
(b) If the costs of an improvement, including special taxes or assessments, representing an addition to value of property forming part of the principal cannot reasonably be expected to outlast the legal tenancy, the costs shall be paid by the legal tenant. If the improvement can reasonably be expected to outlast the legal tenancy, only a portion of the costs shall be paid by the legal tenant and the balance by the remainderman. The portion payable by the legal tenant shall be that fraction of the total found by dividing the present value of the legal tenancy by the present value of an estate of the same form as that of the legal tenancy but limited to a period corresponding to the reasonably expected duration of the improvement. The computation of present value of the legal tenancy shall be computed on the basis of two-thirds of the value determined by use of the tables set forth under Section 7520 of the Internal Revenue Code of 1986 and the regulations thereunder for the calculation of the values of annuities, life estates, and terms for years, and no other evidence of duration or expectancy shall be considered, except that any legal tenancy or remainder interest acquired for consideration based on those tables shall be computed on the basis of the tables in effect at the time acquired. The method of computing the present value of a legal tenancy established in this subsection shall apply to all legal tenancies and remainders created after January 1, 1992 and to all legal tenancies and remainders which were acquired for consideration if the amount of the consideration was based on the tables set forth under Section 2031 or 7520 of the Internal Revenue Code then in effect.
(c) If a legal tenant has leased any lands for agricultural or farming operations and his legal tenancy terminates on or after the day any rent has become due and payable, he or his representative is entitled to recover that rent from the lessee; and if a legal tenancy terminates before the rent under the lease is fully paid, the legal tenant or his representative is entitled to recover from the lessee:
(1) that portion of the rent not due which the number

of days from the beginning of the period for which the rent is not due to the date of the termination of the legal tenancy bears to the total number of days in the period for which the rent is unpaid; and

(2) that portion of the landlord's share of actual

expenses paid before the termination of the legal tenancy and not previously recovered by him, which the number of days in the lease period on and after the termination bears to the total number of days in the lease period.

(d) This Section does not apply to life estates and remainder interests in oil or gas from non-coal formations, or royalties or overriding royalties created under leases of such minerals.
(Source: P.A. 100-519, eff. 6-1-18.)

(760 ILCS 15/16) (from Ch. 30, par. 516)
Sec. 16. Application of Act. Except as specifically provided in the governing instrument or in this Act, this Act shall apply to any receipt or expense received or incurred on or after the effective date of this Act by any trust, decedent's estate or legal life estate whether established on, before or after the effective date of this Act and whether the asset involved was acquired by the trustee, personal representative or legal life tenant on, before or after the effective date of this Act.
(Source: P.A. 82-390.)

(760 ILCS 15/16a) (from Ch. 30, par. 516a)
Sec. 16a. Repealer. The "Principal and Income Act", approved July 17, 1941, as amended, is repealed.
(Source: P.A. 82-390.)

(760 ILCS 15/17) (from Ch. 30, par. 517)
Sec. 17. This Act takes effect January 1, 1982.
(Source: P.A. 82-390.)



760 ILCS 20/ - Illinois Uniform Transfers to Minors Act.

(760 ILCS 20/1) (from Ch. 110 1/2, par. 251)
Sec. 1. Short title. This Act shall be known and may be cited as the "Illinois Uniform Transfers to Minors Act".
(Source: P.A. 84-915.)

(760 ILCS 20/2) (from Ch. 110 1/2, par. 252)
Sec. 2. Definitions. In this Act:
(1) "Adult" means an individual who has attained the age of 21 years.
(2) "Benefit plan" means any pension plan, retirement, death benefit, deferred compensation, employment, agency, stock bonus, option or profit sharing contract, plan, system, account, trust or individual retirement account. A benefit plan "obligor" means the party designated under the plan to make distributions, otherwise the paying entity.
(3) "Beneficial interest in a land trust" and "land trust" mean the same as "beneficial interest" and "land trust" as defined in "An Act to require disclosure, under certification of perjury, of all beneficial interests in real property held in a land trust, in certain cases", approved September 21, 1973, as now or hereafter amended.
(4) "Broker" means a person lawfully engaged in the business of effecting transactions in securities or commodities for the person's own account or for the account of another.
(5) "Court" means an Illinois circuit court.
(6) "Custodial property" means (i) any interest in property transferred to a custodian under this Act and (ii) the income from and proceeds of that interest in property.
(7) "Custodian" means a person designated under Section 10 or a successor or substitute custodian designated under Section 19.
(8) "Financial Institution" means a bank, trust company, savings institution, or credit union, chartered and supervised under state or federal law.
(9) "Governing instrument" means any judicial order or non-judicial document creating or describing property rights.
(10) "Guardian" means a person appointed or qualified by a court to act as general, limited or temporary guardian of a minor's property or a person legally authorized to perform substantially the same functions.
(11) "Member of the minor's family" means the minor's parent, stepparent, spouse, grandparent, brother, sister, uncle, or aunt, whether of the whole or half blood or by adoption.
(12) "Minor" means an individual who has not attained the age of 21 years.
(13) "Person" means an individual, corporation, organization, or other entity.
(13.5) "Qualified minor's trust" means any trust (including a trust created by the custodian) (i) of which the minor is the sole beneficiary and (ii) that satisfies the requirements of Section 2503(c) of the Internal Revenue Code and the regulations implementing that Section.
(14) "Representative" means an executor, administrator, general, temporary or limited guardian, successor representative, an obligor under a benefit plan or other governing instrument or a person legally authorized to perform substantially the same functions.
(15) "State" includes any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and any territory or possession subject to the legislative authority of the United States.
(16) "Transfer" means a transaction that creates custodial property under Section 10.
(17) "Transferor" means a person who makes a transfer under this Act.
(18) "Trust company" means a financial institution, corporation, or other entity, authorized to exercise general trust powers.
(Source: P.A. 91-90, eff. 1-1-00.)

(760 ILCS 20/3) (from Ch. 110 1/2, par. 253)
Sec. 3. Scope and Jurisdiction. (a) This Act applies to a transfer that refers to this Act in the designation under Section 10(a) by which the transfer is made if at the time of the transfer, the transferor, the minor, or the custodian is a resident of this State or the custodial property is located in this State. The custodianship so created remains subject to this Act despite a subsequent change in residence of a transferor, the minor, or the custodian, or the removal of custodial property from this State.
(b) A person designated as custodian under this Act is subject to personal jurisdiction in this State with respect to any matter relating to the custodianship.
(c) A transfer that purports to be made and which is valid under the Uniform Gifts to Minors Act, or a substantially similar act, of another state is governed by the law of the designated state and may be executed and is enforceable in this State if at the time of the transfer, the transferor, the minor, or the custodian is a resident of the designated state or the custodial property is located in the designated state.
(Source: P.A. 84-915.)

(760 ILCS 20/4) (from Ch. 110 1/2, par. 254)
Sec. 4. Nomination of Custodian. (a) A person having the right to designate the recipient of property transferable upon the occurrence of a future event may revocably nominate a custodian to receive the property for a minor beneficiary upon the occurrence of the event by naming the custodian followed in substance by the words: "as custodian for ........... (name of minor) under the Illinois Uniform Transfers to Minors Act". The nomination may name one or more persons as substitute custodians to whom the property must be transferred, in the order named, if the first nominated custodian dies before the transfer or is unable, declines, or is ineligible to serve. The nomination may be made in any governing instrument including, without limitation, a will, a trust, a deed, an instrument exercising a power of appointment, or a writing designating a beneficiary of contractual rights which is registered with or delivered to the payor, issuer, or other obligor of the contractual rights.
(b) A custodian nominated under this Section must be a person to whom a transfer of property of that kind may be made under Section 10(a).
(c) The nomination of a custodian under this Section does not create custodial property until the nominating instrument becomes irrevocable or a transfer to the nominated custodian is completed under Section 10. Unless the nomination of a custodian has been revoked, upon the occurrence of the future event the custodianship becomes effective and the custodian shall enforce a transfer of the custodial property pursuant to Section 10.
(Source: P.A. 84-1129.)

(760 ILCS 20/5) (from Ch. 110 1/2, par. 255)
Sec. 5. Transfer by Gift or Exercise of Power of Appointment. A person may make a transfer by irrevocable gift to, or the irrevocable exercise of a power of appointment in favor of, a custodian for the benefit of a minor pursuant to Section 10.
(Source: P.A. 84-915.)

(760 ILCS 20/6) (from Ch. 110 1/2, par. 256)
Sec. 6. Authorized Transfers. (a) A representative, trustee or other obligor under a governing instrument may make an irrevocable transfer pursuant to Section 10 to a custodian for the benefit of a minor as authorized in the governing will, trust or other governing instrument. The authorization will be presumed unless the transfer is expressly prohibited by or inconsistent with the provisions of the will, trust or governing instrument.
(b) If the testator, settlor or other person has nominated a custodian under Section 4 to receive the custodial property, the transfer must be made to that person.
(c) If the testator, settlor or other person has not nominated a custodian under Section 4, or all persons so nominated as custodian die before the transfer or are unable, decline, or are ineligible to serve, the representative, trustee or other person as the case may be, shall designate the custodian from among the transferor, an adult member of the minor's family or a trust company.
(Source: P.A. 84-1129.)

(760 ILCS 20/7) (from Ch. 110 1/2, par. 257)
Sec. 7. Other Transfer by Fiduciary. (a) Subject to subsection (c), a representative may make an irrevocable transfer to an adult or trust company as custodian for the benefit of a minor pursuant to Section 10, in the absence of an authorization to do so.
(b) Subject to subsection (c), a guardian may make an irrevocable transfer to an adult or trust company as custodian for the benefit of the minor pursuant to Section 10.
(c) A transfer under subsection (a) or (b) may be made only if (i) the representative or guardian considers the transfer to be in the best interest of the minor and (ii) the transfer is authorized by the court if it exceeds $10,000 in value.
(Source: P.A. 84-1129.)

(760 ILCS 20/8) (from Ch. 110 1/2, par. 258)
Sec. 8. Transfer by Other Obligor. (a) Subject to subsections (b) and (c), a person not subject to Section 5, 6 or 7 who holds property of or owes a liquidated debt to a minor not having a guardian may make an irrevocable transfer to a custodian for the benefit of the minor pursuant to Section 10.
(b) If a person having the right to do so under Section 4 has nominated a custodian under that Section to receive the custodial property, the transfer must be made to that person.
(c) If no custodian has been nominated under Section 4, or all persons so nominated as custodian die before the transfer or are unable, decline, or are ineligible to serve, a transfer under this Section may be made to an adult member of the minor's family or to a trust company unless the property exceeds $50,000 in value.
(Source: P.A. 84-1129.)

(760 ILCS 20/9) (from Ch. 110 1/2, par. 259)
Sec. 9. Receipt for Custodial Property. A written acknowledgment of delivery by a custodian constitutes a sufficient receipt and discharge for custodial property transferred to the custodian pursuant to this Act.
(Source: P.A. 84-915.)

(760 ILCS 20/10) (from Ch. 110 1/2, par. 260)
Sec. 10. Manner of Creating Custodial Property and Effecting Transfer; Designation of Initial Custodian; Control. (a) Custodial property is created and a transfer is made whenever:
(1) an uncertificated security or a certificated security in registered form is either:
(i) registered in the name of the transferor, an adult other than the transferor, or a trust company, followed in substance by the words: "as custodian for .......... (name of minor) under the Illinois Uniform Transfers to Minors Act"; or
(ii) delivered if in certificated form, or any document necessary for the transfer of an uncertificated security is delivered, together with any necessary endorsement to the transferor, an adult other than the transferor or a trust company as custodian, accompanied by an instrument in substantially the form set forth in subsection (b);
(2) money is paid or delivered to a broker or financial institution for credit to an account in the name of the transferor, an adult other than the transferor, or a trust company, followed in substance by the words: "as custodian for .......... (name of minor) under the Illinois Uniform Transfers to Minors Act";
(3) the ownership of a life or endowment insurance policy or annuity contract is either:
(i) registered with the issuer in the name of the transferor, an adult other than the transferor, or a trust company, followed in substance by the words: "as custodian for .......... (name of minor) under the Illinois Uniform Transfers to Minors Act"; or
(ii) assigned in a writing delivered to the transferor, an adult other than the transferor or a trust company whose name in the assignment is followed in substance by the words: "as custodian for .......... (name of minor) under the Illinois Uniform Transfers to Minors Act";
(4) an irrevocable exercise of a power of appointment or an irrevocable present right to future payment under a governing instrument is the subject of a written notification delivered to the payor, issuer, or other obligor that the right is transferred to the transferor, an adult other than the transferor, or a trust company, whose name in the notification is followed in substance by the words: "as custodian for .......... (name of minor) under the Illinois Uniform Transfers to Minors Act";
(5) real estate or an interest therein is the subject of an executed and delivered deed, assignment or similar conveyance into the name of the transferor, an adult other than the transferor, or a trust company, followed in substance by the words: "as custodian for ......... (name of minor) under the Illinois Uniform Transfers to Minors Act". Said document, to be effective, shall also either be recorded by the transferor or the custodian or be executed by the custodian using a statement in substance in the following form:
"..............(name of custodian) hereby acknowledges receipt of the above property described:.........(insert a description of the custodial property sufficient to identify it) as custodian for the minor under the Illinois Transfers to Minors Act.
Dated: .............
........................ (Signature of Custodian)";
(6) a certificate of title issued by a department or agency of a state or of the United States which evidences title to tangible personal property is either:
(i) issued in the name of the transferor, an adult other than the transferor, or a trust company, followed in substance by the words: "as custodian for .......... (name of minor) under the Illinois Uniform Transfers to Minors Act"; or
(ii) delivered to the transferor, an adult other than the transferor or a trust company, endorsed to that person followed in substance by the words: "as custodian for .......... (name of minor) under the Illinois Uniform Transfers to Minors Act";
(7) the beneficial interest in a land trust is assigned to the transferor, an adult other than the transferor or a trust company, followed in substance by the words:
"as custodian for ......... (name of minor) under the Illinois Uniform Transfers to Minors Act".
The assignment and its acceptance by the custodian must be delivered to the trustee of the land trust and an acknowledgment of receipt obtained; or
(8) an interest in any property not described in paragraphs (1) through (7) is transferred to the transferor, an adult other than the transferor or a trust company by a written instrument in substantially the form set forth in subsection (b).
(b) An instrument in the following form satisfies the requirements of paragraphs (1)(ii) and (8) of subsection (a):

(760 ILCS 20/11) (from Ch. 110 1/2, par. 261)
Sec. 11. Single Custodianship. A transfer may be made only for one minor, and only one person may be the custodian. All custodial property held under this Act by the same custodian for the benefit of the same minor constitutes a single custodianship.
(Source: P.A. 84-915.)

(760 ILCS 20/12) (from Ch. 110 1/2, par. 262)
Sec. 12. Validity and Effect of Transfer. (a) The validity of a transfer made in a manner prescribed in this Act is not affected by:
(1) failure of the transferor to comply with Section 10(c) concerning possession and control;
(2) designation of an ineligible custodian; or
(3) death or incapacity of a person nominated under Section 4 or designated under Section 10 as custodian or the disclaimer of the office by that person.
(b) A transfer made pursuant to Section 10 is irrevocable, and the custodial property is indefeasibly vested in the minor, but the custodian has all the rights, powers, duties, and authority provided in this Act, and neither the minor nor the minor's representative has any right, power, duty, or authority with respect to the custodial property except as provided in this Act.
(c) By making a transfer, the transferor incorporates in the disposition all the provisions of this Act and grants to the custodian, and to any third person dealing with a person designated as custodian, the respective powers, rights, and immunities provided in this Act.
(Source: P.A. 84-1129.)

(760 ILCS 20/13) (from Ch. 110 1/2, par. 263)
Sec. 13. Care of Custodial Property. (a) A custodian shall:
(1) take control of custodial property;
(2) register or record title to custodial property if appropriate; and
(3) collect, hold, manage, invest, and reinvest custodial property.
(b) The custodian, notwithstanding statutes restricting investments by fiduciaries, shall invest and reinvest the custodial property as would a prudent person of discretion and intelligence who is seeking a reasonable income and the preservation of his capital, including without limitation in one or more common trust funds as defined in and from time to time established, maintained and administered pursuant to "An Act concerning common trust funds", approved July 29, 1943, as now or hereafter amended, except that he may, in his discretion and without liability to the minor or his estate, retain custodial property given to the minor in a manner prescribed in this Act or hold money so given in an account in the financial institution to which it was paid or delivered by the transferor.
(c) A custodian may invest in or pay premiums on life insurance or endowment policies on (i) the life of the minor only if the minor or the minor's estate is the sole beneficiary, or (ii) the life of another person in whom the minor has an insurable interest only to the extent that the minor, the minor's estate, or the custodian in the capacity of custodian, is the irrevocable beneficiary.
(d) A custodian at all times shall keep custodial property separate and distinct from all other property in a manner sufficient to identify it clearly as custodial property of the minor. Custodial property consisting of an undivided interest is so identified if the minor's interest is held as a tenant in common and is fixed. Custodial property subject to recordation is so identified if it is recorded, and custodial property subject to registration is so identified if it is either registered, or held in an account designated, in the name of the custodian, followed in substance by the words: "as a custodian for .......... (name of minor) under the Illinois Uniform Transfers to Minors Act".
(e) A custodian shall keep records of all transactions with respect to custodial property, including information necessary for the preparation of the minor's tax returns, and shall make them available for inspection at reasonable intervals by a parent or representative of the minor or by the minor if the minor has attained the age of 14 years.
(Source: P.A. 84-1129.)

(760 ILCS 20/14) (from Ch. 110 1/2, par. 264)
Sec. 14. Powers of Custodian. (a) A custodian, acting in a custodial capacity, has all the rights, powers, and authority over custodial property that unmarried adult owners have over their own property, but a custodian may exercise those rights, powers, and authority in that capacity only.
(b) This Section does not relieve a custodian from liability for breach of Section 13.
(Source: P.A. 84-915.)

(760 ILCS 20/15) (from Ch. 110 1/2, par. 265)
Sec. 15. Use of Custodial Property.
(a) A custodian may deliver or pay to the minor or expend for the minor's benefit so much of the custodial property as the custodian considers advisable for the use and benefit of the minor, without court order and without regard to (i) the duty or ability of the custodian personally or of any other person to support the minor, or (ii) any other income or property of the minor which may be applicable or available for that purpose.
(a-5) At any time, a custodian may transfer part or all of the custodial property to a qualified minor's trust without a court order. Such a transfer terminates the custodianship to the extent of the transfer.
(b) On petition of an interested person or the minor if the minor has attained the age of 14 years, the court may order the custodian to deliver or pay to the minor or expend for the minor's benefit so much of the custodial property as the court considers advisable for the use and benefit of the minor.
(c) A delivery, payment, or expenditure under this Section is in addition to, not in substitution for, and does not affect any obligation of a person to support the minor.
(Source: P.A. 91-90, eff. 1-1-00.)

(760 ILCS 20/16) (from Ch. 110 1/2, par. 266)
Sec. 16. Custodian's Expenses, Compensation, and Bond. (a) A custodian is entitled to reimbursement from custodial property for reasonable expenses incurred in the performance of the custodian's duties.
(b) Except for one who is a transferor under Section 5, a custodian has a noncumulative election during each calendar year to charge reasonable compensation for services performed during that year.
(c) Except as provided in Section 19(f), a custodian need not give a bond.
(d) A custodian not compensated for his services is not liable for losses to the custodial property unless they result from his bad faith, intentional wrongdoing or gross negligence or from his failure to maintain the standard of prudence in investing the custodial property provided in this Act.
(Source: P.A. 84-1129.)

(760 ILCS 20/17) (from Ch. 110 1/2, par. 267)
Sec. 17. Exemption of Third Person from Liability. A third person in good faith and without court order may act on the instructions of or otherwise deal with any person purporting to make a transfer or purporting to act in the capacity of a custodian and, in the absence of knowledge, is not responsible for determining:
(1) the validity of the purported custodian's designation;
(2) the propriety of, or the authority under this Act for, any act of the purported custodian;
(3) the validity or propriety under this Act of any instrument or instructions executed or given either by the person purporting to make a transfer or by the purported custodian; or
(4) the propriety of the application of any property of the minor delivered to the purported custodian.
(Source: P.A. 84-1129.)

(760 ILCS 20/18) (from Ch. 110 1/2, par. 268)
Sec. 18. Liability to Third Persons. (a) A claim based on (i) a contract entered into by a custodian acting in a custodial capacity, (ii) an obligation arising from the ownership or control of custodial property, or (iii) a tort committed during the custodianship, may be asserted against the custodial property by proceeding against the custodian in the custodial capacity, whether or not the custodian or the minor is personally liable therefor.
(b) A custodian is not personally liable:
(1) on a contract properly entered into in the custodial capacity unless the custodian fails to reveal that capacity and to identify the custodianship in the contract; or
(2) for an obligation arising from control of custodial property or for a tort committed during the custodianship unless the custodian is personally at fault.
(c) A minor is not personally liable for an obligation arising from ownership of custodial property or for a tort committed during the custodianship unless the minor is personally at fault.
(Source: P.A. 84-915.)

(760 ILCS 20/19) (from Ch. 110 1/2, par. 269)
Sec. 19. Renunciation, Resignation, Death, or Removal of Custodian; Designation of Successor Custodian.
(a) A person nominated under Section 4 or designated under Section 6 or Section 10 as custodian may decline to serve by delivering a valid disclaimer to the person who made the nomination or designation or to the transferor or the transferor's representative. If the event giving rise to a transfer has not occurred and no substitute custodian able, willing, and eligible to serve was nominated under Section 4, the person who made the nomination or designation may nominate a substitute custodian; otherwise the transferor or the transferor's representative shall designate a substitute custodian at the time of the transfer in either case from among the persons eligible to serve as custodian for that kind of property under Section 10(a). The custodian so designated has the rights of a successor custodian.
(b) At any time or times a transferor or his representative may designate an adult or a trust company as successor custodian, single or successive, by executing and dating an instrument of designation and delivering it to the custodian or if he is deceased or is a person with a disability to his representative. A custodian at any time when a vacancy would otherwise occur may designate a trust company or an adult as successor custodian by executing and dating an instrument of designation. If an instrument of designation does not contain or is not accompanied by the resignation of the custodian, the designation of the successor does not take effect until the custodian resigns, dies, becomes a person with a disability, or is removed. If a transferor or a custodian has executed more than one instrument of designation, the instrument dated on the earlier date shall be treated as revoked by the instrument dated on the later date; however, a designation by a transferor or his representative shall not be revoked by a custodian. A successor custodian has all the powers, duties and immunities of a custodian designated in a manner prescribed by this Act.
(c) A custodian may resign at any time by delivering written notice to the minor if the minor has attained the age of 14 years and to the successor custodian and by delivering the custodial property to the successor custodian.
(d) If a custodian is ineligible, dies, or becomes a person with a disability and no successor has been effectively designated and the minor has attained the age of 14 years, the minor may designate as successor custodian, in the manner prescribed in subsection (b), an adult member of the minor's family, a guardian of the minor, or a trust company. If the minor has not attained the age of 14 years or fails to act within 60 days after the ineligibility, death, or incapacity, the guardian of the minor becomes successor custodian. If the minor has no guardian or the guardian declines to act, the transferor, the representative of the transferor or of the custodian, an adult member of the minor's family, or any other interested person may petition the court to designate a successor custodian.
(e) A custodian who declines to serve under subsection (a) or resigns under subsection (c), or the representative of a deceased custodian or a custodian with a disability, as soon as practicable, shall put the custodial property and records in the possession and control of the successor custodian. The successor custodian by action may enforce the obligations to deliver custodial property and records and becomes responsible for each item as received.
(f) A transferor, the representative of a transferor, an adult member of the minor's family, a guardian of the person of the minor, the guardian of the minor, or the minor if the minor has attained the age of 14 years may petition the court to remove the custodian for cause and to designate a successor custodian not inconsistent with an effective designation or to require the custodian to give appropriate bond.
(Source: P.A. 99-143, eff. 7-27-15.)

(760 ILCS 20/20) (from Ch. 110 1/2, par. 270)
Sec. 20. Accounting by and Determination of Liability of Custodian. (a) A minor who has attained the age of 14 years, the minor's representative, an adult member of the minor's family, a transferor, or a transferor's representative may petition the court (i) for an accounting by the custodian or the custodian's representative; or (ii) for a determination of responsibility, as between the custodial property and the custodian personally, for claims against the custodial property unless the responsibility has been adjudicated in an action under Section 18 to which the minor or the minor's representative was a party.
(b) A successor custodian may petition the court for an accounting by the predecessor custodian.
(c) The court, in a proceeding under this Act or in any other proceeding, may require or permit the custodian or the custodian's representative to account.
(d) If a custodian is removed under Section 19(f), the court shall require an accounting and order delivery of the custodial property and records to the successor custodian and the execution of all instruments required for transfer of the custodial property.
(Source: P.A. 84-1129.)

(760 ILCS 20/21) (from Ch. 110 1/2, par. 271)
Sec. 21. Termination of Custodianship. (a) The custodian shall transfer in an appropriate manner the custodial property (to the extent that it has not been used pursuant to this Act) to the minor or to the minor's estate upon the earlier of:
(1) the minor's attainment of 21 years of age with respect to custodial property transferred under Section 5 or 6;
(2) the minor's attainment of majority under the laws of this State other than this Act with respect to custodial property transferred under Section 7 or 8; or
(3) the minor's death.
(b) To the extent the custodial property is real property or an interest in real property, no conveyance or delivery to the minor or to the minor's estate is necessary to terminate the powers or rights of the custodian upon the minor's attainment of age 21 or 18 years, as the case may be, or upon the minor's death.
(Source: P.A. 84-1129.)

(760 ILCS 20/22) (from Ch. 110 1/2, par. 272)
Sec. 22. Applicability. This Act applies to a transfer within the scope of Section 3 made after its effective date if:
(1) the transfer purports to have been made under the Uniform Gifts to Minors Act of this State; or
(2) the instrument by which the transfer purports to have been made uses in substance the designation "as custodian under the Uniform Gifts to Minors Act" or "as custodian under the Uniform Transfers to Minors Act" of any other state, and the application of this Act is necessary to validate the transfer.
(Source: P.A. 84-915.)

(760 ILCS 20/23) (from Ch. 110 1/2, par. 273)
Sec. 23. Effect on Existing Custodianships. (a) Any transfer of custodial property whether or not now defined in this Act made before the effective date of this Act is validated notwithstanding that there was no specific authority in the Uniform Gifts to Minors Act of this State for the coverage of custodial property of that kind or for a transfer from that source at the time the transfer was made.
(b) This Act applies to all transfers made before the effective date of this Act in a manner and form prescribed in the Uniform Gifts to Minors Act of this State, except insofar as the application impairs vested rights.
(Source: P.A. 84-1129.)

(760 ILCS 20/24) (from Ch. 110 1/2, par. 274)
Sec. 24. Uniformity of Application and Construction. This Act shall be applied and construed to effectuate its general purpose to make uniform to the extent accepted by this State the law with respect to the subject of this Act among states enacting it.
(Source: P.A. 84-1129.)



760 ILCS 25/ - Disclaimer Under Nontestamentary Instrument Act.

(760 ILCS 25/0.01) (from Ch. 30, par. 210)
Sec. 0.01. Short title. This Act may be cited as the Disclaimer Under Nontestamentary Instrument Act.
(Source: P.A. 86-1324.)

(760 ILCS 25/1) (from Ch. 30, par. 211)
Sec. 1. Right to Disclaim Transfers Under Nontestamentary Instruments. A grantee, donee, person succeeding to a disclaimed interest, beneficiary under a nontestamentary instrument or contract or person designated to take pursuant to a power of appointment exercised by a nontestamentary instrument may disclaim in whole or in part the succession to any property, real or personal, or interest therein by delivering or filing a written disclaimer in the manner provided in Section 2-7 of the "Probate Act of 1975".
(Source: P.A. 83-426.)



760 ILCS 30/ - Instruments Regarding Adopted Children Act.

(760 ILCS 30/0.01) (from Ch. 40, par. 1651.9)
Sec. 0.01. Short title. This Act may be cited as the Instruments Regarding Adopted Children Act.
(Source: P.A. 86-1324.)

(760 ILCS 30/1) (from Ch. 40, par. 1652)
Sec. 1. Property rights. For the purpose of determining the property rights of any person under any nontestamentary instrument, an adopted child's relationship to his or her adopting and natural parents shall be governed by Section 2-4 of the Probate Act of 1975. For the purpose of determining the property rights of any person under any nontestamentary instrument, the changes made by this amendatory Act of 1997 apply to all nontestamentary instruments executed on or after January 1, 1998.
(Source: P.A. 90-237, eff. 1-1-98.)



760 ILCS 35/ - Trusts and Dissolutions of Marriage Act.

(760 ILCS 35/0.01) (from Ch. 148, par. 300)
Sec. 0.01. Short title. This Act may be cited as the Trusts and Dissolutions of Marriage Act.
(Source: P.A. 86-1324.)

(760 ILCS 35/1) (from Ch. 148, par. 301)
Sec. 1. (a) Unless the governing instrument or the judgment of judicial termination of marriage expressly provides otherwise, judicial termination of the marriage of the settlor of a trust revokes every provision which is revocable by the settlor pertaining to the settlor's former spouse in a trust instrument or amendment thereto executed by the settlor before the entry of the judgment of judicial termination of the settlor's marriage, and any such trust shall be administered and construed as if the settlor's former spouse had died upon entry of the judgment of judicial termination of the settlor's marriage.
(b) A trustee who has no actual knowledge of a judgment of judicial termination of the settlor's marriage, shall have no liability for any action taken or omitted in good faith on the assumption that the settlor is married. The preceding sentence is intended to affect only the liability of the trustee and shall not affect the disposition of beneficial interests in any trust.
(c) "Trust" means a trust created by a nontestamentary instrument executed after the effective date of this Act, except that, unless in the governing instrument the provisions of this Act are made applicable by specific reference, the provisions of this Act do not apply to any (a) land trust; (b) voting trust; (c) security instrument such as a trust deed or mortgage; (d) liquidation trust; (e) escrow; (f) instrument under which a nominee, custodian for property or paying or receiving agent is appointed; or (g) trust created by a deposit arrangement in a bank or savings institution, commonly known as "Totten Trust".
(d) The phrase "provisions pertaining to the settlor's former spouse" includes, but is not limited to, every present or future gift or interest or power of appointment given to the settlor's former spouse or right of the settlor's former spouse to serve in a fiduciary capacity.
(e) A provision is revocable by the settlor if the settlor has the power at the time of the entry of the judgment of judicial termination of the settlor's marriage to revoke, modify or amend said provision, either alone or in conjunction with any other person or persons.
(f) "Judicial termination of marriage" includes, but is not limited to, divorce, dissolution, annulment or declaration of invalidity of marriage.
(Source: P.A. 99-78, eff. 7-20-15.)



760 ILCS 40/ - Trusts for Employees Act.

(760 ILCS 40/0.01) (from Ch. 48, par. 39s-90)
Sec. 0.01. Short title. This Act may be cited as the Trusts for Employees Act.
(Source: P.A. 86-1324.)

(760 ILCS 40/1) (from Ch. 48, par. 39t)
Sec. 1. A trust created as a part of a plan for the benefit of some or all of the employes of one or more employers, including, but without limitation, a stock bonus, pension, disability, death benefit, profit sharing, unemployment benefit or other plan, for the purpose of distributing for the benefit of the employes, including their beneficiaries, the earnings or the principal, or both earnings and principal, of the fund held in trust, may continue in perpetuity or for such time as may be necessary to accomplish the purpose for which it is created, and shall not be invalid as violating any rule of law against perpetuities or suspension of the power of alienation of the title to property.
(Source: Laws 1957, p. 305.)

(760 ILCS 40/2) (from Ch. 48, par. 39u)
Sec. 2. No rule of law against perpetuities or suspension of the power of alienation of the title to property shall operate to invalidate any trust heretofore created or attempted to be created by an employer as part of a stock bonus, pension, disability, death benefit, or profit sharing plan for the benefit of some or all of his employes to which contributions are made by the employer or employes or both, for the purpose of distributing to the employes earnings or principal or both earnings and principal of the fund held in trust, unless the trust is terminated by a court of competent jurisdiction in a suit instituted within three years after the effective date of this Act.
(Source: Laws 1945, p. 761.)

(760 ILCS 40/2a) (from Ch. 48, par. 39u1)
Sec. 2a. No rule of law against perpetuities or suspension of the power of alienation of the title to property shall operate to invalidate any trust of the sort described in Section 1 of this Act heretofore created or attempted to be created unless the trust is terminated by the circuit court in a suit instituted within 3 years after the effective date of this amendatory act of 1957.
(Source: P.A. 79-1360.)

(760 ILCS 40/3) (from Ch. 48, par. 39v)
Sec. 3.
If any provision of this Act or the application thereof is held invalid, such invalidity shall not affect other provisions or applications of the Act which can be given effect without the invalid provision or application, and to this end the provisions of this Act are declared to be severable.
(Source: Laws 1945, p. 761.)



760 ILCS 45/ - Common Trust Fund Act.

(760 ILCS 45/1) (from Ch. 17, par. 2101)
Sec. 1. Short title. This Act may be cited as the "Common Trust Fund Act".
(Source: Laws 1943, vol. 1, p. 230.)

(760 ILCS 45/2) (from Ch. 17, par. 2102)
Sec. 2. Definitions.) As used in this Act, unless the context otherwise requires:
(a) "Bank or trust company" means any state bank, any national bank, any trust company or any other corporation, qualified to act as a fiduciary in this State.
(b) "Affiliate" means any state bank, any national bank, any trust company or any other corporation, which is qualified to act as a fiduciary in this or any other State, and which is a member of the same affiliated group (within the meaning of Section 1504 of the Internal Revenue Code of 1954, as amended) of which the bank or trust company maintaining the particular common trust fund is a member.
(c) "Fiduciary" means a bank or trust company or an affiliate acting in any of the following capacities, namely: testamentary trustee, trustee appointed by any court, trustee or agent under any written agreement, declaration or instrument of trust, executor, administrator, guardian, or custodian under a uniform transfers to minors act.
(d) "Common trust fund" means a fund maintained by a bank or trust company exclusively for the collective investment and reinvestment of moneys contributed thereto by the bank or trust company or any affiliate thereof, in the capacity of a fiduciary or co-fiduciary.
(e) "Custodian under a uniform transfers to minors act", means an account which the Secretary of the Treasury of the United States has determined is established pursuant to a State law which is substantially similar to the "Illinois Uniform Transfers to Minors Act" and with respect to which account the bank or trust company serving as custodian has established to the satisfaction of the Secretary of the Treasury of the United States that it has duties and responsibilities similar to duties and responsibilities of a trustee or guardian.
(Source: P.A. 84-915.)

(760 ILCS 45/3) (from Ch. 17, par. 2103)
Sec. 3. Establishment of common trust fund. Any bank or trust company may, at and during such time as it is qualified to act as a fiduciary in this State, establish, maintain, and administer one or more common trust funds for the purpose of furnishing investments to itself as a fiduciary, or to itself and another or others as co-fiduciaries. An investment in a common trust fund does not constitute an investment in the various securities composing the common trust fund, but is an investment in the fund as an entity. A bank or trust company, in its capacity as a fiduciary or co-fiduciary, whether that fiduciary capacity arose before or is created after this Act takes effect, may invest funds that it holds for investment in that capacity in interests in one or more common trust funds, subject to the following limitations:
(1) In the case of a fiduciary other than an

administrator, the investment may be made in a common trust fund if such an investment is not expressly prohibited by the instrument, judgment, or order creating the fiduciary relationship, or by an amendment thereof, and if, under the instrument, judgment, or order creating the fiduciary relationship, or an amendment thereof, the funds so held for investment might properly be invested in an investment with the overall investment characteristics of the common trust fund, considered as an entity, and if, in the case of co-fiduciaries, the bank or trust company procures the consent of its co-fiduciary or co-fiduciaries to the investment in those interests. If the instrument creating the fiduciary relationship gives to the bank or trust company the exclusive right to select investments, the consent of the co-fiduciary shall not be required. Any person acting as co-fiduciary with any such bank or trust company is hereby authorized to consent to the investment in those interests.

(2) In the case of an administrator, the investment

may be made upon approval by the court.

(3) A bank or trust company in establishing,

maintaining and administering one or more common trust funds for the purpose of furnishing investments to itself as fiduciary shall have a duty to invest and manage such common trust fund assets as follows:

(A) The bank or trust company has a duty to

invest and manage common trust fund assets as a prudent investor would considering the purposes, terms, distribution requirements, and other circumstances of the common trust fund. This standard requires the exercise of reasonable care, skill, and caution and is to be applied to investments not in isolation, but in the context of the common trust fund portfolio as a whole and as a part of an overall investment strategy that should incorporate risk and return objectives reasonably suitable to the common trust fund.

(B) No specific investment or course of action

is, taken alone, prudent or imprudent. The bank or trust company may invest in every kind of property and type of investment, subject to this Section. The bank or trust company's investment decisions and actions are to be judged in terms of the bank or trust company's reasonable business judgment regarding the anticipated effect on the common trust fund portfolio as a whole under the facts and circumstances prevailing at the time of the decision or action. The standard set forth in this paragraph (3) is a test of conduct and not of resulting performance.

(C) The circumstances that the bank or trust

company may consider in making investment decisions include, without limitation, the general economic conditions, the possible effect of inflation, the role each investment or course of action plays within the overall portfolio, and the expected total return.

(D) The bank or trust company may invest and

reinvest common trust fund assets in interests in any open-end or closed-end management type investment company or investment trust (hereafter referred to as a "mutual fund") registered under the Investment Company Act of 1940 or may retain, sell, or exchange those interests, provided that the portfolio of the mutual fund, as an entity, is appropriate under the provisions of this Act. The bank or trust company is not prohibited from investing, reinvesting, retaining, or exchanging as common fund assets any interests in any mutual fund for which the bank or trust company or an affiliate acts as advisor or manager solely on the basis that the bank or trust company (or its affiliate) provides services to the mutual fund and receives reasonable remuneration for those services. A bank or trust company or its affiliate is not required to reduce or waive its compensation for services provided in connection with the administration, investment, and management of the common trust fund or a participant in the common trust fund because the bank or trust company invests, reinvests, or retains common trust fund assets in a mutual fund, if the total compensation paid by a participant to the bank or trust company and its affiliates, directly or indirectly, including any common trust fund fees, mutual fund fees, advisory fees, and management fees, is reasonable. However, a bank or trust company may receive fees equal to the amount of those fees that would be paid to any other party under Securities and Exchange Commission Rule 12b-1.

(4) A bank or trust company may not delegate the

investment functions of a common trust fund established or operating under Section 584 of the Internal Revenue Code pursuant to Section 5.1 of the Trusts and Trustees Act except as authorized by the Bureau of the Comptroller of the Currency of the U. S. Department of the Treasury. A bank or trust company may hire one or more agents to give the trustee advice with respect to investments of a common trust fund and pay reasonable and appropriate compensation to the agent provided that the final investment decisions and the exclusive management of the common trust fund remain with the bank or trust company.

(5) On or after the effective date of this amendatory

Act of 1991, this Section applies to all existing and future common trust funds, but only as to actions or inactions occurring after that effective date.

(Source: P.A. 89-344, eff. 8-17-95.)

(760 ILCS 45/3.1) (from Ch. 17, par. 2104)
Sec. 3.1. Participation by affiliates.) Any bank or trust company may include for the purpose of collective investment in any common trust fund or funds established, maintained and administered by it, funds held by an affiliate in its capacity as fiduciary or co-fiduciary, provided that the funds so held would be eligible for investment in the common trust fund or funds, had such common trust fund or funds been established, maintained and administered by the affiliate. Such participation by an affiliate may be pursuant to agreement providing for payment of reasonable compensation by the affiliate to the bank or trust company maintaining the fund or funds.
(Source: P.A. 80-772.)

(760 ILCS 45/4) (from Ch. 17, par. 2105)
Sec. 4. Written plan.) Each common trust fund shall be established, administered and maintained in accordance with a written declaration of trust, herein referred to as the "plan", prepared by the bank or trust company and approved by resolution of its board of directors. The plan shall make provision, not inconsistent with this Act, as to the following matters: (1) the manner in which the fund is to be operated, (2) the investment powers of the bank or trust company with respect to the fund, including the character and kind of investments which may be purchased for the fund, (3) the allocation and apportionment of income, profits and losses, (4) the terms and conditions governing the admission or withdrawal of investments or participations in the fund, (5) the auditing and settlement of accounts of the bank or trust company with respect to the fund, (6) the basis and method of valuing assets in the fund, (7) the basis upon which the fund may be terminated, and (8) such other matters as may be necessary or proper to define clearly the rights of participants in the common trust fund. The plan may provide that if a bond or other obligation for the payment of money is acquired as an investment for any common trust fund at a cost in excess of the par or maturity value thereof, such excess cost need not be amortized out of income within the common trust fund itself; if the plan, however, should provide for the amortization of such excess cost out of the income of such obligation, then such amortization shall be made during but not beyond the period that such obligation is held as an investment in such fund by deducting from each receipt of income and adding to principal an amount equal to the sum obtained by dividing such excess cost by the number of periodic payments of income to accrue on such obligation from the date of such acquisition until its maturity date. The plan may provide that Series G United States Savings Bonds, or any other United States Bonds of any kind or series which are purchasable at a price equivalent to the maturity value thereof and which provide for a decline in redemption value at any time or times between purchase and maturity, (a) may be purchased at any time for the common trust fund, (b) may be transferred from a participating trust to the common trust fund at par or maturity value in lieu of a contribution of money, and (c) shall at all times and for all purposes of the common trust fund be valued at par or maturity value. The provisions of the plan shall control all participations in the fund and the rights and benefits of all persons interested in such participations, as beneficiaries or otherwise. The plan may be amended from time to time pursuant to resolution of the board of directors of the bank or trust company. A copy of the plan shall be available at the principal office of the bank or trust company and any affiliate thereof during all regular business hours, for inspection by any person having an interest in a trust, any funds of which are invested in a participation in the common trust fund, and upon reasonable request a copy of the plan shall be furnished to such person.
(Source: P.A. 80-772.)

(760 ILCS 45/5) (from Ch. 17, par. 2106)
Sec. 5. Management of the common trust funds. Title to all assets of the common trust fund shall, at all times, be vested in the bank or trust company, as trustee of the common trust fund, and such assets shall be deemed to be held by the bank or trust company, as such trustee. The bank or trust company may, however, hold any of the assets of a common trust fund in the name of a nominee, provided the records of such common trust fund clearly show the ownership of the asset to be in the bank or trust company, as trustee of the common trust fund, and the facts regarding its holding. The bank or trust company shall have the exclusive management and control of each common trust fund administered by it, and the sole right at any time to sell, convert, reinvest, exchange, transfer or otherwise change or dispose of the assets comprising the fund. The bank or trust company shall, at least once each year, cause an audit of each common trust fund administered by it to be made by a certified public accountant or a public accountant registered in the State of Illinois. A copy of each such audit shall be available at the principal office of the bank or trust company and any affiliate thereof during all regular business hours, for inspection by any person having an interest in a trust, any funds of which are invested in a participation in such common trust fund, and upon reasonable request a copy of any such audit shall be furnished to such person. The reasonable expense of any such audit made by an independent certified public accountant or by an independent public accountant registered in the State of Illinois may be charged to the principal or income of the common trust fund, or partly to each, as the bank or trust company may determine. The bank or trust company may charge a fee for the management of any common trust fund administered by it, and such fee may be charged in whole or in part against the common trust fund, provided that the fractional part of such fee proportionate to the interest of each participant shall not, when added to any other compensations charged by the bank or trust company or any affiliate thereof to the participant, exceed the total amount of compensations which would have been charged to said participant if no assets of said participant had been invested in participations in the fund. If, however, the common trust is invested in a mutual fund for which the bank or trust company or an affiliate provides services and receives compensation, then the total compensation paid by a participant to the bank or trust company and its affiliates, directly or indirectly, including any common trust fund fees, mutual fees, advisory fees, and management fees, must be reasonable. The bank or trust company may reimburse itself out of the common trust fund for such reasonable expense incurred by it in the administration of such fund as would have been chargeable to the respective participating fiduciary accounts, if incurred in the separate administration of those accounts.
(Source: P.A. 89-344, eff. 8-17-95.)

(760 ILCS 45/6) (from Ch. 17, par. 2107)
Sec. 6. Participation in common trust fund.) The bank or trust company shall designate clearly upon its records the names of the fiduciary accounts on behalf of which the bank or trust company, or any affiliate thereof, as fiduciary or co-fiduciary, owns a participation in the common trust fund, and the extent of the interest of such fiduciary accounts therein. No interest in a common trust fund shall be negotiable or assignable. No fiduciary account holding a participation in a common trust fund shall have, or be deemed to have, any ownership or interest in any particular asset or investment in the common trust fund, but shall have only its proportionate beneficial interest in the fund as a whole.
(Source: P.A. 80-772.)

(760 ILCS 45/7) (from Ch. 17, par. 2108)
Sec. 7. Severability. If any provision of this Act or the application thereof to any person or circumstance is held invalid, such invalidity shall not affect the other provisions or applications of the Act which can be given effect without the invalid provision or application, and to this end the provisions of this Act are declared to be severable.
(Source: Laws 1943, vol. 1, p. 230.)

(760 ILCS 45/8)
Sec. 8. Reliance on Commissioner of Banks and Real Estate. No fiduciary or other person shall be liable under this Act for any act done or omitted in good faith in conformity with any rule, interpretation, or opinion issued by the Commissioner of Banks and Real Estate, notwithstanding that after the act or omission has occurred, the rule, opinion, or interpretation upon which reliance is placed is amended, rescinded, or determined by judicial or other authority to be invalid for any reason.
(Source: P.A. 90-161, eff. 7-23-97.)



760 ILCS 51/ - Uniform Prudent Management of Institutional Funds Act.

(760 ILCS 51/1)
Sec. 1. Short title. This Act may be cited as the Uniform Prudent Management of Institutional Funds Act.
(Source: P.A. 96-29, eff. 6-30-09.)

(760 ILCS 51/2)
Sec. 2. Definitions. In this Act:
(1) "Charitable purpose" means the relief of poverty, the advancement of education or religion, the promotion of health, the promotion of a governmental purpose, or any other purpose the achievement of which is beneficial to the community.
(2) "Endowment fund" means an institutional fund or part thereof that, under the terms of a gift instrument, is not wholly expendable by the institution on a current basis. The term does not include assets that an institution designates as an endowment fund for its own use.
(3) "Gift instrument" means a record or records, including an institutional solicitation, under which property is granted to, transferred to, or held by an institution as an institutional fund.
(4) "Institution" means:
(A) a person, other than an individual, organized

and operated exclusively for charitable purposes;

(B) a government or governmental subdivision,

agency, or instrumentality, to the extent that it holds funds exclusively for a charitable purpose; or

(C) a trust that had both charitable and

noncharitable interests, after all noncharitable interests have terminated.

(5) "Institutional fund" means a fund held by an institution exclusively for charitable purposes. The term does not include:
(A) program-related assets;
(B) a fund held for an institution by a trustee that

is not an institution; or

(C) a fund in which a beneficiary that is not an

institution has an interest, other than an interest that could arise upon violation or failure of the purposes of the fund.

(6) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.
(7) "Program-related asset" means an asset held by an institution primarily to accomplish a charitable purpose of the institution and not primarily for investment.
(8) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.
(Source: P.A. 96-29, eff. 6-30-09.)

(760 ILCS 51/3)
Sec. 3. Standard of conduct in managing and investing institutional fund.
(a) Subject to the intent of a donor expressed in a gift instrument, an institution, in managing and investing an institutional fund, shall consider the charitable purposes of the institution and the purposes of the institutional fund.
(b) In addition to complying with the duty of loyalty imposed by law other than this Act, each person responsible for managing and investing an institutional fund shall manage and invest the fund in good faith and with the care an ordinarily prudent person in a like position would exercise under similar circumstances.
(c) In managing and investing an institutional fund, an institution:
(1) may incur only costs that are appropriate and

reasonable in relation to the assets, the purposes of the institution, and the skills available to the institution; and

(2) shall make a reasonable effort to verify facts

relevant to the management and investment of the fund.

(d) An institution may pool two or more institutional funds for purposes of management and investment.
(e) Except as otherwise provided by a gift instrument, the following rules apply:
(1) In managing and investing an institutional fund,

the following factors, if relevant, must be considered:

(A) general economic conditions;
(B) the possible effect of inflation or

deflation;

(C) the expected tax consequences, if any, of

investment decisions or strategies;

(D) the role that each investment or course of

action plays within the overall investment portfolio of the fund;

(E) the expected total return from income and

the appreciation of investments;

(F) other resources of the institution;
(G) the needs of the institution and the fund to

make distributions and to preserve capital; and

(H) an asset's special relationship or special

value, if any, to the charitable purposes of the institution.

(2) Management and investment decisions about an

individual asset must be made not in isolation but rather in the context of the institutional fund's portfolio of investments as a whole and as a part of an overall investment strategy having risk and return objectives reasonably suited to the fund and to the institution.

(3) Except as otherwise provided by law other than

this Act, an institution may invest in any kind of property or type of investment consistent with this Section.

(4) An institution shall diversify the investments

of an institutional fund unless the institution reasonably determines that, because of special circumstances, the purposes of the fund are better served without diversification.

(5) Within a reasonable time after receiving

property, an institution shall make and carry out decisions concerning the retention or disposition of the property or to rebalance a portfolio, in order to bring the institutional fund into compliance with the purposes, terms, and distribution requirements of the institution as necessary to meet other circumstances of the institution and the requirements of this Act.

(6) A person that has special skills or expertise,

or is selected in reliance upon the person's representation that the person has special skills or expertise, has a duty to use those skills or that expertise in managing and investing institutional funds.

(Source: P.A. 96-29, eff. 6-30-09.)

(760 ILCS 51/4)
Sec. 4. Appropriation for expenditure or accumulation of endowment fund; rules of construction.
(a) Subject to the intent of a donor expressed in the gift instrument, an institution may appropriate for expenditure or accumulate so much of an endowment fund as the institution determines is prudent for the uses, benefits, purposes, and duration for which the endowment fund is established. Unless stated otherwise in the gift instrument, the assets in an endowment fund are donor-restricted assets until appropriated for expenditure by the institution. In making a determination to appropriate or accumulate, the institution shall act in good faith, with the care that an ordinarily prudent person in a like position would exercise under similar circumstances, and shall consider, if relevant, the following factors:
(1) the duration and preservation of the endowment

fund;

(2) the purposes of the institution and the

endowment fund;

(3) general economic conditions;
(4) the possible effect of inflation or deflation;
(5) the expected total return from income and the

appreciation of investments;

(6) other resources of the institution; and
(7) the investment policy of the institution.
(b) To limit the authority to appropriate for expenditure or accumulate under subsection (a), a gift instrument must specifically state the limitation.
(c) Terms in a gift instrument designating a gift as an endowment, or a direction or authorization in the gift instrument to use only "income", "interest", "dividends", or "rents, issues, or profits", or "to preserve the principal intact", or words of similar import:
(1) create an endowment fund of permanent duration

unless other language in the gift instrument limits the duration or purpose of the fund; and

(2) do not otherwise limit the authority to

appropriate for expenditure or accumulate under subsection (a).

(Source: P.A. 96-29, eff. 6-30-09.)

(760 ILCS 51/5)
Sec. 5. Delegation of management and investment functions.
(a) Subject to any specific limitation set forth in a gift instrument or in law other than this Act, an institution may delegate to an external agent the management and investment of an institutional fund to the extent that an institution could prudently delegate under the circumstances. An institution shall act in good faith, with the care that an ordinarily prudent person in a like position would exercise under similar circumstances, in:
(1) selecting an agent;
(2) establishing the scope and terms of the

delegation, consistent with the purposes of the institution and the institutional fund; and

(3) periodically reviewing the agent's actions in

order to monitor the agent's performance and compliance with the scope and terms of the delegation.

(b) In performing a delegated function, an agent owes a duty to the institution to exercise reasonable care to comply with the scope and terms of the delegation.
(c) An institution that complies with subsection (a) is not liable for the decisions or actions of an agent to which the function was delegated.
(d) By accepting delegation of a management or investment function from an institution that is subject to the laws of this State, an agent submits to the jurisdiction of the courts of this State in all proceedings arising from or related to the delegation or the performance of the delegated function.
(e) An institution may delegate management and investment functions to its committees, officers, or employees as authorized by law of this State other than this Act.
(Source: P.A. 96-29, eff. 6-30-09.)

(760 ILCS 51/6)
Sec. 6. Release or modification of restrictions on management, investment, or purpose.
(a) If the donor consents in a record, an institution may release or modify, in whole or in part, a restriction contained in a gift instrument on the management, investment, or purpose of an institutional fund. A release or modification may not allow a fund to be used for a purpose other than a charitable purpose of the institution.
(b) The court, upon application of an institution, may modify a restriction contained in a gift instrument regarding the management or investment of an institutional fund if the restriction has become impracticable or wasteful, if it impairs the management or investment of the fund, or if, because of circumstances not anticipated by the donor, a modification of a restriction will further the purposes of the fund. The institution shall notify the Attorney General of the application, and the Attorney General must be given an opportunity to be heard. To the extent practicable, any modification must be made in accordance with the donor's probable intention.
(c) If a particular charitable purpose or a restriction contained in a gift instrument on the use of an institutional fund becomes unlawful, impracticable, impossible to achieve, or wasteful, the court, upon application of an institution, may modify the purpose of the fund or the restriction on the use of the fund in a manner consistent with the charitable purposes expressed in the gift instrument. The institution shall notify the Attorney General of the application, and the Attorney General must be given an opportunity to be heard.
(d) If an institution determines that a restriction contained in a gift instrument on the management, investment, or purpose of an institutional fund is unlawful, impracticable, impossible to achieve, or wasteful, the institution, 60 days after notification to the Attorney General, may release or modify the restriction, in whole or part, if:
(1) the institutional fund subject to the

restriction has a total value of less than $50,000;

(2) more than 20 years have elapsed since the fund

was established; and

(3) the institution uses the property in a manner

consistent with the charitable purposes expressed in the gift instrument.

(Source: P.A. 96-29, eff. 6-30-09.)

(760 ILCS 51/7)
Sec. 7. Reviewing compliance. Compliance with this Act is determined in light of the facts and circumstances existing at the time a decision is made or action is taken, and not by hindsight.
(Source: P.A. 96-29, eff. 6-30-09.)

(760 ILCS 51/8)
Sec. 8. Application to existing institutional funds. This Act applies to institutional funds existing on or established after the effective date of this Act. As applied to institutional funds existing on the effective date of this Act, this Act governs only decisions made or actions taken on or after that date.
(Source: P.A. 96-29, eff. 6-30-09.)

(760 ILCS 51/9)
Sec. 9. Relation to Electronic Signatures in Global and National Commerce Act. This Act modifies, limits, and supersedes the Electronic Signatures in Global and National Commerce Act, 15 U.S.C. Section 7001 et seq., but does not modify, limit, or supersede Section 101(c) of that Act, 15 U.S.C. Section 7001(c), or authorize electronic delivery of any of the notices described in Section 103(b) of that Act, 15 U.S.C. Section 7003(b).
(Source: P.A. 96-29, eff. 6-30-09.)

(760 ILCS 51/10)
Sec. 10. Uniformity of application and construction. In applying and construing this uniform Act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.
(Source: P.A. 96-29, eff. 6-30-09.)

(760 ILCS 51/10.1)
Sec. 10.1. Repeal. The following Act is repealed:
The Uniform Management of Institutional Funds Act.
(Source: P.A. 96-29, eff. 6-30-09.)

(760 ILCS 51/10.2)
Sec. 10.2. (Amendatory provisions; text omitted).
(Source: P.A. 96-29, eff. 6-30-09; text omitted.)

(760 ILCS 51/11)
Sec. 11. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 96-29, eff. 6-30-09.)



760 ILCS 55/ - Charitable Trust Act.

(760 ILCS 55/1) (from Ch. 14, par. 51)
Sec. 1. This Act may be cited as Charitable Trust Act.
(Source: Laws 1961, p. 2094.)

(760 ILCS 55/2) (from Ch. 14, par. 52)
Sec. 2. This Act applies to any and all trustees, as defined in Section 3, holding property of a value in excess of $4,000.
(Source: P.A. 90-469, eff. 8-17-97.)

(760 ILCS 55/3) (from Ch. 14, par. 53)
Sec. 3. "Trustee" means any person, individual, group of individuals, association, corporation, not-for-profit corporation, estate representative, or other legal entity holding property for or solicited for any charitable purpose; or any chief operating officer, director, executive director or owner of a corporation soliciting or holding property for a charitable purpose.
(Source: P.A. 90-469, eff. 8-17-97.)

(760 ILCS 55/4) (from Ch. 14, par. 54)
Sec. 4. (a) This Act does not apply to the United States, any State, territory or possession of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or to any of their agencies or to any governmental subdivision; or to a corporation sole, or other religious corporation, trust or organization which holds property for religious, charitable, hospital or educational purposes or for the purpose of operating cemeteries or a home or homes for the aged; nor to any agency or organization, incorporated or unincorporated, affiliated with and directly supervised by such a religious corporation or organization; or to an officer, director or trustee of any such religious corporation, trust or organization who holds property in his official capacity for like purposes; or to a charitable organization foundation, trust or corporation organized for the purpose of and engaged in the operation of schools or hospitals.
(b) As an alternative means of satisfying the duties and obligations otherwise imposed by this Act, any veterans organization chartered or incorporated under federal law and any veterans organization which is affiliated with and recognized in the bylaws of a congressionally chartered or incorporated veterans organization may register with the Attorney General as provided in Section 5 of this Act and comply with the filing requirements set forth in subsection (d) of Section 4 of the Solicitation for Charity Act.
(c) Any person who would be subject to the provisions of Section 2 of this Act solely by virtue of acting as agent in receiving, collecting, holding or transporting used or second hand personal property for a charitable organization, a veterans organization or an affiliate as described in subsection (b) shall be relieved of all duties and obligations otherwise imposed by this Act upon filing with the Attorney General the documents required under subsection (e) of Section 4 of the Solicitation for Charity Act.
(Source: P.A. 87-755.)

(760 ILCS 55/5) (from Ch. 14, par. 55)
Sec. 5. Registration requirement.
(a) The Attorney General shall establish and maintain a register of trustees subject to this Act and of the particular trust or other relationship under which they hold property for charitable purposes and, to that end, shall conduct whatever investigation is necessary, and shall obtain from public records, court officers, taxing authorities, trustees and other sources, copies of instruments, reports and records and whatever information is needed for the establishment and maintenance of the register.
(b) A registration statement shall be signed and verified under penalty of perjury by 2 officers of a corporate charitable organization or by 2 trustees if not a corporate organization. One signature will be accepted if there is only one officer or one trustee. A registration fee of $15 shall be paid with each initial registration. If a person, trustee or organization fails to maintain a registration of a trust or organization as required by this Act, and its registration is cancelled as provided in this Act, and if that trust or organization remains in existence and by law is required to be registered, in order to re-register, a new registration must be filed accompanied by required financial reports, and in all instances where re-registration is required, submitted, and allowed, the new re-registration materials must be filed, accompanied by a re-registration fee of $200.
(c) If a person or trustee fails to register or maintain registration of a trust or organization or fails to file reports as provided in this Act, the person or trustee is subject to injunction, to removal, to account, and to appropriate other relief before a court of competent jurisdiction exercising chancery jurisdiction. In the event of such action, the court may impose a civil penalty of not less than $500 nor more than $1,000 against the organization or trust estate that failed to register or to maintain a registration required under this Act. The collected penalty shall be used for charitable trust enforcement and for providing charitable trust information to the public.
(Source: P.A. 97-813, eff. 7-13-12.)

(760 ILCS 55/5A) (from Ch. 14, par. 55A)
Sec. 5A. Organizations that have been approved for participation under the Voluntary Payroll Deductions Act of 1983 shall be reported to the Attorney General by the Comptroller no later than May 1 of each year.
(Source: P.A. 87-755.)

(760 ILCS 55/6) (from Ch. 14, par. 56)
Sec. 6. (a) Every trustee subject to this Act who has received property for charitable purposes shall file and register with the Attorney General, within 6 months after any part of the income or principal is received for application to the charitable purpose, and prior to disbursements, a copy of the trust agreement, articles of incorporation or other written instrument, if any, providing for his title, powers or duties. In the event a trustee subject to this Act is holding property for charitable purposes under no such written instrument, such trustee nevertheless shall file, in lieu of such instrument, a statement in writing setting forth his title, powers and duties with respect to the property he is so holding. If any part of the income or principal is authorized or required to be applied to a charitable purpose, whether a remainder interest or charitable lead interest, at the time this Act takes effect, the filing shall be made within 6 months after the effective date of this Act. Upon complying with the requirement of this Section, banks and trust companies, authorized to accept and execute trusts in this State, and an individual or individuals duly appointed, qualified and acting as cofiduciary or cofiduciaries with any such bank or trust company, shall be exempt from all other provisions and requirements of this Act, but shall be required to annually file a copy of the federal Internal Revenue report or return for the trust within the time of its federal due date, with the Attorney General in lieu of other reporting.
(b) If the settlor is still living, any trust which is merely registered because it is a charitable remainder interest or charitable lead interest trust, and the charitable interest is not matured, whether revocable or irrevocable, the trust may upon written request be registered as a confidential registration. A confidential registration shall mean the Attorney General shall hold the file confidentially and not make any filings therein public, unless necessary and pursuant to litigation. The Attorney General may, however, disclose a confidential registration file for statistical reasons if all indications of name and identity are blocked out, but at all times maintaining the confidentiality as required in this subsection.
(Source: P.A. 87-755.)

(760 ILCS 55/7) (from Ch. 14, par. 57)
Sec. 7. (a) Except as otherwise provided, every trustee subject to this Act shall, in addition to filing copies of the instruments previously required, file with the Attorney General periodic annual written reports under oath, setting forth information as to the nature of the assets held for charitable purposes and the administration thereof by the trustee, in accordance with rules and regulations of the Attorney General.
(b) The Attorney General shall make rules and regulations as to the time for filing reports, the contents thereof, and the manner of executing and filing them. He may classify trusts and other relationships concerning property held for a charitable purpose as to purpose, nature of assets, duration of the trust or other relationship, amount of assets, amounts to be devoted to charitable purposes, nature of trustee, or otherwise, and may establish different rules for the different classes as to time and nature of the reports required to the ends (1) that he shall receive reasonably current, annual reports as to all charitable trusts or other relationships of a similar nature, which will enable him to ascertain whether they are being properly administered, and (2) that periodic reports shall not unreasonably add to the expense of the administration of charitable trusts and similar relationships. The Attorney General may suspend the filing of reports as to a particular charitable trust or relationship for a reasonable, specifically designated time upon written application of the trustee filed with the Attorney General and after the Attorney General has filed in the register of charitable trusts a written statement that the interests of the beneficiaries will not be prejudiced thereby and that periodic reports are not required for proper supervision by his office.
(c) A copy of an account filed by the trustee in any court having jurisdiction of the trust or other relationship, if the account has been approved by the court in which it was filed and notice given to the Attorney General as an interested party, may be filed as a report required by this Section.
(d) The first report for a trust or similar relationship hereafter established, unless the filing thereof is suspended as herein provided, shall be filed not later than one year after any part of the income or principal is authorized or required to be applied to a charitable purpose. If any part of the income or principal of a trust previously established is authorized or required to be applied to a charitable purpose at the time this Act takes effect, the first report, unless the filing thereof is suspended, shall be filed within 6 months after the effective date of this Act. In addition, every trustee registered hereunder that received more than $25,000 in revenue during a trust fiscal year or has possession of more than $25,000 of assets at any time during a fiscal year shall file an annual financial report within 6 months of the close of the trust's or organization's fiscal year, and if a calendar year the report shall be due on each June 30 of the following year. Every trustee registered hereunder that did not receive more than $25,000 in revenue or hold more than $25,000 in assets during a fiscal year shall file only a simplified summary financial statement disclosing only the gross receipts, total disbursements, and assets on hand at the end of the year, on forms prescribed by the Attorney General.
(e) The periodic reporting provisions of this Act do not apply to any trustee of a trust which is the subject matter of an adversary proceeding pending in the circuit court in this State. However, upon commencement of the proceeding the trustee shall file a report with the Attorney General informing him of that fact together with the title and number of the cause and the name of the court. Upon entry of final judgment in the cause the trustee shall in like manner report that fact to the Attorney General and fully account for all periods of suspension.
(f) The Attorney General in his discretion may, pursuant to rules and regulations promulgated by the Attorney General, accept executed copies of federal Internal Revenue returns and reports as a portion of the annual reporting. The report shall include a statement of any changes in purpose or any other information required to be contained in the registration form filed on behalf of the organization. The report shall be signed under penalty of perjury by the president and the chief fiscal officer of any corporate organization or by 2 trustees if not a corporation. One signature shall be accepted if there is only one officer or trustee.
(g) The Attorney General shall cancel the registration of any trust or organization that wilfully fails to comply with subsections (a), (b), (c) or (d) of this Section within the time prescribed, and the assets of the organization may through court proceedings be collected, debts paid and proceeds distributed under court supervision to other charitable purposes upon an action filed by the Attorney General as law and equity allow. Upon timely written request, the due date for filing may be extended by the Attorney General for a period of 60 days. Notice of registration cancellation shall be mailed by regular mail to the registrant at the registration file address or to its registered agent or president 21 days before the effective date of the cancellation. Reports submitted after registration is canceled shall require reregistration.
(h) Every trustee registered hereunder that received in any fiscal year more than $25,000 in revenue or held more than $25,000 in assets shall pay a fee of $15 along with each annual financial report filed pursuant to this Act. If an annual report is not timely filed, a late filing fee of an additional $100 is imposed and shall be paid as a condition of filing a late report. Reports submitted without the proper fee shall not be accepted for filing.
(Source: P.A. 90-469, eff. 8-17-97; 91-444, eff. 8-6-99.)

(760 ILCS 55/7.5)
Sec. 7.5. Charitable trust for the benefit of a minor or person with a disability; report.
(a) In the case of a charitable trust established for the benefit of a minor or person with a disability, the person or trustee responsible for the trust, if not the guardian or parent, shall report its existence by certified or registered United States mail to the parent or guardian of the minor or person with a disability within 30 days after formation of the trust and every 6 months thereafter. The written report shall include the name and address of the trustee or trustees responsible for the trust, the name and address of the financial institution at which funds for the trust are held, the amount of funds raised for the trust, and an itemized list of expenses for administration of the trust.
The guardian of the estate of the minor or person with a disability shall report the existence of the trust as part of the ward's estate to the court that appointed the guardian as part of its responsibility to manage the ward's estate as established under Section 11-13 of the Probate Act of 1975. Compliance with this Section in no way affects other requirements for trustee registration and reporting under this Act or any accountings or authorizations required by the court handling the ward's estate.
(b) If a person or trustee fails to report the existence of the trust to the minor's parent or guardian or to the parent or guardian of the person with a disability as required in this Section, the person or trustee is subject to injunction, to removal, to account, and to other appropriate relief before a court of competent jurisdiction exercising chancery jurisdiction.
(c) For the purpose of this Section, a charitable trust for the benefit of a minor or person with a disability is a trust, including a special needs trust, that receives funds solicited from the public under representations that such will (i) benefit a needy minor or person with a disability, (ii) pay the medical or living expenses of the minor or person with a disability, or (iii) be used to assist in family expenses of the minor or person with a disability.
(d) Each and every trustee of a charitable trust for the benefit of a minor or person with a disability must register under this Act and in addition must file an annual report as required by Section 7 of this Act.
(Source: P.A. 99-143, eff. 7-27-15.)

(760 ILCS 55/8) (from Ch. 14, par. 58)
Sec. 8. The Attorney General may make additional rules and regulations necessary for the administration of this Act.
(Source: Laws 1961, p. 2094.)

(760 ILCS 55/9) (from Ch. 14, par. 59)
Sec. 9. The Attorney General may investigate transactions and relationships of trustees subject to this Act for the purpose of determining whether the property held for charitable purposes is properly administered. He may require any agent, trustee, fiduciary, beneficiary, institution, association, or corporation, or other person to appear, at a named time and place, in the county designated by the Attorney General, where the person resides or is found, to give information under oath and to produce books, memoranda, papers, documents of title and evidence of assets, liability, receipts, or disbursements in the possession or control of the person ordered to appear.
(Source: Laws 1961, p. 2094.)

(760 ILCS 55/10) (from Ch. 14, par. 60)
Sec. 10. When the Attorney General requires the attendance of any person, as provided in Section 9, he shall issue an order setting forth the time when and the place where attendance is required and shall cause the same to be served upon the person in the manner provided for service of process in civil cases at least 14 days before the date fixed for attendance. Such order shall have the same force and effect as a subpoena and, upon application of the Attorney General, obedience to the order may be enforced by the circuit court in the county where the person receiving it resides or is found, in the same manner as though the notice were a subpoena. Such court may, in case of contumacy or refusal to obey the order issued by the Attorney General, issue an order requiring such person to appear before the Attorney General or to produce documentary evidence, if so ordered, or to give evidence touching the matter in question, and any failure to obey such order of the court may be punished by that court as a contempt upon itself. The investigation or hearing may be made by or before any Assistant Attorney General designated in writing by the Attorney General to conduct such investigation or hearing on his behalf. Witnesses ordered to appear shall be paid the same fees and mileage as are paid witnesses in the circuit courts of this State, and witnesses whose depositions are taken and the persons taking the same shall severally be entitled to the same fees as are paid for like services in the circuit courts of this State. The Attorney General or the Assistant Attorney General acting in his behalf is empowered to administer the necessary oath or affirmation to such witnesses.
(Source: P.A. 79-1361.)

(760 ILCS 55/11) (from Ch. 14, par. 61)
Sec. 11. Subject to reasonable rules and regulations adopted by the Attorney General, the register, copies of instruments and reports filed with the Attorney General shall be open to public inspection.
(Source: Laws 1961, p. 2094.)

(760 ILCS 55/12) (from Ch. 14, par. 62)
Sec. 12. The Attorney General may institute appropriate proceedings to secure compliance with this Act and to secure the proper administration of any trust or other relationship to which this Act applies. Venue shall be proper in any county where the Attorney General accepts and maintains the list of registrations. In furtherance of judicial economy, actions filed for violation of this Act may name multiple trustees, trusts, and organizations in a joint action where each has engaged in similar conduct in violation of this Act or where similar relief is sought against those defendants for violation of this Act.
(Source: P.A. 90-469, eff. 8-17-97.)

(760 ILCS 55/13) (from Ch. 14, par. 63)
Sec. 13. This Act shall apply regardless of any contrary provisions of any instrument.
(Source: Laws 1961, p. 2094.)

(760 ILCS 55/14) (from Ch. 14, par. 64)
Sec. 14. If any provision of this Act or the application thereof to any person or circumstance is held invalid, the invalidity shall not affect other provisions or applications of the Act which can be given effect without the invalid provision or application, and to this end the provisions of this Act are severable.
(Source: Laws 1961, p. 2094.)

(760 ILCS 55/15) (from Ch. 14, par. 65)
Sec. 15. (a) Charitable trustees are subject to certain duties otherwise defined in Illinois statutes and case law, which include but are not limited to the following:
(1) To avoid "self-dealing" and conflicts of interest;
(2) To avoid wasting charitable assets;
(3) To avoid incurring penalties, fines, and

unnecessary taxes;

(4) To adhere and conform the charitable organization

to its charitable purpose;

(5) To not make non-program loans, gifts, or advances

to any person, except as allowed by the General Not For Profit Corporation Act of 1986;

(6) To utilize the trust in conformity with its

purposes for the best interest of the beneficiaries;

(7) To timely file registration and financial reports

required by this Act; and

(8) To comply and to cause the charitable

organization to comply with this Act and, if incorporated, the General Not For Profit Corporation Act of 1986.

(b) Every person subject to this Act shall maintain accurate and detailed books and records at the principal office of the organization to provide the information required in this Act. All books and records shall be open for inspection at all reasonable times by the Attorney General or his authorized representative.
(Source: P.A. 87-755.)

(760 ILCS 55/15.5)
Sec. 15.5. Termination and transfer of certain trusts.
(a) If a trustee who is subject to this Act determines that the continued administration of a trust has become impractical because of the trust's small size or because of changed circumstances that adversely affect the charitable purpose or purposes of the trust, then after notifying each named charitable organization, if any, for the benefit of which the trust was created and after obtaining the consent of the Attorney General, the trustee may amend the terms of the governing instrument of the trust to the extent necessary to terminate the trust and to transfer the trust assets as provided in subsection (c) or (d). The Attorney General shall consent to the termination of the trust and the transfer of the trust assets only after having determined that the termination and transfer are necessary or appropriate, in the case of termination because of the trust's small size, to implement the charitable purpose or purposes of the trust or, in the case of termination because of changed circumstances, to fulfill the general intent of the donor of the trust as expressed in the governing instrument of the trust.
(b) For purposes of subsection (a), the term "small size" shall mean a trust for which the annual expenses of administration, including the trustee's fees, the investment management and accounting fees and excise taxes would, if charged entirely against income, exceed 25% of the income of the trust, and the term "changed circumstances" shall mean a condition in which the charitable purpose or purposes of the trust shall, in the judgment of the trustee, have become illegal, unnecessary, incapable of fulfillment, or inconsistent with the charitable needs of the community.
(c) Subject to subsection (d) with respect to a trust terminated because of the trust's small size, the trustee shall transfer the trust assets of the terminated trust to a community foundation or similar publicly-supported organization described in Section 170 (b)(1)(A)(vi) of the Internal Revenue Code of 1986, to be administered, in the case of termination because of the trust's small size, in implementation of the charitable purpose or purposes of the trust or, in the case of termination because of changed circumstances, in accordance with the general intent of the donor of the trust as expressed in the governing instrument of the trust.
(d) If a trust terminated because of the trust's small size was created for the benefit of a named charitable organization which has established an endowment fund and if the principal of the endowment fund is under its irrevocable terms no more expendable by the organization than is the principal of the trust under the terms of the governing instrument of the trust, the charitable organization may direct the trustee to transfer the trust assets of the trust to the endowment fund, to be administered in implementation of the charitable purpose or purposes of the trust.
(e) A trustee need not obtain the approval of any court in order to terminate a trust and to transfer the trust assets as provided in this Section.
(f) The provisions of this Section are an alternative to and not in abrogation of any other course of action provided by law. A trustee shall not incur any civil or criminal liability by reason of acting in accordance with this Section.
(Source: P.A. 89-575, eff. 1-1-97.)

(760 ILCS 55/16) (from Ch. 14, par. 66)
Sec. 16. (a) Any person who, intentionally and in breach of fiduciary duty with malice, misuses charitable assets is subject to punitive damages in an appropriate amount upon a trial on the issue.
(b) Upon an application to the chancery division of the circuit court in which the Attorney General alleges that a charitable trust needs to be protected or the trustees of a charitable organization or trust have engaged in a breach of fiduciary duty toward the organization, and injunctive relief and removal of the trustees is sought, the Court shall exercise its discretion as the equities require and may, as part of the injunctive relief, and after a hearing where the trustees shall have an opportunity to be heard, appoint temporarily or permanently a receiver or additional trustees to protect and operate the organization and may temporarily, or as ultimate relief for breach of duty or to protect the trust, permanently remove any charitable organization's trustees, corporate officers, directors and members from office and appoint replacements to protect the public interest.
(Source: P.A. 87-755.)

(760 ILCS 55/16.5)
Sec. 16.5. Terrorist acts.
(a) Any person or organization subject to registration under this Act, who knowingly acts to further, directly or indirectly, or knowingly uses charitable assets to conduct or further, directly or indirectly, an act or actions as set forth in Article 29D of the Criminal Code of 2012, is thereby engaged in an act or actions contrary to public policy and antithetical to charity, and all of the funds, assets, and records of the person or organization shall be subject to temporary and permanent injunction from use or expenditure and the appointment of a temporary and permanent receiver to take possession of all of the assets and related records.
(b) An ex parte action may be commenced by the Attorney General, and, upon a showing of probable cause of a violation of this Section or Article 29D of the Criminal Code of 2012, an immediate seizure of books and records by the Attorney General by and through his or her assistants or investigators or the Department of State Police and freezing of all assets shall be made by order of a court to protect the public, protect the assets, and allow a full review of the records.
(c) Upon a finding by a court after a hearing that a person or organization has acted or is in violation of this Section, the person or organization shall be permanently enjoined from soliciting funds from the public, holding charitable funds, or acting as a trustee or fiduciary within Illinois. Upon a finding of violation all assets and funds held by the person or organization shall be forfeited to the People of the State of Illinois or otherwise ordered by the court to be accounted for and marshaled and then delivered to charitable causes and uses within the State of Illinois by court order.
(d) A determination under this Section may be made by any court separate and apart from any criminal proceedings and the standard of proof shall be that for civil proceedings.
(e) Any knowing use of charitable assets to conduct or further, directly or indirectly, an act or actions set forth in Article 29D of the Criminal Code of 2012 shall be a misuse of charitable assets and breach of fiduciary duty relative to all other Sections of this Act.
(Source: P.A. 97-1150, eff. 1-25-13.)

(760 ILCS 55/17) (from Ch. 14, par. 67)
Sec. 17. Any trustee who with malice and without lawful authority, in violation of the trust purposes or by intentional breach of fiduciary duty, intentionally disburses or causes charitable trust funds to be used for his personal benefit or personal use in an amount in excess of $1,000 within a 5 year period is guilty of a Class 2 felony and is subject to punitive damages up to or equal to the amount misused and is subject to a civil penalty of up to $50,000 for each intentional knowing violation.
(Source: P.A. 87-755.)

(760 ILCS 55/18) (from Ch. 14, par. 68)
Sec. 18. All copies of registration materials or financial documents filed with the Attorney General pursuant to the provisions of this Act shall, when certified by him or by his designated Assistant Attorney General, be taken and received in all courts, public offices and official bodies as business records of the filer.
(Source: P.A. 87-755.)

(760 ILCS 55/19) (from Ch. 14, par. 69)
Sec. 19. There is created in the State Treasury the Illinois Charity Bureau Fund. All fees and penalties collected by the Attorney General pursuant to this Act shall be deposited in the Illinois Charity Bureau Fund in the State Treasury. Moneys in the Fund shall be appropriated to the Attorney General for charitable trust enforcement purposes and dissemination of public information.
(Source: P.A. 90-469, eff. 8-17-97.)



760 ILCS 60/ - Charitable Trust Tax Law Conformance Act.

(760 ILCS 60/0.01) (from Ch. 148, par. 50)
Sec. 0.01. Short title. This Act may be cited as the Charitable Trust Tax Law Conformance Act.
(Source: P.A. 86-1324.)

(760 ILCS 60/1) (from Ch. 148, par. 51)
Sec. 1. Charitable trusts-Federal tax laws. (1) Notwithstanding any provision to the contrary in the governing instrument or under any other law of this State and except as otherwise provided by court order entered after June 8, 1971, the trustee of a trust, whenever created, which is or is treated as a private foundation or a split-interest trust as defined in Sections 509 and 4947, respectively, of the Internal Revenue Code of 1954, as in effect on June 8, 1971, during the period it is, or is treated as, a private foundation or split-interest trust as so defined:
(a) shall not engage in any act of self-dealing as defined in Section 4941(d) thereof;
(b) shall distribute the trust income for each taxable year at such time and in such manner as not to subject the trust to the tax on undistributed income imposed by Section 4942 thereof;
(c) shall not, if Section 4943 thereof is applicable, retain any excess business holdings as defined in Sub-section (c) of that Section;
(d) shall not, if Section 4944 thereof is applicable, make any investment in such manner as to subject the trust to tax under that Section; and
(e) shall not make any taxable expenditure as defined in Section 4945(d) thereof.
(2) The trustee of a trust, whenever created, which is, or is treated as, a private foundation or a split-interest trust as defined in Sections 509 and 4947, respectively, of the Internal Revenue Code of 1954, as in effect on June 8, 1971, or would be a split-interest trust if there were amounts in trust for which any of the deductions specified in Section 4947(a)(2) thereof were allowed, may amend the terms of the governing instrument to the extent necessary to bring the trust into conformity with the requirements for: (a) termination of private foundation status in the manner described in Section 507(b) thereof; (b) exemption of the trust from the taxes imposed by Sections 4941 to 4945, inclusive, thereof, including the addition of a power to invade principal to the extent necessary to meet the requirements of Section 4942; (c) exclusion of the trust from private foundation status under Section 509(a)(3) thereof, and for this latter purpose may release any power contained in the governing instrument, may reduce or limit the charitable organizations or classes of charitable organizations in whose favor a power to select may be exercised and may appoint new or additional trustees; or (d) a charitable remainder annuity trust or a charitable remainder unitrust described in Section 664, or a pooled income fund described in Section 642(c)(5). If the trust is for the benefit of one or more named charitable organizations, the trustee shall first obtain the consent of those organizations before making any amendment under subparagraph (c) or subparagraph (d); and the trustee before making any amendment under subparagraph (d) shall first obtain the consent of all noncharitable beneficiaries whose interests have not expired.
(Source: P.A. 79-1365.)

(760 ILCS 60/2) (from Ch. 148, par. 52)
Sec. 2. Severability.
If any provision of this Act or the application thereof to any person or circumstances is held invalid, the invalidity shall not affect other provisions or applications of the Act which can be given effect without the invalid provision or application, and to this end the provisions of this Act are severable.
(Source: P.A. 77-61.)



760 ILCS 65/ - Fiduciary Obligations Act.

(760 ILCS 65/0.01) (from Ch. 17, par. 2000)
Sec. 0.01. Short title. This Act may be cited as the Fiduciary Obligations Act.
(Source: P.A. 86-1324.)

(760 ILCS 65/1) (from Ch. 17, par. 2001)
Sec. 1. (1) In this Act unless the context or subject matter otherwise requires:
"Fiduciary" includes a trustee under any trust, expressed, implied, resulting or constructive executor, administrator, guardian, conservator, curator, receiver, trustee in bankruptcy, assignee for the benefit of creditors, partner, agent, officer of a corporation, public or private, public officer, or any other person acting in a fiduciary capacity for any person, trust or estate.
"Person" includes a corporation, partnership, or other association, or two or more persons having a joint or common interest.
"Principal" includes any person to whom a fiduciary as such owes an obligation.
(2) A thing is done "in good faith" within the meaning of this Act, when it is in fact done honestly, whether it be done negligently or not.
(Source: Laws 1931, p. 676.)

(760 ILCS 65/2) (from Ch. 17, par. 2002)
Sec. 2. A person who in good faith pays or transfers to a fiduciary any money or other property which the fiduciary as such is authorized to receive, is not responsible for the proper application thereof by the fiduciary; and any right or title acquired from the fiduciary in consideration of such payment or transfer is not invalid in consequence of a misapplication by the fiduciary.
(Source: P.A. 80-1495.)

(760 ILCS 65/4) (from Ch. 17, par. 2004)
Sec. 4. If any negotiable instrument payable or indorsed to a fiduciary as such is indorsed by the fiduciary, or if any negotiable instrument payable or indorsed to his principal is indorsed by a fiduciary empowered to indorse such instrument on behalf of his principal, the indorsee is not bound to inquire whether the fiduciary is committing a breach of his obligation as fiduciary in indorsing or delivering the instrument, and is not chargeable with notice that the fiduciary is committing a breach of his obligation as fiduciary unless he takes the instrument with actual knowledge of such breach or with knowledge of such facts that his action in taking the instrument amounts to bad faith. If, however, such instrument is transferred by the fiduciary in payment of or as a security for a personal debt of the fiduciary to the actual knowledge of the creditor, or is transferred in any transaction known by the transferee to be for the personal benefit of the fiduciary, the creditor or other transferee is liable to the principal if the fiduciary in fact commits a breach of his obligation as fiduciary in transferring the instrument.
(Source: Laws 1931, p. 676.)

(760 ILCS 65/5) (from Ch. 17, par. 2005)
Sec. 5. If a check or other bill of exchange is drawn by a fiduciary as such, or in the name of his principal by a fiduciary empowered to draw such instrument in the name of his principal, the payee is not bound to inquire whether the fiduciary is committing a breach of his obligation as fiduciary in drawing or delivering the instrument, and is not chargeable with notice that the fiduciary is committing a breach of his obligation as fiduciary unless he takes the instrument with actual knowledge of such breach or with knowledge of such facts that his action in taking the instrument amounts to bad faith. If, however, such instrument is payable to a personal creditor of the fiduciary and delivered to the creditor in payment of or as security for a personal debt of the fiduciary to the actual knowledge of the creditor, or is drawn and delivered in any transaction known by the payee to be for the personal benefit of the fiduciary, the creditor or other payee is liable to the principal if the fiduciary in fact commits a breach of his obligation as fiduciary in drawing or delivering the instrument.
(Source: Laws 1931, p. 676.)

(760 ILCS 65/6) (from Ch. 17, par. 2006)
Sec. 6. If a check or other bill of exchange is drawn by a fiduciary as such or in the name of his principal by a fiduciary empowered to draw such instrument in the name of his principal, payable to the fiduciary personally, or payable to a third person and by him transferred to the fiduciary, and is thereafter transferred by the fiduciary whether in payment of a personal debt of the fiduciary or otherwise, the transferee is not bound to inquire whether the fiduciary is committing a breach of his obligation as fiduciary in transferring the instrument, and is not chargeable with notice that the fiduciary is committing a breach of his obligation as fiduciary unless he takes the instrument with actual knowledge of such breach or with knowledge of such facts that his action in taking the instrument amounts to bad faith.
(Source: Laws 1931, p. 676.)

(760 ILCS 65/7) (from Ch. 17, par. 2007)
Sec. 7. If a deposit is made in a bank to the credit of a fiduciary as such, the bank is authorized to pay the amount of the deposit or any part thereof upon the check of the fiduciary, signed with the name in which such deposit is entered, without being liable to the principal, unless the bank pays the check with the actual knowledge that the fiduciary is committing a breach of his obligation as fiduciary in drawing the check or with knowledge of such facts that its action in paying the check amounts to bad faith. If, however, such a check is payable to the drawee bank and is delivered to it in payment of or as security for a personal debt of the fiduciary to it, the bank is liable to the principal if the fiduciary in fact commits a breach of his obligation as fiduciary in drawing or delivering the check.
(Source: Laws 1931, p. 676.)

(760 ILCS 65/8) (from Ch. 17, par. 2008)
Sec. 8. If a check is drawn upon the account of his principal in a bank by a fiduciary who is empowered to draw checks upon his principal's account, the bank is authorized to pay such check without being liable to the principal, unless the bank pays the check with actual knowledge that the fiduciary is committing a breach of his obligation as fiduciary in drawing such check, or with knowledge of such facts that its action in paying the check amounts to bad faith. If, however, such a check is payable to the drawee bank and is delivered to it in payment of or as security for a personal debt of the fiduciary to it, the bank is liable to the principal if the fiduciary in fact commits a breach of his obligation as fiduciary in drawing or delivering the check.
(Source: Laws 1931, p. 676.)

(760 ILCS 65/9) (from Ch. 17, par. 2009)
Sec. 9. Notwithstanding any other law, if a fiduciary makes a deposit in a bank to his personal credit of checks drawn by him upon an account in his own name as fiduciary, or of checks payable to him as fiduciary, or of checks drawn by him upon an account in the name of his principal if he is empowered to draw checks thereon, or of checks payable to his principal and indorsed by him, if he is empowered to indorse such checks, or if he otherwise makes a deposit of funds held by him as fiduciary, the bank receiving such deposit is not bound to inquire whether the fiduciary is committing thereby a breach of his obligation as fiduciary; and the bank is authorized to pay the amount of the deposit or any part thereof upon the personal check of the fiduciary without being liable to the principal, unless the bank receives the deposit or pays the check with actual knowledge that the fiduciary is committing a breach of his obligation as fiduciary in making such deposit or in drawing such check, or with knowledge of such facts that its action in receiving the deposit or paying the check amounts to bad faith.
(Source: P.A. 90-665, eff. 7-30-98.)

(760 ILCS 65/10) (from Ch. 17, par. 2010)
Sec. 10. When a deposit is made in a bank in the name of two or more persons as trustees and a check is drawn upon the trust account by any trustee or trustees authorized by the other trustee or trustees to draw checks upon the trust account, neither the payee nor other holder nor the bank is bound to inquire whether it is a breach of trust to authorize such trustee or trustees to draw checks upon the trust account, and is not liable unless the circumstances be such that the action of the payee or other holder or the bank amounts to bad faith.
(Source: Laws 1931, p. 676.)

(760 ILCS 65/11) (from Ch. 17, par. 2011)
Sec. 11. In any case not provided for in this Act the rules of law and equity, including the law merchant and those rules of law and equity relating to trusts, agency, negotiable instruments and banking, shall continue to apply.
(Source: Laws 1931, p. 676.)

(760 ILCS 65/12) (from Ch. 17, par. 2012)
Sec. 12. All acts or part of acts inconsistent with this act are hereby repealed.
(Source: Laws 1931, p. 676.)



760 ILCS 70/ - Fiduciary Transfer of Securities Act.

(760 ILCS 70/0.01) (from Ch. 32, par. 439.49)
Sec. 0.01. Short title. This Act may be cited as the Fiduciary Transfer of Securities Act.
(Source: P.A. 86-1324.)

(760 ILCS 70/1) (from Ch. 32, par. 439.50)
Sec. 1. Definitions.
In this Act unless the context requires otherwise:
(a) "Assignment" includes any written stock power, bill of sale, deed, declaration of trust or other instrument of transfer.
(b) "Beneficial interest" includes the interest of a decedent's legatee, distributee, heir or creditor, of a beneficiary under a trust, of a ward, of a beneficial owner of a security registered in the name of a nominee, or of a minor owner of a security registered in the name of a custodian, or any similar interest.
(c) "Corporation" means a corporation (private, public or municipal) association or trust organized or created under the laws of this State and issuing a security subject to this Act, and includes the transfer agents and registrars of any of its securities.
(d) "Fiduciary" includes an executor, administrator, trustee, guardian, committee, conservator, curator, tutor, custodian or nominee.
(e) "Person" includes a firm or corporation.
(f) "Security" includes any share of stock, bond, debenture, note or other security of a corporation which is registered as to ownership on the books of the corporation.
(g) "Transfer" means a change on the books of a corporation in the registered ownership of a security.
(Source: Laws 1957, p. 247.)

(760 ILCS 70/2) (from Ch. 32, par. 439.51)
Sec. 2. Assignment to a fiduciary.
A corporation making a transfer of a security upon assignment by the registered owner to a person described as a fiduciary in the assignment or known by the corporation to be a fiduciary is not bound to inquire into the existence, extent, or correct description of the fiduciary relationship, and thereafter, until the corporation receives written notice to the contrary, it may assume without inquiry that the registered owner continues to be the fiduciary.
(Source: Laws 1957, p. 247.)

(760 ILCS 70/3) (from Ch. 32, par. 439.52)
Sec. 3. Assignment by a fiduciary.
A corporation making a transfer of a security upon assignment by a fiduciary:
(a) may assume without inquiry that the assignment, even though to the fiduciary himself or to his nominee, is within his authority and capacity and is not in breach of his fiduciary duties,
(b) may assume without inquiry that the fiduciary has complied with the laws of the state having jurisdiction of the fiduciary relationship, including any laws requiring the fiduciary to obtain court approval of the transfer, and
(c) is not charged with notice of and is not bound to obtain or examine any court record or any recorded or unrecorded document relating to the fiduciary relationship or the assignment, even though the record or document is in its possession, except that, if the security is not registered in the name of the fiduciary, the corporation shall obtain a copy of a document showing his appointment and, if court appointed, certified by the clerk of the appointing court within sixty days before the date of transfer, but the corporation is charged with notice of only that part of the document which provides for the appointment.
(Source: Laws 1957, p. 247.)

(760 ILCS 70/4) (from Ch. 32, par. 439.53)
Sec. 4. Adverse claims.
If a person having or asserting a claim of beneficial interest adverse to the transfer of a security from a fiduciary delivers written notice of the claim to the corporation before the transfer, the corporation shall promptly notify the claimant by registered mail of the presentation of the security for transfer. The corporation shall withhold the transfer for 30 days after sending the notice and shall then make the transfer unless it is restrained by a court order.
(Source: Laws 1961, p. 2433.)

(760 ILCS 70/5) (from Ch. 32, par. 439.54)
Sec. 5. Non-liability of corporation.
A corporation making a transfer of a security under this Act incurs no liability to any person.
(Source: Laws 1957, p. 247.)

(760 ILCS 70/5a) (from Ch. 32, par. 439.54a)
Sec. 5a. Non-liability of third persons.
No person who participates in the acquisition, disposition, assignment or transfer of a security by or to a fiduciary including a person who guarantees the signature of the fiduciary is liable for participation in any breach of fiduciary duty by reason of failure to inquire whether the transaction involves such a breach unless it is shown that he acted with actual knowledge that the proceeds of the transaction were being or were to be used wrongfully for the individual benefit of the fiduciary or that the transaction was otherwise in breach of duty.
If a corporation makes a transfer pursuant to an assignment by a fiduciary, a person who guaranteed the signature of the fiduciary is not liable on the guarantee to any person to whom the corporation by reason of this Act incurs no liability.
This section does not impose any liability upon the corporation.
(Source: Laws 1961, p. 2433.)

(760 ILCS 70/6) (from Ch. 32, par. 439.55)
Sec. 6. Application. The rights and duties of a corporation in registering a security in the name of a fiduciary or in making a transfer of a security pursuant to an assignment by a fiduciary are governed by the law of the jurisdiction under whose laws the corporation is organized.
This Act applies to the rights and duties of a person other than the corporation with regard to acts and omissions in this State in connection with the acquisition, disposition, assignment or transfer of a security by or to a fiduciary and of a person who guarantees in this State the signature of a fiduciary in connection with such a transaction.
(Source: Laws 1961, p. 2433.)

(760 ILCS 70/7) (from Ch. 32, par. 439.56)
Sec. 7. Tax obligations.
This Act shall not be construed to affect any obligation of a corporation with respect to estate, inheritance, succession or other taxes imposed by the laws of this State.
(Source: Laws 1957, p. 247.)

(760 ILCS 70/9) (from Ch. 32, par. 439.57)
Sec. 9. Effective date. This Act shall take effect on September 1, 1957.
(Source: Laws 1957, p. 247.)



760 ILCS 75/ - Securities in Fiduciary Accounts Act.

(760 ILCS 75/0.01) (from Ch. 17, par. 2050)
Sec. 0.01. Short title. This Act may be cited as the Securities in Fiduciary Accounts Act.
(Source: P.A. 86-1324.)

(760 ILCS 75/1) (from Ch. 17, par. 2051)
Sec. 1. As used in this Act, unless the context otherwise requires:
(a) "Fiduciary" means a corporation qualified to administer trusts in this State under "An Act to provide for and regulate the administration of trusts by trust companies", approved June 15, 1887, as amended, or under "An Act authorizing foreign corporations, including banks, and national banking associations domiciled in other states, to act in a fiduciary capacity in this State upon certain conditions herein set forth", approved July 13, 1953, as amended, when acting either alone or as a co-fiduciary with others in any of the following capacities, namely: testamentary trustee, trustee appointed by any court, trustee under any written agreement, declaration or instrument of trust, executor, administrator, administrator to collect, guardian, agent, custodian, depositary, or any like fiduciary capacity.
(b) "Security" means stocks, bonds, debentures, notes or other security of a corporation, and all other instruments of a type commonly dealt in upon securities exchanges or markets or commonly recognized in any area in which it is issued or dealt in as a medium for investment.
(c) "Clearing corporation" means a corporation as defined in Article 8 of the Uniform Commercial Code which is authorized to accept and execute trusts.
(Source: P.A. 84-1004.)

(760 ILCS 75/2) (from Ch. 17, par. 2052)
Sec. 2. In addition to all other powers granted corporations authorized to accept and execute trusts in Illinois, such a corporation, when acting as a fiduciary or co-fiduciary, may, unless otherwise provided by the agreement, will, deed, court order or other instrument:
(a) Cause securities to be registered in the name of a nominee without mention of its fiduciary capacity in any instrument or record constituting or evidencing title thereto, and may cause certificates representing securities, including those held in bearer form, of the same class of the same issuer and from time to time constituting assets of particular fiduciary accounts, to be held in bulk with certificates of the same class of the same issuer and from time to time constituting assets of other fiduciary accounts, without certification as to ownership attached, including the merging of certificates from time to time constituting assets of various fiduciary accounts into one or more certificates; or
(b) Deposit or arrange for the deposit of securities with a clearing corporation, a Federal Reserve Bank or another fiduciary. When such securities are so deposited, certificates representing securities, including those held in bearer form, of the same class of the same issuer and from time to time constituting assets of particular fiduciary accounts may be registered in the name of the nominee of the clearing corporation, Federal Reserve Bank or other fiduciary without mention of the fiduciary capacity in any instrument or record constituting or evidencing title thereto, and may be held in bulk in the name of said nominee with certificates of the same class of the same issuer and with any other securities authorized to be deposited in such clearing corporation, Federal Reserve Bank or other fiduciary by any authorized person regardless of the ownership of any such securities, including the merging of certificates from time to time constituting assets of various fiduciary accounts into one or more certificates.
(Source: P.A. 84-519.)

(760 ILCS 75/3) (from Ch. 17, par. 2053)
Sec. 3. The fiduciary shall be liable for the acts of its nominee or the nominee of the clearing corporation, Federal Reserve Bank or other fiduciary, as the case may be, with respect to any security so registered or deposited and shall be liable to the fiduciary account or accounts for its acts and the acts of the clearing corporation, Federal Reserve Bank or other fiduciary with respect to the holding of securities in bulk. The records of said fiduciary shall at all times show the ownership of the security by each of the fiduciary accounts and the securities, unless on deposit as authorized by this Act, shall be in the possession and control of said fiduciary in its various fiduciary capacities, and be kept separate and apart from assets which are the individual property of said fiduciary.
(Source: P.A. 84-519.)

(760 ILCS 75/4) (from Ch. 17, par. 2054)
Sec. 4.
The provisions of this Act shall apply to all trusts, estates and other fiduciary accounts, including those heretofore at any time created or established, as well as those created or established on and after the effective date of this Act, and whether the security involved was acquired by the fiduciary on, before or after the effective date of this Act.
(Source: P.A. 77-2754.)



760 ILCS 85/ - Trustee Surety Release Act.

(760 ILCS 85/0.01) (from Ch. 103, par. 20.9)
Sec. 0.01. Short title. This Act may be cited as the Trustee Surety Release Act.
(Source: P.A. 86-1324.)

(760 ILCS 85/1) (from Ch. 103, par. 21)
Sec. 1. Whenever any surety on the bond of any trustee of any fund or property appointed by any last will or other instrument in writing or appointed or created in any other manner than by appointment by a court, or any heir, executor or administrator of such surety, desires to be released from further liability upon any such bond, he, she or it may file an action for that purpose, in the circuit court, against such trustee and all other persons interested in such fund or property, including any other surety or sureties upon such bond, setting forth the facts relating to such bond and praying for the release of such surety. The practice in such action shall be the same as near as may be, as in other civil cases, and the court shall have power to compel such trustee, within such reasonable time as may be fixed by the court for that purpose, to make and execute a new bond in the same or greater penalty and with like conditions, as near as may be, as the original bond and with good and sufficient sureties to be approved by the court, or, in default of the execution of such new bond, may remove such trustee and compel the trustee to account and bring into court such trust fund or property or to deliver or transfer the same to such new trustee as may be appointed by the court to receive the same, and the court may enter all such other orders in the case, including an order releasing such surety, or heir, executor or administrator, as may appear to be just and right for the protection of all persons interested in such fund or property.
(Source: P.A. 84-551.)



760 ILCS 90/ - Burial Lot Perpetual Trust Act.

(760 ILCS 90/0.01) (from Ch. 21, par. 30.9)
Sec. 0.01. Short title. This Act may be cited as the Burial Lot Perpetual Trust Act.
(Source: P.A. 86-1324.)

(760 ILCS 90/1) (from Ch. 21, par. 31)
Sec. 1. Any burial lot in any cemetery controlled by any company or association incorporated for cemetery purposes under any general or special law of the State of Illinois, may, by the owner or owners, be conveyed or bequeathed back to and held by such company or association in perpetual trust for the purpose of its preservation as a place of burial, and shall thereafter remain forever inalienable by act of the parties, but the right to use the same as a place of burial of the dead of the family of the owner and his descendants shall descend from generation to generation unless the deed of conveyance in trust shall provide that interments in such lot shall be confined to the bodies of specified persons, in which case such lot shall be forever preserved as the burial place of the persons specified in the deed and shall never be used for any other purpose whatever. However, in all cases where in addition to the cemetery corporation there is a special corporation or board of trustees created for the purpose of taking and preserving an improvement fund or funds for the respective cemetery, then and in such instances conveyances in trust of burial lots to be held in perpetuity may be made to and held by such special corporation or board of trustees, upon the same trust, provisions and conditions as are above provided in case of conveyances to cemetery companies. However, no conveyance in trust authorized by this Act shall be made without the consent of the cemetery company or association in whose cemetery such burial lot is located.
(Source: P.A. 84-549.)

(760 ILCS 90/2) (from Ch. 21, par. 32)
Sec. 2. Every company or association incorporated for cemetery purposes under any general or special law of the State of Illinois may receive, by gift, legacy, or otherwise, moneys or real or personal property, or the income or avails of such moneys or property, in trust, in perpetuity, for the improvement, maintenance, ornamentation, repair, care and preservation of any burial lot or grave, vault, tomb, or other such structures, in any cemetery owned or controlled by such cemetery company or association, upon such terms and in such manner as may be provided by the terms of such gift, legacy or other conveyance of such moneys or property in trust and assented to by such company or association, and subject to the rules and regulations of such company or association, and every such company or association owning or controlling any such cemetery may make contracts with the owner or owners or legal representatives of any lot, grave, vault, tomb, or other such structure in such cemetery, for the improvement, maintenance, ornamentation, care, preservation and repair of any such lot, grave, vault, tomb, or other such structure in such cemetery owned or controlled by such cemetery company or association. If the cemetery is a privately owned cemetery, as defined in Section 2 of the Cemetery Care Act, or a licensed cemetery authority under the Cemetery Oversight Act, or if the burial lot or grave, vault, tomb, or other such structures are in a privately owned cemetery, as defined in Section 2 of the Cemetery Care Act, or a licensed cemetery authority under the Cemetery Oversight Act, then such company or association shall also comply with the provisions of the Cemetery Care Act or Cemetery Oversight Act, whichever is applicable.
(Source: P.A. 96-863, eff. 3-1-10.)



760 ILCS 95/ - Cemetery Perpetual Trust Authorization Act.

(760 ILCS 95/0.01) (from Ch. 21, par. 63.9)
Sec. 0.01. Short title. This Act may be cited as the Cemetery Perpetual Trust Authorization Act.
(Source: P.A. 86-1324.)

(760 ILCS 95/2) (from Ch. 21, par. 64)
Sec. 2. Any incorporated cemetery association incorporated not for pecuniary profit, may if it elects to do so, receive and hold money, funds and property in perpetual trust pursuant to the provisions of this act. Such election shall be evidenced by a by-law or resolution adopted by the board of directors, or board of trustees of the incorporated cemetery association. Any person is authorized to give, donate or bequeath any sum of money or any funds, securities, or property of any kind to the cemetery association, in perpetual trust, for the maintenance, care, repair, upkeep or ornamentation of the cemetery, or any lot or lots, or grave or graves in the cemetery, specified in the instrument making the gift, donation or legacy. The cemetery association may receive and hold in perpetual trust, any such money, funds, securities and property so given, donated or bequeathed to it, and may convert the property, funds and securities into money and shall invest and keep invested the proceeds thereof and the money so given, donated and bequeathed, in safe and secure income bearing investments, including investments in income producing real estate, provided the purchase price of the real estate shall not exceed the fair market value thereof on the date of its purchase as such value is determined by the board of directors or board of trustees of the association. The principal of the trust fund shall be kept intact and the income arising therefrom shall be perpetually applied for the uses and purposes specified in the instrument making the gift, donation or legacy and for no other purpose.
The by-laws of the cemetery association shall provide for a permanent committee to manage and control the trust funds so given, donated and bequeathed to it. The members of the committee shall be appointed by the board of directors, or board of trustees of the cemetery association from among the members of the board of directors or board of trustees. The committee shall choose a chairman, a secretary and a treasurer from among the members, and shall have the management and control of the trust funds of the cemetery association so given, donated and bequeathed in trust, under the supervision of the board of directors or board of trustees. The treasurer of the committee shall execute a bond to the People of the State of Illinois for the use of the cemetery association, in a penal sum of not less than double the amount of the trust funds coming into his possession as treasurer, conditioned for the faithful performance of his duties and the faithful accounting for all money or funds which by virtue of his treasurership come into his possession, and be in such form and with such securities as may be prescribed and approved by the board of directors, or board of trustees, and shall be approved by such board of directors, or board of trustees, and filed with the secretary of the cemetery association.
The treasurer of the committee shall have the custody of all money, funds and property received in trust by the cemetery association and shall invest the same in accordance with the directions of the committee as approved by the board of directors or board of trustees of the cemetery association, and shall receive and have the custody of all of the income arising from such investments and as the income is received by him, he shall pay it to the treasurer of the cemetery association, and he shall keep permanent books of record of all such trust funds and of all receipts arising therefrom and disbursements thereof, and shall annually make a written report to the board of directors or board of trustees of the cemetery association, under oath, showing receipts and disbursements, including a statement showing the amount and principal of trust funds on hand and how invested, which report shall be audited by the board of directors, or board of trustees, and if found correct, shall be approved, and filed with the secretary of the cemetery association.
The secretary of the committee shall keep, in a book provided for such purpose, a permanent record of the proceedings of the committee, signed by the president and attested by the secretary, and shall also keep a permanent record of the several trust funds, the amounts thereof, and for what uses and purposes, respectively, and he shall annually, at the time the treasurer makes his report, make a written report under oath, to the board of directors or board of trustees, stating therein substantially the same matter required to be reported by the treasurer of the committee, which report, if found to be correct, shall be approved, and filed with the secretary of the association.
The treasurer shall execute a bond to the People of the State of Illinois, in a penal sum of not less than double the amount of money or funds coming into his possession as such treasurer, conditioned for the faithful performance of his duties and the faithful accounting of all money or funds which by virtue of his office come into his possession and be in such form and with such securities as may be prescribed and approved by the board of directors, or board of trustees, and shall be approved by such board of directors or board of trustees and filed with the secretary of the cemetery association.
The trust funds, gifts and legacies mentioned in this section and the income arising therefrom shall be exempt from taxation and from the operation of all laws of mortmain, and the laws against perpetuities and accumulations.
No loan; investment; purchase of insurance on the life of any trustee or employee; purchase of any real estate; or any other transaction using care funds by any trustee, director, or committee member shall be made to or for the benefit of any person, officer, trustee, or party having any interest, or to any firm, corporation, trade association, or partnership in which any officer, director, trustee, or party has any interest, is a member of, or serves as an officer or director. A violation of this Section shall constitute the intentional and improper withdrawal of trust funds.
No loan or investment in any unproductive real estate or real estate outside of this State or in permanent improvements of the cemetery or any of its facilities shall be made, unless specifically authorized by the instrument whereby the principal fund was created. No commission or brokerage fee for the purchase or sale of any property shall be paid in excess of that usual and customary at the time and in the locality where such purchase or sale is made, and all such commissions and brokerage fees shall be fully reported in the next annual report filed by such cemetery association or trustee.
If the cemetery is a privately owned cemetery, as defined in Section 2 of the Cemetery Care Act, or a licensed cemetery authority under the Cemetery Oversight Act, or if the burial lot or grave, vault, tomb, or other such structures are in a privately owned cemetery, as defined in Section 2 of the Cemetery Care Act, or a licensed cemetery authority under the Cemetery Oversight Act, then such company or association shall also comply with the provisions of the Cemetery Care Act or Cemetery Oversight Act, whichever is applicable.
(Source: P.A. 95-331, eff. 8-21-07; 96-863, eff. 3-1-10.)



760 ILCS 100/ - Cemetery Care Act.

(760 ILCS 100/1) (from Ch. 21, par. 64.1)
Sec. 1. Short title. This Act may be cited as the Cemetery Care Act.
(Source: P.A. 90-47, eff. 1-1-98.)

(760 ILCS 100/2) (from Ch. 21, par. 64.2)
Sec. 2. Definitions. The following words, terms and phrases used in this Act, for the purpose of this Act, have the following meanings:
"Person" means any person, partnership, association, corporation, or other entity.
"Trustee" means any person authorized to hold funds under this Act.
"Comptroller" means the Comptroller of the State of Illinois.
"Care" means the maintenance of a cemetery and of the lots, graves, crypts, niches, family mausoleums, memorials, and markers therein; including: (i) the cutting and trimming of lawn, shrubs, and trees at reasonable intervals; (ii) keeping in repair the drains, water lines, roads, buildings, fences, and other structures, in keeping with a well maintained cemetery; (iii) maintenance of machinery, tools, and equipment for such care; (iv) compensation of employees, payment of insurance premiums, and reasonable payments for employees pension and other benefits plans; and (v) to the extent surplus income from the care fund is available, the payment of overhead expenses necessary for such purposes and for maintaining necessary records of lot ownership, transfers, and burials.
"Care funds" as distinguished from receipts from annual charges or gifts for current or annual care, means any realty or personalty impressed with a trust by the terms of any gift, grant, contribution, payment, legacy, or pursuant to contract, accepted by any cemetery authority owning, operating, controlling or managing a privately operated cemetery, or by any trustee or licensee, agent or custodian for the same, under Section 3 of this Act, and the amounts set aside under Section 4 of this Act, and any income accumulated therefrom, where legally so directed by the terms of the transaction by which the principal was established.
"Cemetery" means any land or structure in this State dedicated to and used, or intended to be used, for the interment of human remains.
"Cemetery authority" means any person, firm, corporation, trustee, partnership, association or municipality owning, operating, controlling or managing a cemetery or holding lands for burial grounds or burial purposes in this State.
"Mausoleum crypt" means a space in a mausoleum used or intended to be used, above or under ground, to entomb human remains.
"Family burying ground" means a cemetery in which no lots are sold to the public and in which interments are restricted to a group of persons related to each other by blood or marriage.
"Fraternal cemetery" means a cemetery owned, operated, controlled, or managed by any fraternal organization or auxiliary organizations thereof, in which the sale of lots, graves, crypts or niches is restricted principally to its members.
"Grave" means a space of ground in a cemetery, used, or intended to be used, for burial.
"Investment Company Act of 1940" means Title 15, of the United States Code, Sections 80a-1 to 80a-51, inclusive, as amended.
"Investment Company" means any issuer (a) whose securities are purchasable only with care funds or trust funds, or both; and (b) which is an open and diversified management company as defined in and registered under the "Investment Company Act of 1940"; and (c) which has entered into an agreement with the Comptroller containing such provisions as the Comptroller by regulation reasonably requires for the proper administration of this Act.
"Municipal cemetery" means a cemetery owned, operated, controlled or managed by any city, village, incorporated town, township, county, or other municipal corporation, political subdivision, or instrumentality thereof authorized by law to own, operate, or manage a cemetery.
"Niche" means a space in a columbarium used or intended to be used, for inurnment of cremated human remains.
"Privately operated cemetery" means any entity that offers interment rights, entombment rights, or inurnment rights, other than a fraternal, municipal, State, federal or religious cemetery or a family burying ground.
"Religious cemetery" means a cemetery owned, operated, controlled, or managed by any recognized church, religious society, association or denomination, or by any cemetery authority or any corporation administering, or through which is administered, the temporalities of any recognized church, religious society, association or denomination.
"State or federal cemetery" means a cemetery owned, operated, controlled, or managed by any State or the federal government or any political subdivision or instrumentality thereof.
"Entombment right" means the right to place individual human remains or individual cremated human remains in a specific mausoleum crypt or lawn crypt selected by the consumer for use as a final resting place.
"Interment right" means the right to place individual human remains or cremated human remains in a specific underground location selected by the consumer for use as a final resting place.
"Inurnment right" means the right to place individual cremated human remains in a specific niche selected by the consumer for use as a final resting place.
"Lawn crypt" means a permanent underground crypt usually constructed of reinforced concrete or similar material installed in multiple units for the entombment of human remains.
"Imputed value" means the retail price of comparable rights within the same or similar area of the cemetery.
(Source: P.A. 92-651, eff. 7-11-02.)

(760 ILCS 100/2a) (from Ch. 21, par. 64.2a)
Sec. 2a. Powers and duties of cemetery authorities; cemetery property maintained by cemetery care funds.
(a) With respect to cemetery property maintained by cemetery care funds, a cemetery authority shall be responsible for the performance of:
(1) the care and maintenance of the cemetery property

it owns; and

(2) the opening and closing of all graves, crypts, or

niches for human remains in any cemetery property it owns.

(b) A cemetery authority owning, operating, controlling or managing a privately operated cemetery shall make available for inspection, and upon reasonable request provide a copy of, its rules and regulations and its current prices of interment, inurnment, or entombment rights.
(c) A cemetery authority owning, operating, controlling or managing a privately operated cemetery may, from time to time as land in its cemetery may be required for burial purposes, survey and subdivide those lands and make and file in its office a map thereof delineating the lots or plots, avenues, paths, alleys, and walks and their respective designations. The cemetery authority shall open the map to public inspection. The cemetery authority may make available a copy of the overall map upon written request and payment of reasonable photocopy fees. Any unsold lots, plots or parts thereof, in which there are not human remains, may be resurveyed and altered in shape or size, and properly designated on such map. Nothing contained in this subsection, however, shall prevent the cemetery authority from enlarging an interment right by selling to the owner thereof the excess space next to such interment right and permitting interments therein, provided reasonable access to such interment right and to adjoining interment rights is not thereby eliminated. The Comptroller may waive any or all of the requirements of this subsection (c) for good cause shown.
(d) A cemetery authority owning, operating, controlling, or managing a privately operated cemetery shall keep a record of every interment, entombment, and inurnment in the cemetery. The record shall include the deceased's name, age, and date of burial, when these particulars can be conveniently obtained, and the lot, plot, or section where the human remains are interred, entombed, or inurned. The record shall be open to public inspection consistent with State and federal law. The cemetery authority shall make available, consistent with State and federal law, a true copy of the record upon written request and payment of reasonable copy costs.
(e) A cemetery authority owning, operating, controlling, or managing a privately operated cemetery shall provide access to the cemetery under the cemetery authority's reasonable rules and regulations.
(Source: P.A. 92-419, eff. 1-1-02.)

(760 ILCS 100/3) (from Ch. 21, par. 64.3)
Sec. 3. Gifts and contributions - Trust funds. Any cemetery authority is hereby authorized and empowered to accept any gift, grant, contribution, payment, legacy, or pursuant to contract, any sum of money, funds, securities or property of any kind, or the income or avails thereof, and to establish a trust fund to hold the same in perpetuity for the care of its cemetery, or for the care of any lot, grave, crypt or niche in its cemetery; or for the special care of any lot, grave, crypt or niche or of any family mausoleum or memorial, marker, or monument in its cemetery.
The cemetery authority shall act as trustee of all amounts received for care until they have been deposited into the trust fund established under this Section. The cemetery authority may continue to be the trustee of up to $500,000 of care funds that have been deposited into the trust fund, but the cemetery authority must retain an independent trustee for any amount of care funds held in trust in excess of that $500,000. A cemetery authority holding care funds in excess of $500,000 on the effective date of this amendatory Act of 1996 shall have 36 months to retain an independent trustee for the excess amounts held in trust; any other cemetery authority must retain an independent trustee for its care funds in excess of $500,000 as soon as may be practical.
No gift, grant, legacy, payment or other contribution shall be invalid by reason of any indefiniteness or uncertainty as to the beneficiary designated in the instrument creating the gift, grant, legacy, payment or other contribution. If any gift, grant, legacy, payment or other contribution consists of non-income producing property, the cemetery authority accepting it is authorized and empowered to sell such property and to invest the funds obtained in accordance with the provisions of the next succeeding paragraph.
The care funds authorized by this Section and provided for in Section 4 of this Act shall be held intact and, unless otherwise restricted by the terms of the gift, grant, legacy, contribution, payment, contract or other payment, as to investments made after June 11, 1951 the trustee of the care funds of the cemetery authority, in acquiring, investing, reinvesting, exchanging, retaining, selling and managing property for any such trust, shall exercise the judgment and care under the circumstances then prevailing, which persons of prudence, discretion and intelligence exercise in the management of their own affairs, not in regard to speculation but in regard to the permanent disposition of their funds, considering the probable income as well as the probable safety of their capital. Within the limitations of the foregoing standard, the trustee of the care funds of the cemetery authority is authorized to acquire and retain every kind of property, real, personal or mixed, and every kind of investment, including specifically but without limiting the generality of the foregoing, bonds, debentures and other corporate obligations, preferred or common stocks and real estate mortgages, which persons of prudence, discretion and intelligence acquire or retain for their own account. Within the limitations of the foregoing standard, the trustee is authorized to retain property properly acquired, without limitation as to time and without regard to its suitability for original purchase. The care funds authorized by this Section may be commingled with other trust funds received by such cemetery authority for the care of its cemetery or for the care or special care of any lot, grave, crypt, niche, private mausoleum, memorial, marker, or monument in its cemetery, whether received by gift, grant, legacy, contribution, payment, contract or other conveyance heretofore or hereafter made to such cemetery authority. Such care funds may be invested with common trust funds as provided in The Common Trust Fund Act. The net income only from the investment of such care funds shall be allocated and used for the purposes specified in the transaction by which the principal was established in the proportion that each contribution bears to the entire sum invested.
(Source: P.A. 89-615, eff. 8-9-96.)

(760 ILCS 100/3a) (from Ch. 21, par. 64.3a)
Sec. 3a. Loans to private cemeteries. Except upon written approval of the Comptroller, no loan or investment of any care funds by any cemetery authority owning, operating, controlling or managing a privately operated cemetery, or by any trustee or licensee under this Act shall be made:
(1) To any officer, director, trustee, or party

owning 10% or more of such cemetery authority, or to any firm, corporation, association or partnership in which any officer, director, trustee, or party owning 10% or more of such cemetery authority or licensee has a controlling interest.

(2) On or in any real estate, or in any note, bond,

mortgage or deed of trust in which any officer, director trustee, or party owning 10% or more of such cemetery authority or licensee has any financial interest.

(3) On or in any unproductive real estate or real

estate outside of this state or in permanent improvements of the cemetery or any of its facilities, unless specifically authorized by the instrument whereby the principal fund was created. And no commission or brokerage fee for the purchase or sale of any property shall be paid in excess of that usual and customary at the time and in the locality where such purchase or sale is made and all such commissions and brokerage fees shall be fully reported in the next annual statement of such cemetery authority, trustee or licensee.

Before a loan or investment request is submitted to the Comptroller for approval, the loan or investment request must be duly approved by resolution of the board of directors of the cemetery authority and by the trustee of the care fund.
(Source: P.A. 88-477; 89-615, eff. 8-9-96.)

(760 ILCS 100/4) (from Ch. 21, par. 64.4)
Sec. 4. Care funds; deposits; investments. Whenever a cemetery authority owning, operating, controlling or managing a privately operated cemetery accepts care funds, either in connection with the sale or giving away at an imputed value of an interment right, entombment right or inurnment right, or in pursuance of a contract, or whenever, as a condition precedent to the purchase or acceptance of an interment right, entombment right or inurnment right, such cemetery authority requires the establishment of a care fund or a deposit in an already existing care fund, then such cemetery authority shall execute and deliver to the person from whom received an instrument in writing which shall specifically state: (a) the nature and extent of the care to be furnished, and (b) that such care shall be furnished only in so far as the net income derived from the amount deposited in trust will permit (the income from the amount so deposited, less necessary expenditures of administering the trust, shall be deemed the net income), and (c) that not less than the following amounts will be set aside and deposited in trust:
1. For interment rights, $1 per square foot of the

space sold or 15% of the sales price or imputed value, whichever is the greater, with a minimum of $25 for each individual interment right.

2. For entombment rights, not less than 10% of the

sales price or imputed value with a minimum of $25 for each individual entombment right.

3. For inurnment rights, not less than 10% of the

sales price or imputed value with a minimum of $15 for each individual inurnment right.

4. For any transfer of interment rights, entombment

rights, or inurnment rights recorded in the records of the cemetery authority, excepting only transfers between members of the immediate family of the transferor, a minimum of $25 for each such right transferred. For the purposes of this paragraph "immediate family of the transferor" means the spouse, parents, grandparents, children, grandchildren, and siblings of the transferor.

5. Upon an interment, entombment, or inurnment in a

grave, crypt, or niche in which rights of interment, entombment, or inurnment were originally acquired from a cemetery authority prior to January 1, 1948, a minimum of $25 for each such right exercised.

6. For the special care of any lot, grave, crypt, or

niche or of a family mausoleum, memorial, marker, or monument, the full amount received.

Such setting aside and deposit shall be made by such cemetery authority not later than 30 days after the close of the month in which the cemetery authority gave away for an imputed value or received the final payment on the purchase price of interment rights, entombment rights, or inurnment rights, or received the final payment for the general or special care of a lot, grave, crypt or niche or of a family mausoleum, memorial, marker or monument; and such amounts shall be held by the trustee of the care funds of such cemetery authority in trust in perpetuity for the specific purposes stated in said written instrument. For all care funds received by a cemetery authority, except for care funds received by a cemetery authority pursuant to a specific gift, grant, contribution, payment, legacy, or contract that are subject to investment restrictions more restrictive than the investment provisions set forth in this Act, and except for care funds otherwise subject to a trust agreement executed by a person or persons responsible for transferring the specific gift, grant, contribution, payment, or legacy to the cemetery authority that contains investment restrictions more restrictive than the investment provisions set forth in this Act, the cemetery authority may, without the necessity of having to obtain prior approval from any court in this State, designate a new trustee in accordance with this Act and invest the care funds in accordance with this Section, notwithstanding any contrary limitation contained in the trust agreement.
Any such cemetery authority engaged in selling or giving away at an imputed value interment rights, entombment rights or inurnment rights, in conjunction with the selling or giving away at an imputed value any other merchandise or services not covered by this Act, shall be prohibited from increasing the sales price or imputed value of those items not requiring a care fund deposit under this Act with the purpose of allocating a lesser sales price or imputed value to items that require a care fund deposit.
In the event any sale that would require a deposit to such cemetery authority's care fund is made by a cemetery authority on an installment basis, and the installment contract is factored, discounted, or sold to a third party, the cemetery authority shall deposit the amount due to the care fund within 30 days after the close of the month in which the installment contract was factored, discounted, or sold. If, subsequent to such deposit, the purchaser defaults on the contract such that no care fund deposit on that contract would have been required, the cemetery authority may apply the amount deposited as a credit against future required deposits.
The trust authorized by this Section shall be a single purpose trust fund. In the event of the seller's bankruptcy, insolvency, or assignment for the benefit of creditors, or an adverse judgment, the trust funds shall not be available to any creditor as assets of the cemetery authority or to pay any expenses of any bankruptcy or similar proceeding, but shall be retained intact to provide for the future maintenance of the cemetery. Except in an action by the Comptroller to revoke a license issued pursuant to this Act and for creation of a receivership as provided in this Act, the trust shall not be subject to judgment, execution, garnishment, attachment, or other seizure by process in bankruptcy or otherwise, nor to sale, pledge, mortgage, or other alienation, and shall not be assignable except as approved by the Comptroller. The changes made by this amendatory Act of the 91st General Assembly are intended to clarify existing law regarding the inability of licensees to pledge the trust.
(Source: P.A. 91-7, eff. 6-1-99.)

(760 ILCS 100/5) (from Ch. 21, par. 64.5)
Sec. 5. No cemetery authority, nor any agent, servant, or employee of it, nor any other person, shall advertise, represent, guarantee, promise, or contract that perpetual care, permanent care, perpetual or permanent maintenance, care forever, continuous care, eternal care, everlasting care, or any similar or equivalent care, or care for any number of years of any cemetery or of any lot, grave, crypt or niche, or of any family mausoleum, memorial, marker, or monument, will be furnished: Provided, however, that any cemetery authority may advertise, represent, guarantee, promise or contract that care will be furnished from the net income only derived from funds held in trust as provided in Section 3 of this Act; and may advertise, represent, guarantee, promise or contract that care will be given any lot, grave, crypt, or niche, or any family mausoleum, memorial, marker, or monument for any definite number of years, such care to be furnished under a contract providing that the principal of the amount paid under the contract shall be used to furnish the care and further providing specifically the care to be given and the number of years for which it is to be given.
(Source: Laws 1947, p. 338.)

(760 ILCS 100/6) (from Ch. 21, par. 64.6)
Sec. 6. The trust funds authorized by Section 3 of this Act, and the income therefrom, and any funds received under a contract to furnish care of a burial space for a definite number of years, shall be held for the general benefit of the lot owners and are exempt from taxation. The trust funds authorized by the provisions of Section 3 of this Act, and the income therefrom, are exempt from the operation of all laws of mortmain and the laws against perpetuities and accumulations.
(Source: Laws 1967, p. 1188.)

(760 ILCS 100/7) (from Ch. 21, par. 64.7)
Sec. 7. License to hold care funds. No cemetery authority owning, operating, controlling or managing a privately operated cemetery may accept the care funds authorized by the provisions of Section 3 of this Act without securing from the Comptroller a license to hold the funds. The license shall be secured by the cemetery authority whether the cemetery authority is serving as trustee of the care funds or whether the care funds are held by an independent trustee.
All licenses issued under the provisions of this Act by the Department of Financial Institutions prior to the time the administration of this Act was transferred to the Comptroller shall remain valid for all purposes unless such license is terminated, surrendered or revoked as provided in this Act.
(Source: P.A. 89-615, eff. 8-9-96.)

(760 ILCS 100/8) (from Ch. 21, par. 64.8)
Sec. 8. Every cemetery authority shall register with the Comptroller upon forms furnished by him or her. Such registration statement shall state whether the cemetery authority claims that the cemetery owned, operated, controlled, or managed by it is a fraternal cemetery, municipal, State, or federal cemetery, or religious cemetery, or a family burying ground, as the case may be, as defined in Section 2 of this Act, and shall state the date of incorporation if a corporation and whether incorporated under general or private act of the legislature. Such registration statement shall be accompanied by a fee of $5. Such fee shall be paid to the Comptroller and no registration statement shall be accepted by him without the payment of such fee. Every cemetery authority that is not required to file an annual report under this Act shall bear the responsibility of informing the Comptroller whenever a change takes place regarding status of cemetery, name of contact person, and that person's address and telephone number.
Upon receipt of a registration statement, if a claim is made that a cemetery is a fraternal cemetery, municipal cemetery, or religious cemetery, or a family burying ground, as the case may be, as defined in Section 2 of this Act, and the Comptroller shall determine that such cemetery is not a fraternal cemetery, a municipal cemetery, or a religious cemetery, or a family burying ground, as the case may be, as defined in Section 2 of this Act, the Comptroller shall notify the cemetery authority making the claim of such determination; provided, however, that no such claim shall be denied until the cemetery authority making such claim has had at least 10 days' notice of a hearing thereon and an opportunity to be heard. When any such claim is denied, the Comptroller shall within 20 days thereafter prepare and keep on file in his office the transcript of the evidence taken and a written order or decision of denial of such claim and shall send by United States mail a copy of such order or decision of denial to the cemetery authority making such claim within 5 days after the filing in his office of such order, finding or decision. A review of any such order, finding or decision may be had as provided in the Administrative Review Law, as now or hereafter amended.
Where no claim is made that a cemetery is a fraternal cemetery, municipal cemetery or religious cemetery or family burying ground, as the case may be, as defined in Section 2 of this Act, the registration statement shall be accompanied by a fidelity bond in the amount required by Section 9 of this Act. Upon receipt of such application, statement and bond, the Comptroller shall issue a license to accept the care funds authorized by the provisions of Section 3 of this Act to each cemetery authority owning, operating, controlling or managing a privately operated cemetery. However, the Comptroller shall issue a license without the filing of a bond where the filing of a bond is excused by Section 18 of this Act.
The license issued by the Comptroller shall remain in full force and effect until it is surrendered by the licensee or revoked by the Comptroller as hereinafter provided.
(Source: P.A. 88-477.)

(760 ILCS 100/8.1) (from Ch. 21, par. 64.8a)
Sec. 8.1. Any cemetery authority operating a fraternal cemetery, municipal cemetery, State or federal cemetery, religious cemetery or family burying ground which has been licensed under the provisions of this Act may have such license terminated and may cease to be governed by the licensing provisions of this Act if such cemetery authority:
(1) applies in writing to the Comptroller setting out

facts to show the kind of cemetery operated;

(2) sets out facts in such written application

identifying the license under which such authority is operating;

(3) requests that such license be relinquished and

terminated by the Comptroller.

Upon receipt of such statement, the Comptroller shall determine whether to grant such request. If the Comptroller grants the request to terminate, the license shall be relinquished and such cemetery authority shall cease to be governed by the licensing provisions of this Act. The Comptroller shall not deny such request without first granting a hearing to the cemetery authority. The hearing and review provisions of Sections 8 and 20 of this Act shall apply to the hearing provided for in this Section.
(Source: P.A. 88-477.)

(760 ILCS 100/9) (from Ch. 21, par. 64.9)
Sec. 9. Application for license.
(a) Prior to the acceptance of care funds authorized by Section 3 of this Act or the sale or transfer of the controlling interest of a licensed cemetery authority, a cemetery authority owning, operating, controlling, or managing a privately operated cemetery shall make application to the Comptroller for a license to hold the funds.
In the case of a sale or transfer of the controlling interest of the cemetery authority, the prior license shall remain in effect until the Comptroller issues a new license to the newly-controlled cemetery authority as provided in Section 15b. Upon issuance of the new license, the prior license shall be deemed surrendered if the licensee has agreed to the sale and transfer and has consented to the surrender of the license. A sale or transfer of the controlling interest of a cemetery authority to an immediate family member is not considered a transfer of the controlling interest for purposes of this Section.
(b) Applications for license shall be filed with the Comptroller. Applications shall be in writing under oath, signed by the applicant, and in the form furnished by the Comptroller. The form furnished by the Comptroller shall enable a cemetery authority to apply for license of multiple cemetery locations within a single license application. A check or money order in the amount of $25 per license seeking to be issued under the application, payable to: Comptroller, State of Illinois, shall be included. Each application shall contain the following:
(1) the full name and address (both of residence and

of place of business) of the applicant, if an individual; of every member, if the applicant is a partnership or association; of every officer or director, if the applicant is a corporation; and of any party owning 10% or more of the cemetery authority, and the full name and address of the parent company, if any;

(2) a detailed statement of the applicant's assets

and liabilities;

(2.1) the name, address, and legal boundaries of each

cemetery for which the care funds shall be entrusted and at which books, accounts, and records shall be available for examination by the Comptroller as required by Section 13 of this Act;

(3) as to the name of each individual person listed

under (1) above, a detailed statement of each person's business experience for the 10 years immediately preceding the application; the present and previous connection, if any, of each person with any other cemetery or cemetery authority; whether each person has ever been convicted of any felony or has ever been convicted of any misdemeanor of which an essential element is fraud or has been involved in any civil litigation in which a judgment has been entered against him or her based on fraud; whether each person is currently a defendant in any lawsuit in which the complaint against the person is based upon fraud; whether such person has failed to satisfy any enforceable judgment entered by a court of competent jurisdiction in any civil proceedings against such individual;

(4) the total amount in trust and now available from

sales of lots, graves, crypts or niches where part of the sale price has been placed in trust; the amount of money placed in the care funds of each applicant; the amount set aside in care funds from the sale of lots, graves, crypts and niches for the general care of the cemetery and the amount available for that purpose; the amount received in trust by special agreement for special care and the amount available for that purpose; the amount of principal applicable to trust funds received by the applicant; and

(5) any other information that the Comptroller may

reasonably require in order to determine the qualifications of the applicant to be licensed under this Act.

Such information shall be furnished whether the care funds are held by the applicant as trustee or by an independent trustee. If the funds are not held by the applicant, the name of the independent trustee holding them is also to be furnished by the applicant.
(c) Applications for license shall also be accompanied by a fidelity bond issued by a bonding company or insurance company authorized to do business in this State or by an irrevocable, unconditional letter of credit issued by a bank or trust company authorized to do business in the State of Illinois, as approved by the State Comptroller, where such care funds exceed the sum of $15,000. Such bond or letter of credit shall run to the Comptroller and his or her successor for the benefit of the care funds held by such cemetery authority or by the trustee of the care funds of such cemetery authority. Such bonds or letters of credit shall be in an amount equal to 1/10 of such care funds. However, such bond or letter of credit shall not be in an amount less than $1,000; the first $15,000 of such care funds shall not be considered in computing the amount of such bond or letter of credit. No application shall be accepted by the Comptroller unless accompanied by such bond or letter of credit.
Applications for license by newly organized cemetery authorities after January 1, 1960 shall also be accompanied by evidence of a minimum care fund deposit in an amount to be determined as follows: if the number of inhabitants, either in the county in which the cemetery is to be located or in the area included within a 10 mile radius from the cemetery if the number of inhabitants therein is greater, is 25,000 or less the deposit shall be $7,500; if the number of inhabitants is 25,001 to 50,000, the deposit shall be $10,000; if the number of inhabitants is 50,001 to 125,000, the deposit shall be $15,000; if the number of inhabitants is over 125,000, the deposit shall be $25,000.
After an amount equal to and in addition to the required minimum care fund deposit has been deposited in trust, the cemetery authority may withhold 50% of all future care funds until it has recovered the amount of the minimum care fund deposit.
(d) (Blank).
(e) All bonds and bonding deposits made by any cemetery authority may be returned to the cemetery authority or cancelled as to care funds invested with an investment company.
(Source: P.A. 92-419, eff. 1-1-02.)

(760 ILCS 100/10) (from Ch. 21, par. 64.10)
Sec. 10. Upon receipt of such application for license, the Comptroller shall issue a license to the applicant unless the Comptroller determines that:
(a) The applicant has made any misrepresentations or false statements or has concealed any essential or material fact, or
(b) The applicant is insolvent; or
(c) The applicant is or has been using practices in the conducting of the cemetery business that work or tend to work a fraud; or
(d) The applicant has refused to furnish or give pertinent data to the Comptroller; or
(e) The applicant has failed to notify the Comptroller with respect to any material facts required in the application for license under the provisions of this Act; or
(f) The applicant has failed to satisfy any enforceable judgment entered by the circuit court in any civil proceedings against such applicant; or
(g) The applicant has conducted or is about to conduct its business in a fraudulent manner; or
(h) The applicant or any individual listed in the license application has conducted or is about to conduct any business on behalf of the applicant in a fraudulent manner; or has been convicted of a felony or any misdemeanor of which an essential element is fraud; or has been involved in any civil litigation in which a judgment has been entered against him or her based on fraud; or has failed to satisfy any enforceable judgment entered by the circuit court in any civil proceedings against such individual; or has been convicted of any felony of which fraud is an essential element; or has been convicted of any theft-related offense; or has failed to comply with the requirements of this Act; or has demonstrated a pattern of improperly failing to honor a contract with a consumer; or
(i) The applicant has ever had a license involving cemeteries or funeral homes revoked, suspended, or refused to be issued in Illinois or elsewhere.
If the Comptroller so determines, then he or she shall conduct a hearing to determine whether to deny the application. However, no application shall be denied unless the applicant has had at least 10 days' notice of a hearing on the application and an opportunity to be heard thereon. If the application is denied, the Comptroller shall within 20 days thereafter prepare and keep on file in his or her office the transcript of the evidence taken and a written order of denial thereof, which shall contain his or her findings with respect thereto and the reasons supporting the denial, and shall send by United States mail a copy of the written order of denial to the applicant at the address set forth in the application, within 5 days after the filing of such order. A review of such decision may be had as provided in Section 20 of this Act.
The license issued by the Comptroller shall remain in full force and effect until it is surrendered by the licensee or revoked by the Comptroller as hereinafter provided.
(Source: P.A. 92-419, eff. 1-1-02.)

(760 ILCS 100/11) (from Ch. 21, par. 64.11)
Sec. 11. Issuance and display of license. A license issued under this Act authorizes the cemetery authority to accept care funds for the cemetery identified in the license. If a license application seeks licensure to accept care funds on behalf of more than one cemetery location, the Comptroller, upon approval of the license application, shall issue to the cemetery authority a separate license for each cemetery location indicated on the application. Each license issued by the Comptroller under this Act is independent of any other license that may be issued to a cemetery authority under a single license application.
Every license issued by the Comptroller shall state the number of the license and the address at which the business is to be conducted. Such license shall be kept conspicuously posted in the place of business of the licensee and shall not be transferable or assignable.
No more than one place of business shall be maintained under the same license, but the Comptroller may issue more than one license to the same licensee upon compliance with the provisions of this Act governing an original issuance of a license, for each new license.
Whenever a licensee shall wish to change the name as originally set forth in his license, he shall give written notice thereof to the Comptroller together with the reasons for the change and if the change is approved by the Comptroller he shall issue a new license.
A license issued by the Comptroller shall remain in full force and effect until it is surrendered by the licensee or suspended or revoked by the Comptroller as provided in this Act.
(Source: P.A. 92-419, eff. 1-1-02.)

(760 ILCS 100/11.1)
Sec. 11.1. Investigation of unlawful practices. If it appears to the Comptroller that a person has engaged in, is engaging in, or is about to engage in any practice declared to be unlawful by this Act, the Comptroller may:
(1) require that person to file on such terms as the

Comptroller prescribes a statement or report in writing, under oath or otherwise, containing all information the Comptroller may consider necessary to ascertain whether a licensee is in compliance with this Act, or whether an unlicensed person is engaging in activities for which a license is required;

(2) examine under oath any person in connection with

the books and records pertaining to or having an impact upon the trust funds required to be maintained pursuant to this Act;

(3) examine any books and records of the licensee,

trustee, or investment advisor that the Comptroller may consider necessary to ascertain compliance with this Act; and

(4) require the production of a copy of any record,

book, document, account, or paper that is produced in accordance with this Act and retain it in his or her possession until the completion of all proceedings in connection with which it is produced.

(Source: P.A. 89-615, eff. 8-9-96.)

(760 ILCS 100/11.2)
Sec. 11.2. Service. Service by the Comptroller of any notice requiring a person to file a statement or report shall be made:
(1) personally by delivery of a duly executed copy

thereof to the person to be served or, if that person is not a natural person, in the manner provided in the Civil Practice Law when a complaint is filed; or

(2) by mailing by certified mail a duly executed copy

thereof to the person to be served at his or her last known abode or principal place of business within this State.

(Source: P.A. 89-615, eff. 8-9-96.)

(760 ILCS 100/12) (from Ch. 21, par. 64.12)
Sec. 12. Annual reports. Every licensee shall prepare a written report as of the end of the preceding calendar year or fiscal year, as the case may be, showing:
(a) The amount of the principal of the care funds held in trust by the trustee of the care funds at the beginning of such year and in addition thereto all moneys or property received during such year (1) under and by virtue of the sale of a lot, grave, crypt or niche; (2) under or by virtue of the terms of the contract authorized by the provisions of Section 3 of this Act; (3) under or by virtue of any gift, grant, legacy, payment or other contribution made either prior to or subsequent to the effective date of this Act, and (4) under or by virtue of any contract or conveyance made either prior to or subsequent to the effective date of this Act;
(b) The securities in which such care funds are invested and the cash on hand as of the date of the report;
(c) The income received from such care funds during the preceding calendar year, or fiscal year, as the case may be;
(d) The expenditures made from said income during the preceding calendar year, or fiscal year, as the case may be; and
(e) The number of interments made during the preceding calendar year, or fiscal year, as the case may be.
Where any of the care funds of a licensee are held by an independent trustee, the report filed by the licensee shall contain a certificate signed by the trustee of the care funds of such licensee certifying to the truthfulness of the statements in the report as to (1) the total amount of principal of the care funds held by the trustee, (2) the securities in which such care funds are invested and the cash on hand as of the date of the report and (3) the income received from such care funds during the preceding calendar year, or fiscal year, as the case may be.
Such report shall be filed by such licensee on or before March 15 of each calendar year, in the office of the Comptroller. If the fiscal year of such licensee is other than on a calendar year basis, then such licensee shall file the report required by this Section within 2 1/2 months of the end of its fiscal year. The Comptroller shall for good cause shown grant an extension for the filing of the annual report upon the written request of the licensee. Such extension shall not exceed 60 days. If a licensee fails to submit an annual report to the Comptroller within the time specified in this Section, the Comptroller shall impose upon the licensee a penalty of $5 for each and every day the licensee remains delinquent in submitting the annual report. The Comptroller may abate all or part of the $5 daily penalty for good cause shown.
Such report shall be made under oath and shall be in the form furnished by the Comptroller. Each report shall be accompanied by a check or money order in the amount of $10, payable to: Comptroller, State of Illinois.
If any annual report shows that the amount of the care funds held in trust at the end of the preceding calendar year or fiscal year, as the case may be, has increased in amount over that shown by the next preceding report, then the fidelity bond theretofore filed shall be increased to the amount required by Section 9 of this Act. Such increased fidelity bond shall accompany the report and no report shall be accepted by the Comptroller unless accompanied by such bond, except where the filing of a bond is excused by Section 18 of this Act.
(Source: P.A. 92-419, eff. 1-1-02.)

(760 ILCS 100/13) (from Ch. 21, par. 64.13)
Sec. 13. Books, accounts, and records. Every licensee and the trustee of the care funds of every licensee shall be a resident of this State and shall keep in this State and use in its business such books, accounts and records as will enable the Comptroller to determine whether such licensee or trustee is complying with the provisions of this Act and with the rules, regulations and directions made by the Comptroller hereunder. The licensee shall keep the books, accounts, and records at the location identified in the license issued by the Comptroller or as otherwise agreed by the Comptroller in writing. The books, accounts, and records shall be accessible for review upon demand of the Comptroller.
(Source: P.A. 92-419, eff. 1-1-02.)

(760 ILCS 100/14) (from Ch. 21, par. 64.14)
Sec. 14. The Comptroller may at any time investigate the cemetery business of every licensee with respect to its care funds. The Comptroller shall examine at least annually every licensee who holds $250,000 or more in its care funds. For that purpose, the Comptroller shall have free access to the office and places of business and to such records of all licensees and of all trustees of the care funds of all licensees as shall relate to the acceptance, use and investment of care funds. The Comptroller may require the attendance of and examine under oath all persons whose testimony he may require relative to such business and in such cases the Comptroller or any qualified representative of the Comptroller whom the Comptroller may designate, may administer oaths to all such persons called as witnesses, and the Comptroller, or any such qualified representative of the Comptroller, may conduct such examinations. The cost of an initial examination shall be borne by the cemetery authority if it has $10,000 or more in such fund; otherwise, by the Comptroller. The charge made by the Comptroller for such examination shall be based upon the total amount of care funds held by the cemetery authority as of the end of the calendar or fiscal year for which a report is required by Section 12 of this Act and shall be in accordance with the following schedule:
less than $10,000...............................no charge;
$10,000 or more but less than
$50,000...................................................$10;
$50,000 or more but less than
$100,000..................................................$40;
$100,000 or more but less than
$250,000..................................................$80;
$250,000 or more.....................................$100.
Any licensee which is not required to be examined annually shall submit an annual report to the Comptroller containing such information as the Comptroller reasonably may request.
The Comptroller may order additional audits or examinations as he or she may deem necessary or advisable to ensure the safety and stability of the trust funds and to ensure compliance with this Act. These additional audits or examinations shall only be made after good cause is established by the Comptroller in the written order. The grounds for ordering these additional audits or examinations may include, but shall not be limited to:
(1) material and unverified changes or fluctuations

in trust balances;

(2) the licensee changing trustees more than twice in

any 12-month period;

(3) any withdrawals or attempted withdrawals from the

trusts in violation of this Act; or

(4) failure to maintain or produce documentation

required by this Act for deposits into trust accounts or trust investment activities.

Prior to ordering an additional audit or examination, the Comptroller shall request the licensee to respond and comment upon the factors identified by the Comptroller as warranting the subsequent examination or audit. The licensee shall have 30 days to provide a response to the Comptroller. If the Comptroller decides to proceed with the additional examination or audit, the licensee shall bear the full cost of that examination or audit, up to a maximum of $7,500. The Comptroller may elect to pay for the examination or audit and receive reimbursement from the licensee. Payment of the costs of the examination or audit by a licensee shall be a condition of receiving or maintaining a license under this Act. All moneys received by the Comptroller for examination or audit fees shall be maintained in a separate account to be known as the Comptroller's Administrative Fund. This Fund, subject to appropriation by the General Assembly, may be utilized by the Comptroller for enforcing this Act and other purposes that may be authorized by law.
(Source: P.A. 89-615, eff. 8-9-96.)

(760 ILCS 100/15) (from Ch. 21, par. 64.15)
Sec. 15. The Comptroller may, upon 10 days' notice to the licensee, by United States mail directed to the licensee at the address set forth in the license, stating the contemplated action and, in general, the grounds therefor, and upon reasonable opportunity to be heard prior to such action, revoke any license issued hereunder if he finds that:
(a) The licensee has failed to make the annual report or to maintain in effect the required bond or to comply with an order, decision, or finding of the Comptroller made pursuant to this Act; or that
(b) The licensee has violated any provision of this Act or any regulation or direction made by the Comptroller under this Act; or that
(c) Any fact or condition exists which would constitute grounds for denying an application for a new license.
(Source: P.A. 91-7, eff. 6-1-99.)

(760 ILCS 100/15.1) (from Ch. 21, par. 64.15-1)
Sec. 15.1. The Comptroller may, in accordance with Section 15, revoke only the particular license with respect to which grounds for revocation may occur or exist, or if he finds that such grounds for revocation are of general application to all offices or to more than one office operated by such licensee, he may revoke all of the licenses issued to such licensee or such number of licenses to which grounds apply, as the case may be.
Whenever a license is revoked by the Comptroller he shall apply to the Circuit Court of the county wherein such licensee is located for a receiver to administer the care funds of such licensee.
(Source: P.A. 78-592.)

(760 ILCS 100/15.2) (from Ch. 21, par. 64.15-2)
Sec. 15.2. A licensee may surrender any license by delivering to the Comptroller written notice that he thereby surrenders such license but such surrender shall not affect such licensee's civil or criminal liability for acts committed prior to such surrender, or affect his bond. The Comptroller shall not permit a license to be surrendered by a licensee unless and until such licensee has furnished to the Comptroller satisfactory evidence of his release and discharge from all trust liabilities and obligations and unless and until the care funds of such licensee have been transferred to a successor licensee who shall be licensed by the Comptroller in conformity with the provisions of this Act.
However, the Comptroller shall accept the surrender of a license held by a cemetery authority that is a cemetery association or corporation owning, operating or controlling a cemetery not for profit, whose cemetery has been conveyed to and accepted by any city, village, incorporated town, township or county, upon: (a) the licensee submitting to the Comptroller a copy of the act, resolution or ordinance under which the political subdivision accepted or is charged with the responsibility of operating and controlling the cemetery; (b) the making and filing with and approval by the Comptroller of a final account for care funds from the date of last report made by the licensee to the Comptroller to the date of transfer to the successor cemetery authority; (c) the furnishing of a copy of the instrument of appointment or certificate of election of trustees of the public graveyard or managers of the municipal cemetery authorized to hold care funds or trust funds for care, and the receipt of such trustees of the public graveyard or managers of the municipal cemetery for the care funds investments listed in the final account; and (d) the return of the Cemetery Authority License to the Comptroller for cancellation. Upon satisfactory performance of the foregoing by a licensee, the same shall be deemed satisfactory evidence of the licensee's release and discharge from all trust liabilities and obligations and transfer of the licensee's care funds to an authorized successor within the meaning and intent of this Act.
(Source: P.A. 78-592.)

(760 ILCS 100/15.3) (from Ch. 21, par. 64.15-3)
Sec. 15.3. Every license issued hereunder shall remain in force until the same has been surrendered or revoked in accordance with this Act, but the Comptroller may on his own motion, issue new licenses to a licensee whose license or licenses have been revoked if no fact or condition then exists which clearly would have warranted the Comptroller in refusing originally the issuance of such license under this Act.
(Source: P.A. 78-592.)

(760 ILCS 100/15.4) (from Ch. 21, par. 64.15-4)
Sec. 15.4. No license shall be revoked until the licensee has had at least 10 days' notice of a hearing thereon and an opportunity to be heard. When any license is so revoked, the Comptroller shall within 20 days thereafter, prepare and keep on file in his office the transcript of the evidence taken and a written order or decision of revocation, and shall send by United States mail a copy of such order or decision of revocation to the licensee at the address set forth in the license within 5 days after the filing in his office of such order, finding or decision. A review of any such order, finding or decision may be had as provided in Section 19 of this Act.
(Source: P.A. 83-333.)

(760 ILCS 100/15a) (from Ch. 21, par. 64.15a)
Sec. 15a. Where any cemetery authority owning, operating, controlling or managing a privately operated cemetery or any trustee for the same has accepted care funds within the meaning of this Act, and dissolution is sought by such cemetery authority in any manner, by resolution of such cemetery authority, or the trustees thereof, notice shall be given to the Comptroller of such intention to dissolve, and proper disposition shall be made of the care funds so held for the general benefit of such lot owners by or for the benefit of such cemetery authority, as provided by law, or in accordance with the trust provisions of any gift, grant, contribution, payment, legacy or pursuant to any contract whereby such funds were created. The Comptroller represented by the Attorney General may apply to the circuit court for the appointment of a receiver, trustee, successor in trust, or for directions of such court as to the proper disposition to be made of such care funds, to the end that the uses and purposes for which such trust or care funds were created may be accomplished.
(Source: P.A. 87-747; 88-477.)

(760 ILCS 100/15b)
Sec. 15b. Sales; liability of purchaser for shortage.
In the case of a sale of any privately operated cemetery or any part thereof or of any related personal property by a cemetery authority to a purchaser or pursuant to foreclosure proceedings, except the sale of burial rights, services, or merchandise to a person for his or her personal or family burial or interment, the purchaser is liable for any shortages existing before or after the sale in the care funds required to be maintained in a trust pursuant to this Act and shall honor all instruments issued under Section 4 for that cemetery. Any shortages existing in the care funds constitute a prior lien in favor of the trust for the total value of the shortages, and notice of such lien shall be provided in all sales instruments.
In the event of a sale or transfer of all or substantially all of the assets of the cemetery authority, the sale or transfer of the controlling interest of the corporate stock of the cemetery authority if the cemetery authority is a corporation, or the sale or transfer of the controlling of the partnership if the cemetery authority is a partnership, the cemetery authority shall, at least 21 days prior to the sale or transfer, notify the Comptroller, in writing, of the pending date of sale or transfer so as to permit the Comptroller to audit the books and records of the cemetery authority. The audit must be commenced within 10 business days of the receipt of the notification and completed within the 21 day notification period unless the Comptroller notifies the cemetery authority during that period that there is a basis for determining a deficiency which will require additional time to finalize. The sale or transfer may not be completed by the cemetery authority unless and until:
(a) The Comptroller has completed the audit of the

cemetery authority's books and records;

(b) Any delinquency existing in the care funds has

been paid by the cemetery authority, or arrangements satisfactory to the Comptroller have been made by the cemetery authority on the sale or transfer for the payment of any delinquency;

(c) The Comptroller issues a new cemetery care

license upon application of the newly controlled corporation or partnership, which license must be applied for within 30 days of the anticipated date of the sale or transfer, subject to the payment of any delinquencies, if any, as stated in item (b) above.

For purposes of this Section, a person, firm, corporation, partnership, or institution that acquires the cemetery through a real estate foreclosure shall be subject to the provisions of this Section. The sale or transfer of the controlling interest of a cemetery authority to an immediate family member is not subject to the license application process required in item (c) of this Section.
In the event of a sale or transfer of any cemetery land, including any portion of cemetery land in which no human remains have been interred, a licensee shall, at least 21 days prior to the sale or transfer, notify the Comptroller, in writing, of the pending sale or transfer.
(Source: P.A. 92-419, eff. 1-1-02.)

(760 ILCS 100/16) (from Ch. 21, par. 64.16)
Sec. 16. Whenever a licensee refuses or neglects to make a required report or whenever it appears to the Comptroller from any report or examination that such licensee has committed a violation of law or that the care funds have not been administered properly or that it is unsafe or inexpedient for such licensee or the trustee of the care funds of such cemetery authority to continue to administer such funds or that any officer of such licensee or of the trustee of the care funds of such licensee has abused his trust or has been guilty of misconduct or malversation in his official position injurious to such licensee or that such licensee has suffered as to its care funds a serious loss by larceny, embezzlement, burglary, repudiation or otherwise, the Comptroller shall by an order direct the discontinuance of such illegal, unsafe or unauthorized practices and shall direct strict conformity with the requirements of the law and safety and security in its transactions, shall order all funds returned, and may apply to the Circuit Court of the county wherein such licensee is located to prevent any disbursements or expenditures by such licensee until the care funds are in such condition that it would not be jeopardized thereby and the Comptroller shall communicate the facts to the Attorney General of the State of Illinois who shall thereupon institute such proceedings against the licensee or its trustee or the officers of either or both as the nature of the case may require.
(Source: P.A. 88-477.)

(760 ILCS 100/17) (from Ch. 21, par. 64.17)
Sec. 17. If the Comptroller finds at any time that the bond is insecure or exhausted or otherwise doubtful, an additional bond in like amount to be approved by the Comptroller shall be filed by the licensee within 30 days after written demand therefor upon the licensee by the Comptroller.
(Source: P.A. 78-592.)

(760 ILCS 100/18) (from Ch. 21, par. 64.18)
Sec. 18. Application; when bond is unnecessary. The provisions of this Act as to the (a) registration, (b) application for license, (c) filing of a fidelity bond, (d) filing of an annual report, and (e) examination by the Comptroller, apply to a cemetery authority owning, operating, controlling or managing a privately operated cemetery whether the care funds are held by such cemetery authority as trustee or by any independent trustee for the same. However, no bond need be filed with the Comptroller as to care funds of such cemetery authority held as trustee by a bank or trust company authorized to do business in this State as a trust company in accordance with Section 2-10 of the Corporate Fiduciary Act or held by an investment company.
Upon application by such cemetery authority to the Comptroller, and upon a showing that all of the care funds of such cemetery authority are held by such bank or trust company as trustee for such cemetery authority pursuant to an agreement in writing approved from time to time by the Comptroller for the handling and management of all of the care funds of such cemetery authority, or are held by an investment company, the Comptroller in writing may permit the licensee to operate without the filing of any bond as to such care funds except such fidelity bond as he or she may require for the protection of such cemetery authority against defaults by its employees engaged in the handling and collection of funds.
(Source: P.A. 88-477; 89-615, eff. 8-9-96.)

(760 ILCS 100/19) (from Ch. 21, par. 64.19)
Sec. 19. The Comptroller may make, amend, rescind and enforce such rules and regulations and amendments thereto, as may be necessary for the purpose of carrying out this Act. However, the Comptroller may not make or amend any rule or regulation without holding a hearing thereon and without first giving all cemetery authorities licensed to hold care funds at least 10 days' notice of such hearing, the notice to set forth the proposed rules, regulations or the proposed amendments thereof. Among other things, the Comptroller may, for the purposes of this Act, prescribe the form or forms in which required information shall be set forth, the items or details to be shown in any statement or report, and the methods to be followed in the preparation of accounts and in the appraisal or evaluation of assets and liabilities. When any regulations or amendments thereto are made after such hearing, a written order setting forth the regulations or amendments shall be prepared by the Comptroller and kept on file in his office and a copy of each such order shall be sent by the Comptroller by United States mail to all cemetery authorities within 5 days after the filing in his office of such order. No regulations or amendments shall become effective until 10 days after the mailing of such order. Copies of all other orders, decisions and findings shall be mailed to the cemetery authorities affected thereby by United States mail within 5 days of such filing. All regulations and all amendments thereto and all orders, decisions and findings shall be filed and entered by the Comptroller in an indexed permanent book or record, with the effective date thereof suitably indicated, and such book or record is a public document. A review of all orders, decisions and findings, including orders making regulations or amendments, may be had under the Administrative Review Law, as now or hereafter amended.
(Source: P.A. 82-783.)

(760 ILCS 100/21) (from Ch. 21, par. 64.21)
Sec. 21. Except as otherwise provided for in this Act, whenever the Comptroller is required to give notice to any applicant or licensee, such requirement shall be considered complied with if, within the time fixed herein, such notice is enclosed in an envelope plainly addressed to such applicant or licensee, as the case may be, United States postage fully prepaid, and deposited, registered, in the United States mail.
(Source: P.A. 78-592.)

(760 ILCS 100/22) (from Ch. 21, par. 64.22)
Sec. 22. Nothing in this Act shall be construed to impair the obligation of any existing contract.
(Source: Laws 1947, p. 338.)

(760 ILCS 100/23) (from Ch. 21, par. 64.23)
Sec. 23. Every person having taken an oath or affirmation in any proceeding or matter wherein an oath is required by this Act, who shall swear wilfully, corruptly and falsely in a matter material to the issue or point in question, or shall suborn any other person to swear as aforesaid, shall be guilty of perjury or subornation of perjury, as the case may be and shall be punished as provided in the Statute relative to perjury and subornation of perjury.
(Source: Laws 1947, p. 338.)

(760 ILCS 100/24) (from Ch. 21, par. 64.24)
Sec. 24. Whoever intentionally fails to deposit the required amounts into a trust provided for in this Act, intentionally and improperly withdraws or uses trust funds for his or her own benefit, or otherwise intentionally violates any provision of this Act (other than the provisions of Section 23 and subsections (b), (c), (d), and (e) of Section 2a) shall be guilty of a Class 4 felony, and each day such provisions are violated shall constitute a separate offense.
If any person intentionally violates this Act or fails or refuses to comply with any order of the Comptroller or any part of an order that has become final to such person and is still in effect, the Comptroller may, after notice and hearing at which it is determined that a violation of this Act or such order has been committed, further order that such person shall forfeit and pay to the State of Illinois a sum not to exceed $5,000 for each violation. Such liability shall be enforced in an action brought in any court of competent jurisdiction by the Comptroller in the name of the People of the State of Illinois.
In addition to the other penalties and remedies provided in this Act, the Comptroller may bring a civil action in the county of residence of the licensee or any person accepting care funds to enjoin any violation or threatened violation of this Act.
The powers vested in the Comptroller by this Section are additional to any and all other powers and remedies vested in the Comptroller by law.
(Source: P.A. 92-419, eff. 1-1-02.)

(760 ILCS 100/25)
Sec. 25. Use of care funds. When a township or multi-township cemetery district takes over a cemetery or cemetery authority, the care fund and care fund expenditures continue to be subject to the provisions of this Act, and the township or multi-township cemetery district must continue to use the care fund exclusively for the care and maintenance of the cemetery in accordance with this Act.
(Source: P.A. 91-181, eff. 1-1-00.)

(760 ILCS 100/26)
Sec. 26. Abandoned or neglected cemeteries; clean-up. The Comptroller may administer a program for the purpose of cleaning up abandoned or neglected cemeteries located in Illinois. Administration of this program may include the Comptroller's issuance of grants for that purpose to units of local government, school districts, and not-for-profit associations.
If an abandoned or neglected cemetery has been dedicated as an Illinois nature preserve under the Illinois Natural Areas Preservation Act, any action to cause the clean up of the cemetery under the provisions of this Section shall be consistent with the rules and master plan governing the dedicated nature preserve.
(Source: P.A. 92-419, eff. 1-1-02.)






Chapter 765 - PROPERTY

765 ILCS 5/ - Conveyances Act.

(765 ILCS 5/0.01) (from Ch. 30, par. 0.01)
Sec. 0.01. Short title. This Act may be cited as the Conveyances Act.
(Source: P.A. 86-1324.)

(765 ILCS 5/1) (from Ch. 30, par. 1)
Sec. 1. Livery of seizin shall in no case be necessary for the conveyance of real property; but every deed, mortgage or other conveyance in writing, not procured by duress, and signed by the party making the same, the maker or makers being of full age and sound mind, shall be sufficient, without livery of seizin, for the giving, granting, selling, mortgaging, leasing or otherwise conveying or transferring any lands, tenements or hereditaments in this state, so as, to all intents and purposes, absolutely and fully to vest in every donee, grantee, bargainee, mortgagee, lessee or purchaser, all such estate or estates as shall be specified in any such deed, mortgage, lease or other conveyance. Nothing herein contained shall be so construed as to divest or defeat the older or better estate or right of any person or persons, not party to any such deed, mortgage, lease, or other conveyance.
(Source: P.A. 80-660.)

(765 ILCS 5/2) (from Ch. 30, par. 2)
Sec. 2. Every estate, gift, grant, deed, mortgage, lease, release, or confirmation of lands, tenements, rents, services or hereditaments made or had, or hereafter to be made or had, by any person or persons, being of full age and sound mind, and not procured by duress, to any person or persons, and all recoveries, judgments and enforcements had or made, or to be had or made, shall be good and effectual to him, her or them to whom it is or shall be so made, had or given, and to all others, to his, her or their use, against the judgment debtor, seller, donor, grantor, mortgagor, lessor, releasor, or confirmor, and against his, her or their heirs, claiming the same only as heir or heirs, and each of them, and against all others having or claiming any title or interest in the same, only to the use of the same judgment debtor, seller, donor, grantor, mortgagor, lessor, releasor or confirmor, or his, her or their heirs, at the time of the judgment, enforcement, bargain, sale, mortgage, covenant, lease, release, gift or grant made.
(Source: P.A. 84-546.)

(765 ILCS 5/3) (from Ch. 30, par. 3)
Sec. 3. Where any person or persons be the owner of, or at any time hereafter shall be the owner of and in any premises, lands, tenements, rents, services, reversions, remainders, or other hereditaments, to the use, confidence or trust of any other person or persons, or of any body politic, by reason of any bargain, sale, fine, recovery, covenant, contract, agreement, will or otherwise, by any manner of means whatsoever, in every such case all and every such person or persons, and bodies politic, that have or hereafter shall have any such use, confidence or trust, in fee simple, for term of life, or for years or otherwise, or any use, confidence or trust in remainder or reversion, shall from thenceforth be the owner of, deemed and adjudged in lawful ownership, estate and possession of and in the same premises, lands, tenements, rents, services, reversions, remainders and hereditaments, with their appurtenances, to all intents, constructions and purposes in law of and in such like estates, as they had or shall have in use, confidence or trust of or in the same; and that the estate, right, title and possession that was or shall be in such person or persons that were or hereafter shall be the owner of any lands, tenements or hereditaments, to the use, confidence or trust of any such person or persons, or of any body politic, be from henceforth clearly deemed and adjudged to be in him, her or them that have or hereafter shall have such use, confidence or trust, after such quality, manner, form and condition as they had before, in or to the use, confidence or trust that was or shall be in them.
(Source: P.A. 80-660.)

(765 ILCS 5/4) (from Ch. 30, par. 4)
Sec. 4. Any person claiming right or title to lands, tenements or hereditaments, although he, she or they may be out of possession, and notwithstanding there may be an adverse possession thereof, may sell, convey and transfer his or her interest in and to the same, in as full and complete a manner as if he or she were in the actual possession of the lands and premises intended to be conveyed; and the grantee or grantees shall have the same right of action for the recovery thereof, and shall in all respects derive the same benefit and advantage therefrom, as if the grantor or grantors had been in the actual possession at the time of executing the conveyance.
(Source: Laws 1871-2, p. 282.)

(765 ILCS 5/4a) (from Ch. 30, par. 4a)
Sec. 4a. Any person claiming any right, title, or interest in and to lands, tenements or hereditaments, under and by virtue of a title derived solely through a tax deed, whether he, she or they may be in or out of actual possession, shall not sell, convey or transfer his, her or their right, title and interest in and to the same by deed or conveyance, unless a legal description, sufficient to identify said lands, tenements or hereditaments by lot, when subdivided, and by tract or parcel when unsubdivided, is set out in said deed or conveyance.
Any deed or conveyance hereinafter attempted to be made in which the right, title or interest sought to be conveyed was or is derived solely through a tax deed which does not conform to the provisions of this act shall be void and of no effect in law.
(Source: Laws 1929, p. 278.)

(765 ILCS 5/5.1) (from Ch. 30, par. 4a.1)
Sec. 5.1. In the event it is necessary to record or file a deed with an attached rider, such rider shall be permanently attached as an additional page on the back of the deed so as to facilitate any photostating, microfilming or other photographic process of reproduction of such deed and rider. Failure to comply with this Section shall not invalidate such instrument and the recordation thereof shall not be refused on such account.
(Source: Laws 1961, p. 2433.)

(765 ILCS 5/6) (from Ch. 30, par. 5)
Sec. 6. In cases where, by the common law, any person or persons might hereafter become the owner of, without applying the rule of property known as the rule in Shelley's Case, in fee tail, of any lands, tenements or hereditaments, by virtue of any legacy, gift, grant or other conveyance, hereafter to be made, or by any other means whatsoever, such person or persons, instead of being or becoming the owner thereof in fee tail, shall be deemed and adjudged to be, and become the owner thereof, for his or her natural life only, and the remainder shall pass in fee simple absolute, to the person or persons to whom the estate tail would, on the death of the first grantee, legatee or donee in tail, first pass, according to the course of the common law, by virtue of such legacy, gift, grant or conveyance.
(Source: P.A. 83-388.)

(765 ILCS 5/7) (from Ch. 30, par. 6)
Sec. 7. If any person shall sell and convey to another, by deed or conveyance, purporting to convey an estate in fee simple absolute, in any tract of land or real estate, lying and being in this state, not then being possessed of the legal estate or interest therein at the time of the sale and conveyance, but after such sale and conveyance the vendor shall become possessed of and confirmed in the legal estate to the land or real estate so sold and conveyed, it shall be taken and held to be in trust and for the use of the grantee or vendee; and the conveyance aforesaid shall be held and taken, and shall be as valid as if the grantor or vendor had the legal estate or interest, at the time of said sale or conveyance.
(Source: Laws 1871-2, p. 282.)

(765 ILCS 5/7a) (from Ch. 30, par. 6a)
Sec. 7a. (a) Except as provided in subsection (b), any instrument, including a will, which conveys, transfers, encumbers, leases or releases, or by which an agreement is made to convey, transfer, encumber, lease or release, or by virtue of which there is conveyed, transferred, encumbered, leased or released, any real property, whether described by a metes and bounds description or otherwise, which abuts upon any road, street, highway or alley, or upon any abandoned or vacated road, street, highway or alley shall be deemed and construed to include any right, title or interest in that part of such road, street, highway or alley which the abutting owner who makes any such instrument shall presently have or, which such owner, his heirs, successors and assigns subsequently acquires in such road, street, highway or alley unless such instrument by its terms expressly excludes, in the description of the property, such road, street, highway or alley. The right, title or interest acquired under such instrument in such road, street, highway or alley, by virtue of the provisions of this Act, shall be deemed and construed to be for the same uses and purposes set forth in such instrument with respect to the real property specifically described in the instrument. However, no covenants or agreements made by the maker of any such instrument with respect to any real property specifically described shall apply to or be enforceable with respect to any right, title or interest which is acquired solely by virtue of the provisions of this Act.
(b) With regard to any public utility, as defined in Section 3-105 of the Public Utilities Act, engaged in public water or public sanitary sewer service that comes under the jurisdiction of the Illinois Commerce Commission, any instrument, including a will, which conveys, transfers, encumbers, leases or releases, or by which an agreement is made to convey, transfer, encumber, lease or release, or by virtue of which there is conveyed, transferred, encumbered, leased or released, any real property, whether described by a metes and bounds description or otherwise, which abuts upon any road, street, highway or alley, or upon any abandoned or vacated road, street, highway or alley shall be deemed and construed to include any right, title or interest in that part of such road, street, highway or alley which the abutting owner who makes any such instrument shall presently have or, which such owner, his heirs, successors and assigns subsequently acquires in such road, street, highway or alley unless such instrument by its terms expressly excludes, in the description of the property, such road, street, highway or alley. The right, title or interest acquired under such instrument in such road, street, highway or alley, by virtue of the provisions of this Act, shall be deemed and construed to be for the same uses and purposes set forth in such instrument with respect to the real property specifically described in the instrument. However, no covenants or agreements made by the maker of any such instrument with respect to any real property specifically described shall apply to or be enforceable with respect to any right, title, or interest which is acquired solely by virtue to the provisions of this Act. "Conveyance" expressly excludes a road, street, highway, or alley if the legal description of the property uses the boundary of the road, street, highway, or alley closest to the property being conveyed as a boundary of the property being conveyed or expressly states that the road, street, highway, or alley is excepted from the property being conveyed. A conveyance does not expressly exclude a road, street, highway, or alley if the conveyance is described as being "subject to" the road, street, highway, or alley. The rights accruing in the abutting property owner under this Act shall be subject to all existing uses and easements located within the right-of-way; the rights shall also be subject to such future uses and easements as may be permitted to be located within the right-of-way under the provisions of the Illinois Highway Code or any successor statute thereto. This provision of this amendatory Act of the 93rd General Assembly is intended to clarify, by codification, existing law and is not intended to change the law.
(Source: P.A. 93-357, eff. 1-1-04.)

(765 ILCS 5/8) (from Ch. 30, par. 7)
Sec. 8. In all deeds whereby any estate of inheritance in fee simple shall hereafter be limited to the grantee and his heirs, or other legal representatives, the words "grant," "bargain" and "sell," shall be adjudged an express covenant to the grantee, his heirs, and other legal representatives, to-wit: that the grantor was the owner of an indefeasible estate in fee simple, free from encumbrances done or suffered from the grantor, except the rents and services that may be reserved, and also for quiet enjoyment against the grantor, his heirs and assigns unless limited by express words contained in such deed; and the grantee, his heirs, executors, administrators and assigns, may in any action, assign breaches, as if such covenants were expressly inserted: Provided, always, that this law shall not extend to leases at rack-rent, or leases not exceeding 21 years, where the actual possession goes with the lease.
(Source: P.A. 80-660.)

(765 ILCS 5/9) (from Ch. 30, par. 8)
Sec. 9. Deeds for the conveyance of land may be substantially in the following form:
The grantor (here insert name or names and place of residence), for and in consideration of (here insert consideration), conveys and warrants to (here insert the grantee's name or names) the following described real estate (here insert description), situated in the County of ...., in the State of Illinois.
Dated (insert date).

(765 ILCS 5/10) (from Ch. 30, par. 9)
Sec. 10. Quitclaim deeds may be, in substance, in the following form:
The grantor (here insert grantor's name or names and place of residence), for the consideration of (here insert consideration), convey and quit claim to (here insert grantee's name or names) all interest in the following described real estate (here insert description), situated in the County of ...., in the State of Illinois.
Dated (insert date).

(765 ILCS 5/11) (from Ch. 30, par. 10)
Sec. 11. (a) Mortgages of lands may be substantially in the following form:
The Mortgagor (here insert name or names), mortgages and warrants to (here insert name or names of mortgagee or mortgagees), to secure the payment of (here recite the nature and amount of indebtedness, showing when due and the rate of interest, and whether secured by note or otherwise), the following described real estate (here insert description thereof), situated in the County of ...., in the State of Illinois.
Dated (insert date).

(765 ILCS 5/12) (from Ch. 30, par. 11)
Sec. 12. In deeds made by sheriffs, guardians, administrators, executors, trustees, commissioners, or other persons, under and by virtue of any judgment, order or proceeding of any court, it shall be unnecessary to copy any such judgment, order or proceeding in such deed; but it shall be sufficient to refer to the same by the title of the cause, the name of the court, the date at which such proceedings were had, or the judgment or order obtained.
(Source: P.A. 79-1360.)

(765 ILCS 5/13) (from Ch. 30, par. 12)
Sec. 13. Every estate in lands which is granted, conveyed or bequeathed, although other words heretofore necessary to transfer an estate of inheritance is not added, shall be deemed a fee simple estate of inheritance, if a less estate is not limited by express words, or do not appear to have been granted, conveyed or bequeathed by construction or operation of law.
(Source: P.A. 84-549.)

(765 ILCS 5/14) (from Ch. 30, par. 13)
Sec. 14. When an estate hath been, or shall be, by any conveyance limited in remainder to the son or daughter, or to the use of the son or daughter of any person to be begotten, such son or daughter, born after the decease of his or her father, shall take the estate in the same manner as if he or she had been born in the life time of the father, although no estate shall have been conveyed to support the contingent remainder after his death.
(Source: Laws 1871-2, p. 282.)

(765 ILCS 5/15) (from Ch. 30, par. 14)
Sec. 15. Purchasers of school or canal lands or town lots may, by indorsement in writing on their certificates of purchase, transfer and assign all right and title to the lands or lots purchased, or transfers or assignments of such certificates may be made upon a separate paper, and the transferees or assignees may in like manner transfer and assign all such certificates; and in all cases where certificates have been or shall hereafter be transferred or assigned, patents shall issue in the name of the last transferee or assignee.
(Source: Laws 1871-2, p. 282.)

(765 ILCS 5/16) (from Ch. 30, par. 15)
Sec. 16. The county board of any county may authorize any officer or member of its board to execute and deliver all deeds, grants, conveyances and other instruments in writing, which may become necessary in selling, transferring or conveying any real estate belonging to its county and such deeds, grants, conveyances and other instruments, if made without fraud or collusion, shall be obligatory upon the county to all intents and purposes.
(Source: Laws 1871-2, p. 282.)

(765 ILCS 5/19) (from Ch. 30, par. 18)
Sec. 19. The acknowledgment or proof of any deed, mortgage, conveyance, power of attorney, or other writing of or relating to the sale, conveyance, or other disposition of lands or real estate, or any interest therein, by a married woman, may be made and certified the same as if she were a feme sole, and shall have the same effect.
(Source: P.A. 77-435.)

(765 ILCS 5/20) (from Ch. 30, par. 19)
Sec. 20. Deeds, mortgages, conveyances, releases, powers of attorney or other writings of or relating to the sale, conveyance or other disposition of real estate or any interest therein whereby the rights of any person may be affected, may be acknowledged or proven before some one of the following courts or officers, namely:
1. When acknowledged or proven within this State, before a notary public, United States commissioner, county clerk, or any court or any judge, clerk or deputy clerk of such court. When taken before a notary public or United States commissioner, the same shall be attested by his official seal; when taken before a court or the clerk thereof, or a deputy clerk thereof, the same shall be attested by the seal of such court.
2. When acknowledged or proved outside of this State and within the United States or any of its territories or dependencies or the District of Columbia, before a justice of the peace, notary public, master in chancery, United States commissioner, commissioner to take acknowledgments of deeds, mayor of city, clerk of a county, or before any judge, justice, clerk or deputy clerk of the supreme, circuit or district court of the United States, or before any judge, justice, clerk or deputy clerk, prothonotary, surrogate, or registrar of the supreme, circuit, superior, district, county, common pleas, probate, orphan's or surrogate's court of any of the states, territories or dependencies of the United States. In any dependency of the United States such acknowledgment or proof may also be taken or made before any commissioned officer in the military service of the United States. When such acknowledgment or proof is made before a notary public, United States commissioner or commissioner of deeds, it shall be certified under his seal of office. If taken before a mayor of a city it shall be certified under the seal of the city; if before a clerk, deputy clerk, prothonotary, registrar or surrogate, then under the seal of his court; if before a justice of the peace or a master in chancery there shall be added a certificate of the proper clerk under the seal of his office setting forth that the person before whom such proof or acknowledgment was made was a justice of the peace or master in chancery at the time of taking such acknowledgment or proof. As acknowledgment or proof of execution of any instrument above stated, may be made in conformity with the laws of the State, territory, dependency or district where it is made. If any clerk of any court of record within such state, territory, dependency or district shall, under his signature and the seal of such court, certify that such acknowledgment or proof was made in conformity with the laws of such state, territory, dependency or district, or it shall so appear by the laws of such state, territory, dependency or district such instrument or a duly proved or certified copy of the record of such deed, mortgage or other instrument relating to real estate heretofore or hereafter made and recorded in the proper county may be admitted in evidence as in other cases involving the admission of evidence of certified copies.
3. When acknowledged or proven outside of the United States before any court of any republic, dominion, state, kingdom, empire, colony, territory, or dependency having a seal, or before any judge, justice or clerk thereof or before any mayor or chief officer of any city or town having a seal, or before a notary public or commissioner of deeds, or any ambassador, minister or secretary of legation or consul of the United States or vice consul, deputy consul, commercial agent or consular agent of the United States in any foreign republic, dominion, state, kingdom, empire, colony, territory or dependency attested by his official seal or before any officer authorized by the laws of the place where such acknowledgment or proof is made to take acknowledgments of conveyances of real estate or to administer oaths in proof of the execution of conveyances of real estate. Such acknowledgments are to be attested by the official seal, if any, of such court or officer, and in case such acknowledgment or proof is taken or made before a court or officer having no official seal, a certificate shall be added by an ambassador, minister, secretary of legation, consul, vice consul, deputy consul, commercial agent or consular agent of the United States residing in such republic, dominion, state, kingdom, empire, colony, territory, or dependency under his official seal, showing that such court or officer was duly elected, appointed or created and acting at the time such acknowledgment or proof was made.
4. Any person serving in or with the armed forces of the United States, within or outside of the United States, and the spouse or former spouse of any such person, may acknowledge the instruments wherever located before any commissioned officer in active service of the armed forces of the United States with the rank of Second Lieutenant or higher in the Army, Air Force or Marine Corps, or Ensign or higher in the Navy or United States Coast Guard. The instrument shall not be rendered invalid by the failure to state therein the place of execution or acknowledgment. No authentication of the officer's certificate of acknowledgment shall be required and such certificate need not be attested by any seal but the officer taking the acknowledgment shall indorse thereon or attach thereto a certificate substantially in the following form:
On (insert date), the undersigned officer, personally appeared before me, known to me (or satisfactorily proven) to be serving in or with the armed forces of the United States (and/or the spouse or former spouse of a person so serving) and to be the person whose name is subscribed to the instrument and acknowledged that .... he .... executed the same as .... free and voluntary act for the purposes therein contained, and the undersigned further certifies that he is at the date of this certificate a commissioned officer of the rank stated below and is in the active service of the armed forces of the United States.
...............................
Signature of Officer
...............................
Rank of Officer and Command to
which attached.
5. All deeds or other instruments or copies of the record thereof duly certified or proven which have been acknowledged or proven prior to August 30, 1963, before either of the courts or officers mentioned in this Act and in the manner herein provided, shall be deemed to be good and effectual in law and the same may be introduced in evidence without further proof of their execution, with the same effect as if this amendatory Act of 1963 had been in force at the date of such acknowledgment or proof.
(Source: P.A. 91-357, eff. 7-29-99.)

(765 ILCS 5/22) (from Ch. 30, par. 21)
Sec. 22. Where any deed, conveyance or power of attorney has been or may be acknowledged or proved in any foreign state, kingdom, empire or country, the certificate of any consul or minister of the United States in said country, under his official seal, that the said deed, conveyance, or power of attorney is executed in conformity with such foreign law shall be deemed and taken as prima facie evidence thereof: Provided, that any other legal mode of proving that the same is executed in conformity with such foreign law may be resorted to in any court in which the question of such execution or acknowledgment may arise.
(Source: Laws 1871-2, p. 282.)

(765 ILCS 5/23) (from Ch. 30, par. 22)
Sec. 23. All deeds, conveyances and powers of attorney, for the conveyance of lands lying in this state, which have been or may be acknowledged or proved and authenticated as aforesaid or in conformity with the laws of any foreign state, kingdom, empire or country, shall be deemed as good and valid in law as though acknowledged or proved in conformity with the existing laws of this state.
(Source: Laws 1871-2, p. 282.)

(765 ILCS 5/24) (from Ch. 30, par. 23)
Sec. 24. No judge or other officer shall take the acknowledgment of any person to any deed or instrument of writing, as aforesaid, unless the person offering to make such acknowledgment shall be personally known to him to be the real person who and in whose name such acknowledgment is proposed to be made, or shall be proved to be such by a credible witness, and the judge or officer taking such acknowledgment shall, in his certificate thereof, state that such person was personally known to him to be the person whose name is subscribed to such deed or writing, as having executed the same, or that he was proved to be such by a credible witness (naming him), and on taking proof of any deed or instrument of writing, by the testimony of any subscribing witnesses, the judge or officer shall ascertain that the person who offers to prove the same is a subscribing witness, either from his own knowledge, or from the testimony of a credible witness; and if it shall appear from the testimony of such subscribing witness that the person whose name appears subscribed to such deed or writing is the real person who executed the same, and that the witness subscribed his name as such, in his presence and at his request, the judge or officer shall grant a certificate, stating that the person testifying as subscribing witness was personally known to him to be the person whose name appears subscribed to such deed, as a witness of the execution thereof, or that he was proved to be such by a credible witness (naming him), and stating the proof made by him; and where any grantor or person executing such deed or writing, and the subscribing witnesses, are deceased or cannot be had, the judge or officer, as aforesaid, may take proof of the handwriting of such deceased party and subscribing witness or witnesses (if any); and the examination of a competent and credible witness, who shall state on oath or affirmation that he personally knew the person whose handwriting he is called to prove, and well knew his signature (stating his means of knowledge), and that he believes the name of such person subscribed to such deed or writing, as party or witness (as the case may be), was thereto subscribed by such person; and when the handwriting of the grantor or person executing such deed or writing, and of one subscribing witness (if any there be), shall have been proved, as aforesaid, or by proof of signature of grantor where there is no subscribing witness, the judge or officer shall grant a certificate thereof stating the proof aforesaid.
(Source: Laws 1871-2, p. 282.)

(765 ILCS 5/25) (from Ch. 30, par. 24)
Sec. 25. If any grantor shall not have duly acknowledged the execution of any deed or instrument entitled to be recorded, and the subscribing witness or witnesses be dead, or not to be had, it may be proved by evidence of the handwriting of the grantor, and of at least one of the subscribing witnesses, which evidence shall consist of the testimony of two or more disinterested persons swearing to each signature.
(Source: Laws 1871-2, p. 282.)

(765 ILCS 5/26) (from Ch. 30, par. 25)
Sec. 26. A certificate of acknowledgment, substantially in the following form, shall be sufficient:
State of (name of state), )
) ss.
County of (name of county).)
I (here give name of officer and his official title) certify that (name of grantor, and if acknowledged by the spouse, his or her name, and add "his or her spouse") personally known to me to be the same person whose name is (or are) subscribed to the foregoing instrument, appeared before me this day in person, and acknowledged that he (she or they) signed and delivered the instrument as his (her or their) free and voluntary act, for the uses and purposes therein set forth. Dated (insert date). (Signature of officer). (Seal). (Source: P.A. 91-357, eff. 7-29-99.)

(765 ILCS 5/27) (from Ch. 30, par. 26)
Sec. 27. No deed or other instrument shall be construed as releasing or waiving the right of homestead, unless the same shall contain a clause expressly releasing or waiving such right. And no release or waiver of the right of homestead by the husband or wife shall bind the other spouse unless such other spouse joins in such release or waiver.
(Source: P.A. 80-346.)

(765 ILCS 5/28) (from Ch. 30, par. 27)
Sec. 28. Deeds, mortgages, powers of attorney, and other instruments relating to or affecting the title to real estate in this state, shall be recorded in the county in which such real estate is situated; but if such county is not organized, then in the county to which such unorganized county is attached for judicial purposes. No deed, mortgage, assignment of mortgage, or other instrument relating to or affecting the title to real estate in this State may include a provision prohibiting the recording of that instrument, and any such provision in an instrument signed after the effective date of this amendatory Act shall be void and of no force and effect.
(Source: P.A. 89-160, eff. 7-19-95.)

(765 ILCS 5/28b) (from Ch. 30, par. 27b)
Sec. 28b. Whenever a power of attorney relating to or affecting real estate in this State, executed by a person who is in the service or employment of the Federal Government and who is reported by the Federal Government or an agency or department thereof as lost, missing, missing in action or being held incommunicado or imprisoned in any foreign country, shall be recorded in the county in which such real estate is situated, together with an affidavit, executed by the attorney-in-fact or agent, setting forth that he has not or had not, at the time of doing any act pursuant to the power of attorney, received actual knowledge or actual notice of revocation or termination of the power of attorney, by death or otherwise, or notice of any facts, indicating the same, any person dealing in good faith with the person named in such power of attorney, so recorded, as agent or attorney in fact in any transaction within the powers expressed in such power of attorney shall not be required to ascertain whether or not the person who executed such power of attorney be then living, and any bona fide purchaser for value who accepts a deed, mortgage, lease, or other instrument relating to or affecting real estate in this State, executed by the person named as agent or attorney in fact in the power of attorney so recorded, pursuant to the powers expressed in such power of attorney and in the name of the principal, shall be protected against any claim that such power of attorney, so relied upon, had been terminated by the death of the principal or had been otherwise revoked, unless prior to the execution and delivery of such deed, mortgage, lease, or other instrument there shall have been filed in the office of the recorder of the county where the power of attorney is recorded, (1) an instrument duly executed and acknowledged, revoking the powers contained in the power of attorney, or (2) an affidavit in proof of the death of the person who executed such power of attorney. For the purposes of this Section the term "bona fide purchaser" shall be deemed to include "bona fide mortgagee".
No report or listing, either official or otherwise, of "missing" or "missing in action", as such words are used in military parlance, shall constitute or be interpreted as constituting actual knowledge or actual notice of the death of such principal or notice of any facts indicating the same, or shall operate to revoke the agency.
(Source: P.A. 83-358.)

(765 ILCS 5/29) (from Ch. 30, par. 28)
Sec. 29. Where an original deed, mortgage or other instrument relating to or affecting the title to real estate, having tracts of land therein described lying in different counties, has been or may hereafter be recorded in any of such counties, it shall be lawful to record a certified copy of such deed or other instrument in counties where the original has not been recorded; and the recording of such certified copy heretofore or hereafter shall be notice in the same manner that the filing and the recording of the original would be, and copies from such records shall be prima facie evidence to the same extent as if the original had been so recorded.
(Source: Laws 1871-2, p. 282.)

(765 ILCS 5/30) (from Ch. 30, par. 29)
Sec. 30. All deeds, mortgages and other instruments of writing which are authorized to be recorded, shall take effect and be in force from and after the time of filing the same for record, and not before, as to all creditors and subsequent purchasers, without notice; and all such deeds and title papers shall be adjudged void as to all such creditors and subsequent purchasers, without notice, until the same shall be filed for record.
(Source: Laws 1871-2, p. 282.)

(765 ILCS 5/31) (from Ch. 30, par. 30)
Sec. 31. Deeds, mortgages and other instruments of writing relating to real estate shall be deemed, from the time of being filed for record, notice to subsequent purchasers and creditors, though not acknowledged or proven according to law; but the same shall not be read as evidence, unless their execution be proved in manner required by the rules of evidence applicable to such writings, so as to supply the defects of such acknowledgment or proof.
(Source: Laws 1871-2, p. 282.)

(765 ILCS 5/31.5)
Sec. 31.5. Assignment of rents; perfection.
(a) In this Section:
"Assigning" includes granting, pledging, transferring, conveying, or assigning an interest in rents.
"Assignment" includes grants, pledges, transfers, conveyances, or assignments of an interest in rents.
"Assignor" or "assignee" includes, respectively: (i) grantor or grantee; (ii) pledgor or pledgee; (iii) transferor or transferee; (iv) conveyor or conveyee; (v) lender or borrower; and (vi) assignor or assignee. "Assignor" also means a lessor or sublessor.
"Instrument" includes any written deed, grant, mortgage, deed or trust, lease, assignment, release, or any other writing pertaining to land or real property or any interest therein or appurtenant thereto, including an interest in rents.
"Rents" means all items that constitute leases, rents, and profits arising from real property under applicable State law.
(b) If an instrument assigning the interest of the assignor in rents arising from the real property described in the instrument is recorded, pursuant to this Act, in the county in which the real property is situated, then the interest of the assignee in those rents is perfected upon that recordation without the assignee taking any other affirmative action.
The recordation is constructive notice to subsequent purchasers, creditors, and third parties of the content and effect of the assignment with the same force and effect as any other duly recorded instrument or conveyance of an interest in real property under Sections 30 and 31 of this Act. From the time of the recordation, the assignee has a superior claim to the rents that are subjected to the assignment, as against all parties whose claims or interests arise or are perfected thereafter.
(c) This Section applies whether the assignment is absolute, conditional, or intended as security.
(d) Unless otherwise agreed to by the parties, the mere recordation of an assignment does not affect who is entitled, as between the assignor and the assignee, to collect or receive rents until the assignee enforces the assignment under applicable law.
(e) The fact that the assignee may permit the assignor to collect rents under the terms of an assignment does not affect the validity, enforceability, or priority of an assignment perfected in the manner set forth in subsection (b).
(Source: P.A. 89-39, eff. 1-1-96.)

(765 ILCS 5/32) (from Ch. 30, par. 31)
Sec. 32. All deeds which may be executed by any administrator, executor, guardian, commissioner, sheriff, or other officer, of any real estate sold in pursuance of any judgment upon being acknowledged or proved before any officer authorized to take acknowledgment or proof of deeds, and certified as other deeds, shall be admitted to record in the county where the real estate sold is situated.
(Source: P.A. 83-706.)

(765 ILCS 5/33) (from Ch. 30, par. 32)
Sec. 33. All original wills duly proved, or copies thereof duly certified, according to law, and exemplifications of the record of foreign wills made in pursuance of the law of congress in relation to records in foreign states, may be recorded in the same office where deeds and other instruments concerning real estate may be required to be recorded; and the same shall be notice from the date of filing the same for record as in other cases, and certified copies of the record thereof shall be evidence to the same extent as the certified copies of the record of deeds.
(Source: Laws 1871-2, p. 282.)

(765 ILCS 5/35) (from Ch. 30, par. 34)
Sec. 35. Every deed, mortgage, power of attorney, conveyance, or other writing, of or concerning any lands, tenements or hereditaments, which, by virtue of this act, shall be required or entitled to be recorded as aforesaid, being acknowledged or proved according to the provisions of this act, whether the same be recorded or not, may be read in evidence without any further proof of the execution thereof; and if it shall appear to the satisfaction of the court that the original deed, so acknowledged or proved and recorded, is lost or not in the power of the party wishing to use it, the record, or a transcript thereof, certified by the recorder in whose office the same may be recorded, may be read in evidence, in any court of this state, without further proof thereof; provided that if said deed, mortgage, power of attorney, conveyance, or other writing, or the acknowledgment thereto shall recite that the grantors therein sealed said instrument but the record of such instrument in the recorder's office fails to show the seal of said grantors, it will be presumed that said instrument was properly sealed and that the omission of such seal arose in the transcription thereof in the recorder's office.
(Source: Laws 1941, vol. 1, p. 416.)

(765 ILCS 5/35a) (from Ch. 30, par. 34a)
Sec. 35a. Whenever a deed shall recite, either in the body of the said deed or in the acknowledgment thereto, that said deed was sealed by the grantors therein, such recital shall be deemed to constitute an adoption by said grantors of any seal appearing on said instrument, including the seal of the notary public or other officer taking such acknowledgment, as their private seal, and shall constitute such instrument a sealed instrument.
(Source: Laws 1941, vol. 1, p. 416.)

(765 ILCS 5/35b) (from Ch. 30, par. 34b)
Sec. 35b. All deeds or mortgages heretofore irregularly executed by the omission of a seal are validated and made effective as though such omitted seal had been affixed.
(Source: Laws 1941, vol. 1, p. 416.)

(765 ILCS 5/35c) (from Ch. 30, par. 34c)
Sec. 35c. Whenever any deed or instrument of conveyance or other instrument to be made a matter of record is executed there shall be typed or printed to the side or below all signatures the names of the parties signing such instruments including the witnesses thereto, if any, and the names of the parties or officers taking the acknowledgments. The absence or neglect to print or type the names of the parties under the signatures shall not invalidate the instrument.
Whenever any deed or instrument of conveyance or other instrument to be made a matter of record is executed, the signatures of the parties making the conveyance shall be acknowledged by a notary public appointed and commissioned by the Secretary of State or by one of the courts or officers designated in Section 20 of this Act. Failure to comply with this provision shall not invalidate the instrument.
Whenever any deed or instrument of conveyance is executed the name and address of the owner or owners to whom subsequent tax bills are to be sent shall be endorsed on the instrument. The absence or neglect of any one to comply with this provision shall not invalidate the instrument.
Whenever any deed or instrument of conveyance is executed and is to be made a matter of record wherein a metes and bounds description is incorporated, the metes and bounds description shall contain the section, township and range with an identifiable point of beginning. Subsequent courses shall contain approximate linear distance and direction values, direction being defined as any one or more of the following:
a. The angular relationship of the described course

to a described course.

b. The bearing of the described course relative to

the bearing of a described course.

c. The relationship of the described course to a

known line, or a point thereon, such as a previously described course in the same description or a line of a section or fraction thereof or a line in a platted lot or block.

If references are made to existing monuments or points or lines of previously recorded conveyances, the instant description shall contain sufficient information so that it may be located without reference to matters outside the instant description.
The neglect to comply with the provisions of this Section shall not invalidate the instrument.
(Source: P.A. 94-821, eff. 1-1-07.)

(765 ILCS 5/35d)
Sec. 35d. Execution; permanent index number. In a county with 3,000,000 or more inhabitants, whenever any deed or instrument of conveyance is executed, the grantor of residential property shall provide the grantee of the property with an individual permanent index number or numbers that specifically represent the legal description provided for in the deed or instrument of conveyance. If the individual permanent index number or numbers do not specifically represent the legal description in the deed or instrument of conveyance, the grantor shall provide one of the following:
(1) proof that a proper application for division

which requests division of property, a portion of which would result in a permanent index number or numbers that represent the legal description found in the deed or instrument of conveyance, has been filed with the county assessor;

(2) a recorded plat of subdivision that would result

in the issuance of a permanent index number or numbers as described in subdivision (1); or

(3) a recorded condominium declaration that would

result in the issuance of a permanent index number or numbers as described in subdivision (1).

If the grantor fails to provide the grantee with either a permanent index number or numbers that represent the legal description found in the deed or instrument of conveyance or one of the documents listed in subdivision (1), (2), or (3), the grantor shall be personally liable to the grantee for taxes pursuant to Section 1-145 of the Property Tax Code and attorney's fees. The grantor's liability shall continue to accrue until the permanent index number or numbers that represent the legal description found in the deed or instrument of conveyance or one of the documents listed in subdivision (1), (2), or (3) is delivered to the grantee. The grantor's failure to provide the permanent index number or numbers shall not invalidate the deed or instrument of conveyance. A receipt from the county assessor confirming that a proper application has been filed and that it meets the requirements set by the county assessor shall be deemed to be evidence of proper application for division.
(Source: P.A. 92-450, eff. 8-21-01.)

(765 ILCS 5/36) (from Ch. 30, par. 35)
Sec. 36. Whenever upon the trial of any cause in this state, any party to the cause, or his or her agent or attorney in his or her behalf, shall, orally in court, or by affidavit to be filed in the cause, state under oath that the original of any deed, conveyance or other writing, of or concerning lands, tenements and hereditaments, which shall have been or may hereafter be acknowledged or proved according to the laws of this State, and which by virtue of any of the laws of this state, shall be required or be entitled to be recorded, is lost, or not in the power of the party wishing to use it on the trial of any such cause, and that to the best of his or her knowledge the original deed was not intentionally destroyed or in any manner disposed of for the purpose of introducing a copy thereof in place of the original, the record of such deed, conveyance or other writing, or a transcript of the record thereof, certified by the recorder in whose office the same may have been or may hereafter be recorded, may be read in evidence in any court in this state, with like effect as though the original of such deed, conveyance or other writing was produced and read in evidence.
(Source: P.A. 83-345.)

(765 ILCS 5/37) (from Ch. 30, par. 36)
Sec. 37. All affidavits required to be made and produced under the foregoing section, may be made in any county in this state, before any officer authorized by the laws of this state to administer oaths and affirmations, and may also be made out of this state, before any judge, clerk of a court, notary public, or commissioner appointed under the laws of the state of Illinois to take acknowledgments of deeds and administer oaths and affirmations, and certified to by the said officer, under his seal of office, if such officer have an official seal; but if taken and certified by any officer who does not require or use an official seal, the certificate of the proper clerk or other officer of the official character of the person certifying to such oath or affirmation shall also be produced with such affidavit and certificate.
(Source: Laws 1965, p. 3396.)

(765 ILCS 5/38) (from Ch. 30, par. 37)
Sec. 38. The term "real estate," as used in this Act, shall be construed as co-extensive in meaning with "lands, tenements and hereditaments," and as embracing all chattels real. "Real estate" and "real property" include a manufactured home as defined in subdivision (53) of Section 9-102 of the Uniform Commercial Code that is real property as defined in the Conveyance and Encumbrance of Manufactured Homes as Real Property and Severance Act. This Act shall not be construed so as to embrace last wills, except as herein expressly provided.
(Source: P.A. 98-749, eff. 7-16-14.)

(765 ILCS 5/38a) (from Ch. 30, par. 37 1/4)
Sec. 38a. Whenever the owner of any real estate situated as hereinafter set forth, shall have received by judgment, settlement, or compromise, payment or satisfaction for permanent or continuing injuries or damages to said real estate, because or on account of any nuisance of the kind hereinafter described, then whoever shall hereafter acquire by any means, any interest, either in fee simple, for life, for years, or for any lesser term, in any real estate contiguous or in proximity to any nuisance, or which is affected by the maintenance or operation of any instrumentality whereby the nuisance is caused or is existing, shall be deemed to acquire such interest in such real estate subject to such nuisance as it exists at the time of the acquisition of such interest, and shall not maintain any civil action, for or on account of any such injury or damages satisfied as above.
(Source: P.A. 79-1360.)

(765 ILCS 5/38b) (from Ch. 30, par. 37 1/2)
Sec. 38b. The invalidity of any portion of section 38a shall not affect the validity of any other portion thereof which can be given effect without such invalid part.
(Source: Laws 1933, p. 298.)

(765 ILCS 5/38c)
Sec. 38c. (Repealed).
(Source: P.A. 91-326, eff. 1-1-00. Repealed by P.A. 92-225, eff. 8-2-01.)

(765 ILCS 5/39) (from Ch. 30, par. 37a)
Sec. 39. Every mortgage or trust deed in the nature of a mortgage shall, as to lands not registered under the provisions of an act entitled "An Act Concerning Land Titles," approved and in force May 1, 1897, as subsequently amended, from the time it is filed of record, and in the case of lands registered under the provisions of said act entitled "An Act Concerning Land Titles," approved and in force May 1, 1897, as subsequently amended, from the time it is registered, or from the time of the filing of a caveat as provided in said Act, be a lien upon the real estate thereby conveyed situated in the county in which such instrument is recorded or registered, for all monies advanced or applied or which may at any time thereafter be advanced or applied thereunder on account of the principal indebtedness which such mortgage or trust deed shall purport to secure and including such other monies which may at any time be advanced or applied as are authorized by the provisions of such mortgage or trust deed or as are authorized by law; provided, that as to subsequent purchasers and judgment creditors, every such mortgage or trust deed shall, as to the monies advanced or applied thereunder on account of the principal indebtedness evidenced by the notes, bonds or other instruments therein described and thereby secured, be a lien only from the time such monies are advanced or applied, unless such monies are advanced or applied within 18 months after the date of such recording or registration, or filing of such caveat, or unless the mortgagee is by contract obligated to make such advances or applications, and provided further, that nothing in this Act contained shall affect any lien arising or existing by virtue of the Mechanics Lien Act.
(Source: P.A. 96-328, eff. 8-11-09.)



765 ILCS 10/ - Seals and Real Estate Contracts Act.

(765 ILCS 10/0.01) (from Ch. 29, par. 0.01)
Sec. 0.01. Short title. This Act may be cited as the Seals and Real Estate Contracts Act.
(Source: P.A. 86-1324.)

(765 ILCS 10/1) (from Ch. 29, par. 1)
Sec. 1. That any instrument of writing, to which the maker shall affix a scrawl by way of seal, shall be of the same effect and obligation, to all intents, as if the same were sealed.
(Source: Laws 1871-2, p. 277.)

(765 ILCS 10/2) (from Ch. 29, par. 2)
Sec. 2. When any person, who has heretofore entered, or may hereafter enter into any contract, bond or memorandum in writing, to make a deed or title to land in this state, for a valuable consideration, and dies or becomes a person under legal disability, without having executed and delivered said deed, it shall and may be lawful for the circuit court in the county where the land, or some part thereof, may be situated, to make an order compelling the executors or administrators of such deceased person, or guardians of the person under legal disability, to execute and deliver such deed to the party having such equitable right to the same, or his or her heirs, according to the true intent and meaning of the contract, bond or memorandum, and all such deeds shall be legally valid.
(Source: P.A. 83-345.)

(765 ILCS 10/3) (from Ch. 29, par. 3)
Sec. 3. It shall not be lawful for any court to make such order, except upon the petition, in writing, of the person entitled to the benefit of the same, or his or her heirs, setting forth the contract, bond or memorandum in writing, and fully describing the lands to be conveyed, nor until the person or persons so applying for such title shall have given reasonable notice of the time and place of such application to the executor, administrator and heirs of such person so deceased, or guardian of the person under legal disability, and shall have fully paid, discharged and fulfilled the consideration of such contract, bond or memorandum in writing, as to the premises sought to be conveyed to the petitioner, and the petitioner shall be entitled to a conveyance, according to the true intent, tenor and effect thereof.
(Source: P.A. 83-345.)

(765 ILCS 10/4) (from Ch. 29, par. 4)
Sec. 4. The executor, administrator or heirs of any deceased person who shall have made such contract, bond or memorandum in writing, in his or her life time, for the conveyance of land, for a valuable consideration, or the guardian of any person under legal disability who shall have made such contract, bond or memorandum in writing before his or her legal disability, when such consideration has been paid and fulfilled as hereinabove stated, or a conveyance ought to be made, may, upon application in writing, obtain such order upon giving notice to the party to whom such deed is intended to be made, and under the same condition as is provided in this chapter.
(Source: P.A. 83-706.)

(765 ILCS 10/5) (from Ch. 29, par. 5)
Sec. 5. In all cases where any minor heirs shall be interested in such proceedings as aforesaid, reasonable notice of such application shall be given to the guardian of such minors; and if there shall be no guardian, then the said court shall appoint a guardian to litigate and act in such case.
(Source: Laws 1871-2, p. 277.)

(765 ILCS 10/6) (from Ch. 29, par. 6)
Sec. 6. In all cases where application shall be made as hereinabove stated, the court shall have power to continue the same from time to time to obtain such evidence as the nature of the case shall require; and no judgment for the conveyance of land, upon application as hereinabove stated, shall be made, unless the court shall be satisfied that judgment can be made without injustice to any heir or creditor of the deceased, or the estate of the person who is under legal disability and that the same is just and equitable.
(Source: P.A. 83-706.)

(765 ILCS 10/7) (from Ch. 29, par. 7)
Sec. 7. A complete record of such petition and proceedings thereon shall be made, and the court shall order payment of costs as shall appear right and equitable.
(Source: Laws 1871-2, p. 277.)

(765 ILCS 10/8) (from Ch. 29, par. 8)
Sec. 8. Guardians of minors and guardians of persons under legal disability may sue and be sued under this act.
(Source: P.A. 83-706.)



765 ILCS 15/ - Land Patent Act.

(765 ILCS 15/0.01) (from Ch. 30, par. 40.9)
Sec. 0.01. Short title. This Act may be cited as the Land Patent Act.
(Source: P.A. 86-1324.)

(765 ILCS 15/1) (from Ch. 30, par. 41)
Sec. 1. Whenever upon the trial of any civil action, in this State, any party to the action, or his agent or attorney in his behalf, shall by affidavit to be filed in the action, testify and state under oath that the required United States patent conveying or concerning the title to the lands, tenements and hereditaments in question in such suit is lost, or not in the power of the party wishing to use it on such trial of any such action, and that to the best of his knowledge said patent was not intentionally destroyed or lost, or in any manner disposed of for the purpose of introducing a copy thereof in place of the original, and if the original patent has been recorded in the recorder's office of the county wherein such lands are situated, then the record thereof, or a copy duly certified by the recorder in whose office the same may have been or may hereafter be recorded, may be read in evidence in any court in this State with like effect as though the original patent was produced and read in evidence.
(Source: P.A. 79-1360.)



765 ILCS 20/ - Covenants of Warranty Act.

(765 ILCS 20/0.01) (from Ch. 30, par. 37m)
Sec. 0.01. Short title. This Act may be cited as the Covenants of Warranty Act.
(Source: P.A. 86-1324.)

(765 ILCS 20/1) (from Ch. 30, par. 38)
Sec. 1. That no covenant of warranty shall be considered as broken by the existence of a highway upon the land conveyed, unless otherwise particularly specified in the deed.
(Source: R.S. 1874, p. 280.)



765 ILCS 25/ - Acknowledgment Validation Act.

(765 ILCS 25/1) (from Ch. 30, par. 155a)
Sec. 1. All deeds, mortgages, or other instruments in writing, relating to or affecting any real estate situated in this State, wherein a corporation was the grantor, mortgagor, grantee or mortgagee, which have been acknowledged or proven prior to the effective date of Section 14 1/2 of "An Act to provide for the appointment, qualification and duties of notaries public and certifying their official acts and to provide for fines and penalties for the violation thereof," approved April 5, 1872, as amended, before any notary public, justice of the peace or other officer authorized by the laws of this State to take acknowledgments of such instruments in writing, when so acknowledged or proven in conformity with the laws of this State, shall be adjudged and treated by all courts of this State as legally executed and acknowledged or proven, notwithstanding such acknowledgments or proof of the execution thereof were taken before a notary public, justice of the peace or such other officer who was, at the time of such acknowledgment, a stockholder or officer of such corporation; and all such acknowledgments or proofs of such deeds, mortgages, or other instruments in writing, heretofore taken before any such notaries public or other officers are hereby legalized.
(Source: Laws 1939, p. 675.)

(765 ILCS 25/1.1) (from Ch. 30, par. 155a.1)
Sec. 1.1. Short title. This Act may be cited as the Acknowledgment Validation Act.
(Source: P.A. 86-1324.)



765 ILCS 30/ - Uniform Recognition of Acknowledgments Act.

(765 ILCS 30/1) (from Ch. 30, par. 221)
Sec. 1. Short title.
This Act may be cited as the Uniform Recognition of Acknowledgments Act.
(Source: P.A. 76-1105.)

(765 ILCS 30/2) (from Ch. 30, par. 222)
Sec. 2. Recognition of notarial acts performed outside this State.
For the purposes of this Act, "notarial acts" means acts which the laws and regulations of this State authorize notaries public of this State to perform, including the administering of oaths and affirmations, taking proof of execution and acknowledgments of instruments, and attesting documents. Notarial acts may be performed outside this State for use in this State with the same effect as if performed by a notary public of this State by the following persons authorized pursuant to the laws and regulations of other governments in addition to any other person authorized by the laws and regulations of this State:
(1) a notary public authorized to perform notarial acts in the place in which the act is performed;
(2) a judge, clerk, or deputy clerk of any court of record in the place in which the notarial act is performed;
(3) an officer of the foreign service of the United States, a consular agent, or any other person authorized by regulation of the United States Department of State to perform notarial acts in the place in which the act is performed;
(4) a commissioned officer in active service with the Armed Forces of the United States and any other person authorized by regulation of the Armed Forces to perform notarial acts if the notarial act is performed for one of the following or his dependents: a merchant seaman of the United States, a member of the Armed Forces of the United States, or any other person serving with or accompanying the Armed Forces of the United States; or
(5) any other person authorized to perform notarial acts in the place in which the act is performed.
(Source: P.A. 76-1105.)

(765 ILCS 30/3) (from Ch. 30, par. 223)
Sec. 3. Authentication of authority of officer.
(a) If the notarial act is performed by any of the persons described in paragraphs 1 to 4, inclusive of Section 2, other than a person authorized to perform notarial acts by the laws or regulations of a foreign country, the signature, rank, or title and serial number, if any, of the person are sufficient proof of the authority of a holder of that rank or title to perform the act. Further proof of his authority is not required.
(b) If the notarial act is performed by a person authorized by the laws or regulations of a foreign country to perform the act, there is sufficient proof of the authority of that person to act if:
(1) either a foreign service officer of the United

States resident in the country in which the act is performed or a diplomatic or consular officer of the foreign country resident in the United States certifies that a person holding that office is authorized to perform the act;

(2) the official seal of the person performing the

notarial act is affixed to the document; or

(3) the title and indication of authority to perform

notarial acts of the person appears either in a digest of foreign law or in a list customarily used as a source of such information.

(c) If the notarial act is performed by a person other than one described in subsections (a) and (b), there is sufficient proof of the authority of that person to act if the clerk of a court of record in the place in which the notarial act is performed certifies to the official character of that person and to his authority to perform the notarial act.
(d) The signature and title of the person performing the act are prima facie evidence that he is a person with the designated title and that the signature is genuine.
(Source: P.A. 76-1105.)

(765 ILCS 30/4) (from Ch. 30, par. 224)
Sec. 4. Certificate of person taking acknowledgment. The person taking an acknowledgment shall certify that:
(1) the person acknowledging appeared before him and

acknowledged he executed the instrument; and

(2) the person acknowledging was known to the person

taking the acknowledgment or that the person taking the acknowledgment had satisfactory evidence that the person acknowledging was the person described in and who executed the instrument.

(Source: P.A. 91-357, eff. 7-29-99.)

(765 ILCS 30/5) (from Ch. 30, par. 225)
Sec. 5. Recognition of certificate of acknowledgment. The form of a certificate of acknowledgment used by a person whose authority is recognized under Section 2 shall be accepted in this State if:
(1) the certificate is in a form prescribed by the

laws or regulations of this State;

(2) the certificate is in a form prescribed by the

laws or regulations applicable in the place in which the acknowledgment is taken; or

(3) the certificate contains the words "acknowledged

before me" or their substantial equivalent.

(Source: P.A. 91-357, eff. 7-29-99.)

(765 ILCS 30/6) (from Ch. 30, par. 226)
Sec. 6. Certificate of acknowledgment. The words "acknowledged before me" means
(1) that the person acknowledging appeared before the

person taking the acknowledgment,

(2) that he acknowledged he executed the instrument,
(3) that, in the case of:
(i) a natural person, he executed the instrument

for the purposes therein stated;

(ii) a corporation, the officer or agent

acknowledged he held the position or title set forth in the instrument and certificate, he signed the instrument on behalf of the corporation by proper authority, and the instrument was the act of the corporation for the purpose therein stated;

(iii) a partnership, the partner or agent

acknowledged he signed the instrument on behalf of the partnership by proper authority and he executed the instrument as the act of the partnership for the purposes therein stated;

(iv) a person acknowledging as principal by an

attorney in fact, he executed the instrument by proper authority as the act of the principal for the purposes therein stated;

(v) a person acknowledging as a public officer,

trustee, administrator, guardian, or other representative, he signed the instrument by proper authority and he executed the instrument in the capacity and for the purposes therein stated; and

(4) that the person taking the acknowledgment either

knew or had satisfactory evidence that the person acknowledging was the person named in the instrument or certificate.

(Source: P.A. 76-1105.)

(765 ILCS 30/7) (from Ch. 30, par. 227)
Sec. 7. Short forms of acknowledgment.
(a) The forms of acknowledgment set forth in this Section may be used and are sufficient for their respective purposes under any law of this State, whether executed in this State or any other State. The forms shall be known as "Statutory Short Forms of Acknowledgment" and may be referred to by that name. The authorization of the forms in this Section does not preclude the use of other forms.
(1) For an individual acting in his own right:
State of ....
County of ....
The foregoing instrument was acknowledged before me this (date) by (name of person acknowledged.)
(Signature of person taking acknowledgment)
(Title or rank)
(Serial number, if any)
(2) For a corporation:
State of ....
County of ....
The foregoing instrument was acknowledged before me this (date) by (name of officer or agent, title of officer or agent) of (name of corporation acknowledging) a (state or place of incorporation) corporation, on behalf of the corporation.
(Signature of person taking acknowledgment)
(Title or rank)
(Serial number, if any)
(3) For a partnership:
State of ....
County of ....
The foregoing instrument was acknowledged before me this (date) by (name of acknowledging partner or agent), partner (or agent) on behalf of (name of partnership), a partnership.
(Signature of person taking acknowledgment)
(Title or rank)
(Serial number, if any)
(4) For an individual acting as principal by an attorney in fact:
State of ....
County of ....
The foregoing instrument was acknowledged before me this (date) by (name of attorney in fact) as attorney in fact on behalf of (name of principal).
(Signature of person taking acknowledgment)
(Title or rank)
(Serial number, if any)
(5) By any public officer, trustee, or personal representative:
State of ....
County of ....
The foregoing instrument was acknowledged before me this (date) by (name and title of position).
(Signature of person taking acknowledgment)
(Title or rank)
(Serial number, if any)
(b) This amendatory Act of 1981 (P.A. 82-450) is to clarify that any uses of the short form of acknowledgment as herein provided within the State of Illinois prior to the effective date of this amendatory Act have been valid.
(Source: P.A. 90-655, eff. 7-30-98.)

(765 ILCS 30/8) (from Ch. 30, par. 228)
Sec. 8. Acknowledgments not affected by this Act.
A notarial act performed prior to the effective date of this Act is not affected by this Act. This Act provides an additional method of proving notarial acts. Nothing in this Act diminishes or invalidates the recognition accorded to notarial acts by other laws or regulations of this State.
(Source: P.A. 76-1105.)

(765 ILCS 30/9) (from Ch. 30, par. 229)
Sec. 9. Uniformity of interpretation.
This Act shall be so interpreted as to make uniform the laws of those states which enact it.
(Source: P.A. 76-1105.)

(765 ILCS 30/10) (from Ch. 30, par. 230)
Sec. 10. Time of taking effect. This Act shall take effect on January 1, 1970.
(Source: P.A. 76-1105.)



765 ILCS 33/ - Uniform Real Property Electronic Recording Act.

(765 ILCS 33/1)
Sec. 1. Short title. This Act may be cited as the Uniform Real Property Electronic Recording Act.
(Source: P.A. 95-472, eff. 8-27-07.)

(765 ILCS 33/2)
Sec. 2. Definitions. In this Act:
(1) "Document" means information that is:
(A) inscribed on a tangible medium or that is

stored in an electronic or other medium and is retrievable in perceivable form; and

(B) eligible to be recorded in the land records

maintained by the county recorder.

(2) "Electronic" means relating to technology having

electrical, digital, magnetic, wireless, optical, electromagnetic, or similar capabilities.

(3) "Electronic document" means a document that is

received by the recorder in an electronic form.

(4) "Electronic signature" means an electronic sound,

symbol, or process attached to or logically associated with a document and executed or adopted by a person with the intent to sign the document.

(5) "Person" means an individual, corporation,

business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government, or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.

(6) "State" means a state of the United States, the

District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(7) "Secretary" means the Secretary of State.
(8) "Commission" means the Illinois Electronic

Recording Commission.

Any notifications required by this Act must be made in writing and may be communicated by certified mail, return receipt requested or electronic mail so long as receipt is verified.
(Source: P.A. 95-472, eff. 8-27-07.)

(765 ILCS 33/3)
Sec. 3. Validity of electronic documents.
(a) If a law requires, as a condition for recording, that a document be an original, be on paper or another tangible medium, or be in writing, the requirement is satisfied by an electronic document satisfying this Act.
(b) If a law requires, as a condition for recording, that a document be signed, the requirement is satisfied by an electronic signature.
(c) A requirement that a document or a signature associated with a document be notarized, acknowledged, verified, witnessed, or made under oath is satisfied if the electronic signature of the person authorized to perform that act, and all other information required to be included, is attached to or logically associated with the document or signature. A physical or electronic image of a stamp, impression, or seal need not accompany an electronic signature.
(Source: P.A. 95-472, eff. 8-27-07.)

(765 ILCS 33/4)
Sec. 4. Recording of documents.
(a) In this Section, "paper document" means a document that is received by the county recorder in a form that is not electronic.
(b) A county recorder:
(1) who implements any of the functions listed in

this Section shall do so in compliance with standards established by the Illinois Electronic Recording Commission and must follow the procedures of the Local Records Act before destroying any original paper records as part of a conversion process into an electronic or other format.

(2) may receive, index, store, archive, and transmit

electronic documents.

(3) may provide for access to, and for search and

retrieval of, documents and information by electronic means, including the Internet, and on approval by the county recorder of the form and amount, the county board may adopt a fee for document detail or image retrieval on the Internet.

(4) who accepts electronic documents for recording

shall continue to accept paper documents as authorized by State law and shall place entries for both types of documents in the same index.

(5) may convert paper documents accepted for

recording into electronic form.

(6) may convert into electronic form information

recorded before the county recorder began to record electronic documents.

(7) may accept electronically any fee or tax that the

county recorder is authorized to collect.

(8) may agree with other officials of a state or a

political subdivision thereof, or of the United States, on procedures or processes to facilitate the electronic satisfaction of prior approvals and conditions precedent to recording and the electronic payment of fees and taxes.

(Source: P.A. 95-472, eff. 8-27-07.)

(765 ILCS 33/5)
Sec. 5. Administration and standards.
(a) To adopt standards to implement this Act, there is established, within the Office of the Secretary of State, the Illinois Electronic Recording Commission consisting of 17 commissioners as follows:
(1) The Secretary of State or the Secretary's

designee shall be a permanent commissioner.

(2) The Secretary of State shall appoint the

following additional 16 commissioners:

(A) Three who are from the land title profession.
(B) Three who are from lending institutions.
(C) One who is an attorney.
(D) Seven who are county recorders, no more than

4 of whom are from one political party, representative of counties of varying size, geography, population, and resources.

(E) Two who are licensed real estate brokers or

managing brokers under the Real Estate License Act of 2000.

(3) On August 27, 2007 (the effective date of this

Act), the Secretary of State or the Secretary's designee shall become the Acting Chairperson of the Commission. The Secretary shall appoint the initial commissioners within 60 days and hold the first meeting of the Commission within 120 days, notifying commissioners of the time and place of the first meeting with at least 14 days' notice. At its first meeting the Commission shall adopt, by a majority vote, such rules and structure that it deems necessary to govern its operations, including the title, responsibilities, and election of officers. Once adopted, the rules and structure may be altered or amended by the Commission by majority vote. Upon the election of officers and adoption of rules or bylaws, the duties of the Acting Chairperson shall cease.

(4) The Commission shall meet at least once every

year within the State of Illinois. The time and place of meetings to be determined by the Chairperson and approved by a majority of the Commission.

(5) Nine commissioners shall constitute a quorum.
(6) Commissioners shall receive no compensation for

their services but may be reimbursed for reasonable expenses at current rates in effect at the Office of the Secretary of State, directly related to their duties as commissioners and participation at Commission meetings or while on business or at meetings which have been authorized by the Commission.

(7) Appointed commissioners shall serve terms of 3

years, which shall expire on December 1st. Five of the initially appointed commissioners, including at least 2 county recorders, shall serve terms of one year, 5 of the initially appointed commissioners, including at least 2 county recorders, shall serve terms of 2 years, and 4 of the initially appointed commissioners shall serve terms of 3 years, to be determined by lot. Of the commissioners appointed under subparagraph (E) of paragraph (2) of this subsection, one of the initially appointed commissioners shall serve a term of 2 years and one of the initially appointed commissioners shall serve a term of 3 years, to be determined by lot. The calculation of the terms in office of the initially appointed commissioners shall begin on the first December 1st after the commissioners have served at least 6 months in office.

(8) The Chairperson shall declare a commissioner's

office vacant immediately after receipt of a written resignation, death, a recorder commissioner no longer holding the public office, or under other circumstances specified within the rules adopted by the Commission, which shall also by rule specify how and by what deadlines a replacement is to be appointed.

(b) (Blank).
(c) The Commission shall adopt and transmit to the Secretary of State standards to implement this Act and shall be the exclusive entity to set standards for counties to engage in electronic recording in the State of Illinois.
(d) To keep the standards and practices of county recorders in this State in harmony with the standards and practices of recording offices in other jurisdictions that enact substantially this Act and to keep the technology used by county recorders in this State compatible with technology used by recording offices in other jurisdictions that enact substantially this Act, the Commission, so far as is consistent with the purposes, policies, and provisions of this Act, in adopting, amending, and repealing standards shall consider:
(1) standards and practices of other jurisdictions;
(2) the most recent standards promulgated by national

standard-setting bodies, such as the Property Records Industry Association;

(3) the views of interested persons and governmental

officials and entities;

(4) the needs of counties of varying size,

population, and resources; and

(5) standards requiring adequate information security

protection to ensure that electronic documents are accurate, authentic, adequately preserved, and resistant to tampering.

(e) The Commission shall review the statutes related to real property and the statutes related to recording real property documents and shall recommend to the General Assembly any changes in the statutes that the Commission deems necessary or advisable.
(f) Funding. The Secretary of State may accept for the Commission, for any of its purposes and functions, donations, gifts, grants, and appropriations of money, equipment, supplies, materials, and services from the federal government, the State or any of its departments or agencies, a county or municipality, or from any institution, person, firm, or corporation. The Commission may authorize a fee payable by counties engaged in electronic recording to fund its expenses. Any fee shall be proportional based on county population or number of documents recorded annually. On approval by a county recorder of the form and amount, a county board may authorize payment of any fee out of the special fund it has created to fund document storage and electronic retrieval, as authorized in Section 3-5018 of the Counties Code. Any funds received by the Office of the Secretary of State for the Commission shall be used entirely for expenses approved by and for the use of the Commission.
(g) The Secretary of State shall provide administrative support to the Commission, including the preparation of the agenda and minutes for Commission meetings, distribution of notices and proposed rules to commissioners, payment of bills and reimbursement for expenses of commissioners.
(h) Standards and rules adopted by the Commission shall be delivered to the Secretary of State. Within 60 days, the Secretary shall either promulgate by rule the standards adopted, amended, or repealed or return them to the Commission, with findings, for changes. The Commission may override the Secretary by a three-fifths vote, in which case the Secretary shall publish the Commission's standards.
(Source: P.A. 99-662, eff. 1-1-17; 100-201, eff. 8-18-17.)

(765 ILCS 33/6)
Sec. 6. (Blank).
(Source: P.A. 95-472, eff. 8-27-07.)

(765 ILCS 33/7)
Sec. 7. Relation to Electronic Signatures in Global and National Commerce Act. This Act modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act (15 U.S.C. Section 7001, et seq.) but does not modify, limit, or supersede Section 101(c) of that Act (15 U.S.C. Section 7001(c)) or authorize electronic delivery of any of the notices described in Section 103(b) of that Act (15 U.S.C. Section 7003(b)).
(Source: P.A. 95-472, eff. 8-27-07.)

(765 ILCS 33/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 95-472, eff. 8-27-07.)



765 ILCS 40/ - Torrens Repeal Law.

(765 ILCS 40/1) (from Ch. 30, par. 1201)
Sec. 1. This Article may be cited as the Torrens Repeal Law. References in this Article to "this Act" mean this Article.
(Source: P.A. 86-1481.)

(765 ILCS 40/2) (from Ch. 30, par. 1202)
Sec. 2. As used in this Act:
"Adverse instrument" means any document, instrument, or paper that adversely affects, but does not convey, the fee title to registered land, and the validity of which is not dependent upon consent by an owner of the registered land or some person claiming by, through, or under that owner. Adverse instruments include, but are not limited to, mechanics' lien claims, memoranda of judgment, and lis pendens notices. Adverse instruments do not include sheriff's deeds, marshal's deeds, or tax deeds.
"Voluntary instrument" means any document, instrument, or paper that either conveys the fee title to registered land or affects title to registered land and the validity of which is dependent upon consent by an owner of the registered land or some person claiming by, through, or under that owner. Voluntary instruments include, but are not limited to, deeds, including tax deeds, sheriff's deeds, and marshal's deeds, mortgages, assignments of mortgage, leases, and grants of easement or license.
"Registered land" means real property and interests in real property, the title to which has been registered under the Registered Titles (Torrens) Act.
"Registrar's certification of condition of title" means a document, prepared manually or by data processing equipment, that contains the number of the certificate of title, name of the owner, permanent real estate index number, legal description of the land, and nature of the estate of the owner and by memorial contains a description of all estates, easements, encumbrances, liens, interests, and charges to which the estate of the owner is subject; in the event title to the land is held in trust, it shall so state; and if the land is subject to any condition or limitation, it shall state the nature and character of the condition or limitation.
(Source: P.A. 86-1481.)

(765 ILCS 40/3) (from Ch. 30, par. 1203)
Sec. 3. On and after the effective date of this Act, no additional land may be registered under the Registered Titles (Torrens) Act.
(Source: P.A. 86-1481.)

(765 ILCS 40/4) (from Ch. 30, par. 1204)
Sec. 4. On and after the effective date of this Act and before January 1, 1997, the registrar shall accept for registration, as memorials or otherwise, on registered land only adverse instruments.
(Source: P.A. 86-1481.)

(765 ILCS 40/5) (from Ch. 30, par. 1205)
Sec. 5. On and after the effective date of this Act and before January 1, 1997, the registrar shall refuse to accept for registration any instrument that is a voluntary instrument. Instead of accepting a voluntary instrument for registration, the registrar shall, upon payment of the statutory recording fee, place of record with the recorder each current certificate of title or a registrar's certification of condition of title to all lands affected by that voluntary instrument. Before placing the certificate or certification of record, the registrar shall memorialize on the certificate or certification any instruments, documents, or papers that have been filed with the registrar and that have not yet been memorialized.
(Source: P.A. 86-1481.)

(765 ILCS 40/6) (from Ch. 30, par. 1206)
Sec. 6. On January 1, 1997, or as soon thereafter as it can practicably be accomplished, the registrar shall, without charge, place on record with the recorder registrar's certifications of condition of title or the certificates of title of all remaining registered land. Before placing those certificates or certifications of record, the registrar shall memorialize on the certificates or certifications any instruments, documents, or papers that have been filed with the registrar and that have not yet been memorialized.
(Source: P.A. 86-1481.)

(765 ILCS 40/7) (from Ch. 30, par. 1207)
Sec. 7. Upon each filing with the recorder under Sections 5 or 6, the recorded certificate or registrar's certification shall, from and after the date of the recording, constitute a new chain of record title in the registered owner of any estate or interest as shown on the certificate or registrar's certification, subject only to estates, mortgages, liens, charges, and interests as may be noted on the certificate or registrar's certification, and free from all others except the following:
(1) Unpaid general taxes, special taxes, or special

assessments and unredeemed tax sales and forfeitures for nonpayment.

(2) Liens for federal income taxes payable to the

United States, recorded in the office of the recorder before the recording of the certificate of title.

(3) Liens for taxes payable to the Illinois

Department of Revenue, recorded in the office of the recorder before the recording of the certificate of title.

(4) Mechanics' liens that are recorded in accordance

with the statutory authority creating the liens.

After recording of certificates or registrar's certifications under Sections 5 or 6, title to lands shall be conveyed or encumbered in the same manner as title to unregistered lands. All instruments shown as memorials on the certificates of title or registrar's certifications of condition of title so recorded shall have the same force and effect as if they were filed with the recorder at the time they were filed or were otherwise memorialized on the certificates of title or registrar's certifications of condition of title. No instrument, however, that was filed or recorded in any other public office before the recording as provided in this Act, but that was not duly registered, shall become effective or constitute public notice as to those lands as a result of the recording as provided in this Act, except that the instrument may be recorded thereafter.
(Source: P.A. 86-1481; 87-435.)

(765 ILCS 40/8) (from Ch. 30, par. 1208)
Sec. 8. Recording of a certificate of title or registrar's certification of condition of title under Section 5 or 6 shall not disturb the effect of any proceedings under the registry system where the question of title to the real property has been determined. All proceedings had in connection with the registering of title that relate to the settlement or determination of the title before that recording, and all provisions of the Registered Titles (Torrens) Act that relate to the status of the title, shall have continuing force and effect with respect to the period of time that title remained under the registry system. Those provisions giving rise to a right of action for damages against the county shall also continue in force and effect with respect to the period of time that title remained under the registry system.
(Source: P.A. 86-1481.)

(765 ILCS 40/9) (from Ch. 30, par. 1209)
Sec. 9. Nothing contained in this Act terminates, diminishes, or impairs any existing right in or pertaining to registered land or any existing right to resort to the indemnity fund created under Sections 99 through 103 of the Registered Titles (Torrens) Act but that right may be asserted and enforced in the same manner, to the same extent, and subject to the same limitations as provided in those Sections.
(Source: P.A. 86-1481.)



765 ILCS 45/ - Destroyed Public Records Act.

(765 ILCS 45/0.01) (from Ch. 116, par. 4.9)
Sec. 0.01. Short title. This Act may be cited as the Destroyed Public Records Act.
(Source: P.A. 86-1324.)

(765 ILCS 45/1) (from Ch. 116, par. 5)
Sec. 1. Whenever it shall appear that the records, or any material part thereof, of any county in this state have been destroyed by fire or otherwise, any map, plat, deed, conveyance, contract, mortgage, deed of trust, or other instrument in writing affecting real estate in such county, which has been heretofore recorded, or certified copies of such, may be re-recorded; and in recording the same the recorder shall record the certificate of the previous record, and the date of filing for record appearing in said original certificate so recorded shall be deemed and taken as the date of the record thereof. And copies of any such record, so authorized to be made under this section, duly certified by the recorder of any such county, under his seal of office, shall be received in evidence, and have the same force and effect as certified copies of the original record.
(Source: Laws 1871-72, p. 652.)

(765 ILCS 45/2) (from Ch. 116, par. 6)
Sec. 2. In any county of this state where the records have been burned or destroyed, as specified in the last section, and any map, plat, deed, conveyance, contract, mortgage, deed of trust, or other instrument in writing affecting real estate in such county, has been recorded in any other county of this state, certified copies of the same, heretofore or hereafter made, may be recorded in such county where the records have been so burned or destroyed, and in recording the same the recorder shall record all certificates attached thereto; and if any of such certificates show the previous recording of the same in the county where the records have been burned or destroyed, the date of filing for record, in such county appearing in said certificate so recorded shall be deemed and taken as the date of the record thereof. And copies of any such record, so authorized to be made under this section, duly certified by the recorder of any such county, under his seal of office, shall be received in evidence, and have the same force and effect as certified copies of the original record.
(Source: Laws 1871-72, p. 652.)

(765 ILCS 45/3) (from Ch. 116, par. 7)
Sec. 3. Whenever, in any court in this state, or any other state, or in any court of the United States, there are original or certified copies of any deed, conveyance, contract, mortgage, deed of trust, or other instrument in writing affecting real estate in such county, copies thereof, certified by the clerk of such court, under his seal of office, may be made and recorded in such county where the records have been so burned or destroyed, and in recording the same the recorder shall record all the certificates attached thereto; and if any of such certificates show the previous recording of the same in the county where the records have been so burned or destroyed, the date of filing for record in such county appearing in said certificate so recorded shall be deemed and taken as the date of the record thereof. Copies of any such record, so authorized to be made under this section, duly certified by the recorder of any such county, under his seal of office, shall be received in evidence, and have the same force and effect as certified copies of the original record.
(Source: Laws 1965, p. 3690.)

(765 ILCS 45/4) (from Ch. 116, par. 8)
Sec. 4. Whenever the public record of any plat or map, which is required by law to be kept by the recorder, has been or may hereafter be injured or destroyed by fire or otherwise, it shall be the duty of the State's Attorney of the county in which such injury, loss or destruction has occurred or shall occur, forthwith to file in the circuit court a complaint, in the name of the People of the State of Illinois, setting forth substantially the fact of such injury, loss or destruction with the circumstances attending the same, as near as may be; and thereupon the clerk of such court shall cause such complaint to be published in full in one or more public newspapers published in such county, for the period of 3 weeks, together with a notice, addressed to "all whom it may concern," that the court will at a return day therein designated, which shall not be less than 4 weeks from the first publication of such information and notice, or as soon after such designated return day as the matter can be heard proceed to hear and determine the matters alleged in the complaint, and will take testimony for the purpose of reproducing and re-establishing such records of maps and plats as the court shall find to be damaged, lost or destroyed.
Parties defendant.) Upon such publication being made, all persons interested shall be deemed defendants, and may appear in person or by counsel, and be heard touching such proceedings.
Hearing.) If the court shall be satisfied that any public record of maps and plats has been injured, lost or destroyed an order to that effect shall be entered of record, and thereupon the court shall proceed to take testimony for the purpose of re-producing and re-establishing the record so damaged, lost or destroyed.
Continuances--Separate orders.) The proceedings may be continued from time to time, and orders shall be entered as to each map or plat separately.
New map recorded--Effect.) The clerk shall cause all maps and plats adjudged by the court to be correct copies of the records damaged, lost or destroyed, as often and as soon as they are so adjudged to be filed in the office of the recorder, with a certified copy of the order or judgment of the court in the premises attached thereto, and recorded in a book or books to be provided for that purpose. Such record shall be deemed and taken in all courts and places as a public record, and as a true and correct reproduction of the original record so damaged, lost or destroyed.
(Source: P.A. 83-358.)

(765 ILCS 45/5) (from Ch. 116, par. 9)
Sec. 5. All costs and expenses incurred in the proceeding under the last preceding section, including copies of maps and plats and recording of the same, shall be taxed as costs against the county in which such proceedings are had.
(Source: Laws 1871-72, p. 652.)

(765 ILCS 45/6) (from Ch. 116, par. 10)
Sec. 6. Whenever it shall appear that the records or any part thereof of any county in this state have been destroyed by fire or otherwise, so that a connected chain of title cannot be deduced therefrom, copies, duly certified by the proper officers, of all deeds, patents, certificates, plats and legal subdivisions of lands in such county in the custody or control of any officer of this state or the United States, may be recorded in the recorder's office of such county; and the record so made shall have the same force and effect as the record of the originals of such instruments.
(Source: Laws 1871-72, p. 652.)

(765 ILCS 45/7) (from Ch. 116, par. 11)
Sec. 7. It shall be the duty of the county board of such county, as soon as may be, to procure from the United States authorities at Washington, Springfield, or elsewhere, all maps, tract books or official entries or properly authenticated copies thereof as relate to any of the lands in such county, and cause the same to be recorded in the recorder's office of such county.
(Source: Laws 1871-72, p. 652.)

(765 ILCS 45/8) (from Ch. 116, par. 12)
Sec. 8. It shall be the duty of the judges of the circuit court of the county to examine into the state of the records in such county, and in case they find any abstracts, copies, minutes or extracts from the records existing after such destruction as above stated, and find that the abstracts, copies, minutes or extracts were fairly made before the destruction of the records by any person or persons, in the ordinary course of business, and that they contain a material and substantial part of the records, the circuit judges of the circuit shall certify the facts found by them in respect to such abstracts, copies, minutes and extracts, and the judges shall cause all evidence produced as to the abstract books to be reduced to writing and shall cause all such evidence to be filed of record as a part of the order of the court; and also (if they are of that opinion) that such abstracts, copies, minutes and extracts tend to show a connected chain of title to the land in that county, and upon filing of a certificate of such circuit judges with the county clerk of the proper county, the county board may, with the approval of the judges of the circuit, purchase from the owners thereof such abstract copies, minutes or extracts, or such part thereof as may tend to show a connected chain of title to the land in such county, including all such judgments as form part of any such chain of title, paying therefor such fair and reasonable price as may be agreed upon between them and such owners, the amount thus agreed to be paid for such abstracts, copies, minutes or extracts shall be paid by such county in money or in bonds, to be issued by such county, as the county board may determine, or such county board may, with such approval, procure a copy of the abstracts, copies, minutes and extracts instead of the original, to be paid for in like manner. Any owner of the abstracts, copies or minutes shall have the right to file a petition in the circuit court of the proper county, in which petition he, she or they shall set forth the manner in which such abstracts, copies or minutes were made or procured, and if the court finds from the evidence produced (which evidence shall be preserved as hereinbefore provided) that the abstracts, copies or minutes were fairly made in the regular course of business before such destruction of the records, the court shall enter a judgment to that effect, and the evidence produced on the trial of the cause entered as a part of the judgment of the court. Thereupon the abstracts, copies, or minutes, of the burnt records shall be taken prima facie evidence of all such matters as they contain (but no such abstracts, copies, minutes or extracts shall be taken or held to be prima facie evidence of what they contain that does not purport to recite all deeds and mortgages previously executed and recorded, and describing the several tracts of lands and town lots to which the abstracts, copies, minutes or extracts refer from the date of entry). All abstracts to separate tracts of lands made by the owner of the abstracts, copies, minutes or extracts shall also be taken and held as prima facie evidence of what they contain when they were accompanied with an affidavit signed and sworn to by the owner or owners of the abstracts, copies, minutes or extracts, showing that the separate abstracts contain a full, true and perfect copy of all transfers on the tract or tracts set forth in the separate abstracts as appears upon the abstracts, copies, minutes or extracts, as established by the circuit court of .... County, on the .... day of ...., .... and that the separate abstracts contain all deeds, mortgages and other liens on the separate tracts, as shown by the abstracts, copies, minutes or extracts established as above stated.
(Source: P.A. 84-1308.)

(765 ILCS 45/9) (from Ch. 116, par. 13)
Sec. 9. All abstracts, copies, minutes and extracts, or copy thereof, if so bought as provided in this Act, shall thereupon be placed in the recorder's office of such county, to be copied or arranged in such form as the county board shall deem best for the public interest, and in case the originals have been lost or destroyed, or not in the power of the party asking to use the same on any trial or other proceeding, copies of the same or any part thereof, duly certified by the recorder of such county, shall be admissible as evidence in all the courts in this state. It shall be the duty of the recorder of to such county to furnish to any and all parties requesting it (upon being paid the charges herein provided for), certified copies of the same, or parts thereof; and for the purpose of repaying the cost of the same to the county, the county board may fix a compensation, to be paid to the county, in addition to the fees allowed by law to the recorder for transcribing the same. In all cases in which any abstracts, copies, minutes and extracts, or copies thereof, shall be received in evidence under any of the provisions of this Act, all deeds or other instruments of writing appearing thereby to have been executed by any person or persons, or in which they appear to have joined, shall (except as against any person or persons in the actual possession of the lands or lots described therein at the time of the destruction of the records of such county, claiming title thereto otherwise than under a sale for taxes or special assessments), be presumed to have been executed and acknowledged according to law; and all sales under powers, and all judgments, orders and legal proceedings, and all sales thereunder (sales for taxes and assessments, and judgments and proceedings for the enforcement of taxes and assessments excepted), shall be presumed to be regular and correct, except as against the person or persons in this section before mentioned, and any person alleging any defect or irregularity in any such conveyance, acknowledgment, sale, judgment, order or legal proceeding shall be held bound to prove the same, and any deed proved under the provisions of this Act purporting to be based upon the execution of any power or upon a judgment or order shall be prima facie evidence of the existence of such power, judgment or order: Provided, that nothing in this act contained shall impair the effect of such destroyed record as notice.
(Source: P.A. 83-358.)

(765 ILCS 45/10) (from Ch. 116, par. 14)
Sec. 10. In case of such destruction of records, as aforesaid, the circuit court in the county shall have power to inquire into the condition of any title to or interest in any land in such county, and to make all such orders and judgments as may be necessary to determine and establish such title or interest, legal or equitable, against all persons known or unknown, and all liens existing on such land, whether by statute, judgment, mortgage, deed of trust or otherwise.
(Source: P.A. 79-1366.)

(765 ILCS 45/11) (from Ch. 116, par. 15)
Sec. 11. It is lawful for any person claiming title to any lands in such county at the time of the destruction of such records, and for all claiming under any such person, to file a petition in the circuit court in such county, praying for a judgment establishing and confirming his title.
Any number of parcels of land may be included in one petition, or separate petitions may be filed, as the petitioner may elect.
The petition shall state clearly the description of the lands, the character and extent of the estate claimed by the petitioner, and from whom, and when, and by what mode he derived his title thereto. It shall give the names of all persons owning or claiming any estate in fee in the lands, or any part thereof, and also all persons who shall be in possession of the land, or any part thereof, and also all persons to whom any such lands shall have been conveyed, and the deed or deeds of such conveyance which have been recorded in the office of the recorder of such county, since the time of the destruction of such records as provided for in this Act, and prior to the time of the filing of the petition, and their residences, so far as the same are known to petitioner; and if no such persons are known to petitioner it shall be so stated in the petition.
All persons so named in the petition shall be made defendants, and shall be notified of the action by summons, if residents of this State, in the same manner as is now or may hereafter be required in civil proceedings by the laws of this State; provided, that the notice specified in Section 12 of this Act is the only publication notice required, either in case of residents, non-residents or otherwise. All other persons shall be deemed and taken as defendants by the name or designation of "all whom it may concern".
The petition shall be verified by the affidavit of the petitioner, or by the agent of petitioner; and a party so swearing falsely is guilty of perjury and shall be punished accordingly, and is liable in damages to any person injured by such false statement, to be recovered in a civil action in the circuit court.
(Source: P.A. 90-655, eff. 7-30-98.)

(765 ILCS 45/12) (from Ch. 116, par. 16)
Sec. 12. It shall be the duty of the clerk of the court in which the petition is filed, to enter, in a separate book or books to be kept for the purpose the names of the petitioners and defendants, the date of filing the petition, and a description of all the lands included therein, which record shall be at all times open to the public. All lands in each separate town, addition, section or subdivision shall be entered on the same page, or consecutive pages, with an index to the book or books, showing on what page any such separate town, addition, section or subdivision may be found. The clerk shall also, in all cases, cause publication of notice to be made of the filing of said petition, which notice shall be entitled "Land Title Notice," and shall be substantially as follows:
A. B. C. D. etc., (here giving the names of all known defendants, if any,) and to all whom it may concern:
Take notice, that on (insert date), a petition was filed by the undersigned, in the .... court of .... County, to establish his or her or its title to the following described lands. (Here insert a full description of the lands in the petition.) Now, unless you appear on (insert date) in the court, (naming a return day at least 30 days from the first insertion of the notice), and show cause against such application, the allegations of the petition shall stand admitted, and the title or interest of the petitioner will be adjudged and established according to the prayer of the petition, and you forever barred from disputing the same.
G.P. Attorney at Law E.F. Petitioner

The notice shall be published once a week for 3 weeks the first insertion to be at least 30 days prior to the return day named in such notice for appearance, and the several publications shall be in the same newspaper in the county or if there be no newspaper published in the county, then in a newspaper published in one of the counties nearest thereto. Provided, the newspaper shall be a newspaper of general circulation, printed in the English language, and shall have been continuously published in the county for a period of at least 6 months.
(Source: P.A. 91-357, eff. 7-29-99.)

(765 ILCS 45/13) (from Ch. 116, par. 17)
Sec. 13. Any person interested may oppose any such petition, and file his answer or appropriate motion thereto on or before the day named in said publication notice, unless the time be extended by order of court, and may also file a cross petition if he or she desires to do so. Such answer shall admit or deny all the material allegations of the petition, and shall, except when made by guardians ad litem, be verified by the affidavit either of the respondent or his agent, in the same manner as above required on cases of the petition. The answer shall have no other nor greater weight as evidence than the petition.
(Source: P.A. 79-1366.)

(765 ILCS 45/14) (from Ch. 116, par. 18)
Sec. 14. If no appropriate motion or answer shall be filed as above provided, the petition may stand as admitted, and a judgment entered according to the prayer of such petition, upon proof of the facts stated in such petition; but if any person shall file an answer to such petition, the court may hear evidence. If the petition includes more than one parcel of land, and no appropriate motion or answer shall be filed as to some of the parcels, the court may enter a judgment as to those parcels as to which no appropriate motion or answer shall be filed, and hear evidence as to the remaining parcels.
(Source: P.A. 79-1366.)

(765 ILCS 45/15) (from Ch. 116, par. 19)
Sec. 15. It shall be competent for courts, in all such judgments to determine and order in whom the title in any or all of the lands described in the petition is vested, whether in the petitioner, or in any other of the parties before the court; but such judgment shall not in any wise affect any lien or liens to which such fee may be subject, and which have been created since the destruction of such records, whether the same be by mortgage, deed of trust, judgment, statute, mechanics' lien, or otherwise, but shall leave all such liens to be ascertained or established in some other proceeding, or to be enforced as the parties holding them may see fit.
(Source: P.A. 79-1366.)

(765 ILCS 45/16) (from Ch. 116, par. 20)
Sec. 16. The judgment of the court, when entered, shall be forever binding and conclusive: Provided, that any judgment shall be subject to be opened, modified, vacated or set aside on appeal. Any judgment entered upon any petition or cross-petition, which does not make defendant, by name, all persons who shall be in possession of such lands, or any part thereof at the time of the filing of such petition, or which does not make defendant, by name, all persons to whom any such lands shall have been conveyed, and the deed or deeds of such conveyance shall have been recorded in the office of the recorder of such county since the time of the destruction of the records, as aforesaid, and prior to the time of the filing of any such petition, shall be absolutely void as to such person omitted, but shall be final and conclusive as to all others. All defendants who shall not be actually served with a summons in the action in which such judgment may be entered, shall have allowed to them the same time after the entry of such judgment within which, upon petition to the court entering the judgment, to have such judgment vacated and set aside in the same manner as is allowed to defendants in other civil cases.
(Source: P.A. 83-358.)

(765 ILCS 45/17) (from Ch. 116, par. 21)
Sec. 17. Whenever any deeds or other instruments, in writing affecting the title to any of the lands in any such county, shall have been filed for record so short a time before such destruction of the records, as aforesaid, that no proof of them remains either on such records, or among the abstracts, copies, minutes or extracts specified in Section 8 of this Act, it shall be the duty of the person or persons having filed the same or claiming the benefit thereof, within 60 days from the time this Act takes effect, to re-file for record such deeds or other instruments or copies thereof, or if that cannot be done, then he shall, within 60 days, make and file a petition to establish such deed or other instrument of writing, under the provisions of this Act. In all cases when any original deed and the record thereof has been lost or destroyed, it shall be lawful for any person having a duly certified copy of said record to cause the same to be recorded, which record shall have the same force and effect as now belong to the record of original deeds.
(Source: P.A. 91-357, eff. 7-29-99.)

(765 ILCS 45/18) (from Ch. 116, par. 22)
Sec. 18. No tax deed or certificate of tax sale based on any proceedings, the record of which shall appear to have been destroyed, as aforesaid, shall be received in any of the courts of this state as prima facie evidence of the regularity of such proceedings, but the burden of proof shall be upon the person claiming under such deed or certificate to show the regularity and legality of all such proceedings; in order to sustain the validity of any tax deed or sale for any tax or taxes, assessment or assessments, in any county to which the provisions of this act are applicable, in any suit or proceeding whatsoever, it shall be necessary for the party relying upon any such deed or sale to show, affirmatively, that each and all the provisions of law, in respect to assessment, levy, sale and deed of the lands affected or to be affected by any such deed or sale as aforesaid, have been in all respects complied with--and no presumption shall be indulged in favor of any such tax deed or sale: and it shall not be sufficient to show a collector's report, notice, judgment, order of sale, sale notice, notice of sale, tax affidavit, and deed, anything in this law or in any other law of this state to the contrary notwithstanding.
(Source: P.A. 80-1495.)

(765 ILCS 45/19) (from Ch. 116, par. 23)
Sec. 19. Executors, administrators, guardians and trustees shall be entitled to proceed under this act in behalf of the interest and rights they represent.
(Source: P.A. 83-706.)

(765 ILCS 45/21) (from Ch. 116, par. 25)
Sec. 21. The word "person," when used in this act, shall include persons and all bodies politic and corporate.
(Source: Laws 1871-72, p. 652.)

(765 ILCS 45/22) (from Ch. 116, par. 26)
Sec. 22. The provisions of the Civil Practice Law, and all existing and future amendments of such Law and modifications thereof, and the Supreme Court Rules now or hereafter adopted in relation to that Law, shall apply to all proceedings hereunder, except as otherwise provided in this Act.
(Source: P.A. 82-783.)

(765 ILCS 45/23) (from Ch. 116, par. 27)
Sec. 23. In all cases under the provisions of this Act, and in all proceedings or actions now or hereafter instituted as to any estate, interest or right in, or any lien or incumbrance upon any lots, pieces or parcels of land, when any party to such action or proceeding, or his agent or attorney in his behalf, orally in court, or by affidavit, to be filed in such action or proceeding, testifies and states under oath that the original of any deeds, conveyances, or other written or record evidence, has been lost or destroyed, or not in the power of the party wishing to use it on the trial to produce the same, and the record thereof has been destroyed by fire or otherwise, the court shall receive all such evidence as may have a bearing on the case to establish the execution or contents of the deeds, conveyances, records, or other written evidence, so lost or destroyed, but the testimony of the parties themselves shall be received subject to all the qualifications in respect of such testimony which are now provided by law, and any writings in the possession of any person or persons which may become admissible in evidence, under the provision of this Section or of any other part of this Act, shall be rejected and not be admitted in evidence unless the same appears upon its face without erasure, blemish, alteration, interlineation or interpolation in any material part, unless the same is explained to the satisfaction of the court, and to have been fairly and honestly made in the ordinary course of business. Any person or persons making any such erasure, alteration, interlineation or interpolation, in such writing, with the intent to change the same in any substantial matter, after the same has been once made as above stated, shall be guilty of the crime of forgery, and be punished accordingly. Any person or persons who is or are engaged in the business of making writings or written entries concerning or relating to lands and real estate, in any county in this State to which this Act applies, and of furnishing to persons applying therefor abstracts and copies of such writings or written entries, for a fee, reward or compensation therefor, and do not make the same truly and without alteration or interpolation, in any matter of substance, with the view and intent to alter or change the same in any material matter, or matter of substance, shall be guilty of the crime of forgery, and punished accordingly; and any and all such person or persons shall furnish such abstracts or copies to the person and persons from time to time applying therefor, in the order of applications and without unnecessary delay, and for a reasonable consideration to be allowed therefor, which in no case shall exceed the sum of $1.50 for each and every conveyance, or other like change of title, shown upon such abstract or copy; and any and all persons so engaged, and whose business is hereby declared to stand upon a like footing with that of common carriers, who refuses so to do, if tender or payment is made to him or them of the amount demanded for such abstract or copy, not exceeding the amount provided in this Act, as soon as such amount is made known, or ascertained, or of a sum adequate to cover such amount, before its ascertainment, shall be guilty of the crime of extortion, and punished by a fine of not less than $100, and not exceeding $1,000 therefor, upon indictment in the circuit court, and shall also be liable in a civil action for any and all damages, loss or injury, which any person or persons applying therefor may suffer or incur by reason of such failure to furnish such abstract or copy as provided in this Act.
(Source: P.A. 84-550.)

(765 ILCS 45/24) (from Ch. 116, par. 28)
Sec. 24. Whenever, upon the trial of any suit or proceeding which is now or hereafter may be pending in any court in this state any party to such suit or proceeding, or his agent or his attorney in his behalf, shall orally in court or by affidavit to be filed in such cause, testify and state under oath that the originals of any deeds or other instrument in writing, or records of any court relating to any lands, the title or any interest therein, being in controversy in such suit or proceeding, are lost or destroyed, or not within the power of the party to produce the same, and that the records thereof are destroyed by fire or otherwise, it shall be lawful for such party to offer, and the court shall receive as evidence any abstract of title, or letter-press copy thereof, made in the ordinary course of business prior to such loss or destruction, and it shall also be lawful for any such party to offer, and the court shall receive as evidence, any copy, extracts of minutes from such destroyed records, or from the originals thereof, which were, at the date of such destruction or loss, in the possession of persons then engaged in the business of making abstracts of title for others for hire. A sworn copy of any writing admissible under this section made by the person or persons having possession of such writing, shall be admissible in evidence in like manner, and with like effect, as such writing, provided the party desiring to use such sworn copy as evidence shall have given the opposite party a reasonable opportunity to verify the correctness of such copy.
(Source: Laws 1887, p. 258.)



765 ILCS 50/ - Agricultural Foreign Investment Disclosure Act.

(765 ILCS 50/1) (from Ch. 5, par. 601)
Sec. 1. This Act shall be known as the Agricultural Foreign Investment Disclosure Act.
(Source: P.A. 81-187.)

(765 ILCS 50/2) (from Ch. 5, par. 602)
Sec. 2. For purposes of this Act:
(1) the term "agricultural land" means any land located in this State and used for agricultural, forestry, or timber production purposes, except agricultural land used primarily to meet pollution control laws or regulations, as determined by the Director under regulations to be prescribed by the Director;
(2) the term "foreign government" means any government other than the Federal Government or any government of a State or a political subdivision of a State;
(3) the term "foreign person" means:
(A) any individual:
(i) who is not a citizen or national of the United States;
(ii) who is not a citizen of the Northern Mariana Islands or the Trust Territory of the Pacific Islands; or
(iii) who is not lawfully admitted to the United States for permanent residence, or paroled into the United States, under the Immigration and Nationality Act;
(B) any person, other than an individual or a government, which is created or organized under the laws of a foreign government or which has its principal place of business located outside of all the States;
(C) any person, other than an individual or a government--
(i) which is created or organized under the laws of any State; and
(ii) in which, as determined by the Director under regulations which the Director shall prescribe, a significant interest or substantial control is directly or indirectly held:
(I) by any individual referred to in subparagraph (A);
(II) by any person referred to in subparagraph (B);
(III) by any foreign government; or
(IV) by any combination of such individuals, persons, or governments; and
(D) any foreign government;
(4) the term "person" includes any individual, corporation, company, association, firm, partnership, society, joint stock company, trust, estate, or any other legal entity;
(5) the term "Director" means the Director of Agriculture; and
(6) the term "State" means any of the several States, the District of Columbia, the Commonwealth of Puerto Rico, the Northern Mariana Islands, Guam, the Virgin Islands, American Samoa, the Trust Territory of the Pacific Islands, or any other territory or possession of the United States.
(Source: P.A. 81-187.)

(765 ILCS 50/3) (from Ch. 5, par. 603)
Sec. 3. Foreign persons.
(a) Any foreign person who acquires or transfers any interest, other than a leasehold interest of 10 years or less or a security interest, in agricultural land in this State shall submit a report to the Director of Agriculture not later than 90 days after the date of such acquisition or transfer. Such report shall be submitted in such form and in accordance with such procedures as the Director may require and shall contain:
(1) the legal name and the address of such foreign

person;

(2) in any case in which such foreign person is an

individual, the citizenship of such foreign person;

(3) in any case in which such foreign person is not

an individual or a government, the nature of the legal entity holding the interest, the country in which such foreign person is created or organized, and the principal place of business of such foreign person;

(4) the type of interest in the agricultural land of

this State which such foreign person acquired or transferred;

(5) the legal description and acreage of such

agricultural land;

(6) the purchase price paid for, or any other

consideration given for, such interest; the date the interest in the agricultural land was acquired; the amount of the purchase price or the value of the consideration for the agricultural land yet to be paid; the current estimated value of the agricultural land that is being reported;

(7) in any case in which such foreign person

transfers such interest, the legal name and the address of the person to whom such interest is transferred and:

(A) in any case in which such transferee is an

individual, the citizenship of such transferee; and

(B) in any case in which such transferee is not

an individual or a government, the nature of the legal entity holding the interest, the country in which such transferee is created or organized, and the principal place of business of such transferee;

(8) the agricultural purposes for which such foreign

person intends, on the date on which such report is submitted to the Director, to use such agricultural land; and

(9) such other information as the Director may

require by regulation.

(b) Any foreign person who holds any interest, other than a leasehold interest of 10 years or less or a security interest, in agricultural land of this State on the day before the effective date of this amendatory Act of 1985 shall submit a report to the Director not later than 180 days after such effective date. Such report shall be submitted in such form and in accordance with such procedures as the Director may require and shall contain:
(1) the legal name and the address of such foreign

person;

(2) in any case in which such foreign person is an

individual, the citizenship of such foreign person;

(3) in any case in which such foreign person is not

an individual or a government, the nature of the legal entity holding the interest, the country in which such foreign person is created or organized, and the principal place of business of such foreign person;

(4) the type of interest in agricultural land of this

State which is held by such foreign person;

(5) the legal description and acreage of such

agricultural land;

(6) the purchase price paid for, or any other

consideration given for, such interest; the date the interest in the agricultural land was acquired; the amount of the purchase price or the value of the consideration for the agricultural land yet to be paid; the current estimated value of the agricultural land that is being reported;

(7) the agricultural purposes for which such foreign

person:

(A) is using such agricultural land on the date

on which such report is submitted to the Director; and

(B) intends, as of such date, to use such

agricultural land; and

(8) such other information as the Director may

require by regulation.

(c) Any person who holds or acquires (on or after the effective date of this amendatory Act of 1985) any interest, other than a leasehold interest of 10 years or less or a security interest, in agricultural land at a time when such person is not a foreign person and who subsequently becomes a foreign person shall submit a report to the Director not later than 90 days after the date on which such person becomes a foreign person. Such report shall be submitted in such form and in accordance with such procedures as the Director may require and shall contain the information required by subsection (b) of this Section. This subsection shall not apply with respect to any person who is required to submit a report with respect to such land under subsection (b) of this Section.
(d) Any foreign person who holds or acquires (on or after the effective date of this amendatory Act of 1985) any interest, other than a leasehold interest of 10 years or less or a security interest, in land at a time when such land is not agricultural land and such land subsequently becomes agricultural land shall submit a report to the Director not later than 90 days after the date on which such land becomes agricultural land. Such report shall be submitted in such form and in accordance with such procedures as the Director may require and shall contain the information required by subsection (b) of this Section. This subsection shall not apply with respect to any person who is required to submit a report with respect to such land under subsection (b) of this Section.
(e) With respect to any foreign person, other than an individual or a government, who is required by subsection (a), (b), (c), or (d) of this Section to submit a report, the Director may, in addition, require such foreign person to submit to the Director a report containing:
(A) the legal name and the address of each person who

holds any interest in such foreign person;

(B) in any case in which the holder of such interest

is an individual, the citizenship of such holder; and

(C) in any case in which the holder of such interest

is not an individual or a government, the nature of the legal entity holding the interest, the country in which such holder is created or organized, and the principal place of business of such holder.

(f) With respect to any person, other than an individual or a government, whose legal name is contained in any report submitted under subsection (e) of this Section, the Director may require such person to submit to the Director a report containing:
(A) the legal name and the address of any person who

holds any interest in the person submitting the report under this subsection;

(B) in any case in which the holder of such interest

is an individual, the citizenship of such holder; and

(C) in any case in which the holder of such interest

is not an individual or a government, the nature of the legal entity holding the interest, the country in which such holder is created or organized, and the principal place of business of such holder.

(Source: P.A. 92-16, eff. 6-28-01.)

(765 ILCS 50/4) (from Ch. 5, par. 604)
Sec. 4. (a) If the Director determines that a person:
(1) has knowingly and willfully failed to submit a report in accordance with the provisions of Section 3; or
(2) has knowingly and willfully submitted a report under Section 3:
(A) which does not contain all the information required to be in such report; or
(B) which contains information that is misleading or false;
such person shall be subject to a civil penalty imposed by the Director. The amount of any such civil penalty shall be determined in accordance with the provisions of subsection (b) of this Section. Any such civil penalty shall be recoverable in a civil action brought by the Attorney General.
(b) The amount of any civil penalty imposed by the Director under subsection (a) of this Section shall be such amount as the Director determines to be appropriate to carry out the purposes of this Act, except that such amount shall not, when added to any federal penalty for violation of the Agricultural Foreign Investment Disclosure Act of 1978 (P.L. 95-460), exceed 25% of the fair market value, on the date of the assessment of such penalty, of the interest in the agricultural land of this State with respect to which such violation occurred. The Director shall establish a procedure for refunding any amounts of the civil penalty imposed under this Act which results in the aggregate penalty imposed by this Act and the Agricultural Foreign Investment Disclosure Act of 1978 (P.L. 95-460) exceeding 25% of the fair market value of such land.
(Source: P.A. 81-187.)

(765 ILCS 50/5) (from Ch. 5, par. 605)
Sec. 5. The Director may take such actions as the Director considers necessary to monitor compliance with the provisions of this Act and to determine whether the information contained in any report submitted under Section 3 accurately and fully reveals the ownership interest of all foreign persons in any foreign person who is required to submit a report under such Section.
(Source: P.A. 81-187.)

(765 ILCS 50/6) (from Ch. 5, par. 606)
Sec. 6. A foreign person required to make a report to the Director by Section 3 of this Act shall be in full compliance with this Act if such person files with the Director a copy of the report filed with the Secretary of the United States Department of Agriculture as required by the Agricultural Foreign Investment Disclosure Act of 1978, as enacted by Public Law 95-460.
(Source: P.A. 81-187.)

(765 ILCS 50/7) (from Ch. 5, par. 607)
Sec. 7. Not later than 90 days after the date of the enactment of this Act, the Director shall prescribe regulations for purposes of carrying out the provisions of this Act.
(Source: P.A. 81-187.)

(765 ILCS 50/8) (from Ch. 5, par. 608)
Sec. 8. (a) Except as provided in subsection (b) of this Section, this Act is effective upon its becoming a law.
(b) Section 3 shall become effective on the date on which regulations prescribed by the Director under Section 7 become effective.
(Source: P.A. 81-187.)



765 ILCS 60/ - Property Owned By Aliens Act.

(765 ILCS 60/0.01) (from Ch. 6, par. 0.01)
Sec. 0.01. Short title. This Act may be cited as the Property Owned By Aliens Act.
(Source: P.A. 86-1324.)

(765 ILCS 60/7) (from Ch. 6, par. 7)
Sec. 7. All aliens may acquire, hold, and dispose of real and personal property in the same manner and to the same extent as natural born citizens of the United States, and the personal estate of an alien dying intestate shall be distributed in the same manner as the estates of natural born citizens, and all persons interested in such estate shall be entitled to proper distributive shares thereof under the laws of this state, whether they are aliens or not.
This amendatory Act of 1992 does not apply to the Agricultural Foreign Investment Disclosure Act.
(Source: P.A. 87-1101.)

(765 ILCS 60/8) (from Ch. 6, par. 8)
Sec. 8. An act in regard to aliens and to restrict their right to acquire and hold real and personal estate and to provide for the disposition of the lands now owned by non-resident aliens, approved June 16, 1887, and in force July 1, 1887, and all other acts and parts of acts in conflict with this act, are hereby repealed.
(Source: Laws 1897, p. 5.)



765 ILCS 65/ - Uniform Vendor and Purchaser Risk Act.

(765 ILCS 65/1) (from Ch. 29, par. 8.1)
Sec. 1. Any contract hereafter made for the purchase and sale of real property in this State shall be interpreted as including an agreement that the parties shall have the following rights and duties, unless the contract expressly provides otherwise:
(a) If, when neither the legal title nor the possession of the subject matter of the contract has been transferred, all or a material part thereof is destroyed without fault of the purchaser or is taken by eminent domain, the vendor cannot enforce the contract, and the purchaser is entitled to recover any portion of the price that he has paid;
(b) If, when either the legal title or the possession of the subject matter of the contract has been transferred, all or any part thereof is destroyed without fault of the vendor or is taken by eminent domain, the purchaser is not thereby relieved from a duty to pay the price, nor is he entitled to recover any portion thereof that he has paid; provided, however, if the purchase and sale of real property is to be consummated by means of an escrow, title shall not be considered to have been transferred for purposes of this act, despite the delivery and recordation of a deed to such real property, unless the conditions of the escrow relating to the passing of the full legal and equitable title shall have been fulfilled.
(Source: Laws 1963, p. 2099.)

(765 ILCS 65/2) (from Ch. 29, par. 8.2)
Sec. 2. This act shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it.
(Source: Laws 1963, p. 2099.)

(765 ILCS 65/3) (from Ch. 29, par. 8.3)
Sec. 3. This act may be cited as the Uniform Vendor and Purchaser Risk Act.
(Source: Laws 1963, p. 2099.)



765 ILCS 67/ - Installment Sales Contract Act.

(765 ILCS 67/1)
Sec. 1. Short title. This Act may be cited as the Installment Sales Contract Act.
(Source: P.A. 100-416, eff. 1-1-18.)

(765 ILCS 67/5)
Sec. 5. Definitions. As used in this Act, unless the context otherwise requires:
"Amortization schedule" means a written schedule which sets forth the date of each periodic payment, the amount of each periodic payment that will be applied to the principal balance and the resulting principal balance, and the amount of each periodic payment that will be applied to any interest charged, if applicable, pursuant to the contract.
"Balloon payment" means a payment, other than the initial down payment, in which more than the ordinary periodic payment is charged during the contract.
"Business day" means any calendar day except Saturday, Sunday, or a State or federal holiday.
"Buyer" means the person who is seeking to obtain title to a property by an installment sales contract or is obligated to make payments to the seller pursuant to the contract.
"Date of sale" means the date that both the seller and buyer have signed the written contract.
"Dwelling structure" means any private home or residence or any building or structure intended for residential use with not less than one nor more than 4 residential dwelling units.
"Installment sales contract" or "contract" means any contract or agreement, including a contract for deed, bond for deed, or any other sale or legal device whereby a seller agrees to sell and the buyer agrees to buy a residential real estate, in which the consideration for the sale is payable in installments for a period of at least one year after the date of sale, and the seller continues to have an interest or security for the purchase price or otherwise in the property.
"Residential real estate" means real estate with a dwelling structure, excluding property that is sold as a part of a tract of land consisting of 4 acres or more zoned for agricultural purposes.
"Seller" means an individual or legal entity that possesses a legal or beneficial interest in real estate and that enters into an installment sales contract more than 3 times during a 12-month period to sell residential real estate. Any individual or legal entity that has a legal or beneficial interest in real estate under the name of more than one legal entity shall be considered the same seller.
(Source: P.A. 100-416, eff. 1-1-18.)

(765 ILCS 67/10)
Sec. 10. Terms and conditions of installment sales contracts.
(a) The seller of residential real estate by installment sales contract shall provide the buyer with a written contract that complies with the requirements set forth in this Section.
(b) Until both parties have a copy of the executed contract signed by the buyer and the seller with the signatures notarized, either party has the right to rescind the contract, in addition to all other remedies provided by this Act. Upon rescission, pursuant to this Section, the seller shall refund to the buyer all money paid to the seller as of the date of rescission.
(c) An installment sales contract for the sale of any residential real estate subject to the contract shall clearly and conspicuously disclose the following:
(1) The address, permanent index number, and legal

description of the residential real estate subject to the contract.

(2) The price of the residential real estate subject

to the contract.

(3) The amount, if any, of any down payment applied

to the price of the residential real estate subject to the contract and the resulting principal on the loan.

(4) The amount of the periodic payment, any grace

periods for late payments, late payment fees, and to whom, where, and how the buyer should deliver each payment.

(5) The interest rate being charged, if any,

expressed only as an annual percentage rate.

(6) The term of the loan expressed in years and

months and the total number of periodic payments due.

(7) The amount, if any, of any balloon payments and

when each balloon payment is due.

(8) A statement outlining whether the seller or the

buyer is responsible for paying real estate taxes and insurance and how responsibilities of the buyer and seller change based on the time period the residential real estate subject to the contract is occupied by the buyer and what percentage of the principal is paid down. In all circumstances not defined in the disclosure required by this subsection, the seller has the responsibility for paying real estate taxes and insurance.

(9) The amount that will be charged periodically, if

any, for the first year to pay real estate taxes.

(10) The amount that will be charged periodically, if

any, for the first year to pay insurance.

(11) A statement that the amounts listed in items (9)

and (10) of this subsection are subject to change each year.

(12) The fair cash value as defined in the Property

Tax Code and set forth on the real estate tax bill for the year immediately prior to the sale, and the assessed value of the property as set forth on the real estate tax bill for the year immediately prior to the sale.

(13) The amount of real estate taxes for the year

immediately prior to the sale.

(14) Any unpaid amounts owing on prior real estate

taxes.

(15) The amount of the annual insurance payment for

the year immediately prior to the sale.

(16) The type of insurance coverage, including, but

not limited to, property insurance and title insurance, for the buyer and seller that will be required or provided.

(17) The seller's interest in the structure being

sold.

(18) Any known liens or mortgages or other title

limitations existing on the property.

(19) An explanation as to when the buyer will obtain

the title.

(20) A statement defining what repairs the buyer is

financially responsible for making to the residential real estate subject to the contract, if any, and how responsibilities of the buyer and seller to repair the property change based on the time period the residential real estate subject to the contract is occupied by the buyer and what percentage of the principal is paid down by any repairs made by the buyer. In all circumstances not defined in the disclosure required by this subsection, the seller has the financial responsibility for all repairs required to be made pursuant to the installment sales contract.

(21) A statement defining what, if any, alterations

of the property must be approved by both the buyer and the seller prior to the alterations being made, including requirements to provide evidence of proper permits, insurance, and lien waiver agreements.

(22) Any additional charges or fees due at the time

of the date of sale or at a later date.

(23) An amortization schedule, as defined in Section

5.

(24) A certificate of compliance with applicable

dwelling codes, or in the absence of such a certificate: (i) an express written warranty that no notice from any municipality or other governmental authority of a dwelling code violation that existed with respect to the residential real estate subject to the contract before the installment sales contract was executed had been received by the seller, his or her principal, or his or her agent within 10 years of the date of execution of the installment sales contract; or (ii) if any notice of a violation had been received, a list of all such notices with a detailed statement of all violations referred to in the notice.

(25) A statement, in large bold font stating in

substantially similar form: "NOTE TO BUYER: BEFORE SIGNING THE CONTRACT THE BUYER HAS THE OPTION OF OBTAINING AN INDEPENDENT THIRD PARTY INSPECTION AND/OR APPRAISAL SO THAT THE BUYER CAN DETERMINE THE CONDITION AND ESTIMATED MARKET VALUE OF THE RESIDENTIAL REAL ESTATE AND DECIDE WHETHER TO SIGN THE CONTRACT."

(26) If the residential real estate or any dwelling

structure thereon that is subject to the contract has been condemned by the unit of government having jurisdiction, the contract shall include a statement, in large bold font stating in substantially similar form: "NOTE TO BUYER: THE RESIDENTIAL REAL ESTATE BEING SOLD THROUGH THIS CONTRACT HAS BEEN CONDEMNED BY THE UNIT OF GOVERNMENT HAVING JURISDICTION."

(27) A statement that the seller provided the buyer

the installment sales contract disclosure prepared by the Office of the Attorney General as required under Illinois State law. The statement shall include the date on which the buyer was provided with the disclosure, which must be at least 3 full business days before the contract was executed.

(28) A statement that: (i) if the buyer defaults in

payment, any action brought against the buyer under the contract shall be initiated only after the expiration of 90 days from the date of the default; and (ii) a buyer in default may, prior to the expiration of the 90-day period, make all payments, fees and charges currently due under the contract to cure the default.

(d) The requirements of this Section cannot be waived by the buyer or seller.
(Source: P.A. 100-416, eff. 1-1-18.)

(765 ILCS 67/15)
Sec. 15. Applicability of other Acts. An installment sales contract under this Act is subject to the Lead Poisoning Prevention Act, the Residential Real Property Disclosure Act, the Illinois Radon Awareness Act, and the High Risk Home Loan Act. The remedies available to the buyer pursuant to this Act are cumulative and do not preclude any remedies otherwise available to a buyer at law or in equity.
(Source: P.A. 100-416, eff. 1-1-18.)

(765 ILCS 67/20)
Sec. 20. Recording of contract required.
(a) Within 10 business days of the date of sale of any residential real estate subject to an installment sales contract, and prior to any subsequent sale or other transfer of any interest in the residential real estate or contract by the seller, the seller shall record the contract or a memorandum of the contract with the county recorder of deeds. A memorandum of the contract shall be titled "Memorandum of an Installment Sales Contract" either in capital letters or underscored above the body of the memorandum. At a minimum, the memorandum of the contract shall include: the address, permanent index number, and legal description of the residential real estate subject to the contract; the names of the buyer and seller; and the date the contract was executed. The memorandum of the contract shall be signed by the buyer and the seller with the signatures notarized. However, any provision in an installment sales contract that forbids the buyer to record the contract or a memorandum of the contract is void and unenforceable.
(b) If the seller fails to record the contract or the memorandum of the contract as required by subsection (a) of this Section, the buyer has the right to rescind the contract until such time as the seller records the contract. If the seller fails to record the contract or the memorandum of the contract and title to the property becomes clouded for any reason that may affect the ability of the seller to comply with the terms of the installment sales contract regarding the conveyance of marketable title to the buyer, the buyer has the option to rescind, not just before the seller records, but at any time within 90 days of discovering the title problem.
(c) Upon rescission under this Section, the seller shall refund to the buyer all money paid to the seller as of the date of rescission. This Section does not limit any other remedies provided to the buyer by this Act or State law.
(Source: P.A. 100-416, eff. 1-1-18.)

(765 ILCS 67/25)
Sec. 25. Repairs.
(a) In all cases not included in the statement required by item (20) of subsection (c) of Section 10, the seller has the responsibility to make and pay for repairs.
(b) If the seller deems certain repairs necessary to protect the seller's interest in the property, the seller may, at the seller's own cost, proceed to make the repairs in compliance with this Section. Before the performance of nonemergency repairs on residential real estate inhabited by a buyer, the seller shall provide the buyer with at least 72 hours' written notice of the seller's intent to make the proposed repairs. Nothing in this Section limits the seller's right to negotiate or secure recovery of the seller's actual cost to make repairs caused due to negligence or malicious damage on the part of the buyer.
(c) Except for limitations included in the statement required by item (20) of subsection (c) of Section 10, nothing in this Section limits the buyer's right to obtain the services of a building contractor to make repairs that are chargeable to the buyer under this Act.
(d) No seller may require, by contract or otherwise, that only the seller or an agent of the seller may make repairs. The buyer has the right to contract with other building contractors to make repairs for which the buyer is financially responsible.
(Source: P.A. 100-416, eff. 1-1-18.)

(765 ILCS 67/30)
Sec. 30. Account statements.
(a) The seller shall provide the buyer with an account statement, including amounts applied to principal, interest, tax, insurance, fees, and other charges, upon the buyer's request.
(b) A seller is not required to provide a buyer with account statements without charge more than once in any 12-month period.
(c) If the buyer's request for an account statement is made in response to a change in the terms of an installment sales contract, then the seller must provide the account statement without charge.
(d) For other buyer requests for account statements, the seller may not charge the buyer more than the reasonable costs of copying and producing the account statement.
(Source: P.A. 100-416, eff. 1-1-18.)

(765 ILCS 67/35)
Sec. 35. Insurance proceeds. A buyer or seller who receives payment of insurance proceeds as a result of damage to a dwelling structure shall apply the proceeds to the repair of the damage. However, the buyer and seller may make a fair and reasonable distribution of the insurance proceeds between each of them by a signed written agreement. The written agreement shall not be made until at least 7 days after any award of insurance on a claim has been settled and written notice of the settlement and award has been made by the insurer to both the buyer and seller. There shall be an exception for the application of insurance proceeds to the seller's mortgage balance when required by the terms of the seller's mortgage, with a corresponding credit to the buyer for the amount payable due on the installment sales contract.
(Source: P.A. 100-416, eff. 1-1-18.)

(765 ILCS 67/40)
Sec. 40. Right to cure default. If the buyer defaults in payment, any action brought against the buyer under the contract shall be initiated only after the expiration of 90 days from the date of the default. A buyer in default may, prior to the expiration of the 90-day period, make all payments, fees, and charges currently due under the contract to cure the default.
(Source: P.A. 100-416, eff. 1-1-18.)

(765 ILCS 67/45)
Sec. 45. Unlawful acts. It is a violation of this Act for either party to make an oral or written misrepresentation to the other party concerning a contract or regarding the rights or duties of either party under this Act or to induce either party to sign incomplete forms, contracts, notices, or written statements relating to the sale of residential real estate.
(Source: P.A. 100-416, eff. 1-1-18.)

(765 ILCS 67/50)
Sec. 50. No waiver. The buyer or the seller may not waive any provisions of this Act by written contract or otherwise. Any contractual provisions or other agreements contrary to this Act are void and unenforceable.
(Source: P.A. 100-416, eff. 1-1-18.)

(765 ILCS 67/55)
Sec. 55. Circumstances voiding mandatory arbitration provisions. A mandatory arbitration provision of an installment sales contract that is oppressive, unfair, unconscionable, or substantially in derogation of the rights of either party is void.
(Source: P.A. 100-416, eff. 1-1-18.)

(765 ILCS 67/60)
Sec. 60. Prepayment penalties prohibited. The seller may not charge or collect a prepayment penalty or any similar fee or finance charge if the buyer elects to pay the outstanding principal balance of the purchase price under the contract before the scheduled payment date under the contract.
(Source: P.A. 100-416, eff. 1-1-18.)

(765 ILCS 67/65)
Sec. 65. Prohibited contract terms. Any contract term that would put the buyer in default of the contract for failure to make improvements and repairs to residential real estate for conditions that existed prior to the date of sale is prohibited and unenforceable.
(Source: P.A. 100-416, eff. 1-1-18.)

(765 ILCS 67/70)
Sec. 70. Cooling-off period.
(a) The buyer or the seller shall not be bound for 3 full business days after an unexecuted installment sales contract has been accepted by the buyer and the seller in the contract's full and final form.
(b) No later than the time the unexecuted installment sales contract has been accepted by the buyer and the seller in the contract's full and final form, the seller shall provide to the buyer the document described in Section 75 of this Act.
(c) An executed installment sales contract shall include a statement acknowledging that the seller provided the buyer with the installment sales contract disclosure prepared by the Office of the Attorney General, as required under Section 75 of this Act.
(d) An executed installment sales contract shall include the date the seller provided the buyer with the installment sales contract disclosure prepared by the Office of the Attorney General.
(e) The requirements of this Section cannot be waived by the buyer or the seller.
(Source: P.A. 100-416, eff. 1-1-18.)

(765 ILCS 67/75)
Sec. 75. Installment sales contract disclosures.
(a) The Office of the Attorney General shall develop the content and format of an educational document providing independent consumer information regarding installment sales contracts and the availability of independent housing counseling services, including services provided by nonprofit agencies certified by the federal government to provide housing counseling. The document shall be updated and revised as often as deemed necessary by the Office of the Attorney General.
(b) The document described in subsection (a) of this Section shall include the following statement: "IMPORTANT NOTICE REGARDING THE COOLING-OFF PERIOD: Illinois State law requires a 3-day cooling-off period for installment sales contracts, during which time a potential buyer cannot be required to close or proceed with the contract. The purpose of this requirement is to provide a potential buyer with 3 business days to consider his or her decision whether to sign an installment sales contract. Potential buyers may want to seek additional information from a HUD-approved housing counselor during this 3-day period. The 3-day cooling-off period cannot be waived."
(Source: P.A. 100-416, eff. 1-1-18.)

(765 ILCS 67/80)
Sec. 80. Credits towards deficiency in the case of default. If the buyer defaults, the seller shall credit toward the buyer deficiency any amount the buyer spent to repair defects in the property that existed before the sale.
(Source: P.A. 100-416, eff. 1-1-18.)

(765 ILCS 67/85)
Sec. 85. Enforcement. Any violation of this Act constitutes an unlawful practice under the Consumer Fraud and Deceptive Business Practices Act.
(Source: P.A. 100-416, eff. 1-1-18.)

(765 ILCS 67/90)
Sec. 90. Applicability of Act. This Act applies to installment sales contracts executed on or after the effective date of this Act.
(Source: P.A. 100-416, eff. 1-1-18.)

(765 ILCS 67/905)
Sec. 905. (Amendatory provisions; text omitted).
(Source: P.A. 100-416, eff. 1-1-18; text omitted.)

(765 ILCS 67/910)
Sec. 910. (Amendatory provisions; text omitted).
(Source: P.A. 100-416, eff. 1-1-18; text omitted.)

(765 ILCS 67/915)
Sec. 915. (Amendatory provisions; text omitted).
(Source: P.A. 100-416, eff. 1-1-18; text omitted.)

(765 ILCS 67/999)
Sec. 999. Effective date. This Act takes effect January 1, 2018.
(Source: P.A. 100-416, eff. 1-1-18.)



765 ILCS 70/ - Dwelling Structure Contract Act.

(765 ILCS 70/0.01) (from Ch. 29, par. 8.10)
Sec. 0.01. Short title. This Act may be cited as the Dwelling Structure Contract Act.
(Source: P.A. 86-1324.)

(765 ILCS 70/1) (from Ch. 29, par. 8.11)
Sec. 1. As used in this Act, unless the context requires otherwise:
(a) "Single dwelling unit" means any apartment, efficiency apartment, kitchenette apartment, sleeping room, dwelling room or any other portion of any building or structure that is occupied or resided in by a family unit.
(b) "Family unit" means any person maintaining a household, or 2 or more persons maintaining a common household. A person is deemed to be maintaining a household even though the room or rooms being occupied are only sleeping rooms.
(c) "Dwelling structure" means any private home or residence, or any building or structure containing one or more single dwelling units for one or more family units, living independently of each other. A family unit is deemed to live independently of another family unit even though the family units may be required to share cooking facilities, laundry facilities or bathroom facilities. Dwelling structure units do not include public or private hospitals, public or private school dormitories, fraternity houses, convents, monasteries, mental institutions, penal institutions, seminaries, State licensed nursing homes or shelter care homes, or any federal, State, county or municipal institution or home.
(d) "Contract seller" means the owner of a dwelling structure, or the owner's agent who executes a contract to sell a dwelling structure for the owner.
(e) "Contract" means any contract or agreement whereby a contract seller agrees to sell and a buyer agrees to buy a dwelling structure and the contract seller continues to have an interest, as security for the purchase price or otherwise, in that property. The term "contract" includes contracts for deeds, bonds for deeds or any other sale or legal device whereby a dwelling structure is sold, conveyed or transferred for a consideration.
(Source: Laws 1967, p. 1992.)

(765 ILCS 70/2) (from Ch. 29, par. 8.12)
Sec. 2. After the effective date of this Act all contracts for the sale of a dwelling structure may be recorded or registered with the recorder or the Registrar of Titles in the same manner as a deed or other document relating to the title of the real estate to be sold. Any provision in a contract for the sale of a dwelling structure which forbids the contract buyer to record the contract or provides that recording shall not constitute notice or provides for any penalty for recording is void.
(Source: P.A. 83-358.)

(765 ILCS 70/3) (from Ch. 29, par. 8.13)
Sec. 3. This Act shall not affect the validity of any contract executed before the effective date of this Act.
(Source: Laws 1967, p. 1992.)



765 ILCS 75/ - Dwelling Unit Installment Contract Act.

(765 ILCS 75/0.01) (from Ch. 29, par. 8.20)
Sec. 0.01. Short title. This Act may be cited as the Dwelling Unit Installment Contract Act.
(Source: P.A. 86-1324.)

(765 ILCS 75/1) (from Ch. 29, par. 8.21)
Sec. 1. As used in this Act, unless the context requires otherwise:
(a) "Family unit" means any person maintaining a household, or 2 or more persons maintaining a common household. A person is deemed to be maintaining a household even though the room or rooms being occupied are only sleeping rooms.
(b) "Dwelling structure" means any private home or residence, or any building or structure to be occupied or resided in by 12 or less family units. A family unit is deemed to live independently of another family unit even though the family units may be required to share cooking facilities, laundry facilities or bathroom facilities. Dwelling structures do not include public or private hospitals, public or private school dormitories, fraternity houses, convents, monasteries, mental institutions, penal institutions, seminaries, State-licensed nursing homes or shelter care homes, or any federal, State, county or municipal institution or home.
(c) "Dwelling code" means any municipal or county ordinance, building code, or law establishing construction, plumbing, heating, electrical, fire prevention, sanitation or other health and safety standards applicable to dwellings.
(d) "Contract seller" means the owner of a legal or beneficial interest in a dwelling structure, or the owner's agent who executes an installment contract to sell a dwelling structure for the owner.
(e) "Installment contract" means any contract or agreement, including contracts for deeds, bonds for deeds or any other sale or legal device, whereby a contract seller agrees to sell and a buyer agrees to buy a dwelling structure, wherein the consideration for such sale is payable in installments for a period of at least one year after buyer takes possession of the dwelling structure and the contract seller continues to have an interest, or security for the purchase price or otherwise in that property.
(f) "Certificate of compliance" means an affidavit executed by a contract seller stating that the dwelling structure was inspected within 30 days before the contract was executed by an Inspector of the Municipality or County wherein the premises is located, and that at the date of the execution of the contract the dwelling structure is not in violation of any dwelling code.
(Source: Laws 1968, p. 164.)

(765 ILCS 75/2) (from Ch. 29, par. 8.22)
Sec. 2. After the effective date of this Act, any installment contract for the sale of a dwelling structure shall be voidable at the election of the buyer unless there is attached to the contract or incorporated therein a certificate of compliance, or in the absence of such a certificate (i) an express written warranty that no notice from any city, village or other governmental authority of a dwelling Code violation which existed in the dwelling structure before the installment contract was executed had been received by the contract seller, his principal or his agent within 10 years of the date of execution of the installment contract, or, (ii) if any such notice of violation had been received, a list of all such notices so received with a detailed statement of all violations referred to in such notice. The requirements of this section cannot be waived by the buyer or seller.
(Source: Laws 1968, p. 164.)



765 ILCS 77/ - Residential Real Property Disclosure Act.

Article 1 - Short Title

(765 ILCS 77/Art. 1 heading)

(765 ILCS 77/1)
Sec. 1. Short title. This Act may be cited as the Residential Real Property Disclosure Act.
(Source: P.A. 88-111.)



Article 2 - Disclosures

(765 ILCS 77/Art. 2 heading)

(765 ILCS 77/5)
Sec. 5. Definitions. As used in this Act, unless the context otherwise requires, the following terms have the meaning given in this Section.
"Residential real property" means real property improved with not less than one nor more than 4 residential dwelling units; units in residential cooperatives; or, condominium units, including the limited common elements allocated to the exclusive use thereof that form an integral part of the condominium unit. The term includes a manufactured home as defined in subdivision (53) of Section 9-102 of the Uniform Commercial Code that is real property as defined in the Conveyance and Encumbrance of Manufactured Homes as Real Property and Severance Act.
"Seller" means every person or entity who is an owner, beneficiary of a trust, contract purchaser or lessee of a ground lease, who has an interest (legal or equitable) in residential real property. However, "seller" shall not include any person who has both (i) never occupied the residential real property and (ii) never had the management responsibility for the residential real property nor delegated such responsibility for the residential real property to another person or entity.
"Prospective buyer" means any person or entity negotiating or offering to become an owner or lessee of residential real property by means of a transfer for value to which this Act applies.
(Source: P.A. 98-749, eff. 7-16-14; 99-78, eff. 7-20-15.)

(765 ILCS 77/10)
Sec. 10. Except as provided in Section 15, this Act applies to any transfer by sale, exchange, installment land sale contract, assignment of beneficial interest, lease with an option to purchase, ground lease, or assignment of ground lease of residential real property.
(Source: P.A. 88-111.)

(765 ILCS 77/15)
Sec. 15. The provisions of this Act do not apply to the following:
(1) Transfers pursuant to court order, including, but not limited to, transfers ordered by a probate court in administration of an estate, transfers between spouses resulting from a judgment of dissolution of marriage or legal separation, transfers pursuant to an order of possession, transfers by a trustee in bankruptcy, transfers by eminent domain, and transfers resulting from a decree for specific performance.
(2) Transfers from a mortgagor to a mortgagee by deed in lieu of foreclosure or consent judgment, transfer by judicial deed issued pursuant to a foreclosure sale to the successful bidder or the assignee of a certificate of sale, transfer by a collateral assignment of a beneficial interest of a land trust, or a transfer by a mortgagee or a successor in interest to the mortgagee's secured position or a beneficiary under a deed in trust who has acquired the real property by deed in lieu of foreclosure, consent judgment or judicial deed issued pursuant to a foreclosure sale.
(3) Transfers by a fiduciary in the course of the administration of a decedent's estate, guardianship, conservatorship, or trust.
(4) Transfers from one co-owner to one or more other co-owners.
(5) Transfers pursuant to testate or intestate succession.
(6) Transfers made to a spouse, or to a person or persons in the lineal line of consanguinity of one or more of the sellers.
(7) Transfers from an entity that has taken title to residential real property from a seller for the purpose of assisting in the relocation of the seller, so long as the entity makes available to all prospective buyers a copy of the disclosure form furnished to the entity by the seller.
(8) Transfers to or from any governmental entity.
(9) Transfers of newly constructed residential real property that has not been occupied.
(Source: P.A. 88-111.)

(765 ILCS 77/20)
Sec. 20. A seller of residential real property shall complete all applicable items in the disclosure document described in Section 35 of this Act. The seller shall deliver to the prospective buyer the written disclosure statement required by this Act before the signing of a written agreement by the seller and prospective buyer that would, subject to the satisfaction of any negotiated contingencies, require the prospective buyer to accept a transfer of the residential real property.
(Source: P.A. 88-111.)

(765 ILCS 77/25)
Sec. 25. Liability of seller.
(a) The seller is not liable for any error, inaccuracy, or omission of any information delivered pursuant to this Act if (i) the seller had no knowledge of the error, inaccuracy, or omission, (ii) the error, inaccuracy, or omission was based on a reasonable belief that a material defect or other matter not disclosed had been corrected, or (iii) the error, inaccuracy, or omission was based on information provided by a public agency or by a licensed engineer, land surveyor, structural pest control operator, or by a contractor about matters within the scope of the contractor's occupation and the seller had no knowledge of the error, inaccuracy, or omission.
(b) The seller shall disclose material defects of which the seller has actual knowledge.
(c) The seller is not obligated by this Act to make any specific investigation or inquiry in an effort to complete the disclosure statement.
(Source: P.A. 90-383, eff. 1-1-98.)

(765 ILCS 77/30)
Sec. 30. Disclosure supplement. If, prior to closing, any seller has actual knowledge of an error, inaccuracy, or omission in any prior disclosure document after delivery of that disclosure document to a prospective buyer, that seller shall supplement the prior disclosure document with a written supplemental disclosure.
(Source: P.A. 90-383, eff. 1-1-98; 91-357, eff. 7-29-99.)

(765 ILCS 77/35)
Sec. 35. Disclosure report form. The disclosures required of a seller by this Act shall be made in the following form:

YES

NO

N/A

1.

.....

.....

.....

Seller has occupied the property

within the last 12 months.

(No explanation is needed.)

2.

.....

.....

.....

I am aware of flooding or recurring

leakage problems in the crawl

space or basement.

3.

.....

.....

.....

I am aware that the property is

located in a flood plain or that I

currently have flood hazard

insurance on the property.

4.

.....

.....

.....

I am aware of material defects in

the basement or foundation

(including cracks and bulges).

5.

.....

.....

.....

I am aware of leaks or material

defects in the roof, ceilings, or

chimney.

6.

.....

.....

.....

I am aware of material defects in

the walls, windows, doors, or floors.

7.

.....

.....

.....

I am aware of material defects in

the electrical system.

8.

.....

.....

.....

I am aware of material defects in

the plumbing system (includes

such things as water heater, sump

pump, water treatment system,

sprinkler system, and swimming

pool).

9.

.....

.....

.....

I am aware of material defects in

the well or well equipment.

10.

.....

.....

.....

I am aware of unsafe conditions in

the drinking water.

11.

.....

.....

.....

I am aware of material defects in

the heating, air conditioning, or

ventilating systems.

12.

.....

.....

.....

I am aware of material defects in

the fireplace or woodburning

stove.

13.

.....

.....

.....

I am aware of material defects in

the septic, sanitary sewer, or

other disposal system.

14.

.....

.....

.....

I am aware of unsafe concentrations

of radon on the premises.

15.

.....

.....

.....

I am aware of unsafe concentrations

of or unsafe conditions relating

to asbestos on the premises.

16.

.....

.....

.....

I am aware of unsafe concentrations

of or unsafe conditions relating

to lead paint, lead water pipes,

lead plumbing pipes or lead in

the soil on the premises.

17.

.....

.....

.....

I am aware of mine subsidence,

underground pits, settlement,

sliding, upheaval, or other earth

stability defects on the

premises.

18.

.....

.....

.....

I am aware of current infestations

of termites or other wood boring

insects.

19.

.....

.....

.....

I am aware of a structural defect

caused by previous infestations

of termites or other wood boring

insects.

20.

.....

.....

.....

I am aware of underground fuel

storage tanks on the property.

21.

.....

.....

.....

I am aware of boundary or lot line

disputes.

22.

.....

.....

.....

I have received notice of violation

of local, state or federal laws

or regulations relating to this

property, which violation has not

been corrected.

23.

.....

.....

.....

I am aware that this property has

been used for the manufacture

of methamphetamine as

defined in Section 10 of

the Methamphetamine Control

and Community Protection Act.

Note: These disclosures are not intended to cover the common elements of a condominium, but only the actual residential real property including limited common elements allocated to the exclusive use thereof that form an integral part of the condominium unit.
Note: These disclosures are intended to reflect the current condition of the premises and do not include previous problems, if any, that the seller reasonably believes have been corrected.
If any of the above are marked "not applicable" or "yes", please explain here or use additional pages, if necessary:
..............................................................
..............................................................
..............................................................
Check here if additional pages used: .....
Seller certifies that seller has prepared this statement and certifies that the information provided is based on the actual notice or actual knowledge of the seller without any specific investigation or inquiry on the part of the seller. The seller hereby authorizes any person representing any principal in this transaction to provide a copy of this report, and to disclose any information in the report, to any person in connection with any actual or anticipated sale of the property.
Seller: ............................... Date: ................
Seller: ............................... Date: ................
THE PROSPECTIVE BUYER IS AWARE THAT THE PARTIES MAY CHOOSE TO NEGOTIATE AN AGREEMENT FOR THE SALE OF THE PROPERTY SUBJECT TO ANY OR ALL MATERIAL DEFECTS DISCLOSED IN THIS REPORT ("AS IS"). THIS DISCLOSURE IS NOT A SUBSTITUTE FOR ANY INSPECTIONS OR WARRANTIES THAT THE PROSPECTIVE BUYER OR SELLER MAY WISH TO OBTAIN OR NEGOTIATE. THE FACT THAT THE SELLER IS NOT AWARE OF A PARTICULAR CONDITION OR PROBLEM IS NO GUARANTEE THAT IT DOES NOT EXIST. THE PROSPECTIVE BUYER IS AWARE THAT HE MAY REQUEST AN INSPECTION OF THE PREMISES PERFORMED BY A QUALIFIED PROFESSIONAL.
Prospective Buyer: .................. Date: ...... Time: ....
Prospective Buyer: .................. Date: ...... Time: ....
(Source: P.A. 98-754, eff. 1-1-15.)

(765 ILCS 77/40)
Sec. 40. Material defect. If a material defect is disclosed in the Residential Real Property Disclosure Report, after acceptance by the prospective buyer of an offer or counter-offer made by a seller or after the execution of an offer made by a prospective buyer that is accepted by the seller for the conveyance of the residential real property, then the prospective buyer may, within 3 business days after receipt of that report by the prospective buyer, terminate the contract or other agreement without any liability or recourse except for the return to prospective buyer of all earnest money deposits or down payments paid by prospective buyer in the transaction. If a material defect is disclosed in a supplement to this disclosure document, the prospective buyer shall not have a right to terminate unless the material defect results from an error, inaccuracy, or omission of which the seller had actual knowledge at the time the prior disclosure document was completed and signed by the seller. The right to terminate the contract, however, shall no longer exist after the conveyance of the residential real property. For purposes of this Act the termination shall be deemed to be made when written notice of termination is personally delivered to at least one of the sellers identified in the contract or other agreement or when deposited, certified or registered mail, with the United States Postal Service, addressed to one of the sellers at the address indicated in the contract or agreement, or, if there is not an address contained therein, then at the address indicated for the residential real property on the report.
(Source: P.A. 90-383, eff. 1-1-98.)

(765 ILCS 77/45)
Sec. 45. This Act is not intended to limit or modify any obligation to disclose created by any other statute or that may exist in common law in order to avoid fraud, misrepresentation, or deceit in the transaction.
(Source: P.A. 88-111.)

(765 ILCS 77/50)
Sec. 50. Delivery of the Residential Real Property Disclosure Report provided by this Act shall be by:
(1) personal or facsimile delivery to the prospective

buyer;

(2) depositing the report with the United States

Postal Service, postage prepaid, first class mail, addressed to the prospective buyer at the address provided by the prospective buyer or indicated on the contract or other agreement; or

(3) depositing the report with an alternative

delivery service such as Federal Express, UPS, or Airborne, delivery charges prepaid, addressed to the prospective buyer at the address provided by the prospective buyer or indicated on the contract or other agreement.

For purposes of this Act, delivery to one prospective buyer is deemed delivery to all prospective buyers. Delivery to an authorized individual acting on behalf of a prospective buyer constitutes delivery to all prospective buyers. Delivery of the report is effective upon receipt by the prospective buyer. Receipt may be acknowledged on the report, acknowledged in an agreement for the conveyance of the residential real property, or shown in any other verifiable manner.
(Source: P.A. 91-357, eff. 7-29-99.)

(765 ILCS 77/55)
Sec. 55. Violations and damages. If the seller fails or refuses to provide the disclosure document prior to the conveyance of the residential real property, the buyer shall have the right to terminate the contract. A person who knowingly violates or fails to perform any duty prescribed by any provision of this Act or who discloses any information on the Residential Real Property Disclosure Report that he knows to be false shall be liable in the amount of actual damages and court costs, and the court may award reasonable attorney fees incurred by the prevailing party.
(Source: P.A. 90-383, eff. 1-1-98.)

(765 ILCS 77/60)
Sec. 60. No action for violation of this Act may be commenced later than one year from the earlier of the date of possession, date of occupancy, or date of recording of an instrument of conveyance of the residential real property.
(Source: P.A. 88-111.)

(765 ILCS 77/65)
Sec. 65. A copy of this Act, excluding Section 35, must be printed on or as a part of the Residential Real Property Disclosure Report form.
(Source: P.A. 88-111.)



Article 3 - Predatory Lending Database

(765 ILCS 77/Art. 3 heading)

(765 ILCS 77/70)
Sec. 70. Predatory lending database program.
(a) As used in this Article:
"Adjustable rate mortgage" or "ARM" means a closed-end mortgage transaction that allows adjustments of the loan interest rate during the first 3 years of the loan term.
"Borrower" means a person seeking a mortgage loan.
"Broker" means a "broker" or "loan broker", as defined in subsection (p) of Section 1-4 of the Residential Mortgage License Act of 1987.
"Closing agent" means an individual assigned by a title insurance company or a broker or originator to ensure that the execution of documents related to the closing of a real estate sale or the refinancing of a real estate loan and the disbursement of closing funds are in conformity with the instructions of the entity financing the transaction.
"Counseling" means in-person counseling provided by a counselor employed by a HUD-approved counseling agency to all borrowers, or documented telephone counseling where a hardship would be imposed on one or more borrowers. A hardship shall exist in instances in which the borrower is confined to his or her home due to medical conditions, as verified in writing by a physician, or the borrower resides 50 miles or more from the nearest participating HUD-approved housing counseling agency.
"Counselor" means a counselor employed by a HUD-approved housing counseling agency.
"Credit score" means a credit risk score as defined by the Fair Isaac Corporation, or its successor, and reported under such names as "BEACON", "EMPIRICA", and "FAIR ISAAC RISK SCORE" by one or more of the following credit reporting agencies or their successors: Equifax, Inc., Experian Information Solutions, Inc., and TransUnion LLC. If the borrower's credit report contains credit scores from 2 reporting agencies, then the broker or loan originator shall report the lower score. If the borrower's credit report contains credit scores from 3 reporting agencies, then the broker or loan originator shall report the middle score.
"Department" means the Department of Financial and Professional Regulation.
"Exempt person or entity" means that term as it is defined in subsections (d)(1), (d)(1.5), and (d)(1.8) of Section 1-4 of the Residential Mortgage License Act of 1987.
"First-time homebuyer" means a borrower who has not held an ownership interest in residential property.
"HUD-approved counseling" or "counseling" means counseling given to a borrower by a counselor employed by a HUD-approved housing counseling agency.
"Interest only" means a closed-end loan that permits one or more payments of interest without any reduction of the principal balance of the loan, other than the first payment on the loan.
"Lender" means that term as it is defined in subsection (g) of Section 1-4 of the Residential Mortgage License Act of 1987.
"Licensee" means that term as it is defined in subsection (e) of Section 1-4 of the Residential Mortgage License Act of 1987.
"Mortgage loan" means that term as it is defined in subsection (f) of Section 1-4 of the Residential Mortgage License Act of 1987.
"Negative amortization" means an amortization method under which the outstanding balance may increase at any time over the course of the loan because the regular periodic payment does not cover the full amount of interest due.
"Originator" means a "mortgage loan originator" as defined in subsection (jj) of Section 1-4 of the Residential Mortgage License Act of 1987, except an exempt person.
"Points and fees" has the meaning ascribed to that term in Section 10 of the High Risk Home Loan Act.
"Prepayment penalty" means a charge imposed by a lender under a mortgage note or rider when the loan is paid before the expiration of the term of the loan.
"Refinancing" means a loan secured by the borrower's or borrowers' primary residence where the proceeds are not used as purchase money for the residence.
"Title insurance company" means any domestic company organized under the laws of this State for the purpose of conducting the business of guaranteeing or insuring titles to real estate and any title insurance company organized under the laws of another State, the District of Columbia, or a foreign government and authorized to transact the business of guaranteeing or insuring titles to real estate in this State.
(a-5) A predatory lending database program shall be established within Cook County. The program shall be administered in accordance with this Article. The inception date of the program shall be July 1, 2008. A predatory lending database program shall be expanded to include Kane, Peoria, and Will counties. The inception date of the expansion of the program as it applies to Kane, Peoria, and Will counties shall be July 1, 2010. Until the inception date, none of the duties, obligations, contingencies, or consequences of or from the program shall be imposed. The program shall apply to all mortgage applications that are governed by this Article and that are made or taken on or after the inception of the program.
(b) The database created under this program shall be maintained and administered by the Department. The database shall be designed to allow brokers, originators, counselors, title insurance companies, and closing agents to submit information to the database online. The database shall not be designed to allow those entities to retrieve information from the database, except as otherwise provided in this Article. Information submitted by the broker or originator to the Department may be used to populate the online form submitted by a counselor, title insurance company, or closing agent.
(c) Within 10 business days after taking a mortgage application, the broker or originator for any mortgage on residential property within the program area must submit to the predatory lending database all of the information required under Section 72 and any other information required by the Department by rule. Within 7 business days after receipt of the information, the Department shall compare that information to the housing counseling standards in Section 73 and issue to the borrower and the broker or originator a determination of whether counseling is recommended for the borrower. The borrower may not waive counseling. If at any time after submitting the information required under Section 72 the broker or originator (i) changes the terms of the loan or (ii) issues a new commitment to the borrower, then, within 5 business days thereafter, the broker or originator shall re-submit all of the information required under Section 72 and, within 4 business days after receipt of the information re-submitted by the broker or originator, the Department shall compare that information to the housing counseling standards in Section 73 and shall issue to the borrower and the broker or originator a new determination of whether re-counseling is recommended for the borrower based on the information re-submitted by the broker or originator. The Department shall require re-counseling if the loan terms have been modified to meet another counseling standard in Section 73, or if the broker has increased the interest rate by more than 200 basis points.
(d) If the Department recommends counseling for the borrower under subsection (c), then the Department shall notify the borrower of all participating HUD-approved counseling agencies located within the State and direct the borrower to interview with a counselor associated with one of those agencies. Within 10 business days after receipt of the notice of HUD-approved counseling agencies, it is the borrower's responsibility to select one of those agencies and shall engage in an interview with a counselor associated with that agency. The borrower must supply all necessary documents, as set forth by the counselor, at least 72 hours before the scheduled interview. The selection must take place and the appointment for the interview must be set within 10 business days, although the interview may take place beyond the 10 business day period. Within 7 business days after interviewing the borrower, the counselor must submit to the predatory lending database all of the information required under Section 74 and any other information required by the Department by rule. Reasonable and customary costs not to exceed $300 associated with counseling provided under the program shall be paid by the broker or originator and shall not be charged back to, or recovered from, the borrower. The Department shall annually calculate to the nearest dollar an adjusted rate for inflation. A counselor shall not recommend or suggest that a borrower contact any specific mortgage origination company, financial institution, or entity that deals in mortgage finance to obtain a loan, another quote, or for any other reason related to the specific mortgage transaction; however, a counselor may suggest that the borrower seek an opinion or a quote from another mortgage origination company, financial institution, or entity that deals in mortgage finance. A counselor or housing counseling agency that in good faith provides counseling shall not be liable to a broker or originator or borrower for civil damages, except for willful or wanton misconduct on the part of the counselor in providing the counseling.
(e) The broker or originator and the borrower may not take any legally binding action concerning the loan transaction until the later of the following:
(1) the Department issues a determination not to

recommend HUD-approved counseling for the borrower in accordance with subsection (c); or

(2) the Department issues a determination that

HUD-approved counseling is recommended for the borrower and the counselor submits all required information to the database in accordance with subsection (d).

(f) Within 10 business days after closing, the title insurance company or closing agent must submit to the predatory lending database all of the information required under Section 76 and any other information required by the Department by rule.
(g) The title insurance company or closing agent shall attach to the mortgage a certificate of compliance with the requirements of this Article, as generated by the database. If the transaction is exempt, the title insurance company or closing agent shall attach to the mortgage a certificate of exemption, as generated by the database. Each certificate of compliance or certificate of exemption must contain, at a minimum, one of the borrower's names on the mortgage loan and the property index number for the subject property. If the title insurance company or closing agent fails to attach the certificate of compliance or exemption, whichever is required, then the mortgage is not recordable. In addition, if any lis pendens for a residential mortgage foreclosure is recorded on the property within the program area, a certificate of service must be simultaneously recorded that affirms that a copy of the lis pendens was filed with the Department. A lis pendens filed after July 1, 2016 shall be filed with the Department electronically. If the certificate of service is not recorded, then the lis pendens pertaining to the residential mortgage foreclosure in question is not recordable and is of no force and effect.
(h) All information provided to the predatory lending database under the program is confidential and is not subject to disclosure under the Freedom of Information Act, except as otherwise provided in this Article. Information or documents obtained by employees of the Department in the course of maintaining and administering the predatory lending database are deemed confidential. Employees are prohibited from making disclosure of such confidential information or documents. Any request for production of information from the predatory lending database, whether by subpoena, notice, or any other source, shall be referred to the Department of Financial and Professional Regulation. Any borrower may authorize in writing the release of database information. The Department may use the information in the database without the consent of the borrower: (i) for the purposes of administering and enforcing the program; (ii) to provide relevant information to a counselor providing counseling to a borrower under the program; or (iii) to the appropriate law enforcement agency or the applicable administrative agency if the database information demonstrates criminal, fraudulent, or otherwise illegal activity.
(i) Nothing in this Article is intended to prevent a borrower from making his or her own decision as to whether to proceed with a transaction.
(j) Any person who violates any provision of this Article commits an unlawful practice within the meaning of the Consumer Fraud and Deceptive Business Practices Act.
(j-1) A violation of any provision of this Article by a mortgage banking licensee or licensed mortgage loan originator shall constitute a violation of the Residential Mortgage License Act of 1987.
(j-2) A violation of any provision of this Article by a title insurance company, title agent, or escrow agent shall constitute a violation of the Title Insurance Act.
(j-3) A violation of any provision of this Article by a housing counselor shall be referred to the Department of Housing and Urban Development.
(k) During the existence of the program, the Department shall submit semi-annual reports to the Governor and to the General Assembly by May 1 and November 1 of each year detailing its findings regarding the program. The report shall include, by county, at least the following information for each reporting period:
(1) the number of loans registered with the program;
(2) the number of borrowers receiving counseling;
(3) the number of loans closed;
(4) the number of loans requiring counseling for each

of the standards set forth in Section 73;

(5) the number of loans requiring counseling where

the mortgage originator changed the loan terms subsequent to counseling;

(6) the number of licensed mortgage brokers and loan

originators entering information into the database;

(7) the number of investigations based on information

obtained from the database, including the number of licensees fined, the number of licenses suspended, and the number of licenses revoked;

(8) a summary of the types of non-traditional

mortgage products being offered; and

(9) a summary of how the Department is actively

utilizing the program to combat mortgage fraud.

(Source: P.A. 99-660, eff. 7-28-16; 100-509, eff. 9-15-17.)

(765 ILCS 77/72)
Sec. 72. Originator; required information. As part of the predatory lending database program, the broker or originator must submit all of the following information for inclusion in the predatory lending database for each loan for which the originator takes an application:
(1) The borrower's name, address, social security

number or taxpayer identification number, date of birth, and income and expense information, including total monthly consumer debt, contained in the mortgage application.

(2) The address and a description of the collateral

and information about the loan or loans being applied for and the loan terms, including the amount of the loan, the rate and whether the rate is fixed or adjustable, amortization or loan period terms, and any other material terms.

(3) The borrower's credit score at the time of

application.

(4) Information about the originator and the company

the originator works for, including the originator's license number and address, fees being charged, whether the fees are being charged as points up front, the yield spread premium payable outside closing, and other charges made or remuneration required by the broker or originator or its affiliates or the broker's or originator's employer or its affiliates for the mortgage loans.

(5) (Blank).
(6) All information indicated in connection with the

TILA-RESPA Integrated Loan Estimate Disclosure or on the Good Faith Estimate and Truth in Lending statement disclosures given to the borrower by the broker or originator.

(7) Annual real estate taxes for the property,

together with any assessments payable in connection with the property to be secured by the collateral and the proposed monthly principal and interest charge of all loans to be taken by the borrower and secured by the property of the borrower.

(8) Information concerning how the broker or

originator obtained the client and the name of its referral source, if any.

(9) Information concerning the notices provided by

the broker or originator to the borrower as required by law and the date those notices were given.

(10) Information concerning whether a sale and

leaseback is contemplated and the names of the lessor and lessee, seller, and purchaser.

(11) Any and all financing by the borrower for the

subject property within 12 months prior to the date of application.

(12) Loan information, including interest rate, term,

purchase price, down payment, and closing costs.

(13) Whether the buyer is a first-time homebuyer or

refinancing a primary residence.

(14) Whether the loan permits interest only payments.
(15) Whether the loan may result in negative

amortization.

(16) Whether the total points and fees payable by the

borrowers at or before closing will exceed 5%.

(17) Whether the loan includes a prepayment penalty,

and, if so, the terms of the penalty.

(18) Whether the loan is an ARM.
All information entered into the predatory lending database must be true and correct to the best of the originator's knowledge. The originator shall, prior to closing, correct, update, or amend the data as necessary. If any corrections become necessary after the file has been accessed by the closing agent or housing counselor, a new file must be entered.
(Source: P.A. 100-509, eff. 9-15-17.)

(765 ILCS 77/73)
Sec. 73. Standards for counseling. A borrower or borrowers subject to this Article shall be recommended for counseling if, after reviewing the information in the predatory lending database submitted under Section 72, the Department finds the borrower or borrowers are all first-time homebuyers or refinancing a primary residence and the loan is a mortgage that includes one or more of the following:
(1) the loan permits interest only payments;
(2) the loan may result in negative amortization;
(3) the total points and fees payable by the borrower

at or before closing will exceed 5%;

(4) the loan includes a prepayment penalty; or
(5) the loan is an ARM.
(Source: P.A. 95-691, eff. 6-1-08.)

(765 ILCS 77/74)
Sec. 74. Counselor; required information. As part of the predatory lending database program, a counselor must submit all of the following information for inclusion in the predatory lending database:
(1) The information called for in items (1), (6),

(9), (11), (12), (13), (14), (15), (16), (17), and (18) of Section 72.

(2) Any information from the borrower that confirms

or contradicts the information called for under item (1) of this Section.

(3) The name of the counselor and address of the

HUD-approved housing counseling agency that employs the counselor.

(4) Information pertaining to the borrower's monthly

expenses that assists the counselor in determining whether the borrower can afford the loans or loans for which the borrower is applying.

(5) A list of the disclosures furnished to the

borrower, as seen and reviewed by the counselor, and a comparison of that list to all disclosures required by law.

(6) Whether the borrower provided tax returns to the

broker or originator or to the counselor, and, if so, who prepared the tax returns.

(7) A statement of the recommendations of the

counselor that indicates the counselor's response to each of the following statements:

(A) The loan should not be approved due to

indicia of fraud.

(B) The loan should be approved; no material

problems noted.

(C) The borrower cannot afford the loan.
(D) The borrower does not understand the

transaction.

(E) The borrower does not understand the costs

associated with the transaction.

(F) The borrower's monthly income and expenses

have been reviewed and disclosed.

(G) The rate of the loan is above market rate.
(H) The borrower should seek a competitive bid

from another broker or originator.

(I) There are discrepancies between the

borrower's verbal understanding and the originator's completed form.

(J) The borrower is precipitously close to not

being able to afford the loan.

(K) The borrower understands the true cost of

debt consolidation and the need for credit card discipline.

(L) The information that the borrower provided

the originator has been amended by the originator.

(Source: P.A. 97-813, eff. 7-13-12; 98-1081, eff. 1-1-15.)

(765 ILCS 77/76)
Sec. 76. Title insurance company or closing agent; required information. As part of the predatory lending database program, a title insurance company or closing agent must submit all of the following information for inclusion in the predatory lending database:
(1) The borrower's name, address, social security

number or taxpayer identification number, date of birth, and income and expense information contained in the mortgage application.

(2) The address, permanent index number, and a

description of the collateral and information about the loan or loans being applied for and the loan terms, including the amount of the loan, the rate and whether the rate is fixed or adjustable, amortization or loan period terms, and any other material terms.

(3) Annual real estate taxes for the property,

together with any assessments payable in connection with the property to be secured by the collateral and the proposed monthly principal and interest charge of all loans to be taken by the borrower and secured by the property of the borrower as well as any required escrows and the amounts paid monthly for those escrows.

(4) All itemizations and descriptions set forth in or

in connection with the TILA-RESPA Integrated Closing Disclosure or RESPA settlement statement, including items to be disbursed, payable outside closing "POC" items noted on the statement, and a list of payees and the amounts of their checks.

(5) The name and license number of the title

insurance company or closing agent together with the name of the agent actually conducting the closing.

(6) The names and addresses of all originators,

brokers, appraisers, sales persons, attorneys, and surveyors that are present at the closing.

(7) The date of closing, a detailed list of all

notices provided to the borrower at closing and the date of those notices, and all information indicated on or in connection with the TILA-RESPA Integrated Loan Estimate Disclosure or the Truth in Lending statement and Good Faith Estimate disclosures.

(Source: P.A. 100-509, eff. 9-15-17.)

(765 ILCS 77/78)
Sec. 78. Exemption. Borrowers applying for reverse mortgage financing of residential real estate including under programs regulated by the Federal Housing Administration (FHA) that require HUD-approved counseling are exempt from the program and may submit a HUD counseling certificate to comply with the program. A certificate of exemption is required for recording.
Mortgages secured by non-owner occupied property, commercial property, residential property consisting of more than 4 units, and government property are exempt but require a certificate of exemption for recording.
Mortgages originated by an exempt person or entity are exempt but require a certificate of exemption for recording.
(Source: P.A. 98-463, eff. 8-16-13; 98-1081, eff. 1-1-15.)

(765 ILCS 77/80)
Sec. 80. Predatory Lending Database Program Fund. The Predatory Lending Database Program Fund is created as a special fund in the State treasury. Subject to appropriation, moneys in the Fund shall be appropriated to the Illinois Housing Development Authority for the purpose of making grants for HUD-approved counseling agencies participating in the Predatory Lending Database Program to assist with implementation and development of the Predatory Lending Database Program.
(Source: P.A. 98-1081, eff. 1-1-15.)



Article 4 - Effective Date

(765 ILCS 77/Art. 4 heading)

(765 ILCS 77/99)
Sec. 99. This Act takes effect on October 1, 1994.
(Source: P.A. 88-111.)






765 ILCS 80/ - Real Estate Sale Validation Act.

(765 ILCS 80/0.01) (from Ch. 110 1/2, par. 100)
Sec. 0.01. Short title. This Act may be cited as the Real Estate Sale Validation Act.
(Source: P.A. 86-1324.)

(765 ILCS 80/1) (from Ch. 110 1/2, par. 101)
Sec. 1. Any otherwise valid sale or mortgage of real estate by an executor, administrator, guardian or conservator which was consummated before the effective date of this Act is effective and valid notwithstanding the failure of such executor, administrator, guardian or conservator to file in and have approved by the court having probate jurisdiction the special bond prescribed in Section 155 of the "Probate Act", approved July 24, 1939, as amended.
(Source: Laws 1965, p. 2144.)



765 ILCS 95/ - Mine Subsidence Disclosure Act.

(765 ILCS 95/1) (from Ch. 30, par. 1001)
Sec. 1. Short title. This Act may be cited as the Mine Subsidence Disclosure Act.
(Source: P.A. 86-236.)

(765 ILCS 95/2) (from Ch. 30, par. 1002)
Sec. 2. Definitions. In this Act:
(a) "Lender" means an individual or any other entity that advances funds secured by an interest in real property or secured by a collateral assignment of a beneficial interest in an Illinois land trust holding title to real property.
(b) "Man-made underground mine" includes without limitation coal mines, clay mines, limestone mines, and fluorspar mines.
(c) "Mine subsidence" means lateral or vertical ground movement that directly damages a structure and that results from the collapse of a man-made underground mine. Lateral or vertical ground movement caused by earthquake, landslide, volcanic eruption, soil conditions, soil erosion, soil freezing and thawing, improperly compacted soil, construction defects, roots of trees and shrubs, or collapse of storm or sewer drains or rapid transit tunnels is not mine subsidence.
(d) "Transfer" means:
(1) a conveyance of an interest in real property by

deed or other instrument;

(2) a lease of real property if the term, when

considering all options that may be exercised, exceeds 40 years;

(3) an assignment, including transfer of the power of

direction, of more than 25% of the beneficial interest in an Illinois land trust;

(4) a mortgage of real property; or
(5) a collateral assignment of a beneficial interest

in an Illinois land trust.

"Transfer" does not, however, include the following: deeds or trust documents that, without additional consideration, confirm, correct, modify, or supplement a deed or trust document previously recorded; tax deeds; deeds or trust documents of release of property that is security for a debt or other obligation; deeds of partition; conveyances occurring as a result of a foreclosure of a mortgage or other lien on real property; easements; or conveyances of interests in minerals, oil, or gas.
(e) "Transferee" means a buyer, mortgagee, grantee, or lessee of real property, an assignee of a collateral assignment of a beneficial interest in an Illinois land trust, or an assignee of a more than 25% beneficial interest in an Illinois land trust.
(f) "Transferor" means a seller, grantor, mortgagor, or lessor of real property, an assignor of a collateral assignment of the beneficial interest in an Illinois land trust, an assignor of a more than 25% beneficial interest in an Illinois land trust, or, in the case of a transfer by the trustee of an Illinois land trust, the owner of the beneficial interest in the land trust.
(g) "Undermined" means that a man-made underground mine exists below all or part of the surface of real property.
(Source: P.A. 91-357, eff. 7-29-99.)

(765 ILCS 95/3) (from Ch. 30, par. 1003)
Sec. 3. Disclosure.
(a) At the time an agreement to transfer real

property is made, the transferor shall disclose in writing to the transferee and lender all insurance claims paid to the transferor for mine subsidence on the real property.

(b) If the agreement to transfer real property is in

writing, the disclosure shall be part of the agreement.

(c) A waiver of the time requirements for disclosure

or a waiver of disclosure must be in writing and signed by the transferee and lender.

(Source: P.A. 86-236.)

(765 ILCS 95/4) (from Ch. 30, par. 1004)
Sec. 4. Damages. If a transferor fails to make the disclosures required by this Act or if a transferor knowingly makes a false disclosure, the transferee and the lender may each recover from the transferor in a civil action any actual damages incurred within 5 years after the date of the transfer.
(Source: P.A. 86-236.)



765 ILCS 105/ - Building and Loan Mortgage Release Act.

(765 ILCS 105/0.01) (from Ch. 17, par. 3630)
Sec. 0.01. Short title. This Act may be cited as the Building and Loan Mortgage Release Act.
(Source: P.A. 86-1324.)

(765 ILCS 105/1) (from Ch. 17, par. 3631)
Sec. 1. That in all cases where associations have been formed in this state under "An act to enable associations or persons to become a body corporate to raise funds to be loaned only among the members of such association," in force July 1, 1879, "An Act in relation to mutual building, loan and homestead associations", filed June 19, 1919, as amended, "The Illinois Savings and Loan Act", approved July 5, 1955, as amended, or the Illinois Savings and Loan Act of 1985, as amended; and said associations have taken bonds, and trust deeds made to third persons, conveying real estate to said third persons as trustees, as security for the payment of said bonds; and when it becomes necessary for any such trust deed to be released, and said trustee shall refuse to make such release, or he shall be absent from the town, city or county where such real estate is located, then it shall be lawful for the president or secretary of such association, on being requested so to do by the board of directors of such associations, to act in the capacity of alternate trustee, fully authorized and empowered to release all claim, right, title and interest his association has in and to the real estate described in the trust deed to be released.
(Source: P.A. 84-543.)

(765 ILCS 105/2) (from Ch. 17, par. 3632)
Sec. 2. All releases of trust deeds made in accordance with the foregoing section shall be held and esteemed as of the same value and significance as if they had been made and executed by the person named as trustee in said trust deeds.
(Source: Laws 1889, p. 98.)



765 ILCS 110/ - Building and Loan Deed Validation Act.

(765 ILCS 110/0.01) (from Ch. 17, par. 3642.9)
Sec. 0.01. Short title. This Act may be cited as the Building and Loan Deed Validation Act.
(Source: P.A. 86-1324.)

(765 ILCS 110/1) (from Ch. 17, par. 3643)
Sec. 1. When any association heretofore organized under any law of this state providing for the incorporation of building, loan and homestead associations has gone into voluntary liquidation under any law of this state and there has heretofore been filed in the office of the Recorder of Deeds of the county in which such association was located the certificate of the Auditor of Public Accounts declaring such association to be in voluntary liquidation, every delivered deed of conveyance of real estate or interest in real estate in the name of such association as grantor heretofore executed, attested and acknowledged by the officers of its liquidating committee or by the officers of such association designated by the resolution of liquidation adopted at a meeting of its shareholders to execute or attest such deeds, is hereby validated and declared effective to have conveyed to the grantee therein all or so much of the title and interests of such association in and to the real estate described therein as such conveyance purported to convey, notwithstanding that such deed was not executed and acknowledged by all of its qualified liquidators. This Act is applicable only to building, loan and homestead associations which were fully liquidated on or before the effective date of this Act.
(Source: Laws 1947, p. 676.)



765 ILCS 115/ - Property of Unincorporated Associations Act.

(765 ILCS 115/0.01) (from Ch. 30, par. 182.9)
Sec. 0.01. Short title. This Act may be cited as the Property of Unincorporated Associations Act.
(Source: P.A. 86-1324.)

(765 ILCS 115/1) (from Ch. 30, par. 183)
Sec. 1. Power to own real estate.
Any unincorporated lodge or subordinate body of any society or order which is duly chartered by its grand lodge or body may take, hold, or convey real estate for its own use and benefit, by lease, purchase, grant, legacy, gift or otherwise, may borrow money and execute and deliver notes or bonds and mortgages on real property owned by such unincorporated lodge or subordinate body to secure the same in and by the name and number of the lodge or subordinate body according to the register of the respective grand lodge or body.
(Source: P.A. 83-388.)

(765 ILCS 115/2) (from Ch. 30, par. 184)
Sec. 2. Procedure to effect acts of ownership over real estate.
The presiding officer of such lodge or subordinate body, together with the secretary or officer keeping the records thereof, may execute mortgages and execute or receive conveyances or leases of any real estate by or to such lodge or subordinate body when authorized by a vote of the members present at a regular meeting held by said lodge or subordinate body, after at least ten days' notice has been given to all members of said lodge or subordinate body by mailing a written notice of said proposed action to the last known address of all such members.
All conveyances, leases or mortgages executed hereunder shall be in the name of the lodge, attested by the presiding officer and secretary or other officer in charge of the records, and shall have affixed the seal, if any, of such lodge or subordinate body.
(Source: Laws 1949, p. 597.)

(765 ILCS 115/3) (from Ch. 30, par. 185)
Sec. 3. Power to sue and defend. Such lodge or subordinate body in and under its own name and number has the power to sue and be sued, complain and defend in all actions concerning its real estate.
(Source: Laws 1949, p. 597.)



765 ILCS 120/ - Real Property Conservation Rights Act.

(765 ILCS 120/0.01) (from Ch. 30, par. 400)
Sec. 0.01. Short title. This Act may be cited as the Real Property Conservation Rights Act.
(Source: P.A. 86-1324.)

(765 ILCS 120/1) (from Ch. 30, par. 401)
Sec. 1. (a) A conservation right is a right, whether stated in the form of a restriction, easement, covenant or condition, or, without limitation, in any other form in any deed, will, plat, or without limitation any other instrument executed by or on behalf of the owner of land or in any condemnation order of taking, appropriate to preserving: (i) the significant physical character and visual characteristics of structures having architectural, historical, or cultural significance, together with any associated real property, whether or not improved; or (ii) land or water areas predominantly in their natural, scenic, open or wooded condition, or as suitable habitat for fish, plants, or wildlife; or (iii) the integrity of archaeological sites and the artifacts or information which they may contain pending properly supervised excavation and investigation. Without limiting the generality of the foregoing, the instrument conveying or reserving a conservation right may, with respect to either the grantor or grantee, require, prohibit, condition, limit or control any or all of the following:
(1) access or public visitation;
(2) affirmative acts of alteration, restoration,

rehabilitation, repair, maintenance, investigation, documentation, payment of taxes, or compliance with public law and regulations;

(3) conditions of operation, use, restoration,

alteration, repair or maintenance;

(4) acts detrimental to the preservation of a place;
(5) the construction, placement, maintenance in a

particular condition, alteration, or removal of roads, signs, billboards or other advertising, utilities or other structures on or above the ground;

(6) the dumping or placing of soil or other substance

or material as landfill, or dumping or placing of trash, waste or other materials;

(7) the excavation, dredging or removal of loam,

peat, gravel, soil, rock or other material substance in such manner as to affect the surface or to otherwise alter the topography of the area;

(8) the removal or destruction of trees, shrubs or

other vegetation;

(9) surface use inconsistent with preservation of

water or land areas, or the improvement or appurtenance thereto;

(10) activities affecting drainage, flood control,

water conservation, erosion control or soil conservation, or fish and wildlife habitat preservation; or

(11) any other acts or uses having relation to the

preservation of structures, sites and water or land areas or the improvements or appurtenances thereto.

(b) A conservation right shall be taken to include a preservation restriction as that term is defined in Section 11-48.2-1A of the "Illinois Municipal Code", as now or hereafter amended, and shall not be unenforceable on account of lack of privity of estate or contract or lack of benefit to particular land or on account of the benefit being assigned or assignable. Conservation rights shall be construed and enforced in accordance with their terms, and shall be transferable and transferred, recorded and indexed, in the same manner as fee simple interests in real property, subject only to the limitations provided herein.
Conservation rights may be released by the holder of such rights to the holder of the fee even though the holder of the fee may not be an agency of the State, a unit of local government or a not-for-profit corporation or trust.
The holder of a grant pursuant to this Act shall not be required to record any instrument subsequent to the recording of the grant in order to maintain or continue the validity of the grant.
The holder of such rights shall also be permitted to transfer or assign such rights but only to another agency of the State, a unit of local government or to a not-for-profit corporation or trust.
(Source: P.A. 91-497, eff. 1-1-00.)

(765 ILCS 120/2) (from Ch. 30, par. 402)
Sec. 2. Any owner of real property in this State may convey a conservation right in such real property to the United States or any agency of the federal government an agency of the State, to a unit of local government, or to a not-for-profit corporation or trust whose primary purposes include the conservation of land, natural areas, open space or water areas, or the preservation of native plants or animals, or biotic communities, or geographic formations of scientific, aesthetic, or educational interest, or the preservation of buildings, structures or sites of historical, architectural, archeological or cultural significance.
No conveyance of such conservation rights shall take effect until such conveyance is accepted by the grantee. Acceptance of such conservation rights may be conditioned upon any requirements which are deemed proper by the grantee. Such requirements may include the payment of funds by the grantor to provide for the management of such conservation rights.
(Source: P.A. 91-497, eff. 1-1-00.)

(765 ILCS 120/3) (from Ch. 30, par. 403)
Sec. 3. For the purposes of this Act the word "owner" shall include not only the owner of fee simple title, but also the owner of any other interest in the land, including, without limitation, a contract purchaser, a lessee, and a life tenant. Provided, any conveyance shall bind only the interest of the grantor, nor shall any conveyance by a party having a limited interest be made if it violates the provisions of the instrument under which such grantor holds.
(Source: P.A. 80-584.)

(765 ILCS 120/4) (from Ch. 30, par. 404)
Sec. 4. A conservation right created pursuant to this Act may be enforced in an action seeking injunctive relief, specific performance, or damages in the circuit court of the county in which the area, place, building, structure or site is located by any of the following:
(a) the United States or any agency of the federal government, the State of Illinois, or any unit of local government;
(b) any not-for-profit corporation or trust which owns the conservation right;
(c) the owner of any real property abutting or within 500 feet of the real property subject to the conservation right. Any owner of property subject to a conservation right who wilfully violates any term of such conservation right may, in the court's discretion, be held liable for punitive damages in an amount equal to the value of the real property subject thereto.
(Source: P.A. 91-497, eff. 1-1-00.)

(765 ILCS 120/5)
Sec. 5. All instruments creating conservation rights and all instruments releasing conservation rights shall be duly recorded in the county where the land lies so as to affect title in the manner of other conveyances of interests in land and shall describe the land subject to or released from such conservation right by adequate legal description or by reference to a recorded plat showing its boundaries. The recorder or the Registrar of Titles shall, upon recording, cause a copy of the conservation right or release of conservation right to be mailed to the Department of Natural Resources. A release of the conservation right shall not be effective until it has been duly recorded.
(Source: P.A. 88-657, eff. 1-1-95; 89-445, eff. 2-7-96.)

(765 ILCS 120/6) (from Ch. 30, par. 406)
Sec. 6. This Act shall not be construed to imply that any restriction, easement, covenant or condition which does not have the benefit of the Act shall, on account of any provision herein, be unenforceable. Nothing in this Act shall diminish the powers granted in any other law to acquire by purchase, gift, grant, eminent domain or otherwise and to use land for public purposes.
(Source: P.A. 80-584.)



765 ILCS 122/ - Uniform Environmental Covenants Act.

(765 ILCS 122/1)
Sec. 1. Short title. This Act may be cited as the Uniform Environmental Covenants Act.
(Source: P.A. 95-845, eff. 1-1-09.)

(765 ILCS 122/2)
Sec. 2. Definitions. In this Act:
"Activity and use limitations" means restrictions or obligations created under this Act with respect to real property.
"Agency" means the Illinois Environmental Protection Agency or any other State or federal agency that determines or approves the environmental response project pursuant to which the environmental covenant is created.
"Board" means the Pollution Control Board established by the Environmental Protection Act.
"Common interest community" means a condominium, cooperative, or other real property with respect to which a person, by virtue of the person's ownership of a parcel of real property, is obligated to pay property taxes or insurance premiums, or for maintenance, or improvement of other real property described in a recorded covenant that creates the common interest community.
"Environmental covenant" means a servitude that (i) arises under an environmental response project or under a court or Board order and (ii) imposes activity and use limitations.
"Environmental response project" means a plan or work that is:
(1) approved or overseen by an agency; and
(2) performed for environmental remediation of any

site or facility in response to contamination at any one or more of the following sites or facilities:

(A) sites or facilities that are listed as

proposed or final on the National Priorities List pursuant to Section 105 of the Comprehensive Environmental Response, Compensation and Liability Act of 1980, as amended (42 U.S.C. 9601 et seq.);

(B) sites or facilities undergoing remediation

pursuant to an administrative order issued pursuant to Section 106 of the Comprehensive Environmental Response, Compensation and Liability Act of 1980, as amended (42 U.S.C. 9601 et seq.);

(C) sites or facilities that are or were formerly

owned or operated by a department, agency, or instrumentality of the United States that are undergoing remediation pursuant to Section 120 of the Comprehensive Environmental Response, Compensation and Liability Act of 1980, as amended (42 U.S.C. 9601 et seq.);

(D) sites or facilities undergoing remediation

pursuant to a settlement agreement pursuant to Section 122 of the Comprehensive Environmental Response, Compensation and Liability Act of 1980, as amended (42 U.S.C. 9601 et seq.);

(E) sites or facilities undergoing remediation

pursuant to Section 3008(h) of the Resource Conservation and Recovery Act of 1976 (42 U.S.C. 6901 et seq.);

(F) sites or facilities undergoing remediation

pursuant to Section 7003 of the Resource Conservation and Recovery Act of 1976 (42 U.S.C. 6901 et seq.);

(G) sites or facilities undergoing remediation

pursuant to a court or Board order issued pursuant to the Illinois Environmental Protection Act (415 ILCS 5/1 et seq.) with the approval of the Agency; or

(H) sites or facilities undergoing remediation

pursuant to a Compliance Commitment Agreement entered into under Section 31 of the Environmental Protection Act.

"Holder" means the grantee of an environmental covenant as specified in Section 3(a).
"Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government, governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.
"Prior interest" means a preceding or senior interest, in time or in right, that is recorded with respect to the real property, including but not limited to a mortgage, easement, or other interest, lien, or encumbrance predating the recording of an environmental covenant.
"Record", used as a noun, means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.
"State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.
(Source: P.A. 99-396, eff. 8-18-15.)

(765 ILCS 122/3)
Sec. 3. Nature of rights; subordination of interests.
(a) An owner or owners of real property may voluntarily enter into an environmental covenant, as a grantor of an interest in the real property, with an agency and, if appropriate, one or more holders. No owner, agency, or other person shall be required to enter into an environmental covenant as part of an environmental response project; provided, however, that (i) failure to enter into an environmental covenant may result in disapproval of the environmental response project; and (ii) once the owner, agency, or other person assumes obligations in an environmental covenant they must comply with those obligations of the environmental covenant in accordance with this Act.
(b) Any person, including a person that owns an interest in the real property, the agency, or a municipality or other unit of local government, may be a holder. An environmental covenant may identify more than one holder. The interest of a holder is an interest in real property.
(c) A right of an agency under this Act or under an environmental covenant, other than a right as a holder, is not an interest in real property.
(d) An agency is bound by any obligation it assumes in an environmental covenant, but an agency does not assume obligations merely by signing an environmental covenant. Any other person that signs an environmental covenant is bound by the obligations the person assumes in the covenant, but signing the covenant does not change obligations, rights, or protections granted or imposed under law other than this Act except as provided in the covenant.
(e) The following rules apply to interests in real property in existence at the time an environmental covenant is created or amended:
(1) An interest that has priority under other law is

not affected by an environmental covenant unless the person that owns the interest subordinates that interest to the covenant.

(2) This Act does not require a person that owns a

prior interest to subordinate that interest to an environmental covenant or to agree to be bound by the covenant.

(3) A subordination agreement may be contained in an

environmental covenant covering real property or in a separate record. If the environmental covenant covers commonly owned property in a common interest community, the record may be signed by any person authorized by the governing board of the owners association.

(4) An agreement by a person to subordinate a prior

interest to an environmental covenant affects the priority of that person's interest but does not by itself impose any affirmative obligation on the person with respect to the environmental covenant.

(f) Environmental covenants established under this Act shall be subject to eminent domain or condemnation proceedings by any agency of the State having a general grant of authority to acquire property by the exercise of the right of eminent domain under the laws of this State. No environmental covenant established under this Act shall be terminated or modified unless:
(1) The agency that signed the covenant is a party to

the proceeding;

(2) All persons identified in Section 10(a) and (b)

are given notice of the pendency of the proceeding; and

(3) The agency of the State exercising the right of

eminent domain or condemnation determines, after hearing, that the termination or modification will not adversely affect human health or the environment.

(Source: P.A. 95-845, eff. 1-1-09.)

(765 ILCS 122/4)
Sec. 4. Contents of environmental covenant.
(a) An environmental covenant must:
(1) State that the instrument is an environmental

covenant executed pursuant to this Act.

(2) Contain a legally sufficient description of the

real property subject to the covenant.

(3) Describe the activity and use limitations on the

real property.

(4) Identify every holder.
(5) Be signed by the agency, every holder, and unless

waived by the agency every owner of the fee simple of the real property subject to the covenant.

(6) Identify the name and location of any

administrative record for the environmental response project reflected in the environmental covenant.

(b) In addition to the information required by subsection (a), an environmental covenant may contain other information, restrictions, and requirements agreed to by the persons who signed it, including any:
(1) Requirements for notice following transfer of a

specified interest in, or concerning proposed changes in use of, applications for building permits for, or proposals for any site work affecting the contamination on, the property subject to the covenant.

(2) Requirements for periodic reporting describing

compliance with the covenant.

(3) Rights of access to the property granted in

connection with implementation or enforcement of the covenant.

(4) A brief narrative description of the

contamination and remedy, including the contaminants of concern, the pathways of exposure, limits on exposure, and the location and extent of the contamination.

(5) Limitation on amendment or termination of the

covenant in addition to those contained in Sections 9 and 10.

(6) Rights of the holder in addition to its right to

enforce the covenant pursuant to Section 11.

(c) In addition to other conditions for its approval of an environmental covenant, the agency may require those persons specified by the agency who have interests in the real property to sign the covenant.
(Source: P.A. 95-845, eff. 1-1-09.)

(765 ILCS 122/5)
Sec. 5. Validity; effect on other instruments.
(a) An environmental covenant that complies with this Act runs with the land.
(b) An environmental covenant that is otherwise effective is valid and enforceable even if:
(1) It is not appurtenant to an interest in real

property.

(2) It can be or has been assigned to a person other

than the original holder.

(3) It is not of a character that has been recognized

traditionally at common law.

(4) It imposes a negative burden.
(5) It imposes an affirmative obligation on a person

having an interest in the real property or on the holder.

(6) The benefit or burden does not touch or concern

real property.

(7) There is no privity of estate or contract.
(8) The holder dies, ceases to exist, resigns, or is

replaced.

(9) The owner of an interest subject to the

environmental covenant and the holder are the same person.

(c) An instrument that creates restrictions or obligations with respect to real property that would qualify as activity and use limitations except for the fact that the instrument was recorded before the effective date of this Act is not invalid or unenforceable because of any of the limitations on enforcement of interests described in subsection (b) or because it was identified as an easement, servitude, deed restriction, or other interest. This Act does not apply in any other respect to such an instrument.
(d) This Act does not invalidate or render unenforceable any interest, whether designated as an environmental covenant or other interest, that is otherwise enforceable under the law of this State, including but not limited to interests compliant with 35 Ill. Adm. Code 742, Subpart J.
(Source: P.A. 95-845, eff. 1-1-09.)

(765 ILCS 122/6)
Sec. 6. Relationship to other land-use law. This Act does not authorize a use of real property that is otherwise prohibited by zoning, by law other than this Act regulating use of real property, or by a recorded instrument that has priority over the environmental covenant. An environmental covenant may prohibit or restrict uses of real property which are authorized by zoning or by law other than this Act.
(Source: P.A. 95-845, eff. 1-1-09.)

(765 ILCS 122/7)
Sec. 7. Notice.
(a) A copy of an environmental covenant shall be provided by the persons and in the manner required by the agency to:
(1) Each person that signed the covenant.
(2) Each person holding a recorded interest in the

real property subject to the covenant.

(3) Each person in possession of the real property

subject to the covenant.

(4) Each municipality or other unit of local

government in which real property subject to the covenant is located.

(5) Any other person the agency requires.
(b) The validity of a covenant is not affected by failure to provide a copy of the covenant as required under this Section.
(Source: P.A. 95-845, eff. 1-1-09.)

(765 ILCS 122/8)
Sec. 8. Recording.
(a) An environmental covenant and any amendment or termination of the covenant must be recorded in every county in which any portion of the real property subject to the covenant is located. For purposes of indexing, a holder shall be treated as a grantee.
(b) Except as otherwise provided in Section 9(c), an environmental covenant is subject to the laws of this State governing recording and priority of interests in real property.
(Source: P.A. 95-845, eff. 1-1-09.)

(765 ILCS 122/9)
Sec. 9. Duration; amendment by court action.
(a) An environmental covenant is perpetual unless it is:
(1) By its terms limited to a specific duration or

terminated by the occurrence of a specific event.

(2) Terminated by consent pursuant to Section 10.
(3) Terminated pursuant to subsection (b).
(4) Terminated by foreclosure of an interest that has

priority over the environmental covenant.

(5) Terminated or modified in an eminent domain

proceeding, but only if:

(A) The agency that signed the covenant is a

party to the proceeding.

(B) All persons identified in Section 10(a) and

(b) are given notice of the pendency of the proceeding.

(C) The court determines, after hearing, that the

termination or modification will not adversely affect human health or the environment.

(b) If the agency that signed an environmental covenant has determined that the intended benefits of the covenant can no longer be realized, a court, under the doctrine of changed circumstances, in an action in which all persons identified in Section 10(a) and (b) have been given notice, may terminate the covenant or reduce its burden on the real property subject to the covenant. The agency's determination or its failure to make a determination upon request is subject to review pursuant to the Administrative Review Law.
(c) Except as otherwise provided in subsections (a) and (b), an environmental covenant may not be extinguished, limited, or impaired through issuance of a tax deed, foreclosure of a tax lien, or application of the doctrine of adverse possession, prescription, abandonment, waiver, lack of enforcement, or acquiescence, or a similar doctrine.
(d) An environmental covenant may not be extinguished, limited, or impaired by application of any Illinois Law concerning marketable title or dormant mineral interests.
(Source: P.A. 95-845, eff. 1-1-09.)

(765 ILCS 122/10)
Sec. 10. Amendment or termination by consent.
(a) An environmental covenant may be amended or terminated by consent only if the amendment or termination is signed by:
(1) The agency.
(2) Unless waived by the agency, the current owner of

the fee simple of the real property subject to the covenant.

(3) Each person that originally signed the covenant,

unless the person waived in a signed record the right to consent or a court finds that the person no longer exists or cannot be located or identified with the exercise of reasonable diligence.

(4) Except as otherwise provided in subsection

(d)(2), the holder.

(b) If an interest in real property is subject to an environmental covenant, the interest is not affected by an amendment of the covenant unless the current owner of the interest consents to the amendment or has waived in a signed record the right to consent to amendments.
(c) Except for an assignment undertaken pursuant to a governmental reorganization, assignment of an environmental covenant to a new holder is an amendment.
(d) Except as otherwise provided in an environmental covenant:
(1) A holder may not assign its interest without

consent of the other parties.

(2) A holder may be removed and replaced by agreement

of the other parties specified in subsection (a).

(3) A court of competent jurisdiction may fill a

vacancy in the position of holder.

(Source: P.A. 95-845, eff. 1-1-09.)

(765 ILCS 122/11)
Sec. 11. Enforcement of environmental covenant.
(a) A civil action for injunctive or other equitable relief for violation of an environmental covenant may be maintained by:
(1) A party to the covenant.
(2) The agency or, if it is not the agency, the

Illinois Environmental Protection Agency.

(3) Any person to whom the covenant expressly grants

power to enforce.

(4) A person whose interest in the real property or

whose collateral or liability may be affected by the alleged violation of the covenant.

(5) A municipality or other unit of local government

in which the real property subject to the covenant is located.

(6) Any agency that is enforcing the terms of any

court or Board order.

(b) This Act does not limit the regulatory authority of the agency or the Illinois Environmental Protection Agency under law other than this Act with respect to an environmental response project.
(c) A person is not responsible for or subject to liability for environmental remediation solely because it has the right to enforce an environmental covenant.
(Source: P.A. 99-396, eff. 8-18-15.)

(765 ILCS 122/12)
Sec. 12. Registry; substitute notice.
(a) The Illinois Environmental Protection Agency shall establish and maintain a registry that contains all environmental covenants and any amendment or termination of those covenants. The registry may also contain any other information concerning environmental covenants and the real property subject to them which the Illinois Environmental Protection Agency considers appropriate. The registry is a public record for purposes of the Freedom of Information Act.
(b) After an environmental covenant or an amendment or termination of a covenant is filed in the registry established pursuant to subsection (a), a notice of the covenant, amendment, or termination that complies with this Section may be recorded in the land records in lieu of recording the entire covenant. Any such notice must contain:
(1) A legally sufficient description and any

available street address of the real property subject to the covenant.

(2) The name and address of the owner of the fee

simple interest in the real property, the agency, and the holder if other than the agency.

(3) A statement that the covenant, amendment, or

termination is available in a registry at the Environmental Protection Agency at its office in Springfield, which discloses the method of any electronic access.

(4) A statement that the notice is notification of an

environmental covenant executed pursuant to this Act.

(c) A statement in substantially the following form, executed with the same formalities as a deed in this State, satisfies the requirements of subsection (b):
(1) This notice is filed in the land records of

(insert name of county in which the real property is located) pursuant to Section 12 of the Uniform Environmental Covenants Act.

(2) This notice and the covenant, amendment or

termination to which it refers may impose significant obligations with respect to the property described below.

(3) A legal description of the property is attached

as Exhibit A to this notice. The address of the property that is subject to the environmental covenant is (insert address of property).

(4) The name and address of the owner of the fee

simple interest in the real property on the date of this notice is (insert name of current owner of the property and the owner's current address as shown on the tax records of the jurisdiction in which the property is located).

(5) The environmental covenant, amendment or

termination was signed by (insert name and address of the agency).

(6) The environmental covenant, amendment, or

termination was filed in the registry on (insert date of filing).

(7) The full text of the covenant, amendment, or

termination and any other information required by the agency is on file and available for inspection and copying in the registry maintained for that purpose by the Illinois Environmental Protection Agency at (insert address and room of buildings in which the registry is maintained). The covenant, amendment or termination may be found electronically at (insert web address for covenant).

(Source: P.A. 95-845, eff. 1-1-09.)

(765 ILCS 122/13)
Sec. 13. Uniformity of application and construction. In applying and construing this uniform Act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.
(Source: P.A. 95-845, eff. 1-1-09.)

(765 ILCS 122/14)
Sec. 14. Relation to Electronic Signatures in Global and National Commerce Act. This Act modifies, limits, or supersedes the federal Electronic Signatures in Global and National Commerce Act (15 U.S.C. Section 7001 et seq.) but does not modify, limit, or supersede Section 101 of that Act (15 U.S.C. Section 7001(a)) or authorize electronic delivery of any of the notices described in Section 103 of that Act (15 U.S.C. Section 7003(b)).
(Source: P.A. 95-845, eff. 1-1-09.)

(765 ILCS 122/15)
Sec. 15. Severability. If any provision of this Act or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this Act which can be given effect without the invalid provision or application, and to this end the provisions of this Act are severable.
(Source: P.A. 95-845, eff. 1-1-09.)



765 ILCS 125/ - Entry on Adjoining Land to Accomplish Repairs Act.

(765 ILCS 125/0.01) (from Ch. 30, par. 1050)
Sec. 0.01. Short title. This Act may be cited as the Entry on Adjoining Land to Accomplish Repairs Act.
(Source: P.A. 86-1324.)

(765 ILCS 125/1) (from Ch. 30, par. 1051)
Sec. 1. If repair and maintenance of a single family residence existing on the date this Act takes effect cannot be reasonably accomplished without entering onto the adjoining land, and if the owner of the adjoining land refuses to permit entry onto that adjoining land for the purpose of repair and maintenance of the single family residence, then the owner of the single family residence may bring an action in the circuit court to compel the owner of the adjoining land to permit entry for the purpose of repair and maintenance. The court shall prescribe the conditions of the entry and shall determine the amount of damages to be paid to the owner of the adjoining land. The court may require the owner of the single family residence to give bond to the owner of the adjoining land to secure performance and payment. As used in this Act, "single family residence" includes real estate submitted to the provisions of the Condominium Property Act and containing units used as single family residences.
(Source: P.A. 90-496, eff. 1-1-98.)



765 ILCS 130/ - Fence Act.

(765 ILCS 130/0.01) (from Ch. 54, par. 0.01)
Sec. 0.01. Short title. This Act may be cited as the Fence Act.
(Source: P.A. 86-1324.)

(765 ILCS 130/1) (from Ch. 54, par. 1)
Sec. 1. In counties under township organization the board of trustees shall be ex officio fence viewers in their respective towns. In counties not under township organization the presiding officer of the county board, with the advice and consent of the county board, at the annual meeting of the county board in December, shall appoint three fence viewers in each precinct, who shall hold their office for one year, and until their successors are appointed.
(Source: P.A. 82-783.)

(765 ILCS 130/2) (from Ch. 54, par. 2)
Sec. 2. Fences four and one-half feet high, and in good repair, consisting of rails, timber boards, stone, hedges, barb wire, woven wire or whatever the fence viewers of the town or precinct where the same shall lie shall consider equivalent thereto suitable and sufficient to prevent cattle, horses, sheep, hogs and other stock from getting on the adjoining lands of another, shall be deemed legal and sufficient fences: Provided, that in counties under township organization, the electors, at any annual town meeting, may determine what shall constitute a legal fence in the town; and in counties not under township organization, the power to regulate the height of fences shall be vested in the county board.
(Source: Laws 1917, p. 527.)

(765 ILCS 130/3) (from Ch. 54, par. 3)
Sec. 3. When 2 or more persons have lands adjoining, each of them shall make and maintain a just proportion of the division fence between them, and if such fence shall be a hedge fence, then the owner or owners of such hedge fence shall, during the year after such hedge has attained the age of 7 years, cut back or trim such hedge fence to a height not to exceed 4 feet, and shall at least once in every 2 years thereafter, cut back or trim such hedge fence to the height of 5 feet. The provisions of this section shall not apply to any hedge fence protecting either an orchard, buildings or wind break, nor shall the provisions of this Section apply to any such fence for the preservation of wildlife and protection against soil erosion. Such hedge fences protecting wildlife, or orchards, or buildings or windbreaks, and such fences protecting against soil erosion shall not exceed 60 rods in length. If the owner or owners of such hedge fence shall fail or refuse to comply with the provisions of this act, on or before the 15th day of June in the year that such hedge should be cut or trimmed, any one of the owners of such division fence having complied with the provisions of this act may give the owner or owners, or their agents, of any such uncut or untrimmed hedge, 10 days notice, in writing to cut or trim such hedge. And should the owner or owners, or their agents so notified fail or refuse to comply with such notice it shall be lawful for the person giving the notice to cut or trim or cause to be cut or trimmed, in accordance with law, and the cost and damage of cutting or trimming such hedge may be recovered off of the owner or owners of such hedge before any court of competent jurisdiction.
(Source: Laws 1965, p. 3536.)

(765 ILCS 130/4) (from Ch. 54, par. 4)
Sec. 4. When any person wishes to inclose his land, located in any county having less than 1,000,000 population according to the last preceding federal census and not within the corporate limits of any municipality in such county, each owner of land adjoining his land shall build, or pay for the building of, a just proportion of the division fence between his land and that of the adjoining owner and each owner shall bear the same proportion of the costs of keeping that fence maintained and in good repair. The provisions of this Section shall not apply to fences on lands held by public bodies for roadway purposes.
(Source: Laws 1967, p. 3001.)

(765 ILCS 130/5) (from Ch. 54, par. 5)
Sec. 5. The value of such fence, and the proportion thereof to be paid by such person, and the proportion of the division fence to be made and maintained by him, in case of his inclosing his land, may be determined by 2 fence viewers of the town, in counties under township organization, and in other counties by any 2 fence viewers of the precinct; or, at the option of the aggrieved party, such value or proportion may be ascertained in an action brought by him before any court of competent jurisdiction.
(Source: Laws 1965, p. 3536.)

(765 ILCS 130/6) (from Ch. 54, par. 6)
Sec. 6. If any person neglect to repair or rebuild a division fence, or portion thereof, which he ought to maintain, any two fence viewers of the town or precinct, as the case may be, shall, on complaint by the party aggrieved, after giving due notice to each party, examine such fence, and if they deem the same to be insufficient, they shall so notify the delinquent party, and direct him to repair or rebuild the same within such time as they may deem reasonable.
(Source: R.S. 1874, p. 527.)

(765 ILCS 130/7) (from Ch. 54, par. 7)
Sec. 7. If disputes arise between the owners of adjoining lands concerning the proportion of fence to be made or maintained by either of them, such dispute may be settled by any two of the fence viewers of the town or precinct, as the case may be, and in such cases it shall be the duty of the two fence viewers to distinctly mark and define the proportion of the fence to be made or maintained by each.
(Source: Laws 1917, p. 527.)

(765 ILCS 130/8) (from Ch. 54, par. 8)
Sec. 8. When any of the above mentioned matters shall be submitted to fence viewers, each party shall choose one; and if either neglect, after eight days' notice in writing, to make such choice, the other party may select both. And for all purposes of notice under this act, it shall be sufficient to notify the tenant or person in possession of said adjoining premises, when the owner thereof is not a resident of the town in which such fences are situated.
(Source: R.S. 1874, p. 527.)

(765 ILCS 130/9) (from Ch. 54, par. 9)
Sec. 9. The two fence viewers so chosen shall examine the premises, and hear the allegations of the parties. In case of their disagreement, they shall select another fence viewer to act with them; and the decision of any two of them shall be final upon the parties to such dispute, and upon all parties holding under them.
(Source: R.S. 1874, p. 527.)

(765 ILCS 130/10) (from Ch. 54, par. 10)
Sec. 10. The decision of the fence viewers shall be reduced to writing; shall contain a description of the fence, and of the proportion to be maintained by each, and their decision upon any other point in dispute between the parties, submitted to them as aforesaid; and shall be forthwith filed in the office of the town clerk, or in the office of the county clerk in counties which shall not have adopted township organization.
(Source: R.S. 1874, p. 527.)

(765 ILCS 130/10.1) (from Ch. 54, par. 10.1)
Sec. 10.1. If for any reason the fence viewers shall fail to make a decision within 90 days after the matter has been submitted to them, either the county board or the township board of trustees may assume jurisdiction of the matter and make a decision thereon. If neither the county board nor the township board of trustees makes a decision thereon within 60 days after the expiration of such 90 day period, either party may petition the circuit court of the county in which the fence is located to make the decision thereon and in such case the circuit court shall have original jurisdiction to hear and decide the matter.
(Source: P.A. 84-339.)

(765 ILCS 130/11) (from Ch. 54, par. 11)
Sec. 11. If any person who is liable to contribute to the erection or reparation of a division fence shall neglect or refuse to make or repair his proportion of such fence, the party injured, after giving 60 days' notice, in writing, that a fence should be erected, or 10 days' notice, in writing, that the reparation of a fence is necessary, may make or repair the same at the expense of the party so neglecting or refusing, to be recovered from him, with costs of suit, in the circuit court; and the party so neglecting or refusing, after notice in writing, shall be liable to the party injured for all damages which shall thereby accrue.
(Source: P.A. 79-1362.)

(765 ILCS 130/12) (from Ch. 54, par. 12)
Sec. 12. Whenever a division fence shall be injured or destroyed by fire, floods, or other casualty, the person bound to make and repair such fence, or any part thereof, shall make or repair the same, or his just proportion thereof, within ten days after he shall be thereto required by any person interested therein--such requisition to be in writing, and signed by the party making the same: Provided, that when a flood gate or that portion of a division fence which crosses a stream or natural water course is destroyed by flood, the person bound to make or repair the same shall make or repair the same or his just proportion thereof within two days after he shall be thereto required by any interested person.
(Source: Laws 1919, p. 569.)

(765 ILCS 130/13) (from Ch. 54, par. 13)
Sec. 13. If such person shall neglect or refuse to make or repair his proportion of such fence or flood gate within the periods specified in section 12 of this Act, the party injured may make or repair the same at the expense of the party so refusing or neglecting, to be recovered with costs of suit.
(Source: Laws 1919, p. 569.)

(765 ILCS 130/14) (from Ch. 54, par. 14)
Sec. 14. If any person is disposed to remove a division fence, or part thereof, owned by him or her, and allow his or her lands to be uncultivated and not used for pasture purposes, after having first given the adjoining owner one year's notice, in writing, of his or her intention so to do and having received such adjoining owner's permission, he or she may, at any time thereafter, remove the same, unless such adjoining owner shall previously cause the value of the fence to be ascertained by fence viewers, selected as hereinbefore provided, and pay or tender the same to such person; provided that if, in accordance with such provisions, the fence has been removed entirely and a new one erected, any person who seeks to make use of the new fence shall pay to the owner one-half of the original cost thereof. With reference to the removal or use of a fence as set forth in this Section, a landlord shall be responsible for the acts of a tenant.
(Source: P.A. 84-551.)

(765 ILCS 130/15) (from Ch. 54, par. 15)
Sec. 15. If any such fence shall be removed without such notice, the party removing the same shall pay to the party injured all such damages as he may thereby sustain, to be recovered with costs of suit.
(Source: R.S. 1874, p. 527.)

(765 ILCS 130/16) (from Ch. 54, par. 16)
Sec. 16. When a person has made a fence on an inclosure which afterward on making division lines is found to be on the land of another, and the same has occurred through mistake, such first person may enter on the land of the other and remove his fence and material within six months after such line has been run.
(Source: R.S. 1874, p. 527.)

(765 ILCS 130/17) (from Ch. 54, par. 17)
Sec. 17. But such fence shall not be removed if it was made of material taken from the land on which it is built, until the party pays or tenders to the owner of the land the value of such material, to be ascertained by the fence viewers; nor shall a fence be removed at a time when the removal will throw open or expose the crops of either party, but it may be removed within a reasonable time after the crops are secured, although the six months above specified have passed.
(Source: Laws 1951, p. 1734.)

(765 ILCS 130/18) (from Ch. 54, par. 18)
Sec. 18. Fence viewers may examine witnesses on any and all questions submitted to them, and either of such fence viewers shall have power to issue subpoenas for, and administer oaths to such witnesses.
(Source: R.S. 1874, p. 527.)

(765 ILCS 130/19) (from Ch. 54, par. 19)
Sec. 19. Fence viewers shall be entitled to $15 per day, each, for the time necessarily spent as above provided, to be paid in the first instance by the party requiring the services; and all expenses of the view shall be borne equally between the parties, except in case of view to appraise damages for neglect or refusal to make or maintain a just proportion of a division fence, in which case the costs of view shall be paid by the party in default, and may be recovered as part of the damages assessed.
(Source: P.A. 84-369.)

(765 ILCS 130/20) (from Ch. 54, par. 20)
Sec. 20. If any horse, mule or ass, or any neat cattle, hogs or sheep, or other domestic animals, shall break into any person's inclosure, the fence being good and sufficient, the owner of such animal or animals shall be liable, in a civil action, to make good all damages to the owner or occupier of the inclosure. This section shall not be construed to require such fence, in order to maintain an action for injuries done by animals running at large contrary to law.
(Source: Laws 1935, p. 880.)

(765 ILCS 130/21) (from Ch. 54, par. 21)
Sec. 21. If any such animal or animals shall break into an enclosure surrounded by a fence of the height and sufficiency prescribed by this act, or shall be wrongfully upon the premises of another, the owner or occupier of such enclosure or premises may take into possession such animal or animals trespassing, and keep the same until damages, with reasonable charges for keeping and feeding, and all costs of action be paid, to be recovered in the circuit court, and any person who shall take or rescue any such animal so taken up from the possession of the holder of the animal without such holder's consent, shall be liable to a fine of not less than 3 nor more than 5 dollars for each of such animals so rescued, to be recovered in the circuit court of the county where such offense has been committed, for the use of the school fund of the proper county. Within 24 hours after taking such animal into his or her possession, such holder of the animal shall give notice to the owner thereof, if known, or if unknown, he or she shall post notices at some public place near the premises.
(Source: P.A. 83-337.)



765 ILCS 135/ - Water Dam Use Act.

(765 ILCS 135/0.01) (from Ch. 96 1/2, par. 8150)
Sec. 0.01. Short title. This Act may be cited as the Water Dam Use Act.
(Source: P.A. 86-1324.)

(765 ILCS 135/1) (from Ch. 96 1/2, par. 8151)
Sec. 1. That in any and all cases where different persons have the right to use, in separate or distinct quantities or proportions, the water or water-power furnished by a dam across any river in this state, it shall be lawful for such person and the owner or owners of such dam and water-power to fix and determine upon some fair, impartial and reasonable mode and manner by a system of weirs, or weirs and floats, or other reasonable plan of measuring and delivering to each person entitled to use the water or water-power furnished by such dam, his just share or proportion thereof, which regulation, when made and acknowledged by such persons and the owner or owners of such dam and water-power, and recorded in the recorder's office of the county in which such dam is situated, shall be binding upon all persons entitled to use the water or water-power furnished by such dam; and in case any such dam is owned by a corporation, such corporation may by by-law or resolution entered upon a book kept by the corporation and subject to the free inspection of all persons interested make such regulations: Provided, however, that in all cases the regulations made for measuring and delivering such water or water-power shall fairly and impartially apportion the same to each person entitled to the use of the same according to his just share thereof: And, provided, further, that nothing in this act contained shall be construed to impair any covenant, contract or agreement heretofore executed to any person or corporation for water or water-power or their legal rights thereto.
(Source: Laws 1877, p. 138.)



765 ILCS 140/ - Adjacent Landowner Excavation Protection Act.

(765 ILCS 140/0.01) (from Ch. 111 1/2, par. 3300)
Sec. 0.01. Short title. This Act may be cited as the Adjacent Landowner Excavation Protection Act.
(Source: P.A. 86-1324.)

(765 ILCS 140/1) (from Ch. 111 1/2, par. 3301)
Sec. 1.
Each adjacent owner is entitled to the continuous lateral and subjacent support which his land receives from the adjoining land, subject to the right of the owner of the adjoining land to make proper and usual excavations on the same for purposes of construction or improvements, under the following conditions:
1. Any owner or possessor of land intending to make or to permit an excavation to be made on his land shall give due and reasonable notice in writing to the owner or owners of adjoining lands and of adjoining buildings and other structures stating the depth to which the excavation is intended to be made and when the excavation will begin. If the excavation is to be of a depth of not more than the standard depth of foundations, as herein defined, and if it appears that the excavation is to be of a greater depth than the walls or foundations of any adjoining building or other structure and is to be so close as to endanger the building or other structure in any way, then the owner of the building or other structure on the adjoining land shall be allowed a reasonable time, but in no event less than thirty (30) days, in which to take measures to protect the same from any damage or in which to extend the foundations thereof, and he must be given, for the said purpose, a license to enter on the land on which the excavation is to be or is being made.
2. Any owner or possessor of land upon which an excavation is made, who does not comply with the provisions of subparagraph 1, when so required, is liable to the owner of adjacent property for any damage to the land or to any buildings or other structure thereon arising from such excavation, and is also liable to occupants and tenants of the adjoining land or structures for any damage to their property or business, proximately resulting from injury to such land or structures, caused by the failure of such owner or possessor to so comply.
3. In making any excavation, reasonable care and precautions shall be taken to sustain the adjoining land as such, without regard to any building or other structure which may be thereon, and there is no liability for damage done to any building or other structure by reason of the excavation except as herein provided or otherwise provided or allowed by law.
4. Standard depth of foundations, as used herein, is a depth of eight (8) feet below the established grade of a street, highway or other public way upon which such land abuts, or if there is no established grade, below the surface of the adjoining land.
5. If the excavation is intended to be or is deeper than the standard depth of foundations as herein defined, then the owner of the land on which the excavation is being made, if given the necessary license to enter on adjoining land, and not otherwise, shall protect the said adjoining land and any building or other structure thereon, without cost to the owner thereof, by furnishing lateral and subjacent support to said adjoining land and all buildings and structures thereon, in such a manner as to protect the same from any damage by reason of the excavation and shall be liable to the owner of such property for any damage to the land or to any buildings or other structures thereon.
6. The owner or possessor of the land upon which the excavation is being made shall also be liable to occupants and tenants of such adjoining lands or structures thereon for any damage to their property or business, proximately resulting from injury to such land or structures, caused by the failure of such owners or possessor, making such excavation, to fulfill the duty set forth in subparagraph 5.
(Source: Laws 1957, p. 1102.)



765 ILCS 145/ - Transmission Line Prescriptive Right Prohibition Act.

(765 ILCS 145/0.01) (from Ch. 134, par. 14.9)
Sec. 0.01. Short title. This Act may be cited as the Transmission Line Prescriptive Right Prohibition Act.
(Source: P.A. 86-1324.)

(765 ILCS 145/1) (from Ch. 134, par. 15)
Sec. 1. Whenever any wire, pole or cable used for any telegraph, telephone, electric light or other electric purpose, or for the purpose of communication, is or shall be attached to or does or shall extend upon or over any building or land, no lapse of time whatever shall raise a presumption of any grant of, or justify a prescriptive right to, such attachment or extension.
(Source: Laws 1887, p. 298.)



765 ILCS 150/ - Industrialized Residential Structure Deed Restriction Act.

(765 ILCS 150/1)
Sec. 1. Short title. This Act may be cited as the Industrialized Residential Structure Deed Restriction Act.
(Source: P.A. 96-724, eff. 1-1-10.)

(765 ILCS 150/5)
Sec. 5. Definitions. As used in this Act:
"Industrialized residential structure" means a manufactured housing unit that is intended to contain or contains only one or 2 dwelling units and is constructed in conformance with a model building code published by a model code organization.
"Manufactured housing unit" has the meaning ascribed to that term in the Illinois Manufactured Housing and Mobile Home Safety Act.
"Model code organization" has the meaning ascribed to that term in 77 Ill. Adm. Code 880.10.
(Source: P.A. 96-724, eff. 1-1-10.)

(765 ILCS 150/10)
Sec. 10. Deed restriction or restrictive covenant concerning erection of industrialized residential structure.
(a) Except as provided in Section 15 of this Act, a deed restriction or restrictive covenant may not prohibit or restrict the erection of an industrialized residential structure on real property.
(b) This Section does not require a property owner to erect an industrialized residential structure on the owner's property.
(Source: P.A. 96-724, eff. 1-1-10.)

(765 ILCS 150/15)
Sec. 15. Aesthetic compatibility requirement permitted. A deed restriction, restrictive covenant, or agreement that applies uniformly to all homes and industrialized residential structures in a subdivision may impose the same aesthetic compatibility requirements on an industrialized residential structure in the subdivision that are applicable to all residential structures in the subdivision.
(Source: P.A. 96-724, eff. 1-1-10.)

(765 ILCS 150/20)
Sec. 20. Application. This Act applies only to deed restrictions or restrictive covenants that are recorded on or after the effective date of this Act.
(Source: P.A. 96-724, eff. 1-1-10.)



765 ILCS 155/ - Transfer Fee Covenant Act.

(765 ILCS 155/1)
Sec. 1. Short title. This Act may be cited as the Transfer Fee Covenant Act.
(Source: P.A. 96-1345, eff. 1-1-11.)

(765 ILCS 155/5)
Sec. 5. Legislative findings. The General Assembly finds and declares that the public policy of this State favors the marketability of real property and the transferability of interests in real property free of title defects or unreasonable restraints on alienation. The General Assembly further finds and declares that transfer fee covenants violate this public policy by impairing the marketability and transferability of real property and by constituting an unreasonable restraint on alienation regardless of the duration of the covenants or the amount of the transfer fees, and do not run with the title to the property or bind subsequent owners of the property under common law or equitable principles.
(Source: P.A. 96-1345, eff. 1-1-11.)

(765 ILCS 155/10)
Sec. 10. Definitions. As used in this Act:
"Transfer" means the sale, gift, conveyance, assignment, inheritance, or other transfer of an ownership interest in real property located in this State.
"Transfer fee" means a fee or charge required by a transfer fee covenant and payable upon the transfer of an interest in real property, or payable for the right to make or accept such transfer, regardless of whether the fee or charge is a fixed amount or is determined as a percentage of the value of the property, the purchase price, or other consideration given for the transfer. The following are not transfer fees for purposes of this Act:
(1) any consideration payable by the grantee to the

grantor for the interest in real property being transferred, including any subsequent additional consideration for the property payable by the grantee based upon any subsequent appreciation, development, or sale of the property. For the purposes of this paragraph (1), an interest in real property may include a separate mineral estate and its appurtenant surface access rights;

(2) any commission payable to a licensed real estate

broker for the transfer of real property under an agreement between the broker and the grantor or the grantee, including any subsequent additional commission for that transfer payable by the grantor or the grantee based upon any subsequent appreciation, development, or sale of the property;

(3) any interest, charges, fees, or other amounts

payable by a borrower to a lender under a loan secured by a mortgage against real property, including but not limited to any fee payable to the lender for consenting to an assumption of the loan or a transfer of the real property subject to the mortgage, any fees or charges payable to the lender for estoppel letters or certificates, and any other consideration allowed by law and payable to the lender in connection with the loan;

(4) any rent, reimbursement, charge, fee, or other

amount payable by a lessee to a lessor under a lease, including but not limited to any fee payable to the lessor for consenting to an assignment, subletting, encumbrance, or transfer of the lease;

(5) any consideration payable to the holder of an

option to purchase an interest in real property or the holder of a right of first refusal or first offer to purchase an interest in real property for waiving, releasing, or not exercising the option or right upon the transfer of the property to another person;

(6) any tax, fee, charge, assessment, fine, or other

amount payable to or imposed by a governmental authority, as long as such tax, fee, charge, assessment, fine, or other amount payable is not imposed or payable by virtue of a covenant or declaration;

(7) any fee, charge, assessment, fine, or other

amount payable to a homeowners', condominium, cooperative, mobile home, or property owners' association pursuant to a declaration or covenant or law applicable to such association, including, but not limited to, fees or charges payable for estoppel letters or certificates issued by the association or its authorized agent; or

(8) Any fee, charge, assessment or other amount

payable to an entity exempt from taxation under Section 501(c)(3) of the Internal Revenue Code whose purpose includes the conservation of land, natural areas, open space or water areas or the preservation of native plants or animals, biotic communities or geographic formations located within the same subdivision or planned unit development or within one-half mile of the real property to which the transfer fee covenant attaches for the exclusive or non-exclusive use and benefit of the owners of that real property.

"Transfer fee covenant" means a declaration or covenant purporting to affect real property which requires or purports to require the payment of a transfer fee to the declarant or other person specified in the declaration or covenant or to their successors or assigns upon a subsequent transfer of an interest in the real property.
(Source: P.A. 96-1345, eff. 1-1-11.)

(765 ILCS 155/15)
Sec. 15. Transfer fee covenant prohibition. A transfer fee covenant recorded in this State on or after the effective date of this Act shall not run with the title to real property and is not binding on or enforceable at law or in equity against any subsequent owner, purchaser, or mortgagee of any interest in real property as an equitable servitude or otherwise. Any lien purporting to secure the payment of a transfer fee under a transfer fee covenant recorded in this State on or after the effective date of this Act is void and unenforceable. This Section does not mean that a transfer fee covenant or lien recorded in this State before the effective date of this Act is presumed valid and enforceable.
(Source: P.A. 96-1345, eff. 1-1-11.)



765 ILCS 160/ - Common Interest Community Association Act.

Article 1 - Common Interest Community Association Act

(765 ILCS 160/Art. 1 heading)

(765 ILCS 160/1-1)
Sec. 1-1. Short title. This Article may be cited as the Common Interest Community Association Act, and references in this Article to "this Act" mean this Article.
(Source: P.A. 96-1400, eff. 7-29-10.)

(765 ILCS 160/1-5)
Sec. 1-5. Definitions. As used in this Act, unless the context otherwise requires:
"Acceptable technological means" includes, without limitation, electronic transmission over the Internet or other network, whether by direct connection, intranet, telecopier, electronic mail, and any generally available technology that, by rule of the association, is deemed to provide reasonable security, reliability, identification, and verifiability.
"Association" or "common interest community association" means the association of all the members of a common interest community, acting pursuant to bylaws or an operating agreement through its duly elected board of managers or board of directors.
"Board" means a common interest community association's board of managers or board of directors, whichever is applicable.
"Board member" or "member of the board" means a member of the board of managers or the board of directors, whichever is applicable.
"Board of directors" means, for a common interest community that has been incorporated as an Illinois not-for-profit corporation, the group of people elected by the members of a common interest community as the governing body to exercise for the members of the common interest community association all powers, duties, and authority vested in the board of directors under this Act and the common interest community association's declaration and bylaws.
"Board of managers" means, for a common interest community that is an unincorporated association or organized as a limited liability company, the group of people elected by the members of a common interest community as the governing body to exercise for the members of the common interest community association all powers, duties, and authority vested in the board of managers under this Act and the common interest community association's declaration, bylaws, or operating agreement.
"Building" means all structures, attached or unattached, containing one or more units.
"Common areas" means the portion of the property other than a unit.
"Common expenses" means the proposed or actual expenses affecting the property, including reserves, if any, lawfully assessed by the common interest community association.
"Common interest community" means real estate other than a condominium or cooperative with respect to which any person by virtue of his or her ownership of a partial interest or a unit therein is obligated to pay for the maintenance, improvement, insurance premiums or real estate taxes of common areas described in a declaration which is administered by an association. "Common interest community" may include, but not be limited to, an attached or detached townhome, villa, or single-family home. A "common interest community" does not include a master association.
"Community instruments" means all documents and authorized amendments thereto recorded by a developer or common interest community association, including, but not limited to, the declaration, bylaws, operating agreement, plat of survey, and rules and regulations.
"Declaration" means any duly recorded instruments, however designated, that have created a common interest community and any duly recorded amendments to those instruments.
"Developer" means any person who submits property legally or equitably owned in fee simple by the person to the provisions of this Act, or any person who offers units legally or equitably owned in fee simple by the person for sale in the ordinary course of such person's business, including any successor to such person's entire interest in the property other than the purchaser of an individual unit.
"Developer control" means such control at a time prior to the election of the board of the common interest community association by a majority of the members other than the developer.
"Electronic transmission" means any form of communication, not directly involving the physical transmission of paper, that creates a record that may be retained, retrieved, and reviewed by a recipient and that may be directly reproduced in paper form by the recipient through an automated process.
"Majority" or "majority of the members" means the owners of more than 50% in the aggregate in interest of the undivided ownership of the common elements. Any specified percentage of the members means such percentage in the aggregate in interest of such undivided ownership. "Majority" or "majority of the members of the board of the common interest community association" means more than 50% of the total number of persons constituting such board pursuant to the bylaws or operating agreement. Any specified percentage of the members of the common interest community association means that percentage of the total number of persons constituting such board pursuant to the bylaws or operating agreement.
"Management company" or "community association manager" means a person, partnership, corporation, or other legal entity entitled to transact business on behalf of others, acting on behalf of or as an agent for an association for the purpose of carrying out the duties, responsibilities, and other obligations necessary for the day to day operation and management of any property subject to this Act.
"Meeting of the board" or "board meeting" means any gathering of a quorum of the members of the board of the common interest community association held for the purpose of conducting board business.
"Member" means the person or entity designated as an owner and entitled to one vote as defined by the community instruments. The terms "member" and "unit owner" may be used interchangeably as defined by the community instruments, except in situations in which a matter of legal title to the unit is involved or at issue, in which case the term "unit owner" would be the applicable term used.
"Membership" means the collective group of members entitled to vote as defined by the community instruments.
"Parcel" means the lot or lots or tract or tracts of land described in the declaration as part of a common interest community.
"Person" means a natural individual, corporation, partnership, trustee, or other legal entity capable of holding title to real property.
"Plat" means a plat or plats of survey of the parcel and of all units in the common interest community, which may consist of a three-dimensional horizontal and vertical delineation of all such units, structures, easements, and common areas on the property.
"Prescribed delivery method" means mailing, delivering, posting in an association publication that is routinely mailed to all members, electronic transmission, or any other delivery method that is approved in writing by the member and authorized by the community instruments.
"Property" means all the land, property, and space comprising the parcel, all improvements and structures erected, constructed or contained therein or thereon, including any building and all easements, rights, and appurtenances belonging thereto, and all fixtures and equipment intended for the mutual use, benefit, or enjoyment of the members, under the authority or control of a common interest community association.
"Purchaser" means any person or persons, other than the developer, who purchase a unit in a bona fide transaction for value.
"Record" means to record in the office of the recorder of the county wherein the property is located.
"Reserves" means those sums paid by members which are separately maintained by the common interest community association for purposes specified by the declaration and bylaws of the common interest community association.
"Unit" means a part of the property designed and intended for any type of independent use.
"Unit owner" means the person or persons whose estates or interests, individually or collectively, aggregate fee simple absolute ownership of a unit.
(Source: P.A. 98-1042, eff. 1-1-15; 99-41, eff. 7-14-15; 99-612, eff. 1-1-17.)

(765 ILCS 160/1-10)
Sec. 1-10. Applicability. Unless expressly provided otherwise herein, the provisions of this Act are applicable to all common interest community associations in this State.
(Source: P.A. 96-1400, eff. 7-29-10.)

(765 ILCS 160/1-15)
Sec. 1-15. Construction, interpretation, and validity of community instruments.
(a) Except to the extent otherwise provided by the declaration or other community instruments, the terms defined in Section 1-5 of this Act shall be deemed to have the meaning specified therein unless the context otherwise requires.
(b) (Blank).
(c) A provision in the declaration limiting ownership, rental, or occupancy of a unit to a person 55 years of age or older shall be valid and deemed not to be in violation of Article 3 of the Illinois Human Rights Act provided that the person or the immediate family of a person owning, renting, or lawfully occupying such unit prior to the recording of the initial declaration shall not be deemed to be in violation of such age restriction so long as they continue to own or reside in such unit.
(d) Every common interest community association shall define a member and its relationship to the units or unit owners in its community instruments.
(Source: P.A. 99-472, eff. 6-1-16.)

(765 ILCS 160/1-20)
Sec. 1-20. Amendments to the declaration, bylaws, or operating agreement.
(a) The administration of every property shall be governed by the declaration and bylaws or operating agreement, which may either be embodied in the declaration or in a separate instrument, a true copy of which shall be appended to and recorded with the declaration. No modification or amendment of the declaration, bylaws, or operating agreement shall be valid unless the same is set forth in an amendment thereof and such amendment is duly recorded. An amendment of the declaration, bylaws, or operating agreement shall be deemed effective upon recordation, unless the amendment sets forth a different effective date.
(b) Unless otherwise provided by this Act, amendments to community instruments authorized to be recorded shall be executed and recorded by the president of the board or such other officer authorized by the common interest community association or the community instruments.
(c) If an association that currently permits leasing amends its declaration, bylaws, or rules and regulations to prohibit leasing, nothing in this Act or the declarations, bylaws, rules and regulations of an association shall prohibit a unit owner incorporated under 26 USC 501(c)(3) which is leasing a unit at the time of the prohibition from continuing to do so until such time that the unit owner voluntarily sells the unit; and no special fine, fee, dues, or penalty shall be assessed against the unit owner for leasing its unit.
(d) No action to incorporate a common interest community as a municipality shall commence until an instrument agreeing to incorporation has been signed by two-thirds of the members.
(e) If the community instruments require approval of any mortgagee or lienholder of record and the mortgagee or lienholder of record receives a request to approve or consent to the amendment to the community instruments, the mortgagee or lienholder of record is deemed to have approved or consented to the request unless the mortgagee or lienholder of record delivers a negative response to the requesting party within 60 days after the mailing of the request. A request to approve or consent to an amendment to the community instruments that is required to be sent to a mortgagee or lienholder of record shall be sent by certified mail.
(Source: P.A. 99-41, eff. 7-14-15; 100-292, eff. 1-1-18.)

(765 ILCS 160/1-25)
Sec. 1-25. Board of managers, board of directors, duties, elections, and voting.
(a) Elections shall be held in accordance with the community instruments, provided that an election shall be held no less frequently than once every 24 months, for the board of managers or board of directors from among the membership of a common interest community association.
(b) (Blank).
(c) The members of the board shall serve without compensation, unless the community instruments indicate otherwise.
(d) No member of the board or officer shall be elected for a term of more than 4 years, but officers and board members may succeed themselves.
(e) If there is a vacancy on the board, the remaining members of the board may fill the vacancy by a two-thirds vote of the remaining board members until the next annual meeting of the membership or until members holding 20% of the votes of the association request a meeting of the members to fill the vacancy for the balance of the term. A meeting of the members shall be called for purposes of filling a vacancy on the board no later than 30 days following the filing of a petition signed by membership holding 20% of the votes of the association requesting such a meeting.
(f) There shall be an election of a:
(1) president from among the members of the board,

who shall preside over the meetings of the board and of the membership;

(2) secretary from among the members of the board,

who shall keep the minutes of all meetings of the board and of the membership and who shall, in general, perform all the duties incident to the office of secretary; and

(3) treasurer from among the members of the board,

who shall keep the financial records and books of account.

(g) If no election is held to elect board members within the time period specified in the bylaws, or within a reasonable amount of time thereafter not to exceed 90 days, then 20% of the members may bring an action to compel compliance with the election requirements specified in the bylaws or operating agreement. If the court finds that an election was not held to elect members of the board within the required period due to the bad faith acts or omissions of the board of managers or the board of directors, the members shall be entitled to recover their reasonable attorney's fees and costs from the association. If the relevant notice requirements have been met and an election is not held solely due to a lack of a quorum, then this subsection (g) does not apply.
(h) Where there is more than one owner of a unit and there is only one member vote associated with that unit, if only one of the multiple owners is present at a meeting of the membership, he or she is entitled to cast the member vote associated with that unit.
(h-5) A member may vote:
(1) by proxy executed in writing by the member or by

his or her duly authorized attorney in fact, provided, however, that the proxy bears the date of execution. Unless the community instruments or the written proxy itself provide otherwise, proxies will not be valid for more than 11 months after the date of its execution; or

(2) by submitting an association-issued ballot in

person at the election meeting; or

(3) by submitting an association-issued ballot to the

association or its designated agent by mail or other means of delivery specified in the declaration or bylaws; or

(4) by any electronic or acceptable technological

means.

Votes cast under any paragraph of this subsection (h-5) are valid for the purpose of establishing a quorum.
(i) The association may, upon adoption of the appropriate rules by the board, conduct elections by electronic or acceptable technological means. Members may not vote by proxy in board elections. Instructions regarding the use of electronic means or acceptable technological means for voting shall be distributed to all members not less than 10 and not more than 30 days before the election meeting. The instruction notice must include the names of all candidates who have given the board or its authorized agent timely written notice of their candidacy and must give the person voting through electronic or acceptable technological means the opportunity to cast votes for candidates whose names do not appear on the ballot. The board rules shall provide and the instructions provided to the member shall state that a member who submits a vote using electronic or acceptable technological means may request and cast a ballot in person at the election meeting, and thereby void any vote previously submitted by that member.
(j) Upon proof of purchase, the purchaser of a unit from a seller other than the developer pursuant to an installment contract for purchase shall, during such times as he or she resides in the unit, be counted toward a quorum for purposes of election of members of the board at any meeting of the membership called for purposes of electing members of the board, shall have the right to vote for the members of the board of the common interest community association and to be elected to and serve on the board unless the seller expressly retains in writing any or all of such rights.
(Source: P.A. 98-1042, eff. 1-1-15; 99-41, eff. 7-14-15.)

(765 ILCS 160/1-30)
Sec. 1-30. Board duties and obligations; records.
(a) The board shall meet at least 4 times annually.
(b) A common interest community association may not enter into a contract with a current board member, or with a corporation, limited liability company, or partnership in which a board member or a member of his or her immediate family has 25% or more interest, unless notice of intent to enter into the contract is given to members within 20 days after a decision is made to enter into the contract and the members are afforded an opportunity by filing a petition, signed by 20% of the membership, for an election to approve or disapprove the contract; such petition shall be filed within 20 days after such notice and such election shall be held within 30 days after filing the petition. For purposes of this subsection, a board member's immediate family means the board member's spouse, parents, siblings, and children.
(c) The bylaws or operating agreement shall provide for the maintenance, repair, and replacement of the common areas and payments therefor, including the method of approving payment vouchers.
(d) (Blank).
(e) The association may engage the services of a manager or management company.
(f) The association shall have one class of membership unless the declaration, bylaws, or operating agreement provide otherwise; however, this subsection (f) shall not be construed to limit the operation of subsection (c) of Section 1-20 of this Act.
(g) The board shall have the power, after notice and an opportunity to be heard, to levy and collect reasonable fines from members or unit owners for violations of the declaration, bylaws, operating agreement, and rules and regulations of the common interest community association.
(h) Other than attorney's fees and court or arbitration costs, no fees pertaining to the collection of a member's or unit owner's financial obligation to the association, including fees charged by a manager or managing agent, shall be added to and deemed a part of a member's or unit owner's respective share of the common expenses unless: (i) the managing agent fees relate to the costs to collect common expenses for the association; (ii) the fees are set forth in a contract between the managing agent and the association; and (iii) the authority to add the management fees to a member's or unit owner's respective share of the common expenses is specifically stated in the declaration, bylaws, or operating agreement of the association.
(i) Board records.
(1) The board shall maintain the following records of

the association and make them available for examination and copying at convenient hours of weekdays by any member or unit owner in a common interest community subject to the authority of the board, their mortgagees, and their duly authorized agents or attorneys:

(i) Copies of the recorded declaration, other

community instruments, other duly recorded covenants and bylaws and any amendments, articles of incorporation, articles of organization, annual reports, and any rules and regulations adopted by the board shall be available. Prior to the organization of the board, the developer shall maintain and make available the records set forth in this paragraph (i) for examination and copying.

(ii) Detailed and accurate records in

chronological order of the receipts and expenditures affecting the common areas, specifying and itemizing the maintenance and repair expenses of the common areas and any other expenses incurred, and copies of all contracts, leases, or other agreements entered into by the board shall be maintained.

(iii) The minutes of all meetings of the board

which shall be maintained for not less than 7 years.

(iv) With a written statement of a proper

purpose, ballots and proxies related thereto, if any, for any election held for the board and for any other matters voted on by the members, which shall be maintained for not less than one year.

(v) With a written statement of a proper purpose,

such other records of the board as are available for inspection by members of a not-for-profit corporation pursuant to Section 107.75 of the General Not For Profit Corporation Act of 1986 shall be maintained.

(vi) With respect to units owned by a land trust,

a living trust, or other legal entity, the trustee, officer, or manager of the entity may designate, in writing, a person to cast votes on behalf of the member or unit owner and a designation shall remain in effect until a subsequent document is filed with the association.

(2) Where a request for records under this subsection

is made in writing to the board or its agent, failure to provide the requested record or to respond within 30 days shall be deemed a denial by the board.

(3) A reasonable fee may be charged by the board for

the cost of retrieving and copying records properly requested.

(4) If the board fails to provide records properly

requested under paragraph (1) of this subsection (i) within the time period provided in that paragraph (1), the member may seek appropriate relief and shall be entitled to an award of reasonable attorney's fees and costs if the member prevails and the court finds that such failure is due to the acts or omissions of the board of managers or the board of directors.

(j) The board shall have standing and capacity to act in a representative capacity in relation to matters involving the common areas or more than one unit, on behalf of the members or unit owners as their interests may appear.
(Source: P.A. 98-232, eff. 1-1-14; 98-241, eff. 8-9-13; 98-756, eff. 7-16-14; 99-41, eff. 7-14-15.)

(765 ILCS 160/1-35)
Sec. 1-35. Member powers, duties, and obligations.
(a) The provisions of this Act, the declaration, bylaws, other community instruments, and rules and regulations that relate to the use of an individual unit or the common areas shall be applicable to any person leasing a unit and shall be deemed to be incorporated in any lease executed or renewed on or after the effective date of this Act. Unless otherwise provided in the community instruments, with regard to any lease entered into subsequent to the effective date of this Act, the unit owner leasing the unit shall deliver a copy of the signed lease to the association or if the lease is oral, a memorandum of the lease, not later than the date of occupancy or 10 days after the lease is signed, whichever occurs first.
(b) If there are multiple owners of a single unit, only one of the multiple owners shall be eligible to serve as a member of the board at any one time, unless the unit owner owns another unit independently.
(c) Two-thirds of the membership may remove a board member as a director at a duly called special meeting.
(d) In the event of any resale of a unit in a common interest community association by a member or unit owner other than the developer, the board shall make available for inspection to the prospective purchaser, upon demand, the following:
(1) A copy of the declaration, other instruments, and

any rules and regulations.

(2) A statement of any liens, including a statement

of the account of the unit setting forth the amounts of unpaid assessments and other charges due and owing.

(3) A statement of any capital expenditures

anticipated by the association within the current or succeeding 2 fiscal years.

(4) A statement of the status and amount of any

reserve or replacement fund and any other fund specifically designated for association projects.

(5) A copy of the statement of financial condition of

the association for the last fiscal year for which such a statement is available.

(6) A statement of the status of any pending suits or

judgments in which the association is a party.

(7) A statement setting forth what insurance coverage

is provided for all members or unit owners by the association for common properties.

The principal officer of the board or such other officer as is specifically designated shall furnish the above information within 30 days after receiving a written request for such information.
A reasonable fee covering the direct out-of-pocket cost of copying and providing such information may be charged by the association or the board to the unit seller for providing the information.
(Source: P.A. 97-605, eff. 8-26-11; 97-1090, eff. 8-24-12; 98-842, eff. 1-1-15.)

(765 ILCS 160/1-40)
Sec. 1-40. Meetings.
(a) Notice of any membership meeting shall be given detailing the time, place, and purpose of such meeting no less than 10 and no more than 30 days prior to the meeting through a prescribed delivery method.
(b) Meetings.
(1) Twenty percent of the membership shall

constitute a quorum, unless the community instruments indicate a lesser amount.

(2) The membership shall hold an annual meeting. The

board of directors may be elected at the annual meeting.

(3) Special meetings of the board may be called by

the president, by 25% of the members of the board, or by any other method that is prescribed in the community instruments. Special meetings of the membership may be called by the president, the board, 20% of the membership, or any other method that is prescribed in the community instruments.

(4) Except to the extent otherwise provided by this

Act, the board shall give the members notice of all board meetings at least 48 hours prior to the meeting by sending notice by using a prescribed delivery method or by posting copies of notices of meetings in entranceways, elevators, or other conspicuous places in the common areas of the common interest community at least 48 hours prior to the meeting except where there is no common entranceway for 7 or more units, the board may designate one or more locations in the proximity of these units where the notices of meetings shall be posted. The board shall give members notice of any board meeting, through a prescribed delivery method, concerning the adoption of (i) the proposed annual budget, (ii) regular assessments, or (iii) a separate or special assessment within 10 to 60 days prior to the meeting, unless otherwise provided in Section 1-45 (a) or any other provision of this Act.

(5) Meetings of the board shall be open to any unit

owner, except that the board may close any portion of a noticed meeting or meet separately from a noticed meeting: (i) to discuss litigation when an action against or on behalf of the particular association has been filed and is pending in a court or administrative tribunal, or when the common interest community association finds that such an action is probable or imminent, (ii) to discuss third party contracts or information regarding appointment, employment, engagement, or dismissal of an employee, independent contractor, agent, or other provider of goods and services, (iii) to interview a potential employee, independent contractor, agent, or other provider of goods and services, (iv) to discuss violations of rules and regulations of the association, (v) to discuss a member's or unit owner's unpaid share of common expenses, or (vi) to consult with the association's legal counsel. Any vote on these matters shall be taken at a meeting or portion thereof open to any member.

(6) The board must reserve a portion of the meeting

of the board for comments by members; provided, however, the duration and meeting order for the member comment period is within the sole discretion of the board.

(Source: P.A. 99-567, eff. 1-1-17.)

(765 ILCS 160/1-45)
Sec. 1-45. Finances.
(a) Each member shall receive through a prescribed delivery method, at least 30 days but not more than 60 days prior to the adoption thereof by the board, a copy of the proposed annual budget together with an indication of which portions are intended for reserves, capital expenditures or repairs or payment of real estate taxes.
(b) The board shall provide all members with a reasonably detailed summary of the receipts, common expenses, and reserves for the preceding budget year. The board shall (i) make available for review to all members an itemized accounting of the common expenses for the preceding year actually incurred or paid, together with an indication of which portions were for reserves, capital expenditures or repairs or payment of real estate taxes and with a tabulation of the amounts collected pursuant to the budget or assessment, and showing the net excess or deficit of income over expenditures plus reserves or (ii) provide a consolidated annual independent audit report of the financial status of all fund accounts within the association.
(c) If an adopted budget or any separate assessment adopted by the board would result in the sum of all regular and separate assessments payable in the current fiscal year exceeding 115% of the sum of all regular and separate assessments payable during the preceding fiscal year, the common interest community association, upon written petition by members with 20% of the votes of the association delivered to the board within 14 days of the board action, shall call a meeting of the members within 30 days of the date of delivery of the petition to consider the budget or separate assessment; unless a majority of the total votes of the members are cast at the meeting to reject the budget or separate assessment, it shall be deemed ratified.
(d) If total common expenses exceed the total amount of the approved and adopted budget, the common interest community association shall disclose this variance to all its members and specifically identify the subsequent assessments needed to offset this variance in future budgets.
(e) Separate assessments for expenditures relating to emergencies or mandated by law may be adopted by the board without being subject to member approval or the provisions of subsection (c) or (f) of this Section. As used herein, "emergency" means a danger to or a compromise of the structural integrity of the common areas or any of the common facilities of the common interest community. "Emergency" also includes a danger to the life, health or safety of the membership.
(f) Assessments for additions and alterations to the common areas or to association-owned property not included in the adopted annual budget, shall be separately assessed and are subject to approval of a simple majority of the total members at a meeting called for that purpose.
(g) The board may adopt separate assessments payable over more than one fiscal year. With respect to multi-year assessments not governed by subsections (e) and (f) of this Section, the entire amount of the multi-year assessment shall be deemed considered and authorized in the first fiscal year in which the assessment is approved.
(h) The board of a common interest community association shall have the authority to establish and maintain a system of master metering of public utility services to collect payments in conjunction therewith, subject to the requirements of the Tenant Utility Payment Disclosure Act.
(i) An association subject to this Act that consists of 100 or more units shall use generally accepted accounting principles in fulfilling any accounting obligations under this Act.
(Source: P.A. 100-292, eff. 1-1-18.)

(765 ILCS 160/1-47)
Sec. 1-47. Successor developers. Any assignment of a developer's interest in the property is not effective until the successor: (i) obtains the assignment in writing; and (ii) records the assignment.
(Source: P.A. 99-569, eff. 1-1-17.)

(765 ILCS 160/1-50)
Sec. 1-50. Administration of property prior to election of the initial board of directors.
(a) Until the election of the initial board whose declaration is recorded on or after the effective date of this Act, the same rights, titles, powers, privileges, trusts, duties, and obligations that are vested in or imposed upon the board by this Act or in the declaration or other duly recorded covenant shall be held and performed by the developer.
(b) The election of the initial board, whose declaration is recorded on or after the effective date of this Act, shall be held not later than 60 days after the conveyance by the developer of 75% of the units, or 3 years after the recording of the declaration, whichever is earlier. The developer shall give at least 21 days' notice of the meeting to elect the initial board of directors and shall upon request provide to any member, within 3 working days of the request, the names, addresses, and weighted vote of each member entitled to vote at the meeting. Any member shall, upon receipt of the request, be provided with the same information, within 10 days after the request, with respect to each subsequent meeting to elect members of the board of directors.
(c) If the initial board of a common interest community association whose declaration is recorded on or after the effective date of this Act is not elected by the time established in subsection (b), the developer shall continue in office for a period of 30 days, whereupon written notice of his or her resignation shall be sent to all of the unit owners or members.
(d) Within 60 days following the election of a majority of the board, other than the developer, by members, the developer shall deliver to the board:
(1) All original documents as recorded or filed

pertaining to the property, its administration, and the association, such as the declaration, articles of incorporation, articles of organization, other instruments, annual reports, minutes, rules and regulations, and contracts, leases, or other agreements entered into by the association. If any original documents are unavailable, a copy may be provided if certified by affidavit of the developer, or an officer or agent of the developer, as being a complete copy of the actual document recorded or filed.

(2) A detailed accounting by the developer, setting

forth the source and nature of receipts and expenditures in connection with the management, maintenance, and operation of the property, copies of all insurance policies, and a list of any loans or advances to the association which are outstanding.

(3) Association funds, which shall have been at all

times segregated from any other moneys of the developer.

(4) A schedule of all real or personal property,

equipment, and fixtures belonging to the association, including documents transferring the property, warranties, if any, for all real and personal property and equipment, deeds, title insurance policies, and all tax bills.

(5) A list of all litigation, administrative action,

and arbitrations involving the association, any notices of governmental bodies involving actions taken or which may be taken concerning the association, engineering and architectural drawings and specifications as approved by any governmental authority, all other documents filed with any other governmental authority, all governmental certificates, correspondence involving enforcement of any association requirements, copies of any documents relating to disputes involving members or unit owners, and originals of all documents relating to everything listed in this paragraph.

(6) If the developer fails to fully comply with this

subsection (d) within the 60 days provided and fails to fully comply within 10 days after written demand mailed by registered or certified mail to his or her last known address, the board may bring an action to compel compliance with this subsection (d). If the court finds that any of the required deliveries were not made within the required period, the board shall be entitled to recover its reasonable attorney's fees and costs incurred from and after the date of expiration of the 10-day demand.

(e) With respect to any common interest community association whose declaration is recorded on or after the effective date of this Act, any contract, lease, or other agreement made prior to the election of a majority of the board other than the developer by or on behalf of members or underlying common interest community association, the association or the board, which extends for a period of more than 2 years from the recording of the declaration, shall be subject to cancellation by more than one-half of the votes of the members, other than the developer, cast at a special meeting of members called for that purpose during a period of 90 days prior to the expiration of the 2-year period if the board is elected by the members, otherwise by more than one-half of the underlying common interest community association board. At least 60 days prior to the expiration of the 2-year period, the board or, if the board is still under developer control, the developer shall send notice to every member notifying them of this provision, of what contracts, leases, and other agreements are affected, and of the procedure for calling a meeting of the members or for action by the board for the purpose of acting to terminate such contracts, leases or other agreements. During the 90-day period the other party to the contract, lease, or other agreement shall also have the right of cancellation.
(f) The statute of limitations for any actions in law or equity that the board may bring shall not begin to run until the members have elected a majority of the members of the board.
(Source: P.A. 99-41, eff. 7-14-15.)

(765 ILCS 160/1-55)
Sec. 1-55. Fidelity insurance. An association with 30 or more units shall obtain and maintain fidelity insurance covering persons who control or disburse funds of the association for the maximum amount of coverage that is commercially available or reasonably required to protect funds in the custody or control of the association. All management companies which are responsible for the funds held or administered by the association shall maintain and furnish to the association a fidelity bond for the maximum amount of coverage that is commercially available or reasonably required to protect funds in the custody of the management company at any time. The association shall bear the cost of the fidelity insurance and fidelity bond, unless otherwise provided by contract between the association and a management company.
(Source: P.A. 96-1400, eff. 7-29-10; 97-605, eff. 8-26-11.)

(765 ILCS 160/1-60)
Sec. 1-60. Errors, omissions, and inconsistencies.
(a) If a provision of the community instruments does not conform to this Act or to another applicable law because of an error, omission, or inconsistency in the community instruments of the association, the association may correct the error, omission, or inconsistency to conform the community instruments to this Act or to another applicable law by an amendment adopted by vote of two-thirds of the board of directors, without a membership vote. A provision in the community instruments requiring members of record to vote to approve an amendment to the community instruments, or for the members of record to be given notice of an amendment to the community instruments, does not apply to an amendment that corrects an omission, error, or inconsistency to conform the community instruments to this Act or to another applicable law.
(b) If, through a scrivener's error, a unit has not been designated as owning an appropriate undivided share of the common areas or does not bear an appropriate share of the common expenses, or if all of the common expenses or all of the common elements have not been distributed in the declaration, so that the sum total of the shares of common areas which have been distributed or the sum total of the shares of the common expenses fail to equal 100%, or if it appears that more than 100% of the common elements or common expenses have been distributed, the error may be corrected by operation of law by filing an amendment to the declaration, approved by vote of two-thirds of the members of the board or a majority vote of the members at a meeting called for that purpose, which proportionately adjusts all percentage interests so that the total is equal to 100%, unless the declaration specifically provides for a different procedure or different percentage vote by the owners of the units and the owners of mortgages thereon affected by modification being made in the undivided interest in the common areas, the number of votes in the association or the liability for common expenses appertaining to the unit.
(c) If a scrivener's error in the declaration or other instrument is corrected by vote of two-thirds of the members of the board pursuant to the authority established in subsection (a) or subsection (b), the board, upon written petition by members with 20% of the votes of the association received within 30 days of the board action, shall call a meeting of the members within 30 days of the filing of the petition to consider the board action. Unless a majority of the votes of the members of the association are cast at the meeting to reject the action, it is ratified whether or not a quorum is present.
(d) Nothing contained in this Section shall be construed to invalidate any provision of a declaration authorizing the developer to amend an instrument prior to the latest date on which the initial membership meeting of the members must be held, whether or not it has actually been held, to bring the instrument into compliance with the legal requirements of the Federal National Mortgage Association, the Federal Home Loan Mortgage Corporation, the Federal Housing Administration, the United States Department of Veterans Affairs, or their respective successors and assigns.
(Source: P.A. 99-627, eff. 1-1-17.)

(765 ILCS 160/1-65)
Sec. 1-65. Management company. A management company holding reserve funds of an association shall at all times maintain a separate account for each association, unless by contract the board of managers of the association authorizes a management company to maintain association reserves in a single account with other associations for investment purposes. With the consent of the board of managers of the association, the management company may hold all operating funds of associations which it manages in a single operating account, but shall at all times maintain records identifying all moneys of each association in such operating account. Such operating and reserve funds held by the management company for the association shall not be subject to attachment by any creditor of the management company. A management company that provides common interest community association management services for more than one common interest community association shall maintain separate, segregated accounts for each common interest community association. The funds shall not, in any event, be commingled with funds of the management company, the firm of the management company, or any other common interest community association. The maintenance of these accounts shall be custodial, and the accounts shall be in the name of the respective common interest community association.
(Source: P.A. 96-1400, eff. 7-29-10.)

(765 ILCS 160/1-70)
Sec. 1-70. Display of American flag or military flag.
(a) Notwithstanding any provision in the declaration, bylaws, community instruments, rules, regulations, or agreements or other instruments of a common interest community association or a board's construction of any of those instruments, a board may not prohibit the display of the American flag or a military flag, or both, on or within the limited common areas and facilities of a unit owner or on the immediately adjacent exterior of the building in which the unit of a unit owner is located. A board may adopt reasonable rules and regulations, consistent with Sections 4 through 10 of Chapter 1 of Title 4 of the United States Code, regarding the placement and manner of display of the American flag and a board may adopt reasonable rules and regulations regarding the placement and manner of display of a military flag. A board may not prohibit the installation of a flagpole for the display of the American flag or a military flag, or both, on or within the limited common areas and facilities of a unit owner or on the immediately adjacent exterior of the building in which the unit of a unit owner is located, but a board may adopt reasonable rules and regulations regarding the location and size of flagpoles.
(b) As used in this Section:
"American flag" means the flag of the United States

(as defined in Section 1 of Chapter 1 of Title 4 of the United States Code and the Executive Orders entered in connection with that Section) made of fabric, cloth, or paper displayed from a staff or flagpole or in a window, but "American flag" does not include a depiction or emblem of the American flag made of lights, paint, roofing, siding, paving materials, flora, or balloons, or any other similar building, landscaping, or decorative component.

"Military flag" means a flag of any branch of the

United States armed forces or the Illinois National Guard made of fabric, cloth, or paper displayed from a staff or flagpole or in a window, but "military flag" does not include a depiction or emblem of a military flag made of lights, paint, roofing, siding, paving materials, flora, or balloons, or any other similar building, landscaping, or decorative component.

(Source: P.A. 96-1400, eff. 7-29-10.)

(765 ILCS 160/1-75)
Sec. 1-75. Exemptions for small common interest communities.
(a) A common interest community association organized under the General Not for Profit Corporation Act of 1986 and having either (i) 10 units or less or (ii) annual budgeted assessments of $100,000 or less shall be exempt from this Act unless the association affirmatively elects to be covered by this Act by a majority of its directors or members.
(b) Common interest community associations which in their declaration, bylaws, or other governing documents provide that the association may not use the courts or an arbitration process to collect or enforce assessments, fines, or similar levies and common interest community associations (i) of 10 units or less or (ii) having annual budgeted assessments of $50,000 or less shall be exempt from subsection (a) of Section 1-30, subsections (a) and (b) of Section 1-40, and Section 1-55 but shall be required to provide notice of meetings to members in a manner and at a time that will allow members to participate in those meetings.
(Source: P.A. 96-1400, eff. 7-29-10; 97-605, eff. 8-26-11; 97-1090, eff. 8-24-12.)

(765 ILCS 160/1-80)
Sec. 1-80. Compliance. A common interest community association shall be in full compliance with the provisions of this Act no later than January 1, 2012.
(Source: P.A. 97-605, eff. 8-26-11.)

(765 ILCS 160/1-85)
Sec. 1-85. Use of technology.
(a) Any notice required to be sent or received or signature, vote, consent, or approval required to be obtained under any community instrument or any provision of this Act may be accomplished using acceptable technological means. This Section governs the use of technology in implementing the provisions of any community instrument or any provision of this Act concerning notices, signatures, votes, consents, or approvals.
(b) The common interest community association, unit owners, and other persons entitled to occupy a unit may perform any obligation or exercise any right under any community instrument or any provision of this Act by use of acceptable technological means.
(c) A signature transmitted by acceptable technological means satisfies any requirement for a signature under any community instrument or any provision of this Act.
(d) Voting on, consent to, and approval of any matter under any community instrument or any provision of this Act may be accomplished by any acceptable technological means, provided that a record is created as evidence thereof and maintained as long as the record would be required to be maintained in nonelectronic form.
(e) Subject to other provisions of law, no action required or permitted by any community instrument or any provision of this Act need be acknowledged before a notary public if the identity and signature of the signatory can otherwise be authenticated to the satisfaction of the board of directors.
(f) If any person does not provide written authorization to conduct business using acceptable technological means, the common interest community association shall, at its expense, conduct business with the person without the use of acceptable technological means.
(g) This Section does not apply to any notices required: (i) under Article IX of the Code of Civil Procedure; or (ii) in connection with foreclosure proceedings in enforcement of any lien rights under this Act.
(Source: P.A. 98-1042, eff. 1-1-15; 99-612, eff. 1-1-17.)

(765 ILCS 160/1-90)
(Section scheduled to be repealed on July 1, 2022)
Sec. 1-90. Compliance with the Condominium and Common Interest Community Ombudsperson Act. Every common interest community association, except for those exempt from this Act under Section 1-75, must comply with the Condominium and Common Interest Community Ombudsperson Act and is subject to all provisions of the Condominium and Common Interest Community Ombudsperson Act. This Section is repealed July 1, 2022.
(Source: P.A. 99-776, eff. 8-12-16; 100-201, eff. 8-18-17.)



Article 5 - (The Service Member Residential Property Act is compiled at 330 ILCS 62/)

(765 ILCS 160/Art. 5 heading)



Article 99 - Effective Date

(765 ILCS 160/Art. 99 heading)

(765 ILCS 160/99-5)
Sec. 99-5. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 96-1400, eff. 7-29-10.)






765 ILCS 165/ - Homeowners' Energy Policy Statement Act.

(765 ILCS 165/1)
Sec. 1. Short title. This Act may be cited as the Homeowners' Energy Policy Statement Act.
(Source: P.A. 96-1436, eff. 1-1-11; 97-105, eff. 1-1-12.)

(765 ILCS 165/5)
Sec. 5. Legislative intent. The legislative intent in enacting this Act is to protect the public health, safety, and welfare by encouraging the development and use of solar energy systems in order to conserve and protect the value of land, buildings, and resources by preventing the adoption of measures which will have the ultimate effect, however unintended, of preventing the use of solar energy systems on any home that is subject to a homeowners' association, common interest community association, or condominium unit owners' association.
(Source: P.A. 96-1436, eff. 1-1-11.)

(765 ILCS 165/10)
Sec. 10. Definitions. In this Act:
"Solar energy" means radiant energy received from the sun at wave lengths suitable for heat transfer, photosynthetic use, or photovoltaic use.
"Solar collector" means:
(1) an assembly, structure, or design, including

passive elements, used for gathering, concentrating, or absorbing direct and indirect solar energy, specially designed for holding a substantial amount of useful thermal energy and to transfer that energy to a gas, solid, or liquid or to use that energy directly; or

(2) a mechanism that absorbs solar energy and

converts it into electricity; or

(3) a mechanism or process used for gathering solar

energy through wind or thermal gradients; or

(4) a component used to transfer thermal energy to a

gas, solid, or liquid, or to convert it into electricity.

"Solar storage mechanism" means equipment or elements (such as piping and transfer mechanisms, containers, heat exchangers, or controls thereof, and gases, solids, liquids, or combinations thereof) that are utilized for storing solar energy, gathered by a solar collector, for subsequent use.
"Solar energy system" means:
(1) a complete assembly, structure, or design of

solar collector, or a solar storage mechanism, which uses solar energy for generating electricity or for heating or cooling gases, solids, liquids, or other materials; and

(2) the design, materials, or elements of a system

and its maintenance, operation, and labor components, and the necessary components, if any, of supplemental conventional energy systems designed or constructed to interface with a solar energy system.

(Source: P.A. 96-1436, eff. 1-1-11.)

(765 ILCS 165/15)
Sec. 15. Associations; prohibitions. Notwithstanding any provision of this Act or other provision of law, the adoption of a bylaw or exercise of any power by the governing entity of a homeowners' association, common interest community association, or condominium unit owners' association which prohibits or has the effect of prohibiting the installation of a solar energy system is expressly prohibited.
(Source: P.A. 96-1436, eff. 1-1-11.)

(765 ILCS 165/20)
Sec. 20. Deed restrictions; covenants. No deed restrictions, covenants, or similar binding agreements running with the land shall prohibit or have the effect of prohibiting a solar energy system from being installed on a building erected on a lot or parcel covered by the deed restrictions, covenants, or binding agreements, if the building is subject to a homeowners' association, common interest community association, or condominium unit owners' association. A property owner may not be denied permission to install a solar energy system by any entity granted the power or right in any deed restriction, covenant, or similar binding agreement to approve, forbid, control, or direct alteration of property. However, for purposes of this Act, the entity may determine the specific location where a solar energy system may be installed on the roof within an orientation to the south or within 45 degrees east or west of due south provided that the determination does not impair the effective operation of the solar energy system. Within 120 days after a homeowners' association, common interest community association, or condominium unit owners' association receives a request for a policy statement or an application from an association member, the association shall adopt an energy policy statement regarding: (i) the location, design, and architectural requirements of solar energy systems; and (ii) whether a wind energy collection, rain water collection, or composting system is allowed, and, if so, the location, design, and architectural requirements of those systems. An association shall disclose, upon request, its energy policy statement and shall include the statement in its homeowners' common interest community, or condominium unit owners' association declaration.
(Source: P.A. 96-1436, eff. 1-1-11; 97-105, eff. 1-1-12.)

(765 ILCS 165/25)
Sec. 25. Standards and requirements. A solar energy system shall meet applicable standards and requirements imposed by State and local permitting authorities.
(Source: P.A. 96-1436, eff. 1-1-11.)

(765 ILCS 165/30)
Sec. 30. Application for approval. Whenever approval is required for the installation or use of a solar energy system, the application for approval shall be processed by the appropriate approving entity of the association within 90 days after the submission of the application. However, if an application is submitted before an energy policy statement is adopted by an association, the 90 day period shall not begin to run until the date that the policy is adopted.
(Source: P.A. 96-1436, eff. 1-1-11.)

(765 ILCS 165/35)
Sec. 35. Violations. Any entity, other than a public entity, that willfully violates this Act shall be liable to the applicant for actual damages occasioned thereby and for any other consequential damages. Any entity that complies with the requirements of this Act shall not be liable to any other resident or third party for such compliance.
(Source: P.A. 96-1436, eff. 1-1-11.)

(765 ILCS 165/40)
Sec. 40. Costs; attorney's fees. In any litigation arising under this Act, the prevailing party shall be entitled to costs and reasonable attorney's fees.
(Source: P.A. 96-1436, eff. 1-1-11.)

(765 ILCS 165/45)
Sec. 45. Inapplicability. This Act shall not apply to any building which is greater than 30 feet in height.
(Source: P.A. 96-1436, eff. 1-1-11.)



765 ILCS 170/ - Conveyance and Encumbrance of Manufactured Homes as Real Property and Severance Act.

Article 5 - Conveyance and Encumbrance of Manufactured Homes as Real Property and Severance Act

(765 ILCS 170/Art. 5 heading)

(765 ILCS 170/5-1)
Sec. 5-1. Short title. This Act may be cited as the Conveyance and Encumbrance of Manufactured Homes as Real Property and Severance Act. All references in this Article to "this Act" mean this Article.
(Source: P.A. 98-749, eff. 7-16-14.)

(765 ILCS 170/5-2)
Sec. 5-2. Findings and purpose.
(a) The General Assembly finds that there is a need to clarify the legal status of manufactured homes affixed or to be affixed to real property in the State.
(b) The purpose of this Act is to establish a clear statutory procedure for converting to real property manufactured homes located outside of mobile home parks that are affixed to real property and for the severance of manufactured homes from real property.
(Source: P.A. 98-749, eff. 7-16-14.)

(765 ILCS 170/5-5)
Sec. 5-5. Manufactured home; permanently affixed to real property. For the purposes of this Act, "manufactured home" means a manufactured home as defined in subdivision (53) of Section 9-102 of the Uniform Commercial Code. Notwithstanding the foregoing, for the purposes of subsection (b)(2) of Section 1322 of the federal Bankruptcy Code (11 U.S.C. § 1322(b)(2)), a manufactured home shall be deemed to be real property. For the purposes of this Act, a manufactured home is "affixed to a permanent foundation" if the wheels, axles, and towing hitch are removed, and it is anchored to real property by attachment to a permanent foundation and connected to residential utilities (such as water, gas, electricity, or sewer or septic service). The certification of a certified residential real estate appraiser, a certified general real estate appraiser, a licensed manufactured home installer, or a licensed professional engineer that the home is affixed to a permanent foundation shall establish conclusively that the home is affixed to a permanent foundation.
(Source: P.A. 98-749, eff. 7-16-14.)

(765 ILCS 170/5-10)
Sec. 5-10. Act not mandatory; record notice. The owner of a manufactured home that is personal property or a fixture may, but need not, cause that manufactured home to be deemed to be real property by satisfying the requirements of Section 5-30 of this Act and the requirements of Section 3-116.1 or 3-116.2 of the Illinois Vehicle Code, as applicable.
To convey or voluntarily encumber a manufactured home as real property, the following conditions must be met:
(1) the manufactured home must be affixed to a

permanent foundation on real property;

(2) the ownership interests in the manufactured home

and the real property to which the manufactured home is affixed must be identical, or, if the manufactured home is not located in a mobile home park as defined in Section 2.5 of the Mobile Home Park Act, and if the owner of the manufactured home, if not the owner of the real property, is in possession of the real property pursuant to the terms of a lease in recordable form that has a term that continues for at least 20 years after the date of execution, then the consent of the lessor of the real property must be given;

(3) the person (all, if more than one) having an

ownership interest in such manufactured home shall execute and record with the recording officer of the county in which the real property is located an affidavit of affixation as provided in Section 5-15 of this Act and satisfy the other applicable requirements of this Act; and

(4) upon receipt of a certified copy of the recorded

affidavit of affixation pursuant to Section 5-25 of this Act, any person designated therein for filing with the Secretary of State shall file the certified copy of affidavit of affixation with the Secretary of State; except that:

(A) in a case described in subsection (a)(4)(A)

of Section 5-15 of this Act, a certified copy of the affidavit of affixation and the original Manufacturer's Statement of Origin, each as recorded in the county in which the real property is located, must be filed with the Secretary of State pursuant to Section 3-116.1 of the Illinois Vehicle Code; and

(B) in a case described in subsection (a)(4)(B)

of Section 5-15 of this Act, a certified copy of the recorded affidavit of affixation as recorded in the county in which the real property is located, and the original certificate of title, including, if applicable, a certificate of title issued in accordance with subsection (b) of Section 3-109 of the Illinois Vehicle Code, must be filed with the Secretary of State pursuant to Section 3-116.2 of the Illinois Vehicle Code.

(Source: P.A. 98-749, eff. 7-16-14; 99-78, eff. 7-20-15.)

(765 ILCS 170/5-15)
Sec. 5-15. Affidavit of affixation.
(a) An affidavit of affixation shall contain or be accompanied by:
(1) the name of the manufacturer, the make, the model

name, the model year, the dimensions, and the manufacturer's serial number or numbers of the manufactured home, and whether the manufactured home is new or used;

(2)(A) a statement that the party executing the

affidavit is the owner of the real property described therein or (B) if the party executing the affidavit is not the owner of the real property, (1) a statement that the manufactured home is not located in a mobile home park as defined in Section 2.5 of the Mobile Home Park Act and that the party executing the affidavit is in possession of the real property pursuant to the terms of a lease in recordable form that has a term that continues for at least 20 years after the date of execution of the affidavit and (2) the consent of the lessor of the real property, endorsed upon or attached to the affidavit and acknowledged or proved in the manner as to entitle a conveyance to be recorded;

(3) the street address and the legal description of

the real property to which the manufactured home is or shall be affixed; and

(4) as applicable:
(A) if the manufactured home is not covered by a

certificate of title, including, if applicable, a certificate of title issued in accordance with subsection (b) of Section 3-109 of the Illinois Vehicle Code, a statement by the owner to that effect, and

(i) a statement by the owner of the

manufactured home that the manufactured home is covered by a Manufacturer's Statement of Origin, the date the Manufacturer's Statement of Origin was issued, and the manufacturer's serial number or numbers of the manufactured home; and

(ii) a statement that annexed to the

affidavit of affixation is a copy of the Manufacturer's Statement of Origin for the manufactured home, duly endorsed to the owner of the manufactured home, and that the owner of the manufactured home shall surrender the original Manufacturer's Statement of Origin to the Secretary of State; or

(B) if the manufactured home is covered by a

certificate of title, including, if applicable, a certificate of title issued in accordance with subsection (b) of Section 3-109 of the Illinois Vehicle Code, a statement by the owner of the manufactured home that the manufactured home is covered by a certificate of title, the date the title was issued, the title number, and that the owner of the manufactured home shall surrender the title to the Secretary of State;

(5) a statement whether or not the manufactured home

is subject to one or more security interests or liens, and

(A) if the manufactured home is subject to one or

more security interests or liens, the name and address of each party holding a security interest in or lien on the manufactured home, including but not limited to, each holder shown on any certificate of title issued by the Secretary of State, if any, the original principal amount secured by each security interest or lien; and a statement that the security interest or lien shall be released; or

(B) a statement that each security interest in or

lien on the manufactured home, if any, has been released, together with due proof of each such release;

(6) a statement that the manufactured home is or

shall be affixed to a permanent foundation;

(7) the name and address of a person designated for

filing the certified copy of the affidavit of affixation with the Secretary of State, to whom the recording officer shall return the certified copy of the affidavit of affixation after it has been duly recorded in the real property records, as provided in Section 5-25 of this Act; and

(8) the certification of a certified residential

real estate appraiser, a certified general real estate appraiser, a licensed manufactured home installer, or a licensed professional engineer, as provided in Section 5-5 of this Act.

(b) An affidavit of affixation shall be in the form set forth in this Section, duly acknowledged or proved in like manner as to entitle a conveyance to be recorded, and when so acknowledged or proved and upon payment of the lawful fees therefor, the recording officer shall immediately cause the affidavit of affixation and any attachments thereto to be duly recorded and indexed in the record of deeds.
(c) An affidavit of affixation shall be in the form set forth below:

follows:

..............................................................
..............................................................
(Year; Manufacturer's Name; Manufacturer's Serial No(s).)

2. The street address of the real property to which the Home

is or shall be permanently affixed ("Property Address") is:

..............................................................
(Street or Route; City; County; State; Zip Code)

3. The legal description of the real property to which the

Home is or shall be affixed ("Land") is:

..............................................................
..............................................................
..............................................................
..............................................................

4. Homeowner is the owner of the Land or, if not the owner of

the Land, the Home is not located in a mobile home park, as defined in Section 2.5 of the Mobile Home Park Act, and Homeowner is in possession of the Land pursuant to a lease in recordable form that has a term that continues for at least 20 years after the date of the execution of this Affidavit, and the consent of the lessor is attached to this Affidavit.

5. The Home is or shall be assessed and taxed as an

improvement to the Land.

6. As of the date of the execution of this Affidavit, or, if

the Home is not yet located at the Property Address, upon the delivery of the Home to the Property Address:

(a) The Home [ ] is [ ] shall be affixed to a permanent foundation as defined in Section 5-5 of the Conveyance and Encumbrance of Manufactured Homes as Real Property and Severance Act;
(b) The wheels, axles, towbar, or hitch were removed when the Home was placed on the Property Address; and
7. The Home [ ] was [ ] was not permanently affixed

before January 1, 2011.

8. If Homeowner is the owner of the Land, any conveyance or

financing of the Home and the Land shall be a single transaction under applicable State law.

9. The Home is subject to the following security interests

or liens:

Name of Lienholder: ..........................................
Address: .....................................................

Name of Lienholder: ..........................................
Address: .....................................................

10. Other than those disclosed in this Affidavit, Homeowner

is not aware of (i) any other security interest, claim, lien, or encumbrance affecting the Home or (ii) any other facts or information that could reasonably affect the validity of the title of the Home or the existence or non-existence of security interests in it.

11. A release of lien from each of the lienholders

identified in paragraph 11 of this Affidavit [] has been [] shall be delivered to the Secretary of State.

12. Homeowner shall initial only one of the following, as it

applies to the Home:

[] The Home is not covered by a certificate of title. The Home is covered by a Manufacturer's Statement of Origin, issued on the ...... of .........., ....., manufacturer's serial number ........................, which Homeowner shall surrender to the Secretary of State. A copy of the Manufacturer's Statement of Origin, duly endorsed to Homeowner, is attached to this Affidavit.
[] The Home is covered by a certificate of title issued on the ....... day of .........., ......, title number ........................, which Homeowner shall surrender to the Secretary of State.
13. Homeowner designates the following person to file a

certified copy of this Affidavit with the Secretary of State, and the person to whom the Recorder shall return a certified copy of this Affidavit after it has been duly recorded in the real property records:

Name: ...................................................
Address: .................................................

14. This Affidavit is executed by Homeowner pursuant to

Section 5-15 of the Conveyance and Encumbrance of Manufactured Homes as Real Property and Severance Act.

15. The certification, pursuant to Section 5-5 of the

Conveyance and Encumbrance of Manufactured Homes as Real Property and Severance Act, of a certified residential real estate appraiser, a certified general real estate appraiser, a licensed manufactured home installer, or a licensed professional engineer that the home is affixed to a permanent foundation is attached to this Affidavit.

IN WITNESS WHEREOF, Homeowner(s) has/have executed this Affidavit in my presence and in the presence of the undersigned witnesses on this ...... day of ......, ......

...........................(SEAL) ..........................
Homeowner #1 Witness
...........................
Printed Name

...........................(SEAL) ..........................
Homeowner #2 Witness
...........................
Printed Name

...........................(SEAL) ..........................
Homeowner #3 Witness
...........................
Printed Name

...........................(SEAL) ..........................
Homeowner #4 Witness
...........................
Printed Name

STATE OF .........................)
) SS.
COUNTY OF ........................)


The foregoing instrument was acknowledged before me this (date) by (name(s) of person(s) who acknowledged).
.......................... Notary Public
Signature

My commission expires: ...................
Official Seal:

ATTENTION RECORDER: This instrument covers goods that are or are to become fixtures on the Property described herein and is to be filed for record in the records where conveyances of real estate are recorded.
(Source: P.A. 98-749, eff. 7-16-14; 99-166, eff. 7-28-15.)

(765 ILCS 170/5-20)
Sec. 5-20. Disposition of liens. Neither the act of affixing a manufactured home to a permanent foundation nor the recording of the affidavit of affixation shall impair the rights of any holder of a security interest in or lien on a manufactured home perfected as provided in Section 3-202 of the Illinois Vehicle Code, unless and until the due filing with and acceptance by the Secretary of State of an application to surrender the title as provided in Section 3-116.2 of the Illinois Vehicle Code and release of all security interests or liens as provided in Section 3-205 of the Illinois Vehicle Code. Upon the filing of such releases, the security interests or liens perfected under Section 3-202 of the Illinois Vehicle Code are terminated. The recording of an affidavit of affixation does not change the character of any security interest or lien noted on a certificate of title, and no recording tax shall be imposed at the time an affidavit of affixation is recorded upon any security interest in or lien on a manufactured home perfected under Section 3-202 of the Illinois Vehicle Code.
(Source: P.A. 98-749, eff. 7-16-14.)

(765 ILCS 170/5-25)
Sec. 5-25. Notice to Secretary of State. Upon payment of the fees provided by law and recordation of the affidavit of affixation, the recording officer shall endorse the affidavit as "recorded in land records", setting forth thereon the indexing information for the affidavit of affixation, and the recording officer shall forthwith forward a certified copy of the recorded affidavit of affixation and all attachments thereto to the person designated therein for filing with the Secretary of State. Upon receipt of a certified copy of the recorded affidavit of affixation by the person designated therein for filing with the Secretary of State, such person shall forthwith deliver for filing to the Secretary a certified copy of the affidavit of affixation and other documents as provided in item (4) of Section 5-10 of this Act.
(Source: P.A. 98-749, eff. 7-16-14.)

(765 ILCS 170/5-30)
Sec. 5-30. Effect of recorded affidavit of affixation. A manufactured home shall be deemed to be real property when all of the following events have occurred:
(1) the manufactured home is affixed to a permanent

foundation as provided in Section 5-5 of this Act;

(2) an affidavit of affixation conforming to the

requirements of Section 5-15 of this Act has been recorded;

(3) a certified copy of the recorded affidavit of

affixation has been delivered for filing to the Secretary of State as provided in Section 5-25 of this Act; and

(4) the requirements of Section 3-116.1 or 3-116.2 of

the Illinois Vehicle Code, as applicable, have been satisfied.

A conclusive presumption shall arise that the averments of the recorded affidavit of affixation establish that, for all purposes, the manufactured home is real property.
(Source: P.A. 98-749, eff. 7-16-14.)

(765 ILCS 170/5-35)
Sec. 5-35. Conveyance and encumbrance as real property. Upon the satisfaction of the requirements of Section 5-30 of this Act and the requirements of Section 3-116.1 or 3-116.2 of the Illinois Vehicle Code, as applicable, such manufactured home shall be deemed to be real property; any mortgage, deed of trust, lien, or security interest that can attach to land, buildings erected thereon, or fixtures affixed thereto shall attach as of the date of its recording in the same manner as if the manufactured home were built from ordinary building materials on site; title to such manufactured home shall be transferred by deed or other form of conveyance that is effective to transfer an interest in real property, together with the land to which such structure has been affixed; and the manufactured home shall be deemed to be real property and shall be governed by the laws applicable to real property.
(Source: P.A. 98-749, eff. 7-16-14.)

(765 ILCS 170/5-40)
Sec. 5-40. Exclusive procedure. The method of converting a manufactured home to real property set forth in Section 5-10 of this Act shall be exclusive, and shall supplant the common law of fixtures as it relates to manufactured homes.
(Source: P.A. 98-749, eff. 7-16-14.)

(765 ILCS 170/5-45)
Sec. 5-45. Applicability. Nothing in this Act shall impair any rights existing under law prior to the effective date of this Act of anyone claiming an interest in the manufactured home.
(Source: P.A. 98-749, eff. 7-16-14.)

(765 ILCS 170/5-50)
Sec. 5-50. Affidavit of severance.
(a) If and when a manufactured home for which an affidavit of affixation has been recorded is detached or severed from the real property to which it is affixed, the person (all, if more than one) having an interest in the real property shall record an affidavit of severance in the land records of the county where the affidavit of affixation with respect to the manufactured home is recorded. The affidavit of severance shall contain or be accompanied by:
(i) the name, residence, and mailing address of the

owner of the manufactured home;

(ii) a description of the manufactured home including

the name of the manufacturer, manufacturer's serial number or numbers of the manufactured home;

(iii) the book number, page number and date of

recordation of the affidavit of affixation;

(iv) a statement of either (A) any facts or

information known to the party executing the affidavit that could reasonably affect the validity of the title of the manufactured home or the existence or non-existence of a security interest in or lien on it, or (B) that no such facts or information are known to such party; and

(v) the name and address of the person designated for

filing the certified copy of the recorded affidavit of severance with the Secretary of State, to whom the recording officer shall return the certified copy of the affidavit of severance after it has been duly recorded in the real property records, as provided in subsection (d) of this Section.

(b) The affidavit of severance shall be in the form set forth in subsection (d) of this Section, duly acknowledged or proved in like manner as to entitle a conveyance to be recorded, and when so acknowledged or proved and upon payment of the lawful fees therefor, such recording officer shall immediately cause the affidavit and any attachments thereto to be duly recorded and indexed in the record of deeds.
(c) Upon payment of the fees provided by law and recordation of the affidavit of severance, the recording officer shall endorse the affidavit as "recorded in land records", setting forth thereon the indexing information for the recorded affidavit of severance, and the recording officer shall forthwith forward a certified copy of the recorded affidavit of severance to the person designated therein for filing with the Secretary of State. Upon receipt of a certified copy of the recorded affidavit of severance by the person designated therein for filing with the Secretary of State, such person shall deliver for filing to the Secretary of State such certified copy of the affidavit of severance and the other documents provided in subsection (a) of this Section, together with an application for a certificate of title to the manufactured home, to be issued in accordance with subsection (b) of Section 3-109 of the Illinois Vehicle Code.
(d) An affidavit of severance shall be in the form set forth below:

reside(s) at the following address:

..............................................................
(Street or Route; City; County; State; Zip Code)

Mailing address, if different:
..............................................................
(Street or Route; City; County; State; Zip Code)

2. The manufactured home that is the subject of this

Affidavit ("Home") is described as follows:

..............................................................
(Year; Manufacturer's Name; Manufacturer's Serial No(s).)

3. The Home was severed from the following address ("Land"):
..............................................................
(Street or Route; City; County; State; Zip Code)

4. An Affidavit of Affixation was duly recorded in the land

records of the county in which the Land is located on (date) ............., in book number ...... at page number .....

5. Affiant is the owner of the Land or, if not the owner of

the Land, is in possession of the Land pursuant to a lease in recordable form, and the consent of the lessor is attached to this Affidavit.

6. The Home is subject to the following security interests:

Name of Lienholder: ..........................................
Address: .....................................................

Name of Lienholder: ..........................................
Address: .....................................................

7. Other than those disclosed in this Affidavit, Affiant is

not aware of (i) any other security interest, claim, lien, or encumbrance affecting the Home or (ii) any other facts or information that could reasonably affect the validity of the title of the Home or the existence or non-existence of security interests in it.

8. A release of lien from each of the lienholders identified

in paragraph 6 of this Affidavit [] has been [] shall be delivered to the Secretary of State.

9. Affiant designates the following person to file a

certified copy of this Affidavit with the Secretary of State, and the person to whom the Recorder shall return a certified copy of this Affidavit after it has been duly recorded in the real property records:

Name: ....................................................
Address: .................................................

10. This Affidavit is executed by Affiant pursuant to Section

5-50 of the Conveyance and Encumbrance of Manufactured Homes as Real Property and Severance Act.

IN WITNESS WHEREOF, Affiant(s) has/have executed this Affidavit in my presence and in the presence of the undersigned witnesses on this ....... day of ................, .......
...........................(SEAL) ..........................
Homeowner #1 Witness
...........................
Printed Name

...........................(SEAL) ..........................
Homeowner #2 Witness
...........................
Printed Name

...........................(SEAL) ..........................
Homeowner #3 Witness
...........................
Printed Name

...........................(SEAL) ..........................
Homeowner #4 Witness
...........................
Printed Name

STATE OF .........................)
) SS.
COUNTY OF ........................)

The foregoing instrument was acknowledged before me this (date) by (name(s) of person(s) who acknowledged).
.......................... Notary Public
Signature

My commission expires: ...................
Official Seal:

ATTENTION RECORDER: This instrument covers goods that had been fixtures on the Property described herein and is to be filed for record in the records where conveyances of real estate are recorded.
(Source: P.A. 98-749, eff. 7-16-14.)

(765 ILCS 170/5-55)
Sec. 5-55. Documents in trust.
(a) Manufacturer's Statement of Origin. The holder of a Manufacturer's Statement of Origin to a manufactured home may deliver it to any person to facilitate conveying or encumbering the home. Any person receiving a Manufacturer's Statement of Origin so delivered holds it in trust for the person delivering it.
(b) Lien Release. The holder of a security interest in a manufactured home may deliver lien release documents to any person to facilitate conveying or encumbering the home. Any person receiving any such documents so delivered holds the documents in trust for the lienholder.
(Source: P.A. 98-749, eff. 7-16-14.)



Article 10 - Amendatory Provisions

(765 ILCS 170/Art. 10 heading)

(765 ILCS 170/10-15)
Sec. 10-15. (Amendatory provisions; text omitted).
(Source: P.A. 98-749, eff. 7-16-14; text omitted.)

(765 ILCS 170/10-20)
Sec. 10-20. (Amendatory provisions; text omitted).
(Source: P.A. 98-749, eff. 7-16-14; text omitted.)

(765 ILCS 170/10-25)
Sec. 10-25. (Amendatory provisions; text omitted).
(Source: P.A. 98-749, eff. 7-16-14; text omitted.)

(765 ILCS 170/10-30)
Sec. 10-30. (Amendatory provisions; text omitted).
(Source: P.A. 98-749, eff. 7-16-14; text omitted.)

(765 ILCS 170/10-35)
Sec. 10-35. (Amendatory provisions; text omitted).
(Source: P.A. 98-749, eff. 7-16-14; text omitted.)

(765 ILCS 170/10-40)
Sec. 10-40. (Amendatory provisions; text omitted).
(Source: P.A. 98-749, eff. 7-16-14; text omitted.)

(765 ILCS 170/10-45)
Sec. 10-45. (Amendatory provisions; text omitted).
(Source: P.A. 98-749, eff. 7-16-14; text omitted.)

(765 ILCS 170/10-50)
Sec. 10-50. (Amendatory provisions; text omitted).
(Source: P.A. 98-749, eff. 7-16-14; text omitted.)

(765 ILCS 170/10-55)
Sec. 10-55. (Amendatory provisions; text omitted).
(Source: P.A. 98-749, eff. 7-16-14; text omitted.)

(765 ILCS 170/10-60)
Sec. 10-60. (Amendatory provisions; text omitted).
(Source: P.A. 98-749, eff. 7-16-14; text omitted.)

(765 ILCS 170/10-65)
Sec. 10-65. (Amendatory provisions; text omitted).
(Source: P.A. 98-749, eff. 7-16-14; text omitted.)

(765 ILCS 170/10-70)
Sec. 10-70. (Amendatory provisions; text omitted).
(Source: P.A. 98-749, eff. 7-16-14; text omitted.)

(765 ILCS 170/10-75)
Sec. 10-75. (Amendatory provisions; text omitted).
(Source: P.A. 98-749, eff. 7-16-14; text omitted.)

(765 ILCS 170/10-80)
Sec. 10-80. (Amendatory provisions; text omitted).
(Source: P.A. 98-749, eff. 7-16-14; text omitted.)

(765 ILCS 170/10-85)
Sec. 10-85. (Amendatory provisions; text omitted).
(Source: P.A. 98-749, eff. 7-16-14; text omitted.)

(765 ILCS 170/10-90)
Sec. 10-90. (Amendatory provisions; text omitted).
(Source: P.A. 98-749, eff. 7-16-14; text omitted.)

(765 ILCS 170/10-95)
Sec. 10-95. (Amendatory provisions; text omitted).
(Source: P.A. 98-749, eff. 7-16-14; text omitted.)

(765 ILCS 170/10-100)
Sec. 10-100. (Amendatory provisions; text omitted).
(Source: P.A. 98-749, eff. 7-16-14; text omitted.)

(765 ILCS 170/10-105)
Sec. 10-105. (Amendatory provisions; text omitted).
(Source: P.A. 98-749, eff. 7-16-14; text omitted.)

(765 ILCS 170/10-110)
Sec. 10-110. (Amendatory provisions; text omitted).
(Source: P.A. 98-749, eff. 7-16-14; text omitted.)

(765 ILCS 170/10-115)
Sec. 10-115. (Amendatory provisions; text omitted).
(Source: P.A. 98-749, eff. 7-16-14; text omitted.)

(765 ILCS 170/10-120)
Sec. 10-120. (Amendatory provisions; text omitted).
(Source: P.A. 98-749, eff. 7-16-14; text omitted.)



Article 99 - Effective Date

(765 ILCS 170/Art. 99 heading)

(765 ILCS 170/99-999)
Sec. 99-999. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 98-749, eff. 7-16-14.)






765 ILCS 205/ - Plat Act.

(765 ILCS 205/0.01) (from Ch. 109, par. 0.01)
Sec. 0.01. Short title. This Act may be cited as the Plat Act.
(Source: P.A. 86-1324.)

(765 ILCS 205/1) (from Ch. 109, par. 1)
Sec. 1. (a) Except as otherwise provided in subparagraph (b) of this Section whenever the owner of land subdivides it into 2 or more parts, any of which is less than 5 acres, he must have it surveyed and a subdivision plat thereof made by an Illinois Registered Land Surveyor, which plat must particularly describe and set forth all public streets, alleys, ways for public service facilities, ways for utility services and community antenna television systems, parks, playgrounds, school grounds or other public grounds, and all the tracts, parcels, lots or blocks, and numbering all such lots, blocks or parcels by progressive numbers, giving their precise dimensions. There shall be submitted simultaneously with the subdivision plat, a study or studies which shall show topographically and by profile the elevation of the land prior to the commencement of any change in elevations as a part of any phase of subdividing, and additionally, if it is contemplated that such elevations, or the flow of surface water from such land, will be changed as a result of any portion of such subdivision development, then such study or studies shall also show such proposed changes in the elevations and the flow of surface water from such land. The topographical and profile studies required hereunder may be prepared as a subsidiary study or studies separate from, but of the same scale and size as the subdivision plat, and shall be prepared in such a manner as will permit the topographical study or studies to be used as overlays to the subdivision plat. The plat must show all angular and linear data along the exterior boundaries of the tract of land divided or subdivided, the names of all public streets and the width, course and extent of all public streets, alleys and ways for public service facilities. References must also be made upon the plat to known and permanent monuments from which future survey may be made and the surveyor must, at the time of making his survey, set in such manner that they will not be moved by frost, good and sufficient monuments marking the external boundaries of the tract to be divided or subdivided and must designate upon the plat the points where they may be found. These monuments must be placed at all corners, at each end of all curves, at the point where a curve changes its radius, at all angle points in any line and at all angle points along a meander line, the points to be not less than 20 feet back from the normal water elevation of a lake or from the bank of a stream, except that when such corners or points fall within a street, or proposed future street, the monuments must be placed in the right of way line of the street. All internal boundaries, corners and points must be monumented in the field by like monuments as defined above. These monuments 2 of which must be of stone or reinforced concrete and must be set at the opposite extremities of the property platted, placed at all block corners, at each end of all curves, at the points where a curve changes its radius, and at all angle points in any line. All lots must be monumented in the field with 2 or more monuments.
The monuments must be furnished by the person for whom the survey is made and must be such that they will not be moved by frost. If any city, village or town has adopted an official plan, or part thereof, in the manner prescribed by law, the plat of land situated within the area affected thereby must conform to the official plan, or part thereof.
(b) Except as provided in subsection (c) of this Section, the provisions of this Act do not apply and no subdivision plat is required in any of the following instances:
1. the division or subdivision of land into parcels

or tracts of 5 acres or more in size which does not involve any new streets or easements of access;

2. the division of lots or blocks of less than 1 acre

in any recorded subdivision which does not involve any new streets or easements of access;

3. the sale or exchange of parcels of land between

owners of adjoining and contiguous land;

4. the conveyance of parcels of land or interests

therein for use as a right of way for railroads or other public utility facilities and other pipe lines which does not involve any new streets or easements of access;

5. the conveyance of land owned by a railroad or

other public utility which does not involve any new streets or easements of access;

6. the conveyance of land for highway or other public

purposes or grants or conveyances relating to the dedication of land for public use or instruments relating to the vacation of land impressed with a public use;

7. conveyances made to correct descriptions in prior

conveyances;

8. the sale or exchange of parcels or tracts of land

following the division into no more than 2 parts of a particular parcel or tract of land existing on July 17, 1959 and not involving any new streets or easements of access;

9. the sale of a single lot of less than 5 acres from

a larger tract when a survey is made by an Illinois Registered Land Surveyor; provided, that this exemption shall not apply to the sale of any subsequent lots from the same larger tract of land, as determined by the dimensions and configuration of the larger tract on October 1, 1973, and provided also that this exemption does not invalidate any local requirements applicable to the subdivision of land;

10. the preparation of a plat for wind energy devices

under Section 10-620 of the Property Tax Code.

Nothing contained within the provisions of this Act shall prevent or preclude individual counties from establishing standards, ordinances, or specifications which reduce the acreage minimum to less than 5 acres, but not less than 2 acres, or supplementing the requirements contained herein when a survey is made by an Illinois Registered Land Surveyor and a plat thereof is recorded, under powers granted to them.
(c) However, if a plat is made by an Illinois Registered Surveyor of any parcel or tract of land otherwise exempt from the plat provisions of this Act pursuant to subsection (b) of this Section, such plat shall be recorded. It shall not be the responsibility of a recorder of deeds to determine whether the plat has been made or recorded under this subsection (c) prior to accepting a deed for recording.
(Source: P.A. 99-78, eff. 7-20-15.)

(765 ILCS 205/1.01) (from Ch. 109, par. 1.01)
Sec. 1.01. No area of land or any part thereof which has been disconnected from any park district pursuant to Section 3-6b of "The Park District Code", shall be subdivided into lots and blocks within one year from the date of such disconnection. No plan of any such proposed subdivision shall be presented by any person for recording or registration within such one year period unless the land comprising such proposed subdivision has thereafter been incorporated into a city, village or incorporated town.
(Source: Laws 1965, p. 2712.)

(765 ILCS 205/1.02) (from Ch. 109, par. 1.02)
Sec. 1.02. When any city, village, municipal corporation or political subdivision in the State annexes or disconnects territory, a plat of the land included in the disconnection or annexation must be filed with the recorder in the county or counties where the territory is located. In counties where the county clerk is not also the county recorder, a copy of the plat shall also be filed with the county clerk. Each plat shall state a legal description or descriptions sufficient to identify the boundaries of the annexed or disconnected territory, by reference to government surveys or by metes and bounds, including the section, township and range in which the territory is located. Such a plat must be prepared by a Registered Land Surveyor or in the case of cities, villages and incorporated towns by a Registered Land Surveyor or a duly employed municipal engineer registered under the laws of the State of Illinois, provided such engineer has had training in the field of civil engineering.
(Source: P.A. 87-1189.)

(765 ILCS 205/1.005)
Sec. 1.005. School district statement.
(a) When an owner is required to file a plat pursuant to Section 1 of this Act, the owner shall submit simultaneously with the subdivision plat a notarized statement indicating, to the best of the owner's knowledge, the school district in which each tract, parcel, lot, or block lies.
(b) An owner who knowingly files an incorrect statement under this Section is liable for damages to any subsequent purchaser of the property who relies on the incorrect statement to that person's detriment.
(Source: P.A. 90-286, eff. 1-1-98.)

(765 ILCS 205/2) (from Ch. 109, par. 2)
Sec. 2. The plat must be completed, a statement from a Registered Land Surveyor attached and acknowledged by the owner of the land, or his attorney duly authorized, in the same manner as deeds of land are required to be acknowledged. The plat must be submitted to the city council of the city or board of trustees of the village or town or to the officer designated by them, for their or his approval, if the land subdivided is located within the corporate limits of any such city, village or town or within contiguous territory which is affected by an official plan, or part thereof, of any city, village or town. If the land subdivided is located outside the corporate limits of any city, village or town and is not affected by such official plan, or part thereof, the plat must be submitted to the county board of the county in which the land is located for its approval. Within 3 business days after a plat is submitted for approval, the city council, board of trustees, designated officer, or county board shall notify the president of the school board of each school district in which any of the subdivided land is located that the plat has been submitted for approval and that it is available for inspection. The notice shall also give the date, time, and place of the hearing on approval or disapproval of the plat. The notice shall be served by certified mail, return receipt requested, or by personal delivery. Failure to notify the school board as required by this Section does not invalidate the plat.
Neither the city council of the city, the board of trustees of the village or town or the officer designated by them, or the county board of the county shall approve such plat, unless, in addition to any other requirements of such council, board of trustees or county board or the officer or officers designated by them, the topographical and profile studies to be submitted with the subdivision plat have on their face the signed statement of a Registered Professional Engineer, and the owner of the land or his duly authorized attorney, to the effect that to the best of their knowledge and belief the drainage of surface waters will not be changed by the construction of such subdivision or any part thereof, or, that if such surface water drainage will be changed, reasonable provision has been made for collection and diversion of such surface waters into public areas, or drains which the subdivider has a right to use, and that such surface waters will be planned for in accordance with generally accepted engineering practices so as to reduce the likelihood of damage to the adjoining property because of the construction of the subdivision. The topographical and profile studies required herein shall not be recorded, but shall be retained and filed by city, village or county to which submitted for approval of the subdivision plat, as permanent public documents.
Neither the city council of the city, the board of trustees of the village or town or the officer designated by them, or the county board of the county shall approve such plat, unless, in addition to any other requirements of such council, board of trustees or county board or the officer or officers designated by them, the plat has been approved in writing (i) except in municipalities with a population of 1,000,000 or more, by the Illinois Department of Transportation with respect to roadway access where such access is to a state highway, (ii) by the relevant local highway authority with respect to all other roadway access, and (iii) by the local health department, if one exists, with respect to sewage disposal systems if any part of the platted land will not be served by a public sewer system. An applicant shall simultaneously file with the Illinois Department of Transportation, relevant local highway authority, or local health department, as appropriate, a copy of the application for preliminary approval of a proposed plat that is filed with the municipality or county. The department or authority receiving the application shall review the application based solely upon safety or access control standards and provide written approval or disapproval to the municipal or county plan commission and to the municipal or county corporate authorities not later than 90 days from the date the application is received. The 90 day period may be changed by mutual agreement. If disapproved, the department or authority shall provide reasons for the disapproval related to safety or access control standards and identify improvements that will remove the disapproval. The municipal or county corporate authorities may approve the plat once the improvements have been incorporated into the application or in the event that the department or authority fails to respond in writing to the municipality or county within the 90 day period or other period established by mutual agreement. The failure of the city council of a municipality with a population of 1,000,000 or more to obtain approval of a plat in writing by the Illinois Department of Transportation with respect to roadway access where such access is to a State highway, prior to the approval of any such plat as required by this Section, where such failure occurred on or after January 1, 1988 and before the effective date of this amendatory Act of 1989, shall not affect the validity of such plat, and any such plat otherwise complying with the provisions of this Section is validated.
The statement of the Registered Land Surveyor and of acknowledgment, together with the plat, must be recorded by the Land Surveyor who prepared the plat, or a person designated by that Land Surveyor, or upon the death, incapacity, or absence of that Land Surveyor, by the owner of the land or his or her representative, in the recorder's office of the county in which the land is situated, or if the title to the land is registered under the Land Titles Act, must be filed in the office of the registrar of titles for the county, and such acknowledgment and recording or such acknowledgment and filing as aforesaid, shall have like effect and certified copies thereof and of such plat, or of any plat heretofore acknowledged and certified according to law, may be used in evidence to the same extent and with like effect, as in case of deeds. The recorder or registrar of titles shall not record or register a plat offered for recording or registration after October 1, 1977, unless such plat is at least 8 1/2 inches by 14 inches but not more than 30 inches by 36 inches. In counties of 1,000,000 or more population the recorder or the registrar of titles must not record or register the plat unless the persons submitting the plat for recording or registration simultaneously therewith deliver to the recorder or registrar of titles 6 true and exact copies thereof. In all counties, the recorder or registrar of titles shall not record or register a plat, unless the plat states the current mailing address of the person submitting the plat for recording or registration. Any changes to the unrecorded plat as may be desired or required by any party must be made by the Registered Land Surveyor who prepared the original plat, and in the event of the death, incapacity, or absence of that Land Surveyor, by another Registered Land Surveyor who shall specifically identify the change or changes made on the face of the plat.
An original plat, having been properly certified, acknowledged, approved and recorded or filed as above provided in this Section, may be retained as the permanent record by the recorder or registrar.
(Source: P.A. 86-284; 86-768; 86-1028; 86-1238; 86-1349; 86-1475; 87-705.)

(765 ILCS 205/3) (from Ch. 109, par. 3)
Sec. 3. The acknowledgment and recording of such plat, or the acknowledgment and the filing of the same shall be held in all courts to be a conveyance in fee simple of such portions of the premises platted as are marked or noted on such plat as donated or granted to the public, or any person, religious society, corporation or body politic, and as a general warranty against the donor, his or her heirs and representatives, to such donee or grantee, for their use or for the use and purposes therein named or intended, and for no other use or purpose; and the premises intended for any street, alley, way, common or other public use in any city, village or town, or addition thereto, shall be held in the corporate name thereof in trust to and for the uses and purposes set forth or intended.
(Source: P.A. 83-345.)

(765 ILCS 205/4) (from Ch. 109, par. 4)
Sec. 4.
Whoever shall lay out any town or make any addition to any city, village or town, or re-subdivide any lots or blocks therein, and neglect to plant any corner stone when required by this act, or shall survey the same or cause it to be surveyed in any other manner than that which is prescribed in this act, shall be guilty of a petty offense and fined in any sum not less than $25 nor exceeding $100.
(Source: P.A. 77-2561.)

(765 ILCS 205/5) (from Ch. 109, par. 5)
Sec. 5. Whoever sells or leases for any time exceeding five years, any lot or block in or outside of any town, city or village before all the requirements of this Act have been complied with, shall be guilty of a petty offense and fined $25 for each lot or block or part thereof so disposed of or leased. Nothing in this Section shall prohibit an offer of sale or acceptance of deposit by a seller before compliance with the requirements of this Act, provided that compliance occurs before conveyance of any deed to the property.
(Source: P.A. 90-308, eff. 8-1-97.)

(765 ILCS 205/5a) (from Ch. 109, par. 5a)
Sec. 5a. The recorder or the Registrar of Title of any county shall not record deeds or leases which attempt to convey property contrary to the provisions of this Act. In case of doubt, the recorder or the Registrar of Title of any county may require the person presenting such deed or lease to give evidence of the legality of a conveyance by an affidavit as to the facts which exempt such conveyance from the provisions of this Act.
(Source: P.A. 83-358.)

(765 ILCS 205/6) (from Ch. 109, par. 6)
Sec. 6. Any plat may be vacated by the owner of the premises at any time before the sale of any lot therein, by a written instrument to which a copy of the plat is attached, declaring it to be vacated. If there are public service facilities in the highways, streets, alleys and other public ways and in easements shown on the plat, the instrument shall reserve to the public body or public utility owning such facilities, the property, rights of way and easements necessary for continuing public service by means of those facilities and for the maintenance, renewal and reconstruction of the same. The instrument shall be approved by the city council or village or county board in the same manner as plats of subdivisions. The instrument shall also be submitted for approval to the Highway Commissioner and to the county engineer or superintendent of highways and to the District Engineer of the Department of Transportation of this State and to the public utility or utilities involved. The council, board, Highway Commissioner, county engineer or superintendent of highways or District Engineer of the Department of Transportation of this State, as the case may be, may reject any instrument that abridges or destroys any public rights in any of its streets and alleys. The instrument shall be executed, acknowledged or proved and recorded or filed in the same manner as plats or subdivisions. Once recorded or filed the instrument operates to destroy the effect of the recording of the plat vacated and to divest all public rights in the streets, alleys and public grounds and all dedications laid out or described in the plat and to render effective any reservation set forth in the instrument as provided in this Section. When lots have been sold the plat may be vacated in the manner provided in this Section by all the owners of lots in the plat joining in the execution of the writing.
(Source: P.A. 87-217.)

(765 ILCS 205/7) (from Ch. 109, par. 7)
Sec. 7. Any part of a plat may be vacated in the manner provided in the preceding section, and subject to the conditions therein prescribed: Provided, such vacation shall not abridge or destroy any of the rights or privileges of other proprietors in such plat: And, provided, further, that nothing contained in this section shall authorize the closing or obstructing of any public highway laid out according to law.
(Source: R.S. 1874, p. 771.)

(765 ILCS 205/8) (from Ch. 109, par. 8)
Sec. 8. When any plat or part thereof is vacated the recorder or registrar of titles in whose office the plat is recorded or filed as aforesaid, shall, upon the recording of such vacation, write in plain letters across the plat or part so vacated the word "vacated," and shall also make a reference on the same to the volume and page in which the instrument of vacation is recorded.
(Source: Laws 1921, p. 677.)

(765 ILCS 205/9) (from Ch. 109, par. 9)
Sec. 9. Whenever any highway, road, street, alley, public ground, toll-road, railroad, reservoir or canal is laid out, located, opened, widened or extended, or its location altered, it is the duty of the commissioners, authorities, officers, persons or corporations, public or private, laying out, locating, opening, widening, extending or altering the same, to make a plat, showing its width, courses and extent, and making reference to known and established corners or monuments. When the location of a subdivision, lots or parcel within a subdivision, tract, highway, road, street, alley, public ground, toll-road, railroad, reservoir or canal is known either by established corners or adequate, existing records, the monument or monuments shall be located and referenced either by or under the direction of a Registered Land Surveyor at the time such highway, road, street, alley, public ground, toll-road, railroad, reservoir or canal is laid out, located, widened or extended, or its location altered. Suitable permanent monuments shall be reset in the surface of new construction or permanent witness monuments set to perpetuate their location and certified as correct by a Registered Land Surveyor. The plat shall be recorded in the office of the recorder of the county in which the premises are taken or used, or any part thereof, are situated, or in case of land the title to which is registered under "An Act concerning land titles", approved May 1, 1897, as amended, to be filed in the office of the registrar of titles for the county, within 6 months after such highway, road, street, alley, public ground, toll-road, railroad, reservoir or canal is laid out, located, opened, widened, or extended, or the location thereof altered and when any highway, road, street, alley, public ground, toll-road, railroad, reservoir or canal is vacated, the order, ordinance or other declaration of vacation must be in like manner recorded or filed. The recorder or registrar of titles shall not record or register a plat offered for recording or registration after October 1, 1977, unless such plat is at least 8 1/2 inches by 14 inches but not more than 30 inches by 36 inches. Sufficient controlling monuments shall be retained or replaced in their original positions or reference monuments established from original controlling monuments, so as to enable land lines, property corners or tract boundaries to be re-established without surveys based on monuments differing from the ones which currently control the area. Every land surveyor is under a duty to cooperate in matters of maps, field notes and other pertinent records. This Act shall not be construed to alter or affect any law specifically providing for the recording or filing of any plat, or to require the same to be recorded or filed sooner than is so specifically provided; except that any requirements to record or file such plat in any other place than is provided herein do not excuse the parties from complying with this Act. Any party who refuses or neglects to comply with this Section shall be guilty of a petty offense for every month he continues in such refusal or neglect after conviction, to be recovered by an action in the circuit court of the county, in the name of the county, 1/2 to the use of the county and the other 1/2 to the use of the person complaining.
The provisions of this Section shall not apply to a railroad subject to the jurisdiction of the Interstate Commerce Commission or any abandonment of all or a portion of such railroad, except that the provisions of this Section shall apply to the construction of a new line of railroad.
(Source: P.A. 88-81.)

(765 ILCS 205/9.1) (from Ch. 109, par. 9.1)
Sec. 9.1. When any county or township authority proposes to extend or widen a public highway by obtaining easements from abutting property owners without transfer of land titles, then such map or plat of the land parcels involved in the easement must be prepared by a Registered Land Surveyor or by a duly employed county engineer or superintendent of highways registered as an engineer under the laws of the State of Illinois.
(Source: P.A. 87-217.)

(765 ILCS 205/10) (from Ch. 109, par. 10)
Sec. 10. Whenever it shall come to the knowledge of the recorder or of the registrar of titles of any county that any of the provisions of this Act have been violated, it shall be his duty to notify the State's attorney of the fact, and the State's attorney shall immediately institute proceedings, and prosecute the same to final judgment against the person offending.
(Source: P.A. 83-358.)

(765 ILCS 205/11) (from Ch. 109, par. 10.1)
Sec. 11.
Any unauthorized person who knowingly damages, destroys or removes a stake, pin, monument or other survey marker shall, be guilty of a Class A misdemeanor. For purposes of this Section, a surveyor who moves a stake, pin, monument or other survey marker for the purpose of correcting a survey is an authorized person.
(Source: P.A. 77-2561.)

(765 ILCS 205/56)
Sec. 56. Duty of counties issuing building/improvement permits. Counties that are authorized by law to exercise land use control through a building/improvement permit process may deny the issuance of a building permit for building or other improvement to be constructed on a parcel of land subdivided contrary to the provisions of this Act.
(Source: P.A. 93-744, eff. 7-15-04.)



765 ILCS 210/ - Judicial Plat Act.

(765 ILCS 210/0.01) (from Ch. 109, par. 10.9)
Sec. 0.01. Short title. This Act may be cited as the Judicial Plat Act.
(Source: P.A. 86-1324.)

(765 ILCS 210/1) (from Ch. 109, par. 11)
Sec. 1. In any proceeding in any court in this state, by executors or administrators, for the sale of lands of deceased persons, or by guardians, for the sale of lands of their wards, or for partition of lands, when such lands are to be sold in parcels, or actual partition thereof shall be made, it shall be competent for the court to order such executor or administrator, guardian, or other officer or person authorized to sell the lands in question in any such proceeding, or commissioners authorized to make partition of such lands, to cause such lands to be surveyed and subdivided, and a map or plat of the same to be made, showing the lots or parcels of such subdivisions or partition designated by numbers; which map or plat shall be acknowledged by the person or persons so causing the same to be made, in like manner as is now required by law in cases of plats or maps made for owners of land, and shall, in like manner, be certified by the Registered Land Surveyor making the same; and the certificate shall contain, among other things, an accurate and definite description of the lands so subdivided or partitioned. Such map or plat shall be submitted to the court for its approval and, if approved by the court, shall be recorded in the recorder's office of the county or counties in which the lands in question in any such proceeding are situated.
(Source: Laws 1967, p. 2120.)

(765 ILCS 210/2) (from Ch. 109, par. 12)
Sec. 2. Maps or plats of lands made in conformity to the preceding section, when approved by the court, shall have the like authenticity as maps or plats of lands made by owners of the same, and shall be sufficient in law for all purposes whatever.
(Source: R.S. 1874, p. 773.)

(765 ILCS 210/3) (from Ch. 109, par. 13)
Sec. 3. The costs and expenses necessarily incurred in making such subdivisions of lands and maps, or plats of the same, together with the cost of the record thereof, shall be taxed as costs in any suit or proceeding in which the court shall order the same to be made.
(Source: R.S. 1874, p. 773.)

(765 ILCS 210/14) (from Ch. 109, par. 14)
Sec. 14. This Act shall be deemed to incorporate the provisions of Sections 5 and 14.2 of the Condominium Property Act.
(Source: P.A. 83-833.)



765 ILCS 215/ - Permanent Survey Act.

(765 ILCS 215/0.01) (from Ch. 133, par. 10.9)
Sec. 0.01. Short title. This Act may be cited as the Permanent Survey Act.
(Source: P.A. 86-1324.)

(765 ILCS 215/1) (from Ch. 133, par. 11)
Sec. 1. Whenever the owner or owners of adjacent tracts of land shall desire to establish permanently the lines and corners thereof between them, he, she or they may enter into a written agreement to employ and abide by the survey of some surveyor, and after said survey is completed, a plat thereof with a description of all corners and lines plainly marked thereon, together with the written agreement of the parties, shall be recorded in the recorder's office of the county where the lands are situated; and the lines and corners of said survey so made and recorded, shall be binding upon the parties entering into said agreement, their heirs, successors and assigns, and shall never be changed.
(Source: P.A. 91-357, eff. 7-29-99.)

(765 ILCS 215/2) (from Ch. 133, par. 12)
Sec. 2. Whenever one or more proprietors of lands in this state, the corners and boundaries of whose lands are lost, destroyed, or are in dispute, or who are desirous of having said corners and boundaries permanently re-established, and who will not enter into an agreement as provided by section one of this act, it shall be lawful for said proprietor or proprietors that they shall cause a notice, in writing, to be served on the owner or owners of adjacent tract or tracts, if known, and residing in this state; or if not known or not residing in this state, by publishing in a public newspaper published in such county, and if no newspaper shall be published, then by posting up in four different public places in said county a written or printed notice to the effect that, on a return day named therein, which shall not be later than sixty days from the date of such notice, he, she or they will make application to the circuit court of the county in which said lands are situated, for the appointment of a commission of surveyors to make survey of and to permanently establish said corners and boundaries, which notice shall be posted up at least four weeks before the time appointed for said application, and one of said notices shall be in the precinct or township in which said corners and boundaries are situated. If personal service is had on the owner or owners of adjacent lands the same shall be made at least ten days prior to the day of application named in the notice and if notice is given by publication in a newspaper the same shall be published therein once each week for three successive weeks, the first publication to be at least four weeks before the day of application named in the notice.
(Source: Laws 1933, p. 1105.)

(765 ILCS 215/3) (from Ch. 133, par. 13)
Sec. 3. Upon the filing of proper petition and proof of due notice as aforesaid, the said court shall appoint a commission of three surveyors, entirely disinterested, to make said survey, who shall proceed to make said survey and report their proceedings to the said court, as soon as may be accompanied by a plat and notes of said survey; said commission of surveyors shall be authorized to administer an oath, and take the evidence of, and incorporate the same with their survey, of any person who may be able to identify any original government or other legally established corner or witness thereto, or government line, tree or other noted object, and all stone corners or other monuments that have been in existence over twenty years, and recognized as original government corners by the adjoining proprietors.
(Source: Laws 1933, p. 1105.)

(765 ILCS 215/4) (from Ch. 133, par. 14)
Sec. 4. Upon the filing of the report, any person whose interest may be affected by the survey shall be at liberty to enter his objections to the report, and the court shall hear and determine the objection, and enter an order or judgment either approving or rejecting the report, or modifying and amending the same according to the rights and interests of the parties, or may refer the same back to the commission to correct their report and survey in conformity with the judgment of the court; or the court may, for good reason, set aside the commission, and appoint a new commission, who shall proceed de novo, and survey and determine the boundaries and corners of the lands in question. The corners and boundaries established in the survey as approved in the final judgment of the courts, if not appealed according to the Supreme Court Rules, shall be held and considered as permanently and unalterably established according to the survey. The expenses and costs of the surveys and suit shall be apportioned among all the parties, according to their respective interests.
(Source: P.A. 79-1365.)



765 ILCS 220/ - Land Survey Monuments Act.

(765 ILCS 220/0.01) (from Ch. 133, par. 60-0.1)
Sec. 0.01. Short title. This Act may be cited as the Land Survey Monuments Act.
(Source: P.A. 86-1324.)

(765 ILCS 220/1) (from Ch. 133, par. 60-1)
Sec. 1. It is the finding of the General Assembly that there exists a substantial problem of loss and deterioration of land survey monuments with the attendant uncertainty created in titles and transactions of real property in the State of Illinois.
(Source: P.A. 81-1509.)

(765 ILCS 220/2) (from Ch. 133, par. 60-2)
Sec. 2. It is the purpose of this Act to establish a program of monumentation and preservation and restoration of existing monuments in order to protect and preserve these important land survey monuments.
(Source: P.A. 79-649.)

(765 ILCS 220/3) (from Ch. 133, par. 60-3)
Sec. 3. Definitions. The following words and phrases shall have the meaning ascribed to them in Section 3.01 through 3.06.
(Source: P.A. 79-649.)

(765 ILCS 220/3.01) (from Ch. 133, par. 60-3.01)
Sec. 3.01. "Examining Committee" means the examining committee established in Section 3 of "An Act to afford protection to the public by prescribing and regulating the practice of Land Surveying by registration and to repeal an Act therein named".
(Source: P.A. 79-649.)

(765 ILCS 220/3.02) (from Ch. 133, par. 60-3.02)
Sec. 3.02. "Monument Record" means a written and illustrated document describing the physical appearance of a survey monument and its accessories.
(Source: P.A. 79-649.)

(765 ILCS 220/3.03) (from Ch. 133, par. 60-3.03)
Sec. 3.03. "Public land survey monument" means any land boundary monument or position thereof established on the ground by a cadastral survey of the United States Government and made part of United States public land records.
(Source: P.A. 79-649.)

(765 ILCS 220/3.04) (from Ch. 133, par. 60-3.04)
Sec. 3.04. "Accessory" means any physical evidence in the vicinity of a survey monument or position thereof, the relative position of which is of public record and which is used to perpetuate the location of the monument. Accessories shall be construed to include the accessories recorded in the original survey notes, and additional reference points and dimensions furnished by subsequent land surveyors or attested to in writing by persons having personal knowledge of the original location of the monument.
(Source: P.A. 81-1509.)

(765 ILCS 220/3.05) (from Ch. 133, par. 60-3.05)
Sec. 3.05. "Aliquot corner" means any corner in the public land survey system created by subdividing a section of land according to the rules of procedure set forth in the "Manual of Instructions for the Survey of the Public Lands of the United States".
(Source: P.A. 79-649.)

(765 ILCS 220/3.06) (from Ch. 133, par. 60-3.06)
Sec. 3.06. "Control Corner" means any land survey monument whose position controls the location of the boundaries of a tract or parcel of land. The control corner may or may not be included within the perimeter of said tract or parcel.
(Source: P.A. 79-649.)

(765 ILCS 220/4) (from Ch. 133, par. 60-4)
Sec. 4. An entry book shall be provided by the recorder or Registrar of Deeds for the recordation of a monument record by Illinois Registered Land Surveyors for public land survey corners, as defined by the Manual of Instructions for the Survey of the Public Lands of the United States and accessories to such corner which are found, set, reset or used as a control in any survey by such land surveyor.
The monument records shall be recorded with the recorder or Registrar of Titles and be securely fastened into the entry book as provided for that purpose. The monument records shall be indexed by Section, Township and Range so as to be easily retrievable.
(Source: P.A. 83-358.)

(765 ILCS 220/5) (from Ch. 133, par. 60-5)
Sec. 5. The charge for indexing and recording the monument record shall be the same as for the recording of a miscellaneous document.
(Source: P.A. 79-649.)

(765 ILCS 220/6) (from Ch. 133, par. 60-6)
Sec. 6. It shall be the duty of the examining committee to prescribe the form in which such monument record shall be presented and recorded, and time limits within which the form shall be recorded.
(Source: P.A. 79-649.)

(765 ILCS 220/7) (from Ch. 133, par. 60-7)
Sec. 7. It shall be the duty of any land surveyor who conducts a survey which uses as a control corner any public land survey monument, to record with the recorder or Registrar of Titles in the county in which the survey was conducted, a written monument record describing such monument, or position thereof, and its accessories. Such a surveyor shall also record a monument record whenever he establishes, re-establishes, restores or rehabilitates any public land survey monument. Each monument record shall describe at least three accessories or reference points.
(Source: P.A. 83-358.)

(765 ILCS 220/8) (from Ch. 133, par. 60-8)
Sec. 8. No monument record shall be recorded unless the same is signed by an Illinois Registered Land Surveyor and impressed with his seal. In case of an agency of the United States government, the record may be signed by the Chief of the survey party making the survey, setting forth his official title.
(Source: P.A. 79-649.)

(765 ILCS 220/9) (from Ch. 133, par. 60-9)
Sec. 9. When a monument record is recorded pursuant to this Act, it shall be the duty of the land surveyor to reconstruct or rehabilitate the corner monument and accessories to such corner and, if practicable, affix securely to the top of such monument established after the effective date of this Act the Illinois registration number of the land surveyor responsible for the establishment of such monument or position thereof and the same shall be left by him in such physical condition that it remains as permanent a monument as is reasonably possible and so that same may be reasonably expected to be located with facility at all times in the future.
(Source: P.A. 79-649.)

(765 ILCS 220/10) (from Ch. 133, par. 60-10)
Sec. 10. No monument record need be recorded when a monument record exists and the monument is found as described in the existing record.
(Source: P.A. 79-649.)

(765 ILCS 220/11) (from Ch. 133, par. 60-11)
Sec. 11. Any land surveyor, or any person, including the responsible official of any agency of state, county, or local government who shall willfully and knowingly violate any of the provisions of this Article shall be guilty of a Class "A" misdemeanor. It shall be the responsibility of all State's Attorneys of this State in all cases of suspected willful and knowing violation of any of the provisions of this Act to prosecute the person or persons committing such violation.
(Source: P.A. 81-1509.)



765 ILCS 225/ - Illinois Coordinate System Act.

(765 ILCS 225/1) (from Ch. 133, par. 101)
Sec. 1. This Act shall be known and may be cited as the "Illinois Coordinate System Act".
(Source: P.A. 83-742.)

(765 ILCS 225/2) (from Ch. 133, par. 102)
Sec. 2. The system of plane coordinates which has been established by the United States Department of Commerce, National Oceanic and Atmospheric Administration, National Ocean Service, National Geodetic Survey for defining and stating the positions or locations of points on the surface of the earth within the State of Illinois is hereinafter to be known and designated as the "Illinois Coordinate System".
(Source: P.A. 92-311, eff. 8-9-01.)

(765 ILCS 225/3) (from Ch. 133, par. 103)
Sec. 3. For the purpose of the use of the Illinois Coordinate System, the State is divided into an "East Zone" and a "West Zone".
The area now included in the following counties constitutes the "East Zone": Boone, Champaign, Clark, Clay, Coles, Cook, Crawford, Cumberland, DeKalb, DeWitt, Douglas, DuPage, Edgar, Edwards, Effingham, Fayette, Ford, Franklin, Gallatin, Grundy, Hamilton, Hardin, Iroquois, Jasper, Jefferson, Johnson, Kane, Kankakee, Kendall, Lake, LaSalle, Lawrence, Livingston, McHenry, McLean, Macon, Marion, Massac, Moultrie, Piatt, Pope, Richland, Saline, Shelby, Vermilion, Wabash, Wayne, White, Will and Williamson.
The area now included in the following counties constitutes the "West Zone": Adams, Alexander, Bond, Brown, Bureau, Calhoun, Carroll, Cass, Christian, Clinton, Fulton, Greene, Hancock, Henderson, Henry, Jackson, Jersey, Jo Daviess, Knox, Lee, Logan, McDonough, Macoupin, Madison, Marshall, Mason, Menard, Mercer, Monroe, Montgomery, Morgan, Ogle, Peoria, Perry, Pike, Pulaski, Putnam, Randolph, Rock Island, St. Clair, Sangamon, Schuyler, Scott, Stark, Stephenson, Tazewell, Union, Warren, Washington, Whiteside, Winnebago and Woodford.
(Source: P.A. 98-756, eff. 7-16-14.)

(765 ILCS 225/4) (from Ch. 133, par. 104)
Sec. 4. As established for use in the East Zone, the Illinois Coordinate System is named, the "Illinois Coordinate System, East Zone".
As established for use in the West Zone, the Illinois Coordinate System is named, the "Illinois Coordinate System, West Zone".
(Source: P.A. 83-742.)

(765 ILCS 225/5) (from Ch. 133, par. 105)
Sec. 5. The plane coordinates of a point on the earth's surface, used in expressing the position or location of that point in the appropriate zone of this system, consists of 2 distances, expressed in units of U.S. survey feet and decimals of a foot. One of these distances, known as the "x-coordinate", gives the position in an east-and-west direction; the other, known as the "y-coordinate", gives the position in a north-and-south direction. These coordinates depend upon and conform to the coordinates, on the Illinois Coordinate System, of the monumented survey stations of the United States National Geodetic Survey within the State of Illinois, as those coordinates have been determined by that survey.
(Source: P.A. 92-311, eff. 8-9-01.)

(765 ILCS 225/6) (from Ch. 133, par. 106)
Sec. 6. When any project extends from one into the other of the above coordinate zones, the positions of all points on its boundaries may be referred to either of the two zones, the zone which is used being specifically named for the project.
(Source: P.A. 83-742.)

(765 ILCS 225/7) (from Ch. 133, par. 107)
Sec. 7. For purposes of more precisely defining the Illinois Coordinate System the following definitions by the United States National Geodetic Survey are adopted:
The Illinois Coordinate System, East Zone, is based on the transverse Mercator projection of the North American Datum of 1983 (NAD 83) or the Clarke spheroid of 1866 (North American Datum of 1927) (NAD 27), having a central meridian of eighty-eight degrees and twenty minutes West (88µ =-20'W.) of Greenwich on which meridian the scale is set at one part in 40,000 too small. The origin of coordinates is at the intersection of the meridian eighty-eight degrees and twenty minutes West (88µ =-20'W.) of Greenwich and thirty-six degrees and forty minutes North (36µ =-40'N.) latitude. The origin is given the coordinates x = 300,000 meters (984,250.000 feet) and y = 0 meters for NAD 83 and x = 500,000 feet and y = 0 feet for the NAD 27.
The Illinois Coordinate System, West Zone, is based on the transverse Mercator projection of the North American Datum of 1983 (NAD 83) or the Clarke spheroid of 1866 North American Datum of 1927 (NAD 27), having a central meridian of ninety degrees and ten minutes West (90µ =-10'W.) of Greenwich, on which meridian the scale is set at one part in 17,000 too small. The origin of coordinates is at the intersection of the meridian ninety degrees and ten minutes West (90µ =-10'W.) of Greenwich and thirty-six degrees and forty minutes North (36µ =-40'N.) latitude. The origin is given the coordinates x = 700,000 meters (2,296,583.333 feet) and y = 0 meters for NAD 83 and x = 500,000 feet and y = 0 feet for the NAD 27.
The position of the Illinois Coordinate System is as marked on the ground by monumented survey stations established in conformity with standards adopted by the United States National Geodetic Survey for second and higher order work, whose geodetic positions have been rigidly adjusted on the North American Datum (NAD 1927 or NAD 1983, or both), and whose coordinates have been computed on the system herein defined. Any such stations may be used for establishing a survey connection with the Illinois Coordinate System.
(Source: P.A. 92-311, eff. 8-9-01.)

(765 ILCS 225/8) (from Ch. 133, par. 108)
Sec. 8. The use of the term "Illinois Coordinate System" on any map, report, survey, or other document is limited to coordinates based on the Illinois Coordinate System as defined in this Act.
Any land survey referenced to the Illinois Coordinate System must indicate the Zone and delineate on the plat of survey all geodetic stations, azimuths, angles and distances used for establishing the survey connection.
(Source: P.A. 83-742.)



765 ILCS 230/ - Coast and Geodetic Survey Act.

(765 ILCS 230/0.01) (from Ch. 1, par. 3500)
Sec. 0.01. Short title. This Act may be cited as the Coast and Geodetic Survey Act.
(Source: P.A. 86-1324.)

(765 ILCS 230/1) (from Ch. 1, par. 3501)
Sec. 1. That any person employed under and by virtue of an act of congress of the United States, approved the tenth day of February, one thousand eight hundred and seven, and of the supplements thereto, for the survey of the coasts of the United States, or under the direction of congress, to form a geodetic connection between the Atlantic and Pacific coasts, and to furnish triangulation points for state surveys, may enter upon lands within this state for the purpose of exploring, triangulating, leveling, surveying, and of doing any other act which may be necessary to carry out the object of said laws, and may erect any works, stations, buildings, and appendages requisite for that purpose, doing no unnecessary injury thereby.
(Source: Laws 1881, p. 154.)

(765 ILCS 230/2) (from Ch. 1, par. 3502)
Sec. 2. If the parties interested cannot agree upon the amount to be paid for damages caused thereby, the United States of America may proceed to condemn said land as provided for the exercise of the right of eminent domain under the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(765 ILCS 230/2.5)
Sec. 2.5. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(765 ILCS 230/3) (from Ch. 1, par. 3503)
Sec. 3. If any person shall willfully deface, injure or remove any signal, monument, building, or other property of the United States coast and geodetic survey, constructed or used under or by virtue of the acts of congress aforesaid, he shall forfeit a sum not exceeding $50 for each offense, and shall be liable for damages sustained by the United States, in a civil action in the circuit court.
(Source: P.A. 79-1359.)



765 ILCS 305/ - Statute Concerning Perpetuities.

(765 ILCS 305/1) (from Ch. 30, par. 191)
Sec. 1. Title.
This Act shall be known and may be cited as the "Statute Concerning Perpetuities".
(Source: P.A. 76-1428.)

(765 ILCS 305/2) (from Ch. 30, par. 192)
Sec. 2. Purpose.
This Act modifies the common law rule of property known as the rule against perpetuities, which, except as modified by statutes in force at the effective date of this Act and by this Act, shall remain in full force and effect.
(Source: P.A. 76-1428.)

(765 ILCS 305/3) (from Ch. 30, par. 193)
Sec. 3. Definitions and Terms.
As used in this Act unless the context otherwise requires:
(a) "Trust" means any trust created by any written instrument, including, without limitation, a trust created by the exercise of a power of appointment.
(a-5) "Qualified perpetual trust" means any trust created by any written instrument executed on or after January 1, 1998, including an amendment to an instrument in existence prior to that date and the exercise of a power of appointment granted by an instrument executed or amended on or after that date:
(i) to which, by the specific terms governing the

trust, the rule against perpetuities does not apply; and

(ii) the power of the trustee (or other person to

whom the power is properly granted or delegated) to sell property of which is not limited by the governing trust instrument or any provision of law for any period of time beyond the period of the rule against perpetuities.

(b) "Trustee" includes the original trustee of any trust and also any succeeding or added trustee.
(c) "Instrument" means any writing pursuant to which any legal or equitable interest in property or in the income therefrom is affected, disposed of or created.
(d) "Beneficiary" includes any person to whom any interest, whether vested or contingent, is given by an instrument.
(e) Any reference in this Act to income to be "paid" or to income "payments" or to "receiving" income includes income payable or distributable to or applicable for the benefit of a beneficiary.
(f) Words importing the masculine gender include the feminine and neuter, and words importing the singular number include the plural and words importing the plural number include the singular.
(Source: P.A. 90-472, eff. 8-17-97; 90-796, eff. 12-15-98.)

(765 ILCS 305/4) (from Ch. 30, par. 194)
Sec. 4. Application of the Rule Against Perpetuities.
(a) The rule against perpetuities shall not apply:
(1) to any disposition of property or interest

therein which, at the effective date of this Act, does not violate, or is exempted by statute from the operation of, the common law rule against perpetuities;

(2) to powers of a trustee to sell, lease or mortgage

property or to powers which relate to the administration or management of trust assets, including, without limitation, discretionary powers of a trustee to determine what receipts constitute principal and what receipts constitute income and powers to appoint a successor trustee;

(3) to mandatory powers of a trustee to distribute

income, or to discretionary powers of a trustee to distribute principal prior to termination of a trust, to a beneficiary having an interest in the principal which is irrevocably vested in quality and quantity;

(4) to discretionary powers of a trustee to allocate

income and principal among beneficiaries, but no exercise of any such power after the expiration of the period of the rule against perpetuities is valid;

(5) to leases to commence in the future or upon the

happening of a future event, but no such lease shall be valid unless the term thereof actually commences in possession within 40 years from the date of execution of the lease;

(6) to commitments (A) by a lessor to enter into a

lease with a subtenant or with the holder of a leasehold mortgage or (B) by a lessee or sublessee to enter into a lease with the holder of a mortgage;

(7) to options in gross or to preemptive rights in

the nature of a right of first refusal, but no option in gross shall be valid for more than 40 years from the date of its creation; or

(8) to qualified perpetual trusts as defined in

Section 3 of this Act.

(b) The period of the rule against perpetuities shall not commence to run in connection with any disposition of property or interest therein, and no instrument shall be regarded as becoming effective for purposes of the rule against perpetuities, and no interest or power shall be deemed to be created for purposes of the rule against perpetuities as long as, by the terms of the instrument, the maker of the instrument has the power to revoke the instrument or to transfer or direct to be transferred to himself the entire legal and equitable ownership of the property or interest therein.
(c) In determining whether an interest violates the rule against perpetuities:
(1) it shall be presumed (A) that the interest was

intended to be valid, (B) in the case of an interest conditioned upon the probate of a will, the appointment of an executor, administrator or trustee, the completion of the administration of an estate, the payment of debts, the sale or distribution of property, the determination of federal or state tax liabilities or the happening of any administrative contingency, that the contingency must occur, if at all, within the period of the rule against perpetuities, and (C) where the instrument creates an interest in the "widow", "widower", or "spouse" of another person, that the maker of the instrument intended to refer to a person who was living at the date that the period of the rule against perpetuities commences to run;

(2) where any interest, but for this subparagraph (c)

(2), would be invalid because it is made to depend upon any person attaining or failing to attain an age in excess of 21 years, the age specified shall be reduced to 21 years as to every person to whom the age contingency applies;

(3) if, notwithstanding the provisions of

subparagraphs (c) (1) and (2) of this Section, the validity of any interest depends upon the possibility of the birth or adoption of a child, (A) no person shall be deemed capable of having a child until he has attained the age of 13 years, (B) any person who has attained the age of 65 years shall be deemed incapable of having a child, (C) evidence shall be admissible as to the incapacity of having a child by a living person who has not attained the age of 65 years, and (D) the possibility of having a child or more remote descendant by adoption shall be disregarded.

(d) Subparagraphs (a) (2), (3) and (6) and paragraph (b) of this Section shall be deemed to be declaratory of the law prevailing in this State at the effective date of this Act.
(Source: P.A. 90-472, eff. 8-17-97; 90-796, eff. 12-15-98.)

(765 ILCS 305/5) (from Ch. 30, par. 195)
Sec. 5. Trusts.
(a) Subject to the provisions of paragraphs (e) and (f) of this Section a trust containing any limitation which, but for this paragraph (a), would violate the rule against perpetuities (as modified by Section 4) shall terminate at the expiration of a period of (A) 21 years after the death of the last to die of all of the beneficiaries of the instrument who were living at the date when the period of the rule against perpetuities commenced to run or (B) 21 years after that date if no beneficiary of the instrument was then living, unless events occur which cause an earlier termination in accordance with the terms of the instrument and then the principal shall be distributed as provided by the instrument.
(b) Subject to the provisions of paragraphs (c), (d) and (e) of this Section when a trust terminates because of the application of paragraph (a) of this Section, the trustee shall distribute the principal to those persons who would be the heirs at law of the maker of the instrument if he died at the expiration of the period specified in paragraph (a) of this Section and in the proportions then specified by statute, unless the trust was created by the exercise of a power of appointment and then the principal shall be distributed to the person who would have received it if the power had not been exercised.
(c) Before any distribution of principal is made pursuant to paragraph (b) of this Section, the trustee shall distribute, out of principal, to each living beneficiary who, but for termination of the trust because of the application of paragraph (a) of this Section, would have been entitled to be paid income after the expiration of the period specified in paragraph (a) of this Section, an amount equal to the present value (determined as provided in paragraph (d) of this Section of the income which the beneficiary would have been entitled to be paid after the expiration of that period.
(d) In determining the present value of income for purposes of any distribution to a beneficiary pursuant to paragraph (c) of this Section:
(1) when income payments would have been subject in

whole or in part to any discretionary power, it shall be assumed (A) that the income which would have been paid to an individual income beneficiary would have been the maximum amount of income which could have been paid to him in the exercise of the power, (B) if the income would or might have been payable to more than one beneficiary, that (except as hereinafter provided) each beneficiary would have received an equal share of the income, unless the instrument specifies less than an equal share as the maximum amount or proportion of income which would have been paid to any beneficiary in the exercise of the power, in which event the maximum specified shall control, and (C) if the income would or might have been payable to the descendants of the maker of the instrument or of another person, that, unless the instrument provides otherwise, the descendants would have received the income per stirpes;

(2) (A) present value shall be computed on an

actuarial basis and there shall be assumed a return of 5%, at simple interest, on the value of the principal from which the beneficiary would have been entitled to receive income, and (B) where the interest in income was to be for the life of the beneficiary or for the life of another, the computation shall be made on the expectancy set forth in the most recently published American Experience Tables of Mortality and no other evidence of duration or expectancy shall be considered;

(3) if the trustee cannot determine the present value

of any income interest in accordance with the provisions of the instrument and the foregoing rules concerning income payments, the present value of the interest shall be deemed to be zero.

(e) This Section applies only when a trust would violate the rule against perpetuities as modified by Section 4 and does not apply to any trust which would have been valid apart from this Act.
(f) This Section does not apply when a trust violates the rule against perpetuities because the trust estate may not vest in the trustee within the period of the rule.
(Source: P.A. 76-1428.)

(765 ILCS 305/6) (from Ch. 30, par. 196)
Sec. 6. Effective date. This Act shall apply only to instruments, including instruments which exercise a power of appointment, which become effective after the effective date of this Act.
(Source: P.A. 76-1428.)



765 ILCS 310/ - Perpetuities Vesting Act.

(765 ILCS 310/1) (from Ch. 30, par. 153a)
Sec. 1. The vesting of any limitation of property, whether created in the exercise of a power of appointment or in any other manner, shall not be regarded as deferred for purposes of the rule against perpetuities merely because the limitation is made to the estate of a person or to a personal representative, or to a trustee under a will, or to take effect on the probate of a will. The provisions of this Act shall apply only to limitations created after the effective date hereof.
(Source: Laws 1951, p. 462.)

(765 ILCS 310/1.1) (from Ch. 30, par. 153a.1)
Sec. 1.1. Short title. This Act may be cited as the Perpetuities Vesting Act.
(Source: P.A. 86-1324.)



765 ILCS 315/ - Trust Accumulation Act.

(765 ILCS 315/0.01) (from Ch. 30, par. 152.9)
Sec. 0.01. Short title. This Act may be cited as the Trust Accumulation Act.
(Source: P.A. 86-1324.)

(765 ILCS 315/1) (from Ch. 30, par. 153)
Sec. 1. No person shall, after this Act goes into effect, by any deed, will, agreement or otherwise, settle or dispose of any real or personal property, so and in such manner, either expressly or by implication, that the income thereof shall be wholly or partially accumulated for any longer term after the effective date of such settlement or disposition than a life or lives in being at that date and 21 years beyond; and in every case where any accumulation shall be directed otherwise, such direction shall be null and void, and the income of such property so directed to be accumulated, shall, so long as the same shall be directed to be accumulated contrary to the provisions of this Act, go to and be received by the person in whom the beneficial interest in the corpus of the estate from which such income was derived is vested. This Section does not apply to trusts to which Section 5 of the Statute Concerning Perpetuities applies, to qualified perpetual trusts as defined in Section 3 of the Statute Concerning Perpetuities, to trusts created for the purpose of care of burial places, and to trusts created as part of a plan for the benefit of some or all of the employes of one or more employers, including but without limitation, a stock bonus, pension, disability, death benefit, profit sharing, unemployment benefit or other plan, for the purpose of distributing for the benefit of such employes, including their beneficiaries, the earnings or the principal, or both earnings and principal, of the fund so held in trust. Nothing in this Act shall be deemed to affect or modify in any manner the rule of property known as the "rule against perpetuities". For purposes of this Act no settlement or disposition shall be deemed effective as long as, by the terms of the instrument creating it, the maker of the instrument has the power to revoke the instrument or to transfer or direct to be transferred to himself the entire legal and equitable ownership of the property which is the subject matter of the settlement or disposition.
The amendatory Act of 1953 applies only to deeds or agreements inter vivos which become legally effective on or after July 1, 1953, and only to wills of testators dying on or after such date.
The amendatory Act of 1957 applies only to instruments which become effective after July 1, 1957.
This amendatory Act of 1969 applies only to instruments which become effective after the effective date of this amendatory Act of 1969, but the last sentence of the first paragraph of this amendatory Act of 1969 shall be deemed to be declaratory of the law prevailing in this state at the effective date of this amendatory Act of 1969.
(Source: P.A. 90-472, eff. 8-17-97; 90-796, eff. 12-15-98.)



765 ILCS 320/ - Power of Appointment Exercise Act.

(765 ILCS 320/0.01) (from Ch. 30, par. 176.50)
Sec. 0.01. Short title. This Act may be cited as the Power of Appointment Exercise Act.
(Source: P.A. 86-1324.)

(765 ILCS 320/1) (from Ch. 30, par. 176.51)
Sec. 1. Non-testamentary powers of appointment. This Section applies only to powers of appointment exercisable by a non-testamentary instrument.
(a) Capacity of holder of power. A power of appointment under a nontestamentary instrument which is not subject to an express condition that it may be exercised only by a holder of a greater age may be exercised by a holder who has attained the age of 18 years.
(b) Manner of exercise of power. Unless the contrary intent is evidenced by the terms of the instrument creating or limiting a power of appointment, a donee of a power of appointment may (1) make a complete appointment at one time or make several partial appointments at different times if the power is exercisable during the donee's lifetime; (2) make appointments of present or future interests or both; (3) make appointments with conditions and limitations; (4) make appointments with restraints on alienation upon the appointed interests; (5) make appointments of interests to a trustee for the benefit of one or more objects of the power; (6) make appointments that create in the object of the power additional powers of appointment to permissible objects of the power of appointment pursuant to which such powers are created; and (7) if the donee could appoint outright to the object of a power, make appointments that create in the object of the power additional powers of appointment and such powers of appointment may be exercisable in favor of such persons or entities as the person creating such power may direct, even though the objects of such powers of appointment may not have been permissible objects of the power of appointment pursuant to which such powers are created.
(c) Disposition of trust property subject to power. In disposing of trust property subject to a power of appointment exercisable by an instrument other than a will, a trustee acting in good faith shall have no liability to any appointee or taker in default of appointment for relying upon an instrument believed to be genuine purporting to exercise a power of appointment or for assuming that there is no instrument exercising the power of appointment in the absence of actual knowledge thereof within 3 months of the last date on which the power of appointment may be exercised.
(d) Applicability. This amendatory Act of 1995 shall apply to all general and special powers of appointment and all instruments exercising those powers, whether revocable or irrevocable and whether existing or exercised before, on, or after the effective date of this amendatory Act of 1995, except that no trustee shall be liable to any person in whose favor a power of appointment may have been exercised for any distribution of property made to persons entitled to take in default of the effective exercise of the power of appointment to the extent that the distribution shall have been completed prior to the effective date of this amendatory Act of 1995.
(Source: P.A. 89-364, eff. 8-18-95.)



765 ILCS 325/ - Termination of Powers Act.

(765 ILCS 325/0.01) (from Ch. 30, par. 176.90)
Sec. 0.01. Short title. This Act may be cited as the Termination of Powers Act.
(Source: P.A. 86-1324.)

(765 ILCS 325/1) (from Ch. 30, par. 177)
Sec. 1. Definitions.
When used in this Act unless the context otherwise requires:
(a) "Power" includes any power of appointment, any power to invade property, any power to alter, amend or revoke any instrument under which an estate or trust is held or created or to terminate any right or interest thereunder, and any power remaining where one or more partial releases have heretofore or hereafter been made with respect to a power, whether heretofore or hereafter created or reserved, whether vested, contingent or conditional, and whether classified in law or known as a power in gross, a power appendant, a power appurtenant, a collateral power, a general, special or limited power, an exclusive or non-exclusive power, or otherwise, and irrespective of when, in what manner, or in whose favor, it may be exercised.
(b) "Donee" means any person whether resident or non-resident of this State who, either alone or with another has a power.
(c) "Objects" when used in connection with a power means the persons in whose favor the power may be exercised.
(d) "Property" when used in connection with a power means any and all property, whether real or personal, any and all interest in property, and any and all income from property, which is subject to the power, and includes any part of the property, any part of the interest in property, and any part of the income from property.
(e) "Release" means renunciation, relinquishment, surrender, refusal to accept, extinguishment, and any other form of release.
(Source: Laws 1943, vol. 1, p. 6.)

(765 ILCS 325/2) (from Ch. 30, par. 178)
Sec. 2. Right to release.
The donee of a power may:
(a) At any time completely release his power.
(b) At any time or times release his powers; (1) As to any property which is subject thereto; (2) As to any one or more of the objects thereof; or (3) So as to limit in any other respect the extent to which it may be exercised.
(Source: Laws 1943, vol. 1, p. 6.)

(765 ILCS 325/3) (from Ch. 30, par. 179)
Sec. 3. Manner of effecting release. A release of a power whether complete or partial is effective when the donee thereof signs an instrument in writing evidencing an intent to make the release and delivers, or causes to be delivered, the instrument, either:
(a) To an adult person who might take any of the property which is subject to the power in the event of its non-exercise.
(b) To any Trustee or any Co-Trustee of the property which is subject to the power; or
(c) To the recorder of the County in which any of the property is located or in which the donee resides, and in such case the same shall be recorded by the recorder.
(Source: Laws 1943, vol. 1, p. 6.)

(765 ILCS 325/4) (from Ch. 30, par. 180)
Sec. 4. Release heretofore made.
A release of a power executed prior to the effective date of this Act has the same effect as if this Act had been in effect at the time the release was executed and delivered.
(Source: Laws 1943, vol. 1, p. 6.)

(765 ILCS 325/5) (from Ch. 30, par. 181)
Sec. 5. Right of release not exclusive.
The rights and means provided for in this Act for the release of a power are not exclusive, but are in addition to all other rights and means of a donee to release a power in whole or in part.
(Source: Laws 1943, vol. 1, p. 6.)

(765 ILCS 325/6) (from Ch. 30, par. 182)
Sec. 6. Severability.
If any provision of this Act or the application thereof is held invalid, such invalidity shall not affect the other provisions or applications of the Act which can be given effect without the invalid provision or application, and to this end the provisions of this Act are declared to be severable.
(Source: Laws 1943, vol. 1, p. 6.)



765 ILCS 330/ - Rights of Entry or Re-entry Act.

(765 ILCS 330/0.01) (from Ch. 30, par. 37a.9)
Sec. 0.01. Short title. This Act may be cited as the Rights of Entry or Re-entry Act.
(Source: P.A. 86-1324.)

(765 ILCS 330/1) (from Ch. 30, par. 37b)
Sec. 1. No possibility of reverter or right of entry or re-entry for breach of a condition subsequent is alienable or devisable; and no conveyance thereof made after the effective date of this Act shall operate in favor of the grantee, or persons claiming under him, by estoppel, inurement of title, or operation of Section 7 of an Act entitled "An Act Concerning Conveyances," approved March 29, 1872, as amended.
(Source: Laws 1947, p. 659.)

(765 ILCS 330/2) (from Ch. 30, par. 37c)
Sec. 2. At the termination of a trust, however effected, any possibility of reverter and any right of entry or re-entry for breach of condition subsequent heretofore or hereafter reserved by or to the trustee and affecting land in this State ceases and determines as to the trustee but shall, at such termination, pass to the person or persons who receive the assets of the trust.
(Source: Laws 1947, p. 659.)

(765 ILCS 330/3) (from Ch. 30, par. 37d)
Sec. 3. When a corporation is dissolved or ceases to exist, any possibility of reverter and any right of entry or re-entry for breach of a condition subsequent heretofore or hereafter reserved by or to the corporation and affecting land in this State ceases and determines.
(Source: Laws 1947, p. 659.)

(765 ILCS 330/4) (from Ch. 30, par. 37e)
Sec. 4. Neither possibilities of reverter nor rights of entry or re-entry for breach of condition subsequent, whether heretofore or hereafter created, where the condition has not been broken, shall be valid for a longer period than 40 years from the date of the creation of the condition or possibility of reverter. If such a possibility of reverter or right of entry or re-entry is created to endure for a longer period than 40 years, it shall be valid for 40 years.
(Source: Laws 1959, p. 579.)

(765 ILCS 330/5) (from Ch. 30, par. 37f)
Sec. 5. If by reason of a possibility of reverter created more than fifty years prior to the effective date of this Act, a reverter has come into existence prior to the time of the effective date of this Act, no person shall commence an action for the recovery of the land or any part thereof based upon such possibility of reverter, after one year from the effective date of this Act.
If by reason of a breach of condition subsequent created more than fifty years prior to the effective date of this Act, a right of re-entry has come into existence prior to the time of the effective date of this Act, no person shall commence an action for the recovery of the land or any part thereof based upon such right of entry or re-entry after one year from the effective date of this Act, unless entry or re-entry has been actually made to enforce said right before the expiration of such year.
(Source: Laws 1947, p. 659.)

(765 ILCS 330/5a) (from Ch. 30, par. 37f.1)
Sec. 5a. If by reason of a possibility of reverter created more than 40 years prior to the effective date of this amendatory Act, a reverter has come into existence prior to the time of the effective date of this amendatory Act, no person shall commence an action for the recovery of the land or any part thereof based upon such possibility of reverter, after one year from the effective date of this amendatory Act.
If by reason of a breach of condition subsequent created more than 40 years prior to the effective date of this amendatory Act, a right of re-entry has come into existence prior to the time of the effective date of this amendatory Act, no person shall commence an action for the recovery of the land or any part thereof based upon such right of entry or re-entry after one year from the effective date of this amendatory Act, unless entry or re-entry has been actually made to enforce said right before the expiration of such year.
(Source: Laws 1959, p. 579.)

(765 ILCS 330/5b) (from Ch. 30, par. 37f.2)
Sec. 5b. This amendatory Act of 1959, reducing from 50 to 40 years the period referred to in Section 4 and adding Section 5a shall not be held to revive any possibility of reverter or rights of entry or re-entry for breach of condition subsequent heretofore barred by this Act.
(Source: Laws 1959, p. 579.)

(765 ILCS 330/6) (from Ch. 30, par. 37g)
Sec. 6. This Act does not invalidate or affect (1) a conveyance made for the purpose of releasing or extinguishing a possibility of reverter or right of entry or re-entry:
(2) A right of entry or the transfer of a right of entry for default in payment of rent reserved in a lease or for breach of covenant contained in a lease, where such transfer is in connection with a transfer of a reversion and the rent reserved in the lease.
(3) A right of entry or the transfer of a right of entry for default in payment of a rent granted or reserved in any deed or grant, or for breach of any covenant in any deed or grant where a rent is granted or reserved, where such transfer is in connection with a transfer of a rent so granted or the transfer of a rent so reserved; or
(4) Any rights of a mortgagee based upon the terms of the mortgage, or any rights of a Trustee or a beneficiary under a trust deed in the nature of a mortgage based upon the terms of the trust deed, or any rights of a grantor under a vendor's lien reserved in a deed.
(Source: Laws 1947, p. 659.)

(765 ILCS 330/7) (from Ch. 30, par. 37h)
Sec. 7. If any provision of this Act or the application of any provision thereto to any property, person, or circumstances is held to be invalid, such provision as to such property, person or circumstances shall be deemed to be excised from this Act, and the invalidity thereof as to such property, person or circumstances shall not affect any of the other provisions of this Act or the application of such provision to property, persons or circumstances other than those as to which it is invalid, and this Act shall be applied and shall be effective in every situation so far as its constitutionality extends.
(Source: Laws 1947, p. 659.)



765 ILCS 335/ - Surrender or Merger of Reversion Act.

(765 ILCS 335/0.01) (from Ch. 30, par. 38.9)
Sec. 0.01. Short title. This Act may be cited as the Surrender or Merger of Reversion Act.
(Source: P.A. 86-1324.)

(765 ILCS 335/1) (from Ch. 30, par. 39)
Sec. 1. When the reversion expectant on a lease, made either before or after the passing of this act, of tenements or hereditaments of any tenure, shall be surrendered or merged, the estate, which shall for the time being confer as against the tenant under the same lease the next vested right to the same tenements or hereditaments, shall, to the extent and for the purpose of preserving such incidents to, and obligations on the same reversion, as but for the surrender or merger thereof, would have subsisted, be deemed the reversion expectant on the same lease.
(Source: P.A. 84-1308.)



765 ILCS 340/ - Contingent Remainder Act.

(765 ILCS 340/0.01) (from Ch. 30, par. 39.9)
Sec. 0.01. Short title. This Act may be cited as the Contingent Remainder Act.
(Source: P.A. 86-1324.)

(765 ILCS 340/1) (from Ch. 30, par. 40)
Sec. 1. No future interest shall fail or be defeated by the determination of any precedent estate or interest prior to the happening of the event or contingency on which the future interest is limited to take effect.
(Source: P.A. 84-1308.)



765 ILCS 345/ - Rule in Shelley's Case Abolishment Act.

(765 ILCS 345/0.01) (from Ch. 30, par. 185.9)
Sec. 0.01. Short title. This Act may be cited as the Rule in Shelley's Case Abolishment Act.
(Source: P.A. 86-1324.)

(765 ILCS 345/1) (from Ch. 30, par. 186)
Sec. 1. The rule of property known as the rule in Shelley's Case is abolished.
(Source: Laws 1953, p. 1479.)

(765 ILCS 345/2) (from Ch. 30, par. 187)
Sec. 2. This Act shall apply only to wills of decedents dying after the effective date of this Act and to deeds, agreements and other written instruments executed and delivered after the effective date of this Act.
(Source: Laws 1953, p. 1479.)



765 ILCS 350/ - Doctrine of Worthier Title Abolishment Act.

(765 ILCS 350/0.01) (from Ch. 30, par. 187.9)
Sec. 0.01. Short title. This Act may be cited as the Doctrine of Worthier Title Abolishment Act.
(Source: P.A. 86-1324.)

(765 ILCS 350/1) (from Ch. 30, par. 188)
Sec. 1. Where a deed, will or other instrument purports to create any present or future interest in real or personal property in the heirs of the maker of the instrument, the heirs shall take, by purchase and not by descent, the interest that the instrument purports to create. The doctrine of worthier title and the rule of the common law that a grantor cannot create a limitation in favor of his own heirs are abolished.
(Source: Laws 1955, p. 498.)

(765 ILCS 350/2) (from Ch. 30, par. 189)
Sec. 2. This Act shall apply only to instruments which become effective after the effective date of this Act.
(Source: Laws 1955, p. 498.)



765 ILCS 405/ - Land Trust Beneficial Interest Disclosure Act.

(765 ILCS 405/0.01) (from Ch. 148, par. 70)
Sec. 0.01. Short title. This Act may be cited as the Land Trust Beneficial Interest Disclosure Act.
(Source: P.A. 86-1324.)

(765 ILCS 405/1) (from Ch. 148, par. 71)
Sec. 1. Definitions.
As used in this Act:
"Beneficial interest" means any interest, regardless of how small or minimal such interest may be, in a land trust, held by a trustee for the benefit of beneficiaries of such land trust.
"Beneficiary" means any person, body politic, corporate or other entity having a beneficial interest in a land trust.
"Land trust" means any express agreement or arrangement whereof a use, confidence or trust is declared of any land, or of any charge upon land, for the use or benefit of any beneficiary, under which the title to real property, both legal and equitable, is held by a trustee, subject only to the execution of the trust, which may be enforced by the beneficiaries who have the exclusive right to manage and control the real estate, to have the possession thereof, to receive the net proceeds from the rental, sale, hypothecation or other disposition thereof, and under which the interest of the beneficiary is personal property only.
(Source: P.A. 78-903.)

(765 ILCS 405/2) (from Ch. 148, par. 72)
Sec. 2. Whenever any trustee of a land trust, or any beneficiary or beneficiaries of a land trust, make application to the State of Illinois or to any of its agencies or political subdivisions for any benefit, authorization, license or permit, relating to the land which is the subject of such trust, any interest therein, improvements thereto, or use thereof, such application shall identify each beneficiary of such land trust by name and address and define his interest therein. Each beneficiary shall be identified, regardless of the size of the beneficiary's interest in the land trust. During the term of the lease, the trustee shall file supplements to the application identifying (by name, address, and interest) each beneficiary added or deleted. A beneficiary identified in an application or supplement shall not be a nominee for another individual or entity. The application also shall specify whether the land trust currently owns the property that is the subject of the lease.
All such applications and supplements shall be verified by the applicant in his capacity as trustee, or by the beneficiary as a beneficial owner of an interest in such land trust. If such application or supplement is filed by a body politic or other corporate entity it shall be verified by a duly authorized officer of such body politic or other corporate entity for whom the application is made.
If an application or supplement is with respect to a lease of property to the State, the application or supplement shall be filed with the head of the appropriate State agency at least 30 days before the lease is executed.
(Source: P.A. 88-174.)

(765 ILCS 405/2.1) (from Ch. 148, par. 72.1)
Sec. 2.1. (a) No grant funds shall be paid to any trustee of a land trust, or any beneficiary or beneficiaries of a land trust, for any purpose relating to the land which is the subject of such trust, any interest in such land, improvements to such land or use of such land unless the grant agreement authorizes the grantee to enter into such agreement and a statement is first filed which identifies each beneficiary of such land trust by name and address and defines his interest therein. The statement shall be verified by the trustee, or by the beneficiary as a beneficial owner of an interest in such land trust. If the statement is filed by a body politic or other corporate entity it shall be verified by a duly authorized officer of the body politic or other corporate entity for which the statement is made. The statement shall be filed with the grantor agency, and a copy of the statement shall be filed with the Comptroller as an attachment to the grant agreement.
(b) As used in this Section, "grant funds" and "grantor agency" have the same meanings ascribed to such terms in the "Illinois Grant Funds Recovery Act", as amended.
(Source: P.A. 85-747.)

(765 ILCS 405/3) (from Ch. 148, par. 73)
Sec. 3. False verification - Perjury. Whoever, in swearing to, or affirming, an application or statement as required under this Act, makes a false statement as to the identification of beneficiaries of a land trust, or which is material to an issue or point in question in such application or statement, or who, having taken a lawful oath or made affirmation, shall testify willfully and falsely as to any of such matters for the purpose of inducing the approval of any such benefit, authorization, license or permit, or who shall suborn any other person to so swear, affirm or testify, is guilty of perjury or subornation of perjury, as the case may be, and upon conviction thereof, shall be sentenced as provided in Sections 32-2 or 32-3, respectively, of the Criminal Code of 2012.
(Source: P.A. 97-1150, eff. 1-25-13.)



765 ILCS 407/ - Land Trust Beneficiary Rights Act.

(765 ILCS 407/1)
Sec. 1. Short title. This Act may be cited as the Land Trust Beneficiary Rights Act.
(Source: P.A. 99-609, eff. 1-1-17.)

(765 ILCS 407/5)
Sec. 5. Land trust beneficiary rights. If the identity of the trustee of a land trust has been changed by virtue of sale, assignment, appointment, or otherwise, but the beneficial owner or owners of the land trust remain unchanged, the rights of the beneficial owner or owners shall in no way be impaired by the change of trustees.
(Source: P.A. 99-609, eff. 1-1-17.)

(765 ILCS 407/10)
Sec. 10. Change of trustee not a bar or defense to litigation. A change of trustee pursuant to a sale, acquisition, or appointment governed by the Corporate Fiduciary Act is not a bar or defense to any court action filed by or in the name of either the previous trustee or the new trustee, irrespective of whether the court action was originally filed in a representative capacity on behalf of the beneficial owner or owners.
(Source: P.A. 99-609, eff. 1-1-17.)



765 ILCS 410/ - Land Trust Successor Trustee Act.

(765 ILCS 410/0.01) (from Ch. 148, par. 60)
Sec. 0.01. Short title. This Act may be cited as the Land Trust Successor Trustee Act.
(Source: P.A. 86-1324.)

(765 ILCS 410/1) (from Ch. 148, par. 61)
Sec. 1. Unless the land trust agreement specifically provides for an alternate method of the appointing of a successor land trustee, the following provision is applicable to all land trust agreements.
Where the land trust agreement is silent as to the appointment of a successor trustee in the event of the death, resignation or termination due to dissolution, of a land trustee, the beneficiary or beneficiaries having the power of direction of the land trust agreement may appoint a successor or successors to the trust property by filing a declaration of appointment of a successor in trust, in the office of the recorder in the county, in which the trust property is located. Where the title to the trust property is registered under an Act entitled, "An Act concerning land titles", approved May 1, 1897, as amended, the declaration of appointment of a successor in trust may not be filed in the office of the recorder, but must be filed in the office of the registrar of titles of the county within which the trust property is situated. Upon the filing and surrendering to the registrar of titles the outstanding owner's duplicate certificate of title, and upon its being made to appear to the registrar of titles that the declaration is in conformity with the provisions of this Act, the registrar of titles shall cancel the certificate of title and the original thereof and issue a certificate of title in the name of the successor trustee.
The declaration must contain:
(1) The legal description of the trust property;
(2) The name and address of the former trustee;
(3) The name and address of the successor in trust;
(4) The names and addresses of the beneficiaries of the trust; and
(5) The names and addresses of the beneficiaries of the trust having the power of direction. The declaration must be signed by the beneficiaries of the land trust, having the power of direction and must contain the acceptance of the successor in trust. The declaration must be acknowledged in the manner provided for acknowledgment of deeds.
Every successor land trustee appointed is fully vested with all the estate, properties, rights, powers, trusts, duties and obligations of its, or his predecessor, except that the successor land trustee shall be under no duty to inquire into the acts or omissions of a predecessor trustee and is not liable for any act or failure to act of a predecessor trustee.
(Source: P.A. 83-358.)

(765 ILCS 410/2) (from Ch. 148, par. 62)
Sec. 2. A land trust agreement may provide that the trustee, when directed to do so by the beneficiaries of the trust or their legal representatives, may convey the trust property directly to another trustee on behalf of said beneficiaries, or others named by said beneficiaries.
(Source: P.A. 82-394.)



765 ILCS 415/ - Land Trustee as Creditor Act.

(765 ILCS 415/0.01) (from Ch. 148, par. 80)
Sec. 0.01. Short title. This Act may be cited as the Land Trustee as Creditor Act.
(Source: P.A. 86-1324.)

(765 ILCS 415/1) (from Ch. 148, par. 81)
Sec. 1. (a) The General Assembly finds:
(1) For a number of years, the State of Illinois has recognized a real estate trust commonly known as a "land trust";
(2) This legislature has recognized the existence of land trusts and provided for disclosure to appropriate parties of the owners of the beneficial interests of said land trusts;
(3) Disclosure was required by this legislature in particular instances because the legislature recognized that the direction and control of the real estate was in the hands of the beneficiaries because the trustee acted solely as holder of the legal title and was subject at all times to the direction and control of the beneficiaries;
(4) Because the beneficiaries of land trusts retain the power of direction and control of the trust property, such beneficiaries will frequently select a financial institution as trustee simply because that institution will be asked by the beneficiaries to extend credit to the trust or to the beneficiaries secured by their interest in the trust;
(5) Recently, this accepted practice of a creditor lending money to itself as trustee or to the beneficiaries upon the security of an interest in the land trust of which it is trustee, has been scrutinized by the Illinois Supreme Court.
(b) It is the purpose of this Act to codify the accepted practice of a creditor lending to the trustee of a land trust or the beneficiaries thereof upon the security of trust property or their interest in the trust, even though the creditor and the trustee are the same, and to foster and encourage the availability of financing for owners and developers of real estate.
(Source: P.A. 82-891.)

(765 ILCS 415/2) (from Ch. 148, par. 82)
Sec. 2. If a debt is secured by a security interest in a beneficial interest in a land trust or by a mortgage on land trust property, neither the validity or enforceability of the debt, security interest or mortgage nor the rights, remedies, powers and duties of the creditor with respect to the debt or the security shall be affected by the fact that the creditor and the trustee are the same person, and the creditor may extend credit, obtain such security interest or mortgage, and acquire and deal with the property comprising the security as though the creditor were not the trustee. The terms "land trust" and "beneficial interest" shall mean the following:
(a) "Land trust" means any express agreement or arrangement whereof a use, confidence or trust is declared of any land, or of any charge upon land, for the use or benefit of any beneficiary, under which the title to real property, both legal and equitable, is held by a trustee, subject only to the execution of the trust, which may be enforced by the beneficiaries who have the exclusive right to manage and control the real estate, to have possession thereof, to receive the net proceeds from the rental, sale, hypothecation or other disposition thereof, and under which the interest of the beneficiary is personal property only.
(b) "Beneficial interest" means any interest, regardless of how small or minimal such interest may be, in a land trust, held by a trustee for the benefit of beneficiaries of such land trust.
(Source: P.A. 82-891.)

(765 ILCS 415/3) (from Ch. 148, par. 83)
Sec. 3. The fact that a trustee of a land trust is or becomes a secured or unsecured creditor of the land trust, the beneficiaries of the land trust, or a third party whose debt to such creditor is guaranteed by a beneficiary of the land trust, shall not be a breach of, and shall not be deemed evidence of a breach of, any fiduciary duty owed by said trustee to the beneficiaries.
(Source: P.A. 82-891.)

(765 ILCS 415/4) (from Ch. 148, par. 84)
Sec. 4. This Act applies to all security interests in a beneficial interest in land trusts and all mortgages on land trust property and to all debts secured thereby, whether arising before, on, or after the effective date of this Act.
(Source: P.A. 82-891.)



765 ILCS 420/ - Land Trust Recordation and Transfer Tax Act.

(765 ILCS 420/1) (from Ch. 30, par. 801)
Sec. 1. This Act shall be known and may be cited as the Land Trust Recordation and Transfer Tax Act.
(Source: P.A. 84-858.)

(765 ILCS 420/2) (from Ch. 30, par. 802)
Sec. 2. As used in this Act:
"Beneficial interest" means any interest, regardless of how small or minimal such interest may be, in a land trust, held by a trustee for the benefit of beneficiaries of such land trust.
"Land trust" means any express agreement or arrangement whereby a use, confidence or trust is declared of any land, or of any charge upon land, for the use or benefit of any beneficiary, under which the legal title to real property is held by a trustee, which may be enforced by the beneficiaries who have the exclusive right to manage and control the real estate, to have the possession thereof, to receive the net proceeds from the rental, sale, hypothecation or other disposition thereof, and under which the interest of the beneficiary is personal property only.
(Source: P.A. 84-858.)

(765 ILCS 420/3) (from Ch. 30, par. 803)
Sec. 3. Every trustee of a land trust who accepts any instrument which transfers the beneficial interest under such trust after January 1, 1986, other than trust documents relating to land situated in counties with a population of 2,000,000 or less which secure debt or other obligation or when the actual consideration is less than $100, shall record the instrument or a facsimile thereof with the Recorder of Deeds or Registrar of Titles of the county in which the real estate that is the subject of the trust is located. Such document shall be recorded in the same manner as a deed for such real estate would be recorded or registered within 60 days after the trustee accepts the instrument which transfers such beneficial interest. Any document which is to be recorded pursuant to this Section may be altered so as to delete or omit the name of any or all parties named in the instrument and may be modified in any other reasonable manner to prevent the disclosure of the identity of such parties.
If the county board of a county adopts an ordinance imposing a tax upon the privilege of transferring a beneficial interest in a land trust, no transfer of a beneficial interest in any land trust shall be operative until such time as there is compliance with the county ordinance imposing the transfer tax.
(Source: P.A. 85-1209.)

(765 ILCS 420/4) (from Ch. 30, par. 804)
Sec. 4. Any trustee who knowingly violates this Act is guilty of a Class C misdemeanor and shall be liable to the State and any unit of local government for any taxes which would have been payable to the State or the unit of local government had the trustee complied with this Act, plus 20% interest on such amount, accruing from the date the trust document was executed.
(Source: P.A. 84-858.)



765 ILCS 425/ - Building Law Violation Ownership Disclosure Act.

(765 ILCS 425/0.01) (from Ch. 80, par. 80)
Sec. 0.01. Short title. This Act may be cited as the Building Law Violation Ownership Disclosure Act.
(Source: P.A. 86-1324.)

(765 ILCS 425/1) (from Ch. 80, par. 81)
Sec. 1. A trustee who pursuant to a trust instrument has title to but no beneficial interest in real property, or a managing agent for real property within 10 days after receipt (by such trustee or a beneficiary empowered or an agent authorized to manage and control such property) from an enforcement agency of the initial written notice or complaint of violation of an ordinance, resolution or regulation of a political subdivision of this State relating to conditions or operations of real property affecting health or safety, shall disclose the identity of every owner and beneficiary with an interest in present use and enjoyment to the department or agency of such political subdivision primarily responsible for enforcement of such ordinance, resolution or regulation.
For residential buildings, if the violation charged has not been corrected within 180 days of notice to the trustee or managing agent, the enforcement agency shall make public the identity of all owners or all beneficiaries disclosed to it by placing such disclosure in a register to be available to the public at reasonable times in the office of the agency. A reasonable charge for the cost of any reproduction requested may be made. Where the violations are subsequently corrected, the agency shall remove the identity of the disclosed owners or beneficiaries from the register.
(Source: P.A. 81-485.)

(765 ILCS 425/1.1) (from Ch. 80, par. 81.1)
Sec. 1.1. (1) In any case in which a property has been damaged or destroyed by fire, any fire inspector or other local officer charged with the duty of investigating fires, who has reason to believe that the damage or destruction was caused by other than accidental means, shall have, in addition to all other powers of his office, the following powers:
(a) If title to the damaged or destroyed property is held in a land trust, to require the prompt disclosure, under oath, by the trustee of such land trust of the beneficiaries; and to require the prompt disclosure, under oath, by any named beneficiary of such land trust of the following information:
(i) the identity of all persons who have any direct or indirect interest in the trust or who derive any direct or indirect benefit therefrom; and
(ii) a listing by street address of all properties located within the county of the damaged or destroyed property with respect to which any claim has been made, directly or indirectly, by or for such beneficiary's benefit under any policy of fire insurance for loss or damage by fire within the previous 5 years, together with the identity of the insurer and the policy number.
(b) If title to the damaged or destroyed property is held in the name of a nominee, to require the prompt disclosure, under oath, by such nominee of the principal; and
(c) If title to the damaged or destroyed property is in a corporation, to require the prompt disclosure, under oath, by such corporation of each person who holds 15% or more of the shares of stock of the corporation.
(2) The fire inspectors or other local officers receiving any information furnished pursuant to this Section shall hold the information in confidence until such time as its release is required pursuant to a criminal or civil proceeding.
(3) Any person who fails to make a disclosure requested by a fire inspector or other local officer pursuant to this Section or any fire inspector or other local officer who releases any information in violation of subsection (2), has violated this Act.
(Source: P.A. 81-1531.)

(765 ILCS 425/2) (from Ch. 80, par. 82)
Sec. 2. Notwithstanding any exculpatory provision in the trust instrument or management agreement, a trustee, managing agent or any other person who violates this Act shall be guilty of a petty offense and fined $100 for each day of such violation.
(Source: P.A. 81-1531.)



765 ILCS 430/ - Sale of Residential Property Subject to Land Trust Act.

(765 ILCS 430/0.01) (from Ch. 29, par. 8.30)
Sec. 0.01. Short title. This Act may be cited as the Sale of Residential Property Subject to Land Trust Act.
(Source: P.A. 86-1324.)

(765 ILCS 430/1) (from Ch. 29, par. 8.31)
Sec. 1.
As used in this Act:
"Land Trust" means any arrangement under which the title, both legal and equitable, to real property, is held by a trustee and the interest of the beneficiary is personal property and under which the beneficiary or any person designated in writing by the beneficiary, has the exclusive power to direct or control the trustee in dealing with the title and the exclusive control of the management, operation, renting and selling of the trust property together with the exclusive right to the earnings, avails and proceeds of said property is in the beneficiary of the trust.
"Residential property" means any single family residence or multiple dwelling structure containing 6 or less single dwelling units for 6 or less family units, living independently of each other.
"Real estate installment contract" means any agreement or contract for a trustee's or warranty deed, or otherwise, under which the purchase price of residential property is to be paid in installments over a period in excess of 5 years with title to the property to be conveyed to the buyer upon his payment of the purchase price or a specified portion thereof.
(Source: P.A. 76-1869.)

(765 ILCS 430/2) (from Ch. 29, par. 8.32)
Sec. 2.
Residential property which is the subject of a land trust may not be sold under a real estate installment contract unless at the time of execution of such a contract a full disclosure of the name of the trustee and the designation of the trust and all of the beneficiaries of the trust is made by the seller to the contract purchaser and the contract is signed by the beneficiaries having the power of direction. Each such "real estate installment contract" shall be deemed to include a provision, whether actually incorporated in the "real estate installment contract" or not, that the beneficiaries undertake to convey or cause to be conveyed the real property which is the subject of the "real estate installment contract" in accordance with the terms of the "real estate installment contract". Any violation of this Act renders such a real estate installment contract voidable at the option of the purchaser.
(Source: P.A. 76-1869.)



765 ILCS 435/ - Land Trust Fiduciary Duties Act.

(765 ILCS 435/1)
Sec. 1. Short title. This Act may be cited as the Land Trust Fiduciary Duties Act.
(Source: P.A. 91-433, eff. 8-6-99.)

(765 ILCS 435/5)
Sec. 5. Legislative finding; purpose.
(a) The General Assembly finds that the Illinois judiciary system and the federal judiciary system have unclear court decisions as to whether the holders of the power of direction have fiduciary duties to the holders of the beneficial interest in land trusts. The terms "land trust" and "beneficial interest" have the same meanings as defined in Section 2 of the Land Trustee as Creditor Act.
(b) It is the purpose of this Act to clarify that holders of the power of direction are accountable to the holders of the beneficial interest in land trusts as declaratory of existing law.
(Source: P.A. 91-433, eff. 8-6-99.)

(765 ILCS 435/10)
Sec. 10. Holders of the power of direction; definition. "Holders of the power of direction" means the persons or entities having the authority to direct the trustee to convey, execute a mortgage, distribute proceeds of sale or financing, and execute documents incidental to the execution of a land trust.
(Source: P.A. 91-433, eff. 8-6-99.)

(765 ILCS 435/15)
Sec. 15. Fiduciary duties of holders of the power of direction. The power of direction, unless provided otherwise in the land trust agreement, is conferred upon the holders thereof for the use and benefit of all of the holders of the beneficial interest in the land trust. In exercising the power of direction, the holders are presumed to act in a fiduciary capacity for the benefit of all holders of the beneficial interest in the trust, unless otherwise provided in the land trust agreement. The beneficial interest shall be indefeasible and the power of direction shall not be so exercised to alter, amend, revoke, terminate, defeat, or otherwise affect or change the enjoyment of any beneficial interest.
(Source: P.A. 91-433, eff. 8-6-99.)

(765 ILCS 435/20)
Sec. 20. Application of Act. This Act is declaratory of existing law and is intended to remove any possible conflicts or ambiguities, thereby confirming the existing law pertinent to land trusts and shall apply to all land trusts in effect before, on, or after the effective date of this Act.
(Source: P.A. 91-433, eff. 8-6-99.)

(765 ILCS 435/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 91-433, eff. 8-6-99.)



765 ILCS 505/ - Mining Act of 1874.

(765 ILCS 505/0.01) (from Ch. 96 1/2, par. 150)
Sec. 0.01. Short title. This Act may be cited as the Mining Act of 1874.
(Source: P.A. 86-1324.)

(765 ILCS 505/1) (from Ch. 96 1/2, par. 151)
Sec. 1. Making drains, roads or railroads - Eminent domain. Whenever any mine or mining place shall be so situated that it cannot be conveniently worked without a road or railroad thereto, or ditch to drain the same or to convey water thereto, and such road, railroad or ditch shall necessarily pass over, through or under other land owned or occupied by others, the owner or operator of any such mine or mining place may enter upon such lands, and construct such road, railroad or ditch, upon complying with the law in relation to the exercise of the right of eminent domain.
Public and private ways -- Horse and dummy railroad. And the commissioners of highways of any county under township organization, and the county board in counties not under township organization, may, when the public good requires, cause to be laid out and opened public highways, or private roads or cartways, from any coal mine to a public highway or to a railway, as the public good may require, in the same way as now is or may hereafter be provided by law for the laying out and opening of public highways or private roads or cartways, and may permit the owner, lessee or operator of any coal mine to lay down and operate a horse or dummy railway thereon, or upon any highway or private road or cartway now or hereafter laid out and opened for public or public and private use, but always in such a manner and way, and upon such place thereon, as to not unnecessarily interfere with ordinary public travel.
(Source: R.S. 1874, p. 709.)

(765 ILCS 505/1.5)
Sec. 1.5. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(765 ILCS 505/2) (from Ch. 96 1/2, par. 152)
Sec. 2. If the owner of any land adjacent to any lands worked as lead, coal, iron or other mine, shall file a complaint, verified by affidavit, in the circuit court in the county where the land is situated, that he or she has reasonable grounds to believe, and does believe, that the owner or operator of such mine is trespassing upon his or her lands by mining thereon, it shall be the duty of the court to appoint a surveyor licensed under the provisions of the Illinois Professional Land Surveyor Act of 1989, as amended or other competent and suitable person to descend into such mine, and make such examinations and surveys as may be necessary to ascertain whether the same is being worked upon the land of the person filing the complaint.
(Source: P.A. 86-987.)

(765 ILCS 505/3) (from Ch. 96 1/2, par. 153)
Sec. 3. The person so appointed shall have the right, at all reasonable times, to descend into such mine and make such examinations and surveys; and whoever shall willfully obstruct or hinder such person from entering into any such mine, or any gallery or place therein, or from making any such examination or survey, shall be guilty of a petty offense. Any person accepting any such appointment, and failing or refusing to make such survey upon the request of the plaintiff, may be proceeded against as for a contempt of court, or he may be fined not exceeding $500.
(Source: P.A. 83-345.)

(765 ILCS 505/4) (from Ch. 96 1/2, par. 154)
Sec. 4. The expense of such examination and survey shall be paid by the plaintiff, but if the plaintiff recovers damages against the owner or operator of such mine for working the same upon the plaintiff's land, the plaintiff shall have the right to have such expenses added to the damages; provided, however, that in no event shall the cost of such examination and survey be taxed as costs if the owner of the mine or the lessee of the mine shall tender to the plaintiff before the survey is commenced, a sum of money which is equivalent to or greater than the amount of damages recovered by the plaintiff in such proceeding, and in no event shall the plaintiff be allowed as costs any amount of such examination and survey which is greater than the amount of actual damages allowed to the plaintiff in such proceeding.
(Source: P.A. 83-345.)

(765 ILCS 505/5) (from Ch. 96 1/2, par. 155)
Sec. 5. Whoever shall willfully trespass upon the land of another by mining thereon, shall, in addition to the damages now authorized by law, be liable to a penalty not to exceed $500, which may be recovered by the owner thereof, in the circuit court of the county where the land is situated.
(Source: P.A. 83-345.)

(765 ILCS 505/6) (from Ch. 96 1/2, par. 156)
Sec. 6. Any mining right, or the right to dig for or obtain iron, lead, copper, coal, or other mineral from land, may be conveyed by deed or lease, which may be acknowledged and recorded in the same manner and with like effect as deeds and leases of real estate.
(Source: R.S. 1874, p. 709.)

(765 ILCS 505/7) (from Ch. 96 1/2, par. 157)
Sec. 7. When the owner of any land shall convey, by deed or lease, any gas, oil, coal or other minerals therein, such conveyance shall be considered as so separating such gas, oil, coal or other minerals from the land that the same shall be taxable separately, and any sale of the land for any tax or assessment shall not include or affect such conveyance of the gas, oil, coal or other minerals.
(Source: P.A. 84-1343.)

(765 ILCS 505/8) (from Ch. 96 1/2, par. 158)
Sec. 8. Every person purchasing lead mineral shall keep a book, in which he shall keep an account of all lead mineral purchased by him, stating clearly the amount, from whom and time when purchased, and the place where it was dug; and for the purpose of ascertaining such facts, he shall make diligent inquiry of the person offering such mineral for sale, and if satisfactory answers are not given, it shall not be lawful for him to buy the same.
(Source: R.S. 1874, p. 709.)

(765 ILCS 505/9) (from Ch. 96 1/2, par. 159)
Sec. 9. Such purchaser shall keep such book at his usual place of business, open at all reasonable times for the inspection of miners, owners of mineral lands, and smelters of lead ore.
(Source: R.S. 1874, p. 709.)

(765 ILCS 505/10) (from Ch. 96 1/2, par. 160)
Sec. 10. When any such purchaser has not a usual place of business, he shall, within twenty-four hours from the time of making any such purchase, make return to the nearest smelter of lead ore to the place of procuring the same, stating the amount thereof, when, of whom and where purchased, and from what place the same was dug or taken; and such smelter shall minute the same in his book, to be kept pursuant to this act.
(Source: R.S. 1874, p. 709.)

(765 ILCS 505/11) (from Ch. 96 1/2, par. 161)
Sec. 11. No person shall be allowed to purchase lead mineral from any child under twelve years of age.
(Source: R.S. 1874, p. 709.)

(765 ILCS 505/12) (from Ch. 96 1/2, par. 162)
Sec. 12. Any person who purchases any lead mineral without keeping the book or making the entries or returns as herein provided, or refuses to allow their inspection as herein provided, shall be fined for each offense the sum of $25; and whoever violates any of the other provisions of Section 8, 9, 10, or 11 shall be fined for the first offense the sum of $5 and costs, and for every subsequent offense $10 and costs. Of the fines collected under this Section, one-half shall go to the informer, and the other half to the school fund of the school district where the action is brought. The penalties shall be recoverable by a civil action in the circuit court of the county where the offense is committed.
(Source: P.A. 91-357, eff. 7-29-99.)



765 ILCS 510/ - Mineral Lease Release of Record Act.

(765 ILCS 510/0.01) (from Ch. 96 1/2, par. 4400)
Sec. 0.01. Short title. This Act may be cited as the Mineral Lease Release of Record Act.
(Source: P.A. 86-1324.)

(765 ILCS 510/1) (from Ch. 96 1/2, par. 4401)
Sec. 1. When any lease on land heretofore or hereafter taken for the purpose of prospecting for or mining or producing coal, oil, gas, or other minerals shall terminate by the terms of the lease or the acts or omissions of the lessee, his, her, or their heirs, representatives, successors or assigns, it shall be the duty of said lessee, his, her or their heirs, representatives, successors or assigns, within 60 days from the date of termination of the lease, to have such lease or leases, released of record in the county where such land is situate, without any cost to the owner or owners of the land; and any failure so to do after notice and demand, shall constitute a petty offense.
(Source: P.A. 92-379, eff. 8-16-01.)

(765 ILCS 510/2) (from Ch. 96 1/2, par. 4402)
Sec. 2. Whenever any coal, oil, gas, or other mineral lease shall terminate and the lessee, his, her, or their heirs, representatives, successors, or assigns shall refuse, fail or neglect to cause the same to be released of record in the county where such lands are located, the lessor or owner of the lands may begin and maintain a civil action for a judgment that the lease has terminated. The recording of a judgment of termination in the office of the recorder of the county wherein are located the lands covered by such terminated lease shall constitute a release of the lease. Upon judgment being rendered that a lease has terminated and that the lessee, his, her or their heirs, representatives, successors, or assigns has not released the same of record within 60 days after notice and demand, the court shall enter judgment against all such persons who shall have failed to release such lease of record for all court costs, litigation expenses, and attorney's fees reasonably incurred by the lessor or owner of the lands or minerals in obtaining the judgment of termination.
(Source: P.A. 92-379, eff. 8-16-01.)



765 ILCS 515/ - Severed Mineral Interest Act.

(765 ILCS 515/1) (from Ch. 96 1/2, par. 9201)
Sec. 1. As used in this Act the following definitions shall apply:
(a) A "severed mineral interest" is any whole or fractional interest in any or all minerals which have been severed from the surface estate by grant, exception, reservation or other means.
(b) An "unknown or missing owner" is any person or entity vested with a severed mineral interest and whose present identity or location cannot be determined from the records of the county in which the severed mineral interest is located and by diligent inquiry in the vicinity of the owner's last known place of residence, and shall include his unknown heirs and his unknown successors and assigns.
(c) A "surface owner" is any person or entity vested with a whole or undivided fee simple interest or other freehold interest in the surface estate overlying a severed mineral interest but does not include an owner of a right of way, easement, leasehold or any other lesser estate.
(Source: P.A. 83-571.)

(765 ILCS 515/2) (from Ch. 96 1/2, par. 9202)
Sec. 2. The circuit court of the county wherein the severed mineral interest sought to be affected, or the major portion thereof, is situated shall have jurisdiction of the proceedings authorized by this Act.
(Source: P.A. 83-571.)

(765 ILCS 515/3) (from Ch. 96 1/2, par. 9203)
Sec. 3. If the title to any severed mineral interest is vested in an unknown or missing owner, the circuit court of the county in which the minerals or the major portion thereof lies shall have the power to declare a trust therein, appoint a trustee for the unknown or missing owners and authorize the trustee to sell, execute and deliver a valid lease thereon on terms and conditions approved by the circuit court for the purposes hereinafter provided. The lease shall continue in full force and effect after the termination of the trust or merger of the severed mineral estate with the surface estate unless the lease has previously expired by its own terms.
(Source: P.A. 83-571.)

(765 ILCS 515/4) (from Ch. 96 1/2, par. 9204)
Sec. 4. Proceedings for the appointment of a trustee may be instituted by any person:
(a) Vested in fee simple with the whole or undivided interest in the surface estate overlying the particular mineral sought to be developed;
(b) Vested in fee simple with an undivided interest in all or part of the particular minerals sought to be developed;
(c) Vested in fee simple with the entire interest in the particular minerals sought to be developed under lands immediately adjacent and contiguous to those lands under which the same minerals are vested in unknown or missing owners; or
(d) Vested with a valid and subsisting mineral lease, the lessor of which is a person defined under either paragraph (b) or (c) of this Section.
(Source: P.A. 83-571.)

(765 ILCS 515/5) (from Ch. 96 1/2, par. 9205)
Sec. 5. (a) The person seeking to impress a trust upon a severed mineral interest for the purpose of leasing and developing the same shall join as defendants to the action all persons having a legal interest therein who are unknown or missing and the unknown heirs, successors and assigns of all unknown or missing owners. Said defendants shall stand for and represent the full title and the whole interest of the unknown or missing owners in the severed mineral interest or estate or interest therein. All parties not in being who might have some contingent or future interest therein, and all persons whether in being or not in being, having any interest, present, future or contingent, in the severed mineral interests sought to be leased, shall be fully bound by the proceedings hereunder.
(b) There shall be filed a verified petition specifically setting forth the following:
(1) The legal description of the lands.
(2) The interest of the plaintiff in the lands.
(3) The apparent interest of the defendant or defendants in the lands.
(4) The last known address, residence or whereabouts which plaintiff may have been able to ascertain for each unknown or missing owner and the sources of information which plaintiff has checked in an attempt to locate the present address, residence or whereabouts of each unknown or missing owner.
(5) That plaintiff, upon diligent inquiry, cannot determine such defendant's current address, residence or whereabouts and that upon due inquiry, such defendant cannot be found.
(6) That there are persons, firms or corporations who are willing to purchase a mineral lease covering the interest of such defendant, and that the existence of these unleased mineral interests is detrimental to and impairs the enjoyment of the interest of plaintiff.
(7) That the plaintiff has acquired or has good reason to believe that he can acquire the right to mine and remove all other mineral interests in the lands, if any, other than the interest of such defendant.
(c) The defendant or defendants shall be given notice of the pendency of the action by the clerk of the court by publication to be made in some newspaper published in the county where the action is pending. If there is no newspaper published in that county, then the publication shall be in a newspaper published in an adjoining county in this State, having circulation in the county in which the action is pending. The publication shall contain notice of the pendency of the action, the title of the court, the title of the case, showing the names of the plaintiff and the first named defendant, the number of the case, the names of the parties to be served by publication, the legal description of the lands involved and the date on or after which default may be entered against such party. The clerk shall also, within 10 days of the first publication of the notice, send a copy thereof by mail, addressed to each defendant's last known address stated in the petition. The certificate of the clerk that he has sent the copy of the notice pursuant to this Section is evidence that he has done so. The notice may be given at any time after the commencement of the action, and shall be published at least once in each week for 3 successive weeks. No default or proceeding shall be taken against any defendant unless the first publication is at least 30 days prior to the time when the default or other proceeding is sought to be taken.
(d) (1) If in any action there are persons who would be unknown parties as defined in Section 2-413 of the Code of Civil Procedure, those persons may be made defendants to this action in the same manner and with the same effect as provided in the Code of Civil Procedure. Said defendants shall be given notice of the pendency of the action by publication as provided herein.
(2) The court shall appoint a guardian ad litem for any party to the proceeding who is a ward and who is not represented by a guardian.
(3) If it appears that any person not in being upon coming into being is or may become or may claim to be entitled to any interest in the property sought to be leased, the court shall appoint a guardian ad litem to appear for and represent such interest in the proceeding and to defend the proceeding on behalf of the person not in being, and any judgment or order rendered in the proceeding is as effectual for all purposes as though the person were in being and were a party to the proceeding.
(e) If any defendant answers or otherwise appears personally and the court finds that he is an unknown or missing owner of a severed mineral interest, the court shall enter an order determining the interest of such defendant and he shall be dismissed from the action. The appearance by a guardian ad litem appointed pursuant to subsection 5(d) (2) or 5(d) (3) of this Section shall not be deemed a personal appearance within the meaning of this subsection (e). As to all other defendants and after compliance with the notice requirements provided herein, the court shall take evidence and hear testimony as to the matters set forth in the complaint. The court shall determine the prevailing terms of similar mineral leases obtained in the vicinity of the lands described in the complaint, including, but not limited to, length of primary term, bonus monies, delay rentals, royalty rate, and other forms of lease payments. If upon taking evidence and hearing testimony it appears that material allegations of the complaint are true and that there has been compliance with the notice provisions herein provided, then the court shall appoint a trustee for the purpose of selling a mineral lease covering the interest of said defendant. The judgment appointing the trustee and authorizing the sale of such a lease shall specify the minimum terms which may be accepted by the trustee, such terms to be substantially consistent with the terms of other similar mineral leases obtained in the vicinity as determined by the court. From the date of such judgment the owner of the surface estate overlying the severed mineral interest shall be held to be exercising presumptive adverse possession of that severed mineral interest. The terms of the mineral lease shall be substantially consistent with the terms of other existing leases covering the remaining mineral interests in the lands described in the complaint. The lands to be covered by the mineral lease shall be contiguous. To the extent that any of the lands described in the complaint are not contiguous to other lands described therein, said lands shall be the subject of separate mineral leases. The court may designate the place and manner of holding the sale and may determine whether said sale shall be private or public. The court, in its discretion, may require the trustee to give a bond which shall be approved by the court. The court shall determine a reasonable fee to be paid to the trustee and said fee, together with the reasonable attorneys' fees and costs of the proceeding incurred by such trustee, shall be paid by the purchaser of the mineral lease.
(f) The plaintiff shall forthwith furnish the court with a report of proceedings of the evidence received and testimony taken at the hearing on the complaint, and the report of proceedings shall be filed and made a part of the case record.
(Source: P.A. 83-571.)

(765 ILCS 515/6) (from Ch. 96 1/2, par. 9206)
Sec. 6. The trustee shall enter into negotiations with prospective purchasers of the mineral lease and shall sell a mineral lease covering the interest of the defendant. The terms of the mineral lease shall be in accordance with the findings and judgment of the court. The trustee shall forthwith prepare and file a report of sale of the mineral lease stating the terms of said lease and the payments received therefor and give notice to all parties appearing of record. If the court finds that the sale was in accordance with its judgment, said sale shall be confirmed by court order. All monies paid to the trustee shall be deposited by him in an interest bearing federally insured account, such account to be in the name of and for the benefit of such defendant. Any depository in which such monies are deposited shall have an office in the county where the lands, or some part thereof, are located. All future payments made under the mineral lease shall be paid directly into such account and be held for the use and benefit of the defendant. All payments received by the depository shall be held by the depository until further order of the court, except that the trustee is authorized and directed, without court order, to pay from the proceeds received any real property or other taxes pertaining to such interest. Such defendant or his successor may petition the court, and upon a finding of the court of ownership of such interest, the court shall enter an order directing the release of all funds applicable to the interest, including any accrued interest, to such owner. The depositing of payments to the account for the credit of such defendant or the payment of any taxes by the trustee shall not be construed as any personal act of such defendant within the provisions of the Uniform Disposition of Unclaimed Property Act.
(Source: P.A. 83-571.)

(765 ILCS 515/7) (from Ch. 96 1/2, par. 9207)
Sec. 7. The sale of and execution of any mineral lease under the provisions of this Act shall be binding in all respects as to all of the interest in the mineral and the right to mine and remove the same owned by the defendant to the action in the same manner as if the defendant had personally signed and delivered the lease. The lease shall be binding upon the defendant's heirs, legatees, personal representatives, successors or assigns.
(Source: P.A. 84-549.)

(765 ILCS 515/8) (from Ch. 96 1/2, par. 9208)
Sec. 8. In the event of the death, resignation, refusal or inability of the trustee to act, the court, upon its own motion or upon the motion of the depository, mineral lessee, or surface owner overlying the severed mineral interest involved in the litigation, shall appoint a successor trustee.
After the entry of the initial judgment authorizing a lease all subsequent proceedings pertaining to the lands and the severed mineral interest involved in the initial litigation, including subsequent leasing proceedings or proceedings by the trustee requesting authority to execute and deliver additional documents pertaining to a mineral lease, shall be commenced and prosecuted in the same case as the proceedings for the initial lease. The acting trustee at the time of any subsequent proceedings shall act as the trustee in said proceedings. The court shall retain continuing authority and jurisdiction to conduct all such subsequent proceedings.
(Source: P.A. 83-571.)

(765 ILCS 515/9) (from Ch. 96 1/2, par. 9209)
Sec. 9. (a) Regardless of whether there has been production of the severed mineral interest, if the owners of the severed mineral interests which are the subject of a trustee's lease executed and delivered in accordance with this Act remain unknown or missing for a period of 7 years from the date of entry of the initial judgment authorizing a lease, the trustee shall file a motion with the court on or before the eighth anniversary of the date of the lease naming the then present surface owners as additional parties defendant and requesting the surface owners to appear and present proof to the satisfaction of the court that they are vested with fee simple title to the surface estate. Upon a finding by the court that the surface estate is vested in fee simple in the surface owners, the court shall order the trustee to convey to the surface owners by recordable instrument the unknown or missing owners' interest in the severed mineral interests, which conveyance shall be approved by endorsement by the court on the face thereof.
(b) The trustee shall pay to the surface owner the remaining balance in the depository which has accrued to the credit of such severed mineral interests to the date of his final report after payment of all allowable fees, taxes, expenses and court costs including a fee to be paid to the trustee in an amount determined by the court.
(c) From and after the date of the conveyance from the trustee to the surface owners executed and delivered in accordance with subsection (a) of this Section the surface owners shall be entitled to receive all proceeds from the lease of such severed mineral interests.
(d) Upon the delivery of the conveyance directed in subsection (a) of this Section, and after the payment as directed in subsection (b) of this Section the trustee shall make his final report to the court, and upon approval thereof, the court shall order the trust terminated and the trustee and his bond discharged.
(Source: P.A. 83-571.)

(765 ILCS 515/10) (from Ch. 96 1/2, par. 9210)
Sec. 10. All attorneys' fees, expenses, and court costs incident to the proceedings authorized hereunder shall be paid by the lessee if a lease is executed pursuant hereto, and by the plaintiff if for any reason no lease is executed. Subsequent to entry of judgment, all allowable fees, expenses, and court costs shall be paid out of funds in the hands of the trustee or party movant.
(Source: P.A. 91-357, eff. 7-29-99.)

(765 ILCS 515/11) (from Ch. 96 1/2, par. 9211)
Sec. 11. (a) Surface owners may gain title to severed mineral interests owned by unknown or missing owners under the theory of adverse possession in the following manner and under the following conditions: If the title to any severed mineral interest is vested in an unknown owner or missing owner and the surface owner overlying the severed mineral interest desires to acquire title to it by adverse possession, the surface owner may institute a proceeding in the circuit court of the county in which the severed mineral interest or the major portion thereof lies. The surface owner shall join as defendants to the proceeding all those persons having record title to the severed mineral interest who are unknown or missing and the unknown heirs, successors and assigns of all such persons. The persons named as defendants and who are the unknown or missing owners as defined herein shall stand for and represent the full title and the whole interest of the unknown or missing owners in the severed mineral interest or estate or interest therein. All parties not in being who might have some contingent or future interest therein, and all persons whether in being or not in being, having any interest, present, future or contingent, in the severed mineral interest sought to be acquired, shall be fully bound by the proceedings hereunder. The surface owner shall also join as defendants all other surface owners, if any, who are not plaintiffs.
(b) There shall be filed a verified petition specifically setting forth the following:
(1) The legal description of the lands.
(2) The interest of the plaintiff as a surface owner of the lands.
(3) The apparent interest of the defendant or defendants in the lands.
(4) The last known address, residence or whereabouts which plaintiff may have been able to ascertain for each defendant who constitutes an unknown or missing owner and the sources of information which plaintiff has checked in an attempt to locate the present address, residence or whereabouts of each such defendant.
(5) That plaintiff, upon diligent inquiry, cannot determine the unknown or missing owner defendant's current address, residence or whereabouts and that upon due inquiry, said defendants cannot be found.
(6) That the surface owners desire to acquire title to the severed mineral interest by adverse possession.
(7) The petition shall also include as defendants and set forth the apparent interest of all other persons holding a legal interest in the surface estate.
(c) The defendant or defendants who constitute the unknown or missing owners shall be given notice of the pendency of the action by the clerk of the court by publication to be made in some newspaper published in the county where the action is pending. If there is no newspaper published in that county, then the publication shall be in a newspaper published in an adjoining county in this State, having circulation in the county in which the action is pending. The publication shall contain notice of the pendency of the action, the title of the court, the title of the case, showing the names of the plaintiff and the first named defendant, the number of the case, the names of the parties to be served by publication, the legal description of the lands involved and the date on or after which default may be entered against such party. The clerk shall also, within 10 days of the first publication of the notice, send a copy thereof by mail, addressed to each defendant whose last known address is stated in the petition. The certificate of the clerk that he has sent the copy of the notice in pursuance of this Section is evidence that he has done so. The notice may be given at any time after the commencement of the action, and shall be published at least once in each week for 3 successive weeks. No default or proceeding shall be taken against any defendant unless the first publication was at least 30 days prior to the time when the default or other proceeding is sought to be taken.
(d)(1) If in any action there are persons who would be unknown parties as defined in Section 2-413 of the Code of Civil Procedure, they may be made defendants to this action in the same manner and with the same effect as provided in the Code of Civil Procedure. Said defendants shall be given notice of the pendency of the action by publication as provided herein.
(2) The court shall appoint a guardian ad litem for any party to the proceeding who is a ward and who is not represented by a guardian.
(3) If it appears that any person not in being upon coming into being is or may become or may claim to be entitled to any interest in the property, the court shall appoint some competent and disinterested person as guardian ad litem to appear for and represent such interest in the proceeding and to defend the proceeding on behalf of the person not in being, and any judgment or order rendered in the proceeding is as effectual for all purposes as though the person were in being and were a party to the proceeding.
(e) If any defendant who constitutes an unknown or missing owner answers or otherwise appears personally, and the court finds that he is the unknown or missing owner of the severed mineral interest, the court shall enter an order determining the interest of such defendant and he shall be dismissed from the action. The appearance by a guardian ad litem appointed pursuant to subsection 11(d)(2) or subsection 11(d)(3) of this Section shall not be deemed a personal appearance within the meaning of this subsection (e). As to all other defendants and after compliance with the notice requirements provided herein, the court shall take evidence and take testimony as to the matters set forth in the petition. If upon taking evidence and hearing testimony it appears that all material allegations of the complaint are true and that there has been compliance with the notice provisions herein provided, the court shall enter a judgment that the owner of the surface estate and his heirs, successors and assigns, is from the date of the judgment exercising presumptive adverse possession of the severed mineral interests by reason of his ownership. (f) The plaintiff shall cause a report of the proceedings of the evidence received and testimony taken at the hearing on the petition to be filed and made a part of the case record.
(g) If, (1) the owners of the severed mineral interests remain unknown or missing for a period of 7 years from the date of the judgment to the effect that the owner of the surface estate overlying the severed mineral interest is exercising presumptive adverse possession over the same or, (2) the owners of the severed mineral interest remain unknown or missing for a period of one year from the date of the judgment to the effect that the owner of the surface estate overlying the severed mineral interest is exercising presumptive adverse possession over the same and the severance took place more than 20 years prior to the date of the filing of the original petition, the plaintiff or his then successor in title shall file a motion with the court renewing or supplementing the allegations of the original petition and particularly containing allegations relative to the last known address, residence or whereabouts which the plaintiff may have been able to ascertain for each defendant who constitutes an unknown or missing owner and the sources of information which plaintiff has checked in an attempt to locate the present address, residence or whereabouts of each defendant since the date of filing of the original petition. The motion shall also contain an allegation that the plaintiff, upon diligent inquiry cannot determine the defendants' current address, residence or whereabouts and that upon due inquiry said defendants cannot be found. Notice of the hearing upon the motion shall be given in the same manner as notice of the hearing upon the original petition. If any defendant who constitutes an unknown or missing owner answers or otherwise appears in response to the motion, the court shall enter an order determining the interest of such owner and shall dismiss the action as to such defendant. As to all other defendants and after compliance with the notice requirements provided herein, the court shall again take evidence and hear testimony as to the matters set forth in the original petition and in the motion. If upon taking evidence and hearing testimony it appears that all material allegations of the original complaint and of the motion are true and that there has been compliance with the notice provisions herein provided and payment by plaintiff of all taxes legally assessed on such severed mineral interests, the court shall enter a judgment declaring that the severed mineral interests are null and void due to adverse possession by the surface owner and that fee title to such severed mineral interests is vested in such surface owner. The court or such other officer appointed by the court shall then convey to the surface owners in proportion to their record interests by recordable instrument the unknown or missing owners' interest in the severed mineral interests.
(h) At any time subsequent to the entry of the judgment that the surface owner is exercising presumptive adverse possession of the severed mineral interests and prior to the entry of a judgment declaring the interest null and void, the owner of the severed mineral interest may intervene in the proceeding and upon notice to all parties who have appeared in the case as the court directs present proof of his ownership of the severed mineral interest. Upon a finding by the court that such intervenor is the owner of said severed mineral interest and upon payment to the plaintiff of all real estate taxes upon said severed mineral interest theretofore paid by the plaintiff and such reasonable attorney fees and costs as the court may allow, the court shall enter an order determining the interest of such owner and shall dismiss the action as to such intervenor.
(Source: P.A. 83-571.)

(765 ILCS 515/12) (from Ch. 96 1/2, par. 9212)
Sec. 12. If any surface owner is named as a defendant and acquires an interest in the severed mineral interest by a judgement entered in accordance with subsection (g) of Section 11, said owner shall be liable to the plaintiff for his proportionate part of any taxes paid by plaintiff corresponding to said severed mineral interest and such reasonable attorney fees and costs as the court may allow and a judgment may be entered therefor in favor of the plaintiff if they are not paid as provided by the court.
(Source: P.A. 83-571.)

(765 ILCS 515/13) (from Ch. 96 1/2, par. 9213)
Sec. 13. A trustee proceeding pursuant to Sections 3 through 8 may be commenced at any time prior to the entry of a judgment pursuant to Section 11, but if commenced after a proceeding under Section 11 is commenced, it shall also join as defendants thereto the surface owner overlying the severed mineral interest. Any mineral lease executed as a result of the trustee proceeding pursuant to Sections 3 through 8 shall be binding upon any subsequent owner of the severed mineral interest whose interest was acquired by judgment entered in accordance with Section 9 or 11.
(Source: P.A. 83-571.)

(765 ILCS 515/14) (from Ch. 96 1/2, par. 9214)
Sec. 14. This Act shall be liberally construed so that any deed issued pursuant to this Act shall convey merchantable title.
(Source: P.A. 83-571.)

(765 ILCS 515/17) (from Ch. 96 1/2, par. 9217)
Sec. 17. This Act shall be known and may be cited as the Severed Mineral Interest Act.
(Source: P.A. 83-571.)



765 ILCS 520/ - Oil and Gas Rights Act.

(765 ILCS 520/0.01) (from Ch. 96 1/2, par. 4900)
Sec. 0.01. Short title. This Act may be cited as the Oil and Gas Rights Act.
(Source: P.A. 86-1324.)

(765 ILCS 520/1) (from Ch. 96 1/2, par. 4901)
Sec. 1. When the right to drill for and remove oil and gas from any lands in this State is owned by joint tenants, or tenants in common, whether such right or title is derived by purchase, legacy or descent, or whether any or all of the claimants are minors or adults, any one or more of the persons owning a 1/2 interest or more in the right to drill for and remove the oil and gas from such lands may be authorized to drill for and remove oil and gas from such lands in the manner hereinafter provided.
(Source: P.A. 83-388.)

(765 ILCS 520/2) (from Ch. 96 1/2, par. 4902)
Sec. 2.
The owners of such interest desiring to drill for and remove oil and gas may file a complaint in the circuit court of the county in which such lands, or some part thereof, are located, asking the court for permission to drill for and remove oil and gas therefrom for the use and benefit of all the owners of the right to drill for and remove oil and gas from such lands, and setting forth the relevant facts and the interests of all persons owning the right to drill for and remove oil and gas under such lands, so far as the same are known to the plaintiffs.
(Source: P.A. 77-984.)

(765 ILCS 520/3) (from Ch. 96 1/2, par. 4903)
Sec. 3. Minors and persons under legal disability may institute or defend actions by guardian or next friend. Every person, including spouses of owners, having any interest in the right to drill for and remove oil and gas from such lands, whether in possession or otherwise, and who is not a plaintiff, shall be made a defendant to such complaint. Any person claiming or appearing to claim an interest in the right to drill for and remove oil and gas from such land may be made a defendant. When there are or may be any persons interested in the right to drill for and remove oil and gas from such lands whose names are unknown, the complaint shall so state, and such persons may be made parties to such action by the name and description of Unknown Owners.
(Source: P.A. 83-706.)

(765 ILCS 520/4) (from Ch. 96 1/2, par. 4904)
Sec. 4. Defendants, whether known or unknown, shall be summoned or notified in the same manner as known or unknown defendants may be summoned or notified in other civil cases.
(Source: Laws 1939, p. 805.)

(765 ILCS 520/5) (from Ch. 96 1/2, par. 4905)
Sec. 5. During the pendency of any such suit, any person claiming to be interested in the right to drill for and remove oil and gas from such lands may appear and answer the complaint, and assert his or her rights, by way of interpleas; and the court shall determine the rights of all persons so appearing as though they had been made parties in the first instance.
(Source: Laws 1955, p. 1163.)

(765 ILCS 520/6) (from Ch. 96 1/2, par. 4906)
Sec. 6. In all suits under this Act, the court may investigate and determine all questions of conflicting or controverted titles, remove clouds from, and establish and confirm the title to the right to drill for and remove oil and gas from any of such lands.
(Source: Laws 1955, p. 1163.)

(765 ILCS 520/7) (from Ch. 96 1/2, par. 4907)
Sec. 7. If the court shall find that the material averments of the complaint are true, and that the plaintiffs do in fact own a one-half interest or more in the right to drill for and remove the oil and gas from such lands as joint tenants, tenants in common or coparceners, the court shall enter an order authorizing the plaintiffs to drill for and remove oil and gas from such lands so as to realize the full value thereof for the benefit of the parties entitled thereto. The court shall also provide by order for the disposition by the plaintiffs of the proportionate part of oil and gas of the defendants to the suit, and provide for the payment and distribution of the net proceeds thereof to the defendants, as their respective interests may appear, after deduction of the proportionate costs of such proceedings and of drilling for and producing, and disposing of, such oil and gas; and the court may, from time to time, require the plaintiffs to give bond or other security, to be approved by the court, to secure such payment to the defendants, or to prevent the attachment of any oil and gas or mechanics' liens to the interest of the defendants.
(Source: P.A. 79-1365; 79-1366.)

(765 ILCS 520/8) (from Ch. 96 1/2, par. 4908)
Sec. 8. In case a person or persons owning a one-half interest or more in the right to drill for and remove oil and gas from such lands has or have executed an oil and gas lease or leases to any person, firm or corporation, such lessee or lessees may institute and maintain or defend any suit provided for by this Act, either in the name of such lessee or lessees or in the name of his or its lessor or lessors.
(Source: Laws 1955, p. 1163.)

(765 ILCS 520/9) (from Ch. 96 1/2, par. 4909)
Sec. 9. The provisions of the Civil Practice Law, and all existing and future amendments to that Law, and the Supreme Court Rules now or hereafter adopted in relation to that Law, shall apply to all proceedings hereunder, except as otherwise provided in this Act.
(Source: P.A. 82-783.)

(765 ILCS 520/10) (from Ch. 96 1/2, par. 4910)
Sec. 10. (1) In this Section:
(a) "Payee" means any person or persons legally entitled to payment from the proceeds derived from the sale of oil or gas from an oil or gas well located in this State.
(b) "Payor" means the first purchaser of production of oil or gas from an oil or gas well, but the owner of the right to produce under an oil or gas lease or pooling order is deemed to be the payor if the owner of the right to produce and the first purchaser have entered into arrangements providing that the proceeds derived from the sale of oil or gas have been paid by the first purchaser to the owner who assumes the responsibility of paying those proceeds to the payee.
(2) (a) The proceeds derived from the sale of oil or gas production from an oil or gas well must be paid to each payee on or before 150 days after the end of the month of first purchase by a payor. After that time, payments must be made to each payee on a timely basis according to the frequency of payment specified in a lease or other written agreement between payee and payor. If the lease or other agreement does not specify the time for payment, subsequent proceeds must be paid no later than:
(1) 60 days after the end of the calendar month in

which subsequent oil production is sold; or

(2) 90 days after the end of the calendar month in

which subsequent gas production is sold.

(b) Payments may be remitted to payees annually for the aggregate of up to 12 months' accumulation of proceeds, if the total amount owed is $100 or less.
(3) (a) If payment has not been made for any reason in the time limits specified in subsection (2)(a) of this Act, the payor must pay interest to a payee beginning at the expiration of those time limits at the rate charged on loans to depository institutions by the New York Federal Reserve Bank, unless a different rate of interest is specified in a written agreement between payor and payee.
(b) Subsection (a) of this Section does not apply where payments are withheld or suspended by a payor beyond the time limits specified in subsection (2)(a) of this Act because there is:
(1) a dispute concerning title that would affect

distribution of payments;

(2) a reasonable doubt that the payee does not have

clear title to the interest in the proceeds of production; or

(3) a requirement in a title opinion that places in

issue the title, identity, or whereabouts of the payee and that has not been satisfied by the payee after a reasonable request for curative information has been made by the payor.

(4) (a) If a payee seeks relief for the failure of a payor to make timely payment of proceeds from the sale of oil or gas or an interest in oil or gas as required under Section (2) or (3) of this Act, the payee must give the payor written notice by mail of that failure as a prerequisite to beginning judicial action against the payor for nonpayment.
(b) The payor has 30 days after receipt of the required notice from the payee in which to pay the proceeds due, or to respond by stating in writing a reasonable cause for nonpayment.
(c) A payee has a cause of action for nonpayment of oil or gas proceeds or interest on those proceeds as required in Section (2) or (3) of this Act in any court of competent jurisdiction in the county in which the oil or gas well is located.
(Source: P.A. 99-129, eff. 1-1-16.)



765 ILCS 525/ - Oil and Gas Recovery Act.

(765 ILCS 525/0.01) (from Ch. 96 1/2, par. 5100)
Sec. 0.01. Short title. This Act may be cited as the Oil and Gas Recovery Act.
(Source: P.A. 86-1324.)

(765 ILCS 525/1) (from Ch. 96 1/2, par. 5101)
Sec. 1. It is hereby declared to be the law of the State of Illinois that the grant in an oil and gas lease or contract to a lessee or operator of the right or power, in substance, to explore for and remove all oil and gas from any lands in the State of Illinois, in the absence of an express provision to the contrary therein contained, includes the right of the lessee, or his heirs or assigns, to do what a prudent operator using reasonable diligence, would do having in mind the best interests of the lessor and lessee, in producing and removing oil and gas, and includes the use of practices and methods employed by the oil and gas industry, including the injection of air, gas, water and other fluids into the productive formations or strata, and cycling and recycling of gas, when done upon the authority of and under the rules, regulations and orders of the Department of Natural Resources.
(Source: P.A. 89-445, eff. 2-7-96.)



765 ILCS 530/ - Drilling Operations Act.

(765 ILCS 530/1) (from Ch. 96 1/2, par. 9651)
Sec. 1. This Act shall be known and may be cited as the "Drilling Operations Act".
(Source: P.A. 85-1312.)

(765 ILCS 530/2) (from Ch. 96 1/2, par. 9652)
Sec. 2. As used in this Act:
(a) "Person" means any natural person, corporation, firm, partnership, venture, receiver, trustee, executor, administrator, guardian, fiduciary or other representative of any kind and includes any government or any political subdivision or agency thereof;
(b) "Drilling operations" means the drilling, deepening or conversion of a well for oil or gas production, core hole or drill hole for a stratigraphic test;
(c) "Entry" means the moving upon the surface of land with equipment to commence drilling operations, but shall not include entry for the survey for or ascertaining or identification of a well location;
(d) "Operator" means the person, whether the owner or not, who applies for or holds a permit for drilling operations or who is named as the principal on a bond for a permit for a well that was issued by the Department of Natural Resources;
(e) "Surface owner" means the person in whose name the surface of the land on which drilling operations are contemplated, and who is assessed for purposes of taxes imposed pursuant to the Property Tax Code according to the records of the assessor of the county where the land is located as certified by said assessor;
(f) "Assessor" means the supervisor of assessments, board of assessors, or county assessor, as the case may be, for the county in which the land is located;
(g) "Production operation" means the operation of a well for the production of oil, gas, and coalbed methane, including all acts, structures, equipment, and roadways necessary for such operation;
(h) "New well" means a well that is spudded after the effective date of this Act and does not utilize any part of a well bore or drilling location that existed prior to the effective date of this Act;
(i) "Completion of the well" means completion of those processes necessary before production occurs, including the laying of flow lines and the construction of the tank battery. If the well is not productive, the date of completion of the well is the day it is plugged and abandoned.
(Source: P.A. 95-830, eff. 8-14-08.)

(765 ILCS 530/3) (from Ch. 96 1/2, par. 9653)
Sec. 3. This Act shall be applicable only for the drilling operations of new wells except as explicitly provided in paragraph (c) of Section 6. It shall not apply for reworking operations on a well.
This Act shall be applicable only when the surface owner has not consented in writing to the drilling operations and:
(A) there has been a complete severance of the

ownership of the oil, gas, and coalbed methane from the ownership of the surface, or

(B) where the surface owner owns an interest in the

oil, gas, and coalbed methane, which interest is the subject of either:

(1) An integration proceeding brought pursuant to

"An Act in relation to oil, gas, coal, and other surface and underground resources and to repeal an Act herein named", approved July 24, 1945, as amended, or

(2) A proceeding brought pursuant to "An Act in

relation to oil and gas interest in land", approved July 1, 1939, as amended.

(Source: P.A. 95-830, eff. 8-14-08.)

(765 ILCS 530/4) (from Ch. 96 1/2, par. 9654)
Sec. 4. Notice.
(a) Prior to commencement of the drilling of a well, the operator shall give a copy of the Act with a written notice to the surface owner of the operator's intent to commence drilling operations.
(b) The operator shall, for the purpose of giving notice as herein required, secure from the assessor's office within 90 days prior to the giving of the notice, a certification which shall identify the person in whose name the lands on which drilling operations are to be commenced and who is assessed at the time the certification is made. The written certification made by the assessor of the surface owner shall be conclusive evidence of the surface ownership and of the operator's compliance with the provisions of this Act.
(c) The notice required to be given by the operator to the surface owner shall identify the following:
(1) The location of the proposed entry on the surface

for drilling operations, and the date on or after which drilling operations shall be commenced.

(2) A photocopy of the drilling application to the

Department of Natural Resources for the well to be drilled.

(3) The name, address and telephone number of the

operator.

(4) An offer to discuss with the surface owner those

matters set forth in Section 5 hereof prior to commencement of drilling operations.

If the surface owner elects to meet the operator, the surface owner shall request the operator to schedule a meeting at a mutually agreed time and place within the limitations set forth herein. Failure of the surface owner to contact the operator at least 5 days prior to the proposed commencement of drilling operations shall be conclusively deemed a waiver of the right to meet by the surface owner.
The meeting shall be scheduled between the hours of 9:00 in the morning and the setting of the sun of the same day and shall be at least 3 days prior to commencement of drilling operations. Unless agreed to otherwise, the place shall be located within the county in which drilling operations are to be commenced where the operator or his agent shall be available to discuss with the surface owner or his agent those matters set forth in Section 5 hereof.
The notice and a copy of the Act as herein required shall be given to the surface owner by either:
(A) certified mail addressed to the surface owner at

the address shown in the certification obtained from the assessor, which shall be postmarked at least 15 days prior to the commencement of drilling operations; or

(B) personal delivery to the surface owner at least

15 days prior to the commencement of drilling operations.

Notice to the surface owner as defined in this Act shall be deemed conclusive notice to the record owners of all interest in the surface.
(Source: P.A. 95-331, eff. 8-21-07; 95-493, eff. 1-1-08; 95-830, eff. 8-14-08; 96-328, eff. 8-11-09.)

(765 ILCS 530/5) (from Ch. 96 1/2, par. 9655)
Sec. 5. Discussion. The operator, or his agent shall, if the surface owner accepts the offer to discuss, be available at the time agreed, date and place to discuss with the surface owner the following:
(A) Placement of roads to be constructed by operator.
(B) Points of entry upon the surface for drilling operations.
(C) Construction and placement of pits used for drilling operations.
(D) Restoration of fences to be cut in order to make entry upon the surface for drilling operations.
(E) Use of waters on the surface of the lands.
(F) Removal of trees.
(G) Surface water drainage changes caused by drilling operations.
(Source: P.A. 85-1312.)

(765 ILCS 530/6) (from Ch. 96 1/2, par. 9656)
Sec. 6. Compensation of surface owners for drilling and producing operations and duties after cessation of production.
(A) The surface owner shall be entitled to reasonable compensation from the operator for damages as follows:
(1) To growing crops, trees, shrubs, fences, roads,

structures, improvements, personal property, and livestock thereon caused by the drilling of a new well. The surface owner shall also be entitled to reasonable compensation from the operator for subsequent damages.

(2) To growing crops, trees, shrubs, fences, roads,

structures, improvements, personal property, and livestock thereon.

(3) For the loss of the value of a commercial crop

corresponding to lands taken out of production because of the use thereof by the operator for roads and production equipment. Any recovery shall only be applicable if the area adjacent to said roads and production equipment are planted and harvested. The value of the crop shall be calculated by: (i) determining the average per acre yield for the crop on adjacent lands; (ii) determining the price received for the sale of the crop on adjacent lands less the cost of seed planting, chemicals, fertilizers and harvesting; (iii) determining the acreage of the area utilized for roads and production equipment; and (iv) attributing the determined crop yield to the determined acreage utilized and applying the determined price. The initial determination of the value of the crop shall be determined by the surface owner and submitted to the operator. The surface owner and operator shall mutually agree as to the value of the crop utilizing the above referenced formula for the initial crop year and all subsequent crop years.

(4) For all negligent acts of operator that cause

measurable damage to the productive capacity of the soil.

(A-5) The operator shall not utilize any more of the surface estate than is reasonably necessary for the exploration, production and development of the mineral estate.
(B) The compensation required pursuant to paragraph (A) above shall be paid in any manner mutually agreed upon by the operator and the surface owner, but the failure to agree upon, or make the compensation required, shall not prevent the operator from commencement of drilling operations; provided, however, that operator shall tender to the surface owner payment by check or draft in accordance with the provisions herein no later than 90 days after completion of the well. The surface owner's remedy shall be an action for compensation in the circuit court in which the lands or the greater part thereof are located on which drilling operations were conducted; provided, however, that if operator fails to tender payment within the 90-day period or if the tender is not reasonable, surface owner shall be entitled to reasonable compensation as provided herein as well as attorney's fees.
If operator relies on a third party appraiser or fair market value, such amount shall be conclusively deemed to be reasonable, and there shall be no award of attorney's fees.
(C) In conjunction with the plugging and abandonment of any well, the operator shall restore the surface to a condition as near as practicable to the condition of the surface prior to commencement of drilling operations; provided, however, that the surface owner and operator may waive this requirement in writing, subject to the approval of the Department of Natural Resources that the waiver is in accordance with its rules.
(D) Where practicable and absent a written agreement to the contrary with the surface owner, all flow lines and other underground structures must be buried to a depth not less than 36 inches from the surface.
(Source: P.A. 95-493, eff. 1-1-08.)

(765 ILCS 530/7) (from Ch. 96 1/2, par. 9657)
Sec. 7. Common law rights and remedies preserved. Nothing in this Act shall be construed to diminish the rights of the operator or surface owner as they exist by established common law; provided, however, that any compensation paid pursuant to the provisions of Section 6 hereof, shall be a complete bar to the assertion of any other remedy for such damages.
(Source: P.A. 85-1312.)



765 ILCS 540/ - Coal Rights Act.

(765 ILCS 540/1)
Sec. 1. Short title. This Act may be cited as the Coal Rights Act.
(Source: P.A. 92-390, eff. 8-16-01.)

(765 ILCS 540/5)
Sec. 5. Purpose. In recognition of the fact that an estate of a joint owner in coal can be enjoyed only by mining, removing, and selling the products of the coal, and that the mining, removal, and sale of coal by one joint owner therefore constitutes the use and not the destruction of the common estate, the purpose of this Act is to clarify the rights of joint owners of coal in this State, to promote and preserve the value of coal reserves in the State, and to maximize the recovery of coal through the orderly and efficient development of coal reserves for the benefit of all joint owners in a fair and equitable manner.
(Source: P.A. 92-390, eff. 8-16-01.)

(765 ILCS 540/10)
Sec. 10. Definitions. As used in this Act:
"Joint owner" means a person or entity that is a joint tenant, a tenant in common, or a tenant by the entirety.
"Coal owner" means a person or entity vested with a whole or undivided fee simple interest or other freehold interest in the coal estate, but "coal owner" does not include a person or entity with a leasehold or any other lesser estate.
(Source: P.A. 92-390, eff. 8-16-01.)

(765 ILCS 540/15)
Sec. 15. Venue. Proceedings under this Act must be brought in the circuit court of the county in which coal lands sought to be affected, or the major portion of those lands, is located.
(Source: P.A. 92-390, eff. 8-16-01.)

(765 ILCS 540/20)
Sec. 20. Joint owners; trusts.
(a) If the title to coal is owned by joint tenants, tenants in common, or tenants by the entirety, whether the title is derived by purchase, legacy, or descent, any coal owner or owners vested with at least a one-half interest in the coal under the lands, or any coal lessee of the coal owner or owners, upon proper petition, shall be authorized to mine and remove coal from the land in the manner provided in this Act, provided, however, that a petition shall not be authorized under this Act for the mining and removal of coal by the surface method of mining unless all of the owners of the surface consent to the mining and removal of coal by the surface method of mining.
This Act affects only coal owners, as defined in Section 10 of this Act, and does not affect the rights of surface owners, except to the extent that they may also be coal owners.
(b) The circuit court of the county in which the coal lands or the major portion of those lands lie has the power to declare a trust in those lands, appoint a trustee for all persons owning an interest in the coal who are not plaintiffs, and authorize the trustee to sell, execute, and deliver a valid lease on those lands on behalf of all of the defendants on terms and conditions approved by the circuit court for the purposes provided in this Act. The lease shall continue in full force and effect after the termination of the trust unless the lease has previously expired by its own terms.
(Source: P.A. 92-390, eff. 8-16-01.)

(765 ILCS 540/25)
Sec. 25. Proceedings for appointment of trustee. Proceedings for the appointment of a trustee may be instituted by any person or persons (i) vested in fee simple with at least an undivided one-half interest in the coal sought to be developed or (ii) vested with a valid and subsisting coal lease, the lessor of which is a person defined in subdivision (i).
(Source: P.A. 92-390, eff. 8-16-01.)

(765 ILCS 540/30)
Sec. 30. Procedure.
(a) The person or persons seeking to impress a trust upon a coal interest for the purpose of leasing and developing it shall join as the defendant or defendants all persons, other than the plaintiff or plaintiffs, having a legal interest in the coal. All parties not in being who might have some contingent or future interest in the coal and all persons, whether in being or not in being, having any interest, whether present, future, or contingent, in the coal interest sought to be leased shall be fully bound by the proceedings.
(b) A verified petition shall be filed specifically setting forth the following:
(1) The request of the plaintiff or plaintiffs that a

trustee be appointed to execute a lease granting the plaintiff or plaintiffs the right to mine and remove coal from the subject lands.

(2) The legal description of the lands.
(3) The interest of the plaintiff or plaintiffs in

the coal underlying the lands.

(4) The apparent interest of the defendant or

defendants in the coal underlying the lands.

(5) That the plaintiff or plaintiffs are willing to

purchase a mineral lease covering the interest of the defendant or defendants and that the existence of these unleased mineral interests is detrimental to and impairs the enjoyment of the interest of the plaintiff or plaintiffs.

(c) If in any action there are persons who would be unknown parties as defined in Section 2-413 of the Code of Civil Procedure, those persons may be made defendants to the action in the same manner and with the same effect as provided in the Code of Civil Procedure. The defendant or defendants shall be given notice of the pendency of the action by publication as provided in the Code of Civil Procedure.
(d) The court shall appoint a guardian ad litem for any party to the proceeding who is a ward and is not represented by a guardian.
(e) If it appears that any person not in being, upon coming into being, is or may become or may claim to be entitled to any interest in the property sought to be leased, the court shall appoint a guardian ad litem to appear for and represent the interest in the proceeding and to defend the proceeding on behalf of the person not in being, and any judgment or order rendered in the proceeding is as effectual for all purposes as though the person were in being and were a party to the proceeding.
(f) The court shall take evidence and hear testimony as to the matters set forth in the petition. The court shall determine the prevailing terms of similar coal leases obtained in the vicinity of the lands described in the petition, including, but not limited to, length of primary term, bonus moneys, delay rentals, royalty rates, and other forms of lease payments. If, upon taking evidence and hearing testimony, it appears that the material allegations of the petition are true and that there has been compliance with the notice provisions of this Act, the court shall enter an order determining the interest of each defendant in the coal sought to be leased. The court shall also appoint a trustee for the purpose of executing in favor of the plaintiff or plaintiffs a coal lease covering the interest of the defendant or defendants. The judgment appointing the trustee and authorizing the execution of the lease shall specify the minimum terms which may be accepted by the trustee. Those terms shall be substantially consistent with the terms of other similar coal leases obtained in the vicinity as determined by the court. The terms of the coal lease shall also be substantially consistent with the terms of other existing leases, if any, covering the remaining coal interests in the lands described in the petition. The lands to be covered by the coal lease shall be contiguous. To the extent that any of the lands described in the petition are not contiguous to other lands in the petition, those lands shall be the subject of separate coal leases. The court shall determine a reasonable fee to be paid to the trustee and that fee, together with the reasonable attorney's fees and costs of the proceeding incurred by the trustee, shall be paid by the plaintiff or plaintiffs.
(g) The plaintiff or plaintiffs shall forthwith furnish the court with a report of proceedings of the evidence received and testimony taken at the hearing on the petition, and the report of proceedings shall be filed and made a part of the case record.
(h) In all suits under this Act, the court may investigate and determine all questions of conflicting or controverted titles, remove clouds from the title to the coal, and establish and confirm the title to the coal or the right to mine and remove coal from any of the lands.
(i) An action filed under this Act may be joined with an action under the Severed Mineral Interest Act.
(Source: P.A. 92-390, eff. 8-16-01.)

(765 ILCS 540/35)
Sec. 35. Coal leases; report by trustee. The trustee shall enter into negotiations with the plaintiff or plaintiffs and shall execute a coal lease in favor of the plaintiff or plaintiffs covering the interest of the defendant or defendants. The terms of the coal lease shall be in accordance with the findings and judgment of the court. The trustee shall forthwith prepare and file a report of sale of the coal lease stating the terms of the lease and the payments received for the lease and give notice to all parties appearing of record. If the court finds that the sale was in accordance with its judgment, the sale shall be confirmed by court order and the court shall order the trust terminated and the trustee and his or her bond discharged.
(Source: P.A. 92-390, eff. 8-16-01.)

(765 ILCS 540/40)
Sec. 40. Payment. All moneys due to the defendant or defendants under the lease executed by the trustee shall be paid by the plaintiff or plaintiffs directly to the defendant or defendants.
(Source: P.A. 92-390, eff. 8-16-01.)

(765 ILCS 540/45)
Sec. 45. Binding effect of lease. The sale of and execution of any coal lease under this Act is binding in all respects as to all of the interest in the coal and the right to mine and remove the coal owned by the defendant or defendants to the action in the same manner as if the defendant or defendants had personally signed and delivered the lease. The lease shall be binding upon the heirs, legatees, personal representatives, successors, and assigns of the defendant or defendants.
(Source: P.A. 92-390, eff. 8-16-01.)

(765 ILCS 540/50)
Sec. 50. Incapacity of trustee; subsequent proceedings.
(a) In the event of the death or resignation of the trustee or the refusal or inability of the trustee to act, the court, upon its own motion or upon the motion of the plaintiff or plaintiffs, shall appoint a successor trustee.
(b) After the entry of the initial judgment authorizing a lease, all subsequent proceedings pertaining to the lands and the coal interest involved in the initial litigation, including subsequent leasing proceedings or proceedings by the trustee requesting authority to execute and deliver additional documents pertaining to a coal lease, shall be commenced and prosecuted in the same case as the proceedings for the initial lease. The acting trustee at the time of any subsequent proceedings shall act as the trustee in those proceedings. The court shall retain continuing authority and jurisdiction to conduct the subsequent proceedings.
(Source: P.A. 92-390, eff. 8-16-01.)

(765 ILCS 540/55)
Sec. 55. Costs. All court costs incident to the proceedings authorized under this Act shall be paid by the plaintiff or plaintiffs.
(Source: P.A. 92-390, eff. 8-16-01.)

(765 ILCS 540/60)
Sec. 60. Construction. This Act shall be liberally construed so that any lease issued under this Act conveys merchantable title.
(Source: P.A. 92-390, eff. 8-16-01.)

(765 ILCS 540/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 92-390, eff. 8-16-01.)



765 ILCS 605/ - Condominium Property Act.

(765 ILCS 605/1) (from Ch. 30, par. 301)
Sec. 1. Short title. This Act shall be known and may be cited as the "Condominium Property Act."
(Source: Laws 1963, p. 1120.)

(765 ILCS 605/2) (from Ch. 30, par. 302)
Sec. 2. Definitions. As used in this Act, unless the context otherwise requires:
(a) "Declaration" means the instrument by which the property is submitted to the provisions of this Act, as hereinafter provided, and such declaration as from time to time amended.
(b) "Parcel" means the lot or lots, tract or tracts of land, described in the declaration, submitted to the provisions of this Act.
(c) "Property" means all the land, property and space comprising the parcel, all improvements and structures erected, constructed or contained therein or thereon, including the building and all easements, rights and appurtenances belonging thereto, and all fixtures and equipment intended for the mutual use, benefit or enjoyment of the unit owners, submitted to the provisions of this Act.
(d) "Unit" means a part of the property designed and intended for any type of independent use.
(e) "Common Elements" means all portions of the property except the units, including limited common elements unless otherwise specified.
(f) "Person" means a natural individual, corporation, partnership, trustee or other legal entity capable of holding title to real property.
(g) "Unit Owner" means the person or persons whose estates or interests, individually or collectively, aggregate fee simple absolute ownership of a unit, or, in the case of a leasehold condominium, the lessee or lessees of a unit whose leasehold ownership of the unit expires simultaneously with the lease described in item (x) of this Section.
(h) "Majority" or "majority of the unit owners" means the owners of more than 50% in the aggregate in interest of the undivided ownership of the common elements. Any specified percentage of the unit owners means such percentage in the aggregate in interest of such undivided ownership. "Majority" or "majority of the members of the board of managers" means more than 50% of the total number of persons constituting such board pursuant to the bylaws. Any specified percentage of the members of the board of managers means that percentage of the total number of persons constituting such board pursuant to the bylaws.
(i) "Plat" means a plat or plats of survey of the parcel and of all units in the property submitted to the provisions of this Act, which may consist of a three-dimensional horizontal and vertical delineation of all such units.
(j) "Record" means to record in the office of the recorder or, whenever required, to file in the office of the Registrar of Titles of the county wherein the property is located.
(k) "Conversion Condominium" means a property which contains structures, excepting those newly constructed and intended for condominium ownership, which are, or have previously been, wholly or partially occupied before recording of condominium instruments by persons other than those who have contracted for the purchase of condominiums.
(l) "Condominium Instruments" means all documents and authorized amendments thereto recorded pursuant to the provisions of the Act, including the declaration, bylaws and plat.
(m) "Common Expenses" means the proposed or actual expenses affecting the property, including reserves, if any, lawfully assessed by the Board of Managers of the Unit Owner's Association.
(n) "Reserves" means those sums paid by unit owners which are separately maintained by the board of managers for purposes specified by the board of managers or the condominium instruments.
(o) "Unit Owners' Association" or "Association" means the association of all the unit owners, acting pursuant to bylaws through its duly elected board of managers.
(p) "Purchaser" means any person or persons other than the Developer who purchase a unit in a bona fide transaction for value.
(q) "Developer" means any person who submits property legally or equitably owned in fee simple by the developer, or leased to the developer under a lease described in item (x) of this Section, to the provisions of this Act, or any person who offers units legally or equitably owned in fee simple by the developer, or leased to the developer under a lease described in item (x) of this Section, for sale in the ordinary course of such person's business, including any successor or successors to such developers' entire interest in the property other than the purchaser of an individual unit.
(r) "Add-on Condominium" means a property to which additional property may be added in accordance with condominium instruments and this Act.
(s) "Limited Common Elements" means a portion of the common elements so designated in the declaration as being reserved for the use of a certain unit or units to the exclusion of other units, including but not limited to balconies, terraces, patios and parking spaces or facilities.
(t) "Building" means all structures, attached or unattached, containing one or more units.
(u) "Master Association" means an organization described in Section 18.5 whether or not it is also an association described in Section 18.3.
(v) "Developer Control" means such control at a time prior to the election of the Board of Managers provided for in Section 18.2(b) of this Act.
(w) "Meeting of Board of Managers or Board of Master Association" means any gathering of a quorum of the members of the Board of Managers or Board of the Master Association held for the purpose of conducting board business.
(x) "Leasehold Condominium" means a property submitted to the provisions of this Act which is subject to a lease, the expiration or termination of which would terminate the condominium and the lessor of which is (i) exempt from taxation under Section 501(c)(3) of the Internal Revenue Code of 1986, as amended, (ii) a limited liability company whose sole member is exempt from taxation under Section 501 (c)(3) of the Internal Revenue Code of 1986, as amended, or (iii) a Public Housing Authority created pursuant to the Housing Authorities Act that is located in a municipality having a population in excess of 1,000,000 inhabitants.
(y) "Electronic transmission" means any form of communication, not directly involving the physical transmission of paper, that creates a record that may be retained, retrieved, and reviewed by a recipient and that may be directly reproduced in paper form by the recipient through an automated process.
(z) "Acceptable technological means" includes, without limitation, electronic transmission over the Internet or other network, whether by direct connection, intranet, telecopier, electronic mail, and any generally available technology that, by rule of the association, is deemed to provide reasonable security, reliability, identification, and verifiability.
(Source: P.A. 98-1042, eff. 1-1-15; 99-612, eff. 1-1-17.)

(765 ILCS 605/2.1) (from Ch. 30, par. 302.1)
Sec. 2.1. Applicability. Unless otherwise expressly provided in another Section, the provisions of this Act are applicable to all condominiums in this State. Any provisions of a condominium instrument that contains provisions inconsistent with the provisions of this Act are void as against public policy and ineffective.
(Source: P.A. 89-41, eff. 6-23-95.)

(765 ILCS 605/3) (from Ch. 30, par. 303)
Sec. 3. Submission of property. Whenever the owner or owners in fee simple, or the sole lessee or all lessees of a lease described in item (x) of Section 2, of a parcel intend to submit such property to the provisions of this Act, they shall do so by recording a declaration, duly executed and acknowledged, expressly stating such intent and setting forth the particulars enumerated in Section 4. If the condominium is a leasehold condominium, then every lessor of the lease creating a leasehold interest as described in item (x) of Section 2 shall also execute the declaration and such lease shall be recorded prior to the recording of the declaration.
The execution of a declaration required under this Section by the lessor under a lease as described in item (x) of Section 2 does not make the lessor a developer for purposes of this Act.
(Source: P.A. 93-474, eff. 8-8-03.)

(765 ILCS 605/4) (from Ch. 30, par. 304)
Sec. 4. Declaration - Contents.) The declaration shall set forth the following particulars:
(a) The legal description of the parcel.
(b) The legal description of each unit, which may consist of the identifying number or symbol of such unit as shown on the plat.
(c) The name of the condominium, which name shall include the word "Condominium" or be followed by the words "a Condominium".
(d) The name of the city and county or counties in which the condominium is located.
(e) The percentage of ownership interest in the common elements allocated to each unit. Such percentages shall be computed by taking as a basis the value of each unit in relation to the value of the property as a whole, and having once been determined and set forth as herein provided, such percentages shall remain constant unless otherwise provided in this Act or thereafter changed by agreement of all unit owners.
(f) If applicable, all matters required by this Act in connection with an add-on condominium.
(g) A description of both the common and limited common elements, if any, indicating the manner of their assignment to a unit or units.
(h) If applicable, all matters required by this Act in connection with a conversion condominium.
(h-5) If the condominium is a leasehold condominium, then:
(1) The date of recording and recording document

number for the lease creating a leasehold interest as described in item (x) of Section 2;

(2) The date on which the lease is scheduled to

expire;

(3) The legal description of the property subject to

the lease;

(4) Any right of the unit owners to redeem the

reversion and the manner whereby those rights may be exercised, or a statement that the unit owners do not have such rights;

(5) Any right of the unit owners to remove any

improvements within a reasonable time after the expiration or termination of the lease, or a statement that the unit owners do not have such rights;

(6) Any rights of the unit owners to renew the lease

and the conditions of any renewal, or a statement that the unit owners do not have such rights; and

(7) A requirement that any sale of the property

pursuant to Section 15 of this Act, or any removal of the property pursuant to Section 16 of this Act, must be approved by the lessor under the lease.

(i) Such other lawful provisions not inconsistent with the provisions of this Act as the owner or owners may deem desirable in order to promote and preserve the cooperative aspect of ownership of the property and to facilitate the proper administration thereof.
(Source: P.A. 89-89, eff. 6-30-95.)

(765 ILCS 605/4.1) (from Ch. 30, par. 304.1)
Sec. 4.1. Construction, interpretation, and validity of Condominium Instruments.
(a) Except to the extent otherwise provided by the declaration or other condominium instruments:
(1) The terms defined in Section 2 of this Act shall

be deemed to have the meaning specified therein unless the context otherwise requires.

(2) To the extent that perimeter and partition walls,

floors or ceilings are designated as the boundaries of the units or of any specified units, all decorating, wall and floor coverings, paneling, molding, tiles, wallpaper, paint, finished flooring and any other materials constituting any part of the finished surfaces thereof, shall be deemed a part of such units, while all other portions of such walls, floors or ceilings and all portions of perimeter doors and all portions of windows in perimeter walls shall be deemed part of the common elements.

(3) If any chutes, flues, ducts, conduits, wires,

bearing walls, bearing columns, or any other apparatus lies partially within and partially outside of the designated boundaries of a unit, any portions thereof serving only that unit shall be deemed a part of that unit, while any portions thereof serving more than one unit or any portion of the common elements shall be deemed a part of the common elements.

(4) Subject to the provisions of paragraph (3) of

subsection (a), all space and other fixtures and improvements within the boundaries of a unit shall be deemed a part of that unit.

(5) Any shutters, awnings, window boxes, doorsteps,

porches, balconies, patios, perimeter doors, windows in perimeter walls, and any other apparatus designed to serve a single unit shall be deemed a limited common element appertaining to that unit exclusively.

(6) All provisions of the declaration, bylaws and

other condominium instruments are severable.

(b) Except to the extent otherwise provided by the declaration or by other condominium instruments recorded prior to the effective date of this amendatory Act of 1984, in the event of a conflict between the provisions of the declaration and the bylaws or other condominium instruments, the declaration prevails except to the extent the declaration is inconsistent with this Act.
(c) A provision in the initial declaration limiting ownership, rental or occupancy of a condominium unit to a person 55 years of age or older shall be valid and deemed not to be in violation of Article 3 of the Illinois Human Rights Act provided that the person or the immediate family of a person owning, renting or lawfully occupying such unit prior to the recording of the initial declaration shall not be deemed to be in violation of such age restriction so long as they continue to own or reside in such unit.
(Source: P.A. 89-41, eff. 6-23-95.)

(765 ILCS 605/5) (from Ch. 30, par. 305)
Sec. 5. Plat to be recorded.) Simultaneously with the recording of the declaration there shall be recorded a plat as defined in Section 2, which plat shall be made by a Registered Illinois Land Surveyor and shall set forth (1) all angular and linear data along the exterior boundaries of the parcel; (2) the linear measurements and location, with reference to said exterior boundaries, of any buildings improvements and structures located on the parcel; and (3) the elevations at, above, or below official datum of the finished or unfinished interior surfaces of the floors and ceilings and the linear measurements of the finished or unfinished interior surfaces of the perimeter walls, and lateral extensions thereof or other monumental perimeter boundaries, where there are no wall surfaces, that part of every unit which is in any building on the parcel, and the locations of such wall surfaces or unit boundaries with respect to the exterior boundaries of the parcel projected vertically upward; (4) the elevations at, above, or below official datum and the linear measurements of the perimeter boundaries, of that part of the property which constitute a unit or a part thereof outside any building on the parcel and the location of the boundaries with respect to the exterior vertical boundaries of the parcel, projected vertically upward. Every such unit shall be identified on the plat by a distinguishing number or other symbol; (5) if the Registered Illinois Land Surveyor does not certify that such plat accurately depicts the matters set forth in subsection (3) and (4) above, such a certification for any particular unit or units as built shall be recorded prior to the first conveyance of such particular unit or units as part of an amended plat, thereby complying with the requirements of subsections (3) and (4) of this Section; (6) when adding additional property to an add-on condominium, the developer, or in the event of any other alteration in the boundaries or location of a unit, any building on the parcel or the parcel authorized in this Act, the president of the board of managers or other officer authorized and designated by the condominium instruments shall record an amended plat of survey conforming to the requirements of this Section, or shall provide a certificate of a plat previously recorded that is in accordance with the certification requirements of this subsection. Such amended plat or certificate shall be certified by a Registered Illinois Land Surveyor as to accuracy in depicting changes in boundary or location in the portions of the property set forth in subsections (1), (2), (3) and (4) above, and that such changes have been completed.
(Source: P.A. 82-246.)

(765 ILCS 605/6) (from Ch. 30, par. 306)
Sec. 6. Recording - Effect.) Upon compliance with the provisions of Sections 3, 4, and 5 and upon recording of the declaration and plat the property shall become subject to the provisions of this Act, and all units shall thereupon be capable of ownership in fee simple or any lesser estate, and may thereafter be conveyed, leased, mortgaged or otherwise dealt with in the same manner as other real property, but subject, however, to the limitations imposed by this Act.
Each unit owner shall be entitled to the percentage of ownership in the common elements appertaining to such unit as computed and set forth in the declaration pursuant to subsection (e) of Section 4 hereof, and ownership of such unit and of the owner's corresponding percentage of ownership in the common elements shall not be separated, except as provided in this Act, nor, except by the recording of an amended declaration and amended plat approved in writing by all unit owners, shall any unit, by deed, plat, judgment of a court or otherwise, be subdivided or in any other manner separated into tracts or parcels different from the whole unit as shown on the plat, except as provided in this Act.
The condominium instruments may contain provisions in accordance with this Act providing for the reallocation and adjustment of the percentage of ownership in the common elements appertaining to a unit or units in circumstances relating to the following transactions: an add-on condominium; condemnation; damage or destruction of all or a portion of the property; and the subdivision or combination of units. Interests in the common elements shall be re-allocated, and the transaction shall be deemed effective at the time of the recording of an amended plat depicting same pursuant to Section 5 of this Act. Simultaneously with the recording of the amended plat, the developer in the case of an add-on condominium, or the President of the board of managers or other officer in other instances authorized in this Act shall execute and record an amendment to the declaration setting forth all pertinent aspects of the transaction including the reallocation or adjustment of the common interest. The amendment shall contain legal descriptions sufficient to indicate the location of any property involved in the transaction.
(Source: P.A. 84-1308.)

(765 ILCS 605/7) (from Ch. 30, par. 307)
Sec. 7. Descriptions in deeds, etc.
Every deed, lease, mortgage or other instrument may legally describe a unit by its identifying number or symbol as shown on the plat and as set forth in the declaration, and every such description shall be deemed good and sufficient for all purposes, and shall be deemed to convey, transfer, encumber or otherwise affect the owner's corresponding percentage of ownership in the common elements even though the same is not expressly mentioned or described therein.
(Source: Laws 1963, p. 1120.)

(765 ILCS 605/8) (from Ch. 30, par. 308)
Sec. 8. Partition of common elements prohibited.
As long as the property is subject to the provisions of this Act the common elements shall, except as provided in Section 14 hereof, remain undivided, and no unit owner shall bring any action for partition or division of the common elements. Any covenant or agreement to the contrary shall be void.
(Source: Laws 1963, p. 1120.)

(765 ILCS 605/9) (from Ch. 30, par. 309)
Sec. 9. Sharing of expenses - Lien for nonpayment.
(a) All common expenses incurred or accrued prior to the first conveyance of a unit shall be paid by the developer, and during this period no common expense assessment shall be payable to the association. It shall be the duty of each unit owner including the developer to pay his proportionate share of the common expenses commencing with the first conveyance. The proportionate share shall be in the same ratio as his percentage of ownership in the common elements set forth in the declaration.
(b) The condominium instruments may provide that common expenses for insurance premiums be assessed on a basis reflecting increased charges for coverage on certain units.
(c) Budget and reserves.
(1) The board of managers shall prepare and

distribute to all unit owners a detailed proposed annual budget, setting forth with particularity all anticipated common expenses by category as well as all anticipated assessments and other income. The initial budget and common expense assessment based thereon shall be adopted prior to the conveyance of any unit. The budget shall also set forth each unit owner's proposed common expense assessment.

(2) All budgets adopted by a board of managers on or

after July 1, 1990 shall provide for reasonable reserves for capital expenditures and deferred maintenance for repair or replacement of the common elements. To determine the amount of reserves appropriate for an association, the board of managers shall take into consideration the following: (i) the repair and replacement cost, and the estimated useful life, of the property which the association is obligated to maintain, including but not limited to structural and mechanical components, surfaces of the buildings and common elements, and energy systems and equipment; (ii) the current and anticipated return on investment of association funds; (iii) any independent professional reserve study which the association may obtain; (iv) the financial impact on unit owners, and the market value of the condominium units, of any assessment increase needed to fund reserves; and (v) the ability of the association to obtain financing or refinancing.

(3) Notwithstanding the provisions of this subsection

(c), an association without a reserve requirement in its condominium instruments may elect to waive in whole or in part the reserve requirements of this Section by a vote of 2/3 of the total votes of the association. Any association having elected under this paragraph (3) to waive the provisions of subsection (c) may by a vote of 2/3 of the total votes of the association elect to again be governed by the requirements of subsection (c).

(4) In the event that an association elects to waive

all or part of the reserve requirements of this Section, that fact must be disclosed after the meeting at which the waiver occurs by the association in the financial statements of the association and, highlighted in bold print, in the response to any request of a prospective purchaser for the information prescribed under Section 22.1; and no member of the board of managers or the managing agent of the association shall be liable, and no cause of action may be brought for damages against these parties, for the lack or inadequacy of reserve funds in the association budget.

(5) At the end of an association's fiscal year and

after the association has approved any end-of-year fiscal audit, if applicable, if the fiscal year ended with a surplus of funds over actual expenses, including budgeted reserve fund contributions, then, to the extent that there are not any contrary provisions in the association's declaration and bylaws, the board of managers has the authority, in its discretion, to dispose of the surplus in one or more of the following ways: (i) contribute the surplus to the association's reserve fund; (ii) return the surplus to the unit owners as a credit against the remaining monthly assessments for the current fiscal year; (iii) return the surplus to the unit owners in the form of a direct payment to the unit owners; or (iv) maintain the funds in the operating account, in which case the funds shall be applied as a credit when calculating the following year's annual budget. If the fiscal year ends in a deficit, then, to the extent that there are not any contrary provisions in the association's declaration and bylaws, the board of managers has the authority, in its discretion, to address the deficit by incorporating it into the following year's annual budget. If 20% of the unit owners of the association deliver a petition objecting to the action under this paragraph (5) within 30 days after notice to the unit owners of the action, the board of managers shall call a meeting of the unit owners within 30 days of the date of delivery of the petition. At the meeting, the unit owners may vote to select a different option than the option selected by the board of managers. Unless a majority of the total votes of the unit owners are cast at the meeting to reject the board's selection and select a different option, the board's decision is ratified.

(d) (Blank).
(e) The condominium instruments may provide for the assessment, in connection with expenditures for the limited common elements, of only those units to which the limited common elements are assigned.
(f) Payment of any assessment shall be in amounts and at times determined by the board of managers.
(g) Lien.
(1) If any unit owner shall fail or refuse to make

any payment of the common expenses or the amount of any unpaid fine when due, the amount thereof together with any interest, late charges, reasonable attorney fees incurred enforcing the covenants of the condominium instruments, rules and regulations of the board of managers, or any applicable statute or ordinance, and costs of collections shall constitute a lien on the interest of the unit owner in the property prior to all other liens and encumbrances, recorded or unrecorded, except only (a) taxes, special assessments and special taxes theretofore or thereafter levied by any political subdivision or municipal corporation of this State and other State or federal taxes which by law are a lien on the interest of the unit owner prior to preexisting recorded encumbrances thereon and (b) encumbrances on the interest of the unit owner recorded prior to the date of such failure or refusal which by law would be a lien thereon prior to subsequently recorded encumbrances. Any action brought to extinguish the lien of the association shall include the association as a party.

(2) With respect to encumbrances executed prior to

August 30, 1984 or encumbrances executed subsequent to August 30, 1984 which are neither bonafide first mortgages nor trust deeds and which encumbrances contain a statement of a mailing address in the State of Illinois where notice may be mailed to the encumbrancer thereunder, if and whenever and as often as the manager or board of managers shall send, by United States certified or registered mail, return receipt requested, to any such encumbrancer at the mailing address set forth in the recorded encumbrance a statement of the amounts and due dates of the unpaid common expenses with respect to the encumbered unit, then, unless otherwise provided in the declaration or bylaws, the prior recorded encumbrance shall be subject to the lien of all unpaid common expenses with respect to the unit which become due and payable within a period of 90 days after the date of mailing of each such notice.

(3) The purchaser of a condominium unit at a judicial

foreclosure sale, or a mortgagee who receives title to a unit by deed in lieu of foreclosure or judgment by common law strict foreclosure or otherwise takes possession pursuant to court order under the Illinois Mortgage Foreclosure Law, shall have the duty to pay the unit's proportionate share of the common expenses for the unit assessed from and after the first day of the month after the date of the judicial foreclosure sale, delivery of the deed in lieu of foreclosure, entry of a judgment in common law strict foreclosure, or taking of possession pursuant to such court order. Such payment confirms the extinguishment of any lien created pursuant to paragraph (1) or (2) of this subsection (g) by virtue of the failure or refusal of a prior unit owner to make payment of common expenses, where the judicial foreclosure sale has been confirmed by order of the court, a deed in lieu thereof has been accepted by the lender, or a consent judgment has been entered by the court.

(4) The purchaser of a condominium unit at a judicial

foreclosure sale, other than a mortgagee, who takes possession of a condominium unit pursuant to a court order or a purchaser who acquires title from a mortgagee shall have the duty to pay the proportionate share, if any, of the common expenses for the unit which would have become due in the absence of any assessment acceleration during the 6 months immediately preceding institution of an action to enforce the collection of assessments, and which remain unpaid by the owner during whose possession the assessments accrued. If the outstanding assessments are paid at any time during any action to enforce the collection of assessments, the purchaser shall have no obligation to pay any assessments which accrued before he or she acquired title.

(5) The notice of sale of a condominium unit under

subsection (c) of Section 15-1507 of the Code of Civil Procedure shall state that the purchaser of the unit other than a mortgagee shall pay the assessments and the legal fees required by subdivisions (g)(1) and (g)(4) of Section 9 of this Act. The statement of assessment account issued by the association to a unit owner under subsection (i) of Section 18 of this Act, and the disclosure statement issued to a prospective purchaser under Section 22.1 of this Act, shall state the amount of the assessments and the legal fees, if any, required by subdivisions (g)(1) and (g)(4) of Section 9 of this Act.

(h) A lien for common expenses shall be in favor of the members of the board of managers and their successors in office and shall be for the benefit of all other unit owners. Notice of the lien may be recorded by the board of managers, or if the developer is the manager or has a majority of seats on the board of managers and the manager or board of managers fails to do so, any unit owner may record notice of the lien. Upon the recording of such notice the lien may be foreclosed by an action brought in the name of the board of managers in the same manner as a mortgage of real property.
(i) Unless otherwise provided in the declaration, the members of the board of managers and their successors in office, acting on behalf of the other unit owners, shall have the power to bid on the interest so foreclosed at the foreclosure sale, and to acquire and hold, lease, mortgage and convey it.
(j) Any encumbrancer may from time to time request in writing a written statement from the manager or board of managers setting forth the unpaid common expenses with respect to the unit covered by his encumbrance. Unless the request is complied with within 20 days, all unpaid common expenses which become due prior to the date of the making of such request shall be subordinate to the lien of the encumbrance. Any encumbrancer holding a lien on a unit may pay any unpaid common expenses payable with respect to the unit, and upon payment the encumbrancer shall have a lien on the unit for the amounts paid at the same rank as the lien of his encumbrance.
(k) Nothing in Public Act 83-1271 is intended to change the lien priorities of any encumbrance created prior to August 30, 1984.
(Source: P.A. 100-292, eff. 1-1-18.)

(765 ILCS 605/9.1) (from Ch. 30, par. 309.1)
Sec. 9.1. (a) Other liens; attachment and satisfaction. Subsequent to the recording of the declaration, no liens of any nature shall be created or arise against any portion of the property except against an individual unit or units. No labor performed or materials furnished with the consent or at the request of a particular unit owner shall be the basis for the filing of a mechanics' lien claim against any other unit. If the performance of the labor or furnishing of the materials is expressly authorized by the board of managers, each unit owner shall be deemed to have expressly authorized it and consented thereto, and shall be liable for the payment of his unit's proportionate share of any due and payable indebtedness as set forth in this Section.
Each mortgage and other lien, including mechanics liens, securing a debt incurred in the development of the land submitted to the provisions of this Act for the sale of units shall be subject to the provisions of this Act, subsequent to the conveyance of a unit to the purchaser.
In the event any lien exists against 2 or more units and the indebtedness secured by such lien is due and payable, the unit owner of any such unit so affected may remove such unit and the undivided interest in the common elements appertaining thereto from such lien by payment of the proportional amount of such indebtedness attributable to such unit. In the event such lien exists against the units or against the property, the amount of such proportional payment shall be computed on the basis of the percentages set forth in the declaration. Upon payment as herein provided, it is the duty of the encumbrancer to execute and deliver to the unit owner a release of such unit and the undivided interest in the common elements appertaining thereto from such lien, except that such proportional payment and release shall not prevent the encumbrancer from proceeding to enforce his rights against any unit or interest with respect to which such lien has not been so paid or released.
The owner of a unit shall not be liable for any claims, damages, or judgments, including but not limited to State or local government fees or fines, entered as a result of any action or inaction of the board of managers of the association other than for mechanics' liens as set forth in this Section. Unit owners other than the developer, members of the board of managers other than the developer or developer representatives, and the association of unit owners shall not be liable for any claims, damages, or judgments, including but not limited to State or local government fees or fines, entered as result of any action or inaction of the developer other than for mechanics' liens as set forth in this Section. Each unit owner's liability for any judgment entered against the board of managers or the association, if any, shall be limited to his proportionate share of the indebtedness as set forth in this Section, whether collection is sought through assessment or otherwise. A unit owner shall be liable for any claim, damage or judgment entered as a result of the use or operation of his unit, or caused by his own conduct. Before conveying a unit, a developer shall record and furnish purchaser releases of all liens affecting that unit and its common element interest which the purchaser does not expressly agree to take subject to or assume, and the developer shall provide a surety bond or substitute collateral for or insurance against liens for which a release is not provided. After conveyance of such unit, no mechanics lien shall be created against such unit or its common element interest by reason of any subsequent contract by the developer to improve or make additions to the property.
Each mortgagee or other lienholder of the unit of a common interest community or of a unit subject to the Condominium Property Act shall provide an address to the unit owners' association at the time the lien or mortgage is recorded at which address such unit owners' association shall send notice to such mortgagee or lienholder of any eminent domain proceeding to which the association thereafter becomes a party. If the mortgagee or lienholder has not provided an address for notice purposes to the association, then such notice shall be sent to all mortgagees or lienholders which are named insureds on the master policy of insurance which exists or may exist on the common interest community or unit subject to the Condominium Property Act.
(b) Board of Managers' standing and capacity.
The board of managers shall have standing and capacity to act in a representative capacity in relation to matters involving the common elements or more than one unit, on behalf of the unit owners, as their interests may appear.
(Source: P.A. 91-616, eff. 8-19-99.)

(765 ILCS 605/9.2) (from Ch. 30, par. 309.2)
Sec. 9.2. Other remedies.
(a) In the event of any default by any unit owner, his tenant, invitee or guest in the performance of his obligations under this Act or under the declaration, bylaws, or the rules and regulations of the board of managers, the board of managers or its agents shall have such rights and remedies as provided in the Act or condominium instruments including the right to maintain an eviction action against such defaulting unit owner or his tenant for the benefit of all the other unit owners in the manner prescribed by Article IX of the Code of Civil Procedure.
(b) Any attorneys' fees incurred by the Association arising out of a default by any unit owner, his tenant, invitee or guest in the performance of any of the provisions of the condominium instruments, rules and regulations or any applicable statute or ordinance shall be added to, and deemed a part of, his respective share of the common expense.
(c) Other than attorney's fees, no fees pertaining to the collection of a unit owner's financial obligation to the Association, including fees charged by a manager or managing agent, shall be added to and deemed a part of an owner's respective share of the common expenses unless: (i) the managing agent fees relate to the costs to collect common expenses for the Association; (ii) the fees are set forth in a contract between the managing agent and the Association; and (iii) the authority to add the management fees to an owner's respective share of the common expenses is specifically stated in the declaration or bylaws of the Association.
(Source: P.A. 100-173, eff. 1-1-18.)

(765 ILCS 605/9.3) (from Ch. 30, par. 309.3)
Sec. 9.3. Eminent domain proceedings; standing. The unit owners' association shall be named as defendant on behalf of all unit owners in any eminent domain proceeding to take or damage property which is a common element and which includes no portions of any units or limited common elements. The association shall act therein on behalf of all unit owners. Nothing contained herein shall bar a unit owner or mortgagee or lienholder from intervening in the eminent domain proceeding on his own behalf.
(Source: P.A. 86-826.)

(765 ILCS 605/9.4) (from Ch. 30, par. 309.4)
Sec. 9.4. Eminent domain proceedings; notice. After receipt of summons in an action to take or damage a common element, the unit owners' association shall provide to the plaintiff a list of the unit owners, mortgagees and lienholders, and the plaintiff shall provide notice by certified mail to the unit owners, mortgagees and lienholders.
The notice shall include the following:
(1) case name and number and jurisdiction in which the case is filed;
(2) date of filing;
(3) brief description of the nature of the case;
(4) description of the property being damaged or taken;
(5) statement that the unit owner may petition the court to intervene; and
(6) statement that the mortgagee or lienholder may petition the court to intervene.
An immaterial error in providing notice shall not invalidate the legal effect of the proceeding.
(Source: P.A. 86-826.)

(765 ILCS 605/9.5)
Sec. 9.5. Successor developers. Any assignment of a developer's interest in the property is not effective until the successor: (i) obtains the assignment in writing; and (ii) records the assignment.
(Source: P.A. 99-569, eff. 1-1-17.)

(765 ILCS 605/10) (from Ch. 30, par. 310)
Sec. 10. Separate taxation.
(a) Real property taxes, special assessments, and any other special taxes or charges of the State of Illinois or of any political subdivision thereof, or other lawful taxing or assessing body, which are authorized by law to be assessed against and levied upon real property shall be assessed against and levied upon each unit and the owner's corresponding percentage of ownership in the common elements as a tract, and not upon the property as a whole. For purposes of property taxes, real property owned and used for residential purposes by a condominium association, including a master association, but subject to the exclusive right by easement, covenant, deed or other interest of the owners of one or more condominium properties and used exclusively by the unit owners for recreational or other residential purposes shall be assessed at $1.00 per year. The balance of the value of the property shall be assessed to the condominium unit owners. In counties containing 1,000,000 or more inhabitants, any person desiring to establish or to reestablish an assessment of $1.00 under this Section shall make application therefor and be subject to the provisions of Section 10-35 of the Property Tax Code.
(b) Each condominium unit shall be only subject to the tax rate for those taxing districts in which such unit is actually, physically located. The county clerk shall not apply a rate which is an average of two or more different districts to any condominium unit.
(c) Upon authorization by a two-thirds vote of the members of the board of managers or by the affirmative vote of not less than a majority of the unit owners at a meeting duly called for such purpose, or upon such greater vote as may be required by the declaration or bylaws, the board of managers acting on behalf of all unit owners shall have the power to seek relief from or in connection with the assessment or levy of any such taxes, special assessments or charges, and to charge and collect all expenses incurred in connection therewith as common expenses.
(Source: P.A. 88-670, eff. 12-2-94.)

(765 ILCS 605/11) (from Ch. 30, par. 311)
Sec. 11. Tax deeds.
In the event any person shall acquire or be entitled to the issuance of a tax deed conveying the interest of any unit owner, the interest so acquired shall be subject to all the provisions of this Act and to the terms, provisions, covenants, conditions and limitations contained in the declaration, the plat, the bylaws or any deed affecting such interest then in force.
(Source: Laws 1963, p. 1120.)

(765 ILCS 605/12) (from Ch. 30, par. 312)
Sec. 12. Insurance.
(a) Required coverage. No policy of insurance shall be issued or delivered to a condominium association, and no policy of insurance issued to a condominium association shall be renewed, unless the insurance coverage under the policy includes the following:
(1) Property insurance. Property insurance (i) on the

common elements and the units, including the limited common elements and except as otherwise determined by the board of managers, the bare walls, floors, and ceilings of the unit, (ii) providing coverage for special form causes of loss, and (iii) providing coverage, at the time the insurance is purchased and at each renewal date, in a total amount of not less than the full insurable replacement cost of the insured property, less deductibles, but including coverage sufficient to rebuild the insured property in compliance with building code requirements subsequent to an insured loss, including: Coverage B, demolition costs; and Coverage C, increased cost of construction coverage. The combined total of Coverage B and Coverage C shall be no less than 10% of each insured building value, or $500,000, whichever is less.

(2) General liability insurance. Commercial general

liability insurance against claims and liabilities arising in connection with the ownership, existence, use, or management of the property in a minimum amount of $1,000,000, or a greater amount deemed sufficient in the judgment of the board, insuring the board, the association, the management agent, and their respective employees and agents and all persons acting as agents. The developer must be included as an additional insured in its capacity as a unit owner, manager, board member, or officer. The unit owners must be included as additional insured parties but only for claims and liabilities arising in connection with the ownership, existence, use, or management of the common elements. The insurance must cover claims of one or more insured parties against other insured parties.

(3) Fidelity bond; directors and officers coverage.
(A) An association with 6 or more dwelling units

must obtain and maintain a fidelity bond covering persons, including the managing agent and its employees who control or disburse funds of the association, for the maximum amount of coverage available to protect funds in the custody or control of the association, plus the association reserve fund.

(B) All management companies that are responsible

for the funds held or administered by the association must be covered by a fidelity bond for the maximum amount of coverage available to protect those funds. The association has standing to make a loss claim against the bond of the managing agent as a party covered under the bond.

(C) For purposes of paragraphs (A) and (B), the

fidelity bond must be in the full amount of association funds and reserves in the custody of the association or the management company.

(D) The board of directors must obtain directors

and officers liability coverage at a level deemed reasonable by the board, if not otherwise established by the declaration or bylaws. Directors and officers liability coverage must extend to all contracts and other actions taken by the board in their official capacity as directors and officers, but this coverage shall exclude actions for which the directors are not entitled to indemnification under the General Not For Profit Corporation Act of 1986 or the declaration and bylaws of the association. The coverage required by this subparagraph (D) shall include, but not be limited to, coverage of: defense of non-monetary actions; defense of breach of contract; and defense of decisions related to the placement or adequacy of insurance. The coverage required by this subparagraph (D) shall include as an insured: past, present, and future board members while acting in their capacity as members of the board of directors; the managing agent; and employees of the board of directors and the managing agent.

(b) Contiguous units; improvements and betterments. The insurance maintained under subdivision (a)(1) must include the units, the limited common elements except as otherwise determined by the board of managers, and the common elements. The insurance need not cover improvements and betterments to the units installed by unit owners, but if improvements and betterments are covered, any increased cost may be assessed by the association against the units affected.
Common elements include fixtures located within the unfinished interior surfaces of the perimeter walls, floors, and ceilings of the individual units initially installed by the developer. Common elements exclude floor, wall, and ceiling coverings. "Improvements and betterments" means all decorating, fixtures, and furnishings installed or added to and located within the boundaries of the unit, including electrical fixtures, appliances, air conditioning and heating equipment, water heaters, built-in cabinets installed by unit owners, or any other additions, alterations, or upgrades installed or purchased by any unit owner.
(c) Deductibles. The board of directors of the association may, in the case of a claim for damage to a unit or the common elements, (i) pay the deductible amount as a common expense, (ii) after notice and an opportunity for a hearing, assess the deductible amount against the owners who caused the damage or from whose units the damage or cause of loss originated, or (iii) require the unit owners of the units affected to pay the deductible amount.
(d) Other coverages. The declaration may require the association to carry any other insurance, including workers compensation, employment practices, environmental hazards, and equipment breakdown, the board of directors considers appropriate to protect the association, the unit owners, or officers, directors, or agents of the association.
(e) Insured parties; waiver of subrogation. Insurance policies carried pursuant to subsections (a) and (b) must include each of the following provisions:
(1) Each unit owner and secured party is an insured

person under the policy with respect to liability arising out of the unit owner's interest in the common elements or membership in the association.

(2) The insurer waives its right to subrogation under

the policy against any unit owner of the condominium or members of the unit owner's household and against the association and members of the board of directors.

(3) The unit owner waives his or her right to

subrogation under the association policy against the association and the board of directors.

(f) Primary insurance. If at the time of a loss under the policy there is other insurance in the name of a unit owner covering the same property covered by the policy, the association's policy is primary insurance.
(g) Adjustment of losses; distribution of proceeds. Any loss covered by the property policy under subdivision (a)(1) must be adjusted by and with the association. The insurance proceeds for that loss must be payable to the association, or to an insurance trustee designated by the association for that purpose. The insurance trustee or the association must hold any insurance proceeds in trust for unit owners and secured parties as their interests may appear. The proceeds must be disbursed first for the repair or restoration of the damaged common elements, the bare walls, ceilings, and floors of the units, and then to any improvements and betterments the association may insure. Unit owners are not entitled to receive any portion of the proceeds unless there is a surplus of proceeds after the common elements and units have been completely repaired or restored or the association has been terminated as trustee.
(h) Mandatory unit owner coverage. The board of directors may, under the declaration and bylaws or by rule, require condominium unit owners to obtain insurance covering their personal liability and compensatory (but not consequential) damages to another unit caused by the negligence of the owner or his or her guests, residents, or invitees, or regardless of any negligence originating from the unit. The personal liability of a unit owner or association member must include the deductible of the owner whose unit was damaged, any damage not covered by insurance required by this subsection, as well as the decorating, painting, wall and floor coverings, trim, appliances, equipment, and other furnishings.
(i) Certificates of insurance. Contractors and vendors (except public utilities) doing business with a condominium association under contracts exceeding $10,000 per year must provide certificates of insurance naming the association, its board of directors, and its managing agent as additional insured parties.
(j) Non-residential condominiums. The provisions of this Section may be varied or waived in the case of a condominium community in which all units are restricted to nonresidential use.
(k) Settlement of claims. Any insurer defending a liability claim against a condominium association must notify the association of the terms of the settlement no less than 10 days before settling the claim. The association may not veto the settlement unless otherwise provided by contract or statute.
(l) The changes to this Section made by this amendatory Act of the 98th General Assembly apply only to insurance policies issued or renewed on or after June 1, 2015.
(Source: P.A. 98-762, eff. 6-1-15.)

(765 ILCS 605/12.1) (from Ch. 30, par. 312.1)
Sec. 12.1. Insurance risk pooling trusts.
(a) This Section shall be known and may be cited as the Condominium and Common Interest Community Risk Pooling Trust Act.
(b) The boards of managers or boards of directors, as the case may be, of two or more condominium associations or common interest community associations, are authorized to establish, with the unit owners and the condominium or common interest community associations as the beneficiaries thereof, a trust fund for the purpose of providing protection of the participating condominium and common interest community associations against the risk of financial loss due to damage to, destruction of or loss of property, or the imposition of legal liability as required or authorized under this Act or the declaration of the condominium or common interest community association.
(c) The trust fund shall be established and amended only by a written instrument which shall be filed with and approved by the Director of Insurance prior to its becoming effective.
(d) No association shall be a beneficiary of the trust fund unless it shall be incorporated under the laws of this State.
(e) The trust fund is authorized to indemnify the condominium and common interest community association beneficiaries thereof against the risk of loss due to damage, destruction or loss to property or imposition of legal liability as required or authorized under this Act or the declaration of the condominium or common interest community association.
(f) Risks assumed by the trust fund may be pooled and shared with other trust funds established under this Section.
(g) (Blank).
(h) (Blank).
(i) No trustee of the trust fund shall be paid a salary or receive other compensation, except that the written trust instrument may provide for reimbursement for actual expenses incurred on behalf of the trust fund.
(j) (Blank).
(k) (Blank).
(l) (Blank).
(m) Each trust fund shall file annually with the Director of Insurance a full independently audited financial statement.
(n) (Blank).
(o) (Blank).
(p) (Blank).
(q) (Blank).
(r) (Blank).
(s) The Director of Insurance shall have with respect to trust funds established under this Section the powers of examination conferred upon him relative to insurance companies by Section 132 of the Illinois Insurance Code.
(t) (Blank).
(u) (Blank).
(v) Trust funds established under and which fully comply with this Section shall not be considered member insurance companies or to be in the business of insurance nor shall the provision of Article XXXIV of the Illinois Insurance Code apply to any such trust fund established under this Section.
(w) (Blank).
(x) The Director of Insurance shall adopt reasonable rules pertaining to the standards of coverage and administration of trust funds authorized under this Section.
(Source: P.A. 92-518, eff. 6-1-02.)

(765 ILCS 605/13) (from Ch. 30, par. 313)
Sec. 13. Application of insurance proceeds to reconstruction.
In case of fire or any other disaster the insurance proceeds, if sufficient to reconstruct the building, shall be applied to such reconstruction. Reconstruction of the building as used in this and succeeding Section 14 of this Act, means restoring the building to substantially the same condition in which it existed prior to the fire or other disaster, with each unit and the common elements having the same vertical and horizontal boundaries as before.
(Source: Laws 1963, p. 1120.)

(765 ILCS 605/14) (from Ch. 30, par. 314)
Sec. 14. Disposition of property where insurance proceeds are insufficient for reconstruction.) (1) In case of fire or other disaster, if the insurance proceeds are insufficient to reconstruct the building and the unit owners and all other parties in interest do not voluntarily make provision for reconstruction of the building within 180 days from the date of damage or destruction, the board of managers may record a notice setting forth such facts and upon the recording of such notice:
(a) The property shall be deemed to be owned in common by the unit owners;
(b) The undivided interest in the property owned in common which shall appertain to each unit owner shall be the percentage of undivided interest previously owned by such owner in the common elements;
(c) Any liens affecting any of the units shall be deemed to be transferred in accordance with the existing priorities to the undivided interest of the unit owner in the property as provided herein; and
(d) The property shall be subject to an action for partition at the suit of any unit owner, in which event the net proceeds of sale, together with the net proceeds of the insurance on the property, if any, shall be considered as one fund and shall be divided among all the unit owners in a percentage equal to the percentage of undivided interest owned by each owner in the property, after first paying out of the respective shares of the unit owners, to the extent sufficient for the purpose, all liens on the undivided interest in the property owned by each unit owner.
(2) In the case of fire or other disaster in which fewer than 1/2 of the units are rendered uninhabitable: the condominium instruments may provide for the reconstruction of the building or other portion of the property, if the insurance proceeds are insufficient to reconstruct, upon the affirmative vote of not fewer than 3/4 of the owners voting at a meeting called for that purpose. The meeting shall be held within 30 days following the final adjustment of insurance claims, if any. Otherwise, such meeting shall be held within 90 days of the occurrence. At such meeting the board of managers, or its representative, shall present to the members present an estimate of the cost of repair or reconstruction, and the estimated amount of necessary assessments against each unit owner.
(3) In the case of fire or other disaster, the condominium instruments may provide for the withdrawal of any portion of the property if the insurance proceeds are insufficient to reconstruct the portion of the property affected. Upon the withdrawal of any unit or portion thereof, the percentage of interest in the common elements appurtenant to such unit or portion thereof shall be reallocated among the remaining units on the basis of the percentage of interest of each remaining unit. If only a portion of a unit is withdrawn, the percentage of interest appurtenant to that unit shall be reduced accordingly, upon the basis of diminution in market value of the unit, as determined by the board of managers. The payment of just compensation, or the allocation of any insurance, or other proceeds to any withdrawing or remaining unit owner shall be on an equitable basis, which need not be a unit's percentage interest. Any insurance or other proceeds available in connection with the withdrawal of any portion of the common elements, not necessarily including the limited common elements, shall be allocated on the basis of each unit owner's percentage interest therein. The declaration may provide that proceeds available from the withdrawal of any limited common element will be distributed in accordance with the interests of those entitled to their use. The condominium instruments shall provide for the cessation of responsibility for the payment of assessments for any unit or portion thereof withdrawn from the condominium.
(Source: P.A. 80-1117.)

(765 ILCS 605/14.1) (from Ch. 30, par. 314.1)
Sec. 14.1. Disposition or removal of any portion of the property.
(a) The condominium instruments may provide for the withdrawal of any portion of the property in connection with eminent domain proceedings in compliance with the provisions of this Act. Upon the withdrawal of any unit or portion thereof, the percentage of interest in the common elements appurtenant to such unit or portion thereof shall be reallocated among the remaining units on the basis of the percentage of interest of each remaining unit. If only a portion of a unit is withdrawn, the percentage of interest appurtenant to that unit shall be reduced accordingly, upon the basis of diminution in market value of the unit, as determined by the board of managers. The allocation of any condemnation award or other proceeds to any withdrawing or remaining unit owner shall be on an equitable basis, which need not be a unit's percentage interest. Any condemnation award or other proceeds available in connection with the withdrawal of any portion of the common elements, not necessarily including the limited common elements, shall be allocated on the basis of each unit owner's percentage interest therein. The declaration may provide that proceeds available from the withdrawal of any limited common element will be distributed in accordance with the interests of those entitled to their use. The condominium instruments shall provide for the cessation of responsibility for the payment of assessments for any unit or portion thereof withdrawn from the condominium. In the event that the unit owners' association is named as defendant in an eminent domain proceeding on behalf of all unit owners, then the payment of the proceeds of the eminent domain proceeding attributable to the taking or damaging of the common element shall be according to this Section unless the condominium instrument or declaration of a common interest community expressly provides for different procedures. This Section shall also apply to eminent domain proceedings in which the unit owners' association of a common interest community is named as a defendant on behalf of all unit owners.
(b) Notwithstanding anything to the contrary contained in this Section, in a leasehold condominium, any allocation of any condemnation award or other proceeds available in connection with the withdrawal of any portion of the property shall include an equitable allocation to the lessor. The allocation shall take into account any provisions of the lease described in item (x) of Section 2 of this Act concerning such allocations.
(Source: P.A. 89-89, eff. 6-30-95.)

(765 ILCS 605/14.2) (from Ch. 30, par. 314.2)
Sec. 14.2. Street and utilities dedication. Unless the condominium instrument expressly provides for a greater percentage or different procedures a two-thirds majority of the unit owners at a meeting of unit owners duly called for such purpose may elect to dedicate a portion of the common elements to a public body for use as, or in connection with, a street or utility. Where such a dedication is made, nothing in this Act or any other law shall be construed to require that the real property taxes of every unit of the condominium must be paid prior to recordation of the dedication.
(Source: P.A. 83-833.)

(765 ILCS 605/14.3) (from Ch. 30, par. 314.3)
Sec. 14.3. Granting of easement for laying of cable television or high speed Internet cable. Unless the condominium instrument expressly provides for a greater percentage or different procedures a majority of more than 50% of the unit owners at a meeting of unit owners duly called for such purpose may authorize the granting of an easement for the laying of cable television or high speed Internet cable. The grant of such easement shall be according to the terms and conditions of the local ordinance providing for cable television or high speed Internet in the municipality.
(Source: P.A. 97-751, eff. 1-1-13.)

(765 ILCS 605/14.4) (from Ch. 30, par. 314.4)
Sec. 14.4. Granting of easement to a governmental body for protection against water damage or erosion. Unless the condominium instrument expressly provides for a greater percentage or different procedures, a majority of more than 50% of the unit owners at a meeting of unit owners duly called for such purpose may authorize the granting of an easement to a governmental body for construction, maintenance or repair of a project for protection against water damage or erosion.
(Source: P.A. 84-1423.)

(765 ILCS 605/14.5)
Sec. 14.5. Distressed condominium property.
(a) As used in this Section:
(1) "Distressed condominium property" means a parcel

containing condominium units which are operated in a manner or have conditions which may constitute a danger, blight, or nuisance to the surrounding community or to the general public, including but not limited to 2 or more of the following conditions:

(A) 50% or more of the condominium units are not

occupied by persons with a legal right to reside in the units;

(B) the building has serious violations of any

applicable local building code or zoning ordinance;

(C) 60% or more of the condominium units are in

foreclosure or are units against which a judgment of foreclosure was entered within the last 18 months;

(D) there has been a recording of more

condominium units on the parcel than physically exist;

(E) any of the essential utilities to the parcel

or to 40% or more of the condominium units is either terminated or threatened with termination; or

(F) there is a delinquency on the property taxes

for at least 60% of the condominium units.

(2) "Owner" means any unit owner or owner of record

of the condominium property.

(3) "Other party in interest" means any mortgagee of

record, lien holder of record, judgment creditor, tax purchaser, or other party of record, other than the owner, having legal or equitable title or other interest in the distressed condominium property or in a unit of the property.

(4) "Municipality" means a city, village, or

incorporated town in which the distressed condominium property is located.

(b) A proceeding under this Section shall be commenced by a municipality filing a verified petition or verified complaint in the circuit court in the county in which the property is located. The petition or complaint shall allege conditions specified in paragraph (1) of subsection (a) of this Section and shall request the relief available under this Section. All owners shall be named as defendants in the petition or complaint and summons shall be issued and service shall be had as in other civil cases. All known other parties in interest shall be provided written notice and a copy of the petition or complaint either by United States certified mail, return receipt requested, within 30 days of the issuance of the summons or by personal service of the complaint. The hearing upon the suit shall be expedited by the court and shall be given precedence over other actions.
(c) If a court finds that the property is a distressed condominium property:
(1) the court may order the appointment of a receiver

for the property with the powers specified in this Section; or

(2) the court, after a hearing held upon giving

notice to all interested parties as provided in subsection (b), may appoint a receiver for the property and if the court further finds that the property is not viable as a condominium, then the court may declare:

(A) that the property is no longer a condominium;
(B) that the property shall be deemed to be owned

in common by the unit owners;

(C) that the undivided interest in the property

which shall appertain to each unit owner shall be the percentage of undivided interest previously owned by the owner in the common elements; and

(D) that any liens affecting any unit shall be

deemed to be attached to the undivided interest of the unit owner in the property as provided herein.

A copy of the court's declaration under paragraph (2) of this subsection (c) shall be recorded by the municipality in the office of the recorder of deeds in the county where the property is located against both the individual units and owners and the general property. The court's declaration shall be forwarded to the county assessor's office in the county where the property is located.
(d) If a court finds that property is subject to paragraph (2) of subsection (c) of this Section, the court may upon a motion filed, notice given to all owners and other parties in interest as provided in subsection (b) and those parties having an opportunity to be heard, authorize the receiver to enter into a sales contract and transfer the title of the property on behalf of the owners of the property. In the event of such a sale, the net proceeds of the sale, after payment of all the receiver's costs, time, expenses, and fees as approved by the court, shall be deposited into an escrow account. Proceeds in the escrow account shall be segregated into the respective shares of each unit owner as determined under subparagraph (C) of paragraph (2) of subsection (c) of this Section and shall be distributed from each respective share as follows: (1) to pay taxes attributable to the unit owner; then (2) to pay other liens attributable to the unit owner; and then (3) to pay each unit owner any remaining sums from his or her respective share.
(e) A receiver appointed under this Section shall have possession of the property and shall have full power and authority to operate, manage, and conserve the property. A receiver appointed pursuant to this Section must manage the property as would a prudent person. A receiver may, without an order of the court, delegate managerial functions to a person in the business of managing real estate of the kind involved who is financially responsible and prudently selected.
Without limiting the foregoing, a receiver during such time shall have the power and authority to:
(1) secure, clean, board and enclose, and keep

secure, clean, boarded and enclosed, the property or any portion of the property;

(2) secure tenants and execute leases for the

property, the duration and terms of which are reasonable and customary for the type of use involved, and the leases shall have the same priority as if made by the owner of the property;

(3) collect the rents, issues, and profits, including

assessments which have been or may be levied;

(4) insure the property against loss by fire or other

casualty;

(5) employ counsel, custodians, janitors, and other

help;

(6) pay taxes which may have been or may be levied

against the property;

(7) maintain or disconnect, as appropriate, any

essential utility to the property;

(8) make repairs and improvements necessary to comply

with building, housing, and other similar codes;

(9) hold receipts as reserves as reasonably required

for the foregoing purposes; and

(10) exercise the other powers as are granted to the

receiver by the appointing court.

(f) If the court orders the appointment of a receiver, the receiver may use the rents and issues of the property toward maintenance, repair, and rehabilitation of the property prior to and despite any assignment of rents; and the court may further authorize the receiver to recover the cost of any feasibility study, sale, management, maintenance, repair, and rehabilitation by the issuance and sale of notes or receiver's certificates bearing such interest as the court may fix, and the notes or certificates, after their initial issuance and transfer by the receiver, shall be freely transferable and when sold or transferred by the receiver in return for a valuable consideration in money, material, labor, or services shall be a first lien upon the real estate and the rents and issues thereof and shall be superior to all prior assignments of rents and all prior existing liens and encumbrances, except taxes; provided, that within 90 days of the sale or transfer for value by the receiver of a note or certificate, the holder thereof shall file notice of the lien in the office of the recorder in the county in which the real estate is located. The notice of the lien filed shall set forth (i) a description of the real estate affected sufficient for the identification thereof, (ii) the face amount of the receiver's note or certificate, together with the interest payable thereon, and (iii) the date when the receiver's note or certificate was sold or transferred for value by the receiver. Upon payment to the holder of the receiver's note or certificate of the face amount thereof together with any interest thereon to the date of payment, and upon the filing of record of a sworn statement of such payment, the lien of such certificate shall be released. The lien may be enforced by proceedings to foreclose as in the case of a mortgage or a mechanics lien, and the action to foreclose the lien may be commenced at any time after the date of default. For the purposes of this subsection, the date of default shall be deemed to occur 30 days from the date of issuance of the receiver's certificate if at that time the certificate remains unpaid in whole or in part. The receiver's lien shall be paid upon the sale of the property as set forth in subsection (d) of this Section.
(g) The court may remove a receiver upon a showing of good cause, in which case a new receiver may be appointed in accordance with this Section.
(Source: P.A. 96-174, eff. 1-1-10.)

(765 ILCS 605/15) (from Ch. 30, par. 315)
Sec. 15. Sale of property.
(a) Unless a greater percentage is provided for in the declaration or bylaws, and notwithstanding the provisions of Sections 13 and 14 hereof, a majority of the unit owners where the property contains 2 units, or not less than 66 2/3% where the property contains three units, and not less than 75% where the property contains 4 or more units may, by affirmative vote at a meeting of unit owners duly called for such purpose, elect to sell the property. Such action shall be binding upon all unit owners, and it shall thereupon become the duty of every unit owner to execute and deliver such instruments and to perform all acts as in manner and form may be necessary to effect such sale, provided, however, that any unit owner who did not vote in favor of such action and who has filed written objection thereto with the manager or board of managers within 20 days after the date of the meeting at which such sale was approved shall be entitled to receive from the proceeds of such sale an amount equivalent to the greater of: (i) the value of his or her interest, as determined by a fair appraisal, less the amount of any unpaid assessments or charges due and owing from such unit owner or (ii) the outstanding balance of any bona fide debt secured by the objecting unit owner's interest which was incurred by such unit owner in connection with the acquisition or refinance of the unit owner's interest, less the amount of any unpaid assessments or charges due and owing from such unit owner. The objecting unit owner is also entitled to receive from the proceeds of a sale under this Section reimbursement for reasonable relocation costs, determined in the same manner as under the federal Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970, as amended from time to time, and as implemented by regulations promulgated under that Act.
(b) If there is a disagreement as to the value of the interest of a unit owner who did not vote in favor of the sale of the property, that unit owner shall have a right to designate an expert in appraisal or property valuation to represent him, in which case, the prospective purchaser of the property shall designate an expert in appraisal or property valuation to represent him, and both of these experts shall mutually designate a third expert in appraisal or property valuation. The 3 experts shall constitute a panel to determine by vote of at least 2 of the members of the panel, the value of that unit owner's interest in the property. The changes made by this amendatory Act of the 100th General Assembly apply to sales under this Section that are pending or commenced on and after the effective date of this amendatory Act of the 100th General Assembly.
(Source: P.A. 100-292, eff. 1-1-18.)

(765 ILCS 605/16) (from Ch. 30, par. 316)
Sec. 16. Removal from provisions of this Act.
All of the unit owners may remove the property from the provisions of this Act by an instrument to that effect, duly recorded, provided that the holders of all liens affecting any of the units consent thereto or agree, in either case by instruments duly recorded, that their liens be transferred to the undivided interest of the unit owner. Upon such removal the property shall be deemed to be owned in common by all the owners. The undivided interest in the property owned in common which shall appertain to each owner shall be the percentage of undivided interest previously owned by such owner in the common elements.
(Source: Laws 1963, p. 1120.)

(765 ILCS 605/17) (from Ch. 30, par. 317)
Sec. 17. Amendments to the declaration or bylaws. (a) The administration of every property shall be governed by bylaws, which may either be embodied in the declaration or in a separate instrument, a true copy of which shall be appended to and recorded with the declaration. No modification or amendment of the declaration or bylaws shall be valid unless the same is set forth in an amendment thereof and such amendment is duly recorded. An amendment of the declaration or bylaws shall be deemed effective upon recordation unless the amendment sets forth a different effective date.
(b) Unless otherwise provided by this Act, amendments to condominium instruments authorized to be recorded shall be executed and recorded by the president of the association or such other officer authorized by the board of managers.
(Source: P.A. 83-833.)

(765 ILCS 605/18) (from Ch. 30, par. 318)
(Text of Section from P.A. 100-292)
Sec. 18. Contents of bylaws. The bylaws shall provide for at least the following:
(a)(1) The election from among the unit owners of a

board of managers, the number of persons constituting such board, and that the terms of at least one-third of the members of the board shall expire annually and that all members of the board shall be elected at large; if there are multiple owners of a single unit, only one of the multiple owners shall be eligible to serve as a member of the board at any one time;

(2) the powers and duties of the board;
(3) the compensation, if any, of the members of the

board;

(4) the method of removal from office of members of

the board;

(5) that the board may engage the services of a

manager or managing agent;

(6) that each unit owner shall receive, at least 25

days prior to the adoption thereof by the board of managers, a copy of the proposed annual budget together with an indication of which portions are intended for reserves, capital expenditures or repairs or payment of real estate taxes;

(7) that the board of managers shall annually supply

to all unit owners an itemized accounting of the common expenses for the preceding year actually incurred or paid, together with an indication of which portions were for reserves, capital expenditures or repairs or payment of real estate taxes and with a tabulation of the amounts collected pursuant to the budget or assessment, and showing the net excess or deficit of income over expenditures plus reserves;

(8)(i) that each unit owner shall receive notice, in

the same manner as is provided in this Act for membership meetings, of any meeting of the board of managers concerning the adoption of the proposed annual budget and regular assessments pursuant thereto or to adopt a separate (special) assessment, (ii) that except as provided in subsection (iv) below, if an adopted budget or any separate assessment adopted by the board would result in the sum of all regular and separate assessments payable in the current fiscal year exceeding 115% of the sum of all regular and separate assessments payable during the preceding fiscal year, the board of managers, upon written petition by unit owners with 20 percent of the votes of the association delivered to the board within 21 days of the board action, shall call a meeting of the unit owners within 30 days of the date of delivery of the petition to consider the budget or separate assessment; unless a majority of the total votes of the unit owners are cast at the meeting to reject the budget or separate assessment, it is ratified, (iii) that any common expense not set forth in the budget or any increase in assessments over the amount adopted in the budget shall be separately assessed against all unit owners, (iv) that separate assessments for expenditures relating to emergencies or mandated by law may be adopted by the board of managers without being subject to unit owner approval or the provisions of item (ii) above or item (v) below. As used herein, "emergency" means an immediate danger to the structural integrity of the common elements or to the life, health, safety or property of the unit owners, (v) that assessments for additions and alterations to the common elements or to association-owned property not included in the adopted annual budget, shall be separately assessed and are subject to approval of two-thirds of the total votes of all unit owners, (vi) that the board of managers may adopt separate assessments payable over more than one fiscal year. With respect to multi-year assessments not governed by items (iv) and (v), the entire amount of the multi-year assessment shall be deemed considered and authorized in the first fiscal year in which the assessment is approved;

(9)(A) that every meeting of the board of managers

shall be open to any unit owner, except that the board may close any portion of a noticed meeting or meet separately from a noticed meeting to: (i) discuss litigation when an action against or on behalf of the particular association has been filed and is pending in a court or administrative tribunal, or when the board of managers finds that such an action is probable or imminent, (ii) discuss the appointment, employment, engagement, or dismissal of an employee, independent contractor, agent, or other provider of goods and services, (iii) interview a potential employee, independent contractor, agent, or other provider of goods and services, (iv) discuss violations of rules and regulations of the association, (v) discuss a unit owner's unpaid share of common expenses, or (vi) consult with the association's legal counsel; that any vote on these matters shall take place at a meeting of the board of managers or portion thereof open to any unit owner;

(B) that board members may participate in and act at

any meeting of the board of managers in person, by telephonic means, or by use of any acceptable technological means whereby all persons participating in the meeting can communicate with each other; that participation constitutes attendance and presence in person at the meeting;

(C) that any unit owner may record the proceedings at

meetings of the board of managers or portions thereof required to be open by this Act by tape, film or other means, and that the board may prescribe reasonable rules and regulations to govern the right to make such recordings;

(D) that notice of every meeting of the board of

managers shall be given to every board member at least 48 hours prior thereto, unless the board member waives notice of the meeting pursuant to subsection (a) of Section 18.8; and

(E) that notice of every meeting of the board of

managers shall be posted in entranceways, elevators, or other conspicuous places in the condominium at least 48 hours prior to the meeting of the board of managers except where there is no common entranceway for 7 or more units, the board of managers may designate one or more locations in the proximity of these units where the notices of meetings shall be posted; that notice of every meeting of the board of managers shall also be given at least 48 hours prior to the meeting, or such longer notice as this Act may separately require, to: (i) each unit owner who has provided the association with written authorization to conduct business by acceptable technological means, and (ii) to the extent that the condominium instruments of an association require, to each other unit owner, as required by subsection (f) of Section 18.8, by mail or delivery, and that no other notice of a meeting of the board of managers need be given to any unit owner;

(10) that the board shall meet at least 4 times

annually;

(11) that no member of the board or officer shall be

elected for a term of more than 2 years, but that officers and board members may succeed themselves;

(12) the designation of an officer to mail and

receive all notices and execute amendments to condominium instruments as provided for in this Act and in the condominium instruments;

(13) the method of filling vacancies on the board

which shall include authority for the remaining members of the board to fill the vacancy by two-thirds vote until the next annual meeting of unit owners or for a period terminating no later than 30 days following the filing of a petition signed by unit owners holding 20% of the votes of the association requesting a meeting of the unit owners to fill the vacancy for the balance of the term, and that a meeting of the unit owners shall be called for purposes of filling a vacancy on the board no later than 30 days following the filing of a petition signed by unit owners holding 20% of the votes of the association requesting such a meeting, and the method of filling vacancies among the officers that shall include the authority for the members of the board to fill the vacancy for the unexpired portion of the term;

(14) what percentage of the board of managers, if

other than a majority, shall constitute a quorum;

(15) provisions concerning notice of board meetings

to members of the board;

(16) the board of managers may not enter into a

contract with a current board member or with a corporation or partnership in which a board member or a member of the board member's immediate family has 25% or more interest, unless notice of intent to enter the contract is given to unit owners within 20 days after a decision is made to enter into the contract and the unit owners are afforded an opportunity by filing a petition, signed by 20% of the unit owners, for an election to approve or disapprove the contract; such petition shall be filed within 30 days after such notice and such election shall be held within 30 days after filing the petition; for purposes of this subsection, a board member's immediate family means the board member's spouse, parents, and children;

(17) that the board of managers may disseminate to

unit owners biographical and background information about candidates for election to the board if (i) reasonable efforts to identify all candidates are made and all candidates are given an opportunity to include biographical and background information in the information to be disseminated; and (ii) the board does not express a preference in favor of any candidate;

(18) any proxy distributed for board elections by the

board of managers gives unit owners the opportunity to designate any person as the proxy holder, and gives the unit owner the opportunity to express a preference for any of the known candidates for the board or to write in a name;

(19) that special meetings of the board of managers

can be called by the president or 25% of the members of the board;

(20) that the board of managers may establish and

maintain a system of master metering of public utility services and collect payments in connection therewith, subject to the requirements of the Tenant Utility Payment Disclosure Act; and

(21) that the board may ratify and confirm actions of

the members of the board taken in response to an emergency, as that term is defined in subdivision (a)(8)(iv) of this Section; that the board shall give notice to the unit owners of: (i) the occurrence of the emergency event within 7 business days after the emergency event, and (ii) the general description of the actions taken to address the event within 7 days after the emergency event.

The intent of the provisions of Public Act 99-472

adding this paragraph (21) is to empower and support boards to act in emergencies.

(b)(1) What percentage of the unit owners, if other

than 20%, shall constitute a quorum provided that, for condominiums with 20 or more units, the percentage of unit owners constituting a quorum shall be 20% unless the unit owners holding a majority of the percentage interest in the association provide for a higher percentage, provided that in voting on amendments to the association's bylaws, a unit owner who is in arrears on the unit owner's regular or separate assessments for 60 days or more, shall not be counted for purposes of determining if a quorum is present, but that unit owner retains the right to vote on amendments to the association's bylaws;

(2) that the association shall have one class of

membership;

(3) that the members shall hold an annual meeting,

one of the purposes of which shall be to elect members of the board of managers;

(4) the method of calling meetings of the unit owners;
(5) that special meetings of the members can be

called by the president, board of managers, or by 20% of unit owners;

(6) that written notice of any membership meeting

shall be mailed or delivered giving members no less than 10 and no more than 30 days notice of the time, place and purpose of such meeting except that notice may be sent, to the extent the condominium instruments or rules adopted thereunder expressly so provide, by electronic transmission consented to by the unit owner to whom the notice is given, provided the director and officer or his agent certifies in writing to the delivery by electronic transmission;

(7) that voting shall be on a percentage basis, and

that the percentage vote to which each unit is entitled is the percentage interest of the undivided ownership of the common elements appurtenant thereto, provided that the bylaws may provide for approval by unit owners in connection with matters where the requisite approval on a percentage basis is not specified in this Act, on the basis of one vote per unit;

(8) that, where there is more than one owner of a

unit, if only one of the multiple owners is present at a meeting of the association, he is entitled to cast all the votes allocated to that unit, if more than one of the multiple owners are present, the votes allocated to that unit may be cast only in accordance with the agreement of a majority in interest of the multiple owners, unless the declaration expressly provides otherwise, that there is majority agreement if any one of the multiple owners cast the votes allocated to that unit without protest being made promptly to the person presiding over the meeting by any of the other owners of the unit;

(9)(A) except as provided in subparagraph (B) of this

paragraph (9) in connection with board elections, that a unit owner may vote by proxy executed in writing by the unit owner or by his duly authorized attorney in fact; that the proxy must bear the date of execution and, unless the condominium instruments or the written proxy itself provide otherwise, is invalid after 11 months from the date of its execution; to the extent the condominium instruments or rules adopted thereunder expressly so provide, a vote or proxy may be submitted by electronic transmission, provided that any such electronic transmission shall either set forth or be submitted with information from which it can be determined that the electronic transmission was authorized by the unit owner or the unit owner's proxy;

(B) that if a rule adopted at least 120 days before a

board election or the declaration or bylaws provide for balloting as set forth in this subsection, unit owners may not vote by proxy in board elections, but may vote only (i) by submitting an association-issued ballot in person at the election meeting or (ii) by submitting an association-issued ballot to the association or its designated agent by mail or other means of delivery specified in the declaration, bylaws, or rule; that the ballots shall be mailed or otherwise distributed to unit owners not less than 10 and not more than 30 days before the election meeting, and the board shall give unit owners not less than 21 days' prior written notice of the deadline for inclusion of a candidate's name on the ballots; that the deadline shall be no more than 7 days before the ballots are mailed or otherwise distributed to unit owners; that every such ballot must include the names of all candidates who have given the board or its authorized agent timely written notice of their candidacy and must give the person casting the ballot the opportunity to cast votes for candidates whose names do not appear on the ballot; that a ballot received by the association or its designated agent after the close of voting shall not be counted; that a unit owner who submits a ballot by mail or other means of delivery specified in the declaration, bylaws, or rule may request and cast a ballot in person at the election meeting, and thereby void any ballot previously submitted by that unit owner;

(B-5) that if a rule adopted at least 120 days before

a board election or the declaration or bylaws provide for balloting as set forth in this subparagraph, unit owners may not vote by proxy in board elections, but may vote only (i) by submitting an association-issued ballot in person at the election meeting; or (ii) by any acceptable technological means as defined in Section 2 of this Act; instructions regarding the use of electronic means for voting shall be distributed to all unit owners not less than 10 and not more than 30 days before the election meeting, and the board shall give unit owners not less than 21 days' prior written notice of the deadline for inclusion of a candidate's name on the ballots; the deadline shall be no more than 7 days before the instructions for voting using electronic or acceptable technological means is distributed to unit owners; every instruction notice must include the names of all candidates who have given the board or its authorized agent timely written notice of their candidacy and must give the person voting through electronic or acceptable technological means the opportunity to cast votes for candidates whose names do not appear on the ballot; a unit owner who submits a vote using electronic or acceptable technological means may request and cast a ballot in person at the election meeting, thereby voiding any vote previously submitted by that unit owner;

(C) that if a written petition by unit owners with at

least 20% of the votes of the association is delivered to the board within 30 days after the board's approval of a rule adopted pursuant to subparagraph (B) or subparagraph (B-5) of this paragraph (9), the board shall call a meeting of the unit owners within 30 days after the date of delivery of the petition; that unless a majority of the total votes of the unit owners are cast at the meeting to reject the rule, the rule is ratified;

(D) that votes cast by ballot under subparagraph (B)

or electronic or acceptable technological means under subparagraph (B-5) of this paragraph (9) are valid for the purpose of establishing a quorum;

(10) that the association may, upon adoption of the

appropriate rules by the board of managers, conduct elections by secret ballot whereby the voting ballot is marked only with the percentage interest for the unit and the vote itself, provided that the board further adopt rules to verify the status of the unit owner issuing a proxy or casting a ballot; and further, that a candidate for election to the board of managers or such candidate's representative shall have the right to be present at the counting of ballots at such election;

(11) that in the event of a resale of a condominium

unit the purchaser of a unit from a seller other than the developer pursuant to an installment contract for purchase shall during such times as he or she resides in the unit be counted toward a quorum for purposes of election of members of the board of managers at any meeting of the unit owners called for purposes of electing members of the board, shall have the right to vote for the election of members of the board of managers and to be elected to and serve on the board of managers unless the seller expressly retains in writing any or all of such rights. In no event may the seller and purchaser both be counted toward a quorum, be permitted to vote for a particular office or be elected and serve on the board. Satisfactory evidence of the installment contract shall be made available to the association or its agents. For purposes of this subsection, "installment contract" shall have the same meaning as set forth in Section 1(e) of the Dwelling Unit Installment Contract Act;

(12) the method by which matters subject to the

approval of unit owners set forth in this Act, or in the condominium instruments, will be submitted to the unit owners at special membership meetings called for such purposes; and

(13) that matters subject to the affirmative vote of

not less than 2/3 of the votes of unit owners at a meeting duly called for that purpose, shall include, but not be limited to:

(i) merger or consolidation of the association;
(ii) sale, lease, exchange, or other disposition

(excluding the mortgage or pledge) of all, or substantially all of the property and assets of the association; and

(iii) the purchase or sale of land or of units on

behalf of all unit owners.

(c) Election of a president from among the board of

managers, who shall preside over the meetings of the board of managers and of the unit owners.

(d) Election of a secretary from among the board of

managers, who shall keep the minutes of all meetings of the board of managers and of the unit owners and who shall, in general, perform all the duties incident to the office of secretary.

(e) Election of a treasurer from among the board of

managers, who shall keep the financial records and books of account.

(f) Maintenance, repair and replacement of the common

elements and payments therefor, including the method of approving payment vouchers.

(g) An association with 30 or more units shall obtain

and maintain fidelity insurance covering persons who control or disburse funds of the association for the maximum amount of coverage available to protect funds in the custody or control of the association plus the association reserve fund. All management companies which are responsible for the funds held or administered by the association shall maintain and furnish to the association a fidelity bond for the maximum amount of coverage available to protect funds in the custody of the management company at any time. The association shall bear the cost of the fidelity insurance and fidelity bond, unless otherwise provided by contract between the association and a management company. The association shall be the direct obligee of any such fidelity bond. A management company holding reserve funds of an association shall at all times maintain a separate account for each association, provided, however, that for investment purposes, the Board of Managers of an association may authorize a management company to maintain the association's reserve funds in a single interest bearing account with similar funds of other associations. The management company shall at all times maintain records identifying all moneys of each association in such investment account. The management company may hold all operating funds of associations which it manages in a single operating account but shall at all times maintain records identifying all moneys of each association in such operating account. Such operating and reserve funds held by the management company for the association shall not be subject to attachment by any creditor of the management company.

For the purpose of this subsection, a management

company shall be defined as a person, partnership, corporation, or other legal entity entitled to transact business on behalf of others, acting on behalf of or as an agent for a unit owner, unit owners or association of unit owners for the purpose of carrying out the duties, responsibilities, and other obligations necessary for the day to day operation and management of any property subject to this Act. For purposes of this subsection, the term "fiduciary insurance coverage" shall be defined as both a fidelity bond and directors and officers liability coverage, the fidelity bond in the full amount of association funds and association reserves that will be in the custody of the association, and the directors and officers liability coverage at a level as shall be determined to be reasonable by the board of managers, if not otherwise established by the declaration or by laws.

Until one year after September 21, 1985 (the

effective date of Public Act 84-722), if a condominium association has reserves plus assessments in excess of $250,000 and cannot reasonably obtain 100% fidelity bond coverage for such amount, then it must obtain a fidelity bond coverage of $250,000.

(h) Method of estimating the amount of the annual

budget, and the manner of assessing and collecting from the unit owners their respective shares of such estimated expenses, and of any other expenses lawfully agreed upon.

(i) That upon 10 days notice to the manager or board

of managers and payment of a reasonable fee, any unit owner shall be furnished a statement of his account setting forth the amount of any unpaid assessments or other charges due and owing from such owner.

(j) Designation and removal of personnel necessary

for the maintenance, repair and replacement of the common elements.

(k) Such restrictions on and requirements respecting

the use and maintenance of the units and the use of the common elements, not set forth in the declaration, as are designed to prevent unreasonable interference with the use of their respective units and of the common elements by the several unit owners.

(l) Method of adopting and of amending administrative

rules and regulations governing the operation and use of the common elements.

(m) The percentage of votes required to modify or

amend the bylaws, but each one of the particulars set forth in this section shall always be embodied in the bylaws.

(n)(i) The provisions of this Act, the declaration,

bylaws, other condominium instruments, and rules and regulations that relate to the use of the individual unit or the common elements shall be applicable to any person leasing a unit and shall be deemed to be incorporated in any lease executed or renewed on or after August 30, 1984 (the effective date of Public Act 83-1271).

(ii) With regard to any lease entered into subsequent

to July 1, 1990 (the effective date of Public Act 86-991), the unit owner leasing the unit shall deliver a copy of the signed lease to the board or if the lease is oral, a memorandum of the lease, not later than the date of occupancy or 10 days after the lease is signed, whichever occurs first. In addition to any other remedies, by filing an action jointly against the tenant and the unit owner, an association may seek to enjoin a tenant from occupying a unit or seek to evict a tenant under the provisions of Article IX of the Code of Civil Procedure for failure of the lessor-owner to comply with the leasing requirements prescribed by this Section or by the declaration, bylaws, and rules and regulations. The board of managers may proceed directly against a tenant, at law or in equity, or under the provisions of Article IX of the Code of Civil Procedure, for any other breach by tenant of any covenants, rules, regulations or bylaws.

(o) The association shall have no authority to

forbear the payment of assessments by any unit owner.

(p) That when 30% or fewer of the units, by number,

possess over 50% in the aggregate of the votes in the association, any percentage vote of members specified herein or in the condominium instruments shall require the specified percentage by number of units rather than by percentage of interest in the common elements allocated to units that would otherwise be applicable and garage units or storage units, or both, shall have, in total, no more votes than their aggregate percentage of ownership in the common elements; this shall mean that if garage units or storage units, or both, are to be given a vote, or portion of a vote, that the association must add the total number of votes cast of garage units, storage units, or both, and divide the total by the number of garage units, storage units, or both, and multiply by the aggregate percentage of ownership of garage units and storage units to determine the vote, or portion of a vote, that garage units or storage units, or both, have. For purposes of this subsection (p), when making a determination of whether 30% or fewer of the units, by number, possess over 50% in the aggregate of the votes in the association, a unit shall not include a garage unit or a storage unit.

(q) That a unit owner may not assign, delegate,

transfer, surrender, or avoid the duties, responsibilities, and liabilities of a unit owner under this Act, the condominium instruments, or the rules and regulations of the Association; and that such an attempted assignment, delegation, transfer, surrender, or avoidance shall be deemed void.

The provisions of this Section are applicable to all condominium instruments recorded under this Act. Any portion of a condominium instrument which contains provisions contrary to these provisions shall be void as against public policy and ineffective. Any such instrument which fails to contain the provisions required by this Section shall be deemed to incorporate such provisions by operation of law.
(Source: P.A. 99-472, eff. 6-1-16; 99-567, eff. 1-1-17; 99-642, eff. 7-28-16; 100-292, eff. 1-1-18.)

(Text of Section from P.A. 100-416)
Sec. 18. Contents of bylaws. The bylaws shall provide for at least the following:
(a)(1) The election from among the unit owners of a

board of managers, the number of persons constituting such board, and that the terms of at least one-third of the members of the board shall expire annually and that all members of the board shall be elected at large; if there are multiple owners of a single unit, only one of the multiple owners shall be eligible to serve as a member of the board at any one time;

(2) the powers and duties of the board;
(3) the compensation, if any, of the members of the

board;

(4) the method of removal from office of members of

the board;

(5) that the board may engage the services of a

manager or managing agent;

(6) that each unit owner shall receive, at least 25

days prior to the adoption thereof by the board of managers, a copy of the proposed annual budget together with an indication of which portions are intended for reserves, capital expenditures or repairs or payment of real estate taxes;

(7) that the board of managers shall annually supply

to all unit owners an itemized accounting of the common expenses for the preceding year actually incurred or paid, together with an indication of which portions were for reserves, capital expenditures or repairs or payment of real estate taxes and with a tabulation of the amounts collected pursuant to the budget or assessment, and showing the net excess or deficit of income over expenditures plus reserves;

(8)(i) that each unit owner shall receive notice, in

the same manner as is provided in this Act for membership meetings, of any meeting of the board of managers concerning the adoption of the proposed annual budget and regular assessments pursuant thereto or to adopt a separate (special) assessment, (ii) that except as provided in subsection (iv) below, if an adopted budget or any separate assessment adopted by the board would result in the sum of all regular and separate assessments payable in the current fiscal year exceeding 115% of the sum of all regular and separate assessments payable during the preceding fiscal year, the board of managers, upon written petition by unit owners with 20 percent of the votes of the association delivered to the board within 14 days of the board action, shall call a meeting of the unit owners within 30 days of the date of delivery of the petition to consider the budget or separate assessment; unless a majority of the total votes of the unit owners are cast at the meeting to reject the budget or separate assessment, it is ratified, (iii) that any common expense not set forth in the budget or any increase in assessments over the amount adopted in the budget shall be separately assessed against all unit owners, (iv) that separate assessments for expenditures relating to emergencies or mandated by law may be adopted by the board of managers without being subject to unit owner approval or the provisions of item (ii) above or item (v) below. As used herein, "emergency" means an immediate danger to the structural integrity of the common elements or to the life, health, safety or property of the unit owners, (v) that assessments for additions and alterations to the common elements or to association-owned property not included in the adopted annual budget, shall be separately assessed and are subject to approval of two-thirds of the total votes of all unit owners, (vi) that the board of managers may adopt separate assessments payable over more than one fiscal year. With respect to multi-year assessments not governed by items (iv) and (v), the entire amount of the multi-year assessment shall be deemed considered and authorized in the first fiscal year in which the assessment is approved;

(9)(A) that every meeting of the board of managers

shall be open to any unit owner, except that the board may close any portion of a noticed meeting or meet separately from a noticed meeting to: (i) discuss litigation when an action against or on behalf of the particular association has been filed and is pending in a court or administrative tribunal, or when the board of managers finds that such an action is probable or imminent, (ii) discuss the appointment, employment, engagement, or dismissal of an employee, independent contractor, agent, or other provider of goods and services, (iii) interview a potential employee, independent contractor, agent, or other provider of goods and services, (iv) discuss violations of rules and regulations of the association, (v) discuss a unit owner's unpaid share of common expenses, or (vi) consult with the association's legal counsel; that any vote on these matters shall take place at a meeting of the board of managers or portion thereof open to any unit owner;

(B) that board members may participate in and act at

any meeting of the board of managers in person, by telephonic means, or by use of any acceptable technological means whereby all persons participating in the meeting can communicate with each other; that participation constitutes attendance and presence in person at the meeting;

(C) that any unit owner may record the proceedings at

meetings of the board of managers or portions thereof required to be open by this Act by tape, film or other means, and that the board may prescribe reasonable rules and regulations to govern the right to make such recordings;

(D) that notice of every meeting of the board of

managers shall be given to every board member at least 48 hours prior thereto, unless the board member waives notice of the meeting pursuant to subsection (a) of Section 18.8; and

(E) that notice of every meeting of the board of

managers shall be posted in entranceways, elevators, or other conspicuous places in the condominium at least 48 hours prior to the meeting of the board of managers except where there is no common entranceway for 7 or more units, the board of managers may designate one or more locations in the proximity of these units where the notices of meetings shall be posted; that notice of every meeting of the board of managers shall also be given at least 48 hours prior to the meeting, or such longer notice as this Act may separately require, to: (i) each unit owner who has provided the association with written authorization to conduct business by acceptable technological means, and (ii) to the extent that the condominium instruments of an association require, to each other unit owner, as required by subsection (f) of Section 18.8, by mail or delivery, and that no other notice of a meeting of the board of managers need be given to any unit owner;

(10) that the board shall meet at least 4 times

annually;

(11) that no member of the board or officer shall be

elected for a term of more than 2 years, but that officers and board members may succeed themselves;

(12) the designation of an officer to mail and

receive all notices and execute amendments to condominium instruments as provided for in this Act and in the condominium instruments;

(13) the method of filling vacancies on the board

which shall include authority for the remaining members of the board to fill the vacancy by two-thirds vote until the next annual meeting of unit owners or for a period terminating no later than 30 days following the filing of a petition signed by unit owners holding 20% of the votes of the association requesting a meeting of the unit owners to fill the vacancy for the balance of the term, and that a meeting of the unit owners shall be called for purposes of filling a vacancy on the board no later than 30 days following the filing of a petition signed by unit owners holding 20% of the votes of the association requesting such a meeting, and the method of filling vacancies among the officers that shall include the authority for the members of the board to fill the vacancy for the unexpired portion of the term;

(14) what percentage of the board of managers, if

other than a majority, shall constitute a quorum;

(15) provisions concerning notice of board meetings

to members of the board;

(16) the board of managers may not enter into a

contract with a current board member or with a corporation or partnership in which a board member or a member of the board member's immediate family has 25% or more interest, unless notice of intent to enter the contract is given to unit owners within 20 days after a decision is made to enter into the contract and the unit owners are afforded an opportunity by filing a petition, signed by 20% of the unit owners, for an election to approve or disapprove the contract; such petition shall be filed within 20 days after such notice and such election shall be held within 30 days after filing the petition; for purposes of this subsection, a board member's immediate family means the board member's spouse, parents, and children;

(17) that the board of managers may disseminate to

unit owners biographical and background information about candidates for election to the board if (i) reasonable efforts to identify all candidates are made and all candidates are given an opportunity to include biographical and background information in the information to be disseminated; and (ii) the board does not express a preference in favor of any candidate;

(18) any proxy distributed for board elections by the

board of managers gives unit owners the opportunity to designate any person as the proxy holder, and gives the unit owner the opportunity to express a preference for any of the known candidates for the board or to write in a name;

(19) that special meetings of the board of managers

can be called by the president or 25% of the members of the board;

(20) that the board of managers may establish and

maintain a system of master metering of public utility services and collect payments in connection therewith, subject to the requirements of the Tenant Utility Payment Disclosure Act; and

(21) that the board may ratify and confirm actions of

the members of the board taken in response to an emergency, as that term is defined in subdivision (a)(8)(iv) of this Section; that the board shall give notice to the unit owners of: (i) the occurrence of the emergency event within 7 business days after the emergency event, and (ii) the general description of the actions taken to address the event within 7 days after the emergency event.

The intent of the provisions of Public Act 99-472

adding this paragraph (21) is to empower and support boards to act in emergencies.

(b)(1) What percentage of the unit owners, if other

than 20%, shall constitute a quorum provided that, for condominiums with 20 or more units, the percentage of unit owners constituting a quorum shall be 20% unless the unit owners holding a majority of the percentage interest in the association provide for a higher percentage, provided that in voting on amendments to the association's bylaws, a unit owner who is in arrears on the unit owner's regular or separate assessments for 60 days or more, shall not be counted for purposes of determining if a quorum is present, but that unit owner retains the right to vote on amendments to the association's bylaws;

(2) that the association shall have one class of

membership;

(3) that the members shall hold an annual meeting,

one of the purposes of which shall be to elect members of the board of managers;

(4) the method of calling meetings of the unit owners;
(5) that special meetings of the members can be

called by the president, board of managers, or by 20% of unit owners;

(6) that written notice of any membership meeting

shall be mailed or delivered giving members no less than 10 and no more than 30 days notice of the time, place and purpose of such meeting except that notice may be sent, to the extent the condominium instruments or rules adopted thereunder expressly so provide, by electronic transmission consented to by the unit owner to whom the notice is given, provided the director and officer or his agent certifies in writing to the delivery by electronic transmission;

(7) that voting shall be on a percentage basis, and

that the percentage vote to which each unit is entitled is the percentage interest of the undivided ownership of the common elements appurtenant thereto, provided that the bylaws may provide for approval by unit owners in connection with matters where the requisite approval on a percentage basis is not specified in this Act, on the basis of one vote per unit;

(8) that, where there is more than one owner of a

unit, if only one of the multiple owners is present at a meeting of the association, he is entitled to cast all the votes allocated to that unit, if more than one of the multiple owners are present, the votes allocated to that unit may be cast only in accordance with the agreement of a majority in interest of the multiple owners, unless the declaration expressly provides otherwise, that there is majority agreement if any one of the multiple owners cast the votes allocated to that unit without protest being made promptly to the person presiding over the meeting by any of the other owners of the unit;

(9)(A) except as provided in subparagraph (B) of this

paragraph (9) in connection with board elections, that a unit owner may vote by proxy executed in writing by the unit owner or by his duly authorized attorney in fact; that the proxy must bear the date of execution and, unless the condominium instruments or the written proxy itself provide otherwise, is invalid after 11 months from the date of its execution; to the extent the condominium instruments or rules adopted thereunder expressly so provide, a vote or proxy may be submitted by electronic transmission, provided that any such electronic transmission shall either set forth or be submitted with information from which it can be determined that the electronic transmission was authorized by the unit owner or the unit owner's proxy;

(B) that if a rule adopted at least 120 days before a

board election or the declaration or bylaws provide for balloting as set forth in this subsection, unit owners may not vote by proxy in board elections, but may vote only (i) by submitting an association-issued ballot in person at the election meeting or (ii) by submitting an association-issued ballot to the association or its designated agent by mail or other means of delivery specified in the declaration, bylaws, or rule; that the ballots shall be mailed or otherwise distributed to unit owners not less than 10 and not more than 30 days before the election meeting, and the board shall give unit owners not less than 21 days' prior written notice of the deadline for inclusion of a candidate's name on the ballots; that the deadline shall be no more than 7 days before the ballots are mailed or otherwise distributed to unit owners; that every such ballot must include the names of all candidates who have given the board or its authorized agent timely written notice of their candidacy and must give the person casting the ballot the opportunity to cast votes for candidates whose names do not appear on the ballot; that a ballot received by the association or its designated agent after the close of voting shall not be counted; that a unit owner who submits a ballot by mail or other means of delivery specified in the declaration, bylaws, or rule may request and cast a ballot in person at the election meeting, and thereby void any ballot previously submitted by that unit owner;

(B-5) that if a rule adopted at least 120 days before

a board election or the declaration or bylaws provide for balloting as set forth in this subparagraph, unit owners may not vote by proxy in board elections, but may vote only (i) by submitting an association-issued ballot in person at the election meeting; or (ii) by any acceptable technological means as defined in Section 2 of this Act; instructions regarding the use of electronic means for voting shall be distributed to all unit owners not less than 10 and not more than 30 days before the election meeting, and the board shall give unit owners not less than 21 days' prior written notice of the deadline for inclusion of a candidate's name on the ballots; the deadline shall be no more than 7 days before the instructions for voting using electronic or acceptable technological means is distributed to unit owners; every instruction notice must include the names of all candidates who have given the board or its authorized agent timely written notice of their candidacy and must give the person voting through electronic or acceptable technological means the opportunity to cast votes for candidates whose names do not appear on the ballot; a unit owner who submits a vote using electronic or acceptable technological means may request and cast a ballot in person at the election meeting, thereby voiding any vote previously submitted by that unit owner;

(C) that if a written petition by unit owners with at

least 20% of the votes of the association is delivered to the board within 14 days after the board's approval of a rule adopted pursuant to subparagraph (B) or subparagraph (B-5) of this paragraph (9), the board shall call a meeting of the unit owners within 30 days after the date of delivery of the petition; that unless a majority of the total votes of the unit owners are cast at the meeting to reject the rule, the rule is ratified;

(D) that votes cast by ballot under subparagraph (B)

or electronic or acceptable technological means under subparagraph (B-5) of this paragraph (9) are valid for the purpose of establishing a quorum;

(10) that the association may, upon adoption of the

appropriate rules by the board of managers, conduct elections by secret ballot whereby the voting ballot is marked only with the percentage interest for the unit and the vote itself, provided that the board further adopt rules to verify the status of the unit owner issuing a proxy or casting a ballot; and further, that a candidate for election to the board of managers or such candidate's representative shall have the right to be present at the counting of ballots at such election;

(11) that in the event of a resale of a condominium

unit the purchaser of a unit from a seller other than the developer pursuant to an installment sales contract for purchase shall during such times as he or she resides in the unit be counted toward a quorum for purposes of election of members of the board of managers at any meeting of the unit owners called for purposes of electing members of the board, shall have the right to vote for the election of members of the board of managers and to be elected to and serve on the board of managers unless the seller expressly retains in writing any or all of such rights. In no event may the seller and purchaser both be counted toward a quorum, be permitted to vote for a particular office or be elected and serve on the board. Satisfactory evidence of the installment sales contract shall be made available to the association or its agents. For purposes of this subsection, "installment sales contract" shall have the same meaning as set forth in Section 5 of the Installment Sales Contract Act and Section 1(e) of the Dwelling Unit Installment Contract Act;

(12) the method by which matters subject to the

approval of unit owners set forth in this Act, or in the condominium instruments, will be submitted to the unit owners at special membership meetings called for such purposes; and

(13) that matters subject to the affirmative vote of

not less than 2/3 of the votes of unit owners at a meeting duly called for that purpose, shall include, but not be limited to:

(i) merger or consolidation of the association;
(ii) sale, lease, exchange, or other disposition

(excluding the mortgage or pledge) of all, or substantially all of the property and assets of the association; and

(iii) the purchase or sale of land or of units on

behalf of all unit owners.

(c) Election of a president from among the board of

managers, who shall preside over the meetings of the board of managers and of the unit owners.

(d) Election of a secretary from among the board of

managers, who shall keep the minutes of all meetings of the board of managers and of the unit owners and who shall, in general, perform all the duties incident to the office of secretary.

(e) Election of a treasurer from among the board of

managers, who shall keep the financial records and books of account.

(f) Maintenance, repair and replacement of the common

elements and payments therefor, including the method of approving payment vouchers.

(g) An association with 30 or more units shall obtain

and maintain fidelity insurance covering persons who control or disburse funds of the association for the maximum amount of coverage available to protect funds in the custody or control of the association plus the association reserve fund. All management companies which are responsible for the funds held or administered by the association shall maintain and furnish to the association a fidelity bond for the maximum amount of coverage available to protect funds in the custody of the management company at any time. The association shall bear the cost of the fidelity insurance and fidelity bond, unless otherwise provided by contract between the association and a management company. The association shall be the direct obligee of any such fidelity bond. A management company holding reserve funds of an association shall at all times maintain a separate account for each association, provided, however, that for investment purposes, the Board of Managers of an association may authorize a management company to maintain the association's reserve funds in a single interest bearing account with similar funds of other associations. The management company shall at all times maintain records identifying all moneys of each association in such investment account. The management company may hold all operating funds of associations which it manages in a single operating account but shall at all times maintain records identifying all moneys of each association in such operating account. Such operating and reserve funds held by the management company for the association shall not be subject to attachment by any creditor of the management company.

For the purpose of this subsection, a management

company shall be defined as a person, partnership, corporation, or other legal entity entitled to transact business on behalf of others, acting on behalf of or as an agent for a unit owner, unit owners or association of unit owners for the purpose of carrying out the duties, responsibilities, and other obligations necessary for the day to day operation and management of any property subject to this Act. For purposes of this subsection, the term "fiduciary insurance coverage" shall be defined as both a fidelity bond and directors and officers liability coverage, the fidelity bond in the full amount of association funds and association reserves that will be in the custody of the association, and the directors and officers liability coverage at a level as shall be determined to be reasonable by the board of managers, if not otherwise established by the declaration or by laws.

Until one year after September 21, 1985 (the

effective date of Public Act 84-722), if a condominium association has reserves plus assessments in excess of $250,000 and cannot reasonably obtain 100% fidelity bond coverage for such amount, then it must obtain a fidelity bond coverage of $250,000.

(h) Method of estimating the amount of the annual

budget, and the manner of assessing and collecting from the unit owners their respective shares of such estimated expenses, and of any other expenses lawfully agreed upon.

(i) That upon 10 days notice to the manager or board

of managers and payment of a reasonable fee, any unit owner shall be furnished a statement of his account setting forth the amount of any unpaid assessments or other charges due and owing from such owner.

(j) Designation and removal of personnel necessary

for the maintenance, repair and replacement of the common elements.

(k) Such restrictions on and requirements respecting

the use and maintenance of the units and the use of the common elements, not set forth in the declaration, as are designed to prevent unreasonable interference with the use of their respective units and of the common elements by the several unit owners.

(l) Method of adopting and of amending administrative

rules and regulations governing the operation and use of the common elements.

(m) The percentage of votes required to modify or

amend the bylaws, but each one of the particulars set forth in this section shall always be embodied in the bylaws.

(n)(i) The provisions of this Act, the declaration,

bylaws, other condominium instruments, and rules and regulations that relate to the use of the individual unit or the common elements shall be applicable to any person leasing a unit and shall be deemed to be incorporated in any lease executed or renewed on or after August 30, 1984 (the effective date of Public Act 83-1271).

(ii) With regard to any lease entered into subsequent

to July 1, 1990 (the effective date of Public Act 86-991), the unit owner leasing the unit shall deliver a copy of the signed lease to the board or if the lease is oral, a memorandum of the lease, not later than the date of occupancy or 10 days after the lease is signed, whichever occurs first. In addition to any other remedies, by filing an action jointly against the tenant and the unit owner, an association may seek to enjoin a tenant from occupying a unit or seek to evict a tenant under the provisions of Article IX of the Code of Civil Procedure for failure of the lessor-owner to comply with the leasing requirements prescribed by this Section or by the declaration, bylaws, and rules and regulations. The board of managers may proceed directly against a tenant, at law or in equity, or under the provisions of Article IX of the Code of Civil Procedure, for any other breach by tenant of any covenants, rules, regulations or bylaws.

(o) The association shall have no authority to

forbear the payment of assessments by any unit owner.

(p) That when 30% or fewer of the units, by number,

possess over 50% in the aggregate of the votes in the association, any percentage vote of members specified herein or in the condominium instruments shall require the specified percentage by number of units rather than by percentage of interest in the common elements allocated to units that would otherwise be applicable and garage units or storage units, or both, shall have, in total, no more votes than their aggregate percentage of ownership in the common elements; this shall mean that if garage units or storage units, or both, are to be given a vote, or portion of a vote, that the association must add the total number of votes cast of garage units, storage units, or both, and divide the total by the number of garage units, storage units, or both, and multiply by the aggregate percentage of ownership of garage units and storage units to determine the vote, or portion of a vote, that garage units or storage units, or both, have. For purposes of this subsection (p), when making a determination of whether 30% or fewer of the units, by number, possess over 50% in the aggregate of the votes in the association, a unit shall not include a garage unit or a storage unit.

(q) That a unit owner may not assign, delegate,

transfer, surrender, or avoid the duties, responsibilities, and liabilities of a unit owner under this Act, the condominium instruments, or the rules and regulations of the Association; and that such an attempted assignment, delegation, transfer, surrender, or avoidance shall be deemed void.

The provisions of this Section are applicable to all condominium instruments recorded under this Act. Any portion of a condominium instrument which contains provisions contrary to these provisions shall be void as against public policy and ineffective. Any such instrument which fails to contain the provisions required by this Section shall be deemed to incorporate such provisions by operation of law.
(Source: P.A. 99-472, eff. 6-1-16; 99-567, eff. 1-1-17; 99-642, eff. 7-28-16; 100-416, eff. 1-1-18.)

(765 ILCS 605/18.1) (from Ch. 30, par. 318.1)
Sec. 18.1. (a) The owner or owners of the property, or the board of managers, may cause to be incorporated a not-for-profit corporation under the General Not For Profit Corporation Act of the State of Illinois for the purpose of facilitating the administration and operation of the property.
(b) The Secretary of State shall include on the application of the Articles of Incorporation under the General Not For Profit Corporation Act and the annual report form and such other forms as he deems necessary a question asking whether the corporation is a condominium association under the provisions of this Act.
(c) The Secretary of State shall maintain a computer record of all not for profit corporations which are condominium associations in this State and their current officers and members of the Board of Managers or Board of Directors, as shown on the latest annual report or the articles of incorporation, whichever is more current.
(d) The board of directors of such corporation shall constitute the board of managers provided for in this Act, and all of the rights, titles, powers, privileges and obligations vested in or imposed upon the board of managers in this Act and in the declaration may be held or performed by such corporation or by the duly elected members of the board of directors thereof and their successors in office.
(e) Nothing in this Section shall be construed to affect the ownership of the property.
(Source: P.A. 88-417.)

(765 ILCS 605/18.2) (from Ch. 30, par. 318.2)
Sec. 18.2. Administration of property prior to election of initial board of managers.
(a) Until election of the initial board of managers that is comprised of a majority of unit owners other than the developer (first unit owner board of managers), the same rights, titles, powers, privileges, trusts, duties and obligations vested in or imposed upon the board of managers by this Act and in the declaration and bylaws shall be held and performed by the developer.
(b) (i) The election of the first unit owner board of

managers shall be held not later than 60 days after the conveyance by the developer of 75% of the units, or 3 years after the recording of the declaration, whichever is earlier. The developer shall give at least 21 days notice of such meeting to elect the first unit owner board of managers and shall provide to any unit owner within 3 working days of the request, the names, addresses, and weighted vote of each unit owner entitled to vote at such meeting. Any unit owner shall be provided with the same information within 10 days of receipt of the request, with respect to each subsequent meeting to elect members of the Board of Managers.

(ii) In the event the developer does not call a

meeting for the purpose of election of the board of managers within the time provided in this subsection (b), unit owners holding 20% of the interest in the association may call a meeting by filing a petition for such meeting with the developer, after which said unit owners shall have authority to send notice of said meeting to the unit owners and to hold such meeting.

(c) If the first unit board of managers is not elected at the time so established, the developer shall continue in office for a period of 30 days whereupon written notice of his resignation shall be sent to all of the unit owners entitled to vote at such election.
(d) Within 60 days following the election of the first unit owner board of managers, the developer shall deliver to the board of managers:
(1) All original documents as recorded or filed

pertaining to the property, its administration, and the association, such as the declaration, by-laws, articles of incorporation, other condominium instruments, annual reports, minutes and rules and regulations, contracts, leases, or other agreements entered into by the Association. If any original documents are unavailable, a copy may be provided if certified by affidavit of the developer, or an officer or agent of the developer, as being a complete copy of the actual document recorded as filed.

(2) A detailed accounting by the developer, setting

forth the source and nature of receipts and expenditures in connection with the management, maintenance and operation of the property and copies of all insurance policies and a list of any loans or advances to the association which are outstanding.

(3) Association funds, which shall have been at all

times segregated from any other moneys of the developer.

(4) A schedule of all real or personal property,

equipment and fixtures belonging to the association, including documents transferring the property, warranties, if any, for all real and personal property and equipment, deeds, title insurance policies, and all tax bills.

(5) A list of all litigation, administrative action

and arbitrations involving the association, any notices of governmental bodies involving actions taken or which may be taken concerning the association, engineering and architectural drawings and specifications as approved by any governmental authority, all other documents filed with any other governmental authority, all governmental certificates, correspondence involving enforcement of any association requirements, copies of any documents relating to disputes involving unit owners, originals of all documents relating to everything listed in this subparagraph.

(e) Upon election of the first unit owner board of managers, any contract, lease, or other agreement made prior to the date of election of the first unit owner board by or on behalf of unit owners, individually or collectively, the unit owners' association, the board of managers, or the developer or its affiliates which extends for a period of more than 2 years from the date of the election, shall be subject to cancellation by a majority of the votes of the unit owners other than the developer cast at a special meeting of members called for that purpose during the 180 day period beginning on the date of the election of the first unit owner board. At least 60 days prior to the expiration of the 180 day cancellation period, the board of managers shall send notice to every unit owner, notifying them of this provision, what contracts, leases and other agreements are affected, and the procedure for calling a meeting of the unit owners for the purpose of voting on termination of such contracts, leases or other agreements. During the 180 day cancellation period the other party to the contract, lease, or other agreement shall also have the right of cancellation. The cancellation shall be effective 30 days after mailing notice by certified mail, return receipt requested, to the last known address of the other parties to the contract, lease, or other agreement.
(f) The statute of limitations for any actions in law or equity which the condominium association may bring shall not begin to run until the unit owners have elected a majority of the members of the board of managers.
(g) If the developer fails to fully comply with subsection (d) within the 60 days provided and fails to fully comply within 10 days of written demand mailed by registered or certified mail to his or her last known address, the board may bring an action to compel compliance with subsection (d). If the court finds that any of the required deliveries were not made within the required period, the board shall be entitled to recover its reasonable attorneys' fees and costs incurred from and after the date of expiration of the 10 day demand.
(Source: P.A. 91-616, eff. 8-19-99.)

(765 ILCS 605/18.3) (from Ch. 30, par. 318.3)
Sec. 18.3. Unit Owners' Association. The unit owners' association is responsible for the overall administration of the property through its duly elected board of managers. Each unit owner shall be a member of the association. The association, whether or not it is incorporated, shall have those powers and responsibilities specified in the General Not For Profit Corporation Act of 1986 that are not inconsistent with this Act or the condominium instruments, including but not limited to the power to acquire and hold title to land. Such land is not part of the common elements unless and until it has been added by an amendment of the condominium instruments, properly executed and placed of record as required by this Act. The association shall have and exercise all powers necessary or convenient to effect any or all of the purposes for which the association is organized, and to do every other act not inconsistent with law which may be appropriate to promote and attain the purposes set forth in this Act or in the condominium instruments.
(Source: P.A. 87-1236.)

(765 ILCS 605/18.4) (from Ch. 30, par. 318.4)
Sec. 18.4. Powers and duties of board of managers. The board of managers shall exercise for the association all powers, duties and authority vested in the association by law or the condominium instruments except for such powers, duties and authority reserved by law to the members of the association. The powers and duties of the board of managers shall include, but shall not be limited to, the following:
(a) To provide for the operation, care, upkeep,

maintenance, replacement and improvement of the common elements. Nothing in this subsection (a) shall be deemed to invalidate any provision in a condominium instrument placing limits on expenditures for the common elements, provided, that such limits shall not be applicable to expenditures for repair, replacement, or restoration of existing portions of the common elements. The term "repair, replacement or restoration" means expenditures to deteriorated or damaged portions of the property related to the existing decorating, facilities, or structural or mechanical components, interior or exterior surfaces, or energy systems and equipment with the functional equivalent of the original portions of such areas. Replacement of the common elements may result in an improvement over the original quality of such elements or facilities; provided that, unless the improvement is mandated by law or is an emergency as defined in item (iv) of subparagraph (8) of paragraph (a) of Section 18, if the improvement results in a proposed expenditure exceeding 5% of the annual budget, the board of managers, upon written petition by unit owners with 20% of the votes of the association delivered to the board within 21 days of the board action to approve the expenditure, shall call a meeting of the unit owners within 30 days of the date of delivery of the petition to consider the expenditure. Unless a majority of the total votes of the unit owners are cast at the meeting to reject the expenditure, it is ratified.

(b) To prepare, adopt and distribute the annual

budget for the property.

(c) To levy and expend assessments.
(d) To collect assessments from unit owners.
(e) To provide for the employment and dismissal of

the personnel necessary or advisable for the maintenance and operation of the common elements.

(f) To obtain adequate and appropriate kinds of

insurance.

(g) To own, convey, encumber, lease, and otherwise

deal with units conveyed to or purchased by it.

(h) To adopt and amend rules and regulations covering

the details of the operation and use of the property, after a meeting of the unit owners called for the specific purpose of discussing the proposed rules and regulations. Notice of the meeting shall contain the full text of the proposed rules and regulations, and the meeting shall conform to the requirements of Section 18(b) of this Act, except that no quorum is required at the meeting of the unit owners unless the declaration, bylaws or other condominium instrument expressly provides to the contrary. However, no rule or regulation may impair any rights guaranteed by the First Amendment to the Constitution of the United States or Section 4 of Article I of the Illinois Constitution including, but not limited to, the free exercise of religion, nor may any rules or regulations conflict with the provisions of this Act or the condominium instruments. No rule or regulation shall prohibit any reasonable accommodation for religious practices, including the attachment of religiously mandated objects to the front-door area of a condominium unit.

(i) To keep detailed, accurate records of the

receipts and expenditures affecting the use and operation of the property.

(j) To have access to each unit from time to time as

may be necessary for the maintenance, repair or replacement of any common elements or for making emergency repairs necessary to prevent damage to the common elements or to other units.

(k) To pay real property taxes, special assessments,

and any other special taxes or charges of the State of Illinois or of any political subdivision thereof, or other lawful taxing or assessing body, which are authorized by law to be assessed and levied upon the real property of the condominium.

(l) To impose charges for late payment of a unit

owner's proportionate share of the common expenses, or any other expenses lawfully agreed upon, and after notice and an opportunity to be heard, to levy reasonable fines for violation of the declaration, by-laws, and rules and regulations of the association.

(m) By a majority vote of the entire board of

managers, to assign the right of the association to future income from common expenses or other sources, and to mortgage or pledge substantially all of the remaining assets of the association.

(n) To record the dedication of a portion of the

common elements to a public body for use as, or in connection with, a street or utility where authorized by the unit owners under the provisions of Section 14.2.

(o) To record the granting of an easement for the

laying of cable television or high speed Internet cable where authorized by the unit owners under the provisions of Section 14.3; to obtain, if available and determined by the board to be in the best interests of the association, cable television or bulk high speed Internet service for all of the units of the condominium on a bulk identical service and equal cost per unit basis; and to assess and recover the expense as a common expense and, if so determined by the board, to assess each and every unit on the same equal cost per unit basis.

(p) To seek relief on behalf of all unit owners when

authorized pursuant to subsection (c) of Section 10 from or in connection with the assessment or levying of real property taxes, special assessments, and any other special taxes or charges of the State of Illinois or of any political subdivision thereof or of any lawful taxing or assessing body.

(q) To reasonably accommodate the needs of a unit

owner who is a person with a disability as required by the federal Civil Rights Act of 1968, the Human Rights Act and any applicable local ordinances in the exercise of its powers with respect to the use of common elements or approval of modifications in an individual unit.

(r) To accept service of a notice of claim for

purposes of the Mechanics Lien Act on behalf of each respective member of the Unit Owners' Association with respect to improvements performed pursuant to any contract entered into by the Board of Managers or any contract entered into prior to the recording of the condominium declaration pursuant to this Act, for a property containing more than 8 units, and to distribute the notice to the unit owners within 7 days of the acceptance of the service by the Board of Managers. The service shall be effective as if each individual unit owner had been served individually with notice.

(s) To adopt and amend rules and regulations (l)

authorizing electronic delivery of notices and other communications required or contemplated by this Act to each unit owner who provides the association with written authorization for electronic delivery and an electronic address to which such communications are to be electronically transmitted; and (2) authorizing each unit owner to designate an electronic address or a U.S. Postal Service address, or both, as the unit owner's address on any list of members or unit owners which an association is required to provide upon request pursuant to any provision of this Act or any condominium instrument.

In the performance of their duties, the officers and members of the board, whether appointed by the developer or elected by the unit owners, shall exercise the care required of a fiduciary of the unit owners.
The collection of assessments from unit owners by an association, board of managers or their duly authorized agents shall not be considered acts constituting a collection agency for purposes of the Collection Agency Act.
The provisions of this Section are applicable to all condominium instruments recorded under this Act. Any portion of a condominium instrument which contains provisions contrary to these provisions shall be void as against public policy and ineffective. Any such instrument that fails to contain the provisions required by this Section shall be deemed to incorporate such provisions by operation of law.
(Source: P.A. 99-143, eff. 7-27-15; 99-849, eff. 1-1-17; 100-292, eff. 1-1-18.)

(765 ILCS 605/18.5) (from Ch. 30, par. 318.5)
Sec. 18.5. Master Associations.
(a) If the declaration, other condominium instrument, or other duly recorded covenants provide that any of the powers of the unit owners associations are to be exercised by or may be delegated to a nonprofit corporation or unincorporated association that exercises those or other powers on behalf of one or more condominiums, or for the benefit of the unit owners of one or more condominiums, such corporation or association shall be a master association.
(b) There shall be included in the declaration, other condominium instruments, or other duly recorded covenants establishing the powers and duties of the master association the provisions set forth in subsections (c) through (h).
In interpreting subsections (c) through (h), the courts should interpret these provisions so that they are interpreted consistently with the similar parallel provisions found in other parts of this Act.
(c) Meetings and finances.
(1) Each unit owner of a condominium subject to the

authority of the board of the master association shall receive, at least 30 days prior to the adoption thereof by the board of the master association, a copy of the proposed annual budget.

(2) The board of the master association shall

annually supply to all unit owners of condominiums subject to the authority of the board of the master association an itemized accounting of the common expenses for the preceding year actually incurred or paid, together with a tabulation of the amounts collected pursuant to the budget or assessment, and showing the net excess or deficit of income over expenditures plus reserves.

(3) Each unit owner of a condominium subject to the

authority of the board of the master association shall receive written notice mailed or delivered no less than 10 and no more than 30 days prior to any meeting of the board of the master association concerning the adoption of the proposed annual budget or any increase in the budget, or establishment of an assessment.

(4) Meetings of the board of the master association

shall be open to any unit owner in a condominium subject to the authority of the board of the master association, except for the portion of any meeting held:

(A) to discuss litigation when an action against

or on behalf of the particular master association has been filed and is pending in a court or administrative tribunal, or when the board of the master association finds that such an action is probable or imminent,

(B) to consider information regarding

appointment, employment or dismissal of an employee, or

(C) to discuss violations of rules and

regulations of the master association or unpaid common expenses owed to the master association.

Any vote on these matters shall be taken at a meeting or

portion thereof open to any unit owner of a condominium subject to the authority of the master association.

Any unit owner may record the proceedings at meetings

required to be open by this Act by tape, film or other means; the board may prescribe reasonable rules and regulations to govern the right to make such recordings. Notice of meetings shall be mailed or delivered at least 48 hours prior thereto, unless a written waiver of such notice is signed by the persons entitled to notice before the meeting is convened. Copies of notices of meetings of the board of the master association shall be posted in entranceways, elevators, or other conspicuous places in the condominium at least 48 hours prior to the meeting of the board of the master association. Where there is no common entranceway for 7 or more units, the board of the master association may designate one or more locations in the proximity of these units where the notices of meetings shall be posted.

(5) If the declaration provides for election by unit

owners of members of the board of directors in the event of a resale of a unit in the master association, the purchaser of a unit from a seller other than the developer pursuant to an installment sales contract for purchase shall, during such times as he or she resides in the unit, be counted toward a quorum for purposes of election of members of the board of directors at any meeting of the unit owners called for purposes of electing members of the board, and shall have the right to vote for the election of members of the board of directors and to be elected to and serve on the board of directors unless the seller expressly retains in writing any or all of those rights. In no event may the seller and purchaser both be counted toward a quorum, be permitted to vote for a particular office, or be elected and serve on the board. Satisfactory evidence of the installment sales contract shall be made available to the association or its agents. For purposes of this subsection, "installment sales contract" shall have the same meaning as set forth in Section 5 of the Installment Sales Contract Act and subsection (e) of Section 1 of the Dwelling Unit Installment Contract Act.

(6) The board of the master association shall have

the authority to establish and maintain a system of master metering of public utility services and to collect payments in connection therewith, subject to the requirements of the Tenant Utility Payment Disclosure Act.

(7) The board of the master association or a common

interest community association shall have the power, after notice and an opportunity to be heard, to levy and collect reasonable fines from members for violations of the declaration, bylaws, and rules and regulations of the master association or the common interest community association. Nothing contained in this subdivision (7) shall give rise to a statutory lien for unpaid fines.

(8) Other than attorney's fees, no fees pertaining to

the collection of a unit owner's financial obligation to the Association, including fees charged by a manager or managing agent, shall be added to and deemed a part of an owner's respective share of the common expenses unless: (i) the managing agent fees relate to the costs to collect common expenses for the Association; (ii) the fees are set forth in a contract between the managing agent and the Association; and (iii) the authority to add the management fees to an owner's respective share of the common expenses is specifically stated in the declaration or bylaws of the Association.

(d) Records.
(1) The board of the master association shall

maintain the following records of the association and make them available for examination and copying at convenient hours of weekdays by any unit owners in a condominium subject to the authority of the board or their mortgagees and their duly authorized agents or attorneys:

(i) Copies of the recorded declaration, other

condominium instruments, other duly recorded covenants and bylaws and any amendments, articles of incorporation of the master association, annual reports and any rules and regulations adopted by the master association or its board shall be available. Prior to the organization of the master association, the developer shall maintain and make available the records set forth in this subdivision (d)(1) for examination and copying.

(ii) Detailed and accurate records in

chronological order of the receipts and expenditures affecting the common areas, specifying and itemizing the maintenance and repair expenses of the common areas and any other expenses incurred, and copies of all contracts, leases, or other agreements entered into by the master association, shall be maintained.

(iii) The minutes of all meetings of the master

association and the board of the master association shall be maintained for not less than 7 years.

(iv) Ballots and proxies related thereto, if any,

for any election held for the board of the master association and for any other matters voted on by the unit owners shall be maintained for not less than one year.

(v) Such other records of the master association

as are available for inspection by members of a not-for-profit corporation pursuant to Section 107.75 of the General Not For Profit Corporation Act of 1986 shall be maintained.

(vi) With respect to units owned by a land trust,

if a trustee designates in writing a person to cast votes on behalf of the unit owner, the designation shall remain in effect until a subsequent document is filed with the association.

(2) Where a request for records under this subsection

is made in writing to the board of managers or its agent, failure to provide the requested record or to respond within 30 days shall be deemed a denial by the board of directors.

(3) A reasonable fee may be charged by the master

association or its board for the cost of copying.

(4) If the board of directors fails to provide

records properly requested under subdivision (d)(1) within the time period provided in subdivision (d)(2), the unit owner may seek appropriate relief, including an award of attorney's fees and costs.

(e) The board of directors shall have standing and capacity to act in a representative capacity in relation to matters involving the common areas of the master association or more than one unit, on behalf of the unit owners as their interests may appear.
(f) Administration of property prior to election of the initial board of directors.
(1) Until the election, by the unit owners or the

boards of managers of the underlying condominium associations, of the initial board of directors of a master association whose declaration is recorded on or after August 10, 1990, the same rights, titles, powers, privileges, trusts, duties and obligations that are vested in or imposed upon the board of directors by this Act or in the declaration or other duly recorded covenant shall be held and performed by the developer.

(2) The election of the initial board of directors of

a master association whose declaration is recorded on or after August 10, 1990, by the unit owners or the boards of managers of the underlying condominium associations, shall be held not later than 60 days after the conveyance by the developer of 75% of the units, or 3 years after the recording of the declaration, whichever is earlier. The developer shall give at least 21 days notice of the meeting to elect the initial board of directors and shall upon request provide to any unit owner, within 3 working days of the request, the names, addresses, and weighted vote of each unit owner entitled to vote at the meeting. Any unit owner shall upon receipt of the request be provided with the same information, within 10 days of the request, with respect to each subsequent meeting to elect members of the board of directors.

(3) If the initial board of directors of a master

association whose declaration is recorded on or after August 10, 1990 is not elected by the unit owners or the members of the underlying condominium association board of managers at the time established in subdivision (f)(2), the developer shall continue in office for a period of 30 days, whereupon written notice of his resignation shall be sent to all of the unit owners or members of the underlying condominium board of managers entitled to vote at an election for members of the board of directors.

(4) Within 60 days following the election of a

majority of the board of directors, other than the developer, by unit owners, the developer shall deliver to the board of directors:

(i) All original documents as recorded or filed

pertaining to the property, its administration, and the association, such as the declaration, articles of incorporation, other instruments, annual reports, minutes, rules and regulations, and contracts, leases, or other agreements entered into by the association. If any original documents are unavailable, a copy may be provided if certified by affidavit of the developer, or an officer or agent of the developer, as being a complete copy of the actual document recorded or filed.

(ii) A detailed accounting by the developer,

setting forth the source and nature of receipts and expenditures in connection with the management, maintenance and operation of the property, copies of all insurance policies, and a list of any loans or advances to the association which are outstanding.

(iii) Association funds, which shall have been at

all times segregated from any other moneys of the developer.

(iv) A schedule of all real or personal property,

equipment and fixtures belonging to the association, including documents transferring the property, warranties, if any, for all real and personal property and equipment, deeds, title insurance policies, and all tax bills.

(v) A list of all litigation, administrative

action and arbitrations involving the association, any notices of governmental bodies involving actions taken or which may be taken concerning the association, engineering and architectural drawings and specifications as approved by any governmental authority, all other documents filed with any other governmental authority, all governmental certificates, correspondence involving enforcement of any association requirements, copies of any documents relating to disputes involving unit owners, and originals of all documents relating to everything listed in this subparagraph.

(vi) If the developer fails to fully comply with

this paragraph (4) within the 60 days provided and fails to fully comply within 10 days of written demand mailed by registered or certified mail to his or her last known address, the board may bring an action to compel compliance with this paragraph (4). If the court finds that any of the required deliveries were not made within the required period, the board shall be entitled to recover its reasonable attorneys' fees and costs incurred from and after the date of expiration of the 10 day demand.

(5) With respect to any master association whose

declaration is recorded on or after August 10, 1990, any contract, lease, or other agreement made prior to the election of a majority of the board of directors other than the developer by or on behalf of unit owners or underlying condominium associations, the association or the board of directors, which extends for a period of more than 2 years from the recording of the declaration, shall be subject to cancellation by more than 1/2 of the votes of the unit owners, other than the developer, cast at a special meeting of members called for that purpose during a period of 90 days prior to the expiration of the 2 year period if the board of managers is elected by the unit owners, otherwise by more than 1/2 of the underlying condominium board of managers. At least 60 days prior to the expiration of the 2 year period, the board of directors, or, if the board is still under developer control, then the board of managers or the developer shall send notice to every unit owner or underlying condominium board of managers, notifying them of this provision, of what contracts, leases and other agreements are affected, and of the procedure for calling a meeting of the unit owners or for action by the underlying condominium board of managers for the purpose of acting to terminate such contracts, leases or other agreements. During the 90 day period the other party to the contract, lease, or other agreement shall also have the right of cancellation.

(6) The statute of limitations for any actions in law

or equity which the master association may bring shall not begin to run until the unit owners or underlying condominium board of managers have elected a majority of the members of the board of directors.

(g) In the event of any resale of a unit in a master association by a unit owner other than the developer, the owner shall obtain from the board of directors and shall make available for inspection to the prospective purchaser, upon demand, the following:
(1) A copy of the declaration, other instruments and

any rules and regulations.

(2) A statement of any liens, including a statement

of the account of the unit setting forth the amounts of unpaid assessments and other charges due and owing.

(3) A statement of any capital expenditures

anticipated by the association within the current or succeeding 2 fiscal years.

(4) A statement of the status and amount of any

reserve for replacement fund and any portion of such fund earmarked for any specified project by the board of directors.

(5) A copy of the statement of financial condition of

the association for the last fiscal year for which such a statement is available.

(6) A statement of the status of any pending suits or

judgments in which the association is a party.

(7) A statement setting forth what insurance coverage

is provided for all unit owners by the association.

(8) A statement that any improvements or alterations

made to the unit, or any part of the common areas assigned thereto, by the prior unit owner are in good faith believed to be in compliance with the declaration of the master association.

The principal officer of the unit owner's association or such other officer as is specifically designated shall furnish the above information when requested to do so in writing, within 30 days of receiving the request.
A reasonable fee covering the direct out-of-pocket cost of copying and providing such information may be charged by the association or its board of directors to the unit seller for providing the information.
(g-1) The purchaser of a unit of a common interest community at a judicial foreclosure sale, other than a mortgagee, who takes possession of a unit of a common interest community pursuant to a court order or a purchaser who acquires title from a mortgagee shall have the duty to pay the proportionate share, if any, of the common expenses for the unit that would have become due in the absence of any assessment acceleration during the 6 months immediately preceding institution of an action to enforce the collection of assessments and the court costs incurred by the association in an action to enforce the collection that remain unpaid by the owner during whose possession the assessments accrued. If the outstanding assessments and the court costs incurred by the association in an action to enforce the collection are paid at any time during any action to enforce the collection of assessments, the purchaser shall have no obligation to pay any assessments that accrued before he or she acquired title. The notice of sale of a unit of a common interest community under subsection (c) of Section 15-1507 of the Code of Civil Procedure shall state that the purchaser of the unit other than a mortgagee shall pay the assessments and court costs required by this subsection (g-1).
(h) Errors and omissions.
(1) If there is an omission or error in the

declaration or other instrument of the master association, the master association may correct the error or omission by an amendment to the declaration or other instrument, as may be required to conform it to this Act, to any other applicable statute, or to the declaration. The amendment shall be adopted by vote of two-thirds of the members of the board of directors or by a majority vote of the unit owners at a meeting called for that purpose, unless the Act or the declaration of the master association specifically provides for greater percentages or different procedures.

(2) If, through a scrivener's error, a unit has not

been designated as owning an appropriate undivided share of the common areas or does not bear an appropriate share of the common expenses, or if all of the common expenses or all of the common elements in the condominium have not been distributed in the declaration, so that the sum total of the shares of common areas which have been distributed or the sum total of the shares of the common expenses fail to equal 100%, or if it appears that more than 100% of the common elements or common expenses have been distributed, the error may be corrected by operation of law by filing an amendment to the declaration, approved by vote of two-thirds of the members of the board of directors or a majority vote of the unit owners at a meeting called for that purpose, which proportionately adjusts all percentage interests so that the total is equal to 100%, unless the declaration specifically provides for a different procedure or different percentage vote by the owners of the units and the owners of mortgages thereon affected by modification being made in the undivided interest in the common areas, the number of votes in the unit owners association or the liability for common expenses appertaining to the unit.

(3) If an omission or error or a scrivener's error in

the declaration or other instrument is corrected by vote of two-thirds of the members of the board of directors pursuant to the authority established in subdivisions (h)(1) or (h)(2) of this Section, the board, upon written petition by unit owners with 20% of the votes of the association or resolutions adopted by the board of managers or board of directors of the condominium and common interest community associations which select 20% of the members of the board of directors of the master association, whichever is applicable, received within 30 days of the board action, shall call a meeting of the unit owners or the boards of the condominium and common interest community associations which select members of the board of directors of the master association within 30 days of the filing of the petition or receipt of the condominium and common interest community association resolution to consider the board action. Unless a majority of the votes of the unit owners of the association are cast at the meeting to reject the action, or board of managers or board of directors of condominium and common interest community associations which select over 50% of the members of the board of the master association adopt resolutions prior to the meeting rejecting the action of the board of directors of the master association, it is ratified whether or not a quorum is present.

(4) The procedures for amendments set forth in this

subsection (h) cannot be used if such an amendment would materially or adversely affect property rights of the unit owners unless the affected unit owners consent in writing. This Section does not restrict the powers of the association to otherwise amend the declaration, bylaws, or other condominium instruments, but authorizes a simple process of amendment requiring a lesser vote for the purpose of correcting defects, errors, or omissions when the property rights of the unit owners are not materially or adversely affected.

(5) If there is an omission or error in the

declaration or other instruments that may not be corrected by an amendment procedure set forth in subdivision (h)(1) or (h)(2) of this Section, then the circuit court in the county in which the master association is located shall have jurisdiction to hear a petition of one or more of the unit owners thereon or of the association, to correct the error or omission, and the action may be a class action. The court may require that one or more methods of correcting the error or omission be submitted to the unit owners to determine the most acceptable correction. All unit owners in the association must be joined as parties to the action. Service of process on owners may be by publication, but the plaintiff shall furnish all unit owners not personally served with process with copies of the petition and final judgment of the court by certified mail, return receipt requested, at their last known address.

(6) Nothing contained in this Section shall be

construed to invalidate any provision of a declaration authorizing the developer to amend an instrument prior to the latest date on which the initial membership meeting of the unit owners must be held, whether or not it has actually been held, to bring the instrument into compliance with the legal requirements of the Federal National Mortgage Association, the Federal Home Loan Mortgage Corporation, the Federal Housing Administration, the United States Veterans Administration or their respective successors and assigns.

(i) The provisions of subsections (c) through (h) are applicable to all declarations, other condominium instruments, and other duly recorded covenants establishing the powers and duties of the master association recorded under this Act. Any portion of a declaration, other condominium instrument, or other duly recorded covenant establishing the powers and duties of a master association which contains provisions contrary to the provisions of subsection (c) through (h) shall be void as against public policy and ineffective. Any declaration, other condominium instrument, or other duly recorded covenant establishing the powers and duties of the master association which fails to contain the provisions required by subsections (c) through (h) shall be deemed to incorporate such provisions by operation of law.
(j) (Blank).
(Source: P.A. 100-416, eff. 1-1-18.)

(765 ILCS 605/18.6)
Sec. 18.6. Display of American flag or military flag.
(a) Notwithstanding any provision in the declaration, bylaws, rules, regulations, or agreements or other instruments of a condominium association or a master association or a common interest community association or a board's construction of any of those instruments, a board may not prohibit the display of the American flag or a military flag, or both, on or within the limited common areas and facilities of a unit owner or on the immediately adjacent exterior of the building in which the unit of a unit owner is located. A board may adopt reasonable rules and regulations, consistent with Sections 4 through 10 of Chapter 1 of Title 4 of the United States Code, regarding the placement and manner of display of the American flag and a board may adopt reasonable rules and regulations regarding the placement and manner of display of a military flag. A board may not prohibit the installation of a flagpole for the display of the American flag or a military flag, or both, on or within the limited common areas and facilities of a unit owner or on the immediately adjacent exterior of the building in which the unit of a unit owner is located, but a board may adopt reasonable rules and regulations regarding the location and size of flagpoles.
(b) As used in this Section:
"American flag" means the flag of the United States (as defined in Section 1 of Chapter 1 of Title 4 of the United States Code and the Executive Orders entered in connection with that Section) made of fabric, cloth, or paper displayed from a staff or flagpole or in a window, but "American flag" does not include a depiction or emblem of the American flag made of lights, paint, roofing, siding, paving materials, flora, or balloons, or any other similar building, landscaping, or decorative component.
"Board" includes a board of managers or a board of a master association or a common interest community association.
"Military flag" means a flag of any branch of the United States armed forces or the Illinois National Guard made of fabric, cloth, or paper displayed from a staff or flagpole or in a window, but "military flag" does not include a depiction or emblem of a military flag made of lights, paint, roofing, siding, paving materials, flora, or balloons, or any other similar building, landscaping, or decorative component.
(Source: P.A. 93-481, eff. 1-1-04.)

(765 ILCS 605/18.7)
Sec. 18.7. Standards for community association managers.
(a) "Community association" means an association in which membership is a condition of ownership or shareholder interest of a unit in a condominium, cooperative, townhouse, villa, or other residential unit that is part of a residential development plan as a master association or common interest community and that is authorized to impose an assessment and other costs that may become a lien on the unit or lot.
(b) "Community association manager" means an individual who administers for compensation the coordination of financial, administrative, maintenance, or other duties called for in the management contract, including individuals who are direct employees of a community association. A manager does not include support staff, such as bookkeepers, administrative assistants, secretaries, property inspectors, or customer service representatives.
(c) Requirements. To perform services as a community association manager, an individual must meet these requirements:
(1) shall have attained the age of 21 and be a

citizen or legal permanent resident of the United States;

(2) shall not have been convicted of forgery,

embezzlement, obtaining money under false pretenses, larceny, extortion, conspiracy to defraud or other similar offense or offenses;

(3) shall have a working knowledge of the

fundamentals of community association management, including the Condominium Property Act, the Illinois Not-for-Profit Corporation Act, and any other laws pertaining to community association management; and

(4) shall not have engaged in the following

activities: failure to cooperate with any law enforcement agency in the investigation of a complaint; or failure to produce any document, book, or record in the possession or control of the community association manager after a request for production of that document, book, or record in the course of an investigation of a complaint.

(d) Access to community association funds. For community associations of 6 or more units, apartments, townhomes, villas or other residential units, a community association manager or the firm with whom the manager is employed shall not solely and exclusively have access to and disburse funds of a community association unless:
(1) There is a fidelity bond in place.
(2) The fidelity bond is in an amount not less than

all monies of that association in the custody or control of the community association manager.

(3) The fidelity bond covers the community

association manager and all partners, officers, and employees of the firm with whom the community association manager is employed during the term of the bond, as well as the community association officers, directors, and employees of the community association who control or disburse funds.

(4) The insurance company issuing the bond may not

cancel or refuse to renew the bond without giving not less than 10 days' prior written notice to the community association.

(5) The community association shall secure and pay

for the bond.

(e) A community association manager who provides community association management services for more than one community association shall maintain separate, segregated accounts for each community association. The funds shall not, in any event, be commingled with funds of the community association manager, the firm of the community association manager, or any other community association. The maintenance of these accounts shall be custodial, and the accounts shall be in the name of the respective community association.
(f) Exempt persons. Except as otherwise provided, this Section does not apply to any person acting as a receiver, trustee in bankruptcy, administrator, executor, or guardian acting under a court order or under the authority of a will or of a trust instrument.
(g) Right of Action.
(1) Nothing in this amendatory Act of the 95th

General Assembly shall create a cause of action by a unit owner, shareholder, or community association member against a community association manager or the firm of a community association manager.

(2) This amendatory Act of the 95th General Assembly

shall not impair any right of action by a unit owner or shareholder against a community association board of directors under existing law.

(Source: P.A. 95-318, eff. 1-1-08.)

(765 ILCS 605/18.8)
Sec. 18.8. Use of technology.
(a) Any notice required to be sent or received or signature, vote, consent, or approval required to be obtained under any condominium instrument or any provision of this Act may be accomplished using acceptable technological means. This Section shall govern the use of technology in implementing the provisions of any condominium instrument or any provision of this Act concerning notices, signatures, votes, consents, or approvals.
(b) The association, unit owners, and other persons entitled to occupy a unit may perform any obligation or exercise any right under any condominium instrument or any provision of this Act by use of acceptable technological means.
(c) A signature transmitted by acceptable technological means satisfies any requirement for a signature under any condominium instrument or any provision of this Act.
(d) Voting on, consent to, and approval of any matter under any condominium instrument or any provision of this Act may be accomplished by any acceptable technological means, provided that a record is created as evidence thereof and maintained as long as the record would be required to be maintained in nonelectronic form.
(e) Subject to other provisions of law, no action required or permitted by any condominium instrument or any provision of this Act need be acknowledged before a notary public if the identity and signature of the signatory can otherwise be authenticated to the satisfaction of the board of directors or board of managers.
(f) If any person does not provide written authorization to conduct business using acceptable technological means, the association shall, at its expense, conduct business with the person without the use of acceptable technological means.
(g) This Section does not apply to any notices required: (i) under Article IX of the Code of Civil Procedure; or (ii) in connection with foreclosure proceedings in enforcement of any lien rights under this Act.
(Source: P.A. 98-1042, eff. 1-1-15; 99-78, eff. 7-20-15; 99-612, eff. 1-1-17.)

(765 ILCS 605/18.9)
Sec. 18.9. Common elements; rights of board.
(a) Any provision in a condominium instrument is void as against public policy and ineffective if it limits or restricts the rights of the board of managers by:
(1) requiring the prior consent of the unit owners in

order for the board of managers to take any action, including the institution of any action in court or a demand for a trial by jury; or

(2) notwithstanding Section 32 of this Act, requiring

the board of managers to arbitrate or mediate a dispute with any one or more of all of the declarants under the condominium instruments or the developer or any person not then a unit owner prior to the institution of any action by the board of managers or a demand for a trial by jury.

(b) A provision in a declaration which would otherwise be void and ineffective under this Section may be enforced if it is approved by a vote of not less than 75% of the unit owners at any time after the election of the first unit owner board of managers.
(Source: P.A. 98-1068, eff. 1-1-15; 99-78, eff. 7-20-15.)

(765 ILCS 605/18.10)
Sec. 18.10. Generally accepted accounting principles. An association subject to this Act that consists of 100 or more units shall use generally accepted accounting principles in fulfilling any accounting obligations under this Act.
(Source: P.A. 100-292, eff. 1-1-18.)

(765 ILCS 605/19) (from Ch. 30, par. 319)
Sec. 19. Records of the association; availability for examination.
(a) The board of managers of every association shall keep and maintain the following records, or true and complete copies of these records, at the association's principal office:
(1) the association's declaration, bylaws, and plats

of survey, and all amendments of these;

(2) the rules and regulations of the association, if

any;

(3) if the association is incorporated as a

corporation, the articles of incorporation of the association and all amendments to the articles of incorporation;

(4) minutes of all meetings of the association and

its board of managers for the immediately preceding 7 years;

(5) all current policies of insurance of the

association;

(6) all contracts, leases, and other agreements then

in effect to which the association is a party or under which the association or the unit owners have obligations or liabilities;

(7) a current listing of the names, addresses, email

addresses, telephone numbers, and weighted vote of all members entitled to vote;

(8) ballots and proxies related to ballots for all

matters voted on by the members of the association during the immediately preceding 12 months, including but not limited to the election of members of the board of managers; and

(9) the books and records for the association's

current and 10 immediately preceding fiscal years, including but not limited to itemized and detailed records of all receipts, expenditures, and accounts.

(b) Any member of an association shall have the right to inspect, examine, and make copies of the records described in subdivisions (1), (2), (3), (4), (5), (6), and (9) of subsection (a) of this Section, in person or by agent, at any reasonable time or times, at the association's principal office. In order to exercise this right, a member must submit a written request to the association's board of managers or its authorized agent, stating with particularity the records sought to be examined. Failure of an association's board of managers to make available all records so requested within 10 business days of receipt of the member's written request shall be deemed a denial.
Any member who prevails in an enforcement action to compel examination of records described in subdivisions (1), (2), (3), (4), (5), (6), and (9) of subsection (a) of this Section shall be entitled to recover reasonable attorney's fees and costs from the association.
(c) (Blank).
(d) (Blank).
(d-5) As used in this Section, "commercial purpose" means the use of any part of a record or records described in subdivisions (7) and (8) of subsection (a) of this Section, or information derived from such records, in any form for sale, resale, or solicitation or advertisement for sales or services.
(e) Except as otherwise provided in subsection (g) of this Section, any member of an association shall have the right to inspect, examine, and make copies of the records described in subdivisions (7) and (8) of subsection (a) of this Section, in person or by agent, at any reasonable time or times but only for a purpose that relates to the association, at the association's principal office. In order to exercise this right, a member must submit a written request, to the association's board of managers or its authorized agent, stating with particularity the records sought to be examined. As a condition for exercising this right, the board of managers or authorized agent of the association may require the member to certify in writing that the information contained in the records obtained by the member will not be used by the member for any commercial purpose or for any purpose that does not relate to the association. The board of managers of the association may impose a fine in accordance with item (l) of Section 18.4 upon any person who makes a false certification. Subject to the provisions of subsection (g) of this Section, failure of an association's board of managers to make available all records so requested within 10 business days of receipt of the member's written request shall be deemed a denial; provided, however, that the board of managers of an association that has adopted a secret ballot election process as provided in Section 18 of this Act shall not be deemed to have denied a member's request for records described in subdivision (8) of subsection (a) of this Section if voting ballots, without identifying unit numbers, are made available to the requesting member within 10 business days of receipt of the member's written request.
Any member who prevails in an enforcement action to compel examination of records described in subdivisions (7) or (8) of subsection (a) of this Section shall be entitled to recover reasonable attorney's fees and costs from the association only if the court finds that the board of directors acted in bad faith in denying the member's request.
(f) The actual cost to the association of retrieving and making requested records available for inspection and examination under this Section may be charged by the association to the requesting member. If a member requests copies of records requested under this Section, the actual costs to the association of reproducing the records may also be charged by the association to the requesting member.
(g) Notwithstanding the provisions of subsection (e) of this Section, unless otherwise directed by court order, an association need not make the following records available for inspection, examination, or copying by its members:
(1) documents relating to appointment, employment,

discipline, or dismissal of association employees;

(2) documents relating to actions pending against or

on behalf of the association or its board of managers in a court or administrative tribunal;

(3) documents relating to actions threatened against,

or likely to be asserted on behalf of, the association or its board of managers in a court or administrative tribunal;

(4) documents relating to common expenses or other

charges owed by a member other than the requesting member; and

(5) documents provided to an association in

connection with the lease, sale, or other transfer of a unit by a member other than the requesting member.

(h) The provisions of this Section are applicable to all condominium instruments recorded under this Act. Any portion of a condominium instrument that contains provisions contrary to these provisions shall be void as against public policy and ineffective. Any condominium instrument that fails to contain the provisions required by this Section shall be deemed to incorporate the provisions by operation of law.
(Source: P.A. 100-292, eff. 1-1-18.)

(765 ILCS 605/20) (from Ch. 30, par. 320)
Sec. 20. Exemption from rules of property.
It is expressly provided that the rule of property known as the rule against perpetuities and the rule of property known as the rule restricting unreasonable restraints on alienation shall not be applied to defeat any of the provisions of this Act.
(Source: Laws 1963, p. 1120.)

(765 ILCS 605/21) (from Ch. 30, par. 321)
Sec. 21. Severability.
If any provision of this Act or any section, sentence, clause, phrase or word, or the application thereof in any circumstance, is held invalid, the validity of the remainder of the Act and of the application of any such provision, section, sentence, clause, phrase or word in any other circumstances shall not be affected thereby.
(Source: Laws 1963, p. 1120.)

(765 ILCS 605/22) (from Ch. 30, par. 322)
Sec. 22. Full disclosure before sale. In relation to the initial sale or offering for sale of any condominium unit, the seller must make full disclosure of, and provide copies to the prospective buyer of, the following information relative to the condominium project:
(a) the Declaration;
(b) the Bylaws of the association;
(c) a projected operating budget for the condominium unit to be sold to the prospective buyer, including full details concerning the estimated monthly payments for the condominium unit, estimated monthly charges for maintenance or management of the condominium property, and monthly charges for the use of recreational facilities; and
(d) a floor plan of the apartment to be purchased by the prospective buyer and the street address of the unit, if any, and if the unit has no unique street address, the street address of the project.
(e) in addition, any developer of a conversion condominium shall include the following information:
(1) A specific statement of the amount of any initial

or special condominium fee due from the purchaser on or before settlement of the purchase contract and the basis of such fee;

(2) Information, if available, on the actual

expenditures made on all repairs, maintenance, operation, or upkeep of the subject building or buildings within the last 2 years, set forth tabularly with the proposed budget of the condominium and cumulatively, broken down on a per unit basis in proportion to the relative voting strengths allocated to the units by the bylaws. If such building or buildings have not been occupied for a period of 3 years then the information shall be set forth for the last 2 year period such building or buildings have been occupied;

(3) A description of any provisions made in the budget

for reserves for capital expenditures and an explanation of the basis for such reserves, or, if no provision is made for such reserves, a statement to that effect;

For developments of more than 6 units for which the

notice of intent to convert is issued after the effective date of this amendatory Act of 1979, an engineer's report furnished by the developer as to the present condition of all structural components and major utility installations in the condominium, which statement shall include the approximate dates of construction, installation, major repairs and the expected useful life of such items, together with the estimated cost (in current dollars) of replacing such items; and

(5) Any release, warranty, certificate of insurance,

or surety required by Section 9.1.

All of the information required by this Section which is available at the time shall be furnished to the prospective buyer before execution of the contract for sale. Thereafter, no changes or amendments may be made in any of the items furnished to the prospective buyer which would materially affect the rights of the buyer or the value of the unit without obtaining the approval of at least 75% of the buyers then owning interest in the condominium. If all of the information is not available at the time of execution of the contract for sale, then the contract shall be voidable at option of the buyer at any time up until 5 days after the last item of required information is furnished to the prospective buyer, or until the closing of the sale, whichever is earlier. Failure on the part of the seller to make full disclosure as required by this Section shall entitle the buyer to rescind the contract for sale at any time before the closing of the contract and to receive a refund of all deposit moneys paid with interest thereon at the rate then in effect for interest on judgments.
A sale is not an initial sale for the purposes of this Section if there is not a bona fide transfer of the ownership and possession of the condominium unit for the purpose of occupancy of such unit as the result of the sale or if the sale was entered into for the purpose of avoiding the requirements of this Section. The buyer in the first bona fide sale of any condominium unit has the rights granted to buyers under this Section. If the buyer in any sale of a condominium unit asserts that such sale is the first bona fide sale of that unit, the seller has the burden of proving that his interest was acquired through a bona fide sale.
(Source: P.A. 91-616, eff. 8-19-99.)

(765 ILCS 605/22.1) (from Ch. 30, par. 322.1)
Sec. 22.1. (a) In the event of any resale of a condominium unit by a unit owner other than the developer such owner shall obtain from the Board of Managers and shall make available for inspection to the prospective purchaser, upon demand, the following:
(1) A copy of the Declaration, by-laws, other

condominium instruments and any rules and regulations.

(2) A statement of any liens, including a statement

of the account of the unit setting forth the amounts of unpaid assessments and other charges due and owing as authorized and limited by the provisions of Section 9 of this Act or the condominium instruments.

(3) A statement of any capital expenditures

anticipated by the unit owner's association within the current or succeeding two fiscal years.

(4) A statement of the status and amount of any

reserve for replacement fund and any portion of such fund earmarked for any specified project by the Board of Managers.

(5) A copy of the statement of financial condition of

the unit owner's association for the last fiscal year for which such statement is available.

(6) A statement of the status of any pending suits or

judgments in which the unit owner's association is a party.

(7) A statement setting forth what insurance coverage

is provided for all unit owners by the unit owner's association.

(8) A statement that any improvements or alterations

made to the unit, or the limited common elements assigned thereto, by the prior unit owner are in good faith believed to be in compliance with the condominium instruments.

(9) The identity and mailing address of the principal

officer of the unit owner's association or of the other officer or agent as is specifically designated to receive notices.

(b) The principal officer of the unit owner's association or such other officer as is specifically designated shall furnish the above information when requested to do so in writing and within 30 days of the request.
(c) Within 15 days of the recording of a mortgage or trust deed against a unit ownership given by the owner of that unit to secure a debt, the owner shall inform the Board of Managers of the unit owner's association of the identity of the lender together with a mailing address at which the lender can receive notices from the association. If a unit owner fails or refuses to inform the Board as required under subsection (c) then that unit owner shall be liable to the association for all costs, expenses and reasonable attorneys fees and such other damages, if any, incurred by the association as a result of such failure or refusal.
A reasonable fee covering the direct out-of-pocket cost of providing such information and copying may be charged by the association or its Board of Managers to the unit seller for providing such information.
(Source: P.A. 87-692.)

(765 ILCS 605/22.2)
Sec. 22.2. Resale approval. In the event of a sale of a condominium unit by a unit owner, no condominium association shall exercise any right of refusal, option to purchase, or right to disapprove the sale, on the basis that the purchaser's financing is guaranteed by the Federal Housing Administration.
(Source: P.A. 98-463, eff. 8-16-13.)

(765 ILCS 605/23) (from Ch. 30, par. 323)
Sec. 23. Encroachments). If any portion of the common elements encroaches upon any unit, or if any unit encroaches upon any portion of the common elements or any other unit as a result of the construction, repair, reconstruction, settlement or shifting of any building, a valid mutual easement shall exist in favor of the owners of the common elements and the respective unit owners involved to the extent of the encroachment. A valid easement shall not exist in favor of any owner who creates an encroachment by his intentional, wilful or negligent conduct or that of his agent.
(Source: P.A. 80-1115.)

(765 ILCS 605/24) (from Ch. 30, par. 324)
Sec. 24. Deposits by Purchaser. Any deposit, payment or advance in the payment of the purchase price for the initial sale of a unit, received by the developer or his agent other than a payment made for extra work ordered in writing by the purchaser of a unit, shall be held in an escrow account until title is conveyed to the purchaser. The escrow funds shall be segregated in a separate account designated for this purpose. The developer shall deposit all the payments in an interest bearing account at a federally insured bank or savings and loan institution, which account shall be maintained within applicable federal insurance limits, and all the interest is to be credited to the purchaser on the purchase price of the unit. Such interest shall accrue from the time of the deposit, payment or advance in the payment of the purchase price of the unit. There shall be no interest however, if the transfer of title takes place 45 days from the time the contract to purchase is entered. In the event of a refund or default, the interest earned on such deposit, payment or advance shall follow the disposition of the deposit, payment or advance. Escrow funds shall not be subject to attachment by any creditor of a purchaser or of the developer or by the holder of a lien against any portion of the property.
The provisions of this Section shall not apply to any payment received on account for the purchase of a completed condominium unit under articles of agreement for deed, installment agreement for deed, or lease with option to purchase, if the agreement provides for conveyance of title more than one year after the date of execution of the agreement.
(Source: P.A. 88-417.)

(765 ILCS 605/25) (from Ch. 30, par. 325)
Sec. 25. Add-on Condominiums. The developer may reserve the right to add additional property to that which has been submitted to the provisions of this Act, and in the event of any addition, to reallocate percentage interests in the common elements in accordance with the provisions of this Act and the condominium instruments by: recording an amended plat in accordance with the provisions of Section 5 of this Act, together with an amendment to the declaration in accordance with Section 6 of this Act. Notwithstanding any other provisions of this Act requiring approval of unit owners, no approval shall be required if the developer complies with the requirements of this Section.
If the developer wishes to reserve the right to add additional property, the declaration shall contain:
(a) an explicit reservation of an option to add additional property to the condominium;
(b) a statement of the method by which the reallocation of percentage interests, adjustments to voting rights, and rights, and changes in liability for common expenses shall be determined if additional units are added;
(c) a legal description of all land which may be added to the property, herein referred to as 'additional land' whether the units are occupied or not;
(d) a time limit of 10 years from the date of the recording of the declaration, after which the option to add additional property shall no longer be in effect and a statement of the circumstances, if any, under which it may terminate. In all cases in which the option to add additional property is exercised, the contracts for construction and delivery of such additional property shall contain a date for the completion and delivery of the additional property to be constructed;
(e) a statement as to whether portions of the additional land may be added to the property at different times, and as to whether there are any limitations on the order thereof, or any limitations fixing the boundaries of these portions, or whether any particular portion of it must be added;
(f) a statement concerning limitations, if any, on the locations of improvements which may be made on the additional land added;
(g) a statement of the maximum number of units, if any, which may be created on the additional land. If portions of the additional land may be added to the property and the boundaries of those portions are fixed in accordance with paragraph (e) of this Section, the declaration shall also state the maximum number of units that may be created on each such portion to be added to the property. If portions of the additional land may be added to the property and the boundaries of those portions are not fixed in accordance with paragraph (e) of this Section, then the declaration shall also state the largest number of units which may be created on each acre of any portion added to the property;
(h) a statement of the extent to which structures, improvements, buildings and units will be compatible with the configuration of the property in relation to density, use, construction and architectural style; and
(i) any plat or site plans or other graphic material which the developer may wish to set forth in order to supplement or explain the information provided.
Subject to any restrictions and limitations specified by the condominium instruments, there shall be an appurtenant easement over and on the common elements for the purpose of making improvements on the additional land, and for the purpose of doing what is reasonably necessary and proper in conjunction therewith.
No provision of this Act shall be binding upon or obligate the developer to exercise his option to make additions or bind the land described in the condominium instruments. No provision of the condominium instruments shall be construed to be binding upon or obligate the developer to exercise his option to make additions, and the land legally described therein shall not be bound thereby, except in the case of any covenant, restriction, limitation, or other representation or commitment in the condominium instruments, or in any other agreement made with, or by, the developer, requiring the developer to add all or any portion of the additional land, or imposing any obligation with regard to anything that is or is not to be done thereon or with regard thereto, or imposing any obligations with regard to anything that is or is not to be done on or with regard to the property or any portion thereof, this Section shall not be construed to nullify, limit, or otherwise affect any such obligation.
Any amendment to the declaration adding additional land may contain such complementary additions and modifications of the provisions of the declaration affecting the additional land which are necessary to reflect the differences in character, if any, of the additional land and the improvements thereto. In no event, however, shall any such amendment to a declaration revoke, modify or add to the covenants established by the declaration for the property already subject to the declaration.
(Source: P.A. 96-328, eff. 8-11-09.)

(765 ILCS 605/26) (from Ch. 30, par. 326)
Sec. 26. Transfer of Limited Common Elements.) The use of limited common elements may be transferred between unit owners at their expense, provided that the transfer may be made only in accordance with the condominium instruments and the provision of this Act. Each transfer shall be made by an amendment to the declaration executed by all unit owners who are parties to the transfer and consented to by all other unit owners who have any right to use the limited common elements affected. The amendment shall contain a certificate showing that a copy of the amendment has been delivered to the board of managers. The amendment shall contain a statement from the parties involved in the transfer which sets forth any changes in the parties' proportionate shares. If the parties cannot agree upon a reapportionment of their respective shares, the board of managers shall decide such reapportionment. No transfer shall become effective until the amendment has been recorded. Rights and obligations in respect to any limited common element shall not be affected, nor shall any transfer of it be effective, unless a transaction is in compliance with the requirements of this Section.
Each limited common element may be identified on the plat by the distinguishing number or other symbol of the unit or units to which it is assigned, and its location in respect to the unit or units may also be shown or may be otherwise located in the declaration.
(Source: P.A. 80-1364.)

(765 ILCS 605/27) (from Ch. 30, par. 327)
(Text of Section from P.A. 100-201)
Sec. 27. Amendments.
(a) If there is any unit owner other than the developer, and unless otherwise provided in this Act, the condominium instruments shall be amended only as follows:
(i) upon the affirmative vote of 2/3 of those voting

or upon the majority specified by the condominium instruments, provided that in no event shall the condominium instruments require more than a three-quarters vote of all unit owners; and

(ii) with the approval of, or notice to, any

mortgagees or other lienholders of record, if required under the provisions of the condominium instruments.

(b)(1) If there is an omission, error, or inconsistency in a condominium instrument, such that a provision of a condominium instrument does not conform to this Act or to another applicable statute, the association may correct the omission, error, or inconsistency to conform the condominium instrument to this Act or to another applicable statute by an amendment adopted by vote of two-thirds of the Board of Managers, without a unit owner vote. A provision in a condominium instrument requiring or allowing unit owners, mortgagees, or other lienholders of record to vote to approve an amendment to a condominium instrument, or for the mortgagees or other lienholders of record to be given notice of an amendment to a condominium instrument, is not applicable to an amendment to the extent that the amendment corrects an omission, error, or inconsistency to conform the condominium instrument to this Act or to another applicable statute.
(2) If through a scrivener's error, a unit has not been designated as owning an appropriate undivided share of the common elements or does not bear an appropriate share of the common expenses or that all the common expenses or all of the common elements in the condominium have not been distributed in the declaration, so that the sum total of the shares of common elements which have been distributed or the sum total of the shares of the common expenses fail to equal 100%, or if it appears that more than 100% of the common elements or common expenses have been distributed, the error may be corrected by operation of law by filing an amendment to the declaration approved by vote of two-thirds of the members of the Board of Managers or a majority vote of the unit owners at a meeting called for this purpose which proportionately adjusts all percentage interests so that the total is equal to 100% unless the condominium instruments specifically provide for a different procedure or different percentage vote by the owners of the units and the owners of mortgages thereon affected by modification being made in the undivided interest in the common elements, the number of votes in the unit owners association or the liability for common expenses appertaining to the unit.
(3) If an omission or error or a scrivener's error in the declaration, bylaws or other condominium instrument is corrected by vote of two-thirds of the members of the Board of Managers pursuant to the authority established in subsections (b)(1) or (b)(2) of this Section, the Board upon written petition by unit owners with 20 percent of the votes of the association filed within 30 days of the Board action shall call a meeting of the unit owners within 30 days of the filing of the petition to consider the Board action. Unless a majority of the votes of the unit owners of the association are cast at the meeting to reject the action, it is ratified whether or not a quorum is present.
(4) The procedures for amendments set forth in this subsection (b) cannot be used if such an amendment would materially or adversely affect property rights of the unit owners unless the affected unit owners consent in writing. This Section does not restrict the powers of the association to otherwise amend the declaration, bylaws, or other condominium instruments, but authorizes a simple process of amendment requiring a lesser vote for the purpose of correcting defects, errors, or omissions when the property rights of the unit owners are not materially or adversely affected.
(5) If there is an omission or error in the declaration, bylaws, or other condominium instruments, which may not be corrected by an amendment procedure set forth in paragraphs (1) and (2) of this subsection (b) in the declaration then the Circuit Court in the County in which the condominium is located shall have jurisdiction to hear a petition of one or more of the unit owners thereon or of the association, to correct the error or omission, and the action may be a class action. The court may require that one or more methods of correcting the error or omission be submitted to the unit owners to determine the most acceptable correction. All unit owners in the association must be joined as parties to the action. Service of process on owners may be by publication, but the plaintiff shall furnish all unit owners not personally served with process with copies of the petition and final judgment of the court by certified mail return receipt requested, at their last known address.
(6) Nothing contained in this Section shall be construed to invalidate any provision of a condominium instrument authorizing the developer to amend a condominium instrument prior to the latest date on which the initial membership meeting of the unit owners must be held, whether or not it has actually been held, to bring the instrument into compliance with the legal requirements of the Federal National Mortgage Association, the Federal Home Loan Mortgage Corporation, the Federal Housing Administration, the United States Veterans Administration or their respective successors and assigns.
(Source: P.A. 99-472, eff. 6-1-16; 100-201, eff. 8-18-17.)

(Text of Section from P.A. 100-292)
Sec. 27. Amendments.
(a) If there is any unit owner other than the developer, and unless otherwise provided in this Act, the condominium instruments shall be amended only as follows:
(i) upon the affirmative vote of 2/3 of those voting

or upon the majority specified by the condominium instruments, provided that in no event shall the condominium instruments require more than a three-quarters vote of all unit owners; and

(ii) with the approval of, or notice to, any

mortgagees or other lienholders of record, if required under the provisions of the condominium instruments. If the condominium instruments require approval of any mortgagee or lienholder of record and the mortgagee or lienholder of record receives a request to approve or consent to the amendment to the condominium instruments, the mortgagee or lienholder of record is deemed to have approved or consented to the request unless the mortgagee or lienholder of record delivers a negative response to the requesting party within 60 days after the mailing of the request. A request to approve or consent to an amendment to the condominium instruments that is required to be sent to a mortgagee or lienholder of record shall be sent by certified mail.

(b)(1) If there is an omission, error, or inconsistency in a condominium instrument, such that a provision of a condominium instrument does not conform to this Act or to another applicable statute, the association may correct the omission, error, or inconsistency to conform the condominium instrument to this Act or to another applicable statute by an amendment adopted by vote of two-thirds of the Board of Managers, without a unit owner vote. A provision in a condominium instrument requiring or allowing unit owners, mortgagees, or other lienholders of record to vote to approve an amendment to a condominium instrument, or for the mortgagees or other lienholders of record to be given notice of an amendment to a condominium instrument, is not applicable to an amendment to the extent that the amendment corrects an omission, error, or inconsistency to conform the condominium instrument to this Act or to another applicable statute.
(2) If through a scrivener's error, a unit has not been designated as owning an appropriate undivided share of the common elements or does not bear an appropriate share of the common expenses or that all the common expenses or all of the common elements in the condominium have not been distributed in the declaration, so that the sum total of the shares of common elements which have been distributed or the sum total of the shares of the common expenses fail to equal 100%, or if it appears that more than 100% of the common elements or common expenses have been distributed, the error may be corrected by operation of law by filing an amendment to the declaration approved by vote of two-thirds of the members of the Board of Managers or a majority vote of the unit owners at a meeting called for this purpose which proportionately adjusts all percentage interests so that the total is equal to 100% unless the condominium instruments specifically provide for a different procedure or different percentage vote by the owners of the units and the owners of mortgages thereon affected by modification being made in the undivided interest in the common elements, the number of votes in the unit owners association or the liability for common expenses appertaining to the unit.
(3) If an omission or error or a scrivener's error in the declaration, bylaws or other condominium instrument is corrected by vote of two-thirds of the members of the Board of Managers pursuant to the authority established in paragraphs (1) or (2) of this subsection (b), the Board upon written petition by unit owners with 20 percent of the votes of the association filed within 30 days of the Board action shall call a meeting of the unit owners within 30 days of the filing of the petition to consider the Board action. Unless a majority of the votes of the unit owners of the association are cast at the meeting to reject the action, it is ratified whether or not a quorum is present.
(4) The procedures for amendments set forth in this subsection (b) cannot be used if such an amendment would materially or adversely affect property rights of the unit owners unless the affected unit owners consent in writing. This Section does not restrict the powers of the association to otherwise amend the declaration, bylaws, or other condominium instruments, but authorizes a simple process of amendment requiring a lesser vote for the purpose of correcting defects, errors, or omissions when the property rights of the unit owners are not materially or adversely affected.
(5) If there is an omission or error in the declaration, bylaws, or other condominium instruments, which may not be corrected by an amendment procedure set forth in paragraphs (1) and (2) of this subsection (b) in the declaration then the Circuit Court in the County in which the condominium is located shall have jurisdiction to hear a petition of one or more of the unit owners thereon or of the association, to correct the error or omission, and the action may be a class action. The court may require that one or more methods of correcting the error or omission be submitted to the unit owners to determine the most acceptable correction. All unit owners in the association must be joined as parties to the action. Service of process on owners may be by publication, but the plaintiff shall furnish all unit owners not personally served with process with copies of the petition and final judgment of the court by certified mail return receipt requested, at their last known address.
(6) Nothing contained in this Section shall be construed to invalidate any provision of a condominium instrument authorizing the developer to amend a condominium instrument prior to the latest date on which the initial membership meeting of the unit owners must be held, whether or not it has actually been held, to bring the instrument into compliance with the legal requirements of the Federal National Mortgage Association, the Federal Home Loan Mortgage Corporation, the Federal Housing Administration, the United States Veterans Administration or their respective successors and assigns.
(Source: P.A. 99-472, eff. 6-1-16; 100-292, eff. 1-1-18.)

(765 ILCS 605/29) (from Ch. 30, par. 329)
Sec. 29. Alterations within Units. A unit owner owning 2 or more units shall have the right, subject to such reasonable limitations as the condominium instruments may impose, to remove or otherwise alter any intervening partition, so long as the action does not weaken, impair or endanger any common element or unit. The unit owner shall notify the board of managers of the nature of the removal or alteration at least 10 days prior to commencing work.
(Source: P.A. 80-1118.)

(765 ILCS 605/30) (from Ch. 30, par. 330)
Sec. 30. Conversion condominiums; notice; recording.
(a)(1) No real estate may be submitted to the provisions of the Act as a conversion condominium unless (i) a notice of intent to submit the real estate to this Act (notice of intent) has been given to all persons who were tenants of the building located on the real estate on the date the notice is given. Such notice shall be given at least 30 days, and not more than 1 year prior to the recording of the declaration which submits the real estate to this Act; and (ii) the developer executes and acknowledges a certificate which shall be attached to and made a part of the declaration and which provides that the developer, prior to the execution by him or his agent of any agreement for the sale of a unit, has given a copy of the notice of intent to all persons who were tenants of the building located on the real estate on the date the notice of intent was given.
(2) If the owner fails to provide a tenant with

notice of the intent to convert as defined in this Section, the tenant permanently vacates the premises as a direct result of non-renewal of his or her lease by the owner, and the tenant's unit is converted to a condominium by the filing of a declaration submitting a property to this Act without having provided the required notice, then the owner is liable to the tenant for the following:

(A) the tenant's actual moving expenses incurred

when moving from the subject property, not to exceed $1,500;

(B) three month's rent at the subject property;

and

(C) reasonable attorney's fees and court costs.
(b) Any developer of a conversion condominium must, upon issuing the notice of intent, publish and deliver along with such notice of intent, a schedule of selling prices for all units subject to the condominium instruments and offer to sell such unit to the current tenants, except for units to be vacated for rehabilitation subsequent to such notice of intent. Such offer shall not expire earlier than 30 days after receipt of the offer by the current tenant, unless the tenant notifies the developer in writing of his election not to purchase the condominium unit.
(c) Any tenant who was a tenant as of the date of the notice of intent and whose tenancy expires (other than for cause) prior to the expiration of 120 days from the date on which a copy of the notice of intent was given to the tenant shall have the right to extend his tenancy on the same terms and conditions and for the same rental until the expiration of such 120 day period by the giving of written notice thereof to the developer within 30 days of the date upon which a copy of the notice of intent was given to the tenant by the developer.
(d) Each lessee in a conversion condominium shall be informed by the developer at the time the notice of intent is given whether his tenancy will be renewed or terminated upon its expiration. If the tenancy is to be renewed, the tenant shall be informed of all charges, rental or otherwise, in connection with the new tenancy and the length of the term of occupancy proposed in conjunction therewith.
(e) For a period of 120 days following his receipt of the notice of intent, any tenant who was a tenant on the date the notice of intent was given shall be given the right to purchase his unit on substantially the same terms and conditions as set forth in a duly executed contract to purchase the unit, which contract shall conspicuously disclose the existence of, and shall be subject to, the right of first refusal. The tenant may exercise the right of first refusal by giving notice thereof to the developer prior to the expiration of 30 days from the giving of notice by the developer to the tenant of the execution of the contract to purchase the unit. The tenant may exercise such right of first refusal within 30 days from the giving of notice by the developer of the execution of a contract to purchase the unit, notwithstanding the expiration of the 120 day period following the tenant's receipt of the notice of intent, if such contract was executed prior to the expiration of the 120 day period. The recording of the deed conveying the unit to the purchaser which contains a statement to the effect that the tenant of the unit either waived or failed to exercise the right of first refusal or option or had no right of first refusal or option with respect to the unit shall extinguish any legal or equitable right or interest to the possession or acquisition of the unit which the tenant may have or claim with respect to the unit arising out of the right of first refusal or option provided for in this Section. The foregoing provision shall not affect any claim which the tenant may have against the landlord for damages arising out of the right of first refusal provided for in this Section.
(f) During the 30 day period after the giving of notice of an executed contract in which the tenant may exercise the right of first refusal, the developer shall grant to such tenant access to any portion of the building to inspect any of its features or systems and access to any reports, warranties, or other documents in the possession of the developer which reasonably pertain to the condition of the building. Such access shall be subject to reasonable limitations, including as to hours. The refusal of the developer to grant such access is a business offense punishable by a fine of $500. Each refusal to an individual lessee who is a potential purchaser is a separate violation.
(g) Any notice provided for in this Section shall be deemed given when a written notice is delivered in person or mailed, certified or registered mail, return receipt requested to the party who is being given the notice.
(h) Prior to their initial sale, units offered for sale in a conversion condominium and occupied by a tenant at the time of the offer shall be shown to prospective purchasers only a reasonable number of times and at appropriate hours. Units may only be shown to prospective purchasers during the last 90 days of any expiring tenancy.
(i) Any provision in any lease or other rental agreement, or any termination of occupancy on account of condominium conversion, not authorized herein, or contrary to or waiving the foregoing provisions, shall be deemed to be void as against public policy.
(j) A tenant is entitled to injunctive relief to enforce the provisions of subsections (a) and (c) of this Section.
(k) A non-profit housing organization, suing on behalf of an aggrieved tenant under this Section, may also recover compensation for reasonable attorney's fees and court costs necessary for filing such action.
(l) Nothing in this Section shall affect any provision in any lease or rental agreement in effect before this Act becomes law.
(m) Nothing in this amendatory Act of 1978 shall be construed to imply that there was previously a requirement to record the notice provided for in this Section.
(Source: P.A. 95-221, eff. 1-1-08; 95-876, eff. 8-21-08.)

(765 ILCS 605/30.5)
Sec. 30.5. Conversion of apartments. In the case of the conversion of an apartment building into condominium units, a municipality shall have the right to inspect the apartment building prior to the conversion to condominium units and may require that each new proposed condominium unit comply with the current life safety, building, and zoning codes of the municipality.
(Source: P.A. 94-386, eff. 7-29-05.)

(765 ILCS 605/31) (from Ch. 30, par. 331)
Sec. 31. Subdivision or combination of units.
(a) As used in this Section, "combination of any units" means any 2 or more residential units to be used as a single unit as shown on the plat or amended plat, which may involve, without limitation, additional exclusive use of a portion of the common elements within the building adjacent to the combined unit (for example, without limitation, the use of a portion of an adjacent common hallway).
(b) Unless the condominium instruments expressly prohibit the subdivision or combination of any units, and subject to additional limitations provided by the condominium instruments, the owner or owners may, at their own expense, subdivide or combine and locate or relocate common elements affected or required thereby, in accordance with the provisions of the condominium instruments and the requirements of this Act. The owner or owners shall make written application to the board of managers, requesting an amendment to the condominium instruments, setting forth in the application a proposed reallocation to the new units of the percentage interest in the common elements, and setting forth whether the limited common elements, if any, previously assigned to the unit to be subdivided should be assigned to each new unit or to fewer than all of the new units created and requesting, if desired in the event of a combination of any units, that the new unit be granted the exclusive right to use as a limited common element, a portion of the common elements within the building adjacent to the new unit. If the transaction is approved by a majority of the board of managers, it shall be effective upon (1) recording of an amendment to condominium instruments in accordance with the provisions of Sections 5 and 6 of this Act, and (2) execution by the owners of the units involved.
(c) In the event of a combination of any units, the amendment under subsection (b) may grant the owner of the combined unit the exclusive right to use, as a limited common element, a portion of the common elements within the building adjacent to the new unit. The request for the amendment shall be granted and the amendment shall grant this exclusive right to use as a limited common element if the following conditions are met:
(1) the common element for which the exclusive right

to use as a limited common element is sought is not necessary or practical for use by the owners of any units other than the owner or owners of the combined unit; and

(2) the owner or owners of the combined unit are

responsible for any and all costs associated with the renovation, modification, or other adaptation performed as a result of the granting of the exclusive right to use as a limited common element.

(d) If the combined unit is divided, part of the original combined unit is sold, and the grant of the exclusive right to use as a limited common element is no longer necessary, practical, or appropriate for the use and enjoyment of the owner or owners of the original combined unit, the board may terminate the grant of the exclusive right to use as a limited common element and require that the owner or owners of the original combined unit restore the common area to its condition prior to the grant of the exclusive right to use as a limited common element. If the combined unit is sold without being divided, the grant of the exclusive right to use as a limited common element shall apply to the new owner or owners of the combined unit, who shall assume the rights and responsibilities of the original owner or owners.
(e) Under this Section, the exclusive right to use as a limited common element any portion of the common elements that is not necessary or practical for use by the owners of any other units is not a diminution of the ownership interests of all other unit owners requiring unanimous consent of all unit owners under subsection (e) of Section 4 of this Act or any percentage set forth in the condominium instruments.
(f) Notwithstanding Section 27 of this Act and any other amendment provisions set forth in the condominium instruments, an amendment pursuant to this Section is effective if it meets the requirements set forth in this Section.
(Source: P.A. 100-292, eff. 1-1-18.)

(765 ILCS 605/32)
Sec. 32. Alternate dispute resolution; mediation; arbitration.
(a) The declaration or bylaws of a condominium association may require mediation or arbitration of disputes in which the matter in controversy has either no specific monetary value or a value of $10,000 or less, other than the levying and collection of assessments, or that arises out of violations of the declaration, bylaws, or rules and regulations of the condominium association. A dispute not required to be mediated or arbitrated by an association pursuant to its powers under this Section, that is submitted to mediation or arbitration by the agreement of the disputants, is also subject to this Section.
(b) The Illinois Uniform Arbitration Act shall govern all arbitrations proceeding under this Section.
(b-5) The Uniform Mediation Act shall govern all mediations proceeding under this Section.
(c) The association may require the disputants to bear the costs of mediation or arbitration.
(Source: P.A. 93-399, eff. 1-1-04.)

(765 ILCS 605/35)
(Section scheduled to be repealed on July 1, 2022)
Sec. 35. Compliance with the Condominium and Common Interest Community Ombudsperson Act. Every unit owners' association must comply with the Condominium and Common Interest Community Ombudsperson Act and is subject to all provisions of the Condominium and Common Interest Community Ombudsperson Act. This Section is repealed July 1, 2022.
(Source: P.A. 98-1135, eff. 1-1-17 (See Section 20 of P.A. 99-776 for effective date of P.A. 98-1135); 99-776, eff. 8-12-16.)



765 ILCS 610/ - Condominium Advisory Council Act.

(765 ILCS 610/1)
Sec. 1. Short title. This Act may be cited as the Condominium Advisory Council Act.
(Source: P.A. 95-129, eff. 8-13-07.)

(765 ILCS 610/5)
Sec. 5. Definitions. In this Act:
"Condominium" refers to property described in the Condominium Property Act.
"Council" means the Condominium Advisory Council.
(Source: P.A. 95-129, eff. 8-13-07.)

(765 ILCS 610/10)
Sec. 10. Condominium Advisory Council.
(a) Subject to appropriation, the Condominium Advisory Council is created within the Department of Revenue. Subject to appropriation, the Department of Revenue shall provide administrative and financial support to the Council. The Council shall be composed of 7 members appointed as follows:
(1) Four members of the General Assembly, one each

appointed by the President of the Senate, the Minority Leader of the Senate, the Speaker of the House of Representatives, and the Minority Leader of the House of Representatives.

(2) Three members of the public who have knowledge or

ownership interests in condominiums appointed by the Governor.

(b) The Governor shall designate one of the members of the Council as chairperson. The Council may chose such other officers as it deems appropriate. The Council shall meet at the call of the chairperson.
(c) The members of the Council shall receive no compensation for their services as members of the Council but may be reimbursed for actual expenses incurred in the performance of their duties on the Council from appropriations made to them for such purpose.
(d) A majority of the members of the Council shall constitute a quorum to do business and a majority vote of the members of the Council shall be necessary for a decision of the Council.
(Source: P.A. 95-129, eff. 8-13-07.)

(765 ILCS 610/15)
Sec. 15. Council duties. The Council shall:
(1) identify issues facing condominium owners,

condominium associations, and other persons who have financial interests in condominiums;

(2) study the Condominium Property Act and related

Acts that affect condominium ownership and suggest legislation to the General Assembly to amend those Acts; and

(3) report its findings and recommendations to the

Governor and General Assembly by January 31, 2009.

(Source: P.A. 95-129, eff. 8-13-07; 95-742, eff. 7-18-08.)

(765 ILCS 610/20)
Sec. 20. Dissolution of Council. The Council shall be dissolved 30 days after it reports its findings and recommendations to the Governor and General Assembly.
(Source: P.A. 95-129, eff. 8-13-07.)

(765 ILCS 610/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 95-129, eff. 8-13-07.)



765 ILCS 615/ - Condominium and Common Interest Community Ombudsperson Act.

(765 ILCS 615/1)
(Section scheduled to be repealed on July 1, 2022)
Sec. 1. Short title. This Act may be cited as the Condominium and Common Interest Community Ombudsperson Act.
(Source: P.A. 98-1135, eff. 1-1-17 (See Section 20 of P.A. 99-776 for effective date of P.A. 98-1135).)

(765 ILCS 615/5)
(Section scheduled to be repealed on July 1, 2022)
Sec. 5. Applicability. This Act applies to all condominium associations governed by the Condominium Property Act and all common interest community associations governed by the Common Interest Community Association Act.
(Source: P.A. 98-1135, eff. 1-1-17 (See Section 20 of P.A. 99-776 for effective date of P.A. 98-1135).)

(765 ILCS 615/10)
(Section scheduled to be repealed on July 1, 2022)
Sec. 10. Findings. The General Assembly finds as follows:
(1) Managing condominium property or common interest

community property is a complex responsibility. Unit owners and persons charged with managing condominium property or common interest community property may have little or no prior experience in managing real property, operating a not-for-profit association or corporation, complying with the laws governing condominium property or common interest community property, and interpreting and enforcing restrictions and rules imposed by applicable instruments or covenants. Unit owners may not fully understand their rights and obligations under the law or applicable instruments or covenants. Mistakes and misunderstandings are inevitable and may lead to serious, costly, and divisive problems. This Act seeks to educate unit owners, condominium associations, common interest community associations, boards of managers, and boards of directors about the Condominium Property Act and the Common Interest Community Association Act. Effective education can prevent or reduce the severity of problems within a condominium or common interest community.

(2) Anecdotal accounts of abuses within condominiums

and common interest communities create continuing public demand for reform of condominium and common interest community property law. This results in frequent changes to the law, making it difficult to understand and apply, and imposes significant transitional costs on these communities statewide. By collecting empirical data on the nature and incidence of problems within these communities, this Act will provide a sound basis for prioritizing reform efforts, thereby increasing the stability of condominium and common interest community property law.

(Source: P.A. 98-1135, eff. 1-1-17 (See Section 20 of P.A. 99-776 for effective date of P.A. 98-1135).)

(765 ILCS 615/15)
(Section scheduled to be repealed on July 1, 2022)
Sec. 15. Definitions. As used in this Act:
"Association" means a condominium association or common interest community association as defined in this Act.
"Board of managers" or "board of directors" means:
(1) a common interest community association's board

of managers or board of directors, whichever is applicable; or

(2) a condominium association's board of managers or

board of directors, whichever is applicable.

"Common interest community" means a property governed by the Common Interest Community Association Act.
"Common interest community association" has the meaning ascribed to it in Section 1-5 of the Common Interest Community Association Act.
"Condominium" means a property governed by the Condominium Property Act.
"Condominium association" means a unit owners' association as defined in subsection (o) of Section 2 of the Condominium Property Act or a master association as defined in subsection (u) of Section 2 of the Condominium Property Act.
"Declaration" has the meaning ascribed to it in:
(1) Section 1-5 of the Common Interest Community

Association Act; or

(2) Section 2 of the Condominium Property Act.
"Department" means the Department of Financial and Professional Regulation.
"Director" means the Director of the Division of Real Estate.
"Division" means the Division of Real Estate within the Department of Financial and Professional Regulation.
"Office" means the Office of the Condominium and Common Interest Community Ombudsperson established under Section 20 of this Act.
"Ombudsperson" means the Condominium and Common Interest Community Ombudsperson named under Section 20 of this Act.
"Person" includes a natural person, firm, association, organization, partnership, business trust, corporation, limited liability company, or public entity.
"Secretary" means the Secretary of the Department of Financial and Professional Regulation.
"Unit" means a part of the condominium property or common interest community property designed and intended for any type of independent use.
"Unit owner" has the meaning ascribed to it in:
(1) subsection (g) of Section 2 of the Condominium

Property Act; or

(2) Section 1-5 of the Common Interest Community

Association Act.

(Source: P.A. 98-1135, eff. 1-1-17 (See Section 20 of P.A. 99-776 for effective date of P.A. 98-1135); 99-776, eff. 8-12-16.)

(765 ILCS 615/20)
(Section scheduled to be repealed on July 1, 2022)
Sec. 20. Office of the Condominium and Common Interest Community Ombudsperson.
(a) There is created in the Division of Real Estate within the Department of Financial and Professional Regulation, under the supervision and control of the Secretary, the Office of the Condominium and Common Interest Community Ombudsperson.
(b) The Department shall name an Ombudsperson and other persons as necessary to discharge the requirements of this Act. The Ombudsperson shall have the powers delegated to him or her by the Department, in addition to the powers set forth in this Act.
(c) Neither the Ombudsperson nor the Department shall have any authority to consider matters that may constitute grounds for charges or complaints under the Illinois Human Rights Act or that are properly brought before the Department of Human Rights or the Illinois Human Rights Commission, before a comparable department or body established by a county, municipality, or township pursuant to an ordinance prohibiting discrimination and established for the purpose of investigating and adjudicating charges or complaints of discrimination under the ordinance, or before a federal agency or commission that administers and enforces federal anti-discrimination laws and investigates and adjudicates charges or complaints of discrimination under such laws.
(d) Information and advice provided by the Ombudsperson has no binding legal effect and is not subject to the provisions of the Illinois Administrative Procedure Act.
(Source: P.A. 98-1135, eff. 1-1-17 (See Section 20 of P.A. 99-776 for effective date of P.A. 98-1135); 99-776, eff. 8-12-16.)

(765 ILCS 615/25)
(Section scheduled to be repealed on July 1, 2022)
Sec. 25. Training and education. On or before July 1, 2017, the Ombudsperson shall offer training, outreach, and educational materials, and may arrange for the offering of courses to unit owners, associations, boards of managers, and boards of directors in subjects relevant to: (i) the operation and management of condominiums and common interest communities; and (ii) the Condominium Property Act and the Common Interest Community Association Act.
(Source: P.A. 98-1135, eff. 1-1-17 (See Section 20 of P.A. 99-776 for effective date of P.A. 98-1135); 99-776, eff. 8-12-16.)

(765 ILCS 615/30)
(Section scheduled to be repealed on July 1, 2022)
Sec. 30. Website; toll-free number.
(a) The Office shall maintain on the Department's website the following information:
(1) the text of this Act, the Condominium Property

Act, the Common Interest Community Association Act, and any other statute, administrative rule, or regulation that the Ombudsperson determines is relevant to the operation and management of a condominium association or common interest community association;

(2) information concerning non-judicial resolution

of disputes that may arise within a condominium or common interest community, including, but not limited to, alternative dispute resolution programs and contacts for locally-available dispute resolution programs;

(3) a description of the services provided by the

Ombudsperson and information on how to contact the Ombudsperson for assistance; and

(4) any other information that the Ombudsperson

determines is useful to unit owners, associations, boards of managers, and boards of directors.

(b) The Office may make available during regular business hours a statewide toll-free telephone number to provide information and resources on matters relating to condominium property and common interest community property.
(Source: P.A. 98-1135, eff. 1-1-17 (See Section 20 of P.A. 99-776 for effective date of P.A. 98-1135); 99-776, eff. 8-12-16.)

(765 ILCS 615/35)
(Section scheduled to be repealed on July 1, 2022)
Sec. 35. Written policy for resolving complaints.
(a) Each association, except for those outlined in subsection (b) of this Section, shall adopt a written policy for resolving complaints made by unit owners. The association shall make the policy available to all unit owners upon request. The policy must include:
(1) a sample form on which a unit owner may make a

complaint to the association;

(2) a description of the process by which complaints

shall be delivered to the association;

(3) the association's timeline and manner of making

final determinations in response to a unit owner's complaint; and

(4) a requirement that the final determination made

by the association in response to a unit owner's complaint be:

(i) made in writing;
(ii) made within 180 days after the association

received the unit owner's original complaint; and

(iii) marked clearly and conspicuously as

"final".

(b) Common interest community associations exempt from the Common Interest Community Association Act are not required to have a written policy for resolving complaints.
(c) No later than January 1, 2019, associations, except for those identified in subsection (b) of this Section, must establish and adopt the policy required under this Section.
(d) Associations first created after January 1, 2019, except for those identified in subsection (b) of this Section, must establish and adopt the policy required under this Section within 180 days following creation of the association.
(e) A unit owner may not bring a request for assistance under Section 40 of this Act for an association's lack of or inadequacy of a written policy to resolve complaints, but may notify the Department in writing of the association's lack of or inadequacy of a written policy.
(Source: P.A. 98-1135, eff. 1-1-17 (See Section 20 of P.A. 99-776 for effective date of P.A. 98-1135); 99-776, eff. 8-12-16.)

(765 ILCS 615/40)
(Section scheduled to be repealed on July 1, 2022)
Sec. 40. Dispute resolution.
(a) Beginning on July 1, 2020, and subject to appropriation, unit owners meeting the requirements of this Section may make a written request, as outlined in subsection (f) of this Section, to the Ombudsperson for assistance in resolving a dispute between a unit owner and an association that involves a violation of the Condominium Property Act or the Common Interest Community Association Act.
(b) The Ombudsperson shall not accept requests for resolutions of disputes with community association managers, supervising community association managers, or community association management firms, as defined in the Community Association Manager Licensing and Disciplinary Act.
(c) The Ombudsperson shall not accept requests for resolutions of disputes for which there is a pending complaint filed in any court or administrative tribunal in any jurisdiction or for which arbitration or alternative dispute resolution is scheduled to occur or has previously occurred.
(d) The assistance described in subsection (a) of this Section is available only to unit owners. In order for a unit owner to receive the assistance from the Ombudsperson described in subsection (a) of this Section, the unit owner must:
(1) owe no outstanding assessments, fees, or funds

to the association, unless the assessments, fees, or funds are central to the dispute;

(2) allege a dispute that was initiated, or

initially occurred, within the 2 calendar years preceding the date of the request;

(3) have made a written complaint pursuant to the

unit owner's association's complaint policy, as outlined in Section 35, which alleged violations of the Condominium Property Act or the Common Interest Community Association Act;

(4) have received a final and adverse decision from

the association and attach a copy of the association's final adverse decision marked "final" to the request to the Ombudsperson; and

(5) have filed the request within 30 days after the

receipt of the association's final adverse decision.

(e) A unit owner who has not received a response, marked "final", to his or her complaint from the association within a reasonable time may request assistance from the Ombudsperson pursuant to subsection (a) of this Section if the unit owner meets the requirements of items (1), (2), and (3) of subsection (d) of this Section. A unit owner may not request assistance from the Ombudsperson until at least 90 days after the initial written complaint was submitted to the association. The Ombudsperson may decline a unit owner's request for assistance on the basis that a reasonable time has not yet passed.
(f) The request for assistance shall be in writing, on forms provided electronically by the Office, and include the following:
(1) the name, address, and contact information of

the unit owner;

(2) the name, address, and contact information of

the association;

(3) the applicable association governing documents

unless the absence of governing documents is central to the dispute;

(4) the date of the final adverse decision by the

association;

(5) a copy of the association's written complaint

policy required under Section 35 of this Act;

(6) a copy of the unit owner's complaint to the

association with a specific reference to the alleged violations of the Condominium Property Act or the Common Interest Community Association Act;

(7) documentation verifying the unit owner's

ownership of a unit, such as a copy of a recorded deed or other document conferring title; and

(8) a copy of the association's adverse decision

marked "final", if applicable.

(g) On receipt of a unit owner's request for assistance that the Department determines meets the requirements of this Section, the Ombudsperson shall, within the limits of the available resources, confer with the interested parties and assist in efforts to resolve the dispute by mutual agreement of the parties.
(h) The Ombudsperson shall assist only opposing parties who mutually agree to participate in dispute resolution.
(i) A unit owner is limited to one request for assistance per dispute. The meaning of dispute is to be broadly interpreted by the Department.
(j) The Department has the authority to determine whether or not a final decision is adverse under paragraph (4) of subsection (d) of this Section.
(k) The Department shall, on or before July 1, 2020, establish rules describing the time limit, method, and manner for dispute resolution.
(l) (Blank).
(Source: P.A. 98-1135, eff. 1-1-17 (See Section 20 of P.A. 99-776 for effective date of P.A. 98-1135); 99-776, eff. 8-12-16.)

(765 ILCS 615/45)
(Section scheduled to be repealed on July 1, 2022)
Sec. 45. Confidentiality.
(a) All information collected by the Department in the course of addressing a request for assistance or for any other purpose pursuant to this Act shall be maintained for the confidential use of the Department and shall not be disclosed. The Department shall not disclose the information to anyone other than law enforcement officials or regulatory agencies that have an appropriate regulatory interest as determined by the Secretary. Information and documents disclosed to a federal, State, county, or local law enforcement agency shall not be disclosed by that agency for any purpose to any other agency or person.
(b) A request for information made to the Department, or the Ombudsperson, under this Act does not constitute a request under the Freedom of Information Act.
(c) The confidentiality provisions of this Section do not extend to educational, training, and outreach material, statistical data, or operational information maintained by the Department in administering this Act.
(Source: P.A. 98-1135, eff. 1-1-17 (See Section 20 of P.A. 99-776 for effective date of P.A. 98-1135); 99-776, eff. 8-12-16.)

(765 ILCS 615/50)
(Section scheduled to be repealed on July 1, 2022)
Sec. 50. Reports. The Department shall submit an annual written report on the activities of the Office to the General Assembly. The Department shall submit the first report no later than July 1, 2018. Beginning in 2019, the Department shall submit the report no later than October 1 of each year. The report shall include all of the following:
(1) annual workload and performance data,

including (i) the number of requests for information; (ii) training, education, or other information provided; (iii) the manner in which education and training was conducted; and (iv) the staff time required to provide the training, education, or other information. For each category of data, the report shall provide subtotals based on the type of question or dispute involved in the request; and

(2) where relevant information is available,

analysis of the most common and serious types of concerns within condominiums and common interest communities, along with any recommendations for statutory reform to reduce the frequency or severity of those disputes.

(Source: P.A. 99-776, eff. 8-12-16; 100-201, eff. 8-18-17.)

(765 ILCS 615/55)
Sec. 55. (Repealed).
(Source: P.A. 98-1135, eff. 1-1-17 (See Section 20 of P.A. 99-776 for effective date of P.A. 98-1135). Repealed by P.A. 99-776, eff. 8-12-16.)

(765 ILCS 615/60)
(Section scheduled to be repealed on July 1, 2022)
Sec. 60. Rules. The Department may, from time to time, adopt such rules as are necessary for the administration and enforcement of any provision of this Act. Any rule adopted under this Act is subject to the rulemaking provisions of the Illinois Administrative Procedure Act.
(Source: P.A. 98-1135, eff. 1-1-17 (See Section 20 of P.A. 99-776 for effective date of P.A. 98-1135); 99-776, eff. 8-12-16.)

(765 ILCS 615/65)
(Section scheduled to be repealed on July 1, 2022)
Sec. 65. State Lawsuit Immunity Act. Nothing in this Act shall be construed to constitute a waiver of the immunity of the State, Department, Division, Office, or Ombudsperson, or any officer, employee, or agent thereof under the State Lawsuit Immunity Act.
(Source: P.A. 98-1135, eff. 1-1-17 (See Section 20 of P.A. 99-776 for effective date of P.A. 98-1135).)

(765 ILCS 615/70)
(Section scheduled to be repealed on July 1, 2022)
Sec. 70. Repeal. This Act is repealed on July 1, 2022.
(Source: P.A. 98-1135, eff. 1-1-17 (See Section 20 of P.A. 99-776 for effective date of P.A. 98-1135); 99-776, eff. 8-12-16.)

(765 ILCS 615/75)
Sec. 75. (Amendatory provisions; text omitted).
(Source: P.A. 98-1135, eff. 7-1-16; text omitted.)

(765 ILCS 615/80)
Sec. 80. (Amendatory provisions; text omitted).
(Source: P.A. 98-1135, eff. 7-1-16; text omitted.)

(765 ILCS 615/999)
(Section scheduled to be repealed on July 1, 2022)
Sec. 999. Effective date. This Act takes effect January 1, 2017.
(Source: P.A. 98-1135, eff. 1-1-17 (See Section 20 of P.A. 99-776 for effective date of P.A. 98-1135); 99-776, eff. 8-12-16.)



765 ILCS 705/ - Landlord and Tenant Act.

(765 ILCS 705/0.01) (from Ch. 80, par. 90)
Sec. 0.01. Short title. This Act may be cited as the Landlord and Tenant Act.
(Source: P.A. 89-82, eff. 6-30-95.)

(765 ILCS 705/1) (from Ch. 80, par. 91)
Sec. 1. Liability exemptions.
(a) Except as otherwise provided in subsection (b), every covenant, agreement, or understanding in or in connection with or collateral to any lease of real property, exempting the lessor from liability for damages for injuries to person or property caused by or resulting from the negligence of the lessor, his or her agents, servants or employees, in the operation or maintenance of the demised premises or the real property containing the demised premises shall be deemed to be void as against public policy and wholly unenforceable.
(b) Subsection (a) does not apply to a provision in a non-residential lease that exempts the lessor from liability for property damage.
(Source: P.A. 94-601, eff. 8-16-05.)

(765 ILCS 705/3)
Sec. 3. Rent payments at business office; cross-reference. Leases and other rental agreements may be subject to Section 9-218 of the Code of Civil Procedure (735 ILCS 5/9-218).
(Source: P.A. 94-2, eff. 5-31-05.)

(765 ILCS 705/5)
Sec. 5. Class X felony by lessee or occupant.
(a) If, after the effective date of this amendatory Act of 1995, any lessee or occupant is charged during his or her lease or contract term with having committed an offense on the premises constituting a Class X felony under the laws of this State, upon a judicial finding of probable cause at a preliminary hearing or indictment by a grand jury, the lease or contract for letting the premises shall, at the option of the lessor or the lessor's assignee, become void, and the owner or the owner's assignee may notify the lessee or occupant by posting a written notice at the premises requiring the lessee or occupant to vacate the leased premises on or before a date 5 days after the giving of the notice. The notice shall state the basis for its issuance on forms provided by the circuit court clerk of the county in which the real property is located. The owner or owner's assignee may have the same remedy to recover possession of the premises as against a tenant holding over after the expiration of his or her term. The owner or lessor may bring an eviction action.
(b) A person does not forfeit his or her security deposit or any part of the security deposit due solely to an eviction under the provisions of this Section.
(c) If a lessor or the lessor's assignee voids a contract under the provisions of this Section, and a tenant or occupant has not vacated the premises within 5 days after receipt of a written notice to vacate the premises, the lessor or the lessor's assignee may seek relief under Article IX of the Code of Civil Procedure. Notwithstanding Sections 9-112, 9-113, and 9-114 of the Code of Civil Procedure, judgment for costs against the plaintiff seeking eviction under this Section shall not be awarded to the defendant unless the action was brought by the plaintiff in bad faith. An eviction action under this Section shall not be deemed to be in bad faith if the plaintiff based his or her cause of action on information provided to him or her by a law enforcement agency or the State's Attorney.
(d) The provisions of this Section are enforceable only if the lessee or occupant and the owner or owner's assignee have executed a lease addendum for drug free housing as promulgated by the United States Department of Housing and Urban Development or a substantially similar document.
(Source: P.A. 100-173, eff. 1-1-18.)

(765 ILCS 705/10)
Sec. 10. Failure to inform lessor who is a child sex offender and who resides in the same building in which the lessee resides or intends to reside that the lessee is a parent or guardian of a child under 18 years of age. If a lessor of residential real estate resides at such real estate and is a child sex offender as defined in Section 11-9.3 or 11-9.4 of the Criminal Code of 1961 or the Criminal Code of 2012 and rents such real estate to a person who does not inform the lessor that the person is a parent or guardian of a child or children under 18 years of age and subsequent to such lease, the lessee discovers that the landlord is a child sex offender, then the lessee may not terminate the lease based upon such discovery that the lessor is a child sex offender and such lease shall be in full force and effect. This subsection shall apply only to leases or other rental arrangements entered into after the effective date of this amendatory Act of the 95th General Assembly.
(Source: P.A. 96-1551, eff. 7-1-11; 97-1150, eff. 1-25-13.)

(765 ILCS 705/15)
Sec. 15. Changing or rekeying of the dwelling unit lock.
(a) A lessor of a dwelling unit shall comply with the provisions of this Section regarding the changing or rekeying of the dwelling unit lock. For the purposes of this Section, "dwelling unit" means a room or suite of rooms used for human habitation and for which a lessor and a lessee have a written lease agreement.
(b) After a dwelling unit has been vacated and on or before the day that a new lessee takes possession of the dwelling unit, the lessor shall change or rekey the immediate access to the lessee's individual dwelling unit. For the purposes of this Section, "change or rekey" means:
(1) replacing the lock;
(2) replacing the locking or cylinder mechanism in

the lock so that a different key is used to unlock the lock;

(3) changing the combination on a combination or

digital lock;

(4) changing an electronic lock so that the means or

method of unlocking the lock is changed from the immediately prior tenant; or

(5) otherwise changing the means of gaining access to

the lessee's locked individual dwelling unit so that it is not identical to the prior lessee's means of gaining access to the lessee's locked individual dwelling unit.

(c) If a lessor does not change or rekey the lock as required in this Section, and a theft occurs at that dwelling unit that is attributable to the lessor's failure to change or rekey the lock, the landlord is liable for any damages from the theft that occurs as a result of the lessor's failure to comply with this Section.
(d) The provisions of this Section do not apply if the lessee has obtained the right to change or rekey the dwelling unit lock pursuant to a written lease agreement.
(e) The provisions of this Section do not apply to (i) an apartment rental in an apartment building with 4 units or less when one of the units is occupied by the owner or (ii) the rental of a room in a private home that is owner-occupied.
(f) This Section applies only in counties having a population of more than 3,000,000.
(Source: P.A. 97-470, eff. 1-1-12.)

(765 ILCS 705/16)
Sec. 16. Military personnel in military service; right to terminate lease.
(a) In this Section:
"Military service" means any full-time training or duty, no matter how described under federal or State law, for which a service member is ordered to report by the President, Governor of a state, commonwealth, or territory of the United States, or other appropriate military authority.
"Service member" means a resident of Illinois who is a member of any component of the U.S. Armed Forces or the National Guard of any state, the District of Columbia, a commonwealth, or a territory of the United States.
(b) A tenant who is a service member that has entered military service for a period greater than 29 consecutive days or any member of the tenant's family who resides with the tenant at the leased premises may terminate a lease for a mobile home lot, residential premises, non-residential premises, or farm or agricultural real property if the tenant enters military service for greater than 29 consecutive days after executing the lease or the tenant, while in military service, receives military orders for a permanent change of station or to deploy with a military unit or as an individual in support of a military operation for a period of not less than 90 days, regardless of whether the lease was signed before or during military service. This provision applies to leases executed on or after the effective date of this amendatory Act of the 97th General Assembly.
(c) In order to exercise the right to terminate the lease granted to a service member under this Section, a service member or a member of the service member's family who resides with the service member at the leased premises must provide the landlord or mobile home park operator with a copy of the orders calling the service member to military service in excess of 29 consecutive days and of any orders further extending the service member's period of service.
(d) Termination of the lease is effective 30 days after the delivery of the notice to the landlord, except that if rent is paid in monthly installments the termination is effective 30 days after the next rental payment due date after the date of the notice to the landlord. If any rent payment was made in advance, the landlord must return any unearned portion and the landlord must return any security deposit paid, except to the extent that there are actual damages or repairs to be paid from the security deposit as provided in the lease agreement.
(e) A landlord's failure to accept a service member's termination of a lease that is effected pursuant to this Section imposed by this Section constitutes a civil rights violation under the Illinois Human Rights Act. All proceeds from the collection of any civil penalty imposed under this subsection shall be deposited into the Illinois Military Family Relief Fund.
(Source: P.A. 97-913, eff. 1-1-13.)



765 ILCS 710/ - Security Deposit Return Act.

(765 ILCS 710/0.01) (from Ch. 80, par. 100)
Sec. 0.01. Short title. This Act may be cited as the Security Deposit Return Act.
(Source: P.A. 86-1324.)

(765 ILCS 710/1) (from Ch. 80, par. 101)
Sec. 1. Statement of damage.
(a) Except as provided in subsection (b), a lessor of residential real property, containing 5 or more units, who has received a security deposit from a lessee to secure the payment of rent or to compensate for damage to the leased premises may not withhold any part of that deposit as reimbursement for property damage unless the lessor has, within 30 days of the date that the lessee vacated the leased premises, furnished to the lessee, by personal delivery, by postmarked mail directed to his or her last known address, or by electronic mail to a verified electronic mail address provided by the lessee, an itemized statement of the damage allegedly caused to the leased premises and the estimated or actual cost for repairing or replacing each item on that statement, attaching the paid receipts, or copies thereof, for the repair or replacement. If the lessor utilizes his or her own labor to repair or replace any damage or damaged items caused by the lessee, the lessor may include the reasonable cost of his or her labor to repair or replace such damage or damaged items. If estimated cost is given, the lessor shall furnish to the lessee, delivered in person or by postmarked mail directed to the last known address of the lessee or another address provided by the lessee, paid receipts, or copies thereof, within 30 days from the date the statement showing estimated cost was furnished to the lessee, as required by this Section. If a written lease specifies the cost for cleaning, repair, or replacement of any component of the leased premises or any component of the building or common areas that, if damaged, will not be replaced, the lessor may withhold the dollar amount specified in the lease. The itemized statement shall reference the dollar amount specified in the written lease associated with the specific building component or amenity and include a copy of the applicable portion of the lease. Deductions for costs or values not specified in the lease shall otherwise comply with the requirements of this Section. If no such statement and receipts, or copies thereof, are furnished to the lessee as required by this Section, the lessor shall return the security deposit in full within 45 days of the date that the lessee vacated the premises, delivered in person or by postmarked mail directed to the last known address of the lessee or another address provided by the lessee. If the lessee fails to provide the lessor with a mailing address or electronic mail address, the lessor shall not be held liable for any damages or penalties as a result of the lessee's failure to provide an address.
(b) If, through no fault of the lessor, the lessor is unable to produce as required in subsection (a) receipts for repairs or replacements, or copies thereof, then the lessor shall produce an itemized list of the cost of repair or replacement, any other evidence the lessor has of the cost, and a verified statement of the lessor or the agent of the lessor detailing the specific reasons why the lessor is unable to produce the required receipts or copies and verifying that the lessor has provided all other evidence the lessor has of the cost.
(c) Upon a finding by a circuit court that a lessor has refused to supply the itemized statement required by this Section, or has supplied such statement in bad faith, and has failed or refused to return the amount of the security deposit due within the time limits provided, the lessor shall be liable for an amount equal to twice the amount of the security deposit due, together with court costs and reasonable attorney's fees.
(Source: P.A. 100-269, eff. 1-1-18.)

(765 ILCS 710/1.1) (from Ch. 80, par. 101.1)
Sec. 1.1. In the event of a sale, lease, transfer or other direct or indirect disposition of residential real property, other than to the holder of a lien interest in such property, by a lessor who has received a security deposit or prepaid rent from a lessee, the transferee of such property shall be liable to that lessee for any security deposit, including statutory interest, or prepaid rent which the lessee has paid to the transferor. Transferor shall remain jointly and severally liable with the transferee to the lessee for such security deposit or prepaid rent.
(Source: P.A. 81-1525.)

(765 ILCS 710/1.2)
Sec. 1.2. Security deposit transfer. Notwithstanding Section 1.1, when a lessor transfers actual possession of a security deposit received from a lessee, including any statutory interest that has not been paid to a lessee, to a holder of the certificate of sale or deed issued pursuant to that certificate or, if no certificate or deed was issued, the purchaser of a foreclosed property under Article XV of the Code of Civil Procedure, the holder or purchaser shall be liable to a lessee for the transferred security deposit, including any statutory interest that has not been paid to the lessee, as provided in this Act. Within 21 days after the transfer of the security deposits and receipt of the name and address of any lessee who paid a deposit, the holder or purchaser shall post a written notice on the primary entrance of each dwelling unit at the property with respect to which the holder or purchaser has acquired actual possession of a security deposit. The written notice shall state that the holder or purchaser has acquired the security deposit paid by the lessee in connection with the lessee's rental of that dwelling unit.
(Source: P.A. 97-575, eff. 8-26-11; 98-756, eff. 7-16-14.)

(765 ILCS 710/2) (from Ch. 80, par. 102)
Sec. 2.
This Act takes effect January 1, 1974 and applies to leases executed on or after that date.
(Source: P.A. 78-588.)



765 ILCS 715/ - Security Deposit Interest Act.

(765 ILCS 715/0.01) (from Ch. 80, par. 120)
Sec. 0.01. Short title. This Act may be cited as the Security Deposit Interest Act.
(Source: P.A. 86-1324.)

(765 ILCS 715/1) (from Ch. 80, par. 121)
Sec. 1. A lessor of residential real property, containing 25 or more units in either a single building or a complex of buildings located on contiguous parcels of real property, who receives a security deposit from a lessee to secure the payment of rent or compensation for damage to property shall pay interest to the lessee computed from the date of the deposit at a rate equal to the interest paid by the largest commercial bank, as measured by total assets, having its main banking premises in this State on minimum deposit passbook savings accounts as of December 31 of the calendar year immediately preceding the inception of the rental agreement on any deposit held by the lessor for more than 6 months.
(Source: P.A. 87-386; 88-449.)

(765 ILCS 715/2) (from Ch. 80, par. 122)
Sec. 2. The lessor shall, within 30 days after the end of each 12 month rental period, pay to the lessee any interest that has accumulated to an amount of $5 or more, by cash or credit to be applied to rent due, except when the lessee is in default under the terms of the lease. The lessor shall pay all interest that has accumulated and remains unpaid, regardless of the amount, upon termination of the tenancy.
A lessor who willfully fails or refuses to pay the interest required by this Act shall, upon a finding by a circuit court that he has willfully failed or refused to pay, be liable for an amount equal to the amount of the security deposit, together with court costs and reasonable attorneys fees.
(Source: P.A. 99-253, eff. 1-1-16.)

(765 ILCS 715/3) (from Ch. 80, par. 123)
Sec. 3. This Act does not apply to any deposit made with respect to public housing.
(Source: P.A. 80-491.)



765 ILCS 720/ - Retaliatory Eviction Act.

(765 ILCS 720/0.01) (from Ch. 80, par. 70)
Sec. 0.01. Short title. This Act may be cited as the Retaliatory Eviction Act.
(Source: P.A. 86-1324.)

(765 ILCS 720/1) (from Ch. 80, par. 71)
Sec. 1. It is declared to be against the public policy of the State for a landlord to terminate or refuse to renew a lease or tenancy of property used as a residence on the ground that the tenant has complained to any governmental authority of a bona fide violation of any applicable building code, health ordinance, or similar regulation. Any provision in any lease, or any agreement or understanding, purporting to permit the landlord to terminate or refuse to renew a lease or tenancy for such reason is void.
(Source: Laws 1963, p. 1508.)



765 ILCS 725/ - Property Taxes of Alien Landlords Act.

(765 ILCS 725/0.01) (from Ch. 6, par. 8.9)
Sec. 0.01. Short title. This Act may be cited as the Property Taxes Of Alien Landlords Act.
(Source: P.A. 86-1324.)

(765 ILCS 725/1) (from Ch. 6, par. 9)
Sec. 1. No contract, agreement or lease in writing or by parol, by which any lands or tenements therein are demised or leased by any alien or his agents for the purpose of farming, cultivation or the raising of crops thereon, shall contain any provision requiring the tenant or other person for him, to pay taxes on said lands or tenements, or any part thereof, and all such provisions, agreements and leases so made are declared void as to the taxes aforesaid. If any alien landlord or his agents shall receive in advance or at any other time any sum of money or article of value from any tenant in lieu of such taxes, directly or indirectly, the same may be recovered back by such tenant before any court having jurisdiction of the amount thereof, and all provisions or agreements in writing or otherwise to pay such taxes shall be held in all courts of this state to be void.
(Source: P.A. 81-1509.)



765 ILCS 730/ - Rent Concession Act.

(765 ILCS 730/0.01) (from Ch. 80, par. 40.9)
Sec. 0.01. Short title. This Act may be cited as the Rent Concession Act.
(Source: P.A. 86-1324.)

(765 ILCS 730/1) (from Ch. 80, par. 41)
Sec. 1. That the purpose of this Act is to regulate the prevalent practice of making or using written leases of real estate, which, because of concessions to the lessees, do not truly state the real net rent being paid, it being recognized that such practice can be, and frequently is, used to mislead prospective purchasers and lessees, and lenders of money on the security of such real estate, into a belief that the rental value or market value thereof is greater than it really is.
(Source: Laws 1925, p. 457.)

(765 ILCS 730/2) (from Ch. 80, par. 42)
Sec. 2. A rent concession is made, within the meaning of this Act, when, in case of a written lease of real estate or a part thereof, the lessor before or at the time the lease or any agreement therefor is entered into, and in consideration of such lease or agreement therefor, directly or indirectly, gives, or agrees or promises to give, to the lessee, without express mention thereof in the lease, any of the following: (1) any credit upon the rent reserved by the lease between the parties, or rebate of such rent or any part thereof after payment thereof by the lessee, or (2) the right, privilege or license to occupy the leased premises for a period other than the term created by the lease, rent free or for a rent less than the average rent fixed by the lease for the entire term, or (3) any other valuable thing, right or privilege. Repairing and decorating the leased premises by the lessor shall not be deemed a rent concession. An agreement by a lessor to waive any of the terms or conditions of the lease other than those relating to the payment of rent shall not be deemed a rent concession.
(Source: P.A. 88-45.)

(765 ILCS 730/3) (from Ch. 80, par. 43)
Sec. 3. When a rent concession shall be made in the case of any lease hereafter entered into, it shall be the duty of the lessor, at the time or immediately after the lease is made, to cause such lease to bear a legend across the face and text thereof plainly legible and in letters not less than one-half inch in height consisting of the words "Concession Granted," and to bear a memorandum on the margin or across the face of such lease stating the amount or extent and nature of each such concession, and any failure on the part of a lessor so to do shall be unlawful and a violation of this Act.
(Source: Laws 1925, p. 457.)

(765 ILCS 730/4) (from Ch. 80, par. 44)
Sec. 4. When a rent concession shall have been made in the case of any lease heretofore or hereafter entered into, it shall be unlawful and a violation of this Act for any person knowing of such concession, to exhibit such lease to any purchaser or lessee or prospective purchaser or lessee of real estate, any part of which is covered by the lease, or to any lender of money, or prospective lender of money on such real estate or any part thereof as security, unless such lease shall bear the legend and memorandum required by section 3 hereof in the case of leases heretofore made.
(Source: Laws 1925, p. 457.)

(765 ILCS 730/5) (from Ch. 80, par. 45)
Sec. 5. The terms "lessor," "lessee" and "person" as used herein shall include the plural thereof and shall include corporations.
(Source: Laws 1925, p. 457.)

(765 ILCS 730/5a) (from Ch. 80, par. 46)
Sec. 5a. The provisions of this Act shall have no application to farm or agricultural property, or property used as such, nor to any leases or evidences of leasing executed relative thereto.
(Source: Laws 1925, p. 457.)

(765 ILCS 730/6) (from Ch. 80, par. 47)
Sec. 6. Any person or corporation violating the provisions of this Act, by using or exhibiting to any person, persons or corporation any written lease or other written evidence of leasing, not having endorsed thereon any and all concessions as herein provided, for the purpose of selling or effecting a sale of the premises in question or a loan thereon, shall be deemed guilty of a Class A misdemeanor.
(Source: P.A. 77-2701.)



765 ILCS 735/ - Rental Property Utility Service Act.

(765 ILCS 735/0.01) (from Ch. 80, par. 61)
Sec. 0.01. Short title. This Act may be cited as the Rental Property Utility Service Act.
(Source: P.A. 86-1324.)

(765 ILCS 735/1) (from Ch. 80, par. 62)
Sec. 1. Utility payments; termination and restoration of service. Whenever, pursuant to any agreement, either written or verbal, a landlord or his or her agent is required to pay for any water, gas or electrical service, the landlord shall pay for the services to ensure that the services are available to the tenant throughout the term of the lease and shall pay for the services in a timely manner so as not to cause an interruption of the services. If the landlord or his or her agent does not pay for such service, the tenant, or tenants in the event more than one tenant is served by a common system of water, gas or electrical service, including electrical service to common areas, which goes through a common meter in a single building, may either (i) terminate the lease; however, the termination of the lease under this Section does not absolve the landlord or tenant from any obligations that have arisen under the lease prior to its termination under this Section; or (ii) pay for such service if the nonpayment jeopardizes the continuation of the service to the tenant or tenants, as the case may be. The utility company shall not terminate service for such nonpayment until the utility company mails, delivers or posts a notice as specified in Section 3 to all tenants of buildings with 3 or more residential apartments. Upon receipt of such payment of the past due cost of such water, gas or electrical service owed by the landlord, the provider of such service shall immediately restore service to such tenant or tenants. In the alternative, the provider of such service shall immediately restore and continue such service to any tenant who (a) requests that the utility put the bill in his or her name; (b) establishes satisfactory credit references or provides for and pays a security deposit pursuant to the rules and regulations of the Illinois Commerce Commission applicable to applicants for new utility service; and (c) agrees to pay future bills. Any sums the tenant or tenants, as the case may be, pay for water, gas or electrical service that the landlord or his or her agent was required to pay may be deducted from the rent due by the tenant or tenants, and the total rent is diminished by the amount the tenant or tenants, as the case may be, have paid for the continuation of the water, gas or electrical service.
(Source: P.A. 93-994, eff. 1-1-05.)

(765 ILCS 735/1.1) (from Ch. 80, par. 62.1)
Sec. 1.1. Definitions. As used in this Act:
"Agreement" includes leases, oral agreements, and any other understandings or contracts reached between a landlord and a tenant.
"Individually metered utilities" means that the utility service to one or more rental dwelling units in a building is registered by an individual meter for each dwelling unit.
"Master metered utilities" means that the utility service to a building with one or more rental dwelling units is registered by a single meter for the building.
"Landlord" includes the owner of a building, the owner's agent, and the lessor of a building.
"Tenant" includes occupants of a building or mobile home, whether under a lease or periodic tenancy.
"Utility company" includes all suppliers of utility service, including municipalities.
"Utility service" includes electric, gas, water, or sanitary utility service rendered by a utility company to a tenant at a specific location.
(Source: P.A. 87-178.)

(765 ILCS 735/1.2) (from Ch. 80, par. 62.2)
Sec. 1.2. Certain tenant-paid utility payment arrangements prohibited; Notice of change in payment arrangement.
(a) No landlord shall rent or cause to be rented any unit in which the tenant is responsible by agreement, implication, or otherwise for direct payment for utility service to the utility company and in which the utility company billing for that service includes any service to common areas of the building or other units or areas used or occupied by persons other than the individual tenant and those occupying the unit with the tenant on the utility account, unless, before offering an initial lease or a renewal lease, accepting a security deposit, or otherwise entering into an agreement with the prospective tenant to let the premises:
(1) The landlord provides the prospective tenant with

a written statement setting forth the specific areas of the building and any appurtenances that are served by the meter that will be in the tenant's name and the nature of the utility uses of those areas, including any that have not been reflected in past utility company billings but that may arise (such as the rental of a neighboring unit that has been vacant, the installation of washers and driers in the basement, or the use of the garage for mechanics);

(2) The landlord provides the prospective tenant with

copies of the utility bills for the unit for the previous 12 months, unless waived by the tenant in writing;

(3) The landlord neither suggests nor requires the

tenant to collect any money for utility bills from neighboring tenants whose utility usage will be reflected in the prospective tenant's utility company billings; and

(4) The landlord sets forth in writing the amount of

the proposed rent reduction, if any, that is offered to compensate for the tenant's payments for utility usage outside of the tenant's unit.

(b) No landlord shall request or cause to be effected a change (i) from landlord-paid master metered utilities to tenant-paid individually metered utilities or (ii) from landlord-paid to tenant-paid utilities, regardless of the metering arrangement, during the term of a lease. The landlord shall provide a minimum of 30 days notice to each affected tenant before effecting such a change in service; for tenants under a lease, the notice shall be provided to the tenants no less than 30 days before the expiration of the lease term. This subsection does not prohibit the landlord and tenant from agreeing to amend the lease to effect such a change; the amendment must be in writing and subscribed by both parties.
(c) Any term or condition in a rental agreement between the landlord and the tenant that is inconsistent with this Section is void and unenforceable.
(d) Nothing in this Section affects the relationship between a utility company and its customers.
(Source: P.A. 87-178.)

(765 ILCS 735/1.3) (from Ch. 80, par. 62.3)
Sec. 1.3. Tenant remedies and burdens of proof.
(a) A residential tenant shall be entitled to recover damages from the landlord for the utility bills rendered in the tenant's name as a result of the landlord's violation of this Act and which the landlord has not paid to the utility company. The tenant shall have the burden of establishing that the tenant was billed for utility service as a result of the landlord's violation of this Act. Upon proof by the tenant that the tenant was billed an amount for service not attributable to the unit or premises occupied by the tenant, the landlord shall be liable to the tenant for 100% of those utility bills. However, this sum shall be reduced by whatever percentage of use that the court finds that the landlord has established to have been attributable to the unit or premises the tenant occupied during the period that the violation continued. The tenant may recover these damages by an action at law or by a counterclaim in any action brought by the landlord against the tenant. The court may treble the damage award when the court finds that the landlord's violation of this Act was knowing or intentional. The tenant may also recover costs and fees, including attorneys fees, if the amount awarded by the court for utility service is in excess of $3,000. The remedies contained in this Act do not limit or supersede any remedies the tenant may have under a lease, contract, or the laws, including the common law, of this State.
(b) This Section shall be prospective in application; the remedies shall not attach to any violation that occurred before July 1, 1992.
(c) Nothing in this Section affects the relationship between a utility company and its customers.
(Source: P.A. 87-178; 87-895.)

(765 ILCS 735/1.4) (from Ch. 80, par. 62.4)
Sec. 1.4. Prohibition on termination of utility service by landlord. No landlord shall cause or request utility service to tenants to be interrupted, discontinued, or terminated in an occupied building (i) by nonpayment of utility bills for which the landlord has assumed responsibility by agreement or by implication (such as where the utilities are master metered) or (ii) by tampering with equipment or lines. This Section does not prohibit temporary utility shutoffs in cases of emergencies such as gas leaks or fire or, upon 7 days written notice to each affected tenant, temporary shutoffs required for building repairs or rehabilitation.
(Source: P.A. 87-177; 87-895.)

(765 ILCS 735/2) (from Ch. 80, par. 63)
Sec. 2. Receivership; utility service termination.
(a) Tenants, upon receiving notice of utility service termination pursuant to Section 1, and utility companies may petition the circuit court, or any court having jurisdiction, for appointment of a receiver of rents due for use and occupancy of the building. No one building may be the subject of more than 2 such petitions in any consecutive 12 month period. The petition shall be served upon the landlord at his or her last known address and upon the utility company which has rendered notice of termination of utility service, except when the utility company is the petitioner. Upon a finding that the tenants' utility service is subject to termination or has been terminated as a result of an amount due and owing by the landlord to the utility company, the court shall appoint a receiver who shall be authorized to collect rents due from the tenants for use and occupancy of the building. The court shall also design a payment plan through which the receiver shall be required to remit to the utility company such portion of the funds as are necessary for payment of current utility bills incurred during the term of the receivership, including any security deposit requested by the utility in accordance with the rules and regulations of the Illinois Commerce Commission. The receiver shall remit the remainder of the collected rents as the court shall direct, taking into consideration the ordinary and necessary expenses of the property including, but not limited to, repair, maintenance, other utility bills, property taxes, arrearages which were the subject of the petition, and any capital expenditures deemed necessary by the court. The landlord or his or her agent shall be liable for arrearages due to the utility company which the court in its payment plan determines cannot feasibly be remitted by the receiver from the collected rents within 12 months.
(b) Within 10 days of the appointment of the receiver, during which time the utility company shall not discontinue service to the building for reason of nonpayment, such receiver shall make a determination as to whether or not the rents due for the use and occupancy of the building can reasonably be expected to be sufficient to pay current bills and to pay any security deposit which may be requested by the utility. Upon a determination by the court that the rents due for the use and occupancy of the building cannot reasonably be expected to be sufficient to pay current bills and to pay any security deposit which may be requested by the utility, such receivership shall be terminated.
(c) In the event that a petition for receivership is filed after utility service has been terminated, service shall be restored as soon as the utility company receives notice that a receiver has been appointed. The receiver shall make all reasonable efforts to provide to the utility access to the building at all times.
(d) Any receivership established pursuant to this Section shall be terminated by the court upon its finding that the arrearage which was the subject of the petition has been satisfied or upon its finding that the income from the building has become insufficient to pay current utility bills and retire the arrearages as ordered by the court and shows no reasonable likelihood of becoming sufficient.
(Source: P.A. 87-177.)

(765 ILCS 735/2.1) (from Ch. 80, par. 63.1)
Sec. 2.1. Tenant damages.
(a) A landlord's violation of Section 1.4 entitles the residential tenant to damages from the landlord in the amount of a 100% abatement of the rental obligation for each month, and prorated for each part of a month, that the utility service was terminated and to consequential damages. The tenant has a duty to mitigate damages.
(b) When utility service is terminated as a result of the landlord's violation of Section 1.4 under circumstances demonstrating the landlord's deliberate or reckless indifference or wilful disregard for the rights of the tenants, or bad faith, the court may additionally award each affected residential tenant in the building statutory damages up to $300 each or the sum of $5,000 divided by the number of affected tenants, whichever is less.
(Source: P.A. 87-177; 87-895.)

(765 ILCS 735/2.2) (from Ch. 80, par. 63.2)
Sec. 2.2. Recovery of damages; costs and fees. In the case of a petition filed on or after July 1, 1992, where termination of utility service is averted as a result of action taken by the utility company or tenant or tenants under Section 2, the petitioner is entitled to recover its costs (including court costs), fees (including attorney's fees), and expenses incurred in connection with bringing the receivership proceeding. The costs, fees, and expenses, and damages recoverable under Section 2.1, may be awarded by the court in the receivership proceeding. The sum awarded by the court to the utility company shall be paid by the receiver to the utility company out of the rents paid to the receiver.
(Source: P.A. 87-177.)

(765 ILCS 735/3) (from Ch. 80, par. 64)
Sec. 3. Notice of utility service termination. The utility company shall notify all tenants of buildings with 3 or more residential apartments of the proposed termination of utility service. This notice shall contain the following information: (1) the specific date, no sooner than 10 days after the notice is rendered, that utility service is subject to termination; (2) a statement of the tenants' statutory right either (A) to pay the utility company the amount due and owing by the landlord and to deduct the amount paid to the utility company from the rent due on the rental agreement or (B) to petition the court for appointment of a receiver to collect the rents due for use and occupancy of the building and remit a portion to the utility company for payment of utility bills; (3) the dollar amount of the utility bills due and owing on the date such notice is given and the average monthly utility bill; and (4) the name and telephone number of any legal services agency within the utility company's service area where the tenants may obtain free legal assistance. Any notice provided to tenants of a building under this Act shall be of a conspicuous size, on red paper, and in at least 14 point bold face type, except that the words "notice of (utility service) termination" shall be in 36 point bold face type if the notice is posted, and shall state:
It is unlawful for the landlord or his or her agent

to alter, deface, tamper with, or remove this notice. A landlord or his or her agent who violates this provision is guilty of a Class C misdemeanor.

(Source: P.A. 87-177.)

(765 ILCS 735/4) (from Ch. 80, par. 65)
Sec. 4. The lessor, landlord or his agent shall not increase rent paid by the lessees or tenants of the building in order to collect all or part of the amount lawfully deducted for utility service pursuant to this Act.
(Source: P.A. 80-1453.)

(765 ILCS 735/5) (from Ch. 80, par. 66)
Sec. 5. Nothing in this Act shall be construed to prevent a utility company from pursuing any other action or remedy that it may have against the lessor, landlord or his agent for any amounts due and owing to the utility company and nothing in this Act shall be construed to prevent a utility company from acting in the interest of public safety.
(Source: P.A. 80-1453.)



765 ILCS 740/ - Tenant Utility Payment Disclosure Act.

(765 ILCS 740/1) (from Ch. 80, par. 351)
Sec. 1. Short title. This Act may be cited as the Tenant Utility Payment Disclosure Act.
(Source: P.A. 87-176.)

(765 ILCS 740/5) (from Ch. 80, par. 355)
Sec. 5. Disclosure of utility payments included in rent.
(a) No landlord may demand payment for master metered public utility services pursuant to a lease provision providing for tenant payment of a proportionate share of public utility service without the landlord first providing the tenant with a copy in writing either as part of the lease or another written agreement of the formula used by the landlord for allocating the public utility payments among the tenants. The total of payments under the formula for the building as a whole for a billing period may not exceed the sum demanded by the public utility. The formula shall include all those that use that public utility service and may reflect variations in apartment size or usage. The landlord shall also make available to the tenant upon request a copy of the public utility bill for any billing period for which payment is demanded. Nothing herein shall preclude a landlord from leasing property to a tenant, including the cost of utilities, for a rental which does not segregate or allocate the cost of the utilities.
(b) No condominium or common interest community association may demand payment for master metered public utility services from a unit owner of a proportionate share for public utility service without the condominium or common interest community association first providing the unit owner with a copy in writing of the formula used by the association for allocating the public utility payments among the unit owners. The total of payments under the formula for the association as a whole for the annual budgeted billing period may not exceed the sum demanded by the public utility, provided however, that the board of directors of the association may direct that any payments received by the association in excess of actual utility bills be applied to other budgeted items having a deficit, or be applied to the association's reserve fund, or be credited to the account of the unit owners for the following year's budget. The formula shall include all those that use that public utility service and may reflect, but is not limited to, percent interest, unit size, or usage. The condominium or common interest community association shall also make available to the unit owner upon request a copy of the public utility bill for any billing period for which payment is demanded. A condominium association shall have the right to establish and maintain a system of master metering of public utility services pursuant to Section 18.4 of the Condominium Property Act. A common interest community association shall have the right to establish and maintain a system of master metering of public utility services pursuant to Section 18.5 of the Condominium Property Act.
(Source: P.A. 87-176; 88-417.)



765 ILCS 742/ - Residential Tenants' Right to Repair Act.

(765 ILCS 742/1)
Sec. 1. Short title. This Act may be cited as the Residential Tenants' Right to Repair Act.
(Source: P.A. 93-891, eff. 1-1-05.)

(765 ILCS 742/5)
Sec. 5. Repair; deduction from rent. If a repair is required under a residential lease agreement or required under a law, administrative rule, or local ordinance or regulation, and the reasonable cost of the repair does not exceed the lesser of $500 or one-half of the monthly rent, the tenant may notify the landlord in writing by registered or certified mail or other restricted delivery service to the address of the landlord or an agent of the landlord as indicated on the lease agreement; if an address is not listed, the tenant may send notice to the landlord's last known address of the tenant's intention to have the repair made at the landlord's expense. If the landlord fails to make the repair within 14 days after being notified by the tenant as provided above or more promptly as conditions require in the case of an emergency, the tenant may have the repair made in a workmanlike manner and in compliance with the appropriate law, administrative rule, or local ordinance or regulation. Emergencies include conditions that will cause irreparable harm to the apartment or any fixture attached to the apartment if not immediately repaired or any condition that poses an immediate threat to the health or safety of any occupant of the dwelling or any common area. After submitting to the landlord a paid bill from an appropriate tradesman or supplier unrelated to the tenant, the tenant may deduct from his or her rent the amount of the bill, not to exceed the limits specified by this Section and not to exceed the reasonable price then customarily charged for the repair. If not clearly indicated on the bill submitted by the tenant, the tenant shall also provide to the landlord in writing, at the time of the submission of the bill, the name, address, and telephone number for the tradesman or supplier that provided the repair services. A tenant may not repair at the landlord's expense if the condition was caused by the deliberate or negligent act or omission of the tenant, a member of the tenant's family, or another person on the premises with the tenant's consent.
(Source: P.A. 93-891, eff. 1-1-05.)

(765 ILCS 742/10)
Sec. 10. Exceptions.
(a) This Act does not apply to public housing as defined in Section 3(b) of the United States Housing Act of 1937, as amended from time to time, and any successor Act.
(b) This Act does not apply to condominiums.
(c) This Act does not apply to not-for-profit corporations organized for the purpose of residential cooperative housing.
(d) This Act does not apply to tenancies other than residential tenancies.
(e) This Act does not apply to owner-occupied rental property containing 6 or fewer dwelling units.
(f) This Act does not apply to any dwelling unit that is subject to the Mobile Home Landlord and Tenant Rights Act.
(Source: P.A. 93-891, eff. 1-1-05.)

(765 ILCS 742/15)
Sec. 15. Tenant liabilities and responsibilities. The tenant is responsible for ensuring that:
(1) the repairs are performed in a workmanlike manner

in compliance with the appropriate law, administrative rule, or local ordinance or regulation;

(2) the tradesman or supplier that is hired by the

tenant to perform the repairs holds the appropriate valid license or certificate required by State or municipal law to make the repair; and

(3) the tradesman or supplier is adequately insured

to cover any bodily harm or property damage that is caused by the negligence or substandard performance of the repairs by the tradesman or supplier.

The tenant is responsible for any damages to the premises caused by a tradesman or supplier hired by the tenant. A tenant shall not be entitled to exercise the remedies provided for in this Act if the tenant does not comply with the requirements of this Section.
(Source: P.A. 93-891, eff. 1-1-05.)

(765 ILCS 742/20)
Sec. 20. Defense to eviction. A tenant may not assert as a defense to an action for rent or eviction that rent was withheld under this Act unless the tenant meets all the requirements provided for in this Act.
(Source: P.A. 93-891, eff. 1-1-05.)

(765 ILCS 742/25)
Sec. 25. Mechanics lien laws. For purposes of mechanics lien laws, repairs performed or materials furnished pursuant to this Act shall not be construed as having been performed or furnished pursuant to authority of or with permission of the landlord.
(Source: P.A. 93-891, eff. 1-1-05.)

(765 ILCS 742/30)
Sec. 30. Home rule. A home rule unit may not regulate residential lease agreements in a manner that diminishes the rights of tenants under this Act. This Section is a limitation under subsection (i) of Section 6 of Article VII of the Illinois Constitution on the concurrent exercise by home rule units of powers and functions exercised by the State.
(Source: P.A. 93-891, eff. 1-1-05.)



765 ILCS 745/ - Mobile Home Landlord and Tenant Rights Act.

(765 ILCS 745/1) (from Ch. 80, par. 201)
Sec. 1. Applicability. This Act shall regulate and determine legal rights, remedies and obligations of the parties to any lease of a mobile home or mobile home lot in a mobile home park containing five or more mobile homes within this State. Any lease, written or oral, shall be unenforceable insofar as any provision thereof conflicts with any provision of this Act.
(Source: P.A. 81-637.)

(765 ILCS 745/2) (from Ch. 80, par. 202)
Sec. 2. Jurisdiction. Any person whether or not a citizen or resident of this State, who owns, holds an ownership or beneficial interest in, uses, manages or possesses real estate situated in this State, submits himself or his personal representative to the jurisdiction of the courts of this State as to any action proceeding for the enforcement of an obligation arising under this Act.
(Source: P.A. 81-637.)

(765 ILCS 745/3) (from Ch. 80, par. 203)
Sec. 3. Definitions. Unless otherwise expressly defined, all terms in this Act shall be construed to have their ordinarily accepted meanings or such meaning as the context therein requires.
(a) "Person" means any legal entity, including but not limited to, an individual, firm, partnership, association, trust, joint stock company, corporation or successor of any of the foregoing.
(b) "Manufactured home" means a factory-assembled, completely integrated structure designed for permanent habitation, with a permanent chassis, and so constructed as to permit its transport, on wheels temporarily or permanently attached to its frame, and is a movable or portable unit that is (i) 8 body feet or more in width, (ii) 40 body feet or more in length, and (iii) 320 or more square feet, constructed to be towed on its own chassis (comprised of frame and wheels) from the place of its construction to the location, or subsequent locations, at which it is connected to utilities for year-round occupancy for use as a permanent habitation, and designed and situated so as to permit its occupancy as a dwelling place for one or more persons, and specifically includes a "manufactured home" as defined in subdivision (53) of Section 9-102 of the Uniform Commercial Code. The term shall include units containing parts that may be folded, collapsed, or telescoped when being towed and that may be expected to provide additional cubic capacity, and that are designed to be joined into one integral unit capable of being separated again into the components for repeated towing. The term excludes campers and recreational vehicles. The words "mobile home" and "manufactured home" are synonymous for the purposes of this Act.
(c) "Mobile Home Park" or "Park" means a tract of land or 2 contiguous tracts of land that contain sites with the necessary utilities for 5 or more mobile homes or manufactured homes. A mobile home park may be operated either free of charge or for revenue purposes.
(d) "Park Owner" means the owner of a mobile home park and any person authorized to exercise any aspect of the management of the premises, including any person who directly or indirectly receives rents and has no obligation to deliver the whole of such receipts to another person.
(e) "Tenant" means any person who occupies a mobile home rental unit for dwelling purposes or a lot on which he parks a mobile home for an agreed upon consideration.
(f) "Rent" means any money or other consideration given for the right of use, possession and occupancy of property, be it a lot, a mobile home, or both.
(g) "Master antenna television service" means any and all services provided by or through the facilities of any closed circuit coaxial cable communication system, or any microwave or similar transmission services other than a community antenna television system as defined in Section 11-42-11 of the Illinois Municipal Code.
(h) "Authority having jurisdiction" means the Illinois Department of Public Health or a unit of local government specifically authorized by statute, rule, or ordinance to enforce this Act or any other statute, rule, or ordinance applicable to the mobile home park or manufactured home community.
(i) "Managing agent" means any person or entity responsible for the operation, management, or maintenance of a mobile home park or manufactured home community.
(Source: P.A. 98-749, eff. 7-16-14; 98-1062, eff. 1-1-15; 99-78, eff. 7-20-15.)

(765 ILCS 745/4) (from Ch. 80, par. 204)
Sec. 4. Requisites for Rental or Offer of Mobile Home or Lot for Rental. No person shall rent or offer for rent any mobile home which does not conform to the sanitation, housing and health codes of the State or of the county or municipality in which the mobile home is located.
No person shall rent or offer for rent any lot in a mobile home park which does not conform to subdivision ordinances of the county or municipality in which the mobile home park is located.
(Source: P.A. 81-637.)

(765 ILCS 745/4a) (from Ch. 80, par. 204a)
Sec. 4a. No park owner, after the effective date of this amendatory Act of 1987, may require a tenant to remove an outside conventional television antenna, or require that a tenant subscribe to and pay for master antenna television services rather than use an outside conventional television antenna. This Section shall not prohibit an owner from supplying free master antenna television services provided that the price of such services, is not made a part of the rent of the tenant. This Section also shall not prohibit a park owner from requiring a tenant to remove an outside conventional television antenna if such owner makes available master antenna television services at no charge above the rental stated in such tenant's lease.
(Source: P.A. 86-627.)

(765 ILCS 745/5) (from Ch. 80, par. 205)
Sec. 5. Exemptions. No mobile home park operated by the State or the Federal Government, or park land owned by either, and no trailer park operated for the use of recreational campers or travel trailers shall be subject to the provisions of this Act.
(Source: P.A. 81-637.)

(765 ILCS 745/6) (from Ch. 80, par. 206)
Sec. 6. Obligation of Park Owner to Offer Written Lease. Except as provided in this Act, no person shall offer a mobile home or lot for rent or sale in a mobile home park without having first exhibited to the prospective tenant or purchaser a copy of the lease applicable to the respective mobile home park, unless the prospective tenant waives this right in writing.
(a) The park owner shall be required, on a date before the date on which the lease is signed, to offer to each present and future tenant a written lease for a term of not less than 24 months, unless the prospective tenant waives that right and the parties agree to a different term subject to existing leases which shall be continued pursuant to their terms.
(b) Tenants in possession on the effective date of this Act shall have 30 days after receipt of the offer for a written lease within which to accept or reject such offer; during which period, the rent may not be increased or any other terms and conditions changed, except as permitted under this Act; providing that if the tenant has not so elected he shall vacate within the 30 day period.
(c) The park owner shall notify his tenants in writing not later than 30 days after the effective date of this Act, that a written lease shall be available to the tenant and that such lease is being offered in compliance with and will conform to the requirements of this Act.
(d) The park owner shall give 90 days' notice of any rent increase and no rent increase shall go into effect until 90 days after the notice. Upon receipt of the notice of the rent increase, a tenant shall have 30 days in which to accept or reject the rent increase. If the tenant rejects the rent increase, the tenant must notify the park owner of the date on which the tenant will vacate the premises, which shall be a date before the effective date of the rent increase.
(e) The park owner may provide for a specified rent increase between the first and second years of the lease.
(f) The park owner may offer a month-to-month tenancy agreement option to a tenant not wishing to make a long-term commitment if the tenant signs a written statement acknowledging that the park owner offered the tenant a longer term lease but the tenant chose instead to agree to only a month-to-month tenancy agreement. If the tenant declines to sign either a lease or a statement acknowledging that a lease was offered, the park owner shall sign and deliver to the tenant a statement to that effect. Any month-to-month tenancy agreement must provide a minimum of 90 days' notice to the tenant before any rent increase is effective.
(g) A prospective tenant who executes a lease pursuant to this Section may cancel the lease by notifying the park owner in writing within 3 business days after the prospective tenant's execution of the lease, unless the prospective tenant waives in writing this right to cancel the lease or waives this right by taking possession of the mobile home or the lot. The park owner shall return any security deposit or rent paid by the prospective tenant within 10 days after receiving the written cancellation.
(h) The maximum amount that a park owner may recover as damages for a tenant's early termination of a lease is the amount due under the lease, less any offset or mitigation through a re-lease.
(i) A tenant in possession of a mobile home or lot who is not subject to a current lease on the effective date of this amendatory Act of the 95th General Assembly shall be offered a lease by the park owner within 90 days after the effective date of this amendatory Act of the 95th General Assembly. Tenants in possession on the effective date of this amendatory Act of the 95th General Assembly shall have 30 days after receipt of the offer for a written lease within which to accept or reject the offer, during which period the rent may not be increased or any other terms and conditions changed, except as permitted under this Act; provided that if the tenant has not so elected he or she shall vacate within the 30-day period.
(Source: P.A. 95-383, eff. 1-1-08.)

(765 ILCS 745/6.3)
Sec. 6.3. Temporary Tenant. If a tenant suffers from an illness or disability that requires the tenant to temporarily leave the mobile home park, the park owner shall allow a relative or relatives, designated by the tenant or the tenant's legal guardian or representative, to live in the home for a period of up to 90 days as temporary occupants if the following conditions are met:
(1) The tenant must provide documentation of the

disability or illness by a licensed physician dated within the past 60 days;

(2) The temporary occupant must meet all

qualifications other than financial, including age in a community that provides housing for older persons, and the terms of the lease and park rules must continue to be met; as used in this item (2), "housing for older persons" has the meaning ascribed to that term in Section 3-106 of the Illinois Human Rights Act; and

(3) At least 5 days before occupancy, the temporary

occupant must submit an application for residency to the park owner by which the temporary occupant provides all information required to confirm that the temporary occupant meets community requirements.

After the 90-day temporary occupancy period, the temporary occupant shall be required to provide documentation of ongoing financial ability to pay the costs relative to occupancy.
(Source: P.A. 95-383, eff. 1-1-08.)

(765 ILCS 745/6.4)
Sec. 6.4. Rent Deferral Program. A tenant or co-tenants may defer, for up to one year, payment of the amount by which the rent has most recently been increased if the tenant or co-tenants provide proof of inability to pay the increased rent amount by meeting the following requirements within 30 days of the date on which the tenant or co-tenants receive either a new lease or a notice of rent increase:
(1) The tenant or co-tenants attest, by sworn

affidavit, that they shall diligently proceed to list their mobile home with a licensed sales entity and market it for sale;

(2) The tenant or co-tenants attest, by sworn

affidavit, that the proposed new lease amount will exceed 45% of the tenant's or co-tenants' current taxable and non-taxable income, from whatever source derived; and

(3) The tenant or co-tenants provide verification in

the form of a tax return and other such documents as may be required to independently verify the annual income and assets of the tenant or co-tenants.

If the tenant or co-tenants meet the above requirements, the tenant or co-tenants may continue to reside in the mobile home for a period of up to 12 months or the date on which the tenant or co-tenants sell the mobile home to a new tenant approved by the park owner, whichever date is earlier. The tenant or co-tenants must remain current on all rent payments at the rental amount due before the notice of the rent increase. The tenant or co-tenants shall be required to pay, upon sale of the home, the deferred rent portion which represents the difference between the actual monthly rental amount paid starting from the effective date of the rent increase and the monthly amount due per the rent increase notice without any additional interest or penalty charges.
(Source: P.A. 95-383, eff. 1-1-08.)

(765 ILCS 745/6.5)
Sec. 6.5. Disclosure. A park owner must disclose in writing the following with every lease or sale and upon renewal of a lease of a mobile home or lot in a mobile home park or manufactured home community:
(1) the rent charged for the mobile home or lot in

the past 5 years;

(2) the park owner's responsibilities with respect to

the mobile home or lot;

(3) information regarding any fees imposed in

addition to the base rent;

(4) information regarding late payments;
(5) information regarding any privilege tax that is

applicable;

(6) information regarding security deposits,

including the right to the return of security deposits and interest as provided in Section 18 of this Act;

(7) information on a 3-year rent increase projection

which includes the 2 years of the lease and the year immediately following. The basis for such rent increases may be a fixed amount, a "not to exceed" amount, a formula, an applicable index, or a combination of these methodologies as elected by the park owner. These increases may be in addition to all the non-controllable expenses including, but not limited to, property taxes, government assessments, utilities, and insurance;

(8) the name of the legal entity that owns the

manufactured home community or mobile home park, and either: (a) the name, address, and telephone number of the property manager or designated agent for the manufactured home community or mobile home park; or (b) the address and telephone number of the legal entity that owns the manufactured home community or mobile home park, if the manufactured home community or mobile home park does not have a property manager or designated agent; and

(9) information contained in any inspection notice

required to be posted under subsection (b) of Section 6.7 of this Act.

The park owner must update the written disclosure at least once per year. The park owner must advise tenants who are renewing a lease of any changes in the disclosure from any prior disclosure. Within 20 days after the closing of a purchase and sale of a manufactured home community or mobile home park that results in a change in the owner, the purchaser or the representative of the purchaser must provide written notice to each homeowner of the new owner and either: (i) the name, address, and telephone number of the property manager or designated agent for the manufactured home community or mobile home park; or (ii) the address and telephone number of the legal entity that owns the manufactured home community or mobile home park if the manufactured home community or mobile home park does not have a property manager or designated agent. The written notice may be provided by hand delivery to the resident's home, by United States mail or a recognized courier service, by posting in the office of the custodian of the park or in the clubhouse or other area of the park where park residents gather, or by posting on a community bulletin board.
The changes to this Section by this amendatory Act of the 98th General Assembly apply to disclosures made and changes of ownership that take place on or after January 1, 2015.
(Source: P.A. 98-1062, eff. 1-1-15.)

(765 ILCS 745/6.6)
Sec. 6.6. Notice of bankruptcy or foreclosure proceedings. If a bankruptcy case is commenced by or against a park owner by the filing of a voluntary or involuntary petition under Title 11 of the United States Code, if a receiver is appointed by a court of competent jurisdiction in a case filed by or against a park owner, or if a foreclosure proceeding is initiated against the park property by a creditor of the park owner, then: (i) the park owner shall provide written notice of the commencement of the bankruptcy or foreclosure to the tenant within 30 days of process having been properly served upon the park owner notifying the park owner of the commencement of the case or proceeding, or, with respect to a voluntary petition filed by the park owner under Title 11 of the United States Code, within 30 days of the park owner's filing of the petition; and (ii) the receiver shall notify all tenants of the park of its appointment in accordance with the provisions of subsection (f) of Section 15-1704 of the Code of Civil Procedure. The park owner shall cause the written notice from the park owner required by subclause (i) of the immediately preceding sentence to be served by delivering a copy to the known occupant or by leaving the notice with some person of the age of 13 years or upwards who is residing on or in the leased premises or who is in possession of the leased premises or by sending a copy of the notice to the known occupant by first-class mail addressed to the occupant by the name known to the park owner.
(Source: P.A. 98-1062, eff. 1-1-15.)

(765 ILCS 745/6.7)
Sec. 6.7. Violations; inspection reports; postings; penalty.
(a) Any nonconformance with a statute, rule, or ordinance applicable to the mobile home park or manufactured home community constitutes a violation. The authority having jurisdiction shall identify violations in an inspection report. The inspection report shall be served upon the park owner or managing agent in person or by certified United States mail, return receipt requested, postage prepaid.
(b) The park owner or its managing agent shall post in a conspicuous place any inspection report received from the authority having jurisdiction regarding health and life safety violations as defined in rules promulgated by the Illinois Department of Public Health. The inspection report shall be posted beginning the business day after the date by which the violation or violations must be corrected as set forth in the inspection report issued by the authority having jurisdiction. The posting may be removed only when:
(1) the authority having jurisdiction has issued

written authorization to remove the posting; or

(2) the park owner or its managing agent has

corrected the violation or violations, served notice to the authority having jurisdiction that the violation or violations have been corrected by submitting such documentation or affidavit as may be necessary to substantiate the correction by certified United States mail, return receipt requested, postage prepaid, and no less than 15 days have expired from the mailing date of the notice to the authority having jurisdiction.

(c) Nothing in this Act may be construed to diminish, impair, or otherwise affect the authority of the authority having jurisdiction to charge violations under the Mobile Home Park Act or any other statute, rule, or ordinance applicable to the mobile home park or manufactured home community.
(d) Failure to comply with the requirements of this Section subjects the park owner or managing agent to a $250 penalty. The penalty shall be payable to the authority having jurisdiction which issued the inspection report citing violations.
(e) For purposes of enforcement of this Section by the Illinois Department of Public Health, the Illinois Administrative Procedure Act is hereby expressly adopted. The Illinois Department of Public Health has the authority to promulgate rules to enforce this Section.
(f) For purposes of enforcement of this Section by any authority having jurisdiction other than the Illinois Department of Public Health, the authority having jurisdiction has the authority to adopt ordinances to enforce this Section.
(Source: P.A. 98-1062, eff. 1-1-15.)

(765 ILCS 745/7) (from Ch. 80, par. 207)
Sec. 7. Effect of Unsigned Lease. If the tenant shall fail to sign a written lease which has been signed and tendered to him by the owner and shall further provide the owner with a rejection in writing of such offer, the tenant's continuation of possession and payment of rent without reservation shall constitute an acceptance of the lease with the same effect as if it had been signed by the tenant.
(Source: P.A. 81-637.)

(765 ILCS 745/8) (from Ch. 80, par. 208)
Sec. 8. Renewal of Lease.
(a) Every lease of a mobile home or lot in a mobile home park shall contain an option which automatically renews the lease; unless:
(1) the tenant shall notify the owners 30 days prior

to the expiration of the lease that he does not intend to renew the lease;

(2) the park owner shall notify the tenant 30 days

prior to the expiration of the lease that the lease will not be renewed and specify in writing the reasons, such as violations of park rules, health and safety codes or irregular or non-payment of rent;

(3) the park owner elects to cease the operation of

either all or a portion of the mobile home park; or

(4) the park owner seeks to change the terms of the

agreement pursuant to subsection (b) in which case the procedures set forth in subsection (b) shall apply, unless the only change is in the amount of rent, in which case it is sufficient if the park owner provides a letter notice to the tenant stating the changed rent amount; any notice of a change in the amount of rent shall advise the tenant that the tenant will be given a copy of the lease, upon request, at no charge and that no other changes in the lease are allowed.

(b) If there is no change in the lease, the park owner must provide the tenant with a letter notice stating there will be no change in the lease terms unless a new lease is signed. If there is a change in the rent, the park owner must offer to provide the tenant a copy of the lease without charge upon request.
(c) All notices required under this Section shall be by first class mail or personal service.
(Source: P.A. 95-383, eff. 1-1-08.)

(765 ILCS 745/8.5)
Sec. 8.5. Park Closure. If a park owner elects to cease the operation of either all or a portion of the mobile home park, the tenants shall be entitled to at least 12 months' notice of such ceasing of operations. If 12 months or more remain on the existing lease at the time of notice, the tenant is entitled to the balance of the term of his or her lease up to the date of the closing. If less than 12 months remain in the term of his or her lease, the tenant is entitled to the balance of his or her lease plus a written month-to-month tenancy and rent must remain at the expiring lease rate to provide him or her with a full 12 months' notice.
(Source: P.A. 95-383, eff. 1-1-08.)

(765 ILCS 745/9) (from Ch. 80, par. 209)
Sec. 9. The Terms of Fees and Rents. The terms for payment of rent shall be clearly set forth and all charges for services, ground or lot rent, unit rent, or any other charges shall be specifically itemized in the lease and in all billings of the tenant by the park owner.
The owner shall not change the rental terms nor increase the cost of fees, except as provided herein.
The park owner shall not charge a transfer or selling fee as a condition of sale of a mobile home that is going to remain within the park unless a service is rendered.
Rents charged to a tenant by a park owner may be increased upon the renewal of a lease. Notification of an increase shall be delivered 90 days prior to expiration of the lease.
The park owner shall not charge or impose upon a tenant any fee or increase in rent which reflects the cost to the park owner of any fine, forfeiture, penalty, money damages, or fee assessed or awarded by a court of law against the park owner, including any attorney's fees and costs incurred by the park owner in connection therewith unless the fine, forfeiture, penalty, money damages, or fee was incurred as a result of the tenant's actions.
(Source: P.A. 95-383, eff. 1-1-08.)

(765 ILCS 745/9.5)
Sec. 9.5. Abandoned or Repossessed Properties. In the event of the sale of abandoned or repossessed property, the park owner shall, after payment of all outstanding rent, fees, costs, and expenses to the community, pay any remaining balance to the title holder of the abandoned or repossessed property. If the tenant cannot be found through a diligent inquiry after 90 days, then the funds shall be forfeited. As used in this Section, "diligent inquiry" means sending a notice by certified mail to the last known address.
(Source: P.A. 95-383, eff. 1-1-08.)

(765 ILCS 745/10) (from Ch. 80, par. 210)
Sec. 10. Waiver of Provisions. Any provision of a lease whereby any provisions of this Act are waived is declared void.
(Source: P.A. 81-637.)

(765 ILCS 745/11) (from Ch. 80, par. 211)
Sec. 11. Provisions of mobile home park leases. Any lease hereafter executed or currently existing between an owner and tenant in a mobile home park in this State shall also contain, or shall be made to contain, the following covenants binding the owner at all times during the term of the lease to:
(a) identify to each tenant prior to his occupancy

the lot area for which he will be responsible;

(b) keep all exterior property areas not in the

possession of a tenant, but part of the mobile home park property, free from the species of weeds and plant growth which are generally noxious or detrimental to the health of the tenants;

(c) maintain all electrical, plumbing, gas or other

utilities provided by him in good working condition with the exception of emergencies after which repairs must be completed within a reasonable period of time;

(d) maintain all subsurface water and sewage lines

and connections in good working order;

(e) respect the privacy of the tenants and if only

the lot is rented, agree not to enter the mobile home without the permission of the mobile home owner, and if the mobile home is the property of the park owner, to enter only after due notice to the tenant, provided, the park owner or his representative may enter without notice in emergencies;

(f) maintain all roads within the mobile home park in

good condition;

(g) include a statement of all services and

facilities which are to be provided by the park owner for the tenant, e.g. lawn maintenance, snow removal, garbage or solid waste disposal, recreation building, community hall, swimming pool, golf course, laundromat, etc.;

(h) disclose the full names and addresses of all

individuals in whom all or part of the legal or equitable title to the mobile home park is vested, or the name and address of the owners' designated agent;

(i) provide a custodian's office and furnish each

tenant with the name, address and telephone number of the custodian and designated office.

(Source: P.A. 90-655, eff. 7-30-98.)

(765 ILCS 745/12) (from Ch. 80, par. 212)
Sec. 12. Lease prohibitions. No lease hereafter executed or currently existing between a park owner and tenant in a mobile home park or manufactured home community in this State shall contain any provision:
(a) Permitting the park owner to charge a penalty fee

for late payment of rent without allowing a tenant a minimum of 5 days beyond the date the rent is due in which to remit such payment;

(b) Permitting the park owner to charge an amount in

excess of one month's rent as a security deposit;

(c) Requiring the tenant to pay any fees not

specified in the lease;

(d) Permitting the park owner to transfer, or move, a

mobile home to a different lot, including a different lot in the same mobile home park or manufactured home community, during the term of the lease;

(e) Waiving the homeowner's right to a trial by jury.
If one provision of a lease is invalid, that does not affect the validity of the remaining provisions of the lease.
(Source: P.A. 98-1062, eff. 1-1-15.)

(765 ILCS 745/12a) (from Ch. 80, par. 212a)
Sec. 12a. No lease hereafter executed between a mobile home park owner and a tenant in such a park in this State shall contain any provision requiring the tenant to purchase a mobile home from the park owner, or requiring that if the tenant purchases any mobile home during the lease term that such mobile home must be purchased from the park owner, and no such requirement shall be made as a condition precedent to entering into a lease agreement with any such tenant.
(Source: P.A. 85-1214.)

(765 ILCS 745/13) (from Ch. 80, par. 213)
Sec. 13. Tenant's Duties. The tenant shall agree at all times during the tenancy to:
(a) Keep the mobile home unit, if he rents such, or the exterior premises if he rents a lot, in a clean and sanitary condition, free of garbage and rubbish;
(b) Refrain from the storage of any inoperable motor vehicle;
(c) Refrain from washing all vehicles except at an area designated by park management;
(d) Refrain from performing any major repairs of motor vehicles at any time;
(e) Refrain from the storage of any icebox, stove, building material, furniture or similar items on the exterior premises;
(f) Keep the supplied basic facilities, including plumbing fixtures, cooking and refrigeration equipment and electrical fixtures in a leased mobile home unit in a clean and sanitary condition and be responsible for the exercise of reasonable care in their proper use and operation;
(g) Not deliberately or negligently destroy, deface, damage, impair or remove any part of the premises or knowingly permit any person to do so;
(h) Conduct himself and require other persons on the premises with his consent to conduct themselves in a manner that will not affect or disturb his neighbors' peaceful enjoyment of the premises;
(i) Abide by all the rules or regulations concerning the use, occupation and maintenance of the premises; and
(j) Abide by any reasonable rules for guest parking which are clearly stated.
(Source: P.A. 97-813, eff. 7-13-12.)

(765 ILCS 745/14) (from Ch. 80, par. 214)
Sec. 14. Rules and regulations of park. Rules and regulations promulgated and adopted by the park owner are enforceable against a tenant only if:
(a) A copy of all rules and regulations was delivered by the park owner to the tenant prior to his signing the lease;
(b) The purpose of such rules and regulations is to promote the convenience, safety and welfare of the tenants, preserve park property from damage or to fairly distribute park services and facilities to the tenants;
(c) They are reasonably related to the purpose for which adopted;
(d) They apply to all tenants in a fair manner;
(e) They are sufficiently explicit in prohibition, direction or limitation of the tenant's conduct to fairly inform him of what he must or must not do to comply; and
(f) They are not for the purpose of evading the obligation of the park owner.
A rule or regulation adopted during the term of a lease is enforceable against the tenant only if 30 days written notice of its adoption is given the tenant and such rule or regulation is not in violation of the terms and conditions of the lease.
(Source: P.A. 81-637.)

(765 ILCS 745/14-1) (from Ch. 80, par. 214-1)
Sec. 14-1. The Department of Public Health shall produce and distribute a pamphlet setting forth clearly, and in detail, the tenant's and park operator's rights and obligations under this Act. The pamphlet shall be produced within 90 days of the effective date of this amendatory Act of 1992.
Each park owner shall make these pamphlets available to all current tenants within 60 days after receiving the pamphlets. This requirement may be satisfied by distributing or mailing the pamphlets to each tenant. All new tenants shall be offered a pamphlet at or before the time at which they are offered a written lease.
A violation of the provisions of this Section shall not render any lease void or voidable nor shall it constitute:
(1) A defense to any action or proceeding to enforce

the lease.

(2) A defense to any action or proceeding for breach

of the lease.

(Source: P.A. 87-1078.)

(765 ILCS 745/14.2)
Sec. 14.2. Relocation plan. The Department of Public Health shall facilitate the development of a plan to address the relocation efforts of manufactured home or mobile home owners who are compelled to relocate due to (i) the sale of the manufactured home community or mobile home park in which they live to a person or entity which will use the property for a use other than as a manufactured home community or mobile home park or (ii) the closure of or the cessation of the operation of the manufactured home community or mobile home park in which they live. The plan shall be developed in cooperation with members of the General Assembly, manufactured home owners, mobile home owners, manufactured home community owners, mobile home park owners, and the respective statewide organizations that represent manufactured home owners, mobile home owners, manufactured home community owners, or mobile home park owners. Both the Illinois Department of Public Health and the Illinois Housing Development Authority will participate in this collaborative effort by providing office space for meetings and information on matters that arise in which the agencies have expertise, such as issues relating to public health and options for affordable housing, respectively. The plan shall include provisions for the special counseling of manufactured home or mobile home owners displaced from the manufactured home community or mobile home park in which they live; the relocation or shelter needs of displaced manufactured home or mobile home owners; and the creation of a Manufactured Housing Relocation Fund. The plan may include proposed legislation. No later than October 1, 2011, the plan and any proposed legislation shall be submitted to the President of the Senate, the Senate Minority Leader, the Speaker of the House of Representatives, and the House Minority Leader.
(Source: P.A. 97-536, eff. 8-23-11.)

(765 ILCS 745/15) (from Ch. 80, par. 215)
Sec. 15. Statutory grounds for eviction. A park owner may terminate the lease and evict a tenant for any one or more of the following acts:
(a) Non-payment of rent due;
(b) Failure to comply with the park rules;
(c) Failure to comply with local ordinances and State laws regulating mobile homes.
(Source: P.A. 81-637.)

(765 ILCS 745/16) (from Ch. 80, par. 216)
Sec. 16. Improper grounds for eviction. The following conduct by a tenant shall not constitute grounds for eviction or termination of the lease, nor shall an eviction order be entered against a tenant:
(a) As a reprisal for the tenant's effort to secure

or enforce any rights under the lease or the laws of the State of Illinois, or its governmental subdivisions of the United States;

(b) As a reprisal for the tenant's good faith

complaint to a governmental authority of the park owner's alleged violation of any health or safety law, regulation, code or ordinance, or State law or regulation which has as its objective the regulation of premises used for dwelling purposes;

(c) As a reprisal for the tenant's being an organizer

or member of, or involved in any activities relative to a home owners association.

(Source: P.A. 100-173, eff. 1-1-18.)

(765 ILCS 745/17) (from Ch. 80, par. 217)
Sec. 17. Notice required by Law. The following notice shall be printed verbatim in a clear and conspicuous manner in each lease or rental agreement of a mobile home or lot:
"IMPORTANT NOTICE REQUIRED BY LAW:
The rules set forth below govern the terms of your lease of occupancy arrangement with this mobile home park. The law requires all of these rules and regulations to be fair and reasonable, and if not, such rules and regulations cannot be enforced against you.
You may continue to reside in the park as long as you pay your rent and abide by the rules and regulations of the park. You may only be evicted for non-payment of rent, violation of laws, or for violation of the rules and regulations of the park and the terms of the lease.
If this park requires you to deal exclusively with a certain fuel dealer or other merchant for goods or service in connection with the use or occupancy of your mobile home or on your mobile home lot, the price you pay for such goods or services may not be more than the prevailing price in this locality for similar goods and services.
You may not be evicted for reporting any violations of law or health and building codes to boards of health, building commissioners, the department of the Attorney General or any other appropriate government agency."
(Source: P.A. 81-637.)

(765 ILCS 745/18) (from Ch. 80, par. 218)
Sec. 18. Security deposit; Interest.
(a) If the lease requires the tenant to provide any deposit with the park owner for the term of the lease, or any part thereof, said deposit shall be considered a Security Deposit. Security Deposits shall be returned in full to the tenant, provided that the tenant has paid all rent due in full for the term of the lease and has caused no actual damage to the premises.
The park owner shall furnish the tenant, within 15 days after termination or expiration of the lease, an itemized list of the damages incurred upon the premises and the estimated cost for the repair of each item. The tenant's failure to object to the itemized list within 15 days shall constitute an agreement upon the amount of damages specified therein. The park owner's failure to furnish such itemized list of damages shall constitute an agreement that no damages have been incurred upon the premises and the entire security deposit shall become immediately due and owing to the tenant.
The tenant's failure to furnish the park owner a forwarding address shall excuse the park owner from furnishing the list required by this Section.
(b) A park owner of any park regularly containing 25 or more mobile homes shall pay interest to the tenant, on any deposit held by the park owner, computed from the date of the deposit at a rate equal to the interest paid by the largest commercial bank, as measured by total assets, having its main banking premises in this State on minimum deposit passbook savings accounts as of December 31 of the preceding year on any such deposit held by the park owner for more than 6 months. However, in the event that any portion of the amount deposited is utilized during the period for which it is deposited in order to compensate the owner for non-payment of rent or to make a good faith reimbursement to the owner for damage caused by the tenant, the principal on which the interest accrues may be recomputed to reflect the reduction for the period commencing on the first day of the calendar month following the reduction.
The park owner shall, within 30 days after the end of each 12-month period, pay to the tenant any interest owed under this Section in cash, provided, however, that the amount owed may be applied to rent due if the owner and tenant agree thereto.
A park owner who willfully fails or refuses to pay the interest required by this Act shall, upon a finding by a circuit court that he willfully failed or refused to pay, be liable for an amount equal to the amount of the security deposit, together with court costs and a reasonable attorney's fee.
(c) A park owner, as landlord, shall hold in trust all security deposits received from a tenant in one or more banks, savings banks, or credit unions, the accounts of which are insured by the Federal Deposit Insurance Corporation, the National Credit Union Administration Share Insurance Fund, or other applicable entity under law. A security deposit and the interest due under subsection (b) of this Section is the property of the tenant until the deposit is returned to the tenant or used to compensate, or applied to the tenant's obligations to, the park owner, as landlord, in accordance with the lease or applicable State and local law. The security deposit shall not be commingled with the assets of the park owner, and shall not be subject to the claims of any creditor of the park owner or any party claiming an interest in the deposit through the park owner, including a foreclosing mortgagee or trustee in bankruptcy; provided that this subsection does not prevent a foreclosing mortgagee, receiver, or trustee from taking over control of the applicable bank account holding the security deposits, which may include moving the security deposits to another bank account meeting the requirements of this Section, provided that the mortgagee, receiver, or trustee:
(1) shall continue to hold the security deposits in

trust as provided in, and subject to, the provisions of this Section; and

(2) is entitled to use a security deposit to

compensate, and apply a security deposit to discharge the obligations of the tenant to, the park owner as permitted by the lease or applicable State and local law.

(Source: P.A. 98-1062, eff. 1-1-15.)

(765 ILCS 745/19) (from Ch. 80, par. 219)
Sec. 19. Purchase of Goods and Services. (a) No park owner shall restrict a tenant in his choice of a seller of fuel, furnishings, accessories or goods or services connected with a mobile home unless such restriction is necessary to protect the health or safety of the park residents. The park owner may determine by rule or regulation the style or quality of exterior equipment to be purchased by the tenant from a vendor of the tenant's choosing.
Provided that no park owner shall be required to permit service vehicles in the park in such numbers and with such frequency that a danger is created for pedestrian traffic in the park.
(b) No park owner shall require as a condition of tenancy or continued tenancy for a tenant to purchase fuel oil or bottled gas from any particular fuel oil or bottled gas dealer or distributor.
Provided that this Section shall not apply to a park owner who provides a centralized distribution system for fuel oil or bottled gas, or both, for residents therein. No park owner providing a centralized distribution system shall charge residents more than a reasonable retail price.
(Source: P.A. 81-637.)

(765 ILCS 745/20) (from Ch. 80, par. 220)
Sec. 20. Gifts, Donations, Bonus, Gratuity, Etc. (a) Any park owner who, directly or indirectly, receives, collects or accepts from any person any donation, gratuity, bonus or gift, in addition to lawful charges, upon the representation that compliance with the request or demand will facilitate, influence or procure an advantage in entering into an agreement, either oral or written, for the lease or rental of real property, or contract of sale of a mobile home, or any park owner or his representative, who refuses to enter into such lease or contract of sale unless he receives, directly or indirectly, a donation, gratuity, bonus or gift, or any park owner or his representative who directly or indirectly aids, abets, requests or authorizes any other person to violate any provision of this Section, commits a violation of this Act.
(b) Any person who pays such donation, gratuity, bonus or gift may recover twice its value, together with costs of the action, against any such person in violation of this Section.
(Source: P.A. 81-637.)

(765 ILCS 745/20.5)
Sec. 20.5. Publication of false or misleading information; remedies. Any person who pays anything of value toward the purchase of a mobile home or placement of a mobile home in a mobile home park located in this State in reasonable reliance upon any material statement or information that is false or misleading and published by or under authority from the park owner or developer in advertising and promotional materials, including, but not limited to, a prospectus, the items required as exhibits to a prospectus, brochures, and newspaper advertising, shall have a cause of action to rescind the contract or collect damages from the developer, park owner, or mobile home dealer for her or his loss.
(Source: P.A. 93-1043, eff. 6-1-05.)

(765 ILCS 745/21) (from Ch. 80, par. 221)
Sec. 21. Remedies, Tenants. If the park owner fails to substantially conform to the lease agreement or fails to substantially comply with any code, statute, ordinance or regulation governing the operation of a mobile home park or the maintenance of the premises, the tenant may, on written notice to the park owner, terminate the lease and vacate the premises at any time during the first 30 days of occupancy. After the expiration of said 30 days the tenant may terminate the lease only if he has remained in possession in reliance upon the park owner's written promise to correct all or any part of the condition which would justify termination by the tenant under this Section.
Any condition which deprives the tenant of substantial benefit and enjoyment which the park owner shall fail to remedy within 30 days after having received notice in writing of such condition shall constitute grounds for the tenant to terminate the lease and vacate the premises. No such notice shall be required where the condition renders the mobile home uninhabitable or poses an imminent threat to the health, welfare and safety of any occupant.
If such condition was proximately caused by the willful or negligent act or omission of the park owner, the tenant may recover any damages sustained as a result of the condition including, but not limited to, reasonable expenditures necessary to obtain adequate substitute housing while the mobile home is uninhabitable.
The tenant may sue to enforce all Sections of this Act and the court may award damages or grant any injunctive or other relief.
(Source: P.A. 81-1509.)

(765 ILCS 745/22) (from Ch. 80, par. 222)
Sec. 22. Remedies, park owner. A park owner may, any time rent is overdue, notify the tenant in writing that unless payment is made within the time specified in the notice, not less than 5 days after receipt thereof, the lease will be terminated. If the tenant remains in default, the park owner may institute legal action for recovery of possession, rent due and any damages.
If the tenant breaches any provision of the lease or rules and regulations of the mobile home park, the park owner shall notify the tenant in writing of his breach. Such notice shall specify the violation and advise the tenant that if the violation shall continue for more than 24 hours after receipt of such notice the park owner may terminate the lease.
If the tenant breaches any provision of the lease or rules and regulations of the mobile home park, the park owner shall give the tenant written notice specifying in writing the reason for any fine that may be imposed on the tenant. As used in this Section, "fine" does not include fees that are imposed on a tenant for services or products provided by the park owner to the tenant. If a fine is imposed on a tenant, the following applies for 45 days after written notice of the fine is delivered to the tenant:
(1) non-payment of a fine shall not be grounds for

refusal to accept a rent payment; and

(2) the fine shall not be deducted from a rent

payment.

Acceptance of a rent payment shall not be construed as a waiver of an unpaid fine.
(Source: P.A. 99-731, eff. 1-1-17.)

(765 ILCS 745/23) (from Ch. 80, par. 223)
Sec. 23. Termination of Lease. If a tenant shall remain in possession of the premises after the expiration of his lease without having notified the park owner of his acceptance or rejection of a renewal of the lease and without the park owner's consent, the tenant shall pay to the park owner a sum, not to exceed twice the monthly rental under the previous lease, computed and pro-rated daily for each day he shall remain in possession.
(Source: P.A. 81-637.)

(765 ILCS 745/24) (from Ch. 80, par. 224)
Sec. 24. Sale of Mobile Home. The park owner shall be enjoined and restrained from prohibiting, limiting, restricting, obstructing or in any manner interfering with the freedom of any mobile home owner to:
(a) Sell his mobile home to a purchaser of his choice, provided that the park owner shall be allowed to promulgate any general qualifications or lawful restrictions on park residents which limit or define the admission of entrants to the park. The purchaser, prior to closing, must obtain a written and signed lease;
(b) Employ or secure the services of an independent salesperson in connection with the sale of said mobile home, providing that said salesperson collects and remits all governmental taxes.
The park owner is prohibited from imposing any fee, charge or commission for the sale of a mobile home, except when a mobile home owner requests the park owner or his agent to assist in securing a purchaser for his mobile home. A commission may be accepted for such service subject only to the following conditions:
(1) That the exact amount of commission or fee shall be a percentage of the actual sales price of the mobile home; and
(2) That the maximum percentage figure for the services in the resale of the mobile home by park owner or his agent shall be set forth in writing prior to the sale.
The park owner is prohibited from requiring, upon the sale by a tenant of a mobile home to a qualified purchaser, the removal from the park of such mobile home unless the mobile home is less than 12 feet wide or is significantly deteriorated and in substantial disrepair, in which case the park owner shall bear the burden of demonstrating such fact and must, prior to sale, have given the tenant written notice thereof, and that unless first corrected, removal will be required upon sale.
(Source: P.A. 85-998.)

(765 ILCS 745/25) (from Ch. 80, par. 225)
Sec. 25. Meetings of Tenants. Meetings by tenants relating to mobile home living shall not be subject to prohibition by the park owner if such meetings are held at reasonable hours and when facilities are available and not otherwise in use.
(Source: P.A. 81-637.)

(765 ILCS 745/26) (from Ch. 80, par. 226)
Sec. 26. This Act shall be cited as the "Mobile Home Landlord and Tenant Rights Act".
(Source: P.A. 83-1083.)



765 ILCS 750/ - Safe Homes Act.

(765 ILCS 750/1)
Sec. 1. Short title. This Act may be cited as the Safe Homes Act.
(Source: P.A. 94-1038, eff. 1-1-07.)

(765 ILCS 750/5)
Sec. 5. Purpose. The purpose of this Act is to promote the State's interest in reducing domestic violence, dating violence, sexual assault, and stalking by enabling victims of domestic or sexual violence and their families to flee existing dangerous housing in order to leave violent or abusive situations, achieve safety, and minimize the physical and emotional injuries from domestic or sexual violence, and to reduce the devastating economic consequences thereof.
(Source: P.A. 94-1038, eff. 1-1-07.)

(765 ILCS 750/10)
Sec. 10. Definitions. For purposes of this Act:
"Domestic violence" means "abuse" as defined in Section 103 of the Illinois Domestic Violence Act of 1986 by a "family or household member" as defined in Section 103 of the Illinois Domestic Violence Act of 1986.
"Landlord" means the owner of a building or the owner's agent with regard to matters concerning landlord's leasing of a dwelling.
"Sexual violence" means any act of sexual assault, sexual abuse, or stalking of an adult or minor child, including but not limited to non-consensual sexual conduct or non-consensual sexual penetration as defined in the Civil No Contact Order Act and the offenses of stalking, aggravated stalking, criminal sexual assault, aggravated criminal sexual assault, predatory criminal sexual assault of a child, criminal sexual abuse, and aggravated criminal sexual abuse as those offenses are described in the Criminal Code of 2012.
"Tenant" means a person who has entered into an oral or written lease with a landlord whereby the person is the lessee under the lease.
(Source: P.A. 97-1150, eff. 1-25-13.)

(765 ILCS 750/15)
Sec. 15. Affirmative defense.
(a) In any action brought by a landlord against a tenant to recover rent for breach of lease, a tenant shall have an affirmative defense and not be liable for rent for the period after which a tenant vacates the premises owned by the landlord, if by preponderance of the evidence, the court finds that:
(1) at the time that the tenant vacated the premises,

the tenant or a member of tenant's household was under a credible imminent threat of domestic or sexual violence at the premises; and

(2) the tenant gave written notice to the landlord

prior to or within 3 days of vacating the premises that the reason for vacating the premises was because of a credible imminent threat of domestic or sexual violence against the tenant or a member of the tenant's household.

(b) In any action brought by a landlord against a tenant to recover rent for breach of lease, a tenant shall have an affirmative defense and not be liable for rent for the period after which the tenant vacates the premises owned by the landlord, if by preponderance of the evidence, the court finds that:
(1) a tenant or a member of tenant's household was a

victim of sexual violence on the premises that is owned or controlled by a landlord and the tenant has vacated the premises as a result of the sexual violence; and

(2) the tenant gave written notice to the landlord

prior to or within 3 days of vacating the premises that the reason for vacating the premises was because of the sexual violence against the tenant or member of the tenant's household, the date of the sexual violence, and that the tenant provided at least one form of the following types of evidence to the landlord supporting the claim of the sexual violence: medical, court or police evidence of sexual violence; or statement from an employee of a victim services or rape crisis organization from which the tenant or a member of the tenant's household sought services; and

(3) the sexual violence occurred not more than 60

days prior to the date of giving the written notice to the landlord, or if the circumstances are such that the tenant cannot reasonably give notice because of reasons related to the sexual violence, such as hospitalization or seeking assistance for shelter or counseling, then as soon thereafter as practicable. Nothing in this subsection (b) shall be construed to be a defense against an eviction action for failure to pay rent before the tenant provided notice and vacated the premises.

(c) Nothing in this Act shall be construed to be a defense against an action for rent for a period of time before the tenant vacated the landlord's premises and gave notice to the landlord as required in subsection (b).
(Source: P.A. 100-173, eff. 1-1-18.)

(765 ILCS 750/20)
Sec. 20. Change of locks.
(a)(1) Written leases. Upon written notice from all tenants who have signed as lessees under a written lease, the tenants may request that a landlord change the locks of the dwelling unit in which they live if one or more of the tenants reasonably believes that one of the tenants or a member of tenant's household is under a credible imminent threat of domestic or sexual violence at the premises. If the threat of violence is from a person who is not a lessee under the written lease, notice to the landlord requesting a change of locks shall be accompanied by at least one form of the following types of evidence to support a claim of domestic or sexual violence: medical, court or police evidence of domestic or sexual violence; or a statement from an employee of a victim services, domestic violence, or rape crisis organization from which the tenant or a member of the tenant's household sought services. If the threat of violence is from a person who is a lessee under a written lease, notice to the landlord requesting a change of locks shall be accompanied by a plenary order of protection pursuant to Section 219 of the Illinois Domestic Violence Act of 1986 or Section 112A-19 of the Code of Criminal Procedure of 1963, or a plenary civil no contact order pursuant to Section 215 of the Civil No Contact Order Act, granting the tenant exclusive possession of the premises. The tenant requesting a change of locks shall not be required to obtain written notice from the person posing a threat who is a lessee under the written lease, provided that the notice is accompanied by a plenary order of protection or a plenary civil no contact order granting the tenant exclusive possession of the premises.
(2) Oral leases. Upon written notice from all tenants who are lessees under an oral lease, the tenants may request that a landlord change the locks of the dwelling unit in which they live if one or more of the tenants reasonably believes that one of the tenants or a member of tenant's household is under a credible imminent threat of domestic or sexual violence at the premises. Notice to the landlord requesting a change of locks shall be accompanied by a plenary order of protection pursuant to Section 219 of the Illinois Domestic Violence Act of 1986 or Section 112A-19 of the Code of Criminal Procedure of 1963, or a plenary civil no contact order pursuant to Section 215 of the Civil No Contact Order Act, granting the tenant exclusive possession of the premises. The tenant requesting a change of locks shall not be required to obtain written notice from the person posing a threat who is a lessee under the oral lease, provided that the notice is accompanied by a plenary order of protection or a plenary civil no contact order granting the tenant exclusive possession of the premises.
(b) Once a landlord has received notice of a request for change of locks and has received one form of evidence referred to in Section (a) above, the landlord shall, within 48 hours, change the locks or give the tenant the permission to change the locks. If the landlord changes the locks, the landlord shall make a good faith effort to give a key to the new locks to the tenant as soon as possible or not more than 48 hours of the locks being changed.
(1) The landlord may charge a fee for the expense of

changing the locks. That fee must not exceed the reasonable price customarily charged for changing a lock.

(2) If a landlord fails to change the locks within 48

hours after being provided with the notice and evidence referred to in (a) above, the tenant may change the locks without the landlord's permission. If the tenant changes the locks, the tenant shall make a good faith effort to give a key to the new locks to the landlord within 48 hours of the locks being changed. In the case where a tenant changes the locks without the landlord's permission, the tenant shall do so in a workmanlike manner with locks of similar or better quality than the original lock.

(c) The landlord who changes locks or allows the change of locks under this Act shall not be liable to any third party for damages resulting from a person being unable to access the dwelling.
(Source: P.A. 94-1038, eff. 1-1-07; 95-378, eff. 8-23-07.)

(765 ILCS 750/25)
Sec. 25. Penalty for violation of lock-change provisions.
(a) If a landlord takes action to prevent the tenant who has complied with Section 20 of this Act from changing his or her locks, the tenant may seek a temporary restraining order, preliminary injunction, or permanent injunction ordering the landlord to refrain from preventing the tenant from changing the locks. A tenant who successfully brings an action pursuant to this Section may be awarded reasonable attorney's fees and costs.
(b) A tenant who changes locks and does not make a good faith effort to provide a copy of a key to the landlord within 48 hours of the tenant changing the locks, shall be liable for any damages to the dwelling or the building in which the dwelling is located that could have been prevented had landlord been able to access the dwelling unit in the event of an emergency.
(b-1) A landlord who changes the locks and does not make a good faith effort to provide a copy of a key to the tenant within 48 hours of the landlord changing the locks shall be liable for any damages to the tenant incurred as a result of not having access to his or her unit.
(c) The remedies provided to landlord and tenant under this Section 25 shall be sole and exclusive for violations of the lock-change provisions of this Act.
(Source: P.A. 94-1038, eff. 1-1-07; 95-378, eff. 8-23-07; 95-999, eff. 10-6-08.)

(765 ILCS 750/27)
Sec. 27. Nondisclosure, confidentiality, and privilege.
(a) A landlord may not disclose to a prospective landlord (1) that a tenant or a member of tenant's household exercised his or her rights under the Act, or (2) any information provided by the tenant or a member of tenant's household in exercising those rights.
(b) The prohibition on disclosure under subsection (a) shall not apply in civil proceedings brought under this Act, or if such disclosure is required by law.
(c) A tenant or a member of tenant's household, who is the victim of domestic or sexual violence or is the parent or legal guardian of the victim of domestic or sexual violence, may waive the prohibition on disclosure under subsection (a) by consenting to the disclosure in writing.
(d) Furnishing evidence to support a claim of domestic or sexual violence against a tenant or a member of tenant's household pursuant to Section 15 or 20 shall not waive any confidentiality or privilege that may exist between the victim of domestic or sexual violence and a third party.
(Source: P.A. 95-999, eff. 10-6-08.)

(765 ILCS 750/29)
Sec. 29. Nondisclosure violation penalty. A landlord who, in violation of Section 27, discloses that a tenant has exercised his or her rights under the Act, or discloses any information provided by the tenant in exercising those rights, shall be liable for actual damages up to $2,000 resulting from the disclosure. A tenant who successfully brings an action pursuant to this Section may be awarded reasonable attorney's fees and costs.
(Source: P.A. 95-999, eff. 10-6-08.)

(765 ILCS 750/30)
Sec. 30. Prohibition of waiver or modification. The provisions of this Act may not be waived or modified in any lease or separate agreement.
(Source: P.A. 94-1038, eff. 1-1-07.)

(765 ILCS 750/35)
Sec. 35. Public housing excluded. This Act does not apply to public housing, assisted under the United States Housing Act of 1937, as amended, 42 U.S.C. 1437 et seq., and its implementing regulations, with the exception of the tenant-based Housing Choice Voucher program. Public housing includes dwelling units in mixed-finance projects that are assisted through a public housing authority's capital, operating, or other funds.
(Source: P.A. 94-1038, eff. 1-1-07.)



765 ILCS 805/ - Conveyance of Burial Places to County Act.

(765 ILCS 805/0.01) (from Ch. 21, par. 0.01)
Sec. 0.01. Short title. This Act may be cited as the Conveyance of Burial Places to County Act.
(Source: P.A. 86-1324.)

(765 ILCS 805/1) (from Ch. 21, par. 1)
Sec. 1. Any person or persons desiring to dedicate any lot of land, not exceeding five acres, as a burying ground or place for the interment of the dead, for the use of any society, association or neighborhood, may, by deed duly executed or recorded, convey such land to the county in which it is situated, by the corporate name of such county, specifying in such deed the society, association or neighborhood for the use of which the dedication is desired to be made, and thereby vest the title to such land, in perpetuity, for the uses stated in the deed, and such land shall be thereafter exempt from taxes for all purposes whatever.
(Source: Laws 1851, p. 111.)



765 ILCS 810/ - Cemetery Company Land Not Used for Burial Act.

(765 ILCS 810/0.01) (from Ch. 21, par. 2.9)
Sec. 0.01. Short title. This Act may be cited as the Cemetery Company Land Not Used for Burial Act.
(Source: P.A. 86-1324.)

(765 ILCS 810/1) (from Ch. 21, par. 3)
Sec. 1. That in all cases where cemetery companies, incorporated by special law, have been or shall be prohibited by any act of the legislature or municipal ordinance from occupying any land purchased for burial purposes, and the boundaries limited by such law or ordinance, it shall and may be lawful for any such company to sell and convey the land outside of such boundaries for other than burial purposes.
(Source: R.S. 1874, p. 196.)



765 ILCS 815/ - Cemetery Association Land Not Used for Burial Act.

(765 ILCS 815/0.01) (from Ch. 21, par. 7.9)
Sec. 0.01. Short title. This Act may be cited as the Cemetery Association Land Not Used for Burial Act.
(Source: P.A. 86-1324.)

(765 ILCS 815/1) (from Ch. 21, par. 8)
Sec. 1. That cemetery associations incorporated by the laws of this state, and owning land in any cemetery located in any county of less than one hundred thousand inhabitants, shall have power to sell such lands so owned by said association and not suitable or required for burial purposes, and in which no person shall have been buried: Provided, That the trustees or other officers having control of such cemetery, shall first call a meeting of the lot owners in such cemetery, at which a vote shall be taken in regard to such sale, and if a majority of the votes so cast shall be in favor of such sales, the trustees or other officers having control of such cemetery shall have power to sell such lands, as hereinafter provided.
(Source: Laws 1875, p. 40.)

(765 ILCS 815/2) (from Ch. 21, par. 9)
Sec. 2. Notice of such meeting shall be given by publication in some newspaper published in such county of less than one hundred thousand inhabitants, where such cemetery is located, at least once in each week for three successive weeks previous to such meeting; if no newspaper is published in the county where such cemetery is located, then such notice shall be published in the newspaper nearest to such cemetery.
(Source: Laws 1875, p. 40.)

(765 ILCS 815/3) (from Ch. 21, par. 10)
Sec. 3. The trustees or other officers having control of such cemetery shall sell such lands at public sale, to the highest bidder, upon such terms as they may determine.
(Source: Laws 1875, p. 40.)

(765 ILCS 815/4) (from Ch. 21, par. 11)
Sec. 4. Notice of the sale of such land shall be given in the same manner as is provided in section 2 of this act.
(Source: Laws 1875, p. 40.)

(765 ILCS 815/5) (from Ch. 21, par. 12)
Sec. 5. The proceeds of the sale of such lands may be used to pay indebtedness of such association, or for purchasing other lands for burial purposes, or for ornamenting or improving such cemetery, as the trustees or other officers having control of the same may determine.
(Source: Laws 1875, p. 40.)



765 ILCS 820/ - Cemetery Land Ownership and Transfer Act.

(765 ILCS 820/0.01) (from Ch. 21, par. 28.9)
Sec. 0.01. Short title. This Act may be cited as the Cemetery Land Ownership and Transfer Act.
(Source: P.A. 86-1324.)

(765 ILCS 820/1) (from Ch. 21, par. 29)
Sec. 1. All cemetery associations, or companies incorporated for cemetery purposes, by any general or special law of this State may acquire by purchase, gift or legacy, and may hold, own and convey for burial purposes only, so much land as may be necessary for use as a cemetery or burial place for the dead.
(Source: P.A. 83-388.)

(765 ILCS 820/1a) (from Ch. 21, par. 30)
Sec. 1a. Any such association or company may, if it so desires, convey property which it may hold within a city, village, incorporated town, county not under township organization or town, to the city, village, incorporated town, county, or town within which the property is located, and if the city, village, incorporated town, county or town accepts the conveyance such property shall thereafter be under the control, management, and ownership of the city, village, incorporated town, county or town.
(Source: Laws 1921, p. 160.)



765 ILCS 825/ - City Sale or Lease of Land for Cemeteries Act.

(765 ILCS 825/0.01) (from Ch. 21, par. 6h)
Sec. 0.01. Short title. This Act may be cited as the City Sale or Lease of Land for Cemeteries Act.
(Source: P.A. 86-1324.)

(765 ILCS 825/1) (from Ch. 21, par. 7)
Sec. 1. That in all cities of which the mayor and aldermen have heretofore been incorporated by any special act, as a cemetery association or body politic, it shall be lawful, a majority of their number assenting thereto, for such association or body politic to demise for a term of years, or to convey in perpetuity any real estate which it may have acquired by purchase or otherwise; and the real estate so conveyed shall be devoted exclusively for burial or cemetery purposes by the grantee or lessee thereof.
(Source: Laws 1875, p. 40.)



765 ILCS 830/ - Cemetery Removal Act.

(765 ILCS 830/0.01) (from Ch. 21, par. 1.9)
Sec. 0.01. Short title. This Act may be cited as the Cemetery Removal Act.
(Source: P.A. 86-1324.)

(765 ILCS 830/1) (from Ch. 21, par. 2)
Sec. 1. Whenever any cemetery is within the limits of any town, the corporate authorities thereof may, if, in their opinion, any good cause exists why such cemetery should be removed, cause the remains of all persons interred therein to be removed to some other suitable place. Such corporate authorities shall first obtain the assent of the trustees or other persons having the control or ownership of the cemetery, or a majority thereof. When such cemetery is owned by one or more private parties, or private corporation or chartered society, the corporate authorities of such town may require the removal of such cemetery to be done at the expense of such private parties, or private corporations or chartered society, if such removal is based upon their application.
(Source: Laws 1961, p. 572.)



765 ILCS 835/ - Cemetery Protection Act.

(765 ILCS 835/0.001) (from Ch. 21, par. 14.001)
Sec. 0.001. Short title. This Act may be cited as the Cemetery Protection Act.
(Source: P.A. 86-1324.)

(765 ILCS 835/.01) (from Ch. 21, par. 14.01)
Sec. .01. For the purposes of this Act, the term:
"Cemetery authority" means an individual or legal entity that owns or controls cemetery lands or property.
"Community mausoleum" means a mausoleum owned and operated by a cemetery authority that contains multiple entombment rights sold to the public.
(Source: P.A. 96-863, eff. 3-1-10; 97-679, eff. 2-6-12.)

(765 ILCS 835/1) (from Ch. 21, par. 15)
Sec. 1. (a) Any person who acts without proper legal authority and who willfully and knowingly destroys or damages the remains of a deceased human being or who desecrates human remains is guilty of a Class 3 felony.
(a-5) Any person who acts without proper legal authority and who willfully and knowingly removes any portion of the remains of a deceased human being from a burial ground where skeletal remains are buried or from a grave, crypt, vault, mausoleum, or other repository of human remains is guilty of a Class 4 felony.
(b) Any person who acts without proper legal authority and who willfully and knowingly:
(1) obliterates, vandalizes, or desecrates a burial

ground where skeletal remains are buried or a grave, crypt, vault, mausoleum, or other repository of human remains;

(2) obliterates, vandalizes, or desecrates a park or

other area clearly designated to preserve and perpetuate the memory of a deceased person or group of persons;

(3) obliterates, vandalizes, or desecrates plants,

trees, shrubs, or flowers located upon or around a repository for human remains or within a human graveyard or cemetery; or

(4) obliterates, vandalizes, or desecrates a fence,

rail, curb, or other structure of a similar nature intended for the protection or for the ornamentation of any tomb, monument, gravestone, or other structure of like character;

is guilty of a Class A misdemeanor if the amount of the damage is less than $500, a Class 4 felony if the amount of the damage is at least $500 and less than $10,000, a Class 3 felony if the amount of the damage is at least $10,000 and less than $100,000, or a Class 2 felony if the damage is $100,000 or more and shall provide restitution to the cemetery authority or property owner for the amount of any damage caused.
(b-5) Any person who acts without proper legal authority and who willfully and knowingly defaces, vandalizes, injures, or removes a gravestone or other memorial, monument, or marker commemorating a deceased person or group of persons, whether located within or outside of a recognized cemetery, memorial park, or battlefield is guilty of a Class 4 felony for damaging at least one but no more than 4 gravestones, a Class 3 felony for damaging at least 5 but no more than 10 gravestones, or a Class 2 felony for damaging more than 10 gravestones and shall provide restitution to the cemetery authority or property owner for the amount of any damage caused.
(b-7) Any person who acts without proper legal authority and who willfully and knowingly removes with the intent to resell a gravestone or other memorial, monument, or marker commemorating a deceased person or group of persons, whether located within or outside a recognized cemetery, memorial park, or battlefield, is guilty of a Class 2 felony.
(c) The provisions of this Section shall not apply to the removal or unavoidable breakage or injury by a cemetery authority of anything placed in or upon any portion of its cemetery in violation of any of the rules and regulations of the cemetery authority, nor to the removal of anything placed in the cemetery by or with the consent of the cemetery authority that in the judgment of the cemetery authority has become wrecked, unsightly, or dilapidated.
(d) If an unemancipated minor is found guilty of violating any of the provisions of subsection (b) of this Section and is unable to provide restitution to the cemetery authority or property owner, the parents or legal guardians of that minor shall provide restitution to the cemetery authority or property owner for the amount of any damage caused, up to the total amount allowed under the Parental Responsibility Law.
(d-5) Any person who commits any of the following:
(1) any unauthorized, non-related third party or

person who enters any sheds, crematories, or employee areas;

(2) any non-cemetery personnel who solicits cemetery

mourners or funeral directors on the grounds or in the offices or chapels of a cemetery before, during, or after a burial;

(3) any person who harasses or threatens any employee

of a cemetery on cemetery grounds; or

(4) any unauthorized person who removes, destroys, or

disturbs any cemetery devices or property placed for safety of visitors and cemetery employees;

is guilty of a Class A misdemeanor for the first offense and of a Class 4 felony for a second or subsequent offense.
(e) Any person who shall hunt, shoot or discharge any gun, pistol or other missile, within the limits of any cemetery, or shall cause any shot or missile to be discharged into or over any portion thereof, or shall violate any of the rules made and established by the board of directors of such cemetery, for the protection or government thereof, is guilty of a Class C misdemeanor.
(f) Any person who knowingly enters or knowingly remains upon the premises of a public or private cemetery without authorization during hours that the cemetery is posted as closed to the public is guilty of a Class A misdemeanor.
(g) All fines when recovered, shall be paid over by the court or officer receiving the same to the cemetery authority and be applied, as far as possible in repairing the injury, if any, caused by such offense. Provided, nothing contained in this Act shall deprive such cemetery authority or the owner of any interment, entombment, or inurnment right or monument from maintaining an action for the recovery of damages caused by any injury caused by a violation of the provisions of this Act, or of the rules established by the board of directors of such cemetery authority. Nothing in this Section shall be construed to prohibit the discharge of firearms loaded with blank ammunition as part of any funeral, any memorial observance or any other patriotic or military ceremony.
(Source: P.A. 95-331, eff. 8-21-07; 96-863, eff. 3-1-10.)

(765 ILCS 835/2) (from Ch. 21, par. 16)
Sec. 2. The cemetery authority is hereby authorized to make by-laws or rules and regulations for the government thereof, and to make rules regarding the driving of cars, motorcycles, carriages, processions, teams, and the speed thereof, the use of avenues, lots, walks, ponds, water courses, vaults, buildings, or other places within such cemetery, the operations and good management in such cemetery, the protection of visitors, the protection of employees, and for the maintenance of good order and quiet in such cemetery, all such rules to be subject to the rights of interment, entombment, or inurnment right owners, or others, owning any interest in such cemetery; and all persons found guilty of a violation of such rules shall be guilty of a petty offense and shall be punished by a fine of not less than $100, nor more than $500 for each offense. No judge shall be disqualified from hearing any cause that may be brought before him under the provisions of this Act, nor shall any person be disqualified from acting as a juror in such cause, by reason of any interest or ownership they or either of them may have in the interment, entombment, or inurnment rights of such cemetery.
(Source: P.A. 94-44, eff. 6-17-05.)

(765 ILCS 835/3) (from Ch. 21, par. 17)
Sec. 3. The cemetery authority may appoint policemen to protect such cemetery and preserve order therein, and such policemen shall have the same power in respect to any offenses committed in such cemetery, or any violation of this act, that city marshals or policemen in cities have in respect to maintaining order in such cities or arresting for offenses committed therein.
(Source: P.A. 94-44, eff. 6-17-05.)

(765 ILCS 835/4) (from Ch. 21, par. 18)
Sec. 4. The cemetery authority may set apart such portion as they see fit of the moneys received from the sale of the interment, entombment, or inurnment rights, in such cemetery or graveyard, which sums shall be kept separate from all other assets as an especial trust fund, and they shall keep the same invested in safe interest or income paying securities, for the purpose of keeping said cemetery or graveyard, and the interment, entombment, or inurnment rights therein, permanently in good order and repair, and the interest or income derived from such trust fund shall be applied only to that purpose, and shall not be diverted from such use.
(Source: P.A. 94-44, eff. 6-17-05.)

(765 ILCS 835/5) (from Ch. 21, par. 19)
Sec. 5. It shall be the duty of the cemetery authority of a public graveyard to receive by gift or bequest, real or personal property, or the income or avails of property which shall be conveyed in trust for the improvement, maintenance, repair, preservation and ornamentation of such interment, entombment, or inurnment rights or lots, vault or vaults, tomb or tombs, or other such structures in the cemetery or graveyard of which such board or trustees have control, as may be designated by the terms of such gift or bequest, and in accordance with such reasonable rules and regulations therefor, as shall be made by such board of directors or trustees, and such board of directors or trustees shall keep such trust funds invested in safe interest or income bearing securities, the income from which shall be used for the purpose aforesaid.
(Source: P.A. 94-44, eff. 6-17-05.)

(765 ILCS 835/5a) (from Ch. 21, par. 19a)
Sec. 5a. The cemetery authority may invest the funds received under Section 4 or 5 in notes secured by a first mortgage or trust deed upon improved or income producing real estate situated in this State and not exceeding one-half the value thereof at the time the investment is made by the directors. Whenever any cemetery society or cemetery authority acquires property as a result of the foreclosure of such mortgage, or in any other manner, the directors or managing officers of such society or authority have the power to sell and convey the land received.
(Source: P.A. 94-44, eff. 6-17-05.)

(765 ILCS 835/6) (from Ch. 21, par. 20)
Sec. 6. The trust fund mentioned in Sections 4 and 5 of this act, shall be vested in the board of directors and trustees, and the securities taken therefor shall be approved by circuit court for the county wherein such cemetery or graveyard is located; and the board of directors or trustees shall, once in every 2 years, make an itemized report to the court of all such trust funds in their hands, and the securities taken therefor.
(Source: Laws 1965, p. 595.)

(765 ILCS 835/7) (from Ch. 21, par. 21)
Sec. 7. The trust funds, gifts and bequests mentioned in sections four (4) and five (5) of this act, shall be exempt from taxation and from the operation of all laws of mortmain, and laws against perpetuities and accumulations.
(Source: Laws 1889, p. 63.)

(765 ILCS 835/8) (from Ch. 21, par. 21.1)
Sec. 8. If the cemetery is a privately owned cemetery, as defined in Section 2 of the Cemetery Care Act, or a licensed cemetery authority under the Cemetery Oversight Act, or if the burial lot or grave, vault, tomb, or other such structures are in a privately owned cemetery, as defined in Section 2 of the Cemetery Care Act, or a licensed cemetery authority under the Cemetery Oversight Act, then such company or association shall also comply with the provisions of the Cemetery Care Act or Cemetery Oversight Act, whichever is applicable. Furthermore, no cemetery authority company or other legal entity may deny burial space to any person because of race, creed, marital status, sex, national origin, sexual orientation, or color. A cemetery company or other entity operating any cemetery may designate parts of cemeteries or burial grounds for the specific use of persons whose religious code requires isolation. Religious institution cemeteries may limit burials to members of the religious institution and their families.
(Source: P.A. 96-863, eff. 3-1-10.)

(765 ILCS 835/9) (from Ch. 21, par. 21.2)
Sec. 9. When there is no memorial, monument, or marker installed on a cemetery interment right, entombment rights in a community mausoleum or lawn crypt section, or inurnment rights in a community columbarium; no interment in a cemetery interment right, entombment rights in a community mausoleum or lawn crypt section, or inurnment right in a community columbarium; no transfer or assignment of a cemetery interment right, entombment rights in a community mausoleum or lawn crypt section, or inurnment right in a community columbarium on the cemetery authority records; no contact by an owner recorded in the cemetery authority records; publication has been made in a newspaper of general circulation in the county in which the interment, entombment, or inurnment rights are located and no response was received; and 50 years have passed since the cemetery interment right, entombment rights in a community mausoleum or lawn crypt section, or inurnment right in a community columbarium was sold, there is a presumption that the cemetery interment right, entombment rights in a community mausoleum or lawn crypt section, or inurnment right in a community columbarium has been abandoned, unless a specific agreement has been entered into designating said rights to be inviolate. Alternatively, where there is an obligation to pay a cemetery authority, annually or periodically, maintenance or care charges on a cemetery interment right, entombment rights in a community mausoleum or lawn crypt section, or inurnment right in a community columbarium, or part thereof, and the owner of or claimant to a right or easement for burial in such cemetery interment right, entombment rights in a community mausoleum or lawn crypt section, or inurnment right in a community columbarium, or part thereof, has failed to pay the required annual or periodic maintenance or care charges for a period of 30 years or more, such continuous failure to do so creates and establishes a presumption that the cemetery interment right, entombment rights in a community mausoleum or lawn crypt section, or inurnment right in a community columbarium, or part thereof, has been abandoned.
Upon a court's determination of abandonment, the ownership of a right or easement for burial in a cemetery interment right, entombment rights in a community mausoleum or lawn crypt section, or inurnment right in a community columbarium, or part thereof, shall be subject to sale in the manner hereinafter provided.
(Source: P.A. 94-44, eff. 6-17-05.)

(765 ILCS 835/10) (from Ch. 21, par. 21.3)
Sec. 10. A cemetery authority may file in the office of the clerk of the circuit court of the county in which the cemetery is located a verified petition praying for the entry of an order adjudging a cemetery interment right, entombment rights in a community mausoleum or lawn crypt section, or inurnment right in a community columbarium to have been abandoned. The petition shall describe the cemetery interment right, entombment rights in a community mausoleum or lawn crypt section, or inurnment right in a community columbarium alleged to have been abandoned, shall allege ownership by the petitioner of the cemetery, and, if known, the name of the owner of the right or easement for burial in such cemetery interment right, entombment rights in a community mausoleum or lawn crypt section, or inurnment right in a community columbarium as is alleged to have been abandoned, or, if the owner thereof is known to the petitioner to be deceased, then the names, if known to petitioner, of such claimants thereto as are the heirs-at-law and next-of-kin or the specific legatees under the will of the owner of the right or easement for burial in such interment right, entombment rights in a community mausoleum or lawn crypt section, or inurnment right in a community columbarium and such other facts as the petitioner may have with respect to ownership of the right or easement for burial in such cemetery interment right, entombment rights in a community mausoleum or lawn crypt section, or inurnment right in a community columbarium.
The petition shall also allege the facts with respect to the abandonment of the cemetery interment right, entombment rights in a community mausoleum or lawn crypt section, or inurnment right in a community columbarium or facts about the obligation of the owner to pay annual or periodic maintenance or care charges on such cemetery interment right, entombment rights in a community mausoleum or lawn crypt section, or inurnment right in a community columbarium, the amount of such charges as are due and unpaid, and shall also allege the continuous failure by the owner or claimant to pay such charges for a period of 30 consecutive years or more.
Irrespective of diversity of ownership of the right or easement for burial therein, a cemetery authority may include in one petition as many cemetery interment rights, entombment rights in a community mausoleum or lawn crypt section, or inurnment rights in a community columbarium as are alleged to have been abandoned.
(Source: P.A. 94-44, eff. 6-17-05.)

(765 ILCS 835/11) (from Ch. 21, par. 21.4)
Sec. 11. All persons so named in such petition, except the petitioner, shall be made parties defendant by name, and if the name or names of any owner or claimant are alleged in the petition to be unknown, such persons shall be made parties defendant under the name and style of "Unknown Owners". All parties defendant shall be notified of the pendency of the proceeding in the same manner as is now or may hereafter be required in other civil cases.
(Source: Laws 1961, p. 2908.)

(765 ILCS 835/12) (from Ch. 21, par. 21.5)
Sec. 12. In the event the owner, the claimant, or the heirs-at-law and next-of-kin or the specific legatees under the will of either the owner or claimant submits proof of ownership to the court or appears and answers the petition, the presumption of abandonment shall no longer exist and the court shall set the matter for hearing upon the petition and such answers thereto as may be filed.
In the event the defendant or defendants fails to appear and answer the petition, or in the event that upon the hearing the court determines from the evidence presented that there has been an abandonment of the cemetery interment right, entombment rights in a community mausoleum or lawn crypt section, or inurnment right in a community columbarium for 50 years or a continuous failure to pay the annual or periodic maintenance or care charges on such interment right, entombment rights in a community mausoleum or lawn crypt section, or inurnment right in a community columbarium, or part thereof, for a period of 30 years or more preceding the filing of the petition, then, in either such event, an order shall be entered adjudicating such interment right, entombment rights in a community mausoleum or lawn crypt section, or inurnment right in a community columbarium, to have been abandoned and adjudging the right or easement for burial therein to be subject to sale by the cemetery authority at the expiration of one year from the date of the entry of such order. Upon entry of an order adjudicating abandonment of a cemetery interment right, entombment rights in a community mausoleum or lawn crypt section, or inurnment right in a community columbarium, the court shall fix such sum as is deemed a reasonable fee for the services of petitioner's attorney.
(Source: P.A. 94-44, eff. 6-17-05.)

(765 ILCS 835/13) (from Ch. 21, par. 21.6)
Sec. 13. In the event that, at any time within one year after adjudication of abandonment, the owner or claimant of an interment right, entombment rights in a community mausoleum or lawn crypt section, or an inurnment right in a community columbarium which has been adjudged abandoned, shall contact the court or the cemetery authority and pay all maintenance or care charges that are due and unpaid, shall reimburse the cemetery authority for the costs of suit and necessary expenses incurred in the proceeding with respect to such interment right, entombment rights in a community mausoleum or lawn crypt section, or inurnment right in a community columbarium and shall contract for its future care and maintenance, then such lot, or part thereof, shall not be sold as herein provided and, upon petition of the owner or claimant, the order or judgment adjudging the same to have been abandoned shall be vacated as to such interment right, entombment rights in a community mausoleum or lawn crypt section, or inurnment right in a community columbarium.
(Source: P.A. 98-756, eff. 7-16-14.)

(765 ILCS 835/14) (from Ch. 21, par. 21.7)
Sec. 14. After the expiration of one year from the date of entry of an order adjudging an interment right, entombment rights in a community mausoleum or lawn crypt section, or inurnment right in a community columbarium to have been abandoned, a cemetery authority shall have the right to do so and may sell such interment right, entombment rights in a community mausoleum or lawn crypt section, or inurnment right in a community columbarium at public sale and grant an easement therein for burial purposes to the purchaser at such sale, subject to the interment of any human remains theretofore placed therein and the right to maintain memorials placed thereon. A cemetery authority may bid at and purchase such interment right, entombment rights in a community mausoleum or lawn crypt section, or inurnment right in a community columbarium at such sale.
Notice of the time and place of any sale held pursuant to an order adjudicating abandonment of a cemetery interment right, entombment rights in a community mausoleum or lawn crypt section, or inurnment right in a community columbarium shall be published once in a newspaper of general circulation in the county in which the cemetery is located, such publication to be not less than 30 days prior to the date of sale.
The proceeds derived from any sale shall be used to reimburse the petitioner for the costs of suit and necessary expenses, including attorney's fees, incurred by petitioner in the proceeding, and the balance, if any, shall be deposited into the cemetery authority's care fund or, if there is no care fund, used by the cemetery authority for the care of its cemetery and for no other purpose.
(Source: P.A. 98-756, eff. 7-16-14.)

(765 ILCS 835/14.5)
Sec. 14.5. Correction of encroachment on interment, entombment, or inurnment rights.
(a) Whenever a cemetery becomes aware that there is an encroachment on or in the lawful interment, inurnment, or entombment rights of another, and when the cemetery buried or placed or permitted the burial or placement of the encroaching item in or on these rights, the cemetery may correct the encroachment in accordance with this Section. This Section shall not apply to, or be utilized in connection with, any eminent domain, quick-take, or other condemnation proceeding that is designed to relocate a cemetery or portion thereof to another location.
(b) When the encroaching item is a marker, monument or memorial that should be placed on or in another interment, inurnment, or entombment right located within the cemetery, or when the item is the foundation or base for any of the foregoing, the cemetery may with reasonable promptness, and without being required to obtain any permit, relocate the item to its proper place. Notice of the corrective action shall be given no later than 30 days following the correction in accordance with subsection (d) of this Section.
(c) When the encroaching item is a vault, casket, urn, outer burial container, or human remains that should be placed in or on another interment, inurnment, or entombment right located within the cemetery, the cemetery may with reasonable promptness, and without being required to obtain any permit, relocate the item to its proper place. Except as otherwise provided in this subsection, notice of the corrective action shall be given no later than 30 days prior to the correction in accordance with subsection (d) of this Section. When the involved encroachment would, if uncorrected within 30 days, interfere with a scheduled interment, inurnment, or entombment, then the notice shall be given in accordance with subsection (d) of this Section with as much advance notice as reasonably possible or, if advance notice is not reasonably possible, no later than 30 days following the correction. In the event the correction is to occur in a religious cemetery that, for religious reasons, maintains rules that preclude advance notice of corrections, the notice shall occur no later than 30 days following the correction.
(d) Notice under this Section shall be by certified mail or other delivery method that has a confirmation procedure, in 12-point type, to the owner of any affected interment, inurnment, or entombment right or, when the owner is deceased, to the surviving spouse of the deceased, or if none, any surviving children of the deceased, or if no surviving spouse or children, a parent, brother, or sister of the deceased, or, if failing all of the above, any other listed heir of the deceased in the cemetery records. In providing notice, the cemetery authority shall exercise due diligence to engage in a reasonable search of available funeral home of record or cemetery records to obtain the current address of the party to be notified. The notice shall provide a clear statement of the correction taken or to be taken, together with the reasons for the correction, and shall outline a simple process for the notified person to obtain additional information regarding the correction from the cemetery. When advance notice is required, the notice shall inform the notified party of his or her right to be present for any reinterment, reinurnment, or reentombment, as well as his or her option to object by obtaining an injunction enjoining the contemplated correction. The cemetery shall maintain for no less than 5 years a record of any notice provided under this Section.
(e) Nothing in this Section shall make a cemetery financially responsible for the correction of encroachments that are directly or indirectly caused by the owner of an interment, inurnment, or entombment right or by his or her heirs or by an act of God, war, or vandalism. The cemetery shall be financially responsible for the correction of all other encroachments covered by this Section.
(f) Nothing in this Section shall be construed to limit the liability of any party.
(Source: P.A. 93-772, eff. 1-1-05.)

(765 ILCS 835/15) (from Ch. 21, par. 21.8)
Sec. 15. Purchases made pursuant to this Act shall be made in compliance with the "Local Government Prompt Payment Act", approved by the Eighty-fourth General Assembly.
(Source: P.A. 84-731.)

(765 ILCS 835/16)
Sec. 16. When a multiple interment right owner becomes deceased, the ownership of any unused rights of interment shall pass in accordance with the specific bequest in the decedent's will. If there is no will or specific bequest then the ownership and use of the unused rights of interment shall be determined by a cemetery authority in accordance with the information set out on a standard affidavit for cemetery interment rights use form if such a form has been prepared. The unused right of interment shall be used for the interment of the first deceased heir listed on the standard affidavit and continue in sequence until all listed heirs are deceased. In the event that an interment right is not used, the interment right shall pass to the heirs of the heirs of the deceased interment right owner in perpetuity. Except as otherwise provided in this Section, this shall not preclude the ability of the heirs to sell said interment rights, in the event that all listed living heirs are in agreement, and it shall not preclude the ability of a 2/3 majority of the living heirs to sell a specific interment right to the spouse of a living or deceased heir. If the standard affidavit for cemetery interment rights use, showing heirship of decedent interment right owner's living heirs is provided to and followed by a cemetery authority, the cemetery authority shall be released of any liability in relying on that affidavit.
The following is the form of the standard affidavit:

STATE OF ILLINOIS )
) SS
COUNTY OF ....................)

contained in this affidavit to the ............ ("Cemetery") and the Cemetery shall, in the absence of directions to the contrary in my will, rely on this information to allow the listed individuals to be interred in any unused interment rights in the order of their death.

D. I understand that, if I am an out-of-state

resident, I submit myself to the jurisdiction of Illinois courts for all matters related to the preparation and use of this affidavit. My agent for service of process in Illinois is:

Name ................. Address .....................
City ................. Telephone ...................

Items 2 through 6 must be completed by the executor of the decedent's estate, a personal representative, owner's surviving spouse, or surviving heir.
2. The decedent's name is ..............................
3. The date of decedent's death was ....................
4. The decedent's place of residence immediately before his or her death was ........................................
5. My relationship to the decedent is .................. and I am authorized to sign and file this affidavit.
6. At the time of death, the decedent (had no) (had a) surviving spouse. The name of the surviving spouse, if any, is ....................., and he or she (has) (has not) remarried.
7. The following is a list of the cemetery interment rights that may be used by the heirs if the owner is deceased:
.............................................................
.............................................................
8. The following persons have an ownership interest in and the right to use the cemetery interment rights in the order of their death:
.......................... Address ..........................
.......................... Address ..........................
.......................... Address ..........................
.......................... Address ..........................
.......................... Address ..........................
.......................... Address ..........................
.......................... Address ..........................
9. This affidavit is made for the purpose of obtaining the consent of the undersigned to transfer the right of interment at the above mentioned cemetery property to the listed heirs. Affiants agree that they will save, hold harmless, and indemnify Cemetery, its heirs, successors, employees, and assigns, from all claims, loss, or damage whatsoever that may result from relying on this affidavit to record said transfer in its records and allow interments on the basis of the information contained in this affidavit.

WHEREFORE affiant requests Cemetery to recognize the above named heirs-at-law as those rightfully entitled to the ownership of and use of said interment (spaces) (space).

THE FOREGOING STATEMENT IS MADE UNDER THE PENALTIES OF PERJURY. (A FRAUDULENT STATEMENT MADE UNDER THE PENALTIES OF PERJURY IS PERJURY AS DEFINED IN THE CRIMINAL CODE OF 2012.)
Dated this ........ day of .............., .....

................... (Seal) (To be signed by the owner or

the individual who completes items 2 through 6 above.)

Subscribed and sworn to before me, a Notary Public in and for the County and State of .............. aforesaid this ........ day of ..............., .....

............................ Notary Public.
(Source: P.A. 97-1150, eff. 1-25-13.)



765 ILCS 905/ - Mortgage Act.

(765 ILCS 905/0.01) (from Ch. 95, par. 50)
Sec. 0.01. Short title. This Act may be cited as the Mortgage Act.
(Source: P.A. 86-1324.)

(765 ILCS 905/1) (from Ch. 95, par. 51)
Sec. 1. Any mortgage heretofore or hereafter executed by a public utility (as defined in Section 3-105 of The Public Utilities Act), or by any corporation that may own or operate, within the State, any plant, equipment or property that shall be used for or in connection with the conveyance of oil or gas by pipe line, in the manner provided for the execution of mortgages upon real estate, may include both real and personal property; and any mortgage heretofore or hereafter executed by such public utility or such oil or gas pipe line corporation upon its real and personal property shall constitute a valid lien upon all and every part of the property of the mortgagor which is described in such mortgage and which is situated in any county in this State where such mortgage is or shall be recorded in the manner provided for the recording of real estate mortgages, and such mortgages shall be governed by the provisions hereinafter stated for mortgages of real property.
(Source: P.A. 85-1209.)

(765 ILCS 905/2) (from Ch. 95, par. 52)
Sec. 2. Every mortgagee of real property, his assignee of record, or other legal representative, having received full satisfaction and payment of all such sum or sums of money as are really due to him from the mortgagor, and every trustee, or his successor in trust, in a deed of trust in the nature of a mortgage, the notes, bonds or other indebtedness secured thereby having been fully paid before September 7, 1973, shall, at the request of the mortgagor, or grantor in a deed of trust in the nature of a mortgage, his heirs, legal representatives or assigns, in case such mortgage or trust deed has been recorded or registered, make, execute and deliver to the mortgagor or grantor in a deed of trust in the nature of a mortgage, his heirs, legal representatives or assigns, an instrument in writing executed in conformity with the provisions of this section releasing such mortgage or deed of trust in the nature of a mortgage, which release shall be entitled to be recorded or registered and the recorder or registrar upon receipt of such a release and the payment of the recording fee therefor shall record or register the same.
Mortgages of real property and deeds of trust in the nature of a mortgage shall be released of record only in the manner provided herein or as provided in the Mortgage Certificate of Release Act; however, nothing contained in this Act shall in any manner affect the validity of any release of a mortgage or deed of trust made prior to January 1, 1952 on the margin of the record.
Except in the case of a mortgage that is required to be released under the Mortgage Certificate of Release Act, every mortgagee of real property, his assignee of record, or other legal representative, having received full satisfaction and payment of all such sum or sums of money as are really due to him from the mortgagor, and every trustee, or his successor in trust, in a deed of trust in the nature of a mortgage, the notes, bonds or other indebtedness secured thereby having been fully paid after September 7, 1973, shall make, execute and deliver to the mortgagor or grantor in a deed of trust in the nature of a mortgage, his heirs, legal representatives or assigns, an instrument in writing releasing such mortgage or deed of trust in the nature of a mortgage or shall deliver that release to the recorder or registrar for recording or registering. If the release is delivered to the mortgagor or grantor, it must have imprinted on its face in bold letters at least 1/4 inch in height the following: "FOR THE PROTECTION OF THE OWNER, THIS RELEASE SHALL BE FILED WITH THE RECORDER OR THE REGISTRAR OF TITLES IN WHOSE OFFICE THE MORTGAGE OR DEED OF TRUST WAS FILED". The recorder, or registrar, upon receipt of such a release and the payment of the recording or registration fee, shall record or register the release. A certificate of release issued and recorded by a title insurance company or its duly appointed agent pursuant to the Mortgage Certificate of Release Act shall satisfy the requirements of this Section 2.
(Source: P.A. 92-765, eff. 8-6-02; 93-428, eff. 12-31-03.)

(765 ILCS 905/3) (from Ch. 95, par. 53)
Sec. 3. An instrument in writing which releases a mortgage or trust deed of real property may be acknowledged or proved in the same manner as deeds for the conveyance of land.
(Source: Laws 1961, 1st Spec.Sess., p. 42.)

(765 ILCS 905/4) (from Ch. 95, par. 54)
Sec. 4. If any mortgagee or trustee, in a deed in the nature of a mortgage, of real property, or his executor or administrator, heirs or assigns, knowing the same to be paid, shall not, within one month after the payment of the debt secured by such mortgage or trust deed, comply with the requirements of Section 2 of this Act, he shall, for every such offense, be liable for and pay to the party aggrieved the sum of $200 which may be recovered by the party aggrieved in a civil action, together with reasonable attorney's fees. In any such action, introduction of a loan payment book or receipt which indicates that the obligation has been paid shall be sufficient evidence to raise a presumption that the obligation has been paid. Upon a finding for the party aggrieved, the court shall order the mortgagee or trustee, or his executor or administrator, heirs or assigns, to make, execute and deliver the release as provided in Section 2 of this Act. The successor in interest to the mortgagee or trustee in a deed in the nature of a mortgage shall not be liable for the penalty prescribed in this Section if he complies with the requirements of Section 2 of this Act within one month after succeeding to the interest.
(Source: P.A. 78-587.)

(765 ILCS 905/5) (from Ch. 95, par. 55)
Sec. 5. Every deed conveying real estate, which shall appear to have been intended only as a security in the nature of a mortgage, though it be an absolute conveyance in terms, shall be considered as a mortgage.
(Source: Laws 1961, 1st Spec.Sess., p. 42.)

(765 ILCS 905/13) (from Ch. 95, par. 63)
Sec. 13. Any person who has a mortgage lien upon any land against which there exists a prior mortgage may pay any interest or any installment of the principal or interest which may be in default upon any such prior mortgage and all such sums so paid shall become a part of the debt secured by such junior mortgage, shall bear interest from date of payment at the same rate as the indebtedness secured by such prior mortgage and shall be collectible with, as a part of and in the same manner, as the amount secured by such junior mortgage.
(Source: Laws 1961, 1st Spec.Sess., p. 42.)

(765 ILCS 905/13.1)
Sec. 13.1. Real estate; real property. As used in this Act, "real estate" and "real property" include a manufactured home as defined in subdivision (53) of Section 9-102 of the Uniform Commercial Code that is real property as defined in the Conveyance and Encumbrance of Manufactured Homes as Real Property and Severance Act.
(Source: P.A. 98-749, eff. 7-16-14.)

(765 ILCS 905/14) (from Ch. 95, par. 64)
Sec. 14. "An Act to revise the law in relation to mortgages of real and personal property and to validate certain transactions, including filings or recordings of mortgages of personal property, and affidavits of extension or renewal thereof, heretofore made or occurring," approved March 26, 1874, as amended, is repealed.
(Source: Laws 1961, 1st Spec.Sess., p. 42.)

(765 ILCS 905/15) (from Ch. 95, par. 65)
Sec. 15. Notwithstanding the repeal of said Act approved March 26, 1874, any mortgage executed prior to midnight on July 1, 1962 in conformity with the provisions of said Act in effect at the time of the execution thereof may be recorded or filed, the lien and validity thereof may be extended or renewed, and such mortgages may be terminated, completed, consummated or enforced, and the rights, duties and interests flowing from any such mortgages shall remain and be valid all in the same manner and to the same extent and on the same terms as provided in said Act as if said Act continued in force for all such purposes after July 1, 1962.
(Source: Laws 1961, 1st Spec.Sess., p. 42.)

(765 ILCS 905/16) (from Ch. 95, par. 66)
Sec. 16. This Act shall take effect at midnight on July 1, 1962.
(Source: Laws 1961, 1st Spec.Sess., p. 42.)



765 ILCS 910/ - Mortgage Escrow Account Act.

(765 ILCS 910/1) (from Ch. 17, par. 4901)
Sec. 1. This Act shall be known as the "Mortgage Escrow Account Act".
(Source: P.A. 79-625.)

(765 ILCS 910/2) (from Ch. 17, par. 4902)
Sec. 2. As used in this Act, unless the context requires otherwise:
(a) "Escrow Account" means any account established by the mortgage lender in conjunction with a mortgage loan on a residence, into which the borrower is required to make regular periodic payments and out of which the lender pays the taxes on the property covered by the mortgage.
(b) "Borrower" means the person obligated under the mortgage loan.
(c) "Mortgage Lender" means any bank, savings bank, savings and loan association, credit union, mortgage banker, or other institution, association, partnership, corporation or person who extends the loan of monies for the purpose of enabling another to purchase a residence or who services the loan, including successors in interest of the foregoing.
(d) "Escrow-like Arrangement" means any arrangement the intent of which is to serve the same purposes as an escrow account but which does not require the formal establishment of an account.
(Source: P.A. 94-50, eff. 1-1-06.)

(765 ILCS 910/3) (from Ch. 17, par. 4903)
Sec. 3. Escrow Accounts or escrow-like arrangements established after the effective date of this Act in conjunction with mortgage agreements for single-family owner occupied residential property are hereby declared separate and distinct transactions from mortgages and, hence, subject to the laws and regulations of this State.
(Source: P.A. 79-625.)

(765 ILCS 910/4) (from Ch. 17, par. 4904)
Sec. 4. On or after the effective date of this Act, each mortgage lender in conjunction with the granting or servicing of a mortgage on a single-family owner occupied residential property, shall comply with the provisions of this Act.
(Source: P.A. 94-50, eff. 1-1-06.)

(765 ILCS 910/5) (from Ch. 17, par. 4905)
Sec. 5. When the mortgage is reduced to 65% of its original amount by payments of the borrower, timely made according to the provisions of the loan agreement secured by the mortgage, and the borrower is otherwise not in default on the loan agreement, the mortgage lender must notify the borrower that he may terminate such escrow account or that he may elect to continue it until he requests a termination thereof, or until the mortgage is paid in full, whichever occurs first.
(Source: P.A. 79-625.)

(765 ILCS 910/6) (from Ch. 17, par. 4906)
Sec. 6. In lieu of the mortgage lender establishing an escrow account or an escrow-like arrangement, a borrower may pledge an interest bearing time deposit with the mortgage lender in an amount sufficient to secure the payment of anticipated taxes.
(Source: P.A. 84-232.)

(765 ILCS 910/6.5)
Sec. 6.5. Homeownership preservation program.
(a) For purposes of this Section,
"Homeownership Preservation Program" means
(1) a program that is expressly intended to assist

homeowners by refinancing or restructuring existing mortgage obligations either (i) to avoid default or foreclosure, or both, or (ii) to lower interest rates, and that is sponsored by a federal, state, or local government authority or a non-profit organization; or

(2) a lender-sponsored program that is expressly

intended to assist homeowners by restructuring existing mortgage obligations to avoid default or foreclosure, or both.

"Subprime Mortgage Lender" means a mortgage lender that has, for at least 2 of the prior 3 reporting years, reported the rate spread, as required under 12 C.F.R. § 203.4(a)(12), for at least 75% of the loans reported by the mortgage lender in the Loan/Application Register filed in compliance with the federal Home Mortgage Disclosure Act, 12 U.S.C. 2801 et seq., and implementing Regulation C, 12 C.F.R. 201 et seq.
(b) Section 6 shall not apply:
(1) to a mortgage loan made by a subprime mortgage

lender in compliance with the requirements for higher-priced mortgage loans established in Regulation Z 12 C.F.R. Part 226, issued by the Board of Governors of the Federal Reserve System to implement the federal Truth in Lending Act, whether or not the mortgage loan is a higher-priced mortgage loan, provided that:

(A) for loans that are not higher-priced mortgage

loans, the escrow account must be terminated upon the borrower's request at no cost to the borrower; and

(B) for loans that are higher-priced mortgage

loans, the escrow account must be terminated upon the borrower's request at no cost to the borrower on terms no stricter than the following conditions:

(i) the escrow termination requirements

established in Regulation Z are satisfied;

(ii) the borrower has maintained a

satisfactory payment history (no payments more than 30 days late) for the 12 months prior to the mortgage lender's receipt of the borrower's termination request; and

(iii) the borrower has reimbursed the

mortgage lender for any escrow advances or escrow deficiencies existing at the time of the borrower's termination request.

(2) to a refinance or modification made by a subprime

mortgage lender under a homeownership preservation program that requires establishment of an escrow account as a condition or requirement of the refinance or modification, provided that the escrow account must be terminated upon the borrower's request at no cost to the borrower on terms no stricter than the following conditions:

(A) termination is permitted under the terms of

the government or non-profit sponsored homeownership preservation program, if applicable, and the borrower complies with all conditions or requirements for termination established by or allowed under such program;

(B) the borrower has maintained a satisfactory

payment history (no payments more than 30 days late) for the 12 months prior to the mortgage lender's receipt of the borrower's termination request; and

(C) the borrower has reimbursed the mortgage

lender for any escrow advances or escrow deficiencies existing at the time of the borrower's termination request.

Termination may not be denied for failure to reimburse escrow advances or escrow deficiencies under item (iii) of subparagraph (B) of paragraph (1) of subsection (b), or subparagraph (C) of paragraph (2) of subsection (b) if the borrower claims, in writing, that there is an error with such advances or deficiencies. In such case, the lender must terminate the escrow account if all other conditions of termination are satisfied; however, such termination will not alter or affect any other rights of the mortgage lender or the borrower with respect to the collection of such escrow advances or escrow deficiencies.
(Source: P.A. 96-854, eff. 12-31-09.)

(765 ILCS 910/7) (from Ch. 17, par. 4907)
Sec. 7. The borrower shall not have the right to terminate any such arrangement under Section 5 in conjunction with mortgages insured, guaranteed, supplemented, or assisted by the State of Illinois or the federal government that require an escrow arrangement for their continuation.
(Source: P.A. 79-625.)

(765 ILCS 910/8) (from Ch. 17, par. 4908)
Sec. 8. If after terminating an escrow arrangement under the conditions of this Act, the borrower does not furnish to the lender sufficient evidence of payment of the taxes when due on the residence covered by the mortgage with respect to which the escrow arrangement was established, the lender, after taking reasonably good faith steps to verify nonpayment, may, within thirty days after such payment is due, establish or reestablish an escrow arrangement notwithstanding the provisions of this Act.
(Source: P.A. 79-625.)

(765 ILCS 910/9) (from Ch. 17, par. 4909)
Sec. 9. Failure of any mortgage lender operating within this State to comply with the provisions of this Act shall entitle the borrower to actual damages in a court action.
(Source: P.A. 79-625.)

(765 ILCS 910/10) (from Ch. 17, par. 4910)
Sec. 10. The provisions of this Act shall not be applicable to a mortgage lender using the capitalization method of accounting for receipt of payments for taxes. The capitalization method shall mean crediting such tax payments directly to the loan principal upon receipt and increasing the loan balance when the taxes are paid.
(Source: P.A. 79-625.)

(765 ILCS 910/11) (from Ch. 17, par. 4911)
Sec. 11. Notice of the requirements of the Act shall be furnished in writing to the borrower at the date of closing.
(Source: P.A. 79-625.)

(765 ILCS 910/12) (from Ch. 17, par. 4912)
Sec. 12. This Act takes effect on January 1, 1976.
(Source: P.A. 79-625.)

(765 ILCS 910/15)
Sec. 15. Notice of tax payments.
(a) When any mortgage lender pays the property tax from an escrow account, the mortgage lender must give the borrower written notice of the following, within 45 business days after the tax payment:
(1) the date the taxes were paid;
(2) the amount of taxes paid; and
(3) the permanent index number, mortgage account

number, address of the property, or other property description that is used for assessment and taxation purposes under the Property Tax Code.

(b) The notice required in subsection (a) may be included on or with other documents, notices, or statements provided to the borrower. If more than one borrower is obligated on the loan, only one borrower who is primarily liable on the loan need be given notice. Notice may be delivered, mailed, or transmitted by any usual means of communication.
(c) Notwithstanding the requirements in subsection (a), a mortgage lender that provides notice at least annually to a borrower in the manner provided in subsection (b) of a means of communication for the borrower to access the information set forth in subsection (a) by telephone, facsimile, e-mail, Internet access, or other means of communication, is deemed to be in compliance with subsection (a).
(Source: P.A. 94-50, eff. 1-1-06; 94-883, eff. 1-1-07.)



765 ILCS 915/ - Mortgage Tax Escrow Act.

(765 ILCS 915/0.01) (from Ch. 17, par. 5000)
Sec. 0.01. Short title. This Act may be cited as the Mortgage Tax Escrow Act.
(Source: P.A. 86-1324.)

(765 ILCS 915/1) (from Ch. 17, par. 5001)
Sec. 1. No agreement for the mortgage of a single-family residence shall contain any requirement that the mortgagor of the residence shall maintain in any escrow account for the payment of real property taxes or in any escrow-like arrangement for the same purpose any amount of money greater than 150% of the previous year's assessed real property tax upon the real property in regard to which the account is maintained, except in the first year of the mortgage's life.
(Source: P.A. 79-726.)



765 ILCS 920/ - Mortgage Payment Statement Act.

(765 ILCS 920/0.01) (from Ch. 95, par. 70)
Sec. 0.01. Short title. This Act may be cited as the Mortgage Payment Statement Act.
(Source: P.A. 86-1324.)

(765 ILCS 920/1) (from Ch. 95, par. 71)
Sec. 1. As used in this Act:
"Agreement" means any mortgage, trust deed or other conveyance having the effect of a mortgage, or any contract for deed, with respect to real property situated in this State.
"Obligor" means the mortgagor, the grantor of a trust deed or similar conveyance, the purchaser under a contract for deed, or the successor in interest of any of the foregoing.
"Obligee" means the mortgagee, the grantee of a trust deed or similar conveyance, the seller under a contract for deed, or the successor in interest of any of the foregoing.
(Source: Laws 1963, p. 1533.)

(765 ILCS 920/2) (from Ch. 95, par. 72)
Sec. 2. When any agreement provides for periodic payments to be made by the obligor to the obligee, which payments are to include taxes or insurance, or both, with respect to the property covered by the agreement, and the amount of such periodic payments is increased by reason of an increase in taxes or insurance premiums, or both, the obligee must, upon written request of the obligor, mail or deliver to the obligor an itemized statement showing the respective amounts of each payment applied to taxes, insurance, and other items.
(Source: Laws 1963, p. 1533.)



765 ILCS 925/ - Notice of Prepayment of Federally Subsidized Mortgage Act.

(765 ILCS 925/1) (from Ch. 67 1/2, par. 901)
Sec. 1. This Act shall be known and may be cited as the Notice of Prepayment of Federally Subsidized Mortgage Act.
(Source: P.A. 85-1438.)

(765 ILCS 925/2) (from Ch. 67 1/2, par. 902)
Sec. 2. It is the purpose of this Act to preserve and retain to the maximum extent practicable, as housing affordable to low and moderate income families or persons, those privately owned dwelling units that were provided for such purposes with federal assistance, to minimize the involuntary displacement of tenants currently residing in such housing, to ensure that the appropriate governmental authorities are given adequate notice to respond to the potential problems created by conversions of subsidized rental units to nonsubsidized rental units and to ensure that the subsidized rental unit occupants are provided with information and assistance, in the event of conversions.
(Source: P.A. 85-1438.)

(765 ILCS 925/3) (from Ch. 67 1/2, par. 903)
Sec. 3. As used in this Act:
(a) "IHDA" means the Illinois Housing Development Authority.
(b) "FmHA" means the Farmers Home Administration or a local housing authority administering an FmHA program.
(c) "HUD" means the United States Department of Housing and Urban Development, or the Federal Housing Administration or a local housing authority administering a HUD program.
(d) "Owner" means the person, partnership, or corporation that is a party to a contract with HUD or FmHA providing for a mortgage, mortgage assistance, mortgage insurance, or rent subsidy; or any spouse, employee, agent, partner, master lessee, business affiliate or associate, or successor in interest of such person, partnership or corporation, that receives or demands rent for the subsidized housing.
(e) "Prepayment of mortgage" means the prepayment of a mortgage, or loan prior to maturity, that is:
(1) insured or held by HUD under Section 221(d)(3) of the National Housing Act and assisted under Section 101 of the Housing and Urban Development Act of 1965 or Section 8 of the United States Housing Act of 1937;
(2) insured or held by HUD and bears interest at a rate determined under the proviso of Section 221(d)(3) of the National Housing Act;
(3) insured, assisted or held by HUD under Section 236 of the National Housing Act;
(4) insured or held by HUD under Section 514 or 515 of the Housing Act of 1949; or
(5) held by HUD and formerly insured under a program listed in this subsection (e).
(f) "Section 8 contract" means a contract with HUD or FmHA which provides rent subsidies entered into pursuant to Section 8 of the United States Housing Act of 1937 or the Section 8 Existing Housing Program (24 C.F.R. Part 882).
(g) "Subsidized housing" means any housing or unit of housing financed by a loan or mortgage insured or held by HUD under a program listed in subsection (e) of this Section, or subject to a Section 8 contract.
(h) "Unit of local government" means (1) the municipality within which subsidized housing is located, or (2) if subsidized housing is not located within the boundaries of any municipality, the county in which the subsidized housing is located.
(Source: P.A. 85-1438.)

(765 ILCS 925/4) (from Ch. 67 1/2, par. 904)
Sec. 4. (a) An owner of subsidized housing shall provide to the clerk of the unit of local government and to IHDA notice of the earliest date upon which he may exercise prepayment of mortgage. Such notice shall be delivered at least 12 months prior to the date upon which the owner may prepay the mortgage. The notice shall include the following information:
(1) the name and address of the owner or managing

agent of the building;

(2) the earliest date of allowed prepayment;
(3) the number of subsidized housing units in the

building subject to prepayment, and the number of subsidized housing units occupied by persons age 62 or older, or by persons with disabilities, and households with children;

(4) the rental payment paid by each household

occupying a subsidized housing unit, not including any federal subsidy received by the owner for such subsidized housing unit; and

(5) the rent schedule for the subsidized housing

units as approved by HUD or FmHA.

Such notice shall be available to the public upon request.
(b) Twelve months prior to the date upon which an owner may exercise prepayment of mortgage, the owner shall:
(1) post a copy of such notice in a prominent

location in the affected building and leave the notice posted during the entire notice period, and

(2) deliver, personally or by certified mail, copies

of the notice to all tenants residing in the building.

The owner shall provide a copy of the notice to all prospective tenants. Such notices shall be on forms prescribed by IHDA.
(Source: P.A. 99-143, eff. 7-27-15.)

(765 ILCS 925/5) (from Ch. 67 1/2, par. 905)
Sec. 5. An owner of subsidized housing shall provide to the clerk of the unit of local government and IHDA notice of his intent to exercise his prepayment of mortgage option at least 9 months prior to the date of the intended prepayment of mortgage.
At least 9 months prior to the intended date of the prepayment of mortgage, the owner shall post in a prominent location in the affected building and shall deliver, either personally or by certified mail, a notice to all tenants residing in the building. Such notice shall be provided in writing to all prospective tenants during the notice period.
The notice to the unit of local government and IHDA and the notice to the tenants shall be provided on forms prescribed by IHDA. These notices shall be considered in effect for 15 months from the date received by the unit of local government and IHDA. If prepayment does not occur within the 15 month period, a new 9 month notice will be required prior to prepayment of mortgage.
(Source: P.A. 85-1438.)

(765 ILCS 925/6) (from Ch. 67 1/2, par. 906)
Sec. 6. Before executing any lease agreement, an owner of a building receiving a Section 8 contract, of which IHDA is not the contract administrator, shall notify all prospective tenants in writing of the date of the expiration of the Section 8 contract. An owner shall notify current tenants of the date of expiration of a Section 8 contract within 60 days of the effective date of this Act.
(Source: P.A. 85-1438.)

(765 ILCS 925/7) (from Ch. 67 1/2, par. 907)
Sec. 7. An owner who fails to provide the notice to a tenant as required under Sections 5 and 6 of this Act shall pay a penalty to the tenant in the amount of $1,000. An owner who fails to provide the notice to a unit of local government as required under Section 5 of this Act shall pay a penalty to the unit of local government in the amount of $25,000.
(Source: P.A. 85-1438.)

(765 ILCS 925/8) (from Ch. 67 1/2, par. 908)
Sec. 8. Owners of subsidized housing eligible for prepayment of mortgage after the effective date of this Act but before July 1, 1990 shall give notice as provided in Section 4 within 60 days after the effective date of this Act.
(Source: P.A. 85-1438.)



765 ILCS 930/ - Mortgage Insurance Limitation and Notification Act.

(765 ILCS 930/1)
Sec. 1. Short Title. This Act may be cited as the Mortgage Insurance Limitation and Notification Act.
(Source: P.A. 90-455, eff. 7-1-98.)

(765 ILCS 930/5)
Sec. 5. Application. This Act applies to mortgages entered into on or after the effective date of this Act and only to the principal single family residence of the mortgagor.
(Source: P.A. 90-455, eff. 7-1-98.)

(765 ILCS 930/10)
Sec. 10. Definitions. For the purpose of this Act:
"Mortgagee" means the holder of an indebtedness secured by a mortgage of a single family residence or the entity that provides the servicing of the mortgage, meaning the receipt of payments from the mortgagor and the administration of the loan on behalf of the entity that holds the mortgage.
"Mortgage insurance" means insurance, including any mortgage guaranty insurance, against the nonpayment of, or default on, a mortgage or loan involved in a residential mortgage transaction, the premiums of which are paid by the mortgagor.
"Mortgagor" means a natural person whose interest in a single family residence is the subject of a mortgage for which the mortgagee has required mortgage insurance.
"Private mortgage insurance" means mortgage insurance other than mortgage insurance made available under the federal National Housing Act, title 38 of the United States Code, or title V of the Housing Act of 1949.
(Source: P.A. 90-455, eff. 7-1-98.)

(765 ILCS 930/15)
Sec. 15. Transaction disclosure. After July 1, 1998, if a person enters into a transaction to obtain a mortgage for his or her principal residence and private mortgage insurance may be required in connection with that transaction, the mortgagee shall disclose in writing all of the following:
(1) Whether private mortgage insurance will be

required to be obtained or maintained with respect to the mortgage.

(2) The period during which the insurance shall be

required to be in effect.

(3) The conditions under which the mortgagor may

cancel the insurance.

(4) That the mortgagor will be notified not less than

annually of an address and telephone number that may be used to contact the mortgagee to determine whether or not the insurance may be terminated and, if the insurance may be terminated, the conditions and procedures for termination.

(Source: P.A. 90-455, eff. 7-1-98.)

(765 ILCS 930/17)
Sec. 17. Insurance coverage.
(a) No lender shall require a borrower, as a condition of receiving or maintaining a loan secured by real property, to provide hazard insurance coverage against risks to the improvements on that real property in an amount exceeding the replacement value of the improvements on the property.
(b) Any person harmed by a violation of this Section shall be entitled to obtain injunctive relief and may recover damages and reasonable attorney's fees and costs.
(c) A violation of this Section does not affect the validity of the loan, note secured by a deed of trust, mortgage, or deed of trust.
(Source: P.A. 93-1021, eff. 8-24-04.)

(765 ILCS 930/20)
Sec. 20. Annual notification statement. After July 1, 1998, in addition to the transaction disclosure requirement set forth in Section 15 and within 30 days after the end of the calendar year, the mortgagee shall inform the mortgagor in writing of the procedure to cancel the private mortgage insurance together with the telephone number and address. The annual statement required by this Section may be printed on or included with any other annual statement that is required by any federal or State law to be made by the mortgagee to the mortgagor.
Nothing contained in this Section shall prevent a mortgagee from waiving any or all of the conditions of its cancellation policy in effect when the mortgage loan is originated or from modifying its cancellation policy applicable to a particular mortgage loan from time to time, upon the written approval of the mortgagor. If a cancellation policy is modified, the mortgagor shall be notified within 30 days of material changes to the policy.
(Source: P.A. 90-455, eff. 7-1-98; 91-357, eff. 7-29-99.)

(765 ILCS 930/30)
Sec. 30. Federal law. If federal law is enacted governing or otherwise regulating private mortgage insurance, a mortgagee who is governed by the provisions of this Act may have the option to comply with the federal law, and compliance with the federal law by the mortgagee shall be deemed compliance with this Act.
(Source: P.A. 90-455, eff. 7-1-98.)

(765 ILCS 930/40)
Sec. 40. Severability. The provisions of this Act are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 90-455, eff. 7-1-98.)

(765 ILCS 930/99)
Sec. 99. Effective date. This Act takes effect July 1, 1998.
(Source: P.A. 90-455, eff. 7-1-98.)



765 ILCS 935/ - Mortgage Certificate of Release Act.

(765 ILCS 935/1)
Sec. 1. Short Title. This Act may be cited as the Mortgage Certificate of Release Act.
(Source: P.A. 92-765, eff. 8-6-02.)

(765 ILCS 935/5)
Sec. 5. Definitions. As used in this Act:
"Hold-harmless agreement" means a letter whereby a title insurance company, as defined in the Title Insurance Act, agrees to indemnify another title insurance company preparing to insure a present transaction that the indemnifying title insurance company has previously insured over without taking an exception to its title insurance policy for matters remaining of record, such as a previously paid but unreleased mortgage. A model form of a hold-harmless agreement is set forth in Section 70 of this Act.
"Mortgage" means a mortgage or mortgage lien on an interest in one-to-four family residential real property in this State given to secure a loan in the original principal amount of less than $500,000. Trust deeds are not included.
"Mortgagee" means either: (i) the grantee of a mortgage; or (ii) if a mortgage has been assigned of record, the last person to whom the mortgage has been assigned of record.
"Mortgage servicer" means the last person to whom a mortgagor or the mortgagor's successor in interest has been instructed by a mortgagee to send payments on a loan secured by a mortgage. A person transmitting a payoff statement is the mortgage servicer for the mortgage described in the payoff statement.
"Mortgagor" means the grantor of a mortgage.
"Payoff statement" means a statement for the amount of the (i) unpaid balance of a loan secured by a mortgage, including principal, interest, and any other charges due under or secured by the mortgage; and (ii) interest on a per day basis for the unpaid balance.
"Record" means to deliver the certificate of release for recording with the county recorder.
"Title insurance agent" has the same meaning ascribed to it as in Section 3 of the Title Insurance Act.
"Title insurance company" has the same meaning ascribed to it as in Section 3 of the Title Insurance Act.
(Source: P.A. 92-765, eff. 8-6-02; 93-428, eff. 12-31-03.)

(765 ILCS 935/10)
Sec. 10. Mortgage presently being paid off. Receipt of payment pursuant to the lender's written payoff statement shall constitute authority to record a certificate of release. A certificate of release shall be delivered for recording to the recorder of each county in which the mortgage is recorded, together with the other documents from the new transaction, including a deed or new mortgage, or both by the title insurance company or its duly appointed agent.
(Source: P.A. 92-765, eff. 8-6-02; 93-428, eff. 12-31-03.)

(765 ILCS 935/10.1)
Sec. 10.1. Previously paid mortgages. A title insurance company or its duly appointed title insurance agent may issue a mortgage certificate of release pursuant to this Act for a mortgage that appears in the chain of title prior to the mortgage presently being paid. The title insurance company must have proof of payment from its own prior files that it paid the mortgage or mortgages pursuant to a payoff statement. Where another title insurance company has paid off an unreleased mortgage pursuant to a payoff statement, the title insurance company or its duly appointed title insurance agent in the current transaction may rely upon the hold-harmless letter of that prior title insurance company to issue a mortgage certificate of release. This grant of authority is subject to the condition that the issuer of the mortgage certificate of release does not have notice that the lender opposes its release. A single mortgage certificate of release may include more than one mortgage, including both presently and previously paid mortgages.
(Source: P.A. 93-428, eff. 12-31-03.)

(765 ILCS 935/15)
Sec. 15. Certificate of release. An officer or duly appointed agent of a title insurance company may, on behalf of a mortgagor or a person who has acquired from a mortgagor title to all or part of the property described in the mortgage, execute a certificate of release that complies with the requirements of this Act and record the certificate of release with the recorder of each county in which the mortgage is recorded, provided that payment of the loan secured by the mortgage was made in accordance with a written payoff statement furnished by the mortgagee or the mortgage servicer. The title insurance company or its duly appointed agent shall not be required to search the public record for a possible recorded satisfaction or release.
(Source: P.A. 92-765, eff. 8-6-02; 93-428, eff. 12-31-03.)

(765 ILCS 935/20)
Sec. 20. Contents of certificate of release. A certificate of release executed under this Act must contain substantially all of the following for each mortgage being released:
(a) The name of the mortgagor, the name of the original mortgagee, and, if applicable, the mortgage servicer at the date of the mortgage, the date of recording, and the volume and page or document number or other official recording designation in the real property records where the mortgage is recorded.
(b) A statement that the mortgage was paid in accordance with the written payoff statement and there is no objection from the mortgagee or mortgage servicer or its successor in interest. With respect to previously paid mortgages, the hold-harmless letter from a title insurance company, as provided in Section 10.1 of this Act, shall satisfy this requirement.
(c) A statement that the person executing the certificate of release is an officer or a duly appointed agent of a title insurance company authorized and licensed to transact the business of insuring titles to interests in real property in this State pursuant to subsections (2) and (3) of Section 3 of the Title Insurance Act.
(d) A statement that the certificate of release is made on behalf of the mortgagor or a person who acquired title from the mortgagor to all or a part of the property described in the mortgage.
(e) A statement that the mortgagee or mortgage servicer provided a written payoff statement. The hold-harmless letter from a title insurance company, as provided in Section 10.1 of this Act, shall satisfy this requirement with respect to previously paid mortgages.
(Source: P.A. 92-765, eff. 8-6-02; 93-428, eff. 12-31-03.)

(765 ILCS 935/25)
Sec. 25. Execution. A certificate of release authorized by Section 15 must be executed and acknowledged as required by law, as in the case of a deed, and may be executed by an officer or a duly appointed agent of a title insurance company. The agent must be a currently registered title insurance agent of the title insurance company.
(Source: P.A. 92-765, eff. 8-6-02.)

(765 ILCS 935/30)
Sec. 30. Appointment of title insurance agent.
(a) The appointment of a title insurance agent must be executed and acknowledged as required by law, as in the case of a deed, and must state all of the following:
(1) the identity of the title insurance company as

the principal;

(2) the identity of the person, partnership, limited

partnership, limited liability company, limited liability partnership, or corporation authorized to act as title insurance agent to execute and record certificates of release provided for in this Act on behalf of the title insurance company;

(3) that the title insurance agent has the full

authority to execute and record certificates of release provided for in this Act on behalf of the title insurance company;

(4) the term of appointment of the title insurance

agent; and

(5) that the title insurance agent has consented to

and accepts the terms of the appointment.

(b) The delegation to a title insurance agent by a title insurance company shall not relieve the title insurance company of any liability for actual damages as provided in Section 40.
(c) A title insurance company may create an instrument, executed by an officer of that company and acknowledged in the same manner as a deed, appointing one or more title insurance agents authorized to issue certificates of release under this Act. This instrument shall designate the county or counties in which it is to be effective and shall be recorded with the recorder in each of those counties, either as an original instrument or by recording a copy certified by the recorder of one of the counties. A separate appointment of title insurance agent shall not be necessary for each certificate of release. The appointment of an agent may be re-recorded where necessary to establish authority of the agent, but the authority shall continue until a revocation of appointment is recorded in the office of the recorder where the appointment of title insurance agent was recorded or on the date, if any, in the recorded appointment document.
(Source: P.A. 92-765, eff. 8-6-02.)

(765 ILCS 935/35)
Sec. 35. Effect of recording certificate of release. For purposes of releasing the lien of the mortgage, a certificate of release containing the information and statements provided for in Section 20 and executed as provided in Section 25 is prima facie evidence of the facts contained therein, and upon being recorded with the recorder, shall constitute a release of the lien of the mortgage described in the certificate of release. The title insurance company or title insurance agent recording the certificate of release may use the recording fee it may have collected for the recording of a release or satisfaction of the mortgage to effect the recording of the certificate of release.
(Source: P.A. 92-765, eff. 8-6-02; 93-428, eff. 12-31-03.)

(765 ILCS 935/40)
Sec. 40. Wrongful or erroneous certificate of release. Recording of a wrongful or erroneous certificate of release by a title insurance company or its title insurance agent shall not relieve the mortgagor or the mortgagor's successors or assignees from any personal liability on the loan or other obligations secured by the mortgage. In addition to any other remedy provided by law, a title insurance company executing or recording a certificate of release under this Act is liable to the mortgagee for actual damages sustained due to the recording of the certificate of release. The prevailing party in any action or proceeding seeking actual damages due to the recording of a certificate of release shall be entitled to the recovery of reasonable attorneys fees and costs incurred in that action or proceeding.
(Source: P.A. 92-765, eff. 8-6-02; 93-428, eff. 12-31-03.)

(765 ILCS 935/45)
Sec. 45. Recording. If a mortgage is recorded in more than one county and a certificate of release is recorded in one of them, a certified copy of the certificate of release may be recorded in another county with the same effect as the original. In all cases, the certificate of release shall be entered and indexed where satisfactions or releases of mortgage are entered and indexed.
(Source: P.A. 92-765, eff. 8-6-02.)

(765 ILCS 935/50)
Sec. 50. Form of certificate of release. A certificate of release, in substantially the following form, allowing for alterations to permit the inclusion of multiple mortgages, both presently and previously paid, complies with this Act.

(765 ILCS 935/55)
Sec. 55. Form of appointment of title insurance agent for issuance of certificates of release. A title insurance company shall use the following form for the appointment of its title insurance agents for the purpose of executing certificates of release pursuant to this Act.

(765 ILCS 935/60)
Sec. 60. Form of revocation of appointment of title insurance agent or agents for issuance of certificates of release. A title insurance company shall use the following form for the purpose of revoking the appointment of its title insurance agent's authorization for executing certificates of release pursuant to this Act.

(765 ILCS 935/65)
Sec. 65. (Repealed).
(Source: P.A. 92-765, eff. 8-6-02. Repealed by P.A. 93-428, eff. 12-31-03.)

(765 ILCS 935/70)
Sec. 70. Form of hold-harmless agreement. A hold-harmless agreement in substantially the following form, allowing for alterations to reflect the facts of the transaction and identity of the title insurance companies, complies with this Act.

(765 ILCS 935/90)
Sec. 90. (Repealed).
(Source: P.A. 92-765, eff. 8-6-02. Repealed by P.A. 93-428, eff. 12-31-03.)

(765 ILCS 935/95)
Sec. 95. (Amendatory provisions; text omitted).
(Source: P.A. 92-765, eff. 8-6-02; text omitted.)

(765 ILCS 935/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 92-765, eff. 8-6-02.)



765 ILCS 940/ - Mortgage Rescue Fraud Act.

(765 ILCS 940/1)
Sec. 1. Short title. This Act may be cited as the Mortgage Rescue Fraud Act.
(Source: P.A. 94-822, eff. 1-1-07.)

(765 ILCS 940/5)
Sec. 5. Definitions. As used in this Act:
"Distressed property" means residential real property consisting of one to 6 family dwelling units that is in foreclosure or at risk of loss due to nonpayment of taxes, or whose owner is more than 30 days delinquent on any loan that is secured by the property.
"Distressed property consultant" means any person who, directly or indirectly, for compensation from the owner, makes any solicitation, representation, or offer to perform or who, for compensation from the owner, performs any service that the person represents will in any manner do any of the following:
(1) stop or postpone the foreclosure sale or stop or

postpone the loss of the home due to nonpayment of taxes;

(2) obtain any forbearance from any beneficiary or

mortgagee, or relief with respect to a tax sale of the property;

(3) assist the owner to exercise any right of

reinstatement or right of redemption;

(4) obtain any extension of the period within which

the owner may reinstate the owner's rights with respect to the property;

(5) obtain any waiver of an acceleration clause

contained in any promissory note or contract secured by a mortgage on a distressed property or contained in the mortgage;

(6) assist the owner in foreclosure, loan default, or

post-tax sale redemption period to obtain a loan or advance of funds;

(7) avoid or ameliorate the impairment of the owner's

credit resulting from the recording of a notice of default or the conduct of a foreclosure sale or tax sale; or

(8) save the owner's residence from foreclosure or

save the owner from loss of home due to nonpayment of taxes.

A "distressed property consultant" does not include any of the following:
(1) a person or the person's authorized agent acting

under the express authority or written approval of the Department of Housing and Urban Development;

(2) a person who holds or is owed an obligation

secured by a lien on any distressed property, or a person acting under the express authorization or written approval of such person, when the person performs services in connection with the obligation or lien, if the obligation or lien did not arise as the result of or as part of a proposed distressed property conveyance;

(3) banks, savings banks, savings and loan

associations, credit unions, and insurance companies organized, chartered, or holding a certificate of authority to do business under the laws of this State or any other state or under the laws of the United States;

(4) attorneys licensed in Illinois engaged in the

practice of law;

(5) a Department of Housing and Urban Development

approved mortgagee and any subsidiary or affiliate of these persons or entities, and any agent or employee of these persons or entities, while engaged in the business of these persons or entities;

(6) a 501(c)(3) nonprofit agency or organization,

doing business for no less than 5 years, that offers counseling or advice to an owner of a distressed property, if they do not contract for services with for-profit lenders or distressed property purchasers, or any person who structures or plans such a transaction;

(7) (blank);
(8) licensees of the Consumer Installment Loan Act

who are authorized to make loans secured by real property; or

(9) licensees of the Real Estate License Act of 2000

when providing licensed activities.

"Distressed property purchaser" means any person who acquires any interest in fee in a distressed property or a beneficial interest in a trust holding title to a distressed property while allowing the owner to possess, occupy, or retain any present or future interest in fee in the property, or any person who participates in a joint venture or joint enterprise involving a distressed property conveyance. "Distressed property purchaser" does not mean any person who acquires distressed property at a short sale or any person acting in participation with any person who acquires distressed property at a short sale, if that person does not promise to convey an interest in fee back to the owner or does not give the owner an option to purchase the property at a later date.
"Distressed property conveyance" means a transaction in which an owner of a distressed property transfers an interest in fee in the distressed property or in which the holder of all or some part of the beneficial interest in a trust holding title to a distressed property transfers that interest; the acquirer of the property allows the owner of the distressed property to occupy the property; and the acquirer of the property or a person acting in participation with the acquirer of the property conveys or promises to convey an interest in fee back to the owner or gives the owner an option to purchase the property at a later date.
"Person" means any individual, partnership, corporation, limited liability company, association, or other group or entity, however organized.
"Service" means, without limitation, any of the following:
(1) debt, budget, or financial counseling of any type;
(2) receiving money for the purpose of distributing

it to creditors in payment or partial payment of any obligation secured by a lien on a distressed property;

(3) contacting creditors on behalf of an owner of a

residence that is distressed property;

(4) arranging or attempting to arrange for an

extension of the period within which the owner of a distressed property may cure the owner's default and reinstate his or her obligation;

(5) arranging or attempting to arrange for any delay

or postponement of the time of sale of the distressed property;

(6) advising the filing of any document or assisting

in any manner in the preparation of any document for filing with any court; or

(7) giving any advice, explanation, or instruction to

an owner of a distressed property that in any manner relates to the cure of a default or forfeiture or to the postponement or avoidance of sale of the distressed property.

(Source: P.A. 94-822, eff. 1-1-07; 95-691, eff. 6-1-08; 95-1047, eff. 4-6-09.)

(765 ILCS 940/7)
Sec. 7. Residential Mortgage License Act of 1987 licensees. Licensees of the Residential Mortgage License Act of 1987 are exempt from the requirements of Sections 10, 15, 20, 50(a)(4), 50(a)(5), 50(a)(6), and 50(a)(7). Licensees are also exempt from the requirements of Section 50(a)(2) and Section 70 for any transaction resulting in the origination of a new mortgage loan extinguishing the existing mortgage loan.
(Source: P.A. 95-1047, eff. 4-6-09.)

(765 ILCS 940/10)
Sec. 10. Distressed property consultant contract terms.
(a) A distressed property consultant contract must be in writing and must fully disclose the exact nature of the distressed property consultant's services and the total amount and terms of compensation.
(b) The following notice, printed in at least 12-point boldface type and completed with the name of the distressed property consultant, must be printed immediately above the statement required by subsection (c) of this Section:

for him or her CANNOT:

(1) Take any money from you or ask you for money

until ........................................ (Name) has completely finished doing everything he or she said he or she would do; or

(2) Ask you to sign or have you sign any lien,

mortgage, or deed."

(c) A distressed property consultant contract must be written in the same language as principally used by the distressed property consultant to describe his or her services or to negotiate the contract, must be dated and signed by the owner, and must contain in immediate proximity to the space reserved for the owner's signature a conspicuous statement in a size equal to at least 12-point boldface type, as follows:
"You, the owner, may cancel this transaction at any

time until after the distressed property consultant has fully performed each and every service the distressed property consultant contracted to perform or represented he or she would perform. See the attached notice of cancellation form for an explanation of this right."

(d) A distressed property contract must contain on the first page, in a type size no smaller than that generally used in the body of the document, each of the following:
(1) the name and address of the distressed property

consultant to which the notice of cancellation is to be mailed; and

(2) the date the owner signed the contract.
(e) A distressed property consultant contract must be accompanied by a completed form in duplicate, captioned "NOTICE OF CANCELLATION," which must be attached to the contract, must be easily detachable, and must contain, in at least 12-point boldface type, the following statement written in the same language as used in the contract:

(765 ILCS 940/15)
Sec. 15. Rescission of distressed property consultant contract.
(a) In addition to any other legal right to rescind a contract, an owner has the right to cancel a distressed property consultant contract at any time until after the distressed property consultant has fully performed each service the distressed property consultant contracted to perform or represented he or she would perform.
(b) Cancellation occurs when the owner gives written notice of cancellation to the distressed property consultant at the address specified in the distressed property consultant contract.
(c) Notice of cancellation, if given by mail, is effective when deposited in the mail properly addressed with postage prepaid. Notice by certified mail, return receipt requested, addressed to the address specified in the distressed property consultant contract, shall be conclusive proof of notice of service.
(d) Notice of cancellation given by the owner need not take the particular form as provided with the distressed property consultant contract and, however expressed, is effective if it indicates the intention of the owner not to be bound by the contract.
(Source: P.A. 94-822, eff. 1-1-07.)

(765 ILCS 940/20)
Sec. 20. Waiver of a distressed property consultant contract.
(a) Any waiver by an owner of the provisions of Section 10 or 15 is void and unenforceable as contrary to public policy.
(b) Any attempt by a distressed property consultant to induce an owner to waive the owner's rights is a violation of the Act.
(Source: P.A. 94-822, eff. 1-1-07.)

(765 ILCS 940/25)
Sec. 25. Distressed property conveyance contract. A distressed property purchaser shall enter into every distressed property conveyance in the form of a written contract. Every distressed property conveyance contract must be written in letters of a size equal to at least 12-point boldface type, in the same language principally used by the owner of the distressed property to negotiate the sale of the distressed property, must be fully completed, signed, and dated by the owner of the distressed property and the distressed property purchaser, and must be witnessed and acknowledged by a notary public, before the execution of any instrument of conveyance of the distressed property.
(Source: P.A. 94-822, eff. 1-1-07.)

(765 ILCS 940/30)
Sec. 30. Distressed property conveyance contract terms. Every contract required by Section 25 must contain the entire agreement of the parties, be fully assignable, and survive delivery of any instrument of conveyance of the distressed property. Every lease entered into pursuant to a contract required by Section 25 is terminable at will by the distressed property owner, without liability. Every contract required by Section 25 must include the following terms:
(1) the name, business address, and the telephone

number of the distressed property purchaser;

(2) the address of the distressed property;
(3) the total consideration to be given by the

distressed property purchaser or tax lien payor in connection with or incident to the sale;

(4) a complete description of the terms of payment or

other consideration including, but not limited to, any services of any nature that the distressed property purchaser represents he or she will perform for the owner of the distressed property before or after the sale;

(5) a complete description of the terms of any

related agreement designed to allow the owner of the distressed property to remain in the home such as a rental agreement, repurchase agreement, contract for deed, or lease with option to buy;

(6) a notice of cancellation as provided in this

Section;

(7) the following notice in at least 12-point

boldface type, if the contract is printed, or in capital letters, if the contract is typed, and completed with the name of the distressed property purchaser, immediately above the statement required by this Section:

..................(Name) or anyone working for ...................(Name) CANNOT ask you to sign or have you sign any deed or any other document. You are urged to have this contract reviewed by an attorney of your choice within 5 business days of signing it."; and

(8) if title to the distressed property will be

transferred in the conveyance transaction, the following notice in at least 14-point boldface type if the contract is printed, or in capital letters if the contract is typed, and completed with the name of the distressed property purchaser, immediately above the statement required by this Section:

to your home.".

(Source: P.A. 94-822, eff. 1-1-07.)

(765 ILCS 940/35)
Sec. 35. Cancellation of a distressed property conveyance contract.
(a) In addition to any other right of rescission, the owner of the distressed property has the right to cancel any contract with a distressed property purchaser until midnight of the fifth business day following the day on which the owner of the distressed property signs a contract that complies with Sections 25 and 30 or until 8:00 a.m. on the last day of the period during which the owner of the distressed property has a right of redemption under the Illinois Mortgage Foreclosure Law or the Property Tax Code, whichever occurs first.
(b) Cancellation occurs when the owner of the distressed property delivers, by any means, written notice of cancellation to the address specified in the distressed property conveyance contract.
(c) A notice of cancellation given by the owner of the distressed property need not take the particular form as provided with the distressed property conveyance contract.
(d) Within 10 days following receipt of a notice of cancellation given in accordance with this Section, the distressed property purchaser shall return, without condition, any original contract and any other documents signed by the owner of the distressed property.
(Source: P.A. 94-822, eff. 1-1-07.)

(765 ILCS 940/40)
Sec. 40. Notice of cancellation of a distressed property conveyance contract.
(a) The contract must contain in immediate proximity to the space reserved for the owner of the distressed property's signature a conspicuous statement in a size equal to at least 12-point boldface type, if the contract is printed, or in capital letters, if the contract is typed, as follows:
"You may cancel this contract for the sale of your

house, without any penalty or obligation, at any time before ................................(Date and time of day). See the attached notice of cancellation form for an explanation of this right."

The distressed property purchaser shall accurately

enter the date and time of day on which the cancellation right ends.

(b) The contract must be accompanied by a completed form in duplicate, captioned "NOTICE OF CANCELLATION" in a size equal to a 12-point boldface type, if the contract is printed, or in capital letters, if the contract is typed, followed by a space in which the distressed property purchaser shall enter the date on which the owner of the distressed property executes any contract. This form must be attached to the contract, must be easily detachable, and must contain in at least 12-point type, if the contract is printed, or in capital letters, if the contract is typed, the following statement written in the same language as used in the contract:

without any penalty or obligation, at any time before ....................(enter date and time of day). To cancel this transaction, mail or deliver a signed and dated copy of this cancellation notice to .......................(Name of purchaser) at .............................................. (Street address of purchaser's place of business) NOT LATER THAN ................................ (Enter date and time of day).

I hereby cancel this transaction on

............... (Date) ............................................... (Seller's signature)".

(c) The distressed property purchaser shall provide the owner of the distressed property with a copy of the contract and the attached notice of cancellation immediately at the time the contract is executed by all parties.
(d) The distressed property purchaser shall record the contract with the recorder of deeds in the county where the distressed property is located within 10 days of its execution, provided the contract has not been canceled.
(e) The 5 business days during which the owner of the distressed property may cancel the contract shall not begin to run until all parties to the contract have executed the contract and the distressed property purchaser has complied with all the requirements of this Section.
(Source: P.A. 94-822, eff. 1-1-07.)

(765 ILCS 940/45)
Sec. 45. Waiver of a distressed property conveyance contract. Any waiver of the provisions of Sections 35 and 40 are void and unenforceable as contrary to public policy, except that a consumer may waive the 5-day right to cancel provided in Section 35 if the property is subject to a foreclosure sale within the 5 business days and the owner of the distressed property agrees to waive his or her right to cancel in a handwritten statement that is signed by all parties holding title to the distressed property.
(Source: P.A. 94-822, eff. 1-1-07.)

(765 ILCS 940/50)
Sec. 50. Violations.
(a) It is a violation for a distressed property consultant to:
(1) claim, demand, charge, collect, or receive any

compensation until after the distressed property consultant has fully performed each service the distressed property consultant contracted to perform or represented he or she would perform;

(2) claim, demand, charge, collect, or receive any

fee, interest, or any other compensation that does not comport with Section 70;

(3) take a wage assignment, a lien of any type on

real or personal property, or other security to secure the payment of compensation. Any such security is void and unenforceable;

(4) receive any consideration from any third party in

connection with services rendered to an owner unless the consideration is first fully disclosed to the owner;

(5) acquire any interest, directly or indirectly, or

by means of a subsidiary or affiliate in a distressed property from an owner with whom the distressed property consultant has contracted;

(6) take any power of attorney from an owner for any

purpose, except to inspect documents as provided by law; or

(7) induce or attempt to induce an owner to enter a

contract that does not comply in all respects with Sections 10 and 15 of this Act.

(b) A distressed property purchaser, in the course of a distressed property conveyance, shall not:
(1) enter into, or attempt to enter into, a

distressed property conveyance unless the distressed property purchaser verifies and can demonstrate that the owner of the distressed property has a reasonable ability to pay for the subsequent conveyance of an interest back to the owner of the distressed property and to make monthly or any other required payments due prior to that time;

(2) fail to make a payment to the owner of the

distressed property at the time the title is conveyed so that the owner of the distressed property has received consideration in an amount of at least 82% of the property's fair market value, or, in the alternative, fail to pay the owner of the distressed property no more than the costs necessary to extinguish all of the existing obligations on the distressed property, as set forth in subdivision (b)(10) of Section 45, provided that the owner's costs to repurchase the distressed property pursuant to the terms of the distressed property conveyance contract do not exceed 125% of the distressed property purchaser's costs to purchase the property. If an owner is unable to repurchase the property pursuant to the terms of the distressed property conveyance contract, the distressed property purchaser shall not fail to make a payment to the owner of the distressed property so that the owner of the distressed property has received consideration in an amount of at least 82% of the property's fair market value at the time of conveyance or at the expiration of the owner's option to repurchase.

(3) enter into repurchase or lease terms as part of

the subsequent conveyance that are unfair or commercially unreasonable, or engage in any other unfair conduct;

(4) represent, directly or indirectly, that the

distressed property purchaser is acting as an advisor or a consultant, or in any other manner represent that the distressed property purchaser is acting on behalf of the homeowner, or the distressed property purchaser is assisting the owner of the distressed property to "save the house", "buy time", or do anything couched in substantially similar language;

(5) misrepresent the distressed property purchaser's

status as to licensure or certification;

(6) do any of the following until after the time

during which the owner of a distressed property may cancel the transaction:

(A) accept from the owner of the distressed

property an execution of any instrument of conveyance of any interest in the distressed property;

(B) induce the owner of the distressed property

to execute an instrument of conveyance of any interest in the distressed property; or

(C) record with the county recorder of deeds any

document signed by the owner of the distressed property, including but not limited to any instrument of conveyance;

(7) fail to reconvey title to the distressed property

when the terms of the conveyance contract have been fulfilled;

(8) induce the owner of the distressed property to

execute a quit claim deed when entering into a distressed property conveyance;

(9) enter into a distressed property conveyance where

any party to the transaction is represented by power of attorney;

(10) fail to extinguish all liens encumbering the

distressed property, immediately following the conveyance of the distressed property, or fail to assume all liability with respect to the lien in foreclosure and prior liens that will not be extinguished by such foreclosure, which assumption shall be accomplished without violations of the terms and conditions of the lien being assumed. Nothing herein shall preclude a lender from enforcing any provision in a contract that is not otherwise prohibited by law;

(11) fail to complete a distressed property

conveyance before a notary in the offices of a title company licensed by the Department of Financial and Professional Regulation, before an agent of such a title company, a notary in the office of a bank, or a licensed attorney where the notary is employed; or

(12) cause the property to be conveyed or encumbered

without the knowledge or permission of the distressed property owner, or in any way frustrate the ability of the distressed property owner to complete the conveyance back to the distressed property owner.

(c) There is a rebuttable presumption that an appraisal by a person licensed or certified by an agency of this State or the federal government is an accurate determination of the fair market value of the property.
(d) "Consideration" in item (2) of subsection (b) means any payment or thing of value provided to the owner of the distressed property, including reasonable costs paid to independent third parties necessary to complete the distressed property conveyance or payment of money to satisfy a debt or legal obligation of the owner of the distressed property.
"Consideration" shall not include amounts imputed as a downpayment or fee to the distressed property purchaser, or a person acting in participation with the distressed property purchaser.
(e) An evaluation of "reasonable ability to pay" under subsection (b)(1) of this Section 50 shall include debt to income ratio, fair market value of the distressed property, and the distressed property owner's payment history. There is a rebuttable presumption that the distressed property purchaser has not verified reasonable payment ability if the distressed property purchaser has not obtained documents of assets, liabilities, and income, other than a statement by the owner of the distressed property.
(Source: P.A. 94-822, eff. 1-1-07; 95-1047, eff. 4-6-09.)

(765 ILCS 940/55)
Sec. 55. Civil remedies.
(a) A violation of any of the provisions of this Act constitutes an unlawful practice under the Consumer Fraud and Deceptive Business Practices Act. All remedies, penalties, and authority granted to the Attorney General or State's Attorney by the Consumer Fraud and Deceptive Business Practices Act shall be available to him or her for the enforcement of this Act.
(b) A consumer who suffers loss by reason of any violation of any provision of this Act may bring a civil action in accordance with the Consumer Fraud and Deceptive Business Practices Act to enforce that provision. All remedies and rights granted to a consumer by the Consumer Fraud and Deceptive Business Practices Act shall be available to the consumer bringing such an action. The remedies and rights provided for in this Act are not exclusive, but cumulative, and all other applicable claims, including, but not limited to, those brought under the doctrine of equitable mortgage, are specifically preserved.
(Source: P.A. 94-822, eff. 1-1-07.)

(765 ILCS 940/60)
Sec. 60. Criminal mortgage rescue fraud. A person commits the offense of criminal mortgage rescue fraud when he or she intentionally violates any provision enumerated in Section 50 of this Act.
(Source: P.A. 94-822, eff. 1-1-07.)

(765 ILCS 940/65)
Sec. 65. Criminal penalties. A person who commits the offense of criminal mortgage rescue fraud is guilty of a Class 2 felony.
(Source: P.A. 94-822, eff. 1-1-07.)

(765 ILCS 940/70)
Sec. 70. Distressed property consultant compensation. In transactions that reduce the existing payment on a homeowner's mortgage loan for a period of no less than 5 years, a distressed property consultant shall not claim, demand, charge, collect, or receive any fee, interest, or any other compensation that exceeds the lesser of the homeowner's:
(1) existing monthly principal and interest mortgage

payment; or

(2) total net savings derived from the lowered

monthly principal and interest mortgage payment over the succeeding 12 months.

For all other transactions, a distressed property consultant shall not claim, demand, charge, collect, or receive any fee, interest, or any other compensation for any reason that exceeds 50% of the owner's existing monthly principal and interest mortgage payments.
(Source: P.A. 95-1047, eff. 4-6-09.)

(765 ILCS 940/300)
Sec. 300. (Amendatory provisions; text omitted).
(Source: P.A. 94-822, eff. 1-1-07; text omitted.)

(765 ILCS 940/999)
Sec. 999. Effective date. This Act takes effect January 1, 2007.
(Source: P.A. 94-822, eff. 1-1-07.)



765 ILCS 945/ - Reverse Mortgage Act.

(765 ILCS 945/1)
Sec. 1. Short title. This Act may be cited as the Reverse Mortgage Act.
(Source: P.A. 99-331, eff. 1-1-16.)

(765 ILCS 945/5)
Sec. 5. General definitions. As used in this Act, unless the context otherwise requires:
"Borrower" means a natural person who seeks or obtains a reverse mortgage.
"Business day" means any calendar day except Saturday, Sunday, or a State or federal holiday.
"Homestead property" means the domicile and contiguous real estate owned and occupied by the borrower. "Homestead property" includes a manufactured home as defined in subdivision (53) of Section 9-102 of the Uniform Commercial Code that is real property under Section 5-35 of the Conveyance and Encumbrance of Manufactured Homes as Real Property and Severance Act.
"Lender" means a natural or artificial person who transfers, deals in, offers, or makes a reverse mortgage. "Lender" includes, but is not limited to, creditors and brokers who transfer, deal in, offer, or make reverse mortgages. "Lender" does not include purchasers, assignees, or subsequent holders of reverse mortgages.
"Real property" includes a manufactured home as defined in subdivision (53) of Section 9-102 of the Uniform Commercial Code that is real property under Section 5-35 of the Conveyance and Encumbrance of Manufactured Homes as Real Property and Severance Act.
"Reverse mortgage" means a non-recourse loan, secured by real property or a homestead property, that complies with all of the following:
(1) Provides cash advances to a borrower for the

purchase of the home or based on the equity in a borrower's owner-occupied principal residence, provided that it is a residence with not more than 4 units.

(2) Requires no payment of principal or interest

until the entire loan becomes due and payable.

(Source: P.A. 99-331, eff. 1-1-16.)

(765 ILCS 945/10)
Sec. 10. Reverse mortgages.
(a) Reverse mortgage loans shall be subject to all of the following provisions:
(1) Payment, in whole or in part, shall be

permitted without penalty at any time during the term of the mortgage.

(2) A reverse mortgage may provide for an interest

rate that is fixed or adjustable and may provide for interest that is contingent on appreciation in the value of the property.

(3) If a reverse mortgage provides for periodic

advances to a borrower, the advances may not be reduced in amount or number based on any adjustment in the interest rate.

(4) A reverse mortgage may be subject to any

additional terms and conditions imposed by a lender that are required under the provisions of the federal Housing and Community Development Act of 1987 to enable the lender to obtain federal government insurance on the mortgage if a loan is to be insured under that Act.

(b) The repayment obligation under a reverse mortgage is subject to all of the following:
(1) Temporary absences from the home not exceeding

60 consecutive days shall not cause the mortgage to become due and payable.

(2) Temporary absences from the home exceeding 60

days, but not exceeding one year, shall not cause the mortgage to become due and payable, provided that the borrower has taken action that secures the home in a manner satisfactory to the lender.

(c) A reverse mortgage shall become due and payable upon the occurrence of any of the following events, unless the maturity date has been deferred under the Federal Housing Administration's Home Equity Conversion Mortgage Program:
(1) The property securing the loan is sold.
(2) All borrowers cease to occupy the home as a

principal residence.

(3) A fixed maturity date agreed to by the lender

and the borrower is reached.

(4) Default by the borrower in the performance of

its obligations under the loan agreement.

(5) The death of the borrower or, for homestead

properties in joint tenancy, the death of the last surviving joint tenant who had an interest in the property at the time the loan was initiated.

(Source: P.A. 99-331, eff. 1-1-16.)

(765 ILCS 945/15)
Sec. 15. Reverse mortgage disclosures.
(a) The Office of the Attorney General shall develop the content and format of an educational document providing independent consumer information regarding reverse mortgages, potential alternatives to reverse mortgages, and the availability of independent counseling services, including services provided by nonprofit agencies certified by the federal government to provide required counseling for reverse mortgages insured by the U.S. Federal Government. The document shall also include a statement that the terms of a reverse mortgage may adversely affect the applicant's eligibility to obtain a tax deferral under the Senior Citizens Real Estate Tax Deferral Act. The document shall be updated and revised as often as deemed necessary by the Office of the Attorney General.
(b) Lenders are required to provide each borrower a document regarding the availability of counseling services that shall be in at least 12-point font, containing contact information (including agency name, address, telephone number, and, if applicable, website) for agencies approved by the U.S. Department of Housing and Urban Development (HUD) to conduct reverse mortgage counseling. The agencies included on the list shall be in accordance with requirements for the Federal Housing Administration's Home Equity Conversion Mortgage Program. This document shall contain the following statement:
"IMPORTANT NOTICE: Under Illinois law, reverse mortgages are non-recourse loans secured by real or homestead property. Reverse mortgages insured by the U.S. Federal Government, known as Home Equity Conversion Mortgages or HECM loans, require people considering reverse mortgages to get counseling prior to submitting a completed application for the loan from an agency approved by the U.S. Department of Housing and Urban Development (HUD) to conduct reverse mortgage counseling.
The purpose of the counseling is to help the prospective borrower understand the financial implications, alternatives to securing a reverse mortgage, borrower obligations, costs of obtaining the loan, repayment conditions, and other issues. Counseling can also be a benefit to people considering reverse mortgages not insured by the federal government. There are advantages to receiving this counseling in person, as this method allows for greater participation by the prospective borrower, and also allows the counselor to more accurately determine the prospective borrower's understanding of the program. However, counseling can also be conducted over the telephone.
In accordance with federal requirements, Illinois State law requires reverse mortgage lenders to provide potential reverse mortgage borrowers with a list, including contact information, of agencies that are approved by HUD to conduct reverse mortgage counseling. Contact information for additional approved counseling agencies is available from HUD or your lender.".
(c) At the time of the initial inquiry regarding a reverse mortgage or, if not practically feasible, after the borrower makes a request to apply for a reverse mortgage, a lender shall provide to the borrower the documents described in subsections (a) and (b) of this Section.
(Source: P.A. 99-331, eff. 1-1-16.)

(765 ILCS 945/20)
Sec. 20. Reverse mortgages cooling-off period.
(a) Any written commitment provided by the lender to the borrower must contain the material terms and conditions of the reverse mortgage. That commitment may be subject to a satisfactory appraisal and the borrower meeting standard closing conditions.
(b) A borrower shall not be bound for 3 full business days after the borrower's acceptance, in writing, of a lender's written commitment to make a reverse mortgage loan and may not be required to close or proceed with the loan during that time period. A borrower may not waive the provisions of this subsection (b).
(c) At the time of making a written commitment, the lender shall provide the borrower a separate document in at least 12-point font that contains the following statement: "IMPORTANT NOTICE REGARDING THE COOLING-OFF PERIOD: Illinois State law requires a 3-day cooling-off period for reverse mortgage loans, during which time a potential borrower cannot be required to close or proceed with the loan. The purpose of this requirement is to provide potential borrowers with 3 business days to consider their decision whether to secure a reverse mortgage or not. Potential borrowers may want to seek additional information from a reverse mortgage counselor during this 3-day period. The 3-day cooling-off period cannot be waived.".
(Source: P.A. 99-331, eff. 1-1-16.)

(765 ILCS 945/25)
Sec. 25. Reverse mortgages; restriction on cross-selling. No lender may:
(1) require the purchase of an annuity,

investment, life insurance, or long-term care insurance product as a condition of obtaining a reverse mortgage loan; however, nothing in this paragraph shall preclude a lender from requiring the borrower to purchase property and casualty insurance, title insurance, flood insurance, or other products meant to insure or protect the value of the home or the lender's lien and that are customary for residential mortgage or reverse mortgage transactions on the borrower's residence securing the reverse mortgage loan;

(2) enter into any agreement to make a reverse

mortgage loan that obligates the borrower to purchase an annuity, investment, life insurance, or long-term care insurance product;

(3) offer an annuity to the borrower before the

closing of the reverse mortgage or before the expiration of the right of the borrower to rescind the reverse mortgage agreement;

(4) refer the borrower to anyone for the purchase of

an annuity before the closing of the reverse mortgage or before the expiration of the right of the borrower to rescind the reverse mortgage agreement; or

(5) provide marketing information or annuity sales

leads to anyone regarding the prospective borrower or borrower before the closing of the reverse mortgage or before the expiration of the right of the borrower to rescind the reverse mortgage loan.

(Source: P.A. 99-331, eff. 1-1-16.)

(765 ILCS 945/30)
Sec. 30. Reverse mortgages; restriction on distribution of loan proceeds. No person, other than a borrower's spouse or partner, who directly or indirectly facilitates, processes, negotiates, assists, encourages, arranges, or otherwise induces consumers to take out a reverse mortgage with a lender may receive any portion of the loan proceeds for any service or product, including for services that fall under the Home Repair and Remodeling Act, other than that for bona fide fees for origination of the loan. This Section shall not prohibit disbursements of loan proceeds in compliance with guidelines, including uses defined as mandatory obligations, under the Federal Housing Administration's Home Equity Conversion Mortgage Program, nor shall it prohibit a borrower from using the loan proceeds to purchase products or services from a lender that is a financial institution in the ordinary course of the financial institution's business.
(Source: P.A. 99-331, eff. 1-1-16.)

(765 ILCS 945/35)
Sec. 35. Reverse mortgages; certification requirements.
(a) No reverse mortgage commitment may be made unless all lenders involved in brokering and making the reverse mortgage loan certify, in writing, that:
(1) the borrower has received from the lender the

educational document prepared by the Office of the Attorney General required in subsection (a) of Section 15 and the document required in subsection (b) of Section 15 regarding the availability of counseling services on reverse mortgages;

(2) the borrower has received from the lender, at the

time a written commitment was made to the applicant to provide a reverse mortgage loan, the disclosure document required in Section 20 regarding the 3-day cooling-off period and that at least 3 business days have passed since the document was provided; the certification shall also include the date the cooling-off period disclosure was provided;

(3) the reverse mortgage loan does not include any

current or future requirement for the applicant to purchase an annuity, investment, life insurance, or long-term care insurance product; however, nothing in this paragraph (3) shall preclude a lender from requiring the borrower to purchase property and casualty insurance, title insurance, flood insurance, or other such products meant to insure or protect the value of the home or the lender's lien and that are customary for residential mortgage or reverse mortgage transactions;

(4) no offer of an annuity was made to the borrower

before the closing of the reverse mortgage or will be before the expiration of the right of the borrower to rescind the reverse mortgage loan;

(5) the borrower was not referred to anyone for the

purchase of an annuity before the closing of the reverse mortgage or will be before the expiration of the right of the borrower to rescind the reverse mortgage loan;

(6) the borrower was not provided marketing

information or annuity sales leads to anyone regarding the prospective borrower or borrower before the closing of the reverse mortgage or will be before the expiration of the right of the borrower to rescind the reverse mortgage loan; and

(7) to their knowledge, no person, other than a

borrower's spouse or partner, who directly or indirectly facilitates, processes, negotiates, assists, encourages, arranges, or otherwise induces consumers to take out a reverse mortgage with a lender has received or will receive any portion of the loan proceeds for any service or product, including for services that fall under the Home Repair and Remodeling Act, other than that for bona fide fees for origination of the loan.

This Section shall not prohibit disbursements of loan proceeds in compliance with guidelines under the Federal Housing Administration's Home Equity Conversion Mortgage Program, including uses defined as mandatory obligations, nor shall it prohibit a borrower from using the loan proceeds to purchase products or services from a lender that is a financial institution in the ordinary course of the financial institution's business.
(b) The lender shall maintain the certification in an accurate, reproducible, and accessible format for the term of the reverse mortgage.
(Source: P.A. 99-331, eff. 1-1-16.)

(765 ILCS 945/40)
Sec. 40. Enforcement.
(a) Any violation of this Act shall also be considered an unlawful practice under the Consumer Fraud and Deceptive Business Practices Act. Only the Attorney General may enforce violations of this Act. The Attorney General shall only find a violation of this Act if the conduct constitutes a pattern or practice.
(b) Any violation of this Act by a licensee or residential mortgage licensee under the Residential Mortgage License Act of 1987 shall also be considered a violation of the Residential Mortgage License Act of 1987.
(Source: P.A. 99-331, eff. 1-1-16.)

(765 ILCS 945/900)
Sec. 900. (Amendatory provisions; text omitted).
(Source: P.A. 99-331, eff. 1-1-16; text omitted.)

(765 ILCS 945/905)
Sec. 905. The Illinois Banking Act is amended by repealing Sections 5a, 6.1, and 6.2.
(Source: P.A. 99-331, eff. 1-1-16.)

(765 ILCS 945/910)
Sec. 910. The Savings Bank Act is amended by repealing Section 1010.
(Source: P.A. 99-331, eff. 1-1-16.)

(765 ILCS 945/915)
Sec. 915. (Amendatory provisions; text omitted).
(Source: P.A. 99-331, eff. 1-1-16; text omitted.)

(765 ILCS 945/920)
Sec. 920. The Illinois Credit Union Act is amended by repealing Sections 46.1 and 46.2.
(Source: P.A. 99-331, eff. 1-1-16.)

(765 ILCS 945/925)
Sec. 925. (Amendatory provisions; text omitted).
(Source: P.A. 99-331, eff. 1-1-16; text omitted.)

(765 ILCS 945/930)
Sec. 930. The Residential Mortgage License Act of 1987 is amended by repealing Section 5-5.
(Source: P.A. 99-331, eff. 1-1-16.)

(765 ILCS 945/935)
Sec. 935. (Amendatory provisions; text omitted).
(Source: P.A. 99-331, eff. 1-1-16; text omitted.)



765 ILCS 1005/ - Joint Tenancy Act.

(765 ILCS 1005/0.01) (from Ch. 76, par. 0.01)
Sec. 0.01. Short title. This Act may be cited as the Joint Tenancy Act.
(Source: P.A. 86-1324.)

(765 ILCS 1005/1) (from Ch. 76, par. 1)
Sec. 1. No estate in joint tenancy in any lands, tenements or hereditaments, or in any parts thereof or interest therein, shall be held or claimed under any grant, legacy or conveyance whatsoever heretofore or hereafter made, other than to executors and trustees, unless the premises therein mentioned shall expressly be thereby declared to pass not in tenancy in common but in joint tenancy; and every such estate other than to executors and trustees (unless otherwise expressly declared as aforesaid, or unless, as to a devise or conveyance of homestead property, expressly declared to pass to a husband and wife as tenants by the entirety in the manner provided by Section 1c), shall be deemed to be in tenancy in common and all conveyances heretofore made, or which hereafter may be made, wherein the premises therein mentioned were or shall be expressly declared to pass not in tenancy in common but in joint tenancy, are hereby declared to have created an estate in joint tenancy with the accompanying right of survivorship the same as it existed prior to the passage of "An Act to amend Section 1 of an Act entitled: 'An Act to revise the law in relation to joint rights and obligations,' approved February 25, 1874, in force July 1, 1874," approved June 26, 1917.
(Source: P.A. 86-966.)

(765 ILCS 1005/1a) (from Ch. 76, par. 1a)
Sec. 1a. Whenever any contract for the purchase of real estate hereafter entered into shows that the title is to be taken by the vendees as joint tenants and not as tenants in common, and one or more of such vendees die before the delivery of the deed to such vendees, then in such case no heir, legatee or legal representative of such deceased vendees shall have or take any right, title or interest under the contract or in such real estate, but the obligation of the vendor or vendors under the contract (upon the performance thereof) shall be to convey such real estate to such surviving vendee or vendees, and if all such vendees die before such delivery then to the heirs or legatees of the last survivor; but nothing herein contained shall operate to change the effect of any assignment by any of the above stated vendees.
(Source: P.A. 84-549.)

(765 ILCS 1005/1b) (from Ch. 76, par. 1b)
Sec. 1b. Whenever a grant or conveyance of lands, tenements, or hereditaments shall be made where the instrument of grant or conveyance does not create an estate in tenancy by the entirety in the manner provided by Section 1c but declares that the estate created be not in tenancy in common but with right of survivorship, or where such instrument of grant or conveyance does not create an estate in tenancy by the entirety in the manner provided by Section 1c but declares that the estate created be not in tenancy in common but in joint tenancy, the estate so created shall be an estate with right of survivorship notwithstanding the fact that the grantor is or the grantors are also named as a grantee or as grantees in said instrument of grant or conveyance. Said estate with right of survivorship, so created, shall have all of the effects of a common law joint tenancy estate.
This section shall not apply to nor operate to change the effect of any grant or conveyance made prior to the effective date of this amendatory Act.
(Source: P.A. 86-966.)

(765 ILCS 1005/1c) (from Ch. 76, par. 1c)
Sec. 1c. Whenever a devise, conveyance, assignment, or other transfer of property, including a beneficial interest in a land trust, maintained or intended for maintenance as a homestead by both husband and wife together during coverture shall be made and the instrument of devise, conveyance, assignment, or transfer expressly declares that the devise or conveyance is made to tenants by the entirety, or if the beneficial interest in a land trust is to be held as tenants by the entirety, the estate created shall be deemed to be in tenancy by the entirety. Where the homestead is held in the name or names of a trustee or trustees of a revocable inter vivos trust or of revocable inter vivos trusts made by the settlors of such trust or trusts who are husband and wife, and the husband and wife are the primary beneficiaries of one or both of the trusts so created, and the deed or deeds conveying title to the homestead to the trustee or trustees of the trust or trusts specifically state that the interests of the husband and wife to the homestead property are to be held as tenants by the entirety, the estate created shall be deemed to be a tenancy by the entirety. Subject to the provisions of paragraph (d) of Section 2 and unless otherwise assented to in writing by both tenants by the entirety, the estate in tenancy by the entirety so created shall exist only if, and as long as, the tenants are and remain married to each other, and upon the death of either such tenant the survivor shall retain the entire estate; provided that, upon a judgment of dissolution of marriage or of declaration of invalidity of marriage, the estate shall, by operation of law, become a tenancy in common until and unless the court directs otherwise; provided further that the estate shall, by operation of law, become a joint tenancy upon the creation and maintenance by both spouses together of other property as a homestead. A devise, conveyance, assignment, or other transfer to 2 grantees who are not in fact husband and wife that purports to create an estate by the entirety shall be construed as having created an estate in joint tenancy. An estate in tenancy by the entirety may be created notwithstanding the fact that a grantor is or the grantors are also named as a grantee or the grantees in a deed. No deed, contract for deed, mortgage, or lease of homestead property held in tenancy by the entirety shall be effective unless signed by both tenants. This Section shall not apply to nor operate to change the effect of any devise or conveyance.
This amendatory Act of 1995 is declarative of existing law.
(Source: P.A. 96-1145, eff. 1-1-11.)

(765 ILCS 1005/2) (from Ch. 76, par. 2)
Sec. 2. Except as to executors and trustees, and except also where by will or other instrument in writing expressing an intention to create a joint tenancy in personal property with the right of survivorship, the right or incident of survivorship as between joint tenants or owners of personal property is hereby abolished, and all such joint tenancies or ownerships shall, to all intents and purposes, be deemed tenancies in common. However, the foregoing shall not be deemed to impair or affect the rights, privileges and immunities set forth in the following paragraphs (a), (b), (c), (d) and (e):
(a) When a deposit in any bank or trust company

transacting business in this State has been made or shall hereafter be made in the names of 2 or more persons payable to them when the account is opened or thereafter, the deposit or any part thereof or any interest or dividend thereon may be paid to any one of those persons whether the other or others be living or not, and when an agreement permitting such payment is signed by all those persons at the time the account is opened or thereafter the receipt or acquittance of the person so paid shall be valid and sufficient discharge from all parties to the bank for any payments so made.

(b) When shares of stock, bonds or other evidences of

indebtedness or of interest are or have been issued or registered by any corporation, association or other entity in the names of 2 or more persons as joint tenants with the right of survivorship, the corporation, association or other entity and their respective transfer agents may, upon the death of any one of the registered owners, transfer those shares of stock, bonds, or other evidences of indebtedness or of interest to or upon the order of the survivor or survivors of the registered owners, without inquiry into the existence, validity or effect of any will or other instrument in writing or the right of the survivor or survivors to receive the property, and without liability to any other person who might claim an interest in or a right to receive all or a portion of the property so transferred.

(c) When shares of stock, bonds, or other evidences

of indebtedness or of interest are or have been issued in the joint names of 2 or more persons or their survivors by corporations, including state chartered savings and loan associations, federal savings and loan associations, and state and federal credit unions, authorized to do business in this State, all payments on account thereof made then or thereafter, redemption, repurchase or withdrawal value or price, accumulations thereon, credits to, profits, dividends, or other rights thereon or accruing thereto may be paid or delivered in whole or in part to any of those persons whether the other person or persons be living or not, and when an agreement permitting such payment or delivery is signed by all those persons at the time when the shares of stock, bonds or evidences of indebtedness or of interest were issued or thereafter, the payment or delivery to any such person, or a receipt or acquittance signed by any such person, to whom any such payment or any such delivery of rights is made, shall be a valid and sufficient release and discharge of any such corporation for the payment or delivery so made.

(d) When the title to real property is held in joint

tenancy by 2 or more persons or in tenancy by the entirety, and payment of compensation is made to any county treasurer for the taking or damaging of that real property in the manner provided for the exercise of the right of eminent domain under the Eminent Domain Act, or pursuant to any Act of the General Assembly now or hereafter enacted for the exercise of the sovereign power of eminent domain, the right of survivorship to the title in and to that real property shall be transferred to the money so paid to and in the hands of the county treasurer. However, upon application to the county treasurer holding the money by any joint tenant for his proportionate share thereof, or by any tenant by the entirety for a one-half share thereof, he shall receive the same from the county treasurer without the consent or approval of any other joint tenant, and the person making the application shall have no survivorship rights in the balance remaining in the hands of the county treasurer after deducting therefrom his proportionate share.

(e) When the property owned in joint tenancy is a

motor vehicle which is the subject of a title issued by the Secretary of State, the owners shown on the certificate of title shall enjoy the benefits of right of survivorship unless they elect otherwise. A certificate of title which shows more than one name as owner shall give rise to a presumption of ownership in joint tenancy with right of survivorship.

Furthermore, any non-transferable United States Savings Bond, debenture, note or other obligation of the United States of America therein named shall, upon the death of the designated person, if the bond or other obligation is now or hereafter issued made payable to a designated person and upon his death to another person then outstanding, become the property of and be payable to the other person therein named. If any such non-transferable bond, debenture, note or other obligation of the United States of America be made payable to 2 persons, in the alternative, the bond or other obligation shall, upon the death of either person, if the bond or other obligation is then outstanding, become the property of and be payable to the survivor of them.
(Source: P.A. 94-1055, eff. 1-1-07.)

(765 ILCS 1005/2.1) (from Ch. 76, par. 2.1)
Sec. 2.1. Whenever a transfer of tangible or intangible personal property shall be made in which the estate or interest created shall be declared to be an estate or interest not in tenancy in common, but in joint tenancy with right of survivorship, notwithstanding the fact that the transferor is or the transferors are also named as a transferee or as transferees, the estate or interest so created shall have all of the effects of a common law joint tenancy estate.
This section shall not apply to nor operate to change the effect of any transfer made prior to the effective date of this amendatory Act.
(Source: Laws 1953, p. 115.)

(765 ILCS 1005/3) (from Ch. 76, par. 3)
Sec. 3. Except as otherwise provided in this Act, all joint obligations and covenants shall be taken and held to be joint and several obligations and covenants.
(Source: Laws 1919, p. 633.)

(765 ILCS 1005/4) (from Ch. 76, par. 4)
Sec. 4. If any person shall assume and exercise exclusive ownership over, or take away, destroy, lessen in value, or otherwise injure or abuse any property held in joint tenancy or tenancy in common, the party aggrieved shall have his civil action for the injury in the same manner as he would have if such joint tenancy or tenancy in common did not exist.
(Source: Laws 1935, p. 936.)

(765 ILCS 1005/4a) (from Ch. 76, par. 5)
Sec. 4a. When one or more joint tenants, tenants in common or co-partners in real estate, or any interest therein, shall take and use the profits or benefits thereof, in greater proportion than his or their interest, such person or persons, his or their executors and administrators, shall account therefor to his or their cotenants jointly or severally.
(Source: Laws 1935, p. 936.)

(765 ILCS 1005/5)
Sec. 5. Real estate; real property. As used in this Act, "real estate" and "real property" include a manufactured home as defined in subdivision (53) of Section 9-102 of the Uniform Commercial Code that is real property as defined in the Conveyance and Encumbrance of Manufactured Homes as Real Property and Severance Act.
(Source: P.A. 98-749, eff. 7-16-14.)



765 ILCS 1010/ - Electricity and Gas Joint Ownership Act.

(765 ILCS 1010/0.01) (from Ch. 76, par. 10)
Sec. 0.01. Short title. This Act may be cited as the Electricity and Gas Joint Ownership Act.
(Source: P.A. 86-1324.)

(765 ILCS 1010/1) (from Ch. 76, par. 11)
Sec. 1. As used in this Act: (a) "property" means real and personal property or any interest therein; and (b) "person" means any person, firm, association or corporation.
(Source: Laws 1967, p. 1842.)

(765 ILCS 1010/2) (from Ch. 76, par. 12)
Sec. 2. Any 2 or more persons who own or intend to own, jointly or as tenants in common, any property that is used or is to be used in whole or in part for the generation, transmission or distribution of electricity or for the production, gathering, storage, processing, transmission or distribution of manufactured or natural gas, in each case for ultimate public consumption, may enter into agreements waiving their respective rights with respect to the partition of such property or otherwise restricting the alienation thereof for a period of time ending not later than the abandonment of such use. Without limiting the generality of the preceding sentence, the rule of law known as the rule against perpetuities and the rule of law known as the rule prohibiting unreasonable restraints on alienation shall not be applied to invalidate, render unenforceable or otherwise affect any such agreement.
(Source: Laws 1967, p. 1842.)

(765 ILCS 1010/3) (from Ch. 76, par. 13)
Sec. 3. This Act applies to agreements entered into prior, as well as subsequent, to the effective date of this Act.
(Source: Laws 1967, p. 1842.)



765 ILCS 1015/ - Bailment Insurance Act.

(765 ILCS 1015/0.01) (from Ch. 73, par. 1091.9)
Sec. 0.01. Short title. This Act may be cited as the Bailment Insurance Act.
(Source: P.A. 86-1324.)

(765 ILCS 1015/1) (from Ch. 73, par. 1092)
Sec. 1. If a bailee for hire makes a separate charge for any part or all of the cost any insurance which he may carry to indemnify him against liability for loss or damage of property of a bailor while in the possession or control of the bailee, or if a bailee for hire in any manner informs a bailor or prospective bailor that his property will be protected from loss or damage while in the bailee's possession or control and makes a charge for such protection, then the bailee shall furnish to the bailor, at the time the bailment contract is entered into, a statement plainly showing the type and extent of the coverage of such insurance, the particular articles of property insured against loss or damage, the maximum amounts recoverable, and the name of the insurance carrier. If the bailee is a self insurer, no separate charge for insurance shall be made. The requirements of this Act shall not apply to insurance procured by the bailee to protect against loss while the property is in transit by mail, express or other means of transportation.
(Source: Laws 1949, p. 335.)

(765 ILCS 1015/2) (from Ch. 73, par. 1093)
Sec. 2. No bailee for hire shall make a charge to the bailor for any part or all of the cost of such protection or insurance unless a statement as required by Section 1 hereof is furnished to the bailor.
(Source: Laws 1949, p. 335.)

(765 ILCS 1015/3) (from Ch. 73, par. 1094)
Sec. 3. In case of loss or damage of a bailor's property while in such a bailee's possession or control and the bailee has represented to the bailor that he would be indemnified for loss in such case, and no statement has been furnished to the bailor as required by Section 1 hereof, the bailee shall be liable to a penalty of $100, which penalty together with reasonable attorney's fees may be recovered by the bailor in a civil action.
(Source: Laws 1949, p. 335.)

(765 ILCS 1015/4) (from Ch. 73, par. 1095)
Sec. 4. The provisions of this Act are in addition to and not in lieu of any common law or statutory right now or hereafter accruing to a bailor because of loss or damage of his property while in a bailee's possession or control.
(Source: Laws 1949, p. 335.)



765 ILCS 1020/ - Estrays and Lost Property Act.

(765 ILCS 1020/0.01) (from Ch. 50, par. 0.01)
Sec. 0.01. Short title. This Act may be cited as the Estrays and Lost Property Act.
(Source: P.A. 86-1324.)

(765 ILCS 1020/1) (from Ch. 50, par. 1)
Sec. 1. Any horses, mules, asses, cattle, swine, sheep or goats found straying, the owner thereof being unknown, may be taken up as estrays in the same manner as provided for lost goods.
(Source: P.A. 83-575.)

(765 ILCS 1020/2) (from Ch. 50, par. 2)
Sec. 2. No person who is not a householder in the county where the estray is found, shall take up such estray, and no person shall be allowed to take up any estray except upon or about his farm or place of residence.
(Source: R.S. 1874, p. 482.)

(765 ILCS 1020/3) (from Ch. 50, par. 3)
Sec. 3. No person taking up an estray shall use the same previous to advertising it; but animals giving milk may be milked for their benefit.
(Source: R.S. 1874, p. 482.)

(765 ILCS 1020/4) (from Ch. 50, par. 4)
Sec. 4. Where several estrays are taken up by the same person, they shall be included in the same notices and proceedings.
(Source: R.S. 1874, p. 482.)

(765 ILCS 1020/20) (from Ch. 50, par. 20)
Sec. 20. If any estray or estrays taken up, dies or disappears before the owner claims the estray, the taker-up shall not be liable for such occurrence.
(Source: P.A. 81-273.)

(765 ILCS 1020/21) (from Ch. 50, par. 21)
Sec. 21. Any raft, timber or plank found adrift on any water course within the limits or upon the borders of this State, the owner thereof being unknown, may be taken up in the same manner as provided for lost goods.
(Source: P.A. 84-646.)

(765 ILCS 1020/27) (from Ch. 50, par. 27)
Sec. 27. If any person or persons find any lost goods, money, bank notes, or other choses in action, of any description whatever, such person or persons shall inform the owner thereof, if known, and shall make restitution of the same, without any compensation whatever, except such compensation as shall be voluntarily given on the part of the owner. If the owner is unknown and if such property found is of the value of $100 or upwards, the finder or finders shall, within 5 days after such finding file in the circuit court of the county, an affidavit of the description thereof, the time and place when and where the same was found, that no alteration has been made in the appearance thereof since the finding of the same, that the owner thereof is unknown to the affiant and that the affiant has not secreted, withheld or disposed of any part thereof. The court shall enter an order stating the value of the property found as near as the court can ascertain. A certified copy of such order and the affidavit of the finder shall, within 10 days after the order was entered, be transmitted to the county clerk to be recorded in his estray book, and filed in the office of the county clerk.
If any property found consists of perishable goods, the court shall, at the time the finder presents the affidavit, order that the property be sold at public auction to the highest bidder. The court in the order shall provide for the giving of reasonable notice of the time and place of such sale. The court shall conduct or supervise such sale and shall enter in the order the amount received from the sale which entry shall be included in the certified copy to be transmitted to the county clerk. The proceeds of the sale, after deducting costs and other expenses shall be turned over to the finder. The finder shall hold such proceeds in lieu of the goods for the owner of the goods sold and shall give such proceeds, after deducting his expenses, to such owner, if the owner claims the same within the time provided by Section 28.
(Source: P.A. 83-376.)

(765 ILCS 1020/28) (from Ch. 50, par. 28)
Sec. 28. In all cases where such lost goods, money, bank notes or other choses in action shall not exceed the sum of $100 in value and the owner thereof is unknown, the finder shall advertise the same at the court house, and if the owner does not claim such money, goods, bank notes or other choses in action within 6 months from the time of such advertisement, the ownership of such property shall vest in the finder and the court shall enter an order to that effect.
If the value thereof exceeds the sum of $100, the county clerk, within 20 days after receiving the certified copy of the court's order shall cause a notice thereof to be published for 3 weeks successively in some public newspaper printed in this county and if the owner of such goods, money, bank notes, or other choses in action does not claim the same and pay the finder's charges and expenses within one year after the advertisement thereof as aforesaid, the ownership of such property shall vest in the finder and the court shall enter an order to that effect.
(Source: P.A. 83-1362.)

(765 ILCS 1020/29) (from Ch. 50, par. 29)
Sec. 29. In all cases where any vessel or water craft shall be taken up, which shall be of a value of less than $15, the finder or taker-up shall advertise the same, by setting up 3 advertisements in the most public places in the neighborhood; but in such case the taker-up or finder shall be required to keep and preserve the same in his or her possession, and shall make restitution thereof to the owner without fee or reward, except the same be given voluntarily, if legal application is made for the same within 3 months from the time of such taking up; but if no owner reclaims such property within the time aforesaid the exclusive right to the same shall be vested in the taker-up and the court shall enter an order to that effect.
(Source: P.A. 81-273.)

(765 ILCS 1020/30) (from Ch. 50, par. 30)
Sec. 30. Except as is otherwise provided by this Act, all costs of proceedings in the matter of an estray or other property taken up or property found, shall be paid by the taker-up or finder in the first instance, and if the owner of the property claims it within the time limited by this Act the owner shall repay the finder or taker-up the amount of such costs before the finder or taker-up shall be required to surrender the property to such owner.
(Source: P.A. 81-273.)

(765 ILCS 1020/31) (from Ch. 50, par. 31)
Sec. 31. In all cases where the court is required to certify the estray or other property taken up, or the property found, to the county clerk, the taker-up or finder shall deposit with the court the amount of the county clerk's fees, including the cost of advertising, and the clerk of the court shall transmit such amount to the county clerk with the certificate as required by this Act.
(Source: P.A. 81-273.)

(765 ILCS 1020/32) (from Ch. 50, par. 32)
Sec. 32. Whenever the owner and the taker-up do not agree upon the amount of compensation to be paid to the taker-up, either party may apply to the court, which shall have power to determine the matter between the parties and enter judgment therein.
(Source: P.A. 81-273.)

(765 ILCS 1020/34) (from Ch. 50, par. 34)
Sec. 34. If any person taking up any estray or other property, or finding any property, fails to comply with the provisions of this Act, such person shall, for every such offense, pay to the informer the sum of $10, with costs, recoverable in the circuit court of the county where such offense was committed; one-half to the use of the county, and the other half to the use of the person suing for the same.
(Source: P.A. 81-273.)

(765 ILCS 1020/35) (from Ch. 50, par. 35)
Sec. 35. Except as otherwise provided in this Act, whoever sells, trades, destroys, or in any way disposes of any estray or other property taken up or any property found, or takes or sends the same out of this state, for any purpose whatever, before the time limited by this Act for the vesting of ownership in the finder or taker-up, shall pay double the value of such property, to be recovered in the circuit court in the name of the owner.
(Source: P.A. 81-273.)

(765 ILCS 1020/36) (from Ch. 50, par. 36)
Sec. 36. Appeals may be taken as in other civil cases.
(Source: P.A. 81-273.)



765 ILCS 1026/ - Revised Uniform Unclaimed Property Act.

Article 1 - General Provisions

(765 ILCS 1026/Art. 1 heading)

(765 ILCS 1026/15-101)
Sec. 15-101. Short title. This Act may be cited as the Revised Uniform Unclaimed Property Act. References in this Article 15 (the Revised Uniform Unclaimed Property Act) to "this Act" mean this Article 15 (the Revised Uniform Unclaimed Property Act).
(Source: P.A. 100-22, eff. 1-1-18.)

(765 ILCS 1026/15-102)
Sec. 15-102. Definitions. In this Act:
(1) "Administrator" means the State Treasurer.
(2) "Administrator's agent" means a person with which

the administrator contracts to conduct an examination under Article 10 on behalf of the administrator. The term includes an independent contractor of the person and each individual participating in the examination on behalf of the person or contractor.

(2.5) (Blank).
(3) "Apparent owner" means a person whose name

appears on the records of a holder as the owner of property held, issued, or owing by the holder.

(4) "Business association" means a corporation, joint

stock company, investment company, unincorporated association, joint venture, limited liability company, business trust, trust company, land bank, safe deposit company, safekeeping depository, financial organization, insurance company, federally chartered entity, utility, sole proprietorship, or other business entity, whether or not for profit.

(5) "Confidential information" means information that

is "personal information" under the Personal Information Protection Act, "private information" under the Freedom of Information Act or personal information contained within public records, the disclosure of which would constitute a clearly unwarranted invasion of personal privacy, unless the disclosure is consented to in writing by the individual subjects of the information as provided in the Freedom of Information Act.

(6) "Domicile" means:
(A) for a corporation, the state of its

incorporation;

(B) for a business association whose formation

requires a filing with a state, other than a corporation, the state of its filing;

(C) for a federally chartered entity or an

investment company registered under the Investment Company Act of 1940, the state of its home office; and

(D) for any other holder, the state of its

principal place of business.

(7) "Electronic" means relating to technology having

electrical, digital, magnetic, wireless, optical, electromagnetic, or similar capabilities.

(8) "Electronic mail" means a communication by

electronic means which is automatically retained and stored and may be readily accessed or retrieved.

(8.5) "Escheat fee" means any charge imposed solely

by virtue of property being reported as presumed abandoned.

(9) "Financial organization" means a bank, savings

bank, foreign bank, corporate fiduciary, currency exchange, money transmitter, or credit union.

(10) "Game-related digital content" means digital

content that exists only in an electronic game or electronic-game platform. The term:

(A) includes:
(i) game-play currency such as a virtual

wallet, even if denominated in United States currency; and

(ii) the following if for use or redemption

only within the game or platform or another electronic game or electronic-game platform:

(I) points sometimes referred to as gems,

tokens, gold, and similar names; and

(II) digital codes; and
(B) does not include an item that the issuer:
(i) permits to be redeemed for use outside a

game or platform for:

(I) money; or
(II) goods or services that have more

than minimal value; or

(ii) otherwise monetizes for use outside a

game or platform.

(11) "Gift card" means a record evidencing a promise

made for consideration by the seller or issuer of the record that goods, services, or money will be provided to the owner of the record to the value or amount shown in the record that is either:

(A) a record:
(i) issued on a prepaid basis primarily

for personal, family, or household purposes to a consumer in a specified amount;

(ii) the value of which does not expire;
(iii) that is not subject to a dormancy,

inactivity, or post-sale service fee;

(iv) that is redeemable upon presentation

for goods or services; and

(v) that, unless required by law, may not

be redeemed for or converted into money or otherwise monetized by the issuer; or

(B) a prepaid commercial mobile radio service, as

defined in 47 C.F.R. 20.3, as amended.

(12) "Holder" means a person obligated to hold for

the account of, or to deliver or pay to, the owner, property subject to this Act.

(13) "Insurance company" means an association,

corporation, or fraternal or mutual-benefit organization, whether or not for profit, engaged in the business of providing life endowments, annuities, or insurance, including accident, burial, casualty, credit-life, contract-performance, dental, disability, fidelity, fire, health, hospitalization, illness, life, malpractice, marine, mortgage, surety, wage-protection, and worker-compensation insurance.

(14) "Loyalty card" means a record given without

direct monetary consideration under an award, reward, benefit, loyalty, incentive, rebate, or promotional program which may be used or redeemed only to obtain goods or services or a discount on goods or services. The term does not include a record that may be redeemed for money or otherwise monetized by the issuer.

(15) "Mineral" means gas, oil, coal, oil shale, other

gaseous liquid or solid hydrocarbon, cement material, sand and gravel, road material, building stone, chemical raw material, gemstone, fissionable and nonfissionable ores, colloidal and other clay, steam and other geothermal resources, and any other substance defined as a mineral by law of this State other than this Act.

(16) "Mineral proceeds" means an amount payable for

extraction, production, or sale of minerals, or, on the abandonment of the amount, an amount that becomes payable after abandonment. The term includes an amount payable:

(A) for the acquisition and retention of a

mineral lease, including a bonus, royalty, compensatory royalty, shut-in royalty, minimum royalty, and delay rental;

(B) for the extraction, production, or sale of

minerals, including a net revenue interest, royalty, overriding royalty, extraction payment, and production payment; and

(C) under an agreement or option, including a

joint-operating agreement, unit agreement, pooling agreement, and farm-out agreement.

(17) "Money order" means a payment order for a

specified amount of money. The term includes an express money order and a personal money order on which the remitter is the purchaser.

(18) "Municipal bond" means a bond or evidence of

indebtedness issued by a municipality or other political subdivision of a state.

(19) "Net card value" means the original purchase

price or original issued value of a stored-value card, plus amounts added to the original price or value, minus amounts used and any service charge, fee, or dormancy charge permitted by law.

(20) "Non-freely transferable security" means a

security that cannot be delivered to the administrator by the Depository Trust Clearing Corporation or similar custodian of securities providing post-trade clearing and settlement services to financial markets or cannot be delivered because there is no agent to effect transfer. The term includes a worthless security.

(21) "Owner", unless the context otherwise requires,

means a person that has a legal, beneficial, or equitable interest in property subject to this Act or the person's legal representative when acting on behalf of the owner. The term includes:

(A) a depositor, for a deposit;
(B) a beneficiary, for a trust other than a

deposit in trust;

(C) a creditor, claimant, or payee, for other

property; and

(D) the lawful bearer of a record that may be

used to obtain money, a reward, or a thing of value.

(22) "Payroll card" means a record that evidences a

payroll-card account as defined in Regulation E, 12 CFR Part 1005, as amended.

(23) "Person" means an individual, estate, business

association, public corporation, government or governmental subdivision, agency, or instrumentality, or other legal entity, whether or not for profit.

(24) "Property" means tangible property described in

Section 15-201 or a fixed and certain interest in intangible property held, issued, or owed in the course of a holder's business or by a government, governmental subdivision, agency, or instrumentality. The term:

(A) includes all income from or increments to the

property;

(B) includes property referred to as or evidenced

by:

(i) money, virtual currency, interest, or a

dividend, check, draft, deposit, or payroll card;

(ii) a credit balance, customer's

overpayment, stored-value card, security deposit, refund, credit memorandum, unpaid wage, unused ticket for which the issuer has an obligation to provide a refund, mineral proceeds, or unidentified remittance;

(iii) a security except for:
(I) a worthless security; or
(II) a security that is subject to a

lien, legal hold, or restriction evidenced on the records of the holder or imposed by operation of law, if the lien, legal hold, or restriction restricts the holder's or owner's ability to receive, transfer, sell, or otherwise negotiate the security;

(iv) a bond, debenture, note, or other

evidence of indebtedness;

(v) money deposited to redeem a security,

make a distribution, or pay a dividend;

(vi) an amount due and payable under an

annuity contract or insurance policy;

(vii) an amount distributable from a trust or

custodial fund established under a plan to provide health, welfare, pension, vacation, severance, retirement, death, stock purchase, profit-sharing, employee-savings, supplemental-unemployment insurance, or a similar benefit; and

(viii) any instrument on which a financial

organization or business association is directly liable; and

(C) does not include:
(i) game-related digital content;
(ii) a loyalty card; or
(iii) a gift card.
(25) "Putative holder" means a person believed by the

administrator to be a holder, until the person pays or delivers to the administrator property subject to this Act or the administrator or a court makes a final determination that the person is or is not a holder.

(26) "Record" means information that is inscribed on

a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form. The phrase "records of the holder" includes records maintained by a third party that has contracted with the holder.

(27) "Security" means:
(A) a security as defined in Article 8 of the

Uniform Commercial Code;

(B) a security entitlement as defined in Article

8 of the Uniform Commercial Code, including a customer security account held by a registered broker-dealer, to the extent the financial assets held in the security account are not:

(i) registered on the books of the issuer in

the name of the person for which the broker-dealer holds the assets;

(ii) payable to the order of the person; or
(iii) specifically indorsed to the person; or
(C) an equity interest in a business association

not included in subparagraph (A) or (B).

(28) "Sign" means, with present intent to

authenticate or adopt a record:

(A) to execute or adopt a tangible symbol; or
(B) to attach to or logically associate with the

record an electronic symbol, sound, or process.

(29) "State" means a state of the United States, the

District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(30) "Stored-value card" means a card, code, or other

device that is:

(A) issued on a prepaid basis primarily for

personal, family, or household purposes to a consumer in a specified amount, whether or not that amount may be increased or reloaded in exchange for payment; and

(B) redeemable upon presentation at multiple

unaffiliated merchants for goods or services or usable at automated teller machines; and

"Stored-value card" does not include a gift card,

payroll card, loyalty card, or game-related digital content.

(31) "Utility" means a person that owns or operates

for public use a plant, equipment, real property, franchise, or license for the following public services:

(A) transmission of communications or information;
(B) production, storage, transmission, sale,

delivery, or furnishing of electricity, water, steam, or gas; or

(C) provision of sewage or septic services, or

trash, garbage, or recycling disposal.

(32) "Virtual currency" means a digital

representation of value used as a medium of exchange, unit of account, or store of value, which does not have legal tender status recognized by the United States. The term does not include:

(A) the software or protocols governing the

transfer of the digital representation of value;

(B) game-related digital content; or
(C) a loyalty card or gift card.
(33) "Worthless security" means a security whose cost

of liquidation and delivery to the administrator would exceed the value of the security on the date a report is due under this Act.

(Source: P.A. 100-22, eff. 1-1-18; 100-566, eff. 1-1-18.)

(765 ILCS 1026/15-103)
Sec. 15-103. Inapplicability to foreign transaction. This Act does not apply to property held, due, and owing in a foreign country if the transaction out of which the property arose was a foreign transaction.
(Source: P.A. 100-22, eff. 1-1-18.)

(765 ILCS 1026/15-104)
Sec. 15-104. Rulemaking. The administrator may adopt rules to implement and administer this Act pursuant to the Illinois Administrative Procedure Act.
(Source: P.A. 100-22, eff. 1-1-18.)



Article 2 - Presumption of Abandonment

(765 ILCS 1026/Art. 2 heading)

(765 ILCS 1026/15-201)
Sec. 15-201. When property presumed abandoned. Subject to Section 15-210, the following property is presumed abandoned if it is unclaimed by the apparent owner during the period specified below:
(1) a traveler's check, 15 years after issuance;
(2) a money order, 7 years after issuance;
(3) any instrument on which a financial organization

or business association is directly liable, 3 years after issuance;

(4) a state or municipal bond, bearer bond, or

original-issue-discount bond, 3 years after the earliest of the date the bond matures or is called or the obligation to pay the principal of the bond arises;

(5) a debt of a business association, 3 years after

the obligation to pay arises;

(6) a demand, savings, or time deposit, 3 years after

the later of maturity or the date of the last indication of interest in the property by the apparent owner, except for a deposit that is automatically renewable, 3 years after its initial date of maturity unless the apparent owner consented in a record on file with the holder to renewal at or about the time of the renewal;

(7) money or a credit owed to a customer as a result

of a retail business transaction, other than in-store credit for returned merchandise, 3 years after the obligation arose;

(8) an amount owed by an insurance company on a life

or endowment insurance policy or an annuity contract that has matured or terminated, 3 years after the obligation to pay arose under the terms of the policy or contract or, if a policy or contract for which an amount is owed on proof of death has not matured by proof of the death of the insured or annuitant, as follows:

(A) with respect to an amount owed on a life or

endowment insurance policy, the earlier of:

(i) 3 years after the death of the insured; or
(ii) 2 years after the insured has attained,

or would have attained if living, the limiting age under the mortality table on which the reserve for the policy is based; and

(B) with respect to an amount owed on an annuity

contract, 3 years after the death of the annuitant.

(9) funds on deposit or held in trust pursuant to the

Illinois Funeral or Burial Funds Act, the earliest of:

(A) 2 years after the date of death of the

beneficiary;

(B) one year after the date the beneficiary has

attained, or would have attained if living, the age of 105 where the holder does not know whether the beneficiary is deceased;

(C) 40 years after the contract for prepayment

was executed;

(10) property distributable by a business association

in the course of dissolution or distributions from the termination of a retirement plan, one year after the property becomes distributable;

(11) property held by a court, including property

received as proceeds of a class action, 3 years after the property becomes distributable;

(12) property held by a government or governmental

subdivision, agency, or instrumentality, including municipal bond interest and unredeemed principal under the administration of a paying agent or indenture trustee, 3 years after the property becomes distributable;

(13) wages, commissions, bonuses, or reimbursements

to which an employee is entitled, or other compensation for personal services, including amounts held on a payroll card, one year after the amount becomes payable;

(14) a deposit or refund owed to a subscriber by a

utility, one year after the deposit or refund becomes payable, except that any capital credits or patronage capital retired, returned, refunded or tendered to a member of an electric cooperative, as defined in Section 3.4 of the Electric Supplier Act, or a telephone or telecommunications cooperative, as defined in Section 13-212 of the Public Utilities Act, that has remained unclaimed by the person appearing on the records of the entitled cooperative for more than 2 years, shall not be subject to, or governed by, any other provisions of this Act, but rather shall be used by the cooperative for the benefit of the general membership of the cooperative; and

(15) property not specified in this Section or

Sections 15-202 through 15-208, the earlier of 3 years after the owner first has a right to demand the property or the obligation to pay or distribute the property arises.

Notwithstanding anything to the contrary in this Section 15-201, and subject to Section 15-210, a deceased owner cannot indicate interest in his or her property. If the owner is deceased and the abandonment period for the owner's property specified in this Section 15-201 is greater than 2 years, then the property, other than an amount owed by an insurance company on a life or endowment insurance policy or an annuity contract that has matured or terminated, shall instead be presumed abandoned 2 years from the date of the owner's last indication of interest in the property.
(Source: P.A. 100-22, eff. 1-1-18; 100-566, eff. 1-1-18.)

(765 ILCS 1026/15-202)
Sec. 15-202. When tax-deferred retirement account presumed abandoned.
(a) Subject to Section 15-210, property held in a pension account or retirement account that qualifies for tax deferral under the income-tax laws of the United States is presumed abandoned if it is unclaimed by the apparent owner after the later of:
(1) 3 years after the following dates:
(A) except as in subparagraph (B), the date a

communication sent by the holder by first-class United States mail to the apparent owner is returned to the holder undelivered by the United States Postal Service; or

(B) if such communication is re-sent within 30

days after the date the first communication is returned undelivered, the date the second communication was returned undelivered by the United States Postal Service; or

(2) the earlier of the following dates:
(A) 3 years after the date the apparent owner

becomes 70.5 years of age, if determinable by the holder; or

(B) one year after the date of mandatory

distribution following death if the Internal Revenue Code requires distribution to avoid a tax penalty and the holder:

(i) receives confirmation of the death of the

apparent owner in the ordinary course of its business; or

(ii) confirms the death of the apparent owner

under subsection (b).

(b) If a holder in the ordinary course of its business receives notice or an indication of the death of an apparent owner and subsection (a)(2) applies, the holder shall attempt not later than 90 days after receipt of the notice or indication to confirm whether the apparent owner is deceased.
(c) If the holder does not send communications to the apparent owner of an account described in subsection (a) by first-class United States mail on at least an annual basis, the holder shall attempt to confirm the apparent owner's interest in the property by sending the apparent owner an electronic-mail communication not later than 2 years after the apparent owner's last indication of interest in the property. However, the holder promptly shall attempt to contact the apparent owner by first-class United States mail if:
(1) the holder does not have information needed to

send the apparent owner an electronic mail communication or the holder believes that the apparent owner's electronic mail address in the holder's records is not valid;

(2) the holder receives notification that the

electronic-mail communication was not received; or

(3) the apparent owner does not respond to the

electronic-mail communication within 30 days after the communication was sent.

(d) If first-class United States mail sent under subsection (c) is returned to the holder undelivered by the United States Postal Service, the property is presumed abandoned 3 years after the later of:
(1) except as in paragraph (2), the date a

communication to contact the apparent owner sent by first-class United States mail is returned to the holder undelivered;

(2) if such communication is re-sent within 30 days

after the date the first communication is returned undelivered, the date the second communication was returned undelivered; or

(3) the date established by subsection (a)(2).
(Source: P.A. 100-22, eff. 1-1-18.)

(765 ILCS 1026/15-203)
Sec. 15-203. When other tax-deferred account presumed abandoned.
(a) Subject to Section 15-210 and except for property described in Section 15-202, property held in an account or plan, including a health savings account, that qualifies for tax deferral under the income-tax laws of the United States is presumed abandoned if it is unclaimed by the apparent owner 3 years after the earlier of:
(1) the date, if determinable by the holder,

specified in the income-tax laws and regulations of the United States by which distribution of the property must begin to avoid a tax penalty, with no distribution having been made; or

(2) 30 years after the date the account was opened.
(b) If the owner is deceased, then property subject to this Section is presumed abandoned 2 years from the earliest of:
(1) the date of the distribution or attempted

distribution of the property;

(2) the date of the required distribution as stated

in the plan or trust agreement governing the plan; or

(3) the date, if determinable by the holder,

specified in the income tax laws of the United States by which distribution of the property must begin in order to avoid a tax penalty.

(Source: P.A. 100-22, eff. 1-1-18.)

(765 ILCS 1026/15-204)
Sec. 15-204. When custodial account for minor presumed abandoned.
(a) Subject to Section 15-210, property held in an account established under a state's Uniform Gifts to Minors Act or Uniform Transfers to Minors Act is presumed abandoned if it is unclaimed by or on behalf of the minor on whose behalf the account was opened 3 years after the later of:
(1) except as in subparagraph (2), the date a

communication sent by the holder by first-class United States mail to the custodian of the minor on whose behalf the account was opened is returned undelivered to the holder by the United States Postal Service;

(2) if a communication is re-sent within 30 days

after the date the first communication is returned undelivered, the date the second communication was returned undelivered; or

(3) the date on which the custodian is required to

transfer the property to the minor or the minor's estate in accordance with the Uniform Gifts to Minors Act or Uniform Transfers to Minors Act of the state in which the account was opened.

(b) If the holder does not send communications to the custodian of the minor on whose behalf an account described in subsection (a) was opened by first-class United States mail on at least an annual basis, the holder shall attempt to confirm the custodian's interest in the property by sending the custodian an electronic-mail communication not later than 2 years after the custodian's last indication of interest in the property. However, the holder promptly shall attempt to contact the custodian by first-class United States mail if:
(1) the holder does not have information needed to

send the custodian an electronic mail communication or the holder believes that the custodian's electronic-mail address in the holder's records is not valid;

(2) the holder receives notification that the

electronic-mail communication was not received; or

(3) the custodian does not respond to the

electronic-mail communication within 30 days after the communication was sent.

(c) If first-class United States mail sent under subsection (b) is returned undelivered to the holder by the United States Postal Service, the property is presumed abandoned 3 years after the later of:
(1) the date a communication to contact the custodian

by first-class United States mail is returned to the holder undelivered by the United States Postal Service; or

(2) the date established by subsection (a)(3).
(d) Notwithstanding any other provision of this Act, money of a minor deposited pursuant to Section 24-21 of the Probate Act of 1975 shall not be presumed abandoned earlier than 3 years after the minor attains legal age. Such money shall be deposited into an account which shall indicate the date of birth of the minor.
(e) (Blank).
(f) When the property in the account described in subsections (a) or (d) is transferred to the minor on whose behalf an account was opened or to the minor's estate, the property in the account is no longer subject to this Section.
(Source: P.A. 100-22, eff. 1-1-18.)

(765 ILCS 1026/15-205)
Sec. 15-205. When contents of safe-deposit box presumed abandoned. Tangible property held in a safe-deposit box are presumed abandoned if the property remains unclaimed by the apparent owner 5 years after the expiration of the lease or rental period for the box.
(Source: P.A. 100-22, eff. 1-1-18.)

(765 ILCS 1026/15-206)
Sec. 15-206. When stored-value card presumed abandoned.
(a) Subject to Section 15-210, the net card value of a stored-value card is presumed abandoned on the latest of 5 years after:
(1) December 31 of the year in which the card is

issued or additional funds are deposited into it;

(2) the most recent indication of interest in the

card by the apparent owner; or

(3) a verification or review of the balance by or on

behalf of the apparent owner.

(b) The amount presumed abandoned in a stored-value card is the net card value at the time it is presumed abandoned.
(c) However, if a holder has reported and remitted to the administrator the net card value on a stored-value card presumed abandoned under this Section and the stored-value card does not have an expiration date, then the holder must honor the card on presentation indefinitely and may then request reimbursement from the administrator under Section 605.
(Source: P.A. 100-22, eff. 1-1-18; 100-566, eff. 1-1-18.)

(765 ILCS 1026/15-208)
Sec. 15-208. When security presumed abandoned.
(a) Subject to Section 15-210, a security is presumed abandoned upon the earlier of the following:
(1) 3 years after the date a communication sent by

the holder by first-class United States mail to the apparent owner is returned to the holder undelivered by the United States Postal Service; however, if such returned communication is re-sent within one month to the apparent owner, the 3-year period does not begin to run until the day the resent item is returned as undeliverable; or

(2) 5 years after the date of the apparent owner's

last indication of interest in the security.

(b) If the holder does not send communications to the apparent owner of a security by first-class United States mail on at least an annual basis, the holder shall attempt to confirm the apparent owner's interest in the security by sending the apparent owner an electronic-mail communication not later than 3 years after the apparent owner's last indication of interest in the security. However, the holder promptly shall attempt to contact the apparent owner by first-class United States mail if:
(1) the holder does not have information needed to

send the apparent owner an electronic-mail communication or the holder believes that the apparent owner's electronic-mail address in the holder's records is not valid;

(2) the holder receives notification that the

electronic-mail communication was not received; or

(3) the apparent owner does not respond to the

electronic-mail communication within 30 days after the communication was sent.

(c) If first-class United States mail sent under subsection (b) is returned to the holder undelivered by the United States Postal Service, the security is presumed abandoned in accordance with subsection (a)(2) above.
(d) If a holder in the ordinary course of its business receives notice or an indication of the death of an apparent owner, the holder shall attempt not later than 90 days after receipt of the notice or indication to confirm whether the apparent owner is deceased. Notwithstanding the standards set forth in paragraphs (a), (b) and (c), if the holder either receives confirmation of the death of the apparent owner in the ordinary course of its business or confirms the death of the apparent owner under this subsection (d), then, the property shall be presumed abandoned 2 years after the date of death of the owner.
(Source: P.A. 100-22, eff. 1-1-18.)

(765 ILCS 1026/15-209)
Sec. 15-209. When related property presumed abandoned. At and after the time property is presumed abandoned under this Act, any other property right or interest accrued or accruing from the property and not previously presumed abandoned is also presumed abandoned.
(Source: P.A. 100-22, eff. 1-1-18.)

(765 ILCS 1026/15-210)
Sec. 15-210. Indication of apparent owner interest in property.
(a) The period after which property is presumed abandoned is measured from the later of:
(1) the date the property is presumed abandoned under

this Article; or

(2) the latest indication of interest by the apparent

owner in the property.

(b) Under this Act, an indication of an apparent owner's interest in property includes:
(1) a record communicated by the apparent owner to

the holder or agent of the holder concerning the property or the account in which the property is held;

(2) an oral communication by the apparent owner to

the holder or agent of the holder concerning the property or the account in which the property is held, if the holder or its agent contemporaneously makes and preserves a record of the fact of the apparent owner's communication;

(3) presentment of a check or other instrument of

payment of a dividend, interest payment, or other distribution, or evidence of receipt of a distribution made by electronic or similar means, with respect to an account, underlying security, or interest in a business association;

(4) activity directed by an apparent owner in the

account in which the property is held, including accessing the account or information concerning the account, or a direction by the apparent owner to increase, decrease, or otherwise change the amount or type of property held in the account;

(5) a deposit into or withdrawal from an account at a

financial organization, except for a recurring Automated Clearing House (ACH) debit or credit previously authorized by the apparent owner or an automatic reinvestment of dividends or interest; and

(6) subject to subsection (e), payment of a premium

on an insurance policy.

(c) An action by an agent or other representative of an apparent owner, other than the holder acting as the apparent owner's agent, is presumed to be an action on behalf of the apparent owner.
(d) A communication with an apparent owner by a person other than the holder or the holder's representative is not an indication of interest in the property by the apparent owner unless a record of the communication evidences the apparent owner's knowledge of a right to the property.
(e) If the insured dies or the insured or beneficiary of an insurance policy otherwise becomes entitled to the proceeds before depletion of the cash surrender value of the policy by operation of an automatic-premium-loan provision or other nonforfeiture provision contained in the policy, the operation does not prevent the policy from maturing or terminating.
(f) If the apparent owner has another property with the holder to which Section 201(6) applies, then activity directed by an apparent owner in any other accounts, including loan accounts, at a financial organization holding an inactive account of the apparent owner shall be an indication of interest in all such accounts if:
(A) the apparent owner engages in one or

more of the following activities:

(i) the apparent owner undertakes one or

more of the actions described in subsection (b) of this Section regarding any account that appears on a consolidated statement with the inactive account;

(ii) the apparent owner increases or

decreases the amount of funds in any other account the apparent owner has with the financial organization; or

(iii) the apparent owner engages in any

other relationship with the financial organization, including payment of any amounts due on a loan; and

(B) the foregoing apply so long as the

mailing address for the apparent owner in the financial organization's books and records is the same for both the inactive account and the active account.

(Source: P.A. 100-22, eff. 1-1-18.)

(765 ILCS 1026/15-211)
Sec. 15-211. Knowledge of death of insured or annuitant.
(a) In this Section, "death master file" means the United States Social Security Administration Death Master File or other database or service that is at least as comprehensive as the United States Social Security Administration Death Master File for determining that an individual reportedly has died.
(b) With respect to a life or endowment insurance policy or annuity contract for which an amount is owed on proof of death, but which has not matured by proof of death of the insured or annuitant, the company has knowledge of the death of an insured or annuitant when:
(1) the company receives a death certificate or court

order determining that the insured or annuitant has died;

(2) the company:
(A) receives notice of the death of the insured

or annuitant from the administrator or an unclaimed property administrator of another state, a beneficiary, a policy owner, a relative of the insured, a representative under the Probate Act of 1975, or from an executor or other legal representative of the insured's or annuitant's estate; and

(B) validates the death of the insured or

annuitant;

(3) the company conducts a comparison for any purpose

between a death master file and the names of some or all of the company's insureds or annuitants, finds a match that provides notice that the insured or annuitant has died; or

(4) the administrator or the administrator's agent

conducts a comparison for the purpose of finding matches during an examination conducted under Article 10 between a death master file and the names of some or all of the company's insureds or annuitants, finds a match that provides notice that the insured or annuitant has died.

(c) The following rules apply under this Section:
(1) A death-master-file match under subsection (b)(3)

or (4) occurs if the criteria for an exact or partial match are satisfied as provided by either:

(A) the Unclaimed Life Insurance Benefits Act or

other law of this State other than this Act; or

(B) a rule or policy adopted by the Director of

the Department of Insurance.

(2) The death-master-file match does not constitute

proof of death for the purpose of submission to an insurance company of a claim by a beneficiary, annuitant, or owner of the policy or contract for an amount due under an insurance policy or annuity contract.

(3) The death-master-file match or validation of the

insured's or annuitant's death does not alter the requirements for a beneficiary, annuitant, or owner of the policy or contract to make a claim to receive proceeds under the terms of the policy or contract.

(4) An insured or an annuitant is presumed dead if

the date of his or her death is indicated by the death-master-file match under either subsection (b)(3) or (b)(4), unless the insurer has competent and substantial evidence that the person is living, including, but not limited to, a contact made by the insurer with the person or his or her legal representative.

(d) This Act does not affect the determination of the extent to which an insurance company before the effective date of this Act had knowledge of the death of an insured or annuitant or was required to conduct a death-master-file comparison to determine whether amounts owed by the company on a life or endowment insurance policy or annuity contract were presumed abandoned or unclaimed.
(Source: P.A. 100-22, eff. 1-1-18.)

(765 ILCS 1026/15-212)
Sec. 15-212. Deposit account for proceeds of insurance policy or annuity contract. If proceeds payable under a life or endowment insurance policy or annuity contract are deposited into an account with check or draft-writing privileges for the beneficiary of the policy or contract and, under a supplementary contract not involving annuity benefits other than death benefits, the proceeds are retained by the insurance company or the financial organization where the account is held, the policy or contract includes the assets in the account.
(Source: P.A. 100-22, eff. 1-1-18.)

(765 ILCS 1026/15-213)
Sec. 15-213. United States savings bonds.
(a) As used in this Section, "United States savings bond" means property, tangible or intangible, in the form of a savings bond issued by the United States Treasury, whether in paper, electronic, or paperless form, along with all proceeds thereof in the possession of the administrator.
(b) Notwithstanding any provision of this Act to the contrary, a United States savings bond subject to this Section or held or owing in this State by any person is presumed abandoned when such bond has remained unclaimed and unredeemed for 5 years after its date of final extended maturity.
(c) United States savings bonds that are presumed abandoned and unclaimed under subsection (b) shall escheat to the State of Illinois and all property rights and legal title to and ownership of the United States savings bonds, or proceeds from the bonds, including all rights, powers, and privileges of survivorship of any owner, co-owner, or beneficiary, shall vest solely in the State according to the procedure set forth in subsections (d) through (f).
(d) Within 180 days after a United States savings bond has been presumed abandoned, in the absence of a claim having been filed with the administrator for the savings bond, the administrator shall commence a civil action in the Circuit Court of Sangamon County for a determination that the United States savings bonds has escheated to the State. The administrator may postpone the bringing of the action until sufficient United States savings bonds have accumulated in the administrator's custody to justify the expense of the proceedings.
(e) The administrator shall make service by publication in the civil action in accordance with Sections 2-206 and 2-207 of the Code of Civil Procedure, which shall include the filing with the Circuit Court of Sangamon County of the affidavit required in Section 2-206 of that Code by an employee of the administrator with personal knowledge of the efforts made to contact the owners of United States savings bonds presumed abandoned under this Section. In addition to the diligent inquiries made pursuant to Section 2-206 of the Code of Civil Procedure, the administrator may also utilize additional discretionary means to attempt to provide notice to persons who may own a United States savings bond registered to a person with a last known address in the State of Illinois subject to a civil action pursuant to subsection (d).
(f) The owner of a United States savings bond registered to a person with a last known address in the State of Illinois subject to a civil action pursuant to subsection (d) may file a claim for such United States savings bond with either the administrator or by filing a claim in the civil action in the Circuit Court of Sangamon County in which the savings bond registered to that person is at issue prior to the entry of a final judgment by the Circuit Court pursuant to this subsection, and unless the Circuit Court determines that such United States savings bond is not owned by the claimant, then such United States savings bond shall no longer be presumed abandoned. If no person files a claim or appears at the hearing to substantiate a disputed claim or if the court determines that a claimant is not entitled to the property claimed by the claimant, then the court, if satisfied by evidence that the administrator has substantially complied with the laws of this State, shall enter a judgment that the United States savings bonds have escheated to this State, and all property rights and legal title to and ownership of such United States savings bonds or proceeds from such bonds, including all rights, powers, and privileges of survivorship of any owner, co-owner, or beneficiary, shall vest in this State.
(g) The administrator shall redeem from the Bureau of the Fiscal Service of the United States Treasury the United States savings bonds escheated to the State and deposit the proceeds from the redemption of United States savings bonds into the Unclaimed Property Trust Fund.
(h) Any person making a claim for the United States savings bonds escheated to the State under this subsection, or for the proceeds from such bonds, may file a claim with the administrator. Upon providing sufficient proof of the validity of such person's claim, the administrator may, in his or her sole discretion, pay such claim. If payment has been made to any claimant, no action thereafter may be maintained by any other claimant against the State or any officer thereof for or on account of such funds.
(Source: P.A. 100-22, eff. 1-1-18.)



Article 3 - Rules for Taking Custody of Property Presumed Abandoned

(765 ILCS 1026/Art. 3 heading)

(765 ILCS 1026/15-301)
Sec. 15-301. Address of apparent owner to establish priority. In this Article, the following rules apply:
(1) The last-known address of an apparent owner is

any description, code, or other indication of the location of the apparent owner which identifies the state, even if the description, code, or indication of location is not sufficient to direct the delivery of first-class United States mail to the apparent owner.

(2) If the United States postal zip code associated

with the apparent owner is for a post office located in this State, this State is deemed to be the state of the last-known address of the apparent owner unless other records associated with the apparent owner specifically identify the physical address of the apparent owner to be in another state.

(3) If the address under paragraph (2) is in another

state, the other state is deemed to be the state of the last-known address of the apparent owner.

(4) The address of the apparent owner of a life or

endowment insurance policy or annuity contract or its proceeds is presumed to be the address of the insured or annuitant if a person other than the insured or annuitant is entitled to the amount owed under the policy or contract and the address of the other person is not known by the insurance company and cannot be determined under Section 15-302. The address of the apparent owner of other property where ownership vests in a beneficiary upon the death of the owner is presumed to be the address of the now-deceased owner if the address of the beneficiary is not known by the holder and cannot be determined under Section 15-302.

(Source: P.A. 100-22, eff. 1-1-18.)

(765 ILCS 1026/15-302)
Sec. 15-302. Address of apparent owner in this State. The administrator may take custody of property that is presumed abandoned, whether located in this State, another state, or a foreign country if:
(1) the last-known address of the apparent owner in

the records of the holder is in this State; or

(2) the records of the holder do not reflect the

identity or last-known address of the apparent owner, but the administrator has determined that the last-known address of the apparent owner is in this State.

(Source: P.A. 100-22, eff. 1-1-18.)

(765 ILCS 1026/15-303)
Sec. 15-303. If records show multiple addresses of apparent owner.
(a) Except as in subsection (b), if records of a holder reflect multiple addresses for an apparent owner and this State is the state of the most recently recorded address, this State may take custody of property presumed abandoned, whether located in this State or another state.
(b) If it appears from records of the holder that the most recently recorded address of the apparent owner under subsection (a) is a temporary address and this State is the state of the next most recently recorded address that is not a temporary address, this State may take custody of the property presumed abandoned.
(Source: P.A. 100-22, eff. 1-1-18.)

(765 ILCS 1026/15-304)
Sec. 15-304. Holder domiciled in this State.
(a) Except as in subsection (b) or Section 15-302 or 15-303, the administrator may take custody of property presumed abandoned, whether located in this State, another state, or a foreign country, if the holder is domiciled in this State or is this State or a governmental subdivision, agency, or instrumentality of this State, and
(1) another state or foreign country is not entitled

to the property because there is no last-known address of the apparent owner or other person entitled to the property in the records of the holder; or

(2) the state or foreign country of the last-known

address of the apparent owner or other person entitled to the property does not provide for custodial taking of the property.

(b) Property is not subject to custody of the administrator under subsection (a) if the property is specifically exempt from custodial taking under the law of this State or the state or foreign country of the last-known address of the apparent owner.
(c) If a holder's state of domicile has changed since the time property was presumed abandoned, the holder's state of domicile under this Section is deemed to be the state where the holder was domiciled at the time the property was presumed abandoned.
(Source: P.A. 100-22, eff. 1-1-18.)

(765 ILCS 1026/15-305)
Sec. 15-305. Custody if transaction took place in this State. Except as in Section 15-302, 15-303, or 15-304, the administrator may take custody of property presumed abandoned whether located in this State or another state if:
(1) the transaction out of which the property arose

took place in this State;

(2) the holder is domiciled in a state that does not

provide for the custodial taking of the property, except that if the property is specifically exempt from custodial taking under the law of the state of the holder's domicile, the property is not subject to the custody of the administrator; and

(3) the last-known address of the apparent owner or

other person entitled to the property is unknown or in a state that does not provide for the custodial taking of the property, except that if the property is specifically exempt from custodial taking under the law of the state of the last-known address, the property is not subject to the custody of the administrator.

(Source: P.A. 100-22, eff. 1-1-18.)

(765 ILCS 1026/15-306)
Sec. 15-306. Traveler's check, money order, or similar instrument. The administrator may take custody of sums payable on a traveler's check, money order, or similar instrument presumed abandoned to the extent permissible under 12 U.S.C. Sections 2501 through 2503, as amended.
(Source: P.A. 100-22, eff. 1-1-18.)

(765 ILCS 1026/15-307)
Sec. 15-307. Burden of proof to establish administrator's right to custody. Subject to Article 4 and Section 15-1005, if the administrator asserts a right to custody of unclaimed property and there is a dispute concerning such property, the administrator has the initial burden to prove:
(1) the amount of the property;
(2) the property is presumed abandoned; and
(3) the property is subject to the custody of the

administrator.

(Source: P.A. 100-22, eff. 1-1-18.)



Article 4 - Report by Holder

(765 ILCS 1026/Art. 4 heading)

(765 ILCS 1026/15-401)
Sec. 15-401. Report required by holder.
(a) A holder of property presumed abandoned and subject to the custody of the administrator shall report in a record to the administrator concerning the property. A holder shall report via the internet in a format approved by the administrator, unless the administrator gives a holder specific permission to file a paper report.
(b) A holder may contract with a third party to make the report required under subsection (a).
(c) Whether or not a holder contracts with a third party under subsection (b), the holder is responsible:
(1) to the administrator for the complete, accurate,

and timely reporting of property presumed abandoned; and

(2) for paying or delivering to the administrator

property described in the report.

(Source: P.A. 100-22, eff. 1-1-18.)

(765 ILCS 1026/15-402)
Sec. 15-402. Content of report.
(a) The report required under Section 15-401 must:
(1) be signed by or on behalf of the holder and

verified as to its completeness and accuracy;

(2) if filed electronically, be in a secure format

approved by the administrator which protects confidential information of the apparent owner;

(3) describe the property;
(4) except for a traveler's check, money order, or

similar instrument, contain the name, if known, last-known address, if known, and Social Security number or taxpayer identification number, if known or readily ascertainable, of the apparent owner of property with a value of $5 or more;

(5) for an amount held or owing under a life or

endowment insurance policy, annuity contract, or other property where ownership vests in a beneficiary upon the death of the owner, contain the name and last-known address of the insured, annuitant, or other apparent owner of the policy or contract and of the beneficiary;

(6) for property held in or removed from a

safe-deposit box, indicate the location of the property, where it may be inspected by the administrator, and any amounts owed to the holder under Section 15-606;

(7) contain the commencement date for determining

abandonment under Article 2;

(8) state that the holder has complied with the

notice requirements of Section 15-501;

(9) identify property that is a non-freely

transferable security and explain why it is a non-freely transferable security; and

(10) contain other information the administrator

prescribes by rules.

(b) A report under Section 15-401 may include in the aggregate items valued under $5 each. If the report includes items in the aggregate valued under $5 each, the administrator may not require the holder to provide the name and address of an apparent owner of an item unless the information is necessary to verify or process a claim in progress by the apparent owner.
(c) A report under Section 15-401 may include personal information as defined in Section 15-1401(a) about the apparent owner or the apparent owner's property.
(d) If a holder has changed its name while holding property presumed abandoned or is a successor to another person that previously held the property for the apparent owner, the holder must include in the report under Section 15-401 its former name or the name of the previous holder, if any, and the known name and address of each previous holder of the property.
(Source: P.A. 100-22, eff. 1-1-18.)

(765 ILCS 1026/15-403)
Sec. 15-403. When report to be filed.
(a) Except as otherwise provided in subsection (b) and subject to subsection (c), the report under Section 15-401 must be filed before November 1 of each year and cover the 12 months preceding July 1 of that year. Business associations which must report under this subsection (a) include financial organizations and insurance companies other than life insurance companies; all other business associations must file under subsection (b).
(b) Subject to subsection (c), the report under Section 15-401 to be filed by any business associations that do not report under subsection (a) must be filed before May 1 of each year for the immediately preceding calendar year.
(c) Before the date for filing the report under Section 15-401, the holder of property presumed abandoned may request the administrator to extend the time for filing. The administrator may grant an extension. If the extension is granted, the holder may pay or make a partial payment of the amount the holder estimates ultimately will be due. The payment or partial payment terminates accrual of interest on the amount paid.
(Source: P.A. 100-22, eff. 1-1-18; 100-566, eff. 1-1-18.)

(765 ILCS 1026/15-404)
Sec. 15-404. Retention of records by holder. A holder required to file a report under Section 15-401 shall retain records for 10 years after the later of the date the report was filed or the last date a timely report was due to be filed, unless a shorter period is provided by rule of the administrator. The holder may satisfy the requirement to retain records under this Section through an agent. The records must contain:
(1) the information required to be included in the

report;

(2) the date, place, and nature of the circumstances

that gave rise to the property right;

(3) the amount or value of the property;
(4) the last address of the apparent owner, if known

to the holder;

(5) sufficient records of items which were not

reported as unclaimed, to allow examination to determine whether the holder has complied with the Act; and

(6) if the holder sells, issues, or provides to

others for sale or issue in this State traveler's checks, money orders, or similar instruments, other than third-party bank checks, on which the holder is directly liable, a record of the instruments while they remain outstanding indicating the state and date of issue.

(Source: P.A. 100-22, eff. 1-1-18.)

(765 ILCS 1026/15-405)
Sec. 15-405. Property reportable and payable or deliverable absent owner demand. Property is reportable and payable or deliverable under this Act even if the owner fails to make demand or present an instrument or document otherwise required to obtain payment.
(Source: P.A. 100-22, eff. 1-1-18.)



Article 5 - Notice to Apparent Owner of Property Presumed Abandoned

(765 ILCS 1026/Art. 5 heading)

(765 ILCS 1026/15-501)
Sec. 15-501. Notice to apparent owner by holder.
(a) Subject to subsections (b) and (c), the holder of property presumed abandoned shall send to the apparent owner notice by first-class United States mail that complies with Section 15-502 in a format acceptable to the administrator not more than one year nor less than 60 days before filing the report under Section 15-401 if:
(1) the holder has in its records an address for the

apparent owner which the holder's records do not disclose to be invalid and is sufficient to direct the delivery of first-class United States mail to the apparent owner; and

(2) the value of the property is $50 or more.
(b) If an apparent owner has consented to receive electronic-mail delivery from the holder, the holder shall send the notice described in subsection (a) both by first-class United States mail to the apparent owner's last-known mailing address and by electronic mail, unless the holder believes that the apparent owner's electronic-mail address is invalid.
(c) The holder of securities presumed abandoned under Sections 15-202, 15-203, or 15-208 shall send to the apparent owner notice by certified United States mail that complies with Section 15-502 in a format acceptable to the administrator not less than 60 days before filing the report under Section 15-401 if:
(1) the holder has in its records an address for the

apparent owner which the holder's records do not disclose to be invalid and is sufficient to direct the delivery of United States mail to the apparent owner; and

(2) the value of the property is $1,000 or more.
(d) In addition to other indications of an apparent owner's interest in property pursuant to Section 15-210, a signed return receipt in response to a notice sent pursuant to this Section by certified United States mail shall constitute a record communicated by the apparent owner to the holder concerning the property or the account in which the property is held.
(e) The administrator may adopt rules allowing a holder to deduct reasonable costs incurred in sending a notice by United States mail under this Section.
(Source: P.A. 100-22, eff. 1-1-18; 100-566, eff. 1-1-18.)

(765 ILCS 1026/15-502)
Sec. 15-502. Contents of notice by holder.
(a) Notice under Section 15-501 must contain a heading that reads substantially as follows: "Notice. The State of Illinois requires us to notify you that your property may be transferred to the custody of the State Treasurer if you do not contact us before (insert date that is 30 days after the date of this notice).".
(b) The notice under Section 15-501 must:
(1) identify the nature and, except for property that

does not have a fixed value, the value of the property that is the subject of the notice;

(2) state that the property will be turned over to

the State Treasurer;

(3) state that after the property is turned over to

the State Treasurer an apparent owner that seeks return of the property may file a claim with the State Treasurer;

(4) state that property that is not legal tender of

the United States may be sold by the State Treasurer;

(5) provide instructions that the apparent owner must

follow to prevent the holder from reporting and paying or delivering the property to the State Treasurer; and

(6) provide the name, address, and e-mail address or

telephone number to contact the holder.

(c) The holder may supplement the required information by listing a website where apparent owners may obtain more information about how to prevent the holder from reporting and paying or delivering the property to the State Treasurer.
(Source: P.A. 100-22, eff. 1-1-18; 100-566, eff. 1-1-18.)

(765 ILCS 1026/15-503)
Sec. 15-503. Notice by administrator.
(a) The administrator shall give notice to an apparent owner that property presumed abandoned and appears to be owned by the apparent owner is held by the administrator under this Act.
(b) In providing notice under subsection (a), the administrator shall:
(1) except as otherwise provided in paragraph (2),

send written notice by first-class United States mail to each apparent owner of property valued at $100 or more held by the administrator, unless the administrator determines that a mailing by first-class United States mail would not be received by the apparent owner, and, in the case of a security held in an account for which the apparent owner had consented to receiving electronic mail from the holder, send notice by electronic mail if the electronic-mail address of the apparent owner is known to the administrator instead of by first-class United States mail; or

(2) send the notice to the apparent owner's

electronic-mail address if the administrator does not have a valid United States mail address for an apparent owner, but has an electronic-mail address that the administrator does not know to be invalid.

(c) In addition to the notice under subsection (b), the administrator shall:
(1) publish every 6 months in at least one English

language newspaper of general circulation in each county in this State notice of property held by the administrator which must include:

(A) the total value of property received by the

administrator during the preceding 6-month period, taken from the reports under Section 15-401;

(B) the total value of claims paid by the

administrator during the preceding 6-month period;

(C) the Internet web address of the unclaimed

property website maintained by the administrator;

(D) a telephone number and electronic-mail

address to contact the administrator to inquire about or claim property; and

(E) a statement that a person may access the

Internet by a computer to search for unclaimed property and a computer may be available as a service to the public at a local public library.

(2) The administrator shall maintain a website

accessible by the public and electronically searchable which contains the names reported to the administrator of apparent owners for whom property is being held by the administrator. The administrator need not list property on such website when: no owner name was reported, a claim has been initiated or is pending for the property, the administrator has made direct contact with the apparent owner of the property, and in other instances where the administrator reasonably believes exclusion of the property is in the best interests of both the State and the owner of the property.

(d) The website or database maintained under subsection (c)(2) must include instructions for filing with the administrator a claim to property and an online claim form with instructions. The website may also provide a printable claim form with instructions for its use.
(e) Tax return identification of apparent owners of abandoned property.
(1) At least annually the administrator shall notify

the Department of Revenue of the names of persons appearing to be owners of abandoned property under this Section. The administrator shall also provide to the Department of Revenue the social security numbers of the persons, if available.

(2) The Department of Revenue shall notify the

administrator if any person under subsection (e)(1) has filed an Illinois income tax return and shall provide the administrator with the last known address of the person as it appears in Department of Revenue records, except as prohibited by federal law. The Department of Revenue may also provide additional addresses for the same taxpayer from the records of the Department, except as prohibited by federal law.

(3) In order to facilitate the return of property

under this subsection, the administrator and the Department of Revenue may enter into an interagency agreement concerning protection of confidential information, data match rules, and other issues.

(4) The administrator may deliver, as provided under

Section 15-904 of this Act, property or pay the amount owing to a person matched under this Section without the person filing a claim under Section 15-903 of this Act if the following conditions are met:

(A) the value of the property that is owed the

person is $2,000 or less;

(B) the property is not either tangible

property or securities;

(C) the last known address for the person

according to the Department of Revenue records is less than 12 months old; and

(D) the administrator has evidence sufficient

to establish that the person who appears in Department of Revenue records is the owner of the property and the owner currently resides at the last known address from the Department of Revenue.

(5) If the value of the property that is owed the

person is greater than $2,000, or is tangible property or securities the administrator shall provide notice to the person, informing the person that he or she is the owner of abandoned property held by the State and may file a claim with the administrator for return of the property.

(f) The administrator may use additional databases to verify the identity of the person and that the person currently resides at the last known address. The administrator may utilize publicly and commercially available databases to find and update or add information for apparent owners of property held by the administrator.
(g) In addition to giving notice under subsection (b), publishing the information under subsection (c)(1) and maintaining the website or database under subsection (c)(2), the administrator may use other printed publication, telecommunication, the Internet, or other media to inform the public of the existence of unclaimed property held by the administrator.
(Source: P.A. 100-22, eff. 1-1-18; 100-566, eff. 1-1-18.)

(765 ILCS 1026/15-504)
Sec. 15-504. Cooperation among State officers and agencies to locate apparent owner. Unless prohibited by law of this State other than this Act, on request of the administrator, each officer, agency, board, commission, division, and department of this State, any body politic and corporate created by this State for a public purpose, and each political subdivision of this State shall make its books and records available to the administrator and cooperate with the administrator to determine the current address of an apparent owner of property held by the administrator under this Act or to otherwise assist the administrator in the administration of this Act. The administrator may also enter into data sharing agreements to enable such other governmental agencies to provide an additional notice to apparent owners of property held by the administrator.
(Source: P.A. 100-22, eff. 1-1-18.)



Article 6 - Taking Custody of Property by Administrator

(765 ILCS 1026/Art. 6 heading)

(765 ILCS 1026/15-601)
Sec. 15-601. Definition of good faith. In this Article, payment or delivery of property is made in good faith if a holder:
(1) had a reasonable basis for believing, based on

the facts then known, that the property was required or permitted to be paid or delivered to the administrator under this Act; or

(2) made payment or delivery:
(A) in response to a demand by the administrator

or administrator's agent; or

(B) under a guidance or ruling issued by the

administrator which the holder reasonably believed required or permitted the property to be paid or delivered.

(Source: P.A. 100-22, eff. 1-1-18.)

(765 ILCS 1026/15-602)
Sec. 15-602. Dormancy charge; escheat fee.
(a) A holder may deduct a dormancy charge or an escheat fee from property required to be paid or delivered to the administrator if:
(1) a valid contract between the holder and the

apparent owner authorizes imposition of the charge for the apparent owner's failure to claim the property within a specified time; and

(2) the holder regularly imposes the charge and

regularly does not reverse or otherwise cancel the charge.

(b) The amount of the deduction under subsection (a) is limited to an amount that is not unconscionable considering all relevant factors, including the marginal transactional costs incurred by the holder in maintaining the apparent owner's property and any services received by the apparent owner.
(c) (Blank).
(Source: P.A. 100-22, eff. 1-1-18; 100-566, eff. 1-1-18.)

(765 ILCS 1026/15-603)
Sec. 15-603. Payment or delivery of property to administrator.
(a) Except as otherwise provided in this Section, on filing a report under Section 15-401, the holder shall pay or deliver to the administrator the property described in the report.
(b) If property in a report under Section 15-401 is an automatically renewable deposit and a penalty or forfeiture in the payment of interest would result from paying the deposit to the administrator at the time of the report, the date for payment of the property to the administrator is extended until a penalty or forfeiture no longer would result from payment, if the holder informs the administrator of the extended date.
(c) Tangible property in a safe-deposit box may not be delivered to the administrator until a mutually agreed upon date that is no sooner than 60 days after filing the report under Section 15-401.
(d) If property reported to the administrator under Section 15-401 is a security, the administrator may:
(1) make an endorsement, instruction, or entitlement

order on behalf of the apparent owner to invoke the duty of the issuer, its transfer agent, or the securities intermediary to transfer the security; or

(2) dispose of the security under Section 15-702.
(e) If the holder of property reported to the administrator under Section 15-401 is the issuer of a certificated security, the administrator may obtain a replacement certificate in physical or book-entry form under Section 8-405 of the Uniform Commercial Code. An indemnity bond is not required.
(f) The administrator shall establish procedures for the registration, issuance, method of delivery, transfer, and maintenance of securities delivered to the administrator by a holder.
(g) An issuer, holder, and transfer agent or other person acting in good faith under this Section under instructions of and on behalf of the issuer or holder is not liable to the apparent owner for a claim arising with respect to property after the property has been delivered to the administrator.
(h) A holder is not required to deliver to the administrator a security identified by the holder as a non-freely transferable security in a report filed under Section 15-401. If the administrator or holder determines that a security is no longer a non-freely transferable security, the holder shall report and deliver the security on the next regular date prescribed for delivery of securities under this Act. The holder shall make a determination annually whether a security identified in a report filed under Section 15-401 as a non-freely transferable security is no longer a non-freely transferable security.
(Source: P.A. 100-22, eff. 1-1-18.)

(765 ILCS 1026/15-604)
Sec. 15-604. Effect of payment or delivery of property to administrator.
(a) On payment or delivery of property to the administrator under this Act, the administrator as agent for the State assumes custody and responsibility for safekeeping the property. A holder that pays or delivers property to the administrator in good faith and substantially complies with Sections 15-501 and 15-502 is relieved of all liability which thereafter may arise or be made in respect to the property to the extent of the value of the property so paid or delivered.
(b) If legal proceedings are instituted by any other state or states in any state or federal court with respect to unclaimed funds or abandoned property previously paid or delivered to the administrator, the holder shall give written notification to the administrator and the Attorney General of this State of such proceedings within 10 days after service of process, or in the alternative at least 10 days before the return date or date on which an answer or similar pleading is due (or any extension thereof secured by the holder). The Attorney General may take such action as he or she deems necessary or expedient to protect the interests of this State. The Attorney General by written notice prior to the return date or date on which an answer or similar pleading is due (or any extension thereof secured by the holder), but in any event in reasonably sufficient time for the holder to comply with the directions received, shall either direct the holder actively to defend in such proceedings or that no defense need be entered in such proceedings. If a direction is received from the Attorney General that the holder need not make a defense, such shall not preclude the holder from entering a defense in its own name if it should so choose. However, any defense made by the holder on its own initiative shall not entitle the holder to reimbursement for legal fees, costs and other expenses as is hereinafter provided in respect to defenses made pursuant to the directions of the Attorney General. If, after the holder has actively defended in such proceedings pursuant to a direction of the Attorney General, or has been notified in writing by the Attorney General that no defense need be made with respect to such funds, a judgment is entered against the holder for any amount paid to the administrator under this Act, the administrator shall, upon being furnished with proof of payment in satisfaction of such judgment, reimburse the holder the amount so paid. The administrator shall also reimburse the holder for any legal fees, costs and other directly related expenses incurred in legal proceedings undertaken pursuant to the direction of the Attorney General.
(Source: P.A. 100-22, eff. 1-1-18.)

(765 ILCS 1026/15-605)
Sec. 15-605. Recovery of property by holder from administrator.
(a) A holder that under this Act pays money to the administrator may file a claim for reimbursement from the administrator of the amount paid if the holder:
(1) paid the money in error; or
(2) after paying the money to the administrator, paid

money to a person the holder reasonably believed entitled to the money.

(b) If a claim for reimbursement under subsection (a) is made for a payment made on a negotiable instrument, including a traveler's check, money order, or similar instrument, the holder must submit proof that the instrument was presented and payment was made to a person the holder reasonably believed entitled to payment. The holder may claim reimbursement even if the payment was made to a person whose claim was made after expiration of a period of limitation on the owner's right to receive or recover property, whether specified by contract, statute, or court order.
(c) If a holder is reimbursed by the administrator under subsection (a)(2), the holder may also recover from the administrator income or gain under Section 15-607 that would have been paid to the owner if the money had been claimed from the administrator by the owner to the extent the income or gain was paid by the holder to the owner.
(d) A holder that under this Act delivers property other than money to the administrator may file a claim for return of the property from the administrator if:
(1) the holder delivered the property in error; or
(2) the apparent owner has claimed the property from

the holder.

(e) If a claim for return of property under subsection (d) is made, the holder shall include with the claim evidence sufficient to establish that the apparent owner has claimed the property from the holder or that the property was delivered by the holder to the administrator in error.
(f) The administrator may determine that an affidavit submitted by a holder is evidence sufficient to establish that the holder is entitled to reimbursement or to recover property under this Section.
(g) A holder is not required to pay a fee or other charge for reimbursement or return of property under this Section.
(h) Unless extended for reasonable cause, not later than 90 days after a holder's claim is complete the administrator shall allow or deny the claim and give the holder notice in a record of the decision. If a holder fails to provide all the information and documentation requested by the administrator as necessary to establish legal ownership of the property and the claim is inactive for at least 90 days, then the administrator may close the claim without issuing a final decision. However, if the claimant makes a request in writing for a final decision prior to the administrator's closing of the claim, the administrator shall issue a final decision. A claim will be considered complete when a holder has provided all the information and documentation requested by the administrator as necessary to establish legal ownership and such information or documentation is entered into the administrator's unclaimed property system.
(i) The claimant may initiate a proceeding under the Illinois Administrative Procedure Act for review of the administrator's decision or the deemed denial under subsection (h) not later than:
(1) 30 days following receipt of the notice of the

administrator's decision; or

(2) 120 days following the filing of a claim under

subsection (a) or (d) in the case of a deemed denial under subsection (h).

(Source: P.A. 100-22, eff. 1-1-18.)

(765 ILCS 1026/15-606)
Sec. 15-606. Property removed from safe-deposit box. Property removed from a safe-deposit box and delivered under this Act to the administrator under this Act is subject to the holder's right to reimbursement for the cost of opening the box and a lien or contract providing reimbursement to the holder for unpaid rent charges for the box. Upon application by the holder, and after there are sufficient cash funds available either from the contents of the box or the sale of the property, the administrator shall reimburse the holder from the proceeds. The administrator shall promulgate administrative rules concerning the reimbursement process under this Section.
(Source: P.A. 100-22, eff. 1-1-18; 100-566, eff. 1-1-18.)

(765 ILCS 1026/15-607)
Sec. 15-607. Crediting income or gain to owner's account.
(a) If property other than money is delivered to the administrator, the owner is entitled to receive from the administrator income or gain realized or accrued on the property before the property is sold.
(b) Except as provided in subsection (c), interest on money is not payable to an owner for periods where the property is in the possession of the administrator.
(c) If an interest-bearing demand, savings, or time deposit is paid or delivered to the administrator on or after July 1, 2018, then the administrator shall pay interest to the owner at the lesser of: (i) the percentage increase, if any, in the Consumer Price Index for All Urban Consumers for all items published by the United States Department of Labor (CPI-U); or (ii) the rate the property earned while in the possession of the holder and reported to the administrator. Interest begins to accrue when the property is delivered to the administrator and ends on the earlier of the expiration of 10 years after its delivery or the date on which payment is made to the owner. The administrator may establish by administrative rule more detailed methodologies for calculating the amount of interest to be paid to an owner under this Section using CPI-U or the rate the property earned while in the possession of the holder.
(Source: P.A. 100-22, eff. 1-1-18; 100-566, eff. 1-1-18.)

(765 ILCS 1026/15-608)
Sec. 15-608. Administrator's options as to custody.
(a) The administrator may decline to take custody of property reported under Section 15-401 if the administrator determines that:
(1) the property has a value less than the estimated

expenses of notice and sale of the property; or

(2) taking custody of the property would be unlawful.
(b) A holder may pay or deliver property to the administrator before the property is presumed abandoned under this Act if the holder:
(1) provides the apparent owner of the property any

notice required by Section 15-501 and provides the administrator evidence of the holder's compliance with this paragraph;

(2) includes with the payment or delivery a report

regarding the property conforming to Section 15-402; and

(3) first obtains the administrator's consent in a

record to accept payment or delivery.

(c) A holder's request for the administrator's consent under subsection (b)(3) must be in a record. If the administrator fails to respond to the request not later than 30 days after receipt of the request, the administrator is deemed to consent to the payment or delivery of the property and the payment or delivery is considered to have been made in good faith.
(d) On payment or delivery of property under subsection (b), the property is presumed abandoned.
(Source: P.A. 100-22, eff. 1-1-18.)

(765 ILCS 1026/15-609)
Sec. 15-609. Disposition of property having no substantial value; immunity from liability.
(a) If the administrator takes custody of property delivered under this Act and later determines that the property has no substantial commercial value or that the cost of disposing of the property will exceed the value of the property, the administrator may return the property to the holder or destroy or otherwise dispose of the property.
(b) An action or proceeding may not be commenced against the State, an agency of the State, the administrator, another officer, employee, or agent of the State, or a holder for or because of an act of the administrator under this Section, except for intentional misconduct or malfeasance.
(Source: P.A. 100-22, eff. 1-1-18.)

(765 ILCS 1026/15-610)
Sec. 15-610. Periods of limitation and repose.
(a) Expiration, before, on, or after the effective date of this Act, of a period of limitation on an owner's right to receive or recover property, whether specified by contract, statute, or court order, does not prevent the property from being presumed abandoned or affect the duty of a holder under this Act to file a report or pay or deliver property to the administrator.
(b) An action or proceeding may not be maintained by the administrator to enforce this Act in regard to the reporting, delivery, or payment of property more than 10 years after the holder specifically identified the property in a report filed with the administrator or gave express notice to the administrator of a dispute regarding the property. In the absence of such a report or other express notice, the period of limitation is tolled. The period of limitation is also tolled by the filing of a report that is fraudulent.
(Source: P.A. 100-22, eff. 1-1-18.)



Article 7 - Sale of Property by Administrator

(765 ILCS 1026/Art. 7 heading)

(765 ILCS 1026/15-701)
Sec. 15-701. Public sale of property.
(a) Subject to Section 15-702, not earlier than 3 years after receipt of property presumed abandoned, the administrator may sell the property.
(b) Before selling property under subsection (a), the administrator shall give notice to the public of:
(1) the date of the sale; and
(2) a reasonable description of the property.
(c) A sale under subsection (a) must be to the highest bidder:
(1) at public sale at a location in this State which

the administrator determines to be the most favorable market for the property;

(2) on the Internet; or
(3) on another forum the administrator determines is

likely to yield the highest net proceeds of sale.

(d) The administrator may decline the highest bid at a sale under this Section and reoffer the property for sale if the administrator determines the highest bid is insufficient.
(e) If a sale held under this Section is to be conducted other than on the Internet, the administrator must cause to be published at least one notice of the sale, at least 2 weeks but not more than 5 weeks before the sale, in a newspaper of general circulation in the county in which the property is to be sold. For purposes of this subsection, the reasonable description of property to be sold required by subsection (b) above may be satisfied by posting such information on the administrator's website so long as the newspaper notice includes the website address where such information is posted.
(f) Property eligible for sale will not be sold when a claim has been filed with the administrator by an apparent owner, heir, or agent. However, upon approval of a claim, the owner, heir or, agent may request the administrator to dispose of the property by sale and remit the net proceeds to the owner, heir, or agent. Upon disapproval of the claim, the administrator may dispose of the property by sale.
(Source: P.A. 100-22, eff. 1-1-18.)

(765 ILCS 1026/15-702)
Sec. 15-702. Disposal of securities.
(a) The administrator may not sell or otherwise liquidate a security until 3 years after the administrator receives the security and gives the apparent owner notice under Section 15-503 that the administrator holds the security unless the administrator determines it would be in the best interests of the owner for the sale to occur prior to the expiration of the 3-year period after the administrator receives the security and gives the apparent owner notice under Section 15-503. The administrator shall by administrative rule provide examples of situations where it would be in the best interests of the owner for the sale to occur prior to the expiration of the 3-year period.
(b) The administrator may not sell a security listed on an established stock exchange for less than the price prevailing on the exchange at the time of sale. The administrator may sell a security not listed on an established exchange by any commercially reasonable method.
(Source: P.A. 100-22, eff. 1-1-18.)

(765 ILCS 1026/15-703)
Sec. 15-703. Recovery of securities or value by owner.
(a) If the administrator sells a security before the expiration of 3 years after delivery of the security to the administrator, an apparent owner that files a valid claim under this Act of ownership of the security before the 3-year period expires is entitled, at the option of the owner, to receive:
(1) replacement of the security;
(2) the market value of the security at the time the

claim is filed, plus dividends, interest, and other increments on the security up to the time the claim is paid; or

(3) the net proceeds of the sale of the security,

plus dividends, interest, and other increments on the security up to the time the security was sold.

(b) Replacement of the security or calculation of market value under subsection (a) must take into account a stock split, reverse stock split, stock dividend, or similar corporate action.
(c) A person that makes a valid claim under this Act of ownership of a security after expiration of 3 years after delivery of the security to the administrator is entitled to receive:
(1) the security the holder delivered to the

administrator, if it is in the custody of the administrator, plus dividends, interest, and other increments on the security up to the time the administrator delivers the security to the person; or

(2) the net proceeds of the sale of the security,

plus dividends, interest, and other increments on the security up to the time the security was sold.

(d) Securities eligible for sale will not be sold when a claim has been filed with the administrator by an apparent owner, heir, or agent. However, upon approval of a claim, the owner, heir or, agent may request the administrator to dispose of the securities by sale and remit the net proceeds to the owner, heir, or agent. Upon disapproval of the claim, the administrator may dispose of the securities by sale.
(Source: P.A. 100-22, eff. 1-1-18.)

(765 ILCS 1026/15-704)
Sec. 15-704. Purchaser owns property after sale. A purchaser of property at a sale conducted by the administrator under this Act takes the property free of all claims of the owner, a previous holder, or a person claiming through the owner or holder. The administrator shall execute documents necessary to complete the transfer of ownership to the purchaser.
(Source: P.A. 100-22, eff. 1-1-18.)

(765 ILCS 1026/15-705)
Sec. 15-705. Exceptions to the sale of tangible property. The administrator shall dispose of tangible property identified by this Section in accordance with this Section.
(a) Military medals or decorations. The administrator may not sell a medal or decoration awarded for military service in the armed forces of the United States. Instead, the administrator, with the consent of the respective organization under paragraph (1), agency under paragraph (2), or entity under paragraph (3), may deliver a medal or decoration to be held in custody for the owner, to:
(1) a military veterans organization qualified under

Section 501(c)(19) of the Internal Revenue Code;

(2) the agency that awarded the medal or decoration;

or

(3) a governmental entity.
After delivery, the administrator is not responsible for the safekeeping of the medal or decoration.
(b) Property with historical value. Property that the administrator reasonably believes may have historical value may be, at his or her discretion, loaned to an accredited museum in the United States where it will be kept until such time as the administrator orders it to be returned to his or her custody.
(c) Human remains. If human remains are delivered to the administrator under this Act, the administrator shall deliver those human remains to the coroner of the county in which the human remains were abandoned for disposition under Section 3-3034 of the Counties Code. The only human remains that may be delivered to the administrator under this Act and that the administrator may receive are those that are reported and delivered as contents of a safe deposit box.
(d) Evidence in a criminal investigation. Property that may have been used in the commission of a crime or that may assist in the investigation of a crime, as determined after consulting with the Department of State Police, shall be delivered to the Department of State Police or other appropriate law enforcement authority to allow law enforcement to determine whether a criminal investigation should take place. Any such property delivered to a law enforcement authority shall be held in accordance with existing statutes and rules related to the gathering, retention, and release of evidence.
(e) Firearms.
(1) The administrator, in cooperation with the

Department of State Police, shall develop a procedure to determine whether a firearm delivered to the administrator under this Act has been stolen or used in the commission of a crime. The Department of State Police shall determine the appropriate disposition of a firearm that has been stolen or used in the commission of a crime. The administrator shall attempt to return a firearm that has not been stolen or used in the commission of a crime to the rightful owner if the Department of State Police determines that the owner may lawfully possess the firearm.

(2) If the administrator is unable to return a

firearm to its owner, the administrator shall transfer custody of the firearm to the Department of State Police. Legal title to a firearm transferred to the Department of State Police under this subsection (e) is vested in the Department of State Police by operation of law if:

(i) the administrator cannot locate the owner of

the firearm;

(ii) the owner of the firearm may not lawfully

possess the firearm;

(iii) the apparent owner does not respond to

notice published under Section 15-503 of this Act; or

(iv) the apparent owner responds to notice

published under Section 15-502 and states that he or she no longer claims an interest in the firearm.

(3) With respect to a firearm whose title is

transferred to the Department of State Police under this subsection (e), the Department of State Police may:

(i) retain the firearm for use by the crime

laboratory system, for training purposes, or for any other application as deemed appropriate by the Department;

(ii) transfer the firearm to the Illinois State

Museum if the firearm has historical value; or

(iii) destroy the firearm if it is not retained

pursuant to subparagraph (i) or transferred pursuant to subparagraph (ii).

As used in this subsection, "firearm" has the meaning provided in the Firearm Owners Identification Card Act.
(Source: P.A. 100-22, eff. 1-1-18.)



Article 8 - Administration of Property

(765 ILCS 1026/Art. 8 heading)

(765 ILCS 1026/15-801)
Sec. 15-801. Deposit of funds by administrator.
(a) Except as otherwise provided in this Section, the administrator shall deposit in the Unclaimed Property Trust Fund all funds received under this Act, including proceeds from the sale of property under Article 7. The administrator may deposit any amount in the Unclaimed Property Trust Fund into the State Pensions Fund during the fiscal year at his or her discretion; however, he or she shall, on April 15 and October 15 of each year, deposit any amount in the Unclaimed Property Trust Fund exceeding $2,500,000 into the State Pensions Fund. If on either April 15 or October 15, the administrator determines that a balance of $2,500,000 is insufficient for the prompt payment of unclaimed property claims authorized under this Act, the administrator may retain more than $2,500,000 in the Unclaimed Property Trust Fund in order to ensure the prompt payment of claims. Beginning in State fiscal year 2018, all amounts that are deposited into the State Pensions Fund from the Unclaimed Property Trust Fund shall be apportioned to the designated retirement systems as provided in subsection (c-6) of Section 8.12 of the State Finance Act to reduce their actuarial reserve deficiencies.
(b) The administrator shall make prompt payment of claims he or she duly allows as provided for in this Act from the Unclaimed Property Trust Fund. This shall constitute an irrevocable and continuing appropriation of all amounts in the Unclaimed Property Trust Fund necessary to make prompt payment of claims duly allowed by the administrator pursuant to this Act.
(Source: P.A. 100-22, eff. 1-1-18.)

(765 ILCS 1026/15-802)
Sec. 15-802. Administrator to retain records of property. The administrator shall:
(1) record and retain the name and last-known address

of each person shown on a report filed under Section 15-401 to be the apparent owner of property delivered to the administrator;

(2) record and retain the name and last-known address

of each insured or annuitant and beneficiary shown on the report;

(3) for each policy of insurance or annuity contract

listed in the report of an insurance company, record and retain the policy or account number, the name of the company, and the amount due or paid shown on the report;

(4) for each apparent owner listed in the report,

record and retain the name of the holder that filed the report and the amount due or paid; and

(5) maintain records sufficient to indicate the

filing of reports required under Section 15-401 and the payment or delivery of property to the administrator under Section 15-603.

Records created or maintained pursuant to this Section are subject to the requirements of the Illinois State Records Act.
(Source: P.A. 100-22, eff. 1-1-18.)

(765 ILCS 1026/15-803)
Sec. 15-803. Expenses and service charges of administrator. Before making a deposit of funds received under this Act to the Unclaimed Property Trust Fund, the administrator may deduct expenses incurred in examining records of or collecting property from a putative holder or holder as provided in the State Officers and Employees Money Disposition Act.
(Source: P.A. 100-22, eff. 1-1-18.)

(765 ILCS 1026/15-804)
Sec. 15-804. Administrator holds property as custodian for owner. Upon the payment or delivery of abandoned property to the administrator, the State shall assume custody and shall be responsible for the safekeeping thereof.
(Source: P.A. 100-22, eff. 1-1-18.)



Article 9 - Claim to Recover Property from Administrator

(765 ILCS 1026/Art. 9 heading)

(765 ILCS 1026/15-901)
Sec. 15-901. Claim of another state to recover property.
(a) If the administrator knows that property held by the administrator under this Act is subject to a superior claim of another state, the administrator shall:
(1) report and pay or deliver the property to the

other state; or

(2) return the property to the holder so that the

holder may pay or deliver the property to the other state.

(b) The administrator is not required to enter into an agreement to transfer property to the other state under subsection (a).
(Source: P.A. 100-22, eff. 1-1-18.)

(765 ILCS 1026/15-902)
Sec. 15-902. Property subject to recovery by another state.
(a) Property held under this Act by the administrator is subject to the right of another state to take custody of the property if:
(1) the property was paid or delivered to the

administrator because the records of the holder did not reflect a last-known address in the other state of the apparent owner and:

(A) the other state establishes that the

last-known address of the apparent owner or other person entitled to the property was in the other state; or

(B) under the law of the other state, the

property has become subject to a claim by the other state of abandonment;

(2) the records of the holder did not accurately

identify the owner of the property, the last-known address of the owner was in another state, and, under the law of the other state, the property has become subject to a claim by the other state of abandonment;

(3) the property was subject to the custody of the

administrator of this State under Section 15-305 and, under the law of the state of domicile of the holder, the property has become subject to a claim by the state of domicile of the holder of abandonment; or

(4) the property:
(A) is a sum payable on a traveler's check, money

order, or similar instrument that was purchased in the other state and delivered to the administrator under Section 15-306; and

(B) under the law of the other state, has become

subject to a claim by the other state of abandonment.

(b) A claim by another state to recover property under this Section must be presented in a form prescribed by the administrator, unless the administrator waives presentation of the form.
(c) The administrator shall decide a claim under this Section not later than 90 days after it is presented. If the administrator determines that the other state is entitled under subsection (a) to custody of the property, the administrator shall allow the claim and pay or deliver the property to the other state.
(d) The administrator may require another state, before recovering property under this Section, to agree to indemnify this State and its agents, officers and employees against any liability on a claim to the property.
(Source: P.A. 100-22, eff. 1-1-18.)

(765 ILCS 1026/15-903)
Sec. 15-903. Claim for property by person claiming to be owner.
(a) A person claiming to be the owner of property held under this Act by the administrator or to the proceeds from the sale thereof may file a claim for the property on a form prescribed by the administrator. The claimant must verify the claim as to its completeness and accuracy.
(b) The administrator may waive the requirement in subsection (a) and may pay or deliver property directly to a person if:
(1) the person receiving the property or payment is

shown to be the apparent owner included on a report filed under Section 15-401;

(2) the administrator reasonably believes the person

is entitled to receive the property or payment; and

(3) the property has a value of less than $500.
(c) The administrator may change the maximum value in subsection (b) by administrative rule.
(Source: P.A. 100-22, eff. 1-1-18.)

(765 ILCS 1026/15-904)
Sec. 15-904. When administrator must honor claim for property.
(a) The administrator shall pay or deliver property to a claimant under subsection (a) of Section 15-903 if the administrator receives evidence sufficient to establish to the satisfaction of the administrator that the claimant is the owner of the property.
(b) A claim will be considered complete when a claimant has provided all the information and documentation requested by the administrator as necessary to establish legal ownership and such information or documentation is entered into the administrator's unclaimed property system. Unless extended for reasonable cause, not later than 90 days after a claim is complete the administrator shall allow or deny the claim and give the claimant notice in a record of the decision. If a claimant fails to provide all the information and documentation requested by the administrator as necessary to establish legal ownership of the property and the claim is inactive for at least 90 days, then the administrator may close the claim without issuing a final decision. However, if the claimant makes a request in writing for a final decision prior to the administrator's closing of the claim, the administrator shall issue a final decision.
(c) If the claim is denied or there is insufficient evidence to allow the claim under subsection (b):
(1) the administrator shall inform the claimant of

the reason for the denial and may specify what additional evidence, if any, is required for the claim to be allowed;

(2) the claimant may file an amended claim with the

administrator or commence an action under Section 15-906; and

(3) the administrator shall consider an amended claim

filed under paragraph (2) as an initial claim.

(Source: P.A. 100-22, eff. 1-1-18.)

(765 ILCS 1026/15-905)
Sec. 15-905. Allowance of claim for property.
(a) The administrator shall pay or deliver to the owner the property or pay to the owner the net proceeds of a sale of the property, together with income or gain to which the owner is entitled under Section 15-607. On request of the owner, the administrator may sell or liquidate property and pay the net proceeds to the owner, even if the property had been held by the administrator for less than 3 years or the administrator has not complied with the notice requirements under Section 15-503.
(b) Property held under this Act by the administrator is subject to offset under Section 10.05 of the State Comptroller Act.
(Source: P.A. 100-22, eff. 1-1-18.)

(765 ILCS 1026/15-906)
Sec. 15-906. Action by person whose claim is denied. Not later than one year after filing a claim under subsection (a) of Section 15-903, the claimant may commence a contested case pursuant to the Illinois Administrative Procedure Act to establish a claim by the preponderance of the evidence after either receiving notice under subsection (b) of Section 15-903 or the claim is deemed denied under subsection (d) of Section 15-903.
(Source: P.A. 100-22, eff. 1-1-18.)



Article 10 - Verified Report of Property; Examination of Records

(765 ILCS 1026/Art. 10 heading)

(765 ILCS 1026/15-1001)
Sec. 15-1001. Verified report of property. If a person does not file a report required by Section 15-401 or the administrator believes that a person may have filed an inaccurate, incomplete, or false report, the administrator may require the person to file a verified report in a form prescribed by the administrator. The verified report must:
(1) state whether the person is holding property

reportable under this Act;

(2) describe property not previously reported or

about which the administrator has inquired;

(3) specifically identify property described under

paragraph (2) about which there is a dispute whether it is reportable under this Act; and

(4) state the amount or value of the property.
(Source: P.A. 100-22, eff. 1-1-18.)

(765 ILCS 1026/15-1002)
Sec. 15-1002. Examination of records to determine compliance. The administrator, at reasonable times and on reasonable notice, may:
(1) examine the records of any person to determine

whether the person has complied with this Act even if the person believes it is not in possession of any property that must be reported, paid, or delivered under this Act;

(2) issue an administrative subpoena requiring the

person or agent of the person to make records available for examination; and

(3) bring an action seeking judicial enforcement of

the subpoena.

(Source: P.A. 100-22, eff. 1-1-18.)

(765 ILCS 1026/15-1002.1)
Sec. 15-1002.1. Examination of State-regulated financial organizations.
(a) Notwithstanding Section 15-1002 of this Act, for any financial organization for which the Department of Financial and Professional Regulation is the primary prudential regulator, the administrator shall not examine such financial institution unless the administrator has consulted with the Secretary of Financial and Professional Regulation and the Department of Financial and Professional Regulation has not examined such financial organization for compliance with this Act within the past 5 years. The Secretary of Financial and Professional Regulation may waive in writing the provisions of this subsection (a) in order to permit the administrator to examine a financial organization or group of financial organizations for compliance with this Act.
(b) Nothing in this Section shall be construed to prohibit the administrator from examining a financial organization for which the Department of Financial and Professional Regulation is not the primary prudential regulator. Further, nothing is this Act shall be construed to limit the authority of the Department of Financial and Professional Regulation to examine financial organizations.
(Source: P.A. 100-22, eff. 1-1-18; 100-566, eff. 1-1-18.)

(765 ILCS 1026/15-1003)
Sec. 15-1003. Rules for conducting examination.
(a) The administrator shall adopt rules governing procedures and standards for an examination under Section 15-1002; the rules may reference any standards concerning unclaimed property examinations promulgated by the National Association of Unclaimed Property Administrators and shall make provisions for multi-state examinations.
(b) After the adoption of rules under subsection (a), an examination under Section 15-1002 must be performed under the rules adopted under subsection (a).
(c) If a person subject to examination under Section 15-1002 has filed the reports required under Section 15-401 and Section 15-1001 and has retained the records required by Section 15-404, the following rules apply:
(1) The examination must include a review of the

person's records.

(2) The examination may not be based on an estimate

unless the person expressly consents in a record to the use of an estimate.

(3) The person conducting the examination shall

consider the evidence presented in good faith by the person in preparing the findings of the examination under Section 15-1007.

(Source: P.A. 100-22, eff. 1-1-18.)

(765 ILCS 1026/15-1004)
Sec. 15-1004. Records obtained in examination. Records obtained and records, including work papers, compiled by the administrator in the course of conducting an examination under Section 15-1002:
(1) are subject to the confidentiality and security

provisions of Article 14 and are exempt from disclosure under the Freedom of Information Act;

(2) may be used by the administrator in an action to

collect property or otherwise enforce this Act;

(3) may be used in a joint examination conducted with

another state, the United States, a foreign country or subordinate unit of a foreign country, or any other governmental entity if the governmental entity conducting the examination is legally bound to maintain the confidentiality and security of information obtained from a person subject to examination in a manner substantially equivalent to Article 14;

(4) may be disclosed, on request, to the person that

administers the unclaimed property law of another state for that state's use in circumstances equivalent to circumstances described in this Article, if the other state is required to maintain the confidentiality and security of information obtained in a manner substantially equivalent to Article 14;

(5) must be produced by the administrator under an

administrative or judicial subpoena or administrative or court order; and

(6) must be produced by the administrator on request

of the person subject to the examination in an administrative or judicial proceeding relating to the property.

(Source: P.A. 100-22, eff. 1-1-18.)

(765 ILCS 1026/15-1005)
Sec. 15-1005. Evidence of unpaid debt or undischarged obligation.
(a) A record of a putative holder showing an unpaid debt or undischarged obligation is prima facie evidence of the debt or obligation.
(b) A putative holder may establish by a preponderance of the evidence that there is no unpaid debt or undischarged obligation for a debt or obligation described in subsection (a) or that the debt or obligation was not, or no longer is, a fixed and certain obligation of the putative holder.
(c) A putative holder may overcome prima facie evidence under subsection (a) by establishing by a preponderance of the evidence that a check, draft, or similar instrument was:
(1) issued as an unaccepted offer in settlement of an

unliquidated amount;

(2) issued but later was replaced with another

instrument because the earlier instrument was lost or contained an error that was corrected;

(3) issued to a party affiliated with the issuer;
(4) paid, satisfied, or discharged;
(5) issued in error;
(6) issued without consideration;
(7) issued but there was a failure of consideration;
(8) voided not later than 90 days after issuance for

a valid business reason set forth in a contemporaneous record; or

(9) issued but not delivered to the third-party payee

for a sufficient reason recorded within a reasonable time after issuance.

(d) In asserting a defense under this Section, and subject to the records retention requirements of Section 15-404, a putative holder may present evidence of a course of dealing between the putative holder and the apparent owner.
(Source: P.A. 100-22, eff. 1-1-18.)

(765 ILCS 1026/15-1006)
Sec. 15-1006. Failure of person examined to retain records. If a person subject to examination under Section 15-1002 does not retain the records required by Section 15-404, the administrator may determine the value of property due using a reasonable method of estimation based on all information available to the administrator, including extrapolation and use of statistical sampling when appropriate and necessary, consistent with examination procedures and standards adopted under Section 15-1003. A payment made based on estimation under this Section is a penalty for failure to maintain the records required by Section 15-404 and does not relieve a person from an obligation to report and deliver property to a State in which the holder is domiciled.
(Source: P.A. 100-22, eff. 1-1-18.)

(765 ILCS 1026/15-1007)
Sec. 15-1007. Report to person whose records were examined. At the conclusion of an examination under Section 15-1002, unless waived in writing by the person being examined, the administrator shall provide to the person whose records were examined a report that specifies:
(1) the work performed;
(2) the property types reviewed;
(3) the methodology of any estimation technique,

extrapolation, or statistical sampling used in conducting the examination;

(4) each calculation showing the value of property

determined to be due; and

(5) the findings of the person conducting the

examination.

(Source: P.A. 100-22, eff. 1-1-18.)

(765 ILCS 1026/15-1008)
Sec. 15-1008. Informal conference during examination.
(a) If a person subject to examination under Section 15-1002 believes the person conducting the examination has made an unreasonable or unauthorized request or is not proceeding expeditiously to complete the examination, the person in a record may request an informal conference with the administrator.
(b) If a person in a record requests an informal conference with the administrator, the administrator shall hold the informal conference not later than 30 days after receiving the request. For good cause, and after notice in a record to the person requesting an informal conference, the administrator may extend the time for the holding of an informal conference. The administrator may hold the informal conference in person, by telephone, or by electronic means.
(c) If an informal conference is held under subsection (b), not later than 30 days after the conference ends, the administrator shall provide a response to the person that requested the conference.
(d) The administrator may deny a request for an informal conference under this Section if the administrator reasonably believes that the request was made in bad faith or primarily to delay the examination. If the administrator denies a request for an informal conference the denial shall be in a record provided to the person requesting the informal conference.
(Source: P.A. 100-22, eff. 1-1-18.)

(765 ILCS 1026/15-1009)
Sec. 15-1009. Administrator's contract with another to conduct examination.
(a) The administrator may contract with a person to conduct an examination under this Article. The contract shall be awarded pursuant to a request for proposals issued in compliance with the procurement rules of the administrator.
(b) If the administrator contracts with a person under subsection (a):
(1) the contract may provide for compensation of the

person based on a fixed fee, hourly fee, or contingent fee;

(2) a contingent fee arrangement may not provide for

a payment that exceeds 15% of the amount or value of property paid or delivered as a result of the examination; and

(3) as authorized in the State Officers and Employees

Money Disposition Act, the administrator may permit the deduction of fees from property recovered during an examination under this Article prior to depositing funds received under this Act into the Unclaimed Property Trust Fund.

(c) A contract under subsection (a) is a public record under the Freedom of Information Act.
(Source: P.A. 100-22, eff. 1-1-18.)

(765 ILCS 1026/15-1010)
Sec. 15-1010. Report by administrator. As part of the report required by Section 15 of the State Treasurer Act, the administrator shall compile and include the following information about property presumed abandoned for the preceding fiscal year for the State:
(1) the total amount and value of all property paid

or delivered under this Act to the administrator, separated into:

(A) the part voluntarily paid or delivered; and
(B) the part paid or delivered as a result of an

examination under Section 15-1002;

(2) the total amount and value of all property paid

or delivered by the administrator to persons that made claims for property held by the administrator under this Act;

(3) the amounts expended from the State Pensions

Fund; and

(4) such other information as the administrator

believes would be useful or informative.

(Source: P.A. 100-22, eff. 1-1-18.)

(765 ILCS 1026/15-1011)
Sec. 15-1011. Determination of liability for unreported reportable property. If the administrator determines from an examination conducted under Section 15-1002 that a putative holder failed or refused to pay or deliver to the administrator property which is reportable under this Act, the administrator shall issue a determination of the putative holder's liability to pay or deliver and give notice in a record to the putative holder of the determination.
(Source: P.A. 100-22, eff. 1-1-18.)



Article 11 - Determination of Liability; Putative Holder

(765 ILCS 1026/Art. 11 heading)

(765 ILCS 1026/15-1101)
Sec. 15-1101. Informal conference.
(a) Not later than 30 days after receipt of a notice under Section 15-1011, the putative holder may request an informal conference with the administrator to review the determination. Except as otherwise provided in this Section, the administrator may designate an employee to act on behalf of the administrator.
(b) If a putative holder makes a timely request under subsection (a) for an informal conference:
(1) not later than 30 days after the date of the

request, the administrator shall set the time and place of the conference;

(2) the administrator shall give the putative holder

notice in a record of the time and place of the conference;

(3) the conference may be held in person, by

telephone, or by electronic means, as determined by the administrator;

(4) the request tolls the 90-day period under

Sections 15-1103 and 15-1104 until notice of a decision under paragraph (7) has been given to the putative holder or the putative holder withdraws the request for the conference;

(5) the conference may be postponed, adjourned, and

reconvened as the administrator determines appropriate;

(6) the administrator or administrator's designee

with the approval of the administrator may modify a determination made under Section 15-1011 or withdraw it; and

(7) the administrator shall issue a decision in a

record and provide a copy of the record to the putative holder and examiner not later than 30 days after the conference ends.

(c) A conference under subsection (b) is not an administrative remedy and is not a contested case subject to the Illinois Administrative Procedure Act. An oath is not required and rules of evidence do not apply in the conference.
(d) At a conference under subsection (b), the putative holder must be given an opportunity to confer informally with the administrator and the person that examined the records of the putative holder to:
(1) discuss the determination made under Section

15-1011; and

(2) present any issue concerning the validity of the

determination.

(e) If the administrator fails to act within the period prescribed in subsection (b)(1) or (7), the failure does not affect a right of the administrator, except that interest does not accrue on the amount for which the putative holder was determined to be liable under Section 15-1011 during the period in which the administrator failed to act until the earlier of:
(1) the date under Section 15-1103 the putative

holder initiates administrative review or files an action under Section 15-1104; or

(2) 90 days after the putative holder received notice

of the administrator's determination under Section 15-1011 if no review was initiated under Section 15-1103 and no action was filed under Section 15-1104.

(f) The administrator may hold an informal conference with a putative holder about a determination under Section 15-1011 without a request at any time before the putative holder initiates administrative review under Section 15-1102.
(g) Interest and penalties under Section 15-1204 continue to accrue on property not reported, paid, or delivered as required by this Act after the initiation, and during the pendency, of an informal conference under this Section.
(Source: P.A. 100-22, eff. 1-1-18.)

(765 ILCS 1026/15-1102)
Sec. 15-1102. Administrative review.
(a) Not later than 90 days after receiving notice of the administrator's determination under Section 15-1011, or, if applicable and as provided in Section 15-1101(b)(4), after notice of a decision under 15-1101(b)(7) has been given to the putative holder or the putative holder has withdrawn the request for an informal conference, a putative holder may initiate a contested case under the Illinois Administrative Procedure Act for review of the administrator's determination.
(b) A final decision in an administrative proceeding initiated under subsection (a) is subject to judicial review under the Article III of Code of Civil Procedure.
(Source: P.A. 100-22, eff. 1-1-18.)



Article 12 - Enforcement by Administrator

(765 ILCS 1026/Art. 12 heading)

(765 ILCS 1026/15-1201)
Sec. 15-1201. Judicial action to enforce liability.
(a) If a determination under Section 15-1011 becomes final and is not subject to administrative or judicial review, the administrator may commence an action in the Circuit Court of Sangamon County or Cook County, federal court, or in an appropriate court of another state to enforce the determination and secure payment or delivery of past due, unpaid, or undelivered property. The action must be brought not later than 5 years after the determination becomes final.
(b) In an action under subsection (a), if no court in this State has jurisdiction over the defendant, the administrator may commence an action in any court having jurisdiction over the defendant.
(Source: P.A. 100-22, eff. 1-1-18.)

(765 ILCS 1026/15-1202)
Sec. 15-1202. Interstate and international agreement; cooperation.
(a) Subject to subsection (b), the administrator may:
(1) exchange information with another state or

foreign country relating to property presumed abandoned or relating to the possible existence of property presumed abandoned; and

(2) authorize in a record another state or foreign

country or a person acting on behalf of the other state or country to examine its records of a putative holder as provided in Article 10.

(b) An exchange or examination under subsection (a) may be done only if the state or foreign country has confidentiality and security requirements substantially equivalent to those in Article 14 or agrees in a record to be bound by this State's confidentiality and security requirements.
(Source: P.A. 100-22, eff. 1-1-18.)

(765 ILCS 1026/15-1203)
Sec. 15-1203. Action involving another state or foreign country.
(a) The administrator may join another state or foreign country to examine and seek enforcement of this Act against a putative holder.
(b) On request of another state or foreign country, the Attorney General may commence an action on behalf of the other state or country to enforce, in this State, the law of the other state or country against a putative holder subject to a claim by the other state or country.
(c) The administrator may request the official authorized to enforce the unclaimed property law of another state or foreign country to commence an action to recover property in the other state or country on behalf of the administrator. This state may pay the costs, including reasonable attorney's fees and expenses, incurred by the other state or foreign country in an action under this subsection.
(d) The administrator may pursue an action on behalf of this State to recover property subject to this Act but delivered to the custody of another state if the administrator believes the property is subject to the custody of the administrator.
(e) At the request of the administrator, the Attorney General may commence an action to recover property on behalf of the administrator in this State, another state, or a foreign country. With the written consent of the Attorney General, the administrator may retain an attorney in this State, another state, or a foreign country to recover property on behalf of the administrator in this State, another state, or a foreign country and may agree to pay attorney's fees based in whole or in part on a fixed fee, hourly fee, or a percentage of the amounts or value of property recovered in the action.
(f) Expenses incurred by this State in an action under this Section may be paid from property received under this Act or the net proceeds of the property. Expenses paid to recover property may not be deducted from the amount that is subject to a claim under this Act by the owner.
(Source: P.A. 100-22, eff. 1-1-18.)

(765 ILCS 1026/15-1204)
Sec. 15-1204. Interest and penalty for failure to act in timely manner.
(a) A holder that fails to report, pay, or deliver property within the time prescribed by this Act shall pay to the administrator interest at a rate of 1% per month on the property or value of the property from the date the property should have been reported, paid, or delivered to the administrator until the date reported, paid, or delivered.
(b) Except as otherwise provided in Section 15-1 or 15-1206, the administrator may require a holder that fails to report, pay, or deliver property within the time prescribed by this Act to pay to the administrator, in addition to interest included under subsection (a), a civil penalty of $200 for each day the duty is not performed, up to a cumulative maximum amount of $5,000.
(c) A holder who fails to report, pay, or deliver property within the time prescribed by this Act shall not be required to pay interest under subsection (a) above or be subject to penalties under subsection (b) above if the failure to report, pay, or deliver the property was due to lack of knowledge of the death that established the period of abandonment under this Act.
(Source: P.A. 100-22, eff. 1-1-18.)

(765 ILCS 1026/15-1205)
Sec. 15-1205. Other civil penalties.
(a) If a holder enters into a contract or other arrangement for the purpose of evading an obligation under this Act or otherwise willfully fails to perform a duty imposed on the holder under this Act, the administrator may require the holder to pay the administrator, in addition to interest as provided in subsection (a) of Section 15-1204, a civil penalty of $1,000 for each day the obligation is evaded or the duty is not performed, up to a cumulative maximum amount of $25,000, plus 25% of the amount or value of property that should have been but was not reported, paid, or delivered as a result of the evasion or failure to perform.
(b) If a holder makes a fraudulent report under this Act, the administrator may require the holder to pay to the administrator, in addition to interest under subsection (a) of Section 15-1204, a civil penalty of $1,000 for each day from the date the report was made until corrected, up to a cumulative maximum of $25,000, plus 25% of the amount or value of any property that should have been reported but was not included in the report or was underreported.
(Source: P.A. 100-22, eff. 1-1-18.)

(765 ILCS 1026/15-1206)
Sec. 15-1206. Waiver of interest and penalty. The administrator:
(1) may waive, in whole or in part, interest under

subsection (a) of Section 15-1204 and penalties under subsection (b) of Section 15-1204 or Section 15-1; and

(2) shall waive a penalty under subsection (b) of

Section 15-1204 if the administrator determines that the holder acted in good faith and without negligence.

(Source: P.A. 100-22, eff. 1-1-18.)



Article 13 - Agreement to Locate Property of Apparent Owner Held by Administrator

(765 ILCS 1026/Art. 13 heading)

(765 ILCS 1026/15-1301)
Sec. 15-1301. When agreement to locate property enforceable. An agreement by an apparent owner and another person, the primary purpose of which is to locate, deliver, recover, or assist in the location, delivery, or recovery of property held by the administrator, is enforceable only if the agreement:
(1) is in a record that clearly states the nature of

the property and the services to be provided;

(2) is signed by or on behalf of the apparent owner;

and

(3) states the amount or value of the property

reasonably expected to be recovered, computed before and after a fee or other compensation to be paid to the person has been deducted.

(Source: P.A. 100-22, eff. 1-1-18.)

(765 ILCS 1026/15-1302)
Sec. 15-1302. When agreement to locate property void.
(a) Subject to subsection (b), an agreement under Section 15-1301 is void if it is entered into during the period beginning on the date the property was presumed abandoned under this Act and ending 24 months after the payment or delivery of the property to the administrator.
(b) If a provision in an agreement described in Section 15-1301 applies to mineral proceeds for which compensation is to be paid to the other person based in whole or in part on a part of the underlying minerals or mineral proceeds not then presumed abandoned, the provision is void regardless of when the agreement was entered into.
(c) An agreement under this Article 13 which provides for compensation in an amount that is more than 10% of the amount collected is unenforceable except by the apparent owner.
(d) An apparent owner or the administrator may assert that an agreement described in this Article 13 is void on a ground other than it provides for payment of unconscionable compensation.
(e) A person attempting to collect a contingent fee for discovering, on behalf of an apparent owner, presumptively abandoned property must be licensed as a private detective pursuant to the Private Detective, Private Alarm, Private Security, Fingerprint Vendor, and Locksmith Act of 2004.
(f) This Section does not apply to an apparent owner's agreement with an attorney to pursue a claim for recovery of specifically identified property held by the administrator or to contest the administrator's denial of a claim for recovery of the property.
(Source: P.A. 100-22, eff. 1-1-18; 100-566, eff. 1-1-18.)



Article 14 - Confidentiality and Security of Information

(765 ILCS 1026/Art. 14 heading)

(765 ILCS 1026/15-1401)
Sec. 15-1401. Confidential information.
(a) Except as otherwise provided in this Section, information that is confidential under law of this State other than this Act, another state, or the United States, including "private information" as defined in the Freedom of Information Act and "personal information" as defined in the Personal Information Protection Act, continues to be confidential when disclosed or delivered under this Act to the administrator or administrator's agent.
(b) Information provided in reports filed pursuant to Section 15-401, information obtained in the course of an examination pursuant to Section 15-1002, and the database required by Section 15-503 is exempt from disclosure under the Freedom of Information Act.
(c) If reasonably necessary to enforce or implement this Act, the administrator or the administrator's agent may disclose confidential information concerning property held by the administrator or the administrator's agent to:
(1) an apparent owner or the apparent owner's

representative under the Probate Act of 1975, attorney, other legal representative, or relative;

(2) the representative under the Probate Act of 1975,

other legal representative, relative of a deceased apparent owner, or a person entitled to inherit from the deceased apparent owner;

(3) another department or agency of this State or the

United States;

(4) the person that administers the unclaimed

property law of another state, if the other state accords substantially reciprocal privileges to the administrator of this State if the other state is required to maintain the confidentiality and security of information obtained in a manner substantially equivalent to Article 14;

(5) a person subject to an examination as required by

Section 15-1004; and

(6) an agent of the administrator.
(d) The administrator may include on the website or in the database the names and addresses of apparent owners of property held by the administrator as provided in Section 15-503. The administrator may include in published notices, printed publications, telecommunications, the Internet, or other media and on the website or in the database additional information concerning the apparent owner's property if the administrator believes the information will assist in identifying and returning property to the owner and does not disclose personal information as defined in the Personal Information Protection Act.
(e) The administrator and the administrator's agent may not use confidential information provided to them or in their possession except as expressly authorized by this Act or required by law other than this Act.
(Source: P.A. 100-22, eff. 1-1-18; 100-566, eff. 1-1-18.)

(765 ILCS 1026/15-1402)
Sec. 15-1402. Confidentiality agreement. A person to be examined under Section 15-1002 may require, as a condition of disclosure of the records of the person to be examined, that the administrator or the administrator's agent execute and deliver to the person to be examined a confidentiality agreement that:
(1) is in a form that is reasonably satisfactory to

the administrator; and

(2) requires the person having access to the records

to comply with the provisions of this Article applicable to the person.

(Source: P.A. 100-22, eff. 1-1-18.)

(765 ILCS 1026/15-1403)
Sec. 15-1403. No confidential information in notice. Except as otherwise provided in Sections 15-501 and 15-502, a holder is not required under this Act to include confidential information in a notice the holder is required to provide to an apparent owner under this Act.
(Source: P.A. 100-22, eff. 1-1-18.)

(765 ILCS 1026/15-1404)
Sec. 15-1404. Security of information.
(a) If a holder is required to include confidential information in a report to the administrator, the information must be provided by a secure means.
(b) If confidential information in a record is provided to and maintained by the administrator or administrator's agent as required by this Act, the administrator or agent shall implement and maintain reasonable security measures to protect those records from unauthorized access, acquisition, destruction, use, modification, or disclosure as required by the Personal Information Protection Act. If a State or federal law requires the administrator or agent to provide greater protection to records that contain personal information that are maintained by the administrator or agent and the administrator or agent is in compliance with the provisions of that State or federal law, the administrator or agent is deemed to be in compliance with the provisions of this subsection.
(c) If there is any breach of the security of the system data or written material, the administrator and the administrator's agent shall comply with the notice requirements of Section 12 of the Personal Information Protection Act, and shall, if applicable, cooperate with a holder in complying with the notice requirements of Section 10 of the Personal Information Protection Act.
(d) The administrator and the administrator's agent shall either return in a secure manner or destroy in a manner consistent with the Personal Information Protection Act all confidential information no longer reasonably needed under this Act.
(Source: P.A. 100-22, eff. 1-1-18.)

(765 ILCS 1026/15-1501)
Sec. 15-1501. Uniformity of application and construction. In applying and construing this uniform Act consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.
(Source: P.A. 100-22, eff. 1-1-18.)

(765 ILCS 1026/15-1502)
Sec. 15-1502. Relation to Electronic Signatures in Global and National Commerce Act. This Act modifies, limits, or supersedes the Electronic Signatures in Global and National Commerce Act, 15 U.S.C. Section 7001 et seq., but does not modify, limit, or supersede Section 101(c) of that Act, 15 U.S.C. Section 7001(c), or authorize electronic delivery of any of the notices described in Section 103(b) of that Act, 15 U.S.C. Section 7003(b).
(Source: P.A. 100-22, eff. 1-1-18.)

(765 ILCS 1026/15-1503)
Sec. 15-1503. Transitional provision.
(a) An initial report filed under this Act for property that was not required to be reported before the effective date of this Act, but that is required to be reported under this Act, must include all items of property that would have been presumed abandoned during the 5-year period preceding the effective date of this Act as if this Act had been in effect during that period.
(b) This Act does not relieve a holder of a duty that arose before the effective date of this Act to report, pay, or deliver property. Subject to subsection (b) of Section 15-610, a holder that did not comply with the law governing unclaimed property before the effective date of this Act is subject to applicable provisions for enforcement and penalties in effect before the effective date of this Act.
(Source: P.A. 100-22, eff. 1-1-18.)

(765 ILCS 1026/15-1504)
Sec. 15-1504. Severability. If any provision of this Act or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this Act which can be given effect without the invalid provision or application, and to this end the provisions of this Act are severable.
(Source: P.A. 100-22, eff. 1-1-18.)



Article 15 - Miscellaneous

(765 ILCS 1026/Art. 15 heading)



Article 17 - Amendatory Provisions; Unclaimed Property

(765 ILCS 1026/Art. 17 heading)

(765 ILCS 1026/17-5)
Sec. 17-5. The Uniform Disposition of Unclaimed Property Act is repealed.
(Source: P.A. 100-22, eff. 1-1-18.)

(765 ILCS 1026/17-10)
Sec. 17-10. (Amendatory provisions; text omitted).
(Source: P.A. 100-22, eff. 1-1-18; text omitted.)

(765 ILCS 1026/17-15)
Sec. 17-15. (Amendatory provisions; text omitted).
(Source: P.A. 100-22, eff. 1-1-18; text omitted.)

(765 ILCS 1026/17-20)
Sec. 17-20. (Amendatory provisions; text omitted).
(Source: P.A. 100-22, eff. 1-1-18; text omitted.)

(765 ILCS 1026/17-25)
Sec. 17-25. (Amendatory provisions; text omitted).
(Source: P.A. 100-22, eff. 1-1-18; text omitted.)

(765 ILCS 1026/17-30)
Sec. 17-30. (Amendatory provisions; text omitted).
(Source: P.A. 100-22, eff. 1-1-18; text omitted.)

(765 ILCS 1026/17-35)
Sec. 17-35. (Amendatory provisions; text omitted).
(Source: P.A. 100-22, eff. 1-1-18; text omitted.)

(765 ILCS 1026/17-40)
Sec. 17-40. (Amendatory provisions; text omitted).
(Source: P.A. 100-22, eff. 1-1-18; text omitted.)

(765 ILCS 1026/17-45)
Sec. 17-45. (Amendatory provisions; text omitted).
(Source: P.A. 100-22, eff. 1-1-18; text omitted.)

(765 ILCS 1026/17-50)
Sec. 17-50. (Amendatory provisions; text omitted).
(Source: P.A. 100-22, eff. 1-1-18; text omitted.)

(765 ILCS 1026/17-55)
Sec. 17-55. (Amendatory provisions; text omitted).
(Source: P.A. 100-22, eff. 1-1-18; text omitted.)

(765 ILCS 1026/17-60)
Sec. 17-60. (Amendatory provisions; text omitted).
(Source: P.A. 100-22, eff. 1-1-18; text omitted.)

(765 ILCS 1026/17-65)
Sec. 17-65. (Amendatory provisions; text omitted).
(Source: P.A. 100-22, eff. 1-1-18; text omitted.)

(765 ILCS 1026/17-70)
Sec. 17-70. (Amendatory provisions; text omitted).
(Source: P.A. 100-22, eff. 1-1-18; text omitted.)

(765 ILCS 1026/17-75)
Sec. 17-75. (Amendatory provisions; text omitted).
(Source: P.A. 100-22, eff. 1-1-18; text omitted.)

(765 ILCS 1026/17-80)
Sec. 17-80. (Amendatory provisions; text omitted).
(Source: P.A. 100-22, eff. 1-1-18; text omitted.)

(765 ILCS 1026/17-85)
Sec. 17-85. (Amendatory provisions; text omitted).
(Source: P.A. 100-22, eff. 1-1-18; text omitted.)

(765 ILCS 1026/17-90)
Sec. 17-90. (Amendatory provisions; text omitted).
(Source: P.A. 100-22, eff. 1-1-18; text omitted.)

(765 ILCS 1026/17-95)
Sec. 17-95. (Amendatory provisions; text omitted).
(Source: P.A. 100-22, eff. 1-1-18; text omitted.)

(765 ILCS 1026/17-100)
Sec. 17-100. (Amendatory provisions; text omitted).
(Source: P.A. 100-22, eff. 1-1-18; text omitted.)

(765 ILCS 1026/17-105)
Sec. 17-105. (Amendatory provisions; text omitted).
(Source: P.A. 100-22, eff. 1-1-18; text omitted.)

(765 ILCS 1026/17-110)
Sec. 17-110. (Amendatory provisions; text omitted).
(Source: P.A. 100-22, eff. 1-1-18; text omitted.)

(765 ILCS 1026/17-115)
Sec. 17-115. (Amendatory provisions; text omitted).
(Source: P.A. 100-22, eff. 1-1-18; text omitted.)

(765 ILCS 1026/17-120)
Sec. 17-120. (Amendatory provisions; text omitted).
(Source: P.A. 100-22, eff. 1-1-18; text omitted.)



Article 20 - Amendatory Provisions; Income Tax

(765 ILCS 1026/Art. 20 heading)



Article 25 - Amendatory Provisions; State Tax Lien Registry

(765 ILCS 1026/Art. 25 heading)



Article 30 - Gasohol; Ethanol Fuel

(765 ILCS 1026/Art. 30 heading)



Article 35 - Graphic Arts

(765 ILCS 1026/Art. 35 heading)



Article 99 - Effective Date

(765 ILCS 1026/Art. 99 heading)

(765 ILCS 1026/99-999)
Sec. 99-999. Effective date. This Act takes effect upon becoming law, except that Articles 1, 15, 17, and 25 take effect on January 1, 2018.
(Source: P.A. 100-22, eff. 7-6-17.)






765 ILCS 1030/ - Law Enforcement Disposition of Property Act.

(765 ILCS 1030/0.01) (from Ch. 141, par. 140)
Sec. 0.01. Short title. This Act may be cited as the Law Enforcement Disposition of Property Act.
(Source: P.A. 86-1324.)

(765 ILCS 1030/1) (from Ch. 141, par. 141)
Sec. 1. This Act is applicable to all personal property of which possession is transferred to a police department or other law enforcement agency of the State or a county, city, village or incorporated town, under circumstances supporting a reasonable belief that such property was abandoned, lost or stolen or otherwise illegally possessed, except property seized during a search, and retained and ultimately returned, destroyed or otherwise disposed of pursuant to order of a court in accordance with Section 108-11, 108-12 or 114-12 of the "Code of Criminal Procedure of 1963" or other law hereafter applicable to property thus retained, and except property of which custody and disposition is prescribed by Article II of Chapter 4 of The Illinois Vehicle Code.
(Source: P.A. 84-505.)

(765 ILCS 1030/2) (from Ch. 141, par. 142)
Sec. 2. (a) Such property believed to be abandoned, lost or stolen or otherwise illegally possessed shall be retained in custody by the sheriff, chief of police or other principal official of the law enforcement agency, which shall make reasonable inquiry and efforts to identify and notify the owner or other person entitled to possession thereof, and shall return the property after such person provides reasonable and satisfactory proof of his ownership or right to possession and reimburses the agency for all reasonable expenses of such custody.
(b) Weapons that have been confiscated as a result of having been abandoned or illegally possessed may be transferred to the Department of State Police for use by the crime laboratory system, for training purposes, or for any other application as deemed appropriate by the Department, if no legitimate claim is made for the confiscated weapon within 6 months of the date of confiscation, or within 6 months of final court disposition if such confiscated weapon was used for evidentiary purposes.
(Source: P.A. 85-632.)

(765 ILCS 1030/3) (from Ch. 141, par. 143)
Sec. 3. If the identity or location of the owner or other person entitled to possession of the property has not been ascertained within 6 months after the police department or other law enforcement agency obtains such possession, the sheriff, chief of police or other principal official thereof shall effectuate the sale of the property for cash to the highest bidder at a public auction, notice of which (including time, place and a brief description of such property) shall be published at least once in a newspaper of general circulation in the county wherein such official has authority at least 10 days prior to such auction. However, if the sheriff, chief of police, or other principal law enforcement official determines that the interests of the public would best be served thereby, he or she may donate property that is worth less than $100, if the donation is approved by the governing body of which the law enforcement agency is a part, to a charitable organization that is currently registered in the State of Illinois, transfer custody of the property to the government of which his or her law enforcement agency is a branch, or if the property is in the custody of a State law enforcement agency, it may be transferred to the Department of Central Management Services, rather than effectuating the sale of the property by public auction. Property offered but not sold at such public auction may be offered and sold at a subsequent public auction without such notice.
(Source: P.A. 97-28, eff. 1-1-12.)

(765 ILCS 1030/4) (from Ch. 141, par. 144)
Sec. 4. Proceeds of the sale of the property at public auction, less reimbursement to the law enforcement agency of the reasonable expenses of custody thereof, shall be deposited in the treasury of the county, city, village or incorporated town of which government the law enforcement agency is a branch.
(Source: Laws 1963, p. 3287.)

(765 ILCS 1030/5) (from Ch. 141, par. 145)
Sec. 5. The owner or other person entitled to possession of such property may claim and recover possession of the property at any time before its sale at public auction, upon providing reasonable and satisfactory proof of ownership or right to possession and reimbursing the law enforcement agency for all reasonable expenses of custody thereof.
(Source: Laws 1963, p. 3287.)

(765 ILCS 1030/6) (from Ch. 141, par. 146)
Sec. 6. No person shall be responsible for consequent damages to another occasioned by an act or omission in compliance with this Act.
(Source: Laws 1963, p. 3287.)



765 ILCS 1033/ - Museum Disposition of Property Act.

(765 ILCS 1033/1)
Sec. 1. Short Title. This Act may be cited as the Museum Disposition of Property Act.
(Source: P.A. 90-604, eff. 1-1-99.)

(765 ILCS 1033/5)
Sec. 5. Purposes. The purposes of this Act are to establish the ownership of loaned property that has been abandoned by the lender or undocumented property held by a museum, to establish uniform procedures for the termination of loans of property to museums, to allow museums to conserve or dispose of loaned or undocumented property under certain conditions, and to limit actions to recover loaned or undocumented property.
(Source: P.A. 90-604, eff. 1-1-99.)

(765 ILCS 1033/10)
Sec. 10. Definitions. As used in this Act, unless the context requires otherwise:
"Museum" means an institution or entity located in Illinois that:
(i) is operated by a non-profit corporation, trust,

association, public agency, or educational institution;

(ii) is operated primarily for educational,

scientific, historic preservation, cultural, or aesthetic purposes; and

(iii) owns, borrows, cares for, exhibits, studies,

archives, or catalogues property.

"Museum" includes, but is not limited to, historical societies, historic sites, landmarks, parks, archives, monuments, botanical gardens, arboreta, zoos, nature centers, planetaria, aquaria, libraries, technology centers, and art, history, science, and natural history museums.
"Property" means documents or tangible objects, animate or inanimate, in the custody of a museum.
"Person" means an individual, association, partnership, corporation, trust, estate, or other entity having a legal interest in property in the custody of a museum.
"Lender" means a person whose name appears on the records of a museum as the person legally entitled to property held by the museum.
"Claimant" means a person, other than the lender of record, who claims to be legally entitled to, or who establishes his or her legal entitlement to, property held by the museum.
"Lender's or claimant's address" means a description of the most recent location of a lender or claimant, as indicated on the museum's records pertaining to the property on loan from the lender or claimant, sufficient for the purpose of delivering mail.
"Loan" means a deposit of property with a museum that is not accompanied by a transfer of title to the property or other evidence of donative intent; however, "loan" does not include a consignment of property for sale.
"Permanent loan" means a loan of property to a museum for an indefinite term.
"Undocumented property" means property:
(i) that is held by a museum;
(ii) that is assumed to be a gift to the museum; and
(iii) whose ownership cannot be determined by

reference to the museum's records.

(Source: P.A. 90-604, eff. 1-1-99.)

(765 ILCS 1033/15)
Sec. 15. Notice Requirements.
(a) In addition to any other information that may be appropriate for a particular notice, all notices given under this Act must contain the following information:
(1) the lender's or claimant's name, if known;
(2) the lender's or claimant's address, if known;
(3) a brief description of the property on loan to

the museum;

(4) the date of the loan, if known, or the

approximate date the property came into the custody of the museum;

(5) the name of the museum; and
(6) the name, address, and telephone number of the

appropriate museum official or office to be contacted regarding the property.

(b) A notice mailed to a lender or claimant shall be sent by certified mail, return receipt requested, to the lender's or claimant's address. The notice shall be mailed on a "restricted delivery" basis when the notice is directed to a natural person. Notice is deemed given if the museum receives, within 60 days of mailing the notice, a return receipt showing delivery to the lender or claimant. The date of a notice for purposes of this Act is deemed to be the date of delivery to the person to whom it was sent.
(c) If notice is not given in accordance with subsection (b) or if, after a diligent search of its records, a museum does not know the identity of the lender or any claimant or have the lender's or claimant's address, notice may be given by publication, in which case notice shall be published:
(1) for at least once per week for 3 successive weeks

in a newspaper of general circulation in the county or municipality in which the museum is located; and

(2) if the museum has in its records the lender's or

claimant's address, for at least once per week for 3 successive weeks in a newspaper of general circulation in the county or municipality in which the lender's or claimant's address is located.

For purposes of this Act, the date of a notice given under this subsection (c) shall be the date of the last published notice under either subdivision (1) or (2), whichever is later.
(Source: P.A. 90-604, eff. 1-1-99.)

(765 ILCS 1033/20)
Sec. 20. Conservation or Disposal of Loaned Property.
(a) Unless there is a written loan agreement to the contrary, a museum may apply conservation measures to or dispose of undocumented property or property on loan to the museum without the lender's or claimant's permission or formal notice if immediate action is required to protect the property on loan or other property in the custody of the museum, or because the property on loan has become a hazard to the health and safety of the public or to the museum's staff, and if one of the following applies:
(1) the property poses an immediate destructive risk

to the museum's staff or collection or the general public, in which case the museum may dispose of the property without delay and shall notify the lender of the action taken within 30 days;

(2) the museum is unable to reach the lender or

claimant at the lender's or claimant's address or phone number, if the action is to be taken within 30 days of the time the museum determines the action is necessary; or

(3) the museum contacts the lender and the lender or

claimant does not agree to the protective measures the museum recommends and does not or is unable to terminate the loan and collect the property within the time the museum determines the action is necessary.

(b) Unless an agreement provides otherwise, a museum that applies conservation measures to or disposes of loaned property in accordance with subsection (a):
(1) acquires and may enforce a lien on the loaned

property in the amount of the costs incurred by the museum; and

(2) is not liable to the lender or claimant for

damage to, or loss of, the loaned property if the museum:

(A) had a reasonable belief at the time the

action was taken that the action was necessary to protect the loaned property or other property in the custody of the museum, or that the loaned property was a hazard to the health and safety of the public or to the museum's staff; and

(B) exercised reasonable care in choosing and

applying the conservation measures.

(Source: P.A. 90-604, eff. 1-1-99.)

(765 ILCS 1033/30)
Sec. 30. Notice of Intent to Terminate a Loan; Acquiring Title to Loaned Property.
(a) A museum may acquire title to loaned property pursuant to this Section. A museum may give notice of the museum's intent to terminate a loan of property at any time if:
(1) the property was loaned to the museum for an

indefinite term; or

(2) the property was loaned to the museum for a

specified term, and that term has expired.

(b) A mailed notice of intent to terminate a loan shall include a statement containing substantially the following information:
"The records of (name of museum) indicate that you have property on loan to it. The museum hereby terminates the loan. If you desire to claim the property, you must contact the museum, establish your ownership of the property, and make arrangements to collect the property. If you fail to do so within one year after the date of this notice, you will be considered to have donated the property to the museum."
(c) If a lender or claimant does not respond to the notice of intent to terminate the loan within one year from the date of the notice, the museum acquires title to the property and may sell, dispose of, or retain the property.
(d) If a lender or claimant responds to the notice of intent to terminate the loan within one year from the date of the notice, but does not collect the property within 90 days from the date of his or her response, and unless a loan agreement provides otherwise, the museum may place the property in storage and the museum acquires and may enforce a lien on the property in the amount of the costs incurred. If the lender or claimant fails to make arrangements to collect the property after one year from the date of notice, the museum acquires title to the property and may sell, dispose of, or retain the property.
(Source: P.A. 90-604, eff. 1-1-99.)

(765 ILCS 1033/35)
Sec. 35. Acquiring Title to Undocumented Property. Property in the possession of a museum for which the museum does not know the owner or have any reasonable means of determining the owner becomes the property of the museum if no person has claimed the property within 7 years after the museum can document possession of the property. The museum becomes the owner of the property on the day after the 7-year period ends, free from all claims. This Section does not apply to stolen or confiscated property.
(Source: P.A. 90-604, eff. 1-1-99.)

(765 ILCS 1033/40)
Sec. 40. Limitation on Actions Against Museums.
(a) No action shall be brought against a museum or its employees, agents, officers, or trustees for damages because of injury or damage to, or loss of, property loaned to the museum more than 2 years after the date the museum gives the lender or claimant notice of the damage or loss.
(b) No action shall be brought against a museum or its employees, agents, officers, or trustees to recover loaned or undocumented property more than 2 years after the date the museum gives the lender or claimant notice of its intent to terminate the loan or notice of the museum's assertion of title to undocumented property.
(c) No action shall be brought against a museum or its employees, agents, officers, or trustees to recover loaned property more than 2 years after the expiration date of the last written contract between the lender or claimant and the museum as evidenced by the museum's records.
(d) A lender or claimant is deemed to have donated loaned property to a museum if the lender or claimant fails to contact the museum and establish his or her claim to the property to the satisfaction of the museum or fails to file an action to recover the property on loan to the museum within the period specified in subsections (b) and (c).
(e) A person who purchases property from a museum acquires title to the property if the museum represents that it has acquired title to the property pursuant to this Act.
(f) Notwithstanding subsections (d) and (e), a lender or claimant who was not given notice of intent to terminate a loan or notice of the museum's assertion of title to undocumented property as prescribed herein, respectively, and who proves that the museum received a satisfactory notice of interest in the property, may recover the property or, if the property has been disposed of, the reasonable value of the property at the time the property was discarded. The amount received by the museum upon a sale made in good faith of the loaned property shall be regarded as the prima facie evidence of that value, and in no event shall any recovery include interest or an amount to compensate for currency devaluation or inflation, or both.
(g) A museum is not liable at any time, in the absence of a court order, for returning property to the original lender, even if a claimant other than the lender of record has filed a notice of interest in the property. If persons claim competing interest in property in the custody of a museum, the burden is upon the claimants to prove their interest in an action in equity initiated by a claimant. A museum is not liable at any time for returning property to an uncontested claimant who produces reasonable proof of ownership.
(Source: P.A. 90-604, eff. 1-1-99.)

(765 ILCS 1033/45)
Sec. 45. Obligations.
(a) Obligations of a museum.
(1) A museum holding loaned property on or after the

effective date of this Act shall notify the lender, if known, by mail, of the provisions of this Act within the term of the loan but not more than 5 years after the effective date of this Act. A museum accepting a loan of property on or after the effective date of this Act shall inform the lender in writing at the time of the loan of the provisions of this Act. A copy of this Act or a citation to the provisions of this Act within the loan agreement shall fulfill this obligation.

(2) A museum is responsible for notifying a lender or

claimant of the museum's change of address or dissolution.

(3) A museum shall retain all written records

regarding property acquired under this Act for at least 10 years or until the dissolution of the museum, whichever occurs earlier.

(b) Obligations of a lender or claimant.
(1) A lender, a lender's heir or legal agent, or a

claimant is responsible for notifying the museum promptly, in writing, if there is any change in ownership of the objects (whether through inter vivos transfer or death) or if there is a change in the identity or address of the lender.

(2) A lender or claimant may file with the museum a

written notice of interest in the property. A notice of interest in the property shall:

(A) contain an adequate description of the

property to enable the museum to identify the property;

(B) be accompanied by documentation sufficient to

establish the lender or claimant as the owner of the property; and

(C) be signed under penalty of perjury by the

lender or claimant, or by a person authorized to act on behalf of the lender or claimant.

The filing of a notice of interest in the property on

loan to a museum does not validate or make enforceable any claim which would be extinguished under the terms of a written agreement, or which would otherwise be invalid or unenforceable.

(Source: P.A. 90-604, eff. 1-1-99.)

(765 ILCS 1033/50)
Sec. 50. Miscellaneous Provisions.
(a) This Act does not abrogate the rights and obligations of a lender, claimant, or museum identified in a written agreement.
(b) This Act applies to all property held by or in the custody of a museum on or after the effective date of this Act.
(c) This Act does not preclude a museum from availing itself of any other statutory or judicial method of establishing or perfecting title to property in the museum's custody.
(d) If a museum's right under this Act is wrongfully challenged, the museum shall have the right to recover its costs and expenses and reasonable attorney's fees.
(Source: P.A. 90-604, eff. 1-1-99.)

(765 ILCS 1033/900)
Sec. 900. (Amendatory provisions; text omitted).
(Source: P.A. 90-604, eff. 1-1-99; text omitted.)

(765 ILCS 1033/999)
Sec. 999. Effective date. This Act takes effect on January 1, 1999.
(Source: P.A. 90-604, eff. 1-1-99.)



765 ILCS 1036/ - Trademark Registration and Protection Act.

(765 ILCS 1036/1)
Sec. 1. Short title. This Act may be cited as the Trademark Registration and Protection Act.
(Source: P.A. 90-231, eff. 1-1-98.)

(765 ILCS 1036/5)
Sec. 5. Definitions. In this Act:
(a) A mark shall be deemed to be "abandoned" when either of the following occurs:
(1) When its use has been discontinued with intent

not to resume that use. Intent not to resume may be inferred from circumstances. Nonuse for 2 consecutive years shall constitute prima facie evidence of abandonment.

(2) When any course of conduct of the owner,

including acts of omission as well as commission, causes the mark to lose its significance as a mark.

(b) "Applicant" means the person filing an application for registration of a mark under this Act, and the legal representatives, successors, or assigns of that person.
(c) "Dilution" means the lessening of the capacity of a famous mark to identify and distinguish goods or services, regardless of the presence or absence of (1) competition between the owner of the famous mark and other parties, or (2) likelihood of confusion, mistake, or deception.
(d) "Mark" includes any trademark or servicemark entitled to registration under this Act whether registered or not.
(e) "Person" and any other word or term used to designate the applicant or other party entitled to benefit or privilege or rendered liable under the provisions of this Act means a natural person as well as a firm, partnership, corporation, union, association, or other organization capable of suing and being sued in a court of law.
(f) "Registrant" means the person to whom the registration of a mark is issued under this Act, and the legal representatives, successors, or assigns of that person.
(g) "Secretary" means the Secretary of State of Illinois or the designee of the Secretary charged with the administration of this Act.
(h) "Servicemark" means any word, name, symbol, or device or any combination thereof used by a person, to identify and distinguish the services of one person, including a unique service, from the services of others, and to indicate the source of the services, even if that source is unknown. Titles, character names used by a person, and other distinctive features of radio or television programs may be registered as servicemarks notwithstanding that they, or the programs, may advertise the goods of the sponsor.
(i) "Trademark" means any word, name, symbol, or device or any combination thereof used by a person to identify and distinguish the goods of the person, including a unique product, from those manufactured and sold by others, and to indicate the source of the goods, even if that source is unknown.
(j) "Tradename" means any name used by a person to identify a business or vocation of the person.
(k) "Use" means the bona fide use of a mark in the ordinary course of trade, and not made merely to reserve a right in a mark. For the purposes of this Act, a mark shall be deemed to be in use (1) on goods when it is placed in any manner on the goods or their containers or the displays associated therewith or on the tags or labels affixed thereto, or if the nature of the goods makes such placement impracticable, then on documents associated with the goods or their sale, and the goods are sold or transported in commerce in this State, and (2) on services when it is used or displayed in the sale or advertising of services and the services are rendered in this State.
(Source: P.A. 90-231, eff. 1-1-98.)

(765 ILCS 1036/10)
Sec. 10. Registrability. A mark by which the goods or services of an applicant for registration may be distinguished from the goods or services of others shall not be registered if it:
(a) consists of or comprises immoral, deceptive, or scandalous matter; or
(b) consists of or comprises matter that may disparage or falsely suggest a connection with persons, living or dead, institutions, beliefs, or national symbols, or bring them into contempt, or disrepute; or
(c) consists of or comprises the flag or coat of arms or other insignia of the United States, or of any state or municipality, or of any foreign nation, or any simulation thereof; or
(d) consists of or comprises the name, signature or portrait identifying a particular living individual, except by the individual's written consent; or
(e) consists of a mark which: (1) when used on or in connection with the goods or services of the applicant, is merely descriptive or deceptively misdescriptive of them, or (2) when used on or in connection with the goods or services of the applicant is primarily geographically descriptive or deceptively misdescriptive of them, or (3) is primarily merely a surname; however, nothing in this subsection (e) shall prevent the registration of a mark used by the applicant which has become distinctive of the applicant's goods or services. The Secretary may accept as evidence that the mark has become distinctive, as used on or in connection with the applicant's goods or services, proof of continuous use thereof as a mark by the applicant in this State for the 5 years before the date on which the claim of distinctiveness is made; or
(f) consists of or comprises a mark which so resembles a mark registered in this State of a mark of tradename previously used by another and not abandoned, as to be likely, when used on or in connection with the goods or services of the applicant, to cause confusion or mistake or to deceive; or
(g) without the consent of the United States Olympic Committee:
(1) contains or consists of the symbol of the

International Olympic Committee, consisting of 5 interlocking rings, or the symbol of the International Paralympic Committee;

(2) contains or consists of the terms "Olympic",

"Olympiad", "Paralympic", "Paralympiad", "Citius Altius Fortius", or "Chicago 2016"; or

(3) is substantially identical to any other mark or

trade name used by the International Olympic Committee, the International Paralympic Committee, the United States Olympic Committee, or Chicago 2016 or its successor organizing committee for the 2016 Olympic and Paralympic Games.

(Source: P.A. 96-7, eff. 4-3-09.)

(765 ILCS 1036/15)
Sec. 15. Application for registration. Subject to the limitations set forth in this Act, any person who uses a mark may file in the office of the Secretary, on a form to be furnished by the Secretary, an application for registration of that mark setting forth, but not limited to the following information:
(a) the name and business address of the person applying for the registration; and, if a corporation, the state of incorporation, or if a partnership, the state in which the partnership is organized and name of one of the general partners, or if a limited liability company, the state in which the company is organized;
(b) an appointment of the Secretary of State as agent for service of process in any action relating only to the registration which may be issued, if the applicant be, or shall become a non-resident individual, or foreign partnership, limited liability company, association, or corporation not licensed to do business in this State, or cannot be found in this State;
(c) the goods or services on or in connection with which the mark is used and the mode or manner in which the mark is used on or in connection with such goods or services and class in which such goods or services fall;
(d) the date when the mark was first used anywhere and the date when it was first used in this State by the applicant or a predecessor in interest; and
(e) a statement that the applicant is the owner of the mark, that the mark is in use, and that to the knowledge of the person verifying the application, no other person has registered the mark, either federally or in this State, or has the right to use the mark either in the identical form thereof or in such near resemblance thereto as to be likely, when applied to the goods or services of such other person, to cause confusion, or to cause mistake, or to deceive.
The Secretary may also require a statement as to whether an application to register the mark, or portions or a composite thereof, has been filed by the applicant or a predecessor in interest in the United States Patent and Trademark Office; and, if so, the applicant shall provide full particulars with respect thereto including the filing date and serial number of each application, the status thereof and, if any application was finally refused registration or has otherwise not resulted in a registration, the reasons therefor.
The Secretary may also require that a drawing of the mark, complying with such requirements as the Secretary may specify, accompany the application.
The application shall be signed and verified (by oath, affirmation, or declaration subject to perjury laws) by the applicant or by a member of the firm or an officer of the corporation or association applying.
The application shall be accompanied by 3 specimens showing the mark as actually used.
The application shall be accompanied by the application fee of $10 payable to the Secretary of State.
(Source: P.A. 90-231, eff. 1-1-98.)

(765 ILCS 1036/20)
Sec. 20. Filing of application.
(a) Upon the filing of an application for registration and payment of the application fee, the Secretary may cause the application to be examined for conformity with this Act.
(b) The applicant shall provide any additional pertinent information requested by the Secretary including a description of a design mark and may make, or authorize the Secretary to make, such amendments to the application as may be reasonably requested by the Secretary or deemed by applicant to be advisable to respond to any rejection or objection.
(c) The Secretary may require the applicant to disclaim an unregisterable component of a mark otherwise registerable, and an applicant may voluntarily disclaim a component of a mark sought to be registered. No disclaimer shall prejudice or affect the applicant's or registrant's rights then existing or thereafter arising in the disclaimed matter, or the applicant's or registrant's rights of registration on another application if the disclaimed matter be or shall have become distinctive of the applicant's or registrant's goods or services.
(d) Amendments may be made by the Secretary upon the application submitted by the applicant upon applicant's agreement; or a fresh application may be required to be submitted.
(e) If the applicant is found not to be entitled to registration, the Secretary shall advise the applicant thereof and of the reasons therefor. The applicant shall have a reasonable period of time specified by the Secretary in which to reply or to amend the application, in which event the application shall then be reexamined. This procedure may be repeated until (1) the Secretary finally refuses registration of the mark or (2) the applicant fails to reply or amend within the specified period, whereupon the application shall be deemed to have been abandoned.
(f) All final decisions of the Secretary of State under this Act shall be deemed to be administrative decisions and subject to judicial review under the provisions of the Administrative Review Law and the rules adopted pursuant thereto.
(g) In the instance of applications concurrently being processed by the Secretary seeking registration of the same or confusingly similar marks for the same or related goods or services, the Secretary shall grant priority to the applications in order of filing. If a prior-filed application is granted a registration, the other application or applications shall then be rejected. Any rejected applicant may bring an action for cancellation of the registration upon grounds of prior or superior rights to the mark, in accordance with the provisions of Section 45 of this Act.
(Source: P.A. 90-231, eff. 1-1-98.)

(765 ILCS 1036/25)
Sec. 25. Certificate of registration. Upon compliance by the applicant with the requirements of this Act, the Secretary shall cause a certificate of registration to be issued and delivered to the applicant. The certificate of registration shall be issued under the signature of the Secretary and the Seal of the State, and it shall show the name and business address and, if a corporation, the state of incorporation, or if a partnership, the state in which the partnership is organized and the name of one of the general partners, or if a limited liability company, the state in which the company is organized, of the person claiming ownership of the mark, the date claimed for the first use of the mark anywhere and the date claimed for the first use of the mark in this State, the class of goods or services and a description of the goods or services on or in connection with which the mark is used, a reproduction of the mark, the registration date and the term of the registration.
Any certificate of registration issued by the Secretary under this Act or a copy thereof duly certified by the Secretary shall be admissible in evidence as competent and sufficient proof of the registration of a mark in any actions or judicial proceedings in any court of this State.
(Source: P.A. 90-231, eff. 1-1-98.)

(765 ILCS 1036/30)
Sec. 30. Duration and renewal. A registration of a mark under this Act shall be effective for a term of 5 years from the date of registration and, upon application filed within 60 days before the expiration of the term, on a form furnished by the Secretary, the registration may be renewed for a like term from the end of the expiring term. A renewal fee of $5, payable to the Secretary, shall accompany the application for renewal of the registration.
A registration may be renewed for successive periods of 5 years in like manner.
Any registration in force on the effective date of this Act shall continue in full force and effect for the unexpired term of the registration and may be renewed by filing an application for renewal with the Secretary complying with the requirements of the Secretary and paying the renewal fee within 60 days before the expiration of the registration.
All applications for renewal under this Act, whether of registrations made under this Act or of registrations effected under any prior Act, shall include a verified statement that the mark has been and is still in use and include 3 specimens showing actual use of the mark on or in connection with the goods or services.
(Source: P.A. 90-231, eff. 1-1-98.)

(765 ILCS 1036/35)
Sec. 35. Assignments, changes of name or address and other instruments.
(a) Any mark and its registration under this Act shall be assignable with the goodwill of the business in which the mark is used, or with that part of the goodwill of the business connected with the use of and symbolized by the mark. Assignment shall be on a form furnished by the Secretary and may be recorded with the Secretary upon the payment of a recording fee of $5 payable to the Secretary who, upon recording of the assignment, shall issue in the name of the assignee a new certificate for the remainder of the term of the registration or of the last renewal thereof. An assignment of any registration under this Act shall be void as against any subsequent purchaser for valuable consideration without notice, unless it is recorded with the Secretary within 3 months after the date thereof or prior to such subsequent purchase.
(b) Any registrant or applicant effecting a change of the name or address of the person to whom the mark was issued or for whom an application was filed may record, on a form furnished by the Secretary, a certificate of change of name or address of the registrant or applicant with the Secretary upon the payment of a recording fee of $5. The Secretary may issue in the name of the assignee a certificate of registration of an assigned application. The Secretary may issue in the name of the assignee, a new certificate of registration for the remainder of the term of the registration or last renewal thereof.
(c) Other instruments which relate to a mark registered or application pending pursuant to this Act, such as, by way of example, licenses, security interests, or mortgages, may be recorded in the discretion of the Secretary, provided that instrument is in writing and duly executed.
(d) Acknowledgement shall be prima facie evidence of the execution of an assignment or other instrument and when recorded by the Secretary, the record shall be prima facie evidence of execution.
(Source: P.A. 90-231, eff. 1-1-98.)

(765 ILCS 1036/40)
Sec. 40. Records. The Secretary shall keep for public examination a record of all marks registered or renewed under this Act, as well as a record of all documents recorded pursuant to Section 35.
The Secretary will provide a certified copy of any single registration, or portion thereof, upon receiving a request in writing for the copy and payment of a $5 fee, payable to the Secretary.
(Source: P.A. 90-231, eff. 1-1-98.)

(765 ILCS 1036/45)
Sec. 45. Cancellation. The Secretary shall cancel from the register, in whole or in part:
(a) any registration concerning which the Secretary

shall receive a voluntary request for cancellation thereof from the registrant or the assignee of record;

(b) all registrations granted under this Act and not

renewed in accordance with this Act;

(c) any registration concerning which the circuit

court shall find:

(1) that the registered mark has been abandoned,
(2) that the registrant is not the owner of the

mark,

(3) that the registration was granted improperly,
(4) that the registration was obtained

fraudulently,

(5) that the mark is or has become the generic

name for the goods or services, or a portion thereof, for which it has been registered, or

(6) that the registered mark is so similar, as to

be likely to cause confusion or mistake or to deceive, to a mark registered by another person in the United States Patent and Trademark Office prior to the date of the filing of the application for registration by the registrant hereunder, and not abandoned; however, should the registrant prove that the registrant is the owner of a concurrent registration of a mark in the United States Patent and Trademark Office covering an area including this State, the registration hereunder shall not be cancelled for such area of the State; or

(d) a registration when the circuit court shall order

its cancellation on any ground.

The clerk of the court ordering the cancellation or making any of the findings specified in subdivision (c)(3) shall, when such judgment becomes final, transmit a certified copy of the judgment to the Secretary of State.
(Source: P.A. 90-231, eff. 1-1-98; 91-357, eff. 7-29-99.)

(765 ILCS 1036/50)
Sec. 50. Classification. The Secretary shall by rule establish a classification of goods and services for convenience of administration of this Act, but not to limit or extend the applicant's or registrant's rights, and a single application for registration of a mark may include any or all goods upon which, or services with which, the mark is actually being used and which are comprised in a single class. In no event shall a single application include goods or services upon which the mark is being used and which fall within different classes. To the extent practical, the classification of goods and services should conform to the classification adopted by the United States Patent and Trademark Office.

(765 ILCS 1036/55)
Sec. 55. Fraudulent registration. Any person who shall for himself or herself, or on behalf of any other person, procure the filing or registration of any mark in the office of the Secretary under this Act, by knowingly making any false or fraudulent representation or declaration, orally or in writing, or by any other fraudulent means, shall be liable to pay all damages sustained in consequence of the filing or registration, to be recovered by or on behalf of the party injured thereby in any court of competent jurisdiction.
(Source: P.A. 90-231, eff. 1-1-98.)

(765 ILCS 1036/60)
Sec. 60. Infringement. Subject to the provisions of Section 80 of this Act, a person shall be liable in a civil action by the registrant for any and all of the remedies provided in Section 70 of this Act if the person:
(a) uses, without the consent of the registrant, any reproduction, counterfeit, copy, or colorable imitation of a mark registered under this Act in connection with the sale, distribution, offering for sale, or advertising of any goods or services on or in connection with which such use is likely to cause confusion or mistake or to deceive as to the source of origin of such goods or services; or
(b) reproduces, counterfeits, copies, or colorably imitates any such mark and applies such reproduction, counterfeit, copy, or colorable imitation to labels, signs, prints, packages, wrappers, receptacles, or advertisements intended to be used upon or in connection with the sale or other distribution in this State of such goods or services. The registrant shall not be entitled to recover profits or damages under this subdivision (b) unless the acts have been committed with knowledge that such imitation is intended to be used to cause confusion, or to cause mistake, or to deceive.
(Source: P.A. 90-231, eff. 1-1-98.)

(765 ILCS 1036/62)
Sec. 62. Infringement of Olympic marks. Notwithstanding any other Section of this Act:
(a) The United States Olympic Committee has the exclusive right to use, and license for use, in this State any of the following:
(1) any mark to which the United States Olympic

Committee has exclusive rights under 36 U.S.C. 220506;

(2) the designations "Chicago 2016", "CHICOG",

"Chicago Organizing Committee for the 2016 Olympic and Paralympic Games", "Chicago Olympic Committee" and "Chicago Paralympic Committee";

(3) the emblem of Chicago 2016, featuring a stylized

design of a 6-pointed star superimposed over vertical stripes, and any other official emblem adopted by Chicago 2016;

(4) the slogan "Stir the Soul" and any other official

slogan adopted by Chicago 2016;

(5) any official mascot or mascots adopted by Chicago

2016; and

(6) the phrases "Chicago Olympic Games", "Chicago

Olympics", "Chicago Paralympic Games", and "Chicago Paralympics" and any other official phrase adopted by Chicago 2016.

(b) The United States Olympic Committee, Chicago 2016 as designee of the United States Olympic Committee, or both, may file a civil action in the Circuit Court of Cook County, or any other circuit court in the State of Illinois permitted by law, against any person for the remedies provided under Section 70 of this Act if the person, without the consent of the United States Olympic Committee or Chicago 2016, uses for the purpose of trade, to induce the sale of any goods or services, or to promote any theatrical exhibition, athletic performance, or competition:
(1) any mark registered in Illinois to the United

States Olympic Committee or Chicago 2016;

(2) any mark referenced in subsection (a) of this

Section; or

(3) any word, symbol, design, graphic, or image, or

combination thereof, tending to cause confusion or mistake, to deceive, or to falsely suggest a connection or association with, or authorization by, the International Olympic Committee, the International Paralympic Committee, the United States Olympic Committee, Chicago 2016, or any Olympic or Paralympic activity.

(c) If any provision of this Section or the application thereof to any person or circumstance is held invalid, the invalidity shall not affect other provisions or applications of this Section which can be given effect without the invalid provision, and to this end the provisions of this Section are severable.
(d) For the purposes of this Section, references to Chicago 2016 include the Illinois not-for-profit corporation of that name and its successor organizing committee for the 2016 Olympic and Paralympic Games.
(e) Nothing in this Section is intended to limit any rights or remedies provided under the Counterfeit Trademark Act.
(Source: P.A. 96-7, eff. 4-3-09.)

(765 ILCS 1036/65)
Sec. 65. Injury to business reputation; dilution.
(a) The owner of a mark which is famous in this State shall be entitled, subject to the principles of equity and upon such terms as the court deems reasonable, to an injunction against another person's commercial use of a mark or tradename, if the use begins after the mark has become famous and causes dilution of the distinctive quality of the mark, and to obtain such other relief as is provided in this Section. In determining whether a mark is distinctive and famous, a court may consider factors such as, but not limited to:
(1) the degree of inherent or acquired

distinctiveness of the mark in this State;

(2) the duration and extent of use of the mark in

connection with the goods and services with which the mark is used;

(3) the duration and extent of advertising and

publicity of the mark in this State;

(4) the geographical extent of the trading area in

which the mark is used;

(5) the channels of trade for the goods or services

with which the mark is used;

(6) the degree of recognition of the mark in the

trading areas and channels of trade in this State used by the mark's owner and the person against whom the injunction is sought;

(7) the nature and extent of use of the same or

similar mark by third parties; and

(8) whether the mark is the subject of a State

registration in this State, or a federal registration under the Act of March 3, 1881, or under the Act of February 20, 1905, or on the principal register.

In an action brought under this Section, the owner of a famous mark shall be entitled only to injunctive relief in this State, unless the person against whom injunctive relief is sought willfully intended to trade on the owner's reputation or to cause dilution of the famous mark. If such willful intent is proven, the owner shall also be entitled to the remedies set forth in this Act, subject to the discretion of the court and the principles of equity.
(b) The following are not actionable under this Section:
(1) Fair use of a famous mark by another person in

comparative commercial advertising or promotion to identify the competing goods or services of the owner of the famous mark.

(2) Noncommercial use of a mark.
(3) All forms of news reporting and news commentary.
(Source: P.A. 90-231, eff. 1-1-98.)

(765 ILCS 1036/70)
Sec. 70. Remedies. Any owner of a mark registered under this Act may proceed by suit to enjoin the manufacture, use, display or sale of any counterfeits or imitations thereof and any court of competent jurisdiction may grant injunctions to restrain such manufacture, use, display, or sale as may be by the court deemed just and reasonable, and may require the defendants to pay to such owner all profits derived from or all damages suffered by reason of such wrongful manufacture, use, display, or sale or both; and the court may also order that any such counterfeits or imitations in the possession or under the control of any defendant in the case be delivered to an officer of the court, or to the complainant, to be destroyed. The court in its discretion, may enter judgment for an amount not to exceed 3 times the profits and damages or reasonable attorneys' fees of the prevailing party, or both, in those cases in which the court finds the other party committed the wrongful acts with knowledge or in bad faith or otherwise as according to the circumstances of the case.
The enumeration of any right or remedy in this Act shall not affect a registrant's right to prosecute under any penal law of this State.
(Source: P.A. 90-231, eff. 1-1-98.)

(765 ILCS 1036/75)
Sec. 75. Forum for actions regarding registration; service on out of state registrants.
(a) Actions to require cancellation of a mark registered under this Act shall be brought in the circuit court. In an action for cancellation, the Secretary shall not be made a party to the proceeding but shall be notified of the filing of the complaint by the clerk of the court in which it is filed and shall be given the right to intervene in the action.
(b) Any action under this Section may be brought by any person who believes he is or will be damaged by the registration complained of. Such action shall be brought in the circuit court for the county in which the registrant resides or has a regular and established place of business, or has appointed an agent to receive service, or if the registrant is a non-resident individual, or foreign partnership, limited liability company, association or a corporation not licensed to do business in this State, or cannot be found in this State, in the Circuit Court that sits in the City of Springfield and the County of Sangamon.
(1) When the agent appointed to receive process is

the Secretary of State, the Secretary of State shall forward notice of such action by registered mail to the registrant at his last address of record.

(2) Notice of any such action shall be transmitted by

the clerk of the court in which the action is brought to the Secretary of State who shall place such notice in the file of such registration with proper notations and endorsements.

(Source: P.A. 90-231, eff. 1-1-98.)

(765 ILCS 1036/80)
Sec. 80. Common law rights. Nothing in this Act shall adversely affect the rights or the enforcement of rights in marks acquired in good faith at any time at common law.
(Source: P.A. 90-231, eff. 1-1-98.)

(765 ILCS 1036/85)
Sec. 85. Severability. The provisions of the Act are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 90-231, eff. 1-1-98.)

(765 ILCS 1036/90)
Sec. 90. Time of taking effect; conflicts with prior Acts; intent of Act. This Act shall not affect any application, suit, proceeding, or appeal then pending on its effective date. Except in the case of an application, suit, proceeding, or appeal pending on its effective date, this Act shall control in any conflict between the provisions of this Act and the provisions of any other Act relating to marks or any other Act that conflicts with this Act. Any application, suit, proceeding, or appeal pending at the time this Act takes effect shall continue under the law under which that application, suit, or appeal was initiated until final determination.
The intent of this Act is to provide a system of State trademark registration and protection substantially consistent with the federal system of trademark registration and protection under the Trademark Act of 1946, as amended. To that end, the construction given the federal Act shall be examined as persuasive authority for interpreting and construing this Act.
(Source: P.A. 90-231, eff. 1-1-98.)

(765 ILCS 1036/905)
Sec. 905. Repeal. The Trademark Registration Act is repealed.
(Source: P.A. 90-231, eff. 1-1-98.)

(765 ILCS 1036/910)
Sec. 910. (Amendatory provisions; text omitted).
(Source: P.A. 90-231, eff. 1-1-98; text omitted.)

(765 ILCS 1036/999)
Sec. 999. Effective date. This Act takes effect January 1, 1998.
(Source: P.A. 90-231, eff. 1-1-98.)



765 ILCS 1040/ - Counterfeit Trademark Act.

(765 ILCS 1040/0.01) (from Ch. 140, par. 22.9)
Sec. 0.01. Short title. This Act may be cited as the Counterfeit Trademark Act.
(Source: P.A. 86-1324.)

(765 ILCS 1040/1) (from Ch. 140, par. 23)
Sec. 1. For the purposes of this Act, unless otherwise required by the context:
"Counterfeit item" means any goods, components of goods, or services made, produced, or knowingly sold or knowingly distributed that use or display a counterfeit mark.
"Counterfeit mark" means a spurious mark:
(1) That is applied to or used in connection with

any goods, services, labels, patches, fabric, stickers, wrappers, badges, emblems, medallions, charms, boxes, containers, cans, cases, hangtags, documentation, or packaging or any other components of any type or nature that are designed, marketed, or otherwise intended to be used on or in connection with any goods or services;

(2) That is identical with, or substantially

indistinguishable from, a mark registered in this State, any state, or on the principal register in the United States Patent and Trademark Office and in use, whether or not the defendant knew such mark was so registered; and

(3) The application or use of which either (i)

is likely to cause confusion, to cause mistake, or to deceive; or (ii) otherwise intended to be used on or in connection with the goods or services for which the mark is registered.

"Trade-mark" means anything adopted and used by a person to identify goods made, sold, produced or distributed by him or her or with his or her authorization and which distinguishes them from goods made, sold, produced or distributed by others and registered in this State, any state, or on the principal register in the United States Patent and Trademark Office.
"Service mark" means anything adopted and used by a person to identify services rendered by him or her or with his or her authorization and that distinguishes them from services rendered by others.
"Person" means any individual, firm, partnership, corporation, association, union or other organization.
A mark shall be deemed to be "used" (1) in the case of a trade-mark, when it is placed in any manner on the goods, in or on any container for the goods, on the tags or labels affixed to the goods or containers, or is displayed in physical association with the goods in the sale or distribution thereof, or (2) in the case of a service mark, if it identifies a service, even though the service may be rendered in connection with the sale or distribution of goods of the owner of the mark. A mark shall be deemed to be "used in this State" (1) in the case of a trade-mark when it is used on goods which are sold or otherwise distributed in this State, or (2) in the case of a service mark if the service identified by the mark is rendered or received in this State.
"Trade-name" includes individual names and surnames, firm names and corporate names used by manufacturers, industrialists, merchants, agriculturists, and others to identify their businesses, vocations, or occupations; the names or titles lawfully adopted and used by persons, firms, associations, corporations, companies, unions, and any manufacturing, industrial, commercial, agricultural, or other organizations engaged in trade or commerce and capable of suing and being sued in a court of law.
"Retail value" means:
(1) The counterfeiter's per unit regular price for

the counterfeit item, unless the counterfeit item would appear to a reasonably prudent person to be authentic, then the retail value shall be the price of the authentic counterpart; or if no authentic reasonably similar counterpart exists, then the retail value shall remain the counterfeiter's per unit regular sale price for the counterfeit item.

(2) In the case of labels, patches, stickers,

wrappers, badges, emblems, medallions, charms, boxes, containers, cans, cases, hangtags, documentation, or packaging or any other components of any type or nature that are designed, marketed, or otherwise intended to be used on or in connection with any counterfeit item, the retail value shall be treated as if each component was a finished good and valued as detailed in paragraph (1) above.

(Source: P.A. 96-631, eff. 1-1-10.)

(765 ILCS 1040/2) (from Ch. 140, par. 24)
Sec. 2. Whoever uses a counterfeit mark or imitates any trade-mark or service mark of which he or she is not the rightful owner or in any way utters or circulates any counterfeit or imitation of such a trade-mark or service mark or knowingly uses such counterfeit or imitation or knowingly sells or disposes of or keeps or has in his or her possession, with intent that the same shall be sold or disposed of, any goods, wares, merchandise, or other product of labor or service, to which any such counterfeit or imitation is attached or affixed, or on which any such counterfeit or imitation is printed, painted, stamped or impressed, or knowingly sells or disposes of any goods, wares, merchandise or other product of labor contained in any box, case, can, or package to which or on which any such counterfeit or imitation is attached, affixed, printed, painted, stamped or impressed, or keeps or has in his possession with intent that the same shall be sold or disposed of, any goods, wares, merchandise or other product of labor in any box, case, can or package to which or on which any such counterfeit, or imitation is attached, affixed, printed, painted, stamped or impressed or knowingly sells a service using a counterfeit service mark, shall be guilty of a Class A misdemeanor for each offense, or in the case of a counterfeit item shall be punished as provided in Section 8.
(Source: P.A. 96-631, eff. 1-1-10.)

(765 ILCS 1040/3) (from Ch. 140, par. 25)
Sec. 3. Every person who shall knowingly use a counterfeit mark or display a trade-mark, trade name, or service mark of which he or she is not the lawful owner in any manner not authorized by such owner, whether or not the unauthorized use creates a likelihood of confusion or misunderstanding, (a) in the sale of goods or services produced by the owner, but with alterations in packaging or labeling, or (b) in the sale of goods or services produced by the owner but in a packaging form not intended by him for such sale, or (c) in the packaging or labeling of goods or services not produced by the owner, if the trade-mark, trade name, or service mark of the owner is used for the purpose or with the effect of exploiting or impairing the owner's good will or as a means of representing a quality, property or characteristic of the goods or services being sold, other than the utility of the goods or services in the repair of or as a replacement of a component of the product of the owner and the trade-mark, trade name, or service mark is used in a non-misleading manner solely to indicate such utility, shall be deemed guilty of a Class A misdemeanor, or in the case of a counterfeit item shall be punished as provided in Section 8. In all cases where such owner is an incorporated association or union, suits under this Act may be commenced and prosecuted by any officer or member of such association or union on behalf of and for the use of such association or union.
(Source: P.A. 96-631, eff. 1-1-10.)

(765 ILCS 1040/4) (from Ch. 140, par. 26)
Sec. 4. Any person or persons who shall in any way knowingly use the name or seal of any trade-mark or service mark owner in and about the sale of goods or services or otherwise, not being authorized to so use the same shall be deemed guilty of a Class A misdemeanor, or in the case of a counterfeit item shall be punished as provided in Section 8.
(Source: P.A. 89-693, eff. 6-1-97.)

(765 ILCS 1040/7) (from Ch. 140, par. 28)
Sec. 7. (Repealed).
(Source: P.A. 79-1359. Repealed by P.A. 89-693, eff. 6-1-97.)

(765 ILCS 1040/8)
Sec. 8. Sentence.
(a) A person who knowingly sells, offers for sale, holds for sale, or uses fewer than 100 counterfeit items or counterfeit items having a retail value in the aggregate of $300 or less is guilty of a Class A misdemeanor and shall be fined at least 25% of the retail value of all counterfeit items but no more than $1,000, except as follows:
(1) A person who has a prior conviction for a

violation of this Act within the preceding 5 years is guilty of a Class 4 felony and shall be fined at least 50% but no more than 100% of the retail value of all counterfeit items.

(2) A person who, as a result of the offense,

causes bodily harm to another is guilty of a Class 3 felony and shall be fined at least 50% but no more than 100% of the retail value of all counterfeit items.

(3) A person who, as a result of the offense, causes

serious bodily harm to, or the death of, another is guilty of a Class 2 felony.

(b) A person who knowingly sells, offers for sale, holds for sale, or uses 100 or more but fewer than 500 counterfeit items or counterfeit items having a retail value in the aggregate of more than $300 but less than $10,000 is guilty of a Class 3 felony and shall be fined at least 25% but no more than 100% of the retail value of all counterfeit items, except as follows:
(1) A person who has a prior conviction for a

violation of this Act within the preceding 5 years is guilty of a Class 2 felony and shall be fined at least 50% but no more than 100% of the retail value of all counterfeit items.

(2) A person who, as a result of the offense, causes

serious bodily harm to, or the death of, another is guilty of a Class 2 felony.

(c) A person who knowingly sells, offers for sale, holds for sale, or uses 500 or more but fewer than 2,000 counterfeit items or counterfeit items having a retail value in the aggregate of $10,000 or more but less than $100,000 is guilty of a Class 2 felony and shall be fined at least 50% but no more than 100% of the retail value of all counterfeit items, except that a person who has a prior conviction of this Act within the preceding 5 years is guilty of a Class 2 felony and shall be fined at least 100% but no more than 300% of the retail value of all counterfeit items.
(d) A person who knowingly sells, offers for sale, holds for sale, or uses 2,000 or more counterfeit items or counterfeit items having a retail value in the aggregate of $100,000 but less than $500,000 is guilty of a Class 1 felony and shall be fined at least 50% but no more than 100% of the retail value of all counterfeit items, except that a person who has a prior conviction of this Act within the preceding 5 years is guilty of a Class 1 felony and shall be fined at least 100% but no more than 300% of the retail value of all counterfeit items.
(e) A person who knowingly sells, offers for sale, holds for sale, or uses 2,000 or more counterfeit items or counterfeit items having a retail value in the aggregate of $500,000 or more is guilty of a Class 1 non-probationable felony.
(e-5) For the purposes of determining the number of counterfeit items under subsection (a), (b), (c), (d), or (e), the service marks or trade marks need not be an aggregate of identical marks but may be the aggregate of all counterfeit items offered for sale, held for sale, or used by the defendant.
(f) Unless otherwise specifically provided, a person, including a corporation, convicted of violating this Act shall be fined at least 25% of the retail value of all the counterfeit items. In addition to any fine, the court shall order that restitution be paid to the owners of the trademark, trade name, or service mark, and to any other victim of the offense.
A manufacturer of counterfeit items is guilty of a Class 3 felony for a first offense and a Class 2 felony for second or subsequent offenses and may be fined up to 3 times the retail value of all counterfeit items produced by the manufacturer.
(h) A person having possession, custody, or control of more than 25 counterfeit items or counterfeit marks shall be presumed not to be simply in possession of such, but to possess said items with intent to offer for sale, to sell, or to distribute.
(i) A state or federal certificate of registration of trademark is prima facie evidence of the facts stated therein.
(j) The remedies provided herein shall be cumulative to the other civil and criminal remedies provided by law.
(Source: P.A. 96-631, eff. 1-1-10.)

(765 ILCS 1040/9)
Sec. 9. Seizure and disposition.
(a) A peace officer shall, upon probable cause, seize any counterfeit items, counterfeit marks, or any component of that merchandise knowingly possessed in violation of this Act.
(b) A peace officer shall seize any vehicle, aircraft, vessel, machinery or other instrumentality which the officer reasonably believed was knowingly used to commit or facilitate a violation of this Act.
(c) A peace officer shall, upon probable cause, seize any proceeds resulting from a violation of this Act.
(d) Seized counterfeit goods shall be destroyed upon the written consent of the defendant or by judicial determination that the seized goods are counterfeit items or otherwise bear the trademark, trade name or service mark without the authorization of the owner, unless another disposition of the goods is consented to by the owner of the trademark, trade name or service mark.
The seizure and forfeiture of vehicles, aircraft, vessels, machinery, or other instrumentalities provided for by this Section shall be carried out in the same manner and pursuant to the same procedures as provided in Article 36 of the Criminal Code of 2012 with respect to vessels, vehicles, and aircraft.
(Source: P.A. 96-631, eff. 1-1-10; 97-1150, eff. 1-25-13.)



765 ILCS 1045/ - Industrial and Linen Supplies Marking Law.

(765 ILCS 1045/1) (from Ch. 140, par. 101)
Sec. 1. This Act may be cited as the Industrial and Linen Supplies Marking Law.
(Source: P.A. 86-1475.)

(765 ILCS 1045/2) (from Ch. 140, par. 102)
Sec. 2. For the purposes of this Act, unless otherwise required by the context:
(a) "Person" means any individual, firm, partnership or corporation.
(b) "Name," "mark," or "device" means any word, name, symbol, picture, design or device, or any combination thereof, produced upon, and used by a person to indicate ownership of articles and supplies as herein defined.
(c) "Produced upon" means branded, transferred, stamped, stenciled, engraved, etched, blown, embossed, impressed, embroidered, sewn, or otherwise permanently placed upon any articles or supplies referred to herein.
(d) "Articles" or "Supplies" means, but is not limited to, any item which is designed or intended for loan or other compensated use and re-use in the normal course of trade by the person filing hereunder, and includes but is not limited to towels, industrial wiping towels, sheets, pillow cases, napkins, tablecloths, linen, coats, aprons, garments serviced by linen and towel supply companies, garments serviced by industrial garment and towel supply companies, articles of dust control, toilet devices, towel dispensing cabinets or other kindred articles or supplies such as bags, carts, baskets or other receptacles used as packages or containers in the loaning or other circulation of such articles or supplies.
(e) A name, mark or device is "used in this State" when such name, mark or device is placed upon articles or supplies which are loaned, rented or otherwise circulated within the State.
(f) "Registrant" means any person who files a name, mark or device under this Act.
(Source: Laws 1967, p. 1405.)

(765 ILCS 1045/3) (from Ch. 140, par. 103)
Sec. 3. Right to register name or mark.
Any person who uses in this State a name, mark or device to indicate ownership of articles or supplies as defined in this Act may file in the office of the Secretary of State, on a form to be furnished or approved by him, a verified statement setting forth, but not limited to, the following information:
(a) The name and business address of the person filing the statement; and, if a corporation, the state of incorporation.
(b) The nature of the business of the applicant.
(c) The type of articles or supplies in connection with which the name, mark or device is used.
The statement shall include or be accompanied by 3 copies, specimens, facsimiles or counterparts of such name, mark or device, and a filing fee of $10.
(Source: Laws 1967, p. 1405.)

(765 ILCS 1045/4) (from Ch. 140, par. 104)
Sec. 4. Certificate to be issued by the Secretary of State.
Upon receipt of such verified statement, the Secretary of State shall cause a certificate of registration to be issued and delivered to the person filing the statement. The certificate shall be issued over the signature and Seal of the Secretary of State, and shall show the name and business address of the person claiming ownership of the articles or supplies upon which the name, mark or device is produced; the nature of the business of the applicant; the type of articles or supplies on which the name, mark, or device is produced and used; a copy, specimen, facsimile or counterpart of such name, mark or device as filed in the office of the Secretary of State, or a reproduction thereof; and the filing date.
Any certificate issued under the provisions hereof and duly certified by the Secretary of State, or a certified copy of the statement filed, shall be admissible in evidence in any action or judicial proceedings in any court of this State as competent and sufficient proof of the filing pursuant to this Act, and shall be prima facie evidence of the ownership by the person filing hereunder of all articles and supplies upon which such name, mark, or device is produced.
(Source: Laws 1967, p. 1405.)

(765 ILCS 1045/5) (from Ch. 140, par. 105)
Sec. 5. Assignment of certificates.
The certificate of the filing of any name, mark or device pursuant to this Act and the benefits obtained thereunder are assignable with the sale of the articles or supplies on which the same are produced and used. Assignments must be in writing duly executed and may be recorded upon the payment of the fee of five dollars ($5) payable to the Secretary of State. After recording the assignment, the Secretary of State, upon request of the assignee, shall issue a new certificate in the name of the assignee.
(Source: Laws 1967, p. 1405.)

(765 ILCS 1045/5(a)) (from Ch. 140, par. 105(a))
Sec. 5(a). Sale of used articles or supplies, removal or destruction of mark.
If the registrant or its assignee sells or otherwise disposes of used articles or supplies which bear a registered mark, the registrant or its assignee shall, before such sale or other disposition, remove or destroy the registered mark on such used articles or supplies; and such used articles or supplies shall not, after such sale or other disposition, thereafter be subject to the terms of this Act.
(Source: Laws 1967, p. 1405.)

(765 ILCS 1045/6) (from Ch. 140, par. 106)
Sec. 6. Public record of names, marks, or devices filed.
The Secretary of State shall keep for public examination a record of all names, marks, or devices filed pursuant to this Act.
(Source: Laws 1967, p. 1405.)

(765 ILCS 1045/7) (from Ch. 140, par. 107)
Sec. 7. Cancellation of certificates.
The Secretary of State shall cancel from the Register any certificate when a voluntary request for cancellation thereof is received from the registrant or from the assignee of record, or when a court of competent jurisdiction shall order cancellation.
(Source: Laws 1967, p. 1405.)

(765 ILCS 1045/8) (from Ch. 140, par. 108)
Sec. 8. Paying or accepting of deposit not deemed a sale.
For purposes of this Act, the requiring, taking, paying, or accepting of any deposit for any purpose upon any articles or supplies does not constitute a sale of such property, either optional or otherwise.
(Source: Laws 1967, p. 1405.)

(765 ILCS 1045/9) (from Ch. 140, par. 109)
Sec. 9. Unlawful acts.
It is unlawful for any persons, except the registrant, a person who has the written consent of the registrant, or a person who has purchased the supplies from the registrant, to do any of the following:
(a) Use, give, buy, take, destroy, sell, damage, or otherwise dispose of, or traffic in articles of supplies upon which a name, mark, or device filed hereunder is produced;
(b) Refuse to return such articles or supplies upon receipt of written demand of the registrant or his authorized agent, or to deface, erase, obliterate, cover-up, or otherwise remove or conceal any such name, mark, or device, unless written consent of the owner is obtained or unless the articles or supplies have been purchased from the registrant;
(c) Transfer articles or supplies owned by an industrial uniform or towel supply company, or a linen or towel supply company from one contracted location to another location without the knowledge or written consent or written contract of the registrant;
(d) Launder, wash, clean, renovate, permit, or cause such laundering, washing, cleaning, or renovating, of any towels, sheets, pillow cases, napkins, tablecloths, linens, coats, aprons, garments, articles of dust control, toilet devices, towel dispensing cabinets, or other kindred articles or supplies including bags, carts, baskets or other receptacles used as packages or containers in the use and distribution of such articles and supplies, upon which a name, mark, or device filed under this Act is produced, the possession of which is claimed by way of loan or other agreed use from the registrant, except by the written consent of the registrant.
(Source: Laws 1967, p. 1405.)

(765 ILCS 1045/10) (from Ch. 140, par. 110)
Sec. 10. Unauthorized use.
The use or possession by any person, other than the registrant or his agent of any articles or supplies without the written consent from the registrant or his agent, creates, in any civil or criminal proceeding relating to such articles or supplies, a presumption of unlawful use of or unlawful traffic in such supplies. Such presumption, however, may be overcome by evidence to the contrary.
(Source: Laws 1967, p. 1405.)

(765 ILCS 1045/11) (from Ch. 140, par. 111)
Sec. 11. Search warrant.
Whenever the registrant, or officer, or authorized agent of any firm, partnership or corporation which is a registrant under this Act, takes an oath before any circuit court, that he has reason to believe that any supplies are being unlawfully used, sold, or secreted in any place, the court shall issue a search warrant to any police officer authorizing such officer to search the premises wherein it is alleged such articles may be found and take into custody any person in whose possession the articles are found. Any person so seized shall be taken without unnecessary delay before the court issuing the search warrant. The court is empowered to impose bail on any such person to compel his attendance at any continued hearing.
(Source: P.A. 77-1273.)

(765 ILCS 1045/12) (from Ch. 140, par. 112)
Sec. 12. Search warrant; return; punishment of violator.
If the circuit court finds that any person brought before him has been guilty of a violation of this Act, the court shall impose the punishment prescribed in this Act and shall award possession of the property taken or found pursuant to the execution of the search warrant to the owner thereof.
(Source: P.A. 77-1273.)

(765 ILCS 1045/13) (from Ch. 140, par. 113)
Sec. 13. Rights and remedies under any other statute not affected.
This Act shall not be construed as preventing the enforcement of rights and remedies under any other statute concerning articles or supplies upon which a name, mark, or device indicating ownership thereof has been produced, whether or not such name, mark, or device has been filed pursuant to this Act.
(Source: Laws 1967, p. 1405.)

(765 ILCS 1045/14) (from Ch. 140, par. 114)
Sec. 14. Penalties.
A person convicted of violating any prohibited provision of this Act shall be guilty of a Class A misdemeanor.
(Source: P.A. 77-2452.)



765 ILCS 1050/ - Registered Container Trade Mark Act.

(765 ILCS 1050/1) (from Ch. 140, par. 121)
Sec. 1. Short title. This Act shall be known and may be cited as the "Registered Container Trade Mark Act".
(Source: P.A. 80-1449.)

(765 ILCS 1050/2) (from Ch. 140, par. 122)
Sec. 2. Definitions. As used in this Act, unless the context otherwise requires, the terms specified in Sections 2.01 through 2.03, have the meanings ascribed to them in those Sections.
(Source: P.A. 80-1449.)

(765 ILCS 1050/2.01) (from Ch. 140, par. 122.1)
Sec. 2.01. "Container" means any can, tub, case, crate, box, bottle, flask, barrel, keg, carton, tank, fountain or vessel, and which is intended for return in the ordinary course of business from the retailer to the distributor, wholesaler, or manufacturer of the product contained therein.
(Source: P.A. 80-1449.)

(765 ILCS 1050/2.02) (from Ch. 140, par. 122.2)
Sec. 2.02. "Person" means any individual, association, partnership, corporation, firm, trust or beneficiary thereof.
(Source: P.A. 80-1449.)

(765 ILCS 1050/2.03) (from Ch. 140, par. 122.3)
Sec. 2.03. "Trade mark" means any word, name, symbol, picture, design or device registered with the Office of the Secretary of State in accordance with the Trademark Registration and Protection Act which is filed as provided in Section 3 of this Act and adopted and used by a person to identify containers made, sold, produced or distributed by him or with his authorization and which distinguishes them from containers made, sold, produced or distributed by others.
(Source: P.A. 90-231, eff. 1-1-98.)

(765 ILCS 1050/3) (from Ch. 140, par. 123)
Sec. 3. Filing of statements or description with the Secretary of State. Any person who is the owner of any container upon which a trade mark has been placed or affixed, stamped, impressed, labeled, blown-in or otherwise marked thereon, may file with the Secretary of State a written statement or description of the trade mark used on any container. This statement or description shall be verified by the affidavit of the owner of the container or by the owner's agent. The Secretary of State shall deliver to any person making application copies of all such written statements or descriptions of trade marks filed with him, duly certified to by him in the usual manner. Such certified copy shall be admissible as evidence in all proceedings under Sections 6 and 7 of this Act, shall be prima facie evidence that the provisions of this Section have been complied with, and of the title of the owner to the property upon which the trade mark may appear. The Secretary of State shall receive a $25 fee for each statement or description filed and a fee of $2 for each certified copy of such statement or description to be paid for by the person applying for the same.
(Source: P.A. 84-1308.)

(765 ILCS 1050/4) (from Ch. 140, par. 124)
Sec. 4. Sale or use of a container by other than the owner prohibited. It is unlawful for any person without the written consent of the owner or owners of a container upon which a trade mark has been placed to willfully: (a) keep for sale, use or otherwise possess any container of which a description is filed as provided in Section 3; (b) fill any container so marked or distinguished as stated above, with any similar substance, commodity, or product that was originally contained therein for the sale of such substance, commodity or product; (c) receive, take, store, buy, sell, or dispose of any container; (d) deface, erase, obliterate, cover up or otherwise remove or conceal any trade mark on any container for the purpose of destroying or removing the evidence of registered ownership from such container.
(Source: P.A. 80-1449.)

(765 ILCS 1050/5) (from Ch. 140, par. 125)
Sec. 5. Use of a container other than by owner. The using, buying, selling or possession without the consent of the owner of any container for the sale therein of any substance, commodity or product other than that originally contained therein, or the buying, selling or possession without the consent of the owner of any container so marked or stamped, a description of which has been filed as provided in Section 3, shall be accepted in the circuit court of this State as prima facie evidence that such using, buying, selling or possession is unlawful within the meaning of this Act.
(Source: P.A. 80-1449.)

(765 ILCS 1050/6) (from Ch. 140, par. 126)
Sec. 6. Right of the Owner to an Injunction. Every person who has complied with the provisions of Sections 3 and 4 of this Act may proceed in the circuit court of this State to enjoin or restrain any other person from filling any container so marked or distinguished with any substance, commodity or product for the sale of such substance, commodity or product; or from buying, selling, using or disposing of such container, or from defacing, erasing, obliterating, covering up or otherwise removing a trade mark for the purpose of destroying or removing the evidence of ownership from such container. In addition to the issuance of an injunction an owner of a registered trade mark may recover the damages he may have sustained by reason of the unlawful acts committed with respect to a trade mark and the court shall assess the same or cause the same to be assessed under its direction.
(Source: P.A. 80-1449.)

(765 ILCS 1050/7) (from Ch. 140, par. 127)
Sec. 7. Penalty for unlawful use. Any person who violates Sections 4 or 5 of this Act shall, upon conviction, be guilty of a petty offense.
(Source: P.A. 80-1449.)



765 ILCS 1053/ - Dies and Molds Ownership Transfer Act of 1997.

(765 ILCS 1053/1)
Sec. 1. Short title. This Act may be cited as the Dies and Molds Ownership Transfer Act of 1997.
(Source: P.A. 90-371, eff. 8-14-97.)

(765 ILCS 1053/5)
Sec. 5. Definitions. As used in this Act:
"Customer" means an individual or entity who contracts with or causes a fabricator:
(1) to fabricate, cast, or otherwise make a die,

mold, form, jig, tooling, or pattern; or

(2) to use a die, mold, form, jig, tooling, or

pattern to manufacture, assemble, or otherwise make a product.

"Fabricator" means an individual or entity, including a tool or die maker, who:
(1) manufactures, causes to be manufactured,

assembles, or improves a die, mold, form, jig, tooling, or pattern for a customer; or

(2) uses a die, mold, form, jig, tooling, or pattern

to manufacture, assemble, or otherwise make a product for a customer.

(Source: P.A. 90-371, eff. 8-14-97.)

(765 ILCS 1053/10)
Sec. 10. Rights in die, mold, form, jig, tooling, or pattern. If a customer does not take possession of its die, mold, form, jig, tooling, or pattern from a fabricator within 3 years of the last use of it, the customer's rights, title, and interest in its die, mold, form, jig, tooling, or pattern are transferred to the fabricator under the procedures in this Act, for purposes of destruction of the die, mold, form, jig, tooling, or pattern. As used in this Act, "within 3 years of the last prior use" includes any period of time following the last prior use of a die, mold, form, jig, tooling, or pattern regardless of whether or not the period precedes the effective date of this Act.
(Source: P.A. 90-371, eff. 8-14-97.)

(765 ILCS 1053/15)
Sec. 15. Transfer of rights to fabricator. If, after the 3 year period in Section 10 of this Act has expired, a fabricator chooses to have all rights, title, and interest in any die, mold, form, jig, tooling, or pattern transferred to the fabricator for purposes of destruction, the fabricator shall send written notice by registered mail, return receipt requested, to the customer's address as set out in any written agreement between the fabricator and the customer and to the customer's last known address indicating that the fabricator intends to terminate the customer's rights, title, and interest by having the rights, title, and interest transferred to the fabricator under this Act.
(Source: P.A. 90-371, eff. 8-14-97.)

(765 ILCS 1053/20)
Sec. 20. Period for vesting rights in die, mold, form, jig, tooling, or pattern. If a customer does not take possession of the particular die, mold, form, jig, tooling, or pattern within 90 days following the date the notice was sent, or does not respond to the notice in writing, by registered mail, return receipt requested, reasserting the customer's rights, title, and interest to the die, mold, form, jig, tooling, or pattern, all rights, title, and interest of the customer to the die, mold, form, jig, tooling, or pattern shall transfer by operation of this Act to the fabricator for the purpose of destruction and the fabricator is thereafter entitled to destroy the die, mold, form, jig, tooling, or pattern.
(Source: P.A. 90-371, eff. 8-14-97.)

(765 ILCS 1053/25)
Sec. 25. Inapplicability of Act. This Act does not apply where a fabricator retains title to and possession of a die, mold, form, jig, tooling, or pattern. Nothing in this Act shall be construed to grant a customer any rights, title, or interest to a die, mold, form, jig, tooling, or pattern. This Act does not apply to a die, mold, or form for the manufacture of plastic products to which the Plastics Dies and Molds Ownership Transfer Act applies.
(Source: P.A. 90-371, eff. 8-14-97.)

(765 ILCS 1053/30)
Sec. 30. Validity of written agreements and laws concerning unfair competition. Nothing in this Act affects:
(i) a written agreement between the fabricator and

customer concerning possession of the die, mold, form, jig, tooling, or pattern; or

(ii) any right of the customer under federal patent

or copyright law or any State or federal law pertaining to unfair competition.

(Source: P.A. 90-371, eff. 8-14-97.)

(765 ILCS 1053/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 90-371, eff. 8-14-97.)



765 ILCS 1055/ - Plastics Dies and Molds Ownership Transfer Act.

(765 ILCS 1055/1) (from Ch. 140, par. 201)
Sec. 1. This Act shall be known and may be cited as the "Plastics Dies and Molds Ownership Transfer Act."
(Source: P.A. 82-206.)

(765 ILCS 1055/2) (from Ch. 140, par. 202)
Sec. 2. As used in this Act,
(a) "Customer" means any individual or entity who causes or caused a molder to fabricate, cast, or otherwise make a die, mold, or form to be used for the manufacture of plastic products.
(b) "Molder" means any individual or entity, including, but not limited to, a tool or die maker, who fabricates, casts, or otherwise makes a die, mold, or form to be used for the manufacture of plastic products.
(Source: P.A. 82-206.)

(765 ILCS 1055/3) (from Ch. 140, par. 203)
Sec. 3. In the absence of any agreement to the contrary, the customer shall have all rights and title to any die, mold, or form in the possession of the molder.
(Source: P.A. 82-206.)

(765 ILCS 1055/4) (from Ch. 140, par. 204)
Sec. 4. If a customer does not claim possession from a molder of a die, mold, or form within three years following the last prior use thereof, all rights and title to any die, mold, or form may be transferred by operation of law to the molder for the purpose of destroying such die, mold, or form, consistent with this Section.
(Source: P.A. 82-206.)

(765 ILCS 1055/5) (from Ch. 140, par. 205)
Sec. 5. If a molder chooses to have all rights and title to any die, mold, or form transferred to the molder by operation of law, the molder shall send written notice by registered mail to the last known address of the chief executive officer of the customer indicating that the molder intends to terminate the customer's rights and title by having all rights and title transferred to the molder by operation of law pursuant to this Section.
(Source: P.A. 82-206.)

(765 ILCS 1055/6) (from Ch. 140, par. 206)
Sec. 6. If a customer does not claim possession of the particular die, mold, or form within 120 days following the date the notice was sent, or does not make other contractual arrangements with the molder for storage thereof, all rights and title of the customer shall transfer by operation of law to the molder. Thereafter, the molder must destroy the particular mold, die, or form as the molder's own property without any risk of liability to the customer, except that this Section shall not be construed in any manner to affect any right of the customer, under federal patent or copyright law or any state or federal law pertaining to unfair competition.
(Source: P.A. 82-206.)

(765 ILCS 1055/7) (from Ch. 140, par. 207)
Sec. 7. The three-year waiting period set forth in Section 4 shall apply retroactively in the case of dies, molds, and forms in the possession of a molder upon the effective date of this Act.
(Source: P.A. 82-206.)



765 ILCS 1060/ - Employee Patent Act.

(765 ILCS 1060/1) (from Ch. 140, par. 301)
Sec. 1. This Act shall be known and may be cited as the "Employee Patent Act".
(Source: P.A. 83-493.)

(765 ILCS 1060/2) (from Ch. 140, par. 302)
Sec. 2. Employee rights to inventions - conditions). (1) A provision in an employment agreement which provides that an employee shall assign or offer to assign any of the employee's rights in an invention to the employer does not apply to an invention for which no equipment, supplies, facilities, or trade secret information of the employer was used and which was developed entirely on the employee's own time, unless (a) the invention relates (i) to the business of the employer, or (ii) to the employer's actual or demonstrably anticipated research or development, or (b) the invention results from any work performed by the employee for the employer. Any provision which purports to apply to such an invention is to that extent against the public policy of this State and is to that extent void and unenforceable. The employee shall bear the burden of proof in establishing that his invention qualifies under this subsection.
(2) An employer shall not require a provision made void and unenforceable by subsection (1) of this Section as a condition of employment or continuing employment. This Act shall not preempt existing common law applicable to any shop rights of employers with respect to employees who have not signed an employment agreement.
(3) If an employment agreement entered into after January 1, 1984, contains a provision requiring the employee to assign any of the employee's rights in any invention to the employer, the employer must also, at the time the agreement is made, provide a written notification to the employee that the agreement does not apply to an invention for which no equipment, supplies, facility, or trade secret information of the employer was used and which was developed entirely on the employee's own time, unless (a) the invention relates (i) to the business of the employer, or (ii) to the employer's actual or demonstrably anticipated research or development, or (b) the invention results from any work performed by the employee for the employer.
(Source: P.A. 83-493.)

(765 ILCS 1060/3) (from Ch. 140, par. 303)
Sec. 3. This Act takes effect upon becoming a law.
(Source: P.A. 83-493.)



765 ILCS 1065/ - Illinois Trade Secrets Act.

(765 ILCS 1065/1) (from Ch. 140, par. 351)
Sec. 1. This Act shall be known as and may be cited as the "Illinois Trade Secrets Act".
(Source: P.A. 85-366.)

(765 ILCS 1065/2) (from Ch. 140, par. 352)
Sec. 2. As used in this Act, unless the context requires otherwise:
(a) "Improper means" includes theft, bribery, misrepresentation, breach or inducement of a breach of a confidential relationship or other duty to maintain secrecy or limit use, or espionage through electronic or other means. Reverse engineering or independent development shall not be considered improper means.
(b) "Misappropriation" means:
(1) acquisition of a trade secret of a person by another person who knows or has reason to know that the trade secret was acquired by improper means; or
(2) disclosure or use of a trade secret of a person without express or implied consent by another person who:
(A) used improper means to acquire knowledge of the trade secret; or
(B) at the time of disclosure or use, knew or had reason to know that knowledge of the trade secret was:
(I) derived from or through a person who utilized improper means to acquire it;
(II) acquired under circumstances giving rise to a duty to maintain its secrecy or limit its use; or
(III) derived from or through a person who owed a duty to the person seeking relief to maintain its secrecy or limit its use; or
(C) before a material change of position, knew or had reason to know that it was a trade secret and that knowledge of it had been acquired by accident or mistake.
(c) "Person" means a natural person, corporation, business trust, estate, trust, partnership, association, joint venture, government, governmental subdivision or agency, or any other for-profit or not-for-profit legal entity.
(d) "Trade secret" means information, including but not limited to, technical or non-technical data, a formula, pattern, compilation, program, device, method, technique, drawing, process, financial data, or list of actual or potential customers or suppliers, that:
(1) is sufficiently secret to derive economic value, actual or potential, from not being generally known to other persons who can obtain economic value from its disclosure or use; and
(2) is the subject of efforts that are reasonable under the circumstances to maintain its secrecy or confidentiality.
(Source: P.A. 85-366.)

(765 ILCS 1065/3) (from Ch. 140, par. 353)
Sec. 3. (a) Actual or threatened misappropriation may be enjoined. Upon application to the court, an injunction may be terminated when the trade secret has ceased to exist, provided that the injunction may be continued for an additional reasonable period of time in appropriate circumstances for reasons including, but not limited to an elimination of the commercial advantage that otherwise would be derived from the misappropriation, deterrence of willful and malicious misappropriation, or where the trade secret ceases to exist due to the fault of the enjoined party or others by improper means.
(b) If the court determines that it would be unreasonable to prohibit future use due to an overriding public interest, an injunction may condition future use upon payment of a reasonable royalty for no longer than the period of time the use could have been prohibited.
(c) In appropriate circumstances, affirmative acts to protect a trade secret may be compelled by a court order.
(Source: P.A. 85-366.)

(765 ILCS 1065/4) (from Ch. 140, par. 354)
Sec. 4. (a) In addition to the relief provided for by Section 3, a person is entitled to recover damages for misappropriation. Damages can include both the actual loss caused by misappropriation and the unjust enrichment caused by misappropriation that is not taken into account in computing actual loss. If neither damages nor unjust enrichment caused by the misappropriation are proved by a preponderance of the evidence, the court may award damages caused by misappropriation measured in terms of a reasonable royalty for a misappropriator's unauthorized disclosure or use of a trade secret.
(b) If willful and malicious misappropriation exists, the court may award exemplary damages in an amount not exceeding twice any award made under subsection (a).
(Source: P.A. 85-366.)

(765 ILCS 1065/5) (from Ch. 140, par. 355)
Sec. 5. If (i) a claim of misappropriation is made in bad faith, (ii) a motion to terminate an injunction is made or resisted in bad faith, or (iii) willful and malicious misappropriation exists, the court may award reasonable attorney's fees to the prevailing party.
(Source: P.A. 85-366.)

(765 ILCS 1065/6) (from Ch. 140, par. 356)
Sec. 6. In an action under this Act, a court shall preserve the secrecy of an alleged trade secret by reasonable means, which may include granting protective orders in connection with discovery proceedings, holding in-camera hearings, sealing the records of the action, and ordering any person involved in the litigation not to disclose an alleged trade secret without prior court approval.
(Source: P.A. 85-366.)

(765 ILCS 1065/7) (from Ch. 140, par. 357)
Sec. 7. An action for misappropriation must be brought within 5 years after the misappropriation is discovered or by the exercise of reasonable diligence should have been discovered. For the purposes of this Act, a continuing misappropriation constitutes a single claim.
(Source: P.A. 85-366.)

(765 ILCS 1065/8) (from Ch. 140, par. 358)
Sec. 8. (a) Except as provided in subsection (b), this Act is intended to displace conflicting tort, restitutionary, unfair competition, and other laws of this State providing civil remedies for misappropriation of a trade secret.
(b) This Act does not affect:
(1) contractual remedies, whether or not based upon misappropriation of a trade secret, provided however, that a contractual or other duty to maintain secrecy or limit use of a trade secret shall not be deemed to be void or unenforceable solely for lack of durational or geographical limitation on the duty;
(2) other civil remedies that are not based upon misappropriation of a trade secret;
(3) criminal remedies, whether or not based upon misappropriation of a trade secret; or
(4) the definition of a trade secret contained in any other Act of this State.
(Source: P.A. 85-366.)

(765 ILCS 1065/9) (from Ch. 140, par. 359)
Sec. 9. This Act takes effect on January 1, 1988, and does not apply to misappropriation occurring prior to its effective date.
(Source: P.A. 85-366.)



765 ILCS 1070/ - Unsealed Instrument Validation Act.

(765 ILCS 1070/0.01) (from Ch. 30, par. 153m)
Sec. 0.01. Short title. This Act may be cited as the Unsealed Instrument Validation Act.
(Source: P.A. 86-1324.)

(765 ILCS 1070/1) (from Ch. 30, par. 154)
Sec. 1. All conveyances, writings or other instruments, whether a deed, mortgage, trust deed, lease, power or letter of attorney, will, bond, contract, agreement, obligation or other instrument of whatsoever kind, nature or character, affecting or relating to the title to real or personal property within this State, or of any power, duty, right or trust thereof or therein, and also all instruments or writings of whatsoever nature, kind or character enforceable in this State, that may have been heretofore or that shall hereafter be executed without this State, by any party thereto, whether a resident of this State or not, to which a seal or scroll to the signature is not affixed, and where the usage or law of the State, district, territory, colony, republic, kingdom, empire, dominion, dependency or other place where such instrument is executed, in force at the time, dispenses with or does not require a seal or scroll to the signature of a party so executing the conveyance, instrument or writing, for its validity as such, are hereby validated, and shall be given the same force and effect as if a seal or scroll had been duly affixed to the signature thereto.
(Source: P.A. 90-655, eff. 7-30-98.)

(765 ILCS 1070/2) (from Ch. 30, par. 155)
Sec. 2. That the certificate of the Secretary of State, under his seal of office, or that of any court of record, certified to under the seal of the court, or that of any judge of any court of record (his official character being certified to), of the country or other place, outside of this State, where such conveyance, writing or other instrument shall have been executed, to the purport or effect that according to the usage or law of the land in force at the time (as the case may be), a seal or scroll to the signature of a party so executing the same, was dispensed with or not required for its validity, shall be deemed and taken as prima facie evidence thereof: Provided, that any other legal mode of proving that the seal or scroll to the signature was at the time there, by the usage or law, dispensed with or not required, may be resorted to in any place or court of this State where the question may arise.
(Source: Laws 1909, p. 145.)



765 ILCS 1075/ - Right of Publicity Act.

(765 ILCS 1075/1)
Sec. 1. Short title. This Act may be cited as the Right of Publicity Act.
(Source: P.A. 90-747, eff. 1-1-99.)

(765 ILCS 1075/5)
Sec. 5. Definitions. As used in this Act:
"Commercial purpose" means the public use or holding out of an individual's identity (i) on or in connection with the offering for sale or sale of a product, merchandise, goods, or services; (ii) for purposes of advertising or promoting products, merchandise, goods, or services; or (iii) for the purpose of fundraising.
"Identity" means any attribute of an individual that serves to identify that individual to an ordinary, reasonable viewer or listener, including but not limited to (i) name, (ii) signature, (iii) photograph, (iv) image, (v) likeness, or (vi) voice.
"Individual" means a living or deceased natural person, regardless of whether the identity of that individual has been used for a commercial purpose during the individual's lifetime.
"Juristic person" means a partnership, trust, estate, corporation, unincorporated association, or other organization capable of suing and being sued in a court of law.
"Name" means the actual name or other name by which an individual is known that is intended to identify that individual.
"Person" means a natural or juristic person.
"Work of Fine Art" means (i) a visual rendition including, but not limited to, a painting, drawing, sculpture, mosaic, videotape, or photograph; (ii) a work of calligraphy; (iii) a work of graphic art including, but not limited to, an etching, lithograph, serigraph, or offset print; (iv) a craft work in materials including, but not limited to, clay, textile, fiber, wood, metal, plastic, or glass; or (v) a work in mixed media including, but not limited to, a collage, assemblage, or work consisting of any combination of items (i) through (iv).
(Source: P.A. 90-747, eff. 1-1-99.)

(765 ILCS 1075/10)
Sec. 10. Recognition of right of publicity. The right to control and to choose whether and how to use an individual's identity for commercial purposes is recognized as each individual's right of publicity.
(Source: P.A. 90-747, eff. 1-1-99.)

(765 ILCS 1075/15)
Sec. 15. Transferability, descendability, and divisibility. The rights under this Act are property rights that are freely transferable in whole or in part to any person either by written transfer, including but not limited to wills and trusts, or by intestate succession only to an individual's spouse, parents, children, and grandchildren, except that the rights under this Act are not subject to levy or attachment and may not be the subject of a security interest. Nothing in this Section limits the ability of any party to levy, attach, or obtain a security interest in the proceeds of the rights under this Act or the proceeds of the exercise of those rights.
(Source: P.A. 90-747, eff. 1-1-99.)

(765 ILCS 1075/20)
Sec. 20. Enforcement of rights and remedies.
(a) The rights and remedies set forth in this Act may be exercised and enforced by:
(1) an individual or his or her authorized

representative;

(2) a person to whom the recognized rights have been

transferred by written transfer under Section 15 of this Act; or

(3) after the death of an individual who has not

transferred the recognized rights by written transfer under this Act, any person or persons who possesses an interest in those rights.

(b) Each person described in paragraph (3) of subsection (a) shall make a proportional accounting to, and shall act at all times in good faith with respect to, any other person in whom the rights being enforced have vested.
(Source: P.A. 90-747, eff. 1-1-99.)

(765 ILCS 1075/25)
Sec. 25. Termination of rights of deceased individual. The rights set forth in this Act terminate if:
(a) a deceased individual has not transferred his or her rights in writing under Section 15 of this Act; and
(b) the individual has no living spouse, parents, children, or grandchildren.
(Source: P.A. 90-747, eff. 1-1-99.)

(765 ILCS 1075/30)
Sec. 30. Limitations regarding use of an individual's identity.
(a) A person may not use an individual's identity for commercial purposes during the individual's lifetime without having obtained previous written consent from the appropriate person or persons specified in Section 20 of this Act or their authorized representative.
(b) If an individual's death occurs after the effective date of this Act, a person may not use that individual's identity for commercial purposes for 50 years after the date of the individual's death without having obtained previous written consent from the appropriate person or persons specified in Section 20 of this Act.
(Source: P.A. 90-747, eff. 1-1-99.)

(765 ILCS 1075/35)
Sec. 35. Applicability.
(a) This Act applies to acts or events that take place after the effective date of this Act.
(b) This Act does not apply to the following:
(1) use of an individual's identity in an attempt to

portray, describe, or impersonate that individual in a live performance, a single and original work of fine art, play, book, article, musical work, film, radio, television, or other audio, visual, or audio-visual work, provided that the performance, work, play, book, article, or film does not constitute in and of itself a commercial advertisement for a product, merchandise, goods, or services;

(2) use of an individual's identity for

non-commercial purposes, including any news, public affairs, or sports broadcast or account, or any political campaign;

(3) use of an individual's name in truthfully

identifying the person as the author of a particular work or program or the performer in a particular performance;

(4) promotional materials, advertisements, or

commercial announcements for a use described under paragraph (1), (2), or (3) of this subsection; or

(5) use of photographs, videotapes, and images by a

person, firm, or corporation practicing the profession of photography ("professional photographer") to exhibit in or about the professional photographer's place of business or portfolio, specimens of the professional photographer's work, unless the exhibition is continued by the professional photographer after written notice objecting to the exhibition has been given by the individual portrayed.

(Source: P.A. 90-747, eff. 1-1-99.)

(765 ILCS 1075/40)
Sec. 40. Violations; monetary relief.
(a) A person who violates Section 30 of this Act may be liable for either of the following, whichever is greater:
(1) actual damages, profits derived from the

unauthorized use, or both; or

(2) $1,000.
(b) Punitive damages may be awarded against a person found to have willfully violated Section 30 of this Act.
(Source: P.A. 90-747, eff. 1-1-99.)

(765 ILCS 1075/45)
Sec. 45. Establishment of profits. In establishing profits under paragraph (1) of subsection (a) of Section 40 of this Act:
(a) the plaintiff is required to prove the damages or gross revenue attributable to the unauthorized use; and
(b) the defendant is required to prove properly deductible expenses.
(Source: P.A. 90-747, eff. 1-1-99.)

(765 ILCS 1075/50)
Sec. 50. Injunctive relief. Upon a showing of cause as required by Article XI of the Code of Civil Procedure for the issuance of injunctive relief, the court may issue such temporary restraining orders, preliminary injunctions, and permanent injunctions as may be appropriate under this Act.
(Source: P.A. 90-747, eff. 1-1-99.)

(765 ILCS 1075/55)
Sec. 55. Attorney's fees; costs. The court may award to the prevailing party reasonable attorney's fees, costs, and expenses relating to an action under this Act.
(Source: P.A. 90-747, eff. 1-1-99.)

(765 ILCS 1075/60)
Sec. 60. Rights and remedies. The rights and remedies provided for in this Act are meant to supplant those available under the common law as of the effective date of this Act, but do not affect an individual's common law rights as they existed before the effective date of this Act. Except for the common law right of publicity, the rights and remedies provided under this Act are supplemental to any other rights and remedies provided by law including, but not limited to, the common law right of privacy.
(Source: P.A. 90-747, eff. 1-1-99.)






Chapter 770 - LIENS

770 ILCS 5/ - Attorneys Lien Act.

(770 ILCS 5/0.01) (from Ch. 13, par. 13.9)
Sec. 0.01. Short title. This Act may be cited as the Attorneys Lien Act.
(Source: P.A. 86-1324.)

(770 ILCS 5/1) (from Ch. 13, par. 14)
Sec. 1. Attorneys at law shall have a lien upon all claims, demands and causes of action, including all claims for unliquidated damages, which may be placed in their hands by their clients for suit or collection, or upon which suit or action has been instituted, for the amount of any fee which may have been agreed upon by and between such attorneys and their clients, or, in the absence of such agreement, for a reasonable fee, for the services of such suits, claims, demands or causes of action, plus costs and expenses. In the case of a claim, demand, or cause of action with respect to which the total amount of all liens under the Health Care Services Lien Act meets or exceeds 40% of the sum paid or due the injured person, the total amount of all liens under this Act shall not exceed 30% of the sum paid or due the injured person. All attorneys shall share proportionate amounts within this statutory limitation. If an appeal is taken by any party to a suit based on the claim or cause of action, however, the attorney's lien shall not be affected or limited by the provisions of this Act.
To enforce such lien, such attorneys shall serve notice in writing, which service may be made by registered or certified mail, upon the party against whom their clients may have such suits, claims or causes of action, claiming such lien and stating therein the interest they have in such suits, claims, demands or causes of action. Such lien shall attach to any verdict, judgment or order entered and to any money or property which may be recovered, on account of such suits, claims, demands or causes of action, from and after the time of service of the notice. On petition filed by such attorneys or their clients any court of competent jurisdiction shall, on not less than 5 days' notice to the adverse party, adjudicate the rights of the parties and enforce the lien.
(Source: P.A. 93-51, eff. 7-1-03.)



770 ILCS 15/ - Commercial Real Estate Broker Lien Act.

(770 ILCS 15/1) (from Ch. 82, par. 651)
Sec. 1. This Act may be cited as the Commercial Real Estate Broker Lien Act.
(Source: P.A. 87-779.)

(770 ILCS 15/5) (from Ch. 82, par. 655)
Sec. 5. Definitions. As used in this Act:
"Commercial real estate" means any real estate located in Illinois other than (i) real estate containing one to 6 residential units, (ii) real estate on which no buildings or structures are located, or (iii) real estate classified as farmland for assessment purposes under the Property Tax Code. Commercial real estate shall not include single family residential units such as condominiums, townhouses, or homes in a subdivision when sold, leased, or otherwise conveyed on a unit by unit basis even though these units may be part of a larger building or parcel of real estate containing more than 6 residential units.
"Real estate", "broker", and "employee" are defined as in the Real Estate License Act of 2000.
"Interest in commercial real estate" shall include, without limitation, any interest in a land trust as defined in Section 15-1205 of the Code of Civil Procedure.
(Source: P.A. 91-245, eff. 12-31-99.)

(770 ILCS 15/10) (from Ch. 82, par. 660)
Sec. 10. Broker's lien.
(a) Any broker shall have a lien, upon commercial real estate or any interest in that commercial real estate, in the amount that the broker is due:
(1) under a written instrument signed by the owner of

an interest in the commercial real estate or the owner's duly authorized agent;

(2) (blank); or
(3) under a written instrument signed by a

prospective buyer or prospective tenant or their respective duly authorized agent as to the purchase, lease, or other conveyance to the buyer or tenant of an interest in the commercial real estate.

The lien shall be available to the broker named in the instrument signed by the owner, buyer, or tenant and not to an employee or independent contractor of the broker.
(b) The lien under this Act shall attach to the commercial real estate, or any interest in the commercial real estate, upon:
(1) the broker being otherwise entitled to a fee or

commission under a written instrument signed by the owner, buyer, tenant, or their respective duly authorized agent, as applicable; and

(2) except as provided in subsection (c), (d), or (e)

the broker recording a notice of lien in the Recorder's Office, or the Office of the Registrar of Titles, of the county in which the commercial real estate is located prior to the actual conveyance or transfer of the commercial real estate against which the broker is claiming a lien. The lien shall attach as of the date of the recording of the notice of lien and does not relate back to the date of the written agreement.

(c) Except as provided in subsection (d), when payment to a broker is due in installments, a portion of which is due only after the conveyance or transfer of the commercial real estate, any claim for lien for those payments due after the transfer or conveyance may be recorded at any time subsequent to the transfer or conveyance of the commercial real estate and prior to the date on which the payment is due but shall only be effective as a lien against the commercial real estate to the extent monies are still owed to the transferor by the transferee. A single claim for lien recorded prior to transfer or conveyance of the commercial real estate claiming all monies due under an installment payment agreement shall not be valid or enforceable as it pertains to payments due after the transfer or conveyance. The lien shall attach as of the recording of the notice of lien and not relate back to the date of the written agreement.
(d) In the case of a lease the claim for lien must be recorded within 90 days after the tenant takes possession of the leased premises unless written notice of the intended signing of the lease is personally served on the broker entitled to claim a lien at least 10 days prior to the date of the intended signing of the lease in which case the claim for lien must be recorded before the date indicated for the signing of the lease in the notice served on the broker. The lien shall attach as of the recording of the notice of lien and not relate back to the date of the written agreement.
(e) If a broker has a written agreement with a prospective buyer or tenant as provided for in paragraph (3) of subsection (a) of this Section, then the lien shall attach upon the prospective buyer or tenant purchasing, leasing, or otherwise accepting a conveyance or transfer of the commercial real estate and the recording of a notice of lien by the broker in the Recorder's Office, or the Office of Registrar of Titles, of the county in which the real property, or any interest in the real property, is located within 90 days after the purchase, lease, or other conveyance or transfer to the buyer or tenant. The lien shall attach to the interest purchased or leased by the buyer or tenant as of the date of the recording of the notice of lien and does not relate back to the date of the written agreement.
(f) The broker shall within 10 days of recording its notice of lien mail a copy of the notice of lien to the owner of record of the commercial real estate by registered or certified mail, with return receipt requested, or personally served on the owner of record or his agent. If the lien is recorded within 10 days prior to closing, the broker is not required to mail or personally serve a copy of the notice of lien. Mailing of the copy of the notice of lien is effective if mailed to the address of the commercial real estate that is the subject of the notice of lien. Mailing of the copy of the notice of claim for lien is effective when deposited in the United States mailbox with postage prepaid. The broker's lien shall be unenforceable if mailing of the copy of the notice of lien recording does not occur at the time and in the manner required by this Act.
(g) A broker may bring suit to enforce a lien in the Circuit Court in the county where the property is located by filing a complaint and sworn affidavit that the lien has been recorded.
The person claiming a lien shall, unless the claim is based upon an option to purchase the commercial real estate, within 2 years after recording the lien, commence proceedings by filing a complaint. Failure to commence proceedings within 2 years after recording the lien shall extinguish the lien. No subsequent notice of lien may be given for the same claim nor may that claim be asserted in any proceedings under this Act.
A person claiming a lien based upon an option to purchase shall, within 6 months after the transfer or conveyance of the commercial real estate under the exercise of the option to purchase, commence proceedings by filing a complaint. Failure to commence proceedings within this time shall extinguish the lien. No subsequent notice of lien may be given for the same claim nor may that claim be asserted in any proceedings under this Act.
A complaint under this Section shall contain a brief statement of the contract or agreements on which the lien is founded, the date when the contract or agreement was made, a description of the services performed, the amount due and unpaid, a description of the property that is subject to the lien, and other facts necessary for a full understanding of the rights of the parties. The plaintiff shall make all interested parties, of whose interest the plaintiff is notified or has knowledge, defendants to the action, and shall issue summons and provide service as in other civil actions. When any defendant resides or has gone out of the State, or on inquiry cannot be found, or is concealed within this State so that process cannot be served on that defendant, the plaintiff shall cause a notice to be given to that defendant, or cause a copy of the complaint to be served upon that defendant, in the manner and upon the same conditions as in other civil actions. Failure of the plaintiff to provide proper summons or notice shall be grounds for judgment against the plaintiff with prejudice. All liens claimed under this Act shall be foreclosed as provided for in the Illinois Mortgage Foreclosure Law.
(h) The lien notice shall state the name of the claimant, the name of the owner, a description of the property upon which the lien is being claimed, the amount for which the lien is claimed, and the real estate license number of the broker. The notice of lien shall recite that the information contained in the notice is true and accurate to the knowledge of the signator. The notice of lien shall be signed by the broker or by a person authorized to sign on behalf of the broker and shall be verified.
(i) Whenever a claim for lien has been filed with the County Recorder or Registrar of Titles and a condition occurs that would preclude the broker from receiving compensation under the terms of the broker's written agreement, the broker shall provide to the owner of record, within 10 days following demand by the owner of record, a written release or satisfaction of the lien.
(j) Upon written demand of the owner, lienee, or other authorized agent, served on the person claiming the lien requiring suit to be commenced to enforce the lien or answer to be filed in a pending suit, a suit shall be commenced or answer filed within 30 days thereafter, or the lien shall be extinguished. Service may be by registered or certified mail, return receipt requested, or by personal service.
(k) Whenever a claim for lien has been filed with the County Recorder or Registrar of Titles and is paid, or where there is failure to institute a suit to enforce the lien within the time provided by this Act, the broker shall acknowledge satisfaction or release of the lien, in writing, on written demand of the owner within 5 days after payment or expiration of the time in which to file the lien.
(l) The cost of proceedings asserting or defending a broker's claim of lien, including reasonable attorneys' fees, costs, and prejudgment interests due to the prevailing party shall be borne by the nonprevailing party or parties. When more than one party is responsible for costs, fees, and prejudgment interests, the costs, fees, and prejudgment interests shall be equitably apportioned by the court among those responsible parties.
(Source: P.A. 90-338, eff. 8-8-97; 91-357, eff. 7-29-99.)

(770 ILCS 15/15) (from Ch. 82, par. 665)
Sec. 15. Priority. Prior recorded liens and mortgages shall have priority over a broker's lien. A prior recorded lien shall include, without limitation, (i) a valid mechanic's lien claim that is recorded subsequent to the broker's notice of lien but which relates back to a date prior to the recording date of the broker's notice of lien; and (ii) prior recorded liens securing revolving credit and future advances of construction loans as described in Section 15-1302 of the Code of Civil Procedure.
(Source: P.A. 87-779; 88-354.)

(770 ILCS 15/20) (from Ch. 82, par. 670)
Sec. 20. Escrow of disputed amounts. Except as otherwise provided in this Section, whenever a claim for lien has been filed with the County Recorder or Registrar of Titles that would prevent the closing of a transaction or conveyance, an escrow account shall be established from the proceeds from the transaction or conveyance in an amount sufficient to release the claim for lien. The requirement to establish an escrow account, as provided for in this Section, shall not be cause for any party to refuse to close the transaction. These monies shall be held in escrow until the parties' rights to the escrowed monies have been determined by written agreement of the parties, a court of law, or other process as may be agreed to by the parties. Upon funds in the amount of the claimed lien being escrowed, a release of the claim for lien shall be provided by the broker claiming the lien. The parties are not required to follow this escrow procedure if alternative procedures which would allow the transaction to close are available and are acceptable to the transferee in the transaction. If the proceeds from the transaction are insufficient to release all liens claimed against the commercial real estate, including the broker's lien, then the parties are not required to follow this escrow procedure in the Section.
(Source: P.A. 87-779.)



770 ILCS 23/ - Health Care Services Lien Act.

(770 ILCS 23/1)
Sec. 1. Short title. This Act may be cited as the Health Care Services Lien Act.
(Source: P.A. 93-51, eff. 7-1-03.)

(770 ILCS 23/5)
Sec. 5. Definitions. In this Act:
"Health care professional" means any individual in any of the following license categories: licensed physician, licensed dentist, licensed optometrist, licensed naprapath, licensed clinical psychologist, or licensed physical therapist.
"Health care provider" means any entity in any of the following license categories: licensed hospital, licensed home health agency, licensed ambulatory surgical treatment center, licensed long-term care facilities, or licensed emergency medical services personnel.
This amendatory Act of the 94th General Assembly applies to causes of action accruing on or after its effective date.
(Source: P.A. 93-51, eff. 7-1-03; 94-403, eff. 1-1-06.)

(770 ILCS 23/10)
Sec. 10. Lien created; limitation.
(a) Every health care professional and health care provider that renders any service in the treatment, care, or maintenance of an injured person, except services rendered under the provisions of the Workers' Compensation Act or the Workers' Occupational Diseases Act, shall have a lien upon all claims and causes of action of the injured person for the amount of the health care professional's or health care provider's reasonable charges up to the date of payment of damages to the injured person. The total amount of all liens under this Act, however, shall not exceed 40% of the verdict, judgment, award, settlement, or compromise secured by or on behalf of the injured person on his or her claim or right of action.
(b) The lien shall include a written notice containing the name and address of the injured person, the date of the injury, the name and address of the health care professional or health care provider, and the name of the party alleged to be liable to make compensation to the injured person for the injuries received. The lien notice shall be served on both the injured person and the party against whom the claim or right of action exists. Notwithstanding any other provision of this Act, payment in good faith to any person other than the healthcare professional or healthcare provider claiming or asserting such lien prior to the service of such notice of lien shall, to the extent of the payment so made, bar or prevent the creation of an enforceable lien. Service shall be made by registered or certified mail or in person.
(c) All health care professionals and health care providers holding liens under this Act with respect to a particular injured person shall share proportionate amounts within the statutory limitation set forth in subsection (a). The statutory limitations under this Section may be waived or otherwise reduced only by the lienholder. No individual licensed category of health care professional (such as physicians) or health care provider (such as hospitals) as set forth in Section 5, however, may receive more than one-third of the verdict, judgment, award, settlement, or compromise secured by or on behalf of the injured person on his or her claim or right of action. If the total amount of all liens under this Act meets or exceeds 40% of the verdict, judgment, award, settlement, or compromise, then:
(1) all the liens of health care professionals shall

not exceed 20% of the verdict, judgment, award, settlement, or compromise; and

(2) all the liens of health care providers shall not

exceed 20% of the verdict, judgment, award, settlement, or compromise;

provided, however, that health care services liens shall be satisfied to the extent possible for all health care professionals and health care providers by reallocating the amount unused within the aggregate total limitation of 40% for all health care services liens under this Act; and provided further that the amounts of liens under paragraphs (1) and (2) are subject to the one-third limitation under this subsection.
If the total amount of all liens under this Act meets or exceeds 40% of the verdict, judgment, award, settlement, or compromise, the total amount of all the liens of attorneys under the Attorneys Lien Act shall not exceed 30% of the verdict, judgment, award, settlement, or compromise. If an appeal is taken by any party to a suit based on the claim or cause of action, however, the attorney's lien shall not be affected or limited by the provisions of this Act.
(d) If services furnished by health care professionals and health care providers are billed at one all-inclusive rate, the total reasonable charges for those services shall be reasonably allocated among the health care professionals and health care providers and treated as separate liens for purposes of this Act, including the filing of separate lien notices. For services provided under an all-inclusive rate, the liens of health care professionals and health care providers may be asserted by the entity that bills the all-inclusive rate.
(e) Payments under the liens shall be made directly to the health care professionals and health care providers. For services provided under an all-inclusive rate, payments under liens shall be made directly to the entity that bills the all-inclusive rate.
(Source: P.A. 93-51, eff. 7-1-03.)

(770 ILCS 23/15)
Sec. 15. Notice of judgment or award. A judgment, award, settlement, or compromise secured by or on behalf of an injured person may not be satisfied without the injured person or his or her authorized representative first giving notice of the judgment, award, settlement, or compromise to the health care professional or health care provider that rendered a service in the treatment, care, or maintenance of the injured person and that has served a lien notice pursuant to subsection (b) of Section 10. The notice shall be in writing and served upon the lien holder or, in the case of a lien holder operated entirely by a unit of local government, upon the individual or entity authorized to receive service under Section 2-211 of the Code of Civil Procedure.
(Source: P.A. 93-51, eff. 7-1-03.)

(770 ILCS 23/20)
Sec. 20. Items to which lien attaches. The lien of a health care professional or health care provider under this Act shall, from and after the time of the service of the lien notice, attach to any verdict, judgment, award, settlement, or compromise secured by or on behalf of the injured person. If the verdict, judgment, award, settlement, or compromise is to be paid over time by means of an annuity or otherwise, any lien under this Act shall be satisfied by the party obligated to compensate the injured person to the fullest extent permitted by Section 10 before the establishment of the annuity or other extended payment mechanism.
(Source: P.A. 93-51, eff. 7-1-03.)

(770 ILCS 23/25)
Sec. 25. Examination of health care records.
(a) Upon written request by medical authorization signed by the patient or the patient's representative, or by subpoena, any party to a pending court action against whom a claim is asserted for damages resulting from injuries shall be permitted to examine the records of any health care professional or health care provider concerning the health care professional's or health care provider's treatment, care, or maintenance of the injured person. Within 20 days after receiving a written request by medical authorization signed by the patient or the patient's representative, or by subpoena, a health care professional or health care provider claiming a lien under this Act must furnish to the requesting party, or file with the clerk of the court in which the action is pending, all of the following:
(1) A written statement of the nature and extent of

the injuries sustained by the injured person.

(2) A written statement of the nature and extent of

the treatment, care, or maintenance given to or furnished for the injured person by the health care professional or health care provider.

(3) A written statement of the history, if any, as

given by the injured person, insofar as shown by the health care records, as to the manner in which the injuries were received.

(b) If a health care professional or health care provider fails or refuses to give or file a written statement in conformity with and as required by subsection (a) after being so requested in writing in conformity with subsection (a), the lien of that health care professional or health care provider under this Act shall immediately become null and void.
(Source: P.A. 93-51, eff. 7-1-03.)

(770 ILCS 23/30)
Sec. 30. Adjudication of rights. On petition filed by the injured person or the health care professional or health care provider and on the petitioner's written notice to all interested adverse parties, the circuit court shall adjudicate the rights of all interested parties and enforce their liens. A lien created under the Crime Victims Compensation Act may be reduced only by the Court of Claims.
A petition filed under this Section may be served upon the interested adverse parties by personal service, substitute service, or registered or certified mail.
(Source: P.A. 97-817, eff. 1-1-13; 97-1042, eff. 1-1-13; 98-463, eff. 8-16-13.)

(770 ILCS 23/35)
Sec. 35. Liens created under prior law. A lien validly created under the Clinical Psychologists Lien Act, the Dentists Lien Act, the Emergency Medical Services Personnel Lien Act, Home Health Agency Lien Act, the Hospital Lien Act, the Optometrists Lien Act, the Physical Therapist Lien Act, or the Physicians Lien Act remains in full force and effect on and after July 1, 2003. Such a lien shall be enforceable according to, and otherwise governed by, the provisions of the Act or Code under which it was created, as those provisions existed on June 30, 2003.
(Source: P.A. 93-51, eff. 7-1-03.)

(770 ILCS 23/40)
Sec. 40. Attorney's lien. Nothing in this Act shall affect the priority of any attorney's lien under the Attorneys Lien Act.
(Source: P.A. 93-51, eff. 7-1-03.)

(770 ILCS 23/45)
Sec. 45. Amounts not recovered under lien. Nothing in this Act shall be construed as limiting the right of a health care professional or health care provider, or attorney, to pursue collection, through all available means, of its reasonable charges for the services it furnishes to an injured person. Notwithstanding any other provision of law, a lien holder may seek payment of the amount of its reasonable charges that remain not paid after the satisfaction of its lien under this Act.
(Source: P.A. 93-51, eff. 7-1-03.)

(770 ILCS 23/50)
Sec. 50. Subrogation claims. If a subrogation claim or other right of reimbursement claim that arises out of the payment of medical expenses or other benefits exists with respect to a claim for personal injury or death, and the personal injury or death estate claimant's recovery is diminished:
(1) by comparative fault; or
(2) by reason of the uncollectibility of the full

value of the claim for personal injury or death resulting from limited liability insurance;

the subrogation claim or other right of reimbursement claim shall be diminished in the same proportion as the personal injury or death estate claimant's recovery is diminished. Unless otherwise agreed by the interested parties, the amount of comparative fault and the full value of the claim shall be determined by the court having jurisdiction over the matter.
After reduction of the subrogation claim or other right of reimbursement claim due to either comparative fault or limited liability insurance, or both, the party asserting the subrogation claim or other right of reimbursement claim shall bear a pro rata share of the personal injury or death estate claimant's attorneys fees and litigation expenses. This Section 50 does not apply to any holder of a lien under the Workers' Compensation Act, the Workers' Occupational Diseases Act, or this Act including, but not limited to, licensed long-term care facilities, physicians, and hospitals, or to claims made to recoup uninsured payments pursuant to Section 143a of the Illinois Insurance Code or underinsured payments pursuant to Section 143a-2 of the Illinois Insurance Code. A subrogation claim or other right of reimbursement claim may be adjudicated even when a lien has not been filed regarding such claim.
(Source: P.A. 97-1042, eff. 1-1-13.)

(770 ILCS 23/900)
Sec. 900. (Amendatory provisions; text omitted).
(Source: P.A. 93-51, eff. 7-1-03; text omitted.)

(770 ILCS 23/905)
Sec. 905. The Clinical Psychologists Lien Act is repealed.
(Source: P.A. 93-51, eff. 7-1-03.)

(770 ILCS 23/910)
Sec. 910. The Dentists Lien Act is repealed.
(Source: P.A. 93-51, eff. 7-1-03.)

(770 ILCS 23/915)
Sec. 915. The Emergency Medical Services Personnel Lien Act is repealed.
(Source: P.A. 93-51, eff. 7-1-03.)

(770 ILCS 23/920)
Sec. 920. The Home Health Agency Lien Act is repealed.
(Source: P.A. 93-51, eff. 7-1-03.)

(770 ILCS 23/925)
Sec. 925. The Hospital Lien Act is repealed.
(Source: P.A. 93-51, eff. 7-1-03.)

(770 ILCS 23/930)
Sec. 930. The Optometrists Lien Act is repealed.
(Source: P.A. 93-51, eff. 7-1-03.)

(770 ILCS 23/935)
Sec. 935. The Physical Therapist Lien Act is repealed.
(Source: P.A. 93-51, eff. 7-1-03.)

(770 ILCS 23/940)
Sec. 940. The Physicians Lien Act is repealed.
(Source: P.A. 93-51, eff. 7-1-03.)

(770 ILCS 23/945)
Sec. 945. If and only if the provisions of House Bill 1205 of the 93rd General Assembly creating the Naprapathic Lien Act become law, the Naprapathic Lien Act is repealed.
(Source: P.A. 93-51, eff. 7-1-03.)

(770 ILCS 23/999)
Sec. 999. Effective date. This Act takes effect on July 1, 2003.
(Source: P.A. 93-51, eff. 7-1-03.)



770 ILCS 30/ - Horseshoers Lien Act.

(770 ILCS 30/0.01) (from Ch. 82, par. 200)
Sec. 0.01. Short title. This Act may be cited as the Horseshoers Lien Act.
(Source: P.A. 86-1324.)

(770 ILCS 30/1) (from Ch. 82, par. 201)
Sec. 1. Every person who, at the request of the owner or his authorized agent, shall shoe or cause to be shod by his employees any horse, mule, ox or other animal shall have a lien upon the animal shod for his reasonable charge for shoeing the same, and each lien conferred by this Act shall take precedence of all other liens or claims thereon not duly recorded prior to recording claim of lien as hereinafter provided; but such lien shall not attach where the property has changed ownership prior to the filing of such lien.
(Source: P.A. 91-357, eff. 7-29-99.)

(770 ILCS 30/2) (from Ch. 82, par. 202)
Sec. 2. Any person desiring to secure the benefits of this Act shall within 6 months after the shoeing of such horse, mule, ox or other animal, file with the recorder in the county in which such animal is, a claim for lien in writing and under oath, setting forth therein his intention to claim a lien upon such animal for his charges, for shoeing the same.
(Source: P.A. 83-358.)

(770 ILCS 30/3) (from Ch. 82, par. 203)
Sec. 3. Such claim for lien shall state the name and residence of the person claiming the lien, the name of the owner, or reputed owner, of the animal sought to be charged with the lien and a description sufficient for identification of the animal upon which the lien is claimed and the amount due the claimant as near as may be over and above all legal setoffs. The claim for lien filed with the recorder, under the foregoing sections, shall expire and become void and of no effect, if an action is not brought to foreclose the same within 3 days after filing claim therefor.
(Source: P.A. 83-358.)

(770 ILCS 30/4) (from Ch. 82, par. 204)
Sec. 4. It shall be the duty of the recorder upon presentation to him, of any such claim for lien to file the same in his office, in the same manner as provided by law for the filing and recording of deeds or other written instruments and he shall be entitled to charge and receive from the person filing such claim for a lien, a like fee.
(Source: P.A. 83-358.)

(770 ILCS 30/5) (from Ch. 82, par. 205)
Sec. 5. The original or a copy of such claim for lien filed as aforesaid, certified by the recorder, shall be received in evidence, in any proceeding taken to foreclose the lien herein provided for but only of the fact that such claim for lien was received and filed according to the endorsement of the recorder thereon and of no other fact.
(Source: P.A. 83-358.)

(770 ILCS 30/6) (from Ch. 82, par. 206)
Sec. 6.
The person claiming such lien may commence suit to foreclose the same by filing a complaint in the circuit court for the county in which the animal shod may be found. Such suit shall be against the person liable for the payment of the charges made by the claimant for the services rendered.
(Source: P.A. 77-967.)

(770 ILCS 30/7) (from Ch. 82, par. 207)
Sec. 7.
If such summons be returned personally served upon the defendant, the same proceedings shall thereupon be had in all respects as in other suits in which there is a personal service of process, and judgment shall be rendered in such suit in like manner.
(Source: P.A. 77-967.)

(770 ILCS 30/8) (from Ch. 82, par. 208)
Sec. 8. If the officer returns such summons that the defendant cannot be found in his county, the same proceedings shall thereupon be had in all respects as near as may be, as in suits commenced by attachment in which there is not a personal service of process upon the defendant, and judgment shall be rendered in such suit in like manner.
(Source: Laws 1907, p. 375.)

(770 ILCS 30/9) (from Ch. 82, par. 209)
Sec. 9. If the plaintiff recovers judgment in such action, enforcement shall be had thereon in the same manner and with the like effect as upon judgments entered in actions commenced by attachment, and the horse, mule, ox or other animal upon which the plaintiff holds such lien shall not be exempt from enforcement, but may be sold to satisfy such judgment in the manner hereinafter provided.
(Source: P.A. 84-546.)

(770 ILCS 30/10) (from Ch. 82, par. 210)
Sec. 10. In all actions prosecuted under the provisions of this act, the court or jury, who shall try the same, or make an assessment of damages therein, shall in addition to finding the sum due to the plaintiff, also find that the same is due for the cost of shoeing the horse, mule, ox or other animal described in plaintiff's claim for lien and is a lien upon the same: Provided, however, that if the court or jury shall find the amount due the plaintiff is not a lien upon the property described in the plaintiff's claim for lien, the plaintiff's action shall not be dismissed thereby if personal service of summons has been had upon the defendant, but the plaintiff shall be entitled to judgment as in other civil actions, but in such case, said plaintiff shall not recover or tax any costs other than those allowed and taxable in such case; and in those cases where the amount due is found to be a lien upon the property mentioned in plaintiff's claim for lien, the finding or verdict may be in the following form: "The court or jurors as the case may be, say that there is due to the plaintiff, the sum of $.... from the defendant and that the same is due for his reasonable charges for shoeing the animal mentioned in plaintiff's claim for lien and that the plaintiff has a lien upon said animal for said amount," and in such case the fee paid by the claimant to the recorder for filing his claim for lien shall be taxed as part of the costs of the suit.
(Source: P.A. 83-358.)

(770 ILCS 30/11) (from Ch. 82, par. 211)
Sec. 11. When the lien is perfected as above provided, the horse, mule, ox or other animal, as above provided, shall be sold to satisfy the lien as follows: The court shall in the judgment specify the time and place at which such animal shall be sold to satisfy the judgment. All such sales shall be for cash at public sale to the highest bidder and shall take place not less than 3 nor more than 5 days after the entry of the judgment and shall be made by a sheriff or deputy sheriff of the county in which the sale takes place. The officer making the sale shall advertise the time and place of such sale together with the correct description of the animal to be sold by posting written or printed notices of such sale at 3 of the most public places of the township, city or village where such animal is found. The officer making such sale shall forthwith file in the court where the judgment was entered a written statement of the amount realized from such sale and all proper items of expense in connection therewith and shall then pay from the proceeds of such sale, in the order named to the parties entitled to receive the same, all sheriff or deputy sheriff fees, all court costs taxed in the action, the amount of the judgment recovered by the plaintiff or claimant and the surplus, if any, which shall be paid to the defendant in the action or to his or her legal representative.
(Source: P.A. 83-1362.)

(770 ILCS 30/12) (from Ch. 82, par. 212)
Sec. 12. All sales of animals under this act shall be made subject to redemption by the owner of such animals of his legal representatives, such redemption to be made by paying to the officer making the sale, or to the court ordering the sale, the amount of the judgment and costs taxed in the proceeding including all court and sheriffs' fees and costs of sale with 5 percent interest on the judgment from date of sale to date of redemption. No redemption shall be made after the expiration of 90 days from the date of sale of the animal sought to be redeemed.
(Source: Laws 1967, p. 3901.)



770 ILCS 40/ - Innkeepers Lien Act.

(770 ILCS 40/0.01) (from Ch. 82, par. 56.9)
Sec. 0.01. Short title. This Act may be cited as the Innkeepers Lien Act.
(Source: P.A. 86-1324.)

(770 ILCS 40/48) (from Ch. 82, par. 57)
Sec. 48. Hotel, inn and boarding house keepers shall have a lien upon the baggage and other valuables of their guests or boarders brought into such hotel, inn or boarding house by such guests or boarders, for the proper charges due from such guests or boarders for their accommodations, board and lodgings and such extras as are furnished at their request.
(Source: R.S. 1874, p. 665.)

(770 ILCS 40/49) (from Ch. 82, par. 58)
Sec. 49. Stable keepers.
(a) As used in this Section:
"Boarding or stabling agreement" means any agreement,

written or oral, that establishes or modifies the terms, conditions, rules, or any other provisions concerning the boarding or stabling of a horse.

"Horse owner" or "owner" means a person who owns a

horse or the person's agent, successor, or assign.

"Keeping", "boarding", or "stabling" means boarding

and training services at a stable provided at the horse owner's request including but not limited to: services under a written boarding or stabling agreement; services provided in response to a written request by the horse owner; administering the horse owner's requested supplements or medications to the horse; trailering the horse to a designated location; and assistance in conjunction with veterinary, breeding, farrier, chiropractic, dental, or other professional services for a horse.

"Last known address" means that address provided by

the horse owner in the latest boarding or stabling agreement or any other writing, or the address provided by the horse owner in a subsequent written notice of a change of address.

"Personal property left on the premises" means any

carriage, harness, tack, equipment, supplements, medications, or other personal property stored by the owner at the stable or boarding facility.

"Stable" or "horse boarding facility" means any real

property used for the purpose of stabling, boarding, or keeping a horse.

"Stable keeper" or "keeper" means the owner,

operator, lessor, or sublessor of a stable or horse boarding facility, or his, her, or its agent, or any other person or entity authorized by him, her, or it to manage the horse boarding facility or to receive rent from a horse owner under a boarding or stabling agreement.

(b) Stable keepers shall have a lien upon the horses, carriages, harness, tack and equipment, and any other personal property stored by the owner at the stable or boarding facility in the amount of the proper charges due for the keeping thereof and expenses bestowed thereon at the request of the owner, or the person having the possession thereof, plus other charges, present or future, in relation to the horse boarded, plus all fees and expenses, including legal fees, incurred by the keeper to enforce the lien, whether by public or private sale, to the extent permitted under this Section.
(c) The lien provided under this Section is a possessory lien which entitles the keeper to restrict the subject horse's movement from the keeper's facility, except for emergency veterinary care. Local law enforcement authorities notified of the keeper's right to a possessory lien on the horse shall have the authority, without a court order, to restrict the removal of the horse from the keeper's facility despite the horse owner's request or demand, until the keeper confirms to the local law enforcement authorities that the lien has been satisfied. Evidence of a possessory lien that constitutes notice to law enforcement authorities includes, but is not limited to, a written boarding agreement signed by the horse owner acknowledging that the keeper shall have an automatic lien on the horse for the amount owed or the unpaid invoices for the keeping of the horse and fees and expenses, including attorney's fees, incurred in connection with the enforcement of the lien.
(d) Enforcement of the lien must be by public sale of the horse or any personal property left on the premises, unless the written boarding agreement provides a clear authorization that the horse and any personal property left on the premises may be sold through a private sale or provides a clear authorization that the keeper may take ownership of the horse and any personal property left on the premises to satisfy the lien.
(e) Prior to enforcement of the lien through a public or private sale, the keeper must make a written demand for payment from the owner of the horse and include notice that the horse and any personal property left on the premises will be sold at a date certain not less than 30 days after service of the demand for payment if payment of all amounts due is not made by the day set for the sale.
(f) In the event of enforcement of the lien through a public sale, the sale shall be conducted by the local sheriff or other authorized individual, at which cash shall be paid by the highest bidder. The date, time, and place of the sale shall be advertised by posting a written notice of the sale at 3 of the most public places in the township or municipality where the horse is boarded or if the horse is not boarded in a township or municipality, by posting a written notice of the sale at 3 of the most public places in the county. The posting may be done at any time, but shall not be done less than 21 days before the sale. Alternatively, the sale may be advertised by placing a sale notice stating the date, time, and place of the sale for 3 consecutive weeks in a weekly or daily newspaper of general circulation distributed in the township or municipality where the horse is boarded. After the amount due for keeping the horse and any unpaid invoices and any and all fees and costs incurred in connection with the enforcement of the lien, including, but not limited to, the auctioneer and sheriff's fees, advertising costs, and any legal fees and costs are paid, the balance shall be paid to the owner. At the time that the surplus funds are received by the horse owner, the ownership papers to the horse shall be forwarded by the horse owner to the public sale buyer within 7 days after the horse owner's receipt of the surplus funds. In the event the horse owner cannot be found after reasonable attempts to locate the owner have been made, any surplus funds shall be paid to the keeper's chosen equine rescue, rehabilitation, or retirement facility or organization. At the time of the sale conducted pursuant to this Section, the sheriff or other authorized person conducting the sale shall, upon payment of the sale price, provide a public sale certificate of purchase of the horse to the highest bidder showing that the highest bidder is the new legal owner of the horse. As of the time of the delivery of the public sale certificate of purchase, the original horse owner shall have no claim of right, title, or interest in the horse.
(g) In the event of enforcement of the lien through a private sale pursuant to the terms of this Section, written notice shall be considered satisfactory under this Section when sent at least 3 weeks prior to the date of any private sale to the horse owner's last known mailing address by first class certified or registered mail or by e-mail or facsimile. At the time of the private sale conducted pursuant to the requirements of this subsection, the keeper shall, upon payment of the sale price, provide a private sale certificate for the horse to the buyer certifying that the requirements of this subsection were met and that the buyer is the legal owner of the horse. As of the time of the delivery of the private sale certificate, the original horse owner shall have no claim of right, title, or interest in the horse. The application of the sale proceeds shall be as provided in subsection (f).
(h) In the event of enforcement of the lien through the keeper obtaining ownership of the horse and any personal property left on the premises, the keeper shall provide a demand for payment to the owner pursuant to subsection (e) and shall include an appraisal of the value of the horse and any personal property left on the premises showing that the value of the horse and the personal property left on the premises is at least equal to the amount due and owing to the keeper.
(i) A lien created pursuant to this Section attaches as of the date the horse is brought to the stable and shall be superior to any other lien or security interest except for a statutory lien or security interest which is perfected through a proper filing pursuant to Article 9 of the Uniform Commercial Code prior to the beginning of the boarding.
(Source: P.A. 97-569, eff. 1-1-12.)

(770 ILCS 40/50) (from Ch. 82, par. 59)
Sec. 50. Agisters and persons keeping, yarding, feeding or pasturing domestic animals, shall have a lien upon the animals agistered, kept, yarded or fed, for the proper charges due for the agisting, keeping, yarding or feeding thereof.
(Source: R.S. 1874, p. 665.)

(770 ILCS 40/50a) (from Ch. 82, par. 59a)
Sec. 50a. Every person who, as owner or lessee of any threshing machine, clover huller, corn sheller or hay baler, threshes grain or seed, hulls clover, shells corn or presses hay or straw at the request of the owner, reputed owner, authorized agent of the owner or lawful possessor of such crops shall have a lien upon such crops, beginning at the date of the commencement of such threshing, hulling, shelling or baling, for the agreed contract price of the job, or, in the absence of a contract price, for the reasonable value of the services or labor furnished. Such lien shall run for a period of (8) eight months after the completion of such services or labor notwithstanding the fact that the possession of the crops has been surrendered to its owner or lawful possessor, provided that such lien shall not be valid and enforceable against a purchaser of said crops from the owner or lawful possessor thereof unless the lien holder shall, previous to or at the time of making final settlement for such crops by such purchaser, serve upon such purchaser a notice in writing of the existence of such lien.
(Source: Laws 1931, p. 667.)



770 ILCS 45/ - Labor and Storage Lien Act.

(770 ILCS 45/0.01) (from Ch. 82, par. 39.9)
Sec. 0.01. Short title. This Act may be cited as the Labor and Storage Lien Act.
(Source: P.A. 86-1324.)

(770 ILCS 45/1) (from Ch. 82, par. 40)
Sec. 1. Every person, firm or corporation who has expended labor, skill or materials upon any chattel, or has furnished storage for said chattel, at the request of its owner, reputed owner, or authorized agent of the owner, or lawful possessor thereof, shall have a lien upon such chattel beginning on the date of the commencement of such expenditure of labor, skill and materials or of such storage for the contract price for all such expenditure of labor, skill or materials, or for all such storage, or in the absence of such contract price, for the reasonable worth of such expenditure of labor, skill and materials, or of such storage, for a period of one year from and after the completion of such expenditure of labor, skill or materials, or of such storage, notwithstanding the fact that the possession of such chattel has been surrendered to the owner, or lawful possessor thereof.
(Source: Laws 1921, p. 508.)

(770 ILCS 45/1.5)
Sec. 1.5. Storage fees; notice to lienholder of record.
(a) Any person, firm, or private corporation seeking to impose fees in connection with the furnishing of storage for a vehicle in the person's, firm's, or corporation's possession must provide written notice, by certified mail, return receipt requested, to the lienholder of record prior to the assessment and accrual of such fees, regardless of whether it enforces a lien under this Act. The notice shall be effective upon mailing and include the rate at which fees will be incurred, and shall provide the lienholder with an opportunity to inspect the vehicle on the premises where the vehicle is stored within 2 business days of the lienholder's request. For impounded vehicles, the date on which the assessment and accrual of storage fees may commence is the date of the impoundment of the vehicle, subject to any applicable limitations set forth by a municipality authorizing the vehicle removal, if the notification required under this Section is sent to the lienholder of record within 2 business days. Payment of the storage fees by the lienholder may be made in cash or by cashier's check, certified check, debit card, credit card, or wire transfer, at the option of the lienholder taking possession of the vehicle. The person, firm, or private corporation seeking to impose storage fees shall furnish a copy of the certified mail receipt to the lienholder upon request.
(b) The notification requirements in subsection (a) of this Section apply in addition to any lienholder notice requirements under the Illinois Vehicle Code relating to the removal or towing of an abandoned, lost, stolen, or unclaimed vehicle. If a person, firm, or private corporation fails to comply with the notification requirements set forth in subsection (a) of this Section, storage fees shall not be assessed and collected and the lienholder shall be entitled to injunctive relief for possession of the vehicle without the payment of any storage fees.
(c) If the notification required under subsection (a) was not sent and a lienholder discovers its collateral is in the possession of a person, firm, or private corporation by means other than the notification required in subsection (a) of this Section, the lienholder is entitled to recover any storage fees paid to the person, firm, or private corporation to reclaim possession of its collateral.
(d) An action under this Section may be brought by the lienholder against the person, firm, or private corporation in the circuit court.
(e) Notwithstanding any provision to the contrary in this Act or the Illinois Vehicle Code, a person, firm, or private corporation seeking to impose storage fees for a vehicle in its possession may not foreclose or otherwise enforce its lien under this Act unless it first complies with the lienholder notification requirements set forth in subsection (a) of this Section.
(f) If the vehicle that is incurring storage fees is registered in a state other than Illinois, the assessment and accrual of storage fees may commence on the date that the request for lienholder information is filed with the applicable administrative agency or office in that state by the person, firm, or private corporation seeking to impose fees, if the following conditions are met: (i) the person, firm, or private corporation furnishes the lienholder with a copy or proof of filing of the request for lienholder information; (ii) the person, firm, or private corporation provides to the lienholder of record the notification required by this Section within one business day after receiving the requested lienholder information; and (iii) the assessment of storage fees complies with any applicable limitations set forth by a municipality authorizing the vehicle removal.
(g) This Section does not apply to a municipality with 1,000,000 or more inhabitants that is seeking to impose storage fees for a vehicle in its possession.
(Source: P.A. 99-759, eff. 8-12-16; 100-311, eff. 11-23-17.)

(770 ILCS 45/2) (from Ch. 82, par. 41)
Sec. 2. Such lien shall cease at the expiration of 60 days from the date of the delivery of such chattel to the owner thereof, or his duly authorized agent, unless the lien claimant shall within 60 days, file in the office of the recorder of the county in which the labor, skill and materials were expended on such chattel, or storage furnished for such chattel, a lien notice, which notice shall state the name of the claimant, the name of the owner or reputed owner, a description of the chattel, sufficient for identification, upon which the claimant has expended labor, skill and material, or has furnished storage, the amount for which the lien is claimed, and the date upon which such expenditure or storage was completed, which notice shall be verified by the oath of the claimant, or by some one in his behalf, having personal knowledge of the facts, and may be in substantially the following form: .... Claimant, v. .... Defendant.
Notice is hereby given that .... claims a lien upon ....(describe the property) for, and on account of labor, skill, and materials expended upon, and storage furnished for the ....(property); that the name of the owner or reputed owner, is .... that the said labor, skill and materials were expended, or storage furnished upon the said property between the .... day of ...., and the .... day of ...., and the rendition of the labor, skill and materials so expended, or storage furnished by the claimant above named was completed on the .... day of ....; that 60 days have not elapsed since that time; that the amount claimant demands for said labor, skill and materials so expended, or storage furnished, is $....; that no part thereof has been paid except $....; and that there is now due and remaining unpaid thereon, after deducting all just credits and offsets, the sum of $...., in which amount he claims a lien upon said property.

(770 ILCS 45/3) (from Ch. 82, par. 42)
Sec. 3. Upon presentation of such notice to the recorder of any county, it shall be the duty of the recorder to file the same in his office and to index the same in a book to be kept by him for that purpose and called "index of liens upon chattels". The recorder shall be entitled to charge and receive from the person filing such a notice of lien a fee of $12 for the first 4 pages thereof, plus $1 for each additional page thereof, plus $1 for each additional document number therein noted.
(Source: P.A. 86-1353.)

(770 ILCS 45/4) (from Ch. 82, par. 43)
Sec. 4. The lien created by this Act shall be subject to the lien of any bona fide security interest as defined in the Uniform Commercial Code upon the same chattel recorded prior to the commencement of any lien herein created, but the lien herein created shall be in addition to, and shall not exclude, any lien now existing at common law, and any lien existing by virtue of "An Act concerning liens for labor, services, skill, or materials expended upon chattels," filed July 24, 1941.
(Source: Laws 1965, p. 742.)

(770 ILCS 45/5) (from Ch. 82, par. 44)
Sec. 5. Any lien provided for in this Act may be released and discharged by the lien claimant, or his agent, filing with the recorder of deeds a satisfaction piece, which shall be acknowledged in the same manner as provided by law for the acknowledgment of deeds, which shall also be indexed in the "index of liens upon chattels". The owner of the chattel may also file with the recorder any written document which would show or tend to show the non-existence, satisfaction, or termination of such lien which written document shall also be indexed in the "index of lien upon chattels".
The fee for filing any document under the provisions of this Section shall be $12 for the first 4 pages thereof, plus $1 for each additional page thereof, plus $1 for each additional document number therein noted and the fee for furnishing a certified copy of any document filed with the recorder of deeds under the provisions of this Act shall be the same fee received by him for furnishing certified copies of recorded instruments.
A fee of $12 for the first 4 pages thereof, plus $1 for each additional page thereof, plus $1 for each additional document number therein noted shall be paid to the Recorder for filing a satisfaction of judgment memorandum.
(Source: P.A. 86-1353.)

(770 ILCS 45/6) (from Ch. 82, par. 45)
Sec. 6. Liens provided for in this Act may be foreclosed by an action in the circuit court of any county in the State of Illinois, or they may be foreclosed by advertisement and sale of the chattel, subject to the lien, in the following manner: That the person, or claimant, desiring to foreclose such lien by advertisement and sale, shall deliver to the sheriff of the county in which such chattel is then situated, a certified copy of the notice of lien duly certified to by the recorder of deeds where the same was filed, with the request endorsed thereon, signed by the claimant, or his or her attorney, for the foreclosure of the lien. Thereupon the sheriff, upon the claimant giving to him or her a bond as in cases of replevin, shall take the property described in the notice of lien into his or her possession, and for such purpose shall have power to enter any building, garage or other inclosure where the same may be stored or held, in the same manner as provided by law under an order for replevin, and shall at the time of such taking, deliver to the person having possession of such chattel, if such chattel is found in the possession of any person, and mail postage prepaid to the owner or reputed owner and to any mortgagee or his or her assignee if known, having a duly recorded or filed unpaid chattel mortgage or security interest upon the chattel described in such lien, a copy of the lien notice, certified to by the lien claimant or his or her attorney, together with an itemized bill of particulars of the lien claimant's demand, also certified to by such lien claimant or his attorneys; the person or persons claiming to own or to have an interest in the property, may at any time within 10 days after such service and mailing of notice herein provided for, deliver to the sheriff a written and verified denial of any allegation contained in the lien notice or bill of particulars, and if such denial or any allegation of payment on the part of any such person, or persons, be so made and served upon the officer then in possession of the chattel, such officer shall then and in such case retain the possession of the personal property, subject only to the order or orders of the Circuit Court having jurisdiction of the parties, or the subject matter, in a foreclosure action to be prosecuted by such lien claimant, which foreclosure action shall be filed and prosecuted within an additional period of 10 days from the time of service upon such officer of such denial or allegation of payment. In such case, if the lien claimant shall fail to commence and prosecute such foreclosure action within such period of 10 days, the sheriff shall release the personal property from such levy and deliver the same to the person or persons having, or claiming, an interest therein. If such action be commenced within that period of 10 days, the sheriff shall retain the property in his or her possession subject to the final judgment of the court in such action. If the person claiming to own the personal property, or to have an interest therein, or someone in his or her behalf, shall not, within the period of 10 days herein provided for, make a written denial of any allegation contained in the lien notice or bill of particulars, or allege full or partial payment of the sum demanded by lien claimant, the sheriff shall advertise the property for sale in the manner provided by law for the sale of personal property in the enforcement of a money judgment, for a period of not less than 10 days, and after giving such notice of sale, shall sell such chattel at public auction to the highest bidder for cash, to satisfy such lien, accrued interest, costs of seizure and filing and recording such lien and certified copies thereof, and storage; and the proceeds derived from such sale shall be applied to the payment of costs as herein provided, and the amount of such lien and accrued interest in the order named, and the overplus, if any there be, shall be paid to the owner of such chattel; provided, that any person claiming to own or to have an interest in the personal property, shall, after making such denial of any material allegation in the lien notice or bill of particulars, or alleging payment in whole or in part of the lien claimed, make, execute and cause to be delivered to the sheriff then having the possession of such chattel, a good and sufficient undertaking executed by one or more sufficient sureties in the sum of not less than $100.00, and equal to double the amount of the lien claimed, undertaking to redeliver such chattel in like order and condition as it was when seized, to the sheriff upon demand of such officer in the enforcement of a judgment, or in lieu thereof to pay to the lien claimant any judgment which such lien claimant, or his or her personal representative or assigns may recover against the defendant, or defendants, in any foreclosure action that may be brought to foreclose such lien within the period above mentioned, and further conditioned in the bond, any attorney of the court, shall thereby be authorized irrevocably to appear for the principal or surety, jointly or severally at any time thereafter, and enter the appearance of the principal or surety in any foreclosure action relating to the property then pending or thereafter to be commenced, without process, as a party defendant, then the sheriff shall deliver the personal property to the person, or persons, executing the undertaking. The sheriff shall pass upon the sufficiency of such undertaking and the sureties thereon; providing, that the circuit court having jurisdiction in any foreclosure action shall at the time of entering judgment of foreclosure, enter an alternative judgment directing the principal and surety to forthwith surrender the chattel to the sheriff to be dealt with in accordance with the terms of the judgment or in lieu thereof, to pay to the lien claimant the amount of the judgment; and provided further, that the judgment shall thereupon be entered against the principal and surety; provided, further, that any defendant may, in lieu of the bond of surety above provided for, deposit with the sheriff a sum of money equal to the amount of claimant's lien, together with an additional sum of $50, the moneys to be held in lieu of such bond and from which sums claimant's judgment may be paid.
(Source: P.A. 83-1362.)

(770 ILCS 45/7) (from Ch. 82, par. 46)
Sec. 7. In all cases where suit is brought in the Circuit Court of any county in the State of Illinois for the purpose of foreclosing the lien herein provided, the court shall, upon entering judgment for the plaintiff, allow as a part of the costs in the suit all moneys paid, if any, for the foreclosure by advertisement and sale of the chattel under section 6 of this Act, together with the costs of filing and recording such lien and certified copies thereof.
(Source: P.A. 79-1358.)

(770 ILCS 45/8) (from Ch. 82, par. 47)
Sec. 8. The invalidity of any section or sections of this Act shall not affect the validity of the remainder of this Act. If for any reason section 6 of this Act shall be held to be invalid, the liens provided for in this Act may be foreclosed in the Circuit Court of any county in the State of Illinois having jurisdiction of the persons or the subject matter.
(Source: P.A. 83-345.)



770 ILCS 50/ - Labor and Storage Lien (Small Amount) Act.

(770 ILCS 50/0.01) (from Ch. 82, par. 47.9)
Sec. 0.01. Short title. This Act may be cited as the Labor and Storage Lien (Small Amount) Act.
(Source: P.A. 86-1324.)

(770 ILCS 50/1) (from Ch. 82, par. 47a)
Sec. 1. Every person expending labor, services, skill or material upon or furnishing storage for any chattel at the request of or with the consent of its owner, authorized agent of the owner, or lawful possessor thereof, in the amount of $2,000 or less, shall have a lien upon such chattel beginning upon the date of commencement of such expenditure of labor, services, skill, or materials or furnishing of storage, for the contract price for all such expenditure of labor, services, skill, or material, until the possession of such chattel is voluntarily relinquished to such owner or authorized agent, or to one entitled to the possession thereof.
For the purposes of this Act, a person, other than a driver or a person otherwise in control of a fire, police, emergency or public utility vehicle on official business, consents to removal by towing of his or her vehicle when he or she without authorization parks such vehicle upon private property while having notice that unauthorized vehicles will be towed from such property by the owner of such property, or agent thereof, at the vehicle owner's expense, where such notice is provided pursuant to State law, local ordinances or regulation by any state or local agency. Such notice must include a sign of at least 24 inches in height by 36 inches in width posted in a conspicuous place in the affected area at least 4 feet from the ground but not more than 8 feet from the ground. Such sign shall be either illuminated or painted with reflective paint, or both and shall state the amount of towing charges to which the person may be subjected. However, the requirement of the sign provided for in this section shall not apply to residential property which, paying due regard to the circumstances and the surrounding area, is clearly reserved or intended exclusively for the use or occupation of residents or their vehicles.
The lien established herein shall also apply to labor, services, skills or material upon or furnishing storage for towed vehicles performed by any relocator or any other towing service pursuant to the order of a law enforcement official or agency in accordance with Sections 4-201 through 4-214 of The Illinois Vehicle Code. The lien created herein shall be valid even though the towing and storage is performed without the vehicle owner's consent.
(Source: P.A. 85-1283.)

(770 ILCS 50/1.5)
Sec. 1.5. Storage fees; notice to lienholder of record.
(a) Any person, firm, or private corporation seeking to impose fees in connection with the furnishing of storage for a vehicle in the person's, firm's, or corporation's possession must provide written notice, by certified mail, return receipt requested, to the lienholder of record prior to the assessment and accrual of such fees, regardless of whether it enforces a lien under this Act. The notice shall be effective upon mailing and include the rate at which fees will be incurred, and shall provide the lienholder with an opportunity to inspect the vehicle on the premises where the vehicle is stored within 2 business days of the lienholder's request. For impounded vehicles, the date on which the assessment and accrual of storage fees may commence is the date of the impoundment of the vehicle, subject to any applicable limitations set forth by a municipality authorizing the vehicle removal, if the notification required under this Section is sent to the lienholder of record within 2 business days. Payment of the storage fees by the lienholder may be made in cash or by cashier's check, certified check, debit card, credit card, or wire transfer, at the option of the lienholder taking possession of the vehicle. The person, firm, or private corporation seeking to impose storage fees shall furnish a copy of the certified mail receipt to the lienholder upon request.
(b) The notification requirements in subsection (a) of this Section apply in addition to any lienholder notice requirements under the Illinois Vehicle Code relating to the removal or towing of an abandoned, lost, stolen, or unclaimed vehicle. If a person, firm, or private corporation fails to comply with the notification requirements set forth in subsection (a) of this Section, storage fees shall not be assessed and collected and the lienholder shall be entitled to injunctive relief for possession of the vehicle without the payment of any storage fees.
(c) If the notification required under subsection (a) was not sent and a lienholder discovers its collateral is in the possession of a person, firm, or private corporation by means other than the notification required in subsection (a) of this Section, the lienholder is entitled to recover any storage fees paid to the person, firm, or private corporation to reclaim possession of its collateral.
(d) An action under this Section may be brought by the lienholder against the person, firm, or private corporation in the circuit court.
(e) Notwithstanding any provision to the contrary in this Act or the Illinois Vehicle Code, a person, firm, or private corporation seeking to impose storage fees for a vehicle in its possession may not foreclose or otherwise enforce its lien under this Act unless it first complies with the lienholder notification requirements set forth in subsection (a) of this Section.
(f) If the vehicle that is incurring storage fees is registered in a state other than Illinois, the assessment and accrual of storage fees may commence on the date that the request for lienholder information is filed with the applicable administrative agency or office in that state by the person, firm, or private corporation seeking to impose fees, if the following conditions are met: (i) the person, firm, or private corporation furnishes the lienholder with a copy or proof of filing of the request for lienholder information; (ii) the person, firm, or private corporation provides to the lienholder of record the notification required by this Section within one business day after receiving the requested lienholder information; and (iii) the assessment of storage fees complies with any applicable limitations set forth by a municipality authorizing the vehicle removal.
(g) This Section does not apply to a municipality with 1,000,000 or more inhabitants that is seeking to impose storage fees for a vehicle in its possession.
(Source: P.A. 99-759, eff. 8-12-16; 100-311, eff. 11-23-17.)

(770 ILCS 50/2) (from Ch. 82, par. 47b)
Sec. 2. Unless the chattel is redeemed within 90 days of the completion of the expenditure of such labor, services, skill, or material or furnishing of storage, or within 90 days of the date agreed upon for redemption, the lien may be enforced by a commercially reasonable public or private sale conducted so as to maximize the net proceeds of said sale as hereinafter provided.
(Source: P.A. 85-1283.)

(770 ILCS 50/3) (from Ch. 82, par. 47c)
Sec. 3. Such sale shall be held only after giving 30 days' notice of the time and place of such sale, by publication once in some newspaper of general circulation in the city, village, or incorporated town in which such lienor expended such labor, services, skill, or material or furnished such storage, or if there be none, or if the labor, service, skill or material was not expended in a city, village, or incorporated town, then in some newspaper of general circulation in the county in which such lienor expended such labor, service, skill, or material or furnished such storage, and also by certified mailing, 30 days before such sale, a copy of such notice addressed to the person requesting or consenting to such expenditure of labor, services, skill, or material or furnishing of storage, if his address is known, or if his address is unknown, to the last known address of such person. If no address is known or discoverable after reasonable inquiry, the sale may be made without mailing such notice. The published notice required by this Section shall be in substantially the following form:
--------------------------------------------------------------

(770 ILCS 50/4) (from Ch. 82, par. 47d)
Sec. 4. If the chattel or chattels are not redeemed within 30 days after the publication of the notice required by Section 3 of this Act, the lienor may sell such articles at a commercially reasonable public or private sale conducted so as to maximize the net proceeds of said sale on the day and at the place specified in such notice. The proceeds of the sale in excess of the charges for the expenditure of such labor, services, skill, or material or furnishing of storage, and the necessary expenses of the procedure required by this Act, shall be held by the lienor for a period of 6 months, and if not reclaimed by the owner thereof within that time shall be deposited with the county treasurer of the county in which such labor, services, skill or materials were expended or such storage was furnished. The said treasurer shall credit such excess to the general revenue fund of the county, subject to the right of the owner or his representatives to reclaim the same at any time within 3 years of the date of such deposit with the treasurer.
(Source: P.A. 85-1283.)

(770 ILCS 50/5) (from Ch. 82, par. 47e)
Sec. 5. Conformity to the requirements of this Act shall be a perpetual bar to any action against such lienor by any person for the recovery of such chattels or of the value thereof, or of any damages growing out of the failure of such person to receive such chattels.
(Source: Laws 1941, vol. 1, p. 849.)

(770 ILCS 50/6) (from Ch. 82, par. 47f)
Sec. 6. The purpose and intent of this Act is to provide an inexpensive means of enforcing liens for small amounts, and to that end the provisions of this Act shall be construed to create a lien in addition to, and shall not exclude, any lien which may exist by virtue of either the common law or any other statute of the State of Illinois.
(Source: Laws 1941, vol. 1, p. 849.)



770 ILCS 55/ - Liens Against Railroads Act.

(770 ILCS 55/0.01) (from Ch. 82, par. 48.9)
Sec. 0.01. Short title. This Act may be cited as the Liens Against Railroads Act.
(Source: P.A. 86-1324.)

(770 ILCS 55/1) (from Ch. 82, par. 49)
Sec. 1. All persons who may have furnished or who shall hereafter furnish to any railroad corporation now existing or hereafter to be organized under the laws of this State, any fuel, ties, material, supplies, or other article or thing necessary for the construction, maintenance, operation or repair of such roads, by contract with said corporation, or who shall have done and performed or shall hereafter do and perform any work or labor for such construction, maintenance, operation or repair by like contract, shall be entitled to be paid for the same as part of the current expenses of said road; and in order to secure the same, shall have a lien upon all the property, real, personal and mixed, of said railroad corporation as against such railroad, and as against all mortgages or other liens which shall accrue after the commencement of the delivery of said articles, or the commencement of said work or labor; provided, suit shall be commenced within 6 months after such contractor or laborer shall have completed his contract with said railroad corporation, or after such labor shall have been performed or material furnished.
(Source: P.A. 91-357, eff. 7-29-99.)

(770 ILCS 55/2) (from Ch. 82, par. 50)
Sec. 2. Every person who shall hereafter, as sub-contractor, material man, or laborer, furnish to any contractor with any such railroad corporation any fuel, ties, materials, supplies, or any other article or thing, or who shall do and perform any work or labor for such contractor in conformity with any terms of any contract, express or implied, which such contractor may have made with any such railroad corporation, shall have a lien upon all the property, real, personal and mixed, of said railroad corporation: Provided, such sub-contractor, material man or laborer shall have complied with the provisions of this act; but the aggregate of all liens hereby authorized shall not, in any case, exceed the price agreed upon in the original contract to be paid by such corporation to the original contractor: And, provided further, that no such lien shall take priority over any existing lien.
(Source: Laws 1871-2, p. 279.)

(770 ILCS 55/3) (from Ch. 82, par. 51)
Sec. 3. The person performing such labor, or furnishing such material, shall cause a notice, in writing, to be served on the president or secretary of such railroad corporation, substantially as follows, viz.:
To .... president, (or secretary, as the case may be) of the ....: You are hereby notified that I am (or have been) employed by .... as a laborer (or have furnished supplies, as the case may be) on or for the .... and that I shall hold all the property of said railroad, (or railway, as the case may be) company to secure my pay.
If there shall be a contract in writing between the original contractor and sub-contractor, material man or laborer, a copy of such contract, if the same can be obtained, shall be served with such notice and attached thereto, which notice shall be served at any time within twenty days after the completion of such sub-contract, or such labor: Provided, that no lien shall attach in favor of any person performing such labor or furnishing material until such notice shall have been served as above, or filed for record as hereinafter provided.
(Source: Laws 1871-2, p. 279.)

(770 ILCS 55/4) (from Ch. 82, par. 52)
Sec. 4. If neither the president or the secretary of such railroad corporation shall reside or can be found in the county in which the sub-contract was made, or labor performed, the laborer, or person furnishing labor or material, shall file said notice in the office of the clerk of the circuit court; and the clerk of the circuit court shall file and keep a record of said notice, and cause a copy of the same to be mailed to the president or secretary of said company, for which he shall receive the sum of twenty-five cents, and said clerk shall keep a list of the names of the persons so claiming lien, and the names of the corporation against which such liens are claimed.
(Source: Laws 1871-2, p. 279.)

(770 ILCS 55/5) (from Ch. 82, par. 53)
Sec. 5. If the money due the person having given notice shall not be paid within 10 days after the money shall become due and payable, then such person may commence an action therefor, in the circuit court, against the corporation with which the original contract was made; or he or she may commence an action, against such railroad corporation and original contractor jointly, and enforcement may be had as in other civil cases.
(Source: P.A. 83-346.)

(770 ILCS 55/6) (from Ch. 82, par. 54)
Sec. 6. Whenever any suit, so brought, shall be determined in favor of the plaintiff, the court shall allow $20 attorney's fees to be taxed as costs.
(Source: Laws 1965, p. 3586.)

(770 ILCS 55/7) (from Ch. 82, par. 55)
Sec. 7. Should the original contractor in any case fail to complete the contract, any person entitled to a lien may file a complaint in the circuit court in any county through which the road may be constructed, against the railroad corporation and the contractors, setting forth the nature of his claim, and the amount due as near as may be, and the fact that the contractor has failed to complete the contract. The clerk of that court shall thereupon cause a notice to be published for 4 successive weeks in a newspaper printed in the county, setting forth that the complaint has been filed, and the time when process issued on the same shall have been made returnable, and all persons entitled to liens under this act may enter their appearance and interplead in the cause, and have their claims adjudicated; and it shall be the duty of the court, in case the petitioner or claimants, or either of them, establish their claims, to enter a judgment against the corporation and original contractor, for the amount to which the persons so establishing their claims are respectively entitled, and such judgment shall have the same force and effect as judgments in other civil cases.
(Source: P.A. 83-346.)

(770 ILCS 55/8) (from Ch. 82, par. 56)
Sec. 8. The lien hereby created shall continue for 3 months from the time of the performance of the sub-contract, or doing of the work or furnishing the material as aforesaid, except when suit shall be commenced by petition as aforesaid, and in such cases all liens shall be barred by the judgment entered in such cause.
(Source: P.A. 79-1358.)



770 ILCS 60/ - Mechanics Lien Act.

(770 ILCS 60/0.01) (from Ch. 82, par. 0.01)
Sec. 0.01. Short title. This Act may be cited as the Mechanics Lien Act.
(Source: P.A. 86-1324.)

(770 ILCS 60/1) (from Ch. 82, par. 1)
Sec. 1. Contractor defined; amount of lien; waiver of lien; attachment of lien; agreement to waive; when not enforceable.
(a) Any person who shall by any contract or contracts, express or implied, or partly expressed or implied, with the owner of a lot or tract of land, or with one whom the owner has authorized or knowingly permitted to contract, to improve the lot or tract of land or for the purpose of improving the tract of land, or to manage a structure under construction thereon, is known under this Act as a contractor and has a lien upon the whole of such lot or tract of land and upon adjoining or adjacent lots or tracts of land of such owner constituting the same premises and occupied or used in connection with such lot or tract of land as a place of residence or business; and in case the contract relates to 2 or more buildings, on 2 or more lots or tracts of land, upon all such lots and tracts of land and improvements thereon for the amount due to him or her for the material, fixtures, apparatus, machinery, services or labor, and interest at the rate of 10% per annum from the date the same is due. This lien extends to an estate in fee, for life, for years, or any other estate or any right of redemption or other interest that the owner may have in the lot or tract of land at the time of making such contract or may subsequently acquire and this lien attaches as of the date of the contract.
(b) As used in subsection (a) of this Section, "improve" means to furnish labor, services, material, fixtures, apparatus or machinery, forms or form work in the process of construction where cement, concrete or like material is used for the purpose of or in the building, altering, repairing or ornamenting any house or other building, walk or sidewalk, whether the walk or sidewalk is on the land or bordering thereon, driveway, fence or improvement or appurtenances to the lot or tract of land or connected therewith, and upon, over or under a sidewalk, street or alley adjoining; or fill, sod or excavate such lot or tract of land, or do landscape work thereon or therefor; or raise or lower any house thereon or remove any house thereto, or remove any house or other structure therefrom, or perform any services or incur any expense as an architect, structural engineer, professional engineer, land surveyor or property manager in, for or on a lot or tract of land for any such purpose; or drill any water well thereon; or furnish or perform labor or services as superintendent, time keeper, mechanic, laborer or otherwise, in the building, altering, repairing or ornamenting of the same; or furnish material, fixtures, apparatus, machinery, labor or services, forms or form work used in the process of construction where concrete, cement or like material is used, or drill any water well on the order of his agent, architect, structural engineer or superintendent having charge of the improvements, building, altering, repairing or ornamenting the same.
(c) The taking of additional security by the contractor or sub-contractor is not a waiver of any right of lien which he may have by virtue of this Act, unless made a waiver by express agreement of the parties and the waiver is not prohibited by this Act.
(d) An agreement to waive any right to enforce or claim any lien under this Act, or an agreement to subordinate the lien, where the agreement is in anticipation of and in consideration for the awarding of a contract or subcontract, either express or implied, to perform work or supply materials for an improvement upon real property is against public policy and unenforceable. This Section does not prohibit release of lien under subsection (b) of Section 35 of this Act, nor does it prohibit an agreement to subordinate a mechanics lien to a mortgage lien that secures a construction loan if that agreement is made after more than 50% of the loan has been disbursed to fund improvements to the property.
(Source: P.A. 98-764, eff. 7-16-14.)

(770 ILCS 60/1.1)
Sec. 1.1. (Repealed).
(Source: P.A. 87-361. Repealed by P.A. 94-627, eff. 1-1-06.)

(770 ILCS 60/1.2)
Sec. 1.2. Rental equipment liens. In addition to persons who would otherwise have a lien under this Act, any person, whether contractor or subcontractor, who leases construction equipment to another for use in the process of constructing a specific improvement to real estate, has a lien for the rental value of the construction equipment to the same extent and in the same manner as provided in this Act for other liens. This Section shall apply only if, and to the extent that, the equipment is used on or about the site of the improvement. This Section does not apply if the improvement is either a single family residence or a multi-family residence of fewer than 12 units in a single building.
(Source: P.A. 95-274, eff. 8-17-07.)

(770 ILCS 60/2) (from Ch. 82, par. 2)
Sec. 2. Labor, services, material, fixtures, apparatus or machinery, forms or form work furnished by mistake. Any person furnishing labor, services, material, fixtures, apparatus or machinery, forms or form work for the erection of a building, or structure, or improvement, by mistake upon land owned by another than the party contracting as owner, shall have a lien for such labor, services, material, fixtures, apparatus or machinery, forms or form work upon such building, or structure or improvement, and the court, in the enforcement of such lien, shall order and direct such building, structure or improvement to be separately sold under its judgment, and the purchaser may remove the same within such reasonable time as the court may fix.
(Source: P.A. 94-627, eff. 1-1-06.)

(770 ILCS 60/3) (from Ch. 82, par. 3)
Sec. 3. Labor, services, material, fixtures, apparatus or machinery, forms or form work furnished for lands of married person; lands held by husband and wife. If any such labor, services, material, fixtures, apparatus or machinery, forms or form work are performed upon lands belonging to any married person, with the married person's knowledge and not against the married person's protest in writing, as provided in Section 1 of this Act, in pursuance of a contract with the spouse of such married person, the person furnishing such labor, services, material, fixtures, apparatus or machinery, forms or form work shall have a lien upon such property, the same as if such contract had been made with the married person, and in case the title to such lands upon which improvements are made is held by married persons jointly, the lien given by this Act shall attach to such lands and improvements, if the improvements be made in pursuance of a contract with both of them, or in pursuance of a contract with either of them, and in such cases no claim of homestead right set up by a husband or wife shall defeat the lien given by this Act. For purposes of this Section, property shall be deemed to be held jointly if title is held by the parties either in tenancy by the entirety or jointly, with right of survivorship and not as tenants in common.
(Source: P.A. 94-627, eff. 1-1-06.)

(770 ILCS 60/4) (from Ch. 82, par. 4)
Sec. 4. When the owner of the land shall fail to pay the contractor moneys justly due him under the contract at the time when the same should be paid, or fails to perform his part of the contract in any other manner, the contractor may discontinue work, and the contractor shall not be held liable for any delay on his part during the period of, or caused by, such breach of contract on the part of the owner; and if after such breach for the period of ten days the owner shall fail to comply with his contract, the contractor may abandon the work, and in such a case the contractor shall be entitled to enforce his lien for the value of what has been done, and the court shall adjust his claim and allow him a lien accordingly. In such cases all persons furnishing material which has not been incorporated in the improvement shall have the right to take possession of and remove the same if he so elects.
(Source: Laws 1903, p. 230.)

(770 ILCS 60/5) (from Ch. 82, par. 5)
Sec. 5. Statement of persons furnishing labor, services, material, fixtures, apparatus or machinery, forms or form work notice to owner of waiver; size of type.
(a) It shall be the duty of the contractor to give the owner, and the duty of the owner to require of the contractor, before the owner or his agent, architect, or superintendent shall pay or cause to be paid to the contractor or to his order any moneys or other consideration due or to become due to the contractor, or make or cause to be made to the contractor any advancement of any moneys or any other consideration, a statement in writing, under oath or verified by affidavit, of the names and addresses of all parties furnishing labor, services, material, fixtures, apparatus or machinery, forms or form work and of the amounts due or to become due to each. Merchants and dealers in materials only shall not be required to make statements required in this Section.
(b) The following shall apply to an owner-occupied single-family residence:
(i) Each contractor shall provide the owner or his or

her agent, either as part of the contract or as a separate printed statement given before the owner or his agent makes the first payment for labor, materials, fixtures, apparatus or machinery, the following:

"THE LAW REQUIRES THAT THE CONTRACTOR SHALL SUBMIT A

SWORN STATEMENT OF PERSONS FURNISHING LABOR, SERVICES, MATERIAL, FIXTURES, APPARATUS OR MACHINERY, FORMS OR FORM WORK BEFORE ANY PAYMENTS ARE REQUIRED TO BE MADE TO THE CONTRACTOR."

If the owners of the property are persons living

together, the aforesaid statement is conclusively presumed given to each such owners if given to one of them.

(ii) Each subcontractor who has furnished, or is

furnishing, labor, services, material, fixtures, apparatus or machinery, forms or form work in order to preserve his lien, shall notify the occupant either personally or by certified mail, return receipt requested, addressed to the occupant or his agent at the residence within 60 days from his first furnishing labor, services, material, fixtures, apparatus or machinery, forms or form work, of his agreement to do so.

The notice shall contain the name and address of the

subcontractor or material man, the date he started to work or to deliver materials, the type of work done and to be done or the type of labor, services, material, fixtures, apparatus or machinery, forms or form work delivered and to be delivered, and the name of the contractor requesting the work. The notice shall also contain the following warning:

"NOTICE TO OWNER
The subcontractor providing this notice has performed

work for or delivered material to your home improvement contractor. These services or materials are being used in the improvements to your residence and entitle the subcontractor to file a lien against your residence if the labor, services, material, fixtures, apparatus or machinery, forms or form work are not paid for by your home improvement contractor. A lien waiver will be provided to your contractor when the subcontractor is paid, and you are urged to request this waiver from your contractor when paying for your home improvements."

(iii) The statement and the notices required by

subdivisions (b)(i) and (b)(ii) of this Section shall be in at least 10 point boldface type. For purposes of this Section, notice by certified mail is considered served at the time of its mailing. Any notice given pursuant to subdivision (b)(ii) of this Section after 60 days by the subcontractor, however, shall preserve his or her lien, but only to the extent that the owner has not been prejudiced by payments made before receipt of the notice.

(Source: P.A. 94-627, eff. 1-1-06.)

(770 ILCS 60/6) (from Ch. 82, par. 6)
Sec. 6. In no event shall it be necessary to fix or stipulate in any contract a time for the completion or a time for payment in order to obtain a lien under this Act, provided, that the work is done or material furnished within three years from the commencement of said work or the commencement of furnishing said material in the case of work done or material furnished as to residential property; and within 5 years from the commencement of said work or the commencement of furnishing said material in the case of work done or material furnished as to any other type of property. The changes made by Public Act 97-966 are operative from January 1, 2013 through December 31, 2020.
(Source: P.A. 99-852, eff. 8-19-16.)

(770 ILCS 60/7) (from Ch. 82, par. 7)
Sec. 7. Claim for lien; third parties; errors or overcharges; multiple buildings or lots.
(a) No contractor shall be allowed to enforce such lien against or to the prejudice of any other creditor or incumbrancer or purchaser, unless within 4 months after completion, or if extra or additional work is done or labor, services, material, fixtures, apparatus or machinery, forms or form work is delivered therefor within 4 months after the completion of such extra or additional work or the final delivery of such extra or additional labor, services, material, fixtures, apparatus or machinery, forms or form work, he or she shall either bring an action to enforce his or her lien therefor or shall file in the office of the recorder of the county in which the building, erection or other improvement to be charged with the lien is situated, a claim for lien, verified by the affidavit of himself or herself, or his or her agent or employee, which shall consist of a brief statement of the claimant's contract, the balance due after allowing all credits, and a sufficiently correct description of the lot, lots or tracts of land to identify the same. Such claim for lien may be filed at any time after the claimant's contract is made, and as to the owner may be filed at any time after the contract is made and within 2 years after the completion of the contract, or the completion of any extra work or the furnishing of any extra labor, services, material, fixtures, apparatus or machinery, forms or form work thereunder, and as to such owner may be amended at any time before the final judgment. No such lien shall be defeated to the proper amount thereof because of an error or overcharging on the part of any person claiming a lien therefor under this Act, unless it shall be shown that such error or overcharge is made with intent to defraud; nor shall any such lien for material be defeated because of lack of proof that the material after the delivery thereof, actually entered into the construction of such building or improvement, although it be shown that such material was not actually used in the construction of such building or improvement; provided, that it is shown that such material was delivered either to the owner or his or her agent for that building or improvement, to be used in that building or improvement, or at the place where said building or improvement was being constructed, for the purpose of being used in construction or for the purpose of being employed in the process of construction as a means for assisting in the erection of the building or improvement in what is commonly termed forms or form work where concrete, cement or like material is used, in whole or in part.
(b) In case of the construction of a number of buildings under contract between the same parties, it shall be sufficient in order to establish such lien for material, if it be shown that such material was in good faith delivered at one of these buildings for the purpose of being used in the construction of any one or all of such buildings, or delivered to the owner or his or her agent for such buildings, to be used therein; and such lien for such material shall attach to all of said buildings, together with the land upon which the same are being constructed, the same as in a single building or improvement. In the event the contract relates to 2 or more buildings on 2 or more lots or tracts of land, then all of these buildings and lots or tracts of land may be included in one statement of claims for a lien.
(c) A statement that a party is a subcontractor shall not constitute an admission by the lien claimant that its status is that of subcontractor if it is later determined that the party with whom the lien claimant contracted was the owner or an agent of the owner.
(d) A contractor for improvements of an owner-occupied single-family residence must give the owner written notice within 10 days after recording a lien against any property of the owner. The notice is served when it is sent or personally delivered. If timely notice is not given and, as a result, the owner has suffered damages before notice is given, the lien is extinguished to the extent of the damages. The mere recording of the lien claim is not considered damages. This subsection does not apply to subcontractors, and it applies only to contracts entered into after the effective date of this amendatory Act of the 96th General Assembly.
(Source: P.A. 96-654, eff. 1-1-10.)

(770 ILCS 60/8) (from Ch. 82, par. 8)
Sec. 8. All liens or claims for lien which may arise or accrue under the terms of this act shall be assignable, and proceedings to enforce such liens or claims for lien may be maintained by and in the name of the assignee, who shall have as full and complete power to enforce the same as if such proceedings were taken under the provisions of this act by and in the name of the lien claimant.
(Source: Laws 1903, p. 230.)

(770 ILCS 60/9) (from Ch. 82, par. 9)
Sec. 9. If payment shall not be made to the contractor having a lien by virtue of this act of any amount due when the same becomes due, then such contractor may bring suit to enforce his lien in the circuit court in the county where the improvement is located, and in the event that the contract relates to two or more buildings or two or more lots or tracts of land, then all of said buildings and lots or tracts of land may be included in one complaint. Any two or more persons having liens on the same property may join in bringing such suit, setting forth their respective rights in their complaint; all lien claimants not made parties thereto may upon filing a petition to intervene become defendants and enforce their liens by counterclaim against all the parties to the suit; and the complaint shall not thereafter be dismissed as to any lien claimant, or as to the owner or owners of the premises without the consent of such lien claimant. The plaintiff and all defendants to such complaint may contest each other's right without any formal issue of record made up between them other than that shown upon the original complaint, as well with respect to the amount due as to the right to the benefit of the lien claimed: Provided, that if by such contest by co-defendants any lien claimants be taken by surprise, the court may, in its discretion, as to such claim, grant a continuance. The court may render judgment against any party summoned and failing to appear, as in other cases of default. Such suit shall be commenced or counterclaim filed within two years after the completion of the contract, or completion of the extra or additional work, or furnishing of extra or additional material thereunder.
(Source: P.A. 79-1358.)

(770 ILCS 60/10) (from Ch. 82, par. 10)
Sec. 10. Suits may be instituted under the provisions of this act in favor of administrators or executors, and may be maintained against the representatives in the interest of those against whom the cause of action accrued, and in suits instituted under the provisions of this act, the representatives of any party who may die pending the suit shall be made parties.
(Source: Laws 1903, p. 230.)

(770 ILCS 60/11) (from Ch. 82, par. 11)
Sec. 11. Averments in pleading; parties; dismissal; notice.
(a) Any pleading asserting a claim for lien shall contain (i) a brief statement of the contract or contracts to which the person (hereinafter called the "claimant") asserting a claim for lien in the pleading is a party and by the terms of which the claimant is employed to furnish lienable services or material for the real property (herein called the "premises"), (ii) the date when the contract or contracts were dated or entered into, (iii) the date on which the claimant's work, labor or material labor, services, material, fixtures, apparatus or machinery, forms or form work was last performed or furnished, whether the claimant completed furnishing or performing its work, labor and material labor, services, material, fixtures, apparatus or machinery, forms or form work and if not why, (iv) the amount due and unpaid to the claimant, (v) a description of the premises, and (vi) such other facts as may be necessary for a full understanding of the rights of the parties. Where plans and specifications are by reference made a part of a contract that is required to be alleged in a pleading, it shall not be necessary to set the same out in the pleading or attached as exhibits, but the same may be produced on the trial of the suit. It shall not be necessary to include a statement of any contract to which the claimant is not a contracting party.
(b) Each claimant shall make as parties to its pleading (hereinafter called "necessary parties") the owner of the premises, the contractor, all persons in the chain of contracts between the claimant and the owner, all persons who have asserted or may assert liens against the premises under this Act, and any other person against whose interest in the premises the claimant asserts a claim.
(c) Necessary parties whose claims or interests are not disclosed by a document recorded at the time a proper lis pendens of the action under Section 2-1901 of the Code of Civil Procedure has been recorded (or if the action is instituted as a mortgage foreclosure at the time a proper notice of foreclosure under Section 15-1503 of the Code of Civil Procedure has been recorded) may be named and made parties under the description of "unknown necessary parties". Persons other than unknown necessary parties who may be interested in the premises but whose identities are unknown to the claimant may be named and made parties to the action under the description of "unknown owners".
(d) A claimant may, in its, his or her discretion, make as parties (hereinafter called "permissible parties") to the action any other persons having a legal, equitable or possessory interest in or claim to the whole or any part of the premises, but failure to make any such permissible party a party to the action shall not defeat the lien, but the claim of each claimant asserting a lien claim under this Act in the action shall be subject to the interest of such permissible party not made a party, and the action shall not adversely affect the interest of any such permissible party not made a party and not served with notice by summons or publication in the action as provided in this Act.
(e) The plaintiff shall cause notice to be given to all such necessary parties or cause them to be served by summons or by publication in like manner and upon the same conditions as in other civil actions, and the plaintiff's failure to do so, shall be grounds for judgment against him, her, or it on the merits. A claimant other than the plaintiff asserting a claim in the action under this Act shall also cause notice to be given to or cause summons to be served upon any necessary parties who have not been joined to the action, and his, her, or its failure to do so shall be grounds for judgment against him, her or it on the merits. Process may issue and service by publication may be had against those persons so named under the descriptions of "unknown necessary parties" or "unknown owners", and judgments entered against them shall be of the same effect as though they had been designated by and served under their proper names, provided that any judgment shall only bind any person served by publication with respect to their interests in the premises and liens asserted or assertable against the premises under this Act. A person who has been properly served in the action by summons or by publication by any claimant shall be deemed properly served by all claimants in the action regardless of whether such persons have been served before or after such claimants or any of them shall have appeared, filed their pleadings or become parties to the action, provided that nothing in this Section 11 shall excuse a claimant from joining all necessary parties to the claimant's pleading, whether as named parties, unknown necessary parties, or unknown owners, within the time permitted by this Act. Nothing in this Section 11 shall prevent service by publication in any proceeding brought under this Act where authorized by this Act in like manner and upon the same conditions as in other civil actions.
(f) Any necessary party or permissible party who has not been joined to the action under his, her, or its proper name, may, upon application of such party to the court wherein the action is pending, be made or become a party at any time before final judgment, but such joinder shall not give such party any substantive rights not otherwise provided by law, or excuse failure to comply with the provisions of any applicable law.
(g) No action under the provisions of this Act shall be voluntarily dismissed by the party bringing it without due notice to all parties to the action, and upon leave of court for good cause shown and upon terms approved by the court.
(Source: P.A. 94-627, eff. 1-1-06.)

(770 ILCS 60/12) (from Ch. 82, par. 12)
Sec. 12. The court shall permit amendments to any part of the pleadings, and may issue process, make all orders, requiring parties to appear, and requiring notice to be given, that are or may be authorized in other civil actions and shall have the same power and jurisdiction of the parties and subject matter, and the rules of practice and proceedings in such cases shall be the same as in other civil cases, except as is otherwise provided in this act. The court shall have power to appoint receivers for property on which liens are sought to be enforced in the same manner for the same causes and for the same purposes as in cases of foreclosure of mortgages, as well as to complete any unfinished building where the same is deemed to be to the best interest of all the parties interested.
(Source: Laws 1935, p. 945.)

(770 ILCS 60/13) (from Ch. 82, par. 13)
Sec. 13. Defendant shall answer as in other civil actions.
(a) The owner may make any defense against the contractor by way of counter claim that he could in any civil action for the payment of money, and may have the same right of recovery on proof of such in excess of the claim of the contractor against the contractor only, but for matters not growing out of the contract recovery shall be without prejudice to the rights of the sub-contractors thereunder for payment out of the contract price or fund.
(b) In any proceedings to enforce a lien on account of wages due for labor the claimant need file only an affidavit giving the amount due, between what dates the labor was performed and the kind of labor performed, and the court shall direct the amount due for wages as therein specified to be paid within a short day to be fixed by the court, unless within 10 days after the filing of the claim the amount claimed is contested by the owner or some other party to the suit. The party making such contest shall file an affidavit which shall state his defense to the allowance of the claim, and the court shall proceed at once to hear the evidence, and determine the merits of the claim, and in the event the allowance for wages is not paid within the time fixed by the court, the court shall order the premises sold to pay the amount in such manner as it directs.
(Source: P.A. 94-627, eff. 1-1-06.)

(770 ILCS 60/14) (from Ch. 82, par. 14)
Sec. 14. In no case shall the want of preparation for trial of one claim delay the trial in respect to others, but trial shall be had upon issues between such parties as are prepared without references to issue between other parties; and when one creditor shall have obtained a judgment for the amount due, the court may order a sale of the premises on which the lien operates, or a part thereof, so as to satisfy the judgment: Provided, That the court may, for good cause shown, delay making any order for sale or distribution until the rights of all parties in interest are ascertained and settled by the court.
(Source: P.A. 79-1358.)

(770 ILCS 60/15) (from Ch. 82, par. 15)
Sec. 15. Upon all questions arising between different contractors having liens under this act, no preference shall be given to him whose contract was made first, except the claim of any person for wages by him personally performed, shall be a preferred lien.
(Source: Laws 1903, p. 230.)

(770 ILCS 60/16) (from Ch. 82, par. 16)
Sec. 16. No incumbrance upon land, created before or after the making of the contract for improvements under the provisions of this act, shall operate upon the building erected, or materials furnished until a lien in favor of the persons having done work or furnished material (hereinafter "lien creditor") shall have been satisfied, and upon any questions arising between incumbrancers and lien creditors, all previous incumbrances shall be preferred only to the extent of the value of the land at the time of making of the contract for improvements, but shall not be preferred to the value of any subsequent improvements, and each lien creditor shall be preferred to the value of all the subsequent improvements erected on said premises, whether or not provided by the lien creditor, and the court shall ascertain by jury or otherwise, as the case may require, what proportion of the proceeds of any sale shall be paid to the several parties in interest. All incumbrances, whether by mortgage, judgment or otherwise, charged and shown to be fraudulent, in respect to creditors, may be set aside by the court, and the premises freed and discharged from such fraudulent incumbrance. When the proceeds of a sale are insufficient to satisfy the claims of both previous incumbrancers and lien creditors, the proceeds of the sale shall be distributed as follows: (i) any previous incumbrancers shall have a paramount lien in the portion of the proceeds attributable to the value of the land at the time of making of the contract for improvements; and (ii) any lien creditors shall have a paramount lien in the portion of the proceeds attributable to the value of all subsequent improvements made to the property.
(Source: P.A. 97-1165, eff. 2-11-13.)

(770 ILCS 60/17) (from Ch. 82, par. 17)
Sec. 17. Costs.
(a) The costs of proceedings as between all parties to the suit shall be taxed equitably against the losing party, and where taxed against more than one party, shall be so taxed against all in favor of the proper party but equitably as between themselves; and the costs, as between creditors aforesaid in contests relative to each other's claims, shall be subject to the order of the court, and the same rule shall prevail in respect to costs growing out of the proceedings against and between incumbrances.
(b) If the court specifically finds that the owner who contracted to have the improvements made failed to pay any lien claimant the full contract price, including extras, without just cause or right, the court may tax that owner, but not any other party, the reasonable attorney's fees of the lien claimant who had perfected and proven his or her claim.
(c) If the court specifically finds that a lien claimant has brought an action under this Act without just cause or right, the court may tax the claimant the reasonable attorney's fees of the owner who contracted to have the improvements made and defended the action, but not those of any other party.
(d) "Without just cause or right", as used in this Section, means a claim asserted by a lien claimant or a defense asserted by the owner who contracted to have the improvements made, which is not well grounded in fact and warranted by existing law or a good faith argument for the extension, modification, or reversal of existing law.
(e) This amendatory Act of 1995 applies to any mechanics lien claim that is perfected on or after the effective date of this amendatory Act of 1995.
(Source: P.A. 89-253, eff. 8-8-95.)

(770 ILCS 60/18) (from Ch. 82, par. 18)
Sec. 18. Whatever right or estate such owner had in the land at the time of making the contract may be sold in the same manner as other sales of real estate are made under orders of court. If any part of the premises can be separated from the residue, and sold without damage to the whole, and if the value thereof is sufficient to satisfy all the claims proved in the cause, the court may order a sale of that part.
(Source: P.A. 79-1358.)

(770 ILCS 60/19) (from Ch. 82, par. 19)
Sec. 19. The court shall ascertain the amount due each lien creditor and shall direct the application of the proceeds of sale to be made to each in proportion to their several amounts, according to the provisions of this act, but the claims of all persons for labor as provided in Section 15 of this Act shall be first paid. If, upon making sale under this act of any or all premises, the proceeds of such sale shall not be sufficient to pay all claims of all parties, according to their rights, the judgment shall be credited by the amount of the sale and enforcement may proceed in favor of any creditor whose claims are not satisfied for the balance due as upon a deficiency judgment in the foreclosure of a mortgage and such deficiency judgment shall be a lien upon all real estate and other property of the party against whom it is entered to the same extent and under the same limitations as a judgment for the payment of money; and in case of excess of sales over the amount of the judgment, such excess be paid to the owner of the land, or to the person who may be entitled to the same, under the direction of the court.
(Source: P.A. 81-251.)

(770 ILCS 60/20) (from Ch. 82, par. 20)
Sec. 20. Upon all sales under this Act the right of redemption shall exist in favor of the same persons, and may be made in the same manner as is or may be provided for redemption of real estate from sales under judgments for the payment of money.
(Source: P.A. 81-251.)

(770 ILCS 60/21) (from Ch. 82, par. 21)
Sec. 21. Sub-contractor defined; lien of sub-contractor; notice; size of type; service of notice; amount of lien; default by contractor.
(a) Subject to the provisions of Section 5, every mechanic, worker or other person who shall furnish any labor, services, material, fixtures, apparatus or machinery, forms or form work for the contractor, or shall furnish any material to be employed in the process of construction as a means for assisting in the erection of the building or improvement in what is commonly termed form or form work where concrete, cement or like material is used in whole or in part, shall be known under this Act as a sub-contractor, and shall have a lien for the value thereof, with interest on such amount from the date the same is due, from the same time, on the same property as provided for the contractor, and, also, as against the creditors and assignees, and personal and legal representatives of the contractor, on the material, fixtures, apparatus or machinery furnished, and on the moneys or other considerations due or to become due from the owner under the original contract.
(b) If the legal effect of a provision in any contract between the owner and contractor or contractor and subcontractor is that no lien or claim may be filed or maintained, or that such contractor's lien shall be subordinated to the interests of any other party, and the provision is not prohibited by this Act, such provision shall be binding if made as part of an agreement not prohibited by this Act.
(c) It shall be the duty of each subcontractor who has furnished, or is furnishing, labor, services, material, fixtures, apparatus or machinery, forms or form work for an existing owner-occupied single family residence, in order to preserve his lien, to notify the occupant either personally or by certified mail, return receipt requested, addressed to the occupant or his agent of the residence within 60 days from his first furnishing labor, services, material, fixtures, apparatus or machinery, forms or form work, that he is supplying labor, services, material, fixtures, apparatus or machinery, forms or form work provided, however, that any notice given after 60 days by the subcontractor shall preserve his lien, but only to the extent that the owner has not been prejudiced by payments made prior to receipt of the notice. The notification shall include a warning to the owner that before any payment is made to the contractor, the owner should receive a waiver of lien executed by each subcontractor who has furnished labor, services, material, fixtures, apparatus or machinery, forms or form work.
The notice shall contain the name and address of the subcontractor or material man, the date he started to work or to deliver materials, the type of work done and to be done or the type of materials delivered and to be delivered, and the name of the contractor requesting the work. The notice shall also contain the following warning:

(770 ILCS 60/21.01) (from Ch. 82, par. 21.01)
Sec. 21.01. Failure of contractor to pay sub-contractor; fraud; penalty. Any contractor, or if the contractor is a corporation any officer or employee thereof, who with intent to defraud induces a subcontractor, as defined in Section 21, to execute and deliver a waiver of lien for the purpose of enabling the contractor to obtain payment under his contract and upon the representation that the contractor will, from such payment, pay the subcontractor the amount due the subcontractor, and who willfully fails to pay the subcontractor in full within 30 days after such payment shall be guilty of a Class A misdemeanor.
(Source: P.A. 94-627, eff. 1-1-06.)

(770 ILCS 60/21.02)
Sec. 21.02. Construction Trust Funds.
(a) Money held in trust; trustees. Any owner, contractor, subcontractor, or supplier of any tier who requests or requires the execution and delivery of a waiver of mechanics lien by any person who furnishes labor, services, material, fixtures, apparatus or machinery, forms or form work for the improvement of a lot or a tract of land in exchange for payment or the promise of payment, shall hold in trust the sums received by such person as the result of the waiver of mechanics lien, as trustee for the person who furnished the labor, services, material, fixtures, apparatus or machinery, forms or form work or the person otherwise entitled to payment in exchange for such waiver.
(b) How trust moneys held; commingling. Nothing contained in this Section shall be construed as requiring moneys held in trust by an owner, contractor, subcontractor, or material supplier under this Section to be placed in a separate account. If an owner, contractor, subcontractor, or material supplier commingles moneys held in trust under this Section with other moneys, the mere commingling of the moneys does not constitute a violation of this Section.
(c) Violation of this Section. Any owner, contractor, subcontractor, or material supplier who knowingly retains or used the moneys held in trust under this Section or any part thereof, for any purpose other than to pay those for whom the moneys are held in trust, shall be liable to any person who successfully enforces his or her rights under this Section for all damages sustained by that person.
(Source: P.A. 94-627, eff. 1-1-06.)

(770 ILCS 60/22) (from Ch. 82, par. 22)
Sec. 22. Partners or joint contractors; sub-letting of contract; statement by sub-contractor; failure to provide; penalty. Whenever, after a contract has been made, the contractor shall associate one or more persons as partners or joint contractors, in carrying out the same, or any part thereof, the lien for labor, services, material, fixtures, apparatus or machinery, forms or form work furnished by a sub-contractor to such contractor and his partners or associates, as originally agreed upon, shall continue the same as if the sub-contract had been made with all of said partners. When the contractor shall sub-let his contract or a specific portion thereof to a sub-contractor, the party furnishing labor, services, material, fixtures, apparatus or machinery, forms or form work for such sub-contractor shall have a lien therefor; and may enforce his lien in the same manner as is herein provided for the enforcement of liens by sub-contractors. Any sub-contractor shall, as often as requested in writing by the owner, or contractor, or the agent of either, make out and give to such owner, contractor or agent, a statement of the persons furnishing labor, services, material, fixtures, apparatus or machinery, forms or form work, giving their names and how much, if anything, is due or to become due to each of them, and which statement shall be made under oath if required. If any sub-contractor shall fail to furnish such statement within 5 days after such demand, he shall forfeit to such owner or contractor the sum of $50 for every offense, which may be recovered in a civil action and shall have no right of action against either owner or contractor until he shall furnish such statement, and the lien of such sub-contractor shall be subject to the liens of all other creditors.
(Source: P.A. 94-627, eff. 1-1-06.)

(770 ILCS 60/23) (from Ch. 82, par. 23)
Sec. 23. Liens against public funds.
(a) For the purpose of this Section "contractor" includes any sub-contractor; "State" includes any department, board or commission thereof, or other person financing and constructing any public improvements for the benefit of the State or any department, board or commission thereof; and "director" includes any chairman or president of any State department, board or commission, or the president or chief executive officer or such other person financing and constructing a public improvement for the benefit of the State.
(a-5) For the purpose of this Section, "unit of local government" includes any unit of local government as defined in the Illinois Constitution of 1970, and any entity, other than the State, organized for the purpose of conducting public business pursuant to the Intergovernmental Cooperation Act or the General Not For Profit Corporation Act of 1986, or where a not-for-profit corporation is owned, operated, or controlled by one or more units of local government for the purpose of conducting public business.
(b) Any person who shall furnish labor, services, material, fixtures, apparatus or machinery, forms or form work to any contractor having a contract for public improvement for any county, township, school district, city, municipality, municipal corporation, or any other unit of local government in this State, shall have a lien for the value thereof on the money, bonds, or warrants due or to become due the contractor having a contract with such county, township, school district, municipality, municipal corporation, or any other unit of local government in this State under such contract. The lien shall attach only to that portion of the money, bonds, or warrants against which no voucher or other evidence of indebtedness has been issued and delivered to the contractor by or on behalf of the county, township, school district, city, municipality, municipal corporation, or any other unit of local government as the case may be at the time of the notice.
(1) No person shall have a lien as provided in this

subsection (b) unless such person shall, before payment or delivery thereof is made to such contractor, notify the clerk or secretary, as the case may be, of the county, township, school district, city, municipality, municipal corporation, or any other unit of local government by written notice of the claim for lien containing a sworn statement identifying the claimant's contract, describing the work done by the claimant, and stating the total amount due and unpaid as of the date of the notice for the work and furnish a copy of said notice at once to said contractor. The person claiming such lien may cause notification and written notice thereof to be given either by sending the written notice (by registered or certified mail, return receipt requested, with delivery limited to addressee only) to, or by delivering the written notice to the clerk or secretary, as the case may be, of the county, township, school district, city, municipality, municipal corporation, or any other unit of local government; and the copy of the written notice which the person claiming the lien is to furnish to the contractor may be sent to, or delivered to such contractor in like manner. The notice shall be effective when received or refused by the clerk or secretary, as the case may be, of the county, township, school district, city, municipality, municipal corporation, or any other unit of local government.

(2) Provided further, that where such person has not

so notified the clerk or secretary, as the case may be, of the county, township, school district, city, municipality, municipal corporation, or any other unit of local government of his claim for a lien, upon written demand of the contractor with service by certified mail (return receipt requested) and with a copy filed with the clerk or secretary, as the case may be, that person shall, within 30 days, notify the clerk or secretary, as the case may be, of the county, township, school district, city, municipality, municipal corporation, or any other unit of local government of his claim for a lien by either sending or delivering written notice in like manner as above provided for causing notification and written notice of a claim for lien to be given to such clerk or secretary, as the case may be, or the lien shall be forfeited.

(3) No official shall withhold from the contractor

money, bonds, warrants, or funds on the basis of a lien forfeited as provided herein.

(4) The person so claiming a lien shall, within 90

days after serving such notice commence proceedings by complaint for an accounting, making the contractor having a contract with the county, township, school district, city, municipality, municipal corporation, or any other unit of local government and the contractor to whom such labor, services, material, fixtures, apparatus or machinery, forms or form work was furnished, parties defendant, and shall within 10 days after filing the complaint notify the clerk or secretary, as the case may be, of the county, township, school district, city, municipality, municipal corporation, or any other unit of local government of the commencement of such suit by delivering to him or them a copy of the complaint filed.

(5) Failure to commence proceedings by complaint for

accounting within 90 days after serving notice of lien shall terminate the lien and no subsequent notice of lien may be given for the same claim nor may that claim be asserted in any proceedings pursuant to this Act, provided, however, that failure to file the complaint after notice of the claim for lien shall not preclude a subsequent notice or action for an amount or amounts becoming due to the lien claimant on a date after the prior notice or notices.

(6) It shall be the duty of any such clerk or

secretary, as the case may be, upon receipt of the first notice herein provided for to cause to be withheld a sufficient amount to pay such claim for the period limited for the filing of suit plus the period for notice to the clerk or secretary of the suit, unless otherwise notified by the person claiming the lien. Upon the expiration of this period the money, bonds or warrants so withheld shall be released for payment to the contractor unless the person claiming the lien shall have instituted proceedings and delivered to the clerk or secretary, as the case may be, of the county, township, school district, city, municipality, municipal corporation, or any other unit of local government a copy of the complaint as herein provided, in which case, the amount claimed shall be withheld until the final adjudication of the suit is had. Provided, that the clerk or secretary, as the case may be, to whom a copy of the complaint is delivered as herein provided may pay over to the clerk of the court in which such suit is pending a sum sufficient to pay the amount claimed to abide the result of such suit and be distributed by the clerk according to the judgment rendered or other court order. Any payment so made to such claimant or to the clerk of the court shall be a credit on the contract price to be paid to such contractor.

(c) Any person who shall furnish labor, services, material, fixtures, apparatus or machinery, forms or form work to any contractor having a contract for public improvement for the State, may have a lien for the value thereof on the money, bonds or warrants due or about to become due the contractor having a contract with the State under the contract. The lien shall attach to only that portion of the money, bonds or warrants against which no voucher has been issued and delivered by the State.
(1) No person or party shall have a lien as

provided in this subsection (c) unless such person shall, before payment or delivery thereof is made to the contractor, notify the Director or other official, whose duty it is to let such contract, written notice of a claim for lien containing a sworn statement identifying the claimant's contract, describing the work done by the claimant and stating the total amount due and unpaid as of the date of the notice for the work. The claimant shall furnish a copy of said notice at once to the contractor. The person claiming such lien may cause such written notice with sworn statement of the claim to be given either by sending such notice (by registered or certified mail, return receipt requested, with delivery limited to addressee only) to, or by delivering such notice to the Director or other official of the State whose duty it is to let such contract; and the copy of such notice which the person claiming the lien is to furnish to the contractor may be sent to, or delivered to such contractor in like manner. The notice shall be effective when received or refused by the Director or other official whose duty it is to let the contract.

(2) Provided, that where such person has not so

notified the Director or other official of the State, whose duty it is to let such contract, of his claim for a lien, upon written demand of the contractor, with service by certified mail (return receipt requested) and with a copy filed with such Director or other official of the State, that person shall, within 30 days, notify the Director or other official of the State, whose duty it is to let such contract, of his claim for a lien by either sending or delivering written notice in like manner as above provided for giving written notice with sworn statement of claim to such Director or official, or the lien shall be forfeited.

(3) No public official shall withhold from the

contractor money, bonds, warrants or funds on the basis of a lien forfeited as provided herein.

(4) The person so claiming a lien shall, within 90

days after serving such notice, commence proceedings by complaint for an accounting, making the contractor having a contract with the State and the contractor to whom such labor, services, material, fixtures, apparatus or machinery, forms or form work was furnished, parties defendant, and shall, within 10 days after filing the suit notify the Director of the commencement of such suit by delivering to him a copy of the complaint filed; provided, if money appropriated by the General Assembly is to be used in connection with the construction of such public improvement, that suit shall be commenced and a copy of the complaint delivered to the Director not less than 15 days before the date when the appropriation from which such money is to be paid, will lapse.

(5) Failure to commence proceedings by complaint for

accounting within 90 days after serving notice of lien pursuant to this subsection shall terminate the lien and no subsequent notice of lien may be given for the same claim nor may that claim be asserted in any proceedings pursuant to this Act, provided, however, that failure to file suit after notice of a claim for lien shall not preclude a subsequent notice or action for an amount or amounts becoming due to the lien claimant on a date after the prior notice or notices.

(6) It shall be the duty of the Director, upon

receipt of the written notice with sworn statement as herein provided, to withhold payment of a sum sufficient to pay the amount of such claim, for the period limited for the filing of suit plus the period for the notice to the Director, unless otherwise notified by the person claiming the lien. Upon the expiration of this period the money, bonds, or warrants so withheld shall be released for payment to the contractor unless the person claiming the lien shall have instituted proceedings and delivered to the Director a copy of the complaint as herein provided, in which case, the amount claimed shall be withheld until the final adjudication of the suit is had. Provided, the Director or other official may pay over to the clerk of the court in which such suit is pending, a sum sufficient to pay the amount claimed to abide the result of such suit and be distributed by the clerk according to the judgment rendered or other court order. Any payment so made to such claimant or to the clerk of the court shall be a credit on the contract price to be paid to such contractor.

(d) Any officer of the State, county, township, school district, city, municipality, municipal corporation, or any other unit of local government violating the duty hereby imposed upon him shall be liable on his official bond to the claimant giving notice as provided in this Section for the damages resulting from such violation, which may be recovered in a civil action in the circuit court. There shall be no preference between the persons giving such notice, but all shall be paid pro rata in proportion to the amount due under their respective contracts.
(e) In the event a suit to enforce a claim based on a notice of claim for lien is commenced in accordance with this Section, and the suit is subsequently dismissed, the lien for the work claimed under the notice of claim for lien shall terminate 30 days after the effective date of the order dismissing the suit unless the lien claimant shall file a motion to reinstate the suit, a motion to reconsider, or a notice of appeal within the 30-day period. Notwithstanding the foregoing, nothing contained in this Section shall prevent a public body from paying a lien claim in less than 30 days after dismissal.
(f) Unless the contract with the State, county, township, school district, city, municipality, municipal corporation, or any other unit of local government otherwise provides, no lien for material shall be defeated because of lack of proof that the material after the delivery thereof, actually entered into the construction of the building or improvement, even if it be shown that the material was not actually used in the construction of the building or improvement so long as it is shown that the material was delivered either (i) to the owner or its agent for that building or improvement, to be used in that building or improvement or (ii) pursuant to the contract, at the place where the building or improvement was being constructed or some other designated place, for the purpose of being used in construction or for the purpose of being employed in the process of construction as a means for assisting in the erection of the building or improvement in what is commonly termed forms or form work where concrete, cement, or like material is used, in whole or in part.
(Source: P.A. 95-274, eff. 8-17-07.)

(770 ILCS 60/24) (from Ch. 82, par. 24)
Sec. 24. Written notice by sub-contractor; service; when notice not necessary; form of notice.
(a) Sub-contractors, or parties furnishing labor, materials, fixtures, apparatus, machinery, or services, may at any time after making his or her contract with the contractor, and shall within 90 days after the completion thereof, or, if extra or additional work or material is delivered thereafter, within 90 days after the date of completion of such extra or additional work or final delivery of such extra or additional material, cause a written notice of his or her claim and the amount due or to become due thereunder, to be sent by registered or certified mail, with return receipt requested, and delivery limited to addressee only, to or personally served on the owner of record or his agent or architect, or the superintendent having charge of the building or improvement and to the lending agency, if known; and such notice shall not be necessary when the sworn statement of the contractor or subcontractor provided for herein shall serve to give the owner notice of the amount due and to whom due, but where such statement is incorrect as to the amount, the subcontractor or material man named shall be protected to the extent of the amount named therein as due or to become due to him or her. For purposes of this Section, notice by registered or certified mail is considered served at the time of its mailing.
The form of such notice may be as follows: To (name of owner): You are hereby notified that I have been employed by (the name of contractor) to (state here what was the contract or what was done, or to be done, or what the claim is for) under his or her contract with you, on your property at (here give substantial description of the property) and that there was due to me, or is to become due (as the case may be) therefor, the sum of $.....
Dated at .... this .... day of ....., .....

(770 ILCS 60/25) (from Ch. 82, par. 25)
Sec. 25. Notice to persons not found or not residing in county.
(a) In all cases where the owner of record, his or her agent, architect, or superintendent or lending agency, if known, cannot, upon reasonable diligence, be found in the county in which said improvement is made, or shall not reside therein, the sub-contractor or person furnishing labor, services, material, fixtures, apparatus or machinery, forms or form work may give notice to such persons who cannot be found by filing within 90 days after the completion of his or her contract with the contractor, or if extra or additional work or material is delivered thereafter, within 90 days after the date of completion of such extra or additional work or final delivery of such extra or additional material, in the office of the recorder a claim for lien verified by the affidavit of himself or herself, or his or her agent or employee, which shall consist of a brief statement of his or her contract or demand, and the balance due after allowing all credits, and a sufficient correct description of the lot, lots or tract of land to identify the same. An itemized account shall not be necessary.
(b) The notice recorded pursuant to subsection (a) of this Section shall satisfy the notice requirements of Section 24 of this Act only as to any owner of record, his or her agent, architect, superintendent, or lending agency, if known, who or which cannot, upon reasonable diligence, be found or shall not reside in the county in which said improvement is made. In the event that notice is recorded as provided herein, if such notice complies with Section 7 of this Act it shall also be deemed a claim for lien recorded pursuant to Section 7 of this Act.
(c) The recording of notice pursuant to subsection (a) of this Section shall not constitute an admission by the lien claimant that its status is that of subcontractor if it is later determined that the party with whom the lien claimant contracted was the owner or an agent of the owner.
(Source: P.A. 94-627, eff. 1-1-06.)

(770 ILCS 60/26) (from Ch. 82, par. 26)
Sec. 26. Claim for wages as laborer preferred. The claim of any person for wages under Sections 21 and 22 of this Act shall be a preferred lien.
(Source: P.A. 94-627, eff. 1-1-06.)

(770 ILCS 60/27) (from Ch. 82, par. 27)
Sec. 27. When the owner or his agent is notified as provided in this Act, he shall retain from any money due or to become due the contractor, an amount sufficient to pay all demands that are or will become due such sub-contractor, tradesman, materialman, mechanic, or worker of whose claim he is notified, and shall pay over the same to the parties entitled thereto.
Such payment shall be as follows:
First - All claims for wages shall be paid in full.
Second - The claims of tradesmen, materialmen and sub-contractors, who are entitled to liens pro rata, in proportion to the amount due them respectively. All payments made as directed shall, as between such owner and contractor, be considered the same as if paid to such contractor. Any payment made by the owner to the contractor after such notice, without retaining sufficient money to pay such claims, shall be considered illegal and made in violation of the rights of the laborers and sub-contractors and the rights of such laborers and sub-contractors to a lien shall not be affected thereby, but the owner shall not be held liable to any laborer and sub-contractor or other person whose name is omitted from the statement provided for in Sections 5 and 22 of this Act, nor for any larger amount than the sum therein named as due such person (provided such omission is not made with the knowledge or collusion of the owner), unless previous thereto or to his payment to his contractor, he shall be notified, as herein provided, by such person of their claim and the true amount thereof.
Third - The balance, if any, to the contractor.
(Source: P.A. 91-357, eff. 7-29-99.)

(770 ILCS 60/28) (from Ch. 82, par. 28)
Sec. 28. Suits by laborers, materialmen or sub-contractors. If any money due to the laborers, materialmen, or sub-contractors be not paid within 10 days after his notice is served as provided in Sections 5, 24, and 25, then such person may file a claim for lien or file a complaint and enforce such lien within the same limits as to time and in such other manner as hereinbefore provided for the contractor in Section 7 and Sections 9 to 20 inclusive, of this Act, or he may sue the owner and contractor jointly for the amount due in the circuit court, and a personal judgment may be rendered therein, as in other cases. In such actions, as in suits to enforce the lien, the owner shall be liable to the plaintiff for no more than the pro rata share that such person would be entitled to with other sub-contractors out of the funds due to the contractor from the owner or one knowingly permitted by the owner to contract for such improvements and the contractor, except as hereinbefore provided for laborers and materialmen, and such action shall be maintained against the owner only in case the plaintiff establishes a right to the lien. All suits and actions by sub-contractors shall be against both contractor and owner jointly, and no judgment shall be rendered therein until both are duly brought before the court by process or publication, and such process may be served and publication made as to all persons except the owners as in other civil actions. All such judgments, where the lien is established shall be against both jointly, but shall be enforced against the owner only to the extent that he is liable under his contract as by this Act provided, and shall recite the date from which the lien thereof attached according to the provisions of Sections 1 to 20 of this Act; but this shall not preclude a judgment against the contractor, personally, where the lien is defeated.
(Source: P.A. 94-627, eff. 1-1-06.)

(770 ILCS 60/30) (from Ch. 82, par. 30)
Sec. 30. Multiple liens; insufficient funds; hearing; judgment. If there are several liens under Sections 21 and 22 of this Act upon the same premises, and the owner or any person having such a lien shall fear that there is not a sufficient amount coming to the contractor to pay all such liens, the owner or any one or more persons having such lien may file his, her or their complaint in the circuit court of the proper county, stating such fact and such other facts as may be sufficient to a full understanding of the rights of the parties. The contractor and all persons having liens upon or who are interested in the premises, so far as the same are known to or can be ascertained by the plaintiff, upon diligent inquiry shall be made parties. Upon the hearing the court shall find the amount due from the owner to the contractor, and the amount due to each of the persons having liens, and in case the amount found to be due to the contractor shall be insufficient to discharge all the liens in full, the amount so found in favor of the contractor shall be divided between the persons entitled to such liens pro rata after the payment of all claims for wages in proportion to the amounts so found to be due them respectively. If the amount so found to be due to the contractor shall be sufficient to pay the liens in full, the same shall be so ordered. The premises may be sold as in other cases under this Act. The parties to such action shall prosecute the same under like requirements as are directed in Section 11 of this Act, and all persons who shall be duly notified of such proceedings, and who shall fail to prove their claims, whether the same be in judgment against the owner or not, shall forever lose the benefit of and be precluded from their liens and all claims against the owner. Upon the filing of such complaint the court may, on the motion of any person interested, and shall, upon final judgment stay further proceedings upon any action against the owner on account of such liens, and costs in such cases shall be adjusted as provided for in Section 17 of this Act.
(Source: P.A. 94-627, eff. 1-1-06.)

(770 ILCS 60/31) (from Ch. 82, par. 31)
Sec. 31. Should the contractor, for any cause, fail to complete his or her contract, any person entitled to a lien under this Act may file a complaint against the owner and contractor, setting forth the nature of his or her claim, the amount due, as near as may be, and the names of the parties employed on such house or other improvement subject to liens; and a notice of such action shall be served on the persons therein named, and the parties shall have their claim adjudicated. The premises may be sold as in other cases under this act. The parties to such action shall prosecute the same under like requirements as are directed in section 11 of this Act.
(Source: P.A. 81-251.)

(770 ILCS 60/32) (from Ch. 82, par. 32)
Sec. 32. Payments to contractor by owner. No payments to the contractor or to his order of any money or other considerations due or to become due to the contractor shall be regarded as rightfully made, as against the sub-contractor, laborer, or party furnishing labor, services, material, fixtures, apparatus or machinery, forms or form work if made by the owner without exercising and enforcing the rights and powers conferred upon him in Sections 5, 21 and 22 of this Act.
(Source: P.A. 94-627, eff. 1-1-06.)

(770 ILCS 60/34) (from Ch. 82, par. 34)
Sec. 34. Notice to commence suit.
(a) Upon written demand of the owner, lienor, or any person interested in the real estate, or their agent or attorney, served on the person claiming the lien, or his agent or attorney, requiring suit to be commenced to enforce the lien or answer to be filed in a pending suit, suit shall be commenced or answer filed within 30 days thereafter, or the lien shall be forfeited. Such service may be by registered or certified mail, return receipt requested, or by personal service.
(b) A written demand under this Section must contain the following language in at least 10 point bold face type: "Failure to respond to this notice within 30 days after receipt, as required by Section 34 of the Mechanics Lien Act, shall result in the forfeiture of the referenced lien."
(Source: P.A. 97-1165, eff. 2-11-13.)

(770 ILCS 60/35) (from Ch. 82, par. 35)
Sec. 35. Satisfaction or release; recording; neglect; penalty.
(a) Whenever a claim for lien has been filed with the recorder of deeds, either by the contractor or sub-contractor, and is paid with cost of filing same, or where there is a failure to institute suit to enforce the same after demand as provided in the preceding Section within the time by this Act limited the person filing the same or some one by him duly authorized in writing so to do, shall acknowledge satisfaction or release thereof, in writing, on written demand of the owner, lienor, or any person interested in the real estate, or his or her agent or attorney, and on neglect to do so for 10 days after such written demand he or she shall be liable to the owner for the sum of $2,500, which may be recovered in a civil action together with the costs and the reasonable attorney's fees of the owner, lienor, or other person interested in the real estate, or his or her agent or attorney incurred in bringing such action.
(b) Such a satisfaction or release of lien may be filed with the recorder of deeds in whose office the claim for lien had been filed and when so filed shall forever thereafter discharge and release the claim for lien and shall bar all actions brought or to be brought thereupon.
(c) The release of lien shall have the following imprinted thereon in bold letters at least 1/4 inch in height: "FOR THE PROTECTION OF THE OWNER, THIS RELEASE SHOULD BE FILED WITH THE RECORDER IN WHOSE OFFICE THE CLAIM FOR LIEN WAS FILED." The Recorder in whose office the claim for lien had been filed, upon receipt of a release and the payment of the recording fee, shall record the release.
(Source: P.A. 99-78, eff. 7-20-15.)

(770 ILCS 60/36) (from Ch. 82, par. 36)
Sec. 36. Any owner, contractor, sub-contractor or other person who shall purchase materials on credit and represent at the time of purchase that the same are to be used in a designated building or buildings, or other improvement, and shall thereafter sell, use or cause to be used the said materials in the construction of, or remove the same to any building or improvement other than that designated, or dispose of the same for any purpose, without the written consent of the person of whom the materials were purchased, with intent to defraud such person, shall be deemed guilty of a Class A misdemeanor.
(Source: P.A. 77-2830.)

(770 ILCS 60/37) (from Ch. 82, par. 37)
Sec. 37. Any architect, contractor, sub-contractor, materialman, or other person furnishing services, labor or material for the purpose of or in constructing, building, altering, repairing or ornamenting a boat, barge or other water craft or mobile home, shall have a lien on such boat, barge or other water craft or mobile home for the value of such services, labor or material in the same manner as in this act provided for services, labor or material furnished by such parties for the purpose of building, altering, repairing or ornamenting a house or other building. And such lien may be established and enforced in the same manner as liens are established and enforced under this act, and the parties shall be held to the same obligations, duties and liabilities as in case of a contract for building, altering, repairing or ornamenting a house or other building.
(Source: P.A. 82-535.)

(770 ILCS 60/38) (from Ch. 82, par. 38)
Sec. 38. When claims for lien are filed pursuant to the provisions of Sections 7, 25 and 28, the Recorder shall affix thereto a certificate of the date of filing the same, (similar to the certificate affixed to recorded instruments) and make an abstract thereof in a book kept for that purpose and properly indexed, containing the name of the person filing the lien, the amount of the lien, the date of filing, the name of the person against whom the lien is filed, and a description of the property charged with the lien, and if satisfied or released of record the date of filing said satisfaction or release. When a satisfaction or release is filed the Recorder shall affix a certificate of the date of filing similar to that affixed to the claim for lien.
For filing a claim for lien and complying with the provisions of this act the recorder shall charge a fee of $12 for the first 4 pages thereof, plus $1 for each additional page thereof, plus $1 for each additional document number therein noted, and for filing a satisfaction or release thereof and affixing his certificate thereto he shall charge a fee of $12 for the first 4 pages thereof, plus $1 for each additional page thereof, plus $1 for each additional document number therein noted.
(Source: P.A. 86-1353.)

(770 ILCS 60/38.1)
Sec. 38.1. Substitution of bond for lien.
(a) As used in this Section:
(1) "Applicant" means:
(A) an owner, other lien claimant, or other

person having an interest in the property against which a lien claim under this Act is asserted;

(B) an association representing owners organized

under any statute or to which the Common Interest Community Association Act applies; or

(C) any person who may be liable for the payment

of a lien claim, including an owner, former owner, association representing owners organized under any statute or to which the Common Interest Community Association Act applies, or the contractor or subcontractor.

(2) "Eligible surety bond" means a surety bond that

meets all of the following requirements:

(A) it specifically states that the principal and

surety thereunder submit to the jurisdiction of the circuit court of the county where the property being improved is located and that a final non-appealable judgment or decree entered in a proceeding in favor of the lien claimant based on the lien claim that is the subject of an eligible surety bond shall constitute a judgment against the principal and surety of the bond for the amount found due to the lien claimant, including interest and attorney's fees, limited as to the principal and surety to the full amount of the bond;

(B) it continues in effect until the complete

satisfaction of the adjudicated amount due under the lien claim or the payment of the full amount of the bond or to a final determination, and the expiration of all appeal periods, that the lien claim is invalid, void, has been released by the lien claimant, or the time to enforce the lien claim has expired without the required action by the lien claimant;

(C) it is in an amount equal to 175% of the

amount of the lien claim;

(D) it has as its surety a company that has a

certificate of authority from the Department of Insurance specifically authorizing the company to execute surety bonds;

(E) the surety has a current financial strength

rating of not less than A with no rating modifier, an outlook which is either positive or stable, and a financial size category of not less than IX, as rated by A.M. Best Company, Inc.; and

(F) if property affected by a mechanics lien is

in a judicial circuit that has its own list of approved sureties, the bond shall be issued by a surety company specifically authorized to issue surety bonds for that circuit court by order or rule.

(3) "Lien claim" means a claim, excluding interest

and attorney's fees, on account of which (A) a notice or amended notice of claim for lien under Section 24 of this Act has been served; (B) a claim or amended claim for lien under Section 7 of this Act has been recorded; or (C) a suit to enforce a lien under this Act, including, but not limited to, an action under Section 9, 27, or 28 of this Act, has been filed. Unless otherwise indicated in this Section, "lien claim" is the lien claim to be affected by an eligible surety bond.

(4) "Lien claimant" means the party whose lien claim

is to be affected by an eligible surety bond.

(5) "Prevailing party" means a lien claimant that is

awarded a judgment equal to at least 75% of the amount of its lien claim, or the principal of the bond if the lien claimant is awarded a judgment equal to less than 25% of the amount of its lien claim; otherwise, no party is the prevailing party. For purposes of determining the prevailing party, the amount of the lien claim shall be reduced by any payments received by the lien claimant from any source before the entry of judgment or otherwise upon petition by the lien claimant, but only for good cause shown. If any party makes a payment to the lien claimant within 5 months of the filing of a complaint under this Section, the principal on the bond may petition the court for a reduction of the bond equal to the amount of the payment made.

Except as otherwise expressly provided in this Section, the terms not expressly defined in this Section have the same meaning as they have under other provisions of this Act.
(b) This Section applies to liens arising under Section 1 or 21 of this Act and to claims or actions arising under Section 9, 27, or 28 of this Act.
(c) An applicant may file a petition to substitute a bond for the property subject to a lien claim with the clerk of the circuit court of the county in which the property against which the lien claim is asserted is located, or if there is a pending action to enforce the lien claim, an applicant may at any time prior to 5 months after the filing of a complaint or counterclaim by a mechanics lien claimant to enforce its mechanics lien claim. The petition shall be verified and shall include:
(1) the name and address of the applicant and the

applicant's attorney, if any;

(2) the name and address of the lien claimant;
(3) if there is a suit to enforce the lien claim, the

name of the attorney of record for the lien claimant, or if no suit has been filed but a lien claim has been recorded by the lien claimant, the name of the preparer of the lien claim;

(4) the name and address of the owner of record of

any real estate subject to the lien claim or the name and address of any condominium association or association to which the Common Interest Community Association Act applies representing owners of record if the association is an obligor under the bond;

(5) a description of the property subject to the lien

claim and, if the property includes real estate, both a common and legal description of the real estate, including the address, if any;

(6) an attached copy of the lien claim which includes

the date of its recording, where it was recorded, and the number under which it was recorded if there is no pending proceeding to enforce the lien claim;

(7) an attached copy of the proposed eligible surety

bond;

(8) a certified copy of the surety's certificate of

authority from the Department of Insurance or other State agency charged with the duty to issue such a certificate; and

(9) an undertaking by the applicant to replace the

bond with another eligible surety bond in the event that the proposed eligible surety bond at any time ceases to be an eligible surety bond.

(d) The person filing a petition under this Section shall personally serve or send via certified mail, return receipt requested, to each person whose name and address is stated in the petition and his or her attorney of record in a pending action on the lien claim, a copy of the petition attached together with the following notice:

"PLEASE TAKE NOTICE that on ............. (date), the undersigned, ..............., filed a petition to substitute a bond for property subject to a lien claim, a copy of which is attached to this notice.

PLEASE TAKE FURTHER NOTICE that if you fail to file an objection to the substitution of a bond for the lien claim with the clerk of the circuit court of .............. County under general number .......... or case number .........., within 30 days after you receive this notice or 33 days after this notice is mailed by certified mail, whichever date is earlier, you will have waived your right to object and an order will be entered substituting the security of the bond for the property securing the lien claim and discharging the property described in the petition as being subject to the lien, such as the real estate and the moneys or other considerations due or to become due from the owner to the contractor under the original contract giving rise to the lien claim."
(e) If no objection is filed to the substitution of the proposed eligible surety bond for the property securing the lien claim within 30 days after all persons entitled to notice under subsection (d) of this Section have either received the notice or have been served with the notice, or have waived any objections to the substitution, if the petition complies with the requirements of this Section, the court, on ex parte motion of the petitioner, shall, if the court finds that the proposed bond is in fact an eligible surety bond, enter an order:
(1) substituting the eligible surety bond for the

property securing the lien claim; and

(2) substituting the lien claimant's right to recover

on the bond for the lien claimant's causes of action that could be asserted by the lien claimant under Section 9, 27, or 28 of this Act.

(f) If an objection is filed within 30 days of service of notice required by this Section, the petitioner may, upon notice to all parties to whom the notice was required to be served, move for a hearing as to the adequacy of the proposed eligible surety bond. The burden shall be upon the petitioner to establish prima facie that the proposed surety bond is an eligible surety bond. If it is established prima facie that the bond is an eligible surety bond, the burden is on the objector to prove that a proposed surety bond is not an eligible surety bond. If at the conclusion of the hearing the court finds that the proposed bond is in fact an eligible surety bond, it shall enter an order:
(1) substituting the eligible surety bond for the

property securing the lien claim; and

(2) substituting the lien claimant's right to recover

on the bond for the lien claimant's causes of action that could be asserted by the lien claimant under Section 9, 27, or 28 of this Act.

(g) If the court enters an order discharging as security for the lien claim the real estate and claims under Sections 1, 9, 21, 27, and 28 of this Act, and substitutes the eligible surety bond as security for the lien claim, the petitioner shall:
(1) send copies of the order to the lien claimant and

all persons who were to receive copies of the petition and, if there is a pending proceeding to enforce the lien claim, to all parties who have appeared in the proceeding; and

(2) record a copy of the order, together with an

executed copy of the approved eligible surety bond, with the recorder of deeds of any county where the property is located.

(h) If the eligible surety bond is approved either before or after any suit is brought to enforce the lien claim, the action on the bond shall be in equity against the principal and surety of the bond. If the eligible surety bond is approved and a proceeding to enforce the lien claim is pending, the bond principals and sureties shall, by approval of the bond, ipso facto become parties to the proceeding. All other parties to the lien claim count or counts may be dismissed. An action under this Section does not preclude a claimant from bringing any other actions that do not arise under this Act.
(i) Subject to the defenses allowable under subsection (j) of this Section, the principal and surety of a surety bond shall be jointly and severally liable to the lien claimant for the amount that the lien claimant would have been entitled to recover under this Act if no surety bond had been furnished, subject to the limitation of liability of the surety to the face amount of the bond. The prevailing party in an action brought under this Section shall be awarded its reasonable attorney's fees, but the attorney's fees for a lien claimant that is a prevailing party shall be limited to the amount remaining on the bond after the payment of the claim and interest, and the attorney's fees awarded to a bond principal shall be limited to 50% of the amount of the lien claim. Judgment in favor of the lien claimant and against the principal and surety shall be entered for the amount of their liability to the lien claimant.
(j) The principal and surety of the bond may assert only those defenses that could have been asserted against the lien claim by the principal of the eligible surety bond or the owner of record of the real estate at the time the contractor's contract under which the lien claimant is claiming was let as if no surety bond had been issued.
(k) Liability of the principal and surety on a bond that has ceased to be an eligible surety bond shall continue until a court order is entered replacing the bond with another eligible surety bond. Even if a bond ceases to be an eligible surety bond, the original bond remains in effect as substitute security until it is replaced.
(l) It is the express intent of the General Assembly in enacting this Section that the entry of an order under this Section substitutes an action on the bond for the actions the lien claimant would otherwise have under Sections 9, 17, 27, and 28 of this Act.
(Source: P.A. 99-178, eff. 1-1-16.)

(770 ILCS 60/39) (from Ch. 82, par. 39)
Sec. 39. This act is and shall be liberally construed as a remedial act.
(Source: Laws 1903, p. 230.)



770 ILCS 65/ - Miners Lien Act.

(770 ILCS 65/0.01) (from Ch. 82, par. 47m)
Sec. 0.01. Short title. This Act may be cited as the Miners Lien Act.
(Source: P.A. 86-1324.)

(770 ILCS 65/1) (from Ch. 82, par. 48)
Sec. 1. That every laborer or miner who shall perform labor in opening and developing any coal mine, including sinking shafts, constructing slopes or drifts, mining coal and the like, shall have a lien upon all the property of the person, firm or corporation owning, constructing or operating such mine, used in the construction or operation thereof, including real estate, buildings, engines, cars, mules, scales and all other personal property, for the value of such labor for the full amount thereof, upon the same terms, with the same rights and to be secured and enforced as mechanics' liens are secured and enforced.
(Source: Laws 1895, p. 242.)



770 ILCS 70/ - Oil and Gas Lien Act of 1989.

(770 ILCS 70/1) (from Ch. 82, par. 501)
Sec. 1. Definitions. In this Act unless the context or subject matter otherwise requires:
1. "Construction" means construction, maintenance, operation, or repair.
2. "Contract" means a contract, written or oral, express or implied, or partly express and partly implied, or executory or executed, or partly executory and partly executed.
3. "Drilling" means drilling, digging, perforating, acidizing, cementing, completing, repairing or reworking.
4. "Furnish" means sell or rent.
5. "Labor" means work performed in constructing, putting together, or repairing any of the material used or employed, or furnished to be used or employed, for or preliminary to the drilling, completing, operating or repairing of any oil or gas well, or in the execution, maintenance, operation or repair of a pipeline, including legal, geological, engineering, abstracting and title services.
6. "Leasehold" means the interest of one holding as a lessee or assignee under an oil and gas lease or owner of an interest in oil or gas under which the holder has the right to drill for and produce oil and gas, including the entire working interest.
7. "Material" means material, machinery, equipment, appliances, buildings, structures, tools, bits, or supplies used on any leasehold.
8. "Operator" means a person who is responsible for or assumes the daily supervision and management for operating a leasehold and may be a co-owner of a leasehold interest.
9. "Operating" means all operations in connection with or necessary to the production of oil or gas.
10. "Owner" means a person holding any interest in the legal or equitable title or both to any leasehold for oil or gas purposes, or any pipeline, or his agent, and shall include purchasers under executory contract, receivers, and trustees.
11. "Permittee" means the person to whom a permit is issued for drilling, reopening or conversion of a well by the Department of Natural Resources or the person who is named as principal in the bond required by the Department of Natural Resources.
12. "Person" means an individual, corporation, firm, partnership, or association.
13. "Pipeline" means any pipeline laid and designed as a means of transporting natural gas, oil, or gasoline, or their components or derivatives, and the right of way therefor.
14. "Services" means work performed exclusive of labor, including the hauling of material, whether or not involving the furnishing of materials.
14.5. "Well" means any drill hole required to be permitted under subsection (2) of Section 6 of the Illinois Oil and Gas Act or under Section 12 of that Act.
15. "Working interest" means any interest in or any right to the production of oil or gas, excluding royalty or overriding royalty interests.
(Source: P.A. 91-187, eff. 1-1-00.)

(770 ILCS 70/1.1) (from Ch. 82, par. 501.1)
Sec. 1.1. Short Title. This Act shall be known as the Oil and Gas Lien Act of 1989.
(Source: P.A. 86-377.)

(770 ILCS 70/2) (from Ch. 82, par. 502)
Sec. 2. Persons entitled to lien - amount of lien. Any person, including the operator, who shall, under contract with the owner or operator of any leasehold or of any pipeline, perform any labor or furnish any material or services used or employed, or furnished to be used or employed for, or preliminary to, the drilling, completing, equipping or operating of any oil or gas well upon such leasehold, or in the construction of any pipeline, or in the constructing, putting together, or repairing of any materials so used or employed, or furnished to be used or employed, shall be entitled to a lien under this Act, whether or not a producing well is obtained and whether or not such material is incorporated in or becomes a part of the completed oil or gas well or pipeline, for the amount due him for the performance of such labor or the furnishing of such material or services, including without limitation transportation and mileage charges connected therewith, and interest as provided by the contract between such person and the owner or operator, or if no interest is provided for by contract, from the date of the filing of the lien, at the rate provided for by statute for judgments.
(Source: P.A. 91-357, eff. 7-29-99.)

(770 ILCS 70/3) (from Ch. 82, par. 503)
Sec. 3. Property Subject to Lien.
A. Liens created under Section 2 shall extend to:
1. the leasehold for which the materials or services

were furnished, or for which the labor was performed, and the appurtenance thereunto belonging;

2. all materials and fixtures owned by the owner or

owners of such leasehold and used or employed, or furnished to be used or employed in the drilling, completing, equipping or operating of any oil or gas well located thereon;

3. all oil or gas wells located on such leasehold,

and the oil or gas produced therefrom, and the proceeds thereof inuring to the leasehold therein as such leasehold interest existed on the date such labor was first performed or such material or services were first furnished;

4. all proceeds of production inuring to the

leasehold held by any purchaser of such oil and gas; and

5. the whole of the pipeline to which the materials

or services were furnished, or for which labor was performed, and all buildings and appurtenances thereunto belonging, including, without limiting the generality of the foregoing, gates, valves, pumps, pump stations, and booster stations, and upon all materials and fixtures owned by the owner of such pipeline and used or employed or furnished to be used or employed in the construction thereof.

B. If materials or services are furnished or labor is performed for only a portion of the leasehold, the lien against the leasehold created by this Act shall be limited to:
1. the minimum surficial acreage for well spacing

designated by the permittee for a well drilled thereon described as the establishing drilling unit with the Department of Natural Resources; and

2. if no such designation was made by the permittee

prior to the filing of a claim for lien, the minimum surficial acreage for well spacing designated for a well drilled thereon for an established drilling unit described in the claim for lien, which will be designated by the court in the foreclosure proceeding.

C. If materials or services are furnished or labor is performed for leaseholds, the proceeds of which are commingled by common storage or are validly polled or unitized by agreement of the owners thereof or by operation of law or by any order of any agency having jurisdiction thereof, the lien shall extend to all of the leaseholds so commingled by common storage, pooling or unitization.
(Source: P.A. 91-357, eff. 7-29-99.)

(770 ILCS 70/4) (from Ch. 82, par. 504)
Sec. 4. Subcontractor's Lien. Any person who shall, under contract, perform any labor or furnish any material or services as a subcontractor under an original contractor or for or to an original contractor or a subcontractor under an original contractor, shall be entitled to a lien upon all the property upon which the lien of an original contractor may attach to the same extent as an original contractor, and the lien provided for in this Section shall further extend and attach to all materials and fixtures owned by such original contractor or subcontractor to or for whom the labor is performed or material or services furnished and used or employed, or furnished to be used or employed in the drilling, completing or operating of such oil or gas wells, or in the construction of such pipeline. Upon the filing of a subcontractor's lien, the owner may withhold payment to the original contractor in the amount claimed by the lien until the debt on which the lien is based is settled or determined to be not owed. The owner is not liable to the subcontractor for more than the amount that the owner owes the original contractor when notice of the lien is received by the owner.
(Source: P.A. 86-377.)

(770 ILCS 70/5) (from Ch. 82, par. 505)
Sec. 5. Forfeiture or Failure of Title. Forfeiture of a leasehold estate or a judicial finding or abandonment shall not impair any lien as to proceeds of production, material, equipment, fixtures and appurtenances located thereon and to which said lien has attached prior to forfeiture or abandonment or a judicial finding thereof. Failure of an equitable interest to become legal title or nonfulfillment of a condition subsequent on which a legal interest is contingent does not impair a lien on proceeds of production, material, equipment, fixtures and appurtenances, or an improvement located on the land covered by the equitable interest if the lien attached to the proceeds of production, material, equipment, fixtures and appurtenances or improvement before the failure.
(Source: P.A. 86-377.)

(770 ILCS 70/6) (from Ch. 82, par. 506)
Sec. 6. Notice to purchaser of oil and gas. Anything in this chapter to the contrary notwithstanding, any lien claimed by virtue of this Act insofar as it may extend to oil or gas or the proceeds of the sale of oil or gas shall not be effective against any purchaser of such oil or gas until a copy of the recorded claim for lien has been delivered to such purchaser. Such copy shall be delivered personally to the purchaser or by registered or certified mail deposited in the United States mails. Until such copy is delivered as above provided, no such purchaser shall be liable to the claimant for any oil or gas produced from the leasehold upon which the lien is claimed or the proceeds thereof except to the extent of such part of the purchase price of such oil or gas or the proceeds thereof as may be owing by such purchaser at the time of delivery of such written copy of claim for lien. Such purchaser shall withhold payments for such oil or gas proceeds to the extent of the lien amount claimed until delivery of a recorded release of lien from the claimant, receipt of a certified judgment of any court, or the filing of bond provided for by Section 11; provided, however, that such purchaser may release payments for such oil and gas proceeds if a notice of Lis Pendens regarding the suit to foreclose has not been filed with the one-year limitation provided for by Section 12.
(Source: P.A. 86-377.)

(770 ILCS 70/7) (from Ch. 82, par. 507)
Sec. 7. Date lien arises-preference over other encumbrances. The lien provided for in this chapter arises on the date of the furnishing of the first item of material or services or the date of performance of the first labor. Upon compliance with the provisions of Section 10, such lien shall be preferred to all other titles, charges, liens, or encumbrances which may attach to or upon any of the property upon which a lien is given by this Act subsequent to the date the lien herein provided for arises. As to the priority between prior encumbrances and liens filed hereunder, the lien claimant shall be preferred to the extent of the reasonable value of the claimant's labor, material and services if the leasehold or material has been enhanced thereby.
(Source: P.A. 86-377.)

(770 ILCS 70/8) (from Ch. 82, par. 508)
Sec. 8. Party of liens. All liens affixed by virtue of this Act upon the same leasehold shall be of equal preference and priority.
(Source: P.A. 86-377.)

(770 ILCS 70/9) (from Ch. 82, par. 509)
Sec. 9. Continuing deliveries under single contract. All labor performed or materials or services furnished by any person entitled to a lien under this Act upon the same leasehold or the same pipeline shall for the purpose of this Act be considered as having been performed or furnished under a single contract regardless of whether or not the same was performed or furnished at different times or on separate orders, provided that no more than four months shall have elapsed between the date of performance of such labor or the date of furnishing such material or services and the date on which labor is next performed or materials or services are next furnished.
(Source: P.A. 86-377.)

(770 ILCS 70/10) (from Ch. 82, par. 510)
Sec. 10. Contents and filing of statement of lien. Every person claiming a lien under this Act shall file with the Recorder's Office of the county in which such leasehold, or pipeline, or some part thereof, is situated, a statement verified by affidavit which must include:
(1) The name of an owner of the leasehold or pipeline, and the operator, if known, or the "permittee" and such owner's and operator's mailing address, if known.
(2) A legal description of the leasehold to which the lien extends using the description required by Section 3 B, or a legal description of the pipeline involved.
(3) The nature and dates of the labor performed or materials or services furnished.
(4) Said statement of lien must be filed within four months after the date on which the claimant's labor was last performed or materials or services were last furnished under a single contract as provided for in Section 9. In no event shall such statement of lien be effective as to labor performed or materials or services furnished more than 2 years prior to the filing of the statement of lien in the Recorder's Office. A copy of the statement of lien shall be delivered personally to an owner of the leasehold or pipeline, and the operator, if known, or to the permittee, or by registered or certified mail deposited in the United States mails. Failure to serve a copy of such statement of lien shall not in any manner serve to invalidate the same.
(Source: P.A. 86-377.)

(770 ILCS 70/11) (from Ch. 82, par. 511)
Sec. 11. Bond to indemnify against liens.
1. Whenever any lien or liens shall be filed under the provisions of this Act, then any owner or the contractor or subcontractor whom such lien or liens are claimed, or either of them, may file a bond with the Recorder of the county in which the property is located as herein provided. Such bond shall describe the property on which lien or liens are claimed, shall refer to the lien or liens claimed in a manner sufficient to identify them, shall be in the principal amount of the claimed lien or liens referred to, plus 25% thereof, and shall be executed by the party filing same as principal and by a corporate surety authorized under the laws of this State to execute such bonds as surety and shall be conditioned substantially that the principal and surety will pay to the obligees named or their assigns the amounts of the liens so claimed by them with all costs in the event same shall be proven to be liens on such property.
2. Upon the filing of such bond, the Recorder shall send a notice thereof, together with a copy of the bond, to all lien claimants named therein, by registered or certified mail addressed to such lien claimants at the address set forth in their respective claims for lien.
3. Such bond, when filed, and such notice, when mailed, shall be recorded by the Recorder in the oil and gas lien records, and any purchaser or lender may rely upon the record of such bond and notice in acquiring any interest in said property and shall absolutely be protected thereby.
4. In lieu of filing of the bond as provided for herein, a deposit of cash may be made in the amount of claimed lien or liens referred to plus 25% thereof and the same procedure shall be followed by the Recorder as required in the case of filing of a bond. Such bond, or cash deposit when filed, shall take the place of the property against which any claim for lien referred to in such bond is asserted. At any time within the period of time provided in Section 12, any person claiming such lien may sue upon such bond or cash, but no action shall be brought upon such bond after the expiration of such period. One action upon said bond shall not exhaust the remedies thereon but each obligee or assignee of an obligee named therein may maintain a separate suit thereon in any court having jurisdiction.
5. In case the lienholder shall recover in a suit upon the bond or deposit of cash, he shall be entitled to recover a reasonable attorney's fee, to be fixed by the court, which shall be taxed as costs in this action.
(Source: P.A. 86-377.)

(770 ILCS 70/12) (from Ch. 82, par. 512)
Sec. 12. Duration of lien-suit to foreclose. Any lien provided for by this chapter may be enforced by civil action in the circuit court of the county in which the leasehold, or pipeline, or some part thereof, is situated. Such action shall be brought within one year from the time of the filing of the lien statement as provided for in Section 10.
(Source: P.A. 86-377.)

(770 ILCS 70/13) (from Ch. 82, par. 513)
Sec. 13. Parties to suit to foreclose. In such action all persons whose liens are filed as herein provided, other encumbrancers and any owners whose interest is sought to be affected shall be made parties and the issues shall be made and the trials shall be conducted as in other civil cases. Any lien claimant or encumbrancer made a party to such action shall not be required to file any counterclaim or crossclaim but shall set forth as part of such person's answer, within the limitation provided for in Section 12, sufficient facts to indicate that such person has complied with Section 10 in the case of a person claiming a lien, or to indicate the nature and extent of the encumbrance.
(Source: P.A. 86-377.)

(770 ILCS 70/14) (from Ch. 82, par. 514)
Sec. 14. Consolidation of suits to foreclose - intervention. If several actions brought to enforce liens under this Act on the same property be pending at the same time, the court may order them to be consolidated. Any claimant having filed his statement of lien as herein provided shall be entitled to intervene in any pending action brought to enforce a lien on the same property.
(Source: P.A. 86-377.)

(770 ILCS 70/15) (from Ch. 82, par. 515)
Sec. 15. Removal prohibited; injunction; lien follows property wrongfully removed. When any lien provided for by this Act shall have attached to the property covered thereby, it shall be unlawful for any person to remove such property, or any part thereof, or cause the same to be removed from the land or premises where located at the time such lien attached or otherwise dispose of the same without the written consent of the holder of such lien. In the event such property, or some part thereof, is about to be removed or disposed of in violation of this Section, the circuit court of the county where such property, or any part thereof, is located may upon the verified complaint of the holder of such lien enjoin all persons alleged in such complaint to be about to remove or dispose of such property, or some part thereof, from removing or disposing of the same. In the event such property, or any part thereof, shall have been removed or disposed of in violation of this Section, the holder of such lien shall be entitled in any action to foreclose the same to the appointment of a receiver to take possession of such removed or disposed of property wherever the same may be located within this State; provided, however, that this Section shall not preclude the appointment of receiver in actions brought to foreclose liens given by this Chapter upon any equitable grounds warranting such appointment or as provided for by Section 16. This Section shall not apply to any lien claims which have been discharged by the filing of a bond as provided by Section 11.
(Source: P.A. 86-377.)

(770 ILCS 70/16) (from Ch. 82, par. 516)
Sec. 16. Sale pursuant to foreclosure. A. In all actions to enforce a lien under the provisions of this Act, the court shall, for cause, appoint a receiver with the usual powers granted in equity to operate the leasehold, subject to the lien or liens being enforced and, upon request by plaintiff, the court shall appoint a receiver or other person to conduct the sale of the property subject to the lien or liens being enforced.
1. No property, real or personal, shall be sold by virtue of any judgment of foreclosure under this Act, except at public sale, between the hours of 9:00 a.m. and 5:00 p.m., and pursuant to the procedures of this Section
2. The receiver or other person conducting the sale shall give public notice of the sale as follows:
(a) The notice of sale shall include at least the following information, but an immaterial error in the information shall not invalidate the legal effect of the notice:
(1) The case, title, case number and the court in which the foreclosure was filed;
(2) The time and place of the sale;
(3) If the leasehold is sold, a legal description sufficient to identify it with reasonable certainty;
(4) If personalty is sold, a description thereof sufficient to identify it with reasonable certainty, its location and times and place where it may be inspected prior to sale;
(5) The name, address and telephone number of the person conducting the sale;
(6) The terms of the sale; and
(7) Such other information order by the court.
(b) The notice of sale shall be published at least three consecutive calendar weeks (Sunday through Saturday,) once in each week, the first of such notices to be published not more than 35 days prior to the sale, the last such notice to be published not less than 7 days prior to the sale by an advertisement in a newspaper circulated to the general public in the county in which the foreclosure action was brought.
C. The person conducting the sale shall also give notice to all parties in the action who have appeared and have not theretofore been found by the Court to be in default for failure to plead. Such notice shall be given in the manner
provided in the applicable rules of Court for service of papers other than process and complaint, not more than 28 days nor less than 7 days prior to the day of sale. After notice is given as required in this Section, a copy thereof shall be filed in the office of the Clerk of the Court entering the judgment, together with a certificate of counsel or other proof that notice has been served in compliance with this Section.
D. The person conducting the sale shall again give notice in accordance with this Section of any adjourned sale; provided, however, that if the adjourned sale is to occur less than 30 days after the last scheduled sale, notice of any adjourned sale need be given only once, not less than 5 days prior to the date of the adjourned sale.
E. No other notice by publication or posting shall be necessary unless required by order or rule of the Court.
F. Upon sale of any property, the person conducting the sale shall give to the purchaser a certificate describing the property purchased by him or her, showing the amount paid therefor, or if purchased by the holder of the lien or liens being enforced, the amount of his or her bid.
G. There shall be no right of redemption from foreclosure sale under this Act and all rights and equities of redemption from any judgment of foreclosure are barred.
H. The person conducting the sale shall promptly make a report to the court and upon motion and notice in accordance with court rules applicable to motions generally, the court shall conduct a hearing to confirm the sale. If the court finds that notice of the sale required with subsections B, C, D and E were given and that the sale was not conducted fraudulently, the court shall then enter an order confirming the sale and giving possession of the property to the purchaser. The confirmation order may also;
1. approve the receiver's fees and costs arising between the entry of any judgment or order appointing the receiver and the confirmation hearing;
2. provide for a personal judgment against any party for a deficiency.
I. Upon confirmation of the sale, the person who conducted the sale or the court shall execute an instrument to the holder of the certificate of sale sufficient to convey title to the property purchased, which instrument shall identify the court and the caption of the case in which judgment was entered. Signature and recital in the instrument of the title or authority of the person signing the instrument conveying title, of authority pursuant to the judgment and of the giving of the notices required by this Section is sufficient proof of the facts required and of such authority to execute the instrument of conveyance, but such instrument shall not be construed to contain any covenant on the part of the person executing it.
J. The court granting the judgment of foreclosure may make further orders to enforce possession of the property purchased under any sale of foreclosure.
(Source: P.A. 86-377.)

(770 ILCS 70/17) (from Ch. 82, par. 517)
Sec. 17. Allowance of reasonable attorney's fee in foreclosure. In any action brought to enforce a lien prescribed by this Act, unless the defendant interposes a good and substantial defense, any lien claimant for whom judgment is rendered shall be entitled to recover a reasonable attorney's fee, to be fixed by the court, which shall be taxed as costs in the action.
(Source: P.A. 91-187, eff. 1-1-00.)

(770 ILCS 70/18) (from Ch. 82, par. 518)
Sec. 18. Personal action. Nothing in this Act shall be construed to impair or affect the right of any person to whom any debt may be due for work performed or materials or services furnished to maintain a personal action against the person liable for such debt.
(Source: P.A. 86-377.)

(770 ILCS 70/19) (from Ch. 82, par. 519)
Sec. 19. Waivers. The taking of any note or any additional security by any person given a lien by this Act shall not constitute a waiver of the lien unless made a waiver by express agreement of the parties in writing. The claiming of a lien under this Act shall not constitute a waiver of any other right or security held by the claimant unless made a waiver by express agreement of the parties in writing.
(Source: P.A. 86-377.)

(770 ILCS 70/20) (from Ch. 82, par. 520)
Sec. 20. Assignment of liens and actions. All claims for liens and likewise all actions to recover therefor under this Act shall be assignable so as to vest in the assignee all rights and remedies herein given subject to all defenses thereto that might be raised if such assignment had not been made. Where a statement of lien has been filed as herein provided such assignment shall be made by a separate instrument in writing, which shall be recorded in the Recorder's Office where the claim was filed.
(Source: P.A. 86-377.)



770 ILCS 85/ - Preference of Claims for Wages Act.

(770 ILCS 85/0.01) (from Ch. 82, par. 62.9)
Sec. 0.01. Short title. This Act may be cited as the Preference of Claims for Wages Act.
(Source: P.A. 86-1324.)

(770 ILCS 85/1) (from Ch. 82, par. 63)
Sec. 1. When the business of any person, corporation, company or firm shall be suspended by the action of creditors, or be placed in the custody of a receiver or trustee, then in all such cases the debts owing to laborers or servants which have accrued by reason of their labor or employment and all funds due and unpaid to the trustees for the beneficiaries of any pension or retirement plan, shall be considered and treated as preferred claims, and such laborers, employees or trustees shall be preferred creditors, and shall be first paid in full, and if there be not sufficient to pay them in full the same shall be paid from the proceeds of the sale of the property seized: Provided, that any person interested may contest any such claim or claims, or any part thereof, by filing objections thereto, supported by affidavit, with the officer having the custody of such property, and thereupon the claimant shall be required to reduce his or her claim to judgment in the circuit court before any part thereof shall be paid.
(Source: P.A. 84-551.)

(770 ILCS 85/2) (from Ch. 82, par. 64)
Sec. 2. Any laborer, employee or trustee desiring to enforce his or her claim for wages or pension or retirement payments under this Act, shall present a statement under oath showing the amount due, the kind of work for which the wages are due, when the work was performed, and the nature of the pension or retirement payments claimed under this Act, to the officer, person or court charged with any property seized under Section 1 of this Act, within 90 days after the seizure thereof for the satisfaction of a judgment, or within 90 days after the property may have been placed in the custody of any receiver or trustee, and thereupon it shall be the duty of the person or court receiving the statement to pay the amount of the claim or claims to the person or persons entitled thereto.
(Source: P.A. 83-346.)

(770 ILCS 85/3) (from Ch. 82, par. 65)
Sec. 3. No claims made under this act shall be paid until after the expiration of the time in which to present such claims. And if the funds realized on the property seized shall be insufficient to pay the total claims presented, then such funds shall be prorated on such claims.
(Source: Laws 1887, p. 308.)



770 ILCS 90/ - Sale of Unclaimed Property Act.

(770 ILCS 90/0.01) (from Ch. 141, par. 0.01)
Sec. 0.01. Short title. This Act may be cited as the Sale of Unclaimed Property Act.
(Source: P.A. 86-1324.)

(770 ILCS 90/1) (from Ch. 141, par. 1)
Sec. 1. Except as provided in the Uniform Commercial Code in sections 7-209, 7-210, 7-307 and 7-308 regarding the lien and foreclosure provisions for warehousemen and carriers and except as provided in the Self-Service Storage Facility Act, enacted by the Eighty-Third General Assembly, whenever any trunk, carpet-bag, valise, bundle, package, or article of property, transported, or coming into the possession of any railroad or express company, or any other common carrier, or innkeeper or warehouseman, or private warehouse-keeper, in the course of its or his business as common carrier, innkeeper, warehouseman or private warehouse-keeper remains unclaimed and the legal charges thereon unpaid during the space of 6 months after its arrival at the point to which it shall have been directed, and the owner or person to whom the same is consigned cannot be found upon diligent inquiry, or, being found and notified of the arrival of such article, refuses or neglects to receive the same and pay the legal charges thereon for the space of 3 months, it shall be lawful for such common carrier, innkeeper, warehouseman or private warehouse-keeper to sell such article at public auction, after giving the owner or consignee 15 days' notice of the time and place of sale, through the post office, and by advertising in a newspaper published in the county where such sale is made, and out of the proceeds of such sale to pay all legal charges on such articles, and the overplus, if any, shall be paid to the owner or the consignee upon demand.
(Source: P.A. 83-800.)

(770 ILCS 90/2) (from Ch. 141, par. 2)
Sec. 2. Perishable property which has been transported to destination, and the owner, or consignee, notified of its arrival, or being notified, refuses or neglects to receive the same and pay the legal charges thereon, or if upon diligent inquiry the consignee cannot be found, such carrier may, in the exercise of a reasonable discretion, sell the same at public or private sale without advertising, and the proceeds, after deducting the freight and charges and expenses of sale, shall be paid to the owner or consignee upon demand.
(Source: R.S. 1874, p. 1086.)

(770 ILCS 90/3) (from Ch. 141, par. 3)
Sec. 3. All persons other than common carriers having a lien on personal property, by virtue of the Innkeepers Lien Act or for more than $2,000 by virtue of the Labor and Storage Lien Act may enforce the lien by a sale of the property, on giving to the owner thereof, if he and his residence be known to the person having such lien, 30 days' notice by certified mail, in writing of the time and place of such sale, and if the owner or his place of residence be unknown to the person having such lien, then upon his filing his affidavit to that effect with the clerk of the circuit court in the county where such property is situated; notice of the sale may be given by publishing the same once in each week for 3 successive weeks in some newspaper of general circulation published in the county, and out of the proceeds of the sale all costs and charges for advertising and making the same, and the amount of the lien shall be paid, and the surplus, if any, shall be paid to the owner of the property or, if not claimed by said owner, such surplus, if any, shall be disposed under the Revised Uniform Unclaimed Property Act. All sales pursuant to this Section must be public and conducted in a commercially reasonable manner so as to maximize the net proceeds of the sale. Conformity to the requirements of this Act shall be a perpetual bar to any action against such lienor by any person for the recovery of such chattels or the value thereof or any damages growing out of the failure of such person to receive such chattels.
(Source: P.A. 100-22, eff. 1-1-18.)



770 ILCS 95/ - Self-Service Storage Facility Act.

(770 ILCS 95/1) (from Ch. 114, par. 801)
Sec. 1. Short title. This Act shall be known and may be cited as the "Self-Service Storage Facility Act".
(Source: P.A. 83-800.)

(770 ILCS 95/2) (from Ch. 114, par. 802)
Sec. 2. Definitions. As used in this Act, unless the context clearly requires otherwise:
(A) "Self-service storage facility" means any real property designed and used for the purpose of renting or leasing individual storage space to occupants who are to have access to such for the purpose of storing and removing personal property. A self-service storage facility is not a warehouse for purposes of Article 7 of the Uniform Commercial Code. If an owner issues any warehouse receipt, bill of lading, or other document of title for the personal property stored, the provisions of this Act do not apply.
(B) "Owner" means the owner, operator, lessor, or sublessor of a self-service storage facility, his agent, or any other person authorized by him to manage the facility, or to receive rent from an occupant under a rental agreement.
(C) "Occupant" means a person, his sublessee, successor, or assign, entitled to the use of the storage space at a self-service storage facility under a rental agreement, to the exclusion of others.
(D) "Rental agreement" means any agreement or lease, written or oral, that establishes or modifies the terms, conditions, rules or any other provisions concerning the use and occupancy of a self-service storage facility.
(E) "Personal property" means movable property not affixed to land, and includes, but is not limited to goods, merchandise, motor vehicles, watercraft, and household items.
(F) "Last known address" means that mailing address or electronic mail address provided by the occupant in the latest rental agreement, or the mailing address or electronic mail address provided by the occupant in a subsequent written notice of a change of address.
(G) "Late fee" means a charge assessed for an occupant's failure to pay rent when due. "Late fee" does not include interest on a debt, reasonable expenses incurred in the collection of unpaid rent, or costs associated with the enforcement of any other remedy provided by statute or contract.
(H) "Verified mail" means any method of mailing that is offered by the United States Postal Service or private delivery service that provides evidence of mailing.
(I) "Electronic mail" means the transmission of information or a communication by the use of a computer or other electronic means sent to a person identified by a unique address and that is received by that person.
(Source: P.A. 97-599, eff. 8-26-11; 98-1106, eff. 1-1-15.)

(770 ILCS 95/3) (from Ch. 114, par. 803)
Sec. 3. Lien. The owner of a self-service storage facility and his heirs, executors, administrators, successors, and assigns have a lien upon all personal property located at a self-service storage facility for rent, labor, or other charges, present or future, in relation to the personal property, and for expenses necessary for its preservation, or expenses reasonably incurred in its sale or other disposition pursuant to this Act. The lien provided for in this Section attaches as of the date the personal property is brought to the self-service storage facility and shall be superior to any other lien or security interest except for a statutory lien or security interest which is perfected through filing and has been perfected, prior thereto, through proper filing.
(Source: P.A. 83-800.)

(770 ILCS 95/4) (from Ch. 114, par. 804)
Sec. 4. Enforcement of lien. An owner's lien as provided for in Section 3 of this Act for a claim which has become due may be satisfied as follows:
(A) The occupant shall be notified;
(B) The notice shall be delivered:
(1) in person; or
(2) by verified mail or by electronic mail to the

last known address of the occupant;

(C) The notice shall include:
(1) An itemized statement of the owner's claim

showing the sum due at the time of the notice and the date when the sum became due;

(2) The name of the facility, address, telephone

number, date, time, location, and manner of the lien sale, and the occupant's name and unit number;

(3) A notice of denial of access to the personal

property, if such denial is permitted under the terms of the rental agreement, which provides the name, street address, and telephone number of the owner, or his designated agent, whom the occupant may contact to respond to this notice;

(3.5) Except as otherwise provided by a rental

agreement and until a lien sale, the exclusive care, custody, and control of all personal property stored in the leased self-service storage space remains vested in the occupant. No bailment or higher level of liability is created if the owner over-locks the occupant's lock, thereby denying the occupant access to the storage space. Rent and other charges related to the lien continue to accrue during the period of time when access is denied because of non-payment;

(4) A demand for payment within a specified time not

less than 14 days after delivery of the notice;

(5) A conspicuous statement that unless the claim is

paid within the time stated in the notice, the personal property will be advertised for sale or other disposition, and will be sold or otherwise disposed of at a specified time and place.

(D) Any notice made pursuant to this Section shall be presumed delivered when it is deposited with the United States Postal Service, and properly addressed with postage prepaid or sent by electronic mail and the owner receives a receipt of delivery to the occupant's last known address, except if the owner does not receive a receipt of delivery for the notice sent by electronic mail, the notice is presumed delivered when it is sent to the occupant by verified mail to the occupant's last known mailing address;
(E) After the expiration of the time given in the notice, an advertisement of the sale or other disposition shall be published once a week for two consecutive weeks in a newspaper of general circulation where the self-service storage facility is located. The advertisement shall include:
(1) The name of the facility, address, telephone

number, date, time, location, and manner of lien sale and the occupant's name and unit number.

(2) (Blank).
(3) The sale or other disposition shall take place

not sooner than 15 days after the first publication. If there is no newspaper of general circulation where the self-service storage facility is located, the advertisement shall be posted at least 10 days before the date of the sale or other disposition in not less than 6 conspicuous places in the neighborhood where the self-service storage facility is located.

(F) Any sale or other disposition of the personal property shall conform to the terms of the notification as provided for in this Section;
(G) Any sale or other disposition of the personal property shall be held at the self-service storage facility, or at the nearest suitable place to where the personal property is held or stored. A sale under this Section shall be deemed to be held at the self-service storage facility where the personal property is stored if the sale is held on a publicly accessible online website;
(G-5) If the property upon which the lien is claimed is a motor vehicle or watercraft and rent or other charges related to the property remain unpaid or unsatisfied for 60 days, the owner may have the property towed from the self-service storage facility. If a motor vehicle or watercraft is towed, the owner shall not be liable for any damage to the motor vehicle or watercraft, once the tower takes possession of the property. After the motor vehicle or watercraft is towed, the owner may pursue other collection options against the delinquent occupant for any outstanding debt. If the owner chooses to sell a motor vehicle, aircraft, mobile home, moped, motorcycle, snowmobile, trailer, or watercraft, the owner shall contact the Secretary of State and any other governmental agency as reasonably necessary to determine the name and address of the title holder or lienholder of the item, and the owner shall notify every identified title holder or lienholder of the time and place of the proposed sale. The owner is required to notify the holder of a security interest only if the security interest is filed under the name of the person signing the rental agreement or an occupant. An owner who fails to make the lien searches required by this Section is liable only to valid lienholders injured by that failure as provided in Section 3;
(H) Before any sale or other disposition of personal property pursuant to this Section, the occupant may pay the amount necessary to satisfy the lien, and the reasonable expenses incurred under this Section, and thereby redeem the personal property. Upon receipt of such payment, the owner shall return the personal property, and thereafter the owner shall have no liability to any person with respect to such personal property;
(I) A purchaser in good faith of the personal property sold to satisfy a lien, as provided for in Section 3 of this Act, takes the property free of any rights of persons against whom the lien was valid, despite noncompliance by the owner with the requirements of this Section;
(J) In the event of a sale under this Section, the owner may satisfy his lien from the proceeds of the sale, but shall hold the balance, if any, for delivery on demand to the occupant. If the occupant does not claim the balance of the proceeds within one year of the date of sale, it shall become the property of the owner without further recourse by the occupant.
(K) The lien on any personal property created by this Act shall be terminated as to any such personal property which is sold or otherwise disposed of pursuant to this Act and any such personal property which is removed from the self-service storage facility.
(L) If 3 or more bidders who are unrelated to the owner are in attendance at a sale held under this Section, the sale and its proceeds are deemed to be commercially reasonable.
(Source: P.A. 97-599, eff. 8-26-11; 98-1106, eff. 1-1-15.)

(770 ILCS 95/5) (from Ch. 114, par. 805)
Sec. 5. Supplemental nature of Act. Except as specifically provided herein, nothing in this Act shall be construed as in any manner either impairing or affecting the right of parties to create liens by special contract or agreement or affecting or impairing other liens arising at common law, in equity, by any statute of this State or any other lien not provided for in Sections 2 to 4 of this Act.
(Source: P.A. 83-800.)

(770 ILCS 95/6) (from Ch. 114, par. 806)
Sec. 6. Savings clause. All rental agreements entered into before the effective date of this Act and not extended or renewed after that date, and the rights, duties and interests flowing from them, shall remain valid, and may be enforced or terminated in accordance with their terms or as permitted by any other statute or law of this State.
(Source: P.A. 83-800.)

(770 ILCS 95/7) (from Ch. 114, par. 807)
Sec. 7. No occupant may use a self-service storage facility for residential purposes.
(Source: P.A. 83-800.)

(770 ILCS 95/7.5)
Sec. 7.5. Limitation of value. If the rental agreement contains a limit on the value of property that may be stored in the occupant's space, this limit is deemed to be the maximum value of the stored property, provided that this limit provision must be printed in bold type or underlined in the rental agreement in order to be enforceable. In addition to the remedies otherwise provided by law, only the occupant listed on the last known rental agreement injured by a violation of this Act may bring a civil action to recover damages.
(Source: P.A. 97-599, eff. 8-26-11.)

(770 ILCS 95/7.10)
Sec. 7.10. Late fees.
(a) A reasonable late fee may be imposed and collected by an owner for each service period that an occupant does not pay rent when due under a rental agreement, provided that the due date for the rental payment is not earlier than the day before the first day of the service period to which the rental payment applies. No late payment fee shall be assessed unless the rental fee remains unpaid for at least 5 days after the date specified in the rental agreement for payment of the rental fee.
(b) No late fee may be collected pursuant to this Section unless the amount of that fee and the conditions for imposing that fee are stated in the rental agreement or in an addendum to that agreement.
(c) For purposes of this Section, a late fee of $20 or 20% of the rental fee for each month an occupant does not pay rent, whichever is greater, is deemed reasonable and does not constitute a penalty.
(d) Any reasonable expense incurred as a result of rent collection or lien enforcement by an owner may be charged to the occupant in addition to the late fees permitted by this Section. If any such expenses are charged, they shall be identified on an itemized list that is available to the occupant.
(Source: P.A. 97-599, eff. 8-26-11.)



770 ILCS 100/ - Stallion and Jack Service Lien Act.

(770 ILCS 100/0.01) (from Ch. 8, par. 50.9)
Sec. 0.01. Short title. This Act may be cited as the Stallion and Jack Service Lien Act.
(Source: P.A. 86-1324.)

(770 ILCS 100/1) (from Ch. 8, par. 51)
Sec. 1. Every owner of any stallion or jack kept for public service, who, at the request of the owner of any mare or jennet, or his authorized agent, shall cause such mare or jennet to be served by his stallion or jack, shall have a lien on the mare or jennet served and first lien upon the progeny of such mare or jennet for the service fee of such stallion or jack and each lien conferred by this Act shall take precedence of all other liens or claims thereon not duly recorded prior to recording claim of lien as hereinafter provided.
(Source: P.A. 81-935.)

(770 ILCS 100/2) (from Ch. 8, par. 52)
Sec. 2. Any owner of a stallion or jack desiring to secure the benefits of this Act shall, within 24 months after any mare or jennet has been served by his stallion or jack, file with the recorder of deeds in the county in which such mare or jennet is, a claim for lien in writing and under oath, setting forth therein his intention to claim a lien upon such mare or jennet or progeny thereof, or both, for the service fee of his stallion or jack.
Such claim for lien shall state the name and residence of the person claiming the lien, the name of the owner or reputed owner of the mare or jennet or progeny thereof, or both, sought to be charged with the lien, and a description of such animal or animals sufficient for identification upon which the lien is claimed, and the amount due the claimant for the service fee of his stallion or jack.
The claim for lien filed with the recorder shall expire and become void and of no effect if an action is not brought to foreclose the same within 30 months after the date of such service by such stallion or jack.
(Source: P.A. 83-358.)

(770 ILCS 100/3) (from Ch. 8, par. 53)
Sec. 3. It shall be the duty of the recorder, upon presentation to him of any such claim for lien, together with the recording fee, to file the same in his office in the same manner as provided by law for the filing and recording of deeds or other instruments in writing.
(Source: P.A. 83-358.)

(770 ILCS 100/4) (from Ch. 8, par. 54)
Sec. 4. The original, or copy of such claim for lien filed as aforesaid certified by the recorder, shall be received in evidence in any proceeding taken to foreclose the lien herein provided for, of the fact that such claim for lien was received and filed according to the endorsement of the recorder thereon.
(Source: P.A. 83-358.)

(770 ILCS 100/5) (from Ch. 8, par. 55)
Sec. 5. The person claiming such lien may commence an action to foreclose the lien by the filing of a complaint in the circuit court of the county in which the animal or animals described in his claim for lien may be found. Such action shall be against the person or persons who is or are liable for the payment of the service fee of claimant's stallion or jack.
(Source: P.A. 83-346.)

(770 ILCS 100/6) (from Ch. 8, par. 56)
Sec. 6. If the summons be returned personally served upon the defendant or defendants, the same proceeding shall thereupon be had in all respects as in other suits commenced by complaint in which there is a personal service of process and judgment shall be rendered in such action as in other civil cases.
(Source: P.A. 83-346.)

(770 ILCS 100/7) (from Ch. 8, par. 57)
Sec. 7. If the officer returns such summons showing that a defendant or defendants cannot be found in that county, the same proceedings shall thereupon be had in all respects as to the defendant or defendants not personally served, as near as may be, as in actions commenced by attachment in which there is not a personal service of process upon the defendant and judgment shall be rendered in such action in like manner.
(Source: P.A. 83-346.)

(770 ILCS 100/8) (from Ch. 8, par. 58)
Sec. 8. If judgment in such action is entered in favor of the plaintiff, enforcement of the judgment may be had in the same manner and with the like effect as upon judgments entered in actions commenced by attachment and the mare or jennet or progeny thereof, or both, upon which the plaintiff holds such lien shall not be exempt from enforcement but may be sold to satisfy such judgment in the manner hereinafter provided.
(Source: P.A. 84-546.)

(770 ILCS 100/9) (from Ch. 8, par. 59)
Sec. 9. In all actions prosecuted under the provisions of this Act, the court or jury who shall try the same, or make an assessment of damages therein, shall in addition to finding the sum due the plaintiff, also find that the same is due for the service fee of plaintiff's stallion or jack and is a lien on the mare or jennet or progeny thereof, or both, as described in plaintiff's claim for lien: Provided, however, that if the court or jury shall find the amount due the plaintiff is not a lien upon the property described in the plaintiff's claim for lien, the plaintiff's action shall not be dismissed thereby if personal service of summons has been had upon the defendant, but the plaintiff shall be entitled to judgment as in other civil actions; and in those cases where the amount due is found to be a lien upon the animal or animals described in plaintiff's claim for lien, the finding or verdict may be in the following form: "The court or jurors, as the case may be, say that there is due to the plaintiff the sum of .... dollars from the said defendant or defendants and that the same is due for the service fee of plaintiff's stallion or jack, and that the plaintiff has a lien upon said mare or jennet or progeny thereof, or both, as described in plaintiff's claim for lien for said amount," and in such case, the fee paid by the claimant to the recorder for filing his claim for lien shall be taxed as part of the costs of the action.
(Source: P.A. 83-358.)

(770 ILCS 100/10) (from Ch. 8, par. 60)
Sec. 10. When the lien is duly perfected as above provided, the mare or jennet or progeny thereof, or both, as above provided, shall be sold under the judgment to satisfy the lien as follows: The court shall, at the time of entering judgment in the action, enter an order designating the time and place at which such animal or animals, will be sold under the judgment. All such sales shall be for cash, at public sale, to the highest bidder and shall take place not less than 3 nor more than 5 days after the entry of the order of sale and shall be made by the sheriff of the county in which the sale takes place. The officer making the sale shall advertise the time and place of such sale, together with the correct description of the mare or jennet or progeny thereof, or both, to be sold, by posting written or printed notices of such sale at 3 of the most public places of the township, city or village where such mare or jennet or progeny thereof, or both, is found. The officer making such sale shall forthwith file with the court where the judgment was entered, a written statement of the amount realized from such sale and all proper items of expense in connection therewith and shall then pay from the proceeds of such sale, in the order named, to the parties entitled to receive the same, all necessary expense incurred in the keep of such animal or animals, all sheriff's fees, all court costs taxed in the action, the amount of the judgment recovered by the plaintiff or claimant and the surplus, if any, he shall pay to the defendant in the action or to his legal representatives.
(Source: P.A. 84-546.)

(770 ILCS 100/11) (from Ch. 8, par. 61)
Sec. 11. All sales of an animal or animals under this Act shall be made subject to redemption by the owner of such animal or animals, or his legal representatives; such redemption to be made within 30 days from the day of sale by paying to the plaintiff, the officer making the sale, or to the clerk of the court, the amount of the judgment with interest at the rate of 5% and all costs and expenses taxed in the proceeding, together with the reasonable and necessary expense or cost of the keep of such animal or animals from the day of sale to and including the day of redemption.
(Source: Laws 1967, p. 3660.)



770 ILCS 105/ - Tool and Die Lien Act.

(770 ILCS 105/0.01) (from Ch. 82, par. 350)
Sec. 0.01. Short title. This Act may be cited as the Tool and Die Lien Act.
(Source: P.A. 86-1324.)

(770 ILCS 105/1) (from Ch. 82, par. 351)
Sec. 1. Lien.
(A) Plastic or metal processors or persons conducting a plastic or metal processing business shall have a lien on the tools, dies, molds, jigs, fixtures, forms or patterns in their possession belonging to a customer, for the balance due them from such customer for plastic or metal processing work, and for all materials related to such work. The processor may retain possession of the tool, die, mold, jig, fixture, form or pattern until such balance is paid, subject only to a security interest properly perfected pursuant to Article 9 of the Uniform Commercial Code.
(B) A toolmaker has a lien on all special tools produced by it and on all proceeds from the assignment, sale, transfer, exchange, or other disposition of the special tool produced by it until the toolmaker is paid in full all amounts due the toolmaker for the production of the special tool. For the purpose of this subsection:
(1) the lien attaches when the special tool is

delivered from the toolmaker to the customer;

(2) the amount of the lien is the amount that a

customer or processor owes the toolmaker for the fabrication, repair, or modification of the special tool; and

(3) the toolmaker retains the lien even if the

toolmaker is not a possession of the special tool for which the lien is claimed.

(Source: P.A. 94-615, eff. 1-1-06.)

(770 ILCS 105/2) (from Ch. 82, par. 352)
Sec. 2. Definitions. For purposes of this Act:
(A) The term "processor" means any individual or entity including, but not limited to, a tool or die maker, who contracted with, or uses a tool, die, mold, jig, fixture, form or pattern to manufacture, assemble, or otherwise make a plastic or metal product or products for a customer.
(B) The term "customer" means any individual or entity who contracted with, or caused a plastic or metal processor to use a tool, die, mold, jig, fixture, form or pattern to manufacture, assemble, or otherwise make plastic or metal components or products.
(C) The term "special tool" means a tool, die, mold, jig, fixture, form, pattern, or part used to manufacture, assemble, or otherwise make plastic or metal components or products.
(D) The term "toolmaker" means a person including, but not limited to, a mold builder, model maker, patternmaker, molder, die maker, metal former, jig and fixture builder, die sinker, die caster, mold designer, mold programmer, die designer, die programmer, and mold or die engineer, that fabricates, cuts, casts, forms, or designs molds for the plastic industry or dies for the metal forming industry.
(Source: P.A. 94-615, eff. 1-1-06.)

(770 ILCS 105/3) (from Ch. 82, par. 353)
Sec. 3. Notice. Before enforcing a lien as provided for in subsection (A) of Section 1 of this Act, an initial notice in writing shall be given to the customer, either delivered personally or sent by registered mail to the last known address of the customer. This notice shall state that a lien is claimed in the amount therein set forth or thereto attached for processing work contracted or performed for the customer. This notice shall also include a demand for payment.
Before enforcing a lien as provided in subsection (B) of Section 1 of this Act, an initial notice in writing shall be given to the customer and processor, either delivered personally or sent by registered mail to the last known address of the customer and the processor. The notice shall state that a lien is claimed in the amount set forth in or attached to the notice for the fabrication, repair, or modification of the special tool. The notice shall also include a demand for payment.
(Source: P.A. 94-615, eff. 1-1-06.)

(770 ILCS 105/4) (from Ch. 82, par. 354)
Sec. 4. Sale of die or mold. If the processor has not been paid the amount due within 90 days after the initial written notice has been received by the customer as provided in Section 3, the processor may sell the die, mold, or special tool at a public auction if both of the following occur:
(A) The die, mold, or special tool is still in the processor's possession; and
(B) The processor complies with Section 5 of this Act.
(Source: P.A. 85-381.)

(770 ILCS 105/4.1)
Sec. 4.1. Possession of special tool. If the toolmaker has not been paid the amount claimed in the notice within 90 days after the initial notice is received by the customer and by the processor, the toolmaker has a right to possession of the special tool and may do the following:
(1) enforce the right to possession of the special

tool by judgement, foreclosure, or any available judicial procedure;

(2) commence a civil action in circuit court to

enforce the lien, including by obtaining a judgment for the amount owed and a judgment permitting the special tool to be sold at an execution sale;

(3) take possession of the special tool, if

possession without judicial process can be done without breach of the peace; and

(4) sell the special tool in a public auction.
A toolmaker that suffers damages under this Act may obtain appropriate legal and equitable relief, including damages, in a civil action. The court shall award the toolmaker that is the prevailing party reasonable attorney's fees, court costs, and expenses related to enforcement of the lien.
(Source: P.A. 94-615, eff. 1-1-06.)

(770 ILCS 105/5) (from Ch. 82, par. 355)
Sec. 5. Second notice; publication; sale by processor.
(A) Before a processor may sell the die, mold or special tool, the processor shall provide a second written notification to the customer, by registered mail, return receipt requested. The second notice shall include the following information:
(1) The processor's intention to sell the die, mold,

or special tool;

(2) A description of the die, mold, or special tool

to be sold;

(3) The time and place of the sale; and
(4) An itemized statement for the amount due.
(B) In addition to this notification by mail, the processor shall publish in a newspaper of general circulation in the place where the die, mold, or special tool is being held for sale by the processor, notice of the processor's intention to sell the die, mold, or special tool. The notice shall include a description of the die, mold, or special tool and name of the customer.
(Source: P.A. 94-615, eff. 1-1-06.)

(770 ILCS 105/5.1)
Sec. 5.1. Second notice; publication; sale by toolmaker.
(A) Before a toolmaker may sell the special tool, the toolmaker shall provide a second written notification to the customer and processor, by registered mail, return receipt requested. The second notice shall include the following information:
(1) the toolmaker's intention to sell the special

tool;

(2) a description of the special tool to be sold;
(3) the time and place of the sale; and
(4) an itemized statement for the amount due.
(B) In addition to this notification by mail, the toolmaker shall publish in a newspaper of general circulation in the place where the special tool is being held for sale by the toolmaker, notice of the toolmaker's intention to sell the special tool. The notice shall include a description of the special tool and name of the customer and processor.
(Source: P.A. 94-615, eff. 1-1-06.)

(770 ILCS 105/6) (from Ch. 82, par. 356)
Sec. 6. Inspection.
(A) Prior to the sale of any die, mold or special tool in accordance with this Act, such item must be available for inspection, upon request, by members of the public during normal business hours for a period of at least 2 weeks prior to the sale.
(B) If the sale is for a sum greater than the amount of the lien, the excess shall be paid to any prior lienholder and any remainder to the customer and the processor.
(C) A sale shall not be made or a possession shall not be obtained under this Act if it would be in violation of any right of a customer or a processor under federal patent, bankruptcy, or copyright law.
(Source: P.A. 94-615, eff. 1-1-06.)



770 ILCS 110/ - Uniform Federal Lien Registration Act.

(770 ILCS 110/1) (from Ch. 82, par. 401)
Sec. 1. This Act applies only to federal tax liens and to other federal liens notices of which under any Act of Congress or any regulation adopted pursuant thereto are required or permitted to be filed in the same manner as notices of federal tax liens.
(Source: P.A. 86-254.)

(770 ILCS 110/2) (from Ch. 82, par. 402)
Sec. 2. (a) Notices of liens, certificates and other notices affecting federal tax liens or other federal liens must be filed in accordance with this Act.
(b) Notices of liens upon real property for obligations payable to the United States and certificates and notices affecting the liens shall be filed in the office of the Recorder of the county in which the real property subject to the liens is situated.
(c) Notices of federal liens upon personal property, whether tangible or intangible, for obligations payable to the United States and certificates and notices affecting the liens shall be filed as follows:
(1) if the person against whose interest the lien applies is a corporation or a partnership whose principal executive office is in this State, as these entities are defined in the internal revenue laws of the United States, in the office of the Secretary of State;
(2) if the person against whose interest the lien applies is a trust that is not covered by paragraph (1), in the office of the Secretary of State;
(3) if the person against whose interest the lien applies is the estate of a decedent, in the office of the Secretary of State;
(4) in all other cases, in the office of the Recorder of the county where the person against whose interest the lien applies resides at the time of filing of the notice of lien.
(Source: P.A. 86-254.)

(770 ILCS 110/3) (from Ch. 82, par. 403)
Sec. 3. Certification of notices of liens, certificates or other notices affecting federal liens by the Secretary of the Treasury of the United States or his delegate, or by any official or entity of the United States responsible for filing or certifying of notice of any other lien, entitles them to be filed and no other attestation, certification or acknowledgement is necessary.
(Source: P.A. 86-254.)

(770 ILCS 110/4) (from Ch. 82, par. 404)
Sec. 4. (a) If a notice of federal lien, a refiling of a notice of federal lien or a notice of revocation of any certificate described in subsection (b) is presented to a filing officer who is:
(1) the Secretary of State, he shall cause the notice

to be marked, held and indexed in accordance with the provisions of Section 9-519 of the Uniform Commercial Code as if the notice were a financing statement within the meaning of that Code; or

(2) any other officer described in Section 2, he

shall endorse thereon his identification and the date and time of receipt and forthwith file it alphabetically or enter it in an alphabetical index showing the name and address of the person named in the notice, the date and time of receipt, the title and address of the official or entity certifying the lien, the total amount appearing on the notice of lien, and in the case of federal tax liens, the collector's serial number of the notice.

(b) If a certificate of release, nonattachment, discharge or subordination of any lien is presented to the Secretary of State for filing he shall:
(1) cause a certificate of release or nonattachment

to be marked, held and indexed as if the certificate were a termination statement within the meaning of the Uniform Commercial Code, but the notice of lien to which the certificate relates may not be removed from the files; and

(2) cause a certificate of discharge or subordination

to be marked, held and indexed as if the certificate were a release of collateral within the meaning of the Uniform Commercial Code.

(c) If a refiled notice of federal lien referred to in subsection (a) or any of the certificates or notices referred to in subsection (b) is presented for filing to any other filing officer specified in Section 2, he shall permanently attach the refiled notice or the certificate to the original notice of lien and enter the refiled notice or the certificate with the date of filing in any alphabetical lien index on the line where the original notice of lien is entered.
(d) Upon request of any person, the filing officer shall issue his certificate showing whether there is on file, on the date and hour stated therein, any notice of lien or certificate or notice affecting any lien filed under this Act or "An Act in relation to liens of the United States of America", approved June 27, 1923, as amended, naming a particular person, and if a notice or certificate is on file, giving the date and hour of filing of each notice or certificate. The fee for a certificate is $5. Upon request, the filing officer shall furnish a copy of any notice of federal lien, or notice or certificate affecting a federal lien, for a fee of 50¢ per page.
(Source: P.A. 91-893, eff. 7-1-01.)

(770 ILCS 110/5) (from Ch. 82, par. 405)
Sec. 5. The fee for filing and indexing each notice of lien or certificate or notice affecting the lien is:
(1) for a lien on real estate, $5;
(2) for a lien on tangible and intangible personal property, $5;
(3) for a certificate of discharge or subordination, $5;
(4) for all other notices, including a certificate of release or nonattachment, $5.
The fee for indexing each additional name in excess of one in any notice of lien, certificate of discharge, or other notice affecting the lien is $1.
The officer shall bill the district directors of internal revenue or other appropriate federal officials on a monthly basis for fees for documents filed by them.
(Source: P.A. 86-254.)

(770 ILCS 110/6) (from Ch. 82, par. 406)
Sec. 6. This Act shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this Act among states enacting it.
(Source: P.A. 86-254.)

(770 ILCS 110/7) (from Ch. 82, par. 407)
Sec. 7. This Act may be cited as the Uniform Federal Lien Registration Act.
(Source: P.A. 86-254.)






Chapter 775 - HUMAN RIGHTS

775 ILCS 5/ - Illinois Human Rights Act.

Article 1 - General Provisions

(775 ILCS 5/Art. 1 heading)

(775 ILCS 5/1-101) (from Ch. 68, par. 1-101)
Sec. 1-101. Short Title. This Act shall be known and may be cited as the Illinois Human Rights Act.
(Source: P.A. 81-1216.)

(775 ILCS 5/1-101.1)
Sec. 1-101.1. Construction. Nothing in this Act shall be construed as requiring any employer, employment agency, or labor organization to give preferential treatment or special rights based on sexual orientation or to implement affirmative action policies or programs based on sexual orientation.
(Source: P.A. 93-1078, eff. 1-1-06.)

(775 ILCS 5/1-102) (from Ch. 68, par. 1-102)
Sec. 1-102. Declaration of Policy. It is the public policy of this State:
(A) Freedom from Unlawful Discrimination. To secure for all individuals within Illinois the freedom from discrimination against any individual because of his or her race, color, religion, sex, national origin, ancestry, age, order of protection status, marital status, physical or mental disability, military status, sexual orientation, pregnancy, or unfavorable discharge from military service in connection with employment, real estate transactions, access to financial credit, and the availability of public accommodations.
(B) Freedom from Sexual Harassment-Employment and Elementary, Secondary, and Higher Education. To prevent sexual harassment in employment and sexual harassment in elementary, secondary, and higher education.
(C) Freedom from Discrimination Based on Citizenship Status-Employment. To prevent discrimination based on citizenship status in employment.
(D) Freedom from Discrimination Based on Familial Status-Real Estate Transactions. To prevent discrimination based on familial status in real estate transactions.
(E) Public Health, Welfare and Safety. To promote the public health, welfare and safety by protecting the interest of all people in Illinois in maintaining personal dignity, in realizing their full productive capacities, and in furthering their interests, rights and privileges as citizens of this State.
(F) Implementation of Constitutional Guarantees. To secure and guarantee the rights established by Sections 17, 18 and 19 of Article I of the Illinois Constitution of 1970.
(G) Equal Opportunity, Affirmative Action. To establish Equal Opportunity and Affirmative Action as the policies of this State in all of its decisions, programs and activities, and to assure that all State departments, boards, commissions and instrumentalities rigorously take affirmative action to provide equality of opportunity and eliminate the effects of past discrimination in the internal affairs of State government and in their relations with the public.
(H) Unfounded Charges. To protect citizens of this State against unfounded charges of unlawful discrimination, sexual harassment in employment and sexual harassment in elementary, secondary, and higher education, and discrimination based on citizenship status in employment.
(Source: P.A. 98-1050, eff. 1-1-15.)

(775 ILCS 5/1-103) (from Ch. 68, par. 1-103)
Sec. 1-103. General Definitions. When used in this Act, unless the context requires otherwise, the term:
(A) Age. "Age" means the chronological age of a person who is at least 40 years old, except with regard to any practice described in Section 2-102, insofar as that practice concerns training or apprenticeship programs. In the case of training or apprenticeship programs, for the purposes of Section 2-102, "age" means the chronological age of a person who is 18 but not yet 40 years old.
(B) Aggrieved Party. "Aggrieved party" means a person who is alleged or proved to have been injured by a civil rights violation or believes he or she will be injured by a civil rights violation under Article 3 that is about to occur.
(C) Charge. "Charge" means an allegation filed with the Department by an aggrieved party or initiated by the Department under its authority.
(D) Civil Rights Violation. "Civil rights violation" includes and shall be limited to only those specific acts set forth in Sections 2-102, 2-103, 2-105, 3-102, 3-102.1, 3-103, 3-104, 3-104.1, 3-105, 3-105.1, 4-102, 4-103, 5-102, 5A-102, 6-101, and 6-102 of this Act.
(E) Commission. "Commission" means the Human Rights Commission created by this Act.
(F) Complaint. "Complaint" means the formal pleading filed by the Department with the Commission following an investigation and finding of substantial evidence of a civil rights violation.
(G) Complainant. "Complainant" means a person including the Department who files a charge of civil rights violation with the Department or the Commission.
(H) Department. "Department" means the Department of Human Rights created by this Act.
(I) Disability. "Disability" means a determinable physical or mental characteristic of a person, including, but not limited to, a determinable physical characteristic which necessitates the person's use of a guide, hearing or support dog, the history of such characteristic, or the perception of such characteristic by the person complained against, which may result from disease, injury, congenital condition of birth or functional disorder and which characteristic:
(1) For purposes of Article 2 is unrelated to the

person's ability to perform the duties of a particular job or position and, pursuant to Section 2-104 of this Act, a person's illegal use of drugs or alcohol is not a disability;

(2) For purposes of Article 3, is unrelated to the

person's ability to acquire, rent or maintain a housing accommodation;

(3) For purposes of Article 4, is unrelated to a

person's ability to repay;

(4) For purposes of Article 5, is unrelated to a

person's ability to utilize and benefit from a place of public accommodation;

(5) For purposes of Article 5, also includes any

mental, psychological, or developmental disability, including autism spectrum disorders.

(J) Marital Status. "Marital status" means the legal status of being married, single, separated, divorced or widowed.
(J-1) Military Status. "Military status" means a person's status on active duty in or status as a veteran of the armed forces of the United States, status as a current member or veteran of any reserve component of the armed forces of the United States, including the United States Army Reserve, United States Marine Corps Reserve, United States Navy Reserve, United States Air Force Reserve, and United States Coast Guard Reserve, or status as a current member or veteran of the Illinois Army National Guard or Illinois Air National Guard.
(K) National Origin. "National origin" means the place in which a person or one of his or her ancestors was born.
(K-5) "Order of protection status" means a person's status as being a person protected under an order of protection issued pursuant to the Illinois Domestic Violence Act of 1986 or an order of protection issued by a court of another state.
(L) Person. "Person" includes one or more individuals, partnerships, associations or organizations, labor organizations, labor unions, joint apprenticeship committees, or union labor associations, corporations, the State of Illinois and its instrumentalities, political subdivisions, units of local government, legal representatives, trustees in bankruptcy or receivers.
(L-5) Pregnancy. "Pregnancy" means pregnancy, childbirth, or medical or common conditions related to pregnancy or childbirth.
(M) Public Contract. "Public contract" includes every contract to which the State, any of its political subdivisions or any municipal corporation is a party.
(N) Religion. "Religion" includes all aspects of religious observance and practice, as well as belief, except that with respect to employers, for the purposes of Article 2, "religion" has the meaning ascribed to it in paragraph (F) of Section 2-101.
(O) Sex. "Sex" means the status of being male or female.
(O-1) Sexual orientation. "Sexual orientation" means actual or perceived heterosexuality, homosexuality, bisexuality, or gender-related identity, whether or not traditionally associated with the person's designated sex at birth. "Sexual orientation" does not include a physical or sexual attraction to a minor by an adult.
(P) Unfavorable Military Discharge. "Unfavorable military discharge" includes discharges from the Armed Forces of the United States, their Reserve components or any National Guard or Naval Militia which are classified as RE-3 or the equivalent thereof, but does not include those characterized as RE-4 or "Dishonorable".
(Q) Unlawful Discrimination. "Unlawful discrimination" means discrimination against a person because of his or her race, color, religion, national origin, ancestry, age, sex, marital status, order of protection status, disability, military status, sexual orientation, pregnancy, or unfavorable discharge from military service as those terms are defined in this Section.
(Source: P.A. 97-410, eff. 1-1-12; 97-813, eff. 7-13-12; 98-1050, eff. 1-1-15.)



Article 2 - Employment

(775 ILCS 5/Art. 2 heading)

(775 ILCS 5/2-101) (from Ch. 68, par. 2-101)
Sec. 2-101. Definitions. The following definitions are applicable strictly in the context of this Article.
(A) Employee.
(1) "Employee" includes:
(a) Any individual performing services for

remuneration within this State for an employer;

(b) An apprentice;
(c) An applicant for any apprenticeship.
For purposes of subsection (D) of Section 2-102 of

this Act, "employee" also includes an unpaid intern. An unpaid intern is a person who performs work for an employer under the following circumstances:

(i) the employer is not committed to hiring the

person performing the work at the conclusion of the intern's tenure;

(ii) the employer and the person performing the

work agree that the person is not entitled to wages for the work performed; and

(iii) the work performed:
(I) supplements training given in an

educational environment that may enhance the employability of the intern;

(II) provides experience for the benefit of

the person performing the work;

(III) does not displace regular employees;
(IV) is performed under the close supervision

of existing staff; and

(V) provides no immediate advantage to the

employer providing the training and may occasionally impede the operations of the employer.

(2) "Employee" does not include:
(a) (Blank);
(b) Individuals employed by persons who are not

"employers" as defined by this Act;

(c) Elected public officials or the members of

their immediate personal staffs;

(d) Principal administrative officers of the

State or of any political subdivision, municipal corporation or other governmental unit or agency;

(e) A person in a vocational rehabilitation

facility certified under federal law who has been designated an evaluee, trainee, or work activity client.

(B) Employer.
(1) "Employer" includes:
(a) Any person employing 15 or more employees

within Illinois during 20 or more calendar weeks within the calendar year of or preceding the alleged violation;

(b) Any person employing one or more employees

when a complainant alleges civil rights violation due to unlawful discrimination based upon his or her physical or mental disability unrelated to ability, pregnancy, or sexual harassment;

(c) The State and any political subdivision,

municipal corporation or other governmental unit or agency, without regard to the number of employees;

(d) Any party to a public contract without regard

to the number of employees;

(e) A joint apprenticeship or training committee

without regard to the number of employees.

(2) "Employer" does not include any religious

corporation, association, educational institution, society, or non-profit nursing institution conducted by and for those who rely upon treatment by prayer through spiritual means in accordance with the tenets of a recognized church or religious denomination with respect to the employment of individuals of a particular religion to perform work connected with the carrying on by such corporation, association, educational institution, society or non-profit nursing institution of its activities.

(C) Employment Agency. "Employment Agency" includes both public and private employment agencies and any person, labor organization, or labor union having a hiring hall or hiring office regularly undertaking, with or without compensation, to procure opportunities to work, or to procure, recruit, refer or place employees.
(D) Labor Organization. "Labor Organization" includes any organization, labor union, craft union, or any voluntary unincorporated association designed to further the cause of the rights of union labor which is constituted for the purpose, in whole or in part, of collective bargaining or of dealing with employers concerning grievances, terms or conditions of employment, or apprenticeships or applications for apprenticeships, or of other mutual aid or protection in connection with employment, including apprenticeships or applications for apprenticeships.
(E) Sexual Harassment. "Sexual harassment" means any unwelcome sexual advances or requests for sexual favors or any conduct of a sexual nature when (1) submission to such conduct is made either explicitly or implicitly a term or condition of an individual's employment, (2) submission to or rejection of such conduct by an individual is used as the basis for employment decisions affecting such individual, or (3) such conduct has the purpose or effect of substantially interfering with an individual's work performance or creating an intimidating, hostile or offensive working environment.
(F) Religion. "Religion" with respect to employers includes all aspects of religious observance and practice, as well as belief, unless an employer demonstrates that he is unable to reasonably accommodate an employee's or prospective employee's religious observance or practice without undue hardship on the conduct of the employer's business.
(G) Public Employer. "Public employer" means the State, an agency or department thereof, unit of local government, school district, instrumentality or political subdivision.
(H) Public Employee. "Public employee" means an employee of the State, agency or department thereof, unit of local government, school district, instrumentality or political subdivision. "Public employee" does not include public officers or employees of the General Assembly or agencies thereof.
(I) Public Officer. "Public officer" means a person who is elected to office pursuant to the Constitution or a statute or ordinance, or who is appointed to an office which is established, and the qualifications and duties of which are prescribed, by the Constitution or a statute or ordinance, to discharge a public duty for the State, agency or department thereof, unit of local government, school district, instrumentality or political subdivision.
(J) Eligible Bidder. "Eligible bidder" means a person who, prior to contract award or prior to bid opening for State contracts for construction or construction-related services, has filed with the Department a properly completed, sworn and currently valid employer report form, pursuant to the Department's regulations. The provisions of this Article relating to eligible bidders apply only to bids on contracts with the State and its departments, agencies, boards, and commissions, and the provisions do not apply to bids on contracts with units of local government or school districts.
(K) Citizenship Status. "Citizenship status" means the status of being:
(1) a born U.S. citizen;
(2) a naturalized U.S. citizen;
(3) a U.S. national; or
(4) a person born outside the United States and not a

U.S. citizen who is not an unauthorized alien and who is protected from discrimination under the provisions of Section 1324b of Title 8 of the United States Code, as now or hereafter amended.

(Source: P.A. 99-78, eff. 7-20-15; 99-758, eff. 1-1-17; 100-43, eff. 8-9-17.)

(775 ILCS 5/2-102) (from Ch. 68, par. 2-102)
Sec. 2-102. Civil Rights Violations - Employment. It is a civil rights violation:
(A) Employers. For any employer to refuse to hire, to segregate, or to act with respect to recruitment, hiring, promotion, renewal of employment, selection for training or apprenticeship, discharge, discipline, tenure or terms, privileges or conditions of employment on the basis of unlawful discrimination or citizenship status.
(A-5) Language. For an employer to impose a restriction that has the effect of prohibiting a language from being spoken by an employee in communications that are unrelated to the employee's duties.
For the purposes of this subdivision (A-5), "language" means a person's native tongue, such as Polish, Spanish, or Chinese. "Language" does not include such things as slang, jargon, profanity, or vulgarity.
(B) Employment Agency. For any employment agency to fail or refuse to classify properly, accept applications and register for employment referral or apprenticeship referral, refer for employment, or refer for apprenticeship on the basis of unlawful discrimination or citizenship status or to accept from any person any job order, requisition or request for referral of applicants for employment or apprenticeship which makes or has the effect of making unlawful discrimination or discrimination on the basis of citizenship status a condition of referral.
(C) Labor Organization. For any labor organization to limit, segregate or classify its membership, or to limit employment opportunities, selection and training for apprenticeship in any trade or craft, or otherwise to take, or fail to take, any action which affects adversely any person's status as an employee or as an applicant for employment or as an apprentice, or as an applicant for apprenticeships, or wages, tenure, hours of employment or apprenticeship conditions on the basis of unlawful discrimination or citizenship status.
(D) Sexual Harassment. For any employer, employee, agent of any employer, employment agency or labor organization to engage in sexual harassment; provided, that an employer shall be responsible for sexual harassment of the employer's employees by nonemployees or nonmanagerial and nonsupervisory employees only if the employer becomes aware of the conduct and fails to take reasonable corrective measures.
(E) Public Employers. For any public employer to refuse to permit a public employee under its jurisdiction who takes time off from work in order to practice his or her religious beliefs to engage in work, during hours other than such employee's regular working hours, consistent with the operational needs of the employer and in order to compensate for work time lost for such religious reasons. Any employee who elects such deferred work shall be compensated at the wage rate which he or she would have earned during the originally scheduled work period. The employer may require that an employee who plans to take time off from work in order to practice his or her religious beliefs provide the employer with a notice of his or her intention to be absent from work not exceeding 5 days prior to the date of absence.
(E-5) Religious discrimination. For any employer to impose upon a person as a condition of obtaining or retaining employment, including opportunities for promotion, advancement, or transfer, any terms or conditions that would require such person to violate or forgo a sincerely held practice of his or her religion including, but not limited to, the wearing of any attire, clothing, or facial hair in accordance with the requirements of his or her religion, unless, after engaging in a bona fide effort, the employer demonstrates that it is unable to reasonably accommodate the employee's or prospective employee's sincerely held religious belief, practice, or observance without undue hardship on the conduct of the employer's business.
Nothing in this Section prohibits an employer from enacting a dress code or grooming policy that may include restrictions on attire, clothing, or facial hair to maintain workplace safety or food sanitation.
(F) Training and Apprenticeship Programs. For any employer, employment agency or labor organization to discriminate against a person on the basis of age in the selection, referral for or conduct of apprenticeship or training programs.
(G) Immigration-Related Practices.
(1) for an employer to request for purposes of

satisfying the requirements of Section 1324a(b) of Title 8 of the United States Code, as now or hereafter amended, more or different documents than are required under such Section or to refuse to honor documents tendered that on their face reasonably appear to be genuine; or

(2) for an employer participating in the E-Verify

Program, as authorized by 8 U.S.C. 1324a, Notes, Pilot Programs for Employment Eligibility Confirmation (enacted by PL 104-208, div. C title IV, subtitle A) to refuse to hire, to segregate, or to act with respect to recruitment, hiring, promotion, renewal of employment, selection for training or apprenticeship, discharge, discipline, tenure or terms, privileges or conditions of employment without following the procedures under the E-Verify Program.

(H) (Blank).
(I) Pregnancy. For an employer to refuse to hire, to segregate, or to act with respect to recruitment, hiring, promotion, renewal of employment, selection for training or apprenticeship, discharge, discipline, tenure or terms, privileges or conditions of employment on the basis of pregnancy, childbirth, or medical or common conditions related to pregnancy or childbirth. Women affected by pregnancy, childbirth, or medical or common conditions related to pregnancy or childbirth shall be treated the same for all employment-related purposes, including receipt of benefits under fringe benefit programs, as other persons not so affected but similar in their ability or inability to work, regardless of the source of the inability to work or employment classification or status.
(J) Pregnancy; reasonable accommodations.
(1) If after a job applicant or employee, including

a part-time, full-time, or probationary employee, requests a reasonable accommodation, for an employer to not make reasonable accommodations for any medical or common condition of a job applicant or employee related to pregnancy or childbirth, unless the employer can demonstrate that the accommodation would impose an undue hardship on the ordinary operation of the business of the employer. The employer may request documentation from the employee's health care provider concerning the need for the requested reasonable accommodation or accommodations to the same extent documentation is requested for conditions related to disability if the employer's request for documentation is job-related and consistent with business necessity. The employer may require only the medical justification for the requested accommodation or accommodations, a description of the reasonable accommodation or accommodations medically advisable, the date the reasonable accommodation or accommodations became medically advisable, and the probable duration of the reasonable accommodation or accommodations. It is the duty of the individual seeking a reasonable accommodation or accommodations to submit to the employer any documentation that is requested in accordance with this paragraph. Notwithstanding the provisions of this paragraph, the employer may require documentation by the employee's health care provider to determine compliance with other laws. The employee and employer shall engage in a timely, good faith, and meaningful exchange to determine effective reasonable accommodations.

(2) For an employer to deny employment

opportunities or benefits to or take adverse action against an otherwise qualified job applicant or employee, including a part-time, full-time, or probationary employee, if the denial or adverse action is based on the need of the employer to make reasonable accommodations to the known medical or common conditions related to the pregnancy or childbirth of the applicant or employee.

(3) For an employer to require a job applicant or

employee, including a part-time, full-time, or probationary employee, affected by pregnancy, childbirth, or medical or common conditions related to pregnancy or childbirth to accept an accommodation when the applicant or employee did not request an accommodation and the applicant or employee chooses not to accept the employer's accommodation.

(4) For an employer to require an employee,

including a part-time, full-time, or probationary employee, to take leave under any leave law or policy of the employer if another reasonable accommodation can be provided to the known medical or common conditions related to the pregnancy or childbirth of an employee. No employer shall fail or refuse to reinstate the employee affected by pregnancy, childbirth, or medical or common conditions related to pregnancy or childbirth to her original job or to an equivalent position with equivalent pay and accumulated seniority, retirement, fringe benefits, and other applicable service credits upon her signifying her intent to return or when her need for reasonable accommodation ceases, unless the employer can demonstrate that the accommodation would impose an undue hardship on the ordinary operation of the business of the employer.

For the purposes of this subdivision (J), "reasonable accommodations" means reasonable modifications or adjustments to the job application process or work environment, or to the manner or circumstances under which the position desired or held is customarily performed, that enable an applicant or employee affected by pregnancy, childbirth, or medical or common conditions related to pregnancy or childbirth to be considered for the position the applicant desires or to perform the essential functions of that position, and may include, but is not limited to: more frequent or longer bathroom breaks, breaks for increased water intake, and breaks for periodic rest; private non-bathroom space for expressing breast milk and breastfeeding; seating; assistance with manual labor; light duty; temporary transfer to a less strenuous or hazardous position; the provision of an accessible worksite; acquisition or modification of equipment; job restructuring; a part-time or modified work schedule; appropriate adjustment or modifications of examinations, training materials, or policies; reassignment to a vacant position; time off to recover from conditions related to childbirth; and leave necessitated by pregnancy, childbirth, or medical or common conditions resulting from pregnancy or childbirth.
For the purposes of this subdivision (J), "undue hardship" means an action that is prohibitively expensive or disruptive when considered in light of the following factors: (i) the nature and cost of the accommodation needed; (ii) the overall financial resources of the facility or facilities involved in the provision of the reasonable accommodation, the number of persons employed at the facility, the effect on expenses and resources, or the impact otherwise of the accommodation upon the operation of the facility; (iii) the overall financial resources of the employer, the overall size of the business of the employer with respect to the number of its employees, and the number, type, and location of its facilities; and (iv) the type of operation or operations of the employer, including the composition, structure, and functions of the workforce of the employer, the geographic separateness, administrative, or fiscal relationship of the facility or facilities in question to the employer. The employer has the burden of proving undue hardship. The fact that the employer provides or would be required to provide a similar accommodation to similarly situated employees creates a rebuttable presumption that the accommodation does not impose an undue hardship on the employer.
No employer is required by this subdivision (J) to create additional employment that the employer would not otherwise have created, unless the employer does so or would do so for other classes of employees who need accommodation. The employer is not required to discharge any employee, transfer any employee with more seniority, or promote any employee who is not qualified to perform the job, unless the employer does so or would do so to accommodate other classes of employees who need it.
(K) Notice.
(1) For an employer to fail to post or keep posted in

a conspicuous location on the premises of the employer where notices to employees are customarily posted, or fail to include in any employee handbook information concerning an employee's rights under this Article, a notice, to be prepared or approved by the Department, summarizing the requirements of this Article and information pertaining to the filing of a charge, including the right to be free from unlawful discrimination and the right to certain reasonable accommodations. The Department shall make the documents required under this paragraph available for retrieval from the Department's website.

(2) Upon notification of a violation of paragraph (1)

of this subdivision (K), the Department may launch a preliminary investigation. If the Department finds a violation, the Department may issue a notice to show cause giving the employer 30 days to correct the violation. If the violation is not corrected, the Department may initiate a charge of a civil rights violation.

(Source: P.A. 100-100, eff. 8-11-17.)

(775 ILCS 5/2-103) (from Ch. 68, par. 2-103)
Sec. 2-103. Arrest Record.
(A) Unless otherwise authorized by law, it is a civil rights violation for any employer, employment agency or labor organization to inquire into or to use the fact of an arrest or criminal history record information ordered expunged, sealed or impounded under Section 5.2 of the Criminal Identification Act as a basis to refuse to hire, to segregate, or to act with respect to recruitment, hiring, promotion, renewal of employment, selection for training or apprenticeship, discharge, discipline, tenure or terms, privileges or conditions of employment. This Section does not prohibit a State agency, unit of local government or school district, or private organization from requesting or utilizing sealed felony conviction information obtained from the Department of State Police under the provisions of Section 3 of the Criminal Identification Act or under other State or federal laws or regulations that require criminal background checks in evaluating the qualifications and character of an employee or a prospective employee.
(B) The prohibition against the use of the fact of an arrest contained in this Section shall not be construed to prohibit an employer, employment agency, or labor organization from obtaining or using other information which indicates that a person actually engaged in the conduct for which he or she was arrested.
(Source: P.A. 96-409, eff. 1-1-10.)

(775 ILCS 5/2-104) (from Ch. 68, par. 2-104)
Sec. 2-104. Exemptions.
(A) Nothing contained in this Act shall prohibit an employer, employment agency, or labor organization from:
(1) Bona Fide Qualification. Hiring or selecting

between persons for bona fide occupational qualifications or any reason except those civil-rights violations specifically identified in this Article.

(2) Veterans. Giving preferential treatment to

veterans and their relatives as required by the laws or regulations of the United States or this State or a unit of local government, or pursuant to a private employer's voluntary veterans' preference employment policy authorized by the Veterans Preference in Private Employment Act.

(3) Unfavorable Discharge From Military Service.
(a) Using unfavorable discharge from military

service as a valid employment criterion when authorized by federal law or regulation or when a position of employment involves the exercise of fiduciary responsibilities as defined by rules and regulations which the Department shall adopt; or

(b) Participating in a bona fide recruiting

incentive program, sponsored by a branch of the United States Armed Forces, a reserve component of the United States Armed Forces, or any National Guard or Naval Militia, where participation in the program is limited by the sponsoring branch based upon the service member's discharge status.

(4) Ability Tests. Giving or acting upon the results

of any professionally developed ability test provided that such test, its administration, or action upon the results, is not used as a subterfuge for or does not have the effect of unlawful discrimination.

(5) Merit and Retirement Systems.
(a) Applying different standards of compensation,

or different terms, conditions or privileges of employment pursuant to a merit or retirement system provided that such system or its administration is not used as a subterfuge for or does not have the effect of unlawful discrimination.

(b) Effecting compulsory retirement of any

employee who has attained 65 years of age and who, for the 2-year period immediately preceding retirement, is employed in a bona fide executive or a high policymaking position, if such employee is entitled to an immediate nonforfeitable annual retirement benefit from a pension, profit-sharing, savings, or deferred compensation plan, or any combination of such plans of the employer of such employee, which equals, in the aggregate, at least $44,000. If any such retirement benefit is in a form other than a straight life annuity (with no ancillary benefits) or if the employees contribute to any such plan or make rollover contributions, the retirement benefit shall be adjusted in accordance with regulations prescribed by the Department, so that the benefit is the equivalent of a straight life annuity (with no ancillary benefits) under a plan to which employees do not contribute and under which no rollover contributions are made.

(c) Until January 1, 1994, effecting compulsory

retirement of any employee who has attained 70 years of age, and who is serving under a contract of unlimited tenure (or similar arrangement providing for unlimited tenure) at an institution of higher education as defined by Section 1201(a) of the Higher Education Act of 1965.

(6) Training and Apprenticeship programs.

Establishing an educational requirement as a prerequisite to selection for a training or apprenticeship program, provided such requirement does not operate to discriminate on the basis of any prohibited classification except age.

(7) Police and Firefighter/Paramedic Retirement.

Imposing a mandatory retirement age for firefighters/paramedics or law enforcement officers and discharging or retiring such individuals pursuant to the mandatory retirement age if such action is taken pursuant to a bona fide retirement plan provided that the law enforcement officer or firefighter/paramedic has attained:

(a) the age of retirement in effect under

applicable State or local law on March 3, 1983; or

(b) if the applicable State or local law was

enacted after the date of enactment of the federal Age Discrimination in Employment Act Amendments of 1996 (P.L. 104-208), the age of retirement in effect on the date of such discharge under such law.

This paragraph (7) shall not apply with respect to

any cause of action arising under the Illinois Human Rights Act as in effect prior to the effective date of this amendatory Act of 1997.

(8) Police and Firefighter/Paramedic Appointment.

Failing or refusing to hire any individual because of such individual's age if such action is taken with respect to the employment of an individual as a firefighter/paramedic or as a law enforcement officer and the individual has attained:

(a) the age of hiring or appointment in effect

under applicable State or local law on March 3, 1983; or

(b) the age of hiring in effect on the date of

such failure or refusal to hire under applicable State or local law enacted after the date of enactment of the federal Age Discrimination in Employment Act Amendments of 1996 (P.L. 104-208).

As used in paragraph (7) or (8):
"Firefighter/paramedic" means an employee, the duties

of whose position are primarily to perform work directly connected with the control and extinguishment of fires or the maintenance and use of firefighting apparatus and equipment, or to provide emergency medical services, including an employee engaged in this activity who is transferred to a supervisory or administrative position.

"Law enforcement officer" means an employee, the

duties of whose position are primarily the investigation, apprehension, or detention of individuals suspected or convicted of criminal offenses, including an employee engaged in this activity who is transferred to a supervisory or administrative position.

(9) Citizenship Status. Making legitimate

distinctions based on citizenship status if specifically authorized or required by State or federal law.

(B) With respect to any employee who is subject to a collective bargaining agreement:
(a) which is in effect on June 30, 1986,
(b) which terminates after January 1, 1987,
(c) any provision of which was entered into by a

labor organization as defined by Section 6(d)(4) of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(d)(4)), and

(d) which contains any provision that would be

superseded by Public Act 85-748,

Public Act 85-748 shall not apply until the termination of such collective bargaining agreement or January 1, 1990, whichever occurs first.
(C)(1) For purposes of this Act, the term "disability" shall not include any employee or applicant who is currently engaging in the illegal use of drugs, when an employer acts on the basis of such use.
(2) Paragraph (1) shall not apply where an employee or applicant for employment:
(a) has successfully completed a supervised drug

rehabilitation program and is no longer engaging in the illegal use of drugs, or has otherwise been rehabilitated successfully and is no longer engaging in such use;

(b) is participating in a supervised rehabilitation

program and is no longer engaging in such use; or

(c) is erroneously regarded as engaging in such use,

but is not engaging in such use.

It shall not be a violation of this Act for an employer to adopt or administer reasonable policies or procedures, including but not limited to drug testing, designed to ensure that an individual described in subparagraph (a) or (b) is no longer engaging in the illegal use of drugs.
(3) An employer:
(a) may prohibit the illegal use of drugs and the use

of alcohol at the workplace by all employees;

(b) may require that employees shall not be under the

influence of alcohol or be engaging in the illegal use of drugs at the workplace;

(c) may require that employees behave in conformance

with the requirements established under the federal Drug-Free Workplace Act of 1988 (41 U.S.C. 701 et seq.) and the Drug Free Workplace Act;

(d) may hold an employee who engages in the illegal

use of drugs or who is an alcoholic to the same qualification standards for employment or job performance and behavior that such employer holds other employees, even if any unsatisfactory performance or behavior is related to the drug use or alcoholism of such employee; and

(e) may, with respect to federal regulations

regarding alcohol and the illegal use of drugs, require that:

(i) employees comply with the standards

established in such regulations of the United States Department of Defense, if the employees of the employer are employed in an industry subject to such regulations, including complying with regulations (if any) that apply to employment in sensitive positions in such an industry, in the case of employees of the employer who are employed in such positions (as defined in the regulations of the Department of Defense);

(ii) employees comply with the standards

established in such regulations of the Nuclear Regulatory Commission, if the employees of the employer are employed in an industry subject to such regulations, including complying with regulations (if any) that apply to employment in sensitive positions in such an industry, in the case of employees of the employer who are employed in such positions (as defined in the regulations of the Nuclear Regulatory Commission); and

(iii) employees comply with the standards

established in such regulations of the United States Department of Transportation, if the employees of the employer are employed in a transportation industry subject to such regulations, including complying with such regulations (if any) that apply to employment in sensitive positions in such an industry, in the case of employees of the employer who are employed in such positions (as defined in the regulations of the United States Department of Transportation).

(4) For purposes of this Act, a test to determine the illegal use of drugs shall not be considered a medical examination. Nothing in this Act shall be construed to encourage, prohibit, or authorize the conducting of drug testing for the illegal use of drugs by job applicants or employees or making employment decisions based on such test results.
(5) Nothing in this Act shall be construed to encourage, prohibit, restrict, or authorize the otherwise lawful exercise by an employer subject to the jurisdiction of the United States Department of Transportation of authority to:
(a) test employees of such employer in, and

applicants for, positions involving safety-sensitive duties for the illegal use of drugs and for on-duty impairment by alcohol; and

(b) remove such persons who test positive for illegal

use of drugs and on-duty impairment by alcohol pursuant to subparagraph (a) from safety-sensitive duties in implementing paragraph (3).

(Source: P.A. 99-152, eff. 1-1-16, 99-165, eff. 7-28-15; 99-642, eff. 7-28-16.)

(775 ILCS 5/2-105) (from Ch. 68, par. 2-105)
Sec. 2-105. Equal Employment Opportunities; Affirmative Action.
(A) Public Contracts. Every party to a public contract and every eligible bidder shall:
(1) Refrain from unlawful discrimination and

discrimination based on citizenship status in employment and undertake affirmative action to assure equality of employment opportunity and eliminate the effects of past discrimination;

(2) Comply with the procedures and requirements of

the Department's regulations concerning equal employment opportunities and affirmative action;

(3) Provide such information, with respect to its

employees and applicants for employment, and assistance as the Department may reasonably request;

(4) Have written sexual harassment policies that

shall include, at a minimum, the following information: (i) the illegality of sexual harassment; (ii) the definition of sexual harassment under State law; (iii) a description of sexual harassment, utilizing examples; (iv) the vendor's internal complaint process including penalties; (v) the legal recourse, investigative and complaint process available through the Department and the Commission; (vi) directions on how to contact the Department and Commission; and (vii) protection against retaliation as provided by Section 6-101 of this Act. A copy of the policies shall be provided to the Department upon request.

(B) State Agencies. Every State executive department, State agency, board, commission, and instrumentality shall:
(1) Comply with the procedures and requirements of

the Department's regulations concerning equal employment opportunities and affirmative action;

(2) Provide such information and assistance as the

Department may request.

(3) Establish, maintain, and carry out a continuing

affirmative action plan consistent with this Act and the regulations of the Department designed to promote equal opportunity for all State residents in every aspect of agency personnel policy and practice. For purposes of these affirmative action plans, the race and national origin categories to be included in the plans are: American Indian or Alaska Native, Asian, Black or African American, Hispanic or Latino, Native Hawaiian or Other Pacific Islander.

This plan shall include a current detailed status

report:

(a) indicating, by each position in State

service, the number, percentage, and average salary of individuals employed by race, national origin, sex and disability, and any other category that the Department may require by rule;

(b) identifying all positions in which the

percentage of the people employed by race, national origin, sex and disability, and any other category that the Department may require by rule, is less than four-fifths of the percentage of each of those components in the State work force;

(c) specifying the goals and methods for

increasing the percentage by race, national origin, sex and disability, and any other category that the Department may require by rule, in State positions;

(d) indicating progress and problems toward

meeting equal employment opportunity goals, including, if applicable, but not limited to, Department of Central Management Services recruitment efforts, publicity, promotions, and use of options designating positions by linguistic abilities;

(e) establishing a numerical hiring goal for the

employment of qualified persons with disabilities in the agency as a whole, to be based on the proportion of people with work disabilities in the Illinois labor force as reflected in the most recent employment data made available by the United States Census Bureau.

(4) If the agency has 1000 or more employees, appoint

a full-time Equal Employment Opportunity officer, subject to the Department's approval, whose duties shall include:

(a) Advising the head of the particular State

agency with respect to the preparation of equal employment opportunity programs, procedures, regulations, reports, and the agency's affirmative action plan.

(b) Evaluating in writing each fiscal year the

sufficiency of the total agency program for equal employment opportunity and reporting thereon to the head of the agency with recommendations as to any improvement or correction in recruiting, hiring or promotion needed, including remedial or disciplinary action with respect to managerial or supervisory employees who have failed to cooperate fully or who are in violation of the program.

(c) Making changes in recruitment, training and

promotion programs and in hiring and promotion procedures designed to eliminate discriminatory practices when authorized.

(d) Evaluating tests, employment policies,

practices and qualifications and reporting to the head of the agency and to the Department any policies, practices and qualifications that have unequal impact by race, national origin as required by Department rule, sex or disability or any other category that the Department may require by rule, and to assist in the recruitment of people in underrepresented classifications. This function shall be performed in cooperation with the State Department of Central Management Services.

(e) Making any aggrieved employee or applicant

for employment aware of his or her remedies under this Act.

In any meeting, investigation, negotiation,

conference, or other proceeding between a State employee and an Equal Employment Opportunity officer, a State employee (1) who is not covered by a collective bargaining agreement and (2) who is the complaining party or the subject of such proceeding may be accompanied, advised and represented by (1) an attorney licensed to practice law in the State of Illinois or (2) a representative of an employee organization whose membership is composed of employees of the State and of which the employee is a member. A representative of an employee, other than an attorney, may observe but may not actively participate, or advise the State employee during the course of such meeting, investigation, negotiation, conference or other proceeding. Nothing in this Section shall be construed to permit any person who is not licensed to practice law in Illinois to deliver any legal services or otherwise engage in any activities that would constitute the unauthorized practice of law. Any representative of an employee who is present with the consent of the employee, shall not, during or after termination of the relationship permitted by this Section with the State employee, use or reveal any information obtained during the course of the meeting, investigation, negotiation, conference or other proceeding without the consent of the complaining party and any State employee who is the subject of the proceeding and pursuant to rules and regulations governing confidentiality of such information as promulgated by the appropriate State agency. Intentional or reckless disclosure of information in violation of these confidentiality requirements shall constitute a Class B misdemeanor.

(5) Establish, maintain and carry out a continuing

sexual harassment program that shall include the following:

(a) Develop a written sexual harassment policy

that includes at a minimum the following information: (i) the illegality of sexual harassment; (ii) the definition of sexual harassment under State law; (iii) a description of sexual harassment, utilizing examples; (iv) the agency's internal complaint process including penalties; (v) the legal recourse, investigative and complaint process available through the Department and the Commission; (vi) directions on how to contact the Department and Commission; and (vii) protection against retaliation as provided by Section 6-101 of this Act. The policy shall be reviewed annually.

(b) Post in a prominent and accessible location

and distribute in a manner to assure notice to all agency employees without exception the agency's sexual harassment policy. Such documents may meet, but shall not exceed, the 6th grade literacy level. Distribution shall be effectuated within 90 days of the effective date of this amendatory Act of 1992 and shall occur annually thereafter.

(c) Provide training on sexual harassment

prevention and the agency's sexual harassment policy as a component of all ongoing or new employee training programs.

(6) Notify the Department 30 days before effecting

any layoff. Once notice is given, the following shall occur:

(a) No layoff may be effective earlier than 10

working days after notice to the Department, unless an emergency layoff situation exists.

(b) The State executive department, State agency,

board, commission, or instrumentality in which the layoffs are to occur must notify each employee targeted for layoff, the employee's union representative (if applicable), and the State Dislocated Worker Unit at the Department of Commerce and Economic Opportunity.

(c) The State executive department, State agency,

board, commission, or instrumentality in which the layoffs are to occur must conform to applicable collective bargaining agreements.

(d) The State executive department, State agency,

board, commission, or instrumentality in which the layoffs are to occur should notify each employee targeted for layoff that transitional assistance may be available to him or her under the Economic Dislocation and Worker Adjustment Assistance Act administered by the Department of Commerce and Economic Opportunity. Failure to give such notice shall not invalidate the layoff or postpone its effective date.

As used in this subsection (B), "disability" shall be defined in rules promulgated under the Illinois Administrative Procedure Act.
(C) Civil Rights Violations. It is a civil rights violation for any public contractor or eligible bidder to:
(1) fail to comply with the public contractor's or

eligible bidder's duty to refrain from unlawful discrimination and discrimination based on citizenship status in employment under subsection (A)(1) of this Section; or

(2) fail to comply with the public contractor's or

eligible bidder's duties of affirmative action under subsection (A) of this Section, provided however, that the Department has notified the public contractor or eligible bidder in writing by certified mail that the public contractor or eligible bidder may not be in compliance with affirmative action requirements of subsection (A). A minimum of 60 days to comply with the requirements shall be afforded to the public contractor or eligible bidder before the Department may issue formal notice of non-compliance.

(D) As used in this Section:
(1) "American Indian or Alaska Native" means a person

having origins in any of the original peoples of North and South America, including Central America, and who maintains tribal affiliation or community attachment.

(2) "Asian" means a person having origins in any of

the original peoples of the Far East, Southeast Asia, or the Indian subcontinent, including, but not limited to, Cambodia, China, India, Japan, Korea, Malaysia, Pakistan, the Philippine Islands, Thailand, and Vietnam.

(3) "Black or African American" means a person having

origins in any of the black racial groups of Africa. Terms such as "Haitian" or "Negro" can be used in addition to "Black or African American".

(4) "Hispanic or Latino" means a person of Cuban,

Mexican, Puerto Rican, South or Central American, or other Spanish culture or origin, regardless of race.

(5) "Native Hawaiian or Other Pacific Islander" means

a person having origins in any of the original peoples of Hawaii, Guam, Samoa, or other Pacific Islands.

(Source: P.A. 99-933, eff. 1-27-17.)

(775 ILCS 5/2-106)
Sec. 2-106. Interagency Committee on Employees with Disabilities.
(A) As used in this Section:
"State agency" means all officers, boards, commissions, and agencies created by the Constitution in the executive branch; all officers, departments, boards, commissions, agencies, institutions, authorities, universities, bodies politic and corporate of the State; and administrative units or corporate outgrowths of the State government which are created by or pursuant to statute, other than units of local government and their officers, school districts, and boards of election commissioners; all administrative units and corporate outgrowths of the above and as may be created by executive order of the Governor.
"State employee" means an employee of a State agency.
(B) The Interagency Committee on Employees with Disabilities, created under repealed Section 19a of the Personnel Code, is continued as set forth in this Section. The Committee is composed of 18 members as follows: the Chairperson of the Civil Service Commission or his or her designee, the Director of Veterans' Affairs or his or her designee, the Director of Central Management Services or his or her designee, the Secretary of Human Services or his or her designee, the Director of Human Rights or his or her designee, the Director of the Illinois Council on Developmental Disabilities or his or her designee, the Lieutenant Governor or his or her designee, the Attorney General or his or her designee, the Secretary of State or his or her designee, the State Comptroller or his or her designee, the State Treasurer or his or her designee, and 7 State employees with disabilities appointed by and serving at the pleasure of the Governor.
(C) The Director of Human Rights and the Secretary of Human Services shall serve as co-chairpersons of the Committee. The Committee shall meet as often as it deems necessary, but in no case less than 6 times annually at the call of the co-chairpersons. Notice shall be given to the members in writing in advance of a scheduled meeting.
(D) The Department of Human Rights shall provide administrative support to the Committee.
(E) The purposes and functions of the Committee are: (1) to provide a forum where problems of general concern to State employees with disabilities can be raised and methods of their resolution can be suggested to the appropriate State agencies; (2) to provide a clearinghouse of information for State employees with disabilities by working with those agencies to develop and retain such information; (3) to promote affirmative action efforts pertaining to the employment of persons with disabilities by State agencies; and (4) to recommend, where appropriate, means of strengthening the affirmative action programs for employees with disabilities in State agencies.
(F) The Committee shall annually make a complete report to the General Assembly on the Committee's achievements and accomplishments. Such report may also include an evaluation by the Committee of the effectiveness of the hiring and advancement practices in State government.
(G) This amendatory Act of the 99th General Assembly is not intended to disqualify any current member of the Committee from continued membership on the Committee in accordance with the terms of this Section or the member's appointment.
(Source: P.A. 99-314, eff. 8-7-15.)

(775 ILCS 5/2-107)
Sec. 2-107. Hotline to Report Sexual Harassment.
(a) The Department shall, no later than 3 months after the effective date of this amendatory Act of the 100th General Assembly, establish and maintain a sexual harassment hotline. The Department shall help persons who contact the Department through the hotline find necessary resources, including counseling services, and assist in the filing of sexual harassment complaints with the Department or other applicable agencies. The Department may recommend individual seek private counsel, but shall not make recommendations for legal representation. The hotline shall provide the means through which persons may anonymously report sexual harassment in both private and public places of employment. In the case of a report of sexual harassment by a person subject to Article 20 or 25 of the State Officials and Employees Ethics Act, the Department shall, with the permission of the reporting individual, report the allegations to the Executive Inspector General or Legislative Inspector General for further investigation.
(b) The Department shall advertise the hotline on its website and in materials related to sexual harassment, including posters made available to the public, and encourage reporting by both those who are subject to sexual harassment and those who have witnessed it.
(c) All communications received by the Department via the hotline or Internet communication shall remain confidential and shall be exempt from disclosure under the Freedom of Information Act.
(d) As used in this Section, "hotline" means a toll-free telephone with voicemail capabilities and an Internet website through which persons may report instances of sexual harassment.
(Source: P.A. 100-554, eff. 11-16-17.)



Article 3 - Real Estate Transactions

(775 ILCS 5/Art. 3 heading)

(775 ILCS 5/3-101) (from Ch. 68, par. 3-101)
Sec. 3-101. Definitions. The following definitions are applicable strictly in the context of this Article:
(A) Real Property. "Real property" includes buildings, structures, real estate, lands, tenements, leaseholds, interests in real estate cooperatives, condominiums, and hereditaments, corporeal and incorporeal, or any interest therein.
(B) Real Estate Transaction. "Real estate transaction" includes the sale, exchange, rental or lease of real property. "Real estate transaction" also includes the brokering or appraising of residential real property and the making or purchasing of loans or providing other financial assistance:
(1) for purchasing, constructing, improving, repairing or maintaining a dwelling; or
(2) secured by residential real estate.
(C) Housing Accommodations. "Housing accommodation" includes any improved or unimproved real property, or part thereof, which is used or occupied, or is intended, arranged or designed to be used or occupied, as the home or residence of one or more individuals.
(D) Real Estate Broker or Salesman. "Real estate broker or salesman" means a person, whether licensed or not, who, for or with the expectation of receiving a consideration, lists, sells, purchases, exchanges, rents, or leases real property, or who negotiates or attempts to negotiate any of these activities, or who holds himself or herself out as engaged in these.
(E) Familial Status. "Familial status" means one or more individuals (who have not attained the age of 18 years) being domiciled with:
(1) a parent or person having legal custody of such individual or individuals; or
(2) the designee of such parent or other person having such custody, with the written permission of such parent or other person.
The protections afforded by this Article against discrimination on the basis of familial status apply to any person who is pregnant or is in the process of securing legal custody of any individual who has not attained the age of 18 years.
(F) Conciliation. "Conciliation" means the attempted resolution of issues raised by a charge, or by the investigation of such charge, through informal negotiations involving the aggrieved party, the respondent and the Department.
(G) Conciliation Agreement. "Conciliation agreement" means a written agreement setting forth the resolution of the issues in conciliation.
(H) Covered Multifamily Dwellings. As used in Section 3-102.1, "covered multifamily dwellings" means:
(1) buildings consisting of 4 or more units if such buildings have one or more elevators; and
(2) ground floor units in other buildings consisting of 4 or more units.
(Source: P.A. 86-820; 86-910; 86-1028.)

(775 ILCS 5/3-102) (from Ch. 68, par. 3-102)
Sec. 3-102. Civil rights violations; real estate transactions. It is a civil rights violation for an owner or any other person engaging in a real estate transaction, or for a real estate broker or salesman, because of unlawful discrimination or familial status, to
(A) Transaction. Refuse to engage in a real estate

transaction with a person or to discriminate in making available such a transaction;

(B) Terms. Alter the terms, conditions or privileges

of a real estate transaction or in the furnishing of facilities or services in connection therewith;

(C) Offer. Refuse to receive or to fail to transmit a

bona fide offer to engage in a real estate transaction from a person;

(D) Negotiation. Refuse to negotiate for a real

estate transaction with a person;

(E) Representations. Represent to a person that real

property is not available for inspection, sale, rental, or lease when in fact it is so available, or to fail to bring a property listing to his or her attention, or to refuse to permit him or her to inspect real property;

(F) Publication of Intent. Make, print, circulate,

post, mail, publish or cause to be made, printed, circulated, posted, mailed, or published any notice, statement, advertisement or sign, or use a form of application for a real estate transaction, or make a record or inquiry in connection with a prospective real estate transaction, that indicates any preference, limitation, or discrimination based on unlawful discrimination or unlawful discrimination based on familial status, or an intention to make any such preference, limitation, or discrimination;

(G) Listings. Offer, solicit, accept, use or retain

a listing of real property with knowledge that unlawful discrimination or discrimination on the basis of familial status in a real estate transaction is intended.

(Source: P.A. 99-196, eff. 7-30-15; 99-642, eff. 7-28-16.)

(775 ILCS 5/3-102.1) (from Ch. 68, par. 3-102.1)
Sec. 3-102.1. Disability.
(A) It is a civil rights violation to refuse to sell or rent or to otherwise make unavailable or deny a dwelling to any buyer or renter because of a disability of that buyer or renter, a disability of a person residing or intending to reside in that dwelling after it is sold, rented or made available or a disability of any person associated with the buyer or renter.
(B) It is a civil rights violation to alter the terms, conditions or privileges of sale or rental of a dwelling or the provision of services or facilities in connection with such dwelling because of a disability of a person with a disability or a disability of any person residing or intending to reside in that dwelling after it is sold, rented or made available, or a disability of any person associated with that person.
(C) It is a civil rights violation:
(1) to refuse to permit, at the expense of the

person with a disability, reasonable modifications of existing premises occupied or to be occupied by such person if such modifications may be necessary to afford such person full enjoyment of the premises; except that, in the case of a rental, the landlord may, where it is reasonable to do so, condition permission for a modification on the renter agreeing to restore the interior of the premises to the condition that existed before modifications, reasonable wear and tear excepted. The landlord may not increase for persons with a disability any customarily required security deposit. However, where it is necessary in order to ensure with reasonable certainty that funds will be available to pay for the restorations at the end of the tenancy, the landlord may negotiate as part of such a restoration agreement a provision requiring that the tenant pay into an interest bearing escrow account, over a reasonable period, a reasonable amount of money not to exceed the cost of the restorations. The interest in any such account shall accrue to the benefit of the tenant. A landlord may condition permission for a modification on the renter providing a reasonable description of the proposed modifications as well as reasonable assurances that the work will be done in a workmanlike manner and that any required building permits will be obtained;

(2) to refuse to make reasonable accommodations in

rules, policies, practices, or services, when such accommodations may be necessary to afford such person equal opportunity to use and enjoy a dwelling; or

(3) in connection with the design and construction of

covered multifamily dwellings for first occupancy after March 13, 1991, to fail to design and construct those dwellings in such a manner that:

(a) the public use and common use portions of

such dwellings are readily accessible to and usable by persons with a disability;

(b) all the doors designed to allow passage into

and within all premises within such dwellings are sufficiently wide to allow passage by persons with a disability in wheelchairs; and

(c) all premises within such dwellings contain

the following features of adaptive design:

(i) an accessible route into and through the

dwelling;

(ii) light switches, electrical outlets,

thermostats, and other environmental controls in accessible locations;

(iii) reinforcements in bathroom walls to

allow later installation of grab bars; and

(iv) usable kitchens and bathrooms such that

an individual in a wheelchair can maneuver about the space.

(D) Compliance with the appropriate standards of the Illinois Accessibility Code for adaptable dwelling units (71 Illinois Administrative Code Section 400.350 (e) 1-6) suffices to satisfy the requirements of subsection (C)(3)(c).
(E) If a unit of local government has incorporated into its law the requirements set forth in subsection (C)(3), compliance with its law shall be deemed to satisfy the requirements of that subsection.
(F) A unit of local government may review and approve newly constructed covered multifamily dwellings for the purpose of making determinations as to whether the design and construction requirements of subsection (C)(3) are met.
(G) The Department shall encourage, but may not require, units of local government to include in their existing procedures for the review and approval of newly constructed covered multifamily dwellings, determinations as to whether the design and construction of such dwellings are consistent with subsection (C)(3), and shall provide technical assistance to units of local government and other persons to implement the requirements of subsection (C)(3).
(H) Nothing in this Act shall be construed to require the Department to review or approve the plans, designs or construction of all covered multifamily dwellings to determine whether the design and construction of such dwellings are consistent with the requirements of subsection (C)(3).
(I) Nothing in subsections (E), (F), (G) or (H) shall be construed to affect the authority and responsibility of the Department to receive and process complaints or otherwise engage in enforcement activities under State and local law.
(J) Determinations by a unit of local government under subsections (E) and (F) shall not be conclusive in enforcement proceedings under this Act if those determinations are not in accord with the terms of this Act.
(K) Nothing in this Section requires that a dwelling be made available to an individual whose tenancy would constitute a direct threat to the health or safety of others or would result in substantial physical damage to the property of others.
(Source: P.A. 95-668, eff. 10-10-07.)

(775 ILCS 5/3-103) (from Ch. 68, par. 3-103)
Sec. 3-103. Blockbusting. It is a civil rights violation for any person to:
(A) Solicitation. Solicit for sale, lease, listing or purchase any residential real estate within this State, on the grounds of loss of value due to the present or prospective entry into the vicinity of the property involved of any person or persons of any particular race, color, religion, national origin, ancestry, age, sex, sexual orientation, marital status, familial status or disability.
(B) Statements. Distribute or cause to be distributed, written material or statements designed to induce any owner of residential real estate in this State to sell or lease his or her property because of any present or prospective changes in the race, color, religion, national origin, ancestry, age, sex, sexual orientation, marital status, familial status or disability of residents in the vicinity of the property involved.
(C) Creating Alarm. Intentionally create alarm, among residents of any community, by transmitting communications in any manner, including a telephone call whether or not conversation thereby ensues, with a design to induce any owner of residential real estate in this state to sell or lease his or her property because of any present or prospective entry into the vicinity of the property involved of any person or persons of any particular race, color, religion, national origin, ancestry, age, sex, sexual orientation, marital status, familial status or disability.
(Source: P.A. 97-877, eff. 8-2-12.)

(775 ILCS 5/3-104.1) (from Ch. 68, par. 3-104.1)
Sec. 3-104.1. Refusal to sell or rent because a person has a guide, hearing or support dog. It is a civil rights violation for the owner or agent of any housing accommodation to:
(A) refuse to sell or rent after the making of a

bonafide offer, or to refuse to negotiate for the sale or rental of, or otherwise make unavailable or deny property to any blind or hearing impaired person or person with a physical disability because he has a guide, hearing or support dog; or

(B) discriminate against any blind or hearing

impaired person or person with a physical disability in the terms, conditions, or privileges of sale or rental property, or in the provision of services or facilities in connection therewith, because he has a guide, hearing or support dog; or

(C) require, because a blind or hearing impaired

person or person with a physical disability has a guide, hearing or support dog, an extra charge in a lease, rental agreement, or contract of purchase or sale, other than for actual damage done to the premises by the dog.

(Source: P.A. 99-143, eff. 7-27-15.)

(775 ILCS 5/3-105) (from Ch. 68, par. 3-105)
Sec. 3-105. Restrictive covenants.
(A) Agreements. Every provision in an oral agreement or a written instrument relating to real property which purports to forbid or restrict the conveyance, encumbrance, occupancy, or lease thereof on the basis of race, color, religion, or national origin is void.
(B) Limitations.
(1) Every condition, restriction or prohibition, including a right of entry or possibility of reverter, which directly or indirectly limits the use or occupancy of real property on the basis of race, color, religion, or national origin is void.
(2) This Section shall not apply to a limitation of use on the basis of religion of real property held by a religious institution or organization or by a religious or charitable organization operated, supervised, or controlled by a religious institution or organization, and used for religious or charitable purposes.
(C) Civil Rights Violations. It is a civil rights violation to insert in a written instrument relating to real property a provision that is void under this Section or to honor or attempt to honor such a provision in the chain of title.
(Source: P.A. 99-642, eff. 7-28-16.)

(775 ILCS 5/3-105.1)
Sec. 3-105.1. Interference, coercion, or intimidation. It is a civil rights violation to coerce, intimidate, threaten, or interfere with any person in the exercise or enjoyment of, or on account of his or her having exercised or enjoyed, or on account of his or her having aided or encouraged any other person in the exercise or enjoyment of, any right granted or protected by this Article 3.
(Source: P.A. 94-78, eff. 1-1-06.)

(775 ILCS 5/3-106) (from Ch. 68, par. 3-106)
Sec. 3-106. Exemptions. Nothing contained in Section 3-102 shall prohibit:
(A) Private Sales of Single Family Homes.
(1) Any sale of a single family home by its owner so

long as the following criteria are met:

(a) The owner does not own or have a beneficial

interest in more than three single family homes at the time of the sale;

(b) The owner or a member of his or her family

was the last current resident of the home;

(c) The home is sold without the use in any

manner of the sales or rental facilities or services of any real estate broker or salesman, or of any employee or agent of any real estate broker or salesman;

(d) The home is sold without the publication,

posting or mailing, after notice, of any advertisement or written notice in violation of paragraph (F) of Section 3-102.

(2) This exemption does not apply to paragraph (F) of

Section 3-102.

(B) Apartments. Rental of a housing accommodation in a building which contains housing accommodations for not more than 4 families living independently of each other, if the owner resides in one of the housing accommodations. This exemption does not apply to paragraph (F) of Section 3-102.
(C) Private Rooms. Rental of a room or rooms in a private home by an owner if he or she or a member of his or her family resides therein or, while absent for a period of not more than twelve months, if he or she or a member of his or her family intends to return to reside therein.
(D) Reasonable local, State, or Federal restrictions regarding the maximum number of occupants permitted to occupy a dwelling.
(E) Religious Organizations. A religious organization, association, or society, or any nonprofit institution or organization operated, supervised or controlled by or in conjunction with a religious organization, association, or society, from limiting the sale, rental or occupancy of a dwelling which it owns or operates for other than a commercial purpose to persons of the same religion, or from giving preference to such persons, unless membership in such religion is restricted on account of race, color, or national origin.
(F) Sex. Restricting the rental of rooms in a housing accommodation to persons of one sex.
(G) Persons Convicted of Drug-Related Offenses. Conduct against a person because such person has been convicted by any court of competent jurisdiction of the illegal manufacture or distribution of a controlled substance as defined in Section 102 of the federal Controlled Substances Act (21 U.S.C. 802).
(H) Persons engaged in the business of furnishing appraisals of real property from taking into consideration factors other than those based on unlawful discrimination or familial status in furnishing appraisals.
(H-1) The owner of an owner-occupied residential building with 4 or fewer units (including the unit in which the owner resides) from making decisions regarding whether to rent to a person based upon that person's sexual orientation.
(I) Housing for Older Persons. No provision in this Article regarding familial status shall apply with respect to housing for older persons.
(1) As used in this Section, "housing for older

persons" means housing:

(a) provided under any State or Federal program

that the Department determines is specifically designed and operated to assist elderly persons (as defined in the State or Federal program); or

(b) intended for, and solely occupied by, persons

62 years of age or older; or

(c) intended and operated for occupancy by

persons 55 years of age or older and:

(i) at least 80% of the occupied units are

occupied by at least one person who is 55 years of age or older;

(ii) the housing facility or community

publishes and adheres to policies and procedures that demonstrate the intent required under this subdivision (c); and

(iii) the housing facility or community

complies with rules adopted by the Department for verification of occupancy, which shall:

(aa) provide for verification by reliable

surveys and affidavits; and

(bb) include examples of the types of

policies and procedures relevant to a determination of compliance with the requirement of clause (ii).

These surveys and affidavits shall be admissible in

administrative and judicial proceedings for the purposes of such verification.

(2) Housing shall not fail to meet the requirements

for housing for older persons by reason of:

(a) persons residing in such housing as of the

effective date of this amendatory Act of 1989 who do not meet the age requirements of subsections (1)(b) or (c); provided, that new occupants of such housing meet the age requirements of subsections (1)(b) or (c) of this subsection; or

(b) unoccupied units; provided, that such units

are reserved for occupancy by persons who meet the age requirements of subsections (1)(b) or (c) of this subsection.

(3) (a) A person shall not be held personally liable

for monetary damages for a violation of this Article if the person reasonably relied, in good faith, on the application of the exemption under this subsection (I) relating to housing for older persons.

(b) For the purposes of this item (3), a person

may show good faith reliance on the application of the exemption only by showing that:

(i) the person has no actual knowledge that

the facility or community is not, or will not be, eligible for the exemption; and

(ii) the facility or community has stated

formally, in writing, that the facility or community complies with the requirements for the exemption.

(J) Child Sex Offender Refusal to Rent. Refusal of a child sex offender who owns and resides at residential real estate to rent any residential unit within the same building in which he or she resides to a person who is the parent or guardian of a child or children under 18 years of age.
(Source: P.A. 95-42, eff. 8-10-07; 95-820, eff. 1-1-09.)



Article 4 - Financial Credit

(775 ILCS 5/Art. 4 heading)

(775 ILCS 5/4-101) (from Ch. 68, par. 4-101)
Sec. 4-101. Definitions. The following definitions are applicable strictly in the context of this Article:
(A) Credit Card. "Credit card" has the meaning set forth in Section 17-0.5 of the Criminal Code of 2012.
(B) Financial Institution. "Financial institution" means any bank, credit union, insurance company, mortgage banking company or savings and loan association which operates or has a place of business in this State.
(C) Loan. "Loan" includes, but is not limited to, the providing of funds, for consideration, which are sought for: (1) the purpose of purchasing, constructing, improving, repairing, or maintaining a housing accommodation as that term is defined in paragraph (C) of Section 3-101; or (2) any commercial or industrial purposes.
(D) Varying Terms. "Varying the terms of a loan" includes, but is not limited to, the following practices:
(1) Requiring a greater down payment than is usual

for the particular type of a loan involved.

(2) Requiring a shorter period of amortization than

is usual for the particular type of loan involved.

(3) Charging a higher interest rate than is usual for

the particular type of loan involved.

(4) An under appraisal of real estate or other item

of property offered as security.

(Source: P.A. 96-1551, eff. 7-1-11; 97-1150, eff. 1-25-13.)

(775 ILCS 5/4-102) (from Ch. 68, par. 4-102)
Sec. 4-102. Civil Rights Violations: Loans. It shall be a civil rights violation for any financial institution, on the grounds of unlawful discrimination, to:
(A) Denial of Services. Deny any person any of the services normally offered by such an institution.
(B) Modification of Services. Provide any person with any service which is different from, or provided in a different manner than, that which is provided to other persons similarly situated.
(C) Loan Terms. Deny or vary the terms of a loan.
(D) Property Location. Deny or vary the terms of a loan on the basis that a specific parcel of real estate offered as security is located in a specific geographical area.
(E) Consideration of Income. Deny or vary the terms of a loan without having considered all of the regular and dependable income of each person who would be liable for repayment of the loan.
(F) Lending Standards. Utilize lending standards that have no economic basis and which constitute unlawful discrimination.
(Source: P.A. 81-1216.)

(775 ILCS 5/4-103) (from Ch. 68, par. 4-103)
Sec. 4-103. Credit Cards. It is a civil rights violation for a person who offers credit cards to the public in this State:
(A) Denial. To refuse to issue a credit card, upon

proper application, on the basis of unlawful discrimination.

(B) Reasons for Rejection. To fail to inform an

applicant for a credit card, upon request, of the reason that his or her application for a credit card has been rejected.

(Source: P.A. 81-1216.)

(775 ILCS 5/4-104) (from Ch. 68, par. 4-104)
Sec. 4-104. Exemptions. Nothing contained in this Article shall prohibit:
(A) Sound Underwriting Practices. A financial

institution from considering sound underwriting practices in contemplation of any loan to any person. Such practices shall include:

(1) The willingness and the financial ability of

the borrower to repay the loan.

(2) The market value of any real estate or other

item of property proposed as security for any loan.

(3) Diversification of the financial

institution's investment portfolio.

(B) Credit-worthiness Information; Credit Systems. A

financial institution or a person who offers credit cards from:

(1) making an inquiry of the applicant's age,

permanent residence, immigration status, or any additional information if such inquiry is for the purpose of determining the amount and probable continuance of income levels, credit history, or other pertinent element of credit-worthiness as provided in regulations of the Department;

(2) using any empirically derived credit system

which considers age if such system is demonstrably and statistically sound in accordance with regulations of the Department, except that in the operation of such system the age of an applicant over the age of 62 years may not be assigned a negative factor or value.

(C) Special Credit Programs. A financial institution

from refusing to extend credit when required to by or pursuant to any:

(1) credit assistance program expressly

authorized by law for an economically disadvantaged class of persons;

(2) credit assistance program administered by a

nonprofit organization for its members of an economically disadvantaged class of persons;

(3) special purpose credit program offered by a

profit-making organization to meet special social needs which meets standards prescribed by the Department in its regulations.

(Source: P.A. 100-201, eff. 8-18-17.)



Article 5 - Public Accommodations

(775 ILCS 5/Art. 5 heading)

(775 ILCS 5/5-101) (from Ch. 68, par. 5-101)
Sec. 5-101. Definitions) The following definitions are applicable strictly in the context of this Article:
(A) Place of Public Accommodation. "Place of public accommodation" includes, but is not limited to:
(1) an inn, hotel, motel, or other place of lodging,

except for an establishment located within a building that contains not more than 5 units for rent or hire and that is actually occupied by the proprietor of such establishment as the residence of such proprietor;

(2) a restaurant, bar, or other establishment serving

food or drink;

(3) a motion picture house, theater, concert hall,

stadium, or other place of exhibition or entertainment;

(4) an auditorium, convention center, lecture hall,

or other place of public gathering;

(5) a bakery, grocery store, clothing store, hardware

store, shopping center, or other sales or rental establishment;

(6) a laundromat, dry-cleaner, bank, barber shop,

beauty shop, travel service, shoe repair service, funeral parlor, gas station, office of an accountant or lawyer, pharmacy, insurance office, professional office of a health care provider, hospital, or other service establishment;

(7) public conveyances on air, water, or land;
(8) a terminal, depot, or other station used for

specified public transportation;

(9) a museum, library, gallery, or other place of

public display or collection;

(10) a park, zoo, amusement park, or other place of

recreation;

(11) a non-sectarian nursery, day care center,

elementary, secondary, undergraduate, or postgraduate school, or other place of education;

(12) a senior citizen center, homeless shelter, food

bank, non-sectarian adoption agency, or other social service center establishment; and

(13) a gymnasium, health spa, bowling alley, golf

course, or other place of exercise or recreation.

(B) Operator. "Operator" means any owner, lessee, proprietor, manager, superintendent, agent, or occupant of a place of public accommodation or an employee of any such person or persons.
(C) Public Official. "Public official" means any officer or employee of the state or any agency thereof, including state political subdivisions, municipal corporations, park districts, forest preserve districts, educational institutions and schools.
(Source: P.A. 95-668, eff. 10-10-07; 96-814, eff. 1-1-10.)

(775 ILCS 5/5-102) (from Ch. 68, par. 5-102)
Sec. 5-102. Civil Rights Violations: Public Accommodations. It is a civil rights violation for any person on the basis of unlawful discrimination to:
(A) Enjoyment of Facilities, Goods, and Services. Deny or refuse to another the full and equal enjoyment of the facilities, goods, and services of any public place of accommodation;
(B) Written Communications. Directly or indirectly, as the operator of a place of public accommodation, publish, circulate, display or mail any written communication, except a private communication sent in response to a specific inquiry, which the operator knows is to the effect that any of the facilities of the place of public accommodation will be denied to any person or that any person is unwelcome, objectionable or unacceptable because of unlawful discrimination;
(C) Public Officials. Deny or refuse to another, as a public official, the full and equal enjoyment of the accommodations, advantage, facilities or privileges of the official's office or services or of any property under the official's care because of unlawful discrimination.
(Source: P.A. 95-668, eff. 10-10-07.)

(775 ILCS 5/5-102.1)
Sec. 5-102.1. No Civil Rights Violation: Public Accommodations.
(a) It is not a civil rights violation for a medical, dental, or other health care professional or a private professional service provider such as a lawyer, accountant, or insurance agent to refer or refuse to treat or provide services to an individual in a protected class for any non-discriminatory reason if, in the normal course of his or her operations or business, the professional would for the same reason refer or refuse to treat or provide services to an individual who is not in the protected class of the individual who seeks or requires the same or similar treatment or services.
(b) With respect to a place of public accommodation defined in paragraph (11) of Section 5-101, the exercise of free speech, free expression, free exercise of religion or expression of religiously based views by any individual or group of individuals that is protected under the First Amendment to the United States Constitution or under Section 3 of Article I, or Section 4 of Article I, of the Illinois Constitution, shall not be a civil rights violation.
(Source: P.A. 95-668, eff. 10-10-07; 96-814, eff. 1-1-10.)

(775 ILCS 5/5-102.2)
Sec. 5-102.2. Jurisdiction limited. In regard to places of public accommodation defined in paragraph (11) of Section 5-101, the jurisdiction of the Department is limited to: (1) the failure to enroll an individual; (2) the denial of access to facilities, goods, or services; or (3) severe or pervasive harassment of an individual when the covered entity fails to take corrective action to stop the severe or pervasive harassment.
(Source: P.A. 96-814, eff. 1-1-10.)

(775 ILCS 5/5-103) (from Ch. 68, par. 5-103)
Sec. 5-103. Exemption. Nothing in this Article shall apply to:
(A) Private Club. A private club, or other establishment not in fact open to the public, except to the extent that the goods, services, facilities, privileges, advantages, or accommodations of the establishment are made available to the customers or patrons of another establishment that is a place of public accommodation.
(B) Facilities Distinctly Private. Any facility, as to discrimination based on sex, which is distinctly private in nature such as restrooms, shower rooms, bath houses, health clubs and other similar facilities for which the Department, in its rules and regulations, may grant exemptions based on bona fide considerations of public policy.
(C) Inn, Hotel, Rooming House. Any facility, as to discrimination based on sex, which restricts the rental of rooms to individuals of one sex.
(Source: P.A. 85-567.)



Article 5A - Elementary, Secondary, and Higher Education

(775 ILCS 5/Art. 5A heading)

(775 ILCS 5/5A-101) (from Ch. 68, par. 5A-101)
Sec. 5A-101. Definitions. The following definitions are applicable strictly in the content of this Article, except that the term "sexual harassment in elementary, secondary, and higher education" as defined herein has the meaning herein ascribed to it whenever that term is used anywhere in this Act.
(A) Institution of Elementary, Secondary, or Higher Education. "Institution of elementary, secondary, or higher education" means: (1) a publicly or privately operated university, college, community college, junior college, business or vocational school, or other educational institution offering degrees and instruction beyond the secondary school level; or (2) a publicly or privately operated elementary school or secondary school.
(B) Degree. "Degree" means: (1) a designation, appellation, series of letters or words or other symbols which signifies or purports to signify that the recipient thereof has satisfactorily completed an organized academic, business or vocational program of study offered beyond the secondary school level; or (2) a designation signifying that the recipient has graduated from an elementary school or secondary school.
(C) Student. "Student" means any individual admitted to or applying for admission to an institution of elementary, secondary, or higher education, or enrolled on a full or part time basis in a course or program of academic, business or vocational instruction offered by or through an institution of elementary, secondary, or higher education.
(D) Elementary, Secondary, or Higher Education Representative. "Elementary, secondary, or higher education representative" means and includes the president, chancellor or other holder of any executive office on the administrative staff of an institution of higher education, an administrator of an elementary school or secondary school, a member of the faculty of an institution of higher education, including but not limited to a dean or associate or assistant dean, a professor or associate or assistant professor, and a full or part time instructor or visiting professor, including a graduate assistant or other student who is employed on a temporary basis of less than full time as a teacher or instructor of any course or program of academic, business or vocational instruction offered by or through an institution of higher education, and any teacher, instructor, or other employee of an elementary school or secondary school.
(E) Sexual Harassment in Elementary, Secondary, and Higher Education. "Sexual harassment in elementary, secondary, and higher education" means any unwelcome sexual advances or requests for sexual favors made by an elementary, secondary, or higher education representative to a student, or any conduct of a sexual nature exhibited by an elementary, secondary, or higher education representative toward a student, when such conduct has the purpose of substantially interfering with the student's educational performance or creating an intimidating, hostile or offensive educational environment; or when the elementary, secondary, or higher education representative either explicitly or implicitly makes the student's submission to such conduct a term or condition of, or uses the student's submission to or rejection of such conduct as a basis for determining:
(1) Whether the student will be admitted to an

institution of elementary, secondary, or higher education;

(2) The educational performance required or expected

of the student;

(3) The attendance or assignment requirements

applicable to the student;

(4) To what courses, fields of study or programs,

including honors and graduate programs, the student will be admitted;

(5) What placement or course proficiency requirements

are applicable to the student;

(6) The quality of instruction the student will

receive;

(7) What tuition or fee requirements are applicable

to the student;

(8) What scholarship opportunities are available to

the student;

(9) What extracurricular teams the student will be a

member of or in what extracurricular competitions the student will participate;

(10) Any grade the student will receive in any

examination or in any course or program of instruction in which the student is enrolled;

(11) The progress of the student toward successful

completion of or graduation from any course or program of instruction in which the student is enrolled; or

(12) What degree, if any, the student will receive.
(Source: P.A. 96-1319, eff. 7-27-10.)

(775 ILCS 5/5A-101.1)
Sec. 5A-101.1. Notice.
(A) Every institution of higher education covered by this Act shall post in a prominent and accessible location a poster stating sexual harassment laws and policies. The poster shall be (i) posted and kept posted at each campus in common area positions easily accessible to all students including, but not limited to residence halls, administration buildings, student unions, cafeterias, and libraries or (ii) posted annually at each campus in common area positions easily accessible to all students including, but not limited to, residence halls, administration buildings, student unions, cafeterias, and libraries, with an electronic copy of the sexual harassment laws and policies also sent to each student at the time that registration materials are emailed or (iii) on campuses that provide for online registration of student classes, such information pertaining to sexual harassment laws and policies may be incorporated into the registration process so that students must review the policies and laws and acknowledge such review, prior to being allowed to register. Documents to be posted shall be retrieved from the Illinois Department of Human Rights website to satisfy posting requirements. Posting of the posters shall be effectuated within 90 days of the effective date of this amendatory Act of the 96th General Assembly and shall occur annually thereafter.
(B) The posted sexual harassment poster shall include, at a minimum, the following information: (i) the illegality of sexual harassment in higher education; (ii) the definition of sexual harassment under State law; (iii) a description of sexual harassment, utilizing examples; (iv) the institution's internal complaint process including penalties; (v) the legal recourse, investigative and complaint process available through the Department of Human Rights; (vi) directions on how to contact the Department; and (vii) protection against retaliation as provided by Section 6-101 of this Act.
(C) Upon notification of a failure to post, the Department of Human Rights may launch a preliminary investigation. If the Department finds a failure to post, the Department may issue a notice to show cause giving the institution 30 days to correct the failure to post. If the failure to post is not corrected, the Department may initiate a charge of a civil rights violation.
(Source: P.A. 96-574, eff. 8-18-09.)

(775 ILCS 5/5A-102) (from Ch. 68, par. 5A-102)
Sec. 5A-102. Civil Rights Violations-Elementary, Secondary, and Higher Education. It is a civil rights violation:
(A) Elementary, Secondary, or Higher Education Representative. For any elementary, secondary, or higher education representative to commit or engage in sexual harassment in elementary, secondary, or higher education.
(B) Institution of Elementary, Secondary, or Higher Education. For any institution of elementary, secondary, or higher education to fail to take remedial action, or to fail to take appropriate disciplinary action against an elementary, secondary, or higher education representative employed by such institution, when such institution knows that such elementary, secondary, or higher education representative was committing or engaging in or committed or engaged in sexual harassment in elementary, secondary, or higher education.
(Source: P.A. 96-574, eff. 8-18-09; 96-1319, eff. 7-27-10.)



Article 6 - Additional Civil Rights Violations

(775 ILCS 5/Art. 6 heading)

(775 ILCS 5/6-101) (from Ch. 68, par. 6-101)
Sec. 6-101. Additional Civil Rights Violations. It is a civil rights violation for a person, or for two or more persons to conspire, to:
(A) Retaliation. Retaliate against a person because

he or she has opposed that which he or she reasonably and in good faith believes to be unlawful discrimination, sexual harassment in employment or sexual harassment in elementary, secondary, and higher education, discrimination based on citizenship status in employment, because he or she has made a charge, filed a complaint, testified, assisted, or participated in an investigation, proceeding, or hearing under this Act, or because he or she has requested, attempted to request, used, or attempted to use a reasonable accommodation as allowed by this Act;

(B) Aiding and Abetting; Coercion. Aid, abet, compel

or coerce a person to commit any violation of this Act;

(C) Interference. Wilfully interfere with the

performance of a duty or the exercise of a power by the Commission or one of its members or representatives or the Department or one of its officers or employees.

Definitions. For the purposes of this Section, "sexual harassment" and "citizenship status" shall have the same meaning as defined in Section 2-101 of this Act.
(Source: P.A. 97-333, eff. 8-12-11; 98-1050, eff. 1-1-15.)

(775 ILCS 5/6-102)
Sec. 6-102. Violations of other Acts. A person who violates the Military Leave of Absence Act, the Public Employee Armed Services Rights Act, Section 11-117-12.2 of the Illinois Municipal Code, Section 224.05 of the Illinois Insurance Code, Section 8-201.5 of the Public Utilities Act, Sections 2-1401.1, 9-107.10, 9-107.11, and 15-1501.6 of the Code of Civil Procedure, Section 4.05 of the Interest Act, the Military Personnel Cellular Phone Contract Termination Act, Section 405-272 of the Civil Administrative Code of Illinois, Section 10-63 of the Illinois Administrative Procedure Act, Sections 30.25 and 30.30 of the Military Code of Illinois, Section 16 of the Landlord and Tenant Act, Section 26.5 of the Retail Installment Sales Act, or Section 37 of the Motor Vehicle Leasing Act commits a civil rights violation within the meaning of this Act.
(Source: P.A. 97-913, eff. 1-1-13.)



Article 7 - Department Of Human Rights; Duties & Procedures

(775 ILCS 5/Art. 7 heading)

(775 ILCS 5/7-101) (from Ch. 68, par. 7-101)
Sec. 7-101. Powers and Duties. In addition to other powers and duties prescribed in this Act, the Department shall have the following powers:
(A) Rules and Regulations. To adopt, promulgate, amend, and rescind rules and regulations not inconsistent with the provisions of this Act pursuant to the Illinois Administrative Procedure Act.
(B) Charges. To issue, receive, investigate, conciliate, settle, and dismiss charges filed in conformity with this Act.
(C) Compulsory Process. To request subpoenas as it deems necessary for its investigations.
(D) Complaints. To file complaints with the Commission in conformity with this Act.
(E) Judicial Enforcement. To seek temporary relief and to enforce orders of the Commission in conformity with this Act.
(F) Equal Employment Opportunities. To take such action as may be authorized to provide for equal employment opportunities and affirmative action.
(G) Recruitment; Research; Public Communication; Advisory Councils. To engage in such recruitment, research and public communication and create such advisory councils as may be authorized to effectuate the purposes of this Act.
(H) Coordination with other Agencies. To coordinate its activities with federal, state, and local agencies in conformity with this Act.
(I) Public Grants; Private Gifts. To accept public grants and private gifts as may be authorized.
(J) Education and Training. To implement a formal and unbiased program of education and training for all employees assigned to investigate and conciliate charges under Articles 7A and 7B. The training program shall include the following:
(1) substantive and procedural aspects of the

investigation and conciliation positions;

(2) current issues in human rights law and practice;
(3) lectures by specialists in substantive areas

related to human rights matters;

(4) orientation to each operational unit of the

Department and Commission;

(5) observation of experienced Department

investigators and attorneys conducting conciliation conferences, combined with the opportunity to discuss evidence presented and rulings made;

(6) the use of hypothetical cases requiring the

Department investigator and conciliation conference attorney to issue judgments as a means to evaluating knowledge and writing ability;

(7) writing skills;
(8) computer skills, including but not limited to

word processing and document management.

A formal, unbiased and ongoing professional development program including, but not limited to, the above-noted areas shall be implemented to keep Department investigators and attorneys informed of recent developments and issues and to assist them in maintaining and enhancing their professional competence.
(Source: P.A. 99-74, eff. 7-20-15.)

(775 ILCS 5/7-101.1)
Sec. 7-101.1. (Repealed).
(Source: P.A. 89-520, eff. 7-18-96. Repealed by P.A. 95-243, eff. 1-1-08.)

(775 ILCS 5/7-105) (from Ch. 68, par. 7-105)
Sec. 7-105. Equal Employment Opportunities; Affirmative Action. In order to establish and effectuate the policies of equal employment opportunity and affirmative action, the Department shall, with respect to state executive departments, boards, commissions and instrumentalities and any party to a public contract:
(A) Policies; Rules; Regulations. Establish equal employment opportunity and affirmative action policies, rules and regulations which specify plans, programs and reporting procedures. Such rules may provide for exemptions or modifications as may be necessary to assure the continuity of federal requirements in State agencies supported in whole or in part by federal funds.
(B) Minimum Compliance Criteria. Establish minimum compliance criteria and procedures for evaluating equal employment opportunity and affirmative action programs and plans.
(C) Technical Assistance. Provide technical assistance, training, and advice for the establishment and implementation of required programs.
(D) Meetings. Hold meetings at least annually with the head of each State agency and when necessary with any party to a public contract to:
(1) Review equal employment opportunity plans and

progress, performance and problems in meeting equal opportunity goals.

(2) Recommend appropriate changes to the plans and

procedures and the methods employed to implement the plans.

(E) Report. Include within its annual report, filed pursuant to Section 5-650 of the Departments of State Government Law (20 ILCS 5/5-650), the progress, performance, and problems of meeting equal opportunity goals, and the identity of any State agency which fails to comply with the requirements of this Act and the circumstances surrounding such violation.
(F) Personnel Operations. Periodically review personnel operations of State agencies to assure their conformity with this Act and the agency's plan.
(G) Equal Employment Opportunity Officers. Approve the appointment of equal employment opportunity officers hired pursuant to subparagraph (4) of paragraph (B) of Section 2-105.
(H) Enforcement. Require State agencies which fail to meet their affirmative action and equal employment opportunity goals by equal employment opportunity category to establish necessary training programs for preparation and promotion of the category of individuals affected by the failure. An agency required to establish training programs under this subsection shall do so in cooperation with the Department of Central Management Services as provided in Section 405-125 of the Department of Central Management Services Law (20 ILCS 405/405-125).
The Department by rule or regulation shall provide for the implementation of this subsection. Such rules or regulations shall prescribe but not be limited to the following:
(1) the circumstances and conditions which constitute

an agency's failure to meet its affirmative action and equal employment opportunity goals;

(2) the time period for measuring success or failure

in reaching affirmative action and equal employment opportunity goals; and

(3) that training programs shall be limited to State

employees.

This subsection shall not be construed to conflict with any contract between the State and any party which is approved and ratified by or on September 11, 1990.
(Source: P.A. 91-239, eff. 1-1-00.)

(775 ILCS 5/7-105a) (from Ch. 68, par. 7-105a)
Sec. 7-105a. (a) In order to facilitate the implementation of the policies of equal employment opportunity and affirmative action, the State executive departments, boards, commissions and instrumentalities shall, on and after the effective date of this amendatory Act of 1983, on all forms used to collect information from individuals for official purposes, when such forms request information concerning the race or ethnicity of an individual by providing spaces for the designation of that individual as "white" or "black", or the semantic equivalent thereof, provide an additional space for a designation as "Hispanic".
(b) Whenever a State executive department, board, commission or instrumentality is required to supply information to the Department concerning the racial or ethnic composition of its employees, clients or other groups of individuals on or after the effective date of this amendatory Act of 1983, the agency supplying such information shall supply the information by categories of "white", "black", and "Hispanic", or the semantic equivalent thereof, unless otherwise required by the Department.
(Source: P.A. 83-648.)

(775 ILCS 5/7-105b) (from Ch. 68, par. 7-105b)
Sec. 7-105b. Compliance with State Employment Records Act. The Department, as required by and for the purposes of the State Employment Records Act, shall, on a fiscal year basis, report the total number of persons employed within the State work force that are under the monitoring jurisdiction of the Department and provide any other information necessary to facilitate an accurate compilation of the entire State work force as defined and required by that Act. The State Employment Records (SER) report shall be maintained and kept on file within the Department.
(Source: P.A. 87-1211.)

(775 ILCS 5/7-106) (from Ch. 68, par. 7-106)
Sec. 7-106. Recruitment; Research; Public Communication) For the purpose of promoting equal employment and housing opportunities and eliminating unlawful discrimination, sexual harassment in employment and sexual harassment in elementary, secondary, and higher education, the Department shall have authority to:
(A) Recruitment. Cooperate with public and private organizations, as well as the Department of Central Management Services, in encouraging individuals in underrepresented classifications to seek employment in state government.
(B) Publications; Research. Issue publications, conduct research, and make surveys as it deems necessary.
(C) Public Hearings. Hold public hearings to obtain information from the general public on the effectiveness of the state's equal employment opportunity program and the protection against unlawful discrimination, sexual harassment in employment and sexual harassment in elementary, secondary, and higher education afforded by this Act and to accept public recommendations concerning changes in the program and the Act for inclusion in its annual report.
(D) Promotion of Communication and Goodwill. Establish a program to cooperate with civic, religious and educational organizations in order to improve human communication and understanding, foster equal opportunities in employment and housing, and promote and encourage communication, goodwill and interfaith and interracial harmony.
(Source: P.A. 96-1319, eff. 7-27-10.)

(775 ILCS 5/7-107) (from Ch. 68, par. 7-107)
Sec. 7-107. Advisory Councils) The Department shall have authority, as the need requires, to create local or statewide advisory councils to aid in effectuating the purposes of this Act, to limit the duration of a council's existence, and to empower a council to:
(A) Study. Study and report on problems of unlawful discrimination and equal employment opportunity.
(B) Goodwill. Foster through community effort or otherwise goodwill among the groups and segments of the population of Illinois.
(C) Recommendations. Make recommendations to the Department for the development of policies and practices that will aid in carrying out the purposes of this Act.
(D) Support Services. Receive technical and clerical assistance and reimbursement of actual expenses from the Department.
(Source: P.A. 81-1216.)

(775 ILCS 5/7-108) (from Ch. 68, par. 7-108)
Sec. 7-108. Local Departments, Commissions.
(A) Authority. A political subdivision, or two or more political subdivisions acting jointly, may create a local department or commission as it or they see fit to promote the purposes of this Act and to secure for all individuals within the jurisdiction of the political subdivision or subdivisions freedom from unlawful discrimination, sexual harassment in employment and sexual harassment in elementary, secondary, and higher education. The provisions of any ordinance enacted by any municipality or county which prohibits broader or different categories of discrimination than are prohibited by this Act are not invalidated or affected by this Act.
(B) Concurrent Jurisdiction. When the Department and a local department or commission have concurrent jurisdiction over a complaint, either may transfer the complaint to the other under regulations established by the Department.
(C) Exclusive Jurisdiction. When the Department or a local department or commission has jurisdiction over a complaint and the other does not, the Department or local department or commission without jurisdiction may transfer the complaint to the other under regulations established by the Department.
(D) To secure and guarantee the rights established by Sections 17, 18 and 19 of Article I of the Illinois Constitution, any ordinance, resolution, rule or regulation of any county, municipality or other unit of local government or of any local department or commission which prohibits, restricts, narrows or limits the housing choice of any person is unenforceable and void. Nothing in this amendatory Act of 1981 prohibits a unit of local government from making special outreach efforts to inform members of minority groups of housing opportunities available in areas of majority white concentration and make similar efforts to inform the majority white population of available housing opportunities located in areas of minority concentration. This paragraph is applicable to home rule units as well as non-home rule units.
Pursuant to Article VII, Section 6, paragraph (i) of the Illinois Constitution, this amendatory Act of 1981 is a limitation of the power of home rule units.
(Source: P.A. 96-1319, eff. 7-27-10.)

(775 ILCS 5/7-109) (from Ch. 68, par. 7-109)
Sec. 7-109. Federal Departments and Agencies) (A) Utilization of Department Facilities and Employees. The Department in its discretion and for the purpose of carrying out its functions, may permit the utilization of its facilities and employees by federal departments and agencies in the investigation of charges over which the Department has jurisdiction. The Department shall be authorized to be reimbursed by the federal government for the reasonable value of such services rendered.
(B) Cooperative Undertakings. In order to effect cooperative undertakings in the reduction of unlawful discrimination, the Department has the power and authority for and on behalf of the state to make contractual agreements, within the scope and authority of this Act, with any agency of the federal government, and such agreements may include provisions under which the federal department or agency shall refrain from processing a charge in Illinois in any cases or class of cases specified in these agreements.
(Source: P.A. 81-1216.)

(775 ILCS 5/7-109.1) (from Ch. 68, par. 7-109.1)
Sec. 7-109.1. Federal or State Court Proceedings. The Department may administratively close a charge pending before the Department if the issues which are the basis of the charge are being litigated in a State or federal court proceeding.
(Source: P.A. 86-1343.)

(775 ILCS 5/7-110) (from Ch. 68, par. 7-110)
Sec. 7-110. Attorney General) When authorized by this Act to take part in a judicial proceeding in any court in this state, the Department shall proceed only through the Attorney General of Illinois or with the Attorney General's approval.
(Source: P.A. 81-1216.)

(775 ILCS 5/7-111) (from Ch. 68, par. 7-111)
Sec. 7-111. Public Grants; Private Gifts) The Department is authorized to accept public grants and private gifts and bequests so long as the conditions of the grant, gift or bequest are not inconsistent with the purposes of this Act.
(Source: P.A. 81-1216.)

(775 ILCS 5/7-112)
Sec. 7-112. Automated Processing of Charges and Complaints. On or before December 31, 1996, the Department and the Commission shall jointly prepare an electronic data processing and telecommunications plan for the purpose of automating the processing of charges and complaints.
(Source: P.A. 89-370, eff. 8-18-95.)

(775 ILCS 5/7-112.5)
Sec. 7-112.5. Training tuition. The Department is authorized to charge tuition to non-governmental entities, other than not for profit groups or organizations in Illinois that have no more than 50 employees, for training offered by the Department's Institute for Training and Development. The tuition shall be paid into the Department of Human Rights Training and Development Fund, a special fund that is created in the State treasury. Moneys in the Fund shall be used to: (i) enhance the quality of the Department's training services; (ii) make training available at no cost to not for profit groups or organizations in Illinois that have no more than 50 employees, Department employees, other State agencies and instrumentalities of the State, and community organizations; and (iii) make training available to any other non-governmental entities on a tuition basis.
(Source: P.A. 96-548, eff. 1-1-10.)

(775 ILCS 5/7-113)
Sec. 7-113. Employer report form; registration fee. When a person files an "Employer Report Form" (PC-1) with the Department as specified in subsection (J) of Section 2-101 to establish eligibility to be awarded a contract by a State agency, the person must pay a $75 registration fee. A person must also pay a $75 registration fee when the person files for renewal of eligibility. These fees shall be paid into the Department of Human Rights Special Fund, a special fund that is created in the State treasury. Notwithstanding any other law to the contrary, the Fund is not subject to administrative charges or charge-backs. Moneys in the Fund shall be used solely to fund the Department's public contract compliance monitoring program and other Department programs and activities.
(Source: P.A. 96-786, eff. 1-1-10.)



Article 7A - Department Of Human Rights; Procedures Under Articles 2, 4, 5, 5a And 6

(775 ILCS 5/Art. 7A heading)

(775 ILCS 5/7A-101) (from Ch. 68, par. 7A-101)
Sec. 7A-101. The procedures specified in this Article shall apply solely to Articles 2, 4, 5, 5A and 6.
(Source: P.A. 86-910.)

(775 ILCS 5/7A-102) (from Ch. 68, par. 7A-102)
Sec. 7A-102. Procedures.
(A) Charge.
(1) Within 180 days after the date that a civil

rights violation allegedly has been committed, a charge in writing under oath or affirmation may be filed with the Department by an aggrieved party or issued by the Department itself under the signature of the Director.

(2) The charge shall be in such detail as to

substantially apprise any party properly concerned as to the time, place, and facts surrounding the alleged civil rights violation.

(3) Charges deemed filed with the Department pursuant

to subsection (A-1) of this Section shall be deemed to be in compliance with this subsection.

(A-1) Equal Employment Opportunity Commission Charges.
(1) If a charge is filed with the Equal Employment

Opportunity Commission (EEOC) within 180 days after the date of the alleged civil rights violation, the charge shall be deemed filed with the Department on the date filed with the EEOC. If the EEOC is the governmental agency designated to investigate the charge first, the Department shall take no action until the EEOC makes a determination on the charge and after the complainant notifies the Department of the EEOC's determination. In such cases, after receiving notice from the EEOC that a charge was filed, the Department shall notify the parties that (i) a charge has been received by the EEOC and has been sent to the Department for dual filing purposes; (ii) the EEOC is the governmental agency responsible for investigating the charge and that the investigation shall be conducted pursuant to the rules and procedures adopted by the EEOC; (iii) it will take no action on the charge until the EEOC issues its determination; (iv) the complainant must submit a copy of the EEOC's determination within 30 days after service of the determination by the EEOC on complainant; and (v) that the time period to investigate the charge contained in subsection (G) of this Section is tolled from the date on which the charge is filed with the EEOC until the EEOC issues its determination.

(2) If the EEOC finds reasonable cause to believe

that there has been a violation of federal law and if the Department is timely notified of the EEOC's findings by complainant, the Department shall notify complainant that the Department has adopted the EEOC's determination of reasonable cause and that complainant has the right, within 90 days after receipt of the Department's notice, to either file his or her own complaint with the Illinois Human Rights Commission or commence a civil action in the appropriate circuit court or other appropriate court of competent jurisdiction. The Department's notice to complainant that the Department has adopted the EEOC's determination of reasonable cause shall constitute the Department's Report for purposes of subparagraph (D) of this Section.

(3) For those charges alleging violations within the

jurisdiction of both the EEOC and the Department and for which the EEOC either (i) does not issue a determination, but does issue the complainant a notice of a right to sue, including when the right to sue is issued at the request of the complainant, or (ii) determines that it is unable to establish that illegal discrimination has occurred and issues the complainant a right to sue notice, and if the Department is timely notified of the EEOC's determination by complainant, the Department shall notify the parties that the Department will adopt the EEOC's determination as a dismissal for lack of substantial evidence unless the complainant requests in writing within 35 days after receipt of the Department's notice that the Department review the EEOC's determination.

(a) If the complainant does not file a written

request with the Department to review the EEOC's determination within 35 days after receipt of the Department's notice, the Department shall notify complainant that the decision of the EEOC has been adopted by the Department as a dismissal for lack of substantial evidence and that the complainant has the right, within 90 days after receipt of the Department's notice, to commence a civil action in the appropriate circuit court or other appropriate court of competent jurisdiction. The Department's notice to complainant that the Department has adopted the EEOC's determination shall constitute the Department's report for purposes of subparagraph (D) of this Section.

(b) If the complainant does file a written

request with the Department to review the EEOC's determination, the Department shall review the EEOC's determination and any evidence obtained by the EEOC during its investigation. If, after reviewing the EEOC's determination and any evidence obtained by the EEOC, the Department determines there is no need for further investigation of the charge, the Department shall issue a report and the Director shall determine whether there is substantial evidence that the alleged civil rights violation has been committed pursuant to subsection (D) of Section 7A-102. If, after reviewing the EEOC's determination and any evidence obtained by the EEOC, the Department determines there is a need for further investigation of the charge, the Department may conduct any further investigation it deems necessary. After reviewing the EEOC's determination, the evidence obtained by the EEOC, and any additional investigation conducted by the Department, the Department shall issue a report and the Director shall determine whether there is substantial evidence that the alleged civil rights violation has been committed pursuant to subsection (D) of Section 7A-102 of this Act.

(4) Pursuant to this Section, if the EEOC dismisses

the charge or a portion of the charge of discrimination because, under federal law, the EEOC lacks jurisdiction over the charge, and if, under this Act, the Department has jurisdiction over the charge of discrimination, the Department shall investigate the charge or portion of the charge dismissed by the EEOC for lack of jurisdiction pursuant to subsections (A), (A-1), (B), (B-1), (C), (D), (E), (F), (G), (H), (I), (J), and (K) of Section 7A-102 of this Act.

(5) The time limit set out in subsection (G) of this

Section is tolled from the date on which the charge is filed with the EEOC to the date on which the EEOC issues its determination.

(B) Notice and Response to Charge. The Department shall, within 10 days of the date on which the charge was filed, serve a copy of the charge on the respondent. This period shall not be construed to be jurisdictional. The charging party and the respondent may each file a position statement and other materials with the Department regarding the charge of alleged discrimination within 60 days of receipt of the notice of the charge. The position statements and other materials filed shall remain confidential unless otherwise agreed to by the party providing the information and shall not be served on or made available to the other party during pendency of a charge with the Department. The Department may require the respondent to file a response to the allegations contained in the charge. Upon the Department's request, the respondent shall file a response to the charge within 60 days and shall serve a copy of its response on the complainant or his or her representative. Notwithstanding any request from the Department, the respondent may elect to file a response to the charge within 60 days of receipt of notice of the charge, provided the respondent serves a copy of its response on the complainant or his or her representative. All allegations contained in the charge not denied by the respondent within 60 days of the Department's request for a response may be deemed admitted, unless the respondent states that it is without sufficient information to form a belief with respect to such allegation. The Department may issue a notice of default directed to any respondent who fails to file a response to a charge within 60 days of receipt of the Department's request, unless the respondent can demonstrate good cause as to why such notice should not issue. The term "good cause" shall be defined by rule promulgated by the Department. Within 30 days of receipt of the respondent's response, the complainant may file a reply to said response and shall serve a copy of said reply on the respondent or his or her representative. A party shall have the right to supplement his or her response or reply at any time that the investigation of the charge is pending. The Department shall, within 10 days of the date on which the charge was filed, and again no later than 335 days thereafter, send by certified or registered mail written notice to the complainant and to the respondent informing the complainant of the complainant's right to either file a complaint with the Human Rights Commission or commence a civil action in the appropriate circuit court under subparagraph (2) of paragraph (G), including in such notice the dates within which the complainant may exercise this right. In the notice the Department shall notify the complainant that the charge of civil rights violation will be dismissed with prejudice and with no right to further proceed if a written complaint is not timely filed with the Commission or with the appropriate circuit court by the complainant pursuant to subparagraph (2) of paragraph (G) or by the Department pursuant to subparagraph (1) of paragraph (G).
(B-1) Mediation. The complainant and respondent may agree to voluntarily submit the charge to mediation without waiving any rights that are otherwise available to either party pursuant to this Act and without incurring any obligation to accept the result of the mediation process. Nothing occurring in mediation shall be disclosed by the Department or admissible in evidence in any subsequent proceeding unless the complainant and the respondent agree in writing that such disclosure be made.
(C) Investigation.
(1) The Department shall conduct an investigation

sufficient to determine whether the allegations set forth in the charge are supported by substantial evidence.

(2) The Director or his or her designated

representatives shall have authority to request any member of the Commission to issue subpoenas to compel the attendance of a witness or the production for examination of any books, records or documents whatsoever.

(3) If any witness whose testimony is required for

any investigation resides outside the State, or through illness or any other good cause as determined by the Director is unable to be interviewed by the investigator or appear at a fact finding conference, his or her testimony or deposition may be taken, within or without the State, in the same manner as is provided for in the taking of depositions in civil cases in circuit courts.

(4) Upon reasonable notice to the complainant and the

respondent, the Department shall conduct a fact finding conference, unless prior to 365 days after the date on which the charge was filed the Director has determined whether there is substantial evidence that the alleged civil rights violation has been committed, the charge has been dismissed for lack of jurisdiction, or the parties voluntarily and in writing agree to waive the fact finding conference. Any party's failure to attend the conference without good cause shall result in dismissal or default. The term "good cause" shall be defined by rule promulgated by the Department. A notice of dismissal or default shall be issued by the Director. The notice of default issued by the Director shall notify the respondent that a request for review may be filed in writing with the Commission within 30 days of receipt of notice of default. The notice of dismissal issued by the Director shall give the complainant notice of his or her right to seek review of the dismissal before the Human Rights Commission or commence a civil action in the appropriate circuit court. If the complainant chooses to have the Human Rights Commission review the dismissal order, he or she shall file a request for review with the Commission within 90 days after receipt of the Director's notice. If the complainant chooses to file a request for review with the Commission, he or she may not later commence a civil action in a circuit court. If the complainant chooses to commence a civil action in a circuit court, he or she must do so within 90 days after receipt of the Director's notice.

(D) Report.
(1) Each charge shall be the subject of a report to

the Director. The report shall be a confidential document subject to review by the Director, authorized Department employees, the parties, and, where indicated by this Act, members of the Commission or their designated hearing officers.

(2) Upon review of the report, the Director shall

determine whether there is substantial evidence that the alleged civil rights violation has been committed. The determination of substantial evidence is limited to determining the need for further consideration of the charge pursuant to this Act and includes, but is not limited to, findings of fact and conclusions, as well as the reasons for the determinations on all material issues. Substantial evidence is evidence which a reasonable mind accepts as sufficient to support a particular conclusion and which consists of more than a mere scintilla but may be somewhat less than a preponderance.

(3) If the Director determines that there is no

substantial evidence, the charge shall be dismissed by order of the Director and the Director shall give the complainant notice of his or her right to seek review of the dismissal order before the Commission or commence a civil action in the appropriate circuit court. If the complainant chooses to have the Human Rights Commission review the dismissal order, he or she shall file a request for review with the Commission within 90 days after receipt of the Director's notice. If the complainant chooses to file a request for review with the Commission, he or she may not later commence a civil action in a circuit court. If the complainant chooses to commence a civil action in a circuit court, he or she must do so within 90 days after receipt of the Director's notice.

(4) If the Director determines that there is

substantial evidence, he or she shall notify the complainant and respondent of that determination. The Director shall also notify the parties that the complainant has the right to either commence a civil action in the appropriate circuit court or request that the Department of Human Rights file a complaint with the Human Rights Commission on his or her behalf. Any such complaint shall be filed within 90 days after receipt of the Director's notice. If the complainant chooses to have the Department file a complaint with the Human Rights Commission on his or her behalf, the complainant must, within 30 days after receipt of the Director's notice, request in writing that the Department file the complaint. If the complainant timely requests that the Department file the complaint, the Department shall file the complaint on his or her behalf. If the complainant fails to timely request that the Department file the complaint, the complainant may file his or her complaint with the Commission or commence a civil action in the appropriate circuit court. If the complainant files a complaint with the Human Rights Commission, the complainant shall give notice to the Department of the filing of the complaint with the Human Rights Commission.

(E) Conciliation.
(1) When there is a finding of substantial evidence,

the Department may designate a Department employee who is an attorney licensed to practice in Illinois to endeavor to eliminate the effect of the alleged civil rights violation and to prevent its repetition by means of conference and conciliation.

(2) When the Department determines that a formal

conciliation conference is necessary, the complainant and respondent shall be notified of the time and place of the conference by registered or certified mail at least 10 days prior thereto and either or both parties shall appear at the conference in person or by attorney.

(3) The place fixed for the conference shall be

within 35 miles of the place where the civil rights violation is alleged to have been committed.

(4) Nothing occurring at the conference shall be

disclosed by the Department unless the complainant and respondent agree in writing that such disclosure be made.

(5) The Department's efforts to conciliate the matter

shall not stay or extend the time for filing the complaint with the Commission or the circuit court.

(F) Complaint.
(1) When the complainant requests that the Department

file a complaint with the Commission on his or her behalf, the Department shall prepare a written complaint, under oath or affirmation, stating the nature of the civil rights violation substantially as alleged in the charge previously filed and the relief sought on behalf of the aggrieved party. The Department shall file the complaint with the Commission.

(2) If the complainant chooses to commence a civil

action in a circuit court, he or she must do so in the circuit court in the county wherein the civil rights violation was allegedly committed. The form of the complaint in any such civil action shall be in accordance with the Illinois Code of Civil Procedure.

(G) Time Limit.
(1) When a charge of a civil rights violation has

been properly filed, the Department, within 365 days thereof or within any extension of that period agreed to in writing by all parties, shall issue its report as required by subparagraph (D). Any such report shall be duly served upon both the complainant and the respondent.

(2) If the Department has not issued its report

within 365 days after the charge is filed, or any such longer period agreed to in writing by all the parties, the complainant shall have 90 days to either file his or her own complaint with the Human Rights Commission or commence a civil action in the appropriate circuit court. If the complainant files a complaint with the Commission, the form of the complaint shall be in accordance with the provisions of paragraph (F)(1). If the complainant commences a civil action in a circuit court, the form of the complaint shall be in accordance with the Illinois Code of Civil Procedure. The aggrieved party shall notify the Department that a complaint has been filed and shall serve a copy of the complaint on the Department on the same date that the complaint is filed with the Commission or in circuit court. If the complainant files a complaint with the Commission, he or she may not later commence a civil action in circuit court.

(3) If an aggrieved party files a complaint with the

Human Rights Commission or commences a civil action in circuit court pursuant to paragraph (2) of this subsection, or if the time period for filing a complaint has expired, the Department shall immediately cease its investigation and dismiss the charge of civil rights violation. Any final order entered by the Commission under this Section is appealable in accordance with paragraph (B)(1) of Section 8-111. Failure to immediately cease an investigation and dismiss the charge of civil rights violation as provided in this paragraph (3) constitutes grounds for entry of an order by the circuit court permanently enjoining the investigation. The Department may also be liable for any costs and other damages incurred by the respondent as a result of the action of the Department.

(4) The Department shall stay any administrative

proceedings under this Section after the filing of a civil action by or on behalf of the aggrieved party under any federal or State law seeking relief with respect to the alleged civil rights violation.

(H) This amendatory Act of 1995 applies to causes of action filed on or after January 1, 1996.
(I) This amendatory Act of 1996 applies to causes of action filed on or after January 1, 1996.
(J) The changes made to this Section by Public Act 95-243 apply to charges filed on or after the effective date of those changes.
(K) The changes made to this Section by this amendatory Act of the 96th General Assembly apply to charges filed on or after the effective date of those changes.
(Source: P.A. 100-492, eff. 9-8-17.)

(775 ILCS 5/7A-103) (from Ch. 68, par. 7A-103)
Sec. 7A-103. Settlement.
(A) Circumstances. A settlement of any charge prior to the filing of a complaint may be effectuated at any time upon agreement of the parties and the approval of the Department. A settlement of any charge after the filing of a complaint shall be effectuated as specified in Section 8-105(A)(2) of this Act.
(B) Form. Settlements of charges prior to the filing of complaints shall be reduced to writing by the Department, signed by the parties, and submitted by the Department to the Commission for approval. Settlements of charges after the filing of complaints shall be effectuated as specified in Section 8-105(A)(2) of this Act.
(C) Violation.
(1) When either party alleges that a settlement order

has been violated, the Department shall conduct an investigation into the matter.

(2) Upon finding substantial evidence to demonstrate

that a settlement has been violated, the Department shall file notice of a settlement order violation with the Commission and serve all parties.

(D) Dismissal For Refusal To Accept Settlement Offer. The Department shall dismiss a charge if it is satisfied that:
(1) the respondent has eliminated the effects of the

civil rights violation charged and taken steps to prevent its repetition; or

(2) the respondent offers and the complainant

declines to accept terms of settlement which the Department finds are sufficient to eliminate the effects of the civil rights violation charged and prevent its repetition.

When the Department dismisses a charge under this Section it shall notify the complainant that he or she may seek review of the dismissal order before the Commission. The complainant shall have 30 days from receipt of notice to file a request for review by the Commission.
In determining whether the respondent has eliminated the effects of the civil rights violation charged, or has offered terms of settlement sufficient to eliminate same, the Department shall consider the extent to which the respondent has either fully provided, or reasonably offered by way of terms of settlement, as the case may be, the relevant relief available to the complainant under Section 8-108 of this Act.
(E) This amendatory Act of 1995 applies to causes of action filed on or after January 1, 1996.
(F) The changes made to this Section by this amendatory Act of the 95th General Assembly apply to charges filed on or after the effective date of those changes.
(Source: P.A. 95-243, eff. 1-1-08.)

(775 ILCS 5/7A-104) (from Ch. 68, par. 7A-104)
Sec. 7A-104. Judicial Proceedings. (A) Temporary Relief. (1) At any time after a charge is filed, the Department or complainant may petition the appropriate court for temporary relief, pending final determination of the proceedings under this Act, including an order or judgment restraining the respondent from doing or causing any act which would render ineffectual an order which the Commission may enter with respect to the complainant. Whether it is brought by the Department or by the complainant, the petition shall contain a certification by the Director that the particular matter presents exceptional circumstances in which irreparable injury will result from a civil rights violation in the absence of temporary relief.
(2) The petition shall be filed in the circuit court for the county in which the respondent resides or transacts business or in which the alleged violation took place, and the proceedings shall be governed by Part I of Article XI of the "Code of Civil Procedure", as amended. Except as provided in subsection (A) (3), the court may grant temporary relief or a temporary restraining order as it deems just and proper.
(3) When the petition is based upon a civil rights violation as defined in Article 3 of this Act, the relief or restraining order entered by the court shall not exceed 5 days unless:
(a) A longer period is agreed to by the respondent; or
(b) The court finds that there is substantial evidence to demonstrate that the respondent has engaged in unlawful discrimination.
(B) Expedited Proceedings. (1) A complainant or the Department at the request of the complainant may at any time petition the circuit court for expedited proceedings. Except as to causes the circuit court considers to be of greater importance, consideration of petitions for expedited proceedings under this subsection shall take precedence on the docket over all other causes and be assigned for hearing at the earliest practicable date and expedited in every way.
(2) Venue for a petition filed under this subsection shall lie in the county where the respondent resides or is found or where the alleged violation was committed.
(3) Any petition filed by the complainant shall name the Department, Commission and the respondent. Any petition filed by the Department, upon request of the complainant, shall name the Commission and the respondent.
(4) If the circuit court determines that the complainant is likely to die before the termination of the proceedings under this Act, it may order the proceedings expedited. When an order for expedited proceedings is issued, the processing of the complainant's charge by the Department and Commission shall take precedence over all matters except older matters of the same character. Where such order is issued, the Department, the Commission, any panel of the Commission, or any Commission hearing officer shall be authorized to shorten any time period, other than the 180 day charge filing period set by this Act or by rule. If such an order is issued and the complainant is before the Department, the Department shall immediately appoint an investigator if an investigator has not been appointed and shall in 90 days either file a complaint or order that no complaint be issued. If the Department fails to make a determination within 90 days the complainant shall have 30 days to file his complaint with the Commission.
(C) Enforcement of Commission Orders. When authorized by this Act, the Department, at the request of the Commission, may take whatever action may be authorized for the enforcement of Commission orders.
(Source: P.A. 86-910; 86-1028.)



Article 7B - Department Of Human Rights; Procedures Under Article 3

(775 ILCS 5/Art. 7B heading)

(775 ILCS 5/7B-101) (from Ch. 68, par. 7B-101)
Sec. 7B-101. The procedures specified in this Article shall apply solely to Article 3.
(Source: P.A. 86-910.)

(775 ILCS 5/7B-102) (from Ch. 68, par. 7B-102)
Sec. 7B-102. Procedures.
(A) Charge.
(1) Within one year after the date that a civil

rights violation allegedly has been committed or terminated, a charge in writing under oath or affirmation may be filed with the Department by an aggrieved party or issued by the Department itself under the signature of the Director.

(2) The charge shall be in such detail as to

substantially apprise any party properly concerned as to the time, place, and facts surrounding the alleged civil rights violation.

(B) Notice and Response to Charge.
(1) The Department shall serve notice upon the

aggrieved party acknowledging such charge and advising the aggrieved party of the time limits and choice of forums provided under this Act. The Department shall, within 10 days of the date on which the charge was filed or the identification of an additional respondent under paragraph (2) of this subsection, serve on the respondent a copy of the charge along with a notice identifying the alleged civil rights violation and advising the respondent of the procedural rights and obligations of respondents under this Act and may require the respondent to file a response to the allegations contained in the charge. Upon the Department's request, the respondent shall file a response to the charge within 30 days and shall serve a copy of its response on the complainant or his or her representative. Notwithstanding any request from the Department, the respondent may elect to file a response to the charge within 30 days of receipt of notice of the charge, provided the respondent serves a copy of its response on the complainant or his or her representative. All allegations contained in the charge not denied by the respondent within 30 days after the Department's request for a response may be deemed admitted, unless the respondent states that it is without sufficient information to form a belief with respect to such allegation. The Department may issue a notice of default directed to any respondent who fails to file a response to a charge within 30 days of the Department's request, unless the respondent can demonstrate good cause as to why such notice should not issue. The term "good cause" shall be defined by rule promulgated by the Department. Within 10 days of the date he or she receives the respondent's response, the complainant may file his or her reply to said response. If he or she chooses to file a reply, the complainant shall serve a copy of said reply on the respondent or his or her representative. A party may supplement his or her response or reply at any time that the investigation of the charge is pending.

(2) A person who is not named as a respondent in a

charge, but who is identified as a respondent in the course of investigation, may be joined as an additional or substitute respondent upon written notice, under subsection (B), to such person, from the Department. Such notice, in addition to meeting the requirements of subsections (A) and (B), shall explain the basis for the Department's belief that a person to whom the notice is addressed is properly joined as a respondent.

(C) Investigation.
(1) The Department shall conduct a full investigation

of the allegations set forth in the charge and complete such investigation within 100 days after the filing of the charge, unless it is impracticable to do so. The Department's failure to complete the investigation within 100 days after the proper filing of the charge does not deprive the Department of jurisdiction over the charge.

(2) If the Department is unable to complete the

investigation within 100 days after the charge is filed, the Department shall notify the complainant and respondent in writing of the reasons for not doing so.

(3) The Director or his or her designated

representative shall have authority to request any member of the Commission to issue subpoenas to compel the attendance of a witness or the production for examination of any books, records or documents whatsoever.

(4) If any witness whose testimony is required for

any investigation resides outside the State, or through illness or any other good cause as determined by the Director is unable to be interviewed by the investigator or appear at a fact finding conference, his or her testimony or deposition may be taken, within or without the State, in the same manner as provided for in the taking of depositions in civil cases in circuit courts.

(5) Upon reasonable notice to the complainant and the

respondent, the Department shall conduct a fact finding conference, unless prior to 100 days from the date on which the charge was filed, the Director has determined whether there is substantial evidence that the alleged civil rights violation has been committed or the parties voluntarily and in writing agree to waive the fact finding conference. A party's failure to attend the conference without good cause may result in dismissal or default. A notice of dismissal or default shall be issued by the Director and shall notify the relevant party that a request for review may be filed in writing with the Commission within 30 days of receipt of notice of dismissal or default.

(D) Report.
(1) Each investigated charge shall be the subject of

a report to the Director. The report shall be a confidential document subject to review by the Director, authorized Department employees, the parties, and, where indicated by this Act, members of the Commission or their designated hearing officers.

The report shall contain:
(a) the names and dates of contacts with

witnesses;

(b) a summary and the date of correspondence and

other contacts with the aggrieved party and the respondent;

(c) a summary description of other pertinent

records;

(d) a summary of witness statements; and
(e) answers to questionnaires.
A final report under this paragraph may be amended if

additional evidence is later discovered.

(2) Upon review of the report and within 100 days of

the filing of the charge, unless it is impracticable to do so, the Director shall determine whether there is substantial evidence that the alleged civil rights violation has been committed or is about to be committed. If the Director is unable to make the determination within 100 days after the filing of the charge, the Director shall notify the complainant and respondent in writing of the reasons for not doing so. The Director's failure to make the determination within 100 days after the proper filing of the charge does not deprive the Department of jurisdiction over the charge.

(a) If the Director determines that there is no

substantial evidence, the charge shall be dismissed and the aggrieved party notified that he or she may seek review of the dismissal order before the Commission. The aggrieved party shall have 90 days from receipt of notice to file a request for review by the Commission. The Director shall make public disclosure of each such dismissal.

(b) If the Director determines that there is

substantial evidence, he or she shall immediately issue a complaint on behalf of the aggrieved party pursuant to subsection (F).

(E) Conciliation.
(1) During the period beginning with the filing of

charge and ending with the filing of a complaint or a dismissal by the Department, the Department shall, to the extent feasible, engage in conciliation with respect to such charge.

When the Department determines that a formal

conciliation conference is feasible, the aggrieved party and respondent shall be notified of the time and place of the conference by registered or certified mail at least 7 days prior thereto and either or both parties shall appear at the conference in person or by attorney.

(2) The place fixed for the conference shall be

within 35 miles of the place where the civil rights violation is alleged to have been committed.

(3) Nothing occurring at the conference shall be made

public or used as evidence in a subsequent proceeding for the purpose of proving a violation under this Act unless the complainant and respondent agree in writing that such disclosure be made.

(4) A conciliation agreement arising out of such

conciliation shall be an agreement between the respondent and the complainant, and shall be subject to approval by the Department and Commission.

(5) A conciliation agreement may provide for binding

arbitration of the dispute arising from the charge. Any such arbitration that results from a conciliation agreement may award appropriate relief, including monetary relief.

(6) Each conciliation agreement shall be made public

unless the complainant and respondent otherwise agree and the Department determines that disclosure is not required to further the purpose of this Act.

(F) Complaint.
(1) When there is a failure to settle or adjust any

charge through a conciliation conference and the charge is not dismissed, the Department shall prepare a written complaint, under oath or affirmation, stating the nature of the civil rights violation and the relief sought on behalf of the aggrieved party. Such complaint shall be based on the final investigation report and need not be limited to the facts or grounds alleged in the charge filed under subsection (A).

(2) The complaint shall be filed with the Commission.
(3) The Department may not issue a complaint under

this Section regarding an alleged civil rights violation after the beginning of the trial of a civil action commenced by the aggrieved party under any State or federal law, seeking relief with respect to that alleged civil rights violation.

(G) Time Limit.
(1) When a charge of a civil rights violation has

been properly filed, the Department, within 100 days thereof, unless it is impracticable to do so, shall either issue and file a complaint in the manner and form set forth in this Section or shall order that no complaint be issued. Any such order shall be duly served upon both the aggrieved party and the respondent. The Department's failure to either issue and file a complaint or order that no complaint be issued within 100 days after the proper filing of the charge does not deprive the Department of jurisdiction over the charge.

(2) The Director shall make available to the

aggrieved party and the respondent, at any time, upon request following completion of the Department's investigation, information derived from an investigation and any final investigative report relating to that investigation.

(H) This amendatory Act of 1995 applies to causes of action filed on or after January 1, 1996.
(I) The changes made to this Section by Public Act 95-243 apply to charges filed on or after the effective date of those changes.
(J) The changes made to this Section by this amendatory Act of the 96th General Assembly apply to charges filed on or after the effective date of those changes.
(Source: P.A. 100-492, eff. 9-8-17.)

(775 ILCS 5/7B-103) (from Ch. 68, par. 7B-103)
Sec. 7B-103. Settlement.
(A) Circumstances. A settlement of any charge prior to the filing of a complaint may be effectuated at any time upon agreement of the parties and the approval of the Department. A settlement of any charge after the filing of complaint shall be effectuated as specified in Section 8-105(A)(2) of this Act.
(B) Form. Settlements of charges prior to the filing of complaints shall be reduced to writing by the Department, signed by the parties, and submitted by the Department to the Commission for approval. Settlements of charges after the filing of complaints shall be effectuated as specified in Section 8-105(A)(2) of this Act.
(C) Violation.
(1) When either party alleges that a settlement order

has been violated, the Department shall conduct an investigation into the matter.

(2) Upon finding substantial evidence to demonstrate

that a settlement has been violated, the Department shall refer the matter to the Attorney General for enforcement in the circuit court in which the respondent or complainant resides or transacts business or in which the alleged violation took place.

(D) Dismissal For Refusal To Accept Settlement Offer. The Department may dismiss a charge if it is satisfied that:
(1) the respondent has eliminated the effects of the

civil rights violation charged and taken steps to prevent its repetition; or

(2) the respondent offers and the aggrieved party

declines to accept terms of settlement which the Department finds are sufficient to eliminate the effects of the civil rights violation charged and prevent its repetition.

(3) When the Department dismisses a charge under this

Section it shall notify the complainant that he or she may seek review of the dismissal order before the Commission. The aggrieved party shall have 30 days from receipt of notice to file a request for review by the Commission.

(4) In determining whether the respondent has

eliminated the effects of the civil rights violation charged, or has offered terms of settlement sufficient to eliminate same, the Department shall consider the extent to which the respondent has either fully provided, or reasonably offered by way of terms of settlement, as the case may be, the relevant relief available to the aggrieved party under Section 8B-104 of this Act with the exception of civil penalties.

(E) This amendatory Act of 1995 applies to causes of action filed on or after January 1, 1996.
(F) The changes made to this Section by this amendatory Act of the 95th General Assembly apply to charges filed on or after the effective date of those changes.
(Source: P.A. 95-243, eff. 1-1-08.)

(775 ILCS 5/7B-104) (from Ch. 68, par. 7B-104)
Sec. 7B-104. Judicial Proceedings. (A) Temporary Relief. (1) At any time after a charge is filed, the Department or aggrieved party may petition the appropriate court for temporary relief, pending final determination of the proceedings under this Act, including an order or judgment restraining the respondent from doing or causing any act which would render ineffectual an order which the Commission may enter with respect to the aggrieved party. Whether it is brought by the Department or by the aggrieved party, the petition shall contain a certification by the Director that the particular matter presents exceptional circumstances in which irreparable injury will result from a civil rights violation in the absence of temporary relief. The filing of a petition under this paragraph does not affect the initiation or continuation of administrative proceedings under Section 7A-102 and Section 8A-102 of this Act.
(2) The petition shall be filed in the circuit court for the county in which the respondent resides or transacts business or in which the alleged violation took place, and the proceedings shall be governed by Part 1 of Article XI of the "Code of Civil Procedure", as amended. Except as provided in subsection (A) (3), the court may grant temporary relief or a temporary restraining order as it deems just and proper.
(3) When the petition is based upon a civil rights violation as defined in Article 3 of this Act, the duration of the relief or restraining order entered by the court shall not exceed 5 days unless:
(a) A longer period is agreed to by the respondent; or
(b) The court finds that there is substantial evidence to demonstrate that the respondent has engaged in unlawful discrimination.
(B) Enforcement of Commission Orders. When authorized by this Act, the Department, at the request of the Commission, may take whatever action may be authorized for the enforcement of Commission orders.
(Source: P.A. 86-910.)



Article 8 - Illinois Human Rights Commission

(775 ILCS 5/Art. 8 heading)

(775 ILCS 5/8-101) (from Ch. 68, par. 8-101)
Sec. 8-101. Illinois Human Rights Commission.
(A) Creation; appointments. The Human Rights Commission is created to consist of 13 members appointed by the Governor with the advice and consent of the Senate. No more than 7 members shall be of the same political party. The Governor shall designate one member as chairperson. All appointments shall be in writing and filed with the Secretary of State as a public record.
(B) Terms. Of the members first appointed, 4 shall be appointed for a term to expire on the third Monday of January, 1981, and 5 (including the Chairperson) shall be appointed for a term to expire on the third Monday of January, 1983.
Notwithstanding any provision of this Section to the contrary, the term of office of each member of the Illinois Human Rights Commission is abolished on July 29, 1985, but the incumbent members shall continue to exercise all of the powers and be subject to all of the duties of members of the Commission until their respective successors are appointed and qualified. Subject to the provisions of subsection (A), of the 9 members appointed under Public Act 84-115, effective July 29, 1985, 5 members shall be appointed for terms to expire on the third Monday of January, 1987, and 4 members shall be appointed for terms to expire on the third Monday of January, 1989; and of the 4 additional members appointed under Public Act 84-1084, effective December 2, 1985, two shall be appointed for a term to expire on the third Monday of January, 1987, and two members shall be appointed for a term to expire on the third Monday of January, 1989.
Thereafter, each member shall serve for a term of 4 years and until his or her successor is appointed and qualified; except that any member chosen to fill a vacancy occurring otherwise than by expiration of a term shall be appointed only for the unexpired term of the member whom he or she shall succeed and until his or her successor is appointed and qualified.
(C) Vacancies.
(1) In the case of vacancies on the Commission

during a recess of the Senate, the Governor shall make a temporary appointment until the next meeting of the Senate when he or she shall appoint a person to fill the vacancy. Any person so nominated and confirmed by the Senate shall hold office for the remainder of the term and until his or her successor is appointed and qualified.

(2) If the Senate is not in session at the time this

Act takes effect, the Governor shall make temporary appointments to the Commission as in the case of vacancies.

(3) Vacancies in the Commission shall not impair the

right of the remaining members to exercise all the powers of the Commission. Except when authorized by this Act to proceed through a 3 member panel, a majority of the members of the Commission then in office shall constitute a quorum.

(D) Compensation. The Chairperson of the Commission shall be compensated at the rate of $22,500 per year, or as set by the Compensation Review Board, whichever is greater, during his or her service as Chairperson, and each other member shall be compensated at the rate of $20,000 per year, or as set by the Compensation Review Board, whichever is greater. In addition, all members of the Commission shall be reimbursed for expenses actually and necessarily incurred by them in the performance of their duties.
(Source: P.A. 99-642, eff. 7-28-16.)

(775 ILCS 5/8-102) (from Ch. 68, par. 8-102)
Sec. 8-102. Powers and Duties. In addition to the other powers and duties prescribed in this Act, the Commission shall have the following powers and duties:
(A) Meetings. To meet and function at any place within the State.
(B) Offices. To establish and maintain offices in Springfield and Chicago.
(C) Employees. To select and fix the compensation of such technical advisors and employees as it may deem necessary pursuant to the provisions of "The Personnel Code".
(D) Hearing Officers. To select and fix the compensation of hearing officers who shall be attorneys duly licensed to practice law in this State and full time employees of the Commission.
A formal and unbiased training program for hearing officers shall be implemented. The training program shall include the following:
(1) substantive and procedural aspects of the hearing

officer position;

(2) current issues in human rights law and practice;
(3) lectures by specialists in substantive areas

related to human rights matters;

(4) orientation to each operational unit of the

Department and Commission;

(5) observation of experienced hearing officers

conducting hearings of cases, combined with the opportunity to discuss evidence presented and rulings made;

(6) the use of hypothetical cases requiring the

hearing officer to issue judgments as a means to evaluating knowledge and writing ability;

(7) writing skills;
(8) computer skills, including but not limited to

word processing and document management.

A formal, unbiased and ongoing professional development program including, but not limited to, the above-noted areas shall be implemented to keep hearing officers informed of recent developments and issues and to assist them in maintaining and enhancing their professional competence.
(E) Rules and Regulations. To adopt, promulgate, amend, and rescind rules and regulations not inconsistent with the provisions of this Act pursuant to the Illinois Administrative Procedure Act.
(F) Compulsory Process. To issue and authorize requests for enforcement of subpoenas and other compulsory process established by this Act.
(G) Decisions. Through a panel of three members designated by the Chairperson on a random basis, to hear and decide by majority vote complaints filed in conformity with this Act and to approve proposed settlements.
(H) Rehearings. To order, by a vote of 6 members, rehearing of its decisions by the entire Commission in conformity with this Act.
(I) Judicial Enforcement. To authorize requests for judicial enforcement of its orders in conformity with this Act.
(J) Opinions. To publish its decisions in timely fashion to assure a consistent source of precedent.
(K) Public Grants; Private Gifts. To accept public grants and private gifts as may be authorized.
(L) Interpreters. To appoint at the expense of the Commission a qualified sign language interpreter whenever a hearing impaired person is a party or witness at a public hearing.
(M) Automated Processing Plan. To prepare an electronic data processing and telecommunications plan jointly with the Department in accordance with Section 7-112.
(N) The provisions of this amendatory Act of 1995 amending subsection (G) of this Section apply to causes of action filed on or after January 1, 1996.
(Source: P.A. 91-357, eff. 7-29-99.)

(775 ILCS 5/8-103) (from Ch. 68, par. 8-103)
Sec. 8-103. Request for Review.
(A) Jurisdiction. The Commission, through a panel of three members, shall have jurisdiction to hear and determine requests for review of (1) decisions of the Department to dismiss a charge; and (2) notices of default issued by the Department.
In each instance, the Department shall be the respondent.
(B) Review. When a request for review is properly filed, the Commission may consider the Department's report, any argument and supplemental evidence timely submitted, and the results of any additional investigation conducted by the Department in response to the request. In its discretion, the Commission may designate a hearing officer to conduct a hearing into the factual basis of the matter at issue.
(C) Default Order. When a respondent fails to file a timely request for review of a notice of default, or the default is sustained on review, the Commission shall enter a default order and notify the parties that the complainant has the right to either commence a civil action in the appropriate circuit court to determine the complainant's damages or request that the Commission set a hearing on damages before one of its hearing officers. The complainant shall have 90 days after receipt of the Commission's default order to either commence a civil action in the appropriate circuit court or request that the Commission set a hearing on damages.
(D) Time Period Toll. Proceedings on requests for review shall toll the time limitation established in paragraph (G) of Section 7A-102 from the date on which the Department's notice of dismissal or default is issued to the date on which the Commission's order is entered.
(E) The changes made to this Section by Public Act 95-243 apply to charges or complaints filed with the Department or Commission on or after the effective date of those changes.
(F) The changes made to this Section by this amendatory Act of the 96th General Assembly apply to charges or complaints filed with the Department or Commission on or after the effective date of those changes.
(Source: P.A. 95-243, eff. 1-1-08; 96-876, eff. 2-2-10.)

(775 ILCS 5/8-104) (from Ch. 68, par. 8-104)
Sec. 8-104. Compulsory Process.
(A) Subpoenas. Any member of the Commission may issue a subpoena:
(1) At the request of the Department to facilitate

its investigation; or

(2) At the request of a party to a proceeding which

is the subject of a complaint pending before the Commission.

(B) Form. The subpoena shall be on a form prescribed by the Commission in its rules and regulations, and a copy of the subpoena shall be served upon all parties of record by the party requesting the subpoena.
(C) Content. A subpoena may be issued when necessary to compel the attendance of a witness or to require the production for examination of any relevant books, records or documents whatsoever.
(D) Contests.
(1) On motion of the person to whom the subpoena is

directed or a party, and for good cause shown the Commission or the hearing officer presiding in the case may quash or modify any subpoena;

(2) In the case of a subpoena duces tecum issued and

served at the request of the Department, the Commission or the hearing officer presiding in the case shall upon request order the Department to pay the reasonable expense of producing or providing any item specified in the subpoena.

(E) Enforcement.
(1) When anyone fails or refuses to obey a subpoena,

the Commission, through a panel of 3 members, shall authorize Commission staff to prepare and file a petition for enforcement in the circuit court of the county in which the person to whom the subpoena was directed resides or has his or her principal place of business.

(2) Not less than five days before the petition is

filed in the appropriate court, it shall be served on the person along with a notice of the time and place the petition is to be presented.

(3) Following a hearing on the petition, the circuit

courts shall have jurisdiction to enforce subpoenas issued pursuant to this Section.

(F) Witnesses.
(1) If any witness whose testimony is required for

hearing resides outside the state, or through illness or any other good cause as determined by the hearing officer is unable to testify at the hearing, his or her testimony or deposition may be taken, within or without the State, in the same manner as is provided for in the taking of depositions in civil cases in circuit courts.

(2) Witnesses subject to subpoena shall be paid the

same fees and mileage as are paid witnesses in the circuit courts of this state, and witnesses whose depositions are taken or the person taking them shall be entitled to the same fees as are paid for like services in the circuit courts of this State.

(G) Service of Process.
(1) Except as otherwise provided in this Act,

complaints, orders and other process and proper papers shall be served in accordance with such rules and regulations as the Commission may from time to time prescribe. The verified return of the individual making service in accordance with this Section and setting forth the manner of such service shall constitute proof of service.

(2) For the purposes of this Act, any documents

served upon any officer of a labor organization shall be sufficient to acquire jurisdiction against such labor organization, or labor union, or voluntary unincorporated union association, and all of its officers, members and representatives.

(Source: P.A. 89-370, eff. 8-18-95.)

(775 ILCS 5/8-105) (from Ch. 68, par. 8-105)
Sec. 8-105. Settlement.
(A) Approval.
(1) When a proposed settlement is submitted by the

Department, the Commission, through a panel of 3 members, shall determine whether to approve its terms and conditions.

(2) A settlement of any complaint and its underlying

charge or charges may be effectuated at any time upon agreement of the parties, with or without the Commission's approval, and shall act as a full and final resolution of the matter. If the parties desire that the Commission retain jurisdiction over the matter for purposes of enforcing the terms of the settlement, the terms shall be reduced to writing, signed by the parties, and submitted to the Commission for approval. The Commission, through a panel of 3 members, shall determine whether to approve the settlement.

(3) Approval of the settlement shall be accomplished

by an order, served on the parties and the Department, in accord with the written terms of the settlement.

(B) Violation. When the Department files notice of a settlement order violation, the Commission, through a panel of three members, may either order the Department to seek enforcement of the settlement order pursuant to paragraph (B) of Section 8-111 or remand for any type of hearing as it may deem necessary pursuant to paragraph (D) of Section 8A-103.
(C) Dismissal for Refusal to Accept Settlement Offer. The Commission shall dismiss a complaint and the underlying charge or charges of the complaint if the Commission is satisfied that:
1. the respondent has eliminated the effects of the

civil rights violation charged and taken steps to prevent repetition of the violation; or

2. the respondent offers and the complainant declines

to accept the terms of settlement that the Commission determines are sufficient to eliminate the effect of the civil rights violation charged and to prevent repetition of the violation.

In determining whether the respondent has eliminated the effects of the civil rights violation charged, or has offered terms of settlement sufficient to eliminate same, the Commission shall consider the extent to which the respondent has either fully provided, or reasonably offered by way of terms of settlement, as the case may be, the relevant relief available to the complainant under Section 8A-104 of this Act.
At any time after the service of a complaint pursuant to Section 8A-102 of this Act, and prior to service of a decision prepared pursuant to Section 8A-102(I), a respondent may move for a recommended order dismissing a complaint and the underlying charge or charges for complainant's refusal to accept terms of settlement that are sufficient to eliminate the effects of the civil rights violation charged in the complaint and to eliminate repetition of the violation. Respondent's motion and complainant's reply, if any, shall comply with the requirements for summary decision set forth in Section 8-106.1 of this Act.
(D) This amendatory Act of 1996 applies to causes of action filed on or after January 1, 1996.
(Source: P.A. 91-357, eff. 7-29-99.)

(775 ILCS 5/8-106.1) (from Ch. 68, par. 8-106.1)
Sec. 8-106.1. Summary Decision.
(1) At any time after the service of a complaint and prior to service of a decision pursuant to Section 8-106(I), complainant or respondent may move with or without supporting affidavits for a summary order in the moving party's favor as to all or any part of the relief sought. A hearing officer may not preclude the filing of said motion except within the 60-day period prior to hearing on the merits of the complaint.
(2) Procedure. The non-moving party may file counteraffidavits prior to the time of the ruling on the motion. The hearing officer shall decide the motion without delay and shall grant it if the pleadings and affidavits, if any, show that there is no genuine issue as to any material fact and that the moving party is entitled to a recommended order as a matter of law. The term "without delay" shall be defined by rule promulgated by the Commission. An interim summary recommended order, interlocutory in character, may be rendered on the issue of liability alone although there is a genuine issue as to the relief to be awarded.
(3) Affidavits or Motions Made in Bad Faith. If it appears to the satisfaction of the hearing officer at any time that any affidavit or motion presented pursuant to this Section is presented in bad faith or solely for the purpose of delay, the hearing officer may recommend that the party employing the use of affidavits for dilatory purposes shall pay to the other party the amount of reasonable expenses incurred as a result of the filing of the affidavit or motion, including reasonable attorney's fees.
(Source: P.A. 89-370, eff. 8-18-95.)

(775 ILCS 5/8-109) (from Ch. 68, par. 8-109)
Sec. 8-109. Specific Penalties; Public Contracts; Licensees; Public Officials. In addition to the penalties and forms of relief set forth in Section 8-108, a hearing officer may recommend and the Commission or any three member panel thereof may:
(A) Public Contracts. In the case of a respondent who commits a civil rights violation while holding a public contract, where the practice was authorized, requested, commanded, performed, or knowingly permitted by the board of directors of the respondent or by an officer or executive agent acting within the scope of his employment, order: (1) termination of the contract; (2) debarment of the respondent from participating in public contracts for a period not to exceed three years; (3) imposition of a penalty to be paid to the State Treasurer not to exceed any profit acquired as a direct result of a civil rights violation; or (4) any combination of these penalties.
(B) Licensees. In the case of a respondent, operating by virtue of a license issued by the State, a political subdivision, or any agency thereof, who commits a civil rights violation, recommend to the appropriate licensing authority that the respondent's license be suspended or revoked.
(C) Public Officials. In the case of a respondent who is a public official who violates paragraph (C) of Section 5-102, recommend to the department or agency in which the official is employed that such disciplinary or discharge proceedings as the Commission deems appropriate be employed.
(Source: P.A. 81-1267.)

(775 ILCS 5/8-110) (from Ch. 68, par. 8-110)
Sec. 8-110. Publication of Opinions. Decisions of the Commission or panels thereof, whether on requests for review or complaints, shall be published within 120 calendar days of the completion of service of the written decision on the parties to ensure a consistent source of precedent.
This amendatory Act of 1995 applies to causes of action filed on or after January 1, 1996.
The changes made to this Section by this amendatory Act of the 95th General Assembly apply to decisions of the Commission entered on or after the effective date of those changes.
(Source: P.A. 95-243, eff. 1-1-08.)

(775 ILCS 5/8-111) (from Ch. 68, par. 8-111)
Sec. 8-111. Court Proceedings.
(A) Civil Actions Commenced in Circuit Court.
(1) Venue. Civil actions commenced in a circuit

court pursuant to Section 7A-102 shall be commenced in the circuit court in the county in which the civil rights violation was allegedly committed.

(2) If a civil action is commenced in a circuit

court, the form of the complaint shall be in accordance with the Code of Civil Procedure.

(3) If a civil action is commenced in a circuit court

under Section 7A-102, the plaintiff or defendant may demand trial by jury.

(4) Remedies. Upon the finding of a civil rights

violation, the circuit court or jury may award any of the remedies set forth in Section 8A-104.

(B) Judicial Review.
(1) Any complainant or respondent may apply for and

obtain judicial review of a final order of the Commission entered under this Act by filing a petition for review in the Appellate Court within 35 days from the date that a copy of the decision sought to be reviewed was served upon the party affected by the decision. If a 3-member panel or the full Commission finds that an interlocutory order involves a question of law as to which there is substantial ground for difference of opinion and that an immediate appeal from the order may materially advance the ultimate termination of the litigation, any party may petition the Appellate Court for permission to appeal the order. The procedure for obtaining the required Commission findings and the permission of the Appellate Court shall be governed by Supreme Court Rule 308, except the references to the "trial court" shall be understood as referring to the Commission.

(2) In any proceeding brought for judicial review,

the Commission's findings of fact shall be sustained unless the court determines that such findings are contrary to the manifest weight of the evidence.

(3) Venue. Proceedings for judicial review shall be

commenced in the appellate court for the district wherein the civil rights violation which is the subject of the Commission's order was allegedly committed.

(C) Judicial Enforcement.
(1) When the Commission, at the instance of the

Department or an aggrieved party, concludes that any person has violated a valid order of the Commission issued pursuant to this Act, and the violation and its effects are not promptly corrected, the Commission, through a panel of 3 members, shall order the Department to commence an action in the name of the People of the State of Illinois by complaint, alleging the violation, attaching a copy of the order of the Commission and praying for the issuance of an order directing such person, his or her or its officers, agents, servants, successors and assigns to comply with the order of the Commission.

(2) An aggrieved party may file a complaint for

enforcement of a valid order of the Commission directly in Circuit Court.

(3) Upon the commencement of an action filed under

paragraphs (1) or (2) of subsection (B) of this Section the court shall have jurisdiction over the proceedings and power to grant or refuse, in whole or in part, the relief sought or impose such other remedy as the court may deem proper.

(4) The court may stay an order of the Commission in

accordance with the applicable Supreme Court rules, pending disposition of the proceedings.

(5) The court may punish for any violation of its

order as in the case of civil contempt.

(6) Venue. Proceedings for judicial enforcement of a

Commission order shall be commenced in the circuit court in the county wherein the civil rights violation which is the subject of the Commission's order was committed.

(D) Limitation. Except as otherwise provided by law, no court of this state shall have jurisdiction over the subject of an alleged civil rights violation other than as set forth in this Act.
(E) This amendatory Act of 1996 applies to causes of action filed on or after January 1, 1996.
(F) The changes made to this Section by this amendatory Act of the 95th General Assembly apply to charges or complaints filed with the Department or the Commission on or after the effective date of those changes.
(Source: P.A. 95-243, eff. 1-1-08.)

(775 ILCS 5/8-112) (from Ch. 68, par. 8-112)
Sec. 8-112. Public Grants; Private Gifts) The commission is authorized to accept public grants and private gifts and bequests so long as the conditions of the grant, gift, or bequest are not inconsistent with the purposes of this Act.
(Source: P.A. 81-1216.)

(775 ILCS 5/8-113) (from Ch. 68, par. 8-113)
Sec. 8-113. Immigration. The Human Rights Commission and the Department of Human Rights are authorized to receive and collect information concerning employment discrimination in relation to persons affected by the federal Immigration Reform and Control Act of 1986, and the Human Rights Commission and the Department of Human Rights are authorized to cooperate with the United States General Accounting Office in providing such information as may be necessary or appropriate for the preparation of the report of the Comptroller General of the United States on discrimination and the implementation of employer sanctions pursuant to that Act. The Human Rights Commission and Department of Human Rights shall coordinate their activities under this Section, and report to the Governor or his designee.
(Source: P.A. 85-139.)



Article 8A - Illinois Human Rights Commission; Procedures Under Articles 2, 4, 5, 5a And 6

(775 ILCS 5/Art. 8A heading)

(775 ILCS 5/8A-101) (from Ch. 68, par. 8A-101)
Sec. 8A-101. This Article shall apply solely to Articles 2, 4, 5, 5A and 6.
(Source: P.A. 86-910.)

(775 ILCS 5/8A-102) (from Ch. 68, par. 8A-102)
Sec. 8A-102. Hearing on Complaint.
(A) Services. Within five days after a complaint is filed by the Department, or the aggrieved party, as the case may be, the Commission shall cause it to be served on the respondent together with a notice of hearing before a hearing officer of the Commission at a place therein fixed.
(B) Time and Location of Hearing. An initial hearing date shall be scheduled for not less than thirty nor more than ninety days after service of the complaint at a place that is within one hundred miles of the place at which the civil rights violation is alleged to have occurred. The hearing officer may, for good cause shown, extend the date of the hearing.
(C) Amendment.
(1) A complaint may be amended under oath by leave of

the presiding hearing officer, for good cause shown, upon timely written motion and reasonable notice to all interested parties at any time prior to the issuance of a recommended order pursuant to Section 8A-102(I) or 8B-102(J). The amended complaint shall be served upon all parties of record and the Department of Human Rights by the complainant, or by the Department if it prepared and filed the amended complaint, within 7 days of the date of the order permitting its filing or such additional time as the hearing officer may order. Amendments to the complaint may encompass any unlawful discrimination which is like or reasonably related to the charge and growing out of the allegations in such charge, including, but not limited to, allegations of retaliation.

(2) A motion that the complaint be amended to conform

to the evidence, made prior to the close of the public hearing, may be addressed orally on the record to the hearing officer, and shall be granted for good and sufficient cause.

(D) Answer.
(1) The respondent shall file an answer under oath or

affirmation to the original or amended complaint within 30 days of the date of service thereof, but the hearing officer may, for good cause shown, grant further time for the filing of an answer.

(2) When the respondent files a motion to dismiss the

complaint within 30 days and the motion is denied by the hearing officer, the time for filing the answer shall be within 15 days of the date of denial of the motion.

(3) Any allegation in the complaint which is not

denied or admitted in the answer is deemed admitted unless the respondent states in the answer that he is without sufficient knowledge or information to form a belief with respect to such allegation.

(4) The failure to file an answer is deemed to

constitute an admission of the allegations contained in the complaint.

(5) The respondent has the right to amend his answer,

upon leave of the hearing officer, for good cause shown.

(E) Proceedings In Forma Pauperis.
(1) If the hearing officer is satisfied that the

complainant or respondent is a poor person, and unable to prosecute or defend the complaint and pay the costs and expenses thereof, the hearing officer may permit the party to commence and prosecute or defend the action as a poor person. Such party shall have all the necessary subpoenas, appearances, and proceedings without prepayment of witness fees or charges. Witnesses shall attend as in other cases under this Act and the same remedies shall be available for failure or refusal to obey the subpoena as are provided for in Section 8-104 of this Act.

(2) A person desiring to proceed without payment of

fees or charges shall file with the hearing officer an affidavit stating that he is a poor person and unable to pay costs, and that the action is meritorious.

(F) Discovery. The procedure for obtaining discovery of information from parties and witnesses shall be specified by the Commission in rules. If no rule has been promulgated by the Commission on a particular type of discovery, the Code of Civil Procedure may be considered persuasive authority. The types of discovery shall be the same as in civil cases in the circuit courts of this State, provided, however, that a party may take discovery depositions only upon leave of the hearing officer and for good cause shown.
(G) Hearing.
(1) Both the complainant and the respondent may

appear at the hearing and examine and cross-examine witnesses.

(2) The testimony taken at the hearing shall be under

oath or affirmation and a transcript shall be made and filed in the office of the Commission.

(3) The testimony taken at the hearing is subject to

the same rules of evidence that apply in courts of this State in civil cases.

(H) Compelling Appearance of Parties at Hearing. The appearance at the hearing of a party or a person who at the time of the hearing is an officer, director, or employee of a party may be required by serving the party with a notice designating the person who is required to appear. The notice also may require the production at the hearing of documents or tangible things. If the party or person is a nonresident of the county, the hearing officer may order any terms and conditions in connection with his appearance at the hearing that are just, including payment of his reasonable expenses. Upon a failure to comply with the notice, the hearing officer may enter any order that is just.
(I) Decision.
(1) When all the testimony has been taken, the

hearing officer shall determine whether the respondent has engaged in or is engaging in the civil rights violation with respect to the person aggrieved as charged in the complaint. A determination sustaining a complaint shall be based upon a preponderance of the evidence.

(2) The hearing officer shall make findings of fact

in writing and, if the finding is against the respondent, shall issue and cause to be served on the parties and the Department a recommended order for appropriate relief as provided by this Act.

(3) If, upon all the evidence, the hearing officer

finds that a respondent has not engaged in the discriminatory practice charged in the complaint or that a preponderance of the evidence does not sustain the complaint, he shall state his findings of fact and shall issue and cause to be served on the parties and the Department a recommended order dismissing the complaint.

(4) The findings and recommended order of the hearing

officer shall be filed with the Commission. The findings and recommended order may be authored by a hearing officer other than the hearing officer who presides at the public hearing if:

(a) the hearing officer who presides at the

public hearing is unable to author the findings and recommended order by reason of death, disability, or separation from employment; and

(b) all parties to a complaint file a joint

motion agreeing to have the findings and recommended order written by a hearing officer who did not preside at the public hearing.

(5) A recommended order dismissing a complaint may

include an award of reasonable attorneys fees in favor of the respondent against the complainant or the complainant's attorney, or both, if the hearing officer concludes that the complaint was frivolous, unreasonable or groundless or that the complainant continued to litigate after it became clearly so.

(6) The hearing officer may issue a recommended order

of dismissal with prejudice or a recommended order of default as a sanction for the failure of a party to prosecute his or her case, file a required pleading, appear at a hearing, or otherwise comply with this Act, the rules of the Commission, or a previous order of the hearing officer.

(Source: P.A. 92-472, eff. 1-1-02.)

(775 ILCS 5/8A-102.5)
Sec. 8A-102.5. Alternative hearing procedure.
(A) All parties shall be given the right to proceed under this Section.
(B) If all parties to a complaint stipulate to proceedings under this Section, the complaint shall be resolved in the following manner:
(1) The parties shall select a hearing officer by

mutual agreement from a pool of hearing officers determined by the Commission.

(2) The parties shall have a limited right to

discovery. The methods of discovery available to the parties shall be specified in rules promulgated by the Commission.

(3) If a dispositive motion is made with respect to a

case, the hearing officer mutually agreed upon shall have the authority to issue a final order disposing of the complaint based upon the motion.

(4) If the case proceeds to public hearing, the

hearing officer mutually agreed upon shall have the authority to issue a final order disposing of the complaint based upon the pleadings and the evidence presented. The final order shall be in sufficient detail to apprise the parties as to the basis for the decisions, but need not contain detailed findings of fact and conclusions of law.

(C) There is no right of appeal of orders issued under this Section. By stipulating to resolution of the complaint under this Section, the parties waive all right of appeal except for orders procured by fraud or duress.
(D) Final orders issued under this Section are enforceable in the same manner as orders issued by the Commission.
(Source: P.A. 89-370, eff. 8-18-95.)

(775 ILCS 5/8A-103) (from Ch. 68, par. 8A-103)
Sec. 8A-103. Review by Commission.
(A) Exceptions. Within 30 days of the receipt of service of the hearing officer's recommended order, a party may file with the Commission any written exceptions to any part of the order. Exceptions shall be supported by argument and served on all parties at the time they are filed. If no exceptions are filed, the recommended order shall become the order of the Commission without further review.
(B) Response. Within 21 days of the receipt of service of exceptions, a party may file with the Commission any response to the exceptions. Responses shall be supported by argument and served on all parties at the time they are filed.
(C) Oral Argument. A party may request oral argument at the time of filing exceptions or a response to exceptions. When any party requests oral argument in this manner, the Commission may schedule oral argument to be heard by a panel of 3 Commission members. If the panel grants oral argument, it shall notify all parties of the time and place of argument. Any party so notified may present oral argument.
(D) Remand.
(1) The Commission, on its own motion or at the

written request of any party made at the time of filing exceptions or responses, may remand a case to a hearing officer for purposes of a rehearing to reconsider evidence or hear additional evidence in the matter. The Commission shall issue and serve on all parties a written order remanding the cause and specifying the additional evidence.

(2) The hearing officer presiding at a rehearing

shall set a hearing date, in accordance with subsection (B) of Section 8A-102, upon due notice to all parties.

(3) After conclusion of the rehearing, the hearing

officer shall file written findings and recommendations with the Commission and serve copies at the same time on all parties in the same manner as provided in subsection (I) of Section 8A-102. The findings and recommendations shall be subject to review by the Commission as provided in this Section.

(E) Review.
(1) Following the filing of the findings and

recommended order of the hearing officer and any written exceptions and responses, and any other proceedings provided for in this Section, the Commission, through a panel of 3 members, shall decide whether to accept the case for review. If the panel declines to review the recommended order, it shall become the order of the Commission. If the panel accepts the case, it shall review the record and may adopt, modify, or reverse in whole or in part the findings and recommendations of the hearing officer.

(2) When reviewing a recommended order, the

Commission shall adopt the hearing officer's findings of fact if they are not contrary to the manifest weight of the evidence.

(3) If the Commission accepts a case for review, it

shall file its written order and decision in its office and serve copies on all parties together with a notification of the date when it was filed. If the Commission declines to review a recommended order or if no exceptions have been filed, it shall issue a short statement notifying the parties that the recommended order has become the order of the Commission. The statement shall be served on the parties by first class mail.

(4) A recommended order authored by a non-presiding

hearing officer under subparagraph 8A-102(I)(4) of this Act shall be reviewed in the same manner as a recommended order authored by a presiding hearing officer.

(F) Rehearing.
(1) Within 30 days after service of the Commission's

order or statement declining review, a party may file an application for rehearing before the full Commission. The application shall be served on all other parties. The Commission shall have discretion to order a response to the application. The filing of an application for rehearing is optional. The failure to file an application for rehearing shall not be considered a failure to exhaust administrative remedies. This amendatory Act of 1991 applies to pending proceedings as well as those filed on or after its effective date.

(2) Applications for rehearing shall be viewed with

disfavor and may be granted, by vote of 6 Commission members, only upon a clear demonstration that a matter raises legal issues of significant impact or that Commission decisions are in conflict.

(3) When an application for rehearing is granted, the

original order shall be nullified and oral argument before the full Commission shall be scheduled. The Commission may request the parties to file any additional written arguments it deems necessary.

(G) Modification of Order.
(1) At any time before a final order of the court in

a proceeding for judicial review under this Act, the Commission or the 3-member panel that decided the matter, upon reasonable notice, may modify or set aside in whole or in part any finding or order made by it in accordance with this Section.

(2) Any modification shall be accomplished by the

filing and service of a supplemental order and decision by the Commission in the same manner as provided in this Section.

(H) Extensions of time. All motions for extensions of time with respect to matters being considered by the Commission shall be decided by the full Commission or a 3-member panel. If a motion for extension of time cannot be ruled upon before the filing deadline sought to be extended, the Chairperson of the Commission shall be authorized to extend the filing deadline to the date of the next Commission meeting at which the motion can be considered.
(Source: P.A. 89-348, eff. 1-1-96; 89-370, eff. 8-18-95; 89-626, eff. 8-9-96.)

(775 ILCS 5/8A-104) (from Ch. 68, par. 8A-104)
Sec. 8A-104. Relief; Penalties. Upon finding a civil rights violation, a hearing officer may recommend and the Commission or any three-member panel thereof may provide for any relief or penalty identified in this Section, separately or in combination, by entering an order directing the respondent to:
(A) Cease and Desist Order. Cease and desist from any violation of this Act.
(B) Actual Damages. Pay actual damages, as reasonably determined by the Commission, for injury or loss suffered by the complainant.
(C) Hiring; Reinstatement; Promotion; Backpay; Fringe Benefits. Hire, reinstate or upgrade the complainant with or without back pay or provide such fringe benefits as the complainant may have been denied.
(D) Restoration of Membership; Admission To Programs. Admit or restore the complainant to labor organization membership, to a guidance program, apprenticeship training program, on the job training program, or other occupational training or retraining program.
(E) Public Accommodations. Admit the complainant to a public accommodation.
(F) Services. Extend to the complainant the full and equal enjoyment of the goods, services, facilities, privileges, advantages, or accommodations of the respondent.
(G) Attorneys Fees; Costs. Pay to the complainant all or a portion of the costs of maintaining the action, including reasonable attorney fees and expert witness fees incurred in maintaining this action before the Department, the Commission and in any judicial review and judicial enforcement proceedings. Provided, however, that no award of attorney fees or costs shall be made pursuant to this amendatory Act of 1987 with respect to any charge for which the complaint before the Commission was filed prior to December 1, 1987. With respect to all charges for which complaints were filed with the Commission prior to December 1, 1987, attorney fees and costs shall be awarded pursuant to the terms of this subsection as it existed prior to revision by this amendatory Act of 1987.
(H) Compliance Report. Report as to the manner of compliance.
(I) Posting of Notices. Post notices in a conspicuous place which the Commission may publish or cause to be published setting forth requirements for compliance with this Act or other relevant information which the Commission determines necessary to explain this Act.
(J) Make Complainant Whole. Take such action as may be necessary to make the individual complainant whole, including, but not limited to, awards of interest on the complainant's actual damages and backpay from the date of the civil rights violation. Provided, however, that no award of prejudgment interest shall be made pursuant to this amendatory Act of 1987 with respect to any charge in which the complaint before the Commission was filed prior to December 1, 1987. With respect to all charges for which complaints were filed with the Commission prior to December 1, 1987, make whole relief shall be awarded pursuant to this subsection as it existed prior to revision by this amendatory Act of 1987.
There shall be no distinction made under this Section between complaints filed by the Department and those filed by the aggrieved party.
(Source: P.A. 86-910.)



Article 8B - Procedures And Relief In Article 3 Cases Before The Human Rights Commission

(775 ILCS 5/Art. 8B heading)

(775 ILCS 5/8B-101) (from Ch. 68, par. 8B-101)
Sec. 8B-101. Applicability. The procedures and relief specified in this Article shall apply solely to complaints filed with the Human Rights Commission under Article 3.
(Source: P.A. 86-910.)

(775 ILCS 5/8B-102) (from Ch. 68, par. 8B-102)
Sec. 8B-102. Hearing on complaint.
(A) Election of Judicial Determination. When a complaint is filed under Section 7B-102(F) a complainant, a respondent, or an aggrieved party on whose behalf the complaint was filed, may elect to have the claims asserted in that complaint decided in a civil action in a circuit court of Illinois, in which case the Illinois Code of Civil Procedure shall apply. The election must be made not later than 20 days after the receipt by the electing person of service of the complaint by the Commission. The person making such election shall file it with the Commission and shall give notice of doing so to the Department and to all other complainants and respondents to whom the charge relates. If an election is made, the Commission shall act no further on the complaint and shall administratively close the file on the complaint. If an election is not made, the Commission shall continue proceedings on the complaint in accordance with this Act and the hearing shall be before a hearing officer.
(B) Services. Within 5 days after a complaint is filed by the Department, the Commission shall cause it to be served on the respondent and complainant together with a notice of hearing before a hearing officer of the Commission at a place therein fixed and with information as to how to make an election under subsection (A) and the effect of such an election.
(C) Time and Location of Hearing. An initial hearing date shall be scheduled for not less than 30 nor more than 90 days after service of the complaint at a place that is within 100 miles of the place at which the civil rights violation is alleged to have occurred. The hearing officer may, for good cause shown, extend the date of the hearing.
(D) Amendment.
(1) A complaint may be amended under oath by leave of

the presiding hearing officer, for good cause shown, upon timely written motion and reasonable notice to all interested parties at any time prior to the issuance of a recommended order pursuant to Section 8A-102(I) or 8B-102(J). The amended complaint shall be served upon all parties of record by the Department within 7 days of the date of the order permitting its filing or such additional time as the hearing officer may order. Amendments to the complaint may encompass any unlawful discrimination which is like or reasonably related to the charge and growing out of the allegations in such charge, including, but not limited to, allegations of retaliation.

(2) A motion that the complaint be amended to conform

to the evidence, made prior to the close of the public hearing, may be addressed orally on the record to the hearing officer, and shall be granted for good and sufficient cause.

(E) Answer.
(1) The respondent shall file an answer under oath or

affirmation to the original or amended complaint within 30 days of the date of service thereof, but the hearing officer may, for good cause shown, grant further time for the filing of an answer.

(2) When the respondent files a motion to dismiss the

complaint within 30 days and the motion is denied by the hearing officer, the time for filing the answer shall be within 15 days of the date of denial of the motion.

(3) Any allegation in the complaint which is not

denied or admitted in the answer is deemed admitted unless the respondent states in the answer that he is without sufficient knowledge or information to form a belief with respect to such allegation.

(4) The failure to file an answer is deemed to

constitute an admission of the allegations contained in the complaint.

(5) The respondent has the right to amend his answer,

upon leave of the hearing officer, for good cause shown.

(F) Proceedings In Forma Pauperis.
(1) If the hearing officer is satisfied that the

complainant or respondent is a poor person, and unable to prosecute or defend the complaint and pay the costs and expenses thereof, the hearing officer may permit the party to commence and prosecute or defend the action as a poor person. Such party shall have all the necessary subpoenas, appearances, and proceedings without prepayment of witness fees or charges. Witnesses shall attend as in other cases under this Act and the same remedies shall be available for failure or refusal to obey the subpoena as are provided for in Section 8-104 of this Act.

(2) A person desiring to proceed without payment of

fees or charges shall file with the hearing officer an affidavit stating that he is a poor person and unable to pay costs, and that the action is meritorious.

(G) Discovery. The procedures for obtaining discovery of information from parties and witnesses shall be specified by the Commission in rules. If no rule has been promulgated by the Commission on a particular type of discovery, the Code of Civil Procedure may be considered persuasive authority. The types of discovery shall be the same as in civil cases in the circuit courts of this State, provided, however, that a party may take discovery depositions only upon leave of the hearing officer and for good cause shown.
(H) Hearing.
(1) The Department and the respondent shall be

parties in hearings under this Article. The Department shall seek appropriate relief for the complainant and vindication of the public interest. Any complainant may intervene as a party. All parties have the right to examine and cross examine witnesses.

(2) The testimony taken at the hearing shall be under

oath or affirmation and a transcript shall be made and filed in the office of the Commission.

(3) The testimony taken at the hearing is subject to

the same rules of evidence that apply in courts of this State in civil cases.

(I) Compelling Appearance of Parties at Hearing. The appearance at the hearing of a party or a person who at the time of the hearing is an officer, director, or employee of a party may be required by serving the party with a notice designating the person who is required to appear. The notice also may require the production at the hearing of documents or tangible things. If the party or person is a nonresident of the county, the hearing officer may order any terms and conditions in connection with his appearance at the hearing that are just, including payment of his reasonable expenses. Upon a failure to comply with the notice, the hearing officer may enter any order that is just.
(J) Decision.
(1) When all the testimony has been taken, the

hearing officer shall determine whether the respondent has engaged in or is engaging in the civil rights violation with respect to the aggrieved party as charged in the complaint. A determination sustaining a complaint shall be based upon a preponderance of the evidence.

(2) The hearing officer shall make findings of fact

in writing and, if the finding is against the respondent, shall issue and cause to be served on the parties and the Department a recommended order for appropriate relief as provided by this Act.

(3) If, upon all the evidence, the hearing officer

finds that a respondent has not engaged in the civil rights violation charged in the complaint or that a preponderance of the evidence does not sustain the complaint, he shall state his findings of fact and shall issue and cause to be served on the parties and the Department a recommended order dismissing the complaint.

(4) The findings and recommended order of the hearing

officer shall be filed with the Commission. The findings and recommended order may be authored by a hearing officer other than the hearing officer who presides at the public hearing if:

(a) the hearing officer who presides at the

public hearing is unable to author the findings and recommended order by reason of death, disability, or separation from employment; and

(b) all parties to a complaint file a joint

motion agreeing to have the findings and recommended order written by a hearing officer who did not preside at the public hearing.

(5) The hearing officer may issue a recommended order

of dismissal with prejudice or a recommended order of default as a sanction for the failure of a party to prosecute his or her case, file a required pleading, appear at a hearing, or otherwise comply with this Act, the rules of the Commission, or a previous order of the hearing officer.

(K) Effect of Trial of Civil Action on Administrative Proceedings. A hearing officer shall not proceed with any administrative proceedings under this Section after the filing of a civil action by or on behalf of the aggrieved party under federal or State law seeking relief with respect to the alleged civil rights violation.
(Source: P.A. 92-472, eff. 1-1-02.)

(775 ILCS 5/8B-103) (from Ch. 68, par. 8B-103)
Sec. 8B-103. Review by Commission.
(A) Exceptions. Within 30 days of the receipt of service of the hearing officer's recommended order, a party may file with the Commission any written exceptions to any part of the order. Exceptions shall be supported by argument and served on all parties at the time they are filed. If no exceptions are filed, the recommended order shall become the order of the Commission without further review.
(B) Response. Within 21 days of the receipt of service of exceptions, a party may file with the Commission any response to the exceptions. Responses shall be supported by argument and served on all parties at the time they are filed.
(C) Oral Argument. A party may request oral argument at the time of filing exceptions or a response to exceptions. When any party requests oral argument in this manner, the Commission may schedule oral argument to be heard by a panel of 3 Commission members. If the panel grants oral argument, it shall notify all parties of the time and place of argument. Any party so notified may present oral argument.
(D) Remand.
(1) The Commission, on its own motion or at the

written request of any party made at the time of filing exceptions or responses, may remand a case to a hearing officer for purposes of a rehearing to reconsider evidence or hear additional evidence in the matter. The Commission shall issue and serve on all parties a written order remanding the cause and specifying the additional evidence.

(2) The hearing officer presiding at a rehearing

shall set a hearing date, in accordance with Section 8B-102(C), upon due notice to all parties.

(3) After conclusion of the rehearing, the hearing

officer shall file written findings and recommendations with the Commission and serve copies at the same time on all parties in the same manner as provided in Section 8B-102(J). The findings and recommendations shall be subject to review by the Commission as provided in this Section.

(E) Review.
(1) Following the filing of the findings and

recommended order of the hearing officer and any written exceptions and responses, and any other proceedings provided for in this Section, the Commission, through a panel of 3 members, may review the record and may adopt, modify, or reverse in whole or in part the findings and recommendations of the hearing officer.

(2) When reviewing a recommended order, the

Commission shall adopt the hearing officer's findings of fact if they are not contrary to the manifest weight of the evidence.

(3) If the Commission accepts a case for review, it

shall file its written order and decision in its office and serve copies on all parties together with a notification of the date when it was filed. If the Commission declines to review a recommended order or if no exceptions have been filed, it shall issue a short statement notifying the parties that the recommended order has become the order of the Commission. The statement shall be served on the parties by first class mail.

(3.1) A recommended order authored by a non-presiding

hearing officer under subparagraph 8B-102(J)(4) shall be reviewed in the same manner as a recommended order authored by a presiding hearing officer.

(4) The Commission shall issue a final decision

within one year of the date a charge is filed with the Department unless it is impracticable to do so. If the Commission is unable to issue a final decision within one year of the date the charge is filed with the Department, it shall notify all parties in writing of the reasons for not doing so.

(F) Rehearing.
(1) Within 30 days after service of the Commission's

order or statement declining review, a party may file an application for rehearing before the full Commission. The application shall be served on all other parties. The Commission shall have discretion to order a response to the application. The filing of an application for rehearing is optional. The failure to file an application for rehearing shall not be considered a failure to exhaust administrative remedies. This amendatory Act of 1991 applies to pending proceedings as well as those filed on or after its effective date.

(2) Applications for rehearing shall be viewed with

disfavor, and may be granted, by vote of 6 Commission members, only upon a clear demonstration that a matter raises legal issues of significant impact or that Commission decisions are in conflict.

(3) When an application for rehearing is granted, the

original order shall be nullified and oral argument before the full Commission shall be scheduled. The Commission may request the parties to file any additional written arguments it deems necessary.

(G) Modification of Order.
(1) At any time before a final order of the court in

a proceeding for judicial review under this Act, the Commission or the 3-member panel that decided the matter, upon reasonable notice, may modify or set aside in whole or in part any finding or order made by it in accordance with this Section.

(2) Any modification shall be accomplished by the

filing and service of a supplemental order and decision by the Commission in the same manner as provided in this Section.

(H) Extensions of time. All motions for extensions of time with respect to matters being considered by the Commission shall be decided by the full Commission or a 3-member panel. If a motion for extension of time cannot be ruled upon before the filing deadline sought to be extended, the Chairperson of the Commission shall be authorized to extend the filing deadline to the date of the next Commission meeting at which the motion can be considered.
(Source: P.A. 89-348, eff. 1-1-96; 89-370, eff. 8-18-95; 89-626, eff. 8-9-96.)

(775 ILCS 5/8B-104) (from Ch. 68, par. 8B-104)
Sec. 8B-104. Relief; penalties. Upon finding a civil rights violation, a hearing officer may recommend and the Commission or any three-member panel thereof may provide for any relief or penalty identified in this Section, separately or in combination, by entering an order directing the respondent to:
(A) Cease and Desist Order. Cease and desist from

any violation of this Act.

(B) Actual Damages. Pay actual damages, as

reasonably determined by the Commission, for injury or loss suffered by the complainant.

(C) Civil Penalty. Pay a civil penalty to vindicate

the public interest:

(i) in an amount not exceeding $16,000 if the

respondent has not been adjudged to have committed any prior civil rights violation under Article 3;

(ii) in an amount not exceeding $42,500 if the

respondent has been adjudged to have committed one other civil rights violation under Article 3 during the 5-year period ending on the date of the filing of this charge; and

(iii) in an amount not exceeding $70,000 if the

respondent has been adjudged to have committed 2 or more civil rights violations under Article 3 during the 7-year period ending on the date of the filing of this charge; except that if the acts constituting the civil rights violation that is the object of the charge are committed by the same natural person who has been previously adjudged to have committed acts constituting a civil rights violation under Article 3, then the civil penalties set forth in subparagraphs (ii) and (iii) may be imposed without regard to the period of time within which any subsequent civil rights violation under Article 3 occurred.

(D) Attorney Fees; Costs. Pay to the complainant all

or a portion of the costs of maintaining the action, including reasonable attorneys fees and expert witness fees incurred in maintaining this action before the Department, the Commission and in any judicial review and judicial enforcement proceedings.

(E) Compliance Report. Report as to the manner of

compliance.

(F) Posting of Notices. Post notices in a

conspicuous place which the Commission may publish or cause to be published setting forth requirements for compliance with this Act or other relevant information which the Commission determines necessary to explain this Act.

(G) Make Complainant Whole. Take such action as may

be necessary to make the individual complainant whole, including, but not limited to, awards of interest on the complainant's actual damages from the date of the civil rights violation.

(Source: P.A. 99-548, eff. 1-1-17.)



Article 9 - Savings Provisions

(775 ILCS 5/Art. 9 heading)

(775 ILCS 5/9-101) (from Ch. 68, par. 9-101)
Sec. 9-101. Transfer; savings.
(A) Personnel.
(1) All personnel previously assigned to the Fair

Employment Practices Commission, Department of Equal Employment Opportunity, and Human Relations Commission shall be transferred, in accordance with this Act to the Department or Commission.

(2) The rights of employees, the state, and its

executive agencies under the Personnel Code, any collective bargaining agreement, or any pension, retirement or annuity plan shall not be affected by this Act.

(B) Documents; Property. All books, records, papers, documents, and property in the possession of the Fair Employment Practices Commission, Department of Equal Employment Opportunity, and Human Relations Commission shall be transferred, in accordance with this Act to the Department or Commission.
(C) Service of Documents; Response to Subpoenas. Any report, notice, paper, document or response to a subpoena which previously had to be made, given, furnished or served to or upon the Fair Employment Practices Commission, Department of Equal Employment Opportunity and Human Relations Commission shall be made, given, furnished or served, in accordance with this Act to the Department.
(D) Rules and Regulations. No rule or regulation promulgated by the Fair Employment Practices Commission, Department of Equal Employment Opportunity, or Human Relations Commission, including those now in effect and those filed pursuant to the Illinois Administrative Procedure Act, shall be abrogated by this Act. In accordance with this Act they shall be deemed rules and regulations of the Department or the Commission.
(E) Completed Acts. This Act shall not affect any act completed, ratified or confirmed or any action taken in a judicial proceeding by or any right accrued or established under the authority of the Fair Employment Practices Commission, Department of Equal Employment Opportunity, Human Relations Commission. Such actions shall be continued, in accordance with this Act, by the Department or Commission.
(F) Appropriations. Appropriations made to or for the use of the Fair Employment Practices Commission, Department of Equal Employment Opportunity, and Human Relations Commission shall be transferred, in accordance with Section 9b of the State Finance Act, to the Department or Commission.
(Source: P.A. 91-357, eff. 7-29-99.)

(775 ILCS 5/9-102) (from Ch. 68, par. 9-102)
Sec. 9-102. Pending matters.
(A) Charges; Complaints; Causes of Action. This Act shall not affect or abate any cause of action, charge, complaint or other matter pending before or accrued under the jurisdiction of the Fair Employment Practices Commission or the Department of Equal Employment Opportunity. Each charge, complaint, or matter shall be assumed by the Department or Commission, as provided in this Act, at the same stage, or a parallel stage, of proceeding to which it had progressed prior to the effective date of this Act.
(B) Special Cases. The Human Rights Act shall not in any way affect or abate any right, claim or cause of action under the "Equal Opportunities for the Handicapped Act", approved August 23, 1971, as amended, which accrued or arose prior to July 1, 1980.
(Source: P.A. 99-642, eff. 7-28-16.)



Article 10 - Circuit Court Actions

(775 ILCS 5/Art. 10 heading)

(775 ILCS 5/10-101) (from Ch. 68, par. 10-101)
Sec. 10-101. Applicability. With the exception of Section 10-104, this Article shall apply solely to civil actions arising under Article 3 of this Act.
(Source: P.A. 93-1017, eff. 8-24-04.)

(775 ILCS 5/10-102) (from Ch. 68, par. 10-102)
Sec. 10-102. Court Actions. (A) Circuit Court Actions. (1) An aggrieved party may commence a civil action in an appropriate Circuit Court not later than 2 years after the occurrence or the termination of an alleged civil rights violation or the breach of a conciliation or settlement agreement entered into under this Act, whichever occurs last, to obtain appropriate relief with respect to the alleged civil rights violation or breach. Venue for such civil action shall be determined under Section 8-111(B)(6).
(2) The computation of such 2-year period shall not include any time during which an administrative proceeding under this Act was pending with respect to a complaint or charge under this Act based upon the alleged civil rights violation. This paragraph does not apply to actions arising from a breach of a conciliation or settlement agreement.
(3) An aggrieved party may commence a civil action under this subsection whether or not a charge has been filed under Section 7B-102 and without regard to the status of any such charge, however, if the Department or local agency has obtained a conciliation or settlement agreement with the consent of an aggrieved party, no action may be filed under this subsection by such aggrieved party with respect to the alleged civil rights violation practice which forms the basis for such complaint except for the purpose of enforcing the terms of such conciliation or settlement agreement.
(4) An aggrieved party shall not commence a civil action under this subsection with respect to an alleged civil rights violation which forms the basis of a complaint issued by the Department if a hearing officer has commenced a hearing on the record under Article 3 of this Act with respect to such complaint.
(B) Appointment of Attorney by Court. Upon application by a person alleging a civil rights violation or a person against whom the civil rights violation is alleged, if in the opinion of the court such person is financially unable to bear the costs of such action, the court may:
(1) appoint an attorney for such person, any attorney so appointed may petition for an award of attorneys fees pursuant to subsection (C)(2) of this Section; or
(2) authorize the commencement or continuation of a civil action under subsection (A) without the payment of fees, costs, or security.
(C) Relief which may be granted. (1) In a civil action under subsection (A) if the court finds that a civil rights violation has occurred or is about to occur, the court may award to the plaintiff actual and punitive damages, and may grant as relief, as the court deems appropriate, any permanent or preliminary injunction, temporary restraining order, or other order, including an order enjoining the defendant from engaging in such civil rights violation or ordering such affirmative action as may be appropriate.
(2) In a civil action under subsection (A), the court, in its discretion, may allow the prevailing party, other than the State of Illinois, reasonable attorneys fees and costs. The State of Illinois shall be liable for such fees and costs to the same extent as a private person.
(D) Intervention By The Department. The Attorney General of Illinois may intervene on behalf of the Department if the Department certifies that the case is of general public importance. Upon such intervention the court may award such relief as is authorized to be granted to a plaintiff in a civil action under Section 10-102(C).
(Source: P.A. 86-910.)

(775 ILCS 5/10-103) (from Ch. 68, par. 10-103)
Sec. 10-103. Circuit Court Actions Pursuant To Election. (A) If an election is made under Section 8B-102, the Department shall authorize and not later than 30 days after the election is made the Attorney General shall commence and maintain a civil action on behalf of the aggrieved party in a circuit court of Illinois seeking relief under this Section. Venue for such civil action shall be determined under Section 8-111(B)(6).
(B) Any aggrieved party with respect to the issues to be determined in a civil action under this Section may intervene as of right in that civil action.
(C) In a civil action under this Section, if the court finds that a civil rights violation has occurred or is about to occur the court may grant as relief any relief which a court could grant with respect to such civil rights violation in a civil action under Section 10-102. Any relief so granted that would accrue to an aggrieved party in a civil action commenced by that aggrieved party under Section 10-102 shall also accrue to that aggrieved party in a civil action under this Section. If monetary relief is sought for the benefit of an aggrieved party who does not intervene in the civil action, the court shall not award such relief if that aggrieved party has not complied with discovery orders entered by the court.
(Source: P.A. 86-910.)

(775 ILCS 5/10-104)
Sec. 10-104. Circuit Court Actions by the Illinois Attorney General.
(A) Standing, venue, limitations on actions, preliminary investigations, notice, and Assurance of Voluntary Compliance.
(1) Whenever the Illinois Attorney General has

reasonable cause to believe that any person or group of persons is engaged in a pattern and practice of discrimination prohibited by this Act, the Illinois Attorney General may commence a civil action in the name of the People of the State, as parens patriae on behalf of persons within the State to enforce the provisions of this Act in any appropriate circuit court. Venue for this civil action shall be determined under paragraph (6) of subsection (C) of Section 8-111. Such actions shall be commenced no later than 2 years after the occurrence or the termination of an alleged civil rights violation or the breach of a conciliation agreement or Assurance of Voluntary Compliance entered into under this Act, whichever occurs last, to obtain relief with respect to the alleged civil rights violation or breach.

(2) Prior to initiating a civil action, the Attorney

General shall conduct a preliminary investigation to determine whether there is reasonable cause to believe that any person or group of persons is engaged in a pattern and practice of discrimination declared unlawful by this Act and whether the dispute can be resolved without litigation. In conducting this investigation, the Attorney General may:

(a) require the individual or entity to file a

statement or report in writing under oath or otherwise, as to all information the Attorney General may consider necessary;

(b) examine under oath any person alleged to have

participated in or with knowledge of the alleged pattern and practice violation; or

(c) issue subpoenas or conduct hearings in aid of

any investigation.

(3) Service by the Attorney General of any notice

requiring a person to file a statement or report, or of a subpoena upon any person, shall be made:

(a) personally by delivery of a duly executed

copy thereof to the person to be served or, if a person is not a natural person, in the manner provided in the Code of Civil Procedure when a complaint is filed; or

(b) by mailing by certified mail a duly executed

copy thereof to the person to be served at his or her last known abode or principal place of business within this State.

(4) In lieu of a civil action, the individual or

entity alleged to have engaged in a pattern or practice of discrimination deemed violative of this Act may enter into an Assurance of Voluntary Compliance with respect to the alleged pattern or practice violation.

(5) The Illinois Attorney General may commence a

civil action under this subsection (A) whether or not a charge has been filed under Sections 7A-102 or 7B-102 and without regard to the status of any charge, however, if the Department or local agency has obtained a conciliation or settlement agreement or if the parties have entered into an Assurance of Voluntary Compliance no action may be filed under this subsection (A) with respect to the alleged civil rights violation practice that forms the basis for the complaint except for the purpose of enforcing the terms of the conciliation or settlement agreement or the terms of the Assurance of Voluntary Compliance.

(6) Subpoenas.
(a) Petition for enforcement. Whenever any person

fails to comply with any subpoena issued under paragraph (2) of this subsection (A), or whenever satisfactory copying or reproduction of any material requested in an investigation cannot be done and the person refuses to surrender the material, the Attorney General may file in any appropriate circuit court, and serve upon the person, a petition for a court order for the enforcement of the subpoena or other request. Venue for this enforcement action shall be determined under paragraph (C)(6) of Section 8-111.

(b) Petition to modify or set aside a subpoena.
(i) Any person who has received a subpoena

issued under paragraph (2) of this subsection (A) may file in the appropriate circuit court, and serve upon the Attorney General, a petition for a court order to modify or set aside the subpoena or other request. The petition must be filed either (I) within 20 days after the date of service of the subpoena or at any time before the return date specified in the subpoena, whichever date is earlier, or (II) within such longer period as may be prescribed in writing by the Attorney General.

(ii) The petition shall specify each ground

upon which the petitioner relies in seeking relief under subdivision (i) and may be based upon any failure of the subpoena to comply with the provisions of this Section or upon any constitutional or other legal right or privilege of the petitioner. During the pendency of the petition in the court, the court may stay, as it deems proper, the running of the time allowed for compliance with the subpoena or other request, in whole or in part, except that the petitioner shall comply with any portion of the subpoena or other request not sought to be modified or set aside.

(c) Jurisdiction. Whenever any petition is filed

in any circuit court under this paragraph (6), the court shall have jurisdiction to hear and determine the matter so presented and to enter such orders as may be required to carry out the provisions of this Section. Any final order so entered shall be subject to appeal in the same manner as appeals of other final orders in civil matters. Any disobedience of any final order entered under this paragraph (6) by any court shall be punished as a contempt of the court.

(B) Relief which may be granted.
(1) In any civil action brought pursuant to

subsection (A) of this Section, the Attorney General may obtain as a remedy, equitable relief (including any permanent or preliminary injunction, temporary restraining order, or other order, including an order enjoining the defendant from engaging in such civil rights violation or ordering any action as may be appropriate). In addition, the Attorney General may request and the Court may impose a civil penalty to vindicate the public interest:

(a) for violations of Article 3 and Article 4 in

an amount not exceeding $25,000 per violation, and in the case of violations of all other Articles in an amount not exceeding $10,000 if the defendant has not been adjudged to have committed any prior civil rights violations under the provision of the Act that is the basis of the complaint;

(b) for violations of Article 3 and Article 4 in

an amount not exceeding $50,000 per violation, and in the case of violations of all other Articles in an amount not exceeding $25,000 if the defendant has been adjudged to have committed one other civil rights violation under the provision of the Act within 5 years of the occurrence of the civil rights violation that is the basis of the complaint; and

(c) for violations of Article 3 and Article 4 in

an amount not exceeding $75,000 per violation, and in the case of violations of all other Articles in an amount not exceeding $50,000 if the defendant has been adjudged to have committed 2 or more civil rights violations under the provision of the Act within 5 years of the occurrence of the civil rights violation that is the basis of the complaint.

(2) A civil penalty imposed under subdivision (B)(1)

of this Section shall be deposited into the Attorney General Court Ordered and Voluntary Compliance Payment Projects Fund, which is a special fund in the State Treasury. Moneys in the Fund shall be used, subject to appropriation, for the performance of any function pertaining to the exercise of the duties of the Attorney General including but not limited to enforcement of any law of this State and conducting public education programs; however, any moneys in the Fund that are required by the court or by an agreement to be used for a particular purpose shall be used for that purpose.

(3) Aggrieved parties seeking actual damages must

follow the procedure set out in Sections 7A-102 or 7B-102 for filing a charge.

(Source: P.A. 97-1032, eff. 1-1-13.)






775 ILCS 10/ - Public Works Employment Discrimination Act.

(775 ILCS 10/0.01) (from Ch. 29, par. 16.9)
Sec. 0.01. Short title. This Act may be cited as the Public Works Employment Discrimination Act.
(Source: P.A. 86-1324.)

(775 ILCS 10/1) (from Ch. 29, par. 17)
Sec. 1. (a) No person shall be refused or denied employment in any capacity on the ground of unlawful discrimination, as that term is defined in the Illinois Human Rights Act, nor be subjected to unlawful discrimination in any manner, in connection with the contracting for or the performance of any work or service of any kind, by, for, on behalf of, or for the benefit of this State, or of any department, bureau, commission, board, or other political subdivision or agency thereof.
(b) The Illinois Human Rights Act applies to all contracts identified in subsection (a).
(Source: P.A. 81-1216.)

(775 ILCS 10/2) (from Ch. 29, par. 18)
Sec. 2. The provisions of this Act shall automatically enter into and become a part of each and every contract or other agreement hereafter entered into by, with, for, on behalf of, or for the benefit of this State, or of any department, bureau, commission, board, other political subdivision or agency, officer or agent thereof, providing for or relating to the performance of any of the said work or services or of any part thereof.
(Source: Laws 1933, p. 296.)

(775 ILCS 10/3) (from Ch. 29, par. 19)
Sec. 3. The provisions of this Act also shall apply to all contracts entered into by or on behalf of all independent contractors, subcontractors, and any and all other persons, associations or corporations, providing for or relating to the doing of any of the said work or the performance of any of the said services, or any part thereof.
(Source: Laws 1933, p. 296.)

(775 ILCS 10/4) (from Ch. 29, par. 20)
Sec. 4. No contractor, subcontractor, nor any person on his or her behalf shall, in any manner, discriminate against or intimidate any employee hired for the performance of work for the benefit of the State or for any department, bureau, commission, board, other political subdivision or agency, officer or agent thereof, on account of race, color, creed, sex, religion, physical or mental disability unrelated to ability, or national origin; and there may be deducted from the amount payable to the contractor by the State of Illinois or by any municipal corporation thereof, under this contract, a penalty of five dollars for each person for each calendar day during which such person was discriminated against or intimidated in violation of the provisions of this Act.
(Source: P.A. 99-143, eff. 7-27-15.)

(775 ILCS 10/5) (from Ch. 29, par. 21)
Sec. 5. Any person, agency, corporation or association who violates any of the provisions of this Act, or who aids, abets, incites or otherwise participates in the violation of any of the provisions, whether the violation or participation therein occurs through action in a private, public or in any official capacity, shall be guilty of a petty offense for each and every violation or participation therein with respect to each person aggrieved thereby, to be recovered by each such aggrieved person, or by any other person to whom such aggrieved person shall assign his cause of action, in the circuit court in the county in which the plaintiff or the defendant shall reside.
(Source: P.A. 79-1360.)

(775 ILCS 10/6) (from Ch. 29, par. 22)
Sec. 6. Any person who or any agency, corporation or association which shall violate any of the provisions of the foregoing sections, or who or which shall aid, abet, incite or otherwise participate in the violation of any of the said provisions, whether the said violation or participation therein shall occur through action in a private, in a public, or in any official capacity, shall also be deemed guilty of a petty offense for each and every said violation or participation or, in the case of non-corporate violators, or participators, of a Class B misdemeanor.
(Source: P.A. 77-2365.)

(775 ILCS 10/7) (from Ch. 29, par. 23)
Sec. 7. The provisions of this Act shall be printed or otherwise inscribed on the face of each contract to which it shall be applicable, but their absence therefrom shall in no wise prevent or affect the application of the said provisions to the said contract.
(Source: Laws 1933, p. 296.)

(775 ILCS 10/8) (from Ch. 29, par. 24)
Sec. 8. The invalidity or unconstitutionality of any one or more provisions, parts, or sections of this Act shall not be held or construed to invalidate the whole or any other provision, part, or section thereof, it being intended that this Act shall be sustained and enforced to the fullest extent possible and that it shall be construed as liberally as possible to prevent refusals, denials, and discriminations of and with reference to the award of contracts and employment thereunder, on the ground of race, color, creed, sex, religion, physical or mental disability unrelated to ability, or national origin.
(Source: P.A. 99-143, eff. 7-27-15.)



775 ILCS 15/ - Illinois Blacklist Trade Law.

(775 ILCS 15/1) (from Ch. 29, par. 91)
Sec. 1. This Act may be cited as the Illinois Blacklist Trade Law.
(Source: P.A. 86-1475.)

(775 ILCS 15/2) (from Ch. 29, par. 92)
Sec. 2. Unless the context clearly requires otherwise, the following terms have the meanings ascribed to them herein:
(a) "financial institution" means any State-chartered bank, trust company, savings and loan association, building and loan association, mortgage lending firm, or other similar institution;
(b) "governmental agency" means the State of Illinois and each of its instrumentalities and the political subdivisions of the State and each of their instrumentalities;
(c) "person" means a natural person, corporation, partnership, association or other entity; and
(d) "shipping company" means a person who or which is engaged in the business of transporting passengers or goods from one point to another for valuable consideration.
(Source: P.A. 79-964.)

(775 ILCS 15/3) (from Ch. 29, par. 93)
Sec. 3. No financial institution, governmental agency, or shipping company shall enter into any contract of whatever nature which contains any provision which discriminates or appears to discriminate against any person on the basis of race, color, creed, national ancestry or sex or on ethnic or religious grounds, or of any connection between that person and any other entity.
(Source: P.A. 79-964.)

(775 ILCS 15/4) (from Ch. 29, par. 94)
Sec. 4. No financial institution shall accept any letter of credit or any other document which evidences the transfer of funds or of credit which contains any provision which discriminates or appears to discriminate against any person on the basis of race, color, creed, national ancestry or sex or on ethnic or religious grounds, or of any connection between that person and any other entity.
(Source: P.A. 79-964.)

(775 ILCS 15/5) (from Ch. 29, par. 95)
Sec. 5. No contract or other agreement entered into or sought to be enforced in this State shall be valid if it contains any provision which discriminates or appears to discriminate against any person on the basis of race, color, creed, national ancestry or sex or on ethnic or religious grounds, or of any connection between that person and any other entity. Such provisions are declared to be void as being against public policy.
(Source: P.A. 79-964.)

(775 ILCS 15/6) (from Ch. 29, par. 96)
Sec. 6. If any provision of this Act or the application thereof to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this Act which can be given effect without the invalid application or provision, and to this end the provisions of this Act are declared to be severable.
(Source: P.A. 79-964.)



775 ILCS 20/ - Defense Contract Employment Discrimination Act.

(775 ILCS 20/1) (from Ch. 29, par. 24a)
Sec. 1. In the construction of this act the public policy of the state of Illinois is hereby declared as follows: To facilitate the rearmament and defense program of the Federal government by the integration into the war defense industries of the state of Illinois all available types of labor, skilled, semi-skilled and common shall participate without discrimination as to race, color, creed, sex, religion, physical or mental disability unrelated to ability, or national origin whatsoever.
(Source: P.A. 99-143, eff. 7-27-15.)

(775 ILCS 20/1.1) (from Ch. 29, par. 24a.1)
Sec. 1.1. Short title. This Act may be cited as the Defense Contract Employment Discrimination Act.
(Source: P.A. 86-1324.)

(775 ILCS 20/2) (from Ch. 29, par. 24b)
Sec. 2. Every person, firm, association or corporation and the subcontractor, agent, or employee of the same to whom has been awarded a contract and to whom shall be awarded a contract by the United States government or any agency thereof and every person, firm, association or corporation which has been authorized or directed or is engaged in the training of persons for skilled or semi-skilled positions of labor for the United States government or any agency thereof and every subcontractor of any such person, firm, association, or corporation is designated in this act a war defense contractor.
(Source: Laws 1941, vol. 1, p. 557.)

(775 ILCS 20/3) (from Ch. 29, par. 24c)
Sec. 3. It shall be unlawful for any war defense contractor, its officers or agents or employees to discriminate against any citizen of the state of Illinois because of race, color, creed, sex, religion, physical or mental disability unrelated to ability, or national origin in the hiring of employees and training for skilled or semi-skilled employment, and every such discrimination shall be deemed a violation of this act.
(Source: P.A. 99-143, eff. 7-27-15.)

(775 ILCS 20/4) (from Ch. 29, par. 24d)
Sec. 4. Upon the filing of a verified complaint, setting out the facts of the alleged discrimination in the office of the Department of Employment Security of the State of Illinois, and the state's attorneys of the respective counties of the State of Illinois and the attorney general of Illinois on the relation of the State of Illinois, it shall be the duty of said respective officers or their assistants to enforce the prosecution of any violation of this act.
(Source: P.A. 83-1503.)

(775 ILCS 20/5) (from Ch. 29, par. 24e)
Sec. 5.
Any war defense contractor, its officers, agents or employees who shall violate any provisions of this act shall be guilty of a petty offense.
(Source: P.A. 77-2366.)

(775 ILCS 20/6) (from Ch. 29, par. 24f)
Sec. 6. A copy of this Act shall be furnished by the Department of Employment Security and shall be prominently displayed by each war defense contractor in its employment office and room where applicants for employment or training are interviewed. This shall be done by such war defense contractor within thirty days after the effective date of this Act and any violation of this Section shall be deemed a petty offense punishable by a fine in the sum of twenty-five dollars.
(Source: P.A. 83-1503.)

(775 ILCS 20/7) (from Ch. 29, par. 24g)
Sec. 7. Whereas, each day a national defense emergency exists, persons of health, ability and skill are hourly being deprived of training and employment solely because of discrimination of color, race, creed, sex, religion, physical or mental disability unrelated to ability, or national origin. The penalty set out in paragraph 6 shall be a separate offense for each day and the offender shall be fined for each day's violation separately.
(Source: P.A. 99-143, eff. 7-27-15.)



775 ILCS 25/ - Discriminatory Club Act.

(775 ILCS 25/0.01) (from Ch. 68, par. 100)
Sec. 0.01. Short title. This Act may be cited as the Discriminatory Club Act.
(Source: P.A. 86-1324.)

(775 ILCS 25/1) (from Ch. 68, par. 101)
Sec. 1. Definitions.
(1) "Discrimination" means "unlawful discrimination" as defined by the Illinois Human Rights Act;
(2) "Discriminatory club" means a membership club, organization, association, or society, or the premises thereof, which practices discrimination in its membership policy or in access to its services and facilities, except any facility, as to discrimination based on sex, which is distinctly private in nature such as restrooms, shower rooms, bath houses, health clubs and other similar facilities for which the Illinois Department of Human Rights, in its rules and regulations, may grant exemptions based on bona fide considerations of public policy;
(3) "Meeting" means "meeting" as defined by the Open Meetings Act;
(4) "Official or employee of the State of Illinois" means any elected public official, any person appointed by an elected public official, or any other employee or agent (whether salaried or contractual), in service to the State of Illinois;
(5) "Public body" means "public body" as defined by the Open Meetings Act in addition to the General Assembly and committees and commissions thereof;
(6) "Private organization" means any person, partnership, corporation, association or agency which is not a public body.
(Source: P.A. 85-909.)

(775 ILCS 25/2) (from Ch. 68, par. 102)
Sec. 2. No private organization which sells goods or services to the State pursuant to the Illinois Procurement Code, nor any private organization which receives any award or grant from the State, nor any public body may pay any dues or fees on behalf of its employees or agents or may subsidize or otherwise reimburse them for payments of their dues or fees to any discriminating club. The Illinois Department of Human Rights shall enforce this Section.
(Source: P.A. 98-1076, eff. 1-1-15.)

(775 ILCS 25/3) (from Ch. 68, par. 103)
Sec. 3. No meeting may be held at any discriminatory club; however, a meeting may be held at any private club that is a fraternal or religious organization normally restrictive in its membership to persons of a specific group, provided that such organization does not discriminate unlawfully, within the meaning of the Illinois Human Rights Act, in its making available its facilities to non-member groups or agencies for the purposes of holding meetings.
(Source: P.A. 85-909.)

(775 ILCS 25/4) (from Ch. 68, par. 104)
Sec. 4. No official or employee of the State of Illinois may obligate the State to any discriminatory club. The Comptroller shall enforce this Section upon notification from the Department of Human Rights.
(Source: P.A. 85-909.)



775 ILCS 30/ - White Cane Law.

(775 ILCS 30/1) (from Ch. 23, par. 3361)
Sec. 1. This Act may be cited as the White Cane Law.
(Source: P.A. 86-1475.)

(775 ILCS 30/2) (from Ch. 23, par. 3362)
Sec. 2. It is the policy of this State to encourage and enable persons who are blind, persons who have a visual disability, and persons who have other physical disabilities to participate fully in the social and economic life of the State and to engage in remunerative employment.
(Source: P.A. 99-143, eff. 7-27-15.)

(775 ILCS 30/3) (from Ch. 23, par. 3363)
Sec. 3. The blind, persons who have a visual disability, the hearing impaired, persons who are subject to epilepsy or other seizure disorders, and persons who have other physical disabilities have the same right as the able-bodied to the full and free use of the streets, highways, sidewalks, walkways, public buildings, public facilities and other public places.
The blind, persons who have a visual disability, the hearing impaired, persons who are subject to epilepsy or other seizure disorders, and persons who have other physical disabilities are entitled to full and equal accommodations, advantages, facilities and privileges of all common carriers, airplanes, motor vehicles, railroad trains, motor buses, street cars, boats or any other public conveyances or modes of transportation, hotels, lodging places, places of public accommodation, amusement or resort and other places to which the general public is invited, subject only to the conditions and limitations established by law and applicable alike to all persons.
Every totally or partially blind or hearing impaired person, person who is subject to epilepsy or other seizure disorders, or person who has any other physical disability or a trainer of support dogs, guide dogs, seizure-alert dogs, seizure-response dogs, or hearing dogs shall have the right to be accompanied by a support dog or guide dog especially trained for the purpose, or a dog that is being trained to be a support dog, guide dog, seizure-alert dog, seizure-response dog, or hearing dog, in any of the places listed in this Section without being required to pay an extra charge for the guide, support, seizure-alert, seizure-response, or hearing dog; provided that he shall be liable for any damage done to the premises or facilities by such dog.
(Source: P.A. 99-143, eff. 7-27-15.)

(775 ILCS 30/4) (from Ch. 23, par. 3364)
Sec. 4. Any person or persons, firm or corporation, or the agent of any person or persons, firm or corporation who denies or interferes with admittance to or enjoyment of the public facilities enumerated in Section 3 of this Act or otherwise interferes with the rights of a totally or partially blind person or a person who has any other disability under Section 3 of this Act shall be guilty of a Class A misdemeanor.
(Source: P.A. 99-143, eff. 7-27-15.)

(775 ILCS 30/5) (from Ch. 23, par. 3365)
Sec. 5. It is the policy of this State that persons who are blind, persons who have a visual disability, and persons with other physical disabilities shall be employed in the State Service, the service of the political subdivisions of the State, in the public schools and in all other employment supported in whole or in part by public funds on the same terms and conditions as the able-bodied, unless it is shown that the particular disability prevents the performance of the work involved.
(Source: P.A. 99-143, eff. 7-27-15.)

(775 ILCS 30/6) (from Ch. 23, par. 3366)
Sec. 6. Each year, the Governor is authorized and requested to designate and take suitable public notice of White Cane Safety Day and to issue a proclamation in which:
(a) he comments upon the significance of the white

cane;

(b) he calls upon the citizens of the State to

observe the provisions of the White Cane Law and to take precautions necessary to the safety of persons with disabilities;

(c) he reminds the citizens of the State of the

policies with respect to the disabled herein declared and urges the citizens to cooperate in giving effect to them;

(d) he emphasizes the need of the citizens to be

aware of the presence of disabled persons in the community and to keep safe and functional for the disabled the streets, highways, sidewalks, walkways, public buildings, public facilities, other public places, places of public accommodation, amusement and resort, and other places to which the public is invited, and to offer assistance to disabled persons upon appropriate occasions.

(Source: P.A. 99-143, eff. 7-27-15.)



775 ILCS 35/ - Religious Freedom Restoration Act.

(775 ILCS 35/1)
Sec. 1. Short title. This Act may be cited as the Religious Freedom Restoration Act.
(Source: P.A. 90-806, eff. 12-2-98.)

(775 ILCS 35/5)
Sec. 5. Definitions. In this Act:
"Demonstrates" means meets the burdens of going forward with the evidence and of persuasion.
"Exercise of religion" means an act or refusal to act that is substantially motivated by religious belief, whether or not the religious exercise is compulsory or central to a larger system of religious belief.
"Government" includes a branch, department, agency, instrumentality, and official (or other person acting under color of law) of the State of Illinois or a political subdivision of the State, including a home rule unit.
(Source: P.A. 90-806, eff. 12-2-98.)

(775 ILCS 35/10)
Sec. 10. Findings and purposes.
(a) The General Assembly finds the following:
(1) The free exercise of religion is an inherent,

fundamental, and inalienable right secured by Article I, Section 3 of the Constitution of the State of Illinois.

(2) Laws "neutral" toward religion, as well as laws

intended to interfere with the exercise of religion, may burden the exercise of religion.

(3) Government should not substantially burden the

exercise of religion without compelling justification.

(4) In Employment Division v. Smith, 494 U.S. 872

(1990) the Supreme Court virtually eliminated the requirement under the First Amendment to the United States Constitution that government justify burdens on the exercise of religion imposed by laws neutral toward religion.

(5) In City of Boerne v. P. F. Flores, 65 LW 4612

(1997) the Supreme Court held that an Act passed by Congress to address the matter of burdens placed on the exercise of religion infringed on the legislative powers reserved to the states under the Constitution of the United States.

(6) The compelling interest test, as set forth in

Wisconsin v. Yoder, 406 U.S. 205 (1972), and Sherbert v. Verner, 374 U.S. 398 (1963), is a workable test for striking sensible balances between religious liberty and competing governmental interests.

(b) The purposes of this Act are as follows:
(1) To restore the compelling interest test as set

forth in Wisconsin v. Yoder, 406 U.S. 205 (1972), and Sherbert v. Verner, 374 U.S. 398 (1963), and to guarantee that a test of compelling governmental interest will be imposed on all State and local (including home rule unit) laws, ordinances, policies, procedures, practices, and governmental actions in all cases in which the free exercise of religion is substantially burdened.

(2) To provide a claim or defense to persons whose

exercise of religion is substantially burdened by government.

(Source: P.A. 90-806, eff. 12-2-98.)

(775 ILCS 35/15)
Sec. 15. Free exercise of religion protected. Government may not substantially burden a person's exercise of religion, even if the burden results from a rule of general applicability, unless it demonstrates that application of the burden to the person (i) is in furtherance of a compelling governmental interest and (ii) is the least restrictive means of furthering that compelling governmental interest.
(Source: P.A. 90-806, eff. 12-2-98.)

(775 ILCS 35/20)
Sec. 20. Judicial relief. If a person's exercise of religion has been burdened in violation of this Act, that person may assert that violation as a claim or defense in a judicial proceeding and may obtain appropriate relief against a government. A party who prevails in an action to enforce this Act against a government is entitled to recover attorney's fees and costs incurred in maintaining the claim or defense.
(Source: P.A. 90-806, eff. 12-2-98.)

(775 ILCS 35/25)
Sec. 25. Application of Act; home rule powers.
(a) This Act applies to all State and local (including home rule unit) laws, ordinances, policies, procedures, practices, and governmental actions and their implementation, whether statutory or otherwise and whether adopted before or after the effective date of this Act.
(b) Nothing in this Act shall be construed to authorize a government to burden any religious belief.
(c) Nothing in this Act shall be construed to affect, interpret, or in any way address any of the following: (i) that portion of the First Amendment of the United States Constitution prohibiting laws respecting the establishment of religion, (ii) the second sentence of Article I, Section 3 of the Illinois Constitution, or (iii) Article X, Section 3 of the Illinois Constitution. Granting government funding, benefits, or exemptions, to the extent permissible under the 3 constitutional provisions described in items (i), (ii), and (iii) of this subsection, does not constitute a violation of this Act. In this subsection, "granting", used with respect to government funding, benefits, or exemptions, does not include the denial of government funding, benefits, or exemptions.
(d) The corporate authorities of a municipality or other unit of local government may enact ordinances, standards, rules, or regulations that protect the free exercise of religion in a manner or to an extent equal to or greater than the protection provided in this Act. If an ordinance, standard, rule, or regulation enacted under the authority of this Section or under the authority of a unit of local government's home rule powers prohibits, restricts, narrows, or burdens a person's exercise of religion or permits the prohibition, restriction, narrowing, or burdening of a person's exercise of religion, that ordinance, standard, rule, or regulation is void and unenforceable as to that person if it (i) is not in furtherance of a compelling governmental interest and (ii) is not the least restrictive means of furthering that governmental interest. This subsection is a limitation under subsection (i) of Section 6 of Article VII of the Illinois Constitution on the concurrent exercise by home rule units of powers and functions exercised by the State.
(Source: P.A. 90-806, eff. 12-2-98.)

(775 ILCS 35/30)
Sec. 30. O'Hare Modernization and South Suburban Airport. Nothing in this Act limits the authority of the City of Chicago to exercise its powers under the O'Hare Modernization Act, or the Department of Transportation to exercise its powers under the Public-Private Agreements for the South Suburban Airport Act, for the purposes of relocation of cemeteries or the graves located therein.
(Source: P.A. 98-109, eff. 7-25-13.)

(775 ILCS 35/99)
Sec. 99. Effective date. This Act takes effect on July 1, 1998.
(Source: P.A. 90-806, eff. 12-2-98.)



775 ILCS 40/ - Illinois Torture Inquiry and Relief Commission Act.

(775 ILCS 40/1)
Sec. 1. Short title. This Act may be cited as the Illinois Torture Inquiry and Relief Commission Act.
(Source: P.A. 96-223, eff. 8-10-09.)

(775 ILCS 40/5)
Sec. 5. Definitions. As used in this Act:
(1) "Claim of torture" means a claim on behalf of a living person convicted of a felony in Illinois asserting that he was tortured into confessing to the crime for which the person was convicted and the tortured confession was used to obtain the conviction and for which there is some credible evidence related to allegations of torture occurring within a county of more than 3,000,000 inhabitants.
(2) "Commission" means the Illinois Torture Inquiry and Relief Commission established by this Act.
(3) "Convicted person" means the person making a claim of torture under this Act.
(4) "Director" means the Director of the Illinois Torture Inquiry and Relief Commission.
(5) "Victim" means the victim of the crime, or if the victim of the crime is deceased, the next of kin of the victim, which shall be the parent, spouse, child, or sibling of the deceased victim.
(Source: P.A. 99-688, eff. 7-29-16.)

(775 ILCS 40/10)
Sec. 10. Purpose of Act. This Act establishes an extraordinary procedure to investigate and determine factual claims of torture related to allegations of torture that shall require an individual to voluntarily waive rights and privileges as described in this Act.
(Source: P.A. 96-223, eff. 8-10-09.)

(775 ILCS 40/15)
Sec. 15. Commission established.
(a) There is established the Illinois Torture Inquiry and Relief Commission. The Illinois Torture Inquiry and Relief Commission shall be an independent commission under the Illinois Human Rights Commission for administrative purposes.
(b) The Illinois Human Rights Commission shall provide administrative support to the Commission as needed. The Executive Director of the Illinois Human Rights Commission shall not reduce or modify the budget of the Commission or use funds appropriated to the Commission without the approval of the Commission.
(Source: P.A. 96-223, eff. 8-10-09.)

(775 ILCS 40/20)
Sec. 20. Membership; chair; meetings; quorum.
(a) The Commission shall consist of 8 voting members as follows:
(1) One shall be a retired Circuit Court Judge.
(2) One shall be a former prosecuting attorney.
(3) One shall be a law school professor.
(4) One shall be engaged in the practice of criminal

defense law.

(5) Three shall be members of the public who are not

attorneys and who are not officers or employees of the Judicial branch.

(6) One shall be a former public defender.
The members of the Commission shall be appointed by the Governor, with the advice and consent of the Senate. Members may be re-appointed for additional terms, as provided for under Section 25.
(a-1) The Governor shall also appoint alternate Commission members for the Commission members he or she has appointed to serve in the event of scheduling conflicts, conflicts of interest, disability, or other disqualification arising in a particular case. Where an alternate member is called upon to serve in a particular place, the alternate member shall vote in the place of, and otherwise exercise the same powers as, the member which he or she is replacing. The alternate member shall have the same qualifications for appointment as the original member. In making the appointments, the Governor shall make a good faith effort to appoint members with different perspectives of the justice system. The Governor shall also consider geographical location, gender, and racial diversity in making the appointments.
(b) The retired judge who is appointed as a member under subsection (a) shall serve as Chair of the Commission. The Commission shall have its initial meeting no later than one month after the appointment of a quorum of members of the Commission, at the call of the Chair. The Commission shall meet a minimum of once every 6 months and may also meet more often at the call of the Chair. The Commission shall meet at such time and place as designated by the Chair, in accordance with the provisions of the Open Meetings Act. Notice of the meetings shall be given at such time and manner as provided by the rules of the Commission, in accordance with the provisions of the Open Meetings Act. A majority of the voting members shall constitute a quorum. All Commission votes shall be by majority vote of the voting members appointed.
(Source: P.A. 96-223, eff. 8-10-09.)

(775 ILCS 40/25)
Sec. 25. Terms of members; compensation; expenses.
(a) Of the initial members, the appointments under clauses (a)(3) and (6) of Section 20 shall be for one-year terms, the appointments under clauses (a)(1), (2), and (4) of Section 20 shall be for 2-year terms, and the appointments under clause (a)(5) of Section 20 shall be for 3-year terms. Thereafter, all terms shall be for 3 years. Members of the Commission shall serve no more than 2 consecutive 3-year terms plus any initial term of less than 3 years. Unless provided otherwise by this Act, all terms of members shall begin on January 1 and end on December 31.
Members serving by virtue of elective or appointive office, may serve only so long as the office holders hold those respective offices. The Chief Judge of the Cook County Circuit Court may remove members for good cause shown. Vacancies occurring before the expiration of a term shall be filled in the manner provided for the members first appointed.
(b) The Commission members shall receive no salary for serving, but may be reimbursed for reasonable expenses incurred as a result of their duties as members of the Commission from funds appropriated by the General Assembly for that purpose, or from funds obtained from sources other than the General Assembly.
(Source: P.A. 96-223, eff. 8-10-09.)

(775 ILCS 40/30)
Sec. 30. Director and other staff. The Commission shall employ a Director. The Director shall be an attorney licensed to practice in Illinois at the time of appointment and at all times during service as Director. The Director shall assist the Commission in developing rules and standards for cases accepted for review, coordinate investigation of cases accepted for review, maintain records for all case investigations, prepare reports outlining Commission investigations and recommendations to the trial court, and apply for and accept on behalf of the Commission any funds that may become available from government grants, private gifts, donations, or bequests from any source.
Subject to the approval of the Chair, the Director shall employ such other staff and shall contract for services as is necessary to assist the Commission in the performance of its duties, and as funds permit.
The Commission may meet in an area provided by the Illinois Human Rights Commission, or any other State agency. The Illinois Human Rights Commission shall provide, directly or through any other State agency, office space for the Commission and the Commission staff.
(Source: P.A. 96-223, eff. 8-10-09.)

(775 ILCS 40/35)
Sec. 35. Duties. The Commission shall have the following duties and powers:
(1) To establish the criteria and screening process

to be used to determine which cases shall be accepted for review.

(2) To conduct inquiries into claims of torture.
(3) To coordinate the investigation of cases accepted

for review.

(4) To maintain records for all case investigations.
(5) To prepare written reports outlining Commission

investigations and recommendations to the trial court at the completion of each inquiry.

(6) To apply for and accept any funds that may become

available for the Commission's work from government grants, private gifts, donations, or bequests from any source.

(Source: P.A. 99-688, eff. 7-29-16.)

(775 ILCS 40/40)
Sec. 40. Claims of torture; waiver of convicted person's procedural safeguards and privileges; formal inquiry; notification of the crime victim.
(a) A claim of torture may be referred to the Commission by any court, person, or agency. The Commission shall not consider a claim of torture if the convicted person is deceased. The determination of whether to grant a formal inquiry regarding any other claim of torture is in the discretion of the Commission. The Commission may informally screen and dismiss a case summarily at its discretion.
(b) No formal inquiry into a claim of torture shall be made by the Commission unless the Director or the Director's designee first obtains a signed agreement from the convicted person in which the convicted person waives his or her procedural safeguards and privileges including but not limited to the right against self-incrimination under the United States Constitution and the Constitution of the State of Illinois, agrees to cooperate with the Commission, and agrees to provide full disclosure regarding inquiry requirements of the Commission. The waiver under this subsection does not apply to matters unrelated to a convicted person's claim of torture. The convicted person shall have the right to advice of counsel prior to the execution of the agreement and, if a formal inquiry is granted, throughout the formal inquiry. If counsel represents the convicted person, then the convicted person's counsel must be present at the signing of the agreement. If counsel does not represent the convicted person, the Commission Chair shall determine the convicted person's indigency status and, if appropriate, enter an order for the appointment of counsel for the purpose of advising on the agreement.
(c) If a formal inquiry regarding a claim of torture is granted, the Director shall use all due diligence to notify the victim in the case and explain the inquiry process. The Commission shall give the victim notice that the victim has the right to present his or her views and concerns throughout the Commission's investigation.
(d) The Commission may use any measure provided in the Code of Civil Procedure and the Code of Criminal Procedure of 1963 to obtain information necessary to its inquiry. The Commission may also do any of the following: issue subpoenas or other process to compel the attendance of witnesses and the production of evidence, administer oaths, petition the Circuit Court of Cook County or of the original jurisdiction for enforcement of process or for other relief, and prescribe its own rules of procedure. All challenges with regard to the Commission's authority or the Commission's access to evidence shall be heard by the Circuit Court of Cook County, including any in camera review.
(e) While performing duties for the Commission, the Director or the Director's designee may serve subpoenas or other process issued by the Commission throughout the State in the same manner and with the same effect as an officer authorized to serve process under the laws of this State.
(f) All State discovery and disclosure statutes in effect at the time of formal inquiry shall be enforceable as if the convicted person were currently being tried for the charge for which the convicted person is claiming torture.
(g) If, at any point during an inquiry, the convicted person refuses to comply with requests of the Commission or is otherwise deemed to be uncooperative by the Commission, the Commission shall discontinue the inquiry.
(Source: P.A. 96-223, eff. 8-10-09.)

(775 ILCS 40/45)
Sec. 45. Commission proceedings.
(a) At the completion of a formal inquiry, all relevant evidence shall be presented to the full Commission. As part of its proceedings, the Commission may conduct hearings. The determination as to whether to conduct hearings is solely in the discretion of the Commission. Any hearing held in accordance with this Section shall be a public hearing and shall be held subject to the Commission's rules of operation, and conducted pursuant to the Open Meetings Act.
(b) The Director shall use all due diligence to notify the victim at least 30 days prior to any proceedings of the full Commission held in regard to the victim's case. The Commission shall notify the victim that the victim is permitted to attend proceedings otherwise closed to the public, subject to any limitations imposed by this Act, and subject to Section 2(c)(14) of the Open Meetings Act. If the victim plans to attend proceedings otherwise closed to the public, the victim shall notify the Commission at least 10 days in advance of the proceedings of his or her intent to attend. The Commission may close any portion of the proceedings to the victim, if the victim is to testify and the Commission determines that the victim's testimony would be materially affected if the victim hears other testimony at the proceeding.
(c) After hearing the evidence, the full Commission shall vote to establish further case disposition as provided by this subsection. All 8 voting members of the Commission shall participate in that vote.
If 5 or more of the 8 voting members of the Commission conclude by a preponderance of the evidence that there is sufficient evidence of torture to merit judicial review, the case shall be referred to the Chief Judge of the Circuit Court of Cook County by filing with the clerk of court the opinion of the Commission with supporting findings of fact, as well as the record in support of such opinion, with service on the State's Attorney in non-capital cases and service on both the State's Attorney and Attorney General in capital cases.
If less than 5 of the 8 voting members of the Commission conclude by a preponderance of the evidence that there is sufficient evidence of torture to merit judicial review, the Commission shall conclude there is insufficient evidence of torture to merit judicial review. The Commission shall document that opinion, along with supporting findings of fact, and file those documents and supporting materials with the court clerk in the circuit of original jurisdiction, with a copy to the State's Attorney and the chief judge.
The Director of the Commission shall use all due diligence to notify immediately the victim of the Commission's conclusion in a case.
(d) Evidence of criminal acts, professional misconduct, or other wrongdoing disclosed through formal inquiry or Commission proceedings shall be referred to the appropriate authority. Evidence favorable to the convicted person disclosed through formal inquiry or Commission proceedings shall be disclosed to the convicted person and the convicted person's counsel, if the convicted person has counsel. The Commission shall have the discretion to refer its findings together with the supporting record and evidence, to such other parties or entities as the Commission in its discretion shall deem appropriate.
(e) All proceedings of the Commission shall be recorded and transcribed as part of the record. All Commission member votes shall be recorded in the record. All records of the Commission shall be confidential until the proceedings before the Commission are concluded and a final decision has been made by the Commission.
(Source: P.A. 96-223, eff. 8-10-09.)

(775 ILCS 40/50)
Sec. 50. Post-commission judicial review.
(a) If the Commission concludes there is sufficient evidence of torture to merit judicial review, the Chair of the Commission shall request the Chief Judge of the Circuit Court of Cook County for assignment to a trial judge for consideration. The court may receive proof by affidavits, depositions, oral testimony, or other evidence. In its discretion the court may order the petitioner brought before the court for the hearing. Notwithstanding the status of any other postconviction proceedings relating to the petitioner, if the court finds in favor of the petitioner, it shall enter an appropriate order with respect to the judgment or sentence in the former proceedings and such supplementary orders as to rearraignment, retrial, custody, bail or discharge, or for such relief as may be granted under a petition for a certificate of innocence, as may be necessary and proper.
(b) The State's Attorney, or the State's Attorney's designee, shall represent the State at the hearing before the assigned judge.
(Source: P.A. 96-223, eff. 8-10-09.)

(775 ILCS 40/55)
Sec. 55. No right to further review of decision by Commission; convicted person retains right to other postconviction relief.
(a) Unless otherwise authorized by this Act, the decisions of the Commission are final and are subject to review as final decisions under the provisions of the Administrative Review Law, and shall only be overturned if the court finds that they are against the manifest weight of the evidence.
(b) A claim of torture asserted through the Commission shall not adversely affect the convicted person's rights to other postconviction relief.
(Source: P.A. 96-223, eff. 8-10-09.)

(775 ILCS 40/60)
Sec. 60. Report. Beginning January 1, 2010, and annually thereafter, the Illinois Torture Inquiry and Relief Commission shall report on its activities to the General Assembly and the Governor. The report may contain recommendations of any needed legislative changes related to the activities of the Commission. The report shall recommend the funding needed by the Commission, the State's Attorneys, and the Department of State Police in order to meet their responsibilities under this Act. Recommendations concerning the State's Attorneys or the Department of State Police shall only be made after consultations with the Illinois State's Attorneys Association, the Department of State Police, and the Attorney General.
(Source: P.A. 96-223, eff. 8-10-09.)

(775 ILCS 40/65)
Sec. 65. Appointment period. The initial members of the Illinois Torture Inquiry and Relief Commission shall be appointed not later than 3 months after the effective date of this Act. No claims of torture may be filed with the Commission until a quorum of members have been appointed.
(Source: P.A. 96-223, eff. 8-10-09.)

(775 ILCS 40/70)
Sec. 70. Filing of claims. This Act applies to claims of torture filed not later than 10 years after the effective date of this Act.
(Source: P.A. 99-688, eff. 7-29-16.)

(775 ILCS 40/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 96-223, eff. 8-10-09.)



775 ILCS 45/ - Bill of Rights for the Homeless Act.

(775 ILCS 45/1)
Sec. 1. Short title. This Act may be cited as the Bill of Rights for the Homeless Act.
(Source: P.A. 98-516, eff. 8-22-13.)

(775 ILCS 45/5)
Sec. 5. Legislative intent. It is the long-standing policy of this State that no person should suffer unnecessarily from cold or hunger, be deprived of shelter or the basic rights incident to shelter, or be subject to unfair discrimination based on his or her homeless status. At the present time, many persons have been rendered homeless as a result of economic hardship, a severe shortage of safe and affordable housing, and a shrinking social safety net. It is the intent of this Act to lessen the adverse effects and conditions caused by the lack of residence or a home.
(Source: P.A. 98-516, eff. 8-22-13.)

(775 ILCS 45/10)
Sec. 10. Bill of Rights.
(a) No person's rights, privileges, or access to public services may be denied or abridged solely because he or she is homeless. Such a person shall be granted the same rights and privileges as any other citizen of this State. A person experiencing homelessness has the following rights:
(1) the right to use and move freely in public

spaces, including but not limited to public sidewalks, public parks, public transportation, and public buildings, in the same manner as any other person and without discrimination on the basis of his or her housing status;

(2) the right to equal treatment by all State and

municipal agencies, without discrimination on the basis of housing status;

(3) the right not to face discrimination while

maintaining employment due to his or her lack of permanent mailing address, or his or her mailing address being that of a shelter or social service provider;

(4) the right to emergency medical care free from

discrimination based on his or her housing status;

(5) the right to vote, register to vote, and receive

documentation necessary to prove identity for voting without discrimination due to his or her housing status;

(6) the right to protection from disclosure of his or

her records and information provided to homeless shelters and service providers to State, municipal, and private entities without appropriate legal authority; and the right to confidentiality of personal records and information in accordance with all limitations on disclosure established by the federal Homeless Management Information Systems, the federal Health Insurance Portability and Accountability Act, and the federal Violence Against Women Act; and

(7) the right to a reasonable expectation of privacy

in his or her personal property to the same extent as personal property in a permanent residence.

(b) As used in this Act, "housing status" means the status of having or not having a fixed or regular residence, including the status of living on the streets, in a shelter, or in a temporary residence.
(Source: P.A. 98-516, eff. 8-22-13.)

(775 ILCS 45/15)
Sec. 15. Damages and attorney's fees. In any civil action alleging a violation of this Act, the court may award appropriate injunctive and declaratory relief, actual damages, and reasonable attorney's fees and costs to a prevailing plaintiff.
(Source: P.A. 98-516, eff. 8-22-13.)

(775 ILCS 45/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 98-516, eff. 8-22-13.)



775 ILCS 50/ - Human Trafficking Resource Center Notice Act.

(775 ILCS 50/1)
Sec. 1. Short title. This Act may be cited as the Human Trafficking Resource Center Notice Act.
(Source: P.A. 99-99, eff. 1-1-16.)

(775 ILCS 50/5)
Sec. 5. Posted notice required.
(a) Each of the following businesses and other establishments shall, upon the availability of the model notice described in Section 15 of this Act, post a notice that complies with the requirements of this Act in a conspicuous place near the public entrance of the establishment or in another conspicuous location in clear view of the public and employees where similar notices are customarily posted:
(1) On premise consumption retailer licensees under

the Liquor Control Act of 1934 where the sale of alcoholic liquor is the principal business carried on by the licensee at the premises and primary to the sale of food.

(2) Adult entertainment facilities, as defined in

Section 5-1097.5 of the Counties Code.

(3) Primary airports, as defined in Section 47102(16)

of Title 49 of the United States Code.

(4) Intercity passenger rail or light rail stations.
(5) Bus stations.
(6) Truck stops. For purposes of this Act, "truck

stop" means a privately-owned and operated facility that provides food, fuel, shower or other sanitary facilities, and lawful overnight truck parking.

(7) Emergency rooms within general acute care

hospitals.

(8) Urgent care centers.
(9) Farm labor contractors. For purposes of this Act,

"farm labor contractor" means: (i) any person who for a fee or other valuable consideration recruits, supplies, or hires, or transports in connection therewith, into or within the State, any farmworker not of the contractor's immediate family to work for, or under the direction, supervision, or control of, a third person; or (ii) any person who for a fee or other valuable consideration recruits, supplies, or hires, or transports in connection therewith, into or within the State, any farmworker not of the contractor's immediate family, and who for a fee or other valuable consideration directs, supervises, or controls all or any part of the work of the farmworker or who disburses wages to the farmworker. However, "farm labor contractor" does not include full-time regular employees of food processing companies when the employees are engaged in recruiting for the companies if those employees are not compensated according to the number of farmworkers they recruit.

(10) Privately-operated job recruitment centers.
(b) The Department of Transportation shall, upon the availability of the model notice described in Section 15 of this Act, post a notice that complies with the requirements of this Act in a conspicuous place near the public entrance of each roadside rest area or in another conspicuous location in clear view of the public and employees where similar notices are customarily posted.
(c) The owner of a hotel or motel shall, upon the availability of the model notice described in Section 15 of this Act, post a notice that complies with the requirements of this Act in a conspicuous and accessible place in or about the premises in clear view of the employees where similar notices are customarily posted.
(Source: P.A. 99-99, eff. 1-1-16; 99-565, eff. 7-1-17.)

(775 ILCS 50/10)
Sec. 10. Form of posted notice.
(a) The notice required under this Act shall be at least 8 1/2 inches by 11 inches in size, written in a 16-point font, and shall state the following:

"If you or someone you know is being forced to engage in any activity and cannot leave, whether it is commercial sex, housework, farm work, construction, factory, retail, or restaurant work, or any other activity, call the National Human Trafficking Resource Center at 1-888-373-7888 to access help and services.

Victims of slavery and human trafficking are protected under United States and Illinois law. The hotline is:
* Available 24 hours a day, 7 days a week.
* Toll-free.
* Operated by nonprofit nongovernmental organizations.
* Anonymous and confidential.
* Accessible in more than 160 languages.
* Able to provide help, referral to services,

training, and general information.".

(b) The notice shall be printed in English, Spanish, and in one other language that is the most widely spoken language in the county where the establishment is located and for which translation is mandated by the federal Voting Rights Act, as applicable. This subsection does not require a business or other establishment in a county where a language other than English or Spanish is the most widely spoken language to print the notice in more than one language in addition to English and Spanish.
(Source: P.A. 99-99, eff. 1-1-16.)

(775 ILCS 50/15)
Sec. 15. Model notice. No later than 6 months after the effective date of this Act, the Department of Human Services shall: (i) develop a model notice that complies with the requirements of Section 10 of this Act; or (ii) adopt a model notice developed by the Illinois Task Force on Human Trafficking that complies with the requirements of Section 10 of this Act. The Department of Human Services shall make the model notice available for download on the Department's Internet website. Upon request, the Department of Human Services shall furnish copies of the model notice without charge to a business or establishment identified in subsection (c) of Section 5.
(Source: P.A. 99-99, eff. 1-1-16; 99-565, eff. 7-1-17.)

(775 ILCS 50/20)
Sec. 20. Penalties.
(a) A business or establishment identified in subsection (a) of Section 5 that fails to comply with the requirements of this Act is liable for a civil penalty of $500 for a first offense and $1,000 for each subsequent offense.
(b) The Department of Labor shall, in the course of regulating a business or establishment, monitor and enforce compliance with this Act. Upon discovering a violation, the Department of Labor shall provide the business or establishment with reasonable notice of noncompliance that informs the business or establishment that it is subject to a civil penalty if it does not correct the violation within 30 days from the date the notice is sent to the business or establishment.
(c) If the Department of Labor verifies that the violation was not corrected within the 30-day period described in subsection (b), the Attorney General may bring an action to impose a civil penalty pursuant to this Section.
(Source: P.A. 99-99, eff. 1-1-16.)






Chapter 805 - BUSINESS ORGANIZATIONS

805 ILCS 5/ - Business Corporation Act of 1983.

Article 1 - General Provisions

(805 ILCS 5/Art. 1 heading)

(805 ILCS 5/1.01) (from Ch. 32, par. 1.01)
Sec. 1.01. Short title. This Act shall be known and may be cited as the "Business Corporation Act of 1983".
(Source: P.A. 83-1025.)

(805 ILCS 5/1.05) (from Ch. 32, par. 1.05)
Sec. 1.05. Powers of Secretary of State. The Secretary of State shall have the power and authority reasonably necessary to administer this Act efficiently and to perform the duties therein imposed. The Secretary of State shall have the power to promulgate, amend or repeal rules and regulations deemed necessary to efficiently administer this Act. The rules and regulations adopted by the Secretary of State under this Act shall be effective in the manner provided for in "The Illinois Administrative Procedure Act", approved September 22, 1975, as amended.
(Source: P.A. 84-1412.)

(805 ILCS 5/1.10) (from Ch. 32, par. 1.10)
Sec. 1.10. Forms, execution, acknowledgment and filing.
(a) All reports required by this Act to be filed in the office of the Secretary of State shall be made on forms which shall be prescribed and furnished by the Secretary of State. Forms for all other documents to be filed in the office of the Secretary of State shall be furnished by the Secretary of State on request therefor, but the use thereof, unless otherwise specifically prescribed in this Act, shall not be mandatory.
(b) Whenever any provision of this Act specifically requires any document to be executed by the corporation in accordance with this Section, unless otherwise specifically stated in this Act and subject to any additional provisions of this Act, such document shall be executed, in ink, as follows:
(1) The articles of incorporation, and any other

document to be filed before the election of the initial board of directors if the initial directors were not named in the articles of incorporation, shall be signed by the incorporator or incorporators.

(2) All other documents shall be signed:
(i) By the president, a vice-president, the

secretary, an assistant secretary, the treasurer, or other officer duly authorized by the board of directors of the corporation to execute the document and verified by him or her; or

(ii) If it shall appear from the document that

there are no such officers, then by a majority of the directors or by such directors as may be designated by the board; or

(iii) If it shall appear from the document that

there are no such officers or directors, then by the holders of record, or such of them as may be designated by the holders of record of a majority of all outstanding shares; or

(iv) By the holders of all outstanding shares; or
(v) If the corporate assets are in the possession

of a receiver, trustee or other court appointed officer, then by the fiduciary or the majority of them if there are more than one.

(c) The name of a person signing the document and the capacity in which he or she signs shall be stated beneath or opposite his or her signature.
(d) Whenever any provision of this Act requires any document to be verified, such requirement is satisfied by either:
(1) The formal acknowledgment by the person or one of

the persons signing the instrument that it is his or her act and deed or the act and deed of the corporation, as the case may be, and that the facts stated therein are true. Such acknowledgment shall be made before a person who is authorized by the law of the place of execution to take acknowledgments of deeds and who, if he or she has a seal of office, shall affix it to the instrument.

(2) The signature, without more, of the person or

persons signing the instrument, in which case such signature or signatures shall constitute the affirmation or acknowledgment of the signatory, under penalties of perjury, that the instrument is his or her act and deed or the act and deed of the corporation, as the case may be, and that the facts stated therein are true.

(e) Whenever any provision of this Act requires any document to be filed with the Secretary of State or in accordance with this Section, such requirement means that:
(1) The original signed document, and if in duplicate

as provided by this Act, one true copy, which may be signed, carbon or photocopy, shall be delivered to the office of the Secretary of State.

(2) All fees, taxes and charges authorized by law to

be collected by the Secretary of State in connection with the filing of the document shall be tendered to the Secretary of State.

(3) If the Secretary of State finds that the document

conforms to law, he or she shall, when all fees, taxes and charges have been paid as in this Act prescribed:

(i) Endorse on the original and on the true copy,

if any, the word "filed" and the month, day and year thereof;

(ii) File the original in his or her office;
(iii) (Blank); or
(iv) If the filing is in duplicate, he or she

shall return one true copy to the corporation or its representative.

(f) If another Section of this Act specifically prescribes a manner of filing or executing a specified document which differs from the corresponding provisions of this Section, then the provisions of such other Section shall govern.
(Source: P.A. 99-608, eff. 7-22-16.)

(805 ILCS 5/1.11)
Sec. 1.11. Electronic filing. Documents or reports transmitted for filing electronically must include the name of the person making the submission. The inclusion shall constitute the affirmation or acknowledgment of the person, under penalties of perjury, that the instrument is his or her act and deed or the act and deed of the corporation, as the case may be, and that the facts stated therein are true. Compliance with this Section shall satisfy the signature provisions of Section 1.10 of this Act, which shall otherwise apply.
(Source: P.A. 95-368, eff. 8-23-07.)

(805 ILCS 5/1.15) (from Ch. 32, par. 1.15)
Sec. 1.15. Statement of correction.
(a) Whenever any instrument authorized to be filed with the Secretary of State under any provision of this Act has been so filed and, as of the date of the action therein referred to, contains any misstatement of fact, typographical error, error of transcription or any other error or defect or was defectively or erroneously executed, such instrument may be corrected by filing, in accordance with Section 1.10 of this Act, a statement of correction.
(b) A statement of correction shall set forth:
(1) The name or names of the corporation or

corporations and the State or country under the laws of which each is organized.

(2) The title of the instrument being corrected and

the date it was filed by the Secretary of State.

(3) The inaccuracy, error or defect to be corrected

and the portion of the instrument in corrected form.

(c) A statement of correction shall be executed in the same manner in which the instrument being corrected was required to be executed.
(d) The corrected instrument shall be effective as of the date the original instrument was filed.
(e) A statement of correction shall not:
(1) Effect any change or amendment of articles which

would not in all respects have complied with the requirements of this Act at the time of filing the instrument being corrected.

(2) Take the place of any document, statement or

report otherwise required to be filed by this Act.

(3) Affect any right or liability accrued or incurred

before such filing, except that any right or liability accrued or incurred by reason of the error or defect being corrected shall be extinguished by such filing if the person having such right has not detrimentally relied on the original instrument.

(4) Alter the provisions of the articles of

incorporation with respect to the corporation name or purpose, the class or classes and number of shares to be authorized, and the names and addresses of the incorporators or initial directors.

(5) Alter the provisions of the application for

authority of a foreign corporation with respect to the corporation name.

(6) Alter the provisions of the application to adopt

or change an assumed corporate name with respect to the assumed corporate name.

(7) Alter the wording of any resolution as filed in

any document with the Secretary of State and which was in fact adopted by the board of directors or by the shareholders.

(8) Alter the provisions of the statement of election

of an extended filing month with respect to the extended filing month.

(f) A statement of correction may correct the basis, as established by any document required to be filed by this Act, of license fees, taxes, penalty, interest, or other charge paid or payable under this Act.
(g) A statement of correction may provide the grounds for a petition for a refund or an adjustment of an assessment filed under Section 1.17 of this Act.
(Source: P.A. 93-59, eff. 7-1-03.)

(805 ILCS 5/1.17) (from Ch. 32, par. 1.17)
Sec. 1.17. Petition for refund or adjustment of license fee, franchise tax, penalty, or interest.
(a) Any domestic corporation or foreign corporation having authority to transact business in this State may petition the Secretary of State for a refund or adjustment of license fee, franchise tax, penalty, or interest claimed to have been erroneously paid or claimed to be payable, subject however to the following limitations:
(1) No refund shall be made unless a petition for

such shall have been filed in accordance with Section 1.10 of this Act within three years after the amount to be refunded was paid;

(2) No adjustment of any license fee, franchise tax,

penalty, or interest shall be made unless a petition for such shall have been made within three years after the amount to be adjusted should have been paid;

(3) If the refund or adjustment claimed is based upon

an instrument filed with the Secretary of State which contained a misstatement of fact, typographical error, error of transcription or other error or defect, no refund or adjustment of any license fee, franchise tax, penalty, or interest shall be made unless a statement of correction has been filed in accordance with Section 1.15 of this Act.

(b) The petition for refund or adjustment shall be executed in accordance with Section 1.10 of this Act and shall set forth:
(1) The name of the corporation and the state or

country under the laws of which it is organized.

(2) The amount and nature of the claim.
(3) The details of each transaction and all facts

upon which the petitioner relies.

(4) Any other information required by rule.
(c) If the Secretary of State determines that any license fee, franchise tax, penalty, or interest is incorrect, in whole or in part, he or she shall adjust the amount to be paid or shall refund to the corporation any amount paid in excess of the proper amount; provided, however, that no refund shall be made for an amount less than $200 and any refund in excess of that amount shall be reduced by $200, and provided further, that such refund shall be made without payment of interest.
(Source: P.A. 91-464, eff. 1-1-00.)

(805 ILCS 5/1.20) (from Ch. 32, par. 1.20)
Sec. 1.20. Certificates and certified copies of certain documents to be received in evidence. All certificates issued by the Secretary of State in accordance with the provisions of this Act and all copies of documents filed in the Secretary's office in accordance with the provisions of this Act when certified by him or her, shall be taken and received in all courts, public offices, and official bodies as prima facie evidence of the facts therein stated. A certificate by the Secretary of State under the great seal of the State of Illinois, as to the existence or non-existence of the facts relating to corporations which would not appear from a certified copy of any of the foregoing documents or certificates shall be taken and received in all courts, public offices, and official bodies as prima facie evidence of the existence or non-existence of the facts therein stated.
(Source: P.A. 83-1025.)

(805 ILCS 5/1.25) (from Ch. 32, par. 1.25)
Sec. 1.25. List of corporations; exchange of information.
(a) The Secretary of State shall publish each year a list of corporations filing an annual report for the preceding year in accordance with the provisions of this Act, which report shall state the name of the corporation and the respective names and addresses of the president, secretary, and registered agent thereof and the address of the registered office in this State of each such corporation. The Secretary of State shall furnish without charge a copy of such report to each recorder of this State, and to each member of the General Assembly and to each State agency or department requesting the same. The Secretary of State shall, upon receipt of a written request and a fee as determined by the Secretary, furnish such report to anyone else.
(b) (1) The Secretary of State shall publish daily a list of all newly formed corporations, business and not for profit, chartered by him on that day issued after receipt of the application. The daily list shall contain the same information as to each corporation as is provided for the corporation list published under subsection (a) of this Section. The daily list may be obtained at the Secretary's office by any person, newspaper, State department or agency, or local government for a reasonable charge to be determined by the Secretary. Inspection of the daily list may be made at the Secretary's office during normal business hours without charge by any person, newspaper, State department or agency, or local government.
(2) The Secretary shall compile the daily list mentioned in paragraph (1) of subsection (b) of this Section monthly, or more often at the Secretary's discretion. The compilation shall be immediately mailed free of charge to all local governments requesting in writing receipt of such publication, or shall be automatically mailed by the Secretary without charge to local governments as determined by the Secretary. The Secretary shall mail a copy of the compilations free of charge to all State departments or agencies making a written request. A request for a compilation of the daily list once made by a local government or State department or agency need not be renewed. However, the Secretary may request from time to time whether the local governments or State departments or agencies desire to continue receiving the compilation.
(3) The compilations of the daily list mentioned in paragraph (2) of subsection (b) of this Section shall be mailed to newspapers, or any other person not included as a recipient in paragraph (2) of subsection (b) of this Section, upon receipt of a written application signed by the applicant and accompanied by the payment of a fee as determined by the Secretary.
(c) If a domestic or foreign corporation has filed with the Secretary of State an annual report for the preceding year or has been newly formed or is otherwise and in any manner registered with the Secretary of State, the Secretary of State shall exchange with the Department of Healthcare and Family Services any information concerning that corporation that may be necessary for the enforcement of child support orders entered pursuant to the Illinois Public Aid Code, the Illinois Marriage and Dissolution of Marriage Act, the Non-Support of Spouse and Children Act, the Non-Support Punishment Act, the Revised Uniform Reciprocal Enforcement of Support Act, the Uniform Interstate Family Support Act, the Illinois Parentage Act of 1984, or the Illinois Parentage Act of 2015.
Notwithstanding any provisions in this Act to the contrary, the Secretary of State shall not be liable to any person for any disclosure of information to the Department of Healthcare and Family Services (formerly Illinois Department of Public Aid) under this subsection or for any other action taken in good faith to comply with the requirements of this subsection.
(Source: P.A. 99-85, eff. 1-1-16.)

(805 ILCS 5/1.30) (from Ch. 32, par. 1.30)
Sec. 1.30. Abstract of corporate record. (a) The Secretary of State may, upon receipt of a written request and payment of a fee as determined by the Secretary, furnish to the person or agency so requesting an abstract of the corporate record of any domestic or foreign corporation licensed to do business in the State of Illinois. All requests for abstracts shall be made in the manner and the form prescribed by the Secretary of State.
(b) The Secretary of State may certify an abstract of a corporate record upon written request therefor. The fee for such certification shall be $5 in addition to the fee required for furnishing an abstract record as provided herein. Such certification shall be made under the signature of the Secretary of State and shall be authenticated by the Seal of his office.
(c) The fees provided in this Section for abstracts of corporate records and certifications of abstracts shall not be applicable to any federal, state or local governmental agency requesting such information or certification.
(Source: P.A. 84-924.)

(805 ILCS 5/1.35) (from Ch. 32, par. 1.35)
Sec. 1.35. Interrogatories to be propounded by Secretary of State. The Secretary of State may propound to any corporation, domestic or foreign, subject to the provisions of this Act, and to any officer or director thereof, such interrogatories as may be reasonably necessary and proper to enable the Secretary to ascertain whether such corporation has complied with all the provisions of this Act applicable to such corporation. Such interrogatories shall be answered within thirty days after the mailing thereof, or within such additional time as shall be fixed by the Secretary of State, and the answers thereto shall be full and complete and shall be made in writing and under oath. If such interrogatories be directed to an individual they shall be answered by him or her, and if directed to a corporation they shall be answered by the president, vice-president, secretary, or assistant secretary thereof. The Secretary of State need not file any document to which such interrogatories relate until such interrogatories be answered as herein provided, and not then if the answers thereto disclose that such document is not in conformity with the provisions of this Act. The Secretary of State shall certify to the Attorney General, for such action as the Attorney General may deem appropriate, all interrogatories and answers thereto which disclose a violation of any of the provisions of this Act.
(Source: P.A. 83-1025.)

(805 ILCS 5/1.40) (from Ch. 32, par. 1.40)
Sec. 1.40. Information disclosed by interrogatories. Interrogatories propounded by the Secretary of State and the answers thereto shall not be open to public inspection nor shall the Secretary of State disclose any facts or information obtained therefrom except in so far as official duty may require the same to be made public or in the event such interrogatories or the answers thereto are required for evidence in any criminal proceeding or in any other action by the State.
(Source: P.A. 83-1025.)

(805 ILCS 5/1.45) (from Ch. 32, par. 1.45)
Sec. 1.45. Judicial review under the Administrative Review Law. If the Secretary of State shall fail to approve any articles of incorporation, amendment, merger, consolidation, dissolution, petition for reduction or refund, or any other document required by this Act to be approved by the Secretary of State before the same shall be filed in his or her office, the Secretary shall, within 10 days after the delivery thereof to him or her, give written notice of his or her disapproval to the person or corporation, domestic or foreign, delivering the same, specifying the reasons therefor. The decision of the Secretary of State is subject to judicial review under the Administrative Review Law, as now or hereafter amended.
If the Secretary of State shall revoke the certificate of authority to transact business in this State of any foreign corporation, pursuant to this Act, such decision shall be subject to judicial review under the Administrative Review Law, as now or hereafter amended.
Appeals from all final orders and judgments entered by the circuit court under this section in review of any ruling or decision of the Secretary of State may be taken as in other civil actions by either party to the proceeding.
(Source: P.A. 84-924.)

(805 ILCS 5/1.50) (from Ch. 32, par. 1.50)
Sec. 1.50. Administrative Procedure Act. The Illinois Administrative Procedure Act is expressly adopted and incorporated herein as if all of the provisions of that Act were included in this Act, except that the provision of subsection (d) of Section 10-65 of the Illinois Administrative Procedure Act which provides that at hearing the licensee has the right to show compliance with all lawful requirements for retention, continuation or renewal of the license is specifically excluded. For the purposes of this Act the notice required under Section 10-25 of the Administrative Procedure Act is deemed sufficient when mailed to the last known address of a party.
(Source: P.A. 88-45.)

(805 ILCS 5/1.55a) (from Ch. 32, par. 1.55a)
Sec. 1.55a. Certain powers reserved to General Assembly. The General Assembly shall at all times have power to prescribe such provisions and limitations as it may deem advisable, which provisions and limitations shall be binding upon any and all corporations, domestic or foreign, subject to the provisions of this Act, and the General Assembly shall have power to amend, repeal, or modify this Act at pleasure.
(Source: P.A. 85-1269.)

(805 ILCS 5/1.60) (from Ch. 32, par. 1.60)
Sec. 1.60. Effect of repeal of prior law on rights accrued or liabilities or penalties incurred. The repeal of a law by this Act shall not affect any right accrued or established, or any liability or penalty incurred, under the provisions of such law, prior to the repeal thereof, provided, that in computing and adjusting franchise tax and penalties past due from a corporation, domestic or foreign, such computation and adjustment shall be made on the basis prescribed by this Act.
(Source: P.A. 83-1025.)

(805 ILCS 5/1.63)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 1.63. Conversions and domestications. Conversions and domestications are governed by the Entity Omnibus Act.
(Source: P.A. 100-561, eff. 7-1-18.)

(805 ILCS 5/1.65) (from Ch. 32, par. 1.65)
Sec. 1.65. Effect of invalidity of part of this Act. If a court of competent jurisdiction shall adjudge to be invalid or unconstitutional any clause, sentence, paragraph, section, or part of this Act, such judgment shall not affect, impair, invalidate, or nullify the remainder of this Act, but the effect thereof shall be confined to the clause, sentence, paragraph, Section or part of this Act so adjudged to be invalid or unconstitutional.
(Source: P.A. 84-545.)

(805 ILCS 5/1.70) (from Ch. 32, par. 1.70)
Sec. 1.70. Miscellaneous applications.
(a) Application to existing corporations organized under general laws. The provisions of this Act shall apply to all existing corporations, including public utility corporations, organized under any general law of this State providing for the organization of corporations for a purpose or purposes for which a corporation might be organized under this Act.
(b) Application to existing corporations organized under special Acts. All corporations, including public utility corporations, heretofore organized for profit under any special law of this State, for a purpose or purposes for which a corporation might be organized under this Act, shall be entitled to the rights, privileges, immunities, and franchises provided by this Act.
(c) Application of Act to domestic railroad corporations. Corporations organized under the laws of this State for the purpose of operating any railroad in this State shall be subject to the following provisions of this Act regardless of whether or not such corporations have been reincorporated under provisions of this Act:
(1) Section 3.10(m), relating to the donations for

the public welfare or for charitable, scientific, religious or educational purposes.

(2) Sections 12.05, 12.10, 12.15, 12.20, 12.25 and

12.30, relating to voluntary dissolution.

(3) Sections 12.35, 12.40, 12.45 and 12.50(a),

relating to administrative or judicial dissolution.

(4) Section 12.80 relating to survival of remedy

after dissolution.

(5) Sections 14.05 and 14.10 relating to annual

report of domestic corporations.

(6) Section 14.20 relating to reports of domestic

corporations with respect to issuance of shares.

(7) Sections 16.50 and 16.10 relating to penalties

for failure to file reports.

(8) Sections 1.05, 1.10, 1.20, 1.25, 1.35, 1.40,

1.45, 7.10, 7.20, 8.45, 15.05, 15.10, 15.15, 15.20, 15.25, 15.30, 15.35, 15.40, 15.45, 15.50, 15.80 and 15.85 relating to fees for filing documents and issuing certificates, license fees, franchise taxes, and miscellaneous charges payable by domestic corporations, waiver of notice, action by shareholders, and or informal action by directors, appeal from Secretary of State, receipt in evidence of certificates and certified copies of certain document forms, and powers of Secretary of State.

Corporations organized under the provisions of this Act, or which were organized under the provisions of any other general or special laws of this State and later reincorporated under the provisions of this Act, for the purpose of operating any railroad in this State, shall be entitled to the rights, privileges, immunities, and franchises provided by this Act and shall be in all respects governed by this Act unless otherwise specified herein.
(d) Application to co-operative associations. Any corporation organized under any general or special law of this State as a co-operative association shall be entitled to the benefits of this Act and shall be subject to all the provisions hereof, in so far as they are not in conflict with the general law or special Act under which it was organized, upon the holders of two-thirds of its outstanding shares having voted to accept the benefits of this Act and to be subject to all the provisions hereof, except in so far as they may be in conflict with the general or special law under which it was organized, and the filing in the office of the Secretary of State of a certificate setting forth such fact. Such certificate shall be executed by such co-operative association by its president or vice-president, and verified by him or her, attested by its secretary or an assistant secretary. The notice of the meeting at which such vote is taken, which may be either an annual or a special meeting of shareholders, shall set forth that a vote will be taken at such meeting on the acceptance by such co-operative association of the provisions of this Act.
(e) Application of Act in certain cases. Nothing contained in this Act shall be held or construed to:
(1) Authorize or permit the Illinois Central Railroad

Company to sell the railway constructed under its charter approved February 10, 1851, or to mortgage the same except subject to the rights of the State under its contract with said company, contained in its said charter, or to dissolve its corporate existence, or to relieve itself or its corporate property from its obligations to the State, under the provisions of said charter; nor shall anything herein contained be so construed as to in any manner relieve or discharge any railroad company, organized under the laws of this State, from the duties or obligations imposed by virtue of any statute now in force or hereafter enacted.

(2) Alter, modify, release, or impair the rights of

this State as now reserved to it in any railroad charter heretofore granted, or to affect in any way the rights or obligations of any railroad company derived from or imposed by such charter.

(3) Alter, modify, or repeal any of the provisions of

the Public Utilities Act. The term "public utility" or "public utilities" as used in this Act shall be the same as defined in the Public Utilities Act.

(f) Application of Act to foreign and interstate commerce. The provisions of this Act shall apply to commerce with foreign nations and among the several states only in so far as the same may be permitted under the provisions of the Constitution of the United States.
(g) Requirement before incorporation of trust company. Articles of incorporation for the organization of a corporation for the purpose of accepting and executing trusts shall not be filed by the Secretary of State until there is delivered to him or her a statement executed by the Commissioner of Banks and Real Estate that the incorporators of the corporation have made arrangements with the Commissioner of Banks and Real Estate to comply with the Corporate Fiduciary Act.
(h) Application of certain existing acts. Corporations organized under the laws of this State for the purpose of accepting and executing trusts shall be subject to the provisions of the Corporate Fiduciary Act.
Corporations organized for the purpose of building, operating, and maintaining within this State any levee, canal, or tunnel for agricultural, mining, or sanitary purposes, shall be subject to the provisions of the Corporation Canal Construction Act.
In any profession or occupation licensed by the Illinois Department of Agriculture, the Department may, in determining financial ratios and allowable assets, disregard notes and accounts receivable to the corporate licensee from its officers or directors or a parent or subsidiary corporation of such licensee or any receivable owing to a licensee corporation from an unincorporated division of the licensee or any share subscription right owing to a corporation from its shareholders.
(Source: P.A. 96-1121, eff. 1-1-11.)

(805 ILCS 5/1.80) (from Ch. 32, par. 1.80)
Sec. 1.80. Definitions. As used in this Act, unless the context otherwise requires, the words and phrases defined in this Section shall have the meanings set forth herein.
(a) "Corporation" or "domestic corporation" means a corporation subject to the provisions of this Act, except a foreign corporation.
(b) "Foreign corporation" means a corporation for profit organized under laws other than the laws of this State, but shall not include a banking corporation organized under the laws of another state or of the United States, a foreign banking corporation organized under the laws of a country other than the United States and holding a certificate of authority from the Commissioner of Banks and Real Estate issued pursuant to the Foreign Banking Office Act, or a banking corporation holding a license from the Commissioner of Banks and Real Estate issued pursuant to the Foreign Bank Representative Office Act.
(c) "Articles of incorporation" means the original articles of incorporation, including the articles of incorporation of a new corporation set forth in the articles of consolidation, and all amendments thereto, whether evidenced by articles of amendment, articles of merger, articles of exchange, statement of correction affecting articles, resolution establishing series of shares or a statement of cancellation under Section 9.05. Restated articles of incorporation shall supersede the original articles of incorporation and all amendments thereto prior to the effective date of filing the articles of amendment incorporating the restated articles of incorporation.
(d) "Subscriber" means one who subscribes for shares in a corporation, whether before or after incorporation.
(e) "Incorporator" means one of the signers of the original articles of incorporation.
(f) "Shares" means the units into which the proprietary interests in a corporation are divided.
(g) "Shareholder" means one who is a holder of record of shares in a corporation.
(h) "Certificate" representing shares means a written instrument executed by the proper corporate officers, as required by Section 6.35 of this Act, evidencing the fact that the person therein named is the holder of record of the share or shares therein described. If the corporation is authorized to issue uncertificated shares in accordance with Section 6.35 of this Act, any reference in this Act to shares represented by a certificate shall also refer to uncertificated shares and any reference to a certificate representing shares shall also refer to the written notice in lieu of a certificate provided for in Section 6.35.
(i) "Authorized shares" means the aggregate number of shares of all classes which the corporation is authorized to issue.
(j) "Paid-in capital" means the sum of the cash and other consideration received, less expenses, including commissions, paid or incurred by the corporation, in connection with the issuance of shares, plus any cash and other consideration contributed to the corporation by or on behalf of its shareholders, plus amounts added or transferred to paid-in capital by action of the board of directors or shareholders pursuant to a share dividend, share split, or otherwise, minus reductions as provided elsewhere in this Act. Irrespective of the manner of designation thereof by the laws under which a foreign corporation is or may be organized, paid-in capital of a foreign corporation shall be determined on the same basis and in the same manner as paid-in capital of a domestic corporation, for the purpose of computing license fees, franchise taxes and other charges imposed by this Act.
(k) "Net assets", for the purpose of determining the right of a corporation to purchase its own shares and of determining the right of a corporation to declare and pay dividends and make other distributions to shareholders is equal to the difference between the assets of the corporation and the liabilities of the corporation.
(l) "Registered office" means that office maintained by the corporation in this State, the address of which is on file in the office of the Secretary of State, at which any process, notice or demand required or permitted by law may be served upon the registered agent of the corporation.
(m) "Insolvent" means that a corporation is unable to pay its debts as they become due in the usual course of its business.
(n) "Anniversary" means that day each year exactly one or more years after:
(1) the date of filing the articles of incorporation

prescribed by Section 2.10 of this Act, in the case of a domestic corporation;

(2) the date of filing the application for authority

prescribed by Section 13.15 of this Act, in the case of a foreign corporation; or

(3) the date of filing the articles of consolidation

prescribed by Section 11.25 of this Act in the case of a consolidation, unless the plan of consolidation provides for a delayed effective date, pursuant to Section 11.40.

(o) "Anniversary month" means the month in which the anniversary of the corporation occurs.
(p) "Extended filing month" means the month (if any) which shall have been established in lieu of the corporation's anniversary month in accordance with Section 14.01.
(q) "Taxable year" means that 12 month period commencing with the first day of the anniversary month of a corporation through the last day of the month immediately preceding the next occurrence of the anniversary month of the corporation, except that in the case of a corporation that has established an extended filing month "taxable year" means that 12 month period commencing with the first day of the extended filing month through the last day of the month immediately preceding the next occurrence of the extended filing month.
(r) "Fiscal year" means the 12 month period with respect to which a corporation ordinarily files its federal income tax return.
(s) "Close corporation" means a corporation organized under or electing to be subject to Article 2A of this Act, the articles of incorporation of which contain the provisions required by Section 2.10, and either the corporation's articles of incorporation or an agreement entered into by all of its shareholders provide that all of the issued shares of each class shall be subject to one or more of the restrictions on transfer set forth in Section 6.55 of this Act.
(t) "Common shares" means shares which have no preference over any other shares with respect to distribution of assets on liquidation or with respect to payment of dividends.
(u) "Delivered", for the purpose of determining if any notice required by this Act is effective, means:
(1) transferred or presented to someone in person; or
(2) deposited in the United States Mail addressed to

the person at his, her or its address as it appears on the records of the corporation, with sufficient first-class postage prepaid thereon.

(v) "Property" means gross assets including, without limitation, all real, personal, tangible, and intangible property.
(w) "Taxable period" means that 12-month period commencing with the first day of the second month preceding the corporation's anniversary month in the preceding year and prior to the first day of the second month immediately preceding its anniversary month in the current year, except that, in the case of a corporation that has established an extended filing month, "taxable period" means that 12-month period ending with the last day of its fiscal year immediately preceding the extended filing month. In the case of a newly formed domestic corporation or a newly registered foreign corporation that had not commenced transacting business in this State prior to obtaining authority, "taxable period" means that period commencing with the filing of the articles of incorporation or, in the case of a foreign corporation, of filing of the application for authority, and prior to the first day of the second month immediately preceding its anniversary month in the next succeeding year.
(x) "Treasury shares" mean (1) shares of a corporation that have been issued, have been subsequently acquired by and belong to the corporation, and have not been cancelled or restored to the status of authorized but unissued shares and (2) shares (i) declared and paid as a share dividend on the shares referred to in clause (1) or this clause (2), or (ii) issued in a share split of the shares referred to in clause (1) or this clause (2). Treasury shares shall be deemed to be "issued" shares but not "outstanding" shares. Treasury shares may not be voted, directly or indirectly, at any meeting or otherwise. Shares converted into or exchanged for other shares of the corporation shall not be deemed to be treasury shares.
(y) "Gross amount of business" means gross receipts, from whatever source derived.
(Source: P.A. 95-368, eff. 8-23-07.)



Article 2 - Formation Of Corporations

(805 ILCS 5/Art. 2 heading)

(805 ILCS 5/2.05) (from Ch. 32, par. 2.05)
Sec. 2.05. Incorporators. (a) One or more incorporators may organize a corporation under this Act. Each incorporator shall be either a corporation, domestic or foreign, or a natural person of the age of 18 years or more.
(b) Unless otherwise provided in the articles of incorporation, any action as provided in Section 2.20, Section 10.10 and Section 12.05 to be taken by the incorporators of a corporation, may be taken without a meeting if a consent in writing, setting forth the action so taken, shall be signed by all the incorporators.
(Source: P.A. 84-924.)

(805 ILCS 5/2.10) (from Ch. 32, par. 2.10)
Sec. 2.10. Articles of Incorporation. The articles of incorporation shall be executed and filed in duplicate in accordance with Section 1.10 of this Act.
(a) The articles of incorporation must set forth:
(1) a corporate name for the corporation that

satisfies the requirements of this Act;

(2) the purpose or purposes for which the corporation

is organized, which may be stated to be, or to include, the transaction of any or all lawful businesses for which corporations may be incorporated under this Act;

(3) the address of the corporation's initial

registered office and the name of its initial registered agent at that office;

(4) the name and address of each incorporator;
(5) the number of shares of each class the

corporation is authorized to issue;

(6) the number and class of shares which the

corporation proposes to issue without further report to the Secretary of State, and the consideration to be received, less expenses, including commissions, paid or incurred in connection with the issuance of shares, by the corporation therefor. If shares of more than one class are to be issued, the consideration for shares of each class shall be separately stated;

(7) if the shares are divided into classes, the

designation of each class and a statement of the designations, preferences, qualifications, limitations, restrictions, and special or relative rights with respect to the shares of each class; and

(8) if the corporation may issue the shares of any

preferred or special class in series, then the designation of each series and a statement of the variations in the relative rights and preferences of the different series, if the same are fixed in the articles of incorporation, or a statement of the authority vested in the board of directors to establish series and determine the variations in the relative rights and preferences of the different series.

(b) The articles of incorporation may set forth:
(1) the names and addresses of the individuals who

are to serve as the initial directors;

(2) provisions not inconsistent with law with respect

to:

(i) managing the business and regulating the

affairs of the corporation;

(ii) defining, limiting, and regulating the

rights, powers and duties of the corporation, its officers, directors and shareholders;

(iii) authorizing and limiting the preemptive

right of a shareholder to acquire shares, whether then or thereafter authorized;

(iv) an estimate, expressed in dollars, of the

value of all the property to be owned by the corporation for the following year, wherever located, and an estimate of the value of the property to be located within this State during such year, and an estimate, expressed in dollars, of the gross amount of business which will be transacted by it during such year and an estimate of the gross amount thereof which will be transacted by it at or from places of business in this State during such year; or

(v) superseding any provision of this Act that

requires for approval of corporate action a two-thirds vote of the shareholders by specifying any smaller or larger vote requirement not less than a majority of the outstanding shares entitled to vote on the matter and not less than a majority of the outstanding shares of each class of shares entitled to vote as a class on the matter.

(3) a provision eliminating or limiting the personal

liability of a director to the corporation or its shareholders for monetary damages for breach of fiduciary duty as a director, provided that the provision does not eliminate or limit the liability of a director (i) for any breach of the director's duty of loyalty to the corporation or its shareholders, (ii) for acts or omissions not in good faith or that involve intentional misconduct or a knowing violation of law, (iii) under Section 8.65 of this Act, or (iv) for any transaction from which the director derived an improper personal benefit. No such provision shall eliminate or limit the liability of a director for any act or omission occurring before the date when the provision becomes effective.

(4) any provision that under this Act is required or

permitted to be set forth in the articles of incorporation or by-laws.

(c) The articles of incorporation need not set forth any of the corporate powers enumerated in this Act.
(d) The duration of a corporation is perpetual unless otherwise specified in the articles of incorporation.
(e) If the data to which reference is made in subparagraph (iv) of paragraph (2) of subsection (b) of this Section is not included in the articles of incorporation, the franchise tax provided for in this Act shall be computed on the basis of the entire paid-in capital as set forth pursuant to paragraph (6) of subsection (a) of this Section, until such time as the data to which reference is made in subparagraph (iv) of paragraph (2) of subsection (b) is provided in accordance with either Section 14.05 or Section 14.25 of this Act.
When the provisions of this Section have been complied with, the Secretary of State shall file the articles of incorporation.
(Source: P.A. 92-33, eff. 7-1-01; 93-59, eff. 7-1-03.)

(805 ILCS 5/2.15) (from Ch. 32, par. 2.15)
Sec. 2.15. Effect of incorporation. Upon the filing of the articles of incorporation by the Secretary of State, the corporate existence shall begin, and such filing shall be conclusive evidence, except as against the State, that all conditions precedent required to be performed by the incorporators have been complied with and that the corporation has been incorporated under this Act.
(Source: P.A. 92-33, eff. 7-1-01.)

(805 ILCS 5/2.20) (from Ch. 32, par. 2.20)
Sec. 2.20. Organization of Corporation.
(a) If there are no preincorporation subscribers and if initial directors are not named in the articles of incorporation, a meeting of the incorporators shall be held at the call of a majority of the incorporators for the purpose of naming the initial directors.
(b) If there are preincorporation subscribers and if initial directors are not named in the articles of incorporation, the first meeting of shareholders shall be held after the filing of the articles of incorporation at the call of a majority of the incorporators for the purpose of:
(1) electing initial directors;
(2) adopting by-laws if the articles of incorporation

so require or the shareholders so determine;

(3) such other matters as shall be stated in the

notice of the meeting.

(4) In lieu of a meeting, shareholder action may be

taken by consent in writing pursuant to Section 7.10 of this Act.

(c) The first meeting of the initial directors shall be held at the call of the majority of them for the purpose of:
(1) adopting by-laws if the shareholders have not

adopted them;

(2) electing officers; and
(3) transacting such other business as may come

before the meeting.

(d) At least three days written notice of an organizational meeting shall be given unless the persons entitled to such notice waive the same in writing, either before or after such meeting. An organizational meeting may be held either within or without this State.
(Source: P.A. 92-33, eff. 7-1-01.)

(805 ILCS 5/2.25) (from Ch. 32, par. 2.25)
Sec. 2.25. By-laws. Unless the power to make, alter, amend or repeal the by-laws is reserved to the shareholders by the articles of incorporation, the by-laws of the corporation may be made, altered, amended or repealed by the shareholders or the board of directors, but no by-law adopted by the shareholders may be altered, amended or repealed by the board of directors if the by-laws so provide. The by-laws may contain any provisions for the regulation and management of the affairs of the corporation not inconsistent with law or the articles of incorporation.
(Source: P.A. 83-1025.)

(805 ILCS 5/2.30) (from Ch. 32, par. 2.30)
Sec. 2.30. Emergency by-laws. The board of directors of any corporation, subject to approval by not less than a majority of the shares voting on the proposal, may adopt emergency by-laws, subject to repeal or change by action of the shareholders, which, to the extent therein provided and notwithstanding any different provisions elsewhere in this Act or in the articles of incorporation or by-laws, shall be operative upon (a) the declaration of a civil defense emergency by the President of the United States or by concurrent resolution of the Congress of the United States pursuant to Title 50, Appendix, Section 2291 of the United States Code, or any amendment thereof, or (b) upon a proclamation of a civil defense emergency by the Governor of the State of Illinois which relates to an attack or imminent attack on the United States or any of its possessions. Such emergency by-laws shall cease to be effective and shall be suspended upon any proclamation by the President of the United States, or the passage by the Congress of a concurrent resolution, or any declaration by the Governor of Illinois that such civil defense emergency no longer exists.
Emergency by-laws adopted pursuant to this Act may contain such provisions as may be deemed practical and necessary for the interim management of the affairs of the corporation, including, without limitation, provisions with respect to the number of directors or shareholders who shall constitute a quorum at a meeting of the board of directors or the shareholders, the number of votes necessary for action by such board or by the shareholders, the procedure for holding a special election of directors and the procedure for calling and holding meetings of shareholders or directors. No officer, director or employee shall be liable for any action taken by him in good faith in such an emergency to protect or preserve assets of the corporation endangered by the existence of such emergency even though not authorized by the by-laws then in effect.
Notwithstanding anything contained herein to the contrary, emergency by-laws adopted pursuant to this Act shall not supersede the regular by-laws of the corporation, the articles of incorporation or the provisions of this Act, in respect to amending the articles of incorporation or the regular by-laws of the corporation, adopting a plan of merger, consolidation or exchange of shares with another corporation or corporations, authorizing the sale, lease, exchange or other disposition of all or substantially all of the property and assets of the corporation other than in the usual and regular course of business, authorizing a liquidating dividend, or authorizing the dissolution of the corporation; and the regular by-laws of the corporation, the articles of incorporation and the provisions of this Act shall continue in full force and effect for such purposes.
(Source: P.A. 85-1269.)

(805 ILCS 5/2.35) (from Ch. 32, par. 2.35)
Sec. 2.35. Meetings of the board of directors of a residential cooperative corporation shall be open to any residential shareholder, except for the portion of any meeting held (i) to discuss litigation when an action against or on behalf of the corporation has been filed and is pending in a court or administrative tribunal, or when the board of directors finds that such an action is probable or imminent, (ii) to consider information regarding appointment, employment or dismissal of an employee, or (iii) to discuss violations of rules and regulations of the corporation by a residential shareholder. Any residential shareholder may record by tape, film or other means the proceedings at such meetings or portions thereof required to be open by this Section. The board may prescribe reasonable rules and regulations to govern the right to make such recordings. Notice of such meetings shall be mailed or delivered at least 48 hours prior thereto, unless a written waiver of such notice is signed by the person or persons entitled to such notice pursuant to the articles of incorporation, bylaws, or other instrument before the meeting is convened. Copies of notices of meetings of the board of directors shall be posted in entranceways, elevators, or other conspicuous places in the residential cooperative at least 48 hours prior to the meeting of the board of directors. If there is no common entranceway for 7 or more apartments, the board of directors may designate one or more locations in the proximity of such units where the notices of meetings shall be posted. For purposes of this Section, "meeting of the board of directors" means any gathering of a quorum of the members of the board of directors of the residential cooperative held for the purpose of discussing business of the cooperative. The provisions of this Section shall apply to any residential cooperative situated in the State of Illinois regardless of where such cooperative may be incorporated.
(Source: P.A. 94-1099, eff. 2-2-07.)



Article 2A - Close Corporations

(805 ILCS 5/Art. 2A heading)

(805 ILCS 5/2A.05) (from Ch. 32, par. 2A.05)
Sec. 2A.05. Formation of a close corporation. A close corporation shall be formed in accordance with the provisions of this Act, except its articles of incorporation shall contain a heading stating that it is being organized as a close corporation. A corporation organized under the Professional Service Corporation Act or the Medical Service Corporation Act, as such Acts are now or hereafter amended, may become a close corporation if it complies with the requirements of this Article.
(Source: P.A. 88-151.)

(805 ILCS 5/2A.10) (from Ch. 32, par. 2A.10)
Sec. 2A.10. Election of existing corporation to become a close corporation. Any corporation whose issued and outstanding shares are subject, or upon election shall be subject, to one or more of the restrictions on transfer set forth in Section 6.55 may become a close corporation by executing and filing, in accordance with Sections 1.10 and 10.20 of this Act, articles of amendment of its articles of incorporation which shall contain a statement required by Section 2A.05 to appear in the articles of incorporation of a close corporation. Such amendment shall be adopted in accordance with the requirements of Section 10.20 of this Act, except that, subsection (d) of Section 10.20 notwithstanding, it must be approved unanimously in writing or by the vote of the holders of record of all the outstanding shares of each class of the corporation.
(Source: P.A. 96-1121, eff. 1-1-11.)

(805 ILCS 5/2A.13) (from Ch. 32, par. 2A.13)
Sec. 2A.13. Effect of formation or election. A corporation formed under the provisions of Section 2A.05 or electing to be treated as a close corporation under Section 2A.10 shall be subject to the provisions of this Article.
(Source: P.A. 86-1328.)

(805 ILCS 5/2A.15) (from Ch. 32, par. 2A.15)
Sec. 2A.15. Limitations on continuation of close corporation status. A close corporation continues to be such and to be subject to this Article until:
(1) It files with the Secretary of State articles of amendment deleting from its articles of incorporation the provisions required by Sections 2A.05 hereof pursuant to subsection (a) of Section 2A.20; or
(2) Any one of the restrictions on the transfer of shares set forth in paragraph (s) of Section 1.80 to qualify a corporation as a close corporation has in fact been breached or removed and neither the corporation nor any of its shareholders proceeds under Section 2A.30 of this Act to prevent such loss of status or to remedy such breach.
(Source: P.A. 86-1328.)

(805 ILCS 5/2A.20) (from Ch. 32, par. 2A.20)
Sec. 2A.20. Voluntary termination of close corporation status by amendment of articles of incorporation; vote required.
(a) A corporation may voluntarily terminate its status as a close corporation and cease to be subject to this Article 2A by amending its articles of incorporation to delete therefrom the additional provisions required by Section 2A.05 to be stated in the articles of incorporation of a close corporation and deleting from its articles of incorporation, or terminating or amending any shareholder agreement containing, provisions available only to close corporations. Any such amendment to the articles of incorporation shall be adopted and shall become effective in accordance with Section 10.20 except that, subsection (d) of Section 10.20 notwithstanding, it must be approved in writing or by a vote of the holders of record of at least two-thirds of the outstanding shares of each class of the corporation.
(b) The articles of incorporation of a close corporation may provide that on any amendment to terminate its status as a close corporation, a unanimous vote or any vote greater than two-thirds of the shares of any class shall be required; and, if the articles of incorporation contain such a provision, that provision shall not be amended, repealed or modified by any vote less than that so required to terminate the corporation's status as a close corporation.
(Source: P.A. 86-1328.)

(805 ILCS 5/2A.25) (from Ch. 32, par. 2A.25)
Sec. 2A.25. Issuance or transfer of shares of a close corporation in breach of qualifying conditions.
(a) Every certificate representing shares issued by a close corporation shall conspicuously set forth upon the face or back of the certificate a full statement of all restrictions on transfer and the qualifications of shareholders and the existence of any written agreement permitted under Section 2A.40. Such full statement may be omitted from the certificate if it is conspicuously stated upon the face or back of the certificate that such statement and written agreement, if any, in full, will be furnished by the corporation to any shareholder upon request and without charge.
(b) Any person to whom certificates representing shares of a close corporation containing either statement required by subsection (a) of this Section are issued or assigned is conclusively presumed to have notice (i) of the fact of his ineligibility to be a shareholder, (ii) that he has acquired shares in violation of a restriction on transfer allowed pursuant to this Article, and (iii) of the provisions of a written agreement permitted under Section 2A.40.
(c) Whenever any person to whom shares of a close corporation have been issued or assigned has, or is conclusively presumed under this Section to have, notice either (i) that he is a person not eligible to be a shareholder of the corporation, or (ii) that the assignment of shares is in violation of a restriction on transfer of shares allowed pursuant to this Article, the corporation shall refuse to register or transfer the shares into the name of the assignee.
(d) The provisions of subsection (c) of this Section shall not be applicable if the issuance or transfer of shares has been consented to by all of the shareholders of each class of the close corporation, or if the close corporation has amended its articles of incorporation in accordance with Section 2A.10.
(e) The term "transfer" or "assign" as used in this Section is not limited to a transfer or assignment for value.
(f) The provisions of this Section do not in any way impair any rights of an assignee regarding any right to rescind the transaction or to recover under any applicable warranty, express or implied.
(Source: P.A. 86-1328.)

(805 ILCS 5/2A.30) (from Ch. 32, par. 2A.30)
Sec. 2A.30. Involuntary termination of close corporation status; proceeding to prevent loss of status.
(a) If any event occurs that results in the breach of one or more of the provisions or conditions set forth in paragraph (s) of Section 1.80 as necessary to qualify the corporation as a close corporation, then upon discovery by the corporation of the event, the corporation shall promptly notify all of the shareholders in writing of the event and of the shareholders' rights under subsection (b) of this Section. If, within 90 days after such notification, the breach is not remedied or a proceeding under subsection (b) of this Section is not commenced, then the corporation's status as a close corporation under this Article shall terminate. In the event that all of the shareholders of the corporation are not so notified within one year after the discovery by the corporation, or a shareholder thereof, of the breach, then the corporation's status as a close corporation under this Article shall terminate as of the last day of that one year period, unless within that one year period the breach is remedied or a proceeding is commenced under subsection (b) of this Section. Upon termination as a close corporation, the corporation shall no longer be governed by this Article, but shall continue to be governed by the remaining provisions of this Act.
(b) The circuit court of the county in which the registered office of the corporation is located, upon the suit of the corporation or any shareholder thereof, shall have jurisdiction to issue all orders necessary to prevent the corporation from losing its status as a close corporation, or to restore its status as a close corporation by enjoining or setting aside any act or threatened act on the part of the corporation or a shareholder thereof which would be inconsistent with any of the provisions or conditions set forth in paragraph (s) of Section 1.80 as necessary to qualify the corporation as a close corporation, unless it is an action approved in accordance with Section 2A.25. The circuit court shall enjoin or set aside any transfer or threatened transfer of shares of a close corporation which is contrary to any transfer restriction set forth in paragraph (s) of Section 1.80.
(Source: P.A. 86-1328.)

(805 ILCS 5/2A.31) (from Ch. 32, par. 2A.31)
Sec. 2A.31. Corporate option where a restriction on transfer of shares is held invalid. If a restriction on transfer of shares of close corporation is held by the circuit court in a proceeding pursuant to subsection (b) of Section 2A.30 to be invalid, the corporation shall nevertheless have an option, for a period of 30 days after the judgment setting aside the restriction becomes final, to acquire the restricted shares at a price which is agreed upon by the parties, or if no agreement is reached as to price within such 30 day period, then at the fair value of such shares as determined by the circuit court. Upon determining the fair value of such shares, the court shall set forth in its order the purchase price and the time within which payment shall be made and may decree such other terms and conditions of sale as it determines to be appropriate, including payment of the purchase price in installments over a period of time.
(Source: P.A. 86-1328.)

(805 ILCS 5/2A.40) (from Ch. 32, par. 2A.40)
Sec. 2A.40. Written agreements as to conduct of certain affairs of corporation.
(a) All shareholders of a close corporation may enter into a written agreement, relating to any phase of the affairs of the corporation, including, but not limited to, the following:
(1) Management of the business of the corporation.
(2) Declaration and payment of dividends or division

of profits.

(3) Who shall be officers or directors, or both, of

the corporation.

(4) Restrictions on transfer of shares specified

pursuant to paragraph (s) of Section 1.80.

(5) Voting requirements, including the requirements

of unanimous voting of shareholders or directors.

(6) Employment of shareholders by the corporation.
(7) Arbitration of issues as to which the

shareholders are deadlocked in voting power or as to which the directors are deadlocked and the shareholders are unable to break the deadlock.

(b) No written agreement to which shareholders of a close corporation have actually assented, whether embodied in the articles of incorporation or bylaws of the corporation or in any separate written agreement and which relates to any phase of the affairs of the corporation, whether to the management of its business or division of its profits or otherwise, shall be invalid as between the parties thereto, on the ground that it is an attempt by the parties thereto to treat the corporation as if it were a partnership or to arrange their relationships in a manner that would be appropriate only between partners.
(c) If the business of a close corporation is managed by a board of directors, an agreement among all of the shareholders, whether solely among themselves or between all of them and a party who is not a shareholder, is not invalid, as among the parties thereto, on the ground that it so relates to the conduct of the affairs of the corporation as to interfere with the discretion of the board of directors, but the making of such an agreement shall impose upon the shareholders the liability for managerial acts that is imposed by the laws of this State upon directors.
(Source: P.A. 86-1328.)

(805 ILCS 5/2A.45) (from Ch. 32, par. 2A.45)
Sec. 2A.45. Management by shareholders.
(a) The articles of incorporation of a close corporation may provide that the business of the corporation shall be managed by the shareholders of the corporation rather than by a board of directors. So long as this provision continues in effect:
(1) no meeting of shareholders need be called to

elect directors;

(2) unless the context clearly requires otherwise,

the shareholders of the corporation shall be deemed to be directors for purposes of applying provisions of this Act;

(3) shareholders shall act in the same manner as

directors are required to act under Article 8 to the extent not inconsistent with this Article and unless the articles of incorporation provide otherwise; and

(4) the shareholders of the corporation shall be

subject to all liabilities of directors.

(b) A provision authorized by subsection (a) of this Section may be inserted in the articles of incorporation by amendment if all subscribers and shareholders of record, or if no shares have been issued, all incorporators and subscribers authorize such a provision. An amendment to the articles of incorporation to delete such provision shall be adopted, subsection (d) of Section 10.20 notwithstanding, by a vote of the holders of record of all the outstanding shares of each class of the corporation. If the articles of incorporation contain a provision authorized by this Section the existence of such provision shall be noted conspicuously on the face or back of every certificate representing shares issued by the corporation.
(Source: P.A. 86-1328.)

(805 ILCS 5/2A.50) (from Ch. 32, par. 2A.50)
Sec. 2A.50. Shareholders' option to dissolve corporation.
(a) The articles of incorporation of any close corporation may include a provision granting to any shareholder, or to the holders of any specified number or percentage of shares of any class, an option to have the corporation dissolved at will or upon the occurrence of any specified event or contingency. Whenever any such option to dissolve is exercised, the shareholders exercising such option shall give written notice thereof to all other shareholders. After the expiration of 30 days following the sending of such notice, the dissolution of the corporation shall proceed as if the required number of shareholders having voting power had consented in writing to dissolution of the corporation.
(b) If the articles of incorporation as originally filed do not contain a provision authorized by subsection (a) of this Section, the articles of incorporation may be amended to include such provision if adopted, subsection (d) of Section 10.20 notwithstanding, by the affirmative vote of the holders of record of all the outstanding shares of each class of the corporation.
(c) Every certificate representing shares issued by a close corporation of which the articles of incorporation authorize dissolution as permitted by this Section shall conspicuously note on the face or back thereof the existence of the provision. Unless noted conspicuously on the face or back of the share certificate, the provision shall be ineffective.
(Source: P.A. 86-1328.)

(805 ILCS 5/2A.55) (from Ch. 32, par. 2A.55)
Sec. 2A.55. Dissolution. Subject to Section 2A.50, the provisions of Article 12 shall apply to the dissolution of a close corporation.
(Source: P.A. 86-1328.)

(805 ILCS 5/2A.60) (from Ch. 32, par. 2A.60)
Sec. 2A.60. Applicability.
(a) Any corporation organized and existing under The Close Corporation Act on the effective date of this amendatory Act of 1990 shall be deemed to be a close corporation subject to the provisions of this Article.
(b) Any corporation which is not a close corporation shall not be subject to the provisions of this Article nor shall the provisions of this Article be construed to amend or modify any statute or rule of common law otherwise applicable to such a corporation.
(Source: P.A. 86-1328.)



Article 3 - Purposes And Powers

(805 ILCS 5/Art. 3 heading)

(805 ILCS 5/3.05) (from Ch. 32, par. 3.05)
Sec. 3.05. Purposes. Corporations for profit may be organized under this Act for any lawful purpose or purposes, except for the purpose of banking or insurance; provided, however, that corporations may be organized under this Act for the purpose of buying, selling, or otherwise dealing in notes (not including the discounting of bills and notes and not including the buying and selling of bills of exchange), open accounts, and other similar evidences of debt, for the purpose of carrying on the business of a syndicate or limited syndicate under Article V-1/2 of the Illinois Insurance Code, or for the purpose of carrying on business as a member of a group including incorporated and individual unincorporated underwriters when the Director of Insurance finds that the group meets the requirements of subsection (3) of Section 86 of the Illinois Insurance Code and the corporations, if insolvent, are subject to liquidation by the Director of Insurance under Article XIII of the Illinois Insurance Code.
Medical corporations, as authorized by the Medical Corporation Act, may be organized under this Act.
Professional Service Corporations, as authorized by the Professional Service Corporation Act, may be organized under this Act.
(Source: P.A. 88-535.)

(805 ILCS 5/3.10) (from Ch. 32, par. 3.10)
Sec. 3.10. General powers. Each corporation shall have power:
(a) To have perpetual succession by its corporate name unless a limited period of duration is stated in its articles of incorporation.
(b) To sue and be sued, complain and defend, in its corporate name.
(c) To have a corporate seal which may be altered at pleasure, and to use the same by causing it, or a facsimile thereof, to be impressed or affixed or in any other manner reproduced, provided that the affixing of a corporate seal to an instrument shall not give the instrument additional force or effect, or change the construction thereof, and the use of a corporate seal is not mandatory.
(d) To purchase, take, receive, lease as lessee, take by gift, legacy, or otherwise acquire, and to own, hold, use, and otherwise deal in and with any real or personal property, or any interest therein, situated in or out of this State.
(e) To sell and convey, mortgage, pledge, lease as lessor, and otherwise dispose of all or any part of its property and assets.
(f) To lend money to its directors, officers, employees and agents.
(g) To purchase, take, receive, subscribe for, or otherwise acquire, own, hold, vote, use, employ, sell, mortgage, loan, pledge, or otherwise dispose of, and otherwise use and deal in and with, shares or other interests in, or obligations of, other domestic or foreign corporations, associations, partnerships, or individuals and, subject to the provisions of Sections 9.05 and 9.10 of this Act, to purchase, take, receive, or otherwise acquire, hold, own, pledge, transfer, or otherwise dispose of its own shares. However, if applicable, each corporation shall comply with the provisions of The Illinois Bank Holding Company Act of 1957.
(h) To incur liabilities; to borrow money for its corporate purposes at such rates of interest as the corporation may determine without regard to the restrictions of any usury law of this State, to issue its notes, bonds, and other obligations; to secure any of its obligations by mortgage, pledge, or deed of trust of all or any of its property, franchises, and income; and to make contracts, including contracts of guaranty and suretyship, but a corporation may not be organized hereunder for the purpose of insurance.
(i) To invest its surplus funds from time to time and to lend money for its corporate purposes, and to take and hold real and personal property as security for the payment of funds so invested or loaned.
(j) To conduct its business, carry on its operations, and have offices within and without this State and to exercise in any other state, territory, district, or possession of the United States, or in any foreign country, the powers granted by this Act.
(k) To elect or appoint officers and agents of the corporation, and define their duties and fix their compensations.
(l) To make and alter by-laws, not inconsistent with its articles of incorporation or with the laws of this State, except as provided in Section 2.30, for the administration and regulation of the affairs of the corporation.
(m) To make donations for the public welfare or for charitable, scientific, religious or educational purposes; to lend money to the State or Federal government; and, to transact any lawful business in aid of the United States.
(n) To cease its corporate activities and surrender its corporate franchise.
(o) To establish deferred compensation plans, pension plans, profit-sharing plans, share bonus plans, share option plans, and other incentive plans for its directors, officers and employees and to make the payments and issue the shares provided for therein.
(p) To indemnify its directors, officers, employees or agents in accordance with and to the extent permitted by Section 8.75 of this Act.
(q) To be a promoter, partner, member, associate or manager of any partnership, joint venture or other enterprise.
(r) To have and exercise all powers necessary or convenient to effect any or all of the purposes for which the corporation is formed.
(Source: P.A. 88-151.)

(805 ILCS 5/3.15) (from Ch. 32, par. 3.15)
Sec. 3.15. Defense of Ultra Vires. No act of a corporation and no conveyance or transfer of real or personal property to or by a corporation shall be invalid by reason of the fact that the corporation was without capacity or power to do such act or to make or receive such conveyance or transfer, but such lack of capacity or power may be asserted:
(a) In a proceeding by a shareholder against the corporation to enjoin the doing of any act or acts or the transfer of real or personal property by or to the corporation. If the unauthorized acts or transfer sought to be enjoined are being, or are to be, performed or made pursuant to any contract to which the corporation is a party, the court may, if all of the parties to the contract are parties to the proceeding and if it deems the same to be equitable, set aside and enjoin the performance of such contract, and in so doing shall allow to the corporation or the other parties, as the case may be, compensation for the loss or damage sustained by either of them which may result from the action of the court in setting aside and enjoining the performance of such contract, but anticipated profits to be derived from the performance of the contract shall not be awarded by the court as a loss or damage sustained.
(b) In a proceeding by the corporation, whether acting directly or through a receiver, trustee, or other legal representative, or through shareholders in a representative suit, against the officers or directors of the corporation for exceeding their authority.
(c) In a proceeding by the State, as provided in this Act, to dissolve the corporation, or in a proceeding by the State to enjoin the corporation from the transaction of unauthorized business.
(Source: P.A. 83-1025.)

(805 ILCS 5/3.20) (from Ch. 32, par. 3.20)
Sec. 3.20. Unauthorized assumption of corporate powers. All persons who assume to exercise corporate powers without authority so to do shall be jointly and severally liable for all debts and liabilities incurred or arising as a result thereof.
(Source: P.A. 83-1025.)

(805 ILCS 5/3.25)
Sec. 3.25. Locale misrepresentation.
(a) A person shall not advertise or cause to be listed in a telephone directory an assumed or fictitious business name that intentionally misrepresents where the business is actually located or operating or falsely states that the business is located or operating in the area covered by the telephone directory. This subsection (a) does not apply to a telephone service provider or to the publisher or distributor of a telephone service directory, unless the conduct prescribed in this subsection (a) is on behalf of that telephone service provider or that publisher or distributor.
(b) This Section does not apply to any foreign corporation, the stock of which is traded on a national stock exchange, that has gross annual revenues in excess of $100,000,000.
(c) A foreign corporation that violates this Section is guilty of a petty offense and must be fined not less than $501 and not more than $1,000. A foreign corporation is guilty of an additional offense for each additional day in violation of this Section.
(Source: P.A. 91-906, eff. 1-1-01.)



Article 4 - Name

(805 ILCS 5/Art. 4 heading)

(805 ILCS 5/4.05) (from Ch. 32, par. 4.05)
Sec. 4.05. Corporate name of domestic or foreign corporation.
(a) The corporate name of a domestic corporation or of a foreign corporation organized, existing or subject to the provisions of this Act:
(1) Shall contain, separate and apart from any other

word or abbreviation in such name, the word "corporation", "company", "incorporated", or "limited", or an abbreviation of one of such words, and if the name of a foreign corporation does not contain, separate and apart from any other word or abbreviation, one of such words or abbreviations, the corporation shall add at the end of its name, as a separate word or abbreviation, one of such words or an abbreviation of one of such words.

(2) Shall not contain any word or phrase which

indicates or implies that the corporation (i) is authorized or empowered to conduct the business of insurance, assurance, indemnity, or the acceptance of savings deposits; (ii) is authorized or empowered to conduct the business of banking unless otherwise permitted by the Commissioner of Banks and Real Estate pursuant to Section 46 of the Illinois Banking Act; or (iii) is authorized or empowered to be in the business of a corporate fiduciary unless otherwise permitted by the Commissioner of Banks and Real Estate under Section 1-9 of the Corporate Fiduciary Act. The word "trust", "trustee", or "fiduciary" may be used by a corporation only if it has first complied with Section 1-9 of the Corporate Fiduciary Act. The word "bank", "banker" or "banking" may only be used by a corporation if it has first complied with Section 46 of the Illinois Banking Act.

(3) Shall be distinguishable upon the records in the

office of the Secretary of State from the name or assumed name of any domestic corporation or limited liability company organized under the Limited Liability Company Act, whether profit or not for profit, existing under any Act of this State or of the name or assumed name of any foreign corporation or foreign limited liability company registered under the Limited Liability Company Act, whether profit or not for profit, authorized to transact business in this State, or a name the exclusive right to which is, at the time, reserved or registered in the manner provided in this Act or Section 1-15 of the Limited Liability Company Act, except that, subject to the discretion of the Secretary of State, a foreign corporation that has a name prohibited by this paragraph may be issued a certificate of authority to transact business in this State, if the foreign corporation:

(i) Elects to adopt an assumed corporate name or

names in accordance with Section 4.15 of this Act; and

(ii) Agrees in its application for a certificate

of authority to transact business in this State only under such assumed corporate name or names.

(4) Shall contain the word "trust", if it be a

domestic corporation organized for the purpose of accepting and executing trusts, shall contain the word "pawners", if it be a domestic corporation organized as a pawners' society, and shall contain the word "cooperative", if it be a domestic corporation organized as a cooperative association for pecuniary profit.

(5) Shall not contain a word or phrase, or an

abbreviation or derivation thereof, the use of which is prohibited or restricted by any other statute of this State unless such restriction has been complied with.

(6) Shall consist of letters of the English alphabet,

Arabic or Roman numerals, or symbols capable of being readily reproduced by the office of the Secretary of State.

(7) Shall be the name under which the corporation

shall transact business in this State unless the corporation shall also elect to adopt an assumed corporate name or names as provided in this Act; provided, however, that the corporation may use any divisional designation or trade name without complying with the requirements of this Act, provided the corporation also clearly discloses its corporate name.

(8) (Blank).
(9) Shall not, as to any corporation organized or

amending its corporate name on or after the effective date of this amendatory Act of the 96th General Assembly, without the express written consent of the United States Olympic Committee, contain the words: (i) "Olympic"; (ii) "Olympiad"; (iii) "Paralympic"; (iv) "Paralympiad"; (v) "Citius Altius Fortius"; or (vi) "CHICOG".

(b) The Secretary of State shall determine whether a name is "distinguishable" from another name for purposes of this Act. Without excluding other names which may not constitute distinguishable names in this State, a name is not considered distinguishable, for purposes of this Act, solely because it contains one or more of the following:
(1) the word "corporation", "company",

"incorporated", or "limited", "limited liability" or an abbreviation of one of such words;

(2) articles, conjunctions, contractions,

abbreviations, different tenses or number of the same word;

(c) Nothing in this Section or Sections 4.15 or 4.20 shall:
(1) Require any domestic corporation existing or any

foreign corporation having a certificate of authority on the effective date of this Act, to modify or otherwise change its corporate name or assumed corporate name, if any.

(2) Abrogate or limit the common law or statutory law

of unfair competition or unfair trade practices, nor derogate from the common law or principles of equity or the statutes of this State or of the United States with respect to the right to acquire and protect copyrights, trade names, trade marks, service names, service marks, or any other right to the exclusive use of names or symbols.

(Source: P.A. 98-720, eff. 7-16-14.)

(805 ILCS 5/4.10) (from Ch. 32, par. 4.10)
Sec. 4.10. Reserved name. The exclusive right to the use of a corporate name or an assumed corporate name, as the case may be, may be reserved by:
(a) Any person intending to organize a corporation under this Act.
(b) Any domestic corporation intending to change its name.
(c) Any foreign corporation intending to make application for authority to transact business in this State.
(d) Any foreign corporation authorized to transact business in this State and intending to change its name.
(e) Any person intending to organize a foreign corporation and intending to have such corporation make application for authority to transact business in this State.
(f) Any domestic corporation intending to adopt an assumed corporate name.
(g) Any foreign corporation authorized to transact business in this State and intending to adopt an assumed corporate name.
Such reservation shall be made by filing in the office of the Secretary of State an application to reserve a specified corporate name or a specified assumed corporate name, executed by the applicant. If the Secretary of State finds that such name is available for corporate use, he or she shall reserve the same for the exclusive use of such applicant for a period of ninety days or until surrendered by a written cancellation document signed by the applicant, whichever is sooner.
The right to the exclusive use of a specified corporate name or assumed corporate name so reserved may be transferred to any other person by filing in the office of the Secretary of State a notice of such transfer, executed by the person for whom such name was reserved, and specifying the name and address of the transferee.
The Secretary of State may revoke any reservation if, after a hearing, he or she finds that the application therefor or any transfer thereof was made contrary to this Act.
(Source: P.A. 96-66, eff. 1-1-10.)

(805 ILCS 5/4.15) (from Ch. 32, par. 4.15)
Sec. 4.15. Assumed corporate name.
(a) A domestic corporation or a foreign corporation admitted to transact business or attempting to gain admission to transact business may elect to adopt an assumed corporate name that complies with the requirements of paragraphs (2), (3), (4), (5), (6), and (9) of subsection (a) of Section 4.05 of this Act with respect to corporate names.
(b) As used in this Act, "assumed corporate name" means any corporate name other than the true corporate name, except that the following shall not constitute the use of an assumed corporate name under this Act:
(1) the identification by a corporation of its

business with a trademark or service mark of which it is the owner or licensed user; and

(2) the use of a name of a division, not separately

incorporated and not containing the word "corporation", "incorporated", or "limited" or an abbreviation of one of such words, provided the corporation also clearly discloses its corporate name.

(c) Before transacting any business in this State under an assumed corporate name or names, the corporation shall, for each assumed corporate name, pursuant to resolution by its board of directors, execute and file in duplicate in accordance with Section 1.10 of this Act, an application setting forth:
(1) The true corporate name.
(2) The state or country under the laws of which it

is organized.

(3) That it intends to transact business under an

assumed corporate name.

(4) The assumed corporate name which it proposes to

use.

(d) The right to use an assumed corporate name shall be effective from the date of filing by the Secretary of State until the first day of the anniversary month of the corporation that falls within the next calendar year evenly divisible by 5, however, if an application is filed within the 2 months immediately preceding the anniversary month of a corporation that falls within a calendar year evenly divisible by 5, the right to use the assumed corporate name shall be effective until the first day of the anniversary month of the corporation that falls within the next succeeding calendar year evenly divisible by 5.
(e) A corporation shall renew the right to use its assumed corporate name or names, if any, within the 60 days preceding the expiration of such right, for a period of 5 years, by making an election to do so at the time of filing its annual report form and by paying the renewal fee as prescribed by this Act.
(f) (Blank).
(g) A foreign corporation may not use an assumed or fictitious name in the conduct of its business to intentionally misrepresent the geographic origin or location of the corporation within Illinois.
(Source: P.A. 96-7, eff. 4-3-09; 96-1121, eff. 1-1-11.)

(805 ILCS 5/4.20) (from Ch. 32, par. 4.20)
Sec. 4.20. Change and cancellation of assumed corporate name.
(a) Any domestic or foreign corporation may, pursuant to resolution by its board of directors, change or cancel any or all of its assumed corporate names by executing and filing, in accordance with Section 1.10 of this Act, an application setting forth:
(1) The true corporate name.
(2) The state or country under the laws of which it

is organized.

(3) That it intends to cease transacting business

under an assumed corporate name by changing or cancelling it.

(4) The assumed corporate name to be changed from or

cancelled.

(5) If the assumed corporate name is to be changed,

the assumed corporate name that the corporation proposes to use.

(b) Upon the filing of an application to change an assumed corporate name, the corporation shall have the right to use the assumed corporate name for the balance of the period authorized by subsection (d) of Section 4.15.
(c) The right to use an assumed corporate name shall be cancelled by the Secretary of State:
(1) If the corporation fails to renew an assumed

corporate name.

(2) If the corporation has filed an application to

change or cancel an assumed corporate name.

(3) If a domestic corporation has been dissolved.
(4) If a foreign corporation has had its authority to

do business in this State revoked.

(Source: P.A. 96-66, eff. 1-1-10.)

(805 ILCS 5/4.25) (from Ch. 32, par. 4.25)
Sec. 4.25. Registered name of foreign corporation. Any foreign corporation not transacting business in this State and not authorized to transact business in this State may register its corporate name, provided its corporate name is available for use as determined by the Secretary of State in accordance with the provisions of this Act.
(a) Such registration shall be made by (1) executing and filing in accordance with Section 1.10 of this Act:
(i) an application for registration, stating the name of the corporation, the State or place under the laws of which it is incorporated, the date of its incorporation, a brief statement of the business in which it is engaged or plans to engage, the post-office address of the corporation to which the Secretary of State may mail notices as required or permitted by this Act, and that it desires to register its name under this Section; and (ii) a certificate setting forth that such corporation is in good standing under the laws of the State or place wherein it is organized executed by the Secretary of State of such State or by such other public official as may have custody of the records pertaining to corporations; and (2) paying to the Secretary of State the fee prescribed by this Act.
(b) Such registration shall be effective from the date of filing by the Secretary of State until the first day of the 12th month following such date.
(c) Such registration may be renewed from year to year by filing an application for renewal setting forth the facts required in an original application for registration and a certificate of good standing as required for the original registration and by paying the fee prescribed by this Act within 60 days immediately preceding the first day of the 12th month following the date of filing the original registration or prior renewal. Such renewal shall extend the registration for 12 months, to expire on the first day of the month in which the original registration was filed the next year.
(d) Any foreign corporation which has in effect a registration of its corporate name may cancel such registration at any time by filing an application for cancellation in the same manner and setting forth the same facts required to be set forth in an original registration and paying the fee prescribed by this Act.
(e) The Secretary of State may cancel any registration if, after a hearing, he or she finds that the application therefor or any renewal thereof was made contrary to this Act.
(Source: P.A. 84-924.)



Article 5 - Office And Agent

(805 ILCS 5/Art. 5 heading)

(805 ILCS 5/5.05) (from Ch. 32, par. 5.05)
Sec. 5.05. Registered office and registered agent. Each domestic corporation and each foreign corporation having authority to transact business in this State shall have and continuously maintain in this State:
(a) A registered office which may be, but need not

be, the same as its place of business in this State.

(b) A registered agent, which agent may be either an

individual, resident in this State, whose business office is identical with such registered office, or a domestic or foreign corporation, limited liability company, limited partnership, or limited liability partnership authorized to transact business in this State that is authorized by its statement of purpose to act as such agent, having a business office identical with such registered office.

(c) The address, including street and number, or

rural route number, of the initial registered office, and the name of the initial registered agent of each corporation organized under this Act shall be stated in its articles of incorporation; and of each foreign corporation shall be stated in its application for authority to transact business in this State.

In the event of dissolution of a corporation, either voluntary, administrative, or judicial, the registered agent and the registered office of the corporation on record with the Secretary of State on the date of the issuance of the certificate or judgment of dissolution shall be an agent of the corporation upon whom claims can be served or service of process can be had during the 5-year, post-dissolution period provided in Section 12.80 of this Act, unless such agent resigns or the corporation properly reports a change of registered office or registered agent.
In the event of revocation of the authority of a foreign corporation to transact business in this State, the registered agent and the registered office of the corporation on record with the Secretary of State on the date of the issuance of the certificate of revocation shall be an agent of the corporation upon whom claims can be served or service of process can be had, unless such agent resigns.
(Source: P.A. 96-988, eff. 7-2-10; 97-333, eff. 8-12-11.)

(805 ILCS 5/5.10) (from Ch. 32, par. 5.10)
Sec. 5.10. Change of registered office or registered agent.
(a) A domestic corporation or a foreign corporation may from time to time change the address of its registered office. A domestic corporation or a foreign corporation shall change its registered agent if the office of registered agent shall become vacant for any reason, or if its registered agent becomes disqualified or incapacitated to act, or if the corporation revokes the appointment of its registered agent.
(b) A domestic corporation or a foreign corporation may change the address of its registered office or change its registered agent, or both, by executing and filing, in duplicate, in accordance with Section 1.10 of this Act a statement setting forth:
(1) The name of the corporation.
(2) The address, including street and number, or

rural route number, of its then registered office.

(3) If the address of its registered office be

changed, the address, including street and number, or rural route number, to which the registered office is to be changed.

(4) The name of its then registered agent.
(5) If its registered agent be changed, the name of

its successor registered agent.

(6) That the address of its registered office and the

address of the business office of its registered agent, as changed, will be identical.

(7) That such change was authorized by resolution

duly adopted by the board of directors.

(c) (Blank).
(d) (Blank).
(e) The change of address of the registered office, or the change of registered agent, or both, as the case may be, shall become effective upon the filing of such statement by the Secretary of State.
(Source: P.A. 96-1121, eff. 1-1-11.)

(805 ILCS 5/5.15) (from Ch. 32, par. 5.15)
Sec. 5.15. Resignation of registered agent.
(a) A registered agent may at any time resign by filing in the office of the Secretary of State written notice thereof, and by mailing a copy thereof to the corporation at its principal office as such is known to said resigning agent, such notice to be mailed at least 10 days prior to the date of filing thereof with the Secretary of State.
(b) The notice shall set forth:
(1) The name of the corporation for which the

registered agent is acting.

(2) The name of the registered agent.
(3) The address, including street and number, or

rural route number, of the corporation's then registered office in this State.

(4) That the registered agent resigns.
(5) The effective date thereof which shall not be

less than 30 days after the date of filing.

(6) The address of the principal office of the

corporation as such is known to the registered agent.

(7) A statement that a copy of this notice has been

sent to the principal office within the time and in the manner prescribed by this Section.

(c) Such notice shall be executed by the registered agent, if an individual, or, if a business entity, in the manner authorized by the governing statute.
(Source: P.A. 96-988, eff. 7-2-10.)

(805 ILCS 5/5.20) (from Ch. 32, par. 5.20)
Sec. 5.20. Change of Address of Registered Agent.
(a) A registered agent may change the address of the registered office of the domestic corporation or of the foreign corporation, for which he or she or it is registered agent, to another address in this State, by filing, in duplicate, in accordance with Section 1.10 of this Act a statement setting forth:
(1) The name of the corporation.
(2) The address, including street and number, or

rural route number, of its then registered office.

(3) The address, including street and number, or

rural route number, to which the registered office is to be changed.

(4) The name of its registered agent.
(5) That the address of its registered office and the

address of the business office of its registered agent, as changed, will be identical.

Such statement shall be executed by the registered agent.
(b) (Blank).
(c) The change of address of the registered office shall become effective upon the filing of such statement by the Secretary of State.
(Source: P.A. 96-1121, eff. 1-1-11.)

(805 ILCS 5/5.25) (from Ch. 32, par. 5.25)
Sec. 5.25. Service of process on domestic or foreign corporation.
(a) Any process, notice, or demand required or permitted by law to be served upon a domestic corporation or a foreign corporation having authority to transact business in this State may be served either upon the registered agent appointed by the corporation or upon the Secretary of State as provided in this Section.
(b) The Secretary of State shall be irrevocably appointed as an agent of a domestic corporation or of a foreign corporation having authority upon whom any process, notice or demand may be served:
(1) Whenever the corporation shall fail to appoint or

maintain a registered agent in this State, or

(2) Whenever the corporation's registered agent

cannot with reasonable diligence be found at the registered office in this State, or

(3) When a domestic corporation has been dissolved,

the conditions of paragraph (1) or paragraph (2) exist, and a civil action, suit or proceeding is instituted against or affecting the corporation within the five years after the issuance of a certificate of dissolution or the filing of a judgment of dissolution, or

(4) When a domestic corporation has been dissolved,

the conditions of paragraph (1) or paragraph (2) exist, and a criminal proceeding has been instituted against or affecting the corporation, or

(5) When the authority of a foreign corporation to

transact business in this State has been revoked or withdrawn.

(c) Service under subsection (b) shall be made by:
(1) Service on the Secretary of State, or on any

clerk having charge of the corporation division of his or her office, of a copy of the process, notice or demand, together with any papers required by law to be delivered in connection with service, and a fee as prescribed by subsection (b) of Section 15.15 of this Act;

(2) Transmittal by the person instituting the action,

suit or proceeding of notice of the service on the Secretary of State and a copy of the process, notice or demand and accompanying papers to the corporation being served, by registered or certified mail:

(i) At the last registered office of the

corporation as shown by the records on file in the office of the Secretary of State; and

(ii) At such address the use of which the person

instituting the action, suit or proceeding knows or, on the basis of reasonable inquiry, has reason to believe, is most likely to result in actual notice; and

(3) Appendage, by the person instituting the action,

suit or proceeding, of an affidavit of compliance with this Section, in substantially such form as the Secretary of State may by rule or regulation prescribe, to the process, notice or demand.

(d) Nothing herein contained shall limit or affect the right to serve any process, notice, or demand required or permitted by law to be served upon a corporation in any other manner now or hereafter permitted by law.
(e) The Secretary of State shall keep a record of all processes, notices, and demands served upon him or her under this Section, and shall record therein the time of such service and his or her action with reference thereto, but shall not be required to retain such information for a period longer than five years from his or her receipt of the service.
(Source: P.A. 98-171, eff. 8-5-13.)

(805 ILCS 5/5.30) (from Ch. 32, par. 5.30)
Sec. 5.30. Service of process on foreign corporation not authorized to transact business in Illinois. If any foreign corporation transacts business in this State without having obtained authority to transact business, it shall be deemed that such corporation has designated and appointed the Secretary of State as an agent for process upon whom any notice, process or demand may be served. Service on the Secretary of State shall be made in the manner set forth in subsection (c) of Section 5.25 of this Act.
(Source: P.A. 92-33, eff. 7-1-01.)



Article 6 - Shares

(805 ILCS 5/Art. 6 heading)

(805 ILCS 5/6.05) (from Ch. 32, par. 6.05)
Sec. 6.05. Authorized shares. Each corporation shall have power to create and issue the number of shares stated in its articles of incorporation. Such shares may be divided into one or more classes, including classes of common shares, any or all of which classes may consist of shares with such designations, preferences, qualifications, limitations, restrictions, and such special or relative rights as shall be stated in the articles of incorporation; provided, however, that common shares may have no preference over any other shares with respect to distribution of assets upon liquidation or with respect to payment of dividends. Subject to the provisions of Section 7.40 of this Act, the articles of incorporation may limit or deny the voting rights of or provide special voting rights for the shares of any and all classes or of any series of a class.
Without limiting the authority herein contained, a corporation, if so authorized in its articles of incorporation, may issue shares of preferred or special classes subject to one or more of the following conditions:
(a) Subject to the right of the corporation to redeem

any of such shares at not exceeding the price fixed by the articles of incorporation for the redemption thereof.

(b) Entitling the holders thereof to dividends which

are cumulative or partially cumulative, or which are non-cumulative.

(c) Having preference over any other class or classes

of shares as to the payment of dividends.

(d) Having preference as to the assets of the

corporation over any other class or classes of shares upon the voluntary or involuntary liquidation of the corporation.

(e) Convertible into shares of any other class, or

into shares of any series of the same or any other class.

(f) The dividend rate on which may be determined upon

the basis of any facts ascertainable outside the articles of incorporation, but only if the manner in which such facts are to operate upon the dividend rate of any such preferred or special class shall be clearly and expressly set forth in the articles of incorporation.

Notwithstanding anything contained in Sections 6.10 and 7.40 of this Act, except as otherwise provided in the articles of incorporation, a corporation may create and issue, whether or not in connection with the issue and sale of its shares or bonds, rights or options entitling the holders thereof to purchase from the corporation, upon such consideration, terms and conditions as may be fixed by the board, shares of any class or series, whether authorized but unissued shares, treasury shares or shares to be purchased or acquired, notes of the corporation or assets of the corporation. The terms and conditions of such rights or options may include, without limitation, restrictions or conditions that preclude or limit the exercise, transfer or receipt of such rights or options by any person or persons owning or offering to acquire a specified number or percentage of the outstanding common shares or other securities of the corporation, or any transferee or transferees of any such person or persons, or that invalidate or void such rights or options held by any such person or persons or any such transferee or transferees. Any such rights or options heretofore created or issued prior to the effective date of this amendatory Act of 1989 which are in conformity with this Section 6.05 and are not otherwise in conflict with other provisions of this Act, are hereby ratified. Nothing in this Section 6.05 shall affect the rights and fiduciary obligations of the board of directors of a corporation in the creation and issuance of such rights or options, or in the taking or failing to take any action with respect to such rights or options.
(Source: P.A. 87-516; 88-151.)

(805 ILCS 5/6.10) (from Ch. 32, par. 6.10)
Sec. 6.10. Issuance of shares of preferred or special classes in series. (a) If the articles of incorporation so provide, the shares of any preferred or special class may be divided into and issued in series. If the shares of any such class are to be issued in series, then each series shall be so designated as to distinguish the shares thereof from the shares of all other series and classes. Any or all of the series of any such class and the variations in the relative rights and preferences as between different series may be fixed and determined by the articles of incorporation or by resolution of the board of directors pursuant to authority contained in the articles of incorporation, subject to the provisions of Section 7.40, provided that all shares of the same class shall be identical except as to the following relative rights and preferences, in respect of any or all of which there may be variations between different series:
(1) The rate of dividend, or the facts ascertainable outside the articles of incorporation, or the resolution of the board of directors pursuant to authority contained in the articles of incorporation, providing the basis for determining such rate of dividend, but only if the manner in which such facts are to operate upon the dividend rate of any such series shall be clearly and expressly set forth in the articles of incorporation or in such resolution.
(2) The price at and the terms and conditions on which shares may be redeemed.
(3) The amount payable upon shares in event of involuntary liquidation.
(4) The amount payable upon shares in event of voluntary liquidation.
(5) Sinking fund provisions for the redemption or purchase of shares.
(6) The terms and conditions on which shares may be converted, if the shares of any series are issued with the privilege of conversion.
(7) The limitation or denial of voting rights, or the grant of special voting rights.
(b) Prior to the issue of any shares of a series established by resolution adopted by the board of directors, the corporation shall execute and file in duplicate, in accordance with Section 1.10 of this Act, a statement setting forth:
(1) The name of the corporation.
(2) A copy of the resolution establishing and designating the series, and fixing and determining the relative rights and preferences thereof.
(3) The date of adoption of such resolution.
(4) That such resolution was duly adopted by the board of directors.
(c) Upon the filing of such statement by the Secretary of State, the resolution establishing and designating the series and fixing and determining the relative rights and preferences thereof shall become effective.
(Source: P.A. 86-464.)

(805 ILCS 5/6.15) (from Ch. 32, par. 6.15)
Sec. 6.15. Issuance of fractional shares or scrip. A corporation may, but shall not be obliged to, issue a certificate for a fractional share, and, by action of its board of directors, may in lieu thereof, pay cash equal to the fair value of said fractional share, or issue scrip in registered or bearer form which shall entitle the holder to receive a certificate for a full share upon the surrender of such scrip aggregating a full share. A certificate for a fractional share shall, but scrip shall not unless otherwise provided therein, entitle the holder to exercise fractional voting rights, to receive dividends thereon and to participate in any of the assets of the corporation in the event of liquidation. The board of directors may cause such scrip to be issued subject to the condition that it shall become void if not exchanged for certificates representing full shares before a specified date, or subject to the condition that the shares for which such scrip is exchangeable may be sold by the corporation or by an agent on behalf of the holder thereof and the proceeds thereof distributed to the holders of such scrip or subject to any other conditions which the board of directors may deem advisable.
For purposes of this Section, "fair value", with respect to the cashout of a fractional share, means the proportionate interest of the fractional share in the corporation, without any discount for minority status or, absent extraordinary circumstance, lack of marketability.
(Source: P.A. 94-889, eff. 1-1-07.)

(805 ILCS 5/6.20) (from Ch. 32, par. 6.20)
Sec. 6.20. Subscriptions for shares. A subscription for shares of a corporation to be organized shall be irrevocable for a period of six months unless otherwise provided by the terms of the subscription agreement, or unless all of the subscribers consent to the revocation of such subscription. The filing of the articles of incorporation by the Secretary of State shall constitute acceptance by the corporation of all existing subscriptions to its shares, and thereupon subscribers for shares, or their assigns, shall be deemed to be the shareholders of the corporation, and the corporation shall have the right to enforce such subscriptions in its own name.
Unless otherwise provided in the subscription agreement, subscriptions for shares, whether made before or after the organization of a corporation, shall be paid in full at such time, or in such installments and at such times, as shall be determined by the board of directors. Any call made by the board of directors for payment on subscriptions shall be uniform as to all shares of the same class or as to all shares of the same series, as the case may be. In case of default in the payment of any installment or call when such payment is due, the corporation may proceed to collect the amount due in the same manner as any debt due the corporation. The by-laws may prescribe other penalties for failure to pay installments or calls that may become due, but no penalty working a forfeiture of the shares, or of the amounts paid thereon, shall be declared as against the estate of any decedent before distribution shall have been made of the estate, or against any subscriber unless the amount due thereon shall remain unpaid for a period of twenty days after written demand has been made therefor. If mailed, such written demand shall be deemed to be made when deposited in the United States mail in a sealed envelope addressed to the subscriber at his or her last known post office address, with the postage thereon prepaid. In the event of the sale of any shares by reason of any forfeiture, the excess of proceeds realized over the amount due and unpaid on such shares shall be paid to the delinquent subscriber or to his or her legal representative.
(Source: P.A. 83-1025.)

(805 ILCS 5/6.25) (from Ch. 32, par. 6.25)
Sec. 6.25. Consideration for shares. (a) Shares may be issued for such consideration as shall be authorized from time to time by the board of directors through action which establishes a price in cash or other consideration, or both, or a minimum price or a general formula or method by which the price can be determined.
(b) Upon authorization by the board of directors, the corporation may issue its own shares in exchange for or in conversion of its outstanding shares, or may distribute its own shares pro rata to its shareholders or the shareholders of one or more classes or series to effectuate dividends or splits provided, that the value fixed by the board of directors in connection with such dividend or split shall be transferred to paid-in capital of the corporation and; provided, that no such issuance of shares of any class or series shall be made to the holders of shares of any other class or series unless it is either expressly provided for in the articles of incorporation or authorized by an affirmative vote of the holders of at least a majority of the outstanding shares of the class or series in which the distribution is to be made.
(Source: P.A. 84-1412.)

(805 ILCS 5/6.30) (from Ch. 32, par. 6.30)
Sec. 6.30. Payment for shares. The consideration for the issuance of shares may be paid, in whole or in part, in money, in other property, tangible or intangible, or in labor or services actually performed for the corporation. When payment of the consideration for which shares are to be issued shall have been received by the corporation, such shares shall be deemed to be full paid and non-assessable. In the absence of actual fraud in the transaction, and subject to the provisions of Section 8.60, the judgment of the board of directors or the shareholders, as the case may be, as to the value of the consideration received for shares shall be conclusive.
(Source: P.A. 83-1025.)

(805 ILCS 5/6.35) (from Ch. 32, par. 6.35)
Sec. 6.35. Shares represented by certificates and uncertificated shares. The issued shares of a corporation shall be represented by certificates or shall be uncertificated shares. Certificates shall be signed by the appropriate corporate officers and may be sealed with the seal, or a facsimile of the seal, of the corporation, if the corporation uses a seal. In case the seal of the corporation is changed after the certificate is sealed with the seal or a facsimile of the seal of the corporation, but before it is issued, the certificate may be issued by the corporation with the same effect as if the seal had not been changed. If a certificate is countersigned by a transfer agent or registrar, other than the corporation itself or its employee, any other signatures or countersignature on the certificate may be facsimiles. In case any officer of the corporation, or any officer or employee of the transfer agent or registrar who has signed or whose facsimile signature has been placed upon such certificate ceases to be an officer of the corporation, or an officer or employee of the transfer agent or registrar before such certificate is issued, the certificate may be issued by the corporation with the same effect as if the officer of the corporation, or the officer or employee of the transfer agent or registrar had not ceased to be such at the date of its issue.
Every certificate representing shares issued by a corporation which is authorized to issue shares of more than one class shall set forth upon the face or back of the certificate a full summary or statement of all of the designations, preferences, qualifications, limitations, restrictions, and special or relative rights of the shares of each class authorized to be issued, and, if the corporation is authorized to issue any preferred or special class in series, the variations in the relative rights and preferences between the shares of each such series so far as the same have been fixed and determined and the authority of the board of directors to fix and determine the relative rights and preferences of subsequent series. Such statement may be omitted from the certificate if it shall be set forth upon the face or back of the certificate that such statement, in full, will be furnished by the corporation to any shareholder upon request and without charge.
Each certificate representing shares shall also state:
(a) That the corporation is organized under the laws of this State.
(b) The name of the person to whom issued.
(c) The number and class of shares, and the designation of the series, if any, which such certificate represents.
No certificate shall be issued for any share until such share is fully paid.
Unless otherwise provided by the articles of incorporation or by-laws, the board of directors of a corporation may provide by resolution that some or all of any or all classes and series of its shares shall be uncertificated shares, provided that such resolution shall not apply to shares represented by a certificate until such certificate is surrendered to the corporation. Within a reasonable time after the issuance or transfer of uncertificated shares, the corporation shall send to the registered owner thereof a written notice containing the information required to be set forth or stated on certificates pursuant to this Section. Except as otherwise expressly provided by law, the rights and obligations of the holders of uncertificated shares and rights and obligations of the holders of certificates representing shares of the same class and series shall be identical.
(Source: P.A. 83-1025.)

(805 ILCS 5/6.40) (from Ch. 32, par. 6.40)
Sec. 6.40. Liability of subscribers, shareholders, personal representatives and pledgees. A holder of or subscriber to shares of a corporation shall be under no obligation to the corporation or its creditors with respect to such shares other than the obligation to pay to the corporation the full consideration for which the shares were issued or to be issued. Any person becoming an assignee or transferee of shares or of a subscription for shares in good faith and without knowledge or notice that the full consideration therefor has not been paid shall not be personally liable to the corporation or its creditors for any unpaid portion of such consideration.
No person holding shares as executor, administrator, guardian, trustee, assignee for the benefit of creditors, or receiver shall be personally liable as a shareholder, but the beneficial owner thereof and the estate and funds in the custody of the executor, administrator, guardian, trustee, assignee, or receiver shall be liable for any unpaid portion of the full consideration for which such shares were issued or to be issued. No pledgee or other holder of shares as collateral security shall be personally liable as a shareholder.
(Source: P.A. 83-1025.)

(805 ILCS 5/6.45) (from Ch. 32, par. 6.45)
Sec. 6.45. Expenses of organization, reorganization, and financing. The reasonable charges and expenses of organization or reorganization of a corporation and reasonable compensation for the sale or underwriting of its shares, may be paid or allowed by such corporation out of the consideration received by it in payment for its shares without thereby rendering such shares not full paid and non-assessable.
(Source: P.A. 83-1025.)

(805 ILCS 5/6.50) (from Ch. 32, par. 6.50)
Sec. 6.50. Shareholders' preemptive rights.
(a) The shareholders of a corporation organized on or after January 1, 1982, shall have no preemptive rights to acquire unissued shares of the corporation, or securities of the corporation convertible into or carrying a right to subscribe to or acquire shares, except to the extent, if any, that such right is provided in the articles of incorporation.
(b) The preemptive right of a shareholder to acquire unissued or treasury shares, whether then or thereafter authorized, of a corporation organized prior to January 1, 1982 may be limited or denied to the extent provided in the articles of incorporation.
(c) Unless otherwise provided by its articles of incorporation, any corporation having preemptive rights may issue and sell its shares to its employees or to the employees of any subsidiary corporation, without first offering the same to its shareholders, for such consideration and upon such terms and conditions as shall be approved by the holders of two-thirds of its shares entitled to vote with respect thereto or by its board of directors pursuant to like approval of the shareholders.
(d) Unless otherwise provided in the articles of incorporation of a corporation having preemptive rights, shareholders have a preemptive right to acquire treasury shares to the same extent that they have a preemptive right to acquire unissued shares.
(Source: P.A. 88-151.)

(805 ILCS 5/6.55) (from Ch. 32, par. 6.55)
Sec. 6.55. Restriction on transfer of securities.
(a) A written restriction on the transfer or registration of transfer of a security of a corporation, if permitted by this Section 6.55 and noted conspicuously on the certificate representing the security or, in the case of an uncertificated security, contained in the notice sent pursuant to Section 6.35 of this Act, may be enforced against the holder of the restricted security or any successor or transferee of the holder including an executor, administrator, trustee, guardian or other fiduciary entrusted with like responsibility for the person or estate of the holder. Unless noted conspicuously as required herein, a restriction, even though permitted by this Section is ineffective except against a shareholder with actual knowledge of the restriction at the time of becoming a shareholder.
(b) A restriction on the transfer or registration of transfer of securities of a corporation may be imposed either by the certificate of incorporation or by the by-laws or by an agreement among any number of security holders or among such holders and the corporation. No restriction so imposed shall be binding with respect to securities issued prior to the adoption of the restriction unless the holders of the securities are parties to an agreement or voted in favor of the restriction.
(c) A restriction on the transfer of securities of a corporation is permitted by this Section if it:
(1) obligates the holder of the restricted securities

to offer to the corporation or to any other holders of securities of the corporation or to any other person or to any combination of the foregoing, a prior opportunity, to be exercised within a reasonable time, to acquire the restricted securities; or

(2) obligates the corporation or any holder of

securities of the corporation or any other person or any combination of the foregoing, to purchase the securities which are the subject of an agreement respecting the purchase and sale of the restricted securities; or

(3) requires the corporation or the holders of any

class of securities of the corporation to consent to any proposed transfer of the restricted securities or to approve the proposed transferee of the restricted securities; or

(4) prohibits the transfer of the restricted

securities to designated persons or classes of persons, and such designation is not manifestly unreasonable.

(d) Any restriction on the transfer of the shares of a corporation for the purpose of maintaining its status as an electing small business corporation under subchapter S of the United States Internal Revenue Code of 1986, as amended, or of maintaining any other tax advantage to the corporation is conclusively presumed to be for a reasonable purpose.
(e) Any other lawful restriction on transfer or registration of transfer of securities is permitted by this Section.
(Source: P.A. 86-1328.)



Article 7 - Shareholders

(805 ILCS 5/Art. 7 heading)

(805 ILCS 5/7.05) (from Ch. 32, par. 7.05)
Sec. 7.05. Meetings of shareholders. Meetings of shareholders may be held either within or without this State, as may be provided in the by-laws or in a resolution of the board of directors pursuant to authority granted in the by-laws. In the absence of any such provision, all meetings shall be held at the registered office of the corporation in this State.
An annual meeting of the shareholders shall be held at such time as may be provided in the by-laws or in a resolution of the board of directors pursuant to authority granted in the by-laws. Failure to hold the annual meeting at the designated time shall not work a forfeiture or dissolution of the corporation nor affect the validity of corporate action. If an annual meeting has not been held within the earlier of six months after the end of the corporation's fiscal year or fifteen months after its last annual meeting and if, after a request in writing directed to the president of the corporation, a notice of meeting is not given within 60 days of such request, then any shareholder entitled to vote at an annual meeting may apply to the circuit court of the county in which the registered office or principal place of business of the corporation is located for an order directing that the meeting be held and fixing the time and place of the meeting. The court may issue such additional orders as may be necessary or appropriate for the holding of the meeting.
Unless specifically prohibited by the articles of incorporation or by-laws, a corporation may allow shareholders to participate in and act at any meeting of the shareholders through the use of a conference telephone or interactive technology, including but not limited to electronic transmission, Internet usage, or remote communication, by means of which all persons participating in the meeting can communicate with each other. A shareholder entitled to vote at a meeting of the shareholders shall be permitted to attend the meeting where space permits, and subject to the corporation's by-laws and rules governing the conduct of the meeting and the power of the chairman to regulate the orderly conduct of the meeting. Participation in such meeting shall constitute attendance and presence in person at the meeting of the person or persons so participating.
Special meetings of the shareholders may be called by the president, by the board of directors, by the holders of not less than one-fifth of all the outstanding shares entitled to vote on the matter for which the meeting is called or by such other officers or persons as may be provided in the articles of incorporation or the by-laws.
(Source: P.A. 94-655, eff. 1-1-06.)

(805 ILCS 5/7.10) (from Ch. 32, par. 7.10)
Sec. 7.10. Informal action by shareholders. (a) Unless otherwise provided in the articles of incorporation or Section 12.10 of this Act, any action required by this Act to be taken at any annual or special meeting of the shareholders of a corporation, or any other action which may be taken at a meeting of the shareholders, may be taken without a meeting and without a vote, if a consent in writing, setting forth the action so taken, shall be signed (i) by the holders of outstanding shares having not less than the minimum number of votes that would be necessary to authorize or take such action at a meeting at which all shares entitled to vote thereon were present and voting or (ii) by all of the shareholders entitled to vote with respect to the subject matter thereof. If such consent is signed by less than all of the shareholders entitled to vote, then such consent shall become effective only if at least 5 days prior to the execution of the consent a notice in writing is delivered to all the shareholders entitled to vote with respect to the subject matter thereof and, after the effective date of the consent, prompt notice of the taking of the corporation action without a meeting by less than unanimous written consent shall be delivered in writing to those shareholders who have not consented in writing.
(b) In the event that the action which is consented to is such as would have required the filing of a certificate under any other Section of this Act if such action had been voted on by the shareholders at a meeting thereof, the certificate filed under such other Section shall state, in lieu of any statement required by such Section concerning any vote of shareholders, that written consent has been delivered in accordance with the provisions of this Section and that written notice has been delivered as provided in this Section.
(Source: P.A. 84-924.)

(805 ILCS 5/7.15) (from Ch. 32, par. 7.15)
Sec. 7.15. Notice of shareholders' meetings. Written notice stating the place, day, and hour of the meeting and, in the case of a special meeting, the purpose or purposes for which the meeting is called, shall be delivered not less than 10 nor more than 60 days before the date of the meeting, or in the case of a merger, consolidation, share exchange, dissolution or sale, lease or exchange of assets not less than 20 nor more than 60 days before the date of the meeting, either personally or by mail, by or at the direction of the president, or the secretary, or the officer or persons calling the meeting, to each shareholder of record entitled to vote at such meeting. If mailed, such notice shall be deemed to be delivered when deposited in the United States mail addressed to the shareholder at his or her address as it appears on the records of the corporation, with postage thereon prepaid.
(Source: P.A. 83-1025.)

(805 ILCS 5/7.20) (from Ch. 32, par. 7.20)
Sec. 7.20. Waiver of notice. Whenever any notice whatever is required to be given under the provisions of this Act or under the provisions of the articles of incorporation or by-laws of any corporation, a waiver thereof in writing signed by the person or persons entitled to such notice, whether before or after the time stated therein, shall be deemed equivalent to the giving of such notice. Attendance at any meeting shall constitute waiver of notice thereof unless the person at the meeting objects to the holding of the meeting because proper notice was not given.
(Source: P.A. 83-1025.)

(805 ILCS 5/7.25) (from Ch. 32, par. 7.25)
Sec. 7.25. Fixing record date. For the purpose of determining shareholders entitled to notice of or to vote at any meeting of shareholders, or shareholders entitled to receive payment of any dividend, or in order to make a determination of shareholders for any other proper purpose, the board of directors of a corporation may fix in advance a date as the record date for any such determination of shareholders, such date in any case to be not more than 60 days and, for a meeting of shareholders, not less than 10 days, or in the case of a merger, consolidation, share exchange, dissolution or sale, lease or exchange of assets, not less than 20 days, immediately preceding such meeting. If no record date is fixed for the determination of shareholders entitled to notice of or to vote at a meeting of shareholders, or shareholders entitled to receive payment of a dividend, the date on which notice of the meeting is mailed or the date on which the resolution of the board of directors declaring such dividend is adopted, as the case may be, shall be the record date for such determination of shareholders. When a determination of shareholders entitled to vote at any meeting of shareholders has been made as provided in this Section, such determination shall apply to any adjournment thereof. In lieu of the board of directors from time to time establishing record dates, the by-laws of the corporation may establish a mechanism for determining record dates in all or specified instances.
(Source: P.A. 84-924.)

(805 ILCS 5/7.30) (from Ch. 32, par. 7.30)
Sec. 7.30. Voting lists. The officer or agent having charge of the transfer book for shares of a corporation shall make, within 20 days after the record date for a meeting of shareholders or 10 days before such meeting, whichever is earlier, a complete list of the shareholders entitled to vote at such meeting, arranged in alphabetical order, with the address of and the number of shares held by each, which list, for a period of 10 days prior to such meeting, shall be kept on file at the registered office of the corporation and shall be subject to inspection by any shareholder, and to copying at the shareholder's expense, at any time during usual business hours. Such list shall also be produced and kept open at the time and place of the meeting and shall be subject to the inspection of any shareholder during the whole time of the meeting. The original share ledger or transfer book, or a duplicate thereof kept in this State, shall be prima facie evidence as to who are the shareholders entitled to examine such list or share ledger or transfer book or to vote at any meeting of shareholders.
Failure to comply with the requirements of this Section shall not affect the validity of any action taken at such meeting.
An officer or agent having charge of the transfer books who shall fail to prepare the list of shareholders, or keep the same on file for a period of 10 days, or produce and keep the same open for inspection at the meeting, as provided in this Section, shall be liable to any shareholder suffering damage on account of such failure, to the extent of such damage.
(Source: P.A. 83-1025.)

(805 ILCS 5/7.35) (from Ch. 32, par. 7.35)
Sec. 7.35. Inspectors. At any meeting of shareholders, the chairman of the meeting may, or upon the request of any shareholder shall, appoint one or more persons as inspectors for such meeting, unless an inspector or inspectors shall have been previously appointed for such meeting in the manner provided by the by-laws of the corporation.
Such inspectors shall ascertain and report the number of shares represented at the meeting, based upon their determination of the validity and effect of proxies; count all votes and report the results; and do such other acts as are proper to conduct the election and voting with impartiality and fairness to all the shareholders.
Each report of an inspector shall be in writing and signed by him or her or by a majority of them if there be more than one inspector acting at such meeting. If there is more than one inspector, the report of a majority shall be the report of the inspectors. The report of the inspector or inspectors on the number of shares represented at the meeting and the results of the voting shall be prima facie evidence thereof.
(Source: P.A. 83-1025.)

(805 ILCS 5/7.40) (from Ch. 32, par. 7.40)
Sec. 7.40. Voting of shares.
(a) Subject to subsections (b), (c), and (d) of this Section 7.40, each outstanding share, regardless of class, shall be entitled to one vote in each matter submitted to a vote at a meeting of shareholders, and except as specifically provided in Section 8.30, in all elections for directors, every shareholder shall have the right to vote the number of shares owned by such shareholder for as many persons as there are directors to be elected, or to cumulate such votes and give one candidate as many votes as shall equal the number of directors multiplied by the number of such shares or to distribute such cumulative votes in any proportion among any number of candidates. A shareholder may vote either in person or by proxy subject to the provisions of Section 7.50.
(b) The articles of incorporation of any corporation incorporated after December 31, 1981, may limit or eliminate cumulative voting rights in all or specified circumstances, or may limit or deny voting rights or may provide special voting rights as to any class or classes or series of shares of such corporation.
(c) A corporation may amend its articles of incorporation to limit or eliminate cumulative voting rights in all or specified circumstances, or to limit or deny voting rights or to provide special voting rights as to any class or classes or series of shares of such corporation.
(d) If the articles of incorporation provide for more or less than one vote for any share on any matter, every reference in this Act to a majority or other proportion greater than a majority of shares shall refer to that majority or other proportion greater than a majority of the votes of the shares.
(Source: P.A. 89-48, eff. 6-23-95.)

(805 ILCS 5/7.45) (from Ch. 32, par. 7.45)
Sec. 7.45. Voting of shares by certain holders. Shares of a corporation held by the corporation in a fiduciary capacity may be voted and shall be counted in determining the total number of outstanding shares entitled to vote at any given time.
Shares registered in the name of another corporation, domestic or foreign, may be voted by any officer agent, proxy or other legal representative authorized to vote such shares under the law of incorporation of such corporation. A corporation may treat the president or other person holding the position of chief executive officer of such other corporation as authorized to vote such shares, together with any other person indicated and any other holder of an office indicated by the corporate shareholder to the corporation as a person or an office authorized to vote such shares. Such persons and offices indicated shall be registered by the corporation on the transfer books for shares and included in any voting list prepared in accordance with Section 7.30 of this Act.
Shares registered in the name of a deceased person, a minor ward or a person under legal disability may be voted by his or her administrator, executor, or court appointed guardian, either in person or by proxy without a transfer of such shares into the name of such administrator, executor, or court appointed guardian. Shares registered in the name of a trustee may be voted by him or her, either in person or by proxy.
Shares registered in the name of a receiver may be voted by such receiver, and shares held by or under the control of a receiver may be voted by such receiver without the transfer thereof into his or her name if authority so to do is contained in an appropriate order of the court by which such receiver was appointed.
A shareholder whose shares are pledged shall be entitled to vote such shares until the shares have been transferred into the name of the pledgee, and thereafter the pledgee shall be entitled to vote the shares so transferred.
(Source: P.A. 83-1025.)

(805 ILCS 5/7.50) (from Ch. 32, par. 7.50)
Sec. 7.50. Proxies.
(a) A shareholder may appoint a proxy to vote or otherwise act for him or her by delivering a valid appointment form to the person so appointed or to a proxy solicitation firm, proxy support service organization, or like agent duly authorized by the person or persons to receive the transmission. Without limiting the manner in which a shareholder may appoint such a proxy pursuant to this Section 7.50, the following shall constitute valid means by which a shareholder may make such an appointment:
(1) A shareholder may sign a proxy appointment form.

The shareholder's signature may be affixed by any reasonable means, including, but not limited to, by facsimile signature.

(2) A shareholder may transmit or authorize the

transmission of a telegram, cablegram, or other means of electronic transmission; provided that any such transmission must either set forth or be submitted with information from which it can be determined that the telegram, cablegram, or other electronic transmission was authorized by the shareholder. If it is determined that the telegram, cablegram, or other electronic transmission is valid, the inspectors or, if there are no inspectors, such other persons making that determination shall specify the information upon which they relied.

Any copy, facsimile telecommunication, or other reliable reproduction of the writing or transmission may be substituted or used in lieu of the original writing or transmission for any and all purposes for which the original writing or transmission could be used, provided that the copy, facsimile telecommunication, or other reproduction shall be a complete reproduction of the entire original writing or transmission.
(b) No proxy shall be valid after the expiration of 11 months from the date thereof unless otherwise provided in the proxy. Every proxy continues in full force and effect until revoked by the person executing it prior to the vote pursuant thereto, except as otherwise provided in this Section. Such revocation may be effected by a writing delivered to the corporation stating that the proxy is revoked or by a subsequent proxy executed by, or by attendance at the meeting and voting in person by, the person executing the proxy. The dates contained on the forms of proxy presumptively determine the order of execution, regardless of the postmark dates on the envelopes in which they are mailed.
(c) An appointment of a proxy is revocable by the shareholder unless the appointment form conspicuously states that it is irrevocable and the appointment is coupled with an interest in the shares or in the corporation generally. By way of example and without limiting the generality of the foregoing, a proxy is coupled with an interest when the proxy appointed is one of the following:
(1) a pledgee;
(2) a person who has purchased or has agreed to

purchase the shares;

(3) a creditor of the corporation who has extended it

credit under terms requiring the appointment, if the appointment states the purpose for which it was given, the name of the creditor, and the amount of credit extended;

(4) an employee of the corporation whose employment

contract requires the appointment, if the appointment states the purpose for which it was given, the name of the employee, and the period of employment; or

(5) a party to a voting agreement created under

Section 7.70.

(d) The death or incapacity of the shareholder appointing a proxy does not revoke the proxy's authority unless notice of the death or incapacity is received by the officer or agent who maintains the corporation's share transfer book before the proxy exercises his or her authority under the appointment.
(e) An appointment made irrevocable under subsection (c) becomes revocable when the interest in the proxy terminates such as when the pledge is redeemed, the shares are registered in the purchaser's name, the creditor's debt is paid, the employment contract ends, or the voting agreement expires.
(f) A transferee for value of shares subject to an irrevocable appointment may revoke the appointment if the transferee was ignorant of its existence when the shares were acquired and both the existence of the appointment and its irrevocability were not noted conspicuously on the certificate (or information statement for shares without certificates) representing the shares.
(g) Unless the appointment of a proxy contains an express limitation on the proxy's authority, a corporation may accept the proxy's vote or other action as that of the shareholder making the appointment. If the proxy appointed fails to vote or otherwise act in accordance with the appointment, the shareholder is entitled to such legal or equitable relief as is appropriate in the circumstances.
(Source: P.A. 90-666, eff. 7-30-98.)

(805 ILCS 5/7.55) (from Ch. 32, par. 7.55)
Sec. 7.55. Proxy solicitation. No proxy shall be solicited by means of any communication containing a statement which, at the time and in the light of the circumstances under which it is made, is false or misleading with respect to any material fact, or which omits to state any material fact necessary in order that the statements made not be false or misleading.
(Source: P.A. 83-1025.)

(805 ILCS 5/7.60) (from Ch. 32, par. 7.60)
Sec. 7.60. Quorum of shareholders. Unless otherwise provided in the articles of incorporation, a majority of votes of the shares, entitled to vote on a matter, represented in person or by proxy, shall constitute a quorum for consideration of such matter at a meeting of shareholders, but in no event shall a quorum consist of less than one-third of the votes of the shares entitled so to vote. If a quorum is present, the affirmative vote of the majority of the votes of the shares represented at the meeting and entitled to vote on a matter shall be the act of the shareholders, unless a greater number of votes or voting by classes is required by this Act or the articles of incorporation. The articles of incorporation may require any number or percent greater than a majority of votes up to and including a requirement of unanimity to constitute a quorum.
(Source: P.A. 89-48, eff. 6-23-95.)

(805 ILCS 5/7.65) (from Ch. 32, par. 7.65)
Sec. 7.65. Voting trust.
(a) One or more shareholders may create a voting trust for the purpose of conferring upon a trustee or trustees the right to vote or otherwise represent their shares for a stated duration, which may be perpetual or for a fixed period or may be determined by the occurrence of a stated condition or conditions, by entering into a written voting trust agreement specifying the terms and conditions of the voting trust, and by transferring the subject shares to such trustee or trustees pursuant to the agreement. If the agreement or any amendment thereto does not contain a stated duration, the trust shall terminate 10 years after the agreement first became effective.
(b) No voting trust agreement shall be effective until a counterpart of the agreement is deposited at the corporation's registered office. The counterpart of the voting trust agreement so deposited shall be subject to examination as provided in Section 7.75 by any holder of a beneficial interest in the voting trust as if that holder were a shareholder.
(c) The rule against perpetuities does not apply to any voting trust created in accordance with this Section.
(d) Every voting trust agreement entered into pursuant to this Section is specifically enforceable in accordance with the principles of equity.
(e) The changes made by this amendatory Act of the 91st General Assembly apply only to voting trust agreements that are:
(1) entered into after the effective date of this

amendatory Act of the 91st General Assembly; or

(2) amended after the effective date of this

amendatory Act of the 91st General Assembly to include a stated duration in accordance with subsection (a).

(Source: P.A. 91-527, eff. 1-1-00.)

(805 ILCS 5/7.70) (from Ch. 32, par. 7.70)
Sec. 7.70. Voting agreements. (a) Shareholders may provide for the voting of their shares by signing an agreement for that purpose. A voting agreement created under this Section is not subject to the provisions of Section 7.65.
(b) A voting agreement created under this Section is specifically enforceable in accordance with the principles of equity.
(Source: P.A. 83-1025.)

(805 ILCS 5/7.71) (from Ch. 32, par. 7.71)
Sec. 7.71. Shareholder agreements.
(a) Shareholders may unanimously agree in writing as to matters concerning the management of a corporation provided no fraud or apparent injury to the public or creditors is present, and no clearly prohibitory statutory language is violated.
(b) An agreement created pursuant to this Section is ineffective against any shareholder not a party to the agreement unless:
(1) such shareholder had actual knowledge of the

agreement at the time of becoming a shareholder; or

(2) the existence of the agreement is conspicuously

referred to (i) on the certificate representing the security; or (ii) on the notice sent pursuant to Section 6.35 in the case of any uncertificated security.

(c) No agreement created pursuant to this Section shall be invalid as between the parties thereto, or shall subject employees, officers, directors or shareholders to personal liability for corporation liabilities, on the basis that the agreement:
(1) is an attempt to treat the corporation as if it

were a partnership or to arrange the shareholders' relationship in a manner that would be appropriate only between partners; or

(2) so relates to the conduct of the affairs of the

corporation as to interfere with the discretion of the board of directors.

(d) Any agreement created pursuant to this Section is specifically enforceable in accordance with the principles of equity.
(e) This Section is cumulative and does not limit any statute or rule of common law that is otherwise applicable to any corporation, whenever formed.
(Source: P.A. 86-1328.)

(805 ILCS 5/7.75) (from Ch. 32, par. 7.75)
Sec. 7.75. Corporate records - Examination by shareholders. (a) Each corporation shall keep correct and complete books and records of account and shall also keep minutes of the proceedings of its shareholders and board of directors and committees thereof; and shall keep at its registered office or principal place of business in this State, or at the office of a transfer agent or registrar in this State, a record of its shareholders, giving the names and addresses of all shareholders and the number and class of the shares held by each. A record of shareholders certified by an officer or transfer agent shall be competent evidence in all courts of this State.
(b) Any person who is a shareholder of record shall have the right to examine, in person or by agent, at any reasonable time or times, the corporation's books and records of account, minutes, voting trust agreements filed with the corporation and record of shareholders, and to make extracts therefrom, but only for a proper purpose. In order to exercise this right, a shareholder must make written demand upon the corporation, stating with particularity the records sought to be examined and the purpose therefor.
(c) If the corporation refuses examination, the shareholder may file suit in the circuit court of the county in which either the registered agent or principal office of the corporation is located to compel by mandamus or otherwise such examination as may be proper. If a shareholder seeks to examine books or records of account the burden of proof is upon the shareholder to establish a proper purpose. If the purpose is to examine minutes or the record of shareholders or a voting trust agreement, the burden of proof is upon the corporation to establish that the shareholder does not have a proper purpose.
(d) Any officer, or agent, or a corporation which shall refuse to allow any shareholder or his or her agent so to examine and make extracts from its books and records of accounts, minutes and records of shareholders, for any proper purpose, shall be liable to such shareholder, in a penalty of up to ten per cent of the value of the shares owned by such shareholder, in addition to any other damages or remedy afforded him or her by law. It shall be a defense to any action for penalties under this Section that the person suing therefor has within two years sold or offered for sale any list of shareholders of such corporation or any other corporation or has aided or abetted any person in procuring any list of shareholders for any such purpose, or has improperly used any information secured through any prior examination of the books and records of account, or minutes, or records of shareholders of such corporation or any other corporation.
(e) Upon the written request of any shareholder of a corporation, the corporation shall mail to such shareholder within 14 days after receipt of such request a balance sheet as of the close of its latest fiscal year and a profit and loss statement for such fiscal year; provided that if such request is received by the corporation before such financial statements are available, the corporation shall mail such financial statements within 14 days after they become available, but in any event within 120 days after the close of its latest fiscal year.
(Source: P.A. 84-924.)

(805 ILCS 5/7.80) (from Ch. 32, par. 7.80)
Sec. 7.80. Provisions relating to actions by shareholders. (a) No action shall be brought in this State by a shareholder in the right of a domestic or foreign corporation unless the plaintiff was a shareholder of record at the time of the transaction of which he or she complains, or his or her shares or voting trust certificates thereafter devolved upon him or her by operation of law from a person who was a holder at such time; provided, however, that a shareholder who does not meet such requirement may nevertheless be allowed in the discretion of the court to bring such action on a preliminary showing to and determination by the court, upon motion and after a hearing at which the court may consider such evidence by affidavit or testimony as it deems material, that plaintiff acquired the shares before there was disclosure to the public or to the plaintiff of the wrongdoing of which plaintiff complains.
(b) A complaint in a proceeding brought in the right of a corporation must allege with particularity the demand made, if any, to obtain action by the directors and either why the complainant could not obtain the action or why he or she did not make the demand. If a demand for action was made and the corporation's investigation of the demand is in progress when the proceeding is filed, the court may stay the suit for thirty days or until the investigation is completed, whichever is less.
(c) A proceeding commenced under this Section may not be discontinued or settled without the court's approval. If the court determines that a proposed discontinuance or settlement will substantially affect the interest of the corporation's shareholders or a class of shareholders, the court may direct that notice be given the shareholders affected.
(Source: P.A. 83-1025.)

(805 ILCS 5/7.85) (from Ch. 32, par. 7.85)
Sec. 7.85. Vote required for certain business combinations.
A. This Section shall apply to any domestic corporation that (i) has any equity securities registered under Section 12 of the Securities Exchange Act of 1934 or is subject to Section 15(d) of that Act (a "reporting company") and (ii) any domestic corporation other than one described in (i) that either specifically adopts this Section 7.85 in its original articles of incorporation or amends its articles of incorporation to specifically adopt this Section 7.85, however, the restrictions contained in this Section shall not apply in the event of any of the following:
(1) In case of a reporting company, the corporation's

articles of incorporation immediately prior to the time it becomes a reporting company contains a provision expressly electing not to be governed by this Section.

(2) The corporation, by action of its board of

directors, adopts an amendment to its by-laws within 90 days after the effective date of this amendatory Act of 1997 expressly electing not to be governed by this Section, which amendment shall not be further amended by the board of directors.

(3) In the case of a reporting company, the

corporation, by action of its shareholders, adopts an amendment to its articles of incorporation or by-laws expressly electing not to be governed by this Section, provided that, in addition to any other vote required by law, such amendment to the articles of incorporation or by-laws must be approved by the affirmative vote of a majority of the voting shares (as defined in paragraph B of this Section 7.85). An amendment adopted under this paragraph shall not be effective until 12 months after the adoption of the amendment and shall not apply to a business combination between the corporation and a person who became an interested shareholder of the corporation at the same time as or before the adoption of the amendment. A by-law amendment adopted under this paragraph shall not be further amended by the board of directors.

(4) A shareholder becomes an interested shareholder

inadvertently and (i) as soon as practical divests sufficient shares so that the shareholder ceases to be an interested shareholder and (ii) would not, at any time within the 3 year period immediately before a business combination between the corporation and the shareholder, have been an interested shareholder but for the inadvertent acquisition.

In the case of circumstances described in subparagraphs (1), (2), and (3) of this paragraph A, the election not to be governed may be in whole or in part, generally, or generally by types, or as to specifically identified or unidentified interested shareholders.
B. Higher vote for certain business combinations. In addition to any affirmative vote required by law or the articles of incorporation, except as otherwise expressly provided in paragraph C of this Section 7.85, any business combination shall require (i) the affirmative vote of the holders of at least 80% of the combined voting power of the then outstanding shares of all classes and series of the corporation entitled to vote generally in the election of directors, voting together as a single class (the "voting shares") (it being understood that, for the purposes of this Section 7.85, each voting share shall have the number of votes granted to it pursuant to the corporation's articles of incorporation) and (ii) the affirmative vote of a majority of the voting shares held by disinterested shareholders.
C. When higher vote is not required. The provisions of paragraph B of this Section 7.85 shall not be applicable to any particular business combination, and such business combination shall require only such affirmative vote as is required by law and any other provision of the corporation's article of incorporation and any resolutions of the board of directors adopted pursuant to Section 6.10 if all of the conditions specified in either of the following subparagraphs (1) and (2) of this paragraph C are met:
(1) Approval by disinterested directors. The

business combination shall have been approved by two-thirds of the disinterested directors (as hereinafter defined).

(2) Price and procedure requirements. All of the

following conditions shall have been met:

(a) The business combination shall provide for

consideration to be received by all holders of common shares in exchange for all their shares, and the aggregate amount of the cash and the fair market value as of the date of consummation of the business combination of consideration other than cash to be received per share by holders of common shares in such business combination shall be at least equal to the higher of the following:

(i) (if applicable) the highest per share

price (including any brokerage commissions, transfer taxes and soliciting dealers' fees) paid by the interested shareholder or any affiliate or associate of the interested shareholder to acquire any common shares beneficially owned by the interested shareholder which were acquired (a) within the two year period immediately prior to the first public announcement of the proposal of the business combination (the "announcement date") or (b) in the transaction in which it became an interested shareholder, whichever is higher; and

(ii) the fair market value per common share

on the first trading date after the announcement date or on the first trading date after the date of the first public announcement that the interested shareholder became an interested shareholder (the "Determination Date"), whichever is higher.

(b) The business combination shall provide for

consideration to be received by all holders of outstanding shares other than common shares in exchange for all such shares, and the aggregate amount of the cash and the fair market value as of the date of the consummation of the business combination of consideration other than cash to be received per share by holders of outstanding shares other than common shares shall be at least equal to the highest of the following (it being intended that the requirements of this subparagraph (2)(b) shall be required to be met with respect to every class and series of outstanding shares other than common shares whether or not the interested shareholder or any affiliate or associate of the interested shareholder has previously acquired any shares of a particular class or series):

(i) (if applicable) the highest per share

price (including any brokerage commissions, transfer taxes and soliciting dealers' fees) paid by the interested shareholder or any affiliate or associate of the interested shareholder to acquire any shares of such class or series beneficially owned by the interested shareholder which were acquired (a) within the 2-year period immediately prior to the announcement date or (b) in the transaction in which it became an interested shareholder, whichever is higher;

(ii) (if applicable) the highest preferential

amount per share to which the holders of shares of such class or series are entitled in the event of any voluntary or involuntary liquidation, dissolution or winding up of the corporation;

(iii) the fair market value per share of such

class or series on the first trading date after the announcement date or on the determination date, whichever is higher; and

(iv) an amount equal to the fair market value

per share of such class or series determined pursuant to clause (iii) times the highest value obtained in calculating the following quotient for each class or series of which the interested shareholder has acquired shares within the 2-year period ending on the announcement date: (x) the highest per share price (including any brokerage commissions, transfer taxes and soliciting dealers' fees) paid by the interested shareholder or any affiliate or associate of the interested Shareholder for any shares of such class or series acquired within such 2-year period divided by (y) the market value per share of such class or series on the first day in such 2-year period on which the interested shareholder or any affiliate or associate of the interested shareholder acquired any shares of such class or series.

(c) The consideration to be received by holders of a

particular class or series of outstanding shares shall be in cash or in the same form as the interested shareholder or any affiliate or associate of the interested shareholder has previously paid to acquire shares of such class or series beneficially owned by the interested shareholder. If the interested shareholder and any affiliates or associates of the interested shareholder have paid for shares of any class or series with varying forms of consideration, the form of consideration for such class or series shall be either cash or the form used to acquire the largest number of shares of such class or series beneficially owned by the interested shareholder.

(d) After such interested shareholder has become an

interested shareholder and prior to the consummation of such business combination: (1) except as approved by two-thirds of the disinterested directors, there shall have been no failure to declare and pay at the regular date therefor any full periodic dividends (whether or not cumulative) on any outstanding shares of the corporation other than the common shares; (2) there shall have been (a) no reduction in the annual rate of dividends paid on the common shares (except as necessary to reflect any subdivision of the common shares), except as approved by two-thirds of the disinterested directors, and (b) an increase in such annual rate of dividends (as necessary to prevent any such reduction) in the event of any reclassification (including any reverse share split), recapitalization, reorganization or any similar transaction which has the effect of reducing the number of outstanding common shares; and (3) such interested shareholder shall not have become the beneficial owner of any additional Voting Shares except as part of the transaction which results in such interested shareholder becoming an interested shareholder or as a result of action taken by the corporation not caused, directly or indirectly, by such interested shareholder.

(e) After such interested shareholder has become an

interested shareholder, such interested shareholder shall not have received the benefit, directly or indirectly (except proportionately as a shareholder), of any loans, advances, guarantees, pledges or other financial assistance or any tax credits or other tax advantages provided by the corporation or any Subsidiary, whether in anticipation of or in connection with such business combination or otherwise.

(f) A proxy or information statement describing the

proposed business combination and complying with the requirements of the Securities Exchange Act of 1934 and the rules and regulations thereunder (or any subsequent provisions replacing such Act, rules or regulations) shall be mailed to public shareholders of the corporation at least 30 days prior to the consummation of such business combination (whether or not such proxy or information statement is required to be mailed pursuant to such Act or subsequent provisions).

D. Certain definitions. For the purposes of this Section 7.85:
(1) "Person" means an individual, firm, corporation,

partnership, trust or other entity.

(2) "Interested shareholder" means (i) a person

(other than the corporation and a direct or indirect majority-owned subsidiary of the corporation) that (a) is the owner of 15% or more of the outstanding voting shares of the corporation or (b) is an affiliate or associate of the corporation and was the owner of 15% or more of the outstanding voting shares of the corporation at any time within the 3 year period immediately before the date on which it is sought to be determined whether the person is an interested shareholder and (ii) the affiliates and associates of that person, provided, however, that the term "interested shareholder" shall not include (x) a person who (A) owned shares in excess of the 15% limitation as of January 1, 1997 and either (I) continued to own shares in excess of the 15% limitation or would have but for action by the corporation or (II) is an affiliate or associate of the corporation and so continued (or so would have continued but for action by the corporation) to be the owner of 15% or more of the outstanding voting shares of the corporation at any time within the 3-year period immediately prior to the date on which it is sought to be determined whether such a person is an interested shareholder or (B) acquired the shares from a person described in clause (A) by gift, inheritance, or in a transaction in which no consideration was exchanged or (y) a person whose ownership of shares in excess of the 15% limitation is the result of action taken solely by the corporation, provided that the person shall be an interested shareholder if thereafter the person acquires additional shares of the corporation, except as a result of further corporate action not caused, directly or indirectly, by the person or if the person acquires additional shares in transactions approved by the board of directors, which approval shall include a majority of the disinterested directors. For the purpose of determining whether a person is an interested shareholder, the voting shares of the corporation deemed to be outstanding shall include shares deemed to be owned by the person through application of subparagraph (3) of this paragraph, but shall not include any other unissued shares of the corporation that may be issuable pursuant to any agreement, arrangement, or understanding, upon exercise of conversion rights, warrants, or options, or otherwise.

(3) "Owner", including the terms "own" and "owned",

when used with respect to shares means a person that individually or with or through any of its affiliates or associates:

(a) beneficially owns the shares, directly or

indirectly; or

(b) has (i) the right to acquire the shares

(whether the right is exercisable immediately or only after the passage of time) pursuant to any agreement, arrangement, or understanding, upon exercise of conversion rights, exchange rights, warrants, or options, or otherwise; provided, however, that a person shall not be deemed the owner of shares tendered pursuant to a tender or exchange offer made by the person or any of the person's affiliates or associates until the tendered shares are accepted for purchase or exchange or (ii) the right to vote the shares pursuant to an agreement, arrangement, or understanding; provided, however, that a person shall not be deemed the owner of any shares because of the person's right to vote the shares if the agreement, arrangement, or understanding to vote the shares arises solely from a revocable proxy or consent given in response to a proxy or consent solicitation made to 10 or more persons; or

(c) has an agreement, arrangement, or

understanding for the purpose of acquiring, holding, voting (except voting pursuant to a revocable proxy or consent as described in clause (ii) of item (b) of this subparagraph), or disposing of the shares with any other person that beneficially owns, or whose affiliates or associates beneficially own, directly or indirectly, the shares.

(4) "Affiliate" means a person that directly, or

indirectly through one or more intermediaries, controls, is controlled by, or is under common control with, another person.

(5) "Associate", when used to indicate a relationship

with a person, means (i) a corporation, partnership, unincorporated association, or other entity of which the person is a director, officer, or partner or is, directly or indirectly, the owner of 20% or more of a class of voting shares, (ii) a trust or other estate in which the person has at least a 20% beneficial interest or as to which the person serves as trustee or in a similar fiduciary capacity, and (iii) a relative or spouse of the person, or a relative of that spouse who has the same residence as the person.

(6) "Subsidiary" means any corporation of which a

majority of any class of equity security is owned, directly or indirectly, by the corporation; provided, however, that for the purposes of the definition of interested shareholder set forth in subparagraph (2) of this paragraph D, the term "subsidiary" shall mean only a corporation of which a majority of each class or equity security is owned, directly or indirectly, by the corporation.

(7) "Disinterested director" means any member of the

board of directors of the corporation who: (a) is neither the interested shareholder nor an affiliate or associate of the interested shareholder; (b) was a member of the board of directors prior to the time that the interested shareholder became an interested shareholder or was a director of the corporation before January 1, 1997, or was recommended to succeed a disinterested director by a majority of the disinterested directors then in office; and (c) was not nominated for election as a director by the interested shareholder or any affiliate or associate of the interested shareholder.

(8) "Fair market value" means: (a) in the case of

shares, the highest closing sale price during the 30-day period immediately preceding the date in question of a share on the New York Stock Exchange Composite Tape, or, if such shares are not quoted on the Composite Tape, on the New York Stock Exchange, or, if such shares are not listed on such Exchange, on the principal United States securities exchange registered under the Securities Exchange Act of 1934 on which such shares are listed, or, if such shares are not listed on any such exchange, the highest closing sale price or bid quotation with respect to a share during the 30-day period preceding the date in question on the National Association of Securities Dealers, Inc. Automated Quotations System or any system then in use, or if no such quotations are available, the fair market value on the date in question of a share as determined by a majority of the disinterested directors in good faith; and (b) in the case of property other than cash or shares, the fair market value of such property on the date in question as determined by a majority of the disinterested directors in good faith.

(9) "Disinterested shareholder" shall mean a

shareholder of the corporation who is not an interested shareholder or an affiliate or an associate of an interested shareholder.

(10) "Business combination" has the meaning set forth

in Section 11.75 of this Act (regardless of the case of the word "only" in that Section).

(11) In the event of any business combination in

which the corporation survives, the phrase " consideration other than cash" as used in subparagraphs (2)(a) and (2)(b) of paragraph C of this Section 7.85 shall include the common shares and the shares of any other class or series retained by the holders of such shares.

(12) "Shares" means, with respect to any corporation,

capital stock and, with respect to any other entity, any equity interest.

(13) "Voting shares" means, with respect to any

corporation, shares of any class or series entitled to vote generally in the election of directors and, with respect to any entity that is not a corporation, any equity interest entitled to vote generally in its election of the governing body of the entity.

E. Determinations by disinterested directors. A majority of the disinterested directors shall have the power to determine, for the purposes of this Section 7.85, (a) whether a person is an interested shareholder, (b) the number of voting shares beneficially owned by any person, (c) whether a person is an affiliate or associate of another, and (d) whether the transaction is the subject of any business combination.
(Source: P.A. 90-461, eff. 1-1-98.)

(805 ILCS 5/7.90)
Sec. 7.90. Waiver.
(a) Unless otherwise provided in the articles of incorporation, a shareholder who executes and delivers to the corporation a written instrument irrevocably waiving the right (i) to vote any shares held by such shareholder, whether for the election of directors or otherwise, (ii) to be a director or officer of the corporation, and (iii) in any other manner to control, directly or indirectly, corporate actions or the election or removal of any director or officer of the corporation, and who at the time of such waiver is not a director or officer of the corporation, shall have no fiduciary duty to the corporation or any of its shareholders arising out of the fact that such person is a shareholder of the corporation. No such waiver shall affect any breach of fiduciary duty arising prior to the effective date of the waiver.
(b) The corporation shall give prompt notice of such waiver to the remaining shareholders, except that no such notice need be given by a corporation that has shares listed on a national securities exchange or regularly traded in a market maintained by one or more members of a national or affiliated securities association.
(c) The waiver referred to in this Section shall not affect any other rights or obligations of the shareholder, including but not limited to the rights under Sections 7.80, 11.65, 11.70, 12.55 and 12.56 of this Act.
(d) Shares that cannot be voted because of a waiver under this Section shall not be counted in determining the number of shares necessary for a quorum or for shareholder action under Section 7.60 of this Act. A waiver under this Section shall not apply to any transferee of the shares.
(e) The waiver referred to in this Section is specifically enforceable in accordance with the principles of equity.
(f) This Section is not intended to describe or suggest the circumstances under which any fiduciary duty arises or exists, including with respect to any shareholder who fails to make a waiver under this Section.
(Source: P.A. 94-394, eff. 8-1-05.)



Article 8 - Directors And Officers

(805 ILCS 5/Art. 8 heading)

(805 ILCS 5/8.05) (from Ch. 32, par. 8.05)
Sec. 8.05. Board of directors.
(a) Except as provided in Article 2A of this Act, each corporation shall have a board of directors and the business and affairs of the corporation shall be managed by or under the direction of the board of directors.
(b) The articles of incorporation or by-laws may prescribe qualifications for directors. A director need not be a resident of this State or a shareholder of the corporation unless the articles of incorporation or by-laws so prescribe.
(c) Unless otherwise provided in the articles of incorporation or by-laws, the board of directors, by the affirmative vote of a majority of the directors then in office, and irrespective of any personal interest of any of its members, shall have authority to establish reasonable compensation of all directors for services to the corporation as directors, officers or otherwise, notwithstanding the provisions of Section 8.60.
(Source: P.A. 88-151.)

(805 ILCS 5/8.10) (from Ch. 32, par. 8.10)
Sec. 8.10. Number, election and resignation of directors. (a) The board of directors of a corporation shall consist of one or more members. The number of directors shall be fixed by the by-laws, except the number of initial directors shall be fixed by the incorporators in the articles of incorporation or at the organizational meeting. In the absence of a by-law fixing the number of directors, the number shall be the same as that fixed in the articles of incorporation or at the organizational meeting. The number of directors may be increased or decreased from time to time by amendment to the by-laws.
(b) The by-laws may establish a variable range for the size of the board by prescribing a minimum and maximum (which may not exceed the minimum by more than five) number of directors. If a variable range is established, the number of directors may be fixed or changed from time to time, within the minimum and maximum, by the directors or the shareholders without further amendment to the by-laws.
(c) The terms of all directors expire at the next annual shareholders' meeting following their election unless their terms are staggered under subsection (e). The term of a director elected to fill a vacancy expires at the next annual shareholders' meeting at which his or her predecessor's term would have expired. The term of a director elected as a result of an increase in the number of directors expires at the next annual shareholders' meeting unless the term is staggered under subsection (e).
(d) Despite the expiration of a director's term, he or she continues to serve until the next meeting of shareholders at which directors are elected. A decrease in the number of directors does not shorten an incumbent director's term.
(e) If the board of directors consists of six or more members, in lieu of electing the membership of the whole board of directors annually, the articles of incorporation or by-laws may provide that the directors shall be divided into either two or three classes, each class to be as nearly equal in number as is possible. The term of office of directors of the first class shall expire at the first annual meeting of shareholders after their election, that of the second class shall expire at the second annual meeting after their election, and that of the third class, if any, shall expire at the third annual meeting after their election. At each annual meeting after such classification, the number of directors equal to the number of the class whose terms expire at the time of such meeting shall be elected to hold office until the second succeeding annual meeting, if there be two classes, or until the third succeeding annual meeting, if there be three classes.
(f) If the articles of incorporation authorize dividing the shares into classes or series, the articles may also authorize the election of all or a specified number or percentage of directors by the holders of one or more authorized classes or series of shares.
(g) A director may resign at any time by giving written notice to the board of directors, its chairman, or to the president or secretary of the corporation. A resignation is effective when the notice is given unless the notice specifies a future date. The pending vacancy may be filled before the effective date, but the successor shall not take office until the effective date.
(Source: P.A. 83-1025.)

(805 ILCS 5/8.15) (from Ch. 32, par. 8.15)
Sec. 8.15. Quorum of directors. (a) A majority of the number of directors fixed by the by-laws, or in the absence of a by-law fixing the number of directors, the number stated in the articles of incorporation or named by the incorporators, shall constitute a quorum for the transaction of business unless a greater number is specified by the articles of incorporation or the by-laws.
(b) If a corporation has a variable range board of directors, a quorum shall consist of a majority of the directors then in office, but not less than a majority of the minimum number of directors specified for the variable range of the board unless the articles of incorporation or by-laws specify a greater number.
(c) The act of the majority of the directors present at a meeting at which a quorum is present shall be the act of the board of directors, unless the act of a greater number is required by the articles of incorporation or the by-laws.
(d) Unless specifically prohibited by the articles of incorporation or by-laws, members of the board of directors or of any committee of the board of directors may participate in and act at any meeting of such board or committee through the use of a conference telephone or other communications equipment by means of which all persons participating in the meeting can hear each other. Participation in such meeting shall constitute attendance and presence in person at the meeting of the person or persons so participating.
(Source: P.A. 83-1025.)

(805 ILCS 5/8.20) (from Ch. 32, par. 8.20)
Sec. 8.20. Place of directors' meetings. Regular or special meetings of the board of directors may be held either within or without this State.
(Source: P.A. 83-1025.)

(805 ILCS 5/8.25) (from Ch. 32, par. 8.25)
Sec. 8.25. Notice of directors' meetings. Meetings of the board of directors shall be held upon such notice as the by-laws may prescribe. Attendance of a director at any meeting shall constitute a waiver of notice of such meeting except where a director attends a meeting for the express purpose of objecting to the transaction of any business because the meeting is not lawfully called or convened. Neither the business to be transacted at, nor the purpose of, any regular or special meeting of the board of directors need be specified in the notice or waiver of notice of such meeting.
(Source: P.A. 83-1025.)

(805 ILCS 5/8.30) (from Ch. 32, par. 8.30)
Sec. 8.30. Vacancies. Any vacancy occurring in the board of directors and any directorship to be filled by reason of an increase in the number of directors may be filled by election at an annual meeting or at a special meeting of shareholders called for that purpose; provided, however, the by-laws may provide a method for filling vacancies arising between meetings of shareholders by reason of an increase in the number of directors or otherwise, by director or shareholder action and, in the absence of such a provision, the board of directors may fill the vacancy. A director elected by the shareholders to fill a vacancy shall hold office for the balance of the term for which he or she was elected. A director appointed to fill a vacancy shall serve until the next meeting of shareholders at which directors are to be elected.
(Source: P.A. 83-1025.)

(805 ILCS 5/8.35) (from Ch. 32, par. 8.35)
Sec. 8.35. Removal of directors. (a) One or more of the directors may be removed, with or without cause, at a meeting of shareholders by the affirmative vote of the holders of a majority of the outstanding shares then entitled to vote at an election of directors, except as follows:
(1) No director shall be removed at a meeting of shareholders unless the notice of such meeting shall state that a purpose of the meeting is to vote upon the removal of one or more directors named in the notice. Only the named director or directors may be removed at such meeting.
(2) In the case of a corporation having cumulative voting, if less than the entire board is to be removed, no director may be removed, with or without cause, if the votes cast against his or her removal would be sufficient to elect him or her if then cumulatively voted at an election of the entire board of directors.
(3) If a director is elected by a class or series of shares, he or she may be removed only by the shareholders of that class or series.
(4) In the case of a corporation whose board is classified as provided in subsection (e) of Section 8.10, the articles of incorporation may provide that directors may be removed only for cause.
(b) The provisions of subsection (a) shall not preclude the circuit court of the county in which the corporation's registered office is located from removing a director of the corporation from office in a proceeding commenced either by corporation or by shareholders of the corporation holding at least 10 percent of the outstanding shares of any class if the court finds (1) the director is engaged in fraudulent or dishonest conduct or has grossly abused his or her position to the detriment of the corporation, and (2) removal is in the best interest of the corporation. If the court removes a director, it may bar the director from reelection for a period prescribed by the court. If such a proceeding is commenced by the shareholders, they shall make the corporation a party defendant.
(Source: P.A. 84-924.)

(805 ILCS 5/8.40) (from Ch. 32, par. 8.40)
Sec. 8.40. Committees.
(a) If the articles of incorporation or by-laws so provide, a majority of the directors may create one or more committees, each to have one or more members, and appoint members of the board to serve on the committee or committees. A committee's members shall serve at the pleasure of the board.
(b) Unless the appointment by the board of directors requires a greater number, a majority of any committee shall constitute a quorum and a majority of a quorum is necessary for committee action. A committee may act by unanimous consent in writing without a meeting and, subject to the provisions of the by-laws or action by the board of directors, the committee by majority vote of its members shall determine the time and place of meetings and the notice required therefor.
(c) To the extent specified by the board of directors or in the articles of incorporation or by-laws, each committee may exercise the authority of the board of directors under Section 8.05; provided, however, a committee may not:
(1) authorize distributions, except for dividends to

be paid with respect to shares of any preferred or special classes or any series thereof;

(2) approve or recommend to shareholders any act this

Act requires to be approved by shareholders;

(3) fill vacancies on the board or on any of its

committees;

(4) elect or remove officers or fix the compensation

of any member of the committee;

(5) adopt, amend or repeal the by-laws;
(6) approve a plan of merger not requiring

shareholder approval;

(7) authorize or approve reacquisition of shares,

except according to a general formula or method prescribed by the board;

(8) authorize or approve the issuance or sale, or

contract for sale, of shares, except that the board may direct a committee (i) to fix the specific terms of the issuance or sale or contract for sale, including without limitation the pricing terms or the designation and relative rights, preferences, and limitations of a series of shares if the board of directors has approved the maximum number of shares to be issued pursuant to such delegated authority or (ii) to fix the price and the number of shares to be allocated to particular employees under an employee benefit plan; or

(9) amend, alter, repeal, or take action inconsistent

with any resolution or action of the board of directors when the resolution or action of the board of directors provides by its terms that it shall not be amended, altered or repealed by action of a committee.

(Source: P.A. 91-464, eff. 1-1-00.)

(805 ILCS 5/8.45) (from Ch. 32, par. 8.45)
Sec. 8.45. Informal action by directors. (a) Unless specifically prohibited by the articles of incorporation or by-laws, any action required by this Act to be taken at a meeting of the board of directors of a corporation, or any other action which may be taken at a meeting of the board of directors or a committee thereof, may be taken without a meeting if a consent in writing, setting forth the action so taken, shall be signed by all of the directors entitled to vote with respect to the subject matter thereof, or by all the members of such committee, as the case may be.
(b) The consent shall be evidenced by one or more written approvals, each of which sets forth the action taken and bears the signature of one or more directors. All the approvals evidencing the consent shall be delivered to the secretary to be filed in the corporate records. The action taken shall be effective when all the directors have approved the consent unless the consent specifies a different effective date.
(c) Any such consent signed by all the directors or all the members of a committee shall have the same effect as a unanimous vote, and may be stated as such in any document filed with the Secretary of State under this Act.
(Source: P.A. 83-1025.)

(805 ILCS 5/8.50) (from Ch. 32, par. 8.50)
Sec. 8.50. Officers. A corporation shall have such officers as shall be provided in the by-laws, each of whom shall be elected by the board of directors at such time and in such manner as may be prescribed by the by-laws. Officers and assistant officers and agents as may be deemed necessary may be elected or appointed by the board of directors or chosen in such other manner as may be prescribed by the by-laws. If the by-laws so provide, any two or more offices may be held by the same person. One officer, in this Act generally referred to as the secretary, shall have the authority to certify the by-laws, resolutions of the shareholders and board of directors and committees thereof, and other documents of the corporation as true and correct copies thereof. All officers and agents of the corporation, as between themselves and the corporation, shall have such express authority and perform such duties in the management of the property and affairs of the corporation as may be provided in the by-laws, or as may be determined by resolution of the board of directors not inconsistent with the by-laws and such implied authority as recognized by the common law from time to time.
(Source: P.A. 83-1025.)

(805 ILCS 5/8.55) (from Ch. 32, par. 8.55)
Sec. 8.55. Removal of officers. Any officer or agent may be removed by the board of directors whenever in its judgment the best interests of the corporation will be served thereby, but such removal shall be without prejudice to the contract rights, if any, of the person so removed. Election or appointment of an officer or agent shall not of itself create contract rights.
(Source: P.A. 83-1025.)

(805 ILCS 5/8.60) (from Ch. 32, par. 8.60)
Sec. 8.60. Director conflict of interest.
(a) If a transaction is fair to a corporation at the time it is authorized, approved, or ratified, the fact that a director of the corporation is directly or indirectly a party to the transaction is not grounds for invalidating the transaction or the director's vote regarding the transaction; provided, however, that in a proceeding contesting the validity of such a transaction, the person asserting validity has the burden of proving fairness unless:
(1) the material facts of the transaction and the

director's interest or relationship were disclosed or known to the board of directors or a committee of the board and the board or committee authorized, approved or ratified the transaction by the affirmative votes of a majority of disinterested directors, even though the disinterested directors be less than a quorum; or

(2) the material facts of the transaction and the

director's interest or relationship were disclosed or known to the shareholders entitled to vote and they authorized, approved or ratified the transaction without counting the vote of any shareholder who is an interested director.

(b) For purposes of this Section, a director is "indirectly" a party to a transaction if the other party to the transaction is an entity in which the director has a material financial interest or of which the director is an officer, director or general partner.
(Source: P.A. 90-421, eff. 1-1-98.)

(805 ILCS 5/8.65) (from Ch. 32, par. 8.65)
Sec. 8.65. Liability of directors in certain cases.
(a) In addition to any other liabilities imposed by law upon directors of a corporation, they are liable as follows:
(1) The directors of a corporation who vote for or

assent to any distribution prohibited by Section 9.10 of this Act shall be jointly and severally liable to the corporation for the amount of such distribution.

(2) If a dissolved corporation shall proceed to bar

any known claims against it under Section 12.75, the directors of such corporation who fail to take reasonable steps to cause the notice required by Section 12.75 of this Act to be given to any known creditor of such corporation shall be jointly and severally liable to such creditor for all loss and damage occasioned thereby.

(3) Unless dissolution is subsequently revoked

pursuant to Section 12.25 of this Act, the directors of a corporation that carries on its business after the filing by the Secretary of State of articles of dissolution with respect to a voluntary dissolution authorized as provided by this Act, otherwise than as necessary or appropriate to wind up and liquidate its business and affairs, shall be jointly and severally liable to the creditors of such corporation for all debts and liabilities of the corporation incurred in so carrying on its business. Directors of a corporation that carries on its business during a period of administrative dissolution shall not be liable under this paragraph (a)(3) if the Secretary of State subsequently files an application for reinstatement under subsection (c) of Section 12.45, which reinstatement shall have the effect described in subsection (d) of Section 12.45.

(b) A director of a corporation who is present at a meeting of its board of directors at which action on any corporate matter is taken is conclusively presumed to have assented to the action taken unless his or her dissent is entered in the minutes of the meeting or unless he or she files his or her written dissent to such action with the person acting as the secretary of the meeting before the adjournment thereof or forwards such dissent by registered or certified mail to the secretary of the corporation immediately after the adjournment of the meeting. Such right to dissent does not apply to a director who voted in favor of such action.
(c) A director shall not be liable for a distribution of assets to the shareholders of a corporation in excess of the amount authorized by Section 9.10 of this Act if he or she relied and acted in good faith upon a balance sheet and profit and loss statement of the corporation represented to him or her to be correct by the president or the officer of such corporation having charge of its books of account, or certified by an independent public or certified public accountant or firm of such accountants to fairly reflect the financial condition of such corporation, nor shall he or she be so liable if in good faith in determining the amount available for any such dividend or distribution he or she considered the assets to be of their book value.
(d) Any director against whom a claim is asserted under this Section and who is held liable thereon, is entitled to contribution from the other directors who are likewise liable thereon.
Any director against whom a claim is asserted for the improper distribution of assets of a corporation and who is held liable thereon, is entitled to contribution from the shareholders who knowingly accepted or received any such distribution in proportion to the amounts received by them respectively.
(Source: P.A. 98-776, eff. 1-1-15.)

(805 ILCS 5/8.70) (from Ch. 32, par. 8.70)
Sec. 8.70. Kickbacks, bribes, etc. -Liability of officers or directors. Any Corporate director or officer who commits commercial bribery or commercial bribe receiving as defined in Article 29A of the Criminal Code of 2012, shall be liable to the corporation which he or she serves as officer or director for treble damages, based on the aggregate amount given or received plus attorneys' fees. A conviction in a criminal proceeding for a commercial bribery or commercial bribe receiving shall be deemed prima facie evidence of the convicted director's or officer's liability under this Section.
(Source: P.A. 97-1150, eff. 1-25-13.)

(805 ILCS 5/8.75) (from Ch. 32, par. 8.75)
Sec. 8.75. Indemnification of officers, directors, employees and agents; insurance.
(a) A corporation may indemnify any person who was or is a party, or is threatened to be made a party to any threatened, pending or completed action, suit or proceeding, whether civil, criminal, administrative or investigative (other than an action by or in the right of the corporation) by reason of the fact that he or she is or was a director, officer, employee or agent of the corporation, or who is or was serving at the request of the corporation as a director, officer, employee or agent of another corporation, partnership, joint venture, trust or other enterprise, against expenses (including attorneys' fees), judgments, fines and amounts paid in settlement actually and reasonably incurred by such person in connection with such action, suit or proceeding, if such person acted in good faith and in a manner he or she reasonably believed to be in, or not opposed to the best interests of the corporation, and, with respect to any criminal action or proceeding, had no reasonable cause to believe his or her conduct was unlawful. The termination of any action, suit or proceeding by judgment, order, settlement, conviction, or upon a plea of nolo contendere or its equivalent, shall not, of itself, create a presumption that the person did not act in good faith and in a manner which he or she reasonably believed to be in or not opposed to the best interests of the corporation or, with respect to any criminal action or proceeding, that the person had reasonable cause to believe that his or her conduct was unlawful.
(b) A corporation may indemnify any person who was or is a party, or is threatened to be made a party to any threatened, pending or completed action or suit by or in the right of the corporation to procure a judgment in its favor by reason of the fact that such person is or was a director, officer, employee or agent of the corporation, or is or was serving at the request of the corporation as a director, officer, employee or agent of another corporation, partnership, joint venture, trust or other enterprise, against expenses (including attorneys' fees) actually and reasonably incurred by such person in connection with the defense or settlement of such action or suit, if such person acted in good faith and in a manner he or she reasonably believed to be in, or not opposed to, the best interests of the corporation, provided that no indemnification shall be made with respect to any claim, issue, or matter as to which such person has been adjudged to have been liable to the corporation, unless, and only to the extent that the court in which such action or suit was brought shall determine upon application that, despite the adjudication of liability, but in view of all the circumstances of the case, such person is fairly and reasonably entitled to indemnity for such expenses as the court shall deem proper.
(c) To the extent that a present or former director, officer or employee of a corporation has been successful, on the merits or otherwise, in the defense of any action, suit or proceeding referred to in subsections (a) and (b), or in defense of any claim, issue or matter therein, such person shall be indemnified against expenses (including attorneys' fees) actually and reasonably incurred by such person in connection therewith, if the person acted in good faith and in a manner he or she reasonably believed to be in, or not opposed to, the best interests of the corporation.
(d) Any indemnification under subsections (a), (b), or (c) (unless ordered by a court) shall be made by the corporation only as authorized in the specific case, upon a determination that indemnification of the present or former director, officer, employee or agent is proper in the circumstances because he or she has met the applicable standard of conduct set forth in subsections (a), (b), or (c). Such determination shall be made with respect to a person who is a director or officer of the corporation at the time of the determination: (1) by the majority vote of the directors who are not parties to such action, suit or proceeding, even though less than a quorum, (2) by a committee of such directors, even though less than a quorum, designated by a majority vote of such directors, (3) if there are no such directors, or if such directors so direct, by independent legal counsel in a written opinion, or (4) by the shareholders.
(e) Expenses (including attorney's fees) incurred by an officer or director of the corporation in defending a civil or criminal action, suit or proceeding may be paid by the corporation in advance of the final disposition of such action, suit or proceeding upon receipt of an undertaking by or on behalf of such director or officer to repay such amount if it shall ultimately be determined that such person is not entitled to be indemnified by the corporation as authorized in this Section. Such expenses (including attorney's fees) incurred by former directors and officers or other employees and agents of the corporation or by persons serving at the request of the corporation as directors, officers, employees or agents of another corporation, partnership, joint venture, trust or other enterprise may be so paid on such terms and conditions, if any, as the corporation deems appropriate.
(f) The indemnification and advancement of expenses provided by or granted under the other subsections of this Section shall not be deemed exclusive of any other rights to which those seeking indemnification or advancement of expenses may be entitled under any by-law, agreement, vote of shareholders or disinterested directors, or otherwise, both as to action in his or her official capacity and as to action in another capacity while holding such office. A right to indemnification or to advancement of expenses arising under a provision of the articles of incorporation or a by-law shall not be eliminated or impaired by an amendment to such provision after the occurrence of the act or omission that is the subject of the civil, criminal, administrative or investigative action, suit or proceeding for which indemnification or advancement of expenses is sought, unless the provision in effect at the time of such act or omission explicitly authorizes such elimination or impairment after such act or omission has occurred.
(g) A corporation may purchase and maintain insurance on behalf of any person who is or was a director, officer, employee or agent of the corporation, or who is or was serving at the request of the corporation as a director, officer, employee or agent of another corporation, partnership, joint venture, trust or other enterprise, against any liability asserted against such person and incurred by such person in any such capacity, or arising out of his or her status as such, whether or not the corporation would have the power to indemnify such person against such liability under the provisions of this Section.
(h) If a corporation indemnifies or advances expenses to a director or officer under subsection (b) of this Section, the corporation shall report the indemnification or advance in writing to the shareholders with or before the notice of the next shareholders meeting.
(i) For purposes of this Section, references to "the corporation" shall include, in addition to the surviving corporation, any merging corporation (including any corporation having merged with a merging corporation) absorbed in a merger which, if its separate existence had continued, would have had the power and authority to indemnify its directors, officers, and employees or agents, so that any person who was a director, officer, employee or agent of such merging corporation, or was serving at the request of such merging corporation as a director, officer, employee or agent of another corporation, partnership, joint venture, trust or other enterprise, shall stand in the same position under the provisions of this Section with respect to the surviving corporation as such person would have with respect to such merging corporation if its separate existence had continued.
(j) For purposes of this Section, references to "other enterprises" shall include employee benefit plans; references to "fines" shall include any excise taxes assessed on a person with respect to an employee benefit plan; and references to "serving at the request of the corporation" shall include any service as a director, officer, employee or agent of the corporation which imposes duties on, or involves services by such director, officer, employee, or agent with respect to an employee benefit plan, its participants, or beneficiaries. A person who acted in good faith and in a manner he or she reasonably believed to be in the best interests of the participants and beneficiaries of an employee benefit plan shall be deemed to have acted in a manner "not opposed to the best interest of the corporation" as referred to in this Section.
(k) The indemnification and advancement of expenses provided by or granted under this Section shall, unless otherwise provided when authorized or ratified, continue as to a person who has ceased to be a director, officer, employee, or agent and shall inure to the benefit of the heirs, executors, and administrators of that person.
(l) The changes to this Section made by this amendatory Act of the 92nd General Assembly apply only to actions commenced on or after the effective date of this amendatory Act of the 92nd General Assembly.
(Source: P.A. 97-881, eff. 8-2-12.)

(805 ILCS 5/8.85) (from Ch. 32, par. 8.85)
Sec. 8.85. In discharging the duties of their respective positions, the board of directors, committees of the board, individual directors and individual officers may, in considering the best long term and short term interests of the corporation, consider the effects of any action (including without limitation, action which may involve or relate to a change or potential change in control of the corporation) upon employees, suppliers and customers of the corporation or its subsidiaries, communities in which offices or other establishments of the corporation or its subsidiaries are located, and all other pertinent factors.
(Source: P.A. 86-126.)



Article 9 - Distributions

(805 ILCS 5/Art. 9 heading)

(805 ILCS 5/9.05) (from Ch. 32, par. 9.05)
Sec. 9.05. Power of corporation to acquire its own shares.
(a) A corporation may acquire its own shares, subject to limitations set forth in Section 9.10 of this Act.
(b) If a corporation acquires its own shares after the effective date of this amendatory Act of 1993, the shares constitute treasury shares until cancelled as provided by subsection (d) of this Section.
(c) A corporation shall file a report under Section 14.25 of this Act in the case of its acquisition of its own shares that occurs either prior to January 1, 1991 or on or prior to the last day of the third month immediately preceding the corporation's anniversary month in 1991. A corporation shall file a report under Section 14.30 of this Act in the case of its acquisition and cancellation of its own shares that occurs after both December 31, 1990 and the last day of such third month. However, if the articles of incorporation provide that the number of authorized shares is reduced by an acquisition and cancellation of shares, then the corporation shall, within 60 days after the date of acquisition, execute and file in duplicate in accordance with Section 1.10 of this Act, a statement of cancellation which sets forth:
(1) The name of the corporation.
(2) The aggregate number of shares which the

corporation has authority to issue, itemized by classes and series, if any, within a class before giving effect to the cancellation.

(3) The aggregate number of issued shares, itemized

by classes and series, if any, within a class before giving effect to the cancellation.

(4) The number of shares cancelled, itemized by

classes and series, if any, within a class.

(5) The aggregate number of shares which the

corporation has the authority to issue, itemized by classes and series, if any, within a class after giving effect to the cancellation.

(6) The aggregate number of issued shares, itemized

by classes and series, if any, within a class, after giving effect to the cancellation.

(7) A statement, expressed in dollars, of the amount

of the paid-in capital of the corporation before giving effect to the cancellation.

(8) A statement, expressed in dollars, of the amount

of the paid-in capital of the corporation after giving effect to the cancellation.

Upon the filing of the statement of cancellation by the Secretary of State, the paid-in capital of the corporation shall be deemed to be reduced by that part of the paid-in capital which was, at the time of the cancellation, represented by the shares so cancelled, to the extent of the cost from the paid-in capital of the reacquired and cancelled shares or a lesser amount as may be elected by the corporation, and the statement of cancellation shall operate as an amendment to the articles of incorporation so as to reduce the number of authorized shares by the number of shares so cancelled.
(d) A corporation, by resolution of the board of directors, may cancel any of its treasury shares. When cancelled, the shares shall constitute authorized but unissued shares unless the articles of incorporation provide that the shares shall not be reissued, in which case the number of authorized shares shall be reduced by the number of shares cancelled.
(e) Until the report required by subsection (c) of this Section, or the report required by Section 14.25 or Section 14.30 of this Act reporting a reduction in paid-in capital, shall have been filed in the office of the Secretary of State, the basis of the annual franchise tax payable by the corporation shall not be reduced, provided, however, in no event shall the annual franchise tax for any taxable year be reduced if such report is not filed prior to the first day of the anniversary month or, in the case of a corporation which has established an extended filing month, the extended filing month of that taxable year and before payment of its annual franchise tax.
(Source: P.A. 94-605, eff. 1-1-06.)

(805 ILCS 5/9.10) (from Ch. 32, par. 9.10)
Sec. 9.10. Distributions to shareholders. (a) The board of directors of a corporation may authorize, and the corporation may make, distributions to its shareholders, subject to any restriction in the articles of incorporation and subject also to the limitations of subsection (c) of this Section.
(b) If not otherwise determined under Section 7.25, the record date for determining shareholders entitled to a distribution is the date of the resolution of the board of directors authorizing the distribution.
(c) No distribution may be made if, after giving it effect:
(1) the corporation would be insolvent; or
(2) the net assets of the corporation would be less than zero or less than the maximum amount payable at the time of distribution to shareholders having preferential rights in liquidation if the corporation were then to be liquidated.
(d) The board of directors may base a determination that a distribution may be made under subsection (c) either on financial statements prepared on the basis of accounting practices and principles that are reasonable in the circumstances or on a fair valuation or other method that is reasonable in the circumstances.
(e) The effect of a distribution under subsection (c) is measured as of the earlier of:
(1) the date of its authorization if payment occurs within 120 days after the date of authorization or the date of payment if payment occurs more than 120 days after the date of authorization; or
(2) in the case of distribution by purchase, redemption, or other acquisition of the corporation's shares, the earlier of (i) the date money or other property is transferred or debt incurred by the corporation or (ii) the date shareholders cease to be shareholders.
(Source: P.A. 83-1025.)

(805 ILCS 5/9.20)
Sec. 9.20. Reduction of paid-in capital.
(a) A corporation may reduce its paid-in capital:
(1) by resolution of its board of directors by

charging against its paid-in capital (i) the paid-in capital represented by shares acquired and cancelled by the corporation as permitted by law, to the extent of the cost from the paid-in capital of the reacquired and cancelled shares or a lesser amount as may be elected by the corporation, (ii) dividends paid on preferred shares, or (iii) distributions as liquidating dividends; or

(2) pursuant to an approved reorganization in

bankruptcy that specifically directs the reduction to be effected.

(b) Notwithstanding anything to the contrary contained in this Act, at no time shall the paid-in capital be reduced to an amount less than the aggregate par value of all issued shares having a par value.
(c) Until the report under Section 14.30 has been filed in the Office of the Secretary of State showing a reduction in paid-in capital, the basis of the annual franchise tax payable by the corporation shall not be reduced; provided, however, that in no event shall the annual franchise tax for any taxable year be reduced if the report is not filed prior to the first day of the anniversary month or, in the case of a corporation that has established an extended filing month, the extended filing month of the corporation of that taxable year and before payment of its annual franchise tax.
(d) A corporation that reduced its paid-in capital after December 31, 1986 by one or more of the methods described in subsection (a) may report the reduction pursuant to Section 14.30, subject to the restrictions of subsections (b) and (c) of this Section.
(e) Nothing in this Section shall be construed to forbid any reduction in paid-in capital to be effected under Section 9.05 of this Act.
(f) In the case of a vertical merger, the paid-in capital of a subsidiary may be eliminated if either (1) it was created, totally funded, and wholly owned by the parent or (2) the amount of the parent's investment in the subsidiary was equal to or exceeded the subsidiary's paid-in capital.
(Source: P.A. 94-605, eff. 1-1-06.)



Article 10 - Amendments

(805 ILCS 5/Art. 10 heading)

(805 ILCS 5/10.05) (from Ch. 32, par. 10.05)
Sec. 10.05. Authority to amend articles of incorporation.
(a) A corporation may amend its articles of incorporation at any time and from time to time to add a new provision or to change or remove an existing provision, provided that the articles as amended contain only such provisions as are required or permitted in original articles of incorporation at the time of amendment. The articles as amended must contain all the provisions required by subsection (a) of Section 2.10 except that the names and addresses of the initial directors may be omitted and the name of the initial registered agent or the address of the initial registered office may be omitted if a statement of change is on file.
(b) A corporation whose period of duration as provided in the articles of incorporation has expired may amend its articles of incorporation to revive its articles and extend the period of corporate duration, including making the duration perpetual, at any time within 5 years after the date of expiration.
(Source: P.A. 91-464, eff. 1-1-00.)

(805 ILCS 5/10.10) (from Ch. 32, par. 10.10)
Sec. 10.10. Amendment before issuance of shares. If a corporation has not issued shares, an amendment to the articles of incorporation may be adopted by a majority of the incorporators if initial directors were not named in the articles or have not been elected, or, if initial directors were named in the articles or have been elected, an amendment to the articles may be adopted by a majority of the directors.
(Source: P.A. 83-1025.)

(805 ILCS 5/10.15) (from Ch. 32, par. 10.15)
Sec. 10.15. Amendment by directors. A majority of the whole board of directors of a corporation may adopt one or more amendments to its articles of incorporation without shareholder action:
(a) to remove the names and addresses of the initial directors if such directors were named in the original articles of incorporation;
(b) to remove the name and address of the initial registered agent or the address of the initial registered office, if a statement of change is on file with the Secretary of State;
(c) to increase, decrease, create or eliminate the par value of the shares of any class, so long as no class or series of shares is adversely affected.
(d) to split all of the issued and authorized, but unissued, shares of any class, whether or not any shares of the class are issued or outstanding, by multiplying them by a whole number, so long as no class or series of shares is adversely affected.
(e) to change the corporate name by substituting the word "corporation", "incorporated", "company", "limited", or the abbreviation "corp.", "inc.", "co.", or "ltd.", for a similar word or abbreviation in the name, or by adding a geographical attribution to the name;
(f) to reduce the authorized shares of any class pursuant to a cancellation statement filed with respect to such shares after acquisition by the corporation in circumstances in which the articles of incorporation prohibit reissuance of such shares after acquisition by the corporation; or
(g) to restate its articles of incorporation as currently amended; such restated articles supersede the original articles and all amendments thereto.
(Source: P.A. 88-151.)

(805 ILCS 5/10.20) (from Ch. 32, par. 10.20)
Sec. 10.20. Amendment by directors and shareholders. Any amendment authorized by Section 10.05 may be adopted by the action of the directors and shareholders in the following manner:
(a) The board of directors shall adopt a resolution setting forth the proposed amendment and directing that it be submitted to a vote at a meeting of shareholders, which may be either an annual or a special meeting.
(b) Written notice setting forth the proposed amendment or a summary of the changes to be effected thereby shall be given to each shareholder of record within the time and in the manner provided in this Act for the giving of notice of meetings of shareholders. If such meeting be an annual meeting, the proposed amendment, or such summary as aforesaid, may be included in the notice of such annual meeting. If the adoption of the amendment would give any class or series of shares the right to dissent, the notice shall also enclose a copy of Section 11.70 of this Act or otherwise provide adequate notice of the right to dissent and the procedures therefor.
(c) At such meeting a vote of the shareholders entitled to vote on the proposed amendment shall be taken. The proposed amendment shall be adopted upon receiving the affirmative vote of at least two-thirds of the votes of the shares entitled to vote on such amendment, unless any class or series of shares is entitled to vote as a class in respect thereof, in which event the proposed amendment shall be adopted upon receiving the affirmative votes of at least two-thirds of the votes of the shares of each class or series of shares entitled to vote as a class in respect thereof and of the total votes of the shares entitled to vote on such amendment.
(d) The articles of incorporation of a corporation may supersede the two-thirds vote requirement of subsection (c) by specifying any smaller or larger vote requirement not less than a majority of the votes of the shares entitled to vote on the amendment and not less than a majority of the votes of the shares of each class or series of shares entitled to vote as a class on the amendment.
(e) Any number of amendments may be submitted to the shareholders, and voted upon by them, at one meeting.
(Source: P.A. 89-48, eff. 6-23-95.)

(805 ILCS 5/10.25) (from Ch. 32, par. 10.25)
Sec. 10.25. Class voting. Except as provided in Section 10.40, the holders of the outstanding shares of a class shall be entitled to vote as a class upon a proposed amendment if the articles of incorporation so provide or if the amendment would:
(a) Increase or decrease the aggregate number of authorized shares of such class.
(b) Effect an exchange, reclassification, or cancellation of all or part of the shares of such class.
(c) Change the designations, preferences, qualifications, limitations, restrictions, or special or relative rights of the shares of such class.
(d) In the case of a preferred or special class of shares, divide the shares of such class into series and fix or authorize the board of directors to fix the variations in the relative rights and preferences between the shares of such series.
(e) Change the shares of such class into the same or a different number of shares of the same class or another class or classes.
(f) Create a right of exchange, of all or any part of the shares of another class into the shares of such class.
(g) Create a new class of shares having rights and preferences prior, superior or substantially equal to those of the shares of such class, or increase the rights and preferences of any class having rights and preferences prior, superior or substantially equal to those of the shares of such class, or increase the rights and preferences of any class having rights and preferences subordinate to those of such class if such increase would then make the rights and preferences substantially equal to or superior to those of such class.
(h) Limit or deny the existing preemptive rights of the shares of such class.
(i) Cancel or otherwise affect dividends on the shares of such class which had accumulated but had not been declared.
(j) Limit or deny the voting rights of the shares of such class.
The holders of the outstanding shares of a class shall not be entitled to vote as a class upon a proposed amendment if such class is divided into series, and the proposed amendment would affect one or more but not all of such series in one or more of the ways described in subsections (a) through (i) above. In such event, the holders of the outstanding shares of any series to be affected by the proposed amendment shall be entitled to vote as a class thereon.
(Source: P.A. 83-1025.)

(805 ILCS 5/10.30) (from Ch. 32, par. 10.30)
Sec. 10.30. Articles of amendment.
(a) Except as provided in Section 10.40, the articles of amendment shall be executed and filed in duplicate in accordance with Section 1.10 of this Act and shall set forth:
(1) The name of the corporation.
(2) The text of each amendment adopted.
(3) If the amendment was adopted by the

incorporators, a statement that the amendment was adopted by a majority of the incorporators, that no shares have been issued and that the directors were neither named in the articles of incorporation nor elected at the time the amendment was adopted.

(4) If the amendment was adopted by the directors

without shareholder action, a statement that the amendment was adopted by a majority of the directors and that shareholder action was not required.

(5) Where the amendment was approved by the

shareholders:

(i) a statement that the amendment was adopted at

a meeting of shareholders by the affirmative vote of the holders of outstanding shares having not less than the minimum number of votes necessary to adopt such amendment, as provided by the articles of incorporation; or

(ii) a statement that the amendment was adopted

by written consent signed by the holders of outstanding shares having not less than the minimum number of votes necessary to adopt such amendment, as provided by the articles of incorporation, and in accordance with Section 7.10 of this Act.

(6) If the amendment provides for an exchange,

reclassification, or cancellation of issued shares, or a reduction of the number of authorized shares of any class below the number of issued shares of that class, then a statement of the manner in which such amendment shall be effected.

(7) If the amendment effects a change in the amount

of paid-in capital, then a statement of the manner in which the same is effected and a statement, expressed in dollars, of the amount of paid-in capital as changed by such amendment.

(8) If the amendment restates the articles of

incorporation, the amendment shall so state and shall set forth:

(i) the text of the articles as restated;
(ii) the date of incorporation, the name under

which the corporation was incorporated, subsequent names, if any, that the corporation adopted pursuant to amendment of its articles of incorporation, and the effective date of any such amendments;

(iii) the address of the registered office and

the name of the registered agent on the date of filing the restated articles; and

(iv) the number of shares of each class issued on

the date of filing the restated articles and the amount of paid-in capital as of such date.

The articles as restated must include all the

information required by subsection (a) of Section 2.10, except that the articles need not set forth the information required by paragraphs 3, 4 or 6 thereof. If any provision of the articles of incorporation is amended in connection with the restatement, the articles of amendment shall clearly identify such amendment.

(9) If, pursuant to Section 10.35, the amendment is

to become effective subsequent to the date on which the certificate of amendment is issued, the date on which the amendment is to become effective.

(10) If the amendment revives the articles of

incorporation and extends the period of corporate duration, the amendment shall so state and shall set forth:

(i) the date the period of duration expired under

the articles of incorporation;

(ii) a statement that the period of duration will

be perpetual, or, if a limited duration is to be provided, the date to which the period of duration is to be extended; and

(iii) a statement that the corporation has been

in continuous operation since before the date of expiration of its original period of duration.

(b) When the provisions of this Section have been complied with, the Secretary of State shall file the articles of amendment.
(Source: P.A. 92-33, eff. 7-1-01.)

(805 ILCS 5/10.35) (from Ch. 32, par. 10.35)
Sec. 10.35. Effect of amendment.
(a) The amendment shall become effective and the articles of incorporation shall be deemed to be amended accordingly, as of the later of:
(1) the filing of the articles of amendment by the

Secretary of State; or

(2) the time established under the articles of

amendment, not to exceed 30 days after the filing of the articles of amendment by the Secretary of State.

(b) If the amendment is made in accordance with the provisions of Section 10.40, upon the filing of the articles of amendment by the Secretary of State, the amendment shall become effective and the articles of incorporation shall be deemed to be amended accordingly, without any action thereon by the directors or shareholders of the corporation and with the same effect as if the amendments had been adopted by unanimous action of the directors and shareholders of the corporation.
(c) If the amendment restates the articles of incorporation, such restated articles of incorporation shall, upon such amendment becoming effective, supersede and stand in lieu of the corporation's preexisting articles of incorporation.
(d) If the amendment revives the articles of incorporation and extends the period of corporate duration, upon the filing of the articles of amendment by the Secretary of State, the amendment shall become effective and the corporate existence shall be deemed to have continued without interruption from the date of expiration of the original period of duration, and the corporation shall stand revived with such powers, duties and obligations as if its period of duration had not expired; and all acts and proceedings of its officers, directors and shareholders, acting or purporting to act as such, which would have been legal and valid but for such expiration, shall stand ratified and confirmed.
(e) Each amendment which affects the number of issued shares or the amount of paid-in capital shall be deemed to be a report under the provisions of this Act.
(f) No amendment of the articles of incorporation of a corporation shall affect any existing cause of action in favor of or against such corporation, or any pending suit in which such corporation shall be a party, or the existing rights of persons other than shareholders; and, in the event the corporate name shall be changed by amendment, no suit brought by or against such corporation under its former name shall be abated for that reason.
(Source: P.A. 92-33, eff. 7-1-01; 93-59, eff. 7-1-03.)

(805 ILCS 5/10.40) (from Ch. 32, par. 10.40)
Sec. 10.40. Amendment pursuant to reorganization. (a) The articles of incorporation of a corporation may be amended without director or shareholder action to carry out a plan of reorganization ordered by a court of competent jurisdiction pursuant to any applicable statute of the United States if the articles after amendment contain only provisions required or permitted by Section 2.10 of this Act.
(b) The individual or individuals designated by the court shall execute, verify and deliver to the Secretary of State for filing in accordance with Section 1.10 of this Act, articles of amendment setting forth:
(1) the name of the corporation;
(2) the text of each amendment approved by the court;
(3) the date of the court's order approving the articles of amendment;
(4) the title of the reorganization proceeding in which the order was entered; and
(5) a statement that the court had jurisdiction of the proceeding under federal statute.
(c) Shareholders of a corporation undergoing reorganization do not have dissenters' rights except and to the extent provided in the reorganization plan.
(Source: P.A. 83-1025.)



Article 11 - Merger And Consolidation - Dissenters' Rights

(805 ILCS 5/Art. 11 heading)

(805 ILCS 5/11.05) (from Ch. 32, par. 11.05)
Sec. 11.05. Procedure for merger or consolidation. Any 2 or more corporations may merge into one of such corporations or consolidate into a new corporation in the following manner:
The board of directors of each corporation shall, by resolution adopted by a majority vote of the members of each such board, approve a plan of merger or consolidation setting forth:
(a) The names of the corporations proposing to merge or consolidate, and the name of the corporation into which they propose to merge, which is hereinafter designated as the surviving corporation or to consolidate, which is hereinafter designated as the new corporation.
(b) The terms and conditions of the proposed merger or consolidation and the mode of carrying the same into effect.
(c) The manner and basis of converting the shares of each merging or consolidating corporation into shares, obligations or other securities of the surviving or new corporation, or into shares, obligations or other securities of any other corporation which immediately before or immediately after the merger or consolidation is effected is the owner of all of the outstanding voting securities of the corporation named as the surviving or new corporation, or into cash or other property, or into any combination of the foregoing.
(d) A statement of any changes in the articles of incorporation of the surviving corporation to be effected by such merger or a statement of the articles of incorporation of the new corporation.
(e) Such other provisions with respect to the proposed merger or consolidation as are deemed necessary or desirable, including provisions, if any, under which the proposed merger or consolidation may be abandoned prior to the filing of articles of merger or consolidation by the Secretary of State.
(Source: P.A. 84-924.)

(805 ILCS 5/11.10) (from Ch. 32, par. 11.10)
Sec. 11.10. Procedure for share exchange. A corporation may acquire all of the issued or outstanding shares of one or more classes of another corporation in the following manner:
The board of directors of each corporation shall, by resolution adopted by a majority vote of members of each such board, approve a plan of exchange setting forth:
(a) The name of the corporation whose shares will be acquired and the name of the acquiring corporation.
(b) The terms and conditions of the exchange.
(c) The manner and basis of exchanging the shares to be acquired for shares, obligations, or other securities of the acquiring corporation or for cash or other property or for any combination of the foregoing.
(d) Other provisions considered necessary or desirable with respect to the exchange, including provisions, if any, under which the proposed exchange may be abandoned prior to the filing of articles of exchange by the Secretary of State.
This Section does not limit the power of a corporation to acquire all or part of the shares of one or more classes of another corporation through a voluntary exchange or otherwise by agreement with the shareholders.
(Source: P.A. 85-1269.)

(805 ILCS 5/11.15) (from Ch. 32, par. 11.15)
Sec. 11.15. Call of shareholders' meeting. The board of directors of each corporation, upon approving such plan of merger, consolidation or exchange, shall, if shareholders are entitled to vote on such plan, by resolution, direct that the plan be submitted to a vote at a meeting of shareholders, which may be either an annual or a special meeting. Written notice shall be given to each shareholder of record within the time and in the manner provided by this Act for the giving of notice of meetings of shareholders. Such notice, whether the meeting be an annual or special meeting, shall include a copy or a summary of the plan of merger, consolidation or exchange, as the case may be, and shall also inform the shareholders of their right to dissent in accordance with Section 11.70 and either enclose a copy of Section 11.70 or otherwise provide adequate notice of the procedure to dissent.
(Source: P.A. 83-1025.)

(805 ILCS 5/11.20) (from Ch. 32, par. 11.20)
Sec. 11.20. Approval by shareholders.
(a) A vote of the shareholders entitled to vote on the proposed plan of merger, consolidation or exchange shall be taken. The plan of merger, consolidation or exchange shall be approved upon receiving by each corporation the affirmative votes of at least two-thirds of the votes of the shares entitled to vote on the plan unless any class or series of shares of any of such corporations is entitled to vote as a class on the plan in which event, as to such corporation, the plan of merger, consolidation or exchange shall be approved upon receiving the affirmative votes of at least two-thirds of the votes of the shares of each such class or series of shares entitled to vote as a class on the plan and of the votes of the total shares entitled to vote on the plan. Any class of shares of any such corporation shall be entitled to vote as a class if the articles of incorporation so provide or if the plan of merger, consolidation or exchange, as the case may be, contains any provision which, if contained in a proposed amendment to articles of incorporation, would entitle such class of shares to vote as a class.
(b) The articles of incorporation of any corporation may supersede the two-thirds vote requirement of this Section as to that corporation by specifying any smaller or larger vote requirement not less than a majority of the votes of the shares entitled to vote on the issue and not less than a majority of the votes of the shares of each class or series of shares entitled to vote as a class on the issue.
(c) No vote by the shareholders of a corporation that is a surviving party to a plan of merger or that is the acquiring corporation in a plan of exchange shall be required, unless its articles of incorporation provide to the contrary, if:
(1) the plan of merger or exchange does not amend in

any respect the articles of incorporation of such corporation;

(2) each share of such corporation outstanding

immediately prior to the effective date of the merger or exchange has the identical designations, preferences, qualifications, limitations, restrictions and special or relative rights immediately after the effective date thereof; and

(3) either no common shares of the surviving or

acquiring corporation and no shares, securities or obligations convertible into such shares are to be issued or delivered under the plan of merger or exchange, or the authorized unissued common shares of the surviving or acquiring corporation to be issued or delivered under the plan of merger or plan of exchange, plus those initially issuable upon conversion of any other shares, securities or obligations to be issued or delivered under such plan, do not exceed 20 per cent of the common shares of such corporation outstanding immediately prior to the effective date of the merger or exchange.

(Source: P.A. 89-48, eff. 6-23-95.)

(805 ILCS 5/11.25) (from Ch. 32, par. 11.25)
Sec. 11.25. Articles of merger, consolidation or exchange.
(a) Upon such approval, articles of merger, consolidation or exchange shall be executed by each corporation and filed in duplicate in accordance with Section 1.10 of this Act and shall set forth:
(1) The plan of merger, consolidation or exchange.
(2) As to each corporation:
(i) a statement that the plan was adopted at a

meeting of shareholders by the affirmative vote of the holders of outstanding shares having not less than the minimum number of votes necessary to adopt such plan, as provided by the articles of incorporation of the respective corporations; or

(ii) a statement that the plan was adopted by a

consent in writing signed by the holders of outstanding shares having not less than the minimum number of votes necessary to adopt such plan, as provided by the articles of incorporation of the respective corporations, and in accordance with Section 7.10 of this Act.

(b) When the provisions of this Section have been complied with, the Secretary of State shall file the articles of merger, consolidation, or share exchange.
(Source: P.A. 92-33, eff. 7-1-01.)

(805 ILCS 5/11.30) (from Ch. 32, par. 11.30)
Sec. 11.30. Merger of subsidiary corporation.
(a) Any corporation, in this Section referred to as the "parent corporation", owning at least 90% of the outstanding shares of each class of shares of any other corporation or corporations, in this Section referred to as the "subsidiary corporation", may merge the subsidiary corporation or corporations into itself or into one of the subsidiary corporations, if each merging subsidiary corporation is solvent, without approval by a vote of the shareholders of the parent corporation or the shareholders of any of the merging subsidiary corporations, upon completion of the requirements of this Section.
(b) The board of directors of the parent corporation shall, by resolution, approve a plan of merger setting forth:
(1) The name of each merging subsidiary corporation

and the name of the parent corporation; and

(2) The manner and basis of converting the shares of

each merging subsidiary corporation not owned by the parent corporation into shares, obligations or other securities of the surviving corporation or of the parent corporation or into cash or other property or into any combination of the foregoing.

(c) A copy of such plan of merger shall be mailed to each shareholder, other than the parent corporation, of a merging subsidiary corporation who was a shareholder of record on the date of the adoption of the plan of merger, together with a notice informing such shareholders of their right to dissent and enclosing a copy of Section 11.70 or otherwise providing adequate notice of the procedure to dissent.
(d) After 30 days following the mailing of a copy of the plan of merger and notice to the shareholders of each merging subsidiary corporation, or upon the written consent to the merger or written waiver of the 30 day period by the holders of all the outstanding shares of all shares of all such subsidiary corporations, the articles of merger shall be executed by the parent corporation and filed in duplicate in accordance with Section 1.10 of this Act and shall set forth:
(1) The plan of merger.
(2) The number of outstanding shares of each class of

each merging subsidiary corporation and the number of such shares of each class owned immediately prior to the adoption of the plan of merger by the parent corporation.

(3) The date of mailing a copy of the plan of merger

and notice of right to dissent to the shareholders of each merging subsidiary corporation.

(e) When the provisions of this Section have been complied with, the Secretary of State shall file the articles of merger.
(f) Subject to Section 11.35 and provided that all the conditions hereinabove set forth have been met, any domestic corporation may be merged into or may merge into itself any foreign corporation in the foregoing manner.
(Source: P.A. 92-33, eff. 7-1-01.)

(805 ILCS 5/11.31)
Sec. 11.31. Merger of mid-tier bank holding company into subsidiary bank.
(a) A mid-tier bank holding company may merge into its subsidiary in the following manner:
(1) The mid-tier bank holding company shall comply

with the provisions of this Act with respect to the merger of domestic corporations, and the surviving subsidiary bank shall comply with the provisions of Section 30.5 of the Illinois Banking Act.

(2) Section 11.50 of this Act shall, insofar as it is

applicable, apply to mergers between mid-tier bank holding companies and their subsidiary banks.

(b) For the purpose of this Section 11.31, "mid-tier bank holding company" means a corporation (1) that owns 100% of the issued and outstanding shares of each class of stock of a State bank, (2) that has no other subsidiaries, and (3) of which 100% of the issued and outstanding shares are owned by a parent bank holding company.
(Source: P.A. 90-301, eff. 8-1-97.)

(805 ILCS 5/11.32)
Sec. 11.32. Merger or conversion of trust company into a State bank.
(a) A trust company may merge into a State bank in the following manner:
(1) The trust company shall comply with the

provisions of this Act with respect to the merger of domestic corporations, and the surviving State bank shall comply with the provisions of Section 30 of the Illinois Banking Act.

(2) Section 11.50 of this Act shall, insofar as it is

applicable, apply to mergers between trust companies and State banks.

(b) Whenever a trust company shall effect a conversion into a State bank pursuant to Section 30 of the Illinois Banking Act, it shall forthwith file with the Secretary of State a copy of the certificate of conversion duly authenticated by the Commissioner of Banks and Real Estate. The filing fee shall be the same as for filing articles of merger.
(c) For the purpose of this Section 11.32, a "trust company" means a corporation organized under this Act for the purpose of accepting and executing trusts.
(Source: P.A. 90-301, eff. 8-1-97.)

(805 ILCS 5/11.35) (from Ch. 32, par. 11.35)
Sec. 11.35. Merger, consolidation or share exchange of domestic and foreign corporations. One or more foreign corporations and one or more domestic corporations may be merged or consolidated or their shares exchanged in the following manner, provided such merger, consolidation or exchange is permitted by the laws of the state under which each such foreign corporation is organized:
(a) Each domestic corporation shall comply with the provisions of this Act with respect to the merger, consolidation or exchange, as the case may be, of domestic corporations and each foreign corporation shall comply with the applicable provisions of the laws of the state under which it is organized.
(b) If the surviving or new corporation, as the case may be, is to be governed by the laws of any state other than this State, it shall comply with the provisions of this Act with respect to foreign corporations if it is to do business in this State, and in every case it shall file with the Secretary of State of this State:
(1) an agreement that it may be served with process in this State in any proceeding for the enforcement of any obligation of any domestic corporation which is a party to such merger or consolidation and in any proceeding for the enforcement of the rights of a dissenting shareholder of any such domestic corporation against the surviving or new corporation,
(2) an irrevocable appointment of the Secretary of State of this State as its agent to accept service of process in any such proceeding, and
(3) an agreement that it will promptly pay to the dissenting shareholders of any such domestic corporation the amount, if any, to which they shall be entitled under the provisions of this Act with respect to the rights of dissenting shareholders.
The effect of such merger or consolidation shall be the same as in the case of the merger or consolidation of domestic corporations.
(c) If the acquiring corporation in a share exchange is governed by the laws of any state other than this State, it shall comply with the provisions of this Act with respect to foreign corporations if it is to do business in this State and, in every case, it shall file with the Secretary of State of this State:
(1) an agreement that it may be served with process in this State in any proceeding for the enforcement of the rights of a dissenting shareholder of a domestic corporation whose shares are acquired against the acquiring corporation.
(2) an irrevocable appointment of the Secretary of State of this State as its agent to accept service of process in any such proceeding, and
(3) an agreement that it will promptly pay to the dissenting shareholders of such domestic corporation the amount, if any, to which they shall be entitled under the provisions of this Act with respect to the rights of dissenting shareholders.
(Source: P.A. 84-1308.)

(805 ILCS 5/11.37) (from Ch. 32, par. 11.37)
Sec. 11.37. Merger or consolidation of domestic or foreign corporations and domestic not for profit corporations.
(a) One or more domestic corporations or one or more foreign corporations may merge into a domestic not for profit corporation subject to the provisions of the General Not For Profit Corporation Act of 1986, as amended, provided that in the case of a foreign corporation for profit, such merger is permitted by the laws of the State or country under which such foreign corporation for profit is organized.
(b) Each domestic corporation shall comply with the provisions of this Act with respect to the merger of domestic corporations, each domestic not for profit corporation shall comply with the provisions of the General Not For Profit Corporation Act of 1986, as amended. With respect to merger of domestic not for profit corporations, each foreign corporation for profit shall comply with the laws of the state or country under which it is organized, and each foreign corporation for profit having authority to transact business in this State under the provisions of this Act shall comply with the provisions of this Act with respect to merger of foreign corporations for profit.
(c) The plan of merger shall set forth, in addition to all matters required by Section 11.05 of this Act, the manner and basis of converting shares of each merging domestic or foreign corporation for profit into membership or other interests of the surviving domestic not for profit corporation, or into cash, or into property, or into any combination of the foregoing.
(d) The effect of a merger under this Section shall be the same as in the case of a merger of domestic corporations as set forth in subsection (a) of Section 11.50 of this Act.
(e) When such merger has been effected, the shares of the corporation or corporations to be converted under the terms of the plan cease to exist. The holders of those shares are entitled only to the membership or other interests, cash, or other property or combination thereof, into which those shares have been converted in accordance with the plan, subject to any dissenters' rights under Section 11.70 of this Act.
(Source: P.A. 96-66, eff. 1-1-10.)

(805 ILCS 5/11.39)
Sec. 11.39. Merger of domestic corporation and limited liability company.
(a) Any one or more domestic corporations may merge with or into one or more limited liability companies of this State, any other state or states of the United States, or the District of Columbia, if the laws of the other state or states or the District of Columbia permit the merger. The domestic corporation or corporations and the limited liability company or companies may merge with or into a corporation, which may be any one of these corporations, or they may merge with or into a limited liability company, which may be any one of these limited liability companies, which shall be a domestic corporation or limited liability company of this State, any other state of the United States, or the District of Columbia, which permits the merger pursuant to a plan of merger complying with and approved in accordance with this Section.
(b) The plan of merger must set forth the following:
(1) The names of the domestic corporation or

corporations and limited liability company or companies proposing to merge and the name of the domestic corporation or limited liability company into which they propose to merge, which is designated as the surviving entity.

(2) The terms and conditions of the proposed merger

and the mode of carrying the same into effect.

(3) The manner and basis of converting the shares of

each domestic corporation and the interests of each limited liability company into shares, interests, obligations, other securities of the surviving entity or into cash or other property or any combination of the foregoing.

(4) In the case of a merger in which a domestic

corporation is the surviving entity, a statement of any changes in the articles of incorporation of the surviving corporation to be effected by the merger.

(5) Any other provisions with respect to the proposed

merger that are deemed necessary or desirable, including provisions, if any, under which the proposed merger may be abandoned prior to the filing of the articles of merger by the Secretary of State of this State.

(c) The plan required by subsection (b) of this Section shall be adopted and approved by the constituent corporation or corporations in the same manner as is provided in Sections 11.05, 11.15, and 11.20 of this Act and, in the case of a limited liability company, in accordance with the terms of its operating agreement, if any, and in accordance with the laws under which it was formed.
(d) Upon this approval, articles of merger shall be executed by each constituent corporation and limited liability company and filed with the Secretary of State. The merger shall become effective for all purposes of the laws of this State when and as provided in Section 11.40 of this Act with respect to the merger of corporations of this State.
(e) If the surviving entity is to be governed by the laws of the District of Columbia or any state other than this State, it shall file with the Secretary of State of this State an agreement that it may be served with process in this State in any proceeding for enforcement of any obligation of any constituent corporation or limited liability company of this State, as well as for enforcement of any obligation of the surviving corporation or limited liability company arising from the merger, including any suit or other proceeding to enforce the shareholders right to dissent as provided in Section 11.70 of this Act, and shall irrevocably appoint the Secretary of State of this State as its agent to accept service of process in any such suit or other proceedings.
(f) Section 11.50 of this Act shall, insofar as it is applicable, apply to mergers between domestic corporations and limited liability companies.
(g) In any merger under this Section, the surviving entity shall not engage in any business or exercise any power that a domestic corporation or domestic limited liability company may not otherwise engage in or exercise in this State. Furthermore, the surviving entity shall be governed by the ownership and control restrictions in Illinois law applicable to that type of entity.
(Source: P.A. 96-1121, eff. 1-1-11.)

(805 ILCS 5/11.40) (from Ch. 32, par. 11.40)
Sec. 11.40. Effective date of merger, consolidation or exchange. The merger, consolidation or exchange shall become effective upon filing of the articles of merger, consolidation or exchange by the Secretary of State or on a later specified date, not more than 30 days subsequent to the filing of the articles of merger, consolidation or exchange by the Secretary of State, as may be provided for in the plan.
(Source: P.A. 92-33, eff. 7-1-01.)

(805 ILCS 5/11.45)
Sec. 11.45. (Repealed).
(Source: P.A. 93-59, eff. 7-1-03. Repealed by P.A. 96-1121, eff. 1-1-11.)

(805 ILCS 5/11.50) (from Ch. 32, par. 11.50)
Sec. 11.50. Effect of merger, consolidation or exchange. (a) When such merger or consolidation has been effected:
(1) The several corporations parties to the plan of merger or consolidation shall be a single corporation, which, in the case of a merger, is that corporation designated in the plan of merger as the surviving corporation, and, in the case of a consolidation, is the new corporation provided for in the plan of consolidation.
(2) The separate existence of all corporations parties to the plan of merger or consolidation, except the surviving or new corporation, shall cease.
(3) Such surviving or new corporation has all the rights, privileges, immunities, and powers and is subject to all the duties and liabilities of a corporation organized under this Act.
(4) Such surviving or new corporation shall thereupon and thereafter possess all the rights, privileges, immunities, and franchises, as of a public or a private nature, of each of the merging or consolidating corporations; and all property, real, personal, and mixed, and all debts due on whatever account, including subscriptions to shares, and all other choses in action, and all and every other interest, of or belonging to or due to each of the corporations so merged or consolidated, shall be taken and deemed to be transferred to and vested in such single corporation without further act or deed; and the title to any real estate, or any interest therein, vested in any of such corporations shall not revert or be in any way impaired by reason of such merger or consolidation.
(5) Such surviving or new corporation shall thenceforth be responsible and liable for all the liabilities and obligations of each of the corporations so merged or consolidated; and any claim existing or action or proceeding pending by or against any of such corporations may be prosecuted to judgment as if such merger or consolidation had not taken place, or such surviving or new corporation may be substituted in its place. Neither the rights of creditors nor any liens upon the property of any such corporations shall be impaired by such merger or consolidation.
(6) In case of a merger, the articles of incorporation of the surviving corporation are deemed to be amended to the extent, if any, that changes in its articles are stated in the articles of merger; and, in the case of a consolidation, the articles of incorporation of the new corporation are set forth in the articles of consolidation.
(b) When such merger, consolidation or exchange has been effected, the shares of the corporation or corporations to be converted or exchanged under the terms of the plan cease to exist in the case of a merger or consolidation, or are deemed to be exchanged in the case of an exchange. The holders of those shares are entitled only to the money, securities or other property into which those shares have been converted or for which those shares have been exchanged in accordance with the plan, subject to any dissenters' rights under Section 11.70 of this Act.
(c) The merger, consolidation or exchange of shares of a corporation shall not: (i) prohibit the State from prosecuting a corporation criminally by indictment, information or complaint filed subsequent to its merger, consolidation or exchange for any offenses it committed prior thereto; or (ii) abate or suspend a criminal proceeding which is pending against a corporation on the effective date of said merger, consolidation or exchange.
(d) Where a corporation has been criminally prosecuted pursuant to subsection (c) herein, and has been convicted and fined for a criminal offense, the surviving or new corporation shall be responsible for the payment of the fine only to the extent of any assets contributed to the merger, consolidation or exchange of shares by the convicted corporation, provided that the surviving or new corporation, at the time of acquisition, did not know, or have reason to know, of the criminal acts which were the basis for the criminal action. In the event the surviving or new corporation did know, or have reason to know, of the criminal acts which were the basis for the criminal action, it shall be responsible for the entire amount of the fine. Nothing herein shall prohibit the State from collecting a fine which was assessed against a corporation from a shareholder to the extent that the corporation may have distributed assets to the shareholder.
(Source: P.A. 85-1440.)

(805 ILCS 5/11.55) (from Ch. 32, par. 11.55)
Sec. 11.55. Sale, lease, exchange, or mortgage of assets in usual and regular course of business. The sale, lease, exchange, mortgage, pledge, or other disposition of all, or substantially all, the property and assets of a corporation, when made in the usual and regular course of the business of the corporation, may be made upon such terms and conditions and for such considerations, which may consist, in whole or in part, of money or property, real or personal, including shares of any other corporation, domestic or foreign, as shall be authorized by its board of directors; and in such case no authorization or consent of the shareholders shall be required.
(Source: P.A. 83-1025.)

(805 ILCS 5/11.60) (from Ch. 32, par. 11.60)
Sec. 11.60. Sale, lease or exchange of assets, other than in usual and regular course of business. A sale, lease, exchange, or other disposition of all, or substantially all, the property and assets, with or without the good will, of a corporation, if not made in the usual and regular course of its business, may be made upon such terms and conditions and for such consideration, which may consist, in whole or in part, of money or property, real or personal, including shares of any other corporation, domestic or foreign, as may be authorized in the following manner:
(a) The board of directors shall adopt a resolution recommending such sale, lease, exchange, or other disposition and directing the submission thereof to a vote at a meeting of shareholders, which may be either an annual or a special meeting.
(b) Written notice stating that the purpose, or one of the purposes, of such meeting is to consider the sale, lease, exchange, or other disposition of all, or substantially all, the property and assets of the corporation shall be given to each shareholder of record within the time and in the manner provided by this Act for the giving of notice of meetings of shareholders and shall also inform the shareholders of their right to dissent and either enclose a copy of Section 11.70 or otherwise provide adequate notice of the procedure to dissent. If such meeting be an annual meeting, such purpose may be included in the notice of such annual meeting.
(c) At such meeting the shareholders entitled to vote on such matter may authorize such sale, lease, exchange, or other disposition and fix, or may authorize the board of directors to fix, any or all of the terms and conditions thereof and the consideration to be received by the corporation therefor. Such authorization shall require the affirmative vote of the holders of at least two-thirds of the outstanding shares entitled to vote on such matter unless any class or series of shares is entitled to vote as a class in respect thereof, in which event such authorization shall require the affirmative vote of the holders of at least two-thirds of the outstanding shares of each class or series of shares entitled to vote as a class on such matter, and of the total outstanding shares entitled to vote on such matter.
(d) After such authorization by a vote of shareholders, the board of directors nevertheless, in its discretion, may abandon such sale, lease, exchange, or other disposition of assets, subject to the rights of third parties under any contracts relating thereto, without further action or approval by shareholders.
(e) The articles of incorporation of a corporation may supersede the two-thirds vote requirement of this Section by specifying any smaller or larger vote requirement, not less than a majority of the outstanding shares entitled to vote on the matter and not less than a majority of the outstanding shares of each class of shares entitled to vote as a class on the matter.
(Source: P.A. 83-1025.)

(805 ILCS 5/11.65) (from Ch. 32, par. 11.65)
Sec. 11.65. Right to dissent. (a) A shareholder of a corporation is entitled to dissent from, and obtain payment for his or her shares in the event of any of the following corporate actions:
(1) consummation of a plan of merger or consolidation or a plan of share exchange to which the corporation is a party if (i) shareholder authorization is required for the merger or consolidation or the share exchange by Section 11.20 or the articles of incorporation or (ii) the corporation is a subsidiary that is merged with its parent or another subsidiary under Section 11.30;
(2) consummation of a sale, lease or exchange of all, or substantially all, of the property and assets of the corporation other than in the usual and regular course of business;
(3) an amendment of the articles of incorporation that materially and adversely affects rights in respect of a dissenter's shares because it:
(i) alters or abolishes a preferential right of such shares;
(ii) alters or abolishes a right in respect of redemption, including a provision respecting a sinking fund for the redemption or repurchase, of such shares;
(iii) in the case of a corporation incorporated prior to January 1, 1982, limits or eliminates cumulative voting rights with respect to such shares; or
(4) any other corporate action taken pursuant to a shareholder vote if the articles of incorporation, by-laws, or a resolution of the board of directors provide that shareholders are entitled to dissent and obtain payment for their shares in accordance with the procedures set forth in Section 11.70 or as may be otherwise provided in the articles, by-laws or resolution.
(b) A shareholder entitled to dissent and obtain payment for his or her shares under this Section may not challenge the corporate action creating his or her entitlement unless the action is fraudulent with respect to the shareholder or the corporation or constitutes a breach of a fiduciary duty owed to the shareholder.
(c) A record owner of shares may assert dissenters' rights as to fewer than all the shares recorded in such person's name only if such person dissents with respect to all shares beneficially owned by any one person and notifies the corporation in writing of the name and address of each person on whose behalf the record owner asserts dissenters' rights. The rights of a partial dissenter are determined as if the shares as to which dissent is made and the other shares were recorded in the names of different shareholders. A beneficial owner of shares who is not the record owner may assert dissenters' rights as to shares held on such person's behalf only if the beneficial owner submits to the corporation the record owner's written consent to the dissent before or at the same time the beneficial owner asserts dissenters' rights.
(Source: P.A. 85-1269.)

(805 ILCS 5/11.70) (from Ch. 32, par. 11.70)
Sec. 11.70. Procedure to Dissent.
(a) If the corporate action giving rise to the right to dissent is to be approved at a meeting of shareholders, the notice of meeting shall inform the shareholders of their right to dissent and the procedure to dissent. If, prior to the meeting, the corporation furnishes to the shareholders material information with respect to the transaction that will objectively enable a shareholder to vote on the transaction and to determine whether or not to exercise dissenters' rights, a shareholder may assert dissenters' rights only if the shareholder delivers to the corporation before the vote is taken a written demand for payment for his or her shares if the proposed action is consummated, and the shareholder does not vote in favor of the proposed action.
(b) If the corporate action giving rise to the right to dissent is not to be approved at a meeting of shareholders, the notice to shareholders describing the action taken under Section 11.30 or Section 7.10 shall inform the shareholders of their right to dissent and the procedure to dissent. If, prior to or concurrently with the notice, the corporation furnishes to the shareholders material information with respect to the transaction that will objectively enable a shareholder to determine whether or not to exercise dissenters' rights, a shareholder may assert dissenter's rights only if he or she delivers to the corporation within 30 days from the date of mailing the notice a written demand for payment for his or her shares.
(c) Within 10 days after the date on which the corporate action giving rise to the right to dissent is effective or 30 days after the shareholder delivers to the corporation the written demand for payment, whichever is later, the corporation shall send each shareholder who has delivered a written demand for payment a statement setting forth the opinion of the corporation as to the estimated fair value of the shares, the corporation's latest balance sheet as of the end of a fiscal year ending not earlier than 16 months before the delivery of the statement, together with the statement of income for that year and the latest available interim financial statements, and either a commitment to pay for the shares of the dissenting shareholder at the estimated fair value thereof upon transmittal to the corporation of the certificate or certificates, or other evidence of ownership, with respect to the shares, or instructions to the dissenting shareholder to sell his or her shares within 10 days after delivery of the corporation's statement to the shareholder. The corporation may instruct the shareholder to sell only if there is a public market for the shares at which the shares may be readily sold. If the shareholder does not sell within that 10 day period after being so instructed by the corporation, for purposes of this Section the shareholder shall be deemed to have sold his or her shares at the average closing price of the shares, if listed on a national exchange, or the average of the bid and asked price with respect to the shares quoted by a principal market maker, if not listed on a national exchange, during that 10 day period.
(d) A shareholder who makes written demand for payment under this Section retains all other rights of a shareholder until those rights are cancelled or modified by the consummation of the proposed corporate action. Upon consummation of that action, the corporation shall pay to each dissenter who transmits to the corporation the certificate or other evidence of ownership of the shares the amount the corporation estimates to be the fair value of the shares, plus accrued interest, accompanied by a written explanation of how the interest was calculated.
(e) If the shareholder does not agree with the opinion of the corporation as to the estimated fair value of the shares or the amount of interest due, the shareholder, within 30 days from the delivery of the corporation's statement of value, shall notify the corporation in writing of the shareholder's estimated fair value and amount of interest due and demand payment for the difference between the shareholder's estimate of fair value and interest due and the amount of the payment by the corporation or the proceeds of sale by the shareholder, whichever is applicable because of the procedure for which the corporation opted pursuant to subsection (c).
(f) If, within 60 days from delivery to the corporation of the shareholder notification of estimate of fair value of the shares and interest due, the corporation and the dissenting shareholder have not agreed in writing upon the fair value of the shares and interest due, the corporation shall either pay the difference in value demanded by the shareholder, with interest, or file a petition in the circuit court of the county in which either the registered office or the principal office of the corporation is located, requesting the court to determine the fair value of the shares and interest due. The corporation shall make all dissenters, whether or not residents of this State, whose demands remain unsettled parties to the proceeding as an action against their shares and all parties shall be served with a copy of the petition. Nonresidents may be served by registered or certified mail or by publication as provided by law. Failure of the corporation to commence an action pursuant to this Section shall not limit or affect the right of the dissenting shareholders to otherwise commence an action as permitted by law.
(g) The jurisdiction of the court in which the proceeding is commenced under subsection (f) by a corporation is plenary and exclusive. The court may appoint one or more persons as appraisers to receive evidence and recommend decision on the question of fair value. The appraisers have the power described in the order appointing them, or in any amendment to it.
(h) Each dissenter made a party to the proceeding is entitled to judgment for the amount, if any, by which the court finds that the fair value of his or her shares, plus interest, exceeds the amount paid by the corporation or the proceeds of sale by the shareholder, whichever amount is applicable.
(i) The court, in a proceeding commenced under subsection (f), shall determine all costs of the proceeding, including the reasonable compensation and expenses of the appraisers, if any, appointed by the court under subsection (g), but shall exclude the fees and expenses of counsel and experts for the respective parties. If the fair value of the shares as determined by the court materially exceeds the amount which the corporation estimated to be the fair value of the shares or if no estimate was made in accordance with subsection (c), then all or any part of the costs may be assessed against the corporation. If the amount which any dissenter estimated to be the fair value of the shares materially exceeds the fair value of the shares as determined by the court, then all or any part of the costs may be assessed against that dissenter. The court may also assess the fees and expenses of counsel and experts for the respective parties, in amounts the court finds equitable, as follows:
(1) Against the corporation and in favor of any or

all dissenters if the court finds that the corporation did not substantially comply with the requirements of subsections (a), (b), (c), (d), or (f).

(2) Against either the corporation or a dissenter and

in favor of any other party if the court finds that the party against whom the fees and expenses are assessed acted arbitrarily, vexatiously, or not in good faith with respect to the rights provided by this Section.

If the court finds that the services of counsel for any dissenter were of substantial benefit to other dissenters similarly situated and that the fees for those services should not be assessed against the corporation, the court may award to that counsel reasonable fees to be paid out of the amounts awarded to the dissenters who are benefited. Except as otherwise provided in this Section, the practice, procedure, judgment and costs shall be governed by the Code of Civil Procedure.
(j) As used in this Section:
(1) "Fair value", with respect to a dissenter's

shares, means the proportionate interest of the shareholder in the corporation, without discount for minority status or, absent extraordinary circumstance, lack of marketability, immediately before the consummation of the corporate action to which the dissenter objects excluding any appreciation or depreciation in anticipation of the corporate action, unless exclusion would be inequitable.

(2) "Interest" means interest from the effective date

of the corporate action until the date of payment, at the average rate currently paid by the corporation on its principal bank loans or, if none, at a rate that is fair and equitable under all the circumstances.

(Source: P.A. 94-889, eff. 1-1-07.)

(805 ILCS 5/11.75) (from Ch. 32, par. 11.75)
Sec. 11.75. Business combinations with interested shareholders.
(a) Notwithstanding any other provisions of this Act, a corporation (as defined in this Section 11.75) shall not engage in any business combination with any interested shareholder for a period of 3 years following the time that such shareholder became an interested shareholder, unless (1) prior to such time the board of directors of the corporation approved either the business combination or the transaction which resulted in the shareholder becoming an interested shareholder, or (2) upon consummation of the transaction which resulted in the shareholder becoming an interested shareholder, the interested shareholder owned at least 85% of the voting shares of the corporation outstanding at the time the transaction commenced, excluding for purposes of determining the number of shares outstanding those shares owned (i) by persons who are directors and also officers and (ii) employee stock plans in which employee participants do not have the right to determine confidentially whether shares held subject to the plan will be tendered in a tender or exchange offer, or (3) at or subsequent to such time the business combination is approved by the board of directors and authorized at an annual or special meeting of shareholders, and not by written consent, by the affirmative vote of at least 66 2/3% of the outstanding voting shares which are not owned by the interested shareholder.
(b) The restrictions contained in this Section shall not apply if:
(1) the corporation's original articles of

incorporation contains a provision expressly electing not to be governed by this Section;

(2) the corporation, by action of its board of

directors, adopts an amendment to its by-laws within 90 days of the effective date of this amendatory Act of 1989, expressly electing not to be governed by this Section, which amendment shall not be further amended by the board of directors;

(3) the corporation, by action of its shareholders,

adopts an amendment to its articles of incorporation or by-laws expressly electing not to be governed by this Section, provided that, in addition to any other vote required by law, such amendment to the articles of incorporation or by-laws must be approved by the affirmative vote of a majority of the shares entitled to vote. An amendment adopted pursuant to this paragraph shall be effective immediately in the case of a corporation that both (i) has never had a class of voting shares that falls within any of the categories set out in paragraph (4) of this subsection (b) and (ii) has not elected by a provision in its original articles of incorporation or any amendment thereto to be governed by this Section. In all other cases, an amendment adopted pursuant to this paragraph shall not be effective until 12 months after the adoption of such amendment and shall not apply to any business combination between such corporation and any person who became an interested shareholder of such corporation on or prior to such adoption. A by-law amendment adopted pursuant to this paragraph shall not be further amended by the board of directors;

(4) the corporation does not have a class of voting

shares that is (i) listed on a national securities exchange, (ii) authorized for quotation on the NASDAQ Stock Market or (iii) held of record by more than 2,000 shareholders, unless any of the foregoing results from action taken, directly or indirectly, by an interested shareholder or from a transaction in which a person becomes an interested shareholder;

(5) a shareholder becomes an interested shareholder

inadvertently and (i) as soon as practicable divests itself of ownership of sufficient shares so that the shareholder ceases to be an interested shareholder and (ii) would not, at any time within the 3 year period immediately prior to a business combination between the corporation and such shareholder, have been an interested shareholder but for the inadvertent acquisition of ownership;

(6) the business combination is proposed prior to the

consummation or abandonment of and subsequent to the earlier of the public announcement or the notice required hereunder of a proposed transaction which (i) constitutes one of the transactions described in the second sentence of this paragraph; (ii) is with or by a person who either was not an interested shareholder during the previous 3 years or who became an interested shareholder with the approval of the corporation's board of directors or during the period described in paragraph (7) of this subsection (b); and (iii) is approved or not opposed by a majority of the members of the board of directors then in office (but not less than 1) who were directors prior to any person becoming an interested shareholder during the previous 3 years or were recommended for election or elected to succeed such directors by a majority of such directors. The proposed transactions referred to in the preceding sentence are limited to (x) a merger or consolidation of the corporation (except for a merger in respect of which, pursuant to subsection (c) of Section 11.20 of this Act, no vote of the shareholders of the corporation is required); (y) a sale, lease, exchange, mortgage, pledge, transfer or other disposition (in one transaction or a series of transactions), whether as part of a dissolution or otherwise, of assets of the corporation or of any direct or indirect majority-owned subsidiary of the corporation (other than to any direct or indirect wholly-owned subsidiary or to the corporation) having an aggregate market value equal to 50% or more of either the aggregate market value of all of the assets of the corporation determined on a consolidated basis or the aggregate market value of all the outstanding shares of the corporation; or (z) a proposed tender or exchange offer for 50% or more of the outstanding voting shares of the corporation. The corporation shall give not less than 20 days notice to all interested shareholders prior to the consummation of any of the transactions described in clauses (x) or (y) of the second sentence of this paragraph; or

(7) The business combination is with an interested

shareholder who became an interested shareholder at a time when the restrictions contained in this Section did not apply by reason of any of the paragraphs (1) through (4) of this subsection (b), provided, however, that this paragraph (7) shall not apply if, at the time the interested shareholder became an interested shareholder, the corporation's articles of incorporation contained a provision authorized by the last sentence of this subsection (b). Notwithstanding paragraphs (1), (2), (3) and (4) of this subsection and subparagraph (A) of paragraph (5) of subsection (c), any domestic corporation may elect by a provision of its original articles of incorporation or any amendment thereto to be governed by this Section, provided that any such amendment to the articles of incorporation shall not apply to restrict a business combination between the corporation and an interested shareholder of the corporation if the interested shareholder became such prior to the effective date of the amendment.

(c) As used in this Section 11.75 only, the term:
(1) "Affiliate" means a person that directly, or

indirectly through one or more intermediaries, controls, or is controlled by, or is under common control with, another person.

(2) "Associate" when used to indicate a relationship

with any person, means (i) any corporation, partnership, unincorporated association, or other entity of which such person is a director, officer or partner or is, directly or indirectly, the owner of 20% or more of any class of voting shares, (ii) any trust or other estate in which such person has at least a 20% beneficial interest or as to which such person serves as trustee or in a similar fiduciary capacity, and (iii) any relative or spouse of such person, or any relative of such spouse, who has the same residence as such person.

(3) "Business combination" when used in reference to

any corporation and any interested shareholder of such corporation, means:

(A) any merger or consolidation of the

corporation or any direct or indirect majority-owned subsidiary of the corporation with (i) the interested shareholder, or (ii) with any other corporation if the merger or consolidation is caused by the interested shareholder and as a result of such merger or consolidation subsection (a) of this Section is not applicable to the surviving corporation;

(B) any sale, lease, exchange, mortgage, pledge,

transfer or other disposition (in one transaction or a series of transactions), except proportionately as a shareholder of such corporation, to or with the interested shareholder, whether as part of a dissolution or otherwise, of assets of the corporation or of any direct or indirect majority-owned subsidiary of the corporation which assets have an aggregate market value equal to 10% or more of either the aggregate market value of all the assets of the corporation determined on a consolidated basis or the aggregate market value of all the outstanding shares of the corporation;

(C) any transaction which results in the issuance

or transfer by the corporation or by any direct or indirect majority-owned subsidiary of the corporation of any shares of the corporation or of such subsidiary to the interested shareholder, except (i) pursuant to the exercise, exchange or conversion of securities exercisable for, exchangeable for or convertible into shares of such corporation or any such subsidiary which securities were outstanding prior to the time that the interested shareholder became such, (ii) pursuant to a dividend or distribution paid or made, or the exercise, exchange or conversion of securities exercisable for, exchangeable for or convertible into shares of such corporation or any such subsidiary which security is distributed, pro rata to all holders of a class or series of shares of such corporation subsequent to the time the interested shareholder became such, (iii) pursuant to an exchange offer by the corporation to purchase shares made on the same terms to all holders of said shares, or (iv) any issuance or transfer of shares by the corporation, provided however, that in no case under clauses (ii), (iii) and (iv) above shall there be an increase in the interested shareholder's proportionate share of the shares of any class or series of the corporation or of the voting shares of the corporation;

(D) any transaction involving the corporation or

any direct or indirect majority-owned subsidiary of the corporation which has the effect, directly or indirectly, of increasing the proportionate share of the shares of any class or series, or securities convertible into the shares of any class or series, of the corporation or of any such subsidiary which is owned by the interested shareholder, except as a result of immaterial changes due to fractional share adjustments or as a result of any purchase or redemption of any shares of any class or series not caused, directly or indirectly, by the interested shareholder; or

(E) any receipt by the interested shareholder of

the benefit, directly or indirectly (except proportionately as a shareholder of such corporation) of any loans, advances, guarantees, pledges, or other financial benefits (other than those expressly permitted in subparagraphs (A) through (D) of this paragraph (3)) provided by or through the corporation or any direct or indirect majority owned subsidiary; or

(F) any receipt by the interested shareholder of

the benefit, directly or indirectly, (except proportionately as a shareholder of such corporation) of any assets, loans, advances, guarantees, pledges or other financial benefits (other than those expressly permitted in subparagraphs (A) through (D) of this paragraph (3)) provided by or through any "defined benefit pension plan" (as defined in Section 3 of the Employee Retirement Income Security Act) of the corporation or any direct or indirect majority owned subsidiary.

(4) "Control", including the term "controlling",

"controlled by" and "under common control with", means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting shares, by contract or otherwise. A person who is the owner of 20% or more of the outstanding voting shares of any corporation, partnership, unincorporated association, or other entity shall be presumed to have control of such entity, in the absence of proof by preponderance of the evidence to the contrary. Notwithstanding the foregoing, a presumption of control shall not apply where such person holds voting shares, in good faith and not for the purpose of circumventing this Section, as an agent, bank, broker, nominee, custodian or trustee for one or more owners who do not individually or as a group have control of such entity.

(5) "Corporation" means a domestic corporation that:
(A) has any equity securities registered under

Section 12 of the Securities Exchange Act of 1934 or is subject to Section 15(d) of that Act; and

(B) either
(i) has its principal place of business or

its principal executive office located in Illinois; or

(ii) owns or controls assets located within

Illinois that have a fair market value of at least $1,000,000, and

(C) either
(i) has more than 10% of its shareholders

resident in Illinois;

(ii) has more than 10% of its shares owned by

Illinois residents; or

(iii) has 2,000 shareholders resident in

Illinois.

The residence of a shareholder is presumed to be the

address appearing in the records of the corporation. Shares held by banks (except as trustee, executor or guardian), securities dealers or nominees are disregarded for purposes of calculating the percentages and numbers in this paragraph (5).

(6) "Interested shareholder" means any person (other

than the corporation and any direct or indirect majority-owned subsidiary of the corporation) that (i) is the owner of 15% or more of the outstanding voting shares of the corporation, or (ii) is an affiliate or associate of the corporation and was the owner of 15% or more of the outstanding voting shares of the corporation at any time within the 3 year period immediately prior to the date on which it is sought to be determined whether such person is an interested shareholder; and the affiliates and associates of such person, provided, however, that the term "interested shareholder" shall not include (x) any person who (A) owned shares in excess of the 15% limitation set forth herein as of, or acquired such shares pursuant to a tender offer commenced prior to the effective date of this amendatory Act of 1989 or pursuant to an exchange offer announced prior to the aforesaid date and commenced within 90 days thereafter and either (I) continued to own shares in excess of such 15% limitation or would have but for action by the corporation or (II) is an affiliate or associate of the corporation and so continued (or so would have continued but for action by the corporation) to be the owner of 15% or more of the outstanding voting shares of the corporation at any time within the 3-year period immediately prior to the date on which it is sought to be determined whether such a person is an interested shareholder or (B) acquired said shares from a person described in (A) above by gift, inheritance or in a transaction in which no consideration was exchanged; or (y) any person whose ownership of shares in excess of the 15% limitation set forth herein is the result of action taken solely by the corporation, provided that such person shall be an interested shareholder if thereafter such person acquires additional shares of voting shares of the corporation, except as a result of further corporate action not caused, directly or indirectly, by such person. For the purpose of determining whether a person is an interested shareholder, the voting shares of the corporation deemed to be outstanding shall include shares deemed to be owned by the person through application of paragraph (9) of this subsection, but shall not include any other unissued shares of such corporation which may be issuable pursuant to any agreement, arrangement or understanding, or upon exercise of conversion rights, warrants or options, or otherwise.

(7) "Person" means any individual, corporation,

partnership, unincorporated association or other entity.

(7.5) "Shares" means, with respect to any

corporation, capital stock and, with respect to any other entity, any equity interest.

(8) "Voting shares" means, with respect to any

corporation, shares of any class or series entitled to vote generally in the election of directors and, with respect to any entity that is not a corporation, any equity interest entitled to vote generally in its election of the governing body of the entity.

(9) "Owner" including the terms "own" and "owned"

when used with respect to any shares means a person that individually or with or through any of its affiliates or associates:

(A) beneficially owns such shares, directly or

indirectly; or

(B) has (i) the right to acquire such shares

(whether such right is exercisable immediately or only after the passage of time) pursuant to any agreement, arrangement or understanding, or upon the exercise of conversion rights, exchange rights, warrants or options, or otherwise; provided, however, that a person shall not be deemed the owner of shares tendered pursuant to a tender or exchange offer made by such person or any of such person's affiliates or associates until such tendered shares is accepted for purchase or exchange; or (ii) the right to vote such shares pursuant to any agreement, arrangement or understanding; provided, however, that a person shall not be deemed the owner of any shares because of such person's right to vote such shares if the agreement, arrangement or understanding to vote such shares arises solely from a revocable proxy or consent given in response to a proxy or consent solicitation made to 10 or more persons; or

(C) has any agreement, arrangement or

understanding for the purpose of acquiring, holding, voting (except voting pursuant to a revocable proxy or consent as described in clause (ii) of subparagraph (B) of this paragraph), or disposing of such shares with any other person that beneficially owns, or whose affiliates or associates beneficially own, directly or indirectly, such shares.

(d) No provision of a certificate of incorporation or by-law shall require, for any vote of shareholders required by this Section a greater vote of shareholders than that specified in this Section.
(e) The provisions of this Section 11.75 are severable and any provision held invalid shall not affect or impair any of the remaining provisions of this Section.
(Source: P.A. 93-59, eff. 7-1-03.)



Article 12 - Dissolution And Remedies

(805 ILCS 5/Art. 12 heading)

(805 ILCS 5/12.05) (from Ch. 32, par. 12.05)
Sec. 12.05. Voluntary dissolution by incorporators or by initial directors. Dissolution of a corporation may be authorized either by a majority of incorporators if initial directors were not named in the articles of incorporation or have not been elected, or by a majority of the directors if initial directors were named in the articles of incorporation or have been elected, provided that:
(a) None of the shares of the corporation have been issued.
(b) The amount, if any, actually paid in on the subscriptions to the shares of the corporation, less any part thereof disbursed for necessary expenses, has been returned to those entitled thereto.
(c) No debts of the corporation remain unpaid.
(d) Written notice of the election to dissolve the corporation has been given to all incorporators or all directors, as the case may be, not less than three days before the execution of articles of dissolution.
(Source: P.A. 83-1025.)

(805 ILCS 5/12.10) (from Ch. 32, par. 12.10)
Sec. 12.10. Voluntary dissolution by written consent of all shareholders. Dissolution of a corporation may be authorized by the unanimous consent in writing of the holders of all outstanding shares entitled to vote on dissolution.
Dissolution pursuant to this Section does not require any vote or action of the directors of the corporation.
(Source: P.A. 83-1025.)

(805 ILCS 5/12.15) (from Ch. 32, par. 12.15)
Sec. 12.15. Voluntary dissolution by vote of shareholders. Dissolution of a corporation may be authorized by a vote of shareholders, in the following manner:
(a) Either:
(1) The board of directors shall adopt a resolution,

which may be with or without their recommendation, proposing that the corporation be dissolved voluntarily, and directing that the question of such dissolution be submitted to a vote at a meeting of shareholders, which may be either an annual or special meeting, or

(2) Holders of not less than one-fifth of the votes

of the shares entitled to vote on dissolution may, in writing, propose the dissolution of the corporation to the board of directors; if the directors fail or refuse to call a meeting of shareholders to consider such proposal for more than one year after delivery thereof, the shareholders proposing dissolution may call a meeting of the shareholders to consider such proposal.

(b) Written notice stating that the purpose, or one of the purposes, of the shareholders' meeting is to consider the voluntary dissolution of the corporation, shall be given to each shareholder whether or not entitled to vote at such meeting within the time and in the manner provided in this Act for the giving of notice of meetings of shareholders. If such meeting be an annual meeting, such purpose may be included in the notice of such annual meeting.
(c) At such meeting a vote of the shareholders entitled to vote on dissolution shall be taken on the resolution to dissolve voluntarily the corporation, which shall require for its adoption the affirmative votes of at least two-thirds of the votes of the shares entitled to vote on dissolution, unless any class of shares is entitled to vote as a class in respect thereof, in which event the resolution shall require for its adoption the affirmative votes of at least two-thirds of the votes of the shares of each class of shares entitled to vote as a class in respect thereof and of the votes of the total shares entitled to vote on dissolution.
(d) The articles of incorporation of any corporation may supersede the two thirds vote requirement of subsection (c) as to that corporation by specifying any smaller or larger vote requirement not less than a majority of the votes of the shares entitled to vote on dissolution and not less than a majority of the votes of the shares of any class entitled to vote as a class on dissolution.
(Source: P.A. 89-48, eff. 6-23-95.)

(805 ILCS 5/12.20) (from Ch. 32, par. 12.20)
Sec. 12.20. Articles of dissolution.
(a) When a voluntary dissolution has been authorized as provided by this Act, articles of dissolution shall be executed and filed in duplicate in accordance with Section 1.10 of this Act and shall set forth:
(1) The name of the corporation.
(2) The date dissolution was authorized.
(3) A post-office address to which may be mailed a

copy of any process against the corporation that may be served on the Secretary of State.

(4) A statement of the aggregate number of issued

shares of the corporation itemized by classes and series, if any, within a class, as of the date of execution.

(5) A statement of the amount of paid-in capital of

the corporation as of the date of execution.

(6) Such additional information as may be necessary

or appropriate in order to determine any unpaid fees or franchise taxes payable by such corporation as in this Act prescribed.

(7) Where dissolution is authorized pursuant to

Section 12.05, a statement that a majority of incorporators or majority of directors, as the case may be, have consented to the dissolution and that all provisions of Section 12.05 have been complied with.

(8) Where dissolution is authorized pursuant to

Section 12.10, a statement that the holders of all the outstanding shares entitled to vote on dissolution have consented thereto.

(9) Where dissolution is authorized pursuant to

Section 12.15, a statement that a resolution proposing dissolution has been adopted at a meeting of shareholders by the affirmative vote of the holders of outstanding shares having not less than the minimum number of votes necessary to adopt such resolution as provided by the articles of incorporation.

(b) When the provisions of this Section have been complied with, the Secretary of State shall file the articles of dissolution.
(c) The dissolution is effective on the date of the filing of the articles thereof by the Secretary of State.
(Source: P.A. 92-33, eff. 7-1-01.)

(805 ILCS 5/12.25) (from Ch. 32, par. 12.25)
Sec. 12.25. Revocation of Dissolution.
(a) A corporation may revoke its dissolution within 60 days of the effective date of dissolution if the corporation has not begun to distribute its assets or has not commenced a proceeding for court-supervision of its winding up under Section 12.50.
(b) The corporation's board of directors, or its incorporators if shares have not been issued and the initial directors have not been designated, may revoke the dissolution without shareholder action.
(c) Within 60 days after the dissolution has been revoked by the corporation, articles of revocation of dissolution shall be executed and filed in duplicate in accordance with Section 1.10 of this Act and shall set forth:
(1) The name of the corporation.
(2) The effective date of the dissolution that was

revoked.

(3) A statement that the corporation has not begun to

distribute its assets nor has it commenced a proceeding for court-supervision of its winding up.

(4) The date the revocation of dissolution was

authorized.

(5) A statement that the corporation's board of

directors (or incorporators) revoked the dissolution.

(d) When the provisions of this Section have been complied with, the Secretary of State shall file the articles of revocation of dissolution. Failure to file the revocation of dissolution as required in subsection (c) hereof shall not be grounds for the Secretary of State to reject the filing, but the corporation filing beyond the time period shall pay a penalty as prescribed by this Act.
(e) The revocation of dissolution is effective on the date of filing thereof by the Secretary of State and shall relate back and take effect as of the date of dissolution and the corporation may resume carrying on business as if dissolution had never occurred.
(Source: P.A. 92-33, eff. 7-1-01.)

(805 ILCS 5/12.30) (from Ch. 32, par. 12.30)
Sec. 12.30. Effect of dissolution. (a) Dissolution of a corporation terminates its corporate existence and a dissolved corporation shall not thereafter carry on any business except that necessary to wind up and liquidate its business and affairs, including:
(1) Collecting its assets;
(2) Disposing of its assets that will not be distributed in kind to its shareholders;
(3) Giving notice in accordance with Section 12.75 and discharging or making provision for discharging its liabilities;
(4) Distributing its remaining assets among its shareholders according to their interests; and
(5) Doing such other acts as are necessary to wind up and liquidate its business and affairs.
(b) After dissolution, a corporation may transfer good and merchantable title to its assets as authorized by its board of directors or in accordance with its by-laws.
(c) Dissolution of a corporation does not:
(1) Transfer title to the corporation's assets;
(2) Prevent transfer of its shares or securities, provided, however, the authorization to dissolve may provide for closing the corporation's share transfer books;
(3) Effect any change in the by-laws of the corporation or otherwise affect the regulation of the affairs of the corporation except that all action shall be directed to winding up the business and affairs of the corporation;
(4) Prevent suit by or against the corporation in its corporate name;
(5) Abate or suspend a criminal, civil or any other proceeding pending by or against the corporation on the effective date of dissolution.
(Source: P.A. 85-1344.)

(805 ILCS 5/12.35) (from Ch. 32, par. 12.35)
Sec. 12.35. Grounds for administrative dissolution. The Secretary of State may dissolve any corporation administratively if:
(a) It has failed to file its annual report or final transition annual report and pay its franchise tax as required by this Act before the first day of the anniversary month or, in the case of a corporation which has established an extended filing month, the extended filing month of the corporation of the year in which such annual report becomes due and such franchise tax becomes payable;
(b) it has failed to file in the office of the Secretary of State any report after the expiration of the period prescribed in this Act for filing such report;
(c) it has failed to pay any fees, franchise taxes, or charges prescribed by this Act;
(d) it has misrepresented any material matter in any application, report, affidavit, or other document filed by the corporation pursuant to this Act;
(e) it has failed to appoint and maintain a registered agent in this State;
(f) it has tendered payment to the Secretary of State which is returned due to insufficient funds, a closed account, or for any other reason, and acceptable payment has not been subsequently tendered;
(g) upon the failure of an officer or director to whom interrogatories have been propounded by the Secretary of State as provided in this Act, to answer the same fully and to file such answer in the office of the Secretary of State; or
(h) if the answer to such interrogatories discloses, or if the fact is otherwise ascertained, that the proportion of the sum of the paid-in capital of such corporation represented in this State is greater than the amount on which such corporation has theretofore paid fees and franchise taxes, and the deficiency therein is not paid.
(Source: P.A. 92-33, eff. 7-1-01; 93-59, eff. 7-1-03.)

(805 ILCS 5/12.40) (from Ch. 32, par. 12.40)
Sec. 12.40. Procedure for administrative dissolution.
(a) After the Secretary of State determines that one or more grounds exist under Section 12.35 for the administrative dissolution of a corporation, he or she shall send by regular mail to each delinquent corporation a Notice of Delinquency to its registered office, or, if the corporation has failed to maintain a registered office, then to the president or other principal officer at the last known office of said officer.
(b) If the corporation does not correct the default described in paragraphs (a) through (e) of Section 12.35 within 90 days following such notice, the Secretary of State shall thereupon dissolve the corporation by issuing a certificate of dissolution that recites the ground or grounds for dissolution and its effective date. If the corporation does not correct the default described in paragraphs (f) through (h) of Section 12.35, within 30 days following such notice, the Secretary of State shall thereupon dissolve the corporation by issuing a certificate of dissolution as herein prescribed. The Secretary of State shall file the original of the certificate in his or her office and mail one copy to the corporation at its registered office or, if the corporation has failed to maintain a registered office, then to the president or other principal officer at the last known office of said officer.
(c) The administrative dissolution of a corporation terminates its corporate existence and such a dissolved corporation shall not thereafter carry on any business, provided however, that such a dissolved corporation may take all action authorized under Section 12.75 or as otherwise necessary or appropriate to wind up and liquidate its business and affairs under Section 12.30.
(Source: P.A. 98-776, eff. 1-1-15.)

(805 ILCS 5/12.43)
Sec. 12.43. Administrative dissolution; corporate name. The Secretary of State shall not allow another corporation or limited liability company to use the name of a domestic corporation that has been administratively dissolved until 3 years have elapsed following the date of issuance of the certificate of dissolution. If the domestic corporation that has been administratively dissolved is reinstated within 3 years after the date of issuance of the certificate of dissolution, the domestic corporation shall continue under its previous name without impacting its continuous legal status, unless the corporation petitions to change its name upon reinstatement.
(Source: P.A. 100-486, eff. 1-1-18.)

(805 ILCS 5/12.45) (from Ch. 32, par. 12.45)
Sec. 12.45. Reinstatement following administrative dissolution.
(a) A domestic corporation administratively dissolved under Section 12.40 may be reinstated by the Secretary of State following the date of issuance of the certificate of dissolution upon:
(1) The filing of an application for reinstatement.
(2) The filing with the Secretary of State by the

corporation of all reports then due and theretofore becoming due.

(3) The payment to the Secretary of State by the

corporation of all fees, franchise taxes, and penalties then due and theretofore becoming due.

(b) The application for reinstatement shall be executed and filed in duplicate in accordance with Section 1.10 of this Act and shall set forth:
(1) The name of the corporation at the time of the

issuance of the certificate of dissolution.

(2) If such name is not available for use as

determined by the Secretary of State at the time of filing the application for reinstatement, the name of the corporation as changed, provided however, and any change of name is properly effected pursuant to Section 10.05 and Section 10.30 of this Act.

(3) The date of the issuance of the certificate of

dissolution.

(4) The address, including street and number, or

rural route number of the registered office of the corporation upon reinstatement thereof, and the name of its registered agent at such address upon the reinstatement of the corporation, provided however, that any change from either the registered office or the registered agent at the time of dissolution is properly reported pursuant to Section 5.10 of this Act.

(c) When a dissolved corporation has complied with the provisions of this Section the Secretary of State shall file the application for reinstatement.
(d) Upon the filing of the application for reinstatement, the corporate existence for all purposes shall be deemed to have continued without interruption from the date of the issuance of the certificate of dissolution, and the corporation shall stand revived with such powers, duties and obligations as if it had not been dissolved; and all acts and proceedings of its shareholders, directors, officers, employees, and agents, acting or purporting to act in that capacity, and which would have been legal and valid but for such dissolution, shall stand ratified and confirmed.
(e) Without limiting the generality of subsection (d), upon the filing of the application for reinstatement, no shareholder, director, or officer shall be personally liable, under Section 8.65 of this Act or otherwise, for the debts and liabilities of the corporation incurred during the period of administrative dissolution by reason of the fact that the corporation was administratively dissolved at the time the debts or liabilities were incurred.
(Source: P.A. 98-776, eff. 1-1-15.)

(805 ILCS 5/12.50) (from Ch. 32, par. 12.50)
Sec. 12.50. Grounds for judicial dissolution in actions by nonshareholders.
(a) A Circuit Court may dissolve a corporation:
(1) In an action by the Attorney General, if it is

established that:

(i) The corporation filed its articles of

incorporation through fraud; or

(ii) The corporation has continued to exceed or

abuse the authority conferred upon it by law, or has continued to violate the law, after notice of the same has been given to such corporation, either personally or by registered mail; or

(iii) Any interrogatory propounded by the

Secretary of State to the corporation, its officers or directors, as provided in this Act, has been answered falsely or has not been answered fully within 30 days after the mailing of such interrogatories by the Secretary of State or within such extension of time as shall have been authorized by the Secretary of State.

(2) In an action by a creditor, if it is established

that:

(i) The creditor's claim has been reduced to

judgment, a copy of the judgment has been returned unsatisfied, and the corporation is insolvent; or

(ii) The corporation has admitted in writing that

the creditor's claim is due and owing, and the corporation is insolvent.

(3) In an action by the corporation to dissolve under

court supervision, if it is established that dissolution is reasonably necessary because the business of the corporation can no longer be conducted to the general advantage of its shareholders.

(b) As an alternative to dissolution, the court may order any of the other remedies contained in subsection (b) of Section 12.55.
(Source: P.A. 96-66, eff. 1-1-10.)

(805 ILCS 5/12.55) (from Ch. 32, par. 12.55)
Sec. 12.55. Shareholder remedies: public corporations.
(a) In an action by a shareholder of a corporation that has shares listed on a national securities exchange or regularly traded in a market maintained by one or more members of a national or affiliated securities association, the Circuit Court may order one or more of the remedies listed in subsection (b) if it is established that:
(1) The directors are deadlocked, whether because of

even division in the number of directors or because of greater than majority voting requirements in the articles of incorporation or the by-laws, in the management of the corporate affairs; the shareholders are unable to break the deadlock; and either irreparable injury to the corporation is thereby caused or threatened or the business of the corporation can no longer be conducted to the general advantage of the shareholders; or

(2) The directors or those in control of the

corporation have acted, are acting, or will act in a manner that is illegal, oppressive or fraudulent with respect to the petitioning shareholder; or

(3) The corporate assets are being misapplied or

wasted.

(b) In an action under subsection (a), the court may order the following relief:
(1) The appointment of a custodian to manage the

business and affairs of the corporation to serve for the term and under the conditions prescribed by the court;

(2) The appointment of a provisional director to

serve for the term and under the conditions prescribed by the court; or

(3) The dissolution of the corporation.
(c) The court, at any time during the pendency of the action and upon the motion of the complaining shareholder, may order the corporation to purchase the shares of the petitioning shareholder at a fair price determined by the court, with or without the assistance of appraisers, and payable in cash or in installments and with or without such security other than personal commitments of other shareholders as the court may direct.
(d) Either the corporation or any shareholder or group of shareholders may, any time after the filing of an action for dissolution pursuant to subdivision (b)(3), petition the court to purchase the shares of a complaining shareholder and, unless the court finds such procedure to be inequitable, the court shall determine the fair value of the shares as of such date as the court finds equitable. In so doing, the court shall follow the procedures set forth for appraisal of shares under Section 11.70 and shall thereafter dismiss the action.
(e) Nothing in this Section limits the equitable powers of the court to order other relief.
(Source: P.A. 89-169; eff. 7-19-95; 89-364, eff. 8-18-95; 89-626, eff. 8-9-96.)

(805 ILCS 5/12.56)
Sec. 12.56. Shareholder remedies: non-public corporations.
(a) In an action by a shareholder in a corporation that has no shares listed on a national securities exchange or regularly traded in a market maintained by one or more members of a national or affiliated securities association, the Circuit Court may order one or more of the remedies listed in subsection (b) if it is established that:
(1) The directors are deadlocked, whether because of

even division in the number of directors or because of greater than majority voting requirements in the articles of incorporation or the by-laws or otherwise, in the management of the corporate affairs; the shareholders are unable to break the deadlock; and either irreparable injury to the corporation is thereby caused or threatened or the business of the corporation can no longer be conducted to the general advantage of the shareholders; or

(2) The shareholders are deadlocked in voting power

and have failed, for a period that includes at least 2 consecutive annual meeting dates, to elect successors to directors whose terms have expired and either irreparable injury to the corporation is thereby caused or threatened or the business of the corporation can no longer be conducted to the general advantage of the shareholders; or

(3) The directors or those in control of the

corporation have acted, are acting, or will act in a manner that is illegal, oppressive, or fraudulent with respect to the petitioning shareholder whether in his or her capacity as a shareholder, director, or officer; or

(4) The corporation assets are being misapplied or

wasted.

(b) The relief which the court may order in an action under subsection (a) includes but is not limited to the following:
(1) The performance, prohibition, alteration, or

setting aside of any action of the corporation or of its shareholders, directors, or officers of or any other party to the proceedings;

(2) The cancellation or alteration of any provision

in the corporation's articles of incorporation or by-laws;

(3) The removal from office of any director or

officer;

(4) The appointment of any individual as a director

or officer;

(5) An accounting with respect to any matter in

dispute;

(6) The appointment of a custodian to manage the

business and affairs of the corporation to serve for the term and under the conditions prescribed by the court;

(7) The appointment of a provisional director to

serve for the term and under the conditions prescribed by the court;

(8) The submission of the dispute to mediation or

other forms of non-binding alternative dispute resolution;

(9) The payment of dividends;
(10) The award of damages to any aggrieved party;
(11) The purchase by the corporation or one or more

other shareholders of all, but not less than all, of the shares of the petitioning shareholder for their fair value and on the terms determined under subsection (e); or

(12) The dissolution of the corporation if the court

determines that no remedy specified in subdivisions (1) through (11) or other alternative remedy is sufficient to resolve the matters in dispute. In determining whether to dissolve the corporation, the court shall consider among other relevant evidence the financial condition of the corporation but may not refuse to dissolve the corporation solely because it has accumulated earnings or current operating profits.

(c) The remedies set forth in subsection (b) shall not be exclusive of other legal and equitable remedies which the court may impose.
(d) In determining the appropriate relief to order pursuant to this Section, the court may take into consideration the reasonable expectations of the corporation's shareholders as they existed at the time the corporation was formed and developed during the course of the shareholders' relationship with the corporation and with each other.
(e) If the court orders a share purchase, it shall:
(i) Determine the fair value of the shares, with

or without the assistance of appraisers, taking into account any impact on the value of the shares resulting from the actions giving rise to a petition under this Section;

(ii) Consider any financial or legal constraints

on the ability of the corporation or the purchasing shareholder to purchase the shares;

(iii) Specify the terms of the purchase,

including, if appropriate, terms for installment payments, interest at the rate and from the date determined by the court to be equitable, subordination of the purchase obligation to the rights of the corporation's other creditors, security for a deferred purchase price, and a covenant not to compete or other restriction on the seller;

(iv) Require the seller to deliver all of his or

her shares to the purchaser upon receipt of the purchase price or the first installment of the purchase price; and

(v) Retain jurisdiction to enforce the purchase

order by, among other remedies, ordering the corporation to be dissolved if the purchase is not completed in accordance with the terms of the purchase order.

For purposes of this subsection (e), "fair value", with respect to a petitioning shareholder's shares, means the proportionate interest of the shareholder in the corporation, without any discount for minority status or, absent extraordinary circumstances, lack of marketability.
The purchase ordered pursuant to this subsection (e) shall be consummated within 20 days after the date the order becomes final unless before that time the corporation files with the court a notice of its intention to dissolve and articles of dissolution are properly filed with the Secretary of State within 50 days after filing the notice with the court.
After the purchase order is entered and before the purchase price is fully paid, any party may petition the court to modify the terms of the purchase and the court may do so if it finds that such changes are equitable.
Unless the purchase order is modified by the court, the selling shareholder shall have no further rights as a shareholder from the date the seller delivers all of his or her shares to the purchaser or such other date specified by the court.
If the court orders shares to be purchased by one or more other shareholders, in allocating the shares to be purchased by the other shareholders, unless equity requires otherwise, the court shall attempt to preserve the existing distribution of voting rights and other designations, preferences, qualifications, limitations, restrictions and special or relative rights among the holders of the class or classes and may direct that holders of a specific class or classes shall not participate in the purchase.
(f) When the relief requested by the petition includes the purchase of the petitioner's shares, then at any time within 90 days after the filing of the petition under this Section, or at such time determined by the court to be equitable, the corporation or one or more shareholders may elect to purchase all, but not less than all, of the shares owned by the petitioning shareholder for their fair value. An election pursuant to this Section shall state in writing the amount which the electing party will pay for the shares.
(1) The election shall be irrevocable unless the

court determines that it is equitable to set aside or modify the election.

(2) If the election to purchase is filed by one or

more shareholders, the corporation shall, within 10 days thereafter, give written notice to all shareholders. The notice must state: (i) the name and number of shares owned by the petitioner; (ii) the name and number of shares owned by each electing shareholder; and (iii) the amount which each electing party will pay for the shares and must advise the recipients of their right to join in the election to purchase shares. Shareholders who wish to participate must file notice of their intention to join in a purchase no later than 30 days after the date of the notice to them or at such time as the court in its discretion may allow. All shareholders who have filed an election or notice of their intention to participate in the election to purchase thereby become parties to the proceeding and shall participate in the purchase in proportion to their ownership of shares as of the date the first election was filed, unless they otherwise agree or the court otherwise directs.

(3) The court in its discretion may allow the

corporation and all non-petitioning shareholders to file an election to purchase the petitioning shareholder's shares at a higher price. If the court does so, it shall allow other shareholders an opportunity to join in the purchase at the higher price in accordance with their proportionate ownership interest.

(4) After an election has been filed by the

corporation or one or more shareholders, the proceeding filed under this Section may not be discontinued or settled, nor may the petitioning shareholder sell or otherwise dispose of his or her shares, unless the court determines that it would be equitable to the corporation and the shareholders, other than the petitioner, to permit the discontinuance, settlement, sale, or other disposition. In considering whether equity exists to approve any settlement, the court may take into consideration the reasonable expectations of the shareholders as set forth in subsection (d), including any existing agreement among the shareholders.

(5) If, within 30 days of the filing of the latest

election allowed by the court, the parties reach agreement as to the fair value and terms of purchase of the petitioner's shares, the court shall enter an order directing the purchase of petitioner's shares upon the terms and conditions agreed to by the parties.

(6) If the parties are unable to reach an agreement

as provided for in paragraph (5) of this subsection (f), the court, upon application of any party, shall stay the proceeding under subsection (a) and shall determine the fair value of the petitioner's shares pursuant to subsection (e) as of the day before the date on which the petition under subsection (a) was filed or as of such other date as the court deems appropriate under the circumstances.

(g) In any proceeding under this Section, the court shall allow reasonable compensation to the custodian, provisional director, appraiser, or other such person appointed by the court for services rendered and reimbursement or direct payment of reasonable costs and expenses, which amounts shall be paid by the corporation.
(Source: P.A. 94-394, eff. 8-1-05; 94-889, eff. 1-1-07.)

(805 ILCS 5/12.60) (from Ch. 32, par. 12.60)
Sec. 12.60. Practice in actions under Section 12.50, 12.55, and 12.56.
(a) The practice in actions under Sections 12.50, 12.55, and 12.56 shall be the same as in other civil actions except as may be otherwise provided in this Act. Every action under Section 12.50, 12.55, or 12.56 shall be commenced in the circuit court of the county in which either the registered office or principal office of the corporation is located. Summons shall issue and be served as in other civil actions.
(b) In an action brought by the Attorney General under subsection (a) of Section 12.50, if process is returned not found, the Attorney General shall cause publication to be made as in other civil actions in a newspaper of general circulation published in the county in which the action is filed. The publication shall contain a notice of the pendency of such action, the title of the court, the title of the case, and the date on or after which default may be entered. The Attorney General may include in one notice the names of any number of corporations against which actions are then pending in the same court. The Attorney General shall cause a copy of such notice to be mailed to the corporation at its registered office within 10 days after the first publication thereof. The certificate of the Attorney General of the mailing of such notice shall be prima facie evidence thereof. Such notice shall be published at least once each week for two consecutive weeks and the first publication thereof may begin at any time after summons has been returned. Unless a corporation shall have been served with summons, no default shall be taken against it earlier than 30 days after the first publication of such notice.
(c) It is not necessary to make shareholders of the corporation named in an action under Section 12.50, 12.55, or 12.56 parties to any such action or proceeding unless relief is sought against them personally. The court, in its discretion, may order that the shareholders be made parties.
(d) The circuit court in an action under Section 12.50, 12.55, or 12.56 may issue injunctions, appoint an interim receiver with such powers and duties as the court, from time to time, may direct, and take such other action as is necessary or desirable to preserve the corporate assets and carry on the business of the corporation until a full hearing can be had. Sections 12.50, 12.55, and 12.56 shall not be construed as limiting the equitable powers of the court in ordering interim or permanent relief.
(e) Upon ordering dissolution under Section 12.50, 12.55, or 12.56, and after such notice as the court may direct to be given to all parties to the proceeding and to any other parties in interest designated by the court, the court may appoint a liquidating receiver or receivers with authority to collect the assets of the corporation, including all amounts owing to the corporation by shareholders on account of any unpaid portion of the consideration for the issuance of shares. Such liquidating receiver shall have authority, subject to order of court, to sell, convey, and dispose of all or any part of the assets of the corporation, either at public or private sale, and to make such other action as is necessary to wind up and liquidate the corporation's business and affairs under Section 12.30 and to notify known claimants under Section 12.75. The order appointing such liquidating receiver shall state his or her powers and duties. Such powers and duties may be increased or diminished at any time during the proceedings by the court.
(f) A receiver of a corporation appointed under the provisions of this Section shall have authority to sue and defend in all courts in his or her own name as receiver of such corporation.
(g) A receiver shall in all cases be a resident of this State or a corporation authorized to act as receiver, which corporation may be a domestic corporation or a foreign corporation authorized to transact business in this State, and shall give such bond as the court may direct with such sureties as the court may require.
(h) During the pendency of the action, the court may redesignate a receiver as a custodian, or a custodian as a receiver, if such would be to the general advantage of the corporation, its shareholders and its creditors.
(i) The court shall allow reasonable compensation to the receiver or the custodian for services rendered and reimbursement or direct payment of reasonable expenses from the assets of the corporation or the proceeds of sale of the assets.
(j) If the court finds that a party to any proceeding under Section 12.50, 12.55, or 12.56 acted arbitrarily, vexatiously, or otherwise not in good faith, it may award one or more other parties their reasonable expenses, including counsel fees and the expenses of appraisers or other experts, incurred in the proceeding.
(Source: P.A. 89-169, eff. 7-19-95; 89-364, eff. 8-18-95.)

(805 ILCS 5/12.65) (from Ch. 32, par. 12.65)
Sec. 12.65. Order of dissolution.
(a) If, after a hearing, the court orders dissolution pursuant to Section 12.50, 12.55, or 12.56, it shall enter an order dissolving the corporation and the clerk of the court shall deliver a certified copy of the order to the Secretary of State, who shall file the order.
(b) After entering the order of dissolution, the court shall direct the winding up and liquidation of the corporation's business and affairs in accordance with Section 12.30 and the notification of its known claimants in accordance with Section 12.75 and shall retain jurisdiction until the same is complete.
(Source: P.A. 96-1121, eff. 1-1-11.)

(805 ILCS 5/12.70) (from Ch. 32, par. 12.70)
Sec. 12.70. Deposit of amount due certain shareholders. Upon the distribution of the assets of a corporation among its shareholders, the distributive portion to which a shareholder would be entitled who is unknown or cannot be found, or who is under disability and there is no person legally competent to receive such distributive portion, shall be presumed abandoned and reported and delivered to the State Treasurer and become subject to the provision of the Revised Uniform Unclaimed Property Act. In the event such distribution is made other than in cash, such distributive portion of the assets shall be reduced to cash before being so reported and delivered.
(Source: P.A. 100-22, eff. 1-1-18.)

(805 ILCS 5/12.75) (from Ch. 32, par. 12.75)
Sec. 12.75. Known claims against dissolved corporation. (a) A dissolved corporation may bar any known claim against it, its directors, officers, employees or agents, or its shareholders or their transferees, by following the procedures set forth in subsections (b) and (c) of this Section.
A claimant that does not deliver its claim by the deadline established pursuant to subsection (b) or that does not file suit by the deadline established pursuant to subsection (c) shall have no further rights against the dissolved corporation, its directors, officers, employees or agents, or its shareholders or their transferees.
(b) Within 60 days from the effective date of dissolution, the dissolved corporation shall send a notification to the claimant setting forth the following information:
(1) The corporation has been dissolved and the effective date thereof.
(2) The mailing address to which the claimant must send its claim and the essential information to be submitted with the claim.
(3) The deadline, not less than 120 days from the effective date of dissolution, by which the dissolved corporation must receive the claim.
(4) A statement that the claim will be barred if not received by the deadline.
(c) If, after complying with the procedure in subsection (b), the dissolved corporation rejects the claim in whole or in part, the dissolved corporation shall notify the claimant of such rejection and shall also notify the claimant that the claim shall be barred unless the claimant files suit to enforce the claim within a deadline not less than 90 days from the date of the rejection notice.
(d) For purposes of this Section, "claim" does not include any contingent liability or a claim arising after the effective date of dissolution or a claim arising from the failure of the corporation to pay any tax, penalty, or interest related to any tax or penalty.
(e) This Section shall not apply to claims arising out of violations of the criminal law.
(Source: P.A. 85-1344.)

(805 ILCS 5/12.80) (from Ch. 32, par. 12.80)
Sec. 12.80. Survival of remedy after dissolution. The dissolution of a corporation either (1) by filing articles of dissolution in accordance with Section 12.20 of this Act, (2) by the issuance of a certificate of dissolution in accordance with Section 12.40 of this Act, (3) by a judgment of dissolution by a circuit court of this State, or (4) by expiration of its period of duration, shall not take away nor impair any civil remedy available to or against such corporation, its directors, or shareholders, for any right or claim existing, or any liability accrued or incurred, either prior to, at the time of, or after such dissolution if action or other proceeding thereon is commenced within five years after the date of such dissolution. Any such action or proceeding by or against the corporation may be prosecuted or defended by the corporation in its corporate name. This provision does not extend any applicable statute of limitations.
(Source: P.A. 98-776, eff. 1-1-15.)

(805 ILCS 5/12.85) (from Ch. 32, par. 12.85)
Sec. 12.85. Criminal prosecution of dissolved corporation. The dissolution of a corporation either (1) by the issuance of a certificate of dissolution by the Secretary of State, or (2) by a judgment of dissolution by a circuit court of this State, or (3) by expiration of its period of duration, shall not: (a) Prohibit the State from prosecuting said corporation criminally by indictment, information or complaint filed subsequent to its dissolution for any offenses committed prior to dissolution; or (b) Abate or suspend a criminal proceeding which is pending against the corporation on the effective date of dissolution.
(Source: P.A. 85-1344.)



Article 13 - Foreign Corporations

(805 ILCS 5/Art. 13 heading)

(805 ILCS 5/13.05) (from Ch. 32, par. 13.05)
Sec. 13.05. Admission of foreign corporation. Except as provided in Article V of the Illinois Insurance Code, a foreign corporation organized for profit, before it transacts business in this State, shall procure authority so to do from the Secretary of State. A foreign corporation organized for profit, upon complying with the provisions of this Act, may secure from the Secretary of State the authority to transact business in this State, but no foreign corporation shall be entitled to procure authority under this Act to act as trustee, executor, administrator, administrator to collect, or guardian, or in any other like fiduciary capacity in this State or to transact in this State the business of banking, insurance, suretyship, or a business of the character of a building and loan corporation. A foreign professional service corporation may secure authority to transact business in this State from the Secretary of State upon complying with this Act and demonstrating compliance with the Act regulating the professional service to be rendered by the professional service corporation. However, no foreign professional service corporation shall be granted authority unless it complies with the requirements of the Professional Service Corporation Act concerning ownership and control by specified licensed professionals. These professionals must be licensed in the state of domicile or this State. A foreign corporation shall not be denied authority by reason of the fact that the laws of the state under which such corporation is organized governing its organization and internal affairs differ from the laws of this State, and nothing in this Act contained shall be construed to authorize this State to regulate the organization or the internal affairs of such corporation.
(Source: P.A. 91-593, eff. 8-14-99; 92-33, eff. 7-1-01.)

(805 ILCS 5/13.10) (from Ch. 32, par. 13.10)
Sec. 13.10. Powers of foreign corporation. No foreign corporation shall transact in this State any business which a corporation organized under the laws of this State is not permitted to transact. A foreign corporation which shall have received authority to transact business under this Act shall, until a certificate of revocation has been issued or an application for withdrawal shall have been filed as provided in this Act, enjoy the same, but no greater, rights and privileges as a domestic corporation organized for the purposes set forth in the application pursuant to which such authority is granted; and, except as in Section 13.05 otherwise provided with respect to the organization and internal affairs of a foreign corporation and except as elsewhere in this Act otherwise provided, shall be subject to the same duties, restrictions, penalties, and liabilities now or hereafter imposed upon a domestic corporation of like character.
(Source: P.A. 92-33, eff. 7-1-01.)

(805 ILCS 5/13.15) (from Ch. 32, par. 13.15)
Sec. 13.15. Application for authority.
(a) A foreign corporation, in order to procure authority to transact business in this State, shall execute and file in duplicate an application therefor, in accordance with Section 1.10 of this Act, and shall also file a copy of its articles of incorporation and all amendments thereto, duly authenticated by the proper officer of the state or country wherein it is incorporated. Such application shall set forth:
(1) The name of the corporation, with any additions

thereto required in order to comply with Section 4.05 of this Act together with the state or country under the laws of which it is organized.

(2) The date of its incorporation and the period of

its duration.

(3) The address, including street and number, or

rural route number, of its principal office.

(4) The address, including street and number, if any,

of its proposed registered office in this State, and the name of its proposed registered agent in this State at such address.

(5) (Blank.)
(6) The purpose or purposes for which it was

organized which it proposes to pursue in the transaction of business in this State.

(7) The names and respective addresses, including

street and number, or rural route number, of its directors and officers.

(8) A statement of the aggregate number of shares

which it has authority to issue, itemized by classes, and series, if any, within a class.

(9) A statement of the aggregate number of its issued

shares itemized by classes, and series, if any, within a class.

(10) A statement of the amount of paid-in capital of

the corporation, as defined in this Act.

(11) An estimate, expressed in dollars, of the value

of all the property to be owned by it for the following year, wherever located, and an estimate of the value of the property to be located within this State during such year, and an estimate, expressed in dollars, of the gross amount of business which will be transacted by it during such year and an estimate of the gross amount thereof which will be transacted by it at or from places of business in this State during such year.

(12) In the case of telegraph, telephone, cable,

railroad, or pipe line corporations, the total length of such telephone, telegraph, cable, railroad, or pipe line and the length of the line located in this State, and the total value of such line and the value of such line in this State.

(13) Such additional information as may be necessary

or appropriate in order to enable the Secretary of State to determine whether such corporation is entitled to be granted authority to transact business in this State and to determine and assess the franchise taxes, fees, and charges payable as in this Act prescribed.

(b) Such application shall be made on forms prescribed and furnished by the Secretary of State.
(c) When the provisions of this Section have been complied with, the Secretary of State shall file the application for authority.
(Source: P.A. 92-33, eff. 7-1-01.)

(805 ILCS 5/13.20) (from Ch. 32, par. 13.20)
Sec. 13.20. Effect of authority. Upon the filing of the application for authority by the Secretary of State, the corporation shall have the right to transact business in this State for those purposes set forth in its application, subject, however, to the right of this State to revoke such right to transact business in this State as provided in this Act.
(Source: P.A. 92-33, eff. 7-1-01.)

(805 ILCS 5/13.25) (from Ch. 32, par. 13.25)
Sec. 13.25. Change of name by foreign corporation. Whenever a foreign corporation which is admitted to transact business in this State shall change its name to one under which authority to transact business in this State would not be granted to it on application therefor, the authority of such corporation to transact business in this State shall be suspended and it shall not thereafter transact any business in this State until it has changed its name to a name which is available to it under the laws of this State or until it has adopted an assumed corporate name in accordance with Section 4.15 of this Act.
(Source: P.A. 92-33, eff. 7-1-01.)

(805 ILCS 5/13.30) (from Ch. 32, par. 13.30)
Sec. 13.30. Amendment to articles of incorporation of foreign corporation. Each foreign corporation authorized to transact business in this State, whenever its articles of incorporation are amended, shall forthwith file in the office of the Secretary of State a copy of such amendment duly authenticated by the proper officer of the State or country under the laws of which such corporation is organized; but the filing thereof shall not of itself enlarge or alter the purpose or purposes which such corporation is authorized to pursue in the transaction of business in this State, nor authorize such corporation to transact business in this State under any other name than the name set forth in its application for authority, nor extend the duration of its corporate existence.
(Source: P.A. 92-33, eff. 7-1-01.)

(805 ILCS 5/13.35) (from Ch. 32, par. 13.35)
Sec. 13.35. Merger of foreign corporation authorized to transact business in this state. Whenever a foreign corporation authorized to transact business in this State shall be a party to a statutory merger permitted by the laws of the state or country under which it is organized, and such corporation shall be the surviving corporation, it shall forthwith file with the Secretary of State a copy of the articles of merger duly authenticated by the proper officer of the state or country under the laws of which such statutory merger was effected; and it shall not be necessary for such corporation to procure either new or amended authority to transact business in this State unless the name of such corporation or the duration of its corporate existence be changed thereby or unless the corporation desires to pursue in this State other or additional purposes than those which it is then authorized to transact in this State.
(Source: P.A. 92-33, eff. 7-1-01.)

(805 ILCS 5/13.40) (from Ch. 32, par. 13.40)
Sec. 13.40. Amended authority. A foreign corporation authorized to transact business in this State shall secure amended authority to do so in the event it changes its corporate name, changes the duration of its corporate existence, or desires to pursue in this State other or additional purposes than those set forth in its prior application for authority, by making application therefor to the Secretary of State.
The application shall set forth:
(1) The name of the corporation, with any additions

required in order to comply with Section 4.05 of this Act, together with the state or country under the laws of which it is organized.

(2) The change to be effected.
(Source: P.A. 92-33, eff. 7-1-01; 93-59, eff. 7-1-03.)

(805 ILCS 5/13.45) (from Ch. 32, par. 13.45)
(Text of Section before amendment by P.A. 100-561)
Sec. 13.45. Withdrawal of foreign corporation. A foreign corporation authorized to transact business in this State may withdraw from this State upon filing with the Secretary of State an application for withdrawal. In order to procure such withdrawal, the foreign corporation shall:
(a) execute and file in duplicate, in accordance with

Section 1.10 of this Act, an application for withdrawal and a final report, which shall set forth:

(1) that no proportion of its issued shares is,

on the date of the application, represented by business transacted or property located in this State;

(2) that it surrenders its authority to transact

business in this State;

(3) that it revokes the authority of its

registered agent in this State to accept service of process and consents that service of process in any suit, action, or proceeding based upon any cause of action arising in this State during the time the corporation was licensed to transact business in this State may thereafter be made on the corporation by service on the Secretary of State;

(4) a post-office address to which may be mailed

a copy of any process against the corporation that may be served on the Secretary of State;

(5) the name of the corporation and the state or

country under the laws of which it is organized;

(6) a statement of the aggregate number of issued

shares of the corporation itemized by classes, and series, if any, within a class, as of the date of the final report;

(7) a statement of the amount of paid-in capital

of the corporation as of the date of the final report; and

(8) such additional information as may be

necessary or appropriate in order to enable the Secretary of State to determine and assess any unpaid fees or franchise taxes payable by the foreign corporation as prescribed in this Act; or

(b) if it has been dissolved, file a copy of the

articles of dissolution duly authenticated by the proper officer of the state or country under the laws of which the corporation was organized; or

(c) if it has been the non-survivor of a statutory

merger and the surviving entity was a foreign corporation or limited liability company which had not obtained authority to transact business in this State, file a copy of the articles of merger duly authenticated by the proper officer of the state or country under the laws of which the corporation or limited liability company was organized; or

(d) if it has been converted into another entity,

file a copy of the articles of conversion duly authenticated by the proper officer of the state or country under the laws of which the corporation was organized.

The application for withdrawal and the final report shall be made on forms prescribed and furnished by the Secretary of State.
When the corporation has complied with subsection (a) of this Section, the Secretary of State shall file the application for withdrawal and mail a copy of the application to the corporation or its representative. If the provisions of subsection (b) of this Section have been followed, the Secretary of State shall file the copy of the articles of dissolution in his or her office.
Upon the filing of the application for withdrawal or copy of the articles of dissolution, the authority of the corporation to transact business in this State shall cease.
(Source: P.A. 98-171, eff. 8-5-13.)

(Text of Section after amendment by P.A. 100-561)
Sec. 13.45. Withdrawal of foreign corporation. A foreign corporation authorized to transact business in this State may withdraw from this State upon filing with the Secretary of State an application for withdrawal. In order to procure such withdrawal, the foreign corporation shall:
(a) execute and file in duplicate, in accordance with

Section 1.10 of this Act, an application for withdrawal and a final report, which shall set forth:

(1) that no proportion of its issued shares is,

on the date of the application, represented by business transacted or property located in this State;

(2) that it surrenders its authority to transact

business in this State;

(3) that it revokes the authority of its

registered agent in this State to accept service of process and consents that service of process in any suit, action, or proceeding based upon any cause of action arising in this State during the time the corporation was licensed to transact business in this State may thereafter be made on the corporation by service on the Secretary of State;

(4) a post-office address to which may be mailed

a copy of any process against the corporation that may be served on the Secretary of State;

(5) the name of the corporation and the state or

country under the laws of which it is organized;

(6) a statement of the aggregate number of issued

shares of the corporation itemized by classes, and series, if any, within a class, as of the date of the final report;

(7) a statement of the amount of paid-in capital

of the corporation as of the date of the final report; and

(8) such additional information as may be

necessary or appropriate in order to enable the Secretary of State to determine and assess any unpaid fees or franchise taxes payable by the foreign corporation as prescribed in this Act; or

(b) if it has been dissolved, file a copy of the

articles of dissolution duly authenticated by the proper officer of the state or country under the laws of which the corporation was organized; or

(c) if it has been the non-survivor of a statutory

merger and the surviving entity was a foreign corporation or limited liability company which had not obtained authority to transact business in this State, file a copy of the articles of merger duly authenticated by the proper officer of the state or country under the laws of which the corporation or limited liability company was organized; or

(d) if it has been converted into another entity,

file a copy of the statement of conversion duly authenticated by the proper officer of the state or country under the laws of which the corporation was organized.

The application for withdrawal and the final report shall be made on forms prescribed and furnished by the Secretary of State.
When the corporation has complied with subsection (a) of this Section, the Secretary of State shall file the application for withdrawal and mail a copy of the application to the corporation or its representative. If the provisions of subsection (b) of this Section have been followed, the Secretary of State shall file the copy of the articles of dissolution in his or her office.
Upon the filing of the application for withdrawal or copy of the articles of dissolution, the authority of the corporation to transact business in this State shall cease.
(Source: P.A. 100-561, eff. 7-1-18.)

(805 ILCS 5/13.50) (from Ch. 32, par. 13.50)
Sec. 13.50. Grounds for revocation of authority. The authority of a foreign corporation to transact business in this State may be revoked by the Secretary of State:
(a) Upon the failure of an officer or director to whom interrogatories have been propounded by the Secretary of State as provided in this Act, to answer the same fully and to file such answer in the office of the Secretary of State.
(b) If the answer to such interrogatories discloses, or if the fact is otherwise ascertained, that the proportion of the sum of the paid-in capital of such corporation represented in this State is greater than the amount on which such corporation has theretofore paid fees and franchise taxes, and the deficiency therein is not paid.
(c) If the corporation for a period of one year has transacted no business and has had no tangible property in this State as revealed by its annual reports.
(d) Upon the failure of the corporation to keep on file in the office of the Secretary of State duly authenticated copies of each amendment to its articles of incorporation.
(e) Upon the failure of the corporation to appoint and maintain a registered agent in this State.
(f) (Blank).
(g) Upon the failure of the corporation to file any report after the period prescribed by this Act for the filing of such report.
(h) Upon the failure of the corporation to pay any fees, franchise taxes, or charges prescribed by this Act.
(i) For misrepresentation of any material matter in any application, report, affidavit, or other document filed by such corporation pursuant to this Act.
(j) Upon the failure of the corporation to renew its assumed name or to apply to change its assumed name pursuant to the provisions of this Act, when the corporation can only transact business within this State under its assumed name in accordance with the provisions of Section 4.05 of this Act.
(k) When under the provisions of the "Consumer Fraud and Deceptive Business Practices Act" a court has found that the corporation substantially and willfully violated such Act.
(l) Upon tender of payment to the Secretary of State which is subsequently returned due to insufficient funds, a closed account, or any other reason, and acceptable payment has not been subsequently tendered.
(m) When the Secretary of State receives a copy of a memorandum of judgment relating to a judgment entered for money owed to a unit of local government or school district, together with a statement filed by its attorney that the judgment has not been satisfied and that no appeal has been filed.
(Source: P.A. 95-515, eff. 8-28-07; 96-1121, eff. 1-1-11.)

(805 ILCS 5/13.55) (from Ch. 32, par. 13.55)
Sec. 13.55. Procedure for revocation of authority.
(a) After the Secretary of State determines that one or more grounds exist under Section 13.50 for the revocation of authority of a foreign corporation, he or she shall send by regular mail to each delinquent corporation a Notice of Delinquency to its registered office, or, if the corporation has failed to maintain a registered office, then to the president or other principal officer at the last known office of said officer.
(b) If the corporation does not correct the default described in paragraphs (c) through (k), and paragraph (m), of Section 13.50 within 90 days following such notice, the Secretary of State shall thereupon revoke the authority of the corporation by issuing a certificate of revocation that recites the grounds for revocation and its effective date. If the corporation does not correct the default described in paragraph (a), (b), or (l) of Section 13.50, within 30 days following such notice, the Secretary of State shall thereupon revoke the authority of the corporation by issuing a certificate of revocation as herein prescribed. The Secretary of State shall file the original of the certificate in his or her office and mail one copy to the corporation at its registered office or, if the corporation has failed to maintain a registered office, then to the president or other principal officer at the last known office of said officer.
(c) Upon the issuance of the certificate of revocation, the authority of the corporation to transact business in this State shall cease and such revoked corporation shall not thereafter carry on any business in this State.
(Source: P.A. 95-515, eff. 8-28-07; 96-1121, eff. 1-1-11.)

(805 ILCS 5/13.60) (from Ch. 32, par. 13.60)
Sec. 13.60. Reinstatement following revocation.
(a) A foreign corporation revoked under Section 13.55 may be reinstated by the Secretary of State following the date of issuance of the certificate of revocation upon:
(1) The filing of an application for reinstatement.
(2) The filing with the Secretary of State by the

corporation of all reports then due and theretofore becoming due.

(3) The payment to the Secretary of State by the

corporation of all fees, franchise taxes, and penalties then due and theretofore becoming due.

(b) The application for reinstatement shall be executed and filed in duplicate in accordance with Section 1.10 of this Act and shall set forth:
(1) The name of the corporation at the time of the

issuance of the certificate of revocation.

(2) If such name is not available for use as

determined by the Secretary of State at the time of filing the application for reinstatement, the name of the corporation as changed; provided, however, that any change of name is properly effected pursuant to Section 13.30 and Section 13.40 of this Act.

(3) The date of the issuance of the certificate of

revocation.

(4) The address, including street and number, or

rural route number, of the registered office of the corporation upon reinstatement thereof, and the name of its registered agent at such address upon the reinstatement of the corporation; provided, however, that any change from either the registered office or the registered agent at the time of revocation is properly reported pursuant to Section 5.10 of this Act.

(c) When a revoked corporation has complied with the provisions of this Section, the Secretary of State shall file the application for reinstatement.
(d) Upon the filing of the application for reinstatement, the authority of the corporation to transact business in this State shall be deemed to have continued without interruption from the date of the issuance of the certificate of revocation, and the corporation shall stand revived as if its authority had not been revoked; and all acts and proceedings of its officers, directors and shareholders, acting or purporting to act as such, which would have been legal and valid but for such revocation, shall stand ratified and confirmed.
(Source: P.A. 94-605, eff. 1-1-06.)

(805 ILCS 5/13.65) (from Ch. 32, par. 13.65)
Sec. 13.65. Application to corporations heretofore qualified to transact business in this state.
Foreign corporations which have been duly authorized to transact business in this State at the time this Act takes effect, for a purpose or purposes for which a corporation might secure such authority under this Act, shall, subject to the limitations set forth in their respective certificates of authority, be entitled to all the rights and privileges applicable to foreign corporations procuring authority to transact business in this State under this Act, and from the time this Act takes effect such corporation shall be subject to all the limitations, restrictions, liabilities, and duties prescribed herein for foreign corporations procuring under this Act authority to transact business in this State.
(Source: P.A. 83-1025.)

(805 ILCS 5/13.70) (from Ch. 32, par. 13.70)
Sec. 13.70. Transacting business without authority.
(a) No foreign corporation transacting business in this State without authority to do so is permitted to maintain a civil action in any court of this State, until the corporation obtains that authority. Nor shall a civil action be maintained in any court of this State by any successor or assignee of the corporation on any right, claim or demand arising out of the transaction of business by the corporation in this State, until authority to transact business in this State is obtained by the corporation or by a corporation that has acquired all or substantially all of its assets.
(b) The failure of a foreign corporation to obtain authority to transact business in this State does not impair the validity of any contract or act of the corporation, and does not prevent the corporation from defending any action in any court of this State.
(c) A foreign corporation that transacts business in this State without authority is liable to this State, for the years or parts thereof during which it transacted business in this State without authority, in an amount equal to all fees, franchise taxes, penalties and other charges that would have been imposed by this Act upon the corporation had it duly applied for and received authority to transact business in this State as required by this Act, but failed to pay the franchise taxes that would have been computed thereon, and thereafter filed all reports required by this Act; and, if a corporation fails to file an application for authority within 60 days after it commences business in this State, in addition thereto it is liable for a penalty of either 10% of the filing fee, license fee and franchise taxes or $200 plus $5.00 for each month or fraction thereof in which it has continued to transact business in this State without authority therefor, whichever penalty is greater. The Attorney General shall bring proceedings to recover all amounts due this State under this Section.
(d) The Attorney General shall bring an action to restrain a foreign corporation from transacting business in this State, if the authority of the foreign corporation to transact business has been revoked under subsection (m) of Section 13.50 of this Act.
(Source: P.A. 95-515, eff. 8-28-07.)

(805 ILCS 5/13.75)
Sec. 13.75. Activities that do not constitute transacting business. Without excluding other activities that may not constitute doing business in this State, a foreign corporation shall not be considered to be transacting business in this State, for purposes of this Article 13, by reason of carrying on in this State any one or more of the following activities:
(1) maintaining, defending, or settling any

proceeding;

(2) holding meetings of the board of directors or

shareholders or carrying on other activities concerning internal corporate affairs;

(3) maintaining bank accounts;
(4) maintaining offices or agencies for the transfer,

exchange, and registration of the corporation's own securities or maintaining trustees or depositaries with respect to those securities;

(5) selling through independent contractors;
(6) soliciting or obtaining orders, whether by mail

or through employees or agents or otherwise, if orders require acceptance outside this State before they become contracts;

(7) (blank);
(8) (blank);
(9) owning, without more, real or personal property;
(10) conducting an isolated transaction that is

completed within 120 days and that is not one in the course of repeated transactions of a like nature; or

(11) having a corporate officer or director who is a

resident of this State.

(Source: P.A. 93-59, eff. 7-1-03.)



Article 14 - Reports

(805 ILCS 5/Art. 14 heading)

(805 ILCS 5/14.01) (from Ch. 32, par. 14.01)
Sec. 14.01. Statement of election to establish an extended filing month.
(a) Each domestic corporation and each foreign corporation authorized to transact business in this State, having reported on its last annual report, or articles of incorporation in the case of a domestic corporation, or application for certificate of authority in the case of a foreign corporation, an amount less than 100% of its paid-in capital represented in Illinois, may make an irrevocable, one time election to establish an extended filing month for the purpose of filing annual reports for all subsequent taxable years by filing pursuant to Section 1.10 within the time prescribed by subsection (c) of this Section, a statement setting forth:
(1) The name of the corporation.
(2) The file number of the corporation as assigned by

the Secretary of State.

(3) The state or country under whose laws it was

organized, the date of incorporation or the date of the issuance of its certificate of authority, if a foreign corporation.

(4) The date of the fiscal year end immediately

preceding this election.

(5) The extended filing month, which month may be any

month in 1991 or a subsequent year which is one of the 9 months consecutively following the end of the corporation's fiscal year, except that such month may not be one of the 2 months immediately preceding the corporation's anniversary month.

Notwithstanding the foregoing, a corporation whose

fiscal year ends within the 2 months immediately preceding its anniversary month may not elect an extended filing month.

(b) The statement of election shall be accompanied by an interim annual report which shall set forth, as of the date of filing of the statement, all of the information required pursuant to Section 14.05 of this Act to be included in the annual report except that the information required by subparagraph (h) of Section 14.05 shall be the amounts represented in this State as disclosed by the preceding annual report or if no annual report is on file, from information contained in the articles of incorporation of a domestic corporation or the application for certificate of authority in the case of a foreign corporation.
(c) The statement of election and interim annual report referred to in this Section, together with all fees, taxes and charges as prescribed by this Act and prorated in accordance with Section 15.45 or 15.75, shall be delivered to the Secretary of State within 60 days immediately preceding the first day of the anniversary month of the corporation in 1991 or any subsequent year. Proof to the satisfaction of the Secretary of State that prior to the first day of the anniversary month of the corporation such statement of election and interim annual report together with all fees, taxes and charges as prescribed by this Act, were deposited in the United States mail in a sealed envelope, properly addressed, with postage prepaid, shall be deemed a compliance with this requirement. If the Secretary of State finds that such statement and reports conform to the requirements of this Act, he or she shall file the same. If he or she finds that they do not so conform, he or she shall promptly return the same to the corporation for any necessary corrections, in which event the penalties hereinafter prescribed for failure to file such report within the time hereinabove provided shall not apply if such statement, if applicable, and report are corrected to conform to the requirements of this Act and returned to the Secretary of State within 30 days of the date the report was returned for corrections.
(d) Subsequent to the filing of the statement of election and the interim annual report, the corporation shall file within 60 days prior to the extended filing month a final transition annual report reflecting the factual information required by Section 14.05, and must pay the appropriate fees and franchise taxes due, if any, or set forth the amount of any overpayment to be credited against any other taxes applicable under this Act which may thereafter be payable, in each case based on any difference which may exist between its interim annual report and its final transition annual report. Compliance with this Section establishes a new reporting period for documents required under Article 14 of this Act.
(Source: P.A. 86-985.)

(805 ILCS 5/14.05) (from Ch. 32, par. 14.05)
(Text of Section from P.A. 100-391)
Sec. 14.05. Annual report of domestic or foreign corporation. Each domestic corporation organized under any general law or special act of this State authorizing the corporation to issue shares, other than homestead associations, building and loan associations, banks and insurance companies (which includes a syndicate or limited syndicate regulated under Article V 1/2 of the Illinois Insurance Code or member of a group of underwriters regulated under Article V of that Code), and each foreign corporation (except members of a group of underwriters regulated under Article V of the Illinois Insurance Code) authorized to transact business in this State, shall file, within the time prescribed by this Act, an annual report setting forth:
(a) The name of the corporation.
(b) The address, including street and number, or

rural route number, of its registered office in this State, and the name of its registered agent at that address.

(c) The address, including street and number, or

rural route number, of its principal office.

(d) The names and respective addresses, including

street and number, or rural route number, of its directors and officers.

(e) A statement of the aggregate number of shares

which the corporation has authority to issue, itemized by classes and series, if any, within a class.

(f) A statement of the aggregate number of issued

shares, itemized by classes, and series, if any, within a class.

(g) A statement, expressed in dollars, of the amount

of paid-in capital of the corporation as defined in this Act.

(h) Either a statement that (1) all the property of

the corporation is located in this State and all of its business is transacted at or from places of business in this State, or the corporation elects to pay the annual franchise tax on the basis of its entire paid-in capital, or (2) a statement, expressed in dollars, of the value of all the property owned by the corporation, wherever located, and the value of the property located within this State, and a statement, expressed in dollars, of the gross amount of business transacted by the corporation and the gross amount thereof transacted by the corporation at or from places of business in this State as of the close of its fiscal year on or immediately preceding the last day of the third month prior to the anniversary month or in the case of a corporation which has established an extended filing month, as of the close of its fiscal year on or immediately preceding the last day of the third month prior to the extended filing month; however, in the case of a domestic corporation that has not completed its first fiscal year, the statement with respect to property owned shall be as of the last day of the third month preceding the anniversary month and the statement with respect to business transacted shall be furnished for the period between the date of incorporation and the last day of the third month preceding the anniversary month. In the case of a foreign corporation that has not been authorized to transact business in this State for a period of 12 months and has not commenced transacting business prior to obtaining authority, the statement with respect to property owned shall be as of the last day of the third month preceding the anniversary month and the statement with respect to business transacted shall be furnished for the period between the date of its authorization to transact business in this State and the last day of the third month preceding the anniversary month. If the data referenced in item (2) of this subsection is not completed, the franchise tax provided for in this Act shall be computed on the basis of the entire paid-in capital.

(i) A statement, including the basis therefor, of

status as a "minority-owned business" or as a "women-owned business" as those terms are defined in the Business Enterprise for Minorities, Women, and Persons with Disabilities Act.

(j) Additional information as may be necessary or

appropriate in order to enable the Secretary of State to administer this Act and to verify the proper amount of fees and franchise taxes payable by the corporation.

The annual report shall be made on forms prescribed and furnished by the Secretary of State, and the information therein required by paragraphs (a) through (d), both inclusive, of this Section, shall be given as of the date of the execution of the annual report and the information therein required by paragraphs (e), (f) and (g) of this Section shall be given as of the last day of the third month preceding the anniversary month, except that the information required by paragraphs (e), (f) and (g) shall, in the case of a corporation which has established an extended filing month, be given in its final transition annual report and each subsequent annual report as of the close of its fiscal year immediately preceding its extended filing month. It shall be executed by the corporation by its president, a vice-president, secretary, assistant secretary, treasurer or other officer duly authorized by the board of directors of the corporation to execute those reports, and verified by him or her, or, if the corporation is in the hands of a receiver or trustee, it shall be executed on behalf of the corporation and verified by the receiver or trustee.
(Source: P.A. 100-391, eff. 8-25-17.)

(Text of Section from P.A. 100-486)
Sec. 14.05. Annual report of domestic or foreign corporation. Each domestic corporation organized under any general law or special act of this State authorizing the corporation to issue shares, other than homestead associations, building and loan associations, banks and insurance companies (which includes a syndicate or limited syndicate regulated under Article V 1/2 of the Illinois Insurance Code or member of a group of underwriters regulated under Article V of that Code), and each foreign corporation (except members of a group of underwriters regulated under Article V of the Illinois Insurance Code) authorized to transact business in this State, shall file, within the time prescribed by this Act, an annual report setting forth:
(a) The name of the corporation.
(b) The address, including street and number, or

rural route number, of its registered office in this State, and the name of its registered agent at that address.

(c) The address, including street and number, or

rural route number, of its principal office.

(d) The names and respective addresses, including

street and number, or rural route number, of its directors and officers.

(e) A statement of the aggregate number of shares

which the corporation has authority to issue, itemized by classes and series, if any, within a class.

(f) A statement of the aggregate number of issued

shares, itemized by classes, and series, if any, within a class.

(g) A statement, expressed in dollars, of the amount

of paid-in capital of the corporation as defined in this Act.

(h) Either a statement that (1) all the property of

the corporation is located in this State and all of its business is transacted at or from places of business in this State, or the corporation elects to pay the annual franchise tax on the basis of its entire paid-in capital, or (2) a statement, expressed in dollars, of the value of all the property owned by the corporation, wherever located, and the value of the property located within this State, and a statement, expressed in dollars, of the gross amount of business transacted by the corporation and the gross amount thereof transacted by the corporation at or from places of business in this State as of the close of its fiscal year on or immediately preceding the last day of the third month prior to the anniversary month or in the case of a corporation which has established an extended filing month, as of the close of its fiscal year on or immediately preceding the last day of the third month prior to the extended filing month; however, in the case of a domestic corporation that has not completed its first fiscal year, the statement with respect to property owned shall be as of the last day of the third month preceding the anniversary month and the statement with respect to business transacted shall be furnished for the period between the date of incorporation and the last day of the third month preceding the anniversary month. In the case of a foreign corporation that has not been authorized to transact business in this State for a period of 12 months and has not commenced transacting business prior to obtaining authority, the statement with respect to property owned shall be as of the last day of the third month preceding the anniversary month and the statement with respect to business transacted shall be furnished for the period between the date of its authorization to transact business in this State and the last day of the third month preceding the anniversary month. If the data referenced in item (2) of this subsection is not completed, the franchise tax provided for in this Act shall be computed on the basis of the entire paid-in capital.

(i) A statement, including the basis therefor, of

status as a "minority owned business" or as a "female owned business" as those terms are defined in the Business Enterprise for Minorities, Females, and Persons with Disabilities Act.

(j) Additional information as may be necessary or

appropriate in order to enable the Secretary of State to administer this Act and to verify the proper amount of fees and franchise taxes payable by the corporation.

The annual report shall be made on forms prescribed and furnished by the Secretary of State, and the information therein required by paragraphs (a) through (d), both inclusive, of this Section, shall be given as of the date of the execution of the annual report and the information therein required by paragraphs (e), (f) and (g) of this Section shall be given as of the last day of the third month preceding the anniversary month, except that the information required by paragraphs (e), (f) and (g) shall, in the case of a corporation which has established an extended filing month, be given in its final transition annual report and each subsequent annual report as of the close of its fiscal year on or immediately preceding the last day of the third month prior to its extended filing month. It shall be executed by the corporation by its president, a vice-president, secretary, assistant secretary, treasurer or other officer duly authorized by the board of directors of the corporation to execute those reports, and verified by him or her, or, if the corporation is in the hands of a receiver or trustee, it shall be executed on behalf of the corporation and verified by the receiver or trustee.
(Source: P.A. 100-486, eff. 1-1-18.)

(805 ILCS 5/14.10) (from Ch. 32, par. 14.10)
Sec. 14.10. Filing of annual report of domestic or foreign corporation. Such annual report together with all fees, taxes and charges as prescribed by this Act, shall be delivered to the Secretary of State within 60 days immediately preceding the first day of the anniversary month or, in the case of a corporation which has established an extended filing month, the extended filing month of the corporation each year. Proof to the satisfaction of the Secretary of State that prior to the first day of the anniversary month or the extended filing month of the corporation such report together with all fees, taxes and charges as prescribed by this Act, was deposited in the United States mail in a sealed envelope, properly addressed, with postage prepaid, shall be deemed a compliance with this requirement. If the Secretary of State finds that such report conforms to the requirements of this Act, he or she shall file the same. If he or she finds that it does not so conform, he or she shall promptly return the same to the corporation for any necessary corrections, in which event the penalties hereinafter prescribed for failure to file such report within the time hereinabove provided shall not apply, if such report is corrected to conform to the requirements of this Act and returned to the Secretary of State within 30 days of the date the report was returned for corrections.
(Source: P.A. 86-985.)

(805 ILCS 5/14.15) (from Ch. 32, par. 14.15)
Sec. 14.15. First report of issuance of shares. The articles of incorporation of each domestic corporation shall be deemed to be the first report of the issuance of shares of such corporation. For the purpose of determining the initial franchise tax of such corporation, and for the purpose of determining the annual franchise tax thereafter until the basis therefor is changed in a manner provided in this Act, but for no other purpose, the shares which the articles of incorporation state the corporation proposes to issue without further report to the Secretary of State shall be deemed to be issued at the date of the filing of such articles of incorporation. For such purposes, but for no other purpose, the consideration which the articles of incorporation state is to be received by the corporation therefor shall be deemed to have been received by the corporation for such shares.
(Source: P.A. 86-985.)

(805 ILCS 5/14.20) (from Ch. 32, par. 14.20)
Sec. 14.20. Reports of issuance of shares and increases in paid-in capital.
(a) Each domestic corporation, and each foreign corporation authorized to transact business in this State, after: the issuance of any share not previously reported to the Secretary of State as having been issued; an increase in the amount of its paid-in capital without the issuance of shares; an exchange or reclassification of its shares resulting in an increase in the amount of its paid-in capital; or the issuance of any shares of the acquiring corporation in a share exchange, shall execute and file in accordance with Section 1.10 of this Act, a report setting forth:
(1) The name of the corporation and the state or

country under the laws of which it is organized.

(2) A statement of the aggregate number of shares

which the corporation has authority to issue, itemized by classes, and series, if any, within a class.

(3) A statement of the aggregate number of issued

shares as last reported to the Secretary of State in any document required by this Act to be filed, other than an annual report, itemized by classes and series, if any, within a class.

(4) A statement, expressed in dollars, of the amount

of paid-in capital of the corporation as last reported to the Secretary of State in any document required by this Act to be filed, other than an annual report.

(5) A statement of the aggregate number of shares

issued by the corporation not theretofore reported to the Secretary of State as having been issued, together with the date or dates of the issuance thereof, and a statement, expressed in dollars, of the value of the entire consideration received, less expenses, including commissions, paid or incurred in connection with the issuance, for, or on account of, the issuance of the shares, the statement to be itemized by classes, and series, if any, within a class; and in the case of shares issued as a share dividend, the amount added or transferred to the paid-in capital of the corporation for, or on account of, the issuance of the shares.

(6) A statement, expressed in dollars, of the amount

added or transferred to paid-in capital of the corporation without the issuance of shares, together with the date or dates on which the addition or transfer was made.

(7) In case of an exchange or reclassification of

issued shares resulting in an increase in the amount of paid-in capital a statement of the date or dates on which the exchange or reclassification was made and the manner in which it was effected, and a statement, expressed in dollars, of the amount added or transferred to the paid-in capital of the corporation as a result thereof, except any portion thereof reported under any other paragraph of this subsection as a part of the consideration received by the corporation for, or on account of, its issued shares.

(8) If the consideration received for the issuance of

any shares not theretofore reported as having been issued consists of labor or services performed or of property, other than cash, then a statement, expressed in dollars, of the value of that consideration as fixed by the board of directors.

(9) A statement of the aggregate number of issued

shares itemized by classes and series, if any, within a class, after giving effect to the changes reported.

(10) A statement, expressed in dollars, of the amount

of paid-in capital of the corporation after giving effect to the changes reported.

(b) In the case of issuances of shares or increases in paid-in capital that occur either prior to January 1, 1991 or on or prior to the last day of the third month immediately preceding the corporation's anniversary month in 1991, the report shall be filed within 60 days after the issuance or increase. In the case of issuances of shares or increases that occur after both December 31, 1990 and the last day of such third month, the issuances or increases shall be reported under Section 14.30 at the time required by that Section.
(c) No additional license fees or franchise taxes shall be payable upon the filing of the report to the extent that license fees or franchise taxes shall have been previously paid by the corporation in respect of shares previously issued which are being exchanged for the shares the issuance of which is being reported, provided those facts are shown in the report.
(d) The report shall be made on forms prescribed and furnished by the Secretary of State.
(Source: P.A. 86-985; 86-1217.)

(805 ILCS 5/14.25) (from Ch. 32, par. 14.25)
Sec. 14.25. Report following merger or cancellation of shares/reduction in paid-in capital.
(a) Each domestic corporation and each foreign corporation authorized to transact business in this State that is a party to a statutory merger and is the surviving corporation, or that effects the cancellation of its shares, or that effects a reduction in its paid-in capital in connection with the cancellation of its shares, as permitted by this Act, and does not report that event to the Secretary of State by any other report required by this Act to be filed; and each domestic corporation that is the new corporation in a consolidation, shall execute and file, in accordance with Section 1.10 of this Act, a report setting forth:
(1) The name of the corporation and the state or

country under the laws of which it is organized.

(2) A statement of the event.
(3) A statement of the aggregate number of issued

shares of the corporation as last reported to the Secretary of State in any document required to be filed by this Act, other than an annual report, itemized by classes and series, if any, within a class.

(4) A statement of the aggregate number of issued

shares of the corporation after giving effect to the change, itemized by classes, and series, if any, within a class.

(5) A statement, expressed in dollars, of the amount

of paid-in capital of the corporation as last reported to the Secretary of State in any document required to be filed by this Act, other than an annual report, interim annual report or final transition annual report.

(6) A statement, expressed in dollars, of the amount

of paid-in capital of the corporation after giving effect to the change.

(7) In case of a statutory merger, an estimate,

expressed in dollars, of the value of all property to be owned by it for the following year, wherever located, and an estimate of the value of the property to be located within this State during that year, and an estimate, expressed in dollars, of the gross amount of business which will be transacted by it during that year and an estimate of the gross amount thereof which will be transacted by it at or from places of business in this State during that year.

(b) In the case of a statutory merger, consolidation, cancellation of shares, or reduction in paid-in capital that occurs either prior to January 1, 1991 or on or prior to the last day of the third month immediately preceding the corporation's anniversary month in 1991, the report shall be filed within 60 days after that event. In the case of a cancellation of shares or reduction in paid-in capital that occurs after both December 31, 1990 and the last day of the third month immediately preceding the corporation's anniversary month in 1991, the event shall be reported under Section 14.30 at the time required by that Section and not under this Section In the case of a statutory merger or consolidation that occurs after both December 31, 1990 and the last day of the third month immediately preceding the corporation's anniversary month in 1991, the event shall be reported under Section 14.35 at the time required by that Section and not under this Section.
(c) The report shall be made on forms prescribed and furnished by the Secretary of State.
(d) Until the report shall have been filed in the office of the Secretary of State, the basis of the annual franchise tax payable by the corporation shall not be reduced; provided, however, in no event shall the annual franchise tax for any taxable year be reduced if the report is not filed prior to the first day of the anniversary month or the extended filing month of the corporation of that taxable year and before payment of its annual franchise tax.
(Source: P.A. 86-985; 86-1217.)

(805 ILCS 5/14.30) (from Ch. 32, par. 14.30)
Sec. 14.30. Cumulative report of changes in issued shares or paid-in capital.
(a) Each domestic corporation and each foreign corporation authorized to transact business in this State that effects any change in the number of issued shares or the amount of paid-in capital that has not theretofore been reported in any report other than an annual report, interim annual report, or final transition annual report, shall execute and file, in accordance with Section 1.10 of this Act, a report with respect to the changes in its issued shares or paid-in capital:
(1) that have occurred subsequent to the last day of

the third month preceding its anniversary month in the preceding year and prior to the first day of the second month immediately preceding its anniversary month in the current year; or

(2) in the case of a corporation that has established

an extended filing month, that have occurred during its fiscal year; or

(3) in the case of a statutory merger or

consolidation or an amendment to the corporation's articles of incorporation that affects the number of issued shares or the amount of paid-in capital, that have occurred between the last day of the third month immediately preceding its anniversary month and the date of the merger, consolidation, or amendment or, in the case of a corporation that has established an extended filing month, that have occurred between the first day of its fiscal year and the date of the merger, consolidation, or amendment; or

(4) in the case of a statutory merger or

consolidation or an amendment to the corporation's articles of incorporation that affects the number of issued shares or the amount of paid-in capital, that have occurred between the date of the merger, consolidation, or amendment (but not including the merger, consolidation, or amendment) and the first day of the second month immediately preceding its anniversary month in the current year, or in the case of a corporation that has established an extended filing month, that have occurred between the date of the merger, consolidation or amendment (but not including the merger, consolidation or amendment) and the last day of its fiscal year.

(b) The corporation shall file the report required under subsection (a) not later than (i) the time its annual report is required to be filed in 1992 and in each subsequent year and (ii) not later than the time of filing the articles of merger, consolidation, or amendment to the articles of incorporation that affects the number of issued shares or the amount of paid-in capital of a domestic corporation or the certified copy of merger of a foreign corporation.
(c) The report shall net decreases against increases that occur during the same taxable period. The report shall set forth:
(1) The name of the corporation and the state or

country under the laws of which it is organized.

(2) A statement of the aggregate number of shares

which the corporation has authority to issue, itemized by classes and series, if any, within a class.

(3) A statement of the aggregate number of issued

shares as last reported to the Secretary of State in any document required or permitted by this Act to be filed, other than an annual report, interim annual report or final transition annual report, itemized by classes and series, if any, within a class.

(4) A statement, expressed in dollars, of the amount

of paid-in capital of the corporation as last reported to the Secretary of State in any document required or permitted by this Act to be filed, other than an annual report, interim annual report or final transition annual report.

(5) A statement, if applicable, of the aggregate

number of shares issued by the corporation not theretofore reported to the Secretary of State as having been issued, and a statement, expressed in dollars, of the value of the entire consideration received, less expenses, including commissions, paid or incurred in connection with the issuance, for, or on account of, the issuance of the shares, itemized by classes, and series, if any, within a class; and in the case of shares issued as a share dividend, the amount added or transferred to the paid-in capital of the corporation for, or on account of, the issuance of the shares; provided, however, that the report shall also include the date of each issuance made prior to the current reporting period, and the number of issued shares and consideration received in each case.

(6) A statement, if applicable, expressed in dollars,

of the amount added or transferred to paid-in capital of the corporation without the issuance of shares; provided, however, that the report shall also include the date of each increase made prior to the current reporting period, and the consideration received in each case.

(7) In case of an exchange or reclassification of

issued shares resulting in an increase in the amount of paid-in capital, a statement of the manner in which it was effected, and a statement, expressed in dollars, of the amount added or transferred to the paid-in capital of the corporation as a result thereof, except any portion thereof reported under any other subsection of this Section as a part of the consideration received by the corporation for, or on account of, its issued shares; provided, however, that the report shall also include the date of each exchange or reclassification made prior to the current reporting period and the consideration received in each case.

(8) If the consideration received for the issuance of

any shares not theretofore reported as having been issued consists of labor or services performed or of property, other than cash, then a statement, expressed in dollars, of the value of that consideration as fixed by the board of directors.

(9) In the case of a cancellation of shares or a

reduction in paid-in capital made pursuant to Section 9.20, the aggregate reduction in paid-in capital; provided, however, that the report shall also include the date of each reduction made prior to the current reporting period.

(10) A statement of the aggregate number of issued

shares itemized by classes and series, if any, within a class, after giving effect to the changes reported.

(11) A statement, expressed in dollars, of the amount

of paid-in capital of the corporation after giving effect to the changes reported.

(d) No additional license fees or franchise taxes shall be payable upon the filing of the report to the extent that license fees or franchise taxes shall have been previously paid by the corporation in respect of shares previously issued which are being exchanged for the shares the issuance of which is being reported, provided those facts are shown in the report.
(e) The report shall be made on forms prescribed and furnished by the Secretary of State.
(f) Until the report under this Section or a report under Section 14.25 shall have been filed in the Office of the Secretary of State showing a reduction in paid-in capital, the basis of the annual franchise tax payable by the corporation shall not be reduced, provided, however, in no event shall the annual franchise tax for any taxable year be reduced if the report is not filed prior to the first day of the anniversary month or, in the case of a corporation which has established an extended filing month, the extended filing month of the corporation of that taxable year and before payment of its annual franchise tax.
(Source: P.A. 90-421, eff. 1-1-98.)

(805 ILCS 5/14.35) (from Ch. 32, par. 14.35)
Sec. 14.35. Report following merger or consolidation.
(a) Whenever a domestic corporation or a foreign corporation authorized to transact business in this State is the surviving corporation in a statutory merger or whenever a domestic corporation is the new corporation in a consolidation, it shall, within 60 days after the effective date of the event, if the effective date occurs after both December 31, 1990 and the last day of the third month immediately preceding its anniversary month in 1991, execute and file in accordance with Section 1.10 of this Act, a report setting forth:
(1) The name of the corporation and the state or

country under the laws of which it is organized.

(2) A description of the merger or consolidation.
(3) A statement itemized by classes and series, if

any, within a class of the aggregate number of issued shares of the corporation as last reported to the Secretary of State in any document required to be filed by this Act, other than an annual report, interim annual report, or final transition annual report.

(4) A statement itemized by classes and series, if

any, within a class of the aggregate number of issued shares of the corporation after giving effect to the change.

(5) A statement, expressed in dollars, of the amount

of paid-in capital of the corporation as last reported to the Secretary of State in any document required to be filed by this Act, other than an annual report, interim annual report, or final transition annual report.

(6) A statement, expressed in dollars, of the amount

of paid-in capital of the corporation after giving effect to the merger or consolidation, which amount, except as provided in subsection (f) of Section 9.20 of this Act, must be at least equal to the sum of the paid-in capital amounts of the merged or consolidated corporations before the event.

(7) Additional information concerning each of the

constituent corporations that was a party to a merger or consolidation as may be necessary or appropriate to verify the proper amount of fees and franchise taxes payable by the corporation.

(b) The report shall be made on forms prescribed and furnished by the Secretary of State.
(Source: P.A. 91-464, eff. 1-1-00; 92-33, eff. 7-1-01.)



Article 15 - Fees, Franchise Taxes And Charges

(805 ILCS 5/Art. 15 heading)

(805 ILCS 5/15.05) (from Ch. 32, par. 15.05)
Sec. 15.05. Fees, franchise taxes, and charges to be collected by Secretary of State. The Secretary of State shall charge and collect in accordance with the provisions of this Act:
(a) Fees for filing documents.
(b) License fees.
(c) Franchise taxes.
(d) Miscellaneous charges.
(e) Fees for filing annual reports.
(Source: P.A. 93-59, eff. 7-1-03.)

(805 ILCS 5/15.10) (from Ch. 32, par. 15.10)
Sec. 15.10. Fees for filing documents. The Secretary of State shall charge and collect for:
(a) Filing articles of incorporation, $150.
(b) Filing articles of amendment, $50, unless the amendment is a restatement of the articles of incorporation, in which case the fee shall be $150.
(c) Filing articles of merger or consolidation, $100, but if the merger or consolidation involves more than 2 corporations, $50 for each additional corporation.
(d) Filing articles of share exchange, $100.
(e) Filing articles of dissolution, $5.
(f) Filing application to reserve a corporate name, $25.
(g) Filing a notice of transfer of a reserved corporate name, $25.
(h) Filing statement of change of address of registered office or change of registered agent, or both, $25.
(i) Filing statement of the establishment of a series of shares, $25.
(j) Filing an application of a foreign corporation for authority to transact business in this State, $150.
(k) Filing an application of a foreign corporation for amended authority to transact business in this State, $25.
(l) Filing a copy of amendment to the articles of incorporation of a foreign corporation holding authority to transact business in this State, $50, unless the amendment is a restatement of the articles of incorporation, in which case the fee shall be $150.
(m) Filing a copy of articles of merger of a foreign corporation holding a certificate of authority to transact business in this State, $100, but if the merger involves more than 2 corporations, $50 for each additional corporation.
(n) Filing an application for withdrawal and final report or a copy of articles of dissolution of a foreign corporation, $25.
(o) Filing an annual report, interim annual report, or final transition annual report of a domestic or foreign corporation, $75.
(p) Filing an application for reinstatement of a domestic or a foreign corporation, $200.
(q) Filing an application for use of an assumed corporate name, $150 for each year or part thereof ending in 0 or 5, $120 for each year or part thereof ending in 1 or 6, $90 for each year or part thereof ending in 2 or 7, $60 for each year or part thereof ending in 3 or 8, $30 for each year or part thereof ending in 4 or 9, between the date of filing the application and the date of the renewal of the assumed corporate name; and a renewal fee for each assumed corporate name, $150.
(r) To change an assumed corporate name for the period remaining until the renewal date of the original assumed name, $25.
(s) Filing an application for cancellation of an assumed corporate name, $5.
(t) Filing an application to register the corporate name of a foreign corporation, $50; and an annual renewal fee for the registered name, $50.
(u) Filing an application for cancellation of a registered name of a foreign corporation, $25.
(v) Filing a statement of correction, $50.
(w) Filing a petition for refund or adjustment, $5.
(x) Filing a statement of election of an extended filing month, $25.
(y) Filing any other statement or report, $5.
(Source: P.A. 95-331, eff. 8-21-07.)

(805 ILCS 5/15.12)
Sec. 15.12. Disposition of fees. Of the total money collected for the filing of an annual report under this Act, $15 of the filing fee shall be paid into the Secretary of State Special Services Fund. The remaining $60 shall be deposited into the General Revenue Fund in the State Treasury.
(Source: P.A. 93-32, eff. 12-1-03.)

(805 ILCS 5/15.15) (from Ch. 32, par. 15.15)
Sec. 15.15. Miscellaneous charges. The Secretary of State shall charge and collect;
(a) For furnishing a copy or certified copy of any document, instrument, or paper relating to a corporation, or for a certificate, $25.
(b) At the time of any service of process, notice or demand on him or her as resident agent of a corporation, $10, which amount may be recovered as taxable costs by the party to the suit or action causing such service to be made if such party prevails in the suit or action.
(Source: P.A. 93-32, eff. 12-1-03.)

(805 ILCS 5/15.20) (from Ch. 32, par. 15.20)
Sec. 15.20. License fees payable by domestic corporations. For the privilege of exercising its franchises in this State, the Secretary of State shall charge and collect from each domestic corporation the following license fees, computed on the basis and at the rates prescribed in this Act:
(a) Except as otherwise provided in paragraph (c) of this Section, an additional license fee at the time of filing (1) a report of the issuance of additional shares, or (2) a report of an increase in paid-in capital without the issuance of shares, or (3) an amendment to the articles of incorporation or a report of cumulative changes in paid-in capital or of an exchange or reclassification of shares, whenever any amendment or report discloses an increase in its paid-in capital over the amount thereof last reported in any document, other than an annual report, interim annual report, or final transition annual report, required by this Act to be filed in the office of the Secretary of State.
(b) Except as otherwise provided in paragraph (c) of this Section, an additional license fee at the time of filing a report of paid-in capital following a merger or consolidation that discloses that the paid-in capital of the surviving or new corporation immediately after the merger or consolidation is greater than the sum of the paid-in capital of all of the merged or consolidated corporations as last reported by them in any documents, other than annual reports, required by this Act to be filed in the office of the Secretary of State.
(c) The additional license fees referred to in paragraphs (a) and (b) of this Section shall not be payable with respect to issuances of shares or increases in paid-in capital that occur subsequent to both December 31, 1990 and the last day of the third month immediately preceding the anniversary month of a corporation in 1991.
(Source: P.A. 86-985; 86-1217.)

(805 ILCS 5/15.25) (from Ch. 32, par. 15.25)
Sec. 15.25. Basis of computation of license fees payable by domestic corporations.
(a) Except as otherwise provided in subsection (c) of this Section, the basis for each additional license fee payable by a domestic corporation, except in the case of a statutory merger or consolidation, shall be the amount, expressed in dollars, of the increase in its paid-in capital over the amount thereof last reported in any document, other than an annual report, required by this Act to be filed in the office of the Secretary of State.
(b) Except as otherwise provided in subsection (c) of this Section, the basis for an additional license fee payable by the surviving or new corporation, in case of a statutory merger or consolidation of domestic corporations shall be the amount, expressed in dollars, of the increase in the paid-in capital of the surviving or new corporation immediately after the merger or consolidation over the sum of the paid-in capital of all of the merged or consolidated corporations, as last reported by them in any document, other than annual reports, required by this Act to be filed in the office of the Secretary of State.
(c) The additional license fees referred to in subsections (a) and (b) of this Section shall not be payable with respect to issuances of shares or increases in paid-in capital that occur subsequent to both December 31, 1990 and the last day of the third month immediately preceding the anniversary month of the corporation in 1991.
(d) No basis under this Section may consist of any redeemable preference shares sold to the United States Secretary of Transportation under Sections 505 and 506 of Public Law 94-210.
(Source: P.A. 86-985; 86-1217.)

(805 ILCS 5/15.30) (from Ch. 32, par. 15.30)
Sec. 15.30. Rate of license fees payable by domestic corporations. The license fees payable by each domestic corporation shall be computed at the rate of one-twentieth of one per cent of the basis prescribed in this Act for the computation thereof.
(Source: P.A. 86-985.)

(805 ILCS 5/15.35) (from Ch. 32, par. 15.35)
Sec. 15.35. Franchise taxes payable by domestic corporations. For the privilege of exercising its franchises in this State, each domestic corporation shall pay to the Secretary of State the following franchise taxes, computed on the basis, at the rates and for the periods prescribed in this Act:
(a) An initial franchise tax at the time of filing its first report of issuance of shares.
(b) An additional franchise tax at the time of filing (1) a report of the issuance of additional shares, or (2) a report of an increase in paid-in capital without the issuance of shares, or (3) an amendment to the articles of incorporation or a report of cumulative changes in paid-in capital, whenever any amendment or such report discloses an increase in its paid-in capital over the amount thereof last reported in any document, other than an annual report, interim annual report or final transition annual report required by this Act to be filed in the office of the Secretary of State.
(c) An additional franchise tax at the time of filing a report of paid-in capital following a statutory merger or consolidation, which discloses that the paid-in capital of the surviving or new corporation immediately after the merger or consolidation is greater than the sum of the paid-in capital of all of the merged or consolidated corporations as last reported by them in any documents, other than annual reports, required by this Act to be filed in the office of the Secretary of State; and in addition, the surviving or new corporation shall be liable for a further additional franchise tax on the paid-in capital of each of the merged or consolidated corporations as last reported by them in any document, other than an annual report, required by this Act to be filed with the Secretary of State from their taxable year end to the next succeeding anniversary month or, in the case of a corporation which has established an extended filing month, the extended filing month of the surviving or new corporation; however if the taxable year ends within the 2 month period immediately preceding the anniversary month or, in the case of a corporation which has established an extended filing month, the extended filing month of the surviving or new corporation the tax will be computed to the anniversary month or, in the case of a corporation which has established an extended filing month, the extended filing month of the surviving or new corporation in the next succeeding calendar year.
(d) An annual franchise tax payable each year with the annual report which the corporation is required by this Act to file.
(Source: P.A. 86-985.)

(805 ILCS 5/15.40) (from Ch. 32, par. 15.40)
Sec. 15.40. Basis for computation of franchise taxes payable by domestic corporations.
(a) The basis for the initial franchise tax payable by a domestic corporation shall be the amount represented in this State, determined in accordance with the provisions of this Section, of its paid-in capital as disclosed by its first report of the issuance of shares.
(b) The basis for an additional franchise tax payable by a domestic corporation, except in the case of a statutory merger or consolidation, shall be the increased amount represented in this State, determined in accordance with the provisions of this Section, of its paid-in capital as disclosed by any report of issuance of additional shares, or of an increase in paid-in capital without the issuance of shares, or of an exchange or reclassification of shares, or of cumulative changes in paid-in capital.
(c) In the case of a statutory merger or consolidation of domestic corporations, the basis for an additional franchise tax payable by the surviving or new corporation shall be the increased amount represented in this State, determined in accordance with the provisions of this Section of the paid-in capital of the surviving or new corporation immediately after the merger or consolidation over the aggregate of the amounts represented in this State of the paid-in capital of the merged or consolidated corporations disclosed by the latest reports filed by those corporations, respectively, with the Secretary of State as required by this Act; provided, however, the basis for a further additional franchise tax payable by the surviving or new corporation shall be determined in accordance with the provisions of this Section, on the paid-in capital of each of the merged or consolidated corporations as last reported by it in any document, other than an annual report, required by this Act to be filed with the Secretary of State, from its taxable year end to the next succeeding anniversary month or, in the case of a corporation that has established an extended filing month, the next succeeding extended filing month of the surviving or new corporation; however if the taxable year ends within the 2 month period immediately preceding the anniversary month or, in the case of a corporation that has established an extended filing month, the next succeeding extended filing month of the surviving or new corporation the tax shall be computed to the anniversary month or, in the case of a corporation that has established an extended filing month, the next succeeding extended filing month of the surviving or new corporation in the next succeeding calendar year.
(d) The basis for the annual franchise tax payable by a domestic corporation shall be the amount represented in this State, determined in accordance with the provisions of this Section, of its paid-in capital on the last day of the third month preceding the anniversary month or, in the case of a corporation that has established an extended filing month, on the last day of the corporation's fiscal year preceding the extended filing month.
(e) For the purpose of determining the amount represented in this State of the paid-in capital of a domestic corporation, the amount represented in this State shall be that proportion of its paid-in capital that the sum of (1) the value of its property located in this State and (2) the gross amount of business transacted by it at or from places of business in this State bears to the sum of (1) the value of all of its property, wherever located, and (2) the gross amount of its business, wherever transacted, except as follows:
(1) If the corporation elects in its annual report in

any year to pay its franchise tax upon its entire paid-in capital, all franchise taxes accruing against the corporation for that taxable year shall be computed accordingly until the corporation elects otherwise in an annual report for a subsequent year.

(2) If the corporation fails to file its annual

report or final transition annual report in any year within the time prescribed by this Act, the proportion of its paid-in capital represented in this State shall be deemed to be its entire paid-in capital unless its annual report is thereafter filed and its franchise taxes are thereafter adjusted by the Secretary of State in accordance with the provisions of this Act, in which case the proportion shall likewise be adjusted to the same proportion that would have prevailed if the corporation had filed its annual report within the time prescribed by this Act.

(3) In the case of a statutory merger or

consolidation that becomes effective either prior to January 1, 1991 or on or prior to the last day of the third month preceding the corporation's anniversary month in 1991, the amount of the paid-in capital represented in this State of the surviving or new corporation immediately after the merger or consolidation, until the filing of the next annual report of such corporation, shall be deemed to be that proportion of the paid-in capital of the surviving or new corporation that the aggregate amounts represented in this State of the sum of the paid-in capital of the merged or consolidated corporations, separately determined, bore to the total of the sum of the paid-in capital of all of the merged or consolidated corporations immediately prior to the merger or consolidation.

(f) For increases in paid-in capital that occur either prior to January 1, 1991 or on or prior to the last day of the third month preceding the corporation's anniversary month in 1991, the proportion corporation on file on the date represented in this State of the paid-in capital of a domestic corporation shall be determined from information contained in the latest annual report of the corporation on file on the date the particular increase in paid-in capital is shown to have been made, or, if no annual report was on file on the date of the increase, from information contained in its articles of incorporation, or, in case of a merger or consolidation that becomes effective either prior to January 1, 1991 or on or prior to the last day of the third month preceding the corporation's anniversary month in 1991, from information contained in the report of the surviving or new corporation of the amount of its paid-in capital following the merger or consolidation. For increases in paid-in capital that occur after both December 31, 1990 and the last day of such third month, the proportion represented in this State of the paid-in capital of a domestic corporation shall be determined from information contained in the latest annual report of the corporation for the taxable period in which the particular increase in paid-in capital is shown to have been made or, if no annual report was on file on the date of the increase, from information contained in its articles of incorporation.
(g) No basis under this Section may consist of any redeemable preference shares sold to the United States Secretary of Transportation under Sections 505 and 506 of Public Law 94-210.
(Source: P.A. 91-464, eff. 1-1-00.)

(805 ILCS 5/15.45) (from Ch. 32, par. 15.45)
Sec. 15.45. Rate of franchise taxes payable by domestic corporations.
(a) The annual franchise tax payable by each domestic corporation shall be computed at the rate of 1/12 of 1/10 of 1% for each calendar month or fraction thereof for the period commencing on the first day of July 1983 to the first day of the anniversary month in 1984, but in no event shall the amount of the annual franchise tax be less than $2.08333 per month assessed on a minimum of $25 per annum or more than $83,333.333333 per month; commencing on January 1, 1984 to the first day of the anniversary month in 2004, the annual franchise tax payable by each domestic corporation shall be computed at the rate of 1/10 of 1% for the 12-months' period commencing on the first day of the anniversary month or, in cases where a corporation has established an extended filing month, the extended filing month of the corporation, but in no event shall the amount of the annual franchise tax be less than $25 nor more than $1,000,000 per annum; commencing with the first anniversary month that occurs after December, 2003, the annual franchise tax payable by each domestic corporation shall be computed at the rate of 1/10 of 1% for the 12-months' period commencing on the first day of the anniversary month or, in cases where a corporation has established an extended filing month, the extended filing month of the corporation, but in no event shall the amount of the annual franchise tax be less than $25 nor more than $2,000,000 per annum.
(b) The annual franchise tax payable by each domestic corporation at the time of filing a statement of election and interim annual report in connection with an anniversary month prior to January, 2004 shall be computed at the rate of 1/10 of 1% for the 12 month period commencing on the first day of the anniversary month of the corporation next following such filing, but in no event shall the amount of the annual franchise tax be less than $25 nor more than $1,000,000 per annum; commencing with the first anniversary month that occurs after December, 2003, the annual franchise tax payable by each domestic corporation at the time of filing a statement of election and interim annual report shall be computed at the rate of 1/10 of 1% for the 12-month period commencing on the first day of the anniversary month of the corporation next following such filing, but in no event shall the amount of the annual franchise tax be less than $25 nor more than $2,000,000 per annum.
(c) The annual franchise tax payable at the time of filing the final transition annual report in connection with an anniversary month prior to January, 2004 shall be an amount equal to (i) 1/12 of 1/10 of 1% per month of the proportion of paid-in capital represented in this State as shown in the final transition annual report multiplied by (ii) the number of months commencing with the anniversary month next following the filing of the statement of election until, but excluding, the second extended filing month, less the annual franchise tax theretofore paid at the time of filing the statement of election, but in no event shall the amount of the annual franchise tax be less than $2.08333 per month assessed on a minimum of $25 per annum or more than $83,333.333333 per month; commencing with the first anniversary month that occurs after December, 2003, the annual franchise tax payable at the time of filing the final transition annual report shall be an amount equal to (i) 1/12 of 1/10 of 1% per month of the proportion of paid-in capital represented in this State as shown in the final transition annual report multiplied by (ii) the number of months commencing with the anniversary month next following the filing of the statement of election until, but excluding, the second extended filing month, less the annual franchise tax theretofore paid at the time of filing the statement of election, but in no event shall the amount of the annual franchise tax be less than $2.08333 per month assessed on a minimum of $25 per annum or more than $166,666.666666 per month.
(d) The initial franchise tax payable after January 1, 1983, but prior to January 1, 1991, by each domestic corporation shall be computed at the rate of 1/10 of 1% for the 12 months' period commencing on the first day of the anniversary month in which the articles of incorporation are filed by the corporation under Section 2.10 of this Act, but in no event shall the franchise tax be less than $25 nor more than $1,000,000 per annum. The initial franchise tax payable on or after January 1, 1991, but prior to January 1, 2004, by each domestic corporation shall be computed at the rate of 15/100 of 1% for the 12 month period commencing on the first day of the anniversary month in which the articles of incorporation are filed in accordance with Section 2.10 of this Act, but in no event shall the initial franchise tax be less than $25 nor more than $1,000,000 per annum plus 1/20th of 1% of the basis therefor. The initial franchise tax payable on or after January 1, 2004, by each domestic corporation shall be computed at the rate of 15/100 of 1% for the 12-month period commencing on the first day of the anniversary month in which the articles of incorporation are filed in accordance with Section 2.10 of this Act, but in no event shall the initial franchise tax be less than $25 nor more than $2,000,000 per annum plus 1/10th of 1% of the basis therefor.
(e) Each additional franchise tax payable by each domestic corporation for the period beginning January 1, 1983 through December 31, 1983 shall be computed at the rate of 1/12 of 1/10 of 1% for each calendar month or fraction thereof, between the date of each respective increase in its paid-in capital and its anniversary month in 1984; thereafter until the last day of the month that is both after December 31, 1990 and the third month immediately preceding the anniversary month in 1991, each additional franchise tax payable by each domestic corporation shall be computed at the rate of 1/12 of 1/10 of 1% for each calendar month, or fraction thereof, between the date of each respective increase in its paid-in capital and its next anniversary month; however, if the increase occurs within the 2 month period immediately preceding the anniversary month, the tax shall be computed to the anniversary month of the next succeeding calendar year. Commencing with increases in paid-in capital that occur subsequent to both December 31, 1990 and the last day of the third month immediately preceding the anniversary month in 1991, the additional franchise tax payable by a domestic corporation shall be computed at the rate of 15/100 of 1%.
(Source: P.A. 96-66, eff. 1-1-10.)

(805 ILCS 5/15.50) (from Ch. 32, par. 15.50)
Sec. 15.50. License fees payable by foreign corporations. For the privilege of exercising its authority to transact business in this State as set out in its application therefor or any amendment thereto, the Secretary of State shall charge and collect from each foreign corporation the following license fees, computed on the basis and at the rates prescribed in this Act:
(a) An initial license fee at the time of filing its application for authority to transact business in this State whenever the application indicates the corporation commenced transacting business prior to January 1, 1991.
(b) Except as otherwise provided in paragraph (e) of this Section, an additional license fee at the time of filing (1) a report of the issuance of additional shares, or (2) a report of an increase in paid-in capital without the issuance of shares, or (3) a report of cumulative changes in paid-in capital or of an exchange or reclassification of shares, whenever the report discloses an increase in the amount represented in this State of its paid-in capital over the greatest amount thereof theretofore reported in any document required by this Act to be filed in the office of the Secretary of State.
(c) Except as otherwise provided in paragraph (e) of this Section, whenever the corporation shall be a party to a statutory merger and shall be the surviving corporation, an additional license fee at the time of filing its report following merger, if the report discloses that the amount represented in this State of its paid-in capital immediately after the merger is greater than the aggregate of the amounts represented in this State of the paid-in capital of all of the merged corporations.
(d) Except as otherwise provided in paragraph (e) of this Section, an additional license fee payable with the annual franchise tax each year in which the corporation is required by this Act to file an annual report whenever the report discloses an increase in the amount represented in this State of its paid-in capital over the amount previously determined to be represented in this State in accordance with the provisions of this Act.
(e) The additional license fee referred to in paragraphs (b), (c) and (d) of this Section shall not be payable with respect to issuances of shares or increases in paid-in capital that occur subsequent to both December 31, 1990 and the last day of the third month immediately preceding the anniversary month of a foreign corporation in 1991 or to an increase in the amount represented in this State of its paid-in capital over the amount previously determined to be represented in this State in accordance with the provisions of this Act.
(Source: P.A. 92-33, eff. 7-1-01.)

(805 ILCS 5/15.55) (from Ch. 32, par. 15.55)
Sec. 15.55. Basis of computation of license fee payable by foreign corporations.
(a) The basis for the initial license fee payable by a foreign corporation shall be the amount represented in this State, determined in accordance with the provisions of this Section, of its paid-in capital whenever the application for authority indicates the corporation commenced transacting business in this State prior to January 1, 1991.
(b) The basis for an additional license fee payable by a foreign corporation, except in the case of a statutory merger, shall be the increased amount represented in this State, determined in accordance with the provisions of this Section, of its paid-in capital as disclosed by the annual report, by any report of issuance of additional shares, or of an increase in paid-in capital without the issuance of shares, or of an exchange or reclassification of shares, or of cumulative changes in paid-in capital, but the basis shall not include any increases in its paid-in capital represented in this State that occur after both December 31, 1990 and the last day of the third month immediately preceding its anniversary month in 1991.
(c) Whenever a foreign corporation shall be a party to a statutory merger that becomes effective either prior to January 1, 1991 or on or prior to the last day of the third month immediately preceding the surviving corporation's anniversary month in 1991 and shall be the surviving corporation, the basis for an additional license fee shall be the increased amount represented in this State, determined in accordance with the provisions of this Section, of the paid-in capital of the surviving corporation immediately after the merger over the aggregate of the amounts represented in this State of the paid-in capital of the merged corporations.
(d) For the purpose of determining the amount represented in this State of the paid-in capital of a foreign corporation that shall be a party to a statutory merger that becomes effective either prior to January 1, 1991 or on or prior to the last day of the third month immediately preceding the surviving corporation's anniversary month in 1991, the amount represented in this State shall be that proportion of its paid-in capital that the sum of (1) the value of its property located in this State and (2) the gross amount of business transacted by it at or from places of business in this State bears to the sum of (1) the value of all of its property, wherever located, and (2) the gross amount of its business, wherever transacted.
(e) The proportion represented in this State of the paid-in capital of a foreign corporation shall be determined from information contained in the latest annual report of the corporation on file on the date the particular increase in paid-in capital is shown to have been made, or, if no annual report was on file on the date of the increase, from information contained in the application of the corporation for authority to transact business in this State, or, in case of a merger that becomes effective either prior to January 1, 1991 or on or prior to the last day of the third month immediately preceding the surviving corporation's anniversary month in 1991, from information contained in the report of the surviving corporation of the amount of its paid-in capital following the merger.
(f) No basis under this Section may consist of any redeemable preference shares sold to the United States Secretary of Transportation under Sections 505 and 506 of Public Law 94-210.
(Source: P.A. 92-33, eff. 7-1-01.)

(805 ILCS 5/15.60) (from Ch. 32, par. 15.60)
Sec. 15.60. Rate of license fees payable by foreign corporations. The initial license fee and all additional license fees payable by a foreign corporation shall be computed at the rate of one-twentieth of one per cent of the basis prescribed in this Act for the computation of the initial license fee and additional license fees, respectively, but the initial license fee shall not be less than 50 cents.
(Source: P.A. 83-1025.)

(805 ILCS 5/15.65) (from Ch. 32, par. 15.65)
Sec. 15.65. Franchise taxes payable by foreign corporations. For the privilege of exercising its authority to transact such business in this State as set out in its application therefor or any amendment thereto, each foreign corporation shall pay to the Secretary of State the following franchise taxes, computed on the basis, at the rates and for the periods prescribed in this Act:
(a) An initial franchise tax at the time of filing its application for authority to transact business in this State.
(b) An additional franchise tax at the time of filing (1) a report of the issuance of additional shares, or (2) a report of an increase in paid-in capital without the issuance of shares, or (3) a report of cumulative changes in paid-in capital or a report of an exchange or reclassification of shares, whenever any such report discloses an increase in its paid-in capital over the amount thereof last reported in any document, other than an annual report, interim annual report or final transition annual report, required by this Act to be filed in the office of the Secretary of State.
(c) Whenever the corporation shall be a party to a statutory merger and shall be the surviving corporation, an additional franchise tax at the time of filing its report following merger, if such report discloses that the amount represented in this State of its paid-in capital immediately after the merger is greater than the aggregate of the amounts represented in this State of the paid-in capital of such of the merged corporations as were authorized to transact business in this State at the time of the merger, as last reported by them in any documents, other than annual reports, required by this Act to be filed in the office of the Secretary of State; and in addition, the surviving corporation shall be liable for a further additional franchise tax on the paid-in capital of each of the merged corporations as last reported by them in any document, other than an annual report, required by this Act to be filed with the Secretary of State, from their taxable year end to the next succeeding anniversary month or, in the case of a corporation which has established an extended filing month, the extended filing month of the surviving corporation; however if the taxable year ends within the 2 month period immediately preceding the anniversary month or the extended filing month of the surviving corporation, the tax will be computed to the anniversary or, extended filing month of the surviving corporation in the next succeeding calendar year.
(d) An annual franchise tax payable each year with any annual report which the corporation is required by this Act to file.
(Source: P.A. 92-33, eff. 7-1-01.)

(805 ILCS 5/15.70) (from Ch. 32, par. 15.70)
Sec. 15.70. Basis for computation of franchise taxes payable by foreign corporations.
(a) The basis for the initial franchise tax payable by a foreign corporation shall be the amount represented in this State, determined in accordance with the provisions of this Section, of its paid-in capital as disclosed by its application for authority to transact business in this State.
(b) The basis for an additional franchise tax payable by a corporation, except in the case of a statutory merger, shall be the increased amount represented in this State, determined in accordance with the provisions of this Section, of its paid-in capital as disclosed by any report of issuance of additional shares, or of an increase in paid-in capital without the issuance of shares, or of an exchange or reclassification of shares, or of cumulative changes in paid-in capital.
(c) Whenever a foreign corporation shall be a party to a statutory merger and shall be the surviving corporation, the basis for an additional franchise tax shall be the increased amount represented in this State, determined in accordance with the provisions of this Section, of the paid-in capital of the surviving corporation immediately after the merger over the aggregate of the amounts represented in this State of the paid-in capital of the merged corporations; provided, however, the basis for a further additional franchise tax payable by the surviving corporation shall be determined in accordance with the provisions of this Section, on the paid-in capital of each of the merged corporations from its taxable year end to the next succeeding anniversary month or, in the case of a corporation that has established an extended filing month, the extended filing month of the surviving corporation; however if the taxable year ends within the 2 month period immediately preceding the anniversary month or, in the case of a corporation that has established an extended filing month, the extended filing month of the surviving corporation, the tax shall be computed to the anniversary month or, in the case of a corporation that has established an extended filing month, the extended filing month of the surviving corporation in the next succeeding calendar year.
(d) The basis for the annual franchise tax payable by a foreign corporation shall be the amount represented in this State, determined in accordance with the provisions of this Section, of its paid-in capital on the last day of the third month preceding the anniversary month or, in the case of a corporation that has established an extended filing month, on the last day of the corporation's fiscal year preceding the extended filing month.
(e) The amount represented in this State of the paid-in capital of a foreign corporation shall be that proportion of its paid-in capital that the sum of (1) the value of its property located in this State and (2) the gross amount of business transacted by it at or from places of business in this State bears to the sum of (1) the value of all of its property, wherever located, and (2) the gross amount of its business, wherever transacted, except as follows:
(1) If the corporation elects in its annual report in

any year to pay its franchise tax upon its entire paid-in capital, all franchise taxes accruing against the corporation for that taxable year shall be computed accordingly until the corporation elects otherwise in an annual report for a subsequent year.

(2) If the corporation fails to file its annual

report in any year within the time prescribed by this Act, the proportion of its paid-in capital represented in this State shall be deemed to be its entire paid-in capital, unless its annual report is thereafter filed and its franchise taxes are thereafter adjusted by the Secretary of State in accordance with the provisions of this Act, in which case the proportion shall likewise be adjusted to the same proportion that would have prevailed if the corporation had filed its annual report within the time prescribed by this Act.

(3) In the case of a statutory merger that becomes

effective either prior to January 1, 1991 or on or prior to the last day of the third month preceding the corporation's anniversary month in 1991, the amount of the paid-in capital represented in this State of the surviving corporation immediately after the merger, until the filing of the next annual report of such corporation, shall be deemed to be that proportion of the paid-in capital of the surviving corporation that the aggregate amounts represented in this State of the sum of the paid-in capital of the merged corporations, separately determined, bore to the total of the sum of the paid-in capital of all of the merged corporations immediately prior to the merger.

(f) For increases in paid-in capital that occur either prior to January 1, 1991 or on or prior to the last day of the third month preceding the corporation's anniversary month in 1991, the proportion represented in this State of the paid-in capital of a foreign corporation shall be determined from information contained in the latest annual report of the corporation on file on the date the particular increase in paid-in capital is shown to have been made, or, if no annual report was on file on the date of the increase, from information contained in its application for authority to transact business in this State, or, in case of a merger that becomes effective either prior to January 1, 1991 or on or prior to the last day of the third month preceding the surviving corporation's anniversary month in 1991, from information contained in the report of the surviving corporation of the amount of its paid-in capital following the merger. For changes in paid-in capital that occur after both December 31, 1990 and the last day of such third month, the proportion represented in this State of the paid-in capital of a corporation shall be determined from information contained in the latest annual report of the corporation for the taxable period in which the particular increase in paid-in capital is shown to have been made or, if no annual report was on file on the date of the increase, from information contained in its application for authority to transact business in Illinois.
(g) No basis under this Section may consist of any redeemable preference shares sold to the United States Secretary of Transportation under Sections 505 and 506 of Public Law 94-210.
(Source: P.A. 91-464, eff. 1-1-00; 92-33, eff. 7-1-01.)

(805 ILCS 5/15.75) (from Ch. 32, par. 15.75)
Sec. 15.75. Rate of franchise taxes payable by foreign corporations.
(a) The annual franchise tax payable by each foreign corporation shall be computed at the rate of 1/12 of 1/10 of 1% for each calendar month or fraction thereof for the period commencing on the first day of July 1983 to the first day of the anniversary month in 1984, but in no event shall the amount of the annual franchise tax be less than $2.083333 per month based on a minimum of $25 per annum or more than $83,333.333333 per month; commencing on January 1, 1984 to the first day of the anniversary month in 2004, the annual franchise tax payable by each foreign corporation shall be computed at the rate of 1/10 of 1% for the 12-months' period commencing on the first day of the anniversary month or, in the case of a corporation that has established an extended filing month, the extended filing month of the corporation, but in no event shall the amount of the annual franchise tax be less than $25 nor more than $1,000,000 per annum; commencing on January 1, 2004, the annual franchise tax payable by each foreign corporation shall be computed at the rate of 1/10 of 1% for the 12-month period commencing on the first day of the anniversary month or, in the case of a corporation that has established an extended filing month, the extended filing month of the corporation, but in no event shall the amount of the annual franchise tax be less than $25 nor more than $2,000,000 per annum.
(b) The annual franchise tax payable by each foreign corporation at the time of filing a statement of election and interim annual report in connection with an anniversary month prior to January, 2004 shall be computed at the rate of 1/10 of 1% for the 12 month period commencing on the first day of the anniversary month of the corporation next following the filing, but in no event shall the amount of the annual franchise tax be less than $25 nor more than $1,000,000 per annum; commencing with the first anniversary month that occurs after December, 2003, the annual franchise tax payable by each foreign corporation at the time of filing a statement of election and interim annual report shall be computed at the rate of 1/10 of 1% for the 12-month period commencing on the first day of the anniversary month of the corporation next following such filing, but in no event shall the amount of the annual franchise tax be less than $25 nor more than $2,000,000 per annum.
(c) The annual franchise tax payable at the time of filing the final transition annual report in connection with an anniversary month prior to January, 2004 shall be an amount equal to (i) 1/12 of 1/10 of 1% per month of the proportion of paid-in capital represented in this State as shown in the final transition annual report multiplied by (ii) the number of months commencing with the anniversary month next following the filing of the statement of election until, but excluding, the second extended filing month, less the annual franchise tax theretofore paid at the time of filing the statement of election, but in no event shall the amount of the annual franchise tax be less than $2.083333 per month based on a minimum of $25 per annum or more than $83,333.333333 per month; commencing with the first anniversary month that occurs after December, 2003, the annual franchise tax payable at the time of filing the final transition annual report shall be an amount equal to (i) 1/12 of 1/10 of 1% per month of the proportion of paid-in capital represented in this State as shown in the final transition annual report multiplied by (ii) the number of months commencing with the anniversary month next following the filing of the statement of election until, but excluding, the second extended filing month, less the annual franchise tax theretofore paid at the time of filing the statement of election, but in no event shall the amount of the annual franchise tax be less than $2.083333 per month based on a minimum of $25 per annum or more than $166,666.666666 per month.
(d) The initial franchise tax payable after January 1, 1983, but prior to January 1, 1991, by each foreign corporation shall be computed at the rate of 1/10 of 1% for the 12 months' period commencing on the first day of the anniversary month in which the application for authority is filed by the corporation under Section 13.15 of this Act, but in no event shall the franchise tax be less than $25 nor more than $1,000,000 per annum. Except in the case of a foreign corporation that has begun transacting business in Illinois prior to January 1, 1991, the initial franchise tax payable on or after January 1, 1991, by each foreign corporation, shall be computed at the rate of 15/100 of 1% for the 12-month period commencing on the first day of the anniversary month in which the application for authority is filed by the corporation under Section 13.15 of this Act, but in no event shall the franchise tax for a taxable year commencing prior to January 1, 2004 be less than $25 nor more than $1,000,000 per annum plus 1/20 of 1% of the basis therefor and in no event shall the franchise tax for a taxable year commencing on or after January 1, 2004 be less than $25 or more than $2,000,000 per annum plus 1/20 of 1% of the basis therefor.
(e) Whenever the application for authority indicates that the corporation commenced transacting business:
(1) prior to January 1, 1991, the initial franchise

tax shall be computed at the rate of 1/12 of 1/10 of 1% for each calendar month; or

(2) after December 31, 1990, the initial franchise

tax shall be computed at the rate of 1/12 of 15/100 of 1% for each calendar month.

(f) Each additional franchise tax payable by each foreign corporation for the period beginning January 1, 1983 through December 31, 1983 shall be computed at the rate of 1/12 of 1/10 of 1% for each calendar month or fraction thereof between the date of each respective increase in its paid-in capital and its anniversary month in 1984; thereafter until the last day of the month that is both after December 31, 1990 and the third month immediately preceding the anniversary month in 1991, each additional franchise tax payable by each foreign corporation shall be computed at the rate of 1/12 of 1/10 of 1% for each calendar month, or fraction thereof, between the date of each respective increase in its paid-in capital and its next anniversary month; however, if the increase occurs within the 2 month period immediately preceding the anniversary month, the tax shall be computed to the anniversary month of the next succeeding calendar year. Commencing with increases in paid-in capital that occur subsequent to both December 31, 1990 and the last day of the third month immediately preceding the anniversary month in 1991, the additional franchise tax payable by a foreign corporation shall be computed at the rate of 15/100 of 1%.
(Source: P.A. 98-756, eff. 7-16-14.)

(805 ILCS 5/15.80) (from Ch. 32, par. 15.80)
Sec. 15.80. Computation and collection of annual franchise taxes - proceeding for dissolution or revocation if not paid.
(a) It shall be the duty of the Secretary of State to collect all annual franchise taxes, penalties, and interest imposed by or payable in accordance with this Act.
(b) During the calendar year 1983, each corporation must pay its annual franchise tax within 60 days preceding July 1, 1983, for the taxable year beginning July 1, 1983 to each corporation's anniversary month in 1984; thereafter, within 60 days prior to the first day of the anniversary month or, in cases where a corporation has established an extended filing month, the extended filing month each year the Secretary of State shall collect from each corporation, domestic or foreign, required to file an annual report in such year, the franchise tax payable by it for the 12 months' period commencing on the first day of the anniversary month or, in cases where a corporation has established an extended filing month, the extended filing month of such year or, in the case of a corporation which has filed a statement of election of an extended filing date, the interim period resulting therefrom in accordance with the foregoing provisions; and, if it has failed to file its annual report and pay its franchise tax within the time prescribed by this Act, the penalties and interest will be imposed pursuant to this Act upon such corporation for its failure so to do; and the Secretary of State shall mail a written notice to each corporation against which such tax is payable, addressed to such corporation at its registered office in this State, notifying the corporation: (1) of the amount of franchise tax payable for the taxable year and the amount of penalties and interest due for failure to file its annual report and pay its franchise tax; and (2) that such tax and penalties and interest shall be payable to the Secretary of State. Failure to receive such notice shall not relieve the corporation of its obligation to pay the tax and any penalties and any interest due or invalidate the validity thereof.
(c) All annual franchise taxes for the taxable year commencing on July 1, 1983 to the anniversary month of each corporation in 1984 shall be due and payable by July 1, 1983. Beginning with January 1984, all annual reports, fees, and franchise taxes shall be due and payable prior to the first day of the anniversary month or, in the case of a corporation which has established an extended filing month subsequent to January 1, 1991, the extended filing month of each corporation each year. If the annual franchise tax due from any corporation subject to the provisions of this Act together with all penalties and interest imposed thereon, shall not be paid to the Secretary of State before the date of the year in which such tax is due and payable, the Secretary of State shall proceed under Section 12.40 of this Act for the dissolution of a domestic corporation or under Section 13.55 for revocation of a foreign corporation.
(d) For the purpose of enforcing collection, all annual franchise taxes payable in accordance with this Act, and all penalties due thereon and all interest and costs that shall accrue in connection with the collection thereof, shall be a prior and first lien on the real and personal property of the corporation from and including the date of the year when such franchise taxes become due and payable until such taxes, penalties, interest, and costs shall have been paid.
(Source: P.A. 93-59, eff. 7-1-03.)

(805 ILCS 5/15.85) (from Ch. 32, par. 15.85)
Sec. 15.85. Effect of nonpayment of fees or taxes.
(a) The Secretary of State shall not file any articles, statements, certificates, reports, applications, notices, or other papers relating to any corporation, domestic or foreign, organized under or subject to the provisions of this Act until all fees, franchise taxes, and charges provided to be paid in connection therewith shall have been paid to him or her, or while the corporation is in default in the payment of any fees, franchise taxes, charges, penalties, or interest herein provided to be paid by or assessed against it, or when the Illinois Department of Revenue has given notice that the corporation is in default in the filing of a return or the payment of any final assessment of tax, penalty or interest as required by any tax Act administered by the Department.
(b) The Secretary of State shall not file, with respect to any domestic or foreign corporation, any document required or permitted to be filed by this Act, which has an effective date other than the date of filing until there has been paid by such corporation to the Secretary of State all fees, taxes and charges due and payable on or before said effective date.
(c) No corporation required to pay a franchise tax, license fee, penalty, or interest under this Act shall maintain any civil action until all such franchise taxes, license fees, penalties, and interest have been paid in full.
(d) The Secretary of State shall, from information received from the Illinois Commerce Commission, compile and keep a list of all domestic and foreign corporations which are regulated pursuant to the provisions of "An Act concerning public utilities", approved June 29, 1921, and Chapter 18 of "The Illinois Vehicle Code", approved September 29, 1969, and which hold, as a prerequisite for doing business in this State, any franchise, license, permit or right to engage in any business regulated by such Acts.
(e) Within 10 days after any such corporation fails to pay a franchise tax, license fee, penalty, or interest required under this Act, the Secretary shall, by written notice, so advise the Secretary of the Illinois Commerce Commission.
(Source: P.A. 91-464, eff. 1-1-00.)

(805 ILCS 5/15.90) (from Ch. 32, par. 15.90)
Sec. 15.90. Statute of limitations.
(a) Except as otherwise provided in this Section and notwithstanding anything to the contrary contained in any other Section of this Act, no domestic corporation or foreign corporation shall be obligated to pay any annual franchise tax, fee, or penalty or interest thereon imposed under this Act, nor shall any administrative or judicial sanction (including dissolution) be imposed or enforced nor access to the courts of this State be denied based upon nonpayment thereof more than 7 years after the date of filing the annual report with respect to the period during which the obligation for the tax, fee, penalty or interest arose, unless (1) within that 7 year period the Secretary of State sends a written notice to the corporation to the effect that (A) administrative or judicial action to dissolve the corporation or revoke its authority for nonpayment of a tax, fee, penalty or interest has been commenced; or (B) the corporation has submitted a report but has failed to pay a tax, fee, penalty or interest required to be paid therewith; or (C) a report with respect to an event or action giving rise to an obligation to pay a tax, fee, penalty or interest is required but has not been filed, or has been filed and is in error or incomplete; or (2) the annual report by the corporation was filed with fraudulent intent to evade taxes payable under this Act. A corporation nonetheless shall be required to pay all taxes that would have been payable during the most recent 7 year period due to a previously unreported increase in paid-in capital that occurred prior to that 7 year period and interest and penalties thereon for that period, except that, from February 1, 2008 through March 15, 2008, with respect to any corporation that participates in the Franchise Tax and License Fee Amnesty Act of 2007, the corporation shall be only required to pay all taxes that would have been payable during the most recent 4 year period due to a previously unreported increase in paid-in capital that occurred prior to that 7 year period.
(b) If within 2 years following a change in control of a corporation the corporation voluntarily pays in good faith all known obligations of the corporation imposed by this Article 15 with respect to reports that were required to have been filed since the beginning of the 7 year period ending on the effective date of the change in control, no action shall be taken to enforce or collect obligations of that corporation imposed by this Article 15 with respect to reports that were required to have been filed prior to that 7 year period regardless of whether the limitation period set forth in subsection (a) is otherwise applicable. For purposes of this subsection (b), a change in control means a transaction, or a series of transactions consummated within a period of 180 consecutive days, as a result of which a person which owned less than 10% of the shares having the power to elect directors of the corporation acquires shares such that the person becomes the holder of 80% or more of the shares having such power. For purposes of this subsection (b) a person means any natural person, corporation, partnership, trust or other entity together with all other persons controlled by, controlling or under common control with such person.
(c) Except as otherwise provided in this Section and notwithstanding anything to the contrary contained in any other Section of this Act, no foreign corporation that has not previously obtained authority under this Act shall, upon voluntary application for authority filed with the Secretary of State prior to January 1, 2001, be obligated to pay any tax, fee, penalty, or interest imposed under this Act, nor shall any administrative or judicial sanction be imposed or enforced based upon nonpayment thereof with respect to a period during which the obligation arose that is prior to January 1, 1993 unless (1) prior to receipt of the application for authority the Secretary of State had sent written notice to the corporation regarding its failure to obtain an application for authority, (2) the corporation had submitted an application for authority previously but had failed to pay any tax, fee, penalty or interest to be paid therewith, or (3) the application for authority was submitted by the corporation with fraudulent intent to evade taxes payable under this Act. A corporation nonetheless shall be required to pay all taxes and fees due under this Act that would have been payable since January 1, 1993 as a result of commencing the transaction of its business in this State and interest thereon for that period.
(Source: P.A. 95-233, eff. 8-16-07; 95-707, eff. 1-11-08; 96-66, eff. 1-1-10.)

(805 ILCS 5/15.95) (from Ch. 32, par. 15.95)
(Text of Section before amendment by P.A. 100-186)
Sec. 15.95. Department of Business Services Special Operations Fund.
(a) A special fund in the State treasury known as the Division of Corporations Special Operations Fund is renamed the Department of Business Services Special Operations Fund. Moneys deposited into the Fund shall, subject to appropriation, be used by the Department of Business Services of the Office of the Secretary of State, hereinafter "Department", to create and maintain the capability to perform expedited services in response to special requests made by the public for same day or 24 hour service. Moneys deposited into the Fund shall be used for, but not limited to, expenditures for personal services, retirement, social security, contractual services, equipment, electronic data processing, and telecommunications.
(b) On or before August 31 of each year, the balance in the Fund in excess of $600,000 shall be transferred to the General Revenue Fund.
(c) All fees payable to the Secretary of State under this Section shall be deposited into the Fund. No other fees or taxes collected under this Act shall be deposited into the Fund.
(d) "Expedited services" means services rendered within the same day, or within 24 hours from the time, the request therefor is submitted by the filer, law firm, service company, or messenger physically in person or, at the Secretary of State's discretion, by electronic means, to the Department's Springfield Office and includes requests for certified copies, photocopies, and certificates of good standing or fact made to the Department's Springfield Office in person or by telephone, or requests for certificates of good standing or fact made in person or by telephone to the Department's Chicago Office.
(e) Fees for expedited services shall be as follows:
Restatement of articles, $200;
Merger, consolidation or exchange, $200;
Articles of incorporation, $100;
Articles of amendment, $100;
Revocation of dissolution, $100;
Reinstatement, $100;
Application for authority, $100;
Cumulative report of changes in issued shares or paid-in capital, $100;
Report following merger or consolidation, $100;
Certificate of good standing or fact, $20;
All other filings, copies of documents, annual reports filed on or after January 1, 1984, and copies of documents of dissolved or revoked corporations having a file number over 5199, $50.
(f) Expedited services shall not be available for a statement of correction, a petition for refund or adjustment, or a request involving annual reports filed before January 1, 1984 or involving dissolved corporations with a file number below 5200.
(Source: P.A. 99-620, eff. 1-1-17.)

(Text of Section after amendment by P.A. 100-186)
Sec. 15.95. Department of Business Services Special Operations Fund.
(a) A special fund in the State treasury known as the Division of Corporations Special Operations Fund is renamed the Department of Business Services Special Operations Fund. Moneys deposited into the Fund shall, subject to appropriation, be used by the Department of Business Services of the Office of the Secretary of State, hereinafter "Department", to create and maintain the capability to perform expedited services in response to special requests made by the public for same day or 24 hour service. Moneys deposited into the Fund shall be used for, but not limited to, expenditures for personal services, retirement, social security, contractual services, equipment, electronic data processing, and telecommunications.
(b) On or before August 31 of each year, the balance in the Fund in excess of $600,000 shall be transferred to the General Revenue Fund.
(c) All fees payable to the Secretary of State under this Section shall be deposited into the Fund. No other fees or taxes collected under this Act shall be deposited into the Fund.
(d) "Expedited services" means services rendered within the same day, or within 24 hours from the time, the request therefor is submitted by the filer, law firm, service company, or messenger physically in person or, at the Secretary of State's discretion, by electronic means, to the Department's Springfield Office and includes requests for certified copies, photocopies, and certificates of good standing or fact made to the Department's Springfield Office in person or by telephone, or requests for certificates of good standing or fact made in person or by telephone to the Department's Chicago Office. A request submitted by electronic means may not be considered a request for expedited services solely because of its submission by electronic means, unless expedited service is requested by the filer.
(e) Fees for expedited services shall be as follows:
Restatement of articles, $200;
Merger, consolidation or exchange, $200;
Articles of incorporation, $100;
Articles of amendment, $100;
Revocation of dissolution, $100;
Reinstatement, $100;
Application for authority, $100;
Cumulative report of changes in issued shares or

paid-in capital, $100;

Report following merger or consolidation, $100;
Certificate of good standing or fact, $20;
All other filings, copies of documents, annual

reports filed on or after January 1, 1984, and copies of documents of dissolved or revoked corporations having a file number over 5199, $50.

(f) Expedited services shall not be available for a statement of correction, a petition for refund or adjustment, or a request involving annual reports filed before January 1, 1984 or involving dissolved corporations with a file number below 5200.
(Source: P.A. 99-620, eff. 1-1-17; 100-186, eff. 7-1-18.)

(805 ILCS 5/15.97) (from Ch. 32, par. 15.97)
Sec. 15.97. Corporate Franchise Tax Refund Fund.
(a) Beginning July 1, 1993, a percentage of the amounts collected under Sections 15.35, 15.45, 15.65, and 15.75 of this Act shall be deposited into the Corporate Franchise Tax Refund Fund, a special Fund hereby created in the State treasury. From July 1, 1993, until December 31, 1994, there shall be deposited into the Fund 3% of the amounts received under those Sections. Beginning January 1, 1995, and for each fiscal year beginning thereafter, 2% of the amounts collected under those Sections during the preceding fiscal year shall be deposited into the Fund.
(b) Beginning July 1, 1993, moneys in the Fund shall be expended exclusively for the purpose of paying refunds payable because of overpayment of franchise taxes, penalties, or interest under Sections 13.70, 15.35, 15.45, 15.65, 15.75, and 16.05 of this Act and making transfers authorized under this Section. Refunds in accordance with the provisions of subsections (f) and (g) of Section 1.15 and Section 1.17 of this Act may be made from the Fund only to the extent that amounts collected under Sections 15.35, 15.45, 15.65, and 15.75 of this Act have been deposited in the Fund and remain available. On or before August 31 of each year, the balance in the Fund in excess of $100,000 shall be transferred to the General Revenue Fund.
(c) This Act shall constitute an irrevocable and continuing appropriation from the Corporate Franchise Tax Refund Fund for the purpose of paying refunds upon the order of the Secretary of State in accordance with the provisions of this Section.
(Source: P.A. 99-620, eff. 1-1-17.)



Article 16 - Penalties

(805 ILCS 5/Art. 16 heading)

(805 ILCS 5/16.05) (from Ch. 32, par. 16.05)
Sec. 16.05. Penalties and interest imposed upon corporations.
(a) Each corporation, domestic or foreign, that fails or refuses to file any annual report or report of cumulative changes in paid-in capital and pay any franchise tax due pursuant to the report prior to the first day of its anniversary month or, in the case of a corporation which has established an extended filing month, the extended filing month of the corporation shall pay a penalty of 10% of the amount of any delinquent franchise tax due for the report. From February 1, 2008 through March 15, 2008, no penalty shall be imposed with respect to any amount of delinquent franchise tax paid pursuant to the Franchise Tax and License Fee Amnesty Act of 2007.
(b) Each corporation, domestic or foreign, that fails or refuses to file a report of issuance of shares or increase in paid-in capital within the time prescribed by this Act is subject to a penalty on any obligation occurring prior to January 1, 1991, and interest on those obligations on or after January 1, 1991, for each calendar month or part of month that it is delinquent in the amount of 2% of the amount of license fees and franchise taxes provided by this Act to be paid on account of the issuance of shares or increase in paid-in capital. From February 1, 2008 through March 15, 2008, no penalty shall be imposed, or interest charged, with respect to any amount of delinquent license fees and franchise taxes paid pursuant to the Franchise Tax and License Fee Amnesty Act of 2007.
(c) Each corporation, domestic or foreign, that fails or refuses to file a report of cumulative changes in paid-in capital or report following merger within the time prescribed by this Act is subject to interest on or after January 1, 1992, for each calendar month or part of month that it is delinquent, in the amount of 2% of the amount of franchise taxes provided by this Act to be paid on account of the issuance of shares or increase in paid-in capital disclosed on the report of cumulative changes in paid-in capital or report following merger, or $1, whichever is greater. From February 1, 2008 through March 15, 2008, no interest shall be charged with respect to any amount of delinquent franchise tax paid pursuant to the Franchise Tax and License Fee Amnesty Act of 2007.
(d) If the annual franchise tax, or the supplemental annual franchise tax for any 12-month period commencing July 1, 1968, or July 1 of any subsequent year through June 30, 1983, assessed in accordance with this Act, is not paid by July 31, it is delinquent, and there is added a penalty prior to January 1, 1991, and interest on and after January 1, 1991, of 2% for each month or part of month that it is delinquent commencing with the month of August, or $1, whichever is greater. From February 1, 2008 through March 15, 2008, no penalty shall be imposed, or interest charged, with respect to any amount of delinquent franchise taxes paid pursuant to the Franchise Tax and License Fee Amnesty Act of 2007.
(e) If the supplemental annual franchise tax assessed in accordance with the provisions of this Act for the 12-month period commencing July 1, 1967, is not paid by September 30, 1967, it is delinquent, and there is added a penalty prior to January 1, 1991, and interest on and after January 1, 1991, of 2% for each month or part of month that it is delinquent commencing with the month of October, 1967. From February 1, 2008 through March 15, 2008, no penalty shall be imposed, or interest charged, with respect to any amount of delinquent franchise taxes paid pursuant to the Franchise Tax and License Fee Amnesty Act of 2007.
(f) If any annual franchise tax for any period beginning on or after July 1, 1983, is not paid by the time period herein prescribed, it is delinquent and there is added a penalty prior to January 1, 1991, and interest on and after January 1, 1991, of 2% for each month or part of a month that it is delinquent commencing with the anniversary month or in the case of a corporation that has established an extended filing month, the extended filing month, or $1, whichever is greater. From February 1, 2008 through March 15, 2008, no penalty shall be imposed, or interest charged, with respect to any amount of delinquent franchise taxes paid pursuant to the Franchise Tax and License Fee Amnesty Act of 2007.
(g) Any corporation, domestic or foreign, failing to pay the prescribed fee for assumed corporate name renewal when due and payable shall be given notice of nonpayment by the Secretary of State by regular mail; and if the fee together with a penalty fee of $5 is not paid within 90 days after the notice is mailed, the right to use the assumed name shall cease.
(h) Any corporation which (i) puts forth any sign or advertisement, assuming any name other than that by which it is incorporated or otherwise authorized by law to act or (ii) violates Section 3.25, shall be guilty of a Class C misdemeanor and shall be deemed guilty of an additional offense for each day it shall continue to so offend.
(i) Each corporation, domestic or foreign, that fails or refuses (1) to answer truthfully and fully within the time prescribed by this Act interrogatories propounded by the Secretary of State in accordance with this Act or (2) to perform any other act required by this Act to be performed by the corporation, is guilty of a Class C misdemeanor.
(j) Each corporation that fails or refuses to file articles of revocation of dissolution within the time prescribed by this Act is subject to a penalty for each calendar month or part of the month that it is delinquent in the amount of $50.
(Source: P.A. 95-233, eff. 8-16-07; 95-707, eff. 1-11-08; 96-1121, eff. 1-1-11.)

(805 ILCS 5/16.10) (from Ch. 32, par. 16.10)
Sec. 16.10. Penalties imposed upon officers and directors. Each officer and director of a corporation, domestic or foreign, who fails or refuses within the time prescribed by this Act to answer truthfully and fully interrogatories propounded to him or her by the Secretary of State in accordance with the provisions of this Act, or who signs any report or statement filed with the Secretary of State which is known to such officer or director to be false in any material statement or representation, commits a Class C misdemeanor.
(Source: P.A. 84-924.)



Article 17 - Repealer

(805 ILCS 5/Art. 17 heading)

(805 ILCS 5/17.05) (from Ch. 32, par. 17.05)
Sec. 17.05. "The Business Corporation Act", filed July 13, 1933, as amended, is repealed.
(Source: P.A. 83-1025.)






805 ILCS 8/ - Franchise Tax and License Fee Amnesty Act of 2007.

Article 1 - Short Title; Purpose

(805 ILCS 8/Art. 1 heading)



Article 5 - Franchise Tax and License Fee Amnesty Act of 2007

(805 ILCS 8/Art. 5 heading)

(805 ILCS 8/5-1)
Sec. 5-1. Short title. This Article may be cited as the Franchise Tax and License Fee Amnesty Act of 2007. References in this Article to "this Act" mean this Article.
(Source: P.A. 95-233, eff. 8-16-07.)

(805 ILCS 8/5-5)
Sec. 5-5. Definitions. As used in this Act:
"Secretary" means the Illinois Secretary of State.
"Rules" means any rules adopted or forms prescribed by the Secretary.
"Taxable period" means any period of time for which any franchise tax is imposed by and owed to the State of Illinois by any domestic corporation or any license fee is imposed by and owed to the State of Illinois by any foreign corporation.
"Taxpayer" means any domestic or foreign corporation, subject to franchise tax or license fee imposed by Article XV of the Business Corporation Act of 1983.
(Source: P.A. 95-233, eff. 8-16-07.)

(805 ILCS 8/5-6)
Sec. 5-6. The Franchise Tax and License Fee Amnesty Administration Fund. The Franchise Tax and License Fee Amnesty Administration Fund is created as a special fund in the State treasury. The Fund shall consist of any fund transfers, fees, or moneys from other sources received for the purpose of funding the administration of this Act. All moneys in the Franchise Tax and License Fee Amnesty Administration Fund shall be used, subject to appropriation, by the Secretary for any costs associated with the administration of this Act.
(Source: P.A. 95-707, eff. 1-11-08.)

(805 ILCS 8/5-10)
Sec. 5-10. Amnesty program. The Secretary shall establish an amnesty program for all taxpayers owing any franchise tax or license fee imposed by Article XV of the Business Corporation Act of 1983. The amnesty program shall be for a period from February 1, 2008 through March 15, 2008. The amnesty program shall provide that, upon payment by a taxpayer of all franchise taxes and license fees due from that taxpayer to the State of Illinois for any taxable period, the Secretary shall abate and not seek to collect any interest or penalties that may be applicable, and the Secretary shall not seek civil or criminal prosecution for any taxpayer for the period of time for which amnesty has been granted to the taxpayer. Failure to pay all taxes due to the State for a taxable period shall not invalidate any amnesty granted under this Act with respect to the taxes paid pursuant to the amnesty program. Amnesty shall be granted only if all amnesty conditions are satisfied by the taxpayer. Amnesty shall not be granted to taxpayers who are a party to any criminal investigation or to any civil or criminal litigation that is pending in any circuit court or appellate court or the Supreme Court of this State for nonpayment, delinquency, or fraud in relation to any franchise tax or license fee imposed by Article XV of the Business Corporation Act of 1983. Voluntary payments made under this Act shall be made by check, guaranteed remittance, or ACH debit. The Secretary shall adopt rules as necessary to implement the provisions of this Act. Except as otherwise provided in this Section, all money collected under this Act that would otherwise be deposited into the General Revenue Fund shall be deposited into the General Revenue Fund. Two percent of all money collected under this Act shall be deposited by the State Treasurer into the Franchise Tax and License Fee Amnesty Administration Fund and, subject to appropriation, shall be used by the Secretary to cover costs associated with the administration of this Act.
(Source: P.A. 95-233, eff. 8-16-07; 95-707, eff. 1-11-08.)

(805 ILCS 8/5-90)
Sec. 5-90. (Amendatory provisions; text omitted).
(Source: P.A. 95-233, eff. 8-16-07; text omitted.)



Article 10 - Amendatory Provisions

(805 ILCS 8/Art. 10 heading)



Article 99 - Effective Date

(805 ILCS 8/Art. 99 heading)

(805 ILCS 8/99-99)
Sec. 99-99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 95-233, eff. 8-16-07; 95-876, eff. 8-21-08.)






805 ILCS 10/ - Professional Service Corporation Act.

(805 ILCS 10/1) (from Ch. 32, par. 415-1)
Sec. 1. This Act may be cited as the Professional Service Corporation Act.
(Source: P.A. 86-1475.)

(805 ILCS 10/2) (from Ch. 32, par. 415-2)
Sec. 2. It is the legislative intent to provide for the incorporation of an individual or group of individuals to render the same professional service or related professional services to the public for which such individuals are required by law to be licensed or to obtain other legal authorization, while preserving the established professional aspects of the personal relationship between the professional person and those he or she serves professionally.
(Source: P.A. 99-227, eff. 8-3-15.)

(805 ILCS 10/3) (from Ch. 32, par. 415-3)
Sec. 3. In this Act the terms defined in the Sections following this Section and preceding Section 4 have the meanings ascribed to them in those Sections unless a contrary meaning is clear from the context.
(Source: P.A. 97-333, eff. 8-12-11.)

(805 ILCS 10/3.1) (from Ch. 32, par. 415-3.1)
Sec. 3.1. "Ancillary personnel" means such persons acting in their customary capacities, employed by those rendering a professional service who:
(1) are not licensed to engage in the category of

professional service for which a professional corporation was formed; and

(2) work at the direction or under the supervision of

those who are so licensed; and

(3) do not hold themselves out to the public

generally as being authorized to engage in the practice of the profession for which the corporation is licensed; and

(4) are not prohibited by the regulating authority,

regulating the category of professional service rendered by the corporation from being so employed and includes clerks, secretaries, technicians and other assistants who are not usually and ordinarily considered by custom and practice to be rendering the professional services for which the corporation was formed.

(Source: P.A. 99-227, eff. 8-3-15; 100-201, eff. 8-18-17.)

(805 ILCS 10/3.2) (from Ch. 32, par. 415-3.2)
Sec. 3.2. "Regulating authority" means the Supreme Court of Illinois (in the case of attorneys at law), the Department of Financial and Professional Regulation, or other State board, department, or agency having jurisdiction to grant a license to render the category of professional service for which a professional corporation has been organized, the United States Patent Office, or the Internal Revenue Service of the United States Treasury Department.
(Source: P.A. 99-227, eff. 8-3-15.)

(805 ILCS 10/3.3) (from Ch. 32, par. 415-3.3)
Sec. 3.3. "License" includes a license, certificate of registration or any other evidence of the satisfaction of the requirements of this State, or of the United States Patent Office or the Internal Revenue Service of the United States Treasury Department, for the practice of a professional service.
(Source: P.A. 78-561.)

(805 ILCS 10/3.4) (from Ch. 32, par. 415-3.4)
(Text of Section before amendment by P.A. 100-561)
Sec. 3.4. (a) "Professional Corporation" means a corporation organized under this Act solely for the purpose of rendering one category of professional service or related professional services and which has as its shareholders, directors, officers, agents and employees (other than ancillary personnel) only individuals who are duly licensed by this State or by the United States Patent Office or the Internal Revenue Service of the United States Treasury Department to render that particular category of professional service or related professional services (except that the secretary of the corporation need not be so licensed), except that the registered agent of the corporation need not be licensed in such case where the registered agent is not a shareholder, director, officer or employee (other than ancillary personnel).
(b) A Professional Corporation may, for purposes of dissolution, have as its shareholders, directors, officers, agents and employees individuals who are not licensed by this State, provided that the corporation does not render any professional services nor hold itself out as capable of or available to render any professional services during the period of dissolution.
The regulating authority shall not issue or renew any certificate of authority to a Professional Corporation during the period of dissolution.
A copy of the certificate of dissolution, as issued by the Secretary of State, shall be delivered to the regulating authority within 30 days of its receipt by the incorporators.
(Source: P.A. 84-1235.)

(Text of Section after amendment by P.A. 100-561)
Sec. 3.4. (a) "Professional Corporation" means:
(1) a corporation organized under this Act;
(2) an entity converted under the Entity Omnibus Act

to a corporation governed by this Act; or

(3) a foreign corporation domesticated under the

Entity Omnibus Act and governed by this Act;

that is organized solely for the purpose of rendering one category of professional service or related professional services and which has as its shareholders, directors, officers, agents and employees (other than ancillary personnel) only individuals who are duly licensed by this State or by the United States Patent Office or the Internal Revenue Service of the United States Treasury Department to render that particular category of professional service or related professional services (except that the secretary of the corporation need not be so licensed), except that the registered agent of the corporation need not be licensed in such case where the registered agent is not a shareholder, director, officer or employee (other than ancillary personnel).
(b) A Professional Corporation may, for purposes of dissolution, have as its shareholders, directors, officers, agents and employees individuals who are not licensed by this State, provided that the corporation does not render any professional services nor hold itself out as capable of or available to render any professional services during the period of dissolution.
The regulating authority shall not issue or renew any certificate of authority to a Professional Corporation during the period of dissolution.
A copy of the certificate of dissolution, as issued by the Secretary of State, shall be delivered to the regulating authority within 30 days of its receipt by the incorporators.
(Source: P.A. 100-561, eff. 7-1-18.)

(805 ILCS 10/3.5) (from Ch. 32, par. 415-3.5)
Sec. 3.5. "Professional Service" means any personal service which requires as a condition precedent to the rendering thereof the obtaining of a license from a State agency or from the United States Patent Office or the Internal Revenue Service of the United States Treasury Department.
(Source: P.A. 83-857.)

(805 ILCS 10/3.6) (from Ch. 32, par. 415-3.6)
Sec. 3.6. "Related professions" and "related professional services" mean more than one personal service which requires as a condition precedent to the rendering thereof the obtaining of a license and which prior to October 1, 1973 could not be performed by a corporation by reason of law; provided, however, that these terms shall be restricted to:
(1) a combination of 2 or more of the following

personal services: (a) "architecture" as defined in Section 5 of the Illinois Architecture Practice Act of 1989, (b) "professional engineering" as defined in Section 4 of the Professional Engineering Practice Act of 1989, (c) "structural engineering" as defined in Section 5 of the Structural Engineering Practice Act of 1989, (d) "land surveying" as defined in Section 2 of the Illinois Professional Land Surveyor Act of 1989;

(2) a combination of the following personal services:

(a) the practice of medicine by persons licensed under the Medical Practice Act of 1987, (b) the practice of podiatry as defined in the Podiatric Medical Practice Act of 1987, (c) the practice of dentistry as defined in the Illinois Dental Practice Act, (d) the practice of optometry as defined in the Illinois Optometric Practice Act of 1987;

(3) a combination of 2 or more of the following

personal services: (a) the practice of clinical psychology by persons licensed under the Clinical Psychologist Licensing Act, (b) the practice of social work or clinical social work by persons licensed under the Clinical Social Work and Social Work Practice Act, (c) the practice of marriage and family therapy by persons licensed under the Marriage and Family Therapy Licensing Act, (d) the practice of professional counseling or clinical professional counseling by persons licensed under the Professional Counselor and Clinical Professional Counselor Licensing and Practice Act, or (e) the practice of sex offender evaluations by persons licensed under the Sex Offender Evaluation and Treatment Provider Act; or

(4) a combination of 2 or more of the following

personal services: (a) the practice of acupuncture by persons licensed under the Acupuncture Practice Act, (b) the practice of massage by persons licensed under the Massage Licensing Act, (c) the practice of naprapathy by persons licensed under the Naprapathic Practice Act, (d) the practice of occupational therapy by persons licensed under the Illinois Occupational Therapy Practice Act, or (e) the practice of physical therapy by persons licensed under the Illinois Physical Therapy Act.

(Source: P.A. 99-227, eff. 8-3-15.)

(805 ILCS 10/4) (from Ch. 32, par. 415-4)
Sec. 4. The "Business Corporation Act of 1983", as now or hereafter amended, shall be applicable to professional corporations organized under this Act, and they shall enjoy the powers and privileges and be subject to the duties, restrictions, and liabilities of other corporations, except where inconsistent with the letter and purpose of this Act. This Act shall take precedence in the event of any conflict with provisions of the "Business Corporation Act of 1983" or other laws.
This Act shall not apply to any persons within this State who prior to the passage of this Act were rendering personal services by means of a corporation, nor to any corporation organized by them presently in existence or hereafter organized, however such persons may elect to incorporate under the provisions of this Act, or to bring an existing corporation within the provisions of this Act by amending the articles of incorporation in such a manner as to be consistent with all the provisions of this Act and by affirmatively stating in the amended articles of incorporation that the shareholders have elected to bring the corporation within the provisions of this Act.
A professional association organized under the "Act to Authorize Professional Associations", approved August 9, 1961, as amended, may elect by resolution to bring the association under the provisions of this Act by authorizing its members to incorporate under this Act and stating in the articles of incorporation that the association shall be considered to have merged with the professional corporation so formed. When the articles of incorporation have been filed with the Secretary of State, the professional corporation shall be deemed to have acquired the property and assets and assumed the liabilities of the association; and the association shall thereafter cease to exist as a separate identity.
Nothing contained in this Act shall alter the right of persons licensed to engage in the rendering of a personal service from so doing in any other business form permitted them by law.
The provisions of this Act shall not be considered as repealing, modifying or restricting the applicable provisions of law regulating the several professions except insofar as such laws are in conflict with the provisions of this Act, however, the provisions of this Act shall take precedence over any law which prohibits a corporation from rendering any type of professional services. Nothing contained in this Act shall prohibit a professional corporation from employing ancillary personnel.
(Source: P.A. 83-1362.)

(805 ILCS 10/5) (from Ch. 32, par. 415-5)
(Text of Section before amendment by P.A. 100-561)
Sec. 5. A professional corporation organized under this Act may consolidate or merge only with another domestic professional corporation organized under this Act to render the same specific professional service or related professional services or with a domestic limited liability company organized under the Limited Liability Company Act to render the same specific professional service or related professional services and a merger or consolidation with any foreign corporation or foreign limited liability company is prohibited. A professional association organized under the "Act to Authorize Professional Associations", approved August 9, 1961, as amended, may merge with a professional corporation formed under this Act by complying with Section 4 of this Act.
(Source: P.A. 95-368, eff. 8-23-07.)

(Text of Section after amendment by P.A. 100-561)
Sec. 5. A professional corporation organized under this Act may consolidate or merge only with another domestic professional corporation organized under this Act to render the same specific professional service or related professional services or with a domestic limited liability company organized under the Limited Liability Company Act to render the same specific professional service or related professional services and a merger or consolidation with any foreign corporation or foreign limited liability company is prohibited. A professional association organized under the "Act to Authorize Professional Associations", approved August 9, 1961, as amended, may merge with a professional corporation formed under this Act by complying with Section 4 of this Act. A conversion to or from a professional corporation under the Entity Omnibus Act is permitted only if the converted entity is organized to render the same specific professional service or related professional services.
(Source: P.A. 100-561, eff. 7-1-18.)

(805 ILCS 10/6) (from Ch. 32, par. 415-6)
Sec. 6. One or more individuals each of whom is licensed to perform the same professional service or related professional services in this State may organize a professional corporation by filing articles of incorporation with the Secretary of State on forms furnished by the Secretary. Such articles of incorporation shall meet the requirements of the "Business Corporation Act of 1983" and in addition thereto state the specific profession or related professions to be practiced by the professional corporation.
A professional corporation may be organized under this Act only for the purpose of rendering one specific type of professional service and services ancillary thereto; provided, however, that nothing herein shall be construed to prevent a professional corporation from organizing under this Act where that corporation is organized for the purpose of rendering related professional services and services ancillary thereto; and provided, however, that nothing herein shall prohibit an attorney licensed to practice law in Illinois from signing and acting as initial incorporator on behalf of such corporation.
(Source: P.A. 85-190.)

(805 ILCS 10/7) (from Ch. 32, par. 415-7)
Sec. 7.
No corporation organized and incorporated under this Act may render professional services, except through its officers, employees and agents who are duly licensed or otherwise legally authorized to render such professional services within this State. The term "employee" as used in this Act does not include "ancillary personnel" as that term is used in this Act.
(Source: P.A. 77-565.)

(805 ILCS 10/8) (from Ch. 32, par. 415-8)
Sec. 8.
Nothing contained in this Act shall be interpreted to abolish, repeal, modify, restrict or limit the law now in effect in this State applicable to the professional relationship and liabilities between the person furnishing the professional services and the person receiving such professional service and to the standards for professional conduct. Any officer, shareholder, agent or employee of a corporation organized under this Act shall remain personally and fully liable and accountable for any negligent or wrongful acts or misconduct committed by him, or by any ancillary personnel or person under his direct supervision and control, while rendering professional services on behalf of the corporation to the person for whom such professional services were being rendered. However, a professional corporation shall have no greater liability for the conduct of its agents than a general business corporation. The corporation shall be liable up to the full value of its property for any negligence or wrongful acts or misconduct committed by any of its officers, shareholders, agents or employees while they are engaged on behalf of the corporation in the rendering of professional services.
The relationship of an individual to a professional corporation organized under this Act, with which such individual is associated, whether as a shareholder, director, officer or employee, shall in no way modify or diminish the jurisdiction over him of the governmental authority or State agency which licensed, certified or registered him for a particular profession.
All rights and obligations pertaining to communications made to, or information received by, any qualified person, or his advice thereon, shall be extended to the professional corporation of which he is a shareholder or employee, and to the corporation's officers, employees and ancillary personnel.
(Source: P.A. 76-1283.)

(805 ILCS 10/9) (from Ch. 32, par. 415-9)
Sec. 9. A professional corporation shall adopt a name consisting of the full or last name of one or more of its shareholders; except that if not otherwise prohibited by law, rules of a regulating authority or the canons of ethics of the profession concerned, a professional corporation may adopt a fictitious name. If the corporation does adopt a fictitious name or continues to use the name of a deceased shareholder, the name of a member of a predecessor organization, it shall file with the county clerk of the county where its principal place of business is located, under "An Act in relation to the use of an assumed name in the conduct or transaction of business in this State," approved July 17, 1941, as now or hereafter amended. It shall be permissible for a professional corporation to continue to use the name of a deceased shareholder for a period of one year after his death without recording the name of the corporation with the county clerk as hereinabove provided. A professional corporation may continue to use the name of a shareholder who voluntarily withdraws from the corporation if the withdrawing shareholder files with the regulating authority his written permission for the continued use of his name by the professional corporation. This permission shall remain in effect until written revocation has been received by the regulating authority from the former shareholder.
The corporate name shall end with the word "chartered" or "Limited" or the abbreviation "Ltd.", or with the words "Professional Corporation" or the abbreviation "Prof. Corp." or the initials "P. C.".
(Source: P.A. 81-1509.)

(805 ILCS 10/10) (from Ch. 32, par. 415-10)
Sec. 10. A professional corporation organized under this Act shall be governed by a board of directors elected by the shareholders and represented by officers elected by the board of directors, and, if desired, by an executive committee elected by the board of directors. If such corporation has only one shareholder it need have only one director who shall be such shareholder and may also serve as president, secretary, and treasurer of the corporation. Such one shareholder corporations need not have a vice-president. If such corporation has only 2 shareholders it need have only 2 directors who shall be such shareholders and they shall fill the offices of president, vice-president, secretary and treasurer of the corporation between them.
(Source: P.A. 81-405.)

(805 ILCS 10/11) (from Ch. 32, par. 415-11)
Sec. 11. No corporation organized under this Act may issue any of its capital stock to anyone other than an individual who is duly licensed or otherwise legally authorized to render the same specific professional services or related professional services as those for which the corporation was organized. No shareholder shall enter into a voting trust agreement or any other type of agreement vesting another person with the authority to exercise the voting power of any of his stock.
The articles of incorporation shall provide for the purchase or redemption of the shares of any shareholder upon his death or disqualification, or the same may be provided for in the by-laws of the corporation or in a separate agreement of the interested parties.
If the articles of incorporation, by-laws or separate agreement fail to state a price or method of determining a fixed price at which the corporation or its shareholders may purchase the shares of a deceased shareholder, or a shareholder no longer qualified to own shares in the corporation, then the price for such shares shall be the book value as of the end of the month immediately preceding the death or disqualification of the shareholder. Book value shall be determined from the books and records of the corporation in accordance with the accounting methods used by the corporation.
(Source: P.A. 85-190.)

(805 ILCS 10/12) (from Ch. 32, par. 415-12)
Sec. 12. (a) No corporation shall open, operate or maintain an establishment for any of the purposes for which a corporation may be organized under this Act without a certificate of registration from the regulating authority authorized by law to license individuals to engage in the profession or related professions concerned. Application for such registration shall be made in writing, and shall contain the name and primary mailing address of the corporation, the name and address of the corporation's registered agent, the address of the practice location maintained by the corporation, each assumed name being used by the corporation, and such other information as may be required by the regulating authority. All official correspondence from the regulating authority shall be mailed to the primary mailing address of the corporation except that the corporation may elect to have renewal and non-renewal notices sent to the registered agent of the corporation. Upon receipt of such application, the regulating authority, or some administrative agency of government designated by it, shall make an investigation of the corporation. If the regulating authority is the Supreme Court it may designate the bar or legal association which investigates and prefers charges against lawyers to it for disciplining. If such authority finds that the incorporators, officers, directors and shareholders are each licensed pursuant to the laws of Illinois to engage in the particular profession or related professions involved (except that the secretary of the corporation need not be so licensed), and if no disciplinary action is pending before it against any of them, and if it appears that the corporation will be conducted in compliance with the law and the regulations and rules of the regulating authority, such authority, shall issue, upon payment of a registration fee of $50, a certificate of registration.
A separate application shall be submitted for each business location in Illinois. If the corporation is using more than one fictitious or assumed name and has an address different from that of the parent company, a separate application shall be submitted for each fictitious or assumed name.
Upon written application of the holder, the regulating authority which originally issued the certificate of registration shall renew the certificate if it finds that the corporation has complied with its regulations and the provisions of this Act.
The fee for the renewal of a certificate of registration shall be calculated at the rate of $40 per year.
The certificate of registration shall be conspicuously posted upon the premises to which it is applicable. No certificate of registration shall be assignable.
(b) Moneys collected under this Section from a professional corporation organized to practice law shall be deposited into the Supreme Court Special Purposes Fund.
(c) After the effective date of this amendatory Act of the 98th General Assembly, the amount of any fee collected under this Section from a professional corporation organized to practice law may be set by Supreme Court rule, except that the amount of the fees shall remain as set by statute until the Supreme Court adopts rules specifying a higher or lower fee amount.
(Source: P.A. 98-324, eff. 10-1-13; 99-227, eff. 8-3-15.)

(805 ILCS 10/12.1) (from Ch. 32, par. 415-12.1)
Sec. 12.1. Any corporation which on 2 occasions issues or delivers a check or other order to the Department of Financial and Professional Regulation which is not honored by the financial institution upon which it is drawn because of insufficient funds on account, shall pay to the Department, in addition to the amount owing upon such check or other order, a fee of $50. If such check or other order was issued or delivered in payment of a renewal fee and the corporation whose certificate of registration has lapsed continues to practice as a corporation without paying the renewal fee and the $50 fee required under this Section, an additional fee of $100 shall be imposed for practicing without a current license. The Department shall notify the corporation whose certificate of registration has lapsed, within 30 days after the discovery by the Department that such corporation is operating without a current certificate, that the corporation is operating without a certificate, and of the amount due to the Department, which shall include the lapsed renewal fee and all other fees required by this Section. If after the expiration of 30 days from the date of such notification, the corporation whose certificate has lapsed seeks a current certificate, it shall thereafter apply to the Department for reinstatement of the certificate and pay all fees due to the Department. The Department may establish a fee for the processing of an application for reinstatement of a certificate which allows the Department to pay all costs and expenses incident to the processing of this application. The Director may waive the fees due under this Section in individual cases where he finds that in the particular case such fees would be unreasonable or unnecessarily burdensome.
(Source: P.A. 99-227, eff. 8-3-15.)

(805 ILCS 10/13) (from Ch. 32, par. 415-13)
Sec. 13. The regulating authority which issued the certificate of registration may suspend or revoke the certificate or may otherwise discipline the certificate holder for any of the following reasons:
(a) The revocation or suspension of the license to practice the profession of any officer, director, shareholder or employee not promptly removed or discharged by the corporation; (b) unethical professional conduct on the part of any officer, director, shareholder or employee not promptly removed or discharged by the corporation; (c) the death of the last remaining shareholder; (d) upon finding that the holder of a certificate has failed to comply with the provisions of this Act or the regulations prescribed by the regulating authority that issued it; or (e) the failure to file a return, or to pay the tax, penalty or interest shown in a filed return, or to pay any final assessment of tax, penalty or interest, as required by any tax Act administered by the Illinois Department of Revenue, until such time as the requirements of any such tax Act are satisfied.
Before any certificate of registration is suspended or revoked, the holder shall be given written notice of the proposed action and the reasons therefor, and shall provide a public hearing by the regulating authority, with the right to produce testimony and other evidence concerning the charges made. The notice shall also state the place and date of the hearing which shall be at least 10 days after service of said notice.
All orders of regulating authorities denying an application for a certificate of registration, suspending or revoking a certificate of registration, or imposing a civil penalty shall be subject to judicial review pursuant to the provisions of the Administrative Review Law, as now or hereafter amended, and the rules adopted pursuant thereto then in force.
The proceedings for judicial review shall be commenced in the circuit court of the county in which the party applying for review is located. If the party is not currently located in Illinois, the venue shall be in Sangamon County. The regulating authority shall not be required to certify any record to the court or file any answer in court or otherwise appear in any court in a judicial review proceeding, unless and until the regulating authority has received from the plaintiff payment of the costs of furnishing and certifying the record, which costs shall be determined by the regulating authority. Exhibits shall be certified without cost. Failure on the part of the plaintiff to file a receipt in court is grounds for dismissal of the action.
(Source: P.A. 99-227, eff. 8-3-15.)

(805 ILCS 10/13.5)
Sec. 13.5. Notice of violation. Whenever the regulating authority has reason to believe a corporation has opened, operated, or maintained an establishment for any of the purposes for which a corporation may be organized under this Act without a certificate of registration from the regulating authority authorized by law to license individuals to engage in the profession or related professions, the regulating authority may issue a notice of violation to the corporation. The notice of violation shall provide a period of 30 days from the date of the notice to either file an answer to the satisfaction of the regulating authority or submit an application for registration in compliance with this Act, including payment of the $50 application fee and a late fee of $100 for each year that the corporation opened, operated, or maintained an establishment for any of the purposes for which a corporation may be organized under this Act without having been issued a certificate of registration, with a maximum late fee of $500. If the corporation that is the subject of the notice of violation fails to respond, fails to respond to the satisfaction of the regulating authority, or fails to submit an application for registration, the regulating authority may institute disciplinary proceedings against the corporation and may impose a civil penalty up to $1,000 for violation of this Act after affording the corporation a hearing in conformance with the requirements of this Act.
(Source: P.A. 99-227, eff. 8-3-15.)

(805 ILCS 10/14) (from Ch. 32, par. 415-14)
Sec. 14.
At the time of the filing of the written application by the corporation for the renewal of its certificate under Section 12 of this Act, such corporation shall also file with the appropriate regulating authority a certificate giving the name and residence addresses of all shareholders as of the last day of the month preceding such filing, and certifying that all such shareholders are duly licensed to render the same professional services or related professional services as those for which the corporation was organized. This certificate shall be made on a form prescribed and furnished by the appropriate regulating authority, shall be signed by the president or vice-president and attested by the secretary or assistant secretary of the professional corporation, and acknowledged and sworn to before a notary public by the persons executing the certificate.
(Source: P.A. 78-783.)

(805 ILCS 10/15) (from Ch. 32, par. 415-15)
Sec. 15.
A professional corporation may only engage in the rendering of one category of professional service or related professional services and may render such professional service or related professional services only through shareholders, directors, officers, agents and employees who are themselves duly licensed in that category of professional service. No person who is not licensed in that category of professional service or related professional services shall have any part in the ownership, management or control of the corporation, nor may any proxy to vote any shares of such corporation be given to a person who is not so licensed.
(Source: P.A. 78-783.)

(805 ILCS 10/15.5)
Sec. 15.5. Confidentiality. All information collected by the regulating authority in the course of an examination or investigation of a holder of a certificate of registration or an applicant, including, but not limited to, any complaint against a holder of a certificate of registration filed with the regulating authority and information collected to investigate any such complaint, shall be maintained for the confidential use of the regulating authority and shall not be disclosed. The regulating authority may not disclose the information to anyone other than law enforcement officials, other regulatory agencies that have an appropriate regulatory interest as determined by the regulating authority, or a party presenting a lawful subpoena to the regulating authority. Information and documents disclosed to a federal, State, county, or local law enforcement agency shall not be disclosed by the agency for any purpose to any other agency or person. A formal complaint filed against a holder of a certificate of registration or an applicant shall be a public record, except as otherwise prohibited by law.
(Source: P.A. 99-227, eff. 8-3-15.)

(805 ILCS 10/16) (from Ch. 32, par. 415-16)
Sec. 16. The provisions of this Act shall not be construed as limiting the rendering of professional services or the practice of any profession under any other provision of law. However, the provisions of this Act shall be applicable to attorneys at law only to the extent and under such terms and conditions as the Supreme Court of Illinois shall determine to be necessary and appropriate. Articles of incorporation of professional corporations organized to practice law shall contain such provisions as may be appropriate to comply with applicable rules of such court.
Nothing contained in this Act shall be construed to prohibit a corporation from prosecuting as plaintiff or defending as defendant any small claims proceeding in any court of this State through any officer, director, manager, department manager or supervisor of the corporation as authorized by Section 2-416 of the Code of Civil Procedure.
(Source: P.A. 83-909.)

(805 ILCS 10/17) (from Ch. 32, par. 415-17)
Sec. 17.
If any provision of this Act or the application thereof to any person or circumstance is invalid, such invalidity shall not affect other provisions or applications of this Act which can be given effect without the invalid provision or application, and to this end the provisions of this Act are declared to be severable.
(Source: P.A. 76-1283.)

(805 ILCS 10/18) (from Ch. 32, par. 415-18)
Sec. 18. Administrative Procedure Act. The Illinois Administrative Procedure Act is expressly adopted and incorporated herein as if all of the provisions of that Act were included in this Act, except that the provision of subsection (d) of Section 10-65 of the Illinois Administrative Procedure Act which provides that at hearings the licensee has the right to show compliance with all lawful requirements for retention, continuation or renewal of the license is specifically excluded. For the purposes of this Act the notice required under Section 10-25 of the Administrative Procedure Act is deemed sufficient when mailed to the last known address of a party.
(Source: P.A. 88-45.)

(805 ILCS 10/19)
Sec. 19. Deposit of fees and fines. Beginning July 1, 1995, all of the fees and fines collected under this Act shall be deposited into the General Professions Dedicated Fund.
(Source: P.A. 88-683, eff. 1-24-95.)



805 ILCS 15/ - Medical Corporation Act.

(805 ILCS 15/1) (from Ch. 32, par. 631)
Sec. 1. This Act may be cited as the Medical Corporation Act.
(Source: P.A. 86-1475.)

(805 ILCS 15/2) (from Ch. 32, par. 632)
Sec. 2. One or more persons licensed pursuant to the Medical Practice Act of 1987, as heretofore or hereafter amended, may form a corporation pursuant to the "Business Corporation Act of 1983", as amended, to own, operate and maintain an establishment for the study, diagnosis and treatment of human ailments and injuries, whether physical or mental, and to promote medical, surgical and scientific research and knowledge; provided that medical or surgical treatment, consultation or advice may be given by shareholders, directors, officers, agents, and employees of the corporation only if they are licensed pursuant to the Medical Practice Act of 1987; and provided further, however, that nothing herein shall prohibit an attorney licensed to practice law in Illinois from signing and acting as initial incorporator on behalf of such corporation.
(Source: P.A. 99-227, eff. 8-3-15.)

(805 ILCS 15/3) (from Ch. 32, par. 633)
(Text of Section before amendment by P.A. 100-561)
Sec. 3. The "Business Corporation Act of 1983", as heretofore or hereafter amended, shall be applicable to such corporations, including their organization, and they shall enjoy the powers and privileges and be subject to the duties, restrictions and liabilities of other corporations, except so far as the same may be limited or enlarged by this Act. If any provision of this Act conflicts with the "Business Corporation Act of 1983", this Act shall take precedence.
(Source: P.A. 83-1362.)

(Text of Section after amendment by P.A. 100-561)
Sec. 3. The "Business Corporation Act of 1983", as heretofore or hereafter amended, and the Entity Omnibus Act shall be applicable to such corporations, including their organization, and they shall enjoy the powers and privileges and be subject to the duties, restrictions and liabilities of other corporations, except so far as the same may be limited or enlarged by this Act. If any provision of this Act conflicts with the "Business Corporation Act of 1983" or the Entity Omnibus Act, this Act shall take precedence.
(Source: P.A. 100-561, eff. 7-1-18.)

(805 ILCS 15/4) (from Ch. 32, par. 634)
Sec. 4. The corporation may bear the last name of one or more persons formerly or currently associated with it. A corporation organized under this Act may also adopt a name which does not include the surname of any present or former shareholder, provided, if it does so, it must record such name and the name of its shareholders with the recorder of the county in which it is located or has its principal office. The corporate name shall end with the word "chartered" or "limited" or the abbreviation "Ltd." or the words "Service Corporation" or the abbreviation "S.C.".
(Source: P.A. 83-358.)

(805 ILCS 15/5) (from Ch. 32, par. 635)
Sec. 5. No corporation shall open, operate or maintain an establishment for any of the purposes set forth in Section 2 of this Act without a certificate of registration from the Department of Financial and Professional Regulation, hereinafter called the Department. Application for such registration shall be made to the Department in writing and shall contain the name and primary mailing address of the corporation, the name and address of the corporation's registered agent, the address of the practice location maintained by the corporation, each assumed name being used by the corporation, and such other information as may be required by the Department. All official correspondence from the Department shall be mailed to the primary mailing address of the corporation except that the corporation may elect to have renewal and non-renewal notices sent to the registered agent of the corporation. A separate application shall be submitted for each business location in Illinois. If the corporation is using more than one fictitious or assumed name and has an address different from that of the parent company, a separate application shall be submitted for each fictitious or assumed name. Upon receipt of such application, the Department shall make an investigation of the corporation. If the Department finds that the incorporators, officers, directors and shareholders are all licensed pursuant to the Medical Practice Act of 1987 and if no disciplinary action is pending before the Department against any of them, and if it appears that the corporation will be conducted in compliance with law and the regulations of the Department, the Department shall issue, upon payment of a registration fee of $50, a certificate of registration.
(Source: P.A. 99-227, eff. 8-3-15.)

(805 ILCS 15/5.1)
Sec. 5.1. Deposit of fees and fines. Beginning July 1, 2003, all of the fees, civil penalties, and fines collected under this Act shall be deposited into the General Professions Dedicated Fund.
(Source: P.A. 99-227, eff. 8-3-15.)

(805 ILCS 15/6) (from Ch. 32, par. 636)
Sec. 6. Upon written application of the holder, the Department shall renew the certificate of registration if the Department finds that the corporation has complied with its regulations and the provisions of this Act.
The fee for renewal of a certificate of registration shall be calculated at the rate of $40 per year.
(Source: P.A. 83-863.)

(805 ILCS 15/6.1) (from Ch. 32, par. 636.1)
Sec. 6.1. Any person who on 2 occasions issues or delivers a check or other order to the Department which is not honored by the financial institution upon which it is drawn because of insufficient funds on account, shall pay to the Department, in addition to the amount owing upon such check or other order, a fee of $50. If such check or other order was issued or delivered in payment of a renewal fee and the corporation whose certificate of registration has lapsed continues to practice as a corporation without paying the renewal fee and the $50 fee required under this Section, an additional fee of $100 shall be imposed for practicing without a current license. The Department shall notify the corporation whose certificate of registration has lapsed, within 30 days after the discovery by the Department that such corporation is practicing without a current certificate, that the corporation is operating without a certificate, and of the amount due to the Department, which shall include the lapsed renewal fee and all other fees required by this Section. If after the expiration of 30 days from the date of such notification, the licensee corporation whose certificate has lapsed seeks a current certificate, it shall thereafter apply to the Department for reinstatement of the certificate and pay all fees and fees due to the Department. The Department may establish a fee for the processing of an application for reinstatement of a certificate which allows the Department to pay all costs and expenses incident to the processing of this application. The Director may waive the fees due under this Section in individual cases where he finds that in the particular case such fees would be unreasonable or unnecessarily burdensome.
(Source: P.A. 84-266.)

(805 ILCS 15/7) (from Ch. 32, par. 637)
Sec. 7. The certificate of registration shall be conspicuously posted upon the premises to which it is applicable.
(Source: Laws 1963, p. 3513.)

(805 ILCS 15/8) (from Ch. 32, par. 638)
Sec. 8. In the event of a change of location of the registered establishment, the corporation shall notify the Department, in accordance with its regulations, and the Department shall amend the certificate of registration so that it shall apply to the new location.
(Source: P.A. 99-227, eff. 8-3-15.)

(805 ILCS 15/9) (from Ch. 32, par. 639)
Sec. 9. No certificate of registration shall be assignable.
(Source: Laws 1963, p. 3513.)

(805 ILCS 15/10) (from Ch. 32, par. 640)
Sec. 10. The Department may suspend or revoke any certificate of registration or may otherwise discipline the certificate holder for any of the following reasons: (a) the revocation or suspension of the license to practice medicine of any officer, director, shareholder or employee not promptly removed or discharged by the corporation; (b) unethical professional conduct on the part of any officer, director, shareholder or employee not promptly removed or discharged by the corporation; (c) the death of the last remaining shareholder; or (d) upon finding that the holder of a certificate has failed to comply with the provisions of this Act or the regulations prescribed by the Department.
The Department may refuse to issue or renew or may suspend the certificate of any corporation which fails to file a return, or to pay the tax, penalty or interest shown in a filed return, or to pay any final assessment of tax, penalty or interest, as required by any tax Act administered by the Illinois Department of Revenue, until such time as the requirements of any such tax Act are satisfied.
(Source: P.A. 99-227, eff. 8-3-15.)

(805 ILCS 15/11) (from Ch. 32, par. 641)
Sec. 11. Before any certificate of registration is suspended or revoked, the holder shall be given written notice of the proposed action and the reasons therefor, and shall be given a public hearing by the Department with the right to produce testimony concerning the charges made. The notice shall also state the place and date of the hearing which shall be at least 10 days after service of said notice.
(Source: P.A. 99-227, eff. 8-3-15.)

(805 ILCS 15/12) (from Ch. 32, par. 642)
Sec. 12. The provisions of the Administrative Review Law, as heretofore or hereafter amended, and all rules adopted pursuant thereto, shall apply to and govern all proceedings for the judicial review of final administrative decisions of the Department hereunder. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
The proceedings for judicial review shall be commenced in the circuit court of the county in which the party applying for review is located. If the party is not currently located in Illinois, the venue shall be in Sangamon County. The Department shall not be required to certify any record to the court or file any answer in court or otherwise appear in any court in a judicial review proceeding, unless and until the Department has received from the plaintiff payment of the costs of furnishing and certifying the record, which costs shall be determined by the Department. Exhibits shall be certified without cost. Failure on the part of the plaintiff to file a receipt in court is grounds for dismissal of the action.
(Source: P.A. 99-227, eff. 8-3-15.)

(805 ILCS 15/13) (from Ch. 32, par. 643)
Sec. 13. (a) All of the officers, directors and shareholders of a corporation subject to this Act shall at all times be persons licensed pursuant to the Medical Practice Act of 1987. No person who is not so licensed shall have any part in the ownership, management, or control of such corporation, nor may any proxy to vote any shares of such corporation be given to a person who is not so licensed. Notwithstanding any provisions to the contrary in the "Business Corporation Act of 1983", as now or hereafter amended, if all of the shares of a corporation subject to this Act are owned by one shareholder, the office of president and secretary may be held by the same person.
(b) No corporation may issue any of its capital stock to anyone other than an individual who is duly licensed under the Medical Practice Act of 1987. No shareholder shall enter into a voting trust agreement or any other type of agreement vesting another person with the authority to exercise the voting power of any of his or her stock.
(c) A corporation may, for purposes of dissolution, have as its shareholders, directors, officers, agents, and employees individuals who are not licensed under the Medical Practice Act of 1987, provided that the corporation does not render any medical services nor hold itself out as capable of or available to render medical services during the period of dissolution. The Department shall not issue or renew any certificate of authority to a corporation during the period of dissolution. A copy of the certificate of dissolution, as issued by the Secretary of State, shall be delivered to the Department within 30 days after its receipt by the incorporators.
(Source: P.A. 99-227, eff. 8-3-15.)

(805 ILCS 15/13.5)
Sec. 13.5. Notice of violation. Whenever the Department has reason to believe a corporation has opened, operated, or maintained an establishment for any of the purposes for which a corporation may be organized under this Act without a certificate of registration from the Department, the Department may issue a notice of violation to the corporation. The notice of violation shall provide a period of 30 days from the date of the notice to either file an answer to the satisfaction of the Department or submit an application for registration in compliance with this Act, including payment of the $50 application fee and a late fee of $100 for each year that the corporation opened, operated, or maintained an establishment for any of the purposes for which a corporation may be organized under this Act without having been issued a certification of registration, with a maximum late fee of $500. If the corporation that is the subject of the notice of violation fails to respond, fails to respond to the satisfaction of the Department, or fails to submit an application for registration, the Department may institute disciplinary proceedings against the corporation and may impose a civil penalty up to $1,000 for violation of this Act after affording the corporation a hearing in conformance with the requirements of this Act.
(Source: P.A. 99-227, eff. 8-3-15.)

(805 ILCS 15/14) (from Ch. 32, par. 644)
Sec. 14. This Act does not alter any law applicable to the relationship between a physician furnishing medical service and a person receiving such service, including liability arising out of such service.
(Source: Laws 1963, p. 3513.)

(805 ILCS 15/15) (from Ch. 32, par. 645)
Sec. 15. Each individual shareholder, director, officer, agent, or employee licensed pursuant to the Medical Practice Act of 1987 who is employed by a corporation subject to this Act shall remain subject to discipline for his conduct under the provisions of the Medical Practice Act of 1987.
(Source: P.A. 99-227, eff. 8-3-15.)

(805 ILCS 15/16) (from Ch. 32, par. 646)
Sec. 16. If the articles of incorporation or by-laws of a corporation subject to this Act fail to state a price or method of determining a fixed price at which the corporation or its shareholders may purchase the shares of a deceased shareholder or a shareholder no longer qualified to own shares in the corporation, then the price for such shares shall be the book value as of the end of the month immediately preceding the death or disqualification of the shareholder. Book value shall be determined from the books and records of the corporation in accordance with the regular method of accounting used by the corporation.
(Source: Laws 1963, p. 3513.)

(805 ILCS 15/16.5)
Sec. 16.5. Confidentiality. All information collected by the Department in the course of an examination or investigation of a holder of a certificate of registration or an applicant, including, but not limited to, any complaint against a holder of a certificate of registration filed with the Department and information collected to investigate any such complaint, shall be maintained for the confidential use of the Department and shall not be disclosed. The Department may not disclose the information to anyone other than law enforcement officials, other regulatory agencies that have an appropriate regulatory interest as determined by the Secretary, or a party presenting a lawful subpoena to the Department. Information and documents disclosed to a federal, State, county, or local law enforcement agency shall not be disclosed by the agency for any purpose to any other agency or person. A formal complaint filed against a holder of a certificate of registration by the Department or any order issued by the Department against a holder of a certificate of registration or an applicant shall be a public record, except as otherwise prohibited by law.
(Source: P.A. 99-227, eff. 8-3-15.)

(805 ILCS 15/17) (from Ch. 32, par. 647)
Sec. 17. If any provision of this Act or the application thereof to any person or circumstances is invalid, such invalidity shall not affect other provisions or applications of this Act which can be given effect without the invalid provision or application, and to this end the provisions of this Act are declared to be severable.
(Source: Laws 1963, p. 3513.)

(805 ILCS 15/18) (from Ch. 32, par. 648)
Sec. 18. Illinois Administrative Procedure Act. The Illinois Administrative Procedure Act is expressly adopted and incorporated herein as if all of the provisions of that Act were included in this Act, except that the provision of subsection (d) of Section 10-65 of the Illinois Administrative Procedure Act, which provides that at hearings the licensee has the right to show compliance with all lawful requirements for retention, or continuation or renewal of the license, is specifically excluded. For the purposes of this Act the notice required under Section 10-25 of the Illinois Administrative Procedure Act is deemed sufficient when mailed to the last known address of a party.
(Source: P.A. 100-201, eff. 8-18-17.)



805 ILCS 20/ - Dissolution of Corporations Act.

(805 ILCS 20/0.01) (from Ch. 32, par. 189h)
Sec. 0.01. Short title. This Act may be cited as the Dissolution of Corporations Act.
(Source: P.A. 86-1324.)

(805 ILCS 20/1) (from Ch. 32, par. 190)
Sec. 1. That whenever the board of directors, managers, trustees or officers of any corporation existing by virtue of any general or special law of this state, or any corporation hereafter organized by virtue of any law of this state, has ceased to do business as a corporation, or has discontinued the exercise of corporate functions, such corporation shall be deemed to have abandoned its corporate franchises and it shall be lawful for the Attorney General to institute proceedings, either in the Circuit Court of Sangamon County or in the Circuit Court of such other county in this state as to him may seem best for the dissolution of such corporation.
(Source: Laws 1895, p. 130.)

(805 ILCS 20/2) (from Ch. 32. par. 191)
Sec. 2. Such proceedings shall be commenced by filing in such court a complaint stating the name and date of the organization of such corporation, the location of its principal office and the names of its directors, managers, trustees or officers, if known; that it has ceased to do business as a corporation, and has discontinued the exercise of corporate functions, and praying for its dissolution.
(Source: P.A. 79-1365.)

(805 ILCS 20/3) (from Ch. 32, par. 192)
Sec. 3. In proceedings under this Act, summons shall issue and be served as in other civil actions, except that service shall be had in the county in which the principal office of such corporation is by its charter located. If process is returned not found, the Attorney General shall cause publication to be made as in other civil actions in a newspaper of general circulation published in the county where the principal office of such corporation is located. The publication shall contain a notice of the pendency of such action, the title of the court, the title of the case, and the date on or after which default may be entered. The Attorney General may include in one notice the names of any number of corporations against which actions are then pending in the same court. The Attorney General shall cause a copy of such notice to be mailed to the corporation at its registered office within 10 days after the first publication thereof. The certificate of the Attorney General of the mailing of such notice shall be prima facie evidence thereof. Such notice shall be published at least once each week for two consecutive weeks and the first publication thereof may begin at any time after summons has been returned. Unless a corporation shall have been served with summons, no default shall be taken against it earlier than 30 days after the first publication of such notice.
(Source: P.A. 86-1328.)

(805 ILCS 20/4) (from Ch. 32, par. 193)
Sec. 4. It shall not be necessary for the Attorney-General to file an affidavit showing such officer or agent of such corporation resides or has gone out of the State, or on due inquiry cannot be found, or is concealed so that process cannot be served upon them, or that upon diligent inquiry the places of residence of such officers or agents cannot be ascertained.
(Source: Laws 1935, p. 616.)

(805 ILCS 20/5) (from Ch. 32, par. 194)
Sec. 5. The practice in proceedings under this Act shall be the same as in other civil cases.
(Source: Laws 1935, p. 616.)

(805 ILCS 20/6) (from Ch. 32, par. 195)
Sec. 6. Suits and proceedings instituted under the provisions of this act shall be placed upon a separate docket by themselves, and stand for trial upon the call of such docket at such times as the judge thereof may order.
(Source: Laws 1933, p. 390.)

(805 ILCS 20/7) (from Ch. 32, par. 196)
Sec. 7. Upon the hearing of the complaint the court may order a dissolution of such corporation, and upon notice by the Attorney General in writing of such order being filed with the Secretary of State and entered upon the records of his office, the dissolution of such corporation shall be complete.
(Source: P.A. 79-1365.)

(805 ILCS 20/8) (from Ch. 32, par. 197)
Sec. 8. The costs of the court and of publication in proceedings under this act shall be paid out of any moneys in the treasury not otherwise appropriated upon certified fee bills approved by the Attorney General.
(Source: Laws 1895, p. 130.)



805 ILCS 25/ - Corporation Canal Construction Act.

(805 ILCS 25/0.01) (from Ch. 32, par. 367.9)
Sec. 0.01. Short title. This Act may be cited as the Corporation Canal Construction Act.
(Source: P.A. 86-1324.)

(805 ILCS 25/1) (from Ch. 32, par. 368)
Sec. 1. That any company which has been or shall be incorporated under the general law of this State for the purpose of building, operating and maintaining within this State any levee, canal or tunnel for agricultural, mining or sanitary purposes shall state in its article of incorporation the places from and to which it is intended to construct its proposed levees, canals or tunnels.
(Source: Laws 1897, p. 208.)

(805 ILCS 25/2) (from Ch. 32, par. 369)
Sec. 2. If any such corporation shall be unable to agree with the owners for the purchase of any real estate necessary for the purpose of its incorporation, for right-of-way or any other lawful purpose connected with or necessary to the construction, maintenance and operation of any works within the scope of its incorporation, such corporation may acquire such real estate in the manner that may be now or hereafter provided for by any law of eminent domain.
(Source: Laws 1897, p. 208.)

(805 ILCS 25/2.05)
Sec. 2.05. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(805 ILCS 25/3) (from Ch. 32, par. 370)
Sec. 3. Such corporation shall have power-
First-To make such examination and survey for the proposed works as may be necessary to the selection of the most advantageous route, and for such purpose may enter, by its officers, agents and servants, upon the land of any person or corporation, but subject to responsibility for all damage caused thereby.
Second--To construct its levee, canal or tunnel across or under any stream of water, waterway, highway, road, street or railroad, which the route of such levee, canal or tunnel shall intersect or touch; but such corporation shall restore the stream, waterway, highway, road, street or railroad thus intersected or touched, to its former state, or to such state as not to have impaired its usefulness, and shall keep such crossing in repair: Provided, however, That nothing in this act shall be construed or held to authorize the permanent obstruction of any navigable stream or waterway.
(Source: Laws 1897, p. 208.)



805 ILCS 30/ - Gas Company Property Act.

(805 ILCS 30/0.01) (from Ch. 32, par. 398.9)
Sec. 0.01. Short title. This Act may be cited as the Gas Company Property Act.
(Source: P.A. 86-1324.)

(805 ILCS 30/1) (from Ch. 32, par. 399)
Sec. 1. That all gas companies now organized, or hereafter to be organized in this state, are hereby authorized and empowered to sell, transfer and convey or lease their real and personal property, rights, franchises and privileges, in whole or in part, to any other gas company doing business in the same city, town or village, and such other gas company is authorized to purchase or lease and to hold and enjoy said property.
(Source: Laws 1897, p. 177.)

(805 ILCS 30/2) (from Ch. 32, par. 400)
Sec. 2. It shall be lawful for any gas companies, now organized or hereafter to be organized in this state, doing business in the same city, town or village, to consolidate and merge into a single corporation, which shall be one of said merging and consolidating corporations, by complying with the provisions of this act, as hereinafter specified.
(Source: Laws 1897, p. 177.)

(805 ILCS 30/3) (from Ch. 32, par. 401)
Sec. 3. All gas companies which are authorized to manufacture and distribute illuminating gas shall have the power to manufacture and distribute gas for fuel purposes and to distribute natural gas, and all companies authorized to distribute gas in any city, town or village shall have the power to distribute the same in any territory annexed to such city, town or village.
(Source: Laws 1897, p. 177.)

(805 ILCS 30/4) (from Ch. 32, par. 402)
Sec. 4. The purchase and sale or lease, or the consolidation and merger, hereby authorized, may be made in the manner following: The respective boards of directors or trustees of the company or companies proposing to sell and lease its or their property, and of the company proposing to purchase or lease the same, as under section 1, or of the companies proposing to consolidate and merge into single corporation, as under section 2, may enter into and make an agreement, or agreements, under their respective corporate seals, for such sale or purchase or lease, or for such consolidation and merger, describing the terms and conditions thereof and the mode of carrying the same into effect.
(Source: Laws 1897, p. 177.)

(805 ILCS 30/5) (from Ch. 32, par. 403)
Sec. 5. Before taking effect, the agreement or agreements for sale and purchase or lease, or for such consolidation and merger, authorized by this act, shall be submitted to any annual meeting or to a special meeting of the stockholders of each of the companies. Such special meeting shall be called by delivering personally, or depositing in the postoffice, at least thirty days before the time fixed for such meetings, a notice addressed to each stockholder of the company whose address is known to the secretary of the company, signed by a majority of the directors or trustees of the company, stating the time, place and object of such meeting. Such stockholders, whose addresses shall be to the secretary unknown, shall be notified by a general notice of the time, place and object of such meeting by publication once a week, for three successive weeks, in some newspaper printed in the county in which the principal business office of such company is located.
(Source: Laws 1897, p. 177.)

(805 ILCS 30/6) (from Ch. 32, par. 404)
Sec. 6. At any such annual or special meeting, stockholders may vote in person or by proxy, each stockholder being entitled to one vote for each share of stock held by him, and at such meeting there shall be submitted the proposed agreement or agreements. Votes representing two-thirds of all the outstanding capital stock of each company shall be necessary for the ratification of such agreement or agreements, if there be represented and is voted at such meeting, in person, or by proxy, not less than two-thirds of such outstanding capital stock. If less than two-thirds of such capital stock be represented and voted at such meeting, and if there be presented at such meeting the acknowledgments in writing of the receipt of notice of such meeting, from the owners of stock not represented and voted, to such an amount as would make not less than two-thirds of such outstanding capital stock, when added to the stock represented and voted, then such agreement or agreements may be ratified by the vote of two-thirds of the capital stock represented and voted at such meeting.
(Source: Laws 1897, p. 177.)

(805 ILCS 30/7) (from Ch. 32, par. 405)
Sec. 7. If any stockholder of any of the companies, parties to the agreement or agreements provided for in section 4, not voting in favor of or not acquiescing in such agreement or agreements, objects to the purchase or lease, or the consolidation and merger, as defined in said agreement or agreements, he shall give notice of his dissent within thirty days of such meeting and may demand payment for his stock, and shall thereupon receive from such corporation in which he shall hold stock, its fair cash value, at the time when the vote for the agreement or agreements was so cast, and such corporation shall cancel the same. But if such dissenting stockholder shall refuse to part with his stock, or if the value of the same cannot be agreed upon, then such corporation shall, within ninety days of the time of said meeting, proceed to take and acquire the same and the interest of said dissenting stockholder therein, by the exercise of the power and right of eminent domain, hereby granted to such corporation for that purpose, and paying to, or tendering to, such dissenting stockholder, or to the county treasurer for his use, the value of the stock by him held, such value to be ascertained as of the time aforesaid and to be found and determined in the manner provided for the condemnation of property for public use by the exercise of the right of eminent domain under the Eminent Domain Act. Any stock so acquired shall be cancelled by the company acquiring the same. If such stockholder shall not give notice of his dissent within thirty days, as aforesaid, he shall be held to have acquiesced in the agreement aforesaid, and shall be subject thereto.
(Source: P.A. 94-1055, eff. 1-1-07.)

(805 ILCS 30/7.5)
Sec. 7.5. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(805 ILCS 30/8) (from Ch. 32, par. 406)
Sec. 8. If the agreement or agreements aforesaid shall be approved at each of such meetings of the respective stockholders of each company separately, in the manner herein described, the same shall be the agreement or agreements of such companies respectively, and a sworn copy of the proceedings of such meetings, made by the secretaries thereof, respectively, shall be presumptive evidence of the holding and actions of such meetings. A certificate of such sale and purchase or lease, or of such consolidation and merger, shall be made by the president of each of the companies, under the seal of the company, and verified by his affidavit, and shall be filed in the office of the Secretary of State, and of the recorder in the county where such companies carry on their business, whereupon the agreement or agreements aforesaid shall be in full force and effect. The companies, parties to the agreement or agreements, which provide for consolidation and merger, shall thereupon be and are hereby declared to be consolidated and merged into the one corporation specified in such agreement or agreements. Upon the purchase or lease or consolidation and merger hereby authorized being perfected, a notice thereof shall be published in some newspaper in the county in which the principal office of such corporation is located, for three successive weeks.
(Source: P.A. 83-358.)

(805 ILCS 30/9) (from Ch. 32, par. 407)
Sec. 9. Any corporation purchasing or leasing the real and personal property of any other company or companies, as provided for in section 1, or any consolidated corporation, as authorized by section 2, shall be subject to and shall perform, for each of the companies so entering into said agreement or agreements, the legal obligations now resting upon each of them, respectively, under their respective charters and ordinances, except where the provisions thereof conflict with the exercise of the powers herein granted, in the same manner and to the same extent as if the companies had remained individual and distinct; and such performance by said corporation so purchasing or leasing, or by such consolidated corporation, shall be held and considered as the performance by each of the respective companies so selling, leasing or consolidating of the legal obligations theretofore resting upon each of them respectively: Provided, however, That nothing in this act shall be construed as extinguishing said companies entering into the agreement or agreements mentioned in this act, or annulling or impairing any of their respective franchises, licenses or privileges, but they shall severally be regarded as still subsisting, so far as their continuance for the purpose of upholding any right, title or interest, power, privilege or immunity ever exercised or enjoyed by any of them be necessary for the protection of their respective creditors or mortgagees, or any of them; the separate exercise of their respective powers, and the separate enjoyment of their separate privileges and immunities being suspended until the protection of such creditors or mortgagees shall require their resumption, when such suspension shall cease, so far as, and for such time as, the protection of such creditors or mortgagees may require.
(Source: Laws 1897, p. 177.)

(805 ILCS 30/10) (from Ch. 32, par. 408)
Sec. 10. The purchase and sale or lease, or the consolidation and merger authorized by this act, shall not be held or construed as a violation of the provisions of any ordinance or bond given thereunder, and shall in no way affect suits pending in which such company or companies shall be parties, and shall not affect causes of action or rights of individuals in any particular. In case the property sold and purchased or leased, or acquired through consolidation and merger, under this act, is subject to mortgage or other lien, such mortgage or other lien shall be and remain a lien upon all properties so sold and purchased or leased, or acquired as aforesaid, so that the same shall be liable for and respond to the payment of such mortgage or other lien existing at the time of such sale or lease, or consolidation and merger, before being liable for the payment of the debts and liabilities of the company so purchasing or leasing such property, or acquiring the same as aforesaid. Any corporation purchasing or leasing the real and personal property of any other company or companies as provided for in section 1, or any consolidated corporation, as authorized by section 2, shall pay and discharge all debts and liabilities of each of the companies so entering into said agreement or agreements, and actions may be brought and maintained and recovery had therefor against the company so purchasing or leasing, or against such consolidated corporation.
(Source: Laws 1897, p. 177.)

(805 ILCS 30/11) (from Ch. 32, par. 409)
Sec. 11. Any corporation purchasing or leasing the property of any company or companies, or into which any company or companies are consolidated and merged under this act, shall be, at the time of availing itself of or accepting the benefits of this act, in the actual business of furnishing gas to consumers; and shall be subject to the following provisions:
Such corporation shall not increase the price charged by it for gas of the quality furnished to consumers during any part of the year immediately preceding such purchase or lease, or such consolidation and merger.
Such corporation shall furnish gas to consumers as good in quality as it furnished previous to such purchase or lease, or such consolidation and merger.
(Source: Laws 1897, p. 177.)

(805 ILCS 30/12) (from Ch. 32, par. 410)
Sec. 12. Any company violating either of the provisions of Section 11 shall be liable in damages therefor to the person aggrieved, and shall, for each offense, forfeit $200, to be recovered in a civil action, in the name of the People of the State of Illinois, or by any person who may sue for the same. Such company shall also be subject to proceedings in quo warranto, for violation of either of the provisions, and if adjudged guilty, the court may enter judgment of ouster from its franchises, unless the company shall cease and discontinue such violation as and when determined by the court.
Any director or directors, officer or officers, or agent or agents, of such company who shall willfully and knowingly violate, or be concerned in the willful violation of either of the provisions of Section 11, shall for each offense, forfeit $1,000, to be recovered in a civil action, in the name of the People of the State of Illinois.
(Source: P.A. 84-547.)



805 ILCS 35/ - Illinois Development Credit Corporation Act.

(805 ILCS 35/1) (from Ch. 32, par. 1001)
Sec. 1. This Act shall be known and may be cited as the Illinois Development Credit Corporation Act.
(Source: Laws 1965, p. 577.)

(805 ILCS 35/2) (from Ch. 32, par. 1002)
Sec. 2. The purpose of this Act is to assist and encourage the development and advancement of the business prosperity and economic welfare of the State, to assist and encourage the expansion of existing industries and the location of new industries in this State, and to provide for maximum opportunities for employment, and to these ends to establish a source of credit not otherwise available through conventional commercial channels for the promotion, development and conduct of new and expanded business activities in this State.
(Source: Laws 1965, p. 577.)

(805 ILCS 35/3) (from Ch. 32, par. 1003)
Sec. 3. As used in this Act, unless the context otherwise requires:
"Development credit corporation" means any corporation organized pursuant to this Act for the purposes prescribed in Section 4 of this Act.
"Financial institution" means any bank, trust company, savings and loan association, insurance company, or related corporation, partnership, foundation or other institution, authorized to do business in the State of Illinois and engaged primarily or largely in lending or investing funds.
"Member" means any financial institution which undertakes to lend money to a development credit corporation upon its call and in accordance with Section 15 of this Act.
"Board of Directors" means the board of directors of a development credit corporation.
"Loan Limit" means, for any member, the maximum amount permitted to be outstanding at any one time on loans made by such member to a development credit corporation, as determined by the provisions of this Act and shall include the aggregate unpaid principal amount of all obligations or evidences of indebtedness, or participations therein, of any development credit corporation, owned by such member.
"Director" means the Director of Financial Institutions.
(Source: Laws 1965, p. 577.)

(805 ILCS 35/4) (from Ch. 32, par. 1004)
Sec. 4. The purposes of a development credit corporation shall be limited to those provided in this Section and shall be to promote, stimulate, develop and advance the business prosperity and economic welfare of the State of Illinois and its citizens; to encourage and assist, when usual, customary credit is not available, through loans, investments, or other business transactions, the location of new business and industry in the State; to rehabilitate and assist existing business and industry in this State; to stimulate and assist in the expansion of any kind of business activity which would tend to promote business development and maintain the economic stability of this State, provide maximum opportunities for employment and improve the standard of living of the citizens of this State; to cooperate and act in conjunction with other organizations, public or private, in the promotion and advancement of industrial, commercial, agricultural, and recreational development in this State; and to provide financing for the promotion, development, and conduct of all kinds of business activity in this State.
(Source: Laws 1965, p. 577.)

(805 ILCS 35/5) (from Ch. 32, par. 1005)
Sec. 5. Any 3 or more qualified natural persons, all of whom shall be bona fide residents of this State, who desire to associate themselves for the purpose of establishing and operating a development credit corporation may subscribe, acknowledge and file with the Director for approval articles of incorporation as set out in Section 11.
(Source: Laws 1965, p. 577.)

(805 ILCS 35/6) (from Ch. 32, par. 1006)
Sec. 6. As soon as practicable after the receipt of the proposed articles of incorporation, the Director shall, from the best sources of information available, ascertain the character and general fitness of the applicants and their standing in their respective communities. The Director shall issue his certificate approving the articles of incorporation and authorizing the applicants to proceed with the organization of the development credit corporation if he is satisfied:
(1) That all the applicants are bona fide residents of the State;
(2) That they have the confidence of their respective communities;
(3) That the proposed articles of incorporation conform to the provisions of Section 11 of this Act.
(Source: Laws 1965, p. 577.)

(805 ILCS 35/6.1)
Sec. 6.1. All moneys received by the Department of Financial Institutions under this Act shall be deposited in the Financial Institution Fund created under Section 6z-26 of the State Finance Act.
(Source: P.A. 98-463, eff. 8-16-13.)

(805 ILCS 35/7) (from Ch. 32, par. 1007)
Sec. 7. Upon receipt of the certificate of preliminary approval the applicants may proceed to complete the organization of the development credit corporation, to obtain subscriptions for and payment of its capital stock, and do all other things necessarily incidental and preliminary to its transacting business.
(Source: Laws 1965, p. 577.)

(805 ILCS 35/8) (from Ch. 32, par. 1008)
Sec. 8. When the applicants have completed the organization of the proposed development credit corporation, they shall file with the Director a certificate of organization executed by its president and attested by its secretary and with its seal affixed thereto, certifying:
(1) the name and addresses of all of its subscribers

of stock, the number of shares subscribed and the number of shares fully paid for by each;

(2) the total number of shares subscribed, but not

fully paid for;

(3) the total number of shares paid in full;
(4) the name and address of any depositary holding on

deposit any funds of the development credit corporation;

(5) the names and addresses of the officers and

members of the executive committee, if any, of the development credit corporation.

The certificate of organization of the applicant shall be accompanied by:
(1) the certificate of any named depositary

certifying the amount of funds on deposit to the credit of the development credit corporation;

(2) any bylaws or resolutions which have been adopted.
(Source: P.A. 91-357, eff. 7-29-99.)

(805 ILCS 35/9) (from Ch. 32, par. 1009)
Sec. 9. As soon as practicable after the filing of the certificate of organization by the applicants, the Director shall issue to the applicants a certificate of incorporation in such form as he may prescribe, if the Director, from the best information available, determines that:
(1) The holders of the fully paid stock of the corporation are at least 10 in number;
(2) Not less than $50,000 has been received in cash for the fully paid stock of the corporation;
(3) The bylaws and regulations submitted, if any, are in conformity with the articles of incorporation and the provisions of this Act and not in conflict with any law of this State.
The Director shall return to the applicants one of the articles of incorporation submitted to him and shall indorse thereon the issuance by him of the certificate of incorporation.
(Source: Laws 1965, p. 577.)

(805 ILCS 35/10) (from Ch. 32, par. 1010)
Sec. 10. Upon the issuance of the certificate of incorporation by the Director, the corporate existence of the development credit corporation begins. The certificate of incorporation is conclusive except as against the State, that all conditions precedent have been complied with and that the corporation has been incorporated under this Act.
A copy of the articles of incorporation, indorsed by the Director, shall be filed for recordation in the office of the recorder in the county in which the principal office of the development credit corporation is located.
(Source: P.A. 83-358.)

(805 ILCS 35/11) (from Ch. 32, par. 1011)
Sec. 11. The articles of incorporation for a development credit corporation organized under the provisions of this Act shall state:
(1) The name of the corporation, which name shall include the words "Illinois Development Credit Corporation" but shall have in addition a numerical or other designation so as to distinguish it from any development credit corporation which may be organized subsequently and the name shall be such as to distinguish it from any other corporation organized under the laws of this State;
(2) The purpose for which the corporation is formed;
(3) The period of duration of the corporation, which may be perpetual or limited;
(4) The address of its principal office and the name of its agent on whom process may be served;
(5) The total number of shares of stock which the corporation is authorized to issue, the number of shares of each class, the par value of such shares, or a statement that the shares are of no par value;
(6) The number of directors, not less than 18, to be elected at the annual meeting;
(7) The names and addresses of the incorporators, not less than 3, who will manage the affairs of the corporation until the first meeting of stockholders and members;
(8) Any provisions, not inconsistent with law, which the incorporators may choose to insert for the regulation of the business and the conduct of the affairs of the corporation.
It is not necessary to set out in the articles of incorporation any of the corporate powers enumerated in this Act.
(Source: Laws 1965, p. 577.)

(805 ILCS 35/12) (from Ch. 32, par. 1012)
Sec. 12. The articles of incorporation may be amended by a majority vote of the stockholders and members who will vote in accordance with Section 16 of this Act at any regular meeting or at a special meeting called for that purpose.
Articles of amendment signed by the president or vice president and attested by the secretary certifying to the amendment and its lawful adoption shall be executed, acknowledged and filed with the Director and, when approved by the Director, recorded with a certificate of the Director approving the articles of amendment, in the same manner as the original articles of incorporation. As soon as the Director issues his certificate of amendment the amendment is in effect.
(Source: Laws 1965, p. 577.)

(805 ILCS 35/13) (from Ch. 32, par. 1013)
Sec. 13. The first annual meeting shall be held as soon as practicable after the issuance of a certificate of incorporation. The first and subsequent annual meetings of stockholders and members shall be called as provided in the bylaws of the corporation.
At the first annual meeting, and at annual meetings thereafter the directors shall be elected by vote of the stockholders. At all meetings, annual or special, for whatever purpose held, stockholders shall have one vote for each share of stock owned. When voting in elections for directors every stockholder shall have the right to vote, in person or by proxy, for the number of shares of stock owned by him, for as many persons as there are directors to be elected, or to cumulate such shares, and give one candidate as many votes as the number of directors multiplied by the number of his shares of stock shall equal, or to distribute them on the same principle among as many candidates as he shall think fit.
(Source: Laws 1965, p. 577.)

(805 ILCS 35/14) (from Ch. 32, par. 1014)
Sec. 14. The management of the affairs of the corporation shall be administered by a board of directors. Until the first meeting of stockholders, the incorporators shall have the powers and perform the duties ordinarily possessed and exercised by a board of directors. Thereafter, the board of directors shall be composed of not less than 18 persons who shall be residents of this State. Each member shall be entitled to nominate at least one candidate at any election of directors for consideration by the shareholders together with candidates for director nominated by any shareholder.
The directors shall hold office until their successors are elected and qualified.
No director shall receive any salary until the earned surplus of the corporation equals the total of the capital and paid-in surplus as provided in Section 19.
The Executive Director of the Board of Economic Development, or the Director or other chief executive officer of any department or agency which may succeed such Board, shall be given notice of all meetings of the board of directors and may attend any such meeting for the purpose of presenting suggested prospects desiring financial help whose industrial expansion and development are consistent with the desired economic development of the State.
(Source: Laws 1965, p. 577.)

(805 ILCS 35/15) (from Ch. 32, par. 1015)
Sec. 15. A financial institution may request membership in a development corporation by making application to the board of directors thereof on such form and in such manner as such board of directors may require, and membership shall become effective upon acceptance of such application by said board. No financial institution shall become a member of more than one development credit corporation.
Each member of any development corporation shall make loans to such development corporation as and when called upon by that corporation to do so, subject to the following:
1. All loan limits shall be established at the thousand dollar amount nearest the amount computed in accordance with the provisions of this section.
2. The total amount outstanding at any one time on loans to a development corporation made by a member thereof when added to the amount of the investment in the capital stock of such corporation and held by such member, shall not exceed the lesser of:
a. 20 per cent of the total amount then outstanding on loans to such development corporation by all members thereof, including in said total amount outstanding amounts validly called for loan but not yet loaned.
b. The limit, to be determined as of the time such member becomes a member, on the basis of the audited balance sheet of such member at the close of its fiscal year immediately preceding its application for membership and adjusted at the end of each subsequent fifth year, as follows:
(1) National and State banks and trust companies--2 per cent of the paid-in capital, surplus and undivided profits.
(2) Savings and loan associations--2 per cent of the general reserve account, surplus, permanent reserve shares and undivided profits.
(3) Stock insurance companies except fire insurance companies--1 per cent of capital and unassigned surplus.
(4) Mutual insurance companies except fire insurance companies--1 per cent of the unassigned surplus.
(5) Fire insurance companies--1 per cent of the assets.
(6) Similar corporations, partnerships, foundations or other institutions licensed to do business in this State and engaged primarily in lending or investing funds--such limits as may be approved by the board of directors of the development credit corporation.
3. The adjusted loan limit of a member shall be the amount of such member's loan limit, reduced by the balance of outstanding obligations of the corporation to such member at the time of such call.
4. Upon written notice given at least 6 months in advance, a member of the corporation may withdraw from membership in the corporation at the expiration date of such notice. A member shall not be obligated to make any loans to the development corporation pursuant to calls made subsequent to the withdrawal of said member.
5. All loans to the corporation by members shall be evidenced by bonds, debentures, notes or other evidences of indebtedness of the corporation which may be issued in negotiable or registered form.
(Source: P.A. 82-933.)

(805 ILCS 35/16) (from Ch. 32, par. 1016)
Sec. 16. At annual or special meetings of stockholders and members with respect to matters submitted for a vote to such stockholders and members (with the exception of the election of directors which is governed by Sections 13 and 14 of this Act) each stockholder shall have one vote, in person or by proxy, for each share of capital stock held by him, and each member shall have one vote, in person or by proxy, except that any member having loaned more than one hundred dollars to the corporation shall have one additional vote, in person or by proxy, for each additional one hundred dollars which such member has outstanding on loans to the corporation at the time of the vote.
(Source: Laws 1965, p. 577.)

(805 ILCS 35/17) (from Ch. 32, par. 1017)
Sec. 17. Each corporation organized under this Act shall have power:
(1) To sue and be sued, complain and defend, in its corporate name;
(2) To have perpetual succession, unless a limited period of duration is stated in its articles of incorporation;
(3) To adopt a corporate seal and to use it, or a facsimile thereof, as required or permitted by law;
(4) To borrow money and otherwise incur indebtedness for any of the purposes of the corporation; to issue its bonds, debentures, notes or other evidences of indebtedness, whether secured or unsecured, therefor; and to secure the same by mortgage, pledge, deed of trust or other lien on its property, franchises, rights and privileges of every kind and nature or any part thereof;
(5) To lend money to, and to guarantee, indorse, or act as surety on the bonds, notes, contracts or other obligations of, or otherwise assist financially any person, firm, corporation, association, partnership or joint venture, other than a financial institution, and to establish and regulate the terms and conditions with respect to any such loans or financial assistance and the charges for interest and service connected therewith; but no such corporation shall make any loan unless the borrower submits satisfactory evidence that his or its application for a loan has been rejected by at least one conventional lending institution;
(6) To purchase, receive, hold, lease or otherwise acquire, and to sell, convey, mortgage, lease, pledge, or otherwise dispose of, upon such terms and conditions as the board of directors may deem advisable, real and personal property, together with such rights and privileges as may be incidental and appurtenant thereto and the use thereof, including, but not restricted to, any real or personal property acquired by the corporation from time to time in the satisfaction of debts or enforcement of obligations;
(7) To acquire the good will, business, rights, real and personal property and other assets, or any part thereof, of such persons, firms, corporations, joint stock companies, associations, partnerships, joint ventures or trusts as may be in furtherance of the corporate purposes provided herein, and to assume, undertake, guarantee or pay the obligations, debts and liabilities of any such person, firm, corporation, joint stock company, association or trust, other than a financial institution;
(8) To acquire improved or unimproved real estate for the purpose of constructing industrial plants or other business establishments thereon or for the purpose of disposing of such real estate to others for the construction of industrial plants or other business establishments, and, in furtherance of the corporate purpose provided herein, to acquire, construct or reconstruct, alter, repair, maintain, operate, sell, lease or otherwise dispose of industrial plants or business establishments;
(9) To acquire, subscribe for, own, hold, sell, assign, transfer, mortgage, pledge or otherwise dispose of the stock, shares, bonds, debentures, notes or other securities and evidences of interest in, or indebtedness of, any person, partnership, firm, corporation, joint stock company, association, trust or other joint ventures, and, while the owner or holder thereof, to exercise all the rights, powers and privileges of ownership, including the right to vote thereon;
(10) To invest idle funds, temporarily, in United States Government securities. However, no calls for loans from its members shall be made without applying such idle funds, although so invested, to the purpose for which such call is made;
(11) To cooperate with and avail itself of the facilities of governmental agencies; and to cooperate with and assist, and otherwise encourage, local organizations in the several communities of the State the purpose of which shall be the promotion, assistance and development of the business prosperity and economic welfare of such communities and of this State;
(12) To make any and all contracts and to do and perform any and all acts necessary or convenient for the exercise of the powers granted by this Act;
(13) To elect or appoint officers, agents and employees of the corporation and to define their duties and fix their compensation;
(14) Subject to the provisions of Section 4 of this Act, to conduct its business within or without this State;
(15) To accept gifts or grants of money, service or property, real or personal.
No development credit corporation has power to assume the management and control of a business enterprise except in cases of default on loans extended to the business enterprise when the loan agreement so provides and, in such cases, the development credit corporation must divest itself of control within 2 years.
(Source: P.A. 82-933.)

(805 ILCS 35/18) (from Ch. 32, par. 1018)
Sec. 18. All development credit corporations shall possess all applicable powers and privileges granted corporations by the "Business Corporation Act of 1983" and shall be subject to the penal and penalty provisions of that Act except as otherwise provided in this Act.
(Source: P.A. 83-1362.)

(805 ILCS 35/19) (from Ch. 32, par. 1019)
Sec. 19. The corporation shall set apart as an earned surplus at least 50% of its net earnings each year until such earned surplus equals the total of the capital and paid-in surplus then outstanding. Whenever the amount of the earned surplus is reduced below the requirement of this section, it shall be built up again to the required amount in the manner provided for in its original accumulation.
(Source: Laws 1965, p. 577.)

(805 ILCS 35/20) (from Ch. 32, par. 1020)
Sec. 20. The corporation shall not deposit any of its funds in any banking institution unless such institution has been designated as a depositary by a vote of a majority of the directors, exclusive of any director who is an officer or director of the depositary so designated. The corporation shall not receive money on deposit. No loans shall be made directly or indirectly to any officer or director of the corporation or to any firm or corporation in which such officer or director or any member of the immediate family of any such officer or director owns in excess of a 10% interest, or otherwise controls, directly or indirectly. Any officer or director knowingly approving any loan in violation of this section shall be personally liable for the amount thereof and such approval shall be presumed unless the dissent of such officer or director is noted upon the records of the corporation.
(Source: Laws 1965, p. 577.)

(805 ILCS 35/21) (from Ch. 32, par. 1021)
Sec. 21. The corporation shall be subject to the supervision and examination of the Director and the corporation shall pay the actual expenses of such examination as determined by the Director. The corporation shall make such annual or other reports of its condition to the Director as he may prescribe.
The Department of Financial Institutions may make and enforce such reasonable rules, regulations, directions, orders, decisions, and findings as the execution and enforcement of the provisions of this Act require, and as are not inconsistent therewith. All such rules, regulations, directions, orders, decisions, and findings shall be filed and entered by the Department in an indexed permanent book or record, with the effective date thereof suitably indicated. Copies of all rules, regulations and directions of a general character shall be mailed to all corporations then in existence within 10 days after such filing.
(Source: Laws 1965, p. 577.)

(805 ILCS 35/22) (from Ch. 32, par. 1022)
Sec. 22. The holders of capital stock as such shall have no preemptive or preferential right to purchase or subscribe for any part of the unissued capital stock of the corporation of any class or for any new issue of stock of any class, whether now or hereafter authorized or issued, or to purchase or subscribe for any bonds or other obligations, whether or not convertible into stock of any class of the corporation, now or hereafter authorized or issued.
(Source: Laws 1965, p. 577.)

(805 ILCS 35/23) (from Ch. 32, par. 1023)
Sec. 23. Any corporation organized under this Act, after the payment in full and cancellation of all its bonds and other obligations issued under the provisions of this Act, or after the deposit in trust with the respective trustees designated in any deeds of trust given to secure the payment of any such obligation of a sum of money sufficient for the purpose, may dissolve by the vote of a majority of the stockholders at any regular meeting or at a special meeting called for that purpose.
A certificate of dissolution shall be signed by the president or vice president and attested by the secretary, certifying to the dissolution and that they have been authorized by lawful action of the stockholders to execute and file such certificate. The certificate of dissolution shall be executed, acknowledged and filed with the Director and, when approved by him, shall be recorded in the same manner as the original articles of incorporation. When the Director has indorsed his approval on the certificate of dissolution the corporation is deemed to be dissolved.
The corporation shall, however, continue for the purpose of paying, satisfying and discharging any other existing liabilities or obligations and for collecting or liquidating its assets, and doing all other acts required to adjust and wind up its business and affairs, and may sue and be sued in its corporate name.
Any assets remaining after all liabilities and obligations have been satisfied shall be distributed pro rata among the stockholders of the corporation.
(Source: Laws 1965, p. 577.)

(805 ILCS 35/24) (from Ch. 32, par. 1024)
Sec. 24. Except as otherwise provided in Section 25, all domestic corporations organized for the purpose of carrying on business within this State and all foreign corporations qualified to do business in Illinois, including, without implied limitation, any railroad or transportation corporation, and all trusts, are authorized to acquire, purchase, hold, sell, assign, transfer, mortgage, pledge or otherwise dispose of any bonds, securities, or other evidences of indebtedness created by, or the shares of the capital stock of any corporation established by this Act and, while owners of the stock, to exercise all the rights, powers and privileges of ownership, including the right to vote thereon.
(Source: Laws 1965, p. 577.)

(805 ILCS 35/25) (from Ch. 32, par. 1025)
Sec. 25. A financial institution which does not become a member of a corporation established by this Act shall not acquire any shares of the capital stock of such corporation. This prohibition, however, shall not apply to a financial institution when acting as trustee of a bona fide trust.
(Source: Laws 1965, p. 577.)

(805 ILCS 35/26) (from Ch. 32, par. 1026)
Sec. 26. Each financial institution which becomes a member of a corporation organized under this Act is authorized to acquire, purchase, hold, sell, assign, transfer, mortgage, pledge, or otherwise dispose of any bonds, securities or other evidences of indebtedness issued by such corporation or the shares of its capital stock and while owners of the stock to exercise all the rights, powers and privileges of ownership, including the right to vote thereon, all without the approval of any regulatory authority of this State. The amount of capital stock of such corporation which any member is authorized to acquire pursuant to the authority granted herein shall be in addition to the amount of capital stock in corporations which such member may otherwise be authorized to acquire, provided, however, that no financial institution shall become a shareholder of more than one development credit corporation.
(Source: P.A. 82-933.)

(805 ILCS 35/27) (from Ch. 32, par. 1027)
Sec. 27. (1) Every person appointed or elected to any position requiring the receipt, payment, management or use of money belonging to a Development Credit Corporation or whose duties permit him to have access to or custody of any of its money or securities or whose duties permit him regularly to make entries in the books or other records of a Development Credit Corporation, before assuming his duties shall become bonded in some fidelity insurance company licensed to do business in this State. Each bond shall be on a form or forms as the Director shall require and in such amount as the board of directors shall fix and approve.
(2) Nothing contained herein shall preclude the Director from proceeding against a Development Credit Corporation as provided in this Act should he believe that it is being conducted in an unsafe manner in that the form or amount of bonds so fixed and approved by the board of directors is inadequate to give reasonable protection to the Development Credit Corporation.
(Source: Laws 1965, p. 577.)

(805 ILCS 35/28) (from Ch. 32, par. 1028)
Sec. 28. (1) The Director may forthwith direct the suspension of operation and take possession and control of any Development Credit Corporation whenever he or she finds that such Development Credit Corporation:
(a) is conducting its business contrary to any applicable law or its Article of Incorporation; or
(b) is conducting its business in an unsafe manner as a result of irregularities found or reported in its account; or
(c) has failed to give an adequate accounting or to take the necessary steps to render an accounting; or
(d) has failed or refused to furnish the Director with reports lawfully required to be furnished to the Director; or
(e) cannot with safety to its members and shareholders continue its business expediently; or
(f) is insolvent or in an unsafe condition to transact its business; or
(g) has suspended payment of its obligations; or
(h) has impaired its capital; or
(i) has through its officers refused to submit its books, papers or records of affairs for inspection by any examiner or has otherwise refused to be lawfully examined.
(2) Such suspension, possession and control by the Director shall continue until rescinded and terminated by the Director, however, such suspension, possession and control shall be rescinded and terminated once the cause for such suspension, possession and control has abated or has been corrected.
(3) Upon the suspension of operation of any Development Credit Corporation by the Director, the officers and directors shall, as soon thereafter as reasonably possible, deliver possession of all of the assets of such Development Credit Corporation to the Director or the Director's lawful representative. Thereafter the Director shall, upon examination, reasonably determine whether or not the cause for the suspension can be abated or corrected either by re-organization or otherwise without liquidating such Development Credit Corporation.
(4) If the Director reasonably determines that the cause for any such suspension cannot immediately be abated or corrected, he or she may permit the Development Credit Corporation so suspended to operate under his or her direction and control until such cause for such suspension is abated or corrected, or he or she may cause the Development Credit Corporation to be liquidated through a receivership. If the Director determines that the same shall be liquidated through receivership, he or she shall appoint a receiver and require of him such bond and security as he or she deems proper. Such receiver, under the direction of the Director, shall take possession of, and for the purpose of the receivership, title to the books, records and assets of every description of such Development Credit Corporation, and shall proceed to collect all debts, claims and obligations due or belonging to it and, upon the order of the circuit court of the county in which the Development Credit Corporation is located, may sell or compound all bad or doubtful debts and, on a like order, may sell the real and personal property of such Development Credit Corporation on such terms as the court shall direct.
(5) The receiver shall file with the Director a copy of each report which he or she makes to the court together with such other reports and records as the Director may require. (6) The receiver shall have authority to sue and defend in his or her own name with respect to the affairs, assets, claims, debts, and choses in action of such Development Credit Corporation.
(7) The receiver may petition the Circuit Court of the County in which such Development Credit Corporation is located for authority to borrow money and to pledge the assets of such Development Credit Corporation as security therefor. Upon the filing of such petition, such Court shall set a date for the hearing of such petition and shall prescribe the form and manner of the notice to be given the officers, members, creditors or other persons interested in such Development Credit Corporation. Upon such hearing any officer, member, creditor or person interested shall have the right to be heard. If the court by order grants such authority then such receiver may borrow money and issue evidences of indebtedness therefor and may secure the payment of such loan by the mortgage, pledge, transfer in trust or hypothecation of any or all of the property and assets of such Development Credit Corporation whether real, personal or mixed, superior to any charge thereon for the expenses of liquidation. Such loan may be obtained in such amount upon such terms and conditions and with such provisions for repayment as may be deemed necessary and expedient and may be obtained for the purpose of facilitating liquidation, protecting or preserving the assets, expediting the making of distribution to members and other creditors, providing for the expense of administration and liquidation, aiding in the reopening or reorganization of such Development Credit Corporation or its merger or consolidation with another Development Credit Corporation, or in the sale of its assets. Such receiver shall be under no personal obligation to repay any such loan and shall have authority to take any and all action necessary or proper to consummate such loan and to provide for the repayment thereof, and may, when required, give bond for the faithful performance of all undertakings in connection therewith. Prior to petitioning the court for authority to make any such loan, such receiver may make application for or negotiate any such loan subject to obtaining an order of the court approving the same.
(8) The Director shall, upon appointing a receiver, cause notice to be given by advertisement in such newspaper as he or she may direct, once each week for 12 consecutive weeks, calling on all persons who may have claims against such Development Credit Corporation to present the same to such receiver and to make legal proof thereof.
(9) Such receiver shall deposit daily all moneys collected by him or her in any State or National bank selected by the Director who shall require of such depository satisfactory securities or satisfactory surety bond for the safekeeping and prompt payment of the money so deposited. No interest upon money so deposited shall be required of such depository.
(10) From time to time the Director shall make a ratable dividend of the moneys collected by such receiver on all such claims as may have been proved to his or her satisfaction or adjudicated in a court of competent jurisdiction, and, as the proceeds of the assets of such Development Credit Corporation are collected, shall make further dividends on all claims previously proven or adjudicated.
(11) The receiver of such Development Credit Corporation shall, after the expiration of the 12 weeks, file with the Director and with the clerk of such court as may have charge of the liquidation, a correct list of all creditors of the Development Credit Corporation, as shown by its books, who have not presented their claims and the amounts of their respective claims after allowing all just credits, deductions and set-offs as shown by the books of the Development Credit Corporation. Such claims so filed shall be deemed proven, unless objections are filed thereto by some party or parties interested therein within such times as shall be fixed by the Director or by such Court as may have charge of the liquidation.
(12) All unclaimed dividends shall be deposited with the Director to be paid out by him or her when proper claims therefor are presented to the Director and the Director shall pay the same out of such sum or funds so deposited with him or her. After one year from the final dissolution of the Development Credit Corporation, the Director shall make a pro rata distribution thereof to those claimants who have accepted dividends until such claim or claims are paid in full, and if any of the moneys shall then remain in his or her custody, the Director shall distribute the same pro rata to the shareholders. The Director shall deduct from the funds so deposited with him the expenses of distributing the same.
(13) At the close of the receivership, it shall be the duty of the receiver to turn over to the Director all books of account and ledgers of such Development Credit Corporation for preservation. All records of such receivership now and hereafter received by the Director shall be held by him for the period of 2 years after the close of the receivership and at the termination of the 2 years may then be destroyed.
(14) Whenever any such development Credit Corporation against which proceedings have been instituted, or for which a receiver has been appointed as hereinabove set out, on account of any or all the allegations heretofore specified, denies such grounds, it may at any time within 10 days, apply to the Circuit Court of Sangamon County, Illinois, to enjoin further proceedings in the premises; and such court after citing the Director to show cause why further proceedings should not be enjoined, and after the decision of the court or findings of a jury that such grounds do not exist, shall enter an order enjoining the Director and any receiver acting under his or her direction, from all further proceedings on account of such alleged grounds.
(15) All expenses of such receivership, including reasonable receiver's and attorney's fees, approved by the Director, shall be paid out of the assets of such Development Credit Corporation; and all expenses of any preliminary or other examinations into the condition of any such Development Credit Corporation or receivership, and all expenses incident and in connection with the possession and control of any Development Credit Corporation office, furniture and fixtures, books, records and assets of every description of such Development Credit Corporation by the Director for the purpose of reorganization or liquidation through receivership, shall be paid out of the assets of such Development Credit Corporation.
(Source: P.A. 83-345.)



805 ILCS 40/ - Benefit Corporation Act.

Article 1 - General Provisions

(805 ILCS 40/Art. 1 heading)

(805 ILCS 40/1)
Sec. 1. Short title. This Act may be cited as the Benefit Corporation Act.
(Source: P.A. 97-885, eff. 1-1-13.)

(805 ILCS 40/1.05)
Sec. 1.05. Application and effect of the Act.
(a) This Act shall be applicable to all benefit corporations.
(b) The existence of a provision of this Act shall not of itself create an implication that a contrary or different rule of law is applicable to a corporation which is not a benefit corporation. This Act shall not affect a statute or rule of law that is applicable to a business corporation that is not a benefit corporation.
(c) The Business Corporation Act of 1983, as heretofore or hereafter amended, shall be applicable to such benefit corporations, including their organization, and they shall enjoy the powers and privileges and be subject to the duties, restrictions, and liabilities of other corporations, except so far as the same may be limited or enlarged by this Act. If any provision of this Act conflicts with the Business Corporation Act of 1983, this Act shall take precedence.
(d) A provision of the articles of incorporation or bylaws of a benefit corporation may not relax, be inconsistent with, or supersede a provision of this Act.
(Source: P.A. 97-885, eff. 1-1-13.)

(805 ILCS 40/1.10)
Sec. 1.10. Definitions. As used in this Act, unless the context otherwise requires, the words and phrases defined in this Section shall have the meanings set forth herein.
"Benefit corporation" means a corporation organized under the Business Corporation Act of 1983:
(1) which has elected to become subject to this Act;

and

(2) whose status as a benefit corporation has not

been terminated under Section 2.10.

"Benefit director" means either:
(1) the director designated as the benefit director

of a benefit corporation under Section 4.05; or

(2) a person with one or more of the powers, duties,

or rights of a benefit director to the extent provided in the bylaws pursuant to Section 4.05.

"Benefit enforcement proceeding" means a claim or action for:
(1) the failure of a benefit corporation to pursue

or create general public benefit or a specific public benefit set forth in its articles of incorporation; or

(2) a violation of an obligation, duty, or standard

of conduct under this Act.

"Benefit officer" means the individual designated as the benefit officer of a benefit corporation under Section 4.15.
"General public benefit" means a material positive impact on society and the environment, taken as a whole, assessed against a third-party standard, from the business and operations of a benefit corporation.
"Independent" means having no material relationship with a benefit corporation or a subsidiary of the benefit corporation. A person serving as benefit director or benefit officer may be considered independent. For the purposes of this definition, a percentage of ownership in an entity shall be calculated as if all outstanding rights to acquire equity interests in the entity have been exercised. A material relationship between a person and a benefit corporation or any of its subsidiaries will be conclusively presumed to exist if:
(1) the person is, or has been within the last 3

years, an employee other than a benefit officer of the benefit corporation or a subsidiary of the benefit corporation;

(2) an immediate family member of the person is, or

has been within the last 3 years, an executive officer other than a benefit officer of the benefit corporation or its subsidiaries; or

(3) there is beneficial or record ownership of 5% or

more of the outstanding shares of the benefit corporation by:

(A) the person; or
(B) an entity:
(i) of which the person is a director, an

officer, or a manager; or

(ii) in which the person owns beneficially

or of record 5% or more of the outstanding equity interests.

"Minimum status vote" means that:
(1) in the case of a corporation, in addition to any

other approval or vote required by the Business Corporation Act of 1983, the bylaws, or the articles of incorporation:

(A) the shareholders of every class or series

shall be entitled to vote on the corporate action regardless of a limitation stated in the articles of incorporation or bylaws on the voting rights of any class or series; and

(B) the corporate action shall be approved by

vote of the outstanding shares of each class or series entitled to vote by at least two-thirds of the votes that all shareholders of the class or series are entitled to cast on the action; and

(2) in the case of an entity organized under the

laws of this State that is not a corporation, in addition to any other approval, vote, or consent required by the statutory law, if any, that principally governs the internal affairs of the entity or any provision of the publicly filed record or document required to form the entity, if any, or of any agreement binding on some or all of the holders of equity interests in the entity:

(A) the holders of every class or series of

equity interest in the entity that are entitled to receive a distribution of any kind from the entity shall be entitled to vote on or consent to the action regardless of any otherwise applicable limitation on the voting or consent rights of any class or series; and

(B) the action must be approved by a vote or

consent of at least two-thirds of such holders.

"Specific public benefit" means:
(1) providing low-income or underserved individuals

or communities with beneficial products or services;

(2) promoting economic opportunity for individuals

or communities beyond the creation of jobs in the ordinary course of business;

(3) preserving the environment;
(4) improving human health;
(5) promoting the arts, sciences or advancement of

knowledge;

(6) increasing the flow of capital to entities with

a public benefit purpose; or

(7) the accomplishment of any other particular

benefit for society or the environment.

"Subsidiary" of a person means an entity in which the person owns beneficially or of record 50% or more of the outstanding equity interests. For the purposes of this subsection, a percentage of ownership in an entity shall be calculated as if all outstanding rights to acquire equity interests in the entity have been exercised.
"Third-party standard" means a standard for defining, reporting, and assessing overall corporate, social, and environmental performance that:
(1) is a comprehensive assessment of the impact of

the business and the business' operations upon the considerations listed in subdivisions (a)(1)(B) through (a)(1)(E) of Section 4.01;

(2) is developed by an entity that has no material

financial relationship with the benefit corporation or any of its subsidiaries;

(3) is developed by an entity that is not materially

financed by any of the following organizations and not more than one-third of the members of the governing body of the entity are representatives of:

(A) associations of businesses operating in a

specific industry, the performance of whose members is measured by the standard;

(B) businesses from a specific industry or an

association of businesses in that industry; or

(C) businesses whose performance is assessed

against the standard; and

(4) is developed by an entity that:
(A) accesses necessary and appropriate expertise

to assess overall corporate social and environmental performance; and

(B) uses a balanced multi-stakeholder approach,

including a public comment period of at least 30 days to develop the standard; and

(5) makes the following information regarding the

standard publicly available:

(A) the factors considered when measuring the

overall social and environmental performance of a business and the relative weight, if any, given to each of those factors;

(B) the identity of the directors, officers, any

material owners, and the governing body of the entity that developed, and controls revisions to, the standard, and the process by which revisions to the standard and changes to the membership of the governing body are made; and

(C) an accounting of the sources of financial

support for the entity, with sufficient detail to disclose any relationships that could reasonably be considered to present a potential conflict of interest.

(Source: P.A. 97-885, eff. 1-1-13.)



Article 2 - Formation of Benefit Corporations

(805 ILCS 40/Art. 2 heading)

(805 ILCS 40/2.01)
Sec. 2.01. Formation of benefit corporations. A benefit corporation must be formed in accordance with Article 2 of the Business Corporation Act of 1983. In addition to the formation requirements of that Act, the articles of incorporation of a benefit corporation must state that it is a benefit corporation in accordance with the provisions of this Article.
(Source: P.A. 97-885, eff. 1-1-13.)

(805 ILCS 40/2.05)
Sec. 2.05. Election of status.
(a) A corporation may become a benefit corporation under this Act by amending its articles of incorporation so that they contain a statement that the corporation is a benefit corporation. In order to be effective, the amendment must be adopted by at least the minimum status vote.
(b) For any entity that is a party to a merger or consolidation or is the exchanging entity in a share exchange, where the surviving, new, or resulting entity in the merger, consolidation, or share exchange is intended to be a benefit corporation, such plan of merger, consolidation, or share exchange must be adopted by at least the minimum status vote in order to be effective.
(Source: P.A. 97-885, eff. 1-1-13.)

(805 ILCS 40/2.10)
Sec. 2.10. Termination of status.
(a) A benefit corporation may terminate its status as such and cease to be subject to this Act by amending its articles of incorporation to remove the statement that the corporation is a benefit corporation. In order to be effective, the amendment must be adopted by at least the minimum status vote.
(b) If a plan of merger, conversion, or share exchange would have the effect of terminating the status of a corporation as a benefit corporation, in order to be effective, the plan must be adopted by at least the minimum status vote.
(c) A sale, lease, exchange or other disposition of all or substantially all of the assets of a benefit corporation, unless the transaction is in the usual and ordinary course of business, shall not be effective unless the transaction is adopted by at least the minimum status vote.
(Source: P.A. 97-885, eff. 1-1-13.)



Article 3 - Corporate Purposes

(805 ILCS 40/Art. 3 heading)

(805 ILCS 40/3.01)
Sec. 3.01. Corporate purposes.
(a) A benefit corporation shall have a purpose of creating general public benefit. This purpose is in addition to its purposes under Section 3.05 of the Business Corporation Act of 1983 and any specific purpose set forth in its articles of incorporation in accordance with subsection (b).
(b) The articles of incorporation of a benefit corporation may identify one or more specific public benefits the creation of which is a purpose of the benefit corporation in addition to its purposes under Section 3.05 of the Business Corporation Act of 1983 and subsection (a). The identification of a specific public benefit under this subsection does not limit the obligation of a benefit corporation under subsection (a).
(c) The creation of general public benefit and specific public benefit under subsections (a) and (b) is in the best interests of the benefit corporation.
(d) A benefit corporation may amend its articles of incorporation to add, change, or remove a specific public benefit. In order to be effective, the amendment must be adopted by at least the minimum status vote.
(e) A professional corporation that is a benefit corporation does not violate Sections 3.4 or 6 of the Professional Service Corporation Act by having the purpose to create general public benefit or a specific public benefit.
(Source: P.A. 97-885, eff. 1-1-13.)



Article 4 - Accountability

(805 ILCS 40/Art. 4 heading)

(805 ILCS 40/4.01)
Sec. 4.01. Standard of Conduct for Directors.
(a) Without regard to whether the benefit corporation is subject to Section 8.85 of the Business Corporation Act of 1983, in discharging the duties of their respective positions, the board of directors, committees of the board, and individual directors of a benefit corporation in considering the best interests of the benefit corporation:
(1) shall consider the effects of any action upon:
(A) the shareholders of the benefit corporation;
(B) the employees and work force of the benefit

corporation, its subsidiaries, and its suppliers;

(C) the interests of customers as beneficiaries

of the general public benefit or specific public benefit purposes of the benefit corporation;

(D) community and societal considerations,

including those of each community in which offices or facilities of the benefit corporation, its subsidiaries or its suppliers are located;

(E) the local and global environment;
(F) the short-term and long-term interests of

the benefit corporation, including benefits that may accrue to the benefit corporation from its long-term plans and the possibility that these interests may be best served by the continued independence of the benefit corporation; and

(G) the ability of the benefit corporation to

accomplish its general public benefit purpose and any specific public benefit purpose; and

(2) may consider:
(A) considerations listed in Section 8.85 of the

Business Corporation Act of 1983; and

(B) any other pertinent factors or the interests

of any other group that they deem appropriate; but

(3) need not give priority to the interests of a

particular person or group referred to in paragraphs (1) or (2) over the interests of another person or group unless the benefit corporation has stated in its articles of incorporation its intention to give priority to certain interests related to its accomplishment of its general public benefit purpose or a specific public benefit purpose identified in its articles of incorporation.

(b) The consideration of interests and factors in the manner required by subsection (a) is in addition to the ability of directors to consider interests and factors as provided in Section 8.85 of the Business Corporation Act of 1983.
(c) A director is not personally liable for monetary damages for:
(1) any action taken as a director if the director

performed the duties of office in compliance with Article 8 of the Business Corporation Act of 1983 and this Section; or

(2) a failure of the benefit corporation to pursue

or create general public benefit or a specific public benefit.

(d) A director does not have a duty to a person that is a beneficiary of the general public benefit purpose or a specific public benefit purpose of a benefit corporation arising from the status of the person as a beneficiary.
(Source: P.A. 97-885, eff. 1-1-13.)

(805 ILCS 40/4.05)
Sec. 4.05. Benefit director.
(a) The board of directors of a benefit corporation shall include a director, who:
(1) is designated as the benefit director; and
(2) has, in addition to the powers, duties, rights,

and immunities of the other directors of the benefit corporation, the powers, duties, rights, and immunities provided in this Section.

(b) The benefit director shall be elected, and may be removed, in the manner provided by Article 8 of the Business Corporation Act of 1983 and shall be an individual who is independent, as defined in Section 1.10. The benefit director may serve as the benefit officer at the same time as serving as the benefit director. The articles of incorporation or bylaws of a benefit corporation may prescribe additional qualifications of the benefit director not inconsistent with this Section.
(c) The benefit director shall prepare, and the benefit corporation shall include in the annual benefit report to shareholders required by Section 5.01 of this Act, the opinion of the benefit director on:
(1) whether the benefit corporation acted in

accordance with its general public benefit purpose and any specific public benefit purpose in all material respects during the period covered by the report; and

(2) whether the directors and officers complied with

subsection (a) of Section 4.01 and subsection (a) of Section 4.10, respectively, and if, in the opinion of the benefit director, the directors and officers did not so comply, a description of the failure to comply.

(d) The acts of an individual in the capacity of a benefit director shall constitute, for all purposes, acts of that individual in the capacity of a director of the benefit corporation.
(e) If the bylaws of a benefit corporation provide that the powers and duties conferred or imposed upon the board of directors shall be exercised or performed by a person or persons other than the directors, in contrast to subsection (a) of Section 8.05 of the Business Corporation Act of 1983, or if the bylaws of a close corporation that is a benefit corporation provide that the business and affairs of the corporation shall be managed by or under the director of the shareholders, then the bylaws of the benefit corporation must provide that the person, persons, or shareholders who perform the duties of a board of directors shall include a person with the powers, duties, rights, and immunities of a benefit director.
A person who exercises one or more of the powers, duties, or rights of a benefit director pursuant to this subsection:
(i) does not need to be independent of the benefit

corporation;

(ii) shall have the immunities of a benefit

director;

(iii) may share the powers, duties, and rights of a

benefit director with one or more other persons; and

(iv) shall not be subject to the procedures for

election or removal of directors in Article 8 of the Business Corporation Act of 1983 unless the person is also a director of the benefit corporation or the bylaws make those procedures applicable.

(f) Regardless of whether the bylaws of a benefit corporation include a provision eliminating or limiting the personal liability of directors authorized by paragraph (3) of subsection (b) of Section 2.10 of the Business Corporation Act of 1983, a benefit director shall not be personally liable for an act or omission in the capacity of a benefit director unless the act or omission constitutes self-dealing, willful misconduct, or a knowing violation of law.
(Source: P.A. 97-885, eff. 1-1-13.)

(805 ILCS 40/4.10)
Sec. 4.10. Standard of conduct for officers.
(a) Each officer of a benefit corporation shall consider the interests and factors described in subsection (a) of Section 4.01 in the manner provided in that subsection if:
(1) the officer has discretion to act with respect

to a matter; and

(2) it reasonably appears to the officer that the

matter may have a material effect on the creation by the benefit corporation of general public benefit or a specific public benefit identified in the articles of incorporation by the benefit corporation.

(b) Exoneration from personal liability. An officer is not personally liable for monetary damages for:
(1) action taken as an officer if the officer

performed the duties of the position in compliance with this Section; or

(2) failure of the benefit corporation to pursue or

create general public benefit or specific public benefit.

(c) Limitation on standing. An officer does not have a duty to a person that is a beneficiary of the general public benefit purpose or a specific public benefit purpose of a benefit corporation arising from the status of the person as a beneficiary.
(Source: P.A. 97-885, eff. 1-1-13.)

(805 ILCS 40/4.15)
Sec. 4.15. Benefit officer.
(a) A benefit corporation may have an officer designated as the benefit officer.
(b) A benefit officer shall have:
(1) powers and duties relating to the purpose of the

benefit corporation to create general public benefit or specific public benefit provided:

(A) by the bylaws of the benefit corporation; or
(B) absent controlling provisions in the bylaws,

by resolutions or orders of the board of directors; and

(2) the duty to prepare the benefit report required

by Section 5.01 of this Act.

(Source: P.A. 97-885, eff. 1-1-13.)

(805 ILCS 40/4.20)
Sec. 4.20. Right of action; benefit enforcement proceeding.
(a) No person may bring an action or assert a claim against a benefit corporation or its directors or officers with respect to failure to pursue or create general public benefit or a specific public benefit set forth in its articles of incorporation or violation of a duty or standard of conduct under this Act except in a benefit enforcement proceeding.
(b) A benefit enforcement proceeding may be commenced or maintained only:
(1) directly by the benefit corporation; or
(2) derivatively by:
(A) a shareholder;
(B) a director;
(C) a person or group of persons that owns

beneficially or of record 5% or more of the equity interests in an entity of which the benefit corporation is a subsidiary; or

(D) other persons as specified in the articles

of incorporation or bylaws of the benefit corporation.

(c) A benefit corporation shall not be liable for monetary damages under this Act for any failure of the benefit corporation to pursue or create general public benefit or a specific public benefit.
(Source: P.A. 97-885, eff. 1-1-13.)



Article 5 - Transparency

(805 ILCS 40/Art. 5 heading)

(805 ILCS 40/5.01)
Sec. 5.01. Annual benefit report.
(a) A benefit corporation shall prepare an annual benefit report including all of the following:
(1) A narrative description of:
(A) the process and rationale for selecting the

third party standard used to prepare the benefit report;

(B) the ways in which the benefit corporation

pursued general public benefit during the year and the extent to which general public benefit was created;

(C) the ways in which the benefit corporation

pursued a specific public benefit that the articles state it is the purpose of the benefit corporation to create and the extent to which that specific public benefit was created; and

(D) any circumstances that have hindered the

pursuit by the benefit corporation of its general public benefit purpose and any specific public benefit purpose or the creation by the benefit corporation of general public benefit and any specific public benefit.

(2) An assessment of the overall social and

environmental performance of the benefit corporation against a third-party standard:

(A) applied consistently with any application of

that standard in prior benefit reports; or

(B) accompanied by an explanation of the reasons

for any inconsistent application.

(3) The name of the benefit director and the benefit

officer, if any, and the address to which correspondence to each of them may be directed.

(4) The compensation paid by the benefit corporation

during the year to each director in the capacity of a director.

(5) The name of each person that owns 5% or more of

the outstanding shares of the benefit corporation either:

(A) beneficially, to the extent known to the

benefit corporation without independent investigation; or

(B) of record.
(6) The statement of the benefit director required

by subsection (c) of Section 4.05.

(7) A statement of any connection between the

organization that established the third-party standard, or its directors, officers, or material owners, and the benefit corporation or its directors, officers or material owners, including any financial or governance relationship that might materially affect the credibility of the use of the third-party standard.

(8) If the benefit corporation has dispensed with, or

restricted the discretion or powers of, the board of directors, its annual benefit report must describe the persons who exercise the powers, duties, and rights, and have the immunities of the board of directors and the benefit director as required by subsection (e) of Section 4.05.

(b) The benefit corporation shall send a benefit report annually to each shareholder:
(1) within 120 days following the end of the fiscal

year of the benefit corporation; or

(2) at the same time that the benefit corporation

delivers any other annual report to its shareholders.

(c) A benefit corporation shall post all of its benefit reports on the public portion of its Internet website, if any, but the compensation paid to directors and financial or proprietary information included in the benefit reports may be omitted from the benefit reports as posted.
(d) If a benefit corporation does not have an Internet website, the benefit corporation shall provide a copy of its most recent benefit report, without charge, to any person that requests a copy.
(Source: P.A. 97-885, eff. 1-1-13.)






805 ILCS 105/ - General Not For Profit Corporation Act of 1986.

Article 1 - General Provisions

(805 ILCS 105/Art. 1 heading)

(805 ILCS 105/101.01) (from Ch. 32, par. 101.01)
Sec. 101.01. Short title. This Act shall be known and may be cited as the "General Not For Profit Corporation Act of 1986".
(Source: P.A. 84-1423.)

(805 ILCS 105/101.05) (from Ch. 32, par. 101.05)
Sec. 101.05. Powers of Secretary of State. The Secretary of State shall have the power and authority reasonably necessary to administer this Act efficiently and to perform the duties therein imposed.
(Source: P.A. 84-1423.)

(805 ILCS 105/101.10) (from Ch. 32, par. 101.10)
Sec. 101.10. Forms, execution, acknowledgment and filing.
(a) All reports required by this Act to be filed in the office of the Secretary of State shall be made on forms which shall be prescribed and furnished by the Secretary of State. Forms for all other documents to be filed in the office of the Secretary of State shall be furnished by the Secretary of State on request therefor, but the use thereof, unless otherwise specifically prescribed in this Act, shall not be mandatory.
(b) Whenever any provision of this Act specifically requires any document to be executed by the corporation in accordance with this Section, unless otherwise specifically stated in this Act and subject to any additional provisions of this Act, such document shall be executed, in ink, as follows:
(1) The articles of incorporation shall be signed by

the incorporator or incorporators.

(2) All other documents shall be signed:
(i) By the president, a vice-president, the

secretary, an assistant secretary, the treasurer, or other officer duly authorized by the board of directors of the corporation to execute the document and verified by him or her; or

(ii) If it shall appear from the document that

there are no such officers, then by a majority of the directors or by such directors as may be designated by the board; or

(iii) If it shall appear from the document that

there are no such officers or directors, then by the members, or such of them as may be designated by the members at a lawful meeting; or

(iv) If the corporate assets are in the

possession of a receiver, trustee or other court-appointed officer, then by the fiduciary or the majority of them if there are more than one.

(c) The name of a person signing the document and the capacity in which he or she signs shall be stated beneath or opposite his or her signature.
(d) Whenever any provision of this Act requires any document to be verified, such requirement is satisfied by either:
(1) The formal acknowledgment by the person or one of

the persons signing the instrument that it is his or her act and deed or the act and deed of the corporation, as the case may be, and that the facts stated therein are true. Such acknowledgment shall be made before a person who is authorized by the law of the place of execution to take acknowledgments of deeds and who, if he or she has a seal of office, shall affix it to the instrument; or

(2) The signature, without more, of the person or

persons signing the instrument, in which case such signature or signatures shall constitute the affirmation or acknowledgment of the signatory, under penalties of perjury, that the instrument is his or her act and deed or the act and deed of the corporation, as the case may be, and that the facts stated therein are true.

(e) Whenever any provision of this Act requires any document to be filed with the Secretary of State or in accordance with this Section, such requirement means that:
(1) The original signed document, and if in duplicate

as provided by this Act, one true copy, which may be signed, or carbon or photocopy shall be delivered to the office of the Secretary of State.

(2) All fees and charges authorized by law to be

collected by the Secretary of State in connection with the filing of the document shall be tendered to the Secretary of State.

(3) If the Secretary of State finds that the document

conforms to law, he or she shall, when all fees and charges have been paid as in this Act prescribed:

(i) Endorse on the original and on the true copy,

if any, the word "filed" and the month, day and year thereof;

(ii) File the original in his or her office;
(iii) (Blank); and
(iv) If the filing is in duplicate, he or she

shall return the copy to the corporation or its representative.

(f) If another Section of this Act specifically prescribes a manner of filing or executing a specified document which differs from the corresponding provisions of this Section, then the provisions of such other Section shall govern.
(Source: P.A. 99-608, eff. 7-22-16.)

(805 ILCS 105/101.11)
Sec. 101.11. Electronic filing. Documents or reports submitted for filing electronically must include the name of the person making the submission. The inclusion shall constitute the affirmation or acknowledgement of the person, under penalties of perjury, that the instrument is his or her act and deed or the act and deed of the corporation, as the case may be, and that the facts stated therein are true. Compliance with this Section shall satisfy the signature provisions of Section 101.10 of this Act, which shall otherwise apply.
(Source: P.A. 95-368, eff. 8-23-07.)

(805 ILCS 105/101.15) (from Ch. 32, par. 101.15)
Sec. 101.15. Statement of correction.
(a) Whenever any instrument authorized to be filed with the Secretary of State under any provision of this Act has been so filed and, as of the date of the action therein referred to, contains any misstatement of fact, typographical error, error of transcription or any other error or defect, or was defectively or erroneously executed, such instrument may be corrected by filing, in accordance with Section 101.10 of this Act, a statement of correction.
(b) A statement of correction shall set forth:
(1) The name or names of the corporation or

corporations and the State or country under the laws of which each is organized.

(2) The title of the instrument being corrected and

the date it was filed by the Secretary of State.

(3) The inaccuracy, error or defect to be corrected

and the portion of the instrument in corrected form.

(c) A statement of correction shall be executed in the same manner in which the instrument being corrected was required to be executed.
(d) The corrected instrument shall be effective as of the date the original instrument was filed.
(e) A statement of correction shall not:
(1) Effect any change or amendment of articles which

would not in all respects have complied with the requirements of this Act;

(2) Take the place of any document, statement or

report otherwise required to be filed by this Act;

(3) Affect any right or liability accrued or incurred

before such filing, except that any right or liability accrued or incurred by reason of the error or defect being corrected shall be extinguished by such filing if the person having such right has not detrimentally relied on the original instrument;

(4) Alter the provisions of the articles of

incorporation with respect to the corporation name or purpose or the names and addresses of the incorporators or initial directors;

(5) Alter the provisions of the application for

authority of a foreign corporation with respect to the corporation name;

(6) Alter the provisions of the application to adopt

or change an assumed corporate name with respect to the assumed corporate name; or

(7) Alter the wording of any resolution which was in

fact adopted by the board of directors or by the members entitled to vote.

(Source: P.A. 93-59, eff. 7-1-03.)

(805 ILCS 105/101.20) (from Ch. 32, par. 101.20)
Sec. 101.20. Certificates and certified copies of certain documents to be received in evidence. All certificates issued by the Secretary of State in accordance with the provisions of this Act and all copies of documents filed in the Secretary's office in accordance with the provisions of this Act when certified by him or her, shall be taken and received in all courts, public offices, and official bodies as prima facie evidence of the facts therein stated. A certificate by the Secretary of State under the Great Seal of the State of Illinois, as to the existence or nonexistence of the facts relating to corporations which would not appear from a certified copy of any of the foregoing documents or certificates shall be taken and received in all courts, public offices, and official bodies as prima facie evidence of the existence or nonexistence of the facts therein stated.
(Source: P.A. 84-1423.)

(805 ILCS 105/101.25) (from Ch. 32, par. 101.25)
Sec. 101.25. Lists of corporations; exchange of information.
(a) The Secretary of State shall include in his or her daily publication lists of business corporations formed on that day as provided in paragraph (1) of subsection (b) of Section 1.25 of the Business Corporation Act of 1983 all not-for-profit corporations formed on the day of publication of such lists.
(b) The Secretary of State shall include among information to be exchanged with the Department of Healthcare and Family Services, as provided in subsection (c) of Section 1.25 of the Business Corporation Act of 1983, information regarding all not-for-profit corporations formed pursuant to this Act.
(Source: P.A. 95-331, eff. 8-21-07.)

(805 ILCS 105/101.30) (from Ch. 32, par. 101.30)
Sec. 101.30. Abstract of corporate record. (a) The Secretary of State may, upon receipt of a written request and payment of a fee as determined by the Secretary, furnish to the person or agency so requesting an abstract of the corporate record of any domestic or foreign corporation licensed to conduct affairs in the State of Illinois. All requests for abstracts shall be made in the manner and the form prescribed by the Secretary of State.
(b) The Secretary of State may certify an abstract of a corporate record upon written request therefor. The fee for such certification shall be $5 in addition to the fee required for furnishing an abstract of record as provided herein. Such certification shall be made under the signature of the Secretary of State and shall be authenticated by the Seal of his or her office.
(c) The fees provided in this Section for abstracts of corporate records and certifications of abstracts shall not be applicable to any federal, state or local governmental agency requesting such information or certification.
(Source: P.A. 84-1423.)

(805 ILCS 105/101.35) (from Ch. 32, par. 101.35)
Sec. 101.35. Interrogatories to be propounded by Secretary of State. The Secretary of State may propound to any corporation, domestic or foreign, subject to the provisions of this Act, and to any officer or director thereof, such interrogatories as may be reasonably necessary and proper to enable the Secretary to ascertain whether such corporation has complied with all the provisions of this Act applicable to such corporation. Such interrogatories shall be answered within thirty days after the mailing thereof, or within such additional time as shall be fixed by the Secretary of State, and the answers thereto shall be full and complete and shall be made in writing and under oath. If such interrogatories be directed to an individual they shall be answered by him or her, and if directed to a corporation they shall be answered by the president, vice-president, secretary, or assistant secretary thereof. The Secretary of State need not file any document to which such interrogatories relate until such interrogatories be answered as herein provided, and not then if the answers thereto disclose that such document is not in conformity with the provisions of this Act. The Secretary of State shall certify to the Attorney General, for such action as the Attorney General may deem appropriate, all interrogatories and answers thereto which disclose a violation of any of the provisions of this Act.
(Source: P.A. 84-1423.)

(805 ILCS 105/101.40) (from Ch. 32, par. 101.40)
Sec. 101.40. Information disclosed by interrogatories. Interrogatories propounded by the Secretary of State and the answers thereto shall not be open to public inspection nor shall the Secretary of State disclose any facts or information obtained therefrom except in so far as official duty may require the same answers to be made public or in the event such interrogatories or the answers thereto as required for evidence in any criminal proceeding or in any other action by the State. Such information disclosed by interrogatories shall be exempt from inspection and copying under "The Freedom of Information Act", certified December 27, 1983, as amended.
(Source: P.A. 84-1423.)

(805 ILCS 105/101.45) (from Ch. 32, par. 101.45)
Sec. 101.45. Judicial review under the Administrative Review Law. If the Secretary of State shall fail to approve any articles of incorporation, amendment, merger, consolidation, or dissolution, or any other document required by this Act to be approved by the Secretary of State before the same shall be filed in his or her office, the Secretary shall, within 10 days after the delivery thereof to him or her, give written notice of his or her disapproval to the person or corporation, domestic or foreign, delivering the same, specifying the reasons therefor. The decision of the Secretary of State is subject to judicial review under the Administrative Review Law, as now or hereafter amended.
If the Secretary of State shall revoke the certificate of authority to conduct affairs in this State of any foreign corporation, pursuant to this Act, such decision shall be subject to judicial review under the Administrative Review Law, as now or hereafter amended.
Appeals from all final orders and judgment entered by the circuit court under this section in review of any ruling or decision of the Secretary of State may be taken as in other civil actions by either party to the proceeding.
(Source: P.A. 84-1423.)

(805 ILCS 105/101.50) (from Ch. 32, par. 101.50)
Sec. 101.50. Administrative Procedure Act. The Illinois Administrative Procedure Act is expressly adopted and incorporated herein as if all of the provisions of that Act were included in this Act, except that the provision of subsection (d) of Section 10-65 of the Illinois Administrative Procedure Act which provides that at hearing the licensee has the right to show compliance with all lawful requirements for retention, continuation or renewal of the license is specifically excluded. For the purposes of this Act the notice required under Section 10-25 of the Illinois Administrative Procedure Act is deemed sufficient when mailed to the last known address of a party.
(Source: P.A. 88-45.)

(805 ILCS 105/101.55) (from Ch. 32, par. 101.55)
Sec. 101.55. Certain powers reserved to General Assembly. (a) The General Assembly shall at all times have power to prescribe such provisions and limitations as it may deem advisable, which provisions and limitations shall be binding upon any and all corporations, domestic or foreign, subject to the provisions of this Act, and the General Assembly shall have power to amend, repeal, or modify this Act at its pleasure.
(b) The Secretary of State shall have the power to promulgate, amend or repeal rules and regulations deemed necessary to efficiently administer this Act. The rules and regulations adopted by the Secretary of State under this Act shall be effective in the manner provided for in "The Illinois Administrative Procedure Act", approved September 22, 1975, as amended.
(Source: P.A. 85-1269.)

(805 ILCS 105/101.60) (from Ch. 32, par. 101.60)
Sec. 101.60. Effect of repeal of prior law on rights accrued or liabilities or penalties incurred. The repeal of a law by this Act shall not affect any right accrued or established, or any liability or penalty incurred, under the provisions of such law, prior to the repeal thereof.
(Source: P.A. 84-1423.)

(805 ILCS 105/101.70) (from Ch. 32, par. 101.70)
(Text of Section before amendment by P.A. 100-561)
Sec. 101.70. Application of Act.
(a) Except as otherwise provided in this Act, the provisions of this Act relating to domestic corporations shall apply to:
(1) All corporations organized hereunder;
(2) All corporations heretofore organized under the

"General Not for Profit Corporation Act", approved July 17, 1943, as amended;

(3) All not-for-profit corporations heretofore

organized under Sections 29 to 34, inclusive, of an Act entitled "An Act Concerning Corporations" approved April 18, 1872, in force July 1, 1872, as amended;

(4) Each not-for-profit corporation, without shares

or capital stock, heretofore organized under any general law or created by Special Act of the Legislature of this State for a purpose or purposes for which a corporation may be organized under this Act, but not otherwise entitled to the rights, privileges, immunities and franchises provided by this Act, which shall elect to accept this Act as hereinafter provided; and

(5) Each corporation having shares or capital stock,

heretofore organized under any general law or created by Special Act of the Legislature of this State prior to the adoption of the Constitution of 1870, for a purpose or purposes for which a corporation may be organized under this Act, which shall elect to accept this Act as hereinafter provided.

(b) Except as otherwise provided by this Act, the provisions of this Act relating to foreign corporations shall apply to:
(1) All foreign corporations which procure authority

hereunder to conduct affairs in this State;

(2) All foreign corporations heretofore having

authority to conduct affairs in this State under the "General Not for Profit Corporation Act", approved July 17, 1943, as amended; and

(3) All foreign not-for-profit corporations

conducting affairs in this State for a purpose or purposes for which a corporation might be organized under this Act.

(c) The provisions of subsection (b) of Section 110.05 of this Act relating to revival of the articles of incorporation and extension of the period of corporate duration of a domestic corporation shall apply to all corporations organized under the "General Not for Profit Corporation Act", approved July 17, 1943, as amended, and whose period of duration has expired.
(d) The provisions of Section 112.45 of this Act relating to reinstatement following administrative dissolution of a domestic corporation shall apply to all corporations involuntarily dissolved after June 30, 1974, by the Secretary of State, pursuant to Section 50a of the "General Not for Profit Corporation Act", approved July 17, 1943, as amended.
(e) The provisions of Section 113.60 of this Act relating to reinstatement following revocation of authority of a foreign corporation shall apply to all foreign corporations which had their authority revoked by the Secretary of State pursuant to Section 84 or Section 84a of the "General Not for Profit Corporation Act", approved July 17, 1943, as amended.
(Source: P.A. 96-66, eff. 1-1-10.)

(Text of Section after amendment by P.A. 100-561)
Sec. 101.70. Application of Act.
(a) Except as otherwise provided in this Act, the provisions of this Act relating to domestic corporations shall apply to:
(1) All corporations organized hereunder;
(2) All corporations heretofore organized under the

"General Not for Profit Corporation Act", approved July 17, 1943, as amended;

(3) All not-for-profit corporations heretofore

organized under Sections 29 to 34, inclusive, of an Act entitled "An Act Concerning Corporations" approved April 18, 1872, in force July 1, 1872, as amended;

(4) Each not-for-profit corporation, without shares

or capital stock, heretofore organized under any general law or created by Special Act of the Legislature of this State for a purpose or purposes for which a corporation may be organized under this Act, but not otherwise entitled to the rights, privileges, immunities and franchises provided by this Act, which shall elect to accept this Act as hereinafter provided; and

(5) Each corporation having shares or capital stock,

heretofore organized under any general law or created by Special Act of the Legislature of this State prior to the adoption of the Constitution of 1870, for a purpose or purposes for which a corporation may be organized under this Act, which shall elect to accept this Act as hereinafter provided.

(b) Except as otherwise provided by this Act, the provisions of this Act relating to foreign corporations shall apply to:
(1) All foreign corporations which procure authority

hereunder to conduct affairs in this State;

(2) All foreign corporations heretofore having

authority to conduct affairs in this State under the "General Not for Profit Corporation Act", approved July 17, 1943, as amended; and

(3) All foreign not-for-profit corporations

conducting affairs in this State for a purpose or purposes for which a corporation might be organized under this Act.

(c) The provisions of subsection (b) of Section 110.05 of this Act relating to revival of the articles of incorporation and extension of the period of corporate duration of a domestic corporation shall apply to all corporations organized under the "General Not for Profit Corporation Act", approved July 17, 1943, as amended, and whose period of duration has expired.
(d) The provisions of Section 112.45 of this Act relating to reinstatement following administrative dissolution of a domestic corporation shall apply to all corporations involuntarily dissolved after June 30, 1974, by the Secretary of State, pursuant to Section 50a of the "General Not for Profit Corporation Act", approved July 17, 1943, as amended.
(e) The provisions of Section 113.60 of this Act relating to reinstatement following revocation of authority of a foreign corporation shall apply to all foreign corporations which had their authority revoked by the Secretary of State pursuant to Section 84 or Section 84a of the "General Not for Profit Corporation Act", approved July 17, 1943, as amended.
(f) Conversions and domestications are governed by the Entity Omnibus Act.
(Source: P.A. 100-561, eff. 7-1-18.)

(805 ILCS 105/101.75) (from Ch. 32, par. 101.75)
Sec. 101.75. Election to Accept Act.
(a) Any not-for-profit corporation without shares or capital stock heretofore organized under any General Law or created by Special Act of the Legislature of this State, or any corporation having shares or capital stock organized under any General Law or created by Special Act of the Legislature of this State prior to the adoption of the Constitution of 1870, for a purpose or purposes for which a corporation may be organized under this Act, or any corporation formed for religious purposes under An Act Concerning Corporations, effective July 1, 1872, as amended, may elect to accept this Act in the following manner:
(1) Unless the articles of incorporation or the

equivalent or the bylaws provide otherwise, where there are members or shareholders entitled to vote, the board of directors shall adopt a resolution recommending that the corporation accept this Act and directing that the question of such acceptance be submitted to a vote at a meeting of the members or shareholders entitled to vote, which may be either an annual or a special meeting. The members or shareholders entitled to vote may elect that such corporation accept this Act by the affirmative vote of at least two-thirds of the votes present and voted either in person or by proxy.

(2) Unless the articles of incorporation or the

equivalent or the bylaws provide otherwise, where there are no members or shareholders having voting rights, election to accept this Act may be made at a meeting of the board of directors pursuant to a majority vote of the directors present and voting at a meeting at which a quorum is present.

(b) Upon complying with Subsection (a), the corporation shall execute and file in duplicate a statement, in accordance with Section 101.10 of this Act, and shall also file a copy of its articles of incorporation, if any, and all amendments thereto. Such statement shall set forth:
(1) A corporate name for the corporation that

satisfies the requirements of this Act;

(2) The specific purpose or purposes for which the

corporation is organized, from among the purposes authorized in Section 103.05 of this Act;

(3) The address of the corporation's registered

office and the name of its registered agent at that office;

(4) The names and respective addresses of its

officers and directors;

(5) A statement that the attached copy, if any, of

the articles of incorporation of the corporation is true and correct;

(6) A statement by the corporation that it has

elected to accept this Act and that all reports have been filed and all fees, taxes and penalties due to the State of Illinois, accruing under any Act to which the corporation has theretofore been subject, have been paid;

(7) Where there are members or shareholders having

voting rights, a statement setting forth the date of the meeting of the members or shareholders at which the election to accept this Act was made; that a quorum was present at such meeting, and that such acceptance was authorized either by the affirmative vote of at least two-thirds of the votes present and voted either in person or by proxy, or in compliance with any different provision of the articles of incorporation or their equivalent or of the bylaws.

(8) Where there are no members or shareholders having

voting rights, a statement of such fact, the date of the meeting of the board of directors at which the election to accept this Act was made, that a quorum was present at such meeting, and that such acceptance was authorized by majority vote of the directors present and voting at such meeting;

(9) A statement that, in addition, the corporation

followed the requirements of its articles of incorporation and bylaws so far as applicable in effecting such acceptance;

(10) Where the corporation has issued shares of

stock, a statement of such fact, including the number of shares theretofore authorized, the number issued and outstanding; and a statement that all issued and outstanding shares of stock have been delivered to the corporation to be canceled upon the acceptance of this Act by the corporation becoming effective and that from and after the effective date of said acceptance, the authority to issue shares shall be thereby terminated.

(c) When the provisions of Subsection (b) have been complied with, the Secretary of State shall file the statement of acceptance.
(d) Upon the filing of a statement of acceptance, the election of the corporation to accept this Act shall become effective, and such corporation shall have the same powers and privileges, and be subject to the same duties, restrictions, penalties and liabilities as though such corporation had been originally organized hereunder, and shall also be subject to any duty or obligation expressly imposed upon such corporation by its special charter; provided, however,
(1) That no amendment to the articles of

incorporation adopted after such election to accept this Act shall release or terminate any duty or obligation expressly imposed upon any such corporation under and by virtue of such special charter, or enlarge any right, power, or privilege granted any such corporation under a special charter except to the extent that such right, power or privilege might have been included in the articles of incorporation of a corporation organized under this Act; and

(2) That in the case of any corporation with issued

shares of stock, the holders of such issued shares who surrender them to the corporation to be canceled upon the acceptance of this Act by the corporation becoming effective, shall have such rights as the election to accept this Act provides.

(Source: P.A. 92-33, eff. 7-1-01.)

(805 ILCS 105/101.80) (from Ch. 32, par. 101.80)
Sec. 101.80. Definitions. As used in this Act, unless the context otherwise requires, the words and phrases defined in this Section shall have the meanings set forth herein.
(a) "Anniversary" means that day each year exactly one or more years after:
(1) The date of filing the articles of incorporation

prescribed by Section 102.10 of this Act, in the case of a domestic corporation;

(2) The date of filing the application for authority

prescribed by Section 113.15 of this Act in the case of a foreign corporation;

(3) The date of filing the statement of acceptance

prescribed by Section 101.75 of this Act, in the case of a corporation electing to accept this Act; or

(4) The date of filing the articles of consolidation

prescribed by Section 111.25 of this Act in the case of a consolidation.

(b) "Anniversary month" means the month in which the anniversary of the corporation occurs.
(c) "Articles of incorporation" means the original articles of incorporation including the articles of incorporation of a new corporation set forth in the articles of consolidation or set forth in a statement of election to accept this Act, and all amendments thereto, whether evidenced by articles of amendment, articles of merger or statement of correction affecting articles. Restated articles of incorporation shall supersede the original articles of incorporation and all amendments thereto prior to the effective date of filing the articles of amendment incorporating the restated articles of incorporation. In the case of a corporation created by a Special Act of the Legislature, "Articles of incorporation" means the special charter and any amendments thereto made by Special Act of the Legislature or pursuant to general laws.
(d) "Board of directors" means the group of persons vested with the management of the affairs of the corporation irrespective of the name by which such group is designated.
(e) "Bylaws" means the code or codes of rules adopted for the regulation or management of the affairs of the corporation irrespective of the name or names by which such rules are designated.
(f) "Corporation" or "domestic corporation" means a domestic not-for-profit corporation subject to the provisions of this Act, except a foreign corporation.
(g) "Delivered," for the purpose of determining if any notice required by this Act is effective, means:
(1) Transferred or presented to someone in person;
(2) Deposited in the United States mail addressed to

the person at his, her or its address as it appears on the records of the corporation, with sufficient first-class postage prepaid thereon;

(3) Posted at such place and in such manner or

otherwise transmitted to the person's premises as may be authorized and set forth in the articles of incorporation or the bylaws; or

(4) Transmitted by electronic means to the e-mail

address, facsimile number, or other contact information appearing on the records of the corporation as may be authorized or approved in the articles of incorporation or the bylaws.

(h) "Foreign corporation" means a not-for-profit corporation as defined and organized under the laws other than the laws of this State, for a purpose or purposes for which a corporation may be organized under this Act.
(i) "Incorporator" means one of the signers of the original articles of incorporation.
(j) "Insolvent" means that a corporation is unable to pay its debts as they become due in the usual course of the conduct of its affairs.
(k) "Member" means a person or any organization, whether not for profit or otherwise, having membership rights in a corporation in accordance with the provisions of its articles of incorporation or bylaws.
(l) "Net assets," for the purpose of determining the authority of a corporation to make distributions, is equal to the difference between the assets of the corporation and the liabilities of the corporation.
(m) "Not-for-profit corporation" means a corporation subject to this Act and organized solely for one or more of the purposes authorized by Section 103.05 of this Act.
(n) "Registered office" means that office maintained by the corporation in this State, the address of which is on file in the office of the Secretary of State, at which any process, notice or demand required or permitted by law may be served upon the registered agent of the corporation.
(o) "Special charter" means the charter granted to a corporation created by special act of the Legislature whether or not the term "charter" or "special charter" is used in such special act.
(p) Unless otherwise prohibited by the articles of incorporation or the bylaws of the corporation, actions required to be "written", to be "in writing", to have "written consent", to have "written approval" and the like by or of members, directors, or committee members shall include any communication transmitted or received by electronic means.
(Source: P.A. 96-649, eff. 1-1-10.)



Article 2 - Formation Of Corporations

(805 ILCS 105/Art. 2 heading)

(805 ILCS 105/102.05) (from Ch. 32, par. 102.05)
Sec. 102.05. Incorporators. One or more incorporators may organize a corporation under this Act. Each incorporator shall be either a corporation, domestic or foreign, whether not for profit or otherwise, or a natural person of the age of 18 years or more.
(Source: P.A. 84-1423.)

(805 ILCS 105/102.10) (from Ch. 32, par. 102.10)
Sec. 102.10. Articles of Incorporation. The articles of incorporation shall be executed and filed in duplicate in accordance with Section 101.10 of this Act.
(a) The articles of incorporation must set forth:
(1) A corporate name for the corporation that

satisfies the requirements of this Act;

(2) The specific purpose or purposes for which the

corporation is organized, from among the purposes authorized in Section 103.05 of this Act;

(3) The address of the corporation's initial

registered office and the name of its initial registered agent at that office;

(4) The name and address of each incorporator;
(5) The number of directors constituting the first

board of directors and the names and addresses of each such director;

(6) With respect to any organization a purpose of

which is to function as a club, as defined in Section 1-3.24 of "The Liquor Control Act of 1934", as now or hereafter amended, a statement that it will comply with the State and local laws and ordinances relating to alcoholic liquors;

(7) Whether the corporation is a condominium

association as established under the Condominium Property Act, a cooperative housing corporation defined in Section 216 of the Internal Revenue Code of 1954 or a homeowner association which administers a common-interest community as defined in subsection (c) of Section 9-102 of the Code of Civil Procedure.

(b) The articles of incorporation may set forth:
(1) Provisions not inconsistent with law with respect

to:

(i) Managing and regulating the affairs of the

corporation, including any provision for distribution of assets on final dissolution;

(ii) Providing that the corporation shall have no

members, or shall have one or more classes of members;

(iii) Limiting, enlarging or denying the right of

the members of any class or classes of members, to vote;

(iv) Defining, limiting, and regulating the

rights, powers and duties of the corporation, its officers, directors and members; or

(v) Superseding any provision of this Act that

requires for approval of corporation action a two-thirds vote of members or class of members entitled to vote by specifying any smaller or larger vote requirement not less than a majority of the votes which members entitled to vote on a matter shall vote, either in person or by proxy, at a meeting at which there is a quorum.

(2) Any provision that under this Act is required or

permitted to be set forth in the articles of incorporation or bylaws.

(c) The articles of incorporation need not set forth any of the corporate powers enumerated in this Act.
(d) The duration of a corporation is perpetual unless otherwise specified in the articles of incorporation.
(e) When the provisions of this Section have been complied with, the Secretary of State shall file the articles of incorporation.
(Source: P.A. 92-33, eff. 7-1-01; 93-59, eff. 7-1-03.)

(805 ILCS 105/102.15) (from Ch. 32, par. 102.15)
Sec. 102.15. Effect of incorporation. Upon the filing of articles of incorporation by the Secretary of State, the corporate existence shall begin, and such filing shall be conclusive evidence, except as against the State, that all conditions precedent required to be performed by the incorporators have been complied with and that the corporation has been incorporated under this Act.
(Source: P.A. 92-33, eff. 7-1-01.)

(805 ILCS 105/102.20) (from Ch. 32, par. 102.20)
Sec. 102.20. Organization of Corporation.
(a) After filing the articles of incorporation, the first meeting of the board of directors shall be held at the call of a majority of the incorporators or of the directors for the purpose of:
(1) Adopting bylaws;
(2) Electing officers; and
(3) Such other purposes as may come before the

meeting.

In lieu of a meeting, director action may be taken by consent in writing, pursuant to Section 108.45 of this Act.
(b) If the corporation has members, a first meeting of the members may be held at the call of an officer or of a majority of the directors, for such purposes as shall be stated in the notice of the meeting.
If the corporation has members entitled to vote, then in lieu of a meeting, member action may be taken by consent in writing, pursuant to Section 107.10 of this Act.
(c) At least three days' written notice of an organizational meeting shall be given unless the persons entitled to such notice waive the same in writing, either before or after such meeting. An organizational meeting may be held either within or without this State.
(Source: P.A. 92-33, eff. 7-1-01.)

(805 ILCS 105/102.25) (from Ch. 32, par. 102.25)
Sec. 102.25. Bylaws. The initial bylaws of a corporation shall be adopted by its board of directors. The power to alter, amend or repeal the bylaws or adopt new bylaws shall be vested in the board of directors unless otherwise provided in the articles of incorporation or the bylaws. The bylaws may contain any provisions for the regulation and management of the affairs of a corporation not inconsistent with law or the articles of incorporation.
(Source: P.A. 84-1423.)

(805 ILCS 105/102.30) (from Ch. 32, par. 102.30)
Sec. 102.30. Emergency bylaws. The board of directors of any corporation, subject to approval by not less than a majority of the members voting on the proposal, may adopt emergency bylaws, subject to repeal or change by action of the members, which, to the extent therein provided and notwithstanding any different provisions elsewhere in this Act or in the articles of incorporation or bylaws, shall be operative upon (a) the declaration of a civil defense emergency by the President of the United States or by concurrent resolution of the Congress of the United States pursuant to Title 50, Appendix, Section 2291 of the United States Code, or any amendment thereof, or (b) upon a proclamation of a civil defense emergency by the Governor of the State of Illinois which relates to an attack or imminent attack on the United States or any of its possessions. Such emergency bylaws shall cease to be effective and shall be suspended upon any proclamation by the President of the United States, or the passage by the Congress of a concurrent resolution, or any declaration by the Governor of Illinois that such civil defense emergency no longer exists.
Emergency bylaws adopted pursuant to this Act may contain such provisions as may be deemed practical and necessary for the interim management of the affairs of the corporation, including, without limitation, provisions with respect to the number of directors or members who shall constitute a quorum at a meeting of the board of directors or the members, the number of votes necessary for action by such board or by the members, the procedure for holding a special election of directors and the procedure for calling and holding meetings of members or directors. No officer, director or employee shall be liable for any action taken by him or her in good faith in such an emergency to protect or preserve assets of the corporation endangered by the existence of such emergency even though not authorized by the bylaws then in effect.
Notwithstanding anything contained herein to the contrary, emergency bylaws adopted pursuant to this Act shall not supersede the regular bylaws of the corporation, the articles of incorporation or the provisions of this Act, in respect of amending the articles of incorporation or the regular bylaws of the corporation, adopting a plan of merger or consolidation with another corporation or corporations, authorizing the sale, lease, exchange, or other disposition of all or substantially all of the property and assets of the corporation other than in the usual and regular course of business, or authorizing the dissolution of the corporation; and the regular bylaws of the corporation, the articles of incorporation and the provisions of this Act shall continue in full force and effect for such purposes.
(Source: P.A. 84-1423.)

(805 ILCS 105/102.35) (from Ch. 32, par. 102.35)
Sec. 102.35. Incorporation of an association or society.
(a) When an unincorporated association or society, organized for any of the purposes for which a corporation could be formed under this Act, authorizes the incorporation of the association or society by the same procedure and affirmative vote of its voting members or delegates as its constitution, bylaws, or other fundamental agreement requires for an amendment to its fundamental agreement or, if no such vote is specified, by a majority vote of the voting members present at a duly convened meeting the purpose of which is stated in the notice of the meeting, then following the filing of articles of incorporation under Section 102.10 setting forth those facts and that the required vote has been obtained and upon the filing of the articles of incorporation, the association or society shall become a corporation and the members of the association or society shall become members of the corporation in accordance with provisions in the articles to that effect.
(b) Upon incorporation, all the rights, privileges, immunities, powers, franchise, authority, and property of the unincorporated association or society shall pass to and vest in the corporation, and all obligations of the unincorporated association or society shall become obligations of the corporation.
(Source: P.A. 92-33, eff. 7-1-01.)



Article 3 - Purposes And Powers

(805 ILCS 105/Art. 3 heading)

(805 ILCS 105/103.05) (from Ch. 32, par. 103.05)
Sec. 103.05. Purposes and authority of corporations; particular purposes; exemptions.
(a) Not-for-profit corporations may be organized under this Act for any one or more of the following or similar purposes:
(1) Charitable.
(2) Benevolent.
(3) Eleemosynary.
(4) Educational.
(5) Civic.
(6) Patriotic.
(7) Political.
(8) Religious.
(9) Social.
(10) Literary.
(11) Athletic.
(12) Scientific.
(13) Research.
(14) Agricultural.
(15) Horticultural.
(16) Soil improvement.
(17) Crop improvement.
(18) Livestock or poultry improvement.
(19) Professional, commercial, industrial, or trade

association.

(20) Promoting the development, establishment, or

expansion of industries.

(21) Electrification on a cooperative basis.
(22) Telephone service on a mutual or cooperative

basis.

(23) Ownership and operation of water supply

facilities for drinking and general domestic use on a mutual or cooperative basis.

(24) Ownership or administration of residential

property on a cooperative basis.

(25) Administration and operation of property owned

on a condominium basis or by a homeowner association.

(26) Administration and operation of an organization

on a cooperative basis producing or furnishing goods, services, or facilities primarily for the benefit of its members who are consumers of those goods, services, or facilities.

(27) Operation of a community mental health board or

center organized pursuant to the Community Mental Health Act for the purpose of providing direct patient services.

(28) Provision of debt management services as

authorized by the Debt Management Service Act.

(29) Promotion, operation, and administration of a

ridesharing arrangement as defined in Section 1-176.1 of the Illinois Vehicle Code.

(30) The administration and operation of an

organization for the purpose of assisting low-income consumers in the acquisition of utility and telephone services.

(31) Any purpose permitted to be exempt from taxation

under Sections 501(c) or 501(d) of the United States Internal Revenue Code, as now in or hereafter amended.

(32) Any purpose that would qualify for

tax-deductible gifts under the Section 170(c) of the United States Internal Revenue Code, as now or hereafter amended. Any such purpose is deemed to be charitable under subsection (a)(1) of this Section.

(33) Furnishing of natural gas on a cooperative

basis.

(34) Ownership and operation of agriculture-based

biogas (anaerobic digester) systems on a cooperative basis including the marketing and sale of products produced from these, including but not limited to methane gas, electricity, and compost.

(b) A corporation may be organized hereunder to serve in an area that adjoins or borders (except for any intervening natural watercourse) an area located in an adjoining state intended to be similarly served, and the corporation may join any corporation created by the adjoining state having an identical purpose and organized as a not-for-profit corporation. Whenever any corporation organized under this Act so joins with a foreign corporation having an identical purpose, the corporation shall be permitted to do business in Illinois as one corporation; provided (1) that the name, bylaw provisions, officers, and directors of each corporation are identical, (2) that the foreign corporation complies with the provisions of this Act relating to the admission of foreign corporation, and (3) that the Illinois corporation files a statement with the Secretary of State indicating that it has joined with a foreign corporation setting forth the name thereof and the state of its incorporation.
(Source: P.A. 98-317, eff. 8-12-13.)

(805 ILCS 105/103.10) (from Ch. 32, par. 103.10)
Sec. 103.10. General powers. Each corporation shall have power:
(a) To have perpetual succession by its corporate name unless a limited period of duration is stated in its articles of incorporation;
(b) To sue and be sued, complain and defend, in its corporate name, and shall have standing to sue when one or more of its members would otherwise have standing to sue in his or her own right, providing the interests it seeks to protect are germane to the corporation's purposes, and neither the claim asserted nor the relief requested requires the participation of individual members in the lawsuit;
(c) To have a corporate seal which may be altered at pleasure, and to use the same by causing it, or a facsimile thereof, to be impressed or affixed or in any other manner reproduced, provided that the affixing of a corporate seal to an instrument shall not give the instrument additional force or effect, or change the construction thereof, and the use of a corporate seal is not mandatory;
(d) To purchase, take, receive, lease as lessee, take by gift, devise, or bequest, or otherwise acquire, and to own, hold, hold as trustee, use, and otherwise deal in and with any real or personal property, or any interest therein, situated in or out of this State;
(e) To sell and convey, mortgage, pledge, lease as lessor, and otherwise dispose of all or any part of its property and assets;
(f) To lend money to its officers, employees and agents except as limited by Section 108.80 of this Act;
(g) To purchase, take, receive, subscribe for, or otherwise acquire, own, hold, vote, use, employ, sell, mortgage, loan, pledge, or otherwise dispose of, and otherwise use and deal in and with, shares or other interests in, or obligations of, other domestic or foreign corporations, whether for profit or not for profit, associations, partnerships or individuals;
(h) To incur liabilities, to borrow money for its corporate purposes at such rates of interest as the corporation may determine without regard to the restrictions of any usury law of this State, to issue its notes, bonds and other obligations; to secure any of its obligations by mortgage, pledge, or deed of trust of all or any of its property, franchises, and income; and to make contracts, including contracts of guaranty and suretyship;
(i) To invest its funds from time to time and to lend money for its corporate purposes, and to take and hold real and personal property as security for the payment of funds so invested or loaned;
(j) To conduct its affairs, carry on its operations, and have offices within and without this State and to exercise in any other state, territory, district, or possession of the United States, or in any foreign country, the powers granted by this Act;
(k) To elect or appoint officers and agents of the corporation, and define their duties and fix their compensations;
(l) To make and alter bylaws, not inconsistent with its articles of incorporation or with the laws of this State, except as provided in Section 102.30 of this Act, for the administration and regulation of the affairs of the corporation;
(m) To make donations in furtherance of any of its purposes; to lend money to the State or Federal government; and to conduct any lawful affairs in aid of the United States;
(n) To cease its corporate activities and surrender its corporate franchise;
(o) To establish deferred compensation plans, pension plans, and other incentive plans for its directors, officers and employees and to make the payments provided for therein;
(p) To indemnify its directors, officers, employees or agents in accordance with and to the extent permitted by Section 108.75 of this Act and other applicable provisions of law;
(q) To be a promoter, partner, member, associate or manager of any partnership, joint venture or other enterprise; and
(r) To have and exercise all powers necessary or convenient to effect any or all of the purposes for which the corporation is formed.
(Source: P.A. 90-203, eff. 7-24-97.)

(805 ILCS 105/103.12) (from Ch. 32, par. 103.12)
Sec. 103.12. Private foundations - Federal tax laws. In the absence of an express provision to the contrary in its articles of incorporation, a corporation, as defined in Section 509 of the Internal Revenue Code of 1986, as may be amended from time to time, during the period it is a private foundation:
(a) Shall not engage in any act of self-dealing as defined in Section 4941(d) thereof;
(b) Shall distribute its income for each taxable year at such time and in such manner as not to become subject to the tax on undistributed income imposed by Section 4942 thereof;
(c) Shall not retain any excess business holdings as defined in Section 4943(c) thereof;
(d) Shall not make any investment in such manner as to subject it to tax under Section 4944 thereof;
(e) Shall not make any taxable expenditure as defined in Section 4945(d) thereof.
(Source: P.A. 96-649, eff. 1-1-10.)

(805 ILCS 105/103.15) (from Ch. 32, par. 103.15)
Sec. 103.15. Defense of Ultra Vires. No act of a corporation and no conveyance or transfer of real or personal property to or by a corporation shall be invalid by reason of the fact that the corporation was without capacity or power to do such act or to make or receive such conveyance or transfer, but such lack of capacity or power may be asserted:
(a) In a proceeding by a member entitled to vote or by a director against the corporation to enjoin the doing of any act or acts or the transfer of real or personal property by or to the corporation. If the unauthorized acts or transfer sought to be enjoined are being, or are to be, performed or made pursuant to any contract to which the corporation is a party, the court may, if all of the parties to the contract are parties to the proceeding and if it deems the same to be equitable, set aside and enjoin the performance of such contract, and in so doing shall allow to the corporation or the other parties, as the case may be, compensation for the loss or damage sustained by either of them which may result from the action of the court in setting aside and enjoining the performance of such contract, but anticipated profits to be derived from the performance of the contract shall not be awarded by the court as a loss or damage sustained;
(b) In a proceeding by the corporation, whether acting directly or through a receiver, trustee, or other legal representative, or, to the extent provided for by Section 107.80 of this Act, through a member in a representative suit, against the officers or directors of the corporation for exceeding their authority; or
(c) In a proceeding by the State, as provided in this Act, to dissolve the corporation, or in a proceeding by the State to enjoin the corporation from the transaction of unauthorized affairs.
(Source: P.A. 84-1423.)

(805 ILCS 105/103.20) (from Ch. 32, par. 103.20)
Sec. 103.20. Unauthorized assumption of corporate powers. All persons who assume to exercise corporate powers without authority to so do shall be jointly and severally liable for all debts and liabilities incurred or arising as a result thereof.
(Source: P.A. 84-1423.)

(805 ILCS 105/103.25)
Sec. 103.25. Locale misrepresentation.
(a) A person shall not advertise or cause to be listed in a telephone directory an assumed or fictitious business name that intentionally misrepresents where the business is actually located or operating or falsely states that the business is located or operating in the area covered by the telephone directory. This subsection (a) does not apply to a telephone service provider or to the publisher or distributor of a telephone service directory, unless the conduct prescribed in this subsection (a) is on behalf of that telephone service provider or that publisher or distributor.
(b) A foreign not-for-profit corporation that violates this Section is guilty of a petty offense and must be fined not less than $501 and not more than $1,000. A foreign not-for-profit corporation is guilty of an additional offense for each additional day in violation of this Section.
(Source: P.A. 91-906, eff. 1-1-01.)

(805 ILCS 105/103.30)
Sec. 103.30. Homeowners' association; American flag or military flag.
(a) Notwithstanding any provision in the association's declaration, covenants, bylaws, rules, regulations, or other instruments or any construction of any of those instruments by an association's board of directors, a homeowners' association incorporated under this Act may not prohibit the outdoor display of the American flag or a military flag, or both, by a homeowner on that homeowner's property if the American flag is displayed in a manner consistent with Sections 4 through 10 of Chapter 1 of Title 4 of the United States Code and a military flag is displayed in accordance with any reasonable rules and regulations adopted by the association. An association may adopt reasonable rules and regulations, consistent with Sections 4 through 10 of Chapter 1 of Title 4 of the United States Code, regarding the placement and manner of display of the American flag and an association may adopt reasonable rules and regulations regarding the placement and manner of display of a military flag. An association may not prohibit the installation of a flagpole for the display of the American flag or a military flag, or both, but the association may adopt reasonable rules and regulations regarding the location and size of flagpoles.
(b) As used in this Section:
"American flag" means the flag of the United States (as defined in Section 1 of Chapter 1 of Title 4 of the United States Code and the Executive Orders entered in connection with that Section) made of fabric, cloth, or paper displayed from a staff or flagpole or in a window, but "American flag" does not include a depiction or emblem of the American flag made of lights, paint, roofing, siding, paving materials, flora, or balloons, or any other similar building, landscaping, or decorative component.
"Homeowners' association" includes a property owners' association, townhome association, and any similar entity, and "homeowner" includes a townhome owner.
"Military flag" means a flag of any branch of the United States armed forces or the Illinois National Guard made of fabric, cloth, or paper displayed from a staff or flagpole or in a window, but "military flag" does not include a depiction or emblem of a military flag made of lights, paint, roofing, siding, paving materials, flora, or balloons, or any other similar building, landscaping, or decorative component.
(Source: P.A. 93-481, eff. 1-1-04.)

(805 ILCS 105/103.35)
Sec. 103.35. Unemployment insurance; notice. A not-for-profit corporation that is excluded from the definition of "nonprofit organization" under Section 211.2 of the Unemployment Insurance Act because it does not have in employment 4 or more individuals within each of 20 or more calendar weeks must provide a written notice to each employee, either in each employee's employment contract or in a written notice provided to employees who do not have employment contracts, and to each member of the board of directors that the employees of the not-for-profit corporation are not eligible to receive unemployment insurance benefits on the basis of their employment for the not-for-profit corporation.
(Source: P.A. 96-970, eff. 1-1-11.)



Article 4 - Name

(805 ILCS 105/Art. 4 heading)

(805 ILCS 105/104.05) (from Ch. 32, par. 104.05)
Sec. 104.05. Corporate name of domestic or foreign corporation.
(a) The corporate name of a domestic corporation or of a foreign corporation organized, existing or subject to the provisions of this Act:
(1) May contain, separate and apart from any other

word or abbreviation in such name, the word "corporation," "company," "incorporated," or "limited," or an abbreviation of one of such words;

(2) Must end with the letters "NFP" if the corporate

name contains any word or phrase which indicates or implies that the corporation is organized for any purpose other than a purpose for which corporations may be organized under this Act or a purpose other than a purpose set forth in the corporation's articles of incorporation;

(3) Shall be distinguishable upon the records in the

office of the Secretary of State from the name or assumed name of any domestic corporation or limited liability company organized under the Limited Liability Company Act, whether for profit or not for profit, existing under any Act of this State or the name or assumed name of any foreign corporation or foreign limited liability company registered under the Limited Liability Company Act, whether for profit or not for profit, authorized to transact business or conduct affairs in this State, or a name the exclusive right to which is, at the time, reserved or registered in the manner provided in this Act or Section 1-15 of the Limited Liability Company Act, except that, subject to the discretion of the Secretary of State, a foreign corporation that has a name prohibited by this paragraph may be granted authority to conduct its affairs in this State, if the foreign corporation:

(i) Elects to adopt an assumed corporation name

or names in accordance with Section 104.15 of this Act; and

(ii) Agrees in its application for authority to

conduct affairs in this State only under such assumed corporate name or names;

(4) Shall not contain a word or phrase, or an

abbreviation or derivation thereof, the use of which is prohibited or restricted by any other statute of this State unless such restriction has been complied with;

(5) Shall consist of letters of the English alphabet,

Arabic or Roman numerals, or symbols capable of being readily reproduced by the office of the Secretary of State;

(6) Shall not contain the words "regular democrat,"

"regular democratic," "regular republican," "democrat," "democratic," or "republican," nor the name of any other established political party, unless consent to usage of such words or name is given to the corporation by the State central committee of such established political party; notwithstanding any other provisions of this Act, any corporation, whose name at the time this amendatory Act takes effect contains any of the words listed in this paragraph shall certify to the Secretary of State no later than January 1, 1989, that consent has been given by the State central committee; consent given to a corporation by the State central committee to use the above listed words may be revoked upon notification to the corporation and the Secretary of State;

(7) Shall be the name under which the corporation

shall conduct affairs in this State unless the corporation shall also elect to adopt an assumed corporate name or names as provided in this Act; provided, however, that the corporation may use any divisional designation or trade name without complying with the requirements of this Act, provided the corporation also clearly discloses its corporate name; and

(8) Shall not, as to any corporation organized or

amending its corporate name on or after April 3, 2009 (the effective date of Public Act 96-7), without the express written consent of the United States Olympic Committee, contain the words: (i) "Olympic"; (ii) "Olympiad"; (iii) "Paralympic"; (iv) "Paralympiad"; (v) "Citius Altius Fortius"; (vi) "CHICOG"; or (vii) "Chicago 2016".

(b) The Secretary of State shall determine whether a name is "distinguishable" from another name for purposes of this Act. Without excluding other names which may not constitute distinguishable names in this State, a name is not considered distinguishable, for purposes of this Act, solely because it contains one or more of the following:
(1) The word "corporation," "company,"

"incorporated," or "limited" or an abbreviation of one of such words;

(2) Articles, conjunctions, contractions,

abbreviations, different tenses or number of the same word.

(c) Nothing in this Section or Sections 104.15 or 104.20 of this Act shall:
(1) Require any domestic corporation existing or any

foreign corporation having authority to conduct affairs on the effective date of this Act, to modify or otherwise change its corporate name or assumed corporate name, if any; or

(2) Abrogate or limit the common law or statutory law

of unfair competition or unfair trade practices, nor derogate from the common law or principles of equity or the statutes of this State or of the United States with respect to the right to acquire and protect copyrights, trade names, trade marks, service names, service marks, or any other right to the exclusive use of name or symbols.

(Source: P.A. 96-7, eff. 4-3-09; 96-66, eff. 1-1-10; 96-328, eff. 8-11-09; 96-1000, eff. 7-2-10.)

(805 ILCS 105/104.10) (from Ch. 32, par. 104.10)
Sec. 104.10. Reserved name. The exclusive right to the use of a corporate name or an assumed corporate name, as the case may be, may be reserved by:
(a) Any person intending to organize a corporation under this Act;
(b) Any domestic corporation intending to change its name;
(c) Any foreign corporation intending to make application for a certificate of authority to conduct affairs in this State;
(d) Any foreign corporation authorized to conduct affairs in this State and intending to change its name;
(e) Any person intending to organize a foreign corporation and intending to have such corporation make application for a certificate of authority to conduct affairs in this State;
(f) Any domestic corporation intending to adopt an assumed corporate name; or
(g) Any foreign corporation authorized to conduct affairs in this State and intending to adopt an assumed corporate name.
Such reservation shall be made by filing in the office of the Secretary of State an application to reserve a specified corporate name or a specified assumed corporate name, executed by the applicant. If the Secretary of State finds that such name is available for corporate use, he or she shall reserve the same for the exclusive use of such applicant for a period of ninety days.
The right to the exclusive use of a specified corporate name or assumed corporate name so reserved may be transferred to any other person by filing in the office of the Secretary of State a notice of such transfer, executed by the person for whom such name was reserved, and specifying the name and address of the transferee.
The Secretary of State may revoke any reservation if, after a hearing, he or she finds that the application therefor or any transfer thereof was made contrary to this Act.
(Source: P.A. 84-1423.)

(805 ILCS 105/104.15) (from Ch. 32, par. 104.15)
Sec. 104.15. Assumed corporate name.
(a) A domestic corporation or a foreign corporation admitted to conduct affairs or attempting to gain admission to conduct affairs may elect to adopt an assumed corporate name that complies with the requirements of subsection (a) of Section 104.05 of this Act with respect to corporate names.
(b) As used in this Act, "assumed corporate name" means any corporate name other than the true corporate name, except that the following shall not constitute the use of an assumed corporate name under this Act:
(1) The identification by a corporation of the

conduct of its affairs with a trademark or service mark of which it is the owner or licensed user; or

(2) The use of the name of a division, not separately

incorporated and not containing the word "corporation," "incorporated," or "limited" or an abbreviation of one of such words, provided the corporation also clearly discloses its corporate name.

(c) Before conducting any affairs in this State under an assumed corporate name or names, the corporation shall, for each assumed corporate name, pursuant to resolution by its board of directors, execute and file in accordance with Section 101.10 of this Act, an application setting forth:
(1) The true corporate name;
(2) The State or country under the laws of which it

is organized;

(3) That it intends to conduct affairs under an

assumed corporate name;

(4) The assumed corporate name which it proposes to

use.

(d) The right to use an assumed corporate name shall be effective from the date of filing by the Secretary of State until the first day of the anniversary month of the corporation that falls within the next calendar year evenly divisible by 5, except that if an application is filed within the 2 months immediately preceding the anniversary month of a corporation that falls within a calendar year evenly divisible by 5, the right to use the assumed corporate name shall be effective until the first day of the anniversary month of the corporation that falls within the next succeeding calendar year evenly divisible by 5.
(e) A corporation shall renew the right to use its assumed corporate name or names, if any, within the 60 days preceding the expiration of such right, for a period of 5 years, by making an election to do so at the time of filing its annual report form and by paying the renewal fee as prescribed by this Act.
(f) (Blank).
(g) A foreign corporation may not use an assumed or fictitious name in the conduct of its business to intentionally misrepresent the geographic origin or location of the corporation within Illinois.
(Source: P.A. 96-1121, eff. 1-1-11.)

(805 ILCS 105/104.20) (from Ch. 32, par. 104.20)
Sec. 104.20. Change and cancellation of assumed corporate name.
(a) Any domestic or foreign corporation may, pursuant to resolution by its board of directors, change or cancel any or all of its assumed corporate names by executing and filing, in accordance with Section 101.10 of this Act, an application setting forth:
(1) The true corporate name;
(2) The state or country under the laws of which it

is organized;

(3) That it intends to cease conducting affairs under

an assumed corporate name by changing or canceling it;

(4) The assumed corporate name to be changed from or

cancelled;

(5) If the assumed corporate name is to be changed,

the assumed corporate name which the corporation proposes to use.

(b) Upon the filing of an application to change an assumed corporate name, the corporation shall have the right to use such assumed corporate name for the period authorized by subsection (d) of Section 104.15 of this Act.
(c) The right to use an assumed corporate name shall be cancelled by the Secretary of State:
(1) If the corporation fails to renew an assumed

corporate name;

(2) If the corporation has filed an application to

change or cancel an assumed corporate name;

(3) If a domestic corporation has been dissolved;
(4) If a foreign corporation has had its authority to

conduct affairs in this State revoked.

(Source: P.A. 96-66, eff. 1-1-10.)

(805 ILCS 105/104.25) (from Ch. 32, par. 104.25)
Sec. 104.25. Registered name of foreign corporation. Any foreign corporation not conducting affairs in this State and not authorized to conduct affairs in this State may register its corporate name, provided its corporate name is available for use as determined by the Secretary of State in accordance with the provisions of this Act.
(a) Such registration shall be made:
(1) By executing and filing in accordance with Section 101.10 of this Act:
(i) An application for registration, stating the name of the corporation, the state or place under the laws of which it is incorporated, the date of its incorporation, a brief statement of the affairs which it is conducting or plans to conduct, the post office address of the corporation to which the Secretary of State may mail notices as required or permitted by this Act and that it desires to register its name under this Section; and
(ii) A certificate setting forth that such corporation is in good standing under the laws of the state or place wherein it is organized executed by the Secretary of State of such state or by such other public official as may have custody of the records pertaining to corporations; and
(2) By paying to the Secretary of State the fee prescribed by this Act.
(b) Such registration shall be effective from the date of filing by the Secretary of State until the first day of the 12th month following such date.
(c) Such registration may be renewed from year to year by filing an application for renewal setting forth the facts required in an original application for registration and a certificate of good standing as required for the original registration and by paying the fee prescribed by this Act within 60 days immediately preceding the first day of the 12th month following the date of filing the original registration or prior renewal. Such renewal shall extend the registration for 12 months, to expire on the first day of the month in which the original registration was filed the next year.
(d) Any foreign corporation which has in effect a registration of its corporate name may cancel such registration at any time by filing an application for cancellation in the same manner and setting forth the same facts required to be set forth in an original registration and paying the fee prescribed by this Act.
(e) The Secretary of State may cancel any registration if, after a hearing, he or she finds that the application therefor or any renewal thereof was made contrary to this Act.
(Source: P.A. 84-1423.)



Article 5 - Office And Agent

(805 ILCS 105/Art. 5 heading)

(805 ILCS 105/105.05) (from Ch. 32, par. 105.05)
Sec. 105.05. Registered office and registered agent.
(a) Each domestic corporation and each foreign corporation having authority to conduct affairs in this State shall have and continuously maintain in this State:
(1) A registered office which may be, but need not

be, the same as its place of business in this State.

(2) A registered agent, which agent may be either an

individual, resident in this State, whose business office is identical with such registered office, or a for profit domestic or foreign corporation, limited liability company, limited partnership, or limited liability partnership authorized to transact business in this State that is authorized by its statement of purpose to act as such agent, having a business office identical with such registered office.

(b) The address, including street and number, if any, of the initial registered office, and the name of the initial registered agent of each corporation organized under this Act shall be stated in its articles of incorporation; and of each foreign corporation shall be stated in its application for authority to conduct affairs in this State.
(c) In the event of dissolution of a corporation, either voluntary, administrative, or judicial, the registered agent and the registered office of the corporation on record with the Secretary of State on the date of the issuance of the certificate or judgment of dissolution shall be an agent of the corporation upon whom claims can be served or service of process can be had during the two year post-dissolution period provided in Section 112.80 of this Act, unless such agent resigns or the corporation properly reports a change of registered office or registered agent.
(d) In the event of revocation of authority of a foreign corporation, the registered agent and the registered office of the corporation on record with the Secretary of State on the date of the issuance of the certificate of revocation shall be an agent of the corporation upon whom claims can be served or service of process can be had, unless such agent resigns.
(Source: P.A. 96-988, eff. 7-2-10.)

(805 ILCS 105/105.10) (from Ch. 32, par. 105.10)
Sec. 105.10. Change of registered office or registered agent.
(a) A domestic corporation or a foreign corporation may from time to time change the address of its registered office. A domestic corporation or a foreign corporation shall change its registered agent if the office of registered agent shall become vacant for any reason, or if its registered agent becomes disqualified or incapacitated to act, or if the corporation revokes the appointment of its registered agent.
(b) A domestic corporation or a foreign corporation may change the address of its registered office or change its registered agent, or both, by executing and filing in duplicate, in accordance with Section 101.10 of this Act, a statement setting forth:
(1) the name of the corporation;
(2) the address, including street and number, or

rural route number, of its then registered office;

(3) if the address of its registered office be

changed, the address, including street and number, or rural route number, to which the registered office is to be changed;

(4) the name of its then registered agent;
(5) if its registered agent be changed, the name of

its successor registered agent;

(6) that the address of its registered office and the

address of the business office of its registered agent, as changed, will be identical;

(7) that such change was authorized by resolution

duly adopted by the board of directors.

(c) (Blank).
(d) (Blank).
(e) The change of address of the registered office, or the change of registered agent, or both, as the case may be, shall become effective upon the filing of such statement by the Secretary of State.
(Source: P.A. 96-1121, eff. 1-1-11.)

(805 ILCS 105/105.15) (from Ch. 32, par. 105.15)
Sec. 105.15. Resignation of registered agent.
(a) A registered agent may at any time resign by filing in the office of the Secretary of State written notice thereof, and by mailing a copy thereof to the corporation at its principal office as such is known to said resigning agent, such notice to be mailed at least 10 days prior to the date of filing thereof with the Secretary of State.
(b) The notice shall set forth:
(1) The name of the corporation for which the

registered agent is acting;

(2) The name of the registered agent;
(3) The address, including street and number, or

rural route number, of the corporation's then registered office in this State;

(4) That the registered agent resigns;
(5) The effective date thereof which shall not be

less than 30 days after the date of filing;

(6) The address of the principal office of the

corporation as such is known to the registered agent;

(7) A statement that a copy of this notice has been

sent to the principal office within the time and in the manner prescribed by this Section.

(c) Such notice shall be executed by the registered agent, if an individual, or, if a business entity, in the manner authorized by the governing statute.
(Source: P.A. 96-988, eff. 7-2-10.)

(805 ILCS 105/105.20) (from Ch. 32, par. 105.20)
Sec. 105.20. Change of Address of Registered Agent.
(a) A registered agent may change the address of the registered office of the domestic corporation or of the foreign corporation, for which he or she or it is registered agent, to another address in this State, by filing, in duplicate, in accordance with Section 101.10 of this Act a statement setting forth:
(1) the name of the corporation;
(2) the address, including street and number, or

rural route number, of its then registered office;

(3) the address, including street and number, or

rural route number, to which the registered office is to be changed;

(4) the name of its registered agent;
(5) that the address of its registered office and the

address of the business office of its registered agent, as changed, will be identical.

(b) Such statement shall be executed by the registered agent.
(c) The change of address of the registered office shall become effective upon the filing of such statement by the Secretary of State.
(Source: P.A. 92-33, eff. 7-1-01; 93-59, eff. 7-1-03.)

(805 ILCS 105/105.25) (from Ch. 32, par. 105.25)
Sec. 105.25. Service of process on domestic or foreign corporation.
(a) Any process, notice, or demand required or permitted by law to be served upon a domestic corporation or a foreign corporation having authority to conduct affairs in this State may be served either upon the registered agent appointed by the corporation or upon the Secretary of State as provided in this Section.
(b) The Secretary of State shall be irrevocably appointed as an agent of a domestic corporation or of a foreign corporation having authority upon whom any process, notice or demand may be served:
(1) Whenever the corporation shall fail to appoint or

maintain a registered agent in this State; or

(2) Whenever the corporation's registered agent

cannot with reasonable diligence be found at the registered office in this State; or

(3) When a domestic corporation has been dissolved,

the conditions of paragraph (1) or paragraph (2) exist, and an action, suit or proceeding is instituted against or affecting the corporation within the two years after the dissolution or the filing of a judgment of dissolution; or

(3.5) When a domestic corporation has been dissolved,

the conditions of paragraph (1) or (2) exist, and a criminal proceeding has been instituted against or affecting the corporation; or

(4) When the authority of a foreign corporation to

transact business has been revoked or withdrawn.

(c) Service under subsection (b) shall be made by:
(1) Service on the Secretary of State, or on any

clerk having charge of the corporation division at his or her office, of a copy of the process, notice or demand, together with any papers required by law to be delivered in connection with service, and a fee as prescribed by subsection (b) of Section 115.15 of this Act;

(2) Transmittal by the person instituting the action,

suit or proceeding of notice of the service on the Secretary of State and a copy of the process, notice or demand and accompanying papers to the corporation being served, by registered or certified mail:

(i) At the last registered office of the

corporation as shown by the records on file in the office of the Secretary of State; or

(ii) At such address the use of which the person

instituting the action, suit or proceeding knows or, on the basis of reasonable inquiry, has reason to believe is most likely to result in actual notice; and

(3) Appendage by the person instituting the action,

suit or proceeding of an affidavit of compliance with this Section in substantially such form as the Secretary of State may by rule or regulation prescribe, to the process, notice or demand.

(d) Nothing herein contained shall limit or affect the right to serve any process, notice, or demand required or permitted by law to be served upon a corporation in any other manner now or hereafter permitted by law.
(e) The Secretary of State shall keep a record of all processes, notices, and demands served upon him or her under this Section, and shall record therein the time of such service and his or her action with reference thereto but shall not be required to retain such information for a period longer than five years from his or her receipt of the service.
(Source: P.A. 98-171, eff. 8-5-13.)

(805 ILCS 105/105.30) (from Ch. 32, par. 105.30)
Sec. 105.30. Service of process on foreign corporation not authorized to conduct affairs in Illinois. If any foreign corporation conducts affairs in this State without having authority to conduct affairs, it shall be deemed that such corporation has designated and appointed the Secretary of State as an agent for process upon whom any notice, process or demand may be served. Service on the Secretary of State shall be made in the manner set forth in subsection (c) of Section 105.25 of this Act.
(Source: P.A. 92-33, eff. 7-1-01.)



Article 6 - Shares; Dividends; Contributions

(805 ILCS 105/Art. 6 heading)

(805 ILCS 105/106.05) (from Ch. 32, par. 106.05)
Sec. 106.05. Shares and dividends prohibited. A corporation shall not have or issue shares. No dividend shall be paid and no part of the money, property or other assets of a corporation shall be distributed to its members, directors or officers; provided, however, that a corporation may pay compensation in a reasonable amount to members, officers or directors for services rendered, including for service as a director only, and may make distributions pursuant to Section 109.10 of this Act or upon dissolution or final liquidation as permitted by Article 12 of this Act.
(Source: P.A. 84-1423.)

(805 ILCS 105/106.10) (from Ch. 32, par. 106.10)
Sec. 106.10. Evidence of contribution. A contribution of a member may be evidenced by a written instrument delivered to the member, but such instrument shall not be denominated a "share of stock" or by any word or term implying that the instrument is a share as such term is used in the Business Corporation Act of 1983 as now in effect or as hereafter amended.
(Source: P.A. 84-1423.)



Article 7 - Members

(805 ILCS 105/Art. 7 heading)

(805 ILCS 105/107.03) (from Ch. 32, par. 107.03)
Sec. 107.03. Members.
(a) A corporation may have one or more classes of members or may have no members.
(b) If the corporation has one or more classes of members, the designation of the class or classes and the qualifications and rights of the members of each class shall be set forth in the articles of incorporation or the bylaws. The articles of incorporation or the bylaws may provide for representatives or delegates of members and may establish their qualifications and rights.
(c) If the corporation is to have no members, that fact shall be set forth in the articles of incorporation or the bylaws.
(d) A corporation may issue certificate evidencing membership therein.
(e) The transfer of a certificate of membership in a not-for-profit corporation in which assets are held for a charitable, religious, eleemosynary, benevolent or educational purpose, shall be without payment of any consideration of money or property of any kind or value to the transferor in respect to such transfer. Any transfer in violation of this Section shall be void.
(f) Where the articles of incorporation or bylaws provide that a corporation shall have no members, or where a corporation has under its articles of incorporation, bylaws or in fact no members entitled to vote on a matter, any provision of this Act requiring notice to, the presence of, or the vote, consent or other action by members of the corporation in connection with such matter shall be satisfied by notice to, the presence of, or the vote, consent or other action of the directors of the corporation.
(g) A residential cooperative not-for-profit corporation containing 50 or more single family units with individual unit legal descriptions based upon a recorded plat of a subdivision and located in a county with a population between 780,000 and 3,000,000 shall specifically set forth the qualifications and rights of its members in the Articles of Incorporation and the bylaws.
(Source: P.A. 91-465, eff. 8-6-99.)

(805 ILCS 105/107.05) (from Ch. 32, par. 107.05)
Sec. 107.05. Meeting of members.
(a) Meetings of members may be held either within or without this State, as may be provided in the bylaws or in a resolution of the board of directors pursuant to authority granted in the bylaws. In the absence of any such provision, all meetings shall be held at the registered office of the corporation in this State.
(b) An annual meeting of the members entitled to vote may be held at such time as may be provided in the bylaws or in a resolution of the board of directors pursuant to authority granted in the bylaws. Failure to hold the annual meeting at the designated time shall not work a forfeiture or dissolution of the corporation nor affect the validity of corporate action. If an annual meeting has not been held within the earlier of six months after the end of the corporation's fiscal year or fifteen months after its last annual meeting and if, after a request in writing directed to the president of the corporation, a notice of meeting is not delivered to members entitled to vote within 60 days of such request, then any member entitled to vote at an annual meeting may apply to the circuit court of the county in which the registered office or principal place of business of the corporation is located for an order directing that the meeting be held and fixing the time and place of the meeting. The court may issue such additional orders as may be necessary or appropriate for the holding of the meeting.
(c) Special meetings of the members may be called by the president or by the board of directors. Special meetings of the members may also be called by such other officers or persons or number or proportion of members entitled to vote as may be provided in the articles of incorporation or the bylaws. In the absence of a provision fixing the number or proportion of members entitled to vote who are entitled to call a meeting, a special meeting of members entitled to vote may be called by such members having one-twentieth of the votes entitled to be cast at such meeting.
(d) Unless specifically prohibited by the articles of incorporation or bylaws, a corporation may allow members entitled to vote to participate in and act at any meeting through the use of a conference telephone or interactive technology, including but not limited to electronic transmission, Internet usage, or remote communication, by means of which all persons participating in the meeting can communicate with each other. Participation in such meeting shall constitute attendance and presence in person at the meeting of the person or persons so participating.
(e) For meetings of a not-for-profit corporation organized for the purpose of residential cooperative housing, consisting of 50 or more single family dwellings with individual unit legal descriptions based upon a recorded plat of a subdivision, and located in a county containing a population between 780,000 and 3,000,000 inhabitants, any member may record by tape, film, or other means the proceedings at the meetings. The board or the membership may prescribe reasonable rules and regulations to govern the making of the recordings. The portion of any meeting held to discuss violations of rules and regulations of the corporation by a residential shareholder shall be recorded only with the affirmative assent of that shareholder.
(Source: P.A. 91-465, eff. 8-6-99; 92-771, eff. 8-6-02.)

(805 ILCS 105/107.10) (from Ch. 32, par. 107.10)
Sec. 107.10. Informal action by members entitled to vote.
(a) Unless otherwise provided in the articles of incorporation or the bylaws, except for the dissolution of a not-for-profit corporation organized for the purpose of ownership or administration of residential property on a cooperative basis, any action required by this Act to be taken at any annual or special meeting of the members entitled to vote, or any other action which may be taken at a meeting of the members entitled to vote, may be taken by ballot without a meeting in writing by mail, e-mail, or any other electronic means pursuant to which the members entitled to vote thereon are given the opportunity to vote for or against the proposed action, and the action receives approval by a majority of the members casting votes, or such larger number as may be required by the Act, the articles of incorporation, or the bylaws, provided that the number of members casting votes would constitute a quorum if such action had been taken at a meeting. Voting must remain open for not less than 5 days from the date the ballot is delivered; provided, however, in the case of a removal of one or more directors, a merger, consolidation, dissolution or sale, lease or exchange of assets, the voting must remain open for not less than 20 days from the date the ballot is delivered.
(b) Such informal action by members shall become effective only if, at least 5 days prior to the effective date of such informal action, a notice in writing of the proposed action is delivered to all of the members entitled to vote with respect to the subject matter thereof.
(c) In the event that the action which is approved is such as would have required the filing of a certificate under any other Section of this Act if such action had been voted on by the members at a meeting thereof, the certificate filed under such other Section shall state, in lieu of any statement required by such Section concerning any vote of members, that an informal vote has been conducted in accordance with the provisions of this Section and that written notice has been delivered as provided in this Section.
(d) In addition, unless otherwise provided in the articles of incorporation or the bylaws, any action required by this Act to be taken at any annual or special meeting of the members entitled to vote, or any other action which may be taken at a meeting of members entitled to vote, may also be taken without a meeting and without a vote if a consent in writing, setting forth the action so taken, shall be approved by all the members entitled to vote with respect to the subject matter thereof.
(Source: P.A. 98-302, eff. 1-1-14.)

(805 ILCS 105/107.15) (from Ch. 32, par. 107.15)
Sec. 107.15. Notice of members' meetings. Written notice stating the place, day, and hour of the meeting and, in the case of a special meeting, the purpose or purposes for which the meeting is called, shall be delivered not less than 5 nor more than 60 days before the date of the meeting, or in the case of a removal of one or more directors, a merger, consolidation, dissolution or sale, lease or exchange of assets not less than 20 nor more than 60 days before the date of the meeting, by or at the direction of the president, or the secretary, or the officer or persons calling the meeting, to each member of record entitled to vote at such meeting. A residential cooperative not-for-profit corporation containing 50 or more single family units with individual unit legal descriptions based upon a recorded plat of a subdivision and located in a county with a population between 780,000 and 3,000,000 shall, in addition to the other requirements of this Section, post notice of member's meetings in conspicuous places in the residential cooperative at least 48 hours prior to the meeting of the members.
(Source: P.A. 91-465, eff. 8-6-99.)

(805 ILCS 105/107.20) (from Ch. 32, par. 107.20)
Sec. 107.20. Waiver of notice. Whenever any notice whatever is required to be given under the provisions of this Act or under the provisions of the articles of incorporation or bylaws of any corporation, a waiver thereof in writing signed by the person or persons entitled to such notice, whether before or after the time stated therein, shall be deemed equivalent to the giving of such notice. Attendance at any meeting shall constitute waiver of notice thereof unless the person at the meeting objects to the holding of the meeting because proper notice was not given.
(Source: P.A. 84-1423.)

(805 ILCS 105/107.25) (from Ch. 32, par. 107.25)
Sec. 107.25. Fixing record date for voting. For the purpose of determining members entitled to notice of or to vote at any meeting of members, or in order to make a determination of members for any other proper purpose, the board of directors of a corporation may fix in advance a date as the record date for any such determination of members, such date in any case to be not more than 60 days and, for a meeting of members, not less than 5 days, or in the case of a merger, consolidation, dissolution or sale, lease or exchange of assets, not less than 20 days, immediately preceding such meeting. If no record date is fixed for the determination of members entitled to notice of or to vote at a meeting of members, the date on which notice of the meeting is delivered shall be the record date for such determination of members. When a determination of members entitled to vote at any meeting of members has been made as provided in this Section, such determination shall apply to any adjournment thereof. In lieu of the board of directors from time to time establishing record dates, the bylaws of the corporation may establish a mechanism for determining record dates in all or specified instances.
(Source: P.A. 84-1423.)

(805 ILCS 105/107.35) (from Ch. 32, par. 107.35)
Sec. 107.35. Inspectors. At any meeting of members, the chairman of the meeting may, or upon the request of any members shall, appoint one or more persons as inspectors for such meeting, unless an inspector or inspectors shall have been previously appointed for such meeting in the manner provided by the bylaws of the corporation.
Such inspectors shall ascertain and report the number of votes represented at the meeting, based upon their determination of the validity and effect of proxies; count all votes and report the results; and do such other acts as are proper to conduct the election and voting with impartiality and fairness to all the members.
Each report of an inspector shall be in writing and signed by him or her or by a majority of them if there be more than one inspector acting at such meeting. If there is more than one inspector, the report of a majority shall be the report of the inspectors. The report of the inspector or inspectors on the number of votes represented at the meeting and the results of the voting shall be prima facie evidence thereof.
(Source: P.A. 84-1423.)

(805 ILCS 105/107.40) (from Ch. 32, par. 107.40)
Sec. 107.40. Voting.
(a) The right of the members, or any class or classes of members, to vote may be limited, enlarged or denied to the extent specified in the articles of incorporation or the bylaws. Unless so limited, enlarged or denied, each member, regardless of class, shall be entitled to one vote on each matter submitted to a vote of members.
(b) The articles of incorporation or the bylaws may provide that in all elections for directors every member entitled to vote shall have the right to cumulate his or her vote and to give one candidate a number of votes equal to his or her vote multiplied by the number of directors to be elected, or to distribute such votes on the same principle among as many candidates as he or she shall think fit.
(c) If a corporation has no members or its members have no right to vote with respect to a particular matter, the directors shall have the sole voting power with respect to such matter.
(Source: P.A. 96-649, eff. 1-1-10.)

(805 ILCS 105/107.50) (from Ch. 32, par. 107.50)
Sec. 107.50. Proxies. A member entitled to vote may vote in person or, unless the articles of incorporation or bylaws explicitly prohibit, by proxy executed in writing by the member or by that member's duly authorized attorney-in-fact. No proxy shall be valid after 11 months from the date of its execution, unless otherwise provided in the proxy. Unless otherwise prohibited by the articles of incorporation or bylaws, the election of directors, officers, or representatives by members may be conducted by mail, e-mail, or any other electronic means as set forth in subsection (a) of Section 107.10.
(Source: P.A. 96-648, eff. 10-1-09; 96-649, eff. 1-1-10; 96-1000, eff. 7-2-10.)

(805 ILCS 105/107.60) (from Ch. 32, par. 107.60)
Sec. 107.60. Quorum of members entitled to vote. Unless otherwise provided by the articles of incorporation or the bylaws, members holding one-tenth of the votes entitled to be cast on a matter, represented in person or by proxy, shall constitute a quorum for consideration of such matter at a meeting of members. If a quorum is present, the affirmative vote of a majority of the votes present and voted, either in person or by proxy, shall be the act of the members, unless the vote of a greater number or voting by classes is required by this Act, the articles of incorporation or the bylaws. The articles of incorporation or bylaws may require any number or percent greater or smaller than one-tenth up to and including a requirement of unanimity to constitute a quorum.
(Source: P.A. 84-1423.)

(805 ILCS 105/107.70) (from Ch. 32, par. 107.70)
Sec. 107.70. Voting agreements. (a) Members entitled to vote may provide for the casting of their votes by signing an agreement for that purpose.
(b) A voting agreement created under this Section is specifically enforceable in accordance with the principles of equity.
(Source: P.A. 84-1423.)

(805 ILCS 105/107.75) (from Ch. 32, par. 107.75)
Sec. 107.75. Books and records.
(a) Each corporation shall keep correct and complete books and records of account and shall also keep minutes of the proceedings of its members, board of directors and committees having any of the authority of the board of directors; and shall keep at its registered office or principal office a record giving the names and addresses of its members entitled to vote. Any voting member shall have the right to examine, in person or by agent, at any reasonable time or times, the corporation's books and records of account and minutes, and to make extracts therefrom, but only for a proper purpose. In order to exercise this right, a voting member must make written demand upon the corporation, stating with particularity the records sought to be examined and the purpose therefor. If the corporation refuses examination, the voting member may file suit in the circuit court of the county in which either the registered agent or principal office of the corporation is located to compel by mandamus or otherwise such examination as may be proper. If a voting member seeks to examine books or records of account the burden of proof is upon the voting member to establish a proper purpose. If the purpose is to examine minutes, the burden of proof is upon the corporation to establish that the voting member does not have a proper purpose.
(b) A residential cooperative not-for-profit corporation containing 50 or more single family units with individual unit legal descriptions based upon a recorded plat of a subdivision and located in a county with a population between 780,000 and 3,000,000 shall keep an accurate and complete account of all transfers of membership and shall, on a quarterly basis, record all transfers of membership with the county clerk of the county in which the residential cooperative is located. Additionally, a list of all transfers of membership shall be available for inspection by any member of the corporation.
(Source: P.A. 96-649, eff. 1-1-10.)

(805 ILCS 105/107.80) (from Ch. 32, par. 107.80)
Sec. 107.80. Derivative suits by voting members. Nothing in this Act shall be construed to affect any pre-existing common law right of a voting member to bring an action in this State in the right of such corporation, nor shall this Act be construed to create any such right that did not exist prior to the effective date of this Act.
(Source: P.A. 84-1423.)

(805 ILCS 105/107.85) (from Ch. 32, par. 107.85)
Sec. 107.85. Nonliability of members. The members of a corporation shall not be personally liable for any debt or obligation of the corporation.
(Source: P.A. 87-854.)

(805 ILCS 105/107.90)
Sec. 107.90. Not-for-profit residential cooperative.
(a) As used in this Section:
"Member" includes the plural "members", where a

membership is jointly held.

"Membership agreement" means the contract and other

documents that define the rights of the member to occupy, use, or possess a portion or all of a parcel of real estate exclusively.

"Class of membership" means a grouping of members

based on the same privileges, rights, and manner of treatment by the corporation.

(b) The provisions of this Section apply only to a not-for-profit corporation organized for the purpose of residential cooperative housing consisting of 50 or more single family dwellings with individual unit legal descriptions based upon a recorded plat of a subdivision, located in a county containing a population between 780,000 and 3,000,000 inhabitants, and for which the title to one or more member's parcels is held by the corporation.
(c) If (i) title for real property occupied or controlled by a member under a membership agreement is held by or is transferred to that member; (ii) more than one class of membership exists; or (iii) the corporation fails to obtain recognition or loses recognition as a Cooperative Housing Corporation under Section 216 of the Internal Revenue Code of 1954, as amended, then:
(1) The board of directors shall issue notice to the

members within 10 days after obtaining knowledge of (i), (ii), or (iii), or within 10 days after the effective date of this amendatory Act of the 91st General Assembly, if the board obtained such knowledge before the effective date of this amendatory Act of the 91st General Assembly.

(2) At the member's option, any member may receive a

warranty deed for full title to the real property that he or she occupies issued by the not-for-profit corporation, upon presentation of a notarized and written request to the corporation, provided that the corporation holds the title.

(3) The member may withdraw from the corporation, at

the member's option. The member shall retain his or her interest in any common property held by the corporation or may transfer his or her interest to the corporation for fair value, at the member's option.

(Source: P.A. 91-465, eff. 8-6-99.)



Article 8 - Directors And Officers

(805 ILCS 105/Art. 8 heading)

(805 ILCS 105/108.05) (from Ch. 32, par. 108.05)
Sec. 108.05. Board of directors.
(a) Each corporation shall have a board of directors, and except as provided in articles of incorporation, the affairs of the corporation shall be managed by or under the direction of the board of directors.
(b) A director need not be a resident of this State or a member of the corporation unless the articles of incorporation or bylaws so prescribe. The articles of incorporation or the bylaws may prescribe other qualifications for directors.
(c) Unless otherwise provided in the articles of incorporation or bylaws, the board of directors, by the affirmative vote of a majority of the directors then in office, shall have authority to establish reasonable compensation of all directors for services to the corporation as directors, officers or otherwise, notwithstanding the provisions of Section 108.60 of this Act.
(d) No director may act by proxy on any matter.
(Source: P.A. 95-368, eff. 8-23-07; 96-649, eff. 1-1-10.)

(805 ILCS 105/108.10) (from Ch. 32, par. 108.10)
Sec. 108.10. Number, election and resignation of directors.
(a) The board of directors of a corporation shall consist of three or more directors. The number of directors shall be fixed by the bylaws, except the number of initial directors shall be fixed by the incorporators in the articles of incorporation. In the absence of a bylaw fixing the number of directors, the number shall be the same as that fixed in the articles of incorporation. The number of directors may be increased or decreased from time to time by amendment to the bylaws.
(b) The bylaws may establish a variable range for the size of the board by prescribing a minimum and maximum (which may not be less than 3 or exceed the minimum by more than 5) number of directors. If a variable range is established, unless the bylaws otherwise provide, the number of directors may be fixed or changed from time to time, within the minimum and maximum, by the directors without further amendment to the bylaws.
(c) The terms of all directors expire at the next meeting for the election of directors following their election unless their terms are staggered under subsection (e). The term of a director elected to fill a vacancy expires at the next annual meeting of the members entitled to vote at which his or her predecessor's term would have expired or in accordance with Section 108.30 of this Act. The term of a director elected as a result of an increase in the number of directors expires at the next annual meeting of members entitled to vote unless the term is staggered under subsection (e).
(d) Despite the expiration of a director's term, he or she continues to serve until the next meeting of members or directors entitled to vote on directors at which directors are elected. An amendment to the bylaws decreasing the number of directors or eliminating the position of a director elected or appointed by persons or entities other than the members may shorten the terms of incumbent directors; provided, however, such amendment has been approved by the party with the authority to elect or appoint such directors.
(e) The articles of incorporation or the bylaws may provide that directors may be divided into classes and the terms of office of several classes need not be uniform. Each director shall hold office for the term for which he is elected and until his successor shall have been elected and qualified.
(f) If the articles of incorporation or bylaws authorize dividing the members into classes, the articles or bylaws may also authorize the election of all or a specified number or percentage of directors by one or more authorized classes of members.
(g) A director may resign at any time by written notice delivered to the board of directors, its chairman, or to the president or secretary of the corporation. A resignation is effective when the notice is delivered unless the notice specifies a future date. The pending vacancy may be filled before the effective date, but the successor shall not take office until the effective date.
(Source: P.A. 96-649, eff. 1-1-10.)

(805 ILCS 105/108.15) (from Ch. 32, par. 108.15)
Sec. 108.15. Quorum of directors. (a) Unless otherwise provided in the articles of incorporation or the bylaws, a majority of the directors then in office shall constitute a quorum; provided, that in no event shall a quorum consist of less than one-third of the directors then in office.
(b) The act of the majority of the directors present at a meeting at which a quorum is present shall be the act of the board of directors, unless the act of a greater number is required by the articles of incorporation or the bylaws.
(c) Unless specifically prohibited by the articles of incorporation or bylaws, directors or nondirector committee members may participate in and act at any meeting of such board or committee through the use of a conference telephone or other communications equipment by means of which all persons participating in the meeting can communicate with each other. Participation in such meeting shall constitute attendance and presence in person at the meeting of the person or persons so participating.
(Source: P.A. 84-1423.)

(805 ILCS 105/108.20) (from Ch. 32, par. 108.20)
Sec. 108.20. Place of directors' meetings. Regular or special meetings of the board of directors may be held either within or without this State.
(Source: P.A. 84-1423.)

(805 ILCS 105/108.21) (from Ch. 32, par. 108.21)
Sec. 108.21. Meetings of the board of directors of a not-for-profit homeowners association or residential cooperative not-for-profit corporation shall be open to any member, except for the portion of any meeting held (i) to discuss litigation when an action against or on behalf of the corporation has been filed and is pending in a court or administrative tribunal, or when the board of directors finds that such an action is probable or imminent, (ii) to consider information regarding appointment, employment or dismissal of an employee, or (iii) to discuss violations of rules and regulations of the corporation. Any member may record by tape, film or other means the proceedings at such meetings or portions thereof required to be open by this Section. The board may prescribe reasonable rules and regulations to govern the right to make such recordings. Notice of such meetings shall be mailed or delivered at least 48 hours prior thereto, unless a written waiver of such notice is signed by the person or persons entitled to such notice pursuant to the articles of incorporation, bylaws, other instrument before the meeting is convened. Copies of notices of meetings of the board of directors shall be posted in entranceways, elevators, or other conspicuous places at least 48 hours prior to the meeting of the board of directors. If there is no common entranceway for 7 or more units, the board of directors may designate one or more locations in the proximity of such units where the notices of meetings shall be posted. For purposes of this Section, "meeting of the board of directors" means any gathering of a quorum of the members of the board of directors held for the purpose of discussing business of the homeowners association or cooperative. The provisions of this Section shall apply to any homeowners association or residential cooperative situated in the State of Illinois regardless of where it may be incorporated.
(Source: P.A. 94-1099, eff. 2-2-07.)

(805 ILCS 105/108.25) (from Ch. 32, par. 108.25)
Sec. 108.25. Notice of directors' meetings. Meetings of the board of directors shall be held upon such notice as the bylaws may prescribe. Attendance of a director at any meeting shall constitute a waiver of notice of such meeting except where a director attends a meeting for the express purpose of objecting to the transaction of any business because the meeting is not lawfully called or convened. Unless provided otherwise in the articles of incorporation or the bylaws, neither the business to be transacted at, nor the purpose of, any regular or special meeting of the board of directors need be specified in the notice or waiver of notice of such meeting, except that no special meeting of directors may remove a director under Section 108.35(b) of this Act unless written notice of the proposed removal is delivered to all directors at least twenty days prior to such meeting.
(Source: P.A. 84-1423.)

(805 ILCS 105/108.30) (from Ch. 32, par. 108.30)
Sec. 108.30. Vacancies. Any vacancy occurring in the board of directors and any directorship to be filled by reason of an increase in the number of directors may be filled by the board of directors unless the articles of incorporation or the bylaws provide that a vacancy or directorship so created shall be filled in some other manner, in which case such provision shall control. A director elected or appointed, as the case may be, to fill a vacancy shall be elected or appointed for the unexpired term of his or her predecessor in office.
(Source: P.A. 84-1423.)

(805 ILCS 105/108.35) (from Ch. 32, par. 108.35)
Sec. 108.35. Removal of directors.
(a) One or more of the directors may be removed, with or without cause. In the case of a corporation having a board of directors which is classified in accordance with subsection 108.10(e) of this Act, the articles of incorporation or bylaws may provide that such directors may only be removed for cause.
(b) In the case of a corporation with no members or with no members entitled to vote on directors, a director may be removed by the affirmative vote of a majority of the directors then in office present and voting at a meeting of the board of directors at which a quorum is present.
(c) In the case of a corporation with members entitled to vote for directors, no director may be removed, except as follows:
(1) A director may be removed by the affirmative vote

of two-thirds of the votes present and voted, either in person or by proxy.

(2) No director shall be removed at a meeting of

members entitled to vote unless the written notice of such meeting is delivered to all members entitled to vote on removal of directors. Such notice shall state that a purpose of the meeting is to vote upon the removal of one or more directors named in the notice. Only the named director or directors may be removed at such meeting.

(3) In the case of a corporation having cumulative

voting, if less than the entire board is to be removed, no director may be removed, with or without cause, if the votes cast against his or her removal would be sufficient to elect him or her if then cumulatively voted at an election of the entire board of directors.

(4) If a director is elected by a class of voting

members entitled to vote, directors or other electors, that director may be removed only by the same class of members entitled to vote, directors or electors which elected the director.

(d) The provisions of subsections (a), (b) and (c) shall not preclude the Circuit Court from removing a director of the corporation from office in a proceeding commenced either by the corporation or by members entitled to vote holding at least 10 percent of the outstanding votes of any class if the court finds (1) the director is engaged in fraudulent or dishonest conduct or has grossly abused his or her position to the detriment of the corporation, and (2) removal is in the best interest of the corporation. If the court removes a director, it may bar the director from reelection for a period prescribed by the court. If such a proceeding is commenced by a member entitled to vote, such member shall make the corporation a party defendant.
(Source: P.A. 96-649, eff. 1-1-10.)

(805 ILCS 105/108.40) (from Ch. 32, par. 108.40)
Sec. 108.40. Committees.
(a) If the articles of incorporation or bylaws so provide, a majority of the directors may create one or more committees and appoint directors or such other persons as the board designates, to serve on the committee or committees. Each committee shall have two or more directors, a majority of its membership shall be directors, and all committee members shall serve at the pleasure of the board. However, committees appointed by the board or otherwise authorized by the bylaws relating to the election, nomination, qualification, or credentials of directors or other committees involved in the process of electing directors may be composed entirely of non-directors.
(b) Unless the appointment by the board of directors requires a greater number, a majority of any committee shall constitute a quorum, and a majority of committee members present and voting at a meeting at which a quorum is present is necessary for committee action. A committee may act by unanimous consent in writing without a meeting and, subject to the provisions of the bylaws or action by the board of directors, the committee by majority vote of its members shall determine the time and place of meetings and the notice required therefor.
(c) To the extent specified by the board of directors or in the articles of incorporation or bylaws, each committee may exercise the authority of the board of directors under Section 108.05 of this Act; provided, however, a committee may not:
(1) Adopt a plan for the distribution of the assets

of the corporation, or for dissolution;

(2) Approve or recommend to members any act this Act

requires to be approved by members, except that committees appointed by the board or otherwise authorized by the bylaws relating to the election, nomination, qualification, or credentials of directors or other committees involved in the process of electing directors may make recommendations to the members relating to electing directors;

(3) Fill vacancies on the board or on any of its

committees;

(4) Elect, appoint or remove any officer or director

or member of any committee, or fix the compensation of any member of a committee;

(5) Adopt, amend, or repeal the bylaws or the

articles of incorporation;

(6) Adopt a plan of merger or adopt a plan of

consolidation with another corporation, or authorize the sale, lease, exchange or mortgage of all or substantially all of the property or assets of the corporation; or

(7) Amend, alter, repeal or take action inconsistent

with any resolution or action of the board of directors when the resolution or action of the board of directors provides by its terms that it shall not be amended, altered or repealed by action of a committee.

(d) The board of directors may create and appoint persons to a commission, advisory body or other such body which may or may not have directors as members, which body may not act on behalf of the corporation or bind it to any action but may make recommendations to the board of directors or to the officers.
(Source: P.A. 90-188, eff. 7-24-97.)

(805 ILCS 105/108.45) (from Ch. 32, par. 108.45)
Sec. 108.45. Informal action by directors.
(a) Unless specifically prohibited by the articles of incorporation or bylaws, any action required by this Act to be taken at a meeting of the board of directors of a corporation, or any other action which may be taken at a meeting of the board of directors or a committee thereof, may be taken without a meeting if a consent in writing, setting forth the action so taken, shall be approved in writing by all of the directors and all of any nondirector committee members entitled to vote with respect to the subject matter thereof, or by all the members of such committee, as the case may be.
(b) The consent shall be evidenced by one or more written approvals, each of which sets forth the action taken and provides a written record of approval. All the approvals evidencing the consent shall be delivered to the secretary to be filed in the corporate records. The action taken shall be effective when all the directors or the committee members, as the case may be, have approved the consent unless the consent specifies a different effective date.
(c) Any such consent approved in writing by all the directors or all the committee members, as the case may be, shall have the same effect as a unanimous vote and may be stated as such in any document filed with the Secretary of State under this Act.
(Source: P.A. 96-649, eff. 1-1-10; 96-994, eff. 7-2-10.)

(805 ILCS 105/108.50) (from Ch. 32, par. 108.50)
Sec. 108.50. Officers. (a) A corporation shall have such officers as shall be provided in the bylaws. Officers and assistant officers and agents as may be deemed necessary may be elected or appointed by the board of directors or chosen in such other manner as may be prescribed by the bylaws. If the bylaws so provide, any two or more offices may be held by the same person. One officer, in this Act generally referred to as the secretary, shall have the authority to certify the bylaws, resolutions of the members and board of directors and committees thereof, and other documents of the corporation as true and correct copies thereof.
(b) All officers and agents of the corporation, as between themselves and the corporation, shall have such express authority and perform such duties in the management of the property and affairs of the corporation as may be provided in the bylaws, or as may be determined by resolution of the board of directors not inconsistent with the bylaws and such implied authority as recognized by the common law from time to time.
(c) The articles of incorporation or the bylaws may provide that any one or more officers of the corporation or any other person holding a particular office outside the corporation shall be a director or directors while he or she holds that office. Unless the articles of incorporation or the bylaws provide otherwise, such director or directors shall have the same rights, duties and responsibilities as other directors.
(Source: P.A. 84-1423.)

(805 ILCS 105/108.55) (from Ch. 32, par. 108.55)
Sec. 108.55. Removal of Officers. Any officer or agent may be removed by the board of directors or other persons authorized to elect or appoint such officer or agent but such removal shall be without prejudice to the contract rights, if any, of the person so removed. Election or appointment of an officer or agent shall not of itself create any contract rights.
(Source: P.A. 84-1423.)

(805 ILCS 105/108.60) (from Ch. 32, par. 108.60)
Sec. 108.60. Director conflict of interest.
(a) If a transaction is fair to a corporation at the time it is authorized, approved, or ratified, the fact that a director of the corporation is directly or indirectly a party to the transaction is not grounds for invalidating the transaction.
(b) In a proceeding contesting the validity of a transaction described in subsection (a), the person asserting validity has the burden of proving fairness unless:
(1) The material facts of the transaction and the

director's interest or relationship were disclosed or known to the board of directors or a committee consisting entirely of directors and the board or committee authorized, approved or ratified the transaction by the affirmative votes of a majority of disinterested directors, even though the disinterested directors be less than a quorum; or

(2) The material facts of the transaction and the

director's interest or relationship were disclosed or known to the members entitled to vote, if any, and they authorized, approved or ratified the transaction without counting the vote of any member who is an interested director.

(c) The presence of the director, who is directly or indirectly a party to the transaction described in subsection (a), or a director who is otherwise not disinterested, may be counted in determining whether a quorum is present but may not be counted when the board of directors or a committee of the board takes action on the transaction.
(d) For purposes of this Section, a director is "indirectly" a party to a transaction if the other party to the transaction is an entity in which the director has a material financial interest or of which the director is an officer, director or general partner; except that if a director is an officer or director of both parties to a transaction involving a grant or contribution, without consideration, from one entity to the other, that director is not "indirectly" a party to the transaction provided the director does not have a material financial interest in the entity that receives the grant or contribution.
(e) (Blank).
(Source: P.A. 96-649, eff. 1-1-10; 96-994, eff. 7-2-10.)

(805 ILCS 105/108.65) (from Ch. 32, par. 108.65)
Sec. 108.65. Liability of directors in certain cases.
(a) In addition to any other liabilities imposed by law upon directors of a corporation, they are liable as follows:
(1) The directors of a corporation who vote for or

assent to any distribution not authorized by Section 109.10 or Article 12 of this Act shall be jointly and severally liable to the corporation for the amount of such distribution.

(2) If a dissolved corporation shall proceed to bar

any known claims against it under Section 112.75 of this Act, the directors of such corporation who fail to take reasonable steps to cause the notice required by Section 112.75 of this Act to be given to any known creditor of such corporation shall be jointly and severally liable to such creditor for all loss and damage occasioned thereby.

(3) Unless dissolution is subsequently revoked

pursuant to Section 112.25 of this Act, the directors of a corporation that conducts its affairs after the filing by the Secretary of State of articles of dissolution with respect to a voluntary dissolution authorized as provided by this Act, otherwise than as necessary or appropriate to wind up and liquidate its affairs, shall be jointly and severally liable to the creditors of such corporation for all debts and liabilities of the corporation incurred in so conducting its affairs. Directors of a corporation that conducts its affairs during a period of administrative dissolution shall not be liable under this paragraph (a)(3) if the Secretary of State subsequently files an application for reinstatement under subsection (c) of Section 112.45, which reinstatement shall have the effect described in subsection (d) of Section 112.45.

(b) A director of a corporation who is present at a meeting of its board of directors at which action on any corporate matter is taken is conclusively presumed to have assented to the action taken unless his or her dissent or abstention is entered in the minutes of the meeting or unless he or she files his or her written dissent or abstention to such action with the person acting as the secretary of the meeting before the adjournment thereof or forwards such dissent or abstention by registered or certified mail to the secretary of the corporation immediately after the adjournment of the meeting. Such right to dissent or abstain does not apply to a director who voted in favor of such action.
(c) A director shall not be liable for a distribution of assets to any person in excess of the amount authorized by Section 109.10 or Article 12 of this Act if he or she relied and acted in good faith upon a balance sheet and profit and loss statement of the corporation represented to him or her to be correct by the president or the officer of such corporation having charge of its books of account, or certified by an independent public or certified public accountant or firm of such accountants to fairly reflect the financial condition of such corporation, nor shall he or she be so liable if in good faith in determining the amount available for any such distribution he or she considered the assets to be of their book value.
(d) Any director against whom a claim is asserted under this Section and who is held liable thereon, is entitled to contribution from the other directors who are likewise liable thereon. Any director against whom a claim is asserted for the improper distribution of assets of a corporation, and who is held liable thereon, is entitled to contribution from the persons who knowingly accepted or received any such distribution in proportion to the amounts received by them respectively.
(Source: P.A. 98-776, eff. 1-1-15.)

(805 ILCS 105/108.70) (from Ch. 32, par. 108.70)
Sec. 108.70. Limited Liability of directors, officers, board members, and persons who serve without compensation.
(a) No director or officer serving without compensation, other than reimbursement for actual expenses, of a corporation organized under this Act or any predecessor Act and exempt, or qualified for exemption, from taxation pursuant to Section 501(c) of the Internal Revenue Code of 1986, as amended, shall be liable, and no cause of action may be brought, for damages resulting from the exercise of judgment or discretion in connection with the duties or responsibilities of such director or officer unless the act or omission involved willful or wanton conduct.
(b) No director of a corporation organized under this Act or any predecessor Act for the purposes identified in items (14), (19), (21) and (22) of subsection (a) of Section 103.05 of this Act, and exempt or qualified for exemption from taxation pursuant to Section 501(c) of the Internal Revenue Code of 1986, as amended, shall be liable, and no cause of action may be brought for damages resulting from the exercise of judgment or discretion in connection with the duties or responsibilities of such director, unless: (1) such director earns in excess of $25,000 per year from his duties as director, other than reimbursement for actual expenses; or (2) the act or omission involved willful or wanton conduct.
(b-5) Except for willful and wanton conduct, no volunteer board member serving without compensation, other than reimbursement for actual expenses, of a corporation organized under this Act or any predecessor Act and exempt, or qualified for exemption, from taxation pursuant to Section 501(c)(3) of the Internal Revenue Code of 1986, as amended, shall be liable, and no action may be brought, for damages resulting from any action of the executive director concerning the false reporting of or intentional tampering with financial records of the organization, where the actions of the executive director result in legal action.
This subsection (b-5) shall not apply to any action taken by the Attorney General (i) in the exercise of his or her common law or statutory power and duty to protect charitable assets or (ii) in the exercise of his or her authority to enforce the laws of this State that apply to trustees of a charity, as that term is defined in the Charitable Trust Act and the Solicitation for Charity Act.
(c) No person who, without compensation other than reimbursement for actual expenses, renders service to or for a corporation organized under this Act or any predecessor Act and exempt or qualified for exemption from taxation pursuant to Section 501(c)(3) of the Internal Revenue Code of 1986, as amended, shall be liable, and no cause of action may be brought, for damages resulting from an act or omission in rendering such services, unless the act or omission involved willful or wanton conduct.
(d) (Blank).
(e) Nothing in this Section is intended to bar any cause of action against the corporation or change the liability of the corporation arising out of an act or omission of any director, officer or person exempt from liability for negligence under this Section.
(Source: P.A. 95-342, eff. 1-1-08; 96-649, eff. 1-1-10.)

(805 ILCS 105/108.75) (from Ch. 32, par. 108.75)
Sec. 108.75. Indemnification of officers, directors, employees and agents; insurance.
(a) A corporation may indemnify any person who was or is a party, or is threatened to be made a party to any threatened, pending or completed action, suit or proceeding, whether civil, criminal, administrative or investigative (other than an action by or in the right of the corporation) by reason of the fact that he or she is or was a director, officer, employee or agent of the corporation, or who is or was serving at the request of the corporation as a director, officer, employee or agent of another corporation, partnership, joint venture, trust or other enterprise, against expenses (including attorneys' fees), judgments, fines and amounts paid in settlement actually and reasonably incurred by such person in connection with such action, suit or proceeding, if such person acted in good faith and in a manner he or she reasonably believed to be in, or not opposed to, the best interests of the corporation, and, with respect to any criminal action or proceeding, had no reasonable cause to believe his or her conduct was unlawful. The termination of any action, suit or proceeding by judgment, order, settlement, conviction, or upon a plea of nolo contendere or its equivalent, shall not, of itself, create a presumption that the person did not act in good faith and in a manner which he or she reasonably believed to be in or not opposed to the best interests of the corporation or, with respect to any criminal action or proceeding, that the person had reasonable cause to believe that his or her conduct was unlawful.
(b) A corporation may indemnify any person who was or is a party, or is threatened to be made a party to any threatened, pending or completed action or suit by or in the right of the corporation to procure a judgment in its favor by reason of the fact that such person is or was a director, officer, employee or agent of the corporation, or is or was serving at the request of the corporation as a director, officer, employee or agent of another corporation, partnership, joint venture, trust or other enterprise, against expenses (including attorneys' fees) actually and reasonably incurred by such person in connection with the defense or settlement of such action or suit, if such person acted in good faith and in a manner he or she reasonably believed to be in, or not opposed to, the best interests of the corporation, provided that no indemnification shall be made in respect of any claim, issue or matter as to which such person shall have been adjudged to be liable for negligence or misconduct in the performance of his or her duty to the corporation, unless, and only to the extent that the court in which such action or suit was brought shall determine upon application that, despite the adjudication of liability, but in view of all the circumstances of the case, such person is fairly and reasonably entitled to indemnity for such expenses as the court shall deem proper.
(c) To the extent that a present or former director, officer or employee of a corporation has been successful, on the merits or otherwise, in the defense of any action, suit or proceeding referred to in subsections (a) and (b), or in defense of any claim, issue or matter therein, such person shall be indemnified against expenses (including attorneys' fees) actually and reasonably incurred by such person in connection therewith, if that person acted in good faith and in a manner he or she reasonably believed to be in, or not opposed to, the best interests of the corporation.
(d) Any indemnification under subsections (a), (b), or (c) (unless ordered by a court) shall be made by the corporation only as authorized in the specific case, upon a determination that indemnification of the present or former director, officer, employee or agent is proper in the circumstances because he or she has met the applicable standard of conduct set forth in subsections (a), (b), or (c). Such determination shall be made with respect to a person who is a director or officer of the corporation at the time of the determination: (1) by the majority vote of the directors who are not parties to such action, suit or proceeding, even though less than a quorum, (2) by a committee of such directors, even though less than a quorum, designated by a majority vote of such directors, (3) if there are no such directors, or if such directors so direct, by independent legal counsel in a written opinion, or (4) by the members entitled to vote, if any.
(e) Expenses (including attorney's fees) incurred by an officer or director of the corporation in defending a civil or criminal action, suit or proceeding may be paid by the corporation in advance of the final disposition of such action, suit or proceeding, as authorized by the board of directors in the specific case, upon receipt of an undertaking by or on behalf of such director or officer to repay such amount, unless it shall ultimately be determined that such person is entitled to be indemnified by the corporation as authorized in this Section. Such expenses (including attorney's fees) incurred by former directors and officers or other employees and agents of the corporation or by persons serving at the request of the corporation as directors, officers, employees or agents of another corporation, partnership, joint venture, trust or other enterprise may be so paid on such terms and conditions, if any, as the corporation deems appropriate.
(f) The indemnification and advancement of expenses provided by or granted under the other subsections of this Section shall not be deemed exclusive of any other rights to which those seeking indemnification or advancement of expenses may be entitled under any by-law, agreement, vote of members or disinterested directors, or otherwise, both as to action in his or her official capacity and as to action in another capacity while holding such office. A right to indemnification or to advancement of expenses arising under a provision of the articles of incorporation or a by-law shall not be eliminated or impaired by an amendment to such provision after the occurrence of the act or omission that is the subject of the civil, criminal, administrative or investigative action, suit or proceeding for which indemnification or advancement of expenses is sought, unless the provision in effect at the time of such act or omission explicitly authorizes such elimination or impairment after such act or omission has occurred.
(g) A corporation may purchase and maintain insurance on behalf of any person who is or was a director, officer, employee or agent of the corporation, or who is or was serving at the request of the corporation as a director, officer, employee or agent of another corporation, partnership, joint venture, trust or other enterprise, against any liability asserted against such person and incurred by such person in any such capacity, or arising out of his or her status as such, whether or not the corporation would have the power to indemnify such person against such liability under the provisions of this Section.
(h) In the case of a corporation with members entitled to vote, if a corporation indemnifies or advances expenses under subsection (b) of this Section to a director or officer, the corporation shall report the indemnification or advance in writing to the members entitled to vote with or before the notice of the next meeting of the members entitled to vote.
(i) For purposes of this Section, references to "the corporation" shall include, in addition to the surviving corporation, any merging corporation (including any corporation having merged with a merging corporation) absorbed in a merger which, if its separate existence had continued, would have had the power and authority to indemnify its directors, officers, employees or agents, so that any person who was a director, officer, employee or agent of such merging corporation, or was serving at the request of such merging corporation as a director, officer, employee or agent of another corporation, partnership, joint venture, trust or other enterprise, shall stand in the same position under the provisions of this Section with respect to the surviving corporation as such person would have with respect to such merging corporation if its separate existence had continued.
(j) For purposes of this Section, references to "other enterprises" shall include employee benefit plans; references to "fines" shall include any excise taxes assessed on a person with respect to an employee benefit plan; and references to "serving at the request of the corporation" shall include any service as a director, officer, employee or agent of the corporation which imposes duties on, or involves services by such director, officer, employee, or agent with respect to an employee benefit plan, its participants, or beneficiaries. A person who acted in good faith and in a manner he or she reasonably believed to be in the best interests of the participants and beneficiaries of an employee benefit plan shall be deemed to have acted in a manner "not opposed to the best interests of the corporation" as referred to in this Section.
(k) The indemnification and advancement of expenses provided by or granted under this Section shall, unless otherwise provided when authorized or ratified, continue as to a person who has ceased to be a director, officer, employee, or agent and shall inure to the benefit of the heirs, executors and administrators of that person.
(l) The changes to this Section made by this amendatory Act of the 92nd General Assembly apply only to actions commenced on or after the effective date of this amendatory Act of the 92nd General Assembly.
(Source: P.A. 97-881, eff. 8-2-12.)

(805 ILCS 105/108.80) (from Ch. 32, par. 108.80)
Sec. 108.80. Prohibited loans to directors and officers. Except as permitted by subsection (e) of Section 108.75, no loan shall be made by a corporation to a director or officer except that a loan may be made to a director or officer who is employed by the corporation if authorized by a majority of the non-employed directors and either (a) in the case of a corporation organized for and holding property for any charitable, religious, eleemosynary, benevolent, educational or similar purpose, the purpose of such loan is to provide financing for the principal residence of the employed director of officer upon receipt of adequate collateral consisting of marketable real estate or securities readily capable of valuation or (b) the loan is otherwise in furtherance of the purposes of the corporation and in the ordinary course of its affairs. The directors of a corporation who vote for or assent to the making of a loan to any non-employed director or non-employed officer of the corporation, or otherwise prohibited by this Section, and any other person knowingly participating in the making of such loan, shall be jointly and severally liable to the corporation for the amount of such loan until the repayment thereof.
(Source: P.A. 84-1423.)

(805 ILCS 105/108.85) (from Ch. 32, par. 108.85)
Sec. 108.85. Act not exclusive. This Act is not an exclusive statement of the duties and responsibilities of directors and officers. Directors and officers are subject to common law and other statutory duties and responsibilities.
(Source: P.A. 84-1423.)



Article 9 - Distributions

(805 ILCS 105/Art. 9 heading)

(805 ILCS 105/109.10) (from Ch. 32, par. 109.10)
Sec. 109.10. Distributions prior to dissolution. (a) The board of directors of a corporation may authorize, and the corporation may make, distributions of its money, property, or other assets, other than upon dissolution and final liquidation, subject to the limitations of subsection (d) of this Section, only:
(1) To any person or organization who or which has made payments to the corporation for goods or services, as a fractional repayment of such payments, provided all such persons or organizations in any category are repaid on an equal pro rata basis; or
(2) To any person or organization as a repayment of his, her or its contribution of an amount not to exceed the amount of the contribution, provided that any assets held for any charitable, religious, eleemosynary, benevolent, educational or similar purpose or held upon a condition requiring return, shall continue to be so restricted. The articles of incorporation or the bylaws may provide that the membership rights of a member cease upon the repayment, in whole, of the contribution of such member.
(b) Any payment or transfer of money, property or other assets in furtherance of any of the purposes of the corporation shall not be deemed a distribution for the purposes of this Article and this Section shall not be construed as limiting the purposes and powers of a corporation as set forth in Article 3 of this Act.
(c) All distributions by a corporation permitted by this Section shall be at the option of the corporation only and at such amount or amounts, within the period or periods, and on such terms and conditions, not inconsistent with the purpose of the corporation and this Act, as are stated in, or fixed by the board of directors pursuant to authority granted by, the articles of incorporation or the bylaws.
(d) No distribution under subsection (a) may be made if, after giving it effect:
(1) The corporation would be insolvent; or
(2) The net assets of the corporation would be less than zero; or
(3) The corporation would be rendered unable to carry on its corporate purposes.
(e) The board of directors may base a determination that a distribution may be made under subsection (d) either on financial statements prepared on the basis of accounting practices and principles that are reasonable in the circumstances or on a fair valuation or other method that is reasonable in the circumstances.
(f) The effect of a distribution under subsection (d) is measured as of the earlier of:
(1) The date of its authorization if payment occurs within 120 days after the date of authorization or the date of payment if payment occurs more than 120 days after the date of authorization; or
(2) In the case of a repayment of a contribution in which the membership rights of a member cease, the earlier of (i) the date money or other property is transferred or debt incurred by the corporation or (ii) the date the membership rights of the member cease.
(Source: P.A. 84-1423.)



Article 10 - Amendments

(805 ILCS 105/Art. 10 heading)

(805 ILCS 105/110.05) (from Ch. 32, par. 110.05)
Sec. 110.05. Authority to amend articles of incorporation.
(a) A corporation may amend its articles of incorporation at any time and from time to time to add a new provision or to change or remove an existing provision, provided that the articles as amended contain only such provisions as are required or permitted in original articles of incorporation at the time of amendment. The articles as amended must contain all the provisions required by subsection (a) of Section 102.10 of this Act except that the names and addresses of the initial directors may be omitted and the names of the initial registered agent or the address of the initial registered office may be omitted.
(b) A corporation whose period of duration as provided in the articles of incorporation has expired may amend its articles of incorporation to revive its articles and extend the period of corporate duration, including making the duration perpetual, at any time within 5 years after the date of expiration.
(Source: P.A. 91-527, eff. 1-1-00.)

(805 ILCS 105/110.15) (from Ch. 32, par. 110.15)
Sec. 110.15. Amendment by Directors. Where a corporation has no members, or no members entitled to vote on amendments, one or more amendments shall be adopted by the board of directors upon receiving the affirmative vote of a majority of the directors in office.
(Source: P.A. 84-1423.)

(805 ILCS 105/110.20) (from Ch. 32, par. 110.20)
Sec. 110.20. Amendments by Directors and Members. Where a corporation has members entitled to vote on amendments, one or more amendments shall be adopted in the following manner:
(a) The board of directors shall adopt a resolution setting forth the proposed amendment and directing that it be submitted to a vote at a meeting of members entitled to vote on amendments which may be either an annual or a special meeting;
(b) Written or printed notice setting forth the proposed amendment or a summary of the changes to be effected thereby shall be given to each member entitled to vote on amendments at such meeting within the time and in the manner provided in this Act for the giving of notice of meetings of members. If such meeting be an annual meeting, the proposed amendment, or a summary as aforesaid, may be included in the notice of such annual meeting;
(c) At such meeting, at which there is a quorum of members, a vote of the members entitled to vote on the proposed amendment shall be taken. The proposed amendment shall be adopted by receiving the affirmative vote of at least 2/3 of the votes present and voted either in person or by proxy, unless any class of members is entitled to vote as a class in respect thereof, in which event the proposed amendment shall be adopted by receiving the affirmative vote of at least two-thirds of the votes of the class present and voted either in person or by proxy;
(d) The articles of incorporation or the bylaws of a corporation may supersede the two-thirds vote requirement of subsection (c) by specifying any smaller or larger vote requirement not less than a majority of the votes which members entitled to vote on such amendment shall vote, either in person or by proxy, at a meeting at which there is a quorum.
(Source: P.A. 84-1423.)

(805 ILCS 105/110.30) (from Ch. 32, par. 110.30)
Sec. 110.30. Articles of amendment.
(a) Except as provided in Section 110.40 of this Act, the articles of amendment shall be executed and filed in duplicate in accordance with Section 101.10 of this Act and shall set forth:
(1) The name of the corporation;
(2) The text of each amendment adopted;
(3) If the amendment was adopted pursuant to Section

110.15 of this Act:

(i) A statement that the amendment received the

affirmative vote of a majority of the directors in office, at a meeting of the board of directors, and the date of the meeting; or

(ii) A statement that the amendment was adopted

by written consent, signed by all the directors in office, in compliance with Section 108.45 of this Act;

(4) If the amendment was adopted pursuant to Section

110.20 of this Act:

(i) A statement that the amendment was adopted at

a meeting of members entitled to vote by the affirmative vote of the members having not less than the minimum number of votes necessary to adopt such amendment, as provided by this Act, the articles of incorporation or the bylaws, and the date of the meeting; or

(ii) A statement that the amendment was adopted

by members entitled to vote having not less than the minimum number of votes necessary to adopt such amendment, as provided by this Act, the articles of incorporation, or the bylaws, in compliance with Section 107.10 of this Act.

(5) If the amendment restates the articles of

incorporation, the amendment shall so state and shall set forth:

(i) The text of the articles as restated;
(ii) The date of incorporation, the name under

which the corporation was incorporated, subsequent names, if any, that the corporation adopted pursuant to amendment of its articles of incorporation, and the effective date of any such amendments;

(iii) The address of the registered office and

the name of the registered agent on the date of filing the restated articles.

The articles as restated must include all the

information required by subsection (a) of Section 102.10 of this Act, except that the articles need not set forth the information required by paragraphs 3, 4 or 5 thereof. If any provision of the articles of incorporation is amended in connection with the restatement, the articles of amendment shall clearly identify such amendment.

(6) If, pursuant to Section 110.35 of this Act, the

amendment is to become effective subsequent to the date on which the articles of amendment are filed, the date on which the amendment is to become effective.

(7) If the amendment revives the articles of

incorporation and extends the period of corporate duration, the amendment shall so state and shall set forth:

(i) The date the period of duration expired under

the articles of incorporation;

(ii) A statement that the period of duration will

be perpetual, or, if a limited duration is to be provided, the date to which the period of duration is to be extended; and

(iii) A statement that the corporation has been

in continuous operation since before the date of expiration of its original period of duration.

(b) When the provisions of this Section have been complied with, the Secretary of State shall file the articles of amendment.
(Source: P.A. 96-649, eff. 1-1-10.)

(805 ILCS 105/110.35) (from Ch. 32, par. 110.35)
Sec. 110.35. Effect of amendment.
(a) The amendment shall become effective and the articles of incorporation shall be deemed to be amended accordingly, as of the later of:
(1) The filing of the articles of amendment by the

Secretary of State; or

(2) The time established under the articles of

amendment, not to exceed 30 days after the filing of the articles of amendment by the Secretary of State.

(b) If the amendment is made in accordance with the provisions of Section 110.40 of this Act, upon the filing of the articles of amendment by the Secretary of State, the amendment shall become effective and the articles of incorporation shall be deemed to be amended accordingly, without any action thereon by the directors or members of the corporation and with the same effect as if the amendments had been adopted by unanimous action of the directors and members of the corporation.
(c) If the amendment restates the articles of incorporation, such restated articles of incorporation shall, upon such amendment becoming effective, supersede and stand in lieu of the corporation's preexisting articles of incorporation.
(d) If the amendment revives the articles of incorporation and extends the period of corporate duration, upon the filing of the articles of amendment by the Secretary of State, the amendment shall become effective and the corporate existence shall be deemed to have continued without interruption from the date of expiration of the original period of duration, and the corporation shall stand revived with such powers, duties and obligations as if its period of duration had not expired; and all acts and proceedings of its officers, directors and members, acting or purporting to act as such, which would have been legal and valid but for such expiration, shall stand ratified and confirmed.
(e) No amendment of the articles of incorporation of a corporation shall affect any existing cause of action in favor of or against such corporation, or any pending suit in which such corporation shall be a party, or the existing rights of persons other than members; and, in the event the corporate name shall be changed by amendment, no suit brought by or against such corporation under its former name shall be abated for that reason.
(Source: P.A. 92-33, eff. 7-1-01.)

(805 ILCS 105/110.40) (from Ch. 32, par. 110.40)
Sec. 110.40. Amendment pursuant to reorganization. (a) The articles of incorporation of a corporation may be amended without director or member action to carry out a plan of reorganization ordered by a court of competent jurisdiction pursuant to any applicable statute of the United States if the articles after amendment contain only provisions required or permitted by Section 102.10 of this Act.
(b) The individual or individuals designated by the court shall execute, verify and deliver to the Secretary of State for filing in accordance with Section 101.10 of this Act, articles of amendment setting forth:
(1) The name of the corporation;
(2) The text of each amendment approved by the court;
(3) The date of the court's order approving the articles of amendment;
(4) The title of the reorganization proceeding in which the order was entered; and
(5) A statement that the court had jurisdiction of the proceeding under federal statute.
(Source: P.A. 84-1423.)



Article 11 - Merger And Consolidation

(805 ILCS 105/Art. 11 heading)

(805 ILCS 105/111.05) (from Ch. 32, par. 111.05)
Sec. 111.05. Right to merge or consolidate. Any two or more corporations may merge into one such corporation or consolidate into a new corporation by adopting a plan of merger or consolidation setting forth:
(a) The names of the corporations proposing to merge or consolidate, and in the case of a merger, the name of the corporation into which they propose to merge, which is hereinafter designated as the surviving corporation, or in the case of a consolidation, the name of the new corporation into which they propose to consolidate, which is hereinafter designated as the new corporation;
(b) The terms and conditions of the proposed merger or consolidation;
(c) In the case of a merger, a statement of any changes in the articles of incorporation of the surviving corporation to be effected by such merger, or in the case of a consolidation and with respect to the new corporation, all of the statements required to be set forth in articles of incorporation for corporations organized under this Act; and
(d) Such other provisions with respect to the proposed merger or consolidation as are deemed necessary or desirable, including provisions, if any, under which the proposed merger or consolidation may be abandoned prior to the filing of articles of merger or articles of consolidation by the Secretary of State.
(Source: P.A. 84-1423.)

(805 ILCS 105/111.10) (from Ch. 32, par. 111.10)
Sec. 111.10. Merger of Domestic Corporation into Body Corporate and Politic. A domestic corporation which carries on athletic sports and promotes athletic interests among students of a State university with which it is affiliated may be merged into a body corporate and politic which manages and governs the State university. The domestic not-for-profit corporation and the body corporate and politic may accomplish such merger by adopting a plan of merger setting forth:
(a) The names of the domestic corporation and the body corporate and politic which propose to merge; and the name of the body corporate and politic into which they propose to merge, which is hereinafter designated as the surviving corporation;
(b) The terms and conditions of the proposed merger; and
(c) Such other provisions with respect to the proposed merger as are deemed necessary or desirable, including provisions, if any, under which the proposed merger may be abandoned prior to the filing of Articles of Merger in the office of the Secretary of State.
(Source: P.A. 86-6.)

(805 ILCS 105/111.15) (from Ch. 32, par. 111.15)
Sec. 111.15. Merger or consolidation by directors. Where a corporation has no members or no members entitled to vote on mergers or consolidations, a plan thereof shall be adopted at a meeting of the board of directors upon receiving the affirmative vote of a majority of the directors in office.
(Source: P.A. 84-1423.)

(805 ILCS 105/111.20) (from Ch. 32, par. 111.20)
Sec. 111.20. Merger or consolidation by directors and members. Where a corporation has members entitled to vote on mergers or consolidations, a plan thereof shall be adopted in the following manner:
(a) The board of directors shall adopt a resolution approving the plan and directing that it be submitted to a vote at a meeting of members entitled to vote on mergers or consolidations, which may be either an annual or a special meeting.
(b) Written or printed notice setting forth the proposed plan or a summary thereof shall be given to each member entitled to vote at such meeting within the time and in the manner provided in this Act for the giving of notice of meetings of members. If such meeting be an annual meeting, the proposed plan, or a summary as aforesaid, may be included in the notice of such annual meeting.
(c) At such meeting, at which there is a quorum of members, a vote of the members entitled to vote on the proposed plan shall be taken. The proposed plan shall be adopted by receiving the affirmative vote of at least two-thirds of the votes present and voted either in person or by proxy, unless any class of members is entitled to vote as a class in respect thereof, in which event the proposed plan shall be adopted by receiving the affirmative vote of at least 2/3 of the votes of the class present and voted either in person or by proxy.
(d) The articles of incorporation or the bylaws of a corporation may supersede the two-thirds vote requirement of subsection (c) by specifying any smaller or larger vote requirement not less than a majority of the votes which members entitled to vote on such merger or consolidation shall vote, either in person or by proxy, at a meeting at which there is a quorum.
(Source: P.A. 84-1423.)

(805 ILCS 105/111.25) (from Ch. 32, par. 111.25)
Sec. 111.25. Articles of merger or consolidation.
(a) Articles of merger or consolidation shall be executed by each corporation and filed in duplicate in accordance with Section 101.10 of this Act and shall set forth:
(1) the name of each corporation;
(2) the plan of merger or consolidation;
(3) as to each corporation where the plan of merger

or consolidation was adopted pursuant Section 111.15 of this Act:

(i) a statement that the plan received the

affirmative vote of a majority of the directors in office, at a meeting of the board of directors, and the date of the meeting; or

(ii) a statement that the plan was adopted by

written consent, signed by all the directors in office, in compliance with Section 108.45 of this Act; and

(4) as to each corporation where the plan of merger

or consolidation was adopted pursuant Section 111.20 of this Act:

(i) a statement that the plan was adopted at a

meeting of members by the affirmative vote of members having not less than the minimum number of votes necessary to adopt the plan, as provided by this Act, the articles of incorporation, or the bylaws, and the date of the meeting; or

(ii) a statement that the plan was adopted by

written consent, signed by members having not less than the minimum number of votes necessary to adopt the plan, as provided by this Act, the articles of incorporation or the bylaws, in compliance with Section 107.10 of this Act.

(b) When the provisions of this Section have been complied with, the Secretary of State shall file the articles of merger or consolidation.
(Source: P.A. 91-357, eff. 7-29-99; 92-33, eff. 7-1-01.)

(805 ILCS 105/111.35) (from Ch. 32, par. 111.35)
Sec. 111.35. Merger or consolidation of domestic and foreign corporations. One or more domestic corporations and one or more foreign corporations may be merged or consolidated in the following manner, provided such merger or consolidation is permitted by the laws of the State or country under which each such foreign corporation is organized:
(a) Each domestic corporation shall comply with the provisions of this Act with respect to the merger or consolidation, as the case may be, of domestic corporations and each foreign corporation shall comply with the applicable provisions of the laws of the State or country under which it is organized.
(b) If the surviving or new corporation, as the case may be, is to be governed by the laws of any State or country other than this State, it shall comply with the provisions of this Act with respect to foreign corporations if it is to conduct its affairs in this State, and in every case it shall file with the Secretary of State of this State:
(1) An agreement that it may be served with process in this State in any proceeding for the enforcement of any obligation of any domestic corporation which is a party to such merger or consolidation; and
(2) An irrevocable appointment of the Secretary of State of this State as its agent to accept service of process in any such proceeding.
(c) The effect of such merger or consolidation shall be the same as in the case of the merger or consolidation of domestic corporations, except, if the surviving or new corporation is to be governed by the laws of any State or country other than this State, only to the extent that the laws of such other State or country shall otherwise provide.
(Source: P.A. 84-1423.)

(805 ILCS 105/111.37) (from Ch. 32, par. 111.37)
Sec. 111.37. Merger of domestic corporations and domestic or foreign corporations for profit.
(a) One or more domestic corporations and one or more domestic or foreign corporations for profit may merge into one of such domestic corporations or consolidate into a new domestic corporation, provided that such merger or consolidation is permitted by the laws of the state or country under which each such foreign corporation for profit is organized.
(b) Each domestic corporation shall comply with the provisions of this Act with respect to the merger or consolidation of domestic corporations, each domestic corporation for profit shall comply with the provisions of the Business Corporation Act of 1983, as amended, with respect to merger or consolidation of domestic corporations for profit, each foreign corporation for profit shall comply with the laws of the State or country under which it is organized, and each foreign corporation for profit having a certificate of authority to transact business in this State under the provisions of the Business Corporation Act of 1983, as amended, shall comply with the provisions of such Act with respect to merger or consolidation of foreign corporations for profit.
(c) The plan of merger or consolidation shall set forth, in addition to all matters required by Section 111.05 of this Act, the manner and basis of converting shares of each merging or consolidating domestic or foreign corporation for profit into membership or other interests of the surviving domestic corporation, or into cash, or into property, or into any combination of the foregoing.
(d) The effect of a merger or consolidation under this Section shall be the same as in the case of a merger or consolidation of domestic corporations.
(Source: P.A. 93-59, eff. 7-1-03.)

(805 ILCS 105/111.40) (from Ch. 32, par. 111.40)
Sec. 111.40. Effective date of merger or consolidation. The merger or consolidation shall become effective upon the filing of the articles of merger or consolidation by the Secretary of State or on a later specified date, not more than 30 days subsequent to the filing of the articles of merger or consolidation by the Secretary of State, as may be provided for in the plan.
(Source: P.A. 92-33, eff. 7-1-01.)

(805 ILCS 105/111.45)
Sec. 111.45. (Repealed).
(Source: P.A. 92-33, eff. 7-1-01. Repealed by P.A. 96-1121, eff. 1-1-11.)

(805 ILCS 105/111.50) (from Ch. 32, par. 111.50)
Sec. 111.50. Effect of merger or consolidation. When such merger or consolidation has been effected:
(a) The several corporations parties to the plan of merger or consolidation shall be a single corporation, which, in the case of a merger, is that corporation designated in the plan of merger as the surviving corporation, and, in the case of a consolidation, is the new corporation provided for in the plan of consolidation.
(b) The separate existence of all corporations parties to the plan of merger or consolidation, except the surviving or new corporation, shall cease.
(c) Such surviving or new corporation has all the rights, privileges, immunities, and powers and is subject to all the duties and liabilities of a corporation organized under this Act; however, this subsection (c) does not apply to a surviving corporation which manages and governs a State university.
(d) Such surviving or new corporation shall thereupon and thereafter possess all the rights, privileges, immunities, and franchises, of a public or private nature, of each of the merging or consolidating corporations; and all property, real, personal, and mixed, and all debts due on whatever account, and all other choses in action, and all and every other interest, of or belonging to or due to each of the corporations so merged or consolidated, shall be taken and deemed to be transferred to and vested in such single corporation without further act or deed; and the title to any real estate, or any interest therein, vested in any of such corporations shall not revert or be in any way impaired by reason of such merger or consolidation.
(e) Such surviving or new corporation shall thenceforth be responsible and liable for all the liabilities and obligations of each of the corporations so merged or consolidated; and any claim existing or action or proceeding pending by or against any of such corporations may be prosecuted to judgment as if such merger or consolidation had not taken place, or such surviving or new corporation may be substituted in its place. Neither the rights of creditors nor any liens upon the property of any such corporations shall be impaired by such merger or consolidation.
(f) In case of a merger, the articles of incorporation of the surviving corporation are deemed to be amended to the extent, if any, that changes in its articles are stated in the articles of merger; and, in the case of a consolidation, the articles of incorporation of the new corporation are set forth in the articles of consolidation.
(Source: P.A. 86-6; 86-697; 86-1028.)

(805 ILCS 105/111.55) (from Ch. 32, par. 111.55)
Sec. 111.55. Sale, lease or exchange of assets in usual and regular conduct of its affairs; mortgage or pledge of assets. The sale, lease, exchange or other disposition of all, or substantially all, the property and assets of a corporation, when made in the usual and regular course of the conduct of the affairs of the corporation, and a pledge or mortgage of the property and assets of a corporation, may be made upon such terms and conditions and for such considerations, which may consist, in whole or in part, of money or property, real or personal, including shares of any other corporation for profit, domestic or foreign, as shall be authorized by its board of directors; and in such case no authorization or consent of the members entitled to vote shall be required.
(Source: P.A. 84-1423.)

(805 ILCS 105/111.60) (from Ch. 32, par. 111.60)
Sec. 111.60. Sale, lease or exchange of assets, other than in usual and regular conduct of its affairs. A sale, lease, exchange, or other disposition of all, or substantially all, the property and assets, with or without the good will, of a corporation, if not made in the usual and regular course of the conduct of the affairs of the corporation, may be made upon such terms and conditions and for such consideration, which may consist, in whole or in part, of money or property, real or personal, including shares of any other corporation, domestic or foreign, as may be authorized in the following manner:
(a) Where a corporation has no members or no members entitled to vote on the sale, lease or exchange of assets, such action may be adopted by the board of directors upon receiving the affirmative vote of a majority of the directors in office.
(b) Where a corporation has members entitled to vote on the sale, lease or exchange of assets, such action may be adopted if:
(1) The board of directors shall adopt a resolution recommending such sale, lease, exchange, or other disposition and directing the submission thereof to a vote at a meeting of members entitled to vote which may be either an annual or a special meeting.
(2) Written notice stating that the purpose, or one of the purposes, of such meeting is to consider the sale, lease, exchange, or other disposition of all, or substantially all, the property and assets of the corporation shall be given to each member entitled to vote within the time and in the manner provided by this Act for the giving of notice of meetings of members. If such meeting be an annual meeting, such purpose may be included in the notice of such annual meeting.
(3) At such meeting the members entitled to vote on such matter may authorize such sale, lease, exchange, or other disposition and fix, or may authorize the board of directors to fix, any or all of the terms and conditions thereof and the consideration to be received by the corporation therefor. Such authorization shall require the affirmative vote of two-thirds of the votes present and voted either in person or by proxy unless any class of members is entitled to vote at a class in respect thereof, in which event the proposed action shall be adopted by receiving the affirmative vote of at least two-thirds of the votes of the class present and voted either in person or by proxy.
(4) After such authorization by a vote of members, the board of directors nevertheless, in its discretion, may abandon such sale, lease, exchange, or other disposition of assets, subject to the rights of third parties under any contracts relating thereto, without further action or approval by members entitled to vote.
(5) The articles of incorporation or the bylaws of a corporation may supersede the two-thirds vote requirement of this Section by specifying any smaller or larger vote requirement not less than a majority of the votes which members entitled to vote on the matter shall vote, either in person or by proxy, at a meeting at which there is a quorum.
(Source: P.A. 84-1423.)



Article 12 - Dissolution

(805 ILCS 105/Art. 12 heading)

(805 ILCS 105/112.05) (from Ch. 32, par. 112.05)
Sec. 112.05. Voluntary dissolution by directors. Where a corporation has no members or no members entitled to vote on dissolution, the dissolution of a corporation may be authorized by a majority of the directors provided that:
(a) No debts of the corporation remain unpaid.
(b) Written notice of the election to dissolve the corporation has been given to all directors, not less than three days before the execution of articles of dissolution.
(Source: P.A. 84-1423.)

(805 ILCS 105/112.10) (from Ch. 32, par. 112.10)
Sec. 112.10. Voluntary dissolution by written consent of members entitled to vote. Except for the dissolution of a not-for-profit corporation organized for the purpose of ownership or administration of residential property on a cooperative basis, when a corporation has members entitled to vote on dissolution, the dissolution of a corporation may be authorized pursuant to Section 107.10 of this Act. Dissolution pursuant to this Section does not require any vote of the directors of the corporation.
(Source: P.A. 98-302, eff. 1-1-14; 99-78, eff. 7-20-15.)

(805 ILCS 105/112.12)
Sec. 112.12. Dissolution of residential cooperative housing corporations. When a not-for-profit corporation organized for the purpose of ownership or administration of residential property on a cooperative basis has members entitled to vote on dissolution, there must be an open meeting and vote of those members before a dissolution may be authorized.
(Source: P.A. 98-302, eff. 1-1-14.)

(805 ILCS 105/112.15) (from Ch. 32, par. 112.15)
Sec. 112.15. Voluntary dissolution by vote of members entitled to vote. Where a corporation has members entitled to vote on dissolution, the dissolution of a corporation may be authorized by a vote of members entitled to vote in the following manner:
(a) The board of directors shall adopt a resolution, which may be with or without their recommendation, proposing that the corporation be dissolved voluntarily, and directing that the question of such dissolution be submitted to a vote at a meeting of members entitled to vote on dissolution, if any, which may be either an annual or special meeting.
(b) Written notice stating that the purpose, or one of the purposes, of the meeting is to consider the voluntary dissolution of the corporation, shall be given to each member entitled to vote on dissolution within the time and in the manner provided in this Act for the giving of notice of meetings of members. If such meeting be an annual meeting, such purpose may be included in the notice of such annual meeting.
(c) At such meeting a vote of the members entitled to vote on dissolution shall be taken on the resolution to dissolve voluntarily the corporation. The resolution shall be adopted by receiving the affirmative vote of at least two-thirds of the votes present and voted either in person or by proxy, unless any class of members is entitled to vote as a class in respect thereof, in which event the proposed action shall be adopted by receiving the affirmative vote of at least two-thirds of the votes of the class present and voted either in person or by proxy.
(d) The articles of incorporation or the bylaws of any corporation may supersede the two-thirds vote requirement of subsection (c) by specifying any smaller or larger vote requirement not less than majority of the votes which members entitled to vote on dissolution shall vote, either in person or by proxy, at a meeting at which there is a quorum.
(Source: P.A. 84-1423.)

(805 ILCS 105/112.16) (from Ch. 32, par. 112.16)
Sec. 112.16. Distribution of assets. The assets of a corporation in the process of dissolution shall be applied and distributed as follows:
(a) All liabilities and obligations of the corporation shall be paid, satisfied and discharged, or adequate provision shall be made therefor;
(b) Assets held by the corporation upon condition requiring return, transfer or conveyance, which condition occurs by reason of the dissolution, shall be returned, transferred or conveyed in accordance with such requirements;
(c) Assets held for a charitable, religious, eleemosynary, benevolent, educational or similar use, but not held upon a condition requiring return, transfer or conveyance by reason of the dissolution, shall be transferred or conveyed to one or more domestic or foreign corporations, societies or organizations engaged in activities substantially similar to those of the dissolving corporation, pursuant to a plan of distribution adopted as provided in this Act;
(d) To the extent that the articles of incorporation or bylaws determine the distributive rights of members, or any class or classes of members, or provide for distribution to others, other assets, if any, shall be distributed in accordance with such provisions;
(e) Any remaining assets may be distributed to such societies, organizations or domestic or foreign corporations, whether for profit or not for profit, as may be specified in a plan of distribution adopted as provided in Section 112.17 of this Act.
(Source: P.A. 84-1423.)

(805 ILCS 105/112.17) (from Ch. 32, par. 112.17)
Sec. 112.17. Plan of distribution. A plan providing for the distribution of assets, not inconsistent with the provisions of this Act, may be adopted by a corporation in the process of dissolution and shall be adopted by a corporation for the purpose of authorizing any transfer or conveyance of assets for which this Act requires a plan of distribution, in the following manner:
(a) Where there are members having voting rights on dissolution, the board of directors shall adopt a resolution recommending a plan of distribution and directing the submission thereof to a vote at a meeting of members having voting rights, which may be either an annual or a special meeting. Written or printed notice setting forth the proposed plan of distribution or a summary thereof shall be delivered to each member entitled to vote at such meeting, within the time and in the manner provided in this Act for the giving of notice of meetings of members. Such plan of distribution shall be adopted upon receiving the affirmative vote of at least two-thirds of the votes present and voted either in person or by proxy, unless any class of member is entitled to vote as a class in respect thereof, in which event the proposed plan of distribution shall be adopted by receiving the affirmative vote of at least two-thirds of the votes of the class present and voted either in person or by proxy. The articles of incorporation or the bylaws may supersede the two-thirds vote requirement of this subsection by specifying any smaller or larger vote requirement not less than a majority of the votes which members entitled to vote on such matters shall vote, either in person or by proxy at a meeting at which there is a quorum.
(b) Where there are no members having voting rights, a plan of distribution shall be adopted at a meeting of the board of directors upon receiving the vote of a majority of the directors in office.
(Source: P.A. 84-1423.)

(805 ILCS 105/112.20) (from Ch. 32, par. 112.20)
Sec. 112.20. Articles of dissolution.
(a) When a voluntary dissolution has been authorized as provided by this Act, articles of dissolution shall be executed and filed in duplicate in accordance with Section 101.10 of this Act and shall set forth:
(1) The name of the corporation.
(2) The date dissolution was authorized.
(3) A post-office address to which may be mailed a

copy of any process against the corporation that may be served on the Secretary of State.

(4) Where dissolution is authorized pursuant to

Section 112.05 of this Act:

(i) A statement that the dissolution received the

affirmative vote of a majority of the directors in office, at a meeting of the board of directors, and the date of the meeting; or

(ii) A statement that the dissolution was adopted

by written consent, signed by all the directors in office, in compliance with Section 108.45 of this Act.

(5) If the dissolution was adopted pursuant to

Section 112.10 or 112.15 of this Act:

(i) A statement that the dissolution was adopted

at a meeting of members by the affirmative vote of the members having not less than the minimum number of votes necessary to adopt the dissolution, as provided by this Act, the articles of incorporation, or the bylaws, and the date of the meeting; or

(ii) A statement that the dissolution was adopted

by written consent, signed by members having not less than the minimum number of votes necessary to adopt the dissolution, as provided by this Act, the articles of incorporation, or the bylaws, in compliance with Section 107.10 of this Act.

(b) When the provisions of this Section have been complied with, the Secretary of State shall file the articles of dissolution.
(c) The dissolution is effective on the date of the filing of the articles thereof by the Secretary of State.
(Source: P.A. 92-33, eff. 7-1-01.)

(805 ILCS 105/112.25) (from Ch. 32, par. 112.25)
Sec. 112.25. Revocation of Dissolution.
(a) A corporation may revoke its dissolution within 60 days of its effective date if the corporation has not begun to distribute its assets or has not commenced a proceeding for court supervision of its winding up under Section 112.50 of this Act.
(b) The corporation's board of directors may revoke the dissolution without action by members entitled to vote on dissolution.
(c) Within 60 days after the dissolution has been revoked by the corporation, articles of revocation of dissolution shall be executed and filed in duplicate in accordance with Section 101.10 of this Act and shall set forth:
(1) The name of the corporation;
(2) The effective date of the dissolution that was

revoked;

(3) A statement that the corporation has not begun to

distribute its assets nor has it commenced a proceeding for court supervision of its winding up;

(4) The date the revocation of dissolution was

authorized;

(5) A statement that the corporation's board of

directors revoked the dissolution.

(d) When the provisions of this Section have been complied with, the Secretary of State shall file the articles of revocation of dissolution. Failure to file the revocation of dissolution as required in subsection (c) hereof shall not be grounds for the Secretary of State to reject the filing, but the corporation filing beyond the time period shall pay a penalty as prescribed by this Act.
(e) The revocation of dissolution is effective on the date of the filing of the articles thereof by the Secretary of State and shall relate back and take effect as of the date of dissolution and the corporation may resume conducting affairs as if dissolution had never occurred.
(Source: P.A. 92-33, eff. 7-1-01.)

(805 ILCS 105/112.30) (from Ch. 32, par. 112.30)
Sec. 112.30. Effect of dissolution. (a) Dissolution of a corporation terminates its corporate existence and a dissolved corporation shall not thereafter conduct any affairs except that necessary to wind up and liquidate its affairs, including:
(1) Collecting its assets;
(2) Disposing of its assets that will not be distributed in kind;
(3) Giving notice in accordance with Section 112.75 of this Act and discharging or making provision for discharging its liabilities;
(4) Distributing its remaining assets in accordance with this Act; and
(5) Doing such other acts as are necessary to wind up and liquidate its affairs.
(b) After dissolution, a corporation may transfer good and merchantable title to its assets as authorized by its board of directors or in accordance with its bylaws.
(c) Dissolution of a corporation does not:
(1) Transfer title to the corporation's assets;
(2) Effect any change in the bylaws of the corporation or otherwise affect the regulation of the affairs of the corporation except that all action shall be directed to winding up the affairs of the corporation;
(3) Prevent suit by or against the corporation in its corporate name;
(4) Abate or suspend a proceeding pending by or against the corporation on the effective date of dissolution.
(Source: P.A. 84-1423.)

(805 ILCS 105/112.35) (from Ch. 32, par. 112.35)
Sec. 112.35. Grounds for administrative dissolution. The Secretary of State may dissolve any corporation administratively if:
(a) It has failed to file its annual report as

required by this Act before the first day of the anniversary month of the corporation of the year in which such annual report becomes due;

(b) It has failed to file in the office of the

Secretary of State any report after the expiration of the period prescribed in this Act for filing such report;

(c) It has failed to pay any fees or charges

prescribed by this Act;

(d) It has failed to appoint and maintain a

registered agent in this State;

(e) It has misrepresented any material matter in any

application, report, affidavit, or other document filed by the corporation pursuant to this Act;

(f) The Secretary of State receives notification from

a local liquor commissioner, pursuant to Section 4-4(3) of "The Liquor Control Act of 1934," as now or hereafter amended, that an organization incorporated under this Act and functioning as a club has violated that Act by selling or offering for sale at retail alcoholic liquors without a retailer's license; or

(g) It has failed to elect and maintain at least 3

directors in accordance with Section 108.10 of this Act.

(Source: P.A. 99-608, eff. 7-22-16.)

(805 ILCS 105/112.40) (from Ch. 32, par. 112.40)
Sec. 112.40. Procedure for administrative dissolution.
(a) After the Secretary of State determines that one or more grounds exist under Section 112.35 of this Act for the administrative dissolution of a corporation, he or she shall send by regular mail to each delinquent corporation a Notice of Delinquency to its registered office, or, if the corporation has failed to maintain a registered office, then to the president or other principal officer at the last known office of said officer. Failure to receive such notice shall not relieve the corporation of its obligation to pay the filing fee and any penalties due or invalidate the validity thereof.
(b) If the corporation does not correct the default within 90 days following such notice, the Secretary of State shall thereupon dissolve the corporation by issuing a certificate of dissolution that recites the ground or grounds for dissolution and its effective date. The Secretary of State shall file the original of the certificate in his or her office and mail one copy to the corporation at its registered office or, if the corporation has failed to maintain a registered office, then to the president or other principal officer at the last known office of said officer.
(c) The administrative dissolution of a corporation terminates its corporate existence and such a dissolved corporation shall not thereafter carry on any affairs, provided however, that such a dissolved corporation may take all action authorized under Section 112.75 of this Act or as otherwise necessary or appropriate to wind up and liquidate its affairs under Section 112.30 of this Act.
(Source: P.A. 98-776, eff. 1-1-15; 99-608, eff. 7-22-16.)

(805 ILCS 105/112.43)
Sec. 112.43. Administrative dissolution; corporate name. The Secretary of State shall not allow another corporation to use the name of a domestic corporation that has been administratively dissolved until 3 years have elapsed following the date of issuance of the certificate of dissolution. If the domestic corporation that has been administratively dissolved is reinstated within 3 years after the date of issuance of the certificate of dissolution, the domestic corporation shall continue under its previous name without impacting its continuous legal status, unless the corporation petitions to change its name upon reinstatement.
(Source: P.A. 95-507, eff. 8-28-07.)

(805 ILCS 105/112.45) (from Ch. 32, par. 112.45)
Sec. 112.45. Reinstatement following administrative dissolution.
(a) A domestic corporation administratively dissolved under Section 112.40 of this Act may be reinstated by the Secretary of State following the date of issuance of the certificate of dissolution upon:
(1) The filing of an application for reinstatement;
(2) The filing with the Secretary of State by the

corporation of all reports then due and theretofore becoming due;

(3) The payment to the Secretary of State by the

corporation of all fees and penalties then due and theretofore becoming due.

(b) The application for reinstatement shall be executed and filed in duplicate in accordance with Section 101.10 of this Act and shall set forth:
(1) The name of the corporation at the time of the

issuance of the certificate of dissolution;

(2) If such name is not available for use as

determined by the Secretary of State at the time of filing the application for reinstatement, the name of the corporation as changed; provided, however, that any change of name is properly effected pursuant to Section 110.05 and Section 110.30 of this Act;

(3) The date of the issuance of the certificate of

dissolution;

(4) The address, including street and number, or

rural route number, of the registered office of the corporation upon reinstatement thereof, and the name of its registered agent at such address upon the reinstatement of the corporation, provided however, that any change from either the registered office or the registered agent at the time of dissolution is properly reported pursuant to Section 105.10 of this Act.

(c) When a dissolved corporation has complied with the provisions of this Section, the Secretary of State shall file the application for reinstatement.
(d) Upon the filing of the application for reinstatement, the corporate existence for all purposes shall be deemed to have continued without interruption from the date of the issuance of the certificate of dissolution, and the corporation shall stand revived with such powers, duties and obligations as if it had not been dissolved; and all acts and proceedings of its shareholders, members, officers, employees, and agents , acting or purporting to act in that capacity , and which would have been legal and valid but for such dissolution, shall stand ratified and confirmed.
(e) Without limiting the generality of subsection (d), upon filing of the application for reinstatement, no shareholder, director, or officer shall be personally liable, under Section 108.65 of this Act or otherwise, for the debts and liabilities of the corporation incurred during the period of administrative dissolution by reason of the fact that the corporation was administratively dissolved at the time the debts or liabilities were incurred.
(Source: P.A. 98-776, eff. 1-1-15.)

(805 ILCS 105/112.50) (from Ch. 32, par. 112.50)
Sec. 112.50. Grounds for judicial dissolution. A Circuit Court may dissolve a corporation:
(a) In an action by the Attorney General, if it is established that:
(1) the corporation filed its articles of

incorporation through fraud;

(2) the corporation has continued to exceed or abuse

the authority conferred upon it by law, or has continued to violate the law, after notice of the same has been given to such corporation, either personally or by registered mail;

(3) any interrogatory propounded by the Secretary of

State to the corporation, its officers or directors, as provided in this Act, has been answered falsely or has not been answered fully within 30 days after the mailing of such interrogatories by the Secretary of State or within such extension of time as shall have been authorized by the Secretary of State;

(4) the corporation has solicited money and failed to

use the money for the purpose which it was solicited, or has fraudulently solicited money or fraudulently used the money solicited; or

(5) the corporation has substantially and willfully

violated the provisions of the Consumer Fraud and Deceptive Business Practices Act.

(b) In an action by a member entitled to vote, or a director, if it is established that:
(1) the directors are deadlocked, whether because of

even division in the number thereof or because of greater than majority voting requirements in the articles of incorporation or the bylaws, in the management of the corporate affairs; the members are unable to break the deadlock; and irreparable injury to the corporation is thereby caused or threatened;

(2) the directors or those in control of the

corporation have acted, are acting, or will act in a manner that is illegal, oppressive or fraudulent;

(3) the corporate assets are being misapplied or

wasted; or

(4) the corporation is unable to carry out its

purposes.

(c) In an action by a creditor, if it is established that:
(1) the creditor's claim has been reduced to

judgment, the judgment has been returned unsatisfied, and the corporation is insolvent; or

(2) the corporation has admitted in writing that the

creditor's claim is due and owing, and the corporation is insolvent.

(d) In an action by the corporation to dissolve under court supervision, if it is established that the corporation is unable to carry out its purposes.
(Source: P.A. 96-66, eff. 1-1-10; 96-1000, eff. 7-2-10.)

(805 ILCS 105/112.55) (from Ch. 32, par. 112.55)
Sec. 112.55. Alternative remedies to judicial dissolution. (a) In either an action for dissolution pursuant to Section 112.50 of this Act or in an action which alleges the grounds for dissolution set forth in Section 112.50 of this Act but which does not seek dissolution, the Circuit Court, in lieu of dismissing the action or ordering dissolution, may retain jurisdiction and:
(1) Appoint a provisional director; or
(2) Appoint a custodian.
(b) A provisional director may be appointed in the discretion of the court if it appears that such action by the court will remedy the grounds alleged by the complaining director or member entitled to vote to support the jurisdiction of the court under Section 112.50 of this Act. A provisional director may be appointed notwithstanding the fact that there is no vacancy on the board of directors and shall have all the rights and powers of a duly elected director, including the right to notice of and to vote at meetings of directors, until such time as the provisional director is removed by order of court or, unless otherwise ordered by court, removed by a vote of the members sufficient either to elect a majority of the board of directors or if greater than majority voting is required by the articles of incorporation or the bylaws, to elect the requisite number of directors needed to take action.
(c) A custodian may be appointed in the discretion of the court if it appears that such action by the court will remedy the grounds alleged by the complaining director or member entitled to vote to support the jurisdiction of the court under Section 112.50 of this Act. Subject to any limitations which the court imposes, a custodian shall be entitled to exercise all the powers of the corporation's board of directors and officers to the extent necessary to manage the affairs of the corporation to the general advantage of its creditors and in furtherance of its purposes, until such time as such custodian shall be removed by order of court or, unless otherwise ordered by the court, removed by a vote of the members sufficient either to elect a majority of the board of directors or, if greater than majority voting is required by the articles of incorporation or the bylaws, to elect the requisite number of directors needed to take action. Such powers may be exercised directly, or through or in conjunction with the corporation's board of directors or officers, in the discretion of the custodian or as the court may order.
(d) Any custodian or provisional director shall report from time to time to the court concerning the matter complained of, or the status of the deadlock, if any, and of the status of the corporation's affairs, as the court shall direct. No custodian or provisional director shall be liable for any action taken or decision made in good faith. In addition, the custodian or provisional director shall submit to the court, if so directed, recommendations as to the appropriate disposition of the action. Whenever a custodian or provisional director is appointed, any officer or director of the corporation may, from time to time, petition the court for instructions clarifying the duties and responsibilities of such officer or director.
(e) In any proceeding under this Section, the court shall allow reasonable compensation to the custodian or provisional director for services rendered and reimbursement or direct payment of reasonable costs and expenses, which amounts shall be paid by the corporation.
(f) If the court determines that any party in an action commenced under Section 112.50 of this Act has acted arbitrarily, vexatiously, or not in good faith in such action or in connection with any alternative relief provided in this Section, the court may, in its discretion, award attorneys' fees and other reasonable expenses to the other parties to the action who have been affected adversely thereby.
(Source: P.A. 84-1423.)

(805 ILCS 105/112.60) (from Ch. 32, par. 112.60)
Sec. 112.60. Practice in actions for judicial dissolution or removal and for alternative remedies. (a) The practice in actions for judicial dissolution or removal shall be the same as in other civil actions except as may be otherwise provided in this Act. Every action for judicial dissolution or removal shall be commenced in the Circuit Court of the county in which either the registered office or principal office of the corporation is located. Summons shall issue and be served as in other civil actions.
(b) In an action brought by the Attorney General under subsection (a) of Section 112.50 of this Act, if process is returned not found, the Attorney General shall cause publication to be made as in other civil actions in a newspaper of general circulation published in the county in which the action is filed. The publication shall contain a notice of the pendency of such action, the title of the court, the title of the case, and the date on or after which default may be entered. The Attorney General may include in one notice the names of any number of corporations against which actions are then pending in the same court. The Attorney General shall cause a copy of such notice to be mailed to the corporation at its registered office within 10 days after the first publication thereof. The certificate of the Attorney General of the mailing of such notice shall be prima facie evidence thereof. Such notice shall be published at least once each week for two consecutive weeks and the first publication thereof may begin at any time after summons has been returned. Unless a corporation shall have been served with summons, no default shall be taken against it earlier than 30 days after the first publication of such notice.
(c) It is not necessary to make members of the corporation sought to be judicially dissolved parties to any such action or proceeding unless relief is sought against them personally. The court, in its discretion, may order that the members be made parties.
(d) The circuit court in an action for judicial dissolution may issue injunctions, appoint an interim receiver with such powers and duties as the court, from time to time, may direct, and take such other action as is necessary or desirable to preserve the corporate assets and carry on the affairs of the corporation until a full hearing can be had.
(e) Upon a hearing and after finding that grounds for judicial dissolution exist, and after such notice as the court may direct to be given to all parties to the proceeding and to any other parties in interest designated by the court, the court may appoint a liquidating receiver or receivers with authority to collect the assets of the corporation, including all amounts owing to the corporation by members. Such liquidating receiver shall have authority, subject to order of court, to sell, convey, and dispose of all or any part of the assets of the corporation, either at public or private sale, and to take such other action as is necessary to wind up and liquidate the corporation's affairs under Section 112.30 of this Act and to notify known claimants under Section 112.75 of this Act. The order appointing such liquidating receiver shall state his or her powers and duties. Such powers and duties may be increased or diminished at any time during the proceedings.
(f) A receiver of a corporation appointed under the provisions of this Section shall have authority to sue and defend in all courts in his or her own name as receiver of such corporation.
(g) A receiver shall in all cases be a resident of this State or a corporation authorized to act as receiver, which corporation may be a domestic corporation or a foreign corporation authorized to conduct affairs in this State, and shall give such bond as the court may direct with such sureties as the court may require.
(h) During the pendency of the action, the court may redesignate a receiver as a custodian, or a custodian as a receiver, if such would be to the general advantage of the corporation or its creditors.
(i) The court shall allow reasonable compensation to the receiver for services rendered and reimbursement or direct payment of reasonable expenses from the assets of the corporation or the proceeds of sale of the assets.
(j) The assets of the corporation or the proceeds resulting from a sale, conveyance, or other disposition thereof shall be applied and distributed as follows:
(1) All costs and expenses of the court proceedings and all liabilities and obligations of the corporation shall be paid, satisfied and discharged, or adequate provision shall be made therefor;
(2) Assets held by the corporation upon condition requiring return, transfer or conveyance, which condition occurs by reason of the dissolution or liquidation, shall be returned, transferred or conveyed in accordance with such requirements;
(3) Assets held for a charitable, religious, eleemosynary, benevolent, educational or similar use, but not held upon a condition requiring return, transfer or conveyance by reason of the dissolution or liquidation, shall be transferred or conveyed to one or more domestic or foreign corporations, societies or organizations engaged in activities substantially similar to those of the dissolving or liquidating corporation as the court may direct;
(4) To the extent that the articles of incorporation or the bylaws determine the distributive rights of members, or any class or classes of members, or provide for distribution to others, other assets, if any, shall be distributed in accordance with such provisions;
(5) Any remaining assets may be distributed to such persons, societies, organizations or domestic or foreign corporations, whether for profit or not for profit, specified in the plan of distribution adopted as provided in this Act, or where no plan of distribution has been adopted, as the court may direct.
(Source: P.A. 84-1423.)

(805 ILCS 105/112.65) (from Ch. 32, par. 112.65)
Sec. 112.65. Order of dissolution. (a) If, after a hearing, the court determines that one or more grounds for judicial dissolution described in Section 112.50 of this Act exists, it may enter an order dissolving the corporation and the clerk of the court shall deliver a certified copy of the order to the Secretary of State, who shall file the order.
(b) After entering the order of dissolution, the court shall direct the winding up and liquidation of the corporation's affairs in accordance with Sections 112.16 and 112.30 of this Act and the notification of its known claimants in accordance with Section 112.75 of this Act and shall retain jurisdiction until the same is complete.
(Source: P.A. 96-1121, eff. 1-1-11.)

(805 ILCS 105/112.70) (from Ch. 32, par. 112.70)
Sec. 112.70. Deposit of amount due. Upon the distribution of the assets of a corporation, the distributive portion to which a person would be entitled who is unknown or cannot be found, or who is under disability and there is no person legally competent to receive such distributive portion, shall be presumed abandoned and reported and delivered to the State Treasurer and become subject to the Revised Uniform Unclaimed Property Act. In the event such distribution is made other than in cash, such distributive portion of the assets shall be reduced to cash before being so reported and delivered.
(Source: P.A. 100-22, eff. 1-1-18.)

(805 ILCS 105/112.75) (from Ch. 32, par. 112.75)
Sec. 112.75. Known claims against dissolved corporation. (a) A dissolved corporation may bar any known claim against it, its directors, officers, employees or agents, or its members, by following the procedures set forth in subsections (b) and (c) of this Section. A claimant that does not deliver its claim by the deadline established pursuant to subsection (b) or that does not file suit by the deadline established pursuant to subsection (c) shall have no further rights against the dissolved corporation, its directors, officers, employees or agents, or its members.
(b) Within 60 days from the effective date of dissolution, the dissolved corporation shall send a notification to the claimant setting forth the following information:
(1) The corporation has been dissolved and the effective date thereof;
(2) The mailing address to which the claimant must send its claim and the essential information to be submitted with the claim;
(3) The deadline, not less than 120 days from the effective date of dissolution, by which the dissolved corporation must receive the claim; and
(4) A statement that the claim will be barred if not received by the deadline.
(c) If, after complying with the procedure in subsection (b), the dissolved corporation rejects the claim in whole or in part, the dissolved corporation shall notify the claimant of such rejection and shall also notify the claimant that the claim shall be barred unless the claimant files suit to enforce the claim within a deadline not less than 90 days from the date of the rejection notice.
(d) For purposes of this Section, "claim" does not include any contingent liability or a claim arising after the effective date of dissolution or a claim arising from the failure of the corporation to pay any tax, penalty, or interest related to any tax or penalty.
(Source: P.A. 85-299.)

(805 ILCS 105/112.80) (from Ch. 32, par. 112.80)
Sec. 112.80. Survival of remedy after dissolution. The dissolution of a corporation either (1) by filing articles of dissolution in accordance with Section 112.20 of this Act, (2) by the issuance of a certificate of dissolution in accordance with Section 112.40 of this Act, (3) by a judgment of dissolution by a Circuit Court of this State, or (4) by expiration of its period of duration, shall not take away nor impair any remedy available to or against such corporation, its directors, members or persons receiving distributions, for any right or claim existing, or any liability incurred, prior to such dissolution if action or other proceeding thereon is commenced within two years after the date of such dissolution. Any such action or proceeding by or against the corporation may be prosecuted or defended by the corporation in its corporate name.
(Source: P.A. 92-33, eff. 7-1-01.)



Article 13 - Foreign Corporations

(805 ILCS 105/Art. 13 heading)

(805 ILCS 105/113.05) (from Ch. 32, par. 113.05)
Sec. 113.05. Admission of foreign corporation. A foreign corporation organized not for profit, before it conducts any affairs in this State, shall procure authority so to do from the Secretary of State. A foreign corporation organized not for profit, upon complying with the provisions of this Act, may secure from the Secretary of State the authority to conduct affairs in this State. A foreign corporation shall not be denied authority by reason of the fact that the laws of the state under which such corporation is organized governing its organization and internal affairs differ from the laws of this State, and nothing in this Act contained shall be construed to authorize this State to regulate the organization or the internal affairs of such corporation.
(Source: P.A. 92-33, eff. 7-1-01.)

(805 ILCS 105/113.10) (from Ch. 32, par. 113.10)
Sec. 113.10. Powers of foreign corporation. No foreign corporation shall conduct in this State any affairs which a corporation organized under the laws of this State is not permitted to conduct. A foreign corporation which shall have received authority to conduct affairs under this Act shall, until a certificate of revocation has been issued or an application for withdrawal shall have been filed as provided in this Act, enjoy the same, but no greater, rights and privileges as a domestic corporation organized for the purposes set forth in the application pursuant to which such authority is granted; and, except as in Section 113.05 of this Act otherwise provided with respect to the organization and internal affairs of a foreign corporation and except as elsewhere in this Act otherwise provided, shall be subject to the same duties, restrictions, penalties, and liabilities now or hereafter imposed upon a domestic corporation of like character.
(Source: P.A. 92-33, eff. 7-1-01.)

(805 ILCS 105/113.15) (from Ch. 32, par. 113.15)
Sec. 113.15. Application for authority.
(a) A foreign corporation, in order to procure authority to conduct affairs in this State, shall execute and file in duplicate an application therefor, in accordance with Section 101.10 of this Act, and shall also file a copy of its articles of incorporation and all amendments thereto, duly authenticated by the proper officer of the state or country wherein it is incorporated. Such application shall set forth:
(1) The name of the corporation, with any additions

thereto required in order to comply with Section 104.05 of this Act together with the State or country under the laws of which it is organized;

(2) The date of its incorporation and the period of

its duration;

(3) The address, including street and number, if any,

of its principal office;

(4) The address, including street and number, or

rural route number, of its proposed registered office in this State, and the name of its proposed registered agent in this State at such address;

(5) (Blank);
(6) The purpose or purposes for which it was

organized which it proposes to pursue in the conduct of affairs in this State;

(7) The names and respective addresses, including

street and number, or rural route number, of its directors and officers;

(8) With respect to any foreign corporation a purpose

of which is to function as a club, as defined in Section 1-3.24 of "The Liquor Control Act of 1934," as now or hereafter amended, a statement that it will comply with the State and local laws and ordinances relating to alcoholic liquors; and

(9) Such additional information as may be necessary

or appropriate in order to enable the Secretary of State to determine whether such corporation is entitled to be granted authority to conduct affairs in this State.

(b) Such application shall be made on forms prescribed and furnished by the Secretary of State.
(c) When the provisions of this Section have been complied with, the Secretary of State shall file the application for authority.
(Source: P.A. 92-33, eff. 7-1-01.)

(805 ILCS 105/113.20) (from Ch. 32, par. 113.20)
Sec. 113.20. Effect of authority. Upon the filing of the application for authority by the Secretary of State, the corporation shall have the right to conduct affairs in this State for those purposes set forth in its application, subject, however, to the right of this State to revoke such right to conduct affairs in this State as provided in this Act.
(Source: P.A. 96-66, eff. 1-1-10.)

(805 ILCS 105/113.25) (from Ch. 32, par. 113.25)
Sec. 113.25. Change of name by foreign corporation. Whenever a foreign corporation which is admitted to conduct affairs in this State shall change its name to one under which authority to conduct affairs in this State would not be granted to it on application therefor, the authority of such corporation to conduct affairs in this State shall be suspended and it shall not thereafter conduct any affairs in this State until it has changed its name to a name which is available to it under the laws of this State or until it has adopted an assumed corporate name in accordance with Section 104.15 of this Act.
(Source: P.A. 92-33, eff. 7-1-01.)

(805 ILCS 105/113.30) (from Ch. 32, par. 113.30)
Sec. 113.30. Amendment to articles of incorporation of foreign corporation. Each foreign corporation authorized to conduct affairs in this State, whenever its articles of incorporation are amended, shall forthwith file in the office of the Secretary of State a copy of such amendment duly authenticated by the proper officer of the State or country under the laws of which such corporation is organized; but the filing thereof shall not of itself enlarge or alter the purpose or purposes which such corporation is authorized to pursue in conducting affairs in this State, nor authorize such corporation to conduct affairs in this State under any other name than the name set forth in its application for authority, nor extend the duration of its corporate existence.
(Source: P.A. 92-33, eff. 7-1-01.)

(805 ILCS 105/113.35) (from Ch. 32, par. 113.35)
Sec. 113.35. Merger of foreign corporation authorized to conduct affairs in this state. Whenever a foreign corporation authorized to conduct affairs in this State shall be a party to a statutory merger permitted by the laws of the state or country under which it is organized, and such corporation shall be the surviving corporation, it shall forthwith file with the Secretary of State a copy of the articles of merger duly authenticated by the proper officer of the state or country under the laws of which such statutory merger was effected; and it shall not be necessary for such corporation to procure either new or amended authority to conduct affairs in this State unless the name of such corporation or the duration of its corporate existence be changed thereby or unless the corporation desires to pursue in this State other or additional purposes than those which it is then authorized to pursue in this State.
(Source: P.A. 92-33, eff. 7-1-01.)

(805 ILCS 105/113.40) (from Ch. 32, par. 113.40)
Sec. 113.40. Amended authority. A foreign corporation authorized to conduct affairs in this State shall secure amended authority to do so in the event it changes its corporate name, changes the duration of its corporate existence, or desires to pursue in this State other or additional purposes than those set forth in its prior application for authority, by making application to the Secretary of State.
The application shall set forth:
(1) The name of the corporation, with any additions

required in order to comply with Section 104.05 of this Act, together with the state or country under the laws of which it is organized.

(2) The change to be effected.
(Source: P.A. 92-33, eff. 7-1-01; 93-59, eff. 7-1-03.)

(805 ILCS 105/113.45) (from Ch. 32, par. 113.45)
Sec. 113.45. Withdrawal of foreign corporation. A foreign corporation authorized to conduct affairs in this State may withdraw from this State upon filing with the Secretary of State an application for withdrawal. In order to procure such withdrawal, such foreign corporation shall either:
(a) Execute and file in duplicate, in accordance with Section 101.10 of this Act, an application for withdrawal and a final report which shall set forth:
(1) That it surrenders its authority to conduct

affairs in this State;

(2) That it revokes the authority of its registered

agent in this State to accept service of process and consents that service of process in any suit, action, or proceeding based upon any cause of action arising in this State during the time the corporation was licensed to conduct affairs in this State may thereafter be made on such corporation by service thereof on the Secretary of State;

(3) A post office address to which may be mailed a

copy of any process against the corporation that may be served on the Secretary of State;

(4) The name of the corporation and the state or

country under the laws of which it is organized; and

(5) Such additional information as may be necessary

or appropriate in order to enable the Secretary of State to determine and assess any unpaid fees payable by such foreign corporation as in this Act prescribed; or

(b) If it has been dissolved, file a copy of the articles of dissolution duly authenticated by the proper officer of the state or country under the laws of which such corporation was organized.
(c) The application for withdrawal and the final report shall be made on forms prescribed and furnished by the Secretary of State.
(d) When the corporation has complied with subsection (a) of this Section, the Secretary of State shall file the application for withdrawal and mail a copy of the application to the corporation or its representative. If the provisions of subsection (b) of this Section have been followed, the Secretary of State shall file a copy of the articles of dissolution in his or her office.
Upon the filing of the application for withdrawal or copy of the articles of dissolution, the authority of the corporation to conduct affairs in this State shall cease.
(Source: P.A. 92-33, eff. 7-1-01.)

(805 ILCS 105/113.50) (from Ch. 32, par. 113.50)
Sec. 113.50. Grounds for revocation of authority.
(a) The authority of a foreign corporation to conduct affairs in this State may be revoked by the Secretary of State:
(1) Upon the failure of an officer or director to

whom interrogatories have been propounded by the Secretary of State, as provided in this Act, to answer the same fully and to file such answer in the office of the Secretary of State;

(2) If the authority of the corporation was procured

through fraud practiced upon the State;

(3) If the corporation has continued to exceed or

abuse the authority conferred upon it by this Act;

(4) Upon the failure of the corporation to keep on

file in the office of the Secretary of State duly authenticated copies of each amendment to its articles of incorporation;

(5) Upon the failure of the corporation to appoint

and maintain a registered agent in this State;

(6) Upon the failure of the corporation to file any

report after the period prescribed by this Act for the filing of such report;

(7) Upon the failure of the corporation to pay any

fees or charges prescribed by this Act;

(8) For misrepresentation of any material matter in

any application, report, affidavit, or other document filed by such corporation pursuant to this Act;

(9) Upon the failure of the corporation to renew its

assumed name or to apply to change its assumed name pursuant to the provisions of this Act, when the corporation can only conduct affairs within this State under its assumed name in accordance with the provisions of Section 104.05 of this Act;

(10) Upon notification from the local liquor

commissioner, pursuant to Section 4-4(3) of the Liquor Control Act of 1934, that a foreign corporation functioning as a club in this State has violated that Act by selling or offering for sale at retail alcoholic liquors without a retailer's license; or

(11) When, in an action by the Attorney General,

under the provisions of the Consumer Fraud and Deceptive Business Practices Act, the Solicitation for Charity Act, or the Charitable Trust Act, a court has found that the corporation substantially and willfully violated any of such Acts.

(b) The enumeration of grounds for revocation in paragraphs (1) through (11) of subsection (a) shall not preclude any action by the Attorney General which is authorized by any other statute of the State of Illinois or the common law.
(Source: P.A. 99-642, eff. 7-28-16.)

(805 ILCS 105/113.55) (from Ch. 32, par. 113.55)
Sec. 113.55. Procedure for revocation of authority.
(a) After the Secretary of State determines that one or more grounds exist under Section 113.50 of this Act for the revocation of authority of a foreign corporation, he or she shall send by regular mail to each delinquent corporation a Notice of Delinquency to its registered office, or, if the corporation has failed to maintain a registered office, then to the president or other principal officer at the last known office of said officer.
(b) If the corporation does not correct the default within 90 days following such notice, the Secretary of State shall thereupon revoke the authority of the corporation by issuing a certificate of revocation that recites the grounds for revocation and its effective date. The Secretary of State shall file the original of the certificate in his or her office and mail one copy to the corporation at its registered office or, if the corporation has failed to maintain a registered office, then to the president or other principal officer at the last known office of said officer.
(c) Upon the issuance of the certificate of revocation, the authority of the corporation to conduct affairs in this State shall cease and such revoked corporation shall not thereafter conduct any affairs in this State.
(Source: P.A. 96-66, eff. 1-1-10; 96-1121, eff. 1-1-11.)

(805 ILCS 105/113.60) (from Ch. 32, par. 113.60)
Sec. 113.60. Reinstatement following revocation.
(a) A foreign corporation revoked under Section 113.55 of this Act may be reinstated by the Secretary of State following the date of issuance of the certificate of revocation upon:
(1) The filing of an application for reinstatement;
(2) The filing with the Secretary of State by the

corporation of all reports then due and theretofore becoming due; and

(3) The payment to the Secretary of State by the

corporation of all fees and penalties then due and theretofore becoming due.

(b) The application for reinstatement shall be executed and filed in duplicate in accordance with Section 101.10 of this Act and shall set forth:
(1) The name of the corporation at the time of the

issuance of the certificate of revocation;

(2) If such name is not available for use as

determined by the Secretary of State at the time of filing the application for reinstatement, the name of the corporation as changed, or the assumed corporate name which the corporation elects to adopt for use in this State in accordance with Section 104.05; provided, however, that any change of name is properly effected pursuant to Sections 113.30 and Section 113.40 of this Act, and any adoption of assumed corporate name is properly effected pursuant to Section 104.15 of this Act;

(3) The date of the issuance of the certificate of

revocation; and

(4) The address, including street and number, or

rural route number, of the registered office of the corporation upon reinstatement thereof, and the name of its registered agent at such address upon the reinstatement of the corporation; provided, however, that any change from either the registered office or the registered agent at the time of revocation is properly reported pursuant to Section 105.10 of this Act.

(c) When a revoked corporation has complied with the provisions of this Section, the Secretary of State shall file the application for reinstatement.
(d) Upon the filing of the application for reinstatement, the authority of the corporation to conduct affairs in this State shall be deemed to have continued without interruption from the date of the issuance of the certificate of revocation, and the corporation shall stand revived as if its authority had not been revoked; and all acts and proceedings of its officers, directors and members, acting or purporting to act as such, which would have been legal and valid but for such revocation, shall stand ratified and confirmed.
(Source: P.A. 94-605, eff. 1-1-06.)

(805 ILCS 105/113.65) (from Ch. 32, par. 113.65)
Sec. 113.65. Application to corporations heretofore qualified to conduct affairs in this state. Foreign corporations which have been duly authorized to conduct affairs in this State at the time this Act takes effect, for a purpose or purposes for which a corporation might secure such authority under this Act, shall, subject to the limitations set forth in their respective applications for authority, be entitled to all the rights and privileges applicable to foreign corporations procuring authority to conduct affairs in this State under this Act, and from the time this Act takes effect such corporation shall be subject to all the limitations, restrictions, liabilities, and duties prescribed herein for foreign corporations procuring under this Act authority to conduct affairs in this State.
(Source: P.A. 92-33, eff. 7-1-01.)

(805 ILCS 105/113.70) (from Ch. 32, par. 113.70)
Sec. 113.70. Conducting affairs without authority. No foreign corporation conducting affairs in this state without authority to do so is permitted to maintain a civil action in any court of this State, until such corporation obtains such authority. Nor shall a civil action be maintained in any court of this State by any successor or assignee of such corporation on any right, claim or demand arising out of conducting affairs by such corporation in this State, until authority to conduct affairs in this State is obtained by such corporation or by a corporation which has acquired all or substantially all of its assets. The failure of a foreign corporation to obtain authority to conduct affairs in this State does not impair the validity of any contract or act of such corporation, and does not prevent such corporation from defending any action in any court of this State.
(Source: P.A. 96-66, eff. 1-1-10.)



Article 14 - Reports

(805 ILCS 105/Art. 14 heading)

(805 ILCS 105/114.05) (from Ch. 32, par. 114.05)
Sec. 114.05. Annual report of domestic or foreign corporation. Each domestic corporation organized under this Act, and each foreign corporation authorized to conduct affairs in this State, shall file, within the time prescribed by this Act, an annual report setting forth:
(a) The name of the corporation.
(b) The address, including street and number, or

rural route number, of its registered office in this State, and the name of its registered agent at such address.

(c) The address, including street and number, if any,

of its principal office.

(d) The names and respective addresses, including

street and number, or rural route number, of its directors and officers.

(e) A brief statement of the character of the affairs

which the corporation is actually conducting from among the purposes authorized in Section 103.05 of this Act.

(f) Whether the corporation is a Condominium

Association as established under the Condominium Property Act, a Cooperative Housing Corporation defined in Section 216 of the Internal Revenue Code of 1954 or a Homeowner Association which administers a common-interest community as defined in subsection (c) of Section 9-102 of the Code of Civil Procedure.

(g) Such additional information as may be necessary

or appropriate in order to enable the Secretary of State to administer this Act and to verify the proper amount of fees payable by the corporation.

Such annual report shall be made on forms prescribed and furnished by the Secretary of State, and the information therein required by subsections (a) to (d), both inclusive, of this Section, shall be given as of the date of the execution of the annual report. It shall be executed by the corporation by any authorized officer and verified by him or her, or, if the corporation is in the hands of a receiver or trustee, it shall be executed on behalf of the corporation and verified by such receiver or trustee.
(Source: P.A. 93-59, eff. 7-1-03; 94-605, eff. 1-1-06.)

(805 ILCS 105/114.10) (from Ch. 32, par. 114.10)
Sec. 114.10. Filing of annual report of domestic or foreign corporation. Such annual report together with all fees and charges as prescribed by this Act, shall be delivered to the Secretary of State within 60 days immediately preceding the first day of the anniversary month of the corporation each year. Proof to the satisfaction of the Secretary of State that prior to the first day of the anniversary month of the corporation such report together with all fees and charges as prescribed by this Act, was deposited in the United States mail in a sealed envelope, properly addressed, with postage prepaid, shall be deemed a compliance with this requirement. If the Secretary of State finds that such report conforms to the requirements of this Act, he or she shall file the same. If he or she finds that it does not so conform, he or she shall promptly return the same to the corporation for any necessary corrections, in which event the penalties hereinafter prescribed for failure to file such report within the time hereinabove provided shall not apply, if such report is corrected to conform to the requirements of this Act and returned to the Secretary of State within 30 days of the date the report was returned for corrections.
(Source: P.A. 84-1423.)



Article 15 - Fees And Charges

(805 ILCS 105/Art. 15 heading)

(805 ILCS 105/115.05) (from Ch. 32, par. 115.05)
Sec. 115.05. Fees and charges to be collected by Secretary of State. The Secretary of State shall charge and collect in accordance with the provisions of this Act:
(a) Fees for filing documents.
(b) Miscellaneous charges.
(c) Fees for filing annual reports.
(Source: P.A. 92-33, eff. 7-1-01.)

(805 ILCS 105/115.10) (from Ch. 32, par. 115.10)
Sec. 115.10. Fees for filing documents. The Secretary of State shall charge and collect for:
(a) Filing articles of incorporation, $50.
(b) Filing articles of amendment, $25, unless the

amendment is a restatement of the articles of incorporation, in which case the fee shall be $100.

(c) Filing articles of merger or consolidation, $25.
(d) Filing articles of dissolution, $5.
(e) Filing application to reserve a corporate name,

$25.

(f) Filing a notice of transfer or cancellation of a

reserved corporate name, $25.

(g) Filing statement of change of address of

registered office or change of registered agent, or both, $5.

(h) Filing an application of a foreign corporation

for authority to conduct affairs in this State, $50.

(i) Filing an application of a foreign corporation

for amended authority to conduct affairs in this State, $25.

(j) Filing a copy of amendment to the articles of

incorporation of a foreign corporation holding authority to conduct affairs in this State, $25, unless the amendment is a restatement of the articles of incorporation, in which case the fee shall be $100.

(k) Filing a copy of articles of merger of a foreign

corporation holding authority to conduct affairs in this State, $25.

(l) Filing an application for withdrawal and final

report or a copy of articles of dissolution of a foreign corporation, $5.

(m) Filing an annual report of a domestic or foreign

corporation, $10, of which $5 must be deposited into the Charitable Trust Stabilization Fund.

(n) Filing an application for reinstatement of a

domestic or a foreign corporation, $25.

(o) Filing an application for use of an assumed

corporate name, $150 for each year or part thereof ending in 0 or 5, $120 for each year or part thereof ending in 1 or 6, $90 for each year or part thereof ending in 2 or 7, $60 for each year or part thereof ending in 3 or 8, $30 for each year or part thereof ending in 4 or 9, and a renewal fee for each assumed corporate name, $150.

(p) Filing an application for change or cancellation

of an assumed corporate name, $5.

(q) Filing an application to register the corporate

name of a foreign corporation, $50; and an annual renewal fee for the registered name, $50.

(r) Filing an application for cancellation of a

registered name of a foreign corporation, $5.

(s) Filing a statement of correction, $25.
(t) Filing an election to accept this Act, $25.
(u) Filing any other statement or report, $5.
(Source: P.A. 94-605, eff. 1-1-06; 95-655, eff. 6-1-08.)

(805 ILCS 105/115.15) (from Ch. 32, par. 115.15)
Sec. 115.15. Miscellaneous charges. The Secretary of State shall charge and collect:
(a) For furnishing a copy or certified copy of any document, instrument, or paper relating to a corporation, or for a certificate, $5.
(b) At the time of any service of process, notice or demand on him or her as resident agent of a corporation, $10, which amount may be recovered as taxable costs by the party to the suit or action causing such service to be made if such party prevails in the suit or action.
(Source: P.A. 97-839, eff. 7-20-12.)

(805 ILCS 105/115.20) (from Ch. 32, par. 115.20)
Sec. 115.20. Expedited service fees.
(a) The Secretary of State may charge and collect a fee for expedited services as follows:
Certificates of good standing or fact, $10;
All filings, copies of documents, annual reports filed on or after January 1, 1984, and copies of documents of dissolved corporations having a file number over 5199, $25.
(b) Expedited services shall not be available for a statement of correction or any request for copies involving annual reports filed before January 1, 1984 or involving dissolved corporations with a file number below 5200.
(c) All moneys collected under this Section shall be deposited into the Department of Business Services Special Operations Fund. No other fees or taxes collected under this Act shall be deposited into that Fund.
(d) As used in this Section, "expedited services" has the meaning ascribed thereto in Section 15.95 of the Business Corporation Act of 1983.
(Source: P.A. 92-33, eff. 7-1-01; 93-59, eff. 7-1-03.)

(805 ILCS 105/115.85) (from Ch. 32, par. 115.85)
Sec. 115.85. Effect of nonpayment of fees or taxes. (a) The Secretary of State shall not file any articles, statements, certificates, reports, applications, notices, or other papers relating to any corporation, domestic or foreign, organized under or subject to the provisions of this Act until all fees and charges provided to be paid in connection therewith shall have been paid to him or her, or while the corporation is in default in the payment of any fees, charges or penalties herein provided to be paid by or assessed against it, or when the Illinois Department of Revenue has given notice that the corporation is in default in the filing of a return or the payment of any final assessment of tax, penalty or interest as required by any tax Act administered by the Department.
(b) The Secretary of State shall not file, with respect to any domestic or foreign corporation, any document required or permitted to be filed by this Act, which has an effective date other than the date of filing until there has been paid by such corporation to the Secretary of State all fees and charges due and payable on or before said effective date.
(c) No corporation required to pay a penalty under this Act shall maintain any civil action until all such penalties have been paid in full.
(Source: P.A. 86-381.)



Article 16 - Penalties

(805 ILCS 105/Art. 16 heading)

(805 ILCS 105/116.05) (from Ch. 32, par. 116.05)
Sec. 116.05. Penalties imposed upon corporations. (a) Each corporation, domestic or foreign, that fails or refuses to file its annual report prior to the first day of its anniversary month shall pay a penalty of $3.
(b) Any corporation, domestic or foreign, failing to pay the prescribed fee for assumed corporate name renewal when due and payable shall be given notice of such nonpayment by the Secretary of State by regular mail; and if such fee together with a penalty fee of $5 is not paid within 90 days after such notice is mailed, the right to use such assumed name shall cease.
(c) Any corporation which (i) puts forth any sign or advertisement, assuming any name other than that by which it is incorporated or otherwise authorized by law to act or (ii) violates Section 103.25, shall be guilty of a Class C misdemeanor and shall be deemed guilty of an additional offense for each day it shall continue to so offend.
(d) Each corporation, domestic or foreign, that fails or refuses (1) to answer truthfully and fully within the time prescribed by this Act interrogatories propounded by the Secretary of State in accordance with this Act, or (2) to perform any other act required by this Act to be performed by the corporation, is guilty of a Class C misdemeanor.
(e) Each corporation that fails or refuses to file articles of revocation of dissolution within the time period prescribed by this Act is subject to a penalty for each calendar month or part of the month that it is delinquent in the amount of $25.00.
(Source: P.A. 91-906, eff. 1-1-01.)

(805 ILCS 105/116.10) (from Ch. 32, par. 116.10)
Sec. 116.10. Penalties imposed upon officers and directors. Each officer and director of a corporation, domestic or foreign, who fails or refuses within the time prescribed by this Act to answer truthfully and fully interrogatories propounded to him or her by the Secretary of State in accordance with the provisions of this Act, or who signs any report or statement filed with the Secretary of State which is known to such officer or director to be false in any material statement or representation, or who votes for or consents to or otherwise knowingly participates in the making of a loan prohibited by Section 108.80 of this Act, commits a Class C misdemeanor.
(Source: P.A. 84-1423.)



Article 17 - Repealer

(805 ILCS 105/Art. 17 heading)

(805 ILCS 105/117.05) (from Ch. 32, par. 117.05)
Sec. 117.05. Specific repealer. The "General Not for Profit Corporation Act", approved July 17, 1943, as amended, is repealed.
(Source: P.A. 84-1423.)






805 ILCS 110/ - Religious Corporation Act.

(805 ILCS 110/0.01) (from Ch. 32, par. 163m)
Sec. 0.01. Short title. This Act may be cited as the Religious Corporation Act.
(Source: P.A. 86-1324.)

(805 ILCS 110/35) (from Ch. 32, par. 164)
Sec. 35. Any church, congregation or society formed for the purposes of religious worship, may become incorporated in the manner following: By electing or appointing, according to its usages or customs, at any meeting held for that purpose, two or more of its members as trustees, wardens and vestrymen, (or such other officers whose powers and duties are similar to those of trustees, as shall be agreeable to the usages and customs, rules or regulations of such congregation, church or society), and may adopt a corporate name; and upon the filing of the affidavit, as hereinafter provided, it shall be and remain a body politic and corporate, by the name so adopted.
(Source: P.A. 81-1509.)

(805 ILCS 110/36) (from Ch. 32, par. 165)
Sec. 36. The chairman or secretary of such meeting shall, as soon as may be after such meeting, make and file in the office of the recorder in the county in which such congregation, church or society is organized (which shall be recorded by such recorder) an affidavit, substantially in the following form:
State of Illinois,)
) ss.
.......... County.)
I, ...., do solemnly swear (or affirm, as the case may be), that at a meeting of the members of the (here insert the name of the church, society or congregation, as known before incorporation), held at (here insert place of meeting), in the County of ...., and State of Illinois, on (insert date), for that purpose, the following persons were elected (or appointed) (here insert their names) trustees (or wardens, vestrymen or officers by whatever name they choose to adopt, with powers and duties similar to trustees), according to the rules and usages of such (church, society or congregation). And the (church, society or congregation) adopted as its corporate name (here insert the name). And at the meeting this affiant acted as (chairman or secretary, as the case may be).
Subscribed and sworn to before me on (insert date). ............... (Name of affiant). Such congregation, church or society may change its name or make other amendment to its original affidavit of incorporation by passing a resolution of such amendment in accordance with the rules and usages of such congregation, church or society and filing an affidavit to that effect in the office of the recorder in the county in which such congregation, church or society is located.
Such affidavit, or a copy thereof duly certified by the recorder, shall be received as evidence of the due incorporation of such congregation, church or society.
(Source: P.A. 91-357, eff. 7-29-99.)

(805 ILCS 110/37) (from Ch. 32, par. 166)
Sec. 37. The term of office of the trustees of any such corporation may be determined by the rules or by-laws of the congregation, church or society.
(Source: Laws 1871-72, p. 296.)

(805 ILCS 110/38) (from Ch. 32, par. 167)
Sec. 38. A failure to elect trustees at any time shall not work a dissolution of such corporation, but the trustees last elected shall be considered as in office until their successors are elected.
(Source: Laws 1871-72, p. 296.)

(805 ILCS 110/39) (from Ch. 32, par. 168)
Sec. 39. All elections of trustees after the first, and elections to fill vacancies, may be called and conducted upon such notice and in such manner as may be provided by the rules, usages or by-laws of the congregation, church or society. No certificate of election, after the first, need be filed for record.
(Source: Laws 1925, p. 261.)

(805 ILCS 110/40) (from Ch. 32, par. 169)
Sec. 40. A trustee may be removed from office by an election, called and conducted in like manner as elections for trustees, or his office declared vacant for a failure to act, immoral conduct, or for an abandonment of the faith of the congregation, church or society.
(Source: Laws 1871-72, p. 296.)

(805 ILCS 110/41) (from Ch. 32, par. 170)
Sec. 41. Upon the incorporation of any congregation, church or society, all real and personal property held by any person or trustees for the use of the members thereof, shall immediately vest in such corporation and be subject to its control, and may be used, mortgaged, sold and conveyed the same as if it had been conveyed to such corporation by deed; but no such conveyance or mortgage shall be made so as to affect or destroy the intent or effect of any grant, legacy or donation that may be made to such person or trustee for the use of such congregation, church or society. However, this limitation on the disposition of real or personal property does not apply to the extent that a restriction imposed by a donor on the use of an institutional fund may be released by the governing board of an institution under the Uniform Prudent Management of Institutional Funds Act.
(Source: P.A. 96-29, eff. 6-30-09.)

(805 ILCS 110/42) (from Ch. 32, par. 171)
Sec. 42. Any corporation that may be formed for religious purposes under this Act, or any law of this State, for the incorporation of religious societies, may receive land, by gift, legacy or purchase and may erect or build thereon such houses, buildings, or other improvements as it may deem necessary for the convenience and comfort of such congregation, church or society, and may lay out and maintain thereon a burying ground: but only 10 acres of such land shall be exempt from assessment for taxation, and all such land in excess of 10 acres shall be assessed at the same valuation as if it were not a part of a cemetery; and no such property shall be used only except in the manner expressed in the gift, grant or legacy, or if no use or trust is so expressed, only for the benefit of the corporation, church or society for which it was intended.
(Source: P.A. 83-388.)

(805 ILCS 110/43) (from Ch. 32, par. 172)
Sec. 43. The trustees shall have the care, custody and control of the real and personal property of the corporation, subject to the direction of the congregation, church or society, and may, when directed by the congregation, church or society, erect houses or buildings and improvements, and repair and alter the same, and may, when so directed, mortgage, incumber, sell and convey any real or personal estate of such corporation, and enter into all lawful contracts in the name of and in behalf of such corporation: but no mortgage, incumbrance, sale or conveyance shall be made of any such estate, so as to defeat or destroy the effect of any gift, grant or legacy which may be made to such corporation; but all such gifts, grants and legacies shall be appropriated and used as directed or intended by the person or persons making the same. However, this limitation on the disposition of real or personal property does not apply to the extent that a restriction imposed by a donor on the use of an institutional fund may be released by the governing board of an institution under the Uniform Prudent Management of Institutional Funds Act.
(Source: P.A. 96-29, eff. 6-30-09.)

(805 ILCS 110/44) (from Ch. 32, par. 173)
Sec. 44. Any congregation, church or society, heretofore incorporated under the provisions of any law for the incorporation of religious societies, may become incorporated under the provisions of this act, relative to religious societies, in the same manner as if it had not previously been incorporated, in which case the new corporation shall be entitled [to] and invested with all the real and personal estate of the old corporation, in like manner and to the same extent as the old corporation, subject to all the debts contracts and liabilities. The word trustees, wherever used in this act, shall be construed to include wardens and vestrymen, or such other officers as perform the duties of trustees.
(Source: Laws 1871-72, p. 296.)

(805 ILCS 110/45) (from Ch. 32, par. 174)
Sec. 45. Any congregation, church or society, incorporated under this Act, may receive, by grant or legacy, real estate, for the purpose of holding camp meetings, and may make such improvements thereon as they may deem for their comfort and convenience. The title to such real estate shall be in such corporation, subject to like conditions as are provided in this act in regard to other real estate held by such corporation.
(Source: P.A. 83-388.)

(805 ILCS 110/46) (from Ch. 32, par. 175)
Sec. 46. The trustees, or any other persons, designated by any such congregation, church or society incorporated under this act, shall have power to publish, print, circulate, sell or give away such religious, Sabbath school and missionary tracts, periodicals or books as they may deem necessary to the promotion of religion and morality.
(Source: Laws 1871-72, p. 296.)

(805 ILCS 110/46a) (from Ch. 32, par. 176)
Sec. 46a. It shall be lawful for any congregation, church or society, now or hereafter existing in the State of Illinois, and which is under the patronage, control, direction or supervision of any ecclesiastical body, diocesan, or like ecclesiastical officer, agreeably to the laws thereof, to become incorporated according to sections 46a to 46h, inclusive, of this act. Such ecclesiastical body, diocesan, or like ecclesiastical officer may nominate and appoint, according to the usages, customs, rules, regulations, articles of association, constitution, by-laws or canons of any ecclesiastical body, diocesan or like ecclesiastical officer, or sect, or denomination, two or more of the members of such sect, or denomination, residing within any ecclesiastical district, or diocese, to act with the presiding officer, or authorized representative of any ecclesiastical body, or with the diocesan, or like ecclesiastical officer, having jurisdiction, agreeably to the laws of any sect, or denomination, over such ecclesiastical district, or diocese, in managing the temporal affairs of such congregation, church or society. The presiding officer, or authorized representative of any ecclesiastical body, or the diocesan, or like ecclesiastical officer having jurisdiction as aforesaid, shall, by virtue of his office, be a trustee of any congregation, church, or society which shall hereafter be incorporated under sections 46a to 46h, inclusive, of this act, and which shall be under the patronage, control, direction, or supervision of any ecclesiastical body, diocesan, or like ecclesiastical officer aforesaid.
(Source: Laws 1913, p. 191.)

(805 ILCS 110/46b) (from Ch. 32, par. 177)
Sec. 46b. The presiding officer, or duly authorized representative of any ecclesiastical body, or diocesan, or like ecclesiastical officer having jurisdiction agreeably to the laws of any sect or denomination over such ecclesiastical district or diocese, shall, as soon as may be after such appointment, make and file in the office of the recorder in the county of which such congregation, church, or society is organized, an affidavit, (which shall be recorded by such recorder), substantially in the following form:
State of Illinois,)
) ss.
County of ........)
I, ...., do solemnly swear (or affirm, as the case may be), that the following persons (here insert their names) were appointed trustees (or wardens, vestrymen, or officers, by whatever name is adopted, with powers and duties similar with trustees) of (here insert the name of the congregation, church, society or corporation) according to the usages or customs (rule, regulations, articles of association, constitution, by-laws, or canons, as the case may be) by the (synod, presbytery, conference, convention, council, episcopate, or like ecclesiastical body, or diocesan, or like ecclesiastical officer, as the case may be), (here insert the name of the congregation, church, society, sect, or denomination, having charge or control over such congregation, church, society or corporation) under and by virtue of sections 46a, 46b, 46c, 46d, 46e, 46f, 46g and 46h, of "An act concerning corporations," approved April 18, 1872, and the (church, society or congregation, or trustees) adopted as the corporate name (here insert name). .................................... (Name of affiant and title, if any.) Subscribed and sworn to before me on (insert date).

Such affidavit, or copy thereof, duly certified by the recorder, shall be received as evidence of the due incorporation of such congregation, church or society.
(Source: P.A. 91-357, eff. 7-29-99.)

(805 ILCS 110/46c) (from Ch. 32, par. 178)
Sec. 46c. The successor of the presiding officer of any ecclesiastical body, or of the diocesan, or like ecclesiastical officer, shall, by virtue of his office, be for the time being a trustee of such corporation in place of his predecessor, and when the office of any other trustee becomes vacant, his successor shall be appointed in the manner provided for in the original selection. The number, term of office, and the qualifications of the trustees of any such corporation, may be determined by the usages, customs, rules, regulations, articles of association, constitution, by-laws or canons of the ecclesiastical body, or diocesan, or like ecclesiastical officer. No certificate of appointment, after the first, need be filed for record.
(Source: Laws 1913, p. 191.)

(805 ILCS 110/46d) (from Ch. 32, par. 179)
Sec. 46d. A trustee may be removed from office whenever his office shall be declared vacant for a failure to act, or for immoral conduct, or for an abandonment of the faith of the congregation, church, society, sect, or denomination, or for failure to observe the usages, customs, rules, regulations, articles of association, constitution, by-laws or canons of the congregation, church or society, or of the ecclesiastical body, or diocesan, or like ecclesiastical officer, having jurisdiction over any ecclesiastical district or diocese.
(Source: Laws 1913, p. 191.)

(805 ILCS 110/46e) (from Ch. 32, par. 180)
Sec. 46e. The trustees of every such congregation, church, or society, under the patronage, control, direction, or supervision of any ecclesiastical body, or diocesan, or like ecclesiastical officer, after the same has become incorporated under Sections 46a to 46h, inclusive, of this Act, and their successors, shall have perpetual succession with power to adopt a common seal, which may be altered and changed at pleasure, contract, and be contracted with, sue and be sued, plead and be impleaded, by the corporate name of such congregation, in all courts, whatever; to receive, hold, dispose of, mortgage, and convey any kind of property; to make and adopt by-laws for their government, not inconsistent with Sections 46a to 46h, inclusive, of this Act, or with the rules and regulations of the sect or denomination having the charge or patronage of the corporation; and shall alone have power to make all contracts needful in the management of the temporal affairs of such congregation, church, or society: but no conveyance, or mortgage shall be made to affect, or destroy the intent of any grant, legacy, or donation, that may be made to any person, or trustee, for the use of such congregation, church, or society, or for the use of any sect, or denomination. However, this limitation on the disposition of real or personal property does not apply to the extent that a restriction imposed by a donor on the use of an institutional fund may be released by the governing board of an institution under the Uniform Prudent Management of Institutional Funds Act. The trustees of any corporation, organized under Sections 46a to 46h, inclusive, of this Act, which is, or may be, under the control, patronage, direction or, supervision of any ecclesiastical body, diocesan, or like officer, shall hold and control, invest or reinvest the real and personal property of such corporation, and contract with reference thereto, according to the "Uniform Management of Institutional Funds Act", or the rules, regulations, constitution, articles of association, by-laws, or canons of such ecclesiastical body, diocesan, or like ecclesiastical officer.
(Source: P.A. 96-29, eff. 6-30-09.)

(805 ILCS 110/46f) (from Ch. 32, par. 181)
Sec. 46f. The trustees of any corporation formed for religious purposes under Sections 46a to 46h, inclusive, of this Act, may receive land in the name of such corporation by gift, legacy or purchase, and make, erect and build thereon, such houses, buildings, or other improvements, as may be necessary for the convenience and comfort of such congregation, church, society, or corporation, and may lay out and maintain thereon a burying ground, and may maintain and build thereon schools, orphan asylums, or such other improvements or buildings as may be necessary for the educational and eleemosynary purposes of such congregation, church, society, or corporation: but such property shall not be used except in the manner expressed in the gift, grant or bequest. However, this limitation on the disposition of real property does not apply to the extent that a restriction imposed by a donor on the use of an institutional fund may be released by the governing board of an institution under the Uniform Prudent Management of Institutional Funds Act. If no use or trust is so expressed, no such property shall be used except for the benefit of the corporation, church, society, sect, or denomination for which it was intended, or for any religious, educational or eleemosynary purpose approved by such corporation, church, society, or ecclesiastical body, diocesan, or like ecclesiastical officer.
(Source: P.A. 96-29, eff. 6-30-09.)

(805 ILCS 110/46g) (from Ch. 32, par. 182)
Sec. 46g. Any ecclesiastical body, or diocesan, or like ecclesiastical officer, may elect, or nominate, or appoint, according to the usages, customs, rules, regulations, articles of association, constitution, by-laws or canons of such ecclesiastical body, diocesan or like ecclesiastical officer, or any sect or denomination, 2 or more members of such sect, or denomination, residing respectively in any ecclesiastical districts, or dioceses, over which such ecclesiastical body, or diocesan, or like ecclesiastical officer shall have jurisdiction, as trustees, who may become incorporated under Sections 46a to 46k, inclusive, of this Act, and may take, hold, regulate, control and dispose of any real, personal or mixed property in and outside of this State, devoted to eleemosynary, educational, cemetery or religious purposes (not exclusively belonging to, or used by, any particular congregation, church or society which as an organization, incorporated or unincorporated, is in the opinion of its trustees, wardens, vestrymen or other officers whose powers and duties are similar to trustees financially able to own and maintain such property) for the use of all of the members of the sect, or denomination within said districts, or dioceses, or for the use and benefit of such ecclesiastical body, diocesan, or like ecclesiastical officer, or of any parishes, congregations, societies, churches, missions, benevolent, charitable or educational institutions existing under or related to the same, according to Sections 46a to 46k, inclusive, of this Act, according to the Uniform Prudent Management of Institutional Funds Act, or according to the usages, customs, rules, regulations, articles of association, constitution, by-laws or canons of such ecclesiastical body, diocesan, or like ecclesiastical officer. The presiding officer or authorized representative of such ecclesiastical body or diocesan, or like ecclesiastical officer, shall, by virtue of his office, be a trustee of any such corporation and the number, term of office and qualifications of said trustees, their removal and succession and their powers, duties and manner of appointment, shall be regulated in the manner provided in Sections 46a to 46k, inclusive, of this Act. An affidavit showing the appointment of such trustees made and executed by the presiding officer, or duly authorized representative of such ecclesiastical body, or diocesan, or like ecclesiastical officer, or such other person as may be designated by said trustees for such purpose, in substantially the same manner and form as provided in Section 46b of this Act shall be filed in the office of the recorder in the county in which the principal office or place of worship of such corporation is intended to be situated and also a duplicate copy in the office of the Secretary of State, whenever any district or diocese, under the jurisdiction or patronage of such ecclesiastical body, or diocesan, or like ecclesiastical officer, comprises more than any one county of this State or extends outside of the State.
It shall be the duty of the recorder and the Secretary of State to record such affidavits and said affidavits or copies thereof, duly certified by the recorder and Secretary of State, shall be received as evidence of the due incorporation of the organization. No affidavit of appointment after the first need be filed for record.
(Source: P.A. 96-29, eff. 6-30-09.)

(805 ILCS 110/46h) (from Ch. 32, par. 183)
Sec. 46h. The word "trustees," whenever used in this act, shall be construed to include wardens, vestrymen, or such other officers as perform the duties of trustee. The words "ecclesiastical body" shall be construed to include any synod, presbytery, conference, convention, council, episcopate, assembly, or any other regularly constituted body of a religious sect or denomination having jurisdiction or patronage of, or charge over, certain ecclesiastical districts, divisions or dioceses. The word "diocesan" shall be construed to include any bishop, archbishop, administrator, or such other ecclesiastical officer as shall be appointed according to the usages, customs, rules, regulations or canons, of any sect, or denomination to preside over and administer the affairs of any ecclesiastical district or diocese.
(Source: Laws 1913, p. 191.)

(805 ILCS 110/46i) (from Ch. 32, par. 184)
Sec. 46i. Any congregation, church or society heretofore incorporated under the provisions of any law for the incorporation of religious societies, may become incorporated under the foregoing sections from 46a to 46h, inclusive, of this act, in the same manner as if it had not previously been incorporated, in which case the trustees of the new corporation shall be entitled to, and invested with, all the real and personal estate of the old corporation, in like manner and to the same extent as the old corporation, subject to all the debts, contracts and liabilities.
(Source: Laws 1913, p. 191.)

(805 ILCS 110/46j) (from Ch. 32, par. 185)
Sec. 46j. Any church, congregation, society or corporation, heretofore or hereafter formed for religious purposes or for the purpose of religious worship under any of the provisions of this Act or under any law of this State incorporating or for the incorporation of religious corporations or societies, may receive land by gift, legacy or purchase and make, erect, and build thereon such houses, buildings, or other improvements as may be necessary for the convenience, comfort and welfare of such church, congregation, society or corporation, and may lay out and maintain thereon a cemetery or cemeteries, or a burying ground or grounds and may maintain and build thereon schools, orphan asylums, or such other improvements or buildings as may be necessary for the educational, eleemosynary, cemetery and religious purposes of such congregation, church, society or corporation; but no such property shall be used except in the manner expressed in the gift, grant or legacy. However, this limitation on the disposition of real property does not apply to the extent that a restriction imposed by a donor on the use of an institutional fund may be released by the governing board of an institution under the Uniform Prudent Management of Institutional Funds Act. Or if no use or trust is so expressed, no such property shall be used except for the benefit of the congregation, corporation, church or society, for which it was intended, or for such religious, educational or eleemosynary purpose as may be approved by such congregation, church, society or corporation or the ecclesiastical body having jurisdiction or patronage of or charge over such congregation, corporation, church or society.
Any corporation, heretofore or hereafter formed for religious purposes under any of the provisions of this Act or under any other law of this State incorporating or for the incorporation of religious corporations or societies, which now or hereafter owns, operates, maintains or controls a cemetery or cemeteries, or a burial ground or grounds, is hereby authorized and empowered to accept by gift, grant, contribution, payment, or legacy, or pursuant to contract, any sum of money, funds, securities or property of any kind, or the income or avails thereof, and to hold the same in trust in perpetuity for the care of such cemetery or cemeteries, burial ground or grounds, or for the care of any lot, grave or crypt therein; or for the special care of any lot, grave or crypt or of any family mausoleum or memorial, marker, or monument in such cemetery or cemeteries, burial ground or grounds. No gift, grant, legacy, payment or other contribution shall be invalid by reason of any indefiniteness or uncertainty as to the beneficiary designated in the instrument creating the gift, grant, legacy, payment or other contribution. If any gift, grant, legacy, payment or other contribution consists of non-income producing property, such corporation is authorized and empowered to sell such property and to invest the funds obtained in accordance with the provisions of the Uniform Prudent Management of Institutional Funds Act, or the provisions of the next succeeding paragraph.
The trust funds authorized by this Section shall be held intact and, unless otherwise restricted by the terms of the gift, grant, legacy, contribution, payment, contract or other payment shall be invested, from time to time reinvested, and kept invested by such corporation in such investments as are authorized by the Uniform Prudent Management of Institutional Funds Act, and according to such standards as are prescribed, for trustees under that Act and the "Trusts and Trustees Act", approved September 10, 1973, as amended, and the net income only from such investments shall be allocated and used for the purposes set forth in the paragraph immediately preceding; but the trust funds authorized by this Section may be commingled and may also be commingled with any other trust funds received by such corporation for the care of the cemetery or cemeteries, or burial ground or grounds, or for the care or special care of any lot, grave, crypt, private mausoleum, memorial, marker, or monument whether received by gift, grant, legacy, contribution, payment, contract or other conveyance heretofore or hereafter made to such corporation.
The trust funds authorized by this Section, and the income therefrom, shall be exempt from taxation and exempt from the operation of the laws against perpetuities and accumulations.
(Source: P.A. 96-29, eff. 6-30-09.)

(805 ILCS 110/46k) (from Ch. 32, par. 186)
Sec. 46k. Nothing contained in sections 46a to 46k, inclusive, of this act shall be construed as limiting, restricting, or curtailing the rights or powers of any corporation to take or hold real or personal property which has been or may be incorporated under any general law of this state for the purpose of establishing or conducting a university, college, academy or other institution of learning, or as affecting or limiting in any particular the rights or powers granted to any such corporation by an act entitled, "An act to revise the law in relation to universities, colleges, academies and other institutions of learning," approved March 24, 1874, in force July 1, 1874.
(Source: Laws 1913, p. 191.)

(805 ILCS 110/47)
Sec. 47. Liability.
(a) The members of a corporation organized under this Act shall not be personally liable for any debt or obligation of the corporation.
(b) No director, officer, or trustee of a corporation organized under this Act shall be liable, and no cause of action may be brought, for damages resulting from the exercise of judgment or discretion in connection with the duties or responsibilities of the director, officer, or trustee, unless (i) the director, officer, or trustee earns in excess of $5,000 per year from his or her duties as director, officer, or trustee, other than reimbursement for actual expenses, or (ii) the act or omission involved willful or wanton conduct.
(c) No person who, without compensation other than reimbursement for actual expenses, renders services to or for a corporation organized under this Act shall be liable, and no cause of action may be brought, for damages resulting from an act or omission in rendering such services unless the act or omission involved willful or wanton conduct.
(d) As used in this Section, "willful or wanton conduct" means a course of action that shows an actual or deliberate intention to cause harm or that, if not intentional, shows an utter indifference to or conscious disregard for the safety of others or their property.
(e) Nothing in this Section is intended to bar any cause of action against the corporation or to change the liability of the corporation arising out of an act or omission of any director, officer, or person exempt from liability for negligence under this Section.
(Source: P.A. 89-81, eff. 1-1-96.)

(805 ILCS 110/50) (from Ch. 32, par. 187)
Sec. 50. As used in this section, the term "Eastern Orthodox Church", also known as the "Greek Orthodox Church", includes the following established and operating jurisdictions of that church:
(a) The jurisdictions of the Orthodox Ecumenical Patriarchate of Constantinople, Apostolic Orthodox Patriarchate of Antioch, Patriarchate of Moscow, Patriarchate of Alexandria, Patriarchate of Yugoslavia (Serbia), Patriarchate of Jerusalem, exercised in the Americas including the United States and possessions, by their duly authorized exarch, metropolitan, archbishop or bishop.
(b) The jurisdiction of the autonomous churches which operate in Greece, Yugoslavia (Serbia), Rumania and Bulgaria exercised in the Americas including the United States and possessions, by their duly authorized exarch, metropolitan, archbishop or bishop.
(c) The jurisdiction of the Ukranian Orthodox Church of the United States of America, exercised in the Americas including the United States and possessions, by its duly authorized exarch, metropolitan, archbishop or bishop.
This Act shall apply to all churches, congregations, parishes, committees and other religious organizations governed by jurisdictions, archdioceses and dioceses of the Eastern Orthodox Church adhering to and maintaining the apostolic and historic communion, doctrine, disciplines, canon law, tradition, worship and unity of the Eastern Orthodox Church and such churches, congregations, parishes and committees and societies thereof may be incorporated pursuant to this Act.
(Source: Laws 1955, p. 2112.)

(805 ILCS 110/51) (from Ch. 32, par. 188)
Sec. 51. If the usages, customs, rules, regulations or canons of any religious organization require that any subordinate body of that organization obtain the permission of any hierarch, archbishop, bishop, administrator or other official or officials of the organization before incorporating, such permission may be set forth in the affidavit provided for in Section 36 or Section 46b of this Act, whichever may be applicable, as evidence of incorporation under this Act.
(Source: Laws 1955, p. 2112.)



805 ILCS 115/ - Religious Corporation Validation Act.

(805 ILCS 115/1) (from Ch. 32, par. 188.3)
Sec. 1. In any case where any church, congregation or society formed for the purpose of religious worship has filed, or caused to be filed, prior to the effective date of this Act, an affidavit in the office of the recorder of deeds in the county in which such congregation, church or society is organized in which are set forth the name of the organization and the place where located and in good faith has proceeded to conduct worship services and otherwise to carry out the functions for which formed although the affidavit may not set forth recitals that the trustees were elected or that the corporate name was adopted in the manner provided for by Sections 35 and 36 of "An Act concerning corporations", approved April 18, 1872, as amended, or may not have been made by the chairman or by the secretary of a meeting as required by said Act, the incorporation of such church, congregation or society and all its acts and transactions which are otherwise legal are hereby declared validated and legal.
(Source: Laws 1963, p. 745.)

(805 ILCS 115/2) (from Ch. 32, par. 188.4)
Sec. 2. Short title. This Act may be cited as the Religious Corporation Validation Act.
(Source: P.A. 86-1324.)



805 ILCS 120/ - Merger of Not For Profit Corporations Act.

(805 ILCS 120/0.01) (from Ch. 32, par. 188.90)
Sec. 0.01. Short title. This Act may be cited as the Merger of Not For Profit Corporations Act.
(Source: P.A. 86-1324.)

(805 ILCS 120/1) (from Ch. 32, par. 188a)
Sec. 1. Name. Any 2 or more societies, corporations or associations of the same or a similar nature, organized under any special or general law of this State, or of any State of these United States pertaining to corporations not for pecuniary profit for the purpose of conducting any kind of business or enterprise for any lawful purpose other than for pecuniary profit including religious corporations, may merge or consolidate into a single corporation. The corporation formed by the merger or consolidation may take either the name of one of such merging or consolidating corporations; provided, said name is not the same as or similar to that of a corporation then existing under the laws of this State or of a foreign corporation licensed to do business in this State, or a new name not the same as or similar to that of a corporation then existing under the laws of this State or of a foreign corporation licensed to do business in this State.
A foreign corporation may not use or take an assumed or fictitious name in the conduct of its business that intentionally misrepresents the geographic origin or location of the corporation within Illinois.
(Source: P.A. 91-906, eff. 1-1-01.)

(805 ILCS 120/1.5)
Sec. 1.5. Locale misrepresentation.
(a) A person shall not advertise or cause to be listed in a telephone directory an assumed or fictitious business name that intentionally misrepresents where the business is actually located or operating or falsely states that the business is located or operating in the area covered by the telephone directory. This subsection (a) does not apply to a telephone service provider or to the publisher or distributor of a telephone service directory, unless the conduct prescribed in this subsection (a) is on behalf of that telephone service provider or that publisher or distributor.
(b) A foreign not-for-profit corporation that violates this Section is guilty of a petty offense and must be fined not less than $501 and not more than $1,000. A foreign not-for-profit corporation is guilty of an additional offense for each additional day in violation of this Section.
(Source: P.A. 91-906, eff. 1-1-01.)

(805 ILCS 120/2) (from Ch. 32, par. 188b)
Sec. 2. Consolidation - How effected. Merger or consolidation shall be effected in the manner following:
(1) The board of directors, governors, trustees or other governing bodies of each corporation which desires to merge or consolidate, shall pass a resolution prescribing the conditions or term of merger or consolidation, the mode of carrying the same into effect, and the manner of converting the certificates of membership or other evidences of interest of the members of the merging or consolidating corporations, with such other details and provisions as are deemed necessary;
(2) Such resolution shall be submitted to the vote of the members of each corporation, either at a regular or special meeting, of which 20 days' notice stating the purpose to submit such resolution shall be given by mailing a notice thereof to each member of each corporation and by publication;
(3) At such meeting the members, either in person or by proxy, shall vote by ballot for or against the adoption of such resolution, each membership or unit of interest entitling the holder thereof to one vote;
(4) If 2/3 in number of all the outstanding memberships or units of interest of each corporation shall vote in favor of such resolution then such merger or consolidation shall be authorized;
(5) Upon the authorization of such merger or consolidation, a statement to that effect in duplicate, reciting such action and the vote by which the same was adopted, accompanied by a certified copy of the resolution adopted by each merging or consolidating company, and otherwise making the statement required herein for original incorporation, executed by the president or vice-president of each such corporation and verified by their respective oaths, shall be filed in the office of the Secretary of State except that in the case of religious corporations such statement shall be recorded in the office of the recorder in the county in which each such corporation has its principal office;
(6) If such statement, with the accompanying papers, is in conformity with law, the Secretary of State shall in the case of all such corporations except religious corporations file the same and shall issue a certificate of merger or consolidation, making a part thereof such statement and all papers relating thereto;
(7) Upon the filing of such statement with the accompanying papers, such mergers and consolidations shall be effected.
(Source: P.A. 83-358.)

(805 ILCS 120/3) (from Ch. 32, par. 188c)
Sec. 3. Notice of consolidation.
A notice in general terms of such merger or consolidation shall be published in the County in which the principal office of each corporation so merged or consolidated is located.
(Source: Laws 1933, p. 392.)

(805 ILCS 120/4) (from Ch. 32, par. 188d)
Sec. 4. Recording with the recorders. Within 30 days after the publication of said notice as provided by the preceding section in this act as to all such corporations excepting religious corporations, the certificate of the Secretary of State, as required by Clause 6 of Section 2 of this act, to which shall be attached the certificate of the said publication of notice, shall be recorded in the office of the recorder of each county in which the principal place of business of each of the corporations so merged or consolidated is located.
(Source: P.A. 83-358.)

(805 ILCS 120/5) (from Ch. 32, par. 188e)
Sec. 5. Powers and duties of consolidated corporation.
When such merger or consolidation has been effected, the merged or consolidated corporations shall be a single corporation in accordance with the terms and provisions of the resolution so adopted and approved, and shall be subject to all the duties and liabilities, and have all the rights, privileges, immunities and powers of a non-profit corporation formed under the provisions of the laws of this state pertaining to the organization of corporations not for pecuniary profit.
(Source: Laws 1933, p. 392.)

(805 ILCS 120/6) (from Ch. 32, par. 188f)
Sec. 6. Rights and liabilities of consolidated corporation.
Such single merged or consolidated corporation shall thereupon and thereafter possess all the rights, privileges, immunities, powers and franchises, as well of a public as a private nature, and all property, real, personal and mixed, and all debt due on whatever account, as well as for subscriptions to membership and all other things in action, of, or belonging to, each of said corporations, and be subject to all the restrictions, liabilities and duties of each of such corporations so merged or consolidated. All property rights, privileges, immunities, powers and franchises and all and every other interest shall thereafter be as effectually the property of the merged or consolidated corporation as they were of the several and respective merging or consolidating corporations. The title to any real estate, whether by deed or otherwise, under the laws of this state, vested in any of such corporations shall not revert or be in any way impaired by reason of such merger or consolidation.
(Source: Laws 1933, p. 392.)

(805 ILCS 120/7) (from Ch. 32, par. 188g)
Sec. 7. All rights of creditors and all liens upon the property of either of such merging or consolidating companies shall be preserved unimpaired, and all debts, liabilities and duties of the respective corporations shall henceforth attach to such single or merged corporation and may be enforced against it to the same extent as if such debts, liabilities and duties had been incurred or contracted by it. Any action or proceeding pending by or against one of the corporations merged or consolidated may be prosecuted to judgment as if such merger or consolidation had not taken place, or the merged or consolidated corporation may be substituted in its place.
(Source: Laws 1933, p. 392.)

(805 ILCS 120/8) (from Ch. 32, par. 188h)
Sec. 8. Consolidation-Issuance of bonds and certificates evidencing interest.
When two or more corporations are merged or consolidated, as provided by this act, the single corporation shall have power and authority to issue bonds or other obligations, negotiable or otherwise, and with or without coupons or interest certificates attached, to an amount sufficient to provide for all the payments it will be required to make, or obligations it will be required to assume, in order either to effect such merger or consolidation or thereafter to conduct the enterprise for which it was organized. To secure the payments of such bonds and obligations it shall be lawful to mortgage its corporate franchises, rights, privileges and property, real, personal and mixed, and it shall be lawful to issue certificates of membership or other evidence of interest to such extent as may be necessary to the members of such constituent corporations in exchange or payment for the original memberships or units of interest in the manner and on the terms specified in the resolution of merger or consolidation.
(Source: Laws 1933, p. 392.)

(805 ILCS 120/9) (from Ch. 32, par. 188i)
Sec. 9. Member objecting to consolidation - Rights. Any member of or owner of a unit of interest in any merging or consolidating corporation, objecting to any action of such merging or consolidating corporation in leasing, exchanging, assigning, or selling all or any part of its corporate assets, or objecting to the merger or consolidation with another corporation (the corporation acquiring such assets by lease, exchange, assignment, sale, merger or consolidation being hereinafter referred to as the "acquiring corporation") shall be obligated to sell and transfer to the acquiring corporation and the acquiring corporation shall become and be obligated to purchase such memberships or other evidences of ownership of interest, together with all rights and interest thereby represented, including all cash or securities or other benefits accruing to such share or shares from or by reason of the sale, lease, assignment, merger or consolidation, at a price equal to the fair value of such units of interest or certificates of interest with interest on such fair value at the rate of five per cent per annum from the date such sale, lease, assignment, merger or consolidation shall be consummated. If such fair value and interest is not paid to such objecting member or owner of interest by such acquiring corporation within thirty days after the mailing of notice thereof to the member or owner of interest at his last known address, as shown by the records of the corporation of such sale, lease, assignment, merger or consolidation, then such objecting member or owner of interest may, within sixty days thereafter file a petition in the Circuit Court of the county in which the principal office of the acquiring corporation is located, asking for a finding and determination of the fair value of such memberships or units of interest. Upon the filing of such petition the practice and procedure thereon shall be the same so far as practicable as that under the Eminent Domain Laws of this State, but the court shall have full power and authority to do all things and enter all such orders as it may deem equitable and just for the purpose of preserving and protecting the rights of the parties to the proceeding during the pendency thereof. Such fair values shall be ascertained and valued as of the date of the consummation of such sale, lease, assignment, merger or consolidation, and without regard to any depreciation or appreciation because of or on account of such sale, lease, assignment, merger or consolidation.
The court shall enter judgment against such acquiring corporation for the amount of such fair value and interest thereon, which judgment may be collected as other judgments for the payment of money. Upon the payment of such judgment, such member or owner of interest shall cease to have any interest in such membership or other evidence of ownership in the property of the corporation. Such membership may be held and disposed of by the corporation as it shall see fit.
Unless such objecting member or owner of interest shall file such petition within the time herein limited, such member or owner of interest and those claiming under him shall be conclusively presumed to have authorized, approved and ratified such sale, lease, assignment, merger or consolidation. If at the expiration of 30 days from the time of the consummation of such sale, lease, assignment, merger or consolidation, the person in whose name such membership or unit of interest shall stand, shall not be living or shall be under legal disability, his or her executor, administrator, or guardian, as the case may be, shall be entitled to file such petition within 90 days after the mailing of notice thereof to the members of each corporation at their last known address as shown by the records of the corporations, of the consummation of such sale, lease, assignment, merger or consolidation.
(Source: P.A. 83-706.)

(805 ILCS 120/9.5)
Sec. 9.5. Eminent domain. Notwithstanding any other provision of this Act, any power granted under this Act to acquire property by condemnation or eminent domain is subject to, and shall be exercised in accordance with, the Eminent Domain Act.
(Source: P.A. 94-1055, eff. 1-1-07.)

(805 ILCS 120/10) (from Ch. 32, par. 188j)
Sec. 10. Consolidation of certain missionary and benevolence organizations prior to this Act - Validation. In all cases where, prior to the adoption of this Act, 2 or more such non-profit corporations organized for the promotion of religious, educational, missionary or other benevolent or Christian activities have consolidated, without legal authority as herein by this Act provided, where no objection has been made or shall be made at the time of the passage of this Act to such merger or consolidation by any member of or owner of interest in any such merging or consolidating corporation, then and in that event all of the acts of merger and consolidation of such corporations organized for the promotion of religious, educational, missionary or other benevolent or Christian activities shall be as valid and binding as though taken under and pursuant to the provisions of this Act, and all deeds, gifts, mortgages, bequests, leases, assignments, bills of sale, and all other transfers to or from the merged or consolidated corporation and the title to any real estate and personal property under and by virtue of such deeds, gifts, mortgages, bequests, leases, bills of sale, or otherwise, are hereby validated and made effective to the same extent as though such attempted consolidation had been made pursuant to the provisions of this Act.
(Source: P.A. 84-549.)

(805 ILCS 120/10a) (from Ch. 32, par. 188j-1)
Sec. 10a. Act inapplicable to certain corporations.
The provisions of this Act shall not be applicable to corporations which are subject to the provisions of "An Act to revise the law relating to corporations not for pecuniary profit", enacted by the Sixty-third General Assembly.
(Source: Laws 1943, vol. 1, p. 514.)



805 ILCS 125/ - Special Charter Not for Profit Corporations Act.

(805 ILCS 125/0.01) (from Ch. 32, par. 197.9)
Sec. 0.01. Short title. This Act may be cited as the Special Charter Not for Profit Corporations Act.
(Source: P.A. 86-1324.)

(805 ILCS 125/1) (from Ch. 32, par. 198)
Sec. 1. All corporations, associations and societies organized under or created by any special act of the Legislature not for pecuniary profit, are hereby vested with power to create boards of trustees, directors or managers, and to elect and appoint members thereof, either from their own membership or otherwise, in such manner, at such times and for such periods as may be provided by the by-laws of such corporations, associations or societies.
Where the charter of any such corporation requires that the election of trustees shall have the consent, approval and ratification of the religious denomination as specified therein, and such denomination shall have waived and relinquished such power of consent, approval and ratification of such election by the representatives mentioned in charter, then said corporation may elect said trustees without such consent, approval and ratification of said religious denomination; and said board of trustees, directors or managers shall have such powers and perform such duties as may be prescribed by the by-laws of such corporation association or societies: Provided, that whenever any such trustees, directors or managers shall be elected or appointed, a certificate under the seal of the corporation, association or society, giving the names of such trustees, directors or managers, so appointed or elected, and the term of their office, shall be filed for record in the office of the recorder in the county or counties where the business of said corporation may be carried on, by such board of trustees, directors or managers.
(Source: P.A. 83-358.)

(805 ILCS 125/2) (from Ch. 32, par. 199)
Sec. 2. Hereafter whenever any corporation, association or society, not for pecuniary profit, existing by virtue of any special law of this state, shall desire to avail itself of the right to amend its special charter so as to change its name, to change its place of business, to enlarge or change the object for which it was formed, to enlarge or change its powers in respect of owning, holding or using real or personal property or any other of its powers, to vest in a single governing body of trustees, directors or managers the corporate powers and other powers previously vested in two or more governing bodies, to provide the method of electing members of such governing body and their terms of office, to empower such governing body to elect a chairman and any other officers and to appoint committees, from its members, with such duties and powers as may be assigned and delegated thereto by the governing body, to recognize and give effect to changes in the name of any religious denomination or other organization with which such corporation, association or society is affiliated, or to increase or decrease the number of its trustees, directors, or managers, as now authorized or may hereafter be authorized by general law, or to elect its trustees, directors or managers without the approval or ratification of the religious denomination or other organization specified in its special charter, where the representatives of such religious denomination or other organization shall have waived and relinquished such right of consent, approval or ratification to the election of its trustees, directors or managers, such amendment shall not operate as a waiver, release or forfeiture of any of the other powers, rights or privileges of such corporation, association or society granted to or secured under and by virtue of such special charter.
However, if such corporation by virtue of its special charter or any amendment thereto was granted any exemption or immunity from taxation in respect of any amount of real estate or other property specified in such special charter or amendment, nothing in this Act or any amendment to such special charter authorized by this Act shall be construed to permit any enlargement or increase of such amount of real estate or other property or such exemption or immunity from taxation as provided in such special charter or any amendment thereto.
(Source: Laws 1961, p. 460.)

(805 ILCS 125/3) (from Ch. 32, par. 199.1)
Sec. 3. Any such corporation, association or society is authorized to amend its special charter as provided in section 2 of this Act, in the manner following:
(a) The trustees, directors or managers of any such corporation, association or society shall adopt a resolution setting forth such amendment;
(b) If the trustees, directors or managers of such corporation, association or society are elected or chosen otherwise than by such trustees, directors or managers, such resolution shall also be adopted by such vote, approval or consent of the persons entitled to elect or choose such trustees, directors or managers as is required in such election or choice.
(Source: Laws 1941, vol. 1, p. 460.)

(805 ILCS 125/4) (from Ch. 32, par. 199.2)
Sec. 4. Whenever any such resolution has been adopted in the manner provided in section 3 of this Act, a certified copy of such resolution, verified by the affidavit of the president of said corporation, association or society and under its corporate seal, attested by its secretary, shall be filed in the office of the Secretary of State and a like copy filed in the office of the recorder of the county where the principal office of such corporation, association or society is located, and thereupon such amendment shall be and become effective.
(Source: P.A. 83-358.)

(805 ILCS 125/5) (from Ch. 32, par. 199.3)
Sec. 5. Any corporation, association or society, not for pecuniary profit, existing by virtue of any special Act of the Legislature, notwithstanding any limitation or restriction contained in such special Act, shall have the power to purchase, take, receive, acquire, own, hold, use, lease, sell, mortgage, pledge and otherwise deal in and with such real or personal property, including shares or other interests in or obligations of domestic or foreign corporations, associations, partnerships or individuals, of whatever nature or kind and of whatever amount or value may be necessary, suitable or proper to serve and accomplish the purposes of its organization, and shall have the power to take, receive, acquire, own, hold and use any real and personal property which may be given or bequeathed by will or may be granted or donated by deed or other instrument, or may otherwise be conveyed to such corporation, association or society, for endowment or other purposes.
(Source: P.A. 84-1308.)

(805 ILCS 125/6) (from Ch. 32, par. 199.4)
Sec. 6. Wherever in this Act the words "special charter" are used they shall be construed to mean the special law of this state by virtue of which the corporation, association or society exists, irrespective of whether or not in such special law such charter is referred to as the charter or special charter of the corporation, association or society.
(Source: Laws 1941, vol. 1, p. 460.)



805 ILCS 130/ - German School Educational Corporation Act.

(805 ILCS 130/0.01) (from Ch. 32, par. 199.90)
Sec. 0.01. Short title. This Act may be cited as the German School Educational Corporation Act.
(Source: P.A. 86-1324.)

(805 ILCS 130/1) (from Ch. 32, par. 199a)
Sec. 1. Any association incorporated under any special Act, whose objects are the establishment, maintenance and promotion of a German school or schools may change or amend its charter to permit such associations to devote its money and other resources for the establishment, maintenance, promotion and aid of other educational and charitable purposes by filing with the Secretary of State an application signed by two-thirds of the members of the association, accompanied by a certified copy of the original charter, and a copy of such original charter as it is proposed to amend the same, and such association shall receive from the Secretary of State a certificate of incorporation as an association with power to establish, maintain, promote and aid the educational and charitable purposes as defined and stated in such application and amended charter.
(Source: Laws 1925, p. 261.)



805 ILCS 135/ - Religious Educational or Charitable Corporation Dissolution Act.

(805 ILCS 135/0.01) (from Ch. 32, par. 200.9)
Sec. 0.01. Short title. This Act may be cited as the Religious Educational or Charitable Corporation Dissolution Act.
(Source: P.A. 86-1324.)

(805 ILCS 135/1) (from Ch. 32, par. 201)
Sec. 1. Whenever the trustees of any corporation having control of any educational or charitable institution or any fund thereof, under the care or patronage of any religious denomination, find that the purposes for which the corporation was created cannot be carried out, and they shall have authority and power to close up the affairs of such corporation in the following manner, to-wit:
They may sell any or all property of any and every kind belonging to the corporation. Out of the proceeds of the sale of said property, together with any money belonging to the corporation, they shall pay all debts against said corporation. They shall return to the donors all sums which have been given to the corporation under written conditions requiring the return of said sum in case the purposes of the corporation are not carried out. They shall transfer and deliver all funds and property remaining in their hands, after the payment of debts and return of donations as hereinbefore provided, to the religious denomination having charge or the patronage of the said educational or charitable corporation by transferring and delivering said funds and property into the possession and control of that regularly constituted body in such religious denomination by which the trustees of the said educational or charitable corporation are nominated or elected.
(Source: P.A. 84-1308.)



805 ILCS 145/ - Fraternal Corporation Property and Borrowing Powers Act.

(805 ILCS 145/0.01) (from Ch. 32, par. 388.9)
Sec. 0.01. Short title. This Act may be cited as the Fraternal Corporation Property and Borrowing Powers Act.
(Source: P.A. 86-1324.)

(805 ILCS 145/1) (from Ch. 32, par. 389)
Sec. 1. In any case where any fraternal or benevolent society or association has been incorporated by any special act of the General Assembly of Illinois, and where in the special act under which the same is incorporated or in any amendment thereto there is any limitation as to the amount or value of real estate or personal property which such incorporated body or any of its constituent or subordinate bodies may hold, or any limitation as to the amount of money which such fraternal or benevolent society or association may borrow, that notwithstanding any such limitation, such incorporated body or any of its constituent or subordinate bodies may hold real or personal property and may borrow money of whatever amount or value may be needful, suitable and proper to serve and accomplish the purpose of its organization, and to provide for them respectively suitable places of meeting and entertainment and accommodations for their officers and members to the same extent that societies for similar purposes and organized not for pecuniary profit under the general incorporation laws of the state may own and hold property, both real and personal.
(Source: P.A. 84-1308.)



805 ILCS 150/ - Veterans Corporation Land Act.

(805 ILCS 150/0.01) (from Ch. 32, par. 392.9)
Sec. 0.01. Short title. This Act may be cited as the Veterans Corporation Land Act.
(Source: P.A. 86-1324.)

(805 ILCS 150/1) (from Ch. 32, par. 393)
Sec. 1. Whenever any post of the Grand Army of the Republic, camp of the United Spanish War Veterans or Army of the Philippines in this state organizes itself into a corporation under the general laws of this State relating to the formation of corporations not for pecuniary profit, the title to all property of such post or camp, real and personal, whether the same has been theretofore held in its own name, or in the name or names of any of its officers, or members or otherwise, in trust for said post or camp, shall immediately vest in, and belong to, such corporation by the name adopted by it upon such organization.
(Source: Laws 1951, p. 1023.)

(805 ILCS 150/2) (from Ch. 32, par. 394)
Sec. 2. Whenever two or more Grand Army posts or camps of United Spanish War Veterans or Army of the Philippines are consolidated in pursuance of any general law of the Grand Army of the Republic, or the United Spanish War Veterans, or Army of the Philippines, the title to the property of any incorporated posts or camps so consolidated, shall remain therein until the consolidated post or camp is incorporated under the general laws of this state relating to corporations not for pecuniary profit, whereupon the title to all property of the consolidated posts and camps, shall immediately vest in such consolidated post or camp by such name as may be adopted by it.
(Source: Laws 1951, p. 1023.)

(805 ILCS 150/3) (from Ch. 32, par. 395)
Sec. 3. Whenever any Grand Army post or any camp of United Spanish War Veterans, or Army of the Philippines, whether incorporated or unincorporated, shall own any lot in any cemetery, for the interment of the remains of its deceased members, or their families, and shall desire to provide for the proper care of said lot, after said post or camp shall, in the ordinary course of nature, have ceased to exist, it shall be lawful for such post or camp to convey such lot, in trust for that purpose, to the city, town or village in which such post or camp is located, and for such city, town or village to accept such conveyance upon such trust, to take effect upon the final dissolution of said post or camp, by the death of its members, or otherwise. And thereupon from and after such dissolution, said city, town or village shall have full power in its own name, and it shall be its duty to enforce the observance of any contract which may have been made by said post or camp with any person or corporation, for the care of said lot, and of any monument or monuments thereon, and whenever necessary to do so, to appropriate and pay out of the general funds of said city, town or village, such sum or sums as may from time to time be required for the reasonable care and maintenance of such lot and the monuments thereon.
(Source: Laws 1907, p. 214.)

(805 ILCS 150/4) (from Ch. 32, par. 396)
Sec. 4. Whenever any Grand Army Post or any camp of United Spanish War Veterans, or Army of the Philippines, whether incorporated or unincorporated, shall cease to exist, being the legal or equitable owner of any cemetery lot wherein are interred the remains of deceased members of the Grand Army of the Republic, or the United Spanish War Veterans, or Army of the Philippines, or of their families, and without having made other disposition of said lot, the title to such lot shall immediately vest in the city or village where such post or camp was located, or, if located outside of any incorporated town, city or village, in the county board of the county, which shall thereupon or thereafter have the same powers and duties in reference thereto, as though the same had been conveyed to it by such post or camp, as provided in section 3 of this Act. The flags belonging to such post or camp not otherwise disposed of shall be delivered to the Adjutant General of the State and by him shall be preserved with the military trophies belonging to the State. All other property of such post or camp, not theretofore disposed of by it, shall be delivered and belong to the Grand Army Hall and Memorial Association of Illinois.
(Source: P.A. 80-660.)

(805 ILCS 150/5) (from Ch. 32, par. 397)
Sec. 5. Nothing herein contained shall conflict with or in any wise impair any law, rule or regulation of the National or Illinois State Encampments of the Grand Army of the Republic, or of any National or Illinois State Convention of the United Spanish War Veterans, or Army of the Philippines respecting the subject of this act.
(Source: Laws 1907, p. 214.)



805 ILCS 180/ - Limited Liability Company Act.

Article 1 - General Provisions

(805 ILCS 180/Art. 1 heading)

(805 ILCS 180/1-1)
Sec. 1-1. Short title. This Act may be cited as the Limited Liability Company Act.
(Source: P.A. 87-1062.)

(805 ILCS 180/1-5)
Sec. 1-5. Definitions. As used in this Act, unless the context otherwise requires:
"Anniversary" means that day every year exactly one or more years after: (i) the date the articles of organization filed under Section 5-5 of this Act were filed by the Office of the Secretary of State, in the case of a limited liability company; or (ii) the date the application for admission to transact business filed under Section 45-5 of this Act was filed by the Office of the Secretary of State, in the case of a foreign limited liability company.
"Anniversary month" means the month in which the anniversary of the limited liability company occurs.
"Articles of organization" means the articles of organization filed by the Secretary of State for the purpose of forming a limited liability company as specified in Article 5 and all amendments thereto, whether evidenced by articles of amendment, articles of merger, or a statement of correction affecting the articles.
"Assumed limited liability company name" means any limited liability company name other than the true limited liability company name, except that the identification by a limited liability company of its business with a trademark or service mark of which it is the owner or licensed user shall not constitute the use of an assumed name under this Act.
"Bankruptcy" means bankruptcy under the Federal Bankruptcy Code of 1978, Title 11, Chapter 7 of the United States Code, as amended from time to time, or any successor statute.
"Business" includes every trade, occupation, profession, and other lawful purpose, whether or not carried on for profit.
"Company" means a limited liability company.
"Contribution" means any cash, property, services rendered, or other benefit, or a promissory note or other binding obligation to contribute cash or property, perform services, or provide any other benefit, that a person contributes to the limited liability company in that person's capacity as a member or in order to become a member.
"Court" includes every court and judge having jurisdiction in a case.
"Debtor in bankruptcy" means a person who is the subject of an order for relief under Title 11 of the United States Code, a comparable order under a successor statute of general application, or a comparable order under federal, state, or foreign law governing insolvency.
"Distribution" means a transfer of money, property, or other benefit from a limited liability company to a member in the member's capacity as a member or to a transferee of the member's distributional interest.
"Distributional interest" means a member's right to receive distributions of the limited liability company's assets, but no other rights or interests of a member.
"Entity" means a person other than an individual.
"Federal employer identification number" means either (i) the federal employer identification number assigned by the Internal Revenue Service to the limited liability company or foreign limited liability company or (ii) in the case of a limited liability company or foreign limited liability company not required to have a federal employer identification number, any other number that may be assigned by the Internal Revenue Service for purposes of identification.
"Foreign limited liability company" means an unincorporated entity organized under laws other than the laws of this State that afford limited liability to its owners comparable to the liability under Section 10-10 and is not required to register to transact business under any law of this State other than this Act.
"Insolvent" means that a limited liability company is unable to pay its debts as they become due in the usual course of its business.
"Legal representative" means, without limitation, an executor, administrator, guardian, personal representative and agent, including an appointee under a power of attorney.
"Limited liability company" means a limited liability company organized under this Act.
"L3C" or "low-profit limited liability company" means a for-profit limited liability company which satisfies the requirements of Section 1-26 of this Act and does not have as a significant purpose the production of income or the appreciation of property.
"Manager" means a person, whether or not a member of a manager-managed company, who is vested with authority in an operating agreement as provided in Section 15-1.
"Manager-managed company" means a limited liability company that vests authority in a manager or managers in an operating agreement as provided in Section 15-1.
"Member" means a person who becomes a member of the limited liability company upon formation of the company or in the manner and at the time provided in the operating agreement or, if the operating agreement does not so provide, in the manner and at the time provided in this Act.
"Member-managed company" means a limited liability company other than a manager-managed company.
"Membership interest" means all of a member's rights in the limited liability company, including the member's right to receive distributions of the limited liability company's assets.
"Operating agreement" means the agreement under Section 15-5, whether or not referred to as an operating agreement and whether oral, in a record, implied, or in any combination thereof, of all of the members of a limited liability company, including a sole member, concerning the relations among the members, managers, and limited liability company. The term "operating agreement" includes amendments to the agreement.
"Organizer" means one of the signers of the original articles of organization.
"Person" means an individual, partnership, domestic or foreign limited partnership, limited liability company or foreign limited liability company, trust, estate, association, corporation, governmental body, or other juridical being.
"Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.
"Registered office" means that office maintained by the limited liability company in this State, the address, including street, number, city and county, of which is on file in the office of the Secretary of State, at which, any process, notice, or demand required or permitted by law may be served upon the registered agent of the limited liability company.
"Registered agent" means a person who is an agent for service of process on the limited liability company who is appointed by the limited liability company and whose address is the registered office of the limited liability company.
"Restated articles of organization" means the articles of organization restated as provided in Section 5-30.
"Sign" means, with the present intent to authenticate or adopt a record:
(1) to execute or adopt a tangible symbol; or
(2) to attach to or logically associate with the

record an electronic symbol, sound, or process.

"State" means a state, territory, or possession of the United States, the District of Columbia, or the Commonwealth of Puerto Rico.
"Transfer" includes an assignment, conveyance, deed, bill of sale, lease, mortgage, security interest, encumbrance, and gift.
(Source: P.A. 99-637, eff. 7-1-17.)

(805 ILCS 180/1-6)
Sec. 1-6. Electronic records. Any requirement in this Act that there be a writing or that any document, instrument, or agreement be written or in ink is subject to the provisions of the Electronic Commerce Security Act.
(Source: P.A. 99-637, eff. 7-1-17.)

(805 ILCS 180/1-10)
Sec. 1-10. Limited liability company name.
(a) The name of each limited liability company or foreign limited liability company organized, existing, or subject to the provisions of this Act:
(1) shall contain the terms "limited liability

company", "L.L.C.", or "LLC", or, if organized as a low-profit limited liability company under Section 1-26 of this Act, shall contain the term "L3C";

(2) may not contain a word or phrase, or an

abbreviation or derivation thereof, the use of which is prohibited or restricted by any other statute of this State unless the restriction has been complied with;

(3) shall consist of letters of the English alphabet,

Arabic or Roman numerals, or symbols capable of being readily reproduced by the Office of the Secretary of State;

(4) shall not contain any of the following terms:

"Corporation," "Corp.," "Incorporated," "Inc.," "Ltd.," "Co.," "Limited Partnership" or "L.P.";

(5) shall be the name under which the limited

liability company transacts business in this State unless the limited liability company also elects to adopt an assumed name or names as provided in this Act; provided, however, that the limited liability company may use any divisional designation or trade name without complying with the requirements of this Act, provided the limited liability company also clearly discloses its name;

(6) shall not contain any word or phrase that

indicates or implies that the limited liability company is authorized or empowered to be in the business of a corporate fiduciary unless otherwise permitted by the Secretary of Financial and Professional Regulation under Section 1-9 of the Corporate Fiduciary Act. The word "trust", "trustee", or "fiduciary" may be used by a limited liability company only if it has first complied with Section 1-9 of the Corporate Fiduciary Act; and

(7) shall contain the word "trust", if it is a

limited liability company organized for the purpose of accepting and executing trusts.

(b) Nothing in this Section or Section 1-20 shall abrogate or limit the common law or statutory law of unfair competition or unfair trade practices, nor derogate from the common law or principles of equity or the statutes of this State or of the United States of America with respect to the right to acquire and protect copyrights, trade names, trademarks, service marks, service names, or any other right to the exclusive use of names or symbols.
(c) (Blank).
(d) The name shall be distinguishable upon the records in the Office of the Secretary of State from all of the following:
(1) Any limited liability company that has articles

of organization filed with the Secretary of State under Section 5-5.

(2) Any foreign limited liability company admitted to

transact business in this State.

(3) Any name for which an exclusive right has been

reserved in the Office of the Secretary of State under Section 1-15.

(4) Any assumed name that is registered with the

Secretary of State under Section 1-20.

(5) Any corporate name or assumed corporate name of a

domestic or foreign corporation subject to the provisions of Section 4.05 of the Business Corporation Act of 1983 or Section 104.05 of the General Not For Profit Corporation Act of 1986.

(e) The provisions of subsection (d) of this Section shall not apply if the organizer files with the Secretary of State a certified copy of a final decree of a court of competent jurisdiction establishing the prior right of the applicant to the use of that name in this State.
(f) The Secretary of State shall determine whether a name is "distinguishable" from another name for the purposes of this Act. Without excluding other names that may not constitute distinguishable names in this State, a name is not considered distinguishable, for purposes of this Act, solely because it contains one or more of the following:
(1) The word "limited", "liability" or "company" or

an abbreviation of one of those words.

(2) Articles, conjunctions, contractions,

abbreviations, or different tenses or number of the same word.

(Source: P.A. 98-720, eff. 7-16-14; 99-227, eff. 8-3-15.)

(805 ILCS 180/1-15)
Sec. 1-15. Reservation of name.
(a) The exclusive right to the use of a name may be reserved by any of the following:
(1) A person intending to organize a limited

liability company under this Act which will have that name.

(2) A limited liability company or any foreign

limited liability company registered in this State that, in either case, intends to adopt that name.

(3) Any foreign limited liability company having that

name and intending to make application for admission to transact business in this State.

(4) A person intending to organize a foreign limited

liability company and intending to make application for admission to transact business in this State and adopt that name.

(b) To reserve a specified name, a person shall submit an application to the Secretary of State in the form and manner the Secretary shall designate. If the Secretary of State finds that the name is available for use by a limited liability company or foreign limited liability company, the Secretary of State shall reserve the name for the exclusive use of the applicant for a period of 90 days or until surrendered by a written cancellation document signed by the applicant, whichever is sooner. The right to the exclusive use of a reserved name may be transferred to any other person by delivering to the Office of the Secretary of State a notice of the transfer, executed by the person for whom the name was reserved and specifying the name and address of the transferee.
(Source: P.A. 93-59, eff. 7-1-03.)

(805 ILCS 180/1-20)
Sec. 1-20. Assumed name.
(a) A limited liability company or a foreign limited liability company admitted to transact business or making application for admission to transact business in Illinois may elect to adopt an assumed name that complies with the requirements of Section 1-10 of this Act except (a)(1).
(a-5) As used in this Act, "assumed name" means any name other than the true limited liability company name, except that the following do not constitute the use of an assumed name under this Act:
(1) A limited liability company's identification of

its business with a trademark or service mark of which the company is the owner or licensed user.

(2) The use of a name of a division, not containing

the word "limited", "liability", or "company" or an abbreviation of one of those words, provided that the limited liability company also clearly discloses its true name.

(b) Before transacting any business in Illinois under an assumed limited liability company name or names, the limited liability company shall, for each assumed name, execute and file in duplicate an application setting forth all of the following:
(1) The true limited liability company name.
(2) The state or country under the laws of which it

is organized.

(3) That it intends to transact business under an

assumed limited liability company name.

(4) The assumed name that it proposes to use.
(c) The right to use an assumed name shall be effective from the date of filing by the Secretary of State until the first day of the anniversary month of the limited liability company that falls within the next calendar year evenly divisible by 5. However, if an application is filed within the 2 months immediately preceding the anniversary month of a limited liability company that falls within a calendar year evenly divisible by 5, the right to use the assumed name shall be effective until the first day of the anniversary month of the limited liability company that falls within the next succeeding calendar year evenly divisible by 5.
(d) A limited liability company shall renew the right to use its assumed name or names, if any, within the 60 days preceding the expiration of the right, for a period of 5 years, by making an election to do so at the time of filing its annual report form and by paying the renewal fee as prescribed by this Act.
(e) A limited liability company or foreign limited liability company may change or cancel any or all of its assumed names by executing and filing an application setting forth all of the following:
(1) The true limited liability company name.
(2) The state or country under the laws of which it

is organized.

(3) That it intends to cease transacting business

under an assumed name by changing or cancelling it.

(4) The assumed name to be changed or cancelled.
(5) If the assumed name is to be changed, the assumed

name that the limited liability company proposes to use.

(f) Upon the filing of an application to change an assumed name, the limited liability company shall have the right to use the assumed name for the balance of the period authorized.
(g) The right to use an assumed name shall be cancelled by the Secretary of State if any of the following occurs:
(1) The limited liability company fails to renew an

assumed name.

(2) The limited liability company has filed an

application to change or cancel the assumed name.

(3) A limited liability company has been dissolved.
(4) A foreign limited liability company has had its

admission to do business in Illinois revoked.

(h) Any limited liability company or foreign limited liability company failing to pay the prescribed fee for assumed name renewal when due and payable shall be given notice of nonpayment by the Secretary of State by regular mail. If the fee, together with a late fee of $100, is not paid within 60 days after the notice is mailed, the right to use the assumed name shall cease. Any limited liability company or foreign limited liability company that (i) puts forth any sign or advertisement assuming any name other than that under which it is organized or otherwise authorized by law to act or (ii) violates Section 1-27 is guilty of a petty offense and shall be fined not less than $501 and not more than $1,000. A limited liability company or foreign limited liability company shall be deemed guilty of an additional offense for each day it shall continue to so offend. Each limited liability company or foreign limited liability company that fails or refuses (1) to answer truthfully and fully within the time prescribed by this Act interrogatories propounded by the Secretary of State in accordance with this Act or (2) to perform any other act required by this Act to be performed by the limited liability company or foreign limited liability company is guilty of a petty offense and shall be fined not less than $501 and not more than $1,000.
(i) A foreign limited liability company may not use an assumed or fictitious name in the conduct of its business to intentionally misrepresent the geographic origin or location of the company.
(Source: P.A. 93-59, eff. 7-1-03.)

(805 ILCS 180/1-25)
Sec. 1-25. Nature of business.
(a) A limited liability company may be formed for any lawful purpose or business except:
(1) (blank);
(2) insurance unless, for the purpose of carrying on

business as a member of a group including incorporated and individual unincorporated underwriters, the Director of Insurance finds that the group meets the requirements of subsection (3) of Section 86 of the Illinois Insurance Code and the limited liability company, if insolvent, is subject to liquidation by the Director of Insurance under Article XIII of the Illinois Insurance Code;

(3) the practice of dentistry unless all the members

and managers are licensed as dentists under the Illinois Dental Practice Act;

(4) the practice of medicine unless all the managers,

if any, are licensed to practice medicine under the Medical Practice Act of 1987 and each member is either:

(A) licensed to practice medicine under the

Medical Practice Act of 1987; or

(B) a registered medical corporation or

corporations organized pursuant to the Medical Corporation Act; or

(C) a professional corporation organized pursuant

to the Professional Service Corporation Act of physicians licensed to practice under the Medical Practice Act of 1987;

(C-5) a hospital or hospital affiliate as

defined in Section 10.8 of the Hospital Licensing Act; or

(D) a limited liability company that satisfies

the requirements of subparagraph (A), (B), (C), or (C-5);

(5) the practice of real estate unless all the

managers, if any, or every member in a member-managed company are licensed to practice as a managing broker or broker pursuant to the Real Estate License Act of 2000;

(6) the practice of clinical psychology unless all

the managers and members are licensed to practice as a clinical psychologist under the Clinical Psychologist Licensing Act;

(7) the practice of social work unless all the

managers and members are licensed to practice as a clinical social worker or social worker under the Clinical Social Work and Social Work Practice Act;

(8) the practice of marriage and family therapy

unless all the managers and members are licensed to practice as a marriage and family therapist under the Marriage and Family Therapy Licensing Act;

(9) the practice of professional counseling unless

all the managers and members are licensed to practice as a clinical professional counselor or a professional counselor under the Professional Counselor and Clinical Professional Counselor Licensing and Practice Act;

(10) the practice of sex offender evaluations unless

all the managers and members are licensed to practice as a sex offender evaluator under the Sex Offender Evaluation and Treatment Provider Act; or

(11) the practice of veterinary medicine unless all

the managers and members are licensed to practice as a veterinarian under the Veterinary Medicine and Surgery Practice Act of 2004.

(b) Notwithstanding any provision of this Section, any of the following professional services may be combined and offered within a single company provided that each professional service is only offered by persons licensed to provide that professional service and all managers and members are licensed in at least one of the professional services offered by the company:
(1) the practice of medicine by physicians licensed

under the Medical Practice Act of 1987, the practice of podiatry by podiatrists licensed under the Podiatric Medical Practice Act of 1987, the practice of dentistry by dentists licensed under the Illinois Dental Practice Act, and the practice of optometry by optometrists licensed under the Illinois Optometric Practice Act of 1987; or

(2) the practice of clinical psychology by clinical

psychologists licensed under the Clinical Psychologist Licensing Act, the practice of social work by clinical social workers or social workers licensed under the Clinical Social Work and Social Work Practice Act, the practice of marriage and family counseling by marriage and family therapists licensed under the Marriage and Family Therapy Licensing Act, the practice of professional counseling by professional counselors and clinical professional counselors licensed under the Professional Counselor and Clinical Professional Counselor Licensing and Practice Act, and the practice of sex offender evaluations by sex offender evaluators licensed under the Sex Offender Evaluation and Treatment Provider Act.

(c) Professional limited liability companies may be organized under this Act.
(Source: P.A. 99-227, eff. 8-3-15.)

(805 ILCS 180/1-26)
Sec. 1-26. Low-profit limited liability company.
(a) A low-profit limited liability company shall at all times significantly further the accomplishment of one or more charitable or educational purposes within the meaning of Section 170(c)(2)(B) of the Internal Revenue Code of 1986, 26 U.S.C. 170(c)(2)(B), or its successor, and would not have been formed but for the relationship to the accomplishment of such charitable or educational purposes.
(b) A limited liability company which intends to qualify as a low-profit limited liability company pursuant to the provisions of this Section shall so indicate in its articles of organization, and further state that:
(1) no significant purpose of the company is the

production of income or the appreciation of property; however, the fact that a person produces significant income or capital appreciation shall not, in the absence of other factors, be conclusive evidence of a significant purpose involving the production of income or the appreciation of property; and

(2) no purpose of the company is to accomplish one or

more political or legislative purposes within the meaning of Section 170(c)(2)(D) of the Internal Revenue Code of 1986, 26 U.S.C. 170(c)(2)(D), or its successor.

(c) A company that no longer satisfies the requirements of this Section 1-26 continues to exist as a limited liability company and shall promptly amend its articles of organization so that its name and purpose no longer identify it as a low-profit limited liability company or L3C.
(d) Any company operating or holding itself out as a low-profit limited liability company in Illinois, any company formed as a low-profit limited liability company under this Act, and any chief operating officer, director, or manager of any such company is a "trustee" as defined in Section 3 of the Charitable Trust Act.
(e) Nothing in this Section 1-26 prevents a limited liability company that is not organized under it from electing a charitable or educational purpose in whole or in part for doing business under this Act.
(Source: P.A. 96-126, eff. 1-1-10; 96-1000, eff. 7-2-10.)

(805 ILCS 180/1-27)
Sec. 1-27. Locale misrepresentation.
(a) A person shall not advertise or cause to be listed in a telephone directory an assumed or fictitious business name that intentionally misrepresents where the business is actually located or operating or falsely states that the business is located or operating in the area covered by the telephone directory. This subsection (a) does not apply to a telephone service provider or to the publisher or distributor of a telephone service directory, unless the conduct prescribed in this subsection (a) is on behalf of that telephone service provider or that publisher or distributor.
(b) This Section does not apply to any foreign limited liability company that has gross annual revenues in excess of $100,000,000.
(c) A foreign limited liability company that violates this Section is guilty of a petty offense and must be fined not less than $501 and not more than $1,000. A foreign limited liability company is guilty of an additional offense for each additional day in violation of this Section.
(Source: P.A. 91-906, eff. 1-1-01.)

(805 ILCS 180/1-28)
Sec. 1-28. Certificate of registration; Department of Financial and Professional Regulation. This Section applies only to a limited liability company that intends to provide, or does provide, professional services that require the individuals engaged in the profession to be licensed by the Department of Financial and Professional Regulation. A limited liability company covered by this Section shall not open, operate, or maintain an establishment for any of the purposes for which a limited liability company may be organized under this Act without obtaining a certificate of registration from the Department pursuant to the Professional Limited Liability Company Act.
(Source: P.A. 99-227, eff. 8-3-15.)

(805 ILCS 180/1-30)
Sec. 1-30. Powers. Each limited liability company organized and existing under this Act may do all of the following:
(1) Sue and be sued, complain and defend, and

participate in administrative or other proceedings, in its name.

(2) Have a seal, which may be altered at pleasure,

and use the same by causing it, or a facsimile thereof, to be impressed or affixed or in any other manner reproduced, provided that the affixing of a seal to an instrument shall not give the instrument additional force or effect, or change the construction thereof, and the use of a seal is not mandatory.

(3) Purchase, take, receive, lease as lessee, take by

gift, legacy, or otherwise acquire, own, hold, use, and otherwise deal in and with any real or personal property, or any interest therein, wherever situated.

(4) Sell, convey, mortgage, pledge, lease as lessor,

and otherwise dispose of all or any part of its property and assets.

(5) Lend money to and otherwise assist its members

and employees.

(6) Purchase, take, receive, subscribe for or

otherwise acquire, own, hold, vote, use, employ, sell, mortgage, loan, pledge, or otherwise dispose of, and otherwise use and deal in and with, shares or other interests in or obligations of other limited liability companies, domestic or foreign corporations, associations, general or limited partnerships, or individuals.

(7) Incur liabilities, borrow money for its proper

purposes at any rate of interest the limited liability company may determine without regard to the restrictions of any usury law of this State, issue notes, bonds, and other obligations, secure any of its obligations by mortgage or pledge or deed of trust of all or any part of its property, franchises, and income, and make contracts, including contracts of guaranty and suretyship.

(8) Invest its surplus funds from time to time, lend

money for its proper purposes, and take and hold real and personal property as security for the payment of funds so loaned or invested.

(9) Conduct its business, carry on its operations,

have offices within and without this State, and exercise in any other state, territory, district, or possession of the United States or in any foreign country the powers granted by this Act.

(10) Designate managers and appoint officers and

other agents of the limited liability company, define their duties, and fix their compensation.

(11) Enter into or amend an operating agreement, not

inconsistent with the laws of this State, for the administration and regulation of the affairs of the limited liability company.

(12) Make donations for the public welfare or for

charitable, scientific, religious, or educational purposes, lend money to the government, and transact any lawful business in aid of the United States.

(13) Establish deferred compensation plans, pension

plans, profit-sharing plans, bonus plans, option plans, and other incentive plans for its managers and employees and make the payments provided for therein.

(14) Become a promoter, partner, member, associate,

or manager of any general partnership, limited partnership, joint venture or similar association, any other limited liability company, or other enterprise.

(15) Have and exercise all powers necessary or

convenient to effect any or all of the purposes for which the limited liability company is organized.

(Source: P.A. 99-637, eff. 7-1-17.)

(805 ILCS 180/1-35)
Sec. 1-35. Registered office and registered agent.
(a) Each limited liability company and foreign limited liability company shall continuously maintain in this State a registered agent and registered office, which agent must be an individual resident of this State or other person authorized to transact business in this State.
(b) A limited liability company or foreign limited liability company may change its registered agent or the address of its registered office pursuant to Section 1-36 and the registered agent of a limited liability company or a foreign limited liability company may change the address of its registered office pursuant to Section 1-37.
(c) The registered agent may at any time resign by filing in the Office of the Secretary of State written notice thereof and by mailing a copy thereof to the limited liability company or foreign limited liability company at its principal office as it is known to the resigning registered agent. The notice must be mailed at least 10 days before the date of filing thereof with the Secretary of State. The notice shall be executed by the registered agent, if an individual, or, if a business entity, in the manner authorized by the governing statute. The notice shall set forth all of the following:
(1) The name of the limited liability company for

which the registered agent is acting.

(2) The name of the registered agent.
(3) The address, including street, number, and city

of the limited liability company's then registered office in this State.

(4) That the registered agent resigns.
(5) The effective date of the resignation, which

shall not be sooner than 30 days after the date of filing.

(6) The address of the principal office of the

limited liability company as it is known to the registered agent.

(7) A statement that a copy of the notice has been

sent by registered or certified mail to the principal office of the limited liability company within the time and in the manner prescribed by this Section.

(d) A new registered agent must be placed on record within 60 days after a registered agent's notice of resignation under this Section.
(Source: P.A. 96-988, eff. 7-2-10.)

(805 ILCS 180/1-36)
Sec. 1-36. Change of registered office or registered agent.
(a) A domestic limited liability company or a foreign limited liability company may from time to time change the address of its registered office. A domestic limited liability company or a foreign limited liability company shall change its registered agent if the office of registered agent shall become vacant for any reason, or if its registered agent becomes disqualified or incapacitated to act.
(b) A domestic limited liability company or a foreign limited liability company may change the address of its registered office or change its registered agent, or both, by executing and filing, in duplicate, in accordance with Section 5-45 of this Act a statement setting forth:
(1) The name of the limited liability company.
(2) The address, including street and number, or

rural route number, of its then registered office.

(3) If the address of its registered office be

changed, the address, including street and number, or rural route number, to which the registered office is to be changed.

(4) The name of its then registered agent.
(5) If its registered agent be changed, the name of

its successor registered agent.

(6) That the address of its registered office and the

address of the business office of its registered agent, as changed, will be identical.

(7) That such change was authorized by the members or

managers.

(c) The change of address of the registered office, or the change of registered agent, or both, as the case may be, shall become effective upon the filing of such statement by the Secretary of State.
(Source: P.A. 96-988, eff. 7-2-10.)

(805 ILCS 180/1-37)
Sec. 1-37. Change of address of registered agent.
(a) A registered agent may change the address of the registered office of the domestic limited liability company or of the foreign limited liability company, for which he or she or it is a registered agent, to another address in this State, by filing, in duplicate, in accordance with Section 5-45 of this Act a statement setting forth:
(1) The name of the limited liability company.
(2) The address, including street and number, or

rural route number, of its then registered office.

(3) The address, including street and number, or

rural route number, to which the registered office is to be changed.

(4) The name of its registered agent.
(5) That the address of its registered office and the

address of the business office of its registered agent, as changed, will be identical.

Such statement shall be executed by the registered agent.
(b) The change of address of the registered office shall become effective upon the filing of such statement by the Secretary of State.
(Source: P.A. 94-605, eff. 1-1-06.)

(805 ILCS 180/1-40)
Sec. 1-40. Records to be kept.
(a) Each limited liability company shall keep at the principal place of business of the company named in the articles of organization or other reasonable locations specified in the operating agreement all of the following:
(1) A list of the full name and last known address of

each member setting forth the amount of cash each member has contributed, a description and statement of the agreed value of the other property or services each member has contributed or has agreed to contribute in the future, and the date on which each became a member.

(2) A copy of the articles of organization, as

amended or restated, together with executed copies of any powers of attorney under which any articles, application, or certificate has been executed.

(3) Copies of the limited liability company's

federal, State, and local income tax returns and reports, if any, for the 3 most recent years.

(4) Copies of any then effective written operating

agreement and any amendments thereto and of any financial statements of the limited liability company for the 3 most recent years.

(b) Records kept under this Section may be inspected and copied at the request and expense of any member or legal representative of a deceased member or member under legal disability during ordinary business hours.
(c) The rights under subsection (b) of this Section also extend to a transferee of a distributional interest, but only for a proper purpose. In order to exercise this right, a transferee must make written demand upon the limited liability company, stating with particularity the records sought to be inspected and the purpose of the demand.
(d) Within 10 days after receiving a demand pursuant to subsection (c):
(1) the company shall provide the information

demanded or, in a record, a description of the information the company will provide, stating a reasonable time within which it will be provided and the place where it will be provided; and

(2) if the company declines to provide any demanded

information, the company shall state its reasons for declining to the transferee in a record.

A transferee may exercise the rights under this subsection through a legal representative.
(Source: P.A. 99-637, eff. 7-1-17.)

(805 ILCS 180/1-43)
Sec. 1-43. Supplemental principles of law. Unless displaced by particular provisions of this Act, the principles of law and equity supplement this Act.
(Source: P.A. 90-424, eff. 1-1-98.)

(805 ILCS 180/1-45)
Sec. 1-45. (Repealed).
(Source: P.A. 87-1062. Repealed by P.A. 90-424, eff. 1-1-98.)

(805 ILCS 180/1-46)
Sec. 1-46. Applicability of statute of frauds. An operating agreement is enforceable whether or not there is a writing signed or record authenticated by a party against whom enforcement is sought, even if the agreement is not capable of performance within one year of its making.
(Source: P.A. 99-637, eff. 7-1-17.)

(805 ILCS 180/1-50)
Sec. 1-50. Service of process on limited liability company.
(a) Any process, notice, or demand required or permitted by law to be served upon either a limited liability company or foreign limited liability company shall be served either upon the registered agent appointed by the limited liability company or upon the Secretary of State as provided in this Section.
(b) The Secretary of State shall be irrevocably appointed as an agent of a limited liability company upon whom any process, notice, or demand may be served under any of the following circumstances:
(1) Whenever the limited liability company shall fail

to appoint or maintain a registered agent in this State.

(2) Whenever the limited liability company's

registered agent cannot with reasonable diligence be found at the registered office in this State or at the principal place of business stated in the articles of organization.

(3) When a limited liability company has dissolved,

the conditions of paragraph (1) and paragraph (2) exist, and a civil action, suit or proceeding is instituted against or affecting the limited liability company within 5 years after the issuance of a certificate of dissolution or the filing of a judgment of dissolution.

(4) When a domestic limited liability company has

been dissolved, the conditions of paragraph (1) or paragraph (2) exist, and a criminal proceeding has been instituted against or affecting the limited liability company.

(5) When the admission of a foreign limited liability

company to transact business in this State has been revoked or withdrawn.

(c) Service under subsection (b) shall be made by the person instituting the action by doing all of the following:
(1) Serving on the Secretary of State, or on any

employee having responsibility for administering this Act, a copy of the process, notice, or demand, together with any papers required by law to be delivered in connection with service and paying the fee prescribed by Article 50 of this Act.

(2) Transmitting notice of the service on the

Secretary of State and a copy of the process, notice, or demand and accompanying papers to the limited liability company being served, by registered or certified mail:

(A) at the last registered office of the limited

liability company shown by the records on file in the Office of the Secretary of State; and

(B) at the address the use of which the person

instituting the action, suit, or proceeding knows or, on the basis of reasonable inquiry, has reason to believe, is most likely to result in actual notice.

(3) Attaching an affidavit of compliance with this

Section, in substantially the form that the Secretary of State may by rule or regulation prescribe, to the process, notice, or demand.

(d) Nothing herein contained shall limit or affect the right to serve any process, notice, or demand required or permitted by law to be served upon a limited liability company in any other manner now or hereafter permitted by law.
(e) The Secretary of State shall keep, for a period of 5 years from the date of service, a record of all processes, notices, and demands served upon him or her under this Section and shall record therein the time of the service and such person's action with reference thereto.
(Source: P.A. 98-171, eff. 8-5-13.)

(805 ILCS 180/1-55)
Sec. 1-55. Transaction of business outside of this State. It is intended by the enactment of this Act that the legal existence of limited liability companies formed under this Act be recognized beyond the limits of this State and that, subject to any reasonable registration requirements, any limited liability company transacting business outside of this State be granted the protection of full faith and credit under Section 1 of Article IV of the Constitution of the United States.
(Source: P.A. 87-1062.)

(805 ILCS 180/1-60)
Sec. 1-60. Certain powers reserved to General Assembly. The General Assembly shall at all times have power to prescribe such provisions and limitations as it may deem advisable, which provisions and limitations shall be binding upon any and all limited liability companies or foreign limited liability companies, subject to the provisions of this Act, and the General Assembly shall have power to amend, repeal, or modify this Act.
(Source: P.A. 87-1062.)

(805 ILCS 180/1-65)
Sec. 1-65. Governing law. The law of this State governs:
(1) the internal affairs and organization of a

limited liability company;

(2) the liability of a member as member and a

manager as manager for the debts, obligations, or other liabilities of a limited liability company;

(3) the internal affairs and establishment of a

series of a limited liability company;

(4) the liability of a member or a manager

associated with a series for the debts, obligations, or other liabilities of the series; and

(5) the liability of a series for the debts,

obligations, or other liabilities of the limited liability company that established the series or for another series established by the limited liability company, and the liability of the limited liability company for the debts, obligations, or other liabilities of a series established by the limited liability company.

(Source: P.A. 99-637, eff. 7-1-17.)



Article 5 - Organization

(805 ILCS 180/Art. 5 heading)

(805 ILCS 180/5-1)
Sec. 5-1. Organization.
(a) One or more persons, other than natural persons under 18 years of age, may organize a limited liability company by executing and delivering articles of organization to the Secretary of State as specified in Sections 5-5 and 5-45. The organizers need not be members of the limited liability company. Each organizer of a limited liability company organized to engage in the practice of medicine shall be a licensed physician of this State or an attorney licensed to practice law in this State. The execution of the articles of organization constitutes an affirmation by the person, under penalty of perjury, that the facts stated therein are true.
(b) A limited liability company shall have one or more members.
(c) A limited liability company is a legal entity distinct from its members.
(Source: P.A. 93-59, eff. 7-1-03.)

(805 ILCS 180/5-5)
Sec. 5-5. Articles of organization.
(a) The articles of organization shall set forth all of the following:
(1) The name of the limited liability company and the

address of its principal place of business which may, but need not be a place of business in this State.

(2) The purposes for which the limited liability

company is organized, which may be stated to be, or to include, the transaction of any or all lawful businesses for which limited liability companies may be organized under this Act.

(3) The name of its registered agent and the address

of its registered office.

(4) A confirmation that the limited liability company

complies with the requirement in subsection (b) of Section 5-1 that the company has one or more members at the time of filing or, if the filing is to be effective on a later date, that the company will have one or more members on the date the filing is to be effective.

(5) The name and business address of all of the

managers and any member having the authority of a manager.

(5.5) The duration of the limited liability company,

which shall be perpetual unless otherwise stated.

(6) (Blank).
(7) The name and address of each organizer.
(8) Any other provision, not inconsistent with law,

that the members elect to set out in the articles of organization for the regulation of the internal affairs of the limited liability company, including any provisions that, under this Act, are required or permitted to be set out in the operating agreement of the limited liability company.

(b) A limited liability company is organized at the time articles of organization are filed by the Secretary of State or at any later time, not more than 60 days after the filing of the articles of organization, specified in the articles of organization.
(c) Articles of organization for the organization of a limited liability company for the purpose of accepting and executing trusts shall not be filed by the Secretary of State until there is delivered to him or her a statement executed by the Secretary of Financial and Professional Regulation or successor State board, department, or agency having jurisdiction over the regulation of trust companies that the organizers of the limited liability company have made arrangements with the Secretary of Financial and Professional Regulation or successor State board, department, or agency having jurisdiction over the regulation of trust companies to comply with the Corporate Fiduciary Act.
(d) Articles of organization for the organization of a limited liability company as a bank or a savings bank must be filed with the Secretary of Financial and Professional Regulation or successor State board, department, or agency having jurisdiction over the regulation of banks or savings banks or, if the bank or savings bank will be organized under federal law, with the appropriate federal banking regulator.
(Source: P.A. 98-171, eff. 8-5-13; 99-227, eff. 8-3-15; 99-637, eff. 7-1-17.)

(805 ILCS 180/5-10)
Sec. 5-10. Amendment to articles of organization. A limited liability company may amend its articles of organization at any time to add a new provision or to change or remove an existing provision, provided that the articles as amended contain only provisions that are required or permitted in original articles of organization at the time of amendment.
(Source: P.A. 87-1062.)

(805 ILCS 180/5-15)
Sec. 5-15. Amendment by managers. A majority of the managers of a limited liability company may adopt one or more amendments to its articles of organization without member action to do any of the following:
(1) To remove the name and address of any manager named in the articles of organization who is no longer a manager.
(2) To remove the name and address of the initial registered agent or the address of the initial registered office, if a statement of change is on file with the Secretary of State.
(3) To change the company name by substituting the words "limited liability company" for the abbreviation "L.L.C." or "LLC" or vice versa, or by adding a geographical attribution to the name.
(4) To restate its articles of organization as currently amended; such articles supersede the original articles and all amendments thereto.
(Source: P.A. 90-424, eff. 1-1-98.)

(805 ILCS 180/5-20)
Sec. 5-20. (Repealed).
(Source: P.A. 87-1062. Repealed by P.A. 90-424, eff. 1-1-98.)

(805 ILCS 180/5-25)
Sec. 5-25. Articles of amendment. The articles of amendment shall be executed and filed in duplicate and shall set forth the following:
(1) The name of the limited liability company.
(2) The text of each amendment adopted.
(3) A statement that the amendment was approved as

required by the operating agreement or this Act, as applicable.

(4) (Blank.)
(5) The date on which the amendment is to become

effective, if the amendment is to become effective after the date on which the articles of amendment are filed. The date shall not exceed 30 days after the date of filing by the Secretary of State.

(Source: P.A. 95-368, eff. 8-23-07.)

(805 ILCS 180/5-30)
Sec. 5-30. Restated articles of organization. A limited liability company, whenever desired, may integrate into a single instrument all of the provisions of its articles of organization which are then in effect and operative as a result of there having previously been filed with the Secretary of State one or more instruments under this Act. The restated articles of organization shall be specifically designated as such in the heading. They shall state, either in their heading or in an introductory paragraph, (i) the company's present name if the name has been changed, (ii) the name under which documents were originally filed, and (iii) the date of filing of the original articles of organization by the Secretary of State. Restated articles of organization shall also state that they were duly executed and filed in accordance with the provisions of this Section. Restated articles of organization shall supersede the original articles of organization and all amendments thereto prior to the effective date of filing the restated articles of organization.
(Source: P.A. 98-171, eff. 8-5-13.)

(805 ILCS 180/5-35)
Sec. 5-35. Effect of articles of amendment. The amendment shall become effective and the articles of organization shall be deemed to be amended accordingly, as of the later of:
(1) the filing of the articles of amendment by the Secretary of State; or
(2) the time established under the articles of amendment, not to exceed 30 days after the filing of the articles of amendment by the Secretary of State.
If the amendment restates the articles of organization, the restated articles of organization shall, upon the amendment becoming effective, supersede and stand in lieu of the limited liability company's preexisting articles of organization.
(Source: P.A. 87-1062.)

(805 ILCS 180/5-40)
Sec. 5-40. Effect of filing of articles of organization.
(a) Upon the filing of the articles of organization by the Secretary of State, the limited liability company's existence shall begin, and each of the duplicate copies stamped "Filed" and marked with the filing date shall be conclusive evidence, except as against the State, that all conditions precedent required to be performed by the organizers have been complied with and that the limited liability company has been or shall be, on a later date if so specified in the articles of organization, legally organized and formed under this Act.
(b) If a later date is specified, the articles of organization may be prevented from becoming effective by an application for withdrawal executed in the same manner as the articles of organization and filed with the Secretary of State on or before the specified effective date.
(c) Nothing in this Section shall affect the right of this State to institute a proceeding to cancel or revoke the articles of organization or for involuntary dissolution of the limited liability company or the right of any aggrieved person to maintain an action to enjoin or obtain other relief for a violation of or failure to comply with the provisions of Section 1-10.
(Source: P.A. 87-1062.)

(805 ILCS 180/5-45)
Sec. 5-45. Forms, execution, acknowledgement and filing.
(a) All reports required by this Act to be filed in the Office of the Secretary of State shall be made on forms prescribed and furnished by the Secretary of State. Forms for all other documents to be filed in the Office of the Secretary of State shall be furnished by the Secretary of State upon request therefor, but the use thereof, unless otherwise specifically prescribed in this Act, shall not be mandatory.
(b) Whenever any provision of this Act specifically requires any document to be executed by the limited liability company in accordance with this Section, unless otherwise specifically stated in this Act and subject to any additional provisions of this Act, the document shall be signed as follows:
(1) The initial articles of organization shall be

signed by the organizer or organizers.

(2) A document filed on behalf of a dissolved limited

liability company that has no members must be signed by the person winding up the company's activities under Section 35-4.

(3) Any other document must be signed by a person

authorized by the limited liability company to sign it.

(c) The name of a person signing the document and the capacity in which the person signs shall be stated beneath or opposite the person's signature.
(d) The execution of any document required by this Act by a person constitutes an affirmation under the penalties of perjury that the facts stated therein are true and that the person has authority to execute the document.
(e) When filed in the Office of the Secretary of State, an authorization, including a power of attorney, to sign a record must be in writing, then sworn to, verified, or acknowledged.
(Source: P.A. 99-637, eff. 7-1-17.)

(805 ILCS 180/5-46)
Sec. 5-46. Electronic filing. Documents or reports transmitted for filing electronically must include the name of the person making the submission. The inclusion shall constitute the affirmation or acknowledgement of the person, under penalties of perjury, that the instrument is his or her act and deed or the act and deed of the limited liability company, as the case may be, and that the facts stated therein are true. Compliance with this Section shall satisfy the signature provisions of Section 5-45 of this Act, which shall otherwise apply.
(Source: P.A. 95-368, eff. 8-23-07.)

(805 ILCS 180/5-47)
Sec. 5-47. Statement of correction.
(a) Whenever any instrument authorized to be filed with the Secretary of State under any provision of this Act has been so filed and, as of the date of the action therein referred to, contains any misstatement of fact, typographical error, error of transcription, or other error or defect or was defectively or erroneously executed, such instrument may be corrected by filing, in accordance with Section 5-45 of this Act, a statement of correction.
(b) A statement of correction shall set forth:
(1) The name of the limited liability company and the

state or country under the laws of which it is organized.

(2) The title of the instrument being corrected and

the date it was filed by the Secretary of State.

(3) The inaccuracy, error, or defect to be corrected

and the portion of the instrument in corrected form.

(c) A statement of correction shall be executed in the same manner in which the instrument being corrected was required to be executed.
(d) The corrected instrument shall be effective as of the date the original instrument was filed.
(e) A statement of correction shall not:
(1) Effect any change or amendment of articles which

would not in all respects have complied with the requirements of this Act at the time of filing the instrument being corrected.

(2) Take the place of any document, statement, or

report otherwise required to be filed by this Act.

(3) Affect any right or liability accrued or incurred

before such filing, except that any right or liability accrued or incurred by reason of the error or defect being corrected shall be extinguished by such filing if the person having such right has not detrimentally relied on the original instrument.

(4) (Blank).
(5) (Blank).
(6) (Blank).
(7) Alter the wording of any resolution as filed in

any document with the Secretary of State and which was in fact adopted by the members or managers.

(Source: P.A. 99-637, eff. 7-1-17.)

(805 ILCS 180/5-48)
Sec. 5-48. Petition for refund.
(a) Any domestic or foreign limited liability company having authority to transact business in this State may petition the Secretary of State for a refund of fees claimed to have been erroneously paid, subject to the following limitations:
(1) No refund shall be made unless a petition for

refund has been filed in accordance with Section 5-45 of this Act within 3 years after the amount to be refunded was paid.

(2) If the refund claimed is based upon an instrument

filed with the Secretary of State which contained a misstatement of fact, typographical error, error of transcription, or other error or defect, no refund of any fee shall be made unless a statement of correction has been filed in accordance with Section 5-47 of this Act.

(b) The petition for refund shall be executed in accordance with Section 5-45 of this Act and shall set forth the following:
(1) The name of the limited liability company and the

state or country under the laws of which it is organized.

(2) The amount of the claim.
(3) The details of the transaction and all facts upon

which the petitioner relies.

(4) Any other information required by rule.
(c) If the Secretary of State determines that the amount paid is incorrect, he or she shall refund to the limited liability company any amount paid in excess of the proper amount; provided, however, that no refund shall be made for an amount less than $200, and any refund in excess of that amount shall be reduced by $200; and provided further, that such refund shall be made without payment of interest.
(Source: P.A. 93-59, eff. 7-1-03.)

(805 ILCS 180/5-50)
Sec. 5-50. Amendment or termination by judicial act. If a person required by Section 5-45 to execute an amendment or statement of termination fails or refuses to do so, any other member and any transferee of a limited liability company interest, who is adversely affected by the failure or refusal, may petition a court to direct the amendment or statement of termination. If the court finds that the amendment or statement of termination is proper and that any person so designated has failed or refused to execute the amendment or statement of termination, it shall order the Secretary of State to record an appropriate amendment or statement of termination.
(Source: P.A. 99-637, eff. 7-1-17.)

(805 ILCS 180/5-55)
Sec. 5-55. Filing in Office of Secretary of State.
(a) Whenever any provision of this Act requires a limited liability company to file any document with the Office of the Secretary of State, the requirement means that:
(1) the original document, executed as described in

Section 5-45, and, if required by this Act to be filed in duplicate, one copy (which may be a signed carbon or photocopy) shall be delivered to the Office of the Secretary of State;

(2) all fees and charges authorized by law to be

collected by the Secretary of State in connection with the filing of the document shall be tendered to the Secretary of State; and

(3) unless the Secretary of State finds that the

document does not conform to law, he or she shall, when all fees have been paid:

(A) endorse on the original and on the copy the

word "Filed" and the month, day, and year of the filing thereof;

(B) file in his or her office the original of the

document; and

(C) return the copy to the person who filed it or

to that person's representative.

(b) If another Section of this Act specifically prescribes a manner of filing or signing a specified document that differs from the corresponding provisions of this Section, then the provisions of the other Section shall govern.
(c) Whenever any provision of this Act requires a limited liability company that is a bank or a savings bank to file any document, that requirement means that the filing shall be made exclusively with the Department of Financial and Professional Regulation or, if the bank or savings bank is organized under federal law, with the appropriate federal banking regulator at such times and in such manner as required by the Department or federal regulator.
(Source: P.A. 99-227, eff. 8-3-15.)

(805 ILCS 180/5-60)
Sec. 5-60. Interrogatories to be propounded by Secretary of State. The Secretary of State may propound to any limited liability company or foreign limited liability company subject to the provisions of this Act, and to any manager or, if there are no managers, any member thereof, such interrogatories as may be reasonably necessary and proper to enable the Secretary of State to ascertain whether the limited liability company has complied with all the provisions of this Act applicable to the limited liability company. The interrogatories shall be answered within 30 days after the mailing thereof, or within such additional time as shall be fixed by the Secretary of State, and the answers thereto shall be full and complete and shall be made in writing and under oath. If the interrogatories are directed to an individual, they shall be answered by him or her, and if directed to a limited liability company, they shall be answered by the managers thereof or, if there are no managers, the members. The Secretary of State need not file any document to which the interrogatories relate until the interrogatories are answered as herein provided, and not then if the answers thereto disclose that the document is not in conformity with the provisions of this Act. The Secretary of State shall certify to the Attorney General, for such action as the Attorney General may deem appropriate, all interrogatories and answers thereto that disclose a violation of any of the provisions of this Act.
(Source: P.A. 87-1062.)

(805 ILCS 180/5-65)
Sec. 5-65. Information disclosed by interrogatories. Interrogatories propounded by the Secretary of State and the answers thereto shall not be open to public inspection, nor shall the Secretary of State disclose any facts or information obtained therefrom, except insofar as official duty may require them to be made public or in the event the interrogatories or the answers thereto are required for evidence in any criminal proceeding or in any other action by the State.
(Source: P.A. 87-1062.)

(805 ILCS 180/5-70)
Sec. 5-70. Notice of existence of limited liability company. The fact that the articles of organization are on file in the Office of the Secretary of State is notice that the limited liability company is a limited liability company and is notice of all other facts set forth therein.
(Source: P.A. 87-1062.)



Article 10 - Members

(805 ILCS 180/Art. 10 heading)

(805 ILCS 180/10-1)
Sec. 10-1. Admission of members.
(a) A person becomes a member of a limited liability company:
(1) upon formation of the company, as provided in an

agreement between the organizer and the initial member if there is only one member, or as provided in an agreement among initial members if there is more than one member;

(2) after the formation of the company,
(A) as provided in the operating agreement;
(B) as the result of a transaction effective

under Article 37;

(C) with the consent of all the members; or
(D) if, within 180 consecutive days after the

company ceases to have any members:

(i) the last person to have been a member,

or the legal representative of that person, designates a person to become a member; and

(ii) the designated person consents to

become a member.

(b) A person that acquires a distributional interest, but that does not become a member, has merely the rights of a transferee under Sections 30-5 and 30-10.
(c) A person may become a member without acquiring a distributional interest and without making or being obligated to make a contribution to the limited liability company.
(Source: P.A. 99-637, eff. 7-1-17.)

(805 ILCS 180/10-5)
Sec. 10-5. (Repealed).
(Source: P.A. 87-1062. Repealed by P.A. 90-424, eff. 1-1-98.)

(805 ILCS 180/10-10)
Sec. 10-10. Liability of members and managers.
(a) Except as otherwise provided in subsection (d) of this Section, the debts, obligations, and liabilities of a limited liability company, whether arising in contract, tort, or otherwise, are solely the debts, obligations, and liabilities of the company. A member or manager is not personally liable for a debt, obligation, or liability of the company solely by reason of being or acting as a member or manager.
(b) (Blank).
(c) The failure of a limited liability company to observe the usual company formalities or requirements relating to the exercise of its company powers or management of its business is not a ground for imposing personal liability on the members or managers for liabilities of the company.
(d) All or specified members of a limited liability company are liable in their capacity as members for all or specified debts, obligations, or liabilities of the company if:
(1) a provision to that effect is contained in the

articles of organization; and

(2) a member so liable has consented in writing to

the adoption of the provision or to be bound by the provision.

(Source: P.A. 90-424, eff. 1-1-98.)

(805 ILCS 180/10-15)
Sec. 10-15. Right of members and dissociated members to information.
(a) A company shall furnish information when any member demands it in a record concerning the company's activities, financial condition, and other circumstances of the company's business necessary to the proper exercise of a member's rights and duties under the operating agreement or this Act or that is otherwise material to the membership interest of a member, unless the company knows that the member already knows that information.
(b) The following rules apply when a member makes a demand for information under this Section:
(1) During regular business hours and at a

reasonable location and time specified by the company, a member may obtain from the company, inspect, and copy information for a purpose consistent with subsection (a).

(2) Within 10 days after receiving a demand pursuant

to subsection (a):

(A) the company shall provide the information

demanded or, in a record, a description of the information the company will provide, stating a reasonable time within which it will be provided and the place where it will be provided; and

(B) if the company declines to provide any

demanded information, the company shall state its reasons for declining to the member in a record.

(c) Whenever this Act or an operating agreement provides for a member to give or withhold consent to a matter, before the consent is given or withheld, the company shall, without demand, provide the member with all information that is known to the company that is material to the member's decision.
(d) Within 10 days after a demand made in a record received by the limited liability company, a dissociated member may have access to information to which the person was entitled while a member if the information pertains to the period during which the person was a member, and the person seeks the information in good faith for a purpose consistent with subsection (a). The company shall respond to a demand made pursuant to this subsection in the manner provided in subdivisions (A) and (B) of paragraph (2) of subsection (b).
(e) A limited liability company may charge a person that makes a demand under this Section the reasonable costs of copying, limited to the costs of labor and material.
(f) A member or dissociated member may exercise rights under this Section through an agent or, in the case of an individual under legal disability, a legal representative. Any restriction or condition imposed by the operating agreement or under subsection (h) applies both to the agent or legal representative and the member or dissociated member.
(g) The rights under this Section do not extend to a person as transferee.
(h) In addition to any restriction or condition stated in its operating agreement, the limited liability company, as a matter within the ordinary course of its activities, may impose reasonable restrictions and conditions on access to and use of information to be furnished under this Section including, but not limited to, the designation of information such as trade secrets or information subject to confidentiality agreements with third parties as confidential with appropriate nondisclosure and safeguarding obligations. In a dispute concerning the reasonableness of a restriction or designation under this subsection, the company has the burden of proving reasonableness.
(i) This Section does not limit or restrict the right to inspect and copy records as provided in subsection (b) of Section 1-40.
(Source: P.A. 99-637, eff. 7-1-17.)



Article 13 - Relations Of Members And Managers To Persons Dealing With Limited Liability Company

(805 ILCS 180/Art. 13 heading)

(805 ILCS 180/13-5)
Sec. 13-5. No agency power of a member as member.
(a) A member is not an agent of a limited liability company solely by reason of being a member.
(b) Nothing herein shall be deemed to limit the effect of law other than this Act, including the law of agency.
(c) A person's status as a member does not prevent or restrict law other than this Act from imposing liability on a limited liability company because of the person's conduct.
(Source: P.A. 99-637, eff. 7-1-17.)

(805 ILCS 180/13-10)
Sec. 13-10. Limited liability company liable for member or manager's actionable conduct. A limited liability company is liable for loss or injury caused to a person, or for a penalty incurred, as a result of a wrongful act or omission, or other actionable conduct, of a member or manager acting in the ordinary course of business of the company or with authority of the company.
(Source: P.A. 90-424, eff. 1-1-98.)

(805 ILCS 180/13-15)
Sec. 13-15. Statement of authority.
(a) A limited liability company may deliver to the Secretary of State for filing a statement of authority. The statement:
(1) must include the name of the company and the

address of its principal place of business; and

(2) may state the authority, or limitations on the

authority, of any member or manager of the company or any other person to:

(A) execute an instrument transferring real

property held in the name of the company; or

(B) enter into other transactions on behalf of,

or otherwise act for or bind, the company.

(b) To amend or cancel a statement of authority, a limited liability company must deliver to the Secretary of State for filing a statement of amendment or cancellation. The statement must include:
(1) the name of the limited liability company and

the address of its principal place of business;

(2) the date the statement of authority being

amended or cancelled became effective; and

(3) the contents of the amendment or a declaration

that the statement of authority is canceled.

(c) Except as otherwise provided in subsections (e) and (f), a limitation on the authority of a member or manager of the limited liability company contained in a statement of authority is not by itself evidence of knowledge or notice of the limitation by any person.
(d) A grant of authority not pertaining to transfers of real property and contained in a statement of authority is conclusive in favor of a person that is not a member and that gives value in reliance on the grant, except to the extent that when the person gives value, the person has knowledge to the contrary.
(e) A certified copy of a statement of authority that grants authority to transfer real property held in the name of the limited liability company and that is recorded in the office for recording transfers of the real property is conclusive in favor of a person that is not a member and that gives value in reliance on the grant without knowledge to the contrary.
(f) If a certified copy of a statement of authority containing a limitation on the authority to transfer real property held in the name of a limited liability company is recorded in the office for recording transfers of that real property, all persons that are not members are deemed to know of the limitation.
(g) Unless previously cancelled by a statement of cancellation, a statement of authority expires as of the date, if any, specified in the statement of authority.
(h) If the articles of organization state the authority or limitations on the authority of any person on behalf of a company, the authority stated or limited shall not bind any person who is not a member or manager until that person receives actual notice in a record from the company that agency authority is stated or limited in the articles. If the authority stated or limited in the articles of organization conflicts with authority stated or limited in a statement of authority filed with the Secretary of State under this Section on behalf of the company, the statement of authority is the effective statement and a person who is not a member or manager may rely upon the terms of the filed statement of authority notwithstanding conflicting terms in the articles of organization.
(Source: P.A. 99-637, eff. 7-1-17.)

(805 ILCS 180/13-20)
Sec. 13-20. Statement of denial. A person named in a filed statement of authority granting that person authority may deliver to the Secretary of State for filing a statement of denial that:
(1) provides the name of the limited liability

company and the caption of the statement of authority to which the statement of denial pertains; and

(2) denies the grant of authority.
An effective statement of denial operates as a restrictive amendment under subsection (b) of Section 13-15 and, if a certified copy thereof is recorded in the office for recording transfers of real property in which a prior statement of authority has been recorded as provided in subsection (e) of Section 13-15, the statement of denial shall be deemed a limitation on the statement of authority for purposes of subsection (f) of Section 13-15.
(Source: P.A. 99-637, eff. 7-1-17.)



Article 15 - Management

(805 ILCS 180/Art. 15 heading)

(805 ILCS 180/15-1)
(Text of Section before amendment by P.A. 100-561)
Sec. 15-1. Management of limited liability company.
(a) A limited liability company is a member-managed limited liability company unless the operating agreement:
(1) expressly provides that:
(A) the company is or will be manager-managed;
(B) the company is or will be managed by

managers; or

(C) management of the company is or will be

vested in managers; or

(2) includes words of similar import.
(b) In a member-managed company:
(1) each member has equal rights in the management

and conduct of the company's business; and

(2) except as otherwise provided in subsection (d) of

this Section, any matter relating to the business of the company may be decided by a majority of the members.

(c) In a manager-managed company:
(1) each manager has equal rights in the management

and conduct of the company's business;

(2) except as otherwise provided in subsection (d) of

this Section, any matter relating to the business of the company may be exclusively decided by the manager or, if there is more than one manager, by a majority of the managers; and

(3) a manager:
(A) must be designated, appointed, elected,

removed, or replaced by a vote, approval, or consent of a majority of the members; and

(B) holds office until a successor has been

elected and qualified, unless the manager sooner resigns or is removed.

(d) The only matters of a member or manager-managed company's business requiring the consent of all of the members are the following:
(1) the amendment of the operating agreement under

Section 15-5;

(2) an amendment to the articles of organization

under Article 5;

(3) the compromise of an obligation to make a

contribution under Section 20-5;

(4) the compromise, as among members, of an

obligation of a member to make a contribution or return money or other property paid or distributed in violation of this Act;

(5) the redemption of an interest;
(6) the admission of a new member;
(7) the use of the company's property to redeem an

interest subject to a charging order;

(8) the consent to dissolve the company under

subdivision (2) of subsection (a) of Section 35-1;

(9) the consent of members to convert, merge with

another entity or domesticate under Article 37; and

(10) the sale, lease, exchange, or other disposal of

all, or substantially all, of the company's property with or without goodwill.

(e) Action requiring the consent of members or managers under this Act may be taken without a meeting.
(f) A member or manager may appoint a proxy to vote or otherwise act for the member or manager by signing an appointment instrument, either personally or by the member or manager's attorney-in-fact.
(Source: P.A. 99-637, eff. 7-1-17.)

(Text of Section after amendment by P.A. 100-561)
Sec. 15-1. Management of limited liability company.
(a) A limited liability company is a member-managed limited liability company unless the operating agreement:
(1) expressly provides that:
(A) the company is or will be manager-managed;
(B) the company is or will be managed by

managers; or

(C) management of the company is or will be

vested in managers; or

(2) includes words of similar import.
(b) In a member-managed company:
(1) each member has equal rights in the management

and conduct of the company's business; and

(2) except as otherwise provided in subsection (d) of

this Section, any matter relating to the business of the company may be decided by a majority of the members.

(c) In a manager-managed company:
(1) each manager has equal rights in the management

and conduct of the company's business;

(2) except as otherwise provided in subsection (d) of

this Section, any matter relating to the business of the company may be exclusively decided by the manager or, if there is more than one manager, by a majority of the managers; and

(3) a manager:
(A) must be designated, appointed, elected,

removed, or replaced by a vote, approval, or consent of a majority of the members; and

(B) holds office until a successor has been

elected and qualified, unless the manager sooner resigns or is removed.

(d) The only matters of a member or manager-managed company's business requiring the consent of all of the members are the following:
(1) the amendment of the operating agreement under

Section 15-5;

(2) an amendment to the articles of organization

under Article 5;

(3) the compromise of an obligation to make a

contribution under Section 20-5;

(4) the compromise, as among members, of an

obligation of a member to make a contribution or return money or other property paid or distributed in violation of this Act;

(5) the redemption of an interest;
(6) the admission of a new member;
(7) the use of the company's property to redeem an

interest subject to a charging order;

(8) the consent to dissolve the company under

subdivision (2) of subsection (a) of Section 35-1;

(9) the consent of members to convert, merge with

another entity or domesticate under Article 37 or the Entity Omnibus Act; and

(10) the sale, lease, exchange, or other disposal of

all, or substantially all, of the company's property with or without goodwill.

(e) Action requiring the consent of members or managers under this Act may be taken without a meeting.
(f) A member or manager may appoint a proxy to vote or otherwise act for the member or manager by signing an appointment instrument, either personally or by the member or manager's attorney-in-fact.
(Source: P.A. 99-637, eff. 7-1-17; 100-561, eff. 7-1-18.)

(805 ILCS 180/15-3)
Sec. 15-3. General standards of member and manager's conduct.
(a) The fiduciary duties a member owes to a member-managed company and its other members include the duty of loyalty and the duty of care referred to in subsections (b) and (c) of this Section.
(b) A member's duty of loyalty to a member-managed company and its other members includes the following:
(1) to account to the company and to hold as trustee

for it any property, profit, or benefit derived by the member in the conduct or winding up of the company's business or derived from a use by the member of the company's property, including the appropriation of a company's opportunity;

(2) to act fairly when a member deals with the

company in the conduct or winding up of the company's business as or on behalf of a party having an interest adverse to the company; and

(3) to refrain from competing with the company in the

conduct of the company's business before the dissolution of the company.

(c) A member's duty of care to a member-managed company and its other members in the conduct of and winding up of the company's business is limited to refraining from engaging in grossly negligent or reckless conduct, intentional misconduct, or a knowing violation of law.
(d) A member shall discharge his or her duties to a member-managed company and its other members under this Act or under the operating agreement and exercise any rights consistent with the obligation of good faith and fair dealing.
(e) A member of a member-managed company does not violate a duty or obligation under this Act or under the operating agreement merely because the member's conduct furthers the member's own interest.
(f) This Section applies to a person winding up the limited liability company's business as the personal or legal representative of the last surviving member as if the person were a member.
(g) In a manager-managed company:
(1) a member who is not also a manager owes no duties

to the company or to the other members solely by reason of being a member;

(2) a manager is held to the same standards of

conduct prescribed for members in subsections (b), (c), (d), and (e) of this Section;

(3) a member who exercises some or all of the

authority of a manager and conduct of the company's business is held to the standards of conduct in subsections (b), (c), (d), and (e) of this Section; and

(4) a manager is relieved of liability imposed by law

for violations of the standards prescribed by subsections (b), (c), (d), and (e) to the extent of the managerial authority delegated to the members by the operating agreement.

(Source: P.A. 99-637, eff. 7-1-17.)

(805 ILCS 180/15-5)
(Text of Section before amendment by P.A. 100-561)
Sec. 15-5. Operating agreement.
(a) All members of a limited liability company may enter into an operating agreement to regulate the affairs of the company and the conduct of its business and to govern relations among the members, managers, and company. The operating agreement may establish that a limited liability company is a manager-managed limited liability company and the rights and duties under this Act of a person in the capacity of a manager. To the extent the operating agreement does not otherwise provide, this Act governs relations among the members, managers, and company. Except as provided in subsections (b), (c), (d), and (e) of this Section, an operating agreement may modify any provision or provisions of this Act governing relations among the members, managers, and company.
(b) The operating agreement may not:
(1) unreasonably restrict a right to information or

access to records under Section 1-40 or Section 10-15;

(2) vary the right to expel a member in an event

specified in subdivision (6) of Section 35-45;

(3) vary the requirement to wind up the limited

liability company's business in a case specified in subdivision (4), (5), or (6) of subsection (a) of Section 35-1;

(4) restrict rights of a person, other than a

manager, member, and transferee of a member's distributional interest, under this Act;

(5) restrict the power of a member to dissociate

under Section 35-50, although an operating agreement may determine whether a dissociation is wrongful under Section 35-50;

(6) (blank);
(6.5) eliminate or reduce the obligations or purposes

a low-profit limited liability company undertakes when organized under Section 1-26;

(7) eliminate or reduce the obligation of good faith

and fair dealing under subsection (d) of Section 15-3, but the operating agreement may determine the standards by which the performance of the member's duties or the exercise of the member's rights is to be measured;

(8) eliminate, vary, or restrict the priority of a

statement of authority over provisions in the articles of organization as provided in subsection (h) of Section 13-15;

(9) vary the law applicable under Section 1-65;
(10) vary the power of the court under Section 5-50;

or

(11) restrict the right to approve a merger,

conversion, or domestication under Article 37 of a member that will have personal liability with respect to a surviving, converted, or domesticated organization.

(c) The operating agreement may:
(1) restrict or eliminate a fiduciary duty, other

than the duty of care described in subsection (c) of Section 15-3, but only to the extent the restriction or elimination in the operating agreement is clear and unambiguous;

(2) identify specific types or categories of

activities that do not violate any fiduciary duty; and

(3) alter the duty of care, except to authorize

intentional misconduct or knowing violation of law.

(d) The operating agreement may specify the method by which a specific act or transaction that would otherwise violate the duty of loyalty may be authorized or ratified by one or more disinterested and independent persons after full disclosure of all material facts.
(e) The operating agreement may alter or eliminate the right to payment or reimbursement for a member or manager provided by Section 15-7 and may eliminate or limit a member or manager's liability to the limited liability company and members for money damages, except for:
(1) subject to subsections (c) and (d) of this

Section, breach of the duties as required in subdivisions (1), (2), and (3) of subsection (b) of Section 15-3 and subsection (g) of Section 15-3;

(2) a financial benefit received by the member or

manager to which the member or manager is not entitled;

(3) a breach of a duty under Section 25-35;
(4) intentional infliction of harm on the company or

a member; or

(5) an intentional violation of criminal law.
(f) A limited liability company is bound by and may enforce the operating agreement, whether or not the company has itself manifested assent to the operating agreement.
(g) A person that becomes a member of a limited liability company is deemed to assent to the operating agreement.
(h) An operating agreement may be entered into before, after, or at the time of filing of articles of organization and, whether entered into before, after, or at the time of the filing, may be made effective as of the time of formation of the limited liability company or as of the time or date provided in the operating agreement.
(Source: P.A. 99-637, eff. 7-1-17.)

(Text of Section after amendment by P.A. 100-561)
Sec. 15-5. Operating agreement.
(a) All members of a limited liability company may enter into an operating agreement to regulate the affairs of the company and the conduct of its business and to govern relations among the members, managers, and company. The operating agreement may establish that a limited liability company is a manager-managed limited liability company and the rights and duties under this Act of a person in the capacity of a manager. To the extent the operating agreement does not otherwise provide, this Act governs relations among the members, managers, and company. Except as provided in subsections (b), (c), (d), and (e) of this Section, an operating agreement may modify any provision or provisions of this Act governing relations among the members, managers, and company.
(b) The operating agreement may not:
(1) unreasonably restrict a right to information or

access to records under Section 1-40 or Section 10-15;

(2) vary the right to expel a member in an event

specified in subdivision (6) of Section 35-45;

(3) vary the requirement to wind up the limited

liability company's business in a case specified in subdivision (4), (5), or (6) of subsection (a) of Section 35-1;

(4) restrict rights of a person, other than a

manager, member, and transferee of a member's distributional interest, under this Act;

(5) restrict the power of a member to dissociate

under Section 35-50, although an operating agreement may determine whether a dissociation is wrongful under Section 35-50;

(6) (blank);
(6.5) eliminate or reduce the obligations or purposes

a low-profit limited liability company undertakes when organized under Section 1-26;

(7) eliminate or reduce the obligation of good faith

and fair dealing under subsection (d) of Section 15-3, but the operating agreement may determine the standards by which the performance of the member's duties or the exercise of the member's rights is to be measured;

(8) eliminate, vary, or restrict the priority of a

statement of authority over provisions in the articles of organization as provided in subsection (h) of Section 13-15;

(9) vary the law applicable under Section 1-65;
(10) vary the power of the court under Section 5-50;

or

(11) restrict the right to approve a merger,

conversion, or domestication under Article 37 or the Entity Omnibus Act of a member that will have personal liability with respect to a surviving, converted, or domesticated organization.

(c) The operating agreement may:
(1) restrict or eliminate a fiduciary duty, other

than the duty of care described in subsection (c) of Section 15-3, but only to the extent the restriction or elimination in the operating agreement is clear and unambiguous;

(2) identify specific types or categories of

activities that do not violate any fiduciary duty; and

(3) alter the duty of care, except to authorize

intentional misconduct or knowing violation of law.

(d) The operating agreement may specify the method by which a specific act or transaction that would otherwise violate the duty of loyalty may be authorized or ratified by one or more disinterested and independent persons after full disclosure of all material facts.
(e) The operating agreement may alter or eliminate the right to payment or reimbursement for a member or manager provided by Section 15-7 and may eliminate or limit a member or manager's liability to the limited liability company and members for money damages, except for:
(1) subject to subsections (c) and (d) of this

Section, breach of the duties as required in subdivisions (1), (2), and (3) of subsection (b) of Section 15-3 and subsection (g) of Section 15-3;

(2) a financial benefit received by the member or

manager to which the member or manager is not entitled;

(3) a breach of a duty under Section 25-35;
(4) intentional infliction of harm on the company or

a member; or

(5) an intentional violation of criminal law.
(f) A limited liability company is bound by and may enforce the operating agreement, whether or not the company has itself manifested assent to the operating agreement.
(g) A person that becomes a member of a limited liability company is deemed to assent to the operating agreement.
(h) An operating agreement may be entered into before, after, or at the time of filing of articles of organization and, whether entered into before, after, or at the time of the filing, may be made effective as of the time of formation of the limited liability company or as of the time or date provided in the operating agreement.
(Source: P.A. 99-637, eff. 7-1-17; 100-561, eff. 7-1-18.)

(805 ILCS 180/15-7)
Sec. 15-7. Member and manager's right to reimbursement and indemnification.
(a) A limited liability company shall reimburse a member or manager for payments made and indemnify a member or manager for debts, obligations, or other liabilities incurred by the member or manager in the course of the member's or manager's activities on behalf of the company, if, in making the payment or incurring the debt, obligation, or other liability, the member or manager complied with the duties stated in Sections 15-3 and 25-35.
(b) A limited liability company shall reimburse a member for an advance to the company beyond the amount of contribution the member agreed to make.
(c) A payment or advance made by a member that gives rise to an obligation of a limited liability company under subsection (a) or (b) of this Section constitutes a loan to the company upon which interest accrues from the date of the payment or advance.
(d) A member is not entitled to remuneration for services performed for a limited liability company, except for reasonable compensation for services rendered in winding up the business of the company.
(e) A limited liability company may purchase and maintain insurance on behalf of a member or manager of the company against liability asserted against or incurred by the member or manager in that capacity or arising from that status even if, under subsection (e) of Section 15-5, the operating agreement could not eliminate or limit the person's liability to the company for the conduct giving rise to the liability.
(Source: P.A. 99-637, eff. 7-1-17.)

(805 ILCS 180/15-10)
Sec. 15-10. (Repealed).
(Source: P.A. 87-1062. Repealed by P.A. 90-424, eff. 1-1-98.)

(805 ILCS 180/15-15)
Sec. 15-15. Discharge of duties; consideration. In discharging the duties of their respective positions, members and individual managers may, in considering the best long term and short term interests of the limited liability company, consider the effects of any action (including without limitation, action that may involve or relate to a change or potential change in control of the limited liability company) upon employees, suppliers, and customers of the limited liability company or its subsidiaries, communities in which offices or other establishments of the limited liability company or its subsidiaries are located, and all other pertinent factors.
(Source: P.A. 87-1062.)

(805 ILCS 180/15-20)
Sec. 15-20. Actions by members.
(a) A member may maintain an action against a limited liability company or another member for legal or equitable relief, with or without an accounting as to the company's business, to enforce all of the following:
(1) The member's rights under the operating agreement.
(2) The member's rights under this Act.
(3) The rights and otherwise protect the interests of

the member, including rights and interests arising independently of the member's relationship to the company.

(b) The accrual, and any time limited for the assertion, of a right of action for a remedy under this Section is governed by other law. A right to an accounting upon a dissolution and winding up does not revive a claim barred by law.
(Source: P.A. 90-424, eff. 1-1-98.)



Article 20 - Finance

(805 ILCS 180/Art. 20 heading)

(805 ILCS 180/20-1)
Sec. 20-1. Form of contribution. The contribution of a member may be in cash, property, services rendered, or other benefit, or a promissory note or other obligation to contribute cash or property or to perform services.
(Source: P.A. 99-637, eff. 7-1-17.)

(805 ILCS 180/20-5)
Sec. 20-5. Member's liability for contributions.
(a) (Blank).
(b) (Blank).
(c) A member's obligation to contribute money, property, or other benefit to, or to perform services for, a limited liability company is not excused by the member's death, disability, dissolution, or any other reason. If a member does not make the required contribution of property or services, the member is obligated at the option of the company to contribute money equal to the value of that portion of the required contribution which has not been made. The foregoing option does not limit the availability of any remedy provided for in the operating agreement or under law, including specific performance.
(d) A creditor of a limited liability company who extends credit or otherwise acts in reliance on an obligation described in subsection (c), and without notice of any compromise under subdivision (4) of subsection (d) of Section 15-1, may enforce the original obligation.
(e) Subject to Sections 1-43 and 15-5, the operating agreement may provide that the interest of any member that fails to make any contribution that the member is required to make will be subject to specified remedies for, or specified consequences of, the failure. The specified remedies or consequences may include, without limitation:
(1) Loss of voting, approval, or other rights.
(2) Loss of the member's ability to participate in

the management or operations of the limited liability company.

(3) Liquidated damages.
(4) Diluting, reducing, or eliminating the

defaulting member's proportionate interest in the company.

(5) Subordinating the defaulting member's right to

receive distributions to that of the nondefaulting members.

(6) Permitting the forced sale of the defaulting

member's interest in the company.

(7) Permitting one or more nondefaulting members to

lend the amount necessary to meet the defaulting member's commitment.

(8) Adjusting the interest rates or other rates of

return, preferred, priority or otherwise, with respect to contributions by or capital accounts of the nondefaulting members.

(9) Fixing the value of the defaulting member's

interest by appraisal or formula and the redemption or sale of the defaulting member's interest at that value.

(Source: P.A. 99-637, eff. 7-1-17.)

(805 ILCS 180/20-10)
Sec. 20-10. (Repealed).
(Source: P.A. 87-1062. Repealed by P.A. 90-424, eff. 1-1-98.)

(805 ILCS 180/20-15)
Sec. 20-15. (Repealed).
(Source: P.A. 87-1062. Repealed by P.A. 90-424, eff. 1-1-98.)



Article 25 - Distributions

(805 ILCS 180/Art. 25 heading)

(805 ILCS 180/25-1)
Sec. 25-1. Interim distributions.
(a) Any distributions made by a limited liability company before its dissolution and winding up must be in equal shares.
(b) A member has no right to receive, and may not be required to accept, a distribution in kind.
(Source: P.A. 90-424, eff. 1-1-98.)

(805 ILCS 180/25-5)
Sec. 25-5. (Repealed).
(Source: P.A. 87-1062. Repealed by P.A. 90-424, eff. 1-1-98.)

(805 ILCS 180/25-10)
Sec. 25-10. (Repealed).
(Source: P.A. 87-1062. Repealed by P.A. 90-424, eff. 1-1-98.)

(805 ILCS 180/25-15)
Sec. 25-15. (Repealed).
(Source: P.A. 87-1062. Repealed by P.A. 90-424, eff. 1-1-98.)

(805 ILCS 180/25-20)
Sec. 25-20. Right to distribution. At the time a member becomes entitled to receive a distribution, the member has the status of and is entitled to all remedies available to a creditor of the limited liability company with respect to the distributions.
(Source: P.A. 87-1062.)

(805 ILCS 180/25-25)
Sec. 25-25. (Repealed).
(Source: P.A. 87-1062. Repealed by P.A. 90-424, eff. 1-1-98.)

(805 ILCS 180/25-30)
Sec. 25-30. Limitations on distributions.
(a) A distribution may not be made if:
(1) the limited liability company would not be able

to pay its debts as they become due in the ordinary course of business; or

(2) the company's total assets would be less than the

sum of its total liabilities plus the amount that would be needed, if the company were to be dissolved, wound up, and terminated at the time of the distribution, to satisfy the preferential rights upon dissolution, winding up, and termination of members whose preferential rights are superior to those receiving the distribution.

(b) A limited liability company may base a determination that a distribution is not prohibited under subsection (a) of this Section on financial statements prepared on the basis of accounting practices and principles that are reasonable in the circumstances or on a fair valuation or other method that is reasonable in the circumstances.
(c) Except as otherwise provided in subsection (e) of this Section, the effect of a distribution under subsection (a) of this Section is measured:
(1) in the case of distribution by purchase,

redemption, or other acquisition of a distributional interest in a limited liability company, as of the date money or other property is transferred or debt incurred by the company; and

(2) in all other cases, as of the date the:
(A) distribution is authorized if the payment

occurs within 120 days after the date of authorization; or

(B) payment is made if it occurs more than 120

days after the date of authorization.

(d) A limited liability company's indebtedness to a member incurred by reason of a distribution made in accordance with this Section is at parity with the company's indebtedness to its general, unsecured creditors.
(e) Indebtedness of a limited liability company, including indebtedness issued in connection with or as part of a distribution, is not considered a liability for purposes of determinations under subsection (a) of this Section if its terms provide that payment of principal and interest are made only if and to the extent that payment of a distribution to members could then be made under this Section. If the indebtedness is issued as a distribution, each payment of principal or interest on the indebtedness is treated as a distribution, the effect of which is measured on the date the payment is made.
(Source: P.A. 90-424, eff. 1-1-98.)

(805 ILCS 180/25-35)
Sec. 25-35. Liability for unlawful distributions.
(a) Except as otherwise provided in subsections (b) and (c), if a member of a member-managed company or a member or manager of a manager-managed company consents to a distribution made in violation of Section 25-30, the articles of organization, or the operating agreement and in consenting to the distribution fails to comply with Section 15-3, the member or manager is personally liable to the company for the amount of the distribution that exceeds the amount that could have been distributed without violating Section 25-30, the articles of organization, or the operating agreement.
(b) To the extent the operating agreement of a limited liability company expressly relieves a member of the authority and responsibility to consent to distributions and imposes that authority and responsibility on one or more other members, the liability stated in subsection (a) applies to the other members and not the member that the operating agreement relieves of authority and responsibility.
(c) If the members of a member-managed company or the members or managers of a manager-managed company consent to a distribution that violates the articles of organization or the operating agreement, but does not violate Section 25-30, by a vote that would have been sufficient to amend the articles of organization or operating agreement, as the case may be, the liability stated in subsection (a) does not apply.
(d) A person that receives a distribution and that knew the distribution was made in violation of Section 25-30, the articles of organization, or the operating agreement is personally liable to the company, but only to the extent that the distribution received by the person exceeded the amount that could have been properly paid under Section 25-30.
(e) A person against whom an action is brought under this Section may implead in the action:
(1) all members or managers who consented to the

distribution in violation of subsection (a) of this Section and may compel contribution from them; and

(2) all persons who received a distribution in

violation of subsection (d) of this Section and may compel contribution from any person receiving such a distribution in the amount received in violation of subsection (d) of this Section.

(f) A proceeding under this Section is barred unless it is commenced within 2 years after the distribution.
(Source: P.A. 99-637, eff. 7-1-17.)

(805 ILCS 180/25-45)
Sec. 25-45. Known claims against dissolved limited liability company.
(a) A dissolved limited liability company may dispose of the known claims against it by following the procedure described in this Section.
(b) A dissolved limited liability company shall notify its known claimants in writing of the dissolution. The notice must:
(1) specify the information required to be included

in a claim;

(2) provide a mailing address where the claim is to

be sent;

(3) state the deadline for receipt of the claim,

which may not be less than 120 days after the date the written notice is received by the claimant; and

(4) state that the claim will be barred if not

received by the deadline.

(c) A claim against a dissolved limited liability company is barred if the requirements of subsection (b) of this Section are met, and:
(1) the claim is not received by the specified

deadline; or

(2) in the case of a claim that is timely received

but rejected by the dissolved company, the claimant does not commence a proceeding to enforce the claim within 90 days after the receipt of the notice of the rejection.

(d) For purposes of this Section, the term "claim" does not include a contingent liability or a claim based on an event occurring after the effective date of dissolution.
(Source: P.A. 90-424, eff. 1-1-98.)

(805 ILCS 180/25-50)
Sec. 25-50. Other claims against dissolved limited liability company.
(a) A dissolved limited liability company may publish notice of its dissolution and request persons having claims against the company to present them in accordance with the notice.
(b) The notice must:
(1) be published at least once in a newspaper of

general circulation in the county in which the dissolved limited liability company's principal office is located or, if none in this State, in which its designated office is or was last located;

(2) describe the information required to be contained

in a claim and provide a mailing address where the claim is to be sent; and

(3) state that a claim against the limited liability

company is barred unless a proceeding to enforce the claim is commenced within 5 years after publication of the notice.

(c) If a dissolved limited liability company publishes a notice in accordance with subsection (b) of this Section, the claim of each of the following claimants is barred unless the claimant commences a proceeding to enforce the claim against the dissolved company within 5 years after the publication date of the notice:
(1) a claimant who did not receive written notice

under Section 25-45;

(2) a claimant whose claim was timely sent to the

dissolved company but not acted on; and

(3) a claimant whose claim is contingent or based on

an event occurring after the effective date of dissolution.

(d) A claim not barred under this Section may be enforced:
(1) against the dissolved limited liability company,

to the extent of its undistributed assets; or

(2) if the assets have been distributed in

liquidation, against a member of the dissolved company to the extent of the member's proportionate share of the claim or the company's assets distributed to the member in liquidation, whichever is less, but a member's total liability for all claims under this Section may not exceed the total amount of assets distributed to the member.

(Source: P.A. 90-424, eff. 1-1-98.)



Article 30 - Assignment of Membership Interests

(805 ILCS 180/Art. 30 heading)

(805 ILCS 180/30-1)
Sec. 30-1. Member's distributional interest.
(a) A member is not a co-owner of, and has no transferable interest in, property of a limited liability company.
(b) A distributional interest in a limited liability company is personal property and, subject to Sections 30-5 and 30-10, may be transferred in whole or in part.
(c) An operating agreement may provide that a distributional interest may be evidenced by a certificate of the interest issued by the limited liability company and, subject to Section 30-10, may also provide for the transfer of any interest represented by the certificate.
(Source: P.A. 90-424, eff. 1-1-98.)

(805 ILCS 180/30-5)
Sec. 30-5. Transfer of a distributional interest.
(a) A transfer of a distributional interest in whole or in part:
(1) does not by itself cause dissolution and winding

up of the limited liability company's activities; and

(2) is subject to Section 30-10.
(b) A transfer of a distributional interest does not entitle the transferee to become or to exercise any rights of a member. A transfer entitles the transferee to receive, to the extent transferred, only the distributions to which the transferor would be entitled.
(Source: P.A. 99-637, eff. 7-1-17.)

(805 ILCS 180/30-10)
Sec. 30-10. Rights of a transferee.
(a) A transferee of a distributional interest may become a member of a limited liability company if and to the extent that the transferor gives the transferee the right in accordance with authority described in the operating agreement or all other members consent.
(b) A transferee who has become a member, to the extent transferred, has the rights and powers, and is subject to the restrictions and liabilities, of a member under the operating agreement of a limited liability company and this Act. A transferee who becomes a member also is liable for the transferor member's obligations to make contributions under Section 20-5 and for obligations under Section 25-35 to return unlawful distributions, but the transferee is not obligated for the transferor member's liabilities unknown to the transferee at the time the transferee becomes a member.
(c) Whether or not a transferee of a distributional interest becomes a member under subsection (a) of this Section, the transferor is not released from liability to the limited liability company under the operating agreement or this Act.
(d) A transferee who does not become a member is not entitled to participate in the management or conduct of the limited liability company's business, require access to information concerning the company's transactions, or, except as provided in subsections (c) and (d) of Section 1-40, inspect or copy any of the company's records.
(e) A transferee who does not become a member is entitled to:
(1) receive, in accordance with the transfer,

distributions to which the transferor would otherwise be entitled;

(2) receive, upon dissolution and winding up of the

limited liability company's business:

(A) in accordance with the transfer, the net

amount otherwise distributable to the transferor; and

(B) a statement of account only from the date of

the latest statement of account agreed to by all the members.

(f) A limited liability company need not give effect to a transfer until it has notice of the transfer.
(Source: P.A. 99-637, eff. 7-1-17.)

(805 ILCS 180/30-15)
Sec. 30-15. (Repealed).
(Source: P.A. 87-1062. Repealed by P.A. 90-424, eff. 1-1-98.)

(805 ILCS 180/30-20)
Sec. 30-20. Rights of creditor.
(a) On application by a judgment creditor of a member or transferee, a court may enter a charging order against the distributional interest of the judgment debtor for the unsatisfied amount of the judgment. A charging order constitutes a lien on a judgment debtor's distributional interest and requires the limited liability company to pay over to the person to which the charging order was issued any distribution that would otherwise be paid to the judgment debtor. A charging order grants no other rights with respect to the assets or affairs of the company.
(b) To the extent necessary to effectuate the collection of distributions pursuant to a charging order in effect under subsection (a), the court may:
(1) appoint a receiver of the distributions subject

to the charging order, with the power to make all inquiries the judgment debtor might have made; and

(2) make all other orders necessary to give effect

to the charging order.

(c) At any time the court may foreclose the lien and order the sale of the distributional interest. The purchaser at the foreclosure sale obtains only the distributional interest, does not thereby become a member, and is subject to Section 30-10.
(d) At any time before foreclosure under subsection (c), the member or transferee whose distributional interest is subject to a charging order under subsection (a) may extinguish the charging order by satisfying the judgment and filing a certified copy of the satisfaction with the court that issued the charging order.
(e) At any time before foreclosure under subsection (c), a limited liability company or one or more members whose distributional interests are not subject to the charging order may satisfy the judgment and thereby succeed to the rights of the judgment creditor, including the charging order.
(f) This Act does not deprive any member or transferee of the benefit of any exemption laws applicable to the member's or transferee's distributional interest.
(g) This Section provides the exclusive remedy by which a person seeking to enforce a judgment against a member or transferee may, in the capacity of judgment creditor, satisfy the judgment from the judgment debtor's distributional interest. If and to the extent that other law permits a judgment creditor to obtain a lien against the distributional interest or other rights of a member or transferee of a member, the lien shall be treated as a charging order subject to all the provisions of this Section.
(Source: P.A. 99-637, eff. 7-1-17.)

(805 ILCS 180/30-25)
Sec. 30-25. Power of personal representative of deceased member. If a member dies, the deceased member's personal representative or other legal representative may exercise the rights of a transferee provided in subsection (e) of Section 30-10 and, for the purposes of settling the estate, the rights of a current member under Section 10-15.
(Source: P.A. 99-637, eff. 7-1-17.)



Article 35 - Dissolution And Dissociation

(805 ILCS 180/Art. 35 heading)

(805 ILCS 180/35-1)
Sec. 35-1. Events causing dissolution and winding up of company's business.
(a) A limited liability company is dissolved and its business must be wound up upon the occurrence of any of the following events:
(1) An event or circumstance that causes the

dissolution of a company by the express terms of the operating agreement.

(2) The consent of all members.
(3) The passage of 180 consecutive days during which

the company has no members.

(4) On application by a member or a dissociated

member, upon entry of a judicial decree that:

(A) the economic purpose of the company has been

or is likely to be unreasonably frustrated;

(B) the conduct of all or substantially all of

the company's activities is unlawful;

(C) it is not otherwise reasonably practicable to

carry on the company's business in conformity with the articles of organization and the operating agreement.

(5) On application by a member or transferee of a

distributional interest, upon entry of a judicial decree that the managers or those members in control of the company:

(A) have acted, are acting, or will act in a

manner that is illegal or fraudulent; or

(B) have acted or are acting in a manner that is

oppressive and was, is, or will be directly harmful to the applicant.

(6) Administrative dissolution under Section 35-25.
(b) In a proceeding under subdivision (4) or (5) of subsection (a), the court may order a remedy other than dissolution including, but not limited to, a buyout of the applicant's membership interest.
(Source: P.A. 99-637, eff. 7-1-17.)

(805 ILCS 180/35-3)
Sec. 35-3. Limited liability company continues after dissolution.
(a) Subject to subsections (b), (c), and (d) of this Section, a limited liability company continues after dissolution only for the purpose of winding up its business.
(b) At any time after the dissolution of a limited liability company and before the winding up of its business is completed, the members, including a dissociated member whose dissociation caused the dissolution, may unanimously waive the right to have the company's business wound up and the company terminated. In that case:
(1) the limited liability company resumes carrying on

its business as if dissolution had never occurred, and any liability incurred by the company or a member after the dissolution and before the waiver is determined as if the dissolution had never occurred; and

(2) the rights of a third party accruing under

subsection (a) of Section 35-7 or arising out of conduct in reliance on the dissolution before the third party knew or received a notification of the waiver are not adversely affected.

(c) If there are no members, the legal representative of the last remaining member may, within one year after the occurrence of the event that caused the dissociation of the last remaining member, agree in writing to continue the limited liability company. In that event, the legal representative or its nominee or designee will be admitted to the company as a member and the company will not be dissolved or its business wound up until the occurrence of a future event of dissolution, if any.
(d) This Section does not apply in the case of a dissolution described in subdivision (4), (5), or (6) of Section 35-1.
(Source: P.A. 98-720, eff. 7-16-14; 99-637, eff. 7-1-17.)

(805 ILCS 180/35-4)
Sec. 35-4. Wind up of limited liability company's business.
(a) After dissolution, a member who has not wrongfully dissociated may participate in winding up a limited liability company's business.
(b) If a dissolved limited liability company has no members, the legal representative of the last person to have been a member may wind up the business of the company. If the person does so, the person has the powers of a sole manager under subsection (b) of Section 15-1 and is deemed to be a manager for the purposes of subsection (a) of Section 10-10.
(c) A person winding up a limited liability company's business (1) may preserve the company's business or property as a going concern for a reasonable time, prosecute and defend actions and proceedings, whether civil, criminal, or administrative, dispose of and transfer the company's property, settle disputes by mediation or arbitration, and perform other acts necessary or appropriate to winding up and (2) shall discharge the company's debts, obligations, or other liabilities, settle and close the company's business and marshal and distribute the assets of the company pursuant to Section 35-10.
(d) If the legal representative under subsection (b) declines or fails to wind up the company's business, a person may be appointed to do so by the consent of transferees owning a majority of the rights to receive distributions as transferees at the time the consent is to be effective. A person appointed under this subsection:
(1) has the powers of a sole manager under

subsection (b) of Section 15-1 and is deemed to be a manager for the purposes of subsection (a) of Section 10-10; and

(2) shall promptly deliver to the Secretary of State

for filing an amendment to the company's articles of organization to:

(A) state that the company has no members;
(B) state that the person has been appointed

pursuant to this subsection to wind up the company; and

(C) provide the mailing addresses of the person.
(e) The circuit court may order judicial supervision of the winding up of a dissolved limited liability company, including the appointment of a person to wind up the company's business:
(1) on application of a member, if the applicant

establishes good cause;

(2) on the application of a transferee, if:
(A) the company does not have any members;
(B) the legal representative of the last person

to have been a member declines or fails to wind up the company's business; and

(C) within a reasonable time following the

dissolution a person has not been appointed pursuant to subsection (d); or

(3) in connection with a proceeding under

subdivision (4) of subsection (a) of Section 35-1.

(Source: P.A. 99-637, eff. 7-1-17.)

(805 ILCS 180/35-5)
Sec. 35-5. (Repealed).
(Source: P.A. 87-1062. Repealed by P.A. 90-424, eff. 1-1-98.)

(805 ILCS 180/35-7)
Sec. 35-7. Member or manager's power and liability as agent after dissolution.
(a) A limited liability company is bound by a member or manager's act after dissolution that:
(1) is appropriate for winding up the company's

business; or

(2) would have bound the company before dissolution,

if the other party to the transaction did not have notice of the dissolution.

(b) A member or manager who, with knowledge of the dissolution, subjects a limited liability company to liability by an act that is not appropriate for winding up the company's business is liable to the company for any damage caused to the company arising from the liability.
(Source: P.A. 99-637, eff. 7-1-17.)

(805 ILCS 180/35-10)
Sec. 35-10. Distribution of assets in winding up limited liability company's business.
(a) In winding up a limited liability company's business, the assets of the company must be applied to discharge its obligations to creditors, including members who are creditors. Any surplus must be applied to pay in money the net amount distributable to members in accordance with their right to distributions under subsection (b) of this Section.
(b) Each member is entitled to a distribution upon the winding up of the limited liability company's business, consisting of a return of all contributions that have not previously been returned and a distribution of any remainder in equal shares.
(Source: P.A. 90-424, eff. 1-1-98.)

(805 ILCS 180/35-15)
Sec. 35-15. Statement of termination. When a limited liability company has been wound up, a statement of termination shall be executed in duplicate in the manner prescribed in Section 5-45 and shall set forth all of the following:
(1) The name of the limited liability company;
(2) A post office address to which may be mailed a

copy of any process against the company that may be served upon the Secretary of State; and

(3) A statement that the limited liability company

has been terminated.

(Source: P.A. 99-637, eff. 7-1-17.)

(805 ILCS 180/35-20)
Sec. 35-20. Filing of statement of termination.
(a) Duplicate originals of the statement of termination shall be delivered to the Secretary of State. If the Secretary of State finds that the statement of termination conforms to law, he or she shall, when all required fees have been paid:
(1) endorse on each duplicate original the word

"Filed" and the date of the filing thereof; and

(2) file one duplicate original in his or her office.
(b) A duplicate original of the statement of termination shall be returned to the representative of the dissolved limited liability company. Upon the filing of a statement of termination, the existence of the company shall terminate, and its articles of organization shall be deemed cancelled, except for the purpose of suits, other proceedings, and appropriate action as provided in this Article. The manager or managers or member or members at the time of termination, or those that remain, shall thereafter be trustee for the members and creditors of the terminated company and, in that capacity, shall have authority to convey or distribute any company property discovered after termination and take any other action that may be necessary on behalf of and in the name of the terminated company.
(Source: P.A. 99-637, eff. 7-1-17.)

(805 ILCS 180/35-25)
Sec. 35-25. Grounds for administrative dissolution. The Secretary of State may dissolve any limited liability company administratively if:
(1) it has failed to file its annual report and pay

its fee as required by this Act before the first day of the anniversary month or has failed to pay any fees, penalties, or charges required by this Act;

(2) it has failed to file in the Office of the

Secretary of State any report after the expiration of the period prescribed in this Act for filing the report;

(2.5) it has misrepresented any material matter in

any application, report, affidavit, or other document submitted by the limited liability company under this Act;

(3) it has failed to appoint and maintain a

registered agent in Illinois in accordance with the provisions of this Act;

(4) a manager or member to whom interrogatories have

been propounded by the Secretary of State as provided in Section 5-60 of this Act fails to answer the interrogatories fully and to timely file the answer in the office of the Secretary of State; or

(5) it has tendered payment to the Secretary of State

which is returned due to insufficient funds, a closed account, or for any other reason, and acceptable payment has not been subsequently tendered.

(Source: P.A. 98-171, eff. 8-5-13; 99-608, eff. 7-22-16.)

(805 ILCS 180/35-30)
Sec. 35-30. Procedure for administrative dissolution.
(a) After the Secretary of State determines that one or more grounds exist under Section 35-25 for the administrative dissolution of a limited liability company, the Secretary of State shall send a notice of delinquency by regular mail to each delinquent limited liability company at its registered office or, if the limited liability company has failed to maintain a registered office, then to the last known address shown on the records of the Secretary of State for the principal place of business of the limited liability company.
(b) If the limited liability company does not correct the default described in paragraphs (1) or (2) of Section 35-25 within 120 days following the date of the notice of delinquency, the Secretary of State shall thereupon dissolve the limited liability company by issuing a certificate of dissolution that recites the grounds for dissolution and its effective date. If the limited liability company does not correct the default described in paragraphs (2.5), (3), (4), or (5) of Section 35-25 within 60 days following the notice, the Secretary of State shall dissolve the limited liability company by issuing a certificate of dissolution that recites the grounds for dissolution and its effective date. The Secretary of State shall file the original of the certificate in his or her office and mail one copy to the limited liability company at its registered office or, if the limited liability company has failed to maintain a registered office, then to the last known address shown on the records of the Secretary of State for the principal place of business of the limited liability company.
(c) Upon the administrative dissolution of a limited liability company, a dissolved limited liability company shall continue for only the purpose of winding up its business. A dissolved limited liability company may take all action authorized under Section 1-30 or otherwise necessary or appropriate to wind up its business and affairs and terminate.
(Source: P.A. 98-171, eff. 8-5-13; 98-776, eff. 1-1-15.)

(805 ILCS 180/35-35)
Sec. 35-35. (Repealed).
(Source: P.A. 87-1062. Repealed by P.A. 90-424, eff. 1-1-98.)

(805 ILCS 180/35-37)
Sec. 35-37. Administrative dissolution; limited liability company name. The Secretary of State shall not allow another limited liability company or corporation to use the name of a domestic limited liability company that has been administratively dissolved until 3 years have elapsed following the date of issuance of the notice of dissolution. If the domestic limited liability company that has been administratively dissolved is reinstated within 3 years after the date of issuance of the notice of dissolution, the domestic limited liability company shall continue under its previous name unless the limited liability company changes its name upon reinstatement.
(Source: P.A. 99-637, eff. 7-1-17.)

(805 ILCS 180/35-40)
Sec. 35-40. Reinstatement following administrative dissolution.
(a) A limited liability company administratively dissolved under Section 35-25 may be reinstated by the Secretary of State following the date of issuance of the notice of dissolution upon:
(1) The filing of an application for reinstatement.
(2) The filing with the Secretary of State by the

limited liability company of all reports then due and theretofore becoming due.

(3) The payment to the Secretary of State by the

limited liability company of all fees and penalties then due and theretofore becoming due.

(b) The application for reinstatement shall be executed and filed in duplicate in accordance with Section 5-45 of this Act and shall set forth all of the following:
(1) The name of the limited liability company at the

time of the issuance of the notice of dissolution.

(2) If the name is not available for use as

determined by the Secretary of State at the time of filing the application for reinstatement, the name of the limited liability company as changed, provided that any change of name is properly effected under Section 1-10 and Section 5-25 of this Act.

(3) The date of issuance of the notice of

dissolution.

(4) The address, including street and number or rural

route number of the registered office of the limited liability company upon reinstatement thereof and the name of its registered agent at that address upon the reinstatement of the limited liability company, provided that any change from either the registered office or the registered agent at the time of dissolution is properly reported under Section 1-35 of this Act.

(c) When a dissolved limited liability company has complied with the provisions of the Section, the Secretary of State shall file the application for reinstatement.
(d) Upon the filing of the application for reinstatement, the limited liability company existence shall be deemed to have continued without interruption from the date of the issuance of the notice of dissolution, and the limited liability company shall stand revived with the powers, duties, and obligations as if it had not been dissolved; and all acts and proceedings of its members, managers, officers, employees, and agents, acting or purporting to act in that capacity, and which would have been legal and valid but for the dissolution, shall stand ratified and confirmed.
(e) Without limiting the generality of subsection (d), upon the filing of the application for reinstatement, no member, manager, or officer shall be personally liable for the debts and liabilities of the limited liability company incurred during the period of administrative dissolution by reason of the fact that the limited liability company was administratively dissolved at the time the debts or liabilities were incurred.
(Source: P.A. 98-776, eff. 1-1-15; 99-78, eff. 7-20-15.)

(805 ILCS 180/35-45)
(Text of Section before amendment by P.A. 100-561)
Sec. 35-45. Events causing member's dissociation. A member is dissociated from a limited liability company upon the occurrence of any of the following events:
(1) The company's having notice of the member's

express will to withdraw upon the date of notice or on a later date specified by the member.

(2) An event agreed to in the operating agreement as

causing the member's dissociation.

(3) Upon transfer of all of a member's distributional

interest, other than a transfer for security purposes or a court order charging the member's distributional interest that has not been foreclosed.

(4) The member's expulsion pursuant to the operating

agreement.

(5) The member's expulsion by unanimous vote of the

other members if:

(A) it is unlawful to carry on the company's

business with the member;

(B) there has been a transfer of substantially

all of the member's distributional interest, other than a transfer for security purposes or a court order charging the member's distributional interest that has not been foreclosed;

(C) within 90 days after the company notifies a

corporate member that it will be expelled because it has filed a certificate of dissolution or the equivalent, its charter has been revoked, or its right to conduct business has been suspended by the jurisdiction of its incorporation, the member fails to obtain a revocation of the certificate of dissolution or a reinstatement of its charter or its right to conduct business; or

(D) a partnership or a limited liability company

that is a member has been dissolved and its business is being wound up.

(6) On application by the company or another member,

the member's expulsion by judicial determination because the member:

(A) engaged in wrongful conduct that adversely

and materially affected the company's business;

(B) willfully or persistently committed a

material breach of the operating agreement or of a duty owed to the company or the other members under Section 15-3; or

(C) engaged in conduct relating to the company's

business that makes it not reasonably practicable to carry on the business with the member.

(7) The member's:
(A) becoming a debtor in bankruptcy;
(B) executing an assignment for the benefit of

creditors;

(C) seeking, consenting to, or acquiescing in the

appointment of a trustee, receiver, or liquidator of the member or of all or substantially all of the member's property; or

(D) failing, within 90 days after the

appointment, to have vacated or stayed the appointment of a trustee, receiver, or liquidator of the member or of all or substantially all of the member's property obtained without the member's consent or acquiescence, or failing within 90 days after the expiration of a stay to have the appointment vacated.

(8) In the case of a member who is an individual:
(A) the member's death;
(B) the appointment of a guardian or general

conservator for the member; or

(C) a judicial determination that the member has

otherwise become incapable of performing the member's duties under the operating agreement.

(9) In the case of a member that is a trust or is

acting as a member by virtue of being a trustee of a trust, distribution of the trust's entire rights to receive distributions from the company, but not merely by reason of the substitution of a successor trustee.

(10) In the case of a member that is an estate or is

acting as a member by virtue of being a personal representative of an estate, distribution of the estate's entire rights to receive distributions from the company, but not merely the substitution of a successor personal representative.

(11) Termination of the existence of a member if the

member is not an individual, estate, or trust other than a business trust.

(12) In the case of a company that participates in a

merger under Article 37, if:

(A) the company is not the surviving entity; or
(B) otherwise as a result of the merger, the

person ceases to be a member.

(13) The company participates in a conversion under

Article 37.

(14) The company participates in a domestication

under Article 37, if, as a result, the person ceases to be a member.

(Source: P.A. 99-637, eff. 7-1-17.)

(Text of Section after amendment by P.A. 100-561)
Sec. 35-45. Events causing member's dissociation. A member is dissociated from a limited liability company upon the occurrence of any of the following events:
(1) The company's having notice of the member's

express will to withdraw upon the date of notice or on a later date specified by the member.

(2) An event agreed to in the operating agreement as

causing the member's dissociation.

(3) Upon transfer of all of a member's distributional

interest, other than a transfer for security purposes or a court order charging the member's distributional interest that has not been foreclosed.

(4) The member's expulsion pursuant to the operating

agreement.

(5) The member's expulsion by unanimous vote of the

other members if:

(A) it is unlawful to carry on the company's

business with the member;

(B) there has been a transfer of substantially

all of the member's distributional interest, other than a transfer for security purposes or a court order charging the member's distributional interest that has not been foreclosed;

(C) within 90 days after the company notifies a

corporate member that it will be expelled because it has filed a certificate of dissolution or the equivalent, its charter has been revoked, or its right to conduct business has been suspended by the jurisdiction of its incorporation, the member fails to obtain a revocation of the certificate of dissolution or a reinstatement of its charter or its right to conduct business; or

(D) a partnership or a limited liability company

that is a member has been dissolved and its business is being wound up.

(6) On application by the company or another member,

the member's expulsion by judicial determination because the member:

(A) engaged in wrongful conduct that adversely

and materially affected the company's business;

(B) willfully or persistently committed a

material breach of the operating agreement or of a duty owed to the company or the other members under Section 15-3; or

(C) engaged in conduct relating to the company's

business that makes it not reasonably practicable to carry on the business with the member.

(7) The member's:
(A) becoming a debtor in bankruptcy;
(B) executing an assignment for the benefit of

creditors;

(C) seeking, consenting to, or acquiescing in the

appointment of a trustee, receiver, or liquidator of the member or of all or substantially all of the member's property; or

(D) failing, within 90 days after the

appointment, to have vacated or stayed the appointment of a trustee, receiver, or liquidator of the member or of all or substantially all of the member's property obtained without the member's consent or acquiescence, or failing within 90 days after the expiration of a stay to have the appointment vacated.

(8) In the case of a member who is an individual:
(A) the member's death;
(B) the appointment of a guardian or general

conservator for the member; or

(C) a judicial determination that the member has

otherwise become incapable of performing the member's duties under the operating agreement.

(9) In the case of a member that is a trust or is

acting as a member by virtue of being a trustee of a trust, distribution of the trust's entire rights to receive distributions from the company, but not merely by reason of the substitution of a successor trustee.

(10) In the case of a member that is an estate or is

acting as a member by virtue of being a personal representative of an estate, distribution of the estate's entire rights to receive distributions from the company, but not merely the substitution of a successor personal representative.

(11) Termination of the existence of a member if the

member is not an individual, estate, or trust other than a business trust.

(12) In the case of a company that participates in a

merger under Article 37, if:

(A) the company is not the surviving entity; or
(B) otherwise as a result of the merger, the

person ceases to be a member.

(13) The company participates in a conversion under

the Entity Omnibus Act.

(14) The company participates in a domestication

under the Entity Omnibus Act, if, as a result, the person ceases to be a member.

(Source: P.A. 99-637, eff. 7-1-17; 100-561, eff. 7-1-18.)

(805 ILCS 180/35-50)
Sec. 35-50. Member's power to dissociate; wrongful dissociation.
(a) A member of a member-managed company has the power to dissociate from a company at any time, rightfully or wrongfully, by express will under subdivision (1) of Section 35-45. If an operating agreement does not specify in writing the time or the events upon the happening of which a member of a manager-managed company may dissociate, a member does not have the power, rightfully or wrongfully, to dissociate from the company before the dissolution and winding up of the company.
(b) The member's dissociation from a member-managed company is wrongful only if it is in breach of an express provision of the agreement.
(c) A member who wrongfully dissociates from a member-managed company is liable to the company and to the other members for damages caused by the dissociation. The liability is in addition to any other obligation of the member to the company or to the other members.
(d) If a member-managed company does not dissolve and wind up its business as a result of a member's wrongful dissociation under subsection (b) of this Section, damages sustained by the company for the wrongful dissociation must be offset against distributions otherwise due the member after the dissociation.
(e) Unless otherwise provided in writing in an agreement, a company whose original articles of organization were filed with the Secretary of State and effective on or before January 1, 2001, shall continue to be governed by this Section in effect immediately prior to January 1, 2001, and shall not be governed by this Section.
(Source: P.A. 92-33, eff. 7-1-01.)

(805 ILCS 180/35-55)
Sec. 35-55. Effect of member's dissociation.
(a) Upon a member's dissociation from a limited liability company:
(1) the member's right to participate in the

management and conduct of the company's business terminates, except as otherwise provided in Section 35-4, and the member ceases to be a member and is treated the same as a transferee of a member;

(2) the member's fiduciary duties terminate, except

as provided in subdivision (3) of this subsection (a);

(3) the member's duty of loyalty under subdivisions

(1) and (2) of subsection (b) of Section 15-3 and duty of care under subsection (c) of Section 15-3 continue only with regard to matters arising and events occurring before the member's dissociation, unless the member participates in winding up the company's business pursuant to Section 35-4; and

(4) subject to Section 30-25 and Article 37, any

distributional interest owned by the person immediately before dissociation in the person's capacity as a member is owned by the person solely as a transferee.

(b) A person's dissociation as a member of a limited liability company does not of itself discharge the person from any debt, obligation, or other liability to the company or the other members which the person incurred while a member.
(Source: P.A. 99-637, eff. 7-1-17.)

(805 ILCS 180/35-60)
Sec. 35-60. (Repealed).
(Source: P.A. 90-424, eff. 1-1-98. Repealed by P.A. 99-637, eff. 7-1-17.)

(805 ILCS 180/35-65)
Sec. 35-65. (Repealed).
(Source: P.A. 90-424, eff. 1-1-98. Repealed by P.A. 99-637, eff. 7-1-17.)

(805 ILCS 180/35-70)
Sec. 35-70. (Repealed).
(Source: P.A. 91-354, eff. 1-1-00. Repealed by P.A. 99-637, eff. 7-1-17.)



Article 37 - Conversions, Mergers, and Series

(805 ILCS 180/Art. 37 heading)

(805 ILCS 180/37-5)
(Text of Section before amendment by P.A. 100-561)
Sec. 37-5. Definitions. In this Article:
"Constituent limited liability company" means a constituent organization that is a limited liability company.
"Constituent organization" means an organization that is party to a merger.
"Converted organization" means the organization into which a converting organization converts pursuant to Sections 37-10 through 37-17.
"Converting limited liability company" means a converting organization that is a limited liability company.
"Converting organization" means an organization that converts into another organization pursuant to Sections 37-10 through 37-17.
"Domesticated company" means the company that exists after a domesticating foreign limited liability company or limited liability company effects a domestication pursuant to Sections 37-31 through 37-34.
"Domesticating company" means the company that effects a domestication pursuant to Sections 37-31 through 37-34.
"Governing statute" means the statute that governs an organization's internal affairs.
"Organization" means a general partnership, including a limited liability partnership, limited partnership, including a limited liability limited partnership, limited liability company, business trust, corporation, or any other person having a governing statute. The term includes a domestic or foreign organization regardless of whether organized for profit.
"Organizational document" means:
(1) for a domestic or foreign general partnership,

its partnership agreement;

(2) for a limited partnership or foreign limited

partnership, its certificate of limited partnership and partnership agreement;

(3) for a domestic or foreign limited liability

company, its certificate or articles of organization and operating agreement, or comparable records as provided in its governing statute;

(4) for a business trust, its agreement of trust and

declaration of trust;

(5) for a domestic or foreign corporation for

profit, its articles of incorporation, bylaws, and any agreements among its shareholders which are authorized by its governing statute, or comparable records as provided in its governing statute; and

(6) for any other organization, the basic records

that create the organization and determine its internal governance and the relations among the persons that own it, have an interest in it, or are members of it.

"Personal liability" means liability for a debt, obligation, or other liability of an organization which is imposed on a person that co-owns, has an interest in, or is a member of the organization:
(1) by the governing statute solely by reason of the

person co-owning, having an interest in, or being a member of the organization; or

(2) by the organization's organizational documents

under a provision of the governing statute authorizing those documents to make one or more specified persons liable for all or specified debts, obligations, or other liabilities of the organization solely by reason of the person or persons co-owning, having an interest in, or being a member of the organization.

"Surviving organization" means an organization into which one or more other organizations are merged, whether the organization preexisted the merger or was created by the merger.
(Source: P.A. 99-637, eff. 7-1-17.)

(Text of Section after amendment by P.A. 100-561)
Sec. 37-5. Definitions. In this Article:
"Constituent limited liability company" means a constituent organization that is a limited liability company.
"Constituent organization" means an organization that is party to a merger.
"Governing statute" means the statute that governs an organization's internal affairs.
"Organization" means a general partnership, including a limited liability partnership, limited partnership, including a limited liability limited partnership, limited liability company, business trust, corporation, or any other person having a governing statute. The term includes a domestic or foreign organization regardless of whether organized for profit.
"Organizational document" means:
(1) for a domestic or foreign general partnership,

its partnership agreement;

(2) for a limited partnership or foreign limited

partnership, its certificate of limited partnership and partnership agreement;

(3) for a domestic or foreign limited liability

company, its certificate or articles of organization and operating agreement, or comparable records as provided in its governing statute;

(4) for a business trust, its agreement of trust and

declaration of trust;

(5) for a domestic or foreign corporation for

profit, its articles of incorporation, bylaws, and any agreements among its shareholders which are authorized by its governing statute, or comparable records as provided in its governing statute; and

(6) for any other organization, the basic records

that create the organization and determine its internal governance and the relations among the persons that own it, have an interest in it, or are members of it.

"Personal liability" means liability for a debt, obligation, or other liability of an organization which is imposed on a person that co-owns, has an interest in, or is a member of the organization:
(1) by the governing statute solely by reason of the

person co-owning, having an interest in, or being a member of the organization; or

(2) by the organization's organizational documents

under a provision of the governing statute authorizing those documents to make one or more specified persons liable for all or specified debts, obligations, or other liabilities of the organization solely by reason of the person or persons co-owning, having an interest in, or being a member of the organization.

"Surviving organization" means an organization into which one or more other organizations are merged, whether the organization preexisted the merger or was created by the merger.
(Source: P.A. 99-637, eff. 7-1-17; 100-561, eff. 7-1-18.)

(805 ILCS 180/37-10)
(Text of Section before amendment by P.A. 100-561)
Sec. 37-10. Conversion.
(a) An organization other than a limited liability company or a foreign limited liability company may convert to a limited liability company, and a limited liability company may convert to an organization other than a foreign limited liability company pursuant to this Section, Sections 37-15 through 37-17, and a plan of conversion, if:
(1) the other organization's governing statute

authorizes the conversion;

(2) the conversion is not prohibited by the law of

the jurisdiction that enacted the other organization's governing statute; and

(3) the other organization complies with its

governing statute in effecting the conversion.

(b) A plan of conversion must be in a record and must include:
(1) the name and form of the organization before

conversion;

(2) the name and form of the organization after

conversion;

(3) the terms and conditions of the conversion,

including the manner and basis for converting interests in the converting organization into any combination of money, interests in the converted organization, and other consideration; and

(4) the organizational documents of the converted

organization that are, or are proposed to be, in a record.

(Source: P.A. 99-637, eff. 7-1-17.)

(Text of Section after amendment by P.A. 100-561)
Sec. 37-10. Conversions and domestications.
(a) Conversions and domestications are governed by the Entity Omnibus Act.
(b) (Blank).
(Source: P.A. 99-637, eff. 7-1-17; 100-561, eff. 7-1-18.)

(805 ILCS 180/37-15)
(Section scheduled to be repealed on July 1, 2018)
Sec. 37-15. Effect of conversion; entity unchanged.
(a) An organization that has been converted pursuant to Sections 37-10 through 37-17 is for all purposes the same entity that existed before the conversion.
(b) When a conversion takes effect:
(1) all property owned by the converting organization

remains vested in the converted organization;

(2) all debts, obligations, or other liabilities of

the converting organization continue as debts, obligations, or other liabilities of the converted organization;

(3) an action or proceeding pending by or against the

converting organization may be continued as if the conversion had not occurred;

(4) except as prohibited by law other than Article

37, all of the rights, privileges, immunities, powers, and purposes of the converting organization remain vested in the converted organization;

(5) except as otherwise provided in the plan of

conversion, the terms and conditions of the plan of conversion take effect; and

(6) except as otherwise agreed, the conversion does

not dissolve a converting limited liability company for the purposes of Article 35.

(c) A converted organization that is a foreign organization consents to the jurisdiction of the courts of this State to enforce any debt, obligation, or other liability for which the converting limited liability company is liable if, before the conversion, the converting limited liability company was subject to suit in this State on the debt, obligation, or other liability. A converted organization that is a foreign organization and not authorized to transact business in this State appoints the Secretary of State as its agent for service of process for purposes of enforcing a debt, obligation, or other liability under this subsection. Service on the Secretary of State under this subsection must be made in the same manner and has the same consequences as in subsections (b) and (c) of Section 1-50.
(d) A converted organization that is a foreign organization may not do business in this State until an application for that authority is filed with the Secretary of State.
(Source: P.A. 99-637, eff. 7-1-17. Repealed by P.A. 100-561, eff. 7-1-18.)

(805 ILCS 180/37-16)
(Section scheduled to be repealed on July 1, 2018)
Sec. 37-16. Action on plan of conversion by converting limited liability company.
(a) Subject to Section 37-36, a plan of conversion must be consented to by all the members of a converting limited liability company.
(b) Subject to Section 37-36 and any contractual rights, after a conversion is approved, and at any time before a filing is made under Section 37-17, a converting limited liability company may amend the plan or abandon the conversion:
(1) as provided in the plan; or
(2) except as otherwise prohibited in the plan, by

the same consent as was required to approve the plan.

(Source: P.A. 99-637, eff. 7-1-17. Repealed by P.A. 100-561, eff. 7-1-18.)

(805 ILCS 180/37-17)
(Section scheduled to be repealed on July 1, 2018)
Sec. 37-17. Filings required for conversion; effective date.
(a) After a plan of conversion is approved:
(1) a converting limited liability company shall

deliver to the Secretary of State for filing articles of conversion, which must be executed as provided in Section 5-45 and must include:

(A) a statement that the limited liability

company has been converted into another organization;

(B) the name and form of the organization and

the jurisdiction of its governing statute;

(C) the date the conversion is effective under

the governing statute of the converted organization;

(D) a statement that the conversion was approved

as required by this Act;

(E) a statement that the conversion was approved

as required by the governing statute of the converted organization; and

(F) if the converted organization is a foreign

organization not authorized to transact business in this State, the street and mailing addresses of an office which the Secretary of State may use for the purposes of subsection (c) of Section 37-15; and

(2) if the converting organization is not a

converting limited liability company, the converting organization shall deliver to the Secretary of State for filing, articles of organization, which must include, in addition to the information required by Section 5-5:

(A) a statement that the converted organization

was converted from another organization;

(B) the name and form of the converting

organization and the jurisdiction of its governing statute; and

(C) a statement that the conversion was approved

in a manner that complied with the converting organization's governing statute.

(b) A conversion becomes effective:
(1) if the converted organization is a limited

liability company, when the articles of organization take effect; and

(2) if the converted organization is not a limited

liability company, as provided by the governing statute of the converted organization.

(Source: P.A. 99-637, eff. 7-1-17. Repealed by P.A. 100-561, eff. 7-1-18.)

(805 ILCS 180/37-20)
Sec. 37-20. Merger of entities.
(a) A limited liability company may merge with one or more other constituent organizations pursuant to this Section, Sections 37-21 through 37-30, and a plan of merger, if:
(1) the governing statute of each of the other

organizations authorizes the merger;

(2) the merger is not prohibited by the law of a

jurisdiction that enacted any of the governing statutes; and

(3) each of the other organizations complies with

its governing statute in effecting the merger.

(b) A plan of merger must be in a record and must include:
(1) the name and form of each constituent

organization;

(2) the name and form of the surviving organization

and, if the surviving organization is to be created by the merger, a statement to that effect;

(3) the terms and conditions of the merger, including

the manner and basis for converting the interests in each constituent organization into any combination of money, interests in the surviving organization, and other consideration;

(4) if the surviving organization is to be created by

the merger, the surviving organization's organizational documents that are proposed to be in a record; and

(5) if the surviving organization is not to be

created by the merger, any amendments to be made by the merger to the surviving organization's organizational documents that are, or are proposed to be, in a record.

(Source: P.A. 99-637, eff. 7-1-17.)

(805 ILCS 180/37-21)
Sec. 37-21. Action on plan of merger by constituent limited liability company.
(a) Subject to Section 37-36, a plan of merger must be consented to by all the members of a constituent limited liability company.
(b) Subject to Section 37-36 and any contractual rights, after a merger is approved and at any time before articles of merger are delivered to the Secretary of State for filing under Section 37-25, a constituent limited liability company may amend the plan or abandon the merger:
(1) as provided in the plan; or
(2) except as otherwise prohibited in the plan, with

the same consent as was required to approve the plan.

(Source: P.A. 99-637, eff. 7-1-17.)

(805 ILCS 180/37-25)
Sec. 37-25. Articles of merger.
(a) After each constituent organization has approved a merger, articles of merger must be signed on behalf of:
(1) each constituent limited liability company as

provided in Section 5-45; and

(2) each other constituent organization, as provided

in its governing statute.

(b) Articles of merger under this Section must include:
(1) the name and form of each constituent

organization and the jurisdiction of its governing statute;

(2) the name and form of the surviving organization,

the jurisdiction of its governing statute and, if the surviving organization is created by the merger, a statement to that effect;

(3) the date merger is effective under the governing

statute of the surviving organization;

(4) if the surviving organization is to be created by

the merger:

(A) if it will be a limited liability company,

the company's articles of organization; or

(B) if it will be an organization other than a

limited liability company, the organizational document that creates the organization that is in a public record;

(5) if the surviving organization preexists the

merger, any amendments provided for in the plan of merger for the organizational document that created the organization that are in a public record;

(6) a statement as to each constituent organization

that the merger was approved as required by the organization's governing statute;

(7) if the surviving organization is a foreign

organization not authorized to transact business in this State, the street and mailing addresses of an office the Secretary of State may use for the purposes of subsection (b) of Section 37-30; and

(8) any additional information required by the

governing statute of any constituent organization.

(c) Each constituent limited liability company shall deliver the articles of merger for filing to the Secretary of State, together with a copy of that portion of the plan of merger that contains the name and form of each constituent organization and the surviving organization.
(d) A merger becomes effective:
(1) if the surviving organization is a limited

liability company, upon the later of:

(A) the filing of the articles of merger with

the Secretary of State; or

(B) subject to Section 5-40, as specified in the

articles of merger; or

(2) if the surviving organization is not a limited

liability company, as provided by the governing statute of the surviving organization.

(Source: P.A. 99-637, eff. 7-1-17.)

(805 ILCS 180/37-30)
Sec. 37-30. Effect of merger.
(a) When a merger becomes effective:
(1) the surviving organization continues or comes

into existence;

(2) each constituent organization that merges into

the surviving organization ceases to exist as a separate entity;

(3) all property owned by each constituent

organization that ceases to exist vests in the surviving organization;

(4) all debts, obligations, or other liabilities of

each constituent organization that ceases to exist continue as debts, obligations, or other liabilities of the surviving organization;

(5) an action or proceeding pending by or against

any constituent organization that ceases to exist may be continued as if the merger had not occurred;

(6) except as prohibited by other law, all of the

rights, privileges, immunities, powers, and purposes of each constituent organization that ceases to exist vest in the surviving organization;

(7) except as otherwise provided in the plan of

merger, the terms and conditions of the plan of merger take effect;

(8) except as otherwise agreed, if a constituent

limited liability company ceases to exist, the merger does not dissolve the limited liability company for the purposes of Article 35;

(9) if the surviving organization is created by the

merger:

(A) if it is a limited liability company, the

articles of organization become effective; or

(B) if it is an organization other than a

limited liability company, the organizational document that creates the organization becomes effective; and

(10) if the surviving organization preexisted the

merger, any amendments provided for in the articles of merger for the organizational document that created the organization become effective.

(b) A surviving organization that is a foreign organization consents to the jurisdiction of the courts of this State to enforce any debt, obligation, or other liability owed by a constituent organization, if before the merger the constituent organization was subject to suit in this State on the debt, obligation, or other liability. A surviving organization that is a foreign organization and not authorized to transact business in this State appoints the Secretary of State as its agent for service of process for the purposes of enforcing a debt, obligation, or other liability under this subsection. Service on the Secretary of State under this subsection must be made in the same manner and has the same consequences as in subsections (b) and (c) of Section 1-50.
(c) A surviving organization that is a foreign organization may not do business in this State until an application for that authority is filed with the Secretary of State.
(Source: P.A. 99-637, eff. 7-1-17.)

(805 ILCS 180/37-31)
(Section scheduled to be repealed on July 1, 2018)
Sec. 37-31. Domestication.
(a) A foreign limited liability company may become a limited liability company pursuant to this Section, Sections 37-32, 37-33, and 37-34, and a plan of domestication, if:
(1) the foreign limited liability company's

governing statute authorizes the domestication;

(2) the domestication is not prohibited by the law

of the jurisdiction that enacted the governing statute; and

(3) the foreign limited liability company complies

with its governing statute in effecting the domestication.

(b) A limited liability company may become a foreign limited liability company pursuant to this Section, Sections 37-32, 37-33, and 37-34, and a plan of domestication, if:
(1) the foreign limited liability company's

governing statute authorizes the domestication;

(2) the domestication is not prohibited by the law

of the jurisdiction that enacted the governing statute; and

(3) the foreign limited liability company complies

with its governing statute in effecting the domestication.

(c) A plan of domestication must be in a record and must include:
(1) the name of the domesticating company before

domestication and the jurisdiction of its governing statute;

(2) the name of the domesticated company after

domestication and the jurisdiction of its governing statute;

(3) the terms and conditions of the domestication,

including the manner and basis for converting interests in the domesticating company into any combination of money, interests in the domesticated company, and other consideration; and

(4) the organizational documents of the domesticated

company that are, or are proposed to be, in a record.

(Source: P.A. 99-637, eff. 7-1-17. Repealed by P.A. 100-561, eff. 7-1-18.)

(805 ILCS 180/37-32)
(Section scheduled to be repealed on July 1, 2018)
Sec. 37-32. Action on plan of domestication by domesticating limited liability company.
(a) A plan of domestication must be consented to:
(1) by all the members, subject to Section 37-36, if

the domesticating company is a limited liability company; and

(2) as provided in the domesticating company's

governing statute, if the company is a foreign limited liability company.

(b) Subject to any contractual rights, after a domestication is approved, and at any time before articles of domestication are delivered to the Secretary of State for filing under Section 37-33, a domesticating limited liability company may amend the plan or abandon the domestication:
(1) as provided in the plan; or
(2) except as otherwise prohibited in the plan, by

the same consent as was required to approve the plan.

(Source: P.A. 99-637, eff. 7-1-17. Repealed by P.A. 100-561, eff. 7-1-18.)

(805 ILCS 180/37-33)
(Section scheduled to be repealed on July 1, 2018)
Sec. 37-33. Filings required for domestication; effective date.
(a) After a plan of domestication is approved, a domesticating company shall deliver to the Secretary of State for filing articles of domestication, which must include:
(1) a statement, as the case may be, that the

company has been domesticated from or into another jurisdiction;

(2) the name of the domesticating company and the

jurisdiction of its governing statute;

(3) the name of the domesticated company and the

jurisdiction of its governing statute;

(4) the date the domestication is effective under

the governing statute of the domesticated company;

(5) if the domesticating company was a limited

liability company, a statement that the domestication was approved as required by this Act;

(6) if the domesticating company was a foreign

limited liability company, a statement that the domestication was approved as required by the governing statute of the other jurisdiction;

(7) if the domesticated company was a foreign

limited liability company not authorized to transact business in this State, the street and mailing addresses of an office that the Secretary of State may use for the purposes of subsection (b) of Section 37-34; and

(8) if the domesticated company was a foreign

limited liability company, the company's articles of organization.

(b) A domestication becomes effective:
(1) when the articles of organization take effect, if

the domesticated company is a limited liability company; and

(2) according to the governing statute of the

domesticated company, if the domesticated organization is a foreign limited liability company.

(Source: P.A. 99-637, eff. 7-1-17. Repealed by P.A. 100-561, eff. 7-1-18.)

(805 ILCS 180/37-34)
(Section scheduled to be repealed on July 1, 2018)
Sec. 37-34. Effect of domestication.
(a) When a domestication takes effect:
(1) the domesticated company is for all purposes the

company that existed before the domestication;

(2) all property owned by the domesticating company

remains vested in the domesticated company;

(3) all debts, obligations, or other liabilities of

the domesticating company continue as debts, obligations, or other liabilities of the domesticated company;

(4) an action or proceeding pending by or against a

domesticating company may be continued as if the domestication had not occurred;

(5) except as prohibited by other law, all of the

rights, privileges, immunities, powers, and purposes of the domesticating company remain vested in the domesticated company;

(6) except as otherwise provided in the plan of

domestication, the terms and conditions of the plan of domestication take effect; and

(7) except as otherwise agreed, the domestication

does not dissolve a domesticating limited liability company for the purposes of Article 35.

(b) A domesticated company that is a foreign limited liability company consents to the jurisdiction of the courts of this State to enforce any debt, obligation, or other liability owed by the domesticating company, if, before the domestication, the domesticating company was subject to suit in this State on the debt, obligation, or other liability. A domesticated company that is a foreign limited liability company and not authorized to transact business in this State appoints the Secretary of State as its agent for service of process for purposes of enforcing a debt, obligation, or other liability under this subsection. Service on the Secretary of State under this subsection must be made in the same manner and has the same consequences as in subsections (b) and (c) of Section 1-50.
(c) If a limited liability company has adopted and approved a plan of domestication under Section 37-32 providing for the company to be domesticated in a foreign jurisdiction, a statement surrendering the company's articles of organization must be delivered to the Secretary of State for filing setting forth:
(1) the name of the company;
(2) a statement that the articles of organization are

being surrendered in connection with the domestication of the company in a foreign jurisdiction;

(3) a statement that the domestication was approved

as required by this Act; and

(4) the jurisdiction of formation of the domesticated

foreign limited liability company.

(d) A domesticated company that is a foreign limited liability company may not do business in this State until an application for that authority is filed with the Secretary of State.
(Source: P.A. 99-637, eff. 7-1-17. Repealed by P.A. 100-561, eff. 7-1-18.)

(805 ILCS 180/37-35)
Sec. 37-35. Article not exclusive. This Article does not preclude an entity from being converted or merged under other law. A bank or savings bank that converts to or merges with and into a limited liability company shall be subject to the provisions of this Article or to other applicable law to the extent that those provisions do not conflict with the State or federal law pursuant to which the conversion or merger of the bank or savings bank is authorized.
(Source: P.A. 93-561, eff. 1-1-04.)

(805 ILCS 180/37-36)
(Text of Section before amendment by P.A. 100-561)
Sec. 37-36. Restrictions on approval of mergers and conversions.
(a) If a member of a merging or converting limited liability company will have personal liability with respect to a surviving or converted organization, approval or amendment of a plan of merger or conversion is ineffective without the consent of the member, unless:
(1) the company's operating agreement provides for

approval of a merger or conversion with the consent of fewer than all the members; and

(2) the member has consented to the provision of the

operating agreement.

(b) A member does not give the consent required by subsection (a) merely by consenting to a provision of the operating agreement that permits the operating agreement to be amended with the consent of fewer than all the members.
(Source: P.A. 99-637, eff. 7-1-17.)

(Text of Section after amendment by P.A. 100-561)
Sec. 37-36. Restrictions on approval of mergers.
(a) If a member of a merging limited liability company will have personal liability with respect to a surviving organization, approval or amendment of a plan of merger is ineffective without the consent of the member, unless:
(1) the company's operating agreement provides for

approval of a merger with the consent of fewer than all the members; and

(2) the member has consented to the provision of the

operating agreement.

(b) A member does not give the consent required by subsection (a) merely by consenting to a provision of the operating agreement that permits the operating agreement to be amended with the consent of fewer than all the members.
(Source: P.A. 99-637, eff. 7-1-17; 100-561, eff. 7-1-18.)

(805 ILCS 180/37-40)
Sec. 37-40. Series of members, managers or limited liability company interests.
(a) An operating agreement may establish or provide for the establishment of designated series of members, managers or limited liability company interests having separate rights, powers or duties with respect to specified property or obligations of the limited liability company or profits and losses associated with specified property or obligations, and to the extent provided in the operating agreement, any such series may have a separate business purpose or investment objective.
(b) Notwithstanding anything to the contrary set forth in this Section or under other applicable law, in the event that an operating agreement creates one or more series, and if separate and distinct records are maintained for any such series and the assets associated with any such series are held (directly or indirectly, including through a nominee or otherwise) and accounted for separately from the other assets of the limited liability company, or any other series thereof, and if the operating agreement so provides, and notice of the limitation on liabilities of a series as referenced in this subsection is set forth in the articles of organization of the limited liability company and if the limited liability company has filed a certificate of designation for each series which is to have limited liability under this Section, then the debts, liabilities and obligations incurred, contracted for or otherwise existing with respect to a particular series shall be enforceable against the assets of such series only, and not against the assets of the limited liability company generally or any other series thereof, and unless otherwise provided in the operating agreement, none of the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to the limited liability company generally or any other series thereof shall be enforceable against the assets of such series. The fact that the articles of organization contain the foregoing notice of the limitation on liabilities of a series and a certificate of designation for a series is on file in the Office of the Secretary of State shall constitute notice of such limitation on liabilities of a series. A series with limited liability shall be treated as a separate entity to the extent set forth in the articles of organization. Each series with limited liability may, in its own name, contract, hold title to assets, grant security interests, sue and be sued and otherwise conduct business and exercise the powers of a limited liability company under this Act. The limited liability company and any of its series may elect to consolidate their operations as a single taxpayer to the extent permitted under applicable law, elect to work cooperatively, elect to contract jointly or elect to be treated as a single business for purposes of qualification to do business in this or any other state. Such elections shall not affect the limitation of liability set forth in this Section except to the extent that the series have specifically accepted joint liability by contract.
(c) Except in the case of a foreign limited liability company that has adopted an assumed name pursuant to Section 45-15, the name of the series with limited liability must commence with the entire name of the limited liability company, as set forth in its articles of organization, and be distinguishable from the names of the other series set forth in the articles of organization. In the case of a foreign limited liability company that has adopted an assumed name pursuant to Section 45-15, the name of the series with limited liability must commence with the entire name, as set forth in the foreign limited liability company's assumed name application, under which the foreign limited liability company has been admitted to transact business in this State.
(d) Upon the filing of the certificate of designation with the Secretary of State setting forth the name of each series with limited liability, the series' existence shall begin, and each of the duplicate copies stamped "Filed" and marked with the filing date shall be conclusive evidence, except as against the State, that all conditions precedent required to be performed have been complied with and that the series has been or shall be legally organized and formed under this Act. If different from the limited liability company, the certificate of designation for each series shall list the name and business address of all of the managers and any member having the authority of a manager. The name of a series with limited liability under subsection (b) of this Section may be changed by filing with the Secretary of State a certificate of designation identifying the series whose name is being changed and the new name of such series. If not the same as the limited liability company, the name and business address of all of the managers and any member having the authority of a manager may be changed by filing a new certificate of designation with the Secretary of State. A series with limited liability under subsection (b) of this Section may be dissolved by filing with the Secretary of State a certificate of designation identifying the series being dissolved or by the dissolution of the limited liability company as provided in subsection (m) of this Section. Certificates of designation may be executed by the limited liability company or any manager, person or entity designated in the operating agreement for the limited liability company.
(e) A series of a limited liability company will be deemed to be in good standing as long as the limited liability company is in good standing.
(f) The registered agent and registered office for the limited liability company in Illinois shall serve as the agent and office for service of process in Illinois for each series.
(g) An operating agreement may provide for classes or groups of members or managers associated with a series having such relative rights, powers and duties as the operating agreement may provide, and may make provision for the future creation of additional classes or groups of members or managers associated with the series having such relative rights, powers and duties as may from time to time be established, including rights, powers and duties senior to existing classes and groups of members or managers associated with the series.
(h) A series may be managed by either the member or members associated with the series or by a manager or managers chosen by the members of such series, as provided in the operating agreement. Unless otherwise provided in an operating agreement, the management of a series shall be vested in the members associated with such series.
(i) An operating agreement may grant to all or certain identified members or managers or a specified class or group of the members or managers associated with a series the right to vote separately or with all or any class or group of the members or managers associated with the series, on any matter. An operating agreement may provide that any member or class or group of members associated with a series shall have no voting rights.
(j) Except to the extent modified in this Section, the provisions of this Act which are generally applicable to limited liability companies, their managers, members and transferees shall be applicable to each particular series with respect to the operation of such series.
(k) Except as otherwise provided in an operating agreement, any event under this Act or in an operating agreement that causes a manager to cease to be a manager with respect to a series shall not, in itself, cause such manager to cease to be a manager of the limited liability company or with respect to any other series thereof.
(l) Except as otherwise provided in an operating agreement, any event under this Act or an operating agreement that causes a member to cease to be associated with a series shall not, in itself, cause such member to cease to be associated with any other series or terminate the continued membership of a member in the limited liability company or cause the termination of the series, regardless of whether such member was the last remaining member associated with such series.
(m) Except to the extent otherwise provided in the operating agreement, a series may be dissolved and its affairs wound up without causing the dissolution of the limited liability company. The dissolution of a series established in accordance with subsection (b) of this Section shall not affect the limitation on liabilities of such series provided by subsection (b) of this Section. A series is terminated and its affairs shall be wound up upon the dissolution of the limited liability company under Article 35 of this Act.
(n) If a limited liability company with the ability to establish series does not register to do business in a foreign jurisdiction for itself and certain of its series, a series of a limited liability company may itself register to do business as a limited liability company in the foreign jurisdiction in accordance with the laws of the foreign jurisdiction.
(o) If a foreign limited liability company, as permitted in the jurisdiction of its organization, has established a series having separate rights, powers or duties and has limited the liabilities of such series so that the debts, liabilities and obligations incurred, contracted for or otherwise existing with respect to a particular series are enforceable against the assets of such series only, and not against the assets of the limited liability company generally or any other series thereof, or so that the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to the limited liability company generally or any other series thereof are not enforceable against the assets of such series, then the limited liability company, on behalf of itself or any of its series, or any of its series on their own behalf may register to do business in the State in accordance with Section 45-5 of this Act. The limitation of liability shall be so stated on the application for admission as a foreign limited liability company and a certificate of designation shall be filed for each series being registered to do business in the State by the limited liability company. Unless otherwise provided in the operating agreement, the debts, liabilities and obligations incurred, contracted for or otherwise existing with respect to a particular series of such a foreign limited liability company shall be enforceable against the assets of such series only, and not against the assets of the foreign limited liability company generally or any other series thereof and none of the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to such a foreign limited liability company generally or any other series thereof shall be enforceable against the assets of such series.
(Source: P.A. 98-720, eff. 7-16-14; 99-608, eff. 7-22-16; 99-637, eff. 7-1-17.)



Article 40 - Derivative Actions

(805 ILCS 180/Art. 40 heading)

(805 ILCS 180/40-1)
Sec. 40-1. Right of action. No action shall be brought by a member, or transferee who is entitled to exercise the rights of a member to bring an action, in the right of a limited liability company to recover a judgment in its favor unless members or managers with authority to do so have refused to bring the action or unless an effort to cause those members or managers to bring the action is not likely to succeed.
(Source: P.A. 90-424, eff. 1-1-98.)

(805 ILCS 180/40-5)
Sec. 40-5. Proper plaintiff. No action shall be brought in the right of a limited liability company by a member or transferee who is a substituted member, unless (i) the plaintiff was a member or is a transferee who was a substituted member at the time of the transaction of which the person complains or (ii) the person's status as a member or a transferee who is a substituted member had devolved upon him or her by operation of law or under the terms of the operating agreement from a person who was a member or a transferee who was a substituted member at the time of the transaction.
(Source: P.A. 90-424, eff. 1-1-98.)

(805 ILCS 180/40-10)
Sec. 40-10. Pleading. In a derivative action, the complaint shall set forth with particularity the effort of the plaintiff to secure initiation of the action by the limited liability company or the reasons for not making the effort.
(Source: P.A. 87-1062.)

(805 ILCS 180/40-15)
Sec. 40-15. Expenses. If a derivative action is successful, in whole or in part, or if anything is received by the plaintiff as a result of a judgment, compromise, or settlement of an action or claim, the court may award the plaintiff reasonable expenses, including reasonable attorney's fees, and shall direct the plaintiff to remit to the limited liability company the remainder of those proceeds received by the plaintiff.
(Source: P.A. 87-1062.)



Article 45 - Foreign Limited Liability Companies

(805 ILCS 180/Art. 45 heading)

(805 ILCS 180/45-1)
Sec. 45-1. Law governing foreign limited liability companies.
(a) The laws of the State or other jurisdiction under which a foreign limited liability company is organized govern its organization and internal affairs and the liability of its managers, members, and their transferees.
(b) A foreign limited liability company may not be denied admission by reason of any difference between the laws of another jurisdiction under which the foreign company is organized and the laws of this State.
(c) Having authority to transact business in this State does not authorize a foreign limited liability company to engage in any business or exercise any power that a limited liability company may not engage in or exercise in this State.
(Source: P.A. 93-59, eff. 7-1-03.)

(805 ILCS 180/45-5)
Sec. 45-5. Admission to transact business.
(a) Except as provided in Article V of the Illinois Insurance Code, before transacting business in this State, a foreign limited liability company shall be admitted to do so by the Secretary of State. In order to be admitted, a foreign limited liability company shall submit to the Office of the Secretary of State an application for admission to transact business as a foreign limited liability company setting forth all of the following:
(1) The name of the foreign limited liability company

and, if different, the name under which it proposes to transact business in this State.

(2) The jurisdiction, date of its formation, and

period of duration.

(3) A certificate stating that the company is in

existence under the laws of the jurisdiction wherein it is organized executed by the Secretary of State of that jurisdiction or by some other official that may have custody of the records pertaining to limited liability companies (or affidavit from an appropriate official of the jurisdiction that good standing certificates are not issued or other evidence of existence which the Secretary of State shall deem appropriate).

(4) The name and business address of the proposed

registered agent in this State, which registered agent shall be an individual resident of this State, a domestic corporation, or a foreign corporation having a place of business in, and authorized to do business in, this State; if the registered agent is a corporation, the corporation must be authorized by its articles of incorporation to act as a registered agent.

(5) The address, including street and number, rural

route number or 911 address, where applicable, of its principal place of business.

(6) The purpose or purposes for which it was

organized and the purpose or purposes which it proposes to conduct in the transaction of business in this State.

(7) A statement whether the limited liability company

is managed by a manager or managers or whether management of the limited liability company is vested in the members.

(8) A statement that the Secretary of State is

appointed the agent of the foreign limited liability company for service of process under the circumstances set forth in subsection (b) of Section 1-50.

(9) All additional information that may be necessary

or appropriate in order to enable the Secretary of State to determine whether the limited liability company is entitled to transact business in this State.

(b) No foreign limited liability company shall transact in this State any business that a limited liability company formed under the laws of this State is not permitted to transact. A foreign limited liability company admitted to transact business in this State shall, until admission is revoked as provided in this Act, enjoy the same, but no greater, rights and privileges as a limited liability company formed under the laws of this State.
(c) The acceptance and filing by the Office of the Secretary of State of a foreign limited liability company's application shall admit the foreign limited liability company to transact business in the State.
(Source: P.A. 98-171, eff. 8-5-13.)

(805 ILCS 180/45-10)
Sec. 45-10. Filing; issuance of admission. If the Secretary of State finds that an application or amended application for admission conforms to law and all requisite fees have been paid, he or she shall:
(1) endorse on the application or the amended application the word "Filed" and the date of the filing thereof;
(2) file in his or her office one duplicate original of the application or the amended application; and
(3) return the other duplicate original of the application or the amended application to the person who filed it or to that person's representative.
(Source: P.A. 87-1062.)

(805 ILCS 180/45-15)
Sec. 45-15. Name. A foreign limited liability company may be admitted to transact business in this State under any name (whether or not it is the name under which it is formed in the jurisdiction of its formation) that complies with the provisions of Section 1-10. However, if the name is different from the name under which it is formed in its jurisdiction of organization, the foreign limited liability company shall also file an assumed name application in accordance with Section 1-20.
(Source: P.A. 98-720, eff. 7-16-14.)

(805 ILCS 180/45-20)
Sec. 45-20. Registration; registered name of foreign limited liability company.
(a) Any foreign limited liability company not transacting business in this State and not authorized to transact business in this State may register its name, provided its name is available for use as determined by the Secretary of State in accordance with the provisions of this Act that specify name availability for limited liability companies organized in Illinois. Registration shall be made by doing the following:
(1) executing and filing in accordance with the forms

and regulations that the Secretary of State may specify:

(A) an application for registration, stating the

name of the limited liability company, the State or place under the laws of which it is organized, the date of its organization, a brief statement of the business in which it is engaged or plans to engage, the post-office address of the limited liability company to which the Secretary of State may mail notices as required or permitted by this Act, and that it desires to register its name under this Section; and

(B) a certificate setting forth that the limited

liability company is in good standing under the laws of the State or place wherein it is organized executed by the Secretary of State of that state or by some other public official that may have custody of the records pertaining to limited liability companies; and

(2) paying to the Secretary of State a fee of $300.
(b) Registration shall be effective from the date of filing by the Secretary of State until the first day of the twelfth month following that date.
(c) Registration may be renewed from year to year by filing an application for renewal setting forth the facts required in an original application for registration and accompanied by a certificate of good standing as required for the original registration and by paying the fee of $100 within 60 days immediately preceding the first day of the twelfth month following the date of filing the original registration or previous renewal. Renewal shall extend the registration for 12 months, to expire on the first day of the month in which the original registration was filed the next year.
(d) Any foreign limited liability company that has in effect a registration of its name may cancel that registration at any time by filing an application for cancellation in the same manner and setting forth the same facts required to be set forth in an original registration and paying the fee prescribed by this Act.
(e) The Secretary of State may cancel any registration if, after a hearing, he or she finds that the application therefor or any renewal thereof was made contrary to this Act.
(Source: P.A. 87-1062.)

(805 ILCS 180/45-25)
Sec. 45-25. Changes, amendments, and restatements. If any statement in the application for admission by a foreign limited liability company was false when made or any arrangements or other facts described have changed, making the application inaccurate in any respect including, but not limited to, a change in the name or address of the registered agent required to be maintained by Section 1-35, the foreign limited liability company shall promptly submit to the Office of the Secretary of State, in duplicate, an amended application for admission, executed by a manager or member correcting the statement.
(Source: P.A. 87-1062.)

(805 ILCS 180/45-30)
Sec. 45-30. Requirement for registered agent and certain reports. A foreign limited liability company admitted to transact business in this State shall:
(1) appoint and continuously maintain a registered

agent and registered office in the manner provided in Section 1-35;

(2) file a report upon any change in the name or

business address of its registered agent or address of the registered office in the manner provided in Section 1-36; and

(3) file an annual report as required by Section 50-1.
(Source: P.A. 96-988, eff. 7-2-10.)

(805 ILCS 180/45-35)
Sec. 45-35. Grounds for revocation of admission.
(a) The admission of a foreign limited liability company to transact business in this State may be revoked by the Secretary of State if:
(1) The foreign limited company has failed to:
(A) file its annual report and pay its fee as

required by this Act before the first day of the anniversary month or has failed to pay any fees or penalties prescribed by this Act;

(B) appoint and maintain a registered agent in

Illinois within 60 days after a registered agent's notice of resignation under Section 1-35;

(C) (blank);
(D) file in the Office of the Secretary of State

any amendment to its application for admission as specified in Section 45-25 or any report after the expiration of the period prescribed in this Act for filing the report; or

(E) renew its assumed name, or to apply to change

its assumed name under this Act, when the limited liability company may only transact business within this State under its assumed name in accordance with the provisions of Section 45-15 of this Act.

(2) A misrepresentation has been made of any material

matter in any application, report, affidavit, or other document submitted by the foreign limited liability company under this Act.

(2.5) A manager or member to whom interrogatories

have been propounded by the Secretary of State as provided in Section 5-60 of this Act fails to answer the interrogatories fully and to timely file the answer in the office of the Secretary of State.

(3) The Secretary of State receives a certified copy

of a memorandum of judgment relating to a judgment entered for money owed to a unit of local government or school district, together with a statement filed by its attorney that the judgment has not been satisfied and that no appeal has been filed.

(4) It has tendered payment to the Secretary of State

which is returned due to insufficient funds, a closed account, or for any other reason, and acceptable payment has not been subsequently tendered.

(b) (Blank).
(c) (Blank).
(Source: P.A. 98-171, eff. 8-5-13.)

(805 ILCS 180/45-36)
Sec. 45-36. Procedure for revocation of admission.
(a) After the Secretary of State determines that one or more grounds exist under Section 45-35 for the revocation of admission of a foreign limited liability company, the Secretary of State shall send a notice of delinquency by regular mail to each delinquent limited liability company at its registered office or, if the limited liability company has failed to maintain a registered office, then to the last known address shown on the records of the Secretary of State for the principal place of business.
(b) If the limited liability company does not correct the default described in item (A) or (D) of paragraph (1) of subsection (a) of Section 45-35 within 120 days following the date of the notice of delinquency, the Secretary of State shall revoke the admission of the limited liability company by issuing a certificate of revocation that recites the grounds for revocation and its effective date. If the limited liability company does not correct the default described in item (B) or (E) of paragraph (1) or paragraph (2), (2.5), (3), or (4) of subsection (a) of Section 45-35 within 60 days following the notice, the Secretary of State shall revoke the admission of the limited liability company by issuing a certificate of revocation that recites the grounds for revocation and its effective date. The Secretary of State shall file the original of the certificate in his or her office and mail one copy to the limited liability company at its registered office or, if the limited liability company has failed to maintain a registered office, then to the last known address shown on the records of the Secretary of State for the principal place of business.
(c) Upon the issuance of a certificate of revocation, the admission of the limited liability company to transact business in this State shall cease and the revoked company shall not thereafter carry on any business in this State.
(Source: P.A. 98-171, eff. 8-5-13.)

(805 ILCS 180/45-40)
Sec. 45-40. Withdrawal.
(a) A foreign limited liability company admitted to transact business in this State may withdraw from this State upon filing with the Secretary of State an application for withdrawal. In order to withdraw, the foreign limited liability company shall deliver to the Secretary of State an application for withdrawal, which shall set forth all of the following:
(1) The name of the limited liability company and the

State or country under the laws of which it is organized.

(2) That the limited liability company is not

transacting business in this State.

(3) That the limited liability company surrenders its

admission to transact business in this State.

(4) That the limited liability company revokes the

authority of its registered agent in this State to accept service of process and consents that service of process in any action, suit, or proceeding based upon any cause of action arising in this State during the time the limited liability company was admitted to transact business in this State may thereafter be made on the limited liability company by service thereof upon the Secretary of State.

(5) A post office address to which may be mailed a

copy of any process against the limited liability company that may be served on the Secretary of State.

(6) All additional information that is necessary or

appropriate in order to enable the Secretary of State to determine and assess any unpaid fees payable by the limited liability company as prescribed in this Article.

(b) The application for withdrawal shall be in the form and manner designated by the Secretary of State and shall be executed by the limited liability company by one of its managers or, if none, any member or members that may be designated by the members pursuant to limited liability company action properly taken under applicable local law or, if the limited liability company is in the hands of a receiver or trustee, by the receiver or trustee on behalf of the limited liability company. This report shall be accompanied by a written declaration that it is made under the penalties of perjury.
(Source: P.A. 98-171, eff. 8-5-13.)

(805 ILCS 180/45-45)
Sec. 45-45. Transaction of business without admission.
(a) A foreign limited liability company transacting business in this State may not maintain a civil action in any court of this State until the limited liability company is admitted to transact business in this State.
(b) The failure of a foreign limited liability company to be admitted to transact business in this State does not impair the validity of any contract or act of the foreign limited liability company or prevent the foreign limited liability company from defending any civil action in any court of this State.
(c) A foreign limited liability company, by transacting business in this State without being admitted to do so, appoints the Secretary of State as its agent upon whom any notice, process, or demand may be served.
(d) A foreign limited liability company that transacts business in this State without being admitted to do so shall be liable to the State for the years or parts thereof during which it transacted business in this State without being admitted in an amount equal to all fees that would have been imposed by this Article upon that limited liability company had it been duly admitted, filed all reports required by this Article, and paid all penalties imposed by this Article. If a limited liability company fails to be admitted to do business in this State within 60 days after it commences transacting business in Illinois, it is liable for a penalty of $2,000 plus $100 for each month or fraction thereof in which it has continued to transact business in this State without being admitted to do so. The Attorney General shall bring proceedings to recover all amounts due this State under this Article.
(e) A member of a foreign limited liability company is not liable for the debts and obligations of the limited liability company solely by reason of the company's having transacted business in this State without being admitted to do so.
(Source: P.A. 93-32, eff. 12-1-03.)

(805 ILCS 180/45-47)
Sec. 45-47. Activities that do not constitute transacting business.
(a) Without excluding other activities that may not constitute transacting business in this State, a foreign limited liability company shall not be considered to be transacting business in this State, for purposes of this Article 45, by reason of carrying on in this State any one or more of the following activities:
(1) Maintaining, defending, or settling any

proceeding.

(2) Holding meetings of the managers or members or

carrying on other activities concerning internal company affairs.

(3) Maintaining bank accounts.
(4) Maintaining offices or agencies for the transfer,

exchange, and registration of the limited liability company's own securities or maintaining trustees or depositaries with respect to those securities.

(5) Selling through independent contractors.
(6) Soliciting or obtaining orders, whether by mail

or through employees or agents or otherwise, if orders require acceptance outside this State before they become contracts.

(7) Owning, without more, real or personal property.
(8) Conducting an isolated transaction that is

completed within 120 days and that is not one in the course of repeated transactions of a like nature.

(9) Having a member or manager who is a resident of

this State.

(b) This Section has no application to the question of whether any foreign limited liability company is subject to service of process and suit in this State under any law of this State.
(Source: P.A. 93-59, eff. 7-1-03.)

(805 ILCS 180/45-50)
Sec. 45-50. Action to restrain from transaction of business.
(a) The Attorney General may bring an action to restrain a foreign limited liability company from transacting business in this State in violation of this Article.
(b) If the authority of a foreign limited liability company to do business in Illinois ceases because of failure to pay a judgment reported to the Secretary of State under Section 45-35, then the Attorney General shall bring an action to restrain a foreign limited liability company from transacting business in this State.
(Source: P.A. 98-171, eff. 8-5-13.)

(805 ILCS 180/45-55)
Sec. 45-55. Process; service on a foreign limited liability company. Service of process on a foreign limited liability company shall be made as provided in subsection (b) of Section 1-50.
(Source: P.A. 87-1062.)

(805 ILCS 180/45-60)
Sec. 45-60. Execution of application. The execution of an application constitutes an affirmation under the penalties of perjury that the facts stated therein are true.
(Source: P.A. 87-1062.)

(805 ILCS 180/45-65)
Sec. 45-65. Reinstatement following revocation.
(a) A limited liability company whose admission has been revoked under Section 45-35 may be reinstated by the Secretary of State following the date of issuance of the certificate of revocation upon:
(1) The filing of the application for reinstatement.
(2) The filing with the Secretary of State by the

limited liability company of all reports then due and becoming due.

(3) The payment to the Secretary of State by the

limited liability company of all fees and penalties then due and becoming due.

(b) The application for reinstatement shall be executed and filed in duplicate in accordance with Section 5-45 and shall set forth all of the following:
(1) The name of the limited liability company at the

time of the issuance of the notice of revocation.

(2) If the name is not available for use as

determined by the Secretary of State at the time of filing the application for reinstatement, the name of the limited liability company as changed, provided that any change is properly effected under Sections 1-10 and 45-25.

(3) The date of the issuance of the notice of

revocation.

(4) The address, including street and number or rural

route number of the registered office of the limited liability company upon reinstatement and the name of its registered agent at that address upon the reinstatement of the limited liability company, provided that any change from either the registered office or the registered agent at the time of revocation is properly reported under Section 1-35.

(c) When a limited liability company whose admission has been revoked has complied with the provisions of this Section, the Secretary of State shall file the application for reinstatement.
(d) Upon the filing of the application for reinstatement: (i) the admission of the limited liability company to transact business in this State shall be deemed to have continued without interruption from the date of the issuance of the notice of revocation, (ii) the limited liability company shall stand revived with the powers, duties, and obligations as if its admission had not been revoked, and (iii) all acts and proceedings of its members or managers, acting or purporting to act in that capacity, that would have been legal and valid but for the revocation, shall stand ratified and confirmed.
(Source: P.A. 94-605, eff. 1-1-06.)



Article 50 - Fees And Other Matters

(805 ILCS 180/Art. 50 heading)

(805 ILCS 180/50-1)
Sec. 50-1. Annual reports.
(a) Each limited liability company organized under the laws of this State and each foreign limited liability company admitted to transact business in this State shall file, within the time prescribed by this Act, an annual report setting forth all of the following:
(1) The name of the limited liability company.
(2) The address, including street and number or rural

route number, of its registered office in this State and the name of its registered agent at that address.

(3) The address, including street and number or rural

route number of its principal place of business.

(4) The name and business address of all of the

managers and any member having the authority of a manager.

(5) Additional information that may be necessary or

appropriate in order to enable the Secretary of State to administer this Act and to verify the proper amount of fees payable by the limited liability company.

(6) The annual report shall be made on forms

prescribed and furnished by the Secretary of State, and the information therein, required by paragraphs (1) through (4) of subsection (a), both inclusive, shall be given as of the date of execution of the annual report. The annual report shall be executed by a manager or, if none, a member designated by the members pursuant to limited liability company action properly taken under Section 15-1.

(b) The annual report, together with all fees and charges prescribed by this Act, shall be delivered to the Secretary of State within 60 days immediately preceding the first day of the anniversary month. Proof to the satisfaction of the Secretary of State that, before the first day of the anniversary month of the limited liability company, the report, together with all fees and charges as prescribed by this Act, was deposited in the United States mail in a sealed envelope, properly addressed, with postage prepaid, shall be deemed a compliance with this requirement. If the Secretary of State finds that the report conforms to the requirements of this Act, he or she shall file it. If the Secretary of State finds that it does not so conform, he or she shall promptly return it to the limited liability company for any necessary corrections, in which event the penalties prescribed for failure to file the report within the time provided shall not apply if the report is corrected to conform to the requirements of this Act and returned to the Secretary of State within 60 days of the original due date of the report.
(Source: P.A. 99-637, eff. 7-1-17.)

(805 ILCS 180/50-5)
Sec. 50-5. List of limited liability companies; exchange of information.
(a) The Secretary of State may publish a list or lists of limited liability companies and foreign limited liability companies, as often, in the format, and for the fees as the Secretary of State may in his or her discretion provide by rule. The Secretary of State may disseminate information concerning limited liability companies and foreign limited liability companies by computer network in the format and for the fees as may be determined by rule.
(b) Upon written request, any list published under subsection (a) shall be free to each member of the General Assembly, to each State agency or department, and to each recorder in this State. An appropriate fee established by rule to cover the cost of producing the list shall be charged to all others.
(c) If a domestic or foreign limited liability company has filed with the Secretary of State an annual report for the preceding year or has been newly formed or is otherwise and in any manner registered with the Secretary of State, the Secretary of State shall exchange with the Department of Healthcare and Family Services any information concerning that limited liability company that may be necessary for the enforcement of child support orders entered pursuant to the Illinois Public Aid Code, the Illinois Marriage and Dissolution of Marriage Act, the Non-Support of Spouse and Children Act, the Non-Support Punishment Act, the Revised Uniform Reciprocal Enforcement of Support Act, the Uniform Interstate Family Support Act, the Illinois Parentage Act of 1984, or the Illinois Parentage Act of 2015.
Notwithstanding any provisions in this Act to the contrary, the Secretary of State shall not be liable to any person for any disclosure of information to the Department of Healthcare and Family Services (formerly Illinois Department of Public Aid) under this subsection or for any other action taken in good faith to comply with the requirements of this subsection.
(Source: P.A. 99-85, eff. 1-1-16.)

(805 ILCS 180/50-10)
(Text of Section from P.A. 100-561)
Sec. 50-10. Fees.
(a) The Secretary of State shall charge and collect in accordance with the provisions of this Act and rules promulgated under its authority all of the following:
(1) Fees for filing documents.
(2) Miscellaneous charges.
(3) Fees for the sale of lists of filings and for

copies of any documents.

(b) The Secretary of State shall charge and collect for all of the following:
(1) Filing articles of organization (domestic),

application for admission (foreign), and restated articles of organization (domestic), $500. Notwithstanding the foregoing, the fee for filing articles of organization (domestic), application for admission (foreign), and restated articles of organization (domestic) in connection with a limited liability company with a series or the ability to establish a series pursuant to Section 37-40 of this Act is $750.

(2) Filing amendments (domestic or foreign), $150.
(3) Filing a statement of termination or application

for withdrawal, $25.

(4) Filing an application to reserve a name, $300.
(5) Filing a notice of cancellation of a reserved

name, $100.

(6) Filing a notice of a transfer of a reserved name,

$100.

(7) Registration of a name, $300.
(8) Renewal of registration of a name, $100.
(9) Filing an application for use of an assumed name

under Section 1-20 of this Act, $150 for each year or part thereof ending in 0 or 5, $120 for each year or part thereof ending in 1 or 6, $90 for each year or part thereof ending in 2 or 7, $60 for each year or part thereof ending in 3 or 8, $30 for each year or part thereof ending in 4 or 9, and a renewal for each assumed name, $150.

(10) Filing an application for change or cancellation

of an assumed name, $100.

(11) Filing an annual report of a limited liability

company or foreign limited liability company, $250, if filed as required by this Act, plus a penalty if delinquent. Notwithstanding the foregoing, the fee for filing an annual report of a limited liability company or foreign limited liability company is $250 plus $50 for each series for which a certificate of designation has been filed pursuant to Section 37-40 of this Act and is in effect on the last day of the third month preceding the company's anniversary month, plus a penalty if delinquent.

(12) Filing an application for reinstatement of a

limited liability company or foreign limited liability company $500.

(13) Filing articles of merger, $100 plus $50 for

each party to the merger in excess of the first 2 parties.

(14) (Blank).
(15) Filing a statement of change of address of

registered office or change of registered agent, or both, or filing a statement of correction, $25.

(16) Filing a petition for refund, $15.
(17) Filing a certificate of designation of a

limited liability company with a series pursuant to Section 37-40 of this Act, $50.

(18) Filing articles of domestication, $100.
(19) Filing, amending, or cancelling a statement of

authority, $50.

(20) Filing, amending, or cancelling a statement of

denial, $10.

(21) Filing any other document, $100.
(c) The Secretary of State shall charge and collect all of the following:
(1) For furnishing a copy or certified copy of any

document, instrument, or paper relating to a limited liability company or foreign limited liability company, or for a certificate, $25.

(2) For the transfer of information by computer

process media to any purchaser, fees established by rule.

(Source: P.A. 99-637, eff. 7-1-17; 100-561, eff. 7-1-18.)

(Text of Section from P.A. 100-571)
Sec. 50-10. Fees.
(a) The Secretary of State shall charge and collect in accordance with the provisions of this Act and rules promulgated under its authority all of the following:
(1) Fees for filing documents.
(2) Miscellaneous charges.
(3) Fees for the sale of lists of filings and for

copies of any documents.

(b) The Secretary of State shall charge and collect for all of the following:
(1) Filing articles of organization (domestic),

application for admission (foreign), and restated articles of organization (domestic), $150. Notwithstanding the foregoing, the fee for filing articles of organization (domestic), application for admission (foreign), and restated articles of organization (domestic) in connection with a limited liability company with a series or the ability to establish a series pursuant to Section 37-40 of this Act is $400.

(2) Filing amendments (domestic or foreign), $50.
(3) Filing a statement of termination or application

for withdrawal, $5.

(4) Filing an application to reserve a name, $25.
(5) Filing a notice of cancellation of a reserved

name, $5.

(6) Filing a notice of a transfer of a reserved name,

$25.

(7) Registration of a name, $50.
(8) Renewal of registration of a name, $50.
(9) Filing an application for use of an assumed name

under Section 1-20 of this Act, $150 for each year or part thereof ending in 0 or 5, $120 for each year or part thereof ending in 1 or 6, $90 for each year or part thereof ending in 2 or 7, $60 for each year or part thereof ending in 3 or 8, $30 for each year or part thereof ending in 4 or 9, and a renewal for each assumed name, $150.

(9.5) Filing an application for change of an assumed

name, $25.

(10) Filing an application for cancellation of an

assumed name, $5.

(11) Filing an annual report of a limited liability

company or foreign limited liability company, $75, if filed as required by this Act, plus a penalty if delinquent. Notwithstanding the foregoing, the fee for filing an annual report of a limited liability company or foreign limited liability company is $75 plus $50 for each series for which a certificate of designation has been filed pursuant to Section 37-40 of this Act and is in effect on the last day of the third month preceding the company's anniversary month, plus a penalty if delinquent.

(12) Filing an application for reinstatement of a

limited liability company or foreign limited liability company $200.

(13) Filing articles of merger, $100 plus $50 for

each party to the merger in excess of the first 2 parties.

(14) Filing articles of conversion, $100.
(15) Filing a statement of change of address of

registered office or change of registered agent, or both, or filing a statement of correction, $25.

(16) Filing a petition for refund, $5.
(17) Filing a certificate of designation of a

limited liability company with a series pursuant to Section 37-40 of this Act, $50.

(18) Filing articles of domestication, $100.
(19) Filing, amending, or cancelling a statement of

authority, $50.

(20) Filing, amending, or cancelling a statement of

denial, $10.

(21) Filing any other document, $5.
(c) The Secretary of State shall charge and collect all of the following:
(1) For furnishing a copy or certified copy of any

document, instrument, or paper relating to a limited liability company or foreign limited liability company, or for a certificate, $25.

(2) For the transfer of information by computer

process media to any purchaser, fees established by rule.

(Source: P.A. 99-637, eff. 7-1-17; 100-571, eff. 12-20-17.)

(805 ILCS 180/50-15)
Sec. 50-15. Penalty.
(a) The Secretary of State shall declare any limited liability company or foreign limited liability company to be delinquent and not in good standing if any of the following occur:
(1) It has failed to file its annual report and pay

the requisite fee as required by this Act before the first day of the anniversary month in the year in which it is due.

(2) It has failed to appoint and maintain a

registered agent in Illinois within 60 days of notification of the Secretary of State by the resigning registered agent.

(3) (Blank).
(b) If the limited liability company or foreign limited liability company has not corrected the default within the time periods prescribed by this Act, the Secretary of State shall be empowered to invoke any of the following penalties:
(1) For failure or refusal to comply with subsection

(a) of this Section within 60 days after the due date, a penalty of $300 plus $100 for each year or fraction thereof beginning with the second year of delinquency until returned to good standing or until reinstatement is effected.

(2) The Secretary of State shall not file any

additional documents, amendments, reports, or other papers relating to any limited liability company or foreign limited liability company organized under or subject to the provisions of this Act until any delinquency under subsection (a) is satisfied.

(3) In response to inquiries received in the Office

of the Secretary of State from any party regarding a limited liability company that is delinquent, the Secretary of State may show the limited liability company as not in good standing.

(Source: P.A. 93-32, eff. 12-1-03; 94-605, eff. 1-1-06.)

(805 ILCS 180/50-20)
Sec. 50-20. Powers of Secretary of State and rulemaking.
(a) The Secretary of State shall have the power and authority reasonably necessary to administer this Act efficiently and to perform the duties herein imposed. The Secretary of State's function under this Act is to be a central depository for the articles of organization of limited liability companies and applications for admission required by this Act and to record the assumed names used by limited liability companies and foreign limited liability companies.
(b) The Secretary of State shall have the power and authority to promulgate rules, in accordance with the Illinois Administrative Procedure Act, necessary to administer this Act efficiently and to perform the duties therein imposed.
(Source: P.A. 87-1062.)

(805 ILCS 180/50-25)
Sec. 50-25. Certified copies and certificates.
(a) Copies, photostatic or otherwise, any and all documents filed in the Office of the Secretary of State in accordance with the provisions of this Act, when certified by the Secretary of State under the Great Seal of the State of Illinois, shall be taken and received in all courts, public offices, and official bodies as prima facie evidence of the facts therein stated.
(b) Certificates by the Secretary of State under the Great Seal of the State of Illinois as to the existence or nonexistence of facts relating to limited liability companies or foreign limited liability companies, which would not appear from a certified copy of any document, shall be taken and received in all courts, public offices, and official bodies as prima facie evidence of the existence or nonexistence of the facts therein stated.
(Source: P.A. 87-1062.)

(805 ILCS 180/50-30)
Sec. 50-30. (Repealed).
(Source: P.A. 87-1062. Repealed by P.A. 91-354, eff. 1-1-00.)

(805 ILCS 180/50-35)
Sec. 50-35. Forms. All documents required by this Act to be filed in the Office of the Secretary of State shall be made on forms prescribed and furnished by the Secretary of State.
(Source: P.A. 87-1062.)

(805 ILCS 180/50-40)
Sec. 50-40. File number. All documents required by this Act to be filed in the Office of the Secretary of State, with the exception of the initial filing, shall contain the file number assigned by the Secretary of State.
(Source: P.A. 87-1062.)

(805 ILCS 180/50-45)
Sec. 50-45. Certificate of registration; attorneys at law.
(a) A limited liability company that is organized to practice law may not engage in the practice of law without a certificate of registration from the Supreme Court of Illinois. Application for registration shall be made in writing and shall contain the name and address of the limited liability company and such other information as may be required by the Supreme Court. Upon receipt of the application, if the Supreme Court finds that the organizers, members, and managers are each licensed to practice law, no disciplinary action is pending against any of them, and it appears that the limited liability company will be conducted in compliance with the law and the rules of the Supreme Court, the Supreme Court may issue, upon payment of a registration fee of $50, a certificate of registration.
Upon written application of the certificate holder and upon completion of a form prescribed by the Supreme Court, the Supreme Court may renew the certificate if it finds that the limited liability company has complied with the Supreme Court's rules and the provisions of this Act. The fee for the renewal of a certificate of registration is $40 per year.
The applications submitted and fees payable to the Supreme Court shall be in addition to the documents, amendments, and reports filed with and the fees and penalties charged by the Secretary of State.
The certificate of registration shall be conspicuously posted upon the premises to which it is applicable, and the limited liability company may have only those offices that are designated by street address in the articles of organization or as changed by amendment of those articles. A certificate of registration is not assignable.
(b) Moneys collected under this Section shall be deposited into the Supreme Court Special Purposes Fund.
(c) After the effective date of this amendatory Act of the 98th General Assembly, the amount of any fee collected under this Section may be set by Supreme Court rule, except that the amount of the fees shall remain as set by statute until the Supreme Court adopts rules specifying a higher or lower fee amount.
(Source: P.A. 98-324, eff. 10-1-13.)

(805 ILCS 180/50-50)
(Text of Section from P.A. 93-32)
Sec. 50-50. Department of Business Services Special Operations Fund.
(a) A special fund in the State treasury is created and shall be known as the Department of Business Services Special Operations Fund. Moneys deposited into the Fund shall, subject to appropriation, be used by the Department of Business Services of the Office of the Secretary of State, hereinafter "Department", to create and maintain the capability to perform expedited services in response to special requests made by the public for same-day or 24-hour service. Moneys deposited into the Fund shall be used for, but not limited to, expenditures for personal services, retirement, Social Security, contractual services, equipment, electronic data processing, and telecommunications.
(b) The balance in the Fund at the end of any fiscal year shall not exceed $600,000, and any amount in excess thereof shall be transferred to the General Revenue Fund.
(c) All fees payable to the Secretary of State under this Section shall be deposited into the Fund. No other fees or charges collected under this Act shall be deposited into the Fund.
(d) "Expedited services" means services rendered within the same day, or within 24 hours from the time, the request therefor is submitted by the filer, law firm, service company, or messenger physically in person or, at the Secretary of State's discretion, by electronic means, to the Department's Springfield Office and includes requests for certified copies, photocopies, and certificates of good standing made to the Department's Springfield Office in person or by telephone, or requests for certificates of good standing made in person or by telephone to the Department's Chicago Office.
(e) Fees for expedited services shall be as follows:
Restated articles of organization, $200;
Merger or conversion, $200;
Articles of organization, $100;
Articles of amendment, $100;
Reinstatement, $100;
Application for admission to transact business, $100;
Certificate of good standing or abstract of computer

record, $20;

All other filings, copies of documents, annual

reports, and copies of documents of dissolved or revoked limited liability companies, $50.

(Source: P.A. 92-33, eff. 7-1-01; 93-32, eff. 9-1-03.)

(Text of Section from P.A. 100-186)
Sec. 50-50. Department of Business Services Special Operations Fund.
(a) A special fund in the State treasury is created and shall be known as the Department of Business Services Special Operations Fund. Moneys deposited into the Fund shall, subject to appropriation, be used by the Department of Business Services of the Office of the Secretary of State, hereinafter "Department", to create and maintain the capability to perform expedited services in response to special requests made by the public for same-day or 24-hour service. Moneys deposited into the Fund shall be used for, but not limited to, expenditures for personal services, retirement, Social Security, contractual services, equipment, electronic data processing, and telecommunications.
(b) The balance in the Fund at the end of any fiscal year shall not exceed $600,000, and any amount in excess thereof shall be transferred to the General Revenue Fund.
(c) All fees payable to the Secretary of State under this Section shall be deposited into the Fund. No other fees or charges collected under this Act shall be deposited into the Fund.
(d) "Expedited services" means services rendered within the same day, or within 24 hours from the time, the request therefor is submitted by the filer, law firm, service company, or messenger physically in person or, at the Secretary of State's discretion, by electronic means, to the Department's Springfield Office and includes requests for certified copies, photocopies, and certificates of good standing made to the Department's Springfield Office in person or by telephone, or requests for certificates of good standing made in person or by telephone to the Department's Chicago Office. A request submitted by electronic means may not be considered a request for expedited services solely because of its submission by electronic means, unless expedited service is requested by the filer.
(e) Fees for expedited services shall be as follows:
Restated articles of organization, $200;
Merger or conversion, $200;
Articles of organization, $100;
Articles of amendment, $100;
Reinstatement, $100;
Application for admission to transact business, $100;
Certificate of good standing or abstract of computer

record, $20;

All other filings, copies of documents, annual

reports, and copies of documents of dissolved or revoked limited liability companies, $50.

(Source: P.A. 100-186, eff. 7-1-18.)

(Text of Section from P.A. 100-561)
Sec. 50-50. Department of Business Services Special Operations Fund.
(a) A special fund in the State treasury is created and shall be known as the Department of Business Services Special Operations Fund. Moneys deposited into the Fund shall, subject to appropriation, be used by the Department of Business Services of the Office of the Secretary of State, hereinafter "Department", to create and maintain the capability to perform expedited services in response to special requests made by the public for same-day or 24-hour service. Moneys deposited into the Fund shall be used for, but not limited to, expenditures for personal services, retirement, Social Security, contractual services, equipment, electronic data processing, and telecommunications.
(b) The balance in the Fund at the end of any fiscal year shall not exceed $600,000, and any amount in excess thereof shall be transferred to the General Revenue Fund.
(c) All fees payable to the Secretary of State under this Section shall be deposited into the Fund. No other fees or charges collected under this Act shall be deposited into the Fund.
(d) "Expedited services" means services rendered within the same day, or within 24 hours from the time, the request therefor is submitted by the filer, law firm, service company, or messenger physically in person or, at the Secretary of State's discretion, by electronic means, to the Department's Springfield Office and includes requests for certified copies, photocopies, and certificates of good standing made to the Department's Springfield Office in person or by telephone, or requests for certificates of good standing made in person or by telephone to the Department's Chicago Office.
(e) Fees for expedited services shall be as follows:
Restated articles of organization, $200;
Merger, $200;
Articles of organization, $100;
Articles of amendment, $100;
Reinstatement, $100;
Application for admission to transact business, $100;
Certificate of good standing or abstract of computer

record, $20;

All other filings, copies of documents, annual

reports, and copies of documents of dissolved or revoked limited liability companies, $50.

(Source: P.A. 100-561, eff. 7-1-18.)

(805 ILCS 180/50-55)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 50-55. Disposition of fees. Until July 1, 2021, of the total money collected for the filing of annual reports under this Act, $10 of the filing fee shall be paid into the Department of Business Services Special Operations Fund. The remaining money collected for the filing of annual reports under this Act shall be deposited into the General Revenue Fund in the State Treasury.
(Source: P.A. 100-561, eff. 7-1-18.)



Article 55 - Miscellaneous

(805 ILCS 180/Art. 55 heading)

(805 ILCS 180/55-1)
Sec. 55-1. Construction and application.
(a) This Act shall be so applied and construed to effectuate its general purpose.
(b) Subject to subsection (b) of Section 15-5, it is the policy of this Act to give maximum effect to the principles of freedom of contract and to the enforceability of operating agreements.
(c) Rules that statutes in derogation of the common law are to be strictly construed shall have no application to this Act.
(d) Unless the context otherwise requires, as used in this Act, the singular shall include the plural and the plural shall include the singular. The use of any gender shall be applicable to all genders. The captions contained in this Act are for purposes of convenience only and shall not control or affect the construction of this Act.
(Source: P.A. 99-637, eff. 7-1-17.)

(805 ILCS 180/55-2)
Sec. 55-2. Construction; attorneys at law. The provisions of this Act are applicable to attorneys at law only to the extent and under such terms and conditions as the Supreme Court of Illinois determines to be necessary and appropriate. Articles of organization of limited liability companies formed to practice law shall contain such provisions as may be appropriate to comply with applicable rules of the Supreme Court.
(Source: P.A. 89-686, eff. 12-31-96.)

(805 ILCS 180/55-3)
Sec. 55-3. Relation to Electronic Signatures in Global and National Commerce Act. This Act modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 U.S.C. Section 7001 et seq., but does not modify, limit, or supersede Section 101(c) of that Act, 15 U.S.C. Section 7001(c), or authorize electronic delivery of any of the notices described in Section 103(b) of that Act, 15 U.S.C. Section 7003(b).
(Source: P.A. 99-637, eff. 7-1-17.)

(805 ILCS 180/55-5)
Sec. 55-5. Judicial review under the Administrative Review Law.
(a) If the Secretary of State shall fail to approve any document required by this Act to be approved by the Secretary of State before the document shall be filed in his or her office, the Secretary of State shall, within 10 business days after the delivery thereof to him or her, give written notice of the disapproval thereof to the person delivering the document, specifying the reasons therefor. The decision of the Secretary of State is subject to judicial review under the Administrative Review Law.
(b) If the Secretary of State shall revoke any admission of any foreign limited liability company under this Act, the decision shall be subject to judicial review under the Administrative Review Law.
(c) Appeals may be taken from all final orders and judgments entered by the circuit court under this Section in review of any ruling or decision of the Secretary of State may be taken as in other civil actions by either party to the proceeding.
(Source: P.A. 87-1062.)

(805 ILCS 180/55-10)
Sec. 55-10. Illinois Administrative Procedure Act. The Illinois Administrative Procedure Act is hereby expressly adopted and incorporated herein as if all of the provisions of that Act were included in this Act, except that the provisions of subsection (d) of Section 10-65 of the Illinois Administrative Procedure Act, which provides that at hearing the licensee has the right to show compliance with all lawful requirements for retention, continuation, or renewal of the license, is specifically excluded, and for the purposes of this Act, the notice required under Section 10-25 of the Illinois Administrative Procedure Act is deemed sufficient when mailed to the last known address of a party.
(Source: P.A. 88-670, eff. 12-2-94; 89-626, eff. 8-9-96.)

(805 ILCS 180/55-15)
Sec. 55-15. Transitional provisions.
(a) Before January 1, 2000, this amendatory Act of 1997 governs only a limited liability company:
(1) organized on or after the effective date of this

amendatory Act of 1997, unless the company is continuing the business of a dissolved limited liability company under this Act; and

(2) organized before the effective date of this

amendatory Act of 1997, that elects, as provided under subsection (c) of this Section, to be governed by this amendatory Act of 1997.

(b) On and after January 1, 2000, this amendatory Act of 1997 governs all limited liability companies.
(c) Before January 1, 2000, a limited liability company voluntarily may elect, in the manner provided in its operating agreement or by law for amending the operating agreement, to be governed by this amendatory Act of 1997.
(Source: P.A. 90-424, eff. 1-1-98.)



Article 60 - Effective Date

(805 ILCS 180/Art. 60 heading)

(805 ILCS 180/60-1)
Sec. 60-1. Effective date. This Act takes effect on January 1, 1994.
(Source: P.A. 90-424, eff. 1-1-98.)






805 ILCS 185/ - Professional Limited Liability Company Act.

(805 ILCS 185/1)
Sec. 1. Short title. This Act may be cited as the Professional Limited Liability Company Act.
(Source: P.A. 99-227, eff. 8-3-15.)

(805 ILCS 185/5)
Sec. 5. Definitions. In this Act:
"Department" means the Department of Financial and Professional Regulation.
"Professional limited liability company" means a limited liability company that intends to provide, or does provide, professional services that require the individuals engaged in the profession to be licensed by the Department of Financial and Professional Regulation.
(Source: P.A. 99-227, eff. 8-3-15.)

(805 ILCS 185/10)
Sec. 10. Application of the Limited Liability Company Act. The Limited Liability Company Act, as now or hereafter amended, shall be applicable to professional limited liability companies, and they shall enjoy the powers and privileges and be subject to the duties, restrictions, and liabilities of other limited liability companies, except where inconsistent with the letter and purpose of this Act. This Act shall take precedence in the event of any conflict with the provisions of the Limited Liability Company Act or other laws.
(Source: P.A. 99-227, eff. 8-3-15.)

(805 ILCS 185/15)
Sec. 15. Certificate of registration.
(a) No professional limited liability company may render professional services that require the issuance of a license by the Department, except through its managers, members, agents, or employees who are duly licensed or otherwise legally authorized to render such professional services within this State. An individual's association with a professional limited liability company as a manager, member, agent, or employee, shall in no way modify or diminish the jurisdiction of the Department that licensed, certified, or registered the individual for a particular profession.
(b) A professional limited liability company shall not open, operate, or maintain an establishment for any of the purposes for which a limited liability company may be organized without obtaining a certificate of registration from the Department.
(c) Application for a certificate of registration shall be made in writing and shall contain the name and primary mailing address of the professional limited liability company, the name and address of the company's registered agent, the address of the practice location maintained by the company, each assumed name being used by the company, and such other information as may be required by the Department. All official correspondence from the Department shall be mailed to the primary mailing address of the company except that the company may elect to have renewal and non-renewal notices sent to the registered agent of the company. Upon receipt of such application, the Department shall make an investigation of the professional limited liability company. If this Act or any Act administered by the Department requires the organizers, managers, and members to each be licensed in the particular profession or related professions related to the professional services offered by the company, the Department shall determine that the organizers, managers, and members are each licensed pursuant to the laws of Illinois to engage in the particular profession or related professions involved (except that an initial organizer may be a licensed attorney) and that no disciplinary action is pending before the Department against any of them before issuing a certificate of registration. For all other companies submitting an application, the Department shall determine if any organizer, manager, or member claiming to hold a professional license issued by the Department is currently so licensed and that no disciplinary action is pending before the Department against any of them before issuing a certificate of registration. If it appears that the professional limited liability company will be conducted in compliance with the law and the rules and regulations of the Department, the Department shall issue, upon payment of a registration fee of $50, a certificate of registration.
(d) A separate application shall be submitted for each business location in Illinois. If the professional limited liability company is using more than one fictitious or assumed name and has an address different from that of the parent company, a separate application shall be submitted for each fictitious or assumed name.
(e) Upon written application of the holder, the Department shall renew the certificate if it finds that the professional limited liability company has complied with its regulations and the provisions of this Act and the applicable licensing Act. This fee for the renewal of a certificate of registration shall be calculated at the rate of $40 per year. The certificate of registration shall be conspicuously posted upon the premises to which it is applicable. A certificate of registration shall not be assignable.
(f) The Department shall not issue or renew any certificate of registration to a professional limited liability company during the period of dissolution.
(Source: P.A. 99-227, eff. 8-3-15.)

(805 ILCS 185/20)
Sec. 20. Failure to obtain a certificate of registration. Whenever the Department has reason to believe a professional limited liability company has opened, operated, or maintained an establishment without a certificate of registration, the Department may issue a notice of violation to the professional limited liability company. The notice of violation shall provide a period of 30 days after the date of the notice to either file an answer to the satisfaction of the Department or submit an application for a certificate of registration in compliance with this Act. If the professional limited liability company submits an application for a certificate of registration, it must pay the $50 application fee and a late fee of $100 for each year that the professional limited liability company opened, operated, or maintained an establishment without a certificate of registration for the purpose of providing any professional service that requires the individuals engaged in the profession to be licensed by the Department, with a maximum late fee of $500. If the professional limited liability company that is the subject of the notice of violation fails to respond, fails to respond to the satisfaction of the Department, or fails to submit an application for registration, the Department may institute disciplinary proceedings against the professional limited liability company and may impose a civil penalty up to $1,000 for violation of this Act after affording the professional limited liability company a hearing in conformance with the requirements of this Act.
(Source: P.A. 99-227, eff. 8-3-15.)

(805 ILCS 185/25)
Sec. 25. Suspension, revocation or discipline of certificate of registration.
(a) The Department may suspend, revoke, or otherwise discipline the certificate of registration of a professional limited liability company for any of the following reasons:
(1) the revocation or suspension of the license to

practice the profession of any officer, manager, member, agent, or employee not promptly removed or discharged by the professional limited liability company;

(2) unethical professional conduct on the part of any

officer, manager, member, agent, or employee not promptly removed or discharged by the professional limited liability company;

(3) the death of the last remaining member;
(4) upon finding that the holder of the certificate

has failed to comply with the provisions of this Act or the regulations prescribed by the Department; or

(5) the failure to file a return, to pay the tax,

penalty, or interest shown in a filed return, or to pay any final assessment of tax, penalty, or interest, as required by a tax Act administered by the Illinois Department of Revenue, until such time as the requirements of any such tax Act are satisfied.

(b) Before any certificate of registration is suspended or revoked, the holder shall be given written notice of the proposed action and the reasons for the proposed action and shall be provided a public hearing by the Department with the right to produce testimony and other evidence concerning the charges made. The notice shall also state the place and date of the hearing, which shall be at least 10 days after service of the notice.
(c) All orders of the Department denying an application for a certificate of registration or suspending or revoking a certificate of registration or imposing a civil penalty shall be subject to judicial review pursuant to the Administrative Review Law.
(d) The proceedings for judicial review shall be commenced in the circuit court of the county in which the party applying for review is located. If the party is not currently located in Illinois, the venue shall be in Sangamon County. The Department shall not be required to certify any record to the court or file any answer in court or otherwise appear in any court in a judicial review proceeding, unless and until the Department has received from the plaintiff payment of the costs of furnishing and certifying the record, which costs shall be determined by the Department. Exhibits shall be certified without cost. Failure on the part of the plaintiff to file a receipt in court is grounds for dismissal of the action.
(Source: P.A. 99-227, eff. 8-3-15.)

(805 ILCS 185/30)
Sec. 30. Confidentiality.
(a) All information collected by the Department in the course of an examination or investigation of a holder of a certificate of registration or an applicant, including, but not limited to, any complaint against a holder of a certificate of registration filed with the Department and information collected to investigate any such complaint, shall be maintained for the confidential use of the Department and shall not be disclosed.
(b) The Department may not disclose the information to anyone other than law enforcement officials, other regulatory agencies that have an appropriate regulatory interest as determined by the Secretary of the Department, or a party presenting a lawful subpoena to the Department. Information and documents disclosed to a federal, State, county, or local law enforcement agency shall not be disclosed by the agency for any purpose to any other agency or person. A formal complaint filed against a holder of a certificate of registration by the Department or any order issued by the Department against a holder of a certificate of registration or an applicant shall be a public record, except as otherwise prohibited by law.
(Source: P.A. 99-227, eff. 8-3-15.)

(805 ILCS 185/35)
Sec. 35. Professional relationship and liability; rights and obligations pertaining to communications.
(a) Nothing contained in this Act shall be interpreted to abolish, repeal, modify, restrict, or limit the law in effect in this State on the effective date of this Act that is applicable to the professional relationship and liabilities between the person furnishing the professional services and the person receiving such professional services or the law that is applicable to the standards for professional conduct. Any manager, member, agent, or employee of a professional limited liability company shall remain personally and fully liable and accountable for any negligent or wrongful acts or misconduct committed by him or her or by any person under his or her direct supervision and control while rendering professional services on behalf of the professional limited liability company. However, a professional limited liability company shall have no greater liability for the conduct of its agents than any other limited liability company organized under the Limited Liability Company Act. A professional limited liability company shall be liable up to the full value of its property for any negligence or wrongful acts or misconduct committed by any of its managers, members, agents, or employees while they are engaged in the rendering of professional services on behalf of the professional limited liability company.
(b) All rights and obligations pertaining to communications made to or information received by any qualified person or the advice he or she gives on such communications or information, shall be extended to the professional limited liability company of which he or she is a manager, member, agent, or employee, and to the professional limited liability company's managers, members, agents, and employees.
(Source: P.A. 99-227, eff. 8-3-15.)

(805 ILCS 185/40)
Sec. 40. Dissolution. A professional limited liability company may, for the purposes of dissolution, have as its managers and members individuals who are not licensed by the Department to provide professional services notwithstanding any provision of this Act or of any professional Act administered by the Department, provided that the professional limited liability company under these circumstances does not render any professional services nor hold itself out as capable or available to render any professional services during the period of dissolution. A copy of the certificate of dissolution, as issued by the Secretary of State, shall be delivered to the Department within 30 days of its receipt by the managers or members.
(Source: P.A. 99-227, eff. 8-3-15.)

(805 ILCS 185/45)
Sec. 45. Dishonored payments. Any professional limited liability company that, on 2 occasions, issues or delivers a check or other order to the Department that is not honored by the financial institution upon which it is drawn because of insufficient funds on the account, shall pay to the Department, in addition to the amount owing upon such check or other order, a fee of $50. If such check or other order was issued or delivered in payment of a renewal fee and the professional limited liability company whose certificate of registration has lapsed continues to practice as a professional limited liability company without paying the renewal fee and the $50 fee required under this Section, an additional fee of $100 shall be imposed for practicing without a current certificate. The Department shall notify the professional limited liability company whose certificate of registration has lapsed within 30 days after the discovery by the Department that such professional limited liability company is operating without a current certificate of the fact that the professional limited liability company is operating without a certificate and of the amount due to the Department, which shall include the lapsed renewal fee and all other fees required by this Section. If the professional limited liability company whose certification has lapsed seeks a current certificate more than 30 days after the date it receives notification from the Department, it shall be required to apply to the Department for reinstatement of the certificate and to pay all fees due to the Department. The Department may establish a fee for the processing of an application for reinstatement of a certificate that allows the Department to pay all costs and expenses related to the processing of the application. The Secretary of the Department may waive the fees due under this Section in individual cases where he or she finds that in the particular case such fees would be unreasonable or unnecessarily burdensome.
(Source: P.A. 99-227, eff. 8-3-15.)

(805 ILCS 185/50)
Sec. 50. Deposit of fees and fines. All fees, civil penalties, and fines collected under this Act shall be deposited into the General Professions Dedicated Fund.
(Source: P.A. 99-227, eff. 8-3-15.)

(805 ILCS 185/900)
Sec. 900. (Amendatory provisions; text omitted).
(Source: P.A. 99-227, eff. 8-3-15; text omitted.)

(805 ILCS 185/905)
Sec. 905. (Amendatory provisions; text omitted).
(Source: P.A. 99-227, eff. 8-3-15; text omitted.)

(805 ILCS 185/910)
Sec. 910. The Department of Professional Regulation Law of the Civil Administrative Code of Illinois is amended by repealing Sections 2105-150 and 2105-350.
(Source: P.A. 99-227, eff. 8-3-15.)

(805 ILCS 185/915)
Sec. 915. (Amendatory provisions; text omitted).
(Source: P.A. 99-227, eff. 8-3-15; text omitted.)

(805 ILCS 185/920)
Sec. 920. (Amendatory provisions; text omitted).
(Source: P.A. 99-227, eff. 8-3-15; text omitted.)

(805 ILCS 185/925)
Sec. 925. The Clinical Social Work and Social Work Practice Act is amended by repealing Section 18.
(Source: P.A. 99-227, eff. 8-3-15.)

(805 ILCS 185/930)
Sec. 930. (Amendatory provisions; text omitted).
(Source: P.A. 99-227, eff. 8-3-15; text omitted.)

(805 ILCS 185/935)
Sec. 935. (Amendatory provisions; text omitted).
(Source: P.A. 99-227, eff. 8-3-15; text omitted.)

(805 ILCS 185/940)
Sec. 940. (Amendatory provisions; text omitted).
(Source: P.A. 99-227, eff. 8-3-15; text omitted.)

(805 ILCS 185/945)
Sec. 945. (Amendatory provisions; text omitted).
(Source: P.A. 99-227, eff. 8-3-15; text omitted.)

(805 ILCS 185/950)
Sec. 950. The Collection Agency Act is amended by repealing Sections 6, 6a, 10, 13, 13.3, and 14.
(Source: P.A. 99-227, eff. 8-3-15.)

(805 ILCS 185/955)
Sec. 955. (Amendatory provisions; text omitted).
(Source: P.A. 99-227, eff. 8-3-15; text omitted.)

(805 ILCS 185/960)
Sec. 960. The Real Estate License Act of 2000 is amended by repealing Sections 5-46 and 5-47.
(Source: P.A. 99-227, eff. 8-3-15.)

(805 ILCS 185/965)
Sec. 965. (Amendatory provisions; text omitted).
(Source: P.A. 99-227, eff. 8-3-15; text omitted.)

(805 ILCS 185/970)
Sec. 970. (Amendatory provisions; text omitted).
(Source: P.A. 99-227, eff. 8-3-15; text omitted.)

(805 ILCS 185/975)
Sec. 975. (Amendatory provisions; text omitted).
(Source: P.A. 99-227, eff. 8-3-15; text omitted.)

(805 ILCS 185/999)
Sec. 999. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 99-227, eff. 8-3-15.)



805 ILCS 206/ - Uniform Partnership Act (1997).

Article 1 - General Provisions

(805 ILCS 206/Art. 1 heading)

(805 ILCS 206/100)
Sec. 100. Short title. This Act may be cited as the Uniform Partnership Act (1997).
(Source: P.A. 92-740, eff. 1-1-03.)

(805 ILCS 206/101)
Sec. 101. Definitions. In this Act:
(a) "Business" includes every trade, occupation, and profession.
(b) "Debtor in bankruptcy" means a person who is the subject of:
(1) an order for relief under Title 11 of the United

States Code or a comparable order under a successor statute of general application; or

(2) a comparable order under federal, state, or

foreign law governing insolvency.

(c) "Distribution" means a transfer of money or other property from a partnership to a partner in the partner's capacity as a partner or to the partner's transferee.
(d) "Foreign limited liability partnership" means a partnership that:
(1) is formed under laws other than the laws of this

State; and

(2) has the status of a limited liability partnership

under those laws.

(e) "Limited liability partnership" means a partnership that has filed a statement of qualification under Section 1001 and does not have a similar statement in effect in any other jurisdiction.
(f) "Partnership" means an association of 2 or more persons to carry on as co-owners a business for profit formed under Section 202 of this Act, predecessor law, or comparable law of another jurisdiction.
(g) "Partnership agreement" means the agreement, whether written, oral, or implied, among the partners concerning the partnership, including amendments to the partnership agreement.
(h) "Partnership at will" means a partnership in which the partners have not agreed to remain partners until the expiration of a definite term or the completion of a particular undertaking.
(i) "Partnership interest" or "partner's interest in the partnership" means all of a partner's interests in the partnership, including the partner's transferable interest and all management and other rights.
(j) "Person" means an individual, corporation, limited liability company, business trust, estate, trust, partnership, association, joint venture, government, governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.
(k) "Property" means all property, real, personal, or mixed, tangible or intangible, or any interest therein.
(l) "State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or any territory or insular possession subject to the jurisdiction of the United States.
(m) "Statement" means a statement of partnership authority under Section 303 of this Act, a statement of denial under Section 304, a statement of dissociation under Section 704, a statement of dissolution under Section 805, a statement of merger under Section 907 or 908, a statement of qualification under Section 1001, a statement of withdrawal under Section 1001 or 1102, a statement of foreign qualification under Section 1102, or an amendment or cancellation of any of the foregoing.
(n) "Transfer" includes an assignment, conveyance, lease, mortgage, deed, and encumbrance.
(Source: P.A. 95-368, eff. 8-23-07.)

(805 ILCS 206/102)
Sec. 102. Knowledge and notice.
(a) A person knows a fact if the person has actual knowledge of it.
(b) A person has notice of a fact if the person:
(1) knows of it;
(2) has received a notification of it; or
(3) has reason to know it exists from all of the

facts known to the person at the time in question.

(c) A person notifies or gives a notification to another by taking steps reasonably required to inform the other person in ordinary course, whether or not the other person learns of it.
(d) A person receives a notification when the notification:
(1) comes to the person's attention; or
(2) is duly delivered at the person's place of

business or at any other place held out by the person as a place for receiving communications.

(e) Except as otherwise provided in subsection (f), a person other than an individual knows, has notice, or receives a notification of a fact for purposes of a particular transaction when the individual conducting the transaction knows, has notice, or receives a notification of the fact, or in any event when the fact would have been brought to the individual's attention if the person had exercised reasonable diligence. The person exercises reasonable diligence if it maintains reasonable routines for communicating significant information to the individual conducting the transaction and there is reasonable compliance with the routines. Reasonable diligence does not require an individual acting for the person to communicate information unless the communication is part of the individual's regular duties or the individual has reason to know of the transaction and that the transaction would be materially affected by the information.
(f) A partner's knowledge, notice, or receipt of a notification of a fact relating to the partnership is effective immediately as knowledge by, notice to, or receipt of a notification by the partnership, except in the case of a fraud on the partnership committed by or with the consent of that partner.
(Source: P.A. 92-740, eff. 1-1-03.)

(805 ILCS 206/103)
Sec. 103. Effect of partnership agreement; nonwaivable provisions.
(a) Except as otherwise provided in subsection (b), relations among the partners and between the partners and the partnership are governed by the partnership agreement. To the extent the partnership agreement does not otherwise provide, this Act governs relations among the partners and between the partners and the partnership.
(b) The partnership agreement may not:
(1) vary the rights and duties under Section 105

except to eliminate the duty to provide copies of statements to all of the partners;

(2) unreasonably restrict the right of access to

books and records under Section 403(b);

(3) eliminate or reduce a partner's fiduciary duties,

but may:

(i) identify specific types or categories of

activities that do not violate these duties, if not manifestly unreasonable; and

(ii) specify the number or percentage of partners

that may authorize or ratify, after full disclosure of all material facts, a specific act or transaction that otherwise would violate these duties;

(4) eliminate or reduce the obligation of good faith

and fair dealing under Section 404(d), but the partnership agreement may prescribe the standards by which the performance of the obligation is to be measured, if the standards are not manifestly unreasonable;

(5) vary the power to dissociate as a partner under

Section 602(a), except to require the notice under Section 601(1) to be in writing;

(6) vary the right of a court to expel a partner in

the events specified in Section 601(5);

(7) vary the requirement to wind up the partnership

business in cases specified in Section 801(4), (5), or (6);

(8) vary the law applicable to a limited liability

partnership under Section 106(b); or

(9) restrict the rights of a person, other than a

partner and transferee of a partner's transferable interest under this Act.

(Source: P.A. 92-740, eff. 1-1-03.)

(805 ILCS 206/104)
Sec. 104. Supplemental principles of law.
(a) Unless displaced by particular provisions of this Act, the principles of law and equity supplement this Act.
(b) If an obligation to pay interest arises under this Act and the rate is not specified, the rate is that specified in Section 4 of the Interest Act.
(Source: P.A. 92-740, eff. 1-1-03.)

(805 ILCS 206/105)
Sec. 105. Execution, filing, and recording of statements.
(a) A statement may be filed in the office of the Secretary of State. A certified copy of a statement that is filed in an office in another State may be filed in the office of the Secretary of State. Either filing has the effect provided in this Act with respect to partnership property located in or transactions that occur in this State.
(b) A certified copy of a statement that has been filed in the office of the Secretary of State and recorded in the office for recording transfers of real property has the effect provided for recorded statements in this Act. A recorded statement that is not a certified copy of a statement filed in the office of the Secretary of State does not have the effect provided for recorded statements in this Act.
(c) A statement of qualification or foreign qualification filed by a partnership must be executed by at least 2 partners. Other statements must be executed by a partner or other person authorized by this Act. An individual who executes a statement as, or on behalf of, a partner or other person named as a partner in a statement shall personally declare under penalty of perjury that the contents of the statement are accurate.
(d) A person authorized by this Act to file a statement may amend or cancel the statement by filing an amendment or cancellation that names the partnership, identifies the statement, and states the substance of the amendment or cancellation.
(e) A person who files a statement pursuant to this Section shall promptly send a copy of the statement to every nonfiling partner and to any other person named as a partner in the statement. Failure to send a copy of a statement to a partner or other person does not limit the effectiveness of the statement as to a person not a partner.
(f) The Secretary of State may collect a fee for filing or providing a certified copy of a statement as provided in Section 108. The officer responsible for recording transfers of real property may collect a fee for recording a statement.
(Source: P.A. 97-839, eff. 7-20-12.)

(805 ILCS 206/105.5)
Sec. 105.5. Electronic filing. Documents or reports transmitted for filing electronically must include the name of the person making the submission. The inclusion shall constitute the affirmation or acknowledgement of the person, under penalties of perjury, that the instrument is his or her act and deed or the act and deed of the limited liability partnership, as the case may be, and that the facts stated therein are true. Compliance with this Section shall satisfy the signature provisions of Section 105 of this Act, which shall otherwise apply.
(Source: P.A. 97-839, eff. 7-20-12.)

(805 ILCS 206/106)
Sec. 106. Governing law.
(a) Except as otherwise provided in subsection (b), the law of the jurisdiction in which a partnership has its chief executive office governs relations among the partners and between the partners and the partnership.
(b) The law of this State governs relations among the partners and between the partners and the partnership and the liability of partners for an obligation of a limited liability partnership.
(Source: P.A. 92-740, eff. 1-1-03.)

(805 ILCS 206/107)
Sec. 107. Partnership subject to amendment or repeal of Act. A partnership governed by this Act is subject to any amendment to or repeal of this Act.
(Source: P.A. 92-740, eff. 1-1-03.)

(805 ILCS 206/108)
(Text of Section from P.A. 100-186)
Sec. 108. Fees.
(a) The Secretary of State shall charge and collect in accordance with the provisions of this Act and rules promulgated under its authority:
(1) fees for filing documents;
(2) miscellaneous charges; and
(3) fees for the sale of lists of filings and for

copies of any documents.

(b) The Secretary of State shall charge and collect:
(1) for furnishing a copy or certified copy of any

document, instrument, or paper relating to a registered limited liability partnership, $25;

(2) for the transfer of information by computer

process media to any purchaser, fees established by rule;

(3) for filing a statement of partnership authority,

$25;

(4) for filing a statement of denial, $25;
(5) for filing a statement of dissociation, $25;
(6) for filing a statement of dissolution, $100;
(7) for filing a statement of merger, $100;
(8) for filing a statement of qualification for a

limited liability partnership organized under the laws of this State, $100 for each partner, but in no event shall the fee be less than $200 or exceed $5,000;

(9) for filing a statement of foreign qualification,

$500;

(10) for filing a renewal statement for a limited

liability partnership organized under the laws of this State, $100 for each partner, but in no event shall the fee be less than $200 or exceed $5,000;

(11) for filing a renewal statement for a foreign

limited liability partnership, $300;

(12) for filing an amendment or cancellation of a

statement, $25;

(13) for filing a statement of withdrawal, $100;
(14) for the purposes of changing the registered

agent name or registered office, or both, $25;

(15) for filing an application for reinstatement,

$200;

(16) for filing any other document, $25.
(c) All fees collected pursuant to this Act shall be deposited into the Division of Corporations Registered Limited Liability Partnership Fund.
(d) There is hereby continued in the State treasury a special fund to be known as the Division of Corporations Registered Limited Liability Partnership Fund. Moneys deposited into the Fund shall, subject to appropriation, be used by the Business Services Division of the Office of the Secretary of State to administer the responsibilities of the Secretary of State under this Act. On or before August 31 of each year, the balance in the Fund in excess of $200,000 shall be transferred to the General Revenue Fund.
(e) Filings, including annual reports, made by electronic means shall be treated as if submitted in person and may not be charged excess fees as expedited services solely because of submission by electronic means.
(Source: P.A. 99-620, eff. 1-1-17; 99-933, eff. 1-27-17; 100-186, eff. 7-1-18.)

(Text of Section from P.A. 100-486)
Sec. 108. Fees.
(a) The Secretary of State shall charge and collect in accordance with the provisions of this Act and rules promulgated under its authority:
(1) fees for filing documents;
(2) miscellaneous charges; and
(3) fees for the sale of lists of filings and for

copies of any documents.

(b) The Secretary of State shall charge and collect:
(1) for furnishing a copy or certified copy of any

document, instrument, or paper relating to a registered limited liability partnership, $25;

(2) for the transfer of information by computer

process media to any purchaser, fees established by rule;

(3) for filing a statement of partnership authority,

$25;

(4) for filing a statement of denial, $25;
(5) for filing a statement of dissociation, $25;
(6) for filing a statement of dissolution, $100;
(7) for filing a statement of merger, $100;
(8) for filing a statement of qualification for a

limited liability partnership organized under the laws of this State, $100 for each partner, but in no event shall the fee be less than $200 or exceed $5,000;

(9) for filing a statement of foreign qualification,

$500;

(10) for filing a renewal statement for a limited

liability partnership organized under the laws of this State, $100 for each partner, but in no event shall the fee be less than $200 or exceed $5,000;

(11) for filing a renewal statement for a foreign

limited liability partnership, $300;

(12) for filing an amendment or cancellation of a

statement, $25;

(13) for filing a statement of withdrawal, $100;
(14) for the purposes of changing the registered

agent name or registered office, or both, $25;

(15) for filing an application for reinstatement,

$200;

(16) for filing any other document, $25.
(c) All fees collected pursuant to this Act shall be deposited into the Division of Corporations Registered Limited Liability Partnership Fund.
(d) There is hereby continued in the State treasury a special fund to be known as the Division of Corporations Registered Limited Liability Partnership Fund. Moneys deposited into the Fund shall, subject to appropriation, be used by the Business Services Division of the Office of the Secretary of State to administer the responsibilities of the Secretary of State under this Act. On or before August 31 of each year, the balance in the Fund in excess of $600,000 shall be transferred to the General Revenue Fund.
(Source: P.A. 99-620, eff. 1-1-17; 99-933, eff. 1-27-17; 100-486, eff. 1-1-18.)

(805 ILCS 206/109)
Sec. 109. Illinois Administrative Procedure Act. The Illinois Administrative Procedure Act is expressly adopted and incorporated in Articles 10 and 11 of this Act as if all of the provisions of the Illinois Administrative Procedure Act were included in Articles 10 and 11 of this Act, except that the provisions of subsection (c) of Section 10-65 of the Illinois Administrative Procedure Act, which provides that at a hearing the licensee has the right to show compliance with all lawful requirements for retention, continuation, or renewal of the license, is specifically excluded, and for the purposes of this Act, the notice required under Section 10-25 of the Illinois Administrative Procedure Act is deemed sufficient when mailed to the last known address of a party.
(Source: P.A. 92-740, eff. 1-1-03.)



Article 2 - Nature Of Partnership

(805 ILCS 206/Art. 2 heading)

(805 ILCS 206/201)
Sec. 201. Partnership as entity.
(a) A partnership is an entity distinct from its partners.
(b) A limited liability partnership continues to be the same entity that existed before the filing of a statement of qualification under Section 1001 of this Act.
(Source: P.A. 92-740, eff. 1-1-03.)

(805 ILCS 206/202)
Sec. 202. Formation of partnership.
(a) Except as otherwise provided in subsection (b), the association of 2 or more persons to carry on as co-owners a business for profit forms a partnership, whether or not the persons intend to form a partnership.
(b) An association formed under a statute other than this Act, a predecessor statute, or a comparable statute of another jurisdiction is not a partnership under this Act.
(c) In determining whether a partnership is formed, the following rules apply:
(1) Joint tenancy, tenancy in common, tenancy by the

entireties, joint property, common property, or part ownership does not by itself establish a partnership, even if the co-owners share profits made by the use of the property.

(2) The sharing of gross returns does not by itself

establish a partnership, even if the persons sharing them have a joint or common right or interest in property from which the returns are derived.

(3) A person who receives a share of the profits of a

business is presumed to be a partner in the business, unless the profits were received in payment:

(i) of a debt by installments or otherwise;
(ii) for services as an independent contractor or

of wages or other compensation to an employee;

(iii) of rent;
(iv) of an annuity or other retirement or health

benefit to a beneficiary, representative, or designee of a deceased or retired partner;

(v) of interest or other charge on a loan, even

if the amount of payment varies with the profits of the business, including a direct or indirect present or future ownership of the collateral, or rights to income, proceeds, or increase in value derived from the collateral; or

(vi) for the sale of the goodwill of a business

or other property by installments or otherwise.

(Source: P.A. 92-740, eff. 1-1-03.)

(805 ILCS 206/203)
Sec. 203. Partnership property. Property acquired by a partnership is property of the partnership and not of the partners individually.
(Source: P.A. 92-740, eff. 1-1-03.)

(805 ILCS 206/204)
Sec. 204. When property is partnership property.
(a) Property is partnership property if acquired in the name of:
(1) the partnership; or
(2) one or more partners with an indication in the

instrument transferring title to the property of the person's capacity as a partner or of the existence of a partnership but without an indication of the name of the partnership.

(b) Property is acquired in the name of the partnership by a transfer to:
(1) the partnership in its name; or
(2) one or more partners in their capacity as

partners in the partnership, if the name of the partnership is indicated in the instrument transferring title to the property.

(c) Property is presumed to be partnership property if purchased with partnership assets, even if not acquired in the name of the partnership or of one or more partners with an indication in the instrument transferring title to the property of the person's capacity as a partner or of the existence of a partnership.
(d) Property acquired in the name of one or more of the partners, without an indication in the instrument transferring title to the property of the person's capacity as a partner or of the existence of a partnership and without use of partnership assets, is presumed to be separate property, even if used for partnership purposes.
(Source: P.A. 92-740, eff. 1-1-03.)



Article 3 - Relations Of Partners To Persons Dealing With Partnership

(805 ILCS 206/Art. 3 heading)

(805 ILCS 206/301)
Sec. 301. Partner agent of partnership. Subject to the effect of a statement of partnership authority under Section 303 of this Act:
(1) Each partner is an agent of the partnership for

the purpose of its business. An act of a partner, including the execution of an instrument in the partnership name, for apparently carrying on in the ordinary course the partnership business or business of the kind carried on by the partnership binds the partnership, unless the partner had no authority to act for the partnership in the particular matter and the person with whom the partner was dealing knew or had received a notification that the partner lacked authority.

(2) An act of a partner which is not apparently for

carrying on in the ordinary course the partnership business or business of the kind carried on by the partnership binds the partnership only if the act was authorized by the other partners.

(Source: P.A. 92-740, eff. 1-1-03.)

(805 ILCS 206/302)
Sec. 302. Transfer of partnership property.
(a) Partnership property may be transferred as follows:
(1) Subject to the effect of a statement of

partnership authority under Section 303 of this Act, partnership property held in the name of the partnership may be transferred by an instrument of transfer executed by a partner in the partnership name.

(2) Partnership property held in the name of one or

more partners with an indication in the instrument transferring the property to them of their capacity as partners or of the existence of a partnership, but without an indication of the name of the partnership, may be transferred by an instrument of transfer executed by the persons in whose name the property is held.

(3) Partnership property held in the name of one or

more persons other than the partnership, without an indication in the instrument transferring the property to them of their capacity as partners or of the existence of a partnership, may be transferred by an instrument of transfer executed by the persons in whose name the property is held.

(b) A partnership may recover partnership property from a transferee only if it proves that execution of the instrument of initial transfer did not bind the partnership under Section 301 and:
(1) as to a subsequent transferee who gave value for

property transferred under subsection (a)(1) and (2) of this Section, proves that the subsequent transferee knew or had received a notification that the person who executed the instrument of initial transfer lacked authority to bind the partnership; or

(2) as to a transferee who gave value for property

transferred under subsection (a)(3), proves that the transferee knew or had received a notification that the property was partnership property and that the person who executed the instrument of initial transfer lacked authority to bind the partnership.

(c) A partnership may not recover partnership property from a subsequent transferee if the partnership would not have been entitled to recover the property, under subsection (b), from any earlier transferee of the property.
(d) If a person holds all of the partners' interests in the partnership, all of the partnership property vests in that person. The person may execute a document in the name of the partnership to evidence vesting of the property in that person and may file or record the document.
(Source: P.A. 92-740, eff. 1-1-03.)

(805 ILCS 206/303)
Sec. 303. Statement of partnership authority.
(a) A partnership may file a statement of partnership authority, which:
(1) must include:
(i) the name of the partnership;
(ii) the street address of its chief executive

office and of one office in this State, if there is one;

(iii) the names and mailing addresses of all of

the partners or of an agent appointed and maintained by the partnership for the purpose of subsection (b); and

(iv) the names of the partners authorized to

execute an instrument transferring real property held in the name of the partnership; and

(2) may state the authority, or limitations on the

authority, of some or all of the partners to enter into other transactions on behalf of the partnership and any other matter.

(b) If a statement of partnership authority names an agent, the agent shall maintain a list of the names and mailing addresses of all of the partners and make it available to any person on request for good cause shown.
(c) If a filed statement of partnership authority is executed pursuant to Section 105(c) and states the name of the partnership but does not contain all of the other information required by subsection (a) of this Section, the statement nevertheless operates with respect to a person not a partner as provided in subsections (d) and (e).
(d) Except as otherwise provided in subsection (g) of this Section, a filed statement of partnership authority supplements the authority of a partner to enter into transactions on behalf of the partnership as follows:
(1) Except for transfers of real property, a grant of

authority contained in a filed statement of partnership authority is conclusive in favor of a person who gives value without knowledge to the contrary, so long as and to the extent that a limitation on that authority is not then contained in another filed statement. A filed cancellation of a limitation on authority revives the previous grant of authority.

(2) A grant of authority to transfer real property

held in the name of the partnership contained in a certified copy of a filed statement of partnership authority recorded in the office for recording transfers of that real property is conclusive in favor of a person who gives value without knowledge to the contrary, so long as and to the extent that a certified copy of a filed statement containing a limitation on that authority is not then of record in the office for recording transfers of that real property. The recording in the office for recording transfers of that real property of a certified copy of a filed cancellation of a limitation on authority revives the previous grant of authority.

(e) A person not a partner is deemed to know of a limitation on the authority of a partner to transfer real property held in the name of the partnership if a certified copy of the filed statement containing the limitation on authority is of record in the office for recording transfers of that real property.
(f) Except as otherwise provided in subsections (d) and (e) of this Section and Sections 704 and 805 of this Act, a person not a partner is not deemed to know of a limitation on the authority of a partner merely because the limitation is contained in a filed statement.
(g) Unless earlier canceled, a filed statement of partnership authority is canceled by operation of law 5 years after the date on which the statement, or the most recent amendment, was filed with the Secretary of State.
(Source: P.A. 92-740, eff. 1-1-03.)

(805 ILCS 206/304)
Sec. 304. Statement of denial. A partner or other person named as a partner in a filed statement of partnership authority or in a list maintained by an agent pursuant to Section 303(b) may file a statement of denial stating the name of the partnership and the fact that is being denied, which may include denial of a person's authority or status as a partner. A statement of denial is a limitation on authority as provided in Section 303(d) and (e).
(Source: P.A. 92-740, eff. 1-1-03.)

(805 ILCS 206/305)
Sec. 305. Partnership liable for partner's actionable conduct.
(a) A partnership is liable for loss or injury caused to a person, or for a penalty incurred, as a result of a wrongful act or omission, or other actionable conduct, of a partner acting in the ordinary course of business of the partnership or with authority of the partnership.
(b) If, in the course of the partnership's business or while acting with authority of the partnership, a partner receives or causes the partnership to receive money or property of a person not a partner, and the money or property is misapplied by a partner, the partnership is liable for the loss.
(Source: P.A. 92-740, eff. 1-1-03.)

(805 ILCS 206/306)
Sec. 306. Partner's liability.
(a) Except as otherwise provided in subsections (b) and (c) of this Section, all partners are liable jointly and severally for all obligations of the partnership unless otherwise agreed by the claimant or provided by law.
(b) A person admitted as a partner into an existing partnership is not personally liable for any partnership obligation incurred before the person's admission as a partner.
(c) An obligation of a partnership incurred while the partnership is a limited liability partnership, whether arising in contract, tort, or otherwise, is solely the obligation of the partnership. A partner is not personally liable, directly or indirectly, by way of contribution or otherwise, for such an obligation solely by reason of being or so acting as a partner. This subsection applies notwithstanding anything inconsistent in the partnership agreement that existed immediately before the vote required to become a limited liability partnership under Section 1001(b) of this Act.
(Source: P.A. 92-740, eff. 1-1-03.)

(805 ILCS 206/307)
Sec. 307. Actions by and against partnership and partners.
(a) A partnership may sue and be sued in the name of the partnership.
(b) An action may be brought against the partnership and, to the extent not inconsistent with Section 306 of this Act, any or all of the partners in the same action or in separate actions.
(c) A judgment against a partnership is not by itself a judgment against a partner. A judgment against a partnership may not be satisfied from a partner's assets unless there is also a judgment against the partner.
(d) A judgment creditor of a partner may not levy execution against the assets of the partner to satisfy a judgment based on a claim against the partnership unless the partner is personally liable for the claim under Section 306 and:
(1) a judgment based on the same claim has been

obtained against the partnership and a writ of execution on the judgment has been returned unsatisfied in whole or in part;

(2) the partnership is a debtor in bankruptcy;
(3) the partner has agreed that the creditor need not

exhaust partnership assets;

(4) a court grants permission to the judgment

creditor to levy execution against the assets of a partner based on a finding that partnership assets subject to execution are clearly insufficient to satisfy the judgment, that exhaustion of partnership assets is excessively burdensome, or that the grant of permission is an appropriate exercise of the court's equitable powers; or

(5) liability is imposed on the partner by law or

contract independent of the existence of the partnership.

(e) This Section applies to any partnership liability or obligation resulting from a representation by a partner or purported partner under Section 308 of this Act.
(Source: P.A. 92-740, eff. 1-1-03.)

(805 ILCS 206/308)
Sec. 308. Liability of purported partner.
(a) If a person, by words or conduct, purports to be a partner, or consents to being represented by another as a partner, in a partnership or with one or more persons not partners, the purported partner is liable to a person to whom the representation is made, if that person, relying on the representation, enters into a transaction with the actual or purported partnership. If the representation, either by the purported partner or by a person with the purported partner's consent, is made in a public manner, the purported partner is liable to a person who relies upon the purported partnership even if the purported partner is not aware of being held out as a partner to the claimant. If partnership liability results, the purported partner is liable with respect to that liability as if the purported partner were a partner. If no partnership liability results, the purported partner is liable with respect to that liability jointly and severally with any other person consenting to the representation.
(b) If a person is thus represented to be a partner in an existing partnership, or with one or more persons not partners, the purported partner is an agent of persons consenting to the representation to bind them to the same extent and in the same manner as if the purported partner were a partner, with respect to persons who enter into transactions in reliance upon the representation. If all of the partners of the existing partnership consent to the representation, a partnership act or obligation results. If fewer than all of the partners of the existing partnership consent to the representation, the person acting and the partners consenting to the representation are jointly and severally liable.
(c) A person is not liable as a partner merely because the person is named by another in a statement of partnership authority.
(d) A person does not continue to be liable as a partner merely because of a failure to file a statement of dissociation or to amend a statement of partnership authority to indicate the partner's dissociation from the partnership.
(e) Except as otherwise provided in subsections (a) and (b) of this Section, persons who are not partners as to each other are not liable as partners to other persons.
(Source: P.A. 92-740, eff. 1-1-03.)



Article 4 - Relations Of Partners To Each Other And To Partnership

(805 ILCS 206/Art. 4 heading)

(805 ILCS 206/401)
Sec. 401. Partner's rights and duties.
(a) Each partner is deemed to have an account that is:
(1) credited with an amount equal to the money plus

the value of any other property, net of the amount of any liabilities, the partner contributes to the partnership and the partner's share of the partnership profits; and

(2) charged with an amount equal to the money plus

the value of any other property, net of the amount of any liabilities, distributed by the partnership to the partner and the partner's share of the partnership losses.

(b) Each partner is entitled to an equal share of the partnership profits and is chargeable with a share of the partnership losses in proportion to the partner's share of the profits.
(c) A partnership shall reimburse a partner for payments made and indemnify a partner for liabilities incurred by the partner in the ordinary course of the business of the partnership or for the preservation of its business or property.
(d) A partnership shall reimburse a partner for an advance to the partnership beyond the amount of capital the partner agreed to contribute.
(e) A payment or advance made by a partner which gives rise to a partnership obligation under subsection (c) or (d) of this Section constitutes a loan to the partnership which accrues interest from the date of the payment or advance.
(f) Each partner has equal rights in the management and conduct of the partnership business.
(g) A partner may use or possess partnership property only on behalf of the partnership.
(h) A partner is not entitled to remuneration for services performed for the partnership, except for reasonable compensation for services rendered in winding up the business of the partnership.
(i) A person may become a partner only with the consent of all of the partners.
(j) A difference arising as to a matter in the ordinary course of business of a partnership may be decided by a majority of the partners. An act outside the ordinary course of business of a partnership and an amendment to the partnership agreement may be undertaken only with the consent of all of the partners.
(k) This Section does not affect the obligations of a partnership to other persons under Section 301 of this Act.
(Source: P.A. 92-740, eff. 1-1-03.)

(805 ILCS 206/402)
Sec. 402. Distributions in kind. A partner has no right to receive, and may not be required to accept, a distribution in kind.
(Source: P.A. 92-740, eff. 1-1-03.)

(805 ILCS 206/403)
Sec. 403. Partner's rights and duties with respect to information.
(a) A partnership shall keep its books and records, if any, at its chief executive office.
(b) A partnership shall provide partners and their agents and attorneys access to its books and records. It shall provide former partners and their agents and attorneys access to books and records pertaining to the period during which they were partners. The right of access provides the opportunity to inspect and copy books and records during ordinary business hours. A partnership may impose a reasonable charge, covering the costs of labor and material, for copies of documents furnished.
(c) Each partner and the partnership shall furnish to a partner, and to the legal representative of a deceased partner or partner under legal disability:
(1) without demand, any information concerning the

partnership's business and affairs reasonably required for the proper exercise of the partner's rights and duties under the partnership agreement or this Act; and

(2) on demand, any other information concerning the

partnership's business and affairs, except to the extent the demand or the information demanded is unreasonable or otherwise improper under the circumstances.

(Source: P.A. 92-740, eff. 1-1-03.)

(805 ILCS 206/404)
Sec. 404. General standards of partner's conduct.
(a) The fiduciary duties a partner owes to the partnership and the other partners include the duty of loyalty and the duty of care set forth in subsections (b) and (c) of this Section.
(b) A partner's duty of loyalty to the partnership and the other partners includes the following:
(1) to account to the partnership and hold as trustee

for it any property, profit, or benefit derived by the partner in the conduct and winding up of the partnership business or derived from a use by the partner of partnership property, including the appropriation of a partnership opportunity;

(2) to act fairly when a partner deals with the

partnership in the conduct or winding up of the partnership business as or on behalf of a party having an interest adverse to the partnership; and

(3) to refrain from competing with the partnership in

the conduct of the partnership business before the dissolution of the partnership.

(c) A partner's duty of care to the partnership and the other partners in the conduct and winding up of the partnership business is limited to refraining from engaging in grossly negligent or reckless conduct, intentional misconduct, or a knowing violation of law.
(d) A partner shall discharge his or her duties to the partnership and the other partners under this Act or under the partnership agreement and exercise any rights consistent with the obligation of good faith and fair dealing.
(e) A partner does not violate a duty or obligation under this Act or under the partnership agreement merely because the partner's conduct furthers the partner's own interest.
(f) This Section applies to a person winding up the partnership business as the personal or legal representative of the last surviving partner as if the person were a partner.
(Source: P.A. 92-740, eff. 1-1-03.)

(805 ILCS 206/405)
Sec. 405. Actions by partnership and partners.
(a) A partnership may maintain an action against a partner for a breach of the partnership agreement, or for the violation of a duty to the partnership, causing harm to the partnership.
(b) A partner may maintain an action against the partnership or another partner for legal or equitable relief, with or without an accounting as to partnership business, to:
(1) enforce the partner's rights under the

partnership agreement;

(2) enforce the partner's rights under this Act,

including:

(i) the partner's rights under Section 401, 403,

or 404;

(ii) the partner's right on dissociation to have

the partner's interest in the partnership purchased pursuant to Section 701 or enforce any other right under Article 6 or 7; or

(iii) the partner's right to compel a dissolution

and winding up of the partnership business under or enforce any other right under Article 8; or

(3) enforce the rights and otherwise protect the

interests of the partner, including rights and interests arising independently of the partnership relationship.

(c) The accrual of, and any time limitation on, a right of action for a remedy under this Section is governed by other law. A right to an accounting upon a dissolution and winding up does not revive a claim barred by law.
(Source: P.A. 92-740, eff. 1-1-03.)

(805 ILCS 206/406)
Sec. 406. Continuation of partnership beyond definite term or particular undertaking.
(a) If a partnership for a definite term or particular undertaking is continued, without an express agreement, after the expiration of the term or completion of the undertaking, the rights and duties of the partners remain the same as they were at the expiration or completion, so far as is consistent with a partnership at will.
(b) If the partners, or those of them who habitually acted in the business during the term or undertaking, continue the business without any settlement or liquidation of the partnership, they are presumed to have agreed that the partnership will continue.
(Source: P.A. 92-740, eff. 1-1-03.)



Article 5 - Transferees And Creditors Of Partner

(805 ILCS 206/Art. 5 heading)

(805 ILCS 206/501)
Sec. 501. Partner not co-owner of partnership property. A partner is not a co-owner of partnership property and has no interest in partnership property which can be transferred, either voluntarily or involuntarily.
(Source: P.A. 92-740, eff. 1-1-03.)

(805 ILCS 206/502)
Sec. 502. Partner's transferable interest in partnership. The only transferable interest of a partner in the partnership is the partner's share of the profits and losses of the partnership and the partner's right to receive distributions. The interest is personal property.
(Source: P.A. 92-740, eff. 1-1-03.)

(805 ILCS 206/503)
Sec. 503. Transfer of partner's transferable interest.
(a) A transfer, in whole or in part, of a partner's transferable interest in the partnership:
(1) is permissible;
(2) does not by itself cause the partner's

dissociation or a dissolution and winding up of the partnership business; and

(3) does not, as against the other partners or the

partnership, entitle the transferee, during the continuance of the partnership, to participate in the management or conduct of the partnership business, to require access to information concerning partnership transactions, or to inspect or copy the partnership books or records.

(b) A transferee of a partner's transferable interest in the partnership has a right:
(1) to receive, in accordance with the transfer,

distributions to which the transferor would otherwise be entitled;

(2) to receive upon the dissolution and winding up of

the partnership business, in accordance with the transfer, the net amount otherwise distributable to the transferor; and

(3) to seek under a judicial determination that it is

equitable to wind up the partnership business.

(c) In a dissolution and winding up, a transferee is entitled to an account of partnership transactions only from the date of the latest account agreed to by all of the partners.
(d) Upon transfer, the transferor retains the rights and duties of a partner other than the interest in distributions transferred.
(e) A partnership need not give effect to a transferee's rights under this Section until it has notice of the transfer.
(f) A transfer of a partner's transferable interest in the partnership in violation of a restriction on transfer contained in the partnership agreement is ineffective as to a person having notice of the restriction at the time of transfer.
(Source: P.A. 92-740, eff. 1-1-03.)

(805 ILCS 206/504)
Sec. 504. Partner's transferable interest subject to charging order.
(a) On application by a judgment creditor of a partner or of a partner's transferee, a court having jurisdiction may charge the transferable interest of the judgment debtor to satisfy the judgment. The court may appoint a receiver of the share of the distributions due or to become due to the judgment debtor in respect of the partnership and make all other orders, directions, accounts, and inquiries the judgment debtor might have made or which the circumstances of the case may require.
(b) A charging order constitutes a lien on the judgment debtor's transferable interest in the partnership. The court may order a foreclosure of the interest subject to the charging order at any time. The purchaser at the foreclosure sale has the rights of a transferee.
(c) At any time before foreclosure, an interest charged may be redeemed:
(1) by the judgment debtor;
(2) with property other than partnership property, by

one or more of the other partners; or

(3) with partnership property, by one or more of the

other partners with the consent of all of the partners whose interests are not so charged.

(d) This Act does not deprive a partner of a right under exemption laws with respect to the partner's interest in the partnership.
(e) This Section provides the exclusive remedy by which a judgment creditor of a partner or partner's transferee may satisfy a judgment out of the judgment debtor's transferable interest in the partnership.
(Source: P.A. 92-740, eff. 1-1-03.)



Article 6 - Partner's Dissociation

(805 ILCS 206/Art. 6 heading)

(805 ILCS 206/601)
Sec. 601. Events causing partner's dissociation. A partner is dissociated from a partnership upon the occurrence of any of the following events:
(1) the partnership's having notice of the partner's

express will to withdraw as a partner or on a later date specified by the partner;

(2) an event agreed to in the partnership agreement

as causing the partner's dissociation;

(3) the partner's expulsion pursuant to the

partnership agreement;

(4) the partner's expulsion by the unanimous vote of

the other partners if:

(i) it is unlawful to carry on the partnership

business with that partner;

(ii) there has been a transfer of all or

substantially all of that partner's transferable interest in the partnership, other than a transfer for security purposes, or a court order charging the partner's interest, which has not been foreclosed;

(iii) within 90 days after the partnership

notifies a corporate partner that it will be expelled because it has filed a certificate of dissolution or the equivalent, its charter has been revoked, or its right to conduct business has been suspended by the jurisdiction of its incorporation, there is no revocation of the certificate of dissolution or no reinstatement of its charter or its right to conduct business; or

(iv) a partnership that is a partner has been

dissolved and its business is being wound up;

(5) on application by the partnership or another

partner, the partner's expulsion by judicial determination because:

(i) the partner engaged in wrongful conduct that

adversely and materially affected the partnership business;

(ii) the partner willfully or persistently

committed a material breach of the partnership agreement or of a duty owed to the partnership or the other partners under Section 404 of this Act; or

(iii) the partner engaged in conduct relating to

the partnership business which makes it not reasonably practicable to carry on the business in partnership with the partner;

(6) the partner's:
(i) becoming a debtor in bankruptcy;
(ii) executing an assignment for the benefit of

creditors;

(iii) seeking, consenting to, or acquiescing in

the appointment of a trustee, receiver, or liquidator of that partner or of all or substantially all of that partner's property; or

(iv) failing, within 90 days after the

appointment, to have vacated or stayed the appointment of a trustee, receiver, or liquidator of the partner or of all or substantially all of the partner's property obtained without the partner's consent or acquiescence, or failing within 90 days after the expiration of a stay to have the appointment vacated;

(7) in the case of a partner who is an individual:
(i) the partner's death;
(ii) the appointment of a guardian or general

conservator for the partner; or

(iii) a judicial determination that the partner

has otherwise become incapable of performing the partner's duties under the partnership agreement;

(8) in the case of a partner that is a trust or is

acting as a partner by virtue of being a trustee of a trust, distribution of the trust's entire transferable interest in the partnership, but not merely by reason of the substitution of a successor trustee;

(9) in the case of a partner that is an estate or is

acting as a partner by virtue of being a personal representative of an estate, distribution of the estate's entire transferable interest in the partnership, but not merely by reason of the substitution of a successor personal representative; or

(10) termination of a partner who is not an

individual, partnership, corporation, trust, or estate.

(Source: P.A. 92-740, eff. 1-1-03.)

(805 ILCS 206/602)
Sec. 602. Partner's power to dissociate; wrongful dissociation.
(a) A partner has the power to dissociate at any time, rightfully or wrongfully, by express will pursuant to Section 601(1) of this Act.
(b) A partner's dissociation is wrongful only if:
(1) it is in breach of an express provision of the

partnership agreement; or

(2) in the case of a partnership for a definite term

or particular undertaking, before the expiration of the term or the completion of the undertaking:

(i) the partner withdraws by express will, unless

the withdrawal follows within 90 days after another partner's dissociation by death or otherwise under Section 601(6) through (10) or wrongful dissociation under this subsection;

(ii) the partner is expelled by judicial

determination under Section 601(5);

(iii) the partner is dissociated by becoming a

debtor in bankruptcy; or

(iv) in the case of a partner who is not an

individual, trust other than a business trust, or estate, the partner is expelled or otherwise dissociated because it willfully dissolved or terminated.

(c) A partner who wrongfully dissociates is liable to the partnership and to the other partners for damages caused by the dissociation. The liability is in addition to any other obligation of the partner to the partnership or to the other partners.
(Source: P.A. 92-740, eff. 1-1-03.)

(805 ILCS 206/603)
Sec. 603. Effect of partner's dissociation.
(a) If a partner's dissociation results in a dissolution and winding up of the partnership business, Article 8 of this Act applies; otherwise, Article 7 applies.
(b) Upon a partner's dissociation:
(1) the partner's right to participate in the

management and conduct of the partnership business terminates, except as otherwise provided in Section 803;

(2) except as provided in clause (3) of this

subsection, a partner's duties terminate; and

(3) the partner's duty of loyalty under Section

404(b)(1) and (2) and duty of care under Section 404(c) continue only with regard to matters arising and events occurring before the partner's dissociation, unless the partner participates in winding up the partnership's business pursuant to Section 803.

(Source: P.A. 92-740, eff. 1-1-03.)



Article 7 - Partner's Dissociation When Business Not Wound Up

(805 ILCS 206/Art. 7 heading)

(805 ILCS 206/701)
Sec. 701. Purchase of dissociated partner's interest.
(a) If a partner is dissociated from a partnership without resulting in a dissolution and winding up of the partnership business under Section 801 of this Act, the partnership shall cause the dissociated partner's interest in the partnership to be purchased for a buyout price determined pursuant to subsection (b) of this Section.
(b) The buyout price of a dissociated partner's interest is the amount that would have been distributable to the dissociating partner under Section 807(b) if, on the date of dissociation, the assets of the partnership were sold at a price equal to the greater of the liquidation value or the value based on a sale of the entire business as a going concern without the dissociated partner and the partnership were wound up as of that date. Interest must be paid from the date of dissociation to the date of payment.
(c) Damages for wrongful dissociation under Section 602(b), and all other amounts owing, whether or not presently due, from the dissociated partner to the partnership, must be offset against the buyout price. Interest must be paid from the date the amount owed becomes due to the date of payment.
(d) A partnership shall indemnify a dissociated partner whose interest is being purchased against all partnership liabilities, whether incurred before or after the dissociation, except liabilities incurred by an act of the dissociated partner under Section 702.
(e) If no agreement for the purchase of a dissociated partner's interest is reached within 120 days after a written demand for payment, the partnership shall pay, or cause to be paid, in cash to the dissociated partner the amount the partnership estimates to be the buyout price and accrued interest, reduced by any offsets and accrued interest under subsection (c).
(f) If a deferred payment is authorized under subsection (h), the partnership may tender a written offer to pay the amount it estimates to be the buyout price and accrued interest, reduced by any offsets under subsection (c), stating the time of payment, the amount and type of security for payment, and the other terms and conditions of the obligation.
(g) The payment or tender required by subsection (e) or (f) must be accompanied by the following:
(1) a statement of partnership assets and liabilities

as of the date of dissociation;

(2) the latest available partnership balance sheet

and income statement, if any;

(3) an explanation of how the estimated amount of the

payment was calculated; and

(4) written notice that the payment is in full

satisfaction of the obligation to purchase unless, within 120 days after the written notice, the dissociated partner commences an action to determine the buyout price, any offsets under subsection (c), or other terms of the obligation to purchase.

(h) A partner who wrongfully dissociates before the expiration of a definite term or the completion of a particular undertaking is not entitled to payment of any portion of the buyout price until the expiration of the term or completion of the undertaking, unless the partner establishes to the satisfaction of the court that earlier payment will not cause undue hardship to the business of the partnership. A deferred payment must be adequately secured and bear interest.
(i) A dissociated partner may maintain an action against the partnership, pursuant to Section 405(b)(2)(ii), to determine the buyout price of that partner's interest, any offsets under subsection (c), or other terms of the obligation to purchase. The action must be commenced within 120 days after the partnership has tendered payment or an offer to pay or within one year after written demand for payment if no payment or offer to pay is tendered. The court shall determine the buyout price of the dissociated partner's interest, any offset due under subsection (c) of this Section, and accrued interest, and enter judgment for any additional payment or refund. If deferred payment is authorized under subsection (h), the court shall also determine the security for payment and other terms of the obligation to purchase. The court may assess reasonable attorney's fees and the fees and expenses of appraisers or other experts for a party to the action, in amounts the court finds equitable, against a party that the court finds acted arbitrarily, vexatiously, or not in good faith. The finding may be based on the partnership's failure to tender payment or an offer to pay or to comply with subsection (g).
(Source: P.A. 92-740, eff. 1-1-03.)

(805 ILCS 206/702)
Sec. 702. Dissociated partner's power to bind and liability to partnership.
(a) For 2 years after a partner dissociates without resulting in a dissolution and winding up of the partnership business, the partnership, including a surviving partnership under Article 9 of this Act, is bound by an act of the dissociated partner which would have bound the partnership under Section 301 before dissociation only if at the time of entering into the transaction the other party:
(1) reasonably believed that the dissociated partner

was then a partner;

(2) did not have notice of the partner's

dissociation; and

(3) is not deemed to have had knowledge under Section

303(e) or notice under Section 704(c).

(b) A dissociated partner is liable to the partnership for any damage caused to the partnership arising from an obligation incurred by the dissociated partner after dissociation for which the partnership is liable under subsection (a) of this Section.
(Source: P.A. 92-740, eff. 1-1-03.)

(805 ILCS 206/703)
Sec. 703. Dissociated partner's liability to other persons.
(a) A partner's dissociation does not of itself discharge the partner's liability for a partnership obligation incurred before dissociation. A dissociated partner is not liable for a partnership obligation incurred after dissociation, except as otherwise provided in subsection (b) of this Section.
(b) A partner who dissociates without resulting in a dissolution and winding up of the partnership business is liable as a partner to the other party in a transaction entered into by the partnership, or a surviving partnership under Article 9 of this Act, within 2 years after the partner's dissociation, only if the partner is liable for the obligation under Section 306 and at the time of entering into the transaction the other party:
(1) reasonably believed that the dissociated partner

was then a partner;

(2) did not have notice of the partner's

dissociation; and

(3) is not deemed to have had knowledge under Section

303(e) or notice under Section 704(c).

(c) By agreement with the partnership creditor and the partners continuing the business, a dissociated partner may be released from liability for a partnership obligation.
(d) A dissociated partner is released from liability for a partnership obligation if a partnership creditor, with notice of the partner's dissociation but without the partner's consent, agrees to a material alteration in the nature or time of payment of a partnership obligation.
(Source: P.A. 92-740, eff. 1-1-03.)

(805 ILCS 206/704)
Sec. 704. Statement of dissociation.
(a) A dissociated partner or the partnership may file a statement of dissociation stating the name of the partnership and that the partner is dissociated from the partnership.
(b) A statement of dissociation is a limitation on the authority of a dissociated partner for the purposes of Section 303(d) and (e).
(c) For the purposes of Sections 702(a)(3) and 703(b)(3) of this Act, a person not a partner is deemed to have notice of the dissociation 90 days after the statement of dissociation is filed.
(Source: P.A. 92-740, eff. 1-1-03.)

(805 ILCS 206/705)
Sec. 705. Continued use of partnership name. Continued use of a partnership name, or a dissociated partner's name as part thereof, by partners continuing the business does not of itself make the dissociated partner liable for an obligation of the partners or the partnership continuing the business.
(Source: P.A. 92-740, eff. 1-1-03.)



Article 8 - Winding Up Partnership Business

(805 ILCS 206/Art. 8 heading)

(805 ILCS 206/801)
Sec. 801. Events causing dissolution and winding up of partnership business. A partnership is dissolved, and its business must be wound up, only upon the occurrence of any of the following events:
(1) in a partnership at will, the partnership's

having notice from a partner, other than a partner who is dissociated under Section 601(2) through (10), of that partner's express will to withdraw as a partner, or on a later date specified by the partner;

(2) in a partnership for a definite term or

particular undertaking:

(i) within 90 days after a partner's dissociation

by death or otherwise under Section 601(6) through (10) or wrongful dissociation under Section 602(b), the express will of at least half of the remaining partners to wind up the partnership business, for which purpose a partner's rightful dissociation pursuant to Section 602(b)(2)(i) constitutes the expression of that partner's will to wind up the partnership business;

(ii) the express will of all of the partners to

wind up the partnership business; or

(iii) the expiration of the term or the

completion of the undertaking;

(3) an event agreed to in the partnership agreement

resulting in the winding up of the partnership business;

(4) an event that makes it unlawful for all or

substantially all of the business of the partnership to be continued, but a cure of illegality within 90 days after notice to the partnership of the event is effective retroactively to the date of the event for purposes of this Section;

(5) on application by a partner, a judicial

determination that:

(i) the economic purpose of the partnership is

likely to be unreasonably frustrated;

(ii) another partner has engaged in conduct

relating to the partnership business which makes it not reasonably practicable to carry on the business in partnership with that partner; or

(iii) it is not otherwise reasonably practicable

to carry on the partnership business in conformity with the partnership agreement; or

(6) on application by a transferee of a partner's

transferable interest, a judicial determination that it is equitable to wind up the partnership business:

(i) after the expiration of the term or

completion of the undertaking, if the partnership was for a definite term or particular undertaking at the time of the transfer or entry of the charging order that gave rise to the transfer; or

(ii) at any time, if the partnership was a

partnership at will at the time of the transfer or entry of the charging order that gave rise to the transfer.

(Source: P.A. 92-740, eff. 1-1-03.)

(805 ILCS 206/802)
Sec. 802. Partnership continues after dissolution.
(a) Subject to subsection (b) of this Section, a partnership continues after dissolution only for the purpose of winding up its business. The partnership is terminated when the winding up of its business is completed.
(b) At any time after the dissolution of a partnership and before the winding up of its business is completed, all of the partners, including any dissociating partner other than a wrongfully dissociating partner, may waive the right to have the partnership's business wound up and the partnership terminated. In that event:
(1) the partnership resumes carrying on its business

as if dissolution had never occurred, and any liability incurred by the partnership or a partner after the dissolution and before the waiver is determined as if dissolution had never occurred; and

(2) the rights of a third party accruing under

Section 804(1) of this Act or arising out of conduct in reliance on the dissolution before the third party knew or received a notification of the waiver may not be adversely affected.

(Source: P.A. 92-740, eff. 1-1-03.)

(805 ILCS 206/803)
Sec. 803. Right to wind up partnership business.
(a) After dissolution, a partner who has not wrongfully dissociated may participate in winding up the partnership's business, but on application of any partner, partner's legal representative, or transferee, the appropriate court, for good cause shown, may order judicial supervision of the winding up.
(b) The legal representative of the last surviving partner may wind up a partnership's business.
(c) A person winding up a partnership's business may preserve the partnership business or property as a going concern for a reasonable time, prosecute and defend actions and proceedings, whether civil, criminal, or administrative, settle and close the partnership's business, dispose of and transfer the partnership's property, discharge the partnership's liabilities, distribute the assets of the partnership pursuant to Section 807, settle disputes by mediation or arbitration, and perform other necessary acts.
(Source: P.A. 92-740, eff. 1-1-03.)

(805 ILCS 206/804)
Sec. 804. Partner's power to bind partnership after dissolution. Subject to Section 805 of this Act, a partnership is bound by a partner's act after dissolution that:
(1) is appropriate for winding up the partnership

business; or

(2) would have bound the partnership under Section

301 before dissolution, if the other party to the transaction did not have notice of the dissolution.

(Source: P.A. 92-740, eff. 1-1-03.)

(805 ILCS 206/805)
Sec. 805. Statement of dissolution.
(a) After dissolution, a partner who has not wrongfully dissociated may file a statement of dissolution stating the name of the partnership and that the partnership has dissolved and is winding up its business.
(b) A statement of dissolution cancels a filed statement of partnership authority for the purposes of Section 303(d) and is a limitation on authority for the purposes of Section 303(e).
(c) For the purposes of Sections 301 and 804, a person not a partner is deemed to have notice of the dissolution and the limitation on the partners' authority as a result of the statement of dissolution 90 days after it is filed.
(d) After filing and, if appropriate, recording a statement of dissolution, a dissolved partnership may file and, if appropriate, record a statement of partnership authority which will operate with respect to a person not a partner as provided in Section 303(d) and (e) in any transaction, whether or not the transaction is appropriate for winding up the partnership business.
(Source: P.A. 92-740, eff. 1-1-03.)

(805 ILCS 206/806)
Sec. 806. Partner's liability to other partners after dissolution.
(a) Except as otherwise provided in subsection (b) of this Section and Section 306 of this Act, after dissolution a partner is liable to the other partners for the partner's share of any partnership liability incurred under Section 804.
(b) A partner who, with knowledge of the dissolution, incurs a partnership liability under Section 804(2) by an act that is not appropriate for winding up the partnership business is liable to the partnership for any damage caused to the partnership arising from the liability.
(Source: P.A. 92-740, eff. 1-1-03.)

(805 ILCS 206/807)
Sec. 807. Settlement of accounts and contributions among partners.
(a) In winding up a partnership's business, the assets of the partnership, including the contributions of the partners required by this Section, must be applied to discharge its obligations to creditors, including, to the extent permitted by law, partners who are creditors. Any surplus must be applied to pay in cash the net amount distributable to partners in accordance with their right to distributions under subsection (b) of this Section.
(b) Each partner is entitled to a settlement of all partnership accounts upon winding up the partnership business. In settling accounts among the partners, profits and losses that result from the liquidation of the partnership assets must be credited and charged to the partners' accounts. The partnership shall make a distribution to a partner in an amount equal to any excess of the credits over the charges in the partner's account. A partner shall contribute to the partnership an amount equal to any excess of the charges over the credits in the partner's account but excluding from the calculation charges attributable to an obligation for which the partner is not personally liable under Section 306 of this Act.
(c) If a partner fails to contribute the full amount required under subsection (b) of this Section, all of the other partners shall contribute, in the proportions in which those partners share partnership losses, the additional amount necessary to satisfy the partnership obligations for which they are personally liable under Section 306. A partner or partner's legal representative may recover from the other partners any contributions the partner makes to the extent the amount contributed exceeds that partner's share of the partnership obligations for which the partner is personally liable under Section 306.
(d) After the settlement of accounts, each partner shall contribute, in the proportion in which the partner shares partnership losses, the amount necessary to satisfy partnership obligations that were not known at the time of the settlement and for which the partner is personally liable under Section 306.
(e) The estate of a deceased partner is liable for the partner's obligation to contribute to the partnership.
(f) An assignee for the benefit of creditors of a partnership or a partner, or a person appointed by a court to represent creditors of a partnership or a partner, may enforce a partner's obligation to contribute to the partnership.
(Source: P.A. 92-740, eff. 1-1-03.)



Article 9 - Conversions And Mergers

(805 ILCS 206/Art. 9 heading)

(805 ILCS 206/901)
Sec. 901. Definitions. In this Article:
(1) "General partner" means a partner in a

partnership and a general partner in a limited partnership.

(2) "Limited partner" means a limited partner in a

limited partnership.

(3) "Limited partnership" means a limited partnership

created under the Uniform Limited Partnership Act (2001), predecessor law, or comparable law of another jurisdiction.

(4) "Partner" includes both a general partner and a

limited partner.

(Source: P.A. 92-740, eff. 1-1-03; 93-967, eff. 1-1-05.)

(805 ILCS 206/902)
(Text of Section before amendment by P.A. 100-561)
Sec. 902. Conversion of partnership to limited partnership.
(a) A partnership may be converted to a limited partnership pursuant to this Section.
(b) The terms and conditions of a conversion of a partnership to a limited partnership must be approved by all of the partners or by a number or percentage specified for conversion in the partnership agreement.
(c) After the conversion is approved by the partners, the partnership shall file a certificate of limited partnership in the jurisdiction in which the limited partnership is to be formed. The certificate must include:
(1) a statement that the partnership was converted to

a limited partnership from a partnership;

(2) its former name; and
(3) a statement of the number of votes cast by the

partners for and against the conversion and, if the vote is less than unanimous, the number or percentage required to approve the conversion under the partnership agreement.

(d) The conversion takes effect when the certificate of limited partnership is filed or at any later date specified in the certificate.
(e) A general partner who becomes a limited partner as a result of the conversion remains liable as a general partner for an obligation incurred by the partnership before the conversion takes effect. If the other party to a transaction with the limited partnership reasonably believes when entering the transaction that the limited partner is a general partner, the limited partner is liable for an obligation incurred by the limited partnership within 90 days after the conversion takes effect. The limited partner's liability for all other obligations of the limited partnership incurred after the conversion takes effect is that of a limited partner as provided in the Uniform Limited Partnership Act (2001).
(Source: P.A. 92-740, eff. 1-1-03; 93-967, eff. 1-1-05.)

(Text of Section after amendment by P.A. 100-561)
Sec. 902. Conversions and domestications.
(a) Conversions and domestications are governed by the Entity Omnibus Act.
(b) (Blank).
(c) (Blank).
(d) (Blank).
(e) (Blank).
(Source: P.A. 100-561, eff. 7-1-18.)

(805 ILCS 206/903)
(Section scheduled to be repealed on July 1, 2018)
Sec. 903. Conversion of limited partnership to partnership.
(a) A limited partnership may be converted to a partnership pursuant to this Section.
(b) Notwithstanding a provision to the contrary in a limited partnership agreement, the terms and conditions of a conversion of a limited partnership to a partnership must be approved by all of the partners.
(c) After the conversion is approved by the partners, the limited partnership shall cancel its certificate of limited partnership.
(d) The conversion takes effect when the certificate of limited partnership is canceled.
(e) A limited partner who becomes a general partner as a result of the conversion remains liable only as a limited partner for an obligation incurred by the limited partnership before the conversion takes effect. Except as otherwise provided in Section 306, the partner is liable as a general partner for an obligation of the partnership incurred after the conversion takes effect.
(Source: P.A. 92-740, eff. 1-1-03. Repealed by P.A. 100-561, eff. 7-1-18.)

(805 ILCS 206/904)
(Section scheduled to be repealed on July 1, 2018)
Sec. 904. Effect of conversion; entity unchanged.
(a) A partnership or limited partnership that has been converted pursuant to this Article is for all purposes the same entity that existed before the conversion.
(b) When a conversion takes effect:
(1) all property owned by the converting partnership

or limited partnership remains vested in the converted entity;

(2) all obligations of the converting partnership or

limited partnership continue as obligations of the converted entity; and

(3) an action or proceeding pending against the

converting partnership or limited partnership may be continued as if the conversion had not occurred.

(Source: P.A. 92-740, eff. 1-1-03. Repealed by P.A. 100-561, eff. 7-1-18.)

(805 ILCS 206/905)
Sec. 905. Merger of partnerships.
(a) Pursuant to a plan of merger approved as provided in subsection (c) of this Section, a partnership may be merged with one or more partnerships or limited partnerships.
(b) The plan of merger must set forth:
(1) the name of each partnership or limited

partnership that is a party to the merger;

(2) the name of the surviving entity into which the

other partnerships or limited partnerships will merge;

(3) whether the surviving entity is a partnership or

a limited partnership and the status of each partner;

(4) the terms and conditions of the merger;
(5) the manner and basis of converting the interests

of each party to the merger into interests or obligations of the surviving entity, or into money or other property in whole or part; and

(6) the street address of the surviving entity's

chief executive office.

(c) The plan of merger must be approved:
(1) in the case of a partnership that is a party to

the merger, by all of the partners, or a number or percentage specified for merger in the partnership agreement; and

(2) in the case of a limited partnership that is a

party to the merger, by the vote required for approval of a merger by the law of the State or foreign jurisdiction in which the limited partnership is organized and, in the absence of such a specifically applicable law, by all of the partners, notwithstanding a provision to the contrary in the partnership agreement.

(d) After a plan of merger is approved and before the merger takes effect, the plan may be amended or abandoned as provided in the plan.
(e) The merger takes effect on the later of:
(1) the approval of the plan of merger by all parties

to the merger, as provided in subsection (c);

(2) the filing of all documents required by law to be

filed as a condition to the effectiveness of the merger; or

(3) any effective date specified in the plan of

merger.

(Source: P.A. 92-740, eff. 1-1-03.)

(805 ILCS 206/906)
Sec. 906. Effect of merger.
(a) When a merger takes effect:
(1) the separate existence of every partnership or

limited partnership that is a party to the merger, other than the surviving entity, ceases;

(2) all property owned by each of the merged

partnerships or limited partnerships vests in the surviving entity;

(3) all obligations of every partnership or limited

partnership that is a party to the merger become the obligations of the surviving entity; and

(4) an action or proceeding pending against a

partnership or limited partnership that is a party to the merger may be continued as if the merger had not occurred, or the surviving entity may be substituted as a party to the action or proceeding.

(b) The Secretary of State of this State is the agent for service of process in an action or proceeding against a surviving foreign partnership or limited partnership to enforce an obligation of a domestic partnership or limited partnership that is a party to a merger. The surviving entity shall promptly notify the Secretary of State of the mailing address of its chief executive office and of any change of address. Upon receipt of process, the Secretary of State shall mail a copy of the process to the surviving foreign partnership or limited partnership.
(c) A partner of the surviving partnership or limited partnership is liable for:
(1) all obligations of a party to the merger for

which the partner was personally liable before the merger;

(2) all other obligations of the surviving entity

incurred before the merger by a party to the merger, but those obligations may be satisfied only out of property of the entity; and

(3) except as otherwise provided in Section 306 of

this Act, all obligations of the surviving entity incurred after the merger takes effect, but those obligations may be satisfied only out of property of the entity if the partner is a limited partner.

(d) If the obligations incurred before the merger by a party to the merger are not satisfied out of the property of the surviving partnership or limited partnership, the general partners of that party immediately before the effective date of the merger shall contribute the amount necessary to satisfy that party's obligations to the surviving entity, in the manner provided in Section 807 or in the Limited Partnership Act of the jurisdiction in which the party was formed, as the case may be, as if the merged party were dissolved.
(e) A partner of a party to a merger who does not become a partner of the surviving partnership or limited partnership is dissociated from the entity, of which that partner was a partner, as of the date the merger takes effect. The surviving entity shall cause the partner's interest in the entity to be purchased under Section 701 of this Act or another statute specifically applicable to that partner's interest with respect to a merger. The surviving entity is bound under Section 702 by an act of a general partner dissociated under this subsection, and the partner is liable under Section 703 for transactions entered into by the surviving entity after the merger takes effect.
(Source: P.A. 92-740, eff. 1-1-03.)

(805 ILCS 206/907)
Sec. 907. Statement of merger.
(a) After a merger, the surviving partnership or limited partnership may file a statement that one or more partnerships or limited partnerships have merged into the surviving entity.
(b) A statement of merger must contain:
(1) the name of each partnership or limited

partnership that is a party to the merger;

(2) the name of the surviving entity into which the

other partnerships or limited partnerships were merged;

(3) the street address of the surviving entity's

chief executive office and of an office in this State, if any; and

(4) whether the surviving entity is a partnership or

a limited partnership.

(c) Except as otherwise provided in subsection (d) of this Section, for the purposes of Section 302, property of the surviving partnership or limited partnership which before the merger was held in the name of another party to the merger is property held in the name of the surviving entity upon filing a statement of merger.
(d) For the purposes of Section 302, real property of the surviving partnership or limited partnership which before the merger was held in the name of another party to the merger is property held in the name of the surviving entity upon recording a certified copy of the statement of merger in the office for recording transfers of that real property.
(e) A filed and, if appropriate, recorded statement of merger, executed and declared to be accurate pursuant to Section 105(c), stating the name of a partnership or limited partnership that is a party to the merger in whose name property was held before the merger and the name of the surviving entity, but not containing all of the other information required by subsection (b) of this Section, operates with respect to the partnerships or limited partnerships named to the extent provided in subsections (c) and (d).
(Source: P.A. 92-740, eff. 1-1-03.)

(805 ILCS 206/908)
Sec. 908. Merger of partnership and limited liability company.
(a) Under a plan of merger approved under subsection (c) of this Section, any one or more partnerships of this State may merge with or into one or more limited liability companies of this State, any other state or states of the United States, or the District of Columbia, if the laws of the other state or states or the District of Columbia permit the merger. The partnership or partnerships and the limited liability company or companies may merge with or into a partnership, which may be any one of these partnerships, or they may merge with or into a limited liability company, which may be any one of these limited liability companies, which shall be a partnership or limited liability company of this State, any other state of the United States, or the District of Columbia, which permits the merger.
(b) A plan of merger must set forth all of the following:
(1) The name of each entity that is a party to the

merger.

(2) The name of the surviving entity into which the

other entities will merge.

(3) The type of organization of the surviving entity.
(4) The terms and conditions of the merger.
(5) The manner and basis for converting the interests

of each party to the merger into interests, obligations, or other securities of the surviving entity, or into money or other property in whole or in part.

(6) The street address of the surviving entity's

principal place of business.

(c) The plan of merger required by subsection (b) of this Section must be approved by each party to the merger in accordance with all of the following:
(1) In the case of a partnership, by all of the

partners or by the number or percentage of the partners required to approve a merger specified in the partnership agreement.

(2) In the case of a limited liability company, by

all members or by the number or percentage of members required to approve a merger specified in the operating agreement.

(d) After a plan of merger is approved and before the merger takes effect, the plan may be amended or abandoned as provided in the plan of merger.
(e) After approval of the plan of merger under this Section, unless the merger is abandoned under subsection (d) of this Section, a statement of merger must be signed on behalf of each party to the merger and delivered to the Secretary of State of this State for filing. The statement of merger must set forth all of the following:
(1) The name and, in the case of a limited liability

partnership, jurisdiction of each partnership and the name and jurisdiction of organization of each limited liability company that is a party to the merger.

(2) That a plan of merger has been approved and

signed by each partnership and each limited liability company that is a party to the merger.

(3) The name and address of the surviving partnership

or surviving limited liability company.

(4) The effective date of the merger.
(5) If a party to the merger is a foreign limited

liability company or a foreign limited liability partnership, the jurisdiction and date of the filing of its articles of organization or statement of qualification, as the case may be, and the date when its application for authority was filed with the Secretary of State of this State or, if an application has not been filed, a statement to that effect.

(6) If the surviving entity is not a partnership or

limited liability company organized under the laws of this State, an agreement that the surviving entity may be served with process in this State and is subject to liability in any action or proceeding for the enforcement of any liability or obligation of any partnership or limited liability company which is a party to the merger or which was previously subject to suit in this State, and for the enforcement, as provided in this Act, of the right of partners of any partnership or members of any limited liability company to receive payment for their interests in the partnership or limited liability company, as the case may be, against the surviving entity.

(f) If a foreign limited liability company or a foreign limited liability partnership is the surviving entity of a merger, it may not do business in this State until an application for that authority is filed with the Secretary of State.
(g) The surviving partnership or other entity shall furnish a copy of the plan of merger, on request, and without cost, to any person holding an interest in an entity that is to merge.
(h) To the extent that the statement of merger is inconsistent with the articles of organization of a limited liability company or the statement of qualification of a limited liability partnership, the statement of merger shall operate as an amendment to the articles of organization or statement of qualification, as the case may be.
(i) The merger is effective upon the filing of the statement of merger with the Secretary of State of this State, or on a later date as specified in the statement of merger not later than 30 days subsequent to the filing of the statement of merger under subsection (e) of this Section.
(j) When any merger becomes effective under this Section:
(1) the separate existence of each partnership and

each limited liability company that is a party to the merger, other than the surviving entity, terminates;

(2) all property owned by each partnership and each

limited liability company that is a party to the merger vests in the surviving entity;

(3) all debts, liabilities, and other obligations of

each partnership and each limited liability company that is a party to the merger become the obligations of the surviving entity;

(4) an action or proceeding by or against a

partnership or limited liability company that is a party to the merger may be continued as if the merger had not occurred or the surviving entity may be substituted as a party to the action or proceeding; and

(5) except as prohibited by other law, all the

rights, privileges, immunities, powers, and purposes of each partnership and limited liability company that is a party to the merger vest in the surviving entity.

(k) The Secretary of State of this State is an agent for service of process in an action or proceeding against any surviving foreign entity to enforce an obligation of any party to a merger if the surviving foreign entity fails to appoint or maintain an agent designated for service of process in this State or the agent for service of process cannot with reasonable diligence be found at the designated office. Service is effected under this subsection (k) at the earliest of:
(1) the date the surviving entity receives the

process notice or demand;

(2) the date shown on the return receipt, if signed

on behalf of the surviving entity; or

(3) 5 days after its deposit in the mail, if mailed

postpaid and correctly addressed.

(l) Service under subsection (k) of this Section shall be made by the person instituting the action by doing all of the following:
(1) Serving on the Secretary of State of this State,

or on any employee having responsibility for administering this Act in his or her office, a copy of the process, notice, or demand, together with any papers required by law to be delivered in connection with service and paying the fee prescribed by Section 108 of this Act.

(2) Transmitting notice of the service on the

Secretary of State of this State and a copy of the process, notice, or demand and accompanying papers to the surviving entity being served, by registered or certified mail at the address set forth in the statement of merger.

(3) Attaching an affidavit of compliance with this

Section, in substantially the form that the Secretary of State of this State may by rule prescribe, to the process, notice, or demand.

(m) Nothing contained in this Section shall limit or affect the right to serve any process, notice, or demand required or permitted by law to be served upon a partnership in any other manner now or hereafter permitted by law.
(n) The Secretary of State of this State shall keep, for a period of 5 years from the date of service, a record of all processes, notices, and demands served upon him or her under this Section and shall record the time of the service and the person's action with reference to the service.
(o) Except as provided by agreement with a person to whom a partner of a partnership is obligated, a merger of a partnership that has become effective shall not affect any obligation or liability existing at the time of the merger of a partner of a partnership that is merging.
(Source: P.A. 92-740, eff. 1-1-03.)

(805 ILCS 206/909)
(Section scheduled to be repealed on July 1, 2018)
Sec. 909. Approval of conversion into a limited liability company. A partnership may convert into a limited liability company organized, formed, or created under the laws of this State, upon approval of the conversion in accordance with this Section. The terms and conditions of a conversion of a partnership to a limited liability company must be approved by all of the partners or by a number or percentage of the partners required for conversion in the partnership agreement.
After a conversion is approved, the partnership shall file articles of organization in the Office of the Secretary of State in accordance with subsection (d) of Section 37-10 of the Limited Liability Company Act.
(Source: P.A. 92-740, eff. 1-1-03. Repealed by P.A. 100-561, eff. 7-1-18.)

(805 ILCS 206/910)
Sec. 910. Nonexclusive. This Article is not exclusive. Partnerships or limited partnerships may be converted or merged in any other manner provided by law.
(Source: P.A. 92-740, eff. 1-1-03.)



Article 10 - Limited Liability Partnership

(805 ILCS 206/Art. 10 heading)

(805 ILCS 206/1001)
Sec. 1001. Statement of qualification.
(a) A partnership may become a limited liability partnership pursuant to this Section.
(b) The terms and conditions on which a partnership becomes a limited liability partnership must be approved by the vote necessary to amend the partnership agreement except, in the case of a partnership agreement that expressly considers obligations to contribute to the partnership, the vote necessary to amend those provisions.
(c) After the approval required by subsection (b) of this Section, a partnership may become a limited liability partnership by filing a statement of qualification with the Secretary of State. The statement must contain:
(1) the name of the partnership;
(2) the street address of the partnership's chief

executive office and, if different, the street address of an office in this State, if any;

(3) the name and street address of the partnership's

agent for service of process;

(4) the number of partners;
(5) a brief statement of the business in which the

partnership engages;

(6) a statement that the partnership applies for

qualification as a limited liability partnership; and

(7) a deferred effective date, if any, of an

application for status as a limited liability partnership.

(d) The agent of a limited liability partnership for service of process must be an individual who is a resident of this State or other person authorized to do business in this State.
(e) The status of a partnership as a limited liability partnership is effective on the later of the filing of the statement or a date specified in the statement and the receipt by the Secretary of State of the required fee. The status remains effective for one year after the date a statement of qualification is filed, regardless of changes in the partnership, unless the partnership voluntarily withdraws by filing a statement of withdrawal, in which event the status of the partnership as a limited liability partnership shall terminate on the date such statement is filed or, if later, a date specified on the statement.
(f) The status of a partnership as a limited liability partnership and the liability of its partners is not affected by errors or later changes in the information required to be contained in the statement of qualification under subsection (c) of this Section.
(g) The filing of a statement of qualification establishes that a partnership has satisfied all conditions precedent to the qualification of the partnership as a limited liability partnership.
(h) An amendment or cancellation of a statement of qualification is effective when it is filed or on a deferred effective date specified in the amendment or cancellation.
(i) The Secretary of State shall register as a limited liability partnership any partnership that submits a completed application with the required fee.
(j) The Secretary of State shall provide statements for registration application, renewal of registration and voluntary cancellation.
(Source: P.A. 92-740, eff. 1-1-03.)

(805 ILCS 206/1002)
Sec. 1002. Name. The name of a limited liability partnership must end with "Registered Limited Liability Partnership", "Limited Liability Partnership", "R.L.L.P.", "L.L.P.", "RLLP", or "LLP".
(Source: P.A. 92-740, eff. 1-1-03.)

(805 ILCS 206/1003)
Sec. 1003. Renewal statements.
(a) A limited liability partnership, and a foreign limited liability partnership authorized to transact business in this State, shall file a renewal statement in the Office of the Secretary of State which contains:
(1) the name of the partnership;
(2) the street address of the partnership's chief

executive office;

(3) the name and street address of the partnership's

agent for service of process;

(4) the number of partners in the limited liability

partnership;

(5) a brief statement of the business in which the

partnership engages; and

(6) if the partnership is a foreign limited liability

partnership, a current certificate of status in good standing as a registered limited liability partnership under the laws of that state or jurisdiction.

(b) Qualification as a limited liability partnership, whether pursuant to an original statement or a renewal statement, is renewed if, during the 60 day period preceding the date the initial statement or renewal statement otherwise would have expired, the partnership files with the Secretary of State a renewal statement. A renewal statement expires one year after the date an original statement would have expired if the last renewal of the statement had not occurred. Proof of the satisfaction of the Secretary of State that, prior to the expiration date, the renewal statement together with all fees prescribed by this Act was deposited in the United States mail in a sealed envelope, properly addressed, with postage prepaid, shall be deemed a compliance with this requirement. If the Secretary of State finds that the report conforms to the requirements of this Act, he or she shall file it. If the Secretary of State finds that it does not conform, he or she shall promptly return it to the limited liability partnership for any necessary corrections, in which event expiration will not occur if the statement is corrected to conform to the requirements of this Act and returned to the Secretary of State within 30 days of the date the report was returned for corrections.
(c) The Secretary of State shall renew the registration of any limited liability partnership of any partnership that timely submits a renewal statement with the required fee.
(Source: P.A. 95-368, eff. 8-23-07.)

(805 ILCS 206/1004)
Sec. 1004. Reinstatement of limited liability partnership status.
(a) A partnership whose status as a limited liability partnership or foreign limited liability partnership has expired as a result of the failure to file a renewal report required by Section 1003 may reinstate such status as a limited liability partnership or foreign limited liability partnership upon:
(1) the filing with the Secretary of State of an

application for reinstatement;

(2) the filing with the Secretary of State of all

reports then due and becoming due; and

(3) the payment to the Secretary of State of all fees

then due and becoming due.

(b) The application for reinstatement shall be executed and filed in duplicate in accordance with Section 105 and shall set forth all of the following:
(1) the name of the limited liability partnership at

the time of expiration;

(2) the date of expiration;
(3) the name and address of the agent for service of

process; provided that any change to either the agent for service of process or the address of the agent for service of process is properly reported.

(c) When a partnership whose status as a limited liability partnership or foreign limited liability partnership has expired has complied with the provisions of this Section, the Secretary of State shall file the application for reinstatement.
(d) Upon filing of the application for reinstatement: (i) status as a limited liability partnership or foreign limited liability partnership shall be deemed to have continued without interruption from the date of expiration and shall stand revived with the powers, duties, and obligations, as if it had not expired, and (ii) all acts and proceedings of its partners, acting or purporting to act in that capacity, that would have been legal and valid but for the expiration shall stand ratified and confirmed.
(Source: P.A. 97-839, eff. 7-20-12.)

(805 ILCS 206/1005)
Sec. 1005. Resignation of agent for service of process upon a limited liability partnership.
(a) The agent for service of process may at any time resign by filing in the Office of the Secretary of State written notice thereof and by mailing a copy thereof to the limited liability partnership at its chief executive office. The notice must be mailed at least 10 days before the date of filing thereof with the Secretary of State. The notice shall be executed by the agent for service of process. The notice shall set forth all of the following:
(1) The name of the limited liability partnership

for which the agent for service of process is acting.

(2) The name of the agent for service of process.
(3) The address, including street, number, city, and

county of the limited liability partnership's then address of its agent for service of process in this State.

(4) That the agent for service of process resigns.
(5) The effective date of the resignation, which

shall not be sooner than 30 days after the date of filing.

(6) The address of the chief executive office of the

limited liability partnership as it is known to the agent for service of process.

(7) A statement that a copy of the notice has been

sent by registered or certified mail to the chief executive office of the limited liability partnership within the time and in the manner prescribed by this Section.

(b) A new agent for service of process must be placed on record within 60 days after an agent's notice of resignation under this Section.
(Source: P.A. 97-839, eff. 7-20-12.)



Article 11 - Foreign Limited Liability Partnership

(805 ILCS 206/Art. 11 heading)

(805 ILCS 206/1101)
Sec. 1101. Law governing foreign limited liability partnership.
(a) The law under which a foreign limited liability partnership is formed governs relations among the partners and between the partners and the partnership and the liability of partners for obligations of the partnership.
(b) A foreign limited liability partnership may not be denied a statement of foreign qualification by reason of any difference between the law under which the partnership was formed and the law of this State.
(c) A statement of foreign qualification does not authorize a foreign limited liability partnership to engage in any business or exercise any power that a partnership may not engage in or exercise in this State as a limited liability partnership.
(Source: P.A. 92-740, eff. 1-1-03.)

(805 ILCS 206/1102)
Sec. 1102. Statement of foreign qualification.
(a) Before transacting or continuing to transact business in this State, a foreign limited liability partnership must file a statement of qualification or a renewal statement under Section 1001; provided, however, that the statement must contain:
(1) the name of the foreign limited liability

partnership which satisfies the requirements of the state or other jurisdiction under whose law it is formed and ends with "Registered Limited Liability Partnership", "Limited Liability Partnership", "R.L.L.P.", "L.L.P.", "RLLP", or "LLP";

(2) the street address of the partnership's chief

executive office and, if different, the street address of an office of the partnership in this State, if any;

(3) the name and street address of the partnership's

agent for service of process;

(4) a brief statement of the business in which the

partnership engages;

(5) a deferred effective date, if any; and
(6) a document or documents sufficient under the laws

of the state or jurisdiction in which the limited liability partnership is organized to constitute official certification of current status in good standing as a registered limited liability partnership under the laws of that state or jurisdiction.

(b) A foreign partnership may not use an assumed or fictitious name in the conduct of its business to intentionally misrepresent the geographic origin or location of the partnership. This subsection (b) does not apply to any foreign limited liability partnership that has gross annual revenues in excess of $100,000,000.
(c) A person shall not advertise or cause to be listed in a telephone directory an assumed or fictitious business name that intentionally misrepresents where the business is actually located or operating or falsely states that the business is located or operating in the area covered by the telephone directory. This subsection (c) does not apply to a telephone service provider or to the publisher or distributor of a telephone service directory, unless the conduct prescribed in this subsection (c) is on behalf of that telephone service provider or that publisher or distributor. This subsection (c) does not apply to any foreign limited liability partnership that has gross annual revenues in excess of $100,000,000.
(d) A foreign limited liability partnership that violates this Section is guilty of a petty offense and must be fined not less than $501 and not more than $1,000. A foreign limited liability partnership is guilty of an additional offense for each additional day in violation of this Section.
(e) The agent of a foreign limited liability partnership for service of process must be an individual who is a resident of this State or other person authorized to do business in this State.
(f) The status of a partnership as a foreign limited liability partnership is effective on the later of the filing of the statement of foreign qualification or a date specified in the statement. The status remains effective, regardless of changes in the partnership, unless the partnership voluntarily withdraws by filing a statement of withdrawal, in which event the status of the partnership as a foreign limited liability partnership shall terminate on the date such statement is filed or, if later, a date specified on the statement.
(g) An amendment or cancellation of a statement of foreign qualification is effective when it is filed or on a deferred effective date specified in the amendment or cancellation.
(h) The Secretary of State shall register as a limited liability partnership any foreign limited liability partnership that submits a completed application with the required fee.
(Source: P.A. 92-740, eff. 1-1-03.)

(805 ILCS 206/1103)
Sec. 1103. Effect of failure to qualify.
(a) A foreign limited liability partnership transacting business in this State may not maintain an action or proceeding in this State unless it has in effect a statement of foreign qualification.
(b) The failure of a foreign limited liability partnership to have in effect a statement of foreign qualification does not impair the validity of a contract or act of the foreign limited liability partnership or preclude it from defending an action or proceeding in this State.
(c) A limitation on personal liability of a partner is not waived solely by transacting business in this State without a statement of foreign qualification.
(d) If a foreign limited liability partnership transacts business in this State without a statement of foreign qualification, the Secretary of State is its agent for service of process with respect to a right of action arising out of the transaction of business in this State.
(e) Service of any process, notice, or demand on the Secretary of State may be made by delivering to and leaving with the Secretary of State duplicate copies of the process, notice, or demand. If a process, notice, or demand is served on the Secretary of State, the Secretary of State shall forward one of the copies by registered or certified mail, return receipt requested, to the foreign limited liability partnership and its designated office. An affidavit of compliance with this Section in substantially the form that the Secretary of State may prescribe by rule shall be attached to the process, notice, or demand.
(f) Service is effected under subsection (e) at the earliest of:
(1) the date the foreign limited liability

partnership receives the process, notice, or demand;

(2) the date shown on the return receipt, if signed

on behalf of the foreign limited liability partnership; or

(3) 5 days after the process, notice, or demand is

deposited in the mail if mailed postpaid and correctly addressed.

(g) The Secretary of State shall keep a record of each process, notice, and demand served pursuant to this Section and record the time of, and the action taken, regarding the service.
(h) This Section does not affect the right to serve process, notice, or demand in any other manner provided by law.
(Source: P.A. 95-368, eff. 8-23-07.)

(805 ILCS 206/1104)
Sec. 1104. Activities not constituting transacting business.
(a) Without excluding other activities that may not constitute transacting business in this State, a foreign partnership or registered limited liability partnership shall not be considered to be transacting business in this State, for purposes of this Article 9, by reason of carrying on in this State any one or more of the following activities:
(1) maintaining, defending, or settling any

proceeding;

(2) holding meetings of the partners or carrying on

other activities concerning internal partnership affairs;

(3) maintaining bank accounts;
(4) maintaining offices or agencies for the transfer,

exchange, and registration of the limited liability partnership's own securities or maintaining trustees or depositaries with respect to those securities;

(5) selling through independent contractors;
(6) soliciting or obtaining orders, whether by mail

or through employees or agents or otherwise, if orders require acceptance outside this State before they become contracts;

(7) owning, without more, real or personal property;
(8) conducting an isolated transaction that is

completed within 120 days and that is not one in the course of repeated transactions of a like nature; or

(9) having a partner who is a resident of this State.
(b) This Section has no application to the question of whether any partnership or registered limited liability partnership is subject to service of process and suit in this State under any law of this State.
(Source: P.A. 95-368, eff. 8-23-07.)

(805 ILCS 206/1105)
Sec. 1105. Action by Attorney General. The Attorney General may maintain an action to restrain a foreign limited liability partnership from transacting business in this State in violation of this Article.
(Source: P.A. 92-740, eff. 1-1-03.)

(805 ILCS 206/1106)
Sec. 1106. Resignation of agent for service of process upon a foreign limited liability partnership.
(a) The agent for service of process may at any time resign by filing in the Office of the Secretary of State written notice thereof and by mailing a copy thereof to the foreign limited liability partnership at its chief executive office. The notice must be mailed at least 10 days before the date of filing thereof with the Secretary of State. The notice shall be executed by the agent for service of process. The notice shall set forth all of the following:
(1) The name of the foreign limited liability

partnership for which the agent for service of process is acting.

(2) The name of the agent for service of process.
(3) The address, including street, number, city, and

county of the foreign limited liability partnership's then address of its agent for service of process in this State.

(4) That the agent for service of process resigns.
(5) The effective date of the resignation, which

shall not be sooner than 30 days after the date of filing.

(6) The address of the chief executive office of the

foreign limited liability partnership as it is known to the agent for service of process.

(7) A statement that a copy of the notice has been

sent by registered or certified mail to the chief executive office of the limited liability partnership within the time and in the manner prescribed by this Section.

(b) A new agent for service of process must be placed on record within 60 days after an agent's notice of resignation under this Section.
(Source: P.A. 97-839, eff. 7-20-12.)



Article 12 - Miscellaneous Provisions

(805 ILCS 206/Art. 12 heading)

(805 ILCS 206/1201)
Sec. 1201. Uniformity of application and construction. This Act shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this Act among States enacting it.
(Source: P.A. 92-740, eff. 1-1-03.)

(805 ILCS 206/1202)
Sec. 1202. Short title. (See Section 100 for short title.)
(Source: P.A. 92-740, eff. 1-1-03.)

(805 ILCS 206/1203)
Sec. 1203. Severability clause. If any provision of this Act or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this Act which can be given effect without the invalid provision or application, and to this end the provisions of this Act are severable.
(Source: P.A. 92-740, eff. 1-1-03.)

(805 ILCS 206/1204)
Sec. 1204. Effective date. (See Section 1299 for effective date.)
(Source: P.A. 92-740, eff. 1-1-03.)

(805 ILCS 206/1205)
Sec. 1205. Repealer. (See Section 1290 for repeals.)
(Source: P.A. 92-740, eff. 1-1-03.)

(805 ILCS 206/1206)
Sec. 1206. Applicability.
(a) Before January 1, 2008, this Act governs only a partnership formed:
(1) on or after January 1, 2003, except a partnership

that is continuing the business of a dissolved partnership under Section 33 of the superseded Uniform Partnership Act; and

(2) before January 1, 2003, that elects, as provided

by subsection (c) of this Section, to be governed by this Act.

(b) On and after January 1, 2008, this Act governs all partnerships.
(c) Before January 1, 2008, a partnership voluntarily may elect, in the manner provided in its partnership agreement or by law for amending the partnership agreement, to be governed by this Act. The provisions of this Act relating to the liability of the partnership's partners to third parties apply to limit those partners' liability to a third party who had done business with the partnership within one year before the partnership's election to be governed by this Act only if the third party knows or has received a notification of the partnership's election to be governed by this Act.
(Source: P.A. 92-740, eff. 1-1-03.)

(805 ILCS 206/1207)
Sec. 1207. Savings clause. This Act does not affect an action or proceeding commenced or right accrued before this Act takes effect.
(Source: P.A. 92-740, eff. 1-1-03.)

(805 ILCS 206/1208)
Sec. 1208. Powers of the Secretary of State; rulemaking.
(a) The Secretary of State shall have the power and authority reasonably necessary to administer this Act efficiently and to perform the duties herein imposed. The Secretary of State's function under this Act is to be a central depository for the statements of qualification for limited liability partnership and statements of foreign qualification required by this Act.
(b) The Secretary of State shall have the power and authority to promulgate rules, in accordance with the Illinois Administrative Procedure Act, necessary to administer this Act efficiently and to perform the duties therein imposed.
(Source: P.A. 95-368, eff. 8-23-07.)

(805 ILCS 206/1209)
Sec. 1209. Expedited services; fees.
(a) As used in this Section:
"Department" means the Department of Business Services of the Office of the Secretary of State.
"Expedited services" means services rendered within the same day or within 24 hours after the time the request therefor is submitted by the filer, law firm, service company, or messenger physically, in person, or at the Secretary of State's discretion, by electronic means to the Department's Springfield office or Chicago office and includes requests for certified copies, photocopies, and certificates of existence or abstracts of computer record made to the Department's Springfield office in person, by mail, or by fax or requests for certificates of existence or abstracts of computer record made in person to the Department's Chicago office.
(b) The Secretary of State shall charge and collect the following fees for expedited services:
(1) Statement of Qualification or Foreign

Qualification, $100.

(2) Application for Reinstatement, $100.
(3) Statement of Merger, $200.
(4) Certificate of existence or computer abstract,

$20.

(5) All other filings and copies of documents, $50.
(c) All fees collected by and payable to the Secretary of State under this Section shall be deposited into the Division of Corporations Registered Limited Liability Partnership Fund to the credit of an account within the Fund. Subject to appropriation, moneys in the account shall be used by the Department to create and maintain the capability to perform expedited services in response to special requests made by the public for same-day or 24-hour service and shall also be used for purposes including, but not limited to, expenditures for personal services, retirement, Social Security, contractual services, equipment, electronic data processing, and telecommunications. No other fees or charges collected under this Act shall be credited to the account established under this subsection (c)
(Source: P.A. 100-486, eff. 1-1-18.)

(805 ILCS 206/1290)
Sec. 1290. (Amendatory provisions; text omitted).
(Source: P.A. 92-740, eff. 1-1-03; text omitted.)

(805 ILCS 206/1295)
Sec. 1295. (Amendatory provisions; text omitted).
(Source: P.A. 92-740, eff. 1-1-03; text omitted.)

(805 ILCS 206/1299)
Sec. 1299. Effective date. This Act takes effect on January 1, 2003.
(Source: P.A. 92-740, eff. 1-1-03.)






805 ILCS 215/ - Uniform Limited Partnership Act (2001).

Article 1 - General Provisions

(805 ILCS 215/Art. 1 heading)

(805 ILCS 215/0.01)
Sec. 0.01. Short title. This Act may be cited as the Uniform Limited Partnership Act (2001).
(Source: P.A. 93-967, eff. 1-1-05.)

(805 ILCS 215/101)
Sec. 101. Short title. (See Section 0.01 for short title.)
(Source: P.A. 93-967, eff. 1-1-05.)

(805 ILCS 215/102)
Sec. 102. Definitions. In this Act:
(1) "Anniversary" means that day every year exactly

one or more years after: (i) the date the certificate of limited partnership was filed by the Office of the Secretary of State, in the case of a limited partnership; or (ii) the date the certificate of authority to transact business was filed by the Office of the Secretary of State, in the case of a foreign limited partnership.

(2) "Anniversary month" means the month in which the

anniversary of the limited partnership or foreign limited partnership occurs.

(3) "Certificate of limited partnership" means the

certificate required by Section 201. The term includes the certificate as amended or restated.

(4) "Contribution", except in the phrase "right of

contribution", means any benefit provided by a person to a limited partnership in order to become a partner or in the person's capacity as a partner.

(5) "Debtor in bankruptcy" means a person that is the

subject of:

(A) an order for relief under Title 11 of the

United States Code or a comparable order under a successor statute of general application; or

(B) a comparable order under federal, state, or

foreign law governing insolvency.

(6) "Designated office" means:
(A) with respect to a limited partnership, the

office that the limited partnership is required to designate and maintain under Section 114; and

(B) with respect to a foreign limited

partnership, its principal office.

(7) "Distribution" means a transfer of money or other

property from a limited partnership to a partner in the partner's capacity as a partner or to a transferee on account of a transferable interest owned by the transferee.

(8) "Foreign limited liability limited partnership"

means a foreign limited partnership whose general partners have limited liability for the obligations of the foreign limited partnership under a provision similar to Section 404(c).

(9) "Foreign limited partnership" means a partnership

formed under the laws of a jurisdiction other than this State and required by those laws to have one or more general partners and one or more limited partners. The term includes a foreign limited liability limited partnership.

(10) "General partner" means:
(A) with respect to a limited partnership, a

person that:

(i) becomes a general partner under Section

401; or

(ii) was a general partner in a limited

partnership when the limited partnership became subject to this Act under Section 1206(a) or (b); and

(B) with respect to a foreign limited

partnership, a person that has rights, powers, and obligations similar to those of a general partner in a limited partnership.

(11) "Limited liability limited partnership", except

in the phrase "foreign limited liability limited partnership", means a limited partnership whose certificate of limited partnership states that the limited partnership is a limited liability limited partnership.

(12) "Limited partner" means:
(A) with respect to a limited partnership, a

person that:

(i) becomes a limited partner under Section

301; or

(ii) was a limited partner in a limited

partnership when the limited partnership became subject to this Act under Section 1206(a) or (b); and

(B) with respect to a foreign limited

partnership, a person that has rights, powers, and obligations similar to those of a limited partner in a limited partnership.

(13) "Limited partnership", except in the phrases

"foreign limited partnership" and "foreign limited liability limited partnership", means an entity, having one or more general partners and one or more limited partners, which is formed under this Act by two or more persons or becomes subject to this Act under Article 11 or Section 1206(a) or (b). The term includes a limited liability limited partnership.

(14) "Partner" means a limited partner or general

partner.

(15) "Partnership agreement" means the partners'

agreement, whether oral, implied, in a record, or in any combination, concerning the limited partnership. The term includes the agreement as amended.

(16) "Person" means an individual, corporation,

business trust, estate, trust, partnership, limited liability company, association, joint venture, government; governmental subdivision, agency, or instrumentality; public corporation, or any other legal or commercial entity.

(17) "Person dissociated as a general partner" means

a person dissociated as a general partner of a limited partnership.

(18) "Principal office" means the office where the

principal executive office of a limited partnership or foreign limited partnership is located, whether or not the office is located in this State.

(19) "Record" means information that is inscribed on

a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(20) "Required information" means the information

that a limited partnership is required to maintain under Section 111.

(21) "Sign" means:
(A) to execute or adopt a tangible symbol with

the present intent to authenticate a record; or

(B) to attach or logically associate an

electronic symbol, sound, or process to or with a record with the present intent to authenticate the record.

(22) "State" means a state of the United States, the

District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(23) "Transfer" includes an assignment, conveyance,

deed, bill of sale, lease, mortgage, security interest, encumbrance, gift, and transfer by operation of law.

(24) "Transferable interest" means a partner's right

to receive distributions.

(25) "Transferee" means a person to which all or part

of a transferable interest has been transferred, whether or not the transferor is a partner.

(Source: P.A. 93-967, eff. 1-1-05.)

(805 ILCS 215/103)
(Text of Section before amendment by P.A. 100-561)
Sec. 103. Knowledge and notice.
(a) A person knows a fact if the person has actual knowledge of it.
(b) A person has notice of a fact if the person:
(1) knows of it;
(2) has received a notification of it;
(3) has reason to know it exists from all of the

facts known to the person at the time in question; or

(4) has notice of it under subsection (c) or (d).
(c) A certificate of limited partnership on file in the Office of the Secretary of State is notice that the partnership is a limited partnership and the persons designated in the certificate as general partners are general partners. Except as otherwise provided in subsection (d), the certificate is not notice of any other fact.
(d) A person has notice of:
(1) another person's dissociation as a general

partner, 90 days after the effective date of an amendment to the certificate of limited partnership which states that the other person has dissociated or 90 days after the effective date of a statement of dissociation pertaining to the other person, whichever occurs first;

(2) a limited partnership's dissolution, 90 days

after the effective date of an amendment to the certificate of limited partnership stating that the limited partnership is dissolved;

(3) a limited partnership's termination, 90 days

after the effective date of a statement of termination;

(4) a limited partnership's conversion under Article

11, 90 days after the effective date of the articles of conversion; or

(5) a merger under Article 11, 90 days after the

effective date of the articles of merger.

(e) A person notifies or gives a notification to another person by taking steps reasonably required to inform the other person in ordinary course, whether or not the other person learns of it.
(f) A person receives a notification when the notification:
(1) comes to the person's attention; or
(2) is delivered at the person's place of business or

at any other place held out by the person as a place for receiving communications.

(g) Except as otherwise provided in subsection (h), a person other than an individual knows, has notice, or receives a notification of a fact for purposes of a particular transaction when the individual conducting the transaction for the person knows, has notice, or receives a notification of the fact, or in any event when the fact would have been brought to the individual's attention if the person had exercised reasonable diligence. A person other than an individual exercises reasonable diligence if it maintains reasonable routines for communicating significant information to the individual conducting the transaction for the person and there is reasonable compliance with the routines. Reasonable diligence does not require an individual acting for the person to communicate information unless the communication is part of the individual's regular duties or the individual has reason to know of the transaction and that the transaction would be materially affected by the information.
(h) A general partner's knowledge, notice, or receipt of a notification of a fact relating to the limited partnership is effective immediately as knowledge of, notice to, or receipt of a notification by the limited partnership, except in the case of a fraud on the limited partnership committed by or with the consent of the general partner. A limited partner's knowledge, notice, or receipt of a notification of a fact relating to the limited partnership is not effective as knowledge of, notice to, or receipt of a notification by the limited partnership.
(Source: P.A. 93-967, eff. 1-1-05.)

(Text of Section after amendment by P.A. 100-561)
Sec. 103. Knowledge and notice.
(a) A person knows a fact if the person has actual knowledge of it.
(b) A person has notice of a fact if the person:
(1) knows of it;
(2) has received a notification of it;
(3) has reason to know it exists from all of the

facts known to the person at the time in question; or

(4) has notice of it under subsection (c) or (d).
(c) A certificate of limited partnership on file in the Office of the Secretary of State is notice that the partnership is a limited partnership and the persons designated in the certificate as general partners are general partners. Except as otherwise provided in subsection (d), the certificate is not notice of any other fact.
(d) A person has notice of:
(1) another person's dissociation as a general

partner, 90 days after the effective date of an amendment to the certificate of limited partnership which states that the other person has dissociated or 90 days after the effective date of a statement of dissociation pertaining to the other person, whichever occurs first;

(2) a limited partnership's dissolution, 90 days

after the effective date of an amendment to the certificate of limited partnership stating that the limited partnership is dissolved;

(3) a limited partnership's termination, 90 days

after the effective date of a statement of termination;

(4) a limited partnership's conversion pursuant to

the Entity Omnibus Act, 90 days after the effective date of the statement of conversion;

(4.5) a limited partnership's domestication pursuant

to the Entity Omnibus Act, 90 days after the effective date of the statement of domestication; or

(5) a merger under Article 11, 90 days after the

effective date of the articles of merger.

(e) A person notifies or gives a notification to another person by taking steps reasonably required to inform the other person in ordinary course, whether or not the other person learns of it.
(f) A person receives a notification when the notification:
(1) comes to the person's attention; or
(2) is delivered at the person's place of business or

at any other place held out by the person as a place for receiving communications.

(g) Except as otherwise provided in subsection (h), a person other than an individual knows, has notice, or receives a notification of a fact for purposes of a particular transaction when the individual conducting the transaction for the person knows, has notice, or receives a notification of the fact, or in any event when the fact would have been brought to the individual's attention if the person had exercised reasonable diligence. A person other than an individual exercises reasonable diligence if it maintains reasonable routines for communicating significant information to the individual conducting the transaction for the person and there is reasonable compliance with the routines. Reasonable diligence does not require an individual acting for the person to communicate information unless the communication is part of the individual's regular duties or the individual has reason to know of the transaction and that the transaction would be materially affected by the information.
(h) A general partner's knowledge, notice, or receipt of a notification of a fact relating to the limited partnership is effective immediately as knowledge of, notice to, or receipt of a notification by the limited partnership, except in the case of a fraud on the limited partnership committed by or with the consent of the general partner. A limited partner's knowledge, notice, or receipt of a notification of a fact relating to the limited partnership is not effective as knowledge of, notice to, or receipt of a notification by the limited partnership.
(Source: P.A. 100-561, eff. 7-1-18.)

(805 ILCS 215/104)
Sec. 104. Nature, purpose, and duration of entity.
(a) A limited partnership is an entity distinct from its partners. A limited partnership is the same entity regardless of whether its certificate states that the limited partnership is a limited liability limited partnership.
(b) A limited partnership may be organized under this Act for any lawful purpose and may carry on any business that a partnership without limited partners may carry on except banking, the operation of railroads, and insurance unless carried on as a business of a limited syndicate authorized and regulated by the Director of Insurance under Article V 1/2 of the Illinois Insurance Code or for the purpose of carrying on business as a member of a group including incorporated and individual unincorporated underwriters when the Director of Insurance finds that the group meets the requirements of subsection (3) of Section 86 of the Illinois Insurance Code and the limited partnership, if insolvent, is subject to liquidation by the Director of Insurance under Article XIII of the Illinois Insurance Code.
(c) A limited partnership has a perpetual duration.
(Source: P.A. 93-967, eff. 1-1-05.)

(805 ILCS 215/105)
Sec. 105. Powers. A limited partnership has the powers to do all things necessary or convenient to carry on its activities, including the power to sue, be sued, and defend in its own name and to maintain an action against a partner for harm caused to the limited partnership by a breach of the partnership agreement or violation of a duty to the partnership.
(Source: P.A. 93-967, eff. 1-1-05.)

(805 ILCS 215/106)
Sec. 106. Governing law. The law of this State governs relations among the partners of a limited partnership and between the partners and the limited partnership and the liability of partners as partners for an obligation of the limited partnership.
(Source: P.A. 93-967, eff. 1-1-05.)

(805 ILCS 215/107)
Sec. 107. Supplemental principles of law; rate of interest.
(a) Unless displaced by particular provisions of this Act, the principles of law and equity supplement this Act.
(b) If an obligation to pay interest arises under this Act and the rate is not specified, the rate is that specified in Section 4 of the Interest Act.
(Source: P.A. 93-967, eff. 1-1-05.)

(805 ILCS 215/108)
Sec. 108. Name.
(a) The name of a limited partnership may contain the name of any partner.
(b) The name of a limited partnership that is not a limited liability limited partnership must contain the phrase "limited partnership" or the abbreviation "L.P." or "LP" and may not contain the phrase "limited liability limited partnership" or the abbreviation "LLLP" or "L.L.L.P.".
(c) The name of a limited liability limited partnership must contain the phrase "limited liability limited partnership" or the abbreviation "LLLP" or "L.L.L.P." and must not contain the abbreviation "L.P." or "LP".
(d) The name of a limited partnership must be distinguishable upon the records of the Secretary of State from:
(1) the name of any limited partnership organized or

authorized to transact business in this State under this Act or any other Act;

(2) the name for which an exclusive right has been

reserved in the Office of the Secretary of State under Section 109; and

(3) the assumed name of any limited partnership that

is registered with the Secretary of State under Section 108.5.

(e) The name of a limited partnership shall not contain any of the following terms: "Corporation", "Corp.", "Incorporated", "Inc.", "Company", "Co.", "Limited Liability Company", "L.L.C.", "LLC", "L.L.P.", or "LLP".
(f) Subject to Section 905, this Section applies to any foreign limited partnership transacting business in this State, having a certificate of authority to transact business in this State, or applying for a certificate of authority.
(g) Nothing in this Section shall:
(1) require any limited partnership existing under

the "Uniform Limited Partnership Act", filed June 28, 1917, as amended, to modify or otherwise change its name; or

(2) abrogate or limit the common law or statutory law

of unfair competition or unfair trade practices, nor derogate from the common law or principles of equity or the statutes of this State or of the United States with respect to the right to acquire and protect copyrights, trade names, trademarks, service marks, service names, or any other right to the exclusive use of names or symbols.

(Source: P.A. 95-368, eff. 8-23-07.)

(805 ILCS 215/108.5)
Sec. 108.5. Assumed name.
(a) A limited partnership or a foreign limited partnership admitted to transact business in this State may elect to adopt an assumed name that complies with the requirements of Section 108 of this Act except the requirement that the name contain the words "limited partnership", "limited liability limited partnership", or the abbreviation "L.P.", "LP", "LLLP" or "L.L.L.P."
(b) As used in this Act, "assumed name" means any name other than the true name of a limited partnership or the name under which a foreign limited partnership is admitted to transact business in this State, except that the following do not constitute the use of an assumed name under this Act:
(1) The identification by a limited partnership or

foreign limited partnership of its business with a trademark or service mark of which it is the owner or licensed user.

(2) The use of a name of a division, not

constituting a separate limited partnership and not containing the words "limited partnership" or an abbreviation of those words, provided that the limited partnership also clearly discloses its true name.

(c) Before transacting any business in this State under an assumed name or names, the limited partnership or foreign limited partnership shall, for each assumed name, execute and file in accordance with Section 108 or 204 of this Act, as applicable, an application setting forth:
(1) the true name of the limited partnership or the

name under which the foreign limited partnership is admitted to transact business in this State;

(2) the State or other jurisdiction under the laws

of which it is formed;

(3) that it intends to transact business under an

assumed name; and

(4) the assumed name which it proposes to use.
(d) The right to use an assumed name shall be effective from the date of filing by the Secretary of State until the first day of the anniversary month of the limited partnership or foreign limited partnership that falls within the next calendar year evenly divisible by 5, however, if an application is filed within the 3 months immediately preceding the anniversary month of a limited partnership or foreign limited partnership that falls within a calendar year evenly divisible by 5, the right to use the assumed name shall be effective until the first day of the anniversary month of the limited partnership or foreign limited partnership that falls within the next succeeding year evenly divisible by 5.
(e) A limited partnership or foreign limited partnership may renew the right to use its assumed name or names, if any, within the 60 days preceding the expiration of such right, for a period of 5 years, by making an election to do so on a form prescribed by the Secretary of State and by paying the renewal fee as prescribed by this Act.
(f) Any limited partnership or foreign limited partnership may change or cancel any or all of its assumed names by executing and filing, in duplicate, an application setting forth:
(1) the true name of the limited partnership or the

name under which the foreign limited partnership is admitted to transact business in this State;

(2) the state or country under the laws of which it

is organized;

(3) a statement that it intends to cease transacting

business under an assumed name by changing or cancelling it;

(4) the assumed name to be changed or cancelled;
(5) the assumed name which the limited partnership

or foreign limited partnership proposes to use, if it is to be changed.

(g) Upon the filing of an application to change an assumed name, the limited partnership or foreign limited partnership shall have the right to use such assumed name for the period authorized by subsection (d) of this Section.
(h) The right to use an assumed name shall be cancelled by the Secretary of State:
(1) if the limited partnership or foreign limited

partnership fails to renew an assumed name;

(2) if the limited partnership or foreign limited

partnership has filed an application to change or cancel an assumed name;

(3) if a limited partnership's certificate of

limited partnership or certificate to be governed by this Act has been cancelled;

(4) if a foreign limited partnership's application

for admission to transact business has been cancelled.

(i) Any limited partnership or foreign limited partnership carrying on, conducting or transacting business under an assumed name which shall fail to comply with the provisions of this Section shall be subject to the penalty provisions in Section 5 of "An Act in relation to the use of an assumed name in the conduct or transaction of business in this State", approved July 17, 1941, as amended.
(j) A foreign limited partnership that applies for and receives a certificate of authority under Section 905, is deemed to have complied with this Section in full.
(Source: P.A. 93-967, eff. 1-1-05.)

(805 ILCS 215/109)
Sec. 109. Reservation of name.
(a) The exclusive right to the use of a name that complies with Section 108 may be reserved by:
(1) a person intending to organize a limited

partnership under this Act and to adopt the name;

(2) a limited partnership or a foreign limited

partnership authorized to transact business in this State intending to adopt the name;

(3) a foreign limited partnership intending to obtain

a certificate of authority to transact business in this State and adopt the name;

(4) a person intending to organize a foreign limited

partnership and intending to have it obtain a certificate of authority to transact business in this State and adopt the name;

(5) a foreign limited partnership formed under the

name; or

(6) a foreign limited partnership formed under a name

that does not comply with Section 108(b) or (c), but the name reserved under this paragraph may differ from the foreign limited partnership's name only to the extent necessary to comply with Section 108(b) and (c).

(b) A person may apply to reserve a name under subsection (a) by delivering to the Secretary of State for filing an application that states the name to be reserved and the paragraph of subsection (a) which applies. If the Secretary of State finds that the name is available for use by the applicant, the Secretary of State shall file a statement of name reservation and thereby reserve the name for the exclusive use of the applicant for 90 days or until surrendered by a written cancellation document signed by the applicant, whichever is sooner.
(c) An applicant that has reserved a name pursuant to subsection (b) may reserve the same name for additional 90-day periods.
(d) A person that has reserved a name under this Section may deliver to the Secretary of State for filing a notice of transfer that states the reserved name, the name and street and mailing address of some other person to which the reservation is to be transferred, and the paragraph of subsection (a) which applies to the other person. Subject to Section 206(c), the transfer is effective when the Secretary of State files the notice of transfer.
(Source: P.A. 95-368, eff. 8-23-07.)

(805 ILCS 215/110)
(Text of Section before amendment by P.A. 100-561)
Sec. 110. Effect of partnership agreement; nonwaivable provisions.
(a) Except as otherwise provided in subsection (b), the partnership agreement governs relations among the partners and between the partners and the partnership. To the extent the partnership agreement does not otherwise provide, this Act governs relations among the partners and between the partners and the partnership.
(b) A partnership agreement may not:
(1) vary a limited partnership's power under Section

105 to sue, be sued, and defend in its own name;

(2) vary the law applicable to a limited partnership

under Section 106;

(3) vary the requirements of Section 204;
(4) vary the information required under Section 111

or unreasonably restrict the right to information under Sections 304 or 407, but the partnership agreement may impose reasonable restrictions on the availability and use of information obtained under those Sections and may define appropriate remedies, including liquidated damages, for a breach of any reasonable restriction on use;

(5) eliminate or reduce fiduciary duties, but the

partnership agreement may:

(A) identify specific types or categories of

activities that do not violate the duties, if not manifestly unreasonable; and

(B) specify the number or percentage of partners

which may authorize or ratify, after full disclosure to all partners of all material facts, a specific act or transaction that otherwise would violate these duties;

(6) eliminate the obligation of good faith and fair

dealing under Sections 305(b) and 408(d), but the partnership agreement may prescribe the standards by which the performance of the obligation is to be measured, if the standards are not manifestly unreasonable;

(7) vary the power of a person to dissociate as a

general partner under Section 604(a) except to require that the notice under Section 603(1) be in a record;

(8) vary the power of a court to decree dissolution

in the circumstances specified in Section 802;

(9) vary the requirement to wind up the partnership's

business as specified in Section 803;

(10) unreasonably restrict the right to maintain an

action under Article 10;

(11) restrict the right of a partner under Section

1110(a) to approve a conversion or merger or the right of a general partner under Section 1110(b) to consent to an amendment to the certificate of limited partnership which deletes a statement that the limited partnership is a limited liability limited partnership; or

(12) restrict rights under this Act of a person other

than a partner or a transferee.

(Source: P.A. 93-967, eff. 1-1-05.)

(Text of Section after amendment by P.A. 100-561)
Sec. 110. Effect of partnership agreement; nonwaivable provisions.
(a) Except as otherwise provided in subsection (b), the partnership agreement governs relations among the partners and between the partners and the partnership. To the extent the partnership agreement does not otherwise provide, this Act governs relations among the partners and between the partners and the partnership.
(b) A partnership agreement may not:
(1) vary a limited partnership's power under Section

105 to sue, be sued, and defend in its own name;

(2) vary the law applicable to a limited partnership

under Section 106;

(3) vary the requirements of Section 204;
(4) vary the information required under Section 111

or unreasonably restrict the right to information under Sections 304 or 407, but the partnership agreement may impose reasonable restrictions on the availability and use of information obtained under those Sections and may define appropriate remedies, including liquidated damages, for a breach of any reasonable restriction on use;

(5) eliminate or reduce fiduciary duties, but the

partnership agreement may:

(A) identify specific types or categories of

activities that do not violate the duties, if not manifestly unreasonable; and

(B) specify the number or percentage of partners

which may authorize or ratify, after full disclosure to all partners of all material facts, a specific act or transaction that otherwise would violate these duties;

(6) eliminate the obligation of good faith and fair

dealing under Sections 305(b) and 408(d), but the partnership agreement may prescribe the standards by which the performance of the obligation is to be measured, if the standards are not manifestly unreasonable;

(7) vary the power of a person to dissociate as a

general partner under Section 604(a) except to require that the notice under Section 603(1) be in a record;

(8) vary the power of a court to decree dissolution

in the circumstances specified in Section 802;

(9) vary the requirement to wind up the partnership's

business as specified in Section 803;

(10) unreasonably restrict the right to maintain an

action under Article 10;

(11) restrict the right of a partner under Section

1110(a) to approve a conversion, domestication, or merger or the right of a general partner under Section 1110(b) to consent to an amendment to the certificate of limited partnership which deletes a statement that the limited partnership is a limited liability limited partnership; or

(12) restrict rights under this Act of a person other

than a partner or a transferee.

(Source: P.A. 100-561, eff. 7-1-18.)

(805 ILCS 215/111)
Sec. 111. Required information. A limited partnership shall maintain at its designated office the following information:
(1) a current list showing the full name and last

known street and mailing address of each partner, separately identifying the general partners, in alphabetical order, and the limited partners, in alphabetical order;

(2) a copy of the initial certificate of limited

partnership and all amendments to and restatements of the certificate, together with signed copies of any powers of attorney under which any certificate, amendment, or restatement has been signed;

(3) a copy of any filed articles of conversion or

merger;

(4) a copy of the limited partnership's federal,

state, and local income tax returns and reports, if any, for the three most recent years;

(5) a copy of any partnership agreement made in a

record and any amendment made in a record to any partnership agreement;

(6) a copy of any financial statement of the limited

partnership for the three most recent years;

(7) a copy of the three most recent annual reports

delivered by the limited partnership to the Secretary of State pursuant to Section 210;

(8) a copy of any record made by the limited

partnership during the past three years of any consent given by or vote taken of any partner pursuant to this Act or the partnership agreement; and

(9) unless contained in a partnership agreement made

in a record, a record stating:

(A) the amount of cash, and a description and

statement of the agreed value of the other benefits, contributed and agreed to be contributed by each partner;

(B) the times at which, or events on the

happening of which, any additional contributions agreed to be made by each partner are to be made;

(C) for any person that is both a general partner

and a limited partner, a specification of what transferable interest the person owns in each capacity; and

(D) any events upon the happening of which the

limited partnership is to be dissolved and its activities wound up.

(Source: P.A. 93-967, eff. 1-1-05.)

(805 ILCS 215/112)
Sec. 112. Business transactions of partner with partnership. A partner may lend money to and transact other business with the limited partnership and has the same rights and obligations with respect to the loan or other transaction as a person that is not a partner.
(Source: P.A. 93-967, eff. 1-1-05.)

(805 ILCS 215/113)
Sec. 113. Dual capacity. A person may be both a general partner and a limited partner. A person that is both a general and limited partner has the rights, powers, duties, and obligations provided by this Act and the partnership agreement in each of those capacities. When the person acts as a general partner, the person is subject to the obligations, duties and restrictions under this Act and the partnership agreement for general partners. When the person acts as a limited partner, the person is subject to the obligations, duties and restrictions under this Act and the partnership agreement for limited partners.
(Source: P.A. 93-967, eff. 1-1-05.)

(805 ILCS 215/114)
Sec. 114. Office and agent for service of process.
(a) A limited partnership shall designate and continuously maintain in this State:
(1) an office, which need not be a place of its

activity in this State; and

(2) an agent for service of process.
(b) A foreign limited partnership shall designate and continuously maintain in this State an agent for service of process.
(c) An agent for service of process of a limited partnership or foreign limited partnership must be an individual who is a resident of this State or other person authorized to do business in this State.
(d) If a limited partnership or foreign limited partnership fails to designate and continuously maintain an agent for service of process, the Secretary of State shall:
(1) declare any limited partnership or foreign

limited partnership to be delinquent and not in good standing; and

(2) not file any additional documents, amendments,

reports, or other papers relating to the limited partnership or foreign limited partnership organized under or subject to the provisions of this Act until the delinquency is satisfied.

(e) If a limited partnership or foreign limited partnership fails to designate and continuously maintain an agent for service of process, the Secretary of State may show the limited partnership or foreign limited partnership as not in good standing in response to inquiries received from any party regarding a limited partnership that is delinquent.
(Source: P.A. 95-368, eff. 8-23-07.)

(805 ILCS 215/115)
Sec. 115. Change of designated office or agent for service of process.
(a) In order to change its designated office, agent for service of process, or the address of its agent for service of process, a limited partnership or a foreign limited partnership may deliver to the Secretary of State for filing a statement of change containing:
(1) the name of the limited partnership or foreign

limited partnership;

(2) the street and mailing address of its current

designated office;

(3) if the current designated office is to be

changed, the street and mailing address of the new designated office;

(4) the name and street and mailing address of its

current agent for service of process; and

(5) if the current agent for service of process or an

address of the agent is to be changed, the new information.

(b) Subject to Section 206(c), a statement of change is effective when filed by the Secretary of State.
(Source: P.A. 93-967, eff. 1-1-05.)

(805 ILCS 215/116)
Sec. 116. Resignation of agent for service of process.
(a) The agent for service of process may at any time resign by filing in the Office of the Secretary of State written notice thereof and by mailing a copy thereof to the limited partnership or foreign limited partnership at its designated office and another copy to the principal office if the address of the office appears in the records of the Secretary of State and is different from the address of the designated office. The notice must be mailed at least 10 days before the date of filing thereof with the Secretary of State. The notice shall be executed by the agent for service of process. The notice shall set forth all of the following:
(1) The name of the limited partnership for which

the agent for service of process is acting.

(2) The name of the agent for service of process.
(3) The address, including street, number, and city

of the limited partnership's then address of its agent for service of process in this State.

(4) That the agent for service of process resigns.
(5) The effective date of the resignation, which

shall not be sooner than 30 days after the date of filing.

(6) The address of the designated office of the

limited partnership as it is known to the registered agent.

(7) A statement that a copy of the notice has been

sent by registered or certified mail to the designated office of the limited partnership within the time and in the manner prescribed by this Section.

(b) A new agent for service of process must be placed on record within 60 days after an agent's notice of resignation under this Section.
(Source: P.A. 97-839, eff. 7-20-12.)

(805 ILCS 215/117)
Sec. 117. Service of process.
(a) An agent for service of process appointed by a limited partnership or foreign limited partnership is an agent of the limited partnership or foreign limited partnership for service of any process, notice, or demand required or permitted by law to be served upon the limited partnership or foreign limited partnership.
(b) If a limited partnership or foreign limited partnership does not appoint or maintain an agent for service of process in this State or the agent for service of process cannot with reasonable diligence be found at the agent's address, the Secretary of State is an agent of the limited partnership or foreign limited partnership upon whom process, notice, or demand may be served.
(c) Service under subsection (b) shall be made by the person instituting the action by doing all of the following:
(1) serving upon the Secretary of State, or upon any

employee having responsibility for administering this Act, a copy of the process, notice, or demand, together with any papers required by law to be delivered in connection with service and paying the fee prescribed by Section 1302 of this Act;

(2) transmitting notice of the service upon the

Secretary of State and a copy of the process, notice, or demand and accompanying papers to the limited partnership being served, by registered or certified mail:

(A) at the last address of the agent for service

of process for the limited partnership or foreign limited partnership shown by the records on file in the Office of the Secretary of State; and

(B) at the address the use of which the person

instituting the action, suit, or proceeding knows or, on the basis of reasonable inquiry, has reason to believe, is most likely to result in actual notice;

(3) attaching an affidavit of compliance with this

Section, in substantially the form that the Secretary of State may by rule or regulation prescribe, to the process, notice, or demand.

(d) Service is effected under subsection (c) at the earliest of:
(1) the date the limited partnership or foreign

limited partnership receives the process, notice, or demand;

(2) the date shown on the return receipt, if signed

on behalf of the limited partnership or foreign limited partnership; or

(3) five days after the process, notice, or demand is

deposited in the mail, if mailed postpaid and correctly addressed.

(e) The Secretary of State shall keep a record of each process, notice, and demand served pursuant to this Section and record the time of, and the action taken regarding, the service.
(f) This Section does not affect the right to serve process, notice, or demand in any other manner provided by law.
(Source: P.A. 97-839, eff. 7-20-12; 98-463, eff. 8-16-13.)

(805 ILCS 215/118)
Sec. 118. Consent and proxies of parties. Action requiring the consent of partners under this Act may be taken without a meeting, and a partner may appoint a proxy to consent or otherwise act for the partner by signing an appointment record, either personally or by the partner's attorney in fact.
(Source: P.A. 93-967, eff. 1-1-05.)

(805 ILCS 215/119)
Sec. 119. Locale misrepresentation.
(a) A person shall not advertise or cause to be listed in a telephone directory an assumed or fictitious business name that intentionally misrepresents where the business is actually located or operating or falsely states that the business is located or operating in the area covered by the telephone directory. This subsection (a) does not apply to a telephone service provider or to the publisher or distributor of a telephone service directory, unless the conduct prescribed in this subsection (a) is on behalf of that telephone service provider or that publisher or distributor.
(b) This Section does not apply to any foreign limited partnership that has gross annual revenues in excess of $100,000,000.
(c) A foreign limited partnership that violates this Section is guilty of a petty offense and must be fined not less than $501 and not more than $1,000. A foreign limited partnership is guilty of an additional offense for each additional day in violation of this Section.
(Source: P.A. 93-967, eff. 1-1-05.)



Article 2 - Formation; Certificate of Limited Partnership and Other Filings

(805 ILCS 215/Art. 2 heading)

(805 ILCS 215/201)
Sec. 201. Formation of limited partnership; certificate of limited partnership.
(a) In order for a limited partnership to be formed, a certificate of limited partnership must be delivered to the Secretary of State for filing. The certificate must state:
(1) the name of the limited partnership, which must

comply with Section 108;

(2) the street and mailing address of the initial

designated office and the name and street and mailing address of the initial agent for service of process;

(3) the name and the street and mailing address of

each general partner;

(4) whether the limited partnership is a limited

liability limited partnership;

(5) any additional information required by Article

11; and

(6) the purpose or purposes for which the limited

partnership is organized, which may be stated to be or to include, the transaction of any or all lawful businesses for which limited partnerships may be organized under this Act.

(b) A certificate of limited partnership may also contain any other matters but may not vary or otherwise affect the provisions specified in Section 110(b) in a manner inconsistent with that Section.
(c) If there has been substantial compliance with subsection (a), subject to Section 206(c) a limited partnership is formed when the Secretary of State files the certificate of limited partnership.
(d) Subject to subsection (b), if any provision of a partnership agreement is inconsistent with the filed certificate of limited partnership or with a filed statement of dissociation, termination, or change or filed articles of conversion or merger:
(1) the partnership agreement prevails as to partners

and transferees; and

(2) the filed certificate of limited partnership,

statement of dissociation, termination, or change or articles of conversion or merger prevail as to persons, other than partners and transferees, that reasonably rely on the filed record to their detriment.

(Source: P.A. 95-368, eff. 8-23-07.)

(805 ILCS 215/202)
Sec. 202. Amendment or restatement of certification.
(a) In order to amend its certificate of limited partnership, a limited partnership must deliver to the Secretary of State for filing an amendment or, pursuant to Article 11, articles of merger stating:
(1) the name of the limited partnership;
(2) the date of filing of its initial certificate; and
(3) the changes the amendment makes to the

certificate as most recently amended or restated.

(b) A limited partnership shall promptly deliver to the Secretary of State for filing an amendment to a certificate of limited partnership to reflect:
(1) the admission of a new general partner;
(2) the dissociation of a person as a general

partner; or

(3) the appointment of a person to wind up the

limited partnership's activities under Section 803(c) or (d).

(c) A general partner that knows that any information in a filed certificate of limited partnership was false when the certificate was filed or has become false due to changed circumstances shall promptly:
(1) cause the certificate to be amended; or
(2) if appropriate, deliver to the Secretary of State

for filing a statement of change pursuant to Section 115 or a statement of correction pursuant to Section 207.

(d) Except as provided in Section 210, a certificate of limited partnership may be amended at any time for any other proper purpose as determined by the limited partnership.
(e) A restated certificate of limited partnership may be delivered to the Secretary of State for filing in the same manner as an amendment. A restated certificate of limited partnership shall supersede the original certificate of limited partnership and all amendments thereto filed prior to the effective date of filing the restated certificate of limited partnership.
(f) Subject to Section 206(c), an amendment or restated certificate is effective when filed by the Secretary of State.
(Source: P.A. 97-839, eff. 7-20-12.)

(805 ILCS 215/203)
Sec. 203. Statement of termination. A dissolved limited partnership that has completed winding up may deliver to the Secretary of State for filing a statement of termination that states:
(1) the name of the limited partnership;
(2) the date of filing of its initial certificate of

limited partnership; and

(3) any other information as determined by the

general partners filing the statement or by a person appointed pursuant to Section 803(c) or (d).

(Source: P.A. 93-967, eff. 1-1-05.)

(805 ILCS 215/204)
Sec. 204. Signing of records.
(a) Each record delivered to the Secretary of State for filing pursuant to this Act must be signed in the following manner:
(1) An initial certificate of limited partnership

must be signed by all general partners listed in the certificate.

(2) An amendment adding or deleting a statement that

the limited partnership is a limited liability limited partnership must be signed by all general partners listed in the certificate.

(3) An amendment designating as general partner a

person admitted under Section 801(3)(B) following the dissociation of a limited partnership's last general partner must be signed by that person.

(4) An amendment required by Section 803(c) following

the appointment of a person to wind up the dissolved limited partnership's activities must be signed by that person.

(5) Any other amendment must be signed by:
(A) at least one general partner listed in the

certificate;

(B) each other person designated in the amendment

as a new general partner; and

(C) each person that the amendment indicates has

dissociated as a general partner, unless:

(i) the person is deceased or a guardian or

general conservator has been appointed for the person and the amendment so states; or

(ii) the person has previously delivered to

the Secretary of State for filing a statement of dissociation.

(6) A restated certificate of limited partnership

must be signed by at least one general partner listed in the certificate, and, to the extent the restated certificate effects a change under any other paragraph of this subsection, the certificate must be signed in a manner that satisfies that paragraph.

(7) A statement of termination must be signed by all

general partners listed in the certificate or, if the certificate of a dissolved limited partnership lists no general partners, by the person appointed pursuant to Section 803(c) or (d) to wind up the dissolved limited partnership's activities.

(8) Articles of conversion must be signed by each

general partner listed in the certificate of limited partnership.

(9) Articles of merger must be signed as provided in

Section 1108(a).

(10) Any other record delivered on behalf of a

limited partnership to the Secretary of State for filing must be signed by at least one general partner listed in the certificate.

(11) A statement by a person pursuant to Section

605(a)(4) stating that the person has dissociated as a general partner must be signed by that person.

(12) A statement of withdrawal by a person pursuant

to Section 306 must be signed by that person.

(13) A record delivered on behalf of a foreign

limited partnership to the Secretary of State for filing must be signed by at least one general partner of the foreign limited partnership.

(14) Any other record delivered on behalf of any

person to the Secretary of State for filing must be signed by that person.

(b) Any person may sign by an attorney in fact any record to be filed pursuant to this Act.
(Source: P.A. 93-967, eff. 1-1-05.)

(805 ILCS 215/204.5)
Sec. 204.5. Electronic filing. Documents or reports transmitted for filing electronically must include the name of the person making the submission. The inclusion shall constitute the affirmation or acknowledgement of the person, under penalties of perjury, that the instrument is his or her act and deed or the act and deed of the limited partnership, as the case may be, and that the facts stated therein are true. Compliance with this Section shall satisfy the signature provisions of Section 204 of this Act, which shall otherwise apply.
(Source: P.A. 97-839, eff. 7-20-12.)

(805 ILCS 215/205)
Sec. 205. Signing and filing pursuant to judicial order.
(a) If a person required by this Act to sign a record or deliver a record to the Secretary of State for filing does not do so, any other person that is aggrieved may petition the circuit court to order:
(1) the person to sign the record;
(2) deliver the record to the Secretary of State for

filing; or

(3) the Secretary of State to file the record

unsigned.

(b) If the person aggrieved under subsection (a) is not the limited partnership or foreign limited partnership to which the record pertains, the aggrieved person shall make the limited partnership or foreign limited partnership a party to the action. A person aggrieved under subsection (a) may seek the remedies provided in subsection (a) in the same action in combination or in the alternative.
(c) A record filed unsigned pursuant to this Section is effective without being signed.
(Source: P.A. 93-967, eff. 1-1-05.)

(805 ILCS 215/206)
Sec. 206. Delivery to and filing of records by Secretary of State; effective time and date.
(a) A record authorized or required to be delivered to the Secretary of State for filing under this Act must be captioned to describe the record's purpose, be in a medium permitted by the Secretary of State, and be delivered to the Secretary of State. Unless the Secretary of State determines that a record does not comply with the filing requirements of this Act, and if all filing fees have been paid, the Secretary of State shall file the record and:
(1) for a statement of dissociation, send:
(A) a copy of the filed statement and a receipt

for the fees to the person which the statement indicates has dissociated as a general partner; and

(B) a copy of the filed statement and receipt to

the limited partnership;

(2) for a statement of withdrawal, send:
(A) a copy of the filed statement and a receipt

for the fees to the person on whose behalf the record was filed; and

(B) if the statement refers to an existing

limited partnership, a copy of the filed statement and receipt to the limited partnership; and

(3) for all other records except annual reports filed

pursuant to Section 210, send a copy of the filed record and a receipt for the fees to the person on whose behalf the record was filed.

(b) Upon request and payment of a fee, the Secretary of State shall send to the requester a certified copy of the requested record.
(c) Except as otherwise provided in Sections 116 and 207, a record delivered to the Secretary of State for filing under this Act may specify an effective time and a delayed effective date. Except as otherwise provided in this Act, a record filed by the Secretary of State is effective:
(1) if the record does not specify an effective time

and does not specify a delayed effective date, on the date and at the time the record is filed as evidenced by the Secretary of State's endorsement of the date and time on the record;

(2) if the record specifies an effective time but not

a delayed effective date, on the date the record is filed at the time specified in the record;

(3) if the record specifies a delayed effective date

but not an effective time, at 12:01 a.m. on the earlier of:

(A) the specified date; or
(B) the 90th day after the record is filed; or
(4) if the record specifies an effective time and a

delayed effective date, at the specified time on the earlier of:

(A) the specified date; or
(B) the 90th day after the record is filed.
(Source: P.A. 97-839, eff. 7-20-12.)

(805 ILCS 215/207)
Sec. 207. Correcting filed record.
(a) A limited partnership or foreign limited partnership may deliver to the Secretary of State for filing a statement of correction to correct a record previously delivered by the limited partnership or foreign limited partnership to the Secretary of State and filed by the Secretary of State, if at the time of filing the record contained false or erroneous information or was defectively signed.
(b) A statement of correction may not state a delayed effective date and must:
(1) describe the record to be corrected, including

its filing date, or attach a copy of the record as filed;

(2) specify the incorrect information and the reason

it is incorrect or the manner in which the signing was defective; and

(3) correct the incorrect information or defective

signature.

(c) When filed by the Secretary of State, a statement of correction is effective retroactively as of the effective date of the record the statement corrects, but the statement is effective when filed:
(1) for the purposes of Section 103(c) and (d); and
(2) as to persons relying on the uncorrected record

and adversely affected by the correction.

(Source: P.A. 93-967, eff. 1-1-05.)

(805 ILCS 215/208)
Sec. 208. Liability for false information in filed record.
(a) If a record delivered to the Secretary of State for filing under this Act and filed by the Secretary of State contains false information, a person that suffers loss by reliance on the information may recover damages for the loss from:
(1) a person that signed the record, or caused

another to sign it on the person's behalf, and knew the information to be false at the time the record was signed; and

(2) a general partner that has notice that the

information was false when the record was filed or has become false because of changed circumstances, if the general partner has notice for a reasonably sufficient time before the information is relied upon to enable the general partner to effect an amendment under Section 202, file a petition pursuant to Section 205, or deliver to the Secretary of State for filing a statement of change pursuant to Section 115 or a statement of correction pursuant to Section 207.

(b) Signing a record authorized or required to be filed under this Act constitutes an affirmation under the penalties of perjury that the facts stated in the record are true.
(Source: P.A. 93-967, eff. 1-1-05.)

(805 ILCS 215/209)
Sec. 209. Certificate of existence or authorization.
(a) The Secretary of State, upon request and payment of the requisite fee, shall furnish a certificate of existence for a limited partnership if the records filed in the Office of the Secretary of State show that the Secretary of State has filed a certificate of limited partnership and has not filed a statement of termination. A certificate of existence must state:
(1) the limited partnership's name;
(2) that it was duly formed under the laws of this

State and the date of formation;

(3) whether all fees, taxes, and penalties due to the

Secretary of State under this Act or other law have been paid;

(4) whether the limited partnership's most recent

annual report required by Section 210 has been filed by the Secretary of State;

(5) whether the Secretary of State has

administratively dissolved the limited partnership;

(6) whether the limited partnership's certificate of

limited partnership has been amended to state that the limited partnership is dissolved;

(7) that a statement of termination has not been

filed by the Secretary of State; and

(8) other facts of record in the Office of the

Secretary of State which may be requested by the applicant.

(b) The Secretary of State, upon request and payment of the requisite fee, shall furnish a certificate of authorization for a foreign limited partnership if the records filed in the Office of the Secretary of State show that the Secretary of State has filed a certificate of authority, has not revoked the certificate of authority, and has not filed a notice of cancellation. A certificate of authorization must state:
(1) the foreign limited partnership's name and any

alternate name adopted under Section 905(a) for use in this State;

(2) that it is authorized to transact business in

this State;

(3) whether all fees, taxes, and penalties due to the

Secretary of State under this Act or other law have been paid;

(4) whether the foreign limited partnership's most

recent annual report required by Section 210 has been filed by the Secretary of State;

(5) that the Secretary of State has not revoked its

certificate of authority and has not filed a notice of cancellation; and

(6) other facts of record in the Office of the

Secretary of State which may be requested by the applicant.

(c) Subject to any qualification stated in the certificate, a certificate of existence or authorization issued by the Secretary of State may be relied upon as conclusive evidence that the limited partnership or foreign limited partnership is in existence or is authorized to transact business in this State.
(Source: P.A. 93-967, eff. 1-1-05.)

(805 ILCS 215/210)
Sec. 210. Annual report for Secretary of State.
(a) A limited partnership or a foreign limited partnership authorized to transact business in this State shall deliver to the Secretary of State for filing an annual report that states:
(1) the name of the limited partnership or foreign

limited partnership;

(2) the street and mailing address of its designated

office and the name and street and mailing address of its agent for service of process in this State;

(3) in the case of a limited partnership, the street

and mailing address of its principal office;

(4) in the case of a foreign limited partnership, the

State or other jurisdiction under whose law the foreign limited partnership is formed and any alternate name adopted under Section 905(a);

(5) Additional information that may be necessary or

appropriate in order to enable the Secretary of State to administer this Act and to verify the proper amount of fees payable by the limited partnership; and

(6) The annual report shall be made on forms

prescribed and furnished by the Secretary of State, and the information therein, required by paragraphs (1) through (4) of subsection (a), both inclusive, shall be given as of the date of signing of the annual report. The annual report shall be signed by a general partner.

(b) Information in an annual report must be current as of the date the annual report is delivered to the Secretary of State for filing.
(c) The annual report, together with all fees and charges prescribed by this Act, shall be delivered to the Secretary of State within 60 days immediately preceding the first day of the anniversary month. Proof to the satisfaction of the Secretary of State that, before the first day of the anniversary month of the limited partnership or the foreign limited partnership, the report, together with all fees and charges as prescribed by this Act, was deposited in the United States mail in a sealed envelope, properly addressed, with postage prepaid, shall be deemed compliance with this requirement.
(d) If an annual report does not contain the information required in subsection (a), the Secretary of State shall promptly notify the reporting limited partnership or foreign limited partnership and return the report to it for correction. If the report is corrected to contain the information required in subsection (a) and delivered to the Secretary of State within 30 days after the effective date of the notice, it is timely delivered.
(e) If a limited partnership or foreign limited partnership fails to file its annual report and pay the requisite fee as required by this Act before the first day of the anniversary month in the year which it is due, the Secretary of State shall:
(1) declare any limited partnership or foreign

limited partnership to be delinquent and not in good standing; and

(2) not file any additional documents, amendments,

reports, or other papers relating to the limited partnership or foreign limited partnership organized under or subject to the provisions of this Act until the delinquency is satisfied.

(f) If a limited partnership or foreign limited partnership fails to file its annual report and pay the requisite fee as required by this Act before the first day of the anniversary month in the year in which it is due, the Secretary of State may show the limited partnership or foreign limited partnership as not in good standing in response to inquiries received from any party regarding a limited partnership that is delinquent.
(Source: P.A. 97-813, eff. 7-13-12.)



Article 3 - Limited Partners

(805 ILCS 215/Art. 3 heading)

(805 ILCS 215/301)
Sec. 301. Becoming limited partner. A person becomes a limited partner:
(1) as provided in the partnership agreement;
(2) as the result of a conversion or merger under

Article 11; or

(3) with the consent of all the partners.
(Source: P.A. 93-967, eff. 1-1-05.)

(805 ILCS 215/302)
Sec. 302. No right or power as limited partner to bind limited partnership. A limited partner does not have the right or the power as a limited partner to act for or bind the limited partnership.
(Source: P.A. 93-967, eff. 1-1-05.)

(805 ILCS 215/303)
Sec. 303. No liability as limited partner for limited partnership obligation. An obligation of a limited partnership, whether arising in contract, tort, or otherwise, is not the obligation of a limited partner. A limited partner is not personally liable, directly or indirectly, by way of contribution or otherwise, for an obligation of the limited partnership solely by reason of being a limited partner, even if the limited partner participates in the management and control of the limited partnership.
(Source: P.A. 93-967, eff. 1-1-05.)

(805 ILCS 215/304)
Sec. 304. Right of limited partner and former limited partner to information.
(a) On 10 days' demand, made in a record received by the limited partnership, a limited partner may inspect and copy required information during regular business hours in the limited partnership's designated office. The limited partner need not have any particular purpose for seeking the information.
(b) During regular business hours and at a reasonable location specified by the limited partnership, a limited partner may obtain from the limited partnership and inspect and copy true and full information regarding the state of the activities and financial condition of the limited partnership and other information regarding the activities of the limited partnership as is just and reasonable if:
(1) the limited partner seeks the information for a

purpose reasonably related to the partner's interest as a limited partner;

(2) the limited partner makes a demand in a record

received by the limited partnership, describing with reasonable particularity the information sought and the purpose for seeking the information; and

(3) the information sought is directly connected to

the limited partner's purpose.

(c) Within 10 days after receiving a demand pursuant to subsection (b), the limited partnership in a record shall inform the limited partner that made the demand:
(1) what information the limited partnership will

provide in response to the demand;

(2) when and where the limited partnership will

provide the information; and

(3) if the limited partnership declines to provide

any demanded information, the limited partnership's reasons for declining.

(d) Subject to subsection (f), a person dissociated as a limited partner may inspect and copy required information during regular business hours in the limited partnership's designated office if:
(1) the information pertains to the period during

which the person was a limited partner;

(2) the person seeks the information in good faith;

and

(3) the person meets the requirements of subsection

(b).

(e) The limited partnership shall respond to a demand made pursuant to subsection (d) in the same manner as provided in subsection (c).
(f) If a limited partner dies, Section 704 applies.
(g) The limited partnership may impose reasonable restrictions on the use of information obtained under this Section. In a dispute concerning the reasonableness of a restriction under this subsection, the limited partnership has the burden of proving reasonableness.
(h) A limited partnership may charge a person that makes a demand under this Section reasonable costs of copying, limited to the costs of labor and material.
(i) Whenever this Act or a partnership agreement provides for a limited partner to give or withhold consent to a matter, before the consent is given or withheld, the limited partnership shall, without demand, provide the limited partner with all information material to the limited partner's decision that the limited partnership knows.
(j) A limited partner or person dissociated as a limited partner may exercise the rights under this Section through an attorney or other agent. Any restriction imposed under subsection (g) or by the partnership agreement applies both to the attorney or other agent and to the limited partner or person dissociated as a limited partner.
(k) The rights stated in this Section do not extend to a person as transferee, but may be exercised by the legal representative of an individual under legal disability who is a limited partner or person dissociated as a limited partner.
(Source: P.A. 93-967, eff. 1-1-05.)

(805 ILCS 215/305)
Sec. 305. Limited duties of limited partners.
(a) A limited partner does not have any fiduciary duty to the limited partnership or to any other partner solely by reason of being a limited partner.
(b) A limited partner shall discharge the duties to the partnership and the other partners under this Act or under the partnership agreement and exercise any rights consistently with the obligation of good faith and fair dealing.
(c) A limited partner does not violate a duty or obligation under this Act or under the partnership agreement merely because the limited partner's conduct furthers the limited partner's own interest.
(Source: P.A. 93-967, eff. 1-1-05.)

(805 ILCS 215/306)
Sec. 306. Person erroneously believing self to be limited partner.
(a) Except as otherwise provided in subsection (b), a person that makes an investment in a business enterprise and erroneously but in good faith believes that the person has become a limited partner in the enterprise is not liable for the enterprise's obligations by reason of making the investment, receiving distributions from the enterprise, or exercising any rights of or appropriate to a limited partner, if, on ascertaining the mistake, the person:
(1) causes an appropriate certificate of limited

partnership, amendment, or statement of correction to be signed and delivered to the Secretary of State for filing; or

(2) withdraws from future participation as an owner

in the enterprise by signing and delivering to the Secretary of State for filing a statement of withdrawal under this Section.

(b) A person that makes an investment described in subsection (a) is liable to the same extent as a general partner to any third party that enters into a transaction with the enterprise, believing in good faith that the person is a general partner, before the Secretary of State files a statement of withdrawal, certificate of limited partnership, amendment, or statement of correction to show that the person is not a general partner.
(c) If a person makes a diligent effort in good faith to comply with subsection (a)(1) and is unable to cause the appropriate certificate of limited partnership, amendment, or statement of correction to be signed and delivered to the Secretary of State for filing, the person has the right to withdraw from the enterprise pursuant to subsection (a)(2) even if the withdrawal would otherwise breach an agreement with others that are or have agreed to become co-owners of the enterprise.
(Source: P.A. 93-967, eff. 1-1-05.)



Article 4 - General Partners

(805 ILCS 215/Art. 4 heading)

(805 ILCS 215/401)
Sec. 401. Becoming general partner. A person becomes a general partner:
(1) as provided in the partnership agreement;
(2) under Section 801(3)(B) following the

dissociation of a limited partnership's last general partner;

(3) as the result of a conversion or merger under

Article 11; or

(4) with the consent of all the partners.
(Source: P.A. 93-967, eff. 1-1-05.)

(805 ILCS 215/402)
Sec. 402. General partner agent of limited partnership.
(a) Each general partner is an agent of the limited partnership for the purposes of its activities. An act of a general partner, including the signing of a record in the partnership's name, for apparently carrying on in the ordinary course the limited partnership's activities or activities of the kind carried on by the limited partnership binds the limited partnership, unless the general partner did not have authority to act for the limited partnership in the particular matter and the person with which the general partner was dealing knew, had received a notification, or had notice under Section 103(d) that the general partner lacked authority.
(b) An act of a general partner which is not apparently for carrying on in the ordinary course the limited partnership's activities or activities of the kind carried on by the limited partnership binds the limited partnership only if the act was actually authorized by all the other partners.
(Source: P.A. 93-967, eff. 1-1-05.)

(805 ILCS 215/403)
Sec. 403. Limited partnership liable for general partner's actionable conduct.
(a) A limited partnership is liable for loss or injury caused to a person, or for a penalty incurred, as a result of a wrongful act or omission, or other actionable conduct, of a general partner acting in the ordinary course of activities of the limited partnership or with authority of the limited partnership.
(b) If, in the course of the limited partnership's activities or while acting with authority of the limited partnership, a general partner receives or causes the limited partnership to receive money or property of a person not a partner, and the money or property is misapplied by a general partner, the limited partnership is liable for the loss.
(Source: P.A. 93-967, eff. 1-1-05.)

(805 ILCS 215/404)
Sec. 404. General partner's liability.
(a) Except as otherwise provided in subsections (b) and (c), all general partners are liable jointly and severally for all obligations of the limited partnership unless otherwise agreed by the claimant or provided by law.
(b) A person that becomes a general partner of an existing limited partnership is not personally liable for an obligation of a limited partnership incurred before the person became a general partner.
(c) An obligation of a limited partnership incurred while the limited partnership is a limited liability limited partnership, whether arising in contract, tort, or otherwise, is solely the obligation of the limited partnership. A general partner is not personally liable, directly or indirectly, by way of contribution or otherwise, for such an obligation solely by reason of being or acting as a general partner. This subsection applies despite anything inconsistent in the partnership agreement that existed immediately before the consent required to become a limited liability limited partnership under Section 406(b)(2).
(Source: P.A. 93-967, eff. 1-1-05.)

(805 ILCS 215/405)
Sec. 405. Actions by and against partnership and partners.
(a) To the extent not inconsistent with Section 404, a general partner may be joined in an action against the limited partnership or named in a separate action.
(b) A judgment against a limited partnership is not by itself a judgment against a general partner. A judgment against a limited partnership may not be satisfied from a general partner's assets unless there is also a judgment against the general partner.
(c) A judgment creditor of a general partner may not levy execution against the assets of the general partner to satisfy a judgment based on a claim against the limited partnership, unless the partner is personally liable for the claim under Section 404 and:
(1) a judgment based on the same claim has been

obtained against the limited partnership and a writ of execution on the judgment has been returned unsatisfied in whole or in part;

(2) the limited partnership is a debtor in bankruptcy;
(3) the general partner has agreed that the creditor

need not exhaust limited partnership assets;

(4) a court grants permission to the judgment

creditor to levy execution against the assets of a general partner based on a finding that limited partnership assets subject to execution are clearly insufficient to satisfy the judgment, that exhaustion of limited partnership assets is excessively burdensome, or that the grant of permission is an appropriate exercise of the court's equitable powers; or

(5) liability is imposed on the general partner by

law or contract independent of the existence of the limited partnership.

(Source: P.A. 93-967, eff. 1-1-05.)

(805 ILCS 215/406)
Sec. 406. Management rights of general partner.
(a) Each general partner has equal rights in the management and conduct of the limited partnership's activities. Except as expressly provided in this Act, any matter relating to the activities of the limited partnership may be exclusively decided by the general partner or, if there is more than one general partner, by a majority of the general partners.
(b) The consent of each partner is necessary to:
(1) amend the partnership agreement;
(2) amend the certificate of limited partnership to

add or, subject to Section 1110, delete a statement that the limited partnership is a limited liability limited partnership; and

(3) sell, lease, exchange, or otherwise dispose of

all, or substantially all, of the limited partnership's property, with or without the good will, other than in the usual and regular course of the limited partnership's activities.

(c) A limited partnership shall reimburse a general partner for payments made and indemnify a general partner for liabilities incurred by the general partner in the ordinary course of the activities of the partnership or for the preservation of its activities or property.
(d) A limited partnership shall reimburse a general partner for an advance to the limited partnership beyond the amount of capital the general partner agreed to contribute.
(e) A payment or advance made by a general partner which gives rise to an obligation of the limited partnership under subsection (c) or (d) constitutes a loan to the limited partnership which accrues interest from the date of the payment or advance.
(f) A general partner is not entitled to remuneration for services performed for the partnership.
(Source: P.A. 93-967, eff. 1-1-05.)

(805 ILCS 215/407)
Sec. 407. Right of general partner and former general partner to information.
(a) A general partner, without having any particular purpose for seeking the information, may inspect and copy during regular business hours:
(1) in the limited partnership's designated office,

required information; and

(2) at a reasonable location specified by the limited

partnership, any other records maintained by the limited partnership regarding the limited partnership's activities and financial condition.

(b) Each general partner and the limited partnership shall furnish to a general partner:
(1) without demand, any information concerning the

limited partnership's activities and activities reasonably required for the proper exercise of the general partner's rights and duties under the partnership agreement or this Act; and

(2) on demand, any other information concerning the

limited partnership's activities, except to the extent the demand or the information demanded is unreasonable or otherwise improper under the circumstances.

(c) Subject to subsection (e), on 10 days' demand made in a record received by the limited partnership, a person dissociated as a general partner may have access to the information and records described in subsection (a) at the location specified in subsection (a) if:
(1) the information or record pertains to the period

during which the person was a general partner;

(2) the person seeks the information or record in

good faith; and

(3) the person satisfies the requirements imposed on

a limited partner by Section 304(b).

(d) The limited partnership shall respond to a demand made pursuant to subsection (c) in the same manner as provided in Section 304(c).
(e) If a general partner dies, Section 704 applies.
(f) The limited partnership may impose reasonable restrictions on the use of information under this Section. In any dispute concerning the reasonableness of a restriction under this subsection, the limited partnership has the burden of proving reasonableness.
(g) A limited partnership may charge a person dissociated as a general partner that makes a demand under this Section reasonable costs of copying, limited to the costs of labor and material.
(h) A general partner or person dissociated as a general partner may exercise the rights under this Section through an attorney or other agent. Any restriction imposed under subsection (f) or by the partnership agreement applies both to the attorney or other agent and to the general partner or person dissociated as a general partner.
(i) The rights under this Section do not extend to a person as transferee, but the rights under subsection (c) of a person dissociated as a general may be exercised by the legal representative of an individual who dissociated as a general partner under Section 603(7)(B) or (C).
(Source: P.A. 93-967, eff. 1-1-05.)

(805 ILCS 215/408)
Sec. 408. General standards of general partner's conduct.
(a) The fiduciary duties that a general partner has to the limited partnership and the other partners include the duties of loyalty and care under subsections (b) and (c).
(b) A general partner's duty of loyalty to the limited partnership and the other partners includes the following:
(1) to account to the limited partnership and hold as

trustee for it any property, profit, or benefit derived by the general partner in the conduct and winding up of the limited partnership's activities or derived from a use by the general partner of limited partnership property, including the appropriation of a limited partnership opportunity;

(2) to act fairly when dealing with the limited

partnership in the conduct or winding up of the limited partnership's activities as or on behalf of a party having an interest adverse to the limited partnership; and

(3) to refrain from competing with the limited

partnership in the conduct or winding up of the limited partnership's activities.

(c) A general partner's duty of care to the limited partnership and the other partners in the conduct and winding up of the limited partnership's activities is limited to refraining from engaging in grossly negligent or reckless conduct, intentional misconduct, or a knowing violation of law.
(d) A general partner shall discharge the duties to the partnership and the other partners under this Act or under the partnership agreement and exercise any rights consistently with the obligation of good faith and fair dealing.
(e) A general partner does not violate a duty or obligation under this Act or under the partnership agreement merely because the general partner's conduct furthers the general partner's own interest.
(Source: P.A. 93-967, eff. 1-1-05.)



Article 5 - Contributions and Distributions

(805 ILCS 215/Art. 5 heading)

(805 ILCS 215/501)
Sec. 501. Form of contribution. A contribution of a partner may consist of tangible or intangible property or other benefit to the limited partnership, including money, services performed, promissory notes, other agreements to contribute cash or property, and contracts for services to be performed.
(Source: P.A. 93-967, eff. 1-1-05.)

(805 ILCS 215/502)
Sec. 502. Liability for contribution.
(a) A partner's obligation to contribute money or other property or other benefit to, or to perform services for, a limited partnership is not excused by the partner's death, disability, or other inability to perform personally.
(b) If a partner does not make a promised non-monetary contribution, the partner is obligated at the option of the limited partnership to contribute money equal to that portion of the value, as stated in the required information, of the stated contribution which has not been made.
(c) The obligation of a partner to make a contribution or return money or other property paid or distributed in violation of this Act may be compromised only by consent of all partners. A creditor of a limited partnership which extends credit or otherwise acts in reliance on an obligation described in subsection (a), without notice of any compromise under this subsection, may enforce the original obligation.
(Source: P.A. 93-967, eff. 1-1-05.)

(805 ILCS 215/503)
Sec. 503. Sharing of distributions. A distribution by a limited partnership must be shared among the partners on the basis of the value, as stated in the required records when the limited partnership decides to make the distribution, of the contributions the limited partnership has received from each partner.
(Source: P.A. 93-967, eff. 1-1-05.)

(805 ILCS 215/504)
Sec. 504. Interim distributions. A partner does not have a right to any distribution before the dissolution and winding up of the limited partnership unless the limited partnership decides to make an interim distribution.
(Source: P.A. 93-967, eff. 1-1-05.)

(805 ILCS 215/505)
Sec. 505. No distribution on account of dissociation. A person does not have a right to receive a distribution on account of dissociation.
(Source: P.A. 93-967, eff. 1-1-05.)

(805 ILCS 215/506)
Sec. 506. Distribution in kind. A partner does not have a right to demand or receive any distribution from a limited partnership in any form other than cash. Subject to Section 812(b), a limited partnership may distribute an asset in kind to the extent each partner receives a percentage of the asset equal to the partner's share of distributions.
(Source: P.A. 93-967, eff. 1-1-05.)

(805 ILCS 215/507)
Sec. 507. Right to distribution. When a partner or transferee becomes entitled to receive a distribution, the partner or transferee has the status of, and is entitled to all remedies available to, a creditor of the limited partnership with respect to the distribution. However, the limited partnership's obligation to make a distribution is subject to offset for any amount owed to the limited partnership by the partner or dissociated partner on whose account the distribution is made.
(Source: P.A. 93-967, eff. 1-1-05.)

(805 ILCS 215/508)
Sec. 508. Limitations on distribution.
(a) A limited partnership may not make a distribution in violation of the partnership agreement.
(b) A limited partnership may not make a distribution if after the distribution:
(1) the limited partnership would not be able to pay

its debts as they become due in the ordinary course of the limited partnership's activities; or

(2) the limited partnership's total assets would be

less than the sum of its total liabilities plus the amount that would be needed, if the limited partnership were to be dissolved, wound up, and terminated at the time of the distribution, to satisfy the preferential rights upon dissolution, winding up, and termination of partners whose preferential rights are superior to those of persons receiving the distribution.

(c) A limited partnership may base a determination that a distribution is not prohibited under subsection (b) on financial statements prepared on the basis of accounting practices and principles that are reasonable in the circumstances or on a fair valuation or other method that is reasonable in the circumstances.
(d) Except as otherwise provided in subsection (g), the effect of a distribution under subsection (b) is measured:
(1) in the case of distribution by purchase,

redemption, or other acquisition of a transferable interest in the limited partnership, as of the date money or other property is transferred or debt incurred by the limited partnership; and

(2) in all other cases, as of the date:
(A) the distribution is authorized, if the

payment occurs within 120 days after that date; or

(B) the payment is made, if payment occurs more

than 120 days after the distribution is authorized.

(e) A limited partnership's indebtedness to a partner incurred by reason of a distribution made in accordance with this Section is at parity with the limited partnership's indebtedness to its general, unsecured creditors.
(f) A limited partnership's indebtedness, including indebtedness issued in connection with or as part of a distribution, is not considered a liability for purposes of subsection (b) if the terms of the indebtedness provide that payment of principal and interest are made only to the extent that a distribution could then be made to partners under this Section.
(g) If indebtedness is issued as a distribution, each payment of principal or interest on the indebtedness is treated as a distribution, the effect of which is measured on the date the payment is made.
(Source: P.A. 93-967, eff. 1-1-05.)

(805 ILCS 215/509)
Sec. 509. Liability for improper distributions.
(a) A general partner that consents to a distribution made in violation of Section 508 is personally liable to the limited partnership for the amount of the distribution which exceeds the amount that could have been distributed without the violation if it is established that in consenting to the distribution the general partner failed to comply with Section 408.
(b) A partner or transferee that received a distribution knowing that the distribution to that partner or transferee was made in violation of Section 508 is personally liable to the limited partnership but only to the extent that the distribution received by the partner or transferee exceeded the amount that could have been properly paid under Section 508.
(c) A general partner against which an action is commenced under subsection (a) may:
(1) implead in the action any other person that is

liable under subsection (a) and compel contribution from the person; and

(2) implead in the action any person that received a

distribution in violation of subsection (b) and compel contribution from the person in the amount the person received in violation of subsection (b).

(d) An action under this Section is barred if it is not commenced within two years after the distribution.
(Source: P.A. 93-967, eff. 1-1-05.)



Article 6 - Dissociation

(805 ILCS 215/Art. 6 heading)

(805 ILCS 215/601)
Sec. 601. Dissociation as limited partner.
(a) A person does not have a right to dissociate as a limited partner before the termination of the limited partnership.
(b) A person is dissociated from a limited partnership as a limited partner upon the occurrence of any of the following events:
(1) the limited partnership's having notice of the

person's express will to withdraw as a limited partner or on a later date specified by the person;

(2) an event agreed to in the partnership agreement

as causing the person's dissociation as a limited partner;

(3) the person's expulsion as a limited partner

pursuant to the partnership agreement;

(4) the person's expulsion as a limited partner by

the unanimous consent of the other partners if:

(A) it is unlawful to carry on the limited

partnership's activities with the person as a limited partner;

(B) there has been a transfer of all of the

person's transferable interest in the limited partnership, other than a transfer for security purposes, or a court order charging the person's interest, which has not been foreclosed;

(C) the person is a corporation and, within 90

days after the limited partnership notifies the person that it will be expelled as a limited partner because it has filed a certificate of dissolution or the equivalent, its charter has been revoked, or its right to conduct business has been suspended by the jurisdiction of its incorporation, there is no revocation of the certificate of dissolution or no reinstatement of its charter or its right to conduct business; or

(D) the person is a limited liability company or

partnership that has been dissolved and whose business is being wound up;

(5) on application by the limited partnership, the

person's expulsion as a limited partner by judicial order because:

(A) the person engaged in wrongful conduct that

adversely and materially affected the limited partnership's activities;

(B) the person willfully or persistently

committed a material breach of the partnership agreement or of the obligation of good faith and fair dealing under Section 305(b); or

(C) the person engaged in conduct relating to the

limited partnership's activities which makes it not reasonably practicable to carry on the activities with the person as limited partner;

(6) in the case of a person who is an individual, the

person's death;

(7) in the case of a person that is a trust or is

acting as a limited partner by virtue of being a trustee of a trust, distribution of the trust's entire transferable interest in the limited partnership, but not merely by reason of the substitution of a successor trustee;

(8) in the case of a person that is an estate or is

acting as a limited partner by virtue of being a personal representative of an estate, distribution of the estate's entire transferable interest in the limited partnership, but not merely by reason of the substitution of a successor personal representative;

(9) termination of a limited partner that is not an

individual, partnership, limited liability company, corporation, trust, or estate;

(10) the limited partnership's participation in a

conversion or merger under Article 11, if the limited partnership:

(A) is not the converted or surviving entity; or
(B) is the converted or surviving entity but, as

a result of the conversion or merger, the person ceases to be a limited partner.

(Source: P.A. 93-967, eff. 1-1-05.)

(805 ILCS 215/602)
Sec. 602. Effect of dissociation as limited partner.
(a) Upon a person's dissociation as a limited partner:
(1) subject to Section 704, the person does not have

further rights as a limited partner;

(2) the person's obligation of good faith and fair

dealing as a limited partner under Section 305(b) continues only as to matters arising and events occurring before the dissociation; and

(3) subject to Section 704 and Article 11, any

transferable interest owned by the person in the person's capacity as a limited partner immediately before dissociation is owned by the person as a mere transferee.

(b) A person's dissociation as a limited partner does not of itself discharge the person from any obligation to the limited partnership or the other partners which the person incurred while a limited partner.
(Source: P.A. 93-967, eff. 1-1-05.)

(805 ILCS 215/603)
Sec. 603. Dissociation as general partner. A person is dissociated from a limited partnership as a general partner upon the occurrence of any of the following events:
(1) the limited partnership's having notice of the

person's express will to withdraw as a general partner or on a later date specified by the person;

(2) an event agreed to in the partnership agreement

as causing the person's dissociation as a general partner;

(3) the person's expulsion as a general partner

pursuant to the partnership agreement;

(4) the person's expulsion as a general partner by

the unanimous consent of the other partners if:

(A) it is unlawful to carry on the limited

partnership's activities with the person as a general partner;

(B) there has been a transfer of all or

substantially all of the person's transferable interest in the limited partnership, other than a transfer for security purposes, or a court order charging the person's interest, which has not been foreclosed;

(C) the person is a corporation and, within 90

days after the limited partnership notifies the person that it will be expelled as a general partner because it has filed a certificate of dissolution or the equivalent, its charter has been revoked, or its right to conduct business has been suspended by the jurisdiction of its incorporation, there is no revocation of the certificate of dissolution or no reinstatement of its charter or its right to conduct business; or

(D) the person is a limited liability company or

partnership that has been dissolved and whose business is being wound up;

(5) on application by the limited partnership, the

person's expulsion as a general partner by judicial determination because:

(A) the person engaged in wrongful conduct that

adversely and materially affected the limited partnership activities;

(B) the person willfully or persistently

committed a material breach of the partnership agreement or of a duty owed to the partnership or the other partners under Section 408; or

(C) the person engaged in conduct relating to the

limited partnership's activities which makes it not reasonably practicable to carry on the activities of the limited partnership with the person as a general partner;

(6) the person's:
(A) becoming a debtor in bankruptcy;
(B) execution of an assignment for the benefit of

creditors;

(C) seeking, consenting to, or acquiescing in the

appointment of a trustee, receiver, or liquidator of the person or of all or substantially all of the person's property; or

(D) failure, within 90 days after the

appointment, to have vacated or stayed the appointment of a trustee, receiver, or liquidator of the general partner or of all or substantially all of the person's property obtained without the person's consent or acquiescence, or failing within 90 days after the expiration of a stay to have the appointment vacated;

(7) in the case of a person who is an individual:
(A) the person's death;
(B) the appointment of a guardian or general

conservator for the person; or

(C) a judicial determination that the person has

otherwise become incapable of performing the person's duties as a general partner under the partnership agreement;

(8) in the case of a person that is a trust or is

acting as a general partner by virtue of being a trustee of a trust, distribution of the trust's entire transferable interest in the limited partnership, but not merely by reason of the substitution of a successor trustee;

(9) in the case of a person that is an estate or is

acting as a general partner by virtue of being a personal representative of an estate, distribution of the estate's entire transferable interest in the limited partnership, but not merely by reason of the substitution of a successor personal representative;

(10) termination of a general partner that is not an

individual, partnership, limited liability company, corporation, trust, or estate; or

(11) the limited partnership's participation in a

conversion or merger under Article 11, if the limited partnership:

(A) is not the converted or surviving entity; or
(B) is the converted or surviving entity but, as

a result of the conversion or merger, the person ceases to be a general partner.

(Source: P.A. 93-967, eff. 1-1-05.)

(805 ILCS 215/604)
Sec. 604. Persons to dissociate as general partner; wrongful dissociation.
(a) A person has the power to dissociate as a general partner at any time, rightfully or wrongfully, by express will pursuant to Section 603(1).
(b) A person's dissociation as a general partner is wrongful only if:
(1) it is in breach of an express provision of the

partnership agreement; or

(2) it occurs before the termination of the limited

partnership, and:

(A) the person withdraws as a general partner by

express will;

(B) the person is expelled as a general partner

by judicial determination under Section 603(5);

(C) the person is dissociated as a general

partner by becoming a debtor in bankruptcy; or

(D) in the case of a person that is not an

individual, trust other than a business trust, or estate, the person is expelled or otherwise dissociated as a general partner because it willfully dissolved or terminated.

(c) A person that wrongfully dissociates as a general partner is liable to the limited partnership and, subject to Section 1001, to the other partners for damages caused by the dissociation. The liability is in addition to any other obligation of the general partner to the limited partnership or to the other partners.
(Source: P.A. 93-967, eff. 1-1-05.)

(805 ILCS 215/605)
Sec. 605. Effect of dissociation as general partner.
(a) Upon a person's dissociation as a general partner:
(1) the person's right to participate as a general

partner in the management and conduct of the partnership's activities terminates;

(2) except as provided in clause (3), the person's

fiduciary duties as a general partner terminate;

(3) the person's duty of loyalty as a general partner

under Section 408(b)(1) and (2) and duty of care under Section 408(c) continue only with regard to matters arising and events occurring before the person's dissociation as a general partner;

(4) the person may sign and deliver to the Secretary

of State for filing a statement of dissociation pertaining to the person and, at the request of the limited partnership, shall sign an amendment to the certificate of limited partnership which states that the person has dissociated; and

(5) subject to Section 704 and Article 11, any

transferable interest owned by the person immediately before dissociation in the person's capacity as a general partner is owned by the person as a mere transferee.

(b) A person's dissociation as a general partner does not of itself discharge the person from any obligation to the limited partnership or the other partners which the person incurred while a general partner.
(Source: P.A. 93-967, eff. 1-1-05.)

(805 ILCS 215/606)
Sec. 606. Power to bind and liability to limited partnership before dissolution of partnership of person dissociated as general partner.
(a) After a person is dissociated as a general partner and before the limited partnership is dissolved, converted under Article 11, or merged out of existence under Article 11, the limited partnership is bound by an act of the person only if:
(1) the act would have bound the limited partnership

under Section 402 before the dissociation; and

(2) at the time the other party enters into the

transaction:

(A) less than two years has passed since the

dissociation; and

(B) the other party does not have notice of the

dissociation and reasonably believes that the person is a general partner.

(b) If a limited partnership is bound under subsection (a), the person dissociated as a general partner which caused the limited partnership to be bound is liable:
(1) to the limited partnership for any damage caused

to the limited partnership arising from the obligation incurred under subsection (a); and

(2) if a general partner or another person

dissociated as a general partner is liable for the obligation, to the general partner or other person for any damage caused to the general partner or other person arising from the liability.

(Source: P.A. 93-967, eff. 1-1-05.)

(805 ILCS 215/607)
Sec. 607. Liability to other persons of person dissociated as general partner.
(a) A person's dissociation as a general partner does not of itself discharge the person's liability as a general partner for an obligation of the limited partnership incurred before dissociation. Except as otherwise provided in subsections (b) and (c), the person is not liable for a limited partnership's obligation incurred after dissociation.
(b) A person whose dissociation as a general partner resulted in a dissolution and winding up of the limited partnership's activities is liable to the same extent as a general partner under Section 404 on an obligation incurred by the limited partnership under Section 804.
(c) A person that has dissociated as a general partner but whose dissociation did not result in a dissolution and winding up of the limited partnership's activities is liable on a transaction entered into by the limited partnership after the dissociation only if:
(1) a general partner would be liable on the

transaction; and

(2) at the time the other party enters into the

transaction:

(A) less than two years has passed since the

dissociation; and

(B) the other party does not have notice of the

dissociation and reasonably believes that the person is a general partner.

(d) By agreement with a creditor of a limited partnership and the limited partnership, a person dissociated as a general partner may be released from liability for an obligation of the limited partnership.
(e) A person dissociated as a general partner is released from liability for an obligation of the limited partnership if the limited partnership's creditor, with notice of the person's dissociation as a general partner but without the person's consent, agrees to a material alteration in the nature or time of payment of the obligation.
(Source: P.A. 93-967, eff. 1-1-05.)



Article 7 - Transferable Interests and Rights of Transferees and Creditors

(805 ILCS 215/Art. 7 heading)

(805 ILCS 215/701)
Sec. 701. Partner's transferable interest. The only interest of a partner which is transferable is the partner's transferable interest. A transferable interest is personal property.
(Source: P.A. 93-967, eff. 1-1-05.)

(805 ILCS 215/702)
Sec. 702. Transfer of partner's transferable interest.
(a) A transfer, in whole or in part, of a partner's transferable interest:
(1) is permissible;
(2) does not by itself cause the partner's

dissociation or a dissolution and winding up of the limited partnership's activities; and

(3) does not, as against the other partners or the

limited partnership, entitle the transferee to participate in the management or conduct of the limited partnership's activities, to require access to information concerning the limited partnership's transactions except as otherwise provided in subsection (c), or to inspect or copy the required information or the limited partnership's other records.

(b) A transferee has a right to receive, in accordance with the transfer:
(1) distributions to which the transferor would

otherwise be entitled; and

(2) upon the dissolution and winding up of the

limited partnership's activities the net amount otherwise distributable to the transferor.

(c) In a dissolution and winding up, a transferee is entitled to an account of the limited partnership's transactions only from the date of dissolution.
(d) Upon transfer, the transferor retains the rights of a partner other than the interest in distributions transferred and retains all duties and obligations of a partner.
(e) A limited partnership need not give effect to a transferee's rights under this Section until the limited partnership has notice of the transfer.
(f) A transfer of a partner's transferable interest in the limited partnership in violation of a restriction on transfer contained in the partnership agreement is ineffective as to a person having notice of the restriction at the time of transfer.
(g) A transferee that becomes a partner with respect to a transferable interest is liable for the transferor's obligations under Sections 502 and 509. However, the transferee is not obligated for liabilities unknown to the transferee at the time the transferee became a partner.
(Source: P.A. 93-967, eff. 1-1-05.)

(805 ILCS 215/703)
Sec. 703. Rights of creditor of partner or transferee.
(a) On application to a court of competent jurisdiction by any judgment creditor of a partner or transferee, the court may charge the transferable interest of the judgment debtor with payment of the unsatisfied amount of the judgment with interest. To the extent so charged, the judgment creditor has only the rights of a transferee. The court may appoint a receiver of the share of the distributions due or to become due to the judgment debtor in respect of the partnership and make all other orders, directions, accounts, and inquiries the judgment debtor might have made or which the circumstances of the case may require to give effect to the charging order.
(b) A charging order constitutes a lien on the judgment debtor's transferable interest. The court may order a foreclosure upon the interest subject to the charging order at any time. The purchaser at the foreclosure sale has the rights of a transferee.
(c) At any time before foreclosure, an interest charged may be redeemed:
(1) by the judgment debtor;
(2) with property other than limited partnership

property, by one or more of the other partners; or

(3) with limited partnership property, by the limited

partnership with the consent of all partners whose interests are not so charged.

(d) This Act does not deprive any partner or transferee of the benefit of any exemption laws applicable to the partner's or transferee's transferable interest.
(e) This Section provides the exclusive remedy by which a judgment creditor of a partner or transferee may satisfy a judgment out of the judgment debtor's transferable interest.
(Source: P.A. 93-967, eff. 1-1-05.)

(805 ILCS 215/704)
Sec. 704. Power of estate of deceased partner. If a partner dies, the deceased partner's personal representative or other legal representative may exercise the rights of a transferee as provided in Section 702 and, for the purposes of settling the estate, may exercise the rights of a current limited partner under Section 304.
(Source: P.A. 93-967, eff. 1-1-05.)



Article 8 - Dissolution

(805 ILCS 215/Art. 8 heading)

(805 ILCS 215/801)
Sec. 801. Nonjudicial dissolution. Except as otherwise provided in Section 802, a limited partnership is dissolved, and its activities must be wound up, only upon the occurrence of any of the following:
(1) the happening of an event specified in the

partnership agreement;

(2) the consent of all general partners and of

limited partners owning a majority of the rights to receive distributions as limited partners at the time the consent is to be effective;

(3) after the dissociation of a person as a general

partner:

(A) if the limited partnership has at least one

remaining general partner, the consent to dissolve the limited partnership given within 90 days after the dissociation by partners owning a majority of the rights to receive distributions as partners at the time the consent is to be effective; or

(B) if the limited partnership does not have a

remaining general partner, the passage of 90 days after the dissociation, unless before the end of the period:

(i) consent to continue the activities of the

limited partnership and admit at least one general partner is given by limited partners owning a majority of the rights to receive distributions as limited partners at the time the consent is to be effective; and

(ii) at least one person is admitted as a

general partner in accordance with the consent;

(4) the passage of 90 days after the dissociation of

the limited partnership's last limited partner, unless before the end of the period the limited partnership admits at least one limited partner; or

(5) the signing and filing of a declaration of

dissolution by the Secretary of State under Section 809(c).

(Source: P.A. 93-967, eff. 1-1-05.)

(805 ILCS 215/802)
Sec. 802. Judicial dissolution. On application by a partner the circuit court may order dissolution of a limited partnership if it is not reasonably practicable to carry on the activities of the limited partnership in conformity with the partnership agreement.
(Source: P.A. 93-967, eff. 1-1-05.)

(805 ILCS 215/803)
Sec. 803. Winding up.
(a) A limited partnership continues after dissolution only for the purpose of winding up its activities.
(b) In winding up its activities, the limited partnership:
(1) may amend its certificate of limited partnership

to state that the limited partnership is dissolved, preserve the limited partnership business or property as a going concern for a reasonable time, prosecute and defend actions and proceedings, whether civil, criminal, or administrative, transfer the limited partnership's property, settle disputes by mediation or arbitration, file a statement of termination as provided in Section 203, and perform other necessary acts; and

(2) shall discharge the limited partnership's

liabilities, settle and close the limited partnership's activities, and marshal and distribute the assets of the partnership.

(c) If a dissolved limited partnership does not have a general partner, a person to wind up the dissolved limited partnership's activities may be appointed by the consent of limited partners owning a majority of the rights to receive distributions as limited partners at the time the consent is to be effective. A person appointed under this subsection:
(1) has the powers of a general partner under Section

804; and

(2) shall promptly amend the certificate of limited

partnership to state:

(A) that the limited partnership does not have a

general partner;

(B) the name of the person that has been

appointed to wind up the limited partnership; and

(C) the street and mailing address of the person.
(d) On the application of any partner, the circuit court may order judicial supervision of the winding up, including the appointment of a person to wind up the dissolved limited partnership's activities, if:
(1) a limited partnership does not have a general

partner and within a reasonable time following the dissolution no person has been appointed pursuant to subsection (c); or

(2) the applicant establishes other good cause.
(Source: P.A. 93-967, eff. 1-1-05.)

(805 ILCS 215/804)
Sec. 804. Power of general partner and person dissociated as general partner to bind partnership after dissolution.
(a) A limited partnership is bound by a general partner's act after dissolution which:
(1) is appropriate for winding up the limited

partnership's activities; or

(2) would have bound the limited partnership under

Section 402 before dissolution, if, at the time the other party enters into the transaction, the other party does not have notice of the dissolution.

(b) A person dissociated as a general partner binds a limited partnership through an act occurring after dissolution if:
(1) at the time the other party enters into the

transaction:

(A) less than two years has passed since the

dissociation; and

(B) the other party does not have notice of the

dissociation and reasonably believes that the person is a general partner; and

(2) the act:
(A) is appropriate for winding up the limited

partnership's activities; or

(B) would have bound the limited partnership

under Section 402 before dissolution and at the time the other party enters into the transaction the other party does not have notice of the dissolution.

(Source: P.A. 93-967, eff. 1-1-05.)

(805 ILCS 215/805)
Sec. 805. Liability after dissolution of general partner and person dissociated as general partner to limited partnership, other general partners, and persons dissociated as general partner.
(a) If a general partner having knowledge of the dissolution causes a limited partnership to incur an obligation under Section 804(a) by an act that is not appropriate for winding up the partnership's activities, the general partner is liable:
(1) to the limited partnership for any damage caused

to the limited partnership arising from the obligation; and

(2) if another general partner or a person

dissociated as a general partner is liable for the obligation, to that other general partner or person for any damage caused to that other general partner or person arising from the liability.

(b) If a person dissociated as a general partner causes a limited partnership to incur an obligation under Section 804(b), the person is liable:
(1) to the limited partnership for any damage caused

to the limited partnership arising from the obligation; and

(2) if a general partner or another person

dissociated as a general partner is liable for the obligation, to the general partner or other person for any damage caused to the general partner or other person arising from the liability.

(Source: P.A. 93-967, eff. 1-1-05.)

(805 ILCS 215/806)
Sec. 806. Known claims against dissolved limited partnership.
(a) A dissolved limited partnership may dispose of the known claims against it by following the procedure described in subsection (b).
(b) A dissolved limited partnership may notify its known claimants of the dissolution in a record. The notice must:
(1) specify the information required to be included

in a claim;

(2) provide a mailing address to which the claim is

to be sent;

(3) state the deadline for receipt of the claim,

which may not be less than 120 days after the date the notice is received by the claimant;

(4) state that the claim will be barred if not

received by the deadline; and

(5) unless the limited partnership has been

throughout its existence a limited liability limited partnership, state that the barring of a claim against the limited partnership will also bar any corresponding claim against any general partner or person dissociated as a general partner which is based on Section 404.

(c) A claim against a dissolved limited partnership is barred if the requirements of subsection (b) are met and:
(1) the claim is not received by the specified

deadline; or

(2) in the case of a claim that is timely received

but rejected by the dissolved limited partnership, the claimant does not commence an action to enforce the claim against the limited partnership within 90 days after the receipt of the notice of the rejection.

(d) This Section does not apply to a claim based on an event occurring after the effective date of dissolution or a liability that is contingent on that date.
(Source: P.A. 93-967, eff. 1-1-05.)

(805 ILCS 215/807)
Sec. 807. Other claims against dissolved limited partnership.
(a) A dissolved limited partnership may publish notice of its dissolution and request persons having claims against the limited partnership to present them in accordance with the notice.
(b) The notice must:
(1) be published at least once in a newspaper of

general circulation in the county in which the dissolved limited partnership's principal office is located or, if it has none in this State, in the county in which the limited partnership's designated office is or was last located;

(2) describe the information required to be contained

in a claim and provide a mailing address to which the claim is to be sent;

(3) state that a claim against the limited

partnership is barred unless an action to enforce the claim is commenced within five years after publication of the notice; and

(4) unless the limited partnership has been

throughout its existence a limited liability limited partnership, state that the barring of a claim against the limited partnership will also bar any corresponding claim against any general partner or person dissociated as a general partner which is based on Section 404.

(c) If a dissolved limited partnership publishes a notice in accordance with subsection (b), the claim of each of the following claimants is barred unless the claimant commences an action to enforce the claim against the dissolved limited partnership within five years after the publication date of the notice:
(1) a claimant that did not receive notice in a

record under Section 806;

(2) a claimant whose claim was timely sent to the

dissolved limited partnership but not acted on; and

(3) a claimant whose claim is contingent or based on

an event occurring after the effective date of dissolution.

(d) A claim not barred under this Section may be enforced:
(1) against the dissolved limited partnership, to the

extent of its undistributed assets;

(2) if the assets have been distributed in

liquidation, against a partner or transferee to the extent of that person's proportionate share of the claim or the limited partnership's assets distributed to the partner or transferee in liquidation, whichever is less, but a person's total liability for all claims under this paragraph does not exceed the total amount of assets distributed to the person as part of the winding up of the dissolved limited partnership; or

(3) against any person liable on the claim under

Section 404.

(Source: P.A. 93-967, eff. 1-1-05.)

(805 ILCS 215/808)
Sec. 808. Liability of general partner and person dissociated as general partner when claim against limited partnership barred. If a claim against a dissolved limited partnership is barred under Section 806 or 807, any corresponding claim under Section 404 is also barred.
(Source: P.A. 93-967, eff. 1-1-05.)

(805 ILCS 215/809)
Sec. 809. Administrative dissolution.
(a) The Secretary of State may dissolve a limited partnership administratively if the limited partnership does not, within 60 days after the due date:
(1) pay any fee, tax, or penalty due to the Secretary

of State under this Act or other law;

(2) file its annual report with the Secretary of

State; or

(3) appoint and maintain an agent for service of

process in Illinois after a registered agent's notice of resignation under Section 116.

(b) If the Secretary of State determines that a ground exists for administratively dissolving a limited partnership, the Secretary of State shall file a record of the determination and send a copy of the filed record to the limited partnership's agent for service of process in this State, or if the limited partnership does not appoint and maintain a proper agent, to the limited partnership's designated office.
(c) If within 60 days after service of the copy of the record of determination the limited partnership does not correct each ground for dissolution or demonstrate to the reasonable satisfaction of the Secretary of State that each ground determined by the Secretary of State does not exist, the Secretary of State shall administratively dissolve the limited partnership by preparing, signing, and filing a declaration of dissolution that states the grounds for dissolution. The Secretary of State shall send a copy to the limited partnership's agent for service of process in this State, or if the limited partnership does not appoint and maintain a proper agent, to the limited partnership's designated office.
(d) A limited partnership administratively dissolved continues its existence but may carry on only activities necessary or appropriate to wind up its activities under Sections 803 and 812 and to notify claimants under Sections 806 and 807.
(e) The administrative dissolution of a limited partnership does not terminate the authority of its agent for service of process.
(Source: P.A. 97-839, eff. 7-20-12; 98-776, eff. 1-1-15.)

(805 ILCS 215/810)
Sec. 810. Reinstatement following administrative dissolution.
(a) A limited partnership that has been administratively dissolved under Section 809 may be reinstated by the Secretary of State following the date of dissolution upon:
(1) the filing of an application for reinstatement;
(2) the filing with the Secretary of State of all

reports then due and becoming due; and

(3) the payment to the Secretary of State of all fees

and penalties then due and becoming due.

(b) The application for reinstatement shall be executed and filed in duplicate in accordance with Section 204 and shall set forth all of the following:
(1) the name of the limited partnership at the time

of dissolution;

(2) the date of dissolution;
(3) the agent for service of process and the address

of the agent for service of process; provided that any change to either the agent for service of process or the address of the agent for service of process is properly reported under Section 115.

(c) When a limited partnership that has been administratively dissolved has complied with the provisions of this Section, the Secretary of State shall file the application for reinstatement.
(d) Upon filing of the application for reinstatement, the limited partnership existence shall be deemed to have continued without interruption from the date of dissolution and shall stand revived with such powers, duties, and obligations, as if it had not been dissolved. All acts and proceedings of its partners, officers, employees, and agents, acting or purporting to act in that capacity, and which would have been legal and valid but for the dissolution shall stand ratified and confirmed.
(e) Without limiting the generality of subsection (d), upon the filing of the application for reinstatement, no limited partner or officer of the partnership shall be personally liable for the debts and liabilities of the limited partnership incurred during the period of administrative dissolution by reason of the fact that the limited partnership was administratively dissolved at the time the debts or liabilities were incurred.
(Source: P.A. 97-839, eff. 7-20-12; 98-776, eff. 1-1-15.)

(805 ILCS 215/811)
Sec. 811. Appeal from denial of reinstatement.
(a) If the Secretary of State denies a limited partnership's application for reinstatement following administrative dissolution, the Secretary of State shall prepare, sign and file a notice that explains the reason or reasons for denial and serve the limited partnership with a copy of the notice.
(b) Within 30 days after service of the notice of denial, the limited partnership may appeal from the denial of reinstatement by petitioning the Circuit Court of Sangamon County to set aside the dissolution. The petition must be served on the Secretary of State and contain a copy of the Secretary of State's declaration of dissolution, the limited partnership's application for reinstatement, and the Secretary of State's notice of denial.
(c) The court may summarily order the Secretary of State to reinstate the dissolved limited partnership or may take other action the court considers appropriate.
(Source: P.A. 93-967, eff. 1-1-05.)

(805 ILCS 215/812)
Sec. 812. Disposition of assets; when contributions required.
(a) In winding up a limited partnership's activities, the assets of the limited partnership, including the contributions required by this Section, must be applied to satisfy the limited partnership's obligations to creditors, including, to the extent permitted by law, partners that are creditors.
(b) Any surplus remaining after the limited partnership complies with subsection (a) must be paid in cash as a distribution.
(c) If a limited partnership's assets are insufficient to satisfy all of its obligations under subsection (a), with respect to each unsatisfied obligation incurred when the limited partnership was not a limited liability limited partnership, the following rules apply:
(1) Each person that was a general partner when the

obligation was incurred and that has not been released from the obligation under Section 607 shall contribute to the limited partnership for the purpose of enabling the limited partnership to satisfy the obligation. The contribution due from each of those persons is in proportion to the right to receive distributions in the capacity of general partner in effect for each of those persons when the obligation was incurred.

(2) If a person does not contribute the full amount

required under paragraph (1) with respect to an unsatisfied obligation of the limited partnership, the other persons required to contribute by paragraph (1) on account of the obligation shall contribute the additional amount necessary to discharge the obligation. The additional contribution due from each of those other persons is in proportion to the right to receive distributions in the capacity of general partner in effect for each of those other persons when the obligation was incurred.

(3) If a person does not make the additional

contribution required by paragraph (2), further additional contributions are determined and due in the same manner as provided in that paragraph.

(d) A person that makes an additional contribution under subsection (c)(2) or (3) may recover from any person whose failure to contribute under subsection (c)(1) or (2) necessitated the additional contribution. A person may not recover under this subsection more than the amount additionally contributed. A person's liability under this subsection may not exceed the amount the person failed to contribute.
(e) The estate of a deceased individual is liable for the person's obligations under this Section.
(f) An assignee for the benefit of creditors of a limited partnership or a partner, or a person appointed by a court to represent creditors of a limited partnership or a partner, may enforce a person's obligation to contribute under subsection (c).
(Source: P.A. 93-967, eff. 1-1-05.)



Article 9 - Foreign Limited Partnerships

(805 ILCS 215/Art. 9 heading)

(805 ILCS 215/901)
Sec. 901. Governing law.
(a) The laws of the state or other jurisdiction under which a foreign limited partnership is organized govern relations among the partners of the foreign limited partnership and between the partners and the foreign limited partnership and the liability of partners as partners for an obligation of the foreign limited partnership.
(b) A foreign limited partnership may not be denied a certificate of authority by reason of any difference between the laws of the jurisdiction under which the foreign limited partnership is organized and the laws of this State.
(c) A certificate of authority does not authorize a foreign limited partnership to engage in any business or exercise any power that a limited partnership may not engage in or exercise in this State.
(Source: P.A. 93-967, eff. 1-1-05.)

(805 ILCS 215/902)
Sec. 902. Application for certificate of authority.
(a) A foreign limited partnership may apply for a certificate of authority to transact business in this State by delivering an application to the Secretary of State for filing. The application must state:
(1) the name of the foreign limited partnership and,

if the name does not comply with Section 108, an alternate name adopted pursuant to Section 905(a);

(2) the name of the state or other jurisdiction under

whose law the foreign limited partnership is organized;

(3) the street and mailing address of the foreign

limited partnership's principal office and, if the laws of the jurisdiction under which the foreign limited partnership is organized require the foreign limited partnership to maintain an office in that jurisdiction, the street and mailing address of the required office;

(4) the name and street and mailing address of the

foreign limited partnership's initial agent for service of process in this State;

(5) the name and street and mailing address of each

of the foreign limited partnership's general partners;

(6) whether the foreign limited partnership is a

foreign limited liability limited partnership;

(7) the purpose or purposes for which it was

organized and the purpose or purposes that it proposes to conduct in the transaction of business in this State; and

(8) all additional information that may be necessary

or appropriate in order to enable the Secretary of State to determine whether the limited partnership is entitled to transact business in this State.

(b) A foreign limited partnership shall deliver with the completed application a certificate of existence or a record of similar import signed by the Secretary of State or other official having custody of the foreign limited partnership's publicly filed records in the state or other jurisdiction under whose law the foreign limited partnership is organized.
(Source: P.A. 95-368, eff. 8-23-07.)

(805 ILCS 215/902.5)
Sec. 902.5. Amended application for certificate of authority.
(a) In order to amend its application for certificate of authority, a foreign limited partnership must deliver to the Secretary of State for filing an amended application for certificate of authority stating:
(1) the name of the foreign limited partnership and,

if the name does not comply with Section 108, an alternate name adopted pursuant to Section 905(a);

(2) the date of filing the application for

certificate of authority; and

(3) the amendment to the application for certificate

of authority.

(b) A foreign limited partnership shall promptly deliver to the Secretary of State for filing an amended application for certificate of authority to reflect:
(1) the admission of a new general partner; or
(2) the dissociation of a person as a general

partner.

(c) A general partner who becomes aware that any statement in the application for certificate of authority was false when made or that any statement or facts therein have changed shall promptly:
(1) cause the certificate to be amended; or
(2) if appropriate, deliver to the Secretary of

State for filing a statement of change pursuant to Section 115 or a statement of correction pursuant to Section 207.

(d) Except as provided in Section 210, an application for certificate of authority may be amended at any time for any other proper purpose as determined by the limited partnership.
(Source: P.A. 97-839, eff. 7-20-12.)

(805 ILCS 215/903)
Sec. 903. Activities not constituting transacting business.
(a) Activities of a foreign limited partnership which do not constitute transacting business in this State within the meaning of this Article include:
(1) maintaining, defending, and settling an action or

proceeding;

(2) holding meetings of its partners or carrying on

any other activity concerning its internal affairs;

(3) maintaining accounts in financial institutions;
(4) maintaining offices or agencies for the transfer,

exchange, and registration of the foreign limited partnership's own securities or maintaining trustees or depositories with respect to those securities;

(5) selling through independent contractors;
(6) soliciting or obtaining orders, whether by mail

or electronic means or through employees or agents or otherwise, if the orders require acceptance outside this State before they become contracts;

(7) creating or acquiring indebtedness, mortgages, or

security interests in real or personal property;

(8) securing or collecting debts or enforcing

mortgages or other security interests in property securing the debts, and holding, protecting, and maintaining property so acquired;

(9) conducting an isolated transaction that is

completed within 30 days and is not one in the course of similar transactions of a like manner; and

(10) transacting business in interstate commerce.
(b) For purposes of this Article, the ownership in this State of income-producing real property or tangible personal property, other than property excluded under subsection (a), constitutes transacting business in this State.
(c) This Section does not apply in determining the contacts or activities that may subject a foreign limited partnership to service of process, taxation, or regulation under any other law of this State.
(Source: P.A. 93-967, eff. 1-1-05.)

(805 ILCS 215/904)
Sec. 904. Filing of certificate of authority. Unless the Secretary of State determines that an application for a certificate of authority does not comply with the filing requirements of this Act, the Secretary of State, upon payment of all filing fees, shall file the application, prepare, sign and file a certificate of authority to transact business in this State, and send a copy of the filed certificate, together with a receipt for the fees, to the foreign limited partnership or its representative.
(Source: P.A. 93-967, eff. 1-1-05.)

(805 ILCS 215/905)
Sec. 905. Noncomplying name of foreign limited partnership.
(a) A foreign limited partnership whose name does not comply with Section 108 may not obtain a certificate of authority until it adopts, for the purpose of transacting business in this State, an alternate name that complies with Section 108. A foreign limited partnership that adopts an alternate name under this subsection and then obtains a certificate of authority with the name need not comply with the Assumed Business Name Act and is deemed to be in compliance with Section 108.5. After obtaining a certificate of authority with an alternate name, a foreign limited partnership shall transact business in this State under the name unless the foreign limited partnership is authorized under the Assumed Business Name Act to transact business in this State under another name.
(b) If a foreign limited partnership authorized to transact business in this State changes its name to one that does not comply with Section 108, it may not thereafter transact business in this State until it complies with subsection (a) and obtains an amended certificate of authority.
(Source: P.A. 93-967, eff. 1-1-05.)

(805 ILCS 215/906)
Sec. 906. Revocation of certificate of authority.
(a) A certificate of authority of a foreign limited partnership to transact business in this State may be revoked by the Secretary of State in the manner provided in subsections (b) and (c) if the foreign limited partnership does not:
(1) pay, within 60 days after the due date, any fee,

tax or penalty due to the Secretary of State under this Act or other law;

(2) file, within 60 days after the due date, its

annual report required under Section 210;

(3) appoint and maintain an agent for service of

process in Illinois within 60 days after a registered agent's notice of resignation under Section 116; or

(4) renew its alternate assumed name or apply to

change its alternate assumed name under this Act when the limited partnership may only transact business within this State under its alternate assumed name.

(b) If the Secretary of State determines that a ground exists for revoking the certificate of authority of a foreign limited partnership, the Secretary of State shall file a record of the determination and send a copy of the filed record to the foreign limited partnership's agent for service of process in this State, or if the foreign limited partnership does not appoint and maintain a proper agent, to the foreign limited partnership's designated office.
(c) If within 60 days after service of the copy of the record of determination the foreign limited partnership does not correct each ground for revocation or demonstrate to the reasonable satisfaction of the Secretary of State that each ground determined by the Secretary of State does not exist, the Secretary of State shall revoke the certificate of authority of the foreign limited partnership by preparing, signing, and filing a declaration of revocation that states the grounds for the revocation. The Secretary of State shall send a copy of the filed declaration to the foreign limited partnership's agent for service of process in this State, or if the foreign limited partnership does not appoint and maintain a proper agent, to the foreign limited partnership's designated office.
(d) The authority of a foreign limited partnership to transact business in this State ceases on the date of revocation.
(Source: P.A. 97-839, eff. 7-20-12.)

(805 ILCS 215/906.5)
Sec. 906.5. Reinstatement following revocation.
(a) A foreign limited partnership that has had its certificate of authority revoked under Section 906 may be reinstated by the Secretary of State following the date of revocation upon:
(1) the filing of an application for reinstatement;
(2) the filing with the Secretary of State of all

reports then due and becoming due; and

(3) the payment to the Secretary of State of all fees

and penalties then due and becoming due.

(b) The application for reinstatement shall be executed and filed in duplicate in accordance with Section 204 and shall set forth all of the following:
(1) the name of the foreign limited partnership at

the time of revocation;

(2) the date of revocation;
(3) the agent for service of process and the address

of the agent for service of process; provided that any change to either the agent for service of process or the address of the agent for service of process is properly reported under Section 115.

(c) When a limited partnership whose certificate of authority has been revoked has complied with the provisions of this Section, the Secretary of State shall file the application for reinstatement.
(d) Upon filing of the application for reinstatement: (i) the certificate of authority of the limited partnership to transact business in this State shall be deemed to have continued without interruption from the date of revocation, (ii) the limited partnership shall stand revived with the powers, duties, and obligations, as if its certificate of authority had not been revoked, and (iii) all acts and proceedings of its partners, acting or purporting to act in that capacity, that would have been legal and valid but for the revocation shall stand ratified and confirmed.
(Source: P.A. 97-839, eff. 7-20-12.)

(805 ILCS 215/907)
Sec. 907. Cancellation of certificate of authority; effect of failure to have certificate.
(a) In order to cancel its certificate of authority to transact business in this State, a foreign limited partnership must deliver to the Secretary of State for filing a notice of cancellation. The certificate is canceled when the notice becomes effective under Section 206.
(b) A foreign limited partnership transacting business in this State may not maintain an action or proceeding in this State unless it has a certificate of authority to transact business in this State.
(c) The failure of a foreign limited partnership to have a certificate of authority to transact business in this State does not impair the validity of a contract or act of the foreign limited partnership or prevent the foreign limited partnership from defending an action or proceeding in this State.
(d) A partner of a foreign limited partnership is not liable for the obligations of the foreign limited partnership solely by reason of the foreign limited partnership's having transacted business in this State without a certificate of authority.
(e) If a foreign limited partnership transacts business in this State without a certificate of authority or cancels its certificate of authority, it appoints the Secretary of State as its agent for service of process for rights of action arising out of the transaction of business in this State.
(Source: P.A. 93-967, eff. 1-1-05.)

(805 ILCS 215/908)
Sec. 908. Action by Attorney General. The Attorney General may maintain an action to restrain a foreign limited partnership from transacting business in this State in violation of this Article.
(Source: P.A. 93-967, eff. 1-1-05.)



Article 10 - Actions by Partners

(805 ILCS 215/Art. 10 heading)

(805 ILCS 215/1001)
Sec. 1001. Direct action by partner.
(a) Subject to subsection (b), a partner may maintain a direct action against the limited partnership or another partner for legal or equitable relief, with or without an accounting as to the partnership's activities, to enforce the rights and otherwise protect the interests of the partner, including rights and interests under the partnership agreement or this Act or arising independently of the partnership relationship.
(b) A partner commencing a direct action under this Section is required to plead and prove an actual or threatened injury that is not solely the result of an injury suffered or threatened to be suffered by the limited partnership.
(c) The accrual of, and any time limitation on, a right of action for a remedy under this Section is governed by other law. A right to an accounting upon a dissolution and winding up does not revive a claim barred by law.
(Source: P.A. 93-967, eff. 1-1-05.)

(805 ILCS 215/1002)
Sec. 1002. Derivative action. A partner may maintain a derivative action to enforce a right of a limited partnership if:
(1) the partner first makes a demand on the general

partners, requesting that they cause the limited partnership to bring an action to enforce the right, and the general partners do not bring the action within a reasonable time; or

(2) a demand would be futile.
(Source: P.A. 93-967, eff. 1-1-05.)

(805 ILCS 215/1003)
Sec. 1003. Proper plaintiff. A derivative action may be maintained only by a person that is a partner at the time the action is commenced and:
(1) that was a partner when the conduct giving rise

to the action occurred; or

(2) whose status as a partner devolved upon the

person by operation of law or pursuant to the terms of the partnership agreement from a person that was a partner at the time of the conduct.

(Source: P.A. 93-967, eff. 1-1-05.)

(805 ILCS 215/1004)
Sec. 1004. Pleading. In a derivative action, the complaint must state with particularity:
(1) the date and content of plaintiff's demand and

the general partners' response to the demand; or

(2) why demand should be excused as futile.
(Source: P.A. 93-967, eff. 1-1-05.)

(805 ILCS 215/1005)
Sec. 1005. Proceeds and expenses.
(a) Except as otherwise provided in subsection (b):
(1) any proceeds or other benefits of a derivative

action, whether by judgment, compromise, or settlement, belong to the limited partnership and not to the derivative plaintiff;

(2) if the derivative plaintiff receives any

proceeds, the derivative plaintiff shall immediately remit them to the limited partnership.

(b) If a derivative action is successful in whole or in part, the court may award the plaintiff reasonable expenses, including reasonable attorney's fees, from the recovery of the limited partnership.
(Source: P.A. 93-967, eff. 1-1-05.)



Article 11 - Conversion and Merger

(805 ILCS 215/Art. 11 heading)

(805 ILCS 215/1101)
(Text of Section before amendment by P.A. 100-561)
Sec. 1101. Definitions. In this Article:
(1) "Constituent limited partnership" means a constituent organization that is a limited partnership.
(2) "Constituent organization" means an organization that is party to a merger.
(3) "Converted organization" means the organization into which a converting organization converts pursuant to Sections 1102 through 1105.
(4) "Converting limited partnership" means a converting organization that is a limited partnership.
(5) "Converting organization" means an organization that converts into another organization pursuant to Section 1102.
(6) "General partner" means a general partner of a limited partnership.
(7) "Governing statute" of an organization means the statute that governs the organization's internal affairs.
(8) "Organization" means a general partnership, including a limited liability partnership; limited partnership, including a limited liability limited partnership; limited liability company; business trust; corporation; or any other person having a governing statute. The term includes domestic and foreign organizations whether or not organized for profit.
(9) "Organizational documents" means:
(A) for a domestic or foreign general partnership,

its partnership agreement;

(B) for a limited partnership or foreign limited

partnership, its certificate of limited partnership and partnership agreement;

(C) for a domestic or foreign limited liability

company, its articles of organization and operating agreement, or comparable records as provided in its governing statute;

(D) for a business trust, its agreement of trust and

declaration of trust;

(E) for a domestic or foreign corporation for profit,

its articles of incorporation, bylaws, and other agreements among its shareholders which are authorized by its governing statute, or comparable records as provided in its governing statute; and

(F) for any other organization, the basic records

that create the organization and determine its internal governance and the relations among the persons that own it, have an interest in it, or are members of it.

(10) "Personal liability" means personal liability for a debt, liability, or other obligation of an organization which is imposed on a person that co-owns, has an interest in, or is a member of the organization:
(A) by the organization's governing statute solely by

reason of the person co-owning, having an interest in, or being a member of the organization; or

(B) by the organization's organizational documents

under a provision of the organization's governing statute authorizing those documents to make one or more specified persons liable for all or specified debts, liabilities, and other obligations of the organization solely by reason of the person or persons co-owning, having an interest in, or being a member of the organization.

(11) "Surviving organization" means an organization into which one or more other organizations are merged. A surviving organization may preexist the merger or be created by the merger.
(Source: P.A. 93-967, eff. 1-1-05.)

(Text of Section after amendment by P.A. 100-561)
Sec. 1101. Definitions. In this Article:
(1) "Constituent limited partnership" means a constituent organization that is a limited partnership.
(2) "Constituent organization" means an organization that is party to a merger.
(3) (Blank).
(4) (Blank).
(5) (Blank). "
(6) "General partner" means a general partner of a limited partnership.
(7) "Governing statute" of an organization means the statute that governs the organization's internal affairs.
(8) "Organization" means a general partnership, including a limited liability partnership; limited partnership, including a limited liability limited partnership; limited liability company; business trust; corporation; or any other person having a governing statute. The term includes domestic and foreign organizations whether or not organized for profit.
(9) "Organizational documents" means:
(A) for a domestic or foreign general partnership,

its partnership agreement;

(B) for a limited partnership or foreign limited

partnership, its certificate of limited partnership and partnership agreement;

(C) for a domestic or foreign limited liability

company, its articles of organization and operating agreement, or comparable records as provided in its governing statute;

(D) for a business trust, its agreement of trust and

declaration of trust;

(E) for a domestic or foreign corporation for profit,

its articles of incorporation, bylaws, and other agreements among its shareholders which are authorized by its governing statute, or comparable records as provided in its governing statute; and

(F) for any other organization, the basic records

that create the organization and determine its internal governance and the relations among the persons that own it, have an interest in it, or are members of it.

(10) "Personal liability" means personal liability for a debt, liability, or other obligation of an organization which is imposed on a person that co-owns, has an interest in, or is a member of the organization:
(A) by the organization's governing statute solely by

reason of the person co-owning, having an interest in, or being a member of the organization; or

(B) by the organization's organizational documents

under a provision of the organization's governing statute authorizing those documents to make one or more specified persons liable for all or specified debts, liabilities, and other obligations of the organization solely by reason of the person or persons co-owning, having an interest in, or being a member of the organization.

(11) "Surviving organization" means an organization into which one or more other organizations are merged. A surviving organization may preexist the merger or be created by the merger.
(Source: P.A. 100-561, eff. 7-1-18.)

(805 ILCS 215/1102)
(Text of Section before amendment by P.A. 100-561)
Sec. 1102. Conversion.
(a) An organization other than a limited partnership may convert to a limited partnership, and a limited partnership may convert to another organization pursuant to this Section and Sections 1103 through 1105 and a plan of conversion, if:
(1) the other organization's governing statute

authorizes the conversion;

(2) the conversion is not prohibited by the law of

the jurisdiction that enacted the governing statute; and

(3) the other organization complies with its

governing statute in effecting the conversion.

(b) A plan of conversion must be in a record and must include:
(1) the name and form of the organization before

conversion;

(2) the name and form of the organization after

conversion; and

(3) the terms and conditions of the conversion,

including the manner and basis for converting interests in the converting organization into any combination of money, interests in the converted organization, and other consideration; and

(4) the organizational documents of the converted

organization.

(Source: P.A. 93-967, eff. 1-1-05.)

(Text of Section after amendment by P.A. 100-561)
Sec. 1102. Conversions and domestications.
(a) Conversions and domestications are governed by the Entity Omnibus Act.
(b) (Blank).
(Source: P.A. 100-561, eff. 7-1-18.)

(805 ILCS 215/1103)
(Section scheduled to be repealed on July 1, 2018)
Sec. 1103. Action on plan of conversion by converting limited partnership.
(a) Subject to Section 1110, a plan of conversion must be consented to by all the partners of a converting limited partnership.
(b) Subject to Section 1110 and any contractual rights, after a conversion is approved, and at any time before a filing is made under Section 1104, a converting limited partnership may amend the plan or abandon the planned conversion:
(1) as provided in the plan; and
(2) except as prohibited by the plan, by the same

consent as was required to approve the plan.

(Source: P.A. 93-967, eff. 1-1-05. Repealed by P.A. 100-561, eff. 7-1-18.)

(805 ILCS 215/1104)
(Section scheduled to be repealed on July 1, 2018)
Sec. 1104. Filings required for conversion; effective date.
(a) After a plan of conversion is approved:
(1) a converting limited partnership shall deliver to

the Secretary of State for filing articles of conversion, which must include:

(A) a statement that the limited partnership has

been converted into another organization;

(B) the name and form of the organization and the

jurisdiction of its governing statute;

(C) the date the conversion is effective under

the governing statute of the converted organization;

(D) a statement that the conversion was approved

as required by this Act;

(E) a statement that the conversion was approved

as required by the governing statute of the converted organization; and

(F) if the converted organization is a foreign

organization not authorized to transact business in this State, the street and mailing address of an office which the Secretary of State may use for the purposes of Section 1105(c); and

(2) if the converting organization is not a

converting limited partnership, the converting organization shall deliver to the Secretary of State for filing a certificate of limited partnership, which must include, in addition to the information required by Section 201:

(A) a statement that the limited partnership was

converted from another organization;

(B) the name and form of the organization and the

jurisdiction of its governing statute; and

(C) a statement that the conversion was approved

in a manner that complied with the organization's governing statute.

(b) A conversion becomes effective:
(1) if the converted organization is a limited

partnership, when the certificate of limited partnership takes effect; and

(2) if the converted organization is not a limited

partnership, as provided by the governing statute of the converted organization.

(Source: P.A. 93-967, eff. 1-1-05. Repealed by P.A. 100-561, eff. 7-1-18.)

(805 ILCS 215/1105)
(Section scheduled to be repealed on July 1, 2018)
Sec. 1105. Effect of conversion.
(a) An organization that has been converted pursuant to this Article is for all purposes the same entity that existed before the conversion.
(b) When a conversion takes effect:
(1) all property owned by the converting organization

remains vested in the converted organization;

(2) all debts, liabilities, and other obligations of

the converting organization continue as obligations of the converted organization;

(3) an action or proceeding pending by or against the

converting organization may be continued as if the conversion had not occurred;

(4) except as prohibited by other law, all of the

rights, privileges, immunities, powers, and purposes of the converting organization remain vested in the converted organization;

(5) except as otherwise provided in the plan of

conversion, the terms and conditions of the plan of conversion take effect; and

(6) except as otherwise agreed, the conversion does

not dissolve a converting limited partnership for the purposes of Article 8.

(c) A converted organization that is a foreign organization consents to the jurisdiction of the courts of this State to enforce any obligation owed by the converting limited partnership, if before the conversion the converting limited partnership was subject to suit in this State on the obligation. A converted organization that is a foreign organization and not authorized to transact business in this State appoints the Secretary of State as its agent for service of process for purposes of enforcing an obligation under this subsection. Service on the Secretary of State under this subsection is made in the same manner and with the same consequences as in Section 117(c) and (d).
(Source: P.A. 93-967, eff. 1-1-05. Repealed by P.A. 100-561, eff. 7-1-18.)

(805 ILCS 215/1106)
Sec. 1106. Merger.
(a) A limited partnership may merge with one or more other constituent organizations pursuant to this Section and Sections 1107 through 1109 and a plan of merger, if:
(1) the governing statute of each of the other

organizations authorizes the merger;

(2) the merger is not prohibited by the law of a

jurisdiction that enacted any of those governing statutes; and

(3) each of the other organizations complies with its

governing statute in effecting the merger.

(b) A plan of merger must be in a record and must include:
(1) the name and form of each constituent

organization;

(2) the name and form of the surviving organization

and, if the surviving organization is to be created by the merger, a statement to that effect;

(3) the terms and conditions of the merger, including

the manner and basis for converting the interests in each constituent organization into any combination of money, interests in the surviving organization, and other consideration;

(4) if the surviving organization is to be created by

the merger, the surviving organization's organizational documents; and

(5) if the surviving organization is not to be

created by the merger, any amendments to be made by the merger to the surviving organization's organizational documents.

(Source: P.A. 93-967, eff. 1-1-05.)

(805 ILCS 215/1107)
Sec. 1107. Action on plan of merger by constituent limited partnership.
(a) Subject to Section 1110, a plan of merger must be consented to by all the partners of a constituent limited partnership.
(b) Subject to Section 1110 and any contractual rights, after a merger is approved, and at any time before a filing is made under Section 1108, a constituent limited partnership may amend the plan or abandon the planned merger:
(1) as provided in the plan; and
(2) except as prohibited by the plan, with the same

consent as was required to approve the plan.

(Source: P.A. 93-967, eff. 1-1-05.)

(805 ILCS 215/1108)
Sec. 1108. Filings required for merger; effective date.
(a) After each constituent organization has approved a merger, articles of merger must be signed on behalf of:
(1) each preexisting constituent limited partnership,

by each general partner listed in the certificate of limited partnership; and

(2) each other preexisting constituent organization,

by an authorized representative.

(b) The articles of merger must include:
(1) the name and form of each constituent

organization and the jurisdiction of its governing statute;

(2) the name and form of the surviving organization,

the jurisdiction of its governing statute, and, if the surviving organization is created by the merger, a statement to that effect;

(3) the date the merger is effective under the

governing statute of the surviving organization;

(4) if the surviving organization is to be created by

the merger:

(A) if it will be a limited partnership, the

limited partnership's certificate of limited partnership; or

(B) if it will be an organization other than a

limited partnership, the organizational document that creates the organization;

(5) if the surviving organization preexists the

merger, any amendments provided for in the plan of merger for the organizational document that created the organization;

(6) a statement as to each constituent organization

that the merger was approved as required by the organization's governing statute;

(7) if the surviving organization is a foreign

organization not authorized to transact business in this State, the street and mailing address of an office which the Secretary of State may use for the purposes of Section 1109(b); and

(8) any additional information required by the

governing statute of any constituent organization.

(c) Each constituent limited partnership shall deliver the articles of merger for filing in the Office of the Secretary of State.
(d) A merger becomes effective under this Article:
(1) if the surviving organization is a limited

partnership, upon the later of:

(i) compliance with subsection (c); or
(ii) subject to Section 206(c), as specified in

the articles of merger; or

(2) if the surviving organization is not a limited

partnership, as provided by the governing statute of the surviving organization.

(Source: P.A. 93-967, eff. 1-1-05.)

(805 ILCS 215/1109)
Sec. 1109. Effect of merger.
(a) When a merger becomes effective:
(1) the surviving organization continues or comes

into existence;

(2) each constituent organization that merges into

the surviving organization ceases to exist as a separate entity;

(3) all property owned by each constituent

organization that ceases to exist vests in the surviving organization;

(4) all debts, liabilities, and other obligations of

each constituent organization that ceases to exist continue as obligations of the surviving organization;

(5) an action or proceeding pending by or against any

constituent organization that ceases to exist may be continued as if the merger had not occurred;

(6) except as prohibited by other law, all of the

rights, privileges, immunities, powers, and purposes of each constituent organization that ceases to exist vest in the surviving organization;

(7) except as otherwise provided in the plan of

merger, the terms and conditions of the plan of merger take effect;

(8) except as otherwise agreed, if a constituent

limited partnership ceases to exist, the merger does not dissolve the limited partnership for the purposes of Article 8;

(9) if the surviving organization is created by the

merger:

(A) if it is a limited partnership, the

certificate of limited partnership becomes effective; or

(B) if it is an organization other than a limited

partnership, the organizational document that creates the organization becomes effective; and

(10) if the surviving organization preexists the

merger, any amendments provided for in the articles of merger for the organizational document that created the organization become effective.

(b) A surviving organization that is a foreign organization consents to the jurisdiction of the courts of this State to enforce any obligation owed by a constituent organization, if before the merger the constituent organization was subject to suit in this State on the obligation. A surviving organization that is a foreign organization and not authorized to transact business in this State appoints the Secretary of State as its agent for service of process for the purposes of enforcing an obligation under this subsection. Service on the Secretary of State under this subsection is made in the same manner and with the same consequences as in Section 117(c) and (d).
(Source: P.A. 93-967, eff. 1-1-05.)

(805 ILCS 215/1110)
(Text of Section before amendment by P.A. 100-561)
Sec. 1110. Restrictions on approval of conversions and mergers and on relinquishing LLLP status.
(a) If a partner of a converting or constituent limited partnership will have personal liability with respect to a converted or surviving organization, approval and amendment of a plan of conversion or merger are ineffective without the consent of the partner, unless:
(1) the limited partnership's partnership agreement

provides for the approval of the conversion or merger with the consent of fewer than all the partners; and

(2) the partner has consented to the provision of the

partnership agreement.

(b) An amendment to a certificate of limited partnership which deletes a statement that the limited partnership is a limited liability limited partnership is ineffective without the consent of each general partner unless:
(1) the limited partnership's partnership agreement

provides for the amendment with the consent of less than all the general partners; and

(2) each general partner that does not consent to the

amendment has consented to the provision of the partnership agreement.

(c) A partner does not give the consent required by subsection (a) or (b) merely by consenting to a provision of the partnership agreement which permits the partnership agreement to be amended with the consent of fewer than all the partners.
(Source: P.A. 93-967, eff. 1-1-05.)

(Text of Section after amendment by P.A. 100-561)
Sec. 1110. Restrictions on approval of mergers and on relinquishing LLLP status.
(a) If a partner of a constituent limited partnership will have personal liability with respect to a surviving organization, approval and amendment of a plan of merger are ineffective without the consent of the partner, unless:
(1) the limited partnership's partnership agreement

provides for the approval of the merger with the consent of fewer than all the partners; and

(2) the partner has consented to the provision of the

partnership agreement.

(b) An amendment to a certificate of limited partnership which deletes a statement that the limited partnership is a limited liability limited partnership is ineffective without the consent of each general partner unless:
(1) the limited partnership's partnership agreement

provides for the amendment with the consent of less than all the general partners; and

(2) each general partner that does not consent to the

amendment has consented to the provision of the partnership agreement.

(c) A partner does not give the consent required by subsection (a) or (b) merely by consenting to a provision of the partnership agreement which permits the partnership agreement to be amended with the consent of fewer than all the partners.
(Source: P.A. 100-561, eff. 7-1-18.)

(805 ILCS 215/1111)
(Text of Section before amendment by P.A. 100-561)
Sec. 1111. Liability of general partner after conversion or merger.
(a) A conversion or merger under this Article does not discharge any liability under Sections 404 and 607 of a person that was a general partner in or dissociated as a general partner from a converting or constituent limited partnership, but:
(1) the provisions of this Act pertaining to the

collection or discharge of the liability continue to apply to the liability;

(2) for the purposes of applying those provisions,

the converted or surviving organization is deemed to be the converting or constituent limited partnership; and

(3) if a person is required to pay any amount under

this subsection:

(A) the person has a right of contribution from

each other person that was liable as a general partner under Section 404 when the obligation was incurred and has not been released from the obligation under Section 607; and

(B) the contribution due from each of those

persons is in proportion to the right to receive distributions in the capacity of general partner in effect for each of those persons when the obligation was incurred.

(b) In addition to any other liability provided by law:
(1) a person that immediately before a conversion or

merger became effective was a general partner in a converting or constituent limited partnership that was not a limited liability limited partnership is personally liable for each obligation of the converted or surviving organization arising from a transaction with a third party after the conversion or merger becomes effective, if, at the time the third party enters into the transaction, the third party:

(A) does not have notice of the conversion or

merger; and

(B) reasonably believes that:
(i) the converted or surviving business is

the converting or constituent limited partnership;

(ii) the converting or constituent limited

partnership is not a limited liability limited partnership; and

(iii) the person is a general partner in the

converting or constituent limited partnership; and

(2) a person that was dissociated as a general

partner from a converting or constituent limited partnership before the conversion or merger became effective is personally liable for each obligation of the converted or surviving organization arising from a transaction with a third party after the conversion or merger becomes effective, if:

(A) immediately before the conversion or merger

became effective the converting or surviving limited partnership was not a limited liability limited partnership; and

(B) at the time the third party enters into the

transaction less than two years have passed since the person dissociated as a general partner and the third party:

(i) does not have notice of the dissociation;
(ii) does not have notice of the conversion

or merger; and

(iii) reasonably believes that the converted

or surviving organization is the converting or constituent limited partnership, the converting or constituent limited partnership is not a limited liability limited partnership, and the person is a general partner in the converting or constituent limited partnership.

(Source: P.A. 93-967, eff. 1-1-05.)

(Text of Section after amendment by P.A. 100-561)
Sec. 1111. Liability of general partner after merger.
(a) A merger under this Article does not discharge any liability under Sections 404 and 607 of a person that was a general partner in or dissociated as a general partner from a constituent limited partnership, but:
(1) the provisions of this Act pertaining to the

collection or discharge of the liability continue to apply to the liability;

(2) for the purposes of applying those provisions,

the surviving organization is deemed to be the constituent limited partnership; and

(3) if a person is required to pay any amount under

this subsection:

(A) the person has a right of contribution from

each other person that was liable as a general partner under Section 404 when the obligation was incurred and has not been released from the obligation under Section 607; and

(B) the contribution due from each of those

persons is in proportion to the right to receive distributions in the capacity of general partner in effect for each of those persons when the obligation was incurred.

(b) In addition to any other liability provided by law:
(1) a person that immediately before a merger became

effective was a general partner in a constituent limited partnership that was not a limited liability limited partnership is personally liable for each obligation of the surviving organization arising from a transaction with a third party after the merger becomes effective, if, at the time the third party enters into the transaction, the third party:

(A) does not have notice of the merger; and
(B) reasonably believes that:
(i) the surviving business is the constituent

limited partnership;

(ii) the constituent limited partnership is

not a limited liability limited partnership; and

(iii) the person is a general partner in the

constituent limited partnership; and

(2) a person that was dissociated as a general

partner from a constituent limited partnership before the merger became effective is personally liable for each obligation of the surviving organization arising from a transaction with a third party after the merger becomes effective, if:

(A) immediately before the merger became

effective the surviving limited partnership was not a limited liability limited partnership; and

(B) at the time the third party enters into the

transaction less than 2 years have passed since the person dissociated as a general partner and the third party:

(i) does not have notice of the dissociation;
(ii) does not have notice of the merger; and

(iii) reasonably believes that the surviving

organization is the constituent limited partnership, the constituent limited partnership is not a limited liability limited partnership, and the person is a general partner in the constituent limited partnership.

(Source: P.A. 100-561, eff. 7-1-18.)

(805 ILCS 215/1112)
(Text of Section before amendment by P.A. 100-561)
Sec. 1112. Power of general partners and persons dissociated as general partners to bind organization after conversion or merger.
(a) An act of a person that immediately before a conversion or merger became effective was a general partner in a converting or constituent limited partnership binds the converted or surviving organization after the conversion or merger becomes effective, if:
(1) before the conversion or merger became effective,

the act would have bound the converting or constituent limited partnership under Section 402; and

(2) at the time the third party enters into the

transaction, the third party:

(A) does not have notice of the conversion or

merger; and

(B) reasonably believes that the converted or

surviving business is the converting or constituent limited partnership and that the person is a general partner in the converting or constituent limited partnership.

(b) An act of a person that before a conversion or merger became effective was dissociated as a general partner from a converting or constituent limited partnership binds the converted or surviving organization after the conversion or merger becomes effective, if:
(1) before the conversion or merger became effective,

the act would have bound the converting or constituent limited partnership under Section 402 if the person had been a general partner; and

(2) at the time the third party enters into the

transaction, less than two years have passed since the person dissociated as a general partner and the third party:

(A) does not have notice of the dissociation;
(B) does not have notice of the conversion or

merger; and

(C) reasonably believes that the converted or

surviving organization is the converting or constituent limited partnership and that the person is a general partner in the converting or constituent limited partnership.

(c) If a person having knowledge of the conversion or merger causes a converted or surviving organization to incur an obligation under subsection (a) or (b), the person is liable:
(1) to the converted or surviving organization for

any damage caused to the organization arising from the obligation; and

(2) if another person is liable for the obligation,

to that other person for any damage caused to that other person arising from the liability.

(Source: P.A. 93-967, eff. 1-1-05.)

(Text of Section after amendment by P.A. 100-561)
Sec. 1112. Power of general partners and persons dissociated as general partners to bind organization after merger.
(a) An act of a person that immediately before merger became effective was a general partner in a constituent limited partnership binds the surviving organization after the merger becomes effective, if:
(1) before the merger became effective, the act would

have bound the constituent limited partnership under Section 402; and

(2) at the time the third party enters into the

transaction, the third party:

(A) does not have notice of the merger; and
(B) reasonably believes that the surviving

business is the constituent limited partnership and that the person is a general partner in the constituent limited partnership.

(b) An act of a person that before a merger became effective was dissociated as a general partner from a constituent limited partnership binds the surviving organization after the merger becomes effective, if:
(1) before the merger became effective, the act would

have bound the constituent limited partnership under Section 402 if the person had been a general partner; and

(2) at the time the third party enters into the

transaction, less than 2 years have passed since the person dissociated as a general partner and the third party:

(A) does not have notice of the dissociation;
(B) does not have notice of the merger; and
(C) reasonably believes that the surviving

organization is the constituent limited partnership and that the person is a general partner in the constituent limited partnership.

(c) If a person having knowledge of the merger causes a surviving organization to incur an obligation under subsection (a) or (b), the person is liable:
(1) to the surviving organization for any damage

caused to the organization arising from the obligation; and

(2) if another person is liable for the obligation,

to that other person for any damage caused to that other person arising from the liability.

(Source: P.A. 100-561, eff. 7-1-18.)

(805 ILCS 215/1113)
(Text of Section before amendment by P.A. 100-561)
Sec. 1113. Article not exclusive. This Article does not preclude an entity from being converted or merged under other law.
(Source: P.A. 93-967, eff. 1-1-05.)

(Text of Section after amendment by P.A. 100-561)
Sec. 1113. Article not exclusive. This Article does not preclude an entity from being converted, domesticated, or merged under other law.
(Source: P.A. 100-561, eff. 7-1-18.)



Article 12 - Miscellaneous Provisions

(805 ILCS 215/Art. 12 heading)

(805 ILCS 215/1201)
Sec. 1201. Uniformity of application and construction. In applying and construing this Uniform Act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.
(Source: P.A. 93-967, eff. 1-1-05.)

(805 ILCS 215/1202)
Sec. 1202. Severability clause. If any provision of this Act or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this Act which can be given effect without the invalid provision or application, and to this end the provisions of this Act are severable.
(Source: P.A. 93-967, eff. 1-1-05.)

(805 ILCS 215/1203)
Sec. 1203. Relation to Electronic Signatures in Global and National Commerce Act. This Act modifies, limits, or supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 U.S.C. Section 7001 et seq., but this Act does not modify, limit, or supersede Section 101(c) of that Act or authorize electronic delivery of any of the notices described in Section 103(b) of that Act.
(Source: P.A. 93-967, eff. 1-1-05.)

(805 ILCS 215/1204)
Sec. 1204. Effective date. (See Section 1402 for effective date.)
(Source: P.A. 93-967, eff. 1-1-05.)

(805 ILCS 215/1205)
Sec. 1205. Repeals. (See Section 1401 for repeals.)
(Source: P.A. 93-967, eff. 1-1-05.)

(805 ILCS 215/1206)
Sec. 1206. Application to existing relationships.
(a) Before January 1, 2008, this Act governs only:
(1) a limited partnership formed on or after January

1, 2005; and

(2) except as otherwise provided in subsections (c)

and (d), a limited partnership formed before January 1, 2005 which elects, in the manner provided in its partnership agreement or by law for amending the partnership agreement, to be subject to this Act.

(b) Except as otherwise provided in subsection (c), on and after January 1, 2008 this Act governs all limited partnerships.
(c) With respect to a limited partnership formed before January 1, 2005, the following rules apply except as the partners otherwise elect in the manner provided in the partnership agreement or by law for amending the partnership agreement:
(1) Section 104(c) does not apply and the limited

partnership has whatever duration it had under the law applicable immediately before January 1, 2005.

(2) Section 108(d) does not apply.
(3) The limited partnership is not required to amend

its certificate of limited partnership to comply with Section 201(a)(4).

(4) Sections 601 and 602 do not apply and a limited

partner has the same right and power to dissociate from the limited partnership, with the same consequences, as existed immediately before January 1, 2005.

(5) Section 603(4) does not apply.
(6) Section 603(5) does not apply and a court has the

same power to expel a general partner as the court had immediately before January 1, 2005.

(7) Section 801(3) does not apply and the connection

between a person's dissociation as a general partner and the dissolution of the limited partnership is the same as existed immediately before January 1, 2005.

(d) With respect to a limited partnership that elects pursuant to subsection (a)(2) to be subject to this Act, after the election takes effect the provisions of this Act relating to the liability of the limited partnership's general partners to third parties apply:
(1) before January 1, 2008, to:
(A) a third party that had not done business with

the limited partnership in the year before the election took effect; and

(B) a third party that had done business with the

limited partnership in the year before the election took effect only if the third party knows or has received a notification of the election; and

(2) on and after January 1, 2008, to all third

parties, but those provisions remain inapplicable to any obligation incurred while those provisions were inapplicable under paragraph (1)(B).

(Source: P.A. 93-967, eff. 1-1-05.)

(805 ILCS 215/1207)
Sec. 1207. Savings clause. This Act does not affect an action commenced, proceeding brought, or right accrued before this Act takes effect.
(Source: P.A. 93-967, eff. 1-1-05.)

(805 ILCS 215/1207.2)
Sec. 1207.2. (Amendatory provisions; text omitted).
(Source: P.A. 93-967, eff. 1-1-05; text omitted.)

(805 ILCS 215/1207.3)
Sec. 1207.3. (Amendatory provisions; text omitted).
(Source: P.A. 93-967, eff. 1-1-05; text omitted.)

(805 ILCS 215/1207.4)
Sec. 1207.4. (Amendatory provisions; text omitted).
(Source: P.A. 93-967, eff. 1-1-05; text omitted.)



Article 13 - Fees and Other Matters

(805 ILCS 215/Art. 13 heading)

(805 ILCS 215/1301)
Sec. 1301. List of partnerships.
(a) The Secretary of State may publish a list or lists of limited partnerships and foreign limited partnerships, with such frequency, in such format, and for such fees as the Secretary may in his or her discretion provide by rule. The Secretary may disseminate information concerning limited partnerships and foreign limited partnerships by computer network, in such format and for such fees as may be determined by rule.
(b) Any list published under subsection (a) shall be free to each member of the General Assembly and to each State agency or department and to each Recorder in this State, submitting a written request for same. To all others an appropriate fee to cover the cost of producing the list shall be charged, and shall be established by rule.
(Source: P.A. 93-967, eff. 1-1-05.)

(805 ILCS 215/1302)
Sec. 1302. Fees.
(a) The Secretary of State shall charge and collect in accordance with the provisions of this Act and rules promulgated pursuant to its authority:
(1) fees for filing documents;
(2) miscellaneous charges;
(3) fees for the sale of lists of filings and for

copies of any documents.

(b) The Secretary of State shall charge and collect for:
(1) filing a certificate of limited partnership

(domestic), a certificate of authority (foreign), and a restated certificate of limited partnership (domestic), $150;

(2) (blank);
(3) filing an amendment or certificate of amendment,

$50;

(4) filing a statement of cancellation or notice of

termination, $25;

(5) filing an application for use of an assumed name

under Section 108.5 of this Act, $150 for each year or part thereof ending in 0 or 5, $120 for each year or part thereof ending in 1 or 6, $90 for each year or part thereof ending in 2 or 7, $60 for each year or part thereof ending in 3 or 8, $30 for each year or part thereof ending in 4 or 9, and a renewal for each assumed name, $150;

(6) filing an annual report of a domestic or foreign

limited partnership, $100;

(7) filing an application for reinstatement of a

domestic or foreign limited partnership, $200;

(8) filing any other document, $50.
(c) The Secretary of State shall charge and collect:
(1) for furnishing a copy or certified copy of any

document, instrument or paper relating to a limited partnership or foreign limited partnership, $25; and

(2) for the transfer of information by computer

process media to any purchaser, fees established by rule.

(Source: P.A. 97-839, eff. 7-20-12.)

(805 ILCS 215/1303)
Sec. 1303. Powers of the Secretary of State and rulemaking.
(a) The Secretary of State shall have the power and authority reasonably necessary to administer this Act efficiently and to perform the duties herein imposed. The Secretary of State's function under this Act is to be a central depository for the certificates of limited partnership and certificates of admission required by this Act and to record the assumed names used by limited partnerships and foreign limited partnerships.
(b) The Secretary of State shall have the power and authority to promulgate rules, in accordance with the Illinois Administrative Procedure Act, necessary to administer this Act efficiently and to perform the duties therein imposed.
(Source: P.A. 95-368, eff. 8-23-07.)

(805 ILCS 215/1304)
Sec. 1304. Certified copies and certificates.
(a) Copies, photostatic or otherwise, of any and all documents filed in the Office of the Secretary of State in accordance with the provisions of this Act, when certified by the Secretary of State under the Great Seal of the State of Illinois, shall be taken and received in all courts, public offices and official bodies as prima facie evidence of the facts therein stated.
(b) Certificates by the Secretary of State under the Great Seal of the State of Illinois as to the existence or nonexistence of facts relating to limited partnerships, or foreign limited partnerships, which would not appear from a certified copy of any document, shall be taken and received in all courts, public offices and official bodies as prima facie evidence of the existence or nonexistence of the facts therein stated.
(Source: P.A. 93-967, eff. 1-1-05.)

(805 ILCS 215/1305)
Sec. 1305. (Repealed).
(Source: P.A. 97-813, eff. 7-13-12. Repealed by P.A. 97-839, eff. 7-20-12.)

(805 ILCS 215/1306)
Sec. 1306. Forms. All documents required by this Act to be filed in the Office of the Secretary of State shall be made on or accompanied by forms which shall be prescribed and furnished by the Secretary of State.
(Source: P.A. 93-967, eff. 1-1-05.)

(805 ILCS 215/1307)
Sec. 1307. File number. All documents required by this Act to be filed in the Office of the Secretary of State, with the exception of each domestic or foreign limited partnership's initial filing, shall contain the limited partnership's file number as assigned by the Office of the Secretary of State.
(Source: P.A. 93-967, eff. 1-1-05.)

(805 ILCS 215/1308)
(Text of Section from P.A. 98-463)
Sec. 1308. Department of Business Services Special Operations Fund.
(a) A special fund in the State Treasury is created and shall be known as the Department of Business Services Special Operations Fund. Moneys deposited into the Fund shall, subject to appropriation, be used by the Department of Business Services of the Office of the Secretary of State, hereinafter "Department", to create and maintain the capability to perform expedited services in response to special requests made by the public for same day or 24 hour service. Moneys deposited into the Fund shall be used for, but not limited to, expenditures for personal services, retirement, Social Security, contractual services, equipment, electronic data processing, and telecommunications.
(b) The balance in the Fund at the end of any fiscal year shall not exceed $600,000 and any amount in excess thereof shall be transferred to the General Revenue Fund.
(c) All fees payable to the Secretary of State under this Section shall be deposited into the Fund. No other fees or charges collected under this Act shall be deposited into the Fund.
(d) "Expedited services" means services rendered within the same day, or within 24 hours from the time the request therefor is submitted by the filer, law firm, service company, or messenger physically in person or, at the Secretary of State's discretion, by electronic means, to the Department's Springfield Office or Chicago Office and includes requests for certified copies, photocopies, and certificates of existence or abstracts of computer record made to the Department's Springfield Office in person or by telephone, or requests for certificates of existence or abstracts of computer record made in person or by telephone to the Department's Chicago Office.
(e) Fees for expedited services shall be as follows:
Merger or conversion, $200;
Certificate of limited partnership, $100;
Certificate of amendment, $100;
Reinstatement, $100;
Application for admission to transact business, $100;
Certificate of existence or abstract of computer

record, $20;

All other filings, copies of documents, annual

renewal reports, and copies of documents of canceled limited partnerships, $50.

(Source: P.A. 97-839, eff. 7-20-12; 98-463, eff. 8-16-13.)

(Text of Section from P.A. 100-186)
Sec. 1308. Department of Business Services Special Operations Fund.
(a) A special fund in the State Treasury is created and shall be known as the Department of Business Services Special Operations Fund. Moneys deposited into the Fund shall, subject to appropriation, be used by the Department of Business Services of the Office of the Secretary of State, hereinafter "Department", to create and maintain the capability to perform expedited services in response to special requests made by the public for same day or 24 hour service. Moneys deposited into the Fund shall be used for, but not limited to, expenditures for personal services, retirement, Social Security, contractual services, equipment, electronic data processing, and telecommunications.
(b) The balance in the Fund at the end of any fiscal year shall not exceed $600,000 and any amount in excess thereof shall be transferred to the General Revenue Fund.
(c) All fees payable to the Secretary of State under this Section shall be deposited into the Fund. No other fees or charges collected under this Act shall be deposited into the Fund.
(d) "Expedited services" means services rendered within the same day, or within 24 hours from the time the request therefor is submitted by the filer, law firm, service company, or messenger physically in person or, at the Secretary of State's discretion, by electronic means, to the Department's Springfield Office or Chicago Office and includes requests for certified copies, photocopies, and certificates of existence or abstracts of computer record made to the Department's Springfield Office in person or by telephone, or requests for certificates of existence or abstracts of computer record made in person or by telephone to the Department's Chicago Office. A request submitted by electronic means may not be considered a request for expedited services solely because of its submission by electronic means, unless expedited service is requested by the filer.
(e) Fees for expedited services shall be as follows:
Merger or conversion, $200;
Certificate of limited partnership, $100;
Certificate of amendment, $100;
Reinstatement, $100;
Application for admission to transact business, $100;
Certificate of existence or abstract of computer

record, $20;

All other filings, copies of documents, annual

renewal reports, and copies of documents of canceled limited partnerships, $50.

(Source: P.A. 100-186, eff. 7-1-18.)

(Text of Section from P.A. 100-561)
Sec. 1308. Department of Business Services Special Operations Fund.
(a) A special fund in the State Treasury is created and shall be known as the Department of Business Services Special Operations Fund. Moneys deposited into the Fund shall, subject to appropriation, be used by the Department of Business Services of the Office of the Secretary of State, hereinafter "Department", to create and maintain the capability to perform expedited services in response to special requests made by the public for same day or 24 hour service. Moneys deposited into the Fund shall be used for, but not limited to, expenditures for personal services, retirement, Social Security, contractual services, equipment, electronic data processing, and telecommunications.
(b) The balance in the Fund at the end of any fiscal year shall not exceed $600,000 and any amount in excess thereof shall be transferred to the General Revenue Fund.
(c) All fees payable to the Secretary of State under this Section shall be deposited into the Fund. No other fees or charges collected under this Act shall be deposited into the Fund.
(d) "Expedited services" means services rendered within the same day, or within 24 hours from the time the request therefor is submitted by the filer, law firm, service company, or messenger physically in person or, at the Secretary of State's discretion, by electronic means, to the Department's Springfield Office or Chicago Office and includes requests for certified copies, photocopies, and certificates of existence or abstracts of computer record made to the Department's Springfield Office in person or by telephone, or requests for certificates of existence or abstracts of computer record made in person or by telephone to the Department's Chicago Office.
(e) Fees for expedited services shall be as follows:
Merger $200;
Certificate of limited partnership, $100;
Certificate of amendment, $100;
Reinstatement, $100;
Application for admission to transact business, $100;
Certificate of existence or abstract of computer

record, $20;

All other filings, copies of documents, annual

renewal reports, and copies of documents of canceled limited partnerships, $50.

(Source: P.A. 100-561, eff. 7-1-18.)

(805 ILCS 215/1309)
Sec. 1309. Judicial review under the Administrative Review Law.
(a) If the Secretary of State shall fail to approve documents as conforming to the law and file any document required by this Act to be approved by the Secretary of State before the same shall be filed in his or her business office, the Secretary shall, within 10 business days after the delivery thereof to him or her, give written notice of his or her disapproval to the person or partnership delivering the same, specifying the reasons therefor. The decision of the Secretary of State is subject to judicial review under the Administrative Review Law, as now or hereafter amended.
(b) Appeals may be taken from all final orders and judgments entered by the circuit court under this Section in review of any ruling or decision of the Secretary of State as in other civil actions by either party to the proceeding.
(Source: P.A. 93-967, eff. 1-1-05.)

(805 ILCS 215/1310)
Sec. 1310. Illinois Administrative Procedure Act. The Illinois Administrative Procedure Act is hereby expressly adopted and incorporated herein as if all of the provisions of that Act were included in this Act, except that the provision of subsection (d) of Section 10-65 of the Illinois Administrative Procedure Act that provides that at hearing the licensee has the right to show compliance with all lawful requirements for retention, continuation or renewal of the license is specifically excluded. For the purposes of this Act the notice required under Section 10-25 of the Illinois Administrative Procedure Act is deemed sufficient when mailed to the last known address of a party.
(Source: P.A. 93-967, eff. 1-1-05.)



Article 14 - Repeal and Effective Date

(805 ILCS 215/Art. 14 heading)

(805 ILCS 215/1401)
Sec. 1401. Repeal. Effective January 1, 2008, the following Act is repealed: the Revised Uniform Limited Partnership Act as amended and in effect immediately before the effective date of this Act.
(Source: P.A. 93-967, eff. 1-1-05.)

(805 ILCS 215/1402)
Sec. 1402. Effective date. This Act takes effect January 1, 2005.
(Source: P.A. 93-967, eff. 1-1-05.)






805 ILCS 305/ - Professional Association Act.

(805 ILCS 305/0.01) (from Ch. 106 1/2, par. 100)
Sec. 0.01. Short title. This Act may be cited as the Professional Association Act.
(Source: P.A. 86-1324.)

(805 ILCS 305/1) (from Ch. 106 1/2, par. 101)
Sec. 1. Any 2 or more persons duly licensed to practice a profession under the laws of this State may form a professional association, as distinguished from either a partnership or a corporation, by associating themselves for the purpose of rendering professional services or, if the professional services are within the fields of medicine, dentistry and nursing, related professional services and dividing the gains therefrom as stated in articles of association. Except for an association formed for the purpose of rendering professional services within the fields of medicine, dentistry and nursing, no professional association organized pursuant to this Act shall engage in more than one type of professional service. Each of the members of the association shall be licensed to perform the type of professional service or one of the related professional services for which the association is formed.
(Source: P.A. 79-1072.)

(805 ILCS 305/2) (from Ch. 106 1/2, par. 102)
Sec. 2. As used in this Act, the term "professional service" means any type of personal service to the public which requires as a condition precedent to the rendering of such service the obtaining of a license, and which service by law cannot be performed by a corporation. The term "license" includes a license, certificate of registration or any other evidence of the satisfaction of State requirements.
(Source: Laws 1961, p. 3061.)

(805 ILCS 305/2.1) (from Ch. 106 1/2, par. 102.1)
Sec. 2.1. "Related professional services" means more than one professional service which requires as a condition precedent to the rendering thereof the obtaining of a license from a State agency and includes only professional services within the fields of medicine, dentistry and nursing.
(Source: P.A. 79-1072.)

(805 ILCS 305/3) (from Ch. 106 1/2, par. 103)
Sec. 3. A professional association may adopt a name consisting of the full or last name of one or more of the associates, followed by the term "associated" or "association" or "and associates" or the abbreviation "assoc." Nothing in this Act shall be construed as affecting "An Act in relation to the use of an assumed name in the conduct or transaction of business in this State", approved July 17, 1941, as heretofore or hereafter amended.
(Source: Laws 1961, p. 3061.)

(805 ILCS 305/4) (from Ch. 106 1/2, par. 104)
Sec. 4. A professional association may in its own name invest its funds in real estate, mortgages, stocks, bonds, or any other type of investment, and may own real or personal property necessary or appropriate for rendering its professional service.
(Source: Laws 1961, p. 3061.)

(805 ILCS 305/5) (from Ch. 106 1/2, par. 105)
Sec. 5. Each individual licensed in this State to perform professional services who is employed by a professional association shall remain subject to reprimand or discipline for his conduct under the provisions of the licensing statute pursuant to which he is licensed.
(Source: Laws 1961, p. 3061.)

(805 ILCS 305/6) (from Ch. 106 1/2, par. 106)
Sec. 6. This Act does not alter any law applicable to the relationship between a person furnishing professional service and a person receiving such professional service including liability arising out of such professional service.
(Source: Laws 1961, p. 3061.)

(805 ILCS 305/7) (from Ch. 106 1/2, par. 107)
Sec. 7. Articles of association may provide that a professional association shall continue as a separate entity independent of its members, for all purposes for such period of time as provided in the articles, or until dissolved by a vote of 2/3 of the members, and shall continue notwithstanding the death, legal disability conviction for felony, resignation, withdrawal, transfer of membership, retirement, or expulsion of any one or more of the members (except the last surviving member), the admission of or transfer of membership to any new member or members, or the happening of any other event, which under the law of this State and under like circumstances, would work a dissolution of a partnership. Articles may provide that no member of a professional association shall have the power to dissolve the association by his or her independent act of any kind.
(Source: P.A. 83-706.)

(805 ILCS 305/8) (from Ch. 106 1/2, par. 108)
Sec. 8. A professional association organized pursuant to the provisions of this Act shall be governed by a Board of Directors or an Executive Committee elected by the members, and represented by officers elected by the Board of Directors or Executive Committee, so that centralization of management will be assured, and no member shall have the power to bind the association within the scope of the association's business or profession merely by virtue of his being a member of the association. Officers and members of the Board of Directors or Executive Committee shall be members of the professional association. Officers need not be members of the Board of Directors or Executive Committee except that the President shall be a member of the Board of Directors or Executive Committee. The members may adopt such by-laws as they may deem proper, or the power to promulgate by-laws of the association may be delegated by the articles of association to the Board of Directors or Executive Committee of the professional association, as the members may decide. Each member shall have such power to cast such vote or votes at the meeting of the members as the articles of association shall provide. The officers of the professional association may employ such agents or employees of the association as they may deem advisable. The officers of the association shall include a President, Vice President, Secretary, Treasurer, and such other officers as the Board of Directors or Executive Committee may determine. Any one person may serve in more than one office provided that the President and the Secretary of the professional association shall not be the same person.
(Source: Laws 1961, p. 3061.)

(805 ILCS 305/9) (from Ch. 106 1/2, par. 109)
Sec. 9. Shares or units of ownership in a professional association shall be transferable to persons licensed to perform the same type of professional service as that for which the professional association was formed.
(Source: Laws 1961, p. 3061.)

(805 ILCS 305/10) (from Ch. 106 1/2, par. 110)
Sec. 10. Regulation of practice of law.
(a) The manner in which lawyers practice law under this Act is subject to the powers of the Supreme Court to regulate the practice of law.
(b) A professional association that is organized to practice law may not engage in the practice of law without a certificate of registration from the Supreme Court of Illinois. Application for registration shall be made in writing and shall contain the name and address of the professional association and such other information as may be required by the Supreme Court. Upon receipt of the application, if the Supreme Court finds that the members and shareholders are each licensed to practice law, no disciplinary action is pending against any of them, and it appears that the professional association will be conducted in compliance with the law and the rules of the Supreme Court, the Supreme Court may issue, upon payment of a registration fee of $50, a certificate of registration.
Upon written application of the certificate holder and upon completion of a form prescribed by the Supreme Court, the Supreme Court may renew the certificate if it finds that the professional association has complied with the Supreme Court's rules and the provisions of this Act. The fee for the renewal of a certificate of registration is $40 per year.
The certificate of registration shall be conspicuously posted upon the premises to which it is applicable, and the professional association may have only those offices that are designated by street address in the articles of association or as changed by amendment of those articles. A certificate of registration is not assignable.
(c) Moneys collected under this Section shall be deposited into the Supreme Court Special Purposes Fund.
(d) After the effective date of this amendatory Act of the 98th General Assembly, the amount of any fee collected under this Section may be set by Supreme Court rule, except that the amount of the fees shall remain as set by statute until the Supreme Court adopts rules specifying a higher or lower fee amount.
(Source: P.A. 98-324, eff. 10-1-13.)



805 ILCS 310/ - Co-operative Act.

(805 ILCS 310/1) (from Ch. 32, par. 305)
Sec. 1. Any 5 or more subscribers to the shares of the capital stock of a corporation to be organized under this Act who may be desirous of uniting in any co-operative association for the purpose of purchasing of or selling to all shareholders and others, all sorts of groceries, provisions and any other articles of merchandise, for cash or otherwise at wholesale or retail, at such reasonable prices over the cost thereof as will enable the members of such association to obtain or dispose of such commodities at the smallest practicable rate of cost, or who may be desirous of engaging as shareholders in any association for the operating of a business by such shareholders, or who may be desirous of becoming interested in other like associations--may become incorporated for that purpose by making a statement to that effect under their signatures and duly acknowledged before an officer authorized to take acknowledgments, setting forth: (a) the name of the corporation; (b) the address, including street and number, if any, of its initial registered office in this State, and the name of its initial registered agent at such address; (c) the period of duration, which may be perpetual; (d) the name and address, including street and number, if any, of each incorporator; (e) the purpose or purposes for which the corporation is organized; (f) the aggregate number of shares which the corporation shall have authority to issue; and if the shares are to consist of one class only, the par value of each of the shares; or, if the shares are to be divided into classes, the number of shares of each class, if any, that are to have a par value of each share of each such class, and the number of shares of each class, if any, that are to be without par value; (g) if the shares are to be divided into classes, the designation of each class and a statement of the preferences, qualifications, limitations, restrictions, and the special or relative rights in respect of the shares of each class; (h) the number and class of shares to be issued by the corporation before it commences business, and the consideration to be received by the corporation therefor, which shall be not less than $1,000. If shares of more than one class are to be issued, the consideration for shares of each class shall be separately stated; (i) the number of directors to be elected at the first meeting of shareholders; (j) any provisions, not inconsistent with law, which the incorporators may choose to insert, for the regulation of the internal affairs of the corporation.
(Source: P.A. 99-677, eff. 7-29-16.)

(805 ILCS 310/2) (from Ch. 32, par. 306)
Sec. 2. No person shall be permitted to subscribe for more than 10 shares of the capital stock of such association, nor shall any person be permitted to own or control more than 10 shares of the capital stock of such association. The shares of stock shall not be less than $5 nor more than $1,000 a share, and subscriptions thereto shall be made payable to the association at such time or times and in such manner as shall be determined by the directors. No stock shall be issued except at its par value and no stock shall be issued in amount to exceed $10,000 to any one shareholder, except as hereinafter provided for in Section 12 of this Act.
No commission shall be directly or indirectly charged, secured, or collected for selling stock in such association, and any person, firm or corporation, charging, receiving or procuring, directly or indirectly, any such commission commits a petty offense and shall be fined not less than $5 nor more than $100.
(Source: P.A. 98-1122, eff. 8-26-14.)

(805 ILCS 310/3) (from Ch. 32, par. 307)
Sec. 3. Corporations organized under this act may provide in their by-laws that when a shareholder is desirous of disposing of his stock, he shall first give the corporation an opportunity to purchase the same, after reasonable notice; and nothing in this act shall be construed as prohibiting or preventing the making of an agreement between the subscribers or purchasers of such shares that they and each of the subscribers to the shares of capital stock of such corporation, and subsequent purchasers of shares shall, before disposing of their shares, give to the said corporation an opportunity to purchase the same, after reasonable notice, at the amount paid for said shares to said corporation and reasonable interest thereon. All shares purchased by the corporation under the provisions of this section shall be held only for sale to new shareholders.
(Source: Laws 1915, p. 325.)

(805 ILCS 310/4) (from Ch. 32, par. 308)
Sec. 4. Duplicate originals of the articles of incorporation shall be delivered to the Secretary of State. If the Secretary of State finds that the articles of incorporation conform to law, he shall, when all franchise taxes, fees, and charges have been paid: (a) Endorse on each of such duplicate originals the word "Filed," and the month, day, and year of the filing thereof; (b) file one of such duplicate originals in his office; (c) return a true copy of the articles of incorporation to the incorporators or their representative, who shall within 15 days file such document for record in the office of the recorder of the county in which the registered office of the corporation in this State is situated. Upon the filing of the articles of incorporation by the Secretary of State, the corporate existence shall begin, and such articles of incorporation shall be conclusive evidence, except as against the State, that all conditions precedent required to be performed by the incorporators have been complied with and that the corporation has been incorporated under this Act.
(Source: P.A. 96-66, eff. 1-1-10.)

(805 ILCS 310/5) (from Ch. 32, par. 309)
Sec. 5. Such corporations shall be required to file in the office of the Secretary of State the same reports and to pay to him the same license fees, franchise taxes and other fees, as required of corporations organized under an act entitled "An Act to revise the law relating to corporations for pecuniary profit," filed July 13, 1933, and all amendments thereto.
(Source: Laws 1935, p. 606.)

(805 ILCS 310/6) (from Ch. 32, par. 310)
Sec. 6. Associations formed under this act shall be bodies corporate and politic for the period for which they are organized, may sue and be sued, may have a common seal, which they may alter or renew at pleasure, may own, possess and enjoy so much real and personal estate as shall be necessary for the transaction of their business, and may sell and dispose of the same when, in the opinion of the shareholders, it is not required for the use of the association.
(Source: Laws 1915, p. 325.)

(805 ILCS 310/7) (from Ch. 32, par. 311)
Sec. 7. Every such association shall be managed by a board of not less than 5 directors. The directors shall be elected by and from the shareholders of the association at such time and for such term of office as the by-laws may prescribe and shall hold office for the time for which elected, and until their successors are elected, and shall enter upon the discharge of their duties; but a majority of the shareholders voting in person or by proxy shall have the power at any regular or special shareholders' meeting, legally called, to remove any director or officer for cause and to fill the vacancy, and thereupon the director or officer so removed shall cease to be a director or officer of the association. The officers of every such association shall be a president, one or more vice presidents, a secretary and a treasurer, who shall be elected annually by the directors, and a manager who shall be under the control of the directors at all times, and each of the officers, except the manager, may be a director of the association. The office of the secretary and the treasurer can be combined, and when so combined the person holding the offices shall be the secretary-treasurer.
(Source: P.A. 76-1068.)

(805 ILCS 310/8) (from Ch. 32, par. 312)
Sec. 8. The association may amend its articles of incorporation by a two-thirds vote of its shareholders at any regular shareholders' meeting called for that purpose, or at a special meeting on 10 days' notice to the shareholders: In either case the power to amend the articles of incorporation shall include the power to increase or diminish the amount of capital stock and the number and par value of shares, the par value, however, not to be reduced below that provided for in this act; Provided, however, that the amount of the capital stock shall not be diminished below the amount of paid up capital at the time the amendment is adopted, unless there be, at that time, in the treasury sufficient undivided profits over and above all legal debts or other like obligations to off-set the capital so returned to shareholders. Within 30 days after the adoption of an amendment to its articles of incorporation the association shall cause a certified copy of such amendment to be recorded in the office of the Secretary of State and of the recorder in the county where the principal place of business is located.
(Source: P.A. 83-358.)

(805 ILCS 310/9) (from Ch. 32, par. 313)
Sec. 9. No shareholder in any association shall own more than 10 shares nor of a greater aggregate par value than $10,000, except as hereinafter provided.
(Source: P.A. 98-1122, eff. 8-26-14.)

(805 ILCS 310/10) (from Ch. 32, par. 314)
Sec. 10. At any regular or special meeting, legally called, an association organized under this Act or as a co-operative association under "The General Corporation Act", approved June 28, 1919, as amended may, by a majority vote of its members invest not to exceed twenty-five per cent of its paid-up common stock and reserve fund in the capital stock of any corporation or other co-operative association; and any association organized under this Act or organized as a co-operative association under the General Incorporation Act, which is a member of, and is selling its products to or through or buying products from or through another association organized under this Act, or as a co-operative association under the General Incorporation Act, may hold stock in such latter association to any amount which is necessary in order that continuous capital may be raised for such latter association from its member associations, based in amount upon the volume of business transacted by such member associations with said association: Provided, however, that ten days' notice has been previously given to each shareholder, stating in said notice the purpose of the meeting.
(Source: P.A. 83-333.)

(805 ILCS 310/11) (from Ch. 32, par. 315)
Sec. 11. Whenever an association created under this act shall purchase the business of another association, person or persons, it may pay for the same in whole or in part by issuing shares of its capital stock to an amount, which at par value, would equal the fair market value of the business so purchased, and in such case the transfer to the association of such business at such valuation shall be equivalent to payment in cash for the shares of stock so issued.
(Source: Laws 1915, p. 325.)

(805 ILCS 310/12) (from Ch. 32, par. 316)
Sec. 12. In case the cash value of such purchased business exceeds five hundred dollars, the directors of the association are authorized to hold the shares in excess of five hundred dollars in trust for the vendor or his assignee and dispose of the same to such persons, and within such times as may be mutually satisfactory to the parties in interest, and to pay the proceeds thereof as currently received to the former owner of said shares. Certificates of stock shall not be issued to any subscriber until fully paid, but the by-laws of the association may allow subscribers to vote as shareholders: Provided, part of the stock subscribed has been paid in cash.
(Source: Laws 1915, p. 325.)

(805 ILCS 310/13) (from Ch. 32, par. 317)
Sec. 13. Corporations organized under this Act may borrow money at legal rates of interest and pledge their property, both real and personal, to secure payment thereof, and may have and exercise all power necessary and requisite to carry into effect the objects for which they may be formed.
(Source: Laws 1915, p. 325.)

(805 ILCS 310/14) (from Ch. 32, par. 318)
Sec. 14. At any regularly called general or special meeting of the shareholders a written vote received by mail from any absent shareholder and signed by him may be read in such meeting, and shall be equivalent to a vote of each of the shareholders so signing; provided, he has been previously notified in writing of the exact motion or resolution upon which such vote is taken, and a copy of same is forwarded with and attached to the vote so mailed by him.
(Source: Laws 1915, p. 325.)

(805 ILCS 310/15) (from Ch. 32, par. 319)
Sec. 15. So much of the profits or earnings of such association, as may seem best to the directors, shall be distributed to those entitled thereto by its by-laws, and in the proportions and at the times therein prescribed, which shall be as often as once in twelve months, provided that any member failing to keep on deposit with such association the amount or amounts from time to time required to be kept on deposit by its by-laws shall share in any such distribution only in the proportion to which he has complied with such by-laws.
(Source: Laws 1965, p. 2179.)

(805 ILCS 310/16) (from Ch. 32, par. 320)
Sec. 16. Every association organized under the terms of this Act shall annually, on or before the first day of March of each year, make a report of the condition and business of the association as of December 31 of the preceding year, to the Secretary of State, such report shall contain the name of the company, its principal place of business in this State and generally a statement as to its business, showing total amount of business transacted, amount of capital stock subscribed for and paid in, number of shareholders, total expense of operation, amount of indebtedness or liabilities, and its profits and losses.
(Source: Laws 1915, p. 325.)

(805 ILCS 310/17) (from Ch. 32, par. 321)
Sec. 17. All co-operative corporations and joint stock corporations, companies, associations, voluntary unincorporated associations or partnerships heretofore organized under prior statutes, or who shall be doing business as co-operative institutions with the objects enumerated in this Act, shall have the benefit of the provisions of this Act and be bound thereby, on filing with the Secretary of State a written declaration, signed and sworn to by the president and secretary, to the effect, that it or they, have by a two-thirds vote of its shareholders or its members, decided to accept the benefits of this Act and be bound by the same.
(Source: Laws 1917, p. 303.)

(805 ILCS 310/18) (from Ch. 32, par. 322)
Sec. 18. All stock subscribed for shall be paid for within one year and in default thereof shall be forfeited with the payments made thereon to the society.
(Source: Laws 1915, p. 325.)

(805 ILCS 310/19) (from Ch. 32, par. 323)
Sec. 19. The by-laws shall provide that the profits shall be distributed, first-upon stock and to purchasers or sellers (customers) based upon the percentage of purchases, or sales; or, second-to purchasers or sellers exclusively, based upon the percentage of purchasers or sales; and no vested interest shall attach to any of the above methods which shall prevent changing from and substituting another provision provided herein.
(Source: Laws 1915, p. 325.)

(805 ILCS 310/20) (from Ch. 32, par. 324)
Sec. 20. Societies incorporated under this Act may purchase and own stock in other societies incorporated under this Act, or similar Co-operative Acts of other States, or incorporations of this or other States organized to promote and inculcate the principles of co-operation, with the same voice and voting power as provided for individual shareholders, as limited in section 10 of this Act.
(Source: Laws 1915, p. 325.)

(805 ILCS 310/21) (from Ch. 32, par. 325)
Sec. 21. Shareholders may vote in person or by written proxy.
(Source: Laws 1915, p. 325.)

(805 ILCS 310/22) (from Ch. 32, par. 326)
Sec. 22. No corporation or association hereafter organized or doing business for profit in this State shall be entitled to use the term "Co-operative" as a part of its corporate or other business name or title unless it has complied with the provisions of this Act, except (1) a corporation organized under the Business Corporation Act of 1983 for the purpose of ownership or administration of residential property on a cooperative basis, or (2) a cooperative corporation organized under the General Not For Profit Corporation Act of 1986 or its predecessor or successor statutes. Any corporation or association violating the provision of this Section may be enjoined from doing business under such name at the instance of any shareholder of any association or corporation organized under this Act.
(Source: P.A. 95-368, eff. 8-23-07.)

(805 ILCS 310/23) (from Ch. 32, par. 327)
Sec. 23. Every assignment or transfer of stock shall be recorded in the books of the association, and each shareholder shall be liable jointly with the association as well as severally, for the debts of the association only to the extent of the amount that may be unpaid upon the share or shares held by him. No assignor of a share or shares shall be released from any such indebtedness by reason of the assignment of his share or shares, but shall remain liable jointly with the assignee and the association, or severally until the stock is fully paid up.
No assignment shall be made to any person who already holds shares of stock to the limit provided for in this Act and any assignment of stock shall be made only with the approval of a majority of the directors, and no transfer of stock shall be made except by the consent of the directors as shown on the records of the association: Provided, that any person demanding the assignment or transfer of any share or shares in such association to himself shall have the right to appeal from the action of the board of directors, to the members of the association at its first regular or special meeting thereafter, and ask that he be admitted to the association as a shareholder, and the action of the shareholders at such meeting shall be final; and also provided that such shareholders shall not have the power to direct the transfer of stock to any person in excess of the amount which such individual shareholder may hold under the terms of this Act.
(Source: Laws 1915, p. 325.)

(805 ILCS 310/24) (from Ch. 32, par. 328)
Sec. 24. Shareholders at any regular meeting or any special meeting called for that purpose may adopt by-laws not inconsistent with the provisions of this Act.
(Source: Laws 1915, p. 325.)

(805 ILCS 310/25) (from Ch. 32, par. 329)
Sec. 25. The invalidity of any portion of this Act shall in no way affect the validity of any other portion thereof which can be given effect without such invalid part.
(Source: Laws 1915, p. 325.)

(805 ILCS 310/26) (from Ch. 32, par. 330)
Sec. 26. This Act may be cited as the "Co-operative Act."
(Source: Laws 1915, p. 325.)

(805 ILCS 310/27) (from Ch. 32, par. 331)
Sec. 27. The Secretary of State shall provide uniform blanks for the use of associations incorporated under this Act.
(Source: Laws 1915, p. 325.)



805 ILCS 315/ - Agricultural Co-Operative Act.

(805 ILCS 315/1) (from Ch. 32, par. 440)
Sec. 1. In order to promote, foster and encourage the intelligent and orderly marketing of agricultural products through co-operation; to eliminate speculation and waste; to make the distribution of agricultural products between producer and consumer as direct as can be efficiently done; to stabilize the marketing of agricultural products, and to provide for the organization and incorporation of agricultural co-operative associations and societies, this Act is passed.
(Source: Laws 1929, p. 280.)

(805 ILCS 315/2) (from Ch. 32, par. 441)
Sec. 2. Definitions and short title.
(a) As used in this Act:
The term "Director of Agriculture" means the Director of the Illinois Department of Agriculture or the Director's designee.
The term "agricultural products" shall include horticultural, viticultural, forestry, dairy, live stock, poultry, bee and any farm and aquatic products and fur bearing animals raised in captivity and their products.
The term "member" shall include actual members of associations without capital stock, and holders of common stock in associations organized with capital stock.
The term "association" means any corporation organized under this Act, or any corporation formed under any general or special act of this or any other state as a co-operative association, organized for the mutual benefit of its members, and in which the returns on the stock or membership capital is limited to an amount not to exceed 8% per annum, and in which during any fiscal year thereof the value of business done with non-members shall not exceed the business done with members during the same period, and in which substantially all of the issued and outstanding shares of capital stock or memberships are owned, held and controlled directly or indirectly, by producers of agricultural products.
The term "person", except when used in reference to an officer or member of the board of directors, in which case it means an individual, shall include any individual or any entity, including but not limited to a sole proprietorship, a partnership, a corporation, a cooperative, an association, a limited liability company, an estate, or a trust.
(b) Associations organized hereunder shall be deemed "non-profit", inasmuch as they are not organized to make profit for themselves, as such, or for their members, as such, but only for their members as producers.
(c) This Act may be cited as the Agricultural Co-Operative Act.
(Source: P.A. 93-197, eff. 7-14-03.)

(805 ILCS 315/3) (from Ch. 32, par. 442)
Sec. 3. Eleven (11) or more persons, a majority of whom are residents of this State, engaged in the production of agricultural products, may form a non-profit, co-operative association, with or without capital stock, under the provisions of this Act.
(Source: Laws 1923, p. 286.)

(805 ILCS 315/4) (from Ch. 32, par. 443)
Sec. 4. An association may be organized under this Act for the purpose of engaging in any co-operative activity in connection with the producing, marketing or selling of agricultural products or with the harvesting, preserving, drying, processing, canning, packing, grading, storing, warehousing, handling, shipping or utilizing such products; or the manufacturing or marketing of the by-products thereof; or in connection with any of the activities mentioned herein, the manufacturing, selling or supplying of machinery, equipment or supplies; or in the financing of any of the above enumerated activities; or in performing or furnishing business or educational services on a co-operative basis for those engaged in agriculture as bona fide producers of agricultural products or in any one or more of the activities specified herein.
(Source: Laws 1931, p. 390.)

(805 ILCS 315/5) (from Ch. 32, par. 444)
Sec. 5. Every group of persons contemplating the organization of an association under this Act is urged to communicate with the Director of Agriculture, who will share any information the Department may have regarding the marketing conditions affecting the commodities proposed to be handled.
It is here recognized that agriculture is characterized by individual production in contrast to the group or factory system that characterizes other forms of industrial production; and that the ordinary form of corporate organization permits industrial groups to combine for the purpose of group production and the ensuing group marketing and that the public has an interest in permitting farmers to bring their industry to the high degree of efficiency and merchandising skill evidenced in the manufacturing industries; and that the public interest urgently needs to prevent the migration from the farm to the city in order to keep up farm production and to preserve the agricultural supply of the nation; and that the public interest demands that the farmer be encouraged to attain a superior and more direct system of marketing in the substitution of merchandising for the blind, unscientific and speculative selling of crops; and that for this purpose, the farmers should secure special guidance and instructive data from the Director of Agriculture.
(Source: P.A. 93-197, eff. 7-14-03.)

(805 ILCS 315/6) (from Ch. 32, par. 445)
Sec. 6. Each association organized under this Act shall have the following powers:
(a) To engage in any activity in connection with the producing, marketing, selling, preserving, harvesting, drying, processing, manufacturing, canning, packing, grading, storing, warehousing, handling or utilizing of agricultural products the manufacturing or marketing of the by-products thereof; or in any activities in connection with the purchasing, hiring or using of supplies, machinery or equipment; or in the financing of any of the above enumerated activities; or in performing business or educational services on a co-operative basis, for those engaged in agricultural activities as bona fide producers of agricultural products, or in any one or more of the activities specified herein.
(b) To borrow money from any source without limitation as to amount of corporate indebtedness or liability, with authority to give any bond or form of obligation or security therefor.
(c) To act as the agent or representative of any person in any of the above mentioned activities.
(d) To make loans or advances to members or stockholders and/or to their members or stockholders or to their producer patrons with authority to accept any kind, form or type of obligation and/or security, therefor; to purchase, endorse, discount and/or sell any note, draft, bill of exchange, indenture, bill of sale, mortgage or other obligation acquired by it, the proceeds of which have been advanced or used in the first instance for any of the purposes provided for herein; to discount for or purchase from any association, organized under the laws of any state with or without its endorsement any note, draft, bill of exchange, indenture, bill of sale, mortgage or other obligation the proceeds of which are advanced or used in the first instance for carrying on any co-operative activity authorized in this Act and with authority to dispose of same with or without endorsement. Any association organized under this Act and exercising any of the powers provided in this paragraph shall not engage in the business of banking.
(e) To purchase or otherwise acquire, hold, own and exercise all rights of ownership in, and to sell, transfer, pledge or guarantee the payment of dividends or interest on, or the retirement or redemption of, shares of capital stock, bonds, or other obligations of any corporation or association, engaged in any directly or indirectly related activity, or in the warehousing, handling or marketing of any of the products handled by the association.
(f) To establish reserves and to invest the funds thereof in bonds, or in such other property as may be provided in the by-laws.
(g) To buy, hold and exercise all privileges of ownership over such real or personal property, as may be necessary or convenient for the conduct and operation of any of the business of the association, or incidental thereto.
(h) To establish and secure, own and develop patents, trade-marks and copyrights.
(i) To do each and everything necessary, suitable or proper for the accomplishment of any one of the purposes, or the attainment of any one or more of the subjects herein enumerated, or conducive to or expedient for the interest or benefit of the association, and to contract accordingly; and in addition, to exercise and possess all powers, rights and privileges necessary or incidental to the purposes for which the association is organized, or to the activities in which it is engaged; and any other rights, powers and privileges granted by the laws of this State to ordinary corporations, except such as are inconsistent with the express provisions of this Act; and to do any such thing anywhere.
(j) No association organized under this Act, during any fiscal year thereof, shall deal in products, handle machinery, equipment, or supplies, or perform services for and on behalf of non-members to an amount greater in value than such as are dealt in, handled or performed by it for and on behalf of members during the same period.
(Source: Laws 1931, p. 390.)

(805 ILCS 315/7) (from Ch. 32, par. 446)
Sec. 7. Under the terms and conditions prescribed in the by-laws adopted by it, an association may admit as members (or issue common stock to), only persons engaged in the production of agricultural products and/or co-operative associations. An association organized hereunder, may become a member or stockholder of any other association or corporation.
(Source: Laws 1931, p. 390.)

(805 ILCS 315/8) (from Ch. 32, par. 447)
Sec. 8. Each association organized under this Act, shall prepare and file articles of incorporation, setting forth:
(a) The name of the association which may or may not include the word co-operative or any abbreviation thereof.
(b) The purpose for which it is formed.
(c) The place where its principal office within the State will be located.
(d) The term for which it is to exist, which may be perpetual.
(e) The minimum number of directors thereof, which must be not less than 5 and may be any number in excess thereof; the term of office of such directors, and the names and addresses of those who are to serve as incorporating directors for the first term, and/or until the election and qualification of their successors.
(f) If organized without capital stock, whether the property rights and interest of each member shall be equal or unequal; if unequal the general rule or rules applicable to all members by which the property rights and interest, respectively of each member may and shall be determined and fixed, and provision for the admission of new members, who shall be entitled to share in the property of the association with the old members, in accordance with such general rule or rules. This provision or paragraph of the articles of incorporation may not be altered, amended or repealed, except by the written consent or vote of 3/4 of the members.
(g) If organized with capital stock, the amount of such stock and the number of shares into which the capital stock is to be divided; whether all or part of the same shall have par value, and if so, the par value thereof, which shall not be less than one dollar, nor more than $1,000 per share, and whether all or part of the same shall have no par value, and if there is to be more than one class of stock created, a description of the different classes, the number of shares in each class, and the relative rights, interest and preferences each class shall represent; and if the same shall be desired, a provision that any or all classes of preferred stock may be issued in series and that dividends shall be payable with respect to any such series at such rate not exceeding 8% per annum, or such lesser amount as may be fixed in the articles of incorporation, or any amendment thereof, and that the shares of such series may be reduced at such redemption price and bear such particular designation as the board of directors, subject to such restrictions as may be imposed in the articles of incorporation, or any amendment thereof, shall by resolution, determine and fix prior to the issue of any stock of such series. Such articles of incorporation or any amendment thereto, may provide, that in the case of any share of stock in such association, issued thereby, to any bona fide producer of agricultural products, or to any co-operative association as defined in this Act, that such share is subject to the condition, that the directors of such association shall be trustees of such share of stock upon such producer becoming a non-producer of agricultural products, or such co-operative association ceasing to be operated as a co-operative association; and that in the case of any share of stock issued in the first instance to any non-producer of agricultural products, or to any corporation not operating as a co-operative association, that such share is subject to the condition that the directors of such association shall be the trustees of such share of stock; and that in either of such cases, thereupon the trustees of such share of stock shall be vested with the legal and equitable title thereto, and the stock certificate held by such producer who has become a non-producer, or such non-producer, or such corporation, not operating as a co-operative association, as the case may be, shall legally become or be a participation certificate entitling the holder thereof to any dividends provided for in such certificate, any moneys accruing by virtue thereof, and any pecuniary rights accruing thereunder, under the provisions of this Act; that the trustees of such certificate shall pay over all such dividends and moneys to the certificate holder and protect and execute all such pecuniary rights; that the voting power, and all other legal and beneficial interests, other than those given to the certificate holder as hereinabove provided, shall be held by such trustees and exercised and managed by them by vote of a majority of such trustees; and that in case such certificate holder, thereafter, becomes a bona fide producer of agricultural products, or a co-operative association, that affidavit be made to such effect and filed with the directors thereof, and thereupon, such trustees shall be discharged and the legal and equitable title to such share and all other interests whatsoever, shall vest in such certificate holder and all the powers and privileges pertaining to such share of stock may be exercised thereby.
(h) In addition to the foregoing, the articles of incorporation of any association incorporated hereunder may contain any provision consistent with law with respect to management, regulation, government, financing, indebtedness, membership, the establishment of voting districts and the election of delegates for representative purposes, the issuance, retirement, and transfer of the stock, if formed with capital stock, or any provisions relative to the way or manner in which it shall operate or with respect to its members, officers or directors and any other provisions relating to its affairs.
The articles shall be subscribed by the incorporators and acknowledged by one of them before an officer authorized by law to take and certify acknowledgments of deeds and conveyances, and shall be filed in the office of the Secretary of State; when so filed, the articles of incorporation, or certified copies thereof, shall be received in all the courts of this State, and other places, as prima facie evidence of the facts contained therein, and of the due incorporation of such association. A certified copy of the articles of incorporation shall also be filed with the Director of Agriculture by the association.
(Source: P.A. 93-197, eff. 7-14-03.)

(805 ILCS 315/9) (from Ch. 32, par. 448)
Sec. 9. The articles of incorporation may be altered or amended at any regular meeting, or any special meeting called for that purpose. An amendment may be adopted by the approval of two-thirds of the directors followed by a favorable vote or the written consent thereto representing a majority of all the members and/or shareholders of the association, or by the written consent of two-thirds of all the members of the association without the approval of the directors. Amendments to the articles of incorporation when so adopted, shall be filed in the office of the Secretary of State. A certified copy of every amendment shall be filed with the Director of Agriculture by the association.
(Source: P.A. 93-197, eff. 7-14-03.)

(805 ILCS 315/10) (from Ch. 32, par. 449)
Sec. 10. Each association incorporated under this Act must, within thirty (30) days after its incorporation, adopt for its government and management, a code of by-laws, not inconsistent with the powers granted by this Act. A majority vote of the directors named in the articles of incorporation, or of the members or stockholders, or their written assent, is necessary to adopt such by-laws. By-laws shall also provide that the by-laws may be amended by the Board of Directors or by the members and/or stockholders; and shall provide the voting power by which amendments may be made. Each association, under its by-laws, may provide for any or all of following matters:
(a) The time, place and manner of calling and conducting its meetings, which meetings, and the meetings of its directors, may be held either within or without the State.
(b) The number of stockholders or members constituting a quorum.
(c) The right of members or stockholders to vote by proxy or by mail or both; and the conditions, manner, form, and effects of such votes.
(d) The number of directors constituting a quorum.
(e) The qualifications, compensation and duties and term of office of directors and officers; time of their election and the mode and manner of giving notice thereof.
(f) Penalties for violations of the by-laws.
(g) The amount of entrance, organization and membership fees, if any; the manner and method of collection of the same; and the purposes for which they may be used.
(h) The amount which each member or stockholder shall be required to pay annually or from time to time, if at all, to carry on the business of the association; the charge, if any, to be paid by each member or stockholder for services rendered by the association to him and the time of payment and the manner of collection; and the marketing contract between the association and its members or stockholders which every member or stockholder may be required to sign.
(i) The number and qualification of members or stockholders of the association and the conditions precedent to membership or ownership of common stock; the method, time and manner of permitting members to withdraw or the holders of common stock to transfer their stock; the manner of assignment and transfer of the interest of members and of the shares of common stock; the conditions upon which and time when membership of any member shall cease; the automatic suspension of the rights of a member when he ceases to be eligible to membership in the association; and the mode, manner and effect of the expulsion of a member; the manner of determining the value of a member's interest and provision for its purchase by the association upon the death or withdrawal of a member or common stockholder or upon the expulsion of a member or forfeiture of his membership, or, at the option of the association, the purchase at a price fixed by conclusive appraisal by the board of directors. In case of the withdrawal or expulsion of a member, unless otherwise limited or restricted in the articles of incorporation or any amendment thereto, the board of directors shall equitably and conclusively appraise his membership and/or common stock interests in the association and shall fix the amount thereof in money, which shall be paid to him within one year after such expulsion or withdrawal.
(Source: Laws 1931, p. 390.)

(805 ILCS 315/11) (from Ch. 32, par. 450)
Sec. 11. In the by-laws, each association shall provide for one or more regular meetings annually. The board of directors shall have the right to call a special meeting at any time; and 10% of the members or stockholders may file a petition stating the specific business to be brought before the association and demand a special meeting at any time. Such meetings must thereupon be called by the directors. Notice of all meetings, together with a statement of the purposes thereof, shall be mailed to each member at least 10 days prior to the meeting. The by-laws may require instead that such notice may be given by publication in a newspaper of general circulation, published at the principal place of business of the association.
(Source: P.A. 88-45.)

(805 ILCS 315/12) (from Ch. 32, par. 451)
Sec. 12. The affairs of the association shall be managed by a board of not less than five directors, to be elected by the members or stockholders with such qualifications as may be provided for in the articles of incorporation or by-laws. The by-laws may provide that the territory in which the association has members shall be divided into districts and that the directors shall be nominated according to such districts, either directly or by district delegates elected by the members in that district. In such case the by-laws shall specify the number of directors to be nominated by each district, the manner and method of reapportioning the directors and of redistricting the territory covered by the association. The by-laws may provide that primary elections shall be held in each district to nominate the directors apportioned to such districts and that the result of all such primary elections may be ratified by the next regular meeting of the association or may be considered final as to the association. The by-laws may provide that one or more directors may be nominated by any public official or commission or by the other directors nominated by the members or their delegates. Such directors shall represent primarily the interest of the general public in such associations. Such directors shall not number more than one-fifth of the entire number of directors.
An association may provide a fair remuneration for the time actually spent by its officers and directors in its service and for the service of the members of its executive committee. No director, during the term of his office, shall be a party to a contract for profit with the association differing in any way from the business relations accorded regular members or holders of common stock, of the association or others, or differing from terms generally current in that district.
The by-laws may provide for an executive committee to be elected by a board of directors from within or without the membership of the board and may allot to such committee all the functions and powers of the board of directors, subject to the general direction and control of the board.
When a vacancy on the board of directors occurs other than by expiration of term, the remaining members of the board, by a majority vote, shall fill the vacancy, unless the by-laws provide for the nomination of directors by districts. In such case the board of directors shall call a special meeting of the members or stockholders in the respective district to nominate a person qualified to fill the vacancy.
(Source: Laws 1931, p. 390.)

(805 ILCS 315/13) (from Ch. 32, par. 452)
Sec. 13. The directors shall elect from their number, a president, and one or more vice-presidents. They shall also elect a secretary and treasurer, who need not be directors or members of the association, and they may combine the two latter offices and designate the combined office as secretary-treasurer, or unite both functions and titles in one person. The treasurer may be a bank or any depository, and as such, shall not be considered as an officer, but as a function of the board of directors. In such case, the secretary shall perform the usual accounting duties of the treasurer, except that the funds shall be deposited only as and where authorized by the board of directors. The by-laws may provide for the election of the president and vice-presidents by the members at annual meetings.
Within 30 days after the first election of officers, the association shall file a report with the Director of Agriculture on forms prescribed by the Director of Agriculture. The report shall contain the following:
(1) The name of the association.
(2) The names and addresses of the association's

principal officers and directors.

(3) The association's principal place of business.
(4) A general statement of the association's proposed

business operations.

(5) The end of the association's proposed fiscal year.
(Source: P.A. 93-197, eff. 7-14-03.)

(805 ILCS 315/14) (from Ch. 32, par. 453)
Sec. 14. Every officer, employee and agent handling funds or negotiable instruments or property of or for any association created hereunder shall be required to execute and deliver adequate bonds for the faithful performance of his duties and obligations.
(Source: Laws 1923, p. 286.)

(805 ILCS 315/15) (from Ch. 32, par. 454)
Sec. 15. When a member of an association organized without capital stock, has paid his membership fee in full, he shall receive a certificate of membership.
(Source: Laws 1967, p. 3777.)

(805 ILCS 315/15.1) (from Ch. 32, par. 454.1)
Sec. 15.1. An association may issue its shares of stock, having no par value, from time to time for such consideration as may be fixed by the board of directors.
(Source: Laws 1967, p. 3777.)

(805 ILCS 315/15.2) (from Ch. 32, par. 454.2)
Sec. 15.2. No association shall issue stock until it has been fully paid for. Promissory notes may be accepted by the association as full or partial payment of the stock. The association shall hold the stock as security for the payment of the note, but such retention as security shall not affect the right of any stockholder to vote unless such notes are past due.
(Source: Laws 1967, p. 3777.)

(805 ILCS 315/15.3) (from Ch. 32, par. 454.3)
Sec. 15.3. No member shall be liable for the debts of the association to an amount exceeding the sum remaining unpaid on his membership fee or his subscription to the capital stock, including any unpaid balance on any promissory notes given in payment thereof.
(Source: Laws 1967, p. 3777.)

(805 ILCS 315/15.4) (from Ch. 32, par. 454.4)
Sec. 15.4. No stockholder of an association, organized hereunder, except an association organized under this Act, or an association as defined in this Act or one subject to the "General Not for Profit Corporation Act," as heretofore or hereafter amended, shall own more than one-twentieth of the authorized common stock of the association; and an association in its by-laws may limit the amount of common stock which one member may own to an amount less than one-twentieth of the authorized common stock. The association shall limit its dividends on stock, both common and preferred, to any amount not greater than 8 per centum per annum, on the par value thereof, or if such capital stock is without par value, then upon the actual cash value of the consideration received by the association therefor. The association by the vote of its directors, may establish and accumulate reserves out of earnings, including a permanent surplus fund as an addition to capital. Net income in excess of additions to reserves and surpluses so established, shall be distributed to the members or patrons of the association on the basis of patronage. Any distribution of reserves and surpluses at any time shall be made to members or patrons at the time such distribution is ordered, on the basis of patronage. Any receipts or dividends from subsidiary corporations, or from stock or other securities owned by the association, shall be included in the ordinary receipts of the association.
(Source: P.A. 80-975.)

(805 ILCS 315/15.5) (from Ch. 32, par. 454.5)
Sec. 15.5. No member in any association without capital stock, shall be entitled to more than one vote.
(Source: Laws 1967, p. 3777.)

(805 ILCS 315/15.6) (from Ch. 32, par. 454.6)
Sec. 15.6. Preferred stock may be sold to any person, member, or non-member, and may be redeemable or retireable by the association, on such terms and conditions as may be provided for by the articles of incorporation, and printed on the stock certificates. The by-laws, except as otherwise provided for in this Act, shall prohibit the transfer of the common stock of the association to persons not engaged in the production of agricultural products and such restrictions shall be printed upon every certificate of stock subject thereto.
(Source: Laws 1967, p. 3777.)

(805 ILCS 315/15.7) (from Ch. 32, par. 454.7)
Sec. 15.7. An association may, at any time, except when the debts of the association exceed 50 per cent of the assets thereof, buy in or purchase its common stock at the book value thereof, as conclusively determined by the board of directors, and pay for it in cash within one year thereafter.
(Source: Laws 1967, p. 3777.)

(805 ILCS 315/15.8) (from Ch. 32, par. 454.8)
Sec. 15.8. Limited Liability of directors. (a) No director of a corporation organized under this Act shall be liable, and no cause of action may be brought for damages resulting from the exercise of judgment or discretion in connection with the duties or responsibilities of such director unless: (1) such director earns in excess of $5,000 per year from his duties as director, other than reimbursement for actual expenses; or (2) the act or omission involved willful or wanton conduct.
(b) As used in this Section "willful or wanton conduct" means a course of action which shows an actual or deliberate intention to cause harm or which, if not intentional, shows as utter indifference to or conscious disregard for the safety of others or their property.
(c) Nothing in this Section is intended to bar any cause of action against the corporation or change the liability of the corporation arising out of an act or omission of a director exempt from liability for negligence under this Section.
(Source: P.A. 85-867.)

(805 ILCS 315/16) (from Ch. 32, par. 455)
Sec. 16. Any member may bring charges against an officer or director by filing them in writing with the secretary of the association, together with a petition signed by five per cent of the members, requesting the removal of the officer or director in question. The removal shall be voted upon at the next regular or special meeting, of the association, and by a vote of a majority of the members, the association may remove the officer or director and fill the vacancy. The director or officer, against whom such charges have been brought shall be informed in writing of the charges previous to the meeting and shall have an opportunity at the meeting to be heard in person or by counsel and to present witnesses; and the person or persons bringing the charges against him shall have the same opportunity.
In case the by-laws provide for election of directors by districts with primary elections in each district, then the petition for removal of a director must be signed by twenty per cent of the members residing in the district from which he was elected. The board of directors must call a special meeting of the members residing in that district to consider the removal of the directors; and by a vote of the majority of the members of that district, the director in question shall be removed from office.
(Source: Laws 1923, p. 286.)

(805 ILCS 315/17) (from Ch. 32, par. 456)
Sec. 17. Upon demand of one-third of the entire board of directors, made immediately and so recorded at the same meeting at which the original motion was passed, any matter of policy that has been approved or passed by the board must be referred to the entire membership or the stockholders for decision at the next special or regular meeting; and a special meeting may be called for the purpose.
(Source: Laws 1923, p. 286.)

(805 ILCS 315/18) (from Ch. 32, par. 457)
Sec. 18. The association and its members may make and execute marketing contracts, requiring the members to sell, for any period of time, all or any specified part of their agricultural products or specified commodities exclusively to or through the association, or any facilities to be created by the association. If they contract a sale to the association, it shall be conclusively held that title to the products passes absolutely and unreservedly, except for landlords' liens and recorded liens, to the association upon delivery; or at any other specified time if expressly and definitely agreed in the said contract. The contract may provide, among other things, that the association may sell or resell the products delivered by its members, with or without taking title thereto; and pay over to its members the resale price, after deducting all necessary selling, overhead and other costs and expenses, including interest or dividends on stock, not exceeding eight (8) per cent per annum, and reserves for retiring the stock, if any; and other proper reserves; and or any other deductions.
(Source: Laws 1923, p. 286.)

(805 ILCS 315/19) (from Ch. 32, par. 458)
Sec. 19. (a) The by-laws or the marketing contract may fix, as liquidated damages, specific sums to be paid by the members or stockholders to the association upon the breach by him or her of any provision of the marketing contract regarding the sale or delivery or withholding of products; and may further provide that the member will pay all costs, premiums for bonds, expenses and fees, in case any action is brought upon the contract by the association; and any of such provisions shall be valid and enforceable in the courts of this State and such clauses providing for liquidated damages shall be enforceable as such and shall not be regarded as penalties.
(b) In the event of any such breach or threatened breach of such marketing contract by a member, the association shall be entitled to injunctive relief to prevent the further breach of the contract and to a judgment of specific performance thereof. Pending the adjudication of such an action and upon filing a verified complaint showing the breach or threatened breach, and upon filing a sufficient bond, the association shall be entitled to a temporary restraining order and preliminary injunction against the member.
(Source: P.A. 84-1308.)

(805 ILCS 315/20) (from Ch. 32, par. 459)
Sec. 20. Whenever an association, organized hereunder with preferred capital stock, shall purchase the stock or any property, or any interest in any property of any person, firm or corporation or association, it may discharge the obligations so incurred, wholly or in part, by exchanging for the acquired interest, shares of its preferred capital stock to an amount which at par value would equal the fair market value of the stock or interest so purchased, as determined by the board of directors. In that case the transfer to the association of the stock or interest purchased shall be equivalent to payment in cash for the shares of stock issued.
(Source: Laws 1923, p. 286.)

(805 ILCS 315/21) (from Ch. 32, par. 460)
Sec. 21. Each association formed or authorized to do business in Illinois under this Act shall prepare and make out an annual report on forms prescribed by the Director of Agriculture containing the name of the association; the names and addresses of its principal officers and directors; its principal place of business; a general statement of its business operations during the fiscal year, showing the amount of capital stock paid up and the number of stockholders of a stock association or the number of members and amount of membership fees received, if a non-stock association; and its balance sheets and income statement for the most recently completed fiscal year before the filing of the report.
(Source: P.A. 93-197, eff. 7-14-03.)

(805 ILCS 315/22) (from Ch. 32, par. 461)
Sec. 22. Any provisions of law which are in conflict with this Act shall be construed as not applying to the associations herein provided for.
Any exemptions whatsoever under any and all existing laws applying to agricultural products in the possession or under the control of the individual producer, shall apply similarly and completely to such products delivered by its farmer members, in the possession or under the control of the association.
(Source: Laws 1923, p. 286.)

(805 ILCS 315/23) (from Ch. 32, par. 462)
Sec. 23. An association may organize, form, operate, own, control, have an interest in, own stock of, or be a member of any other association or corporation, with or without capital stock, and engaged in preserving, drying, processing, canning, packing, storing, warehousing, handling, shipping, utilizing, manufacturing, marketing or selling of agricultural products or by-products thereof, or in the co-operative manufacturing, selling or supplying of machinery, equipment and supplies; or in performing business or educational services; or in the financing of any of the above enumerated activities.
If such associations or corporations are warehousing corporations, they may issue legal warehouse receipts to the association against the commodities delivered by it, or to any other person and such legal warehouse receipts shall be considered as adequate collateral to the extent of the usual and current value of the commodity represented thereby. In case such warehouse is licensed or licensed and bonded under the laws of this or any other State of the United States, its warehouse receipt delivered to the association on commodities of the association or its members, or delivered by the association or its members, shall not be challenged or discriminated against because of ownership or control, wholly or in part, by such association or corporation.
(Source: Laws 1931, p. 390.)

(805 ILCS 315/24) (from Ch. 32, par. 463)
Sec. 24. Any association may, upon resolution adopted by its board of directors, enter into all necessary and proper contracts and agreements and make all necessary and proper stipulations, agreements and contracts and arrangements with any other co-operative corporation, association or associations, formed in this or in any other State, for the co-operative and more economical carrying on of its business or any part or parts thereof. Any two or more associations may, by agreement between them, unite in employing and using or may separately employ and use the same personnel, methods, means and agencies for carrying on and conducting their respective business.
(Source: Laws 1923, p. 286.)

(805 ILCS 315/25) (from Ch. 32, par. 464)
Sec. 25. Any co-operative association with or without capital stock as defined in this Act heretofore or hereafter organized under laws of another State shall be allowed to carry on any proper activities, operations and functions in this State upon filing with the Secretary of State all necessary certificates as required under the general regulations applicable to foreign corporations, and upon payment of a filing fee of ten dollars ($10.00) and an annual fee of ten dollars ($10.00) in lieu of all franchise, license or corporation taxes as required of associations organized hereunder, and all contracts which could be made by any association organized hereunder, made by or with such association shall be legal and valid and enforceable in this State with all of the remedies set forth in this Act. Any foreign co-operative association having qualified to do business within this State shall file annual reports with the Director of Agriculture in the manner and form provided for in Section 21 of this Act. The association shall file with the Director of Agriculture duplicate certificates as filed with the Secretary of State by a foreign co-operative association qualified to do business within this State under this Act.
(Source: P.A. 93-197, eff. 7-14-03.)

(805 ILCS 315/26) (from Ch. 32, par. 465)
Sec. 26. Any corporation or association organized under any general or special Act of this State, shall have the benefits of this Act, and be bound thereby, upon filing with the Secretary of State, a written declaration, attested by the secretary or assistant secretary and verified under oath by the president, or vice-president to the effect that the corporation has decided by the written consent or vote of the holders of two-thirds (2/3) of all of the shares of outstanding capital stock, or if organized without capital stock, by the written consent or vote representing two-thirds (2/3) of all members, to accept the benefits of the provisions of this Act, and be bound thereby.
Any corporation re-organizing under this Act shall at the same time amend its articles of incorporation to conform to the provisions of this Act and shall include the certification of such necessary amendments thereto in such written declaration.
Any other amendment to the articles of incorporation consistent with the provisions of this Act, may be authorized by shareholders or members at the same time and in the same manner, as provided in this section for re-organizing the corporation under this Act. Certification of such amendments may also be included in such written declaration of re-organization. The filing fee for such written declaration of re-organization and amendment shall be the same as for filing an amendment to the articles of incorporation.
In event any member or stockholder of any corporation, which shall have accepted the benefits of this act as aforesaid, shall object to such action the rights of such objecting member or stockholder shall be determined and discharged upon the same conditions, in the same manner and by like proceedings as are provided by law for objecting stockholders to the merger or consolidation of corporations for pecuniary profit.
(Source: Laws 1931, p. 390.)

(805 ILCS 315/27) (from Ch. 32, par. 466)
Sec. 27. Any person who maliciously and knowingly spreads false reports about the finances or management or activity of an association organized hereunder or organized under a similar statute of another State with similar restrictions, and operating in this State under due authority shall be guilty of a business offense and be subject to a fine of not less than $100 and not more than $1000 for each such offense; and shall be liable to the association aggrieved in a civil suit in the penal sum of $500 for each such offense.
(Source: P.A. 77-2382.)

(805 ILCS 315/28) (from Ch. 32, par. 467)
Sec. 28. Any person, firm or corporation who solicits or persuades or permits any member of any association organized hereunder to breach his marketing contract with the association by accepting or receiving such member's products for sale or for auction or for display for sale, contrary to the terms of any marketing agreement of which said person or any active officer or manager of the said corporation has knowledge or notice, shall be liable to the association aggrieved in a civil suit for damages; and such association shall be entitled to an injunction against such person, firm or corporation to prevent further breaches and a multiplicity of actions thereon.
(Source: Laws 1923, p. 286.)

(805 ILCS 315/29) (from Ch. 32, par. 468)
Sec. 29. No association as defined in this Act engaged in any of the activities herein, shall be deemed to be a conspiracy or combination in unlawful restraint of trade or an illegal monopoly; or an attempt to lessen competition or to fix prices arbitrarily, nor shall the marketing contracts and agreements between the association and its members or any agreements authorized in this Act be considered illegal as such or in unlawful restraint of trade or as part of a conspiracy or combination to accomplish an improper or illegal purpose.
(Source: Laws 1931, p. 390.)

(805 ILCS 315/30) (from Ch. 32, par. 469)
Sec. 30. If any section of this Act shall be declared unconstitutional for any reason, the remainder of this Act shall not be affected thereby.
(Source: Laws 1923, p. 286.)

(805 ILCS 315/31) (from Ch. 32, par. 470)
Sec. 31. Applicability of general corporation laws; mergers.
(a) The provisions of the general corporation laws of this State, relating to corporations for pecuniary profit, and all powers and rights thereunder shall apply to the associations organized hereunder, except where those provisions are in conflict with or inconsistent with the express provisions of this Act; provided, however, that nothing in this Act shall be construed as repealing or modifying the law under which co-operative companies or associations are now organized.
(b) The dissenters' rights provisions of the Business Corporation Act of 1983 do not apply with respect to capital stock issued as patronage distributions or to reflect membership in an association organized and operating under this Act.
(c) Associations organized on a membership basis may be merged or consolidated with associations organized with capital stock, but the surviving or new association shall be organized with capital stock. In the merger or consolidation procedure, each member of the association organized on a membership basis shall be considered and treated as the holder of one or more shares of capital stock; the members shall vote as a class; the interest of the members shall be converted into shares or other securities or obligations of the surviving or new association, and the procedure shall otherwise conform as nearly as possible to the provisions of the Business Corporation Act of 1983, except as provided in subsection (b).
(Source: P.A. 88-15.)

(805 ILCS 315/32) (from Ch. 32, par. 471)
Sec. 32. Each year, within 6 months after the end of the association's fiscal year, each association organized or qualified to do business within this State under this Act shall file an annual report with the Director of Agriculture as required in Section 21 of this Act, and pay the fees hereinafter required; provided that an association organized or qualified to do business in this State under this Act shall not be required to file a balance sheet or income statement with its annual report until the association has completed one full fiscal year.
Each association organized hereunder or qualified to do business within this State shall pay an annual fee of ten dollars ($10.00) only, to the Department of Agriculture, in lieu of all franchise or license or corporation taxes or charges upon reserves held by it for members, and in case of failure, neglect or refusal of any such association to either file the annual report or pay the fee as required by this Act, it shall be certified by the Director of Agriculture to the Secretary of State 9 months after the end of the association's fiscal year for dissolution in the same manner as is required under the provisions of the general corporation laws of this State, and the Secretary of State shall proceed in like manner to dissolve such association or oust it from doing business within the State as is required under the general corporation laws of this State.
(Source: P.A. 93-197, eff. 7-14-03.)

(805 ILCS 315/33) (from Ch. 32, par. 472)
Sec. 33. For filing articles of incorporation, an association organized hereunder shall pay $100; and for filing an amendment to the articles, $25. Fees for filing articles of incorporation or an amendment to the articles shall be paid to the Secretary of State.
(Source: P.A. 93-197, eff. 7-14-03.)



805 ILCS 320/ - Cemetery Association Act.

(805 ILCS 320/0.01) (from Ch. 21, par. 34.9)
Sec. 0.01. Short title. This Act may be cited as the Cemetery Association Act.
(Source: P.A. 86-1324.)

(805 ILCS 320/1) (from Ch. 21, par. 35)
Sec. 1. That any six (6) or more persons may organize a Cemetery Association, to be owned, managed and controlled in the manner hereinafter provided.
(Source: Laws 1903, p. 90.)

(805 ILCS 320/2) (from Ch. 21, par. 36)
Sec. 2. Whenever six (6) or more persons shall present to the Secretary of State a petition setting forth that they desire to organize a Cemetery Association under this act, to be located in (here insert the county) and that said Cemetery Association shall be known by the name and style of (here insert the name of the association), that the Secretary of State shall issue to such persons and their successors in trust, articles of organization, which said articles of organization shall be in perpetuity and in trust for the use and benefit of all persons who may acquire burial lots in said cemetery.
(Source: P.A. 96-66, eff. 1-1-10.)

(805 ILCS 320/3) (from Ch. 21, par. 37)
Sec. 3. The persons so receiving the articles of organization shall cause the same to be recorded in the recorder's office of the county in which the cemetery is situated, and when so recorded, the association shall be deemed fully organized as a body corporate under the name adopted, and in its corporate name may sue and be sued. Whenever two-thirds of the trustees shall approve a resolution to change the name of a cemetery association, a copy of such resolution and approval thereof duly certified by the President and Secretary of the association shall be filed in the office of the State Comptroller, and upon approval thereof shall be filed in the office of the Secretary of State. Whenever two-thirds of the trustees of a cemetery association approve a resolution to dissolve such corporation a copy of such resolution and approval of the trustees duly certified by the President and Secretary shall be submitted to the Comptroller, and if approved by him a copy of such resolution and approval of the Comptroller shall be duly filed by him in the office of the Secretary of State. Where the association has "care funds" within the meaning of the "Cemetery Care Act", approved July 21, 1947, as amended, the Comptroller shall not approve the dissolution of any Cemetery Association unless proper disposition has been made of such care funds, as provided by law, and in accordance with the Cemetery Care Act. Upon the filing of the resolution of either change of name or dissolution of such cemetery association in the office of the Secretary of State such change of name or dissolution of such cemetery association shall be complete. The Comptroller shall so notify the trustees of such cemetery association. Thereupon the trustees shall cause a copy of such resolution of either change of name or dissolution to be recorded in the recorder's office of the county where the cemetery is situated.
(Source: P.A. 96-66, eff. 1-1-10.)

(805 ILCS 320/4) (from Ch. 21, par. 38)
Sec. 4. That said persons so receiving said certificate of organization of said association shall proceed to elect from their own number a board of trustees for said association, which said board shall consist of not less than six (6) nor more than ten (10) members, as said persons so receiving said certificate may determine; that said trustees when elected shall immediately organize by electing from their own membership a president, vice president and treasurer, and shall also elect a secretary, who may or may not be a member of said board of trustees, in their discretion, which said officers shall hold their respective offices for and during the period of one (1) year, and until their successors are duly elected and qualified. Said trustees when so elected shall divide themselves by lot into two classes, the first of which shall hold their offices for and during the period of three (3) years, and the second of which shall hold their offices for and during the period of six (6) years, and that thereafter the term of office of said trustees shall be six (6) years, and that upon the expiration of the term of office of any of said trustees, or in case of the resignation or death or removal from the State of Illinois of any of said trustees, or their removal from office as provided in this act, the remaining trustees, or a majority of them, shall notify the presiding officer of the County Board in which said cemetery is situated, of such vacancy or vacancies in writing and thereupon said presiding officer shall appoint some suitable person or persons to fill such vacancy or vacancies; and that thereafter the presiding officer of the county board in which said cemetery association is located shall always appoint some suitable person or persons interested in said cemetery association through family interments or who are citizens of the State of Illinois.
(Source: P.A. 97-679, eff. 2-6-12.)

(805 ILCS 320/5) (from Ch. 21, par. 39)
Sec. 5. Any cemetery association, when so organized, shall have the right and the same is expressly given to such association to acquire the necessary amount of land for the use of the cemetery association which said land may be acquired by purchase or by gift and the association is hereby authorized to receive by gift, or legacy any property, either real, personal or mixed, which may be donated to such association and to hold and keep inviolate any such property for the uses of the cemetery association; and any such cemetery association may receive and administer endowments for the care of such cemetery or any part thereof. When the cemetery is a privately operated cemetery, as defined in Section 2 of the Cemetery Care Act, approved July 21, 1947, as amended, then such cemetery association shall also comply with the provisions of the Cemetery Care Act.
(Source: P.A. 83-388.)

(805 ILCS 320/6) (from Ch. 21, par. 40)
Sec. 6. Said Cemetery Association when so organized may divide and lay out into lots, any real estate which it may acquire, which said lots shall be of suitable size for burial lots, and when any such land is laid out into lots as herein provided, a plat of the same shall be made and recorded in the recorder's office of the county in which said Cemetery Association is located; and said Cemetery Association shall have the right to sell to any person or persons a lot or lots in said cemetery for burial purposes only, and to convey to such person or persons said lot by a proper deed of conveyance, and the person or persons so purchasing said lot or lots shall have the right to use the same for the purposes for which purchased and as limited by the reasonable rules of such cemetery, but no such Cemetery Association shall make or enforce any rule prohibiting the erection of any monument or headstone on any such lot or lots as may be prescribed or provided by the United States or the State of Illinois for a soldier, sailor or marine having served in the army or navy of the United States or the State of Illinois.
(Source: Laws 1927, p. 191.)

(805 ILCS 320/7) (from Ch. 21, par. 41)
Sec. 7. The treasurer of said Cemetery Association shall from time to time loan any money which said association may have and which is not needed for the immediate use of said association, taking proper security therefor, and which said loan and the security for the same shall, before the same becomes effective, be approved by said Board of Trustees of said Cemetery Association.
(Source: Laws 1903, p. 90.)

(805 ILCS 320/8) (from Ch. 21, par. 42)
Sec. 8. No officer or trustee of said Cemetery Association shall receive any compensation of any kind for any services rendered by him in behalf of said association, except the secretary of said association, who may receive such salary as may be fixed by the Board of Trustees.
(Source: Laws 1903, p. 90.)

(805 ILCS 320/9) (from Ch. 21, par. 43)
Sec. 9. No dividends shall be declared or paid to any officer or other person from the funds of said Cemetery Association, but the same shall be kept inviolate and to be used only for purposes of said association and the care, preservation and ornamentation of said cemetery.
(Source: Laws 1903, p. 90.)

(805 ILCS 320/10) (from Ch. 21, par. 44)
Sec. 10. The board of trustees shall annually prepare and file with the State Comptroller the report required to be filed by a licensee under Section 12 of the "Cemetery Care Act", approved July 21, 1947, as now or hereafter amended. The Comptroller shall examine such report to determine whether the association has fully complied with the requirements of the "Cemetery Care Act", approved July 21, 1947, as now or hereafter amended.
(Source: P.A. 78-592.)

(805 ILCS 320/10.1) (from Ch. 21, par. 44.1)
Sec. 10.1. The cost of examining the reports required by Section 10 of this Act shall be borne by the cemetery association. The charge made by the Comptroller for examining the reports required by Section 10 of this Act shall be based upon the amount of the total resources of the cemetery association as of the date of the report and shall be in accordance with the following schedule:
less than $50,000...............................no charge;
$50,000 or more but less than $100,000................$20;
$100,000 or more but less than $250,000...............$40;
$250,000 or more......................................$50.
(Source: P.A. 78-592.)

(805 ILCS 320/11) (from Ch. 21, par. 45)
Sec. 11. For misconduct in office any of said trustees of said cemetery association may be removed from office by a court of competent jurisdiction, and any trustee of such an association who shall convert any funds of such association to his own use, or to a use other than that intended, shall be guilty of embezzlement and punished accordingly.
(Source: Laws 1955, p. 671.)

(805 ILCS 320/12) (from Ch. 21, par. 46)
Sec. 12. The Board of Trustees of the cemetery association may make any and all rules and regulations for the management of the association not inconsistent with this Act. The trustees shall give bond to the Comptroller under the Cemetery Care Act, as amended, and shall not be required to give any other bond.
(Source: P.A. 78-592.)

(805 ILCS 320/13) (from Ch. 21, par. 47)
Sec. 13. Any Cemetery Association existing at the time of the passage of this act, or which may hereafter be organized, may, if it shall so desire, convey to any Cemetery Association organized under this act, the property of said association by a proper deed of conveyance, and thereafter said cemetery shall be under the control, management and ownership of the association organized under this act, to which such transfer is made.
(Source: Laws 1903, p. 90.)

(805 ILCS 320/13a) (from Ch. 21, par. 48)
Sec. 13a. Any cemetery association organized under this Act may convey any property which it may hold within a city, village, incorporated town, county not under township organization, or town, to the city, village, incorporated town, county or town within which this property is located, and may convey any property which it may hold within one mile of any city, village or incorporated town to such city, village or incorporated town; and if the city, village, incorporated town, county or town accepts the conveyance such property shall thereafter be under the control, management, maintenance and ownership of the city, village, incorporated town, county or town.
(Source: Laws 1945, p. 384.)

(805 ILCS 320/13b) (from Ch. 21, par. 48a)
Sec. 13b. Any cemetery association organized under this Act is authorized to obtain a grant or grants of Federal funds from the United States Government, or from any proper agency thereof, for the construction of a memorial gateway and entrance on property of such cemetery association which is maintained as a national cemetery. Any cemetery association organized under this act is authorized to convey in fee simple to the United States Government, or to any proper agency thereof, such portion of property of such cemetery as is now or may hereafter be maintained as a national cemetery.
(Source: Laws 1940, 1st SS., p. 4.)

(805 ILCS 320/14) (from Ch. 21, par. 49)
Sec. 14. The property, both real and personal, of any association organized under this act, shall be forever exempt from taxation for any and all purposes.
(Source: Laws 1903, p. 90.)

(805 ILCS 320/15) (from Ch. 21, par. 50)
Sec. 15. That such cemetery association, when duly organized, shall be public corporations, for the purpose of burial ground and cemetery business only.
(Source: Laws 1905, p. 84.)

(805 ILCS 320/16) (from Ch. 21, par. 51)
Sec. 16. (Repealed).
(Source: Laws 1905, p. 84. Repealed by P.A. 96-863, eff. 1-19-10.)

(805 ILCS 320/16.5)
Sec. 16.5. (Repealed).
(Source: P.A. 94-1055, eff. 1-1-07. Repealed by P.A. 96-863, eff. 1-19-10.)

(805 ILCS 320/17) (from Ch. 21, par. 52)
Sec. 17. (Repealed).
(Source: Laws 1965, p. 596. Repealed by P.A. 96-863, eff. 1-19-10.)

(805 ILCS 320/18) (from Ch. 21, par. 53)
Sec. 18. (Repealed).
(Source: Laws 1905, p. 84. Repealed by P.A. 96-863, eff. 1-19-10.)

(805 ILCS 320/19) (from Ch. 21, par. 54)
Sec. 19. (Repealed).
(Source: Laws 1965, p. 596. Repealed by P.A. 96-863, eff. 1-19-10.)

(805 ILCS 320/20) (from Ch. 21, par. 55)
Sec. 20. (Repealed).
(Source: P.A. 76-1406. Repealed by P.A. 96-863, eff. 1-19-10.)



805 ILCS 325/ - National Cemetery Act.

(805 ILCS 325/0.01) (from Ch. 21, par. 64.90)
Sec. 0.01. Short title. This Act may be cited as the National Cemetery Act.
(Source: P.A. 86-1324.)

(805 ILCS 325/1) (from Ch. 21, par. 65)
Sec. 1. Any cemetery association organized under special act or charter is authorized to obtain a grant or grants of Federal funds from the United States Government, or from any proper agency thereof, for the construction of a memorial gateway and entrance on property of such cemetery association which is maintained as a national cemetery. Any cemetery association organized under special act or charter is authorized to convey in fee simple to the United States Government, or to any proper agency thereof, such portion of property of such cemetery as is now or may hereafter be maintained as a national cemetery.
(Source: Laws 1940, 1st SS, p. 4.)



805 ILCS 405/ - Assumed Business Name Act.

(805 ILCS 405/0.01) (from Ch. 96, par. 3m)
Sec. 0.01. Short title. This Act may be cited as the Assumed Business Name Act.
(Source: P.A. 86-1324.)

(805 ILCS 405/1) (from Ch. 96, par. 4)
Sec. 1. Certificate; misrepresentation. No person or persons shall conduct or transact business in this State under an assumed name, or under any designation, name or style, corporate or otherwise, other than the real name or names of the individual or individuals conducting or transacting such business, unless such person or persons shall file in the office of the County Clerk of the County in which such person or persons conduct or transact or intend to conduct or transact such business, a certificate setting forth the name under which the business is, or is to be, conducted or transacted, and the true or real full name or names of the person or persons owning, conducting or transacting the same, with the post office address or addresses of such person or persons and every address where such business is, or is to be, conducted or transacted in the county. The certificate shall be executed and duly acknowledged by the person or persons so conducting or intending to conduct the business.
Notice of the filing of such certificate shall be published in a newspaper of general circulation published within the county in which the certificate is filed. Such notice shall be published once a week for 3 consecutive weeks. The first publication shall be within 15 days after the certificate is filed in the office of the County Clerk. Proof of publication shall be filed with the County Clerk within 50 days from the date of filing the certificate. Upon receiving proof of publication, the clerk shall issue a receipt to the person filing such certificate but no additional charge shall be assessed by the clerk for giving such receipt. Unless proof of publication is made to the clerk, the certificate of registration of the assumed name is void.
If any person changes his name or his residence address or the address of any place of business in the county where such assumed name is being employed after filing a certificate, or if the name of a person is added to any business organization for which a certificate is on file, such person shall file an additional, duly acknowledged certificate in the office of the County Clerk of the county in which such person transacts business under an assumed name. The certificate shall set out the change or addition as the case may be. Such certificate shall also set out the post office address of the person. If any business organization for which such certificate has been filed in any county of this State shall remove its place of business to another county in this State or shall establish an additional location for doing business in another county of this State, a certificate shall be filed in the office of the County Clerk of such other county and notice of the filing of such certificate of a change or addition of a name shall be published and proof of publication made pursuant to the provisions of this section in the same manner as is provided for original certificates to do business under an assumed name.
A foreign person or foreign entity may not use an assumed or fictitious name in the conduct of its business to intentionally misrepresent the origin or location of the person or entity.
(Source: P.A. 91-906, eff. 1-1-01.)

(805 ILCS 405/2) (from Ch. 96, par. 5)
Sec. 2. Persons conducting such business or any business under an assumed name who have prior to August 16, 1963 changed their names or whose names are additions to a business organization conducting business under an assumed name, for which a certificate has previously been filed, shall file another certificate setting out the change in their names or that their names are additions to a business already in operation and every address where such business is conducted or transacted in the county within 30 days after August 16, 1963.
(Source: P.A. 76-893.)

(805 ILCS 405/3) (from Ch. 96, par. 6)
Sec. 3. The several County Clerks of this State shall keep an alphabetical index of all persons filing certificates pursuant to Sections 1 and 2, and for the indexing and filing of such certificate shall receive a fee of $5.00. A copy of such certificate and receipt for proof of publication, duly certified to by the County Clerk in whose office the certificate is filed, shall be presumptive evidence in all courts of law in this State of the facts therein contained.
(Source: P.A. 85-186.)

(805 ILCS 405/3a) (from Ch. 96, par. 6a)
Sec. 3a. Any person who has executed and filed the certificate required by Section 1 or 2 of this Act and who wishes to withdraw his name from the business organization shall have the certificate cancelled in whole or in part by filing in the office of the County Clerk where the certificate is filed, a supplementary certificate under oath, showing that such person or persons have ceased doing business under the assumed name, or that the person or persons executing the supplementary certificate have no further connection with or financial interest in the business carried on under such assumed name; whereupon the County Clerk shall note opposite the trade name theretofore registered, the word "cancelled" and the date of cancellation, or, in the case of withdrawal only of one or more but less than all of the registrants, the clerk shall note the word "Withdrawn" after the name of each party filing the supplementary certificate indicating the withdrawal, together with the date of such withdrawal. When such withdrawal effectuates any change in or transfer of the ownership of 25% or more of the total ownership interest in any such business organization doing business under an assumed name, then notice of the filing of such certificate shall be published.
For filing a certificate noting the cancellation or withdrawal of one or more names, the County Clerk shall receive a fee of $1.50.
Where a person files a certificate pursuant to Section 1 or 2 setting out a change of his name, or that his name is an addition to an organization doing business under an assumed name which has previously been registered, the County Clerk shall note on the index of such person's name the word "changed" or "addition" as the case may be.
(Source: Laws 1963, p. 2997.)

(805 ILCS 405/3b)
Sec. 3b. Locale misrepresentation.
(a) A person shall not advertise or cause to be listed in a telephone directory an assumed or fictitious business name that intentionally misrepresents where the business is actually located or operating or falsely states that the business is located or operating in the area covered by the telephone directory. This subsection (a) does not apply to a telephone service provider or to the publisher or distributor of a telephone service directory, unless the conduct prescribed in this subsection (a) is on behalf of that telephone service provider or that publisher or distributor.
(b) This Section does not apply to any foreign person or foreign entity that has gross annual revenues in excess of $100,000,000.
(c) A foreign limited partnership that violates this Section is guilty of a petty offense and must be fined not less than $501 and not more than $1,000. A foreign limited partnership is guilty of an additional offense for each additional day in violation of this Section.
(Source: P.A. 91-906, eff. 1-1-01.)

(805 ILCS 405/4) (from Ch. 96, par. 7)
Sec. 4. This Act shall in no way affect or apply to any corporation, limited liability company, limited partnership, or limited liability partnership duly organized under the laws of this State, or any corporation, limited liability company, limited partnership, or limited liability partnership organized under the laws of any other State and lawfully doing business in this State, nor shall this Act be deemed or construed to prevent the lawful use of a partnership name or designation, provided that such partnership shall include the true, real name of such person or persons transacting said business or partnership nor shall it be construed as in any way affecting subdivision (a)(8) or subsection (c) of Section 17-2 of the Criminal Code of 2012. This Act shall in no way affect or apply to testamentary or other express trusts where the business is carried on in the name of the trust and such trust is created by will or other instrument in writing under which title to the trust property is vested in a designated trustee or trustees for the use and benefit of the cestuis que trustent.
(Source: P.A. 96-328, eff. 8-11-09; 96-1551, eff. 7-1-11; 97-1150, eff. 1-25-13.)

(805 ILCS 405/5) (from Ch. 96, par. 8)
Sec. 5. Any person or persons carrying on, conducting or transacting business as aforesaid, who shall fail to comply with the provisions of this Act, shall be guilty of a Class C misdemeanor, and each day any person or persons conducts business in violation of this Act shall be deemed a separate offense.
A person shall be exempt from prosecution for a violation of this Act if he is a peace officer who uses a false or fictitious business name in the enforcement of the criminal laws; provided such use is approved in writing by one of the following:
(a) In all counties, the respective State's Attorney;
(b) The Director of State Police under Section 2605-200 of the Department of State Police Law (20 ILCS 2605/2605-200); or
(c) In cities over 1,000,000, the Superintendent of Police.
(Source: P.A. 91-239, eff. 1-1-00.)

(805 ILCS 405/6) (from Ch. 96, par. 8a)
Sec. 6. If a person or persons required to register hereunder do not do so and such persons, or any of them, are unknown, civil actions may be brought against such person or persons, by filing suit against the business under its assumed name, naming all known owners, and designating as "unknown owner or owners" the other person or persons transacting business under such assumed name. A judgment rendered pursuant to this section shall be a personal judgment against all named owners and shall, in addition, be immediately enforceable against the property of the business and constitute a lien upon real estate held in the name of the business. At any time prior to satisfaction of judgment, if any, if the identity of a previously unknown owner is discovered, such person shall be named as a party defendant by motion to the court in which such case is pending or in which the judgment was entered, supported by an affidavit showing that notice of such motion has been given in the manner required for service of process upon an individual defendant by the Civil Practice Law, as heretofore or hereafter amended. Within 10 days after service of such notice, the previously unknown owner may appear and defend as in other civil cases; however, such defense shall not affect any judgment against any other person previously entered in the suit. If the defendant does not file an appearance within such 10 day period or if after hearing the defendant is found to be liable, the judgment, if any, theretofore entered in such suit shall be amended to include such person and shall at such time become a personal judgment against such person as if he had been individually named in the original complaint.
(Source: P.A. 82-783.)



805 ILCS 410/ - Uniform Preservation of Private Business Records Act.

(805 ILCS 410/1) (from Ch. 116, par. 59)
Sec. 1. As used in this Act,
"Business" includes every kind of private business, profession, occupation, calling or operation of private institutions, whether carried on for profit or not.
"Person" means an individual, partnership, corporation, or any other association.
"Records" or "Business Records" include books of account, vouchers, documents, cancelled checks, payrolls, correspondence, records of sales, personnel, equipment and production, reports relating to any or all of such records, and other business papers.
"Reproduction" means a reproduction or durable medium for making a reproduction obtained by any photographic, optical imaging, photostatic, microfilm, microcard, miniature photographic or other process which accurately reproduces or forms a durable medium for so reproducing the original.
(Source: P.A. 88-609, eff. 9-1-94.)

(805 ILCS 410/2) (from Ch. 116, par. 60)
Sec. 2. Unless express provision is made by law for the period during which they must be preserved or for the condition upon which they may be destroyed, business records which persons by the laws of this state are required to keep or preserve may be destroyed after the expiration of three years from the making of such records without constituting an offense under such laws. This section does not apply to minute books of corporations nor to records of sales or other transactions involving weapons, explosives, poisons or other dangerous articles or substances capable of use in the commission of crimes.
(Source: Laws 1957, p. 123.)

(805 ILCS 410/3) (from Ch. 116, par. 61)
Sec. 3. (a) If reproductions of original business records are made, the preservation of such reproductions constitutes compliance with any laws of this State requiring that business records be kept or preserved, subject to the following conditions:
(1) The reproductions shall be made in the regular course of business or pursuant to a general plan for making reproductions of records;
(2) Persons required to keep the records shall without expense to the State make the reproductions available during usual business hours to State officers or authorized employees entitled to inspect or examine the records by running or projecting the reproductions for the inspection or examination of such officers, or employees, and shall so run or project the reproductions as to make it possible for such officers or employees to make notes or copies thereof;
(3) Persons required to keep the records, upon the request of the State department or agency charged with the administration of the Act requiring the records to be kept, shall without expense to the State provide enlargements of the reproductions in approximately original size of any and all records to the possession of which the department or agency would be entitled if reproductions have not been made.
(b) A reproduction constituting compliance with laws requiring the keeping of records under subsection (a), or an enlargement of such reproduction, when satisfactorily identified, is admissible in evidence, in instances where the original record would be admissible, to prove the contents of the original record in any judicial or administrative proceeding concerned with the enforcement of the laws of this State.
(Source: Laws 1957, p. 123.)

(805 ILCS 410/4) (from Ch. 116, par. 62)
Sec. 4. Nothing in this Act shall be construed to diminish the authority of an officer of this State under existing law to permit the destruction of business records.
(Source: Laws 1957, p. 123.)

(805 ILCS 410/5) (from Ch. 116, par. 63)
Sec. 5. This Act shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it.
(Source: Laws 1957, p. 123.)

(805 ILCS 410/6) (from Ch. 116, par. 64)
Sec. 6. This Act may be cited as the Uniform Preservation of Private Business Records Act.
(Source: Laws 1957, p. 123.)



805 ILCS 415/ - Entity Omnibus Act.

Article 1 - General Provisions

(805 ILCS 415/Art. 1 heading)

(805 ILCS 415/101)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 101. Short title. This Act may be cited as the Entity Omnibus Act.
(Source: P.A. 100-561, eff. 7-1-18.)

(805 ILCS 415/102)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 102. Definitions. In this Act:
"Approve" means, in the case of an entity, for its governors and interest holders to take whatever steps are necessary under its organic rules, organic law, and other law to:
(1) propose a transaction subject to this Act;
(2) adopt and approve the terms and conditions of the

transaction; and

(3) conduct any required proceedings or otherwise

obtain any required votes or consents of the governors or interest holders.

"Business corporation" means a corporation whose internal affairs are governed by the Business Corporation Act of 1983 or a similar Act in the jurisdiction of organization.
"Conversion" means a transaction authorized by Article 2.
"Converted entity" means the converting entity as it continues in existence after a conversion.
"Converting entity" means the domestic entity that approves a plan of conversion pursuant to Section 203 or the foreign entity that approves a conversion pursuant to the law of its jurisdiction of organization.
"Domestic entity" means an entity whose internal affairs are governed by the law of this State.
"Domesticated entity" means the domesticating entity as it continues in existence after a domestication.
"Domesticating entity" means the domestic entity that approves a plan of domestication pursuant to Section 303 or the foreign entity that approves a domestication pursuant to the law of its jurisdiction of organization.
"Domestication" means a transaction authorized by Article 3.
"Entity" means:
(1) a business corporation;
(2) a medical corporation;
(3) a nonprofit corporation;
(4) a professional service corporation;
(5) a general partnership, including a limited

liability partnership;

(6) a limited partnership, including a limited

liability limited partnership; and

(7) a limited liability company.
"Filing entity" means an entity that is created by the filing of an organizing document with the Secretary of State.
"Foreign entity" means an entity other than a domestic entity.
"General partnership" means a partnership whose internal affairs are governed by the Uniform Partnership Act (1997) or a similar Act in the jurisdiction of organization.
"Governance interest" means the right under the organic law or organic rules of an entity, other than as a governor, agent, assignee, or proxy, to:
(1) receive or demand access to information

concerning, or the books and records of, the entity;

(2) vote for the election of the governors of the

entity; or

(3) receive notice of or vote on any or all issues

involving the internal affairs of the entity.

"Governor" means a person by or under whose authority the powers of an entity are exercised and under whose direction the business and affairs of the entity are managed pursuant to the organic law and organic rules of the entity.
"Interest" means:
(1) a governance interest in an unincorporated

entity;

(2) a transferable interest in an unincorporated

entity; or

(3) a share or membership in a corporation.
"Interest holder" means a direct holder of an interest.
"Interest holder liability" means:
(1) personal liability for a liability of an entity

that is imposed on a person:

(a) solely by reason of the status of the person

as an interest holder; or

(b) by the organic rules of the entity pursuant

to a provision of the organic law authorizing the organic rules to make one or more specified interest holders or categories of interest holders liable in their capacity as interest holders for all or specified liabilities of the entity; or

(2) an obligation of an interest holder under the

organic rules of an entity to contribute to the entity.

"Jurisdiction of organization of an entity" means the jurisdiction whose law includes the organic law of the entity.
"Limited partnership" means a partnership whose internal affairs are governed by the Uniform Limited Partnership Act (2001) or a similar Act in the jurisdiction of organization.
"Limited liability company" means a company whose internal affairs are governed by the Limited Liability Company Act or a similar Act in the jurisdiction of organization.
"Medical corporation" means a corporation whose internal affairs are governed by the Medical Corporation Act or a similar Act in the jurisdiction of organization.
"Nonprofit corporation" means a corporation whose internal affairs are governed by General Not For Profit Corporation Act of 1986 or a similar Act in the jurisdiction of organization.
"Organic law" means the statutes, if any, other than this Act, governing the internal affairs of an entity.
"Organic rules" means the public organic document and private organic rules of an entity.
"Person" means an individual, corporation, estate, trust, partnership, limited liability company, business or similar trust, association, joint venture, public corporation, government, or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.
"Plan" means a plan of conversion or domestication.
"Professional service corporation" means a corporation whose internal affairs are governed by the Professional Service Corporation Act or a similar Act in the jurisdiction of organization.
"Private organic rules" means the rules, whether or not in a record, that govern the internal affairs of an entity, are binding on all of its interest holders, and are not part of its public organic document.
"Protected agreement" means:
(1) a record evidencing indebtedness and any related

agreement in effect on the effective date of this Act;

(2) an agreement that is binding on an entity on the

effective date of this Act;

(3) the organic rules of an entity in effect on the

effective date of this Act; or

(4) an agreement that is binding on any of the

governors or interest holders of an entity on the effective date of this Act.

"Public organic document" means the public record, the filing of which creates an entity, and any amendment to or restatement of that record.
"Qualified foreign entity" means a foreign entity that is authorized to transact business in this State pursuant to a filing with the Secretary of State.
"Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.
"Secretary of State" means the governmental entity responsible for accepting and acting on the filing of organizational documents of an entity.
"Sign" means, with present intent to authenticate or adopt a record:
(1) to execute or adopt a tangible symbol; or
(2) to attach to or logically associate with the

record an electronic sound, symbol, or process.

(Source: P.A. 100-561, eff. 7-1-18.)

(805 ILCS 415/103)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 103. Relationship of Act to other laws.
(a) Unless displaced by particular provisions of this Act, the principles of law and equity supplement this Act.
(b) This Act does not authorize an act prohibited by, and does not affect, the application or requirements of law, other than this Act.
(c) A transaction effected under this Act may not create or impair any right or obligation on the part of a person under a provision of the law of this State other than this Act relating to a transaction involving a converting or domesticating entity unless:
(1) in the event the entity does not survive the

transaction, the transaction satisfies any requirements of the provision; or

(2) in the event the entity survives the transaction,

the approval of the plan is by a vote of the interest holders or governors which would be sufficient to create or impair the right or obligation directly under the provision.

(Source: P.A. 100-561, eff. 7-1-18.)

(805 ILCS 415/104)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 104. Required notice or approval.
(a) A domestic or foreign entity that is required to give notice to, or obtain the approval of, a governmental agency or officer in order to be a party to a merger must give the notice or obtain the approval in order to be a party to a conversion or domestication.
(b) Property held for a charitable purpose under the law of this State by a domestic or foreign entity immediately before a transaction under this Act becomes effective may not, as a result of the transaction, be diverted from the objects for which it was donated, granted, or devised unless, to the extent required by or pursuant to the law of this State concerning cy pres or other law dealing with nondiversion of charitable assets, the entity obtains an appropriate order of court or approval by the Office of the Attorney General specifying the disposition of the property.
(Source: P.A. 100-561, eff. 7-1-18.)

(805 ILCS 415/105)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 105. Status of filing. A filing under this Act signed by a domestic entity becomes part of the public organic document of the entity if the entity's organic law provides that similar filings under that law become part of the public organic document of the entity.
(Source: P.A. 100-561, eff. 7-1-18.)

(805 ILCS 415/106)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 106. Nonexclusivity. The fact that a transaction under this Act produces a certain result does not preclude the same result from being accomplished in any other manner permitted by law other than this Act.
(Source: P.A. 100-561, eff. 7-1-18.)

(805 ILCS 415/107)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 107. Reference to external facts. A plan may refer to facts ascertainable outside of the plan if the manner in which the facts will operate upon the plan is specified in the plan. The facts may include the occurrence of an event or a determination or action by a person, whether or not the event, determination, or action is within the control of a party to the transaction.
(Source: P.A. 100-561, eff. 7-1-18.)

(805 ILCS 415/108)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 108. Alternative means of approval of transactions. Except as otherwise provided in the organic law or organic rules of a domestic entity, approval of a transaction under this Act by the unanimous vote or consent of its interest holders satisfies the requirements of this Act for approval.
(Source: P.A. 100-561, eff. 7-1-18.)

(805 ILCS 415/109)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 109. Appraisal rights.
(a) An interest holder of a domestic converting or domesticating entity is entitled to appraisal rights in connection with the transaction if the interest holder would have been entitled to appraisal rights under the entity's organic law in connection with a merger in which the interest of the interest holder was changed, converted, or exchanged unless:
(1) the organic law permits the organic rules to

limit the availability of appraisal rights; and

(2) the organic rules provide such a limit.
(b) An interest holder of a domestic converting or domesticating entity is entitled to contractual appraisal rights in connection with a transaction under this Act to the extent provided:
(1) in the entity's organic rules;
(2) in the plan; or
(3) in the case of a business corporation, by action

of its governors.

(c) If an interest holder is entitled to contractual appraisal rights under subsection (b) and the entity's organic law does not provide procedures for the conduct of an appraisal rights proceeding, Section 11.65 of the Business Corporation Act of 1983 applies to the extent practicable or as otherwise provided in the entity's organic rules or the plan.
(Source: P.A. 100-561, eff. 7-1-18.)



Article 2 - Conversion

(805 ILCS 415/Art. 2 heading)

(805 ILCS 415/201)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 201. Conversion authorized.
(a) By complying with this Article, a domestic entity may become:
(1) a domestic entity of a different type; or
(2) a foreign entity of a different type, if the

conversion is authorized by the law of the foreign jurisdiction.

(b) By complying with the provisions of this Article applicable to foreign entities, a foreign entity may become a domestic entity of a different type if the conversion is authorized by the law of the foreign entity's jurisdiction of organization.
(c) If a protected agreement contains a provision that applies to a merger of a domestic entity, but does not refer to a conversion, the provision applies to a conversion of the entity as if the conversion were a merger until the provision is amended after the effective date of this Act.
(Source: P.A. 100-561, eff. 7-1-18.)

(805 ILCS 415/202)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 202. Plan of conversion.
(a) A domestic entity may convert to a different type of entity under this Article by approving a plan of conversion. The plan must be in a record and contain:
(1) the name and type of the converting entity;
(2) the name, jurisdiction of organization, and type

of the converted entity;

(3) the manner of converting the interests in the

converting entity into interests, securities, obligations, rights to acquire interests or securities, cash, or other property, or any combination of the foregoing;

(4) the proposed public organic document of the

converted entity if it will be a filing entity;

(5) the full text of the private organic rules of the

converted entity that are proposed to be in a record;

(6) the other terms and conditions of the conversion;

and

(7) any other provision required by the law of this

State or the organic rules of the converting entity.

(b) A plan of conversion may contain any other provision not prohibited by law.
(Source: P.A. 100-561, eff. 7-1-18.)

(805 ILCS 415/203)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 203. Approval of conversion.
(a) A plan of conversion is not effective unless it has been approved:
(1) by a domestic converting entity:
(A) in accordance with the requirements, if any,

in its organic rules for approval of a conversion;

(B) if its organic rules do not provide for

approval of a conversion, in accordance with the requirements, if any, in its organic law and organic rules for approval of:

(i) in the case of an entity that is not a

business corporation, a merger, as if the conversion were a merger; or

(ii) in the case of a business corporation, a

merger requiring approval by a vote of the interest holders of the business corporation, as if the conversion were that type of merger; or

(C) if neither its organic law nor organic rules

provide for approval of a conversion or a merger described in subparagraph (B)(ii), by all of the interest holders of the entity entitled to vote on or consent to any matter; and

(2) in a record, by each interest holder of a

domestic converting entity that will have interest holder liability for liabilities that arise after the conversion becomes effective, unless, in the case of an entity that is not a business or nonprofit corporation:

(A) the organic rules of the entity provide in a

record for the approval of a conversion or a merger in which some or all of its interest holders become subject to interest holder liability by the vote or consent of fewer than all of the interest holders; and

(B) the interest holder voted for or consented in

a record to that provision of the organic rules or became an interest holder after the adoption of that provision.

(b) A conversion of a foreign converting entity is not effective unless it is approved by the foreign entity in accordance with the law of the foreign entity's jurisdiction of organization.
(Source: P.A. 100-561, eff. 7-1-18.)

(805 ILCS 415/204)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 204. Amendment or abandonment of plan of conversion.
(a) A plan of conversion of a domestic converting entity may be amended:
(1) in the same manner as the plan was approved, if

the plan does not provide for the manner in which it may be amended; or

(2) by the governors or interest holders of the

entity in the manner provided in the plan, but an interest holder that was entitled to vote on or consent to approval of the plan of conversion is entitled to vote on or consent to any amendment of the plan that will change:

(A) the amount or kind of interests, securities,

obligations, rights to acquire interests or securities, cash, or other property, or any combination of the foregoing, to be received by any of the interest holders of the converting entity under the plan;

(B) the public organic document or private

organic rules of the converted entity that will be in effect immediately after the conversion becomes effective, except for changes that do not require approval of the interest holders of the converted entity under its organic law or organic rules; or

(C) any other terms or conditions of the plan, if

the change would adversely affect the interest holder in any material respect.

(b) After a plan of conversion has been approved by a domestic converting entity and before a statement of conversion becomes effective, the plan may be abandoned:
(1) as provided in the plan; or
(2) unless prohibited by the plan, in the same manner

as the plan was approved.

(c) If a plan of conversion is abandoned after a statement of conversion has been filed with the Secretary of State and before the filing becomes effective, a statement of abandonment, signed on behalf of the entity, must be filed with the Secretary of State before the time the statement of conversion becomes effective. The statement of abandonment takes effect upon filing, and the conversion is abandoned and does not become effective. The statement of abandonment must contain:
(1) the name of the converting entity;
(2) the date on which the statement of conversion was

filed; and

(3) a statement that the conversion has been

abandoned in accordance with this Section.

(Source: P.A. 100-561, eff. 7-1-18.)

(805 ILCS 415/205)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 205. Statement of conversion; effective date.
(a) A statement of conversion must be signed on behalf of the converting entity and filed with the Secretary of State.
(b) A statement of conversion must contain:
(1) the name and type of the converting entity;
(2) the name and type of the converted entity;
(3) if the statement of conversion is not to be

effective upon filing, the later date and time on which it will become effective, which may not be more than 90 days after the date of filing;

(4) a statement that the plan of conversion was

approved in accordance with this Article;

(5) the text of the converted entity's public organic

document, as an attachment, signed by a person authorized by the entity; and

(6) if the converted entity is a domestic limited

liability partnership, the text of its statement of qualification, as an attachment, signed by a person authorized by the entity.

(c) In addition to the requirements of subsection (b), a statement of conversion may contain any other provision not prohibited by law.
(d) If the converted entity is a domestic entity, its public organic document, if any, must satisfy the requirements of the law of this State and may omit any provision that is not required to be included in a restatement of the public organic document.
(e) A plan of conversion that is signed on behalf of a domestic converting entity and meets all of the requirements of subsection (b) may be filed with the Secretary of State instead of a statement of conversion and upon filing has the same effect. If a plan of conversion is filed as provided in this subsection, references in this Act to a statement of conversion refer to the plan of conversion filed under this subsection.
(f) A statement of conversion becomes effective upon the date and time of filing or the later date and time specified in the statement of conversion.
(Source: P.A. 100-561, eff. 7-1-18.)

(805 ILCS 415/206)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 206. Effect of conversion.
(a) When a conversion becomes effective:
(1) the converted entity is:
(A) organized under and subject to the organic

law of the converted entity; and

(B) the same entity without interruption as the

converting entity, even though the organic law of the converted entity may require the name of the converted entity may be modified based on the type of entity;

(2) all property of the converting entity continues

to be vested in the converted entity without assignment, reversion, or impairment;

(3) all liabilities of the converting entity continue

as liabilities of the converted entity;

(4) except as provided by law other than this Act or

the plan of conversion, all of the rights, privileges, immunities, powers, and purposes of the converting entity remain in the converted entity;

(5) the name of the converted entity may be

substituted for the name of the converting entity in any pending action or proceeding;

(6) if a converted entity is a filing entity, its

public organic document is effective and is binding on its interest holders;

(7) if the converted entity is a limited liability

partnership, its statement of qualification is effective simultaneously;

(8) the private organic rules of the converted entity

that are to be in a record, if any, approved as part of the plan of conversion are effective and are binding on and enforceable by:

(A) its interest holders; and
(B) in the case of a converted entity that is not

a business corporation or nonprofit corporation, any other person that is a party to an agreement that is part of the entity's private organic rules; and

(9) the interests in the converting entity are

converted, and the interest holders of the converting entity are entitled only to the rights provided to them under the plan of conversion and to any appraisal rights they have under Section 109 and the converting entity's organic law.

(b) Except as otherwise provided in the organic law or organic rules of the converting entity, the conversion does not give rise to any rights that an interest holder, governor, or third party would otherwise have upon a dissolution, liquidation, or winding-up of the converting entity.
(c) When a conversion becomes effective, a person that did not have interest holder liability with respect to the converting entity and that becomes subject to interest holder liability with respect to a domestic entity as a result of a conversion has interest holder liability only to the extent provided by the organic law of the entity and only for those liabilities that arise after the conversion becomes effective.
(d) When a conversion becomes effective:
(1) the conversion does not discharge any interest

holder liability under the organic law of a domestic converting entity to the extent the interest holder liability arose before the conversion became effective;

(2) a person does not have interest holder liability

under the organic law of a domestic converting entity for any liability that arises after the conversion becomes effective;

(3) the organic law of a domestic converting entity

continues to apply to the release, collection, or discharge of any interest holder liability preserved under paragraph (1) as if the conversion had not occurred; and

(4) a person has whatever rights of contribution

from any other person as are provided by the organic law or organic rules of the domestic converting entity with respect to any interest holder liability preserved under paragraph (1) as if the conversion had not occurred.

(e) When a conversion becomes effective, a foreign entity that is the converted entity:
(1) may be served with process in this State for the

collection and enforcement of any of its liabilities; and

(2) appoints the Secretary of State as its agent for

service of process for collecting or enforcing those liabilities.

(f) If the converting entity is a qualified foreign entity, the certificate of authority or other foreign qualification of the converting entity is canceled when the conversion becomes effective.
(g) A conversion does not require the entity to wind up its affairs and does not constitute or cause the dissolution of the entity.
(Source: P.A. 100-561, eff. 7-1-18.)



Article 3 - Domestication

(805 ILCS 415/Art. 3 heading)

(805 ILCS 415/301)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 301. Domestication authorized.
(a) Except as otherwise provided in this Section, by complying with this Article, a domestic entity may become a domestic entity of the same type in a foreign jurisdiction if the domestication is authorized by the law of the foreign jurisdiction.
(b) Except as otherwise provided in this Section, by complying with the provisions of this Article applicable to foreign entities a foreign entity may become a domestic entity of the same type in this State if the domestication is authorized by the law of the foreign entity's jurisdiction of organization.
(c) When the term domestic entity is used in this Article with reference to a foreign jurisdiction, it means an entity whose internal affairs are governed by the law of the foreign jurisdiction.
(d) If a protected agreement contains a provision that applies to a merger of a domestic entity but does not refer to a domestication, the provision applies to a domestication of the entity as if the domestication were a merger until the provision is amended after the effective date of this Act.
(Source: P.A. 100-561, eff. 7-1-18.)

(805 ILCS 415/302)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 302. Plan of domestication.
(a) A domestic entity may become a foreign entity in a domestication by approving a plan of domestication. The plan must be in a record and contain:
(1) the name and type of the domesticating entity;
(2) the name and jurisdiction of organization of the

domesticated entity;

(3) the manner of converting the interests in

the domesticating entity into interests, securities, obligations, rights to acquire interests or securities, cash, or other property, or any combination of the foregoing;

(4) the proposed public organic document of the

domesticated entity if it is a filing entity;

(5) the full text of the private organic rules of the

domesticated entity that are proposed to be in a record;

(6) the other terms and conditions of the

domestication; and

(7) any other provision required by the law of this

State or the organic rules of the domesticating entity.

(b) A plan of domestication may contain any other provision not prohibited by law.
(Source: P.A. 100-561, eff. 7-1-18.)

(805 ILCS 415/303)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 303. Approval of domestication.
(a) A plan of domestication is not effective unless it has been approved:
(1) by a domestic domesticating entity:
(A) in accordance with the requirements, if any,

in its organic rules for approval of a domestication;

(B) if its organic rules do not provide for

approval of a domestication, in accordance with the requirements, if any, in its organic law and organic rules for approval of:

(i) in the case of an entity that is not a

business corporation, a merger, as if the domestication were a merger; or

(ii) in the case of a business corporation, a

merger requiring approval by a vote of the interest holders of the business corporation, as if the domestication were that type of merger; or

(C) if neither its organic law nor organic rules

provide for approval of a domestication or a merger described in subparagraph (B)(ii), by all of the interest holders of the entity entitled to vote on or consent to any matter; and

(2) in a record, by each interest holder of a

domestic domesticating entity that will have interest holder liability for liabilities that arise after the domestication becomes effective, unless, in the case of an entity that is not a business corporation or nonprofit corporation:

(A) the organic rules of the entity in a record

provide for the approval of a domestication or merger in which some or all of its interest holders become subject to interest holder liability by the vote or consent of fewer than all of the interest holders; and

(B) the interest holder voted for or consented in

a record to that provision of the organic rules or became an interest holder after the adoption of that provision.

(b) A domestication of a foreign domesticating entity is not effective unless it is approved in accordance with the law of the foreign entity's jurisdiction of organization.
(Source: P.A. 100-561, eff. 7-1-18.)

(805 ILCS 415/304)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 304. Amendment or abandonment of plan of domestication.
(a) A plan of domestication of a domestic domesticating entity may be amended:
(1) in the same manner as the plan was approved, if

the plan does not provide for the manner in which it may be amended; or

(2) by the governors or interest holders of the

entity in the manner provided in the plan, but an interest holder that was entitled to vote on or consent to approval of the domestication is entitled to vote on or consent to any amendment of the plan that will change:

(A) the amount or kind of interests,

securities, obligations, rights to acquire interests or securities, cash, or other property, or any combination of the foregoing, to be received by any of the interest holders of the domesticating entity under the plan;

(B) the public organic document or private

organic rules of the domesticated entity that will be in effect immediately after the domestication becomes effective, except for changes that do not require approval of the interest holders of the domesticated entity under its organic law or organic rules; or

(C) any other terms or conditions of the plan, if

the change would adversely affect the interest holder in any material respect.

(b) After a plan of domestication has been approved by a domestic domesticating entity and before a statement of domestication becomes effective, the plan may be abandoned:
(1) as provided in the plan; or
(2) unless prohibited by the plan, in the same manner

as the plan was approved.

(c) If a plan of domestication is abandoned after a statement of domestication has been filed with the Secretary of State and before the filing becomes effective, a statement of abandonment, signed on behalf of the entity, must be filed with the Secretary of State before the time the statement of domestication becomes effective. The statement of abandonment takes effect upon filing, and the domestication is abandoned and does not become effective. The statement of abandonment must contain:
(1) the name of the domesticating entity;
(2) the date on which the statement of domestication

was filed; and

(3) a statement that the domestication has been

abandoned in accordance with this Section.

(Source: P.A. 100-561, eff. 7-1-18.)

(805 ILCS 415/305)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 305. Statement of domestication; effective date.
(a) A statement of domestication must be signed on behalf of the domesticating entity and filed with the Secretary of State.
(b) A statement of domestication must contain:
(1) the name, jurisdiction of organization, and type

of the domesticating entity;

(2) the name and jurisdiction of organization of the

domesticated entity;

(3) if the statement of domestication is not to be

effective upon filing, the later date and time on which it will become effective, which may not be more than 90 days after the date of filing;

(4) if the domesticating entity is a domestic entity,

a statement that the plan of domestication was approved in accordance with this Article or, if the domesticating entity is a foreign entity, a statement that the domestication was approved in accordance with the law of its jurisdiction of organization;

(5) if the domesticated entity is a domestic filing

entity, its public organic document, as an attachment signed by a person authorized by the entity;

(6) if the domesticated entity is a domestic

limited liability partnership, its statement of qualification, as an attachment; and

(7) if the domesticated entity is a foreign entity

that is not a qualified foreign entity, a mailing address to which the Secretary of State may send any process served on the Secretary of State pursuant to subsection (e) of Section 306.

(c) In addition to the requirements of subsection (b), a statement of domestication may contain any other provision not prohibited by law.
(d) If the domesticated entity is a domestic entity, its public organic document, if any, must satisfy the requirements of the law of this State and may omit any provision that is not required to be included in a restatement of the public organic document.
(e) A statement of domestication becomes effective upon the date and time of filing or the later date and time specified in the statement of domestication.
(Source: P.A. 100-561, eff. 7-1-18.)

(805 ILCS 415/306)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 306. Effect of domestication.
(a) When a domestication becomes effective:
(1) the domesticated entity is:
(A) organized under and subject to the organic

law of the domesticated entity; and

(B) the same entity without interruption as the

domesticating entity;

(2) all property of the domesticating entity

continues to be vested in the domesticated entity without assignment, reversion, or impairment;

(3) all liabilities of the domesticating entity

continue as liabilities of the domesticated entity;

(4) except as provided by law other than this Act or

the plan of domestication, all of the rights, privileges, immunities, powers, and purposes of the domesticating entity remain in the domesticated entity;

(5) the name of the domesticated entity may be

substituted for the name of the domesticating entity in any pending action or proceeding;

(6) if the domesticated entity is a filing entity,

its public organic document is effective and is binding on its interest holders;

(7) the private organic rules of the domesticated

entity that are to be in a record, if any, approved as part of the plan of domestication are effective and are binding on and enforceable by:

(A) its interest holders; and
(B) in the case of a domesticated entity that is

not a business corporation or nonprofit corporation, any other person that is a party to an agreement that is part of the domesticated entity's private organic rules; and

(8) the interests in the domesticating entity are

converted to the extent and as approved in connection with the domestication, and the interest holders of the domesticating entity are entitled only to the rights provided to them under the plan of domestication and to any appraisal rights they have under Section 109 and the domesticating entity's organic law.

(b) Except as otherwise provided in the organic law or organic rules of the domesticating entity, the domestication does not give rise to any rights that an interest holder, governor, or third party would otherwise have upon a dissolution, liquidation, or winding-up of the domesticating entity.
(c) When a domestication becomes effective, a person that did not have interest holder liability with respect to the domesticating entity and that becomes subject to interest holder liability with respect to a domestic entity as a result of the domestication has interest holder liability only to the extent provided by the organic law of the entity and only for those liabilities that arise after the domestication becomes effective.
(d) When a domestication becomes effective:
(1) the domestication does not discharge any interest

holder liability under the organic law of a domestic domesticating entity to the extent the interest holder liability arose before the domestication became effective;

(2) a person does not have interest holder liability

under the organic law of a domestic domesticating entity for any liability that arises after the domestication becomes effective;

(3) the organic law of a domestic domesticating

entity continues to apply to the release, collection, or discharge of any interest holder liability preserved under paragraph (1) as if the domestication had not occurred; and

(4) a person has whatever rights of contribution

from any other person as are provided by the organic law or organic rules of a domestic domesticating entity with respect to any interest holder liability preserved under paragraph (1) as if the domestication had not occurred.

(e) When a domestication becomes effective, a foreign entity that is the domesticated entity:
(1) may be served with process in this State for the

collection and enforcement of any of its liabilities; and

(2) appoints the Secretary of State as its agent

for service of process for collecting or enforcing those liabilities.

(f) If the domesticating entity is a qualified foreign entity, the certificate of authority or other foreign qualification of the domesticating entity is canceled when the domestication becomes effective.
(g) A domestication does not require the entity to wind up its affairs and does not constitute or cause the dissolution of the entity.
(Source: P.A. 100-561, eff. 7-1-18.)



Article 4 - Fees and Other Matters

(805 ILCS 415/Art. 4 heading)

(805 ILCS 415/401)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 401. Fees.
(a) The Secretary of State shall charge and collect in accordance with the provisions of this Act and the rules adopted under its authority all of the following:
(1) Fees for filing documents.
(2) Miscellaneous charges.
(3) Fees for the sale of lists of filings and for

copies of any documents.

(b) The Secretary of State shall charge and collect for all of the following:
(1) Filing statement of conversion, $100.
(2) Filing statement of domestication, $100.
(3) Filing statement of amendments, $150.
(4) Filing statement of abandonment, $100.
(Source: P.A. 100-561, eff. 7-1-18.)

(805 ILCS 415/402)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 402. Powers of Secretary of State and rulemaking.
(a) The Secretary of State has the power and authority reasonably necessary to administer this Act efficiently and to perform the duties imposed in this Act. The Secretary of State's function under this Act is to be a central depository for the statements required by this Act.
(b) The Secretary of State has the power and authority to adopt rules, in accordance with the Illinois Administrative Procedure Act, necessary to administer this Act efficiently and to perform the duties imposed in this Act.
(Source: P.A. 100-561, eff. 7-1-18.)

(805 ILCS 415/403)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 403. Certified copies and certificates.
(a) Copies, photostatic or otherwise, of documents filed in the Office of the Secretary of State in accordance with this Act, when certified by the Secretary of State under the Great Seal of the State of Illinois, shall be taken and received in all courts, public offices, and official bodies as prima facie evidence of the facts stated in the documents.
(b) Certificates by the Secretary of State under the Great Seal of the State of Illinois as to the existence or nonexistence of facts relating to entities filing under this Act, which would not appear from a certified copy of any document, shall be taken and received in all courts, public offices, and official bodies as prima facie evidence of the existence or nonexistence of the facts stated.
(Source: P.A. 100-561, eff. 7-1-18.)

(805 ILCS 415/404)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 404. Forms. All documents required by this Act to be filed in the Office of the Secretary of State shall be made on forms prescribed and furnished by the Secretary of State.
(Source: P.A. 100-561, eff. 7-1-18.)

(805 ILCS 415/405)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 405. File number. All documents required by this Act to be filed in the Office of the Secretary of State shall contain the filing entity's file number as assigned by the Office of the Secretary of State.
(Source: P.A. 100-561, eff. 7-1-18.)

(805 ILCS 415/406)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 406. Miscellaneous charges. The Secretary of State shall charge and collect:
(1) For furnishing a copy or certified copy of any

document, instrument, or paper relating to a corporation, or for a certificate, $5.

(2) At the time of any service of process, notice, or

demand on him or her as resident agent of a corporation, $10, which amount may be recovered as taxable costs by the party to the suit or action causing such service to be made if such party prevails in the suit or action.

(Source: P.A. 100-561, eff. 7-1-18.)

(805 ILCS 415/407)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 407. Department of Business Services Special Operations Fund.
(a) The Secretary of State may charge and collect a fee for expedited services as follows:
(1) Filing statement of conversion, $200.
(2) Filing statement of domestication, $200.
(3) Filing statement of amendments, $200.
(4) Filing statement of abandonment, $200.
(b) All moneys collected under this Section shall be deposited into the Department of Business Services Special Operations Fund. No other fees or taxes collected under this Act shall be deposited into that Fund.
(c) As used in this Section, "expedited services" has the meaning ascribed to that term in Section 15.95 of the Business Corporation Act of 1983.
(Source: P.A. 100-561, eff. 7-1-18.)



Article 9 - Miscellaneous

(805 ILCS 415/Art. 9 heading)

(805 ILCS 415/901)
Sec. 901. (Amendatory provisions; text omitted).
(Source: P.A. 100-561, eff. 7-1-18; text omitted.)

(805 ILCS 415/902)
Sec. 902. (Amendatory provisions; text omitted).
(Source: P.A. 100-561, eff. 7-1-18; text omitted.)

(805 ILCS 415/903)
Sec. 903. (Amendatory provisions; text omitted).
(Source: P.A. 100-561, eff. 7-1-18; text omitted.)

(805 ILCS 415/904)
Sec. 904. (Amendatory provisions; text omitted).
(Source: P.A. 100-561, eff. 7-1-18; text omitted.)

(805 ILCS 415/905)
Sec. 905. (Amendatory provisions; text omitted).
(Source: P.A. 100-561, eff. 7-1-18; text omitted.)

(805 ILCS 415/906)
Sec. 906. The Limited Liability Company Act is amended by repealing Sections 37-15, 37-16, 37-17, 37-31, 37-32, 37-33, and 37-34.
(Source: P.A. 100-561, eff. 7-1-18.)

(805 ILCS 415/907)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 907. (Amendatory provisions; text omitted).
(Source: P.A. 100-561, eff. 7-1-18; text omitted.)

(805 ILCS 415/908)
Sec. 908. The Uniform Partnership Act (1997) is amended by repealing Sections 903, 904, and 909.
(Source: P.A. 100-561, eff. 7-1-18.)

(805 ILCS 415/909)
Sec. 909. (Amendatory provisions; text omitted).
(Source: P.A. 100-561, eff. 7-1-18; text omitted.)

(805 ILCS 415/910)
Sec. 910. The Uniform Limited Partnership Act (2001) is amended by repealing Sections 1103, 1104, and 1105.
(Source: P.A. 100-561, eff. 7-1-18.)

(805 ILCS 415/995)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 995. No acceleration or delay. Where this Act makes changes in a statute that is represented in this Act by text that is not yet or no longer in effect (for example, a Section represented by multiple versions), the use of that text does not accelerate or delay the taking effect of (i) the changes made by this Act or (ii) provisions derived from any other Public Act.
(Source: P.A. 100-561, eff. 7-1-18.)

(805 ILCS 415/999)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 999. Effective date. This Act takes effect July 1, 2018.
(Source: P.A. 100-561, eff. 7-1-18.)









Chapter 810 - COMMERCIAL CODE

810 ILCS 5/ - Uniform Commercial Code.

Article 1 - General Provisions

(810 ILCS 5/Art. 1 heading)

(810 ILCS 5/Art. 1 Pt. 1 heading)

(810 ILCS 5/1-101) (from Ch. 26, par. 1-101)
Sec. 1-101. Short Titles.
(a) This Act may be cited as the Uniform Commercial Code.
(b) This Article may be cited as Uniform Commercial Code - General Provisions.
(Source: P.A. 95-895, eff. 1-1-09.)

(810 ILCS 5/1-102) (from Ch. 26, par. 1-102)
Sec. 1-102. Scope of Article. This Article applies to a transaction to the extent that it is governed by another Article of the Uniform Commercial Code.
(Source: P.A. 95-895, eff. 1-1-09.)

(810 ILCS 5/1-103) (from Ch. 26, par. 1-103)
Sec. 1-103. Construction of Uniform Commercial Code to promote its purposes and policies; applicability of supplemental principles of law.
(a) The Uniform Commercial Code must be liberally construed and applied to promote its underlying purposes and policies, which are:
(1) to simplify, clarify, and modernize the law

governing commercial transactions;

(2) to permit the continued expansion of commercial

practices through custom, usage, and agreement of the parties; and

(3) to make uniform the law among the various

jurisdictions.

(b) Unless displaced by the particular provisions of the Uniform Commercial Code, the principles of law and equity, including the law merchant and the law relative to capacity to contract, principal and agent, estoppel, fraud, misrepresentation, duress, coercion, mistake, bankruptcy, and other validating or invalidating cause supplement its provisions.
(Source: P.A. 95-895, eff. 1-1-09.)

(810 ILCS 5/1-104) (from Ch. 26, par. 1-104)
Sec. 1-104. Construction against implied repeal. The Uniform Commercial Code being a general Act intended as a unified coverage of its subject matter, no part of it shall be deemed to be impliedly repealed by subsequent legislation if such construction can reasonably be avoided.
(Source: P.A. 95-895, eff. 1-1-09.)

(810 ILCS 5/1-104a) (from Ch. 26, par. 1-104a)
Sec. 1-104a. Legislative Intent. If any provision of this Act conflicts with Section 205-410 of the Department of Agriculture Law (20 ILCS 205/205-410), the provisions of that Section 205-410 control. If any provision of this Act conflicts with the Grain Code, the provisions of the Grain Code control.
(Source: P.A. 91-239, eff. 1-1-00.)

(810 ILCS 5/1-104b)
Sec. 1-104b. Agriculture Production Contract Code. This Act is subject to the provisions of the Agriculture Production Contract Code.
(Source: P.A. 93-522, eff. 1-1-05.)

(810 ILCS 5/1-105) (from Ch. 26, par. 1-105)
Sec. 1-105. Severability. If any provision or clause of the Uniform Commercial Code or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of the Uniform Commercial Code which can be given effect without the invalid provision or application, and to this end the provisions of the Uniform Commercial Code are severable.
(Source: P.A. 95-895, eff. 1-1-09.)

(810 ILCS 5/1-106) (from Ch. 26, par. 1-106)
Sec. 1-106. Use of singular and plural; gender. In the Uniform Commercial Code, unless the statutory context otherwise requires:
(1) words in the singular number include the plural,

and those in the plural include the singular; and

(2) words of any gender also refer to any other

gender.

(Source: P.A. 95-895, eff. 1-1-09.)

(810 ILCS 5/1-107) (from Ch. 26, par. 1-107)
Sec. 1-107. Section captions. Section captions are part of the Uniform Commercial Code.
(Source: P.A. 95-895, eff. 1-1-09.)

(810 ILCS 5/1-108) (from Ch. 26, par. 1-108)
Sec. 1-108. Relation to Electronic Signatures in Global and National Commerce Act. This Article modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 U.S.C. Section 7001 et seq., except that nothing in this Article modifies, limits, or supersedes 15 U.S.C. Section 7001(c) or authorizes electronic delivery of any of the notices described in 15 U.S.C. Section 7003(b).
(Source: P.A. 95-895, eff. 1-1-09.)

(810 ILCS 5/1-109) (from Ch. 26, par. 1-109)
Sec. 1-109. (Blank).
(Source: P.A. 95-895, eff. 1-1-09.)

(810 ILCS 5/Art. 1 Pt. 2 heading)

(810 ILCS 5/1-201) (from Ch. 26, par. 1-201)
Sec. 1-201. General Definitions.
(a) Unless the context otherwise requires, words or phrases defined in this Section, or in the additional definitions contained in other Articles of the Uniform Commercial Code that apply to particular Articles or parts thereof, have the meanings stated.
(b) Subject to definitions contained in other Articles of the Uniform Commercial Code that apply to particular Articles or parts thereof:
(1) "Action", in the sense of a judicial proceeding,

includes recoupment, counterclaim, set-off, suit in equity, and any other proceeding in which rights are determined.

(2) "Aggrieved party" means a party entitled to

pursue a remedy.

(3) "Agreement", as distinguished from "contract",

means the bargain of the parties in fact, as found in their language or inferred from other circumstances, including course of performance, course of dealing, or usage of trade as provided in Section 1-303.

(4) "Bank" means a person engaged in the business of

banking and includes a savings bank, savings and loan association, credit union, and trust company.

(5) "Bearer" means a person in possession of a

negotiable instrument, document of title, or certificated security that is payable to bearer or indorsed in blank.

(6) "Bill of lading" means a document evidencing the

receipt of goods for shipment issued by a person engaged in the business of transporting or forwarding goods.

(7) "Branch" includes a separately incorporated

foreign branch of a bank.

(8) "Burden of establishing" a fact means the burden

of persuading the trier of fact that the existence of the fact is more probable than its nonexistence.

(9) "Buyer in ordinary course of business" means a

person that buys goods in good faith, without knowledge that the sale violates the rights of another person in the goods, and in the ordinary course from a person, other than a pawnbroker, in the business of selling goods of that kind. A person buys goods in the ordinary course if the sale to the person comports with the usual or customary practices in the kind of business in which the seller is engaged or with the seller's own usual or customary practices. A person that sells oil, gas, or other minerals at the wellhead or minehead is a person in the business of selling goods of that kind. A buyer in ordinary course of business may buy for cash, by exchange of other property, or on secured or unsecured credit, and may acquire goods or documents of title under a preexisting contract for sale. Only a buyer that takes possession of the goods or has a right to recover the goods from the seller under Article 2 may be a buyer in ordinary course of business. "Buyer in ordinary course of business" does not include a person that acquires goods in a transfer in bulk or as security for or in total or partial satisfaction of a money debt.

(10) "Conspicuous", with reference to a term, means

so written, displayed, or presented that a reasonable person against which it is to operate ought to have noticed it. Whether a term is "conspicuous" or not is a decision for the court. Conspicuous terms include the following:

(A) a heading in capitals equal to or greater in

size than the surrounding text, or in contrasting type, font, or color to the surrounding text of the same or lesser size; and

(B) language in the body of a record or display

in larger type than the surrounding text, or in contrasting type, font, or color to the surrounding text of the same size, or set off from surrounding text of the same size by symbols or other marks that call attention to the language.

(11) "Consumer" means an individual who enters into

a transaction primarily for personal, family, or household purposes.

(12) "Contract", as distinguished from "agreement",

means the total legal obligation that results from the parties' agreement as determined by the Uniform Commercial Code as supplemented by any other applicable laws.

(13) "Creditor" includes a general creditor, a

secured creditor, a lien creditor, and any representative of creditors, including an assignee for the benefit of creditors, a trustee in bankruptcy, a receiver in equity, and an executor or administrator of an insolvent debtor's or assignor's estate.

(14) "Defendant" includes a person in the position

of defendant in a counterclaim, cross-claim, or third-party claim.

(15) "Delivery", with respect to an instrument,

document of title, or chattel paper, means voluntary transfer of possession.

(16) "Document of title" includes bill of lading,

dock warrant, dock receipt, warehouse receipt or order for the delivery of goods, and also any other document which in the regular course of business or financing is treated as adequately evidencing that the person in possession of it is entitled to receive, hold, and dispose of the document and the goods it covers. To be a document of title, a document must purport to be issued by or addressed to a bailee and purport to cover goods in the bailee's possession which are either identified or are fungible portions of an identified mass.

(17) "Fault" means a default, breach, or wrongful

act or omission.

(18) "Fungible goods" means:
(A) goods of which any unit, by nature or usage

of trade, is the equivalent of any other like unit; or

(B) goods that by agreement are treated as

equivalent.

(19) "Genuine" means free of forgery or

counterfeiting.

(20) "Good faith" means honesty in fact in the

conduct or transaction concerned.

(21) "Holder" means:
(A) the person in possession of a negotiable

instrument that is payable either to bearer or to an identified person that is the person in possession; or

(B) the person in possession of a document of

title if the goods are deliverable either to bearer or to the order of the person in possession.

(22) "Insolvency proceeding" includes an assignment

for the benefit of creditors or other proceeding intended to liquidate or rehabilitate the estate of the person involved.

(23) "Insolvent" means:
(A) having generally ceased to pay debts in the

ordinary course of business other than as a result of bona fide dispute;

(B) being unable to pay debts as they become due;

or

(C) being insolvent within the meaning of federal

bankruptcy law.

(24) "Money" means a medium of exchange currently

authorized or adopted by a domestic or foreign government. The term includes a monetary unit of account established by an intergovernmental organization or by agreement between two or more countries.

(25) "Organization" means a person other than an

individual.

(26) "Party", as distinguished from "third party",

means a person that has engaged in a transaction or made an agreement subject to the Uniform Commercial Code.

(27) "Person" means an individual, corporation,

business trust, estate, trust, partnership, limited liability company, association, joint venture, government, governmental subdivision, agency, or instrumentality, public corporation, or any other legal or commercial entity.

(28) "Present value" means the amount as of a date

certain of one or more sums payable in the future, discounted to the date certain by use of either an interest rate specified by the parties if that rate is not manifestly unreasonable at the time the transaction is entered into or, if an interest rate is not so specified, a commercially reasonable rate that takes into account the facts and circumstances at the time the transaction is entered into.

(29) "Purchase" means taking by sale, lease,

discount, negotiation, mortgage, pledge, lien, security interest, issue or reissue, gift, or any other voluntary transaction creating an interest in property.

(30) "Purchaser" means a person that takes by

purchase.

(31) "Record" means information that is inscribed on

a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(32) "Remedy" means any remedial right to which an

aggrieved party is entitled with or without resort to a tribunal.

(33) "Representative" means a person empowered to

act for another, including an agent, an officer of a corporation or association, and a trustee, executor, or administrator of an estate.

(34) "Right" includes remedy.
(35) "Security interest" means an interest in

personal property or fixtures which secures payment or performance of an obligation. "Security interest" includes any interest of a consignor and a buyer of accounts, chattel paper, a payment intangible, or a promissory note in a transaction that is subject to Article 9. "Security interest" does not include the special property interest of a buyer of goods on identification of those goods to a contract for sale under Section 2-401, but a buyer may also acquire a "security interest" by complying with Article 9. Except as otherwise provided in Section 2-505, the right of a seller or lessor of goods under Article 2 or 2A to retain or acquire possession of the goods is not a "security interest", but a seller or lessor may also acquire a "security interest" by complying with Article 9. The retention or reservation of title by a seller of goods notwithstanding shipment or delivery to the buyer under Section 2-401 is limited in effect to a reservation of a "security interest". Whether a transaction in the form of a lease creates a "security interest" is determined pursuant to Section 1-203.

(36) "Send" in connection with a writing, record, or

notice means:

(A) to deposit in the mail or deliver for

transmission by any other usual means of communication with postage or cost of transmission provided for and properly addressed and, in the case of an instrument, to an address specified thereon or otherwise agreed, or if there be none to any address reasonable under the circumstances; or

(B) in any other way to cause to be received any

record or notice within the time it would have arrived if properly sent.

(37) "Signed" includes using any symbol executed or

adopted with present intention to adopt or accept a writing.

(38) "State" means a State of the United States, the

District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(39) "Surety" includes a guarantor or other

secondary obligor.

(40) "Term" means a portion of an agreement that

relates to a particular matter.

(41) "Unauthorized signature" means a signature made

without actual, implied, or apparent authority. The term includes a forgery.

(42) "Warehouse receipt" means a receipt issued by a

person engaged in the business of storing goods for hire.

(43) "Writing" includes printing, typewriting, or

any other intentional reduction to tangible form. "Written" has a corresponding meaning.

(Source: P.A. 95-895, eff. 1-1-09.)

(810 ILCS 5/1-202) (from Ch. 26, par. 1-202)
Sec. 1-202. Notice; knowledge.
(a) Subject to subsection (f), a person has "notice" of a fact if the person:
(1) has actual knowledge of it;
(2) has received a notice or notification of it; or
(3) from all the facts and circumstances known to the

person at the time in question, has reason to know that it exists.

(b) "Knowledge" means actual knowledge. "Knows" has a corresponding meaning.
(c) "Discover", "learn", or words of similar import refer to knowledge rather than to reason to know.
(d) A person "notifies" or "gives" a notice or notification to another person by taking such steps as may be reasonably required to inform the other person in ordinary course, whether or not the other person actually comes to know of it.
(e) Subject to subsection (f), a person "receives" a notice or notification when:
(1) it comes to that person's attention; or
(2) it is duly delivered in a form reasonable under

the circumstances at the place of business through which the contract was made or at another location held out by that person as the place for receipt of such communications.

(f) Notice, knowledge, or a notice or notification received by an organization is effective for a particular transaction from the time it is brought to the attention of the individual conducting that transaction and, in any event, from the time it would have been brought to the individual's attention if the organization had exercised due diligence. An organization exercises due diligence if it maintains reasonable routines for communicating significant information to the person conducting the transaction and there is reasonable compliance with the routines. Due diligence does not require an individual acting for the organization to communicate information unless the communication is part of the individual's regular duties or the individual has reason to know of the transaction and that the transaction would be materially affected by the information.
(Source: P.A. 95-895, eff. 1-1-09.)

(810 ILCS 5/1-203) (from Ch. 26, par. 1-203)
Sec. 1-203. Lease distinguished from security interest.
(a) Whether a transaction in the form of a lease creates a lease or security interest is determined by the facts of each case.
(b) A transaction in the form of a lease creates a security interest if the consideration that the lessee is to pay the lessor for the right to possession and use of the goods is an obligation for the term of the lease and is not subject to termination by the lessee, and:
(1) the original term of the lease is equal to or

greater than the remaining economic life of the goods;

(2) the lessee is bound to renew the lease for the

remaining economic life of the goods or is bound to become the owner of the goods;

(3) the lessee has an option to renew the lease for

the remaining economic life of the goods for no additional consideration or for nominal additional consideration upon compliance with the lease agreement; or

(4) the lessee has an option to become the owner of

the goods for no additional consideration or for nominal additional consideration upon compliance with the lease agreement.

(c) A transaction in the form of a lease does not create a security interest merely because:
(1) the present value of the consideration the lessee

is obligated to pay the lessor for the right to possession and use of the goods is substantially equal to or is greater than the fair market value of the goods at the time the lease is entered into;

(2) the lessee assumes risk of loss of the goods;
(3) the lessee agrees to pay, with respect to the

goods, taxes, insurance, filing, recording, or registration fees, or service or maintenance costs;

(4) the lessee has an option to renew the lease or to

become the owner of the goods;

(5) the lessee has an option to renew the lease for a

fixed rent that is equal to or greater than the reasonably predictable fair market rent for the use of the goods for the term of the renewal at the time the option is to be performed; or

(6) the lessee has an option to become the owner of

the goods for a fixed price that is equal to or greater than the reasonably predictable fair market value of the goods at the time the option is to be performed.

(d) Additional consideration is nominal if it is less than the lessee's reasonably predictable cost of performing under the lease agreement if the option is not exercised. Additional consideration is not nominal if:
(1) when the option to renew the lease is granted to

the lessee, the rent is stated to be the fair market rent for the use of the goods for the term of the renewal determined at the time the option is to be performed; or

(2) when the option to become the owner of the goods

is granted to the lessee, the price is stated to be the fair market value of the goods determined at the time the option is to be performed.

(e) The "remaining economic life of the goods" and "reasonably predictable" fair market rent, fair market value, or cost of performing under the lease agreement must be determined with reference to the facts and circumstances at the time the transaction is entered into.
(Source: P.A. 95-895, eff. 1-1-09.)

(810 ILCS 5/1-204) (from Ch. 26, par. 1-204)
Sec. 1-204. Value. Except as otherwise provided in Articles 3, 4, 5, and 6, a person gives value for rights if the person acquires them:
(1) in return for a binding commitment to extend

credit or for the extension of immediately available credit, whether or not drawn upon and whether or not a charge-back is provided for in the event of difficulties in collection;

(2) as security for, or in total or partial

satisfaction of, a preexisting claim;

(3) by accepting delivery under a preexisting

contract for purchase; or

(4) in return for any consideration sufficient to

support a simple contract.

(Source: P.A. 95-895, eff. 1-1-09.)

(810 ILCS 5/1-205) (from Ch. 26, par. 1-205)
Sec. 1-205. Reasonable time; seasonableness.
(a) Whether a time for taking an action required by the Uniform Commercial Code is reasonable depends on the nature, purpose, and circumstances of the action.
(b) An action is taken seasonably if it is taken at or within the time agreed or, if no time is agreed, at or within a reasonable time.
(Source: P.A. 95-895, eff. 1-1-09.)

(810 ILCS 5/1-206) (from Ch. 26, par. 1-206)
Sec. 1-206. Presumptions. Whenever the Uniform Commercial Code creates a "presumption" with respect to a fact, or provides that a fact is "presumed", the trier of fact must find the existence of the fact unless and until evidence is introduced that supports a finding of its nonexistence.
(Source: P.A. 95-895, eff. 1-1-09.)

(810 ILCS 5/1-207) (from Ch. 26, par. 1-207)
Sec. 1-207. (Blank).
(Source: P.A. 95-895, eff. 1-1-09.)

(810 ILCS 5/1-208) (from Ch. 26, par. 1-208)
Sec. 1-208. (Blank).
(Source: P.A. 95-895, eff. 1-1-09.)

(810 ILCS 5/1-209) (from Ch. 26, par. 1-209)
Sec. 1-209. (Blank).
(Source: P.A. 95-895, eff. 1-1-09.)

(810 ILCS 5/Art. 1 Pt. 3 heading)

(810 ILCS 5/1-301)
Sec. 1-301. Territorial applicability; parties' power to choose applicable law.
(a) Except as otherwise provided in this Section, when a transaction bears a reasonable relation to this State and also to another state or nation the parties may agree that the law either of this State or of such other state or nation shall govern their rights and duties.
(b) In the absence of an agreement effective under subsection (a), and except as provided in subsection (c), the Uniform Commercial Code applies to transactions bearing an appropriate relation to this State.
(c) If one of the following provisions of the Uniform Commercial Code specifies the applicable law, that provision governs and a contrary agreement is effective only to the extent permitted by the law so specified:
(1) Section 2-402;
(2) Sections 2A-105 and 2A-106;
(3) Section 4-102;
(4) Section 4A-507;
(5) Section 5-116;
(6) Section 8-110;
(7) Sections 9-301 through 9-307.
(Source: P.A. 95-895, eff. 1-1-09.)

(810 ILCS 5/1-302)
Sec. 1-302. Variation by agreement.
(a) Except as otherwise provided in subsection (b) or elsewhere in the Uniform Commercial Code, the effect of provisions of the Uniform Commercial Code may be varied by agreement.
(b) The obligations of good faith, diligence, reasonableness, and care prescribed by the Uniform Commercial Code may not be disclaimed by agreement. The parties, by agreement, may determine the standards by which the performance of those obligations is to be measured if those standards are not manifestly unreasonable. Whenever the Uniform Commercial Code requires an action to be taken within a reasonable time, a time that is not manifestly unreasonable may be fixed by agreement.
(c) The presence in certain provisions of the Uniform Commercial Code of the phrase "unless otherwise agreed", or words of similar import, does not imply that the effect of other provisions may not be varied by agreement under this Section.
(Source: P.A. 95-895, eff. 1-1-09.)

(810 ILCS 5/1-303)
Sec. 1-303. Course of performance, course of dealing, and usage of trade.
(a) A "course of performance" is a sequence of conduct between the parties to a particular transaction that exists if:
(1) the agreement of the parties with respect to the

transaction involves repeated occasions for performance by a party; and

(2) the other party, with knowledge of the nature of

the performance and opportunity for objection to it, accepts the performance or acquiesces in it without objection.

(b) A "course of dealing" is a sequence of conduct concerning previous transactions between the parties to a particular transaction that is fairly to be regarded as establishing a common basis of understanding for interpreting their expressions and other conduct.
(c) A "usage of trade" is any practice or method of dealing having such regularity of observance in a place, vocation, or trade as to justify an expectation that it will be observed with respect to the transaction in question. The existence and scope of such a usage must be proved as facts. If it is established that such a usage is embodied in a trade code or similar record, the interpretation of the record is a question of law.
(d) A course of performance or course of dealing between the parties or usage of trade in the vocation or trade in which they are engaged or of which they are or should be aware is relevant in ascertaining the meaning of the parties' agreement, may give particular meaning to specific terms of the agreement, and may supplement or qualify the terms of the agreement. A usage of trade applicable in the place in which part of the performance under the agreement is to occur may be so utilized as to that part of the performance.
(e) Except as otherwise provided in subsection (f), the express terms of an agreement and any applicable course of performance, course of dealing, or usage of trade must be construed whenever reasonable as consistent with each other. If such a construction is unreasonable:
(1) express terms prevail over course of performance,

course of dealing, and usage of trade;

(2) course of performance prevails over course of

dealing and usage of trade; and

(3) course of dealing prevails over usage of trade.
(f) Subject to Section 2-209, a course of performance is relevant to show a waiver or modification of any term inconsistent with the course of performance.
(g) Evidence of a relevant usage of trade offered by one party is not admissible unless that party has given the other party notice that the court finds sufficient to prevent unfair surprise to the other party.
(Source: P.A. 95-895, eff. 1-1-09.)

(810 ILCS 5/1-304)
Sec. 1-304. Obligation of good faith. Every contract or duty within the Uniform Commercial Code imposes an obligation of good faith in its performance and enforcement.
(Source: P.A. 95-895, eff. 1-1-09.)

(810 ILCS 5/1-305)
Sec. 1-305. Remedies to be liberally administered.
(a) The remedies provided by the Uniform Commercial Code must be liberally administered to the end that the aggrieved party may be put in as good a position as if the other party had fully performed but neither consequential or special damages nor penal damages may be had except as specifically provided in the Uniform Commercial Code or by other rule of law.
(b) Any right or obligation declared by the Uniform Commercial Code is enforceable by action unless the provision declaring it specifies a different and limited effect.
(Source: P.A. 95-895, eff. 1-1-09.)

(810 ILCS 5/1-306)
Sec. 1-306. Waiver or renunciation of claim or right after breach. A claim or right arising out of an alleged breach may be discharged in whole or in part without consideration by agreement of the aggrieved party in an authenticated record.
(Source: P.A. 95-895, eff. 1-1-09.)

(810 ILCS 5/1-307)
Sec. 1-307. Prima facie evidence by third-party documents. A document in due form purporting to be a bill of lading, policy or certificate of insurance, official weigher's or inspector's certificate, consular invoice, or any other document authorized or required by the contract to be issued by a third party is prima facie evidence of its own authenticity and genuineness and of the facts stated in the document by the third party.
(Source: P.A. 95-895, eff. 1-1-09.)

(810 ILCS 5/1-308)
Sec. 1-308. Performance or acceptance under reservation of rights.
(a) A party that with explicit reservation of rights performs or promises performance or assents to performance in a manner demanded or offered by the other party does not thereby prejudice the rights reserved. Such words as "without prejudice", "under protest", or the like are sufficient.
(b) Subsection (a) does not apply to an accord and satisfaction.
(Source: P.A. 95-895, eff. 1-1-09.)

(810 ILCS 5/1-309)
Sec. 1-309. Option to accelerate at will. A term providing that one party or that party's successor in interest may accelerate payment or performance or require collateral or additional collateral "at will" or when the party "deems itself insecure", or words of similar import, means that the party has power to do so only if that party in good faith believes that the prospect of payment or performance is impaired. The burden of establishing lack of good faith is on the party against which the power has been exercised.
(Source: P.A. 95-895, eff. 1-1-09.)

(810 ILCS 5/1-310)
Sec. 1-310. Subordinated obligations. An obligation may be issued as subordinated to performance of another obligation of the person obligated, or a creditor may subordinate its right to performance of an obligation by agreement with either the person obligated or another creditor of the person obligated. Subordination does not create a security interest as against either the common debtor or a subordinated creditor.
(Source: P.A. 95-895, eff. 1-1-09.)



Article 2 - Sales

(810 ILCS 5/Art. 2 heading)

(810 ILCS 5/Art. 2 Pt. 1 heading)

(810 ILCS 5/2-101) (from Ch. 26, par. 2-101)
Sec. 2-101. Short title. This Article shall be known and may be cited as Uniform Commercial Code--Sales.
(Source: Laws 1961, p. 2101.)

(810 ILCS 5/2-102) (from Ch. 26, par. 2-102)
Sec. 2-102. Scope; certain security and other transactions excluded from this article.
Unless the context otherwise requires, this Article applies to transactions in goods; it does not apply to any transaction which although in the form of an unconditional contract to sell or present sale is intended to operate only as a security transaction nor does this Article impair or repeal any statute regulating sales to consumers, farmers or other specified classes of buyers.
(Source: Laws 1961, p. 2101.)

(810 ILCS 5/2-103) (from Ch. 26, par. 2-103)
Sec. 2-103. Definitions and index of definitions.
(1) In this Article unless the context otherwise requires
(a) "Buyer" means a person who buys or contracts to

buy goods.

(b) "Good faith" in the case of a merchant means

honesty in fact and the observance of reasonable commercial standards of fair dealing in the trade.

(c) "Receipt" of goods means taking physical

possession of them.

(d) "Seller" means a person who sells or contracts to

sell goods.

(2) Other definitions applying to this Article or to specified Parts thereof, and the sections in which they appear are:
"Acceptance". Section 2-606.
"Banker's credit". Section 2-325.
"Between merchants". Section 2-104.
"Cancellation". Section 2-106(4).
"Commercial unit". Section 2-105.
"Confirmed credit". Section 2-325.
"Conforming to contract". Section 2-106.
"Contract for sale". Section 2-106.
"Cover". Section 2-712.
"Entrusting". Section 2-403.
"Financing agency". Section 2-104.
"Future goods". Section 2-105.
"Goods". Section 2-105.
"Identification". Section 2-501.
"Installment contract". Section 2-612.
"Letter of Credit". Section 2-325.
"Lot". Section 2-105.
"Merchant". Section 2-104.
"Overseas". Section 2-323.
"Person in position of seller". Section 2-707.
"Present sale". Section 2-106.
"Sale". Section 2-106.
"Sale on approval". Section 2-326.
"Sale or return". Section 2-326.
"Termination". Section 2-106.
(3) "Control" as provided in Section 7-106 and the following definitions in other Articles apply to this Article:
"Check". Section 3-104.
"Consignee". Section 7-102.
"Consignor". Section 7-102.
"Consumer goods". Section 9-102.
"Dishonor". Section 3-502.
"Draft". Section 3-104.
(4) In addition Article 1 contains general definitions and principles of construction and interpretation applicable throughout this Article.
(Source: P.A. 95-895, eff. 1-1-09.)

(810 ILCS 5/2-104) (from Ch. 26, par. 2-104)
Sec. 2-104. Definitions. "merchant"; "between merchants"; "financing agency".
(1) "Merchant" means a person who deals in goods of the kind or otherwise by his occupation holds himself out as having knowledge or skill peculiar to the practices or goods involved in the transaction or to whom such knowledge or skill may be attributed by his employment of an agent or broker or other intermediary who by his occupation holds himself out as having such knowledge or skill.
(2) "Financing agency" means a bank, finance company or other person who in the ordinary course of business makes advances against goods or documents of title or who by arrangement with either the seller or the buyer intervenes in ordinary course to make or collect payment due or claimed under the contract for sale, as by purchasing or paying the seller's draft or making advances against it or by merely taking it for collection whether or not documents of title accompany or are associated with the draft. "Financing agency" includes also a bank or other person who similarly intervenes between persons who are in the position of seller and buyer in respect to the goods (Section 2-707).
(3) "Between merchants" means in any transaction with respect to which both parties are chargeable with the knowledge or skill of merchants.
(Source: P.A. 95-895, eff. 1-1-09.)

(810 ILCS 5/2-105) (from Ch. 26, par. 2-105)
Sec. 2-105. Definitions: transferability; "goods"; "future" goods; "lot"; "commercial unit".
(1) "Goods" means all things, including specially manufactured goods, which are movable at the time of identification to the contract for sale other than the money in which the price is to be paid, investment securities (Article 8) and things in action. "Goods" also includes the unborn young of animals and growing crops and other identified things attached to realty as described in the section on goods to be severed from realty (Section 2-107).
(2) Goods must be both existing and identified before any interest in them can pass. Goods which are not both existing and identified are "future" goods. A purported present sale of future goods or of any interest therein operates as a contract to sell.
(3) There may be a sale of a part interest in existing identified goods.
(4) An undivided share in an identified bulk of fungible goods is sufficiently identified to be sold although the quantity of the bulk is not determined. Any agreed proportion of such a bulk or any quantity thereof agreed upon by number, weight or other measure may to the extent of the seller's interest in the bulk be sold to the buyer who then becomes an owner in common.
(5) "Lot" means a parcel or a single article which is the subject matter of a separate sale or delivery, whether or not it is sufficient to perform the contract.
(6) "Commercial unit" means such a unit of goods as by commercial usage is a single whole for purposes of sale and division of which materially impairs its character or value on the market or in use. A commercial unit may be a single article (as a machine) or a set of articles (as a suite of furniture or an assortment of sizes) or a quantity (as a bale, gross, or carload) or any other unit treated in use or in the relevant market as a single whole.
(Source: Laws 1961, p. 2101.)

(810 ILCS 5/2-106) (from Ch. 26, par. 2-106)
Sec. 2-106. Definitions. "contract"; "agreement"; "contract for sale"; "sale"; "present sale"; "conforming" to contract; "termination"; "cancellation".
(1) In this Article unless the context otherwise requires "contract" and "agreement" are limited to those relating to the present or future sale of goods. "Contract for sale" includes both a present sale of goods and a contract to sell goods at a future time. A "sale" consists in the passing of title from the seller to the buyer for a price (Section 2-401). A "present sale" means a sale which is accomplished by the making of the contract.
(2) Goods or conduct including any part of a performance are "conforming" or conform to the contract when they are in accordance with the obligations under the contract.
(3) "Termination" occurs when either party pursuant to a power created by agreement or law puts an end to the contract otherwise than for its breach. On "termination" all obligations which are still executory on both sides are discharged but any right based on prior breach or performance survives.
(4) "Cancellation" occurs when either party puts an end to the contract for breach by the other and its effect is the same as that of "termination" except that the cancelling party also retains any remedy for breach of the whole contract or any unperformed balance.
(Source: Laws 1961, 1st SS., p. 7.)

(810 ILCS 5/2-107) (from Ch. 26, par. 2-107)
Sec. 2-107. Goods to Be Severed From Realty: Recording.
(1) A contract for the sale of minerals or the like (including oil and gas) or a structure or its materials to be removed from realty is a contract for the sale of goods within this Article if they are to be severed by the seller but until severance a purported present sale thereof which is not effective as a transfer of an interest in land is effective only as a contract to sell.
(2) A contract for the sale apart from the land of growing crops or other things attached to realty and capable of severance without material harm thereto but not described in subsection (1) or of timber to be cut is a contract for the sale of goods within this Article whether the subject matter is to be severed by the buyer or by the seller even though it forms part of the realty at the time of contracting, and the parties can by identification effect a present sale before severance.
(3) The provisions of this Section are subject to any third party rights provided by the law relating to realty records, and the contract for sale may be executed and recorded as a document transferring an interest in land and shall then constitute notice to third parties of the buyer's rights under the contract for sale.
(Source: P.A. 77-2810.)

(810 ILCS 5/Art. 2 Pt. 2 heading)

(810 ILCS 5/2-201) (from Ch. 26, par. 2-201)
Sec. 2-201. Formal requirements; statute of frauds.
(1) Except as otherwise provided in this Section a contract for the sale of goods for the price of $500 or more is not enforceable by way of action or defense unless there is some writing sufficient to indicate that a contract for sale has been made between the parties and signed by the party against whom enforcement is sought or by his authorized agent or broker. A writing is not insufficient because it omits or incorrectly states a term agreed upon but the contract is not enforceable under this paragraph beyond the quantity of goods shown in such writing.
(2) Between merchants if within a reasonable time a writing in confirmation of the contract and sufficient against the sender is received and the party receiving it has reason to know its contents, it satisfies the requirements of subsection (1) against such party unless written notice of objection to its contents is given within 10 days after it is received.
(3) A contract which does not satisfy the requirements of subsection (1) but which is valid in other respects is enforceable
(a) if the goods are to be specially manufactured for

the buyer and are not suitable for sale to others in the ordinary course of the seller's business and the seller, before notice of repudiation is received and under circumstances which reasonably indicate that the goods are for the buyer, has made either a substantial beginning of their manufacture or commitments for their procurement; or

(b) if the party against whom enforcement is sought

admits in his pleading, testimony or otherwise in court that a contract for sale was made, but the contract is not enforceable under this provision beyond the quantity of goods admitted; or

(c) with respect to goods for which payment has been

made and accepted or which have been received and accepted (Section 2-606).

(Source: Laws 1961, 1st SS., p. 7.)

(810 ILCS 5/2-202) (from Ch. 26, par. 2-202)
Sec. 2-202. Final written expression: parol or extrinsic evidence. Terms with respect to which the confirmatory memoranda of the parties agree or which are otherwise set forth in a writing intended by the parties as a final expression of their agreement with respect to such terms as are included therein may not be contradicted by evidence of any prior agreement or of a contemporaneous oral agreement but may be explained or supplemented
(a) by course of performance, course of dealing, or

usage of trade (Section 1-303); and

(b) by evidence of consistent additional terms unless

the court finds the writing to have been intended also as a complete and exclusive statement of the terms of the agreement.

(Source: P.A. 95-895, eff. 1-1-09.)

(810 ILCS 5/2-203) (from Ch. 26, par. 2-203)
Sec. 2-203. Seals inoperative.
The affixing of a seal to a writing evidencing a contract for sale or an offer to buy or sell goods does not constitute the writing a sealed instrument and the law with respect to sealed instruments does not apply to such a contract or offer.
(Source: Laws 1961, p. 2101.)

(810 ILCS 5/2-204) (from Ch. 26, par. 2-204)
Sec. 2-204. Formation in general.
(1) A contract for sale of goods may be made in any manner sufficient to show agreement, including conduct by both parties which recognizes the existence of such a contract.
(2) An agreement sufficient to constitute a contract for sale may be found even though the moment of its making is undetermined.
(3) Even though one or more terms are left open a contract for sale does not fail for indefiniteness if the parties have intended to make a contract and there is a reasonably certain basis for giving an appropriate remedy.
(Source: Laws 1961, p. 2101.)

(810 ILCS 5/2-205) (from Ch. 26, par. 2-205)
Sec. 2-205. Firm offers.
An offer by a merchant to buy or sell goods in a signed writing which by its terms gives assurance that it will be held open is not revocable, for lack of consideration, during the time stated or if no time is stated for a reasonable time, but in no event may such period of irrevocability exceed 3 months; but any such term of assurance on a form supplied by the offeree must be separately signed by the offeror.
(Source: Laws 1961, 1st SS., p. 7.)

(810 ILCS 5/2-206) (from Ch. 26, par. 2-206)
Sec. 2-206. Offer and acceptance in formation of contract.
(1) Unless otherwise unambiguously indicated by the language or circumstances
(a) an offer to make a contract shall be construed as

inviting acceptance in any manner and by any medium reasonable in the circumstances;

(b) an order or other offer to buy goods for prompt

or current shipment shall be construed as inviting acceptance either by a prompt promise to ship or by the prompt or current shipment of conforming or non-conforming goods, but such a shipment of non-conforming goods does not constitute an acceptance if the seller seasonably notifies the buyer that the shipment is offered only as an accommodation to the buyer.

(2) Where the beginning of a requested performance is a reasonable mode of acceptance an offeror who is not notified of acceptance within a reasonable time may treat the offer as having lapsed before acceptance.
(Source: Laws 1961, p. 2101.)

(810 ILCS 5/2-207) (from Ch. 26, par. 2-207)
Sec. 2-207. Additional terms in acceptance or confirmation.
(1) A definite and seasonable expression of acceptance or a written confirmation which is sent within a reasonable time operates as an acceptance even though it states terms additional to or different from those offered or agreed upon, unless acceptance is expressly made conditional on assent to the additional or different terms.
(2) The additional terms are to be construed as proposals for addition to the contract. Between merchants such terms become part of the contract unless:
(a) the offer expressly limits acceptance to the

terms of the offer;

(b) they materially alter it; or
(c) notification of objection to them has already

been given or is given within a reasonable time after notice of them is received.

(3) Conduct by both parties which recognizes the existence of a contract is sufficient to establish a contract for sale although the writings of the parties do not otherwise establish a contract. In such case the terms of the particular contract consist of those terms on which the writings of the parties agree, together with any supplementary terms incorporated under any other provisions of this Act.
(Source: Laws 1961, p. 2101.)

(810 ILCS 5/2-208) (from Ch. 26, par. 2-208)
Sec. 2-208. (Blank).
(Source: P.A. 95-895, eff. 1-1-09.)

(810 ILCS 5/2-209) (from Ch. 26, par. 2-209)
Sec. 2-209. Modification, rescission and waiver.
(1) An agreement modifying a contract within this Article needs no consideration to be binding.
(2) A signed agreement which excludes modification or rescission except by a signed writing cannot be otherwise modified or rescinded, but except as between merchants such a requirement on a form supplied by the merchant must be separately signed by the other party.
(3) The requirements of the statute of frauds section of this Article (Section 2-201) must be satisfied if the contract as modified is within its provisions.
(4) Although an attempt at modification or rescission does not satisfy the requirements of subsection (2) or (3) it can operate as a waiver.
(5) A party who has made a waiver affecting an executory portion of the contract may retract the waiver by reasonable notification received by the other party that strict performance will be required of any term waived, unless the retraction would be unjust in view of a material change of position in reliance on the waiver.
(Source: Laws 1961, 1st SS., p. 7.)

(810 ILCS 5/2-210) (from Ch. 26, par. 2-210)
Sec. 2-210. Delegation of performance; assignment of rights.
(1) A party may perform his duty through a delegate unless otherwise agreed or unless the other party has a substantial interest in having his original promisor perform or control the acts required by the contract. No delegation of performance relieves the party delegating of any duty to perform or any liability for breach.
(2) Except as otherwise provided in Section 9-406, unless otherwise agreed all rights of either seller or buyer can be assigned except where the assignment would materially change the duty of the other party, or increase materially the burden or risk imposed on him by his contract, or impair materially his chance of obtaining return performance. A right to damages for breach of the whole contract or a right arising out of the assignor's due performance of his entire obligation can be assigned despite agreement otherwise.
(3) The creation, attachment, perfection, or enforcement of a security interest in the seller's interest under a contract is not a transfer that materially changes the duty of or increases materially the burden or risk imposed on the buyer or impairs materially the buyer's chance of obtaining return performance with the purview of subsection (2) unless, and then only to the extent that, enforcement actually results in a delegation of material performance of the seller. Even in that event, the creation, attachment, perfection, and enforcement of the security interest remain effective, but (i) the seller is liable to the buyer for damages caused by the delegation to the extent that the damages could not reasonably be prevented by the buyer, and (ii) a court having jurisdiction may grant other appropriate relief, including cancellation of the contract for sale or an injunction against enforcement of the security interest or consummation of the enforcement.
(4) Unless the circumstances indicate the contrary a prohibition of assignment of "the contract" is to be construed as barring only the delegation to the assignee of the assignor's performance.
(5) An assignment of "the contract" or of "all my rights under the contract" or an assignment in similar general terms is an assignment of rights and unless the language or the circumstances (as in an assignment for security) indicate the contrary, it is a delegation of performance of the duties of the assignor and its acceptance by the assignee constitutes a promise by him to perform those duties. This promise is enforceable by either the assignor or the other party to the original contract.
(6) The other party may treat any assignment which delegates performance as creating reasonable grounds for insecurity and may without prejudice to his rights against the assignor demand assurances from the assignee (Section 2-609).
(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/Art. 2 Pt. 3 heading)

(810 ILCS 5/2-301) (from Ch. 26, par. 2-301)
Sec. 2-301. General obligations of parties.
The obligation of the seller is to transfer and deliver and that of the buyer is to accept and pay in accordance with the contract.
(Source: Laws 1961, p. 2101.)

(810 ILCS 5/2-302) (from Ch. 26, par. 2-302)
Sec. 2-302. Unconscionable contract or clause.
(1) If the court as a matter of law finds the contract or any clause of the contract to have been unconscionable at the time it was made the court may refuse to enforce the contract, or it may enforce the remainder of the contract without the unconscionable clause, or it may so limit the application of any unconscionable clause as to avoid any unconscionable result.
(2) When it is claimed or appears to the court that the contract or any clause thereof may be unconscionable the parties shall be afforded a reasonable opportunity to present evidence as to its commercial setting, purpose and effect to aid the court in making the determination.
(Source: Laws 1961, p. 2101.)

(810 ILCS 5/2-303) (from Ch. 26, par. 2-303)
Sec. 2-303. Allocation or division of risks.
Where this Article allocates a risk or a burden as between the parties "unless otherwise agreed", the agreement may not only shift the allocation but may also divide the risk or burden.
(Source: Laws 1961, p. 2101.)

(810 ILCS 5/2-304) (from Ch. 26, par. 2-304)
Sec. 2-304. Price payable in money, goods, realty, or otherwise.
(1) The price can be made payable in money or otherwise. If it is payable in whole or in part in goods each party is a seller of the goods which he is to transfer.
(2) Even though all or part of the price is payable in an interest in realty the transfer of the goods and the seller's obligations with reference to them are subject to this Article, but not the transfer of the interest in realty or the transferor's obligations in connection therewith.
(Source: Laws 1961, p. 2101.)

(810 ILCS 5/2-305) (from Ch. 26, par. 2-305)
Sec. 2-305. Open price term.
(1) The parties if they so intend can conclude a contract for sale even though the price is not settled. In such a case the price is a reasonable price at the time for delivery if
(a) nothing is said as to price; or
(b) the price is left to be agreed by the parties and

they fail to agree; or

(c) the price is to be fixed in terms of some agreed

market or other standard as set or recorded by a third person or agency and it is not so set or recorded.

(2) A price to be fixed by the seller or by the buyer means a price for him to fix in good faith.
(3) When a price left to be fixed otherwise than by agreement of the parties fails to be fixed through fault of one party the other may at his option treat the contract as cancelled or himself fix a reasonable price.
(4) Where, however, the parties intend not to be bound unless the price be fixed or agreed and it is not fixed or agreed there is no contract. In such a case the buyer must return any goods already received or if unable so to do must pay their reasonable value at the time of delivery and the seller must return any portion of the price paid on account.
(Source: Laws 1961, p. 2101.)

(810 ILCS 5/2-306) (from Ch. 26, par. 2-306)
Sec. 2-306. Output, requirements and exclusive dealings.
(1) A term which measures the quantity by the output of the seller or the requirements of the buyer means such actual output or requirements as may occur in good faith, except that no quantity unreasonably disproportionate to any stated estimate or in the absence of a stated estimate to any normal or otherwise comparable prior output or requirements may be tendered or demanded.
(2) A lawful agreement by either the seller or the buyer for exclusive dealing in the kind of goods concerned imposes unless otherwise agreed an obligation by the seller to use best efforts to supply the goods and by the buyer to use best efforts to promote their sale.
(Source: Laws 1961, p. 2101.)

(810 ILCS 5/2-307) (from Ch. 26, par. 2-307)
Sec. 2-307. Delivery in single lot or several lots.
Unless otherwise agreed all goods called for by a contract for sale must be tendered in a single delivery and payment is due only on such tender but where the circumstances give either party the right to make or demand delivery in lots the price if it can be apportioned may be demanded for each lot.
(Source: Laws 1961, p. 2101.)

(810 ILCS 5/2-308) (from Ch. 26, par. 2-308)
Sec. 2-308. Absence of specified place for delivery. Unless otherwise agreed
(a) the place for delivery of goods is the seller's

place of business or if he has none his residence; but

(b) in a contract for sale of identified goods which

to the knowledge of the parties at the time of contracting are in some other place, that place is the place for their delivery; and

(c) documents of title may be delivered through

customary banking channels.

(Source: Laws 1961, p. 2101.)

(810 ILCS 5/2-309) (from Ch. 26, par. 2-309)
Sec. 2-309. Absence of specific time provisions; notice of termination.
(1) The time for shipment or delivery or any other action under a contract if not provided in this Article or agreed upon shall be a reasonable time.
(2) Where the contract provides for successive performances but is indefinite in duration it is valid for a reasonable time but unless otherwise agreed may be terminated at any time by either party.
(3) Termination of a contract by one party except on the happening of an agreed event requires that reasonable notification be received by the other party and an agreement dispensing with notification is invalid if its operation would be unconscionable.
(Source: Laws 1961, p. 2101.)

(810 ILCS 5/2-310) (from Ch. 26, par. 2-310)
Sec. 2-310. Open time for payment or running of credit authority to ship under reservation. Unless otherwise agreed
(a) payment is due at the time and place at which the

buyer is to receive the goods even though the place of shipment is the place of delivery; and

(b) if the seller is authorized to send the goods he

may ship them under reservation, and may tender the documents of title, but the buyer may inspect the goods after their arrival before payment is due unless such inspection is inconsistent with the terms of the contract (Section 2-513); and

(c) if delivery is authorized and made by way of

documents of title otherwise than by subsection (b) then payment is due regardless of where the goods are to be received (i) at the time and place at which the buyer is to receive delivery of the tangible documents or (ii) at the time the buyer is to receive delivery of the electronic documents and at the seller's place of business or if none, the seller's residence; and

(d) where the seller is required or authorized to

ship the goods on credit the credit period runs from the time of shipment but post-dating the invoice or delaying its dispatch will correspondingly delay the starting of the credit period.

(Source: P.A. 95-895, eff. 1-1-09.)

(810 ILCS 5/2-311) (from Ch. 26, par. 2-311)
Sec. 2-311. Options and cooperation respecting performance.
(1) An agreement for sale which is otherwise sufficiently definite (subsection (3) of Section 2-204 to be a contract is not made invalid by the fact that it leaves particulars of performance to be specified by one of the parties. Any such specification must be made in good faith and within limits set by commercial reasonableness.
(2) Unless otherwise agreed specifications relating to assortment of the goods are at the buyer's option and except as otherwise provided in subsections (1) (c) and (3) of Section 2-319 specifications or arrangements relating to shipment are at the seller's option.
(3) Where such specification would materially affect the other party's performance but is not seasonably made or where one party's cooperation is necessary to the agreed performance of the other but is not seasonably forthcoming, the other party in addition to all other remedies.
(a) is excused for any resulting delay in his own

performance; and

(b) may also either proceed to perform in any

reasonable manner or after the time for a material part of his own performance treat the failure to specify or to cooperate as a breach by failure to deliver or accept the goods.

(Source: Laws 1961, 1st SS., p. 7.)

(810 ILCS 5/2-312) (from Ch. 26, par. 2-312)
Sec. 2-312. Warranty of title and against infringement; buyer's obligation against infringement.
(1) Subject to subsection (2) there is in a contract for sale a warranty by the seller that
(a) the title conveyed shall be good, and its

transfer rightful; and

(b) the goods shall be delivered free from any

security interest or other lien or encumbrance of which the buyer at the time of contracting has no knowledge.

(2) A warranty under subsection (1) will be excluded or modified only by specific language or by circumstances which give the buyer reason to know that the person selling does not claim title in himself or that he is purporting to sell only such right or title as he or a third person may have.
(3) Unless otherwise agreed a seller who is a merchant regularly dealing in goods of the kind warrants that the goods shall be delivered free of the rightful claim of any third person by way of infringement or the like but a buyer who furnishes specifications to the seller must hold the seller harmless against any such claim which arises out of compliance with the specifications.
(Source: Laws 1961, p. 2101.)

(810 ILCS 5/2-313) (from Ch. 26, par. 2-313)
Sec. 2-313. Express warranties by affirmation, promise, description, sample.
(1) Express warranties by the seller are created as follows:
(a) Any affirmation of fact or promise made by the

seller to the buyer which relates to the goods and becomes part of the basis of the bargain creates an express warranty that the goods shall conform to the affirmation or promise.

(b) Any description of the goods which is made part

of the basis of the bargain creates an express warranty that the goods shall conform to the description.

(c) Any sample or model which is made part of the

basis of the bargain creates an express warranty that the whole of the goods shall conform to the sample or model.

(2) It is not necessary to the creation of an express warranty that the seller use formal words such as "warrant" or "guarantee" or that he have a specific intention to make a warranty, but an affirmation merely of the value of the goods or a statement purporting to be merely the seller's opinion or commendation of the goods does not create a warranty.
(Source: Laws 1961, p. 2101.)

(810 ILCS 5/2-314) (from Ch. 26, par. 2-314)
Sec. 2-314. Implied warranty: merchantability; usage of trade.
(1) Unless excluded or modified (Section 2-316), a warranty that the goods shall be merchantable is implied in a contract for their sale if the seller is a merchant with respect to goods of that kind. Under this Section the serving for value of food or drink to be consumed either on the premises or elsewhere is a sale.
(2) Goods to be merchantable must be at least such as
(a) pass without objection in the trade under the

contract description; and

(b) in the case of fungible goods, are of fair

average quality within the description; and

(c) are fit for the ordinary purposes for which such

goods are used; and

(d) run, within the variations permitted by the

agreement, of even kind, quality and quantity within each unit and among all units involved; and

(e) are adequately contained, packaged, and labeled

as the agreement may require; and

(f) conform to the promises or affirmations of fact

made on the container or label if any.

(3) Unless excluded or modified (Section 2-316) other implied warranties may arise from course of dealing or usage of trade.
(Source: Laws 1961, p. 2101.)

(810 ILCS 5/2-315) (from Ch. 26, par. 2-315)
Sec. 2-315. Implied warranty: fitness for particular purpose.
Where the seller at the time of contracting has reason to know any particular purpose for which the goods are required and that the buyer is relying on the seller's skill or judgment to select or furnish suitable goods, there is unless excluded or modified under the next section an implied warranty that the goods shall be fit for such purpose.
(Source: Laws 1961, p. 2101.)

(810 ILCS 5/2-316) (from Ch. 26, par. 2-316)
Sec. 2-316. Exclusion or modification of warranties. (1) Words or conduct relevant to the creation of an express warranty and words or conduct tending to negate or limit warranty shall be construed wherever reasonable as consistent with each other; but subject to the provisions of this Article on parol or extrinsic evidence (Section 2-202) negation or limitation is inoperative to the extent that such construction is unreasonable.
(2) Subject to subsection (3), to exclude or modify the implied warranty of merchantability or any part of it the language must mention merchantability and in case of a writing must be conspicuous, and to exclude or modify any implied warranty of fitness the exclusion must be by a writing and conspicuous. Language to exclude all implied warranties of fitness is sufficient if it states, for example, that "There are no warranties which extend beyond the description on the face hereof."
(3) Notwithstanding subsection (2)
(a) unless the circumstances indicate otherwise, all implied warranties are excluded by expressions like "as is", "with all faults" or other language which in common understanding calls the buyer's attention to the exclusion of warranties and makes plain that there is no implied warranty; and
(b) when the buyer before entering into the contract has examined the goods or the sample or model as fully as he desired or has refused to examine the goods there is no implied warranty with regard to defects which an examination ought in the circumstances to have revealed to him; and
(c) an implied warranty can also be excluded or modified by course of dealing or course of performance or usage of trade; and
(d) the implied warranties of merchantability and fitness for a particular purpose do not apply to the sale of cattle, swine, sheep, horses, poultry and turkeys, or the unborn young of any of the foregoing, provided the seller has made reasonable efforts to comply with State and federal regulations pertaining to animal health. This exemption does not apply if the seller had knowledge that the animal was diseased at the time of the sale.
(4) Remedies for breach of warranty can be limited in accordance with the provisions of this Article on liquidation or limitation of damages and on contractual modification of remedy (Sections 2-718 and 2-719).
(Source: P.A. 82-234.)

(810 ILCS 5/2-317) (from Ch. 26, par. 2-317)
Sec. 2-317. Cumulation and conflict of warranties express or implied. Warranties whether express or implied shall be construed as consistent with each other and as cumulative, but if such construction is unreasonable the intention of the parties shall determine which warranty is dominant. In ascertaining that intention the following rules apply:
(a) Exact or technical specifications displace an

inconsistent sample or model or general language of description.

(b) A sample from an existing bulk displaces

inconsistent general language of description.

(c) Express warranties displace inconsistent implied

warranties other than an implied warranty of fitness for a particular purpose.

(Source: Laws 1961, p. 2101.)

(810 ILCS 5/2-318) (from Ch. 26, par. 2-318)
Sec. 2-318. Third party beneficiaries of warranties express or implied.
A seller's warranty whether express or implied extends to any natural person who is in the family or household of his buyer or who is a guest in his home if it is reasonable to expect that such person may use, consume or be affected by the goods and who is injured in person by breach of the warranty. A seller may not exclude or limit the operation of this Section.
(Source: Laws 1961, p. 2101.)

(810 ILCS 5/2-319) (from Ch. 26, par. 2-319)
Sec. 2-319. F.O.B. and F.A.S. terms.
(1) Unless otherwise agreed the term F.O.B. (which means "free on board") at a named place, even though used only in connection with the stated price, is a delivery term under which
(a) when the term is F.O.B. the place of shipment,

the seller must at that place ship the goods in the manner provided in this Article (Section 2-504) and bear the expense and risk of putting them into the possession of the carrier; or

(b) when the term is F.O.B. the place of destination,

the seller must at his own expense and risk transport the goods to that place and there tender delivery of them in the manner provided in this Article (Section 2-503);

(c) when under either (a) or (b) the term is also

F.O.B. vessel, car or other vehicle, the seller must in addition at his own expense and risk load the goods on board. If the term is F.O.B. vessel the buyer must name the vessel and in an appropriate case the seller must comply with the provisions of this Article on the form of bill of lading (Section 2-323).

(2) Unless otherwise agreed the term F.A.S. vessel (which means "free alongside") at a named port, even though used only in connection with the stated price, is a delivery term under which the seller must
(a) at his own expense and risk deliver the goods

alongside the vessel in the manner usual in that port or on a dock designated and provided by the buyer; and

(b) obtain and tender a receipt for the goods in

exchange for which the carrier is under a duty to issue a bill of lading.

(3) Unless otherwise agreed in any case falling within subsection (1) (a) or (c) or subsection (2) the buyer must seasonably give any needed instructions for making delivery, including when the term is F.A.S. or F.O.B. the loading berth of the vessel and in an appropriate case its name and sailing date. The seller may treat the failure of needed instructions as a failure of cooperation under this Article (Section 2-311). He may also at his option move the goods in any reasonable manner preparatory to delivery or shipment.
(4) Under the term F.O.B. vessel or F.A.S. unless otherwise agreed the buyer must make payment against tender of the required documents and the seller may not tender nor the buyer demand delivery of the goods in substitution for the documents.
(Source: Laws 1961, p. 2101.)

(810 ILCS 5/2-320) (from Ch. 26, par. 2-320)
Sec. 2-320. C.I.F. and C. & F. terms.
(1) The term C.I.F. means that the price includes in a lump sum the cost of the goods and the insurance and freight to the named destination. The term C. & F. or C.F. means that the price so includes cost and freight to the named destination.
(2) Unless otherwise agreed and even though used only in connection with the stated price and destination, the term C.I.F. destination or its equivalent requires the seller at his own expense and risk to
(a) put the goods into the possession of a carrier at

the port for shipment and obtain a negotiable bill or bills of lading covering the entire transportation to the named destination; and

(b) load the goods and obtain a receipt from the

carrier (which may be contained in the bill of lading) showing that the freight has been paid or provided for; and

(c) obtain a policy or certificate of insurance,

including any war risk insurance, of a kind and on terms then current at the port of shipment in the usual amount, in the currency of the contract, shown to cover the same goods covered by the bill of lading and providing for payment of loss to the order of the buyer or for the account of whom it may concern; but the seller may add to the price the amount of the premium for any such war risk insurance; and

(d) prepare an invoice of the goods and procure any

other documents required to effect shipment or to comply with the contract; and

(e) forward and tender with commercial promptness all

the documents in due form and with any indorsement necessary to perfect the buyer's rights.

(3) Unless otherwise agreed the term C. & F. or its equivalent has the same effect and imposes upon the seller the same obligations and risks as a C.I.F. term except the obligation as to insurance.
(4) Under the term C.I.F. or C. & F. unless otherwise agreed the buyer must make payment against tender of the required documents and the seller may not tender nor the buyer demand delivery of the goods in substitution for the documents.
(Source: Laws 1961, p. 2101.)

(810 ILCS 5/2-321) (from Ch. 26, par. 2-321)
Sec. 2-321. C.I.F. or C. & F.: "net landed weights"; "payment on arrival"; warranty of condition on arrival.
Under a contract containing a term C.I.F. or C. & F.
(1) Where the price is based on or is to be adjusted according to "net landed weights", "delivered weights", "out turn" quantity or quality or the like, unless otherwise agreed the seller must reasonably estimate the price. The payment due on tender of the documents called for by the contract is the amount so estimated, but after final adjustment of the price a settlement must be made with commercial promptness.
(2) An agreement described in subsection (1) or any warranty of quality or condition of the goods on arrival places upon the seller the risk of ordinary deterioration, shrinkage and the like in transportation but has no effect on the place or time of identification to the contract for sale or delivery or on the passing of the risk of loss.
(3) Unless otherwise agreed where the contract provides for payment on or after arrival of the goods the seller must before payment allow such preliminary inspection as is feasible; but if the goods are lost delivery of the documents and payment are due when the goods should have arrived.
(Source: Laws 1961, p. 2101.)

(810 ILCS 5/2-322) (from Ch. 26, par. 2-322)
Sec. 2-322. Delivery "ex-ship".
(1) Unless otherwise agreed a term for delivery of goods "ex-ship" (which means from the carrying vessel) or in equivalent language is not restricted to a particular ship and requires delivery from a ship which has reached a place at the named port of destination where goods of the kind are usually discharged.
(2) Under such a term unless otherwise agreed
(a) the seller must discharge all liens arising out

of the carriage and furnish the buyer with a direction which puts the carrier under a duty to deliver the goods; and

(b) the risk of loss does not pass to the buyer until

the goods leave the ship's tackle or are otherwise properly unloaded.

(Source: Laws 1961, p. 2101.)

(810 ILCS 5/2-323) (from Ch. 26, par. 2-323)
Sec. 2-323. Form of bill of lading required in overseas shipment; "overseas".
(1) Where the contract contemplates overseas shipment and contains a term C.I.F. or C. & F. or F.O.B. vessel, the seller unless otherwise agreed must obtain a negotiable bill of lading stating that the goods have been loaded on board or, in the case of a term C.I.F. or C. & F., received for shipment.
(2) Where in a case within subsection (1) a tangible bill of lading has been issued in a set of parts, unless otherwise agreed if the documents are not to be sent from abroad the buyer may demand tender of the full set; otherwise only one part of the bill of lading need be tendered. Even if the agreement expressly requires a full set:
(a) due tender of a single part is acceptable within

the provisions of this Article on cure of improper delivery (subsection (1) of Section 2-508); and

(b) even though the full set is demanded, if the

documents are sent from abroad the person tendering an incomplete set may nevertheless require payment upon furnishing an indemnity which the buyer in good faith deems adequate.

(3) A shipment by water or by air or a contract contemplating such shipment is "overseas" insofar as by usage of trade or agreement it is subject to the commercial, financing or shipping practices characteristic of international deep water commerce.
(Source: P.A. 100-201, eff. 8-18-17.)

(810 ILCS 5/2-324) (from Ch. 26, par. 2-324)
Sec. 2-324. "No arrival, no sale" term. Under a term "no arrival, no sale" or terms of like meaning, unless otherwise agreed,
(a) the seller must properly ship conforming goods

and if they arrive by any means he must tender them on arrival but he assumes no obligation that the goods will arrive unless he has caused the non-arrival; and

(b) where without fault of the seller the goods are

in part lost or have so deteriorated as no longer to conform to the contract or arrive after the contract time, the buyer may proceed as if there had been casualty to identified goods (Section 2-613).

(Source: Laws 1961, p. 2101.)

(810 ILCS 5/2-325) (from Ch. 26, par. 2-325)
Sec. 2-325. "Letter of credit" term; "confirmed credit".
(1) Failure of the buyer seasonably to furnish an agreed letter of credit is a breach of the contract for sale.
(2) The delivery to seller of a proper letter of credit suspends the buyer's obligation to pay. If the letter of credit is dishonored, the seller may on seasonable notification to the buyer require payment directly from him.
(3) Unless otherwise agreed the term "letter of credit" or "banker's credit" in a contract for sale means an irrevocable credit issued by a financing agency of good repute and, where the shipment is overseas, of good international repute. The term "confirmed credit" means that the credit must also carry the direct obligation of such an agency which does business in the seller's financial market.
(Source: Laws 1961, p. 2101.)

(810 ILCS 5/2-326) (from Ch. 26, par. 2-326)
Sec. 2-326. Sale on approval and sale or return; rights of creditors.
(1) Unless otherwise agreed, if delivered goods may be returned by the buyer even though they conform to the contract, the transaction is
(a) a "sale on approval" if the goods are delivered

primarily for use, and

(b) a "sale or return" if the goods are delivered

primarily for resale.

(2) Goods held on approval are not subject to the claims of the buyer's creditors until acceptance; goods held on sale or return are subject to such claims while in the buyer's possession.
(3) Any "or return" term of a contract for sale is to be treated as a separate contract for sale within the statute of frauds section of this Article (Section 2-201) and as contradicting the sale aspect of the contract within the provisions of this Article on parol or extrinsic evidence (Section 2-202).
(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/2-327) (from Ch. 26, par. 2-327)
Sec. 2-327. Special incidents of sale on approval and sale or return.
(1) Under a sale on approval unless otherwise agreed
(a) although the goods are identified to the contract

the risk of loss and the title do not pass to the buyer until acceptance; and

(b) use of the goods consistent with the purpose of

trial is not acceptance but failure seasonably to notify the seller of election to return the goods is acceptance, and if the goods conform to the contract acceptance of any part is acceptance of the whole; and

(c) after due notification of election to return, the

return is at the seller's risk and expense but a merchant buyer must follow any reasonable instructions.

(2) Under a sale or return unless otherwise agreed
(a) the option to return extends to the whole or any

commercial unit of the goods while in substantially their original condition, but must be exercised seasonably; and

(b) the return is at the buyer's risk and expense.
(Source: Laws 1961, 1st SS., p. 7.)

(810 ILCS 5/2-328) (from Ch. 26, par. 2-328)
Sec. 2-328. Sale by auction. (1) In a sale by auction if goods are put up in lots each lot is the subject of a separate sale.
(2) A sale by auction is complete when the auctioneer so announces by the fall of the hammer or in other customary manner. Where a bid is made while the hammer is falling in acceptance of a prior bid the auctioneer may in his discretion reopen the bidding or declare the goods sold under the bid on which the hammer was falling.
(3) Such a sale is with reserve unless the goods are in explicit terms put up without reserve. In an auction with reserve the auctioneer may withdraw the goods at any time until he announces completion of the sale. In an auction without reserve, after the auctioneer calls for bids on an article or lot, that article or lot cannot be withdrawn unless no bid is made within a reasonable time. In either case a bidder may retract his bid until the auctioneer's announcement of completion of the sale, but a bidder retraction does not revive any previous bid.
(4) If the auctioneer knowingly receives a bid on the seller's behalf or the seller makes or procures such a bid, and notice has not been given that liberty for such bidding is reserved, the buyer may at his option avoid the sale or take the goods at the price of the last good faith bid prior to the completion of the sale. This subsection shall not apply to any bid at a forced sale.
(Source: Laws 1961, p. 2101.)

(810 ILCS 5/Art. 2 Pt. 4 heading)

(810 ILCS 5/2-401) (from Ch. 26, par. 2-401)
Sec. 2-401. Passing of title; reservation for security; limited application of this Section. Each provision of this Article with regard to the rights, obligations and remedies of the seller, the buyer, purchasers or other third parties applies irrespective of title to the goods except where the provision refers to such title. Insofar as situations are not covered by the other provisions of this Article and matters concerning title become material the following rules apply:
(1) Title to goods cannot pass under a contract for

sale prior to their identification to the contract (Section 2-501), and unless otherwise explicitly agreed the buyer acquires by their identification a special property as limited by this Act. Any retention or reservation by the seller of the title (property) in goods shipped or delivered to the buyer is limited in effect to a reservation of a security interest. Subject to these provisions and to the provisions of the Article on Secured Transactions (Article 9), title to goods passes from the seller to the buyer in any manner and on any conditions explicitly agreed on by the parties.

(2) Unless otherwise explicitly agreed title passes

to the buyer at the time and place at which the seller completes his performance with reference to the physical delivery of the goods, despite any reservation of a security interest and even though a document of title is to be delivered at a different time or place; and in particular and despite any reservation of a security interest by the bill of lading

(a) if the contract requires or authorizes the

seller to send the goods to the buyer but does not require him to deliver them at destination, title passes to the buyer at the time and place of shipment; and

(b) if the contract requires delivery at

destination, title passes on tender there.

(3) Unless otherwise explicitly agreed where delivery

is to be made without moving the goods,

(a) if the seller is to deliver a tangible

document of title, title passes at the time when and the place where he delivers such documents and if the seller is to deliver an electronic document of title, title passes when the seller delivers the document; or

(b) if the goods are at the time of contracting

already identified and no documents of title are to be delivered, title passes at the time and place of contracting.

(4) A rejection or other refusal by the buyer to

receive or retain the goods, whether or not justified, or a justified revocation of acceptance revests title to the goods in the seller. Such revesting occurs by operation of law and is not a "sale".

(Source: P.A. 95-895, eff. 1-1-09.)

(810 ILCS 5/2-402) (from Ch. 26, par. 2-402)
Sec. 2-402. Rights of seller's creditors against sold goods.
(1) Except as provided in subsections (2) and (3), rights of unsecured creditors of the seller with respect to goods which have been identified to a contract for sale are subject to the buyer's rights to recover the goods under this Article (Sections 2-502 and 2-716).
(2) A creditor of the seller may treat a sale or an identification of goods to a contract for sale as void if as against him a retention of possession by the seller is fraudulent under any rule of law of the state where the goods are situated, except that retention of possession in good faith and current course of trade by a merchant-seller for a commercially reasonable time after a sale or identification is not fraudulent.
(3) Nothing in this Article shall be deemed to impair the rights of creditors of the seller
(a) under the provisions of the Article on Secured

Transactions (Article 9); or

(b) where identification to the contract or delivery

is made not in current course of trade but in satisfaction of or as security for a pre-existing claim for money, security or the like and is made under circumstances which under any rule of law of the state where the goods are situated would apart from this Article constitute the transaction a fraudulent transfer or voidable preference.

(Source: Laws 1961, p. 2101.)

(810 ILCS 5/2-403) (from Ch. 26, par. 2-403)
Sec. 2-403. Power to transfer; good faith purchase of goods; "entrusting".
(1) A purchaser of goods acquires all title which his transferor had or had power to transfer except that a purchaser of a limited interest acquires rights only to the extent of the interest purchased. A person with voidable title has power to transfer a good title to a good faith purchaser for value. When goods have been delivered under a transaction of purchase the purchaser has such power even though
(a) the transferor was deceived as to the identity of

the purchaser, or

(b) the delivery was in exchange for a check which is

later dishonored, or

(c) it was agreed that the transaction was to be a

"cash sale", or

(d) the delivery was procured through fraud

punishable as larcenous under the criminal law.

(2) Any entrusting of possession of goods to a merchant who deals in goods of that kind gives him power to transfer all rights of the entruster to a buyer in ordinary course of business.
(3) "Entrusting" includes any delivery and any acquiescence in retention of possession regardless of any condition expressed between the parties to the delivery or acquiescence and regardless of whether the procurement of the entrusting or the possessor's disposition of the goods have been such as to be larcenous under the criminal law.
(4) The rights of other purchasers of goods and of lien creditors are governed by the Articles on Secured Transactions (Article 9) and Documents of Title (Article 7).
(Source: P.A. 87-308.)

(810 ILCS 5/Art. 2 Pt. 5 heading)

(810 ILCS 5/2-501) (from Ch. 26, par. 2-501)
Sec. 2-501. Insurable interest in goods; manner of identification of goods.
(1) The buyer obtains a special property and an insurable interest in goods by identification of existing goods as goods to which the contract refers even though the goods so identified are non-conforming and he has an option to return or reject them. Such identification can be made at any time and in any manner explicitly agreed to by the parties. In the absence of explicit agreement identification occurs
(a) when the contract is made if it is for the sale

of goods already existing and identified;

(b) if the contract is for the sale of future goods

other than those described in paragraph (c), when goods are shipped, marked or otherwise designated by the seller as goods to which the contract refers;

(c) when the crops are planted or otherwise become

growing crops or the young are conceived if the contract is for the sale of unborn young to be born within 12 months after contracting or for the sale of crops to be harvested within 12 months or the next normal harvest season after contracting whichever is longer.

(2) The seller retains an insurable interest in goods so long as title to or any security interest in the goods remains in him and where the identification is by the seller alone he may until default or insolvency or notification to the buyer that the identification is final substitute other goods for those identified.
(3) Nothing in this Section impairs any insurable interest recognized under any other statute or rule of law.
(Source: Laws 1961, 1st SS., p. 7.)

(810 ILCS 5/2-502) (from Ch. 26, par. 2-502)
Sec. 2-502. Buyer's right to goods on seller's insolvency.
(1) Subject to subsections (2) and (3) and even though the goods have not been shipped a buyer who has paid a part or all of the price of goods in which he has a special property under the provisions of the immediately preceding section may on making and keeping good a tender of any unpaid portion of their price recover them from the seller if:
(a) in the case of goods bought for personal, family,

or household purposes, the seller repudiates or fails to deliver as required by the contract; or

(b) in all cases, the seller becomes insolvent within

10 days after receipt of the first installment on their price.

(2) The buyer's right to recover the goods under subsection (1)(a) vests upon acquisition of a special property, even if the seller had not then repudiated or failed to deliver.
(3) If the identification creating his special property has been made by the buyer he acquires the right to recover the goods only if they conform to the contract for sale.
(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/2-503) (from Ch. 26, par. 2-503)
Sec. 2-503. Manner of seller's tender of delivery.
(1) Tender of delivery requires that the seller put and hold conforming goods at the buyer's disposition and give the buyer any notification reasonably necessary to enable him to take delivery. The manner, time and place for tender are determined by the agreement and this Article, and in particular
(a) tender must be at a reasonable hour, and if it is

of goods they must be kept available for the period reasonably necessary to enable the buyer to take possession; but

(b) unless otherwise agreed the buyer must furnish

facilities reasonably suited to the receipt of the goods.

(2) Where the case is within the next section respecting shipment tender requires that the seller comply with its provisions.
(3) Where the seller is required to deliver at a particular destination tender requires that he comply with subsection (1) and also in any appropriate case tender documents as described in subsections (4) and (5) of this Section.
(4) Where goods are in the possession of a bailee and are to be delivered without being moved
(a) tender requires that the seller either tender a

negotiable document of title covering such goods or procure acknowledgment by the bailee of the buyer's right to possession of the goods; but

(b) tender to the buyer of a non-negotiable document

of title or of a record directing the bailee to deliver is sufficient tender unless the buyer seasonably objects, and except as otherwise provided in Article 9 receipt by the bailee of notification of the buyer's rights fixes those rights as against the bailee and all third persons; but risk of loss of the goods and of any failure by the bailee to honor the non-negotiable document of title or to obey the direction remains on the seller until the buyer has had a reasonable time to present the document or direction, and a refusal by the bailee to honor the document or to obey the direction defeats the tender.

(5) Where the contract requires the seller to deliver documents
(a) he must tender all such documents in correct

form, except as provided in this Article with respect to bills of lading in a set (subsection (2) of Section 2-323); and

(b) tender through customary banking channels is

sufficient and dishonor of a draft accompanying or associated with the documents constitutes non-acceptance or rejection.

(Source: P.A. 95-895, eff. 1-1-09.)

(810 ILCS 5/2-504) (from Ch. 26, par. 2-504)
Sec. 2-504. Shipment by seller. Where the seller is required or authorized to send the goods to the buyer and the contract does not require him to deliver them at a particular destination, then unless otherwise agreed he must
(a) put the goods in the possession of such a carrier

and make such a contract for their transportation as may be reasonable having regard to the nature of the goods and other circumstances of the case; and

(b) obtain and promptly deliver or tender in due form

any document necessary to enable the buyer to obtain possession of the goods or otherwise required by the agreement or by usage of trade; and

(c) promptly notify the buyer of the shipment.
Failure to notify the buyer under paragraph (c) or to make a proper contract under paragraph (a) is a ground for rejection only if material delay or loss ensues.
(Source: Laws 1961, p. 2101.)

(810 ILCS 5/2-505) (from Ch. 26, par. 2-505)
Sec. 2-505. Seller's shipment under reservation.
(1) Where the seller has identified goods to the contract by or before shipment:
(a) his procurement of a negotiable bill of lading to

his own order or otherwise reserves in him a security interest in the goods. His procurement of the bill to the order of a financing agency or of the buyer indicates in addition only the seller's expectation of transferring that interest to the person named.

(b) a non-negotiable bill of lading to himself or his

nominee reserves possession of the goods as security but except in a case of conditional delivery (subsection (2) of Section 2-507 a non-negotiable bill of lading naming the buyer as consignee reserves no security interest even though the seller retains possession or control of the bill of lading.

(2) When shipment by the seller with reservation of a security interest is in violation of the contract for sale it constitutes an improper contract for transportation within the preceding section but impairs neither the rights given to the buyer by shipment and identification of the goods to the contract nor the seller's powers as a holder of a negotiable document of title.
(Source: P.A. 95-895, eff. 1-1-09.)

(810 ILCS 5/2-506) (from Ch. 26, par. 2-506)
Sec. 2-506. Rights of financing agency.
(1) A financing agency by paying or purchasing for value a draft which relates to a shipment of goods acquires to the extent of the payment or purchase and in addition to its own rights under the draft and any document of title securing it any rights of the shipper in the goods including the right to stop delivery and the shipper's right to have the draft honored by the buyer.
(2) The right to reimbursement of a financing agency which has in good faith honored or purchased the draft under commitment to or authority from the buyer is not impaired by subsequent discovery of defects with reference to any relevant document which was apparently regular.
(Source: P.A. 95-895, eff. 1-1-09.)

(810 ILCS 5/2-507) (from Ch. 26, par. 2-507)
Sec. 2-507. Effect of seller's tender; delivery on condition.
(1) Tender of delivery is a condition to the buyer's duty to accept the goods and, unless otherwise agreed, to his duty to pay for them. Tender entitles the seller to acceptance of the goods and to payment according to the contract.
(2) Where payment is due and demanded on the delivery to the buyer of goods or documents of title, his right as against the seller to retain or dispose of them is conditional upon his making the payment due.
(Source: Laws 1961, p. 2101.)

(810 ILCS 5/2-508) (from Ch. 26, par. 2-508)
Sec. 2-508. Cure by seller of improper tender or delivery; replacement.
(1) Where any tender or delivery by the seller is rejected because non-conforming and the time for performance has not yet expired, the seller may seasonably notify the buyer of his intention to cure and may then within the contract time make a conforming delivery.
(2) Where the buyer rejects a non-conforming tender which the seller had reasonable grounds to believe would be acceptable with or without money allowance the seller may if he seasonably notifies the buyer have a further reasonable time to substitute a conforming tender.
(Source: Laws 1961, p. 2101.)

(810 ILCS 5/2-509) (from Ch. 26, par. 2-509)
Sec. 2-509. Risk of loss in the absence of breach.
(1) Where the contract requires or authorizes the seller to ship the goods by carrier
(a) if it does not require him to deliver them at a

particular destination, the risk of loss passes to the buyer when the goods are duly delivered to the carrier even though the shipment is under reservation (Section 2-505); but

(b) if it does require him to deliver them at a

particular destination and the goods are there duly tendered while in the possession of the carrier, the risk of loss passes to the buyer when the goods are there duly so tendered as to enable the buyer to take delivery.

(2) Where the goods are held by a bailee to be delivered without being moved, the risk of loss passes to the buyer
(a) on his receipt of possession or control of a

negotiable document of title covering the goods; or

(b) on acknowledgment by the bailee of the buyer's

right to possession of the goods; or

(c) after his receipt of possession or control of a

non-negotiable document of title or other direction to deliver in a record, as provided in subsection (4) (b) of Section 2-503.

(3) In any case not within subsection (1) or (2), the risk of loss passes to the buyer on his receipt of the goods if the seller is a merchant; otherwise the risk passes to the buyer on tender of delivery.
(4) The provisions of this Section are subject to contrary agreement of the parties and to the provisions of this Article on sale on approval (Section 2-327) and on effect of breach on risk of loss (Section 2-510).
(Source: P.A. 95-895, eff. 1-1-09.)

(810 ILCS 5/2-510) (from Ch. 26, par. 2-510)
Sec. 2-510. Effect of breach on risk of loss.
(1) Where a tender or delivery of goods so fails to conform to the contract as to give a right of rejection the risk of their loss remains on the seller until cure or acceptance.
(2) Where the buyer rightfully revokes acceptance he may to the extent of any deficiency in his effective insurance coverage treat the risk of loss as having rested on the seller from the beginning.
(3) Where the buyer as to conforming goods already identified to the contract for sale repudiates or is otherwise in breach before risk of their loss has passed to him, the seller may to the extent of any deficiency in his effective insurance coverage treat the risk of loss as resting on the buyer for a commercially reasonable time.
(Source: Laws 1961, p. 2101.)

(810 ILCS 5/2-511) (from Ch. 26, par. 2-511)
Sec. 2-511. Tender of payment by buyer; payment by check.
(1) Unless otherwise agreed tender of payment is a condition to the seller's duty to tender and complete any delivery.
(2) Tender of payment is sufficient when made by any means or in any manner current in the ordinary course of business unless the seller demands payment in legal tender and gives any extension of time reasonably necessary to procure it.
(3) Subject to the provisions of this Act on the effect of an instrument on an obligation (Section 3-310), payment by check is conditional and is defeated as between the parties by dishonor of the check on due presentment.
(Source: P.A. 87-1135.)

(810 ILCS 5/2-512) (from Ch. 26, par. 2-512)
Sec. 2-512. Payment by buyer before inspection.
(1) Where the contract requires payment before inspection non-conformity of the goods does not excuse the buyer from so making payment unless
(a) the non-conformity appears without inspection; or
(b) despite tender of the required documents the

circumstances would justify injunction against honor under the provisions of this Act (Section 5-109(b)).

(2) Payment pursuant to subsection (1) does not constitute an acceptance of goods or impair the buyer's right to inspect or any of his remedies.
(Source: P.A. 89-534, eff. 1-1-97.)

(810 ILCS 5/2-513) (from Ch. 26, par. 2-513)
Sec. 2-513. Buyer's right to inspection of goods.
(1) Unless otherwise agreed and subject to subsection (3), where goods are tendered or delivered or identified to the contract for sale, the buyer has a right before payment or acceptance to inspect them at any reasonable place and time and in any reasonable manner. When the seller is required or authorized to send the goods to the buyer, the inspection may be after their arrival.
(2) Expenses of inspection must be borne by the buyer but may be recovered from the seller if the goods do not conform and are rejected.
(3) Unless otherwise agreed and subject to the provisions of this Article on C.I.F. contracts (subsection (3) of Section 2-321, the buyer is not entitled to inspect the goods before payment of the price when the contract provides
(a) for delivery "C.O.D." or on other like terms; or
(b) for payment against documents of title, except

where such payment is due only after the goods are to become available for inspection.

(4) A place or method of inspection fixed by the parties is presumed to be exclusive but unless otherwise expressly agreed it does not postpone identification or shift the place for delivery or for passing the risk of loss. If compliance becomes impossible, inspection shall be as provided in this Section unless the place or method fixed was clearly intended as an indispensable condition failure of which avoids the contract.
(Source: Laws 1961, p. 2101.)

(810 ILCS 5/2-514) (from Ch. 26, par. 2-514)
Sec. 2-514. When documents deliverable on acceptance; when on payment.
Unless otherwise agreed documents against which a draft is drawn are to be delivered to the drawee on acceptance of the draft if it is payable more than 3 days after presentment; otherwise, only on payment.
(Source: Laws 1961, p. 2101.)

(810 ILCS 5/2-515) (from Ch. 26, par. 2-515)
Sec. 2-515. Preserving evidence of goods in dispute. In furtherance of the adjustment of any claim or dispute
(a) either party on reasonable notification to the

other and for the purpose of ascertaining the facts and preserving evidence has the right to inspect, test and sample the goods including such of them as may be in the possession or control of the other; and

(b) the parties may agree to a third party inspection

or survey to determine the conformity or condition of the goods and may agree that the findings shall be binding upon them in any subsequent litigation or adjustment.

(Source: Laws 1961, p. 2101.)

(810 ILCS 5/Art. 2 Pt. 6 heading)

(810 ILCS 5/2-601) (from Ch. 26, par. 2-601)
Sec. 2-601. Buyer's rights on improper delivery. Subject to the provisions of this Article on breach in installment contracts (Section 2-612) and unless otherwise agreed under the sections on contractual limitations of remedy (Sections 2-718 and 2-719), if the goods or the tender of delivery fail in any respect to conform to the contract, the buyer may
(a) reject the whole; or
(b) accept the whole; or
(c) accept any commercial unit or units and reject

the rest.

(Source: Laws 1961, p. 2101.)

(810 ILCS 5/2-602) (from Ch. 26, par. 2-602)
Sec. 2-602. Manner and effect of rightful rejection.
(1) Rejection of goods must be within a reasonable time after their delivery or tender. It is ineffective unless the buyer seasonably notifies the seller.
(2) Subject to the provisions of the two following sections on rejected goods (Sections 2-603 and 2-604),
(a) after rejection any exercise of ownership by the

buyer with respect to any commercial unit is wrongful as against the seller; and

(b) if the buyer has before rejection taken physical

possession of goods in which he does not have a security interest under the provisions of this Article (subsection (3) of Section 2-711, he is under a duty after rejection to hold them with reasonable care at the seller's disposition for a time sufficient to permit the seller to remove them; but

(c) the buyer has no further obligations with regard

to goods rightfully rejected.

(3) The seller's rights with respect to goods wrongfully rejected are governed by the provisions of this Article on Seller's remedies in general (Section 2-703).
(Source: Laws 1961, 1st S.S., p. 7.)

(810 ILCS 5/2-603) (from Ch. 26, par. 2-603)
Sec. 2-603. Merchant buyer's duties as to rightfully rejected goods.
(1) Subject to any security interest in the buyer (subsection (3) of Section 2-711, when the seller has no agent or place of business at the market of rejection a merchant buyer is under a duty after rejection of goods in his possession or control to follow any reasonable instructions received from the seller with respect to the goods and in the absence of such instructions to make reasonable efforts to sell them for the seller's account if they are perishable or threaten to decline in value speedily. Instructions are not reasonable if on demand indemnity for expenses is not forthcoming.
(2) When the buyer sells goods under subsection (1), he is entitled to reimbursement from the seller or out of the proceeds for reasonable expenses of caring for and selling them, and if the expenses include no selling commission then to such commission as is usual in the trade or if there is none to a reasonable sum not exceeding 10% on the gross proceeds.
(3) In complying with this Section the buyer is held only to good faith and good faith conduct hereunder is neither acceptance nor conversion nor the basis of an action for damages.
(Source: Laws 1961, p. 2101.)

(810 ILCS 5/2-604) (from Ch. 26, par. 2-604)
Sec. 2-604. Buyer's options as to salvage of rightfully rejected goods.
Subject to the provisions of the immediately preceding section on perishables if the seller gives no instructions within a reasonable time after notification of rejection the buyer may store the rejected goods for the seller's account or reship them to him or resell them for the seller's account with reimbursement as provided in the preceding section. Such action is not acceptance or conversion.
(Source: Laws 1961, p. 2101.)

(810 ILCS 5/2-605) (from Ch. 26, par. 2-605)
Sec. 2-605. Waiver of buyer's objections by failure to particularize.
(1) The buyer's failure to state in connection with rejection a particular defect which is ascertainable by reasonable inspection precludes him from relying on the unstated defect to justify rejection or to establish breach
(a) where the seller could have cured it if stated

seasonably; or

(b) between merchants when the seller has after

rejection made a request in writing for a full and final written statement of all defects on which the buyer proposes to rely.

(2) Payment against documents made without reservation of rights precludes recovery of the payment for defects apparent in the documents.
(Source: P.A. 95-895, eff. 1-1-09.)

(810 ILCS 5/2-606) (from Ch. 26, par. 2-606)
Sec. 2-606. What constitutes acceptance of goods.
(1) Acceptance of goods occurs when the buyer
(a) after a reasonable opportunity to inspect the

goods signifies to the seller that the goods are conforming or that he will take or retain them in spite of their non-conformity; or

(b) fails to make an effective rejection (subsection

(1) of Section 2-602, but such acceptance does not occur until the buyer has had a reasonable opportunity to inspect them; or

(c) does any act inconsistent with the seller's

ownership; but if such act is wrongful as against the seller it is an acceptance only if ratified by him.

(2) Acceptance of a part of any commercial unit is acceptance of that entire unit.
(Source: Laws 1961, p. 2101.)

(810 ILCS 5/2-607) (from Ch. 26, par. 2-607)
Sec. 2-607. Effect of acceptance; notice of breach; burden of establishing breach after acceptance; notice of claim or litigation to person answerable over.
(1) The buyer must pay at the contract rate for any goods accepted.
(2) Acceptance of goods by the buyer precludes rejection of the goods accepted and if made with knowledge of a non-conformity cannot be revoked because of it unless the acceptance was on the reasonable assumption that the non-conformity would be seasonably cured but acceptance does not of itself impair any other remedy provided by this Article for non-conformity.
(3) Where a tender has been accepted
(a) the buyer must within a reasonable time after he

discovers or should have discovered any breach notify the seller of breach or be barred from any remedy; and

(b) if the claim is one for infringement or the like

(subsection (3) of Section 2-312 and the buyer is sued as a result of such a breach he must so notify the seller within a reasonable time after he receives notice of the litigation or be barred from any remedy over for liability established by the litigation.

(4) The burden is on the buyer to establish any breach with respect to the goods accepted.
(5) Where the buyer is sued for breach of a warranty or other obligation for which his seller is answerable over
(a) he may give his seller written notice of the

litigation. If the notice states that the seller may come in and defend and that if the seller does not do so he will be bound in any action against him by his buyer by any determination of fact common to the two litigations, then unless the seller after seasonable receipt of the notice does come in and defend he is so bound.

(b) if the claim is one for infringement or the like

(subsection (3) of Section 2-312 the original seller may demand in writing that his buyer turn over to him control of the litigation including settlement or else be barred from any remedy over and if he also agrees to bear all expense and to satisfy any adverse judgment, then unless the buyer after seasonable receipt of the demand does turn over control the buyer is so barred.

(6) The provisions of subsections (3), (4) and (5) apply to any obligation of a buyer to hold the seller harmless against infringement or the like (subsection (3) of Section 2-312.
(Source: Laws 1961, p. 2101.)

(810 ILCS 5/2-608) (from Ch. 26, par. 2-608)
Sec. 2-608. Revocation of acceptance in whole or in part.
(1) The buyer may revoke his acceptance of a lot or commercial unit whose non-conformity substantially impairs its value to him if he has accepted it
(a) on the reasonable assumption that its

non-conformity would be cured and it has not been seasonably cured; or

(b) without discovery of such non-conformity if his

acceptance was reasonably induced either by the difficulty of discovery before acceptance or by the seller's assurances.

(2) Revocation of acceptance must occur within a reasonable time after the buyer discovers or should have discovered the ground for it and before any substantial change in condition of the goods which is not caused by their own defects. It is not effective until the buyer notifies the seller of it.
(3) A buyer who so revokes has the same rights and duties with regard to the goods involved as if he had rejected them.
(Source: Laws 1961, p. 2101.)

(810 ILCS 5/2-609) (from Ch. 26, par. 2-609)
Sec. 2-609. Right to adequate assurance of performance.
(1) A contract for sale imposes an obligation on each party that the other's expectation of receiving due performance will not be impaired. When reasonable grounds for insecurity arise with respect to the performance of either party the other may in writing demand adequate assurance of due performance and until he receives such assurance may if commercially reasonable suspend any performance for which he has not already received the agreed return.
(2) Between merchants the reasonableness of grounds for insecurity and the adequacy of any assurance offered shall be determined according to commercial standards.
(3) Acceptance of any improper delivery or payment does not prejudice the aggrieved party's right to demand adequate assurance of future performance.
(4) After receipt of a justified demand failure to provide within a reasonable time not exceeding 30 days such assurance of due performance as is adequate under the circumstances of the particular case is a repudiation of the contract.
(Source: Laws 1961, p. 2101.)

(810 ILCS 5/2-610) (from Ch. 26, par. 2-610)
Sec. 2-610. Anticipatory repudiation.
When either party repudiates the contract with respect to a performance not yet due the loss of which will substantially impair the value of the contract to the other, the aggrieved party may
(a) for a commercially reasonable time await

performance by the repudiating party; or

(b) resort to any remedy for breach (Section 2-703 or

Section 2-711), even though he has notified the repudiating party that he would await the latter's performance and has urged retraction; and

(c) in either case suspend his own performance or

proceed in accordance with the provisions of this Article on the seller's right to identify goods to the contract notwithstanding breach or to salvage unfinished goods (Section 2-704).

(Source: Laws 1961, p. 2101.)

(810 ILCS 5/2-611) (from Ch. 26, par. 2-611)
Sec. 2-611. Retraction of anticipatory repudiation.
(1) Until the repudiating party's next performance is due he can retract his repudiation unless the aggrieved party has since the repudiation cancelled or materially changed his position or otherwise indicated that he considers the repudiation final.
(2) Retraction may be by any method which clearly indicates to the aggrieved party that the repudiating party intends to perform, but must include any assurance justifiably demanded under the provisions of this Article (Section 2-609).
(3) Retraction reinstates the repudiating party's rights under the contract with due excuse and allowance to the aggrieved party for any delay occasioned by the repudiation.
(Source: Laws 1961, p. 2101.)

(810 ILCS 5/2-612) (from Ch. 26, par. 2-612)
Sec. 2-612. "Installment contract"; breach.
(1) An "installment contract" is one which requires or authorizes the delivery of goods in separate lots to be separately accepted, even though the contract contains a clause "each delivery is a separate contract" or its equivalent.
(2) The buyer may reject any installment which is non-conforming if the non-conformity substantially impairs the value of that installment and cannot be cured or if the non-conformity is a defect in the required documents; but if the non-conformity does not fall within subsection (3) and the seller gives adequate assurance of its cure the buyer must accept that installment.
(3) Whenever non-conformity or default with respect to one or more installments substantially impairs the value of the whole contract there is a breach of the whole. But the aggrieved party reinstates the contract if he accepts a non-conforming installment without seasonably notifying of cancellation or if he brings an action with respect only to past installments or demands performance as to future installments.
(Source: Laws 1961, p. 2101.)

(810 ILCS 5/2-613) (from Ch. 26, par. 2-613)
Sec. 2-613. Casualty to identified goods. Where the contract requires for its performance goods identified when the contract is made, and the goods suffer casualty without fault of either party before the risk of loss passes to the buyer, or in a proper case under a "no arrival, no sale" term (Section 2-324) then
(a) if the loss is total the contract is avoided; and
(b) if the loss is partial or the goods have so

deteriorated as no longer to conform to the contract the buyer may nevertheless demand inspection and at his option either treat the contract as avoided or accept the goods with due allowance from the contract price for the deterioration or the deficiency in quantity but without further right against the seller.

(Source: Laws 1961, p. 2101.)

(810 ILCS 5/2-614) (from Ch. 26, par. 2-614)
Sec. 2-614. Substituted performance.
(1) Where without fault of either party the agreed berthing, loading, or unloading facilities fail or an agreed type of carrier becomes unavailable or the agreed manner of delivery otherwise becomes commercially impracticable but a commercially reasonable substitute is available, such substitute performance must be tendered and accepted.
(2) If the agreed means or manner of payment fails because of domestic or foreign governmental regulation, the seller may withhold or stop delivery unless the buyer provides a means or manner of payment which is commercially a substantial equivalent. If delivery has already been taken, payment by the means or in the manner provided by the regulation discharges the buyer's obligation unless the regulation is discriminatory, oppressive or predatory.
(Source: Laws 1961, p. 2101.)

(810 ILCS 5/2-615) (from Ch. 26, par. 2-615)
Sec. 2-615. Excuse by failure of presupposed conditions. Except so far as a seller may have assumed a greater obligation and subject to the preceding section on substituted performance:
(a) Delay in delivery or non-delivery in whole or in

part by a seller who complies with paragraphs (b) and (c) is not a breach of his duty under a contract for sale if performance as agreed has been made impracticable by the occurrence of a contingency the non-occurrence of which was a basic assumption on which the contract was made or by compliance in good faith with any applicable foreign or domestic governmental regulation or order whether or not it later proves to be invalid.

(b) Where the causes mentioned in paragraph (a)

affect only a part of the seller's capacity to perform, he must allocate production and deliveries among his customers but may at his option include regular customers not then under contract as well as his own requirements for further manufacture. He may so allocate in any manner which is fair and reasonable.

(c) The seller must notify the buyer seasonably that

there will be delay or non-delivery and, when allocation is required under paragraph (b), of the estimated quota thus made available for the buyer.

(Source: Laws 1961, p. 2101.)

(810 ILCS 5/2-616) (from Ch. 26, par. 2-616)
Sec. 2-616. Procedure on notice claiming excuse.
(1) Where the buyer receives notification of a material or indefinite delay or an allocation justified under the preceding section he may by written notification to the seller as to any delivery concerned, and where the prospective deficiency substantially impairs the value of the whole contract under the provisions of this Article relating to breach of installment contracts (Section 2-612), then also as to the whole,
(a) terminate and thereby discharge any unexecuted

portion of the contract; or

(b) modify the contract by agreeing to take his

available quota in substitution.

(2) If after receipt of such notification from the seller the buyer fails so to modify the contract within a reasonable time not exceeding 30 days the contract lapses with respect to any deliveries affected.
(3) The provisions of this Section may not be negated by agreement except in so far as the seller has assumed a greater obligation under the preceding section.
(Source: Laws 1961, p. 2101.)

(810 ILCS 5/Art. 2 Pt. 7 heading)

(810 ILCS 5/2-701) (from Ch. 26, par. 2-701)
Sec. 2-701. Remedies for breach of collateral contracts not impaired.
Remedies for breach of any obligation or promise collateral or ancillary to a contract for sale are not impaired by the provisions of this Article.
(Source: Laws 1961, p. 2101.)

(810 ILCS 5/2-702) (from Ch. 26, par. 2-702)
Sec. 2-702. Seller's remedies on discovery of buyer's insolvency.
(1) Where the seller discovers the buyer to be insolvent he may refuse delivery except for cash including payment for all goods theretofore delivered under the contract, and stop delivery under this Article (Section 2-705).
(2) Where the seller discovers that the buyer has received goods on credit while insolvent he may reclaim the goods upon demand made within 10 days after the receipt, but if misrepresentation of solvency has been made to the particular seller in writing within 3 months before delivery the 10 day limitation does not apply. Except as provided in this subsection the seller may not base a right to reclaim goods on the buyer's fraudulent or innocent misrepresentation of solvency or of intent to pay.
(3) The seller's right to reclaim under subsection (2) is subject to the rights of a buyer in ordinary course or other good faith purchaser under this Article (Section 2-403). Successful reclamation of goods excludes all other remedies with respect to them.
(Source: Laws 1961, 1st SS., p. 7.)

(810 ILCS 5/2-703) (from Ch. 26, par. 2-703)
Sec. 2-703. Seller's remedies in general.
Where the buyer wrongfully rejects or revokes acceptance of goods or fails to make a payment due on or before delivery or repudiates with respect to a part or the whole, then with respect to any goods directly affected and, if the breach is of the whole contract (Section 2-612), then also with respect to the whole undelivered balance, the aggrieved seller may
(a) withhold delivery of such goods;
(b) stop delivery by any bailee as hereafter provided

(Section 2-705);

(c) proceed under the next section respecting goods

still unidentified to the contract;

(d) resell and recover damages as hereafter provided

(Section 2-706);

(e) recover damages for non-acceptance (Section

2-708) or in a proper case the price (Section 2-709);

(f) cancel.
(Source: Laws 1961, p. 2101.)

(810 ILCS 5/2-704) (from Ch. 26, par. 2-704)
Sec. 2-704. Seller's right to identify goods to the contract notwithstanding breach or to salvage unfinished goods.
(1) An aggrieved seller under the preceding section may
(a) identify to the contract conforming goods not

already identified if at the time he learned of the breach they are in his possession or control;

(b) treat as the subject of resale goods which have

demonstrably been intended for the particular contract even though those goods are unfinished.

(2) Where the goods are unfinished an aggrieved seller may in the exercise of reasonable commercial judgment for the purposes of avoiding loss and of effective realization either complete the manufacture and wholly identify the goods to the contract or cease manufacture and resell for scrap or salvage value or proceed in any other reasonable manner.
(Source: Laws 1961, p. 2101.)

(810 ILCS 5/2-705) (from Ch. 26, par. 2-705)
Sec. 2-705. Seller's stoppage of delivery in transit or otherwise.
(1) The seller may stop delivery of goods in the possession of a carrier or other bailee when he discovers the buyer to be insolvent (Section 2-702) and may stop delivery of carload, truckload, planeload or larger shipments of express or freight when the buyer repudiates or fails to make a payment due before delivery or if for any other reason the seller has a right to withhold or reclaim the goods.
(2) As against such buyer the seller may stop delivery until
(a) receipt of the goods by the buyer; or
(b) acknowledgment to the buyer by any bailee of the

goods except a carrier that the bailee holds the goods for the buyer; or

(c) such acknowledgment to the buyer by a carrier by

reshipment or as a warehouse; or

(d) negotiation to the buyer of any negotiable

document of title covering the goods.

(3)(a) To stop delivery the seller must so notify as to enable the bailee by reasonable diligence to prevent delivery of the goods.
(b) After such notification the bailee must hold and deliver the goods according to the directions of the seller but the seller is liable to the bailee for any ensuing charges or damages.
(c) If a negotiable document of title has been issued for goods the bailee is not obliged to obey a notification to stop until surrender of possession or control of the document.
(d) A carrier who has issued a non-negotiable bill of lading is not obliged to obey a notification to stop received from a person other than the consignor.
(Source: P.A. 95-895, eff. 1-1-09.)

(810 ILCS 5/2-706) (from Ch. 26, par. 2-706)
Sec. 2-706. Seller's resale including contract for resale.
(1) Under the conditions stated in Section 2-703 on seller's remedies, the seller may resell the goods concerned or the undelivered balance thereof. Where the resale is made in good faith and in a commercially reasonable manner the seller may recover the difference between the resale price and the contract price together with any incidental damages allowed under the provisions of this Article (Section 2-710), but less expenses saved in consequence of the buyer's breach.
(2) Except as otherwise provided in subsection (3) or unless otherwise agreed resale may be at public or private sale including sale by way of one or more contracts to sell or of identification to an existing contract of the seller. Sale may be as a unit or in parcels and at any time and place and on any terms but every aspect of the sale including the method, manner, time, place and terms must be commercially reasonable. The resale must be reasonably identified as referring to the broken contract, but it is not necessary that the goods be in existence or that any or all of them have been identified to the contract before the breach.
(3) Where the resale is at private sale the seller must give the buyer reasonable notification of his intention to resell.
(4) Where the resale is at public sale
(a) only identified goods can be sold except where

there is a recognized market for a public sale of futures in goods of the kind; and

(b) it must be made at a usual place or market for

public sale if one is reasonably available and except in the case of goods which are perishable or threaten to decline in value speedily the seller must give the buyer reasonable notice of the time and place of the resale; and

(c) if the goods are not to be within the view of

those attending the sale the notification of sale must state the place where the goods are located and provide for their reasonable inspection by prospective bidders; and

(d) the seller may buy.
(5) A purchaser who buys in good faith at a resale takes the goods free of any rights of the original buyer even though the seller fails to comply with one or more of the requirements of this Section.
(6) The seller is not accountable to the buyer for any profit made on any resale. A person in the position of a seller (Section 2-707) or a buyer who has rightfully rejected or justifiably revoked acceptance must account for any excess over the amount of his security interest, as hereinafter defined (subsection (3) of Section 2-711.
(Source: Laws 1961, 1st SS., p. 7.)

(810 ILCS 5/2-707) (from Ch. 26, par. 2-707)
Sec. 2-707. "Person in the position of a seller".
(1) A "person in the position of a seller" includes as against a principal an agent who has paid or become responsible for the price of goods on behalf of his principal or anyone who otherwise holds a security interest or other right in goods similar to that of a seller.
(2) A person in the position of a seller may as provided in this Article withhold or stop delivery (Section 2-705) and resell (Section 2-706) and recover incidental damages (Section 2-710).
(Source: Laws 1961, p. 2101.)

(810 ILCS 5/2-708) (from Ch. 26, par. 2-708)
Sec. 2-708. Seller's damages for non-acceptance or repudiation.
(1) Subject to subsection (2) and to the provisions of this Article with respect to proof of market price (Section 2-723), the measure of damages for non-acceptance or repudiation by the buyer is the difference between the market price at the time and place for tender and the unpaid contract price together with any incidental damages provided in this Article (Section 2-710), but less expenses saved in consequence of the buyer's breach.
(2) If the measure of damages provided in subsection (1) is inadequate to put the seller in as good a position as performance would have done then the measure of damages is the profit (including reasonable overhead) which the seller would have made from full performance by the buyer, together with any incidental damages provided in this Article (Section 2-710), due allowance for costs reasonably incurred and due credit for payments or proceeds of resale.
(Source: Laws 1961, 1st SS., p. 7.)

(810 ILCS 5/2-709) (from Ch. 26, par. 2-709)
Sec. 2-709. Action for the price.
(1) When the buyer fails to pay the price as it becomes due the seller may recover, together with any incidental damages under the next Section, the price
(a) of goods accepted or of conforming goods lost or

damaged within a commercially reasonable time after risk of their loss has passed to the buyer; and

(b) of goods identified to the contract if the seller

is unable after reasonable effort to resell them at a reasonable price or the circumstances reasonably indicate that such effort will be unavailing.

(2) Where the seller sues for the price he must hold for the buyer any goods which have been identified to the contract and are still in his control except that if resale becomes possible he may resell them at any time prior to the collection of the judgment. The net proceeds of any such resale must be credited to the buyer and payment of the judgment entitles him to any goods not resold.
(3) After the buyer has wrongfully rejected or revoked acceptance of the goods or has failed to make a payment due or has repudiated (Section 2-610), a seller who is held not entitled to the price under this Section shall nevertheless be awarded damages for non-acceptance under the preceding Section.
(Source: Laws 1961, p. 2101.)

(810 ILCS 5/2-710) (from Ch. 26, par. 2-710)
Sec. 2-710. Seller's incidental damages.
Incidental damages to an aggrieved seller include any commercially reasonable charges, expenses or commissions incurred in stopping delivery, in the transportation, care and custody of goods after the buyer's breach, in connection with return or resale of the goods or otherwise resulting from the breach.
(Source: Laws 1961, p. 2101.)

(810 ILCS 5/2-711) (from Ch. 26, par. 2-711)
Sec. 2-711. Buyer's remedies in general; buyer's security interest in rejected goods.
(1) Where the seller fails to make delivery or repudiates or the buyer rightfully rejects or justifiably revokes acceptance then with respect to any goods involved, and with respect to the whole if the breach goes to the whole contract (Section 2-612), the buyer may cancel and whether or not he has done so may in addition to recovering so much of the price as has been paid
(a) "cover" and have damages under the next section

as to all the goods affected whether or not they have been identified to the contract; or

(b) recover damages for non-delivery as provided in

this Article (Section 2-713).

(2) Where the seller fails to deliver or repudiates the buyer may also
(a) if the goods have been identified recover them as

provided in this Article (Section 2-502); or

(b) in a proper case obtain specific performance or

replevy the goods as provided in this Article (Section 2-716).

(3) On rightful rejection or justifiable revocation of acceptance a buyer has a security interest in goods in his possession or control for any payments made on their price and any expenses reasonably incurred in their inspection, receipt, transportation, care and custody and may hold such goods and resell them in like manner as an aggrieved seller (Section 2-706).
(Source: Laws 1961, p. 2101.)

(810 ILCS 5/2-712) (from Ch. 26, par. 2-712)
Sec. 2-712. "Cover"; buyer's procurement of substitute goods.
(1) After a breach within the preceding section the buyer may "cover" by making in good faith and without unreasonable delay any reasonable purchase of or contract to purchase goods in substitution for those due from the seller.
(2) The buyer may recover from the seller as damages the difference between the cost of cover and the contract price together with any incidental or consequential damages as hereinafter defined (Section 2-715), but less expenses saved in consequence of the seller's breach.
(3) Failure of the buyer to effect cover within this Section does not bar him from any other remedy.
(Source: Laws 1961, p. 2101.)

(810 ILCS 5/2-713) (from Ch. 26, par. 2-713)
Sec. 2-713. Buyer's damages for non-delivery or repudiation.
(1) Subject to the provisions of this Article with respect to proof of market price (Section 2-723), the measure of damages for non-delivery or repudiation by the seller is the difference between the market price at the time when the buyer learned of the breach and the contract price together with any incidental and consequential damages provided in this Article (Section 2-715), but less expenses saved in consequence of the seller's breach.
(2) Market price is to be determined as of the place for tender or, in cases of rejection after arrival or revocation of acceptance as of the place of arrival.
(Source: Laws 1961, p. 2101.)

(810 ILCS 5/2-714) (from Ch. 26, par. 2-714)
Sec. 2-714. Buyer's damages for breach in regard to accepted goods.
(1) Where the buyer has accepted goods and given notification (subsection (3) of Section 2-607 he may recover as damages for any non-conformity of tender the loss resulting in the ordinary course of events from the seller's breach as determined in any manner which is reasonable.
(2) The measure of damages for breach of warranty is the difference at the time and place of acceptance between the value of the goods accepted and the value they would have had if they had been as warranted, unless special circumstances show proximate damages of a different amount.
(3) In a proper case any incidental and consequential damages under the next section may also be recovered.
(Source: Laws 1961, p. 2101.)

(810 ILCS 5/2-715) (from Ch. 26, par. 2-715)
Sec. 2-715. Buyer's incidental and consequential damages.
(1) Incidental damages resulting from the seller's breach include expenses reasonably incurred in inspection, receipt, transportation and care and custody of goods rightfully rejected, any commercially reasonable charges, expenses or commissions in connection with effecting cover and any other reasonable expense incident to the delay or other breach.
(2) Consequential damages resulting from the seller's breach include
(a) any loss resulting from general or particular

requirements and needs of which the seller at the time of contracting had reason to know and which could not reasonably be prevented by cover or otherwise; and

(b) injury to person or property proximately

resulting from any breach of warranty.

(Source: Laws 1961, 1st S.S., p. 7.)

(810 ILCS 5/2-716) (from Ch. 26, par. 2-716)
Sec. 2-716. Buyer's right to specific performance or replevin.
(1) Specific performance may be ordered where the goods are unique or in other proper circumstances.
(2) The judgment for specific performance may include such terms and conditions as to payment of the price, damages, or other relief as the court may deem just.
(3) The buyer has a right of replevin for goods identified to the contract if after reasonable effort he is unable to effect cover for such goods or the circumstances reasonably indicate that such effort will be unavailing or if the goods have been shipped under reservation and satisfaction of the security interest in them has been made or tendered. In the case of goods bought for personal, family, or household purposes, the buyer's right of replevin vests upon acquisition of a special property, even if the seller had not then repudiated or failed to deliver.
(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/2-717) (from Ch. 26, par. 2-717)
Sec. 2-717. Deduction of damages from the price.
The buyer on notifying the seller of his intention to do so may deduct all or any part of the damages resulting from any breach of the contract from any part of the price still due under the same contract.
(Source: Laws 1961, p. 2101.)

(810 ILCS 5/2-718) (from Ch. 26, par. 2-718)
Sec. 2-718. Liquidation or limitation of damages; deposits.
(1) Damages for breach by either party may be liquidated in the agreement but only at an amount which is reasonable in the light of the anticipated or actual harm caused by the breach, the difficulties of proof of loss, and the inconvenience or nonfeasibility of otherwise obtaining an adequate remedy. A term fixing unreasonably large liquidated damages is void as a penalty.
(2) Where the seller justifiably withholds delivery of goods because of the buyer's breach, the buyer is entitled to restitution of any amount by which the sum of his payments exceeds
(a) the amount to which the seller is entitled by

virtue of terms liquidating the seller's damages in accordance with subsection (1), or

(b) in the absence of such terms, 20% of the value of

the total performance for which the buyer is obligated under the contract or $500, whichever is smaller.

(3) The buyer's right to restitution under subsection (2) is subject to offset to the extent that the seller establishes
(a) a right to recover damages under the provisions

of this Article other than subsection (1), and

(b) the amount or value of any benefits received by

the buyer directly or indirectly by reason of the contract.

(4) Where a seller has received payment in goods their reasonable value or the proceeds of their resale shall be treated as payments for the purposes of subsection (2); but if the seller has notice of the buyer's breach before reselling goods received in part performance, his resale is subject to the conditions laid down in this Article on resale by an aggrieved seller (Section 2-706).
(Source: Laws 1961, p. 2101.)

(810 ILCS 5/2-719) (from Ch. 26, par. 2-719)
Sec. 2-719. Contractual modification or limitation of remedy.
(1) Subject to the provisions of subsections (2) and (3) of this Section and of the preceding section on liquidation and limitation of damages,
(a) the agreement may provide for remedies in

addition to or in substitution for those provided in this Article and may limit or alter the measure of damages recoverable under this Article, as by limiting the buyer's remedies to return of the goods and repayment of the price or to repair and replacement of non-conforming goods or parts; and

(b) resort to a remedy as provided is optional unless

the remedy is expressly agreed to be exclusive, in which case it is the sole remedy.

(2) Where circumstances cause an exclusive or limited remedy to fail of its essential purpose, remedy may be had as provided in this Act.
(3) Consequential damages may be limited or excluded unless the limitation or exclusion is unconscionable. Limitation of consequential damages for injury to the person in the case of consumer goods is prima facie unconscionable but limitation of damages where the loss is commercial is not.
(Source: Laws 1961, p. 2101.)

(810 ILCS 5/2-720) (from Ch. 26, par. 2-720)
Sec. 2-720. Effect of "cancellation" or "recision" on claims for antecedent breach. Unless the contrary intention clearly appears, expressions of "cancellation" or "rescission" of the contract or the like shall not be construed as a renunciation or discharge of any claim in damages for an antecedent breach.
(Source: Laws 1961, p. 2101.)

(810 ILCS 5/2-721) (from Ch. 26, par. 2-721)
Sec. 2-721. Remedies for fraud.
Remedies for material misrepresentation or fraud include all remedies available under this Article for non-fraudulent breach. Neither rescission or a claim for rescission of the contract for sale nor rejection or return of the goods shall bar or be deemed inconsistent with a claim for damages or other remedy.
(Source: Laws 1961, p. 2101.)

(810 ILCS 5/2-722) (from Ch. 26, par. 2-722)
Sec. 2-722. Who can sue third parties for injury to goods. Where a third party so deals with goods which have been identified to a contract for sale as to cause actionable injury to a party to that contract
(a) a right of action against the third party is in

either party to the contract for sale who has title to or a security interest or a special property or an insurable interest in the goods; and if the goods have been destroyed or converted a right of action is also in the party who either bore the risk of loss under the contract for sale or has since the injury assumed that risk as against the other;

(b) if at the time of the injury the party plaintiff

did not bear the risk of loss as against the other party to the contract for sale and there is no arrangement between them for disposition of the recovery, his suit or settlement is, subject to his own interest, as a fiduciary for the other party to the contract.

(c) either party may with the consent of the other

sue for the benefit of whom it may concern.

(Source: Laws 1961, 1st S.S., p. 7.)

(810 ILCS 5/2-723) (from Ch. 26, par. 2-723)
Sec. 2-723. Proof of market price: time and place.
(1) If an action based on anticipatory repudiation comes to trial before the time for performance with respect to some or all of the goods, any damages based on market price (Section 2-708 and Section 2-713) shall be determined according to the price of such goods prevailing at the time when the aggrieved party learned of the repudiation.
(2) If evidence of a price prevailing at the times or places described in this Article is not readily available the price prevailing within any reasonable time before or after the time described or at any other place which in commercial judgment or under usage of trade would serve as a reasonable substitute for the one described may be used, making any proper allowance for the cost of transporting the goods to or from such other place.
(3) Evidence of a relevant price prevailing at a time or place other than the one described in this Article offered by one party is not admissible unless and until he has given the other party such notice as the court finds sufficient to prevent unfair surprise.
(Source: Laws 1961, p. 2101.)

(810 ILCS 5/2-724) (from Ch. 26, par. 2-724)
Sec. 2-724. Admissibility of market quotations.
Whenever the prevailing price or value of any goods regularly bought and sold in any established commodity market is in issue, reports in official publications or trade journals or in newspapers or periodicals of general circulation published as the reports of such market shall be admissible in evidence. The circumstances of the preparation of such a report may be shown to affect its weight but not its admissibility.
(Source: Laws 1961, p. 2101.)

(810 ILCS 5/2-725) (from Ch. 26, par. 2-725)
Sec. 2-725. Statute of Limitations in Contracts for Sale.
(1) An action for breach of any contract for sale must be commenced within 4 years after the cause of action has accrued. By the original agreement the parties may reduce the period of limitation to not less than one year but may not extend it.
(2) A cause of action accrues when the breach occurs, regardless of the aggrieved party's lack of knowledge of the breach. A breach of warranty occurs when tender of delivery is made, except that where a warranty explicitly extends to future performance of the goods and discovery of the breach must await the time of such performance the cause of action accrues when the breach is or should have been discovered.
(3) Where an action commenced within the time limited by subsection (1) is so terminated as to leave available a remedy by another action for the same breach such other action may be commenced after the expiration of the time limited and within 6 months after the termination of the first action unless the termination resulted from voluntary discontinuance or from dismissal for failure or neglect to prosecute.
(4) This Section does not alter the law on tolling of the statute of limitations nor does it apply to causes of action which have accrued before this Act becomes effective.
(Source: Laws 1961, p. 2101.)



Article 2A - Leases

(810 ILCS 5/Art. 2A heading)

(810 ILCS 5/Art. 2A Pt. 1 heading)

(810 ILCS 5/2A-101) (from Ch. 26, par. 2A-101)
Sec. 2A-101. Short title. This Article shall be known and may be cited as the Uniform Commercial Code; Leases.
(Source: P.A. 87-493.)

(810 ILCS 5/2A-102) (from Ch. 26, par. 2A-102)
Sec. 2A-102. Scope. This Article applies to any transaction, regardless of form, that creates a lease.
(Source: P.A. 87-493.)

(810 ILCS 5/2A-103) (from Ch. 26, par. 2A-103)
Sec. 2A-103. Definitions and index of definitions.
(1) In this Article unless the context otherwise requires:
(a) "Buyer in ordinary course of business" means a

person who, in good faith and without knowledge that the sale to him or her is in violation of the ownership rights or security interest or leasehold interest of a third party in the goods, buys in ordinary course from a person in the business of selling goods of that kind but does not include a pawnbroker. "Buying" may be for cash or by exchange of other property or on secured or unsecured credit and includes acquiring goods or documents of title under a pre-existing contract for sale but does not include a transfer in bulk or as security for or in total or partial satisfaction of a money debt.

(b) "Cancellation" occurs when either party puts an

end to the lease contract for default by the other party.

(c) "Commercial unit" means such a unit of goods as

by commercial usage is a single whole for purposes of lease and division of which materially impairs its character or value on the market or in use. A commercial unit may be a single article, as a machine, or a set of articles, as a suite of furniture or a line of machinery, or a quantity, as a gross or carload, or any other unit treated in use or in the relevant market as a single whole.

(d) "Conforming" goods or performance under a lease

contract means goods or performance that are in accordance with the obligations under the lease contract.

(e) "Consumer lease" means a lease that a lessor

regularly engaged in the business of leasing or selling makes to a lessee who is an individual and who takes under the lease primarily for a personal, family, or household purpose, if the total payments to be made under the lease contract, excluding payments for options to renew or buy, do not exceed $40,000.

(f) "Fault" means wrongful act, omission, breach, or

default.

(g) "Finance lease" means a lease with respect to

which:

(i) the lessor does not select, manufacture, or

supply the goods;

(ii) the lessor acquires the goods or the right

to possession and use of the goods in connection with the lease; and

(iii) one of the following occurs:
(A) the lessee receives a copy of the

contract by which the lessor acquired the goods or the right to possession and use of the goods before signing the lease contract;

(B) the lessee's approval of the contract by

which the lessor acquired the goods or the right to possession and use of the goods is a condition to effectiveness of the lease contract;

(C) the lessee, before signing the lease

contract, receives an accurate and complete statement designating the promises and warranties, and any disclaimers of warranties, limitations or modifications of remedies, or liquidated damages, including those of a third party, such as the manufacturer of the goods, provided to the lessor by the person supplying the goods in connection with or as part of the contract by which the lessor acquired the goods or the right to possession and use of the goods; or

(D) if the lease is not a consumer lease, the

lessor, before the lessee signs the lease contract, informs the lessee in writing (a) of the identity of the person supplying the goods to the lessor, unless the lessee has selected that person and directed the lessor to acquire the goods or the right to possession and use of the goods from that person, (b) that the lessee is entitled under this Article to the promises and warranties, including those of any third party, provided to the lessor by the person supplying the goods in connection with or as part of the contract by which the lessor acquired the goods or the right to possession and use of the goods, and (c) that the lessee may communicate with the person supplying the goods to the lessor and receive an accurate and complete statement of those promises and warranties, including any disclaimers and limitations of them or of remedies.

(h) "Goods" means all things that are movable at the

time of identification to the lease contract, or are fixtures (Section 2A-309), but the term does not include money, documents, instruments, accounts, chattel paper, general intangibles, or minerals or the like, including oil and gas, before extraction. The term also includes the unborn young of animals.

(i) "Installment lease contract" means a lease

contract that authorizes or requires the delivery of goods in separate lots to be separately accepted, even though the lease contract contains a clause "each delivery is a separate lease" or its equivalent.

(j) "Lease" means a transfer of the right to

possession and use of goods for a term in return for consideration, but a sale, including a sale on approval or a sale or return, or retention or creation of a security interest is not a lease. Unless the context clearly indicates otherwise, the term includes a sublease.

(k) "Lease agreement" means the bargain, with respect

to the lease, of the lessor and the lessee in fact as found in their language or by implication from other circumstances including course of dealing or usage of trade or course of performance as provided in this Article. Unless the context clearly indicates otherwise, the term includes a sublease agreement.

(l) "Lease contract" means the total legal obligation

that results from the lease agreement as affected by this Article and any other applicable rules of law. Unless the context clearly indicates otherwise, the term includes a sublease contract.

(m) "Leasehold interest" means the interest of the

lessor or the lessee under a lease contract.

(n) "Lessee" means a person who acquires the right to

possession and use of goods under a lease. Unless the context clearly indicates otherwise, the term includes a sublessee.

(o) "Lessee in ordinary course of business" means a

person who in good faith and without knowledge that the lease to him or her is in violation of the ownership rights or security interest or leasehold interest of a third party in the goods leases in ordinary course from a person in the business of selling or leasing goods of that kind but does not include a pawnbroker. "Leasing" may be for cash or by exchange of other property or on secured or unsecured credit and includes acquiring goods or documents of title under a pre-existing lease contract but does not include a transfer in bulk or as security for or in total or partial satisfaction of a money debt.

(p) "Lessor" means a person who transfers the right

to possession and use of goods under a lease. Unless the context clearly indicates otherwise, the term includes a sublessor.

(q) "Lessor's residual interest" means the lessor's

interest in the goods after expiration, termination, or cancellation of the lease contract.

(r) "Lien" means a charge against or interest in

goods to secure payment of a debt or performance of an obligation, but the term does not include a security interest.

(s) "Lot" means a parcel or a single article that is

the subject matter of a separate lease or delivery, whether or not it is sufficient to perform the lease contract.

(t) "Merchant lessee" means a lessee that is a

merchant with respect to goods of the kind subject to the lease.

(u) "Present value" means the amount as of a date

certain of one or more sums payable in the future, discounted to the date certain. The discount is determined by the interest rate specified by the parties if the rate was not manifestly unreasonable at the time the transaction was entered into; otherwise, the discount is determined by a commercially reasonable rate that takes into account the facts and circumstances of each case at the time the transaction was entered into.

(v) "Purchase" includes taking by sale, lease,

mortgage, security interest, pledge, gift, or any other voluntary transaction creating an interest in goods.

(w) "Sublease" means a lease of goods the right to

possession and use of which was acquired by the lessor as a lessee under an existing lease.

(x) "Supplier" means a person from whom a lessor buys

or leases goods to be leased under a finance lease.

(y) "Supply contract" means a contract under which a

lessor buys or leases goods to be leased.

(z) "Termination" occurs when either party pursuant

to a power created by agreement or law puts an end to the lease contract otherwise than for default.

(2) Other definitions applying to this Article and the Sections in which they appear are:
"Accessions". Section 2A-310(1).
"Construction mortgage". Section 2A-309(1)(d).
"Encumbrance". Section 2A-309(1)(e).
"Fixtures". Section 2A-309(1)(a).
"Fixture filing". Section 2A-309(1)(b).
"Purchase money lease". Section 2A-309(1)(c).
(3) The following definitions in other Articles apply to this Article:
"Account". Section 9-102(a)(2).
"Between merchants". Section 2-104(3).
"Buyer". Section 2-103(1)(a).
"Chattel paper". Section 9-102(a)(11).
"Consumer goods". Section 9-102(a)(23).
"Document". Section 9-102(a)(30).
"Entrusting". Section 2-403(3).
"General intangible". Section 9-102(a)(42).
"Good faith". Section 2-103(1)(b).
"Instrument". Section 9-102(a)(47).
"Merchant". Section 2-104(1).
"Mortgage". Section 9-102(a)(55).
"Pursuant to commitment". Section 9-102(a)(69).
"Receipt". Section 2-103(1)(c).
"Sale". Section 2-106(1).
"Sale on approval". Section 2-326.
"Sale or return". Section 2-326.
"Seller". Section 2-103(1)(d).
(4) In addition, Article 1 contains general definitions and principles of construction and interpretation applicable throughout this Article.
(Source: P.A. 97-1034, eff. 7-1-13.)

(810 ILCS 5/2A-104) (from Ch. 26, par. 2A-104)
Sec. 2A-104. Leases subject to other law.
(1) A lease, although subject to this Article, is also subject to any applicable:
(a) certificate of title statute of this State:

(Article I and Article II of Chapter 3 of The Illinois Vehicle Code; Article IIIA and Article IIIB of the Boat Registration and Safety Act);

(b) certificate of title statute of another

jurisdiction (Section 2A-105); or

(c) consumer protection statute of this State, or

final consumer protection decision of a court of this State existing on the effective date of this Article.

(2) In case of conflict between this Article, other than Sections 2A-105, 2A-304(3), and 2A-305(3), and a statute or decision referred to in subsection (1), the statute or decision controls.
(3) Failure to comply with an applicable law has only the effect specified therein.
(Source: P.A. 87-493.)

(810 ILCS 5/2A-105) (from Ch. 26, par. 2A-105)
Sec. 2A-105. Territorial application of Article to goods covered by certificate of title. Subject to the provisions of Sections 2A-304(3) and 2A-305(3), with respect to goods covered by a certificate of title issued under a statute of this State or of another jurisdiction, compliance and the effect of compliance or noncompliance with a certificate of title statute are governed by the law (including the conflict of laws rules) of the jurisdiction issuing the certificate until the earlier of (a) surrender of the certificate or (b) 4 months after the goods are removed from that jurisdiction and thereafter until a new certificate of title is issued by another jurisdiction.
(Source: P.A. 87-493.)

(810 ILCS 5/2A-106) (from Ch. 26, par. 2A-106)
Sec. 2A-106. Limitation on power of parties to consumer lease to choose applicable law and judicial forum.
(1) If the law chosen by the parties to a consumer lease is that of a jurisdiction other than a jurisdiction in which the lessee resides at the time the lease agreement becomes enforceable or within 30 days thereafter or in which the goods are to be used, the choice is not enforceable.
(2) If the judicial forum chosen by the parties to a consumer lease is a forum that would not otherwise have jurisdiction over the lessee, the choice is not enforceable.
(Source: P.A. 87-493.)

(810 ILCS 5/2A-107) (from Ch. 26, par. 2A-107)
Sec. 2A-107. Waiver or renunciation of claim or right after default. Any claim or right arising out of an alleged default or breach of warranty may be discharged in whole or in part without consideration by a written waiver or renunciation signed and delivered by the aggrieved party.
(Source: P.A. 87-493.)

(810 ILCS 5/2A-108) (from Ch. 26, par. 2A-108)
Sec. 2A-108. Unconscionability.
(1) If the court as a matter of law finds a lease contract or any clause of a lease contract to have been unconscionable at the time it was made, the court may refuse to enforce the lease contract, or it may enforce the remainder of the lease contract without the unconscionable clause, or it may so limit the application of any unconscionable clause as to avoid any unconscionable result.
(2) With respect to a consumer lease, if the court as a matter of law finds that a lease contract or any clause of a lease contract has been induced by unconscionable conduct or that unconscionable conduct has occurred in the collection of a claim arising from a lease contract, the court may grant appropriate relief.
(3) Before making a finding of unconscionability under subsection (1) or (2), the court, on its own motion or that of a party, shall afford the parties a reasonable opportunity to present evidence as to the setting, purpose, and effect of the lease contract or clause thereof, or of the conduct.
(4) In an action in which the lessee claims unconscionability with respect to a consumer lease:
(a) If the court finds unconscionability under

subsection (1) or (2), the court shall award reasonable attorney's fees to the lessee.

(b) If the court does not find unconscionability and

the lessee claiming unconscionability has brought or maintained an action he or she knew to be groundless, the court shall award reasonable attorney's fees to the party against whom the claim is made.

(c) In determining attorney's fees, the amount of the

recovery on behalf of the claimant under subsections (1) and (2) is not controlling.

(Source: P.A. 87-493.)

(810 ILCS 5/2A-109) (from Ch. 26, par. 2A-109)
Sec. 2A-109. Option to accelerate at will.
(1) A term providing that one party or his or her successor in interest may accelerate payment or performance or require collateral or additional collateral "at will" or "when he or she deems himself or herself insecure" or in words of similar import must be construed to mean that he or she has power to do so only if he or she in good faith believes that the prospect of payment or performance is impaired.
(2) With respect to a consumer lease, the burden of establishing good faith under subsection (1) is on the party who exercised the power; otherwise the burden of establishing lack of good faith is on the party against whom the power has been exercised.
(Source: P.A. 87-493.)

(810 ILCS 5/Art. 2A Pt. 2 heading)

(810 ILCS 5/2A-201) (from Ch. 26, par. 2A-201)
Sec. 2A-201. Statute of frauds.
(1) A lease contract is not enforceable by way of action or defense unless:
(a) the total payments to be made under the lease

contract, excluding payments for options to renew or buy, are less than $1,000; or

(b) there is a writing, signed by the party against

whom enforcement is sought or by that party's authorized agent, sufficient to indicate that a lease contract has been made between the parties and to describe the goods leased and the lease term.

(2) Any description of leased goods or of the lease term is sufficient and satisfies subsection (1)(b), whether or not it is specific, if it reasonably identifies what is described.
(3) A writing is not insufficient because it omits or incorrectly states a term agreed upon, but the lease contract is not enforceable under subsection (1)(b) beyond the lease term and the quantity of goods shown in the writing.
(4) A lease contract that does not satisfy the requirements of subsection (1), but which is valid in other respects, is enforceable:
(a) if the goods are to be specially manufactured or

obtained for the lessee and are not suitable for lease or sale to others in the ordinary course of the lessor's business, and the lessor, before notice of repudiation is received and under circumstances that reasonably indicate that the goods are for the lessee, has made either a substantial beginning of their manufacture or commitments for their procurement;

(b) if the party against whom enforcement is sought

admits in that party's pleading, testimony, or otherwise in court that a lease contract was made, but the lease contract is not enforceable under this provision beyond the quantity of goods admitted; or

(c) with respect to goods that have been received and

accepted by the lessee.

(5) The lease term under a lease contract referred to in subsection (4) is:
(a) if there is a writing signed by the party against

whom enforcement is sought or by that party's authorized agent specifying the lease term, the term so specified;

(b) if the party against whom enforcement is sought

admits in that party's pleading, testimony, or otherwise in court a lease term, the term so admitted; or

(c) a reasonable lease term.
(Source: P.A. 87-493.)

(810 ILCS 5/2A-202) (from Ch. 26, par. 2A-202)
Sec. 2A-202. Final written expression; parol or extrinsic evidence. Terms with respect to which the confirmatory memoranda of the parties agree or which are otherwise set forth in a writing intended by the parties as a final expression of their agreement with respect to such terms as are included therein may not be contradicted by evidence of any prior agreement or of a contemporaneous oral agreement but may be explained or supplemented:
(a) by course of dealing or usage of trade or by

course of performance; and

(b) by evidence of consistent additional terms unless

the court finds the writing to have been intended also as a complete and exclusive statement of the terms of the agreement.

(Source: P.A. 87-493.)

(810 ILCS 5/2A-203) (from Ch. 26, par. 2A-203)
Sec. 2A-203. Seals inoperative. The affixing of a seal to a writing evidencing a lease contract or an offer to enter into a lease contract does not render the writing a sealed instrument and the law with respect to sealed instruments does not apply to the lease contract or offer.
(Source: P.A. 87-493.)

(810 ILCS 5/2A-204) (from Ch. 26, par. 2A-204)
Sec. 2A-204. Formation in general.
(1) A lease contract may be made in any manner sufficient to show agreement, including conduct by both parties which recognizes the existence of a lease contract.
(2) An agreement sufficient to constitute a lease contract may be found although the moment of its making is undetermined.
(3) Although one or more terms are left open, a lease contract does not fail for indefiniteness if the parties have intended to make a lease contract and there is a reasonably certain basis for giving an appropriate remedy.
(Source: P.A. 87-493.)

(810 ILCS 5/2A-205) (from Ch. 26, par. 2A-205)
Sec. 2A-205. Firm offers. An offer by a merchant to lease goods to or from another person in a signed writing that by its terms gives assurance it will be held open is not revocable, for lack of consideration, during the time stated or, if no time is stated, for a reasonable time, but in no event may the period of irrevocability exceed 3 months. Any such term of assurance on a form supplied by the offeree must be separately signed by the offeror.
(Source: P.A. 87-493.)

(810 ILCS 5/2A-206) (from Ch. 26, par. 2A-206)
Sec. 2A-206. Offer and acceptance in formation of lease contract.
(1) Unless otherwise unambiguously indicated by the language or circumstances, an offer to make a lease contract must be construed as inviting acceptance in any manner and by any medium reasonable in the circumstances.
(2) If the beginning of a requested performance is a reasonable mode of acceptance, an offeror who is not notified of acceptance within a reasonable time may treat the offer as having lapsed before acceptance.
(Source: P.A. 87-493.)

(810 ILCS 5/2A-207) (from Ch. 26, par. 2A-207)
Sec. 2A-207. (Blank).
(Source: P.A. 95-895, eff. 1-1-09.)

(810 ILCS 5/2A-208) (from Ch. 26, par. 2A-208)
Sec. 2A-208. Modification, rescission, and waiver.
(1) An agreement modifying a lease contract needs no consideration to be binding.
(2) A signed lease agreement that excludes modification or rescission except by a signed writing may not be otherwise modified or rescinded, but, except as between merchants, such a requirement on a form supplied by a merchant must be separately signed by the other party.
(3) Although an attempt at modification or rescission does not satisfy the requirements of subsection (2), it may operate as a waiver.
(4) A party who has made a waiver affecting an executory portion of a lease contract may retract the waiver by reasonable notification received by the other party that strict performance will be required of any term waived, unless the retraction would be unjust in view of a material change of position in reliance on the waiver.
(Source: P.A. 87-493.)

(810 ILCS 5/2A-209) (from Ch. 26, par. 2A-209)
Sec. 2A-209. Lessee under finance lease as beneficiary of supply contract.
(1) The benefit of a supplier's promises to the lessor under the supply contract and of all warranties, whether express or implied, including those of any third party provided in connection with or as part of the supply contract, extends to the lessee to the extent of the lessee's leasehold interest under a finance lease related to the supply contract, but is subject to the terms of the warranty and of the supply contract and all defenses or claims arising therefrom.
(2) The extension of the benefit of a supplier's promises and of warranties to the lessee (Section 2A-209(1)) does not: (i) modify the rights and obligations of the parties to the supply contract, whether arising therefrom or otherwise, or (ii) impose any duty or liability under the supply contract on the lessee.
(3) Any modification or rescission of the supply contract by the supplier and the lessor is effective between the supplier and the lessee unless, before the modification or rescission, the supplier has received notice that the lessee has entered into a finance lease related to the supply contract. If the modification or rescission is effective between the supplier and the lessee, the lessor is deemed to have assumed, in addition to the obligations of the lessor to the lessee under the lease contract, promises of the supplier to the lessor and warranties that were so modified or rescinded as they existed and were available to the lessee before modification or rescission.
(4) In addition to the extension of the benefit of the supplier's promises and of warranties to the lessee under subsection (1), the lessee retains all rights that the lessee may have against the supplier which arise from an agreement between the lessee and the supplier or under other law.
(Source: P.A. 87-493.)

(810 ILCS 5/2A-210) (from Ch. 26, par. 2A-210)
Sec. 2A-210. Express warranties.
(1) Express warranties by the lessor are created as follows:
(a) Any affirmation of fact or promise made by the

lessor to the lessee which relates to the goods and becomes part of the basis of the bargain creates an express warranty that the goods will conform to the affirmation or promise.

(b) Any description of the goods which is made part

of the basis of the bargain creates an express warranty that the goods will conform to the description.

(c) Any sample or model that is made part of the

basis of the bargain creates an express warranty that the whole of the goods will conform to the sample or model.

(2) It is not necessary to the creation of an express warranty that the lessor use formal words, such as "warrant" or "guarantee", or that the lessor have a specific intention to make a warranty, but an affirmation merely of the value of the goods or a statement purporting to be merely the lessor's opinion or commendation of the goods does not create a warranty.
(Source: P.A. 87-493.)

(810 ILCS 5/2A-211) (from Ch. 26, par. 2A-211)
Sec. 2A-211. Warranties against interference and against infringement; lessee's obligation against infringement.
(1) There is in a lease contract a warranty that for the lease term no person holds a claim to or interest in the goods that arose from an act or omission of the lessor, other than a claim by way of infringement or the like, which will interfere with the lessee's enjoyment of its leasehold interest.
(2) Except in a finance lease, there is in a lease contract by a lessor who is a merchant regularly dealing in goods of the kind a warranty that the goods are delivered free of the rightful claim of any person by way of infringement or the like.
(3) A lessee who furnishes specifications to a lessor or a supplier shall hold the lessor and the supplier harmless against any claim by way of infringement or the like that arises out of compliance with the specifications.
(Source: P.A. 87-493.)

(810 ILCS 5/2A-212) (from Ch. 26, par. 2A-212)
Sec. 2A-212. Implied warranty of merchantability.
(1) Except in a finance lease, a warranty that the goods will be merchantable is implied in a lease contract if the lessor is a merchant with respect to goods of that kind.
(2) Goods to be merchantable must be at least such as:
(a) pass without objection in the trade under the

description in the lease agreement;

(b) in the case of fungible goods, are of fair

average quality within the description;

(c) are fit for the ordinary purposes for which goods

of that type are used;

(d) run, within the variation permitted by the lease

agreement, of even kind, quality, and quantity within each unit and among all units involved;

(e) are adequately contained, packaged, and labeled

as the lease agreement may require; and

(f) conform to any promises or affirmations of fact

made on the container or label.

(3) Other implied warranties may arise from course of dealing or usage of trade.
(Source: P.A. 87-493.)

(810 ILCS 5/2A-213) (from Ch. 26, par. 2A-213)
Sec. 2A-213. Implied warranty of fitness for particular purpose. Except in a finance lease, if the lessor at the time the lease contract is made has reason to know of any particular purpose for which the goods are required and that the lessee is relying on the lessor's skill or judgment to select or furnish suitable goods, there is in the lease contract an implied warranty that the goods will be fit for that purpose.
(Source: P.A. 87-493.)

(810 ILCS 5/2A-214) (from Ch. 26, par. 2A-214)
Sec. 2A-214. Exclusion or modification of warranties.
(1) Words or conduct relevant to the creation of an express warranty and words or conduct tending to negate or limit a warranty must be construed wherever reasonable as consistent with each other; but, subject to the provisions of Section 2A-202 on parol or extrinsic evidence, negation or limitation is inoperative to the extent that the construction is unreasonable.
(2) Subject to subsection (3), to exclude or modify the implied warranty of merchantability or any part of it the language must mention "merchantability", be by a writing, and be conspicuous. Subject to subsection (3), to exclude or modify any implied warranty of fitness the exclusion must be by a writing and be conspicuous. Language to exclude all implied warranties of fitness is sufficient if it is in writing, is conspicuous and states, for example, "There is no warranty that the goods will be fit for a particular purpose.".
(3) Notwithstanding subsection (2), but subject to subsection (4),
(a) unless the circumstances indicate otherwise, all

implied warranties are excluded by expressions like "as is" or "with all faults" or by other language that in common understanding calls the lessee's attention to the exclusion of warranties and makes plain that there is no implied warranty, if in writing and conspicuous;

(b) if the lessee before entering into the lease

contract has examined the goods or the sample or model as fully as desired or has refused to examine the goods, there is no implied warranty with regard to defects that an examination ought in the circumstances to have revealed; and

(c) an implied warranty may also be excluded or

modified by course of dealing, course of performance, or usage of trade.

(4) To exclude or modify a warranty against interference or against infringement (Section 2A-211) or any part of it, the language must be specific, be by a writing, and be conspicuous, unless the circumstances, including course of performance, course of dealing, or usage of trade, give the lessee reason to know that the goods are being leased subject to a claim or interest of any person.
(Source: P.A. 87-493.)

(810 ILCS 5/2A-215) (from Ch. 26, par. 2A-215)
Sec. 2A-215. Cumulation and conflict of warranties express or implied. Warranties, whether express or implied, must be construed as consistent with each other and as cumulative, but if that construction is unreasonable, the intention of the parties determines which warranty is dominant. In ascertaining that intention the following rules apply:
(a) Exact or technical specifications displace an

inconsistent sample or model or general language of description.

(b) A sample from an existing bulk displaces

inconsistent general language of description.

(c) Express warranties displace inconsistent implied

warranties other than an implied warranty of fitness for a particular purpose.

(Source: P.A. 87-493.)

(810 ILCS 5/2A-216) (from Ch. 26, par. 2A-216)
Sec. 2A-216. Third-party beneficiaries of express and implied warranties. A warranty to or for the benefit of a lessee under this Article, whether express or implied, extends to any person who may reasonably be expected to use, consume, or be affected by the goods and who is injured by breach of the warranty. The operation of this Section may not be excluded, modified, or limited with respect to injury to the person of an individual to whom the warranty extends, but an exclusion, modification, or limitation of the warranty, including any with respect to rights and remedies, effective against the lessee is also effective against the beneficiary designated under this Section.
(Source: P.A. 87-493.)

(810 ILCS 5/2A-217) (from Ch. 26, par. 2A-217)
Sec. 2A-217. Identification. Identification of goods as goods to which a lease contract refers may be made at any time and in any manner explicitly agreed to by the parties. In the absence of explicit agreement, identification occurs:
(a) when the lease contract is made if the lease

contract is for a lease of goods that are existing and identified;

(b) when the goods are shipped, marked, or otherwise

designated by the lessor as goods to which the lease contract refers, if the lease contract is for a lease of goods that are not existing and identified; or

(c) when the young are conceived, if the lease

contract is for a lease of unborn young of animals.

(Source: P.A. 87-493.)

(810 ILCS 5/2A-218) (from Ch. 26, par. 2A-218)
Sec. 2A-218. Insurance and proceeds.
(1) A lessee obtains an insurable interest when existing goods are identified to the lease contract even though the goods identified are nonconforming and the lessee has an option to reject them.
(2) If a lessee has an insurable interest only by reason of the lessor's identification of the goods, the lessor, until default or insolvency or notification to the lessee that identification is final, may substitute other goods for those identified.
(3) Notwithstanding a lessee's insurable interest under subsections (1) and (2), the lessor retains an insurable interest until an option to buy has been exercised by the lessee and risk of loss has passed to the lessee.
(4) Nothing in this Section impairs any insurable interest recognized under any other statute or rule of law.
(5) The parties by agreement may determine that one or more parties have an obligation to obtain and pay for insurance covering the goods and by agreement may determine the beneficiary of the proceeds of the insurance.
(Source: P.A. 87-493.)

(810 ILCS 5/2A-219) (from Ch. 26, par. 2A-219)
Sec. 2A-219. Risk of loss.
(1) Except in the case of a finance lease, risk of loss is retained by the lessor and does not pass to the lessee. In the case of a finance lease, risk of loss passes to the lessee.
(2) Subject to the provisions of this Article on the effect of default on risk of loss (Section 2A-220), if risk of loss is to pass to the lessee and the time of passage is not stated, the following rules apply:
(a) If the lease contract requires or authorizes the

goods to be shipped by carrier

(i) and it does not require delivery at a

particular destination, the risk of loss passes to the lessee when the goods are duly delivered to the carrier; but

(ii) if it does require delivery at a particular

destination and the goods are there duly tendered while in the possession of the carrier, the risk of loss passes to the lessee when the goods are there duly so tendered as to enable the lessee to take delivery.

(b) If the goods are held by a bailee to be delivered

without being moved, the risk of loss passes to the lessee on acknowledgment by the bailee of the lessee's right to possession of the goods.

(c) In any case not within paragraph (a) or (b), the

risk of loss passes to the lessee on the lessee's receipt of the goods if the lessor, or, in the case of a finance lease, the supplier, is a merchant; otherwise the risk passes to the lessee on tender of delivery.

(Source: P.A. 87-493.)

(810 ILCS 5/2A-220) (from Ch. 26, par. 2A-220)
Sec. 2A-220. Effect of default on risk of loss.
(1) Where risk of loss is to pass to the lessee and the time of passage is not stated:
(a) If a tender or delivery of goods so fails to

conform to the lease contract as to give a right of rejection, the risk of their loss remains with the lessor, or, in the case of a finance lease, the supplier, until cure or acceptance.

(b) If the lessee rightfully revokes acceptance, he

or she, to the extent of any deficiency in his or her effective insurance coverage, may treat the risk of loss as having remained with the lessor from the beginning.

(2) Whether or not risk of loss is to pass to the lessee, if the lessee as to conforming goods already identified to a lease contract repudiates or is otherwise in default under the lease contract, the lessor, or, in the case of a finance lease, the supplier, to the extent of any deficiency in his or her effective insurance coverage may treat the risk of loss as resting on the lessee for a commercially reasonable time.
(Source: P.A. 87-493.)

(810 ILCS 5/2A-221) (from Ch. 26, par. 2A-221)
Sec. 2A-221. Casualty to identified goods. If a lease contract requires goods identified when the lease contract is made, and the goods suffer casualty without fault of the lessee, the lessor, or the supplier before delivery, or the goods suffer casualty before risk of loss passes to the lessee pursuant to the lease agreement or Section 2A-219, then:
(a) if the loss is total, the lease contract is avoided; and
(b) if the loss is partial or the goods have so deteriorated as to no longer conform to the lease contract, the lessee may nevertheless demand inspection and at his or her option either treat the lease contract as avoided or, except in a finance lease that is not a consumer lease, accept the goods with due allowance from the rent payable for the balance of the lease term for the deterioration or the deficiency in quantity but without further right against the lessor.
(Source: P.A. 87-493.)

(810 ILCS 5/Art. 2A Pt. 3 heading)

(810 ILCS 5/2A-301) (from Ch. 26, par. 2A-301)
Sec. 2A-301. Enforceability of lease contract. Except as otherwise provided in this Article, a lease contract is effective and enforceable according to its terms between the parties, against purchasers of the goods and against creditors of the parties.
(Source: P.A. 87-493.)

(810 ILCS 5/2A-302) (from Ch. 26, par. 2A-302)
Sec. 2A-302. Title to and possession of goods. Except as otherwise provided in this Article, each provision of this Article applies whether the lessor or a third party has title to the goods, and whether the lessor, the lessee, or a third party has possession of the goods, notwithstanding any statute or rule of law that possession or the absence of possession is fraudulent.
(Source: P.A. 87-493.)

(810 ILCS 5/2A-303) (from Ch. 26, par. 2A-303)
Sec. 2A-303. Alienability of party's interest under lease contract or of lessor's residual interest in goods; delegation of performance; transfer of rights.
(1) As used in this Section, "creation of a security interest" includes the sale of a lease contract that is subject to Article 9, Secured Transactions, by reason of Section 9-109(a)(3).
(2) Except as provided in subsection (3) and Section 9-407, a provision in a lease agreement which (i) prohibits the voluntary or involuntary transfer, including a transfer by sale, sublease, creation or enforcement of a security interest, or attachment, levy, or other judicial process, of an interest of a party under the lease contract or of the lessor's residual interest in the goods, or (ii) makes such a transfer an event of default, gives rise to the rights and remedies provided in subsection (4), but a transfer that is prohibited or is an event of default under the lease agreement is otherwise effective.
(3) A provision in a lease agreement which (i) prohibits a transfer of a right to damages for default with respect to the whole lease contract or of a right to payment arising out of the transferor's due performance of the transferor's entire obligation, or (ii) makes such a transfer an event of default, is not enforceable, and such a transfer is not a transfer that materially impairs the prospect of obtaining return performance by, materially changes the duty of, or materially increases the burden or risk imposed on, the other party to the lease contract within the purview of subsection (4).
(4) Subject to subsection (3) and Section 9-407:
(a) if a transfer is made which is made an event of

default under a lease agreement, the party to the lease contract not making the transfer, unless that party waives the default or otherwise agrees, has the rights and remedies described in Section 2A-501(2);

(b) if paragraph (a) is not applicable and if a

transfer is made that (i) is prohibited under a lease agreement or (ii) materially impairs the prospect of obtaining return performance by, materially changes the duty of, or materially increases the burden of risk imposed on, the other party to the lease contract, unless the party not making the transfer agrees at any time to the transfer in the lease contract or otherwise, then, except as limited by contract, (i) the transferor is liable to the party not making the transfer for damages caused by the transfer to the extent that the damages could not reasonably be prevented by the party not making the transfer and (ii) a court having jurisdiction may grant other appropriate relief, including cancellation of the lease contract or an injunction against the transfer.

(5) A transfer of "the lease" or of "all my rights under the lease", or a transfer in similar general terms, is a transfer of rights and, unless the language or the circumstances, as in a transfer for security, indicate the contrary, the transfer is a delegation of duties by the transferor to the transferee. Acceptance by the transferee constitutes a promise by the transferee to perform those duties. The promise is enforceable by either the transferor or the other party to the lease contract.
(6) Unless otherwise agreed by the lessor and the lessee, a delegation of performance does not relieve the transferor as against the other party of any duty to perform or of any liability for default.
(7) In a consumer lease, to prohibit the transfer of an interest of a party under the lease contract or to make a transfer an event of default, the language must be specific, by a writing, and conspicuous.
(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/2A-304) (from Ch. 26, par. 2A-304)
Sec. 2A-304. Subsequent lease of goods by lessor.
(1) Subject to Section 2A-303, a subsequent lessee from a lessor of goods under an existing lease contract obtains, to the extent of the leasehold interest transferred, the leasehold interest in the goods that the lessor had or had power to transfer and, except as provided in subsection (2) and Section 2A-527(4), takes subject to the existing lease contract. A lessor with voidable title has power to transfer a good leasehold interest to a good faith subsequent lessee for value, but only to the extent set forth in the preceding sentence. If goods have been delivered under a transaction of purchase, the lessor has that power even though:
(a) the lessor's transferor was deceived as to the

identity of the lessor;

(b) the delivery was in exchange for a check which is

later dishonored;

(c) it was agreed that the transaction was to be a

"cash sale"; or

(d) the delivery was procured through fraud

punishable as larcenous under the criminal law.

(2) A subsequent lessee in the ordinary course of business from a lessor who is a merchant dealing in goods of that kind to whom the goods were entrusted by the existing lessee of that lessor before the interest of the subsequent lessee became enforceable against that lessor obtains, to the extent of the leasehold interest transferred, all of that lessor's and the existing lessee's rights to the goods, and takes free of the existing lease contract.
(3) A subsequent lessee from the lessor of goods that are subject to an existing lease contract and are covered by a certificate of title issued under a statute of this State or of another jurisdiction takes no greater rights than those provided both by this Section and by the certificate of title statute.
(Source: P.A. 87-493.)

(810 ILCS 5/2A-305) (from Ch. 26, par. 2A-305)
Sec. 2A-305. Sale or sublease of goods by lessee.
(1) Subject to the provisions of Section 2A-303, a buyer or sublessee from the lessee of goods under an existing lease contract obtains, to the extent of the interest transferred, the leasehold interest in the goods that the lessee had or had power to transfer and, except as provided in subsection (2) and Section 2A-511(4), takes subject to the existing lease contract. A lessee with a voidable leasehold interest has power to transfer a good leasehold interest to a good faith buyer for value or a good faith sublessee for value, but only to the extent set forth in the preceding sentence. When goods have been delivered under a transaction of lease the lessee has that power even though:
(a) the lessor was deceived as to the identity of the

lessee;

(b) the delivery was in exchange for a check which is

later dishonored; or

(c) the delivery was procured through fraud

punishable as larcenous under the criminal law.

(2) A buyer in the ordinary course of business or a sublessee in the ordinary course of business from a lessee who is a merchant dealing in goods of that kind to whom the goods were entrusted by the lessor obtains, to the extent of the interest transferred, all of the lessor's and lessee's rights to the goods, and takes free of the existing lease contract.
(3) A buyer or sublessee from the lessee of goods that are subject to an existing lease contract and are covered by a certificate of title issued under a statute of this State or of another jurisdiction takes no greater rights than those provided both by this Section and by the certificate of title statute.
(Source: P.A. 87-493.)

(810 ILCS 5/2A-306) (from Ch. 26, par. 2A-306)
Sec. 2A-306. Priority of certain liens arising by operation of law. If a person in the ordinary course of his or her business furnishes services or materials with respect to goods subject to a lease contract, a lien upon those goods in the possession of that person given by statute or rule of law for those materials or services takes priority over any interest of the lessor or lessee under the lease contract or this Article unless the lien is created by statute and the statute provides otherwise or unless the lien is created by rule of law and the rule of law provides otherwise.
(Source: P.A. 87-493.)

(810 ILCS 5/2A-307) (from Ch. 26, par. 2A-307)
Sec. 2A-307. Priority of liens arising by attachment or levy on, security interests in, and other claims to goods.
(1) Except as otherwise provided in Section 2A-306, a creditor of a lessee takes subject to the lease contract.
(2) Except as otherwise provided in subsection (3) and in Sections 2A-306 and 2A-308, a creditor of a lessor takes subject to the lease contract unless the creditor holds a lien that attached to the goods before the lease contract became enforceable.
(3) Except as otherwise provided in Sections 9-317, 9-321, and 9-323, a lessee takes a leasehold interest subject to a security interest held by a creditor of the lessor.
(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/2A-308) (from Ch. 26, par. 2A-308)
Sec. 2A-308. Special rights of creditors.
(1) A creditor of a lessor in possession of goods subject to a lease contract may treat the lease contract as void if as against the creditor retention of possession by the lessor is fraudulent under any statute or rule of law, but retention of possession in good faith and current course of trade by the lessor for a commercially reasonable time after the lease contract becomes enforceable is not fraudulent.
(2) Nothing in this Article impairs the rights of creditors of a lessor if the lease contract (a) becomes enforceable, not in current course of trade but in satisfaction of or as security for a pre-existing claim for money, security, or the like, and (b) is made under circumstances which under any statute or rule of law apart from this Article would constitute the transaction a fraudulent transfer or voidable preference.
(3) A creditor of a seller may treat a sale or an identification of goods to a contract for sale as void if as against the creditor retention of possession by the seller is fraudulent under any statute or rule of law, but retention of possession of the goods pursuant to a lease contract entered into by the seller as lessee and the buyer as lessor in connection with the sale or identification of the goods is not fraudulent if the buyer bought for value and in good faith.
(Source: P.A. 87-493.)

(810 ILCS 5/2A-309) (from Ch. 26, par. 2A-309)
Sec. 2A-309. Lessor's and lessee's rights when goods become fixtures.
(1) In this Section:
(a) goods are "fixtures" when they become so related

to particular real estate that an interest in them arises under real estate law;

(b) a "fixture filing" is the filing, in the office

where a mortgage on the real estate would be filed or recorded, of a financing statement covering goods that are or are to become fixtures and conforming to the requirements of Section 9-502(a) and (b);

(c) a lease is a "purchase money lease" unless the

lessee has possession or use of the goods or the right to possession or use of the goods before the lease agreement is enforceable;

(d) a mortgage is a "construction mortgage" to the

extent it secures an obligation incurred for the construction of an improvement on land including the acquisition cost of the land, if the recorded writing so indicates; and

(e) "encumbrance" includes real estate mortgages and

other liens on real estate and all other rights in real estate that are not ownership interests.

(2) Under this Article a lease may be of goods that are fixtures or may continue in goods that become fixtures, but no lease exists under this Article of ordinary building materials incorporated into an improvement on land.
(3) This Article does not prevent creation of a lease of fixtures pursuant to real estate law.
(4) The perfected interest of a lessor of fixtures has priority over a conflicting interest of an encumbrancer or owner of the real estate if:
(a) the lease is a purchase money lease, the

conflicting interest of the encumbrancer or owner arises before the goods become fixtures, the interest of the lessor is perfected by a fixture filing before the goods become fixtures or within 10 days thereafter, and the lessee has an interest of record in the real estate or is in possession of the real estate; or

(b) the interest of the lessor is perfected by a

fixture filing before the interest of the encumbrancer or owner is of record, the lessor's interest has priority over any conflicting interest of a predecessor in title of the encumbrancer or owner, and the lessee has an interest of record in the real estate or is in possession of the real estate.

(5) The interest of a lessor of fixtures, whether or not perfected, has priority over the conflicting interest of an encumbrancer or owner of the real estate if:
(a) the fixtures are readily removable factory or

office machines, readily removable equipment that is not primarily used or leased for use in the operation of the real estate, or readily removable replacements of domestic appliances that are goods subject to a consumer lease, and before the goods become fixtures the lease contract is enforceable; or

(b) the conflicting interest is a lien on the real

estate obtained by legal or equitable proceedings after the lease contract is enforceable; or

(c) the encumbrancer or owner has consented in

writing to the lease or has disclaimed an interest in the goods as fixtures; or

(d) the lessee has a right to remove the goods as

against the encumbrancer or owner. If the lessee's right to remove terminates, the priority of the interest of the lessor continues for a reasonable time.

(6) Notwithstanding subsection (4)(a) but otherwise subject to subsections (4) and (5), the interest of a lessor of fixtures, including the lessor's residual interest, is subordinate to the conflicting interest of an encumbrancer of the real estate under a construction mortgage recorded before the goods become fixtures if the goods become fixtures before the completion of the construction. To the extent given to refinance a construction mortgage, the conflicting interest of an encumbrancer of the real estate under a mortgage has this priority to the same extent as the encumbrancer of the real estate under the construction mortgage.
(7) In cases not within the preceding subsections, priority between the interest of a lessor of fixtures, including the lessor's residual interest, and the conflicting interest of an encumbrancer or owner of the real estate who is not the lessee is determined by the priority rules governing conflicting interests in real estate.
(8) If the interest of a lessor of fixtures, including the lessor's residual interest, has priority over all conflicting interests of all owners and encumbrancers of the real estate, the lessor or the lessee may (i) on default, expiration, termination, or cancellation of the lease agreement but subject to the lease agreement and this Article, or (ii) if necessary to enforce other rights and remedies of the lessor or lessee under this Article, remove the goods from the real estate, free and clear of all conflicting interests of all owners and encumbrancers of the real estate, but the lessor or lessee must reimburse any encumbrancer or owner of the real estate who is not the lessee and who has not otherwise agreed for the cost of repair of any physical injury, but not for any diminution in value of the real estate caused by the absence of the goods removed or by any necessity of replacing them. A person entitled to reimbursement may refuse permission to remove until the party seeking removal gives adequate security for the performance of this obligation.
(9) Even though the lease agreement does not create a security interest, the interest of a lessor of fixtures, including the lessor's residual interest, is perfected by filing a financing statement as a fixture filing for leased goods that are or are to become fixtures in accordance with the relevant provisions of the Article on Secured Transactions (Article 9).
(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/2A-310) (from Ch. 26, par. 2A-310)
Sec. 2A-310. Lessor's and lessee's rights when goods become accessions.
(1) Goods are "accessions" when they are installed in or affixed to other goods.
(2) The interest of a lessor or a lessee under a lease contract entered into before the goods became accessions is superior to all interests in the whole except as stated in subsection (4).
(3) The interest of a lessor or a lessee under a lease contract entered into at the time or after the goods became accessions is superior to all subsequently acquired interests in the whole except as stated in subsection (4) but is subordinate to interests in the whole existing at the time the lease contract was made unless the holders of such interests in the whole have in writing consented to the lease or disclaimed an interest in the goods as part of the whole.
(4) The interest of a lessor or a lessee under a lease contract described in subsection (2) or (3) is subordinate to the interest of:
(a) a buyer in the ordinary course of business or a

lessee in the ordinary course of business of any interest in the whole acquired after the goods became accessions; or

(b) a creditor with a security interest in the whole

perfected before the lease contract was made to the extent that the creditor makes subsequent advances without knowledge of the lease contract.

(5) When under subsections (2) or (3) and (4) a lessor or a lessee of accessions holds an interest that is superior to all interests in the whole, the lessor or the lessee may (a) on default, expiration, termination, or cancellation of the lease contract by the other party but subject to the provisions of the lease contract and this Article, or (b) if necessary to enforce his or her other rights and remedies under this Article, remove the goods from the whole, free and clear of all interests in the whole, but he or she must reimburse any holder of an interest in the whole who is not the lessee and who has not otherwise agreed for the cost of repair of any physical injury but not for any diminution in value of the whole caused by the absence of the goods removed or by any necessity for replacing them. A person entitled to reimbursement may refuse permission to remove until the party seeking removal gives adequate security for the performance of this obligation.
(Source: P.A. 87-493.)

(810 ILCS 5/2A-311) (from Ch. 26, par. 2A-311)
Sec. 2A-311. Priority subject to subordination. Nothing in this Article prevents subordination by agreement by any person entitled to priority.
(Source: P.A. 87-493.)

(810 ILCS 5/Art. 2A Pt. 4 heading)

(810 ILCS 5/2A-401) (from Ch. 26, par. 2A-401)
Sec. 2A-401. Insecurity; adequate assurance of performance.
(1) A lease contract imposes an obligation on each party that the other's expectation of receiving due performance will not be impaired.
(2) If reasonable grounds for insecurity arise with respect to the performance of either party, the insecure party may demand in writing adequate assurance of due performance. Until the insecure party receives that assurance, if commercially reasonable the insecure party may suspend any performance for which he or she has not already received the agreed return.
(3) A repudiation of the lease contract occurs if assurance of due performance adequate under the circumstances of the particular case is not provided to the insecure party within a reasonable time, not to exceed 30 days after receipt of a demand by the other party.
(4) Between merchants, the reasonableness of grounds for insecurity and the adequacy of any assurance offered must be determined according to commercial standards.
(5) Acceptance of any nonconforming delivery or payment does not prejudice the aggrieved party's right to demand adequate assurance of future performance.
(Source: P.A. 87-493.)

(810 ILCS 5/2A-402) (from Ch. 26, par. 2A-402)
Sec. 2A-402. Anticipatory repudiation. If either party repudiates a lease contract with respect to a performance not yet due under the lease contract, the loss of which performance will substantially impair the value of the lease contract to the other, the aggrieved party may:
(a) for a commercially reasonable time, await retraction of repudiation and performance by the repudiating party;
(b) make demand pursuant to Section 2A-401 and await assurance of future performance adequate under the circumstances of the particular case; or
(c) resort to any right or remedy upon default under the lease contract or this Article, even though the aggrieved party has notified the repudiating party that the aggrieved party would await the repudiating party's performance and assurance and has urged retraction. In addition, whether or not the aggrieved party is pursuing one of the foregoing remedies, the aggrieved party may suspend performance or, if the aggrieved party is the lessor, proceed in accordance with the provisions of this Article on the lessor's right to identify goods to the lease contract notwithstanding default or to salvage unfinished goods (Section 2A-524).
(Source: P.A. 87-493.)

(810 ILCS 5/2A-403) (from Ch. 26, par. 2A-403)
Sec. 2A-403. Retraction of anticipatory repudiation.
(1) Until the repudiating party's next performance is due, the repudiating party can retract the repudiation unless, since the repudiation, the aggrieved party has cancelled the lease contract or materially changed the aggrieved party's position or otherwise indicated that the aggrieved party considers the repudiation final.
(2) Retraction may be by any method that clearly indicates to the aggrieved party that the repudiating party intends to perform under the lease contract and includes any assurance demanded under Section 2A-401.
(3) Retraction reinstates a repudiating party's rights under a lease contract with due excuse and allowance to the aggrieved party for any delay occasioned by the repudiation.
(Source: P.A. 87-493.)

(810 ILCS 5/2A-404) (from Ch. 26, par. 2A-404)
Sec. 2A-404. Substituted performance.
(1) If without fault of the lessee, the lessor and the supplier, the agreed berthing, loading, or unloading facilities fail or the agreed type of carrier becomes unavailable or the agreed manner of delivery otherwise becomes commercially impracticable, but a commercially reasonable substitute is available, the substitute performance must be tendered and accepted.
(2) If the agreed means or manner of payment fails because of domestic or foreign governmental regulation:
(a) the lessor may withhold or stop delivery or cause

the supplier to withhold or stop delivery unless the lessee provides a means or manner of payment that is commercially a substantial equivalent; and

(b) if delivery has already been taken, payment by

the means or in the manner provided by the regulation discharges the lessee's obligation unless the regulation is discriminatory, oppressive, or predatory.

(Source: P.A. 87-493.)

(810 ILCS 5/2A-405) (from Ch. 26, par. 2A-405)
Sec. 2A-405. Excused performance. Subject to Section 2A-404 on substituted performance, the following rules apply:
(a) Delay in delivery or nondelivery in whole or in part by a lessor or a supplier who complies with paragraphs (b) and (c) is not a default under the lease contract if performance as agreed has been made impracticable by the occurrence of a contingency the nonoccurrence of which was a basic assumption on which the lease contract was made or by compliance in good faith with any applicable foreign or domestic governmental regulation or order, whether or not the regulation or order later proves to be invalid.
(b) If the causes mentioned in paragraph (a) affect only part of the lessor's or the supplier's capacity to perform, he or she shall allocate production and deliveries among his or her customers but at his or her option may include regular customers not then under contract for sale or lease as well as his or her own requirements for further manufacture. He or she may so allocate in any manner that is fair and reasonable.
(c) The lessor seasonably shall notify the lessee and in the case of a finance lease the supplier seasonably shall notify the lessor and the lessee, if known, that there will be delay or nondelivery and, if allocation is required under paragraph (b), of the estimated quota thus made available for the lessee.
(Source: P.A. 87-493.)

(810 ILCS 5/2A-406) (from Ch. 26, par. 2A-406)
Sec. 2A-406. Procedure on excused performance.
(1) If the lessee receives notification of a material or indefinite delay or an allocation justified under Section 2A-405, the lessee may by written notification to the lessor as to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired (Section 2A-510):
(a) terminate the lease contract (Section 2A-505(2));

or

(b) except in a finance lease that is not a consumer

lease, modify the lease contract by accepting the available quota in substitution, with due allowance from the rent payable for the balance of the lease term for the deficiency but without further right against the lessor.

(2) If, after receipt of a notification from the lessor under Section 2A-405, the lessee fails so to modify the lease agreement within a reasonable time not exceeding 30 days, the lease contract lapses with respect to any deliveries affected.
(Source: P.A. 87-493.)

(810 ILCS 5/2A-407) (from Ch. 26, par. 2A-407)
Sec. 2A-407. Irrevocable promises; finance leases.
(1) In the case of a finance lease that is not a consumer lease the lessee's promises under the lease contract become irrevocable and independent upon the lessee's acceptance of the goods.
(2) A promise that has become irrevocable and independent under subsection (1):
(a) is effective and enforceable between the parties,

and by or against third parties including assignees of the parties; and

(b) is not subject to cancellation, termination,

modification, repudiation, excuse, or substitution without the consent of the party to whom the promise runs.

(3) This Section does not affect the validity under any other law of a covenant in any lease contract making the lessee's promises irrevocable and independent upon the lessee's acceptance of the goods.
(Source: P.A. 87-493.)

(810 ILCS 5/Art. 2A Pt. 5 heading)

(810 ILCS 5/Art. 2A Pt. 5 Sub. A heading)

(810 ILCS 5/2A-501) (from Ch. 26, par. 2A-501)
Sec. 2A-501. Default; procedure.
(1) Whether the lessor or the lessee is in default under a lease contract is determined by the lease agreement and this Article.
(2) If the lessor or the lessee is in default under the lease contract, the party seeking enforcement has rights and remedies as provided in this Article and, except as limited by this Article, as provided in the lease agreement.
(3) If the lessor or the lessee is in default under the lease contract, the party seeking enforcement may reduce the party's claim to judgment, or otherwise enforce the lease contract by self-help or any available judicial procedure or nonjudicial procedure, including administrative proceeding, arbitration, or the like, in accordance with this Article.
(4) Except as otherwise provided in Section 1-305(a) or this Article or the lease agreement, the rights and remedies referred to in subsections (2) and (3) are cumulative.
(5) If the lease agreement covers both real property and goods, the party seeking enforcement may proceed under this Part as to the goods, or under other applicable law as to both the real property and the goods in accordance with that party's rights and remedies in respect of the real property, in which case this Part does not apply.
(Source: P.A. 95-895, eff. 1-1-09.)

(810 ILCS 5/2A-502) (from Ch. 26, par. 2A-502)
Sec. 2A-502. Notice after default. Except as otherwise provided in this Article or the lease agreement, the lessor or lessee in default under the lease contract is not entitled to notice of default or notice of enforcement from the other party to the lease agreement.
(Source: P.A. 87-493.)

(810 ILCS 5/2A-503) (from Ch. 26, par. 2A-503)
Sec. 2A-503. Modification or impairment of rights and remedies.
(1) Except as otherwise provided in this Article, the lease agreement may include rights and remedies for default in addition to or in substitution for those provided in this Article and may limit or alter the measure of damages recoverable under this Article.
(2) Resort to a remedy provided under this Article or in the lease agreement is optional unless the remedy is expressly agreed to be exclusive. If circumstances cause an exclusive or limited remedy to fail of its essential purpose, or provision for an exclusive remedy is unconscionable, remedy may be had as provided in this Article.
(3) Consequential damages may be liquidated under Section 2A-504, or may otherwise be limited, altered, or excluded unless the limitation, alteration, or exclusion is unconscionable. Limitation, alteration, or exclusion of consequential damages for injury to the person in the case of consumer goods is prima facie unconscionable but limitation, alteration, or exclusion of damages where the loss is commercial is not prima facie unconscionable.
(4) Rights and remedies on default by the lessor or the lessee with respect to any obligation or promise collateral or ancillary to the lease contract are not impaired by this Article.
(Source: P.A. 87-493.)

(810 ILCS 5/2A-504) (from Ch. 26, par. 2A-504)
Sec. 2A-504. Liquidation of damages.
(1) Damages payable by either party for default, or any other act or omission, including indemnity for loss or diminution of anticipated tax benefits or loss or damage to lessor's residual interest, may be liquidated in the lease agreement but only at an amount or by a formula that is reasonable in light of the then anticipated harm caused by the default or other act or omission.
(2) If the lease agreement provides for liquidation of damages, and such provision does not comply with subsection (1), or such provision is an exclusive or limited remedy that circumstances cause to fail of its essential purpose, remedy may be had as provided in this Article.
(3) If the lessor justifiably withholds or stops delivery of goods because of the lessee's default or insolvency (Section 2A-525 or 2A-526), the lessee is entitled to restitution of any amount by which the sum of his or her payments exceeds:
(a) the amount to which the lessor is entitled by

virtue of terms liquidating the lessor's damages in accordance with subsection (1); or

(b) in the absence of those terms, 20% of the then

present value of the total rent the lessee was obligated to pay for the balance of the lease term, or, in the case of a consumer lease, the lesser of such amount or $500.

(4) A lessee's right to restitution under subsection (3) is subject to offset to the extent the lessor establishes:
(a) a right to recover damages under the provisions

of this Article other than subsection (1); and

(b) the amount or value of any benefits received by

the lessee directly or indirectly by reason of the lease contract.

(Source: P.A. 87-493.)

(810 ILCS 5/2A-505) (from Ch. 26, par. 2A-505)
Sec. 2A-505. Cancellation and termination and effect of cancellation, termination, rescission, or fraud on rights and remedies.
(1) On cancellation of the lease contract, all obligations that are still executory on both sides are discharged, but any right based on prior default or performance survives, and the cancelling party also retains any remedy for default of the whole lease contract or any unperformed balance.
(2) On termination of the lease contract, all obligations that are still executory on both sides are discharged but any right based on prior default or performance survives.
(3) Unless the contrary intention clearly appears, expressions of "cancellation", "rescission", or the like of the lease contract may not be construed as a renunciation or discharge of any claim in damages for an antecedent default.
(4) Rights and remedies for material misrepresentation or fraud include all rights and remedies available under this Article for default.
(5) Neither rescission nor a claim for rescission of the lease contract nor rejection or return of the goods may bar or be deemed inconsistent with a claim for damages or other right or remedy.
(Source: P.A. 87-493.)

(810 ILCS 5/2A-506) (from Ch. 26, par. 2A-506)
Sec. 2A-506. Statute of limitations.
(1) An action for default under a lease contract, including breach of warranty or indemnity, must be commenced within 4 years after the cause of action accrued. By the original lease contract the parties may reduce the period of limitation to not less than one year.
(2) A cause of action for default accrues when the act or omission on which the default or breach of warranty is based is or should have been discovered by the aggrieved party, or when the default occurs, whichever is later. A cause of action for indemnity accrues when the act or omission on which the claim for indemnity is based is or should have been discovered by the indemnified party, whichever is later.
(3) If an action commenced within the time limited by subsection (1) is so terminated as to leave available a remedy by another action for the same default or breach of warranty or indemnity, the other action may be commenced after the expiration of the time limited and within 6 months after the termination of the first action unless the termination resulted from voluntary discontinuance or from dismissal for failure or neglect to prosecute.
(4) This Section does not alter the law on tolling of the statute of limitations nor does it apply to causes of action that have accrued before this Article becomes effective.
(Source: P.A. 87-493.)

(810 ILCS 5/2A-507) (from Ch. 26, par. 2A-507)
Sec. 2A-507. Proof of market rent; time and place.
(1) Damages based on market rent (Section 2A-519 or 2A-528) are determined according to the rent for the use of the goods concerned for a lease term identical to the remaining lease term of the original lease agreement and prevailing at the times specified in Sections 2A-519 and 2A-528.
(2) If evidence of rent for the use of the goods concerned for a lease term identical to the remaining lease term of the original lease agreement and prevailing at the times or places described in this Article is not readily available, the rent prevailing within any reasonable time before or after the time described or at any other place or for a different lease term which in commercial judgment or under usage of trade would serve as a reasonable substitute for the one described may be used, making any proper allowance for the difference, including the cost of transporting the goods to or from the other place.
(3) Evidence of a relevant rent prevailing at a time or place or for a lease term other than the one described in this Article offered by one party is not admissible unless and until he or she has given the other party notice the court finds sufficient to prevent unfair surprise.
(4) If the prevailing rent or value of any goods regularly leased in any established market is in issue, reports in official publications or trade journals or in newspapers or periodicals of general circulation published as the reports of that market are admissible in evidence. The circumstances of the preparation of the report may be shown to affect its weight but not its admissibility.
(Source: P.A. 87-493.)

(810 ILCS 5/Art. 2A Pt. 5 Sub. B heading)

(810 ILCS 5/2A-508) (from Ch. 26, par. 2A-508)
Sec. 2A-508. Lessee's remedies.
(1) If a lessor fails to deliver the goods in conformity to the lease contract (Section 2A-509) or repudiates the lease contract (Section 2A-402), or a lessee rightfully rejects the goods (Section 2A-509) or justifiably revokes acceptance of the goods (Section 2A-517), then with respect to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired (Section 2A-510), the lessor is in default under the lease contract and the lessee may:
(a) cancel the lease contract (Section 2A-505(1));
(b) recover so much of the rent and security as has

been paid and is just under the circumstances;

(c) cover and recover damages as to all goods

affected whether or not they have been identified to the lease contract (Sections 2A-518 and 2A-520), or recover damages for nondelivery (Sections 2A-519 and 2A-520);

(d) exercise any other rights or pursue any other

remedies provided in the lease contract.

(2) If a lessor fails to deliver the goods in conformity to the lease contract or repudiates the lease contract, the lessee may also:
(a) if the goods have been identified, recover them

(Section 2A-522); or

(b) in a proper case, obtain specific performance or

replevy the goods (Section 2A-521).

(3) If a lessor is otherwise in default under a lease contract, the lessee may exercise the rights and pursue the remedies provided in the lease contract, which may include a right to cancel the lease, and in Section 2A-519(3).
(4) If a lessor has breached a warranty, whether express or implied, the lessee may recover damages (Section 2A-519(4)).
(5) On rightful rejection or justifiable revocation of acceptance, a lessee has a security interest in goods in the lessee's possession or control for any rent and security that has been paid and any expenses reasonably incurred in their inspection, receipt, transportation, and care and custody and may hold those goods and dispose of them in good faith and in a commercially reasonable manner, subject to Section 2A-527(5).
(6) Subject to the provisions of Section 2A-407, a lessee, on notifying the lessor of the lessee's intention to do so, may deduct all or any part of the damages resulting from any default under the lease contract from any part of the rent still due under the same lease contract.
(Source: P.A. 87-493.)

(810 ILCS 5/2A-509) (from Ch. 26, par. 2A-509)
Sec. 2A-509. Lessee's rights on improper delivery; rightful rejection.
(1) Subject to the provisions of Section 2A-510 on default in installment lease contracts, if the goods or the tender or delivery fail in any respect to conform to the lease contract, the lessee may reject or accept the goods or accept any commercial unit or units and reject the rest of the goods.
(2) Rejection of goods is ineffective unless it is within a reasonable time after tender or delivery of the goods and the lessee seasonably notifies the lessor.
(Source: P.A. 87-493.)

(810 ILCS 5/2A-510) (from Ch. 26, par. 2A-510)
Sec. 2A-510. Installment lease contracts; rejection and default.
(1) Under an installment lease contract, a lessee may reject any delivery that is nonconforming if the nonconformity substantially impairs the value of that delivery and cannot be cured or the nonconformity is a defect in the required documents; but if the nonconformity does not fall within subsection (2) and the lessor or the supplier gives adequate assurance of its cure, the lessee must accept that delivery.
(2) Whenever nonconformity or default with respect to one or more deliveries substantially impairs the value of the installment lease contract as a whole there is a default with respect to the whole. But, the aggrieved party reinstates the installment lease contract as a whole if the aggrieved party accepts a nonconforming delivery without seasonably notifying of cancellation or brings an action with respect only to past deliveries or demands performance as to future deliveries.
(Source: P.A. 87-493.)

(810 ILCS 5/2A-511) (from Ch. 26, par. 2A-511)
Sec. 2A-511. Merchant lessee's duties as to rightfully rejected goods.
(1) Subject to any security interest of a lessee (Section 2A-508(5)), if a lessor or a supplier has no agent or place of business at the market of rejection, a merchant lessee, after rejection of goods in his or her possession or control, shall follow any reasonable instructions received from the lessor or the supplier with respect to the goods. In the absence of those instructions, a merchant lessee shall make reasonable efforts to sell, lease, or otherwise dispose of the goods for the lessor's account if they threaten to decline in value speedily. Instructions are not reasonable if on demand indemnity for expenses is not forthcoming.
(2) If a merchant lessee (subsection (1)) or any other lessee (Section 2A-512) disposes of goods, he or she is entitled to reimbursement either from the lessor or the supplier or out of the proceeds for reasonable expenses of caring for and disposing of the goods and, if the expenses include no disposition commission, to such commission as is usual in the trade or, if there is none, to a reasonable sum not exceeding 10% of the gross proceeds.
(3) In complying with this Section or Section 2A-512, the lessee is held only to good faith. Good faith conduct hereunder is neither acceptance or conversion nor the basis of an action for damages.
(4) A purchaser who purchases in good faith from a lessee pursuant to this Section or Section 2A-512 takes the goods free of any rights of the lessor and the supplier even though the lessee fails to comply with one or more of the requirements of this Article.
(Source: P.A. 87-493.)

(810 ILCS 5/2A-512) (from Ch. 26, par. 2A-512)
Sec. 2A-512. Lessee's duties as to rightfully rejected goods.
(1) Except as otherwise provided with respect to goods that threaten to decline in value speedily (Section 2A-511) and subject to any security interest of a lessee (Section 2A-508(5)):
(a) the lessee, after rejection of goods in the

lessee's possession, shall hold them with reasonable care at the lessor's or the supplier's disposition for a reasonable time after the lessee's seasonable notification of rejection;

(b) if the lessor or the supplier gives no

instructions within a reasonable time after notification of rejection, the lessee may store the rejected goods for the lessor's or the supplier's account or ship them to the lessor or the supplier or dispose of them for the lessor's or the supplier's account with reimbursement in the manner provided in Section 2A-511; but

(c) the lessee has no further obligations with regard

to goods rightfully rejected.

(2) Action by the lessee pursuant to subsection (1) is not acceptance or conversion.
(Source: P.A. 87-493.)

(810 ILCS 5/2A-513) (from Ch. 26, par. 2A-513)
Sec. 2A-513. Cure by lessor of improper tender or delivery; replacement.
(1) If any tender or delivery by the lessor or the supplier is rejected because nonconforming and the time for performance has not yet expired, the lessor or the supplier may seasonably notify the lessee of the lessor's or the supplier's intention to cure and may then make a conforming delivery within the time provided in the lease contract.
(2) If the lessee rejects a nonconforming tender that the lessor or the supplier had reasonable grounds to believe would be acceptable with or without money allowance, the lessor or the supplier may have a further reasonable time to substitute a conforming tender if he or she seasonably notifies the lessee.
(Source: P.A. 87-493.)

(810 ILCS 5/2A-514) (from Ch. 26, par. 2A-514)
Sec. 2A-514. Waiver of lessee's objections.
(1) In rejecting goods, a lessee's failure to state a particular defect that is ascertainable by reasonable inspection precludes the lessee from relying on the defect to justify rejection or to establish default:
(a) if, stated seasonably, the lessor or the supplier

could have cured it (Section 2A-513); or

(b) between merchants if the lessor or the supplier

after rejection has made a request in writing for a full and final written statement of all defects on which the lessee proposes to rely.

(2) A lessee's failure to reserve rights when paying rent or other consideration against documents precludes recovery of the payment for defects apparent in the documents.
(Source: P.A. 95-895, eff. 1-1-09.)

(810 ILCS 5/2A-515) (from Ch. 26, par. 2A-515)
Sec. 2A-515. Acceptance of goods.
(1) Acceptance of goods occurs after the lessee has had a reasonable opportunity to inspect the goods and
(a) the lessee signifies or acts with respect to the

goods in a manner that signifies to the lessor or the supplier that the goods are conforming or that the lessee will take or retain them in spite of their nonconformity; or

(b) the lessee fails to make an effective rejection

of the goods (Section 2A-509(2)).

(2) Acceptance of a part of any commercial unit is acceptance of that entire unit.
(Source: P.A. 87-493.)

(810 ILCS 5/2A-516) (from Ch. 26, par. 2A-516)
Sec. 2A-516. Effect of acceptance of goods; notice of default; burden of establishing default after acceptance; notice of claim or litigation to person answerable over.
(1) A lessee must pay rent for any goods accepted in accordance with the lease contract, with due allowance for goods rightfully rejected or not delivered.
(2) A lessee's acceptance of goods precludes rejection of the goods accepted. In the case of a finance lease, if made with knowledge of a nonconformity, acceptance cannot be revoked because of it. In any other case, if made with knowledge of a nonconformity, acceptance cannot be revoked because of it unless the acceptance was on the reasonable assumption that the nonconformity would be seasonably cured. Acceptance does not of itself impair any other remedy provided by this Article or the lease agreement for nonconformity.
(3) If a tender has been accepted:
(a) within a reasonable time after the lessee

discovers or should have discovered any default, the lessee shall notify the lessor and the supplier, if any, or be barred from any remedy against the party not notified;

(b) except in the case of a consumer lease, within a

reasonable time after the lessee receives notice of litigation for infringement or the like (Section 2A-211) the lessee shall notify the lessor or be barred from any remedy over for liability established by the litigation; and

(c) the burden is on the lessee to establish any

default.

(4) If a lessee is sued for breach of a warranty or other obligation for which a lessor or a supplier is answerable over the following apply:
(a) The lessee may give the lessor or the supplier,

or both, written notice of the litigation. If the notice states that the person notified may come in and defend and that if the person notified does not do so that person will be bound in any action against that person by the lessee by any determination of fact common to the 2 litigations, then unless the person notified after seasonable receipt of the notice does come in and defend that person is so bound.

(b) The lessor or the supplier may demand in writing

that the lessee turn over control of the litigation including settlement if the claim is one for infringement or the like (Section 2A-211) or else be barred from any remedy over. If the demand states that the lessor or the supplier agrees to bear all expense and to satisfy any adverse judgment, then unless the lessee after seasonable receipt of the demand does turn over control the lessee is so barred.

(5) Subsections (3) and (4) apply to any obligation of a lessee to hold the lessor or the supplier harmless against infringement or the like (Section 2A-211).
(Source: P.A. 87-493.)

(810 ILCS 5/2A-517) (from Ch. 26, par. 2A-517)
Sec. 2A-517. Revocation of acceptance of goods.
(1) A lessee may revoke acceptance of a lot or commercial unit whose nonconformity substantially impairs its value to the lessee if the lessee has accepted it:
(a) except in the case of a finance lease, on the

reasonable assumption that its nonconformity would be cured and it has not been seasonably cured; or

(b) without discovery of the nonconformity if the

lessee's acceptance was reasonably induced either by the lessor's assurances or, except in the case of a finance lease, by the difficulty of discovery before acceptance.

(2) Except in the case of a finance lease that is not a consumer lease, a lessee may revoke acceptance of a lot or commercial unit if the lessor defaults under the lease contract and the default substantially impairs the value of that lot or commercial unit to the lessee.
(3) If the lease agreement so provides, the lessee may revoke acceptance of a lot or commercial unit because of other defaults by the lessor.
(4) Revocation of acceptance must occur within a reasonable time after the lessee discovers or should have discovered the ground for it and before any substantial change in condition of the goods which is not caused by the nonconformity. Revocation is not effective until the lessee notifies the lessor.
(5) A lessee who so revokes has the same rights and duties with regard to the goods involved as if the lessee had rejected them.
(Source: P.A. 87-493.)

(810 ILCS 5/2A-518) (from Ch. 26, par. 2A-518)
Sec. 2A-518. Cover; substitute goods.
(1) After a default by a lessor under the lease contract of the type described in Section 2A-508(1), or, if agreed, after other default by the lessor, the lessee may cover by making any purchase or lease of or contract to purchase or lease goods in substitution for those due from the lessor.
(2) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 2A-504) or otherwise determined pursuant to agreement of the parties (Sections 1-302 and 2A-503), if a lessee's cover is by a lease agreement substantially similar to the original lease agreement and the new lease agreement is made in good faith and in a commercially reasonable manner, the lessee may recover from the lessor as damages (i) the present value, as of the date of the commencement of the term of the new lease agreement, of the rent under the new lease agreement applicable to that period of the new lease term which is comparable to the then remaining term of the original lease agreement minus the present value as of the same date of the total rent for the then remaining lease term of the original lease agreement, and (ii) any incidental or consequential damages, less expenses saved in consequence of the lessor's default.
(3) If a lessee's cover is by lease agreement that for any reason does not qualify for treatment under subsection (2), or is by purchase or otherwise, the lessee may recover from the lessor as if the lessee had elected not to cover and Section 2A-519 governs.
(Source: P.A. 95-895, eff. 1-1-09.)

(810 ILCS 5/2A-519) (from Ch. 26, par. 2A-519)
Sec. 2A-519. Lessee's damages for nondelivery, repudiation, default, and breach of warranty in regard to accepted goods.
(1) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 2A-504) or otherwise determined pursuant to agreement of the parties (Sections 1-302 and 2A-503), if a lessee elects not to cover or a lessee elects to cover and the cover is by lease agreement that for any reason does not qualify for treatment under Section 2A-518(2), or is by purchase or otherwise, the measure of damages for nondelivery or repudiation by the lessor or for rejection or revocation of acceptance by the lessee is the present value, as of the date of the default, of the then market rent minus the present value as of the same date of the original rent, computed for the remaining lease term of the original lease agreement, together with incidental and consequential damages, less expenses saved in consequence of the lessor's default.
(2) Market rent is to be determined as of the place for tender or, in cases of rejection after arrival or revocation of acceptance, as of the place of arrival.
(3) Except as otherwise agreed, if the lessee has accepted goods and given notification (Section 2A-516(3)), the measure of damages for nonconforming tender or delivery or other default by a lessor is the loss resulting in the ordinary course of events from the lessor's default as determined in any manner that is reasonable together with incidental and consequential damages, less expenses saved in consequence of the lessor's default.
(4) Except as otherwise agreed, the measure of damages for breach of warranty is the present value at the time and place of acceptance of the difference between the value of the use of the goods accepted and the value if they had been as warranted for the lease term, unless special circumstances show proximate damages of a different amount, together with incidental and consequential damages, less expenses saved in consequence of the lessor's default or breach of warranty.
(Source: P.A. 95-895, eff. 1-1-09.)

(810 ILCS 5/2A-520) (from Ch. 26, par. 2A-520)
Sec. 2A-520. Lessee's incidental and consequential damages.
(1) Incidental damages resulting from a lessor's default include expenses reasonably incurred in inspection, receipt, transportation, and care and custody of goods rightfully rejected or goods the acceptance of which is justifiably revoked, any commercially reasonable charges, expenses, or commissions in connection with effecting cover, and any other reasonable expense incident to the default.
(2) Consequential damages resulting from a lessor's default include:
(a) any loss resulting from general or particular

requirements and needs of which the lessor at the time of contracting had reason to know and which could not reasonably be prevented by cover or otherwise; and

(b) injury to person or property proximately

resulting from any breach of warranty.

(Source: P.A. 87-493.)

(810 ILCS 5/2A-521) (from Ch. 26, par. 2A-521)
Sec. 2A-521. Lessee's right to specific performance or replevin.
(1) Specific performance may be decreed if the goods are unique or in other proper circumstances.
(2) A decree for specific performance may include any terms and conditions as to payment of the rent, damages, or other relief that the court deems just.
(3) A lessee has a right of replevin, detinue, sequestration, claim and delivery, or the like for goods identified to the lease contract if after reasonable effort the lessee is unable to effect cover for those goods or the circumstances reasonably indicate that the effort will be unavailing.
(Source: P.A. 87-493.)

(810 ILCS 5/2A-522) (from Ch. 26, par. 2A-522)
Sec. 2A-522. Lessee's right to goods on lessor's insolvency.
(1) Subject to subsection (2) and even though the goods have not been shipped, a lessee who has paid a part or all of the rent and security for goods identified to a lease contract (Section 2A-217) on making and keeping good a tender of any unpaid portion of the rent and security due under the lease contract may recover the goods identified from the lessor if the lessor becomes insolvent within 10 days after receipt of the first installment of rent and security.
(2) A lessee acquires the right to recover goods identified to a lease contract only if they conform to the lease contract.
(Source: P.A. 87-493.)

(810 ILCS 5/Art. 2A Pt. 5 Sub. C heading)

(810 ILCS 5/2A-523) (from Ch. 26, par. 2A-523)
Sec. 2A-523. Lessor's remedies.
(1) If a lessee wrongfully rejects or revokes acceptance of goods or fails to make a payment when due or repudiates with respect to a part or the whole, then, with respect to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired (Section 2A-510), the lessee is in default under the lease contract and the lessor may:
(a) cancel the lease contract (Section 2A-505(1));
(b) proceed respecting goods not identified to the

lease contract (Section 2A-524);

(c) withhold delivery of the goods and take

possession of goods previously delivered (Section 2A-525);

(d) stop delivery of the goods by any bailee (Section

2A-526);

(e) dispose of the goods and recover damages (Section

2A-527), or retain the goods and recover damages (Section 2A-528), or in a proper case recover rent (Section 2A-529);

(f) exercise any other rights or pursue any other

remedies provided in the lease contract.

(2) If a lessor does not fully exercise a right or obtain a remedy to which the lessor is entitled under subsection (1), the lessor may recover the loss resulting in the ordinary course of events from the lessee's default as determined in any reasonable manner, together with incidental damages, less expenses saved in consequence of the lessee's default.
(3) If a lessee is otherwise in default under a lease contract, the lessor may exercise the rights and pursue the remedies provided in the lease contract, which may include a right to cancel the lease. In addition, unless otherwise provided in the lease contract:
(a) if the default substantially impairs the value of

the lease contract to the lessor, the lessor may exercise the rights and pursue the remedies provided in subsections (1) or (2); or

(b) if the default does not substantially impair the

value of the lease contract to the lessor, the lessor may recover as provided in subsection (2).

(Source: P.A. 87-493.)

(810 ILCS 5/2A-524) (from Ch. 26, par. 2A-524)
Sec. 2A-524. Lessor's right to identify goods to lease contract.
(1) A lessor aggrieved under Section 2A-523(1) may:
(a) identify to the lease contract conforming goods

not already identified if at the time the lessor learned of the default they were in the lessor's or the supplier's possession or control; and

(b) dispose of goods (Section 2A-527(1)) that

demonstrably have been intended for the particular lease contract even though those goods are unfinished.

(2) If the goods are unfinished, in the exercise of reasonable commercial judgment for the purposes of avoiding loss and of effective realization, an aggrieved lessor or the supplier may either complete manufacture and wholly identify the goods to the lease contract or cease manufacture and lease, sell, or otherwise dispose of the goods for scrap or salvage value or proceed in any other reasonable manner.
(Source: P.A. 87-493.)

(810 ILCS 5/2A-525) (from Ch. 26, par. 2A-525)
Sec. 2A-525. Lessor's right to possession of goods.
(1) If a lessor discovers the lessee to be insolvent, the lessor may refuse to deliver the goods.
(2) After a default by the lessee under the lease contract of the type described in Section 2A-523(1) or 2A-523(3)(a) or, if agreed, after other default by the lessee, the lessor has the right to take possession of the goods. If the lease contract so provides, the lessor may require the lessee to assemble the goods and make them available to the lessor at a place to be designated by the lessor which is reasonably convenient to both parties. Without removal, the lessor may render unusable any goods employed in trade or business, and may dispose of goods on the lessee's premises (Section 2A-527).
(3) The lessor may proceed under subsection (2) without judicial process if it can be done without breach of the peace or the lessor may proceed by action.
(Source: P.A. 87-493.)

(810 ILCS 5/2A-526) (from Ch. 26, par. 2A-526)
Sec. 2A-526. Lessor's stoppage of delivery in transit or otherwise.
(1) A lessor may stop delivery of goods in the possession of a carrier or other bailee if the lessor discovers the lessee to be insolvent and may stop delivery of carload, truckload, planeload, or larger shipments of express or freight if the lessee repudiates or fails to make a payment due before delivery, whether for rent, security or otherwise under the lease contract, or for any other reason the lessor has a right to withhold or take possession of the goods.
(2) In pursuing its remedies under subsection (1), the lessor may stop delivery until:
(a) receipt of the goods by the lessee;
(b) acknowledgment to the lessee by any bailee of the

goods, except a carrier, that the bailee holds the goods for the lessee; or

(c) such an acknowledgment to the lessee by a carrier

via reshipment or as a warehouse.

(3)(a) To stop delivery, a lessor shall so notify as to enable the bailee by reasonable diligence to prevent delivery of the goods.
(b) After notification, the bailee shall hold and deliver the goods according to the directions of the lessor, but the lessor is liable to the bailee for any ensuing charges or damages.
(c) A carrier who has issued a nonnegotiable bill of lading is not obliged to obey a notification to stop received from a person other than the consignor.
(Source: P.A. 95-895, eff. 1-1-09.)

(810 ILCS 5/2A-527) (from Ch. 26, par. 2A-527)
Sec. 2A-527. Lessor's rights to dispose of goods.
(1) After a default by a lessee under the lease contract of the type described in Section 2A-523(1) or 2A-523(3)(a) or after the lessor refuses to deliver or takes possession of goods (Section 2A-525 or 2A-526), or, if agreed, after other default by a lessee, the lessor may dispose of the goods concerned or the undelivered balance thereof by lease, sale, or otherwise.
(2) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 2A-504) or otherwise determined pursuant to agreement of the parties (Sections 1-302 and 2A-503), if the disposition is by lease agreement substantially similar to the original lease agreement and the new lease agreement is made in good faith and in a commercially reasonable manner, the lessor may recover from the lessee as damages (i) accrued and unpaid rent as of the date of the commencement of the term of the new lease agreement, (ii) the present value, as of the same date, of the total rent for the then remaining lease term of the original lease agreement minus the present value, as of the same date, of the rent under the new lease agreement applicable to that period of the new lease term which is comparable to the then remaining term of the original lease agreement, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default.
(3) If the lessor's disposition is by lease agreement that for any reason does not qualify for treatment under subsection (2), or is by sale or otherwise, the lessor may recover from the lessee as if the lessor had elected not to dispose of the goods and Section 2A-528 governs.
(4) A subsequent buyer or lessee who buys or leases from the lessor in good faith for value as a result of a disposition under this Section takes the goods free of the original lease contract and any rights of the original lessee even though the lessor fails to comply with one or more of the requirements of this Article.
(5) The lessor is not accountable to the lessee for any profit made on any disposition. A lessee who has rightfully rejected or justifiably revoked acceptance shall account to the lessor for any excess over the amount of the lessee's security interest (Section 2A-508(5)).
(Source: P.A. 95-895, eff. 1-1-09.)

(810 ILCS 5/2A-528) (from Ch. 26, par. 2A-528)
Sec. 2A-528. Lessor's damages for nonacceptance, failure to pay, repudiation, or other default.
(1) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 2A-504) or otherwise determined pursuant to agreement of the parties (Sections 1-302 and 2A-503), if a lessor elects to retain the goods or a lessor elects to dispose of the goods and the disposition is by lease agreement that for any reason does not qualify for treatment under Section 2A-527(2), or is by sale or otherwise, the lessor may recover from the lessee as damages for a default of the type described in Section 2A-523(1) or 2A-523(3)(a) or, if agreed, for other default of the lessee, (i) accrued and unpaid rent as of the date of default if the lessee has never taken possession of the goods, or, if the lessee has taken possession of the goods, as of the date the lessor repossesses the goods or an earlier date on which the lessee makes a tender of the goods to the lessor, (ii) the present value as of the date determined under clause (i) of the total rent for the then remaining lease term of the original lease agreement minus the present value as of the same date of the market rent at the place where the goods are located computed for the same lease term, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default.
(2) If the measure of damages provided in subsection (1) is inadequate to put a lessor in as good a position as performance would have, the measure of damages is the present value of the profit, including reasonable overhead, the lessor would have made from full performance by the lessee, together with any incidental damages allowed under Section 2A-530, due allowance for costs reasonably incurred and due credit for payments or proceeds of disposition.
(Source: P.A. 95-895, eff. 1-1-09.)

(810 ILCS 5/2A-529) (from Ch. 26, par. 2A-529)
Sec. 2A-529. Lessor's action for the rent.
(1) After default by the lessee under the lease contract of the type described in Section 2A-523(1) or 2A-523(3)(a) or, if agreed, after other default by the lessee, if the lessor complies with subsection (2), the lessor may recover from the lessee as damages:
(a) for goods accepted by the lessee and not

repossessed by or tendered to the lessor, and for conforming goods lost or damaged within a commercially reasonable time after risk of loss passes to the lessee (Section 2A-219), (i) accrued and unpaid rent as of the date of entry of judgment in favor of the lessor, (ii) the present value as of the same date of the rent for the then remaining lease term of the lease agreement, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default; and

(b) for goods identified to the lease contract if the

lessor is unable after reasonable effort to dispose of them at a reasonable price or the circumstances reasonably indicate that effort will be unavailing, (i) accrued and unpaid rent as of the date of entry of judgment in favor of the lessor, (ii) the present value as of the same date of the rent for the then remaining lease term of the lease agreement, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default.

(2) Except as provided in subsection (3), the lessor shall hold for the lessee for the remaining lease term of the lease agreement any goods that have been identified to the lease contract and are in the lessor's control.
(3) The lessor may dispose of the goods at any time before collection of the judgment for damages obtained pursuant to subsection (1). If the disposition is before the end of the remaining lease term of the lease agreement, the lessor's recovery against the lessee for damages is governed by Section 2A-527 or 2A-528, and the lessor will cause an appropriate credit to be provided against a judgment for damages to the extent that the amount of the judgment exceeds the recovery available pursuant to Section 2A-527 or 2A-528.
(4) Payment of the judgment for damages obtained pursuant to subsection (1) entitles the lessee to the use and possession of the goods not then disposed of for the remaining lease term of and in accordance with the lease agreement.
(5) After a lessee has wrongfully rejected or revoked acceptance of goods, has failed to pay rent then due, or has repudiated (Section 2A-402), a lessor who is held not entitled to rent under this Section must nevertheless be awarded damages for nonacceptance under Sections 2A-527 and 2A-528.
(Source: P.A. 87-493.)

(810 ILCS 5/2A-530) (from Ch. 26, par. 2A-530)
Sec. 2A-530. Lessor's incidental damages. Incidental damages to an aggrieved lessor include any commercially reasonable charges, expenses, or commissions incurred in stopping delivery, in the transportation, care and custody of goods after the lessee's default, in connection with return or disposition of the goods, or otherwise resulting from the default.
(Source: P.A. 87-493.)

(810 ILCS 5/2A-531) (from Ch. 26, par. 2A-531)
Sec. 2A-531. Standing to sue third parties for injury to goods.
(1) If a third party so deals with goods that have been identified to a lease contract as to cause actionable injury to a party to the lease contract (a) the lessor has a right of action against the third party, and (b) the lessee also has a right of action against the third party if the lessee:
(i) has a security interest in the goods;
(ii) has an insurable interest in the goods; or
(iii) bears the risk of loss under the lease contract

or has since the injury assumed that risk as against the lessor and the goods have been converted or destroyed.

(2) If at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the lease contract and there is no arrangement between them for disposition of the recovery, his or her suit or settlement, subject to his or her own interest, is as a fiduciary for the other party to the lease contract.
(3) Either party with the consent of the other may sue for the benefit of whom it may concern.
(Source: P.A. 87-493.)

(810 ILCS 5/2A-532) (from Ch. 26, par. 2A-532)
Sec. 2A-532. Lessor's rights to residual interest. In addition to any other recovery permitted by this Article or other law, the lessor may recover from the lessee an amount that will fully compensate the lessor for any loss of or damage to the lessor's residual interest in the goods caused by the default of the lessee.
(Source: P.A. 87-493.)



Article 3 - Negotiable Instruments

(810 ILCS 5/Art. 3 heading)

(810 ILCS 5/Art. 3 Pt. 1 heading)

(810 ILCS 5/3-101) (from Ch. 26, par. 3-101)
Sec. 3-101. Short title. This Article may be cited as Uniform Commercial Code-Negotiable Instruments.
(Source: P.A. 87-582.)

(810 ILCS 5/3-102) (from Ch. 26, par. 3-102)
Sec. 3-102. Subject matter.
(a) This Article applies to negotiable instruments. It does not apply to money, to payment orders governed by Article 4A, or to securities governed by Article 8.
(b) If there is conflict between this Article and Article 4 or 9, Articles 4 and 9 govern.
(c) Regulations of the Board of Governors of the Federal Reserve System and operating circulars of the Federal Reserve Banks supersede any inconsistent provision of this Article to the extent of the inconsistency.
(Source: P.A. 87-582; 87-1135.)

(810 ILCS 5/3-103) (from Ch. 26, par. 3-103)
Sec. 3-103. Definitions.
(a) In this Article:
(1) "Acceptor" means a drawee that has accepted a

draft.

(2) "Drawee" means a person ordered in a draft to

make payment.

(3) "Drawer" means a person who signs or is

identified in a draft as a person ordering payment.

(4) "Good faith" means honesty in fact and the

observance of reasonable commercial standards of fair dealing.

(5) "Maker" means a person who signs or is identified

in a note as a person undertaking to pay.

(6) "Order" means a written instruction to pay money

signed by the person giving the instruction. The instruction may be addressed to any person, including the person giving the instruction, or to one or more persons jointly or in the alternative but not in succession. An authorization to pay is not an order unless the person authorized to pay is also instructed to pay.

(7) "Ordinary care" in the case of a person engaged

in business means observance of reasonable commercial standards, prevailing in the area in which the person is located with respect to the business in which the person is engaged. In the case of a bank that takes an instrument for processing for collection or payment by automated means, reasonable commercial standards do not require the bank to examine the instrument if the failure to examine does not violate the bank's prescribed procedures and the bank's procedures do not vary unreasonably from general banking usage not disapproved by this Article or Article 4.

(8) "Party" means a party to an instrument.
(9) "Promise" means a written undertaking to pay

money signed by the person undertaking to pay. An acknowledgment of an obligation by the obligor is not a promise unless the obligor also undertakes to pay the obligation.

(10) "Prove" with respect to a fact means to meet the

burden of establishing the fact (Section 1-201(b)(8)).

(11) "Remitter" means a person that purchases an

instrument from its issuer if the instrument is payable to an identified person other than the purchaser.

(b) Other definitions applying to this Article and the Sections in which they appear are:

"Acceptance"

Section 3-409

"Accommodated party"

Section 3-419

"Accommodation party"

Section 3-419

"Alteration"

Section 3-407

"Anomalous indorsement"

Section 3-205

"Blank indorsement"

Section 3-205

"Cashier's check"

Section 3-104

"Certificate of deposit"

Section 3-104

"Certified check"

Section 3-409

"Check"

Section 3-104

"Consideration"

Section 3-303

"Draft"

Section 3-104

"Holder in due course"

Section 3-302

"Incomplete instrument"

Section 3-115

"Indorsement"

Section 3-204

"Indorser"

Section 3-204

"Instrument"

Section 3-104

"Issue"

Section 3-105

"Issuer"

Section 3-105

"Negotiable instrument"

Section 3-104

"Negotiation"

Section 3-201

"Note"

Section 3-104

"Payable at a definite time"

Section 3-108

"Payable on demand"

Section 3-108

"Payable to bearer"

Section 3-109

"Payable to order"

Section 3-109

"Payment"

Section 3-602

"Person entitled to enforce"

Section 3-301

"Presentment"

Section 3-501

"Reacquisition"

Section 3-207

"Special indorsement"

Section 3-205

"Teller's check"

Section 3-104

"Transfer of instrument"

Section 3-203

"Traveler's check"

Section 3-104

"Value"

Section 3-303

(c) The following definitions in other Articles apply to this Article:

"Bank"

Section 4-105

"Banking day"

Section 4-104

"Clearing house"

Section 4-104

"Collecting bank"

Section 4-105

"Depositary bank"

Section 4-105

"Documentary draft"

Section 4-104

"Intermediary bank"

Section 4-105

"Item"

Section 4-104

"Payor bank"

Section 4-105

"Suspends payments"

Section 4-104.

(d) In addition, Article 1 contains general definitions and principles of construction and interpretation applicable throughout this Article.

(Source: P.A. 95-895, eff. 1-1-09.)

(810 ILCS 5/3-104) (from Ch. 26, par. 3-104)
Sec. 3-104. Negotiable instrument.
(a) Except as provided in subsections (c) and (d), "negotiable instrument" means an unconditional promise or order to pay a fixed amount of money, with or without interest or other charges described in the promise or order, if it:
(1) is payable to bearer or to order at the time it

is issued or first comes into possession of a holder;

(2) is payable on demand or at a definite time; and
(3) does not state any other undertaking or

instruction by the person promising or ordering payment to do any act in addition to the payment of money, but the promise or order may contain (i) an undertaking or power to give, maintain, or protect collateral to secure payment, (ii) an authorization or power to the holder to confess judgment or realize on or dispose of collateral, or (iii) a waiver of the benefit of any law intended for the advantage or protection of any obligor.

(b) "Instrument" means a negotiable instrument.
(c) An order that meets all of the requirements of subsection (a), except paragraph (1), and otherwise falls within the definition of "check" in subsection (f) is a negotiable instrument and a check.
(d) A promise or order other than a check is not an instrument if, at the time it is issued or first comes into possession of a holder, it contains a conspicuous statement, however expressed, to the effect that the promise or order is not negotiable or is not an instrument governed by this Article.
(e) An instrument is a "note" if it is a promise and is a "draft" if it is an order. If an instrument falls within the definition of both "note" and "draft", a person entitled to enforce the instrument may treat it as either.
(f) "Check" means (i) a draft, other than a documentary draft, payable on demand and drawn on a bank or (ii) a cashier's check or teller's check. An instrument may be a check even though it is described on its face by another term, such as "money order".
(g) "Cashier's check" means a draft with respect to which the drawer and drawee are the same bank or branches of the same bank.
(h) "Teller's check" means a draft drawn by a bank (i) on another bank, or (ii) payable at or through a bank.
(i) "Traveler's check" means an instrument that (i) is payable on demand, (ii) is drawn on or payable at or through a bank, (iii) is designated by the term "traveler's check" or by a substantially similar term, and (iv) requires, as a condition to payment, a countersignature by a person whose specimen signature appears on the instrument.
(j) "Certificate of deposit" means an instrument containing an acknowledgment by a bank that a sum of money has been received by the bank and a promise by the bank to repay the sum of money. A certificate of deposit is a note of the bank.
(Source: P.A. 87-582; 87-1135.)

(810 ILCS 5/3-105) (from Ch. 26, par. 3-105)
Sec. 3-105. Issue of instrument.
(a) "Issue" means the first delivery of an instrument by the maker or drawer, whether to a holder or nonholder, for the purpose of giving rights on the instrument to any person.
(b) An unissued instrument, or an unissued incomplete instrument that is completed, is binding on the maker or drawer, but nonissuance is a defense. An instrument that is conditionally issued or is issued for a special purpose is binding on the maker or drawer, but failure of the condition or special purpose to be fulfilled is a defense.
(c) "Issuer" applies to issued and unissued instruments and means a maker or drawer of an instrument.
(Source: P.A. 87-582; 87-1135.)

(810 ILCS 5/3-106) (from Ch. 26, par. 3-106)
Sec. 3-106. Unconditional promise or order.
(a) Except as provided in this Section, for the purposes of Section 3-104(a), a promise or order is unconditional unless it states (i) an express condition to payment, (ii) that the promise or order is subject to or governed by another writing, or (iii) that rights or obligations with respect to the promise or order are stated in another writing. A reference to another writing does not of itself make the promise or order conditional.
(b) A promise or order is not made conditional (i) by a reference to another writing for a statement of rights with respect to collateral, prepayment, or acceleration, or (ii) because payment is limited to resort to a particular fund or source.
(c) If a promise or order requires, as a condition to payment, a countersignature by a person whose specimen signature appears on the promise or order, the condition does not make the promise or order conditional for the purposes of Section 3-104(a). If the person whose specimen signature appears on an instrument fails to countersign the instrument, the failure to countersign is a defense to the obligation of the issuer, but the failure does not prevent a transferee of the instrument from becoming a holder of the instrument.
(d) If a promise or order at the time it is issued or first comes into possession of a holder contains a statement, required by applicable statutory or administrative law, to the effect that the rights of a holder or transferee are subject to claims or defenses that the issuer could assert against the original payee, the promise or order is not thereby made conditional for the purposes of Section 3-104(a); but if the promise or order is an instrument, there cannot be a holder in due course of the instrument.
(Source: P.A. 87-582; 87-1135.)

(810 ILCS 5/3-107) (from Ch. 26, par. 3-107)
Sec. 3-107. Instrument payable in foreign money. Unless the instrument otherwise provides, an instrument that states the amount payable in foreign money may be paid in the foreign money or in an equivalent amount in dollars calculated by using the current bank-offered spot rate at the place of payment for the purchase of dollars on the day on which the instrument is paid.
(Source: P.A. 87-582.)

(810 ILCS 5/3-108) (from Ch. 26, par. 3-108)
Sec. 3-108. Payable on demand or at a definite time.
(a) A promise or order is "payable on demand" if it (i) states that it is payable on demand or at sight, or otherwise indicates that it is payable at the will of the holder, or (ii) does not state any time of payment.
(b) A promise or order is "payable at a definite time" if it is payable on elapse of a definite period of time after sight or acceptance or at a fixed date or dates or at a time or times readily ascertainable at the time the promise or order is issued, subject to rights of (i) prepayment, (ii) acceleration, (iii) extension at the option of the holder, or (iv) extension to a further definite time at the option of the maker or acceptor or automatically upon or after a specified act or event.
(c) If an instrument, payable at a fixed date, is also payable upon demand made before the fixed date, the instrument is payable on demand until the fixed date and, if demand for payment is not made before that date, becomes payable at a definite time on the fixed date.
(Source: P.A. 87-582; 87-1135.)

(810 ILCS 5/3-109) (from Ch. 26, par. 3-109)
Sec. 3-109. Payable to bearer or to order.
(a) A promise or order is payable to bearer if it:
(1) states that it is payable to bearer or to the

order of bearer or otherwise indicates that the person in possession of the promise or order is entitled to payment;

(2) does not state a payee; or
(3) states that it is payable to or to the order of

cash or otherwise indicates that it is not payable to an identified person.

(b) A promise or order that is not payable to bearer is payable to order if it is payable (i) to the order of an identified person or (ii) to an identified person or order. A promise or order that is payable to order is payable to the identified person.
(c) An instrument payable to bearer may become payable to an identified person if it is specially indorsed pursuant to Section 3-205(a). An instrument payable to an identified person may become payable to bearer if it is indorsed in blank pursuant to Section 3-205(b).
(Source: P.A. 87-582; 87-1135.)

(810 ILCS 5/3-110) (from Ch. 26, par. 3-110)
Sec. 3-110. Identification of person to whom instrument is payable.
(a) The person to whom an instrument is initially payable is determined by the intent of the person, whether or not authorized, signing as, or in the name or behalf of, the issuer of the instrument. The instrument is payable to the person intended by the signer even if that person is identified in the instrument by a name or other identification that is not that of the intended person. If more than one person signs in the name or behalf of the issuer of an instrument and all the signers do not intend the same person as payee, the instrument is payable to any person intended by one or more of the signers.
(b) If the signature of the issuer of an instrument is made by automated means, such as a checkwriting machine, the payee of the instrument is determined by the intent of the person who supplied the name or identification of the payee, whether or not authorized to do so.
(c) A person to whom an instrument is payable may be identified in any way including by name, identifying number, office, or account number. For the purpose of determining the holder of an instrument, the following rules apply:
(1) If an instrument is payable to an account and the

account is identified only by number, the instrument is payable to the person to whom the account is payable. If an instrument is payable to an account identified by number and by the name of a person, the instrument is payable to the named person, whether or not that person is the owner of the account identified by number.

(2) If an instrument is payable to:
(i) a trust, an estate, or a person described as

trustee or representative of a trust or estate, the instrument is payable to the trustee, the representative, or a successor of either, whether or not the beneficiary or estate is also named;

(ii) a person described as agent or similar

representative of a named or identified person, the instrument is payable to the represented person, the representative, or a successor of the representative;

(iii) a fund or organization that is not a legal

entity, the instrument is payable to a representative of the members of the fund or organization; or

(iv) an office or to a person described as

holding an office, the instrument is payable to the named person, the incumbent of the office, or a successor to the incumbent.

(d) If an instrument is payable to 2 or more persons alternatively, it is payable to any of them and may be negotiated, discharged, or enforced by any or all of them in possession of the instrument. If an instrument is payable to 2 or more persons not alternatively, it is payable to all of them and may be negotiated, discharged, or enforced only by all of them. If an instrument payable to 2 or more persons is ambiguous as to whether it is payable to the persons alternatively, the instrument is payable to the persons alternatively.
(Source: P.A. 87-582; 87-1135.)

(810 ILCS 5/3-111) (from Ch. 26, par. 3-111)
Sec. 3-111. Place of payment. Except as otherwise provided for items in Article 4, an instrument is payable at the place of payment stated in the instrument. If no place of payment is stated, an instrument is payable at the address of the drawee or maker stated in the instrument. If no address is stated, the place of payment is the place of business of the drawee or maker. If a drawee or maker has more than one place of business, the place of payment is any place of business of the drawee or maker chosen by the person entitled to enforce the instrument. If the drawee or maker has no place of business, the place of payment is the residence of the drawee or maker.
(Source: P.A. 87-582.)

(810 ILCS 5/3-112) (from Ch. 26, par. 3-112)
Sec. 3-112. Interest.
(a) Unless otherwise provided in the instrument, (i) an instrument is not payable with interest, and (ii) interest on an interest-bearing instrument is payable from the date of the instrument.
(b) Interest may be stated in an instrument as a fixed or variable amount of money or it may be expressed as a fixed or variable rate or rates. The amount or rate of interest may be stated or described in the instrument in any manner and may require reference to information not contained in the instrument. If an instrument provides for interest, but the amount of interest payable cannot be ascertained from the description, interest is payable at the judgment rate in effect at the place of payment of the instrument and at the time interest first accrues.
(Source: P.A. 87-582; 87-1135.)

(810 ILCS 5/3-113) (from Ch. 26, par. 3-113)
Sec. 3-113. Date of instrument.
(a) An instrument may be antedated or postdated. The date stated determines the time of payment if the instrument is payable at a fixed period after date. Except as provided in Section 4-401(c), an instrument payable on demand is not payable before the date of the instrument.
(b) If an instrument is undated, its date is the date of its issue or, in the case of an unissued instrument, the date it first comes into possession of a holder.
(Source: P.A. 87-582.)

(810 ILCS 5/3-114) (from Ch. 26, par. 3-114)
Sec. 3-114. Contradictory terms of instrument. If an instrument contains contradictory terms, typewritten terms prevail over printed terms, handwritten terms prevail over both, and words prevail over numbers.
(Source: P.A. 87-582.)

(810 ILCS 5/3-115) (from Ch. 26, par. 3-115)
Sec. 3-115. Incomplete instrument.
(a) "Incomplete instrument" means a signed writing, whether or not issued by the signer, the contents of which show at the time of signing that it is incomplete but that the signer intended it to be completed by the addition of words or numbers.
(b) Subject to subsection (c), if an incomplete instrument is an instrument under Section 3-104, it may be enforced according to its terms if it is not completed, or according to its terms as augmented by completion. If an incomplete instrument is not an instrument under Section 3-104, but, after completion, the requirements of Section 3-104 are met, the instrument may be enforced according to its terms as augmented by completion.
(c) If words or numbers are added to an incomplete instrument without authority of the signer, there is an alteration of the incomplete instrument under Section 3-407.
(d) The burden of establishing that words or numbers were added to an incomplete instrument without authority of the signer is on the person asserting the lack of authority.
(Source: P.A. 87-582; 87-1135.)

(810 ILCS 5/3-116) (from Ch. 26, par. 3-116)
Sec. 3-116. Joint and several liability; contribution.
(a) Except as otherwise provided in the instrument, 2 or more persons who have the same liability on an instrument as makers, drawers, acceptors, indorsers who are indorsing joint payees, or anomalous indorsers are jointly and severally liable in the capacity in which they sign.
(b) Except as provided in Section 3-419(e) or by agreement of the affected parties, a party having joint and several liability that pays the instrument is entitled to receive from any party having the same joint and several liability contribution in accordance with applicable law.
(c) Discharge of one party having joint and several liability by a person entitled to enforce the instrument does not affect the right under subsection (b) of a party having the same joint and several liability to receive contribution from the party discharged.
(Source: P.A. 87-582.)

(810 ILCS 5/3-117) (from Ch. 26, par. 3-117)
Sec. 3-117. Other agreements affecting an instrument. Subject to applicable law regarding exclusion of proof of contemporaneous or previous agreements, the obligation of a party to an instrument to pay the instrument may be modified, supplemented, or nullified by a separate agreement of the obligor and a person entitled to enforce the instrument, if the instrument is issued or the obligation is incurred in reliance on the agreement or as part of the same transaction giving rise to the agreement. To the extent an obligation is modified, supplemented, or nullified by an agreement under this Section, the agreement is a defense to the obligation.
(Source: P.A. 87-582; 87-1135.)

(810 ILCS 5/3-118) (from Ch. 26, par. 3-118)
Sec. 3-118. Statute of limitations.
(a) (Blank).
(b) (Blank).
(c) Except as provided in subsection (d), an action to enforce the obligation of a party to an unaccepted draft to pay the draft must be commenced within 3 years after dishonor of the draft or 10 years after the date of the draft, whichever period expires first.
(d) An action to enforce the obligation of the acceptor of a certified check or the issuer of a teller's check, cashier's check, or traveler's check must be commenced within 3 years after demand for payment is made to the acceptor or issuer, as the case may be.
(e) An action to enforce the obligation of a party to a certificate of deposit to pay the instrument must be commenced within 6 years after demand for payment is made to the maker, but if the instrument states a due date and the maker is not required to pay before that date, the 6-year period begins when a demand for payment is in effect and the due date has passed.
(f) An action to enforce the obligation of a party to pay an accepted draft, other than a certified check, must be commenced (i) within 6 years after the due date or dates stated in the draft or acceptance if the obligation of the acceptor is payable at a definite time, or (ii) within 6 years after the date of the acceptance if the obligation of the acceptor is payable on demand.
(g) Unless governed by other law regarding claims for indemnity or contribution, an action (i) for conversion of an instrument, for money had and received, or like action based on conversion, (ii) for breach of warranty, or (iii) to enforce an obligation, duty, or right arising under this Article and not governed by this Section must be commenced within 3 years after the cause of action accrues.
(Source: P.A. 90-451, eff. 1-1-98.)

(810 ILCS 5/3-119) (from Ch. 26, par. 3-119)
Sec. 3-119. Notice of right to defend action. In an action for breach of an obligation for which a third person is answerable over pursuant to this Article or Article 4, the defendant may give the third person written notice of the litigation, and the person notified may then give similar notice to any other person who is answerable over. If the notice states (i) that the person notified may come in and defend and (ii) that failure to do so will bind the person notified in an action later brought by the person giving the notice as to any determination of fact common to the 2 litigations, the person notified is so bound unless after seasonable receipt of the notice the person notified does come in and defend.
(Source: P.A. 87-582.)

(810 ILCS 5/Art. 3 Pt. 2 heading)

(810 ILCS 5/3-201) (from Ch. 26, par. 3-201)
Sec. 3-201. Negotiation.
(a) "Negotiation" means a transfer of possession, whether voluntary or involuntary, of an instrument by a person other than the issuer to a person who thereby becomes its holder.
(b) Except for negotiation by a remitter, if an instrument is payable to an identified person, negotiation requires transfer of possession of the instrument and its indorsement by the holder. If an instrument is payable to bearer, it may be negotiated by transfer of possession alone.
(Source: P.A. 87-582; 87-1135.)

(810 ILCS 5/3-202) (from Ch. 26, par. 3-202)
Sec. 3-202. Negotiation subject to rescission.
(a) Negotiation is effective even if obtained (i) from an infant, a corporation exceeding its powers, or a person without capacity, (ii) by fraud, duress, or mistake, or (iii) in breach of duty or as part of an illegal transaction.
(b) To the extent permitted by other law, negotiation may be rescinded or may be subject to other remedies, but those remedies may not be asserted against a subsequent holder in due course or a person paying the instrument in good faith and without knowledge of facts that are a basis for rescission or other remedy.
(Source: P.A. 87-582; 87-1135.)

(810 ILCS 5/3-203) (from Ch. 26, par. 3-203)
Sec. 3-203. Transfer of instrument; rights acquired by transfer.
(a) An instrument is transferred when it is delivered by a person other than its issuer for the purpose of giving to the person receiving delivery the right to enforce the instrument.
(b) Transfer of an instrument, whether or not the transfer is a negotiation, vests in the transferee any right of the transferor to enforce the instrument, including any right as a holder in due course, but the transferee cannot acquire rights of a holder in due course by a transfer, directly or indirectly, from a holder in due course if the transferee engaged in fraud or illegality affecting the instrument.
(c) Unless otherwise agreed, if an instrument is transferred for value and the transferee does not become a holder because of lack of indorsement by the transferor, the transferee has a specifically enforceable right to the unqualified indorsement of the transferor, but negotiation of the instrument does not occur until the indorsement is made.
(d) If a transferor purports to transfer less than the entire instrument, negotiation of the instrument does not occur. The transferee obtains no rights under this Article and has only the rights of a partial assignee.
(Source: P.A. 87-582; 87-1135.)

(810 ILCS 5/3-204) (from Ch. 26, par. 3-204)
Sec. 3-204. Indorsement.
(a) "Indorsement" means a signature, other than that of a signer as maker, drawer, or acceptor, that alone or accompanied by other words is made on an instrument for the purpose of (i) negotiating the instrument, (ii) restricting payment of the instrument, or (iii) incurring indorser's liability on the instrument, but regardless of the intent of the signer, a signature and its accompanying words is an indorsement unless the accompanying words, terms of the instrument, place of the signature, or other circumstances unambiguously indicate that the signature was made for a purpose other than indorsement. For the purpose of determining whether a signature is made on an instrument, a paper affixed to the instrument is a part of the instrument.
(b) "Indorser" means a person who makes an indorsement.
(c) For the purpose of determining whether the transferee of an instrument is a holder, an indorsement that transfers a security interest in the instrument is effective as an unqualified indorsement of the instrument.
(d) If an instrument is payable to a holder under a name that is not the name of the holder, indorsement may be made by the holder in the name stated in the instrument or in the holder's name or both, but signature in both names may be required by a person paying or taking the instrument for value or collection.
(Source: P.A. 87-582; 87-1135.)

(810 ILCS 5/3-205) (from Ch. 26, par. 3-205)
Sec. 3-205. Special indorsement; blank indorsement; anomalous indorsement.
(a) If an indorsement is made by the holder of an instrument, whether payable to an identified person or payable to bearer, and the indorsement identifies a person to whom it makes the instrument payable, it is a "special indorsement". When specially indorsed, an instrument becomes payable to the identified person and may be negotiated only by the indorsement of that person. The principles stated in Section 3-110 apply to special indorsements.
(b) If an indorsement is made by the holder of an instrument and it is not a special indorsement, it is a "blank indorsement". When indorsed in blank, an instrument becomes payable to bearer and may be negotiated by transfer of possession alone until specially indorsed.
(c) The holder may convert a blank indorsement that consists only of a signature into a special indorsement by writing, above the signature of the indorser, words identifying the person to whom the instrument is made payable.
(d) "Anomalous indorsement" means an indorsement made by a person that is not the holder of the instrument. An anomalous indorsement does not affect the manner in which the instrument may be negotiated.
(Source: P.A. 87-582.)

(810 ILCS 5/3-206) (from Ch. 26, par. 3-206)
Sec. 3-206. Restrictive indorsement.
(a) An indorsement limiting payment to a particular person or otherwise prohibiting further transfer or negotiation of the instrument is not effective to prevent further transfer or negotiation of the instrument.
(b) An indorsement stating a condition to the right of the indorsee to receive payment does not affect the right of the indorsee to enforce the instrument. A person paying the instrument or taking it for value or collection may disregard the condition, and the rights and liabilities of that person are not affected by whether the condition has been fulfilled.
(c) If an instrument bears an indorsement (i) described in Section 4-201(b), or (ii) in blank or to a particular bank using the words "for deposit", "for collection", or other words indicating a purpose of having the instrument collected by a bank for the indorser or for a particular account, the following rules apply:
(1) A person, other than a bank, who purchases the

instrument when so indorsed converts the instrument unless the amount paid for the instrument is received by the indorser or applied consistently with the indorsement.

(2) A depositary bank that purchases the instrument

or takes it for collection when so indorsed converts the instrument unless the amount paid by the bank with respect to the instrument is received by the indorser or applied consistently with the indorsement.

(3) A payor bank that is also the depositary bank or

that takes the instrument for immediate payment over the counter from a person other than a collecting bank converts the instrument unless the proceeds of the instrument are received by the indorser or applied consistently with the indorsement.

(4) Except as otherwise provided in paragraph (3), a

payor bank or intermediary bank may disregard the indorsement and is not liable if the proceeds of the instrument are not received by the indorser or applied consistently with the indorsement.

(d) Except for an indorsement covered by subsection (c), if an instrument bears an indorsement using words to the effect that payment is to be made to the indorsee as agent, trustee, or other fiduciary for the benefit of the indorser or another person the following rules apply:
(1) Unless there is notice of breach of fiduciary

duty as provided in Section 3-307, a person who purchases the instrument from the indorsee or takes the instrument from the indorsee for collection or payment may pay the proceeds of payment or the value given for the instrument to the indorsee without regard to whether the indorsee violates a fiduciary duty to the indorser.

(2) A later transferee of the instrument or person

who pays the instrument is neither given notice nor otherwise affected by the restriction in the indorsement unless the transferee or payor knows that the fiduciary dealt with the instrument or its proceeds in breach of fiduciary duty.

(e) The presence on an instrument of an indorsement to which this Section applies does not prevent a purchaser of the instrument from becoming a holder in due course of the instrument unless the purchaser is a converter under subsection (c) or has notice or knowledge of breach of fiduciary duty as stated in subsection (d).
(f) In an action to enforce the obligation of a party to pay the instrument, the obligor has a defense if payment would violate an indorsement to which this Section applies and the payment is not permitted by this Section.
(Source: P.A. 87-582; 87-1135.)

(810 ILCS 5/3-207) (from Ch. 26, par. 3-207)
Sec. 3-207. Reacquisition. Reacquisition of an instrument occurs if it is transferred to a former holder, by negotiation or otherwise. A former holder who reacquires the instrument may cancel indorsements made after the reacquirer first became a holder of the instrument. If the cancellation causes the instrument to be payable to the reacquirer or to bearer, the reacquirer may negotiate the instrument. An indorser whose indorsement is canceled is discharged, and the discharge is effective against any subsequent holder.
(Source: P.A. 87-582; 87-895; 87-1135.)

(810 ILCS 5/Art. 3 Pt. 3 heading)

(810 ILCS 5/3-301) (from Ch. 26, par. 3-301)
Sec. 3-301. Person entitled to enforce instrument. "Person entitled to enforce" an instrument means (i) the holder of the instrument, (ii) a nonholder in possession of the instrument who has the rights of a holder, or (iii) a person not in possession of the instrument who is entitled to enforce the instrument pursuant to Section 3-309 or 3-418(d). A person may be a person entitled to enforce the instrument even though the person is not the owner of the instrument or is in wrongful possession of the instrument.
(Source: P.A. 87-582.)

(810 ILCS 5/3-302) (from Ch. 26, par. 3-302)
Sec. 3-302. Holder in due course.
(a) Subject to subsection (c) and Section 3-106(d), "holder in due course" means the holder of an instrument if:
(1) the instrument when issued or negotiated to the

holder does not bear such apparent evidence of forgery or alteration or is not otherwise so irregular or incomplete as to call into question its authenticity, and

(2) the holder took the instrument (i) for value,

(ii) in good faith, (iii) without notice that the instrument is overdue or has been dishonored or that there is an uncured default with respect to payment of another instrument issued as part of the same series, (iv) without notice that the instrument contains an unauthorized signature or has been altered, (v) without notice of any claim to the instrument described in Section 3-306, and (vi) without notice that any party has a defense or claim in recoupment stated in Section 3-305(a).

(b) Notice of discharge of a party, other than discharge in an insolvency proceeding, is not notice of a defense under subsection (a), but discharge is effective against a person who became a holder in due course with notice of the discharge. Public filing or recording of a document does not of itself constitute notice of a defense, claim in recoupment, or claim to the instrument.
(c) Except to the extent a transferor or predecessor in interest has rights as a holder in due course, a person does not acquire rights of a holder in due course of an instrument taken (i) by legal process or by purchase at an execution, bankruptcy, or creditor's sale or similar proceeding, (ii) by purchase as part of a bulk transaction not in the ordinary course of business of the transferor, or (iii) as the successor in interest to an estate or other organization.
(d) If, under Section 3-303(a)(1), the promise of performance that is the consideration for an instrument has been partially performed, the holder may assert rights as a holder in due course of the instrument only to the fraction of the amount payable under the instrument equal to the value of the partial performance divided by the value of the promised performance.
(e) If (i) the person entitled to enforce an instrument has only a security interest in the instrument and (ii) the person obliged to pay the instrument has a defense, claim in recoupment, or claim to the instrument that may be asserted against the person who granted the security interest, the person entitled to enforce the instrument may assert rights as a holder in due course only to an amount payable under the instrument which, at the time of enforcement of the instrument, does not exceed the amount of the unpaid obligation secured.
(f) To be effective, notice must be received at a time and in a manner that gives a reasonable opportunity to act on it.
(g) This Section is subject to any law limiting status as a holder in due course in particular classes of transactions.
(Source: P.A. 87-582; 87-1135.)

(810 ILCS 5/3-303) (from Ch. 26, par. 3-303)
Sec. 3-303. Value and consideration.
(a) An instrument is issued or transferred for value if:
(1) the instrument is issued or transferred for a

promise of performance, to the extent the promise has been performed;

(2) the transferee acquires a security interest or

other lien in the instrument other than a lien obtained by judicial proceeding;

(3) the instrument is issued or transferred as

payment of, or as security for, an antecedent claim against any person, whether or not the claim is due;

(4) the instrument is issued or transferred in

exchange for a negotiable instrument; or

(5) the instrument is issued or transferred in

exchange for the incurring of an irrevocable obligation to a third party by the person taking the instrument.

(b) "Consideration" means any consideration sufficient to support a simple contract. The drawer or maker of an instrument has a defense if the instrument is issued without consideration. If an instrument is issued for a promise of performance, the issuer has a defense to the extent performance of the promise is due and the promise has not been performed. If an instrument is issued for value as stated in subsection (a), the instrument is also issued for consideration.
(Source: P.A. 87-582.)

(810 ILCS 5/3-304) (from Ch. 26, par. 3-304)
Sec. 3-304. Overdue instrument.
(a) An instrument payable on demand becomes overdue at the earliest of the following times:
(1) on the day after the day demand for payment is

duly made;

(2) if the instrument is a check, 90 days after its

date; or

(3) if the instrument is not a check, when the

instrument has been outstanding for a period of time after its date which is unreasonably long under the circumstances of the particular case in light of the nature of the instrument and usage of the trade.

(b) With respect to an instrument payable at a definite time the following rules apply:
(1) If the principal is payable in installments and a

due date has not been accelerated, the instrument becomes overdue upon default under the instrument for nonpayment of an installment, and the instrument remains overdue until the default is cured.

(2) If the principal is not payable in installments

and the due date has not been accelerated, the instrument becomes overdue on the day after the due date.

(3) If a due date with respect to principal has been

accelerated, the instrument becomes overdue on the day after the accelerated due date.

(c) Unless the due date of principal has been accelerated, an instrument does not become overdue if there is default in payment of interest but no default in payment of principal.
(Source: P.A. 87-582; 87-1135.)

(810 ILCS 5/3-305) (from Ch. 26, par. 3-305)
Sec. 3-305. Defenses and claims in recoupment.
(a) Except as stated in subsection (b), the right to enforce the obligation of a party to pay an instrument is subject to the following:
(1) a defense of the obligor based on (i) infancy of

the obligor to the extent it is a defense to a simple contract, (ii) duress, lack of legal capacity, or illegality of the transaction which, under the law, nullifies the obligation of the obligor, (iii) fraud that induced the obligor to sign the instrument with neither knowledge nor reasonable opportunity to learn of its character or its essential terms, or (iv) discharge of the obligor in insolvency proceedings;

(2) a defense of the obligor stated in another

Section of this Article or a defense of the obligor that would be available if the person entitled to enforce the instrument were enforcing a right to payment under a simple contract; and

(3) a claim in recoupment of the obligor against the

original payee of the instrument if the claim arose from the transaction that gave rise to the instrument; but the claim of the obligor may be asserted against a transferee of the instrument only to reduce the amount owing on the instrument at the time the action is brought.

(b) The right of a holder in due course to enforce the obligation of a party to pay the instrument is subject to defenses of the obligor stated in subsection (a)(1), but is not subject to defenses of the obligor stated in subsection (a)(2) or claims in recoupment stated in subsection (a)(3) against a person other than the holder.
(c) Except as stated in subsection (d), in an action to enforce the obligation of a party to pay the instrument, the obligor may not assert against the person entitled to enforce the instrument a defense, claim in recoupment, or claim to the instrument (Section 3-306) of another person, but the other person's claim to the instrument may be asserted by the obligor if the other person is joined in the action and personally asserts the claim against the person entitled to enforce the instrument. An obligor is not obliged to pay the instrument if the person seeking enforcement of the instrument does not have rights of a holder in due course and the obligor proves that the instrument is a lost or stolen instrument.
(d) In an action to enforce the obligation of an accommodation party to pay an instrument, the accommodation party may assert against the person entitled to enforce the instrument any defense or claim in recoupment under subsection (a) that the accommodated party could assert against the person entitled to enforce the instrument, except the defenses of discharge in insolvency proceedings, infancy, or lack of legal capacity.
(Source: P.A. 97-813, eff. 7-13-12.)

(810 ILCS 5/3-306) (from Ch. 26, par. 3-306)
Sec. 3-306. Claims to an instrument. A person taking an instrument, other than a person having rights of a holder in due course, is subject to a claim of a property or possessory right in the instrument or its proceeds, including a claim to rescind a negotiation and to recover the instrument or its proceeds. A person having rights of a holder in due course takes free of the claim to the instrument.
(Source: P.A. 87-582.)

(810 ILCS 5/3-307) (from Ch. 26, par. 3-307)
Sec. 3-307. Notice of breach of fiduciary duty.
(a) In this Section:
(1) "Fiduciary" means an agent, trustee, partner,

corporate officer or director, or other representative owing a fiduciary duty with respect to an instrument.

(2) "Represented person" means the principal,

beneficiary, partnership, corporation, or other person to whom the duty stated in paragraph (1) is owed.

(b) If (i) an instrument is taken from a fiduciary for payment or collection or for value, (ii) the taker has knowledge of the fiduciary status of the fiduciary, and (iii) the represented person makes a claim to the instrument or its proceeds on the basis that the transaction of the fiduciary is a breach of fiduciary duty, the following rules apply:
(1) Notice of breach of fiduciary duty by the

fiduciary is notice of the claim of the represented person.

(2) In the case of an instrument payable to the

represented person or the fiduciary, as such, the taker has notice of the breach of fiduciary duty if the instrument is (i) taken in payment of or as security for a debt known by the taker to be the personal debt of the fiduciary, (ii) taken in a transaction known by the taker to be for the personal benefit of the fiduciary, or (iii) deposited to an account other than an account of the fiduciary, as such, or an account of the represented person.

(3) If an instrument is issued by the represented

person or the fiduciary, as such, and made payable to the fiduciary personally, the taker does not have notice of the breach of fiduciary duty unless the taker knows of the breach of fiduciary duty.

(4) If an instrument is issued by the represented

person or the fiduciary, as such, to the taker as payee, the taker has notice of the breach of fiduciary duty if the instrument is (i) taken in payment of or as security for a debt known by the taker to be the personal debt of the fiduciary, (ii) taken in a transaction known by the taker to be for the personal benefit of the fiduciary, or (iii) deposited to an account other than an account of the fiduciary, as such, or an account of the represented person.

(Source: P.A. 87-582; 87-1135.)

(810 ILCS 5/3-308) (from Ch. 26, par. 3-308)
Sec. 3-308. Proof of signatures and status as holder in due course.
(a) In an action with respect to an instrument, the authenticity of, and authority to make, each signature on the instrument is admitted unless specifically denied in the pleadings. If the validity of a signature is denied in the pleadings, the burden of establishing validity is on the person claiming validity, but the signature is presumed to be authentic and authorized unless the action is to enforce the liability of the purported signer and the signer is dead or incompetent at the time of trial of the issue of validity of the signature. If an action to enforce the instrument is brought against a person as the undisclosed principal of a person who signed the instrument as a party to the instrument, the plaintiff has the burden of establishing that the defendant is liable on the instrument as a represented person pursuant to Section 3-402(a).
(b) If the validity of signatures is admitted or proved and there is compliance with subsection (a), a plaintiff producing the instrument is entitled to payment if the plaintiff proves entitlement to enforce the instrument under Section 3-301, unless the defendant proves a defense or claim in recoupment. If a defense or claim in recoupment is proved, the right to payment of the plaintiff is subject to the defense or claim, except to the extent the plaintiff proves that the plaintiff has rights of a holder in due course which are not subject to the defense or claim.
(Source: P.A. 87-582; 87-1135.)

(810 ILCS 5/3-309) (from Ch. 26, par. 3-309)
Sec. 3-309. Enforcement of lost, destroyed, or stolen instrument.
(a) A person not in possession of an instrument is entitled to enforce the instrument if (i) the person was in possession of the instrument and entitled to enforce it when loss of possession occurred, (ii) the loss of possession was not the result of a transfer by the person or a lawful seizure, and (iii) the person cannot reasonably obtain possession of the instrument because the instrument was destroyed, its whereabouts cannot be determined, or it is in the wrongful possession of an unknown person or a person that cannot be found or is not amenable to service of process.
(b) A person seeking enforcement of an instrument under subsection (a) must prove the terms of the instrument and the person's right to enforce the instrument. If that proof is made, Section 3-308 applies to the case as if the person seeking enforcement had produced the instrument. The court may not enter judgment in favor of the person seeking enforcement unless it finds that the person required to pay the instrument is adequately protected against loss that might occur by reason of a claim by another person to enforce the instrument. Adequate protection may be provided by any reasonable means.
(Source: P.A. 87-582; 87-1135.)

(810 ILCS 5/3-310) (from Ch. 26, par. 3-310)
Sec. 3-310. Effect of instrument on obligation for which taken.
(a) Unless otherwise agreed, if a certified check, cashier's check, or teller's check is taken for an obligation, the obligation is discharged to the same extent discharge would result if an amount of money equal to the amount of the instrument were taken in payment of the obligation. Discharge of the obligation does not affect any liability that the obligor may have as an indorser of the instrument.
(b) Unless otherwise agreed and except as provided in subsection (a), if a note or an uncertified check is taken for an obligation, the obligation is suspended to the same extent the obligation would be discharged if an amount of money equal to the amount of the instrument were taken, and the following rules apply:
(1) In the case of an uncertified check, suspension

of the obligation continues until dishonor of the check or until it is paid or certified. Payment or certification of the check results in discharge of the obligation to the extent of the amount of the check.

(2) In the case of a note, suspension of the

obligation continues until dishonor of the note or until it is paid. Payment of the note results in discharge of the obligation to the extent of the payment.

(3) Except as provided in paragraph (4), if the check

or note is dishonored and the obligee of the obligation for which the instrument was taken is the person entitled to enforce the instrument, the obligee may enforce either the instrument or the obligation. In the case of an instrument of a third person which is negotiated to the obligee by the obligor, discharge of the obligor on the instrument also discharges the obligation.

(4) If the person entitled to enforce the instrument

taken for an obligation is a person other than the obligee, the obligee may not enforce the obligation to the extent the obligation is suspended. If the obligee is the person entitled to enforce the instrument but no longer has possession of it because it was lost, stolen, or destroyed, the obligation may not be enforced to the extent of the amount payable on the instrument, and to that extent the obligee's rights against the obligor are limited to enforcement of the instrument.

(c) If an instrument other than one described in subsection (a) or (b) is taken for an obligation, the effect is (i) that stated in subsection (a) if the instrument is one on which a bank is liable as maker or acceptor, or (ii) that stated in subsection (b) in any other case.
(Source: P.A. 87-582; 87-1135.)

(810 ILCS 5/3-311) (from Ch. 26, par. 3-311)
Sec. 3-311. Accord and satisfaction by use of instrument.
(a) If a person against whom a claim is asserted proves that (i) that person in good faith tendered an instrument to the claimant as full satisfaction of the claim, (ii) the amount of the claim was unliquidated or subject to a bona fide dispute, and (iii) the claimant obtained payment of the instrument, the following subsections apply.
(b) Unless subsection (c) applies, the claim is discharged if the person against whom the claim is asserted proves that the instrument or an accompanying written communication contained a conspicuous statement to the effect that the instrument was tendered as full satisfaction of the claim.
(c) Subject to subsection (d), a claim is not discharged under subsection (b) if either of the following applies:
(1) The claimant, if an organization, proves that (i)

within a reasonable time before the tender, the claimant sent a conspicuous statement to the person against whom the claim is asserted that communications concerning disputed debts, including an instrument tendered as full satisfaction of a debt, are to be sent to a designated person, office, or place, and (ii) the instrument or accompanying communication was not received by that designated person, office, or place.

(2) The claimant, whether or not an organization,

proves that within 90 days after payment of the instrument, the claimant tendered repayment of the amount of the instrument to the person against whom the claim is asserted. This paragraph does not apply if the claimant is an organization that sent a statement complying with paragraph (1)(i).

(d) A claim is discharged if the person against whom the claim is asserted proves that within a reasonable time before collection of the instrument was initiated, the claimant or an agent of the claimant having direct responsibility with respect to the disputed obligation knew that the instrument was tendered in full satisfaction of the claim.
(Source: P.A. 87-582; 87-1135.)

(810 ILCS 5/3-312) (from Ch. 26, par. 3-312)
Sec. 3-312. Lost, destroyed, or stolen cashier's check, teller's check, or certified check.
(a) In this Section:
(1) "Check" means a cashier's check, teller's check,

or certified check.

(2) "Claimant" means a person who claims the right to

receive the amount of a cashier's check, teller's check, or certified check that was lost, destroyed, or stolen.

(3) "Declaration of loss" means a written statement,

made under penalty of perjury, to the effect that (i) the declarer lost possession of a check, (ii) the declarer is the drawer or payee of the check, in the case of a certified check, or the remitter or payee of the check, in the case of a cashier's check or teller's check, (iii) the loss of possession was not the result of a transfer by the declarer of a lawful seizure, and (iv) the declarer cannot reasonably obtain possession of the check because the check was destroyed, its whereabouts cannot be determined, or it is in the wrongful possession of an unknown person or a person that cannot be found or is not amenable to service of process.

(4) "Obligated bank" means the issuer of a cashier's

check or teller's check or the acceptor of a certified check.

(b) A claimant may assert a claim to the amount of a check by a communication to the obligated bank describing the check with reasonable certainty and requesting payment of the amount of the check, if (i) the claimant is the drawer or payee of a certified check or the remitter or payee of a cashier's check or teller's check, (ii) the communication contains or is accompanied by a declaration of loss of the claimant with respect to the check, (iii) the communication is received at a time and in a manner affording the bank a reasonable time to act on it before the check is paid, and (iv) the claimant provides reasonable identification if requested by the obligated bank. Delivery of a declaration of loss is a warranty of the truth of the statements made in the declaration. If a claim is asserted in compliance with this subsection, the following rules apply:
(1) The claim becomes enforceable at the later of (i)

the time the claim is asserted, or (ii) the 90th day following the date of the check, in the case of a cashier's check or teller's check, or the 90th day following the date of the acceptance, in the case of a certified check.

(2) Until the claim becomes enforceable, it has no

legal effect and the obligated bank may pay the check or, in the case of a teller's check, may permit the drawee to pay the check. Payment to a person entitled to enforce the check discharges all liability of the obligated bank with respect to the check.

(3) If the claim becomes enforceable before the check

is presented for payment, the obligated bank is not obliged to pay the check.

(4) When the claim becomes enforceable, the obligated

bank becomes obliged to pay the amount of the check to the claimant if payment of the check has not been made to a person entitled to enforce the check. Subject to Section 4-302(a)(1), payment to the claimant discharges all liability of the obligated bank with respect to the check.

(c) If the obligated bank pays the amount of a check to a claimant under subsection (b)(4) and the check is presented for payment by a person having rights of a holder in due course, the claimant is obliged to (i) refund the payment to the obligated bank if the check is paid, or (ii) pay the amount of the check to the person having rights of a holder in due course if the check is dishonored.
(d) If a claimant has the right to assert a claim under subsection (b) and is also a person entitled to enforce a cashier's check, teller's check, or certified check that is lost, destroyed, or stolen, the claimant may assert rights with respect to the check either under this Section or Section 3-309.
(Source: P.A. 87-582; 87-895; 87-1135.)

(810 ILCS 5/Art. 3 Pt. 4 heading)

(810 ILCS 5/3-401) (from Ch. 26, par. 3-401)
Sec. 3-401. Signature.
(a) A person is not liable on an instrument unless (i) the person signed the instrument, or (ii) the person is represented by an agent or representative who signed the instrument and the signature is binding on the represented person under Section 3-402.
(b) A signature may be made (i) manually or by means of a device or machine, and (ii) by the use of any name, including any trade or assumed name, or by a word, mark, or symbol executed or adopted by a person with present intention to authenticate a writing.
(Source: P.A. 87-582; 87-1135.)

(810 ILCS 5/3-402) (from Ch. 26, par. 3-402)
Sec. 3-402. Signature by representative.
(a) If a person acting, or purporting to act, as a representative signs an instrument by signing either the name of the represented person or the name of the signer, the represented person is bound by the signature to the same extent the represented person would be bound if the signature were on a simple contract. If the represented person is bound, the signature of the representative is the "authorized signature of the represented person" and the represented person is liable on the instrument, whether or not identified in the instrument.
(b) If a representative signs the name of the representative to an instrument and the signature is an authorized signature of the represented person, the following rules apply:
(1) If the form of the signature shows unambiguously

that the signature is made on behalf of the represented person who is identified in the instrument, the representative is not liable on the instrument.

(2) Subject to subsection (c), if (i) the form of the

signature does not show unambiguously that the signature is made in a representative capacity or (ii) the represented person is not identified in the instrument, the representative is liable on the instrument to a holder in due course that took the instrument without notice that the representative was not intended to be liable on the instrument. With respect to any other person, the representative is liable on the instrument unless the representative proves that the original parties did not intend the representative to be liable on the instrument.

(c) If a representative signs the name of the representative as drawer of a check without indication of the representative status and the check is payable from an account of the represented person who is identified on the check, the signer is not liable on the check if the signature is an authorized signature of the represented person.
(Source: P.A. 87-582; 87-1135.)

(810 ILCS 5/3-403) (from Ch. 26, par. 3-403)
Sec. 3-403. Unauthorized signature.
(a) Unless otherwise provided in this Article or Article 4, an unauthorized signature is ineffective except as the signature of the unauthorized signer in favor of a person who in good faith pays the instrument or takes it for value. An unauthorized signature may be ratified for all purposes of this Article.
(b) If the signature of more than one person is required to constitute the authorized signature of an organization, the signature of the organization is unauthorized if one of the required signatures is missing.
(c) The civil or criminal liability of a person who makes an unauthorized signature is not affected by any provision of this Article which makes the unauthorized signature effective for the purposes of this Article.
(Source: P.A. 87-582; 87-1135.)

(810 ILCS 5/3-404) (from Ch. 26, par. 3-404)
Sec. 3-404. Impostors; fictitious payees.
(a) If an impostor, by use of the mails or otherwise, induces the issuer of an instrument to issue the instrument to the impostor, or to a person acting in concert with the impostor, by impersonating the payee of the instrument or a person authorized to act for the payee, an indorsement of the instrument by any person in the name of the payee is effective as the indorsement of the payee in favor of a person who in good faith, pays the instrument or takes it for value or for collection.
(b) If (i) a person whose intent determines to whom an instrument is payable (Section 3-110(a) or (b)) does not intend the person identified as payee to have any interest in the instrument, or (ii) the person identified as payee of an instrument is a fictitious person, the following rules apply until the instrument is negotiated by special indorsement:
(1) Any person in possession of the instrument is its

holder.

(2) An indorsement by any person in the name of the

payee stated in the instrument is effective as the indorsement of the payee in favor of a person who in good faith, pays the instrument or takes it for value or for collection.

(c) Under subsection (a) or (b), an indorsement is made in the name of a payee if (i) it is made in a name substantially similar to that of the payee or (ii) the instrument, whether or not indorsed, is deposited in a depositary bank to an account in a name substantially similar to that of the payee.
(d) With respect to an instrument to which subsection (a) or (b) applies, if a person paying the instrument or taking it for value or for collection fails to exercise ordinary care in paying or taking the instrument and that failure substantially contributes to loss resulting from payment of the instrument, the person bearing the loss may recover from the person failing to exercise ordinary care to the extent the failure to exercise ordinary care contributed to the loss.
(Source: P.A. 87-582; 87-1135.)

(810 ILCS 5/3-405) (from Ch. 26, par. 3-405)
Sec. 3-405. Employer responsibility for fraudulent indorsement by employee.
(a) In this Section:
(1) "Employee" includes an independent contractor and

employee of an independent contractor retained by the employer.

(2) "Fraudulent indorsement" means (i) in the case of

an instrument payable to the employer, a forged indorsement purporting to be that of the employer, or (ii) in the case of an instrument with respect to which the employer is the issuer, a forged indorsement purporting to be that of the person identified as payee.

(3) "Responsibility" with respect to instruments

means authority (i) to sign or indorse instruments on behalf of the employer, (ii) to process instruments received by the employer for bookkeeping purposes, for deposit to an account, or for other disposition, (iii) to prepare or process instruments for issue in the name of the employer, (iv) to supply information determining the names or addresses of payees of instruments to be issued in the name of the employer, (v) to control the disposition of instruments to be issued in the name of the employer, or (vi) to otherwise act with respect to instruments in a responsible capacity. "Responsibility" does not include authority that merely allows an employee to have access to instruments or blank or incomplete instrument forms that are being stored or transported or are part of incoming or outgoing mail, or similar access.

(b) For the purpose of determining the rights and liabilities of a person who, in good faith, pays an instrument or takes it for value or for collection, if an employer entrusted an employee with responsibility with respect to the instrument and the employee or a person acting in concert with the employee makes a fraudulent indorsement of the instrument, the indorsement is effective as the indorsement of the person to whom the instrument is payable if it is made in the name of that person. If the person paying the instrument or taking it for value or for collection fails to exercise ordinary care in paying or taking the instrument and that failure substantially contributes to loss resulting from the fraud, the person bearing the loss may recover from the person failing to exercise ordinary care to the extent the failure to exercise ordinary care contributed to the loss.
(c) Under subsection (b), an indorsement is made in the name of the person to whom an instrument is payable if (i) it is made in a name substantially similar to the name of that person or (ii) the instrument, whether or not indorsed, is deposited in a depositary bank to an account in a name substantially similar to the name of that person.
(Source: P.A. 87-582; 87-1135.)

(810 ILCS 5/3-406) (from Ch. 26, par. 3-406)
Sec. 3-406. Negligence contributing to forged signature or alteration of instrument.
(a) A person whose failure to exercise ordinary care substantially contributes to an alteration of an instrument or to the making of a forged signature on an instrument is precluded from asserting the alteration or the forgery against a person who, in good faith, pays the instrument or takes it for value or for collection.
(b) Under subsection (a), if the person asserting the preclusion fails to exercise ordinary care in paying or taking the instrument and that failure substantially contributes to loss, the loss is allocated between the person precluded and the person asserting the preclusion according to the extent to which the failure of each to exercise ordinary care contributed to the loss.
(c) Under subsection (a), the burden of proving failure to exercise ordinary care is on the person asserting the preclusion. Under subsection (b), the burden of proving failure to exercise ordinary care is on the person precluded.
(Source: P.A. 87-582; 87-1135.)

(810 ILCS 5/3-407) (from Ch. 26, par. 3-407)
Sec. 3-407. Alteration.
(a) "Alteration" means (i) an unauthorized change in an instrument that purports to modify in any respect the obligation of a party, or (ii) an unauthorized addition of words or numbers or other change to an incomplete instrument relating to the obligation of a party.
(b) Except as provided in subsection (c), an alteration fraudulently made discharges a party whose obligation is affected by the alteration unless that party assents or is precluded from asserting the alteration. No other alteration discharges a party, and the instrument may be enforced according to its original terms.
(c) A payor bank or drawee paying a fraudulently altered instrument or a person taking it for value, in good faith and without notice of the alteration, may enforce rights with respect to the instrument (i) according to its original terms, or (ii) in the case of an incomplete instrument altered by unauthorized completion, according to its terms as completed.
(Source: P.A. 87-582; 87-1135.)

(810 ILCS 5/3-408) (from Ch. 26, par. 3-408)
Sec. 3-408. Drawee not liable on unaccepted draft. A check or other draft does not of itself operate as an assignment of funds in the hands of the drawee available for its payment, and the drawee is not liable on the instrument until the drawee accepts it.
(Source: P.A. 87-582.)

(810 ILCS 5/3-409) (from Ch. 26, par. 3-409)
Sec. 3-409. Acceptance of draft; certified check.
(a) "Acceptance" means the drawee's signed agreement to pay a draft as presented. It must be written on the draft and may consist of the drawee's signature alone. Acceptance may be made at any time and becomes effective when notification pursuant to instructions is given or the accepted draft is delivered for the purpose of giving rights on the acceptance to any person.
(b) A draft may be accepted although it has not been signed by the drawer, is otherwise incomplete, is overdue, or has been dishonored.
(c) If a draft is payable at a fixed period after sight and the acceptor fails to date the acceptance, the holder may complete the acceptance by supplying a date in good faith.
(d) "Certified check" means a check accepted by the bank on which it is drawn. Acceptance may be made as stated in subsection (a) or by a writing on the check which indicates that the check is certified. The drawee of a check has no obligation to certify the check, and refusal to certify is not dishonor of the check.
(Source: P.A. 87-582.)

(810 ILCS 5/3-410) (from Ch. 26, par. 3-410)
Sec. 3-410. Acceptance varying draft.
(a) If the terms of a drawee's acceptance vary from the terms of the draft as presented, the holder may refuse the acceptance and treat the draft as dishonored. In that case, the drawee may cancel the acceptance.
(b) The terms of a draft are not varied by an acceptance to pay at a particular bank or place in the United States, unless the acceptance states that the draft is to be paid only at that bank or place.
(c) If the holder assents to an acceptance varying the terms of a draft, the obligation of each drawer and indorser that does not expressly assent to the acceptance is discharged.
(Source: P.A. 87-582.)

(810 ILCS 5/3-411) (from Ch. 26, par. 3-411)
Sec. 3-411. Refusal to pay cashier's checks, teller's checks, and certified checks.
(a) In this Section, "obligated bank" means the acceptor of a certified check or the issuer of a cashier's check or teller's check bought from the issuer.
(b) If the obligated bank wrongfully (i) refuses to pay a cashier's check or certified check, (ii) stops payment of a teller's check, or (iii) refuses to pay a dishonored teller's check, the person asserting the right to enforce the check is entitled to compensation for expenses and loss of interest resulting from the nonpayment and may recover consequential damages if the obligated bank refuses to pay after receiving notice of particular circumstances giving rise to the damages.
(c) Expenses or consequential damages under subsection (b) are not recoverable if the refusal of the obligated bank to pay occurs because (i) the bank suspends payments, (ii) the obligated bank asserts a claim or defense of the bank that it has reasonable grounds to believe is available against the person entitled to enforce the instrument, (iii) the obligated bank has a reasonable doubt whether the person demanding payment is the person entitled to enforce the instrument, or (iv) payment is prohibited by law.
(Source: P.A. 87-582; 87-1135.)

(810 ILCS 5/3-412) (from Ch. 26, par. 3-412)
Sec. 3-412. Obligation of issuer of note or cashier's check. The issuer of a note or cashier's check or other draft drawn on the drawer is obliged to pay the instrument (i) according to its terms at the time it was issued or, if not issued, at the time it first came into possession of a holder, or (ii) if the issuer signed an incomplete instrument, according to its terms when completed, to the extent stated in Sections 3-115 and 3-407. The obligation is owed to a person entitled to enforce the instrument or to an indorser who paid the instrument under Section 3-415.
(Source: P.A. 87-582; 87-1135.)

(810 ILCS 5/3-413) (from Ch. 26, par. 3-413)
Sec. 3-413. Obligation of acceptor.
(a) The acceptor of a draft is obliged to pay the draft (i) according to its terms at the time it was accepted, even though the acceptance states that the draft is payable "as originally drawn" or equivalent terms, (ii) if the acceptance varies the terms of the draft, according to the terms of the draft as varied, or (iii) if the acceptance is of a draft that is an incomplete instrument, according to its terms when completed, to the extent stated in Sections 3-115 and 3-407. The obligation is owed to a person entitled to enforce the draft or to the drawer or an indorser who paid the draft under Section 3-414 or 3-415.
(b) If the certification of a check or other acceptance of a draft states the amount certified or accepted, the obligation of the acceptor is that amount. If (i) the certification or acceptance does not state an amount, (ii) the amount of the instrument is subsequently raised, and (iii) the instrument is then negotiated to a holder in due course, the obligation of the acceptor is the amount of the instrument at the time it was taken by the holder in due course.
(Source: P.A. 87-582; 87-1135.)

(810 ILCS 5/3-414) (from Ch. 26, par. 3-414)
Sec. 3-414. Obligation of drawer.
(a) This Section does not apply to cashier's checks or other drafts drawn on the drawer.
(b) If an unaccepted draft is dishonored, the drawer is obliged to pay the draft (i) according to its terms at the time it was issued or, if not issued, at the time it first came into possession of a holder, or (ii) if the drawer signed an incomplete instrument, according to its terms when completed as stated in Sections 3-115 and 3-407. The obligation is owed to a person entitled to enforce the draft or to an indorser who paid the draft under Section 3-415.
(c) If a draft is accepted by a bank, the drawer is discharged, regardless of when or by whom acceptance was obtained.
(d) If a draft is accepted and the acceptor is not a bank, the obligation of the drawer to pay the draft if the draft is dishonored by the acceptor is the same as the obligation of an indorser under Section 3-415(a) and (c).
(e) If a draft states that it is drawn "without recourse" or otherwise disclaims liability of the drawer to pay the draft, the drawer is not liable under subsection (b) to pay the draft if the draft is not a check. A disclaimer of the liability stated in subsection (b) is not effective if the draft is a check.
(f) If (i) a check is not presented for payment or given to a depositary bank for collection within 30 days after its date, (ii) the drawee suspends payments after expiration of the 30-day period without paying the check, and (iii) because of the suspension of payments, the drawer is deprived of funds maintained with the drawee to cover payment of the check, the drawer to the extent deprived of funds may discharge its obligation to pay the check by assigning to the person entitled to enforce the check the rights of the drawer against the drawee with respect to the funds.
(Source: P.A. 87-582; 87-1135.)

(810 ILCS 5/3-415) (from Ch. 26, par. 3-415)
Sec. 3-415. Obligation of indorser.
(a) Subject to subsections (b), (c), and (d) and to Section 3-419(d), if an instrument is dishonored, an indorser is obliged to pay the amount due on the instrument (i) according to the terms of the instrument at the time it was indorsed, or (ii) if the indorser indorsed an incomplete instrument, according to its terms when completed to the extent stated in Sections 3-115 and 3-407. The obligation of the indorser is owed to a person entitled to enforce the instrument or to a subsequent indorser who paid the instrument under this Section.
(b) If an indorsement states that it is made "without recourse" or otherwise disclaims liability of the indorser, the indorser is not liable under subsection (a) to pay the instrument.
(c) If notice of dishonor of an instrument is required by Section 3-503 and notice of dishonor complying with that Section is not given to an indorser, the liability of the indorser under subsection (a) is discharged.
(d) If a draft is accepted by a bank after an indorsement is made, the liability of the indorser under subsection (a) is discharged.
(e) If an indorser of a check is liable under subsection (a) and the check is not presented for payment, or given to a depositary bank for collection, within 30 days after the day the indorsement was made, the liability of the indorser under subsection (a) is discharged.
(Source: P.A. 87-582; 87-1135.)

(810 ILCS 5/3-416) (from Ch. 26, par. 3-416)
Sec. 3-416. Transfer warranties.
(a) A person who transfers an instrument for consideration warrants to the transferee and, if the transfer is by indorsement, to any subsequent transferee that:
(1) the warrantor is a person entitled to enforce the

instrument,

(2) all signatures on the instrument are authentic

and authorized,

(3) the instrument has not been altered,
(4) the instrument is not subject to a defense or

claim in recoupment of any party which can be asserted against the warrantor, and

(5) the warrantor has no knowledge of any insolvency

proceeding commenced with respect to the maker or acceptor or, in the case of an unaccepted draft, the drawer.

(b) A person to whom the warranties under subsection (a) are made and who took the instrument in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, but not more than the amount of the instrument plus expenses and loss of interest incurred as a result of the breach.
(c) The warranties stated in subsection (a) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the liability of the warrantor under subsection (b) is discharged to the extent of any loss caused by the delay in giving notice of the claim.
(d) A cause of action for breach of warranty under this Section accrues when the claimant has reason to know of the breach.
(Source: P.A. 87-582; 87-1135.)

(810 ILCS 5/3-417) (from Ch. 26, par. 3-417)
Sec. 3-417. Presentment warranties.
(a) If an unaccepted draft is presented to the drawee for payment or acceptance and the drawee pays or accepts the draft, (i) the person obtaining payment or acceptance, at the time of presentment, and (ii) a previous transferor of the draft, at the time of transfer, warrant to the drawee making payment or accepting the draft in good faith that:
(1) the warrantor is or was, at the time the

warrantor transferred the draft, a person entitled to enforce the draft or authorized to obtain payment or acceptance of the draft on behalf of a person entitled to enforce the draft;

(2) the draft has not been altered; and
(3) the warrantor has no knowledge that the signature

of the purported drawer of the draft is unauthorized.

(b) A drawee making payment may recover from any warrantor damages for breach of warranty equal to the amount paid by the drawee less the amount the drawee received or is entitled to receive from the drawer because of the payment. In addition the drawee is entitled to compensation for expenses and loss of interest resulting from the breach. The right of the drawee to recover damages under this subsection is not affected by any failure of the drawee to exercise ordinary care in making payment. If the drawee accepts the draft, breach of warranty is a defense to the obligation of the acceptor. If the acceptor makes payment with respect to the draft, the acceptor is entitled to recover from any warrantor for breach of warranty the amounts stated in this subsection.
(c) If a drawee asserts a claim for breach of warranty under subsection (a) based on an unauthorized indorsement of the draft or an alteration of the draft, the warrantor may defend by proving that the indorsement is effective under Section 3-404 or 3-405 or the drawer is precluded under Section 3-406 or 4-406 from asserting against the drawee the unauthorized indorsement or alteration.
(d) If (i) a dishonored draft is presented for payment to the drawer or an indorser or (ii) any other instrument is presented for payment to a party obliged to pay the instrument, and (iii) payment is received, the following rules apply:
(1) The person obtaining payment and a prior

transferor of the instrument warrant to the person making payment in good faith that the warrantor is or was, at the time the warrantor transferred the instrument, a person entitled to enforce the instrument or authorized to obtain payment on behalf of a person entitled to enforce the instrument.

(2) The person making payment may recover from any

warrantor for breach of warranty an amount equal to the amount paid plus expenses and loss of interest resulting from the breach.

(e) The warranties stated in subsections (a) and (d) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the liability of the warrantor under subsection (b) or (d) is discharged to the extent of any loss caused by the delay in giving notice of the claim.
(f) A cause of action for breach of warranty under this Section accrues when the claimant has reason to know of the breach.
(Source: P.A. 87-582; 87-1135.)

(810 ILCS 5/3-418) (from Ch. 26, par. 3-418)
Sec. 3-418. Payment or acceptance by mistake.
(a) Except as provided in subsection (c), if the drawee of a draft pays or accepts the draft and the drawee acted on the mistaken belief that (i) payment of the draft had not been stopped under Section 4-403 or (ii) the signature of the drawer of the draft was authorized, the drawee may recover the amount of the draft from the person to whom or for whose benefit payment was made or, in the case of acceptance, may revoke the acceptance. Rights of the drawee under this subsection are not affected by failure of the drawee to exercise ordinary care in paying or accepting the draft.
(b) Except as provided in subsection (c), if an instrument has been paid or accepted by mistake and the case is not covered by subsection (a), the person paying or accepting may, to the extent permitted by the law governing mistake and restitution, (i) recover the payment from the person to whom or for whose benefit payment was made or (ii) in the case of acceptance, may revoke the acceptance.
(c) The remedies provided by subsection (a) or (b) may not be asserted against a person who took the instrument in good faith and for value or who in good faith changed position in reliance on the payment or acceptance. This subsection does not limit remedies provided by Section 3-417 or 4-407.
(d) Notwithstanding Section 4-215, if an instrument is paid or accepted by mistake and the payor or acceptor recovers payment or revokes acceptance under subsection (a) or (b), the instrument is deemed not to have been paid or accepted and is treated as dishonored, and the person from whom payment is recovered has rights as a person entitled to enforce the dishonored instrument.
(Source: P.A. 87-582; 87-1135.)

(810 ILCS 5/3-419) (from Ch. 26, par. 3-419)
Sec. 3-419. Instruments signed for accommodation.
(a) If an instrument is issued for value given for the benefit of a party to the instrument ("accommodated party") and another party to the instrument ("accommodation party") signs the instrument for the purpose of incurring liability on the instrument without being a direct beneficiary of the value given for the instrument, the instrument is signed by the accommodation party "for accommodation".
(b) An accommodation party may sign the instrument as maker, drawer, acceptor, or indorser and, subject to subsection (d), is obliged to pay the instrument in the capacity in which the accommodation party signs. The obligation of an accommodation party may be enforced notwithstanding any statute of frauds and whether or not the accommodation party receives consideration for the accommodation.
(c) A person signing an instrument is presumed to be an accommodation party and there is notice that the instrument is signed for accommodation if the signature is an anomalous indorsement or is accompanied by words indicating that the signer is acting as surety or guarantor with respect to the obligation of another party to the instrument. Except as provided in Section 3-605, the obligation of an accommodation party to pay the instrument is not affected by the fact that the person enforcing the obligation had notice when the instrument was taken by that person that the accommodation party signed the instrument for accommodation.
(d) If the signature of a party to an instrument is accompanied by words indicating unambiguously that the party is guaranteeing collection rather than payment of the obligation of another party to the instrument, the signer is obliged to pay the amount due on the instrument to a person entitled to enforce the instrument only if (i) execution of judgment against the other party has been returned unsatisfied, (ii) the other party is insolvent or in an insolvency proceeding, (iii) the other party cannot be served with process, or (iv) it is otherwise apparent that payment cannot be obtained from the other party.
(e) An accommodation party who pays the instrument is entitled to reimbursement from the accommodated party and is entitled to enforce the instrument against the accommodated party. An accommodated party that pays the instrument has no right of recourse against, and is not entitled to contribution from, an accommodation party.
(Source: P.A. 87-582; 87-1135.)

(810 ILCS 5/3-420) (from Ch. 26, par. 3-420)
Sec. 3-420. Conversion of instrument.
(a) The law applicable to conversion of personal property applies to instruments. An instrument is also converted if it is taken by transfer, other than a negotiation, from a person not entitled to enforce the instrument or a bank makes or obtains payment with respect to the instrument for a person not entitled to enforce the instrument or receive payment. An action for conversion of an instrument may not be brought by (i) the issuer or acceptor of the instrument or (ii) a payee or indorsee who did not receive delivery of the instrument either directly or through delivery to an agent or a co-payee.
(b) In an action under subsection (a), the measure of liability is presumed to be the amount payable on the instrument, but recovery may not exceed the amount of the plaintiff's interest in the instrument.
(c) A representative, other than a depositary bank, that has in good faith dealt with an instrument or its proceeds on behalf of one who was not the person entitled to enforce the instrument is not liable in conversion to that person beyond the amount of any proceeds that it has not paid out.
(Source: P.A. 87-582; 87-1135.)

(810 ILCS 5/Art. 3 Pt. 5 heading)

(810 ILCS 5/3-501) (from Ch. 26, par. 3-501)
Sec. 3-501. Presentment.
(a) "Presentment" means a demand made by or on behalf of a person entitled to enforce an instrument (i) to pay the instrument made to the drawee or a party obliged to pay the instrument or, in the case of a note or accepted draft payable at a bank, to the bank or (ii) to accept a draft made to the drawee.
(b) The following rules are subject to Article 4, agreement of the parties, and clearing-house rules and the like:
(1) Presentment may be made at the place of payment

of the instrument and must be made at the place of payment if the instrument is payable at a bank in the United States; may be made by any commercially reasonable means, including an oral, written, or electronic communication; is effective when the demand for payment or acceptance is received by the person to whom presentment is made; is effective if made to any one of 2 or more makers, acceptors, drawees or other payors.

(2) Upon demand of the person to whom presentment is

made, the person making presentment must (i) exhibit the instrument, (ii) give reasonable identification and, if presentment is made on behalf of another person, reasonable evidence of authority to do so, and (iii) sign a receipt on the instrument for any payment made or surrender the instrument if full payment is made.

(3) Without dishonoring the instrument, the party to

whom presentment is made may (i) return the instrument for lack of a necessary endorsement, or (ii) refuse payment or acceptance for failure of the presentment to comply with the terms of the instrument, an agreement of the parties, or other applicable law or rule.

(4) The party to whom presentment is made may treat

presentment as occurring on the next business day after the day of presentment if the party to whom presentment is made has established a cut-off hour not earlier than 2 p.m. for the receipt and processing of instruments presented for payment or acceptance and presentment is made after the cut-off hour.

(Source: P.A. 87-582; 87-1135.)

(810 ILCS 5/3-502) (from Ch. 26, par. 3-502)
Sec. 3-502. Dishonor.
(a) Dishonor of a note is governed by the following rules:
(1) If the note is payable on demand, the note is

dishonored if presentment is duly made to the maker and the note is not paid on the day of presentment.

(2) If the note is not payable on demand and is

payable at or through a bank or the terms of the note require presentment, the note is dishonored if presentment is duly made and the note is not paid on the day it becomes payable or the day of presentment, whichever is later.

(3) If the note is not payable on demand and

paragraph (2) does not apply, the note is dishonored if it is not paid on the day it becomes payable.

(b) Dishonor of an unaccepted draft other than a documentary draft is governed by the following rules:
(1) If a check is duly presented for payment to the

payor bank otherwise than for immediate payment over the counter, the check is dishonored if the payor bank makes timely return of the check or sends timely notice of dishonor or nonpayment under Section 4-301 or 4-302, or becomes accountable for the amount of the check under Section 4-302.

(2) If a draft is payable on demand and paragraph (1)

does not apply, the draft is dishonored if presentment for payment is duly made to the drawee and the draft is not paid on the day of presentment.

(3) If a draft is payable on a date stated in the

draft, the draft is dishonored if (i) presentment for payment is duly made to the drawee and payment is not made on the day the draft becomes payable or the day of presentment, whichever is later, or (ii) presentment for acceptance is duly made before the day the draft becomes payable and the draft is not accepted on the day of presentment.

(4) If a draft is payable on elapse of a period of

time after sight or acceptance, the draft is dishonored if presentment for acceptance is duly made and the draft is not accepted on the day of presentment.

(c) Dishonor of an unaccepted documentary draft occurs according to the rules stated in subsection (b)(2), (3), and (4), except that payment or acceptance may be delayed without dishonor until no later than the close of the third business day of the drawee following the day on which payment or acceptance is required by those paragraphs.
(d) Dishonor of an accepted draft is governed by the following rules:
(1) If the draft is payable on demand, the draft is

dishonored if presentment for payment is duly made to the acceptor and the draft is not paid on the day of presentment.

(2) If the draft is not payable on demand, the draft

is dishonored if presentment for payment is duly made to the acceptor and payment is not made on the day it becomes payable or the day of presentment, whichever is later.

(e) In any case in which presentment is otherwise required for dishonor under this Section and presentment is excused under Section 3-504, dishonor occurs without presentment if the instrument is not duly accepted or paid.
(f) If a draft is dishonored because timely acceptance of the draft was not made and the person entitled to demand acceptance consents to a late acceptance, from the time of acceptance the draft is treated as never having been dishonored.
(Source: P.A. 87-582; 87-1135.)

(810 ILCS 5/3-503) (from Ch. 26, par. 3-503)
Sec. 3-503. Notice of dishonor.
(a) The obligation of an indorser stated in Section 3-415(a) and the obligation of a drawer stated in Section 3-414(d) may not be enforced unless (i) the indorser or drawer is given notice of dishonor of the instrument complying with this Section or (ii) notice of dishonor is excused under Section 3-504(b).
(b) Notice of dishonor may be given by any person; may be given by any commercially reasonable means, including an oral, written, or electronic communication; and is sufficient if it reasonably identifies the instrument and indicates that the instrument has been dishonored or has not been paid or accepted. Return of an instrument given to a bank for collection is a sufficient notice of dishonor.
(c) Subject to Section 3-504(c), with respect to an instrument taken for collection by a collecting bank, notice of dishonor must be given (i) by the bank before midnight of the next banking day following the banking day on which the bank receives notice of dishonor of the instrument, or (ii) by any other person within 30 days following the day on which the person receives notice of dishonor. With respect to any other instrument, notice of dishonor must be given within 30 days following the day on which dishonor occurs.
(Source: P.A. 87-582; 87-1135.)

(810 ILCS 5/3-504) (from Ch. 26, par. 3-504)
Sec. 3-504. Excused presentment and notice of dishonor.
(a) Presentment for payment or acceptance of an instrument is excused if (i) the person entitled to present the instrument cannot with reasonable diligence make presentment, (ii) the maker or acceptor has repudiated an obligation to pay the instrument or is dead or in insolvency proceedings, (iii) by the terms of the instrument presentment is not necessary to enforce the obligation of indorsers or the drawer, (iv) the drawer or indorser whose obligation is being enforced has waived presentment or otherwise has no reason to expect or right to require that the instrument be paid or accepted, or (v) the drawer instructed the drawee not to pay or accept the draft or the drawee was not obligated to the drawer to pay the draft.
(b) Notice of dishonor is excused if (i) by the terms of the instrument notice of dishonor is not necessary to enforce the obligation of a party to pay the instrument, or (ii) the party whose obligation is being enforced waived notice of dishonor. A waiver of presentment is also a waiver of notice of dishonor.
(c) Delay in giving notice of dishonor is excused if the delay was caused by circumstances beyond the control of the person giving the notice and the person giving the notice exercised reasonable diligence after the cause of the delay ceased to operate.
(Source: P.A. 87-582; 87-1135.)

(810 ILCS 5/3-505) (from Ch. 26, par. 3-505)
Sec. 3-505. Evidence of dishonor.
(a) The following are admissible as evidence and create a presumption of dishonor and of any notice of dishonor stated:
(1) a document regular in form as provided in

subsection (b) which purports to be a protest;

(2) a purported stamp or writing of the drawee, payor

bank, or presenting bank on or accompanying the instrument stating that acceptance or payment has been refused unless reasons for the refusal are stated and the reasons are not consistent with dishonor;

(3) a book or record of the drawee, payor bank, or

collecting bank, kept in the usual course of business which shows dishonor, even if there is no evidence of who made the entry.

(b) A protest is a certificate of dishonor made by a United States consul or vice consul, or a notary public or other person authorized to administer oaths by the law of the place where dishonor occurs. It may be made upon information satisfactory to that person. The protest must identify the instrument and certify either that presentment has been made or, if not made, the reason why it was not made, and that the instrument has been dishonored by nonacceptance or nonpayment. The protest may also certify that notice of dishonor has been given to some or all parties.
(Source: P.A. 87-582; 87-1135.)

(810 ILCS 5/3-505A) (from Ch. 26, par. 3-505A)
Sec. 3-505A. Provision of credit card number as a condition of check cashing or acceptance prohibited.
(1) No person may record the number of a credit card given as identification or given as proof of creditworthiness when payment for goods or services is made by check or draft other than a transaction in which the check or draft is issued in payment of the credit card designated by the credit card number.
(2) This Section shall not prohibit a person from requesting a purchaser to display a credit card as indication of creditworthiness and financial responsibility or as additional identification, but the only information concerning a credit card which may be recorded is the type of credit card so displayed and the issuer of the credit card. This Section shall not require acceptance of a check or draft whether or not a credit card is presented.
(3) This Section shall not prohibit a person from requesting or receiving a credit card number or expiration date and recording the number or date, or both, in lieu of a deposit to secure payment in the event of default, loss, damage, or other occurrence.
(4) This Section shall not prohibit a person from recording a credit card number and expiration date as a condition for cashing or accepting a check or draft if that person, firm, partnership or association has agreed with the card issuer to cash or accept checks and share drafts from the issuer's cardholders and the issuer guarantees cardholder checks and drafts cashed or accepted by that person.
(5) Recording a credit card number in connection with a sale of goods or services in which the purchaser pays by check or draft, or in connection with the acceptance of a check or draft, is a business offense with a fine not to exceed $500.
As used in this Section, credit card has the meaning as defined in Section 17-0.5 of the Criminal Code of 2012.
(Source: P.A. 96-1551, eff. 7-1-11; 97-1150, eff. 1-25-13.)

(810 ILCS 5/Art. 3 Pt. 6 heading)

(810 ILCS 5/3-601) (from Ch. 26, par. 3-601)
Sec. 3-601. Discharge and effect of discharge.
(a) The obligation of a party to pay the instrument is discharged as stated in this Article or by an act or agreement with the party which would discharge an obligation to pay money under a simple contract.
(b) Discharge of the obligation of a party is not effective against a person acquiring rights of a holder in due course of the instrument without notice of the discharge.
(Source: P.A. 87-582.)

(810 ILCS 5/3-602) (from Ch. 26, par. 3-602)
Sec. 3-602. Payment.
(a) Subject to subsection (b), an instrument is paid to the extent payment is made (i) by or on behalf of a party obliged to pay the instrument, and (ii) to a person entitled to enforce the instrument. To the extent of the payment, the obligation of the party obliged to pay the instrument is discharged even though payment is made with knowledge of a claim to the instrument under Section 3-306 by another person.
(b) The obligation of a party to pay the instrument is not discharged under subsection (a) if:
(1) a claim to the instrument under Section 3-306 is

enforceable against the party receiving payment and (i) payment is made with knowledge by the payor that payment is prohibited by injunction or similar process of a court of competent jurisdiction, or (ii) in the case of an instrument other than a cashier's check, teller's check, or certified check, the party making payment accepted, from the person having a claim to the instrument, indemnity against loss resulting from refusal to pay the person entitled to enforce the instrument, or

(2) the person making payment knows that the

instrument is a stolen instrument and pays a person it knows is in wrongful possession of the instrument.

(Source: P.A. 87-582; 87-1135.)

(810 ILCS 5/3-603) (from Ch. 26, par. 3-603)
Sec. 3-603. Tender of payment.
(a) If tender of payment of an obligation to pay an instrument is made to a person entitled to enforce the instrument, the effect of tender is governed by principles of law applicable to tender of payment under a simple contract.
(b) If tender of payment of an obligation to pay an instrument is made to a person entitled to enforce the instrument and the tender is refused, there is discharge, to the extent of the amount of the tender, of the obligation of an indorser or accommodation party having a right of recourse with respect to the obligation to which the tender relates.
(c) If tender of payment of an amount due on an instrument is made to the person entitled to enforce the instrument, the obligation of the obligor to pay interest after the due date on the amount tendered is discharged. If presentment is required with respect to an instrument and the obligor is able and ready to pay on the due date at every place of payment stated in the instrument, the obligor is deemed to have made tender of payment on the due date to the person entitled to enforce the instrument.
(Source: P.A. 87-582.)

(810 ILCS 5/3-604) (from Ch. 26, par. 3-604)
Sec. 3-604. Discharge by cancellation or renunciation.
(a) A person entitled to enforce an instrument, with or without consideration, may discharge the obligation of a party to pay the instrument (i) by an intentional voluntary act, such as surrender of the instrument to the party, destruction, mutilation, or cancellation of the instrument, cancellation or striking out of the party's signature, or the addition of words to the instrument indicating discharge, or (ii) by agreeing not to sue or otherwise renouncing rights against the party by a signed writing.
(b) Cancellation or striking out of an indorsement pursuant to subsection (a) does not affect the status and rights of a party derived from the indorsement.
(Source: P.A. 87-582; 87-1135.)

(810 ILCS 5/3-605) (from Ch. 26, par. 3-605)
Sec. 3-605. Discharge of indorsers and accommodation parties.
(a) In this Section, the term "indorser" includes a drawer having the obligation described in Section 3-414(d).
(b) Discharge, under Section 3-604, of the obligation of a party to pay an instrument does not discharge the obligation of an indorser or accommodation party having a right of recourse against the discharged party.
(c) If a person entitled to enforce an instrument agrees, with or without consideration, to an extension of the due date of the obligation of a party to pay the instrument, the extension discharges an indorser or accommodation party having a right of recourse against the party whose obligation is extended to the extent the indorser or accommodation party proves that the extension caused loss to the indorser or accommodation party with respect to the right of recourse.
(d) If a person entitled to enforce an instrument agrees, with or without consideration, to a material modification of the obligation of a party other than an extension of the due date, the modification discharges the obligation of an indorser or accommodation party having a right of recourse against the person whose obligation is modified to the extent the modification causes loss to the indorser or accommodation party with respect to the right of recourse. The loss suffered by the indorser or accommodation party as a result of the modification is equal to the amount of the right of recourse unless the person enforcing the instrument proves that no loss was caused by the modification or that the loss caused by the modification was an amount less than the amount of the right of recourse.
(e) If the obligation of a party to pay an instrument is secured by an interest in collateral and a person entitled to enforce the instrument impairs the value of the interest in collateral, the obligation of an indorser or accommodation party having a right of recourse against the obligor is discharged to the extent of the impairment. The value of an interest in collateral is impaired to the extent (i) the value of the interest is reduced to an amount less than the amount of the right of recourse of the party asserting discharge, or (ii) the reduction in value of the interest causes an increase in the amount by which the amount of the right of recourse exceeds the value of the interest. The burden of proving impairment is on the party asserting discharge.
(f) If the obligation of a party is secured by an interest in collateral not provided by an accommodation party and a person entitled to enforce the instrument impairs the value of the interest in collateral, the obligation of any party who is jointly and severally liable with respect to the secured obligation is discharged to the extent the impairment causes the party asserting discharge to pay more than that party would have been obliged to pay, taking into account rights of contribution, if impairment had not occurred. If the party asserting discharge is an accommodation party not entitled to discharge under subsection (e), the party is deemed to have a right to contribution based on joint and several liability rather than a right to reimbursement. The burden of proving impairment is on the party asserting discharge.
(g) Under subsection (e) or (f), impairing value of an interest in collateral includes (i) failure to obtain or maintain perfection or recordation of the interest in collateral, (ii) release of collateral without substitution of collateral of equal value, (iii) failure to perform a duty to preserve the value of collateral owed, under Article 9 or other law, to a debtor or surety or other person secondarily liable, or (iv) failure to comply with applicable law in disposing of collateral.
(h) An accommodation party is not discharged under subsection (c), (d), or (e) unless the person entitled to enforce the instrument knows of the accommodation or has notice under Section 3-419(c) that the instrument was signed for accommodation.
(i) A party is not discharged under this Section if (i) the party asserting discharge consents to the event or conduct that is the basis of the discharge, or (ii) the instrument or a separate agreement of the party provides for waiver or discharge under this Section either specifically or by general language indicating that parties waive defenses based on suretyship or impairment of collateral.
(Source: P.A. 87-582; 87-1135.)

(810 ILCS 5/Art. 3 Pt. 8 heading)

(810 ILCS 5/3-806) (from Ch. 26, par. 3-806)
Sec. 3-806. Any person who issues a check or other draft that is not honored upon presentment because the drawer does not have an account with the drawee, or because the drawer does not have sufficient funds in his account, or because the drawer does not have sufficient credit with the drawee, shall be liable in the amount of $25, or for all costs and expenses, including reasonable attorney's fees, incurred by any person in connection with the collection of the amount for which the check or other draft was written, whichever is greater, and shall be liable for interest upon the amount of the check or other draft at the rate provided in subsection (1) of Section 4 of the Interest Act. Costs and expenses shall include reasonable costs and expenses incurred in the nonlitigated collection of the check or other draft.
A person who undertakes a nonlitigated collection against the person who issued a check or other draft that is not honored upon presentment shall make a written demand by certified mail, return receipt requested, delivered to the last known address of that person in order to become eligible for any costs and expenses in excess of $25. The written demand shall demand payment within 30 days of the mailing of the demand and shall include notice of liability for the costs and expenses.
A fee or charge not to exceed $4.50 may be assessed to any person or owner of a commercial checking account or other similar commercial account where a check or other draft that is deposited into the account is dishonored upon presentment because of insufficient funds or because the drawer does not have an account with the drawee; provided, however, that, the limitation on the fee or charge specified in this paragraph does not apply to any fee or charge assessed to any bank or other depository institution or to any non-commercial checking account or other similar non-commercial account.
(Source: P.A. 87-582; 87-624.)



Article 4 - Bank Deposits And Collections

(810 ILCS 5/Art. 4 heading)

(810 ILCS 5/Art. 4 Pt. 1 heading)

(810 ILCS 5/4-101) (from Ch. 26, par. 4-101)
Sec. 4-101. Short title. This Article may be cited as Uniform Commercial Code--Bank Deposits and Collections.
(Source: P.A. 87-1135.)

(810 ILCS 5/4-102) (from Ch. 26, par. 4-102)
Sec. 4-102. Applicability.
(a) To the extent that items within this Article are also within Articles 3 and 8, they are subject to those Articles. If there is conflict, this Article governs Article 3, but Article 8 governs this Article.
(b) The liability of a bank for action or non-action with respect to an item handled by it for purpose of presentment, payment, or collection is governed by the law of the place where the bank is located. In the case of action or non-action by or at a branch or separate office of a bank, its liability is governed by the law of the place where the branch or separate office is located.
(Source: P.A. 87-582; 87-1135.)

(810 ILCS 5/4-103) (from Ch. 26, par. 4-103)
Sec. 4-103. Variation by agreement; measure of damages; action constituting ordinary care.
(a) The effect of the provisions of this Article may be varied by agreement, but the parties to the agreement cannot disclaim a bank's responsibility for its lack of good faith or failure to exercise ordinary care or limit the measure of damages for the lack or failure. However, the parties may determine by agreement the standards by which the bank's responsibility is to be measured if those standards are not manifestly unreasonable.
(b) Federal Reserve regulations and operating circulars, clearing-house rules, and the like have the effect of agreements under subsection (a), whether or not specifically assented to by all parties interested in items handled.
(c) Action or non-action approved by this Article or pursuant to Federal Reserve regulations or operating circulars is the exercise of ordinary care and, in the absence of special instructions, action or non-action consistent with clearing-house rules and the like or with a general banking usage not disapproved by this Article, is prima facie the exercise of ordinary care.
(d) The specification or approval of certain procedures by this Article is not disapproval of other procedures that may be reasonable under the circumstances.
(e) The measure of damages for failure to exercise ordinary care in handling an item is the amount of the item reduced by an amount that could not have been realized by the exercise of ordinary care. If there is also bad faith it includes any other damages the party suffered as a proximate consequence.
(Source: P.A. 87-582; 87-1135.)

(810 ILCS 5/4-104) (from Ch. 26, par. 4-104)
Sec. 4-104. Definitions and index of definitions.
(a) In this Article, unless the context otherwise requires:
(1) "Account" means any deposit or credit account

with a bank, including a demand, time, savings, passbook, share draft, or like account, other than an account evidenced by a certificate of deposit;

(2) "Afternoon" means the period of a day between

noon and midnight;

(3) "Banking day" means the part of a day on which a

bank is open to the public for carrying on substantially all of its banking functions, except that any day that is not a banking day for purposes of Federal Reserve Regulation CC (as may be amended from time to time) shall not be a banking day for purposes of this Article or Article 3;

(4) "Clearing house" means an association of banks or

other payors regularly clearing items;

(5) "Customer" means a person having an account with

a bank or for whom a bank has agreed to collect items, including a bank that maintains an account at another bank;

(6) "Documentary draft" means a draft to be presented

for acceptance or payment if specified documents, certificated securities (Section 8-102) or instructions for uncertificated securities (Section 8-102), or other certificates, statements, or the like are to be received by the drawee or other payor before acceptance or payment of the draft;

(7) "Draft" means a draft as defined in Section 3-104

or an item, other than an instrument, that is an order;

(8) "Drawee" means a person ordered in a draft to

make payment;

(9) "Item" means an instrument or a promise or order

to pay money handled by a bank for collection or payment. The term does not include a payment order governed by Article 4A or a credit or debit card slip;

(10) "Midnight deadline" with respect to a bank is

midnight on its next banking day following the banking day on which it receives the relevant item or notice or from which the time for taking action commences to run, whichever is later;

(11) "Settle" means to pay in cash, by clearing-house

settlement, in a charge or credit or by remittance, or otherwise as agreed. A settlement may be either provisional or final;

(12) "Suspends payments" with respect to a bank means

that it has been closed by order of the supervisory authorities, that a public officer has been appointed to take it over, or that it ceases or refuses to make payments in the ordinary course of business.

(b) Other definitions applying to this Article and the Sections in which they appear are:

"Agreement for electronic

presentment"

Section 4-110.

"Bank"

Section 4-105.

"Collecting bank"

Section 4-105.

"Depositary bank"

Section 4-105.

"Intermediary bank"

Section 4-105.

"Payor bank"

Section 4-105.

"Presenting bank"

Section 4-105.

"Presentment notice"

Section 4-110.

(c) "Control" as provided in Section 7-106 and the following definitions in other Articles apply to this Article:

"Acceptance"

Section 3-409.

"Alteration"

Section 3-407.

"Cashier's check"

Section 3-104.

"Certificate of deposit"

Section 3-104.

"Certified check"

Section 3-409.

"Check"

Section 3-104.

"Good faith"

Section 3-103.

"Holder in due course"

Section 3-302.

"Instrument"

Section 3-104.

"Notice of dishonor"

Section 3-503.

"Order"

Section 3-103.

"Ordinary care"

Section 3-103.

"Person entitled to enforce"

Section 3-301.

"Presentment"

Section 3-501.

"Promise"

Section 3-103.

"Prove"

Section 3-103.

"Teller's check"

Section 3-104.

"Unauthorized signature"

Section 3-403.

(d) In addition Article 1 contains general definitions and principles of construction and interpretation applicable throughout this Article.
(Source: P.A. 95-895, eff. 1-1-09.)

(810 ILCS 5/4-105) (from Ch. 26, par. 4-105)
Sec. 4-105. "Bank"; "Depositary Bank"; "Payor Bank"; "Intermediary Bank"; "Collecting Bank"; "Presenting Bank".
In this Article:
(1) "Bank" means any person engaged in the business of banking, including a savings bank, savings and loan association, credit union, or trust company;
(2) "Depositary bank" means the first bank to take an item even though it is also the payor bank, unless the item is presented for immediate payment over the counter;
(3) "Payor bank" means a bank that is the drawee of a draft;
(4) "Intermediary bank" means a bank to which an item is transferred in course of collection except the depositary or payor bank;
(5) "Collecting bank" means a bank handling an item for collection except the payor bank;
(6) "Presenting bank" means a bank presenting an item except a payor bank.
(Source: P.A. 87-582; 87-1135.)

(810 ILCS 5/4-106) (from Ch. 26, par. 4-106)
Sec. 4-106. Payable through or payable at bank; collecting bank.
(a) If an item states that it is "payable through" a bank identified in the item, (i) the item designates the bank as a collecting bank and does not by itself authorize the bank to pay the item, and (ii) the item may be presented for payment only by or through the bank.
(b) If an item states that it is "payable at" a bank identified in the item, (i) the item designates the bank as a collecting bank and does not by itself authorize the bank to pay the item, and (ii) the item may be presented for payment only by or through the bank.
(c) If a draft names a nonbank drawee and it is unclear whether a bank named in the draft is a co-drawee or a collecting bank, the bank is a collecting bank.
(Source: P.A. 87-582; 87-1135.)

(810 ILCS 5/4-107) (from Ch. 26, par. 4-107)
Sec. 4-107. Separate office of bank. A branch or separate office of a bank is a separate bank for the purpose of computing the time within which and determining the place at or to which action may be taken or notice or orders must be given under this Article and under Article 3.
(Source: P.A. 87-582.)

(810 ILCS 5/4-108) (from Ch. 26, par. 4-108)
Sec. 4-108. Time of receipt of items.
(a) For the purpose of allowing time to process items, prove balances, and make the necessary entries on its books to determine its position for the day, a bank may fix an afternoon hour of 2:00 P.M. or later as a cutoff hour for the handling of money and items and the making of entries on its books.
(b) An item or deposit of money received on any day after a cutoff hour so fixed or after the close of the banking day may be treated as being received at the opening of the next banking day.
(Source: P.A. 87-582; 87-1135.)

(810 ILCS 5/4-109) (from Ch. 26, par. 4-109)
Sec. 4-109. Delays.
(a) Unless otherwise instructed, a collecting bank in a good faith effort to secure payment of a specific item drawn on a payor other than a bank, and with or without the approval of any person involved, may waive, modify, or extend time limits imposed or permitted by this Act for a period not exceeding 2 additional banking days without discharge of drawers or indorsers or liability to its transferor or a prior party.
(b) Delay by a collecting bank or payor bank beyond time limits prescribed or permitted by this Act or by instructions is excused if (i) the delay is caused by interruption of communication or computer facilities, suspension of payments by another bank, war, emergency conditions, failure of equipment, or other circumstances beyond the control of the bank, and (ii) the bank exercises such diligence as the circumstances require.
(Source: P.A. 87-582.)

(810 ILCS 5/4-110) (from Ch. 26, par. 4-110)
Sec. 4-110. Electronic presentment.
(a) "Agreement for electronic presentment" means an agreement, clearing-house rule, or Federal Reserve regulation or operating circular, providing that presentment of an item may be made by transmission of an image of an item or information describing the item ("presentment notice") rather than delivery of the item itself. The agreement may provide for procedures governing retention, presentment, payment, dishonor, and other matters concerning items subject to the agreement.
(b) Presentment of an item pursuant to an electronic presentment agreement is made when the presentment notice is received.
(c) If presentment is made by presentment notice, a reference to "item" or "check" in this Article means the presentment notice unless the context otherwise indicates.
(Source: P.A. 87-582; 87-1135.)

(810 ILCS 5/4-111) (from Ch. 26, par. 4-111)
Sec. 4-111. Statute of limitations. An action to enforce an obligation, duty or right arising under this Article must be commenced within 3 years after the cause of action accrues.
(Source: P.A. 87-582.)

(810 ILCS 5/Art. 4 Pt. 2 heading)

(810 ILCS 5/4-201) (from Ch. 26, par. 4-201)
Sec. 4-201. Status of collecting bank as agent and provisional status of credits; applicability of Article; item indorsed "pay any bank".
(a) Unless a contrary intent clearly appears and before the time that a settlement given by a collecting bank for an item is or becomes final, the bank, with respect to the item, is an agent or sub-agent of the owner of the item and any settlement given for the item is provisional. This provision applies regardless of the form of indorsement or lack of indorsement and even though credit given for the item is subject to immediate withdrawal as of right or is in fact withdrawn; but the continuance of ownership of an item by its owner and any rights of the owner to proceeds of the item are subject to rights of a collecting bank, such as those resulting from outstanding advances on the item and rights of recoupment or setoff. If an item is handled by banks for purpose of presentment, payment, collection, or return, the relevant provisions of this Article apply even though action of the parties clearly establishes that a particular bank has purchased the item and is the owner of it.
(b) After an item has been indorsed with the words "pay any bank" or the like, only a bank may acquire the rights of a holder until the item has been:
(1) returned to the customer initiating collection; or
(2) specially indorsed by a bank to a person who is

not a bank.

(Source: P.A. 87-582; 87-1135.)

(810 ILCS 5/4-202) (from Ch. 26, par. 4-202)
Sec. 4-202. Responsibility for collection or return; when action timely.
(a) A collecting bank must exercise ordinary care in:
(1) presenting an item or sending it for presentment;
(2) sending notice of dishonor or nonpayment or

returning an item other than a documentary draft to the bank's transferor after learning that the item has not been paid or accepted, as the case may be;

(3) settling for an item when the bank receives final

settlement; and

(4) notifying its transferor of any loss or delay in

transit within a reasonable time after discovery thereof.

(b) A collecting bank exercises ordinary care under subsection (a) by taking proper action before its midnight deadline following receipt of an item, notice, or settlement. Taking proper action within a reasonably longer time may constitute the exercise of ordinary care, but the bank has the burden of establishing timeliness.
(c) Subject to subsection (a) (1), a bank is not liable for the insolvency, neglect, misconduct, mistake, or default of another bank or person or for loss or destruction of an item in the possession of others or in transit.
(Source: P.A. 87-582; 87-1135.)

(810 ILCS 5/4-203) (from Ch. 26, par. 4-203)
Sec. 4-203. Effect of instructions. Subject to Article 3 concerning conversion of instruments (Section 3-420) and restrictive indorsements (Section 3-206), only a collecting bank's transferor can give instructions which affect the bank or constitute notice to it, and a collecting bank is not liable to prior parties for any action taken pursuant to the instructions or in accordance with any agreement with its transferor.
(Source: P.A. 87-582; 87-1135.)

(810 ILCS 5/4-204) (from Ch. 26, par. 4-204)
Sec. 4-204. Methods of sending and presenting; sending directly to payor bank.
(a) A collecting bank shall send items by a reasonably prompt method, taking into consideration relevant instructions, the nature of the item, the number of those items on hand, the cost of collection involved, and the method generally used by it or others to present those items.
(b) A collecting bank may send:
(1) an item directly to the payor bank;
(2) an item to a nonbank payor if authorized by its

transferor; and

(3) an item other than documentary drafts to a

nonbank payor, if authorized by Federal Reserve regulation or operating circular, clearing-house rule, or the like.

(c) Presentment may be made by a presenting bank at a place where the payor bank or other payor has requested that presentment be made.
(Source: P.A. 87-582; 87-1135.)

(810 ILCS 5/4-205) (from Ch. 26, par. 4-205)
Sec. 4-205. Depositary bank holder of unindorsed item. If a customer delivers an item to a depositary bank for collection:
(1) the depositary bank becomes a holder of the item at the time it receives the item for collection if the customer at the time of delivery was a holder of the item, whether or not the customer indorses the item, and, if the bank satisfies the other requirements of Section 3-302, it may be a holder in due course; and
(2) the depositary bank warrants to collecting banks, the payor bank or other payor, and the drawer that the amount of the item was paid to the customer or deposited to the customer's account.
(Source: P.A. 87-582; 87-1135.)

(810 ILCS 5/4-206) (from Ch. 26, par. 4-206)
Sec. 4-206. Transfer between banks. Any agreed method that identifies the transferor bank is sufficient for the item's further transfer to another bank.
(Source: P.A. 87-582.)

(810 ILCS 5/4-207) (from Ch. 26, par. 4-207)
Sec. 4-207. Transfer warranties.
(a) A customer or collecting bank that transfers an item and receives a settlement or other consideration warrants to the transferee and to any subsequent collecting bank that:
(1) the warrantor is a person entitled to enforce the

item;

(2) all signatures on the item are authentic and

authorized;

(3) the item has not been altered;
(4) the item is not subject to a defense or claim in

recoupment (Section 3-305(a)) of any party that can be asserted against the warrantor; and

(5) the warrantor has no knowledge of any insolvency

proceeding commenced with respect to the maker or acceptor or, in the case of an unaccepted draft, the drawer.

(b) If an item is dishonored, a customer or collecting bank transferring the item and receiving settlement or other consideration is obliged to pay the amount due on the item (i) according to the terms of the item at the time it was transferred, or (ii) if the transfer was of an incomplete item, according to its terms when completed as stated in Sections 3-115 and 3-407. The obligation of a transferor is owed to the transferee and to any subsequent collecting bank that takes the item in good faith. A transferor may not disclaim its obligation under this subsection by an indorsement stating that it is made "without recourse" or otherwise disclaiming liability.
(c) A person to whom the warranties under subsection (a) are made and who took the item in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, but not more than the amount of the item plus expenses and loss of interest incurred as a result of the breach.
(d) The warranties stated in subsection (a) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the warrantor is discharged to the extent of any loss caused by the delay in giving notice of the claim.
(e) A cause of action for breach of warranty under this Section accrues when the claimant has reason to know of the breach.
(Source: P.A 87-582.)

(810 ILCS 5/4-208) (from Ch. 26, par. 4-208)
Sec. 4-208. Presentment warranties.
(a) If an unaccepted draft is presented to the drawee for payment or acceptance and the drawee pays or accepts the draft, (i) the person obtaining payment or acceptance, at the time of presentment, and (ii) a previous transferor of the draft, at the time of transfer, warrant to the drawee that pays or accepts the draft in good faith that:
(1) the warrantor is or was, at the time the

warrantor transferred the draft, a person entitled to enforce the draft or authorized to obtain payment or acceptance of the draft on behalf of a person entitled to enforce the draft;

(2) the draft has not been altered; and
(3) the warrantor has no knowledge that the signature

of the purported drawer of the draft is unauthorized.

(b) A drawee making payment may recover from any warrantor damages for breach of warranty equal to the amount paid by the drawee less the amount the drawee received or is entitled to receive from the drawer because of the payment. In addition, the drawee is entitled to compensation for expenses and loss of interest resulting from the breach. The right of the drawee to recover damages under this subsection is not affected by any failure of the drawee to exercise ordinary care in making payment. If the drawee accepts the draft (i) breach of warranty is a defense to the obligation of the acceptor, and (ii) if the acceptor makes payment with respect to the draft, the acceptor is entitled to recover from any warrantor for breach of warranty the amounts stated in this subsection.
(c) If a drawee asserts a claim for breach of warranty under subsection (a) based on an unauthorized indorsement of the draft or an alteration of the draft, the warrantor may defend by proving that the indorsement is effective under Section 3-404 or 3-405 or the drawer is precluded under Section 3-406 or 4-406 from asserting against the drawee the unauthorized indorsement or alteration.
(d) If (i) a dishonored draft is presented for payment to the drawer or an indorser or (ii) any other item is presented for payment to a party obliged to pay the item, and the item is paid, the person obtaining payment and a prior transferor of the item warrant to the person making payment in good faith that the warrantor is or was, at the time the warrantor transferred the item, a person entitled to enforce the item or authorized to obtain payment on behalf of a person entitled to enforce the item. The person making payment may recover from any warrantor for breach of warranty an amount equal to the amount paid plus expenses and loss of interest resulting from the breach.
(e) The warranties stated in subsections (a) and (d) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the warrantor is discharged to the extent of any loss caused by the delay in giving notice of the claim.
(f) A cause of action for breach of warranty under this Section accrues when the claimant has reason to know of the breach.
(Source: P.A. 87-582; 87-1135.)

(810 ILCS 5/4-209) (from Ch. 26, par. 4-209)
Sec. 4-209. Encoding and retention warranties.
(a) A person that encodes information on or with respect to an item after issue warrants to any subsequent collecting bank and to the payor bank or other payor that the information is correctly encoded. If the customer of a depositary bank encodes, that bank also makes the warranty.
(b) A person who undertakes to retain an item pursuant to an agreement for electronic presentment warrants to any subsequent collecting bank and to the payor bank or other payor that retention and presentment of the item comply with the agreement. If a customer of a depositary bank undertakes to retain an item, that bank also makes this warranty.
(c) A person to whom warranties are made under this Section and who took the item in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, plus expenses and loss of interest incurred as a result of the breach.
(Source: P.A. 87-582; 87-1135.)

(810 ILCS 5/4-210) (from Ch. 26, par. 4-210)
Sec. 4-210. Security interest of collecting bank in items, accompanying documents and proceeds.
(a) A collecting bank has a security interest in an item and any accompanying documents or the proceeds of either:
(1) in case of an item deposited in an account, to

the extent to which credit given for the item has been withdrawn or applied;

(2) in case of an item for which it has given credit

available for withdrawal as of right, to the extent of the credit given, whether or not the credit is drawn upon or there is a right of charge-back; or

(3) if it makes an advance on or against the item.
(b) If credit given for several items received at one time or pursuant to a single agreement is withdrawn or applied in part, the security interest remains upon all the items, any accompanying documents or the proceeds of either. For the purpose of this Section, credits first given are first withdrawn.
(c) Receipt by a collecting bank of a final settlement for an item is a realization on its security interest in the item, accompanying documents, and proceeds. So long as the bank does not receive final settlement for the item or give up possession of the item or possession or control of the accompanying documents for purposes other than collection, the security interest continues to that extent and is subject to Article 9, but:
(1) no security agreement is necessary to make the

security interest enforceable (Section 9-203(b)(3)(A));

(2) no filing is required to perfect the security

interest; and

(3) the security interest has priority over

conflicting perfected security interests in the item, accompanying documents, or proceeds.

(Source: P.A. 95-895, eff. 1-1-09; 96-328, eff. 8-11-09.)

(810 ILCS 5/4-211) (from Ch. 26, par. 4-211)
Sec. 4-211. When bank gives value for purposes of holder in due course. For purposes of determining its status as a holder in due course, a bank has given value to the extent it has a security interest in an item, if the bank otherwise complies with the requirements of Section 3-302 on what constitutes a holder in due course.
(Source: P.A. 87-582; 87-1135.)

(810 ILCS 5/4-212) (from Ch. 26, par. 4-212)
Sec. 4-212. Presentment by notice of item not payable by, through, or at bank; liability of drawer or indorser.
(a) Unless otherwise instructed, a collecting bank may present an item not payable by, through, or at a bank by sending to the party to accept or pay a written notice that the bank holds the item for acceptance or payment. The notice must be sent in time to be received on or before the day when presentment is due and the bank must meet any requirement of the party to accept or pay under Section 3-501 by the close of the bank's next banking day after it knows of the requirement.
(b) If presentment is made by notice and payment, acceptance, or request for compliance with a requirement under Section 3-501 is not received by the close of business on the day after maturity or, in the case of demand items, by the close of business on the third banking day after notice was sent, the presenting bank may treat the item as dishonored and charge any drawer or indorser by sending it notice of the facts.
(Source: P.A. 87-582; 87-1135.)

(810 ILCS 5/4-213) (from Ch. 26, par. 4-213)
Sec. 4-213. Medium and time of settlement by bank.
(a) With respect to settlement by a bank, the medium and time of settlement may be prescribed by Federal Reserve regulations or circulars, clearing-house rules, and the like, or agreement. In the absence of such prescription:
(1) the medium of settlement is cash or credit to an

account in a Federal Reserve Bank of or specified by the person to receive settlement; and

(2) the time of settlement is:
(i) with respect to tender of settlement by cash,

a cashier's check, or teller's check, when the cash or check is sent or delivered;

(ii) with respect to tender of settlement by

credit in an account in a Federal Reserve Bank, when the credit is made;

(iii) with respect to tender of settlement by a

credit or debit to an account in a bank, when the credit or debit is made or, in the case of tender of settlement by authority to charge an account, when the authority is sent or delivered; or

(iv) with respect to tender of settlement by a

funds transfer, when payment is made pursuant to Section 4A-406(a) to the person receiving settlement.

(b) If the tender of settlement is not by a medium authorized by subsection (a) or the time of settlement is not fixed by subsection (a), no settlement occurs until the tender of settlement is accepted by the person receiving settlement.
(c) If settlement for an item is made by cashier's check or teller's check and the person receiving settlement, before its midnight deadline:
(1) presents or forwards the check for collection,

settlement is final when the check is finally paid; or

(2) fails to present or forward the check for

collection, settlement is final at the midnight deadline of the person receiving settlement.

(d) If settlement for an item is made by giving authority to charge the account of the bank giving settlement in the bank receiving settlement, settlement is final when the charge is made by the bank receiving settlement if there are funds available in the account for the amount of the item.
(Source: P.A. 87-582.)

(810 ILCS 5/4-214) (from Ch. 26, par. 4-214)
Sec. 4-214. Right of charge-back or refund; liability of collecting bank; return of item.
(a) If a collecting bank has made provisional settlement with its customer for an item and fails by reason of dishonor, suspension of payments by a bank, or otherwise to receive settlement for the item which is or becomes final, the bank may revoke the settlement given by it, charge back the amount of any credit given for the item to its customer's account, or obtain refund from its customer, whether or not it is able to return the item, if by its midnight deadline or within a longer reasonable time after it learns the facts it returns the item or sends notification of the facts. If the return or notice is delayed beyond the bank's midnight deadline or a longer reasonable time after it learns the facts, the bank may revoke the settlement, charge back the credit, or obtain refund from its customer, but is liable for any loss resulting from the delay. These rights to revoke, charge back, and obtain refund terminate if and when a settlement for the item received by the bank is or becomes final.
(b) A collecting bank returns an item when it is sent or delivered to the bank's customer or transferor or pursuant to its instructions.
(c) A depositary bank that is also the payor may charge back the amount of an item to its customer's account or obtain refund in accordance with the Section governing return of an item received by a payor bank for credit on its books (Section 4-301).
(d) The right to charge back is not affected by:
(1) previous use of a credit given for the item; or
(2) failure by any bank to exercise ordinary care

with respect to the item, but a bank so failing remains liable.

(e) A failure to charge back or claim refund does not affect other rights of the bank against the customer or any other party.
(f) If credit is given in dollars as the equivalent of the value of an item payable in foreign money, the dollar amount of any charge-back or refund must be calculated on the basis of the bank-offered spot rate for the foreign money prevailing on the day when the person entitled to the charge-back or refund learns that it will not receive payment in ordinary course.
(Source: P.A. 87-582; 87-1135.)

(810 ILCS 5/4-215) (from Ch. 26, par. 4-215)
Sec. 4-215. Final payment of item by payor bank; when provisional debits and credits become final; when certain credits become available for withdrawal.
(a) An item is finally paid by a payor bank when the bank has first done any of the following:
(1) paid the item in cash;
(2) settled for the item without having a right to

revoke the settlement under statute, clearing-house rule, or agreement; or

(3) made a provisional settlement for the item and

failed to revoke the settlement in the time and manner permitted by statute, clearing-house rule, or agreement.

(b) If provisional settlement for an item does not become final, the item is not finally paid.
(c) If provisional settlement for an item between the presenting and payor banks is made through a clearing house or by debits or credits in an account between them, then to the extent that provisional debits or credits for the item are entered in accounts between the presenting and payor banks or between the presenting and successive prior collecting banks seriatim, they become final upon final payment of the items by the payor bank.
(d) If a collecting bank receives a settlement for an item which is or becomes final, the bank is accountable to its customer for the amount of the item and any provisional credit given for the item in an account with its customer becomes final.
(e) Subject to (i) applicable law stating a time for availability of funds and (ii) right of the bank to apply the credit to an obligation of the customer, credit given by a bank for an item in a customer's account becomes available for withdrawal as of right:
(1) if the bank has received a provisional settlement

for the item, when the settlement becomes final and the bank has had a reasonable time to receive return of the item and the item has not been received within that time;

(2) if the bank is both the depositary bank and the

payor bank, and the item is finally paid, at the opening of the bank's second banking day following receipt of the item.

(f) Subject to applicable law stating a time for availability of funds and any right of a bank to apply a deposit to an obligation of the depositor, a deposit of money becomes available for withdrawal as of right at the opening of the bank's next banking day after receipt of the deposit.
(Source: P.A. 87-582; 87-1135.)

(810 ILCS 5/4-216) (from Ch. 26, par. 4-216)
Sec. 4-216. Insolvency and preference.
(a) If an item is in or comes into the possession of a payor or collecting bank that suspends payment and the item has not been finally paid, the item must be returned by the receiver, trustee, or agent in charge of the closed bank to the presenting bank or the closed bank's customer.
(b) If a payor bank finally pays an item and suspends payments without making a settlement for the item with its customer or the presenting bank which settlement is or becomes final, the owner of the item has a preferred claim against the payor bank.
(c) If a payor bank gives or a collecting bank gives or receives a provisional settlement for an item and thereafter suspends payments, the suspension does not prevent or interfere with the settlement's becoming final if the finality occurs automatically upon the lapse of certain time or the happening of certain events.
(d) If a collecting bank receives from subsequent parties settlement for an item, which settlement is or becomes final and the bank suspends payments without making a settlement for the item with its customer which settlement is or becomes final, the owner of the item has a preferred claim against the collecting bank.
(Source: P.A. 87-582; 87-1135.)

(810 ILCS 5/Art. 4 Pt. 3 heading)

(810 ILCS 5/4-301) (from Ch. 26, par. 4-301)
Sec. 4-301. Deferred posting; Recovery of payment by return of items; time of dishonor; return of items by payor bank.
(a) If a payor bank settles for a demand item other than a documentary draft presented otherwise than for immediate payment over the counter before midnight of the banking day of receipt, the payor bank may revoke the settlement and recover the settlement if, before it has made final payment and before its midnight deadline, it:
(1) returns the item; or
(2) sends written notice of dishonor or nonpayment if

the item is unavailable for return.

(b) If a demand item is received by a payor bank for credit on its books, it may return the item or send notice of dishonor and may revoke any credit given or recover the amount thereof withdrawn by its customer, if it acts within the time limit and in the manner specified in subsection (a).
(c) Unless previous notice of dishonor has been sent, an item is dishonored at the time when for purposes of dishonor it is returned or notice sent in accordance with this Section.
(d) An item is returned:
(1) as to an item presented through a clearing-house,

when it is delivered to the presenting or last collecting bank or to the clearing-house or is sent or delivered in accordance with clearing-house rules; or

(2) in all other cases, when it is sent or delivered

to the bank's customer or transferor or pursuant to instructions.

(Source: P.A. 87-582; 87-1135.)

(810 ILCS 5/4-302) (from Ch. 26, par. 4-302)
Sec. 4-302. Payor bank's responsibility for late return of item.
(a) If an item is presented to and received by a payor bank, the bank is accountable for the amount of:
(1) a demand item, other than a documentary draft,

whether properly payable or not, if the bank, in any case in which it is not also the depositary bank, retains the item beyond midnight of the banking day of receipt without settling for it or, whether or not it is also the depositary bank, does not pay or return the item or send notice of dishonor until after its midnight deadline; or

(2) any other properly payable item unless, within

the time allowed for acceptance or payment of that item, the bank either accepts or pays the item or returns it and accompanying documents.

(b) The liability of a payor bank to pay an item pursuant to subsection (a) is subject to defenses based on breach of a presentment warranty (Section 4-208) or proof that the person seeking enforcement of the liability presented or transferred the item for the purpose of defrauding the payor bank.
(Source: P.A. 87-582; 87-1135; 87-1242; 88-123.)

(810 ILCS 5/4-303) (from Ch. 26, par. 4-303)
Sec. 4-303. When items subject to notice, stop-payment order, legal process, or setoff; order in which items may be charged or certified.
(a) Any knowledge, notice, or stop-payment order received by, legal process served upon, or setoff exercised by a payor bank comes too late to terminate, suspend, or modify the bank's right or duty to pay an item or to charge its customer's account for the item if the knowledge, notice, stop-payment order, or legal process is received or served and a reasonable time for the bank to act thereon expires or the setoff is exercised after the earliest of the following:
(1) the bank accepts or certifies the item;
(2) the bank pays the item in cash;
(3) the bank settles for the item without having a

right to revoke the settlement under statute, clearing-house rule, or agreement;

(4) the bank becomes accountable for the amount of

the item under Section 4-302 dealing with the payor bank's responsibility for late return of items; or

(5) with respect to checks, a cutoff hour no earlier

than one hour after the opening of the next banking day after the banking day on which the bank received the check and no later than the close of that next banking day or, if no cutoff hour is fixed, the close of the next banking day after the banking day on which the bank received the check.

(b) Subject to subsection (a), items may be accepted, paid, certified, or charged to the indicated account of its customer in any order.
(Source: P.A. 87-582; 87-1135.)

(810 ILCS 5/Art. 4 Pt. 4 heading)

(810 ILCS 5/4-401) (from Ch. 26, par. 4-401)
Sec. 4-401. When bank may charge customer's account.
(a) A bank may charge against the account of a customer an item that is properly payable from that account even though the charge creates an overdraft. An item is properly payable if it is authorized by the customer and is in accordance with any agreement between the customer and bank.
(b) A customer is not liable for the amount of an overdraft if the customer neither signed the item nor benefited from the proceeds of the item.
(c) A bank may charge against the account of a customer a check that is otherwise properly payable from the account, even though payment was made before the date of the check, unless the customer has given notice to the bank of the postdating describing the check with reasonable certainty. The notice is effective for the period stated in Section 4-403(b) for stop-payment orders, and must be received at such time and in such manner as to afford the bank a reasonable opportunity to act on it before any action by the bank with respect to the check described in Section 4-303. If a bank charges against the account of a customer a check before the date stated in the notice of postdating, the bank is liable for damages for the loss resulting from its act. The loss may include damages for dishonor of subsequent items under Section 4-402.
(d) A bank that in good faith makes payment to a holder may charge the indicated account of its customer according to:
(1) the original terms of the altered item; or
(2) the terms of the completed item, even though the

bank knows the item has been completed unless the bank has notice that the completion was improper.

(Source: P.A. 87-582; 87-1135.)

(810 ILCS 5/4-402) (from Ch. 26, par. 4-402)
Sec. 4-402. Bank's liability to customer for wrongful dishonor; time of determining insufficiency of account.
(a) Except as otherwise provided in this Article, a payor bank wrongfully dishonors an item if it dishonors an item that is properly payable, but a bank may dishonor an item that would create an overdraft unless it had agreed to pay the overdraft.
(b) A payor bank is liable to its customer for damages proximately caused by the wrongful dishonor of an item. Liability is limited to actual damages proved and may include damages for an arrest or prosecution of the customer or other consequential damages. Whether any consequential damages are proximately caused by the wrongful dishonor is a question of fact to be determined in each case.
(c) A payor bank's determination of the customer's account balance on which a decision to dishonor for insufficiency of available funds is based may be made at any time between the time the item is received by the payor bank and the time that the payor bank returns the item or gives notice in lieu of return, and no more than one determination need be made. If, at the election of the payor bank, a subsequent balance determination is made for the purpose of reevaluating the bank's decision to dishonor the item, the account balance at that time is determinative of whether a dishonor for insufficiency of available funds is wrongful.
(Source: P.A. 87-582; 87-1135.)

(810 ILCS 5/4-403) (from Ch. 26, par. 4-403)
Sec. 4-403. Customer's right to stop payment; burden of proof of loss.
(a) A customer or any person authorized to draw on the account if there is more than one person may stop payment of any item drawn on the customer's account or close the account by an order to the bank describing the item or account with reasonable certainty received at a time and in a manner that affords the bank a reasonable opportunity to act on it before any action by the bank with respect to the item described in Section 4-303. If the signature of more than one person is required to draw on an account, any of these persons may stop payment or close the account.
(b) A stop-payment order is effective for 6 months, but it lapses after 14 calendar days if the original order was oral and was not confirmed in writing within that period. A stop-payment order may be renewed for additional six-month periods by a writing given to the bank within a period during which the stop-payment order is effective.
(c) The burden of establishing the fact and amount of loss resulting from the payment of an item contrary to a stop payment order or order to close an account is on the customer. The loss from payment of an item contrary to a stop payment order may include damages for dishonor of subsequent items pursuant to Section 4-402.
(d) When a bank sends to its customer a statement of account accompanied by items paid in good faith in support of the debit entries or holds the statement of account and items pursuant to a request or instructions of its customer or otherwise in a reasonable manner makes the statement and items available to the customer or, in lieu of returning such items, sends its customer a statement of account which includes the identifying number of each item paid in good faith or otherwise specifically identifying such items or holds such statement pursuant to a request or instructions of its customer or otherwise in a reasonable manner makes such statement available to the customer, the customer must exercise reasonable care and promptness to examine the items and statement to discover any items improperly paid by the bank over the customer's properly lodged stop payment order and must notify the bank promptly after discovery thereof. Failure of the customer to notify the bank within one year of either receipt of the item improperly paid by the bank over a properly lodged stop payment order or, in lieu of receipt of the improperly paid item, receipt of a statement containing the debit entry for said item and specifically identifying said item shall preclude the customer from asserting against the bank the improper payment.
(Source: P.A. 86-583; 87-582; 87-1135.)

(810 ILCS 5/4-404) (from Ch. 26, par. 4-404)
Sec. 4-404. Bank not obligated to pay check more than six months old.
A bank is under no obligation to a customer having a checking account to pay a check, other than a certified check, which is presented more than 6 months after its date, but it may charge its customer's account for a payment made thereafter in good faith.
(Source: Laws 1961, p. 2101.)

(810 ILCS 5/4-405) (from Ch. 26, par. 4-405)
Sec. 4-405. Death or incompetence of customer.
(a) A payor or collecting bank's authority to accept, pay, or collect an item or to account for proceeds of its collection, if otherwise effective, is not rendered ineffective by incompetence of a customer of either bank existing at the time the item is issued or its collection is undertaken if the bank does not know of an adjudication of incompetence. Neither death nor incompetence of a customer revokes the authority to accept, pay, collect, or account until the bank knows of the fact of death or of an adjudication of incompetence and has reasonable opportunity to act on it.
(b) Even with knowledge, a bank may for 10 days after the date of death pay or certify checks drawn on or before that date unless ordered to stop payment by a person claiming an interest in the account.
(Source: P.A. 87-582; 87-1135.)

(810 ILCS 5/4-406) (from Ch. 26, par. 4-406)
Sec. 4-406. Customer's duty to discover and report unauthorized signature or alteration.
(a) A bank that sends or makes available to a customer a statement of account showing payment of items for the account shall either return or make available to the customer the items paid or provide information in the statement of account sufficient to allow the customer to identify the items paid. The statement of account provides sufficient information if the item is described by item number, amount, and date of payment.
(b) If the items are not returned to the customer, the person retaining the items shall either retain the items or, if the items are destroyed, maintain the capacity to furnish legible copies of the items until the expiration of 7 years after receipt of the items. A customer may request an item from the bank that paid the item, and that bank must provide in a reasonable time either the item or, if the item has been destroyed or is not otherwise obtainable, a legible copy of the item.
(c) If a bank sends or makes available a statement of account or items pursuant to subsection (a), the customer must exercise reasonable promptness in examining the statement or the items to determine whether any payment was not authorized because of an alteration of an item or because a purported signature by or on behalf of the customer was not authorized. If, based on the statement or items provided, the customer should reasonably have discovered the unauthorized payment, the customer must promptly notify the bank of the relevant facts.
(d) If the bank proves that the customer failed, with respect to an item, to comply with the duties imposed on the customer by subsection (c), the customer is precluded from asserting against the bank:
(1) the customer's unauthorized signature or any

alteration on the item, if the bank also proves that it suffered a loss by reason of the failure; and

(2) the customer's unauthorized signature or

alteration by the same wrongdoer on any other item paid in good faith by the bank if the payment was made before the bank received notice from the customer of the unauthorized signature or alteration and after the customer had been afforded a reasonable period of time, not exceeding 30 days, in which to examine the item or statement of account and notify the bank.

(e) If subsection (d) applies and the customer proves that the bank failed to exercise ordinary care in paying the item and that the failure substantially contributed to loss, the loss is allocated between the customer precluded and the bank asserting the preclusion according to the extent to which the failure of the customer to comply with subsection (c) and the failure of the bank to exercise ordinary care contributed to the loss. If the customer proves that the bank did not pay the item in good faith, the preclusion under subsection (d) does not apply.
(f) Without regard to care or lack of care of either the customer or the bank, a customer who does not within one year after the statement or items are made available to the customer (subsection (a)) discover and report the customer's unauthorized signature on or any alteration on the item is precluded from asserting against the bank the unauthorized signature or alteration. If there is a preclusion under this subsection, the payor bank may not recover for breach of warranty under Section 4-208 with respect to the unauthorized signature or alteration to which the preclusion applies.
(Source: P.A. 87-582; 87-1135.)

(810 ILCS 5/4-407) (from Ch. 26, par. 4-407)
Sec. 4-407. Payor bank's right to subrogation on improper payment. If a payor bank has paid an item over the order of the drawer or maker to stop payment, or after an account has been closed, or otherwise under circumstances giving a basis for objection by the drawer or maker, to prevent unjust enrichment and only to the extent necessary to prevent loss to the bank by reason of its payment of the item, the payor bank is subrogated to the rights:
(1) of any holder in due course on the item against the drawer or maker;
(2) of the payee or any other holder of the item against the drawer or maker either on the item or under the transaction out of which the item arose; and
(3) of the drawer or maker against the payee or any other holder of the item with respect to the transaction out of which the item arose.
(Source: P.A. 87-582; 87-1135.)

(810 ILCS 5/Art. 4 Pt. 5 heading)

(810 ILCS 5/4-501) (from Ch. 26, par. 4-501)
Sec. 4-501. Handling of documentary drafts; duty to send for presentment and to notify customer of dishonor.
A bank that takes a documentary draft for collection shall present or send the draft and accompanying documents for presentment and, upon learning that the draft has not been paid or accepted in due course, shall seasonably notify its customer of the fact even though it may have discounted or bought the draft or extended credit available for withdrawal as of right.
(Source: P.A. 87-1135.)

(810 ILCS 5/4-502) (from Ch. 26, par. 4-502)
Sec. 4-502. Presentment of "on arrival" drafts.
If a draft or the relevant instructions require presentment "on arrival", "when goods arrive" or the like, the collecting bank need not present until in its judgment a reasonable time for arrival of the goods has expired. Refusal to pay or accept because the goods have not arrived is not dishonor; the bank must notify its transferor of the refusal but need not present the draft again until it is instructed to do so or learns of the arrival of the goods.
(Source: P.A. 87-1135.)

(810 ILCS 5/4-503) (from Ch. 26, par. 4-503)
Sec. 4-503. Responsibility of presenting bank for documents and goods; report of reasons for dishonor; referee in case of need. Unless otherwise instructed and except as provided in Article 5, a bank presenting a documentary draft:
(1) must deliver the documents to the drawee on acceptance of the draft if it is payable more than 3 days after presentment; otherwise, only on payment; and
(2) upon dishonor, either in the case of presentment for acceptance or presentment for payment, may seek and follow instructions from any referee in case of need designated in the draft or, if the presenting bank does not choose to utilize the referee's services, it must use diligence and good faith to ascertain the reason for dishonor, must notify its transferor of the dishonor and of the results of its effort to ascertain the reasons therefor, and must request instructions.
However, the presenting bank is under no obligation with respect to goods represented by the documents except to follow any reasonable instructions seasonably received; it has a right to reimbursement for any expense incurred in following instructions and to prepayment of or indemnity for those expenses.
(Source: P.A. 87-582; 87-1135.)

(810 ILCS 5/4-504) (from Ch. 26, par. 4-504)
Sec. 4-504. Privilege of Presenting Bank to Deal With Goods; Security Interest for Expenses.
(a) A presenting bank that, following the dishonor of a documentary draft, has seasonably requested instructions but does not receive them within a reasonable time may store, sell, or otherwise deal with the goods in any reasonable manner.
(b) For its reasonable expenses incurred by action under subsection (a) the presenting bank has a lien upon the goods or their proceeds, which may be foreclosed in the same manner as an unpaid seller's lien.
(Source: P.A. 87-582; 87-1135.)



Article 4A - Funds Transfers

(810 ILCS 5/Art. 4A heading)

(810 ILCS 5/Art. 4A Pt. 1 heading)

(810 ILCS 5/4A-101) (from Ch. 26, par. 4A-101)
Sec. 4A-101. Short title. This Article may be cited as Uniform Commercial Code-Funds Transfers.
(Source: P.A. 86-1291.)

(810 ILCS 5/4A-102) (from Ch. 26, par. 4A-102)
Sec. 4A-102. Subject matter. Except as otherwise provided in Section 4A-108, this Article applies to funds transfers defined in Section 4A-104.
(Source: P.A. 86-1291.)

(810 ILCS 5/4A-103) (from Ch. 26, par. 4A-103)
Sec. 4A-103. Payment order; definitions.
(a) In this Article:
(1) "Payment order" means an instruction of a sender

to a receiving bank, transmitted orally, electronically, or in writing, to pay, or to cause another bank to pay, a fixed or determinable amount of money to a beneficiary if:

(i) the instruction does not state a condition to

payment to the beneficiary other than time of payment,

(ii) the receiving bank is to be reimbursed by

debiting an account of, or otherwise receiving payment from, the sender, and

(iii) the instruction is transmitted by the

sender directly to the receiving bank or to an agent, funds transfer system, or communication system for transmittal to the receiving bank.

(2) "Beneficiary" means the person to be paid by the

beneficiary's bank.

(3) "Beneficiary's bank" means the bank identified in

a payment order in which an account of the beneficiary is to be credited pursuant to the order or which otherwise is to make payment to the beneficiary if the order does not provide for payment to an account.

(4) "Receiving bank" means the bank to which the

sender's instruction is addressed.

(5) "Sender" means the person giving the instruction

to the receiving bank.

(b) If an instruction complying with subsection (a)(1) is to make more than one payment to a beneficiary, the instruction is a separate payment order with respect to each payment.
(c) A payment order is issued when it is sent to the receiving bank.
(Source: P.A. 86-1291.)

(810 ILCS 5/4A-104) (from Ch. 26, par. 4A-104)
Sec. 4A-104. Funds transfer; definitions. In this Article:
(a) "Funds transfer" means the series of transactions, beginning with the originator's payment order, made for the purpose of making payment to the beneficiary of the order. The term includes any payment order issued by the originator's bank or an intermediary bank intended to carry out the originator's payment order. A funds transfer is completed by acceptance by the beneficiary's bank of a payment order for the benefit of the beneficiary of the originator's payment order.
(b) "Intermediary bank" means a receiving bank other than the originator's bank or the beneficiary's bank.
(c) "Originator" means the sender of the first payment order in a funds transfer.
(d) "Originator's bank" means (i) the receiving bank to which the payment order of the originator is issued if the originator is not a bank, or (ii) the originator if the originator is a bank.
(Source: P.A. 86-1291.)

(810 ILCS 5/4A-105) (from Ch. 26, par. 4A-105)
Sec. 4A-105. Other definitions.
(a) In this Article:
(1) "Authorized account" means a deposit account of a

customer in a bank designated by the customer as a source of payment of payment orders issued by the customer to the bank. If a customer does not so designate an account, any account of the customer is an authorized account if payment of a payment order from that account is not inconsistent with a restriction on the use of that account.

(2) "Bank" means a person engaged in the business of

banking and includes a savings bank, savings and loan association, credit union, and trust company. A branch or separate office of a bank is a separate bank for purposes of this Article.

(3) "Customer" means a person, including a bank,

having an account with a bank or from whom a bank has agreed to receive payment orders.

(4) "Funds transfer business day" of a receiving bank

means the part of a day during which the receiving bank is open for the receipt, processing, and transmittal of payment orders and cancellations and amendments of payment orders.

(5) "Funds transfer system" means a wire transfer

network, automated clearinghouse, or other communication system of a clearing house or other association of banks through which a payment order by a bank may be transmitted to the bank to which the order is addressed.

(6) "Good faith" means honesty in fact and the

observance of reasonable commercial standards of fair dealing.

(7) "Prove" with respect to a fact means to meet the

burden of establishing the fact (Section 1-201(b)(8)).

(b) Other definitions applying to this Article and the Sections in which they appear are:

"Acceptance"

Section 4A-209

"Beneficiary"

Section 4A-103

"Beneficiary's bank"

Section 4A-103

"Executed"

Section 4A-301

"Execution date"

Section 4A-301

"Funds transfer"

Section 4A-104

"Funds transfer system rule"

Section 4A-501

"Intermediary bank"

Section 4A-104

"Originator"

Section 4A-104

"Originator's bank"

Section 4A-104

"Payment by beneficiary's bank

to beneficiary"

Section 4A-405

"Payment by originator to

beneficiary"

Section 4A-406

"Payment by sender

to receiving bank"

Section 4A-403

"Payment date"

Section 4A-401

"Payment order"

Section 4A-103

"Receiving bank"

Section 4A-103

"Security procedure"

Section 4A-201

"Sender"

Section 4A-103

(c) The following definitions in Article 4 apply to this Article:

"Clearing house"

Section 4-104

"Item"

Section 4-104

"Suspends payments"

Section 4-104

(d) In addition, Article 1 contains general definitions and principles of construction and interpretation applicable throughout this Article.
(Source: P.A. 95-895, eff. 1-1-09.)

(810 ILCS 5/4A-106) (from Ch. 26, par. 4A-106)
Sec. 4A-106. Time payment order is received.
(a) The time of receipt of a payment order or communication cancelling or amending a payment order is determined by the rules applicable to receipt of a notice stated in Section 1-202. A receiving bank may fix a cut-off time or times on a funds transfer business day for the receipt and processing of payment orders and communications cancelling or amending payment orders. Different cut-off times may apply to payment orders, cancellations, or amendments, or to different categories of payment orders, cancellations, or amendments. A cut-off time may apply to senders generally or different cut-off times may apply to different senders or categories of payment orders. If a payment order or communication cancelling or amending a payment order is received after the close of a funds transfer business day or after the appropriate cut-off time on a funds transfer business day, the receiving bank may treat the payment order or communication as received at the opening of the next funds transfer business day.
(b) If this Article refers to an execution date or payment date or states a day on which a receiving bank is required to take action, and the date or day does not fall on a funds transfer business day, the next day that is a funds transfer business day is treated as the date or day stated, unless the contrary is stated in this Article.
(Source: P.A. 95-895, eff. 1-1-09.)

(810 ILCS 5/4A-107) (from Ch. 26, par. 4A-107)
Sec. 4A-107. Federal Reserve regulations and operating circulars. Regulations of the Board of Governors of the Federal Reserve System and operating circulars of the Federal Reserve Banks supersede any inconsistent provision of this Article to the extent of the inconsistency.
(Source: P.A. 86-1291.)

(810 ILCS 5/4A-108) (from Ch. 26, par. 4A-108)
Sec. 4A-108. Exclusion of consumer transactions governed by federal law.
(a) Except as provided in subsection (b), this Article does not apply to a funds transfer any part of which is governed by the Electronic Fund Transfer Act of 1978 (Title XX, Public Law 95-630, 92 Stat. 3728, 15 U.S.C. Section 1693 et seq.) as amended from time to time.
(b) This Article applies to a funds transfer that is a remittance transfer as defined in the Electronic Fund Transfer Act (15 U.S.C. Sec. 1693o-1), as amended from time to time, unless the remittance transfer is an electronic fund transfer as defined in the Electronic Fund Transfer Act (15 U.S.C. Sec. 1693a), as amended from time to time.
(c) In a funds transfer to which this Article applies, in the event of an inconsistency between an applicable provision of this Article and an applicable provision of the Electronic Fund Transfer Act, the provision of the Electronic Fund Transfer Act governs to the extent of the inconsistency.
(Source: P.A. 98-498, eff. 1-1-14.)

(810 ILCS 5/Art. 4A Pt. 2 heading)

(810 ILCS 5/4A-201) (from Ch. 26, par. 4A-201)
Sec. 4A-201. Security procedure. "Security procedure" means a procedure established by agreement of a customer and a receiving bank for the purpose of (i) verifying that a payment order or communication amending or cancelling a payment order is that of the customer, or (ii) detecting error in the transmission or the content of the payment order or communication. A security procedure may require the use of algorithms or other codes, identifying words or numbers, encryption, callback procedures, or similar security devices. Comparison of a signature on a payment order or communication with an authorized specimen signature of the customer is not by itself a security procedure.
(Source: P.A. 86-1291.)

(810 ILCS 5/4A-202) (from Ch. 26, par. 4A-202)
Sec. 4A-202. Authorized and verified payment orders.
(a) A payment order received by the receiving bank is the authorized order of the person identified as sender if that person authorized the order or is otherwise bound by it under the law of agency.
(b) If a bank and its customer have agreed that the authenticity of payment orders issued to the bank in the name of the customer as sender will be verified pursuant to a security procedure, a payment order received by the receiving bank is effective as the order of the customer, whether or not authorized, if (i) the security procedure is a commercially reasonable method of providing security against unauthorized payment orders, and (ii) the bank proves that it accepted the payment order in good faith and in compliance with the security procedure and any written agreement or instruction of the customer restricting acceptance of payment orders issued in the name of the customer. The bank is not required to follow an instruction that violates a written agreement with the customer or notice of which is not received at a time and in a manner affording the bank a reasonable opportunity to act on it before the payment order is accepted.
(c) Commercial reasonableness of a security procedure is a question of law to be determined by considering the wishes of the customer expressed to the bank, the circumstances of the customer known to the bank, including the size, type, and frequency of payment orders normally issued by the customer to the bank, alternative security procedures offered to the customer, and security procedures in general use by customers and receiving banks similarly situated. A security procedure is deemed to be commercially reasonable if (i) the security procedure was chosen by the customer after the bank offered, and the customer refused, a security procedure that was commercially reasonable for that customer, and (ii) the customer expressly agreed in writing to be bound by any payment order, whether or not authorized, issued in its name and accepted by the bank in compliance with the security procedure chosen by the customer.
(d) The term "sender" in this Article includes the customer in whose name a payment order is issued if the order is the authorized order of the customer under subsection (a), or it is effective as the order of the customer under subsection (b).
(e) This Section applies to amendments and cancellations of payment orders to the same extent it applies to payment orders.
(f) Except as provided in this Section and in Section 4A-203(a)(1), rights and obligations arising under this Section or Section 4A-203 may not be varied by agreement.
(Source: P.A. 86-1291.)

(810 ILCS 5/4A-203) (from Ch. 26, par. 4A-203)
Sec. 4A-203. Unenforceability of certain verified payment orders.
(a) If an accepted payment order is not, under Section 4A-202(a), an authorized order of a customer identified as sender, but is effective as an order of the customer pursuant to Section 4A-202(b), the following rules apply:
(1) By express written agreement, the receiving bank

may limit the extent to which it is entitled to enforce or retain payment of the payment order.

(2) The receiving bank is not entitled to enforce or

retain payment of the payment order if the customer proves that the order was not caused, directly or indirectly, by a person (i) entrusted at any time with duties to act for the customer with respect to payment orders or the security procedure, or (ii) who obtained access to transmitting facilities of the customer or who obtained, from a source controlled by the customer and without authority of the receiving bank, information facilitating breach of the security procedure, regardless of how the information was obtained or whether the customer was at fault. Information includes any access device, computer software, or the like.

(b) This Section applies to amendments of payment orders to the same extent it applies to payment orders.
(Source: P.A. 86-1291.)

(810 ILCS 5/4A-204) (from Ch. 26, par. 4A-204)
Sec. 4A-204. Refund of payment and duty of customer to report with respect to an unauthorized payment order.
(a) If a receiving bank accepts a payment order issued in the name of its customer as sender which is (i) not authorized and not effective as the order of the customer under Section 4A-202, or (ii) not enforceable, in whole or in part, against the customer under Section 4A-203, the bank shall refund any payment of the payment order received from the customer to the extent the bank is not entitled to enforce payment and shall pay interest on the refundable amount calculated from the date the bank received payment to the date of the refund. However, the customer is not entitled to interest from the bank on the amount to be refunded if the customer fails to exercise ordinary care to determine that the order was not authorized by the customer and to notify the bank of the relevant facts within a reasonable time not exceeding 90 days after the date the customer received notification from the bank that the order was accepted or that the customer's account was debited with respect to the order. The bank is not entitled to any recovery from the customer on account of a failure by the customer to give notification as stated in this Section.
(b) Reasonable time under subsection (a) may be fixed by agreement as stated in Section 1-302(b), but the obligation of a receiving bank to refund payment as stated in subsection (a) may not otherwise be varied by agreement.
(Source: P.A. 95-895, eff. 1-1-09.)

(810 ILCS 5/4A-205) (from Ch. 26, par. 4A-205)
Sec. 4A-205. Erroneous payment orders.
(a) If an accepted payment order was transmitted pursuant to a security procedure for the detection of error and the payment order (i) erroneously instructed payment to a beneficiary not intended by the sender, (ii) erroneously instructed payment in an amount greater than the amount intended by the sender, or (iii) was an erroneously transmitted duplicate of a payment order previously sent by the sender, the following rules apply:
(1) If the sender proves that the sender or a person

acting on behalf of the sender pursuant to Section 4A-206 complied with the security procedure and that the error would have been detected if the receiving bank had also complied, the sender is not obliged to pay the order to the extent stated in paragraphs (2) and (3).

(2) If the funds transfer is completed on the basis

of an erroneous payment order described in clause (i) or (iii) of subsection (a), the sender is not obliged to pay the order and the receiving bank is entitled to recover from the beneficiary any amount paid to the beneficiary to the extent allowed by the law governing mistake and restitution.

(3) If the funds transfer is completed on the basis

of a payment order described in clause (ii) of subsection (a), the sender is not obliged to pay the order to the extent the amount received by the beneficiary is greater than the amount intended by the sender. In that case, the receiving bank is entitled to recover from the beneficiary the excess amount received to the extent allowed by the law governing mistake and restitution.

(b) If (i) the sender of an erroneous payment order described in subsection (a) is not obliged to pay all or part of the order, and (ii) the sender receives notification from the receiving bank that the order was accepted by the bank or that the sender's account was debited with respect to the order, the sender has a duty to exercise ordinary care, on the basis of information available to the sender, to discover the error with respect to the order and to advise the bank of the relevant facts within a reasonable time, not exceeding 90 days, after the bank's notification was received by the sender. If the bank proves that the sender failed to perform that duty, the sender is liable to the bank for the loss the bank proves it incurred as a result of the failure, but the liability of the sender may not exceed the amount of the sender's order.
(c) This Section applies to amendments to payment orders to the same extent it applies to payment orders.
(Source: P.A. 86-1291.)

(810 ILCS 5/4A-206) (from Ch. 26, par. 4A-206)
Sec. 4A-206. Transmission of payment order through funds transfer or other communication system.
(a) If a payment order addressed to a receiving bank is transmitted to a funds transfer system or other third-party communication system for transmittal to the bank, the system is deemed to be an agent of the sender for the purpose of transmitting the payment order to the bank. If there is a discrepancy between the terms of the payment order transmitted to the system and the terms of the payment order transmitted by the system to the bank, the terms of the payment order of the sender are those transmitted by the system. This Section does not apply to a funds transfer system of the Federal Reserve Banks.
(b) This Section applies to cancellations and amendments of payment orders to the same extent it applies to payment orders.
(Source: P.A. 86-1291.)

(810 ILCS 5/4A-207) (from Ch. 26, par. 4A-207)
Sec. 4A-207. Misdescription of beneficiary.
(a) Subject to subsection (b), if, in a payment order received by the beneficiary's bank, the name, bank account number, or other identification of the beneficiary refers to a nonexistent or unidentifiable person or account, no person has rights as a beneficiary of the order and acceptance of the order cannot occur.
(b) If a payment order received by the beneficiary's bank identifies the beneficiary both by name and by an identifying or bank account number and the name and number identify different persons, the following rules apply:
(1) Except as otherwise provided in subsection (c),

if the beneficiary's bank does not know that the name and number refer to different persons, it may rely on the number as the proper identification of the beneficiary of the order. The beneficiary's bank need not determine whether the name and number refer to the same person.

(2) If the beneficiary's bank pays the person

identified by name or knows that the name and number identify different persons, no person has rights as beneficiary except the person paid by the beneficiary's bank if that person was entitled to receive payment from the originator of the funds transfer. If no person has rights as beneficiary, acceptance of the order cannot occur.

(c) If (i) a payment order described in subsection (b) is accepted, (ii) the originator's payment order described the beneficiary inconsistently by name and number, and (iii) the beneficiary's bank pays the person identified by number as permitted by subsection (b)(1), the following rules apply:
(1) If the originator is a bank, the originator is

obligated to pay its order.

(2) If the originator is not a bank and proves that

the person identified by number was not entitled to receive payment from the originator, the originator is not obliged to pay its order unless the originator's bank proves that the originator, before acceptance of the originator's order, had notice that payment of a payment order issued by the originator might be made by the beneficiary's bank on the basis of an identifying or bank account number event if it identifies a person different from the named beneficiary. Proof of notice may be made by any admissible evidence. The originator's bank satisfies the burden as proof if it proves that the originator, before the payment order was accepted, signed a writing stating the information to which the notice relates.

(d) In a case governed by subsection (b)(1), if the beneficiary's bank rightfully pays the person identified by number and that person was not entitled to receive payment from the originator, the amount paid may be recovered from that person to the extent allowed by the law governing mistake and restitution as follows:
(1) If the originator is obligated to pay its payment

order as stated in subsection (c), the originator has the right to recover.

(2) If the originator is not a bank and is not

obligated to pay its payment order, the originator's bank has the right to recover.

(Source: P.A. 86-1291.)

(810 ILCS 5/4A-208) (from Ch. 26, par. 4A-208)
Sec. 4A-208. Misdescription of intermediary bank or beneficiary's bank.
(a) This subsection applies to a payment order identifying an intermediary bank or the beneficiary's bank only by an identifying number.
(1) The receiving bank may rely on the number as the

proper identification of the intermediary or beneficiary's bank and need not determine whether the number identifies a bank.

(2) The sender is obliged to compensate the receiving

bank for any loss and expenses incurred by the receiving bank as a result of its reliance on the number in executing or attempting to execute the order.

(b) This subsection applies to a payment order identifying an intermediary bank or the beneficiary's bank both by name and an identifying number if the name and number identify different persons.
(1) If the sender is a bank, the receiving bank may

rely on the number as the proper identification of the intermediary or beneficiary's bank if the receiving bank, when it executes the sender's order, does not know that the name and number identify different persons. The receiving bank need not determine whether the name and number refer to the same person or whether the number refers to a bank. The sender is obliged to compensate the receiving bank for any loss and expenses incurred by the receiving bank as a result of its reliance on the number in executing or attempting to execute the order.

(2) If the sender is not a bank and the receiving

bank proves that the sender, before the payment order was accepted, had notice that the receiving bank might rely on the number as the proper identification of the intermediary or beneficiary's bank even if it identifies a person different from the bank identified by name, the rights and obligations of the sender and the receiving bank are governed by subsection (b)(1), as though the sender were a bank. Proof of notice may be made by any admissible evidence. The receiving bank satisfies the burden of proof if it proves that the sender, before the payment order was accepted, signed a writing stating the information to which the notice relates.

(3) Regardless of whether the sender is a bank, the

receiving bank may rely on the name as the proper identification of the intermediary or beneficiary's bank if the receiving bank, at the time it executes the sender's order, does not know that the name and number identify different persons. The receiving bank need not determine whether the name and number refer to the same person.

(4) If the receiving bank knows that the name and

number identify different persons, reliance on either the name or the number in executing the sender's payment order is a breach of the obligation stated in Section 4A-302(a)(1).

(Source: P.A. 86-1291.)

(810 ILCS 5/4A-209) (from Ch. 26, par. 4A-209)
Sec. 4A-209. Acceptance of payment order.
(a) Subject to subsection (d), a receiving bank other than the beneficiary's bank accepts a payment order when it executes the order.
(b) Subject to subsections (c) and (d), a beneficiary's bank accepts a payment order at the earliest of the following times:
(1) when the bank (i) pays the beneficiary as stated

in Section 4A-405(a) or 4A-405(b), or (ii) notifies the beneficiary of receipt of the order or that the account of the beneficiary has been credited with respect to the order unless the notice indicates that the bank is rejecting the order or that funds with respect to the order may not be withdrawn or used until receipt of payment from the sender of the order;

(2) when the bank receives payment of the entire

amount of the sender's order pursuant to Section 4A-403 (a)(1) or 4A-403(a)(2); or

(3) the opening of the next funds transfer business

day of the bank following the payment date of the order if, at that time, the amount of the sender's order is fully covered by a withdrawable credit balance in an authorized account of the sender or the bank has otherwise received full payment from the sender, unless the order was rejected before that time or is rejected within (i) one hour after that time, or (ii) one hour after the opening of the next business day of the sender following the payment date if that time is later. If notice of rejection is received by the sender after the payment date and the authorized account of the sender does not bear interest, the bank is obliged to pay interest to the sender on the amount of the order for the number of days elapsing after the payment date to the day the sender receives notice or learns that the order was not accepted, counting that day as an elapsed day. If the withdrawable credit balance during that period falls below the amount of the order, the amount of interest payable is reduced accordingly.

(c) Acceptance of a payment order cannot occur before the order is received by the receiving bank. Acceptance does not occur under subsection (b)(2) or (b)(3) if the beneficiary of the payment order does not have an account with the receiving bank, the account has been closed, or the receiving bank is not permitted by law to receive credits for the beneficiary's account.
(d) A payment order issued to the originator's bank cannot be accepted until the payment date if the bank is the beneficiary's bank, or the execution date if the bank is not the beneficiary's bank. If the originator's bank executes the originator's payment order before the execution date or pays the beneficiary of the originator's payment order before the payment date and the payment order is subsequently canceled pursuant to Section 4A-211(b), the bank may recover from the beneficiary any payment received to the extent allowed by the law governing mistake and restitution.
(Source: P.A. 86-1291.)

(810 ILCS 5/4A-210) (from Ch. 26, par. 4A-210)
Sec. 4A-210. Rejection of payment order.
(a) A payment order is rejected by the receiving bank by a notice of rejection transmitted to the sender orally, electronically, or in writing. A notice of rejection need not use any particular words and is sufficient if it indicates that the receiving bank is rejecting the order or will not execute or pay the order. Rejection is effective when the notice is given if transmission is by a means that is reasonable in the circumstances. If notice of rejection is given by a means that is not reasonable, rejection is effective when the notice is received. If an agreement of the sender and receiving bank establishes the means to be used to reject a payment order, (i) any means complying with the agreement is reasonable and (ii) any means not complying is not reasonable unless no significant delay in receipt of the notice resulted from the use of the noncomplying means.
(b) This subsection applies if a receiving bank other than the beneficiary's bank fails to execute a payment order despite the existence on the execution date of a withdrawable credit balance in an authorized account of the sender sufficient to cover the order. If the sender does not receive notice of rejection of the order on the execution date and the authorized account of the sender does not bear interest, the bank is obliged to pay interest to the sender on the amount of the order for the number of days elapsing after the execution date to the earlier of the day the order is canceled pursuant to Section 4A-211(d) or the day the sender receives notice or learns that the order was not executed, counting the final day of the period as an elapsed day. If the withdrawable credit balance during that period falls below the amount of the order, the amount of interest is reduced accordingly.
(c) If a receiving bank suspends payments, all unaccepted payment orders issued to it are deemed rejected at the time the bank suspends payments.
(d) Acceptance of a payment order precludes a later rejection of the order. Rejection of a payment order precludes a later acceptance of the order.
(Source: P.A. 86-1291.)

(810 ILCS 5/4A-211) (from Ch. 26, par. 4A-211)
Sec. 4A-211. Cancellation and amendment of payment order.
(a) A communication of the sender of a payment order cancelling or amending the order may be transmitted to the receiving bank orally, electronically, or in writing. If a security procedure is in effect between the sender and the receiving bank, the communication is not effective to cancel or amend the order unless the communication is verified pursuant to the security procedure or the bank agrees to the cancellation or amendment.
(b) Subject to subsection (a), a communication by the sender cancelling or amending a payment order is effective to cancel or amend the order if notice of the communication is received at a time and in a manner affording the receiving bank a reasonable opportunity to act on the communication before the bank accepts the payment order.
(c) After a payment order has been accepted, cancellation or amendment of the order is not effective unless the receiving bank agrees or a funds transfer system rule allows cancellation or amendment without agreement of the bank.
(1) With respect to a payment order accepted by a

receiving bank other than the beneficiary's bank, cancellation or amendment is not effective unless a conforming cancellation or amendment of the payment order issued by the receiving bank is also made.

(2) With respect to a payment order accepted by the

beneficiary's bank, cancellation or amendment is not effective unless the order was issued in execution of an unauthorized payment order, or because of a mistake by a sender in the funds transfer which resulted in the issuance of a payment order (i) that is a duplicate of a payment order previously issued by the sender, (ii) that orders payment to a beneficiary not entitled to receive payment from the originator, or (iii) that orders payment in an amount greater than the amount the beneficiary was entitled to receive from the originator. If the payment order is canceled or amended, the beneficiary's bank is entitled to recover from the beneficiary any amount paid to the beneficiary to the extent allowed by the law governing mistake and restitution.

(d) An unaccepted payment order is canceled by operation of law at the close of the fifth funds transfer business day of the receiving bank after the execution date or payment date of the order.
(e) A canceled payment order cannot be accepted. If an accepted payment order is canceled, the acceptance is nullified and no person has any right or obligation based on the acceptance. Amendment of a payment order is deemed to be cancellation of the original order at the time of amendment and issue of a new payment order in the amended form at the same time.
(f) Unless otherwise provided in an agreement of the parties or in a funds transfer system rule, if the receiving bank, after accepting a payment order, agrees to cancellation or amendment of the order by the sender or is bound by a funds transfer system rule allowing cancellation or amendment without the bank's agreement, the sender, whether or not cancellation or amendment is effective, is liable to the bank for any loss and expenses, including reasonable attorney's fees, incurred by the bank as a result of the cancellation or amendment or attempted cancellation or amendment.
(g) A payment order is not revoked by the death or legal incapacity of the sender unless the receiving bank knows of the death or of an adjudication of incapacity by a court of competent jurisdiction and has reasonable opportunity to act before acceptance of the order.
(h) A funds transfer system rule is not effective to the extent it conflicts with subsection (c)(2).
(Source: P.A. 97-813, eff. 7-13-12.)

(810 ILCS 5/4A-212) (from Ch. 26, par. 4A-212)
Sec. 4A-212. Liability and duty of receiving bank regarding unaccepted payment order. If a receiving bank fails to accept a payment order that it is obliged by express agreement to accept, the bank is liable for breach of the agreement to the extent provided in the agreement or in this Article, but does not otherwise have any duty to accept a payment order or, before acceptance, to take any action, or refrain from taking action, with respect to the order except as provided in this Article or by express agreement. Liability based on acceptance arises only when acceptance occurs as stated in Section 4A-209, and liability is limited to that provided in this Article. A receiving bank is not the agent of the sender or beneficiary of the payment order it accepts, or of any other party to the funds transfer, and the bank owes no duty to any party to the funds transfer except as provided in this Article or by express agreement.
(Source: P.A. 86-1291.)

(810 ILCS 5/Art. 4A Pt. 3 heading)

(810 ILCS 5/4A-301) (from Ch. 26, par. 4A-301)
Sec. 4A-301. Execution and execution date.
(a) A payment order is "executed" by the receiving bank when it issues a payment order intended to carry out the payment order received by the bank. A payment order received by the beneficiary's bank can be accepted but cannot be executed.
(b) "Execution date" of a payment order means the day on which the receiving bank may properly issue a payment order in execution of the sender's order. The execution date may be determined by instruction of the sender but cannot be earlier than the day the order is received and, unless otherwise determined, is the day the order is received. If the sender's instruction states a payment date, the execution date is the payment date or an earlier date on which the execution is reasonably necessary to allow payment to the beneficiary on the payment date.
(Source: P.A. 86-1291.)

(810 ILCS 5/4A-302) (from Ch. 26, par. 4A-302)
Sec. 4A-302. Obligations of receiving bank in execution of payment order.
(a) Except as provided in subsections (b) through (d), if the receiving bank accepts a payment order pursuant to Section 4A-209(a), the bank has the following obligations in executing the order:
(1) The receiving bank is obliged to issue, on the

execution date, a payment order complying with the sender's order and to follow the sender's instructions concerning (i) any intermediary bank or funds transfer system to be used in carrying out the funds transfer, or (ii) the means by which payment orders are to be transmitted in the funds transfer. If the originator's bank issues a payment order to an intermediary bank, the originator's bank is obliged to instruct the intermediary bank according to the instruction of the originator. An intermediary bank in the funds transfer is similarly bound by an instruction given to it by the sender of the payment order it accepts.

(2) If the sender's instruction states that the funds

transfer is to be carried out telephonically or by wire transfer or otherwise indicates that the funds transfer is to be carried out by the most expeditious means, the receiving bank is obliged to transmit its payment order by the most expeditious available means, and to instruct any intermediary bank accordingly. If a sender's instruction states a payment date, the receiving bank is obliged to transmit its payment order at a time and by means reasonably necessary to allow payment to the beneficiary on the payment date or as soon thereafter as is feasible.

(b) Unless otherwise instructed, a receiving bank executing a payment order may (i) use any funds transfer system if use of that system is reasonable in the circumstances, and (ii) issue a payment order to the beneficiary's bank or to an intermediary bank through which a payment order conforming to the sender's order can expeditiously be issued to the beneficiary's bank if the receiving bank exercises ordinary care in the selection of the intermediary bank. A receiving bank is not required to follow an instruction of the sender designating a funds transfer system to be used in carrying out the funds transfer if the receiving bank, in good faith, determines that it is not feasible to follow the instruction or that following the instruction would unduly delay completion of the funds transfer.
(c) Unless subsection (a)(2) applies or the receiving bank is otherwise instructed, the bank may execute a payment order by transmitting its payment order by first class mail or by any means reasonable in the circumstances. If the receiving bank is instructed to execute the sender's order by transmitting its payment order by a particular means, the receiving bank may issue its payment order by the means stated or by any means as expeditious as the means stated.
(d) Unless instructed by the sender, (i) the receiving bank may not obtain payment of its charges for services and expenses in connection with the execution of the sender's order by issuing a payment order in an amount equal to the amount of the sender's order less the amount of the charges, and (ii) may not instruct a subsequent receiving bank to obtain payment of its charges in the same manner.
(Source: P.A. 86-1291.)

(810 ILCS 5/4A-303) (from Ch. 26, par. 4A-303)
Sec. 4A-303. Erroneous execution of payment order.
(a) A receiving bank that (i) executes the payment order of the sender by issuing a payment order in an amount greater than the amount of the sender's order, or (ii) issues a payment order in execution of the sender's order and then issues a duplicate order, is entitled to payment of the amount of the sender's order under Section 4A-402(c) if that subsection is otherwise satisfied. The bank is entitled to recover from the beneficiary of the erroneous order the excess payment received to the extent allowed by the law governing mistake and restitution.
(b) A receiving bank that executes the payment order of the sender by issuing a payment order in an amount less than the amount of the sender's order is entitled to payment of the amount of the sender's order under Section 4A-402(c) if (i) that subsection is otherwise satisfied and (ii) the bank corrects its mistake by issuing an additional payment order for the benefit of the beneficiary of the sender's order. If the error is not corrected, the issuer of the erroneous order is entitled to receive or retain payment from the sender of the order it accepted only to the extent of the amount of the erroneous order. This subsection does not apply if the receiving bank executes the sender's payment order by issuing a payment order in an amount less than the amount of the sender's order for the purpose of obtaining payment of its charges for services and expenses pursuant to the instruction of the sender.
(c) If a receiving bank executes the payment order of the sender by issuing a payment order to a beneficiary different from the beneficiary of the sender's order and the funds transfer is completed on the basis of that error, the sender of the payment order that was erroneously executed and all previous senders in the funds transfer are not obliged to pay the payment orders they issued. The issuer of the erroneous order is entitled to recover from the beneficiary of the order the payment received to the extent allowed by the law governing mistake and restitution.
(Source: P.A. 86-1291.)

(810 ILCS 5/4A-304) (from Ch. 26, par. 4A-304)
Sec. 4A-304. Duty of sender to report erroneously executed payment order. If the sender of a payment order that is erroneously executed as stated in Section 4A-303 receives notification from the receiving bank that the order was executed or that the sender's account was debited with respect to the order, the sender has a duty to exercise ordinary care to determine, on the basis of information available to the sender, that the order was erroneously executed and to notify the bank of the relevant facts within a reasonable time not exceeding 90 days after the notification from the bank was received by the sender. If the sender fails to perform that duty, the bank is not obliged to pay interest on any amount refundable to the sender under Section 4A-402(d) for the period before the bank learns of the execution error. The bank is not entitled to any recovery from the sender on account of a failure by the sender to perform the duty stated in this Section.
(Source: P.A. 86-1291.)

(810 ILCS 5/4A-305) (from Ch. 26, par. 4A-305)
Sec. 4A-305. Liability for late or improper execution or failure to execute payment order.
(a) If a funds transfer is completed but execution of a payment order by the receiving bank in breach of Section 4A-302 results in delay in payment to the beneficiary, the bank is obliged to pay interest to either the originator or the beneficiary of the funds transfer for the period of delay caused by the improper execution. Except as provided in subsection (c), additional damages are not recoverable.
(b) If execution of a payment order by a receiving bank in breach of Section 4A-302 results in (i) noncompletion of the funds transfer, (ii) failure to use an intermediary bank designated by the originator, or (iii) issuance of a payment order that does not comply with the terms of the payment order of the originator, the bank is liable to the originator for its expenses in the funds transfer and for incidental expenses and interest losses, to the extent not covered by subsection (a), resulting from the improper execution. Except as provided in subsection (c), additional damages are not recoverable.
(c) In addition to the amounts payable under subsections (a) and (b), damages, including consequential damages, are recoverable to the extent provided in an express written agreement of the receiving bank.
(d) If a receiving bank fails to execute a payment order it was obliged by express agreement to execute, the receiving bank is liable to the sender for its expenses in the transaction and for incidental expenses and interest losses resulting from the failure to execute. Additional damages, including consequential damages, are recoverable to the extent provided in an express written agreement of the receiving bank, but are not otherwise recoverable.
(e) Reasonable attorney's fees are recoverable if demand for compensation under subsection (a) or (b) is made and refused before an action is brought on the claim. If a claim is made for breach of an agreement under subsection (d) and the agreement does not provide for damages, reasonable attorney's fees are recoverable if demand for compensation under subsection (d) is made and refused before an action is brought on the claim.
(f) Except as stated in this Section, the liability of a receiving bank under subsections (a) and (b) may not be varied by agreement.
(Source: P.A. 86-1291.)

(810 ILCS 5/Art. 4A Pt. 4 heading)

(810 ILCS 5/4A-401) (from Ch. 26, par. 4A-401)
Sec. 4A-401. Payment date. "Payment date" of a payment order means the day on which the amount of the order is payable to the beneficiary by the beneficiary's bank. The payment date may be determined by instruction of the sender but cannot be earlier than the day the order is received by the beneficiary's bank and, unless otherwise determined, is the day the order is received by the beneficiary's bank.
(Source: P.A. 86-1291.)

(810 ILCS 5/4A-402) (from Ch. 26, par. 4A-402)
Sec. 4A-402. Obligation of sender to pay receiving bank.
(a) This Section is subject to Sections 4A-205 and 4A-207.
(b) With respect to a payment order issued to the beneficiary's bank, acceptance of the order by the bank obliges the sender to pay the bank the amount of the order, but payment is not due until the payment date of the order.
(c) This subsection is subject to subsection (e) and to Section 4A-303. With respect to a payment order issued to a receiving bank other than the beneficiary's bank, acceptance of the order by the receiving bank obliges the sender to pay the bank the amount of the sender's order. Payment by the sender is not due until the execution date of the sender's order. The obligation of that sender to pay its payment order is excused if the funds transfer is not completed by acceptance by the beneficiary's bank of a payment order instructing payment to the beneficiary of that sender's payment order.
(d) If the sender of a payment order pays the order and was not obliged to pay all or part of the amount paid, the bank receiving payment is obliged to refund payment to the extent the sender was not obliged to pay. Except as provided in Sections 4A-204 and 4A-304, interest is payable on the refundable amount from the date of payment.
(e) If a funds transfer is not completed as stated in subsection (c) and an intermediary bank is obliged to refund payment as stated in subsection (d) but is unable to do so because not permitted by applicable law or because the bank suspends payments, a sender in the funds transfer that executed a payment order in compliance with an instruction, as stated in Section 4A-302(a)(1), to route the funds transfer through that intermediary bank is entitled to receive or retain payment from the sender of the payment order that it accepted. The first sender in the funds transfer that issued an instruction requiring routing through that intermediary bank is subrogated to the right of the bank that paid the intermediary bank to refund as stated in subsection (d).
(f) The right of the sender of a payment order to be excused from the obligation to pay the order as stated in subsection (c) or to receive refund under subsection (d) may not be varied by agreement.
(Source: P.A. 86-1291.)

(810 ILCS 5/4A-403) (from Ch. 26, par. 4A-403)
Sec. 4A-403. Payment by sender to receiving bank.
(a) Payment of the sender's obligation under Section 4A-402 to pay the receiving bank occurs as follows:
(1) If the sender is a bank, payment occurs when the

receiving bank receives final settlement of the obligation through a Federal Reserve Bank or through a funds transfer system.

(2) If the sender is a bank and the sender (i)

credited an account of the receiving bank with the sender, or (ii) caused an account of the receiving bank in another bank to be credited, payment occurs when the credit is withdrawn or, if not withdrawn, at midnight of the day on which the credit is withdrawable and the receiving bank learns of that fact.

(3) If the receiving bank debits an account of the

sender with the receiving bank, payment occurs when the debit is made to the extent the debit is covered by a withdrawable credit balance in the account.

(b) If the sender and receiving bank are members of a funds transfer system that nets obligations multilaterally among participants, the receiving bank receives final settlement when settlement is complete in accordance with the rules of the system. The obligation of the sender to pay the amount of a payment order transmitted through the funds transfer system may be satisfied, to the extent permitted by the rules of the system, by setting off and applying against the sender's obligation the right of the sender to receive payment from the receiving bank of the amount of any other payment order transmitted to the sender by the receiving bank through the funds transfer system. The aggregate balance of obligations owed by each sender to each receiving bank in the funds transfer system may be satisfied, to the extent permitted by the rules of the system, by setting off and applying against that balance the aggregate balance of obligations owed to the sender by other members of the system. The aggregate balance is determined after the right of setoff stated in the second sentence of this subsection has been exercised.
(c) If 2 banks transmit payment orders to each other under an agreement that settlement of the obligations of each bank to the other under Section 4A-402 will be made at the end of the day or other period, the total amount owed with respect to all orders transmitted by one bank shall be set off against the total amount owed with respect to all orders transmitted by the other bank. To the extent of the setoff, each bank has made payment to the other.
(d) In a case not covered by subsection (a), the time when payment of the sender's obligation under Section 4A-402(b) or 4A-402(c) occurs is governed by applicable principles of law that determine when an obligation is satisfied.
(Source: P.A. 86-1291.)

(810 ILCS 5/4A-404) (from Ch. 26, par. 4A-404)
Sec. 4A-404. Obligation of beneficiary's bank to pay and give notice to beneficiary.
(a) Subject to Sections 4A-211(e), 4A-405(d), and 4A-405(e), if a beneficiary's bank accepts a payment order, the bank is obliged to pay the amount of the order to the beneficiary of the order. Payment is due on the payment date of the order, but if acceptance occurs on the payment date after the close of the funds transfer business day of the bank, payment is due on the next funds transfer business day. If the bank refuses to pay after demand by the beneficiary and receipt of notice of particular circumstances that will give rise to consequential damages as a result of nonpayment, the beneficiary may recover damages resulting from the refusal to pay to the extent the bank had notice of the damages, unless the bank proves that it did not pay because of a reasonable doubt concerning the right of the beneficiary to payment.
(b) If a payment order accepted by the beneficiary's bank instructs payment to an account of the beneficiary, the bank is obliged to notify the beneficiary of receipt of the order before midnight of the next funds transfer business day following the payment date. If the payment order does not instruct payment to an account of the beneficiary, the bank is required to notify the beneficiary only if notice is required by the order. Notice may be given by first class mail or any other means reasonable in the circumstances. If the bank fails to give the required notice, the bank is obliged to pay interest to the beneficiary on the amount of the payment order from the day notice should have been given until the day the beneficiary learned of receipt of the payment order by the bank. No other damages are recoverable. Reasonable attorney's fees are also recoverable if demand for interest is made and refused before an action is brought on the claim.
(c) The right of a beneficiary to receive payment and damages as stated in subsection (a) may not be varied by agreement or a funds transfer system rule. The right of a beneficiary to be notified as stated in subsection (b) may be varied by agreement of the beneficiary or by a funds transfer system rule if the beneficiary is notified of the rule before initiation of the funds transfer.
(Source: P.A. 86-1291.)

(810 ILCS 5/4A-405) (from Ch. 26, par. 4A-405)
Sec. 4A-405. Payment by beneficiary's bank to beneficiary.
(a) If the beneficiary's bank credits an account of the beneficiary of a payment order, payment of the bank's obligation under Section 4A-404(a) occurs when and to the extent (i) the beneficiary is notified of the right to withdraw the credit, (ii) the bank lawfully applies the credit to a debt of the beneficiary, or (iii) funds with respect to the order are otherwise made available to the beneficiary by the bank.
(b) If the beneficiary's bank does not credit an account of the beneficiary of a payment order, the time when payment of the bank's obligation under Section 4A-404(a) occurs is governed by principles of law that determine when an obligation is satisfied.
(c) Except as stated in subsections (d) and (e), if the beneficiary's bank pays the beneficiary of a payment order under a condition to payment or agreement of the beneficiary giving the bank the right to recover payment from the beneficiary if the bank does not receive payment of the order, the condition to payment or agreement is not enforceable.
(d) A funds transfer system rule may provide that payments made to beneficiaries of funds transfers made through the system are provisional until receipt of payment by the beneficiary's bank of the payment order it accepted. A beneficiary's bank that makes a payment that is provisional under the rule is entitled to refund from the beneficiary if (i) the rule requires that both the beneficiary and the originator be given notice of the provisional nature of the payment before the funds transfer is initiated, (ii) the beneficiary, the beneficiary's bank and the originator's bank agreed to be bound by the rule, and (iii) the beneficiary's bank did not receive payment of the payment order that it accepted. If the beneficiary is obliged to refund payment to the beneficiary's bank, acceptance of the payment order by the beneficiary's bank is nullified and no payment by the originator of the funds transfer to the beneficiary occurs under Section 4A-406.
(e) This subsection applies to a funds transfer that includes a payment order transmitted over a funds transfer system that (i) nets obligations multilaterally among participants, and (ii) has in effect a loss sharing agreement among participants for the purpose of providing funds necessary to complete settlement of the obligations of one or more participants that do not meet their settlement obligations. If the beneficiary's bank in the funds transfer accepts a payment order and the system fails to complete settlement pursuant to its rules with respect to any payment order in the funds transfer, (i) the acceptance by the beneficiary's bank is nullified and no person has any right or obligation based on the acceptance, (ii) the beneficiary's bank is entitled to recover payment from the beneficiary, (iii) no payment by the originator to the beneficiary occurs under Section 4A-406, and (iv) subject to Section 4A-402(e), each sender in the funds transfer is excused from its obligation to pay its payment order under Section 4A-402(c) because the funds transfer has not been completed.
(Source: P.A. 86-1291.)

(810 ILCS 5/4A-406) (from Ch. 26, par. 4A-406)
Sec. 4A-406. Payment by originator to beneficiary; discharge of underlying obligation.
(a) Subject to Sections 4A-211(e), 4A-405(d), and 4A-405(e), the originator of a funds transfer pays the beneficiary of the originator's payment order (i) at the time a payment order for the benefit of the beneficiary is accepted by the beneficiary's bank in the funds transfer and (ii) in an amount equal to the amount of the order accepted by the beneficiary's bank, but not more than the amount of the originator's order.
(b) If payment under subsection (a) is made to satisfy an obligation, the obligation is discharged to the same extent discharge would result from payment to the beneficiary of the same amount in money, unless (i) the payment under subsection (a) was made by a means prohibited by the contract of the beneficiary with respect to the obligation, (ii) the beneficiary, within a reasonable time after receiving notice of receipt of the order by the beneficiary's bank, notified the originator of the beneficiary's refusal of the payment, (iii) funds with respect to the order were not withdrawn by the beneficiary or applied to a debt of the beneficiary, and (iv) the beneficiary would suffer a loss that could reasonably have been avoided if payment had been made by a means complying with the contract. If payment by the originator does not result in discharge under this Section the originator is subrogated to the rights of the beneficiary to receive payment from the beneficiary's bank under Section 4A-404(a).
(c) For the purpose of determining whether discharge of an obligation occurs under subsection (b), if the beneficiary's bank accepts a payment order in an amount equal to the amount of the originator's payment order less charges of one or more receiving banks in the funds transfer, payment to the beneficiary is deemed to be in the amount of the originator's order unless upon demand by the beneficiary the originator does not pay the beneficiary the amount of the deducted charges.
(d) Rights of the originator or of the beneficiary of the funds transfer under this Section may be varied only by agreement of the originator and the beneficiary.
(Source: P.A. 86-1291.)

(810 ILCS 5/Art. 4A Pt. 5 heading)

(810 ILCS 5/4A-501) (from Ch. 26, par. 4A-501)
Sec. 4A-501. Variation by agreement and effect of funds transfer system rule.
(a) Except as otherwise provided in this Article, the rights and obligations of a party to a funds transfer may be varied by agreement of the affected party.
(b) "Funds transfer system rule" means a rule of an association of banks (i) governing transmission of payment orders by means of a funds transfer system of the association or rights and obligations with respect to those orders, or (ii) to the extent the rule governs rights and obligations between banks that are parties to a funds transfer in which a Federal Reserve Bank, acting as an intermediary bank, sends a payment order to the beneficiary's bank. Except as otherwise provided in this Article, a funds transfer system rule governing rights and obligations between participating banks using the system may be effective even if the rule conflicts with this Article and indirectly affects another party to the funds transfer who does not consent to the rule. A funds transfer system rule may also govern rights and obligations of parties other than participating banks using the system to the extent stated in Sections 4A-404(c), 4A-405(d), and 4A-507(c).
(Source: P.A. 86-1291.)

(810 ILCS 5/4A-502) (from Ch. 26, par. 4A-502)
Sec. 4A-502. Creditor process served on receiving bank; setoff by beneficiary's bank.
(a) As used in this Section, "creditor process" means levy, attachment, garnishment, notice of lien, sequestration, or similar process issued by or on behalf of a creditor or other claimant with respect to an account.
(b) This subsection applies to creditor process with respect to an authorized account of the sender of a payment order if the creditor process is served on the receiving bank. For the purpose of determining rights with respect to the creditor process, if the receiving bank accepts the payment order the balance in the authorized account is deemed to be reduced by the amount of the payment order to the extent the bank did not otherwise receive payment of the order, unless the creditor process is served at a time and in a manner affording the bank a reasonable opportunity to act on it before the bank accepts the payment order.
(c) If a beneficiary's bank has received a payment order for payment to the beneficiary's account in the bank, the following rules apply:
(1) The bank may credit the beneficiary's account.

The amount credited may be set off against an obligation owed by the beneficiary to the bank or may be applied to satisfy creditor process served on the bank with respect to the account.

(2) The bank may credit the beneficiary's account and

allow withdrawal of the amount credited unless creditor process with respect to the account is served at a time and in a manner affording the bank a reasonable opportunity to act to prevent withdrawal.

(3) If creditor process with respect to the

beneficiary's account has been served and the bank has had a reasonable opportunity to act on it, the bank may not reject the payment order except for a reason unrelated to the service of process.

(d) Creditor process with respect to a payment by the originator to the beneficiary pursuant to a funds transfer may be served only on the beneficiary's bank with respect to the debt owed by that bank to the beneficiary. Any other bank served with the creditor process is not obliged to act with respect to the process.
(Source: P.A. 86-1291.)

(810 ILCS 5/4A-503) (from Ch. 26, par. 4A-503)
Sec. 4A-503. Injunction or restraining order with respect to funds transfer. For proper cause and in compliance with applicable law, a court may restrain (i) a person from issuing a payment order to initiate a funds transfer, (ii) an originator's bank from executing the payment order of the originator, or (iii) the beneficiary's bank from releasing funds to the beneficiary or the beneficiary from withdrawing the funds. A court may not otherwise restrain a person from issuing a payment order, paying or receiving payment of a payment order, or otherwise acting with respect to a funds transfer.
(Source: P.A. 86-1291.)

(810 ILCS 5/4A-504) (from Ch. 26, par. 4A-504)
Sec. 4A-504. Order in which items and payment orders may be charged to account; order of withdrawals from account.
(a) If a receiving bank has received more than one payment order of the sender or one or more payment orders and other items that are payable from the sender's account, the bank may charge the sender's account with respect to the various orders and items in any sequence.
(b) In determining whether a credit to an account has been withdrawn by the holder of the account or applied to a debt of the holder of the account, credits first made to the account are first withdrawn or applied.
(Source: P.A. 86-1291.)

(810 ILCS 5/4A-505) (from Ch. 26, par. 4A-505)
Sec. 4A-505. Preclusion of objection to debit of customer's account. If a receiving bank has received payment from its customer with respect to a payment order issued in the name of the customer as sender and accepted by the bank, and the customer received notification reasonably identifying the order, the customer is precluded from asserting that the bank is not entitled to retain the payment unless the customer notifies the bank of the customer's objection to the payment within one year after the notification was received by the customer.
(Source: P.A. 86-1291.)

(810 ILCS 5/4A-506) (from Ch. 26, par. 4A-506)
Sec. 4A-506. Rate of interest.
(a) If, under this Article, a receiving bank is obliged to pay interest with respect to a payment order issued to the bank, the amount payable may be determined (i) by agreement of the sender and receiving bank, or (ii) by a funds transfer system rule if the payment order is transmitted through a funds transfer system.
(b) If the amount of interest is not determined by an agreement or rule as stated in subsection (a), the amount is calculated by multiplying the applicable Federal Funds rate by the amount on which interest is payable, and then multiplying the product by the number of days for which interest is payable. The applicable Federal Funds rate is the average of the Federal Funds rates published by the Federal Reserve Bank of New York for each of the days for which interest is payable divided by 360. The Federal Funds rate for any day on which a published rate is not available is the same as the published rate for the next preceding day for which there is a published rate. If a receiving bank that accepted a payment order is required to refund payment to the sender of the order because the funds transfer was not completed, but the failure to complete was not due to any fault by the bank, the interest payable is reduced by a percentage equal to the reserve requirement on deposits of the receiving bank.
(Source: P.A. 86-1291.)

(810 ILCS 5/4A-507) (from Ch. 26, par. 4A-507)
Sec. 4A-507. Choice of law.
(a) The following rules apply unless the affected parties otherwise agree or subsection (c) applies:
(1) The rights and obligations between the sender of

a payment order and the receiving bank are governed by the law of the jurisdiction in which the receiving bank is located.

(2) The rights and obligations between the

beneficiary's bank and the beneficiary are governed by the law of the jurisdiction in which the beneficiary's bank is located.

(3) The issue of when payment is made pursuant to a

funds transfer by the originator to the beneficiary is governed by the law of the jurisdiction in which the beneficiary's bank is located.

(b) If the parties described in each paragraph of subsection (a) have made an agreement selecting the law of a particular jurisdiction to govern rights and obligations between each other, the law of that jurisdiction governs those rights and obligations, whether or not the payment order or the funds transfer bears a reasonable relation to that jurisdiction.
(c) A funds transfer system rule may select the law of a particular jurisdiction to govern (i) rights and obligations between participating banks with respect to payment orders transmitted or processed through the system, or (ii) the rights and obligations of some or all parties to a funds transfer any part of which is carried out by means of the system. A choice of law made pursuant to clause (i) is binding on participating banks. A choice of law made pursuant to clause (ii) is binding on the originator, other sender, or a receiving bank having notice that the funds transfer system might be used in the funds transfer and of the choice of law by the system when the originator, other sender, or receiving bank issued or accepted a payment order. The beneficiary of a funds transfer is bound by the choice of law if, when the funds transfer is initiated, the beneficiary has notice that the funds transfer system might be used in the funds transfer and of the choice of law by the system. The law of a jurisdiction selected pursuant to this subsection may govern, whether or not that law bears a reasonable relation to the matter in issue.
(d) In the event of inconsistency between an agreement under subsection (b) and a choice of law rule under subsection (c), the agreement under subsection (b) prevails.
(e) If a funds transfer is made by use of more than one funds transfer system and there is inconsistency between choice of law rules of the systems, the matter in issue is governed by the law of the selected jurisdiction that has the most significant relationship to the matter in issue.
(Source: P.A. 97-813, eff. 7-13-12.)



Article 5 - Letters Of Credit

(810 ILCS 5/Art. 5 heading)

(810 ILCS 5/5-101) (from Ch. 26, par. 5-101)
Sec. 5-101. Short title. This Article may be cited as Uniform Commercial Code--Letters of Credit.
(Source: P.A. 89-534, eff. 1-1-97.)

(810 ILCS 5/5-102) (from Ch. 26, par. 5-102)
Sec. 5-102. Definitions.
(a) In this Article:
(1) "Adviser" means a person who, at the request of

the issuer, a confirmer, or another adviser, notifies or requests another adviser to notify the beneficiary that a letter of credit has been issued, confirmed, or amended.

(2) "Applicant" means a person at whose request or

for whose account a letter of credit is issued. The term includes a person who requests an issuer to issue a letter of credit on behalf of another if the person making the request undertakes an obligation to reimburse the issuer.

(3) "Beneficiary" means a person who under the terms

of a letter of credit is entitled to have its complying presentation honored. The term includes a person to whom drawing rights have been transferred under a transferable letter of credit.

(4) "Confirmer" means a nominated person who

undertakes, at the request or with the consent of the issuer, to honor a presentation under a letter of credit issued by another.

(5) "Dishonor" of a letter of credit means failure

timely to honor or to take an interim action, such as acceptance of a draft, that may be required by the letter of credit.

(6) "Document" means a draft or other demand,

document of title, investment security, certificate, invoice, or other record, statement, or representation of fact, law, right, or opinion (i) which is presented in a written or other medium permitted by the letter of credit or, unless prohibited by the letter of credit, by the standard practice referred to in Section 5-108(e) and (ii) which is capable of being examined for compliance with the terms and conditions of the letter of credit. A document may not be oral.

(7) "Good faith" means honesty in fact in the conduct

or transaction concerned.

(8) "Honor" of a letter of credit means performance

of the issuer's undertaking in the letter of credit to pay or deliver an item of value. Unless the letter of credit otherwise provides, "honor" occurs

(i) upon payment,
(ii) if the letter of credit provides for

acceptance, upon acceptance of a draft and, at maturity, its payment, or

(iii) if the letter of credit provides for

incurring a deferred obligation, upon incurring the obligation and, at maturity, its performance.

(9) "Issuer" means a bank or other person that issues

a letter of credit, but does not include an individual who makes an engagement for personal, family, or household purposes.

(10) "Letter of credit" means a definite undertaking

that satisfies the requirements of Section 5-104 by an issuer to a beneficiary at the request or for the account of an applicant or, in the case of a financial institution, to itself or for its own account, to honor a documentary presentation by payment or delivery of an item of value.

(11) "Nominated person" means a person whom the

issuer (i) designates or authorizes to pay, accept, negotiate, or otherwise give value under a letter of credit and (ii) undertakes by agreement or custom and practice to reimburse.

(12) "Presentation" means delivery of a document to

an issuer or nominated person for honor or giving of value under a letter of credit.

(13) "Presenter" means a person making a presentation

as or on behalf of a beneficiary or nominated person.

(14) "Record" means information that is inscribed on

a tangible medium, or that is stored in an electronic or other medium and is retrievable in perceivable form.

(15) "Successor of a beneficiary" means a person who

succeeds to substantially all of the rights of a beneficiary by operation of law, including a corporation with or into which the beneficiary has been merged or consolidated, an administrator, executor, personal representative, trustee in bankruptcy, debtor in possession, liquidator, and receiver.

(b) Definitions in other Articles applying to this Article and the Sections in which they appear are:
"Accept" or "Acceptance" Section 3-409
"Value" Sections 3-303, 4-211
(c) Article 1 contains certain additional general definitions and principles of construction and interpretation applicable throughout this Article.
(Source: P.A. 89-534, eff. 1-1-97.)

(810 ILCS 5/5-103) (from Ch. 26, par. 5-103)
Sec. 5-103. Scope.
(a) This Article applies to letters of credit and to certain rights and obligations arising out of transactions involving letters of credit.
(b) The statement of a rule in this Article does not by itself require, imply, or negate application of the same or a different rule to a situation not provided for, or to a person not specified, in this Article.
(c) With the exception of this subsection, subsections (a) and (d), Sections 5-102(a)(9) and (10), 5-106(d), and 5-114(d), and except to the extent prohibited in Sections 1-302 and 5-117(d), the effect of this Article may be varied by agreement or by a provision stated or incorporated by reference in an undertaking. A term in an agreement or undertaking generally excusing liability or generally limiting remedies for failure to perform obligations is not sufficient to vary obligations prescribed by this Article.
(d) Rights and obligations of an issuer to a beneficiary or a nominated person under a letter of credit are independent of the existence, performance, or nonperformance of a contract or arrangement out of which the letter of credit arises or which underlies it, including contracts or arrangements between the issuer and the applicant and between the applicant and the beneficiary.
(Source: P.A. 95-895, eff. 1-1-09.)

(810 ILCS 5/5-104) (from Ch. 26, par. 5-104)
Sec. 5-104. Formal requirements. A letter of credit, confirmation, advice, transfer, amendment, or cancellation may be issued in any form that is a record and is authenticated (i) by a signature or (ii) in accordance with the agreement of the parties or the standard practice referred to in Section 5-108(e).
(Source: P.A. 89-534, eff. 1-1-97.)

(810 ILCS 5/5-105) (from Ch. 26, par. 5-105)
Sec. 5-105. Consideration. Consideration is not required to issue, amend, transfer, or cancel a letter of credit, advice, or confirmation.
(Source: P.A. 89-534, eff. 1-1-97.)

(810 ILCS 5/5-106) (from Ch. 26, par. 5-106)
Sec. 5-106. Issuance, amendment, cancellation, and duration.
(a) A letter of credit is issued and becomes enforceable according to its terms against the issuer when the issuer sends or otherwise transmits it to the person requested to advise or to the beneficiary. A letter of credit is revocable only if it so provides.
(b) After a letter of credit is issued, rights and obligations of a beneficiary, applicant, confirmer, and issuer are not affected by an amendment or cancellation to which that person has not consented except to the extent the letter of credit provides that it is revocable or that the issuer may amend or cancel the letter of credit without that consent.
(c) If there is no stated expiration date or other provision that determines its duration, a letter of credit expires one year after its stated date of issuance or, if none is stated, after the date on which it is issued.
(d) A letter of credit that states that it is perpetual expires 5 years after its stated date of issuance, or if none is stated, after the date on which it is issued.
(Source: P.A. 89-534, eff. 1-1-97.)

(810 ILCS 5/5-107) (from Ch. 26, par. 5-107)
Sec. 5-107. Confirmer, nominated person, and adviser.
(a) A confirmer is directly obligated on a letter of credit and has the rights and obligations of an issuer to the extent of its confirmation. The confirmer also has rights against and obligations to the issuer as if the issuer were an applicant and the confirmer had issued the letter of credit at the request and for the account of the issuer.
(b) A nominated person who is not a confirmer is not obligated to honor or otherwise give value for a presentation.
(c) A person requested to advise may decline to act as an adviser. An adviser that is not a confirmer is not obligated to honor or give value for a presentation. An adviser undertakes to the issuer and to the beneficiary accurately to advise the terms of the letter of credit, confirmation, amendment, or advice received by that person and undertakes to the beneficiary to check the apparent authenticity of the request to advise. Even if the advice is inaccurate, the letter of credit, confirmation, or amendment is enforceable as issued.
(d) A person who notifies a transferee beneficiary of the terms of a letter of credit, confirmation, amendment, or advice has the rights and obligations of an adviser under subsection (c). The terms in the notice to the transferee beneficiary may differ from the terms in any notice to the transferor beneficiary to the extent permitted by the letter of credit, confirmation, amendment, or advice received by the person who so notifies.
(Source: P.A. 89-534, eff. 1-1-97.)

(810 ILCS 5/5-108) (from Ch. 26, par. 5-108)
Sec. 5-108. Issuer's rights and obligations.
(a) Except as otherwise provided in Section 5-109, an issuer shall honor a presentation that, as determined by the standard practice referred to in subsection (e), appears on its face strictly to comply with the terms and conditions of the letter of credit. Except as otherwise provided in Section 5-113 and unless otherwise agreed with the applicant, an issuer shall dishonor a presentation that does not appear so to comply.
(b) An issuer has a reasonable time after presentation, but not beyond the end of the seventh business day of the issuer after the day of its receipt of documents:
(1) to honor,
(2) if the letter of credit provides for honor to be

completed more than seven business days after presentation, to accept a draft or incur a deferred obligation, or

(3) to give notice to the presenter of discrepancies

in the presentation.

(c) Except as otherwise provided in subsection (d), an issuer is precluded from asserting as a basis for dishonor any discrepancy if timely notice is not given, or any discrepancy not stated in the notice if timely notice is given.
(d) Failure to give the notice specified in subsection (b) or to mention fraud, forgery, or expiration in the notice does not preclude the issuer from asserting as a basis for dishonor fraud or forgery as described in Section 5-109(a) or expiration of the letter of credit before presentation.
(e) An issuer shall observe standard practice of financial institutions that regularly issue letters of credit. Determination of the issuer's observance of the standard practice is a matter of interpretation for the court. The court shall offer the parties a reasonable opportunity to present evidence of the standard practice.
(f) An issuer is not responsible for:
(1) the performance or nonperformance of the

underlying contract, arrangement, or transaction,

(2) an act or omission of others, or
(3) observance or knowledge of the usage of a

particular trade other than the standard practice referred to in subsection (e).

(g) If an undertaking constituting a letter of credit under Section 5-102(a)(10) contains nondocumentary conditions, an issuer shall disregard the nondocumentary conditions and treat them as if they were not stated.
(h) An issuer that has dishonored a presentation shall return the documents or hold them at the disposal of, and send advice to that effect to, the presenter.
(i) An issuer that has honored a presentation as permitted or required by this Article:
(1) is entitled to be reimbursed by the applicant in

immediately available funds not later than the date of its payment of funds;

(2) takes the documents free of claims of the

beneficiary or presenter;

(3) is precluded from asserting a right of recourse

on a draft under Sections 3-414 and 3-415;

(4) except as otherwise provided in Sections 5-110

and 5-117, is precluded from restitution of money paid or other value given by mistake to the extent the mistake concerns discrepancies in the documents or tender which are apparent on the face of the presentation; and

(5) is discharged to the extent of its performance

under the letter of credit unless the issuer honored a presentation in which a required signature of a beneficiary was forged.

(Source: P.A. 89-534, eff. 1-1-97.)

(810 ILCS 5/5-109) (from Ch. 26, par. 5-109)
Sec. 5-109. Fraud and forgery.
(a) If a presentation is made that appears on its face strictly to comply with the terms and conditions of the letter of credit, but a required document is forged or materially fraudulent, or honor of the presentation would facilitate a material fraud by the beneficiary on the issuer or applicant:
(1) the issuer shall honor the presentation, if honor

is demanded by (i) a nominated person who has given value in good faith and without notice of forgery or material fraud, (ii) a confirmer who has honored its confirmation in good faith, (iii) a holder in due course of a draft drawn under the letter of credit which was taken after acceptance by the issuer or nominated person, or (iv) an assignee of the issuer's or nominated person's deferred obligation that was taken for value and without notice of forgery or material fraud after the obligation was incurred by the issuer or nominated person; and

(2) the issuer, acting in good faith, may honor or

dishonor the presentation in any other case.

(b) If an applicant claims that a required document is forged or materially fraudulent or that honor of the presentation would facilitate a material fraud by the beneficiary on the issuer or applicant, a court of competent jurisdiction may temporarily or permanently enjoin the issuer from honoring a presentation or grant similar relief against the issuer or other persons only if the court finds that:
(1) the relief is not prohibited under the law

applicable to an accepted draft or deferred obligation incurred by the issuer;

(2) a beneficiary, issuer, or nominated person who

may be adversely affected is adequately protected against loss that it may suffer because the relief is granted;

(3) all of the conditions to entitle a person to the

relief under the law of this State have been met; and

(4) on the basis of the information submitted to the

court, the applicant is more likely than not to succeed under its claim of forgery or material fraud and the person demanding honor does not qualify for protection under subsection (a)(1).

(Source: P.A. 89-534, eff. 1-1-97.)

(810 ILCS 5/5-110) (from Ch. 26, par. 5-110)
Sec. 5-110. Warranties.
(a) If its presentation is honored, the beneficiary warrants:
(1) to the issuer, any other person to whom

presentation is made, and the applicant that there is no fraud or forgery of the kind described in Section 5-109(a); and

(2) to the applicant that the drawing does not

violate any agreement between the applicant and beneficiary or any other agreement intended by them to be augmented by the letter of credit.

(b) The warranties in subsection (a) are in addition to warranties arising under Articles 3, 4, 7, and 8 because of the presentation or transfer of documents covered by any of those Articles.
(Source: P.A. 89-534, eff. 1-1-97.)

(810 ILCS 5/5-111) (from Ch. 26, par. 5-111)
Sec. 5-111. Remedies.
(a) If an issuer wrongfully dishonors or repudiates its obligation to pay money under a letter of credit before presentation, the beneficiary, successor, or nominated person presenting on its own behalf may recover from the issuer the amount that is the subject of the dishonor or repudiation. If the issuer's obligation under the letter of credit is not for the payment of money, the claimant may obtain specific performance or, at the claimant's election, recover an amount equal to the value of performance from the issuer. In either case, the claimant may also recover incidental but not consequential damages. The claimant is not obligated to take action to avoid damages that might be due from the issuer under this subsection. If, although not obligated to do so, the claimant avoids damages, the claimant's recovery from the issuer must be reduced by the amount of damages avoided. The issuer has the burden of proving the amount of damages avoided. In the case of repudiation the claimant need not present any document.
(b) If an issuer wrongfully dishonors a draft or demand presented under a letter of credit or honors a draft or demand in breach of its obligation to the applicant, the applicant may recover damages resulting from the breach, including incidental but not consequential damages, less any amount saved as a result of the breach.
(c) If an adviser or nominated person other than a confirmer breaches an obligation under this Article or an issuer breaches an obligation not covered in subsection (a) or (b), a person to whom the obligation is owed may recover damages resulting from the breach, including incidental but not consequential damages, less any amount saved as a result of the breach. To the extent of the confirmation, a confirmer has the liability of an issuer specified in this subsection and subsections (a) and (b).
(d) An issuer, nominated person, or adviser who is found liable under subsection (a), (b), or (c) shall pay interest on the amount owed thereunder from the date of wrongful dishonor or other appropriate date.
(e) Reasonable attorney's fees and other expenses of litigation must be awarded to the prevailing party in an action in which a remedy is sought under this Article.
(f) Damages that would otherwise be payable by a party for breach of an obligation under this Article may be liquidated by agreement or undertaking, but only in an amount or by a formula that is reasonable in light of the harm anticipated.
(Source: P.A. 89-534, eff. 1-1-97.)

(810 ILCS 5/5-112) (from Ch. 26, par. 5-112)
Sec. 5-112. Transfer of letter of credit.
(a) Except as otherwise provided in Section 5-113, unless a letter of credit provides that it is transferable, the right of a beneficiary to draw or otherwise demand performance under a letter of credit may not be transferred.
(b) Even if a letter of credit provides that it is transferable, the issuer may refuse to recognize or carry out a transfer if:
(1) the transfer would violate applicable law; or
(2) the transferor or transferee has failed to comply

with any requirement stated in the letter of credit or any other requirement relating to transfer imposed by the issuer which is within the standard practice referred to in Section 5-108(e) or is otherwise reasonable under the circumstances.

(Source: P.A. 89-534, eff. 1-1-97.)

(810 ILCS 5/5-113) (from Ch. 26, par. 5-113)
Sec. 5-113. Transfer by operation of law.
(a) A successor of a beneficiary may consent to amendments, sign and present documents, and receive payment or other items of value in the name of the beneficiary without disclosing its status as a successor.
(b) A successor of a beneficiary may consent to amendments, sign and present documents, and receive payment or other items of value in its own name as the disclosed successor of the beneficiary. Except as otherwise provided in subsection (e), an issuer shall recognize a disclosed successor of a beneficiary as beneficiary in full substitution for its predecessor upon compliance with the requirements for recognition by the issuer of a transfer of drawing rights by operation of law under the standard practice referred to in Section 5-108(e) or, in the absence of such a practice, compliance with other reasonable procedures sufficient to protect the issuer.
(c) An issuer is not obliged to determine whether a purported successor is a successor of a beneficiary or whether the signature of a purported successor is genuine or authorized.
(d) Honor of a purported successor's apparently complying presentation under subsection (a) or (b) has the consequences specified in Section 5-108(i) even if the purported successor is not the successor of a beneficiary. Documents signed in the name of the beneficiary or of a disclosed successor by a person who is neither the beneficiary nor the successor of the beneficiary are forged documents for the purposes of Section 5-109.
(e) An issuer whose rights of reimbursement are not covered by subsection (d) or substantially similar law and any confirmer or nominated person may decline to recognize a presentation under subsection (b).
(f) A beneficiary whose name is changed after the issuance of a letter of credit has the same rights and obligations as a successor of a beneficiary under this Section.
(Source: P.A. 89-534, eff. 1-1-97.)

(810 ILCS 5/5-114) (from Ch. 26, par. 5-114)
Sec. 5-114. Assignment of proceeds.
(a) In this Section, "proceeds of a letter of credit" means the cash, check, accepted draft, or other item of value paid or delivered upon honor or giving of value by the issuer or any nominated person under the letter of credit. The term does not include a beneficiary's drawing rights or documents presented by the beneficiary.
(b) A beneficiary may assign its right to part or all of the proceeds of a letter of credit. The beneficiary may do so before presentation as a present assignment of its right to receive proceeds contingent upon its compliance with the terms and conditions of the letter of credit.
(c) An issuer or nominated person need not recognize an assignment of proceeds of a letter of credit until it consents to the assignment.
(d) An issuer or nominated person has no obligation to give or withhold its consent to an assignment of proceeds of a letter of credit, but consent may not be unreasonably withheld if the assignee possesses and exhibits the letter of credit and presentation of the letter of credit is a condition to honor.
(e) Rights of a transferee beneficiary or nominated person are independent of the beneficiary's assignment of the proceeds of a letter of credit and are superior to the assignee's right to the proceeds.
(f) Neither the rights recognized by this Section between an assignee and an issuer, transferee beneficiary, or nominated person nor the issuer's or nominated person's payment of proceeds to an assignee or a third person affect the rights between the assignee and any person other than the issuer, transferee beneficiary, or nominated person. The mode of creating and perfecting a security interest in or granting an assignment of a beneficiary's rights to proceeds is governed by Article 9 or other law. Against persons other than the issuer, transferee beneficiary, or nominated person, the rights and obligations arising upon the creation of a security interest or other assignment of a beneficiary's right to proceeds and its perfection are governed by Article 9 or other law.
(Source: P.A. 89-364, eff. 1-1-96; 89-534, eff. 1-1-97.)

(810 ILCS 5/5-115) (from Ch. 26, par. 5-115)
Sec. 5-115. Statute of limitations. An action to enforce a right or obligation arising under this Article must be commenced within one year after the expiration date of the relevant letter of credit or one year after the cause of action accrues, whichever occurs later. A cause of action accrues when the breach occurs, regardless of the aggrieved party's lack of knowledge of the breach.
(Source: P.A. 89-534, eff. 1-1-97.)

(810 ILCS 5/5-116) (from Ch. 26, par. 5-116)
Sec. 5-116. Choice of law and forum.
(a) The liability of an issuer, nominated person, or adviser for action or omission is governed by the law of the jurisdiction chosen by an agreement in the form of a record signed or otherwise authenticated by the affected parties in the manner provided in Section 5-104 or by a provision in the person's letter of credit, confirmation, or other undertaking. The jurisdiction whose law is chosen need not bear any relation to the transaction.
(b) Unless subsection (a) applies, the liability of an issuer, nominated person, or adviser for action or omission is governed by the law of the jurisdiction in which the person is located. The person is considered to be located at the address indicated in the person's undertaking. If more than one address is indicated, the person is considered to be located at the address from which the person's undertaking was issued. For the purpose of jurisdiction, choice of law, and recognition of interbranch letters of credit, but not enforcement of a judgment, all branches of a bank are considered separate juridical entities and a bank is considered to be located at the place where its relevant branch is considered to be located under this subsection.
(c) Except as otherwise provided in this subsection, the liability of an issuer, nominated person, or adviser is governed by any rules of custom or practice, such as the Uniform Customs and Practice for Documentary Credits, to which the letter of credit, confirmation, or other undertaking is expressly made subject. If (i) this Article would govern the liability of an issuer, nominated person, or adviser under subsection (a) or (b), (ii) the relevant undertaking incorporates rules of custom or practice, and (iii) there is conflict between this Article and those rules as applied to that undertaking, those rules govern except to the extent of any conflict with the nonvariable provisions specified in Section 5-103(c).
(d) If there is conflict between this Article and Article 3, 4, 4A, or 9, this Article governs.
(e) The forum for settling disputes arising out of an undertaking within this Article may be chosen in the manner and with the binding effect that governing law may be chosen in accordance with subsection (a).
(Source: P.A. 89-534, eff. 1-1-97.)

(810 ILCS 5/5-117) (from Ch. 26, par. 5-117)
Sec. 5-117. Subrogation of issuer, applicant, and nominated person.
(a) An issuer that honors a beneficiary's presentation is subrogated to the rights of the beneficiary to the same extent as if the issuer were a secondary obligor of the underlying obligation owed to the beneficiary and of the applicant to the same extent as if the issuer were the secondary obligor of the underlying obligation owed to the applicant.
(b) An applicant that reimburses an issuer is subrogated to the rights of the issuer against any beneficiary, presenter, or nominated person to the same extent as if the applicant were the secondary obligor of the obligations owed to the issuer and has the rights of subrogation of the issuer to the rights of the beneficiary stated in subsection (a).
(c) A nominated person who pays or gives value against a draft or demand presented under a letter of credit is subrogated to the rights of:
(1) the issuer against the applicant to the same

extent as if the nominated person were a secondary obligor of the obligation owed to the issuer by the applicant;

(2) the beneficiary to the same extent as if the

nominated person were a secondary obligor of the underlying obligation owed to the beneficiary; and

(3) the applicant to the same extent as if the

nominated person were a secondary obligor of the underlying obligation owed to the applicant.

(d) Notwithstanding any agreement or term to the contrary, the rights of subrogation stated in subsections (a) and (b) do not arise until the issuer honors the letter of credit or otherwise pays and the rights in subsection (c) do not arise until the nominated person pays or otherwise gives value. Until then, the issuer, nominated person, and the applicant do not derive under this Section present or prospective rights forming the basis of a claim, defense, or excuse.
(Source: P.A. 89-534, eff. 1-1-97.)

(810 ILCS 5/5-118)
Sec. 5-118. Security interest of issuer or nominated person.
(a) An issuer or nominated person has a security interest in a document presented under a letter of credit to the extent that the issuer or nominated person honors or gives value for the presentation.
(b) So long as and to the extent that an issuer or nominated person has not been reimbursed or has not otherwise recovered the value given with respect to a security interest in a document under subsection (a), the security interest continues and is subject to Article 9, but:
(1) a security agreement is not necessary to make the

security interest enforceable under Section 9-203(b)(3);

(2) if the document is presented in a medium other

than a written or other tangible medium, the security interest is perfected; and

(3) if the document is presented in a written or

other tangible medium and is not a certificated security, chattel paper, a document of title, an instrument, or a letter of credit, the security interest is perfected and has priority over a conflicting security interest in the document so long as the debtor does not have possession of the document.

(Source: P.A. 91-893, eff. 7-1-01.)



Article 7 - Documents of Title

(810 ILCS 5/Art. 7 heading)

(810 ILCS 5/Art. 7 Pt. 1 heading)

(810 ILCS 5/7-101) (from Ch. 26, par. 7-101)
Sec. 7-101. Short title. This Article may be cited as Uniform Commercial Code-Documents of Title.
(Source: P.A. 95-895, eff. 1-1-09.)

(810 ILCS 5/7-102) (from Ch. 26, par. 7-102)
Sec. 7-102. Definitions and index of definitions.
(a) In this Article, unless the context otherwise requires:
(1) "Bailee" means a person that by a warehouse

receipt, bill of lading, or other document of title acknowledges possession of goods and contracts to deliver them.

(2) "Carrier" means a person that issues a bill of

lading.

(3) "Consignee" means a person named in a bill of

lading to which or to whose order the bill promises delivery.

(4) "Consignor" means a person named in a bill of

lading as the person from which the goods have been received for shipment.

(5) "Delivery order" means a record that contains an

order to deliver goods directed to a warehouse, carrier, or other person that in the ordinary course of business issues warehouse receipts or bills of lading.

(6) "Good faith" means honesty in fact and the

observance of reasonable commercial standards of fair dealing.

(7) "Goods" means all things that are treated as

movable for the purposes of a contract for storage or transportation.

(8) "Issuer" means a bailee that issues a document of

title or, in the case of an unaccepted delivery order, the person that orders the possessor of goods to deliver. The term includes a person for which an agent or employee purports to act in issuing a document if the agent or employee has real or apparent authority to issue documents, even if the issuer did not receive any goods, the goods were misdescribed, or in any other respect the agent or employee violated the issuer's instructions.

(9) "Person entitled under the document" means the

holder, in the case of a negotiable document of title, or the person to which delivery of the goods is to be made by the terms of, or pursuant to instructions in a record under, a nonnegotiable document of title.

(10) "Record" means information that is inscribed on

a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(11) "Sign" means, with present intent to

authenticate or adopt a record:

(A) to execute or adopt a tangible symbol; or
(B) to attach to or logically associate with the

record an electronic sound, symbol, or process.

(12) "Shipper" means a person that enters into a

contract of transportation with a carrier.

(13) "Warehouse" means a person engaged in the

business of storing goods for hire. The owner of a self-service storage facility as defined in the Self-Service Storage Facility Act is not a warehouse for the purposes of this Article.

(b) Definitions in other Articles applying to this Article and the Sections in which they appear are:
(1) "Contract for sale", Section 2-106.
(2) "Lessee in the ordinary course of business",

Section 2A-103.

(3) "Receipt" of goods, Section 2-103.
(c) In addition, Article 1 contains general definitions and principles of construction and interpretation applicable throughout this Article.
(Source: P.A. 95-895, eff. 1-1-09.)

(810 ILCS 5/7-103) (from Ch. 26, par. 7-103)
Sec. 7-103. Relation of Article to treaty or statute.
(a) This Article is subject to any treaty or statute of the United States or regulatory statute of this State to the extent the treaty, statute, or regulatory statute is applicable.
(b) This Article does not modify or repeal any law prescribing the form or content of a document of title or the services or facilities to be afforded by a bailee, or otherwise regulating a bailee's business in respects not specifically treated in this Article. However, violation of such a law does not affect the status of a document of title that otherwise is within the definition of a document of title.
(c) This Act modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act (15 U.S.C. Section 7001, et seq.) but does not modify, limit, or supersede Section 101(c) of that Act (15 U.S.C. Section 7001(c)) or authorize electronic delivery of any of the notices described in Section 103(b) of that Act (15 U.S.C. Section 7003(b)).
(d) (Blank).
(Source: P.A. 95-895, eff. 1-1-09.)

(810 ILCS 5/7-104) (from Ch. 26, par. 7-104)
Sec. 7-104. Negotiable and nonnegotiable document of title.
(a) Except as otherwise provided in subsection (c), a document of title is negotiable if by its terms the goods are to be delivered to bearer or to the order of a named person.
(b) A document of title other than one described in subsection (a) is nonnegotiable. A bill of lading that states that the goods are consigned to a named person is not made negotiable by a provision that the goods are to be delivered only against an order in a record signed by the same or another named person.
(c) A document of title is nonnegotiable if, at the time it is issued, the document has a conspicuous legend, however expressed, that it is nonnegotiable.
(Source: P.A. 95-895, eff. 1-1-09.)

(810 ILCS 5/7-105) (from Ch. 26, par. 7-105)
Sec. 7-105. Reissuance in alternative medium.
(a) Upon request of a person entitled under an electronic document of title, the issuer of the electronic document may issue a tangible document of title as a substitute for the electronic document if:
(1) the person entitled under the electronic document

surrenders control of the document to the issuer; and

(2) the tangible document when issued contains a

statement that it is issued in substitution for the electronic document.

(b) Upon issuance of a tangible document of title in substitution for an electronic document of title in accordance with subsection (a):
(1) the electronic document ceases to have any effect

or validity; and

(2) the person that procured issuance of the

tangible document warrants to all subsequent persons entitled under the tangible document that the warrantor was a person entitled under the electronic document when the warrantor surrendered control of the electronic document to the issuer.

(c) Upon request of a person entitled under a tangible document of title, the issuer of the tangible document may issue an electronic document of title as a substitute for the tangible document if:
(1) the person entitled under the tangible document

surrenders possession of the document to the issuer; and

(2) the electronic document when issued contains a

statement that it is issued in substitution for the tangible document.

(d) Upon issuance of an electronic document of title in substitution for a tangible document of title in accordance with subsection (c):
(1) the tangible document ceases to have any effect

or validity; and

(2) the person that procured issuance of the

electronic document warrants to all subsequent persons entitled under the electronic document that the warrantor was a person entitled under the tangible document when the warrantor surrendered possession of the tangible document to the issuer.

(Source: P.A. 95-895, eff. 1-1-09.)

(810 ILCS 5/7-106)
Sec. 7-106. Control of electronic document of title.
(a) A person has control of an electronic document of title if a system employed for evidencing the transfer of interests in the electronic document reliably establishes that person as the person to which the electronic document was issued or transferred.
(b) A system satisfies subsection (a), and a person is deemed to have control of an electronic document of title, if the document is created, stored, and assigned in such a manner that:
(1) a single authoritative copy of the document

exists which is unique, identifiable, and, except as otherwise provided in paragraphs (4), (5), and (6), unalterable;

(2) the authoritative copy identifies the person

asserting control as:

(A) the person to which the document was issued;

or

(B) if the authoritative copy indicates that the

document has been transferred, the person to which the document was most recently transferred;

(3) the authoritative copy is communicated to and

maintained by the person asserting control or its designated custodian;

(4) copies or amendments that add or change an

identified assignee of the authoritative copy can be made only with the consent of the person asserting control;

(5) each copy of the authoritative copy and any copy

of a copy is readily identifiable as a copy that is not the authoritative copy; and

(6) any amendment of the authoritative copy is

readily identifiable as authorized or unauthorized.

(Source: P.A. 95-895, eff. 1-1-09.)

(810 ILCS 5/Art. 7 Pt. 2 heading)

(810 ILCS 5/7-201) (from Ch. 26, par. 7-201)
Sec. 7-201. Person that may issue a warehouse receipt; storage under bond.
(a) A warehouse receipt may be issued by any warehouse.
(b) If goods, including distilled spirits and agricultural commodities, are stored under a statute requiring a bond against withdrawal or a license for the issuance of receipts in the nature of warehouse receipts, a receipt issued for the goods is deemed to be a warehouse receipt even if issued by a person that is the owner of the goods and is not a warehouse.
(Source: P.A. 95-895, eff. 1-1-09.)

(810 ILCS 5/7-202) (from Ch. 26, par. 7-202)
Sec. 7-202. Form of warehouse receipt; effect of omission.
(a) A warehouse receipt need not be in any particular form.
(b) Unless a warehouse receipt provides for each of the following, the warehouse is liable for damages caused to a person injured by its omission:
(1) a statement of the location of the warehouse

facility where the goods are stored;

(2) the date of issue of the receipt;
(3) the unique identification code of the receipt;
(4) a statement whether the goods received will be

delivered to the bearer, to a named person, or to a named person or its order;

(5) the rate of storage and handling charges, unless

goods are stored under a field warehousing arrangement, in which case a statement of that fact is sufficient on a nonnegotiable receipt;

(6) a description of the goods or the packages

containing them;

(7) the signature of the warehouse or its agent;
(8) if the receipt is issued for goods that the

warehouse owns, either solely, jointly, or in common with others, a statement of the fact of that ownership; and

(9) a statement of the amount of advances made and of

liabilities incurred for which the warehouse claims a lien or security interest, unless the precise amount of advances made or liabilities incurred, at the time of the issue of the receipt, is unknown to the warehouse or to its agent that issued the receipt, in which case a statement of the fact that advances have been made or liabilities incurred and the purpose of the advances or liabilities is sufficient.

(c) A warehouse may insert in its receipt any terms that are not contrary to the Uniform Commercial Code and do not impair its obligation of delivery under Section 7-403 or its duty of care under Section 7-204. Any contrary provision is ineffective.
(Source: P.A. 95-895, eff. 1-1-09.)

(810 ILCS 5/7-203) (from Ch. 26, par. 7-203)
Sec. 7-203. Liability for non-receipt or misdescription. A party to or purchaser for value in good faith of a document of title, other than a bill of lading, that relies upon the description of the goods in the document may recover from the issuer damages caused by the nonreceipt or misdescription of the goods, except to the extent that:
(1) the document conspicuously indicates that the

issuer does not know whether all or part of the goods in fact were received or conform to the description, such as a case in which the description is in terms of marks or labels or kind, quantity, or condition, or the receipt or description is qualified by "contents, condition, and quality unknown", "said to contain", or words of similar import, if the indication is true; or

(2) the party or purchaser otherwise has notice of

the nonreceipt or misdescription.

(Source: P.A. 95-895, eff. 1-1-09.)

(810 ILCS 5/7-204) (from Ch. 26, par. 7-204)
Sec. 7-204. Duty of care; contractual limitation of warehouse's liability.
(a) A warehouse is liable for damages for loss of or injury to the goods caused by its failure to exercise care with regard to the goods that a reasonably careful person would exercise under similar circumstances. Unless otherwise agreed, the warehouse is not liable for damages that could not have been avoided by the exercise of that care.
(b) Damages may be limited by a term in the warehouse receipt or storage agreement limiting the amount of liability in case of loss or damage beyond which the warehouse is not liable. Such a limitation is not effective with respect to the warehouse's liability for conversion to its own use. On request of the bailor in a record at the time of signing the storage agreement or within a reasonable time after receipt of the warehouse receipt, the warehouse's liability may be increased on part or all of the goods covered by the storage agreement or the warehouse receipt. In this event, increased rates may be charged based on an increased valuation of the goods.
(c) Reasonable provisions as to the time and manner of presenting claims and commencing actions based on the bailment may be included in the warehouse receipt or storage agreement.
(d) (Blank).
(Source: P.A. 95-895, eff. 1-1-09.)

(810 ILCS 5/7-205) (from Ch. 26, par. 7-205)
Sec. 7-205. Title under warehouse receipt defeated in certain cases. A buyer in ordinary course of business of fungible goods sold and delivered by a warehouse that is also in the business of buying and selling such goods takes the goods free of any claim under a warehouse receipt even if the receipt is negotiable and has been duly negotiated.
(Source: P.A. 95-895, eff. 1-1-09.)

(810 ILCS 5/7-206) (from Ch. 26, par. 7-206)
Sec. 7-206. Termination of storage at warehouse's option.
(a) A warehouse, by giving notice to the person on whose account the goods are held and any other person known to claim an interest in the goods, may require payment of any charges and removal of the goods from the warehouse at the termination of the period of storage fixed by the document of title or, if a period is not fixed, within a stated period not less than 30 days after the warehouse gives notice. If the goods are not removed before the date specified in the notice, the warehouse may sell them pursuant to Section 7-210.
(b) If a warehouse in good faith believes that goods are about to deteriorate or decline in value to less than the amount of its lien within the time provided in subsection (a) and Section 7-210, the warehouse may specify in the notice given under subsection (a) any reasonable shorter time for removal of the goods and, if the goods are not removed, may sell them at public sale held not less than one week after a single advertisement or posting.
(c) If, as a result of a quality or condition of the goods of which the warehouse did not have notice at the time of deposit, the goods are a hazard to other property, the warehouse facilities, or other persons, the warehouse may sell the goods at public or private sale without advertisement or posting on reasonable notification to all persons known to claim an interest in the goods. If the warehouse, after a reasonable effort, is unable to sell the goods, it may dispose of them in any lawful manner and does not incur liability by reason of that disposition.
(d) A warehouse shall deliver the goods to any person entitled to them under this Article upon due demand made at any time before sale or other disposition under this Section.
(e) A warehouse may satisfy its lien from the proceeds of any sale or disposition under this Section but shall hold the balance for delivery on the demand of any person to which the warehouse would have been bound to deliver the goods.
(Source: P.A. 95-895, eff. 1-1-09.)

(810 ILCS 5/7-207) (from Ch. 26, par. 7-207)
Sec. 7-207. Goods must be kept separate; fungible goods.
(a) Unless the warehouse receipt provides otherwise, a warehouse shall keep separate the goods covered by each receipt so as to permit at all times identification and delivery of those goods. However, different lots of fungible goods may be commingled.
(b) If different lots of fungible goods are commingled, the goods are owned in common by the persons entitled thereto and the warehouse is severally liable to each owner for that owner's share. If, because of overissue, a mass of fungible goods is insufficient to meet all the receipts the warehouse has issued against it, the persons entitled include all holders to which overissued receipts have been duly negotiated.
(Source: P.A. 95-895, eff. 1-1-09.)

(810 ILCS 5/7-208) (from Ch. 26, par. 7-208)
Sec. 7-208. Altered warehouse receipts. If a blank in a negotiable tangible warehouse receipt has been filled in without authority, a good-faith purchaser for value and without notice of the lack of authority may treat the insertion as authorized. Any other unauthorized alteration leaves any tangible or electronic warehouse receipt enforceable against the issuer according to its original tenor.
(Source: P.A. 95-895, eff. 1-1-09.)

(810 ILCS 5/7-209) (from Ch. 26, par. 7-209)
Sec. 7-209. Lien of warehouse.
(a) A warehouse has a lien against the bailor on the goods covered by a warehouse receipt or storage agreement or on the proceeds thereof in its possession for charges for storage or transportation, including demurrage and terminal charges, insurance, labor, or other charges, present or future, in relation to the goods, and for expenses necessary for preservation of the goods or reasonably incurred in their sale pursuant to law. If the person on whose account the goods are held is liable for similar charges or expenses in relation to other goods whenever deposited and it is stated in the warehouse receipt or storage agreement that a lien is claimed for charges and expenses in relation to other goods, the warehouse also has a lien against the goods covered by the warehouse receipt or storage agreement or on the proceeds thereof in its possession for those charges and expenses, whether or not the other goods have been delivered by the warehouse. However, as against a person to which a negotiable warehouse receipt is duly negotiated, a warehouse's lien is limited to charges in an amount or at a rate specified in the warehouse receipt or, if no charges are so specified, to a reasonable charge for storage of the specific goods covered by the receipt subsequent to the date of the receipt.
(b) A warehouse may also reserve a security interest against the bailor for the maximum amount specified on the receipt for charges other than those specified in subsection (a), such as for money advanced and interest. The security interest is governed by Article 9.
(c) A warehouse's lien for charges and expenses under subsection (a) or a security interest under subsection (b) is also effective against any person that so entrusted the bailor with possession of the goods that a pledge of them by the bailor to a good-faith purchaser for value would have been valid. However, the lien or security interest is not effective against a person that before issuance of a document of title had a legal interest or a perfected security interest in the goods and that did not:
(1) deliver or entrust the goods or any document of

title covering the goods to the bailor or the bailor's nominee with:

(A) actual or apparent authority to ship, store,

or sell;

(B) power to obtain delivery under Section

7-403; or

(C) power of disposition under Sections 2-403,

2A-304(2), 2A-305(2), 9-320, or 9-321(c) or other statute or rule of law; or

(2) acquiesce in the procurement by the bailor or its

nominee of any document.

(d) A warehouse's lien on household goods for charges and expenses in relation to the goods under subsection (a) is also effective against all persons if the depositor was the legal possessor of the goods at the time of deposit. In this subsection, "household goods" means furniture, furnishings, or personal effects used by the depositor in a dwelling.
(e) A warehouse loses its lien on any goods that it voluntarily delivers or unjustifiably refuses to deliver.
(Source: P.A. 95-895, eff. 1-1-09.)

(810 ILCS 5/7-210) (from Ch. 26, par. 7-210)
Sec. 7-210. Enforcement of warehouse's lien.
(a) Except as otherwise provided in subsection (b), a warehouse's lien may be enforced by public or private sale of the goods, in bulk or in packages, at any time or place and on any terms that are commercially reasonable, after notifying all persons known to claim an interest in the goods. The notification must include a statement of the amount due, the nature of the proposed sale, and the time and place of any public sale. The fact that a better price could have been obtained by a sale at a different time or in a method different from that selected by the warehouse is not of itself sufficient to establish that the sale was not made in a commercially reasonable manner. The warehouse sells in a commercially reasonable manner if the warehouse sells the goods in the usual manner in any recognized market therefore, sells at the price current in that market at the time of the sale, or otherwise sells in conformity with commercially reasonable practices among dealers in the type of goods sold. A sale of more goods than apparently necessary to be offered to ensure satisfaction of the obligation is not commercially reasonable, except in cases covered by the preceding sentence.
(b) A warehouse may enforce its lien on goods, other than goods stored by a merchant in the course of its business, only if the following requirements are satisfied:
(1) All persons known to claim an interest in the

goods must be notified.

(2) The notification must include an itemized

statement of the claim, a description of the goods subject to the lien, a demand for payment within a specified time not less than 10 days after receipt of the notification, and a conspicuous statement that unless the claim is paid within that time the goods will be advertised for sale and sold by auction at a specified time and place.

(3) The sale must conform to the terms of the

notification.

(4) The sale must be held at the nearest suitable

place to where the goods are held or stored.

(5) After the expiration of the time given in the

notification, an advertisement of the sale must be published once a week for two weeks consecutively in a newspaper of general circulation where the sale is to be held. The advertisement must include a description of the goods, the name of the person on whose account the goods are being held, and the time and place of the sale. The sale must take place at least 15 days after the first publication. If there is no newspaper of general circulation where the sale is to be held, the advertisement must be posted at least 10 days before the sale in not fewer than six conspicuous places in the neighborhood of the proposed sale.

(c) Before any sale pursuant to this Section, any person claiming a right in the goods may pay the amount necessary to satisfy the lien and the reasonable expenses incurred in complying with this Section. In that event, the goods may not be sold but must be retained by the warehouse subject to the terms of the receipt and this Article.
(d) A warehouse may buy at any public sale held pursuant to this Section.
(e) A purchaser in good faith of goods sold to enforce a warehouse's lien takes the goods free of any rights of persons against which the lien was valid, despite the warehouse's noncompliance with this Section.
(f) A warehouse may satisfy its lien from the proceeds of any sale pursuant to this Section but shall hold the balance, if any, for delivery on demand to any person to which the warehouse would have been bound to deliver the goods.
(g) The rights provided by this Section are in addition to all other rights allowed by law to a creditor against a debtor.
(h) If a lien is on goods stored by a merchant in the course of its business, the lien may be enforced in accordance with subsection (a) or (b).
(i) A warehouse is liable for damages caused by failure to comply with the requirements for sale under this Section and, in case of willful violation, is liable for conversion.
(Source: P.A. 95-895, eff. 1-1-09.)

(810 ILCS 5/Art. 7 Pt. 3 heading)

(810 ILCS 5/7-301) (from Ch. 26, par. 7-301)
Sec. 7-301. Liability for nonreceipt or misdescription; "said to contain"; "shipper's weight, load, and count"; improper handling.
(a) A consignee of a nonnegotiable bill of lading which has given value in good faith, or a holder to which a negotiable bill has been duly negotiated, relying upon the description of the goods in the bill or upon the date shown in the bill, may recover from the issuer damages caused by the misdating of the bill or the nonreceipt or misdescription of the goods, except to the extent that the bill indicates that the issuer does not know whether any part or all of the goods in fact were received or conform to the description, such as in a case in which the description is in terms of marks or labels or kind, quantity, or condition or the receipt or description is qualified by "contents or condition of contents of packages unknown", "said to contain", "shipper's weight, load, and count", or words of similar import, if that indication is true.
(b) If goods are loaded by the issuer of a bill of lading:
(1) the issuer shall count the packages of goods if

shipped in packages and ascertain the kind and quantity if shipped in bulk; and

(2) words such as "shipper's weight, load, and

count", or words of similar import indicating that the description was made by the shipper are ineffective except as to goods concealed in packages.

(c) If bulk goods are loaded by a shipper that makes available to the issuer of a bill of lading adequate facilities for weighing those goods, the issuer shall ascertain the kind and quantity within a reasonable time after receiving the shipper's request in a record to do so. In that case, "shipper's weight" or words of similar import are ineffective.
(d) The issuer of a bill of lading, by including in the bill the words "shipper's weight, load, and count", or words of similar import, may indicate that the goods were loaded by the shipper, and, if that statement is true, the issuer is not liable for damages caused by the improper loading. However, omission of such words does not imply liability for damages caused by improper loading.
(e) A shipper guarantees to an issuer the accuracy at the time of shipment of the description, marks, labels, number, kind, quantity, condition, and weight, as furnished by the shipper, and the shipper shall indemnify the issuer against damage caused by inaccuracies in those particulars. This right of indemnity does not limit the issuer's responsibility or liability under the contract of carriage to any person other than the shipper.
(Source: P.A. 95-895, eff. 1-1-09.)

(810 ILCS 5/7-302) (from Ch. 26, par. 7-302)
Sec. 7-302. Through bills of lading and similar documents of title.
(a) The issuer of a through bill of lading, or other document of title embodying an undertaking to be performed in part by a person acting as its agent or by a performing carrier, is liable to any person entitled to recover on the bill or other document for any breach by the other person or the performing carrier of its obligation under the bill or other document. However, to the extent that the bill or other document covers an undertaking to be performed overseas or in territory not contiguous to the continental United States or an undertaking including matters other than transportation, this liability for breach by the other person or the performing carrier may be varied by agreement of the parties.
(b) If goods covered by a through bill of lading or other document of title embodying an undertaking to be performed in part by a person other than the issuer are received by that person, the person is subject, with respect to its own performance while the goods are in its possession, to the obligation of the issuer. The person's obligation is discharged by delivery of the goods to another person pursuant to the bill or other document and does not include liability for breach by any other person or by the issuer.
(c) The issuer of a through bill of lading or other document of title described in subsection (a) is entitled to recover from the performing carrier, or other person in possession of the goods when the breach of the obligation under the bill or other document occurred:
(1) the amount it may be required to pay to any

person entitled to recover on the bill or other document for the breach, as may be evidenced by any receipt, judgment, or transcript of judgment; and

(2) the amount of any expense reasonably incurred by

the issuer in defending any action commenced by any person entitled to recover on the bill or other document for the breach.

(Source: P.A. 95-895, eff. 1-1-09.)

(810 ILCS 5/7-303) (from Ch. 26, par. 7-303)
Sec. 7-303. Diversion; reconsignment; change of instructions.
(a) Unless the bill of lading otherwise provides, a carrier may deliver the goods to a person or destination other than that stated in the bill or may otherwise dispose of the goods, without liability for misdelivery, on instructions from:
(1) the holder of a negotiable bill;
(2) the consignor on a nonnegotiable bill, even if

the consignee has given contrary instructions;

(3) the consignee on a nonnegotiable bill in the

absence of contrary instructions from the consignor, if the goods have arrived at the billed destination or if the consignee is in possession of the tangible bill or in control of the electronic bill; or

(4) the consignee on a nonnegotiable bill, if the

consignee is entitled as against the consignor to dispose of the goods.

(b) Unless instructions described in subsection (a) are included in a negotiable bill of lading, a person to which the bill is duly negotiated may hold the bailee according to the original terms.
(Source: P.A. 95-895, eff. 1-1-09.)

(810 ILCS 5/7-304) (from Ch. 26, par. 7-304)
Sec. 7-304. Tangible bills of lading in a set.
(a) Except as customary in international transportation, a tangible bill of lading may not be issued in a set of parts. The issuer is liable for damages caused by violation of this subsection.
(b) If a tangible bill of lading is lawfully issued in a set of parts, each of which contains an identification code and is expressed to be valid only if the goods have not been delivered against any other part, the whole of the parts constitutes one bill.
(c) If a tangible negotiable bill of lading is lawfully issued in a set of parts and different parts are negotiated to different persons, the title of the holder to which the first due negotiation is made prevails as to both the document of title and the goods even if any later holder may have received the goods from the carrier in good faith and discharged the carrier's obligation by surrendering its part.
(d) A person that negotiates or transfers a single part of a tangible bill of lading issued in a set is liable to holders of that part as if it were the whole set.
(e) The bailee shall deliver in accordance with Part 4 against the first presented part of a tangible bill of lading lawfully issued in a set. Delivery in this manner discharges the bailee's obligation on the whole bill.
(Source: P.A. 95-895, eff. 1-1-09.)

(810 ILCS 5/7-305) (from Ch. 26, par. 7-305)
Sec. 7-305. Destination bills.
(a) Instead of issuing a bill of lading to the consignor at the place of shipment, a carrier, at the request of the consignor, may procure the bill to be issued at destination or at any other place designated in the request.
(b) Upon request of any person entitled as against a carrier to control the goods while in transit and on surrender of possession or control of any outstanding bill of lading or other receipt covering the goods, the issuer, subject to Section 7-105, may procure a substitute bill to be issued at any place designated in the request.
(Source: P.A. 95-895, eff. 1-1-09.)

(810 ILCS 5/7-306) (from Ch. 26, par. 7-306)
Sec. 7-306. Altered bills of lading.
An unauthorized alteration or filling in of a blank in a bill of lading leaves the bill enforceable according to its original tenor.
(Source: Laws 1961, p. 2101.)

(810 ILCS 5/7-307) (from Ch. 26, par. 7-307)
Sec. 7-307. Lien of carrier.
(a) A carrier has a lien on the goods covered by a bill of lading or on the proceeds thereof in its possession for charges after the date of the carrier's receipt of the goods for storage or transportation, including demurrage and terminal charges, and for expenses necessary for preservation of the goods incident to their transportation or reasonably incurred in their sale pursuant to law. However, against a purchaser for value of a negotiable bill of lading, a carrier's lien is limited to charges stated in the bill or the applicable tariffs or, if no charges are stated, a reasonable charge.
(b) A lien for charges and expenses under subsection (a) on goods that the carrier was required by law to receive for transportation is effective against the consignor or any person entitled to the goods unless the carrier had notice that the consignor lacked authority to subject the goods to those charges and expenses. Any other lien under subsection (a) is effective against the consignor and any person that permitted the bailor to have control or possession of the goods unless the carrier had notice that the bailor lacked authority.
(c) A carrier loses its lien on any goods that it voluntarily delivers or unjustifiably refuses to deliver.
(Source: P.A. 95-895, eff. 1-1-09.)

(810 ILCS 5/7-308) (from Ch. 26, par. 7-308)
Sec. 7-308. Enforcement of carrier's lien.
(a) A carrier's lien on goods may be enforced by public or private sale of the goods, in bulk or in packages, at any time or place and on any terms that are commercially reasonable, after notifying all persons known to claim an interest in the goods. The notification must include a statement of the amount due, the nature of the proposed sale, and the time and place of any public sale. The fact that a better price could have been obtained by a sale at a different time or in a method different from that selected by the carrier is not of itself sufficient to establish that the sale was not made in a commercially reasonable manner. The carrier sells goods in a commercially reasonable manner if the carrier sells the goods in the usual manner in any recognized market therefor, sells at the price current in that market at the time of the sale, or otherwise sells in conformity with commercially reasonable practices among dealers in the type of goods sold. A sale of more goods than apparently necessary to be offered to ensure satisfaction of the obligation is not commercially reasonable, except in cases covered by the preceding sentence.
(b) Before any sale pursuant to this Section, any person claiming a right in the goods may pay the amount necessary to satisfy the lien and the reasonable expenses incurred in complying with this Section. In that event, the goods may not be sold but must be retained by the carrier, subject to the terms of the bill of lading and this Article.
(c) A carrier may buy at any public sale pursuant to this Section.
(d) A purchaser in good faith of goods sold to enforce a carrier's lien takes the goods free of any rights of persons against which the lien was valid, despite the carrier's noncompliance with this Section.
(e) A carrier may satisfy its lien from the proceeds of any sale pursuant to this Section but shall hold the balance, if any, for delivery on demand to any person to which the carrier would have been bound to deliver the goods.
(f) The rights provided by this Section are in addition to all other rights allowed by law to a creditor against a debtor.
(g) A carrier's lien may be enforced pursuant to either subsection (a) or the procedure set forth in Section 7-210(b).
(h) A carrier is liable for damages caused by failure to comply with the requirements for sale under this Section and, in case of willful violation, is liable for conversion.
(Source: P.A. 95-895, eff. 1-1-09.)

(810 ILCS 5/7-309) (from Ch. 26, par. 7-309)
Sec. 7-309. Duty of care; contractual limitation of carrier's liability.
(a) A carrier that issues a bill of lading, whether negotiable or nonnegotiable, shall exercise the degree of care in relation to the goods which a reasonably careful person would exercise under similar circumstances. This subsection does not affect any statute, regulation, or rule of law that imposes liability upon a common carrier for damages not caused by its negligence.
(b) Damages may be limited by a term in the bill of lading or in a transportation agreement that the carrier's liability may not exceed a value stated in the bill or transportation agreement if the carrier's rates are dependent upon value and the consignor is afforded an opportunity to declare a higher value and the consignor is advised of the opportunity. However, such a limitation is not effective with respect to the carrier's liability for conversion to its own use.
(c) Reasonable provisions as to the time and manner of presenting claims and commencing actions based on the shipment may be included in a bill of lading or a transportation agreement.
(Source: P.A. 95-895, eff. 1-1-09.)

(810 ILCS 5/Art. 7 Pt. 4 heading)

(810 ILCS 5/7-401) (from Ch. 26, par. 7-401)
Sec. 7-401. Irregularities in issue of receipt or bill or conduct of issuer. The obligations imposed by this Article on an issuer apply to a document of title even if:
(1) the document does not comply with the

requirements of this Article or of any other statute, rule, or regulation regarding its issuance, form, or content;

(2) the issuer violated laws regulating the conduct

of its business;

(3) the goods covered by the document were owned by

the bailee when the document was issued; or

(4) the person issuing the document is not a

warehouse but the document purports to be a warehouse receipt.

(Source: P.A. 95-895, eff. 1-1-09.)

(810 ILCS 5/7-402) (from Ch. 26, par. 7-402)
Sec. 7-402. Duplicate document of title; overissue. A duplicate or any other document of title purporting to cover goods already represented by an outstanding document of the same issuer does not confer any right in the goods, except as provided in the case of tangible bills of lading in a set of parts, overissue of documents for fungible goods, substitutes for lost, stolen, or destroyed documents, or substitute documents issued pursuant to Section 7-105. The issuer is liable for damages caused by its overissue or failure to identify a duplicate document by a conspicuous notation.
(Source: P.A. 95-895, eff. 1-1-09.)

(810 ILCS 5/7-403) (from Ch. 26, par. 7-403)
Sec. 7-403. Obligation of bailee to deliver; excuse.
(a) A bailee shall deliver the goods to a person entitled under a document of title if the person complies with subsections (b) and (c), unless and to the extent that the bailee establishes any of the following:
(1) delivery of the goods to a person whose receipt

was rightful as against the claimant;

(2) damage to or delay, loss, or destruction of the

goods for which the bailee is not liable;

(3) previous sale or other disposition of the goods

in lawful enforcement of a lien or on a warehouse's lawful termination of storage;

(4) the exercise by a seller of its right to stop

delivery pursuant to Section 2-705 or by a lessor of its right to stop delivery pursuant to Section 2A-526;

(5) a diversion, reconsignment, or other disposition

pursuant to Section 7-303;

(6) release, satisfaction, or any other personal

defense against the claimant; or

(7) any other lawful excuse.
(b) A person claiming goods covered by a document of title shall satisfy the bailee's lien if the bailee so requests or if the bailee is prohibited by law from delivering the goods until the charges are paid.
(c) Unless a person claiming the goods is a person against which the document of title does not confer a right under Section 7-503(a):
(1) the person claiming under a document shall

surrender possession or control of any outstanding negotiable document covering the goods for cancellation or indication of partial deliveries; and

(2) the bailee shall cancel the document or

conspicuously indicate in the document the partial delivery or the bailee is liable to any person to which the document is duly negotiated.

(Source: P.A. 95-895, eff. 1-1-09.)

(810 ILCS 5/7-404) (from Ch. 26, par. 7-404)
Sec. 7-404. No liability for good-faith delivery pursuant to document of title. A bailee that in good faith has received goods and delivered or otherwise disposed of the goods according to the terms of a document of title or pursuant to this Article is not liable for the goods even if:
(1) the person from which the bailee received the

goods did not have authority to procure the document or to dispose of the goods; or

(2) the person to which the bailee delivered the

goods did not have authority to receive the goods.

(Source: P.A. 95-895, eff. 1-1-09.)

(810 ILCS 5/Art. 7 Pt. 5 heading)

(810 ILCS 5/7-501) (from Ch. 26, par. 7-501)
Sec. 7-501. Form of negotiation and requirements of due negotiation.
(a) The following rules apply to a negotiable tangible document of title:
(1) If the document's original terms run to the order

of a named person, the document is negotiated by the named person's indorsement and delivery. After the named person's indorsement in blank or to bearer, any person may negotiate the document by delivery alone.

(2) If the document's original terms run to bearer,

it is negotiated by delivery alone.

(3) If the document's original terms run to the order

of a named person and it is delivered to the named person, the effect is the same as if the document had been negotiated.

(4) Negotiation of the document after it has been

indorsed to a named person requires indorsement by the named person and delivery.

(5) A document is duly negotiated if it is negotiated

in the manner stated in this subsection to a holder that purchases it in good faith, without notice of any defense against or claim to it on the part of any person, and for value, unless it is established that the negotiation is not in the regular course of business or financing or involves receiving the document in settlement or payment of a monetary obligation.

(b) The following rules apply to a negotiable electronic document of title:
(1) If the document's original terms run to the order

of a named person or to bearer, the document is negotiated by delivery of the document to another person. Indorsement by the named person is not required to negotiate the document.

(2) If the document's original terms run to the order

of a named person and the named person has control of the document, the effect is the same as if the document had been negotiated.

(3) A document is duly negotiated if it is negotiated

in the manner stated in this subsection to a holder that purchases it in good faith, without notice of any defense against or claim to it on the part of any person, and for value, unless it is established that the negotiation is not in the regular course of business or financing or involves taking delivery of the document in settlement or payment of a monetary obligation.

(c) Indorsement of a nonnegotiable document of title neither makes it negotiable nor adds to the transferee's rights.
(d) The naming in a negotiable bill of lading of a person to be notified of the arrival of the goods does not limit the negotiability of the bill or constitute notice to a purchaser of the bill of any interest of that person in the goods.
(Source: P.A. 95-895, eff. 1-1-09.)

(810 ILCS 5/7-502) (from Ch. 26, par. 7-502)
Sec. 7-502. Rights acquired by due negotiation.
(a) Subject to Sections 7-205 and 7-503, a holder to which a negotiable document of title has been duly negotiated acquires thereby:
(1) title to the document;
(2) title to the goods;
(3) all rights accruing under the law of agency or

estoppel, including rights to goods delivered to the bailee after the document was issued; and

(4) the direct obligation of the issuer to hold or

deliver the goods according to the terms of the document free of any defense or claim by the issuer except those arising under the terms of the document or under this Article, but in the case of a delivery order, the bailee's obligation accrues only upon the bailee's acceptance of the delivery order and the obligation acquired by the holder is that the issuer and any indorser will procure the acceptance of the bailee.

(b) Subject to Section 7-503, title and rights acquired by due negotiation are not defeated by any stoppage of the goods represented by the document of title or by surrender of the goods by the bailee and are not impaired even if:
(1) the due negotiation or any prior due negotiation

constituted a breach of duty;

(2) any person has been deprived of possession of a

negotiable tangible document or control of a negotiable electronic document by misrepresentation, fraud, accident, mistake, duress, loss, theft, or conversion; or

(3) a previous sale or other transfer of the goods or

document has been made to a third person.

(Source: P.A. 95-895, eff. 1-1-09.)

(810 ILCS 5/7-503) (from Ch. 26, par. 7-503)
Sec. 7-503. Document of title to goods defeated in certain cases.
(a) A document of title confers no right in goods against a person that before issuance of the document had a legal interest or a perfected security interest in the goods and that did not:
(1) deliver or entrust the goods or any document of

title covering the goods to the bailor or the bailor's nominee with:

(A) actual or apparent authority to ship, store,

or sell;

(B) power to obtain delivery under Section 7-403;

or

(C) power of disposition under Section 2-403,

2A-304(2), 2A-305(2), 9-320, or 9-321(c) or other statute or rule of law; or

(2) acquiesce in the procurement by the bailor or its

nominee of any document.

(b) Title to goods based upon an unaccepted delivery order is subject to the rights of any person to which a negotiable warehouse receipt or bill of lading covering the goods has been duly negotiated. That title may be defeated under Section 7-504 to the same extent as the rights of the issuer or a transferee from the issuer.
(c) Title to goods based upon a bill of lading issued to a freight forwarder is subject to the rights of any person to which a bill issued by the freight forwarder is duly negotiated. However, delivery by the carrier in accordance with Part 4 pursuant to its own bill of lading discharges the carrier's obligation to deliver.
(Source: P.A. 95-895, eff. 1-1-09.)

(810 ILCS 5/7-504) (from Ch. 26, par. 7-504)
Sec. 7-504. Rights acquired in absence of due negotiation; effect of diversion; stoppage of delivery.
(a) A transferee of a document of title, whether negotiable or nonnegotiable, to which the document has been delivered but not duly negotiated, acquires the title and rights that its transferor had or had actual authority to convey.
(b) In the case of a transfer of a nonnegotiable document of title, until but not after the bailee receives notice of the transfer, the rights of the transferee may be defeated:
(1) by those creditors of the transferor which could

treat the transfer as void under Section 2-402 or 2A-308;

(2) by a buyer from the transferor in ordinary course

of business if the bailee has delivered the goods to the buyer or received notification of the buyer's rights;

(3) by a lessee from the transferor in ordinary

course of business if the bailee has delivered the goods to the lessee or received notification of the lessee's rights; or

(4) as against the bailee, by good-faith dealings of

the bailee with the transferor.

(c) A diversion or other change of shipping instructions by the consignor in a nonnegotiable bill of lading which causes the bailee not to deliver the goods to the consignee defeats the consignee's title to the goods if the goods have been delivered to a buyer in ordinary course of business or a lessee in ordinary course of business and, in any event, defeats the consignee's rights against the bailee.
(d) Delivery of the goods pursuant to a nonnegotiable document of title may be stopped by a seller under Section 2-705 or a lessor under Section 2A-526, subject to the requirements of due notification in those Sections. A bailee that honors the seller's or lessor's instructions is entitled to be indemnified by the seller or lessor against any resulting loss or expense.
(Source: P.A. 95-895, eff. 1-1-09.)

(810 ILCS 5/7-505) (from Ch. 26, par. 7-505)
Sec. 7-505. Indorser not a guarantor for other parties. The indorsement of a tangible document of title issued by a bailee does not make the indorser liable for any default by the bailee or previous indorsers.
(Source: P.A. 95-895, eff. 1-1-09.)

(810 ILCS 5/7-506) (from Ch. 26, par. 7-506)
Sec. 7-506. Delivery without indorsement: right to compel indorsement. The transferee of a negotiable tangible document of title has a specifically enforceable right to have its transferor supply any necessary indorsement, but the transfer becomes a negotiation only as of the time the indorsement is supplied.
(Source: P.A. 95-895, eff. 1-1-09.)

(810 ILCS 5/7-507) (from Ch. 26, par. 7-507)
Sec. 7-507. Warranties on negotiation or delivery of document of title. If a person negotiates or delivers a document of title for value, otherwise than as a mere intermediary under Section 7-508, unless otherwise agreed, the transferor, in addition to any warranty made in selling or leasing the goods, warrants to its immediate purchaser only that:
(1) the document is genuine;
(2) the transferor does not have knowledge of any

fact that would impair the document's validity or worth; and

(3) the negotiation or delivery is rightful and fully

effective with respect to the title to the document and the goods it represents.

(Source: P.A. 95-895, eff. 1-1-09.)

(810 ILCS 5/7-508) (from Ch. 26, par. 7-508)
Sec. 7-508. Warranties of collecting bank as to documents of title. A collecting bank or other intermediary known to be entrusted with documents of title on behalf of another or with collection of a draft or other claim against delivery of documents warrants by the delivery of the documents only its own good faith and authority even if the collecting bank or other intermediary has purchased or made advances against the claim or draft to be collected.
(Source: P.A. 95-895, eff. 1-1-09.)

(810 ILCS 5/7-509) (from Ch. 26, par. 7-509)
Sec. 7-509. Adequate compliance with commercial contract. Whether a document of title is adequate to fulfill the obligations of a contract for sale, a contract for lease, or the conditions of a letter of credit is determined by Article 2, 2A, or 5.
(Source: P.A. 95-895, eff. 1-1-09.)

(810 ILCS 5/Art. 7 Pt. 6 heading)

(810 ILCS 5/7-601) (from Ch. 26, par. 7-601)
Sec. 7-601. Lost, stolen, or destroyed documents of title.
(a) If a document of title is lost, stolen, or destroyed, a court may order delivery of the goods or issuance of a substitute document and the bailee may without liability to any person comply with the order. If the document was negotiable, a court may not order delivery of the goods or issuance of a substitute document without the claimant's posting security unless it finds that any person that may suffer loss as a result of nonsurrender of possession or control of the document is adequately protected against the loss. If the document was nonnegotiable, the court may require security. The court may also order payment of the bailee's reasonable costs and attorney's fees in any action under this subsection.
(b) A bailee that, without a court order, delivers goods to a person claiming under a missing negotiable document of title is liable to any person injured thereby. If the delivery is not in good faith, the bailee is liable for conversion. Delivery in good faith is not conversion if the claimant posts security with the bailee in an amount at least double the value of the goods at the time of posting to indemnify any person injured by the delivery which files a notice of claim within one year after the delivery.
(Source: P.A. 95-895, eff. 1-1-09.)

(810 ILCS 5/7-602) (from Ch. 26, par. 7-602)
Sec. 7-602. Judicial process against goods covered by negotiable document of title. Unless a document of title was originally issued upon delivery of the goods by a person that did not have power to dispose of them, a lien does not attach by virtue of any judicial process to goods in the possession of a bailee for which a negotiable document of title is outstanding unless possession or control of the document is first surrendered to the bailee or the document's negotiation is enjoined. The bailee may not be compelled to deliver the goods pursuant to process until possession or control of the document is surrendered to the bailee or to the court. A purchaser of the document for value without notice of the process or injunction takes free of the lien imposed by judicial process.
(Source: P.A. 95-895, eff. 1-1-09.)

(810 ILCS 5/7-603) (from Ch. 26, par. 7-603)
Sec. 7-603. Conflicting Claims; Interpleader. If more than one person claims title to or possession of the goods, the bailee is excused from delivery until the bailee has a reasonable time to ascertain the validity of the adverse claims or to commence an action for interpleader. The bailee may assert an interpleader either in defending an action for nondelivery of the goods or by original action.
(Source: P.A. 95-895, eff. 1-1-09.)

(810 ILCS 5/Art. 7 Pt. 7 heading)

(810 ILCS 5/7-701)
Sec. 7-701. Effective date. (Blank).
(Source: P.A. 95-895, eff. 1-1-09.)

(810 ILCS 5/7-702)
Sec. 7-702. Repeals. Section 10-104 of the Uniform Commercial Code is repealed.
(Source: P.A. 95-895, eff. 1-1-09.)

(810 ILCS 5/7-703)
Sec. 7-703. Applicability. This amendatory Act of the 95th General Assembly applies to a document of title that is issued or a bailment that arises on or after the effective date of this amendatory Act of the 95th General Assembly. This amendatory Act of the 95th General Assembly does not apply to a document of title that is issued or a bailment that arises before the effective date of this amendatory Act of the 95th General Assembly even if the document of title or bailment would be subject to this amendatory Act of the 95th General Assembly if the document of title had been issued or bailment had arisen on or after the effective date of this amendatory Act of the 95th General Assembly. This amendatory Act of the 95th General Assembly does not apply to a right of action that has accrued before the effective date of this amendatory Act of the 95th General Assembly.
(Source: P.A. 95-895, eff. 1-1-09.)

(810 ILCS 5/7-704)
Sec. 7-704. Savings clause. A document of title issued or a bailment that arises before the effective date of this amendatory Act of the 95th General Assembly and the rights, obligations, and interests flowing from that document or bailment are governed by any statute or other rule amended or repealed by this amendatory Act of the 95th General Assembly as if amendment or repeal had not occurred and may be terminated, completed, consummated, or enforced under that statute or other rule.
(Source: P.A. 95-895, eff. 1-1-09.)



Article 8 - Investment Securities

(810 ILCS 5/Art. 8 heading)

(810 ILCS 5/Art. 8 Pt. 1 heading)

(810 ILCS 5/8-101) (from Ch. 26, par. 8-101)
Sec. 8-101. Short title. This Article may be cited as Uniform Commercial Code--Investment Securities.
(Source: P.A. 89-364, eff. 1-1-96.)

(810 ILCS 5/8-102) (from Ch. 26, par. 8-102)
Sec. 8-102. Definitions.
(a) In this Article:
(1) "Adverse claim" means a claim that a claimant has

a property interest in a financial asset and that it is a violation of the rights of the claimant for another person to hold, transfer, or deal with the financial asset.

(2) "Bearer form," as applied to a certificated

security, means a form in which the security is payable to the bearer of the security certificate according to its terms but not by reason of an indorsement.

(3) "Broker" means a person defined as a broker or

dealer under the federal securities laws, but without excluding a bank acting in that capacity.

(4) "Certificated security" means a security that is

represented by a certificate.

(5) "Clearing corporation" means:
(i) a person that is registered as a "clearing

agency" under the federal securities laws;

(ii) a federal reserve bank; or
(iii) any other person that provides clearance or

settlement services with respect to financial assets that would require it to register as a clearing agency under the federal securities laws but for an exclusion or exemption from the registration requirement, if its activities as a clearing corporation, including promulgation of rules, are subject to regulation by a federal or state governmental authority.

(6) "Communicate" means to:
(i) send a signed writing; or
(ii) transmit information by any mechanism agreed

upon by the persons transmitting and receiving the information.

(7) "Entitlement holder" means a person identified in

the records of a securities intermediary as the person having a security entitlement against the securities intermediary. If a person acquires a security entitlement by virtue of Section 8-501(b)(2) or (3), that person is the entitlement holder.

(8) "Entitlement order" means a notification

communicated to a securities intermediary directing transfer or redemption of a financial asset to which the entitlement holder has a security entitlement.

(9) "Financial asset," except as otherwise provided

in Section 8-103, means:

(i) a security;
(ii) an obligation of a person or a share,

participation, or other interest in a person or in property or an enterprise of a person, which is, or is of a type, dealt in or traded on financial markets, or which is recognized in any area in which it is issued or dealt in as a medium for investment; or

(iii) any property that is held by a securities

intermediary for another person in a securities account if the securities intermediary has expressly agreed with the other person that the property is to be treated as a financial asset under this Article. As context requires, the term means either the interest itself or the means by which a person's claim to it is evidenced, including a certificated or uncertificated security, a security certificate, or a security entitlement.

(10) "Good faith," for purposes of the obligation of

good faith in the performance or enforcement of contracts or duties within this Article, means honesty in fact and the observance of reasonable commercial standards of fair dealing.

(11) "Indorsement" means a signature that alone or

accompanied by other words is made on a security certificate in registered form or on a separate document for the purpose of assigning, transferring, or redeeming the security or granting a power to assign, transfer, or redeem it.

(12) "Instruction" means a notification communicated

to the issuer of an uncertificated security which directs that the transfer of the security be registered or that the security be redeemed.

(13) "Registered form," as applied to a certificated

security, means a form in which:

(i) the security certificate specifies a person

entitled to the security; and

(ii) a transfer of the security may be registered

upon books maintained for that purpose by or on behalf of the issuer, or the security certificate so states.

(14) "Securities intermediary" means:
(i) a clearing corporation; or
(ii) a person, including a bank or broker, that

in the ordinary course of its business maintains securities accounts for others and is acting in that capacity.

(15) "Security," except as otherwise provided in

Section 8-103, means an obligation of an issuer or a share, participation, or other interest in an issuer or in property or an enterprise of an issuer:

(i) which is represented by a security

certificate in bearer or registered form, or the transfer of which may be registered upon books maintained for that purpose by or on behalf of the issuer;

(ii) which is one of a class or series or by its

terms is divisible into a class or series of shares, participations, interests, or obligations; and

(iii) which:
(A) is, or is of a type, dealt in or traded

on securities exchanges or securities markets; or

(B) is a medium for investment and by its

terms expressly provides that it is a security governed by this Article.

(16) "Security certificate" means a certificate

representing a security.

(17) "Security entitlement" means the rights and

property interest of an entitlement holder with respect to a financial asset specified in Part 5.

(18) "Uncertificated security" means a security that

is not represented by a certificate.

(b) Other definitions applying to this Article and the sections in which they appear are:
Appropriate person Section 8-107
Control Section 8-106
Delivery Section 8-301
Investment company security Section 8-103
Issuer Section 8-201
Overissue Section 8-210
Protected purchaser Section 8-303
Securities account Section 8-501

(c) In addition, Article 1 contains general definitions and principles of construction and interpretation applicable throughout this Article.
(d) The characterization of a person, business, or transaction for purposes of this Article does not determine the characterization of the person, business, or transaction for purposes of any other law, regulation, or rule.
(Source: P.A. 89-364, eff. 1-1-96.)

(810 ILCS 5/8-103) (from Ch. 26, par. 8-103)
Sec. 8-103. Rules for determining whether certain obligations and interests are securities or financial assets.
(a) A share or similar equity interest issued by a corporation, business trust, joint stock company, or similar entity is a security.
(b) An "investment company security" is a security. "Investment company security" means a share or similar equity interest issued by an entity that is registered as an investment company under the federal investment company laws, an interest in a unit investment trust that is so registered, or a face-amount certificate issued by a face-amount certificate company that is so registered. Investment company security does not include an insurance policy or endowment policy or annuity contract issued by an insurance company.
(c) An interest in a partnership or limited liability company is not a security unless it is dealt in or traded on securities exchanges or in securities markets, its terms expressly provide that it is a security governed by this Article, or it is an investment company security. However, an interest in a partnership or limited liability company is a financial asset if it is held in a securities account.
(d) A writing that is a security certificate is governed by this Article and not by Article 3, even though it also meets the requirements of that Article. However, a negotiable instrument governed by Article 3 is a financial asset if it is held in a securities account.
(e) An option or similar obligation issued by a clearing corporation to its participants is not a security, but is a financial asset.
(f) A commodity contract, as defined in Section 9-102(a)(15), is not a security or a financial asset.
(g) A document of title is not a financial asset unless Section 8-102(a)(9)(iii) applies.
(Source: P.A. 95-895, eff. 1-1-09.)

(810 ILCS 5/8-104) (from Ch. 26, par. 8-104)
Sec. 8-104. Acquisition of security or financial asset or interest therein.
(a) A person acquires a security or an interest therein, under this Article, if:
(1) the person is a purchaser to whom a security is

delivered pursuant to Section 8-301; or

(2) the person acquires a security entitlement to the

security pursuant to Section 8-501.

(b) A person acquires a financial asset, other than a security, or an interest therein, under this Article, if the person acquires a security entitlement to the financial asset.
(c) A person who acquires a security entitlement to a security or other financial asset has the rights specified in Part 5, but is a purchaser of any security, security entitlement, or other financial asset held by the securities intermediary only to the extent provided in Section 8-503.
(d) Unless the context shows that a different meaning is intended, a person who is required by other law, regulation, rule, or agreement to transfer, deliver, present, surrender, exchange, or otherwise put in the possession of another person a security or financial asset satisfies that requirement by causing the other person to acquire an interest in the security or financial asset pursuant to subsection (a) or (b).
(Source: P.A. 89-364, eff. 1-1-96.)

(810 ILCS 5/8-105) (from Ch. 26, par. 8-105)
Sec. 8-105. Notice of adverse claim.
(a) A person has notice of an adverse claim if:
(1) the person knows of the adverse claim;
(2) the person is aware of facts sufficient to

indicate that there is a significant probability that the adverse claim exists and deliberately avoids information that would establish the existence of the adverse claim; or

(3) the person has a duty, imposed by statute or

regulation, to investigate whether an adverse claim exists, and the investigation so required would establish the existence of the adverse claim.

(b) Having knowledge that a financial asset or interest therein is or has been transferred by a representative imposes no duty of inquiry into the rightfulness of a transaction and is not notice of an adverse claim. However, a person who knows that a representative has transferred a financial asset or interest therein in a transaction that is, or whose proceeds are being used, for the individual benefit of the representative or otherwise in breach of duty has notice of an adverse claim.
(c) An act or event that creates a right to immediate performance of the principal obligation represented by a security certificate or sets a date on or after which the certificate is to be presented or surrendered for redemption or exchange does not itself constitute notice of an adverse claim except in the case of a transfer more than:
(1) one year after a date set for presentment or

surrender for redemption or exchange; or

(2) six months after a date set for payment of money

against presentation or surrender of the certificate, if money was available for payment on that date.

(d) A purchaser of a certificated security has notice of an adverse claim if the security certificate:
(1) whether in bearer or registered form, has been

indorsed "for collection" or "for surrender" or for some other purpose not involving transfer; or

(2) is in bearer form and has on it an unambiguous

statement that it is the property of a person other than the transferor, but the mere writing of a name on the certificate is not such a statement.

(e) Filing of a financing statement under Article 9 is not notice of an adverse claim to a financial asset.
(Source: P.A. 89-364, eff. 1-1-96.)

(810 ILCS 5/8-106) (from Ch. 26, par. 8-106)
Sec. 8-106. Control.
(a) A purchaser has "control" of a certificated security in bearer form if the certificated security is delivered to the purchaser.
(b) A purchaser has "control" of a certificated security in registered form if the certificated security is delivered to the purchaser, and:
(1) the certificate is indorsed to the purchaser or

in blank by an effective indorsement; or

(2) the certificate is registered in the name of the

purchaser, upon original issue or registration of transfer by the issuer.

(c) A purchaser has "control" of an uncertificated security if:
(1) the uncertificated security is delivered to the

purchaser; or

(2) the issuer has agreed that it will comply with

instructions originated by the purchaser without further consent by the registered owner.

(d) A purchaser has "control" of a security entitlement if:
(1) the purchaser becomes the entitlement holder;
(2) the securities intermediary has agreed that it

will comply with entitlement orders originated by the purchaser without further consent by the entitlement holder; or

(3) another person has control of the security

entitlement on behalf of the purchaser or, having previously acquired control of the security entitlement, acknowledges that it has control on behalf of the purchaser.

(e) If an interest in a security entitlement is granted by the entitlement holder to the entitlement holder's own securities intermediary, the securities intermediary has control.
(f) A purchaser who has satisfied the requirements of subsection (c) or (d) has control even if the registered owner in the case of subsection (c) or the entitlement holder in the case of subsection (d) retains the right to make substitutions for the uncertificated security or security entitlement, to originate instructions or entitlement orders to the issuer or securities intermediary, or otherwise to deal with the uncertificated security or security entitlement.
(g) An issuer or a securities intermediary may not enter into an agreement of the kind described in subsection (c)(2) or (d)(2) without the consent of the registered owner or entitlement holder, but an issuer or a securities intermediary is not required to enter into such an agreement even though the registered owner or entitlement holder so directs. An issuer or securities intermediary that has entered into such an agreement is not required to confirm the existence of the agreement to another party unless requested to do so by the registered owner or entitlement holder.
(Source: P.A. 95-331, eff. 8-21-07.)

(810 ILCS 5/8-107) (from Ch. 26, par. 8-107)
Sec. 8-107. Whether indorsement, instruction, or entitlement order is effective.
(a) "Appropriate person" means:
(1) with respect to an indorsement, the person

specified by a security certificate or by an effective special indorsement to be entitled to the security;

(2) with respect to an instruction, the registered

owner of an uncertificated security;

(3) with respect to an entitlement order, the

entitlement holder;

(4) if the person designated in paragraph (1), (2),

or (3) is deceased, the designated person's successor taking under other law or the designated person's personal representative acting for the estate of the decedent; or

(5) if the person designated in paragraph (1), (2),

or (3) lacks capacity, the designated person's guardian, conservator, or other similar representative who has power under other law to transfer the security or financial asset.

(b) An indorsement, instruction, or entitlement order is effective if:
(1) it is made by the appropriate person;
(2) it is made by a person who has power under the

law of agency to transfer the security or financial asset on behalf of the appropriate person, including, in the case of an instruction or entitlement order, a person who has control under Section 8-106(c)(2) or (d)(2); or

(3) the appropriate person has ratified it or is

otherwise precluded from asserting its ineffectiveness.

(c) An indorsement, instruction, or entitlement order made by a representative is effective even if:
(1) the representative has failed to comply with a

controlling instrument or with the law of the state having jurisdiction of the representative relationship, including any law requiring the representative to obtain court approval of the transaction; or

(2) the representative's action in making the

indorsement, instruction, or entitlement order or using the proceeds of the transaction is otherwise a breach of duty.

(d) If a security is registered in the name of or specially indorsed to a person described as a representative, or if a securities account is maintained in the name of a person described as a representative, an indorsement, instruction, or entitlement order made by the person is effective even though the person is no longer serving in the described capacity.
(e) Effectiveness of an indorsement, instruction, or entitlement order is determined as of the date the indorsement, instruction, or entitlement order is made, and an indorsement, instruction, or entitlement order does not become ineffective by reason of any later change of circumstances.
(Source: P.A. 89-364, eff. 1-1-96.)

(810 ILCS 5/8-108) (from Ch. 26, par. 8-108)
Sec. 8-108. Warranties in direct holding.
(a) A person who transfers a certificated security to a purchaser for value warrants to the purchaser, and an indorser, if the transfer is by indorsement, warrants to any subsequent purchaser, that:
(1) the certificate is genuine and has not been

materially altered;

(2) the transferor or indorser does not know of any

fact that might impair the validity of the security;

(3) there is no adverse claim to the security;
(4) the transfer does not violate any restriction on

transfer;

(5) if the transfer is by indorsement, the

indorsement is made by an appropriate person, or if the indorsement is by an agent, the agent has actual authority to act on behalf of the appropriate person; and

(6) the transfer is otherwise effective and rightful.
(b) A person who originates an instruction for registration of transfer of an uncertificated security to a purchaser for value warrants to the purchaser that:
(1) the instruction is made by an appropriate person,

or if the instruction is by an agent, the agent has actual authority to act on behalf of the appropriate person;

(2) the security is valid;
(3) there is no adverse claim to the security; and
(4) at the time the instruction is presented to the

issuer:

(i) the purchaser will be entitled to the

registration of transfer;

(ii) the transfer will be registered by the

issuer free from all liens, security interests, restrictions, and claims other than those specified in the instruction;

(iii) the transfer will not violate any

restriction on transfer; and

(iv) the requested transfer will otherwise be

effective and rightful.

(c) A person who transfers an uncertificated security to a purchaser for value and does not originate an instruction in connection with the transfer warrants that:
(1) the uncertificated security is valid;
(2) there is no adverse claim to the security;
(3) the transfer does not violate any restriction on

transfer; and

(4) the transfer is otherwise effective and rightful.
(d) A person who indorses a security certificate warrants to the issuer that:
(1) there is no adverse claim to the security; and
(2) the indorsement is effective.
(e) A person who originates an instruction for registration of transfer of an uncertificated security warrants to the issuer that:
(1) the instruction is effective; and
(2) at the time the instruction is presented to the

issuer the purchaser will be entitled to the registration of transfer.

(f) A person who presents a certificated security for registration of transfer or for payment or exchange warrants to the issuer that the person is entitled to the registration, payment, or exchange, but a purchaser for value and without notice of adverse claims to whom transfer is registered warrants only that the person has no knowledge of any unauthorized signature in a necessary indorsement.
(g) If a person acts as agent of another in delivering a certificated security to a purchaser, the identity of the principal was known to the person to whom the certificate was delivered, and the certificate delivered by the agent was received by the agent from the principal or received by the agent from another person at the direction of the principal, the person delivering the security certificate warrants only that the delivering person has authority to act for the principal and does not know of any adverse claim to the certificated security.
(h) A secured party who redelivers a security certificate received, or after payment and on order of the debtor delivers the security certificate to another person, makes only the warranties of an agent under subsection (g).
(i) Except as otherwise provided in subsection (g), a broker acting for a customer makes to the issuer and a purchaser the warranties provided in subsections (a) through (f). A broker that delivers a security certificate to its customer, or causes its customer to be registered as the owner of an uncertificated security, makes to the customer the warranties provided in subsection (a) or (b), and has the rights and privileges of a purchaser under this Section. The warranties of and in favor of the broker acting as an agent are in addition to applicable warranties given by and in favor of the customer.
(Source: P.A. 89-364, eff. 1-1-96.)

(810 ILCS 5/8-109)
Sec. 8-109. Warranties in indirect holding.
(a) A person who originates an entitlement order to a securities intermediary warrants to the securities intermediary that:
(1) the entitlement order is made by an appropriate

person, or if the entitlement order is by an agent, the agent has actual authority to act on behalf of the appropriate person; and

(2) there is no adverse claim to the security

entitlement.

(b) A person who delivers a security certificate to a securities intermediary for credit to a securities account or originates an instruction with respect to an uncertificated security directing that the uncertificated security be credited to a securities account makes to the securities intermediary the warranties specified in Section 8-108(a) or (b).
(c) If a securities intermediary delivers a security certificate to its entitlement holder or causes its entitlement holder to be registered as the owner of an uncertificated security, the securities intermediary makes to the entitlement holder the warranties specified in Section 8-108(a) or (b).
(Source: P.A. 89-364, eff. 1-1-96.)

(810 ILCS 5/8-110)
Sec. 8-110. Applicability; choice of law.
(a) The local law of the issuer's jurisdiction, as specified in subsection (d), governs:
(1) the validity of a security;
(2) the rights and duties of the issuer with respect

to registration of transfer;

(3) the effectiveness of registration of transfer by

the issuer;

(4) whether the issuer owes any duties to an adverse

claimant to a security; and

(5) whether an adverse claim can be asserted against

a person to whom transfer of a certificated or uncertificated security is registered or a person who obtains control of an uncertificated security.

(b) The local law of the securities intermediary's jurisdiction, as specified in subsection (e), governs:
(1) acquisition of a security entitlement from the

securities intermediary;

(2) the rights and duties of the securities

intermediary and entitlement holder arising out of a security entitlement;

(3) whether the securities intermediary owes any

duties to an adverse claimant to a security entitlement; and

(4) whether an adverse claim can be asserted against

a person who acquires a security entitlement from the securities intermediary or a person who purchases a security entitlement or interest therein from an entitlement holder.

(c) The local law of the jurisdiction in which a security certificate is located at the time of delivery governs whether an adverse claim can be asserted against a person to whom the security certificate is delivered.
(d) "Issuer's jurisdiction" means the jurisdiction under which the issuer of the security is organized or, if permitted by the law of that jurisdiction, the law of another jurisdiction specified by the issuer. An issuer organized under the law of this State may specify the law of another jurisdiction as the law governing the matters specified in subsection (a)(2) through (5).
(e) The following rules determine a "securities intermediary's jurisdiction" for purposes of this Section:
(1) If an agreement between the securities

intermediary and its entitlement holder governing the securities account expressly provides that a particular jurisdiction is the securities intermediary's jurisdiction for purposes of this Part, this Article, or this Act, that jurisdiction is the securities intermediary's jurisdiction.

(2) If paragraph (1) does not apply and an agreement

between the securities intermediary and its entitlement holder governing the securities account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the securities intermediary's jurisdiction.

(3) If neither paragraph (1) nor paragraph (2)

applies and an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that the securities account is maintained at an office in a particular jurisdiction, that jurisdiction is the securities intermediary's jurisdiction.

(4) If none of the preceding paragraphs applies, the

securities intermediary's jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the entitlement holder's account is located.

(5) If none of the preceding paragraphs applies, the

securities intermediary's jurisdiction is the jurisdiction in which the chief executive office of the securities intermediary is located.

(f) A securities intermediary's jurisdiction is not determined by the physical location of certificates representing financial assets, or by the jurisdiction in which is organized the issuer of the financial asset with respect to which an entitlement holder has a security entitlement, or by the location of facilities for data processing or other record keeping concerning the account.
(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/8-111)
Sec. 8-111. Clearing corporation rules. A rule adopted by a clearing corporation governing rights and obligations among the clearing corporation and its participants in the clearing corporation is effective even if the rule conflicts with this Code and affects another party who does not consent to the rule.
(Source: P.A. 89-364, eff. 1-1-96.)

(810 ILCS 5/8-112)
Sec. 8-112. Creditor's legal process.
(a) The interest of a debtor in a certificated security may be reached by a creditor only by actual seizure of the security certificate by the officer making the attachment or levy, except as otherwise provided in subsection (d). However, a certificated security for which the certificate has been surrendered to the issuer may be reached by a creditor by legal process upon the issuer.
(b) The interest of a debtor in an uncertificated security may be reached by a creditor only by legal process upon the issuer at its chief executive office in the United States, except as otherwise provided in subsection (d).
(c) The interest of a debtor in a security entitlement may be reached by a creditor only by legal process upon the securities intermediary with whom the debtor's securities account is maintained, except as otherwise provided in subsection (d).
(d) The interest of a debtor in a certificated security for which the certificate is in the possession of a secured party, or in an uncertificated security registered in the name of a secured party, or a security entitlement maintained in the name of a secured party, may be reached by a creditor by legal process upon the secured party.
(e) A creditor whose debtor is the owner of a certificated security, uncertificated security, or security entitlement is entitled to aid from a court of competent jurisdiction, by injunction or otherwise, in reaching the certificated security, uncertificated security, or security entitlement or in satisfying the claim by means allowed at law or in equity in regard to property that cannot readily be reached by other legal process.
(Source: P.A. 89-364, eff. 1-1-96.)

(810 ILCS 5/8-113)
Sec. 8-113. Statute of frauds inapplicable. A contract or modification of a contract for the sale or purchase of a security is enforceable whether or not there is a writing signed or record authenticated by a party against whom enforcement is sought, even if the contract or modification is not capable of performance within one year of its making.
(Source: P.A. 89-364, eff. 1-1-96.)

(810 ILCS 5/8-114)
Sec. 8-114. Evidentiary rules concerning certificated securities.
The following rules apply in an action on a certificated security against the issuer:
(1) Unless specifically denied in the pleadings, each

signature on a security certificate or in a necessary indorsement is admitted.

(2) If the effectiveness of a signature is put in

issue, the burden of establishing effectiveness is on the party claiming under the signature, but the signature is presumed to be genuine or authorized.

(3) If signatures on a security certificate are

admitted or established, production of the certificate entitles a holder to recover on it unless the defendant establishes a defense or a defect going to the validity of the security.

(4) If it is shown that a defense or defect exists,

the plaintiff has the burden of establishing that the plaintiff or some person under whom the plaintiff claims is a person against whom the defense or defect cannot be asserted.

(Source: P.A. 89-364, eff. 1-1-96.)

(810 ILCS 5/8-115)
Sec. 8-115. Securities intermediary and others not liable to adverse claimant. A securities intermediary that has transferred a financial asset pursuant to an effective entitlement order, or a broker or other agent or bailee that has dealt with a financial asset at the direction of its customer or principal, is not liable to a person having an adverse claim to the financial asset, unless the securities intermediary, or broker or other agent or bailee:
(1) took the action after it had been served with an

injunction, restraining order, or other legal process enjoining it from doing so, issued by a court of competent jurisdiction, and had a reasonable opportunity to act on the injunction, restraining order, or other legal process; or

(2) acted in collusion with the wrongdoer in

violating the rights of the adverse claimant; or

(3) in the case of a security certificate that has

been stolen, acted with notice of the adverse claim.

(Source: P.A. 89-364, eff. 1-1-96.)

(810 ILCS 5/8-116)
Sec. 8-116. Securities intermediary as purchaser for value. A securities intermediary that receives a financial asset and establishes a security entitlement to the financial asset in favor of an entitlement holder is a purchaser for value of the financial asset. A securities intermediary that acquires a security entitlement to a financial asset from another securities intermediary acquires the security entitlement for value if the securities intermediary acquiring the security entitlement establishes a security entitlement to the financial asset in favor of an entitlement holder.
(Source: P.A. 89-364, eff. 1-1-96.)

(810 ILCS 5/Art. 8 Pt. 2 heading)

(810 ILCS 5/8-201) (from Ch. 26, par. 8-201)
Sec. 8-201. Issuer.
(a) With respect to an obligation on or a defense to a security, an "issuer" includes a person that:
(1) places or authorizes the placing of its name on a

security certificate, other than as authenticating trustee, registrar, transfer agent, or the like, to evidence a share, participation, or other interest in its property or in an enterprise, or to evidence its duty to perform an obligation represented by the certificate;

(2) creates a share, participation, or other interest

in its property or in an enterprise, or undertakes an obligation, that is an uncertificated security;

(3) directly or indirectly creates a fractional

interest in its rights or property, if the fractional interest is represented by a security certificate; or

(4) becomes responsible for, or in place of, another

person described as an issuer in this Section.

(b) With respect to an obligation on or defense to a security, a guarantor is an issuer to the extent of its guaranty, whether or not its obligation is noted on a security certificate.
(c) With respect to a registration of a transfer, issuer means a person on whose behalf transfer books are maintained.
(Source: P.A. 89-364, eff. 1-1-96.)

(810 ILCS 5/8-202) (from Ch. 26, par. 8-202)
Sec. 8-202. Issuer's responsibility and defenses; notice of defect or defense.
(a) Even against a purchaser for value and without notice, the terms of a certificated security include terms stated on the certificate and terms made part of the security by reference on the certificate to another instrument, indenture, or document or to a constitution, statute, ordinance, rule, regulation, order, or the like, to the extent the terms referred to do not conflict with terms stated on the certificate. A reference under this subsection does not of itself charge a purchaser for value with notice of a defect going to the validity of the security, even if the certificate expressly states that a person accepting it admits notice. The terms of an uncertificated security include those stated in any instrument, indenture, or document or in a constitution, statute, ordinance, rule, regulation, order, or the like, pursuant to which the security is issued.
(b) The following rules apply if an issuer asserts that a security is not valid:
(1) A security other than one issued by a government

or governmental subdivision, agency, or instrumentality, even though issued with a defect going to its validity, is valid in the hands of a purchaser for value and without notice of the particular defect unless the defect involves a violation of a constitutional provision. In that case, the security is valid in the hands of a purchaser for value and without notice of the defect, other than one who takes by original issue.

(2) Paragraph (1) applies to an issuer that is a

government or governmental subdivision, agency, or instrumentality only if there has been substantial compliance with the legal requirements governing the issue or the issuer has received a substantial consideration for the issue as a whole or for the particular security and a stated purpose of the issue is one for which the issuer has power to borrow money or issue the security.

(c) Except as otherwise provided in Section 8-205, lack of genuineness of a certificated security is a complete defense, even against a purchaser for value and without notice.
(d) All other defenses of the issuer of a security, including nondelivery and conditional delivery of a certificated security, are ineffective against a purchaser for value who has taken the certificated security without notice of the particular defense.
(e) This Section does not affect the right of a party to cancel a contract for a security "when, as and if issued" or "when distributed" in the event of a material change in the character of the security that is the subject of the contract or in the plan or arrangement pursuant to which the security is to be issued or distributed.
(f) If a security is held by a securities intermediary against whom an entitlement holder has a security entitlement with respect to the security, the issuer may not assert any defense that the issuer could not assert if the entitlement holder held the security directly.
(Source: P.A. 89-364, eff. 1-1-96.)

(810 ILCS 5/8-203) (from Ch. 26, par. 8-203)
Sec. 8-203. Staleness as notice of defect or defense. After an act or event, other than a call that has been revoked, creating a right to immediate performance of the principal obligation represented by a certificated security or setting a date on or after which the security is to be presented or surrendered for redemption or exchange, a purchaser is charged with notice of any defect in its issue or defense of the issuer, if the act or event:
(1) requires the payment of money, the delivery of a

certificated security, the registration of transfer of an uncertificated security, or any of them on presentation or surrender of the security certificate, the money or security is available on the date set for payment or exchange, and the purchaser takes the security more than one year after that date; or

(2) is not covered by paragraph (1) and the purchaser

takes the security more than 2 years after the date set for surrender or presentation or the date on which performance became due.

(Source: P.A. 89-364, eff. 1-1-96.)

(810 ILCS 5/8-204) (from Ch. 26, par. 8-204)
Sec. 8-204. Effect of issuer's restriction on transfer. A restriction on transfer of a security imposed by the issuer, even if otherwise lawful, is ineffective against a person without knowledge of the restriction unless:
(1) the security is certificated and the restriction

is noted conspicuously on the security certificate; or

(2) the security is uncertificated and the registered

owner has been notified of the restriction.

(Source: P.A. 89-364, eff. 1-1-96.)

(810 ILCS 5/8-205) (from Ch. 26, par. 8-205)
Sec. 8-205. Effect of unauthorized signature on security certificate. An unauthorized signature placed on a security certificate before or in the course of issue is ineffective, but the signature is effective in favor of a purchaser for value of the certificated security if the purchaser is without notice of the lack of authority and the signing has been done by:
(1) an authenticating trustee, registrar, transfer

agent, or other person entrusted by the issuer with the signing of the security certificate or of similar security certificates, or the immediate preparation for signing of any of them; or

(2) an employee of the issuer, or of any of the

persons listed in paragraph (1), entrusted with responsible handling of the security certificate.

(Source: P.A. 89-364, eff. 1-1-96.)

(810 ILCS 5/8-206) (from Ch. 26, par. 8-206)
Sec. 8-206. Completion or alteration of security certificate.
(a) If a security certificate contains the signatures necessary to its issue or transfer but is incomplete in any other respect:
(1) any person may complete it by filling in the

blanks as authorized; and

(2) even if the blanks are incorrectly filled in, the

security certificate as completed is enforceable by a purchaser who took it for value and without notice of the incorrectness.

(b) A complete security certificate that has been improperly altered, even if fraudulently, remains enforceable, but only according to its original terms.
(Source: P.A. 89-364, eff. 1-1-96.)

(810 ILCS 5/8-207) (from Ch. 26, par. 8-207)
Sec. 8-207. Rights and duties of issuer with respect to registered owners.
(a) Before due presentment for registration of transfer of a certificated security in registered form or of an instruction requesting registration of transfer of an uncertificated security, the issuer or indenture trustee may treat the registered owner as the person exclusively entitled to vote, receive notifications, and otherwise exercise all the rights and powers of an owner.
(b) This Article does not affect the liability of the registered owner of a security for a call, assessment, or the like.
(Source: P.A. 89-364, eff. 1-1-96.)

(810 ILCS 5/8-208) (from Ch. 26, par. 8-208)
Sec. 8-208. Effect of signature of authenticating trustee, registrar, or transfer agent.
(a) A person signing a security certificate as authenticating trustee, registrar, transfer agent, or the like, warrants to a purchaser for value of the certificated security, if the purchaser is without notice of a particular defect, that:
(1) the certificate is genuine;
(2) the person's own participation in the issue of

the security is within the person's capacity and within the scope of the authority received by the person from the issuer; and

(3) the person has reasonable grounds to believe that

the certificated security is in the form and within the amount the issuer is authorized to issue.

(b) Unless otherwise agreed, a person signing under subsection (a) does not assume responsibility for the validity of the security in other respects.
(Source: P.A. 89-364, eff. 1-1-96.)

(810 ILCS 5/8-209)
Sec. 8-209. Issuer's lien. A lien in favor of an issuer upon a certificated security is valid against a purchaser only if the right of the issuer to the lien is noted conspicuously on the security certificate.
(Source: P.A. 89-364, eff. 1-1-96.)

(810 ILCS 5/8-210)
Sec. 8-210. Overissue.
(a) In this Section, "overissue" means the issue of securities in excess of the amount the issuer has corporate power to issue, but an overissue does not occur if appropriate action has cured the overissue.
(b) Except as otherwise provided in subsections (c) and (d), the provisions of this Article which validate a security or compel its issue or reissue do not apply to the extent that validation, issue, or reissue would result in overissue.
(c) If an identical security not constituting an overissue is reasonably available for purchase, a person entitled to issue or validation may compel the issuer to purchase the security and deliver it if certificated or register its transfer if uncertificated, against surrender of any security certificate the person holds.
(d) If a security is not reasonably available for purchase, a person entitled to issue or validation may recover from the issuer the price the person or the last purchaser for value paid for it with interest from the date of the person's demand.
(Source: P.A. 89-364, eff. 1-1-96.)

(810 ILCS 5/Art. 8 Pt. 3 heading)

(810 ILCS 5/8-301) (from Ch. 26, par. 8-301)
Sec. 8-301. Delivery.
(a) Delivery of a certificated security to a purchaser occurs when:
(1) the purchaser acquires possession of the security

certificate;

(2) another person, other than a securities

intermediary, either acquires possession of the security certificate on behalf of the purchaser or, having previously acquired possession of the certificate, acknowledges that it holds for the purchaser; or

(3) a securities intermediary acting on behalf of the

purchaser acquires possession of the security certificate, only if the certificate is in registered form and is (i) registered in the name of the purchaser, (ii) payable to the order of the purchaser, or (iii) specially indorsed to the purchaser by an effective indorsement and has not been indorsed to the securities intermediary or in blank.

(b) Delivery of an uncertificated security to a purchaser occurs when:
(1) the issuer registers the purchaser as the

registered owner, upon original issue or registration of transfer; or

(2) another person, other than a securities

intermediary, either becomes the registered owner of the uncertificated security on behalf of the purchaser or, having previously become the registered owner, acknowledges that it holds for the purchaser.

(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/8-302) (from Ch. 26, par. 8-302)
Sec. 8-302. Rights of purchaser.
(a) Except as otherwise provided in subsections (b) and (c), of a certificated or uncertificated security acquires all rights in the security that the transferor had or had power to transfer.
(b) A purchaser of a limited interest acquires rights only to the extent of the interest purchased.
(c) A purchaser of a certificated security who as a previous holder had notice of an adverse claim does not improve its position by taking from a protected purchaser.
(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/8-303) (from Ch. 26, par. 8-303)
Sec. 8-303. Protected purchaser.
(a) "Protected purchaser" means a purchaser of a certificated or uncertificated security, or of an interest therein, who:
(1) gives value;
(2) does not have notice of any adverse claim to the

security; and

(3) obtains control of the certificated or

uncertificated security.

(b) In addition to acquiring the rights of a purchaser, a protected purchaser also acquires its interest in the security free of any adverse claim.
(Source: P.A. 89-364, eff. 1-1-96.)

(810 ILCS 5/8-304) (from Ch. 26, par. 8-304)
Sec. 8-304. Indorsement.
(a) An indorsement may be in blank or special. An indorsement in blank includes an indorsement to bearer. A special indorsement specifies to whom a security is to be transferred or who has power to transfer it. A holder may convert a blank indorsement to a special indorsement.
(b) An indorsement purporting to be only of part of a security certificate representing units intended by the issuer to be separately transferable is effective to the extent of the indorsement.
(c) An indorsement, whether special or in blank, does not constitute a transfer until delivery of the certificate on which it appears or, if the indorsement is on a separate document, until delivery of both the document and the certificate.
(d) If a security certificate in registered form has been delivered to a purchaser without a necessary indorsement, the purchaser may become a protected purchaser only when the indorsement is supplied. However, against a transferor, a transfer is complete upon delivery and the purchaser has a specifically enforceable right to have any necessary indorsement supplied.
(e) An indorsement of a security certificate in bearer form may give notice of an adverse claim to the certificate, but it does not otherwise affect a right to registration that the holder possesses.
(f) Unless otherwise agreed, a person making an indorsement assumes only the obligations provided in Section 8-108 and not an obligation that the security will be honored by the issuer.
(Source: P.A. 89-364, eff. 1-1-96.)

(810 ILCS 5/8-305) (from Ch. 26, par. 8-305)
Sec. 8-305. Instruction.
(a) If an instruction has been originated by an appropriate person but is incomplete in any other respect, any person may complete it as authorized and the issuer may rely on it as completed, even though it has been completed incorrectly.
(b) Unless otherwise agreed, a person initiating an instruction assumes only the obligations imposed by Section 8-108 and not an obligation that the security will be honored by the issuer.
(Source: P.A. 89-364, eff. 1-1-96.)

(810 ILCS 5/8-306) (from Ch. 26, par. 8-306)
Sec. 8-306. Effect of guaranteeing signature, indorsement, or instruction.
(a) A person who guarantees a signature of an indorser of a security certificate warrants that at the time of signing:
(1) the signature was genuine;
(2) the signer was an appropriate person to indorse,

or if the signature is by an agent, the agent had actual authority to act on behalf of the appropriate person; and

(3) the signer had legal capacity to sign.
(b) A person who guarantees a signature of the originator of an instruction warrants that at the time of signing:
(1) the signature was genuine;
(2) the signer was an appropriate person to originate

the instruction, or if the signature is by an agent, the agent had actual authority to act on behalf of the appropriate person, if the person specified in the instruction as the registered owner was, in fact, the registered owner, as to which fact the signature guarantor does not make a warranty; and

(3) the signer had legal capacity to sign.
(c) A person who specially guarantees the signature of an originator of an instruction makes the warranties of a signature guarantor under subsection (b) and also warrants that at the time the instruction is presented to the issuer:
(1) the person specified in the instruction as the

registered owner of the uncertificated security will be the registered owner; and

(2) the transfer of the uncertificated security

requested in the instruction will be registered by the issuer free from all liens, security interests, restrictions, and claims other than those specified in the instruction.

(d) A guarantor under subsections (a) and (b) or a special guarantor under subsection (c) does not otherwise warrant the rightfulness of the transfer.
(e) A person who guarantees an indorsement of a security certificate makes the warranties of a signature guarantor under subsection (a) and also warrants the rightfulness of the transfer in all respects.
(f) A person who guarantees an instruction requesting the transfer of an uncertificated security makes the warranties of a special signature guarantor under subsection (c) and also warrants the rightfulness of the transfer in all respects.
(g) An issuer may not require a special guaranty of signature, a guaranty of indorsement, or a guaranty of instruction as a condition to registration of transfer.
(h) The warranties under this Section are made to a person taking or dealing with the security in reliance on the guaranty, and the guarantor is liable to the person for loss resulting from their breach. An indorser or originator of an instruction whose signature, indorsement, or instruction has been guaranteed is liable to a guarantor for any loss suffered by the guarantor as a result of breach of the warranties of the guarantor.
(Source: P.A. 89-364, eff. 1-1-96.)

(810 ILCS 5/8-307) (from Ch. 26, par. 8-307)
Sec. 8-307. Purchaser's right to requisites for registration of transfer. Unless otherwise agreed, the transferor of a security on due demand shall supply the purchaser with proof of authority to transfer or with any other requisite necessary to obtain registration of the transfer of the security, but if the transfer is not for value, a transferor need not comply unless the purchaser pays the necessary expenses. If the transferor fails within a reasonable time to comply with the demand, the purchaser may reject or rescind the transfer.
(Source: P.A. 89-364, eff. 1-1-96.)

(810 ILCS 5/8-308) (from Ch. 26, par. 8-308)
Sec. 8-308. (Repealed).
(Source: P.A. 85-997. Repealed by P.A. 89-364, eff. 1-1-96.)

(810 ILCS 5/8-309) (from Ch. 26, par. 8-309)
Sec. 8-309. (Repealed).
(Source: P.A. 85-997. Repealed by P.A. 89-364, eff. 1-1-96.)

(810 ILCS 5/8-310) (from Ch. 26, par. 8-310)
Sec. 8-310. (Repealed).
(Source: P.A. 85-997. Repealed by P.A. 89-364, eff. 1-1-96.)

(810 ILCS 5/8-311) (from Ch. 26, par. 8-311)
Sec. 8-311. (Repealed).
(Source: P.A. 85-997. Repealed by P.A. 89-364, eff. 1-1-96.)

(810 ILCS 5/8-312) (from Ch. 26, par. 8-312)
Sec. 8-312. (Repealed).
(Source: P.A. 85-997. Repealed by P.A. 89-364, eff. 1-1-96.)

(810 ILCS 5/8-313) (from Ch. 26, par. 8-313)
Sec. 8-313. (Repealed).
(Source: P.A. 85-997. Repealed by P.A. 89-364, eff. 1-1-96.)

(810 ILCS 5/8-314) (from Ch. 26, par. 8-314)
Sec. 8-314. (Repealed).
(Source: P.A. 85-997. Repealed by P.A. 89-364, eff. 1-1-96.)

(810 ILCS 5/8-315) (from Ch. 26, par. 8-315)
Sec. 8-315. (Repealed).
(Source: P.A. 85-997. Repealed by P.A. 89-364, eff. 1-1-96.)

(810 ILCS 5/8-316) (from Ch. 26, par. 8-316)
Sec. 8-316. (Repealed).
(Source: P.A. 85-997. Repealed by P.A. 89-364, eff. 1-1-96.)

(810 ILCS 5/8-317) (from Ch. 26, par. 8-317)
Sec. 8-317. (Repealed).
(Source: P.A. 85-997. Repealed by P.A. 89-364, eff. 1-1-96.)

(810 ILCS 5/8-318) (from Ch. 26, par. 8-318)
Sec. 8-318. (Repealed).
(Source: P.A. 85-997. Repealed by P.A. 89-364, eff. 1-1-96.)

(810 ILCS 5/8-319) (from Ch. 26, par. 8-319)
Sec. 8-319. (Repealed).
(Source: P.A. 85-997. Repealed by P.A. 89-364, eff. 1-1-96.)

(810 ILCS 5/8-320) (from Ch. 26, par. 8-320)
Sec. 8-320. (Repealed).
(Source: P.A. 85-997. Repealed by P.A. 89-364, eff. 1-1-96.)

(810 ILCS 5/8-321) (from Ch. 26, par. 8-321)
Sec. 8-321. (Repealed).
(Source: P.A. 85-997. Repealed by P.A. 89-364, eff. 1-1-96.)

(810 ILCS 5/Art. 8 Pt. 4 heading)

(810 ILCS 5/8-401) (from Ch. 26, par. 8-401)
Sec. 8-401. Duty of issuer to register transfer.
(a) If a certificated security in registered form is presented to an issuer with a request to register transfer or an instruction is presented to an issuer with a request to register transfer of an uncertificated security, the issuer shall register the transfer as requested if:
(1) under the terms of the security the person

seeking registration of transfer is eligible to have the security registered in its name;

(2) the indorsement or instruction is made by the

appropriate person or by an agent who has actual authority to act on behalf of the appropriate person;

(3) reasonable assurance is given that the

indorsement or instruction is genuine and authorized (Section 8-402);

(4) any applicable law relating to the collection of

taxes has been complied with;

(5) the transfer does not violate any restriction on

transfer imposed by the issuer in accordance with Section 8-204;

(6) a demand that the issuer not register transfer

has not become effective under Section 8-403, or the issuer has complied with Section 8-403(b) but no legal process or indemnity bond is obtained as provided in Section 8-403(d); and

(7) the transfer is in fact rightful or is to a

protected purchaser.

(b) If an issuer is under a duty to register a transfer of a security, the issuer is liable to a person presenting a certificated security or an instruction for registration or to the person's principal for loss resulting from unreasonable delay in registration or failure or refusal to register the transfer.
(Source: P.A. 89-364, eff. 1-1-96.)

(810 ILCS 5/8-402) (from Ch. 26, par. 8-402)
Sec. 8-402. Assurance that indorsement or instruction is effective.
(a) An issuer may require the following assurance that each necessary indorsement or each instruction is genuine and authorized:
(1) in all cases, a guaranty of the signature of the

person making an indorsement or originating an instruction including, in the case of an instruction, reasonable assurance of identity;

(2) if the indorsement is made or the instruction is

originated by an agent, appropriate assurance of actual authority to sign;

(3) if the indorsement is made or the instruction is

originated by a fiduciary pursuant to Section 8-107(a)(4) or (a)(5), appropriate evidence of appointment or incumbency;

(4) if there is more than one fiduciary, reasonable

assurance that all who are required to sign have done so; and

(5) if the indorsement is made or the instruction is

originated by a person not covered by another provision of this subsection, assurance appropriate to the case corresponding as nearly as may be to the provisions of this subsection.

(b) An issuer may elect to require reasonable assurance beyond that specified in this Section.
(c) In this Section:
(1) "Guaranty of the signature" means a guaranty

signed by or on behalf of a person reasonably believed by the issuer to be responsible. An issuer may adopt standards with respect to responsibility if they are not manifestly unreasonable.

(2) "Appropriate evidence of appointment or

incumbency" means:

(i) in the case of a fiduciary appointed or

qualified by a court, a certificate issued by or under the direction or supervision of the court or an officer thereof and dated within 60 days before the date of presentation for transfer; or

(ii) in any other case, a copy of a document

showing the appointment or a certificate issued by or on behalf of a person reasonably believed by an issuer to be responsible or, in the absence of that document or certificate, other evidence the issuer reasonably considered appropriate.

(Source: P.A. 89-364, eff. 1-1-96.)

(810 ILCS 5/8-403) (from Ch. 26, par. 8-403)
Sec. 8-403. Demand that issuer not register transfer.
(a) A person who is an appropriate person to make an indorsement or originate an instruction may demand that the issuer not register transfer of a security by communicating to the issuer a notification that identifies the registered owner and the issue of which the security is a part and provides an address for communications directed to the person making the demand. The demand is effective only if it is received by the issuer at a time and in a manner affording the issuer reasonable opportunity to act on it.
(b) If a certificated security in registered form is presented to an issuer with a request to register transfer or an instruction is presented to an issuer with a request to register transfer of an uncertificated security after a demand that the issuer not register transfer has become effective, the issuer shall promptly communicate to (i) the person who initiated the demand at the address provided in the demand and (ii) the person who presented the security for registration of transfer or initiated the instruction requesting registration of transfer a notification stating that:
(1) the certificated security has been presented for

registration of transfer or instruction for registration of transfer of uncertificated security has been received;

(2) a demand that the issuer not register transfer

had previously been received; and

(3) the issuer will withhold registration of transfer

for a period of time stated in the notification in order to provide the person who initiated the demand an opportunity to obtain legal process or an indemnity bond.

(c) The period described in subsection (b)(3) may not exceed 30 days after the date of communication of the notification. A shorter period may be specified by the issuer if it is not manifestly unreasonable.
(d) An issuer is not liable to a person who initiated a demand that the issuer not register transfer for any loss the person suffers as a result of registration of a transfer pursuant to an effective indorsement or instruction if the person who initiated the demand does not, within the time stated in the issuer's communication, either:
(1) obtain an appropriate restraining order,

injunction, or other process from a court of competent jurisdiction enjoining the issuer from registering the transfer; or

(2) file with the issuer an indemnity bond,

sufficient in the issuer's judgment to protect the issuer and any transfer agent, registrar, or other agent of the issuer involved from any loss it or they may suffer by refusing to register the transfer.

(e) This Section does not relieve an issuer from liability for registering transfer pursuant to an indorsement or instruction that was not effective.
(Source: P.A. 89-364, eff. 1-1-96.)

(810 ILCS 5/8-404) (from Ch. 26, par. 8-404)
Sec. 8-404. Wrongful registration.
(a) Except as otherwise provided in Section 8-406, an issuer is liable for wrongful registration of transfer if the issuer has registered a transfer of a security to a person not entitled to it, and the transfer was registered:
(1) pursuant to an ineffective indorsement or

instruction;

(2) after a demand that the issuer not register

transfer became effective under Section 8-403(a) and the issuer did not comply with Section 8-403(b);

(3) after the issuer had been served with an

injunction, restraining order, or other legal process enjoining it from registering the transfer, issued by a court of competent jurisdiction, and the issuer had a reasonable opportunity to act on the injunction, restraining order, or other legal process; or

(4) by an issuer acting in collusion with the

wrongdoer.

(b) An issuer that is liable for wrongful registration of transfer under subsection (a) on demand shall provide the person entitled to the security with a like certificated or uncertificated security, and any payments or distributions that the person did not receive as a result of the wrongful registration. If an overissue would result, the issuer's liability to provide the person with a like security is governed by Section 8-210.
(c) Except as otherwise provided in subsection (a) or in a law relating to the collection of taxes, an issuer is not liable to an owner or other person suffering loss as a result of the registration of a transfer of a security if registration was made pursuant to an effective indorsement or instruction.
(Source: P.A. 89-364, eff. 1-1-96.)

(810 ILCS 5/8-405) (from Ch. 26, par. 8-405)
Sec. 8-405. Replacement of lost, destroyed, or wrongfully taken security certificate.
(a) If an owner of a certificated security, whether in registered or bearer form, claims that the certificate has been lost, destroyed, or wrongfully taken, the issuer shall issue a new certificate if the owner:
(1) so requests before the issuer has notice that the

certificate has been acquired by a protected purchaser;

(2) files with the issuer a sufficient indemnity

bond; and

(3) satisfies other reasonable requirements imposed

by the issuer.

(b) If, after the issue of a new security certificate, a protected purchaser of the original certificate presents it for registration of transfer, the issuer shall register the transfer unless an overissue would result. In that case, the issuer's liability is governed by Section 8-210. In addition to any rights on the indemnity bond, an issuer may recover the new certificate from a person to whom it was issued or any person taking under that person, except a protected purchaser.
(Source: P.A. 89-364, eff. 1-1-96.)

(810 ILCS 5/8-406) (from Ch. 26, par. 8-406)
Sec. 8-406. Obligation to notify issuer of lost, destroyed, or wrongfully taken security certificate. If a security certificate has been lost, apparently destroyed, or wrongfully taken, and the owner fails to notify the issuer of that fact within a reasonable time after the owner has notice of it and the issuer registers a transfer of the security before receiving notification, the owner may not assert against the issuer a claim for registering the transfer under Section 8-404 or a claim to a new security certificate under Section 8-405.
(Source: P.A. 89-364, eff. 1-1-96.)

(810 ILCS 5/8-407) (from Ch. 26, par. 8-407)
Sec. 8-407. Authenticating trustee, transfer agent, and registrar. A person acting as authenticating trustee, transfer agent, registrar, or other agent for an issuer in the registration of a transfer of its securities, in the issue of new security certificates or uncertificated securities, or in the cancellation of surrendered security certificates has the same obligation to the holder or owner of a certificated or uncertificated security with regard to the particular functions performed as the issuer has in regard to those functions.
(Source: P.A. 89-364, eff. 1-1-96.)

(810 ILCS 5/8-408) (from Ch. 26, par. 8-408)
Sec. 8-408. (Repealed).
(Source: P.A. 85-997. Repealed by P.A. 89-364, eff. 1-1-96.)

(810 ILCS 5/8-409) (from Ch. 26, par. 8-409)
Sec. 8-409. (Repealed).
(Source: P.A. 85-1209. Repealed by P.A. 89-364, eff. 1-1-96.)

(810 ILCS 5/Art. 8 Pt. 5 heading)

(810 ILCS 5/8-501)
Sec. 8-501. Securities account; acquisition of security entitlement from securities intermediary.
(a) "Securities account" means an account to which a financial asset is or may be credited in accordance with an agreement under which the person maintaining the account undertakes to treat the person for whom the account is maintained as entitled to exercise the rights that comprise the financial asset.
(b) Except as otherwise provided in subsections (d) and (e), a person acquires a security entitlement if a securities intermediary:
(1) indicates by book entry that a financial asset

has been credited to the person's securities account;

(2) receives a financial asset from the person or

acquires a financial asset for the person and, in either case, accepts it for credit to the person's securities account; or

(3) becomes obligated under other law, regulation, or

rule to credit a financial asset to the person's securities account.

(c) If a condition of subsection (b) has been met, a person has a security entitlement even though the securities intermediary does not itself hold the financial asset.
(d) If a securities intermediary holds a financial asset for another person, and the financial asset is registered in the name of, payable to the order of, or specially indorsed to the other person, and has not been indorsed to the securities intermediary or in blank, the other person is treated as holding the financial asset directly rather than as having a security entitlement with respect to the financial asset.
(e) Issuance of a security is not establishment of a security entitlement.
(Source: P.A. 89-364, eff. 1-1-96.)

(810 ILCS 5/8-502)
Sec. 8-502. Assertion of adverse claim against entitlement holder. An action based on an adverse claim to a financial asset, whether framed in conversion, replevin, constructive trust, equitable lien, or other theory, may not be asserted against a person who acquires a security entitlement under Section 8-501 for value and without notice of the adverse claim.
(Source: P.A. 89-364, eff. 1-1-96.)

(810 ILCS 5/8-503)
Sec. 8-503. Property interest of entitlement holder in financial asset held by securities intermediary.
(a) To the extent necessary for a securities intermediary to satisfy all security entitlements with respect to a particular financial asset, all interests in that financial asset held by the securities intermediary are held by the securities intermediary for the entitlement holders, are not property of the securities intermediary, and are not subject to claims of creditors of the securities intermediary, except as otherwise provided in Section 8-511.
(b) An entitlement holder's property interest with respect to a particular financial asset under subsection (a) is a pro rata property interest in all interests in that financial asset held by the securities intermediary, without regard to the time the entitlement holder acquired the security entitlement or the time the securities intermediary acquired the interest in that financial asset.
(c) An entitlement holder's property interest with respect to a particular financial asset under subsection (a) may be enforced against the securities intermediary only by exercise of the entitlement holder's rights under Sections 8-505 through 8-508.
(d) An entitlement holder's property interest with respect to a particular financial asset under subsection (a) may be enforced against a purchaser of the financial asset or interest therein only if:
(1) insolvency proceedings have been initiated by or

against the securities intermediary;

(2) the securities intermediary does not have

sufficient interests in the financial asset to satisfy the security entitlements of all of its entitlement holders to that financial asset;

(3) the securities intermediary violated its

obligations under Section 8-504 by transferring the financial asset or interest therein to the purchaser; and

(4) the purchaser is not protected under subsection

(e). The trustee or other liquidator, acting on behalf of all entitlement holders having security entitlements with respect to a particular financial asset, may recover the financial asset, or interest therein, from the purchaser. If the trustee or other liquidator elects not to pursue that right, an entitlement holder whose security entitlement remains unsatisfied has the right to recover its interest in the financial asset from the purchaser.

(e) An action based on the entitlement holder's property interest with respect to a particular financial asset under subsection (a), whether framed in conversion, replevin, constructive trust, equitable lien, or other theory, may not be asserted against any purchaser of a financial asset or interest therein who gives value, obtains control, and does not act in collusion with the securities intermediary in violating the securities intermediary's obligations under Section 8-504.
(Source: P.A. 89-364, eff. 1-1-96.)

(810 ILCS 5/8-504)
Sec. 8-504. Duty of securities intermediary to maintain financial asset.
(a) A securities intermediary shall promptly obtain and thereafter maintain a financial asset in a quantity corresponding to the aggregate of all security entitlements it has established in favor of its entitlement holders with respect to that financial asset. The securities intermediary may maintain those financial assets directly or through one or more other securities intermediaries.
(b) Except to the extent otherwise agreed by its entitlement holder, a securities intermediary may not grant any security interests in a financial asset it is obligated to maintain pursuant to subsection (a).
(c) A securities intermediary satisfies the duty in subsection (a) if:
(1) the securities intermediary acts with respect to

the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2) in the absence of agreement, the securities

intermediary exercises due care in accordance with reasonable commercial standards to obtain and maintain the financial asset.

(d) This Section does not apply to a clearing corporation that is itself the obligor of an option or similar obligation to which its entitlement holders have security entitlements.
(Source: P.A. 89-364, eff. 1-1-96.)

(810 ILCS 5/8-505)
Sec. 8-505. Duty of securities intermediary with respect to payments and distributions.
(a) A securities intermediary shall take action to obtain a payment or distribution made by the issuer of a financial asset. A securities intermediary satisfies the duty if:
(1) the securities intermediary acts with respect to

the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2) in the absence of agreement, the securities

intermediary exercises due care in accordance with reasonable commercial standards to attempt to obtain the payment or distribution.

(b) A securities intermediary is obligated to its entitlement holder for a payment or distribution made by the issuer of a financial asset if the payment or distribution is received by the securities intermediary.
(Source: P.A. 89-364, eff. 1-1-96.)

(810 ILCS 5/8-506)
Sec. 8-506. Duty of securities intermediary to exercise rights as directed by entitlement holder. A securities intermediary shall exercise rights with respect to a financial asset if directed to do so by an entitlement holder. A securities intermediary satisfies the duty if:
(1) the securities intermediary acts with respect to

the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2) in the absence of agreement, the securities

intermediary either places the entitlement holder in a position to exercise the rights directly or exercises due care in accordance with reasonable commercial standards to follow the direction of the entitlement holder.

(Source: P.A. 89-364, eff. 1-1-96.)

(810 ILCS 5/8-507)
Sec. 8-507. Duty of securities intermediary to comply with entitlement order.
(a) A securities intermediary shall comply with an entitlement order if the entitlement order is originated by the appropriate person, the securities intermediary has had reasonable opportunity to assure itself that the entitlement order is genuine and authorized, and the securities intermediary has had reasonable opportunity to comply with the entitlement order. A securities intermediary satisfies the duty if:
(1) the securities intermediary acts with respect to

the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2) in the absence of agreement, the securities

intermediary exercises due care in accordance with reasonable commercial standards to comply with the entitlement order.

(b) If a securities intermediary transfers a financial asset pursuant to an ineffective entitlement order, the securities intermediary shall reestablish a security entitlement in favor of the person entitled to it, and pay or credit any payments or distributions that the person did not receive as a result of the wrongful transfer. If the securities intermediary does not reestablish a security entitlement, the securities intermediary is liable to the entitlement holder for damages.
(Source: P.A. 89-364, eff. 1-1-96.)

(810 ILCS 5/8-508)
Sec. 8-508. Duty of securities intermediary to change entitlement holder's position to other form of security holding. A securities intermediary shall act at the direction of an entitlement holder to change a security entitlement into another available form of holding for which the entitlement holder is eligible, or to cause the financial asset to be transferred to a securities account of the entitlement holder with another securities intermediary. A securities intermediary satisfies the duty if:
(1) the securities intermediary acts as agreed upon

by the entitlement holder and the securities intermediary; or

(2) in the absence of agreement, the securities

intermediary exercises due care in accordance with reasonable commercial standards to follow the direction of the entitlement holder.

(Source: P.A. 89-364, eff. 1-1-96.)

(810 ILCS 5/8-509)
Sec. 8-509. Specification of duties of securities intermediary by other statute or regulation; manner of performance of duties of securities intermediary and exercise of rights of entitlement holder.
(a) If the substance of a duty imposed upon a securities intermediary by Sections 8-504 through 8-508 is the subject of other statute, regulation, or rule, compliance with that statute, regulation, or rule satisfies the duty.
(b) To the extent that specific standards for the performance of the duties of a securities intermediary or the exercise of the rights of an entitlement holder are not specified by other statute, regulation, or rule or by agreement between the securities intermediary and entitlement holder, the securities intermediary shall perform its duties and the entitlement holder shall exercise its rights in a commercially reasonable manner.
(c) The obligation of a securities intermediary to perform the duties imposed by Sections 8-504 through 8-508 is subject to:
(1) rights of the securities intermediary arising out

of a security interest under a security agreement with the entitlement holder or otherwise; and

(2) rights of the securities intermediary under other

law, regulation, rule, or agreement to withhold performance of its duties as a result of unfulfilled obligations of the entitlement holder to the securities intermediary.

(d) Sections 8-504 through 8-508 do not require a securities intermediary to take any action that is prohibited by other statute, regulation, or rule.
(Source: P.A. 89-364, eff. 1-1-96.)

(810 ILCS 5/8-510)
Sec. 8-510. Rights of purchaser of security entitlement from entitlement holder.
(a) In a case not covered by the priority rules in Article 9 or the rules stated in subsection (c), an action based on an adverse claim to a financial asset or security entitlement, whether framed in conversion, replevin, constructive trust, equitable lien, or other theory, may not be asserted against a person who purchases a security entitlement, or an interest therein, from an entitlement holder if the purchaser gives value, does not have notice of the adverse claim, and obtains control.
(b) If an adverse claim could not have been asserted against an entitlement holder under Section 8-502, the adverse claim cannot be asserted against a person who purchases a security entitlement, or an interest therein, from the entitlement holder.
(c) In a case not covered by the priority rules in Article 9, a purchaser for value of a security entitlement, or an interest therein, who obtains control has priority over a purchaser of a security entitlement, or an interest therein, who does not obtain control. Except as otherwise provided in subsection (d), purchasers who have control rank according to priority in time of:
(1) the purchaser's becoming the person for whom the

securities account, in which the security entitlement is carried, is maintained, if the purchaser obtained control under Section 8-106(d)(1);

(2) the securities intermediary's agreement to comply

with the purchaser's entitlement orders with respect to security entitlements carried or to be carried in the securities account in which the security entitlement is carried, if the purchaser obtained control under Section 8-106(d)(2); or

(3) if the purchaser obtained control through another

person under Section 8-106(d)(3), the time on which priority would be based under this subsection if the other person were the secured party.

(d) A securities intermediary as purchaser has priority over a conflicting purchaser who has control unless otherwise agreed by the securities intermediary.
(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/8-511)
Sec. 8-511. Priority among security interests and entitlement holders.
(a) Except as otherwise provided in subsections (b) and (c), if a securities intermediary does not have sufficient interests in a particular financial asset to satisfy both its obligations to entitlement holders who have security entitlements to that financial asset and its obligation to a creditor of the securities intermediary who has a security interest in that financial asset, the claims of entitlement holders, other than the creditor, have priority over the claim of the creditor.
(b) A claim of a creditor of a securities intermediary who has a security interest in a financial asset held by a securities intermediary has priority over claims of the securities intermediary's entitlement holders who have security entitlements with respect to that financial asset if the creditor has control over the financial asset.
(c) If a clearing corporation does not have sufficient financial assets to satisfy both its obligations to entitlement holders who have security entitlements with respect to a financial asset and its obligation to a creditor of the clearing corporation who has a security interest in that financial asset, the claim of the creditor has priority over the claims of entitlement holders.
(Source: P.A. 89-364, eff. 1-1-96.)

(810 ILCS 5/Art. 8 Pt. 6 heading)

(810 ILCS 5/8-601)
Sec. 8-601. Effective date. (Blank).
(Source: P.A. 89-364, eff. 1-1-96.)

(810 ILCS 5/8-602)
Sec. 8-602. Repeals. (See Section 60 of Public Act 89-364 for repeal of certain Sections of Article 8 of the Uniform Commercial Code.)
(Source: P.A. 89-364, eff. 1-1-96; 89-626, eff. 8-9-96.)

(810 ILCS 5/8-603)
Sec. 8-603. Savings clause.
(a) This amendatory Act of 1995 does not affect an action or proceeding commenced before this amendatory Act of 1995 takes effect.
(b) If a security interest in a security is perfected at the date this amendatory Act of 1995 takes effect, and the action by which the security interest was perfected would suffice to perfect a security interest under this amendatory Act of 1995, no further action is required to continue perfection. If a security interest in a security is perfected at the date this amendatory Act of 1995 takes effect but the action by which the security interest was perfected would not suffice to perfect a security interest under this amendatory Act of 1995, the security interest remains perfected for a period of 4 months after the effective date and continues perfected thereafter if appropriate action to perfect under this amendatory Act of 1995 is taken within that period. If a security interest is perfected at the date this amendatory Act of 1995 takes effect and the security interest can be perfected by filing under this amendatory Act of 1995, a financing statement signed by the secured party instead of the debtor may be filed within that period to continue perfection or thereafter to perfect.
(Source: P.A. 89-364, eff. 1-1-96.)



Article 9 - Secured Transactions

(810 ILCS 5/Art. 9 heading)

(810 ILCS 5/Art. 9 Pt. 1 heading)

(810 ILCS 5/Art. 9 Pt. 1 Sub. 1 heading)

(810 ILCS 5/9-101) (from Ch. 26, par. 9-101)
Sec. 9-101. Short title. This Article may be cited as Uniform Commercial Code - Secured Transactions.
(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/9-102) (from Ch. 26, par. 9-102)
Sec. 9-102. Definitions and index of definitions.
(a) Article 9 definitions. In this Article:
(1) "Accession" means goods that are physically

united with other goods in such a manner that the identity of the original goods is not lost.

(2) "Account", except as used in "account for", means

a right to payment of a monetary obligation, whether or not earned by performance, (i) for property that has been or is to be sold, leased, licensed, assigned, or otherwise disposed of, (ii) for services rendered or to be rendered, (iii) for a policy of insurance issued or to be issued, (iv) for a secondary obligation incurred or to be incurred, (v) for energy provided or to be provided, (vi) for the use or hire of a vessel under a charter or other contract, (vii) arising out of the use of a credit or charge card or information contained on or for use with the card, or (viii) as winnings in a lottery or other game of chance operated or sponsored by a State, governmental unit of a State, or person licensed or authorized to operate the game by a State or governmental unit of a State. The term includes health-care-insurance receivables. The term does not include (i) rights to payment evidenced by chattel paper or an instrument, (ii) commercial tort claims, (iii) deposit accounts, (iv) investment property, (v) letter-of-credit rights or letters of credit, or (vi) rights to payment for money or funds advanced or sold, other than rights arising out of the use of a credit or charge card or information contained on or for use with the card.

(3) "Account debtor" means a person obligated on an

account, chattel paper, or general intangible. The term does not include persons obligated to pay a negotiable instrument, even if the instrument constitutes part of chattel paper.

(4) "Accounting", except as used in "accounting for",

means a record:

(A) authenticated by a secured party;
(B) indicating the aggregate unpaid secured

obligations as of a date not more than 35 days earlier or 35 days later than the date of the record; and

(C) identifying the components of the obligations

in reasonable detail.

(5) "Agricultural lien" means an interest, other than

a security interest, in farm products:

(A) which secures payment or performance of an

obligation for goods or services furnished in connection with a debtor's farming operation;

(B) which is created by statute in favor of a

person that in the ordinary course of its business furnished goods or services to a debtor in connection with a debtor's farming operation; and

(C) whose effectiveness does not depend on the

person's possession of the personal property.

(6) "As-extracted collateral" means:
(A) oil, gas, or other minerals that are subject

to a security interest that:

(i) is created by a debtor having an interest

in the minerals before extraction; and

(ii) attaches to the minerals as extracted; or
(B) accounts arising out of the sale at the

wellhead or minehead of oil, gas, or other minerals in which the debtor had an interest before extraction.

(7) "Authenticate" means:
(A) to sign; or
(B) with present intent to adopt or accept a

record, to attach to or logically associate with the record an electronic sound, symbol, or process.

(8) "Bank" means an organization that is engaged in

the business of banking. The term includes savings banks, savings and loan associations, credit unions, and trust companies.

(9) "Cash proceeds" means proceeds that are money,

checks, deposit accounts, or the like.

(10) "Certificate of title" means a certificate of

title with respect to which a statute provides for the security interest in question to be indicated on the certificate as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the collateral. The term includes another record maintained as an alternative to a certificate of title by the governmental unit that issues certificates of title if a statute permits the security interest in question to be indicated on the record as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the collateral.

(11) "Chattel paper" means a record or records that

evidence both a monetary obligation and a security interest in specific goods, a security interest in specific goods and software used in the goods, a security interest in specific goods and license of software used in the goods, a lease of specific goods, or a lease of specified goods and a license of software used in the goods. In this paragraph, "monetary obligation" means a monetary obligation secured by the goods or owed under a lease of the goods and includes a monetary obligation with respect to software used in the goods. The term does not include (i) charters or other contracts involving the use or hire of a vessel or (ii) records that evidence a right to payment arising out of the use of a credit or charge card or information contained on or for use with the card. If a transaction is evidenced by records that include an instrument or series of instruments, the group of records taken together constitutes chattel paper.

(12) "Collateral" means the property subject to a

security interest or agricultural lien. The term includes:

(A) proceeds to which a security interest

attaches;

(B) accounts, chattel paper, payment intangibles,

and promissory notes that have been sold; and

(C) goods that are the subject of a consignment.
(13) "Commercial tort claim" means a claim arising in

tort with respect to which:

(A) the claimant is an organization; or
(B) the claimant is an individual and the claim:
(i) arose in the course of the claimant's

business or profession; and

(ii) does not include damages arising out of

personal injury to or the death of an individual.

(14) "Commodity account" means an account maintained

by a commodity intermediary in which a commodity contract is carried for a commodity customer.

(15) "Commodity contract" means a commodity futures

contract, an option on a commodity futures contract, a commodity option, or another contract if the contract or option is:

(A) traded on or subject to the rules of a board

of trade that has been designated as a contract market for such a contract pursuant to federal commodities laws; or

(B) traded on a foreign commodity board of trade,

exchange, or market, and is carried on the books of a commodity intermediary for a commodity customer.

(16) "Commodity customer" means a person for which a

commodity intermediary carries a commodity contract on its books.

(17) "Commodity intermediary" means a person that:
(A) is registered as a futures commission

merchant under federal commodities law; or

(B) in the ordinary course of its business

provides clearance or settlement services for a board of trade that has been designated as a contract market pursuant to federal commodities law.

(18) "Communicate" means:
(A) to send a written or other tangible record;
(B) to transmit a record by any means agreed upon

by the persons sending and receiving the record; or

(C) in the case of transmission of a record to or

by a filing office, to transmit a record by any means prescribed by filing-office rule.

(19) "Consignee" means a merchant to which goods are

delivered in a consignment.

(20) "Consignment" means a transaction, regardless of

its form, in which a person delivers goods to a merchant for the purpose of sale and:

(A) the merchant:
(i) deals in goods of that kind under a name

other than the name of the person making delivery;

(ii) is not an auctioneer; and
(iii) is not generally known by its creditors

to be substantially engaged in selling the goods of others;

(B) with respect to each delivery, the aggregate

value of the goods is $1,000 or more at the time of delivery;

(C) the goods are not consumer goods immediately

before delivery; and

(D) the transaction does not create a security

interest that secures an obligation.

(21) "Consignor" means a person that delivers goods

to a consignee in a consignment.

(22) "Consumer debtor" means a debtor in a consumer

transaction.

(23) "Consumer goods" means goods that are used or

bought for use primarily for personal, family, or household purposes.

(24) "Consumer-goods transaction" means a consumer

transaction in which:

(A) an individual incurs an obligation primarily

for personal, family, or household purposes; and

(B) a security interest in consumer goods secures

the obligation.

(25) "Consumer obligor" means an obligor who is an

individual and who incurred the obligation as part of a transaction entered into primarily for personal, family, or household purposes.

(26) "Consumer transaction" means a transaction in

which (i) an individual incurs an obligation primarily for personal, family, or household purposes, (ii) a security interest secures the obligation, and (iii) the collateral is held or acquired primarily for personal, family, or household purposes. The term includes consumer-goods transactions.

(27) "Continuation statement" means an amendment of a

financing statement which:

(A) identifies, by its file number, the initial

financing statement to which it relates; and

(B) indicates that it is a continuation statement

for, or that it is filed to continue the effectiveness of, the identified financing statement.

(28) "Debtor" means:
(A) a person having an interest, other than a

security interest or other lien, in the collateral, whether or not the person is an obligor;

(B) a seller of accounts, chattel paper, payment

intangibles, or promissory notes; or

(C) a consignee.
(29) "Deposit account" means a demand, time, savings,

passbook, nonnegotiable certificates of deposit, uncertificated certificates of deposit, nontransferrable certificates of deposit, or similar account maintained with a bank. The term does not include investment property or accounts evidenced by an instrument.

(30) "Document" means a document of title or a

receipt of the type described in Section 7-201(b).

(31) "Electronic chattel paper" means chattel paper

evidenced by a record or records consisting of information stored in an electronic medium.

(32) "Encumbrance" means a right, other than an

ownership interest, in real property. The term includes mortgages and other liens on real property.

(33) "Equipment" means goods other than inventory,

farm products, or consumer goods.

(34) "Farm products" means goods, other than standing

timber, with respect to which the debtor is engaged in a farming operation and which are:

(A) crops grown, growing, or to be grown,

including:

(i) crops produced on trees, vines, and

bushes; and

(ii) aquatic goods produced in aquacultural

operations;

(B) livestock, born or unborn, including aquatic

goods produced in aquacultural operations;

(C) supplies used or produced in a farming

operation; or

(D) products of crops or livestock in their

unmanufactured states.

(35) "Farming operation" means raising, cultivating,

propagating, fattening, grazing, or any other farming, livestock, or aquacultural operation.

(36) "File number" means the number assigned to an

initial financing statement pursuant to Section 9-519(a).

(37) "Filing office" means an office designated in

Section 9-501 as the place to file a financing statement.

(38) "Filing-office rule" means a rule adopted

pursuant to Section 9-526.

(39) "Financing statement" means a record or records

composed of an initial financing statement and any filed record relating to the initial financing statement.

(40) "Fixture filing" means the filing of a financing

statement covering goods that are or are to become fixtures and satisfying Section 9-502(a) and (b). The term includes the filing of a financing statement covering goods of a transmitting utility which are or are to become fixtures.

(41) "Fixtures" means goods that have become so

related to particular real property that an interest in them arises under real property law.

(42) "General intangible" means any personal

property, including things in action, other than accounts, chattel paper, commercial tort claims, deposit accounts, documents, goods, instruments, investment property, letter-of-credit rights, letters of credit, money, and oil, gas, or other minerals before extraction. The term includes payment intangibles and software.

(43) "Good faith" means honesty in fact and the

observance of reasonable commercial standards of fair dealing.

(44) "Goods" means all things that are movable when a

security interest attaches. The term includes (i) fixtures, (ii) standing timber that is to be cut and removed under a conveyance or contract for sale, (iii) the unborn young of animals, (iv) crops grown, growing, or to be grown, even if the crops are produced on trees, vines, or bushes, and (v) manufactured homes. The term also includes a computer program embedded in goods and any supporting information provided in connection with a transaction relating to the program if (i) the program is associated with the goods in such a manner that it customarily is considered part of the goods, or (ii) by becoming the owner of the goods, a person acquires a right to use the program in connection with the goods. The term does not include a computer program embedded in goods that consist solely of the medium in which the program is embedded. The term also does not include accounts, chattel paper, commercial tort claims, deposit accounts, documents, general intangibles, instruments, investment property, letter-of-credit rights, letters of credit, money, or oil, gas, or other minerals before extraction.

(45) "Governmental unit" means a subdivision, agency,

department, county, parish, municipality, or other unit of the government of the United States, a State, or a foreign country. The term includes an organization having a separate corporate existence if the organization is eligible to issue debt on which interest is exempt from income taxation under the laws of the United States.

(46) "Health-care-insurance receivable" means an

interest in or claim under a policy of insurance which is a right to payment of a monetary obligation for health-care goods or services provided.

(47) "Instrument" means a negotiable instrument or

any other writing that evidences a right to the payment of a monetary obligation, is not itself a security agreement or lease, and is of a type that in ordinary course of business is transferred by delivery with any necessary indorsement or assignment. The term does not include (i) investment property, (ii) letters of credit, (iii) nonnegotiable certificates of deposit, (iv) uncertificated certificates of deposit, (v) nontransferrable certificates of deposit, or (vi) writings that evidence a right to payment arising out of the use of a credit or charge card or information contained on or for use with the card.

(48) "Inventory" means goods, other than farm

products, which:

(A) are leased by a person as lessor;
(B) are held by a person for sale or lease or to

be furnished under a contract of service;

(C) are furnished by a person under a contract of

service; or

(D) consist of raw materials, work in process, or

materials used or consumed in a business.

(49) "Investment property" means a security, whether

certificated or uncertificated, security entitlement, securities account, commodity contract, or commodity account.

(50) "Jurisdiction of organization", with respect to

a registered organization, means the jurisdiction under whose law the organization is formed or organized.

(51) "Letter-of-credit right" means a right to

payment or performance under a letter of credit, whether or not the beneficiary has demanded or is at the time entitled to demand payment or performance. The term does not include the right of a beneficiary to demand payment or performance under a letter of credit.

(52) "Lien creditor" means:
(A) a creditor that has acquired a lien on the

property involved by attachment, levy, or the like;

(B) an assignee for benefit of creditors from the

time of assignment;

(C) a trustee in bankruptcy from the date of the

filing of the petition; or

(D) a receiver in equity from the time of

appointment.

(53) "Manufactured home" means a structure,

transportable in one or more sections, which, in the traveling mode, is eight body feet or more in width or 40 body feet or more in length, or, when erected on site, is 320 or more square feet, and which is built on a permanent chassis and designed to be used as a dwelling with or without a permanent foundation when connected to the required utilities, and includes the plumbing, heating, air-conditioning, and electrical systems contained therein. The term includes any structure that meets all of the requirements of this paragraph except the size requirements and with respect to which the manufacturer voluntarily files a certification required by the United States Secretary of Housing and Urban Development and complies with the standards established under Title 42 of the United States Code. The term "manufactured home" does not include campers and recreational vehicles.

(54) "Manufactured-home transaction" means a secured

transaction:

(A) that creates a purchase-money security

interest in a manufactured home, other than a manufactured home held as inventory; or

(B) in which a manufactured home, other than a

manufactured home held as inventory, is the primary collateral.

(55) "Mortgage" means a consensual interest in real

property, including fixtures, which secures payment or performance of an obligation.

(56) "New debtor" means a person that becomes bound

as debtor under Section 9-203(d) by a security agreement previously entered into by another person.

(57) "New value" means (i) money, (ii) money's worth

in property, services, or new credit, or (iii) release by a transferee of an interest in property previously transferred to the transferee. The term does not include an obligation substituted for another obligation.

(58) "Noncash proceeds" means proceeds other than

cash proceeds.

(59) "Obligor" means a person that, with respect to

an obligation secured by a security interest in or an agricultural lien on the collateral, (i) owes payment or other performance of the obligation, (ii) has provided property other than the collateral to secure payment or other performance of the obligation, or (iii) is otherwise accountable in whole or in part for payment or other performance of the obligation. The term does not include issuers or nominated persons under a letter of credit.

(60) "Original debtor", except as used in Section

9-310(c), means a person that, as debtor, entered into a security agreement to which a new debtor has become bound under Section 9-203(d).

(61) "Payment intangible" means a general intangible

under which the account debtor's principal obligation is a monetary obligation.

(62) "Person related to", with respect to an

individual, means:

(A) the spouse of the individual;
(B) a brother, brother-in-law, sister, or

sister-in-law of the individual;

(C) an ancestor or lineal descendant of the

individual or the individual's spouse; or

(D) any other relative, by blood or marriage, of

the individual or the individual's spouse who shares the same home with the individual.

(63) "Person related to", with respect to an

organization, means:

(A) a person directly or indirectly controlling,

controlled by, or under common control with the organization;

(B) an officer or director of, or a person

performing similar functions with respect to, the organization;

(C) an officer or director of, or a person

performing similar functions with respect to, a person described in subparagraph (A);

(D) the spouse of an individual described in

subparagraph (A), (B), or (C); or

(E) an individual who is related by blood or

marriage to an individual described in subparagraph (A), (B), (C), or (D) and shares the same home with the individual.

(64) "Proceeds", except as used in Section 9-609(b),

means the following property:

(A) whatever is acquired upon the sale, lease,

license, exchange, or other disposition of collateral;

(B) whatever is collected on, or distributed on

account of, collateral;

(C) rights arising out of collateral;
(D) to the extent of the value of collateral,

claims arising out of the loss, nonconformity, or interference with the use of, defects or infringement of rights in, or damage to, the collateral; or

(E) to the extent of the value of collateral and

to the extent payable to the debtor or the secured party, insurance payable by reason of the loss or nonconformity of, defects or infringement of rights in, or damage to, the collateral.

(65) "Promissory note" means an instrument that

evidences a promise to pay a monetary obligation, does not evidence an order to pay, and does not contain an acknowledgment by a bank that the bank has received for deposit a sum of money or funds.

(66) "Proposal" means a record authenticated by a

secured party which includes the terms on which the secured party is willing to accept collateral in full or partial satisfaction of the obligation it secures pursuant to Sections 9-620, 9-621, and 9-622.

(67) "Public-finance transaction" means a secured

transaction in connection with which:

(A) debt securities are issued;
(B) all or a portion of the securities issued

have an initial stated maturity of at least 20 years; and

(C) the debtor, obligor, secured party, account

debtor or other person obligated on collateral, assignor or assignee of a secured obligation, or assignor or assignee of a security interest is a State or a governmental unit of a State.

(68) "Public organic record" means a record that is

available to the public for inspection and is:

(A) a record consisting of the record initially

filed with or issued by a State or the United States to form or organize an organization and any record filed with or issued by the State or the United States which amends or restates the initial record;

(B) an organic record of a business trust

consisting of the record initially filed with a State and any record filed with the State which amends or restates the initial record, if a statute of the State governing business trusts requires that the record be filed with the State; or

(C) a record consisting of legislation enacted by

the legislature of a State or the Congress of the United States which forms or organizes an organization, any record amending the legislation, and any record filed with or issued by the State or the United States which amends or restates the name of the organization.

(69) "Pursuant to commitment", with respect to an

advance made or other value given by a secured party, means pursuant to the secured party's obligation, whether or not a subsequent event of default or other event not within the secured party's control has relieved or may relieve the secured party from its obligation.

(70) "Record", except as used in "for record", "of

record", "record or legal title", and "record owner", means information that is inscribed on a tangible medium or which is stored in an electronic or other medium and is retrievable in perceivable form.

(71) "Registered organization" means an organization

formed or organized solely under the law of a single State or the United States by the filing of a public organic record with, the issuance of a public organic record by, or the enactment of legislation by the State or the United States. The term includes a business trust that is formed or organized under the law of a single State if a statute of the State governing business trusts requires that the business trust's organic record be filed with the State.

(72) "Secondary obligor" means an obligor to the

extent that:

(A) the obligor's obligation is secondary; or
(B) the obligor has a right of recourse with

respect to an obligation secured by collateral against the debtor, another obligor, or property of either.

(73) "Secured party" means:
(A) a person in whose favor a security interest

is created or provided for under a security agreement, whether or not any obligation to be secured is outstanding;

(B) a person that holds an agricultural lien;
(C) a consignor;
(D) a person to which accounts, chattel paper,

payment intangibles, or promissory notes have been sold;

(E) a trustee, indenture trustee, agent,

collateral agent, or other representative in whose favor a security interest or agricultural lien is created or provided for; or

(F) a person that holds a security interest

arising under Section 2-401, 2-505, 2-711(3), 2A-508(5), 4-210, or 5-118.

(74) "Security agreement" means an agreement that

creates or provides for a security interest.

(75) "Send", in connection with a record or

notification, means:

(A) to deposit in the mail, deliver for

transmission, or transmit by any other usual means of communication, with postage or cost of transmission provided for, addressed to any address reasonable under the circumstances; or

(B) to cause the record or notification to be

received within the time that it would have been received if properly sent under subparagraph (A).

(76) "Software" means a computer program and any

supporting information provided in connection with a transaction relating to the program. The term does not include a computer program that is included in the definition of goods.

(77) "State" means a State of the United States, the

District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(78) "Supporting obligation" means a letter-of-credit

right or secondary obligation that supports the payment or performance of an account, chattel paper, a document, a general intangible, an instrument, or investment property.

(79) "Tangible chattel paper" means chattel paper

evidenced by a record or records consisting of information that is inscribed on a tangible medium.

(80) "Termination statement" means an amendment of a

financing statement which:

(A) identifies, by its file number, the initial

financing statement to which it relates; and

(B) indicates either that it is a termination

statement or that the identified financing statement is no longer effective.

(81) "Transmitting utility" means a person primarily

engaged in the business of:

(A) operating a railroad, subway, street railway,

or trolley bus;

(B) transmitting communications electrically,

electromagnetically, or by light;

(C) transmitting goods by pipeline or sewer; or
(D) transmitting or producing and transmitting

electricity, steam, gas, or water.

(b) Definitions in other Articles. "Control" as provided in Section 7-106 and the following definitions in other Articles apply to this Article:
"Applicant". Section 5-102.
"Beneficiary". Section 5-102.
"Broker". Section 8-102.
"Certificated security". Section 8-102.
"Check". Section 3-104.
"Clearing corporation". Section 8-102.
"Contract for sale". Section 2-106.
"Customer". Section 4-104.
"Entitlement holder". Section 8-102.
"Financial asset". Section 8-102.
"Holder in due course". Section 3-302.
"Issuer" (with respect to a letter of credit or letter-of-credit right). Section 5-102.
"Issuer" (with respect to a security). Section 8-201.
"Issuer" (with respect to documents of title). Section 7-102.
"Lease". Section 2A-103.
"Lease agreement". Section 2A-103.
"Lease contract". Section 2A-103.
"Leasehold interest". Section 2A-103.
"Lessee". Section 2A-103.
"Lessee in ordinary course of business". Section 2A-103.
"Lessor". Section 2A-103.
"Lessor's residual interest". Section 2A-103.
"Letter of credit". Section 5-102.
"Merchant". Section 2-104.
"Negotiable instrument". Section 3-104.
"Nominated person". Section 5-102.
"Note". Section 3-104.
"Proceeds of a letter of credit". Section 5-114.
"Prove". Section 3-103.
"Sale". Section 2-106.
"Securities account". Section 8-501.
"Securities intermediary". Section 8-102.
"Security". Section 8-102.
"Security certificate". Section 8-102.
"Security entitlement". Section 8-102.
"Uncertificated security". Section 8-102.
(c) Article 1 definitions and principles. Article 1 contains general definitions and principles of construction and interpretation applicable throughout this Article.
(Source: P.A. 97-1034, eff. 7-1-13; 98-749, eff. 7-16-14.)

(810 ILCS 5/9-103) (from Ch. 26, par. 9-103)
Sec. 9-103. Purchase-money security interest; application of payments; burden of establishing.
(a) Definitions. In this Section:
(1) "purchase-money collateral" means goods or

software that secures a purchase-money obligation incurred with respect to that collateral; and

(2) "purchase-money obligation" means an obligation

of an obligor incurred as all or part of the price of the collateral or for value given to enable the debtor to acquire rights in or the use of the collateral if the value is in fact so used.

(b) Purchase-money security interest in goods. A security interest in goods is a purchase-money security interest:
(1) to the extent that the goods are purchase-money

collateral with respect to that security interest;

(2) if the security interest is in inventory that is

or was purchase-money collateral, also to the extent that the security interest secures a purchase-money obligation incurred with respect to other inventory in which the secured party holds or held a purchase-money security interest; and

(3) also to the extent that the security interest

secures a purchase-money obligation incurred with respect to software in which the secured party holds or held a purchase-money security interest.

(c) Purchase-money security interest in software. A security interest in software is a purchase-money security interest to the extent that the security interest also secures a purchase-money obligation incurred with respect to goods in which the secured party holds or held a purchase-money security interest if:
(1) the debtor acquired its interest in the software

in an integrated transaction in which it acquired an interest in the goods; and

(2) the debtor acquired its interest in the software

for the principal purpose of using the software in the goods.

(d) Consignor's inventory purchase-money security interest. The security interest of a consignor in goods that are the subject of a consignment is a purchase-money security interest in inventory.
(e) Application of payment in non-consumer-goods transaction. In a transaction other than a consumer-goods transaction, if the extent to which a security interest is a purchase-money security interest depends on the application of a payment to a particular obligation, the payment must be applied:
(1) in accordance with any reasonable method of

application to which the parties agree;

(2) in the absence of the parties' agreement to a

reasonable method, in accordance with any intention of the obligor manifested at or before the time of payment; or

(3) in the absence of an agreement to a reasonable

method and a timely manifestation of the obligor's intention, in the following order:

(A) to obligations that are not secured; and
(B) if more than one obligation is secured, to

obligations secured by purchase-money security interests in the order in which those obligations were incurred.

(f) No loss of status of purchase-money security interest in non-consumer-goods transaction. In a transaction other than a consumer-goods transaction, a purchase-money security interest does not lose its status as such, even if:
(1) the purchase-money collateral also secures an

obligation that is not a purchase-money obligation;

(2) collateral that is not purchase-money collateral

also secures the purchase-money obligation; or

(3) the purchase-money obligation has been renewed,

refinanced, consolidated, or restructured.

(g) Burden of proof in non-consumer-goods transaction. In a transaction other than a consumer-goods transaction, a secured party claiming a purchase-money security interest has the burden of establishing the extent to which the security interest is a purchase-money security interest.
(h) Non-consumer-goods transactions; no inference. The limitation of the rules in subsections (e), (f), and (g) to transactions other than consumer-goods transactions is intended to leave to the court the determination of the proper rules in consumer-goods transactions. The court may not infer from that limitation the nature of the proper rule in consumer-goods transactions and may continue to apply established approaches.
(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/9-104) (from Ch. 26, par. 9-104)
Sec. 9-104. Control of deposit account.
(a) Requirements for control. A secured party has control of a deposit account if:
(1) the secured party is the bank with which the

deposit account is maintained;

(2) the debtor, secured party, and bank have agreed

in an authenticated record that the bank will comply with instructions originated by the secured party directing disposition of the funds in the deposit account without further consent by the debtor; or

(3) the secured party becomes the bank's customer

with respect to the deposit account.

(b) Debtor's right to direct disposition. A secured party that has satisfied subsection (a) has control, even if the debtor retains the right to direct the disposition of funds from the deposit account.
(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/9-105) (from Ch. 26, par. 9-105)
Sec. 9-105. Control of electronic chattel paper.
(a) General rule: Control of electronic chattel paper. A secured party has control of electronic chattel paper if a system employed for evidencing the transfer of interests in the chattel paper reliably establishes the secured party as the person to which the chattel paper was assigned.
(b) Specific facts giving control. A system satisfies subsection (a) if the record or records comprising the chattel paper are created, stored, and assigned in such a manner that:
(1) a single authoritative copy of the record or

records exists which is unique, identifiable and, except as otherwise provided in paragraphs (4), (5), and (6), unalterable;

(2) the authoritative copy identifies the secured

party as the assignee of the record or records;

(3) the authoritative copy is communicated to and

maintained by the secured party or its designated custodian;

(4) copies or amendments that add or change an

identified assignee of the authoritative copy can be made only with the consent of the secured party;

(5) each copy of the authoritative copy and any copy

of a copy is readily identifiable as a copy that is not the authoritative copy; and

(6) any amendment of the authoritative copy is

readily identifiable as authorized or unauthorized.

(Source: P.A. 97-1034, eff. 7-1-13.)

(810 ILCS 5/9-106) (from Ch. 26, par. 9-106)
Sec. 9-106. Control of investment property.
(a) Control under Section 8-106. A person has control of a certificated security, uncertificated security, or security entitlement as provided in Section 8-106.
(b) Control of commodity contract. A secured party has control of a commodity contract if:
(1) the secured party is the commodity intermediary

with which the commodity contract is carried; or

(2) the commodity customer, secured party, and

commodity intermediary have agreed that the commodity intermediary will apply any value distributed on account of the commodity contract as directed by the secured party without further consent by the commodity customer.

(c) Effect of control of securities account or commodity account. A secured party having control of all security entitlements or commodity contracts carried in a securities account or commodity account has control over the securities account or commodity account.
(Source: P.A. 90-665, eff. 7-30-98; 91-893, eff. 7-1-01.)

(810 ILCS 5/9-107) (from Ch. 26, par. 9-107)
Sec. 9-107. Control of letter-of-credit right. A secured party has control of a letter-of-credit right to the extent of any right to payment or performance by the issuer or any nominated person if the issuer or nominated person has consented to an assignment of proceeds of the letter of credit under Section 5-114(c) or otherwise applicable law or practice.
(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/9-107.1)
Sec. 9-107.1. Control of Beneficial Interest in Illinois Land Trust.
(a) Requirements for Control. A secured party has control of the beneficial interest in an Illinois land trust if:
(1) the secured party shall have transmitted to the

trustee for the trust a record authenticated by the debtor that contains a collateral assignment by the debtor of, or the grant of a security interest in, a beneficial interest in the trust; and

(2) in an authenticated record, the trustee for the

trust has accepted the collateral assignment or security agreement.

(b) Debtor's right to direct disposition and proceeds. A secured party that has satisfied subsection (a) has control, even if the debtor retains, subject to the terms and conditions of the collateral assignment or security agreement, the power of direction of the trustee and the right to receive the rents, income and profits thereof.
(Source: P.A. 92-234, eff. 1-1-02.)

(810 ILCS 5/9-108) (from Ch. 26, par. 9-108)
Sec. 9-108. Sufficiency of description.
(a) Sufficiency of description. Except as otherwise provided in subsections (c), (d), and (e), a description of personal or real property is sufficient, whether or not it is specific, if it reasonably identifies what is described.
(b) Examples of reasonable identification. Except as otherwise provided in subsection (d), a description of collateral reasonably identifies the collateral if it identifies the collateral by:
(1) specific listing;
(2) category;
(3) except as otherwise provided in subsection (e), a

type of collateral defined in the Uniform Commercial Code;

(4) quantity;
(5) computational or allocational formula or

procedure; or

(6) except as otherwise provided in subsection (c),

any other method, if the identity of the collateral is objectively determinable.

(c) Supergeneric description not sufficient. A description of collateral as "all the debtor's assets" or "all the debtor's personal property" or using words of similar import does not reasonably identify the collateral.
(d) Investment property. Except as otherwise provided in subsection (e), a description of a security entitlement, securities account, or commodity account is sufficient if it describes:
(1) the collateral by those terms or as investment

property; or

(2) the underlying financial asset or commodity

contract.

(e) When description by type insufficient. A description only by type of collateral defined in the Uniform Commercial Code is an insufficient description of:
(1) a commercial tort claim; or
(2) in a consumer transaction, consumer goods, a

security entitlement, a securities account, or a commodity account.

(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/Art. 9 Pt. 1 Sub. 2 heading)

(810 ILCS 5/9-109) (from Ch. 26, par. 9-109)
Sec. 9-109. Scope.
(a) General scope of Article. Except as otherwise provided in subsections (c) and (d), this Article applies to:
(1) a transaction, regardless of its form, that

creates a security interest in personal property or fixtures by contract;

(2) an agricultural lien;
(3) a sale of accounts, chattel paper, payment

intangibles, or promissory notes;

(4) a consignment;
(5) a security interest arising under Section 2-401,

2-505, 2-711(3), or 2A-508(5), as provided in Section 9-110; and

(6) a security interest arising under Section 4-210

or 5-118.

(b) Security interest in secured obligation. The application of this Article to a security interest in a secured obligation is not affected by the fact that the obligation is itself secured by a transaction or interest to which this Article does not apply.
(c) Extent to which Article does not apply. This Article does not apply to the extent that:
(1) a statute, regulation, or treaty of the United

States preempts this Article;

(2) another statute of this State expressly governs

the creation, perfection, priority, or enforcement of a security interest created by this State or a governmental unit of this State;

(3) a statute of another State, a foreign country, or

a governmental unit of another State or a foreign country, other than a statute generally applicable to security interests, expressly governs creation, perfection, priority, or enforcement of a security interest created by the State, country, or governmental unit;

(4) the rights of a transferee beneficiary or

nominated person under a letter of credit are independent and superior under Section 5-114;

(5) this Article is in conflict with Section 205-410

of the Department of Agriculture Law of the Civil Administrative Code of Illinois or the Grain Code; or

(6) this Article is in conflict with Section 18-107

of the Public Utilities Act.

(d) Inapplicability of Article. This Article does not apply to:
(1) a landlord's lien;
(2) a lien, other than an agricultural lien, given by

statute or other rule of law for services or materials, but Section 9-333 applies with respect to priority of the lien;

(3) an assignment of a claim for wages, salary, or

other compensation of an employee;

(4) a sale of accounts, chattel paper, payment

intangibles, or promissory notes as part of a sale of the business out of which they arose;

(5) an assignment of accounts, chattel paper, payment

intangibles, or promissory notes which is for the purpose of collection only;

(6) an assignment of a right to payment under a

contract to an assignee that is also obligated to perform under the contract;

(7) an assignment of a single account, payment

intangible, or promissory note to an assignee in full or partial satisfaction of a preexisting indebtedness;

(8) a transfer of an interest in or an assignment of

a claim under a policy of insurance, other than an assignment by or to a health-care provider of a health-care-insurance receivable and any subsequent assignment of the right to payment, but Sections 9-315 and 9-322 apply with respect to proceeds and priorities in proceeds;

(9) an assignment of a right represented by a

judgment, other than a judgment taken on a right to payment that was collateral;

(10) a right of recoupment or set-off, but:
(A) Section 9-340 applies with respect to the

effectiveness of rights of recoupment or set-off against deposit accounts; and

(B) Section 9-404 applies with respect to

defenses or claims of an account debtor;

(11) the creation or transfer of an interest in or

lien on real property, including a lease or rents thereunder, except to the extent that provision is made for:

(A) liens on real property in Sections 9-203 and

9-308;

(B) fixtures in Section 9-334;
(C) fixture filings in Sections 9-501, 9-502,

9-512, 9-516, and 9-519; and

(D) security agreements covering personal and

real property in Section 9-604;

(12) an assignment of a claim arising in tort, other

than a commercial tort claim, but Sections 9-315 and 9-322 apply with respect to proceeds and priorities in proceeds;

(13) a transfer by a government or governmental

subdivision or agency;

(14) a claim or a right to receive compensation for

injuries or sickness as described in Section 104(a)(1) or (2) of Title 26 of the United States Code, as amended from time to time; or

(15) a claim or right to receive benefits under a

special needs trust as described in Section 1396p(d)(4) of Title 42 of the United States Code, as amended from time to time.

(Source: P.A. 91-893, eff. 7-1-01; 92-819, eff. 8-21-02.)

(810 ILCS 5/9-110) (from Ch. 26, par. 9-110)
Sec. 9-110. Security interests arising under Article 2 or 2A. A security interest arising under Section 2-401, 2-505, 2-711(3), or 2A-508(5) is subject to this Article. However, until the debtor obtains possession of the goods:
(1) the security interest is enforceable, even if

Section 9-203(b)(3) has not been satisfied;

(2) filing is not required to perfect the security

interest;

(3) the rights of the secured party after default by

the debtor are governed by Article 2 or 2A; and

(4) the security interest has priority over a

conflicting security interest created by the debtor.

(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/9-112) (from Ch. 26, par. 9-112)
Sec. 9-112. (Blank).
(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/9-113) (from Ch. 26, par. 9-113)
Sec. 9-113. (Blank).
(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/9-114) (from Ch. 26, par. 9-114)
Sec. 9-114. (Blank).
(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/9-115) (from Ch. 26, par. 9-115)
Sec. 9-115. (Blank).
(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/9-116)
Sec. 9-116. (Blank).
(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/9-150)
Sec. 9-150. (Blank).
(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/Art. 9 Pt. 2 heading)

(810 ILCS 5/Art. 9 Pt. 2 Sub. 1 heading)

(810 ILCS 5/9-201) (from Ch. 26, par. 9-201)
Sec. 9-201. General effectiveness of security agreement.
(a) General effectiveness. Except as otherwise provided in the Uniform Commercial Code, a security agreement is effective according to its terms between the parties, against purchasers of the collateral, and against creditors.
(b) Applicable consumer laws and other law. A transaction subject to this Article is subject to any applicable rule of law, statute, or regulation which establishes a different rule for consumers, including:
(1) the Retail Installment Sales Act;
(2) the Motor Vehicle Retail Installment Sales Act;
(3) Article II of Chapter 3 of the Illinois Vehicle

Code;

(4) Article IIIB of the Boat Registration and Safety

Act;

(5) the Pawnbroker Regulation Act;
(6) the Motor Vehicle Leasing Act;
(7) the Consumer Installment Loan Act; and
(8) the Consumer Deposit Security Act of 1987.
(c) Other applicable law controls. In case of conflict between this Article and a rule of law, statute, or regulation described in subsection (b), the rule of law, statute, or regulation controls. Failure to comply with a rule of law, statute, or regulation described in subsection (b) has only the effect such rule of law, statute, or regulation specifies.
(d) Further deference to other applicable law. This Article does not:
(1) validate any rate, charge, agreement, or practice

that violates a rule of law, statute, or regulation described in subsection (b); or

(2) extend the application of the rule of law,

statute, or regulation to a transaction not otherwise subject to it.

(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/9-202) (from Ch. 26, par. 9-202)
Sec. 9-202. Title to collateral immaterial. Except as otherwise provided with respect to consignments or sales of accounts, chattel paper, payment intangibles, or promissory notes, the provisions of this Article with regard to rights and obligations apply whether title to collateral is in the secured party or the debtor.
(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/9-203) (from Ch. 26, par. 9-203)
Sec. 9-203. Attachment and enforceability of security interest; proceeds; supporting obligations; formal requisites.
(a) Attachment. A security interest attaches to collateral when it becomes enforceable against the debtor with respect to the collateral, unless an agreement expressly postpones the time of attachment.
(b) Enforceability. Except as otherwise provided in subsections (c) through (i), a security interest is enforceable against the debtor and third parties with respect to the collateral only if:
(1) value has been given;
(2) the debtor has rights in the collateral or the

power to transfer rights in the collateral to a secured party; and

(3) one of the following conditions is met:
(A) the debtor has authenticated a security

agreement that provides a description of the collateral and, if the security interest covers timber to be cut, a description of the land concerned;

(B) the collateral is not a certificated security

and is in the possession of the secured party under Section 9-313 pursuant to the debtor's security agreement;

(C) the collateral is a certificated security in

registered form and the security certificate has been delivered to the secured party under Section 8-301 pursuant to the debtor's security agreement; or

(D) the collateral is deposit accounts,

electronic chattel paper, investment property, letter-of-credit rights, or electronic documents, and the secured party has control under Section 7-106, 9-104, 9-105, 9-106, or 9-107 pursuant to the debtor's security agreement.

(c) Other UCC provisions. Subsection (b) is subject to Section 4-210 on the security interest of a collecting bank, Section 5-118 on the security interest of a letter-of-credit issuer or nominated person, Section 9-110 on a security interest arising under Article 2 or 2A, and Section 9-206 on security interests in investment property.
(d) When person becomes bound by another person's security agreement. A person becomes bound as debtor by a security agreement entered into by another person if, by operation of law other than this Article or by contract:
(1) the security agreement becomes effective to

create a security interest in the person's property; or

(2) the person becomes generally obligated for the

obligations of the other person, including the obligation secured under the security agreement, and acquires or succeeds to all or substantially all of the assets of the other person.

(e) Effect of new debtor becoming bound. If a new debtor becomes bound as debtor by a security agreement entered into by another person:
(1) the agreement satisfies subsection (b)(3) with

respect to existing or after-acquired property of the new debtor to the extent the property is described in the agreement; and

(2) another agreement is not necessary to make a

security interest in the property enforceable.

(f) Proceeds and supporting obligations. The attachment of a security interest in collateral gives the secured party the rights to proceeds provided by Section 9-315 and is also attachment of a security interest in a supporting obligation for the collateral.
(g) Lien securing right to payment. The attachment of a security interest in a right to payment or performance secured by a security interest or other lien on personal or real property is also attachment of a security interest in the security interest, mortgage, or other lien.
(h) Security entitlement carried in securities account. The attachment of a security interest in a securities account is also attachment of a security interest in the security entitlements carried in the securities account.
(i) Commodity contracts carried in commodity account. The attachment of a security interest in a commodity account is also attachment of a security interest in the commodity contracts carried in the commodity account.
(Source: P.A. 95-895, eff. 1-1-09.)

(810 ILCS 5/9-204) (from Ch. 26, par. 9-204)
Sec. 9-204. After-acquired property; future advances.
(a) After-acquired collateral. Except as otherwise provided in subsection (b), a security agreement may create or provide for a security interest in after-acquired collateral.
(b) When after-acquired property clause not effective. A security interest does not attach under a term constituting an after-acquired property clause to:
(1) consumer goods, other than an accession when

given as additional security, unless the debtor acquires rights in them within 10 days after the secured party gives value; or

(2) a commercial tort claim.
(c) Future advances and other value. A security agreement may provide that collateral secures, or that accounts, chattel paper, payment intangibles, or promissory notes are sold in connection with, future advances or other value, whether or not the advances or value are given pursuant to commitment.
(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/9-205) (from Ch. 26, par. 9-205)
Sec. 9-205. Use or disposition of collateral permissible.
(a) When security interest not invalid or fraudulent. A security interest is not invalid or fraudulent against creditors solely because:
(1) the debtor has the right or ability to:
(A) use, commingle, or dispose of all or part of

the collateral, including returned or repossessed goods;

(B) collect, compromise, enforce, or otherwise

deal with collateral;

(C) accept the return of collateral or make

repossessions; or

(D) use, commingle, or dispose of proceeds; or
(2) the secured party fails to require the debtor to

account for proceeds or replace collateral.

(b) Requirements of possession not relaxed. This Section does not relax the requirements of possession if attachment, perfection, or enforcement of a security interest depends upon possession of the collateral by the secured party.
(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/9-205.1) (from Ch. 26, par. 9-205.1)
Sec. 9-205.1. Listing by debtor of purchasers or receivers of collateral. A secured party may require that the debtor include as part of the security agreement a list of persons to whom the debtor desires to sell or otherwise dispose of the collateral. The debtor shall not sell or otherwise dispose of the collateral to a person not included in that list unless the debtor has notified the secured party of his desire to sell or otherwise dispose of the collateral to such person at least 7 days prior to the sale or other disposition.
(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/9-206) (from Ch. 26, par. 9-206)
Sec. 9-206. Security interest arising in purchase or delivery of financial asset.
(a) Security interest when person buys through securities intermediary. A security interest in favor of a securities intermediary attaches to a person's security entitlement if:
(1) the person buys a financial asset through the

securities intermediary in a transaction in which the person is obligated to pay the purchase price to the securities intermediary at the time of the purchase; and

(2) the securities intermediary credits the financial

asset to the buyer's securities account before the buyer pays the securities intermediary.

(b) Security interest secures obligation to pay for financial asset. The security interest described in subsection (a) secures the person's obligation to pay for the financial asset.
(c) Security interest in payment against delivery transaction. A security interest in favor of a person that delivers a certificated security or other financial asset represented by a writing attaches to the security or other financial asset if:
(1) the security or other financial asset:
(A) in the ordinary course of business is

transferred by delivery with any necessary indorsement or assignment; and

(B) is delivered under an agreement between

persons in the business of dealing with such securities or financial assets; and

(2) the agreement calls for delivery against payment.
(d) Security interest secures obligation to pay for delivery. The security interest described in subsection (c) secures the obligation to make payment for the delivery.
(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/Art. 9 Pt. 2 Sub. 2 heading)

(810 ILCS 5/9-207) (from Ch. 26, par. 9-207)
Sec. 9-207. Rights and duties of secured party having possession or control of collateral.
(a) Duty of care when secured party in possession. Except as otherwise provided in subsection (d), a secured party shall use reasonable care in the custody and preservation of collateral in the secured party's possession. In the case of chattel paper or an instrument, reasonable care includes taking necessary steps to preserve rights against prior parties unless otherwise agreed.
(b) Expenses, risks, duties, and rights when secured party in possession. Except as otherwise provided in subsection (d), if a secured party has possession of collateral:
(1) reasonable expenses, including the cost of

insurance and payment of taxes or other charges, incurred in the custody, preservation, use, or operation of the collateral are chargeable to the debtor and are secured by the collateral;

(2) the risk of accidental loss or damage is on the

debtor to the extent of a deficiency in any effective insurance coverage;

(3) the secured party shall keep the collateral

identifiable, but fungible collateral may be commingled; and

(4) the secured party may use or operate the

collateral:

(A) for the purpose of preserving the collateral

or its value;

(B) as permitted by an order of a court having

competent jurisdiction; or

(C) except in the case of consumer goods, in the

manner and to the extent agreed by the debtor.

(c) Duties and rights when secured party in possession or control. Except as otherwise provided in subsection (d), a secured party having possession of collateral or control of collateral under Section 7-106, 9-104, 9-105, 9-106, or 9-107:
(1) may hold as additional security any proceeds,

except money or funds, received from the collateral;

(2) shall apply money or funds received from the

collateral to reduce the secured obligation, unless remitted to the debtor; and

(3) may create a security interest in the collateral.
(d) Buyer of certain rights to payment. If the secured party is a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor:
(1) subsection (a) does not apply unless the secured

party is entitled under an agreement:

(A) to charge back uncollected collateral; or
(B) otherwise to full or limited recourse against

the debtor or a secondary obligor based on the nonpayment or other default of an account debtor or other obligor on the collateral; and

(2) subsections (b) and (c) do not apply.
(Source: P.A. 95-895, eff. 1-1-09.)

(810 ILCS 5/9-208) (from Ch. 26, par. 9-208)
Sec. 9-208. Additional duties of secured party having control of collateral.
(a) Applicability of Section. This Section applies to cases in which there is no outstanding secured obligation and the secured party is not committed to make advances, incur obligations, or otherwise give value.
(b) Duties of secured party after receiving demand from debtor. Within 10 days after receiving an authenticated demand by the debtor:
(1) a secured party having control of a deposit

account under Section 9-104(a)(2) shall send to the bank with which the deposit account is maintained an authenticated statement that releases the bank from any further obligation to comply with instructions originated by the secured party;

(2) a secured party having control of a deposit

account under Section 9-104(a)(3) shall:

(A) pay the debtor the balance on deposit in the

deposit account; or

(B) transfer the balance on deposit into a

deposit account in the debtor's name;

(3) a secured party, other than a buyer, having

control of electronic chattel paper under Section 9-105 shall:

(A) communicate the authoritative copy of the

electronic chattel paper to the debtor or its designated custodian;

(B) if the debtor designates a custodian that is

the designated custodian with which the authoritative copy of the electronic chattel paper is maintained for the secured party, communicate to the custodian an authenticated record releasing the designated custodian from any further obligation to comply with instructions originated by the secured party and instructing the custodian to comply with instructions originated by the debtor; and

(C) take appropriate action to enable the debtor

or its designated custodian to make copies of or revisions to the authoritative copy which add or change an identified assignee of the authoritative copy without the consent of the secured party;

(4) a secured party having control of investment

property under Section 8-106(d)(2) or 9-106(b) shall send to the securities intermediary or commodity intermediary with which the security entitlement or commodity contract is maintained an authenticated record that releases the securities intermediary or commodity intermediary from any further obligation to comply with entitlement orders or directions originated by the secured party;

(5) a secured party having control of a

letter-of-credit right under Section 9-107 shall send to each person having an unfulfilled obligation to pay or deliver proceeds of the letter of credit to the secured party an authenticated release from any further obligation to pay or deliver proceeds of the letter of credit to the secured party; and

(6) a secured party having control of an electronic

document shall:

(A) give control of the electronic document to

the debtor or its designated custodian;

(B) if the debtor designates a custodian that is

the designated custodian with which the authoritative copy of the electronic document is maintained for the secured party, communicate to the custodian an authenticated record releasing the designated custodian from any further obligation to comply with instructions originated by the secured party and instructing the custodian to comply with instructions originated by the debtor; and

(C) take appropriate action to enable the debtor

or its designated custodian to make copies of or revisions to the authoritative copy which add or change an identified assignee of the authoritative copy without the consent of the secured party.

(Source: P.A. 95-895, eff. 1-1-09.)

(810 ILCS 5/9-209)
Sec. 9-209. Duties of secured party if account debtor has been notified of assignment.
(a) Applicability of Section. Except as otherwise provided in subsection (c), this Section applies if:
(1) there is no outstanding secured obligation; and
(2) the secured party is not committed to make

advances, incur obligations, or otherwise give value.

(b) Duties of secured party after receiving demand from debtor. Within 10 days after receiving an authenticated demand by the debtor, a secured party shall send to an account debtor that has received notification of an assignment to the secured party as assignee under Section 9-406(a) an authenticated record that releases the account debtor from any further obligation to the secured party.
(c) Inapplicability to sales. This Section does not apply to an assignment constituting the sale of an account, chattel paper, or payment intangible.
(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/9-210)
Sec. 9-210. Request for accounting; request regarding list of collateral or statement of account.
(a) Definitions. In this Section:
(1) "Request" means a record of a type described in

paragraph (2), (3), or (4).

(2) "Request for an accounting" means a record

authenticated by a debtor requesting that the recipient provide an accounting of the unpaid obligations secured by collateral and reasonably identifying the transaction or relationship that is the subject of the request.

(3) "Request regarding a list of collateral" means a

record authenticated by a debtor requesting that the recipient approve or correct a list of what the debtor believes to be the collateral securing an obligation and reasonably identifying the transaction or relationship that is the subject of the request.

(4) "Request regarding a statement of account" means

a record authenticated by a debtor requesting that the recipient approve or correct a statement indicating what the debtor believes to be the aggregate amount of unpaid obligations secured by collateral as of a specified date and reasonably identifying the transaction or relationship that is the subject of the request.

(b) Duty to respond to requests. Subject to subsections (c), (d), (e), and (f), a secured party, other than a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor, shall comply with a request within 14 days after receipt:
(1) in the case of a request for an accounting, by

authenticating and sending to the debtor an accounting; and

(2) in the case of a request regarding a list of

collateral or a request regarding a statement of account, by authenticating and sending to the debtor an approval or correction.

(c) Request regarding list of collateral; statement concerning type of collateral. A secured party that claims a security interest in all of a particular type of collateral owned by the debtor may comply with a request regarding a list of collateral by sending to the debtor an authenticated record including a statement to that effect within 14 days after receipt.
(d) Request regarding list of collateral; no interest claimed. A person that receives a request regarding a list of collateral, claims no interest in the collateral when it receives the request, and claimed an interest in the collateral at an earlier time shall comply with the request within 14 days after receipt by sending to the debtor an authenticated record:
(1) disclaiming any interest in the collateral; and
(2) if known to the recipient, providing the name and

mailing address of any assignee of or successor to the recipient's interest in the collateral.

(e) Request for accounting or regarding statement of account; no interest in obligation claimed. A person that receives a request for an accounting or a request regarding a statement of account, claims no interest in the obligations when it receives the request, and claimed an interest in the obligations at an earlier time shall comply with the request within 14 days after receipt by sending to the debtor an authenticated record:
(1) disclaiming any interest in the obligations; and
(2) if known to the recipient, providing the name and

mailing address of any assignee of or successor to the recipient's interest in the obligations.

(f) Charges for responses. A debtor is entitled without charge to one response to a request under this Section during any six-month period. The secured party may require payment of a charge not exceeding $25 for each additional response.
(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/Art. 9 Pt. 3 heading)

(810 ILCS 5/Art. 9 Pt. 3 Sub. 1 heading)

(810 ILCS 5/9-301) (from Ch. 26, par. 9-301)
Sec. 9-301. Law governing perfection and priority of security interests. Except as otherwise provided in Sections 9-303 through 9-306.1, the following rules determine the law governing perfection, the effect of perfection or nonperfection, and the priority of a security interest in collateral:
(1) Except as otherwise provided in this Section,

while a debtor is located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in collateral.

(2) While collateral is located in a jurisdiction,

the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a possessory security interest in that collateral.

(3) Except as otherwise provided in paragraph (4),

while tangible negotiable documents, goods, instruments, money, or tangible chattel paper is located in a jurisdiction, the local law of that jurisdiction governs:

(A) perfection of a security interest in the

goods by filing a fixture filing;

(B) perfection of a security interest in timber

to be cut; and

(C) the effect of perfection or nonperfection and

the priority of a nonpossessory security interest in the collateral.

(4) The local law of the jurisdiction in which the

wellhead or minehead is located governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in as-extracted collateral.

(Source: P.A. 95-895, eff. 1-1-09.)

(810 ILCS 5/9-302) (from Ch. 26, par. 9-302)
Sec. 9-302. Law governing perfection and priority of agricultural liens. While farm products are located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of an agricultural lien on the farm products.
(Source: P.A. 90-665, eff. 7-30-98; 91-893, eff. 7-1-01.)

(810 ILCS 5/9-303) (from Ch. 26, par. 9-303)
Sec. 9-303. Law governing perfection and priority of security interests in goods covered by a certificate of title.
(a) Applicability of Section. This Section applies to goods covered by a certificate of title, even if there is no other relationship between the jurisdiction under whose certificate of title the goods are covered and the goods or the debtor.
(b) When goods covered by certificate of title. Goods become covered by a certificate of title when a valid application for the certificate of title and the applicable fee are delivered to the appropriate authority. Goods cease to be covered by a certificate of title at the earlier of the time the certificate of title ceases to be effective under the law of the issuing jurisdiction or the time the goods become covered subsequently by a certificate of title issued by another jurisdiction.
(c) Applicable law. The local law of the jurisdiction under whose certificate of title the goods are covered governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in goods covered by a certificate of title from the time the goods become covered by the certificate of title until the goods cease to be covered by the certificate of title.
(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/9-304) (from Ch. 26, par. 9-304)
Sec. 9-304. Law governing perfection and priority of security interests in deposit accounts.
(a) Law of bank's jurisdiction governs. The local law of a bank's jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a deposit account maintained with that bank.
(b) Bank's jurisdiction. The following rules determine a bank's jurisdiction for purposes of this Part:
(1) If an agreement between the bank and the debtor

governing the deposit account expressly provides that a particular jurisdiction is the bank's jurisdiction for purposes of this Part, this Article, or the Uniform Commercial Code, that jurisdiction is the bank's jurisdiction.

(2) If paragraph (1) does not apply and an agreement

between the bank and its customer governing the deposit account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the bank's jurisdiction.

(3) If neither paragraph (1) nor paragraph (2)

applies and an agreement between the bank and its customer governing the deposit account expressly provides that the deposit account is maintained at an office in a particular jurisdiction, that jurisdiction is the bank's jurisdiction.

(4) If none of the preceding paragraphs applies, the

bank's jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the customer's account is located.

(5) If none of the preceding paragraphs applies, the

bank's jurisdiction is the jurisdiction in which the chief executive office of the bank is located.

(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/9-305) (from Ch. 26, par. 9-305)
Sec. 9-305. Law governing perfection and priority of security interests in investment property.
(a) Governing law: general rules. Except as otherwise provided in subsection (c), the following rules apply:
(1) While a security certificate is located in a

jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in the certificated security represented thereby.

(2) The local law of the issuer's jurisdiction as

specified in Section 8-110(d) governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in an uncertificated security.

(3) The local law of the securities intermediary's

jurisdiction as specified in Section 8-110(e) governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a security entitlement or securities account.

(4) The local law of the commodity intermediary's

jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a commodity contract or commodity account.

(b) Commodity intermediary's jurisdiction. The following rules determine a commodity intermediary's jurisdiction for purposes of this Part:
(1) If an agreement between the commodity

intermediary and commodity customer governing the commodity account expressly provides that a particular jurisdiction is the commodity intermediary's jurisdiction for purposes of this Part, this Article, or the Uniform Commercial Code, that jurisdiction is the commodity intermediary's jurisdiction.

(2) If paragraph (1) does not apply and an agreement

between the commodity intermediary and commodity customer governing the commodity account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the commodity intermediary's jurisdiction.

(3) If neither paragraph (1) nor paragraph (2)

applies and an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that the commodity account is maintained at an office in a particular jurisdiction, that jurisdiction is the commodity intermediary's jurisdiction.

(4) If none of the preceding paragraphs applies, the

commodity intermediary's jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the commodity customer's account is located.

(5) If none of the preceding paragraphs applies, the

commodity intermediary's jurisdiction is the jurisdiction in which the chief executive office of the commodity intermediary is located.

(c) When perfection governed by law of jurisdiction where debtor located. The local law of the jurisdiction in which the debtor is located governs:
(1) perfection of a security interest in investment

property by filing;

(2) automatic perfection of a security interest in

investment property created by a broker or securities intermediary; and

(3) automatic perfection of a security interest in a

commodity contract or commodity account created by a commodity intermediary.

(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/9-306) (from Ch. 26, par. 9-306)
Sec. 9-306. Law governing perfection and priority of security interests in letter-of-credit rights.
(a) Governing law: issuer's or nominated person's jurisdiction. Subject to subsection (c), the local law of the issuer's jurisdiction or a nominated person's jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a letter-of-credit right if the issuer's jurisdiction or nominated person's jurisdiction is a State.
(b) Issuer's or nominated person's jurisdiction. For purposes of this Part, an issuer's jurisdiction or nominated person's jurisdiction is the jurisdiction whose law governs the liability of the issuer or nominated person with respect to the letter-of-credit right as provided in Section 5-116.
(c) When Section not applicable. This Section does not apply to a security interest that is perfected only under Section 9-308(d).
(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/9-306.01) (from Ch. 26, par. 9-306.01)
Sec. 9-306.01. (Blank).
(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/9-306.02) (from Ch. 26, par. 9-306.02)
Sec. 9-306.02. (Blank).
(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/9-306.1)
Sec. 9-306.1. Law Governing Perfection and Priority of Collateral Assignments of Beneficial Interests in Illinois Land Trusts. The local law of the State of Illinois governs perfection, the effect of perfection or nonperfection, and the priority of a collateral assignment of, or other security interest in, a beneficial interest in an Illinois land trust. This Section implements the important interest of this State in matters associated with the administration of Illinois land trusts created for the principal purpose of owning an interest in Illinois land and the regulation of restrictions on the transfer of beneficial interests in, and of the power of appointments under, such trusts.
(Source: P.A. 92-234, eff. 1-1-02.)

(810 ILCS 5/9-307) (from Ch. 26, par. 9-307)
Sec. 9-307. Location of debtor.
(a) "Place of business." In this Section, "place of business" means a place where a debtor conducts its affairs.
(b) Debtor's location: general rules. Except as otherwise provided in this Section, the following rules determine a debtor's location:
(1) A debtor who is an individual is located at the

individual's principal residence.

(2) A debtor that is an organization and has only one

place of business is located at its place of business.

(3) A debtor that is an organization and has more

than one place of business is located at its chief executive office.

(c) Limitation of applicability of subsection (b). Subsection (b) applies only if a debtor's residence, place of business, or chief executive office, as applicable, is located in a jurisdiction whose law generally requires information concerning the existence of a nonpossessory security interest to be made generally available in a filing, recording, or registration system as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the collateral. If subsection (b) does not apply, the debtor is located in the District of Columbia.
(d) Continuation of location: cessation of existence, etc. A person that ceases to exist, have a residence, or have a place of business continues to be located in the jurisdiction specified by subsections (b) and (c).
(e) Location of registered organization organized under State law. A registered organization that is organized under the law of a State is located in that State.
(f) Location of registered organization organized under federal law; bank branches and agencies. Except as otherwise provided in subsection (i), a registered organization that is organized under the law of the United States and a branch or agency of a bank that is not organized under the law of the United States or a State are located:
(1) in the State that the law of the United States

designates, if the law designates a State of location;

(2) in the State that the registered organization,

branch, or agency designates, if the law of the United States authorizes the registered organization, branch, or agency to designate its State of location, including by designating its main office, home office, or other comparable office; or

(3) in the District of Columbia, if neither paragraph

(1) nor paragraph (2) applies.

(g) Continuation of location: change in status of registered organization. A registered organization continues to be located in the jurisdiction specified by subsection (e) or (f) notwithstanding:
(1) the suspension, revocation, forfeiture, or lapse

of the registered organization's status as such in its jurisdiction of organization; or

(2) the dissolution, winding up, or cancellation of

the existence of the registered organization.

(h) Location of United States. The United States is located in the District of Columbia.
(i) Location of foreign bank branch or agency if licensed in only one State. A branch or agency of a bank that is not organized under the law of the United States or a State is located in the State in which the branch or agency is licensed, if all branches and agencies of the bank are licensed in only one State.
(j) Location of foreign air carrier. A foreign air carrier under the Federal Aviation Act of 1958, as amended, is located at the designated office of the agent upon which service of process may be made on behalf of the carrier.
(k) Section applies only to this Part. This Section applies only for purposes of this Part.
(Source: P.A. 97-1034, eff. 7-1-13.)

(810 ILCS 5/9-307.1) (from Ch. 26, par. 9-307.1)
Sec. 9-307.1. (Blank).
(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/9-307.2) (from Ch. 26, par. 9-307.2)
Sec. 9-307.2. (Blank).
(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/Art. 9 Pt. 3 Sub. 2 heading)

(810 ILCS 5/9-308) (from Ch. 26, par. 9-308)
Sec. 9-308. When security interest or agricultural lien is perfected; continuity of perfection.
(a) Perfection of security interest. Except as otherwise provided in this Section and Section 9-309, a security interest is perfected if it has attached and all of the applicable requirements for perfection in Sections 9-310 through 9-316 have been satisfied. A security interest is perfected when it attaches if the applicable requirements are satisfied before the security interest attaches.
(b) Perfection of agricultural lien. An agricultural lien is perfected if it has become effective and all of the applicable requirements for perfection in Section 9-310 have been satisfied. An agricultural lien is perfected when it becomes effective if the applicable requirements are satisfied before the agricultural lien becomes effective.
(c) Continuous perfection; perfection by different methods. A security interest or agricultural lien is perfected continuously if it is originally perfected by one method under this Article and is later perfected by another method under this Article, without an intermediate period when it was unperfected.
(d) Supporting obligation. Perfection of a security interest in collateral also perfects a security interest in a supporting obligation for the collateral.
(e) Lien securing right to payment. Perfection of a security interest in a right to payment or performance also perfects a security interest in a security interest, mortgage, or other lien on personal or real property securing the right.
(f) Security entitlement carried in securities account. Perfection of a security interest in a securities account also perfects a security interest in the security entitlements carried in the securities account.
(g) Commodity contract carried in commodity account. Perfection of a security interest in a commodity account also perfects a security interest in the commodity contracts carried in the commodity account.
(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/9-309) (from Ch. 26, par. 9-309)
Sec. 9-309. Security interest perfected upon attachment. The following security interests are perfected when they attach:
(1) a purchase-money security interest in consumer

goods, except as otherwise provided in Section 9-311(b) with respect to consumer goods that are subject to a statute or treaty described in Section 9-311(a);

(2) an assignment of accounts or payment intangibles

which does not by itself or in conjunction with other assignments to the same assignee transfer a significant part of the assignor's outstanding accounts or payment intangibles;

(3) a sale of a payment intangible;
(4) a sale of a promissory note;
(5) a security interest created by the assignment of

a health-care-insurance receivable to the provider of the health-care goods or services;

(6) a security interest arising under Section 2-401,

2-505, 2-711(3), or 2A-508(5), until the debtor obtains possession of the collateral;

(7) a security interest of a collecting bank arising

under Section 4-210;

(8) a security interest of an issuer or nominated

person arising under Section 5-118;

(9) a security interest arising in the delivery of a

financial asset under Section 9-206(c);

(10) a security interest in investment property

created by a broker or securities intermediary;

(11) a security interest in a commodity contract or a

commodity account created by a commodity intermediary;

(12) an assignment for the benefit of all creditors

of the transferor and subsequent transfers by the assignee thereunder; and

(13) a security interest created by an assignment of

a beneficial interest in a decedent's estate.

(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/9-310) (from Ch. 26, par. 9-310)
Sec. 9-310. When filing required to perfect security interest or agricultural lien; security interests and agricultural liens to which filing provisions do not apply.
(a) General rule: perfection by filing. Except as otherwise provided in subsection (b) and Section 9-312(b), a financing statement must be filed to perfect all security interests and agricultural liens.
(b) Exceptions: filing not necessary. The filing of a financing statement is not necessary to perfect a security interest:
(1) that is perfected under Section 9-308(d), (e),

(f), or (g);

(2) that is perfected under Section 9-309 when it

attaches;

(3) in property subject to a statute, regulation, or

treaty described in Section 9-311(a);

(4) in goods in possession of a bailee which is

perfected under Section 9-312(d)(1) or (2);

(5) in certificated securities, documents, goods, or

instruments which is perfected without filing, control, or possession under Section 9-312(e), (f), or (g);

(6) in collateral in the secured party's possession

under Section 9-313;

(7) in a certificated security which is perfected by

delivery of the security certificate to the secured party under Section 9-313;

(8) in deposit accounts, electronic chattel paper,

electronic documents, investment property, letter-of-credit rights, or beneficial interests in Illinois land trusts which is perfected by control under Section 9-314;

(9) in proceeds which is perfected under Section

9-315; or

(10) that is perfected under Section 9-316.
(c) Assignment of perfected security interest. If a secured party assigns a perfected security interest or agricultural lien, a filing under this Article is not required to continue the perfected status of the security interest against creditors of and transferees from the original debtor.
(Source: P.A. 95-895, eff. 1-1-09.)

(810 ILCS 5/9-311) (from Ch. 26, par. 9-311)
Sec. 9-311. Perfection of security interests in property subject to certain statutes, regulations, and treaties.
(a) Security interest subject to other law. Except as otherwise provided in subsection (d), the filing of a financing statement is not necessary or effective to perfect a security interest in property subject to:
(1) a statute, regulation, or treaty of the United

States whose requirements for a security interest's obtaining priority over the rights of a lien creditor with respect to the property preempt Section 9-310(a);

(2) the Illinois Vehicle Code or the Boat

Registration and Safety Act; or

(3) a statute of another jurisdiction which provides

for a security interest to be indicated on a certificate of title as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the property.

(b) Compliance with other law. Compliance with the requirements of a statute, regulation, or treaty described in subsection (a) for obtaining priority over the rights of a lien creditor is equivalent to the filing of a financing statement under this Article. Except as otherwise provided in subsection (d) and Sections 9-313 and 9-316(d) and (e) for goods covered by a certificate of title, a security interest in property subject to a statute, regulation, or treaty described in subsection (a) may be perfected only by compliance with those requirements, and a security interest so perfected remains perfected notwithstanding a change in the use or transfer of possession of the collateral.
(c) Duration and renewal of perfection. Except as otherwise provided in subsection (d) and Section 9-316(d) and (e), duration and renewal of perfection of a security interest perfected by compliance with the requirements prescribed by a statute, regulation, or treaty described in subsection (a) are governed by the statute, regulation, or treaty. In other respects, the security interest is subject to this Article.
(d) Inapplicability to certain inventory. During any period in which collateral subject to a statute specified in subsection (a)(2) is inventory held for sale or lease by a person or leased by that person as lessor and that person is in the business of selling or leasing goods of that kind, this Section does not apply to a security interest in that collateral created by that person as debtor.
(Source: P.A. 97-1034, eff. 7-1-13.)

(810 ILCS 5/9-312) (from Ch. 26, par. 9-312)
Sec. 9-312. Perfection of security interests in chattel paper, deposit accounts, documents, goods covered by documents, instruments, investment property, letter-of-credit rights, and money; perfection by permissive filing; temporary perfection without filing or transfer of possession.
(a) Perfection by filing permitted. A security interest in chattel paper, negotiable documents, instruments, beneficial interests in Illinois land trusts, or investment property may be perfected by filing.
(b) Control or possession of certain collateral. Except as otherwise provided in Section 9-315(c) and (d) for proceeds:
(1) a security interest in a deposit account may be

perfected only by control under Section 9-314;

(2) and except as otherwise provided in Section

9-308(d), a security interest in a letter-of-credit right may be perfected only by control under Section 9-314; and

(3) a security interest in money may be perfected

only by the secured party's taking possession under Section 9-313.

(c) Goods covered by negotiable document. While goods are in the possession of a bailee that has issued a negotiable document covering the goods:
(1) a security interest in the goods may be perfected

by perfecting a security interest in the document; and

(2) a security interest perfected in the document has

priority over any security interest that becomes perfected in the goods by another method during that time.

(d) Goods covered by nonnegotiable document. While goods are in the possession of a bailee that has issued a nonnegotiable document covering the goods, a security interest in the goods may be perfected by:
(1) issuance of a document in the name of the secured

party;

(2) the bailee's receipt of notification of the

secured party's interest; or

(3) filing as to the goods.
(e) Temporary perfection: new value. A security interest in certificated securities, negotiable documents, or instruments is perfected without filing or the taking of possession or control for a period of 20 days from the time it attaches to the extent that it arises for new value given under an authenticated security agreement.
(f) Temporary perfection: goods or documents made available to debtor. A perfected security interest in a negotiable document or goods in possession of a bailee, other than one that has issued a negotiable document for the goods, remains perfected for 20 days without filing if the secured party makes available to the debtor the goods or documents representing the goods for the purpose of:
(1) ultimate sale or exchange; or
(2) loading, unloading, storing, shipping,

transshipping, manufacturing, processing, or otherwise dealing with them in a manner preliminary to their sale or exchange.

(g) Temporary perfection: delivery of security certificate or instrument to debtor. A perfected security interest in a certificated security or instrument remains perfected for 20 days without filing if the secured party delivers the security certificate or instrument to the debtor for the purpose of:
(1) ultimate sale or exchange; or
(2) presentation, collection, enforcement, renewal,

or registration of transfer.

(h) Expiration of temporary perfection. After the 20-day period specified in subsection (e), (f), or (g) expires, perfection depends upon compliance with this Article.
(Source: P.A. 95-895, eff. 1-1-09.)

(810 ILCS 5/9-313) (from Ch. 26, par. 9-313)
Sec. 9-313. When possession by or delivery to secured party perfects security interest without filing.
(a) Perfection by possession or delivery. Except as otherwise provided in subsection (b), a secured party may perfect a security interest in tangible negotiable documents, goods, instruments, money, or tangible chattel paper by taking possession of the collateral. A secured party may perfect a security interest in certificated securities by taking delivery of the certificated securities under Section 8-301.
(b) Goods covered by certificate of title. With respect to goods covered by a certificate of title issued by this State, a secured party may perfect a security interest in the goods by taking possession of the goods only in the circumstances described in Section 9-316(d).
(c) Collateral in possession of person other than debtor. With respect to collateral other than certificated securities and goods covered by a document, a secured party takes possession of collateral in the possession of a person other than the debtor, the secured party, or a lessee of the collateral from the debtor in the ordinary course of the debtor's business, when:
(1) the person in possession authenticates a record

acknowledging that it holds possession of the collateral for the secured party's benefit; or

(2) the person takes possession of the collateral

after having authenticated a record acknowledging that it will hold possession of collateral for the secured party's benefit.

(d) Time of perfection by possession; continuation of perfection. If perfection of a security interest depends upon possession of the collateral by a secured party, perfection occurs no earlier than the time the secured party takes possession and continues only while the secured party retains possession.
(e) Time of perfection by delivery; continuation of perfection. A security interest in a certificated security in registered form is perfected by delivery when delivery of the certificated security occurs under Section 8-301 and remains perfected by delivery until the debtor obtains possession of the security certificate.
(f) Acknowledgment not required. A person in possession of collateral is not required to acknowledge that it holds possession for a secured party's benefit.
(g) Effectiveness of acknowledgment; no duties or confirmation. If a person acknowledges that it holds possession for the secured party's benefit:
(1) the acknowledgment is effective under subsection

(c) or Section 8-301(a), even if the acknowledgment violates the rights of a debtor; and

(2) unless the person otherwise agrees or law other

than this Article otherwise provides, the person does not owe any duty to the secured party and is not required to confirm the acknowledgment to another person.

(h) Secured party's delivery to person other than debtor. A secured party having possession of collateral does not relinquish possession by delivering the collateral to a person other than the debtor or a lessee of the collateral from the debtor in the ordinary course of the debtor's business if the person was instructed before the delivery or is instructed contemporaneously with the delivery:
(1) to hold possession of the collateral for the

secured party's benefit; or

(2) to redeliver the collateral to the secured party.
(i) Effect of delivery under subsection (h); no duties or confirmation. A secured party does not relinquish possession, even if a delivery under subsection (h) violates the rights of a debtor. A person to which collateral is delivered under subsection (h) does not owe any duty to the secured party and is not required to confirm the delivery to another person unless the person otherwise agrees or law other than this Article otherwise provides.
(Source: P.A. 95-895, eff. 1-1-09.)

(810 ILCS 5/9-314) (from Ch. 26, par. 9-314)
Sec. 9-314. Perfection by control.
(a) Perfection by control. A security interest in investment property, deposit accounts, electronic chattel paper, letter-of-credit rights, electronic documents, or beneficial interests in Illinois land trusts may be perfected by control of the collateral under Section 7-106, 9-104, 9-105, 9-106, 9-107, or 9-107.1.
(b) Specified collateral: time of perfection by control; continuation of perfection. A security interest in deposit accounts, electronic chattel paper, letter-of-credit rights, electronic documents, or beneficial interests in Illinois land trusts is perfected by control under Section 7-106, 9-104, 9-105, 9-107, or 9-107.1 when the secured party obtains control and remains perfected by control only while the secured party retains control.
(c) Investment property: time of perfection by control; continuation of perfection. A security interest in investment property is perfected by control under Section 9-106 from the time the secured party obtains control and remains perfected by control until:
(1) the secured party does not have control; and
(2) one of the following occurs:
(A) if the collateral is a certificated security,

the debtor has or acquires possession of the security certificate;

(B) if the collateral is an uncertificated

security, the issuer has registered or registers the debtor as the registered owner; or

(C) if the collateral is a security entitlement,

the debtor is or becomes the entitlement holder.

(Source: P.A. 95-895, eff. 1-1-09.)

(810 ILCS 5/9-315) (from Ch. 26, par. 9-315)
Sec. 9-315. Secured party's rights on disposition of collateral and in proceeds.
(a) Disposition of collateral: continuation of security interest or agricultural lien; proceeds. Except as otherwise provided in this Article and in Section 2-403(2):
(1) a security interest or agricultural lien

continues in collateral notwithstanding sale, lease, license, exchange, or other disposition thereof unless the secured party authorized the disposition free of the security interest or agricultural lien; and

(2) a security interest attaches to any identifiable

proceeds of collateral.

(b) When commingled proceeds identifiable. Proceeds that are commingled with other property are identifiable proceeds:
(1) if the proceeds are goods, to the extent provided

by Section 9-336; and

(2) if the proceeds are not goods, to the extent that

the secured party identifies the proceeds by a method of tracing, including application of equitable principles, that is permitted under law other than this Article with respect to commingled property of the type involved.

(c) Perfection of security interest in proceeds. A security interest in proceeds is a perfected security interest if the security interest in the original collateral was perfected.
(d) Continuation of perfection. A perfected security interest in proceeds becomes unperfected on the 21st day after the security interest attaches to the proceeds unless:
(1) the following conditions are satisfied:
(A) a filed financing statement covers the

original collateral;

(B) the proceeds are collateral in which a

security interest may be perfected by filing in the office in which the financing statement has been filed; and

(C) the proceeds are not acquired with cash

proceeds;

(2) the proceeds are identifiable cash proceeds; or
(3) the security interest in the proceeds is

perfected other than under subsection (c) when the security interest attaches to the proceeds or within 20 days thereafter.

(e) When perfected security interest in proceeds becomes unperfected. If a filed financing statement covers the original collateral, a security interest in proceeds which remains perfected under subsection (d)(1) becomes unperfected at the later of:
(1) when the effectiveness of the filed financing

statement lapses under Section 9-515 or is terminated under Section 9-513; or

(2) the 21st day after the security interest attaches

to the proceeds.

(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/9-315.01)
Sec. 9-315.01. Debtor disposing of collateral and failing to pay secured party amount due under security agreement; penalties for violation.
(1) It is unlawful for a debtor under the terms of a security agreement (a) who has no right of sale or other disposition of the collateral or (b) who has a right of sale or other disposition of the collateral and is to account to the secured party for the proceeds of any sale or other disposition of the collateral, to sell or otherwise dispose of the collateral and willfully and wrongfully to fail to pay the secured party the amount of said proceeds due under the security agreement. Failure to pay such proceeds to the secured party within 10 days after the sale or other disposition of the collateral is prima facie evidence of a willful and wanton failure to pay.
(2) An individual convicted of a violation of this Section shall be guilty of a Class 3 felony.
(3) A corporation convicted of a violation of this Section shall be guilty of a business offense and shall be fined not less than $2,000 nor more than $10,000.
(4) In the event the debtor under the terms of a security agreement is a corporation or a partnership, any officer, director, manager, or managerial agent of the debtor who violates this Section or causes the debtor to violate this Section shall be guilty of a Class 3 felony.
(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/9-315.02)
Sec. 9-315.02. Disposal of collateral by debtor to persons other than those previously disclosed to secured party - penalties for violation - defense.
(1) Where, pursuant to Section 9-205.1, a secured party has required that before the debtor sells or otherwise disposes of collateral in the debtor's possession he disclose to the secured party the persons to whom he desires to sell or otherwise dispose of such collateral, it is unlawful for the debtor to sell or otherwise dispose of the collateral to a person other than a person so disclosed to the secured party.
(2) An individual convicted of a violation of this Section shall be guilty of a Class A misdemeanor.
(3) A corporation convicted of a violation of this Section shall be guilty of a business offense and shall be fined not less than $2,000 nor more than $10,000.
(4) In the event the debtor under the terms of a security agreement is a corporation or a partnership, any officer, director, manager, or managerial agent of the debtor who violates this Section or causes the debtor to violate this Section shall be guilty of a Class A misdemeanor.
(5) It is an affirmative defense to a prosecution for the violation of this Section that the debtor has paid to the secured party the proceeds from the sale or other disposition of the collateral within 10 days after such sale or disposition.
(Source: P.A. 91-893, eff. 7-1-01; 92-16, eff. 6-28-01.)

(810 ILCS 5/9-316) (from Ch. 26, par. 9-316)
Sec. 9-316. Effect of change in governing law.
(a) General rule: effect on perfection of change in governing law. A security interest perfected pursuant to the law of the jurisdiction designated in Section 9-301(1) or 9-305(c) remains perfected until the earliest of:
(1) the time perfection would have ceased under the

law of that jurisdiction;

(2) the expiration of four months after a change of

the debtor's location to another jurisdiction; or

(3) the expiration of one year after a transfer of

collateral to a person that thereby becomes a debtor and is located in another jurisdiction.

(b) Security interest perfected or unperfected under law of new jurisdiction. If a security interest described in subsection (a) becomes perfected under the law of the other jurisdiction before the earliest time or event described in that subsection, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earliest time or event, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.
(c) Possessory security interest in collateral moved to new jurisdiction. A possessory security interest in collateral, other than goods covered by a certificate of title and as-extracted collateral consisting of goods, remains continuously perfected if:
(1) the collateral is located in one jurisdiction and

subject to a security interest perfected under the law of that jurisdiction;

(2) thereafter the collateral is brought into another

jurisdiction; and

(3) upon entry into the other jurisdiction, the

security interest is perfected under the law of the other jurisdiction.

(d) Goods covered by certificate of title from this State. Except as otherwise provided in subsection (e), a security interest in goods covered by a certificate of title which is perfected by any method under the law of another jurisdiction when the goods become covered by a certificate of title from this State remains perfected until the security interest would have become unperfected under the law of the other jurisdiction had the goods not become so covered.
(e) When subsection (d) security interest becomes unperfected against purchasers. A security interest described in subsection (d) becomes unperfected as against a purchaser of the goods for value and is deemed never to have been perfected as against a purchaser of the goods for value if the applicable requirements for perfection under Section 9-311(b) or 9-313 are not satisfied before the earlier of:
(1) the time the security interest would have become

unperfected under the law of the other jurisdiction had the goods not become covered by a certificate of title from this State; or

(2) the expiration of four months after the goods had

become so covered.

(f) Change in jurisdiction of bank, issuer, nominated person, securities intermediary, or commodity intermediary. A security interest in deposit accounts, letter-of-credit rights, or investment property which is perfected under the law of the bank's jurisdiction, the issuer's jurisdiction, a nominated person's jurisdiction, the securities intermediary's jurisdiction, or the commodity intermediary's jurisdiction, as applicable, remains perfected until the earlier of:
(1) the time the security interest would have become

unperfected under the law of that jurisdiction; or

(2) the expiration of four months after a change of

the applicable jurisdiction to another jurisdiction.

(g) Subsection (f) security interest perfected or unperfected under law of new jurisdiction. If a security interest described in subsection (f) becomes perfected under the law of the other jurisdiction before the earlier of the time or the end of the period described in that subsection, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earlier of that time or the end of that period, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.
(h) Effect on filed financing statement of change in governing law. The following rules apply to collateral to which a security interest attaches within four months after the debtor changes its location to another jurisdiction:
(1) A financing statement filed before the change

pursuant to the law of the jurisdiction designated in Section 9-301(1) or 9-305(c) is effective to perfect a security interest in the collateral if the financing statement would have been effective to perfect a security interest in the collateral had the debtor not changed its location.

(2) If a security interest perfected by a financing

statement that is effective under paragraph (1) becomes perfected under the law of the other jurisdiction before the earlier of the time the financing statement would have become ineffective under the law of the jurisdiction designated in Section 9-301(1) or 9-305(c) or the expiration of the four-month period, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earlier time or event, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(i) Effect of change in governing law on financing statement filed against original debtor. If a financing statement naming an original debtor is filed pursuant to the law of the jurisdiction designated in Section 9-301(1) or 9-305(c) and the new debtor is located in another jurisdiction, the following rules apply:
(1) The financing statement is effective to perfect

a security interest in collateral acquired by the new debtor before, and within four months after, the new debtor becomes bound under Section 9-203(d), if the financing statement would have been effective to perfect a security interest in the collateral had the collateral been acquired by the original debtor.

(2) A security interest perfected by the financing

statement and which becomes perfected under the law of the other jurisdiction before the earlier of the time the financing statement would have become ineffective under the law of the jurisdiction designated in Section 9-301(1) or 9-305(c) or the expiration of the four-month period remains perfected thereafter. A security interest that is perfected by the financing statement but which does not become perfected under the law of the other jurisdiction before the earlier time or event becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(Source: P.A. 97-1034, eff. 7-1-13.)

(810 ILCS 5/Art. 9 Pt. 3 Sub. 3 heading)

(810 ILCS 5/9-317) (from Ch. 26, par. 9-317)
Sec. 9-317. Interests that take priority over or take free of security interest or agricultural lien.
(a) Conflicting security interests and rights of lien creditors. A security interest or agricultural lien is subordinate to the rights of:
(1) a person entitled to priority under Section

9-322; and

(2) except as otherwise provided in subsection (e) or

(f), a person that becomes a lien creditor before the earlier of the time:

(A) the security interest or agricultural lien is

perfected; or

(B) one of the conditions specified in Section

9-203(b)(3) is met and a financing statement covering the collateral is filed.

(b) Buyers that receive delivery. Except as otherwise provided in subsection (e), a buyer, other than a secured party, of tangible chattel paper, tangible documents, goods, instruments, or a certificated security takes free of a security interest or agricultural lien if the buyer gives value and receives delivery of the collateral without knowledge of the security interest or agricultural lien and before it is perfected.
(c) Lessees that receive delivery. Except as otherwise provided in subsection (e), a lessee of goods takes free of a security interest or agricultural lien if the lessee gives value and receives delivery of the collateral without knowledge of the security interest or agricultural lien and before it is perfected.
(d) Licensees and buyers of certain collateral. A licensee of a general intangible or a buyer, other than a secured party, of collateral other than tangible chattel paper, tangible documents, goods, instruments, or a certificated security takes free of a security interest if the licensee or buyer gives value without knowledge of the security interest and before it is perfected.
(e) Purchase-money security interest. Except as otherwise provided in Sections 9-320 and 9-321, if a person files a financing statement with respect to a purchase-money security interest before or within 20 days after the debtor receives delivery of the collateral, the security interest takes priority over the rights of a buyer, lessee, or lien creditor which arise between the time the security interest attaches and the time of filing.
(f) Public deposits. An unperfected security interest shall take priority over the rights of a lien creditor if (i) the lien creditor is a trustee or receiver of a bank or acting in furtherance of its supervisory authority over such bank and (ii) a security interest is granted by the bank to secure a deposit of public funds with the bank or a repurchase agreement with the bank pursuant to the Government Securities Act of 1986, as amended.
(Source: P.A. 97-1034, eff. 7-1-13.)

(810 ILCS 5/9-318) (from Ch. 26, par. 9-318)
Sec. 9-318. No interest retained in right to payment that is sold; rights and title of seller of account or chattel paper with respect to creditors and purchasers.
(a) Seller retains no interest. A debtor that has sold an account, chattel paper, payment intangible, or promissory note does not retain a legal or equitable interest in the collateral sold.
(b) Deemed rights of debtor if buyer's security interest unperfected. For purposes of determining the rights of creditors of, and purchasers for value of an account or chattel paper from, a debtor that has sold an account or chattel paper, while the buyer's security interest is unperfected, the debtor is deemed to have rights and title to the account or chattel paper identical to those the debtor sold.
(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/9-319)
Sec. 9-319. Rights and title of consignee with respect to creditors and purchasers.
(a) Consignee has consignor's rights. Except as otherwise provided in subsection (b), for purposes of determining the rights of creditors of, and purchasers for value of goods from, a consignee, while the goods are in the possession of the consignee, the consignee is deemed to have rights and title to the goods identical to those the consignor had or had power to transfer.
(b) Applicability of other law. For purposes of determining the rights of a creditor of a consignee, law other than this Article determines the rights and title of a consignee while goods are in the consignee's possession if, under this Part, a perfected security interest held by the consignor would have priority over the rights of the creditor.
(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/9-320)
Sec. 9-320. Buyer of goods and farm products.
(a) Buyer in ordinary course of business. Except as otherwise provided in subsections (e) and (f), a buyer in the ordinary course of business takes free of a security interest created by the buyer's seller, even if the security interest is perfected and the buyer knows of its existence.
(b) Buyer of consumer goods. Except as otherwise provided in subsection (e), a buyer of goods from a person who used or bought the goods for use primarily for personal, family, or household purposes takes free of a security interest, even if perfected, if the buyer buys:
(1) without knowledge of the security interest;
(2) for value;
(3) primarily for the buyer's personal, family, or

household purposes; and

(4) before the filing of a financing statement

covering the goods.

(c) Effectiveness of filing for subsection (b). To the extent that it affects the priority of a security interest over a buyer of goods under subsection (b), the period of effectiveness of a filing made in the jurisdiction in which the seller is located is governed by Section 9-316(a) and (b).
(d) Buyer in ordinary course of business at wellhead or minehead. A buyer in ordinary course of business buying oil, gas, or other minerals at the wellhead or minehead or after extraction takes free of an interest arising out of an encumbrance.
(e) Possessory security interest not affected. Subsections (a) and (b) do not affect a security interest in goods in the possession of the secured party under Section 9-313.
(f) Buyer of farm products.
(1) A buyer of farm products takes subject to a

security interest created by the seller if:

(A) within one year before the sale of the farm

products, the buyer has received from the secured party or the seller written notice of the security interest organized according to farm products that:

(i) is an original or reproduced copy thereof;
(ii) contains: (a) the name and address of

the secured party; (b) the name and address of the person indebted to the secured party; (c) the social security number of the debtor or, in the case of a debtor doing business other than as an individual, the Internal Revenue Service taxpayer identification number of such debtor; (d) a description of the farm products subject to the security interest created by the debtor, including the amount of such products where applicable, crop year, county, and a reasonable description of the property;

(iii) must be amended in writing, within 3

months, similarly signed and transmitted, to reflect material changes;

(iv) will lapse on either the expiration

period of the statement or the transmission of a notice signed by the secured party that the statement has lapsed, whichever occurs first; and

(v) sets forth any payment obligations

imposed on the buyer by the secured party as conditions for waiver or release of the security interest; and

(B) the buyer has failed to perform the payment

obligations.

(2) For the purposes of this subsection (f), a buyer

of farm products has received notice from the secured party or seller when written notice of the security interest is sent to the buyer by registered or certified mail.

(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/9-320.1)
Sec. 9-320.1. Liability of commission merchant or selling agent engaged in sale of livestock or other farm products to holder of security interest.
(a) A commission merchant or selling agent who sells a farm product for others shall be subject to a security interest created by the seller in such farm product if:
(1) within one year before the sale of the farm

products, the buyer has received from the secured party or the seller written notice of the security interest organized according to farm products that:

(A) is an original or reproduced copy thereof;
(B) contains: (i) the name and address of the

secured party; (ii) the name and address of the person indebted to the secured party; (iii) the social security number of the debtor or, in case of a debtor doing business other than as an individual, the Internal Revenue Service taxpayer identification number of such debtor; (iv) a description of the farm products subject to the security interest created by the debtor, including the amount of such products where applicable, crop year, county, and a reasonable description of the property;

(C) must be amended in writing, within 3 months,

similarly signed and transmitted, to reflect material changes;

(D) will lapse on either the expiration period of

the statement or the transmission of a notice signed by the secured party that the statement has lapsed, whichever occurs first; and

(E) sets forth any payment obligations imposed on

the buyer by the secured party as conditions for waiver or release of the security interest; and

(2) the commission merchant or selling agent has

failed to perform the payment obligations.

(b) For the purposes of this Section, a commission merchant or selling agent has received notice from the secured party or seller when written notice of the security interest is sent to the commission merchant or selling agent by registered or certified mail.
(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/9-320.2)
Sec. 9-320.2. Notice to seller of farm products. A commission merchant or selling agent who sells farm products for others, and any person buying farm products in the ordinary course of business from a person engaged in farming operations, shall post at each licensed location where the merchant, agent, or person buying farm products in the ordinary course of business does business a notice that shall read as follows:

(810 ILCS 5/9-321)
Sec. 9-321. Licensee of general intangible and lessee of goods in ordinary course of business.
(a) "Licensee in ordinary course of business." In this Section, "licensee in ordinary course of business" means a person that becomes a licensee of a general intangible in good faith, without knowledge that the license violates the rights of another person in the general intangible, and in the ordinary course from a person in the business of licensing general intangibles of that kind. A person becomes a licensee in the ordinary course if the license to the person comports with the usual or customary practices in the kind of business in which the licensor is engaged or with the licensor's own usual or customary practices.
(b) Rights of licensee in ordinary course of business. A licensee in ordinary course of business takes its rights under a nonexclusive license free of a security interest in the general intangible created by the licensor, even if the security interest is perfected and the licensee knows of its existence.
(c) Rights of lessee in ordinary course of business. A lessee in ordinary course of business takes its leasehold interest free of a security interest in the goods created by the lessor, even if the security interest is perfected and the lessee knows of its existence.
(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/9-322)
Sec. 9-322. Priorities among conflicting security interests in and agricultural liens on same collateral.
(a) General priority rules. Except as otherwise provided in this Section, priority among conflicting security interests and agricultural liens in the same collateral is determined according to the following rules:
(1) Conflicting perfected security interests and

agricultural liens rank according to priority in time of filing or perfection. Priority dates from the earlier of the time a filing covering the collateral is first made or the security interest or agricultural lien is first perfected, if there is no period thereafter when there is neither filing nor perfection.

(2) A perfected security interest or agricultural

lien has priority over a conflicting unperfected security interest or agricultural lien.

(3) The first security interest or agricultural lien

to attach or become effective has priority if conflicting security interests and agricultural liens are unperfected.

(b) Time of perfection: proceeds and supporting obligations. For the purposes of subsection (a)(1):
(1) the time of filing or perfection as to a security

interest in collateral is also the time of filing or perfection as to a security interest in proceeds; and

(2) the time of filing or perfection as to a security

interest in collateral supported by a supporting obligation is also the time of filing or perfection as to a security interest in the supporting obligation.

(c) Special priority rules: proceeds and supporting obligations. Except as otherwise provided in subsection (f), a security interest in collateral which qualifies for priority over a conflicting security interest under Section 9-327, 9-328, 9-329, 9-329.1, 9-330, or 9-331 also has priority over a conflicting security interest in:
(1) any supporting obligation for the collateral; and
(2) proceeds of the collateral if:
(A) the security interest in proceeds is

perfected;

(B) the proceeds are cash proceeds or of the same

type as the collateral; and

(C) in the case of proceeds that are proceeds of

proceeds, all intervening proceeds are cash proceeds, proceeds of the same type as the collateral, or an account relating to the collateral.

(d) First-to-file priority rule for certain collateral. Subject to subsection (e) and except as otherwise provided in subsection (f), if a security interest in chattel paper, deposit accounts, negotiable documents, instruments, investment property, letter-of-credit rights, or beneficial interests in Illinois land trusts is perfected by a method other than filing, conflicting perfected security interests in proceeds of the collateral rank according to priority in time of filing.
(e) Applicability of subsection (d). Subsection (d) applies only if the proceeds of the collateral are not cash proceeds, chattel paper, negotiable documents, instruments, investment property, beneficial interests in Illinois land trusts, or letter-of-credit rights.
(f) Limitations on subsections (a) through (e). Subsections (a) through (e) are subject to:
(1) subsection (g) and the other provisions of this

Part;

(2) Section 4-210 with respect to a security interest

of a collecting bank;

(3) Section 5-118 with respect to a security interest

of an issuer or nominated person; and

(4) Section 9-110 with respect to a security interest

arising under Article 2 or 2A.

(g) Priority under agricultural lien statute. A perfected agricultural lien on collateral has priority over a conflicting security interest in or agricultural lien on the same collateral if the statute creating the agricultural lien so provides.
(Source: P.A. 91-893, eff. 7-1-01; 92-234, eff. 1-1-02.)

(810 ILCS 5/9-323)
Sec. 9-323. Future advances.
(a) When priority based on time of advance. Except as otherwise provided in subsection (c), for purposes of determining the priority of a perfected security interest under Section 9-322(a)(1), perfection of the security interest dates from the time an advance is made to the extent that the security interest secures an advance that:
(1) is made while the security interest is perfected

only:

(A) under Section 9-309 when it attaches; or
(B) temporarily under Section 9-312(e), (f), or

(g); and

(2) is not made pursuant to a commitment entered into

before or while the security interest is perfected by a method other than under Section 9-309 or 9-312(e), (f), or (g).

(b) Lien creditor. Except as otherwise provided in subsection (c), a security interest is subordinate to the rights of a person that becomes a lien creditor to the extent that the security interest secures an advance made more than 45 days after the person becomes a lien creditor unless the advance is made:
(1) without knowledge of the lien; or
(2) pursuant to a commitment entered into without

knowledge of the lien.

(c) Buyer of receivables. Subsections (a) and (b) do not apply to a security interest held by a secured party that is a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor.
(d) Buyer of goods. Except as otherwise provided in subsection (e), a buyer of goods other than a buyer in ordinary course of business takes free of a security interest to the extent that it secures advances made after the earlier of:
(1) the time the secured party acquires knowledge of

the buyer's purchase; or

(2) 45 days after the purchase.
(e) Advances made pursuant to commitment: priority of buyer of goods. Subsection (d) does not apply if the advance is made pursuant to a commitment entered into without knowledge of the buyer's purchase and before the expiration of the 45-day period.
(f) Lessee of goods. Except as otherwise provided in subsection (g), a lessee of goods, other than a lessee in ordinary course of business, takes the leasehold interest free of a security interest to the extent that it secures advances made after the earlier of:
(1) the time the secured party acquires knowledge of

the lease; or

(2) 45 days after the lease contract becomes

enforceable.

(g) Advances made pursuant to commitment: priority of lessee of goods. Subsection (f) does not apply if the advance is made pursuant to a commitment entered into without knowledge of the lease and before the expiration of the 45-day period.
(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/9-324)
Sec. 9-324. Priority of purchase-money security interests.
(a) General rule: purchase-money priority. Except as otherwise provided in subsection (g), a perfected purchase-money security interest in goods other than inventory or livestock has priority over a conflicting security interest in the same goods, and, except as otherwise provided in Section 9-327, a perfected security interest in its identifiable proceeds also has priority, if the purchase-money security interest is perfected when the debtor receives possession of the collateral or within 20 days thereafter.
(b) Inventory purchase-money priority. Subject to subsection (c) and except as otherwise provided in subsection (g), a perfected purchase-money security interest in inventory has priority over a conflicting security interest in the same inventory, has priority over a conflicting security interest in chattel paper or an instrument constituting proceeds of the inventory and in proceeds of the chattel paper, if so provided in Section 9-330, and, except as otherwise provided in Section 9-327, also has priority in identifiable cash proceeds of the inventory to the extent the identifiable cash proceeds are received on or before the delivery of the inventory to a buyer, if:
(1) the purchase-money security interest is perfected

when the debtor receives possession of the inventory;

(2) the purchase-money secured party sends an

authenticated notification to the holder of the conflicting security interest;

(3) the holder of the conflicting security interest

receives the notification within five years before the debtor receives possession of the inventory; and

(4) the notification states that the person sending

the notification has or expects to acquire a purchase-money security interest in inventory of the debtor and describes the inventory.

(c) Holders of conflicting inventory security interests to be notified. Subsections (b)(2) through (4) apply only if the holder of the conflicting security interest had filed a financing statement covering the same types of inventory:
(1) if the purchase-money security interest is

perfected by filing, before the date of the filing; or

(2) if the purchase-money security interest is

temporarily perfected without filing or possession under Section 9-312(f), before the beginning of the 20-day period thereunder.

(d) Livestock purchase-money priority. Subject to subsection (e) and except as otherwise provided in subsection (g), a perfected purchase-money security interest in livestock that are farm products has priority over a conflicting security interest in the same livestock, and, except as otherwise provided in Section 9-327, a perfected security interest in their identifiable proceeds and identifiable products in their unmanufactured states also has priority, if:
(1) the purchase-money security interest is perfected

when the debtor receives possession of the livestock;

(2) the purchase-money secured party sends an

authenticated notification to the holder of the conflicting security interest;

(3) the holder of the conflicting security interest

receives the notification within six months before the debtor receives possession of the livestock; and

(4) the notification states that the person sending

the notification has or expects to acquire a purchase-money security interest in livestock of the debtor and describes the livestock.

(e) Holders of conflicting livestock security interests to be notified. Subsections (d)(2) through (4) apply only if the holder of the conflicting security interest had filed a financing statement covering the same types of livestock:
(1) if the purchase-money security interest is

perfected by filing, before the date of the filing; or

(2) if the purchase-money security interest is

temporarily perfected without filing or possession under Section 9-312(f), before the beginning of the 20-day period thereunder.

(f) Software purchase-money priority. Except as otherwise provided in subsection (g), a perfected purchase-money security interest in software has priority over a conflicting security interest in the same collateral, and, except as otherwise provided in Section 9-327, a perfected security interest in its identifiable proceeds also has priority, to the extent that the purchase-money security interest in the goods in which the software was acquired for use has priority in the goods and proceeds of the goods under this Section.
(g) Conflicting purchase-money security interests. If more than one security interest qualifies for priority in the same collateral under subsection (a), (b), (d), or (f):
(1) a security interest securing an obligation

incurred as all or part of the price of the collateral has priority over a security interest securing an obligation incurred for value given to enable the debtor to acquire rights in or the use of collateral; and

(2) in all other cases, Section 9-322(a) applies to

the qualifying security interests.

(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/9-325)
Sec. 9-325. Priority of security interests in transferred collateral.
(a) Subordination of security interest in transferred collateral. Except as otherwise provided in subsection (b), a security interest created by a debtor is subordinate to a security interest in the same collateral created by another person if:
(1) the debtor acquired the collateral subject to the

security interest created by the other person;

(2) the security interest created by the other person

was perfected when the debtor acquired the collateral; and

(3) there is no period thereafter when the security

interest is unperfected.

(b) Limitation of subsection (a) subordination. Subsection (a) subordinates a security interest only if the security interest:
(1) otherwise would have priority solely under

Section 9-322(a) or 9-324; or

(2) arose solely under Section 2-711(3) or 2A-508(5).
(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/9-326)
Sec. 9-326. Priority of security interests created by new debtor.
(a) Subordination of security interest created by new debtor. Subject to subsection (b), a security interest that is created by a new debtor in collateral in which the new debtor has or acquires rights and is perfected solely by a filed financing statement that would be ineffective to perfect the security interest but for the application of Section 9-316(i)(1) or 9-508 is subordinate to a security interest in the same collateral which is perfected other than by such a filed financing statement.
(b) Priority under other provisions; multiple original debtors. The other provisions of this Part determine the priority among conflicting security interests in the same collateral perfected by filed financing statements described in subsection (a). However, if the security agreements to which a new debtor became bound as debtor were not entered into by the same original debtor, the conflicting security interests rank according to priority in time of the new debtor's having become bound.
(Source: P.A. 97-1034, eff. 7-1-13.)

(810 ILCS 5/9-327)
Sec. 9-327. Priority of security interests in deposit account. The following rules govern priority among conflicting security interests in the same deposit account:
(1) A security interest held by a secured party having control of the deposit account under Section 9-104 has priority over a conflicting security interest held by a secured party that does not have control.
(2) Except as otherwise provided in paragraphs (3) and (4), security interests perfected by control under Section 9-314 rank according to priority in time of obtaining control.
(3) Except as otherwise provided in paragraph (4), a security interest held by the bank with which the deposit account is maintained has priority over a conflicting security interest held by another secured party.
(4) A security interest perfected by control under Section 9-104(a)(3) has priority over a security interest held by the bank with which the deposit account is maintained.
(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/9-328)
Sec. 9-328. Priority of security interests in investment property. The following rules govern priority among conflicting security interests in the same investment property:
(1) A security interest held by a secured party having control of investment property under Section 9-106 has priority over a security interest held by a secured party that does not have control of the investment property.
(2) Except as otherwise provided in paragraphs (3) and (4), conflicting security interests held by secured parties each of which has control under Section 9-106 rank according to priority in time of:
(A) if the collateral is a security, obtaining

control;

(B) if the collateral is a security entitlement

carried in a securities account and:

(i) if the secured party obtained control under

Section 8-106(d)(1), the secured party's becoming the person for which the securities account is maintained;

(ii) if the secured party obtained control under

Section 8-106(d)(2), the securities intermediary's agreement to comply with the secured party's entitlement orders with respect to security entitlements carried or to be carried in the securities account; or

(iii) if the secured party obtained control

through another person under Section 8-106(d)(3), the time on which priority would be based under this paragraph if the other person were the secured party; or

(C) if the collateral is a commodity contract carried

with a commodity intermediary, the satisfaction of the requirement for control specified in Section 9-106(b)(2) with respect to commodity contracts carried or to be carried with the commodity intermediary.

(3) A security interest held by a securities intermediary in a security entitlement or a securities account maintained with the securities intermediary has priority over a conflicting security interest held by another secured party.
(4) A security interest held by a commodity intermediary in a commodity contract or a commodity account maintained with the commodity intermediary has priority over a conflicting security interest held by another secured party.
(5) A security interest in a certificated security in registered form which is perfected by taking delivery under Section 9-313(a) and not by control under Section 9-314 has priority over a conflicting security interest perfected by a method other than control.
(6) Conflicting security interests created by a broker, securities intermediary, or commodity intermediary which are perfected without control under Section 9-106 rank equally.
(7) In all other cases, priority among conflicting security interests in investment property is governed by Sections 9-322 and 9-323.
(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/9-329)
Sec. 9-329. Priority of security interests in letter-of-credit right. The following rules govern priority among conflicting security interests in the same letter-of-credit right:
(1) A security interest held by a secured party

having control of the letter-of-credit right under Section 9-107 has priority to the extent of its control over a conflicting security interest held by a secured party that does not have control.

(2) Security interests perfected by control under

Section 9-314 rank according to priority in time of obtaining control.

(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/9-329.1)
Sec. 9-329.1. Priority of Security Interests in Beneficial Interest in an Illinois Land Trust. The following rules govern priority among conflicting security interests in the same beneficial interest in an Illinois land trust:
(1) A security interest held by a secured party

having control of the beneficial interest under Section 9-107.1 has priority to the extent of its control over a conflicting security interest held by a secured party that does not have control.

(2) Security interests perfected by control under

Section 9-314 rank according to priority in time of obtaining control.

(Source: P.A. 92-234, eff. 1-1-02.)

(810 ILCS 5/9-330)
Sec. 9-330. Priority of purchaser of chattel paper or instrument.
(a) Purchaser's priority: security interest claimed merely as proceeds. A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed merely as proceeds of inventory subject to a security interest if:
(1) in good faith and in the ordinary course of the

purchaser's business, the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under Section 9-105; and

(2) the chattel paper does not indicate that it has

been assigned to an identified assignee other than the purchaser.

(b) Purchaser's priority: other security interests. A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed other than merely as proceeds of inventory subject to a security interest if the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under Section 9-105 in good faith, in the ordinary course of the purchaser's business, and without knowledge that the purchase violates the rights of the secured party.
(c) Chattel paper purchaser's priority in proceeds. Except as otherwise provided in Section 9-327, a purchaser having priority in chattel paper under subsection (a) or (b) also has priority in proceeds of the chattel paper to the extent that:
(1) Section 9-322 provides for priority in the

proceeds; or

(2) the proceeds consist of the specific goods

covered by the chattel paper or cash proceeds of the specific goods, even if the purchaser's security interest in the proceeds is unperfected.

(d) Instrument purchaser's priority. Except as otherwise provided in Section 9-331(a), a purchaser of an instrument has priority over a security interest in the instrument perfected by a method other than possession if the purchaser gives value and takes possession of the instrument in good faith and without knowledge that the purchase violates the rights of the secured party.
(e) Holder of purchase-money security interest gives new value. For purposes of subsections (a) and (b), the holder of a purchase-money security interest in inventory gives new value for chattel paper constituting proceeds of the inventory.
(f) Indication of assignment gives knowledge. For purposes of subsections (b) and (d), if chattel paper or an instrument indicates that it has been assigned to an identified secured party other than the purchaser, a purchaser of the chattel paper or instrument has knowledge that the purchase violates the rights of the secured party.
(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/9-331)
Sec. 9-331. Priority of rights of purchasers of instruments, documents, and securities under other Articles; priority of interests in financial assets and security entitlements under Article 8.
(a) Rights under Articles 3, 7, and 8 not limited. This Article does not limit the rights of a holder in due course of a negotiable instrument, a holder to which a negotiable document of title has been duly negotiated, or a protected purchaser of a security. These holders or purchasers take priority over an earlier security interest, even if perfected, to the extent provided in Articles 3, 7, and 8.
(b) Protection under Article 8. This Article does not limit the rights of or impose liability on a person to the extent that the person is protected against the assertion of a claim under Article 8.
(c) Filing not notice. Filing under this Article does not constitute notice of a claim or defense to the holders, or purchasers, or persons described in subsections (a) and (b).
(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/9-332)
Sec. 9-332. Transfer of money; transfer of funds from deposit account.
(a) Transferee of money. A transferee of money takes the money free of a security interest unless the transferee acts in collusion with the debtor in violating the rights of the secured party.
(b) Transferee of funds from deposit account. A transferee of funds from a deposit account takes the funds free of a security interest in the deposit account unless the transferee acts in collusion with the debtor in violating the rights of the secured party.
(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/9-333)
Sec. 9-333. Priority of certain liens arising by operation of law.
(a) "Possessory lien." In this Section, "possessory lien" means an interest, other than a security interest or an agricultural lien:
(1) which secures payment or performance of an

obligation for services or materials furnished with respect to goods by a person in the ordinary course of the person's business;

(2) which is created by statute or rule of law in

favor of the person; and

(3) whose effectiveness depends on the person's

possession of the goods.

(b) Priority of possessory lien. A possessory lien on goods has priority over a security interest in the goods unless the lien is created by a statute that expressly provides otherwise.
(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/9-334)
Sec. 9-334. Priority of security interests in fixtures and crops.
(a) Security interest in fixtures under this Article. A security interest under this Article may be created in goods that are fixtures or may continue in goods that become fixtures. A security interest does not exist under this Article in ordinary building materials incorporated into an improvement on land.
(b) Security interest in fixtures under real-property law. This Article does not prevent creation of an encumbrance upon fixtures under real property law.
(c) General rule: subordination of security interest in fixtures. In cases not governed by subsections (d) through (h), a security interest in fixtures is subordinate to a conflicting interest of an encumbrancer or owner of the related real property other than the debtor.
(d) Fixtures purchase-money priority. Except as otherwise provided in subsection (h), a perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property and:
(1) the security interest is a purchase-money

security interest;

(2) the interest of the encumbrancer or owner arises

before the goods become fixtures; and

(3) the security interest is perfected by a fixture

filing before the goods become fixtures or within 20 days thereafter.

(e) Priority of security interest in fixtures over interests in real property. A perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if:
(1) the debtor has an interest of record in the real

property or is in possession of the real property and the security interest:

(A) is perfected by a fixture filing before the

interest of the encumbrancer or owner is of record; and

(B) has priority over any conflicting interest of

a predecessor in title of the encumbrancer or owner;

(2) before the goods become fixtures, the security

interest is perfected by any method permitted by this Article and the fixtures are readily removable:

(A) factory or office machines;
(B) equipment that is not primarily used or

leased for use in the operation of the real property; or

(C) replacements of domestic appliances that are

consumer goods;

(3) the conflicting interest is a lien on the real

property obtained by legal or equitable proceedings after the security interest was perfected by any method permitted by this Article; or

(4) the security interest is:
(A) created in a manufactured home in a

manufactured-home transaction; and

(B) perfected pursuant to a statute described in

Section 9-311(a)(2).

(f) Priority based on consent, disclaimer, or right to remove. A security interest in fixtures, whether or not perfected, has priority over a conflicting interest of an encumbrancer or owner of the real property if:
(1) the encumbrancer or owner has, in an

authenticated record, consented to the security interest or disclaimed an interest in the goods as fixtures; or

(2) the debtor has a right to remove the goods as

against the encumbrancer or owner.

(g) Continuation of subsection (f)(2) priority. The priority of the security interest under subsection (f)(2) continues for a reasonable time if the debtor's right to remove the goods as against the encumbrancer or owner terminates.
(h) Priority of construction mortgage. A mortgage is a construction mortgage to the extent that it secures an obligation incurred for the construction of an improvement on land, including the acquisition cost of the land, if a recorded record of the mortgage so indicates. Except as otherwise provided in subsections (e) and (f), a security interest in fixtures is subordinate to a construction mortgage if a record of the mortgage is recorded before the goods become fixtures and the goods become fixtures before the completion of the construction. A mortgage has this priority to the same extent as a construction mortgage to the extent that it is given to refinance a construction mortgage.
(i) Priority of security interest in crops.
(1) Subject to Section 9-322(g), a perfected security

interest in crops growing on real property has priority over:

(A) a conflicting interest of an encumbrancer or

owner of the real property; and

(B) the rights of a holder of an obligation

secured by a collateral assignment of beneficial interest in a land trust, including rights by virtue of an equitable lien.

(2) For purposes of this subsection:
(A) "Collateral assignment of beneficial

interest" means any pledge or assignment of the beneficial interest in a land trust to a person to secure a debt to other obligation.

(B) "Land trust" means any trust arrangement

under which the legal and equitable title to real estate is held by a trustee, the interest of the beneficiary of the trust is personal property, and the beneficiary or any person designated in writing by the beneficiary has (i) the exclusive power to direct or control the trustee in dealing with the title to the trust property, (ii) the exclusive control of the management, operation, renting, and selling of the trust property, and (iii) the exclusive right to the earnings, avails, and proceeds of trust property.

(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/9-335)
Sec. 9-335. Accessions.
(a) Creation of security interest in accession. A security interest may be created in an accession and continues in collateral that becomes an accession.
(b) Perfection of security interest. If a security interest is perfected when the collateral becomes an accession, the security interest remains perfected in the collateral.
(c) Priority of security interest. Except as otherwise provided in subsection (d), the other provisions of this Part determine the priority of a security interest in an accession.
(d) Compliance with certificate-of-title statute. A security interest in an accession is subordinate to a security interest in the whole which is perfected by compliance with the requirements of a certificate-of-title statute under Section 9-311(b).
(e) Removal of accession after default. After default, subject to Part 6, a secured party may remove an accession from other goods if the security interest in the accession has priority over the claims of every person having an interest in the whole.
(f) Reimbursement following removal. A secured party that removes an accession from other goods under subsection (e) shall promptly reimburse any holder of a security interest or other lien on, or owner of, the whole or of the other goods, other than the debtor, for the cost of repair of any physical injury to the whole or the other goods. The secured party need not reimburse the holder or owner for any diminution in value of the whole or the other goods caused by the absence of the accession removed or by any necessity for replacing it. A person entitled to reimbursement may refuse permission to remove until the secured party gives adequate assurance for the performance of the obligation to reimburse.
(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/9-336)
Sec. 9-336. Commingled goods.
(a) "Commingled goods." In this Section, "commingled goods" means goods that are physically united with other goods in such a manner that their identity is lost in a product or mass.
(b) No security interest in commingled goods as such. A security interest does not exist in commingled goods as such. However, a security interest may attach to a product or mass that results when goods become commingled goods.
(c) Attachment of security interest to product or mass. If collateral becomes commingled goods, a security interest attaches to the product or mass.
(d) Perfection of security interest. If a security interest in collateral is perfected before the collateral becomes commingled goods, the security interest that attaches to the product or mass under subsection (c) is perfected.
(e) Priority of security interest. Except as otherwise provided in subsection (f), the other provisions of this Part determine the priority of a security interest that attaches to the product or mass under subsection (c).
(f) Conflicting security interests in product or mass If more than one security interest attaches to the product or mass under subsection (c), the following rules determine priority:
(1) A security interest that is perfected under

subsection (d) has priority over a security interest that is unperfected at the time the collateral becomes commingled goods.

(2) If more than one security interest is perfected

under subsection (d), the security interests rank equally in proportion to the value of the collateral at the time it became commingled goods.

(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/9-337)
Sec. 9-337. Priority of security interests in goods covered by certificate of title. If, while a security interest in goods is perfected by any method under the law of another jurisdiction, this State issues a certificate of title that does not show that the goods are subject to the security interest or contain a statement that they may be subject to security interests not shown on the certificate:
(1) a buyer of the goods, other than a person in the

business of selling goods of that kind, takes free of the security interest if the buyer gives value and receives delivery of the goods after issuance of the certificate and without knowledge of the security interest; and

(2) the security interest is subordinate to a

conflicting security interest in the goods that attaches, and is perfected under Section 9-311(b), after issuance of the certificate and without the conflicting secured party's knowledge of the security interest.

(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/9-338)
Sec. 9-338. Priority of security interest or agricultural lien perfected by filed financing statement providing certain incorrect information. If a security interest or agricultural lien is perfected by a filed financing statement providing information described in Section 9-516(b)(5) which is incorrect at the time the financing statement is filed:
(1) the security interest or agricultural lien is

subordinate to a conflicting perfected security interest in the collateral to the extent that the holder of the conflicting security interest gives value in reasonable reliance upon the incorrect information; and

(2) a purchaser, other than a secured party, of the

collateral takes free of the security interest or agricultural lien to the extent that, in reasonable reliance upon the incorrect information, the purchaser gives value and, in the case of tangible chattel paper, tangible documents, goods, instruments, or a security certificate, receives delivery of the collateral.

(Source: P.A. 95-895, eff. 1-1-09.)

(810 ILCS 5/9-339)
Sec. 9-339. Priority subject to subordination. This Article does not preclude subordination by agreement by a person entitled to priority.
(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/Art. 9 Pt. 3 Sub. 4 heading)

(810 ILCS 5/9-340)
Sec. 9-340. Effectiveness of right of recoupment or set-off against deposit account.
(a) Exercise of recoupment or set-off. Except as otherwise provided in subsection (c), a bank with which a deposit account is maintained may exercise any right of recoupment or set-off against a secured party that holds a security interest in the deposit account.
(b) Recoupment or set-off not affected by security interest. Except as otherwise provided in subsection (c), the application of this Article to a security interest in a deposit account does not affect a right of recoupment or set-off of the secured party as to a deposit account maintained with the secured party.
(c) When set-off ineffective. The exercise by a bank of a set-off against a deposit account is ineffective against a secured party that holds a security interest in the deposit account which is perfected by control under Section 9-104(a)(3), if the set-off is based on a claim against the debtor.
(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/9-341)
Sec. 9-341. Bank's rights and duties with respect to deposit account. Except as otherwise provided in Section 9-340(c), and unless the bank otherwise agrees in an authenticated record, a bank's rights and duties with respect to a deposit account maintained with the bank are not terminated, suspended, or modified by:
(1) the creation, attachment, or perfection of a

security interest in the deposit account;

(2) the bank's knowledge of the security interest; or
(3) the bank's receipt of instructions from the

secured party.

(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/9-342)
Sec. 9-342. Bank's right to refuse to enter into or disclose existence of control agreement. This Article does not require a bank to enter into an agreement of the kind described in Section 9-104(a)(2), even if its customer so requests or directs. A bank that has entered into such an agreement is not required to confirm the existence of the agreement to another person unless requested to do so by its customer.
(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/Art. 9 Pt. 4 heading)

(810 ILCS 5/9-401) (from Ch. 26, par. 9-401)
Sec. 9-401. Alienability of debtor's rights.
(a) Other law governs alienability; exceptions. Except as otherwise provided in subsection (b) and Sections 9-406, 9-407, 9-408, and 9-409, whether a debtor's rights in collateral may be voluntarily or involuntarily transferred is governed by law other than this Article.
(b) Agreement does not prevent transfer. An agreement between the debtor and secured party which prohibits a transfer of the debtor's rights in collateral or makes the transfer a default does not prevent the transfer from taking effect.
(Source: P.A. 90-300, eff. 1-1-98; 91-893, eff. 7-1-01.)

(810 ILCS 5/9-401A)
Sec. 9-401A. (Blank).
(Source: P.A. 90-300, eff. 1-1-98; 91-893, eff. 7-1-01.)

(810 ILCS 5/9-402) (from Ch. 26, par. 9-402)
Sec. 9-402. Secured party not obligated on contract of debtor or in tort. The existence of a security interest, agricultural lien, or authority given to a debtor to dispose of or use collateral, without more, does not subject a secured party to liability in contract or tort for the debtor's acts or omissions.
(Source: P.A. 91-357, eff. 7-29-99; 91-893, eff. 7-1-01.)

(810 ILCS 5/9-403) (from Ch. 26, par. 9-403)
Sec. 9-403. Agreement not to assert defenses against assignee.
(a) "Value." In this Section, "value" has the meaning provided in Section 3-303(a).
(b) Agreement not to assert claim or defense. Except as otherwise provided in this Section, an agreement between an account debtor and an assignor not to assert against an assignee any claim or defense that the account debtor may have against the assignor is enforceable by an assignee that takes an assignment:
(1) for value;
(2) in good faith;
(3) without notice of a claim of a property or

possessory right to the property assigned; and

(4) without notice of a defense or claim in

recoupment of the type that may be asserted against a person entitled to enforce a negotiable instrument under Section 3-305(a).

(c) When subsection (b) not applicable. Subsection (b) does not apply to defenses of a type that may be asserted against a holder in due course of a negotiable instrument under Section 3-305(b).
(d) Omission of required statement in consumer transaction. In a consumer transaction, if a record evidences the account debtor's obligation, law other than this Article requires that the record include a statement to the effect that the rights of an assignee are subject to claims or defenses that the account debtor could assert against the original obligee, and the record does not include such a statement:
(1) the record has the same effect as if the record

included such a statement; and

(2) the account debtor may assert against an assignee

those claims and defenses that would have been available if the record included such a statement.

(e) Rule for individual under other law. This Section is subject to law other than this Article which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.
(f) Other law not displaced. Except as otherwise provided in subsection (d), this Section does not displace law other than this Article which gives effect to an agreement by an account debtor not to assert a claim or defense against an assignee.
(Source: P.A. 90-300, eff. 1-1-98; 91-357, eff. 7-29-99; 91-893, eff. 7-1-01.)

(810 ILCS 5/9-404) (from Ch. 26, par. 9-404)
Sec. 9-404. Rights acquired by assignee; claims and defenses against assignee.
(a) Assignee's rights subject to terms, claims, and defenses; exceptions. Unless an account debtor has made an enforceable agreement not to assert defenses or claims, and subject to subsections (b) through (e), the rights of an assignee are subject to:
(1) all terms of the agreement between the account

debtor and assignor and any defense or claim in recoupment arising from the transaction that gave rise to the contract; and

(2) any other defense or claim of the account debtor

against the assignor which accrues before the account debtor receives a notification of the assignment authenticated by the assignor or the assignee.

(b) Account debtor's claim reduces amount owed to assignee. Subject to subsection (c) and except as otherwise provided in subsection (d), the claim of an account debtor against an assignor may be asserted against an assignee under subsection (a) only to reduce the amount the account debtor owes.
(c) Rule for individual under other law. This Section is subject to law other than this Article which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.
(d) Omission of required statement in consumer transaction. In a consumer transaction, if a record evidences the account debtor's obligation, law other than this Article requires that the record include a statement to the effect that the account debtor's recovery against an assignee with respect to claims and defenses against the assignor may not exceed amounts paid by the account debtor under the record, and the record does not include such a statement, the extent to which a claim of an account debtor against the assignor may be asserted against an assignee is determined as if the record included such a statement.
(e) Inapplicability to health-care-insurance receivable. This Section does not apply to an assignment of a health-care-insurance receivable.
(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/9-404.5)
Sec. 9-404.5. Termination statement; duties of filing officer.
(1) If a financing statement covering consumer goods is filed on or after July 1, 1973, then within one month or within 10 days following written demand by the debtor after there is no outstanding secured obligation and no commitment to make advances, incur obligations or otherwise give value, the secured party must file with each filing officer with whom the financing statement was filed, a termination statement to the effect that he no longer claims a security interest under the financing statement, which shall be identified by file number. In other cases whenever there is no outstanding secured obligation and no commitment to make advances, incur obligations or otherwise give value, the secured party must on written demand by the debtor send the debtor, for each filing officer with whom the financing statement was filed, a termination statement to the effect that he no longer claims a security interest under the financing statement, which shall be identified by file number. A termination statement signed by a person other than the secured party of record must be accompanied by a separate written statement of assignment signed by the secured party of record. If the affected secured party fails to file such a termination statement as required by this subsection, or to send such a termination statement within 10 days after proper demand therefor, he shall be liable to the debtor for $100 and in addition for any loss caused to the debtor by such failure.
(2) On presentation to the filing officer of such a termination statement he must note it in the index. If he has received the termination statement in duplicate, he shall return one copy of the termination statement to the secured party stamped to show the time of receipt thereof. If the filing officer has a microfilm or other photographic record of the financing statement, and of any related continuation statement, statement of assignment and statement of release, he may remove the originals from the files at any time after receipt of the termination statement, or if he has no such record, he may remove them from the files at any time after one year after receipt of the termination statement.
(3) If the termination statement is in the standard form prescribed by the Secretary of State, the uniform fee for filing and indexing the termination statement in the office of a county recorder shall be $5 and otherwise shall be $10, plus in each case an additional fee of $5 for each name more than one at each address listed against which the termination statement is required to be indexed.
(Source: P.A. 91-893, eff. 7-6-00.)

(810 ILCS 5/9-405) (from Ch. 26, par. 9-405)
Sec. 9-405. Modification of assigned contract.
(a) Effect of modification on assignee. A modification of or substitution for an assigned contract is effective against an assignee if made in good faith. The assignee acquires corresponding rights under the modified or substituted contract. The assignment may provide that the modification or substitution is a breach of contract by the assignor. This subsection is subject to subsections (b) through (d).
(b) Applicability of subsection (a). Subsection (a) applies to the extent that:
(1) the right to payment or a part thereof under an

assigned contract has not been fully earned by performance; or

(2) the right to payment or a part thereof has been

fully earned by performance and the account debtor has not received notification of the assignment under Section 9-406(a).

(c) Rule for individual under other law. This Section is subject to law other than this Article which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.
(d) Inapplicability to health-care-insurance receivable. This Section does not apply to an assignment of a health-care-insurance receivable.
(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/9-406) (from Ch. 26, par. 9-406)
Sec. 9-406. Discharge of account debtor; notification of assignment; identification and proof of assignment; restrictions on assignment of accounts, chattel paper, payment intangibles, and promissory notes ineffective.
(a) Discharge of account debtor; effect of notification. Subject to subsections (b) through (i), an account debtor on an account, chattel paper, or a payment intangible may discharge its obligation by paying the assignor until, but not after, the account debtor receives a notification, authenticated by the assignor or the assignee, that the amount due or to become due has been assigned and that payment is to be made to the assignee. After receipt of the notification, the account debtor may discharge its obligation by paying the assignee and may not discharge the obligation by paying the assignor.
(b) When notification ineffective. Subject to subsection (h), notification is ineffective under subsection (a):
(1) if it does not reasonably identify the rights

assigned;

(2) to the extent that an agreement between an

account debtor and a seller of a payment intangible limits the account debtor's duty to pay a person other than the seller and the limitation is effective under law other than this Article; or

(3) at the option of an account debtor, if the

notification notifies the account debtor to make less than the full amount of any installment or other periodic payment to the assignee, even if:

(A) only a portion of the account, chattel paper,

or payment intangible has been assigned to that assignee;

(B) a portion has been assigned to another

assignee; or

(C) the account debtor knows that the assignment

to that assignee is limited.

(c) Proof of assignment. Subject to subsection (h), if requested by the account debtor, an assignee shall seasonably furnish reasonable proof that the assignment has been made. Unless the assignee complies, the account debtor may discharge its obligation by paying the assignor, even if the account debtor has received a notification under subsection (a).
(d) Term restricting assignment generally ineffective. Except as otherwise provided in subsection (e) and Sections 2A-303 and 9-407, and subject to subsection (h), a term in an agreement between an account debtor and an assignor or in a promissory note is ineffective to the extent that it:
(1) prohibits, restricts, or requires the consent of

the account debtor or person obligated on the promissory note to the assignment or transfer of, or the creation, attachment, perfection, or enforcement of a security interest in, the account, chattel paper, payment intangible, or promissory note; or

(2) provides that the assignment or transfer or the

creation, attachment, perfection, or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the account, chattel paper, payment intangible, or promissory note.

(e) Inapplicability of subsection (d) to certain sales. Subsection (d) does not apply to the sale of a payment intangible or promissory note, other than a sale pursuant to a disposition under Section 9-610 or an acceptance of collateral under Section 9-620.
(f) Legal restrictions on assignment generally ineffective. Except as otherwise provided in Sections 2A-303 and 9-407 and subject to subsections (h) and (i), a rule of law, statute, or regulation that prohibits, restricts, or requires the consent of a government, governmental body or official, or account debtor to the assignment or transfer of, or creation of a security interest in, an account or chattel paper is ineffective to the extent that the rule of law, statute, or regulation:
(1) prohibits, restricts, or requires the consent of

the government, governmental body or official, or account debtor to the assignment or transfer of, or the creation, attachment, perfection, or enforcement of a security interest in the account or chattel paper; or

(2) provides that the assignment or transfer or the

creation, attachment, perfection, or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the account or chattel paper.

(g) Subsection (b)(3) not waivable. Subject to subsection (h), an account debtor may not waive or vary its option under subsection (b)(3).
(h) Rule for individual under other law. This Section is subject to law other than this Article which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.
(i) Inapplicability to health-care-insurance receivable. This Section does not apply to an assignment of a health-care-insurance receivable.
(Source: P.A. 97-1034, eff. 7-1-13.)

(810 ILCS 5/9-407) (from Ch. 26, par. 9-407)
Sec. 9-407. Restrictions on creation or enforcement of security interest in leasehold interest or in lessor's residual interest.
(a) Term restricting assignment generally ineffective. Except as otherwise provided in subsection (b), a term in a lease agreement is ineffective to the extent that it:
(1) prohibits, restricts, or requires the consent of

a party to the lease to the assignment or transfer or the creation, attachment, perfection, or enforcement of a security interest in an interest of a party under the lease contract or in the lessor's residual interest in the goods; or

(2) provides that the assignment or transfer or the

creation, attachment, perfection, or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the lease.

(b) Effectiveness of certain terms. Except as otherwise provided in Section 2A-303(7), a term described in subsection (a)(2) is effective to the extent that there is:
(1) a transfer by the lessee of the lessee's right of

possession or use of the goods in violation of the term; or

(2) a delegation of a material performance of either

party to the lease contract in violation of the term.

(c) Security interest not material impairment. The creation, attachment, perfection, or enforcement of a security interest in the lessor's interest under the lease contract or the lessor's residual interest in the goods is not a transfer that materially impairs the lessee's prospect of obtaining return performance or materially changes the duty of or materially increases the burden or risk imposed on the lessee within the purview of Section 2A-303(4) unless, and then only to the extent that, enforcement actually results in a delegation of material performance of the lessor.
(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/9-408) (from Ch. 26, par. 9-408)
Sec. 9-408. Restrictions on assignment of promissory notes, health-care-insurance receivables, and certain general intangibles ineffective.
(a) Term restricting assignment generally ineffective. Except as otherwise provided in subsection (b), a term in a promissory note or in an agreement between an account debtor and a debtor which relates to a health-care-insurance receivable or a general intangible, including a contract, permit, license, or franchise, and which term prohibits, restricts, or requires the consent of the person obligated on the promissory note or the account debtor to, the assignment or transfer of, or creation, attachment, or perfection of a security interest in, the promissory note, health-care-insurance receivable, or general intangible, is ineffective to the extent that the term:
(1) would impair the creation, attachment, or

perfection of a security interest; or

(2) provides that the assignment or transfer or the

creation, attachment, or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the promissory note, health-care-insurance receivable, or general intangible.

(b) Applicability of subsection (a) to sales of certain rights to payment. Subsection (a) applies to a security interest in a payment intangible or promissory note only if the security interest arises out of a sale of the payment intangible or promissory note, other than a sale pursuant to a disposition under Section 9-610 or an acceptance of collateral under Section 9-620.
(c) Legal restrictions on assignment generally ineffective. A rule of law, statute, or regulation that prohibits, restricts, or requires the consent of a government, governmental body or official, person obligated on a promissory note, or account debtor to the assignment or transfer of, or creation of a security interest in, a promissory note, health-care-insurance receivable, or general intangible, including a contract, permit, license, or franchise between an account debtor and a debtor, is ineffective to the extent that the rule of law, statute, or regulation:
(1) would impair the creation, attachment, or

perfection of a security interest; or

(2) provides that the assignment or transfer or the

creation, attachment, or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the promissory note, health-care-insurance receivable, or general intangible.

(d) Limitation on ineffectiveness under subsections (a) and (c). To the extent that a term in a promissory note or in an agreement between an account debtor and a debtor which relates to a health-care-insurance receivable or general intangible or a rule of law, statute, or regulation described in subsection (c) would be effective under law other than this Article but is ineffective under subsection (a) or (c), the creation, attachment, or perfection of a security interest in the promissory note, health-care-insurance receivable, or general intangible:
(1) is not enforceable against the person obligated

on the promissory note or the account debtor;

(2) does not impose a duty or obligation on the

person obligated on the promissory note or the account debtor;

(3) does not require the person obligated on the

promissory note or the account debtor to recognize the security interest, pay or render performance to the secured party, or accept payment or performance from the secured party;

(4) does not entitle the secured party to use or

assign the debtor's rights under the promissory note, health-care-insurance receivable, or general intangible, including any related information or materials furnished to the debtor in the transaction giving rise to the promissory note, health-care-insurance receivable, or general intangible;

(5) does not entitle the secured party to use,

assign, possess, or have access to any trade secrets or confidential information of the person obligated on the promissory note or the account debtor; and

(6) does not entitle the secured party to enforce the

security interest in the promissory note, health-care-insurance receivable, or general intangible.

(Source: P.A. 97-1034, eff. 7-1-13.)

(810 ILCS 5/9-409)
Sec. 9-409. Restrictions on assignment of letter-of-credit rights ineffective.
(a) Term or law restricting assignment generally ineffective. A term in a letter of credit or a rule of law, statute, regulation, custom, or practice applicable to the letter of credit which prohibits, restricts, or requires the consent of an applicant, issuer, or nominated person to a beneficiary's assignment of or creation of a security interest in a letter-of-credit right is ineffective to the extent that the term or rule of law, statute, regulation, custom, or practice:
(1) would impair the creation, attachment, or

perfection of a security interest in the letter-of-credit right; or

(2) provides that the assignment or the creation,

attachment, or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the letter-of-credit right.

(b) Limitation on ineffectiveness under subsection (a). To the extent that a term in a letter of credit is ineffective under subsection (a) but would be effective under law other than this Article or a custom or practice applicable to the letter of credit, to the transfer of a right to draw or otherwise demand performance under the letter of credit, or to the assignment of a right to proceeds of the letter of credit, the creation, attachment, or perfection of a security interest in the letter-of-credit right:
(1) is not enforceable against the applicant, issuer,

nominated person, or transferee beneficiary;

(2) imposes no duties or obligations on the

applicant, issuer, nominated person, or transferee beneficiary; and

(3) does not require the applicant, issuer, nominated

person, or transferee beneficiary to recognize the security interest, pay or render performance to the secured party, or accept payment or other performance from the secured party.

(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/9-410)
Sec. 9-410. (Blank).
(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/Art. 9 Pt. 5 heading)

(810 ILCS 5/Art. 9 Pt. 5 Sub. 1 heading)

(810 ILCS 5/9-501) (from Ch. 26, par. 9-501)
Sec. 9-501. Filing office.
(a) Filing offices. Except as otherwise provided in subsection (b), if the local law of this State governs perfection of a security interest or agricultural lien, the office in which to file a financing statement to perfect the security interest or agricultural lien is:
(1) the office designated for the filing or recording

of a record of a mortgage on the related real property, if:

(A) the collateral is as-extracted collateral or

timber to be cut; or

(B) the financing statement is filed as a fixture

filing and the collateral is goods that are or are to become fixtures; or

(2) the office of the Secretary of State in all other

cases, including a case in which the collateral is goods that are or are to become fixtures and the financing statement is not filed as a fixture filing.

(b) Filing office for transmitting utilities. The office in which to file a financing statement to perfect a security interest in collateral, including fixtures, of a transmitting utility is the office of the Secretary of State. The financing statement also constitutes a fixture filing as to the collateral indicated in the financing statement which is or is to become fixtures.
(Source: P.A. 91-357, eff. 7-29-99; 91-893, eff. 7-1-01.)

(810 ILCS 5/9-501.1)
Sec. 9-501.1. Fraudulent records.
(a) No person shall cause to be communicated to the filing office for filing a false record the person knows or reasonably should know:
(1) is not authorized or permitted under Section

9-509, 9-708, or 9-808 of this Article;

(2) is not related to a valid existing or potential

commercial or financial transaction, an existing agricultural or other lien, or a judgment of a court of competent jurisdiction; and

(3) is filed with the intent to harass or defraud the

person identified as debtor in the record or any other person.

(b) A person who violates subsection (a) is guilty of a Class A misdemeanor for a first offense and a Class 4 felony for a second or subsequent offense.
(c) A person who violates subsection (a) shall be liable in a civil action to each injured person for:
(1) the greater of the actual damages caused by the

violation or up to $10,000 in lieu of actual damages;

(2) reasonable attorney's fees;
(3) court costs and other related expenses of

bringing an action, including reasonable investigative expenses; and

(4) in the discretion of the court, exemplary damages

in an amount determined by the court or jury.

(d) A person identified as debtor in a filed record the person believes was caused to be communicated to the filing office in violation of subsection (a) may, under penalty of perjury, file with the Secretary of State an affidavit to that effect. The Secretary of State shall adopt and make available a form affidavit for use under this Section.
(e) Upon receipt of an affidavit filed under this Section, or upon administrative action by the Secretary of State, the Secretary of State shall communicate to the secured party of record on the record to which the affidavit or administrative action relates and to the person that communicated the record to the filing office, if different and known to the office, a request for additional documentation supporting the effectiveness of the record. The Department of Business Services of the Office of the Secretary of State and the Office of the General Counsel shall review all such documentation received within 30 days after the first request for additional documentation is sent. The Secretary of State may terminate the record effective 30 days after the first request for additional documentation is sent if it has a reasonable basis for concluding that the record was communicated to the filing office in violation of subsection (a).
The Secretary of State may initiate an administrative action under the first paragraph of this subsection (e) with regard to a filed record if it has reason to believe, from information contained in the record or obtained from the person that communicated the record to the filing office, that the record was communicated to the filing office in violation of subsection (a). The Secretary of State may give heightened scrutiny to a record that indicates that the debtor is a transmitting utility or that indicates that the transaction to which the record relates is a manufactured-home transaction or a public-finance transaction.
(f) The Secretary of State shall not charge a fee to file an affidavit under this Section and shall not return any fee paid for filing a record terminated under this Section.
(g) The Secretary of State shall promptly communicate to the secured party of record a notice of the termination of a record under subsection (e). A secured party of record that believes in good faith that the record was not communicated to the filing office in violation of subsection (a) may file an action to require that the record be reinstated by the filing office. A person that communicated a record to the filing office that the filing office rejected in reliance on Section 9-516(b)(3.5), who believes in good faith that the record was not communicated to the filing office in violation of Section 9-516(b)(3.5), may file an action to require that the record be accepted by the filing office.
(h) If a court or tribunal in an action under this Section determines that a record terminated under this Section or rejected in reliance on Section 9-516(b)(3.5) should be reinstated or accepted, the court or tribunal shall provide a copy of its order to that effect to the Secretary of State. On receipt of an order reinstating a terminated record, the Secretary of State shall refile the record along with a notice indicating that the record was refiled pursuant to this Section and its initial filing date. On receipt of an order requiring that a rejected record be accepted, the Secretary of State shall promptly file the record along with a notice indicating that the record was filed pursuant to this Section and the date on which it was communicated for filing. A rejected record that is filed pursuant to an order of a court or tribunal shall have the effect described in Section 9-516(d) for a record the filing office refuses to accept for a reason other than one set forth in Section 9-516(b).
(i) A terminated record that is refiled under subsection (h) is effective as a filed record from the initial filing date. If the period of effectiveness of a refiled record would have lapsed during the period of termination, the secured party may file a continuation statement within 30 days after the record is refiled and the continuation statement shall have the same effect as if it had been filed during the 6-month period described in Section 9-515(d). A refiled record shall be considered never to have been ineffective against all persons and for all purposes except that it shall not be effective as against a purchaser of the collateral that gave value in reasonable reliance on the absence of the record from the files.
(j) Neither the filing office nor any of its employees shall incur liability for the termination or failure to terminate a record under this Section or for the refusal to accept a record for filing in the lawful performance of the duties of the office or employee.
(k) This Section does not apply to a record communicated to the filing office by a regulated financial institution or by a representative of a regulated financial institution except that the Secretary of State may request from the secured party of record on the record or from the person that communicated the record to the filing office, if different and known to the office, additional documentation supporting that the record was communicated to the filing office by a regulated financial institution or by a representative of a regulated financial institution. The term "regulated financial institution" means a financial institution subject to regulatory oversight or examination by a State or federal agency and includes banks, savings banks, savings associations, building and loan associations, credit unions, consumer finance companies, industrial banks, industrial loan companies, insurance companies, investment companies, investment funds, installment sellers, mortgage servicers, sales finance companies, and leasing companies.
(l) If a record was communicated to the filing office for filing before the effective date of this Section and its communication would have constituted a violation of subsection (a) if it had occurred on or after the effective date of the Section: (i) subsections (b) and (c) are not applicable; and (ii) the other subsections of this Section are applicable.
(Source: P.A. 97-836, eff. 7-20-12.)

(810 ILCS 5/9-502) (from Ch. 26, par. 9-502)
Sec. 9-502. Contents of financing statement; record of mortgage as financing statement; time of filing financing statement.
(a) Sufficiency of financing statement. Subject to subsection (b), a financing statement is sufficient only if it:
(1) provides the name of the debtor;
(2) provides the name of the secured party or a

representative of the secured party; and

(3) indicates the collateral covered by the financing

statement.

(b) Real-property-related financing statements. Except as otherwise provided in Section 9-501(b), to be sufficient, a financing statement that covers as-extracted collateral or timber to be cut, or which is filed as a fixture filing and covers goods that are or are to become fixtures, must satisfy subsection (a) and also:
(1) indicate that it covers this type of collateral;
(2) indicate that it is to be filed in the real

property records;

(3) provide a description of the real property to

which the collateral is related sufficient to give constructive notice of a mortgage under the law of this State if the description were contained in a record of the mortgage of the real property; and

(4) if the debtor does not have an interest of record

in the real property, provide the name of a record owner.

(c) Record of mortgage as financing statement. A record of a mortgage is effective, from the date of recording, as a financing statement filed as a fixture filing or as a financing statement covering as-extracted collateral or timber to be cut only if:
(1) the record indicates the goods or accounts that

it covers;

(2) the goods are or are to become fixtures related

to the real property described in the record or the collateral is related to the real property described in the record and is as-extracted collateral or timber to be cut;

(3) the record satisfies the requirements for a

financing statement in this Section, but:

(A) the record need not indicate that it is to be

filed in the real property records; and

(B) the record sufficiently provides the name of

a debtor who is an individual if it provides the individual name of the debtor or the surname and first personal name of the debtor, even if the debtor is an individual to whom Section 9-503(a)(4) applies; and

(4) the record is recorded.
(d) Filing before security agreement or attachment. A financing statement may be filed before a security agreement is made or a security interest otherwise attaches.
(Source: P.A. 97-1034, eff. 7-1-13.)

(810 ILCS 5/9-503) (from Ch. 26, par. 9-503)
Sec. 9-503. Name of debtor and secured party.
(a) Sufficiency of debtor's name. A financing statement sufficiently provides the name of the debtor:
(1) except as otherwise provided in paragraph (3), if

the debtor is a registered organization or the collateral is held in a trust that is a registered organization, only if the financing statement provides the name that is stated to be the registered organization's name on the public organic record most recently filed with or issued or enacted by the registered organization's jurisdiction of organization which purports to state, amend, or restate the registered organization's name;

(2) subject to subsection (f), if the collateral is

being administered by the personal representative of a decedent, only if the financing statement provides, as the name of the debtor, the name of the decedent and, in a separate part of the financing statement, indicates that the collateral is being administered by a personal representative;

(3) if the collateral is held in a trust that is not

a registered organization, only if the financing statement:

(A) provides, as the name of the debtor:
(i) if the organic record of the trust

specifies a name for the trust, the name specified; or

(ii) if the organic record of the trust does

not specify a name for the trust, the name of the settlor or testator; and

(B) in a separate part of the financing

statement:

(i) if the name is provided in accordance

with subparagraph (A)(i), indicates that the collateral is held in a trust; or

(ii) if the name is provided in accordance

with subparagraph (A)(ii), provides additional information sufficient to distinguish the trust from other trusts having one or more of the same settlors or the same testator and indicates that the collateral is held in a trust, unless the additional information so indicates;

(4) subject to subsection (g), if the debtor is an

individual to whom this State has issued a driver's license that has not expired, only if the financing statement provides the name of the individual which is indicated on the driver's license;

(5) if the debtor is an individual to whom paragraph

(4) does not apply, only if the financing statement provides the individual name of the debtor or the surname and first personal name of the debtor; and

(6) in other cases:
(A) if the debtor has a name, only if the

financing statement provides the organizational name of the debtor; and

(B) if the debtor does not have a name, only if

it provides the names of the partners, members, associates, or other persons comprising the debtor, in a manner that each name provided would be sufficient if the person named were the debtor.

(b) Additional debtor-related information. A financing statement that provides the name of the debtor in accordance with subsection (a) is not rendered ineffective by the absence of:
(1) a trade name or other name of the debtor; or
(2) unless required under subsection (a)(6)(B), names

of partners, members, associates, or other persons comprising the debtor.

(c) Debtor's trade name insufficient. A financing statement that provides only the debtor's trade name does not sufficiently provide the name of the debtor.
(d) Representative capacity. Failure to indicate the representative capacity of a secured party or representative of a secured party does not affect the sufficiency of a financing statement.
(e) Multiple debtors and secured parties. A financing statement may provide the name of more than one debtor and the name of more than one secured party.
(f) Name of decedent. The name of the decedent indicated on the order appointing the personal representative of the decedent issued by the court having jurisdiction over the collateral is sufficient as the "name of the decedent" under subsection (a)(2).
(g) Multiple driver's licenses. If this State has issued to an individual more than one driver's license of a kind described in subsection (a)(4), the one that was issued most recently is the one to which subsection (a)(4) refers.
(h) Definition. In this Section, the "name of the settlor or testator" means:
(1) if the settlor is a registered organization, the

name that is stated to be the settlor's name on the public organic record most recently filed with or issued or enacted by the settlor's jurisdiction of organization which purports to state, amend, or restate the settlor's name; or

(2) in other cases, the name of the settlor or

testator indicated in the trust's organic record.

(Source: P.A. 97-1034, eff. 7-1-13.)

(810 ILCS 5/9-504) (from Ch. 26, par. 9-504)
Sec. 9-504. Indication of collateral. A financing statement sufficiently indicates the collateral that it covers if the financing statement provides:
(1) a description of the collateral pursuant to

Section 9-108; or

(2) an indication that the financing statement covers

all assets or all personal property.

(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/9-505) (from Ch. 26, par. 9-505)
Sec. 9-505. Filing and compliance with other statutes and treaties for consignments, leases, other bailments, and other transactions.
(a) Use of terms other than "debtor" and "secured party." A consignor, lessor, or other bailor of goods, a licensor, or a buyer of a payment intangible or promissory note may file a financing statement, or may comply with a statute or treaty described in Section 9-311(a), using the terms "consignor", "consignee", "lessor", "lessee", "bailor", "bailee", "licensor", "licensee", "owner", "registered owner", "buyer", "seller", or words of similar import, instead of the terms "secured party" and "debtor".
(b) Effect of financing statement under subsection (a). This part applies to the filing of a financing statement under subsection (a) and, as appropriate, to compliance that is equivalent to filing a financing statement under Section 9-311(b), but the filing or compliance is not of itself a factor in determining whether the collateral secures an obligation. If it is determined for another reason that the collateral secures an obligation, a security interest held by the consignor, lessor, bailor, licensor, owner, or buyer which attaches to the collateral is perfected by the filing or compliance.
(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/9-506) (from Ch. 26, par. 9-506)
Sec. 9-506. Effect of errors or omissions.
(a) Minor errors and omissions. A financing statement substantially satisfying the requirements of this Part is effective, even if it has minor errors or omissions, unless the errors or omissions make the financing statement seriously misleading.
(b) Financing statement seriously misleading. Except as otherwise provided in subsection (c), a financing statement that fails sufficiently to provide the name of the debtor in accordance with Section 9-503(a) is seriously misleading.
(c) Financing statement not seriously misleading. If a search of the records of the filing office under the debtor's correct name, using the filing office's standard search logic, if any, would disclose a financing statement that fails sufficiently to provide the name of the debtor in accordance with Section 9-503(a), the name provided does not make the financing statement seriously misleading.
(d) "Debtor's correct name." For purposes of Section 9-508(b), the "debtor's correct name" in subsection (c) means the correct name of the new debtor.
(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/9-507) (from Ch. 26, par. 9-507)
Sec. 9-507. Effect of certain events on effectiveness of financing statement.
(a) Disposition. A filed financing statement remains effective with respect to collateral that is sold, exchanged, leased, licensed, or otherwise disposed of and in which a security interest or agricultural lien continues, even if the secured party knows of or consents to the disposition.
(b) Information becoming seriously misleading. Except as otherwise provided in subsection (c) and Section 9-508, a financing statement is not rendered ineffective if, after the financing statement is filed, the information provided in the financing statement becomes seriously misleading under Section 9-506.
(c) Change in debtor's name. If the name that a filed financing statement provides for a debtor becomes insufficient as the name of the debtor under Section 9-503(a) so that the financing statement becomes seriously misleading under Section 9-506:
(1) the financing statement is effective to perfect a

security interest in collateral acquired by the debtor before, or within four months after, the filed financing statement becomes seriously misleading; and

(2) the financing statement is not effective to

perfect a security interest in collateral acquired by the debtor more than four months after the filed financing statement becomes seriously misleading, unless an amendment to the financing statement which renders the financing statement not seriously misleading is filed within four months after the filed financing statement becomes seriously misleading.

(Source: P.A. 97-1034, eff. 7-1-13.)

(810 ILCS 5/9-508)
Sec. 9-508. Effectiveness of financing statement if new debtor becomes bound by security agreement.
(a) Financing statement naming original debtor. Except as otherwise provided in this Section, a filed financing statement naming an original debtor is effective to perfect a security interest in collateral in which a new debtor has or acquires rights to the extent that the financing statement would have been effective had the original debtor acquired rights in the collateral.
(b) Financing statement becoming seriously misleading. If the difference between the name of the original debtor and that of the new debtor causes a filed financing statement that is effective under subsection (a) to be seriously misleading under Section 9-506:
(1) the financing statement is effective to perfect a

security interest in collateral acquired by the new debtor before, and within four months after, the new debtor becomes bound under Section 9-203(d); and

(2) the financing statement is not effective to

perfect a security interest in collateral acquired by the new debtor more than four months after the new debtor becomes bound under Section 9-203(d) unless an initial financing statement providing the name of the new debtor is filed before the expiration of that time.

(c) When Section not applicable. This Section does not apply to collateral as to which a filed financing statement remains effective against the new debtor under Section 9-507(a).
(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/9-509)
Sec. 9-509. Persons entitled to file a record.
(a) Person entitled to file record. A person may file an initial financing statement, amendment that adds collateral covered by a financing statement, or amendment that adds a debtor to a financing statement only if:
(1) the debtor authorizes the filing in an

authenticated record or pursuant to subsection (b) or (c); or

(2) the person holds an agricultural lien that has

become effective at the time of filing and the financing statement covers only collateral in which the person holds an agricultural lien.

(b) Security agreement as authorization. By authenticating or becoming bound as debtor by a security agreement, a debtor or new debtor authorizes the filing of an initial financing statement, and an amendment, covering:
(1) the collateral described in the security

agreement; and

(2) property that becomes collateral under Section

9-315(a)(2), whether or not the security agreement expressly covers proceeds.

(c) Acquisition of collateral as authorization. By acquiring collateral in which a security interest or agricultural lien continues under Section 9-315(a)(1), a debtor authorizes the filing of an initial financing statement, and an amendment, covering the collateral and property that becomes collateral under Section 9-315(a)(2).
(d) Person entitled to file certain amendments. A person may file an amendment other than an amendment that adds collateral covered by a financing statement or an amendment that adds a debtor to a financing statement only if:
(1) the secured party of record authorizes the

filing; or

(2) the amendment is a termination statement for a

financing statement as to which the secured party of record has failed to file or send a termination statement as required by Section 9-513(a) or (c), the debtor authorizes the filing, and the termination statement indicates that the debtor authorized it to be filed.

(e) Multiple secured parties of record. If there is more than one secured party of record for a financing statement, each secured party of record may authorize the filing of an amendment under subsection (d).
(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/9-510)
Sec. 9-510. Effectiveness of filed record.
(a) Filed record effective if authorized. A filed record is effective only to the extent that it was filed by a person that may file it under Section 9-509.
(b) Authorization by one secured party of record. A record authorized by one secured party of record does not affect the financing statement with respect to another secured party of record.
(c) Continuation statement not timely filed. A continuation statement that is not filed within the six-month period prescribed by Section 9-515(d) is ineffective.
(d) A filed record ceases to be effective if the filing office terminates the record pursuant to Section 9-501.1.
(Source: P.A. 97-836, eff. 7-20-12.)

(810 ILCS 5/9-511)
Sec. 9-511. Secured party of record.
(a) Secured party of record. A secured party of record with respect to a financing statement is a person whose name is provided as the name of the secured party or a representative of the secured party in an initial financing statement that has been filed. If an initial financing statement is filed under Section 9-514(a), the assignee named in the initial financing statement is the secured party of record with respect to the financing statement.
(b) Amendment naming secured party of record. If an amendment of a financing statement which provides the name of a person as a secured party or a representative of a secured party is filed, the person named in the amendment is a secured party of record. If an amendment is filed under Section 9-514(b), the assignee named in the amendment is a secured party of record.
(c) Amendment deleting secured party of record. A person remains a secured party of record until the filing of an amendment of the financing statement which deletes the person.
(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/9-512)
Sec. 9-512. Amendment of financing statement.
(a) Amendment of information in financing statement. Subject to Section 9-509, a person may add or delete collateral covered by, continue or terminate the effectiveness of, or, subject to subsection (e), otherwise amend the information provided in, a financing statement by filing an amendment that:
(1) identifies, by its file number, the initial

financing statement to which the amendment relates; and

(2) if the amendment relates to an initial financing

statement filed or recorded in a filing office described in Section 9-501(a)(1), provides the date and time that the initial financing statement was filed and the information specified in Section 9-502(b).

(b) Period of effectiveness not affected. Except as otherwise provided in Section 9-515, the filing of an amendment does not extend the period of effectiveness of the financing statement.
(c) Effectiveness of amendment adding collateral. A financing statement that is amended by an amendment that adds collateral is effective as to the added collateral only from the date of the filing of the amendment.
(d) Effectiveness of amendment adding debtor. A financing statement that is amended by an amendment that adds a debtor is effective as to the added debtor only from the date of the filing of the amendment.
(e) Certain amendments ineffective. An amendment is ineffective to the extent it:
(1) purports to delete all debtors and fails to

provide the name of a debtor to be covered by the financing statement; or

(2) purports to delete all secured parties of record

and fails to provide the name of a new secured party of record.

(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/9-513)
Sec. 9-513. Termination statement.
(a) Consumer goods. A secured party shall cause the secured party of record for a financing statement to file a termination statement for the financing statement if the financing statement covers consumer goods and:
(1) there is no obligation secured by the collateral

covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value; or

(2) the debtor did not authorize the filing of the

initial financing statement.

(b) Time for compliance with subsection (a). To comply with subsection (a), a secured party shall cause the secured party of record to file the termination statement:
(1) within one month after there is no obligation

secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value; or

(2) if earlier, within 20 days after the secured

party receives an authenticated demand from a debtor.

(c) Other collateral. In cases not governed by subsection (a), within 20 days after a secured party receives an authenticated demand from a debtor, the secured party shall cause the secured party of record for a financing statement to send to the debtor a termination statement for the financing statement or file the termination statement in the filing office if:
(1) except in the case of a financing statement

covering accounts or chattel paper that has been sold or goods that are the subject of a consignment, there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value;

(2) the financing statement covers accounts or

chattel paper that has been sold but as to which the account debtor or other person obligated has discharged its obligation;

(3) the financing statement covers goods that were

the subject of a consignment to the debtor but are not in the debtor's possession; or

(4) the debtor did not authorize the filing of the

initial financing statement.

(d) Effect of filing termination statement. Except as otherwise provided in Section 9-510, upon the filing of a termination statement with the filing office, the financing statement to which the termination statement relates ceases to be effective. Except as otherwise provided in Section 9-510, for purposes of Sections 9-519(g), 9-522(a), and 9-523(c) the filing with the filing office of a termination statement relating to a financing statement that indicates that the debtor is a transmitting utility also causes the effectiveness of the financing statement to lapse.
(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/9-514)
Sec. 9-514. Assignment of powers of secured party of record.
(a) Assignment reflected on initial financing statement. Except as otherwise provided in subsection (c), an initial financing statement may reflect an assignment of all of the secured party's power to authorize an amendment to the financing statement by providing the name and mailing address of the assignee as the name and address of the secured party.
(b) Assignment of filed financing statement. Except as otherwise provided in subsection (c), a secured party of record may assign of record all or part of its power to authorize an amendment to a financing statement by filing in the filing office an amendment of the financing statement which:
(1) identifies, by its file number, the initial

financing statement to which it relates;

(2) provides the name of the assignor; and
(3) provides the name and mailing address of the

assignee.

(c) Assignment of record of mortgage. An assignment of record of a security interest in a fixture covered by a record of a mortgage which is effective as a financing statement filed as a fixture filing under Section 9-502(c) may be made only by an assignment of record of the mortgage in the manner provided by law of this State other than the Uniform Commercial Code.
(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/9-515)
Sec. 9-515. Duration and effectiveness of financing statement; effect of lapsed financing statement.
(a) Five-year effectiveness. Except as otherwise provided in subsections (b), (e), (f), and (g), a filed financing statement is effective for a period of five years after the date of filing.
(b) Public-finance or manufactured-home transaction. Except as otherwise provided in subsections (e), (f), and (g), an initial financing statement filed in connection with a public-finance transaction or manufactured-home transaction is effective for a period of 30 years after the date of filing if it indicates that it is filed in connection with a public-finance transaction or manufactured-home transaction.
(c) Lapse and continuation of financing statement. The effectiveness of a filed financing statement lapses on the expiration of the period of its effectiveness unless before the lapse a continuation statement is filed pursuant to subsection (d). Upon lapse, a financing statement ceases to be effective and any security interest or agricultural lien that was perfected by the financing statement becomes unperfected, unless the security interest is perfected otherwise. If the security interest or agricultural lien becomes unperfected upon lapse, it is deemed never to have been perfected as against a purchaser of the collateral for value.
(d) When continuation statement may be filed. A continuation statement may be filed only within six months before the expiration of the five-year period specified in subsection (a) or the 30-year period specified in subsection (b), whichever is applicable.
(e) Effect of filing continuation statement. Except as otherwise provided in Section 9-510, upon timely filing of a continuation statement, the effectiveness of the initial financing statement continues for a period of five years commencing on the day on which the financing statement would have become ineffective in the absence of the filing. Upon the expiration of the five-year period, the financing statement lapses in the same manner as provided in subsection (c), unless, before the lapse, another continuation statement is filed pursuant to subsection (d). Succeeding continuation statements may be filed in the same manner to continue the effectiveness of the initial financing statement.
(f) Transmitting utility financing statement. If a debtor is a transmitting utility and a filed initial financing statement so indicates, the financing statement is effective until a termination statement is filed.
(g) Record of mortgage as financing statement. A record of a mortgage that is effective as a financing statement filed as a fixture filing under Section 9-502(c) remains effective as a financing statement filed as a fixture filing until the mortgage is released or satisfied of record or its effectiveness otherwise terminates as to the real property.
(Source: P.A. 97-1034, eff. 7-1-13.)

(810 ILCS 5/9-516)
Sec. 9-516. What constitutes filing; effectiveness of filing.
(a) What constitutes filing. Except as otherwise provided in subsection (b), communication of a record to a filing office and tender of the filing fee or acceptance of the record by the filing office constitutes filing.
(b) Refusal to accept record; filing does not occur. Filing does not occur with respect to a record that a filing office refuses to accept because:
(1) the record is not communicated by a method or

medium of communication authorized by the filing office;

(2) an amount equal to or greater than the applicable

filing fee is not tendered;

(3) the filing office is unable to index the record

because:

(A) in the case of an initial financing

statement, the record does not provide a name for the debtor;

(B) in the case of an amendment or information

statement, the record:

(i) does not identify the initial financing

statement as required by Section 9-512 or 9-518, as applicable;

(ii) identifies an initial financing

statement whose effectiveness has lapsed under Section 9-515; or

(iii) identifies an initial financing

statement which was terminated pursuant to Section 9-501.1;

(C) in the case of an initial financing statement

that provides the name of a debtor identified as an individual or an amendment that provides a name of a debtor identified as an individual which was not previously provided in the financing statement to which the record relates, the record does not identify the debtor's surname;

(D) in the case of a record filed or recorded in

the filing office described in Section 9-501(a)(1), the record does not provide a sufficient description of the real property to which it relates; or

(E) in the case of a record submitted to the

filing office described in Section 9-501(a)(1), the filing office has reason to believe, from information contained in the record or from the person that communicated the record to the office, that: (i) if the record indicates that the debtor is a transmitting utility, the debtor does not meet the definition of a transmitting utility as described in Section 9-102(a)(81); (ii) if the record indicates that the transaction relating to the record is a manufactured-home transaction, the transaction does not meet the definition of a manufactured-home transaction as described in Section 9-102(a)(54); or (iii) if the record indicates that the transaction relating to the record is a public-finance transaction, the transaction does not meet the definition of a public-finance transaction as described in Section 9-102(a)(67);

(3.5) in the case of an initial financing statement

or an amendment, if the filing office believes in good faith that the record was communicated to the filing office in violation of Section 9-501.1(a);

(4) in the case of an initial financing statement or

an amendment that adds a secured party of record, the record does not provide a name and mailing address for the secured party of record;

(5) in the case of an initial financing statement or

an amendment that provides a name of a debtor which was not previously provided in the financing statement to which the amendment relates, the record does not:

(A) provide a mailing address for the debtor; or
(B) indicate whether the name provided as the

name of the debtor is the name of an individual or an organization;

(6) in the case of an assignment reflected in an

initial financing statement under Section 9-514(a) or an amendment filed under Section 9-514(b), the record does not provide a name and mailing address for the assignee; or

(7) in the case of a continuation statement, the

record is not filed within the six-month period prescribed by Section 9-515(d).

(c) Rules applicable to subsection (b). For purposes of subsection (b):
(1) a record does not provide information if the

filing office is unable to read or decipher the information; and

(2) a record that does not indicate that it is an

amendment or identify an initial financing statement to which it relates, as required by Section 9-512, 9-514, or 9-518, is an initial financing statement.

(d) Refusal to accept record; record effective as filed record. A record that is communicated to the filing office with tender of the filing fee, but which the filing office refuses to accept for a reason other than one set forth in subsection (b), is effective as a filed record except as against a purchaser of the collateral which gives value in reasonable reliance upon the absence of the record from the files.
(e) The Secretary of State may refuse to accept a record for filing under subdivision (b)(3)(E) or (b)(3.5) only if the refusal is approved by the Department of Business Services of the Secretary of State and the General Counsel to the Secretary of State.
(Source: P.A. 97-836, eff. 7-20-12; 97-1034, eff. 7-1-13; 98-463, eff. 8-16-13.)

(810 ILCS 5/9-517)
Sec. 9-517. Effect of indexing errors. The failure of the filing office to index a record correctly does not affect the effectiveness of the filed record.
(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/9-518)
Sec. 9-518. Claim concerning inaccurate or wrongfully filed record.
(a) Statement with respect to record indexed under a person's name. A person may file in the filing office an information statement with respect to a record indexed there under the person's name if the person believes that the record is inaccurate or was wrongfully filed.
(b) Contents of statement under subsection (a). An information statement under subsection (a) must:
(1) identify the record to which it relates by the

file number assigned to the initial financing statement to which the record relates;

(2) indicate that it is an information statement; and
(3) provide the basis for the person's belief that

the record is inaccurate and indicate the manner in which the person believes the record should be amended to cure any inaccuracy or provide the basis for the person's belief that the record was wrongfully filed.

(c) Statement by secured party of record. A person may file in the filing office an information statement with respect to a record filed there if the person is a secured party of record with respect to the financing statement to which the record relates and believes that the person that filed the record was not entitled to do so under Section 9-509(d).
(d) Contents of statement under subsection (c). An information statement under subsection (c) must:
(1) identify the record to which it relates by the

file number assigned to the initial financing statement to which the record relates;

(2) indicate that it is an information statement; and
(3) provide the basis for the person's belief that

the person that filed the record was not entitled to do so under Section 9-509(d).

(e) Record not affected by information statement. The filing of an information statement does not affect the effectiveness of an initial financing statement or other filed record.
(Source: P.A. 97-1034, eff. 7-1-13.)

(810 ILCS 5/Art. 9 Pt. 5 Sub. 2 heading)

(810 ILCS 5/9-519)
Sec. 9-519. Numbering, maintaining, and indexing records; communicating information provided in records.
(a) Filing office duties. For each record filed in a filing office, the filing office shall:
(1) assign a unique number to the filed record;
(2) create a record, which may be electronic,

microfilm, or otherwise, that bears the number assigned to the filed record and the date and time of filing;

(3) maintain the filed record for public inspection;

and

(4) index the filed record in accordance with

subsections (c), (d), and (e).

(b) File number. A file number assigned after January 1, 2002, must include a digit that:
(1) is mathematically derived from or related to the

other digits of the file number; and

(2) aids the filing office in determining whether a

number communicated as the file number includes a single-digit or transpositional error.

(c) Indexing: general. Except as otherwise provided in subsections (d) and (e), the filing office shall:
(1) index an initial financing statement according to

the name of the debtor and index all filed records relating to the initial financing statement in a manner that associates with one another an initial financing statement and all filed records relating to the initial financing statement; and

(2) index a record that provides a name of a debtor

which was not previously provided in the financing statement to which the record relates also according to the name that was not previously provided.

(d) Indexing: real-property-related financing statement. If a financing statement is filed as a fixture filing or covers as-extracted collateral or timber to be cut, it must be filed for record and the filing office shall index it:
(1) under the names of the debtor and of each owner

of record shown on the financing statement as if they were the mortgagors under a mortgage of the real property described; and

(2) to the extent that the law of this State provides

for indexing of records of mortgages under the name of the mortgagee, under the name of the secured party as if the secured party were the mortgagee thereunder, or, if indexing is by description, as if the financing statement were a record of a mortgage of the real property described.

(e) Indexing: real-property-related assignment. If a financing statement is filed as a fixture filing or covers as-extracted collateral or timber to be cut, the filing office shall index an assignment filed under Section 9-514(a) or an amendment filed under Section 9-514(b):
(1) under the name of the assignor as grantor; and
(2) to the extent that the law of this State provides

for indexing a record of the assignment of a mortgage under the name of the assignee, under the name of the assignee.

(f) Retrieval and association capability. The filing office shall maintain a capability:
(1) to retrieve a record by the name of the debtor

and by the file number assigned to the initial financing statement to which the record relates; and

(2) to associate and retrieve with one another an

initial financing statement and each filed record relating to the initial financing statement.

(g) Removal of debtor's name. The filing office may not remove a debtor's name from the index until one year after the effectiveness of a financing statement naming the debtor lapses under Section 9-515 with respect to all secured parties of record.
(h) Timeliness of filing office performance. The filing office shall perform the acts required by subsections (a) through (e) at the time and in the manner prescribed by filing-office rule, but not later than two business days after the filing office receives the record in question.
(i) Inapplicability to real-property-related filing office. Subsections (b) and (h) do not apply to a filing office described in Section 9-501(a)(1).
(j) Unless a statute on disposition of public records provides otherwise, if the filing officer has an electronic, microfilm, or other image record to be maintained of the financing statement, continuation statement, statement of assignment, statement of release, termination statement, or any other related document, he or she may remove and destroy the original paper submission.
(Source: P.A. 91-893, eff. 7-1-01; 92-33, eff. 7-1-01.)

(810 ILCS 5/9-520)
Sec. 9-520. Acceptance and refusal to accept record.
(a) Mandatory refusal to accept record. A filing office shall refuse to accept a record for filing for a reason set forth in Section 9-516(b) and may refuse to accept a record for filing only for a reason set forth in Section 9-516(b).
(b) Communication concerning refusal. If a filing office refuses to accept a record for filing, it shall communicate to the person that presented the record the fact of and reason for the refusal and the date and time the record would have been filed had the filing office accepted it. The communication must be made at the time and in the manner prescribed by filing-office rule, but in the case of a filing office described in Section 9-501(a)(2), in no event more than two business days after the filing office receives the record.
(c) When filed financing statement effective. A filed financing statement satisfying Section 9-502(a) and (b) is effective, even if the filing office is required to refuse to accept it for filing under subsection (a). However, Section 9-338 applies to a filed financing statement providing information described in Section 9-516(b)(5) which is incorrect at the time the financing statement is filed.
(d) Separate application to multiple debtors. If a record communicated to a filing office provides information that relates to more than one debtor, this Part applies as to each debtor separately.
(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/9-521)
Sec. 9-521. Uniform form of written financing statement and amendment.
(a) Initial financing statement form. A filing office that accepts written records may not refuse to accept a written initial financing statement in the form and format set forth in the official text of the 2010 amendments to Article 9 of the Uniform Commercial Code promulgated by the American Law Institute and the National Conference of Commissioners on Uniform State Laws, except for a reason set forth in Section 9-516(b).
(b) Amendment form. A filing office that accepts written records may not refuse to accept a written record in the form and format set forth as Form UCC3 and Form UCC3Ad in the final official text of the 2010 amendments to Article 9 of the Uniform Commercial Code promulgated by the American Law Institute and the National Conference of Commissioners on Uniform State Laws, except for a reason set forth in Section 9-516(b).
(Source: P.A. 97-1034, eff. 7-1-13.)

(810 ILCS 5/9-522)
Sec. 9-522. Maintenance and destruction of records.
(a) Post-lapse maintenance and retrieval of information. The filing office shall maintain a record of the information provided in a filed financing statement for at least one year after the effectiveness of the financing statement has lapsed under Section 9-515 with respect to all secured parties of record. The record must be retrievable by using the name of the debtor and:
(1) if the record was filed in the filing office

described in Section 9-501(a)(1), by using the file number assigned to the initial financing statement to which the record relates and the date and time that the record was filed or recorded; or

(2) if the record was filed in the filing office

described in Section 9-501(a)(2), by using the file number assigned to the initial financing statement to which the record relates.

(b) Destruction of written records. Except to the extent that a statute governing disposition of public records provides otherwise, the filing office immediately may destroy any written record evidencing a financing statement. However, if the filing office destroys a written record, it shall maintain another record of the financing statement which complies with subsection (a).
(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/9-523)
Sec. 9-523. Information from filing office; sale or license of records.
(a) Acknowledgment of filing written record. If a person that files a written record requests an acknowledgment of the filing, the filing office shall send to the person an image of the record showing the number assigned to the record pursuant to Section 9-519(a)(1) and the date and time of the filing of the record. However, if the person furnishes a copy of the record to the filing office, the filing office may instead:
(1) note upon the copy the number assigned to the

record pursuant to Section 9-519(a)(1) and the date and time of the filing of the record; and

(2) send the copy to the person.
(b) Acknowledgment of filing other record. If a person files a record other than a written record, the filing office shall communicate to the person an acknowledgment that provides:
(1) the information in the record;
(2) the number assigned to the record pursuant to

Section 9-519(a)(1); and

(3) the date and time of the filing of the record.
(c) Communication of requested information. The filing office shall communicate or otherwise make available in a record the following information to any person that requests it:
(1) whether there is on file on a date and time

specified by the filing office, but not a date earlier than three business days before the filing office receives the request, any financing statement that:

(A) designates a particular debtor or, if the

request so states, designates a particular debtor at the address specified in the request;

(B) has not lapsed under Section 9-515 with

respect to all secured parties of record; and

(C) if the request so states, has lapsed under

Section 9-515 and a record of which is maintained by the filing office under Section 9-522(a);

(2) the date and time of filing of each financing

statement; and

(3) the information provided in each financing

statement.

(d) Medium for communicating information. In complying with its duty under subsection (c), the filing office may communicate information in any medium. However, if requested, the filing office shall communicate information by issuing a record that can be admitted into evidence in the courts of this State without extrinsic evidence of its authenticity.
(e) Timeliness of filing office performance. The filing office shall perform the acts required by subsections (a) through (d) at the time and in the manner prescribed by filing-office rule, but in the case of a filing office described in Section 9-501(a)(2), not later than two business days after the filing office receives the request.
(f) Public availability of records. At least weekly, the Secretary of State shall offer to sell or license to the public on a nonexclusive basis, in bulk, copies of all records filed in it under this Part, in every medium from time to time available to the filing office.
(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/9-524)
Sec. 9-524. Delay by filing office. Delay by the filing office beyond a time limit prescribed by this Part is excused if:
(1) the delay is caused by interruption of

communication or computer facilities, war, emergency conditions, failure of equipment, or other circumstances beyond control of the filing office; and

(2) the filing office exercises reasonable diligence

under the circumstances.

(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/9-525)
Sec. 9-525. Fees.
(a) Initial financing statement or other record: general rule. Except as otherwise provided in subsection (e), the fee for filing and indexing a record under this Part, other than an initial financing statement of the kind described in subsection (b), is:
(1) $20 if the record is communicated in writing and

consists of one or two pages;

(2) $20 if the record is communicated in writing and

consists of more than two pages; and

(3) $20 if the record is communicated by another

medium authorized by filing-office rule.

(b) Initial financing statement: public-finance and manufactured-housing transactions. Except as otherwise provided in subsection (e), the fee for filing and indexing an initial financing statement of the following kind is:
(1) $20 if the financing statement indicates that it

is filed in connection with a public-finance transaction;

(2) $20 if the financing statement indicates that it

is filed in connection with a manufactured-home transaction.

(c) Number of names. The number of names required to be indexed does not affect the amount of the fee in subsections (a) and (b).
(d) Response to information request. The fee for responding to a request for information from the filing office, including for issuing a certificate showing communicating whether there is on file any financing statement naming a particular debtor, is:
(1) $10 if the request is communicated in writing; and
(2) $10 if the request is communicated by another

medium authorized by filing-office rule.

(e) Record of mortgage. This Section does not require a fee with respect to a record of a mortgage which is effective as a financing statement filed as a fixture filing or as a financing statement covering as-extracted collateral or timber to be cut under Section 9-502(c). However, the recording and satisfaction fees that otherwise would be applicable to the record of the mortgage apply.
(f) Of the total money collected for each filing with the Secretary of State of an original financing statement, amended statement, continuation, or assignment, or for a release of collateral, $12 of the filing fee shall be paid into the Secretary of State Special Services Fund. The remaining $8 shall be deposited into the General Revenue Fund in the State treasury.
(Source: P.A. 93-990, eff. 8-23-04.)

(810 ILCS 5/9-526)
Sec. 9-526. Filing-office rules.
(a) Adoption of filing-office rules. The Secretary of State shall adopt and publish rules to implement this Article. The filing-office rules must be:
(1) consistent with this Article; and
(2) adopted and published in accordance with the

Illinois Administrative Procedure Act.

(b) Harmonization of rules. To keep the filing-office rules and practices of the filing office in harmony with the rules and practices of filing offices in other jurisdictions that enact substantially this Part, and to keep the technology used by the filing office compatible with the technology used by filing offices in other jurisdictions that enact substantially this Part, the Secretary of State, so far as is consistent with the purposes, policies, and provisions of this Article, in adopting, amending, and repealing filing-office rules, shall:
(1) consult with filing offices in other

jurisdictions that enact substantially this Part; and

(2) consult the most recent version of the Model

Rules promulgated by the International Association of Corporate Administrators or any successor organization; and

(3) take into consideration the rules and practices

of, and the technology used by, filing offices in other jurisdictions that enact substantially this Part.

(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/9-527)
Sec. 9-527. Duty to report. The Secretary of State shall report annually to the Governor and Legislature on the operation of the filing office. The report must contain a statement of the extent to which:
(1) the filing-office rules are not in harmony with

the rules of filing offices in other jurisdictions that enact substantially this Part and the reasons for these variations; and

(2) the filing-office rules are not in harmony with

the most recent version of the Model Rules promulgated by the International Association of Corporate Administrators, or any successor organization, and the reasons for these variations.

(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/9-528)
Sec. 9-528. Liability of filing officer. Neither the filing officer nor any of the filing officer's employees or agents shall be subject to personal liability by reason of any error or omission in the performance of any duty under this Article except in the case of willful and wanton conduct.
(Source: P.A. 92-33, eff. 7-1-01.)

(810 ILCS 5/Art. 9 Pt. 6 heading)

(810 ILCS 5/Art. 9 Pt. 6 Sub. 1 heading)

(810 ILCS 5/9-601)
Sec. 9-601. Rights after default; judicial enforcement; consignor or buyer of accounts, chattel paper, payment intangibles, or promissory notes.
(a) Rights of secured party after default. After default, a secured party has the rights provided in this Part and, except as otherwise provided in Section 9-602, those provided by agreement of the parties. A secured party:
(1) may reduce a claim to judgment, foreclose, or

otherwise enforce the claim, security interest, or agricultural lien by any available judicial procedure; and

(2) if the collateral is documents, may proceed

either as to the documents or as to the goods they cover.

(b) Rights and duties of secured party in possession or control. A secured party in possession of collateral or control of collateral under Section 7-106, 9-104, 9-105, 9-106, or 9-107 has the rights and duties provided in Section 9-207.
(c) Rights cumulative; simultaneous exercise. The rights under subsections (a) and (b) are cumulative and may be exercised simultaneously.
(d) Rights of debtor and obligor. Except as otherwise provided in subsection (g) and Section 9-605, after default, a debtor and an obligor have the rights provided in this Part and by agreement of the parties.
(e) Lien of levy after judgment. If a secured party has reduced its claim to judgment, the lien of any levy that may be made upon the collateral by virtue of a judgment relates back to the earliest of:
(1) the date of perfection of the security interest

or agricultural lien in the collateral;

(2) the date of filing a financing statement covering

the collateral; or

(3) any date specified in a statute under which the

agricultural lien was created.

(f) Execution sale. A sale pursuant to a judgment is a foreclosure of the security interest or agricultural lien by judicial procedure within the meaning of this Section. A secured party may purchase at the sale and thereafter hold the collateral free of any other requirements of this Article.
(g) Consignor or buyer of certain rights to payment. Except as otherwise provided in Section 9-607(c), this Part imposes no duties upon a secured party that is a consignor or is a buyer of accounts, chattel paper, payment intangibles, or promissory notes.
(Source: P.A. 95-895, eff. 1-1-09.)

(810 ILCS 5/9-602)
Sec. 9-602. Waiver and variance of rights and duties. Except as otherwise provided in Section 9-624, to the extent that they give rights to a debtor or obligor and impose duties on a secured party, the debtor or obligor may not waive or vary the rules stated in the following listed Sections:
(1) Section 9-207(b)(4)(C), which deals with use and

operation of the collateral by the secured party;

(2) Section 9-210, which deals with requests for an

accounting and requests concerning a list of collateral and statement of account;

(3) Section 9-607(c), which deals with collection and

enforcement of collateral;

(4) Sections 9-608(a) and 9-615(c) to the extent that

they deal with application or payment of noncash proceeds of collection, enforcement, or disposition;

(5) Sections 9-608(a) and 9-615(d) to the extent that

they require accounting for or payment of surplus proceeds of collateral;

(6) Section 9-609 to the extent that it imposes upon

a secured party that takes possession of collateral without judicial process the duty to do so without breach of the peace;

(7) Sections 9-610(b), 9-611, 9-613, and 9-614, which

deal with disposition of collateral;

(8) Section 9-615(f), which deals with calculation of

a deficiency or surplus when a disposition is made to the secured party, a person related to the secured party, or a secondary obligor;

(9) Section 9-616, which deals with explanation of

the calculation of a surplus or deficiency;

(10) Sections 9-620, 9-621, and 9-622, which deal

with acceptance of collateral in satisfaction of obligation;

(11) Section 9-623, which deals with redemption of

collateral;

(12) Section 9-624, which deals with permissible

waivers; and

(13) Sections 9-625 and 9-626, which deal with the

secured party's liability for failure to comply with this Article.

(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/9-603)
Sec. 9-603. Agreement on standards concerning rights and duties.
(a) Agreed standards. The parties may determine by agreement the standards measuring the fulfillment of the rights of a debtor or obligor and the duties of a secured party under a rule stated in Section 9-602 if the standards are not manifestly unreasonable.
(b) Agreed standards inapplicable to breach of peace. Subsection (a) does not apply to the duty under Section 9-609 to refrain from breaching the peace.
(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/9-604)
Sec. 9-604. Procedure if security agreement covers real property or fixtures.
(a) Enforcement: personal and real property. If a security agreement covers both personal and real property, a secured party may proceed:
(1) under this Part as to the personal property

without prejudicing any rights with respect to the real property; or

(2) as to both the personal property and the real

property in accordance with the rights with respect to the real property, in which case the other provisions of this Part do not apply.

(b) Enforcement: fixtures. Subject to subsection (c), if a security agreement covers goods that are or become fixtures, a secured party may proceed:
(1) under this Part; or
(2) in accordance with the rights with respect to

real property, in which case the other provisions of this Part do not apply.

(c) Removal of fixtures. Subject to the other provisions of this Part, if a secured party holding a security interest in fixtures has priority over all owners and encumbrancers of the real property, the secured party, after default, may remove the collateral from the real property.
(d) Injury caused by removal. A secured party that removes collateral shall promptly reimburse any encumbrancer or owner of the real property, other than the debtor, for the cost of repair of any physical injury caused by the removal. The secured party need not reimburse the encumbrancer or owner for any diminution in value of the real property caused by the absence of the goods removed or by any necessity of replacing them. A person entitled to reimbursement may refuse permission to remove until the secured party gives adequate assurance for the performance of the obligation to reimburse.
(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/9-605)
Sec. 9-605. Unknown debtor or secondary obligor. A secured party does not owe a duty based on its status as secured party:
(1) to a person that is a debtor or obligor, unless

the secured party knows:

(A) that the person is a debtor or obligor;
(B) the identity of the person; and
(C) how to communicate with the person; or
(2) to a secured party or lienholder that has filed a

financing statement against a person, unless the secured party knows:

(A) that the person is a debtor; and
(B) the identity of the person.
(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/9-606)
Sec. 9-606. Time of default for agricultural lien. For purposes of this Part, a default occurs in connection with an agricultural lien at the time the secured party becomes entitled to enforce the lien in accordance with the statute under which it was created.
(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/9-607)
Sec. 9-607. Collection and enforcement by secured party.
(a) Collection and enforcement generally. If so agreed, and in any event after default, a secured party:
(1) may notify an account debtor or other person

obligated on collateral to make payment or otherwise render performance to or for the benefit of the secured party;

(2) may take any proceeds to which the secured party

is entitled under Section 9-315;

(3) may enforce the obligations of an account debtor

or other person obligated on collateral and exercise the rights of the debtor with respect to the obligation of the account debtor or other person obligated on collateral to make payment or otherwise render performance to the debtor, and with respect to any property that secures the obligations of the account debtor or other person obligated on the collateral;

(4) if it holds a security interest in a deposit

account perfected by control under Section 9-104(a)(1), may apply the balance of the deposit account to the obligation secured by the deposit account; and

(5) if it holds a security interest in a deposit

account perfected by control under Section 9-104(a)(2) or (3), may instruct the bank to pay the balance of the deposit account to or for the benefit of the secured party.

(b) Nonjudicial enforcement of mortgage. If necessary to enable a secured party to exercise under subsection (a)(3) the right of a debtor to enforce a mortgage nonjudicially, the secured party may record in the office in which a record of the mortgage is recorded:
(1) a copy of the security agreement that creates or

provides for a security interest in the obligation secured by the mortgage; and

(2) the secured party's sworn affidavit in recordable

form stating that:

(A) a default has occurred with respect to the

obligation secured by the mortgage; and

(B) the secured party is entitled to enforce the

mortgage nonjudicially.

(c) Commercially reasonable collection and enforcement. A secured party shall proceed in a commercially reasonable manner if the secured party:
(1) undertakes to collect from or enforce an

obligation of an account debtor or other person obligated on collateral; and

(2) is entitled to charge back uncollected collateral

or otherwise to full or limited recourse against the debtor or a secondary obligor.

(d) Expenses of collection and enforcement. A secured party may deduct from the collections made pursuant to subsection (c) reasonable expenses of collection and enforcement, including reasonable attorney's fees and legal expenses incurred by the secured party.
(e) Duties to secured party not affected. This Section does not determine whether an account debtor, bank, or other person obligated on collateral owes a duty to a secured party.
(Source: P.A. 97-1034, eff. 7-1-13.)

(810 ILCS 5/9-608)
Sec. 9-608. Application of proceeds of collection or enforcement; liability for deficiency and right to surplus.
(a) Application of proceeds, surplus, and deficiency if obligation secured. If a security interest or agricultural lien secures payment or performance of an obligation, the following rules apply:
(1) A secured party shall apply or pay over for

application the cash proceeds of collection or enforcement under Section 9-607 in the following order to:

(A) the reasonable expenses of collection and

enforcement and, to the extent provided for by agreement and not prohibited by law, reasonable attorney's fees and legal expenses incurred by the secured party;

(B) the satisfaction of obligations secured by

the security interest or agricultural lien under which the collection or enforcement is made; and

(C) the satisfaction of obligations secured by

any subordinate security interest in or other lien on the collateral subject to the security interest or agricultural lien under which the collection or enforcement is made if the secured party receives an authenticated demand for proceeds before distribution of the proceeds is completed.

(2) If requested by a secured party, a holder of a

subordinate security interest or other lien shall furnish reasonable proof of the interest or lien within a reasonable time. Unless the holder complies, the secured party need not comply with the holder's demand under paragraph (1)(C).

(3) A secured party need not apply or pay over for

application noncash proceeds of collection and enforcement under Section 9-607 unless the failure to do so would be commercially unreasonable. A secured party that applies or pays over for application noncash proceeds shall do so in a commercially reasonable manner.

(4) A secured party shall account to and pay a debtor

for any surplus, and the obligor is liable for any deficiency.

(b) No surplus or deficiency in sales of certain rights to payment. If the underlying transaction is a sale of accounts, chattel paper, payment intangibles, or promissory notes, the debtor is not entitled to any surplus, and the obligor is not liable for any deficiency.
(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/9-609)
Sec. 9-609. Secured party's right to take possession after default.
(a) Possession; rendering equipment unusable; disposition on debtor's premises. After default, a secured party:
(1) may take possession of the collateral; and
(2) without removal, may render equipment unusable

and dispose of collateral on a debtor's premises under Section 9-610.

(b) Judicial and nonjudicial process. A secured party may proceed under subsection (a):
(1) pursuant to judicial process; or
(2) without judicial process, if it proceeds without

breach of the peace.

(c) Assembly of collateral. If so agreed, and in any event after default, a secured party may require the debtor to assemble the collateral and make it available to the secured party at a place to be designated by the secured party which is reasonably convenient to both parties.
(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/9-610)
Sec. 9-610. Disposition of collateral after default.
(a) Disposition after default. After default, a secured party may sell, lease, license, or otherwise dispose of any or all of the collateral in its present condition or following any commercially reasonable preparation or processing.
(b) Commercially reasonable disposition. Every aspect of a disposition of collateral, including the method, manner, time, place, and other terms, must be commercially reasonable. If commercially reasonable, a secured party may dispose of collateral by public or private proceedings, by one or more contracts, as a unit or in parcels, and at any time and place and on any terms.
(c) Purchase by secured party. A secured party may purchase collateral:
(1) at a public disposition; or
(2) at a private disposition only if the collateral

is of a kind that is customarily sold on a recognized market or the subject of widely distributed standard price quotations.

(d) Warranties on disposition. A contract for sale, lease, license, or other disposition includes the warranties relating to title, possession, quiet enjoyment, and the like which by operation of law accompany a voluntary disposition of property of the kind subject to the contract.
(e) Disclaimer of warranties. A secured party may disclaim or modify warranties under subsection (d):
(1) in a manner that would be effective to disclaim

or modify the warranties in a voluntary disposition of property of the kind subject to the contract of disposition; or

(2) by communicating to the purchaser a record

evidencing the contract for disposition and including an express disclaimer or modification of the warranties.

(f) Record sufficient to disclaim warranties. A record is sufficient to disclaim warranties under subsection (e) if it indicates "There is no warranty relating to title, possession, quiet enjoyment, or the like in this disposition" or uses words of similar import.
(g) The provisions of this Section are subject to Section 26.5 of the Retail Installment Sales Act.
(Source: P.A. 97-913, eff. 1-1-13.)

(810 ILCS 5/9-611)
Sec. 9-611. Notification before disposition of collateral.
(a) "Notification date." In this Section, "notification date" means the earlier of the date on which:
(1) a secured party sends to the debtor and any

secondary obligor an authenticated notification of disposition; or

(2) the debtor and any secondary obligor waive the

right to notification.

(b) Notification of disposition required. Except as otherwise provided in subsection (d), a secured party that disposes of collateral under Section 9-610 shall send to the persons specified in subsection (c) a reasonable authenticated notification of disposition.
(c) Persons to be notified. To comply with subsection (b), the secured party shall send an authenticated notification of disposition to:
(1) the debtor;
(2) any secondary obligor; and
(3) if the collateral is other than consumer goods:
(A) any other person from which the secured party

has received, before the notification date, an authenticated notification of a claim of an interest in the collateral;

(B) any other secured party or lienholder that,

10 days before the notification date, held a security interest in or other lien on the collateral perfected by the filing of a financing statement that:

(i) identified the collateral;
(ii) was indexed under the debtor's name as

of that date; and

(iii) was filed in the office in which to

file a financing statement against the debtor covering the collateral as of that date; and

(C) any other secured party that, 10 days before

the notification date, held a security interest in the collateral perfected by compliance with a statute, regulation, or treaty described in Section 9-311(a).

(d) Subsection (b) inapplicable: perishable collateral; recognized market. Subsection (b) does not apply if the collateral is perishable or threatens to decline speedily in value or is of a type customarily sold on a recognized market.
(e) Compliance with subsection (c)(3)(B). A secured party complies with the requirement for notification prescribed by subsection (c)(3)(B) if:
(1) not later than 20 days or earlier than 30 days

before the notification date, the secured party requests, in a commercially reasonable manner, information concerning financing statements indexed under the debtor's name in the office indicated in subsection (c)(3)(B); and

(2) before the notification date, the secured party:
(A) did not receive a response to the request for

information; or

(B) received a response to the request for

information and sent an authenticated notification of disposition to each secured party or other lienholder named in that response whose financing statement covered the collateral.

(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/9-612)
Sec. 9-612. Timeliness of notification before disposition of collateral.
(a) Reasonable time is question of fact. Except as otherwise provided in subsection (b), whether a notification is sent within a reasonable time is a question of fact. The limitation of the rule in subsection (b) to transactions other than consumer-goods transactions is intended to leave to the court the determination of the proper rules in consumer-goods transactions. The court may not infer from that limitation the nature of the proper rule in consumer-goods transactions and may continue to apply established approaches.
(b) 10-day period sufficient in non-consumer transaction. In a transaction other than a consumer transaction, a notification of disposition sent after default and 10 days or more before the earliest time of disposition set forth in the notification is sent within a reasonable time before the disposition.
(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/9-613)
Sec. 9-613. Contents and form of notification before disposition of collateral: general. Except in a consumer-goods transaction, the following rules apply:
(1) The contents of a notification of disposition are

sufficient if the notification:

(A) describes the debtor and the secured party;
(B) describes the collateral that is the subject

of the intended disposition;

(C) states the method of intended disposition;
(D) states that the debtor is entitled to an

accounting of the unpaid indebtedness and states the charge, if any, for an accounting; and

(E) states the time and place of a public

disposition or the time after which any other disposition is to be made.

(2) Whether the contents of a notification that lacks

any of the information specified in paragraph (1) are nevertheless sufficient is a question of fact.

(3) The contents of a notification providing

substantially the information specified in paragraph (1) are sufficient, even if the notification is accompanied by or combined other notification or includes:

(A) information not specified by that paragraph;

or

(B) minor errors that are not seriously

misleading.

(4) A particular phrasing of the notification is not

required.

(5) The following form of notification and the form

appearing in Section 9-614(4), when completed, each provides sufficient information:

debtor, obligor, or other person to which the notification is sent)

From: ................................... (Name,

address, and telephone number of secured party)

Name of Debtor(s): ..................... (Include

only if debtor(s) are not an addressee)

For a public disposition:
We will sell or lease or license, as applicable, the

............................ (describe collateral) to the highest qualified bidder in public as follows:

Day and Date: ...................................
Time: ...........................................
Place: ..........................................

For a private disposition:
We will sell (or lease or license, as applicable) the

........................... (describe collateral) privately sometime after ................ (day and date).

You are entitled to an accounting of the unpaid

indebtedness secured by the property that we intend to sell or lease or license, as applicable for a charge of $................. You may request an accounting by calling us at .................. (telephone number).

(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/9-614)
Sec. 9-614. Contents and form of notification before disposition of collateral: consumer-goods transaction. In a consumer-goods transaction, the following rules apply:
(1) A notification of disposition must provide the

following information:

(A) the information specified in Section 9-613(1);
(B) a description of any liability for a

deficiency of the person to which the notification is sent;

(C) a telephone number from which the amount that

must be paid to the secured party to redeem the collateral under Section 9-623 is available; and

(D) a telephone number or mailing address from

which additional information concerning the disposition and the obligation secured is available.

(2) A particular phrasing of the notification is not

required.

(3) The contents of a notification providing

substantially the information specified in paragraph (1) are sufficient, even if the notification:

(A) is accompanied by or combined with other

notifications;

(B) includes information not specified by that

paragraph; or

(C) includes minor errors that are not seriously

misleading.

(4) The following form of notification, when

completed, provides sufficient information:

............. (Name and address of secured party)
............. (Date)

collateral), because you broke promises in our agreement.

For a public disposition:
We will sell ....................... (describe

collateral) at public sale. A sale could include a lease or license. The sale will be held as follows:

Date: ................................
Time: ................................
Place: ................................
You may attend the sale and bring bidders if you want.

For a private disposition:
We will sell ........................... (describe

collateral) at private sale sometime after .................... (date). A sale could include a lease or license.

The money that we get from the sale (after paying our

costs) will reduce the amount you owe. If we get less money than you owe, you ............ (will or will not, as applicable) still owe us the difference. If we get more money than you owe, you will get the extra money, unless we must pay it to someone else.

You can get the property back at any time before we

sell it by paying us the full amount you owe (not just the past due payments), including our expenses. To learn the exact amount you must pay, call us at ................ (telephone number).

If you want us to explain to you in writing how we

have figured the amount that you owe us, you may call us at .................. (telephone number) or write us at .................................... (secured party's address) and request a written explanation. We will charge you $ ........... for the explanation if we sent you another written explanation of the amount you owe us within the last six months.

If you need more information about the sale call us

at .................. (telephone number) or write us at ......................... (secured party's address).

We are sending this notice to the following other

people who have an interest ...................... (describe collateral) or who owe money under your agreement:

.................................................
(Names of all other debtors and obligors, if any)
(5) A notification in the form of paragraph (4) is

sufficient, even if it includes errors in information not required by paragraph (1).

(6) If a notification under this Section is not in

the form of paragraph (4), law other than this Article determines the effect of including information not required by paragraph (1).

(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/9-615)
Sec. 9-615. Application of proceeds of disposition; liability for deficiency and right to surplus.
(a) Application of proceeds. A secured party shall apply or pay over for application the cash proceeds of disposition in the following order to:
(1) the reasonable expenses of retaking, holding,

preparing for disposition, processing, and disposing, and, to the extent provided for by agreement and not prohibited by law, reasonable attorney's fees and legal expenses incurred by the secured party;

(2) the satisfaction of obligations secured by the

security interest or agricultural lien under which the disposition is made;

(3) the satisfaction of obligations secured by any

subordinate security interest in or other subordinate lien on the collateral if:

(A) the secured party receives from the holder of

the subordinate security interest or other lien an authenticated demand for proceeds before distribution of the proceeds is completed; and

(B) in a case in which a consignor has an

interest in the collateral, the subordinate security interest or other lien is senior to the interest of the consignor; and

(4) a secured party that is a consignor of the

collateral if the secured party receives from the consignor an authenticated demand for proceeds before distribution of the proceeds is completed.

(b) Proof of subordinate interest. If requested by a secured party, a holder of a subordinate security interest or other lien shall furnish reasonable proof of the interest or lien within a reasonable time. Unless the holder does so, the secured party need not comply with the holder's demand under subsection (a)(3).
(c) Application of noncash proceeds. A secured party need not apply or pay over for application noncash proceeds of disposition under this Section unless the failure to do so would be commercially unreasonable. A secured party that applies or pays over for application noncash proceeds shall do so in a commercially reasonable manner.
(d) Surplus or deficiency if obligation secured. If the security interest under which a disposition is made secures payment or performance of an obligation, after making the payments and applications required by subsection (a) and permitted by subsection (c):
(1) unless subsection (a)(4) requires the secured

party to apply or pay over cash proceeds to a consignor, the secured party shall account to and pay a debtor for any surplus; and

(2) the obligor is liable for any deficiency.
(e) No surplus or deficiency in sales of certain rights to payment. If the underlying transaction is a sale of accounts, chattel paper, payment intangibles, or promissory notes:
(1) the debtor is not entitled to any surplus; and
(2) the obligor is not liable for any deficiency.
(f) Calculation of surplus or deficiency in disposition to person related to secured party. The surplus or deficiency following a disposition is calculated based on the amount of proceeds that would have been realized in a disposition complying with this Part and described in subsection (f)(2) of this Section to a transferee other than the secured party, a person related to the secured party, or a secondary obligor if:
(1) the transferee in the disposition is the secured

party, a person related to the secured party, or a secondary obligor; and

(2) the amount of proceeds of the disposition is

significantly below the range of proceeds that would have been received from a complying disposition by a forced sale without reserve to a willing buyer other than the secured party, a person related to the secured party, or a secondary obligor.

(g) Cash proceeds received by junior secured party. A secured party that receives cash proceeds of a disposition in good faith and without knowledge that the receipt violates the rights of the holder of a security interest or other lien that is not subordinate to the security interest or agricultural lien under which the disposition is made:
(1) takes the cash proceeds free of the security

interest or other lien;

(2) is not obligated to apply the proceeds of the

disposition to the satisfaction of obligations secured by the security interest or other lien; and

(3) is not obligated to account to or pay the holder

of the security interest or other lien for any surplus.

(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/9-616)
Sec. 9-616. Explanation of calculation of surplus or deficiency.
(a) Definitions. In this Section:
(1) "Explanation" means a writing that:
(A) states whether a surplus or deficiency is

owed and the amount of the surplus, if applicable;

(B) states, if applicable, that future debits,

credits, charges, including additional credit service charges or interest, rebates, and expenses may affect the amount of the surplus or deficiency;

(C) provides a telephone number or mailing

address from which the debtor or consumer obligor may obtain additional information concerning the transaction and from which such person may request the amount of the deficiency and further information regarding how the secured party calculated the surplus or deficiency; and

(D) at the sender's option, the information set

forth in subsection (c).

(2) "Request" means a record:
(A) authenticated by a debtor or consumer obligor;
(B) requesting that the recipient provide

information of how it calculated the surplus or deficiency; and

(C) sent after disposition of the collateral

under Section 9-610.

(b) Explanation of calculation. In a consumer-goods transaction in which the debtor is entitled to a surplus or a consumer obligor is liable for a deficiency under Section 9-615, the secured party shall:
(1) send an explanation to the debtor or consumer

obligor, as applicable, after the disposition and:

(A) before or when the secured party accounts to

the debtor and pays any surplus or first makes written demand on the consumer obligor after the disposition for payment of the deficiency, other than in instances in which such demand is made by a third-party debt collector covered by the Fair Debt Collection Practices Act; and

(B) within 14 days after receipt of a request

made by the debtor or consumer obligor within one year after the secured party has given an explanation under this Section or notice to such debtor or consumer obligor under Section 9-614 of this Article; or

(2) in the case of a consumer obligor who is liable

for a deficiency, within 14 days after receipt of a request, send to the consumer obligor a record waiving the secured party's right to a deficiency.

(c) Required information for response to request. To comply with a request, the secured party must provide a response in writing which includes the following information:
(1) the aggregate amount of obligations secured by

the security interest under which the disposition was made, and, if the amount reflects a rebate of unearned interest or credit service charge, an indication of that fact, calculated as of a specified date:

(A) if the secured party takes or receives

possession of the collateral after default, not more than 35 days before the secured party takes or receives possession; or

(B) if the secured party takes or receives

possession of the collateral before default or does not take possession of the collateral, not more than 35 days before the disposition;

(2) the amount of proceeds of the disposition;
(3) the aggregate amount of the obligations after

deducting the amount of proceeds;

(4) the amount, in the aggregate or by type, and

types of expenses, including expenses of retaking, holding, preparing for disposition, processing, and disposing of the collateral, and attorney's fees secured by the collateral which are known to the secured party and relate to the current disposition;

(5) the amount, in the aggregate or by type, and

types of credits, including rebates of interest or credit service charges, to which the obligor is known to be entitled and which are not reflected in the amount in paragraph (1); and

(6) the amount of the surplus or deficiency.
(d) Substantial compliance. A particular phrasing of the explanation or response to a request is not required. An explanation or a response to a request complying substantially with the requirements of this Section is sufficient even if it is:
(1) accompanied by or combined with other

notifications;

(2) includes information not specified by this

Section;

(3) includes minor errors that are not seriously

misleading; or

(4) includes errors in information not required by

this Section.

(e) Charges for responses. A debtor or consumer obligor is entitled without charge to one response to a request under this Section during any six-month period in which the secured party did not send to the debtor or consumer obligor an explanation pursuant to subsection (b)(1). The secured party may require payment of a charge not exceeding $25 for each additional response.
(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/9-617)
Sec. 9-617. Rights of transferee of collateral.
(a) Effects of disposition. A secured party's disposition of collateral after default:
(1) transfers to a transferee for value all of the

debtor's rights in the collateral;

(2) discharges the security interest under which the

disposition is made; and

(3) discharges any subordinate security interest or

other subordinate lien.

(b) Rights of good-faith transferee. A transferee that acts in good faith takes free of the rights and interests described in subsection (a), even if the secured party fails to comply with this Article or the requirements of any judicial proceeding.
(c) Rights of other transferee. If a transferee does not take free of the rights and interests described in subsection (a), the transferee takes the collateral subject to:
(1) the debtor's rights in the collateral;
(2) the security interest or agricultural lien under

which the disposition is made; and

(3) any other security interest or other lien.
(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/9-618)
Sec. 9-618. Rights and duties of certain secondary obligors.
(a) Rights and duties of secondary obligor. A secondary obligor acquires the rights and becomes obligated to perform the duties of the secured party after the secondary obligor:
(1) receives an assignment of a secured obligation

from the secured party;

(2) receives a transfer of collateral from the

secured party and agrees to accept the rights and assume the duties of the secured party; or

(3) is subrogated to the rights of a secured party

with respect to collateral.

(b) Effect of assignment, transfer, or subrogation. An assignment, transfer, or subrogation described in subsection (a):
(1) is not a disposition of collateral under Section

9-610; and

(2) relieves the secured party of further duties

under this Article.

(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/9-619)
Sec. 9-619. Transfer of record or legal title.
(a) "Transfer statement." In this Section, "transfer statement" means a record authenticated by a secured party stating:
(1) that the debtor has defaulted in connection with

an obligation secured by specified collateral;

(2) that the secured party has exercised its

post-default remedies with respect to the collateral;

(3) that, by reason of the exercise, a transferee has

acquired the rights of the debtor in the collateral; and

(4) the name and mailing address of the secured

party, debtor, and transferee.

(b) Effect of transfer statement. A transfer statement entitles the transferee to the transfer of record of all rights of the debtor in the collateral specified in the statement in any official filing, recording, registration, or certificate-of-title system covering the collateral. If a transfer statement is presented with the applicable fee and request form to the official or office responsible for maintaining the system, the official or office shall:
(1) accept the transfer statement;
(2) promptly amend its records to reflect the

transfer; and

(3) if applicable, issue a new appropriate

certificate of title in the name of the transferee.

(c) Transfer not a disposition; no relief of secured party's duties. A transfer of the record or legal title to collateral to a secured party under subsection (b) or otherwise is not of itself a disposition of collateral under this Article and does not of itself relieve the secured party of its duties under this Article.
(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/9-620)
Sec. 9-620. Acceptance of collateral in full or partial satisfaction of obligation; compulsory disposition of collateral.
(a) Conditions to acceptance in satisfaction. Except as otherwise provided in subsection (g), a secured party may accept collateral in full or partial satisfaction of the obligation it secures only if:
(1) the debtor consents to the acceptance under

subsection (c);

(2) the secured party does not receive, within the

time set forth in subsection (d), a notification of objection to the proposal authenticated by:

(A) a person to which the secured party was

required to send a proposal under Section 9-621; or

(B) any other person, other than the debtor,

holding an interest in the collateral subordinate to the security interest that is the subject of the proposal;

(3) if the collateral is consumer goods, the

collateral is not in the possession of the debtor when the debtor consents to the acceptance; and

(4) subsection (e) does not require the secured party

to dispose of the collateral or the debtor waives the requirement pursuant to Section 9-624.

(b) Purported acceptance ineffective. A purported or apparent acceptance of collateral under this Section is ineffective unless:
(1) the secured party consents to the acceptance in

an authenticated record or sends a proposal to the debtor; and

(2) the conditions of subsection (a) are met.
(c) Debtor's consent. For purposes of this Section:
(1) a debtor consents to an acceptance of collateral

in partial satisfaction of the obligation it secures only if the debtor agrees to the terms of the acceptance in a record authenticated after default; and

(2) a debtor consents to an acceptance of collateral

in full satisfaction of the obligation it secures only if the debtor agrees to the terms of the acceptance in a record authenticated after default or the secured party:

(A) sends to the debtor after default a proposal

that is unconditional or subject only to a condition that collateral not in the possession of the secured party be preserved or maintained;

(B) in the proposal, proposes to accept

collateral in full satisfaction of the obligation it secures; and

(C) does not receive a notification of objection

authenticated by the debtor within 20 days after the proposal is sent.

(d) Effectiveness of notification. To be effective under subsection (a)(2), a notification of objection must be received by the secured party:
(1) in the case of a person to which the proposal was

sent pursuant to Section 9-621, within 20 days after notification was sent to that person; and

(2) in other cases:
(A) within 20 days after the last notification

was sent pursuant to Section 9-621; or

(B) if a notification was not sent, before the

debtor consents to the acceptance under subsection (c).

(e) Mandatory disposition of consumer goods. A secured party that has taken possession of collateral shall dispose of the collateral pursuant to Section 9-610 within the time specified in subsection (f) if:
(1) 60 percent of the cash price has been paid in the

case of a purchase-money security interest in consumer goods; or

(2) 60 percent of the principal amount of the

obligation secured has been paid in the case of a non-purchase-money security interest in consumer goods.

(f) Compliance with mandatory disposition requirement. To comply with subsection (e), the secured party shall dispose of the collateral:
(1) within 90 days after taking possession; or
(2) within any longer period to which the debtor and

all secondary obligors have agreed in an agreement to that effect entered into and authenticated after default.

(g) No partial satisfaction in consumer transaction. In a consumer transaction, a secured party may not accept collateral in partial satisfaction of the obligation it secures.
(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/9-621)
Sec. 9-621. Notification of proposal to accept collateral.
(a) Persons to which proposal to be sent. A secured party that desires to accept collateral in full or partial satisfaction of the obligation it secures shall send its proposal to:
(1) any person from which the secured party has

received, before the debtor consented to the acceptance, an authenticated notification of a claim of an interest in the collateral;

(2) any other secured party or lienholder that, 10

days before the debtor consented to the acceptance, held a security interest in or other lien on the collateral perfected by the filing of a financing statement that:

(A) identified the collateral;
(B) was indexed under the debtor's name as of

that date; and

(C) was filed in the office or offices in which

to file a financing statement against the debtor covering the collateral as of that date; and

(3) any other secured party that, 10 days before the

debtor consented to the acceptance, held a security interest in the collateral perfected by compliance with a statute, regulation, or treaty described in Section 9-311(a).

(b) Proposal to be sent to secondary obligor in partial satisfaction. A secured party that desires to accept collateral in partial satisfaction of the obligation it secures shall send its proposal to any secondary obligor in addition to the persons described in subsection (a).
(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/9-622)
Sec. 9-622. Effect of acceptance of collateral.
(a) Effect of acceptance. A secured party's acceptance of collateral in full or partial satisfaction of the obligation it secures:
(1) discharges the obligation to the extent consented

to by the debtor;

(2) transfers to the secured party all of a debtor's

rights in the collateral;

(3) discharges the security interest or agricultural

lien that is the subject of the debtor's consent and any subordinate security interest or other subordinate lien; and

(4) terminates any other subordinate interest.
(b) Discharge of subordinate interest notwithstanding noncompliance. A subordinate interest is discharged or terminated under subsection (a), even if the secured party fails to comply with this Article.
(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/9-623)
Sec. 9-623. Right to redeem collateral.
(a) Persons that may redeem. A debtor, any secondary obligor, or any other secured party or lienholder may redeem collateral.
(b) Requirements for redemption. To redeem collateral, a person shall tender:
(1) fulfillment of all obligations secured by the

collateral; and

(2) the reasonable expenses and attorney's fees

described in Section 9-615(a)(1).

(c) When redemption may occur. A redemption may occur at any time before a secured party:
(1) has collected collateral under Section 9-607;
(2) has disposed of collateral or entered into a

contract for its disposition under Section 9-610; or

(3) has accepted collateral in full or partial

satisfaction of the obligation it secures under Section 9-622.

(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/9-624)
Sec. 9-624. Waiver.
(a) Waiver of disposition notification. A debtor or secondary obligor may waive the right to notification of disposition of collateral under Section 9-611 only by an agreement to that effect entered into and authenticated after default.
(b) Waiver of mandatory disposition. A debtor may waive the right to require disposition of collateral under Section 9-620(e) only by an agreement to that effect entered into and authenticated after default.
(c) Waiver of redemption right. A debtor or secondary obligor may waive the right to redeem collateral under Section 9-623 only by an agreement to that effect entered into and authenticated after default.
(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/Art 9, P6, Sub 2 heading)

(810 ILCS 5/9-625)
Sec. 9-625. Remedies for secured party's failure to comply with Article.
(a) Judicial orders concerning noncompliance. If it is established that a secured party is not proceeding in accordance with this Article, a court may order or restrain collection, enforcement, or disposition of collateral on appropriate terms and conditions.
(b) Damages for noncompliance. Subject to subsections (c), (d), and (f), a person is liable for damages in the amount of any loss caused by a failure to comply with this Article. Loss caused by a failure to comply with a request under Section 9-210 may include loss resulting from the debtor's inability to obtain, or increased costs of, alternative financing.
(c) Persons entitled to recover damages; statutory damages if collateral is consumer goods. Except as otherwise provided in Section 9-628:
(1) a person that, at the time of the failure, was a

debtor, was an obligor, or held a security interest in or other lien on the collateral may recover in an individual action damages under subsection (b) for its loss; and

(2) if the collateral is consumer goods, a person

that was a debtor or a secondary obligor at the time a secured party failed to comply with this Part may recover in an individual action for that failure in any event an amount not less than the credit service charge plus 10 percent of the principal amount of the obligation or the time-price differential plus 10 percent of the cash price.

(d) Recovery when deficiency eliminated or reduced. A debtor whose deficiency is eliminated under Section 9-626 may recover damages for the loss of any surplus. However, a debtor or secondary obligor whose deficiency is eliminated or reduced under Section 9-626 may not otherwise recover under subsection (b) for noncompliance with the provisions of this Part relating to collection, enforcement, disposition, or acceptance.
(e) Statutory damages: noncompliance with specified provisions. In addition to any damages recoverable under subsection (b), the debtor, consumer obligor, or person named as a debtor in a filed record, as applicable, may recover in an individual action $500 for each instance that a person:
(1) fails to comply with Section 9-208;
(2) fails to comply with Section 9-209;
(3) files a record that the person is not entitled to

file under Section 9-509(a); or

(4) fails to cause the secured party of record to

file or send a termination statement as required by Section 9-513(a) or (c).

(f) Statutory damages: noncompliance with Section 9-210. A debtor or consumer obligor may recover damages under subsection (b) and, in addition, may in an individual action recover $500 in each case from a person that, without reasonable cause, fails to comply with a request under Section 9-210. A recipient of a request under Section 9-210 which never claimed an interest in the collateral or obligations that are the subject of a request under that Section has a reasonable excuse for failure to comply with the request within the meaning of this subsection.
(g) Limitation of security interest: noncompliance with Section 9-210. If a secured party fails to comply with a request regarding a list of collateral or a statement of account under Section 9-210, the secured party may claim a security interest only as shown in the statement included in the request as against a person that is reasonably misled by the failure.
(Source: P.A. 97-1034, eff. 7-1-13.)

(810 ILCS 5/9-626)
Sec. 9-626. Action in which deficiency or surplus is in issue; applicable rules if amount of deficiency or surplus is in issue. In an action in which the amount of a deficiency or surplus is in issue, the following rules apply:
(1) A secured party need not prove compliance with

the provisions of this Part relating to collection, enforcement, disposition, or acceptance unless the debtor or a secondary obligor places the secured party's compliance in issue.

(2) If the secured party's compliance is placed in

issue, the secured party has the burden of establishing that the collection, enforcement, disposition, or acceptance was conducted in accordance with this Part.

(3) Except as otherwise provided in Section 9-628, if

a secured party fails to prove that the collection, enforcement, disposition, or acceptance was conducted in accordance with the provisions of this Part relating to collection, enforcement, disposition, or acceptance, the liability of a debtor or a secondary obligor for a deficiency is limited to an amount by which the sum of the secured obligation, expenses, and attorney's fees exceeds the greater of:

(A) the proceeds of the collection, enforcement,

disposition, or acceptance; or

(B) the amount of proceeds that would have been

realized had the noncomplying secured party proceeded in accordance with the provisions of this Part relating to collection, enforcement, disposition, or acceptance.

(4) For purposes of paragraph (3)(B), the amount of

proceeds that would have been realized is equal to the sum of the secured obligation, expenses, and attorney's fees unless the secured party proves that the amount is less than that sum.

(5) If a deficiency or surplus is calculated under

Section 9-615(f), the debtor or obligor has the burden of establishing that the amount of proceeds of the disposition is significantly below the range of prices that a complying disposition to a person other than the secured party, a person related to the secured party, or a secondary obligor would have brought.

(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/9-627)
Sec. 9-627. Determination of whether conduct was commercially reasonable.
(a) Greater amount obtainable under other circumstances; no preclusion of commercial reasonableness. The fact that a greater amount could have been obtained by a collection, enforcement, disposition, or acceptance at a different time or in a different method from that selected by the secured party is not of itself sufficient to preclude the secured party from establishing that the collection, enforcement, disposition, or acceptance was made in a commercially reasonable manner.
(b) Dispositions that are commercially reasonable. A disposition of collateral is made in a commercially reasonable manner if the disposition is made:
(1) in the usual manner on any recognized market;
(2) at the price current in any recognized market at

the time of the disposition; or

(3) otherwise in conformity with reasonable

commercial practices among dealers in the type of property that was the subject of the disposition.

(c) Approval by court or on behalf of creditors. A collection, enforcement, disposition, or acceptance is commercially reasonable if it has been approved:
(1) in a judicial proceeding;
(2) by a bona fide creditors' committee;
(3) by a representative of creditors; or
(4) by an assignee for the benefit of creditors.
(d) Approval under subsection (c) not necessary; absence of approval has no effect. Approval under subsection (c) need not be obtained, and lack of approval does not mean that the collection, enforcement, disposition, or acceptance is not commercially reasonable.
(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/9-628)
Sec. 9-628. Nonliability and limitation on liability of secured party; liability of secondary obligor.
(a) Limitation of liability to debtor or obligor. Unless a secured party knows that a person is a debtor or obligor, knows the identity of the person, and knows how to communicate with the person:
(1) the secured party is not liable to the person, or

to a secured party or lienholder that has filed a financing statement against the person, for failure to comply with this Article; and

(2) the secured party's failure to comply with this

Article does not affect the liability of the person for a deficiency.

(b) Limitation of liability to debtor, obligor, another secured party, or lienholder. A secured party is not liable because of its status as secured party:
(1) to a person that is a debtor or obligor, unless

the secured party knows:

(A) that the person is a debtor or obligor;
(B) the identity of the person; and
(C) how to communicate with the person; or
(2) to a secured party or lienholder that has filed a

financing statement against a person, unless the secured party knows:

(A) that the person is a debtor; and
(B) the identity of the person.
(c) Limitation of liability if reasonable belief that transaction not a consumer-goods transaction or consumer transaction. A secured party is not liable to any person, and a person's liability for a deficiency is not affected, because of any act or omission arising out of the secured party's reasonable belief that a transaction is not a consumer-goods transaction or a consumer transaction or that goods are not consumer goods, if the secured party's belief is based on its reasonable reliance on:
(1) a debtor's representation concerning the purpose

for which collateral was to be used, acquired, or held; or

(2) an obligor's representation concerning the

purpose for which a secured obligation was incurred.

(d) Limitation of liability for statutory damages. A secured party is not liable to any person under Section 9-625(c)(2) for its failure to comply with Section 9-616.
(e) Limitation of multiple liability for statutory damages. A secured party is not liable under Section 9-625(c)(2) more than once with respect to any one secured obligation.
(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/Art. 9 Pt. 7 heading)

(810 ILCS 5/9-701)
Sec. 9-701. Effective date. (See Section 99 of the Public Act adding this Section to this Act.)
(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/9-702)
Sec. 9-702. Savings clause.
(a) Pre-effective-date transactions or liens. Except as otherwise provided in this Part, this Act applies to a transaction or lien within its scope, even if the transaction or lien was entered into or created before the effective date of this amendatory Act of the 91st General Assembly.
(b) Continuing validity. Except as otherwise provided in subsection (c) and Sections 9-703 through 9-709:
(1) transactions and liens that were not governed by

Article 9 as it existed before the effective date of this amendatory Act of the 91st General Assembly, were validly entered into or created before the effective date of this amendatory Act of the 91st General Assembly, and would be subject to this Act if they had been entered into or created after the effective date of this amendatory Act of the 91st General Assembly, and the rights, duties, and interests flowing from those transactions and liens remain valid after the effective date of this amendatory Act of the 91st General Assembly; and

(2) the transactions and liens may be terminated,

completed, consummated, and enforced as required or permitted by this Act or by the law that otherwise would apply if this Act had not taken effect.

(c) Pre-effective-date proceedings. This amendatory Act of the 91st General Assembly does not affect an action, case, or proceeding commenced before the effective date of this amendatory Act of the 91st General Assembly.
(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/9-703)
Sec. 9-703. Security interest perfected before effective date.
(a) Continuing priority over lien creditor: perfection requirements satisfied. A security interest that is enforceable immediately before the effective date of this amendatory Act of the 91st General Assembly and would have priority over the rights of a person that becomes a lien creditor at that time is a perfected security interest under this Act if, on the effective date of this amendatory Act of the 91st General Assembly, the applicable requirements for enforceability and perfection under this Act are satisfied without further action.
(b) Continuing priority over lien creditor: perfection requirements not satisfied. Except as otherwise provided in Section 9-705, if, immediately before the effective date of this amendatory Act of the 91st General Assembly, a security interest is enforceable and would have priority over the rights of a person that becomes a lien creditor at that time, but the applicable requirements for enforceability or perfection under this Act are not satisfied on the effective date of this amendatory Act of the 91st General Assembly, the security interest:
(1) is a perfected security interest for one year

after the effective date of this amendatory Act of the 91st General Assembly;

(2) remains enforceable thereafter only if the

security interest becomes enforceable under Section 9-203 before the year expires; and

(3) remains perfected thereafter only if the

applicable requirements for perfection under this Act are satisfied before the year expires.

(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/9-704)
Sec. 9-704. Security interest unperfected before effective date. A security interest that is enforceable immediately before the effective date of this amendatory Act of the 91st General Assembly but which would be subordinate to the rights of a person that becomes a lien creditor at that time:
(1) remains an enforceable security interest for one

year after the effective date of this amendatory Act of the 91st General Assembly;

(2) remains enforceable thereafter if the security

interest becomes enforceable under Section 9-203 on the effective date of this amendatory Act of the 91st General Assembly or within one year thereafter; and

(3) becomes perfected:
(A) without further action, on the effective date

of this amendatory Act of the 91st General Assembly if the applicable requirements for perfection under this Act are satisfied before or at that time; or

(B) when the applicable requirements for

perfection are satisfied if the requirements are satisfied after that time.

(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/9-705)
Sec. 9-705. Effectiveness of action taken before effective date.
(a) Pre-effective-date action; one-year perfection period unless reperfected. If action, other than the filing of a financing statement, is taken before the effective date of this amendatory Act of the 91st General Assembly and the action would have resulted in priority of a security interest over the rights of a person that becomes a lien creditor had the security interest become enforceable before the effective date of this amendatory Act of the 91st General Assembly, the action is effective to perfect a security interest that attaches under this Act within one year after the effective date of this amendatory Act of the 91st General Assembly. An attached security interest becomes unperfected one year after the effective date of this amendatory Act of the 91st General Assembly unless the security interest becomes a perfected security interest under this Act before the expiration of that period.
(b) Pre-effective-date filing. The filing of a financing statement before the effective date of this amendatory Act of the 91st General Assembly is effective to perfect a security interest to the extent the filing would satisfy the applicable requirements for perfection under this Act.
(c) Pre-effective-date filing in jurisdiction formerly governing perfection. This Act does not render ineffective an effective financing statement that, before the effective date of this amendatory Act of the 91st General Assembly, is filed and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in Section 9-103 of the Uniform Commercial Code as it existed before the effective date of this amendatory Act of the 91st General Assembly. However, except as otherwise provided in subsections (d) and (e) and Section 9-706, the financing statement ceases to be effective at the earlier of:
(1) the time the financing statement would have

ceased to be effective under the law of the jurisdiction in which it is filed; or

(2) June 30, 2006.
(d) Continuation statement. The filing of a continuation statement after the effective date of this amendatory Act of the 91st General Assembly does not continue the effectiveness of the financing statement filed before the effective date of this amendatory Act of the 91st General Assembly. However, upon the timely filing of a continuation statement after the effective date of this amendatory Act of the 91st General Assembly and in accordance with the law of the jurisdiction governing perfection as provided in Part 3, the effectiveness of a financing statement filed in the same office in that jurisdiction before the effective date of this amendatory Act of the 91st General Assembly continues for the period provided by the law of that jurisdiction.
(e) Application of subsection (c)(2) to transmitting utility financing statement. Subsection (c)(2) applies to a financing statement that, before the effective date of this amendatory Act of the 91st General Assembly, is filed against a transmitting utility and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in Section 9-103, as that Section existed before the effective date of this amendatory Act of the 91st General Assembly, only to the extent that Part 3 provides that the law of a jurisdiction other than jurisdiction in which the financing statement is filed governs perfection of a security interest in collateral covered by the financing statement.
(f) Application of Part 5. A financing statement that includes a financing statement filed before the effective date of this amendatory Act of the 91st General Assembly and a continuation statement filed after the effective date of this amendatory Act of the 91st General Assembly is effective only to the extent that it satisfies the requirements of Part 5 for an initial financing statement.
(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/9-706)
Sec. 9-706. When initial financing statement suffices to continue effectiveness of financing statement.
(a) Initial financing statement in lieu of continuation statement. The filing of an initial financing statement in the office specified in Section 9-501 continues the effectiveness of a financing statement filed before the effective date of this amendatory Act of the 91st General Assembly if:
(1) the filing of an initial financing statement in

that office would be effective to perfect a security interest under this Act;

(2) the pre-effective-date financing statement was

filed in an office in another State or another office in this State; and

(3) the initial financing statement satisfies

subsection (c).

(b) Period of continued effectiveness. The filing of an initial financing statement under subsection (a) continues the effectiveness of the pre-effective-date financing statement:
(1) if the initial financing statement is filed

before the effective date of this amendatory Act of the 91st General Assembly, for the period provided in Section 9-403 of the Uniform Commercial Code as it existed before the effective date of this amendatory Act of the 91st General Assembly with respect to a financing statement; and

(2) if the initial financing statement is filed after

the effective date of this amendatory Act of the 91st General Assembly, for the period provided in Section 9-515 with respect to an initial financing statement.

(c) Requirements for initial financing statement under subsection (a). To be effective for purposes of subsection (a), an initial financing statement must:
(1) satisfy the requirements of Part 5 for an initial

financing statement;

(2) identify the pre-effective-date financing

statement by indicating the office in which the financing statement was filed and providing the dates of filing and file numbers, if any, of the financing statement and of the most recent continuation statement filed with respect to the financing statement; and

(3) indicate that the pre-effective-date financing

statement remains effective.

(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/9-707)
Sec. 9-707. Amendment of pre-effective-date financing statement.
(a) "Pre-effective-date financing statement". In this Section, "pre-effective-date financing statement" means a financing statement filed before the effective date of this amendatory Act of the 91st General Assembly.
(b) Applicable law. After the effective date of this amendatory Act of the 91st General Assembly, a person may add or delete collateral covered by, continue or terminate the effectiveness of, or otherwise amend the information provided in, a pre-effective-date financing statement only in accordance with the law of the jurisdiction governing perfection as provided in Part 3. However, the effectiveness of a pre-effective-date financing statement also may be terminated in accordance with the law of the jurisdiction in which the financing statement is filed.
(c) Method of amending: general rule. Except as otherwise provided in subsection (d), if the law of this State governs perfection of a security interest, the information in a pre-effective-date financing statement may be amended after the effective date of this amendatory Act of the 91st General Assembly only if:
(1) the pre-effective-date financing statement and an

amendment are filed in the office specified in Section 9-501;

(2) an amendment is filed in the office specified in

Section 9-501 concurrently with, or after the filing in that office of, an initial financing statement that satisfies Section 9-706(c); or

(3) an initial financing statement that provides the

information as amended and satisfies Section 9-706(c) is filed in the office specified in Section 9-501.

(d) Method of amending: continuation. If the law of this State governs perfection of a security interest, the effectiveness of a pre-effective-date financing statement may be continued only under Section 9-705(d) and (f) or Section 9-706.
(e) Method of amending: additional termination rule. Whether or not the law of this State governs perfection of a security interest, the effectiveness of a pre-effective-date financing statement filed in this State may be terminated after the effective date of this amendatory Act of the 91st General Assembly by filing a termination statement in the office in which the pre-effective-date financing statement is filed, unless an initial financing statement that satisfies Section 9-706(c) has been filed in the office specified by the law of the jurisdiction governing perfection as provided in Part 3 as the office in which to file a financing statement.
(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/9-708)
Sec. 9-708. Persons entitled to file initial financing statement or continuation statement. A person may file an initial financing statement or a continuation statement under this Part if:
(1) the secured party of record authorizes the

filing; and

(2) the filing is necessary under this Part:
(A) to continue the effectiveness of a financing

statement filed before the effective date of this amendatory Act of the 91st General Assembly; or

(B) to perfect or continue the perfection of a

security interest.

(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/9-709)
Sec. 9-709. Priority.
(a) Law governing priority. This Act determines the priority of conflicting claims to collateral. However, if the relative priorities of the claims were established before the effective date of this amendatory Act of the 91st General Assembly, Article 9 as it existed before the effective date of this amendatory Act of the 91st General Assembly determines priority.
(b) Priority if security interest becomes enforceable under Section 9-203. For purposes of Section 9-322(a), the priority of a security interest that becomes enforceable under Section 9-203 of this Act dates from the effective date of this amendatory Act of the 91st General Assembly if the security interest is perfected under this Act by the filing of a financing statement before the effective date of this amendatory Act of the 91st General Assembly which would not have been effective to perfect the security interest under Article 9 as it existed before the effective date of this amendatory Act of the 91st General Assembly. This subsection does not apply to conflicting security interests each of which is perfected by the filing of such a financing statement.
(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/9-710)
Sec. 9-710. Local-filing office responsibilities for filings under the Uniform Commercial Code prior to this amendatory Act of the 91st General Assembly.
(a) In this Section:
(1) "Local-filing office" means a filing office,

other than the office of the Secretary of State, that is designated as the proper place to file a financing statement under Section 9-401(1) of the Uniform Commercial Code as in effect immediately before the effective date of this amendatory Act of the 91st General Assembly. The term applies only with respect to a record that covers a type of collateral as to which the filing office is designated in that Section as the proper place to file.

(2) "Former-Article-9 records" means:
(A) financing statements and other records that

have been filed in a local-filing office before July 1, 2001, and that are, or upon processing and indexing will be, reflected in the index maintained, as of June 30, 2001, by the local-filing office for financing statements and other records filed in the local filing office before July 1, 2001.

(B) the index as of June 30, 2001.
(b) Except for a record terminating a former-Article-9 record, a local-filing office must not accept for filing a record presented after June 30, 2001, whether or not the record relates to a financing statement filed in the local-filing office before July 1, 2001. If the record terminating such former-Article-9 record statement is in the standard form prescribed by the Secretary of State, the uniform fee for filing and indexing the termination statement in the office of a county recorder shall be $5 and otherwise shall be $10, plus in each case an additional fee of $5 for each name more than one at each address listed against which the record is required to be indexed.
(c) Until July 1, 2001, each local-filing office must maintain all former-Article-9 records in accordance with the Uniform Commercial Code as in effect immediately before the effective date of this amendatory Act of the 91st General Assembly. A former-Article-9 record that is not reflected on the index maintained on June 30, 2001, by the local-filing office must be processed and indexed, and reflected on the index as of June 30, 2001, as soon as practicable but in any event no later than July 30, 2001.
(d) Until at least June 30, 2008, each local-filing office must respond to requests for information with respect to former-Article-9 records relating to a debtor and issue certificates, in accordance with the Uniform Commercial Code as in effect immediately before this amendatory Act of the 91st General Assembly. The fees charged for responding to requests for information relating to the debtor issuing the certificates with respect to former-Article-9 records must be the fees in effect under the Uniform Commercial Code as in effect immediately before the effective date of this amendatory Act of the 91st General Assembly on June 30, 2001, unless a different fee is later set by the local filing office. However, the different fee must not exceed $10 for responding to a request for information relating to a debtor or $10 for issuing a certificate.
(e) After June 30, 2008, each local-filing office may remove and destroy, in accordance with any then applicable record retention law of this State, all former-Article-9 records, including the related index.
(f) This Section does not apply, with respect to financing statements and other records, to a filing office in which mortgages or records of mortgages on real property are required to be filed or recorded if:
(1) the collateral is timber to be cut or

as-extracted collateral, or

(2) the record is or relates to a financing statement

filed as a fixture filing and the collateral is goods that are or are to become fixtures.

(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/Art. 9 Pt. 8 heading)

(810 ILCS 5/9-801)
Sec. 9-801. Effective date. (See Section 99 of the Public Act adding this Section to this Act.)
(Source: P.A. 97-1034, eff. 7-1-13.)

(810 ILCS 5/9-802)
Sec. 9-802. Savings clause.
(a) Pre-effective-date transactions or liens. Except as otherwise provided in this Part, this Act applies to a transaction or lien within its scope, even if the transaction or lien was entered into or created before the effective date of this amendatory Act of the 97th General Assembly.
(b) Pre-effective-date proceedings. This amendatory Act of the 97th General Assembly does not affect an action, case, or proceeding commenced before the effective date of this amendatory Act of the 97th General Assembly.
(Source: P.A. 97-1034, eff. 7-1-13.)

(810 ILCS 5/9-803)
Sec. 9-803. Security interest perfected before effective date.
(a) Continuing perfection: perfection requirements satisfied. A security interest that is a perfected security interest immediately before the effective date of this amendatory Act of the 97th General Assembly is a perfected security interest under Article 9 as amended by this amendatory Act of the 97th General Assembly if, on the effective date of this amendatory Act of the 97th General Assembly, the applicable requirements for attachment and perfection under Article 9 as amended by this amendatory Act of the 97th General Assembly are satisfied without further action.
(b) Continuing perfection: perfection requirements not satisfied. Except as otherwise provided in Section 9-805, if, immediately before the effective date of this amendatory Act of the 97th General Assembly, a security interest is a perfected security interest, but the applicable requirements for perfection under Article 9 as amended by this amendatory Act of the 97th General Assembly are not satisfied when this amendatory Act of the 97th General Assembly takes effect, the security interest remains perfected thereafter only if the applicable requirements for perfection under Article 9 as amended by this amendatory Act of the 97th General Assembly are satisfied within one year after the effective date of this amendatory Act of the 97th General Assembly.
(Source: P.A. 97-1034, eff. 7-1-13.)

(810 ILCS 5/9-804)
Sec. 9-804. Security interest unperfected before the effective date of this amendatory Act of the 97th General Assembly. A security interest that is an unperfected security interest immediately before the effective date of this amendatory Act of the 97th General Assembly becomes a perfected security interest:
(1) without further action, when this amendatory Act

of the 97th General Assembly takes effect if the applicable requirements for perfection under Article 9 as amended by this amendatory Act of the 97th General Assembly are satisfied before or at that time; or

(2) when the applicable requirements for perfection

are satisfied if the requirements are satisfied after that time.

(Source: P.A. 97-1034, eff. 7-1-13.)

(810 ILCS 5/9-805)
Sec. 9-805. Effectiveness of action taken before the effective date of this amendatory Act of the 97th General Assembly.
(a) Pre-effective-date filing effective. The filing of a financing statement before the effective date of this amendatory Act of the 97th General Assembly is effective to perfect a security interest to the extent the filing would satisfy the applicable requirements for perfection under Article 9 as amended by this amendatory Act of the 97th General Assembly.
(b) When pre-effective-date filing becomes ineffective. This amendatory Act of the 97th General Assembly does not render ineffective an effective financing statement that, before the effective date of this amendatory Act of the 97th General Assembly, is filed and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in Article 9 as it existed before the effective date of this amendatory Act of the 97th General Assembly. However, except as otherwise provided in subsections (c) and (d) and Section 9-806, the financing statement ceases to be effective:
(1) if the financing statement is filed in this

State, at the time the financing statement would have ceased to be effective had this amendatory Act of the 97th General Assembly not taken effect; or

(2) if the financing statement is filed in another

jurisdiction, at the earlier of:

(A) the time the financing statement would have

ceased to be effective under the law of that jurisdiction; or

(B) June 30, 2018.
(c) Continuation statement. The filing of a continuation statement after the effective date of this amendatory Act of the 97th General Assembly does not continue the effectiveness of a financing statement filed before the effective date of this amendatory Act of the 97th General Assembly. However, upon the timely filing of a continuation statement after the effective date of this amendatory Act of the 97th General Assembly and in accordance with the law of the jurisdiction governing perfection as provided in Article 9, the effectiveness of a financing statement filed in the same office in that jurisdiction before the effective date of this amendatory Act of the 97th General Assembly continues for the period provided by the law of that jurisdiction.
(d) Application of subsection (b)(2)(B) to transmitting utility financing statement. Subsection (b)(2)(B) applies to a financing statement that, before the effective date of this amendatory Act of the 97th General Assembly, is filed against a transmitting utility and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in Article 9 as it existed before the effective date of this amendatory Act of the 97th General Assembly, only to the extent that Article 9 as amended by this amendatory Act of the 97th General Assembly provides that the law of a jurisdiction other than the jurisdiction in which the financing statement is filed governs perfection of a security interest in collateral covered by the financing statement.
(e) Application of Part 5. A financing statement that includes a financing statement filed before the effective date of this amendatory Act of the 97th General Assembly and a continuation statement filed after the effective date of this amendatory Act of the 97th General Assembly is effective only to the extent that it satisfies the requirements of Part 5 as amended by this amendatory Act of the 97th General Assembly for an initial financing statement. A financing statement that indicates that the debtor is a decedent's estate indicates that the collateral is being administered by a personal representative within the meaning of Section 9-503(a)(2) as amended by this amendatory Act of the 97th General Assembly. A financing statement that indicates that the debtor is a trust or is a trustee acting with respect to property held in trust indicates that the collateral is held in a trust within the meaning of Section 9-503(a)(3) as amended by this amendatory Act of the 97th General Assembly.
(Source: P.A. 97-1034, eff. 7-1-13.)

(810 ILCS 5/9-806)
Sec. 9-806. When initial financing statement suffices to continue effectiveness of financing statement.
(a) Initial financing statement in lieu of continuation statement. The filing of an initial financing statement in the office specified in Section 9-501 continues the effectiveness of a financing statement filed before the effective date of this amendatory Act of the 97th General Assembly if:
(1) the filing of an initial financing statement in

that office would be effective to perfect a security interest under Article 9 as amended by this amendatory Act of the 97th General Assembly;

(2) the pre-effective-date financing statement was

filed in an office in another State; and

(3) the initial financing statement satisfies

subsection (c).

(b) Period of continued effectiveness. The filing of an initial financing statement under subsection (a) continues the effectiveness of the pre-effective-date financing statement:
(1) if the initial financing statement is filed

before the effective date of this amendatory Act of the 97th General Assembly, for the period provided in Section 9-515 as it existed before the effective date of this amendatory Act of the 97th General Assembly with respect to an initial financing statement; and

(2) if the initial financing statement is filed after

the effective date of this amendatory Act of the 97th General Assembly, for the period provided in Section 9-515 as amended by this amendatory Act of the 97th General Assembly with respect to an initial financing statement.

(c) Requirements for initial financing statement under subsection (a). To be effective for purposes of subsection (a), an initial financing statement must:
(1) satisfy the requirements of Part 5 as amended by

this amendatory Act of the 97th General Assembly for an initial financing statement;

(2) identify the pre-effective-date financing

statement by indicating the office in which the financing statement was filed and providing the dates of filing and file numbers, if any, of the financing statement and of the most recent continuation statement filed with respect to the financing statement; and

(3) indicate that the pre-effective-date financing

statement remains effective.

(Source: P.A. 97-1034, eff. 7-1-13.)

(810 ILCS 5/9-807)
Sec. 9-807. Amendment of pre-effective-date financing statement.
(a) "Pre-effective-date financing statement". In this Section, "pre-effective-date financing statement" means a financing statement filed before the effective date of this amendatory Act of the 97th General Assembly.
(b) Applicable law. After this amendatory Act of the 97th General Assembly takes effect, a person may add or delete collateral covered by, continue or terminate the effectiveness of, or otherwise amend the information provided in, a pre-effective-date financing statement only in accordance with the law of the jurisdiction governing perfection as provided in Article 9 as amended by this amendatory Act of the 97th General Assembly. However, the effectiveness of a pre-effective-date financing statement also may be terminated in accordance with the law of the jurisdiction in which the financing statement is filed.
(c) Method of amending: general rule. Except as otherwise provided in subsection (d), if the law of this State governs perfection of a security interest, the information in a pre-effective-date financing statement may be amended after the effective date of this amendatory Act of the 97th General Assembly only if:
(1) the pre-effective-date financing statement and an

amendment are filed in the office specified in Section 9-501;

(2) an amendment is filed in the office specified in

Section 9-501 concurrently with, or after the filing in that office of, an initial financing statement that satisfies Section 9-806(c); or

(3) an initial financing statement that provides the

information as amended and satisfies Section 9-806(c) is filed in the office specified in Section 9-501.

(d) Method of amending: continuation. If the law of this State governs perfection of a security interest, the effectiveness of a pre-effective-date financing statement may be continued only under Section 9-805(c) and (e) or 9-806.
(e) Method of amending: additional termination rule. Whether or not the law of this State governs perfection of a security interest, the effectiveness of a pre-effective-date financing statement filed in this State may be terminated after the effective date of this amendatory Act of the 97th General Assembly by filing a termination statement in the office in which the pre-effective-date financing statement is filed, unless an initial financing statement that satisfies Section 9-806(c) has been filed in the office specified by the law of the jurisdiction governing perfection as provided in Article 9 as amended by this amendatory Act of the 97th General Assembly as the office in which to file a financing statement.
(Source: P.A. 97-1034, eff. 7-1-13.)

(810 ILCS 5/9-808)
Sec. 9-808. Person entitled to file initial financing statement or continuation statement. A person may file an initial financing statement or a continuation statement under this part if:
(1) the secured party of record authorizes the

filing; and

(2) the filing is necessary under this Part:
(A) to continue the effectiveness of a financing

statement filed before the effective date of this amendatory Act of the 97th General Assembly; or

(B) to perfect or continue the perfection of a

security interest.

(Source: P.A. 97-1034, eff. 7-1-13.)

(810 ILCS 5/9-809)
Sec. 9-809. Priority. This Act determines the priority of conflicting claims to collateral. However, if the relative priorities of the claims were established before the effective date of this amendatory Act of the 97th General Assembly, Article 9 as it existed before the effective date of this amendatory Act of the 97th General Assembly determines priority.
(Source: P.A. 97-1034, eff. 7-1-13.)

(810 ILCS 5/Art. 9 Pt. 99 heading)

(810 ILCS 5/9-9901) (from Ch. 26, par. 9-9901)
Sec. 9-9901. (Blank).
(Source: P.A. 91-893, eff. 7-1-01.)

(810 ILCS 5/9-9902) (from Ch. 26, par. 9-9902)
Sec. 9-9902. (Blank).
(Source: P.A. 91-893, eff. 7-1-01.)



Article 10 - Effective Date And Repealer

(810 ILCS 5/Art. 10 heading)

(810 ILCS 5/10-101) (from Ch. 26, par. 10-101)
Sec. 10-101. Effective date.
This Act shall take effect at midnight on July 1, 1962. It applies to transactions entered into and events occurring after that date.
(Source: Laws 1961, 1st S.S., p. 7.)

(810 ILCS 5/10-102) (from Ch. 26, par. 10-102)
Sec. 10-102. Specific repealer; provision for transition.
(1) The following acts and parts of acts and all other acts and parts of acts inconsistent herewith are hereby repealed:
"An Act in regard to negotiable instruments payable in money", approved June 5, 1907, as amended;
"An Act in regard to warehouse receipts", approved May 29, 1907, as amended;
"An Act to make uniform the law relating to sales", approved June 29, 1915;
"An Act to regulate the sale or transfer of goods, wares, merchandise and other chattels in bulk and to provide certain penalties in connection therewith", approved May 3, 1913, as amended;
"Uniform Stock Transfer Act", filed June 28, 1917;
"An Act concerning contracts for the conditional sale or lease of railroad, street car and motor vehicle equipment and rolling stock, and providing for the record thereof", approved June 20, 1893, as amended;
"Uniform Trust Receipts Act", filed July 12, 1935, as amended;
"An Act to regulate the foreclosure of chattel mortgages on household goods, wearing apparel and mechanics' tools", approved June 5, 1889;
"Factors Lien Act", approved July 18, 1955;
"An Act relating to assignment of accounts receivable", approved July 22, 1943;
"An Act to regulate the assignment of notes secured by chattel mortgages, and to regulate the sale of property under the power of sale contained in chattel mortgages", approved June 21, 1895, as amended;
"Uniform Bills of Lading Act", approved June 5, 1911.
(2) Transactions validly entered into before the effective date specified in Section 10-101 and the rights, duties and interests flowing from them remain valid thereafter and may be terminated, completed, consummated or enforced as required or permitted by any statute or other law amended or repealed by this Act as though such repeal or amendment had not occurred.
(Source: Laws 1961, p. 2101.)

(810 ILCS 5/10-103) (from Ch. 26, par. 10-103)
Sec. 10-103. General repealer.
Except as provided in the following Section, all acts and parts of acts inconsistent with this Act are hereby repealed.
(Source: Laws 1961, p. 2101.)

(810 ILCS 5/10-104) (from Ch. 26, par. 10-104)
Sec. 10-104. (Repealed).
(Source: Laws 1961, p. 2101. Repealed by P.A. 95-895, eff. 1-1-09.)



Article 11 - Effective Date And Transition; Amendatory Act Of 1972

(810 ILCS 5/Art. 11 heading)

(810 ILCS 5/11-101) (from Ch. 26, par. 11-101)
Sec. 11-101. Effective Date.
This amendatory Act of 1972 shall take effect at 12:01 A.M. on July 1, 1973.
(Source: P.A. 77-2810.)

(810 ILCS 5/11-102) (from Ch. 26, par. 11-102)
Sec. 11-102. Preservation of Old Transition Provision.
The provisions of Article 10 of the "Uniform Commercial Code", approved July 31, 1961, as amended, shall continue to apply to this amendatory Act of 1972 and for this purpose the Uniform Commercial Code, approved July 31, 1961, as amended, and this amendatory Act of 1972 shall be considered one continuous statute.
(Source: P.A. 77-2810.)

(810 ILCS 5/11-103) (from Ch. 26, par. 11-103)
Sec. 11-103. Transition to Amendatory Act of 1972; General Rule.
Transactions validly entered into after July 1, 1962 and before July 1, 1973 and which were subject to the provisions of the "Uniform Commercial Code", approved July 31, 1961, as amended, and which would be subject to this amendatory Act of 1972 if they had been entered into after July 1, 1973 and the rights, duties and interest flowing from such transactions remain valid after the latter date, and may be terminated, completed, consummated or enforced as required or permitted by this amendatory Act of 1972. Security interests arising out of such transactions which are perfected when this amendatory Act of 1972 becomes effective shall remain perfected until they lapse as provided in this amendatory Act of 1972, and may be continued as permitted by this amendatory Act of 1972, except as stated in Section 11-105.
(Source: P.A. 78-238.)

(810 ILCS 5/11-104) (from Ch. 26, par. 11-104)
Sec. 11-104. Transition Provision on Change or Requirement of Filing.
A security interest for the perfection of which filing or the taking of possession was required under the Uniform Commercial Code, approved July 31, 1961, as amended, and which attached prior to July 1, 1973, but was not perfected shall be deemed perfected on July 1, 1973 if this amendatory Act of 1972 permits perfection without filing or authorizes filing in the office or offices where a prior ineffective filing was made.
(Source: P.A. 77-2810.)

(810 ILCS 5/11-105) (from Ch. 26, par. 11-105)
Sec. 11-105. Transition Provision on Change of Place of Filing.
(1) A financing statement or continuation statement filed prior to July 1, 1973 which shall not have lapsed prior to July 1, 1973 shall remain effective for the period provided in the Uniform Commercial Code, approved July 31, 1961, as amended, but not less than 5 years after the filing.
(2) With respect to any collateral acquired by the debtor subsequent to July 1, 1973 any effective financing statement or continuation statement described in this Section shall apply only if the filing or filings are in the office or offices that would be appropriate to perfect the security interests in the new collateral under this amendatory Act of 1972.
(3) The effectiveness of any financing statement or continuation statement filed prior to July 1, 1973 may be continued by a continuation statement as permitted by this amendatory Act of 1972, except that if this amendatory Act of 1972 requires a filing in an office where there was no previous financing statement, a new financing statement conforming to Section 11-106 shall be filed in that office.
(4) If the record of a mortgage of real estate would have been effective as a fixture filing of goods described therein if this amendatory Act of 1972 had been in effect on the date of recording the mortgage, the mortgage shall be deemed effective as a fixture filing as to such goods under subsection (6) of Section 9-402 of this amendatory Act of 1972 on the effective date of this amendatory Act of 1972.
(Source: P.A. 77-2810.)

(810 ILCS 5/11-106) (from Ch. 26, par. 11-106)
Sec. 11-106. Required Refilings.
(1) If a security interest is perfected or has priority when this amendatory Act of 1972 takes effect as to all persons or as to certain persons without any filing or recording, and if the filing of a financing statement would be required for the perfection or priority of the security interest against those persons under this amendatory Act of 1972, the perfection and priority rights of the security interest continue until 3 years after July 1, 1973. The perfection will then lapse unless a financing statement is filed as provided in subsection (4) or unless the security interest is perfected otherwise than by filing.
(2) If a security interest is perfected when this amendatory Act of 1972 takes effect under a law other than the Uniform Commercial Code which requires no further filing, refiling or recording to continue its perfection, perfection continues until and will lapse 3 years after this amendatory Act of 1972 takes effect, unless a financing statement is filed as provided in subsection (4) or unless the security interest is perfected otherwise than by filing, or unless under subsection (3) of Section 9-302 the other law continues to govern filing.
(3) If a security interest is perfected by a filing, refiling or recording under a law repealed by this amendatory Act of 1972 which required further filing, refiling or recording to continue its perfection, perfection continues and will lapse on the date provided by the law so repealed for such further filing, refiling or recording unless a financing statement is filed as provided in subsection (4) or unless the security interest is perfected otherwise than by filing.
(4) A financing statement may be filed within 6 months before the perfection of a security interest would otherwise lapse. Any such financing statement may be signed by either the debtor or the secured party. It must identify the security agreement, statement or notice (however denominated in any statute or other law repealed or modified by this amendatory Act of 1972), state the office where and the date when the last filing, refiling or recording, if any, was made with respect thereto, and the filing number, if any, or book and page, if any, of recording and further state that the security agreement, statement or notice, however denominated, in another filing office under the Uniform Commercial Code or under any statute or other law repealed or modified by this amendatory Act of 1972 is still effective. Section 9-401 and Section 9-103 determine the proper place to file such a financing statement. Except as specified in this subsection, the provisions of Section 9-403 (3) for continuation statements apply to such a financing statement.
(Source: P.A. 77-2810.)

(810 ILCS 5/11-107) (from Ch. 26, par. 11-107)
Sec. 11-107. Transition Provisions as to Priorities.
Except as otherwise provided in Article 11, the Uniform Commercial Code, approved July 31, 1961, as amended, shall apply to any questions of priority if the positions of the parties were fixed prior to July 1, 1973. In other cases questions of priority shall be determined by this amendatory Act of 1972.
(Source: P.A. 77-2810.)

(810 ILCS 5/11-108) (from Ch. 26, par. 11-108)
Sec. 11-108. Presumption that Rule of Law Continues Unchanged.
Unless a change in law has clearly been made, the provisions of this amendatory Act of 1972 shall be deemed declaratory of the meaning of the Uniform Commercial Code, approved July 31, 1961, as amended.
(Source: P.A. 77-2810.)



Article 12 - Effective Date And Transition; Amendatory Act Of 1987

(810 ILCS 5/Art. 12 heading)

(810 ILCS 5/12-101) (from Ch. 26, par. 12-101)
Sec. 12-101. Effective Date. This amendatory Act of 1987 shall take effect on January 1, 1988.
(Source: P.A. 85-997.)

(810 ILCS 5/12-102) (from Ch. 26, par. 12-102)
Sec. 12-102. Transition to Amendatory Act of 1987. (1) Transactions validly entered into after July 1, 1962 and before January 1, 1988 and which were subject to the provisions of the "Uniform Commercial Code", approved July 31, 1961, as amended, and which would be subject to this amendatory Act of 1987 if they had been entered into after December 31, 1987 and the rights, duties and interest flowing from such transactions remain valid after the latter date, and may be terminated, completed, consummated or enforced as required or permitted by this amendatory Act of 1987. Security interests arising out of such transactions which are perfected when this amendatory Act of 1987 becomes effective shall remain perfected until they lapse as provided in this amendatory Act of 1987, and may be continued as permitted by this amendatory Act of 1987.
(2) The persons shown on the books of the issuer as the holders of uncertificated securities outstanding when this amendatory Act of 1987 becomes effective shall be deemed to be the registered owners thereof. Prior to the 90th day after this amendatory Act of 1987 takes effect, the issuer of any uncertificated security outstanding when this amendatory Act of 1987 takes effect shall send to the registered owner a written statement containing:
(a) A description of the issue of which the uncertificated security is a part;
(b) The number of shares or other units owned by the registered owner;
(c) The name and address and (if known to the issuer) any taxpayer identification number of the registered owner;
(d) A notation of any liens or restrictions of the issuer and any adverse claims (as to which the issuer has a duty under Section 8-403(4) to which the uncertificated security is or may be subject at the time when the statement is prepared or a statement that there are no such liens, restrictions or adverse claims; and
(e) The date the statement was prepared.
Statements sent pursuant to this subsection shall be signed by or on behalf of the issuer; shall be identified as "initial transaction statement"; and shall be deemed to be initial transaction statements for the purposes of Article 8 as amended by this amendatory Act of 1987.
(3) If a security interest in an uncertificated security outstanding prior to January 1, 1988, is perfected or has priority as to all persons or as to certain persons when this amendatory Act of 1987 takes effect by virtue of the previous filing of a financing statement, and if other acts would be required for the perfection or priority of the security interest against those persons under this amendatory Act of 1987, the perfection and priority rights of the security interest shall continue and shall lapse on the date provided by the "Uniform Commercial Code", approved July 31, 1961, as amended prior to this amendatory Act of 1987, (whether or not a continuation statement is filed with respect to such security interest) unless the security interest is perfected in accordance with this amendatory Act of 1987.
(4) If an issuer's lien or restriction on an uncertificated security outstanding prior to January 1, 1988, or a term of such a security is valid and effective against all persons or against certain persons when this amendatory Act of 1987 takes effect, and if the notation of such lien, restriction or term on an initial transaction statement would be required for its validity or effectiveness against those persons under this amendatory Act of 1987, such lien, restriction or term shall remain valid and effective until the earlier of (i) the time when an initial transaction statement is sent by the issuer to the registered owner (after which the validity and effectiveness of the lien, restriction or term shall be governed by this amendatory Act of 1987), or (ii) 3 years from the effective date of this amendatory Act of 1987. If an initial transaction statement regarding an uncertificated security outstanding on the effective date of this amendatory Act of 1987 is not sent to the registered owner thereof within 3 years after that date, any issuer's lien required to be noted thereon shall cease to be valid, and any restriction or term required to be noted thereon shall cease to be effective except as to those persons against whom an unnoted restriction or term would be effective under Article 8 as amended by this amendatory Act of 1987.
(Source: P.A. 85-997.)



Article 13 - Effective Date And Transition; Provisions For Amendatory Act Of 1996

(810 ILCS 5/Art. 13 heading)

(810 ILCS 5/13-101)
Sec. 13-101. Effective date. This amendatory Act of 1996 takes effect on January 1, 1997.
(Source: P.A. 89-534, eff. 1-1-97.)

(810 ILCS 5/13-102)
Sec. 13-102. Applicability. This amendatory Act of 1996 applies to a letter of credit that is issued on or after the effective date of this amendatory Act of 1996. This amendatory Act of 1996 does not apply to a transaction, event, obligation, or duty arising out of or associated with a letter of credit that was issued before the effective date of this amendatory Act of 1996.
(Source: P.A. 89-534, eff. 1-1-97.)

(810 ILCS 5/13-103)
Sec. 13-103. Savings clause. A transaction arising out of or associated with a letter of credit that was issued before the effective date of this amendatory Act of 1996 and the rights, obligations, and interests flowing from that transaction are governed by any statute or other law amended by this amendatory Act of 1996 as if amendment had not occurred and may be terminated, completed, consummated, or enforced under that statute or other law.
(Source: P.A. 89-534, eff. 1-1-97.)









Chapter 815 - BUSINESS TRANSACTIONS

815 ILCS 5/ - Illinois Securities Law of 1953.

(815 ILCS 5/1) (from Ch. 121 1/2, par. 137.1)
Sec. 1. Short title. This Act may be cited as the Illinois Securities Law of 1953.
(Source: P.A. 86-1475.)

(815 ILCS 5/2) (from Ch. 121 1/2, par. 137.2)
Sec. 2. Definitions. As used in this Act, unless the context otherwise requires, the terms defined in the Sections of this Act that precede Section 3 shall have the meanings therein ascribed.
(Source: P.A. 87-463.)

(815 ILCS 5/2.1) (from Ch. 121 1/2, par. 137.2-1)
Sec. 2.1. Security. "Security" means any note, stock, treasury stock, bond, debenture, evidence of indebtedness, certificate of interest or participation in any profit-sharing agreement, collateral-trust certificate, preorganization certificate or subscription, transferable share, investment contract, viatical investment, investment fund share, face-amount certificate, voting-trust certificate, certificate of deposit for a security, fractional undivided interest in oil, gas or other mineral lease, right or royalty, any put, call, straddle, option, or privilege on any security, certificate of deposit, or group or index of securities (including any interest therein or based on the value thereof), or any put, call, straddle, option, or privilege entered into, relating to foreign currency, or, in general, any interest or instrument commonly known as a "security", or any certificate of interest or participation in, temporary or interim certificate for, receipt for, guarantee of, or warrant or right to subscribe to or purchase, any of the foregoing. "Security" does not mean a mineral investment contract or a mineral deferred delivery contract; provided, however, the Department shall have the authority to regulate these contracts as hereinafter provided.
(Source: P.A. 96-736, eff. 7-1-10.)

(815 ILCS 5/2.2) (from Ch. 121 1/2, par. 137.2-2)
Sec. 2.2. "Issuer" means every person who shall have issued or proposes to issue any security; except that (1) with respect to certificates of deposit, voting-trust certificates, collateral-trust certificates, and certificates of interest or shares in an unincorporated investment trust not having a board of directors (or persons performing similar functions), "issuer" means the person or persons performing the acts and assuming the duties of depositor or manager pursuant to the provisions of the trust, agreement or instrument under which such securities are issued; (2) with respect to trusts other than those specified in clause (1) above, where the trustee is a corporation authorized to accept and execute trusts, "issuer" means the entrusters, depositors or creators of the trust and any manager or committee charged with the general direction of the affairs of the trust pursuant to the provisions of the agreement or instrument creating the trust; (3) with respect to equipment trust certificates or like securities, "issuer" means the person to whom the equipment or property is or is to be leased or conditionally sold; and (4) with respect to fractional interests in oil, gas or other mineral lease, right or royalty, "issuer" means the owner of the right or interest therein (whether whole or fractional), in which fractional interests are created by such owner for the purpose of sale.
(Source: P.A. 85-1445.)

(815 ILCS 5/2.3) (from Ch. 121 1/2, par. 137.2-3)
Sec. 2.3. "Person" means an individual, a corporation, a partnership, an association, a joint stock company, a limited liability company, a limited liability partnership, a trust or any unincorporated organization. As used in this Section, "trust" includes only a trust where the interest or interests of the beneficiary or beneficiaries is a security.
(Source: P.A. 90-70, eff. 7-8-97; 90-655, eff. 7-30-98.)

(815 ILCS 5/2.4) (from Ch. 121 1/2, par. 137.2-4)
Sec. 2.4. "Controlling person" means any person offering or selling a security, or group of persons acting in concert in the offer or sale of a security, owning beneficially (and in the absence of knowledge, or reasonable grounds for belief, to the contrary, record ownership shall for the purposes hereof be presumed to be beneficial ownership) either (i) 25% or more of the outstanding voting securities of the issuer of such security where no other person owns or controls a greater percentage of such securities, or (ii) such number of outstanding securities of the issuer of such security as would enable such person, or group of persons, to elect a majority of the board of directors or other managing body of such issuer. In case of unincorporated issuers, "controlling person" means any person offering or selling a security, or group of persons acting in concert in the offer or sale of a security, who directly or indirectly controls the activities of the issuer.
(Source: P.A. 84-869.)

(815 ILCS 5/2.5) (from Ch. 121 1/2, par. 137.2-5)
Sec. 2.5. "Sale" or "sell" shall have the full meaning of that term as applied by or accepted in the courts of this State, and shall include every contract of sale or disposition of a security or interest in a security for value. Any security given with or as a bonus on account of any purchase of securities or property shall be conclusively presumed to constitute a part of the subject of such purchase and shall be deemed to have been sold within the meaning of this Section. A privilege to convert a security into another security shall not be deemed a sale of such other security, provided no consideration from the holder in addition to the surrender or cancellation of the convertible security is required to effect the conversion.
(Source: P.A. 84-869.)

(815 ILCS 5/2.5a) (from Ch. 121 1/2, par. 137.2-5a)
Sec. 2.5a. Offer. "Offer" shall include every offer to sell or otherwise dispose of, or solicitation of an offer to purchase, whether orally or by means of publication, including but not limited to printed and electronic media, a security or interest in a security for value; provided that the term "offer" shall not include preliminary negotiations or agreements between an issuer and any underwriter or among underwriters who are or are to be in privity of contract with an issuer, or the circulation or publication of an identifying statement or circular or preliminary prospectus, as defined by rules or regulations of the Secretary of State.
(Source: P.A. 91-809, eff. 1-1-01.)

(815 ILCS 5/2.6) (from Ch. 121 1/2, par. 137.2-6)
Sec. 2.6. "Underwriter" means any person who has purchased a security from an issuer or a controlling person with a view to, or who offers or sells a security for an issuer or a controlling person in connection with, the distribution thereof, or who participates or has a participation in the direct or indirect underwriting of such distribution; but such term shall not include a person whose interest is limited to a commission or discount from an underwriter or dealer not in excess of the usual and customary distributors' or sellers' commission or discount. An underwriter shall be deemed to be no longer an underwriter of a security after he or she has completely disposed of his or her allotment of such security or, if he or she did not purchase the security, after he or she has ceased to offer and sell such security for the issuer or controlling person.
(Source: P.A. 84-869.)

(815 ILCS 5/2.7) (from Ch. 121 1/2, par. 137.2-7)
Sec. 2.7. "Dealer" means any person, other than a salesperson, or controlling person and other than a bank organized under the banking laws of this State or of the United States or other than a trust company organized under the laws of this State or other than a regular employee of such bank or trust company, who engages in this State, either for all or part of his or her time, directly or indirectly, as agent, broker or principal, in the business of offering, selling, buying and selling, or otherwise dealing or trading in securities issued by another person, any government or political subdivision or instrumentality thereof.
(Source: P.A. 86-368.)

(815 ILCS 5/2.8) (from Ch. 121 1/2, par. 137.2-8)
Sec. 2.8. "Registered dealer" means a dealer registered under Section 8 of this Act.
(Source: Laws 1961, p. 3663.)

(815 ILCS 5/2.8a) (from Ch. 121 1/2, par. 137.2-8a)
Sec. 2.8a. "Principal of a dealer" means any officer, director, partner, member, trustee or manager of such dealer who is responsible for the supervision of the securities activities in this State of salespersons and for management of the daily business operations in this State of such dealer.
(Source: P.A. 85-1445.)

(815 ILCS 5/2.9) (from Ch. 121 1/2, par. 137.2-9)
Sec. 2.9. "Salesperson" means an individual, other than an issuer or a dealer, employed or appointed or authorized by a dealer, issuer or controlling person to offer, purchase or sell securities in this State. The partners or officers of a dealer or issuer shall not be deemed to be salespersons within the meaning of this definition if they are not or have not been regularly engaged in securities offering, purchasing or selling activities other than transactions for their own respective accounts. No individual shall be deemed to be a salesperson solely by reason of effecting transactions in a covered security to qualified purchasers as described in Section 18(b)(3) of the Federal 1933 Act, effecting transactions in a covered security as described in Section 18(b)(4)(D) of the Federal 1933 Act, or engaging in offers or effecting sales of securities to employees of the issuer of such securities or to employees of the parent or any majority owned subsidiary of such issuer, provided that such individual is an employee of such issuer, parent or subsidiary who has not been employed primarily to make such offers or sales and who receives no special compensation, directly or indirectly, for or on account of any such offer or sale. "Salesperson" also means a limited Canadian salesperson. "Salesperson" also means an individual who, in this State, communicates with members of the public to identify prospective customers for the purpose of soliciting the purchase or sale of securities or related services.
(Source: P.A. 90-70, eff. 7-8-97; 90-667, eff. 7-30-98; 91-809, eff. 1-1-01.)

(815 ILCS 5/2.10) (from Ch. 121 1/2, par. 137.2-10)
Sec. 2.10. "Registered salesperson" means a salesperson registered under Section 8 of this Act. "Registered salesperson" also means a registered limited Canadian salesperson.
(Source: P.A. 90-70, eff. 7-8-97.)

(815 ILCS 5/2.10a)
Sec. 2.10a. Telephone solicitor. "Telephone solicitor" means a natural person who makes or causes to be made an unsolicited telephone call with the intent to offer or sell a security.
(Source: P.A. 90-667, eff. 7-30-98.)

(815 ILCS 5/2.11) (from Ch. 121 1/2, par. 137.2-11)
Sec. 2.11. Investment adviser. "Investment adviser" means any person who, for compensation, engages in this State in the business of advising others, either directly or through publications or writings, as to the value of securities or as to the advisability of investing in, purchasing, or selling securities or who, in this State for direct or indirect compensation and as part of a regular advisory business, issues or promulgates analyses or reports concerning securities or any financial planner or other person who, as an integral component of other financially related services, provides the foregoing investment advisory services to others for compensation and as part of a business or who holds himself or herself out as providing the foregoing investment advisory services to others for compensation; but "investment adviser" does not include:
(1) a bank or trust company, or the regular employees of a bank or trust company;
(2) any lawyer, accountant, engineer, geologist or teacher (i) whose performance of such services is solely incidental to the practice of his or her profession or (ii) who:
(A) does not exercise investment discretion with

respect to the assets of clients or maintain custody of the assets of clients for the purpose of investing those assets, except when the person is acting as a bona fide fiduciary in a capacity such as an executor, trustee, personal representative, estate or trust agent, guardian, conservator, or person serving in a similar fiduciary capacity;

(B) does not accept or receive, directly or

indirectly, any commission, fee, or other remuneration contingent upon the purchase or sale of any specific security by a client of such person; and

(C) does not advise on the purchase or sale of

specific securities, except that this clause (C) shall not apply when the advice about specific securities is based on financial statement analyses or tax considerations that are reasonably related to and in connection with the person's profession;

(3) any registered dealer or partner, officer, director or regular employee of a registered dealer, or registered salesperson, whose performance of these services, in each case, is solely incidental to the conduct of the business of the registered dealer or registered salesperson, as the case may be, and who receives no special compensation, directly or indirectly, for such services;
(4) any publisher or regular employee of such publisher of a bona fide newspaper, news magazine or business or financial publication of regular and established paid circulation;
(5) any person whose advice, analyses or reports relate only to securities which are direct obligations of, or obligations guaranteed as to principal or interest by, the United States, any state or any political subdivision of any state, or any public agency or public instrumentality of any one or more of the foregoing;
(5.5) any person who is a federal covered investment adviser; or
(6) any other persons who are not within the intent of this Section as the Secretary of State may designate by rules and regulations or order.
(Source: P.A. 90-70, eff. 7-8-97.)

(815 ILCS 5/2.12) (from Ch. 121 1/2, par. 137.2-12)
Sec. 2.12. "Registered investment adviser" means an investment adviser registered under Section 8 of this Act.
(Source: Laws 1961, p. 3663.)

(815 ILCS 5/2.12a) (from Ch. 121 1/2, par. 137.2-12a)
Sec. 2.12a. "Principal of an investment adviser" means any officer, director, partner, member, trustee or manager of such investment adviser who is responsible for the supervision of the registered representatives in this State of such investment adviser, and for management of the daily business operations in this State of such investment adviser.
(Source: P.A. 85-1445.)

(815 ILCS 5/2.12b) (from Ch. 121 1/2, par. 137.2-12b)
Sec. 2.12b. Investment adviser representative. "Investment adviser representative" means, with respect to an investment adviser who is required to register under this Act, any partner, officer, director of (or a person occupying a similar status or performing similar functions), or other natural person employed by or associated with an investment adviser, except clerical or ministerial personnel, who in this State:
(1) makes any recommendations or otherwise renders

advice regarding securities;

(2) manages accounts or portfolios of clients;
(3) determines what recommendation or advice

regarding securities should be given;

(4) supervises any employee who performs any of the

foregoing; or

(5) solicits, refers, offers, or negotiates for the

sale of, or sells, investment advisory services.

With respect to a federal covered investment adviser, "investment adviser representative" means any person who is an investment adviser representative with a place of business in this State as such terms are defined by the Securities and Exchange Commission under Section 203A of the Federal 1940 Investment Advisers Act.
(Source: P.A. 90-70, eff. 7-8-97; 90-667, eff. 7-30-98; 91-809, eff. 1-1-01.)

(815 ILCS 5/2.12c)
Sec. 2.12c. Registered investment adviser representative. "Registered investment adviser representative" means an investment adviser representative registered under Section 8 of this Act.
(Source: P.A. 90-70, eff. 7-8-97.)

(815 ILCS 5/2.13) (from Ch. 121 1/2, par. 137.2-13)
Sec. 2.13. "Effective date" when used with respect to a registration under the Federal 1933 Act means the date and time as of which a statement for the registration of securities under said Act first becomes effective or, upon the election of an applicant for registration under subsection A of Section 5, subsection A of Section 6 or subsection A of Section 7 of this Act, the date and time as of which a post-effective amendment to the registration statement filed under the Federal 1933 Act relating to such securities becomes effective; provided that in the case of securities initially registered under the Federal 1933 Act for the invitation of competitive bids, "effective date" shall mean the date upon which a post-effective amendment to the registration statement filed under the Federal 1933 Act relating to such securities becomes effective for the first offering of such securities otherwise than for such invitation or, upon the election of any applicant for registration under subsection A of Section 5, subsection A of Section 6 or subsection A of Section 7 of this Act, the date and time as of which a subsequent post-effective amendment filed under the Federal 1933 Act relating to such securities becomes effective.
(Source: P.A. 84-869.)

(815 ILCS 5/2.14) (from Ch. 121 1/2, par. 137.2-14)
Sec. 2.14. "Face amount certificate contract" means any form of "face amount certificate" or "periodic payment plan certificate" (as so designated and defined under the Federal Investment Company Act of 1940) and shall also mean any form of annuity contract (other than an annuity contract issued by a life insurance company authorized to transact business in this State), or installment face amount certificate contract, or installment face amount certificate, or installment participation certificate, or installment face amount certificate bond, or similar security evidencing an obligation on the part of the issuer to pay a stated or determinable sum or sums at a fixed or determinable date or dates more than twenty-four months after the date of issuance, or to pay the proceeds of liquidation of an interest in certain specified securities or in a unit or fund, upon the payment of a single lump sum at the date of issuance, or in consideration of the payment of periodic installments of a stated or determinable amount.
(Source: Laws 1961, p. 3663.)

(815 ILCS 5/2.15) (from Ch. 121 1/2, par. 137.2-15)
Sec. 2.15. "Investment fund shares" means securities issued by persons known as "investment funds" or "investment companies" or "investment trusts" but such term shall not include securities issued by persons not within the intent of this Section as the Secretary of State may designate by rules and regulations or order.
(Source: Laws 1961, p. 3663.)

(815 ILCS 5/2.16) (from Ch. 121 1/2, par. 137.2-16)
Sec. 2.16. "Securities Director" means the chief administrator of the Securities Department, appointed by the Secretary of State.
(Source: P.A. 84-869.)

(815 ILCS 5/2.17) (from Ch. 121 1/2, par. 137.2-17)
Sec. 2.17. "Federal 1933 Act" means the Act of the Congress of the United States known as the Securities Act of 1933, as amended.
(Source: P.A. 80-556.)

(815 ILCS 5/2.17a) (from Ch. 121 1/2, par. 137.2-17a)
Sec. 2.17a. "Federal 1934 Act" means the Act of Congress of the United States known as the Securities Exchange Act of 1934, as amended.
(Source: P.A. 85-1445.)

(815 ILCS 5/2.17b) (from Ch. 121 1/2, par. 137.2-17b)
Sec. 2.17b. Federal 1974 Act. "Federal 1974 Act" means the Act of Congress of the United States known as the Commodity Exchange Act, as amended.
(Source: P.A. 89-209, eff. 1-1-96; 90-70, eff. 7-8-97.)

(815 ILCS 5/2.17c) (from Ch. 121 1/2, par. 137.2-17c)
Sec. 2.17c. "Federal Bankruptcy Code" means the Act of Congress of the United States known as the Bankruptcy Code of 1978, as amended.
(Source: P.A. 84-869.)

(815 ILCS 5/2.17d) (from Ch. 121 1/2, par. 137.2-17d)
Sec. 2.17d. "Federal 1940 Investment Company Act" means the Act of Congress of the United States known as the Investment Company Act of 1940, as amended.
(Source: P.A. 84-869.)

(815 ILCS 5/2.17e) (from Ch. 121 1/2, par. 137.2-17e)
Sec. 2.17e. "Federal 1940 Investment Advisers Act" means the Act of Congress of the United States known as the Investment Advisers Act of 1940, as amended.
(Source: P.A. 84-869.)

(815 ILCS 5/2.17f)
Sec. 2.17f. Federal 1996 Act. "Federal 1996 Act" means the Act of Congress of the United States known as the National Securities Markets Improvement Act of 1996.
(Source: P.A. 90-70, eff. 7-8-97.)

(815 ILCS 5/2.18) (from Ch. 121 1/2, par. 137.2-18)
Sec. 2.18. "Clearing corporation" means a clearing corporation as defined in Section 8-102 of the Uniform Commercial Code, as amended.
(Source: P.A. 79-1176.)

(815 ILCS 5/2.24) (from Ch. 121 1/2, par. 137.2-24)
Sec. 2.24. "State" means any state, territory, or possession of the United States, the District of Columbia and Puerto Rico.
(Source: P.A. 83-44.)

(815 ILCS 5/2.25) (from Ch. 121 1/2, par. 137.2-25)
Sec. 2.25. "Federal ERISA Act" means the Act of Congress of the United States known as the Employee Retirement Income Security Act of 1974, as amended.
(Source: P.A. 85-1445.)

(815 ILCS 5/2.26) (from Ch. 121 1/2, par. 137.2-26)
Sec. 2.26. Mineral investment contract. "Mineral investment contract" means any investment, account, agreement, or contract whereby the investor's profits are dependent upon the transportation, mining, minting, milling, flotation, refining, hallmarking, sale, resale, or repurchase of a metal or mineral, even if there is any potential for profit from fluctuation in the value of the metal or mineral, except any contract or agreement for the sale or purchase of a metal or mineral between merchants. Nothing herein shall affect the jurisdiction or authority of the Commodity Futures Trading Commission under the Federal 1974 Act or the application of any provision thereof or regulation thereunder to any person or transaction subject thereto. The Secretary of State may, for the purposes of this Section by rules and regulations, define the term "between merchants".
(Source: P.A. 90-70, eff. 7-8-97.)

(815 ILCS 5/2.27) (from Ch. 121 1/2, par. 137.2-27)
Sec. 2.27. Mineral deferred delivery contract. "Mineral deferred delivery contract" means any account, agreement, or contract for the purchase or sale, primarily for speculation or investment purposes and not for the use or consumption by the offeree or purchaser, of a metal or mineral, whether for immediate or subsequent delivery, and whether characterized as a cash contract, deferred shipment contract, installment contract, or otherwise. Any mineral deferred delivery contract offered or sold, in the absence of evidence to the contrary, is presumed to be offered or sold for speculation or investment purposes. A mineral deferred delivery contract does not include any of the following:
(1) Any contract or agreement that requires, and in

which the purchaser receives, within 28 calendar days after the payment in good funds of any portion of the purchase price, physical delivery of the metal or mineral to be purchased under the contract or agreement.

(2) Any contract or agreement for the sale or

purchase of a metal or mineral between merchants.

Nothing herein shall affect the jurisdiction or authority of the Commodity Futures Trading Commission under the Federal 1936 Act or the application of any provision thereof or regulation thereunder to any person or transaction subject thereto. The Secretary of State may, for the purposes of this Section, by rules and regulations, define (i) the means that constitute "physical delivery" of a metal or mineral and (ii) the term "between merchants".
(Source: P.A. 87-463.)

(815 ILCS 5/2.28)
Sec. 2.28. Securities exchange. "Securities exchange" means any organization, association, or group of persons, incorporated or unincorporated, located within this State that constitutes, maintains, or provides a marketplace, facilities, or electronic communications equipment for bringing together purchasers and sellers of securities or for otherwise performing with respect to securities the functions commonly performed by a stock exchange as that term is generally understood. The term includes the marketplace, facilities, and electronic communications equipment used by such an exchange. "Securities exchange" does not include any exchange, stock market operated by a national securities association registered under Section 15A of the Federal 1934 Act, automated quotation system or board of trade whose principal place of business is located in any state other than this State, or any exchange, automated quotation system, or board of trade registered under the Federal 1934 Act or designated as a contract market under the Federal 1974 Act or any affiliate thereof, or any dealer registered under this Act, or any broker-dealer registered under any federal securities Act, or any broker-dealer who is a member of the body corporate known as the Securities Investor Protection Corporation established pursuant to the Act of Congress of the United States known as the Securities Investor Protection Act of 1970, as amended, or a member of an association of dealers or broker-dealers registered as a national securities association pursuant to Section 15A of the Federal 1934 Act, or any exchange, automated quotation system, or board of trade set forth in subsection G of Section 3 of this Act, or any other exchange, automated quotation system, or board of trade that the Secretary of State, by rule or regulation, deems to have substantially equivalent standards for listing or designation as required by any such exchange, automated quotation system, or board of trade.
(Source: P.A. 89-209, eff. 1-1-96.)

(815 ILCS 5/2.29)
Sec. 2.29. Covered security. "Covered security" means any security that is a covered security under Section 18(b) of the Federal 1933 Act or rules or regulations promulgated thereunder.
(Source: P.A. 95-331, eff. 8-21-07.)

(815 ILCS 5/2.30)
Sec. 2.30. Federal covered investment adviser. "Federal covered investment adviser" means a person who is registered under Section 203 of the Federal 1940 Investment Advisers Act.
(Source: P.A. 90-70, eff. 7-8-97; 90-667, eff. 7-30-98.)

(815 ILCS 5/2.31)
Sec. 2.31. Limited Canadian salesperson. "Limited Canadian salesperson" means a salesperson who is a resident of Canada, has no office or other physical presence in this State, and complies with conditions specified by the Secretary of State through rule or order.
(Source: P.A. 90-70, eff. 7-8-97.)

(815 ILCS 5/2.32)
Sec. 2.32. Limited Canadian dealer. "Limited Canadian dealer" means a dealer who is a resident of Canada, has no office or other physical presence in this State, and complies with conditions specified by the Secretary of State through rule or order.
(Source: P.A. 90-70, eff. 7-8-97.)

(815 ILCS 5/2.33)
Sec. 2.33. Viatical investment. "Viatical investment" means the contractual right to receive any portion of the death benefit or ownership of a life insurance policy or certificate for consideration that is less than the expected death benefit of the life insurance policy or certificate. "Viatical investment" does not include:
(1) any transaction between a viator and a viatical

settlement provider, as defined in the Viatical Settlements Act of 2009;

(2) any transfer of ownership or beneficial interest

in a life insurance policy from a viatical settlement provider to another viatical settlement provider, as defined in the Viatical Settlements Act of 2009, or to any legal entity formed solely for the purpose of holding ownership or beneficial interest in a life insurance policy or policies;

(3) the bona fide assignment of a life insurance

policy to a bank, savings bank, savings and loan association, credit union, or financial institution as collateral for a loan; for the purposes of this item (3), "financial institution" means financial institution as defined by the Viatical Settlements Act of 2009; or

(4) a policy loan by a life insurance company or the

exercise of accelerated benefits pursuant to the terms of a life insurance policy issued in accordance with the Illinois Insurance Code.

(Source: P.A. 96-736, eff. 7-1-10.)

(815 ILCS 5/2.34)
Sec. 2.34. Accredited investor. "Accredited investor" has the meaning given to that term in 17 CFR 230.501(a), as amended and in effect from time to time.
(Source: P.A. 99-182, eff. 1-1-16.)

(815 ILCS 5/2.35)
(Text of Section before amendment by P.A. 100-507)
Sec. 2.35. Qualified escrowee. "Qualified escrowee" means a person, firm, partnership, association, corporation, or other legal entity who: (a) falls under the definition of "title insurance company" under, and pursuant to the terms and requirements of, the Title Insurance Act; (b) is certified as an independent escrowee under, and pursuant to the terms and requirements of, the Title Insurance Act; or (c) is a bank, regulated trust company, savings bank, savings and loan association, or credit union which is authorized to do business in the State and which maintains at least one physical business location within the State.
(Source: P.A. 99-182, eff. 1-1-16.)

(Text of Section after amendment by P.A. 100-507)
Sec. 2.35. Qualified escrowee. "Qualified escrowee" means a person, firm, partnership, association, corporation, or other legal entity who: (a) falls under the definition of "title insurance company" under, and pursuant to the terms and requirements of, the Title Insurance Act, or is otherwise an agent or affiliate of such title insurance company who is approved by such title insurance company to act under this Section and pursuant to the terms and requirements of the Title Insurance Act, and which maintains at least one physical business location within the State; (b) is certified as an independent escrowee under, and pursuant to the terms and requirements of, the Title Insurance Act; or (c) is a bank, regulated trust company, savings bank, savings and loan association, or credit union, registered broker-dealer, or law firm which is authorized to do business in the State and which maintains at least one physical business location within the State.
(Source: P.A. 99-182, eff. 1-1-16; 100-507, eff. 6-1-18.)

(815 ILCS 5/2.36)
Sec. 2.36. Registered Internet portal. "Registered Internet portal" means an Internet portal maintained by a corporation or other legal entity that is being used to offer or sell securities and that meets the requirements of Section 8d of this Act.
(Source: P.A. 99-182, eff. 1-1-16.)

(815 ILCS 5/2a)
Sec. 2a. Notification filing requirements of issuers of any covered security and payment of fees. All issuers of any covered security (except any security listed or authorized for listing on the New York Stock Exchange or American Stock Exchange or listed on the National Market System of the Nasdaq Stock Market (or any successor to such entities), or listed or authorized for listing on a national securities exchange (or tier or segment thereof) that has listing standards that the federal Securities and Exchange Commission by rule (on its own initiative or on the basis of petition) has determined are substantially similar to the listing standards applicable to any security described in this Section, or is a security of the same issuer that is equal in seniority or that is a senior security described in this Section) shall annually file a notification with the Secretary of State in such form and manner as prescribed by rule or order and pay the notification filing fee established under Section 11a of this Act which shall not be returnable in any event.
Anything in this Act to the contrary notwithstanding, until October 10, 1999 or other date as may be legally permissible, the refusal to file the notification or pay the fee by an issuer of any covered security (except issuers of securities which are being sold under Regulation D, Section 506 of the Federal 1933 Act) after written notice by the Secretary of State (which may be by United States Postal Service, facsimile or electronic transmission or other similar means), shall require the issuer or his, her, or its designee to file an application for registration with the Secretary of State under subsection A or B of Section 5, 6, or 7 of this Act and pay the registration fee established under Section 11a of this Act which shall not be returnable in any event. The failure to file any such notification shall constitute a violation of subsection D of Section 12 of this Act, subject to the penalties enumerated in Section 14 of this Act. The civil remedies provided for in subsection A of Section 13 of this Act and the civil remedies of rescission and appointment of a receiver, conservator, ancillary receiver, or ancillary conservator provided for in subsection F of Section 13 of this Act shall not be available against any person by reason of the failure to file any such notification or to pay the notification fee.
(Source: P.A. 90-70, eff. 7-8-97.)

(815 ILCS 5/3) (from Ch. 121 1/2, par. 137.3)
Sec. 3. The provisions of Sections 2a, 5, 6 and 7 of this Act shall not apply to any of the following securities:
A. Any security (including a revenue obligation) issued or guaranteed by the United States, any state, any political subdivision of a state, or any agency or corporation or other instrumentality of any one or more of the foregoing, or any certificate of deposit for any such security.
B. Any security issued or guaranteed by Canada, any Canadian province, any political subdivision of any such province, any agency or corporation or other instrumentality of one or more of the foregoing, or any other foreign government with which the United States then maintains diplomatic relations, if the security is recognized as a valid obligation by the issuer or guarantor.
C. (1) Any security issued by and representing an interest in or a debt of, or guaranteed by, any bank or savings bank, bank holding company, or credit union organized under the laws of the United States, or any bank, savings bank, savings institution or trust company organized and supervised under the laws of any state, or any interest or participation in any common trust fund or similar fund maintained by any such bank, savings bank, savings institution or trust company exclusively for the collective investment and reinvestment of assets contributed thereto by such bank, savings bank, savings institution or trust company or any affiliate thereof, in its capacity as fiduciary, trustee, executor, administrator or guardian.
(2) Any security issued or guaranteed to both principal and interest by an international bank of which the United States is a member.
D. (1) Any security issued by and representing an interest in or a debt of, or guaranteed by, any federal savings and loan association, or any savings and loan association or building and loan association organized and supervised under the laws of any state.
(2) Any security issued or guaranteed by any federal credit union or any credit union, industrial loan association, or similar organization organized and supervised under the laws of any state.
E. Any security issued or guaranteed by any railroad, other common carrier, public utility or holding company where such issuer or guarantor is subject to the jurisdiction of the Interstate Commerce Commission or successor entity, or is a registered holding company under the Public Utility Holding Company Act of 1935 or a subsidiary of such a company within the meaning of that Act, or is regulated in respect of its rates and charges by a governmental authority of the United States or any state, or is regulated in respect of the issuance or guarantee of the security by a governmental authority of the United States, any state, Canada, or any Canadian province.
F. Equipment trust certificates in respect of equipment leased or conditionally sold to a person, if securities issued by such person would be exempt under subsection E of this Section.
G. Any security which at the time of sale is listed or approved for listing upon notice of issuance on the New York Stock Exchange, Inc., the American Stock Exchange, Inc., the Pacific Stock Exchange, Inc., the Chicago Stock Exchange, Inc., the Chicago Board of Trade, the Philadelphia Stock Exchange, Inc., the Chicago Board Options Exchange, Incorporated, the National Market System of the Nasdaq Stock Market, or any other exchange, automated quotation system or board of trade which the Secretary of State, by rule or regulation, deems to have substantially equivalent standards for listing or designation as required by any such exchange, automated quotation system or board of trade; and securities senior or of substantially equal rank, both as to dividends or interest and upon liquidation, to securities so listed or designated; and warrants and rights to purchase any of the foregoing; provided, however, that this subsection G shall not apply to investment fund shares or securities of like character, which are being continually offered at a price or prices determined in accordance with a prescribed formula.
The Secretary of State may, after notice and opportunity for hearing, revoke the exemption afforded by this subparagraph with respect to any securities by issuing an order if the Secretary of State finds that the further sale of the securities in this State would work or tend to work a fraud on purchasers of the securities.
H. Any security issued by a person organized and operated not for pecuniary profit and exclusively for religious, educational, benevolent, fraternal, agricultural, charitable, athletic, professional, trade, social or reformatory purposes, or as a chamber of commerce or local industrial development corporation, or for more than one of said purposes and no part of the net earnings of which inures to the benefit of any private stockholder or member.
I. Instruments evidencing indebtedness under an agreement for the acquisition of property under contract of conditional sale.
J. A note secured by a first mortgage upon tangible personal or real property when such mortgage is made, assigned, sold, transferred and delivered with such note or other written obligation secured by such mortgage, either to or for the benefit of the purchaser or lender; or bonds or notes not more than 10 in number secured by a first mortgage upon the title in fee simple to real property if the aggregate principal amount secured by such mortgage does not exceed $500,000 and also does not exceed 75% of the fair market value of such real property.
K. A note or notes not more than 10 in number secured by a junior mortgage lien if the aggregate principal amount of the indebtedness represented thereby does not exceed 50% of the amount of the then outstanding prior lien indebtedness and provided that the total amount of the indebtedness (including the indebtedness represented by the subject junior mortgage note or notes) shall not exceed 90% of the fair market value of the property securing such indebtedness; and provided further that each such note or notes shall bear across the face thereof the following legend in letters at least as large as 12 point type: "THIS NOTE IS SECURED BY A JUNIOR MORTGAGE".
L. Any negotiable promissory note or draft, bill of exchange or bankers' acceptance which arises out of a current transaction or the proceeds of which have been or are to be used for current transactions, and which evidences an obligation to pay cash within 9 months of the date of issuance exclusive of days of grace, or any renewal of such note, draft, bill or acceptance which is likewise limited, or any guarantee of such note, draft, bill or acceptance or of any such renewal, provided that the note, draft, bill, or acceptance is a negotiable security eligible for discounting by banks that are members of the Federal Reserve System. Any instrument exempted under this subsection from the requirement of Sections 5, 6, and 7 of this Act shall bear across the face thereof the following legend in letters at least as large as 12 point type: "THIS INSTRUMENT IS NEITHER GUARANTEED, NOR IS THE ISSUANCE THEREOF REGULATED BY ANY AGENCY OR DEPARTMENT OF THE STATE OF ILLINOIS OR THE UNITED STATES.". However, the foregoing legend shall not be required with respect to any such instrument:
(i) sold to a person described in subsection C or H

of Section 4 of this Act;

(ii) sold to a "Qualified Institutional Buyer" as

that term is defined in Rule 144a adopted under the Securities Act of 1933;

(iii) where the minimum initial subscription for the

purchase of such instrument is $100,000 or more; or

(iv) issued by an issuer that has any class of

securities registered under Section 12 of the Securities Exchange Act of 1934 or has any outstanding class of indebtedness rated in one of the 3 highest categories by a rating agency designated by the Department;

M. Any security issued by and representing an interest in or a debt of, or guaranteed by, any insurance company organized under the laws of any state.
N. Any security issued pursuant to (i) a written compensatory benefit plan (including without limitation, any purchase, savings, option, bonus, stock appreciation, profit sharing, thrift, incentive, pension, or similar plan) and interests in such plans established by one or more of the issuers thereof or its parents or majority-owned subsidiaries for the participation of their employees, directors, general partners, trustees (where the issuer is a business trust), officers, or consultants or advisers of such issuers or its parents or majority-owned subsidiaries, provided that bona fide services are rendered by consultants or advisers and those services are not in connection with the offer and sale of securities in a capital-raising transaction or (ii) a written contract relating to the compensation of any such person.
O. Any option, put, call, spread or straddle issued by a clearing agency registered as such under the Federal 1934 Act, if the security, currency, commodity, or other interest underlying the option, put, call, spread or straddle is not required to be registered under Section 5.
P. Any security which meets all of the following conditions:
(1) If the issuer is not organized under the laws of

the United States or a state, it has appointed a duly authorized agent in the United States for service of process and has set forth the name and address of the agent in its prospectus.

(2) A class of the issuer's securities is required to

be and is registered under Section 12 of the Federal 1934 Act, and has been so registered for the three years immediately preceding the offering date.

(3) Neither the issuer nor a significant subsidiary

has had a material default during the last seven years, or for the period of the issuer's existence if less than seven years, in the payment of (i) principal, interest, dividend, or sinking fund installment on preferred stock or indebtedness for borrowed money, or (ii) rentals under leases with terms of three years or more.

(4) The issuer has had consolidated net income,

before extraordinary items and the cumulative effect of accounting changes, of at least $1,000,000 in four of its last five fiscal years including its last fiscal year; and if the offering is of interest bearing securities, has had for its last fiscal year, net income, before deduction for income taxes and depreciation, of at least 1-1/2 times the issuer's annual interest expense, giving effect to the proposed offering and the intended use of the proceeds. For the purposes of this clause "last fiscal year" means the most recent year for which audited financial statements are available, provided that such statements cover a fiscal period ended not more than 15 months from the commencement of the offering.

(5) If the offering is of stock or shares other than

preferred stock or shares, the securities have voting rights and the rights include (i) the right to have at least as many votes per share, and (ii) the right to vote on at least as many general corporate decisions, as each of the issuer's outstanding classes of stock or shares, except as otherwise required by law.

(6) If the offering is of stock or shares, other than

preferred stock or shares, the securities are owned beneficially or of record, on any date within six months prior to the commencement of the offering, by at least 1,200 persons, and on that date there are at least 750,000 such shares outstanding with an aggregate market value, based on the average bid price for that day, of at least $3,750,000. In connection with the determination of the number of persons who are beneficial owners of the stock or shares of an issuer, the issuer or dealer may rely in good faith for the purposes of this clause upon written information furnished by the record owners.

(7) The issuer meets the conditions specified in

paragraphs (2), (3) and (4) of this subsection P if either the issuer or the issuer and the issuer's predecessor, taken together, meet such conditions and if: (a) the succession was primarily for the purpose of changing the state of incorporation of the predecessor or forming a holding company and the assets and liabilities of the successor at the time of the succession were substantially the same as those of the predecessor; or (b) all predecessors met such conditions at the time of succession and the issuer has continued to do so since the succession.

Q. Any security appearing on the List of OTC Margin Stocks published by the Board of Governors of the Federal Reserve System or any security incorporated by reference to the List of OTC Margin Stocks by the Board of Governors of the Federal Reserve System; any other securities of the same issuer which are of senior or substantially equal rank; any securities called for by subscription rights or warrants so listed or approved; or any warrants or rights to purchase or subscribe to any of the foregoing.
R. Any security issued by a bona fide agricultural cooperative operating in this State that is organized under the laws of this State or as a foreign cooperative association organized under the law of another state that has been duly qualified to transact business in this State.
(Source: P.A. 90-70, eff. 7-8-97; 91-809, eff. 1-1-01.)

(815 ILCS 5/4) (from Ch. 121 1/2, par. 137.4)
(Text of Section before amendment by P.A. 100-507)
Sec. 4. Exempt transactions. The provisions of Sections 2a, 5, 6 and 7 of this Act shall not apply to any of the following transactions, except where otherwise specified in this Section 4:
A. Any offer or sale, whether through a dealer or

otherwise, of securities by a person who is not an issuer, underwriter, dealer or controlling person in respect of such securities, and who, being the bona fide owner of such securities, disposes thereof for his or her own account; provided, that such offer or sale is not made directly or indirectly for the benefit of the issuer or of an underwriter or controlling person.

B. Any offer, sale, issuance or exchange of

securities of the issuer to or with security holders of the issuer except to or with persons who are security holders solely by reason of holding transferable warrants, transferable options, or similar transferable rights of the issuer, if no commission or other remuneration is paid or given directly or indirectly for or on account of the procuring or soliciting of such sale or exchange (other than a fee paid to underwriters based on their undertaking to purchase any securities not purchased by security holders in connection with such sale or exchange).

C. Any offer, sale or issuance of securities to any

corporation, bank, savings bank, savings institution, savings and loan association, trust company, insurance company, building and loan association, or dealer; to a pension fund, pension trust, or employees' profit sharing trust, other financial institution or institutional investor, any government or political subdivision or instrumentality thereof, whether the purchaser is acting for itself or in some fiduciary capacity; to any partnership or other association engaged as a substantial part of its business or operations in purchasing or holding securities; to any trust in respect of which a bank or trust company is trustee or co-trustee; to any entity in which at least 90% of the equity is owned by persons described under subsection C, H, or S of this Section 4; to any employee benefit plan within the meaning of Title I of the Federal ERISA Act if (i) the investment decision is made by a plan fiduciary as defined in Section 3(21) of the Federal ERISA Act and such plan fiduciary is either a bank, savings and loan association, insurance company, registered investment adviser or an investment adviser registered under the Federal 1940 Investment Advisers Act, or (ii) the plan has total assets in excess of $5,000,000, or (iii) in the case of a self-directed plan, investment decisions are made solely by persons that are described under subsection C, D, H or S of this Section 4; to any plan established and maintained by, and for the benefit of the employees of, any state or political subdivision or agency or instrumentality thereof if such plan has total assets in excess of $5,000,000; or to any organization described in Section 501(c)(3) of the Internal Revenue Code of 1986, any Massachusetts or similar business trust, or any partnership, if such organization, trust, or partnership has total assets in excess of $5,000,000.

D. The Secretary of State is granted authority to

create by rule or regulation a limited offering transactional exemption that furthers the objectives of compatibility with federal exemptions and uniformity among the states. The Secretary of State shall prescribe by rule or regulation the amount of the fee for filing any report required under this subsection, but the fee shall not be less than the minimum amount nor more than the maximum amount established under Section 11a of this Act and shall not be returnable in any event.

E. Any offer or sale of securities by an executor,

administrator, guardian, receiver or trustee in insolvency or bankruptcy, or at any judicial sale, or at a public sale by auction held at an advertised time and place, or the offer or sale of securities in good faith and not for the purpose of avoiding the provisions of this Act by a pledgee of securities pledged for a bona fide debt.

F. Any offer or sale by a registered dealer, either

as principal or agent, of any securities (except face amount certificate contracts and investment fund shares) at a price reasonably related to the current market price of such securities, provided:

(1) (a) the securities are issued and outstanding;
(b) the issuer is required to file reports

pursuant to Section 13 or Section 15(d) of the Federal 1934 Act and has been subject to such requirements during the 90 day period immediately preceding the date of the offer or sale, or is an issuer of a security covered by Section 12(g)(2)(B) or (G) of the Federal 1934 Act;

(c) the dealer has a reasonable basis for

believing that the issuer is current in filing the reports required to be filed at regular intervals pursuant to the provisions of Section 13 or Section 15(d), as the case may be, of the Federal 1934 Act, or in the case of insurance companies exempted from Section 12(g) of the Federal 1934 Act by subparagraph 12(g)(2)(G) thereof, the annual statement referred to in Section 12(g)(2)(G)(i) of the Federal 1934 Act; and

(d) the dealer has in its records, and makes

reasonably available upon request to any person expressing an interest in a proposed transaction in the securities, the issuer's most recent annual report filed pursuant to Section 13 or 15(d), as the case may be, of the Federal 1934 Act or the annual statement in the case of an insurance company exempted from Section 12(g) of the Federal 1934 Act by subparagraph 12(g)(2)(G) thereof, together with any other reports required to be filed at regular intervals under the Federal 1934 Act by the issuer after such annual report or annual statement; provided that the making available of such reports pursuant to this subparagraph, unless otherwise represented, shall not constitute a representation by the dealer that the information is true and correct, but shall constitute a representation by the dealer that the information is reasonably current; or

(2) (a) prior to any offer or sale, an application

for the authorization thereof and a report as set forth under sub-paragraph (d) of this paragraph (2) has been filed by any registered dealer with and approved by the Secretary of State pursuant to such rules and regulations as the Secretary of State may prescribe;

(b) the Secretary of State shall have the power

by order to refuse to approve any application or report filed pursuant to this paragraph (2) if

(i) the application or report does not comply

with the provisions of this paragraph (2), or

(ii) the offer or sale of such securities

would work or tend to work a fraud or deceit, or

(iii) the issuer or the applicant has

violated any of the provisions of this Act;

(c) each application and report filed pursuant to

this paragraph (2) shall be accompanied by a filing fee and an examination fee in the amount established pursuant to Section 11a of this Act, which shall not be returnable in any event;

(d) there shall be submitted to the Secretary of

State no later than 120 days following the end of the issuer's fiscal year, each year during the period of the authorization, one copy of a report which shall contain a balance sheet and income statement prepared as of the issuer's most recent fiscal year end certified by an independent certified public accountant, together with such current information concerning the securities and the issuer thereof as the Secretary of State may prescribe by rule or regulation or order;

(e) prior to any offer or sale of securities

under the provisions of this paragraph (2), each registered dealer participating in the offer or sale of such securities shall provide upon request of prospective purchasers of such securities a copy of the most recent report required under the provisions of sub-paragraph (d) of this paragraph (2);

(f) approval of an application filed pursuant to

this paragraph (2) of subsection F shall expire 5 years after the date of the granting of the approval, unless said approval is sooner terminated by (1) suspension or revocation by the Secretary of State in the same manner as is provided for in subsections E, F and G of Section 11 of this Act, or (2) the applicant filing with the Secretary of State an affidavit to the effect that (i) the subject securities have become exempt under Section 3 of this Act or (ii) the applicant no longer is capable of acting as the applicant and stating the reasons therefor or (iii) the applicant no longer desires to act as the applicant. In the event of the filing of an affidavit under either preceding sub-division (ii) or (iii) the Secretary of State may authorize a substitution of applicant upon the new applicant executing the application as originally filed. However, the aforementioned substituted execution shall have no effect upon the previously determined date of expiration of approval of the application. Notwithstanding the provisions of this subparagraph (f), approvals granted under this paragraph (2) of subsection F prior to the effective date of this Act shall be governed by the provisions of this Act in effect on such date of approval; and

(g) no person shall be considered to have

violated Section 5 of this Act by reason of any offer or sale effected in reliance upon an approval granted under this paragraph (2) after a termination thereof under the foregoing subparagraph (f) if official notice of such termination has not been circulated generally to dealers by the Secretary of State and if such person sustains the burden of proof that he or she did not know, and in the exercise of reasonable care, could not have known, of the termination; or

(3) the securities, or securities of the same class,

are the subject of an existing registration under Section 5 of this Act.

The exemption provided in this subsection F shall apply only if the offer or sale is made in good faith and not for the purpose of avoiding any of the provisions of this Act, and only if the offer or sale is not made for the direct or indirect benefit of the issuer of the securities, or the controlling person in respect of such issuer.
G. (1) Any offer, sale or issuance of a security, whether

to residents or to non-residents of this State, where:

(a) all sales of such security to residents of

this State (including the most recent such sale) within the immediately preceding 12-month period have been made to not more than 35 persons or have involved an aggregate sales price of not more than $1,000,000;

(b) such security is not offered or sold by means

of any general advertising or general solicitation in this State; and

(c) no commission, discount, or other

remuneration exceeding 20% of the sale price of such security, if sold to a resident of this State, is paid or given directly or indirectly for or on account of such sales.

(2) In computing the number of resident purchasers or

the aggregate sales price under paragraph (1) (a) above, there shall be excluded any purchaser or dollar amount of sales price, as the case may be, with respect to any security which at the time of its sale was exempt under Section 3 or was registered under Section 5, 6 or 7 or was sold in a transaction exempt under other subsections of this Section 4.

(3) A prospectus or preliminary prospectus with

respect to a security for which a registration statement is pending or effective under the Federal 1933 Act shall not be deemed to constitute general advertising or general solicitation in this State as such terms are used in paragraph (1) (b) above, provided that such prospectus or preliminary prospectus has not been sent or otherwise delivered to more than 150 residents of this State.

(4) The Secretary of State shall by rule or

regulation require the filing of a report or reports of sales made in reliance upon the exemption provided by this subsection G and prescribe the form of such report and the time within which such report shall be filed. Such report shall set forth the name and address of the issuer and of the controlling person, if the sale was for the direct or indirect benefit of such person, and any other information deemed necessary by the Secretary of State to enforce compliance with this subsection G. The Secretary of State shall prescribe by rule or regulation the amount of the fee for filing any such report, established pursuant to Section 11a of this Act, which shall not be returnable in any event. The Secretary of State may impose, in such cases as he or she may deem appropriate, a penalty for failure to file any such report in a timely manner, but no such penalty shall exceed an amount equal to five times the filing fee. The contents of any such report or portion thereof may be deemed confidential by the Secretary of State by rule or order and if so deemed shall not be disclosed to the public except by order of court or in court proceedings. The failure to file any such report shall not affect the availability of such exemption, but such failure to file any such report shall constitute a violation of subsection D of Section 12 of this Act, subject to the penalties enumerated in Section 14 of this Act. The civil remedies provided for in subsection A of Section 13 of this Act and the civil remedies of rescission and appointment of a receiver, conservator, ancillary receiver or ancillary conservator provided for in subsection F of Section 13 of this Act shall not be available against any person by reason of the failure to file any such report or on account of the contents of any such report.

H. Any offer, sale or issuance of a security to an

accredited investor provided that such security is not offered or sold by means of any general advertising or general solicitation, except as otherwise permitted in this Act.

I. Any offer, sale or issuance of securities to or

for the benefit of security holders of any person incident to a vote by such security holders pursuant to such person's organizational document or any applicable statute of the jurisdiction of such person's organization, on a merger, consolidation, reclassification of securities, or sale or transfer of assets in consideration of or exchange for securities of the same or another person.

J. Any offer, sale or issuance of securities in

exchange for one or more outstanding securities, claims or property interests, or partly in such exchange and partly for cash, where such offer, sale or issuance is incident to a reorganization, recapitalization, readjustment, composition or settlement of a claim, as approved by a court of competent jurisdiction of the United States, or any state.

K. Any offer, sale or issuance of securities for

patronage, or as patronage refunds, or in connection with marketing agreements by cooperative associations organized exclusively for agricultural, producer, marketing, purchasing, or consumer purposes; and the sale of subscriptions for or shares of stock of cooperative associations organized exclusively for agricultural, producer, marketing, purchasing, or consumer purposes, if no commission or other remuneration is paid or given directly or indirectly for or on account of such subscription, sale or resale, and if any person does not own beneficially more than 5% of the aggregate amount of issued and outstanding capital stock of such cooperative association.

L. Offers for sale or solicitations of offers to buy

(but not the acceptance thereof), of securities which are the subject of a pending registration statement filed under the Federal 1933 Act and which are the subject of a pending application for registration under this Act.

M. Any offer or sale of preorganization subscriptions

for any securities prior to the incorporation, organization or formation of any issuer under the laws of the United States, or any state, or the issuance by such issuer, after its incorporation, organization or formation, of securities pursuant to such preorganization subscriptions, provided the number of subscribers does not exceed 25 and either (1) no commission or other remuneration is paid or given directly or indirectly for or on account of such sale or sales or issuance, or (2) if any commission or other remuneration is paid or given directly or indirectly for or on account of such sale or sales or issuance, the securities are not offered or sold by any means of general advertising or general solicitation in this State.

N. The execution of orders for purchase of securities

by a registered salesperson and dealer, provided such persons act as agent for the purchaser, have made no solicitation of the order to purchase the securities, have no direct interest in the sale or distribution of the securities ordered, receive no commission, profit, or other compensation other than the commissions involved in the purchase and sale of the securities and deliver to the purchaser written confirmation of the order which clearly identifies the commissions paid to the registered dealer.

O. Any offer, sale or issuance of securities, other

than fractional undivided interests in an oil, gas or other mineral lease, right or royalty, for the direct or indirect benefit of the issuer thereof, or of a controlling person, whether through a dealer (acting either as principal or agent) or otherwise, if the securities sold, immediately following the sale or sales, together with securities already owned by the purchaser, would constitute 50% or more of the equity interest of any one issuer, provided that the number of purchasers is not more than 5 and provided further that no commission, discount or other remuneration exceeding 15% of the aggregate sale price of the securities is paid or given directly or indirectly for or on account of the sale or sales.

P. Any offer, sale or issuance of securities (except

face amount certificate contracts and investment fund shares) issued by and representing an interest in an issuer which is a business corporation incorporated under the laws of this State, the purposes of which are to provide capital and supervision solely for the redevelopment of blighted urban areas located in a municipality in this State and whose assets are located entirely within that municipality, provided: (1) no commission, discount or other remuneration is paid or given directly or indirectly for or on account of the sale or sales of such securities; (2) the aggregate amount of any securities of the issuer owned of record or beneficially by any one person will not exceed the lesser of $5,000 or 4% of the equity capitalization of the issuer; (3) the officers and directors of the corporation have been bona fide residents of the municipality not less than 3 years immediately preceding the effectiveness of the offering sheet for the securities under this subsection P; and (4) the issuer files with the Secretary of State an offering sheet descriptive of the securities setting forth:

(a) the name and address of the issuer;
(b) the title and total amount of securities to

be offered;

(c) the price at which the securities are to be

offered; and

(d) such additional information as the Secretary

of State may prescribe by rule and regulation.

The Secretary of State shall within a reasonable time

examine the offering sheet so filed and, unless the Secretary of State shall make a determination that the offering sheet so filed does not conform to the requirements of this subsection P, shall declare the offering sheet to be effective, which offering sheet shall continue effective for a period of 12 months from the date it becomes effective. The fee for examining the offering sheet shall be as established pursuant to Section 11a of this Act, and shall not be returnable in any event. The Secretary of State shall by rule or regulation require the filing of a report or reports of sales made to residents of this State in reliance upon the exemption provided by this subsection P and prescribe the form of such report and the time within which such report shall be filed. The Secretary of State shall prescribe by rule or regulation the amount of the fee for filing any such report, but such fee shall not be less than the minimum amount nor more than the maximum amount established pursuant to Section 11a of this Act, and shall not be returnable in any event. The Secretary of State may impose, in such cases as he or she may deem appropriate, a penalty for failure to file any such report in a timely manner, but no such penalty shall exceed an amount equal to five times the filing fee. The contents of any such report shall be deemed confidential and shall not be disclosed to the public except by order of court or in court proceedings. The failure to file any such report shall not affect the availability of such exemption, but such failure to file any such report shall constitute a violation of subsection D of Section 12 of this Act, subject to the penalties enumerated in Section 14 of this Act. The civil remedies provided for in subsection A of Section 13 of this Act and the civil remedies of rescission and appointment of a receiver, conservator, ancillary receiver or ancillary conservator provided for in subsection F of Section 13 of this Act shall not be available against any person by reason of the failure to file any such report or on account of the contents of any such report.

Q. Any isolated transaction, whether effected by a

dealer or not.

R. Any offer, sale or issuance of a security to any

person who purchases at least $150,000 of the securities being offered, where the purchaser's total purchase price does not, or it is reasonably believed by the person relying upon this subsection R that said purchase price does not, exceed 20 percent of the purchaser's net worth at the time of sale, or if a natural person a joint net worth with that person's spouse, for one or any combination of the following: (i) cash, (ii) securities for which market quotations are readily available, (iii) an unconditional obligation to pay cash or securities for which quotations are readily available, which obligation is to be discharged within five years of the sale of the securities to the purchaser, or (iv) the cancellation of any indebtedness owed by the issuer to the purchaser; provided that such security is not offered or sold by means of any general advertising or general solicitation in this State.

S. Any offer, sale or issuance of a security to any

person who is, or who is reasonably believed by the person relying upon this subsection S to be, a director, executive officer, or general partner of the issuer of the securities being offered or sold, or any director, executive officer, or general partner of a general partner of that issuer. For purposes of this subsection S, "executive officer" shall mean the president, any vice president in charge of a principal business unit, division or function (such as sales, administration or finance), any other officer who performs a policy making function, or any other person who performs similar policy making functions for the issuer. Executive officers of subsidiaries may be deemed executive officers of the issuer if they perform such policy making functions for the issuer.

A document being filed pursuant to this Section 4

shall be deemed filed, and any fee paid pursuant to this Section 4 shall be deemed paid, upon the date of actual receipt thereof by the Secretary of State.

T. An offer or sale of a security by an issuer that

is organized and, as of the time of the offer and the time of sale, in good standing under the laws of the State of Illinois, made solely to persons or entities that are, as of the time of the offer and time of sale, residents of the State of Illinois, provided:

(1) The offering meets all of the requirements of

the federal exemption for intrastate offerings provided in Section 3(a)(11) of the Securities Act of 1933 (15 U.S.C. 77c(a)(11)) and Rule 147 adopted under the Securities Act of 1933 (17 CFR 230.147).

(2) The aggregate purchase price of all

securities sold by an issuer in reliance on the exemption under this subsection, within any 12-month period, does not exceed: (i) $1,000,000; or (ii) $4,000,000 if the issuer has undergone and made available (directly, or through a registered Internet portal), to each prospective purchaser and the Secretary of State, copies of its most recent financial statements which have been audited by an independent auditor and certified by a senior officer of the issuer as fairly, completely, and accurately presenting the financial condition of the issuer, in all material respects, as of the dates indicated therein. Amounts received in connection with any offer or sale to any accredited investor or any of the following shall not count toward the calculation of the foregoing monetary limitations:

(a) any entity (including, without

limitation, any trust) in which all of the equity interests are owned by (or with respect to any trust, the primary beneficiaries are) persons who are accredited investors or who meet one or more of the criteria in subparagraphs (b) through (d) of this paragraph (2);

(b) with respect to participating in an

offering of a particular issuer, a natural person serving as an officer, director, partner, or trustee of, or otherwise occupying similar status or performing similar functions with respect to, such issuer;

(c) with respect to participating in an

offering of a particular issuer, a natural person or entity who owns 10% or more of the then aggregate outstanding voting capital securities of such issuer; or

(d) such other person or entity as the

Secretary of State may hereafter exempt by rule.

The Secretary of State may hereafter cumulatively

increase the dollar limitations provided in this paragraph.

(3) The aggregate amount sold by an issuer to any

purchaser (other than an accredited investor or a person or entity which meets one or more of the criteria in subparagraphs (a) through (d) of paragraph (2) of this subsection T) in an offering of securities made in reliance on the exemption provided in this subsection T, within any consecutive 12-month period, does not exceed $5,000.

(4) The Secretary of State shall establish by

rule the duties of the issuer including disclosure and filing requirements, treatment of escrow funds and agreements, production of financial statements, and other requirements as deemed necessary.

(5) The issuer has made available, to each

prospective purchaser and the Secretary of State, copies of its most recent financial statements personally certified by one or more senior officers of the issuer as fairly, completely, and accurately presenting the financial condition of the issuer, in all material respects, as of the dates indicated therein.

(6) No commission or other remuneration is paid

or given directly or indirectly to any person or entity (including, without limitation, any registered Internet portal) for soliciting any person in this State, except to registered dealers and registered salespersons licensed in this State.

(7) Not less than 15 days before the earlier of

the first sale of securities made in reliance on the exemption provided in this subsection T, or the use of any general solicitation with respect thereto (other than a general announcement made by or on behalf of), an issuer shall file forms, materials, and fees as required by the Secretary of State by rule.

The Secretary of State shall prescribe by rule

the amount of the fee for filing the notice required in subparagraph (a), established pursuant to Section 11a of this Act. The Secretary of State may impose, in such cases as he or she may deem appropriate, a penalty for failure to file any such notice in a timely manner, but no such penalty shall exceed an amount equal to 5 times the filing fee. The contents of any such notice or portion thereof may be deemed confidential by the Secretary of State by rule or order and if so deemed shall not be disclosed to the public except by order of court or in court proceedings. The failure to file any such notice does not affect the availability of such exemption, but such failure to file any such report constitutes a violation of subsection D of Section 12 of this Act and is subject to the penalties and remedies available in this Act and under the law.

(8) All payments for purchase of securities

offered pursuant to the exemption provided under this subsection T are made directly to, and held by, the qualified escrowee identified in the escrow agreement required pursuant to subparagraph (c) of paragraph (4).

(9) The issuer includes each of the following in

one or more of the offering materials delivered to a prospective purchaser, or to which a prospective purchaser has been granted electronic access, in connection with the offering:

(a) a description of the issuer, its type of

entity, the address, and telephone number of its principal office;

(b) a reasonably detailed description of the

intended use of the offering proceeds, including any amounts to be paid, as compensation or otherwise, to any owner, executive officer, director, managing member, or other person occupying a similar status or performing similar functions on behalf of the issuer;

(c) the identity of all persons owning more

than 10% of the voting capital securities of the issuer;

(d) the identity of the executive officers,

directors, managing members, and other persons occupying a similar status or performing similar functions in the name of and on behalf of the issuer, including their titles and a reasonably detailed description of their prior experience;

(e) the identity of any person or entity who

has been or will be retained by the issuer to assist the issuer in conducting the offering and sale of the securities (including all registered Internet portals but excluding persons acting solely as accountants or attorneys and employees whose primary job responsibilities involve the operating business of the issuer rather than assisting the issuer in raising capital) and a description of the consideration being paid to each such person or entity for such assistance;

(f) any additional information material to

the offering, including a description of significant factors that make the offering speculative or risky for the purchaser;

(g) the information required pursuant to

subparagraphs (a) and (b) of paragraph (4) of this subsection T;

(h) such other information as the Secretary

of State may hereafter require by rule.

(10) The issuer (directly or through a registered

Internet portal) requires each purchaser to certify, in writing or electronically, that the purchaser:

(a) is a resident of the State of Illinois;
(b) understands that he or she is investing

in a high-risk, highly speculative, business venture, that he or she may lose all of his or her investment, and that he or she can afford such a loss of his or her investment;

(c) understands that the securities being

offered are highly illiquid, that there is no ready market for the sale of such securities, that it may be difficult or impossible for purchaser to sell or otherwise dispose of such securities, and (where applicable) that purchaser may be required to hold the securities for an indefinite period of time; and

(d) understands that purchaser may be subject

to the payment of certain taxes with respect to the securities being purchased whether or not purchaser has sold, or otherwise disposed of, such securities or whether purchaser has received any distributions or other amounts from the issuer.

(11) The issuer (directly or through a registered

Internet portal) obtains from each purchaser of a security offered under this subsection T evidence that the purchaser is a resident of this State and, if applicable, is an accredited investor. Without limiting the generality of the foregoing, and not to the exclusion of other reasonable methods which may be used by the issuer in connection with the foregoing, an issuer may rely.

(12) The issuer (and to the extent a registered

Internet portal is used, such registered Internet portal) maintains records of all offers and sales of securities made pursuant to the exemption granted by this subsection T and provides ready access to such records to the Secretary of State, upon notice from the Secretary of State.

(13) The issuer is not, either before or as a

result of the offering:

(a) an investment company, as defined in

Section 3 of the Investment Company Act of 1940 (15 U.S.C. 80a-3), as amended and in effect (unless the issuer qualifies for exclusion from such definition pursuant to one or more of the exceptions provided in Section 3(c) of the Investment Company Act of 1940, any other provision of the Investment Company Act of 1940, or any administrative rule or regulation promulgated with respect to the Investment Company Act of 1940 or in connection therewith); or

(b) subject to the reporting requirements of

Section 13 or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78m or 15 U.S.C. 78o(d).

(14) Neither the issuer, nor any person

affiliated with the issuer (either before or as a result of the offering), nor the offering itself, nor the registered Internet portal (to the extent used) is subject to disqualification established by the Secretary of State by rule or contained in the Securities Act of 1933 (15 U.S.C. 77c(a)(11)) and Rule 147 adopted under the Securities Act of 1933 (17 CFR 230.147), unless both of the following are met:

(a) on a showing of good cause and without

prejudice to any other action by the Secretary of State, the Secretary of State determines that it is not necessary under the circumstances that an exemption is denied; and

(b) the issuer establishes that it made a

factual inquiry into whether any disqualification existed under this paragraph (14), but did not know, and in the exercise of reasonable care could not have known, that a disqualification existed under this paragraph (14); the nature and scope of the requisite inquiry will vary based on the circumstances of the issuer and the other offering participants.

(Source: P.A. 99-182, eff. 1-1-16.)

(Text of Section after amendment by P.A. 100-507)
Sec. 4. Exempt transactions. The provisions of Sections 2a, 5, 6 and 7 of this Act shall not apply to any of the following transactions, except where otherwise specified in this Section 4:
A. Any offer or sale, whether through a dealer or

otherwise, of securities by a person who is not an issuer, underwriter, dealer or controlling person in respect of such securities, and who, being the bona fide owner of such securities, disposes thereof for his or her own account; provided, that such offer or sale is not made directly or indirectly for the benefit of the issuer or of an underwriter or controlling person.

B. Any offer, sale, issuance or exchange of

securities of the issuer to or with security holders of the issuer except to or with persons who are security holders solely by reason of holding transferable warrants, transferable options, or similar transferable rights of the issuer, if no commission or other remuneration is paid or given directly or indirectly for or on account of the procuring or soliciting of such sale or exchange (other than a fee paid to underwriters based on their undertaking to purchase any securities not purchased by security holders in connection with such sale or exchange).

C. Any offer, sale or issuance of securities to any

corporation, bank, savings bank, savings institution, savings and loan association, trust company, insurance company, building and loan association, or dealer; to a pension fund, pension trust, or employees' profit sharing trust, other financial institution or institutional investor, any government or political subdivision or instrumentality thereof, whether the purchaser is acting for itself or in some fiduciary capacity; to any partnership or other association engaged as a substantial part of its business or operations in purchasing or holding securities; to any trust in respect of which a bank or trust company is trustee or co-trustee; to any entity in which at least 90% of the equity is owned by persons described under subsection C, H, or S of this Section 4; to any employee benefit plan within the meaning of Title I of the Federal ERISA Act if (i) the investment decision is made by a plan fiduciary as defined in Section 3(21) of the Federal ERISA Act and such plan fiduciary is either a bank, savings and loan association, insurance company, registered investment adviser or an investment adviser registered under the Federal 1940 Investment Advisers Act, or (ii) the plan has total assets in excess of $5,000,000, or (iii) in the case of a self-directed plan, investment decisions are made solely by persons that are described under subsection C, D, H or S of this Section 4; to any plan established and maintained by, and for the benefit of the employees of, any state or political subdivision or agency or instrumentality thereof if such plan has total assets in excess of $5,000,000; or to any organization described in Section 501(c)(3) of the Internal Revenue Code of 1986, any Massachusetts or similar business trust, or any partnership, if such organization, trust, or partnership has total assets in excess of $5,000,000.

D. The Secretary of State is granted authority to

create by rule or regulation a limited offering transactional exemption that furthers the objectives of compatibility with federal exemptions and uniformity among the states. The Secretary of State shall prescribe by rule or regulation the amount of the fee for filing any report required under this subsection, but the fee shall not be less than the minimum amount nor more than the maximum amount established under Section 11a of this Act and shall not be returnable in any event.

E. Any offer or sale of securities by an executor,

administrator, guardian, receiver or trustee in insolvency or bankruptcy, or at any judicial sale, or at a public sale by auction held at an advertised time and place, or the offer or sale of securities in good faith and not for the purpose of avoiding the provisions of this Act by a pledgee of securities pledged for a bona fide debt.

F. Any offer or sale by a registered dealer, either

as principal or agent, of any securities (except face amount certificate contracts and investment fund shares) at a price reasonably related to the current market price of such securities, provided:

(1) (a) the securities are issued and outstanding;
(b) the issuer is required to file reports

pursuant to Section 13 or Section 15(d) of the Federal 1934 Act and has been subject to such requirements during the 90 day period immediately preceding the date of the offer or sale, or is an issuer of a security covered by Section 12(g)(2)(B) or (G) of the Federal 1934 Act;

(c) the dealer has a reasonable basis for

believing that the issuer is current in filing the reports required to be filed at regular intervals pursuant to the provisions of Section 13 or Section 15(d), as the case may be, of the Federal 1934 Act, or in the case of insurance companies exempted from Section 12(g) of the Federal 1934 Act by subparagraph 12(g)(2)(G) thereof, the annual statement referred to in Section 12(g)(2)(G)(i) of the Federal 1934 Act; and

(d) the dealer has in its records, and makes

reasonably available upon request to any person expressing an interest in a proposed transaction in the securities, the issuer's most recent annual report filed pursuant to Section 13 or 15(d), as the case may be, of the Federal 1934 Act or the annual statement in the case of an insurance company exempted from Section 12(g) of the Federal 1934 Act by subparagraph 12(g)(2)(G) thereof, together with any other reports required to be filed at regular intervals under the Federal 1934 Act by the issuer after such annual report or annual statement; provided that the making available of such reports pursuant to this subparagraph, unless otherwise represented, shall not constitute a representation by the dealer that the information is true and correct, but shall constitute a representation by the dealer that the information is reasonably current; or

(2) (a) prior to any offer or sale, an application

for the authorization thereof and a report as set forth under sub-paragraph (d) of this paragraph (2) has been filed by any registered dealer with and approved by the Secretary of State pursuant to such rules and regulations as the Secretary of State may prescribe;

(b) the Secretary of State shall have the power

by order to refuse to approve any application or report filed pursuant to this paragraph (2) if

(i) the application or report does not comply

with the provisions of this paragraph (2), or

(ii) the offer or sale of such securities

would work or tend to work a fraud or deceit, or

(iii) the issuer or the applicant has

violated any of the provisions of this Act;

(c) each application and report filed pursuant to

this paragraph (2) shall be accompanied by a filing fee and an examination fee in the amount established pursuant to Section 11a of this Act, which shall not be returnable in any event;

(d) there shall be submitted to the Secretary of

State no later than 120 days following the end of the issuer's fiscal year, each year during the period of the authorization, one copy of a report which shall contain a balance sheet and income statement prepared as of the issuer's most recent fiscal year end certified by an independent certified public accountant, together with such current information concerning the securities and the issuer thereof as the Secretary of State may prescribe by rule or regulation or order;

(e) prior to any offer or sale of securities

under the provisions of this paragraph (2), each registered dealer participating in the offer or sale of such securities shall provide upon request of prospective purchasers of such securities a copy of the most recent report required under the provisions of sub-paragraph (d) of this paragraph (2);

(f) approval of an application filed pursuant to

this paragraph (2) of subsection F shall expire 5 years after the date of the granting of the approval, unless said approval is sooner terminated by (1) suspension or revocation by the Secretary of State in the same manner as is provided for in subsections E, F and G of Section 11 of this Act, or (2) the applicant filing with the Secretary of State an affidavit to the effect that (i) the subject securities have become exempt under Section 3 of this Act or (ii) the applicant no longer is capable of acting as the applicant and stating the reasons therefor or (iii) the applicant no longer desires to act as the applicant. In the event of the filing of an affidavit under either preceding sub-division (ii) or (iii) the Secretary of State may authorize a substitution of applicant upon the new applicant executing the application as originally filed. However, the aforementioned substituted execution shall have no effect upon the previously determined date of expiration of approval of the application. Notwithstanding the provisions of this subparagraph (f), approvals granted under this paragraph (2) of subsection F prior to the effective date of this Act shall be governed by the provisions of this Act in effect on such date of approval; and

(g) no person shall be considered to have

violated Section 5 of this Act by reason of any offer or sale effected in reliance upon an approval granted under this paragraph (2) after a termination thereof under the foregoing subparagraph (f) if official notice of such termination has not been circulated generally to dealers by the Secretary of State and if such person sustains the burden of proof that he or she did not know, and in the exercise of reasonable care, could not have known, of the termination; or

(3) the securities, or securities of the same class,

are the subject of an existing registration under Section 5 of this Act.

The exemption provided in this subsection F shall apply only if the offer or sale is made in good faith and not for the purpose of avoiding any of the provisions of this Act, and only if the offer or sale is not made for the direct or indirect benefit of the issuer of the securities, or the controlling person in respect of such issuer.
G. (1) Any offer, sale or issuance of a security, whether

to residents or to non-residents of this State, where:

(a) all sales of such security to residents of

this State (including the most recent such sale) within the immediately preceding 12-month period have been made to not more than 35 persons or have involved an aggregate sales price of not more than $1,000,000;

(b) such security is not offered or sold by means

of any general advertising or general solicitation in this State; and

(c) no commission, discount, or other

remuneration exceeding 20% of the sale price of such security, if sold to a resident of this State, is paid or given directly or indirectly for or on account of such sales.

(2) In computing the number of resident purchasers or

the aggregate sales price under paragraph (1) (a) above, there shall be excluded any purchaser or dollar amount of sales price, as the case may be, with respect to any security which at the time of its sale was exempt under Section 3 or was registered under Section 5, 6 or 7 or was sold in a transaction exempt under other subsections of this Section 4.

(3) A prospectus or preliminary prospectus with

respect to a security for which a registration statement is pending or effective under the Federal 1933 Act shall not be deemed to constitute general advertising or general solicitation in this State as such terms are used in paragraph (1) (b) above, provided that such prospectus or preliminary prospectus has not been sent or otherwise delivered to more than 150 residents of this State.

(4) The Secretary of State shall by rule or

regulation require the filing of a report or reports of sales made in reliance upon the exemption provided by this subsection G and prescribe the form of such report and the time within which such report shall be filed. Such report shall set forth the name and address of the issuer and of the controlling person, if the sale was for the direct or indirect benefit of such person, and any other information deemed necessary by the Secretary of State to enforce compliance with this subsection G. The Secretary of State shall prescribe by rule or regulation the amount of the fee for filing any such report, established pursuant to Section 11a of this Act, which shall not be returnable in any event. The Secretary of State may impose, in such cases as he or she may deem appropriate, a penalty for failure to file any such report in a timely manner, but no such penalty shall exceed an amount equal to five times the filing fee. The contents of any such report or portion thereof may be deemed confidential by the Secretary of State by rule or order and if so deemed shall not be disclosed to the public except by order of court or in court proceedings. The failure to file any such report shall not affect the availability of such exemption, but such failure to file any such report shall constitute a violation of subsection D of Section 12 of this Act, subject to the penalties enumerated in Section 14 of this Act. The civil remedies provided for in subsection A of Section 13 of this Act and the civil remedies of rescission and appointment of a receiver, conservator, ancillary receiver or ancillary conservator provided for in subsection F of Section 13 of this Act shall not be available against any person by reason of the failure to file any such report or on account of the contents of any such report.

H. Any offer, sale or issuance of a security to an

accredited investor provided that such security is not offered or sold by means of any general advertising or general solicitation, except as otherwise permitted in this Act.

I. Any offer, sale or issuance of securities to or

for the benefit of security holders of any person incident to a vote by such security holders pursuant to such person's organizational document or any applicable statute of the jurisdiction of such person's organization, on a merger, consolidation, reclassification of securities, or sale or transfer of assets in consideration of or exchange for securities of the same or another person.

J. Any offer, sale or issuance of securities in

exchange for one or more outstanding securities, claims or property interests, or partly in such exchange and partly for cash, where such offer, sale or issuance is incident to a reorganization, recapitalization, readjustment, composition or settlement of a claim, as approved by a court of competent jurisdiction of the United States, or any state.

K. Any offer, sale or issuance of securities for

patronage, or as patronage refunds, or in connection with marketing agreements by cooperative associations organized exclusively for agricultural, producer, marketing, purchasing, or consumer purposes; and the sale of subscriptions for or shares of stock of cooperative associations organized exclusively for agricultural, producer, marketing, purchasing, or consumer purposes, if no commission or other remuneration is paid or given directly or indirectly for or on account of such subscription, sale or resale, and if any person does not own beneficially more than 5% of the aggregate amount of issued and outstanding capital stock of such cooperative association.

L. Offers for sale or solicitations of offers to buy

(but not the acceptance thereof), of securities which are the subject of a pending registration statement filed under the Federal 1933 Act and which are the subject of a pending application for registration under this Act.

M. Any offer or sale of preorganization subscriptions

for any securities prior to the incorporation, organization or formation of any issuer under the laws of the United States, or any state, or the issuance by such issuer, after its incorporation, organization or formation, of securities pursuant to such preorganization subscriptions, provided the number of subscribers does not exceed 25 and either (1) no commission or other remuneration is paid or given directly or indirectly for or on account of such sale or sales or issuance, or (2) if any commission or other remuneration is paid or given directly or indirectly for or on account of such sale or sales or issuance, the securities are not offered or sold by any means of general advertising or general solicitation in this State.

N. The execution of orders for purchase of securities

by a registered salesperson and dealer, provided such persons act as agent for the purchaser, have made no solicitation of the order to purchase the securities, have no direct interest in the sale or distribution of the securities ordered, receive no commission, profit, or other compensation other than the commissions involved in the purchase and sale of the securities and deliver to the purchaser written confirmation of the order which clearly identifies the commissions paid to the registered dealer.

O. Any offer, sale or issuance of securities, other

than fractional undivided interests in an oil, gas or other mineral lease, right or royalty, for the direct or indirect benefit of the issuer thereof, or of a controlling person, whether through a dealer (acting either as principal or agent) or otherwise, if the securities sold, immediately following the sale or sales, together with securities already owned by the purchaser, would constitute 50% or more of the equity interest of any one issuer, provided that the number of purchasers is not more than 5 and provided further that no commission, discount or other remuneration exceeding 15% of the aggregate sale price of the securities is paid or given directly or indirectly for or on account of the sale or sales.

P. Any offer, sale or issuance of securities (except

face amount certificate contracts and investment fund shares) issued by and representing an interest in an issuer which is a business corporation incorporated under the laws of this State, the purposes of which are to provide capital and supervision solely for the redevelopment of blighted urban areas located in a municipality in this State and whose assets are located entirely within that municipality, provided: (1) no commission, discount or other remuneration is paid or given directly or indirectly for or on account of the sale or sales of such securities; (2) the aggregate amount of any securities of the issuer owned of record or beneficially by any one person will not exceed the lesser of $5,000 or 4% of the equity capitalization of the issuer; (3) the officers and directors of the corporation have been bona fide residents of the municipality not less than 3 years immediately preceding the effectiveness of the offering sheet for the securities under this subsection P; and (4) the issuer files with the Secretary of State an offering sheet descriptive of the securities setting forth:

(a) the name and address of the issuer;
(b) the title and total amount of securities to

be offered;

(c) the price at which the securities are to be

offered; and

(d) such additional information as the Secretary

of State may prescribe by rule and regulation.

The Secretary of State shall within a reasonable time

examine the offering sheet so filed and, unless the Secretary of State shall make a determination that the offering sheet so filed does not conform to the requirements of this subsection P, shall declare the offering sheet to be effective, which offering sheet shall continue effective for a period of 12 months from the date it becomes effective. The fee for examining the offering sheet shall be as established pursuant to Section 11a of this Act, and shall not be returnable in any event. The Secretary of State shall by rule or regulation require the filing of a report or reports of sales made to residents of this State in reliance upon the exemption provided by this subsection P and prescribe the form of such report and the time within which such report shall be filed. The Secretary of State shall prescribe by rule or regulation the amount of the fee for filing any such report, but such fee shall not be less than the minimum amount nor more than the maximum amount established pursuant to Section 11a of this Act, and shall not be returnable in any event. The Secretary of State may impose, in such cases as he or she may deem appropriate, a penalty for failure to file any such report in a timely manner, but no such penalty shall exceed an amount equal to five times the filing fee. The contents of any such report shall be deemed confidential and shall not be disclosed to the public except by order of court or in court proceedings. The failure to file any such report shall not affect the availability of such exemption, but such failure to file any such report shall constitute a violation of subsection D of Section 12 of this Act, subject to the penalties enumerated in Section 14 of this Act. The civil remedies provided for in subsection A of Section 13 of this Act and the civil remedies of rescission and appointment of a receiver, conservator, ancillary receiver or ancillary conservator provided for in subsection F of Section 13 of this Act shall not be available against any person by reason of the failure to file any such report or on account of the contents of any such report.

Q. Any isolated transaction, whether effected by a

dealer or not.

R. Any offer, sale or issuance of a security to any

person who purchases at least $150,000 of the securities being offered, where the purchaser's total purchase price does not, or it is reasonably believed by the person relying upon this subsection R that said purchase price does not, exceed 20 percent of the purchaser's net worth at the time of sale, or if a natural person a joint net worth with that person's spouse, for one or any combination of the following: (i) cash, (ii) securities for which market quotations are readily available, (iii) an unconditional obligation to pay cash or securities for which quotations are readily available, which obligation is to be discharged within five years of the sale of the securities to the purchaser, or (iv) the cancellation of any indebtedness owed by the issuer to the purchaser; provided that such security is not offered or sold by means of any general advertising or general solicitation in this State.

S. Any offer, sale or issuance of a security to any

person who is, or who is reasonably believed by the person relying upon this subsection S to be, a director, executive officer, or general partner of the issuer of the securities being offered or sold, or any director, executive officer, or general partner of a general partner of that issuer. For purposes of this subsection S, "executive officer" shall mean the president, any vice president in charge of a principal business unit, division or function (such as sales, administration or finance), any other officer who performs a policy making function, or any other person who performs similar policy making functions for the issuer. Executive officers of subsidiaries may be deemed executive officers of the issuer if they perform such policy making functions for the issuer.

A document being filed pursuant to this Section 4

shall be deemed filed, and any fee paid pursuant to this Section 4 shall be deemed paid, upon the date of actual receipt thereof by the Secretary of State.

T. An offer or sale of a security, by an issuer that

as of the time of the offer and the time of sale is in good standing under the laws of the State of Illinois and that is made solely to persons or entities that are, as of the time of the offer and time of sale, residents of the State of Illinois, subject to the following:

(1) The offering is made in compliance with the

requirements of Section 3(a)(11) of the Securities Act of 1933 (15 U.S.C. 77c(a)(11)) and Rule 147 adopted under the Securities Act of 1933 (17 CFR 230.147), Rule 147A (17 CFR 230.147A), or any other federal exemption providing for intrastate offerings from time to time in effect.

(2) The aggregate purchase price of all

securities sold by an issuer in reliance on the exemption under this subsection, within any 12-month period, does not exceed: (i) $1,000,000; or (ii) $4,000,000 if the issuer has undergone and made available (directly, or through a registered Internet portal), to each prospective purchaser and the Secretary of State, copies of its most recent financial statements which have been audited by an independent auditor and certified by a senior officer of the issuer as fairly, completely, and accurately presenting the financial condition of the issuer, in all material respects, as of the dates indicated therein. Amounts received in connection with any offer or sale to any accredited investor or any of the following shall not count toward the calculation of the foregoing monetary limitations:

(a) any entity (including, without

limitation, any trust) in which all of the equity interests are owned by (or with respect to any trust, the primary beneficiaries are) persons who are accredited investors or who meet one or more of the criteria in subparagraphs (b) through (d) of this paragraph (2);

(b) with respect to participating in an

offering of a particular issuer, a natural person serving as an officer, director, partner, or trustee of, or otherwise occupying similar status or performing similar functions with respect to, such issuer;

(c) with respect to participating in an

offering of a particular issuer, a natural person or entity who owns 10% or more of the then aggregate outstanding voting capital securities of such issuer; or

(d) such other person or entity as the

Secretary of State may hereafter exempt by rule.

The Secretary of State may hereafter cumulatively

increase the dollar limitations provided in this paragraph (2).

(3) The aggregate amount sold by an issuer to any

purchaser (other than an accredited investor or a person or entity which meets one or more of the criteria in subparagraphs (a) through (d) of paragraph (2) of this subsection T) in an offering of securities made in reliance on the exemption provided in this subsection T, within any consecutive 12-month period, does not exceed $5,000.

(4) The Secretary of State shall establish by

rule the duties of the issuer including disclosure and filing requirements, treatment of escrow funds and agreements, production of financial statements, and other requirements as deemed necessary.

(5) The issuer has made available, to each

prospective purchaser and the Secretary of State, copies of its most recent financial statements personally certified by one or more senior officers of the issuer as fairly, completely, and accurately presenting the financial condition of the issuer, in all material respects, as of the dates indicated therein.

(6) No commission or other remuneration is paid

or given directly or indirectly to any person or entity (including, without limitation, any registered Internet portal) for soliciting any investor, other than such payments made to registered dealers and registered salespersons licensed in this State and such finder fees and other payments now or hereafter permitted under applicable Federal law or a United States Securities and Exchange Commission rule or interpretive letter.

(7) Not less than 15 days before the earlier of

the first sale of securities made in reliance on the exemption provided in this subsection T, or the use of any general solicitation with respect thereto (other than a general announcement made by or on behalf of), an issuer shall file a notice filing with the Secretary of State together with such other forms, materials, and fees as required by the Secretary of State by rule.

The Secretary of State shall prescribe by rule

the amount of the fee for filing the notice filing required under this subsection, but the fee shall not be less than the minimum amount nor more than the maximum amount, established under Section 11a of this Act and shall not be returnable in any event. The Secretary of State may impose, in such cases as the Secretary may deem appropriate, a penalty for failure to file any such notice in a timely manner, but no such penalty shall exceed an amount equal to 5 times the filing fee. The contents of any such notice or portion thereof may be deemed confidential by the Secretary of State by rule or order and if so deemed shall not be disclosed to the public except by order of court or in court proceedings. The failure to file any such notice does not affect the availability of such exemption, but such failure to file any such report constitutes a violation of subsection D of Section 12 of this Act and is subject to the penalties and remedies available in this Act and under the law.

(8) All payments for purchase of securities

offered pursuant to the exemption provided under this subsection T are made directly to, and held by, a qualified escrowee.

(9) The issuer includes each of the following in

one or more of the offering materials delivered to a prospective purchaser, or to which a prospective purchaser has been granted electronic access, in connection with the offering:

(a) a description of the issuer, its type of

entity, the address, and telephone number of its principal office;

(b) a reasonably detailed description of the

intended use of the offering proceeds, including any amounts to be paid, as compensation or otherwise, to any owner, executive officer, director, managing member, or other person occupying a similar status or performing similar functions on behalf of the issuer;

(c) the identity of all persons owning more

than 20% of the voting capital securities of the issuer;

(d) the identity of the executive officers,

directors, managing members, and other persons occupying a similar status or performing similar functions in the name of and on behalf of the issuer, including their titles and a reasonably detailed description of their prior experience;

(e) the identity of any person or entity who

has been or will be retained by the issuer to assist the issuer in conducting the offering and sale of the securities (including all registered Internet portals but excluding persons acting solely as accountants or attorneys and employees whose primary job responsibilities involve the operating business of the issuer rather than assisting the issuer in raising capital) and a description of the consideration being paid to each such person or entity for such assistance;

(e-5) to the extent the issuer is an

affiliate or related party of the registered Internet portal being used to conduct the offering, a reasonably detailed description of the relationship between the parties;

(f) any additional information material to

the offering, including a description of significant factors that make the offering speculative or risky for the purchaser;

(g) (blank).
(h) such other information as the Secretary

of State may hereafter require by rule.

(10) The issuer (directly or through a registered

Internet portal) requires each purchaser to certify, in writing or electronically, that the purchaser:

(a) is a resident of the State of Illinois;
(b) understands that the purchaser is

investing in a high-risk, highly speculative, business venture, that the purchaser may lose all of the investment, and that the purchaser can afford such a loss of the investment;

(c) understands that the securities being

offered are highly illiquid, that there is no ready market for the sale of such securities, that it may be difficult or impossible for purchaser to sell or otherwise dispose of such securities, and (where applicable) that purchaser may be required to hold the securities for an indefinite period of time; and

(d) understands that purchaser may be subject

to the payment of certain taxes with respect to the securities being purchased whether or not purchaser has sold, or otherwise disposed of, such securities or whether purchaser has received any distributions or other amounts from the issuer.

(11) The issuer (directly or through a registered

Internet portal) obtains from each purchaser of a security offered under this subsection T evidence that the purchaser is a resident of this State and, if applicable, is an accredited investor. Without limiting the generality of the foregoing, and not to the exclusion of other reasonable methods which may be used by the issuer in connection with the foregoing, an issuer may rely on any evidence permitted under the applicable Federal exemption relied upon pursuant to paragraph (1) of this subsection T.

(12) The issuer (and to the extent a registered

Internet portal is used, such registered Internet portal) maintains records of all offers and sales of securities made pursuant to the exemption granted by this subsection T and provides ready access to such records to the Secretary of State, upon notice from the Secretary of State.

(13) The issuer is not, either before or as a

result of the offering:

(a) an investment company, as defined in

Section 3 of the Investment Company Act of 1940 (15 U.S.C. 80a-3), as amended and in effect (unless the issuer qualifies for exemption from the terms thereof pursuant to: one or more of the exceptions provided in Section 3(c) of the Investment Company Act of 1940; any other provision of the Investment Company Act of 1940; any United States Securities and Exchange Commission administrative rule, regulation, or interpretive letter ruling promulgated with respect to the Investment Company Act of 1940 or in connection therewith; or any other applicable Federal regulation or exemption); or

(b) subject to the reporting requirements of

Section 13 or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78m or 15 U.S.C. 78o(d).

(14) Neither the issuer, nor any person owning

more than 20% of the voting capital securities of the issuer (either before or as a result of the offering), nor the offering itself, nor the registered Internet portal (to the extent used) is subject to disqualification established by the Secretary of State by rule or contained in the applicable Federal exemption relied upon pursuant to paragraph (1) of this subsection T, unless both of the following are met:

(a) on a showing of good cause and without

prejudice to any other action by the Secretary of State, the Secretary of State determines that it is not necessary under the circumstances that an exemption is denied; and

(b) the issuer establishes that it made a

factual inquiry into whether any disqualification existed under this paragraph (14), but did not know, and in the exercise of reasonable care could not have known, that a disqualification existed under this paragraph (14); the nature and scope of the requisite inquiry will vary based on the circumstances of the issuer and the other offering participants.

(15) A separate investment vehicle may be used to

aggregate investments in the offering being made by an issuer under this Section provided that such separate investment vehicle is permitted pursuant to Federal law or the rules or an interpretive letter of the United States Securities and Exchange Commission. The Secretary shall adopt rules consistent with Federal law, rules, or interpretive opinions regarding such separate investment vehicles. For purposes of determining compliance with the provisions of this subsection T and the related administrative rules, such investment vehicle shall be disregarded and the subject offering shall be assessed as if the issuer had made a direct offering to the participating investors. Such separate investment vehicle shall not be considered as an entity qualifying under subparagraph (c) of paragraph (2) of this subsection T for purposes of calculating the purchase price totals permitted under the exemption. The Secretary of State may establish by rule the duties of the separate investment vehicle under this subsection including the production of financial statements, maintenance of certain books and records of the separate investment vehicle, and other requirements as deemed necessary.

(Source: P.A. 99-182, eff. 1-1-16; 100-507, eff. 6-1-18.)

(815 ILCS 5/5) (from Ch. 121 1/2, par. 137.5)
Sec. 5. Registration of Securities. All securities except those set forth under Section 2a of this Act, or those exempt under Section 3 of this Act, or those offered or sold in transactions exempt under Section 4 of this Act, or face amount certificate contracts required to be registered under Section 6 of this Act, or investment fund shares required to be registered under Section 7 of this Act, shall be registered either by coordination or by qualification, as hereinafter in this Section provided, prior to their offer or sale in this State.
A. Registration by Coordination.
(1) Securities which are being or have been

registered under the Federal 1933 Act may be registered by coordination in the manner provided in this subsection A, if the effective date of the registration under the Federal 1933 Act is not more than 30 days before the filing with the Secretary of State.

(2) Securities may be registered by coordination by

the filing with the Secretary of State by the issuer, by a controlling person or by a registered dealer of:

(a) One copy of the registration statement

(without exhibits) descriptive of the securities on file with the Securities and Exchange Commission in its most recent form as of the date of the initial filing under this subsection A.;

(b) An application, in such form and executed,

verified, or authenticated by such person as the Secretary of State shall by rule or regulation prescribe, setting forth the title and the total amount of securities to be offered, the amount of securities and the proposed maximum aggregate price thereof to be offered in this State under this subsection A and, if the applicant is electing the date of effectiveness of a post-effective amendment as its effective date as provided in Section 2.13 of this Act, specifying such date as the effective date for purposes of registration under this subsection A;

(c) An undertaking to forward to the Secretary of

State, in writing (which may be by electronic or facsimile transmission), any and all subsequent amendments of and supplements to the registration statement not later than the 7th day after the forwarding thereof to the Securities and Exchange Commission, or such longer period as the Secretary of State may permit by rule, regulation or order; and

(d) If the applicant is not a registered dealer,

the name of at least one registered dealer for the securities being registered under this subsection A (except that, in the case of securities being offered and sold on a delayed or continuous basis pursuant to Rule 415 under the Federal 1933 Act, 17 C.F.R. Section 230.415, or any similar or successor rule thereto as may be designated by the Secretary of State by rule or regulation, the name of the registered dealer may be furnished no later than the close of business on the second business day following the commencement of sales of the registered securities in this State) or a written statement setting forth the method of offer and sale in this State of the securities being registered in compliance with Section 8 of this Act.

(3) Registration of securities by coordination shall

take effect automatically as of the effective date of the registration statement (or post-effective amendment) filed under the Federal 1933 Act, provided that on the effective date, the information required by sub-paragraphs (a), (b), and (d) and the undertaking required by sub-paragraph (c) of paragraph (2) of this subsection A have been on file with the Secretary of State for at least 10 business days, or such shorter period as the Secretary of State may permit by rule, regulation or order. If, however, the time period referred to in the preceding sentence shall not have expired on the effective date of the registration statement (or post-effective amendment) filed under the Federal 1933 Act, registration of such securities by coordination shall, upon the expiration of such time period, take effect automatically as of the effective date of the registration statement (or post-effective amendment) filed under the Federal 1933 Act.

(4) If the information required by sub-paragraphs

(a), (b), and (d) and the undertaking required by sub-paragraph (c) of paragraph (2) of this subsection A are not filed with the Secretary of State prior to the effective date of the registration statement (or post-effective amendment) filed under the Federal 1933 Act, any registration of securities by coordination under this subsection A shall take effect automatically as soon as all of the following conditions have been satisfied:

(a) the information required by sub-paragraphs

(a), (b), and (d) and the undertaking required by sub-paragraph (c) of paragraph (2) of this subsection A have been on file with the Secretary of State for 10 business days, or for such shorter period as the Secretary of State may permit by rule, regulation or order;

(b) the registration statement or post-effective

amendment filed under the Federal 1933 Act is then in effect; and

(c) the prospectus then on file with the

Secretary of State satisfies the requirements of Section 10(a)(3) of the Federal 1933 Act.

(5) The applicant shall furnish to the Secretary of

State written notice (which may be by electronic or facsimile transmission) confirming the date of effectiveness and the title of the securities registered under the Federal 1933 Act, final pricing information, the total amount of securities registered under the Federal 1933 Act, and the amount registered in this State if different than the amounts then on file with the Secretary of State, no later than the close of business on the second business day following the date on which the registration statement becomes effective under the Federal 1933 Act.

(6) No action by the Secretary of State shall be

necessary to evidence the effectiveness of the registration by coordination under this subsection A. The Secretary of State may, at his or her discretion, provide a statement attesting to such registration, which statement shall be in such form as the Secretary of State may deem appropriate.

(7) Notwithstanding the foregoing, the issuer,

controlling person or registered dealer who filed the application set forth in subparagraph (b) of paragraph (2) of this subsection A may request, in writing (which may be by electronic or facsimile transmission) prior to or upon notice of effectiveness under the Federal 1933 Act, a waiver of automatic effectiveness of the registration of securities and the Secretary of State may, at his or her discretion, grant such waiver of automatic effectiveness. Upon the grant by the Secretary of State of the request of waiver of automatic effectiveness, such registration of securities shall become effective automatically on the date that the issuer, controlling person or registered dealer who filed the application set forth in subparagraph (b) of paragraph (2) of this subsection A notifies the Secretary of State in writing.

B. Registration by Qualification. Securities may be registered by qualification in the manner provided in this subsection B.
(1) An application for registration by qualification

shall be made by the issuer, by a controlling person or by a registered dealer together with the examination fee established pursuant to Section 11a of this Act, which is not returnable in any event. Such application shall be executed, verified, or authenticated by the applicant and filed with the Secretary of State. The application shall set forth:

(a) The name and address of the issuer;
(b) The title and total amount of the securities

to be offered;

(c) The amount of the securities to be offered in

this State;

(d) The price at which the securities are to be

offered, or the method by which such price is to be determined, provided that such price or method may be furnished by written notice (which may be by electronic or facsimile transmission) to the Secretary of State subsequent to the filing of the application but prior to registration of the securities under this Law; and

(e) The aggregate underwriting commissions,

remuneration or discount.

(2) If the issuer, dealer, or controlling person has

not filed a registration statement that is then in effect under the Federal 1933 Act, there shall be filed with the application:

(a) (Blank);
(b) (Blank);
(c) A copy of the indenture or other instrument,

if any, under which the securities are to be or have been issued;

(d) A specimen copy of the securities or a copy

of the form of the instrument to evidence the securities;

(e) An opinion of counsel as to the legality of

the securities;

(f) A copy of the underwriting and selling

agreements, if any;

(g) An undertaking to file promptly (no later

than 2 business days after the occurrence of any event which requires a material change in the prospectus) with the Secretary of State all amendments of and supplements to the prospectus as theretofore filed under this subsection B, together with any additional information, document or undertaking which the Secretary of State, at his or her discretion, deems material, accompanied by the amendment filing fee established pursuant to Section 11a of this Act or, in lieu thereof, a notification in writing that all offers and sales of the securities have been suspended pending the filing with the Secretary of State of such amendment of or supplement to the prospectus; and

(h) A written statement setting forth the name of

at least one registered dealer for the securities being registered under this subsection B, or an application for registration of a salesperson or a written statement setting forth the method of offer and sale in this State of the securities being registered in compliance with Section 8 of this Act.

(3) In addition, there shall be filed with the

application such additional information and material in such form as the Secretary of State may by rule, regulation or order prescribe and a prospectus which contains but is not limited to the following:

(a) The date and form of organization of the

issuer;

(b) A brief description of the business conducted

and intended to be conducted by the issuer and by its subsidiaries and the general development of such business during the past 5 years or such shorter period as the issuer and such subsidiaries may have been in existence;

(c) The location and general character of the

physical properties of the issuer and of its subsidiaries;

(d) The authorized and issued capitalization of

the issuer and a description of the securities being registered and of all authorized securities;

(e) The proposed method of sale of the

securities, the price thereof to the public or the method by which such price is to be computed, and the underwriting and selling discounts and commissions;

(f) The intended use by the issuer of the

proceeds of the securities;

(g) The names and addresses of all of the

issuer's officers and directors, or persons performing similar functions, their business experience during the preceding 5 years and the remuneration paid to each by the issuer and its subsidiaries during the fiscal year last past and proposed to be paid for the then current fiscal year;

(h) The names and addresses of all persons owning

of record, and of all persons owning beneficially, to the extent known to the applicant, 10% or more of any class of equity securities of the issuer, and the percentage owned by each;

(i) A brief description of any pending material

legal proceeding, and of any material legal proceeding known to be contemplated by governmental authorities, involving the issuer or its subsidiaries;

(j) The following financial statements of the

issuer:

(i) A balance sheet as of a date within

135 days prior to the date of submitting the application. If such balance sheet is not certified by an independent certified public accountant, the prospectus shall also contain a balance sheet certified by an independent certified public accountant as of the close of the issuer's last fiscal year, unless such fiscal year ended within 135 days prior to the time of filing the application, in which case the certified balance sheet may be as of the end of the preceding fiscal year.

(ii) An income statement for each of the

issuer's 3 fiscal years (or for the period of existence of the issuer if less than 3 years) next preceding the date of the certified balance sheet and for the period, if any, between the date of the certified balance sheet and the date of the most recent balance sheet. Such statement shall be certified by an independent certified public accountant for the periods ending with the date of the certified balance sheet.

(iii) An analysis of each surplus account

of the issuer for each period for which an income statement is filed, certified by an independent certified public accountant for the periods for which certified income statements are filed.

(iv) An analysis (which need not be

certified to by independent certified public accountants and which may be in narrative form if desired by the applicant) of all surplus accounts of the issuer for a period beginning on a date not less than 8 years prior to the date of the certified balance sheet required by the above sub-division (i) of this sub-paragraph (j), or from the date of the organization of the issuer, whichever is later, and ending on the day before the first day of the earliest period covered by the analysis of surplus accounts furnished pursuant to the above sub-division (iii) of this sub-paragraph (j); and

(k) If the issuer owns more than 50% of the

voting securities of one or more entities, there shall also be included in the prospectus either (i) like financial statements for each such entity, or (ii) like consolidated financial statements for the issuer and such entities;

(l) Anything in sub-paragraphs (j) and (k) of

this paragraph (3) to the contrary notwithstanding, the financial statements contained in the prospectus need not be certified by an independent certified public accountant if the securities being registered under this subsection B are covered by a Notification under Regulation A or an Offering Sheet under Regulation D adopted pursuant to the Federal 1933 Act or any other regulation so adopted which the Secretary of State may by rule or regulation or by order determine to have filing or disclosure requirements substantially similar to such Regulation A or Regulation D unless the financial statements furnished pursuant to any such Federal regulation are required to be or are certified by an independent certified public accountant.

(4) If the securities being registered under this

subsection B are certificates of deposit, voting trust certificates, collateral-trust certificates, certificates of interest, fractional interests in oil, gas or other mineral rights of unincorporated issuers or like securities, the prospectus may omit such of the foregoing items in sub-paragraphs (a) through (k) of paragraph (3) of this subsection B, but shall include such pertinent information, as the Secretary of State may by rule, regulation or order prescribe; such prospectus shall contain a description of the properties and businesses from which such certificates, shares or interests derive value.

(5) The Secretary of State may, upon written request

by the applicant and where consistent with the protection of investors, permit the omission of one or more of the financial statements required by this subsection B or the filing in substitution therefor of appropriate financial statements of comparable character or permit the omission of any of the information required by this subsection B. The Secretary of State may also by written notice require the filing of other financial statements or information in addition to, or in substitution for, the financial statements or information required by this subsection B in any case where such additional financial statements or information is necessary or appropriate for an adequate presentation of the financial condition of any issuer or otherwise required for fair disclosure respecting the business and property of any issuer.

(6) The Secretary of State shall within a reasonable

time examine the application and documents filed with him or her, and unless the Secretary of State makes a determination that the application and documents so filed do not conform to the requirements of this subsection B, or there is a proceeding pending under Section 11 of this Act, shall register the securities for offer and sale in this State under this subsection B. If the securities registered shall not have been sold and distributed at the expiration of a period of 6 months following the date of registration, the Secretary of State may require the filing of such current information concerning the securities and the issuer thereof as he or she may by rule, regulation or order prescribe.

(7) The Secretary of State is granted authority to

create by rule or regulation a limited offering registration provision that furthers the objectives of compatibility with federal exemptions and uniformity among the states. The Secretary of State shall prescribe by rule or regulation the amount of the fees for examining and filing any documents required under this subparagraph, but each fee shall not be less than the minimum amount nor more than the maximum amount established under Section 11a of this Act and shall not be returnable in any event.

C. Pending Application, Filing Fee and Oversales of Securities.
(1) No application shall be deemed to be filed or

pending and no securities covered by such application shall be deemed to be registered under subsection A of this Section 5 unless a filing fee has been paid. No application shall be deemed to be filed or pending and no securities covered by such application shall be deemed to be registered under subsection B of this Section 5 unless the examination fee and filing fee have been paid. The filing fee payable under the provisions of subsections A and B of this Section 5 shall be established by rule or regulation, but in no event shall the fee be less than the minimum amount nor more than the maximum amount of filing fee established pursuant to Section 11a of this Act, and in no case shall such fee be returnable. The "maximum aggregate price" as used in subsection A of this Section 5 and in this subsection C shall be the applicant's bona fide estimate thereof, determined in the manner prescribed by the Secretary of State by rule or regulation.

(2) If after an offering of securities is registered

under this Section 5 (except for securities registered under subsection B of this Section 5 wherein the entire offering of securities was registered), the offeror sells or determines that it will sell, prior to the expiration of the period during which the offeror intends the registration of the securities together with any renewals thereof to remain in effect in this State, an amount of that offering in excess of the amount registered, the applicant may amend the registration and register the excess securities by filing an amended application and paying a filing fee equal to the difference between the initial filing fee paid and the filing fee which would have been paid under paragraph (1) of this subsection C for the entire amount registered together with an additional fee established pursuant to Section 11a of this Act. The fees shall not be returnable in any event. With respect to the excess securities being registered, the "maximum aggregate price" shall be the actual sales price of such securities. Upon receipt of such amended application, filing fee, and additional fee by the Secretary of State, registration of the excess securities shall become effective retroactively to the date of the initial registration.

D. Effective Period and Sales Reports.
(1) A registration effected under Section 5 of this

Act shall continue effective for a period of one year from the date of registration or renewal of registration unless sooner terminated by (1) suspension or revocation by the Secretary of State; or (2) the applicant filing with the Secretary of State an affidavit evidencing either that (a) the securities have been fully sold and distributed to the public or (b) that it is no longer desired to offer such securities in this State or (c) that such securities have become exempt from the registration requirements under Section 3 or paragraph (1) of subsection F of Section 4 of this Act.

(2) The Secretary of State may, at his or her

discretion, require each issuer, controlling person or registered dealer on whose behalf a registration of securities is effected under this Section 5 to file a report, in such form and of such content and for such time period as the Secretary of State may by rule or regulation prescribe, stating the aggregate dollar amount of securities sold to Illinois residents. The civil remedies provided for in subsection A of Section 13 of this Act and the civil remedies of rescission and appointment of a receiver, conservator, ancillary receiver or ancillary conservator provided for in subsection I of Section 11 and in subsection F and G of Section 13 of this Act and the civil remedies of restitution, damages and disgorgement of profits provided for in subsection I of Section 11 of this Act shall not be available against any person by reason of the failure to file any such report or on account of the contents of any such report.

E. Renewal of Registration. A registration of securities in effect under subsection A of this Section 5 or subsection B of this Section 5 if a registration statement or post-effective amendment is then in effect under the Federal 1933 Act may be renewed for the amount of securities which remain unsold under such registration as then in effect, by the issuer, by a controlling person or by a registered dealer by filing an application for renewal with the Secretary of State no later than 10 business days prior to the date (or such lesser period as the Secretary of State may prescribe by rule or regulation) upon which such registration would otherwise expire, in such form and executed, verified, or authenticated by such person as the Secretary of State shall prescribe by rule or regulation. Such application shall be accompanied by a prospectus in its most current form together with a renewal fee equal in amount to a registration fee calculated in accordance with paragraph (1) of subsection C of this Section 5 and based upon the amount of securities initially registered for sale in this State but which remain unsold; except that the "maximum aggregate price" of such securities shall be the applicant's bona fide estimate thereof at the time the application for renewal of registration is filed with the Secretary of State pursuant to this subsection E. A renewal of registration of securities shall take effect as of the date and time that the prior registration under subsection A of this Section 5 or prior renewal under this subsection E would otherwise have expired and thereafter shall be deemed to be a new registration of the amount of unsold securities specified in the application for renewal. The Secretary of State may by rule or regulation prescribe an additional fee for the failure to file timely an application for renewal and limit the number of times that a registration may be renewed.
F. The applicant or registrant shall notify the Secretary of State, by written notice (which may be by electronic or facsimile transmission), within 2 business days after its receipt of any stop order, denial, order to show cause, suspension or revocation order, injunction or restraining order, or similar order entered or issued by any state, federal or other regulatory authority or by any court, concerning the securities which are being or have been registered in this State or any other securities of the issuer currently being or proposed to be offered to the public, if the matter which is the subject of, or the failure to disclose the existence of, such order would in this State constitute a violation of subsection E, F, G, H, I or J of Section 12 of this Act. The obligation contained in this subsection F shall continue until such time as offers and sales of the securities registered under this Section 5 are no longer being made in this State by the applicant or registrant.
G. Any document being filed pursuant to this Section 5 shall be deemed filed, and any fee being paid pursuant to this Section 5 shall be deemed paid, upon the date of actual receipt thereof by the Secretary of State.
H. The Secretary of State may require by rule or regulation the payment of an additional fee for the filing of information or documents required to be filed by this Section 5 which have not been filed in a timely manner. Such fees shall be deposited into the Securities Investors Education Fund, a special fund hereby created in the State treasury. The amounts deposited into such Fund shall be used to promote public awareness of the dangers of securities fraud.
(Source: P.A. 89-209, eff. 1-1-96; 89-626, eff. 8-9-96; 90-70, eff. 7-8-97.)

(815 ILCS 5/6) (from Ch. 121 1/2, par. 137.6)
Sec. 6. Registration of Face Amount Certificate Contracts. All face amount certificate contracts except those set forth under Section 2a of this Act, or those exempt under Section 3 of this Act, or those offered or sold in transactions exempt under Section 4 of this Act, shall be registered either by coordination or by qualification, as hereinafter in this Section provided, prior to their offer or sale in this State.
A. Registration of Face Amount Certificate Contracts by Coordination.
(1) Face amount certificate contracts which are being

or have been registered under the Federal 1933 Act may be registered by coordination in the manner provided in this subsection A, if the effective date of the registration under the Federal 1933 Act is not more than 30 days before the filing with the Secretary of State.

(2) Face amount certificate contracts may be

registered by coordination by the filing with the Secretary of State by the issuer, by a controlling person or by a registered dealer of:

(a) One copy of the registration statement

(without exhibits) descriptive of the face amount certificate contracts on file with the Securities and Exchange Commission in its most recent form as of the date of the initial filing under this subsection A;

(b) An application, in such form and executed,

verified, or authenticated by such person as the Secretary of State shall by rule or regulation prescribe, setting forth the title of every series, type or class of face amount certificate contracts to be offered in this State under this subsection A and, if the applicant is electing the date of effectiveness of a post-effective amendment as its effective date as provided in Section 2.13 of this Act, specifying such date as the effective date for purposes of registration under this subsection A;

(c) An undertaking to forward to the Secretary of

State, in writing (which may be by electronic or facsimile transmission), any and all subsequent amendments of and supplements to the registration statement not later than the 7th day after the forwarding thereof to the Securities and Exchange Commission, or such longer period as the Secretary of State may permit by rule, regulation or order; and

(d) If the applicant is not a registered dealer,

the name of at least one registered dealer for the face amount certificate contracts being registered under this subsection A or a written statement setting forth the method of offer and sale in this State of the face amount certificate contracts being registered in compliance with Section 8 of this Act.

(3) Registration of face amount certificate contracts

by coordination shall take effect automatically as of the effective date of the registration statement (or post-effective amendment) filed under the Federal 1933 Act, provided that on the effective date, the information required by sub-paragraphs (a), (b), and (d) and the undertaking required by sub-paragraph (c) of paragraph (2) of this subsection A have been on file with the Secretary of State for at least 10 business days, or such shorter period as the Secretary of State may permit by rule, regulation or order. If, however, the time period referred to in the preceding sentence shall not have expired on the effective date of the registration statement (or post-effective amendment) filed under the Federal 1933 Act, registration of such face amount certificate contracts by coordination shall, upon the expiration of such time period, take effect automatically as of the effective date of the registration statement (or post-effective amendment) filed under the Federal 1933 Act.

(4) If the information required by sub-paragraphs

(a), (b), and (d) and the undertaking required by sub-paragraph (c) of paragraph (2) of this subsection A are not filed with the Secretary of State prior to the effective date of the registration statement (or post-effective amendment) filed under the Federal 1933 Act, any registration of face amount certificate contracts by coordination under this subsection A shall take effect automatically as soon as all of the following conditions have been satisfied:

(a) the information required by sub-paragraphs

(a), (b), and (d) and the undertaking required by sub-paragraph (c) of paragraph (2) of this subsection A have been on file with the Secretary of State for 10 business days, or for such shorter period as the Secretary of State may permit by rule, regulation or order;

(b) the registration statement or post-effective

amendment filed under the Federal 1933 Act is then in effect; and

(c) the prospectus then on file with the

Secretary of State satisfies the requirements of Section 10(a)(3) of the Federal 1933 Act.

(5) The applicant shall furnish to the Secretary of

State written notice (which may be by electronic or facsimile transmission) confirming the date of effectiveness and the title of the face amount certificate contracts registered under the Federal 1933 Act, no later than the close of business on the second business day following the date on which registration becomes effective under the Federal 1933 Act.

(6) No action by the Secretary of State shall be

necessary to evidence the effectiveness of the registration by coordination under this subsection A. The Secretary of State may, at his or her discretion, provide a statement attesting to such registration, which statement shall be in such form as the Secretary of State may deem appropriate.

(7) Notwithstanding the foregoing, the issuer,

controlling person or registered dealer who filed the application set forth in subparagraph (b) of paragraph (2) of this subsection A may request, in writing (which may be by electronic or facsimile transmission) prior to or upon notice of effectiveness under the Federal 1933 Act, a waiver of automatic effectiveness of the registration of the face amount certificate contracts and the Secretary of State may, at his or her discretion, grant such waiver of automatic effectiveness. Upon the grant by the Secretary of State of the request of waiver of automatic effectiveness, such registration of the face amount certificate contracts shall become effective automatically on the date that the issuer, controlling person or registered dealer who filed the application set forth in subparagraph (b) of paragraph (2) of this subsection A notifies the Secretary of State in writing.

B. Registration of Face Amount Certificate Contracts by Qualification. Face amount certificate contracts may be registered by qualification in the manner provided in this subsection B.
(1) An application for registration by qualification

shall be made by the issuer, by a controlling person or by a registered dealer together with the examination fee established pursuant to Section 11a of the Act, which shall not be returnable in any event. Such application shall be executed, verified, or authenticated by the applicant and filed with the Secretary of State. The application shall set forth:

(a) The names and addresses of the persons

creating or sponsoring the face amount certificate contracts; and

(b) The title of each series, type or class of

face amount certificate contracts to be offered.

(2) If the issuer, dealer, or controlling person has

not filed a registration statement or post-effective amendment which is then in effect under the Federal 1933 Act, there shall be filed with the application:

(a) Specimen copies of each and every series,

type or class of face amount certificate contract proposed to be offered in this State, and specimen copies of each and every form of face amount certificate contract or other security being issued or proposed to be offered and issued elsewhere;

(b) (Blank);
(c) (Blank);
(d) An opinion of counsel as to the legality of

the face amount certificate contracts;

(e) An undertaking to file promptly (no later

than 2 business days after the occurrence of any event which requires a material change in the prospectus) with the Secretary of State any and all amendments of and supplements to the prospectus as theretofore filed under this subsection B, together with any additional information, document or undertaking which the Secretary of State at his or her discretion, deems material, accompanied by the amendment filing fee established pursuant to Section 11a of this Act or, in lieu thereof, a notification in writing that all offers and sales of the face amount certificate contracts have been suspended pending the filing with the Secretary of State of such amendment of or supplement to the prospectus; and

(3) In addition, there shall be filed with the

application such additional information and material in such form as the Secretary of State may by rule, regulation or order prescribe and a prospectus which contains, but is not limited to the following:

(a) The date and form of organization of the

issuer;

(b) A brief description of the business conducted

and intended to be conducted by the issuer and by its subsidiaries and the general development of such business during the past 5 years or such shorter period as the issuer and such subsidiaries may have been in existence;

(c) The location and general character of the

physical properties of the issuer and of its subsidiaries;

(d) A complete description of the terms and

conditions of each and every series, type or class of face amount certificate contracts being issued or proposed to be offered in this State or elsewhere, which description shall include appropriate tables of initial or periodic installment payments required of the purchaser, surrender or liquidation values, maturity values, optional plans of extended contract periods and schedules of annuity payments which may be elected by a face amount certificate contract holder;

(e) A schedule of all types of deductions which

may be made from plan payments or the income therefrom or the avails thereof as charges prior to distributions to holders of the face amount certificate contracts;

(f) The names and addresses of all of the

issuer's officers and directors, or persons performing similar functions, their business experience during the preceding 5 years and the remuneration paid to each by the issuer and its subsidiaries during the fiscal year last past and proposed to be paid for the then current fiscal year;

(g) The names and addresses of all persons owning

of record, and of all persons owning beneficially, to the extent known to the applicant, 10% or more of any class of equity securities of the issuer, and the percentage owned by each;

(h) A brief description of any pending material

legal proceeding, and of any material legal proceeding known to be contemplated by governmental authorities, involving the issuer or its subsidiaries; and

(i) The following financial statements of the

issuer:

(i) a balance sheet as of a date within 135

days prior to the date application for registration is received by the Secretary of State, which balance sheet, if not certified by an independent certified public accountant, shall be accompanied by a certified balance sheet of the issuer as of the close of the last prior fiscal year;

(ii) a detailed statement of income and

expenses, including income from investments, service fees, loading and other sources, operating expenses and provisions for contract reserves or any additional credits to contract liabilities, profits realized and losses sustained in transactions in investments, and all other charges to operations, for a period of not less than 3 fiscal years (or for the period of existence of the issuer if less than 3 years) last preceding the date of the balance sheet presented under subdivision (i) of this subparagraph (i), which statement of income and expenses, if not certified by an independent certified public accountant, shall be accompanied by a certified statement of income and expenses for a period of 3 years last preceding the uncertified period or periods presented as and for this subdivision (ii);

(iii) a detailed analysis of each surplus and

reserve account for the same period or periods covered by subdivision (ii) of this subparagraph (i), with like requirement for independent certification; and

(iv) such other financial data as the

Secretary of State may reasonably require in any specific case or by rule or regulation.

(4) The Secretary of State shall within a reasonable

time examine the application and related documents filed with him or her and, unless the Secretary of State makes a determination that the application and related documents so filed do not conform to the requirements of this subsection B or there is a proceeding pending under Section 11 of this Act, shall upon receipt of the deposit required by subsection G of this Section 6 and upon receipt of the registration fee as hereinafter prescribed, register the face amount certificate contracts, as described by series, type or class within the application, for offer and sale in this State under this subsection B.

C. Pending Application and Filing Fee. No application for registration of face amount certificate contracts shall be deemed to be filed or pending and no face amount certificate contracts covered by such application shall be deemed to be registered under subsection A of this Section 6 unless a filing fee in the amount established pursuant to Section 11a of this Act has been paid, which shall not be returnable in any event. No application for registration of face amount certificate contracts shall be deemed to be filed or pending and no face amount certificate contracts covered by such application shall be deemed to be registered under subsection B of this Section 6 unless the examination fee and filing fee established pursuant to Section 11a of this Act have been paid, which fees shall not be returnable in any event.
D. Effective Period and Sales Reports.
(1) A registration under subsection A or B of this

Section 6, unless sooner terminated by the voluntary action of the issuer, or by suspension or revocation by the Secretary of State, shall continue in force and effect for a period of one year from the date of registration or renewal of registration or such other period of time as the Secretary of State may prescribe by rule or regulation, and shall permit the offer and sale of face amount certificate contracts so registered without limitation as to number or aggregate amount during such period of registration; provided, however, that, in the case of face amount certificate contracts registered under subsection B of this Section 6, the issuer shall promptly file with the Secretary of State, throughout such registration year, (i) one specimen copy of each monthly, quarterly, semi-annual or other periodic or special report and of each financial statement distributed to contract holders; (ii) one certified copy of all statements and reports filed with any regulatory authority or agency of the Federal Government which relate to the issuer or the issuance of the securities registered pursuant to this Section 6 and (iii) one copy of each independently certified audit report pertaining to the financial affairs and position of the issuer covering the issuer's fiscal year ending during the registration year, to be supplied to the Secretary of State as soon as available after the close of the issuer's fiscal year.

(2) The Secretary of State may, at his or her

discretion, require each issuer, controlling person or registered dealer on whose behalf a registration of face amount certificate contracts is effective under this Section 6 to file a report, in such form and of such content and for such time period as the Secretary of State may by rule or regulation prescribe, stating the aggregate dollar amount of face amount certificate contracts sold to Illinois residents. The civil remedies provided for in subsection A of Section 13 of this Act and the civil remedies of rescission and appointment of a receiver, conservator, ancillary receiver or ancillary conservator provided for in subsection I of Section 11 and in subsections F and G of Section 13 of this Act and the civil remedies of restitution, damages and disgorgement of profits provided for in subsection I of Section 11 of this Act shall not be available against any person by reason of the failure to file any such report or on account of the contents of any such report.

E. Amendatory statements and required fees. The Secretary of State may by rule or regulation require the filing of an amendatory statement and prescribe its form and content. The fee for filing the statement shall be established pursuant to Section 11a of this Act. The fee shall not be returnable in any event.
F. Renewal of Registration. A registration of face amount certificate contracts in effect under subsection A or B of this Section 6 may be renewed by the issuer by filing an application for renewal with the Secretary of State no later than 10 business days prior to the date upon which such registration would otherwise expire, (or such lesser period as the Secretary of State may prescribe by rule or regulation) in such form and executed, verified, or authenticated by such person as the Secretary of State shall prescribe by rule or regulation. Such application shall be accompanied by a prospectus in its most current form together with a renewal fee established pursuant to Section 11a of this Act, which shall not be returnable in any event. A renewal of registration of face amount certificate contracts shall take effect as of the date and time that the prior registration under subsection A of this Section 6 or prior renewal under this subsection F would otherwise have expired and (or such alternative date as the Secretary of State may prescribe by rule or regulation) thereafter shall be deemed to be a new registration of the face amount certificate contracts covered thereby. The Secretary of State may by rule or regulation prescribe an additional fee for the failure to file timely an application for renewal and limit the number of times a registration may be renewed.
G. Deposit of Securities. No face amount certificate contract shall be registered under subsection B of this Section 6 unless the issuer shall establish and maintain with the Secretary of State, for the benefit of the holders of such contracts residing in this State, a deposit of securities representing debt obligations of the kind in which life insurance companies organized under the laws of this State are permitted to invest their funds, in an amount having a fair market value of not less than $100,000 and at no time less than the current contract liability on all such face amount certificate contracts held by persons residing in this State, and provided further that deposited securities, other than those secured by entire first mortgage or trust deeds on improved unencumbered real estate, are issued by an issuer required to file reports pursuant to Section 13 or 15(d) of the Federal 1934 Act or are covered by Section 12(g)(2)(B) or (G) of the Federal 1934 Act, or appear in current quotations in transactions on exchanges recognized by subsection G of Section 3 of this Act, and provided further, that bonds or notes secured by mortgages or trust deeds be limited to those (i) constituting the entire indebtedness secured thereby, (ii) establishing a first lien on improved real estate held in fee simple, and (iii) insured by the Federal Housing Administrator under an Act of Congress of the United States entitled "National Housing Act". Debentures issued by the Federal Housing Administrator under an Act of Congress of the United States entitled the "National Housing Act" may be included in the deposit prescribed by this subsection in amounts related to, and in substitution for, specific insured mortgage loans then included in the subject deposit which are in default, but at no time shall the aggregate principal amount of such debentures included in the subject deposit exceed 5% of the fair market value of securities comprising the subject deposit. The current contract liability in respect of contracts held by persons residing in this State shall be that as determined in such contracts as computed by the issuer and regularly certified to the Secretary of State, on or before the last day of each calendar month as of the close of the month last prior to the date of reporting.
Securities deposited as hereinabove required may be withdrawn by the depositor at any time, and from time to time, whenever other securities eligible for deposit and of a fair market value not less than that withdrawn are deposited in substitution for securities withdrawn.
The Secretary of State may, upon receipt of appropriate certification in writing, deemed by the Secretary of State to be competent and adequate, evidencing the reduction of contract liability on contracts held by persons residing in this State to an aggregate amount representing not more than 90% of the fair market value of the securities then on deposit, permit an equivalent reduction in the deposited securities.
H. Minimum Deposit; Annual Fee; Transaction Charge. The initial and continuing deposit required hereby shall, so long as the face amount certificate contracts registered under subsection B of this Section 6 are being offered and sold in this State, and until all contract liability on all contracts outstanding in this State has been discharged, include obligations of the United States or the State of Illinois in bearer form or fully registered, or registered as to principal, in the title of Treasurer of the State of Illinois, and his or her successors in office, in the minimum principal amount of $50,000. An issuer of face amount certificate contracts, in respect of which a deposit is required to be established and maintained under this Section 6, and an issuer of face amount certificate contracts heretofore qualified for issuance to persons residing in this State under "An Act relating to the sale or other disposition of securities and providing penalties for the violation thereof and to repeal Acts in conflict therewith", approved June 10, 1919, as amended, and in respect of which a deposit of securities was established and has been maintained under the Act approved June 10, 1919, as cited above, shall pay to the Secretary of State an annual fee determined at the rate of 1/30th of one percent on the average of quarterly computations on the aggregate of principal amounts of market-quoted or listed securities and the original loan amounts of real estate loans insured by the Federal Housing Administrator, and in addition each such issuer shall pay to the Secretary of State, against quarterly billings therefor, a transaction charge in the amount established pursuant to Section 11a of this Act, which annual fee and transaction charge shall not be returnable in any event, for each separate issue or loan included in additions to and withdrawals from such deposits, provided however that the transaction charge established pursuant to Section 11a of this Act for each separate issue of market-quoted or listed securities shall apply to all the items of that issue included in a single transaction, regardless of the aggregate principal amount, and in respect of real estate loans such transaction charge shall apply to the group of documents pertaining to each separate loan, and not to the separate items and documents included in such group.
Nothing herein contained in respect of prescribed custody of deposited securities with the State Treasurer and of permissible procedures of liquidation of deposited securities by the Secretary of State in the event of insolvency of an issuer of face amount certificate contracts, or the appointment of a trustee in bankruptcy, shall preclude the surrender of deposited securities to a duly qualified trustee under appointment by a Court having jurisdiction under the Federal Bankruptcy Code under an appropriate order of such Court.
I. Liquidation of Securities. Upon the insolvency of the issuer of face amount certificate contracts or appointment of a receiver or trustee in bankruptcy, the Secretary of State, if not required otherwise under Federal law or under an order of a Federal Court of competent jurisdiction, may apply to the Circuit Court of Sangamon County, or any other court of competent jurisdiction, for authority to proceed for the liquidation of such securities held for the benefit of the holders of such contracts who reside in this State. The Secretary of State is hereby authorized to deal with such securities on deposit in this State for the benefit of the holders of such face amount certificate contracts, in his or her name or, if the Court shall so order, in the name of the issuer. The Secretary of State may, subject to the approval of the Court, sell or otherwise dispose of the securities so deposited or any part thereof. The Secretary of State shall as soon as may be conveniently possible, give notice by publication as provided by law, and as the Court may direct, to all contract holders residing in this State who may have claims against the issuer under such face amount certificate contracts and for whose benefit such deposit is held, to file and prove their claims in the manner and within the time the Court shall direct. In order to preserve so far as possible the rights and interests of the holders of outstanding contracts of such issuer who reside in this State, the Secretary of State may liquidate such securities on deposit in this State by entering into contracts with any issuer or person able to buy such securities in whole, or in part. Upon receiving an offer or offers for the purchase of such securities in whole, or in part, the Secretary of State shall submit such offer or offers to the Court, and if, after a full hearing upon the petition filed by the Secretary of State, the court shall find that the Secretary of State endeavored to obtain the best contract price for the benefit of the contract holders, and if the court shall find that the best contract price in the interests of the contract holders has been obtained, and that it is for the best interests of the holders of such contracts that such securities be sold, the court shall, by written order approve the acts of the Secretary of State and authorize him or her to dispose of such securities. Upon the conversion of such securities to cash, the Secretary of State may then proceed to dispose of the sum received for such securities among the respective holders of such contracts as their interests may appear. Upon the liquidation and distribution of such funds, the Secretary of State may make proper liquidation of such securities and the distribution or disposition thereof or of the proceeds therefrom as herein provided.
For the purpose of liquidation of such securities, the Secretary of State shall have the power to appoint one or more special deputies as his or her agent or agents and to employ such clerks, assistants or attorneys as may by him or her be deemed necessary and to give each of such persons such power to assist him or her as he or she may consider wise. The compensation of every such special deputy, agent, clerk, assistant or attorney shall be fixed, and all expenses of taking possession of such securities of the issuer and the administration thereof shall be approved, by the Secretary of State subject to the approval of the court and shall be paid out of the funds or assets received from the liquidation of such securities.
J. The applicant or registrant shall notify the Secretary of State, by written notice (which may be by electronic or facsimile transmission), within 2 business days after its receipt of any stop order, denial, order to show cause, suspension or revocation order, injunction or restraining order, or similar order entered or issued by any state, federal or other regulatory authority or by any court, concerning the face amount certificate contracts which are being or have been registered in this State or any other securities of the issuer currently being or proposed to be offered to the public, if the matter which is the subject of, or the failure to disclose the existence of, such order would in this State constitute a violation of subsection E, F, G, H, I or J of Section 12 of this Act. The obligation contained in this subsection J shall continue until such time as offers and sales of the face amount certificate contracts registered under this Section 6 are no longer being made in this State by the applicant or registrant.
K. Any document being filed pursuant to this Section 6 shall be deemed filed, and any fee being paid pursuant to this Section 6 shall be deemed paid, upon the date of actual receipt thereof by the Secretary of State.
L. The Secretary of State may require by rule or regulation the payment of an additional fee for the filing of information or documents required to be filed by this Section 6 which have not been filed in a timely manner. Such fees shall be deposited into the Securities Investors Education Fund and used to promote public awareness of the dangers of securities fraud.
(Source: P.A. 89-209, eff. 1-1-96; 90-70, eff. 7-8-97.)

(815 ILCS 5/7) (from Ch. 121 1/2, par. 137.7)
Sec. 7. Registration of Investment Fund Shares. All investment fund shares except those set forth under Section 2a of this Act, or those exempt under Section 3 of this Act, or those offered or sold in transactions exempt under Section 4 of this Act, or face amount certificate contracts required to be registered under Section 6 of this Act, shall be registered either by coordination or by qualification, as hereinafter in this Section provided, prior to their offer or sale in this State. Additional classes of shares that are of the same rank, general description, and characteristics as those currently registered may be added to a current registration under this Section upon the filing of an amendment and the payment of the additional fees as prescribed by the Secretary of State by rule or regulation. Any change in organization or plans of operation shall be disclosed to the Secretary of State by filing an amendment to a current registration and the payment of the additional fees as prescribed by the Secretary of State by rule or regulation.
A. Registration of Investment Fund Shares by Coordination.
(1) Investment fund shares which are being or have

been registered under the Federal 1933 Act and the Federal 1940 Investment Company Act may be registered by coordination in the manner provided in this subsection A, if the effective date of the registration under the Federal 1933 Act is not more than 30 days before the filing with the Secretary of State.

(2) Investment fund shares may be registered by

coordination by the filing with the Secretary of State by the issuer, by a controlling person or by a registered dealer of:

(a) One copy of the registration statement

(without exhibits) descriptive of the investment fund shares on file with the Securities and Exchange Commission in its most recent form as of the date of the initial filing under this subsection A;

(b) An application, in such form and executed,

verified, or authenticated by such person as the Secretary of State shall by rule or regulation prescribe, setting forth the title of the investment fund shares to be offered in this State under this subsection A and, if the applicant is electing the date of effectiveness of a post-effective amendment as its effective date as provided in Section 2.13 of this Act, specifying such date as the effective date for purposes of registration under this subsection A; and

(c) An undertaking to forward to the Secretary of

State, in writing (which may be by electronic or facsimile transmission), any and all subsequent amendments of and supplements to the registration statement not later than the 7th day after the forwarding thereof to the Securities and Exchange Commission, or such longer period as the Secretary of State may permit by rule, regulation or order; and

(d) if the applicant is not a registered dealer,

the name of at least one registered dealer for the investment fund shares being registered under this subsection A or a written statement setting forth the method of offer and sale in this State of the investment fund shares being registered in compliance with Section 8 of this Act.

(3) Registration of investment fund shares by

coordination shall take effect automatically as of the effective date of the registration statement (or post-effective amendment) filed under the Federal 1933 Act, provided that on the effective date, the information required by sub-paragraphs (a), (b), and (d) and the undertaking required by sub-paragraph (c) of paragraph (2) of this subsection A have been on file with the Secretary of State for at least 10 business days, or such shorter period as the Secretary of State may permit by rule, regulation or order. If, however, the time period referred to in the preceding sentence shall not have expired on the effective date of the registration statement (or post-effective amendment) filed under the Federal 1933 Act, registration of such investment fund shares by coordination shall, upon the expiration of such time period, take effect automatically as of the effective date of the registration statement (or post-effective amendment) filed under the Federal 1933 Act.

(4) If the information required by sub-paragraphs

(a), (b), and (d) and the undertaking required by sub-paragraph (c) of paragraph (2) of this subsection A are not filed with the Secretary of State prior to the effective date of the registration statement (or post-effective amendment) filed under the Federal 1933 Act, any registration of investment fund shares by coordination under this subsection A shall take effect automatically as soon as all of the following conditions have been satisfied:

(a) the information required by sub-paragraphs

(a), (b), and (d) and the undertaking required by sub-paragraph (c) of paragraph (2) of this subsection A have been on file with the Secretary of State for 10 business days, or for such shorter period as the Secretary of State may permit by rule, regulation or order;

(b) the registration statement or post-effective

amendment filed under the Federal 1933 Act is then in effect; and

(c) the prospectus then on file with the

Secretary of State satisfies the requirements of Section 10(a)(3) of the Federal 1933 Act.

(5) The applicant shall furnish to the Secretary of

State written notice (which may be by electronic or facsimile transmission) confirming the date of effectiveness and the title of the investment fund shares registered under the Federal 1933 Act, no later than the close of business on the second business day following the date on which registration statement becomes effective under the Federal 1933 Act.

(6) No action by the Secretary of State shall be

necessary to evidence the effectiveness of the registration by coordination under this subsection A. The Secretary of State may, at his or her discretion, provide a statement attesting to such registration, which statement shall be in such form as the Secretary of State may deem appropriate.

(7) Notwithstanding the foregoing, the issuer,

controlling person or registered dealer who filed the application set forth in subparagraph (b) of paragraph (2) of this subsection A may request, in writing (which may be by electronic or facsimile transmission) prior to or upon notice of effectiveness under the Federal 1933 Act, a waiver of automatic effectiveness of the registration of investment fund shares and the Secretary of State may, at his or her discretion, grant such waiver of automatic effectiveness. Upon the grant by the Secretary of State of the request of waiver of automatic effectiveness, such registration of investment fund shares shall become effective automatically on the date that the issuer, controlling person or registered dealer who filed the application set forth in subparagraph (b) of paragraph (2) of this subsection A notifies the Secretary of State in writing.

B. Registration of Investment Fund Shares by Qualification. Investment fund shares may be registered by qualification in the manner provided in this subsection B.
(1) An application for registration by qualification

shall be made by the issuer, by a controlling person or by a registered dealer together with the examination fee established pursuant to Section 11a of the Act, which shall not be returnable in any event. Such application shall be signed, verified, or authenticated by the applicant and filed with the Secretary of State. The application shall set forth:

(a) The name and address of the issuer;
(b) The title of the investment fund shares; and
(c) The names and addresses of the persons

creating or sponsoring the investment fund shares.

(2) If the issuer, dealer, or controlling person has

not filed a registration statement or post-effective amendment which is then in effect under the Federal 1933 Act, there shall be filed with the application:

(a) A specimen copy of the investment fund

shares, if any, or a copy of the form of the instrument to evidence the investment fund shares, if any;

(b) (Blank);
(c) (Blank);
(d) An opinion of counsel as to the legality of

the investment fund shares;

(e) An undertaking to file promptly (not later

than 2 business days after the occurrence of any event which requires a material change in the prospectus) with the Secretary of State any and all amendments of and supplements to the prospectus as theretofore filed under this subsection B, together with any additional information, document or undertaking which the Secretary of State, at his or her discretion, deems material, accompanied by the amendment filing fee established pursuant to Section 11a of this Act or, in lieu thereof, a notification in writing that all offers and sales of the investment fund shares have been suspended pending the filing with the Secretary of State of the amendment of or supplement to the prospectus;

(f) A written statement setting forth the name of

at least one registered dealer for the investment fund shares being registered under this subsection B or an application for registration of a salesperson or a written statement setting forth the method of offer and sale in this State of the investment fund shares being registered in compliance with Section 8 of this Act.

(3) In addition, there shall be filed with the

application such additional information and material in such form as the Secretary of State may by rule, regulation or order prescribe and a prospectus which contains, but is not limited to the following:

(a) The date and form of organization of the fund

or trust;

(b) The authorized and issued capitalization of

the fund or trust and a description of the investment fund shares being registered and of all authorized securities;

(c) A schedule of the types of deductions which

may be made from the trust or corporate or fund assets and the income therefrom or the avails thereof as charges prior to distribution to holders of the investment fund shares;

(d) The names and addresses of all of the fund's

or trust's officers and directors, or persons performing similar functions, their business experience during the preceding 5 years and the remuneration paid to each by the fund or trust or any affiliate thereof during the fiscal year last past and proposed to be paid for the then current fiscal year;

(e) A brief description of any pending material

legal proceeding, and of any material legal proceeding known to be contemplated by governmental authorities involving the fund or trust;

(f) A statement of the plan of operation,

management policies and provisions and restrictions in respect of investment and reinvestment of principal funds and undistributed income therefrom;

(g) A statement of the plan and intention in

respect of distributions of ordinary income and capital gains, which statement shall disclose the taking of adequate measures for specific separation and identification of distributions arising from ordinary income and those arising from profits realized from the disposition of securities;

(h) Specimen computations illustrating typical

applications of the formulae to be used in determining asset value, offering price and liquidating price of the investment fund shares; and

(i) The following financial statements in respect

of the issuer if the investment fund shares represent shares of an issuing corporation, or in respect of the trust fund, if the investment fund shares represent beneficial interests in a trust fund:

(i) a balance sheet as of a date within 135

days prior to the date of submitting the application. If such balance sheet is not certified by an independent certified public accountant, the prospectus shall also contain a balance sheet certified by an independent certified public accountant as of the close of the fund's last fiscal year, unless such fiscal year ended within 135 days prior to the time of filing the application, in which case the certified balance sheet may be as of the end of the preceding fiscal year;

(ii) a detailed statement of income and

expenses and of profits realized and losses sustained from the sale of securities for each of the three fiscal years (or for the period of existence of the issuer if less than 3 years) next preceding the date of the certified balance sheet and for the period, if any, between the date of the certified balance sheet and the date of the most recent balance sheet. Such statements shall be certified by an independent certified public accountant for the periods ending with the date of the certified balance sheet;

(iii) an analysis of each surplus account

(or, in lieu thereof, a statement of changes in net assets) for each period for which a statement of income and expenses is filed, certified by an independent certified public accountant for the periods for which certified statements of income and expenses are submitted; and

(iv) such other financial statements and

supporting schedules as the Secretary of State may by rule or regulation prescribe.

(4) The Secretary of State may make or cause to be

made an examination of matters pertaining to the investment fund shares as to which registration is sought under this subsection B and the persons creating, sponsoring or having general charge of the distribution of the investment fund shares, or any of them, and may require the applicant to advance sufficient funds to defray all actual expenses of such examination. An itemized statement of such expenses shall be furnished to the applicant.

(5) No investment fund shares shall be registered

under this subsection B unless the underlying securities or cash are and are to be deposited and held under an appropriate agreement for the benefit of the holders of the investment fund shares with and by a trustee or custodian which is a clearing corporation, bank, trust company or member of a national securities exchange registered under the Federal 1934 Act, provided that any such bank or trust company shall have an aggregate capital, surplus and undivided profits of at least $2,000,000 and any such member of a national securities exchange shall have capital stock, additional paid-in capital and retained earnings of at least $2,000,000 if a corporation or partnership capital of at least $2,000,000 if a partnership and further provided that any such member of a national securities exchange shall comply with the provisions of the Federal 1940 Investment Company Act and the rules and regulations of the Securities and Exchange Commission promulgated under that Act relating to the custody of the underlying securities of investment funds.

(6) The Secretary of State shall within a reasonable

time examine the application and documents filed with him or her and may make such additional examination pursuant to paragraph (4) of this subsection B as he or she may deem appropriate, and unless the Secretary of State makes a determination that the application and documents so filed do not conform to the requirements of this subsection B, or there is a proceeding pending under Section 11 of this Act, the Secretary of State shall register the investment fund shares for offer and sale in this State under this subsection B.

C. Pending Application and Filing Fee. No application for registration of investment fund shares shall be deemed to be filed or pending and no investment fund shares covered by such application shall be deemed to be registered under subsection A of this Section 7 unless a filing fee in the amount established pursuant to Section 11a of this Act has been paid, which fee shall not be returnable in any event. No application shall be deemed to be filed or pending and no investment fund shares covered by such application shall be deemed to be registered under subsection B of this Section 7 unless the examination fee and filing fee established pursuant to Section 11a of this Act have been paid, which fees shall not be returnable in any event.
D. Amendatory statements and required fees. The Secretary of State may by rule or regulation require the filing of an amendatory statement and prescribe its form and content. The fee for filing the statement shall be established pursuant to Section 11a of this Act. The fee shall not be returnable in any event.
E. Discontinuance of Registration. An amendatory statement or statements may be submitted by the applicant at any time, and from time to time, when it is desired to discontinue registration in respect of one or more classes, series, or portfolios and if the Secretary of State shall find that such discontinuance is not against the public interest, such amendatory statement or statements shall be filed by the Secretary of State without charge, but such discontinuance of registration shall not entitle the applicant to any refund of any fees previously paid in respect of such discontinued class or classes, series, or portfolios.
F. Effective Period and Sales Reports.
(1) A registration of investment fund shares under

this Section 7, unless sooner terminated by the voluntary action of the applicant or by action of the Secretary of State under Section 11 hereof, shall continue in force and effect for a period of one year from the date of registration or renewal of registration (or such other period of time as the Secretary of State may prescribe by rule or regulation or order), without limitation as to number of shares or aggregate amount; provided, however, that in the case of investment fund shares registered under subsection B of this Section 7, the issuer which has no registration statement then in effect under the Federal 1933 Act and the Federal 1940 Investment Company Act shall promptly file with the Secretary of State throughout such registration period, one copy of each monthly, quarterly, semi-annual, annual or other periodic report and financial statement sent to holders of its outstanding investment fund shares, and one copy of each statement and report relating to such investment fund shares filed with any regulatory authority or agency of the Federal Government.

(2) The Secretary of State may, at his or her

discretion, require each issuer, controlling person or registered dealer on whose behalf a registration of investment fund shares is effected under this Section 7 to file a report, in such form and of such content and for such time period as the Secretary of State may by rule or regulation prescribe, stating the aggregate dollar amount of investment fund shares sold to Illinois residents. The civil remedies provided for in subsection A of Section 13 of this Act and the civil remedies of rescission and appointment of a receiver, conservator, ancillary receiver or ancillary conservator provided for in subsection I of Section 11 and in subsections F and G of Section 13 of this Act and the civil remedies of restitution, damages and disgorgement of profits provided for in subsection I of Section 11 of this Act shall not be available against any person by reason of the failure to file any such report or on account of the contents of any such report.

G. Renewal of Registration. A registration of investment fund shares in effect under subsection A or B of this Section 7 may be renewed by the issuer by filing an application for renewal of registration with the Secretary of State no later than 10 business days prior to the date upon which such registration would otherwise expire or such lesser period as the Secretary of State may prescribe by rule or regulation, in such form and executed, verified, or authenticated by such person as the Secretary of State shall prescribe by rule or regulation. Such application shall be accompanied by a prospectus in its most current form together with a renewal fee established pursuant to Section 11a of this Act, which shall not be returnable in any event. A renewal of registration of securities shall take effect as of the date and time that the prior registration under subsection A of this Section 7 or prior renewal under this paragraph (1) would otherwise have expired (or such alternative date as the Secretary of State may prescribe by rule or regulation) and thereafter shall be deemed to be a new registration of the investment fund shares covered thereby. The Secretary of State may by rule or regulation prescribe an additional fee for the failure to file timely an application for renewal and limit the number of times a registration may be renewed.
H. The applicant or registrant shall notify the Secretary of State, by written notice (which may be by electronic or facsimile transmission), within 2 business days after its receipt of any stop order, denial, order to show cause, suspension or revocation order, injunction or restraining order, or similar order entered or issued by any state, federal or other regulatory authority or by any court, concerning the investment fund shares which are being or have been registered in this State or any other securities of the issuer currently being or proposed to be offered to the public, if the matter which is the subject of, or the failure to disclose the existence of, such order would in this State constitute a violation of subsection E, F, G, H, I or J of Section 12 of this Act. The obligation contained in this subsection H shall continue until such time as offers and sales of the investment fund shares registered under this Section 7 are no longer being made in this State by the applicant or registrant.
I. Any document being filed pursuant to this Section 7 shall be deemed filed, and any fee being paid pursuant to this Section 7 shall be deemed paid, upon the date of actual receipt thereof by the Secretary of State.
J. The Secretary of State may require by rule or regulation the payment of an additional fee for the filing of information or documents required to be filed by this Section 7 which have not been filed in a timely manner. Such fees shall be deposited into the Securities Investors Education Fund and use to promote public awareness of the dangers of securities fraud.
(Source: P.A. 89-209, eff. 1-1-96; 89-626, eff. 8-9-96; 90-70, eff. 7-8-97.)

(815 ILCS 5/7a) (from Ch. 121 1/2, par. 137.7a)
Sec. 7a. (a) Except as provided in subsection (b) of this Section, no securities, issued by an issuer engaged in or deriving revenues from the conduct of any business or profession, the conduct of which would violate Section 11-14, 11-14.3, 11-14.4 as described in subdivision (a)(1), (a)(2), or (a)(3) or that involves soliciting for a juvenile prostitute, 11-15, 11-15.1, 11-16, 11-17, 11-19 or 11-19.1 of the Criminal Code of 1961 or the Criminal Code of 2012, if conducted in this State, shall be sold or registered pursuant to Section 5, 6 or 7 of this Act nor sold pursuant to the provisions of Section 3 or 4 of this Act.
(b) Notwithstanding the provisions of subsection (a) hereof, such securities issued prior to the effective date of this amendatory Act of 1989 may be sold by a resident of this State in transactions which qualify for an exemption from the registration requirements of this Act pursuant to subsection A of Section 4 of this Act.
(Source: P.A. 96-1551, eff. 7-1-11; 97-1150, eff. 1-25-13.)

(815 ILCS 5/8) (from Ch. 121 1/2, par. 137.8)
Sec. 8. Registration of dealers, limited Canadian dealers, Internet portals, salespersons, investment advisers, and investment adviser representatives.

A. Except as otherwise provided in this subsection A, every dealer, limited Canadian dealer, salesperson, investment adviser, and investment adviser representative shall be registered as such with the Secretary of State. No dealer or salesperson need be registered as such when offering or selling securities in transactions exempted by subsection A, B, C, D, E, G, H, I, J, K, M, O, P, Q, R or S of Section 4 of this Act, provided that such dealer or salesperson is not regularly engaged in the business of offering or selling securities in reliance upon the exemption set forth in subsection G or M of Section 4 of this Act. No dealer, issuer or controlling person shall employ a salesperson unless such salesperson is registered as such with the Secretary of State or is employed for the purpose of offering or selling securities solely in transactions exempted by subsection A, B, C, D, E, G, H, I, J, K, L, M, O, P, Q, R or S of Section 4 of this Act; provided that such salesperson need not be registered when effecting transactions in this State limited to those transactions described in Section 15(h)(2) of the Federal 1934 Act or engaging in the offer or sale of securities in respect of which he or she has beneficial ownership and is a controlling person. The Secretary of State may, by rule, regulation or order and subject to such terms, conditions, and fees as may be prescribed in such rule, regulation or order, exempt from the registration requirements of this Section 8 any investment adviser, if the Secretary of State shall find that such registration is not necessary in the public interest by reason of the small number of clients or otherwise limited character of operation of such investment adviser.

B. An application for registration as a dealer or limited Canadian dealer, executed, verified, or authenticated by or on behalf of the applicant, shall be filed with the Secretary of State, in such form as the Secretary of State may by rule, regulation or order prescribe, setting forth or accompanied by:
(1) The name and address of the applicant, the

location of its principal business office and all branch offices, if any, and the date of its organization;

(2) A statement of any other Federal or state

licenses or registrations which have been granted the applicant and whether any such licenses or registrations have ever been refused, cancelled, suspended, revoked or withdrawn;

(3) The assets and all liabilities, including

contingent liabilities of the applicant, as of a date not more than 60 days prior to the filing of the application;

(4) (a) A brief description of any civil or criminal

proceeding of which fraud is an essential element pending against the applicant and whether the applicant has ever been convicted of a felony, or of any misdemeanor of which fraud is an essential element;

(b) A list setting forth the name, residence and

business address and a 10 year occupational statement of each principal of the applicant and a statement describing briefly any civil or criminal proceedings of which fraud is an essential element pending against any such principal and the facts concerning any conviction of any such principal of a felony, or of any misdemeanor of which fraud is an essential element;

(5) If the applicant is a corporation: a list of its

officers and directors setting forth the residence and business address of each; a 10-year occupational statement of each such officer or director; and a statement describing briefly any civil or criminal proceedings of which fraud is an essential element pending against each such officer or director and the facts concerning any conviction of any officer or director of a felony, or of any misdemeanor of which fraud is an essential element;

(6) If the applicant is a sole proprietorship, a

partnership, limited liability company, an unincorporated association or any similar form of business organization: the name, residence and business address of the proprietor or of each partner, member, officer, director, trustee or manager; the limitations, if any, of the liability of each such individual; a 10-year occupational statement of each such individual; a statement describing briefly any civil or criminal proceedings of which fraud is an essential element pending against each such individual and the facts concerning any conviction of any such individual of a felony, or of any misdemeanor of which fraud is an essential element;

(7) Such additional information as the Secretary of

State may by rule or regulation prescribe as necessary to determine the applicant's financial responsibility, business repute and qualification to act as a dealer.

(8) (a) No applicant shall be registered or

re-registered as a dealer or limited Canadian dealer under this Section unless and until each principal of the dealer has passed an examination conducted by the Secretary of State or a self-regulatory organization of securities dealers or similar person, which examination has been designated by the Secretary of State by rule, regulation or order to be satisfactory for purposes of determining whether the applicant has sufficient knowledge of the securities business and laws relating thereto to act as a registered dealer. Any dealer who was registered on September 30, 1963, and has continued to be so registered; and any principal of any registered dealer, who was acting in such capacity on and continuously since September 30, 1963; and any individual who has previously passed a securities dealer examination administered by the Secretary of State or any examination designated by the Secretary of State to be satisfactory for purposes of determining whether the applicant has sufficient knowledge of the securities business and laws relating thereto to act as a registered dealer by rule, regulation or order, shall not be required to pass an examination in order to continue to act in such capacity. The Secretary of State may by order waive the examination requirement for any principal of an applicant for registration under this subsection B who has had such experience or education relating to the securities business as may be determined by the Secretary of State to be the equivalent of such examination. Any request for such a waiver shall be filed with the Secretary of State in such form as may be prescribed by rule or regulation.

(b) Unless an applicant is a member of the body

corporate known as the Securities Investor Protection Corporation established pursuant to the Act of Congress of the United States known as the Securities Investor Protection Act of 1970, as amended, a member of an association of dealers registered as a national securities association pursuant to Section 15A of the Federal 1934 Act, or a member of a self-regulatory organization or stock exchange in Canada which the Secretary of State has designated by rule or order, an applicant shall not be registered or re-registered unless and until there is filed with the Secretary of State evidence that such applicant has in effect insurance or other equivalent protection for each client's cash or securities held by such applicant, and an undertaking that such applicant will continually maintain such insurance or other protection during the period of registration or re-registration. Such insurance or other protection shall be in a form and amount reasonably prescribed by the Secretary of State by rule or regulation.

(9) The application for the registration of a dealer

or limited Canadian dealer shall be accompanied by a filing fee and a fee for each branch office in this State, in each case in the amount established pursuant to Section 11a of this Act, which fees shall not be returnable in any event.

(10) The Secretary of State shall notify the dealer

or limited Canadian dealer by written notice (which may be by electronic or facsimile transmission) of the effectiveness of the registration as a dealer in this State.

(11) Any change which renders no longer accurate any

information contained in any application for registration or re-registration of a dealer or limited Canadian dealer shall be reported to the Secretary of State within 10 business days after the occurrence of such change; but in respect to assets and liabilities only materially adverse changes need be reported.

C. Any registered dealer, limited Canadian dealer, issuer, or controlling person desiring to register a salesperson shall file an application with the Secretary of State, in such form as the Secretary of State may by rule or regulation prescribe, which the salesperson is required by this Section to provide to the dealer, issuer, or controlling person, executed, verified, or authenticated by the salesperson setting forth or accompanied by:
(1) the name, residence and business address of the

salesperson;

(2) whether any federal or State license or

registration as dealer, limited Canadian dealer, or salesperson has ever been refused the salesperson or cancelled, suspended, revoked, withdrawn, barred, limited, or otherwise adversely affected in a similar manner or whether the salesperson has ever been censured or expelled;

(3) the nature of employment with, and names and

addresses of, employers of the salesperson for the 10 years immediately preceding the date of application;

(4) a brief description of any civil or criminal

proceedings of which fraud is an essential element pending against the salesperson, and whether the salesperson has ever been convicted of a felony, or of any misdemeanor of which fraud is an essential element;

(5) such additional information as the Secretary of

State may by rule, regulation or order prescribe as necessary to determine the salesperson's business repute and qualification to act as a salesperson; and

(6) no individual shall be registered or

re-registered as a salesperson under this Section unless and until such individual has passed an examination conducted by the Secretary of State or a self-regulatory organization of securities dealers or similar person, which examination has been designated by the Secretary of State by rule, regulation or order to be satisfactory for purposes of determining whether the applicant has sufficient knowledge of the securities business and laws relating thereto to act as a registered salesperson.

Any salesperson who was registered prior to September

30, 1963, and has continued to be so registered, and any individual who has passed a securities salesperson examination administered by the Secretary of State or an examination designated by the Secretary of State by rule, regulation or order to be satisfactory for purposes of determining whether the applicant has sufficient knowledge of the securities business and laws relating thereto to act as a registered salesperson, shall not be required to pass an examination in order to continue to act as a salesperson. The Secretary of State may by order waive the examination requirement for any applicant for registration under this subsection C who has had such experience or education relating to the securities business as may be determined by the Secretary of State to be the equivalent of such examination. Any request for such a waiver shall be filed with the Secretary of State in such form as may be prescribed by rule, regulation or order.

(7) The application for registration of a salesperson

shall be accompanied by a filing fee and a Securities Audit and Enforcement Fund fee, each in the amount established pursuant to Section 11a of this Act, which shall not be returnable in any event.

(8) Any change which renders no longer accurate any

information contained in any application for registration or re-registration as a salesperson shall be reported to the Secretary of State within 10 business days after the occurrence of such change. If the activities are terminated which rendered an individual a salesperson for the dealer, issuer or controlling person, the dealer, issuer or controlling person, as the case may be, shall notify the Secretary of State, in writing, within 30 days of the salesperson's cessation of activities, using the appropriate termination notice form.

(9) A registered salesperson may transfer his or her

registration under this Section 8 for the unexpired term thereof from one registered dealer or limited Canadian dealer to another by the giving of notice of the transfer by the new registered dealer or limited Canadian dealer to the Secretary of State in such form and subject to such conditions as the Secretary of State shall by rule or regulation prescribe. The new registered dealer or limited Canadian dealer shall promptly file an application for registration of such salesperson as provided in this subsection C, accompanied by the filing fee prescribed by paragraph (7) of this subsection C.

C-5. Except with respect to federal covered investment advisers whose only clients are investment companies as defined in the Federal 1940 Act, other investment advisers, federal covered investment advisers, or any similar person which the Secretary of State may prescribe by rule or order, a federal covered investment adviser shall file with the Secretary of State, prior to acting as a federal covered investment adviser in this State, such documents as have been filed with the Securities and Exchange Commission as the Secretary of State by rule or order may prescribe. The notification of a federal covered investment adviser shall be accompanied by a notification filing fee established pursuant to Section 11a of this Act, which shall not be returnable in any event. Every person acting as a federal covered investment adviser in this State shall file a notification filing and pay an annual notification filing fee established pursuant to Section 11a of this Act, which is not returnable in any event. The failure to file any such notification shall constitute a violation of subsection D of Section 12 of this Act, subject to the penalties enumerated in Section 14 of this Act. Until October 10, 1999 or other date as may be legally permissible, a federal covered investment adviser who fails to file the notification or refuses to pay the fees as required by this subsection shall register as an investment adviser with the Secretary of State under Section 8 of this Act. The civil remedies provided for in subsection A of Section 13 of this Act and the civil remedies of rescission and appointment of receiver, conservator, ancillary receiver, or ancillary conservator provided for in subsection F of Section 13 of this Act shall not be available against any person by reason of the failure to file any such notification or to pay the notification fee or on account of the contents of any such notification.

D. An application for registration as an investment adviser, executed, verified, or authenticated by or on behalf of the applicant, shall be filed with the Secretary of State, in such form as the Secretary of State may by rule or regulation prescribe, setting forth or accompanied by:
(1) The name and form of organization under which the

investment adviser engages or intends to engage in business; the state or country and date of its organization; the location of the adviser's principal business office and branch offices, if any; the names and addresses of the adviser's principal, partners, officers, directors, and persons performing similar functions or, if the investment adviser is an individual, of the individual; and the number of the adviser's employees who perform investment advisory functions;

(2) The education, the business affiliations for the

past 10 years, and the present business affiliations of the investment adviser and of the adviser's principal, partners, officers, directors, and persons performing similar functions and of any person controlling the investment adviser;

(3) The nature of the business of the investment

adviser, including the manner of giving advice and rendering analyses or reports;

(4) The nature and scope of the authority of the

investment adviser with respect to clients' funds and accounts;

(5) The basis or bases upon which the investment

adviser is compensated;

(6) Whether the investment adviser or any principal,

partner, officer, director, person performing similar functions or person controlling the investment adviser (i) within 10 years of the filing of the application has been convicted of a felony, or of any misdemeanor of which fraud is an essential element, or (ii) is permanently or temporarily enjoined by order or judgment from acting as an investment adviser, underwriter, dealer, principal or salesperson, or from engaging in or continuing any conduct or practice in connection with any such activity or in connection with the purchase or sale of any security, and in each case the facts relating to the conviction, order or judgment;

(7) (a) A statement as to whether the investment

adviser is engaged or is to engage primarily in the business of rendering investment supervisory services; and

(b) A statement that the investment adviser will

furnish his, her, or its clients with such information as the Secretary of State deems necessary in the form prescribed by the Secretary of State by rule or regulation;

(8) Such additional information as the Secretary of

State may, by rule, regulation or order prescribe as necessary to determine the applicant's financial responsibility, business repute and qualification to act as an investment adviser.

(9) No applicant shall be registered or re-registered

as an investment adviser under this Section unless and until each principal of the applicant who is actively engaged in the conduct and management of the applicant's advisory business in this State has passed an examination or completed an educational program conducted by the Secretary of State or an association of investment advisers or similar person, which examination or educational program has been designated by the Secretary of State by rule, regulation or order to be satisfactory for purposes of determining whether the applicant has sufficient knowledge of the securities business and laws relating thereto to conduct the business of a registered investment adviser.

Any person who was a registered investment adviser

prior to September 30, 1963, and has continued to be so registered, and any individual who has passed an investment adviser examination administered by the Secretary of State, or passed an examination or completed an educational program designated by the Secretary of State by rule, regulation or order to be satisfactory for purposes of determining whether the applicant has sufficient knowledge of the securities business and laws relating thereto to conduct the business of a registered investment adviser, shall not be required to pass an examination or complete an educational program in order to continue to act as an investment adviser. The Secretary of State may by order waive the examination or educational program requirement for any applicant for registration under this subsection D if the principal of the applicant who is actively engaged in the conduct and management of the applicant's advisory business in this State has had such experience or education relating to the securities business as may be determined by the Secretary of State to be the equivalent of the examination or educational program. Any request for a waiver shall be filed with the Secretary of State in such form as may be prescribed by rule or regulation.

(10) No applicant shall be registered or

re-registered as an investment adviser under this Section 8 unless the application for registration or re-registration is accompanied by an application for registration or re-registration for each person acting as an investment adviser representative on behalf of the adviser and a Securities Audit and Enforcement Fund fee that shall not be returnable in any event is paid with respect to each investment adviser representative.

(11) The application for registration of an

investment adviser shall be accompanied by a filing fee and a fee for each branch office in this State, in each case in the amount established pursuant to Section 11a of this Act, which fees shall not be returnable in any event.

(12) The Secretary of State shall notify the

investment adviser by written notice (which may be by electronic or facsimile transmission) of the effectiveness of the registration as an investment adviser in this State.

(13) Any change which renders no longer accurate any

information contained in any application for registration or re-registration of an investment adviser shall be reported to the Secretary of State within 10 business days after the occurrence of the change. In respect to assets and liabilities of an investment adviser that retains custody of clients' cash or securities or accepts pre-payment of fees in excess of $500 per client and 6 or more months in advance only materially adverse changes need be reported by written notice (which may be by electronic or facsimile transmission) no later than the close of business on the second business day following the discovery thereof.

(14) Each application for registration as an

investment adviser shall become effective automatically on the 45th day following the filing of the application, required documents or information, and payment of the required fee unless (i) the Secretary of State has registered the investment adviser prior to that date or (ii) an action with respect to the applicant is pending under Section 11 of this Act.

D-5. A registered investment adviser or federal covered investment adviser desiring to register an investment adviser representative shall file an application with the Secretary of State, in the form as the Secretary of State may by rule or order prescribe, which the investment adviser representative is required by this Section to provide to the investment adviser, executed, verified, or authenticated by the investment adviser representative and setting forth or accompanied by:
(1) The name, residence, and business address of the

investment adviser representative;

(2) A statement whether any federal or state license

or registration as a dealer, salesperson, investment adviser, or investment adviser representative has ever been refused, canceled, suspended, revoked or withdrawn;

(3) The nature of employment with, and names and

addresses of, employers of the investment adviser representative for the 10 years immediately preceding the date of application;

(4) A brief description of any civil or criminal

proceedings, of which fraud is an essential element, pending against the investment adviser representative and whether the investment adviser representative has ever been convicted of a felony or of any misdemeanor of which fraud is an essential element;

(5) Such additional information as the Secretary of

State may by rule or order prescribe as necessary to determine the investment adviser representative's business repute or qualification to act as an investment adviser representative;

(6) Documentation that the individual has passed an

examination conducted by the Secretary of State, an organization of investment advisers, or similar person, which examination has been designated by the Secretary of State by rule or order to be satisfactory for purposes of determining whether the applicant has sufficient knowledge of the investment advisory or securities business and laws relating to that business to act as a registered investment adviser representative; and

(7) A Securities Audit and Enforcement Fund fee

established under Section 11a of this Act, which shall not be returnable in any event.

The Secretary of State may by order waive the examination requirement for an applicant for registration under this subsection D-5 who has had the experience or education relating to the investment advisory or securities business as may be determined by the Secretary of State to be the equivalent of the examination. A request for a waiver shall be filed with the Secretary of State in the form as may be prescribed by rule or order.
A change that renders no longer accurate any information contained in any application for registration or re-registration as an investment adviser representative must be reported to the Secretary of State within 10 business days after the occurrence of the change. If the activities that rendered an individual an investment adviser representative for the investment adviser are terminated, the investment adviser shall notify the Secretary of State in writing (which may be by electronic or facsimile transmission), within 30 days of the investment adviser representative's termination, using the appropriate termination notice form as the Secretary of State may prescribe by rule or order.
A registered investment adviser representative may transfer his or her registration under this Section 8 for the unexpired term of the registration from one registered investment adviser to another by the giving of notice of the transfer by the new investment adviser to the Secretary of State in the form and subject to the conditions as the Secretary of State shall prescribe. The new registered investment adviser shall promptly file an application for registration of the investment adviser representative as provided in this subsection, accompanied by the Securities Audit and Enforcement Fund fee prescribed by paragraph (7) of this subsection D-5.

E. (1) Subject to the provisions of subsection F of Section 11 of this Act, the registration of a dealer, limited Canadian dealer, salesperson, investment adviser, or investment adviser representative may be denied, suspended or revoked if the Secretary of State finds that the dealer, limited Canadian dealer, Internet portal, salesperson, investment adviser, or investment adviser representative or any principal officer, director, partner, member, trustee, manager or any person who performs a similar function of the dealer, limited Canadian dealer, Internet portal, or investment adviser:
(a) has been convicted of any felony during the 10

year period preceding the date of filing of any application for registration or at any time thereafter, or of any misdemeanor of which fraud is an essential element;

(b) has engaged in any unethical practice in

connection with any security, or in any fraudulent business practice;

(c) has failed to account for any money or property,

or has failed to deliver any security, to any person entitled thereto when due or within a reasonable time thereafter;

(d) in the case of a dealer, limited Canadian dealer,

or investment adviser, is insolvent;

(e) in the case of a dealer, limited Canadian dealer,

salesperson, or registered principal of a dealer or limited Canadian dealer (i) has failed reasonably to supervise the securities activities of any of its salespersons or other employees and the failure has permitted or facilitated a violation of Section 12 of this Act or (ii) is offering or selling or has offered or sold securities in this State through a salesperson other than a registered salesperson, or, in the case of a salesperson, is selling or has sold securities in this State for a dealer, limited Canadian dealer, issuer or controlling person with knowledge that the dealer, limited Canadian dealer, issuer or controlling person has not complied with the provisions of this Act or (iii) has failed reasonably to supervise the implementation of compliance measures following notice by the Secretary of State of noncompliance with the Act or with the regulations promulgated thereunder or both or (iv) has failed to maintain and enforce written procedures to supervise the types of business in which it engages and to supervise the activities of its salespersons that are reasonably designed to achieve compliance with applicable securities laws and regulations;

(f) in the case of an investment adviser, has failed

reasonably to supervise the advisory activities of any of its investment adviser representatives or employees and the failure has permitted or facilitated a violation of Section 12 of this Act;

(g) has violated any of the provisions of this Act;
(h) has made any material misrepresentation to the

Secretary of State in connection with any information deemed necessary by the Secretary of State to determine a dealer's, limited Canadian dealer's, or investment adviser's financial responsibility or a dealer's, limited Canadian dealer's, investment adviser's, salesperson's, or investment adviser representative's business repute or qualifications, or has refused to furnish any such information requested by the Secretary of State;

(i) has had a license or registration under any

Federal or State law regulating securities, commodity futures contracts, or stock futures contracts refused, cancelled, suspended, withdrawn, revoked, or otherwise adversely affected in a similar manner;

(j) has had membership in or association with any

self-regulatory organization registered under the Federal 1934 Act or the Federal 1974 Act suspended, revoked, refused, expelled, cancelled, barred, limited in any capacity, or otherwise adversely affected in a similar manner arising from any fraudulent or deceptive act or a practice in violation of any rule, regulation or standard duly promulgated by the self-regulatory organization;

(k) has had any order entered against it after notice

and opportunity for hearing by a securities agency of any state, any foreign government or agency thereof, the Securities and Exchange Commission, or the Federal Commodities Futures Trading Commission arising from any fraudulent or deceptive act or a practice in violation of any statute, rule or regulation administered or promulgated by the agency or commission;

(l) in the case of a dealer or limited Canadian

dealer, fails to maintain a minimum net capital in an amount which the Secretary of State may by rule or regulation require;

(m) has conducted a continuing course of dealing of

such nature as to demonstrate an inability to properly conduct the business of the dealer, limited Canadian dealer, salesperson, investment adviser, or investment adviser representative;

(n) has had, after notice and opportunity for

hearing, any injunction or order entered against it or license or registration refused, cancelled, suspended, revoked, withdrawn, limited, or otherwise adversely affected in a similar manner by any state or federal body, agency or commission regulating banking, insurance, finance or small loan companies, real estate or mortgage brokers or companies, if the action resulted from any act found by the body, agency or commission to be a fraudulent or deceptive act or practice in violation of any statute, rule or regulation administered or promulgated by the body, agency or commission;

(o) has failed to file a return, or to pay the tax,

penalty or interest shown in a filed return, or to pay any final assessment of tax, penalty or interest, as required by any tax Act administered by the Illinois Department of Revenue, until such time as the requirements of that tax Act are satisfied;

(p) in the case of a natural person who is a dealer,

limited Canadian dealer, salesperson, investment adviser, or investment adviser representative, has defaulted on an educational loan guaranteed by the Illinois Student Assistance Commission, until the natural person has established a satisfactory repayment record as determined by the Illinois Student Assistance Commission;

(q) has failed to maintain the books and records

required under this Act or rules or regulations promulgated under this Act or under any requirements established by the Securities and Exchange Commission or a self-regulatory organization;

(r) has refused to allow or otherwise impeded

designees of the Secretary of State from conducting an audit, examination, inspection, or investigation provided for under Section 8 or 11 of this Act;

(s) has failed to maintain any minimum net capital or

bond requirement set forth in this Act or any rule or regulation promulgated under this Act;

(t) has refused the Secretary of State or his or her

designee access to any office or location within an office to conduct an investigation, audit, examination, or inspection;

(u) has advised or caused a public pension fund or

retirement system established under the Illinois Pension Code to make an investment or engage in a transaction not authorized by that Code;

(v) if a corporation, limited liability company, or

limited liability partnership has been suspended, canceled, revoked, or has failed to register as a foreign corporation, limited liability company, or limited liability partnership with the Secretary of State;

(w) is permanently or temporarily enjoined by any

court of competent jurisdiction, including any state, federal, or foreign government, from engaging in or continuing any conduct or practice involving any aspect of the securities or commodities business or in any other business where the conduct or practice enjoined involved investments, franchises, insurance, banking, or finance;

(2) If the Secretary of State finds that any registrant or applicant for registration is no longer in existence or has ceased to do business as a dealer, limited Canadian dealer, Internet portal, salesperson, investment adviser, or investment adviser representative, or is subject to an adjudication as a person under legal disability or to the control of a guardian, or cannot be located after reasonable search, or has failed after written notice to pay to the Secretary of State any additional fee prescribed by this Section or specified by rule or regulation, or if a natural person, has defaulted on an educational loan guaranteed by the Illinois Student Assistance Commission, the Secretary of State may by order cancel the registration or application.
(3) Withdrawal of an application for registration or withdrawal from registration as a dealer, limited Canadian dealer, salesperson, investment adviser, or investment adviser representative becomes effective 30 days after receipt of an application to withdraw or within such shorter period of time as the Secretary of State may determine, unless any proceeding is pending under Section 11 of this Act when the application is filed or a proceeding is instituted within 30 days after the application is filed. If a proceeding is pending or instituted, withdrawal becomes effective at such time and upon such conditions as the Secretary of State by order determines. If no proceeding is pending or instituted and withdrawal automatically becomes effective, the Secretary of State may nevertheless institute a revocation or suspension proceeding within 2 years after withdrawal became effective and enter a revocation or suspension order as of the last date on which registration was effective.

F. The Secretary of State shall make available upon request the date that each dealer, investment adviser, salesperson, or investment adviser representative was granted registration, together with the name and address of the dealer, limited Canadian dealer, or issuer on whose behalf the salesperson is registered, and all orders of the Secretary of State denying or abandoning an application, or suspending or revoking registration, or censuring the persons. The Secretary of State may designate by rule, regulation or order the statements, information or reports submitted to or filed with him or her pursuant to this Section 8 which the Secretary of State determines are of a sensitive nature and therefore should be exempt from public disclosure. Any such statement, information or report shall be deemed confidential and shall not be disclosed to the public except upon the consent of the person filing or submitting the statement, information or report or by order of court or in court proceedings.

G. The registration or re-registration of a dealer or limited Canadian dealer and of all salespersons registered upon application of the dealer or limited Canadian dealer shall expire on the next succeeding anniversary date of the registration or re-registration of the dealer; and the registration or re-registration of an investment adviser and of all investment adviser representatives registered upon application of the investment adviser shall expire on the next succeeding anniversary date of the registration of the investment adviser; provided, that the Secretary of State may by rule or regulation prescribe an alternate date which any dealer registered under the Federal 1934 Act or a member of any self-regulatory association approved pursuant thereto, a member of a self-regulatory organization or stock exchange in Canada, or any investment adviser may elect as the expiration date of its dealer or limited Canadian dealer and salesperson registrations, or the expiration date of its investment adviser registration, as the case may be. A registration of a salesperson registered upon application of an issuer or controlling person shall expire on the next succeeding anniversary date of the registration, or upon termination or expiration of the registration of the securities, if any, designated in the application for his or her registration or the alternative date as the Secretary may prescribe by rule or regulation. Subject to paragraph (9) of subsection C of this Section 8, a salesperson's registration also shall terminate upon cessation of his or her employment, or termination of his or her appointment or authorization, in each case by the person who applied for the salesperson's registration, provided that the Secretary of State may by rule or regulation prescribe an alternate date for the expiration of the registration.

H. Applications for re-registration of dealers, limited Canadian dealers, Internet portals, salespersons, investment advisers, and investment adviser representatives shall be filed with the Secretary of State prior to the expiration of the then current registration and shall contain such information as may be required by the Secretary of State upon initial application with such omission therefrom or addition thereto as the Secretary of State may authorize or prescribe. Each application for re-registration of a dealer, limited Canadian dealer, Internet portal, or investment adviser shall be accompanied by a filing fee, each application for re-registration as a salesperson shall be accompanied by a filing fee and a Securities Audit and Enforcement Fund fee established pursuant to Section 11a of this Act, and each application for re-registration as an investment adviser representative shall be accompanied by a Securities Audit and Enforcement Fund fee established under Section 11a of this Act, which shall not be returnable in any event. Notwithstanding the foregoing, applications for re-registration of dealers, limited Canadian dealers, Internet portals, and investment advisers may be filed within 30 days following the expiration of the registration provided that the applicant pays the annual registration fee together with an additional amount equal to the annual registration fee and files any other information or documents that the Secretary of State may prescribe by rule or regulation or order. Any application filed within 30 days following the expiration of the registration shall be automatically effective as of the time of the earlier expiration provided that the proper fee has been paid to the Secretary of State.
Each registered dealer, limited Canadian dealer, Internet portal, or investment adviser shall continue to be registered if the registrant changes his, her, or its form of organization provided that the dealer or investment adviser files an amendment to his, her, or its application not later than 30 days following the occurrence of the change and pays the Secretary of State a fee in the amount established under Section 11a of this Act.

I. (1) Every registered dealer, limited Canadian dealer, Internet portal, and investment adviser shall make and keep for such periods, such accounts, correspondence, memoranda, papers, books and records as the Secretary of State may by rule or regulation prescribe. All records so required shall be preserved for 3 years unless the Secretary of State by rule, regulation or order prescribes otherwise for particular types of records.
(2) Every registered dealer, limited Canadian dealer, Internet portal, and investment adviser shall file such financial reports as the Secretary of State may by rule or regulation prescribe.
(3) All the books and records referred to in paragraph (1) of this subsection I are subject at any time or from time to time to such reasonable periodic, special or other audits, examinations, or inspections by representatives of the Secretary of State, within or without this State, as the Secretary of State deems necessary or appropriate in the public interest or for the protection of investors.
(4) At the time of an audit, examination, or inspection, the Secretary of State, by his or her designees, may conduct an interview of any person employed or appointed by or affiliated with a registered dealer, limited Canadian dealer, Internet portal, or investment advisor, provided that the dealer, limited Canadian dealer, Internet portal, or investment advisor shall be given reasonable notice of the time and place for the interview. At the option of the dealer, limited Canadian dealer, Internet portal, or investment advisor, a representative of the dealer or investment advisor with supervisory responsibility over the individual being interviewed may be present at the interview.

J. The Secretary of State may require by rule or regulation the payment of an additional fee for the filing of information or documents required to be filed by this Section which have not been filed in a timely manner. The Secretary of State may also require by rule or regulation the payment of an examination fee for administering any examination which it may conduct pursuant to subsection B, C, D, or D-5 of this Section 8.

K. The Secretary of State may declare any application for registration or limited registration under this Section 8 abandoned by order if the applicant fails to pay any fee or file any information or document required under this Section 8 or by rule or regulation for more than 30 days after the required payment or filing date. The applicant may petition the Secretary of State for a hearing within 15 days after the applicant's receipt of the order of abandonment, provided that the petition sets forth the grounds upon which the applicant seeks a hearing.

L. Any document being filed pursuant to this Section 8 shall be deemed filed, and any fee being paid pursuant to this Section 8 shall be deemed paid, upon the date of actual receipt thereof by the Secretary of State or his or her designee.

M. The Secretary of State shall provide to the Illinois Student Assistance Commission annually or at mutually agreed periodic intervals the names and social security numbers of natural persons registered under subsections B, C, D, and D-5 of this Section. The Illinois Student Assistance Commission shall determine if any student loan defaulter is registered as a dealer, limited Canadian dealer, Internet portal salesperson, or investment adviser under this Act and report its determination to the Secretary of State or his or her designee.
(Source: P.A. 99-182, eff. 1-1-16.)

(815 ILCS 5/8a) (from Ch. 121 1/2, par. 137.8a)
Sec. 8a. Advertisement and sale of certain investments.
(a) Every person who sells or offers to sell a certificate of deposit shall disclose in every advertisement therefor whether the certificate of deposit is insured, the identity of the insurer, and whether the certificate is backed by the full faith and credit of any government.
(b) With respect to the sale of any uninsured certificate of deposit, each person referred to in subsection (a) shall notify the purchaser in writing of the lack of insurance.
(Source: P.A. 89-209, eff. 1-1-96.)

(815 ILCS 5/8b)
Sec. 8b. Telephone solicitation.
(a) A telephone solicitor may not make an unsolicited telephone call to a natural person who does not have a previously existing account relationship with the telephone solicitor unless:
(1) immediately after making contact with the natural

person to whom the call is made the telephone solicitor identifies himself or herself by name, identifies the dealer, investment adviser, or other person on whose behalf the telephone solicitor is calling, and states the purpose of the call; and

(2) the telephone solicitor makes the telephone call

after 12:00 noon and before 9:00 p.m. on a Sunday or after 9:00 a.m. and before 9:00 p.m. on a weekday or a Saturday, as determined in the Central Time Zone.

(b) The Secretary of State may adopt rules or regulations necessary to implement or enforce this Section.
(c) A telephone solicitor subject to this Section who makes unsolicited telephone calls shall implement in-house systems and procedures to ensure that every effort is made to not call persons who ask not to be called by the telephone solicitor again.
(Source: P.A. 90-667, eff. 7-30-98.)

(815 ILCS 5/8c)
Sec. 8c. Non-English language transactions. A person subject to registration under Section 8 of this Act may conduct transactions in a language other than English through an employee or agent acting as interpreter or through an interpreter provided by the customer.
(Source: P.A. 92-578, eff. 6-26-02.)

(815 ILCS 5/8d)
(Text of Section before amendment by P.A. 100-507)
Sec. 8d. Offerings made through registered Internet portals.
(a) An issuer shall make an offering or sale of securities pursuant to subsection T of Section 4 of this Act through the use of one or more registered Internet portals.
(b) The Internet portal:
(1) shall be a registered broker-dealer under the

Securities Exchange Act of 1934 (15 U.S.C. 78o);

(2) shall be a funding portal registered under the

Securities Act of 1933 (15 U.S.C. 77d-1) and the Securities and Exchange Commission has adopted rules under authority of Section 3(h) of the Securities Exchange Act of 1934 (15 U.S.C. 78c) and Section 304 of the Jumpstart Our Business Startups Act (P.L. 112-106) governing funding portals;

(3) shall be a dealer registered under this Act as of

the date of any offer or sale of securities made through the Internet portal; or

(4) shall, to the extent it meets the qualifications

for exemption from registration pursuant to subsection (d) of this Section:

(A) file, not later than 30 days before the date

of the first offer or sale of securities made within this State, an application for registration (or renewal of registration, as applicable) as a registered Internet portal with the Secretary of State, in writing or in electronic form as prescribed by the Secretary of State, which the Secretary of State shall make available as an electronic document on the Secretary of State's Internet website, containing such information and required deliveries as specified therein; and

(B) pay the application filing fee established

under Section 11a of this Act; the Secretary of State shall, within a reasonable time, examine the filed application and other materials filed and, approve or deny the application.

(c) If any change occurs in the information submitted by, or on behalf of, an Internet portal to the Secretary of State, the Internet portal shall notify the Secretary of State within 10 days after such change occurs and shall provide the Secretary of State with such additional information (if any) requested by the Secretary of State in connection therewith.
(d) Notwithstanding anything contained in this Act to the contrary, neither an Internet portal nor its owning or operating entity is required to register as a dealer or an investment advisor under this Act if each of the following applies with respect to the Internet portal and its owning or operating entity:
(1) It does not solicit purchases, sales, or offers

to buy the securities offered or displayed on the Internet portal.

(2) It does not collect or hold funds in connection

with any purchase, sale, or offer to buy any securities offered or displayed on the Internet portal.

(3) It does not compensate employees, agents, or

other persons for the solicitation or based on the sale of securities displayed or referenced on the Internet portal.

(4) It is not compensated based on the amount of

securities sold.

(5) The fee it charges an issuer for an offering of

securities on the Internet portal is a fixed amount for each offering, a variable amount based on the length of time that the securities are offered on the Internet portal, a variable amount based on the total proposed offering amount, or any combination of such fixed and variable amounts.

(6) It does not offer investment advice or

recommendations; however, an Internet portal is not deemed to be offering investment advice or recommendations simply by virtue of:

(A) selecting transactions in which the Internet

portal shall serve as an intermediary;

(B) establishing reasonable selection criteria

for an issuer to meet in order to establish an offer or sale of securities through the Internet portal;

(C) establishing reasonable selection criteria

for a potential purchaser to meet in order to participate in an offer or sale of securities made through the Internet portal; or

(D) terminating an issuer transaction at any time

before the first sale of the securities of such issuer if the Internet portal determines such action is appropriate, after reasonable due diligence, to protect potential purchasers, and the Internet portal is able to direct the qualified escrowee to return all funds then provided by potential purchasers, if any.

(7) It does not engage in such other activities as

the Secretary of State, by rule, determines are prohibited.

(e) Upon completion of an offering made pursuant to subsection T of Section 4, each registered Internet portal involved with the transactions (and the issuer, to the extent applicable) shall store any and all electronic materials related to the completed offering (including copies of all offering documents, all offering materials, and all purchaser information) on a secure, non-public, server or in such other manner as the Secretary of State may hereafter deem acceptable by rule.
(Source: P.A. 99-182, eff. 1-1-16.)

(Text of Section after amendment by P.A. 100-507)
Sec. 8d. Offerings made through registered Internet portals.
(a) An issuer shall make an offering or sale of securities pursuant to subsection T of Section 4 of this Act through the use of one or more registered Internet portals.
(b) The Internet portal:
(1) shall be a registered broker-dealer under the

Securities Exchange Act of 1934 (15 U.S.C. 78o);

(2) shall be a funding portal registered under the

Securities Act of 1933 (15 U.S.C. 77d-1) and the Securities and Exchange Commission has adopted rules under authority of Section 3(h) of the Securities Exchange Act of 1934 (15 U.S.C. 78c) and Section 304 of the Jumpstart Our Business Startups Act (P.L. 112-106) governing funding portals;

(3) shall be a dealer registered under this Act as of

the date of any offer or sale of securities made through the Internet portal; or

(4) shall, to the extent it meets the qualifications

for exemption from registration pursuant to subsection (d) of this Section:

(A) file, not later than 30 days before the date

of the first offer or sale of securities made within this State, an application for registration (or renewal of registration, as applicable) as a registered Internet portal with the Secretary of State, in writing or in electronic form as prescribed by the Secretary of State, which the Secretary of State shall make available as an electronic document on the Secretary of State's Internet website, containing such information and required deliveries as specified therein; and

(B) pay the application filing fee established

under Section 11a of this Act; the Secretary of State shall, within a reasonable time, examine the filed application and other materials filed and, approve or deny the application.

(c) If any change occurs in the information submitted by, or on behalf of, an Internet portal to the Secretary of State, the Internet portal shall notify the Secretary of State within 10 days after such change occurs and shall provide the Secretary of State with such additional information (if any) requested by the Secretary of State in connection therewith.
(d) Notwithstanding anything contained in this Act to the contrary, neither an Internet portal nor its owning or operating entity is required to register as a dealer or an investment advisor under this Act if each of the following applies with respect to the Internet portal and its owning or operating entity:
(1) It does not solicit purchases, sales, or offers

to buy the securities offered or displayed on the Internet portal.

(2) It does not collect or hold funds in connection

with any purchase, sale, or offer to buy any securities offered or displayed on the Internet portal.

(3) It does not compensate employees, agents, or

other persons for the solicitation or based on the sale of securities displayed or referenced on the Internet portal.

(4) It is not compensated based on the amount of

securities sold.

(5) The fee it charges an issuer for an offering of

securities on the Internet portal is a fixed amount for each offering, a variable amount based on the length of time that the securities are offered on the Internet portal, a variable amount based on the total proposed offering amount, or any combination of such fixed and variable amounts.

(6) It does not offer investment advice or

recommendations; however, an Internet portal is not deemed to be offering investment advice or recommendations simply by virtue of:

(A) selecting transactions in which the Internet

portal shall serve as an intermediary;

(B) establishing reasonable selection criteria

for an issuer to meet in order to establish an offer or sale of securities through the Internet portal;

(C) establishing reasonable selection criteria

for a potential purchaser to meet in order to participate in an offer or sale of securities made through the Internet portal; or

(D) terminating an issuer transaction at any time

before the first sale of the securities of such issuer if the Internet portal determines such action is appropriate, after reasonable due diligence, to protect potential purchasers, and the Internet portal is able to direct the qualified escrowee to return all funds then provided by potential purchasers, if any.

(7) It does not engage in such other activities as

the Secretary of State, by rule, determines are prohibited.

(e) Upon completion of an offering made pursuant to subsection T of Section 4, each registered Internet portal involved with the transactions (and the issuer, to the extent applicable) shall store any and all electronic materials related to the completed offering (including copies of all offering documents, all offering materials, and all purchaser information) on a secure, non-public, server or in such other manner as the Secretary of State may hereafter deem acceptable by rule.
(f) Notwithstanding anything contained in this Act to the contrary, in connection with any offering or sale of securities pursuant to subsection T of Section 4 of this Act, the hosting registered Internet portal may elect, in its discretion, to accept as compensation (in whole or part) for the services provided in connection with the subject offering:
(1) such equity in, or other securities issued by,

issuer on the Internet portal as part of the subject offering; or

(2) equity in, or other securities issued by, issuer

of any kind, provided that any right to distribution or payment with respect to such class of equity or other securities received by the registered Internet portal be equal, or junior, in terms of priority to the distribution and payment rights, as applicable, of the securities being offered on the Internet portal as part of the subject offering.

(Source: P.A. 99-182, eff. 1-1-16; 100-507, eff. 6-1-18.)

(815 ILCS 5/9) (from Ch. 121 1/2, par. 137.9)
Sec. 9. Advertising. The Secretary of State may by rule or regulation require the filing with him or her of any prospectus, pamphlet, circular, form letter, advertisement or other sales literature or advertising communication addressed or intended for distribution or dissemination in this State to prospective investors, including clients or prospective clients of an investment adviser; provided, that no such filing may be required with respect to:
(1) securities exempt from registration pursuant to the provisions of Section 3 of this Act or sold solely in transactions of the nature set forth in Section 4 of this Act;
(2) securities registered under both the Federal 1933 Act and subsection A or B of Section 5, 6 or 7 of this Act;
(2.5) federal covered securities; or
(3) advertisements appearing in newspapers, magazines or periodicals of regular publication and established paid circulation, other than an advertisement which constitutes an offer of securities which is not covered by any of the exemptions set forth in Section 4 of this Act, and which securities are not exempt from registration pursuant to the provisions of Section 3 of this Act.
(Source: P.A. 89-209, eff. 1-1-96; 89-626, eff. 8-9-96; 90-70, eff. 7-8-97.)

(815 ILCS 5/10) (from Ch. 121 1/2, par. 137.10)
Sec. 10. Service of process.
A. A consent to service of process shall be in the form prescribed by the Secretary of State, shall be irrevocable, and shall provide that actions arising out of or founded upon the offer or sale of any securities in alleged violation of this Act may be commenced against the person executing the consent in any circuit court within this State, by the service of process upon the Secretary of State.
Service of any process or pleading in any action against a person who has filed under this Act a consent to service of process upon the Secretary of State shall, if made on the Secretary of State, be by duplicate copies, one of which shall be filed in the office of the Secretary of State and the other immediately forwarded by the Secretary of State by registered mail or certified mail, return receipt requested, to the person at his or her latest address on file in the office of the Secretary of State. The filing fee for service of process under this subsection A shall be as established pursuant to Section 11a of this Act, and shall not be returnable in any event.
B. (1) The filing of a notice filing under Section 2a of this Act or of an application for registration under Section 5, 6, 7, or 8 of this Act, or the offer, sale or delivery of securities in this State, whether effected by mail or otherwise, by any person (unless the securities are exempt from registration under subsection A or B of Section 3 of this Act) shall be equivalent to and shall constitute an appointment of the Secretary of State, or his or her successors in office, by the person and the issuer of the securities to be the true and lawful attorney for the person upon whom may be served all lawful process in any action or proceeding against the person, arising out of the offer or sale of the securities.
(2) Service of process under this subsection B shall be made by serving a copy upon the Secretary of State or any employee in his or her office designated by the Secretary of State to accept such service for him or her, provided notice of such and a copy of the process are, within 10 days thereafter, sent by registered mail or certified mail, return receipt requested, by the plaintiff to the defendant, at the last known address of the defendant. The filing fee for service of process under this subsection B shall be as established pursuant to Section 11a of this Act, and shall not be returnable in any event. The Secretary of State shall keep a record of all such processes which shall show the day of the service.
C. Notwithstanding the foregoing, the filing of an application by an issuer, controlling person, registered dealer, or limited Canadian dealer for the registration of a salesperson shall also constitute the appointment by the salesperson of the issuer, controlling person, registered dealer, or limited Canadian dealer to be the true and lawful attorney for the person upon whom may be served all lawful process against the person, arising under subsection J of Section 8 or Section 11 of this Act. Following any service in the foregoing manner, the Secretary of State shall, as soon thereafter as reasonably practical, serve a copy of the lawful process to the person by registered mail or certified mail, return receipt requested, at his, her, or its last known address.
(Source: P.A. 89-209, eff. 1-1-96; 89-626, eff. 8-9-96; 90-70, eff. 7-8-97.)

(815 ILCS 5/11) (from Ch. 121 1/2, par. 137.11)
(Text of Section before amendment by P.A. 100-512)
Sec. 11. Duties and powers of the Secretary of State.
A. (1) The administration of this Act is vested in the Secretary of State, who may from time to time make, amend and rescind such rules and regulations as may be necessary to carry out this Act, including rules and regulations governing procedures of registration, statements, applications and reports for various classes of securities, persons and matters within his or her jurisdiction and defining any terms, whether or not used in this Act, insofar as the definitions are not inconsistent with this Act. The rules and regulations adopted by the Secretary of State under this Act shall be effective in the manner provided for in the Illinois Administrative Procedure Act.
(2) Among other things, the Secretary of State shall have authority, for the purposes of this Act, to prescribe the form or forms in which required information shall be set forth, accounting practices, the items or details to be shown in balance sheets and earning statements, and the methods to be followed in the preparation of accounts, in the appraisal or valuation of assets and liabilities, in the determination of depreciation and depletion, in the differentiation of recurring and non-recurring income, in the differentiation of investment and operating income, and in the preparation of consolidated balance sheets or income accounts of any person, directly or indirectly, controlling or controlled by the issuer, or any person under direct or indirect common control with the issuer.
(3) No provision of this Act imposing any liability shall apply to any act done or omitted in good faith in conformity with any rule or regulation of the Secretary of State under this Act, notwithstanding that the rule or regulation may, after the act or omission, be amended or rescinded or be determined by judicial or other authority to be invalid for any reason.
(4) The Securities Department of the Office of the Secretary of State shall be deemed a criminal justice agency for purposes of all federal and state laws and regulations and, in that capacity, shall be entitled to access to any information available to criminal justice agencies and has the power to appoint special agents to conduct all investigations, searches, seizures, arrests, and other duties imposed under the provisions of any law administered by the Department. The special agents have and may exercise all the powers of peace officers solely for the purpose of enforcing provisions of this Act.
The Director must authorize to each special agent employed under this Section a distinct badge that, on its face, (i) clearly states that the badge is authorized by the Department and (ii) contains a unique and identifying number.
Special agents shall comply with all training requirements established for law enforcement officers by provisions of the Illinois Police Training Act.
(5) The Secretary of State, by rule, may conditionally or unconditionally exempt any person, security, or transaction, or any class or classes of persons, securities, or transactions from any provision of Section 5, 6, 7, 8, 8a, or 9 of this Act or of any rule promulgated under these Sections, to the extent that such exemption is necessary or appropriate in the public interest, and is consistent with the protection of investors.
B. The Secretary of State may, anything in this Act to the contrary notwithstanding, require financial statements and reports of the issuer, dealer, Internet portal, salesperson, investment adviser, or investment adviser representative as often as circumstances may warrant. In addition, the Secretary of State may secure information or books and records from or through others and may make or cause to be made investigations respecting the business, affairs, and property of the issuer of securities, any person involved in the sale or offer for sale, purchase or offer to purchase of any mineral investment contract, mineral deferred delivery contract, or security and of dealers, Internet portals, salespersons, investment advisers, and investment adviser representatives that are registered or are the subject of an application for registration under this Act. The costs of an investigation shall be borne by the registrant or the applicant, provided that the registrant or applicant shall not be obligated to pay the costs without his, her or its consent in advance.
C. Whenever it shall appear to the Secretary of State, either upon complaint or otherwise, that this Act, or any rule or regulation prescribed under authority thereof, has been or is about to be violated, he or she may, in his or her discretion, do one or more of the following:
(1) require or permit the person to file with the

Secretary of State a statement in writing under oath, or otherwise, as to all the facts and circumstances concerning the subject matter which the Secretary of State believes to be in the public interest to investigate, audit, examine, or inspect;

(2) conduct an investigation, audit, examination, or

inspection as necessary or advisable for the protection of the interests of the public; and

(3) appoint investigators to conduct all

investigations, searches, seizures, arrests, and other duties imposed under the provisions of any law administered by the Department. The Director must authorize to each investigator employed under this Section a distinct badge that, on its face, (i) clearly states that the badge is authorized by the Department and (ii) contains a unique and identifying number.

D. (1) For the purpose of all investigations, audits, examinations, or inspections which in the opinion of the Secretary of State are necessary and proper for the enforcement of this Act, the Secretary of State or a person designated by him or her is empowered to administer oaths and affirmations, subpoena witnesses, take evidence, and require, by subpoena or other lawful means provided by this Act or the rules adopted by the Secretary of State, the production of any books and records, papers, or other documents which the Secretary of State or a person designated by him or her deems relevant or material to the inquiry.
(2) The Secretary of State or a person designated by him or her is further empowered to administer oaths and affirmations, subpoena witnesses, take evidence, and require the production of any books and records, papers, or other documents in this State at the request of a securities agency of another state, if the activities constituting the alleged violation for which the information is sought would be in violation of Section 12 of this Act if the activities had occurred in this State.
(3) The Circuit Court of any County of this State, upon application of the Secretary of State or a person designated by him or her may order the attendance of witnesses, the production of books and records, papers, accounts and documents and the giving of testimony before the Secretary of State or a person designated by him or her; and any failure to obey the order may be punished by the Circuit Court as a contempt thereof.
(4) The fees of subpoenaed witnesses under this Act for attendance and travel shall be the same as fees of witnesses before the Circuit Courts of this State, to be paid when the witness is excused from further attendance, provided, the witness is subpoenaed at the instance of the Secretary of State; and payment of the fees shall be made and audited in the same manner as other expenses of the Secretary of State.
(5) Whenever a subpoena is issued at the request of a complainant or respondent as the case may be, the Secretary of State may require that the cost of service and the fee of the witness shall be borne by the party at whose instance the witness is summoned.
(6) The Secretary of State shall have power at his or her discretion, to require a deposit to cover the cost of the service and witness fees and the payment of the legal witness fee and mileage to the witness served with subpoena.
(7) A subpoena issued under this Act shall be served in the same manner as a subpoena issued out of a circuit court.
(8) The Secretary of State may in any investigation, audits, examinations, or inspections cause the taking of depositions of persons residing within or without this State in the manner provided in civil actions under the laws of this State.
E. Anything in this Act to the contrary notwithstanding:
(1) If the Secretary of State shall find that the

offer or sale or proposed offer or sale or method of offer or sale of any securities by any person, whether exempt or not, in this State, is fraudulent, or would work or tend to work a fraud or deceit, or is being offered or sold in violation of Section 12, or there has been a failure or refusal to submit any notification filing or fee required under this Act, the Secretary of State may by written order prohibit or suspend the offer or sale of securities by that person or deny or revoke the registration of the securities or the exemption from registration for the securities.

(2) If the Secretary of State shall find that any

person has violated subsection C, D, E, F, G, H, I, J, or K of Section 12 of this Act, the Secretary of State may by written order temporarily or permanently prohibit or suspend the person from offering or selling any securities, any mineral investment contract, or any mineral deferred delivery contract in this State, provided that any person who is the subject of an order of permanent prohibition may petition the Secretary of State for a hearing to present evidence of rehabilitation or change in circumstances justifying the amendment or termination of the order of permanent prohibition.

(3) If the Secretary of State shall find that any

person is engaging or has engaged in the business of selling or offering for sale securities as a dealer, Internet portal, or salesperson or is acting or has acted as an investment adviser, investment adviser representative, or federal covered investment adviser, without prior thereto and at the time thereof having complied with the registration or notice filing requirements of this Act, the Secretary of State may by written order prohibit or suspend the person from engaging in the business of selling or offering for sale securities, or acting as an investment adviser, investment adviser representative, or federal covered investment adviser, in this State.

(4) In addition to any other sanction or remedy

contained in this subsection E, the Secretary of State, after finding that any provision of this Act has been violated, may impose a fine as provided by rule, regulation or order not to exceed $10,000 for each violation of this Act, may issue an order of public censure against the violator, and may charge as costs of investigation all reasonable expenses, including attorney's fees and witness fees.

F. (1) The Secretary of State shall not deny, suspend or revoke the registration of securities, suspend or revoke the registration of a dealer, Internet portal, salesperson, investment adviser, or investment adviser representative, prohibit or suspend the offer or sale of any securities, prohibit or suspend any person from offering or selling any securities in this State, prohibit or suspend a dealer or salesperson from engaging in the business of selling or offering for sale securities, prohibit or suspend a person from acting as an investment adviser or federal covered investment adviser, or investment adviser representative, impose any fine for violation of this Act, issue an order of public censure, or enter into an agreed settlement except after an opportunity for hearing upon not less than 10 days notice given by personal service or registered mail or certified mail, return receipt requested, to the person or persons concerned. Such notice shall state the date and time and place of the hearing and shall contain a brief statement of the proposed action of the Secretary of State and the grounds for the proposed action. A failure to appear at the hearing or otherwise respond to the allegations set forth in the notice of hearing shall constitute an admission of any facts alleged therein and shall constitute sufficient basis to enter an order.
(2) Anything herein contained to the contrary notwithstanding, the Secretary of State may temporarily prohibit or suspend, for a maximum period of 90 days, by an order effective immediately, the offer or sale or registration of securities, the registration of a dealer, Internet portal, salesperson, investment adviser, or investment adviser representative, or the offer or sale of securities by any person, or the business of rendering investment advice, without the notice and prior hearing in this subsection prescribed, if the Secretary of State shall in his or her opinion, based on credible evidence, deem it necessary to prevent an imminent violation of this Act or to prevent losses to investors which the Secretary of State reasonably believes will occur as a result of a prior violation of this Act. Immediately after taking action without such notice and hearing, the Secretary of State shall deliver a copy of the temporary order to the respondent named therein by personal service or registered mail or certified mail, return receipt requested. The temporary order shall set forth the grounds for the action and shall advise that the respondent may request a hearing, that the request for a hearing will not stop the effectiveness of the temporary order and that respondent's failure to request a hearing within 30 days after the date of the entry of the temporary order shall constitute an admission of any facts alleged therein and shall constitute sufficient basis to make the temporary order final. Any provision of this paragraph (2) to the contrary notwithstanding, the Secretary of State may not pursuant to the provisions of this paragraph (2) suspend the registration of a dealer, limited Canadian dealer, salesperson, investment adviser, or investment adviser representative based upon sub-paragraph (n) of paragraph (l) of subsection E of Section 8 of this Act or revoke the registration of securities or revoke the registration of any dealer, salesperson, investment adviser representative, or investment adviser.
(3) The Secretary of State may issue a temporary order suspending or delaying the effectiveness of any registration of securities under subsection A or B of Section 5, 6 or 7 of this Act subsequent to and upon the basis of the issuance of any stop, suspension or similar order by the Securities and Exchange Commission with respect to the securities which are the subject of the registration under subsection A or B of Section 5, 6 or 7 of this Act, and the order shall become effective as of the date and time of effectiveness of the Securities and Exchange Commission order and shall be vacated automatically at such time as the order of the Securities and Exchange Commission is no longer in effect.
(4) When the Secretary of State finds that an application for registration as a dealer, Internet portal, salesperson, investment adviser, or investment adviser representative should be denied, the Secretary of State may enter an order denying the registration. Immediately after taking such action, the Secretary of State shall deliver a copy of the order to the respondent named therein by personal service or registered mail or certified mail, return receipt requested. The order shall state the grounds for the action and that the matter will be set for hearing upon written request filed with the Secretary of State within 30 days after the receipt of the request by the respondent. The respondent's failure to request a hearing within 30 days after receipt of the order shall constitute an admission of any facts alleged therein and shall make the order final. If a hearing is held, the Secretary of State shall affirm, vacate, or modify the order.
(5) The findings and decision of the Secretary of State upon the conclusion of each final hearing held pursuant to this subsection shall be set forth in a written order signed on behalf of the Secretary of State by his or her designee and shall be filed as a public record. All hearings shall be held before a person designated by the Secretary of State, and appropriate records thereof shall be kept.
(6) Notwithstanding the foregoing, the Secretary of State, after notice and opportunity for hearing, may at his or her discretion enter into an agreed settlement, stipulation or consent order with a respondent in accordance with the provisions of the Illinois Administrative Procedure Act. The provisions of the agreed settlement, stipulation or consent order shall have the full force and effect of an order issued by the Secretary of State.
(7) Anything in this Act to the contrary notwithstanding, whenever the Secretary of State finds that a person is currently expelled from, refused membership in or association with, or limited in any material capacity by a self-regulatory organization registered under the Federal 1934 Act or the Federal 1974 Act because of a fraudulent or deceptive act or a practice in violation of a rule, regulation, or standard duly promulgated by the self-regulatory organization, the Secretary of State may, at his or her discretion, enter a Summary Order of Prohibition, which shall prohibit the offer or sale of any securities, mineral investment contract, or mineral deferred delivery contract by the person in this State. The order shall take effect immediately upon its entry. Immediately after taking the action the Secretary of State shall deliver a copy of the order to the named Respondent by personal service or registered mail or certified mail, return receipt requested. A person who is the subject of an Order of Prohibition may petition the Secretary of State for a hearing to present evidence of rehabilitation or change in circumstances justifying the amendment or termination of the Order of Prohibition.
G. No administrative action shall be brought by the Secretary of State for relief under this Act or upon or because of any of the matters for which relief is granted by this Act after the earlier to occur of (i) 3 years from the date upon which the Secretary of State had notice of facts which in the exercise of reasonable diligence would lead to actual knowledge of the alleged violation of the Act, or (ii) 5 years from the date on which the alleged violation occurred.
H. The action of the Secretary of State in denying, suspending, or revoking the registration of a dealer, Internet portal, limited Canadian dealer, salesperson, investment adviser, or investment adviser representative, in prohibiting any person from engaging in the business of offering or selling securities as a dealer, limited Canadian dealer, or salesperson, in prohibiting or suspending the offer or sale of securities by any person, in prohibiting a person from acting as an investment adviser, federal covered investment adviser, or investment adviser representative, in denying, suspending, or revoking the registration of securities, in prohibiting or suspending the offer or sale or proposed offer or sale of securities, in imposing any fine for violation of this Act, or in issuing any order shall be subject to judicial review in the Circuit Courts of Cook or Sangamon Counties in this State. The Administrative Review Law shall apply to and govern every action for the judicial review of final actions or decisions of the Secretary of State under this Act.
I. Notwithstanding any other provisions of this Act to the contrary, whenever it shall appear to the Secretary of State that any person is engaged or about to engage in any acts or practices which constitute or will constitute a violation of this Act or of any rule or regulation prescribed under authority of this Act, the Secretary of State may at his or her discretion, through the Attorney General take any of the following actions:
(1) File a complaint and apply for a temporary

restraining order without notice, and upon a proper showing the court may enter a temporary restraining order without bond, to enforce this Act.

(2) File a complaint and apply for a preliminary or

permanent injunction, and, after notice and a hearing and upon a proper showing, the court may grant a preliminary or permanent injunction and may order the defendant to make an offer of rescission with respect to any sales or purchases of securities, mineral investment contracts, or mineral deferred delivery contracts determined by the court to be unlawful under this Act.

(3) Seek the seizure of assets when probable cause

exists that the assets were obtained by a defendant through conduct in violation of Section 12, paragraph F, G, I, J, K, or L of this Act, and thereby subject to a judicial forfeiture hearing as required under this Act.

(a) In the event that such probable cause exists

that the subject of an investigation who is alleged to have committed one of the relevant violations of this Act has in his possession assets obtained as a result of the conduct giving rise to the violation, the Secretary of State may seek a seizure warrant in any circuit court in Illinois.

(b) In seeking a seizure warrant, the Secretary

of State, or his or her designee, shall submit to the court a sworn affidavit detailing the probable cause evidence for the seizure, the location of the assets to be seized, the relevant violation under Section 12 of this Act, and a statement detailing any known owners or interest holders in the assets.

(c) Seizure of the assets shall be made by any

peace officer upon process of the seizure warrant issued by the court. Following the seizure of assets under this Act and pursuant to a seizure warrant, notice of seizure, including a description of the seized assets, shall immediately be returned to the issuing court. Seized assets shall be maintained pending a judicial forfeiture hearing in accordance with the instructions of the court.

(d) In the event that management of seized assets

becomes necessary to prevent the devaluation, dissipation, or otherwise to preserve the property, the court shall have jurisdiction to appoint a receiver, conservator, ancillary receiver, or ancillary conservator for that purpose, as provided in item (2) of this subsection.

(4) Seek the forfeiture of assets obtained through

conduct in violation of Section 12, paragraph F, G, H, I, J, K, or L when authorized by law. A forfeiture must be ordered by a circuit court or an action brought by the Secretary of State as provided for in this Act, under a verified complaint for forfeiture.

(a) In the event assets have been seized pursuant

to this Act, forfeiture proceedings shall be instituted by the Attorney General within 45 days of seizure.

(b) Service of the complaint filed under the

provisions of this Act shall be made in the manner as provided in civil actions in this State.

(c) Only an owner of or interest holder in the

property may file an answer asserting a claim against the property. For purposes of this Section, the owner or interest holder shall be referred to as claimant.

(d) The answer must be signed by the owner or

interest holder under penalty of perjury and must set forth:

(i) the caption of the proceedings as set

forth on the notice of pending forfeiture and the name of the claimant;

(ii) the address at which the claimant will

accept mail;

(iii) the nature and extent of the claimant's

interest in the property;

(iv) the date, identity of the transferor,

and circumstances of the claimant's acquisition of the interest in the property;

(v) the name and address of all other persons

known to have an interest in the property;

(vi) the specific provisions of this Act

relied on in asserting that the property is not subject to forfeiture;

(vii) all essential facts supporting each

assertion; and

(viii) the precise relief sought.
(e) The answer must be filed with the court

within 45 days after service of the complaint.

(f) A property interest is exempt from forfeiture

under this Act if its owner or interest holder establishes by a preponderance of evidence that the owner or interest holder:

(i) is not legally accountable for the

conduct giving rise to the forfeiture, did not acquiesce in it, and did not know and could not reasonably have known of the conduct or that the conduct was likely to occur;

(ii) with respect to conveyances, did not

hold the property jointly or in common with a person whose conduct gave rise to the forfeiture;

(iii) does not hold the property for the

benefit of or as a nominee for any person whose conduct gave rise to its forfeiture and the owner or interest holder acquires it as a bona fide purchaser for value without knowingly taking part in the conduct giving rise to the forfeiture; or

(iv) acquired the interest after the

commencement of the conduct giving rise to its forfeiture and the owner or interest holder acquired the interest as a mortgagee, secured creditor, lienholder, or bona fide purchaser for value without knowledge of the conduct that gave rise to the forfeiture.

(g) The hearing must be held within 60 days after

the answer is filed unless continued for good cause.

(h) During the probable cause portion of the

judicial in rem proceeding wherein the Secretary of State presents its case-in-chief, the court must receive and consider, among other things, any relevant hearsay evidence and information. The laws of evidence relating to civil actions shall apply to all other portions of the judicial in rem proceeding.

(i) The Secretary of State shall show the

existence of probable cause for forfeiture of the property. If the Secretary of State shows probable cause, the claimant has the burden of showing by a preponderance of the evidence that the claimant's interest in the property is not subject to forfeiture.

(j) If the Secretary of State does not show the

existence of probable cause or a claimant has an interest that is exempt under subdivision I (4)(d) of this Section, the court shall order the interest in the property returned or conveyed to the claimant and shall order all other property forfeited to the Secretary of State pursuant to all provisions of this Act. If the Secretary of State does show the existence of probable cause and the claimant does not establish by a preponderance of the evidence that the claimant has an interest that is exempt under subsection D herein, the court shall order all the property forfeited to the Secretary of State pursuant to the provisions of the Section.

(k) A defendant convicted in any criminal

proceeding is precluded from later denying the essential allegations of the criminal offense of which the defendant was convicted in any proceeding for violations of the Act giving rise to forfeiture of property herein regardless of the pendency of an appeal from that conviction. However, evidence of the pendency of an appeal is admissible.

(l) An acquittal or dismissal in a criminal

proceeding for violations of the Act giving rise to the forfeiture of property herein shall not preclude civil proceedings under this provision; however, for good cause shown, on a motion by the Secretary of State, the court may stay civil forfeiture proceedings during the criminal trial for a related criminal indictment or information alleging violation of the provisions of Section 12 of the Illinois Securities Law of 1953. Property subject to forfeiture under this Section shall not be subject to return or release by a court exercising jurisdiction over a criminal case involving the seizure of the property unless the return or release is consented to by the Secretary of State.

(m) All property declared forfeited under this

Act vests in the State on the commission of the conduct giving rise to forfeiture together with the proceeds of the property after that time. Any such property or proceeds subsequently transferred to any person remain subject to forfeiture and thereafter shall be ordered forfeited unless the transferee claims and establishes in a hearing under the provisions of this Act that the transferee's interest is exempt under the Act. Any assets forfeited to the State shall be disposed of in following manner:

(i) all forfeited property and assets shall

be liquidated by the Secretary of State in accordance with all laws and rules governing the disposition of such property;

(ii) the Secretary of State shall provide the

court at the time the property and assets are declared forfeited a verified statement of investors subject to the conduct giving rise to the forfeiture;

(iii) after payment of any costs of sale,

receivership, storage, or expenses for preservation of the property seized, other costs to the State, and payment to claimants for any amount deemed exempt from forfeiture, the proceeds from liquidation shall be distributed pro rata to investors subject to the conduct giving rise to the forfeiture; and

(iv) any proceeds remaining after all

verified investors have been made whole shall be distributed 25% to the Securities Investors Education Fund, 25% to the Securities Audit and Enforcement Fund, 25% to the Attorney General or any State's Attorney bringing criminal charges for the conduct giving rise to the forfeiture, and 25% to other law enforcement agencies participating in the investigation of the criminal charges for the conduct giving rise to the forfeiture. In the event that no other law enforcement agencies are involved in the investigation of the conduct giving rise to the forfeiture, then the portion to other law enforcement agencies shall be distributed to the Securities Investors Education Fund.

(n) The Secretary of State shall notify by

certified mail, return receipt requested, all known investors in the matter giving rise to the forfeiture of the forfeiture proceeding and sale of assets forfeited arising from the violations of this Act, and shall further publish notice in a paper of general circulation in the district in which the violations were prosecuted. The notice to investors shall identify the name, address, and other identifying information about any defendant prosecuted for violations of this Act that resulted in forfeiture and sale of property, the offense for which the defendant was convicted, and that the court has ordered forfeiture and sale of property for claims of investors who incurred losses or damages as a result of the violations. Investors may then file a claim in a form prescribed by the Secretary of State in order to share in disbursement of the proceeds from sale of the forfeited property. Investor claims must be filed with the Secretary of State within 30 days after receipt of the certified mail return receipt, or within 30 days after the last date of publication of the general notice in a paper of general circulation in the district in which the violations were prosecuted, whichever occurs last.

(o) A civil action under this subsection must be

commenced within 5 years after the last conduct giving rise to the forfeiture became known or should have become known or 5 years after the forfeitable property is discovered, whichever is later, excluding time during which either the property or claimant is out of this State or in confinement or during which criminal proceedings relating to the same conduct are in progress.

(p) If property is seized for evidence and for

forfeiture, the time periods for instituting judicial forfeiture proceedings shall not begin until the property is no longer necessary for evidence.

(q) Notwithstanding other provisions of this Act,

the Secretary of State and a claimant of forfeitable property may enter into an agreed-upon settlement concerning the forfeitable property in such an amount and upon such terms as are set out in writing in a settlement agreement.

(r) Nothing in this Act shall apply to property

that constitutes reasonable bona fide attorney's fees paid to an attorney for services rendered or to be rendered in the forfeiture proceeding or criminal proceeding relating directly thereto when the property was paid before its seizure and before the issuance of any seizure warrant or court order prohibiting transfer of the property and when the attorney, at the time he or she received the property, did not know that it was property subject to forfeiture under this Act.

The court shall further have jurisdiction and authority, in addition to the penalties and other remedies in this Act provided, to enter an order for the appointment of the court or a person as a receiver, conservator, ancillary receiver or ancillary conservator for the defendant or the defendant's assets located in this State, or to require restitution, damages or disgorgement of profits on behalf of the person or persons injured by the act or practice constituting the subject matter of the action, and may assess costs against the defendant for the use of the State; provided, however, that the civil remedies of rescission and appointment of a receiver, conservator, ancillary receiver or ancillary conservator shall not be available against any person by reason of the failure to file with the Secretary of State, or on account of the contents of, any report of sale provided for in subsection G or P of Section 4, paragraph (2) of subsection D of Sections 5 and 6, or paragraph (2) of subsection F of Section 7 of this Act. Appeals may be taken as in other civil cases.
J. In no case shall the Secretary of State, or any of his or her employees or agents, in the administration of this Act, incur any official or personal liability by instituting an injunction or other proceeding or by denying, suspending or revoking the registration of a dealer or salesperson, or by denying, suspending or revoking the registration of securities or prohibiting the offer or sale of securities, or by suspending or prohibiting any person from acting as a dealer, limited Canadian dealer, salesperson, investment adviser, or investment adviser representative or from offering or selling securities.
K. No provision of this Act shall be construed to require or to authorize the Secretary of State to require any investment adviser or federal covered investment adviser engaged in rendering investment supervisory services to disclose the identity, investments, or affairs of any client of the investment adviser or federal covered investment adviser, except insofar as the disclosure may be necessary or appropriate in a particular proceeding or investigation having as its object the enforcement of this Act.
L. Whenever, after an examination, investigation or hearing, the Secretary of State deems it of public interest or advantage, he or she may certify a record to the State's Attorney of the county in which the act complained of, examined or investigated occurred. The State's Attorney of that county within 90 days after receipt of the record shall file a written statement at the Office of the Secretary of State, which statement shall set forth the action taken upon the record, or if no action has been taken upon the record that fact, together with the reasons therefor, shall be stated.
M. The Secretary of State may initiate, take, pursue, or prosecute any action authorized or permitted under Section 6d of the Federal 1974 Act.
N. (1) Notwithstanding any provision of this Act to the contrary, to encourage uniform interpretation, administration, and enforcement of the provisions of this Act, the Secretary of State may cooperate with the securities agencies or administrators of one or more states, Canadian provinces or territories, or another country, the Securities and Exchange Commission, the Commodity Futures Trading Commission, the Securities Investor Protection Corporation, any self-regulatory organization, and any governmental law enforcement or regulatory agency.
(2) The cooperation authorized by paragraph (1) of this subsection includes, but is not limited to, the following:
(a) establishing or participating in a central

depository or depositories for registration under this Act and for documents or records required under this Act;

(b) making a joint audit, inspection, examination, or

investigation;

(c) holding a joint administrative hearing;
(d) filing and prosecuting a joint civil or criminal

proceeding;

(e) sharing and exchanging personnel;
(f) sharing and exchanging information and documents;

or

(g) issuing any joint statement or policy.
(Source: P.A. 99-182, eff. 1-1-16.)

(Text of Section after amendment by P.A. 100-512)
Sec. 11. Duties and powers of the Secretary of State.
A. (1) The administration of this Act is vested in the Secretary of State, who may from time to time make, amend and rescind such rules and regulations as may be necessary to carry out this Act, including rules and regulations governing procedures of registration, statements, applications and reports for various classes of securities, persons and matters within his or her jurisdiction and defining any terms, whether or not used in this Act, insofar as the definitions are not inconsistent with this Act. The rules and regulations adopted by the Secretary of State under this Act shall be effective in the manner provided for in the Illinois Administrative Procedure Act.
(2) Among other things, the Secretary of State shall have authority, for the purposes of this Act, to prescribe the form or forms in which required information shall be set forth, accounting practices, the items or details to be shown in balance sheets and earning statements, and the methods to be followed in the preparation of accounts, in the appraisal or valuation of assets and liabilities, in the determination of depreciation and depletion, in the differentiation of recurring and non-recurring income, in the differentiation of investment and operating income, and in the preparation of consolidated balance sheets or income accounts of any person, directly or indirectly, controlling or controlled by the issuer, or any person under direct or indirect common control with the issuer.
(3) No provision of this Act imposing any liability shall apply to any act done or omitted in good faith in conformity with any rule or regulation of the Secretary of State under this Act, notwithstanding that the rule or regulation may, after the act or omission, be amended or rescinded or be determined by judicial or other authority to be invalid for any reason.
(4) The Securities Department of the Office of the Secretary of State shall be deemed a criminal justice agency for purposes of all federal and state laws and regulations and, in that capacity, shall be entitled to access to any information available to criminal justice agencies and has the power to appoint special agents to conduct all investigations, searches, seizures, arrests, and other duties imposed under the provisions of any law administered by the Department. The special agents have and may exercise all the powers of peace officers solely for the purpose of enforcing provisions of this Act.
The Director must authorize to each special agent employed under this Section a distinct badge that, on its face, (i) clearly states that the badge is authorized by the Department and (ii) contains a unique and identifying number.
Special agents shall comply with all training requirements established for law enforcement officers by provisions of the Illinois Police Training Act.
(5) The Secretary of State, by rule, may conditionally or unconditionally exempt any person, security, or transaction, or any class or classes of persons, securities, or transactions from any provision of Section 5, 6, 7, 8, 8a, or 9 of this Act or of any rule promulgated under these Sections, to the extent that such exemption is necessary or appropriate in the public interest, and is consistent with the protection of investors.
B. The Secretary of State may, anything in this Act to the contrary notwithstanding, require financial statements and reports of the issuer, dealer, Internet portal, salesperson, investment adviser, or investment adviser representative as often as circumstances may warrant. In addition, the Secretary of State may secure information or books and records from or through others and may make or cause to be made investigations respecting the business, affairs, and property of the issuer of securities, any person involved in the sale or offer for sale, purchase or offer to purchase of any mineral investment contract, mineral deferred delivery contract, or security and of dealers, Internet portals, salespersons, investment advisers, and investment adviser representatives that are registered or are the subject of an application for registration under this Act. The costs of an investigation shall be borne by the registrant or the applicant, provided that the registrant or applicant shall not be obligated to pay the costs without his, her or its consent in advance.
C. Whenever it shall appear to the Secretary of State, either upon complaint or otherwise, that this Act, or any rule or regulation prescribed under authority thereof, has been or is about to be violated, he or she may, in his or her discretion, do one or more of the following:
(1) require or permit the person to file with the

Secretary of State a statement in writing under oath, or otherwise, as to all the facts and circumstances concerning the subject matter which the Secretary of State believes to be in the public interest to investigate, audit, examine, or inspect;

(2) conduct an investigation, audit, examination, or

inspection as necessary or advisable for the protection of the interests of the public; and

(3) appoint investigators to conduct all

investigations, searches, seizures, arrests, and other duties imposed under the provisions of any law administered by the Department. The Director must authorize to each investigator employed under this Section a distinct badge that, on its face, (i) clearly states that the badge is authorized by the Department and (ii) contains a unique and identifying number.

D. (1) For the purpose of all investigations, audits, examinations, or inspections which in the opinion of the Secretary of State are necessary and proper for the enforcement of this Act, the Secretary of State or a person designated by him or her is empowered to administer oaths and affirmations, subpoena witnesses, take evidence, and require, by subpoena or other lawful means provided by this Act or the rules adopted by the Secretary of State, the production of any books and records, papers, or other documents which the Secretary of State or a person designated by him or her deems relevant or material to the inquiry.
(2) The Secretary of State or a person designated by him or her is further empowered to administer oaths and affirmations, subpoena witnesses, take evidence, and require the production of any books and records, papers, or other documents in this State at the request of a securities agency of another state, if the activities constituting the alleged violation for which the information is sought would be in violation of Section 12 of this Act if the activities had occurred in this State.
(3) The Circuit Court of any County of this State, upon application of the Secretary of State or a person designated by him or her may order the attendance of witnesses, the production of books and records, papers, accounts and documents and the giving of testimony before the Secretary of State or a person designated by him or her; and any failure to obey the order may be punished by the Circuit Court as a contempt thereof.
(4) The fees of subpoenaed witnesses under this Act for attendance and travel shall be the same as fees of witnesses before the Circuit Courts of this State, to be paid when the witness is excused from further attendance, provided, the witness is subpoenaed at the instance of the Secretary of State; and payment of the fees shall be made and audited in the same manner as other expenses of the Secretary of State.
(5) Whenever a subpoena is issued at the request of a complainant or respondent as the case may be, the Secretary of State may require that the cost of service and the fee of the witness shall be borne by the party at whose instance the witness is summoned.
(6) The Secretary of State shall have power at his or her discretion, to require a deposit to cover the cost of the service and witness fees and the payment of the legal witness fee and mileage to the witness served with subpoena.
(7) A subpoena issued under this Act shall be served in the same manner as a subpoena issued out of a circuit court.
(8) The Secretary of State may in any investigation, audits, examinations, or inspections cause the taking of depositions of persons residing within or without this State in the manner provided in civil actions under the laws of this State.
E. Anything in this Act to the contrary notwithstanding:
(1) If the Secretary of State shall find that the

offer or sale or proposed offer or sale or method of offer or sale of any securities by any person, whether exempt or not, in this State, is fraudulent, or would work or tend to work a fraud or deceit, or is being offered or sold in violation of Section 12, or there has been a failure or refusal to submit any notification filing or fee required under this Act, the Secretary of State may by written order prohibit or suspend the offer or sale of securities by that person or deny or revoke the registration of the securities or the exemption from registration for the securities.

(2) If the Secretary of State shall find that any

person has violated subsection C, D, E, F, G, H, I, J, or K of Section 12 of this Act, the Secretary of State may by written order temporarily or permanently prohibit or suspend the person from offering or selling any securities, any mineral investment contract, or any mineral deferred delivery contract in this State, provided that any person who is the subject of an order of permanent prohibition may petition the Secretary of State for a hearing to present evidence of rehabilitation or change in circumstances justifying the amendment or termination of the order of permanent prohibition.

(3) If the Secretary of State shall find that any

person is engaging or has engaged in the business of selling or offering for sale securities as a dealer, Internet portal, or salesperson or is acting or has acted as an investment adviser, investment adviser representative, or federal covered investment adviser, without prior thereto and at the time thereof having complied with the registration or notice filing requirements of this Act, the Secretary of State may by written order prohibit or suspend the person from engaging in the business of selling or offering for sale securities, or acting as an investment adviser, investment adviser representative, or federal covered investment adviser, in this State.

(4) In addition to any other sanction or remedy

contained in this subsection E, the Secretary of State, after finding that any provision of this Act has been violated, may impose a fine as provided by rule, regulation or order not to exceed $10,000 for each violation of this Act, may issue an order of public censure against the violator, and may charge as costs of investigation all reasonable expenses, including attorney's fees and witness fees.

F. (1) The Secretary of State shall not deny, suspend or revoke the registration of securities, suspend or revoke the registration of a dealer, Internet portal, salesperson, investment adviser, or investment adviser representative, prohibit or suspend the offer or sale of any securities, prohibit or suspend any person from offering or selling any securities in this State, prohibit or suspend a dealer or salesperson from engaging in the business of selling or offering for sale securities, prohibit or suspend a person from acting as an investment adviser or federal covered investment adviser, or investment adviser representative, impose any fine for violation of this Act, issue an order of public censure, or enter into an agreed settlement except after an opportunity for hearing upon not less than 10 days notice given by personal service or registered mail or certified mail, return receipt requested, to the person or persons concerned. Such notice shall state the date and time and place of the hearing and shall contain a brief statement of the proposed action of the Secretary of State and the grounds for the proposed action. A failure to appear at the hearing or otherwise respond to the allegations set forth in the notice of hearing shall constitute an admission of any facts alleged therein and shall constitute sufficient basis to enter an order.
(2) Anything herein contained to the contrary notwithstanding, the Secretary of State may temporarily prohibit or suspend, for a maximum period of 90 days, by an order effective immediately, the offer or sale or registration of securities, the registration of a dealer, Internet portal, salesperson, investment adviser, or investment adviser representative, or the offer or sale of securities by any person, or the business of rendering investment advice, without the notice and prior hearing in this subsection prescribed, if the Secretary of State shall in his or her opinion, based on credible evidence, deem it necessary to prevent an imminent violation of this Act or to prevent losses to investors which the Secretary of State reasonably believes will occur as a result of a prior violation of this Act. Immediately after taking action without such notice and hearing, the Secretary of State shall deliver a copy of the temporary order to the respondent named therein by personal service or registered mail or certified mail, return receipt requested. The temporary order shall set forth the grounds for the action and shall advise that the respondent may request a hearing, that the request for a hearing will not stop the effectiveness of the temporary order and that respondent's failure to request a hearing within 30 days after the date of the entry of the temporary order shall constitute an admission of any facts alleged therein and shall constitute sufficient basis to make the temporary order final. Any provision of this paragraph (2) to the contrary notwithstanding, the Secretary of State may not pursuant to the provisions of this paragraph (2) suspend the registration of a dealer, limited Canadian dealer, salesperson, investment adviser, or investment adviser representative based upon sub-paragraph (n) of paragraph (l) of subsection E of Section 8 of this Act or revoke the registration of securities or revoke the registration of any dealer, salesperson, investment adviser representative, or investment adviser.
(3) The Secretary of State may issue a temporary order suspending or delaying the effectiveness of any registration of securities under subsection A or B of Section 5, 6 or 7 of this Act subsequent to and upon the basis of the issuance of any stop, suspension or similar order by the Securities and Exchange Commission with respect to the securities which are the subject of the registration under subsection A or B of Section 5, 6 or 7 of this Act, and the order shall become effective as of the date and time of effectiveness of the Securities and Exchange Commission order and shall be vacated automatically at such time as the order of the Securities and Exchange Commission is no longer in effect.
(4) When the Secretary of State finds that an application for registration as a dealer, Internet portal, salesperson, investment adviser, or investment adviser representative should be denied, the Secretary of State may enter an order denying the registration. Immediately after taking such action, the Secretary of State shall deliver a copy of the order to the respondent named therein by personal service or registered mail or certified mail, return receipt requested. The order shall state the grounds for the action and that the matter will be set for hearing upon written request filed with the Secretary of State within 30 days after the receipt of the request by the respondent. The respondent's failure to request a hearing within 30 days after receipt of the order shall constitute an admission of any facts alleged therein and shall make the order final. If a hearing is held, the Secretary of State shall affirm, vacate, or modify the order.
(5) The findings and decision of the Secretary of State upon the conclusion of each final hearing held pursuant to this subsection shall be set forth in a written order signed on behalf of the Secretary of State by his or her designee and shall be filed as a public record. All hearings shall be held before a person designated by the Secretary of State, and appropriate records thereof shall be kept.
(6) Notwithstanding the foregoing, the Secretary of State, after notice and opportunity for hearing, may at his or her discretion enter into an agreed settlement, stipulation or consent order with a respondent in accordance with the provisions of the Illinois Administrative Procedure Act. The provisions of the agreed settlement, stipulation or consent order shall have the full force and effect of an order issued by the Secretary of State.
(7) Anything in this Act to the contrary notwithstanding, whenever the Secretary of State finds that a person is currently expelled from, refused membership in or association with, or limited in any material capacity by a self-regulatory organization registered under the Federal 1934 Act or the Federal 1974 Act because of a fraudulent or deceptive act or a practice in violation of a rule, regulation, or standard duly promulgated by the self-regulatory organization, the Secretary of State may, at his or her discretion, enter a Summary Order of Prohibition, which shall prohibit the offer or sale of any securities, mineral investment contract, or mineral deferred delivery contract by the person in this State. The order shall take effect immediately upon its entry. Immediately after taking the action the Secretary of State shall deliver a copy of the order to the named Respondent by personal service or registered mail or certified mail, return receipt requested. A person who is the subject of an Order of Prohibition may petition the Secretary of State for a hearing to present evidence of rehabilitation or change in circumstances justifying the amendment or termination of the Order of Prohibition.
G. No administrative action shall be brought by the Secretary of State for relief under this Act or upon or because of any of the matters for which relief is granted by this Act after the earlier to occur of (i) 3 years from the date upon which the Secretary of State had notice of facts which in the exercise of reasonable diligence would lead to actual knowledge of the alleged violation of the Act, or (ii) 5 years from the date on which the alleged violation occurred.
H. The action of the Secretary of State in denying, suspending, or revoking the registration of a dealer, Internet portal, limited Canadian dealer, salesperson, investment adviser, or investment adviser representative, in prohibiting any person from engaging in the business of offering or selling securities as a dealer, limited Canadian dealer, or salesperson, in prohibiting or suspending the offer or sale of securities by any person, in prohibiting a person from acting as an investment adviser, federal covered investment adviser, or investment adviser representative, in denying, suspending, or revoking the registration of securities, in prohibiting or suspending the offer or sale or proposed offer or sale of securities, in imposing any fine for violation of this Act, or in issuing any order shall be subject to judicial review in the Circuit Courts of Cook or Sangamon Counties in this State. The Administrative Review Law shall apply to and govern every action for the judicial review of final actions or decisions of the Secretary of State under this Act.
I. Notwithstanding any other provisions of this Act to the contrary, whenever it shall appear to the Secretary of State that any person is engaged or about to engage in any acts or practices which constitute or will constitute a violation of this Act or of any rule or regulation prescribed under authority of this Act, the Secretary of State may at his or her discretion, through the Attorney General take any of the following actions:
(1) File a complaint and apply for a temporary

restraining order without notice, and upon a proper showing the court may enter a temporary restraining order without bond, to enforce this Act.

(2) File a complaint and apply for a preliminary or

permanent injunction, and, after notice and a hearing and upon a proper showing, the court may grant a preliminary or permanent injunction and may order the defendant to make an offer of rescission with respect to any sales or purchases of securities, mineral investment contracts, or mineral deferred delivery contracts determined by the court to be unlawful under this Act.

(3) Seek the seizure of assets when probable cause

exists that the assets were obtained by a defendant through conduct in violation of Section 12, paragraph F, G, I, J, K, or L of this Act, and thereby subject to a judicial forfeiture hearing as required under this Act.

(a) In the event that such probable cause exists

that the subject of an investigation who is alleged to have committed one of the relevant violations of this Act has in his possession assets obtained as a result of the conduct giving rise to the violation, the Secretary of State may seek a seizure warrant in any circuit court in Illinois.

(b) In seeking a seizure warrant, the Secretary

of State, or his or her designee, shall submit to the court a sworn affidavit detailing the probable cause evidence for the seizure, the location of the assets to be seized, the relevant violation under Section 12 of this Act, and a statement detailing any known owners or interest holders in the assets.

(c) Seizure of the assets shall be made by any

peace officer upon process of the seizure warrant issued by the court. Following the seizure of assets under this Act and pursuant to a seizure warrant, notice of seizure, including a description of the seized assets, shall immediately be returned to the issuing court. Seized assets shall be maintained pending a judicial forfeiture hearing in accordance with the instructions of the court.

(d) In the event that management of seized assets

becomes necessary to prevent the devaluation, dissipation, or otherwise to preserve the property, the court shall have jurisdiction to appoint a receiver, conservator, ancillary receiver, or ancillary conservator for that purpose, as provided in item (2) of this subsection.

(4) Seek the forfeiture of assets obtained through

conduct in violation of Section 12, paragraph F, G, H, I, J, K, or L when authorized by law. A forfeiture must be ordered by a circuit court or an action brought by the Secretary of State as provided for in this Act, under a verified complaint for forfeiture.

(a) In the event assets have been seized pursuant

to this Act, forfeiture proceedings shall be instituted by the Attorney General within 45 days of seizure.

(b) Service of the complaint filed under the

provisions of this Act shall be made in the manner as provided in civil actions in this State.

(c) Only an owner of or interest holder in the

property may file an answer asserting a claim against the property. For purposes of this Section, the owner or interest holder shall be referred to as claimant.

(d) The answer must be signed by the owner or

interest holder under penalty of perjury and must set forth:

(i) the caption of the proceedings as set

forth on the notice of pending forfeiture and the name of the claimant;

(ii) the address at which the claimant will

accept mail;

(iii) the nature and extent of the claimant's

interest in the property;

(iv) the date, identity of the transferor,

and circumstances of the claimant's acquisition of the interest in the property;

(v) the name and address of all other persons

known to have an interest in the property;

(vi) the specific provisions of this Act

relied on in asserting that the property is not subject to forfeiture;

(vii) all essential facts supporting each

assertion; and

(viii) the precise relief sought.
(e) The answer must be filed with the court

within 45 days after service of the complaint.

(f) A property interest is exempt from forfeiture

under this Act if its owner or interest holder establishes by a preponderance of evidence that the owner or interest holder:

(i) is not legally accountable for the

conduct giving rise to the forfeiture, did not acquiesce in it, and did not know and could not reasonably have known of the conduct or that the conduct was likely to occur;

(ii) with respect to conveyances, did not

hold the property jointly or in common with a person whose conduct gave rise to the forfeiture;

(iii) does not hold the property for the

benefit of or as a nominee for any person whose conduct gave rise to its forfeiture and the owner or interest holder acquires it as a bona fide purchaser for value without knowingly taking part in the conduct giving rise to the forfeiture; or

(iv) acquired the interest after the

commencement of the conduct giving rise to its forfeiture and the owner or interest holder acquired the interest as a mortgagee, secured creditor, lienholder, or bona fide purchaser for value without knowledge of the conduct that gave rise to the forfeiture.

(g) The hearing must be held within 60 days after

the answer is filed unless continued for good cause.

(h) During the probable cause portion of the

judicial in rem proceeding wherein the Secretary of State presents its case-in-chief, the court must receive and consider, among other things, any relevant hearsay evidence and information. The laws of evidence relating to civil actions shall apply to all other portions of the judicial in rem proceeding.

(i) The Secretary of State shall show the

existence of probable cause for forfeiture of the property. If the Secretary of State shows probable cause, the claimant has the burden of showing by a preponderance of the evidence that the claimant's interest in the property is not subject to forfeiture.

(j) If the Secretary of State does not show the

existence of probable cause or a claimant has an interest that is exempt under subdivision I (4)(d) of this Section, the court shall order the interest in the property returned or conveyed to the claimant and shall order all other property forfeited to the Secretary of State pursuant to all provisions of this Act. If the Secretary of State does show the existence of probable cause and the claimant does not establish by a preponderance of the evidence that the claimant has an interest that is exempt under subsection D herein, the court shall order all the property forfeited to the Secretary of State pursuant to the provisions of the Section.

(k) A defendant convicted in any criminal

proceeding is precluded from later denying the essential allegations of the criminal offense of which the defendant was convicted in any proceeding for violations of the Act giving rise to forfeiture of property herein regardless of the pendency of an appeal from that conviction. However, evidence of the pendency of an appeal is admissible.

(l) An acquittal or dismissal in a criminal

proceeding for violations of the Act giving rise to the forfeiture of property herein shall not preclude civil proceedings under this provision; however, for good cause shown, on a motion by the Secretary of State, the court may stay civil forfeiture proceedings during the criminal trial for a related criminal indictment or information alleging violation of the provisions of Section 12 of the Illinois Securities Law of 1953. Property subject to forfeiture under this Section shall not be subject to return or release by a court exercising jurisdiction over a criminal case involving the seizure of the property unless the return or release is consented to by the Secretary of State.

(m) All property declared forfeited under this

Act vests in the State on the commission of the conduct giving rise to forfeiture together with the proceeds of the property after that time. Any such property or proceeds subsequently transferred to any person remain subject to forfeiture and thereafter shall be ordered forfeited unless the transferee claims and establishes in a hearing under the provisions of this Act that the transferee's interest is exempt under the Act. Any assets forfeited to the State shall be disposed of in following manner:

(i) all forfeited property and assets shall

be liquidated by the Secretary of State in accordance with all laws and rules governing the disposition of such property;

(ii) the Secretary of State shall provide the

court at the time the property and assets are declared forfeited a verified statement of investors subject to the conduct giving rise to the forfeiture;

(iii) after payment of any costs of sale,

receivership, storage, or expenses for preservation of the property seized, other costs to the State, and payment to claimants for any amount deemed exempt from forfeiture, the proceeds from liquidation shall be distributed pro rata to investors subject to the conduct giving rise to the forfeiture; and

(iv) any proceeds remaining after all

verified investors have been made whole shall be distributed 25% to the Securities Investors Education Fund, 25% to the Securities Audit and Enforcement Fund, 25% to the Attorney General or any State's Attorney bringing criminal charges for the conduct giving rise to the forfeiture, and 25% to other law enforcement agencies participating in the investigation of the criminal charges for the conduct giving rise to the forfeiture. In the event that no other law enforcement agencies are involved in the investigation of the conduct giving rise to the forfeiture, then the portion to other law enforcement agencies shall be distributed to the Securities Investors Education Fund.

(n) The Secretary of State shall notify by

certified mail, return receipt requested, all known investors in the matter giving rise to the forfeiture of the forfeiture proceeding and sale of assets forfeited arising from the violations of this Act, and shall further publish notice in a paper of general circulation in the district in which the violations were prosecuted. The notice to investors shall identify the name, address, and other identifying information about any defendant prosecuted for violations of this Act that resulted in forfeiture and sale of property, the offense for which the defendant was convicted, and that the court has ordered forfeiture and sale of property for claims of investors who incurred losses or damages as a result of the violations. Investors may then file a claim in a form prescribed by the Secretary of State in order to share in disbursement of the proceeds from sale of the forfeited property. Investor claims must be filed with the Secretary of State within 30 days after receipt of the certified mail return receipt, or within 30 days after the last date of publication of the general notice in a paper of general circulation in the district in which the violations were prosecuted, whichever occurs last.

(o) A civil action under this subsection must be

commenced within 5 years after the last conduct giving rise to the forfeiture became known or should have become known or 5 years after the forfeitable property is discovered, whichever is later, excluding time during which either the property or claimant is out of this State or in confinement or during which criminal proceedings relating to the same conduct are in progress.

(p) If property is seized for evidence and for

forfeiture, the time periods for instituting judicial forfeiture proceedings shall not begin until the property is no longer necessary for evidence.

(q) Notwithstanding other provisions of this Act,

the Secretary of State and a claimant of forfeitable property may enter into an agreed-upon settlement concerning the forfeitable property in such an amount and upon such terms as are set out in writing in a settlement agreement.

(r) Nothing in this Act shall apply to property

that constitutes reasonable bona fide attorney's fees paid to an attorney for services rendered or to be rendered in the forfeiture proceeding or criminal proceeding relating directly thereto when the property was paid before its seizure and before the issuance of any seizure warrant or court order prohibiting transfer of the property and when the attorney, at the time he or she received the property, did not know that it was property subject to forfeiture under this Act.

The court shall further have jurisdiction and authority, in addition to the penalties and other remedies in this Act provided, to enter an order for the appointment of the court or a person as a receiver, conservator, ancillary receiver or ancillary conservator for the defendant or the defendant's assets located in this State, or to require restitution, damages or disgorgement of profits on behalf of the person or persons injured by the act or practice constituting the subject matter of the action, and may assess costs against the defendant for the use of the State; provided, however, that the civil remedies of rescission and appointment of a receiver, conservator, ancillary receiver or ancillary conservator shall not be available against any person by reason of the failure to file with the Secretary of State, or on account of the contents of, any report of sale provided for in subsection G or P of Section 4, paragraph (2) of subsection D of Sections 5 and 6, or paragraph (2) of subsection F of Section 7 of this Act. Appeals may be taken as in other civil cases.
I-5. Property forfeited under this Section is subject to reporting under the Seizure and Forfeiture Reporting Act.
J. In no case shall the Secretary of State, or any of his or her employees or agents, in the administration of this Act, incur any official or personal liability by instituting an injunction or other proceeding or by denying, suspending or revoking the registration of a dealer or salesperson, or by denying, suspending or revoking the registration of securities or prohibiting the offer or sale of securities, or by suspending or prohibiting any person from acting as a dealer, limited Canadian dealer, salesperson, investment adviser, or investment adviser representative or from offering or selling securities.
K. No provision of this Act shall be construed to require or to authorize the Secretary of State to require any investment adviser or federal covered investment adviser engaged in rendering investment supervisory services to disclose the identity, investments, or affairs of any client of the investment adviser or federal covered investment adviser, except insofar as the disclosure may be necessary or appropriate in a particular proceeding or investigation having as its object the enforcement of this Act.
L. Whenever, after an examination, investigation or hearing, the Secretary of State deems it of public interest or advantage, he or she may certify a record to the State's Attorney of the county in which the act complained of, examined or investigated occurred. The State's Attorney of that county within 90 days after receipt of the record shall file a written statement at the Office of the Secretary of State, which statement shall set forth the action taken upon the record, or if no action has been taken upon the record that fact, together with the reasons therefor, shall be stated.
M. The Secretary of State may initiate, take, pursue, or prosecute any action authorized or permitted under Section 6d of the Federal 1974 Act.
N. (1) Notwithstanding any provision of this Act to the contrary, to encourage uniform interpretation, administration, and enforcement of the provisions of this Act, the Secretary of State may cooperate with the securities agencies or administrators of one or more states, Canadian provinces or territories, or another country, the Securities and Exchange Commission, the Commodity Futures Trading Commission, the Securities Investor Protection Corporation, any self-regulatory organization, and any governmental law enforcement or regulatory agency.
(2) The cooperation authorized by paragraph (1) of this subsection includes, but is not limited to, the following:
(a) establishing or participating in a central

depository or depositories for registration under this Act and for documents or records required under this Act;

(b) making a joint audit, inspection, examination, or

investigation;

(c) holding a joint administrative hearing;
(d) filing and prosecuting a joint civil or criminal

proceeding;

(e) sharing and exchanging personnel;
(f) sharing and exchanging information and documents;

or

(g) issuing any joint statement or policy.
(Source: P.A. 99-182, eff. 1-1-16; 100-512, eff. 7-1-18.)

(815 ILCS 5/11.5)
Sec. 11.5. Securities exchange registration.
(a) A person shall not operate a securities exchange in this State unless it has been registered with the Secretary of State.
(b) The Secretary of State shall adopt rules or regulations necessary to carry out the provisions of this Section, including rules or regulations prescribing:
(1) The fees for the registration of a securities

exchange; and

(2) The bonding and minimum capitalization

requirements for a securities exchange.

(c) The Securities Director, or his or her designee, shall investigate the qualifications of each person who applies to the Secretary of State for the registration of a securities exchange. The applicant shall pay the cost of the investigation.
(d) The Secretary of State may deny, suspend, or revoke the registration of a securities exchange if the Securities Director, or his or her designee, determines that such action is in the public interest and the provisions of subsection (a) of this Section are applicable to the person who applied for the registration of a securities exchange.
(e) A securities exchange located in this State shall not allow the trading of a security in this State unless it is issued by an issuer that has complied with the requirements of this Act and any other applicable requirements of federal or State law.
(f) Any transaction, solicitation, or other activity directly related to the purchase, sale, or other transfer of securities listed on a securities exchange located in this State shall be deemed to be a transaction in this State.
(g) The Secretary of State may establish reasonable fees by rule or regulation.
(h) A registered dealer or salesperson shall not use a securities exchange to effect or report any transaction concerning a security unless the securities exchange is registered with the Secretary of State or is excluded from the provisions of Section 2.28 and this Section of the Act.
(Source: P.A. 98-756, eff. 7-16-14.)

(815 ILCS 5/11a) (from Ch. 121 1/2, par. 137.11a)
Sec. 11a. Fees.
(1) The Secretary of State shall by rule or regulation impose and shall collect reasonable fees necessary for the administration of this Act including, but not limited to, fees for the following purposes:
(a) filing an application pursuant to paragraph (2)

of subsection F of Section 4 of this Act;

(b) examining an application and report pursuant to

paragraph (2) of subsection F of Section 4 of this Act;

(c) filing a report pursuant to subsection G of

Section 4 of this Act, determined in accordance with paragraph (4) of subsection G of Section 4 of this Act;

(d) examining an offering sheet pursuant to

subsection P of Section 4 of this Act;

(e) filing a report pursuant to subsection P of

Section 4, determined in accordance with subsection P of Section 4 of this Act;

(f) examining an application to register securities

under subsection B of Section 5 of this Act;

(g) examining an amended or supplemental prospectus

filed pursuant to the undertaking required by sub-paragraph (i) of paragraph (2) of subsection B of Section 5 of this Act;

(h) registering or renewing registration of

securities under Section 5, determined in accordance with subsection C of Section 5 of this Act;

(i) registering securities in excess of the amount

initially registered, determined in accordance with paragraph (2) of subsection C of Section 5 of this Act;

(j) failure to file timely an application for renewal

under subsection E of Section 5 of this Act;

(k) failure to file timely any document or

information required under Section 5 of this Act;

(l) examining an application to register face amount

certificate contracts under subsection B of Section 6 of this Act;

(m) examining an amended or supplemental prospectus

filed pursuant to the undertaking required by sub-paragraph (f) of paragraph (2) of subsection B of Section 6 of this Act;

(n) registering or renewing registration of face

amount certificate contracts under Section 6 of this Act;

(o) amending a registration of face amount

certificate contracts pursuant to subsection E of Section 6 of this Act to add any additional series, type or class of contract;

(p) failure to file timely an application for renewal

under subsection F of Section 6 of this Act;

(q) adding to or withdrawing from deposits with

respect to face amount certificate contracts pursuant to subsection H of Section 6, a transaction charge payable at the times and in the manner specified in subsection H of Section 6 (which transaction charge shall be in addition to the annual fee called for by subsection H of Section 6 of this Act);

(r) failure to file timely any document or

information required under Section 6 of this Act;

(s) examining an application to register investment

fund shares under subsection B of Section 7 of this Act;

(t) examining an amended or supplemental prospectus

filed pursuant to the undertaking required by sub-paragraph (f) of paragraph (2) of subsection B of Section 7 of this Act;

(u) registering or renewing registration of

investment fund shares under Section 7 of this Act;

(v) amending a registration of investment fund shares

pursuant to subsection D of Section 7 of this Act to register an additional class or classes of investment fund shares;

(w) failure to file timely an application for renewal

under paragraph (l) of subsection G of Section 7 of this Act;

(x) examining an application for renewal of

registration of investment fund shares under paragraph (2) of subsection G of Section 7 of this Act;

(y) failure to file timely any document or

information required under Section 7 of this Act;

(z) filing an application for registration or

re-registration of a dealer or limited Canadian dealer under Section 8 of this Act for each office in this State;

(aa) in connection with an application for the

registration or re-registration of a salesperson under Section 8 of this Act, for the following purposes:

(i) filing an application;
(ii) a Securities Audit and Enforcement Fund fee;

and

(iii) a notification filing of federal covered

investment advisers;

(bb) in connection with an application for the

registration or re-registration of an investment adviser under Section 8 of this Act;

(cc) failure to file timely any document or

information required under Section 8 of this Act;

(dd) filing a consent to service of process under

Section 10 of this Act;

(ee) issuing a certificate pursuant to subsection B

of Section 15 of this Act;

(ff) issuing a certified copy pursuant to subsection

C of Section 15 of this Act;

(gg) issuing a non-binding statement pursuant to

Section 15a of this Act;

(hh) filings by Notification under Section 2a;
(ii) notification filing of federal Regulation D,

Section 506 offering under the Federal 1933 Act;

(jj) notification filing of securities and closed-end

investment company securities;

(kk) notification filing of face amount certificate

contracts;

(ll) notification filing of open-end investment

company securities;

(mm) filing a report pursuant to subsection D of

Section 4 of this Act;

(nn) in connection with the filing of an application

for registration or re-registration of an investment adviser representative under subsection D of Section 8 of this Act;

(oo) filing a notice pursuant to paragraph (6) of

subsection T of Section 4 of this Act; and

(pp) applying for registration, or renewing

registration, as a registered Internet portal pursuant to Section 8d of this Act.

(2) The Secretary of State may, by rule or regulation, raise or lower any fee imposed by, and which he or she is authorized by law to collect under, this Act.
(Source: P.A. 99-78, eff. 7-20-15; 99-182, eff. 1-1-16.)

(815 ILCS 5/11b) (from Ch. 121 1/2, par. 137.11b)
Sec. 11b. Special funds. All moneys received by the State of Illinois in furtherance of activities, duties, and responsibilities under the Illinois Securities Law of 1953 from government or non-governmental sources, except funds received pursuant to Section 981, 982, or 1963 of Title 18 of the United States Code, which shall be deposited into the Securities Audit and Enforcement Fund, and funds payable as specific grants or the fines, payments, or fees required under Section 5, 6, 7, or 8, or in connection with violations of Section 12 of this Act, the Business Opportunity Sales Law of 1995, the Illinois Business Brokers Act of 1995, or the Illinois Loan Brokers Act of 1995 to be deposited into the Securities Investors Education Fund or the Securities Audit and Enforcement Fund, shall be placed in the General Revenue Fund of the State treasury.
(Source: P.A. 93-580, eff. 8-21-03.)

(815 ILCS 5/11c) (from Ch. 121 1/2, par. 137.11c)
Sec. 11c. Securities Audit and Enforcement Fund.
(a) All moneys received by the Secretary of State as a Securities Audit and Enforcement Fund fee or pursuant to Section 981, 982, or 1963 of Title 18 of the United States Code shall be deposited into the Securities Audit and Enforcement Fund, a special fund hereby created in the State Treasury. The moneys in the fund shall be used, subject to appropriation, by the Secretary of State exclusively for the expenses of that office incurred in the administration of the duties and obligations imposed under this Act, the Business Opportunity Sales Law of 1995, the Illinois Business Brokers Act of 1995, or the Illinois Loan Brokers Act of 1995.
(b) All interest or other income earned from the investment of moneys in the fund shall be deposited into the fund.
(Source: P.A. 89-209, eff. 1-1-96.)

(815 ILCS 5/12) (from Ch. 121 1/2, par. 137.12)
Sec. 12. Violation. It shall be a violation of the provisions of this Act for any person:
A. To offer or sell any security except in accordance

with the provisions of this Act.

B. To deliver to a purchaser any security required to

be registered under Section 5, Section 6 or Section 7 hereof unless accompanied or preceded by a prospectus that meets the requirements of the pertinent subsection of Section 5 or of Section 6 or of Section 7.

C. To act as a dealer, Internet portal, salesperson,

investment adviser, or investment adviser representative, unless registered as such, where such registration is required, under the provisions of this Act.

D. To fail to file with the Secretary of State any

application, report or document required to be filed under the provisions of this Act or any rule or regulation made by the Secretary of State pursuant to this Act or to fail to comply with the terms of any order of the Secretary of State issued pursuant to Section 11 hereof.

E. To make, or cause to be made, (1) in any

application, report or document filed under this Act or any rule or regulation made by the Secretary of State pursuant to this Act, any statement which was false or misleading with respect to any material fact or (2) any statement to the effect that a security (other than a security issued by the State of Illinois) has been in any way endorsed or approved by the Secretary of State or the State of Illinois.

F. To engage in any transaction, practice or course

of business in connection with the sale or purchase of securities which works or tends to work a fraud or deceit upon the purchaser or seller thereof.

G. To obtain money or property through the sale of

securities by means of any untrue statement of a material fact or any omission to state a material fact necessary in order to make the statements made, in the light of the circumstances under which they were made, not misleading.

H. To sign or circulate any statement, prospectus, or

other paper or document required by any provision of this Act or pertaining to any security knowing or having reasonable grounds to know any material representation therein contained to be false or untrue.

I. To employ any device, scheme or artifice to

defraud in connection with the sale or purchase of any security, directly or indirectly.

J. When acting as an investment adviser, investment

adviser representative, or federal covered investment adviser, by any means or instrumentality, directly or indirectly:

(1) To employ any device, scheme or artifice to

defraud any client or prospective client;

(2) To engage in any transaction, practice, or

course of business which operates as a fraud or deceit upon any client or prospective client; or

(3) To engage in any act, practice, or course of

business which is fraudulent, deceptive or manipulative. The Secretary of State shall for the purposes of this paragraph (3), by rules and regulations, define and prescribe means reasonably designed to prevent such acts, practices, and courses of business as are fraudulent, deceptive, or manipulative.

K. When offering or selling any mineral investment

contract or mineral deferred delivery contract:

(1) To employ any device, scheme, or artifice to

defraud any customer, prospective customer, or offeree;

(2) To engage in any transaction, practice, or course

of business that operates as a fraud or deceit upon any customer, prospective customer, or offeree; or

(3) To engage in any act, practice, or course of

business that is fraudulent, deceptive, or manipulative. The Secretary of State shall for the purposes of this paragraph (3), by rules and regulations, define and prescribe means reasonably designed to prevent acts, practices, and courses of business as are fraudulent, deceptive, or manipulative.

L. To knowingly influence, coerce, manipulate, or

mislead any person engaged in the preparation or audit of financial statements or appraisals to be used in the offer or sale of securities for the purpose of rendering such financial statements or appraisals materially misleading.

(Source: P.A. 99-182, eff. 1-1-16.)

(815 ILCS 5/13) (from Ch. 121 1/2, par. 137.13)
Sec. 13. Private and other civil remedies; securities.
A. Every sale of a security made in violation of the provisions of this Act shall be voidable at the election of the purchaser exercised as provided in subsection B of this Section; and the issuer, controlling person, underwriter, dealer or other person by or on behalf of whom said sale was made, and each underwriter, dealer, Internet portal, or salesperson who shall have participated or aided in any way in making the sale, and in case the issuer, controlling person, underwriter, dealer, or Internet portal is a corporation or unincorporated association or organization, each of its officers and directors (or persons performing similar functions) who shall have participated or aided in making the sale, shall be jointly and severally liable to the purchaser as follows:
(1) for the full amount paid, together with interest

from the date of payment for the securities sold at the rate of the interest or dividend stipulated in the securities sold (or if no rate is stipulated, then at the rate of 10% per annum) less any income or other amounts received by the purchaser on the securities, upon offer to tender to the seller or tender into court of the securities sold or, where the securities were not received, of any contract made in respect of the sale; or

(2) if the purchaser no longer owns the securities,

for the amounts set forth in clause (1) of this subsection A less any amounts received by the purchaser for or on account of the disposition of the securities.

If the purchaser shall prevail in any action brought to enforce any of the remedies provided in this subsection, the court shall assess costs together with the reasonable fees and expenses of the purchaser's attorney against the defendant. Any provision of this subsection A to the contrary notwithstanding, the civil remedies provided in this subsection A shall not be available against any person by reason of the failure to file with the Secretary of State, or on account of the content of, any report of sale provided for in subsection G or P of Section 4, paragraph (2) of subsection D of Sections 5 and 6, or paragraph (2) of subsection F of Section 7 of this Act.
B. Notice of any election provided for in subsection A of this Section shall be given by the purchaser within 6 months after the purchaser shall have knowledge that the sale of the securities to him or her is voidable, to each person from whom recovery will be sought, by registered mail or certified mail, return receipt requested, addressed to the person to be notified at his or her last known address with proper postage affixed, or by personal service.
C. No purchaser shall have any right or remedy under this Section who shall fail, within 15 days from the date of receipt thereof, to accept an offer to repurchase the securities purchased by him or her for a price equal to the full amount paid therefor plus interest thereon and less any income thereon as set forth in subsection A of this Section. Every offer of repurchase provided for in this subsection shall be in writing, shall be delivered to the purchaser or sent by registered mail or certified mail, return receipt requested, addressed to the purchaser at his or her last known address, and shall offer to repurchase the securities sold for a price equal to the full amount paid therefor plus interest thereon and less any income thereon as set forth in subsection A of this Section. Such offer shall continue in force for 15 days from the date on which it was received by the purchaser, shall advise the purchaser of his or her rights and the period of time limited for acceptance thereof, and shall contain such further information, if any, as the Secretary of State may prescribe. Any agreement not to accept or refusing or waiving any such offer made during or prior to said 15 days shall be void.
D. No action shall be brought for relief under this Section or upon or because of any of the matters for which relief is granted by this Section after 3 years from the date of sale; provided, that if the party bringing the action neither knew nor in the exercise of reasonable diligence should have known of any alleged violation of subsection E, F, G, H, I or J of Section 12 of this Act which is the basis for the action, the 3 year period provided herein shall begin to run upon the earlier of:
(1) the date upon which the party bringing the action

has actual knowledge of the alleged violation of this Act; or

(2) the date upon which the party bringing the action

has notice of facts which in the exercise of reasonable diligence would lead to actual knowledge of the alleged violation of this Act.

E. The term purchaser as used in this Section shall include the personal representative or representatives of the purchaser.
F. Anything in this Act to the contrary notwithstanding and in addition to all other remedies, the Secretary of State through the Office of the Attorney General may bring an action in any circuit court of the State of Illinois in the name and on behalf of the State of Illinois against any person or persons participating in or about to participate in a violation of this Act to enjoin those persons who are continuing or doing any act in violation of this Act or to enforce compliance with this Act. Upon a proper showing the court may grant a permanent or preliminary injunction or temporary restraining order without bond, and may order the defendant to make an offer of rescission of any sales or purchases of securities determined by the court to be unlawful under this Act. The court shall further have jurisdiction and authority, in addition to the other penalties and remedies in this Act provided, to act or appoint another person as a receiver, conservator, ancillary receiver or ancillary conservator for the defendant or the defendant's assets located in this State and may assess costs against the defendant for the use of the State.
G. (1) Whenever any person has engaged or is about to engage in any act or practice constituting a violation of this Act, any party in interest may bring an action in the circuit court of the county in which the party in interest resides, or where the person has his, her or its principal office or registered office or where any part of the transaction has or will take place, to enjoin that person from continuing or doing any act in violation of or to enforce compliance with this Act. Upon a proper showing, the court shall grant a permanent or preliminary injunction or temporary restraining order or rescission of any sales or purchases of securities determined to be unlawful under this Act, and may assess costs of the proceedings against the defendant.
(2) A copy of the complaint shall be served upon the Secretary of State within one business day of filing in the form and manner prescribed by the Secretary of State by rule or regulation; provided, that the failure to comply with this provision shall not invalidate the action which is the subject of the complaint.
H. Any provision of this Section 13 to the contrary notwithstanding, neither the civil remedies provided in subsection A of this Section 13 nor the remedies of rescission and appointment of a receiver, conservator, ancillary receiver or ancillary conservator provided in subsection I of Section 11 of this Act and in subsections F and G of this Section 13 of this Act nor the remedies of restitution, damages or disgorgement of profits provided in subsection I of Section 11 of this Act shall be available against any person by reason of the failure to file with the Secretary of State, or on account of the contents of, any notice filing under Section 2a of this Act or subsection C-5 of Section 8 of this Act or any report of sale provided for in subsection G or P of Section 4, paragraph (2) of subsection D of Sections 5 and 6, or paragraph (2) of subsection F of Section 7 of this Act.
(Source: P.A. 98-174, eff. 8-5-13; 99-182, eff. 1-1-16.)

(815 ILCS 5/14) (from Ch. 121 1/2, par. 137.14)
Sec. 14. Sentence.
A. Any person who violates any of the provisions of subsection A, B, C, or D of Section 12 or paragraph (3) of subsection K of Section 12 of this Act shall be guilty of a Class 4 felony.
B. Any person who violates any of the provisions of subsection E, F, G, H, I, or J, paragraph (1) or (2) of subsection K, or subsection L of Section 12 of this Act shall be guilty of a Class 3 felony.
B-5. A person who violates a provision of subsection E, F, G, H, I, or J or paragraph (1) or (2) of subsection K of Section 12 of this Act by use of a plan, program, or campaign that is conducted using one or more telephones for the purpose of inducing the purchase or sale of securities is guilty of a Class 2 felony.
B-10. A person who in the course of violating a provision of subsection E, F, G, H, I, or J or paragraph (1) or (2) of subsection K of Section 12 of this Act induces a person 60 years of age or older to purchase or sell securities is guilty of a Class 2 felony.
C. No prosecution for violation of any provision of this Act shall bar or be barred by any prosecution for the violation of any other provision of this Act or of any other statute; but all prosecutions under this Act or based upon any provision of this Act must be commenced within 3 years after the violation upon which such prosecution is based; provided however, that if the accused has intentionally concealed evidence of a violation of subsection E, F, G, H, I, J, or K of Section 12 of this Act, the period of limitation prescribed herein shall be extended up to an additional 2 years after the proper prosecuting officer becomes aware of the offense but in no such event shall the period of limitation so extended be more than 2 years beyond the expiration of the period otherwise applicable.
D. For the purposes of this Act all persons who shall sell or offer for sale, or who shall purchase or offer to purchase, securities in violation of the provisions of this Act, or who shall in any manner knowingly authorize, aid or assist in any unlawful conduct under this Act shall be deemed equally guilty, and may be tried and punished in the county in which said unlawful sale or offering for sale or unlawful purchase or offer to purchase was made, or in the county in which the securities so sold or offered for sale or so purchased or offered to be purchased were delivered or proposed to be delivered to the purchaser thereof or by the seller thereof, as the case may be.
E. Any person who shall be convicted of a second or any subsequent offense specified in subsection A, B, C, D, or paragraph (3) of subsection K of Section 12 of this Act shall be guilty of a Class 3 felony, and any person who shall be convicted of a second or any subsequent offense specified in subsection E, F, G, H, I, J, or paragraph (1) or (2) of subsection K of Section 12 of this Act shall be guilty of a Class 2 felony.
F. If any person referred to in this Section is not a natural person, it may upon conviction of a first offense be fined up to $25,000, and if convicted of a second and subsequent offense, may be fined up to $50,000, in addition to any other sentence authorized by law.
G. This Act shall not be construed to repeal or affect any law now in force relating to the organization of corporations in this State or the admission of any foreign corporation to do business in this State.
H. For the purposes of this Act, all persons who sell or offer for sale, or who purchase or offer to purchase any mineral investment contract or mineral deferred delivery contract in violation of the provisions of this Act or who, in any manner, knowingly authorize, aid, or assist in any unlawful sale or offer for sale or unlawful purchase or offer to purchase any mineral investment contract or mineral deferred delivery contract shall be deemed equally guilty and may be tried and punished in the county in which the unlawful sale or offer for sale or unlawful purchase or offer to purchase any mineral investment contract or mineral deferred delivery contract was made or in the county in which the mineral investment contract or mineral deferred delivery contract so sold or offered for sale or so purchased or offered to be purchased was delivered or proposed to be delivered to the purchaser thereof or by the seller thereof, as the case may be, or in Sangamon County.
(Source: P.A. 92-308, eff. 1-1-02; 93-580, eff. 8-21-03.)

(815 ILCS 5/15) (from Ch. 121 1/2, par. 137.15)
Sec. 15. Evidentiary matters. A. In any action, administrative, civil or criminal, where a defense is based upon any exemption provided for in this Act, the burden of proving such exemption shall be upon the party raising such defense.
B. In any action, administrative, civil or criminal, a certificate under the seal of the State of Illinois, signed by the Secretary of State, attesting to the filing of or the absence of any filing of any document or record with the Secretary of State under this Act, shall constitute prima facie evidence of such filing or of the absence of such filing, and shall be admissible in evidence in any such administrative, criminal or civil action.
C. In any action, administrative, civil or criminal, the Secretary of State may issue a certificate under the seal of the State of Illinois, signed by the Secretary of State, showing that any document or record is a true and exact copy, photostatic or otherwise, of the record or document on file with the Secretary of State under this Act; and such certified document or record shall be admissible in evidence with the same effect as the original document or record would have if actually produced.
D. Any certificate pursuant to subsection B or C of this Section 15 shall be furnished by the Secretary of State upon application therefor in the form and manner prescribed by the Secretary of State by rule or regulation, and shall be accompanied by payment of a certification fee in the amount specified in Section 11a of this Act, which shall not be returnable in any event.
(Source: P.A. 84-869.)

(815 ILCS 5/15a) (from Ch. 121 1/2, par. 137.15a)
Sec. 15a. Issuance of Non-Binding Statements. The Secretary of State, or any person designated by him or her, may issue a statement concerning the applicability of the Act or the rules and regulations thereunder to any transaction or proposed transaction which may be subject to the Act. No statement issued by the Secretary of State or his or her designee pursuant to this Section 15a shall be binding upon the Secretary of State or the State of Illinois, or shall be admissible in any administrative, civil or criminal action as, or shall otherwise constitute, a legal opinion of the Secretary of State. Each application for a statement pursuant to this Section 15a shall be filed with the Secretary of State in the form and manner prescribed by the Secretary of State by rule or regulation, and shall be accompanied by an application fee in the amount specified in Section 11a of this Act, which fee shall not be returnable in any event.
(Source: P.A. 84-869.)

(815 ILCS 5/16) (from Ch. 121 1/2, par. 137.16)
Sec. 16. Saving clauses. Notwithstanding any repeal provisions of this Act, the provisions of the Act entitled "An Act relating to the sale or other disposition of securities and providing penalties for the violation thereof and to repeal Acts in conflict therewith," approved June 10, 1919, as amended, shall remain in force (1) for the prosecution and punishment of any person who, before the effective date of this Act, shall have violated any provision of said Act approved June 10, 1919, as amended; (2) for carrying out the terms of escrow agreements made pursuant to the provisions of said Act approved June 10, 1919, as amended, and (3) for the retention, enforcement and liquidation of deposits made with the Secretary of State pursuant to the provisions of Section 6a of said Act approved June 10, 1919, as amended, or of subsection E of Section 6 of the Illinois Securities Law of 1953, as amended and in effect prior to January 1, 1986, which deposits, from and after January 1, 1986, shall be subject to the provisions of subsections G, H, and I of Section 6 as if such deposits were made in respect of face amount certificate contracts which were registered under subsection B of Section 6 on or after January 1, 1986.
(Source: P.A. 100-201, eff. 8-18-17.)

(815 ILCS 5/17) (from Ch. 121 1/2, par. 137.17)
Sec. 17. Separability of provisions.
If any provision or provisions of this Act shall be held invalid, the remainder of this Act shall not be affected thereby.
(Source: Laws 1953, p. 1329.)

(815 ILCS 5/18) (from Ch. 121 1/2, par. 137.18)
Sec. 18. Repeal.
All the provisions of the Act entitled "An Act relating to the sale or other disposition of securities and providing penalties for the violation thereof and to repeal Acts in conflict therewith," approved June 10, 1919, as amended, except the provisions and parts of said Act continued in force and effect by Section 16 hereof, are hereby repealed.
(Source: Laws 1953, p. 1329.)

(815 ILCS 5/18.1)
Sec. 18.1. Additional fees. In addition to any other fee that the Secretary of State may impose and collect pursuant to the authority contained in Sections 4, 8, and 11a of this Act, beginning on July 1, 2003 the Secretary of State shall also collect the following additional fees:

Securities offered or sold under the Uniform

Limited Offering Exemption Pursuant to

Section 4.D of the Act..................

$100

Securities offered or sold under the Uniform Limited Offering Exemption pursuant to subsection T of Section 4 of this Act.

$100

Registration and renewal of a dealer.........

$300

Registration and renewal of a registered Internet portal.

$300

Registration and renewal of an investment adviser.

$200

Federal covered investment adviser notification

filing and annual notification filing........

$200

Registration and renewal of a salesperson......

$75

Registration and renewal of an investment adviser

representative and a federal covered

investment adviser representative...........

$75

Investment fund shares notification filing and annual notification filing: $800 plus $80 for each series, class, or portfolio.
All fees collected by the Secretary of State pursuant to this amendatory Act of the 93rd General Assembly shall be deposited into the General Revenue Fund in the State treasury.
(Source: P.A. 99-182, eff. 1-1-16.)

(815 ILCS 5/19) (from Ch. 121 1/2, par. 137.19)
Sec. 19. Effective date.
This Act shall become effective January 1, 1954.
(Source: Laws 1953, p. 1329.)



815 ILCS 10/ - Uniform TOD Security Registration Act.

(815 ILCS 10/0.01)
Sec. 0.01. Short title. This Act may be cited as the Uniform TOD Security Registration Act.
(Source: P.A. 88-577, eff. 1/1/95.)

(815 ILCS 10/1)
Sec. 1. Definitions. In this Act, unless the context otherwise requires:
(1) "Beneficiary form" means a registration of a security which indicates the present owner of the security and the intention of the owner regarding the person who will become the owner of the security upon the death of the owner.
(2) "Devisee" means any person designated in a will to receive a disposition of real or personal property.
(3) "Heirs" means those persons, including the surviving spouse, who are entitled under the statutes of intestate succession to the property of a decedent.
(4) "Person" means an individual, a corporation, an organization, or other legal entity.
(5) "Personal representative" includes executor, administrator, successor personal representative, special administrator, and persons who perform substantially the same function under the law governing their status.
(6) "Property" includes both real and personal property or any interest therein and means anything that may be the subject of ownership.
(7) "Register", including its derivatives, means to issue a certificate showing the ownership of a certificated security or, in the case of an uncertificated security, to initiate or transfer an account showing ownership of securities.
(8) "Registering entity" means a person who originates or transfers a security title by registration, and includes a broker maintaining security accounts for customers and a transfer agent or other person acting for or as an issuer of securities.
(9) "Security" means a share, participation, or other interest in property, in a business, or in an obligation of an enterprise or other issuer, and includes a certificated security, an uncertificated security, and a security account.
(10) "Security account" means (i) a reinvestment account associated with a security, a securities account with a broker, a cash balance in a brokerage account, cash, interest, earnings, or dividends earned or declared on a security in an account, a reinvestment account, or a brokerage account, whether or not credited to the account before the owner's death, or (ii) an investment management or custody account with a trust company or trust division of a bank with trust powers, including the securities in the account, a cash balance in the account, and cash, equivalents, interest, earnings, or dividends earned or declared on a security in the account, whether or not credited to the account before the owner's death, or (iii) a cash balance or other property held for or due to the owner of a security as a replacement for or product of an account security, whether or not credited to the account before the owner's death.
(11) "State" includes any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and any territory or possession subject to the legislative authority of the United States.
(Source: P.A. 93-991, eff. 8-23-04.)

(815 ILCS 10/2)
Sec. 2. Registration in beneficiary form; sole or joint tenancy ownership. Only individuals whose registration of a security shows sole ownership by one individual or multiple ownership by two or more with right of survivorship, rather than as tenants in common, may obtain registration in beneficiary form. Multiple owners of a security registered in beneficiary form hold as joint tenants with right of survivorship, as tenants by the entireties, or as owners of community property held in survivorship form, and not as tenants in common.
(Source: P.A. 88-577, eff. 1-1-95.)

(815 ILCS 10/3)
Sec. 3. Registration in beneficiary form; applicable law. A security may be registered in beneficiary form if the form is authorized by this or a similar statute of the state of organization of the issuer or registering entity, the location of the registering entity's principal office, the office of its transfer agent or its office making the registration, or by this or a similar statute of the law of the state listed as the owner's address at the time of registration. A registration governed by the law of a jurisdiction in which this or similar legislation is not in force or was not in force when a registration in beneficiary form was made is nevertheless presumed to be valid and authorized as a matter of contract law.
(Source: P.A. 88-577, eff. 1-1-95.)

(815 ILCS 10/4)
Sec. 4. Origination of registration in beneficiary form. A security, whether evidenced by certificate or account, is registered in beneficiary form when the registration includes a designation of a beneficiary to take the ownership at the death of the owner or the deaths of all multiple owners.
(Source: P.A. 88-577, eff. 1-1-95.)

(815 ILCS 10/5)
Sec. 5. Form of registration in beneficiary form. Registration in beneficiary form may be shown by the words "transfer on death" or the abbreviation "TOD", or by the words "pay on death" or the abbreviation "POD", after the name of the registered owner and before the name of a beneficiary.
(Source: P.A. 88-577, eff. 1-1-95.)

(815 ILCS 10/6)
Sec. 6. Effect of registration in beneficiary form and cancellation. The designation of a TOD beneficiary on a registration in beneficiary form has no effect on ownership until the owner's death. A registration of a security in beneficiary form may be canceled or changed at any time by the sole owner or all then surviving owners without the consent of the beneficiary.
(Source: P.A. 88-577, eff. 1-1-95.)

(815 ILCS 10/7)
Sec. 7. Ownership on death of owner. On death of a sole owner or the last to die of all multiple owners, ownership of securities registered in beneficiary form passes to the beneficiary or beneficiaries who survive all owners. On proof of death of all owners and compliance with any applicable requirements of the registering entity, a security registered in beneficiary form may be reregistered in the name of the beneficiary or beneficiaries who survived the death of all owners. Until division of the security after the death of all owners, multiple beneficiaries surviving the death of all owners hold their interests as tenants in common. If no beneficiary survives the death of all owners, the security belongs to the estate of the deceased sole owner or the estate of the last to die of all multiple owners.
(Source: P.A. 88-577, eff. 1-1-95.)

(815 ILCS 10/8)
Sec. 8. Protection of registering entity.
(a) A registering entity is not required to offer or to accept a request for security registration in beneficiary form. If a registration in beneficiary form is offered by a registering entity, the owner requesting registration in beneficiary form assents to the protections given to the registering entity by this Act.
(b) By accepting a request for registration of a security in beneficiary form, the registering entity agrees that the registration will be implemented on death of the deceased owner as provided in this Act.
(c) A registering entity is discharged from all claims to a security by the estate, creditors, heirs, or devisees of a deceased owner if it registers a transfer of the security in accordance with Section 7 and does so in good faith reliance (i) on the registration, (ii) on this Act, and (iii) on information provided to it by affidavit of the personal representative of the deceased owner, or by the surviving beneficiary or by the surviving beneficiary's representatives, or other information available to the registering entity. The protections of this Act do not extend to a reregistration or payment made after a registering entity has received written notice from any claimant to any interest in the security objecting to implementation of a registration in beneficiary form. No other notice or other information available to the registering entity affects its right to protection under this Act.
(d) The protection provided by this Act to the registering entity of a security does not affect the rights of beneficiaries in disputes between themselves and other claimants to ownership of the security transferred or its value or proceeds.
(Source: P.A. 88-577, eff. 1-1-95.)

(815 ILCS 10/9)
Sec. 9. Nontestamentary transfer on death.
(a) A transfer on death resulting from a registration in beneficiary form is effective by reason of the contract regarding the registration between the owner and the registering entity and this Act and is not testamentary.
(b) This Act does not limit or expand the rights of creditors of security owners against beneficiaries and other transferees under other laws of this State.
(Source: P.A. 88-577, eff. 1-1-95.)

(815 ILCS 10/10)
Sec. 10. Terms, conditions, and forms for registration.
(a) A registering entity offering to accept registrations in beneficiary form may establish the terms and conditions under which it will receive requests (i) for registrations in beneficiary form, and (ii) for implementation of registrations in beneficiary form, including requests for cancellation of previously registered TOD beneficiary designations and requests for reregistration to effect a change of beneficiary. The terms and conditions so established may provide for proving death, avoiding or resolving any problems concerning fractional shares, designating primary and contingent beneficiaries, and substituting a named beneficiary's descendants to take in the place of the named beneficiary in the event of the beneficiary's death. Substitution may be indicated by appending to the name of the primary beneficiary the letters LDPS, standing for "lineal descendants per stirpes". This designation substitutes a deceased beneficiary's descendants who survive the owner for a beneficiary who fails to so survive, the descendants to be identified and to share in accordance with the law of the beneficiary's domicile at the owner's death governing inheritance by descendants of an intestate. Other forms of identifying beneficiaries who are to take on one or more contingencies, and rules for providing proofs and assurances needed to satisfy reasonable concerns by registering entities regarding conditions and identities relevant to accurate implementation of registrations in beneficiary form, may be contained in a registering entity's terms and conditions.
(b) The following are illustrations of registrations in beneficiary form which a registering entity may authorize:
(1) Sole owner - sole beneficiary: John S Brown TOD

(or POD) John S Brown Jr.

(2) Multiple owners - sole beneficiary: John S Brown

Mary B Brown JT TEN TOD John S Brown Jr.

(3) Multiple owners - primary and secondary

(substituted) beneficiaries:

(A) John S Brown Mary B Brown JT TEN TOD John S

Brown Jr SUB BENE Peter Q Brown; or

(B) John S Brown Mary B Brown JT TEN TOD John S

Brown Jr LDPS.

(Source: P.A. 88-577, eff. 1-1-95.)

(815 ILCS 10/11)
Sec. 11. Short title; rules of construction.
(1) Short title. See Section 0.01.
(2) This Act shall be liberally construed and applied to promote its underlying purposes and policy and to make uniform the laws with respect to the subject of this Act among states enacting it.
(3) Unless displaced by the particular provisions of this Act, the principles of law and equity supplement its provisions.
(Source: P.A. 88-577, eff. 1-1-95.)

(815 ILCS 10/12)
Sec. 12. Application of Act. This Act applies to registrations of securities in beneficiary form made before, on, or after the effective date of this Act, by decedents dying on or after the effective date.
(Source: P.A. 88-577, eff. 1-1-95.)



815 ILCS 105/ - Promissory Note and Bank Holiday Act. (Part 1)

(815 ILCS 105/0.01) (from Ch. 17, par. 600)
Sec. 0.01. Short title. This Act may be cited as the Promissory Note and Bank Holiday Act.
(Source: P.A. 86-1324.)

(815 ILCS 105/3) (from Ch. 17, par. 601)
Sec. 3. All promissory notes, bonds, due bills and other instruments in writing, made or to be made, by any person, body politic or corporate, whereby such person promises or agrees to pay any sum of money or articles of personal property, or any sum of money in personal property, or acknowledges any sum of money or article of personal property to be due to any other person, shall be taken to be due and payable, and the sum of money or article of personal property therein mentioned shall, by virtue thereof, be due and payable as therein expressed.
(Source: R.S. 1874, p. 718.)

(815 ILCS 105/4) (from Ch. 17, par. 602)
Sec. 4. Any note, bond, bill or other written instrument, made payable to any person named as payee therein, shall be assignable, by indorsement thereon, under the signature of such person, and of his assignees, in the same manner as bills of exchange are, so as to transfer absolutely and vest the property thereof in each and every assignee successively.
(Source: P.A. 84-550.)

(815 ILCS 105/5) (from Ch. 17, par. 603)
Sec. 5. Any assignee to whom such sum of money or personal property is, by such indorsement or indorsements, made payable, or in case of the death of such assignee, his executor or administrator, may, in his own name, institute and maintain the same kind of action for the recovery thereof, against the person who made and executed any such note, bond, bill or other instrument in writing, or against his heirs, executors or administrators, as might have been maintained against him by the obligee or payee, in case the same had not been assigned; and in every such action, in which judgment shall be given for the plaintiff, he shall recover his damages and costs of suit, as in other cases.
(Source: R.S. 1874, p. 718.)

(815 ILCS 105/6) (from Ch. 17, par. 604)
Sec. 6. No maker of any such note, bond, bill, or other instrument in writing, or other person liable thereon, shall be allowed to allege payment to the payee, made after notice of assignment, as a defense against the assignee.
(Source: R.S. 1874, p. 718.)

(815 ILCS 105/7) (from Ch. 17, par. 605)
Sec. 7. The rights of the lawful holders of promissory notes payable in money and the liability of all parties to or upon said notes shall be the same as that of like parties to inland bills of exchange according to the custom of merchants. Every assignor of every other note, bond, bill or other instrument in writing mentioned in Section III of this act shall be liable to the action of the assignee or lawful holder thereof, if such assignee or lawful holder shall have used due diligence by the institution and prosecution of a suit against the maker thereof, for the recovery of the money or property due thereon, or damages in lieu thereof. But if the institution of such suit would have been unavailing, or the maker had absconded or resided without or had left the state when such instrument became due, such assignee or holder may recover against the assignor as if due diligence by suit had been used.
(Source: Laws 1895, p. 262.)

(815 ILCS 105/9) (from Ch. 17, par. 610)
Sec. 9. In any action upon a note, bond, bill, or other instrument in writing, for the payment of money or property, or the performance of covenants or conditions, if such instrument was made or entered into without a good and valuable consideration, or, if the consideration upon which it was made or entered into has wholly or in part failed, it shall be lawful for the defendant to plead such want of consideration, or that the consideration has wholly or in part failed; and if it shall appear that such instrument was made or entered into without a good or valuable consideration, or that the consideration has wholly failed, judgment shall be rendered in favor of the defendant; and if it shall appear that the consideration has failed in part, the plaintiff shall recover according to the justice of the case: Provided, that nothing in this section contained shall be construed to affect or impair the right of any bona fide assignee of any instrument made assignable by this act, when such assignment was made before such instrument became due.
(Source: P.A. 83-345.)

(815 ILCS 105/10) (from Ch. 17, par. 611)
Sec. 10. If any fraud or circumvention be used in obtaining the making or executing of any of the instruments aforesaid, such fraud or circumvention may be pleaded in bar to any action to be brought on any such instrument so obtained, whether such action be brought by the party committing such fraud or circumvention, or any assignee of such instrument.
(Source: R.S. 1874, p. 718.)

(815 ILCS 105/11) (from Ch. 17, par. 612)
Sec. 11. If any such note, bond, bill or other instrument in writing shall be indorsed after the same becomes due, and any indorsee shall institute an action thereon against the maker of the same, the defendant being maker shall be allowed to set up the same defense that he might have done had the action been instituted in the name and for the use of the person to whom such instrument was originally made payable, or any intermediate holder.
(Source: Laws 1895, p. 262.)

(815 ILCS 105/12) (from Ch. 17, par. 613)
Sec. 12. In any action upon a note, bond, bill, or other instrument in writing, which has been assigned to or transferred by delivery to the plaintiff after it became due, a set-off to the amount of the plaintiff's debt may be made of a demand existing against any person or persons who shall have assigned or transferred such instrument after it became due, if the demand be such as might have been set-off against the assignor, while the note or bill belonged to him.
(Source: Laws 1895, p. 262.)

(815 ILCS 105/13) (from Ch. 17, par. 614)
Sec. 13. If any such note, bond, bill, or other instrument of writing, shall be assigned before the day the money or property therein mentioned becomes due and payable, and the assignee shall institute an action thereon, the defendant may give in evidence at the trial any money or property actually paid on the said note, bond, bill, or other instrument in writing, before the said note, bond, bill, or other instrument in writing was assigned to the plaintiff, on proving that the plaintiff had sufficient notice of the said payment before he accepted or received such assignment.
(Source: Laws 1895, p. 262.)

(815 ILCS 105/14) (from Ch. 17, par. 615)
Sec. 14. In any action founded upon any note, bond, bill, or other instrument in writing, or in which the same, if produced might be allowed as a set-off in defense, if it shall appear that such instrument was lost while belonging to the party claiming the amount due thereon, to entitle him to recover upon or set-off the same, he may, in the discretion of the court, be required to provide such security as is required in Section 3-804 of the Uniform Commercial Code.
(Source: P.A. 85-350.)

(815 ILCS 105/15) (from Ch. 17, par. 616)
Sec. 15. No promissory note, cheque, draft, bill of exchange, order or other negotiable or commercial instruments, shall be entitled to days of grace, but shall be absolutely payable at maturity.
(Source: Laws 1895, p. 261.)

(815 ILCS 105/16) (from Ch. 17, par. 617)
Sec. 16. In all computations of time, and of interest and discounts, a month shall be considered to mean a calendar month, and a year shall consist of twelve calendar months; and in computations of interest or discounts for any number of days less than a month, a day shall be considered a thirtieth part of a month and interest or discounts shall be computed for such fractional parts of a month upon the ratio which such number of days shall bear to thirty.
(Source: Laws 1895, p. 262.)



815 ILCS 115/ - Actions to Enforce Payment Act.

(815 ILCS 115/0.01) (from Ch. 17, par. 605.9)
Sec. 0.01. Short title. This Act may be cited as the Actions to Enforce Payment Act.
(Source: P.A. 86-1324.)

(815 ILCS 115/2) (from Ch. 17, par. 606)
Sec. 2. Persons severally liable upon bills of exchange or promissory notes, payable in money, may all or any of them severally be included in the same suit at the option of the plaintiff, and judgment rendered in said suit shall be without prejudice to the rights of the several defendants as between themselves.
(Source: Laws 1895, p. 262.)

(815 ILCS 115/3) (from Ch. 17, par. 607)
Sec. 3. In any suit mentioned in the preceding section a separate judgment may be entered by default against any defendant or defendants severally liable who have been duly served with summons, and against whom the plaintiff would have been entitled to judgment had the suit been against such defendant or defendants only. The suit shall thereby be severed, and shall proceed to trial against the other party or parties in the same manner as if it had been commenced against such other party or parties only, and if the plaintiff recover, judgment shall be entered against such one or more of the defendants as are found liable to him, but in no event shall the plaintiff be entitled to more than one satisfaction.
(Source: Laws 1895, p. 262.)

(815 ILCS 115/4) (from Ch. 17, par. 608)
Sec. 4. Whenever the drawer or endorser of an accepted bill of exchange or the endorser or guarantor of a promissory note shall have been joined with the acceptor of the bill or the maker of the note in an action to enforce the collection thereof, and judgment has been entered against such drawer, endorser or guarantor who thereafter pays the same, the person so paying shall be entitled to have the judgment released as to him, but the same shall, at his option, stand and may be enforced under the order of the court against any other party thereto who remains liable to the party paying as upon the bill or note, for the reimbursement of the party so paying. If there is any contest as to such liability the court may order an issue to be made up between the contesting parties, which shall be summarily determined as the court may direct.
(Source: P.A. 84-546.)

(815 ILCS 115/5) (from Ch. 17, par. 609)
Sec. 5. In all suits on negotiable instruments where any of the defendants are jointly liable, and only one or more, but not all of them have been served with summons, if the plaintiff recover, judgment shall be entered in form against all the defendants so jointly liable, but so far only as that it may be enforced against the joint property of all and the separate property of the defendants served.
(Source: Laws 1895, p. 262.)

(815 ILCS 115/6)
Sec. 6. Guarantor liability. When a guarantor has agreed in writing that the guarantor is not released by a judgement, settlement, release, or other discharge of indebtedness of the primary obligor, other guarantor, or third party liable on the indebtedness, then the judgment, settlement, release, or other discharge of indebtedness of the primary obligor, other guarantor, or third party liable on the indebtedness shall not release or limit the claim on the indebtedness, or cause the forfeiture, discharge, or extinction of the claim on the indebtedness, against the guarantor, provided that the plaintiff shall not be entitled to more than full satisfaction of his, her, or its claim.
(Source: P.A. 90-321, eff. 8-1-97.)



815 ILCS 120/ - Illinois Fairness in Lending Act.

(815 ILCS 120/1) (from Ch. 17, par. 851)
Sec. 1. This Act shall be known and may be cited as the "Illinois Fairness in Lending Act".
(Source: P.A. 81-1391.)

(815 ILCS 120/2) (from Ch. 17, par. 852)
Sec. 2. As used in this Act:
(a) "Financial Institution" means any bank, credit union, insurance company, mortgage banking company, savings bank, savings and loan association, or other residential mortgage lender which operates or has a place of business in this State.
(b) "Person" means any natural person.
(c) "Varying the terms of a loan" includes, but is not limited to the following practices:
(1) Requiring a greater than average down payment

than is usual for the particular type of a loan involved.

(2) Requiring a shorter period of amortization than

is usual for the particular type of loan involved.

(3) Charging a higher interest rate than is usual for

the particular type of loan involved.

(4) An underappraisal of real estate or other item of

property offered as security.

(d) "Equity stripping" means to assist a person in obtaining a loan secured by the person's principal residence for the primary purpose of receiving fees related to the financing when (i) the loan decreased the person's equity in the principal residence and (ii) at the time the loan is made, the financial institution does not reasonably believe that the person will be able to make the scheduled payments to repay the loan. "Equity stripping" does not include reverse mortgages as defined in Section 5a of the Illinois Banking Act, Section 1-6a of the Illinois Savings and Loan Act of 1985, or subsection (3) of Section 46 of the Illinois Credit Union Act.
(e) "Loan flipping" means to assist a person in refinancing a loan secured by the person's principal residence for the primary purpose of receiving fees related to the refinancing when (i) the refinancing of the loan results in no tangible benefit to the person and (ii) at the time the loan is made, the financial institution does not reasonably believe that the refinancing of the loan will result in a tangible benefit to the person.
(f) "Principal residence" means a person's primary residence that is a dwelling consisting of 4 or fewer family units or that is in a dwelling consisting of condominium or cooperative units.
(Source: P.A. 93-561, eff. 1-1-04.)

(815 ILCS 120/3) (from Ch. 17, par. 853)
Sec. 3. No financial institution, in connection with or in contemplation of any loan to any person, may:
(a) Deny or vary the terms of a loan on the basis that a specific parcel of real estate offered as security is located in a specific geographical area.
(b) Deny or vary the terms of a loan without having considered all of the regular and dependable income of each person who would be liable for repayment of the loan.
(c) Deny or vary the terms of a loan on the sole basis of the childbearing capacity of an applicant or an applicant's spouse.
(c-5) Deny or vary the terms of a loan on the basis of the borrower's race, gender, disability, or national origin.
(d) Utilize lending standards that have no economic basis and which are discriminatory in effect.
(e) Engage in equity stripping or loan flipping.
(Source: P.A. 95-961, eff. 9-23-08.)

(815 ILCS 120/4) (from Ch. 17, par. 854)
Sec. 4. Nothing contained in this Act shall preclude a financial institution from considering sound underwriting practices in contemplation of any loan to any person. Such practices shall include the following:
(a) The willingness and the financial ability of the borrowers to repay the loan.
(b) The market value of any real estate or other item of property proposed as security for any loan.
(c) Diversification of the financial institution's investment portfolio.
(Source: P.A. 81-1391.)

(815 ILCS 120/5) (from Ch. 17, par. 855)
Sec. 5. (a) Subject to the limitation imposed by subsection (b), any person who has been aggrieved as a result of a violation of this Act may bring an individual action in the circuit court of the county in which the particular financial institution involved is located or doing business.
Upon a finding that a financial institution has committed a violation of this Act, the court may award actual damages, and may in its discretion award court costs.
(b) If the same events or circumstances would constitute the basis for an action under this Act or an action under any other Act, the aggrieved person may elect between the remedies proposed by the two Acts but may not bring actions, either administrative or judicial, under more than one of the two Acts in relation to those same events or circumstances.
(c) An action to enjoin any person subject to this Act from engaging in activity in violation of this Act may be maintained in the name of the people of the State of Illinois by the Attorney General or by the State's Attorney of the county in which the action is brought. This remedy shall be in addition to other remedies provided for any violation of this Act.
(Source: P.A. 93-561, eff. 1-1-04.)

(815 ILCS 120/6) (from Ch. 17, par. 856)
Sec. 6. Where a financial institution repossesses a motor vehicle that was used as a collateral and which is used primarily for the borrower's personal, family or household purposes, the financial institution shall be subject to the requirements of and shall transfer the certificate of title pursuant to Section 3-114 of the Illinois Vehicle Code.
(Source: P.A. 90-343, eff. 8-8-97; 90-665, eff. 1-1-99.)



815 ILCS 122/ - Payday Loan Reform Act.

Article 1 - General Provisions

(815 ILCS 122/Art. 1 heading)

(815 ILCS 122/1-1)
Sec. 1-1. Short title. This Act may be cited as the Payday Loan Reform Act.
(Source: P.A. 94-13, eff. 12-6-05.)

(815 ILCS 122/1-5)
Sec. 1-5. Purpose and construction. The purpose of this Act is to protect consumers who enter into payday loans and to regulate the lenders of payday loans. This Act shall be construed as a consumer protection law for all purposes. This Act shall be liberally construed to effectuate its purpose.
(Source: P.A. 94-13, eff. 12-6-05.)

(815 ILCS 122/1-10)
Sec. 1-10. Definitions. As used in this Act:
"Check" means a "negotiable instrument", as defined in Article 3 of the Uniform Commercial Code, that is drawn on a financial institution.
"Commercially reasonable method of verification" or "certified database" means a consumer reporting service database certified by the Department as effective in verifying that a proposed loan agreement is permissible under this Act, or, in the absence of the Department's certification, any reasonably reliable written verification by the consumer concerning (i) whether the consumer has any outstanding payday loans, (ii) the principal amount of those outstanding payday loans, and (iii) whether any payday loans have been paid in full by the consumer in the preceding 7 days.
"Consumer" means any natural person who, singly or jointly with another consumer, enters into a loan.
"Consumer reporting service" means an entity that provides a database certified by the Department.
"Department" means the Department of Financial and Professional Regulation.
"Secretary" means the Secretary of Financial and Professional Regulation.
"Gross monthly income" means monthly income as demonstrated by official documentation of the income, including, but not limited to, a pay stub or a receipt reflecting payment of government benefits, for the period 30 days prior to the date on which the loan is made.
"Lender" and "licensee" mean any person or entity, including any affiliate or subsidiary of a lender or licensee, that offers or makes a payday loan, buys a whole or partial interest in a payday loan, arranges a payday loan for a third party, or acts as an agent for a third party in making a payday loan, regardless of whether approval, acceptance, or ratification by the third party is necessary to create a legal obligation for the third party, and includes any other person or entity if the Department determines that the person or entity is engaged in a transaction that is in substance a disguised payday loan or a subterfuge for the purpose of avoiding this Act.
"Loan agreement" means a written agreement between a lender and consumer to make a loan to the consumer, regardless of whether any loan proceeds are actually paid to the consumer on the date on which the loan agreement is made.
"Member of the military" means a person serving in the armed forces of the United States, the Illinois National Guard, or any reserve component of the armed forces of the United States. "Member of the military" includes those persons engaged in (i) active duty, (ii) training or education under the supervision of the United States preliminary to induction into military service, or (iii) a period of active duty with the State of Illinois under Title 10 or Title 32 of the United States Code pursuant to order of the President or the Governor of the State of Illinois.
"Outstanding balance" means the total amount owed by the consumer on a loan to a lender, including all principal, finance charges, fees, and charges of every kind.
"Payday loan" or "loan" means a loan with a finance charge exceeding an annual percentage rate of 36% and with a term that does not exceed 120 days, including any transaction conducted via any medium whatsoever, including, but not limited to, paper, facsimile, Internet, or telephone, in which:
(1) A lender accepts one or more checks dated on

the date written and agrees to hold them for a period of days before deposit or presentment, or accepts one or more checks dated subsequent to the date written and agrees to hold them for deposit; or

(2) A lender accepts one or more authorizations to

debit a consumer's bank account; or

(3) A lender accepts an interest in a consumer's

wages, including, but not limited to, a wage assignment.

The term "payday loan" includes "installment payday loan", unless otherwise specified in this Act.
"Principal amount" means the amount received by the consumer from the lender due and owing on a loan, excluding any finance charges, interest, fees, or other loan-related charges.
"Rollover" means to refinance, renew, amend, or extend a loan beyond its original term.
(Source: P.A. 96-936, eff. 3-21-11.)

(815 ILCS 122/1-15)
Sec. 1-15. Applicability.
(a) Except as otherwise provided in this Section, this Act applies to any lender that offers or makes a payday loan to a consumer in Illinois.
(b) The provisions of this Act apply to any person or entity that seeks to evade its applicability by any device, subterfuge, or pretense whatsoever.
(c) Retail sellers who cash checks incidental to a retail sale and who charge no more than the fees as provided by the Check Cashing Act per check for the service are exempt from the provisions of this Act.
(d) Banks, savings banks, savings and loan associations, credit unions, and insurance companies organized, chartered, or holding a certificate of authority to do business under the laws of this State or any other state or under the laws of the United States are exempt from the provisions of this Act.
(e) A lender, as defined in Section 1-10, that is an agent for a bank, savings bank, savings and loan association, credit union, or insurance company for the purpose of brokering, selling, or otherwise offering payday loans made by the bank, savings bank, savings and loan association, credit union, or insurance company shall be subject to all of the provisions of this Act, except those provisions related to finance charges.
(Source: P.A. 94-13, eff. 12-6-05.)



Article 2 - Payday Loans

(815 ILCS 122/Art. 2 heading)

(815 ILCS 122/2-5)
Sec. 2-5. Loan terms.
(a) Without affecting the right of a consumer to prepay at any time without cost or penalty, no payday loan may have a minimum term of less than 13 days.
(b) Except for an installment payday loan as defined in this Section, no payday loan may be made to a consumer if the loan would result in the consumer being indebted to one or more payday lenders for a period in excess of 45 consecutive days. Except as provided under subsection (c) of this Section and Section 2-40, if a consumer has or has had loans outstanding for a period in excess of 45 consecutive days, no payday lender may offer or make a loan to the consumer for at least 7 calendar days after the date on which the outstanding balance of all payday loans made during the 45 consecutive day period is paid in full. For purposes of this subsection, the term "consecutive days" means a series of continuous calendar days in which the consumer has an outstanding balance on one or more payday loans; however, if a payday loan is made to a consumer within 6 days or less after the outstanding balance of all loans is paid in full, those days are counted as "consecutive days" for purposes of this subsection.
(c) Notwithstanding anything in this Act to the contrary, a payday loan shall also include any installment loan otherwise meeting the definition of payday loan contained in Section 1-10, but that has a term agreed by the parties of not less than 112 days and not exceeding 180 days; hereinafter an "installment payday loan". The following provisions shall apply:
(i) Any installment payday loan must be fully

amortizing, with a finance charge calculated on the principal balances scheduled to be outstanding and be repayable in substantially equal and consecutive installments, according to a payment schedule agreed by the parties with not less than 13 days and not more than one month between payments; except that the first installment period may be longer than the remaining installment periods by not more than 15 days, and the first installment payment may be larger than the remaining installment payments by the amount of finance charges applicable to the extra days. In calculating finance charges under this subsection, when the first installment period is longer than the remaining installment periods, the amount of the finance charges applicable to the extra days shall not be greater than $15.50 per $100 of the original principal balance divided by the number of days in a regularly scheduled installment period and multiplied by the number of extra days determined by subtracting the number of days in a regularly scheduled installment period from the number of days in the first installment period.

(ii) An installment payday loan may be refinanced by

a new installment payday loan one time during the term of the initial loan; provided that the total duration of indebtedness on the initial installment payday loan combined with the total term of indebtedness of the new loan refinancing that initial loan, shall not exceed 180 days. For purposes of this Act, a refinancing occurs when an existing installment payday loan is paid from the proceeds of a new installment payday loan.

(iii) In the event an installment payday loan is paid

in full prior to the date on which the last scheduled installment payment before maturity is due, other than through a refinancing, no licensee may offer or make a payday loan to the consumer for at least 2 calendar days thereafter.

(iv) No installment payday loan may be made to a

consumer if the loan would result in the consumer being indebted to one or more payday lenders for a period in excess of 180 consecutive days. The term "consecutive days" does not include the date on which a consumer makes the final installment payment.

(d) (Blank).
(e) No lender may make a payday loan to a consumer if the total of all payday loan payments coming due within the first calendar month of the loan, when combined with the payment amount of all of the consumer's other outstanding payday loans coming due within the same month, exceeds the lesser of:
(1) $1,000; or
(2) in the case of one or more payday loans, 25% of

the consumer's gross monthly income; or

(3) in the case of one or more installment payday

loans, 22.5% of the consumer's gross monthly income; or

(4) in the case of a payday loan and an installment

payday loan, 22.5% of the consumer's gross monthly income.

No loan shall be made to a consumer who has an outstanding balance on 2 payday loans, except that, for a period of 12 months after March 21, 2011 (the effective date of Public Act 96-936), consumers with an existing CILA loan may be issued an installment loan issued under this Act from the company from which their CILA loan was issued.
(e-5) Except as provided in subsection (c)(i), no lender may charge more than $15.50 per $100 loaned on any payday loan, or more than $15.50 per $100 on the initial principal balance and on the principal balances scheduled to be outstanding during any installment period on any installment payday loan. Except for installment payday loans and except as provided in Section 2-25, this charge is considered fully earned as of the date on which the loan is made. For purposes of determining the finance charge earned on an installment payday loan, the disclosed annual percentage rate shall be applied to the principal balances outstanding from time to time until the loan is paid in full, or until the maturity date, whichever occurs first. No finance charge may be imposed after the final scheduled maturity date.
When any loan contract is paid in full, the licensee shall refund any unearned finance charge. The unearned finance charge that is refunded shall be calculated based on a method that is at least as favorable to the consumer as the actuarial method, as defined by the federal Truth in Lending Act. The sum of the digits or rule of 78ths method of calculating prepaid interest refunds is prohibited.
(f) A lender may not take or attempt to take an interest in any of the consumer's personal property to secure a payday loan.
(g) A consumer has the right to redeem a check or any other item described in the definition of payday loan under Section 1-10 issued in connection with a payday loan from the lender holding the check or other item at any time before the payday loan becomes payable by paying the full amount of the check or other item.
(Source: P.A. 100-201, eff. 8-18-17.)

(815 ILCS 122/2-7)
Sec. 2-7. Wage assignments. Any payday loan that is a transaction in which the lender accepts a wage assignment must meet the requirements of this Act, the requirements of the Illinois Wage Assignment Act, and the requirements of 16 C.F.R. 444.2(a)(3)(i)(2003, no subsequent amendments or editions are included). A violation of this Section constitutes a material violation of the Payday Loan Reform Act.
(Source: P.A. 94-13, eff. 12-6-05.)

(815 ILCS 122/2-10)
Sec. 2-10. Permitted fees.
(a) If there are insufficient funds to pay a check, Automatic Clearing House (ACH) debit, or any other item described in the definition of payday loan under Section 1-10 on the day of presentment and only after the lender has incurred an expense, a lender may charge a fee not to exceed $25. Only one such fee may be collected by the lender with respect to a particular check, ACH debit, or item even if it has been deposited and returned more than once. A lender shall present the check, ACH debit, or other item described in the definition of payday loan under Section 1-10 for payment not more than twice. A fee charged under this subsection (a) is a lender's exclusive charge for late payment.
(a-5) A lender may charge a borrower a fee not to exceed $1 for the verification required under Section 2-15 of this Act. Only one such fee may be collected by the lender with respect to a particular loan.
(b) Except for the finance charges described in Section 2-5 and as specifically allowed by this Section, a lender may not impose on a consumer any additional finance charges, interest, fees, or charges of any sort for any purpose.
(Source: P.A. 96-936, eff. 3-21-11.)

(815 ILCS 122/2-15)
Sec. 2-15. Verification.
(a) Before entering into a loan agreement with a consumer, a lender must use a commercially reasonable method of verification to verify that the proposed loan agreement is permissible under this Act.
(b) Within 6 months after the effective date of this Act, the Department shall certify that one or more consumer reporting service databases are commercially reasonable methods of verification. Upon certifying that a consumer reporting service database is a commercially reasonable method of verification, the Department shall:
(1) provide reasonable notice to all licensees

identifying the commercially reasonable methods of verification that are available; and

(2) immediately upon certification, require each

licensee to use a commercially reasonable method of verification as a means of complying with subsection (a) of this Section.

(c) Except as otherwise provided in this Section, all personally identifiable information regarding any consumer obtained by way of the certified database and maintained by the Department is strictly confidential and shall be exempt from disclosure under Section 7(1)(b)(i) of the Freedom of Information Act.
(d) Notwithstanding any other provision of law to the contrary, a consumer seeking a payday loan may make a direct inquiry to the consumer reporting service to request a more detailed explanation of the basis for a consumer reporting service's determination that the consumer is ineligible for a new payday loan.
(e) In certifying a commercially reasonable method of verification, the Department shall ensure that the certified database:
(1) provides real-time access through an Internet

connection or, if real-time access through an Internet connection becomes unavailable to lenders due to a consumer reporting service's technical problems incurred by the consumer reporting service, through alternative verification mechanisms, including, but not limited to, verification by telephone;

(2) is accessible to the Department and to licensees

in order to ensure compliance with this Act and in order to provide any other information that the Department deems necessary;

(3) requires licensees to input whatever information

is required by the Department;

(4) maintains a real-time copy of the required

reporting information that is available to the Department at all times and is the property of the Department;

(5) provides licensees only with a statement that a

consumer is eligible or ineligible for a new payday loan and a description of the reason for the determination; and

(6) contains safeguards to ensure that all

information contained in the database regarding consumers is kept strictly confidential.

(f) The licensee shall update the certified database by inputting all information required under item (3) of subsection (e):
(1) on the same day that a payday loan is made;
(2) on the same day that a consumer elects a

repayment plan, as provided in Section 2-40; and

(3) on the same day that a consumer's payday loan is

paid in full, including the refinancing of an installment payday loan as permitted under subsection (c) of Section 2-5.

(g) A licensee may rely on the information contained in the certified database as accurate and is not subject to any administrative penalty or liability as a result of relying on inaccurate information contained in the database.
(h) The certified consumer reporting service shall indemnify the licensee against all claims and actions arising from illegal or willful or wanton acts on the part of the certified consumer reporting service.
(i) The certified consumer reporting service may charge a verification fee not to exceed $1 upon a loan being made or entered into in the database. The certified consumer reporting service shall not charge any additional fees or charges.
(Source: P.A. 96-936, eff. 3-21-11.)

(815 ILCS 122/2-17)
Sec. 2-17. Consumer reporting services qualification and bonding.
(a) Each consumer reporting service shall have at all times a net worth of not less than $1,000,000 calculated in accordance with generally accepted accounting principles.
(b) Each application for certification under this Act shall be accompanied by a surety bond acceptable to the Department in the amount of $1,000,000. The surety bond shall be in a form satisfactory to the Department and shall run to the State of Illinois for the benefit of any claimants against the consumer reporting service to secure the faithful performance of its obligations under this Act. The aggregate liability of the surety may exceed the principal sum of the bond. Claimants against the consumer reporting service may themselves bring suit directly on the surety bond or the Department may bring suit on behalf of claimants, either in one action or in successive actions.
(c) The surety bond shall remain in effect until cancellation, which may occur only after 90 days' written notice to the Department. Cancellation shall not affect any liability incurred or accrued during that period.
(d) The surety bond shall remain in place for 5 years after the consumer reporting service ceases operation in the State.
(e) The surety bond proceeds and any cash or other collateral posted as security by a consumer reporting service shall be deemed by operation of law to be held in trust for any claimants under this Act in the event of the bankruptcy of the consumer reporting service.
(f) To the extent that any indemnity or fine exceeds the amount of the surety bond described under this Section, the consumer reporting service shall be liable for that amount.
(g) Each application for certification under this Act shall be accompanied by a nonrefundable investigation fee of $2,500, together with an initial certification fee of $1,000.
(h) On or before March 1 of each year, each consumer reporting service qualified under this Section shall pay to the Department a certification fee in the amount of $1,000.
(i) Each consumer reporting service shall maintain at all times an ID Theft Red Flag Program that meets the standards established by the Federal Trade Commission's Red Flags Rule, promulgated under the Fair and Accurate Credit Transactions Act of 2003.
(Source: P.A. 96-936, eff. 3-21-11.)

(815 ILCS 122/2-20)
Sec. 2-20. Required disclosures.
(a) Before a payday loan is made, a lender shall deliver to the consumer a pamphlet prepared by the Secretary that:
(1) explains, in simple English and Spanish, all of

the consumer's rights and responsibilities in a payday loan transaction;

(2) includes a toll-free number to the Secretary's

office to handle concerns or provide information about whether a lender is licensed, whether complaints have been filed with the Secretary, and the resolution of those complaints; and

(3) provides information regarding the availability

of debt management services.

(b) Lenders shall provide consumers with a written agreement that may be kept by the consumer. The written agreement must include the following information in English and in the language in which the loan was negotiated:
(1) the name and address of the lender making the

payday loan, and the name and title of the individual employee who signs the agreement on behalf of the lender;

(2) disclosures required by the federal Truth in

Lending Act;

(3) a clear description of the consumer's payment

obligations under the loan;

(4) the following statement, in at least 14-point

bold type face: "You cannot be prosecuted in criminal court to collect this loan." The information required to be disclosed under this subdivision (4) must be conspicuously disclosed in the loan document and shall be located immediately preceding the signature of the consumer; and

(5) the following statement, in at least 14-point

bold type face:

"WARNING: This loan is not intended to meet long-term

financial needs. This loan should be used only to meet short-term cash needs. The cost of your loan may be higher than loans offered by other lending institutions. This loan is regulated by the Department of Financial and Professional Regulation."

(c) The following notices in English and Spanish must be conspicuously posted by a lender in each location of a business providing payday loans:
(1) A notice that informs consumers that the lender

cannot use the criminal process against a consumer to collect any payday loan.

(2) The schedule of all finance charges to be

charged on loans with an example of the amounts that would be charged on a $100 loan payable in 13 days, a $400 loan payable in 30 days, and an installment payday loan of $400 payable on a monthly basis over 180 days, giving the corresponding annual percentage rate.

(3) In one-inch bold type, a notice to the public in

the lending area of each business location containing the following statement:

"WARNING: This loan is not intended to meet long-term

financial needs. This loan should be used only to meet short-term cash needs. The cost of your loan may be higher than loans offered by other lending institutions. This loan is regulated by the Department of Financial and Professional Regulation."

(4) In one-inch bold type, a notice to the public in

the lending area of each business location containing the following statement:

"INTEREST-FREE REPAYMENT PLAN: If you still owe on

one or more payday loans, other than an installment payday loan, after 35 days, you are entitled to enter into a repayment plan. The repayment plan will give you at least 55 days to repay your loan in installments with no additional finance charges, interest, fees, or other charges of any kind."

(Source: P.A. 96-936, eff. 3-21-11.)

(815 ILCS 122/2-25)
Sec. 2-25. Right to cancel future payment obligations. A consumer may cancel future payment obligations on a payday loan, without cost or finance charges, no later than the end of the second business day immediately following the day on which the payday loan agreement was executed. To cancel future payment obligations on a payday loan, the consumer must inform the lender in writing that the consumer wants to cancel the future payment obligations on the payday loan and must return the uncashed proceeds, check or cash, in an amount equal to the principal amount of the loan.
(Source: P.A. 94-13, eff. 12-6-05.)

(815 ILCS 122/2-30)
Sec. 2-30. Rollovers prohibited. Rollover of a payday loan by any lender is prohibited, except as provided in subsection (c) of Section 2-5. This Section does not prohibit entering into a repayment plan, as provided under Section 2-40.
(Source: P.A. 96-936, eff. 3-21-11.)

(815 ILCS 122/2-35)
Sec. 2-35. Proceeds and payments.
(a) A lender may issue the proceeds of a loan in the form of a check drawn on the lender's bank account, in cash, by money order, by debit card, or by electronic funds transfer. When the proceeds are issued in the form of a check drawn on the lender's bank account, by money order, or by electronic funds transfer, the lender may not charge a fee for cashing the check, money order, or electronic funds transfer. When the proceeds are issued in cash, the lender must provide the consumer with written verification of the cash transaction and shall maintain a record of the transaction for at least 3 years.
(b) After each payment made in full or in part on any loan, the lender shall give the consumer making the payment either a signed, dated receipt or a signed, computer-generated receipt showing the amount paid and the balance due on the loan.
(c) Before a loan is made, the lender must provide the consumer, or each consumer if there is more than one, with a copy of the loan documents described in Section 2-20.
(d) The holder or assignee of any loan agreement or of any check written by a consumer in connection with a payday loan takes the loan agreement or check subject to all claims and defenses of the consumer against the maker.
(e) Upon receipt of a check from a consumer for a loan, the lender must immediately stamp the back of the check with an endorsement that states: "This check is being negotiated as part of a loan under the Payday Loan Reform Act, and any holder of this check takes it subject to all claims and defenses of the maker."
(f) Loan payments may be electronically debited from the consumer's bank account. Except as provided by federal law, the lender must obtain prior written approval from the consumer.
(g) A consumer may prepay on a loan in increments of $5 or more at any time without cost or penalty.
(h) A loan is made on the date on which a loan agreement is signed by both parties, regardless of whether the lender gives any moneys to the consumer on that date.
(Source: P.A. 94-13, eff. 12-6-05.)

(815 ILCS 122/2-40)
Sec. 2-40. Repayment plan.
(a) At the time a payday loan is made, the lender must provide the consumer with a separate written notice signed by the consumer of the consumer's right to request a repayment plan. The written notice must comply with the requirements of subsection (c).
(b) The loan agreement must include the following language in at least 14-point bold type: IF YOU STILL OWE ON ONE OR MORE PAYDAY LOANS AFTER 35 DAYS, YOU ARE ENTITLED TO ENTER INTO A REPAYMENT PLAN. THE REPAYMENT PLAN WILL GIVE YOU AT LEAST 55 DAYS TO REPAY YOUR LOAN IN INSTALLMENTS WITH NO ADDITIONAL FINANCE CHARGES, INTEREST, FEES, OR OTHER CHARGES OF ANY KIND.
(c) At the time a payday loan is made, on the first page of the loan agreement and in a separate document signed by the consumer, the following shall be inserted in at least 14-point bold type: I UNDERSTAND THAT IF I STILL OWE ON ONE OR MORE PAYDAY LOANS AFTER 35 DAYS, I AM ENTITLED TO ENTER INTO A REPAYMENT PLAN THAT WILL GIVE ME AT LEAST 55 DAYS TO REPAY THE LOAN IN INSTALLMENTS WITH NO ADDITIONAL FINANCE CHARGES, INTEREST, FEES, OR OTHER CHARGES OF ANY KIND.
(d) If the consumer has or has had one or more payday loans outstanding for 35 consecutive days, any payday loan outstanding on the 35th consecutive day shall be payable under the terms of a repayment plan as provided for in this Section, if the consumer requests the repayment plan. As to any loan that becomes eligible for a repayment plan under this subsection, the consumer has until 28 days after the default date of the loan to request a repayment plan. Within 48 hours after the request for a repayment plan is made, the lender must prepare the repayment plan agreement and both parties must execute the agreement. Execution of the repayment plan agreement shall be made in the same manner in which the loan was made and shall be evidenced in writing.
(e) The terms of the repayment plan for a payday loan must include the following:
(1) The lender may not impose any charge on the

consumer for requesting or using a repayment plan. Performance of the terms of the repayment plan extinguishes the consumer's obligation on the loan.

(2) No lender shall charge the consumer any finance

charges, interest, fees, or other charges of any kind, except a fee for insufficient funds, as provided under Section 2-10.

(3) The consumer shall be allowed to repay the loan

in at least 4 equal installments with at least 13 days between installments, provided that the term of the repayment plan does not exceed 90 days. The first payment under the repayment plan shall not be due before at least 13 days after the repayment plan is signed by both parties. The consumer may prepay the amount due under the repayment plan at any time, without charge or penalty.

(4) The length of time between installments may be

extended by the parties so long as the total period of repayment does not exceed 90 days. Any such modification must be in writing and signed by both parties.

(f) Notwithstanding any provision of law to the contrary, a lender is prohibited from making a payday loan to a consumer who has a payday loan outstanding under a repayment plan and for at least 14 days after the outstanding balance of the loan under the repayment plan and the outstanding balance of all other payday loans outstanding during the term of the repayment plan are paid in full.
(g) A lender may not accept postdated checks for payments under a repayment plan.
(h) Notwithstanding any provision of law to the contrary, a lender may voluntarily agree to enter into a repayment plan with a consumer at any time. If a consumer is eligible for a repayment plan under subsection (d), any repayment agreement constitutes a repayment plan under this Section and all provisions of this Section apply to that agreement.
(i) The provisions of this Section 2-40 do not apply to an installment payday loan, except for subsection (f) of this Section.
(Source: P.A. 96-936, eff. 3-21-11.)

(815 ILCS 122/2-45)
Sec. 2-45. Default.
(a) No legal proceeding of any kind, including, but not limited to, a lawsuit or arbitration, may be filed or initiated against a consumer to collect on a payday loan until 28 days after the default date of the loan, or, in the case of a payday loan under a repayment plan, for 28 days after the default date under the terms of the repayment plan, or in the case of an installment payday loan, for 28 days after default in making a scheduled payment.
(b) Upon and after default, a lender shall not charge the consumer any finance charges, interest, fees, or charges of any kind, other than the insufficient fund fee described in Section 2-10.
(c) Notwithstanding whether a loan is or has been in default, once the loan becomes subject to a repayment plan, the loan shall not be construed to be in default until the default date provided under the terms of the repayment plan.
(Source: P.A. 96-936, eff. 3-21-11.)

(815 ILCS 122/2-50)
Sec. 2-50. Practices concerning members of the military.
(a) A lender may not garnish the wages or salaries of a consumer who is a member of the military.
(b) In addition to any rights and obligations provided under the federal Servicemembers Civil Relief Act, a lender shall suspend and defer collection activity against a consumer who is a member of the military and who has been deployed to a combat or combat support posting for the duration of the deployment.
(c) A lender may not knowingly contact the military chain of command of a consumer who is a member of the military in an effort to collect on a payday loan.
(d) Lenders must honor the terms of any repayment plan that they have entered into with any consumer, including a repayment agreement negotiated through military counselors or third-party credit counselors.
(Source: P.A. 94-13, eff. 12-6-05.)

(815 ILCS 122/2-51)
Sec. 2-51. Violation of Federal law constitutes a violation of this Act with respect to practices concerning members of the military and their dependents. Notwithstanding any other provision of law, a violation of any provision of Section 670 of the John Warner National Defense Authorization Act for Fiscal Year 2007, Public Law 109-364, or any regulation adopted pursuant thereto shall be deemed to be a violation of this Act.
(Source: P.A. 97-413, eff. 1-1-12.)

(815 ILCS 122/2-55)
Sec. 2-55. Information, reporting, and examination.
(a) A licensee shall keep and use books, accounts, and records that will enable the Secretary to determine if the licensee is complying with the provisions of this Act and maintain any other records as required by the Secretary.
(b) A licensee shall collect and maintain information annually for a report that shall disclose in detail and under appropriate headings:
(1) the total number of payday loans made during the

preceding calendar year;

(2) the total number of payday loans outstanding as

of December 31 of the preceding calendar year;

(3) the minimum, maximum, and average dollar amount

of payday loans made during the preceding calendar year;

(4) the average annual percentage rate and the

average term of payday loans made during the preceding calendar year; and

(5) the total number of payday loans paid in full,

the total number of loans that went into default, and the total number of loans written off during the preceding calendar year.

The report shall be verified by the oath or affirmation of the owner, manager, or president of the licensee. The report must be filed with the Secretary no later than March 1 of the year following the year for which the report discloses the information specified in this subsection (b). The Secretary may impose upon the licensee a fine of $25 per day for each day beyond the filing deadline that the report is not filed.
(c) No later than July 31 of the second year following the effective date of this Act, the Department shall publish a biennial report that contains a compilation of aggregate data concerning the payday lending industry and shall make the report available to the Governor, the General Assembly, and the general public.
(d) The Department shall have the authority to conduct examinations of the books, records, and loan documents at any time.
(Source: P.A. 94-13, eff. 12-6-05.)

(815 ILCS 122/2-60)
Sec. 2-60. Advertising.
(a) Advertising for loans transacted under this Act may not be false, misleading, or deceptive. Payday loan advertising, if it states a rate or amount of charge for a loan, must state the rate as an annual percentage rate. No licensee may advertise in any manner so as to indicate or imply that its rates or charges for loans are in any way recommended, approved, set, or established by the State government or by this Act.
(b) If any advertisement to which this Section applies states the amount of any installment payment, the dollar amount of any finance charge, or the number of installments or the period of repayment, then the advertisement shall state all of the following items:
(1) The amount of the loan.
(2) The number, amount, and due dates or period of

payments scheduled to repay the indebtedness if the credit is extended.

(3) The finance charge expressed as an annual

percentage rate.

(Source: P.A. 94-13, eff. 12-6-05.)



Article 3 - Licensure

(815 ILCS 122/Art. 3 heading)

(815 ILCS 122/3-3)
Sec. 3-3. Licensure requirement.
(a) Except as provided in subsection (b), on and after the effective date of this Act, a person or entity acting as a payday lender must be licensed by the Department as provided in this Article.
(b) A person or entity acting as a payday lender who is licensed on the effective date of this Act under the Consumer Installment Loan Act need not comply with subsection (a) until the Department takes action on the person's or entity's application for a payday loan license. The application must be submitted to the Department within 9 months after the effective date of this Act. If the application is not submitted within 9 months after the effective date of this Act, the person or entity acting as a payday lender is subject to subsection (a).
(Source: P.A. 94-13, eff. 12-6-05.)

(815 ILCS 122/3-5)
Sec. 3-5. Licensure.
(a) A license to make a payday loan shall state the address, including city and state, at which the business is to be conducted and shall state fully the name of the licensee. The license shall be conspicuously posted in the place of business of the licensee and shall not be transferable or assignable.
(b) An application for a license shall be in writing and in a form prescribed by the Secretary. The Secretary may not issue a payday loan license unless and until the following findings are made:
(1) that the financial responsibility, experience,

character, and general fitness of the applicant are such as to command the confidence of the public and to warrant the belief that the business will be operated lawfully and fairly and within the provisions and purposes of this Act; and

(2) that the applicant has submitted such other

information as the Secretary may deem necessary.

(c) A license shall be issued for no longer than one year, and no renewal of a license may be provided if a licensee has substantially violated this Act and has not cured the violation to the satisfaction of the Department.
(d) A licensee shall appoint, in writing, the Secretary as attorney-in-fact upon whom all lawful process against the licensee may be served with the same legal force and validity as if served on the licensee. A copy of the written appointment, duly certified, shall be filed in the office of the Secretary, and a copy thereof certified by the Secretary shall be sufficient evidence to subject a licensee to jurisdiction in a court of law. This appointment shall remain in effect while any liability remains outstanding in this State against the licensee. When summons is served upon the Secretary as attorney-in-fact for a licensee, the Secretary shall immediately notify the licensee by registered mail, enclosing the summons and specifying the hour and day of service.
(e) A licensee must pay an annual fee of $1,000. In addition to the license fee, the reasonable expense of any examination or hearing by the Secretary under any provisions of this Act shall be borne by the licensee. If a licensee fails to renew its license by December 31, its license shall automatically expire; however, the Secretary, in his or her discretion, may reinstate an expired license upon:
(1) payment of the annual fee within 30 days of the

date of expiration; and

(2) proof of good cause for failure to renew.
(f) Not more than one place of business shall be maintained under the same license, but the Secretary may issue more than one license to the same licensee upon compliance with all the provisions of this Act governing issuance of a single license. The location, except those locations already in existence as of June 1, 2005, may not be within one mile of a horse race track subject to the Illinois Horse Racing Act of 1975, within one mile of a facility at which gambling is conducted under the Riverboat Gambling Act, within one mile of the location at which a riverboat subject to the Riverboat Gambling Act docks, or within one mile of any State of Illinois or United States military base or naval installation.
(g) No licensee shall conduct the business of making loans under this Act within any office, suite, room, or place of business in which (1) any loans are offered or made under the Consumer Installment Loan Act other than title secured loans as defined in subsection (a) of Section 15 of the Consumer Installment Loan Act and governed by Title 38, Section 110.330 of the Illinois Administrative Code or (2) any other business is solicited or engaged in unless the other business is licensed by the Department or, in the opinion of the Secretary, the other business would not be contrary to the best interests of consumers and is authorized by the Secretary in writing.
(g-5) Notwithstanding subsection (g) of this Section, a licensee may obtain a license under the Consumer Installment Loan Act (CILA) for the exclusive purpose and use of making title secured loans, as defined in subsection (a) of Section 15 of CILA and governed by Title 38, Section 110.300 of the Illinois Administrative Code. A licensee may continue to service Consumer Installment Loan Act loans that were outstanding as of the effective date of this amendatory Act of the 96th General Assembly.
(h) The Secretary shall maintain a list of licensees that shall be available to interested consumers and lenders and the public. The Secretary shall maintain a toll-free number whereby consumers may obtain information about licensees. The Secretary shall also establish a complaint process under which an aggrieved consumer may file a complaint against a licensee or non-licensee who violates any provision of this Act.
(Source: P.A. 96-936, eff. 3-21-11.)

(815 ILCS 122/3-10)
Sec. 3-10. Closing of business; surrender of license. At least 10 days before a licensee ceases operations, closes the business, or files for bankruptcy, the licensee shall:
(1) Notify the Department of its intended action in

writing.

(2) With the exception of filing for bankruptcy,

surrender its license to the Secretary for cancellation. The surrender of the license shall not affect the licensee's civil or criminal liability for acts committed before or after the surrender or entitle the licensee to a return of any part of the annual license fee.

(3) Notify the Department of the location where the

books, accounts, contracts, and records will be maintained.

The accounts, books, records, and contracts shall be maintained and serviced by the licensee, by another licensee under this Act, or by the Department.
(Source: P.A. 94-13, eff. 12-6-05.)



Article 4 - Administrative Provisions

(815 ILCS 122/Art. 4 heading)

(815 ILCS 122/4-5)
Sec. 4-5. Prohibited acts. A licensee or unlicensed person or entity making payday loans may not commit, or have committed on behalf of the licensee or unlicensed person or entity, any of the following acts:
(1) Threatening to use or using the criminal process

in this or any other state to collect on the loan.

(2) Using any device or agreement that would have the

effect of charging or collecting more fees or charges than allowed by this Act, including, but not limited to, entering into a different type of transaction with the consumer.

(3) Engaging in unfair, deceptive, or fraudulent

practices in the making or collecting of a payday loan.

(4) Using or attempting to use the check provided by

the consumer in a payday loan as collateral for a transaction not related to a payday loan.

(5) Knowingly accepting payment in whole or in part

of a payday loan through the proceeds of another payday loan provided by any licensee, except as provided in subsection (c) of Section 2.5.

(6) Knowingly accepting any security, other than that

specified in the definition of payday loan in Section 1-10, for a payday loan.

(7) Charging any fees or charges other than those

specifically authorized by this Act.

(8) Threatening to take any action against a consumer

that is prohibited by this Act or making any misleading or deceptive statements regarding the payday loan or any consequences thereof.

(9) Making a misrepresentation of a material fact by

an applicant for licensure in obtaining or attempting to obtain a license.

(10) Including any of the following provisions in

loan documents required by subsection (b) of Section 2-20:

(A) a confession of judgment clause;
(B) a waiver of the right to a jury trial, if

applicable, in any action brought by or against a consumer, unless the waiver is included in an arbitration clause allowed under subparagraph (C) of this paragraph (11);

(C) a mandatory arbitration clause that is

oppressive, unfair, unconscionable, or substantially in derogation of the rights of consumers; or

(D) a provision in which the consumer agrees not

to assert any claim or defense arising out of the contract.

(11) Selling any insurance of any kind whether or not

sold in connection with the making or collecting of a payday loan.

(12) Taking any power of attorney.
(13) Taking any security interest in real estate.
(14) Collecting a delinquency or collection charge on

any installment regardless of the period in which it remains in default.

(15) Collecting treble damages on an amount owing

from a payday loan.

(16) Refusing, or intentionally delaying or

inhibiting, the consumer's right to enter into a repayment plan pursuant to this Act.

(17) Charging for, or attempting to collect,

attorney's fees, court costs, or arbitration costs incurred in connection with the collection of a payday loan.

(18) Making a loan in violation of this Act.
(19) Garnishing the wages or salaries of a consumer

who is a member of the military.

(20) Failing to suspend or defer collection activity

against a consumer who is a member of the military and who has been deployed to a combat or combat-support posting.

(21) Contacting the military chain of command of a

consumer who is a member of the military in an effort to collect on a payday loan.

(22) Making or offering to make any loan other than a

payday loan or a title-secured loan, provided however, that to make or offer to make a title-secured loan, a licensee must obtain a license under the Consumer Installment Loan Act.

(Source: P.A. 96-936, eff. 3-21-11.)

(815 ILCS 122/4-10)
Sec. 4-10. Enforcement and remedies.
(a) The remedies provided in this Act are cumulative and apply to persons or entities subject to this Act.
(b) Any material violation of this Act, including the commission of an act prohibited under Section 4-5, constitutes a violation of the Consumer Fraud and Deceptive Business Practices Act.
(c) If any provision of the written agreement described in subsection (b) of Section 2-20 violates this Act, then that provision is unenforceable against the consumer.
(d) Subject to the Illinois Administrative Procedure Act, the Secretary may hold hearings, make findings of fact, conclusions of law, issue cease and desist orders, have the power to issue fines of up to $10,000 per violation, refer the matter to the appropriate law enforcement agency for prosecution under this Act, and suspend or revoke a license granted under this Act. All proceedings shall be open to the public.
(e) The Secretary may issue a cease and desist order to any licensee or other person doing business without the required license, when in the opinion of the Secretary the licensee or other person is violating or is about to violate any provision of this Act or any rule or requirement imposed in writing by the Department as a condition of granting any authorization permitted by this Act. The cease and desist order permitted by this subsection (e) may be issued prior to a hearing.
The Secretary shall serve notice of his or her action, including, but not limited to, a statement of the reasons for the action, either personally or by certified mail, return receipt requested. Service by certified mail shall be deemed completed when the notice is deposited in the U.S. Mail.
Within 10 days of service of the cease and desist order, the licensee or other person may request a hearing in writing. The Secretary shall schedule a hearing within 30 days after the request for a hearing unless otherwise agreed to by the parties.
If it is determined that the Secretary had the authority to issue the cease and desist order, he or she may issue such orders as may be reasonably necessary to correct, eliminate, or remedy the conduct.
The powers vested in the Secretary by this subsection (e) are additional to any and all other powers and remedies vested in the Secretary by law, and nothing in this subsection (e) shall be construed as requiring that the Secretary shall employ the power conferred in this subsection instead of or as a condition precedent to the exercise of any other power or remedy vested in the Secretary.
(f) The Secretary may, after 10 days notice by registered mail to the licensee at the address set forth in the license stating the contemplated action and in general the grounds therefore, fine the licensee an amount not exceeding $10,000 per violation, or revoke or suspend any license issued hereunder if he or she finds that:
(1) the

licensee has failed to comply with any provision of this Act or any order, decision, finding, rule, regulation, or direction of the Secretary lawfully made pursuant to the authority of this Act; or

(2) any fact

or condition exists which, if it had existed at the time of the original application for the license, clearly would have warranted the Secretary in refusing to issue the license.

The Secretary may fine, suspend, or revoke only the particular license with respect to which grounds for the fine, revocation, or suspension occur or exist, but if the Secretary finds that grounds for revocation are of general application to all offices or to more than one office of the licensee, the Secretary shall fine, suspend, or revoke every license to which the grounds apply.
The Department shall establish by rule and publish a schedule of fines that are reasonably tailored to ensure compliance with the provisions of this Act and which include remedial measures intended to improve licensee compliance. Such rules shall set forth the standards and procedures to be used in imposing any such fines and remedies.
No revocation, suspension, or surrender of any license shall impair or affect the obligation of any pre-existing lawful contract between the licensee and any obligor.
The Secretary may issue a new license to a licensee whose license has been revoked when facts or conditions which clearly would have warranted the Secretary in refusing originally to issue the license no longer exist.
In every case in which a license is suspended or revoked or an application for a license or renewal of a license is denied, the Secretary shall serve the licensee with notice of his or her action, including a statement of the reasons for his or her actions, either personally, or by certified mail, return receipt requested. Service by certified mail shall be deemed completed when the notice is deposited in the U.S. Mail.
An order assessing a fine, an order revoking or suspending a license, or an order denying renewal of a license shall take effect upon service of the order unless the licensee requests a hearing, in writing, within 10 days after the date of service. In the event a hearing is requested, the order shall be stayed until a final administrative order is entered.
If the licensee requests a hearing, the Secretary shall schedule a hearing within 30 days after the request for a hearing unless otherwise agreed to by the parties.
The hearing shall be held at the time and place designated by the Secretary. The Secretary and any administrative law judge designated by him or her shall have the power to administer oaths and affirmations, subpoena witnesses and compel their attendance, take evidence, and require the production of books, papers, correspondence, and other records or information that he or she considers relevant or material to the inquiry.
(g) The costs of administrative hearings conducted pursuant to this Section shall be paid by the licensee.
(h) Notwithstanding any other provision of this Section, if a lender who does not have a license issued under this Act makes a loan pursuant to this Act to an Illinois consumer, then the loan shall be null and void and the lender who made the loan shall have no right to collect, receive, or retain any principal, interest, or charges related to the loan.
(Source: P.A. 97-1039, eff. 1-1-13; 98-209, eff. 1-1-14.)

(815 ILCS 122/4-15)
Sec. 4-15. Bonding.
(a) A person or entity engaged in making payday loans under this Act shall post a bond to the Department in the amount of $50,000 for each location where loans will be made, up to a maximum bond amount of $500,000.
(b) A bond posted under subsection (a) must continue in effect for the period of licensure and for 3 additional years if the bond is still available. The bond must be available to pay damages and penalties to a consumer harmed by a violation of this Act.
(c) From time to time the Secretary may require a licensee to file a bond in an additional sum if the Secretary determines it to be necessary. In no case shall the bond be more than the outstanding liabilities of the licensee.
(Source: P.A. 94-13, eff. 12-6-05.)

(815 ILCS 122/4-20)
Sec. 4-20. Preemption of administrative rules. Any administrative rule promulgated prior to the effective date of this Act by the Department regarding payday loans is preempted.
(Source: P.A. 94-13, eff. 12-6-05.)

(815 ILCS 122/4-25)
Sec. 4-25. Reporting of violations. The Department shall report to the Attorney General all material violations of this Act of which it becomes aware.
(Source: P.A. 94-13, eff. 12-6-05.)

(815 ILCS 122/4-30)
Sec. 4-30. Rulemaking; industry review.
(a) The Department may make and enforce such reasonable rules, regulations, directions, orders, decisions, and findings as the execution and enforcement of the provisions of this Act require, and as are not inconsistent therewith. All rules, regulations, and directions of a general character shall be sent electronically to all licensees.
(b) Within 6 months after the effective date of this Act, the Department shall promulgate reasonable rules regarding the issuance of payday loans by banks, savings banks, savings and loan associations, credit unions, and insurance companies. These rules shall be consistent with this Act and shall be limited in scope to the actual products and services offered by lenders governed by this Act.
(c) After the effective date of this Act, the Department shall, over a 3-year period, conduct a study of the payday loan industry to determine the impact and effectiveness of this Act. The Department shall report its findings to the General Assembly within 3 months of the third anniversary of the effective date of this Act. The study shall determine the effect of this Act on the protection of consumers in this State and on the fair and reasonable regulation of the payday loan industry. The study shall include, but shall not be limited to, an analysis of the ability of the industry to use private reporting tools that:
(1) ensure substantial compliance with this Act,

including real time reporting of outstanding payday loans; and

(2) provide data to the Department in an appropriate

form and with appropriate content to allow the Department to adequately monitor the industry.

The report of the Department shall, if necessary, identify and recommend specific amendments to this Act to further protect consumers and to guarantee fair and reasonable regulation of the payday loan industry.
(Source: P.A. 98-44, eff. 6-28-13.)

(815 ILCS 122/4-35)
Sec. 4-35. Judicial review. All final administrative decisions of the Department under this Act are subject to judicial review pursuant to the provisions of the Administrative Review Law and any rules adopted pursuant thereto.
(Source: P.A. 94-13, eff. 12-6-05.)

(815 ILCS 122/4-40)
Sec. 4-40. No waivers. There shall be no waiver of any provision of this Act.
(Source: P.A. 94-13, eff. 12-6-05.)

(815 ILCS 122/4-45)
Sec. 4-45. Superiority of Act. To the extent this Act conflicts with any other State financial regulation laws, this Act is superior and supersedes those laws for the purposes of regulating payday loans in Illinois, provided that nothing herein shall apply to any lender that is a bank, savings bank, savings and loan association, credit union, or insurance company organized, chartered, or holding a certificate of authority to do business under the laws of this State or any other state or under the laws of the United States.
(Source: P.A. 94-13, eff. 12-6-05.)

(815 ILCS 122/4-50)
Sec. 4-50. Severability. The provisions of this Act are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 94-13, eff. 12-6-05.)



Article 90 - Amendatory Provisions

(815 ILCS 122/Art. 90 heading)



Article 99 - Effective Date

(815 ILCS 122/Art. 99 heading)

(815 ILCS 122/99)
Sec. 99. (Renumbered).
(Source: Renumbered by P.A. 95-331, eff. 8-21-07.)

(815 ILCS 122/99-99) (was 815 ILCS 122/99)
Sec. 99-99. Effective date. This Act takes effect 180 days after becoming law.
(Source: P.A. 94-13, eff. 12-6-05; 95-331, eff. 8-21-07.)






815 ILCS 125/ - Foreign Corporation Lending Act.

(815 ILCS 125/0.01) (from Ch. 17, par. 2900)
Sec. 0.01. Short title. This Act may be cited as the Foreign Corporation Lending Act.
(Source: P.A. 86-1324.)

(815 ILCS 125/1) (from Ch. 17, par. 2901)
Sec. 1. Investments and loans; transaction of business in Illinois. Except a corporation, person, or other entity that is required to be chartered, licensed, certified, registered, regulated, or supervised under State law other than the Business Corporation Act of 1983, a corporation formed under the laws of any other state or country, and authorized by its charter to invest and loan money, may, without qualifying to transact business in this state, invest or loan money, purchase or contract to purchase notes or other evidences of indebtedness or interests therein, secured by any security instrument, including mortgages or trust deeds in the nature of mortgages conveying real or personal property in the State of Illinois. Notwithstanding the provisions of any other law of this state, any foreign corporation that may have heretofore or hereafter purchased notes or other evidences of indebtedness as aforesaid, shall have the same rights and powers for the recovery, servicing, protection and enforcement, by foreclosure or otherwise, of such notes or other evidences of indebtedness subject to the same penalties for usury, as private persons, citizens of this state. Such foreign corporation shall have power to acquire, hold, lease, mortgage, sell, contract with respect to, or otherwise protect or convey property in this state heretofore or hereafter assigned, transferred, mortgaged or conveyed to it as security for, or in whole or part satisfaction of, indebtedness purchased or owned by it. When a sale is made under any judgment, or power in a mortgage or deed, such foreign corporation may purchase, in its corporate name, the property offered for sale, and become vested with the title wherever a natural person might do so in like cases: Provided, however, that in case such corporation shall not, within the period of five years after acquiring such title, sell any real estate so acquired, it is the duty of the State's Attorney to proceed by complaint, in the name of the People of the State of Illinois, against such corporation, in the Circuit Court of the county within which such land is situated, and such court has jurisdiction to hear and determine the fact, and to order the sale of such land or real estate, at such time and place, subject to such rules as the court shall establish.
The court shall tax, as the fees of the State's Attorney, such sum as shall be reasonable; and the proceeds of such sale, after deducting the said fees and costs of proceedings, shall be paid over to such corporation. "Corporation" as used in this Act shall be deemed to include any bank or insurance company, provided, that nothing in this act contained shall be so construed as to confer banking powers or privileges upon any such corporation.
No foreign corporation shall be deemed to be transacting business in this state solely by reason of the performance of any of the acts hereinabove authorized.
(Source: P.A. 89-355, eff. 8-17-95.)



815 ILCS 130/ - Revolving Charge Billing Act.

(815 ILCS 130/0.01) (from Ch. 17, par. 5100)
Sec. 0.01. Short title. This Act may be cited as the Revolving Charge Billing Act.
(Source: P.A. 86-1324.)

(815 ILCS 130/1) (from Ch. 17, par. 5101)
Sec. 1. Any bill, memorandum or other statement of account sent to a retail customer who has made a purchase under a revolving charge account where the consideration may be paid either in gross or in a series of monthly installments must set out side by side and with equal prominence both the amount of the total balance owing on the account as well as the amount of the monthly payment due on the account, the annual percentage rate of the total finance charge, interest charge and other charges; and the date by which, or the period (if any) within which, payment must be made in order to avoid additional interest charges or other charges.
(Source: P.A. 76-1776.)

(815 ILCS 130/2) (from Ch. 17, par. 5102)
Sec. 2. If a bill, memorandum or other statement of account does not comply with Section 1, no interest, service charge, carrying charge or any amount other than the cash price, or balance thereof, for the goods or services giving rise to the account may be charged to or collected from the customer.
(Source: Laws 1967, p. 2173.)



815 ILCS 135/ - Residential Improvement Loan Act.

(815 ILCS 135/0.01) (from Ch. 17, par. 5800)
Sec. 0.01. Short title. This Act may be cited as the Residential Improvement Loan Act.
(Source: P.A. 86-1324.)

(815 ILCS 135/1) (from Ch. 17, par. 5801)
Sec. 1. No person or corporation shall disburse funds to or for the account of, or as directed by a contractor pursuant to a loan transaction for improvement or repair of (including remodeling of and additions to) a residential structure without requiring and receiving prior to each such disbursement a completion certificate as prescribed by this Act.
(Source: Laws 1963, p. 3543.)

(815 ILCS 135/2) (from Ch. 17, par. 5802)
Sec. 2. No person or corporation shall disburse funds to or for the account of, or as directed by, a contractor pursuant to an issuance or transfer thereto of a negotiable instrument evidencing a loan for improvement or repair of (including remodeling of and additions to) a residential structure without requiring and receiving prior to each such disbursement a completion certificate as prescribed by this Act. Acceptance by such person or corporation of a completion certificate in the prescribed form, without actual knowledge of any falsity of such certificate, entitles such person or corporation to all rights of a holder in due course of such negotiable instrument notwithstanding any actual falsity of such certificate.
(Source: Laws 1963, p. 3543.)

(815 ILCS 135/3) (from Ch. 17, par. 5803)
Sec. 3. Such completion certificate shall be signed by the obligor of the loan and by the contractor performing the aforesaid work, shall be dated, and shall be in substantially the following form:

(815 ILCS 135/3.1) (from Ch. 17, par. 5804)
Sec. 3.1. When the obligor of the loan is induced by the contractor to sign a completion certificate before the contractor has performed the labor or delivered the materials as stated by such certificate, regardless of whether the obligor understood the significance of his signature upon such a certificate, the contractor shall perform the labor and deliver the materials as stated within a reasonable time from the date the obligor signed such document.
(Source: Laws 1965, p. 1235.)

(815 ILCS 135/4) (from Ch. 17, par. 5805)
Sec. 4. No funds shall be disbursed for the purposes described in this Act, which are in excess of the value of labor performed and materials delivered as certified in a duly executed and delivered completion certificate.
(Source: Laws 1963, p. 3543.)

(815 ILCS 135/5) (from Ch. 17, par. 5806)
Sec. 5. This Act does not apply to any loan made in accordance with the provisions of Subchapter 1 of Chapter 13 of Title 12 of the United States Code, which is designated as "Housing Renovation and Modernization".
(Source: Laws 1963, p. 3543.)

(815 ILCS 135/6) (from Ch. 17, par. 5807)
Sec. 6. A person or corporation convicted of any violation of this Act, including the execution, delivery or acceptance of a completion certificate with actual knowledge of a falsity contained therein, shall be guilty of a business offense and shall be fined not to exceed $1,000. Any person violating Section 3.1 of this Act is guilty of a Class A misdemeanor.
(Source: P.A. 77-2544.)



815 ILCS 137/ - High Risk Home Loan Act.

(815 ILCS 137/1)
Sec. 1. Short title. This Act may be cited as the High Risk Home Loan Act.
(Source: P.A. 93-561, eff. 1-1-04.)

(815 ILCS 137/5)
Sec. 5. Purpose and construction. The purpose of this Act is to protect borrowers who enter into high risk home loans from abuse that occurs in the credit marketplace when creditors and brokers are not sufficiently regulated in Illinois. This Act is to be construed as a borrower protection statute for all purposes. This Act shall be liberally construed to effectuate its purpose.
(Source: P.A. 93-561, eff. 1-1-04.)

(815 ILCS 137/10)
Sec. 10. Definitions. As used in this Act:
"Approved credit counselor" means a credit counselor approved by the Director of Financial Institutions.
"Bona fide discount points" means loan discount points that are knowingly paid by the consumer for the purpose of reducing, and that in fact result in a bona fide reduction of, the interest rate or time price differential applicable to the mortgage.
"Borrower" means a natural person who seeks or obtains a high risk home loan.
"Commissioner" means the Commissioner of the Office of Banks and Real Estate.
"Department" means the Department of Financial Institutions.
"Director" means the Director of Financial Institutions.
"Good faith" means honesty in fact in the conduct or transaction concerned.
"High risk home loan" means a consumer credit transaction, other than a reverse mortgage, that is secured by the consumer's principal dwelling if: (i) at the time of origination, the annual percentage rate exceeds by more than 6 percentage points in the case of a first lien mortgage, or by more than 8 percentage points in the case of a junior mortgage, the average prime offer rate, as defined in Section 129C(b)(2)(B) of the federal Truth in Lending Act, for a comparable transaction as of the date on which the interest rate for the transaction is set, or if the dwelling is personal property, then as provided under 15 U.S.C. 1602(bb), as amended, and any corresponding regulation, as amended, (ii) the loan documents permit the creditor to charge or collect prepayment fees or penalties more than 36 months after the transaction closing or such fees exceed, in the aggregate, more than 2% of the amount prepaid, or (iii) the total points and fees payable in connection with the transaction, other than bona fide third-party charges not retained by the mortgage originator, creditor, or an affiliate of the mortgage originator or creditor, will exceed (1) 5% of the total loan amount in the case of a transaction for $20,000 (or such other dollar amount as prescribed by federal regulation pursuant to the federal Dodd-Frank Act) or more or (2) the lesser of 8% of the total loan amount or $1,000 (or such other dollar amount as prescribed by federal regulation pursuant to the federal Dodd-Frank Act) in the case of a transaction for less than $20,000 (or such other dollar amount as prescribed by federal regulation pursuant to the federal Dodd-Frank Act), except that, with respect to all transactions, bona fide loan discount points may be excluded as provided for in Section 35 of this Act. "High risk home loan" does not include a loan that is made primarily for a business purpose unrelated to the residential real property securing the loan or a consumer credit transaction made by a natural person who provides seller financing secured by a principal residence no more than 3 times in a 12-month period, provided such consumer credit transaction is not made by a person that has constructed or acted as a contractor for the construction of the residence in the ordinary course of business of such person.
"Lender" means a natural or artificial person who transfers, deals in, offers, or makes a high risk home loan. "Lender" includes, but is not limited to, creditors and brokers who transfer, deal in, offer, or make high risk home loans. "Lender" does not include purchasers, assignees, or subsequent holders of high risk home loans.
"Office" means the Office of Banks and Real Estate.
"Points and fees" means all items considered to be points and fees under 12 CFR 226.32 (2000, or as initially amended pursuant to Section 1431 of the federal Dodd-Frank Act with no subsequent amendments or editions included, whichever is later); compensation paid directly or indirectly by a consumer or creditor to a mortgage broker from any source, including a broker that originates a loan in its own name in a table-funded transaction, not otherwise included in 12 CFR 226.4; the maximum prepayment fees and penalties that may be charged or collected under the terms of the credit transaction; all prepayment fees or penalties that are incurred by the consumer if the loan refinances a previous loan made or currently held by the same creditor or an affiliate of the creditor; and premiums or other charges payable at or before closing or financed directly or indirectly into the loan for any credit life, credit disability, credit unemployment, credit property, other accident, loss of income, life, or health insurance or payments directly or indirectly for any debt cancellation or suspension agreement or contract, except that insurance premiums or debt cancellation or suspension fees calculated and paid in full on a monthly basis shall not be considered financed by the creditor. "Points and fees" does not include any insurance premium provided by an agency of the federal government or an agency of a state; any insurance premium paid by the consumer after closing; and any amount of a premium, charge, or fee that is not in excess of the amount payable under policies in effect at the time of origination under Section 203(c)(2)(A) of the National Housing Act (12 U.S.C. 1709(c)(2)(A)), provided that the premium, charge, or fee is required to be refundable on a pro-rated basis and the refund is automatically issued upon notification of the satisfaction of the underlying mortgage loan.
"Prepayment penalty" and "prepayment fees or penalties" mean: (i) for a closed-end credit transaction, a charge imposed for paying all or part of the transaction's principal before the date on which the principal is due, other than a waived, bona fide third-party charge that the creditor imposes if the consumer prepays all of the transaction's principal sooner than 36 months after consummation and (ii) for an open-end credit plan, a charge imposed by the creditor if the consumer terminates the open-end credit plan prior to the end of its term, other than a waived, bona fide third-party charge that the creditor imposes if the consumer terminates the open-end credit plan sooner than 36 months after account opening.
"Reasonable" means fair, proper, just, or prudent under the circumstances.
"Servicer" means any entity chartered under the Illinois Banking Act, the Savings Bank Act, the Illinois Credit Union Act, or the Illinois Savings and Loan Act of 1985 and any person or entity licensed under the Residential Mortgage License Act of 1987, the Consumer Installment Loan Act, or the Sales Finance Agency Act who is responsible for the collection or remittance for, or has the right or obligation to collect or remit for, any lender, note owner, or note holder or for a licensee's own account, of payments, interest, principal, and trust items (such as hazard insurance and taxes on a residential mortgage loan) in accordance with the terms of the residential mortgage loan, including loan payment follow-up, delinquency loan follow-up, loan analysis, and any notifications to the borrower that are necessary to enable the borrower to keep the loan current and in good standing.
"Total loan amount" has the same meaning as that term is given in 12 CFR 226.32 and shall be calculated in accordance with the Federal Reserve Board's Official Staff Commentary to that regulation.
(Source: P.A. 99-150, eff. 7-28-15; 99-288, eff. 8-5-15; 99-642, eff. 7-28-16; 100-201, eff. 8-18-17.)

(815 ILCS 137/15)
Sec. 15. Ability to repay. A creditor or broker shall not transfer, deal in, offer, or make a high risk home loan if the creditor or broker does not believe at the time the loan is consummated that the borrower will be able to make the scheduled payments to repay the obligation based upon a consideration of his or her current and expected income, current obligations, employment status, and other financial resources (other than the borrower's equity in the dwelling that secures repayment of the loan). A borrower shall be presumed to be able to repay the loan if, at the time the loan is consummated, or at the time of the first rate adjustment, in the case of a lower introductory interest rate, the borrower's scheduled monthly payments on the loan (including principal, interest, taxes, insurance, and assessments), combined with the scheduled payments for all other disclosed debts, do not exceed 50% of the borrower's monthly gross income.
(Source: P.A. 93-561, eff. 1-1-04.)

(815 ILCS 137/20)
Sec. 20. Verification of ability to repay loan. The lender shall verify the borrower's ability to repay the loan in the case of a high risk home loan. The verification shall require, at a minimum, the following:
(1) That the borrower prepare and submit to the

lender a personal income and expense statement in a form prescribed by the Commissioner or the Director, who may permit the use of other forms such as the URLA (Fannie Mae Form 1003 (10/92), available from Fannie Mae, 3900 Wisconsin Avenue, NW, Washington, D.C. 20016-2892, and Freddie Mac Form 85 (10/92), available from Freddie Mac at 1101 Pennsylvania Avenue, NW, Suite 950, P.O. Box 37347, Washington, D.C. 20077-0001, no subsequent amendments or editions) and Transmittal Summary (Fannie Mae Form 1077 (3/97), available from Fannie Mae, 3900 Wisconsin Avenue, NW, Washington, D.C. 20016-2892, and Freddie Mac Form 1008 (3/97), available from Freddie Mac at 1101 Pennsylvania Avenue, NW, Suite 950, P.O. Box 37347, Washington, D.C. 20077-0001, no subsequent amendments or editions).

(2) That the borrower's income is verified by means

of tax returns, pay stubs, accounting statements, or other prudent means.

(3) That a credit report is obtained regarding the

borrower.

(Source: P.A. 93-561, eff. 1-1-04.)

(815 ILCS 137/25)
Sec. 25. Good faith dealings; fraudulent or deceptive practices. A lender must act in good faith in all relations with a borrower, including but not limited to, transferring, dealing in, offering, or making a high risk home loan.
No lender shall employ fraudulent or deceptive acts or practices in the making of a high risk home loan, including deceptive marketing and sales efforts.
(Source: P.A. 93-561, eff. 1-1-04.)

(815 ILCS 137/30)
Sec. 30. No prepayment penalty. A high risk home loan may not contain terms under which a consumer must pay a prepayment penalty for paying all or part of the principal before the date on which the principal is due. For purposes of this Section, any method of computing a refund of unearned scheduled interest is a prepayment penalty if it is less favorable to the consumer than the actuarial method as that term is defined by Section 933(d) of the federal Housing and Community Development Act of 1992, 15 U.S.C. 1615(d).
(Source: P.A. 97-849, eff. 1-10-14 (see Section 10 of P.A. 97-1159, 78 Fed. Reg. 6855, 6857, 78 Fed. Reg. 10695, 10696, and 78 Fed. Reg. 44685, 44686).)

(815 ILCS 137/35)
Sec. 35. Bona fide discount points. For the purposes of determining whether the amount of points and fees meets the definition of "high risk home loan" under this Act, either the amounts described in paragraph (1) or (2) of this Section, but not both, shall be excluded:
(1) Up to and including 2 bona fide discount points

payable by the consumer in connection with the mortgage, but only if the interest rate from which the mortgage's interest rate will be discounted does not exceed by more than one percentage point:

(A) the average prime offer rate, as defined in

Section 129C of the federal Truth in Lending Act (15 U.S.C. 1639); or

(B) if secured by a personal property loan, the

average rate on a loan in connection with which insurance is provided under Title I of the National Housing Act (12 U.S.C. 1702 et seq.).

(2) Unless 2 bona fide discount points have been

excluded under paragraph (1), up to and including one bona fide discount point payable by the consumer in connection with the mortgage, but only if the interest rate from which the mortgage's interest rate will be discounted does not exceed by more than 2 percentage points:

(A) the average prime offer rate, as defined in

Section 129C of the federal Truth in Lending Act (15 U.S.C. 1639); or

(B) if secured by a personal property loan, the

average rate on a loan in connection with which insurance is provided under Title I of the National Housing Act (12 U.S.C. 1702 et seq.).

Paragraphs (1) and (2) shall not apply to discount points used to purchase an interest rate reduction unless the amount of the interest rate reduction purchased is reasonably consistent with established industry norms and practices for secondary mortgage market transactions.
(Source: P.A. 97-849, eff. 1-10-14 (see Section 10 of P.A. 97-1159, 78 Fed. Reg. 6855, 6857, 78 Fed. Reg. 10695, 10696, and 78 Fed. Reg. 44685, 44686).)

(815 ILCS 137/35.5)
Sec. 35.5. No balloon payments. No high risk home loan may contain a scheduled payment that is more than twice as large as the average of earlier scheduled payments. This Section does not apply when the payment schedule is adjusted to the seasonal or irregular income of the consumer.
(Source: P.A. 97-849, eff. 1-10-14 (see Section 10 of P.A. 97-1159, 78 Fed. Reg. 6855, 6857, 78 Fed. Reg. 10695, 10696, and 78 Fed. Reg. 44685, 44686).)

(815 ILCS 137/40)
Sec. 40. Pre-paid insurance products and warranties. No lender shall transfer, deal in, offer, or make a high risk home loan that finances a single premium credit life, credit disability, credit unemployment, or any other life or health insurance, directly or indirectly. Insurance calculated and paid on a monthly basis shall not be considered to be financed by the lender.
(Source: P.A. 93-561, eff. 1-1-04.)

(815 ILCS 137/45)
Sec. 45. Refinancing prohibited in certain cases. No lender shall refinance any high risk home loan where such refinancing charges additional points and fees within a 12-month period after the original loan agreement was signed, unless the refinancing results in a tangible net benefit to the borrower.
(Source: P.A. 93-561, eff. 1-1-04.)

(815 ILCS 137/55)
Sec. 55. Financing of points and fees. No lender shall transfer, deal in, offer, or make a high risk home loan that finances, directly or indirectly, any points and fees. No lender shall transfer, deal in, offer, or make a high risk home loan that finances any prepayment fee or penalty payable by the consumer in a refinancing transaction if the creditor or an affiliate of the creditor is the noteholder of the note being refinanced.
(Source: P.A. 97-849, eff. 1-10-14 (see Section 10 of P.A. 97-1159, 78 Fed. Reg. 6855, 6857, 78 Fed. Reg. 10695, 10696, and 78 Fed. Reg. 44685, 44686).)

(815 ILCS 137/60)
Sec. 60. Payments to contractors. No lender shall make a payment of any proceeds of a high risk home loan directly to a contractor under a home improvement contract other than:
(1) by instrument payable to the borrower or payable

jointly to the borrower and contractor; or

(2) at the election of the borrower, by a third-party

escrow agent in accordance with the terms established in a written agreement that is signed by the borrower, the lender, and the contractor before the date of payment.

(Source: P.A. 93-561, eff. 1-1-04.)

(815 ILCS 137/65)
Sec. 65. Negative amortization. No lender shall transfer, deal in, offer, or make a high risk home loan, other than a loan secured only by a reverse mortgage, with terms under which the outstanding balance will increase at any time over the course of the loan because the regular periodic payments do not cover the full amount of the interest due, unless the negative amortization is the consequence of a temporary forbearance sought by the borrower.
(Source: P.A. 93-561, eff. 1-1-04.)

(815 ILCS 137/70)
Sec. 70. Negative equity. No lender shall transfer, deal in, offer, or make a high risk home loan where the loan amount exceeds the value of the property securing the loan.
(Source: P.A. 93-561, eff. 1-1-04.)

(815 ILCS 137/80)
Sec. 80. Late payment fee. A lender shall not transfer, deal in, offer, or make a high risk home loan that provides for a late payment fee, except under the following conditions:
(1) the late payment fee shall not be in excess of 4%

of the amount of the payment past due;

(2) the late payment fee shall only be assessed for a

payment past due for 15 days or more;

(3) the late payment fee shall not be imposed more

than once with respect to a single late payment;

(4) a late payment fee that the lender has collected

shall be reimbursed if the borrower presents proof of having made a timely payment; and

(5) a lender shall treat each payment as posted on

the same business day as it was received by the lender, servicer, or lender's agent or at the address provided to the borrower by the lender, servicer, or lender's agent for making payments.

(Source: P.A. 97-849, eff. 1-10-14 (see Section 10 of P.A. 97-1159, 78 Fed. Reg. 6855, 6857, 78 Fed. Reg. 10695, 10696, and 78 Fed. Reg. 44685, 44686).)

(815 ILCS 137/80.5)
Sec. 80.5. Coordination with subsequent late fees. If a payment is otherwise a full payment for the applicable period, is paid on its due date or within an applicable grace period, and the only delinquency or insufficiency of payment is attributable to any late fee or delinquency charge assessed on any earlier payment, no late fee or delinquency charge may be imposed on the payment.
(Source: P.A. 97-849, eff. 1-10-14 (see Section 10 of P.A. 97-1159, 78 Fed. Reg. 6855, 6857, 78 Fed. Reg. 10695, 10696, and 78 Fed. Reg. 44685, 44686).)

(815 ILCS 137/80.6)
Sec. 80.6. Failure to make installment payment. If, in the case of a loan agreement the terms of which provide that any payment shall first be applied to any past principal balance, the consumer fails to make an installment payment and the consumer subsequently resumes making installment payments but has not paid all past due installments, the creditor may impose a separate late payment charge or fee for any principal due (without deduction due to late fees or related fees) until the default is cured.
(Source: P.A. 97-849, eff. 1-10-14 (see Section 10 of P.A. 97-1159, 78 Fed. Reg. 6855, 6857, 78 Fed. Reg. 10695, 10696, and 78 Fed. Reg. 44685, 44686).)

(815 ILCS 137/85)
Sec. 85. Payment compounding. No lender shall transfer, deal in, offer, or make a high risk home loan that includes terms under which more than 2 periodic payments required under the loan are consolidated and paid in advance from the loan proceeds provided to the borrower.
(Source: P.A. 93-561, eff. 1-1-04.)

(815 ILCS 137/90)
Sec. 90. Call provision. No lender shall transfer, deal in, offer, or make a high risk home loan that contains a provision that permits the lender, in its sole discretion, to accelerate the indebtedness, provided that this provision does not prohibit acceleration of a loan in good faith due to a borrower's failure to abide by the material terms of the loan.
(Source: P.A. 93-561, eff. 1-1-04.)

(815 ILCS 137/90.5)
Sec. 90.5. Modification and deferral fees prohibited. A lender, successor in interest, assignee, or any agent of any of the foregoing may not charge a consumer any fee to modify, renew, extend, or amend a high risk home loan or to defer any payment due under the terms of the loan.
(Source: P.A. 97-849, eff. 1-10-14 (see Section 10 of P.A. 97-1159, 78 Fed. Reg. 6855, 6857, 78 Fed. Reg. 10695, 10696, and 78 Fed. Reg. 44685, 44686).)

(815 ILCS 137/95)
Sec. 95. Disclosure prior to making a high risk home loan. A lender shall not transfer, deal in, offer, or make a high risk home loan unless the lender has given the following notice or a substantially similar notice in writing, to the borrower, acknowledged in writing and signed by the borrower not later than the time the notice is required under the notice provision contained in 12 CFR 226.31(c):
NOTICE TO BORROWER
YOU SHOULD BE AWARE THAT YOU MIGHT BE ABLE TO OBTAIN A LOAN AT A LOWER COST. YOU SHOULD SHOP AROUND AND COMPARE LOAN RATES AND FEES. LOAN RATES AND CLOSING COSTS AND FEES VARY BASED ON MANY FACTORS, INCLUDING YOUR PARTICULAR CREDIT AND FINANCIAL CIRCUMSTANCES, YOUR EMPLOYMENT HISTORY, THE LOAN-TO-VALUE REQUESTED, AND THE TYPE OF PROPERTY THAT WILL SECURE YOUR LOAN. THE LOAN RATE AND FEES COULD ALSO VARY BASED ON WHICH LENDER OR BROKER YOU SELECT. IF YOU ACCEPT THE TERMS OF THIS LOAN, THE LENDER WILL HAVE A MORTGAGE LIEN ON YOUR HOME. YOU COULD LOSE YOUR HOME AND ANY MONEY YOU PUT INTO IT IF YOU DO NOT MEET YOUR PAYMENT OBLIGATIONS UNDER THE LOAN. YOU SHOULD CONSULT AN ATTORNEY-AT-LAW AND AN APPROVED CREDIT COUNSELOR OR OTHER EXPERIENCED FINANCIAL ADVISOR REGARDING THE RATE, FEES, AND PROVISIONS OF THIS LOAN BEFORE YOU PROCEED. A LIST OF APPROVED CREDIT COUNSELORS IS AVAILABLE BY CONTACTING EITHER THE ILLINOIS DEPARTMENT OF FINANCIAL INSTITUTIONS OR THE ILLINOIS OFFICE OF BANKS AND REAL ESTATE. YOU ARE NOT REQUIRED TO COMPLETE THIS LOAN AGREEMENT MERELY BECAUSE YOU HAVE RECEIVED THIS DISCLOSURE OR HAVE SIGNED A LOAN APPLICATION. ALSO, YOUR PAYMENTS ON EXISTING DEBTS CONTRIBUTE TO YOUR CREDIT RATINGS. YOU SHOULD NOT ACCEPT ANY ADVICE TO IGNORE YOUR REGULAR PAYMENTS TO YOUR EXISTING LENDERS.
(Source: P.A. 93-561, eff. 1-1-04.)

(815 ILCS 137/100)
Sec. 100. Counseling prior to perfecting foreclosure proceedings.
(a) If a high risk home loan becomes delinquent by more than 30 days, the servicer shall send a notice advising the borrower that he or she may wish to seek approved credit counseling.
(b) The notice required in subsection (a) shall, at a minimum, include the following language:
"YOUR LOAN IS OR WAS MORE THAN 30 DAYS PAST DUE. YOU MAY BE EXPERIENCING FINANCIAL DIFFICULTY. IT MAY BE IN YOUR BEST INTEREST TO SEEK APPROVED CREDIT COUNSELING. A LIST OF APPROVED CREDIT COUNSELORS MAY BE OBTAINED FROM EITHER THE ILLINOIS DEPARTMENT OF FINANCIAL INSTITUTIONS OR THE ILLINOIS OFFICE OF BANKS AND REAL ESTATE."
(c) If, within 15 days after mailing the notice provided for under subsection (b), a lender, servicer, or lender's agent is notified in writing by an approved credit counselor and the approved credit counselor advises the lender, servicer, or lender's agent that the borrower is seeking approved credit counseling, then the lender, servicer, or lender's agent shall not institute legal action under Part 15 of Article XV of the Code of Civil Procedure for 30 days after the date of that notice. Only one such 30-day period of forbearance is allowed under this Section per subject loan.
(d) If, within the 30-day period provided under subsection (c), the lender, servicer, or lender's agent, the approved credit counselor, and the borrower agree to a debt management plan, then the lender, servicer, or lender's agent shall not institute legal action under Part 15 of Article XV of the Code of Civil Procedure for as long as the debt management plan is complied with by the borrower.
The agreed debt management plan must be in writing and signed by the lender, servicer, or lender's agent, the approved credit counselor, and the borrower. No modification of an approved debt management plan can be made without the mutual agreement of the lender, servicer, or lender's agent, the approved credit counselor, and the borrower.
Upon written notice to the lender, servicer, or lender's agent, the borrower may change approved credit counselors.
(e) If the borrower fails to comply with the agreed debt management plan, then nothing in this Section shall be construed to impair the legal right of the lender, servicer, or lender's agent to enforce the contract.
(Source: P.A. 93-561, eff. 1-1-04.)

(815 ILCS 137/105)
Sec. 105. Right to cure.
(a) Before an action is filed to foreclose or collect money due pursuant to a high risk home loan or before other action is taken to seize or transfer ownership of property subject to a high risk home loan, the lender or lender's assignee of the loan shall deliver to the borrower a notice of the right to cure the default, informing the borrower of all of the following:
(1) The nature of the default.
(2) The borrower's right to cure the default by

paying the sum of money required, provided that a lender or assignee shall accept any partial payment made or tendered in response to the notice. If the amount necessary to cure the default will change within 30 days of the notice due to the application of a daily interest rate or the addition of late fees, as allowed by the Act, the notice shall give sufficient information to enable the borrower to calculate the amount at any point within the 30-day period.

(3) The date by which the borrower may cure the

default to avoid a court action, acceleration and initiation of foreclosure, or other action to seize the property, which date shall not be less than 30 days after the date the notice is delivered, and the name, address, and telephone number of a person to whom the payment or tender shall be made.

(4) That if the borrower does not cure the default by

the date specified, the lender or assignee may file an action for money due or take steps to terminate the borrower's ownership in the property by requiring payment in full of the high risk home loan and commencing a foreclosure proceeding or other action to seize the property.

(5) The name, address, and telephone number of a

person whom the borrower may contact if the borrower disagrees with the assertion that a default has occurred or the correctness of the calculation of the amount required to cure the default.

(b) If a lender or assignee asserts that grounds for acceleration exist and requires the payment in full of all sums secured by the high risk home loan, the borrower or anyone authorized to act on the borrower's behalf may, at any time before the title is transferred by means of foreclosure, by judicial proceeding and sale, or other means, cure the default, and reinstate the high risk home loan. Cure of the default shall reinstate the borrower to the same position as if the default had not occurred and shall nullify, as of the date of the cure, an acceleration of any obligation under the high risk home loan arising from the default.
(c) To cure a default under this Section, a borrower shall not be required to pay any charge, fee, or penalty attributable to the exercise of the right to cure a default, other than the fees specifically allowed by this subsection. The borrower shall not be liable for any attorney fees relating to the default that are incurred by the lender or assignee prior to or during the 30-day period set forth in subsection (a) of this Section, nor for any such fees in excess of $100 that are incurred by the lender or assignee after the expiration of the 30-day period but before the lender or assignee files a foreclosure or other judicial action or takes other action to seize or transfer ownership of the real estate. After the lender or assignee files a foreclosure or other judicial action or takes other action to seize or transfer ownership of the real estate, the borrower shall only be liable for attorney fees that are reasonable and actually incurred by the lender or assignee, based on a reasonable hourly rate and a reasonable number of hours.
(d) If a default is cured prior to the initiation of any action to foreclose or to seize the residence, the lender or assignee shall not institute a proceeding or other action for that default. If a default is cured after the initiation of any action, the lender or assignee shall take such steps as are necessary to terminate the action.
(e) A lender or a lender's assignee of a high risk home loan that has the legal right to foreclose shall use the judicial foreclosure procedures provided by law. In such a proceeding, the borrower may assert the nonexistence of a default and any other claim or defense to acceleration and foreclosure, including any claim or defense based on a violation of the Act, though no such claim or defense shall be deemed a compulsory counterclaim.
(Source: P.A. 93-561, eff. 1-1-04.)

(815 ILCS 137/110)
Sec. 110. Mortgage Awareness Program.
(a) The Mortgage Awareness Program is a counseling and educational component that must be provided by the Director and the Commissioner.
(b) The core curriculum of the Mortgage Awareness Program shall include all of the following:
(1) Explanation of the amount financed.
(2) Explanation of the finance charge.
(3) Explanation of the annual percentage rate.
(4) Explanation of the total payments.
(5) Explanation of the loan costs, including broker's

fees, finance charges, points, and origination fees.

(6) Explanation of the right of rescission.
(7) Explanation of foreclosure procedures.
(8) Explanation of the significant debt ratios,

including total debt to income, loan debt to income, and loan debt to value of residence.

(9) Explanation of adjustable rate mortgage.
(10) Explanation of balloon payments.
(11) Explanation of credit options.
(12) Explanation of each item that appears on a good

faith estimate.

(13) Explanation of pre-payment penalties.
(c) Counseling session attendees must complete a personal income and expense statement, as well as a balance sheet, on forms provided by the Commissioner or the Director.
(d) Prior to signing a certificate of completion, approved credit counselors shall privately discuss with each attendee that attendee's income and expense statement and balance sheet, as well as the terms of any loan the attendee currently has or may be contemplating, and provide a third party review to establish the affordability of the loan.
(e) Counseling session attendees must be given a brochure that contains information covered by the Mortgage Awareness Program.
(f) Any lender, prior to making a high risk home loan, shall inform the borrower in writing of the right to participate in the Mortgage Awareness Program.
(g) No lender shall offer less favorable loan terms to a borrower due to a borrower's participation in the Mortgage Awareness Program.
(h) Except as prohibited elsewhere in this Section, the borrower may waive participation in the program, provided that the waiver occurs no less than 2 business days after the day that the borrower receives the notice required by subsection (f) of this Section and that the waiver is in writing in a form approved by the Commissioner and the Director.
(Source: P.A. 93-561, eff. 1-1-04.)

(815 ILCS 137/115)
Sec. 115. Report of default and foreclosure rates on conventional loans.
(a) On or before October 1 and April 1 of each year, each servicer of Illinois residential mortgage loans shall report to the Commissioner or the Director the default and foreclosure data of conventional loans for the 6-month periods ending June 30 and December 31, respectively.
(b) Each servicer shall report the following information:
(1) The average quarterly dollar amount of

conventional one to 4 family mortgage loans secured by Illinois real estate.

(2) The average quarterly number of conventional one

to 4 family mortgage loans secured by Illinois real estate.

(3) The average quarterly dollar amount of

conventional one to 4 family mortgage loans secured by Illinois real estate that are in default over 90 days.

(4) The average quarterly number of conventional one

to 4 family mortgage loans secured by Illinois real estate that are in default over 90 days.

(5) The dollar amount of foreclosures on one to 4

family conventional loans completed during the reporting period.

(6) The number of foreclosures on one to 4 family

conventional loans completed during the reporting period.

(7) Whether any of the loans where a foreclosure was

completed were originated less than 18 months before the completed foreclosure.

(8) Whether any of the loans where a foreclosure was

completed had a note rate greater than 10% for first lien mortgage loans or greater than 12% in the case of a junior lien.

(c) An officer of the servicer shall sign the form.
(Source: P.A. 93-561, eff. 1-1-04.)

(815 ILCS 137/120)
Sec. 120. Review and analysis.
(a) The Commissioner or Director shall review and analyze the default and foreclosure rate data reports submitted under Section 115.
(b) The reports and their analyses may be used for the following purposes:
(1) In setting the scope of a regularly scheduled

examination.

(2) In setting the scope of a special examination.
(3) In comparing the reported information of a

servicer.

(c) The Commissioner or the Director may correspond with a servicer to seek clarification of information contained in its report and to gather additional data concerning loans in default or loans in foreclosure.
(Source: P.A. 93-561, eff. 1-1-04.)

(815 ILCS 137/125)
Sec. 125. Third party review of high risk home loans.
(a) In the case of any high risk home loan, the borrower shall be afforded the opportunity to seek independent review by the Office or the Department of the loan terms, in order to determine affordability of the loan, when and if the General Assembly appropriates adequate funding to the Office or the Department specifically for this Section.
(b) The Office or the Department shall inform the borrower of the amount the borrower has available for a monthly mortgage payment based upon the borrower's budget.
(c) The Office or the Department shall review loan information pertaining to balloon payments and adjustable interest rates and other items disclosed by the loan documents affecting amount of payment and shall inform the borrower of such items.
(d) If, based upon the review, the borrower determines that the loan is not in his or her best economic interest, the reviewer shall so notify the lender. This determination shall enable the borrower to withdraw from the contemplated loan with no financial penalty.
(Source: P.A. 93-561, eff. 1-1-04.)

(815 ILCS 137/130)
Sec. 130. Circumstances voiding mandatory arbitration provisions. Without regard to whether a borrower is acting individually or on behalf of others similarly situated, a mandatory arbitration provision of a high risk home loan agreement that is oppressive, unfair, unconscionable, or substantially in derogation of the rights of the borrower is void.
(Source: P.A. 93-561, eff. 1-1-04.)

(815 ILCS 137/135)
Sec. 135. Remedies, enforcement, and limitations of liability.
(a) The remedies provided in this Act are cumulative and apply to persons or entities subject to this Act.
(b) Any knowing violation of this Act constitutes a violation of the Consumer Fraud and Deceptive Business Practices Act.
(c) If any provision of an agreement for a high risk home loan violates this Act, then that provision is unenforceable against the borrower.
(d)(1) Any natural or artificial person who purchases or otherwise is assigned or subsequently holds a high risk home loan shall be subject to all affirmative claims and defenses with respect to the loan that the borrower could assert against the lender or broker of the loan, provided that this item (d)(1) shall not apply if the purchaser, assignee or holder demonstrates by a preponderance of the evidence that it:
(A) has in place, at the time of the purchase,

assignment or transfer of the loans, policies that expressly prohibit its purchase, acceptance of assignment or holding of any high risk home loans;

(B) requires by contract that a seller, assignor or

transferor of high risk home loans to the purchaser, assignee or transferee represents and warrants to the purchaser, assignee or transferee that either (i) the seller, assignor or transferor will not sell, assign or transfer any high risk home loans to the purchaser, assignee or transferee, or (ii) the seller, assignor or transferor is a beneficiary of a representation and warranty from a previous seller, assignor or transferor to that effect; and

(C) exercises reasonable due diligence at the time of

the purchase, assignment or transfer of high risk home loans, or within a reasonable period of time after the purchase, assignment or transfer of such home loans, which is intended by the purchaser, assignee or transferee to prevent the purchaser, assignee or transferee from purchasing or taking assignment or otherwise holding any high risk home loans, provided that this reasonable due diligence requirement may be met by sampling and need not require loan-by-loan review.

(2) Limited to the amount required to reduce or extinguish the borrower's liability under the high cost home loan plus the amount required to recover costs, including reasonable attorney fees, a borrower acting only in an individual capacity may assert claims that the borrower could assert against a lender of the home loan against a subsequent holder or assignee of the home loan as follows:
(A) within 5 years of the closing date of a high risk

home loan, a violation of this Act in connection with the loan as an original action; and

(B) at any time during the term of a high risk home

loan, after an action to collect on the home loan or to foreclose on the collateral securing the home loan has been initiated, or the debt arising from the home loan has been accelerated, or the home loan has become 60 days in default, any defense, claim, counterclaim or action to enjoin foreclosure or preserve or obtain possession of the home that secures the loan.

(e) In addition to the limitation of liability afforded to subsequent purchasers, assignees, or holders under subsection (d) of this Section, a lender and a subsequent purchaser, assignee, or holder of the high risk home loan is not liable for a violation of this Act if:
(1) within 30 days of the loan closing and prior to

receiving any notice from the borrower of the violation, the lender has made appropriate restitution to the borrower and appropriate adjustments are made to the loan; or

(2) the violation was not intentional and resulted

from a bona fide error in fact, notwithstanding the maintenance of procedures reasonably adopted to avoid such errors, and within 60 days of the discovery of the violation and prior to receiving any notice from the borrower of the violation, the borrower is notified of the violation, appropriate restitution is made to the borrower, and appropriate adjustments are made to the loan.

(Source: P.A. 93-561, eff. 1-1-04.)

(815 ILCS 137/145)
Sec. 145. Subterfuge prohibited. No lender, with the intent to avoid the application or provisions of this Act, shall (i) divide a loan transaction into separate parts, (ii) structure a loan transaction as an open-end credit plan or another form of loan, or (iii) perform any other subterfuge.
(Source: P.A. 97-849, eff. 1-10-14 (see Section 10 of P.A. 97-1159, 78 Fed. Reg. 6855, 6857, 78 Fed. Reg. 10695, 10696, and 78 Fed. Reg. 44685, 44686).)

(815 ILCS 137/150)
Sec. 150. Preemption of administrative rules. Any relevant administrative rule promulgated before the effective date of this Act by the Department or the Office is preempted.
(Source: P.A. 93-561, eff. 1-1-04.)

(815 ILCS 137/153)
Sec. 153. Reporting of violations. The Office and the Department must report to the Attorney General all violations of this Act of which they become aware.
(Source: P.A. 93-561, eff. 1-1-04.)

(815 ILCS 137/155)
Sec. 155. Rulemaking. The Office and the Department may adopt reasonable rules to implement and administer this Act.
(Source: P.A. 93-561, eff. 1-1-04.)

(815 ILCS 137/160)
Sec. 160. Judicial review. All final administrative decisions under this Act are subject to judicial review pursuant to the provisions of the Administrative Review Law and any rules adopted pursuant thereto.
(Source: P.A. 93-561, eff. 1-1-04.)

(815 ILCS 137/165)
Sec. 165. Waiver prohibited. There shall be no waiver of any provision of this Act, except as explicitly provided in subsection (h) of Section 110.
(Source: P.A. 93-561, eff. 1-1-04.)

(815 ILCS 137/170)
Sec. 170. Superiority of Act. To the extent this Act conflicts with any other Illinois State financial regulation laws, except the Interest Act, this Act is superior and supersedes those laws for the purposes of regulating high risk home loans in Illinois.
(Source: P.A. 93-561, eff. 1-1-04.)

(815 ILCS 137/175)
Sec. 175. Severability. The provisions of this Act are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 93-561, eff. 1-1-04.)

(815 ILCS 137/800)
Sec. 800. (Amendatory provisions; text omitted).
(Source: P.A. 93-561, eff. 1-1-04; text omitted.)

(815 ILCS 137/805)
Sec. 805. (Amendatory provisions; text omitted).
(Source: P.A. 93-561, eff. 1-1-04; text omitted.)

(815 ILCS 137/810)
Sec. 810. (Amendatory provisions; text omitted).
(Source: P.A. 93-561, eff. 1-1-04; text omitted.)

(815 ILCS 137/815)
Sec. 815. (Amendatory provisions; text omitted).
(Source: P.A. 93-561, eff. 1-1-04; text omitted.)

(815 ILCS 137/820)
Sec. 820. (Amendatory provisions; text omitted).
(Source: P.A. 93-561, eff. 1-1-04; text omitted.)

(815 ILCS 137/825)
Sec. 825. (Amendatory provisions; text omitted).
(Source: P.A. 93-561, eff. 1-1-04; text omitted.)

(815 ILCS 137/830)
Sec. 830. (Amendatory provisions; text omitted).
(Source: P.A. 93-561, eff. 1-1-04; text omitted.)

(815 ILCS 137/835)
Sec. 835. (Amendatory provisions; text omitted).
(Source: P.A. 93-561, eff. 1-1-04; text omitted.)

(815 ILCS 137/840)
Sec. 840. (Amendatory provisions; text omitted).
(Source: P.A. 93-561, eff. 1-1-04; text omitted.)

(815 ILCS 137/845)
Sec. 845. (Amendatory provisions; text omitted).
(Source: P.A. 93-561, eff. 1-1-04; text omitted.)

(815 ILCS 137/900)
Sec. 900. Severability. The provisions of this Act are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 93-561, eff. 1-1-04.)



815 ILCS 140/ - Credit Card Issuance Act.

(815 ILCS 140/0.01) (from Ch. 17, par. 6000)
Sec. 0.01. Short title. This Act may be cited as the Credit Card Issuance Act.
(Source: P.A. 86-1324.)

(815 ILCS 140/1) (from Ch. 17, par. 6001)
Sec. 1. As used in this Act:
(a) "Credit card" has the meaning set forth in Section 17-0.5 of the Criminal Code of 2012, but does not include "debit card" as defined in that Section, which can also be used to obtain money, goods, services and anything else of value on credit, nor shall it include any negotiable instrument as defined in the Uniform Commercial Code, as now or hereafter amended;
(b) "Merchant credit card agreement" means a written agreement between a seller of goods, services or both, and the issuer of a credit card to any other party, pursuant to which the seller is obligated to accept credit cards; and
(c) "Credit card transaction" means a purchase and sale of goods, services or both, in which a seller, pursuant to a merchant credit card agreement, is obligated to accept a credit card and does accept the credit card in connection with such purchase and sale.
(Source: P.A. 96-1551, eff. 7-1-11; 97-1150, eff. 1-25-13.)

(815 ILCS 140/1a) (from Ch. 17, par. 6002)
Sec. 1a. No person may be denied a credit card, upon proper application therefor, solely on account of unlawful discrimination, as defined and prohibited in Section 4-103 of the Illinois Human Rights Act. No question requesting any information concerning an applicant's marital status shall appear on any credit card application except in connection with an application for a joint account.
(Source: P.A. 81-1216.)

(815 ILCS 140/1b) (from Ch. 17, par. 6003)
Sec. 1b. All credit card applications shall contain the following words verbatim:
a. No applicant may be denied a credit card on account of race, color, religion, national origin, ancestry, age (between 40 and 70), sex, marital status, physical or mental disability unrelated to the ability to pay or unfavorable discharge from military service.
b. The applicant may request the reason for rejection of his or her application for a credit card.
c. No person need reapply for a credit card solely because of a change in marital status unless the change in marital status has caused a deterioration in the person's financial position.
d. A person may hold a credit card in any name permitted by law that he or she regularly uses and is generally known by, so long as no fraud is intended thereby.
(Source: P.A. 99-143, eff. 7-27-15.)

(815 ILCS 140/1c) (from Ch. 17, par. 6004)
Sec. 1c. Notwithstanding the provisions of Sections 1a and 1b, credit card applications which conform to the requirements of the Federal Equal Credit Opportunity Act, amendments thereto, and any regulations issued or which may be issued thereunder shall be deemed to be in compliance with this Act.
(Source: P.A. 80-898.)

(815 ILCS 140/2) (from Ch. 17, par. 6005)
Sec. 2. Except to the extent provided in a merchant credit card agreement, a seller shall not be liable to the issuer of a credit card, or to any other party to a merchant credit card agreement or that party's agent or representative, for loss or damage to the issuer or other party resulting from a failure of the holder or user of the credit card to pay any obligation arising from a credit card transaction, provided that the seller has fully performed its obligation under the merchant credit card agreement and has not breached any of its obligations to the purchaser in the credit card transaction.
(Source: P.A. 76-1333.)

(815 ILCS 140/3) (from Ch. 17, par. 6006)
Sec. 3. In every case where an applicant for a credit card is rejected by a credit card issuer, the applicant, upon request, shall be informed of the reasons for such rejection. Failure to comply with this section is a civil rights violation under Section 4-103 of the Illinois Human Rights Act.
(Source: P.A. 81-1216.)

(815 ILCS 140/4) (from Ch. 17, par. 6007)
Sec. 4. A credit card issuer shall, when requested, consider the financial status of a married couple when making a determination as to whether to issue a credit card.
A credit card issuer shall, upon request by an applicant, consider such person's financial status when making a determination as to whether to issue such person a credit card as an individual.
(Source: P.A. 78-839.)

(815 ILCS 140/5) (from Ch. 17, par. 6008)
Sec. 5. No credit card issuer shall require a person to reapply for credit solely because of a change in marital status. Nothing in this section shall prevent a credit card issuer from requiring notification of any name change.
(Source: P.A. 79-600.)

(815 ILCS 140/6) (from Ch. 17, par. 6009)
Sec. 6. Disclosure to applicants.
(a) Except as provided in Section 25 of the Retail Installment Sales Act, relating to sellers or holders under a retail charge agreement and in subsection (c), a credit card issuer shall disclose, either on an application for a credit card or on literature accompanying the application, on or with any credit card account solicitation, and on each periodic billing statement mailed to a card holder, the following:
(1) the annual percentage rate or rates of interest

applicable to the account, or if the rate is variable, that fact, and the rate as of a specified date or the index from which the rate is determined;

(2) the annualized membership and/or participation

fee or charge, if any;

(3) the grace period, which is defined as the period

within which any credit extended under such credit plan must be repaid to avoid incurring an interest charge represented in terms of an annual percentage rate of interest, and if no such period is offered such fact shall be clearly stated;

(4) transaction fees, if assessed, for the use of the

credit card account, including, but not limited to a late payment charge, minimum finance charge and over the limit charge.

The term "solicitation" means written material mailed or any other solicitation in a written form which constitutes an application for, or a written offer which allows a person to open a credit card account without completing an application. Information required to be disclosed under item (2) of subsection (a) of this Section may be disclosed on literature accompanying the periodic billing statement.
(b) (Blank)
(c) No application, literature accompanying the application, account solicitation, periodic billing statement or literature accompanying the periodic billing statement sent by or on behalf of an issuer to residents of this State with respect to charge cards shall be required to set forth the information specified in items (1) and (3) of subsection (a) of this Section. As used in this subsection, the term "charge card" means any card, plate or other credit device pursuant to which the charge card issuer extends credit which is not subject to a finance charge and with which the charge card holder cannot automatically access credit that is repayable in installments.
(Source: P.A. 88-546.)

(815 ILCS 140/7) (from Ch. 17, par. 6010)
Sec. 7. (Repealed).
(Source: Repealed by P.A. 88-546.)

(815 ILCS 140/7.1) (from Ch. 17, par. 6010.1)
Sec. 7.1. Certain credit card transaction form required.
(a) Any person, firm, partnership, association or corporation which issues forms used for credit card transactions between the credit card holder and seller, shall only issue such credit card forms, except for such forms utilized for a special purpose incidental but related to the actual purchase and sale agreement including but not limited to shipping, delivery or installment of purchased merchandise or special orders, which:
(1) are carbonless; or
(2) are carbonized backed forms that may be retained

for recordkeeping purposes of the seller, the seller's agent or sub-contractor, the issuer or the customer; or

(3) after the transaction is complete, do not render

a separate piece of paper, carbon or otherwise, which readily identifies the cardholder by complete name or account number, other than those necessary for use by the seller, the seller's agent or sub-contractor, credit card holder and issuer to complete the credit card transaction; or

(4) has a perforated or split carbon, half of which

is disposable, and upon completion of the transaction the disposable portion of the carbon renders only half of the cardholder's name and account number.

(b) Any person, firm, partnership, association or corporation which accepts credit cards used for credit card transactions between the credit card holder and seller, shall only use credit card forms, except for such forms utilized for a special purpose incidental but related to the actual purchase and sale agreement including but not limited to shipping, delivery or installment of purchased merchandise or special orders, which:
(1) are carbonless; or
(2) are carbonized backed forms that may be retained

for recordkeeping purposes of the seller, the seller's agent or sub-contractor, the issuer or the customer; or

(3) after the transaction is complete, do not render

a separate piece of paper, carbon or otherwise, which readily identifies the cardholder by complete name or account number, other than those necessary for use by the seller, the seller's agent or sub-contractor, credit card holder and issuer to complete the credit card transaction; or

(4) has a perforated or split carbon, half of which

is disposable, and upon completion of the transaction the disposable portion of the carbon renders only half of the cardholder's name and account number.

No person, firm, partnership, association or

corporation which accepts credit cards for the transaction of business shall be deemed to have violated the provisions of this subsection, if such person, firm, partnership, association or corporation shows by a preponderance of evidence that the violation was not intentional and resulted from bona fide error made notwithstanding the maintenance of procedures reasonably adopted to avoid such error.

(c) A violation of subsection (a) of this Section is a business offense punishable by a fine of not less than $750 nor more than $1,000. A violation of subsection (b) of this Section constitutes a business offense punishable by a fine of $501, if a first offense by a person; and punishable by a fine of not less than $501, nor more than $1,000 if such offense is a second or subsequent offense by such person.
(Source: P.A. 86-781.)

(815 ILCS 140/7.2)
Sec. 7.2. No credit card issuer shall issue, provide, assign or deliver in any way a credit card account to and in the name of any person under the age of 21 unless the person has submitted a written application and the credit card issuer has:
(1) financial information that the person has an

independent ability to make the required minimum periodic payments on the proposed extension of credit; or

(2) financial information that a cosigner, guarantor,

or joint applicant who is at least 21 years old has an independent ability to make the required minimum periodic payments on the proposed extension of credit, and a signed agreement of the cosigner, guarantor, or joint applicant to be either jointly liable for any debt on the account or secondarily liable for any debt on the account incurred by the person before the person has attained the age of 21.

Upon delivery of a credit card account to and in the name of any person under the age of 18, the credit card issuer shall also include a pamphlet which details the responsible use of a credit card, an explanation of applicable credit limits, payment requirements and the penalties for the misuse and fraudulent use of a credit card.
This Section does not apply to a supplementary card issued to a person under the age of 21 that allows that person to access a credit card account in the name of a person over the age of 21 if the person over the age of 21 requested orally or in writing that the supplementary card be issued to the person under the age of 21.
(Source: P.A. 96-1193, eff. 7-22-10.)

(815 ILCS 140/8) (from Ch. 17, par. 6011)
Sec. 8. The Attorney General of this State may bring an action in the name of the State against any person to restrain and prevent any violation of this Act and to enforce and collect any penalty provided hereunder. In the enforcement of this Act, the Attorney General may accept an assurance of discontinuance of any act or practice deemed in violation of this Act from any person engaging in, or who has engaged in, that act or practice. Failure to perform the terms of any such assurance constitutes prima facie proof of a violation of this Act.
(Source: P.A. 86-781.)

(815 ILCS 140/9) (from Ch. 17, par. 6012)
Sec. 9. Penalties.
(a) Any credit card issuer who knowingly violates this Act is guilty of a Class A misdemeanor.
(b) No credit card issuer who violates this Act, except as a result of an accident or bona fide error of computation, may recover interest, annualized membership fee or participation fee or charge, late payment charges, minimum finance charges and over the limit charges in connection with any credit card issued.
(c) A credit card issuer who complies with or is exempt from the applicable disclosure requirements of the Truth in Lending Act and the regulations promulgated under that Act shall be deemed to be in compliance with or exempt from all of the provisions of subsection (a) of Section 6 of this Act.
(Source: P.A. 88-569; eff. 8-5-94.)



815 ILCS 145/ - Credit Card Liability Act.

(815 ILCS 145/0.01) (from Ch. 17, par. 6100)
Sec. 0.01. Short title. This Act may be cited as the Credit Card Liability Act.
(Source: P.A. 86-1324.)

(815 ILCS 145/1) (from Ch. 17, par. 6101)
Sec. 1. (a) No person in whose name a credit card is issued without his having requested or applied for the card or for the extension of the credit or establishment of a charge account which that card evidences is liable to the issuer of the card for any purchases made or other amounts owing by a use of that card from which he or a member of his family or household derive no benefit unless he has indicated his acceptance of the card by signing or using the card or by permitting or authorizing use of the card by another. A mere failure to destroy or return an unsolicited card is not such an indication. As used in this Act, "credit card" has the meaning ascribed to it in Section 17-0.5 of the Criminal Code of 2012, except that it does not include a card issued by any telephone company that is subject to supervision or regulation by the Illinois Commerce Commission or other public authority.
(b) When an action is brought by an issuer against the person named on the card, the burden of proving the request, application, authorization, permission, use or benefit as set forth in Section 1 hereof shall be upon plaintiff if put in issue by defendant. In the event of judgment for defendant, the court shall allow defendant a reasonable attorney's fee, to be taxed as costs.
(Source: P.A. 96-1551, eff. 7-1-11; 97-1150, eff. 1-25-13.)

(815 ILCS 145/2) (from Ch. 17, par. 6102)
Sec. 2. (a) Notwithstanding that a person in whose name a credit card has been issued has requested or applied for such card or has indicated his acceptance of an unsolicited credit card, as provided in Section 1 hereof, such person shall not be liable to the issuer unless the card issuer has given notice to such person of his potential liability, on the card or within two years preceding such use, and has provided such person with an addressed notification requiring no postage to be paid by such person which may be mailed in the event of the loss, theft, or possible unauthorized use of the credit card, and such person shall not be liable for any amount in excess of the applicable amount hereinafter set forth, resulting from unauthorized use of that card prior to notification to the card issuer of the loss, theft, or possible unauthorized use of that card:
Card without a signature panel......................$25.00
Card with a signature panel.........................$50.00
After the holder of the credit card gives notice to the issuer that a credit card is lost or stolen he is not liable for any amount resulting from unauthorized use of the card.
(b) When an action is brought by an issuer against the person named on a card, issuance of which has been requested, applied for, solicited or accepted and defendant puts in issue any transaction arising from the use of such card, the burden of proving benefit, authorization, use or permission by defendant as to such transaction shall be upon plaintiff. In the event defendant prevails with respect to any transaction so put in issue, the court may enter as a credit against any judgment for plaintiff, or as a judgment for defendant, a reasonable attorney's fee for services in connection with the transaction in respect of which the defendant prevails.
(Source: P.A. 77-1637.)



815 ILCS 150/ - Unsolicited Credit Card Act of 1977.

(815 ILCS 150/1) (from Ch. 17, par. 6201)
Sec. 1. This Act may be cited as the Unsolicited Credit Card Act of 1977.
(Source: P.A. 86-1475.)

(815 ILCS 150/2) (from Ch. 17, par. 6202)
Sec. 2. As used in this Act, the following words have the meaning ascribed to them in this Section:
"Financial institution" means any bank, insurance company, credit union, savings and loan association, investment trust or other depository of money or medium of savings or collective investment.
"Credit card" means any instrument or device, whether known as a credit card, credit plate, charge plate or any other name, issued with or without fee by an issuer for the use of the cardholder in obtaining money, goods, services or anything else of value on credit or in consideration of an undertaking or guaranty by the issuer of the payment of a check drawn by the cardholder. Automated cards, issued by financial institutions to and for the use of only the customers of such financial institutions, to be used in conjunction with or without computer facilities to allow such customers to make deposits and withdrawals to or from checking or savings accounts, cash checks, pay loan installments and utility bills or transfer funds between various accounts shall not be considered credit cards for the purposes of this Act provided they do not permit cash loan advances or by agreement permit overdraft checking services.
(Source: P.A. 81-1509.)

(815 ILCS 150/3) (from Ch. 17, par. 6203)
Sec. 3. No financial institution or other person or corporation doing business in this State shall issue any person a credit card, regardless of whether such credit card is to be used for personal, family, household, agricultural, business or commercial purposes, except (1) in response to a request or application therefor; or (2) as a renewal of, or in substitution for, an accepted credit card whether such card is issued by the same or a successor card issuer.
(Source: P.A. 80-531.)

(815 ILCS 150/4) (from Ch. 17, par. 6204)
Sec. 4. Any person, corporation or financial institution who violates the provisions of this Act shall be guilty of a business offense, and may be fined an amount not to exceed $500.
(Source: P.A. 80-531.)

(815 ILCS 150/5) (from Ch. 17, par. 6205)
Sec. 5. Nothing in this Act shall in any way alter or diminish the liabilities of credit card issuers as heretofore existent under the laws of the United States or the State of Illinois.
(Source: P.A. 80-531.)



815 ILCS 155/ - Student Loans to Minors Act.

(815 ILCS 155/0.01) (from Ch. 17, par. 6300)
Sec. 0.01. Short title. This Act may be cited as the Student Loans to Minors Act.
(Source: P.A. 86-1324.)

(815 ILCS 155/1) (from Ch. 17, par. 6301)
Sec. 1. Any student who has been accepted for admission to an institution in the State of Illinois approved by the State Superintendent of Public Instruction as an institution of higher education on either the undergraduate or graduate level shall be permitted to execute a legally binding promissory note for a loan necessary to attend or to continue in attendance at an institution of higher education, subject to approval by the institution of higher education attended.
(Source: Laws 1959, p. 2056.)



815 ILCS 160/ - Credit Agreements Act.

(815 ILCS 160/0.01) (from Ch. 17, par. 7100)
Sec. 0.01. Short title. This Act may be cited as the Credit Agreements Act.
(Source: P.A. 86-1324.)

(815 ILCS 160/1) (from Ch. 17, par. 7101)
Sec. 1. Definitions. For the purpose of this Act, the following terms have the meanings given them:
(1) "Credit agreement" means an agreement or commitment by a creditor to lend money or extend credit or delay or forbear repayment of money not primarily for personal, family or household purposes, and not in connection with the issuance of credit cards.
(2) "Creditor" means a person engaged in the business of lending money or extending credit.
(3) "Debtor" means a person who obtains credit or seeks a credit agreement or claims the existence of a credit agreement with a creditor or who owes money to a creditor.
(4) "Person" means an individual, corporation, partnership, joint venture, trust estate, unincorporated association or other entity.
(Source: P.A. 86-613.)

(815 ILCS 160/2) (from Ch. 17, par. 7102)
Sec. 2. Credit agreements to be in writing. A debtor may not maintain an action on or in any way related to a credit agreement unless the credit agreement is in writing, expresses an agreement or commitment to lend money or extend credit or delay or forbear repayment of money, sets forth the relevant terms and conditions, and is signed by the creditor and the debtor.
(Source: P.A. 86-613.)

(815 ILCS 160/3) (from Ch. 17, par. 7103)
Sec. 3. Actions not considered agreements. The following actions do not give rise to a claim, counter-claim, or defense by a debtor that a new credit agreement is created, unless the agreement satisfies the requirements of Section 2:
(1) the rendering of financial advice by a creditor to a debtor;
(2) the consultation by a creditor with a debtor; or
(3) the agreement by a creditor to modify or amend an existing credit agreement or to otherwise take certain actions, such as entering into a new credit agreement, forbearing from exercising remedies in connection with an existing credit agreement, or rescheduling or extending installments due under an existing credit agreement.
(Source: P.A. 86-613.)

(815 ILCS 160/3.1)
Sec. 3.1. Liability; privity of contract. No creditor shall be liable to a person not in privity of contract with the creditor for civil damages arising out of a credit agreement, or any conditions precedent thereto, except for acts or conduct by the creditor that constitute fraud against the person.
(Source: P.A. 89-309, eff. 8-11-95.)



815 ILCS 165/ - Consumer Deposit Security Act of 1987.

(815 ILCS 165/1) (from Ch. 29, par. 951)
Sec. 1. This Act shall be known and may be cited as the "Consumer Deposit Security Act of 1987".
(Source: P.A. 85-733.)

(815 ILCS 165/2) (from Ch. 29, par. 952)
Sec. 2. As used in this Act, the following words have the meaning ascribed to them in this Section.
"Consumer Goods" means any goods or items used primarily for personal, family or household purposes.
"Consumer Lease" means a contract in the form of a bailment or lease for the use of consumer goods for a period of time exceeding 4 months, for a total contractual obligation not exceeding $25,000, whether or not the lessee has the option to purchase or otherwise become the owner of the property at the expiration of the lease. The term consumer lease does not include a lease primarily for agricultural, business or commercial purposes or one made to an organization.
"Deposit" means any money held by the lessor to secure the performance by the lessee of the lessee's obligations under a consumer lease including, but not limited to, damage deposits, security deposits, advance rent deposits for other than the next immediate rental period; or any contractual deposit agreed to between the lessor and lessee in writing or orally.
"Lessor" means any person engaged in the business of leasing consumer goods under consumer leases.
"Lessee" means any individual leasing consumer goods under a consumer lease.
(Source: P.A. 85-733.)

(815 ILCS 165/3) (from Ch. 29, par. 953)
Sec. 3. Surety Bonds; Escrow Accounts. Any lessor who requires a deposit from a lessee in connection with a consumer lease shall either:
(a) have on file with the Illinois Attorney General a surety bond, executed by the lessor as principal and a surety company authorized and licensed to do business in the State as surety, in the amount of $10,000. The bond shall be in favor of the State of Illinois for the benefit of lessor's lessees, and shall secure payment by lessor of all amounts due to lessees under Sections 4 and 5 of this Act; or
(b) place the full amount of the deposit received in an account with a bank, trust company, or a savings and loan association authorized by law to do business in this State. The account shall be in the name of the lessor and shall be clearly denoted on the records of the bank, trust company or savings and loan association as an account for the deposit of security deposits. The lessee must be advised of the name and address of the bank, trust company or savings and loan association at which the security deposit is held. If the account is interest bearing, the party entitled to the deposit at the end of the lease shall be entitled to any and all interest accrued on the deposit. If the deposit amount is less than $150, such interest shall accrue to the account of the lessor.
(Source: P.A. 85-733.)

(815 ILCS 165/4) (from Ch. 29, par. 954)
Sec. 4. Statement of Account and Release of Deposit. Within 30 days, if the lessee has no liability based upon the value of the consumer goods, or 60 days, if the lessee has that liability, after termination of a consumer lease as to which a deposit has been received by the lessor, whether the termination is early or at the expiration of the lease term, the lessor shall mail to the lessee at the lessee's last known address:
(a) a statement of the lessee's account at termination, including, where applicable, the rental balance due, the amount of any additional charges for pick-up, late payment, returned checks or damage to the rented property, the amount of any deficiency between the value of the consumer goods and the lease balance, the grounds for any deposit forfeiture claimed by the lessor for breach of lease or violation of any lease term by the lessee, the total balance due, the total amount of the lessee's deposit, the amount of the deposit, if any, applied to the balance due, and the amount, if any, of the refund due to the lessee or the balance due to the lessor; and
(b) a check for the full amount of any refund due to the lessee.
(Source: P.A. 85-733.)

(815 ILCS 165/5) (from Ch. 29, par. 955)
Sec. 5. Lessor Noncompliance. In any successful action instituted by a lessee to recover all or any portion of a deposit withheld by a lessor who fails to comply with the requirements of Section 4, the lessee shall be entitled to recover 1 1/2 times the full amount of the deposit. If either a lessor or lessee institutes an action in a court of competent jurisdiction to adjudicate the party's right to all or a portion of a security deposit, the prevailing party shall be entitled to receive court costs plus a reasonable fee for that party's attorney.
(Source: P.A. 85-733.)



815 ILCS 170/ - Tender Act.

(815 ILCS 170/0.01) (from Ch. 135, par. 0.01)
Sec. 0.01. Short title. This Act may be cited as the Tender Act.
(Source: P.A. 86-1324.)

(815 ILCS 170/1) (from Ch. 135, par. 1)
Sec. 1. That when any note, bond, bill or other instrument in writing is for the payment or delivery of personal property other than money, and no particular place is specified therein for such payment or delivery, the maker may tender such personal property on the day of payment or delivery, at the place where the obligee or payee resided or had his place of business at the time of the execution of the instrument. If such personal property is too ponderous to be easily moved, or the obligee or payee has not, at the time of the execution of such instrument, a known place of residence or business in the county where the maker resided, or had his place of business, then tender may be made at the place where the maker resided or had his place of business at the time of the execution of the instrument. A tender made in pursuance of this section shall be equally valid, in case the instrument is assigned, as if no assignment had been made.
(Source: R.S. 1874, p. 1054.)

(815 ILCS 170/2) (from Ch. 135, par. 2)
Sec. 2. A legal tender of any such personal property shall discharge the maker of any such instrument from all liability thereon; and the property thus tendered shall be vested in the legal holder of the instrument, and he may maintain an action for the recovery thereof, or for damages if the possession be subsequently illegally withheld from him: Provided, however, if any such property so tendered shall be of a perishable nature, or shall require feeding or other sustentation, and the holder of such instrument be absent at the time of the tender, it shall be lawful for the person making the tender to preserve, feed and otherwise take care of the same, and he shall have a lien on such tendered property for his reasonable trouble, and the expense of feeding or sustaining such property, until payment be made, for such trouble and expense.
(Source: R.S. 1874, p. 1054.)

(815 ILCS 170/3) (from Ch. 135, par. 3)
Sec. 3. In all cases when a tender shall be made and full payment be offered, by discount or otherwise, as the party by contract or agreement ought to do, and the party to whom such tender shall be made doth refuse the same, and yet afterwards will sue for the debt or goods so tendered, the plaintiff shall not recover any costs in such suit.
(Source: R.S. 1874, p. 1054.)

(815 ILCS 170/4) (from Ch. 135, par. 4)
Sec. 4. A tender may also be made after an action is brought upon any contract, of the whole sum due thereon, with the legal costs of suit incurred up to the time of tender.
(Source: R.S. 1874, p. 1054.)

(815 ILCS 170/5) (from Ch. 135, par. 5)
Sec. 5. The tender last mentioned may be made either to the plaintiff or his attorney in the suit, and the defendant may avail himself of it in defense, in like manner as if it had been made before the commencement of the action, bringing into court, if the tender is not accepted, the amount so tendered for costs as well as for the debt or damages.
(Source: R.S. 1874, p. 1054.)



815 ILCS 175/ - Illinois Loan Brokers Act of 1995.

Article 5 - (This Article Compiled At 815 ILCS 602/5-1 Et Seq.)

(815 ILCS 175/Art. 5 heading)



Article 10 - (This Article Compiled At 815 ILCS 307/10-1 Et Seq.)

(815 ILCS 175/Art. 10 heading)



Article 15

(815 ILCS 175/Art. 15 heading)

(815 ILCS 175/15-1)
Sec. 15-1. Short title. This Article may be cited as the Illinois Loan Brokers Act of 1995, and references in this Article to "this Act" mean this Article.
(Source: P.A. 89-209, eff. 1-1-96.)

(815 ILCS 175/15-5)
Sec. 15-5. Definitions. As used in this Act, the terms defined in the Sections following this Section and preceding Section 15-6 have the meanings ascribed therein.
(Source: P.A. 89-209, eff. 1-1-96.)

(815 ILCS 175/15-5.03)
Sec. 15-5.03. Borrower. "Borrower" means any person who has signed an agreement with a loan broker that provides for the services described in Section 15-5.15, for compensation.
(Source: P.A. 90-70, eff. 7-8-97.)

(815 ILCS 175/15-5.05)
Sec. 15-5.05. Creditor. "Creditor" means any person to whom a loan is initially payable on the face of the note or contract evidencing the loan.
(Source: P.A. 89-209, eff. 1-1-96.)

(815 ILCS 175/15-5.10)
Sec. 15-5.10. Loan. "Loan" means any agreement to advance money or property in return for the promise to make payments for the money or property.
(Source: P.A. 89-209, eff. 1-1-96.)

(815 ILCS 175/15-5.15)
Sec. 15-5.15. Loan broker.
(a) "Loan Broker" means any person who, in return for a fee, commission, or other compensation from any person, promises to procure a loan for any person or assist any person in procuring a loan from any third party, or who promises to consider whether or not to make a loan to any person.
(b) Loan broker does not include any of the following:
(1) Any bank, savings bank, trust company, savings

and loan association, credit union or any other financial institution regulated by any agency of the United States or authorized to do business in this State.

(2) Any person authorized to sell and service loans

for the federal National Mortgage Association or the federal Home Loan Mortgage Corporation, issue securities backed by the Government National Mortgage Association, make loans insured by the federal Department of Housing and Urban Development, make loans guaranteed by the federal Veterans Administration, or act as a correspondent of loans insured by the federal Department of Housing and Urban Development or guaranteed by the federal Veterans Administration.

(3) Any insurance producer or company authorized to

do business in this State.

(4) Any person arranging financing for the sale of

the person's product.

(5) Any person authorized to conduct business under

the Residential Mortgage License Act of 1987.

(6) Any person authorized to do business in this

State and regulated by the Department of Financial Institutions or the Office of Banks and Real Estate.

(Source: P.A. 92-308, eff. 1-1-02.)

(815 ILCS 175/15-5.20)
Sec. 15-5.20. Person. "Person" means an individual, a corporation, trust, limited liability company, partnership, a joint stock company, limited liability partnership, incorporated or unincorporated association, or any other entity.
(Source: P.A. 92-308, eff. 1-1-02.)

(815 ILCS 175/15-10)
Sec. 15-10. Registration required. It shall be unlawful for any person to engage in the business of loan brokering unless registered under this Act.
(Source: P.A. 89-209, eff. 1-1-96.)

(815 ILCS 175/15-15)
Sec. 15-15. Application for registration; contents; bond; issuance; effective date; consent to Secretary of State as process agent.
(a) In order to be registered under this Act a loan broker shall file an application for registration with the Secretary of State. The application for registration shall contain:
(1) the disclosure document required under subsection

(b) of Section 15-30 of this Act and the form of disclosure statement proposed to be used under item (1) of subsection (b) of Section 15-30 of this Act;

(2) consent to service of process under subsection

(e) of this Section;

(3) evidence of the bond required in subsection (b)

of this Section;

(4) a fee in the amount as specified in subsection

(a) of Section 15-25 of this Act, and shall not be returnable in any event.

(b) A loan broker who engages in any loan brokerage transactions where the loan is subject to the Truth-in-Lending Act must maintain a bond satisfactory to the Secretary of State in the amount of $25,000, which shall be in favor of the State.
(c) Whenever the provisions of this Act have been complied with, the Secretary of State shall issue a certificate of registration to the applicant, authorizing the applicant to engage in the business of loan brokering.
(d) An application for registration becomes effective 30 days after it is filed, unless a certificate of the Secretary of State establishes an earlier effective date. Every registration is effective until January 1 of the year after it goes into effect.
(e) Every applicant for registration shall file with the Secretary of State, in such form as the Secretary of State may prescribe by rule or regulation, an irrevocable consent appointing the Secretary of State to be the applicant's agent to receive service of any lawful process in any noncriminal suit, action or proceeding against the applicant arising from the violation of any provision of this Act.
(f) An application shall be considered filed when all required documentation and fees are received by the Office of the Secretary of State.
(Source: P.A. 90-70, eff. 7-8-97; 91-357, eff. 7-29-99.)

(815 ILCS 175/15-20)
Sec. 15-20. Renewal of registration.
(a) A loan broker may not continue engaging in the business of loan brokering unless the broker's registration is renewed annually. A loan broker shall renew the registration by filing with the Secretary of State, at least 30 days before the expiration of the registration, an application containing any information the Secretary of State may require by rule or regulation or order to indicate any material change from the information contained in the applicant's original application or any previous application.
(b) An application for renewal must be accompanied by a filing fee in the amount specified in subsection (a) of Section 15-25 of this Act. The application and fee is not returnable in any event.
(c) Notwithstanding the foregoing, applications for renewal of registration of loan brokers may be filed within 30 days following the expiration of the registration provided that the applicant pays the annual registration fee together with an additional amount equal to the annual registration fee and files any other information or documents that the Secretary of State may prescribe by rule or order. Any application filed within 30 days following the expiration of the registration shall be automatically effective as of the time of the earlier expiration provided that the proper fee has been paid to the Secretary of State.
(Source: P.A. 92-308, eff. 1-1-02.)

(815 ILCS 175/15-25)
Sec. 15-25. Fees and funds; accounting and deposit in Securities Audit and Enforcement Fund.
(a) The Secretary of State shall by rule or regulation impose and shall collect fees necessary for the administration of this Act including, but not limited to, fees for the following purposes:
(1) filing an application pursuant to Section 15-15

of this Act;

(2) examining an application pursuant to Section

15-15 or Section 15-20 of this Act;

(3) registering a loan broker pursuant to Section

15-15 of this Act;

(4) renewing registration of a loan broker pursuant

to Section 15-20 of this Act;

(5) failure to file or file timely any document or

information required under this Act;

(6) acceptance of service of process pursuant to

Section 15-95;

(7) issuance of certification pursuant to Section

15-50; or

(8) late registration fee pursuant to Section

15-20(c).

(b) The Secretary of State may, by rule or regulation, raise or lower any fee imposed by this Act, and which he or she is authorized by law to collect under this Act.
(c) All fees and funds accruing for the administration of this Act shall be accounted for by the Secretary of State and shall be deposited with the State Treasurer who shall deposit them in the Securities Audit and Enforcement Fund.
(Source: P.A. 92-308, eff. 1-1-02.)

(815 ILCS 175/15-30)
Sec. 15-30. Disclosure document to be provided by loan broker.
(a) At the time any person signs a contract for the services of a loan broker, or at the time the loan broker receives any consideration upon the contract, whichever occurs first, the loan broker must provide to the contracting person a written disclosure document that meets the requirements set forth in subsection (b) of this Section.
(b) A written disclosure statement shall contain the following information:
(1) A disclosure statement which shall be the cover

sheet and shall be entitled in at least 10-point boldface capital letters "DISCLOSURES REQUIRED BY LAW". Under this title shall appear the statement in at least 10-point type that "THE SECRETARY OF STATE HAS NOT REVIEWED AND DOES NOT APPROVE, RECOMMEND, ENDORSE OR SPONSOR ANY LOAN BROKERAGE CONTRACT. THE INFORMATION CONTAINED IN THIS DISCLOSURE HAS NOT BEEN VERIFIED BY THE SECRETARY OF STATE. IF YOU HAVE ANY QUESTIONS SEE AN ATTORNEY BEFORE YOU SIGN A CONTRACT OR AGREEMENT." Nothing except the title and the required statement shall appear on the cover sheet.

(2) The name and form of organization of the broker,

the names under which the broker has done, is doing, or intends to do business, and the name of any parent organization or affiliate of the broker.

(3) The names, addresses and titles of the broker's

officers, directors, trustees, general partners, general managers, principal executives and any other person performing similar duties.

(4) The length of time the broker has conducted

business as a loan broker.

(5) A full and detailed description of the actual

services that the loan broker undertakes to perform for the prospective borrower.

(6) A specific statement of the circumstances under

which the broker will be entitled to obtain or retain consideration from the party with whom the broker contracts.

(7) Any other information the Secretary of State may

require by rule or regulation.

(b-5) The information in subdivisions b(5) and b(6) of this Section need not be set out on the disclosure document if the loan broker's contract is provided with the disclosure document.
(c) A loan broker shall amend the disclosure document required by subsection (b) of this Section whenever necessary to prevent it from containing any false or misleading statement of a material fact and shall deliver a copy of the amended disclosure document to the Secretary of State on or before the date of the amendment.
(d) A loan broker shall deliver to any person who proposes to become obligated for a loan an estimated disclosure document if the creditor is required to deliver to the person a disclosure document under the Truth-in-Lending Law, 15 U.S.C. 1601-1667e, for the transaction. The estimated disclosure document shall:
(1) Be delivered to the person before the person

becomes contractually obligated on the loan; or

(2) Be delivered or placed in the mail to the person

not later than 3 business days after the person enters into an agreement with the loan broker whichever occurs first. The estimated disclosure document must contain all the information and be in the form required by the Truth-in-Lending Law, 15 U.S.C. 1601-1667e, and regulations under that Law. However, the annual percentage rate, finance charge, total of payments and other matters required under the Truth-in-Lending Law, 15 U.S.C. 1601-1667e, shall be adjusted to reflect the amount of all fees and charges of the loan broker that the creditor could exclude from an estimated disclosure document. The estimated disclosure document must state at the top in at least 10 point type: "THE FOLLOWING IS AN ESTIMATED DISCLOSURE DOCUMENT SHOWING YOUR LOAN TRANSACTION AS IF THE FEES AND CHARGES YOU ARE SCHEDULED TO PAY US WERE CHARGED TO YOU DIRECTLY BY THE CREDITOR." After the estimated disclosure document is delivered to any person, the loan broker shall deliver to the person an additional statement redisclosing all items if the actual annual percentage rate will vary from the annual percentage rate contained in the original estimated disclosure document by more than 0.125%. Any required additional disclosure document shall be delivered or placed in the mail before consummation of the loan or no later than 3 days from when the information that requires redisclosure becomes available, whichever occurs first.

(e) If none of the exemptions in Section 10-30.5 apply, then for a period of 7 days after the time the borrower signs a contract for the services, the borrower shall have the right to rescind the contract for services with the loan broker and receive all fees actually paid thereon; provided, however, that the client who has rescinded the contract may not use or disclose any confidential or non-public information provided to the client by the loan broker.
(Source: P.A. 89-209, eff. 1-1-96; 90-70, eff. 7-8-97.)

(815 ILCS 175/15-30.5)
Sec. 15-30.5. Exemption from disclosure requirement. The disclosure requirement of Section 15-30 shall not apply where the borrower to be represented by the loan broker:
(a) Is a natural person who has, or is reasonably

believed by the loan broker relying upon this Section to have, a net worth or joint net worth with that person's spouse in excess of $1,000,000 at the time of the execution of the loan broker agreement;

(b) Is a natural person who has, or is reasonably

believed by the loan broker relying upon this Section to have, an income or joint income with that person's spouse in excess of $200,000 in the most recent applicable fiscal year;

(c) Is a person who is not a natural person who has,

or is reasonably believed by the loan broker relying upon this Section to have, total assets having a value of $1,000,000 and has been in existence for at least nine months and was not formed for the purposes of the transaction;

(d) Is a person who is not a natural person who has,

or is reasonably believed by the loan broker relying upon this Section to have, gross revenue in excess of $200,000 in the most recent applicable fiscal year and has been in existence for at least nine months and was not formed for the purposes of this transaction;

(e) Is a person who is not a natural person in which

at least 90% of the equity interest is owned, or is reasonably believed by the loan broker relying upon this Section to be owned, by persons who meet any of the tests set forth in this subsection; or

(f) Has had an attorney review the loan broker's

contract.

A loan broker may rely upon a statement signed by the borrower that such borrower is any of the categories enumerated above.
(Source: P.A. 90-70, eff. 7-8-97.)

(815 ILCS 175/15-35)
Sec. 15-35. Contracts required to be in writing; retention of copy by borrowing party. To be enforceable, every contract for the services of a loan broker shall be in writing and signed by all contracting parties. The borrowing party and loan broker shall retain a copy of the signed contract at the time it is signed. The loan broker shall retain a copy of the contract for a period of 6 years.
(Source: P.A. 89-209, eff. 1-1-96; 90-70, eff. 7-8-97.)

(815 ILCS 175/15-40)
Sec. 15-40. Denial, suspension or revocation of registration; orders and hearing.
(a) The Secretary of State may deny, suspend or revoke the registration of a loan broker if the loan broker:
(1) Fails to maintain the bond required under

subsection (b) of Section 15-15 of this Act.

(2) Is insolvent.
(3) Has violated any provision of this Act.
(4) Has filed with the Secretary of State any

document or statement containing any false representation of a material fact or omitting to state a material fact.

(5) Has been convicted, within 10 years before the

date of the application, renewal or review, of any crime involving fraud or deceit.

(b) The Secretary of State may not enter a final order denying, suspending or revoking the registration of a loan broker without prior notice to all interested parties, opportunity for a hearing and written findings of fact and conclusions of law. The Secretary of State may by summary order deny, suspend or revoke a registration pending final determination of any proceeding under this Section. Upon the entry of a summary order, the Secretary of State shall promptly notify all interested parties that it has been entered, of the reasons for the summary order and, that upon receipt by the Secretary of State of a written request from a party, the matter will be set for hearing which shall be conducted in accordance with the provisions of the Illinois Administrative Procedure Act. If no hearing is requested within 30 days of the entry of the order and none is ordered by the Secretary of State, the order remains in effect until it is modified vacated, or superseded by a final order. A final order may be entered by the Secretary of State against any party who fails to request a hearing within 30 days of the entry of the summary order. If a hearing is requested or ordered, the Secretary of State, after notice of the hearing has been given to all interested persons and the hearing has been held, may modify or vacate the order, extend it until final determination, or issue a final order.
(Source: P.A. 89-209, eff. 1-1-96; 90-70, eff. 7-8-97.)

(815 ILCS 175/15-45)
Sec. 15-45. Powers of Secretary of State; privilege against self-incrimination; admissibility into evidence.
(a) The Secretary of State may do the following:
(1) Adopt rules and regulations to implement this Act.
(2) Make investigations and examinations:
(A) in connection with any application for

registration of any loan broker or any registration already granted; or

(B) whenever it appears to the Secretary of

State, upon the basis of a complaint or information, that reasonable grounds exist for the belief that an investigation or examination is necessary or advisable for the more complete protection of the interests of the public.

(3) Charge as costs of investigation or examination

all reasonable expenses, including a per diem prorated upon the salary of any employee and actual traveling and hotel expenses. All reasonable expenses are to be paid by the party or parties under investigation or examination.

(4) Issue notices and orders, including cease and

desist notices and orders, after making an investigation or examination under item (2) of subsection (a) of this Section. The Secretary of State may also bring an action to prohibit a person from violating this Act. The Secretary of State shall notify the person that an order or notice has been issued, the reasons for it and that a hearing will be set in accordance with the provisions of the Illinois Administrative Procedure Act after the Secretary of State receives a written request from the person requesting a hearing.

(5) Sign all orders, official certifications,

documents or papers issued under this Act or delegate the authority to sign any of those items to his or her designee.

(6) Hold and conduct hearings.
(7) Hear evidence.
(8) Conduct inquiries with or without hearings.

Inquiries shall include oral and written requests for information. A failure to respond to a written request for information may be deemed a violation of this Act and the Secretary of State may issue notices and orders, including cease and desist notices and orders, against the violators.

(9) Receive reports of investigators or other

officers or employees of the State of Illinois or any municipal corporation or governmental subdivision within the State.

(10) (Blank).
(11) (Blank).
(12) (Blank).
(13) Order depositions to be taken of any witness

residing within or without the State. The depositions shall be taken in the manner prescribed by law for depositions in civil actions and made returnable to the Secretary of State.

(14) For the purpose of all investigations, audits,

examinations, or inspections that, in the opinion of the Secretary of State are necessary and proper for the enforcement of this Act, the Secretary of State or a person designated by him or her is empowered to administer oaths and affirmations, subpoena witnesses, take evidence, and require by subpoena or other lawful means provided by this Act or the rules adopted by the Secretary of State the production of any books and records, papers, or other documents that the Secretary of State or a person designated by him or her deems relevant or material to the inquiry.

(b) If any person refuses to obey a subpoena issued under this Act, the Secretary of State may make application to any court of competent jurisdiction to order the person to appear before the Secretary of State and produce documentary evidence or give evidence as directed in the subpoena. The failure to obey the order of the court shall be subject to punishment by the court as contempt of court.
(c) No person shall be excused from complying with a subpoena on the ground that the testimony or evidence required may tend to incriminate the person or subject the person to a penalty or forfeiture. No individual may be prosecuted or subject to any penalty or forfeiture for or on account of any transaction, matter or thing which the individual is compelled to testify or produce evidence, after claiming the privilege against self-incrimination. However, the individual so testifying shall not be exempt from prosecution and punishment for perjury committed in so testifying.
(d) In any prosecution, action, suit or proceeding based upon or arising out of this Act, the Secretary of State may sign a certificate showing compliance or non-compliance with this Act by any loan broker. This shall constitute prima facie evidence of compliance or non-compliance with this Act and shall be admissible in evidence in any court.
(e) Whenever it shall appear to the Secretary of State that any person is engaged or about to engage in any acts or practices which constitute or will constitute a violation of this Act, or of any rule or regulation prescribed under authority of this Act, the Secretary of State may at his or her discretion, through the Attorney General:
(1) File a complaint and apply for a temporary

restraining order without notice, and upon a proper showing the court may enter a temporary restraining order without a bond, to enforce this Act.

(2) File a complaint and apply for a preliminary or

permanent injunction, and, after notice and hearing and upon a proper showing, the court may grant a preliminary or permanent injunction and may order the defendant to make an offer of rescission with respect to any contract for loan brokerage services determined by the court to be unlawful under this Act.

(f) The court shall further have jurisdiction and authority, in addition to the penalties and other remedies in this Act provided, to enter an order for the appointment of the court or a person as a receiver, conservator, ancillary receiver or ancillary conservator for the defendant or the defendant's assets located in this State, or to require restitution, damages or disgorgement of profits on behalf of the person or persons injured by the act or practice constituting the subject matter of the action, and may assess costs and attorneys fees against the defendant for the use of the State.
(Source: P.A. 91-357, eff. 7-29-99; 92-308, eff. 1-1-02.)

(815 ILCS 175/15-50)
Sec. 15-50. Evidentiary matters.
(a) Certified copies of documents or records admissible in actions or proceedings under this Act. Copies of any statement or document filed with the Secretary of State, and copies of any records of the Secretary of State, certified to by the Secretary of State are admissible in any prosecution, action, suit or proceeding based upon, or arising out of or under, the provisions of this Act to the same effect as the original of the statement, document or record would be if actually produced.
(b) In any action, administrative, civil, or criminal, a certificate under the seal of the State of Illinois, signed by the Secretary of State, attesting to the filing of or the absence of the filing of any document or record with the Secretary of State under this Act, shall constitute prima facie evidence of the filing or of the absence of the filing, and shall be admissible in evidence in any administrative, criminal, or civil action.
(c) Any certificate pursuant to subsection (a) or (b) of this Section shall be furnished by the Secretary of State upon application therefor in the form and in the manner prescribed by the Secretary of State by rule, and shall be accompanied by payment of a non-refundable certification fee in the amount specified by rule or order of the Secretary of State.
(Source: P.A. 92-308, eff. 1-1-02.)

(815 ILCS 175/15-55)
Sec. 15-55. Violations; administrative fines; enforcement.
(a) If the Secretary of State determines, after notice and opportunity for a hearing, that a person has violated this Act, the Secretary of State may in addition to all other remedies, impose an administrative fine upon the person in an amount not to exceed $10,000 for each violation.
(b) The Secretary of State may bring an action in the circuit court of Sangamon or Cook county to enforce payment of fines imposed under this Section.
(c) If the Secretary of State shall find that any person has violated any provision of this Act, the Secretary of State may, by written order temporarily or permanently prohibit or suspend such person from acting as a loan broker.
(d) If the Secretary of State shall find that any person is acting or has acted as a loan broker as defined in Section 15-5.15 of this Act, without prior thereto or at the time thereof having complied with the registration requirements of this Act, the Secretary of State may by written order prohibit such person from acting as a loan broker in this State.
(e) Anything herein contained to the contrary notwithstanding, the Secretary of State may temporarily prohibit or suspend, for a maximum period of 90 days, by an order effective immediately, any individual or entity acting as a loan broker or engaging in the business of providing loan brokerage services, without notice and prior hearing, if the Secretary of State in his or her opinion, based upon credible evidence, deems it necessary to prevent an imminent violation of this Act or to prevent losses to clients which the Secretary of State reasonably believes will occur as a result of a prior violation of this Act. Immediately after taking action without such notice and hearing, the Secretary of State shall deliver a copy of the temporary order to the respondent named therein by personal service or registered mail or certified mail, return receipt requested. The temporary order shall set forth the grounds for the action and shall advise that the respondent may request a hearing to be held as soon as reasonably practicable, that the request for a hearing will not stop the effectiveness of the temporary order and that respondent's failure to request a hearing within 30 days after the date of the entry of the temporary order, shall constitute an admission of any facts alleged therein and shall constitute sufficient basis to make the temporary order final.
(f) The Secretary of State may issue a temporary order suspending or delaying the effectiveness of any registration of a loan broker under this Act subsequent to and upon the basis of the issuance of any stop, suspension or similar order by any agency of the United States regulating loan brokers or any state or federal courts with respect to the person who is the subject of the registration under this Act, and such order shall become effective as of the date and time of effectiveness of the agency or court order and shall be vacated automatically at such time as the order of the agency or court order is no longer in effect.
(Source: P.A. 89-209, eff. 1-1-96; 90-70, eff. 7-8-97.)

(815 ILCS 175/15-60)
Sec. 15-60. Violations; liability of loan broker to damaged parties; rights of prospective borrower. A person who violates this Act, in connection with a contract for the services of a loan broker, is liable to any person damaged by the violation, for the amount of the actual damages suffered, interest at the legal rate, and attorney fees. If a loan broker violates any provision of this Act, in connection with a contract for loan brokering services, the contract is void, and the prospective borrower is entitled to receive from the loan broker all sums paid to the loan broker, with interest and any attorney's fee required to enforce this Section. Any provision of this Section to the contrary notwithstanding, the civil remedies of this Section shall not be available against any person by reason of failure to comply with the requirements of Section 15-75 of this Act.
(Source: P.A. 89-209, eff. 1-1-96; 90-70, eff. 7-8-97.)

(815 ILCS 175/15-65)
Sec. 15-65. Violation. Any person who willfully violates this Act commits a Class 4 felony.
(Source: P.A. 89-209, eff. 1-1-96.)

(815 ILCS 175/15-70)
Sec. 15-70. Rescission of contract under Truth-in-Lending Law; notice to creditor.
(a) If a transaction for which a loan broker has charged any fee or collected any costs is rescinded by any person under the provisions of the Truth-in-Lending Law, 15 U.S.C. 1601-1667e, within 20 calendar days after a notice of the rescission has been delivered to the creditor, the loan broker shall return to the person any money or property that has been given to the loan broker, including property or money the loan broker delivered or directed to third parties.
(b) For purposes of calculating the time period during which a person may rescind a contract under this Section, a contract with a loan broker shall be considered to be a sale of services that occurs on the date the person receives the disclosure document required by Section 15-30 of this Act.
(Source: P.A. 89-209, eff. 1-1-96.)

(815 ILCS 175/15-75)
Sec. 15-75. Account numbers required; retention and maintenance of records.
(a) Each loan broker agreement shall be given an account number and all instruments taken in connection with that agreement must bear this number. Each loan broker shall keep and maintain the following records or their equivalent:
(1) A loan agreement register that consists of a

chronological listing of all loan broker agreements that have been entered into. For each loan broker agreement the register shall contain the following:

(A) The account number.
(B) The date of the agreement.
(C) The name of the borrower or any proposed

borrower.

(D) The amount of any fees charged.
(E) The cost and type of any insurance required.
(2) A file for each borrower or proposed borrower

shall contain the following:

(A) The name and address of the borrower or any

proposed borrower.

(B) A copy of the signed loan broker agreement.
(C) A copy of any other papers or instruments

used in connection with the loan broker agreement and signed by the borrower or any proposed borrower, including a copy of the disclosure document required by Section 15-30 of this Act that contains an acknowledged receipt by the borrower or any proposed borrower.

(D) If a loan was obtained for the borrower, the

name and address of the creditor.

(E) If a loan is accepted by the borrower, a copy

of the loan agreement.

(F) The amount of the loan broker's fee that the

borrower has paid. If there is an unpaid balance, the status of any collection efforts.

(3) All receipts from or for the account of borrowers

or any proposed borrowers and all disbursements to or for the account of borrowers or any proposed borrowers, recorded so that the transactions are readily identifiable.

(4) A general ledger that shall be posted at least

monthly, and a trial balance sheet and profit and loss statement prepared within 30 days of the Secretary of State's request for the information.

(5) A copy of:
(A) All advertisements, pamphlets, circulars,

letters, articles or communications published in any newspaper, magazine or periodical.

(B) Scripts of any recording, radio or television

announcement.

(C) Any sales kits or literature to be used in

solicitation of borrowers.

(b) The records listed in subsection (a) of this Section shall be kept for a period of 6 years in the loan broker's principal office and must be separate or readily identifiable from the records of any other business that is conducted in the office of the loan broker.
(Source: P.A. 89-209, eff. 1-1-96.)

(815 ILCS 175/15-80)
Sec. 15-80. Persons exempt from registration and other duties; burden of proof thereof.
(a) The following persons are exempt from the requirements of Sections 15-10, 15-15, 15-20, 15-25, 15-30, 15-35, 15-40, and 15-75 of this Act:
(1) Any attorney while engaging in the practice of

law.

(2) Any certified public accountant licensed to

practice in Illinois, while engaged in practice as a certified public accountant and whose service in relation to procurement of a loan is incidental to his or her practice.

(3) Any person licensed to engage in business as a

real estate broker or salesperson in Illinois while rendering services in the ordinary course of a transaction in which a license as a real estate broker or salesperson is required.

(4) Any dealer, salesperson or investment adviser

registered under the Illinois Securities Law of 1953, or an investment advisor, representative, or any person who is regularly engaged in the business of offering or selling securities in a transaction exempted under subsection C, H, M, R, Q, or S of Section 4 of the Illinois Securities Law of 1953 or subsection G of Section 4 of the Illinois Securities Law of 1953 provided that such person is registered under the federal securities law.

(4.1) An associated person described in subdivision

(h)(2) of Section 15 of the Federal 1934 Act.

(4.2) An investment adviser registered pursuant to

Section 203 of the Federal 1940 Investment Advisers Act.

(4.3) A person described in subdivision (a)(11) of

Section 202 of the Federal 1940 Investment Advisers Act.

(5) Any person whose fee is wholly contingent on the

successful procurement of a loan from a third party and to whom no fee, other than a bona fide third party fee, is paid before the procurement.

(6) Any person who is a creditor, or proposed to be

a creditor, for any loan.

(7) (Blank).
(8) Any person regulated by the Department of

Financial Institutions or the Office of Banks and Real Estate, or any insurance producer or company authorized to do business in this State.

(b) As used in this Section, "bona fide third party fee" includes fees for:
(1) Credit reports, appraisals and investigations.
(2) If the loan is to be secured by real property,

title examinations, an abstract of title, title insurance, a property survey and similar purposes.

(c) As used in this Section, "successful procurement of a loan" means that a binding commitment from a creditor to advance money has been received and accepted by the borrower.
(d) The burden of proof of any exemption provided in this Act shall be on the party claiming the exemption.
(Source: P.A. 100-201, eff. 8-18-17.)

(815 ILCS 175/15-85)
Sec. 15-85. Fraudulent and prohibited acts.
(a) A loan broker shall not, in connection with a contract for the services of a loan broker, either directly or indirectly, do any of the following:
(1) Employ any device, scheme or article to defraud.
(2) Make any untrue statements of a material fact or

omit to state a material fact necessary in order to make the statements made, in the light of circumstances under which they are made, not misleading.

(3) Engage in any act, practice or course of business

that operates or would operate as a fraud or deceit upon any person.

(b) A loan broker shall not either directly or indirectly do any of the following:
(1) act as a loan broker without registration under

this Act unless exempt under the Act;

(2) fail to file with the Secretary of State any

application, report, document, or answer required to be filed under the provisions of this Act or any rule made by the Secretary of State pursuant to this Act, or fail to comply with the terms of any order issued pursuant to this Act or any rules made by the Secretary of State;

(3) fail to keep or maintain any records as required

under the provisions of this Act or any rule made by the Secretary of State pursuant to this Act.

(Source: P.A. 92-308, eff. 1-1-02.)

(815 ILCS 175/15-90)
Sec. 15-90. Deposit of moneys. All moneys received under this Act shall be deposited into the Securities Audit and Enforcement Fund.
(Source: P.A. 89-209, eff. 1-1-96.)

(815 ILCS 175/15-95)
Sec. 15-95. Service of process.
(a) A person acting as a loan broker, unless exempt from registration under this Act, shall constitute an appointment of the Secretary of State, or his or her successors in Office, by the person to be the true and lawful attorney for the person upon whom may be served all lawful process in any action or proceeding against the person, arising out of his or her activities as a loan broker.
(b) Service of process under this Section shall be made by serving a copy upon the Secretary of State or any employee in his or her Office designated by the Secretary of State to accept such service for him or her, provided notice and a copy of the process are, within 10 days of receipt, sent by registered mail or certified mail, return receipt requested, by the plaintiff to the defendant, at the last known address of the defendant. The filing fee for service of process under this Section is non-refundable and is the amount established in Section 15-25 of this Act. The Secretary of State shall keep a record of all such processes that shall show the day of the service.
(Source: P.A. 92-308, eff. 1-1-02.)

(815 ILCS 175/15-100)
Sec. 15-100. Immunity for official acts. In no case shall the Secretary of State or any of his or her employees or agents, in the administration of this Act, incur any official or personal liability while acting in accordance with their official duties or authority.
(Source: P.A. 90-70, eff. 7-8-97.)



Article 80 - (Amendatory Provisions; Text Omitted)

(815 ILCS 175/Art. 80 heading)



Article 99

(815 ILCS 175/Art. 99 heading)

(815 ILCS 175/99-1)
Sec. 99-1. Effective date. This Act takes effect January 1, 1996.
(Source: P.A. 89-209, eff. 1-1-96.)






815 ILCS 177/ - Tax Refund Anticipation Loan Reform Act.

(815 ILCS 177/1)
Sec. 1. Short title. This Act may be cited as the Tax Refund Anticipation Loan Reform Act.
(Source: P.A. 97-849, eff. 1-1-13.)

(815 ILCS 177/5)
Sec. 5. Definitions. The following definitions apply in this Act:
"Consumer" means any natural person who, singly or jointly with another consumer, is solicited for, applies for, or receives the proceeds of a refund anticipation loan or refund anticipation check.
"Creditor" means any person who makes a refund anticipation loan or who takes an assignment of a refund anticipation loan.
"Facilitator" means a person who individually or in conjunction or cooperation with another person: (i) solicits the execution of, processes, receives, or accepts an application or agreement for a refund anticipation loan or refund anticipation check; (ii) services or collects upon a refund anticipation loan or refund anticipation check; or (iii) in any other manner facilitates the making of a refund anticipation loan or refund anticipation check. If there is no third party facilitator because a creditor directly solicits the execution of, receives, or accepts an application or agreement for a refund anticipation loan or refund anticipation check, that creditor shall be considered a facilitator. "Facilitator" does not include a bank, savings bank, savings and loan association, or credit union, operating under the laws of the United States or this State and does not include any person who acts solely as an intermediary and does not deal with the public in the making of the refund anticipation loan.
"Person" means an individual, a firm, a partnership, an association, a corporation, or another entity. "Person" does not, however, mean a bank, savings bank, savings and loan association, or credit union operating under the laws of the United States or this State.
"Refund anticipation check" means a check, stored value card, or other payment mechanism: (i) representing the proceeds of the consumer's tax refund; (ii) which was issued by a depository institution or other person that received a direct deposit of the consumer's tax refund or tax credits; and (iii) for which the consumer has paid a fee or other consideration for such payment mechanism.
"Refund anticipation loan" means a loan that is secured by or that the creditor arranges to be repaid directly from the proceeds of the consumer's income tax refund or tax credits. "Refund anticipation loan" also includes any sale, assignment, or purchase of a consumer's tax refund at a discount or for a fee, whether or not the consumer is required to repay the buyer or assignee if the Internal Revenue Service denies or reduces the consumer's tax refund.
"Refund anticipation loan fee" means the charges, fees, or other consideration charged or imposed directly or indirectly by the creditor for the making of or in connection with a refund anticipation loan. This term includes any charge, fee, or other consideration for a deposit account, if the deposit account is used for receipt of the consumer's tax refund to repay the amount owed on the loan.
"Refund anticipation loan interest rate" means the interest rate for a refund anticipation loan calculated as follows: the total amount of refund anticipation loan fees divided by the loan amount (minus any loan fees), then divided by the number of days in the loan term, then multiplied by 365 and expressed as a percentage. The total amount of the refund anticipation loan fee used in this calculation shall include all refund anticipation loan fees as defined in this Section. If a deposit account is established or maintained in whole or in part for the purpose of receiving the consumer's tax refund to repay the amount owed on a refund anticipation loan: (i) the maturity of the loan for the purpose of determining the refund anticipation loan interest rate shall be assumed to be the estimated date when the tax refund will be deposited in the deposit account; and (ii) any fee charged to the consumer for such deposit account shall be considered a loan fee and shall be included in the calculation of the refund anticipation loan interest rate. If no deposit account is established or maintained for the repayment of the loan, the maturity of the loan shall be assumed to be the estimated date when the tax refund is received by the creditor.
(Source: P.A. 97-849, eff. 1-1-13.)

(815 ILCS 177/10)
Sec. 10. Disclosure requirements. At the time a consumer applies for a refund anticipation loan or check, a facilitator shall disclose to the consumer on a document that is separate from the application:
(1) the fee for the refund anticipation loan or

refund anticipation check;

(1.5) for refund anticipation loans, disclosure of

the refund anticipation loan interest rate. The refund anticipation loan interest rate shall be calculated as set forth in Section 5;

(2) the estimated fee for preparing and

electronically filing a tax return;

(2.5) for refund anticipation loans, the total cost

to the consumer for utilizing a refund anticipation loan;

(3) for refund anticipation loans, the estimated date

that the loan proceeds will be paid to the consumer if the loan is approved;

(4) for refund anticipation loans, that the consumer

is responsible for repayment of the loan and related fees in the event the tax refund is not paid or not paid in full; and

(5) for refund anticipation loans, the availability

of electronic filing for the income tax return of the consumer and the average time announced by the federal Internal Revenue Service within which the consumer can expect to receive a refund if the consumer's return is filed electronically and the consumer does not obtain a refund anticipation loan.

(Source: P.A. 97-849, eff. 1-1-13.)

(815 ILCS 177/15)
Sec. 15. Posting of fee schedule and disclosures.
(a) A facilitator shall display a schedule showing the current fees for refund anticipation loans, if refund anticipation loans are offered, or refund anticipation checks, if refund anticipation checks are offered, facilitated at the office.
(b) A facilitator who offers refund anticipation loans shall display on each fee schedule examples of the refund anticipation loan interest rates for refund anticipation loans of at least 5 different amounts, such as $300, $500, $1,000, $1,500, $2,000, and $5,000. The refund anticipation loan interest rate shall be calculated as set forth in Section 5 of this Act.
(c) A facilitator who offers refund anticipation loans shall also prominently display on each fee schedule: (i) a legend, centered, in bold, capital letters, and in one-inch letters stating: "NOTICE CONCERNING REFUND ANTICIPATION LOANS" and (ii) the following verbatim statement: "When you take out a refund anticipation loan, you are borrowing money against your tax refund. If your tax refund is less than expected, you will still owe the entire amount of the loan. If your refund is delayed, you may have to pay additional costs. YOU CAN GET YOUR REFUND IN 8 TO 15 DAYS WITHOUT PAYING ANY EXTRA FEES AND TAKING OUT A LOAN. You can have your tax return filed electronically and your refund direct deposited into your own financial institution account without obtaining a loan or paying fees for an extra product.".
(d) The postings required by this Section shall be made in no less than 28-point type on a document measuring no less than 16 inches by 20 inches. The postings required by this Section shall be displayed in a prominent location at each office where the facilitator is facilitating refund anticipation loans.
(e) A facilitator may not facilitate a refund anticipation loan or refund anticipation check unless (i) the disclosures required by this Section are displayed and (ii) the fee actually charged for the refund anticipation loan or refund anticipation check is the same as the fee displayed on the schedule.
(Source: P.A. 97-849, eff. 1-1-13.)

(815 ILCS 177/25)
Sec. 25. Prohibited activities. No person, including any officer, agent, employee, or representative, shall:
(a) Charge or impose any fee, charge, or other consideration in the making or facilitating of a refund anticipation loan or refund anticipation check apart from the fee charged by the creditor or financial institution that provides the loan or check. This prohibition does not include any charge or fee imposed by the facilitator to all of its customers, such as fees for tax return preparation, if the same fee in the same amount is charged to the customers who do not receive refund anticipation loans, refund anticipation checks, or any other tax related financial product.
(b) Fail to comply with any provision of this Act.
(c) Directly or indirectly arrange for any third party to charge any interest, fee, or charge related to a refund anticipation loan or refund anticipation check, other than the refund anticipation loan or refund anticipation check fee imposed by the creditor, including but not limited to: (i) charges for insurance; (ii) attorneys fees or other collection costs; or (iii) check cashing.
(d) Include any of the following provisions in any document provided or signed in connection with a refund anticipation loan or refund anticipation check, including the loan application or agreement:
(i) A hold harmless clause;
(ii) A waiver of the right to a jury trial, if

applicable, in any action brought by or against the consumer;

(iii) Any assignment of wages or of other

compensation for services;

(iv) A provision in which the consumer agrees not to

assert any claim or defense arising out of the contract, or to seek any remedies pursuant to Section 35 of this Act;

(v) A waiver of any provision of this Act. Any such

waiver shall be deemed null, void, and of no effect;

(vi) A waiver of the right to injunctive,

declaratory, or other equitable relief; or

(vii) A provision requiring that any aspect of a

resolution of a dispute between the parties to the agreement be kept confidential. This provision shall not affect the right of the parties to agree that certain specified information is a trade secret or otherwise confidential, or to later agree, after the dispute arises, to keep a resolution confidential.

(e) Take or arrange for a creditor to take a security interest in any property of the consumer other than the proceeds of the consumer's tax refund to secure payment of a refund anticipation loan.
(f) Directly or indirectly, individually or in conjunction or cooperation with another person, engage in the collection of an outstanding or delinquent refund anticipation loan for any creditor or assignee, including soliciting the execution of, processing, receiving, or accepting an application or agreement for a refund anticipation loan or refund anticipation check that contains a provision permitting the creditor to repay, by offset or other means, an outstanding or delinquent refund anticipation loan for that creditor or any creditor from the proceeds of the consumer's tax refund.
(g) Facilitate any loan that is secured by or that the creditor arranges to be repaid directly from the proceeds of the consumer's State tax refund from the Illinois State treasury.
(Source: P.A. 97-849, eff. 1-1-13.)

(815 ILCS 177/30)
Sec. 30. Rate limits for non-bank refund anticipation loans.
(a) No person shall make or facilitate a refund anticipation loan for which the refund anticipation loan interest rate is greater than 36% per annum. The refund anticipation loan interest rate shall be calculated as set forth in Section 5. Any refund anticipation loan for which the refund anticipation loan interest rate exceeds 36% per annum shall be void ab initio.
(b) This Section does not apply to persons facilitating for or doing business as a bank, savings bank, savings and loan association, or credit union chartered under the laws of the United States or this State.
(Source: P.A. 97-849, eff. 1-1-13.)

(815 ILCS 177/35)
Sec. 35. Applicability to certain entities. No obligation or prohibition imposed upon a creditor, a person, or a facilitator by this Act shall apply to a bank, savings bank, savings and loan association, or credit union operating under the laws of the United States or this State.
(Source: P.A. 97-849, eff. 1-1-13.)

(815 ILCS 177/40)
Sec. 40. Violation. A violation of this Act constitutes an unlawful practice under the Consumer Fraud and Deceptive Business Practices Act.
(Source: P.A. 97-849, eff. 1-1-13.)

(815 ILCS 177/99)
Sec. 99. Effective date. This Act takes effect on January 1, 2003.
(Source: P.A. 92-664, eff. 1-1-03.)



815 ILCS 180/ - Collateral Protection Act.

(815 ILCS 180/1)
Sec. 1. Short title. This Act may be cited as the Collateral Protection Act.
(Source: P.A. 89-623, eff. 8-9-96.)

(815 ILCS 180/5)
Sec. 5. Definitions. In this Act, unless the context otherwise requires, the following words and phrases shall have the following meanings:
"Collateral" means any or all property pledged or otherwise used to secure payment, repayment, or performance under a credit or lease agreement, whether personal property, real property, fixtures, inventory, receivables, rights, privileges, or otherwise.
"Collateral protection insurance" means:
Insurance coverage that: (1) is purchased unilaterally by a creditor subsequent to the date of a credit agreement; (2) provides monetary protection against loss of or damage to the collateral or against liability arising out of the ownership or use of the collateral; and (3) is purchased according to the terms of a credit agreement as a result of a debtor's failure to provide evidence of insurance or failure to maintain adequate insurance covering the collateral, with the costs of the collateral protection insurance, including interest and any other charges imposed by the creditor in connection with the placement of the collateral protection insurance, payable by the debtor. Collateral protection insurance includes insurance coverage that is purchased to protect only the interest of the creditor and insurance coverage that is purchased to protect both the interest of the creditor and some or all of the interest of the debtor. The term of a collateral protection insurance policy may, but need not, extend to the full term of the credit transaction.
Collateral protection insurance does not include insurance coverage that is: (1) purchased by the creditor for which the debtor is not charged; (2) purchased at the inception of a credit transaction to which the debtor is a party or agrees, whether or not the costs are included in any payment plan under the credit transaction; (3) purchased by the creditor following foreclosure, repossession, or a similar event wherein the creditor gains possession or control over the collateral; (4) maintained by the creditor for the protection of any or all collateral which may come into the possession or control of the creditor through foreclosure, repossession, or a similar event; (5) credit insurance, mortgage protection insurance, insurance issued to cover the life or health of the debtor, or any other insurance maintained to cover the inability or failure of the debtor to make payment under the credit agreement; (6) title insurance; or (7) flood insurance required to be placed by creditors by 42 U.S.C. 4012(a), as amended, pursuant to the National Flood Insurance Reform Act of 1994.
"Credit agreement" means the written document or documents that set forth the terms of the credit transaction.
"Credit transaction" means any transaction the terms of which require the payment or repayment of money, goods, services, property, rights, or privileges, which is to be made on one or more future dates, where such obligation is secured by collateral.
"Creditor" means any person, corporation, partnership, association, or other venture, which is a lender of money or the vendor or lessor of goods, services, property, rights, or privileges, for which repayment is arranged through a credit transaction, and includes any successor to the rights, title, interest, or liens of such lender, vendor, or lessor.
"Debtor" means a borrower of money or a purchaser or lessee of goods, services, property, rights, or privileges, for which payment or repayment is arranged through a credit agreement. Debtor does not include any person who is not the primary obligor under a credit transaction and who is not jointly liable or jointly and severally liable with the debtor for the obligation.
(Source: P.A. 89-623, eff. 8-9-96; 90-35, eff. 6-27-97.)

(815 ILCS 180/10)
Sec. 10. Placement of collateral protection insurance. A creditor may place collateral protection insurance provided the following conditions are met:
(1) the debtor has entered into a credit transaction with the creditor;
(2) the credit transaction has been reduced to a credit agreement, and the credit agreement requires the debtor to maintain insurance on the collateral; and
(3) a notice substantially similar to the following has been included in the credit agreement or on a separate document provided to the debtor and to any cosigner, guarantor, or other person liable with the debtor for the obligation, at the time the credit agreement is entered:
"Unless you provide us with evidence of the insurance coverage required by your agreement with us, we may purchase insurance at your expense to protect our interests in your collateral. This insurance may, but need not, protect your interests. The coverage that we purchase may not pay any claim that you make or any claim that is made against you in connection with the collateral. You may later cancel any insurance purchased by us, but only after providing us with evidence that you have obtained insurance as required by our agreement. If we purchase insurance for the collateral, you will be responsible for the costs of that insurance, including interest and any other charges we may impose in connection with the placement of the insurance, until the effective date of the cancellation or expiration of the insurance. The costs of the insurance may be added to your total outstanding balance or obligation. The costs of the insurance may be more than the cost of insurance you may be able to obtain on your own."
(Source: P.A. 89-623, eff. 8-9-96.)

(815 ILCS 180/15)
Sec. 15. Notice of purchase of collateral protection insurance; repayment terms.
(a) Within 30 calendar days following the purchase of collateral protection insurance, the creditor shall mail to the debtor and to any cosigner, guarantor, or other person liable with the debtor for the obligation, at the last known address on file with the creditor for any such person, a notice entitled "Notice of Placement of Insurance" in a form substantially similar to the following:

Notice of Placement of Insurance;

(2) a final balloon payment within 30 days after the

last scheduled payment required by the credit agreement; or

(3) full amortization over the term of the credit

transaction, the term of the collateral protection insurance policy, or the term for which amortization is used by the creditor.

(Source: P.A. 89-623, eff. 8-9-96; 90-35, eff. 6-27-97.)

(815 ILCS 180/20)
Sec. 20. Coupon books. If any form of amortization is used by the creditor and a coupon book was sent to the debtor at the inception of the credit transaction, the creditor shall send to the debtor either:
(1) a reprinted coupon book with revised calculations of the debtor's payments that includes the amortized costs of the collateral protection insurance; or
(2) a supplemental coupon book with calculations of the debtor's additional payments based upon the amortized costs of the collateral protection insurance, for use by the debtor in addition to the original coupon book.
(Source: P.A. 89-623, eff. 8-9-96.)

(815 ILCS 180/25)
Sec. 25. Cancellation of collateral protection insurance. A debtor may at any time cause the cancellation of collateral protection insurance by providing proper evidence to the creditor that the debtor has obtained insurance as required by the credit agreement. If, within 30 days after notice is sent pursuant to subsection (a) of Section 15, a debtor provides the creditor with proper evidence that the debtor had insurance on the collateral as required by the credit agreement on the date the creditor purchased insurance and that the debtor continues to have insurance on the collateral as required by the credit agreement, the creditor shall cancel the insurance that it purchased and may not charge the debtor any costs, interest, or other charges in connection with the insurance.
(Source: P.A. 89-623, eff. 8-9-96.)

(815 ILCS 180/30)
Sec. 30. Unearned premiums. Upon cancellation or expiration of collateral protection insurance, the amount of unearned premiums, if any, as calculated in accordance with the policy, shall be refunded to the debtor. The amount of unearned premiums, however, may not be calculated by the Rule of 78ths method. A refund of unearned premiums may be credited to the debtor's obligation under the credit agreement or distributed directly to the debtor by check or other means.
(Source: P.A. 89-623, eff. 8-9-96.)

(815 ILCS 180/35)
Sec. 35. Selection of insurance carrier. Collateral protection insurance may be placed with any insurance carrier selected by the creditor that is licensed to underwrite the insurance by the Department of Insurance. The insurance shall be evidenced by an individual policy or a certificate of insurance.
(Source: P.A. 89-623, eff. 8-9-96.)

(815 ILCS 180/40)
Sec. 40. Substantial compliance.
(a) A creditor that places collateral protection insurance in substantial compliance with the terms of this Act shall not be directly or indirectly liable in any manner to a debtor, co-signor, guarantor, or any other person, in connection with the placement of the collateral protection insurance. Notices and coupon books required to be mailed under this Act shall be mailed by United States Mail, first class, postage prepaid.
(b) A servicer subject to the regulations prescribed by the Consumer Financial Protection Bureau pursuant to Section 1463 of the federal Dodd-Frank Wall Street Reform and Consumer Protection Act (12 C.F.R. 1024.37) that places hazard insurance in substantial compliance with those regulations shall be deemed to be in substantial compliance with the terms of this Act.
(Source: P.A. 98-1120, eff. 8-26-14.)

(815 ILCS 180/45)
Sec. 45. No fiduciary relationship. This Act does not impose a fiduciary relationship between the creditor and the debtor. Placement of collateral protection insurance is for the sole purpose of protecting the interest of the creditor when the debtor fails to insure collateral as required by the credit agreement.
(Source: P.A. 89-623, eff. 8-9-96.)

(815 ILCS 180/50)
Sec. 50. No cause of action created. A creditor is not, by virtue of this Act, required to purchase collateral protection insurance or to otherwise insure collateral. A creditor shall not, by virtue of this Act, be liable to a debtor or to any other person for not purchasing collateral protection insurance, as a result of the amount or level of coverage of collateral protection insurance purchased by the creditor, or because the creditor purchased collateral protection insurance that protects only the interests of the creditor or less than all of the interests of the debtor. This Act shall not be deemed to create a cause of action for damages on behalf of the debtor or any other person in connection with the placement of collateral protection insurance.
(Source: P.A. 89-623, eff. 8-9-96.)

(815 ILCS 180/55)
Sec. 55. Uniform Commercial Code. The obligations and rights of the creditor and the debtor with respect to the collateral as provided by the Uniform Commercial Code are not affected by this Act.
(Source: P.A. 89-623, eff. 8-9-96.)

(815 ILCS 180/60)
Sec. 60. Severability; no impairment of creditor's rights. The provisions of this Act are severable under Section 1.31 of the Statute on Statutes. This Act shall not impair any other remedies, rights, or options available to a creditor pursuant to any law, regulation, ruling, court order, contract, or agreement.
(Source: P.A. 89-623, eff. 8-9-96.)

(815 ILCS 180/65)
Sec. 65. Coverage of Act. Substantial compliance with the provisions of this Act shall be mandatory for the placement of collateral protection insurance in this State by a creditor pursuant to a credit agreement entered into on or after July 1, 1997. No provision of this Act shall be held or applied against a creditor in connection with collateral protection insurance placed prior to July 1, 1997. A creditor that places collateral protection insurance pursuant to a credit agreement entered into prior to July 1, 1997, shall have available to it all of the rights provided by this Act if the creditor is in substantial compliance with the provisions of this Act other than item (3) of Section 10.
(Source: P.A. 89-623, eff. 8-9-96.)

(815 ILCS 180/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 89-623, eff. 8-9-96.)



815 ILCS 185/ - Loan Advertising to Bankrupts Act.

(815 ILCS 185/0.01) (was 720 ILCS 330/0.01)
Sec. 0.01. Short title. This Act may be cited as the Loan Advertising to Bankrupts Act.
(Source: P.A. 86-1324.)

(815 ILCS 185/1) (was 720 ILCS 330/1)
Sec. 1. No person engaged in the business of making loans or of selling any property or services under installment contracts or charge agreements may include in any solicitation of or advertisement for such business any language stating or implying that a loan or extension of credit will be made to a person who has been adjudged a bankrupt.
(Source: Laws 1967, p. 3546.)

(815 ILCS 185/2) (was 720 ILCS 330/2)
Sec. 2. Any person violating this Act shall be guilty of a business offense and shall be fined not more than $1,000.
(Source: P.A. 77-2251.)



815 ILCS 205/ - Interest Act.

(815 ILCS 205/0.01) (from Ch. 17, par. 6400)
Sec. 0.01. Short title. This Act may be cited as the Interest Act.
(Source: P.A. 86-1324.)

(815 ILCS 205/1) (from Ch. 17, par. 6401)
Sec. 1. The rate of interest upon the loan or forbearance of any money, goods or thing in action, shall be five dollars ($5) upon one hundred dollars ($100) for one year, and after that rate for a greater or less sum, or for a longer or shorter time, except as herein provided.
(Source: Laws 1891, p. 149.)

(815 ILCS 205/2) (from Ch. 17, par. 6402)
Sec. 2. Creditors shall be allowed to receive at the rate of five (5) per centum per annum for all moneys after they become due on any bond, bill, promissory note, or other instrument of writing; on money lent or advanced for the use of another; on money due on the settlement of account from the day of liquidating accounts between the parties and ascertaining the balance; on money received to the use of another and retained without the owner's knowledge; and on money withheld by an unreasonable and vexatious delay of payment. In the absence of an agreement between the creditor and debtor governing interest charges, upon 30 days' written notice to the debtor, an assignee or agent of the creditor may charge and collect interest as provided in this Section on behalf of a creditor.
(Source: P.A. 90-417, eff. 1-1-98.)

(815 ILCS 205/4) (from Ch. 17, par. 6404)
Sec. 4. General interest rate.
(1) Except as otherwise provided in Section 4.05, in all written contracts it shall be lawful for the parties to stipulate or agree that 9% per annum, or any less sum of interest, shall be taken and paid upon every $100 of money loaned or in any manner due and owing from any person to any other person or corporation in this state, and after that rate for a greater or less sum, or for a longer or shorter time, except as herein provided.
The maximum rate of interest that may lawfully be contracted for is determined by the law applicable thereto at the time the contract is made. Any provision in any contract, whether made before or after July 1, 1969, which provides for or purports to authorize, contingent upon a change in the Illinois law after the contract is made, any rate of interest greater than the maximum lawful rate at the time the contract is made, is void.
It is lawful for a state bank or a branch of an out-of-state bank, as those terms are defined in Section 2 of the Illinois Banking Act, to receive or to contract to receive and collect interest and charges at any rate or rates agreed upon by the bank or branch and the borrower. It is lawful for a savings bank chartered under the Savings Bank Act or a savings association chartered under the Illinois Savings and Loan Act of 1985 to receive or contract to receive and collect interest and charges at any rate agreed upon by the savings bank or savings association and the borrower.
It is lawful to receive or to contract to receive and collect interest and charges as authorized by this Act and as authorized by the Consumer Installment Loan Act and by the "Consumer Finance Act", approved July 10, 1935, as now or hereafter amended, or by the Payday Loan Reform Act. It is lawful to charge, contract for, and receive any rate or amount of interest or compensation with respect to the following transactions:
(a) Any loan made to a corporation;
(b) Advances of money, repayable on demand, to an

amount not less than $5,000, which are made upon warehouse receipts, bills of lading, certificates of stock, certificates of deposit, bills of exchange, bonds or other negotiable instruments pledged as collateral security for such repayment, if evidenced by a writing;

(c) Any credit transaction between a merchandise

wholesaler and retailer; any business loan to a business association or copartnership or to a person owning and operating a business as sole proprietor or to any persons owning and operating a business as joint venturers, joint tenants or tenants in common, or to any limited partnership, or to any trustee owning and operating a business or whose beneficiaries own and operate a business, except that any loan which is secured (1) by an assignment of an individual obligor's salary, wages, commissions or other compensation for services, or (2) by his household furniture or other goods used for his personal, family or household purposes shall be deemed not to be a loan within the meaning of this subsection; and provided further that a loan which otherwise qualifies as a business loan within the meaning of this subsection shall not be deemed as not so qualifying because of the inclusion, with other security consisting of business assets of any such obligor, of real estate occupied by an individual obligor solely as his residence. The term "business" shall be deemed to mean a commercial, agricultural or industrial enterprise which is carried on for the purpose of investment or profit, but shall not be deemed to mean the ownership or maintenance of real estate occupied by an individual obligor solely as his residence;

(d) Any loan made in accordance with the provisions

of Subchapter I of Chapter 13 of Title 12 of the United States Code, which is designated as "Housing Renovation and Modernization";

(e) Any mortgage loan insured or upon which a

commitment to insure has been issued under the provisions of the National Housing Act, Chapter 13 of Title 12 of the United States Code;

(f) Any mortgage loan guaranteed or upon which a

commitment to guaranty has been issued under the provisions of the Veterans' Benefits Act, Subchapter II of Chapter 37 of Title 38 of the United States Code;

(g) Interest charged by a broker or dealer registered

under the Securities Exchange Act of 1934, as amended, or registered under the Illinois Securities Law of 1953, approved July 13, 1953, as now or hereafter amended, on a debit balance in an account for a customer if such debit balance is payable at will without penalty and is secured by securities as defined in Uniform Commercial Code-Investment Securities;

(h) Any loan made by a participating bank as part of

any loan guarantee program which provides for loans and for the refinancing of such loans to medical students, interns and residents and which are guaranteed by the American Medical Association Education and Research Foundation;

(i) Any loan made, guaranteed, or insured in

accordance with the provisions of the Housing Act of 1949, Subchapter III of Chapter 8A of Title 42 of the United States Code and the Consolidated Farm and Rural Development Act, Subchapters I, II, and III of Chapter 50 of Title 7 of the United States Code;

(j) Any loan by an employee pension benefit plan, as

defined in Section 3 (2) of the Employee Retirement Income Security Act of 1974 (29 U.S.C.A. Sec. 1002), to an individual participating in such plan, provided that such loan satisfies the prohibited transaction exemption requirements of Section 408 (b) (1) (29 U.S.C.A. Sec. 1108 (b) (1)) or Section 2003 (a) (26 U.S.C.A. Sec. 4975 (d) (1)) of the Employee Retirement Income Security Act of 1974;

(k) Written contracts, agreements or bonds for deed

providing for installment purchase of real estate, including a manufactured home as defined in subdivision (53) of Section 9-102 of the Uniform Commercial Code that is real property as defined in the Conveyance and Encumbrance of Manufactured Homes as Real Property and Severance Act;

(l) Loans secured by a mortgage on real estate,

including a manufactured home as defined in subdivision (53) of Section 9-102 of the Uniform Commercial Code that is real property as defined in the Conveyance and Encumbrance of Manufactured Homes as Real Property and Severance Act;

(m) Loans made by a sole proprietorship, partnership,

or corporation to an employee or to a person who has been offered employment by such sole proprietorship, partnership, or corporation made for the sole purpose of transferring an employee or person who has been offered employment to another office maintained and operated by the same sole proprietorship, partnership, or corporation;

(n) Loans to or for the benefit of students made by

an institution of higher education.

(2) Except for loans described in subparagraph (a), (c), (d), (e), (f) or (i) of subsection (1) of this Section, and except to the extent permitted by the applicable statute for loans made pursuant to Section 4a or pursuant to the Consumer Installment Loan Act:
(a) Whenever the rate of interest exceeds 8% per

annum on any written contract, agreement or bond for deed providing for the installment purchase of residential real estate, or on any loan secured by a mortgage on residential real estate, it shall be unlawful to provide for a prepayment penalty or other charge for prepayment.

(b) No agreement, note or other instrument evidencing

a loan secured by a mortgage on residential real estate, or written contract, agreement or bond for deed providing for the installment purchase of residential real estate, may provide for any change in the contract rate of interest during the term thereof. However, if the Congress of the United States or any federal agency authorizes any class of lender to enter, within limitations, into mortgage contracts or written contracts, agreements or bonds for deed in which the rate of interest may be changed during the term of the contract, any person, firm, corporation or other entity not otherwise prohibited from entering into mortgage contracts or written contracts, agreements or bonds for deed in Illinois may enter into mortgage contracts or written contracts, agreements or bonds for deed in which the rate of interest may be changed during the term of the contract, within the same limitations.

(3) In any contract or loan which is secured by a mortgage, deed of trust, or conveyance in the nature of a mortgage, on residential real estate, the interest which is computed, calculated, charged, or collected pursuant to such contract or loan, or pursuant to any regulation or rule promulgated pursuant to this Act, may not be computed, calculated, charged or collected for any period of time occurring after the date on which the total indebtedness, with the exception of late payment penalties, is paid in full.
(4) For purposes of this Section, a prepayment shall mean the payment of the total indebtedness, with the exception of late payment penalties if incurred or charged, on any date before the date specified in the contract or loan agreement on which the total indebtedness shall be paid in full, or before the date on which all payments, if timely made, shall have been made. In the event of a prepayment of the indebtedness which is made on a date after the date on which interest on the indebtedness was last computed, calculated, charged, or collected but before the next date on which interest on the indebtedness was to be calculated, computed, charged, or collected, the lender may calculate, charge and collect interest on the indebtedness for the period which elapsed between the date on which the prepayment is made and the date on which interest on the indebtedness was last computed, calculated, charged or collected at a rate equal to 1/360 of the annual rate for each day which so elapsed, which rate shall be applied to the indebtedness outstanding as of the date of prepayment. The lender shall refund to the borrower any interest charged or collected which exceeds that which the lender may charge or collect pursuant to the preceding sentence. The provisions of this amendatory Act of 1985 shall apply only to contracts or loans entered into on or after the effective date of this amendatory Act, but shall not apply to contracts or loans entered into on or after that date that are subject to Section 4a of this Act, the Consumer Installment Loan Act, the Payday Loan Reform Act, or the Retail Installment Sales Act, or that provide for the refund of precomputed interest on prepayment in the manner provided by such Act.
(5) For purposes of items (a) and (c) of subsection (1) of this Section, a rate or amount of interest may be lawfully computed when applying the ratio of the annual interest rate over a year based on 360 days. The provisions of this amendatory Act of the 96th General Assembly are declarative of existing law.
(6) For purposes of this Section, "real estate" and "real property" include a manufactured home, as defined in subdivision (53) of Section 9-102 of the Uniform Commercial Code that is real property as defined in the Conveyance and Encumbrance of Manufactured Homes as Real Property and Severance Act.
(Source: P.A. 98-749, eff. 7-16-14.)

(815 ILCS 205/4.05)
Sec. 4.05. Military personnel in military service; limitation on interest rate.
(a) In this Section:
"Military service" means any full-time training or duty, no matter how described under federal or State law, for which a service member is ordered to report by the President, Governor of a state, commonwealth, or territory of the United States, or other appropriate military authority.
"Obligation" means any retail installment sales contract, other contract for the purchase of goods or services, or bond, bill, note, or other instrument of writing for the payment of money arising out of a contract or other transaction for the purchase of goods or services.
"Service member" means a resident of Illinois who is a member of any component of the U.S. Armed Forces or the National Guard of any state, the District of Columbia, a commonwealth, or a territory of the United States.
(b) Notwithstanding any contrary provision of State law, but subject to the federal Servicemembers Civil Relief Act, no creditor in connection with an obligation entered into on or after the effective date of this amendatory Act of the 94th General Assembly, but prior to a service member's period of military service, shall charge or collect from a service member who has entered military service, or the spouse of that service member, interest or finance charges exceeding 6% per annum during the period of military service.
(c) Notwithstanding any contrary provision of law, interest or finance charges in excess of 6% per annum that otherwise would be incurred but for the prohibition in subsection (b) are forgiven.
(d) The amount of any periodic payment due from a service member who has entered military service, or the spouse of that service member, under the terms of the obligation shall be reduced by the amount of the interest and finance charges forgiven under subsection (c) that is allocable to the period for which the periodic payment is made.
(e) In order for an obligation to be subject to the interest and finance charges limitation of this Section, the service member who has entered military service, or the spouse of that service member, shall provide the creditor with written notice of and a copy of the orders calling the service member to military service in excess of 29 consecutive days and of any orders further extending the service member's period of service, not later than 180 days after the date of the service member's termination of or release from military service.
(f) Upon receipt of the written notice and a copy of the orders referred to in subsection (e), the creditor shall treat the obligation in accordance with subsection (b), effective as of the date on which the service member entered military service.
(g) A court may grant a creditor relief from the interest and finance charges limitation of this Section, if, in the opinion of the court, the ability of the service member who has entered military service, or the spouse of that service member, to pay interest or finance charges with respect to the obligation at a rate in excess of 6% per annum is not materially affected by reason of the service member's military service.
(h) A violation of this Section constitutes a civil rights violation under the Illinois Human Rights Act.
All proceeds from the collection of any civil penalty imposed under this subsection shall be deposited into the Illinois Military Family Relief Fund.
(Source: P.A. 97-913, eff. 1-1-13.)

(815 ILCS 205/4.1) (from Ch. 17, par. 6405)
Sec. 4.1. The term "revolving credit" means an arrangement, including by means of a credit card as defined in Section 17-0.5 of the Criminal Code of 2012 between a lender and debtor pursuant to which it is contemplated or provided that the lender may from time to time make loans or advances to or for the account of the debtor through the means of drafts, items, orders for the payment of money, evidences of debt or similar written instruments, whether or not negotiable, signed by the debtor or by any person authorized or permitted so to do on behalf of the debtor, which loans or advances are charged to an account in respect of which account the lender is to render bills or statements to the debtor at regular intervals (hereinafter sometimes referred to as the "billing cycle") the amount of which bills or statements is payable by and due from the debtor on a specified date stated in such bill or statement or at the debtor's option, may be payable by the debtor in installments. A revolving credit arrangement which grants the debtor a line of credit in excess of $5,000 may include provisions granting the lender a security interest in real property or in a beneficial interest in a land trust to secure amounts of credit extended by the lender. Credit extended or available under a revolving credit plan operated in accordance with the Illinois Financial Services Development Act shall be deemed to be "revolving credit" as defined in this Section 4.1 but shall not be subject to Sections 4.1a, 4.2 or 4.3 hereof.
Whenever a lender is granted a security interest in real property or in a beneficial interest in a land trust, the lender shall disclose the existence of such interest to the borrower in compliance with the Federal Truth in Lending Act, amendments thereto, and any regulations issued or which may be issued thereunder, and shall agree to pay all expenses, including recording fees and otherwise, to release any such security interest of record whenever it no longer secures any credit under a revolving credit arrangement. A lender shall not be granted a security interest in any real property or in any beneficial interest in a land trust under a revolving credit arrangement, or if any such security interest exists, such interest shall be released, if a borrower renders payment of the total outstanding balance due under the revolving credit arrangement and requests in writing to reduce the line of credit below that amount for which a security interest in real property or in a beneficial interest in a land trust may be required by a lender. Any request by a borrower to release a security interest under a revolving credit arrangement shall be granted by the lender provided the borrower renders payment of the total outstanding balance as required by this Section before the security interest of record may be released.
(Source: P.A. 96-1551, eff. 7-1-11; 97-1150, eff. 1-25-13.)

(815 ILCS 205/4.1a) (from Ch. 17, par. 6406)
Sec. 4.1a. Charges for and cost of the following items paid or incurred by any lender in connection with any loan shall not be deemed to be charges for or in connection with any loan of money referred to in Section 6 of this Act, or charges by the lender as a consideration for the loan referred to in this Section:
(a) hazard, mortgage or life insurance premiums,

survey, credit report, title insurance, abstract and attorneys' fees, recording charges, escrow and appraisal fees, and similar charges.

(b) in the case of construction loans, in addition to

the matters referred to in clause (a) above, the actual cost incurred by the lender for services for making physical inspections, processing payouts, examining and reviewing contractors' and subcontractors' sworn statements and waivers of lien and the like.

(c) in the case of any loan made pursuant to the

provisions of the Emergency Home Purchase Assistance Act of 1974 (Section 313 of the National Housing Act, Chapter B of Title 12 of the United States Code), in addition to the matters referred to in paragraphs (a) and (b) of this Section all charges required or allowed by the Government National Mortgage Association, whether designated as processing fees, commitment fees, loss reserve and marketing fees, discounts, origination fees or otherwise designated.

(d) in the case of a single payment loan, made for a

period of 6 months or less, a regulated financial institution or licensed lender may contract for and receive a maximum charge of $15 in lieu of interest. Such charge may be collected when the loan is made, but only one such charge may be contracted for, received, or collected for any such loan, including any extension or renewal thereof.

(e) if the agreement governing the loan so provides,

a charge not to exceed the rate permitted under Section 3-806 of the Uniform Commercial Code-Commercial Paper for any check, draft or order for the payment of money submitted in accordance with said agreement which is unpaid or not honored by a bank or other depository institution.

(f) if the agreement governing the loan so provides,

for each loan installment in default for a period of not less than 10 days, a charge in an amount not in excess of 5% of such loan installment. Only one delinquency charge may be collected on any such loan installment regardless of the period during which it remains in default. Payments timely received by the lender under a written extension or deferral agreement shall not be subject to any delinquency charge.

Notwithstanding items (k) and (l) of subsection (1) of Section 4 of this Act, the lender, in the case of any nonexempt residential mortgage loan, as defined in Section 1-4 of the Residential Mortgage License Act of 1987, other than a high risk home loan as defined in Section 10 of the High Risk Home Loan Act, shall have the right to include a prepayment penalty that extends no longer than the fixed rate period of a variable rate mortgage provided that, if a prepayment is made during the fixed rate period and not in connection with the sale or destruction of the dwelling securing the loan, the lender shall receive an amount that is no more than:
(1) 3% of the total loan amount if the prepayment is

made within the first 12-month period following the date the loan was made;

(2) 2% of the total loan amount if the prepayment is

made within the second 12-month period following the date the loan was made; or

(3) 1% of the total loan amount if the prepayment is

made within the third 12-month period following the date the loan was made, if the fixed rate period extends 3 years.

This Section applies to loans made, refinanced, renewed, extended, or modified on or after the effective date of this amendatory Act of the 95th General Assembly.
Where there is a charge in addition to the stated rate of interest payable directly or indirectly by the borrower and imposed directly or indirectly by the lender as a consideration for the loan, or for or in connection with the loan of money, whether paid or payable by the borrower, the seller, or any other person on behalf of the borrower to the lender or to a third party, or for or in connection with the loan of money, other than as hereinabove in this Section provided, whether denominated "points," "service charge," "discount," "commission," or otherwise, and without regard to declining balances of principal which would result from any required or optional amortization of the principal of the loan, the rate of interest shall be calculated in the following manner:
The percentage of the principal amount of the loan represented by all of such charges shall first be computed, which in the case of a loan with an interest rate in excess of 8% per annum secured by residential real estate, other than loans described in paragraphs (e) and (f) of Section 4, shall not exceed 3% of such principal amount. Said percentage shall then be divided by the number of years and fractions thereof of the period of the loan according to its stated maturity. The percentage thus obtained shall then be added to the percentage of the stated annual rate of interest.
(Source: P.A. 97-849, eff. 1-10-14 (see Section 10 of P.A. 97-1159, 78 Fed. Reg. 6855, 6857, 78 Fed. Reg. 10695, 10696, and 78 Fed. Reg. 44685, 44686).)

(815 ILCS 205/4.2) (from Ch. 17, par. 6407)
Sec. 4.2. Revolving credit; billing statements; disclosures. On a revolving credit which complies with subparagraphs (a), (b), (c), (d) and (e) of this Section 4.2, it is lawful for any bank that has its main office or, after May 31, 1997, a branch in this State, a state or federal savings and loan association with its main office in this State, a state or federal credit union with its main office in this State, or a lender licensed under the Consumer Finance Act, the Consumer Installment Loan Act or the Sales Finance Agency Act, as such Acts are now and hereafter amended, to receive or contract to receive and collect interest in any amount or at any rate agreed upon by the parties to the revolving credit arrangement. It is lawful for any other lender to receive or contract to receive and collect interest in an amount not in excess of 1 1/2% per month of either the average daily unpaid balance of the principal of the debt during the billing cycle, or of the unpaid balance of the debt on approximately the same day of the billing cycle. If a lender under a revolving credit arrangement notifies the debtor at least 30 days in advance of any lawful increase in the amount or rate of interest to be charged under the revolving credit arrangement, and the debtor, after the effective date of such notice, incurs new debt pursuant to the revolving credit arrangement, the increased interest amount or rate may be applied only to any such new debt incurred under the revolving credit arrangement. For purposes of determining the balances to which the increased interest rate applies, all payments and other credits may be deemed to be applied to the balance existing prior to the change in rate until that balance is paid in full. The face amount of the drafts, items, orders for the payment of money, evidences of debt, or similar written instruments received by the lender in connection with the revolving credit, less the amounts applicable to principal from time to time paid thereon by the debtor, are the unpaid balance of the debt upon which the interest is computed. If the billing cycle is not monthly, the maximum interest rate for the billing cycle is the percentage which bears the same relation to the monthly percentage provided for in the preceding sentence as the number of days in the billing cycle bears to 30. For the purposes of the foregoing computation, a "month" is deemed to be any time of 30 consecutive days. In addition to the interest charge provided for, it is lawful to receive, contract for or collect a charge not exceeding 25 cents for each transaction in which a loan or advance is made under the revolving credit or in lieu of this additional charge an annual fee for the privilege of receiving and using the revolving credit in an amount not exceeding $20. In addition, with respect to revolving credit secured by an interest in real estate, including a manufactured home as defined in subdivision (53) of Section 9-102 of the Uniform Commercial Code that is real property as defined in the Conveyance and Encumbrance of Manufactured Homes as Real Property and Severance Act, it is also lawful to receive, contract for or collect fees lawfully paid to any public officer or agency to record, file or release the security, and costs and disbursements actually incurred for any title insurance, title examination, abstract of title, survey, appraisal, escrow fees, and fees paid to a trustee in connection with a trust deed.
(a) At or before the date a bill or statement is first rendered to the debtor under a revolving credit arrangement, the lender must mail or deliver to the debtor a written description of the conditions under which a charge for interest may be made and the method, including the rate, of computing these interest charges. The rate of interest must be expressed as an annual percentage rate.
(b) If during any billing cycle any debit or credit entry is made to a debtor's revolving credit account, and if at the end of that billing cycle there is an unpaid balance owing to the lender from the debtor, the lender must give to the debtor the following information within a reasonable time after the end of the billing cycle:
(i) the unpaid balance at the beginning of the

billing cycle;

(ii) the date and amount of all loans or advances

made during the billing cycle, which information may be supplied by enclosing a copy of the drafts, items, orders for the payment of money, evidences of debt or similar written instruments presented to the lender during the billing cycle;

(iii) the payments by the debtor to the lender and

any other credits to the debtor during the billing cycle;

(iv) the amount of interest and other charges, if

any, charged to the debtor's account during the billing cycle;

(v) the amount which must be currently paid by the

debtor and the date on which that amount must be paid in order to avoid delinquency;

(vi) the total amount remaining unpaid at the end of

the billing cycle and the right of the debtor to prepay that amount in full without penalty; and

(vii) information required by (iv), (v) and (vi) must

be set forth in type of equal size and equal conspicuousness.

(c) The revolving credit arrangement may provide for the payment by the debtor and receipt by the lender of all costs and disbursements, including reasonable attorney's fees, incurred by the lender in legal proceedings to collect or enforce the debt in the event of delinquency by the debtor or in the event of a breach of any obligation of the debtor under the arrangement.
(d) The lender under a revolving credit arrangement may provide credit life insurance or credit accident and health insurance, or both, with respect to the debtor and may charge the debtor therefor. Credit life insurance and credit accident and health insurance, and any charge therefor made to the debtor, shall comply with Article IX 1/2 of the Illinois Insurance Code, as now or hereafter amended, and all lawful requirements of the Director of Insurance related thereto. This insurance is in force with respect to each loan or advance made under a revolving credit arrangement as soon as the loan or advance is made. The purchase of this insurance from an agent, broker or insurer specified by the lender may not be a condition precedent to the revolving credit arrangement or to the making of any loan or advance thereunder.
(e) Whenever interest is contracted for or received under this Section, no amount in addition to the charges authorized by this Act may be directly or indirectly charged, contracted for or received whether as interest, service charges, costs of investigations or enforcements or otherwise.
(f) The lender under a revolving credit arrangement must compute at year end the total amount charged to the debtor's account during the year, including service charges, finance charges, late charges and any other charges authorized by this Act, and upon request must furnish such information to the debtor within 30 days after the end of the year, or if the account has been terminated during such year, may give such requested information within 30 days after such termination. The lender shall annually inform the debtor of his right to obtain such information.
(g) A lender who complies with the federal Truth in Lending Act, amendments thereto, and any regulations issued or which may be issued thereunder, shall be deemed to be in compliance with the provisions of subparagraphs (a) and (b) of this Section.
(h) Anything in this Section 4.2 to the contrary notwithstanding, if the Congress of the United States or any federal agency authorizes any class of lenders to enter, within limitations, into a revolving credit arrangement secured by a mortgage or deed of trust on residential real property, any person, firm, corporation or other entity, not otherwise prohibited by the Congress of the United States or any federal agency from entering into revolving credit arrangements secured by a mortgage or deed of trust on residential real property, may enter into such arrangements within the same limitations.
(Source: P.A. 98-749, eff. 7-16-14.)

(815 ILCS 205/4.2a) (from Ch. 17, par. 6408)
Sec. 4.2a. If a lender or creditor, within 30 days from receiving a written letter, in clear and definitive terms, signed by the debtor, including his or her name, address, and account number, sent within 60 days after mailing by the lender or creditor of the statement on which the alleged error first appears, concerning an alleged error in a revolving credit account fails to answer the specific question concerning such error in clear and definitive terms, for that 30 day period and for any further period that the lender fails to provide a clear and definitive answer, the debtor shall not be required to pay any service charge on the disputed amount.
A lender or creditor who complies with the federal Truth in Lending Act, amendments thereto, and any regulations issued or which may be issued thereunder, shall be deemed to be in compliance with this Section.
(Source: P.A. 82-169.)

(815 ILCS 205/4.3) (from Ch. 17, par. 6409)
Sec. 4.3. Whenever interest received or contracted to be received by the lender on a revolving credit as defined in Section 4.1 hereof is lawful only under the provisions of Section 4.2 hereof, no provision contained in any contract or agreement respecting a revolving credit or in any draft, item, order for the payment of money, evidence of debt or similar written instruments which is used in connection with such revolving credit shall be enforceable, which
(i) provides that in the absence of debtor's breach or default the lender may arbitrarily and without reasonable cause accelerate the maturity of any amount or part owing thereunder;
(ii) purports to waive any provisions of this Act; or
(iii) provides for any amount to be added to the account each month for the privilege of having the revolving credit account provided there is no unpaid balance at that time.
(Source: P.A. 83-944.)

(815 ILCS 205/4a) (from Ch. 17, par. 6410)
Sec. 4a. Installment loan rate.
(a) On money loaned to or in any manner owing from any person, whether secured or unsecured, except where the money loaned or in any manner owing is directly or indirectly for the purchase price of real estate or an interest therein and is secured by a lien on or retention of title to that real estate or interest therein, to an amount not more than $25,000 (excluding interest) which is evidenced by a written instrument providing for the payment thereof in 2 or more periodic installments over a period of not more than 181 months from the date of the execution of the written instrument, it is lawful to receive or to contract to receive and collect either:
(i) interest in an amount equivalent to interest

computed at a rate not exceeding 9% per year on the entire principal amount of the money loaned or in any manner owing for the period from the date of the making of the loan or the incurring of the obligation for the amount owing evidenced by the written instrument until the date of the maturity of the last installment thereof, and to add that amount to the principal, except that there shall be no limit on the rate of interest which may be received or contracted to be received and collected by (1) any bank that has its main office or, after May 31, 1997, a branch in this State; (2) a savings and loan association chartered under the Illinois Savings and Loan Act of 1985, a savings bank chartered under the Savings Bank Act, or a federal savings and loan association established under the laws of the United States and having its main office in this State; or (3) any lender licensed under either the Consumer Finance Act or the Consumer Installment Loan Act, but in any case in which interest is received, contracted for or collected on the basis of this clause (i), the debtor may satisfy in full at any time before maturity the debt evidenced by the written instrument, and in so satisfying must receive a refund credit against the total amount of interest added to the principal computed in the manner provided under Section 15(f)(3) of the Consumer Installment Loan Act for refunds or credits of applicable interest on payment in full of precomputed loans before the final installment due date; or

(ii) interest accrued on the principal balance from

time to time remaining unpaid, from the date of making of the loan or the incurring of the obligation to the date of the payment of the debt in full, at a rate not exceeding the annual percentage rate equivalent of the rate permitted to be charged under clause (i) above, but in any such case the debtor may, provided that the debtor shall have paid in full all interest and other charges accrued to the date of such prepayment, prepay the principal balance in full or in part at any time, and interest shall, upon any such prepayment, cease to accrue on the principal amount which has been prepaid.

(b) Whenever the principal amount of an installment loan is $300 or more and the repayment period is 6 months or more, a minimum charge of $15 may be collected instead of interest, but only one minimum charge may be collected from the same person during one year. When the principal amount of the loan (excluding interest) is $800 or less, the lender or creditor may contract for and receive a service charge not to exceed $5 in addition to interest; and that service charge may be collected when the loan is made, but only one service charge may be contracted for, received, or collected from the same person during one year.
(c) Credit life insurance and credit accident and health insurance, and any charge therefor which is deducted from the loan or paid by the obligor, must comply with Article IX 1/2 of the Illinois Insurance Code and all lawful requirements of the Director of Insurance related thereto. When there are 2 or more obligors on the loan contract, only one charge for credit life insurance and credit accident and health insurance may be made and only one of the obligors may be required to be insured. Insurance obtained from, by or through the lender or creditor must be in effect when the loan is transacted. The purchase of that insurance from an agent, broker or insurer specified by the lender or creditor may not be a condition precedent to the granting of the loan.
(d) The lender or creditor may require the obligor to provide property insurance on security other than household goods, furniture and personal effects. The amount and term of the insurance must be reasonable in relation to the amount and term of the loan contract and the type and value of the security, and the insurance must be procured in accordance with the insurance laws of this State. The purchase of that insurance from an agent, broker or insurer specified by the lender or creditor may not be a condition precedent to the granting of the loan.
(e) The lender or creditor may, if the contract provides, collect a delinquency and collection charge on each installment in default for a period of not less than 10 days in an amount not exceeding 5% of the installment on installments in excess of $200 or $10 on installments of $200 or less, but only one delinquency and collection charge may be collected on any installment regardless of the period during which it remains in default. In addition, the contract may provide for the payment by the borrower or debtor of attorney's fees incurred by the lender or creditor. The lender or creditor may enforce such a provision to the extent of the reasonable attorney's fees incurred by him in the collection or enforcement of the contract or obligation. Whenever interest is contracted for or received under this Section, no amount in addition to the charges authorized by this Section may be directly or indirectly charged, contracted for or received, except lawful fees paid to a public officer or agency to record, file or release security, and except costs and disbursements including reasonable attorney's fees, incurred in legal proceedings to collect a loan or to realize on a security after default. This Section does not prohibit the receipt of any commission, dividend or other benefit by the creditor or an employee, affiliate or associate of the creditor from the insurance authorized by this Section.
(f) When interest is contracted for or received under this Section, the lender must disclose the following items to the obligor in a written statement before the loan is consummated:
(1) the amount and date of the loan contract;
(2) the amount of loan credit using the term "amount

financed";

(3) every deduction from the amount financed or

payment made by the obligor for insurance and the type of insurance for which each deduction or payment was made;

(4) every other deduction from the loan or payment

made by the obligor in connection with obtaining the loan;

(5) the date on which the finance charge begins to

accrue if different from the date of the transaction;

(6) the total amount of the loan charge for the

scheduled term of the loan contract with a description of each amount included using the term "finance charge";

(7) the finance charge expressed as an annual

percentage rate using the term "annual percentage rate". "Annual percentage rate" means the nominal annual percentage rate of finance charge determined in accordance with the actuarial method of computation with an accuracy at least to the nearest 1/4 of 1%; or at the option of the lender by application of the United States rule so that it may be disclosed with an accuracy at least to the nearest 1/4 of 1%;

(8) the number, amount and due dates or periods of

payments scheduled to repay the loan and the sum of such payments using the term "total of payments";

(9) the amount, or method of computing the amount of

any default, delinquency or similar charges payable in the event of late payments;

(10) the right of the obligor to prepay the loan and

the fact that such prepayment will reduce the charge for the loan;

(11) a description or identification of the type of

any security interest held or to be retained or acquired by the lender in connection with the loan and a clear identification of the property to which the security interest relates. If after-acquired property will be subject to the security interest, or if other or future indebtedness is or may be secured by any such property, this fact shall be clearly set forth in conjunction with the description or identification of the type of security interest held, retained or acquired;

(12) a description of any penalty charge that may be

imposed by the lender for prepayment of the principal of the obligation with an explanation of the method of computation of such penalty and the conditions under which it may be imposed;

(13) unless the contract provides for the accrual and

payment of the finance charge on the balance of the amount financed from time to time remaining unpaid, an identification of the method of computing any unearned portion of the finance charge in the event of prepayment of the loan.

The terms "finance charge" and "annual percentage rate" shall be printed more conspicuously than other terminology required by this Section.
(g) At the time disclosures are made, the lender shall deliver to the obligor a duplicate of the instrument or statement by which the required disclosures are made and on which the lender and obligor are identified and their addresses stated. All of the disclosures shall be made clearly, conspicuously and in meaningful sequence and made together on either:
(i) the note or other instrument evidencing the

obligation on the same side of the page and above or adjacent to the place for the obligor's signature; however, where a creditor elects to combine disclosures with the contract, security agreement, and evidence of a transaction in a single document, the disclosures required under this Section shall be made on the face of the document, on the reverse side, or on both sides, provided that the amount of the finance charge and the annual percentage rate shall appear on the face of the document, and, if the reverse side is used, the printing on both sides of the document shall be equally clear and conspicuous, both sides shall contain the statement, "NOTICE: See other side for important information", and the place for the customer's signature shall be provided following the full content of the document; or

(ii) one side of a separate statement which

identifies the transaction.

The amount of the finance charge shall be determined as the sum of all charges, payable directly or indirectly by the obligor and imposed directly or indirectly by the lender as an incident to or as a condition to the extension of credit, whether paid or payable by the obligor, any other person on behalf of the obligor, to the lender or to a third party, including any of the following types of charges:
(1) Interest, time price differential, and any amount

payable under a discount or other system of additional charges.

(2) Service, transaction, activity, or carrying

charge.

(3) Loan fee, points, finder's fee, or similar charge.
(4) Fee for an appraisal, investigation, or credit

report.

(5) Charges or premiums for credit life, accident,

health, or loss of income insurance, written in connection with any credit transaction unless (a) the insurance coverage is not required by the lender and this fact is clearly and conspicuously disclosed in writing to the obligor; and (b) any obligor desiring such insurance coverage gives specific dated and separately signed affirmative written indication of such desire after receiving written disclosure to him of the cost of such insurance.

(6) Charges or premiums for insurance, written in

connection with any credit transaction, against loss of or damage to property or against liability arising out of the ownership or use of property, unless a clear, conspicuous, and specific statement in writing is furnished by the lender to the obligor setting forth the cost of the insurance if obtained from or through the lender and stating that the obligor may choose the person through which the insurance is to be obtained.

(7) Premium or other charges for any other guarantee

or insurance protecting the lender against the obligor's default or other credit loss.

(8) Any charge imposed by a lender upon another

lender for purchasing or accepting an obligation of an obligor if the obligor is required to pay any part of that charge in cash, as an addition to the obligation, or as a deduction from the proceeds of the obligation.

A late payment, delinquency, default, reinstatement or other such charge is not a finance charge if imposed for actual unanticipated late payment, delinquency, default or other occurrence.
(h) Advertising for loans transacted under this Section may not be false, misleading, or deceptive. That advertising, if it states a rate or amount of interest, must state that rate as an annual percentage rate of interest charged. In addition, if charges other than for interest are made in connection with those loans, those charges must be separately stated. No advertising may indicate or imply that the rates or charges for loans are in any way "recommended", "approved", "set" or "established" by the State government or by this Act.
(i) A lender or creditor who complies with the federal Truth in Lending Act, amendments thereto, and any regulations issued or which may be issued thereunder, shall be deemed to be in compliance with the provisions of subsections (f), (g) and (h) of this Section.
(j) For purposes of this Section, "real estate" and "real property" include a manufactured home as defined in subdivision (53) of Section 9-102 of the Uniform Commercial Code that is real property as defined in the Conveyance and Encumbrance of Manufactured Homes as Real Property and Severance Act.
(Source: P.A. 98-749, eff. 7-16-14.)

(815 ILCS 205/4b) (from Ch. 17, par. 6411)
Sec. 4b. In order to assure compliance with applicable Federal law, any State agency having chartering or licensing powers or regulatory or supervisory authority over a class of creditors affected by this Act may promulgate rules and regulations to carry out the disclosure and other requirements pertaining to the extension of credit under this Act and the advertising of such extensions of credit.
(Source: P.A. 76-1775.)

(815 ILCS 205/5) (from Ch. 17, par. 6412)
Sec. 5. No person or corporation shall directly or indirectly accept or receive, in money, goods, discounts or thing in action, or in any other way, any greater sum or greater value for the loan, forbearance or discount of any money, goods or thing in action, than is expressly authorized by this Act or other laws of this State.
(Source: P.A. 82-660.)

(815 ILCS 205/5.1) (from Ch. 17, par. 6412.1)
Sec. 5.1. Notwithstanding any other law to the contrary, it shall be unlawful for any person to charge interest on any first class claim as defined in Section 18-10 of the Probate Act of 1975 until 60 days after issuance of letters of office to the representative of the decedent's estate, or if no such letters of office are issued, then beginning 60 days after those amounts are due.
(Source: P.A. 87-509.)

(815 ILCS 205/6) (from Ch. 17, par. 6413)
Sec. 6. If any person or corporation knowingly contracts for or receives, directly or indirectly, by any device, subterfuge or other means, unlawful interest, discount or charges for or in connection with any loan of money, the obligor may, recover by means of an action or defense an amount equal to twice the total of all interest, discount and charges determined by the loan contract or paid by the obligor, whichever is greater, plus such reasonable attorney's fees and court costs as may be assessed by a court against the lender. The payments due and to become due including all interest, discount and charges included therein under the terms of the loan contract, shall be reduced by the amount which the obligor is thus entitled to recover. Recovery by means of a defense may be had at any time after the loan is transacted. Recovery by means of an action may be had at any time after the loan is transacted and prior to the expiration of 2 years after the earlier of (1) the date of the last scheduled payment of the loan after giving effect to all renewals or extensions thereof, if any, or (2) the date on which the total amount due under the terms of the loan contract is fully paid. A bona fide error in connection with a loan shall not be a violation under this section if the lender corrects the error within a reasonable time.
No person shall be liable under this Act for any act done or omitted in good faith in conformity with any rule, regulation, interpretation, or opinion issued by the Commissioner of Banks and Real Estate or the Department of Financial Institutions or any other department or agency of the State, notwithstanding that after such act or omission has occurred, such rule, regulation, interpretation, or opinion is amended, rescinded, or determined by judicial or other authority to be invalid for any reason.
(Source: P.A. 90-161, eff. 7-23-97.)

(815 ILCS 205/6a) (from Ch. 17, par. 6414)
Sec. 6a. Any person who violates any of the provisions of paragraph (i) of Section 4a relating to advertising shall be guilty of a Class A misdemeanor.
(Source: P.A. 77-2532.)

(815 ILCS 205/7) (from Ch. 17, par. 6415)
Sec. 7. The defense of usury shall not be allowed in any suit, unless the person relying upon such defense shall set up the same by plea, or file in the cause a notice in writing, stating that he intends to defend against the contract sued upon or set off, on the ground that the contract is usurious.
(Source: Laws 1879, p. 184.)

(815 ILCS 205/8) (from Ch. 17, par. 6416)
Sec. 8. When any written contract, wherever payable, shall be made in this State, or between citizens or corporations of this State, or a citizen or a corporation of this State and a citizen or corporation of any other State, territory or country (or shall be secured by mortgage or trust deed on lands in this State), such contract may bear any rate of interest allowed by law to be taken or contracted for by persons or corporations in this State, or allowed by law on any contract for money due or owing in this State.
(Source: P.A. 82-660.)

(815 ILCS 205/9) (from Ch. 17, par. 6417)
Sec. 9. Whenever, in any statute, act, deed, written or verbal, contract, or in any public or private instrument whatever, any certain rate of interest is or shall be mentioned, and no period of time is stated for which such rate is to be calculated, interest shall be calculated at the rate mentioned, by the year, in the same manner as if "per annum" or "by the year" had been added to the rate.
(Source: Laws 1879, p. 184.)

(815 ILCS 205/10) (from Ch. 17, par. 6418)
Sec. 10. In all computations of time, and of interest and discounts, a month shall be considered to mean a calendar month, and a year shall consist of twelve calendar months; and in computations of interest or discount for any number of days less than a month, a day shall be considered a thirtieth part of a month, and interest or discount shall be computed for such fractional parts of a month upon the ratio which such number of days shall bear to thirty.
(Source: Laws 1879, p. 184.)

(815 ILCS 205/11) (from Ch. 17, par. 6419)
Sec. 11. Whenever the Department of Financial Institutions has reason to believe that any person or corporation engaged in the business of lending money is contracting for, receiving, or collecting unlawful interest for any loan not exceeding $5,000 (in violation of this Act, or the Consumer Finance Act, or the Consumer Installment Loan Act, or any other Act regulating interest for loans of money), it may after notice and hearing enter an order requiring such person or corporation to cease and desist from contracting for, receiving, and collecting unlawful interest. At least 5 days' notice shall be given setting forth the time and place of the hearing and the nature of the violations charged (including the means by which said Department alleges that unlawful interest has been contracted for, received, or collected). The order shall specify in writing the violations found and shall become effective not less than 5 days after delivery thereof to the person or corporation named in the order. If the person or corporation named in said order continues said violation for more than 15 days after receiving a certified copy thereof by registered or certified mail, the Department of Financial Institutions may bring an action in the circuit court to enjoin such person or corporation from engaging in or continuing such violation. Such action shall be conducted under the direction and supervision of the Attorney General. The practice and the powers of the court in such proceedings shall be as in other such civil proceedings.
(Source: P.A. 79-1362.)



815 ILCS 301/ - Assistive Technology Warranty Act.

(815 ILCS 301/1)
Sec. 1. Short title. This Act may be cited as the Assistive Technology Warranty Act.
(Source: P.A. 94-378, eff. 1-1-06.)

(815 ILCS 301/5)
Sec. 5. Definitions. In this Act:
"Assistive technology device" means any item, piece of equipment, or product system, whether acquired commercially, modified, or customized, that is purchased or leased, or whose transfer is accepted in this State, and that is used to increase, maintain, or improve functional capabilities of individuals with disabilities. "Assistive technology device" does not mean any medical device, surgical device, or organ implanted or transplanted into or attached directly to an individual. "Assistive technology device" does not include a "hearing instrument" or "hearing aid" as defined in the Hearing Instrument Consumer Protection Act. "Assistive technology device" also does not include any device for which a certificate of title is issued by the Secretary of State, Division of Motor Vehicles, but does mean any item, piece of equipment, or product system otherwise meeting the definition of "assistive technology device" that is incorporated, attached, or included as a modification in or to such certificated device.
"Assistive technology device dealer" means a person who is in the business of selling assistive technology devices.
"Assistive technology device lessor" means a person who leases assistive technology devices to consumers, or who holds the lessor's rights, under a written lease.
"Collateral cost" means expenses incurred by a consumer in connection with the repair of a nonconformity, including the cost of shipping, sales tax, and the cost of obtaining an alternative assistive technology device.
"Consumer" means any one of the following:
(1) A purchaser of an assistive technology device, if

the assistive technology device was purchased from an assistive technology device dealer or manufacturer for purposes other than resale.

(2) A person to whom an assistive technology device

is transferred for purposes other than resale, if the transfer occurs before the expiration of an express warranty applicable to the assistive technology device.

(3) A person who may enforce a warranty applicable to

an assistive technology device.

(4) A person who leases an assistive technology

device from an assistive technology device lessor under a written lease.

"Consumer" does not include a person who acquires an assistive technology device at no charge through a donation.
"Demonstrator" means an assistive technology device used primarily for the purpose of demonstration to the public.
"Early termination cost" means any expense or obligation that an assistive technology device lessor incurs as a result of both the termination of a written lease before the termination date set forth in the lease and the return of an assistive technology device to the manufacturer, including a penalty for prepayment under a financing arrangement.
"Early termination savings" means any expense or obligation that an assistive technology device lessor avoids as a result of both the termination date set forth in the lease and the return of an assistive technology device to a manufacturer, including an interest charge that the assistive technology device lessor would have paid to finance the assistive technology device or, if the assistive technology device lessor does not finance the assistive technology device, the difference between the total payments remaining for the period of the lease term remaining after the early termination and the present value of those remaining payments at the date of the early termination.
"Loaner" means an assistive technology device provided free of charge to a consumer, for use by the consumer, that need not be new or identical to, or have functional capabilities equal to or greater than, those of the original assistive technology device, but that meets all of the following conditions:
(1) It is in good working order.
(2) It performs, at a minimum, the most essential

functions of the original assistive technology device in light of the disabilities of the consumer.

(3) There is no threat to the health or safety of the

consumer due to any differences between the loaner and the original assistive technology device.

"Manufacturer" means a person who manufactures or assembles assistive technology devices and (i) any agent of that person, including an importer, distributor, factory branch, or distributor branch, and (ii) any warrantor of an assistive technology device. The term does not include an assistive technology device dealer or assistive technology device lessor.
"Nonconformity" means any defect, malfunction, or condition that substantially impairs the use, value, or safety of an assistive technology device or any of its component parts, but does not include a condition, defect, or malfunction that is the result of abuse, neglect, or unauthorized modification or alteration of the assistive technology device by the consumer.
"Reasonable attempt to repair" means any of the following occurring within the term of an express warranty applicable to a new assistive technology device or within one year after the first delivery of the assistive technology device to a consumer, whichever is sooner:
(1) The manufacturer, the assistive technology device

lessor, or any of the manufacturer's authorized assistive technology device dealers accept return of the new assistive technology device for repair at least 2 times.

(2) The manufacturer, the assistive technology device

lessor, or any of the manufacturer's authorized assistive technology device dealers place the assistive technology device out of service for an aggregate of at least 30 cumulative days because of nonconformities covered by a warranty that applies to the device.

(Source: P.A. 94-378, eff. 1-1-06.)

(815 ILCS 301/10)
Sec. 10. Express warranty. A manufacturer or assistive technology device lessor who sells or leases an assistive technology device to a consumer, either directly or through an assistive technology device dealer, must furnish the consumer with an express warranty for the assistive technology device warranting that the device is free of any nonconformity. The duration of the express warranty must be not less than one year after the date of the initial delivery of the assistive technology device to the consumer. If the manufacturer fails to furnish an express warranty as required by this Section, the manufacturer shall be deemed to have warranted to the consumer of an assistive technology device that, for a period of one year after the date of the initial delivery to the consumer, the assistive technology device will be free from any condition or defect that substantially impairs the value of the assistive technology device to the consumer. The express warranty takes effect on the date the consumer initially takes possession of the new assistive technology device.
(Source: P.A. 94-378, eff. 1-1-06.)

(815 ILCS 301/15)
Sec. 15. Assistive technology device replacement or refund.
(a) If a new assistive technology device does not conform to an applicable express warranty and the consumer (i) reports the nonconformity to the manufacturer, the assistive technology device lessor, or any of the manufacturer's authorized assistive technology device dealers and (ii) makes the assistive technology device available for repair before one year after the first delivery of the device to the consumer or within the period of the express warranty if the express warranty is longer than one year, then a reasonable attempt to repair the nonconformity must be made at no charge to the consumer.
(b) If, after a reasonable attempt to repair, the nonconformity is not repaired, the person from whom the assistive technology device was purchased or leased must carry out the requirements of either item (1) or item (2) of this subsection at the option of the consumer:
(1) The person from whom the assistive technology

device was purchased or leased shall provide a refund to the consumer within 30 days after the request by the consumer. If the consumer chooses this option, he or she shall return the device having a nonconformity to the person from whom the assistive technology device was purchased or leased along with any endorsements necessary to transfer legal possession to the person from whom the assistive technology device was purchased or leased.

If the assistive technology device was purchased by

the consumer, the person from whom the assistive technology device was purchased shall accept return of the assistive technology device and refund to the consumer, and to any holder of a perfected security interest in the assistive technology device as the holder's interest may appear, the full purchase price plus any finance charge paid by the consumer at the point of sale and collateral costs, less a reasonable allowance for use.

If the assistive technology device was leased by the

consumer, the person from whom the assistive technology device was leased shall accept return of the device, refund to the assistive technology lessor and to any holder of a perfected security interest in the device, as the holder's interest may appear, the current value of the written lease, and refund to the consumer the amount that the consumer paid under the written lease plus any collateral costs, less a reasonable allowance for use.

(2) The person from whom the assistive technology

device was purchased or leased shall provide a comparable new assistive technology device. The consumer shall offer to transfer possession of the device having a nonconformity to the person from whom the assistive technology device was purchased or leased. No later than 30 days after that offer, the person from whom the assistive technology device was purchased or leased shall provide the consumer with the comparable new assistive device. Upon receipt of the comparable new assistive device, the consumer shall return the device having the nonconformity to the person from whom the assistive technology device was purchased or leased, along with any endorsements necessary to transfer legal possession to the person from whom the assistive technology device was purchased or leased.

(c) For purposes of this Section, "current value of the written lease" means the total amount for which that lease obligates the consumer during the period of the lease remaining after its early termination, plus the assistive device lessor's early termination costs and the value of the assistive device at the lease expiration date if the lease sets forth that value, less the assistive device lessor's early termination savings.
(d) For purposes of this Section, a "reasonable allowance for use" may not exceed the amount obtained by multiplying the total amount for which the written lease obligates the consumer by a fraction, the denominator of which is 1,825 and the numerator of which is the number of days that the consumer used the assistive device before first reporting the nonconformity to the person from whom the assistive technology device was purchased or leased.
(Source: P.A. 94-378, eff. 1-1-06.)

(815 ILCS 301/20)
Sec. 20. Prohibition on enforcement of lease. A person may not enforce an assistive technology device lease against a consumer after the consumer receives a refund under Section 15.
(Source: P.A. 94-378, eff. 1-1-06.)

(815 ILCS 301/25)
Sec. 25. Restriction on resale or lease; full disclosure. An assistive technology device returned by a consumer or assistive technology device lessor in this State, or by a consumer or assistive technology device lessor in another state under a similar law of that state, may not be sold or leased again in this State unless full disclosure of the reasons for the return is made to any prospective buyer or lessee of the device.
(Source: P.A. 94-378, eff. 1-1-06.)

(815 ILCS 301/30)
Sec. 30. Waiver of rights void. Any waiver by a consumer of his or her rights under this Act is void.
(Source: P.A. 94-378, eff. 1-1-06.)

(815 ILCS 301/35)
Sec. 35. Civil remedies. In addition to pursuing any other remedy, a consumer may bring an action to recover any damages caused by a violation of this Act. The court shall award a consumer who prevails in such an action no more than twice the amount of any pecuniary loss, costs, disbursements, and reasonable attorney's fees, and any equitable relief that the court deems appropriate.
(Source: P.A. 94-378, eff. 1-1-06.)



815 ILCS 302/ - Appliance Tag Act.

(815 ILCS 302/0.01) (was 720 ILCS 220/0.01)
Sec. 0.01. Short title. This Act may be cited as the Appliance Tag Act.
(Source: P.A. 86-1324.)

(815 ILCS 302/1) (was 720 ILCS 220/1)
Sec. 1. Definitions. As used in this Act unless the context otherwise requires, the terms specified in this Section have the meanings ascribed to them in this Section.
(a) "Demonstrator unit" means any household appliance, not sold or transferred to a consumer, utilized by a seller or dealer as a sample to demonstrate the operation of the appliance to customers.
(b) "Rebuilt" means any household appliance that has a substantial portion of its original, major parts replaced.
(c) "Reconditioned" means any household appliance which has been substantially repaired but has not been rebuilt.
(d) "Repossessed" means any household appliance purchased on credit that is offered for sale after it has been reclaimed by the seller or holder of the instrument evidencing the debt because of default.
(e) "Used" means any household appliance, previously sold, transferred to a consumer and put in service and utilized by the consumer for its intended purpose, that is not a rebuilt, reconditioned or repossessed appliance.
(f) "Household appliance" means any gas or electric appliance used in the home, such as but not limited to the following: stoves, heating devices, cooking equipment, refrigerators, air conditioners, vacuum cleaners, electric fans, clocks, radios, toasters, irons, television sets, washing machines, dryers and dishwashers.
(Source: P.A. 79-730.)

(815 ILCS 302/2) (was 720 ILCS 220/2)
Sec. 2. No person shall sell, attempt to sell or offer to sell, by retail, wholesale or auction, any household appliance other than a new appliance unless there is affixed thereto a tag or label no smaller in size than 4 inches in length and 2 inches in width bearing a statement that the appliance is used, repossessed, rebuilt or reconditioned or that the appliance has been utilized as a demonstrator unit.
(Source: P.A. 79-730.)

(815 ILCS 302/3) (was 720 ILCS 220/3)
Sec. 3. Exemption. Any person who sells or offers for sale a household appliance which was obtained by the person making the sale for his own use, but who is not regularly engaged in the business of making such sales is exempted from the provisions of this Act.
(Source: P.A. 79-730.)

(815 ILCS 302/4) (was 720 ILCS 220/4)
Sec. 4. Every person, who by himself, his agents or employees violates any of the provisions of this Act may for each offense be deemed guilty of a business offense, and shall, upon conviction thereof, be punished by a fine of not exceeding $100 nor less than $50 for the first offense; not exceeding $200 nor less than $100 for the second offense; and not exceeding $500 nor less than $200 for the third and each subsequent offense and all costs for each and every offense.
(Source: P.A. 79-730.)



815 ILCS 303/ - Auction Sales Sign Act.

(815 ILCS 303/0.01) (was 720 ILCS 225/0.01)
Sec. 0.01. Short title. This Act may be cited as the Auction Sales Sign Act.
(Source: P.A. 86-1324.)

(815 ILCS 303/1) (was 720 ILCS 225/1)
Sec. 1. The use of any signs, billboards, flags, banners or other media commonly used to designate that an auction is being held, or is going to be held, is prohibited unless the bidding on all sales of goods in the place so designated is open to the general public.
(Source: Laws 1953, p. 1654.)

(815 ILCS 303/2) (was 720 ILCS 225/2)
Sec. 2. Whoever violates the provisions of this Act shall be guilty of a Class B misdemeanor.
(Source: P.A. 77-2260.)



815 ILCS 305/ - Automatic Telephone Dialers Act.

(815 ILCS 305/1) (from Ch. 134, par. 101)
Sec. 1. Short title. This Act may be cited as the Automatic Telephone Dialers Act.
(Source: P.A. 87-275.)

(815 ILCS 305/5) (from Ch. 134, par. 105)
Sec. 5. Definitions. For purpose of this Act:
(a) "Autodialer" or "Autodialer System" means any telephone dialing or accessing device, machine, computer or system capable of storing telephone numbers which is programmed to sequentially or randomly access the stored telephone numbers in order to automatically connect a telephone with a recorded message, the term does not include any device associated with a burglar alarm system, voice message system or fire alarm system.
(b) "Emergency Telephone Number" means any telephone number which accesses or calls a fire department, law enforcement agency, ambulance, hospital, medical center, poison control center, rape crisis center, suicide prevention center, rescue service, the 911 emergency access number provided by law enforcement agencies and police departments.
(c) "Recorded Message" means any taped communication soliciting the sale of goods or services without live voice interaction.
(d) "Voice Messaging System" means any message delivery service which utilizes an autodialer to deliver non-commercial messages to domestic and international recipients.
(e) "Subscriber" means:
(1) A person who has subscribed to telephone service

from a telephone company; or

(2) Other persons living or residing with the

subscribing person.

(f) "Caller ID" means the display to the recipient of the call the caller's telephone number or identity.
(Source: P.A. 91-182, eff. 1-1-00.)

(815 ILCS 305/10) (from Ch. 134, par. 110)
Sec. 10. Jurisdiction. No person shall operate an autodialer in this State except in accordance with this Act.
(Source: P.A. 87-275.)

(815 ILCS 305/15) (from Ch. 134, par. 115)
Sec. 15. Method of operation.
(a) No person shall operate an autodialer in this State to place a telephone call during the hours between 9 p.m. and 9 a.m.
(b) All autodialers operated within the State of Illinois shall disconnect within 30 seconds after termination of the call by the subscriber or the autodialer. Where disconnection in 30 seconds is technically not feasible, the autodialer shall utilize a live operator who shall:
(1) state his name, the name, address and telephone

number of the business or organization being represented and the purpose of the call; and

(2) inquire at the beginning of the call whether the

person called consents to hear the prerecorded message.

(c) An autodialer shall not be used to dial numbers determined by successively increasing or decreasing integers.
(d) An autodialer may not be operated in a manner that impedes the function of any caller ID when the telephone solicitor's service or equipment is capable of allowing the display of the solicitor's telephone number.
(Source: P.A. 91-182, eff. 1-1-00.)

(815 ILCS 305/20) (from Ch. 134, par. 120)
Sec. 20. Exemptions.
(a) Except as provided in subsection (b), the provisions of this Act shall not apply to the following types of telephone calls made by an autodialer:
(1) calls made in response to an express request of

the person called;

(2) calls made to any person with whom the telephone

solicitor has a prior or existing business relationship;

(3) a telephone call placed on behalf of any

political, charitable, public opinion polling, research survey, or radio or television broadcast rating organization.

(b) Notwithstanding the provisions of subsection (a), all calls made by an autodialer must be made in compliance with the requirements of subsection (d) of Section 15.
(Source: P.A. 91-182, eff. 1-1-00.)

(815 ILCS 305/22)
Sec. 22. Recordkeeping.
(a) A person who operates an autodialer to communicate a commercial message shall maintain a list of all telephone numbers called.
(b) A person who operates an autodialer to communicate a commercial message shall maintain records to sufficiently document any exemption claimed under Section 20 of this Act.
(Source: P.A. 98-546, eff. 8-26-13.)

(815 ILCS 305/25) (from Ch. 134, par. 125)
Sec. 25. Voice messaging provision. Nothing in this Act shall prohibit a telephone company from providing a service that is utilized for relaying messages for private purposes, including but not limited to, voice messaging services or message delivery services.
(Source: P.A. 87-275.)

(815 ILCS 305/30) (from Ch. 134, par. 130)
Sec. 30. Violations.
(a) It is a violation of this Act to make or cause to be made telephone calls utilizing an autodialer to any emergency telephone number as defined in Section 5. It is a violation of this Act to make or cause to be made telephone calls utilizing an autodialer in a manner that does not comply with Section 15.
(b) It is a violation of this Act to play a prerecorded message placed by an autodialer without the consent of the called party.
(c) Enforcement by customer. Any customer injured by a violation of this Act may bring an action for the recovery of damages. Judgment may be entered for 3 times the amount at which the actual damages are assessed, plus costs and reasonable attorney fees.
(c-5) In addition to the damages authorized under subsection (c), a consumer may obtain statutory damages in the amount of $500 per violation.
(d) Enforcement by Attorney General. Violation of any of the provisions of this Act is an unlawful practice under Section 2Z of the Consumer Fraud and Deceptive Business Practices Act. All remedies, penalties and authority granted to the Attorney General by that Act shall be available to him for the enforcement of this Act. In any action brought by the Attorney General to enforce this Act, the court may order that persons who incurred actual damages be awarded the amount at which actual damages are assessed. In addition to actual damages, a court may order that each person who received a call in violation of this Act be awarded statutory damages in the amount of $500 per violation.
(Source: P.A. 98-546, eff. 8-26-13.)



815 ILCS 306/ - Automotive Repair Act.

(815 ILCS 306/1)
Sec. 1. Short title. This Act may be cited as the Automotive Repair Act.
(Source: P.A. 90-426, eff. 1-1-98.)

(815 ILCS 306/5)
Sec. 5. Legislative finding. The automotive repair industry supports good communication between motor vehicle repair facilities and their customers. The General Assembly recognizes that improved communications and accurate representations between automotive repair facilities and their customers will increase consumer confidence, reduce the likelihood of disputes arising, and promote fair and nondeceptive practices, thereby enhancing the safety and reliability of motor vehicles serviced by motor vehicle repair facilities in the State of Illinois.
(Source: P.A. 90-426, eff. 1-1-98.)

(815 ILCS 306/10)
Sec. 10. Definitions. In this Act:
"Automotive repair" includes, but is not limited to:
(1) All repairs to motor vehicles that are commonly

performed in a motor vehicle repair facility by a motor vehicle technician, including the diagnosis, installation, exchange, or repair of mechanical or electrical parts or units for any vehicle, the performance of any electrical or mechanical adjustment to any vehicle, or the performance of any service work required for routine maintenance or repair of any vehicle. The term does not include commercial fleet repair or maintenance transactions involving 2 or more vehicles or ongoing service or maintenance contracts involving vehicles used primarily for business purposes.

(2) All repair work in motor vehicle repair

facilities that perform one or more specialties within the automotive repair service industry, including, but not limited to, refinishing, brake, electrical, exhaust repair or installation, front-end, radiators, tires, transmission, tune-up, and windshield. However, transactions involving the retail purchase of merchandise when a facility installs the merchandise as part of the transaction at the discretion of the customer for a firm price are not included. These transactions shall include but not be limited to tires, batteries, oil, and lube jobs.

"Automotive repair facility" or "motor vehicle repair facility" means any person, firm, association, or corporation that for compensation engages in the business of automotive repair or diagnosis, or both, of malfunctions of motor vehicles.
A "used" part consists of a used assembly removed from a vehicle and installed on a vehicle undergoing repair without the benefit of being rebuilt or remanufactured.
(Source: P.A. 90-426, eff. 1-1-98.)

(815 ILCS 306/15)
Sec. 15. Disclosures to consumers; estimates.
(a) Disclosures required. No work for compensation that exceeds $100 shall be commenced without specific authorization from the consumer after the disclosures set forth in this Section.
(b) Estimated costs. Every motor vehicle repair facility shall either (i) give to each consumer a written estimated price for labor and parts for a specific repair and shall not charge for work done or parts supplied in an amount that exceeds the estimate by more than 10% without oral or written consent of the consumer or (ii) give to each consumer a written price limit for each specific repair and shall not exceed that limit without oral or written consent of the consumer. Either option shall include an estimate of the time necessary to complete the repair, if in excess of one working day. The estimate shall include the total costs to repair the vehicle.
Estimates shall include all charges to be paid by the consumer to complete the repair, including any charges for estimates and diagnostics. However, transactions involving the retail purchase of merchandise when a facility installs the merchandise as part of the transaction at the discretion of the customer for a firm price are not included. These transactions shall include but not be limited to tires, batteries, oil, and lube jobs.
(1) Description of parts. Motor vehicle repair

facilities shall describe in the estimate the major parts needed to effectuate the repair and whether parts are new or used.

(2) Calculation of labor costs. Estimates shall

indicate that the motor vehicle repair facility may use a combination of industry standard flat rate (time) manuals, actual time, or condition of the vehicle to determine labor costs. This disclosure mandate may also be fulfilled by means of a sign that provides the same information to the consumer. Such a sign shall be posted at a location that can be easily viewed by the consumer.

(3) Required or suggested repairs. Estimates shall

indicate whether the estimated repairs are required or suggested.

(4) Disassembly and reassembly charges. If it is

necessary to disassemble, or partially disassemble, a vehicle or vehicle component in order to provide the consumer with a written estimate for required repair or maintenance, the estimate shall show the cost of any disassembly or reassembly, or both, if the consumer elects not to proceed with the repair or maintenance of the vehicle.

(5) Date. The estimate shall include the date the

estimate was prepared or the date the vehicle was presented to the motor vehicle repair facility for repair or servicing, or both, the odometer reading on the vehicle at the time it was left with the motor vehicle repair facility, and a promised date of delivery.

(Source: P.A. 90-426, eff. 1-1-98.)

(815 ILCS 306/20)
Sec. 20. Notice of consumer's rights; estimate. When an estimate is required to be presented to a consumer, a motor vehicle repair facility shall disclose to the prospective consumer an estimated price quotation or the option to waive the price quotation by completing the following statement with the consumer's signature:
"You are entitled to a price estimate for the repairs you have authorized. The repair price may be less than the estimate but shall not exceed (1) any price limited estimate or (2) any parts and labor estimate by more than 10%. Additional repairs may not be performed without your consent. You may waive your right to a written estimate and require that you be notified if the price exceeds an amount you have specified.
You may waive your right to an estimate, which gives the motor vehicle repair facility the right to set the price without your permission. Your signature will indicate your selection.
(a) I request an estimate in writing before you begin repairs.
Signature .................................
(b) Please proceed with repairs but call me for approval before continuing if the price exceeds $ ..........
Signature .................................
(c) I do not want an estimate and you may set the price of repairs.
Signature .................................
Date .......... Time ..........
This estimated price for authorized repairs will be honored if the motor vehicle is delivered to the facility within the time period agreed to by the consumer and the motor vehicle repair facility."
However, transactions involving the retail purchase of merchandise when a facility installs the merchandise as part of the transaction at the discretion of the customer for a firm price are not included. These transactions shall include but not be limited to tires, batteries, oil, and lube jobs.
(Source: P.A. 90-426, eff. 1-1-98.)

(815 ILCS 306/25)
Sec. 25. Estimated price insufficient. If it is determined that the estimated price is insufficient because of unforeseen circumstances, the consumer's consent must be obtained before the work estimated is done or parts estimated are supplied. If the consumer's consent is oral, the motor vehicle repair facility shall make a notation on the work order or estimate and on the invoice of the date, time, name of person authorizing the additional repairs, and telephone number called, if any, together with a specification of the additional parts and labor and the total additional cost.
(Source: P.A. 90-426, eff. 1-1-98.)

(815 ILCS 306/30)
Sec. 30. Consumer's authorization of repairs or other action. After receiving the estimate, the owner or the owner's agent may (i) authorize the repairs at the estimate of cost and time in writing, (ii) request the return of the motor vehicle in a disassembled state, or (iii) request that the vehicle be assembled in reasonably the same condition as when released to the motor vehicle repair facility, in which case the motor vehicle repair facility shall make the motor vehicle available for possession within 3 working days after the time of request, unless parts are not available, making additional time necessary. The motor vehicle repair facility may receive payment for only those items on the schedule of charges to which the facility is entitled.
(Source: P.A. 90-426, eff. 1-1-98.)

(815 ILCS 306/35)
Sec. 35. Inability to deliver motor vehicle to facility during business hours. When the consumer is unable to deliver the motor vehicle to the motor vehicle repair facility during business hours and the consumer has requested the motor vehicle repair facility to take possession of the motor vehicle for the purpose of repairing or estimating the cost of repairing the motor vehicle, the motor vehicle repair facility may not undertake the diagnosing or repairing of any malfunction of the motor vehicle for compensation unless the motor vehicle repair facility has complied with all of the following conditions:
(1) The motor vehicle repair facility has prepared a

written estimate or a firm price quotation of the price for labor and parts necessary to repair the motor vehicle.

(2) By telephone or otherwise, the consumer has been

given all of the material information on the written estimate or firm price quotation, and the consumer has approved the written estimate or firm price quotation.

(3) The consumer has given his or her oral or written

authorization to the motor vehicle repair facility to make the repairs pursuant to the written estimate or firm price quotation.

If the consumer's authorization is oral, the motor vehicle repair facility shall make, on both the written estimate or firm price quotation and the invoice, a notation of the name of the person authorizing the repairs, the date, the time, and the telephone number called, if any. Any charge for parts or labor in excess of the original estimate must be separately authorized by the consumer as provided in subsection (b) of Section 15 and in Section 25.
(Source: P.A. 90-426, eff. 1-1-98.)

(815 ILCS 306/40)
Sec. 40. Motor vehicle repair facility unable to complete repair in time. If the motor vehicle repair facility is unable to complete the repairs in the time promised, the facility shall notify the owner or the owner's agent of this fact. After receiving that notification the owner or the owner's agent may request return of the motor vehicle in either an assembled or disassembled state, in which case the motor vehicle repair facility shall make the motor vehicle available for possession within 3 working days from the date of the request. The motor vehicle repair facility may receive payment for the work actually done and for those items on the schedule of charges to which the facility is entitled.
(Source: P.A. 90-426, eff. 1-1-98.)

(815 ILCS 306/45)
Sec. 45. Consumer's waiver of estimate. A consumer may waive the right to receive a written estimate if the waiver is voluntary and made without coercion by the motor vehicle repair facility. A motor vehicle repair facility or anyone in its employ shall not make use of the waiver in an attempt to evade this Act. Nothing in this Section shall be construed as requiring a motor vehicle repair facility to give a written estimated price if the motor vehicle repair facility does not agree to perform the requested repair.
(Source: P.A. 90-426, eff. 1-1-98.)

(815 ILCS 306/50)
Sec. 50. Disclosures to consumers; invoices.
(a) Disclosures required. Whether or not a written estimate is required, parts and labor provided by a motor vehicle repair facility shall be clearly and accurately recorded in writing on an invoice and shall include all of the items set forth in this Section.
(b) Itemization of cost of repair performed. The invoice shall show the motor vehicle repair facility's business name and address, the date of the invoice, the odometer reading at the time the invoice was prepared, the name of the consumer, the description of the vehicle, and the terms and time limit of any guarantee for the repair work performed. In addition, the invoice shall describe all repair work done by a motor vehicle repair facility, including all warranty work, and shall separately identify (i) each major part supplied in a manner so that the consumer can understand what was purchased and (ii) the total price charged for all parts and labor.
Service work and parts shall be listed separately on the invoice, which shall also state separately the subtotal prices for service work and for parts, not including sales tax, and shall state separately the sales tax, if any, applicable to each.
The invoice shall itemize any additional charges and include those charges in the total presented to the consumer.
(c) Description of parts installed. The invoice shall include a description of the major parts installed.
(d) Copies of invoices. A legible copy of the invoice shall be given to the consumer and a legible copy shall be retained by the motor vehicle repair facility for a period of 2 years from the date of repair as a part of the motor vehicle repair facility's records, which may be maintained in an electronic format. Records may be stored at a separate location.
(Source: P.A. 90-426, eff. 1-1-98.)

(815 ILCS 306/55)
Sec. 55. Consumer disclosures; guarantees; warranties.
(a) If a motor vehicle repair facility provides a warranty on repair parts and labor, the facility shall put the warranty in writing and give a legible copy to the consumer. The consumer's copy of the warranty must contain the following:
(1) The nature and extent of the warranty, including

a description of parts or service included in or excluded from the warranty.

(2) The duration of the warranty and the requirements

to be performed by the warrantee before the warrantor will fulfill the warranty.

(3) All conditions and limitations of the warranty

and the manner in which the warrantor will fulfill the warranty, such as by repair, replacement, or refund.

(4) Any options of the warrantor or warrantee.
(5) The warrantor's identity and address.
(b) When repair or diagnostic work is performed pursuant to a warranty, a motor vehicle repair facility shall give an estimate of the time to complete the repairs.
(Source: P.A. 90-426, eff. 1-1-98.)

(815 ILCS 306/60)
Sec. 60. Consumer disclosures; required signs. Every motor vehicle repair facility shall post in a prominent place on the business premises one or more signs, readily visible to customers, in the following form:
YOUR CUSTOMER RIGHTS. UNLESS THE FACILITY PROVIDES A FIRM PRICE QUOTATION, YOU ARE ENTITLED BY LAW TO:
1. A WRITTEN ESTIMATE FOR REPAIRS THAT WILL COST MORE THAN $100 UNLESS WAIVED OR ABSENT FACE-TO-FACE CONTACT (SEE ITEM 3 BELOW).
2. AUTHORIZE ORALLY OR IN WRITING ANY REPAIRS THAT EXCEED THE ESTIMATED TOTAL PRE-SALES-TAX COST BY MORE THAN 10% OR THAT EXCEED THE LIMITED PRICE ESTIMATE.
3. AUTHORIZE ANY REPAIRS ORALLY OR IN WRITING IF YOUR VEHICLE IS LEFT WITH THE MOTOR VEHICLE REPAIR FACILITY WITHOUT FACE-TO-FACE CONTACT BETWEEN YOU AND THE MOTOR VEHICLE REPAIR FACILITY PERSONNEL.
IF YOU HAVE AUTHORIZED A REPAIR IN ACCORDANCE WITH THE ABOVE INFORMATION, YOU ARE REQUIRED TO PAY FOR THE COSTS OF THE REPAIR PRIOR TO TAKING THE VEHICLE FROM THE PREMISES.
The first line of each sign shall be in letters not less than 1.5 inches in height, and the remaining lines shall be in letters not less than 0.5 inch in height.
(Source: P.A. 90-426, eff. 1-1-98.)

(815 ILCS 306/65)
Sec. 65. Recordkeeping. Every motor vehicle repair facility shall maintain copies of estimates for contracted work and all invoices. The copies, which may be maintained in an electronic format, shall be kept for 2 years and shall be available for inspection by the Attorney General.
(Source: P.A. 90-426, eff. 1-1-98.)

(815 ILCS 306/70)
Sec. 70. Removal of vehicle from facility. Upon reasonable notice and during the motor vehicle repair facility's business hours, a consumer may remove a vehicle from a motor vehicle repair facility upon paying for the following:
(1) Labor actually performed.
(2) Parts actually installed.
(3) Parts ordered specifically for the consumer's car

if the order is not cancelable or the parts are not returnable for cash or credit.

(4) Storage charges imposed in accordance with the

schedule of charges if disclosed to consumers prior to repairs.

(Source: P.A. 90-426, eff. 1-1-98.)

(815 ILCS 306/75)
Sec. 75. Lien barred. A motor vehicle repair facility that fails to comply with Section 15, 20, 25, 30, 35, 40, 45, 50, 55, or 60 is barred from asserting a possessory or chattel lien for the amount of the unauthorized parts or labor upon the motor vehicle or component.
(Source: P.A. 90-426, eff. 1-1-98.)

(815 ILCS 306/80)
Sec. 80. Unlawful acts or practices. Each of the following acts or practices is unlawful when committed by a motor vehicle repair facility:
(1) Advertising in a false, deceptive, or misleading

manner.

(2) Charging a consumer for parts not delivered or

installed or a labor operation or repair procedure that has not actually been performed.

(3) Unauthorized operation of a consumer's vehicle

for purposes not related to repair or diagnosis.

(4) Failing or refusing at the time of sale to

provide a consumer, upon request, a copy, at no charge, of any document signed by the consumer.

(5) Retaining duplicative payment from both the

consumer and the warranty or extended service contract provider for the same covered component, part, or labor.

(6) Charging a consumer for unnecessary repairs. For

purposes of this paragraph, "unnecessary repairs" means those repairs for which there is no reasonable basis for performing the service. A reasonable basis includes: (i) that the repair service is consistent with specifications established by law or the manufacturer of the motor vehicle, component, or part; (ii) that the repair is in accordance with usual and customary practices; (iii) that the repair was performed at the specific request of the consumer after the technician disclosed to the consumer the basis for recommending the repair when the recommendation is not in accordance with manufacturer specifications or accepted trade practices; or (iv) that the repair is at the consumer's request.

(7) Misrepresenting the terms of a warranty,

guarantee, or service agreement.

(8) Altering a motor vehicle to create a condition

requiring repair.

(9) Failing to honor a warranty, guarantee, or

service agreement to which the motor vehicle repair facility is a party.

(10) Charging or receiving payment for repairs not

authorized by the consumer under Section 15, 20, 25, 30, 35, 40, 45, 50, 55, or 60.

(Source: P.A. 90-426, eff. 1-1-98.)

(815 ILCS 306/83)
Sec. 83. Exemptions. This Act does not apply to automotive collision and body repair facilities as defined in the Automotive Collision Repair Act.
(Source: P.A. 93-565, eff. 1-1-04.)

(815 ILCS 306/85)
Sec. 85. Violations. Whenever an automotive repair facility is knowingly engaged in or has knowingly engaged in a persistent practice or pattern of conduct at a single location that violates this Act, that knowing, persistent practice or pattern of conduct shall be deemed an unlawful act or practice under the Consumer Fraud and Deceptive Business Practices Act. In the case of such a knowing, persistent practice or pattern of conduct, all remedies, penalties, and authority available to the Attorney General and the several State's Attorneys under the Consumer Fraud and Deceptive Business Practices Act for the enforcement of that Act shall be available for the enforcement of this Act.
(Source: P.A. 90-426, eff. 1-1-98.)

(815 ILCS 306/190)
Sec. 190. (Amendatory provisions; text omitted).
(Source: P.A. 90-426, eff. 1-1-98; text omitted.)



815 ILCS 307/ - Illinois Business Brokers Act of 1995.

Article 5 - (This Article Compiled At 815 ILCS 602/5-1 Et Seq.)

(815 ILCS 307/Art. 5 heading)



Article 10

(815 ILCS 307/Art. 10 heading)

(815 ILCS 307/10-1)
Sec. 10-1. Short title. This Article may be cited as the Illinois Business Brokers Act of 1995, and references in this Article to "this Act" mean this Article.
(Source: P.A. 89-209, eff. 1-1-96.)

(815 ILCS 307/10-5)
Sec. 10-5. Definitions. As used in this Act, unless the context otherwise requires, the terms defined in the Sections of this Act following this Section and preceding Section 10-6 have the meanings therein ascribed.
(Source: P.A. 89-209, eff. 1-1-96.)

(815 ILCS 307/10-5.10)
Sec. 10-5.10. Business Broker. "Business Broker" means any person who is required to register under Section 10-10 of this Act and, in return for a fee, commission, or other compensation:
(1) promises to procure a business for any person or

assists any person in procuring a business from any third person;

(2) negotiates, offers, attempts or agrees to

negotiate the sale, exchange, or purchase of a business;

(3) buys, sells, offers to buy or sell or otherwise

deals in options on businesses;

(4) advertises or represents himself as a business

broker;

(5) assists or directs in the procuring of prospects

intended to result in the purchase, sale, or exchange of a business;

(6) offers, promotes, lists or agrees to offer,

promote, or list a business for sale, lease, or exchange.

(Source: P.A. 89-209, eff. 1-1-96; 90-70, eff. 7-8-97.)

(815 ILCS 307/10-5.15)
Sec. 10-5.15. Business. "Business" means an existing business, goodwill of an existing business, or any interest therein, or any one or combination thereof, where the transaction is not a securities transaction involving securities subject to the Illinois Securities Law of 1953, and wherein the sale or exchange of real estate is not the dominant element of the transaction.
(Source: P.A. 89-209, eff. 1-1-96.)

(815 ILCS 307/10-5.16)
Sec. 10-5.16. Client. "Client" means any person who has signed an agreement with a business broker that provides for the services described in Section 10-5.10 for compensation.
(Source: P.A. 90-70, eff. 7-8-97.)

(815 ILCS 307/10-5.17)
Sec. 10-5.17. Insolvency. "Insolvency" means the rendering of a business broker financially unable to perform any contractual obligations of its business brokering duties.
(Source: P.A. 90-70, eff. 7-8-97.)

(815 ILCS 307/10-5.18)
Sec. 10-5.18. Material. "Material", when used to qualify a requirement for the furnishing of information as to any subject, limits the information required to those matters as to which there is a substantial likelihood that a reasonable person would consider important.
(Source: P.A. 90-70, eff. 7-8-97.)

(815 ILCS 307/10-5.20)
Sec. 10-5.20. Person. "Person" means an individual, a corporation, a partnership, an association, a joint stock company, a limited liability company, a limited liability partnership, a trust, any unincorporated organization, or any other entity.
(Source: P.A. 92-308, eff. 1-1-02.)

(815 ILCS 307/10-5.25)
Sec. 10-5.25. Purchaser. "Purchaser" means a person who enters into a contract or agreement for the acquisition of a business or a person to whom an offer to sell a business is directed.
(Source: P.A. 90-70, eff. 7-8-97.)

(815 ILCS 307/10-5.30)
Sec. 10-5.30. Seller. "Seller" means a person who sells or offers to sell a business or any agent who directly or indirectly acts on behalf of such person, except that a person acting as a business broker is neither a seller nor purchaser.
(Source: P.A. 90-70, eff. 7-8-97.)

(815 ILCS 307/10-10)
Sec. 10-10. Registration of business brokers. Every person engaging in the business of business brokering shall be registered with the Office of the Secretary of State pursuant to the provisions of this Act. Persons employed, contracted by, or working on behalf of other persons who are registered under this Act need not register separately; provided that such non-registered employed or contracted persons working for a business broker have been identified in the registration submitted and proper fees, if any, are paid.
(a) In order to be registered under this Act, a business broker shall file an application for registration with the Secretary of State. The application for registration shall contain, to the extent reasonably available to the applicant:
(1) the disclosure document required under subsection

(b) of Section 10-30 of this Act and the form of disclosure statement proposed to be used under subsection (b)(1) of Section 10-30 of this Act;

(2) consent to service of process under subsection

(d) of this Section;

(3) a fee in the amount as provided for in subsection

(a) of Section 10-25 of this Act, and shall not be returnable in any event; and

(4) any other information deemed necessary by the

Secretary of State as prescribed by rule or regulation.

(b) Whenever the provisions of this Act have been complied with, the Secretary of State shall issue a certificate of registration to the applicant, authorizing the applicant to engage in the business of business brokering.
(c) An application for registration becomes effective 30 days after it is filed, unless an order of the Secretary of State establishes an earlier effective date. Every registration is effective until January 1 of the year after it goes into effect.
(d) Every applicant for registration shall file with the Secretary of State, in such form as the Secretary of State may prescribe by rule or regulation, an irrevocable consent appointing the Secretary of State to be the applicant's agent to receive service of any process in any noncriminal suit, action, or proceeding against the applicant arising from the violation of any provision of this Act.
(e) The Secretary of State shall maintain a record, which shall be open for public inspection, upon which shall be entered the name and address of each business broker and all orders of the Secretary of State denying, suspending, or revoking registration. The Secretary of State may designate by rule or order any statements, information, or reports submitted to or filed with him or her pursuant to this Act which the Secretary of State determines are of a sensitive nature and therefore should be exempt from public disclosure. Any statement, information, or reports determined by the Secretary of State to be of a sensitive nature shall not be disclosed to the public except upon consent of the person filing or submitting the statement, information, or reports or by order of a court or in court proceedings.
(Source: P.A. 90-70, eff. 7-8-97; 91-357, eff. 7-29-99.)

(815 ILCS 307/10-20)
Sec. 10-20. Renewal of registration.
(a) A business broker may not continue engaging in the business of business brokering unless the broker's registration is renewed annually. A business broker shall renew the registration by filing with the Secretary of State, at least 30 days before the expiration of the registration, an application containing any information the Secretary of State may require to indicate any material change from the information contained in the applicant's original application or any previous application.
(b) An application for renewal must be accompanied by a filing fee in the amount specified in subsection (a) of Section 10-25 of this Act, and shall not be returnable in any event.
(c) Notwithstanding the foregoing, applications for renewal of registration of business brokers may be filed within 30 days following the expiration of the registration provided that the applicant pays the annual registration fee together with an additional amount equal to the annual registration fee and files any other information or documents that the Secretary of State may prescribe by rule or order. Any application filed within 30 days following the expiration of the registration shall be automatically effective as of the time of the earlier expiration provided that the proper fee has been paid to the Secretary of State.
(Source: P.A. 92-308, eff. 1-1-02.)

(815 ILCS 307/10-25)
Sec. 10-25. Fees and funds. All fees and funds accruing for the administration of this Act shall be accounted for by the Secretary of State and shall be deposited with the State Treasurer who shall deposit them in the Securities Audit and Enforcement Fund.
(a) The Secretary of State shall, by rule or regulation, impose and collect fees necessary for the administration of this Act, including but not limited to, fees for the following purposes:
(1) filing an application pursuant to Section 10-10

of this Act;

(2) examining an application pursuant to Sections

10-10 and 10-20 of this Act;

(3) registering a business broker under Section 10-10

of this Act;

(4) renewing registration of a business broker

pursuant to Section 10-20 of this Act;

(5) failure to file or file timely any document or

information required under this Act;

(6) (blank);
(7) acceptance of service of process pursuant to

Section 10-125;

(8) issuance of certification pursuant to Section

10-50; and

(9) late registration fee pursuant to Section

10-20(c).

(b) The Secretary of State may, by rule or regulation, raise or lower any fee imposed by, and which he or she is authorized by law to collect under, this Act.
(Source: P.A. 91-194, eff. 7-20-99; 91-534, eff. 1-1-00; 91-809, eff. 1-1-01; 92-308, eff. 1-1-02.)

(815 ILCS 307/10-30)
Sec. 10-30. Disclosure document to be provided by business broker.
(a) A business broker must provide a written disclosure document that meets the requirements set forth in subsection (b) of this Section to a client at the time or before the client signs a contract for the services of a business broker or at the time or before the business broker receives any consideration upon the contract. Any person who signs a contract for the services of a business broker shall have 7 days from the date of signing of the contract to rescind the contract and receive a refund of all payments, if any, made by that person.
(b) A written disclosure document shall contain the following information:
(1) A disclosure statement which shall be the cover

sheet and shall be entitled, in at least 10-point boldface capital letters "DISCLOSURES REQUIRED BY LAW". Under this title shall appear the statement, in at least 10 point type that "THE SECRETARY OF STATE HAS NOT REVIEWED AND DOES NOT APPROVE, RECOMMEND, ENDORSE, OR SPONSOR ANY BUSINESS BROKERAGE CONTRACT. THE INFORMATION CONTAINED IN THIS DISCLOSURE HAS NOT BEEN VERIFIED BY THE SECRETARY OF STATE. IF YOU HAVE ANY QUESTIONS, SEE AN ATTORNEY BEFORE YOU SIGN A CONTRACT OR AGREEMENT." Nothing except the title and the required statement shall appear on the cover sheet, except that the name of the business broker, address, telephone number, facsimile number, and any other information as authorized by the Secretary of State by rule may appear on the cover sheet.

(2) The name and form of organization of the business

broker, the names under which the business broker has done or is doing business, and the name of any parent organization or affiliate of the business broker.

(3) The names, addresses, and titles of the business

broker's officers, directors, trustees, general partners, general managers, principal executives, and any other person performing similar duties.

(4) A full and detailed description of the actual

services that the business broker undertakes to perform for the client.

(5) A specific statement of the circumstances under

which the business broker will be entitled to obtain or retain consideration from the party with whom the business broker contracts.

(6) Any other information the Secretary of State may

require by rule or regulation.

(c) A business broker shall amend the disclosure document required by subsection (b) of this Section whenever necessary to prevent it from containing any false or misleading statement of a material fact and shall deliver a copy of the amended disclosure document to the Secretary of State on or before the date of the amendment.
(d) The information in subdivisions (b)(4) and (b)(5) of this Section need not be set out on the disclosure document if the business broker's contract contains the information required in subdivisions (b)(4) and (b)(5) of this Section and is provided with the disclosure document.
(Source: P.A. 89-209, eff. 1-1-96; 90-70, eff. 7-8-97.)

(815 ILCS 307/10-30.5)
Sec. 10-30.5. Exemptions from disclosure requirements. Section 10-30 shall not apply if:
(a) the client to be represented by the business broker is:
(1) a natural person who has, or is reasonably

believed by the business broker relying upon this Section to have, a net worth or joint net worth with that person's spouse in excess of $1,000,000 at the time of the execution of the business broker agreement or contract;

(2) a natural person who has, or is reasonably

believed by the business broker relying upon this Section to have, an income or joint income with that person's spouse in excess of $200,000 in the most recent fiscal year;

(3) a company, business, or other non-natural person

that has, or is reasonably believed by the business broker relying upon this Section to have, a total asset value in excess of $1,000,000 and has been in existence for at least nine months and was not formed for the purpose of the subject transaction;

(4) a company, business, or other non-natural person

that has, or is reasonably believed by the business broker relying upon this Section to have, gross revenues or gross sales in excess of $200,000 in the most recent fiscal year and has been in existence for at least nine months and was not formed for the purposes of the subject transaction; or

(5) a company, business, or other non-natural person

in which at least 90% of the equity interest is owned, or is reasonably believed by the business broker relying upon this Section to be owned, by persons who meet any of the tests set forth in subdivisions (a)(1), (a)(2), (a)(3), (a)(4), or (a)(5) of this Section; or

(b) the client to be represented by the business broker has had an attorney review the business broker's contract for the client.
(Source: P.A. 90-70, eff. 7-8-97.)

(815 ILCS 307/10-35)
Sec. 10-35. Contracts required to be in writing; retention of copy by client. To be enforceable, every contract for the services of a business broker shall be in writing and signed by all contracting parties. The client shall have the right to retain a copy of the signed contract for the services of a business broker. The client's copy of the contract shall be provided to the client when the contract is signed, if that is reasonably feasible and the client so requests. Otherwise, the contract shall be mailed or otherwise sent to the client within one week of execution. No account number, as referred to in Section 10-75 of this Act, is required on the client's copy of the contract.
(Source: P.A. 89-209, eff. 1-1-96; 90-70, eff. 7-8-97.)

(815 ILCS 307/10-40)
Sec. 10-40. Denial, suspension or revocation of registration; orders and hearing.
(a) The Secretary of State may deny, suspend or revoke the registration of a business broker if the business broker:
(1) Is insolvent.
(2) Has violated any provision of this Act.
(3) Has filed with the Secretary of State any

document or statement containing any false representation of a material fact or omitting to state a material fact.

(4) Has been convicted, within 10 years before the

date of the application, renewal or review, of any crime involving fraud or deceit.

(5) Has been found by any court or agency, within 10

years before the date of the application, renewal, or review, to have engaged in any activity involving fraud or deceit.

(b) The Secretary of State may not enter a final order denying, suspending, or revoking the registration of a business broker without prior notice to all interested parties, opportunity for a hearing and written findings of fact and conclusions of law. The Secretary of State may by summary order deny, suspend, or revoke a registration pending final determination of any proceeding under this Section. Upon the entry of a summary order, the Secretary of State shall promptly notify all interested parties that it has been entered, of the reasons for the summary order and, that upon receipt by the Secretary of State of a written request from a party, the matter will be set for hearing which shall be conducted in accordance with the provisions of the Illinois Administrative Procedure Act. If no hearing is requested within 30 days of the date of entry of the order and none is ordered by the Secretary of State, the respondent's failure to request a hearing shall constitute an admission of any facts alleged therein and shall constitute a sufficient basis to make the order final and it shall remain in effect until it is modified or vacated by the Secretary of State. If a hearing is requested or ordered, the Secretary of State, after notice of the hearing has been given to all interested persons and the hearing has been held, may modify or vacate the order or extend it until final determination.
(Source: P.A. 92-308, eff. 1-1-02.)

(815 ILCS 307/10-45)
Sec. 10-45. Powers of Secretary of State; privilege against self-incrimination; admissibility into evidence.
(a) The Secretary of State may do the following:
(1) Adopt rules and regulations to implement this

Act.

(2) Conduct investigations and examinations:
(A) in connection with any application for

registration of any business broker or any registration already granted; or

(B) whenever it appears to the Secretary of

State, upon the basis of a complaint or information, that reasonable grounds exist for the belief that an investigation or examination is necessary or advisable for the more complete protection of the interests of the public.

(3) Charge as costs of investigation or examination

all reasonable expenses, including a per diem prorated upon the salary of any employee and actual traveling and hotel expenses. All reasonable expenses are to be paid by the party or parties under investigation or examination.

(4) Issue notices and orders, including cease and

desist notices and orders, after making an investigation or examination under paragraph (2) of subsection (a) of this Section. The Secretary of State may also bring an action to prohibit a person from violating this Act. The Secretary of State shall notify the person that an order or notice has been issued, the reasons for it and that a hearing will be set in accordance with the provisions of the Illinois Administrative Procedure Act after the Secretary of State receives a written request from the person requesting a hearing.

(5) Sign all orders, official certifications,

documents or papers issued under this Act or delegate the authority to sign any of those items to his or her designee.

(6) Hold and conduct hearings.
(7) Hear evidence.
(8) Conduct inquiries with or without hearings.
(9) Receive reports of investigators or other

officers or employees of the State of Illinois or any municipal corporation or governmental subdivision within the State.

(10) (Blank).
(11) (Blank).
(12) (Blank).
(13) Order depositions to be taken of any witness

residing within or without the State. The depositions shall be taken in the manner prescribed by law for depositions in civil actions and made returnable to the Secretary of State.

(14) For the purposes of all investigations, audits,

examinations, or inspections which in the opinion of the Secretary of State are necessary and proper for the enforcement of this Act, the Secretary of State or a person designated by him or her is empowered to administer oaths and affirmations, subpoena witnesses, take evidence, and require by subpoena or other lawful means provided by this law or such rules and regulations adopted by the Secretary of State the production of any books and records, papers, or other documents that the Secretary of State or a person designated by him or her deems relevant or material to the injury.

(b) If any person refuses to obey a subpoena issued under this Act, the Secretary of State may make application to any court of competent jurisdiction to order the person to appear before the Secretary of State and produce documentary evidence or give evidence as directed in the subpoena. The failure to obey the order of the court shall be subject to punishment by the court as contempt of court.
(c) No person shall be excused from complying with a subpoena on the ground that the testimony or evidence required may tend to incriminate the person or subject the person to a penalty or forfeiture. No individual may be prosecuted or subject to any penalty or forfeiture for or on account of any transaction, matter or thing which the individual is compelled to testify or produce evidence, after claiming the privilege against self-incrimination. However, the individual so testifying shall not be exempt from prosecution and punishment for perjury committed in so testifying.
(d) In any prosecution, action, suit or proceeding based upon or arising out of this Act, the Secretary of State may sign a certificate showing compliance or non-compliance with this Act by any business broker. This shall constitute prima facie evidence of compliance or non-compliance with this Act and shall be admissible in evidence in any court to enforce this Act.
(e) Whenever it shall appear to the Secretary of State that any person is engaged or about to engage in any acts or practices which constitute or will constitute a violation of this Act, or of any rule or regulation prescribed under authority of this Act, the Secretary of State may at his or her discretion, through the Attorney General:
(1) File a complaint and apply for a temporary

restraining order without notice, and upon a proper showing the court may enter a temporary restraining order without a bond, to enforce this Act.

(2) File a complaint and apply for a preliminary or

permanent injunction, and, after notice and hearing and upon a proper showing, the court may grant a preliminary or permanent injunction and may order the defendant to make an offer of rescission with respect to any contract for business brokerage services determined by the court to be unlawful under this Act.

(f) The court shall further have jurisdiction and authority, in addition to the penalties and other remedies in this Act provided, to enter an order for the appointment of the court or a person as a receiver, conservator, ancillary receiver or ancillary conservator for the defendant or the defendant's assets located in this State, or to require restitution or damages on behalf of the person or persons injured by the act or practice constituting the subject matter of the action, and may assess costs against the defendant for the use of the State.
(g) No provision of this Act imposing liability shall apply to any act done or omitted in good faith in conformity with any rule of the Secretary of State under this Act, notwithstanding that such rule may, after such act or omission, be amended or rescinded or be determined by judicial or other authority to be invalid for any reason.
(Source: P.A. 92-308, eff. 1-1-02.)

(815 ILCS 307/10-50)
Sec. 10-50. Certified copies of documents or records admissible in actions or proceedings under this Act.
(a) Copies of any statement or document filed with the Secretary of State, and copies of any records of the Secretary of State, certified to by the Secretary of State are admissible in any prosecution, action, suit or proceeding based upon, or arising out of or under, the provisions of this Act to the same effect as the original of the statement, document or record would be if actually produced.
(b) In any action, administrative, civil, or criminal, a certificate under the seal of the State of Illinois, signed by the Secretary of State, attesting to the filing of or the absence of any filing of any document or record with the Secretary of State under this Act, shall constitute prima facie evidence of such filing or of the absence of the filing, and shall be admissible in evidence in any administrative, criminal, or civil action.
(c) Any certificate pursuant to subsection (a) or (b) of this Section shall be furnished by the Secretary of State upon an application therefor in the form and manner prescribed by the Secretary of State by rule, and shall be accompanied by payment of a non-refundable certification fee in the amount specified by rule or by order of the Secretary of State.
(Source: P.A. 92-308, eff. 1-1-02.)

(815 ILCS 307/10-55)
Sec. 10-55. Violations; administrative fines; enforcement.
(a) If the Secretary of State determines, after notice and opportunity for a hearing, that a person has violated this Act, the Secretary of State may in addition to all other remedies, impose an administrative fine upon the person in an amount not to exceed $10,000 for each violation.
(b) The Secretary of State may bring an action in the circuit court of Sangamon or Cook County to enforce payment of fines imposed under this Section.
(c) If the Secretary of State shall find that any person has violated any provision of this Act, the Secretary of State may, by written order temporarily or permanently prohibit or suspend such person from acting as a business broker.
(d) If the Secretary of State shall find, after notice and opportunity for hearing, that any person is acting or has acted as a business broker as defined in Section 10-5.10 of this Act, without prior thereto or at the time thereof having complied with the registration requirements of this Act, the Secretary of State may by written order prohibit or suspend such person from acting as a business broker in this State.
(e) Anything herein contained to the contrary notwithstanding, the Secretary of State may temporarily prohibit or suspend, for a maximum period of 90 days, by an order effective immediately, the registration of a business broker or the business of providing business brokerage services, without notice and prior hearing, if the Secretary of State shall in his or her opinion, based upon credible evidence, deem it necessary to prevent an imminent violation of this Act or to prevent losses to clients which the Secretary of State reasonably believes will occur as a result of a prior violation of this Act. Immediately after taking action without such notice and hearing, the Secretary of State shall deliver a copy of the temporary order to the respondent named therein by personal service or registered mail or certified mail, return receipt requested. The temporary order shall set forth the grounds for the action and shall advise that the respondent may request a hearing that the request for a hearing will not stop the effectiveness of the temporary order and that respondent's failure to request a hearing within 30 days after the date of the entry of the temporary order, shall constitute an admission of any facts alleged therein and shall make the temporary order final. A business broker whose registration has been suspended pursuant to this Section may request the Secretary of State permission to continue to receive payment for any executory contracts at the time of any suspension and to continue to perform its obligation thereunder. The decision to grant or deny permission to receive payment for any executory contracts or perform any obligation thereunder shall be at the sole discretion of the Secretary of State and shall not be subject to review under the Administrative Review Law.
(f) The Secretary of State may issue a temporary order suspending or delaying the effectiveness of any registration of a business broker under this Act subsequent to and upon the basis of the issuance of any stop, suspension or similar order by any agency of the United States regulating business brokers or any state or federal courts with respect to the person who is the subject of the registration under this Act, and such order shall become effective as of the date and time of effectiveness of the agency or court order and shall be vacated automatically at such time as the order of the agency or court order is no longer in effect.
(Source: P.A. 92-308, eff. 1-1-02.)

(815 ILCS 307/10-60)
Sec. 10-60. Violations; liability of business broker to damaged parties; rights of prospective client. A person who commits a material violation of this Act, in connection with a contract for the services of a business broker, is liable to any client damaged by the violation, for the amount of the actual damages suffered, but not more than the fees actually paid by the client seeking relief, together with interest at the legal rate, and attorney fees. If a business broker commits a material violation of Section 10-10, 10-20, or 10-30 of this Act, in connection with a contract for business brokering services, the contract is void, and the prospective client is entitled to receive from the business broker all sums paid to the business broker, with interest and any attorney's fee required to enforce this Section.
(Source: P.A. 90-70, eff. 7-8-97; 91-809, eff. 1-1-01.)

(815 ILCS 307/10-65)
Sec. 10-65. Willful violation classified as Class 4 felony. Any person who willfully violates this Act commits a Class 4 felony.
(Source: P.A. 89-209, eff. 1-1-96.)

(815 ILCS 307/10-75)
Sec. 10-75. Account numbers; retention and maintenance of records.
(a) Each business broker agreement shall be given an account number and all instruments executed in connection with that agreement must bear this number, except as provided in Section 10-35 of this Act. Each business broker shall keep and maintain the following records or their equivalent:
(1) A business agreement register that consists of a

chronological listing of all business broker agreements that have been entered into. For each business broker agreement the register shall contain the following:

(A) The account number.
(B) The date of the agreement.
(C) The name of the client.
(D) The amount of any fees charged.
(E) The cost and type of any insurance required.
(2) A record for each client shall contain the

following:

(A) The name and address of the client.
(B) A copy of the signed business broker

agreement.

(C) A copy of any other papers or instruments

used in connection with the business broker agreement and signed by the client, including a copy of the disclosure document required by Section 10-30 of this Act, that contains an acknowledged receipt by the client.

(D) The amount of the business broker's fee that

the client has paid. If there is an unpaid balance, the status of any collection efforts.

(3) All receipts from or for the account of clients

and all disbursements to or for the account of clients, recorded so that the transactions are readily identifiable.

(4) (Blank).
(5) A copy of:
(A) All advertisements, pamphlets, circulars,

letters, articles or communications published in any newspaper, magazine or periodical.

(B) Scripts of any recording, radio or television

announcement.

(C) Any sales kits or literature to be used in

solicitation of clients.

(b) The records listed in subsection (a) of this Section shall be kept for a period of 6 years in the business broker's principal office and must be separate or readily identifiable from the records of any other business that is conducted in the office of the business broker. After a period of 2 years, a copy of this information may be retained on magnetic, digital, or other electronic medium in a form that may be readily retrieved.
(c) The records listed in subsection (a) of this Section need not be kept for a client where no fee, expense reimbursement, retainer, or other charge was incurred and no transaction was consummated.
(Source: P.A. 89-209, eff. 1-1-96; 90-70, eff. 7-8-97.)

(815 ILCS 307/10-80)
Sec. 10-80. Persons exempt from registration and other duties under law; burden of proof thereof.
(a) The following persons are exempt from the requirements of this Act:
(1) Any attorney who is licensed to practice in this

State, while engaged in the practice of law and whose service in relation to the business broker transaction is incidental to the attorney's practice.

(2) Any person licensed as a real estate broker or

salesperson under the Illinois Real Estate License Act of 2000 who is primarily engaged in business activities for which a license is required under that Act and who, on an incidental basis, acts as a business broker.

(3) Any dealer, salesperson, or investment adviser

registered pursuant to the Illinois Securities Law of 1953 or any investment adviser representative, or any person who is regularly engaged in the business of offering or selling securities in a transaction exempted under subsection C, H, M, R, Q, or S of Section 4 of the Illinois Securities Law of 1953 or subsection G of Section 4 of the Illinois Securities Law of 1953 provided that such person is registered pursuant to federal securities law.

(4) An associated person described in subdivision

(h)(2) of Section 15 of the Federal 1934 Act.

(5) An investment adviser registered pursuant to

Section 203 of the Federal 1940 Investment Advisers Act.

(6) A person described in subdivision (a)(11) of

Section 202 of the Federal 1940 Investment Advisers Act.

(7) Any person who is selling a business owned or

operated (in whole or in part) by that person in a one time transaction.

(b) This Act shall not be deemed to apply in any manner, directly or indirectly, to: (i) a State bank or national bank, as those terms are defined in the Illinois Banking Act, or any subsidiary of a State bank or national bank; (ii) a bank holding company, as that term is defined in the Illinois Bank Holding Company Act of 1957, or any subsidiary of a bank holding company; (iii) a foreign banking corporation, as that term is defined in the Foreign Banking Office Act, or any subsidiary of a foreign banking corporation; (iv) a representative office, as that term is defined in the Foreign Bank Representative Office Act; (v) a corporate fiduciary, as that term is defined in the Corporate Fiduciary Act, or any subsidiary of a corporate fiduciary; (vi) a savings bank organized under the Savings Bank Act, or a federal savings bank organized under federal law, or any subsidiary of a savings bank or federal savings bank; (vii) a savings bank holding company organized under the Savings Bank Act, or any subsidiary of a savings bank holding company; (viii) an association or federal association, as those terms are defined in the Illinois Savings and Loan Act of 1985, or any subsidiary of an association or federal association; (ix) a foreign savings and loan association or foreign savings bank subject to the Illinois Savings and Loan Act of 1985, or any subsidiary of a foreign savings and loan association or foreign savings bank; or (x) a savings and loan association holding company, as that term is defined in the Illinois Savings and Loan Act of 1985, or any subsidiary of a savings and loan association holding company.
(b-1) Any franchise seller as defined in the Federal Trade Commission rule entitled Disclosure Requirements and Prohibitions Concerning Franchising, 16 C.F.R. Part 436, as it may be amended, is exempt from the requirements of this Act.
(b-2) Any certified public accountant licensed to practice in Illinois, while engaged in the practice as a certified public accountant and whose service in relation to the business broker transaction is incidental to his or her practice, is exempt from the requirements of this Act.
(b-3) Any publisher, or regular employee of such publisher, of a bona fide newspaper or news magazine of regular and established paid circulation who, in the routine course of selling advertising, advertises businesses for sale and in which no other related services are provided is exempt from the requirements of this Act.
(c) The burden of proof of any exemption or classification provided in this Act shall be on the party claiming the exemption or classification.
(Source: P.A. 100-201, eff. 8-18-17.)

(815 ILCS 307/10-85)
Sec. 10-85. Fraudulent and prohibited acts.
(a) A business broker shall not, in connection with a contract for the services of a business broker, either directly or indirectly, do any of the following:
(1) Employ any device, scheme or article to defraud.
(2) Make any untrue statements of a material fact or

omit to state a material fact necessary in order to make the statements made, in the light of circumstances under which they are made, not misleading, unless the statement is made in reasonable reliance on information provided by the client.

(3) Engage in any act, practice or course of business

that operates or would operate as a fraud or deceit upon any person.

(b) A business broker shall not either directly or indirectly do the following:
(1) Engage in the business of acting as a business

broker without registration under this Act unless exempt under the Act.

(2) Fail to file with the Secretary of State any

application, report, document, or answer required to be filed under the provisions of this Act or any rule made by the Secretary of State pursuant to this Act or fail to comply with the terms of any order issued pursuant to this Act or rule or made by the Secretary of State.

(3) Fail to maintain any records as required under

the provisions of this Act or any rule made by Secretary of State pursuant to this Act.

(Source: P.A. 92-308, eff. 1-1-02.)

(815 ILCS 307/10-90)
Sec. 10-90. Deposit of moneys. All moneys received under this Act shall be deposited into the Securities Audit and Enforcement Fund.
(Source: P.A. 89-209, eff. 1-1-96.)

(815 ILCS 307/10-95)
Sec. 10-95. Miscellaneous provisions.
(a) The rights and remedies under this Act are in addition to any other rights or remedies that may exist at law or equity.
(b) Any condition, stipulation, or provision binding any client of a business broker to waive compliance with or relieve a person from any duty or liability imposed by or any right provided by this Act or any rule or order pursuant to this Act is void.
(c) If any provision of this Act or its application to any person or circumstance is held invalid, the invalidity of that provision or application does not affect other provisions or applications of this Act that can be given effect without the invalid provision or application.
(Source: P.A. 97-813, eff. 7-13-12.)

(815 ILCS 307/10-100)
Sec. 10-100. Immunity for official acts. In no case shall the Secretary of State, or any of his or her employees or agents, in the administration of this Act, incur any official or personal liability while acting in accordance with their official duties or authority or both.
(Source: P.A. 90-70, eff. 7-8-97.)

(815 ILCS 307/10-105)
Sec. 10-105. Scope of the Act. This Act shall apply only when the person engaging or seeking to engage the business broker is domiciled in this State or when the company or business sought to be sold has its principal place of business in this State. Notwithstanding any other provision of this Section, a lien on property arising under Section 10-115 is enforceable only against tangible property located in this State.
(Source: P.A. 90-70, eff. 7-8-97; 91-534, eff. 1-1-00.)

(815 ILCS 307/10-110)
Sec. 10-110. Previous and ongoing agreements or contracts and transactions not affected. All business broker agreements or contracts and transactions between a business broker and its clients or proposed clients which do not comply with the Act, if entered into prior to January 1, 1996, shall be deemed to be valid and enforceable, notwithstanding this Act.
(Source: P.A. 90-70, eff. 7-8-97.)

(815 ILCS 307/10-115)
Sec. 10-115. Business broker lien.
(a) Any business broker shall have a lien upon the tangible assets of a business located in this State that is the subject of a business broker's written contract in the amount due to the broker under the written contract.
(b) The lien shall be available to the business broker named in the instrument signed by the owner of an interest in the assets. The lien arising under this Act shall be in addition to any other rights that a business broker may have.
(c) A lien under this Act does not attach unless and until:
(1) the business broker is otherwise entitled to a

fee or commission under a written contract signed by the seller or its duly authorized agent; and

(2) before the actual conveyance or transfer of the

business assets or property with respect to which the business broker is claiming a lien, the business broker files a notice of lien (i) as to real property, with the recorder of the county in which the real property is located or (ii) as to tangible personal property, in the Office of the Secretary of State.

(d) When payment to a business broker is due in installments, a portion of which is due only after the conveyance or transfer of the tangible assets, any claim for lien for those payments due after the transfer or conveyance may be filed at any time subsequent to the transfer or conveyance of the tangible assets and prior to the date on which the payment is due but shall only be effective as a lien against the tangible assets to the extent moneys are still owed to the transferor by the transferee. In all other respects, the lien shall attach as described in this subsection.
(e) If a business broker has a written agreement with a prospective purchaser, then the lien shall attach upon the prospective purchaser purchasing or otherwise accepting a conveyance or transfer of the real property or tangible personal property of the business and the filing of a notice of lien (i) in the recorder's office of the county in which the real property is located, as to real property, and (ii) in the Office of the Secretary of State, as to tangible personal property, by the business broker within 90 days after the transfer to the purchaser. The lien shall attach to the interest purchased by the purchaser as of the date of the filing of the notice of lien and does not relate back to the date of the written contract.
(f) The business broker shall, within 10 days after filing its notice of lien, mail a copy of the notice of lien to the owner of the property by depositing it in the United States mail, registered or certified mail, with return receipt requested, or personally serve a copy of the notice on the owner of record or his agent. Mailing of the copy of the notice of claim for lien is effective if mailed to the seller at the address of the business that is the subject of the notice of lien or to another address that the seller or purchaser has provided in writing to the business broker. The broker's lien shall be unenforceable if mailing of the copy of the notice of lien does not occur at the time and in the manner required by this Act.
(g) A business broker may bring suit to enforce a lien in the circuit court (i) in the county where the real property is located, as to real property, or (ii) as to tangible personal property, either in the county where the personal property is located or where the principal office of the owner of the personal property, or the owner's residence, is located, by filing a complaint and sworn affidavit that the lien has been filed.
(h) The person claiming a lien shall, within 2 years after filing the lien, commence proceedings by filing a complaint. Failure to commence proceedings within 2 years after filing the lien shall extinguish the lien. No subsequent notice of lien may be given for the same claim nor may that claim be asserted in any proceedings under this Act.
(i) A complaint under this Section shall have attached to it a copy of the written contract on which the lien is founded and shall contain a description of the services performed, the amount due and unpaid, a description of the tangible assets of the business that are subject to the lien, and other facts necessary for a full understanding of the rights of the parties. The plaintiff shall make all interested parties, of whose interest the plaintiff is notified or has actual or constructive knowledge, defendants to the action and shall issue summons and provide service as in other civil actions. When any defendant resides or has gone out of the State, or on inquiry cannot be found, or is concealed within this State so that process cannot be served on that defendant, the plaintiff shall cause a notice to be given to that defendant, or cause a copy of the complaint to be served upon that defendant, in the manner and upon the same conditions as in other civil actions. Failure of the plaintiff to provide proper summons or notice shall be grounds for judgment against the plaintiff with prejudice. Every lien claimed under this Act shall be foreclosed as provided in the Illinois Mortgage Foreclosure Law, if the lien is on real property, or as provided in the Uniform Commercial Code, if the lien is on personal property.
(j) The lien notice shall state the name and address of the claimant, the name of the purchaser or seller whose property or assets are subject to the lien, a description of the real or personal property that is subject to the lien, the amount for which the lien is claimed, and the registration number of the business broker. The notice of lien shall recite that the information contained in the notice is true and accurate to the knowledge of the signer. The notice of lien shall be signed by the business broker or by a person authorized to sign on behalf of the business broker and shall be verified.
(k) Whenever a claim for lien has been filed with the Office of the Secretary of State or the county recorder's office and a condition occurs that would preclude the business broker from receiving compensation under the terms of the business broker's written agreement, the business broker shall provide to the purchaser of the business, if the lien is filed against the purchaser's assets of the business that are subject to this Act, or the seller of the business, if the lien is filed against the seller's assets of the business that are subject to this Act, within 10 days following demand by that party, a written release or satisfaction of the lien.
(l) Upon written demand of the owner, lienee, or other authorized agent, served on the person claiming the lien requiring suit to be commenced to enforce the lien or answer to be filed in a pending suit, a suit shall be commenced or answer filed within 30 days thereafter, or the lien shall be extinguished. Service may be by registered or certified mail, return receipt requested, or by personal service.
(m) If a claim for lien has been filed with the Office of the Secretary of State or the county recorder's office and is paid, the business broker shall acknowledge satisfaction or release of the lien, in writing, within 5 days after payment.
(n) The cost of proceedings brought under this Act, including reasonable attorneys' fees, costs, and prejudgment interest due to the prevailing party, shall be borne by the nonprevailing party or parties. When more than one party is responsible for costs, fees, and prejudgment interest, the costs, fees, and prejudgment interest shall be equitably apportioned by the court among those responsible parties.
(o) Prior recorded liens and mortgages shall have priority over a broker's lien. A prior recorded lien shall include, without limitation, (i) a mechanic's lien claim, (ii) prior recorded liens securing revolving credit or future advances under construction loans as described in Section 15-1302 of the Code of Civil Procedure, and (iii) prior recorded liens perfected under the Uniform Commercial Code.
(p) No lien under this Section 10-115 shall attach to any real property asset of a business unless and until a notice of lien is filed with the recorder of the county in which the real property asset is located. A lien recorded under this subsection (p) shall otherwise be subject to the same notice, enforcement, and limitations as any other lien under this Section. A copy of the notice of lien recorded under this subsection (p) shall be filed with the Secretary of State.
(Source: P.A. 91-194, eff. 7-20-99; 91-534, eff. 1-1-00; 92-16, eff. 6-28-01.)

(815 ILCS 307/10-125)
Sec. 10-125. Service of process.
(a) Any person acting as a business broker, unless exempt from registration under this Act, shall constitute an appointment of the Secretary of State, or his or her successors in Office, by the person to be the true and lawful attorney for the person upon whom may be served all lawful process in any action or proceeding against the person, arising out of his or her activities as a business broker.
(b) Service of process under this Section shall be made by serving a copy upon the Secretary of State or any employee in his or her Office designated by the Secretary of State to accept such service for him or her, provided notice of such and a copy of the process are, within 10 days of receipt, sent by registered mail or certified mail, return receipt requested, by the plaintiff to the defendant, at the last known address of the defendant. The filing fee for service of process under this Section is non-refundable and is the amount established in Section 10-25 of this Act. The Secretary of State shall keep a record of all such processes that shall show the day of the service.
(Source: P.A. 92-308, eff. 1-1-02.)



Article 15 - (This Article Compiled At 815 ILCS 175/15-1 Et Seq.)

(815 ILCS 307/Art. 15 heading)



Article 80 - (Amendatory Provisions; Text Omitted)

(815 ILCS 307/Art. 80 heading)



Article 99

(815 ILCS 307/Art. 99 heading)

(815 ILCS 307/99-1)
Sec. 99-1. Effective date. This Act takes effect January 1, 1996.
(Source: P.A. 89-209, eff. 1-1-96.)






815 ILCS 308/ - Automotive Collision Repair Act.

(815 ILCS 308/1)
Sec. 1. Short title. This Act may be cited as the Automotive Collision Repair Act.
(Source: P.A. 93-565, eff. 1-1-04.)

(815 ILCS 308/5)
Sec. 5. Purpose. With the increased complexity and technology involved in the repair of collision-damaged motor vehicles, there is a need for improved communication and accounting between collision repair businesses and motor vehicle owners. This Act enables purchasers of these services to make informed decisions based on standard practices by Illinois automotive collision repair businesses.
(Source: P.A. 93-565, eff. 1-1-04.)

(815 ILCS 308/10)
Sec. 10. Definitions. As used in this Act:
"Automotive collision and body repair" means all repairs that are commonly performed by a body repair technician to restore a motor vehicle damaged in an accident or collision to a condition similar to the motor vehicle condition prior to the damage or deterioration including, but not limited to, the diagnosis, installation, exchange, repair, or refinishing of exterior body panels, trim, lighting, and structural chassis. The term does not include commercial fleet repair or maintenance transactions involving 2 or more motor vehicles or ongoing service or maintenance contracts involving motor vehicles used primarily for business purposes.
"Automotive collision and body repair facility" means a person, firm, association, or corporation that for compensation engages in the business of cosmetic repair, structural repair, or refinishing of motor vehicles with defect related to accident or collision.
"New part" means a part or component manufactured or supplied by the original motor vehicle manufacturer in an unused condition.
"Used part" means an original motor vehicle manufacturer part or component removed from a motor vehicle of similar make, model, and condition without the benefit of being rebuilt or remanufactured.
"Rebuilt part" or "reconditioned part" means a used part that has been inspected and remanufactured to restore functionality and performance.
"Aftermarket part" means a new part that is not manufactured or supplied by the original motor vehicle manufacturer for addition to, or replacement of, exterior body panel or trim.
(Source: P.A. 93-565, eff. 1-1-04.)

(815 ILCS 308/15)
Sec. 15. Disclosure to consumers; estimates.
(a) No work for compensation that exceeds $100 shall be commenced without specific authorization from the consumer after the disclosure set forth in this Section.
(b) Every motor vehicle collision repair facility shall either (i) give to each consumer a written estimated price for labor and parts for a specific repair and shall not charge for work done or parts supplied in an amount that exceeds the estimate by more than 10% without oral or written consent from the consumer; or (ii) give to each consumer a written price limit for each specific repair and shall not exceed that limit without oral or written consent of the consumer. The estimate shall include the total costs to repair the motor vehicle.
Estimates shall include all charges to be paid by the consumer to complete the repair, including any charges for estimates, diagnostics, storage, and administrative fees.
(c) Motor vehicle collision repair facilities shall describe in the estimate the major parts needed to effectuate the repair and shall designate the parts as either new parts, used parts, rebuilt or reconditioned parts, or aftermarket parts as set forth in Section 10 of this Act.
(d) Estimates shall indicate that the collision repair facility may use a combination of industry standard flat rate (time) manuals, actual time, or condition of the motor vehicle to determine labor costs. This disclosure mandate may also be fulfilled by means of a sign that provides the same information to the consumer. The sign shall be posted at a location that can be easily viewed by the consumer.
(e) If it is necessary to disassemble or partially disassemble a motor vehicle or motor vehicle component in order to provide the consumer a written estimate for required repairs, the estimate shall show the cost of any disassembly if the consumer elects not to proceed with the repair of the motor vehicle.
(f) The estimate shall include the date the estimate was prepared or the date the motor vehicle was presented to the collision repair facility for repair and the odometer reading on the motor vehicle at the time the motor vehicle was left with the collision repair facility.
(Source: P.A. 93-565, eff. 1-1-04.)

(815 ILCS 308/20)
Sec. 20. Notice of consumer's rights; estimate. When an estimate is required to be presented to a consumer, a collision repair facility shall disclose to the prospective consumer an estimated price quotation with the following statement included or attached with the consumer's signature:
"You are entitled to a price estimate for the repairs you have authorized. The repair price may be less than the estimate but shall not exceed: (1) any price limited estimate; or (2) any parts or labor estimate by more than 10%. Additional repairs may not be performed without your consent.
You may waive your right to notification, which gives the collision repair facility the right to set the price without your permission. Your signature will indicate your selection.
(a) I request an estimate in writing before you begin repairs.
Signature .......................
(b) Please proceed with repairs but call me for approval before continuing if the price exceeds $..............
Signature ......................
(c) I do not want an estimate and you may set the price of repairs.
Signature ....................
Date.............. Time.....................
This estimated price for authorized repairs will be honored if the motor vehicle is delivered to the facility within the time period agreed to by the consumer and the collision repair facility."
(Source: P.A. 93-565, eff. 1-1-04.)

(815 ILCS 308/25)
Sec. 25. Estimated price insufficient. If it is determined that the estimated price is insufficient because of unforeseen circumstances, the consumer's consent must be obtained before the work estimated is done or parts estimated are supplied. If the consumer's consent is oral, the motor vehicle collision repair facility shall make a notation on the work order or estimate and on the invoice of the date, time, name of person authorizing the additional repairs, and telephone number called, if any, together with a specification of the additional parts and labor and the total additional cost.
(Source: P.A. 93-565, eff. 1-1-04.)

(815 ILCS 308/30)
Sec. 30. Consumers authorizations of repairs or other actions. After receiving the estimate, the owner or the owner's agent may (i) authorize the repairs at the estimate of cost and time in writing, or (ii) request the return of the motor vehicle in a disassembled state. If the consumer elects the return of the motor vehicle in a disassembled or partially repaired state, the consumer may also request the return of all parts that were removed during disassembly or repair with the exception of parts that were damaged in an accident or collision to the extent that retention by the collision repair facility was not feasible. The collision repair facility shall make the motor vehicle available for possession within 3 working days after the time of request. The collision repair facility may receive payment for only those items on the schedule of charges to which the facility is entitled.
(Source: P.A. 93-565, eff. 1-1-04.)

(815 ILCS 308/35)
Sec. 35. Inability to deliver motor vehicle to facility during business hours. When the consumer is unable to deliver the motor vehicle to the collision repair facility during business hours, and the consumer has requested the collision repair facility to take possession of the motor vehicle for the purpose of repairing or estimating the cost of repairing the motor vehicle, the collision repair facility may not undertake the diagnosing or repairing of any damage or defects to the motor vehicle for compensation unless the collision repair facility has complied with all of the following conditions:
(1) The collision repair facility has prepared a

written estimate or a firm price quotation of the price for labor and parts necessary to disassemble or repair the motor vehicle.

(2) By telephone or otherwise, the consumer has been

given all of the material information on the written estimate or firm price quotation, and the consumer has approved the written estimate or firm price quotation.

(3) The consumer has given his or her oral or written

authorization to the collision repair facility to disassemble or make the repairs pursuant to the written estimate or firm price quotation.

If the consumer's authorization is oral, the collision repair facility shall make, on both the written invoice and the estimate or firm price quotation, a notation of the name of the person authorizing the repairs, the date, the time, and the telephone number called, if any. Any charge for parts or labor in excess of the original estimate must be separately authorized by the consumer as provided in subsection (b) of Section 15 and in Section 25.
(Source: P.A. 93-565, eff. 1-1-04.)

(815 ILCS 308/40)
Sec. 40. Disclosures to consumers; invoices.
(a) On completion of repairs, the collision repair facility shall provide the consumer with an accurate record in the form of a final estimate or invoice. An estimate that is stamped "invoice" may be deemed the same as an itemized invoice. The final estimate or invoice shall accurately record in writing all of the items set forth in this Section.
(b) The invoice shall show the collision repair facility's business name and address, the date of the invoice, the odometer reading at the time the final estimate or invoice was prepared, the name of the consumer, and the description of the motor vehicle including the motor vehicle identification number (VIN). In addition, the invoice shall describe all repair work done by the collision repair facility, including all warranty work, and shall separately identify (i) each major part supplied in a manner so that the consumer can identify the part as one described in Section 10 of this Act, and (ii) the total price charged for all charges including, but not limited to, parts, labor, and sales tax. The invoice or final estimate shall itemize any additional charges and include those charges in the total presented to the consumer.
(c) A legible copy of the invoice or final estimate shall be given to the consumer and a legible copy shall be retained by the collision repair facility for a period of 2 years from the date of repair as a part of the collision repair facility's records, which may be retained in electronic format. Records may be stored at a separate location.
(Source: P.A. 93-565, eff. 1-1-04.)

(815 ILCS 308/45)
Sec. 45. Consumer disclosures; guarantees; warranties.
(a) If a collision repair facility provides a warranty on repair parts and labor, the facility shall put the warranty in writing and give a legible copy to the consumer. The consumer's copy of the warranty must contain the following:
(1) The nature and extent of the warranty, including

a description of parts and service included in or excluded from the warranty.

(2) The duration of the warranty and the requirements

to be performed by the warrantee before the warrantor will fulfill the warranty.

(3) All conditions and limitations of the warranty

and the manner in which the warrantor will fulfill the warranty, such as by repair, replacement, or refund.

(4) Any options of the warrantor or warrantee.
(5) The warrantor's identity and address.
(b) When repair or diagnostic work is performed pursuant to a warranty, a collision repair facility shall give an estimate of the time to complete repairs.
(Source: P.A. 93-565, eff. 1-1-04.)

(815 ILCS 308/50)
Sec. 50. Consumer disclosures; required signs. Every motor vehicle repair facility shall post in a prominent place on the business premises one or more signs, readily visible to customers, in the following form:

YOUR CUSTOMER RIGHTS. UNLESS THE FACILITY PROVIDES A FIRM PRICE QUOTATION, YOU ARE ENTITLED BY LAW TO:

1. A WRITTEN ESTIMATE FOR REPAIRS THAT WILL COST MORE THAN $100 UNLESS ABSENT FACE-TO-FACE CONTACT (SEE ITEM 3 BELOW).

2. AUTHORIZE ORALLY OR IN WRITING ANY REPAIRS THAT EXCEED THE ESTIMATED TOTAL PRE-SALES-TAX COST BY MORE THAN 10% OR THAT EXCEED THE LIMITED PRICE ESTIMATE.

3. AUTHORIZE ANY REPAIRS ORALLY OR IN WRITING IF YOUR MOTOR VEHICLE IS LEFT WITH THE COLLISION REPAIR FACILITY WITHOUT FACE-TO-FACE CONTACT BETWEEN YOU AND THE COLLISION REPAIR FACILITY PERSONNEL.

IF YOU HAVE AUTHORIZED A REPAIR IN ACCORDANCE WITH THE ABOVE INFORMATION, YOU ARE REQUIRED TO PAY FOR THE COSTS OF THE REPAIR PRIOR TO TAKING THE VEHICLE FROM THE PREMISES.

The first line of each sign shall be in letters not less than 1.5 inches in height, and the remaining lines shall be in letters not less than 0.5 inch in height.
(Source: P.A. 95-331, eff. 8-21-07.)

(815 ILCS 308/55)
Sec. 55. Recordkeeping. Every collision repair facility shall maintain copies of estimates for contracted work and all invoices. The copies may be maintained in an electronic format, shall be kept for 2 years, and shall be available for inspection by the Attorney General.
(Source: P.A. 93-565, eff. 1-1-04.)

(815 ILCS 308/60)
Sec. 60. Removal of motor vehicle from facility. Upon reasonable notice and during the collision repair facility's business hours, a consumer may remove a motor vehicle from a collision repair facility upon paying for the following:
(1) Labor actually performed.
(2) Parts actually installed.
(3) Parts ordered specifically for the consumer's car

if the order is not cancelable or the parts are not returnable for cash or credit.

(4) Storage and administrative charges imposed in

accordance with the schedule of charges if posted on a sign within the shop or otherwise disclosed to consumers prior to repairs.

(Source: P.A. 93-565, eff. 1-1-04.)

(815 ILCS 308/65)
Sec. 65. Lien barred. A collision repair facility that fails to comply with Section 15, 20, 25, 30, 35, 40, 45, 50, 55, or 60 is barred from asserting a possessory or chattel lien for the amount of the unauthorized parts or labor upon the motor vehicle or component.
(Source: P.A. 93-565, eff. 1-1-04.)

(815 ILCS 308/70)
Sec. 70. Unlawful acts or practices. Each of the following acts or practices is unlawful when committed by a motor vehicle collision repair facility:
(1) Advertising in a false, deceptive, or misleading

manner.

(2) Charging a consumer for parts not delivered or

installed or a labor operation or repair procedure that has not actually been performed.

(3) Unauthorized operation of a consumer's motor

vehicle for purposes not related to repair or diagnosis.

(4) Failing or refusing at the time of sale to

provide a consumer, upon request, a copy at no charge, of any document signed by the consumer.

(5) Retaining duplicative payment from both the

consumer and warranty or insurance proceeds, but not limited to, for the same covered component, part, or labor in excess of collision repair facility final repair charges.

(6) Charging a consumer for unnecessary repairs. For

purposes of this paragraph, "unnecessary repairs" means those repairs for which there is not reasonable basis for performing the service. A reasonable basis includes: (i) that the repair service is consistent with specifications established by law or the manufacturer of the motor vehicle, component, or part; (ii) that the repair is in accordance with usual and customary practices; (iii) that the repair was performed at the specific request of the consumer after the recommendation is not in accordance with manufacturer or accepted trade practices; or (iv) that the repair is at the consumer's request.

(7) Misrepresenting the terms of a warranty,

guarantee, or service agreement.

(8) Altering a motor vehicle to create a condition

requiring repair.

(9) Failing to honor a warranty, guarantee, or

service agreement to which the collision repair facility is party.

(10) Charging or receiving payment for repairs not

authorized by the consumer under Section 15, 20, 25, 30, 35, 40, 45, 50, 55, or 60.

(11) A pattern or practice of preparing written

estimates underestimating the final costs of repairs.

(Source: P.A. 93-565, eff. 1-1-04.)

(815 ILCS 308/75)
Sec. 75. Violations. Whenever an automotive collision repair facility is knowingly engaged in or has knowingly engaged in a persistent practice or pattern of conduct at a single location that violates this Act, that, knowingly, persistent practice or pattern of conduct shall be deemed an unlawful act or practice under the Consumer Fraud and Deceptive Business Practices Act. In the case of knowing, persistent practice, or pattern of conduct, all remedies, penalties, and authority available to the Attorney General and the several State's Attorneys under the Consumer Fraud and Deceptive Business Practices Act for the enforcement of that Act shall be available for the enforcement of this Act.
(Source: P.A. 93-565, eff. 1-1-04.)

(815 ILCS 308/80)
Sec. 80. Exemptions. This Act does not apply to facilities covered by the Automotive Repair Act.
(Source: P.A. 93-565, eff. 1-1-04.)

(815 ILCS 308/800)
Sec. 800. (Amendatory provisions; text omitted).
(Source: P.A. 93-565, eff. 1-1-04, text omitted.)



815 ILCS 309/ - Bedbug Inspection Act.

(815 ILCS 309/1)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 1. Short title. This Act may be cited as the Bedbug Inspection Act.
(Source: P.A. 100-500, eff. 6-1-18.)

(815 ILCS 309/5)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 5. Definitions. In this Act:
"Merchant" means a person who, in the ordinary course of business, regularly rents or leases furniture or electronic equipment to customers, but does not include a person who offers any lease that is automatically renewable with each payment after the initial period and that permits the consumer to become the owner of the merchandise.
"Pest" means undesirable insects including, but not limited to, bedbugs and roaches.
"Rent" means the transfer of possession property or right of possession property for consideration.
(Source: P.A. 100-500, eff. 6-1-18.)

(815 ILCS 309/10)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 10. Inspection. A merchant must inspect any previously rented furniture and equipment before renting the furniture or equipment to a subsequent customer.
(Source: P.A. 100-500, eff. 6-1-18.)

(815 ILCS 309/15)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 15. Treatment required. If an inspection reveals the presence of pests, the merchant must treat the furniture or equipment to eradicate the pests before renting the furniture or equipment to a subsequent customer.
(Source: P.A. 100-500, eff. 6-1-18.)

(815 ILCS 309/20)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 20. Action for damages. A person who suffers damages caused by a merchant's violation of this Act and reports the presence of a pest to the merchant within 45 days after the beginning of the rental may bring an action pursuant to Section 10a of the Consumer Fraud and Deceptive Business Practices Act under the standards applicable to the holder of a retail installment contract.
(Source: P.A. 100-500, eff. 6-1-18.)



815 ILCS 310/ - Bottled Water Act.

(815 ILCS 310/0.01) (from Ch. 111 1/2, par. 121.100)
Sec. 0.01. Short title. This Act may be cited as the Bottled Water Act.
(Source: P.A. 86-1324.)

(815 ILCS 310/1) (from Ch. 111 1/2, par. 121.101)
Sec. 1. Bottles of one gallon or more capacity containing water to be sold in this State for human consumption shall be sealed by the party filling the bottles in such a way that the seal must be broken to open the bottles.
(Source: Laws 1967, p. 3295.)



815 ILCS 315/ - Check Cashing Act.

(815 ILCS 315/0.01) (from Ch. 121 1/2, par. 1900)
Sec. 0.01. Short title. This Act may be cited as the Check Cashing Act.
(Source: P.A. 86-1324.)

(815 ILCS 315/1) (from Ch. 121 1/2, par. 1901)
Sec. 1. As used in this Act, "merchant" means a person, firm, association, partnership or corporation primarily engaged in the business of selling tangible personal property at retail.
(Source: P.A. 85-997.)

(815 ILCS 315/2) (from Ch. 121 1/2, par. 1902)
Sec. 2. A merchant may offer check cashing services, in the course of such business and only as an incident thereto, and may charge fees for each check cashed provided that the check cashing services are incidental to the main business of the merchant. However, check cashing services shall not include any transaction where a customer presents a check for the exact amount of any purchase. The fees charged shall not exceed the greater of $.50 or 1% of the face value of the check cashed. No license shall be required as a condition for providing such services. This Act does not affect the applicability of Sections 2 and 29 of "An Act in relation to the definition, licensing and regulation of community currency exchanges and ambulatory currency exchanges, and the operators and employees thereof, and to make an appropriation therefor, and to provide penalties and remedies for the violation thereof", approved June 30, 1943, as amended, to any activity of a merchant which is not expressly authorized by this Act.
(Source: P.A. 85-997.)



815 ILCS 318/ - Companion Animal Cremation Act.

(815 ILCS 318/1)
Sec. 1. Short title. This Act may be cited as the Companion Animal Cremation Act.
(Source: P.A. 92-287, eff. 1-1-02.)

(815 ILCS 318/5)
Sec. 5. Definitions. For the purposes of this Act, unless the context indicates otherwise:
"Companion animal" or "animal" means a deceased animal that had a companion or pet relationship with an owner at the time of the animal's death.
"Provider of companion animal cremation services" or "provider" means a person, company, or other entity engaging in the business of cremating deceased companion animals in Illinois.
"Cremation remains" means the material remaining after the cremation of an animal, which may include ashes, skeletal remains, and other residue resulting from the incineration process, and may be pulverized or otherwise processed by the provider of cremation services.
"Individually partitioned cremation" means a cremation process in which either (i) only one companion animal at a time is cremated in the incinerator or (ii) more than one companion animal is cremated in the incinerator at the same time, but each of the animals is completely separated from the others by partitions during the cremation process; and in which the commingling of significant amounts of cremation remains from different animals is unlikely to occur.
"Communal cremation" means a cremation process in which companion animals are cremated together without effective partitions or separation during the cremation process, and in which the commingling of significant amounts of cremation remains from different animals is likely or certain to occur.
"Commingling of significant amounts of cremation remains from different animals" means that specific cremation remains cannot be attributed to a particular animal, or that the cremation remains attributed to one companion animal contain more than 1% by weight of cremation remains from one or more other companion animals. The presence, in the cremation remains of a companion animal, of the remains of any creature that was contained within the body of that animal at the time of cremation (including parasites, insects, and food or creatures eaten by that companion animal) does not constitute "commingling" for the purposes of this Act.
A person or business entity is deemed to refer animal owners or bring business to a provider "on a regular basis" if the person or entity (i) has an ongoing contractual or agency relationship with the provider relating to the cremation of companion animals, (ii) receives any compensation or consideration from the provider or animal owners relating to the cremation of companion animals by the provider, or (iii) refers or brings to the provider the business of more than 5 animal owners in an average month.
(Source: P.A. 92-287, eff. 1-1-02.)

(815 ILCS 318/10)
Sec. 10. Written explanation of services.
(a) A provider of companion animal cremation services must prepare a written explanation of the services offered, which may but need not be in the form of a brochure.
The written explanation of services must include a detailed explanation of each service offered. For each type or level of cremation service offered, the written explanation of services shall disclose the specific services to be provided.
If any part of the deceased companion animal will be removed, used, or sold by the provider before or after the cremation, the written explanation of services must disclose that fact.
(b) The written explanation of services must not include any false or misleading information. A written explanation of services is misleading if:
(1) it fails to include a detailed explanation of the

cremation services offered or fails to include, for each type or level of cremation service offered, any of the disclosures required under subsection (a);

(2) it uses the term "private" or "individual" with

respect to any communal cremation procedure or with respect to an individually partitioned cremation procedure that will cremate more than one companion animal at the same time;

(3) it uses the term "individually partitioned" or

"separate" with respect to a communal cremation process; or

(4) it includes any text, picture, illustration, or

combination thereof, or uses any layout, typography, or color scheme, in a way that is likely to lead a person of normal intelligence to misunderstand the nature of the services to be provided or to fail to read or understand certain parts of the written explanation of services.

(c) A provider of companion animal cremation services shall provide the written explanation of services, without charge:
(1) to the owner of each deceased animal with whom

the provider agrees to provide cremation services, or the person making cremation arrangements on the owner's behalf;

(2) to all veterinarians, pet shops, and other

persons or entities known to the provider who refer animal owners or bring deceased animals to the provider on a regular basis, in quantities sufficient for distribution by those persons or entities to the animal owners whose business is being referred or brought to the provider;

(3) to the Office of the Attorney General, at least

annually; and

(4) to any other person upon request.
(d) The preparation or distribution by a provider of a written explanation of services that the provider knows or should know to be false or misleading constitutes a business offense, punishable by a fine of at least $1,001 but not more than $1,500 for a first offense and at least $2,000 but not more than $2,500 for each subsequent offense.
A knowing failure to prepare or distribute a written explanation of services as required by this Section constitutes a business offense, punishable by a fine of at least $1,001 but not more than $1,500 for a first offense and at least $2,000 but not more than $2,500 for each subsequent offense.
(Source: P.A. 92-287, eff. 1-1-02.)

(815 ILCS 318/15)
Sec. 15. Persons referring or bringing business to a provider.
(a) A veterinarian, pet shop, or other person or business entity that refers owners of deceased animals, or persons making arrangements on an owner's behalf, to a provider on a regular basis shall make available a copy of the provider's written explanation of services to the animal owner, or person making arrangements on the owner's behalf, at the time of the referral.
(b) A veterinarian, pet shop, or other person or business entity that accepts deceased companion animals for cremation through services obtained from a provider on a regular basis shall make available a copy of the provider's written explanation of services to each animal owner, or person making arrangements on the owner's behalf, from whom a deceased companion animal is accepted.
(c) It is sufficient for compliance with this Section that a copy of the written explanation of services is given to the animal owner, or the person making arrangements on the owner's behalf, at the time the services are offered.
(d) Publishing or otherwise disseminating advertising for a provider of companion animal cremation services does not, in itself, constitute referring or bringing business to that provider for the purposes of this Section.
(Source: P.A. 92-287, eff. 1-1-02.)

(815 ILCS 318/20)
Sec. 20. Certification; penalty for false certification.
(a) Whenever a provider of companion animal cremation services undertakes to provide services that include the return of the cremation remains of the cremated animal, the provider shall include a certification along with the returned cremation remains, declaring to the best of the provider's knowledge and belief that, except as otherwise specifically indicated in the certificate, the cremation and any other services specified were provided in accordance with the representations of the provider in the applicable portions of the provider's written explanation of services.
(b) To knowingly make a false certification under subsection (a) is a business offense, punishable by a fine of at least $1,001 but not more than $1,500 for a first offense and at least $2,000 but not more than $2,500 for each subsequent offense.
(Source: P.A. 92-287, eff. 1-1-02.)

(815 ILCS 318/95)
Sec. 95. (Amendatory provisions; text omitted).
(Source: P.A. 92-287, eff. 1-1-02; text omitted.)



815 ILCS 320/ - Consignment of Art Act.

(815 ILCS 320/0.01) (from Ch. 121 1/2, par. 1400)
Sec. 0.01. Short title. This Act may be cited as the Consignment of Art Act.
(Source: P.A. 86-1324.)

(815 ILCS 320/1) (from Ch. 121 1/2, par. 1401)
Sec. 1. As used in this Act, unless the context otherwise requires:
(1) "Art dealer" means a person engaged in the business of selling works of fine art, other than a person exclusively engaged in the business of selling goods at public auction.
(2) "Artist" means the creator of a work of fine art or, if such person is deceased, the creator's heir, legatee, or personal representative.
(3) "On consignment" means that no title to, estate in, or right to possession of the work of fine art superior to that of the consignor shall vest in the consignee, notwithstanding the consignee's power or authority to transfer and convey all of the right, title, and interest of the consignor in and to such work of fine art to a third party.
(4) "Commission" means the fee, compensation, or percentage of the actual selling price of a work of fine art agreed upon by the artist and art dealer which the art dealer may retain after the sale of the artist's work to a third party.
(5) "Creditor" includes, but is not limited to, those persons embraced by the definition of "creditor" in Section 1-201 of the "Uniform Commercial Code", approved July 31, 1961, as amended.
(6) "Bona fide purchaser" means a person who in good faith makes a purchase without notice of any outstanding rights of others.
(7) "Work of fine art" means:
(a) A visual rendition including, but not limited to, a painting, drawing, sculpture, mosaic, videotape, or photograph.
(b) A work of calligraphy.
(c) A work of graphic art including, but not limited to, an etching, lithograph, serigraph, or offset print.
(d) A craft work in materials including, but not limited to, clay, textile, fiber, wood, metal, plastic, or glass.
(e) A work in mixed media including, but not limited to, a collage, assemblage, or work consisting of any combination of paragraphs (a) through (d).
(Source: P.A. 84-683.)

(815 ILCS 320/2) (from Ch. 121 1/2, par. 1402)
Sec. 2. Any custom, practice, or usage of the trade notwithstanding:
(1) Whenever an artist delivers or causes to be delivered a work of fine art of the artist's own creation to an art dealer in this State for the purpose of sale, exhibition, or both, on a commission, the delivery to and acceptance of the work of fine art by the art dealer is deemed to place the work of fine art on consignment, unless the delivery is pursuant to an outright sale for which the artist receives or has received full compensation for the work of fine art upon delivery.
(2) Such art dealer shall thereafter, with respect to the work of fine art, be deemed the agent of the artist.
(3) Such work of fine art is trust property and the art dealer is trustee for the benefit of the artist until the work of fine art is sold to a bona fide purchaser or returned to the artist.
(4) The proceeds of the sale of a work of fine art are trust property and the art dealer is trustee for the benefit of the artist until the amount due the artist from the sale is paid in full. Except for customer deposits, these trust funds shall be paid to the artist within 30 days of receipt by the art dealer unless the parties expressly agree otherwise in writing. If the sale of the work of fine art is on installment, the funds from the installment shall first be applied to pay any balance due to the artist on the sale, unless the parties expressly agree in writing that the proceeds on each installment shall be paid according to a percentage established by the consignment agreement. Customer deposits shall be used to pay the amounts due the artist within 30 days after such deposits become part of the payment for the work. Any agreement entered into pursuant to this subsection (4) must be clear and conspicuous.
(5) The art dealer shall be strictly liable for the loss of or damage to the work of fine art while it is in the art dealer's possession. The value of the work of fine art is, for purposes of this subsection, the value established in a written agreement between the artist and art dealer prior to the loss or damage or, if no written agreement regarding the value of the work of fine art exists, the fair market value of the work of fine art. Any reimbursement due the artist from the dealer as a result of the loss of or damage to a work of fine art shall not exceed the amount which would have been due to the artist if the work had been sold at the stated purchase price in the agreement.
(6) The art dealer shall not be held liable for loss or damage to the work of fine art if the artist fails to remove the work of fine art within a period of 30 days following the date agreed upon for removal of the work of fine art in a written contract between the artist and art dealer or, if no written agreement regarding a removal date exists, 30 days after notice to remove the work of fine art is sent by registered mail to the artist's last known address.
(Source: P.A. 84-683.)

(815 ILCS 320/3) (from Ch. 121 1/2, par. 1403)
Sec. 3. (1) If a work of fine art is trust property under Section 2 when initially received by the art dealer, it remains trust property notwithstanding the subsequent purchase of the work of fine art by the art dealer directly or indirectly for the art dealer's own account until any balance due to the artist from the sale is paid in full.
(2) If the art dealer resells a work of fine art to which subsection (1) applies to a bona fide purchaser before the artist has been paid in full, the work of fine art ceases to be trust property and the proceeds of the resale are trust funds in the hands of the art dealer for the benefit of the artist to the extent necessary to pay any balance due to the artist. The trusteeship of any of the proceeds continues until the fiduciary obligation of the art dealer with respect to the transaction is discharged in full.
(Source: P.A. 84-683.)

(815 ILCS 320/4) (from Ch. 121 1/2, par. 1404)
Sec. 4. No property which is trust property under Section 2 or Section 3 is subject to the claims, liens or security interests of the creditors of the art dealer.
(Source: P.A. 84-683.)

(815 ILCS 320/5) (from Ch. 121 1/2, par. 1405)
Sec. 5. (1) An art dealer may accept a work of fine art for commission on consignment from an artist only if prior to or within seven days of acceptance the art dealer enters into a written contract with the artist which shall include but not be limited to the following provisions:
(a) The value of the work of fine art.
(b) The time within which the proceeds of the sale are to be paid to the artist if the work of fine art is sold.
(c) The commission the art dealer is to receive if the work of fine art is sold.
(d) The minimum price for the sale of the work of fine art, and any discounts ordinarily given by the art dealer in his regular course of business.
(2) An art dealer who accepts a work of fine art for commission on consignment from an artist may use or display the work of fine art or a photograph of the work of fine art or permit the use or display of the work of fine art or a photograph of the work of fine art only if notice is given to users or viewers that the work of fine art is the work of the artist.
(3) If an art dealer violates this Section 5, the artist may seek relief in a court of competent jurisdiction by having the obligation of the artist voided with respect to that art dealer or to his successors or assigns.
(Source: P.A. 84-683.)

(815 ILCS 320/6) (from Ch. 121 1/2, par. 1406)
Sec. 6. Any portion of an agreement which waives any provision of this Act is void.
(Source: P.A. 84-683.)

(815 ILCS 320/7) (from Ch. 121 1/2, par. 1407)
Sec. 7. Any art dealer who violates Section 5 is liable to the artist in an amount equal to:
(1) $50; and
(2) The actual damages, if any, including the incidental and consequential damages, sustained by the artist by reason of the violation and reasonable attorneys' fees.
(Source: P.A. 84-683.)

(815 ILCS 320/8) (from Ch. 121 1/2, par. 1408)
Sec. 8. (1) This Act shall not apply to a written contract executed prior to the effective date of this Act, unless either the parties agree by mutual written consent that this chapter shall apply or such contract is extended or renewed after the effective date of this Act.
(2) The provisions of this Act shall prevail over any conflicting or inconsistent provisions of the "Uniform Commercial Code", approved July 31, 1961, as amended, affecting the subject matter of this Act.
(Source: P.A. 84-683.)



815 ILCS 325/ - Recyclable Metal Purchase Registration Law.

(815 ILCS 325/1) (from Ch. 121 1/2, par. 321)
Sec. 1. Short title. This Act may be cited as the Recyclable Metal Purchase Registration Law.
(Source: P.A. 95-979, eff. 1-2-09.)

(815 ILCS 325/2) (from Ch. 121 1/2, par. 322)
Sec. 2. Definitions. When used in this Act:
"Recyclable metal" means any copper, brass, or aluminum, or any combination of those metals, purchased by a recyclable metal dealer, irrespective of form or quantity, except that "recyclable metal" does not include: (i) items designed to contain, or to be used in the preparation of, beverages or food for human consumption; (ii) discarded items of non-commercial or household waste; (iii) gold, silver, platinum, and other precious metals used in jewelry; or (iv) vehicles, junk vehicles, vehicle cowls, or essential vehicle parts.
"Recyclable metal dealer" means any individual, firm, corporation or partnership engaged in the business of purchasing and reselling recyclable metal either at a permanently established place of business or in connection with a business of an itinerant nature, including junk shops, junk yards, or junk stores, except that "recyclable metal dealer" does not include automotive parts recyclers, scrap processors, repairers and rebuilders licensed pursuant to Section 5-301 of the Illinois Vehicle Code. Recyclable metal dealers shall not be engaged in the business of purchasing or reselling vehicles, junk vehicles, vehicle cowls, or essential vehicle parts.
(Source: P.A. 95-979, eff. 1-2-09.)

(815 ILCS 325/3) (from Ch. 121 1/2, par. 323)
Sec. 3. Records of purchases. Except as provided in Section 5 of this Act every recyclable metal dealer in this State shall enter into an electronic record-keeping system for each purchase of recyclable metal or recyclable metal containing copper the following information:
1. The name and address of the recyclable metal

dealer;

2. The date and place of each purchase;
3. The name and address of the person or persons

from whom the recyclable metal was purchased, which shall be verified from a valid driver's license or other government-issued photo identification. The recyclable metal dealer shall make and record a photocopy or electronic scan of the driver's license or other government-issued photo identification. If the person delivering the recyclable metal does not have a valid driver's license or other government-issued photo identification, the recyclable metal dealer shall not complete the transaction;

4. The motor vehicle license number and state of

issuance of the motor vehicle license number of the vehicle or conveyance on which the recyclable metal was delivered to the recyclable metal dealer;

5. A description of the recyclable metal purchased,

including the weight and whether it consists of bars, cable, ingots, rods, tubing, wire, wire scraps, clamps, connectors, other appurtenances, or some combination thereof;

6. Photographs or video, or both, of the seller and

of the materials as presented on the scale; and

7. A declaration signed and dated by the person or

persons from whom the recyclable metal was purchased which states the following:

"I, the undersigned, affirm under penalty of law

that the property that is subject to this transaction is not to the best of my knowledge stolen property.".

A copy of the recorded information shall be kept in an electronic record-keeping system by the recyclable metal dealer. Purchase records shall be retained for a period of 3 years. Photographs shall be retained for a period of 3 months and video recordings shall be retained for a period of one month. The electronic record-keeping system shall be made available for inspection by any law enforcement official or the representatives of common carriers and persons, firms, corporations or municipal corporations engaged in either the generation, transmission or distribution of electric energy or engaged in telephone, telegraph or other communications, at any time.
(Source: P.A. 97-923, eff. 1-1-13; 97-924, eff. 1-1-13; 98-463, eff. 8-16-13.)

(815 ILCS 325/4)
Sec. 4. (Repealed).
(Source: P.A. 76-1476. Repealed by P.A. 94-181, eff. 1-1-06.)

(815 ILCS 325/4.1)
Sec. 4.1. Restricted purchases.
(a) It is a violation of this Act for any person to sell or attempt to sell, or for any recyclable metal dealer to purchase or attempt to purchase, any of the following:
(1) materials that are clearly marked as property

belonging to a business or someone else other than the seller;

(2) property associated with use by governments,

utilities, or railroads including, but not limited to, guardrails, manhole covers, electric transmission and distribution equipment, including transformers, grounding straps, wires or poles, historical markers, street signs, traffic signs, sewer grates, or any rail, switch component, spike, angle bar, tie plate, or bolt of the type used in constructing railroad track;

(3) cemetery plaques or ornaments; or
(4) any catalytic converter not attached to a motor

vehicle at the time of the transaction unless the seller is licensed as an automotive parts recycler or scrap processor.

(b) This Section shall not apply when the seller produces written documentation reasonably demonstrating that the seller is the owner of the recyclable metal material or is authorized to sell the material on behalf of the owner. The recyclable metal dealer shall copy any such documentation and maintain it along with the purchase record required by Section 3 of this Act.
(Source: P.A. 97-923, eff. 1-1-13.)

(815 ILCS 325/4.2)
Sec. 4.2. Purchases of HVAC recyclable metal. A recyclable metal dealer shall not pay cash in payment for any air conditioner evaporator coil or condenser having a value of $100 or more. Payment for these materials must be made as follows:
(1) by check or money order;
(2) the payee on the check or money order shall be

the same person as the seller who conducted the transaction;

(3) if the seller is a business, then the recyclable

metal dealer shall make the check or money order payable to the company, and not to any individual employee or agent of the company.

(Source: P.A. 97-923, eff. 1-1-13.)

(815 ILCS 325/4.3)
Sec. 4.3. Purchases of copper. A recyclable metal dealer shall not pay cash in payment for any copper, including copper tubing or wiring, having a value of $100 or more. Payment for these materials must be made as follows:
(1) by check or money order;
(2) the payee on the check or money order shall be

the same person as the seller who conducted the transaction;

(3) if the seller is a business, then the recyclable

metal dealer shall make the check or money order payable to the company, and not to any individual employee or agent of the company.

(Source: P.A. 97-923, eff. 1-1-13.)

(815 ILCS 325/4.5)
Sec. 4.5. Purchase of beer kegs by recyclable metal dealers.
(a) A recyclable metal dealer may not purchase metal beer kegs from any person other than the beer manufacturer whose identity is printed, stamped, attached, or otherwise displayed on the beer keg, or from the manufacturer's authorized representative.
(b) The purchaser shall obtain a proof of ownership record from a person selling the beer keg, including any person selling a beer keg with an indicia of ownership that is obliterated, unreadable, or missing, and shall also verify the seller's identity by a driver's license or other government-issued photo identification. The proof of ownership record shall include all of the following information:
(1) The name, address, telephone number, and

signature of the seller or the seller's authorized representative.

(2) The name and address of the buyer, or consignee

if not sold.

(3) A description of the beer keg, including its

capacity and any indicia of ownership or other distinguishing marks appearing on the exterior surface.

(4) The date of transaction.
(c) The information required to be collected by this Section shall be kept for one year from the date of purchase or delivery, whichever is later.
(Source: P.A. 95-979, eff. 1-2-09.)

(815 ILCS 325/4.6)
Sec. 4.6. Lost or stolen metals. If a recyclable metal dealer suspects property in his or her possession to be lost or stolen, then he or she shall immediately notify the local law enforcement agency having jurisdiction and provide the law enforcement agency with the seller's information.
(Source: P.A. 97-923, eff. 1-1-13.)

(815 ILCS 325/5) (from Ch. 121 1/2, par. 325)
Sec. 5. Exemptions. The provisions of Sections 3, 4.2, and 4.3 of this Act do not apply to electrical contractors, to agencies or instrumentalities of the State of Illinois or of the United States, to units of local government, their agents or representatives, that have contracted with the recyclable metal dealer in the disposal of its metal street signs, to common carriers or to purchases from persons, firms or corporations regularly engaged in the business of manufacturing recyclable metal, the business of selling recyclable metal at retail or wholesale, in the business of razing, demolishing, destroying or removing buildings, to the purchase of one recyclable metal dealer from another or the purchase from persons, firms or corporations engaged in either the generation, transmission or distribution of electric energy or in telephone, telegraph and other communications if such common carriers, persons, firms or corporations at the time of the purchase provide the recyclable metal dealer with a bill of sale or other written evidence of title to the recyclable metal.
(Source: P.A. 96-507, eff. 8-14-09; 97-923, eff. 1-1-13.)

(815 ILCS 325/6)
Sec. 6. (Repealed).
(Source: P.A. 94-181, eff. 1-1-06. Repealed by P.A. 98-692, eff. 7-1-14.)

(815 ILCS 325/6.5)
Sec. 6.5. Recyclable Metal Theft Task Force.
(a) The Recyclable Metal Theft Task Force is created within the Office of the Secretary of State. The Office of the Secretary of State shall provide administrative support for the Task Force. The Task Force shall consist of the members designated in subsections (b) and (c).
(b) Members of the Task Force representing the State shall be appointed as follows:
(1) Two members of the Senate appointed one each by

the President of the Senate and by the Minority Leader of the Senate;

(2) Two members of the House of Representatives

appointed one each by the Speaker of the House of Representatives and by the Minority Leader of the House of Representatives;

(3) One member representing the Office of the

Secretary of State appointed by the Secretary of State; and

(4) Two members representing the Department of State

Police appointed by the Director of State Police, one of whom must represent the State Police Academy.

(c) The members appointed under subsection (b) shall select from their membership a chairperson. The chairperson shall appoint the public members of the Task Force as follows:
(1) One member representing municipalities in this

State with consideration given to persons recommended by an organization representing municipalities in this State;

(2) Five chiefs of police from various geographical

areas of the State with consideration given to persons recommended by an organization representing chiefs of police in this State;

(3) One representative of a public utility

headquartered in Illinois;

(4) One representative of recyclable metal dealers in

Illinois;

(5) One representative of scrap metal suppliers in

Illinois;

(6) One representative of insurance companies

offering homeowners insurance in this State;

(7) One representative of rural electric cooperatives

in Illinois; and

(8) One representative of a local exchange carrier

doing business in Illinois.

(d) The Task Force shall endeavor to establish a collaborative effort to combat recyclable metal theft throughout the State and assist in developing regional task forces, as determined necessary, to combat recyclable metal theft. The Task Force shall consider and develop long-term solutions, both legislative and enforcement-driven, for the rising problem of recyclable metal thefts in this State.
(e) Each year, the Task Force shall review the effectiveness of its efforts in deterring and investigating the problem of recyclable metal theft and in assisting in the prosecution of persons engaged in recyclable metal theft. The Task Force shall by October 31 of each year report its findings and recommendations to the General Assembly and the Governor.
(Source: P.A. 99-52, eff. 1-1-16; 99-760, eff. 1-1-17.)

(815 ILCS 325/7) (from Ch. 121 1/2, par. 327)
Sec. 7. Inapplicability. This Act shall not apply in any municipality that provides for the registration of recyclable metal purchased by resolution, ordinance or regulation that substantially complies with the substantive provisions of this Act or any rule or regulation hereunder with the exception of the penalty provisions. The fact of such nonapplication shall be evidenced by a certificate of exemption issued by the Department of State Police or such department as may succeed to its functions, if it finds that a municipal resolution, ordinance, or regulation meeting such requirements is being enforced. The certificate of exemption shall be available for inspection in the office of the municipal clerk. This Act does not apply in municipalities with populations of 1,000,000 or over.
(Source: P.A. 95-979, eff. 1-2-09.)

(815 ILCS 325/8) (from Ch. 121 1/2, par. 328)
Sec. 8. Penalty. Any recyclable metal dealer or other person who knowingly fails to comply with this Act is guilty of a Class A misdemeanor for the first offense, and a Class 4 felony for the second or subsequent offense. Each day that any recyclable metal dealer so fails to comply shall constitute a separate offense.
(Source: P.A. 97-923, eff. 1-1-13.)

(815 ILCS 325/9)
Sec. 9. Injunctions. The Illinois Attorney General or the State's Attorney for the county in which the recyclable metal dealer is located may initiate an appropriate action in the circuit court of the county in which a recyclable metal dealer is located to prevent the unlawful operation of a recyclable metal dealer, or to restrain, correct, or abate a violation of this Act, or to prevent any illegal act or conduct by the recyclable metal dealer.
(Source: P.A. 95-979, eff. 1-2-09.)



815 ILCS 330/ - Cotton Duck or Canvas Act.

(815 ILCS 330/0.01) (from Ch. 147, par. 44.9)
Sec. 0.01. Short title. This Act may be cited as the Cotton Duck or Canvas Act.
(Source: P.A. 86-1324.)

(815 ILCS 330/1) (from Ch. 147, par. 45)
Sec. 1. That for the purpose of this act cotton duck or canvas shall be deemed to include all cotton duck or canvas, whether single filling, double filling, army, roll or wide duck.
(Source: Laws 1917, p. 342.)

(815 ILCS 330/2) (from Ch. 147, par. 46)
Sec. 2. That for the purpose of this act, the equivalent of thirty-six (36) inches in length by twenty-nine (29) inches in width, or seven and one-fourth (7 1/4) square feet of cotton duck or canvas shall constitute a yard, a yard, and an ounce shall be one-sixteenth part of a pound avoirdupois.
(Source: Laws 1917, p. 342.)

(815 ILCS 330/3) (from Ch. 147, par. 47)
Sec. 3. Any person, firm or corporation who shall manufacture for sale or who may offer or expose for sale any cotton duck or canvas or any article other than clothing and wearing apparel composed or made in whole or in part of cotton duck or canvas, shall distinctly and durably stamp, brand or mark thereon the true and correct weight of such cotton duck or canvas, by ounces per yard, together with a description by name of any filler or other preparations placed in or on said cotton duck or canvas since its manufacture.
(Source: Laws 1917, p. 342.)

(815 ILCS 330/4) (from Ch. 147, par. 48)
Sec. 4. It shall be unlawful for any person, firm or corporation either individually or in any representative capacity, to carry for sale, sell or endeavor to sell any cotton duck or canvas as herein defined, or any articles other than clothing and wearing apparel composed or made in whole or in part of any cotton duck or canvas without having marked thereon the true and correct weight of said canvas, or cotton duck by ounces per yard, together with a description by name of any filler or other preparations placed in or on said cotton duck or canvas since its manufacture, or to misstate, misrepresent or conceal the true weight of said canvas or cotton duck by ounces per yard, or to misstate, misrepresent or conceal the existence of any filler or other preparation placed in or on said cotton duck or canvas since its manufacture.
(Source: P.A. 91-357, eff. 7-29-99.)

(815 ILCS 330/5) (from Ch. 147, par. 49)
Sec. 5. It shall be unlawful for any person, firm or corporation either individually or in representative capacity selling, carrying for sale or endeavoring to sell any awnings, paulins, wagon covers, tent, grain and hay covers, stable or tent tops, to misstate or misrepresent or conceal the true and correct size and dimensions thereof.
(Source: Laws 1917, p. 342.)

(815 ILCS 330/6) (from Ch. 147, par. 50)
Sec. 6. It shall be unlawful for any person to deface, mutilate, obscure, conceal, efface, cancel or remove any mark provided for by this act, or cause or permit the same to be done with intent to mislead, deceive or to violate any of the provisions of this act.
(Source: Laws 1917, p. 342.)

(815 ILCS 330/7) (from Ch. 147, par. 51)
Sec. 7. Any person, firm or corporation violating any of the provisions of this act shall be deemed guilty of a petty offense and on conviction thereof shall for the first offense be punished by a fine of not less than twenty-five dollars ($25) nor more than fifty dollars ($50) and for each subsequent offense by a fine of not less than fifty dollars ($50) nor more than one hundred dollars ($100).
(Source: P.A. 77-2459.)



815 ILCS 340/ - Farm Implement Buyer Protection Act.

(815 ILCS 340/1) (from Ch. 5, par. 1551)
Sec. 1. This Act shall be known and may cited as the "Farm Implement Buyer Protection Act".
(Source: P.A. 85-894.)

(815 ILCS 340/2) (from Ch. 5, par. 1552)
Sec. 2. As used in this Act, unless the context requires otherwise:
(1) "Farm implement" means any self-propelled vehicle which is designed primarily for use in the occupation or business of farming.
(2) "Consumer" means a purchaser, other than for purposes of resale, of a new farm implement.
(3) "Delivery" means the transfer of physical possession.
(4) "Fair rental value" means the cost of a comparable farm implement to accomplish the same agricultural tasks.
(5) "Nonconformity" means any failure to conform to any express written warranty, which failure substantially impairs the intended use of the farm implement.
(6) "Reasonable allowance for prior use" means no less than the fair rental value of the farm implement and shall be the sum of (1) that amount attributable to use by the consumer prior to the consumer's first report of the nonconformity to the manufacturer or its authorized dealers, (2) that amount attributable to use by the consumer during any period subsequent to such report when the farm implement is not out of service by reason of repair of the reported nonconformity, and (3) that amount attributable to use by the consumer of the farm implement provided by the manufacturer or its authorized dealers while the farm implement is out of service by reason of repair of the reported nonconformity.
(Source: P.A. 85-894.)

(815 ILCS 340/3) (from Ch. 5, par. 1553)
Sec. 3. If a farm implement does not conform to applicable express written warranties, and the consumer reports the nonconformity to the manufacturer and its authorized dealer during the term of such express written warranties or during the period of one year following the date of the original delivery of the farm implement to the consumer, whichever is later, the manufacturer or its authorized dealers shall make such repairs as are necessary to make the farm implement conform to such express written warranties, notwithstanding the fact that such repairs are made after the expiration of such term or such one year period.
(Source: P.A. 85-894.)

(815 ILCS 340/4) (from Ch. 5, par. 1554)
Sec. 4. (a) If the manufacturer or its authorized dealers are unable to make the farm implement conform to all applicable express written warranties by repairing or correcting any defect which substantially impairs the use of the farm implement to the consumer within the time periods and after the number of attempts specified in subsection (b), the manufacturer, through its authorized dealer who sold the farm implement shall replace the farm implement with a comparable one, charging the consumer only a reasonable allowance for the consumer's use of the farm implement, or accept the return of the farm implement from the consumer and refund to the consumer the cash purchase price, including sales tax, license fees, registration fees and any similar governmental charges, less such a reasonable allowance for prior use. Refunds shall be made to the consumer and lien holder, if any, as their interests may appear. If no such replacement or refund is made, the consumer may bring a civil action to enforce such obligation. No such action may be brought, however, unless the manufacturer has received prior direct written notification from or on behalf of the consumer and has been offered an opportunity to cure the defect alleged within a reasonable time that is not to exceed 30 business days.
(b) The replacement or refund obligation specified in subsection (a) shall arise if the manufacturer or its authorized dealers are unable to make the farm implement conform to applicable express written warranties within the express written warranty term or during the period of one year following the date of the original physical delivery of the farm implement to the consumer, whichever is the later, and (1) the same nonconformity has been subject to repair 4 or more times by the manufacturer or its authorized dealers, but such nonconformity continues to exist or (2) the farm implement is out of service by reason of repair of the same nonconformity for a cumulative total of 30 or more business days when the service department of the authorized dealer in possession of the farm implement is open for purposes of repair; provided, that days when the consumer has been provided by the manufacturer or its authorized dealers with the use of another farm implement which performs the same function shall not be counted.
(Source: P.A. 85-894.)

(815 ILCS 340/5) (from Ch. 5, par. 1555)
Sec. 5. The term of any express written warranty, such one-year period, and such 30 day repair period shall be extended by any period of time during which repair services or replacement parts are not available to the consumer because of a war, invasion, strike, fire, flood or other natural disaster.
(Source: P.A. 85-894.)

(815 ILCS 340/6) (from Ch. 5, par. 1556)
Sec. 6. It shall be an affirmative defense to any claim under this Act that (1) an alleged nonconformity does not substantially impair such use, or (2) a nonconformity is the result of abuse or neglect, or of modifications or alterations of the farm implement not authorized by the manufacturer.
(Source: P.A. 85-894.)

(815 ILCS 340/7) (from Ch. 5, par. 1557)
Sec. 7. Any action brought under this Act shall be commenced within 6 months following (1) expiration of the express written warranty term, or (2) one year following the date of the original delivery of the farm implement to the consumer, whichever is later.
(Source: P.A. 85-894.)

(815 ILCS 340/8) (from Ch. 5, par. 1558)
Sec. 8. Any claim by a consumer which is found by the court to have been filed in bad faith or solely for the purpose of harassment, or in complete absence of a justifiable issue of either law or fact raised by the consumer, shall result in the consumer being liable for all costs and reasonable attorney's fees incurred by the manufacturer or its agent, as a direct result of the bad faith claim.
(Source: P.A. 85-894.)

(815 ILCS 340/9) (from Ch. 5, par. 1559)
Sec. 9. This Act shall apply to farm implements sold on or after January 1, 1988.
(Source: P.A. 85-894.)

(815 ILCS 340/10) (from Ch. 5, par. 1560)
Sec. 10. Persons electing to proceed under this Act shall be barred from maintaining a separate cause of action under the Uniform Commercial Code.
(Source: P.A. 85-894.)

(815 ILCS 340/11) (from Ch. 5, par. 1561)
Sec. 11. As between the manufacturer and its authorized dealer this Act shall not affect the contractual and legal rights and obligations of either party.
(Source: P.A. 85-894.)



815 ILCS 345/ - Fine Prints Disclosure Act.

(815 ILCS 345/0.01) (from Ch. 121 1/2, par. 360)
Sec. 0.01. Short title. This Act may be cited as the Fine Prints Disclosure Act.
(Source: P.A. 86-1324.)

(815 ILCS 345/1) (from Ch. 121 1/2, par. 361)
Sec. 1. Definitions.
As used in this Act:
"Fine print" includes, but is not limited to, an engraving, etching, woodcut, lithograph or serigraph.
"Plate" is used in lieu of and to denote "plate, stone, block or other material used for such purposes" from which prints can be made.
Whether a print is "signed" or "unsigned", as these terms are used in this Act, depends upon whether the artist autographed the finished print, irrespective of whether it was signed or unsigned in the plate.
"Artist" refers to the person who conceived or created the master image for, or which served as a model for, the print.
(Source: P.A. 77-1398.)

(815 ILCS 345/2) (from Ch. 121 1/2, par. 362)
Sec. 2.
Nothing in this Act applies to any print when offered for sale or sold at wholesale or retail unframed for $50 or less, or framed for $60 or less.
(Source: P.A. 77-1398.)

(815 ILCS 345/3) (from Ch. 121 1/2, par. 363)
Sec. 3.
This Act applies only to fine prints which are printed after July 1, 1972.
(Source: P.A. 77-1398.)

(815 ILCS 345/4) (from Ch. 121 1/2, par. 364)
Sec. 4.
Nothing in this title applies to prints sold by the artist who produced the same directly to a consumer, without the intervention of a wholesale or retail merchant.
(Source: P.A. 77-1398.)

(815 ILCS 345/5) (from Ch. 121 1/2, par. 365)
Sec. 5.
No catalogue, prospectus or circular offering fine prints for sale in this State shall be knowingly published or distributed, or both, unless it clearly and conspicuously discloses the relevant informational detail concerning each edition of such prints so offered as required by Section 7.
If the person offering such prints by means of such publication disclaims knowledge as to any relevant detail required by Section 7, he shall so state specifically and categorically with regard to each such detail to the end that the purchaser shall be enabled to judge the degree of uniqueness or scarcity of each print contained in the edition so offered. Describing the edition as an edition of "reproductions" eliminates the need to furnish further informational details unless such edition was allegedly published in a signed, numbered, or limited edition, or any combination thereof, in which case all of the informational details are required to be furnished.
(Source: P.A. 77-1398.)

(815 ILCS 345/6) (from Ch. 121 1/2, par. 366)
Sec. 6.
No fine print or prints shall be knowingly offered for sale or sold in this state by any person, at wholesale or at retail, unless a written invoice or receipt for the purchase price or a certificate furnished to the purchaser clearly and conspicuously discloses all of the relevant informational details required by Section 7.
If the seller disclaims knowledge as to any relevant detail referred to in Section 7, he shall so state specifically and categorically with regard to each such detail to the end that the purchaser shall be enabled to judge the degree of uniqueness or scarcity of such print or prints. Describing the print as a "reproduction" eliminates the need to furnish further informational details unless it was allegedly published in a signed, numbered, or limited edition, or any combination thereof, in which case all of the informational details are required to be furnished.
(Source: P.A. 77-1398.)

(815 ILCS 345/7) (from Ch. 121 1/2, par. 367)
Sec. 7.
The following informational detail shall be required:
a. The name of the artist and the year when printed.
b. Whether the print is an etching, engraving, woodcut, lithograph, or whether the seller does not know.
c. Exclusive of trial proofs, whether the edition is being offered as a limited edition, and, if such a limited edition, the total size of the edition.
d. Whether the plate has been destroyed, effaced, altered, defaced or canceled after the current edition, or whether the seller does not know.
e. If there were any prior editions from the same plate, the series number of the current edition and the total size of all prior editions.
f. Whether the edition is a posthumous edition or restrike and, if so, whether the plate has been reworked.
g. The name of the workshop, if any, which printed the edition.
(Source: P.A. 77-1398.)

(815 ILCS 345/8) (from Ch. 121 1/2, par. 368)
Sec. 8.
a. A person who offers or sells a fine print in violation of this Act shall be liable to the person purchasing such fine print from him. The purchaser may sue to recover the consideration paid for such print, with interest at the legal rate thereon, upon the tender of the print.
b. In any case in which a person willfully offers or sells a fine print in violation of this Act, the person purchasing such fine print may recover from the person who offers or sells such fine print an amount equal to 3 times the amount required under paragraph (a) of this Section.
c. No action shall be maintained to enforce any liability under this Section unless brought within one year after discovery of the violation upon which it is based and in no event more than 3 years after the print was sold.
(Source: P.A. 77-1398.)

(815 ILCS 345/9) (from Ch. 121 1/2, par. 369)
Sec. 9.
Any person violating this Act is guilty of a business offense and shall be fined not more than $1,000.
Proof that no person has been misled or deceived or otherwise damaged by any violation of this Act shall not constitute a defense in any prosecution under this Act.
(Source: P.A. 78-255.)



815 ILCS 350/ - Fraudulent Sales Act.

(815 ILCS 350/0.01) (from Ch. 121 1/2, par. 157.01)
Sec. 0.01. Short title. This Act may be cited as the Fraudulent Sales Act.
(Source: P.A. 86-1324.)

(815 ILCS 350/1) (from Ch. 121 1/2, par. 157.1)
Sec. 1. Findings and declaration of General Assembly.
The General Assembly has found and declares:
That sales to be licensed and regulated pursuant to the provisions of this Act have often been conducted and advertised in such a manner as to mislead and defraud the public and otherwise to result in harm to the public interest;
That such fraud and imposition on the public has included, by way of partial enumeration only: the misrepresentation of the condition or necessity which is the occasion of such sale; the misrepresentation of the identity of the person conducting such sale and/or the name and style in which such sale is to be conducted; and the excessive valuation and misrepresentation of the quality and ownership of goods to be sold at such a sale;
That in order to prevent such fraud and imposition, the public interest requires the regulation of such sales and of the duration and conduct thereof; and
That the public interest therefore requires that no such sale should be conducted without a license or otherwise than in accordance with this Act.
(Source: Laws 1959, p. 2228.)

(815 ILCS 350/2) (from Ch. 121 1/2, par. 157.2)
Sec. 2. Definitions.
In this Act, unless the context or subject matter otherwise requires:
A "going out of business sale" means any sale, whether described by such name or by any other name (such as, but not limited to, "closing out sale", "liquidation sale", "lost our lease sale", "forced to vacate sale"), held in such a manner as to induce a belief that upon disposal of the stock of goods on hand, the business will cease and be discontinued at the premises where the sale is conducted.
"Goods" includes all goods, wares, merchandise and other personal property, excepting choses in action and money.
"Person" includes a person, firm, corporation, partnership, association or two or more persons having a joint or common interest.
A "removal sale" means any sale held in such a manner as to induce a belief that upon disposal of the stock of goods on hand, the business will cease and be discontinued at the premises where the sale is conducted, and thereafter will be moved to and occupy another location.
(Source: Laws 1959, p. 2228.)

(815 ILCS 350/3) (from Ch. 121 1/2, par. 157.3)
Sec. 3. Insurance, salvage, removal, going out of business, creditor's and other special sales-Sale of damaged goods-License required-Exceptions.
No person shall directly or indirectly advertise or cause to be advertised, represent or cause to be represented, or hold out to the public in any manner that any sale of goods is an insurance, salvage, removal, going out of business, insolvent's, assignee's, or creditor's sale of goods, or that it is a sale of goods which have been damaged by fire, smoke, water or otherwise, unless such person shall first have obtained a license to conduct such sale under one of such descriptive names, from the clerk of the city, village, incorporated town or (in unincorporated territory) township in which such sale is to be conducted; provided, however, that this Act shall not apply to any sales directly ordered by any court or referee in bankruptcy, or to any person acting under the direction and supervision of state or federal courts in the course of their official duties; provided further, that this Act shall not apply to any sales by a person regularly engaged in insurance or salvage sales of goods, or sale of goods which have been damaged by fire, smoke, water or otherwise, who acquired the goods for the account of others as a result of fire or other casualty.
(Source: Laws 1959, p. 2228.)

(815 ILCS 350/4) (from Ch. 121 1/2, par. 157.4)
Sec. 4. Application for license - Contents - Inventory. Any applicant for a license under this Act shall file an application in writing and under oath with the appropriate clerk setting out the following facts and information regarding such a proposed sale:
(a) The name and address of the applicant for the license, who must be the owner of the goods to be sold, and in addition, if the applicant is a partnership, corporation, firm or association, the name and position of the individual filing such application.
(b) The name and style in which such sale is to be conducted, and the address where such sale is to be conducted.
(c) The dates and period of time during which the sale is to be conducted.
(d) The name and address of the person or persons who will be in charge of and responsible for the conduct of such sale.
(e) A full explanation with regard to the condition or necessity which is the occasion for such sale, including a statement of the descriptive name of the sale and the reasons why such name is truthfully descriptive of the sale. If the application is for a license to conduct a going out of business sale, it shall also contain a statement that the business will be discontinued at the premises where the sale is to be conducted upon termination of the sale. If the application is for a license to conduct a removal sale, it shall also contain a statement that the business will be discontinued at the premises where the sale is to be conducted upon termination of the sale, in addition to the location of the premises to which the business is to be moved. If the application is for a license to conduct a sale of goods damaged by fire, smoke, water or otherwise, it shall also contain a statement as to the time, location and cause of such damage.
(f) A full, detailed and complete inventory of the goods that are to be sold, which inventory shall
(i) itemize the goods to be sold and contain sufficient information concerning each item, including make and brand name, if any, to clearly identify it;
(ii) list separately any goods which were purchased during a 60 day period immediately prior to the date of making application for the license; and
(iii) show the cost price of each item in the inventory together with the name and address of the seller of the item to the applicant, the date of the purchase, the date of the delivery of each item to the applicant and the total value of the inventory at cost.
(g) A statement that no goods will be added to the inventory after the application is made or during the sale and that the inventory contains no goods received on consignment.
(h) A statement that the applicant has in the past maintained a place of business within the jurisdiction of the licensing authority where the goods so listed in his inventory have been sold or offered for sale for not less than 4 months prior to the time of making application for such license. However this subparagraph shall not apply to any applicant who acquired a right, title or interest in the goods as:
1. An heir, legatee or surviving joint tenant, or
2. An executor, administrator, trustee, or guardian, or
3. Pursuant to an order or process of a court of competent jurisdiction.
(i) The application for license shall be subscribed and sworn to under oath by the applicant and shall, directly above the space reserved for the signature of the applicant, contain the following legend in at least 10 point bold type: "Warning to applicant. This application must be fully and accurately completed. False or misleading statements may subject applicant to the penalties of perjury in addition to other penalties provided by law."
(Source: P.A. 84-549.)

(815 ILCS 350/5) (from Ch. 121 1/2, par. 157.5)
Sec. 5. Issuance of license-Restrictions.
The clerk, upon receipt of an application giving fully and completely the information under oath as required by section 4 above and upon receipt of the fee hereinafter provided for, shall issue a license to the applicant therefor, authorizing such applicant to advertise, represent, and to sell the particular goods so inventoried at the time and place stated in the application and in accordance with the provisions of this Act. The license shall be issued in duplicate and shall bear a number and date of its expiration. A license issued under this Act shall be granted and valid only for the sale of the inventoried goods which are the property of the licensee. Such license shall apply only to the premises specified in the application, and it may not be transferred or assigned. If a licensee under this Act is engaged in business in other locations, advertising or offering of goods on behalf of such locations shall not represent or imply any participation in or cooperation with the sale on the premises specified in the license, nor shall any advertising or any other offering of goods on behalf of the premises where the licensed sale is being conducted represent or imply any participation in or cooperation with such sale at other locations.
No license under this Act shall be issued to any person:
(a) to conduct a sale in the trade name or style of a person in whose goods the applicant for the license has acquired a right or title thereto within 6 months prior to the time of making application for such a license;
(b) to continue a sale in the name of a licensee under this Act in whose goods such person acquired a right or title while such a sale is in progress; or
(c) to conduct a sale, other than an insurance sale, a salvage sale or a sale of damaged goods, on the same premises within one year from the conclusion of a prior sale of the nature covered by this Act.
The previous sentence, including subparts (a), (b) and (c) thereof, shall not apply to any person who acquired a right, title or interest in goods as an heir, legatee or pursuant to an order or process of a court of competent jurisdiction.
(Source: P.A. 84-549.)

(815 ILCS 350/6) (from Ch. 121 1/2, par. 157.6)
Sec. 6. Record of application.
Every clerk who issues a license under this Act shall endorse upon each such application the date of its filing and shall preserve it, and the inventory attached to it, as a public record of his office, and shall make a notation of it in a book to be kept for that purpose, properly indexed, showing the name of the applicant, the date of the application, the descriptive name of the proposed sale, the place where such sale is to be conducted, its duration, the date of the license issued thereon, and the total value of the goods thus to be sold. A copy of the inventory shall be available for public inspection in the office of the clerk who issued a license hereunder.
(Source: Laws 1959, p. 2228.)

(815 ILCS 350/7) (from Ch. 121 1/2, par. 157.7)
Sec. 7. Sales as bankrupt, etc.
It shall be unlawful for any person to advertise, or otherwise to represent, for sale, or to sell, any goods at a bankruptcy, executor's, administrator's, receiver's or trustee's sale, except pursuant to, and in compliance with, federal or state statutory authority or judicial process, or as an assignee's or insolvent's sale except when there is a bona fide assignment for the benefit of creditors.
(Source: Laws 1959, p. 2228.)

(815 ILCS 350/8) (from Ch. 121 1/2, par. 157.8)
Sec. 8. Duration of sale - License fee. A license to conduct a sale issued pursuant to this Act shall not be issued or valid for a period of more than 60 days from the start of such sale, and such sale may be conducted only during the period set forth in such license; provided, however, that such license may be renewed once only for a period not to exceed 30 days upon affidavit of the licensee that the goods listed in the inventory have not been disposed of and that no new goods have been or will be added to the inventory previously filed pursuant to this Act, by purchase, acquisition on consignment or otherwise. The application for renewal of the license shall be made not more than 14 days prior to the time of the expiration of the license and shall contain a new inventory of the goods remaining on hand at the time the application for renewal is made, which new inventory shall be prepared and furnished in the same manner and form as the original inventory. No renewal shall be granted if any goods have been added to the stock listed in the inventory since the date of the issuance of the license. A fee of no more than $75.00 shall accompany an application for a license and for the renewal of a license.
(Source: P.A. 84-1297.)

(815 ILCS 350/9) (from Ch. 121 1/2, par. 157.9)
Sec. 9. Copy of application, inventory and license to be posted-License to be referred to in advertisements.
A copy of the application for a license to conduct a sale under this Act, including the inventory filed therewith, shall be posted in a conspicuous place in the sales room or place where the inventoried goods are to be sold, so that the public may be informed of the facts relating to the goods before purchasing same; provided, however, that such copy need not show the purchase price of the goods. The duplicate copy of a license issued hereunder shall be attached to the front door of the premises where the sale is conducted in such a manner that it be clearly visible from the street. Any advertisement or announcement published in connection with the sale shall conspicuously show on its face the number of the license and the date of its expiration.
(Source: Laws 1959, p. 2228.)

(815 ILCS 350/10) (from Ch. 121 1/2, par. 157.10)
Sec. 10. Substitution, addition and commingling of goods-License void-Certain purchases prohibited.
Any substitution for or addition to goods described in an inventory filed pursuant to this Act, or any change in the time or place for a sale conducted pursuant to this Act, shall be unlawful and shall void any license issued to conduct a sale pursuant to this Act, and such license shall cease to apply to such sale. In the case of a sale of goods damaged by fire, smoke, water or otherwise, or in the case of an insurance sale or a salvage sale, the goods to be sold at such sale shall be clearly and distinctly segregated, marked or identified, and advertised, if at all, so that both on display and in advertising such goods may be readily distinguished from other stocks, and their identity readily ascertained. Any commingling of such goods with other stocks of the licensee in such a manner to cause the goods to lose their separate identity, either on display or in advertising, shall be unlawful and shall void any license issued to conduct such a sale pursuant to this Act, and such license shall cease to apply to such sale.
No person in contemplation of conducting any going out of business, removal, assignee's or creditor's sale, or during the continuance of such a sale, shall order or purchase any goods for the purpose of selling them at such sale, and any unusual purchase, or additions to the stock of such goods within 60 days before the filing of such application for a license to conduct such a sale, shall be presumptive evidence that such purchases or additions were made in contemplation of such sale and for the purpose of selling them at such sale.
(Source: Laws 1959, p. 2228.)

(815 ILCS 350/10.5)
Sec. 10.5. Injunction. The Attorney General may bring an action in a circuit court to enjoin a sale subject to this Act when the sale is being conducted without a license issued under this Act.
(Source: P.A. 88-29.)

(815 ILCS 350/11) (from Ch. 121 1/2, par. 157.11)
Sec. 11. Violation-Sentence.
Any person, including both the applicant and an individual filing on behalf of an applicant, who shall procure from such clerk a license to conduct a sale under the description of one of the names set out in Section 3 hereof, which name shall be a misrepresentation of the true description or character of such sale or of the kind or condition of goods to be sold under such license, or any such person violating any of the other provisions of this statute shall be guilty of a Class B misdemeanor. Each false statement of fact in an application or inventory required to be filed hereunder shall constitute a separate offense under this Act.
(Source: P.A. 77-2247.)

(815 ILCS 350/12) (from Ch. 121 1/2, par. 157.12)
Sec. 12. Partial invalidity.
If any section, subsection, sentence, clause or portion of this Act is held invalid or unconstitutional by any court of competent jurisdiction for any reason, such portion of this Act shall be deemed a separate, distinct and independent provision and such court action shall not affect the validity of the remaining portions hereof.
(Source: Laws 1959, p. 2228.)



815 ILCS 355/ - Hot Water Heater Efficiency Act.

(815 ILCS 355/0.01) (from Ch. 96 1/2, par. 9550)
Sec. 0.01. Short title. This Act may be cited as the Hot Water Heater Efficiency Act.
(Source: P.A. 86-1324.)

(815 ILCS 355/1) (from Ch. 96 1/2, par. 9551)
Sec. 1. (a) No new storage hot water heater which is not certified as meeting the energy efficiency standards of the American Society of Heating, Refrigerating and Air Conditioning Engineers, Inc., as set forth as the current ASHRAE 90 Standard, shall be purchased for resale or installation in the State after June 1, 1986; provided, however, that nothing contained herein shall prevent sales from being made in the State for use outside the State and provided that the inventory of storage hot water heaters existing on April 1, 1986 may be sold after June 1, 1986. Upon the effective date of this Act, no retail seller or distributor shall increase its inventory of storage hot water heaters which are not certified as being in compliance with the current ASHRAE 90 Standard, and all storage hot water heaters sold after June 1, 1986 shall be certified and labeled by the manufacturer as being in compliance with the current ASHRAE 90 Standard.
(b) The Department of Commerce and Economic Opportunity shall provide technical assistance and information to retail sellers and distributors of storage hot water heaters doing business in Illinois to facilitate compliance with the provisions of this Act.
(c) This Act does not apply to storage hot water heaters with a capacity of 20 or fewer gallons designed expressly for use in recreational vehicles.
(d) Any violation of subsection (a) shall be a petty offense; provided a fine of not less than $50 nor more than $500 shall be imposed, and all fines shall be imposed consecutively. Each storage hot water heater sold in violation of this Act shall constitute a separate offense.
(Source: P.A. 94-793, eff. 5-19-06.)



815 ILCS 360/ - Lay Away Plan Act.

(815 ILCS 360/1) (from Ch. 121 1/2, par. 871)
Sec. 1. The provisions of this Act shall not affect the rights and obligations of parties determined by reference to the "Uniform Commercial Code", approved July 31, 1961, as amended, except that, where the provisions of the "Uniform Commercial Code" conflict with the rights guaranteed to buyers of consumer goods, as herein defined, under the provisions of this Act, the provisions of this Act shall prevail.
(Source: P.A. 79-763.)

(815 ILCS 360/2) (from Ch. 121 1/2, par. 872)
Sec. 2. This Act shall be known and may be cited as the "Lay Away Plan Act".
(Source: P.A. 79-763.)

(815 ILCS 360/3) (from Ch. 121 1/2, par. 873)
Sec. 3. As used in this Act:
(a) "Consumer goods" means tangible personal property used or bought for use primarily for personal, family or household purposes.
(b) "Buyer" or "retail buyer" means any individual who buys consumer goods for his own use or the use of another and not for resale from a person engaged in the business of manufacturing, distributing or selling such goods.
(c) "Retail seller", "seller" or "retailer" means any individual, partnership, corporation, association or other legal entity which engages in the business of selling consumer goods to retail buyers.
(d) "Lay Away Plan" means any plan whereby a seller of consumer goods offers such goods for sale to the public on terms which permit periodic payment for such goods, and with respect to which, delivery is deferred until completion of payment of the entire purchase price.
(Source: P.A. 79-763.)

(815 ILCS 360/4) (from Ch. 121 1/2, par. 874)
Sec. 4. It shall be unlawful for any seller of consumer goods:
(a) To fail to disclose or to misrepresent in any way the store's policy with reference to a "lay away plan";
(b) To represent to a buyer who is purchasing on a "lay away plan" that the specific goods chosen by the buyer or an exact duplicate of such goods are being laid away for that buyer when such is not a fact;
(c) To fail to disclose to the buyer that the specified goods or their exact duplicate will only be set aside for a certain period of time;
(d) To deliver to the buyer after payments (pursuant to the "lay away plan") are completed, goods which are not identical or exact substitutes to those specified, unless prior approval in writing has been received from the buyer;
(e) To increase the price of the goods specified either by way of increasing the payments or substituting goods which are of a lower quality or higher price;
(f) To fail to deliver to the buyer, on any date payment is made, a record showing the amount of that payment and the date thereof, and upon request, the balance of payments made up to that date;
(g) To fail to disclose or to misrepresent in any way the store's policy with reference to cancellations and repayment or non-repayment of payments already made, and in case payments are not refunded, to fail to disclose that fact in writing;
(h) To represent interest charges as any other charge. Unless otherwise identified in writing the use of another charge shall be prima facie evidence that this Act is being violated. The burden of proof shall be on the seller to show that any such unidentified charges other than interest are in fact not interest;
(i) To fail to disclose interest charges on the bill issued by the seller to the buyer.
(Source: P.A. 79-763.)

(815 ILCS 360/5) (from Ch. 121 1/2, par. 875)
Sec. 5. Delivery dates:
(a) Upon completion of lay-away payments in a sale of consumer goods for delivery subsequent to completion of payments, the seller shall give the buyer, in writing, an estimated range of delivery dates, such range to be limited to a 3-week period. In the event that the seller becomes aware of a delay in a delivery date, the seller must promptly notify the buyer of the new delivery date.
(b) If such consumer goods are not delivered within 30 days of the original delivery date, the seller must, at the option of the buyer:
(1) Cancel the contract with full refund;
(2) Cancel the contract and give the buyer a credit;
(3) Negotiate a new delivery date with the buyer; or
(4) Allow the buyer to select equivalent new goods.
(c) The seller is required to notify the buyer of these options before the end of the 30-day period of delay. All refunds must be made within two weeks after the buyer requests it.
(Source: P.A. 79-763.)

(815 ILCS 360/6) (from Ch. 121 1/2, par. 876)
Sec. 6. Any retail buyer, aggrieved by any activity by a retail seller described in Sections 4 and 5 of this Act, may bring suit against the seller in the circuit court of the county in which the contract became binding, for any remedy provided by the common or statute law of this State.
(Source: P.A. 79-763.)

(815 ILCS 360/7) (from Ch. 121 1/2, par. 877)
Sec. 7. The provisions of this Act are hereby declared to be severable and if any Section or part of the Act is declared to be unconstitutional, such unconstitutionality shall not affect the validity of the remaining portions of the Act if they can be given effect without the invalid portions.
(Source: P.A. 79-763.)



815 ILCS 362/ - Modular Housing Buyer Protection Act.

(815 ILCS 362/1)
Sec. 1. Short title. This Act may be cited as the Modular Housing Buyer Protection Act.
(Source: P.A. 96-750, eff. 1-1-10.)

(815 ILCS 362/5)
Sec. 5. Definitions. As used in this Act:
"Consumer" means an individual who purchases a new modular housing unit from the seller for primarily personal, household, or family purposes.
"Express warranty" has the meaning given to that term in the Uniform Commercial Code.
"Modular home" means factory built housing regulated by the Illinois Department of Public Health that consists of a building assembly or system of building sub-assemblies, designed for habitation as a dwelling for one or more persons, including the necessary electrical, plumbing, heating, ventilating, and other service systems, which is of closed or open construction and which is made or assembled by a manufacturer, on or off the building site, for installation, or assembly and installation, on the building site with a permanent foundation.
(Source: P.A. 96-750, eff. 1-1-10.)

(815 ILCS 362/10)
Sec. 10. State-approved modular housing units; state-approved seals; construction requirements.
(a) The state-approved modular dwelling unit must comply with all applicable Illinois statutes pertaining to modular dwelling units. Failure to comply with any provisions of the prevailing statutes shall constitute sufficient grounds for suspension, revocation, or refusal to grant approval to a manufacturer or an authorized inspection agency. These actions shall be governed by the Department of Public Health's Rules of Practice and Procedure in Administrative Hearings (77 Ill. Adm. Code 100).
(b) An approved modular housing unit shall have a yellow seal on the electrical panel box of the home or on the inside of the kitchen sink cabinet.
(c) Unlike manufactured homes, the local building official may require additional items other than the minimum State requirements to be incorporated into the construction.
(Source: P.A. 96-750, eff. 1-1-10.)

(815 ILCS 362/15)
Sec. 15. Application of Act. This Act shall apply to modular housing sold after the effective date of this Act.
(Source: P.A. 96-750, eff. 1-1-10.)



815 ILCS 365/ - Motor Fuel Sales Act.

(815 ILCS 365/0.01) (from Ch. 121 1/2, par. 1500)
Sec. 0.01. Short title. This Act may be cited as the Motor Fuel Sales Act.
(Source: P.A. 86-1324.)

(815 ILCS 365/1)
Sec. 1. (Repealed).
(Source: P.A. 84-877. Repealed by P.A. 95-193, eff. 1-1-08.)

(815 ILCS 365/2) (from Ch. 121 1/2, par. 1502)
Sec. 2. Assistance at stations with self-service and full-service islands.
(a) Any attendant on duty at a gasoline station or service station offering to the public retail sales of motor fuel at both self-service and full-service islands shall, upon request, dispense motor fuel for the driver of a car which is parked at a self-service island and displays: (1) registration plates issued to a person with a physical disability pursuant to Section 3-616 of the Illinois Vehicle Code; (2) registration plates issued to a veteran with a disability pursuant to Section 3-609 or 3-609.01 of such Code; or (3) a special decal or device issued pursuant to Section 11-1301.2 of such Code; and shall only charge such driver prices as offered to the general public for motor fuel dispensed at the self-service island. However, such attendant shall not be required to perform other services which are offered at the full-service island.
(b) Gasoline stations and service stations in this State are subject to the federal Americans with Disabilities Act and must:
(1) provide refueling assistance upon the request of

an individual with a disability (A gasoline station or service station is not required to provide such service at any time that it is operating on a remote control basis with a single employee on duty at the motor fuel site, but is encouraged to do so, if feasible.);

(2) by January 1, 2014, provide and display at least

one ADA compliant motor fuel dispenser with a direct telephone number to the station that allows an operator of a motor vehicle who has a disability to request refueling assistance, with the telephone number posted in close proximity to the International Symbol of Accessibility required by the federal Americans with Disabilities Act, however, if the station does not have at least one ADA compliant motor fuel dispenser, the station must display on at least one motor fuel dispenser a direct telephone number to the station that allows an operator of a motor vehicle who has a disability to request refueling assistance; and

(3) provide the refueling assistance without any

charge beyond the self-serve price.

(c) The signage required under paragraph (2) of subsection (b) shall be designated by the station owner and shall be posted in a prominently visible place. The sign shall be clearly visible to customers.
(d) The Secretary of State shall provide to persons with disabilities information regarding the availability of refueling assistance under this Section by the following methods:
(1) by posting information about that availability on

the Secretary of State's Internet website, along with a link to the Department of Human Services website; and

(2) by publishing a brochure containing information

about that availability, which shall be made available at all Secretary of State offices throughout the State.

(d-5) On its Internet website, the Department of Agriculture shall maintain a list of gasoline and service stations that are required to report to the Department of Agriculture's Bureau of Weights and Measures. The list shall include the addresses and telephone numbers of the gasoline and service stations. The Department of Agriculture shall provide the Department of Human Services with a link to this website information.
(e) The Department of Human Services shall post on its Internet website information regarding the availability of refueling assistance for persons with disabilities and the link to the list of gasoline and service stations provided by the Department of Agriculture.
(f) A person commits a Class C misdemeanor if he or she telephones a gasoline station or service station to request refueling assistance and he or she:
(1) is not actually physically present at the

gasoline or service station; or

(2) is physically present at the gasoline or service

station but does not actually require refueling assistance.

(g) The Department of Transportation shall work in cooperation with appropriate representatives of gasoline and service station trade associations and the petroleum industry to increase the signage at gasoline and service stations on interstate highways in this State with regard to the availability of refueling assistance for persons with disabilities.
(h) If an owner of a gas station or service station is found by the Illinois Department of Agriculture, Bureau of Weights and Measures, to be in violation of this Act, the owner shall pay an administrative fine of $250. Any moneys collected by the Department shall be deposited into the Motor Fuel and Petroleum Standards Fund. The Department of Agriculture shall have the same authority and powers as provided for in the Motor Fuel and Petroleum Standards Act in enforcing this Act.
(Source: P.A. 99-44, eff. 1-1-16; 99-143, eff. 7-27-15; 99-642, eff. 7-28-16.)



815 ILCS 370/ - Motor Fuel and Petroleum Standards Act.

(815 ILCS 370/1) (from Ch. 5, par. 1701)
Sec. 1. This Act shall be known and may be cited as the "Motor Fuel and Petroleum Standards Act".
(Source: P.A. 86-232.)

(815 ILCS 370/2) (from Ch. 5, par. 1702)
Sec. 2. It is hereby declared to be the policy of this State that the regulation of the quality of motor fuel and petroleum is in the public interest and that the promulgation of standards of quality will benefit the citizens of the State of Illinois.
(Source: P.A. 86-232.)

(815 ILCS 370/3) (from Ch. 5, par. 1703)
Sec. 3. As used in this Act, unless the context otherwise requires:
(1) "ASTM" means ASTM International, an international, nonprofit, technical, scientific and educational society devoted to the promotion of knowledge of the materials of engineering, and the standardization of specifications and methods of testing.
(2) "Motor Fuel" shall have the meaning ascribed to that term in Section 1.1 of the "Motor Fuel Tax Law", as now or hereafter amended.
(3) "Petroleum" means all illuminating oils, heating oils, LP gas, kerosene, gasoline, diesel and all volatile and inflammable liquids produced, blended or compounded for the purpose of, or which are suitable or practicable for, operating motor vehicles.
(4) "Department" means the Illinois Department of Agriculture.
(5) "Person" means an individual, a corporation, company, society, association, partnership or governmental entity.
(6) "Distributor" shall have the meaning ascribed to that term in Section 1.2 of the "Motor Fuel Tax Law", as now or hereafter amended, and any person who either produces, refines, blends, transports, compounds or manufactures petroleum in this State for the purposes of resale.
(7) "Director" means the Director of the Illinois Department of Agriculture or authorized designee.
(8) "Retailer" shall have the meaning ascribed to that term in Section 2 of the "Use Tax Act", as now or hereafter amended and any person engaged in the business of selling petroleum directly to the ultimate consumer.
(9) "Co-solvent" means an alcohol that is miscible with methanol and has a molecular weight equal to or greater than that of butanol.
(Source: P.A. 96-1333, eff. 7-27-10.)

(815 ILCS 370/4) (from Ch. 5, par. 1704)
Sec. 4. ASTM standards.
(a) All motor fuel and petroleum sold or offered for sale in the State of Illinois shall conform to the standards of this Act. The standards set forth in the Annual Book of ASTM Standards Section 5, Volumes 05.01, 05.02, 05.03, 05.04 and 05.05 and supplements thereto, and revisions thereof are adopted unless modified or rejected by a regulation adopted by the Department. In addition, any advertised or labeled declarations regarding the quality of a motor fuel which are more stringent than ASTM standards shall be met.
(a-5) The quality of gasoline-oxygenate blends sold or offered for sale in this State shall meet the standards set forth in Section 2.1.1.1 or Section 2.1.1.2 of the Uniform Engine Fuels, Petroleum Products, and Automotive Lubricants Regulation as provided under the National Institute of Standards and Technology Handbook 130, and any of its subsequent supplements or revisions, except as specifically modified, amended, or rejected by regulation issued by the Director.
(b) Minimum Automotive Gasoline Octane Requirements.
All leaded and unleaded gasoline sold in this State shall meet or exceed the following minimum octane numbers:
Regular Grade 87
Midgrade or Plus 89
Premium or Super Grade 91
An octane number is determined by adding the research octane number to the motor octane number and dividing by 2. (RON + MON)/2. In addition, the motor octane number shall not be less than 82.0. All gasoline products sold at retail shall have an octane number displayed.
(c) Each seller of a motor fuel shall notify the purchaser of the type and quantity of motor fuel purchased. For gasoline, the type shall indicate the octane number. This information shall appear on the bill of lading, manifest, or delivery ticket for the fuel. This subsection does not apply to sales at retail.
(d) All gasoline products shall meet the most recently adopted ASTM standards for spark-ignition motor fuel, and those standards adopted under the provisions of the federal Clean Air Act by the U. S. Environmental Protection Agency shall be the standards of this State in those areas in which the federal Clean Air Act fuel standards apply.
(e) All biodiesel with a numerical value of B99 or above that is sold or offered for sale in the State of Illinois shall conform to the ASTM D6751 Standard Specification for Biodiesel Fuel Blend Stock (B100) for Middle Distillate Fuels. For the purposes of this subsection (e), "Biodiesel" means a fuel that (i) is comprised of mono-alkyl esters of long-chain fatty acids derived from vegetable oils or animal fats and (ii) meets the requirements of the ASTM D6751 standards.
(Source: P.A. 96-528, eff. 1-1-10; 96-1333, eff. 7-27-10.)

(815 ILCS 370/4.1) (from Ch. 5, par. 1704.1)
Sec. 4.1. (a) Upon any retail motor fuel dispensing device which is used to dispense a motor fuel containing at least 1% by volume of ethanol, of methanol, or of a combination thereof, there shall be displayed a label which identifies the maximum percentage by volume, to the nearest whole percent, of ethanol, of methanol, and of co-solvent contained in the motor fuel. Such labelling shall be done in contrasting colors with block letters at least 1/2 inch in height and 1/4 inch in width, and not more than one inch in height and 1/2 inch in width, and shall be visible to customers. The label shall be located on the front or sides of the dispenser and within the top 30 percent of the height of the dispenser. On a dual-faced dispenser, the label shall be affixed on each front or each side in accordance with these requirements. Devices used to dispense only motor fuels which contain a total of less than 1% by volume of methanol and ethanol need not be so labelled.
(a-5) (Blank).
(a-10) (Blank).
(b) Each seller of a motor fuel which contains methanol, ethanol, or biodiesel shall notify the purchaser thereof of the percentage by volume of ethanol, of methanol, of biodiesel, and of co-solvent which have been added to such motor fuel, and this information shall appear on the bill of lading, manifest or delivery ticket for such motor fuel. However, this subsection (b) shall not apply to sales at retail.
(c) No motor fuel, whether or not it contains any lead or lead compounds, may contain more ethanol or methanol than is permitted, or contain less co-solvent than is required, by the United States Environmental Protection Agency for unleaded motor fuels under Section 211(f) of the federal Clean Air Act.
(d) All motor fuel sold or offered for sale by the distributor shall contain the percentage and type of alcohol as stated on the bill of lading, manifest or delivery ticket.
(e) (Blank).
(f) Nothing in this Section shall be construed to require or impose an obligation upon the owner or operator of a retail motor fuel dispensing station, facility, or device to perform a test on or measurement of a shipment of motor fuel received to determine the specific content of ethanol, methanol, or biodiesel.
(Source: P.A. 95-381, eff. 7-1-08; 96-1333, eff. 7-27-10.)

(815 ILCS 370/5) (from Ch. 5, par. 1705)
Sec. 5. Testing and fees.
(a) The Department shall, upon the complaint of any distributor, retailer, or customer, on a random sample basis or when it deems necessary, test or cause to be tested, motor fuel or petroleum sold or offered for sale to determine the quality of the motor fuel or petroleum.
(b) If the Department does not have the laboratory capability to test motor or petroleum fuel in accordance with the requirements of this Act, it may contract with laboratories that have such capabilities for the testing of motor fuel samples submitted by the Department.
(c) The Department shall, in addition to the specified monetary penalty, assess and collect a fee of $100 for administrative costs, collect a fee for sampling in an amount not to exceed the actual cost, and collect the actual cost for the laboratory testing of each sample found by an administrative hearing to be out of compliance with Illinois standards.
(d) Administrative, sampling and laboratory testing costs shall be paid by the last seller of the motor fuel or petroleum at the location where the out of compliance sample was obtained.
(Source: P.A. 88-582, eff. 1-1-95.)

(815 ILCS 370/5.1) (from Ch. 5, par. 1705.1)
Sec. 5.1. Enforcement and administration.
(a) The Department shall enforce and administer the provisions of this Act.
(b) The Department shall have access during normal business hours to all distributor and retailer records relating to the production, blending, refining, distributing or sale of motor fuel or petroleum. In addition, the Department shall have access to all motor fuel or petroleum for the purpose of examination, inspection, taking of samples and investigation of a retailer or distributor. If access is denied by the owner or person representing a retailer or distributor, the Department may obtain a search warrant from a court of the appropriate jurisdiction.
(c) Samples may be collected from any person by the Department without cost to the State. The Department may test or analyze such samples on a complaint basis, on a random sample basis, or as may be deemed necessary to determine compliance with the provisions of this Act.
(d) The Department may issue a stop-use order for any motor fuel or petroleum found not to be in compliance with any provision of this Act. A stop-use order shall be rescinded by the Director when the motor fuel or petroleum is in compliance of this Act.
(e) The Director may cooperate with and enter into agreements with persons in order to carry out the purpose and provisions of this Act.
(f) The Department shall notify the Department of Revenue of any violation of Section 4.1 of the Act.
(g) Retailers or Distributors shall provide assistance to the Director as may be necessary for enforcement of this Act.
(h) The Department is authorized to hold administrative hearings to determine violations of the Act or rules and compliance with provisions of this Act or rules.
(i) The Department may make such rules and regulations as may be necessary to carry out the provisions of this Act.
(Source: P.A. 88-582, eff. 1-1-95.)

(815 ILCS 370/6) (from Ch. 5, par. 1706)
Sec. 6. Any person who violates the provisions of this Act shall be deemed guilty of a business offense and subject to a fine of not less than $1000 for the first offense, not less than $1500 for a second offense and not less than $2500 for a third offense.
Any person who impedes, obstructs, hinders or otherwise prevents or attempts to prevent the Director in the performance of official duties shall be guilty of a Class B misdemeanor for the first violation and guilty of a Class A misdemeanor for subsequent violations. Any person using physical force against the Director or his authorized agent in the performance of official duties shall be guilty of a Class 4 felony.
(Source: P.A. 86-232.)

(815 ILCS 370/7) (from Ch. 5, par. 1707)
Sec. 7. Administrative hearing and penalties. When an administrative hearing is held, the hearing officer, upon determination of a violation of this Act or rules, other than violation of subsection (b) of Section 7.1, shall:
(a) Levy the following administrative monetary penalties:
(1) $500 for a first violation;
(2) $1,500 for a second violation within 2 years of

the first violation; and

(3) $2,500 for a third or subsequent violation within

2 years of the second violation; or

(b) (Blank).
Any penalty levied shall be collected by the Department and paid into the Motor Fuel and Petroleum Standards Fund. Monetary penalties not paid within 60 days of notice from the Department shall be submitted to the Attorney General's Office for collection.
All decisions and actions of the Department are subject to the Illinois Administrative Procedure Act and the Department's Administrative Rules which pertain to administrative hearings, petitions, proceedings, contested cases, declaratory rulings and availability of Department files for public access.
All final administrative decisions of the Department shall be subject to judicial review pursuant to the provisions of the Administrative Review Law, and all amendments and modifications thereof, and the rules adopted pursuant thereto. The term "administrative decision" is defined in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 96-1333, eff. 7-27-10.)

(815 ILCS 370/7.1)
Sec. 7.1. Fuel rating display standards; administrative penalty.
(a) Every retailer of motor fuel must display the octane number or fuel rating of the fuel being dispensed on each motor fuel device that is dispensing a motor fuel product. The octane number or fuel rating shall be displayed on the fuel dispensing device in a manner consistent with regulations promulgated by the Federal Trade Commission in 16 CFR part 306. It is a violation of this Section, (1) to display an octane number that is greater than the octane number of the gasoline being dispensed, (2) to display a fuel rating that is not consistent with the percentage by volume of the principal component of the alternative liquid automotive fuel being dispensed, or (3) to display a fuel rating that is not consistent with the percentage of biodiesel or biomass-based diesel of the biodiesel blend being dispensed.
(b) A hearing officer that, after an administrative hearing held in accordance with the provisions of Section 7, determines that a violation of this Section has been committed shall impose a monetary penalty in accordance with the following schedule:
(1) For a first time violation if the actual octane

number is found by the petroleum laboratory to be lower than the posted octane number by:

(A) at least 0.6, but not more than 1.5 octane

numbers, $500;

(B) (blank);
(C) (blank);
(D) (blank);
(E) (blank);
(F) more than 1.5 octane numbers, $1,000.
(2) For a second violation, at the same location

under the same ownership, within 2 years of the first violation if the actual octane number is found by the petroleum testing laboratory to be lower than the posted octane number by:

(A) at least 0.6, but not more than 1.5 octane

numbers, $1,000;

(B) (blank);
(C) (blank);
(D) (blank);
(E) (blank);
(F) more than 1.5 octane numbers, $2,000.
(3) For a third or subsequent violation, at the same

location under the same ownership, within 2 years of the second violation if the actual octane number is found by the petroleum testing laboratory to be lower than the posted octane number by:

(A) at least 0.6, but not more than 1.5 octane

numbers, $2,000;

(B) (blank);
(C) (blank);
(D) (blank);
(E) (blank);
(F) more than 1.5 octane numbers, $4,000.
(c) Any penalty levied under this Section shall be collected and deposited in the manner provided for penalties collected under Section 7. Actions and decisions of the Department under this Section are subject to the administrative procedures and review authorized under Section 7.
(Source: P.A. 96-1333, eff. 7-27-10.)

(815 ILCS 370/8) (from Ch. 5, par. 1708)
Sec. 8. The Director may publish or cause to be published, any information pertinent to the issuance of the decision of the court of administrative hearing to such media as the Director may designate.
(Source: P.A. 86-232.)

(815 ILCS 370/9) (from Ch. 5, par. 1709)
Sec. 9. The Director may file a complaint and apply for, and the circuit court may grant, a temporary restraining order or preliminary or permanent injunction restraining any person from violating or continuing to violate any of the provisions of this Act or any rules and regulations promulgated under this Act notwithstanding the existence of other judicial remedies. Any such injunction may be entered without notice.
The Department, over the signature of the Director, is authorized to issue subpoenas and to bring before the Department any person or persons in this State and to take testimony either orally or by deposition or by exhibit with the same fees and mileage and in the same manner as prescribed by law in judicial proceedings and civil cases in the circuit courts of this State. The Director is authorized to issue subpoenas duces tecum on any or all individuals and records relating to the sale of petroleum or motor fuel. The Director may administer oaths to witnesses at any hearing which the Department is authorized by law to conduct.
(Source: P.A. 86-232.)

(815 ILCS 370/10) (from Ch. 5, par. 1710)
Sec. 10. There is hereby created in the State Treasury a special fund to be known as the Motor Fuel and Petroleum Standards Fund. All fees and penalties collected by the Department pursuant to this Act shall be deposited into the Motor Fuel and Petroleum Standards Fund. The amount annually collected as fees shall be appropriated by the General Assembly to the Department for activities related to the enforcement of this Act.
(Source: P.A. 86-232.)



815 ILCS 375/ - Motor Vehicle Retail Installment Sales Act.

(815 ILCS 375/1) (from Ch. 121 1/2, par. 561)
Sec. 1. This Act may be cited as the Motor Vehicle Retail Installment Sales Act.
(Source: Laws 1967, p. 2163.)

(815 ILCS 375/2) (from Ch. 121 1/2, par. 562)
Sec. 2. For the purposes of this Act, unless the context otherwise requires, the terms specified in the following Sections preceding Section 3 have the meanings ascribed to them in those Sections.
(Source: P.A. 90-437, eff. 1-1-98.)

(815 ILCS 375/2.1) (from Ch. 121 1/2, par. 562.1)
Sec. 2.1. "Motor vehicle" means a motor vehicle as defined in the Illinois Vehicle Code but does not include bicycles, motorcycles, motor scooters, snowmobiles, trailers, farm equipment, and manufactured homes as defined in subdivision (53) of Section 9-102 of the Uniform Commercial Code.
(Source: P.A. 98-749, eff. 7-16-14.)

(815 ILCS 375/2.2) (from Ch. 121 1/2, par. 562.2)
Sec. 2.2. "Retail buyer" or "buyer" means a person who buys a motor vehicle from a retail seller, primarily for personal, family, household or agricultural purposes in a retail installment transaction, but does not include a buyer for use in business (not including farming or a profession).
(Source: P.A. 76-1781.)

(815 ILCS 375/2.3) (from Ch. 121 1/2, par. 562.3)
Sec. 2.3. "Retail seller" or "seller" means a person engaged in the business of selling motor vehicles to retail buyers in retail installment transactions.
(Source: Laws 1967, p. 2163.)

(815 ILCS 375/2.4) (from Ch. 121 1/2, par. 562.4)
Sec. 2.4. "Retail installment transaction" means a credit sale of a motor vehicle by a retail seller to a retail buyer for a deferred payment price payable in one or more installments.
(Source: P.A. 76-1781.)

(815 ILCS 375/2.5) (from Ch. 121 1/2, par. 562.5)
Sec. 2.5. "Retail Installment contract", "installment contract" or "contract" means an instrument or instruments prescribing the terms of a retail installment transaction and entered into in this State.
(Source: P.A. 90-437, eff. 1-1-98.)

(815 ILCS 375/2.6) (from Ch. 121 1/2, par. 562.6)
Sec. 2.6. "Cash sale price" means the price stated in a retail installment contract for which the seller in good faith and in the regular course of business would have sold to the buyer, and the buyer would have bought from the seller, the motor vehicle if the sale had been a sale for cash. The cash sale price may include any taxes, registration, certificate of title, license, and cash sales prices for accessories and their installation and for delivering, servicing, repairing or improving the motor vehicle.
(Source: Laws 1967, p. 2163.)

(815 ILCS 375/2.7) (from Ch. 121 1/2, par. 562.7)
Sec. 2.7. "Official fees" means the taxes and fees prescribed by law that actually are, or will be, paid to public officials for determining the existence of, or for perfecting, releasing, or satisfying a security interest.
(Source: P.A. 90-437, eff. 1-1-98.)

(815 ILCS 375/2.8) (from Ch. 121 1/2, par. 562.8)
Sec. 2.8. "Amount financed" means the cash sale price of the motor vehicle plus all other charges individually itemized, which are included in the amount financed, including the amount actually paid or to be paid by the seller pursuant to an agreement with the buyer to discharge a security interest, lien interest, or lease interest on the property traded in, but which are not a part of the finance charge, minus the amount of the buyer's down payment in money or goods.
(Source: P.A. 91-411, eff. 8-6-99.)

(815 ILCS 375/2.9) (from Ch. 121 1/2, par. 562.9)
Sec. 2.9. "Finance charge" means the sum of all charges payable, directly or indirectly by the buyer and imposed directly or indirectly by the seller as an incident to or as a condition of the extension of credit, whether payable by the buyer, the seller, or any other person on behalf of the buyer to the seller or a third party including any of the following types of charges:
(1) Interest, time price differential, and any amount payable under a discount or other system of additional charges.
(2) Service, transaction, activity, or carrying charge.
(3) Loan fee, points, finder's fee, or similar charge.
(4) Fee for an appraisal, investigation, or credit report.
(5) Charges or premiums for credit life, accident, health, or loss of income insurance, written in connection with any credit transaction unless
(i) the insurance coverage is not required by the

creditor and this fact is clearly and conspicuously disclosed in writing to the customer; and

(ii) any customer desiring such insurance coverage

gives specific dated and separately signed affirmative written indication of such desire after receiving written disclosure to him of the cost of such insurance.

(6) Charges or premiums for insurance, written in connection with any credit transaction, against loss of or damage to property or against liability arising out of the ownership or use of property, unless a clear, conspicuous, and specific statement in writing is furnished by the creditor to the customer setting forth the cost of the insurance if obtained from or through the creditor and stating that the customer may choose the person through which the insurance is to be obtained.
(7) Premium or other charge for any other guarantee or insurance protecting the creditor against the customer's default or other credit loss.
(8) Any charge imposed by a creditor upon another creditor for purchasing or accepting an obligation of a customer if the customer is required to pay any part of that charge in cash, as an addition to the obligation, or as a deduction from the proceeds of the obligation.
If itemized and disclosed to the customer, any charges of the following types need not be included in the finance charge:
(1) Fees and charges prescribed by law which actually

are or will be paid to public officials for determining the existence of or for perfecting or releasing or satisfying any security related to the credit transaction.

(2) The premium payable for any insurance in lieu of

perfecting any security interest otherwise required by the creditor in connection with the transaction, if the premium does not exceed the fees and charges described in subparagraph (1) of this paragraph which would otherwise be payable.

(3) Taxes not included in the cash price.
(4) License, certificate of title, and registration

fees imposed by law.

(5) Other charges as authorized by this Act.
A late payment, delinquency, default, reinstatement, or other such charge is not a finance charge if imposed for actual unanticipated late payment, delinquency, default or other such occurrence.
(Source: P.A. 90-437, eff. 1-1-98.)

(815 ILCS 375/2.10) (from Ch. 121 1/2, par. 562.10)
Sec. 2.10. "Deferred payment price" means the total of (1) the cash sale price of the motor vehicle purchased, (2) all other charges individually itemized which are included in the amount financed but which are not a part of the finance charge, and (3) the finance charge.
(Source: P.A. 76-1781.)

(815 ILCS 375/2.11) (from Ch. 121 1/2, par. 562.11)
Sec. 2.11. "Sales finance agency" means a person engaged, in whole or in part, in the business of purchasing or making loans upon the security of retail installment contracts. The term includes, but is not limited to, banks, trust companies, private bankers and industrial bankers authorized to do business and to accept deposits in this State, if so engaged.
(Source: P.A. 90-437, eff. 1-1-98.)

(815 ILCS 375/2.12) (from Ch. 121 1/2, par. 562.12)
Sec. 2.12. "Holder" of a retail installment contract means the retail seller of the motor vehicle under the installment contract or sales finance agency or other assignee which purchases or makes a loan upon the security of the retail installment contract.
(Source: P.A. 90-437, eff. 1-1-98.)

(815 ILCS 375/2.13) (from Ch. 121 1/2, par. 562.13)
Sec. 2.13. "Annual percentage rate" means the nominal annual percentage rate of finance charge determined in accordance with the actuarial method of computation with an accuracy at least to the nearest 1/4 of 1%; or at the option of the seller, by application of the United States rule so that it may be disclosed with an accuracy at least to the nearest 1/4 of 1%.
(Source: P.A. 76-1781.)

(815 ILCS 375/2.14)
Sec. 2.14. Truth-in-Lending Act. "Truth-in-Lending Act" means the federal Truth-in-Lending Act, 15 U.S.C. 1601 et seq., and Regulation Z, 12 C.F.R. Part 226.
(Source: P.A. 90-437, eff. 1-1-98.)

(815 ILCS 375/2.15)
Sec. 2.15. Precomputed. A contract is "precomputed" if the debt is expressed as the sum of the amount financed plus the amount of the finance charge computed in advance.
(Source: P.A. 90-437, eff. 1-1-98.)

(815 ILCS 375/3) (from Ch. 121 1/2, par. 563)
Sec. 3. (a) Every retail installment contract must be in writing, dated, signed by both the buyer and the seller, and, except as otherwise provided in this Act, completed as to all essential provisions before it is signed by the buyer.
(b) The printed or typed portion of the contract, other than instructions for completion, must be in size equal to at least 8 point type.
(c) The contract must contain printed or written in a size equal to at least 10 point bold type:
(1) Both at the top of the contract and directly above the space reserved for the signature of the buyer, the words "RETAIL INSTALLMENT CONTRACT";
(2) A specific statement that liability insurance coverage for bodily injury and property damage caused to others is not included, if that is the case; and
(3) A notice as follows:

(815 ILCS 375/4) (from Ch. 121 1/2, par. 564)
Sec. 4. Every retail installment contract must contain the names of the seller and of the buyer, the place of business of the seller, the residence of the buyer as specified by the buyer, and a description of the motor vehicle. The contract must clearly state and describe any security taken or retained by the seller. No charge may be made to a buyer under an installment contract for insurance against loss or damage caused to the motor vehicle, for insurance against liability for personal injury or property damage caused to others by reason of ownership or operation of the motor vehicle, for credit life insurance, for credit health and accident insurance or for any other kind of insurance, unless the installment contract separately specifies for each kind of insurance the type of coverage, the term of coverage and the separate, identified charge made therefor.
(Source: P.A. 90-437, eff. 1-1-98.)

(815 ILCS 375/5) (from Ch. 121 1/2, par. 565)
Sec. 5. Every retail installment contract shall disclose the following items, as applicable:
(1) The cash price of the motor vehicle, using the term "cash price".
(2) The amount of the down payment itemized, as applicable, as down payment in money, using the term "cash down payment", down payment in property, using the term "trade-in" and the sum, using the term "total down payment".
(3) The difference between the amounts described in subparagraphs (1) and (2) of this paragraph, using the term "unpaid balance of cash price".
(4) All other charges, individually itemized, which are included in the amount financed but which are not part of the finance charge.
(5) The sum of the amounts determined under subparagraphs (3) and (4) of this paragraph, using the term "unpaid balance".
(6) Any finance charge paid separately, in cash or otherwise, directly or indirectly to the seller or with the seller's knowledge to another person, or withheld by the seller from the proceeds of the credit extended and any deposit balance or any investment which the seller requires the buyer to make, maintain, or increase in a specified amount or proportion as a condition to the extension of credit, using as applicable, the terms "prepaid finance charge" and "required deposit balance", and if both are applicable, the total of such items using the term "total prepaid finance charge and required deposit balance".
(7) The difference between the amounts determined under subparagraphs (5) and (6) of this paragraph, using the term "amount financed".
(8) The total amount of the finance charge, with description of each amount included, using the term "finance charge".
(9) The sum of the amounts determined under subparagraphs (1), (4), and (8) of this paragraph, using the term "deferred payment price".
(10) The finance charge expressed as an annual percentage rate, using the term "annual percentage rate".
(11) The number, amount, and due dates or periods of payments scheduled to repay the indebtedness and the sum of such payments using the term, "total of payments". If installment payments are stated in terms of a series of scheduled amounts and if the amount of the final installment payment does not exceed the scheduled amount of any preceding installment payment, the maximum number of payments and the amount and date of each payment need not be separately stated and the amount of the scheduled final installment payment may be stated as the remaining unpaid balance. The due date of the first installment payment may be fixed by a calendar date, by reference to the date of the contract or by reference to the date of delivery or installation of the goods.
(12) The amount, or method of computing the amount, of any default, delinquency, or similar charges payable in the event of late payments.
(13) A description or identification of the type of any security interest held or to be retained or acquired by the seller in connection with the extension of credit, and a clear identification of the property to which the security interest relates.
(14) A description of any penalty charge that may be imposed by the seller or his assignee for prepayment of the principal of the obligation with an explanation of the method of computation of such penalty and the conditions under which it may be imposed.
(15) Identification of the method of computing any unearned portion of the finance charge in the event of prepayment of the obligation and a statement of the amount or method of computation of any charge that may be deducted from the amount of any rebate of such unearned finance charge that will be credited to the obligation or refunded to the buyer.
(16) The date on which the finance charge begins to accrue if different from the date of the transaction.
The disclosures required to be given by this Section shall be made clearly, conspicuously and in meaningful sequence. Where the terms "finance charge" and "annual percentage rate" are required to be used, they shall be printed more conspicuously than other terminology required.
A retail installment contract which complies with the federal Truth in Lending Act, amendments thereto, and any regulations issued or which may be issued thereunder, shall be deemed to be in compliance with the provisions of this Section.
Notwithstanding any other provision of this Act or any other law of this State, there is no obligation or duty to disclose to an obligor under a retail installment contract: (i) any agreement to sell, assign, or otherwise transfer the contract to a third party for an amount which is equal to, in excess of, or less than the amount financed under the contract; or (ii) that the assignee of the contract or the person who funded it may pay the seller or the person who originated the contract all or a portion of the prepaid finance charges and other fees or a portion of the finance charge to be paid by the buyer over the term of the transaction or any other compensation irrespective of how the compensation is determined.
(Source: P.A. 90-437, eff. 1-1-98.)

(815 ILCS 375/6) (from Ch. 121 1/2, par. 566)
Sec. 6. (a) Except as provided under subsections (b) and (c), every retail installment contract must provide for a schedule of periodic installment payments from the due date of the first installment payment to the date of the final maturity of the contract.
(b) Retail installment contracts may provide for balloon-note financing. For the purpose of this Section, balloon-note financing shall mean the manner of purchase whereby a consumer agrees to select and perform, at the conclusion of a pre-determined schedule of installment payments made in periodic or monthly amounts, one of the following options:
(1) satisfy the balance of the contractual amount

owing;

(2) refinance any balance owing, on the terms

previously agreed upon at the time of executing the retail installment contract; or

(3) surrender the vehicle at such time and manner

agreed upon at the time of executing the retail installment contract.

(c) Retail installment contracts may provide for deferred payment of a down payment provided any deferred portion of a down payment is payable not later than 10 days prior to the due date of the first regularly scheduled payment and is not subject to a finance charge.
(d) Retail installment contracts may be precomputed or interest bearing.
(Source: P.A. 90-437, eff. 1-1-98.)

(815 ILCS 375/7) (from Ch. 121 1/2, par. 567)
Sec. 7. Notwithstanding the provisions of any retail installment contract to the contrary, the buyer may prepay the contract in full, whether by payment in cash, extension, renewal or otherwise, at any time before maturity, and if he does so shall receive a refund credit thereon for that prepayment. The amount of refund credit shall represent at least as great a proportion of the finance charge less an acquisition cost of $25, as the sum of the periodical time balances beginning with the next payment period bears to the sum of all the periodical time balances under the schedule of installment payments in the contract. In those instances where a buyer's overpayment requires the refund credit to be given through the issuance of a negotiable instrument by the holder, no refund credit need be made if the amount of refund credit is less than $5, provided that a buyer may obtain a cash refund at the seller's or holder's location. In all other cases where the buyer's prepayment permits the refund credit to be given to the buyer as a credit on the buyer's account, no refund credit need be made if the amount of refund credit is less than $1.
(Source: P.A. 90-437, eff. 1-1-98.)

(815 ILCS 375/8) (from Ch. 121 1/2, par. 568)
Sec. 8. (a) A seller under a retail installment contract may require insurance against substantial risk of loss of or damage to the motor vehicle, protecting the seller or holder as well as the buyer, and may, if the buyer elects, include therefor in the contract an amount not exceeding the premiums chargeable for such insurance in accordance with rate filings made with the Director of Insurance. No seller or holder may require as a condition precedent to, or as a part of, a retail installment transaction that such insurance be purchased from or through the seller or holder, or any employee, affiliate, or associate of seller or holder. A seller under a retail installment contract may not require other insurance; but if the buyer voluntarily contracts therefor, the seller may then include in the contract an amount for that other insurance not exceeding the premiums paid or payable by the seller or holder. In those transactions where the buyer elects to select the insurance company, broker or agent for the purpose of obtaining insurance required by the holder under this Section, the buyer must, on or before the date when buyer takes possession of the motor vehicle, furnish the holder with satisfactory evidence of insurance in a company acceptable to the seller or holder.
(b) If the obligor fails to furnish evidence that he has procured insurance on the property, the licensee may purchase substitute insurance that may be substantially equivalent to or more limited than coverage the obligor is required to maintain. Such insurance must comply with the Collateral Protection Act.
(Source: P.A. 90-437, eff. 1-1-98.)

(815 ILCS 375/9) (from Ch. 121 1/2, par. 569)
Sec. 9. The seller may not decline existing required insurance and must afford the buyer the privilege of purchasing any required insurance from an insurance company authorized to do business in this State, from or through any broker or agent selected by the buyer, if the insurance company is approved by the holder and satisfactory evidence of binding coverage is furnished the seller or holder. Such approval may not be arbitrarily or unreasonably withheld by the holder. All insurance which is purchased by the seller or holder and for which an amount is included in a contract must be written by an insurance company authorized to do business in the State. The holder of a contract which includes an amount for insurance purchased by the seller or holder must, within 30 days after the date of the contract, cause to be sent to the buyer the policies or certificates of insurance clearly setting forth the amount of the premium, the types of insurance, the coverages and all the terms, exceptions, limitations, restrictions and conditions of the insurance or, in respect to group credit life insurance and credit accident and health insurance, a notice or statement for that insurance clearly setting forth the name of the insurer, the identity of the insured buyer by name or otherwise and a description of the coverage. If, however, the holder or seller is unable to obtain insurance for the buyer within a reasonable time, the holder or seller shall notify the buyer by certified mail of this fact, and 10 days after this notification the seller or holder of the contract shall cease to be liable for the insurance except for the credit or refund to the buyer of the premiums included in the contract.
(Source: P.A. 90-437, eff. 1-1-98.)

(815 ILCS 375/9.01) (from Ch. 121 1/2, par. 569.01)
Sec. 9.01. Credit life insurance and credit accident and health insurance issued in connection with a retail installment contract or retail charge agreement and any charge therefor made to the buyer, must comply with Article IX 1/2 of the "Illinois Insurance Code", approved June 29, 1937, as now or hereafter amended, and all lawful requirements of the Director of Insurance related thereto.
(Source: Laws 1967, p. 2163.)

(815 ILCS 375/9.02) (from Ch. 121 1/2, par. 569.02)
Sec. 9.02. In any situation in which a person has purchased a motor vehicle under an installment sales contract and has purchased credit life or credit disability insurance with such contract, the installment sales contract must include a notice containing the following information:
(1) IF YOU HAVE PURCHASED EITHER CREDIT LIFE OR CREDIT DISABILITY INSURANCE, OR BOTH, TO GUARANTEE PAYMENTS BEING MADE IN CASE OF YOUR DEATH OR DISABILITY, ON YOUR VEHICLE PURCHASED UNDER AN INSTALLMENT SALES CONTRACT, YOU MAY BE ENTITLED TO A PARTIAL REFUND OF YOUR PREMIUM IF YOU PAY OFF YOUR INSTALLMENT LOAN EARLY.
(2) IN CASE OF EARLY COMPLETE PAYMENT OF YOUR LOAN, YOU SHOULD CONTACT THE SELLER OF YOUR CREDIT LIFE OR CREDIT DISABILITY INSURANCE TO SEE IF A REFUND IS DUE. IF YOUR VEHICLE DEALER FINANCED YOUR LOAN, THE SELLER OF YOUR CREDIT LIFE OR CREDIT DISABILITY INSURANCE IS YOUR VEHICLE DEALER.
The above provisions shall be in large block print at least 1/8" in height.
The notice form shall also be captioned: "NOTICE OF POSSIBLE REFUND OF CREDIT LIFE OR DISABILITY INSURANCE PREMIUM."
The willful failure to provide such a notice shall subject the insurance seller to liability to the purchaser for 3 times the amount of refund due or $100, whichever is greater.
(Source: P.A. 90-437, eff. 1-1-98.)

(815 ILCS 375/9.03)
Sec. 9.03. Disclosure of consideration paid to seller. Consideration or another thing of value may be paid to or retained by the seller or holder or an affiliate of the seller or holder in connection with any insurance, debt cancellation contract, or other such product purchased pursuant to the retail installment sales contract made or held by the seller or holder and all or a portion of the consideration may be included in the amount charged to the obligor, so long as the seller discloses to the obligor that the seller, holder, or any of their affiliates may receive something of value in connection with the purchase.
(Source: P.A. 90-437, eff. 1-1-98.)

(815 ILCS 375/10) (from Ch. 121 1/2, par. 570)
Sec. 10. If any insurance for which an amount is included in the contract is cancelled, any unearned insurance refund exceeding one dollar received or receivable by the holder or, if the amount included for insurance in the contract exceeds the premiums paid or payable by the holder, any unearned portion of the amount so included exceeding one dollar shall be credited on the final maturing installments of the contract except to the extent those amounts are applied toward payment for similar insurance protecting the interests of the buyer and the holder or either of them.
(Source: P.A. 90-437, eff. 1-1-98.)

(815 ILCS 375/11) (from Ch. 121 1/2, par. 571)
Sec. 11. Delinquency charges. A retail installment contract may provide for a delinquency and collection charge, on each installment in default for a period of not less than 10 days, in an amount not exceeding 5% of the installment on installments in excess of $200 or $10 on installments of $200 or less. Only one delinquency and collection charge may be collected on any installment regardless of the period during which it remains in default. In addition, a retail installment contract may provide for the payment by the buyer of reasonable attorney's fees incurred in the collection or enforcement of the contract. Any clause or provision of any retail installment contract entered into after December 31, 1973, to the contrary notwithstanding with respect to attorney's fees incurred in the collection or enforcement of such contract, the court in its discretion may award attorney's fees to either party as the interests of justice may require.
(Source: P.A. 90-437, eff. 1-1-98.)

(815 ILCS 375/11.1) (from Ch. 121 1/2, par. 571.1)
Sec. 11.1. A seller in a retail installment contract may add a "documentary fee" for processing documents and performing services related to closing of a sale. The maximum amount that may be charged by a seller for a documentary fee is the base documentary fee beginning January 1, 2008, of $150 which shall be subject to an annual rate adjustment equal to the percentage of change in the Bureau of Labor Statistics Consumer Price Index. Every retail installment contract under this Act shall contain or be accompanied by a notice containing the following information:
"DOCUMENTARY FEE. A DOCUMENTARY FEE IS NOT AN OFFICIAL FEE. A DOCUMENTARY FEE IS NOT REQUIRED BY LAW, BUT MAY BE CHARGED TO BUYERS FOR HANDLING DOCUMENTS AND PERFORMING SERVICES RELATED TO CLOSING OF A SALE. THE BASE DOCUMENTARY FEE BEGINNING JANUARY 1, 2008, WAS $150. THE MAXIMUM AMOUNT THAT MAY BE CHARGED FOR A DOCUMENTARY FEE IS THE BASE DOCUMENTARY FEE OF $150 WHICH SHALL BE SUBJECT TO AN ANNUAL RATE ADJUSTMENT EQUAL TO THE PERCENTAGE OF CHANGE IN THE BUREAU OF LABOR STATISTICS CONSUMER PRICE INDEX. THIS NOTICE IS REQUIRED BY LAW."
(Source: P.A. 95-280, eff. 1-1-08.)

(815 ILCS 375/11.2)
Sec. 11.2. Final installment. Fifteen days after the final installment is due as originally scheduled or deferred, the holder may compute and charge interest on any balance remaining unpaid, including unpaid default or deferment charges, at the annual percentage rate stated in the retail installment contract until fully paid or reduced to judgment. At the time the final installment is due, the holder shall give notice to the buyer stating any amounts unpaid.
(Source: P.A. 90-437, eff. 1-1-98.)

(815 ILCS 375/12) (from Ch. 121 1/2, par. 572)
Sec. 12. No provision in a retail installment contract under which, in the absence of the buyer's default, the holder may, arbitrarily and without reasonable cause, accelerate the maturity of any part or all of the amount owing thereunder is enforceable.
No provision in a retail installment contract relieving the seller from liability for any remedies provided by law which the buyer may have against the seller is enforceable.
No provision in a retail installment contract purporting to waive any of the provisions of this Act is enforceable.
(Source: P.A. 83-345.)

(815 ILCS 375/13) (from Ch. 121 1/2, par. 573)
Sec. 13. The seller shall deliver to the buyer a copy of the retail installment contract signed by the seller. Any acknowledgment by the buyer of delivery of a copy of the contract must be printed or written in a size equal to at least 10 point bold type and, if contained in the contract, must appear directly above the legend required above the buyer's signature by Section 3. The buyer's written acknowledgment of delivery of a copy of the contract conforming to the requirements of this Act is conclusive proof of the delivery and of compliance with this Section in any action by or against an assignee of the contract without knowledge to the contrary when he purchases the contract. Until the seller delivers a copy of the contract to him or her, a buyer who has not received delivery of the motor vehicle has the right to cancel his agreement and to receive a refund of all payments made and a return of all goods traded in to the seller on account of or in contemplation of the contract, or, if those goods cannot be returned, the value thereof. However, this Section does not apply when the merchandise has been specially ordered or custom made to the specifications of the purchaser and evidence of such order is provided by the seller.
(Source: P.A. 90-437, eff. 1-1-98.)

(815 ILCS 375/14) (from Ch. 121 1/2, par. 574)
Sec. 14. Notwithstanding Sections 4 and 5 and paragraph (a) of Section 3 of this Act, if delivery of the motor vehicle is not made at the time of the execution of the retail installment contract and the contract so provides, the identifying number or marks of the motor vehicle or similar information and the due date of the first installment may be inserted by the seller in the seller's counterpart of the contract after it has been signed by the buyer.
(Source: Laws 1967, p. 2163.)

(815 ILCS 375/15) (from Ch. 121 1/2, par. 575)
Sec. 15. The seller or holder of a retail installment contract must give the buyer a written receipt for any payment made in cash. Upon the buyer's written request the holder of a retail installment contract shall give or forward to the buyer a written statement of the amounts of payments and the total amount unpaid under the contract. Upon written request, a buyer is entitled to such a statement once every 6 months without charge. The holder may require payment of a reasonable charge not exceeding $10 for each additional statement furnished.
(Source: P.A. 90-437, eff. 1-1-98.)

(815 ILCS 375/16) (from Ch. 121 1/2, par. 576)
Sec. 16. An agreement by a buyer that he will not assert against the assignee or the holder of a retail installment contract executed by the buyer any claim or defense which he may have against the seller and the rights of a holder in due course of any negotiable note executed in connection with a retail installment contract are enforceable by an assignee or holder who takes his assignment or indorsement for value in good faith and without notice of a claim or defense unless:
(a) the assignee or holder is an affiliate of the seller. "Affiliate" includes a parent or subsidiary corporation, any person holding substantial common ownership of stock of the assignee and the seller and any person having the common ownership of the legal or commercial entities of assignee and seller;
(b) the assignee or the holder has actual knowledge or has received notice before the contract or note is acquired (1) of repetitive complaints of a substantial nature by other buyers to any governmental agency that the seller has failed or refused to perform his agreements with such buyers and (2) of the failure of the seller to perform his agreements with such buyers within a reasonable time after the governmental agency has determined that the complaints are well-founded and has notified seller thereof, and the assignee, if known; or
(c) the assignee or the holder has actual knowledge or has received notice from its course of dealing with the seller or from its own records of substantial complaints by other buyers that the seller has failed or refused to perform his agreements with such buyers within a reasonable time after such complaints are made.
(Source: Laws 1967, p. 2163.)

(815 ILCS 375/17) (from Ch. 121 1/2, par. 577)
Sec. 17. All defenses available against a holder in due course of a negotiable instrument under subsection (2) of Section 3-305 of the Uniform Commercial Code are available to a buyer under a retail installment contract notwithstanding any agreement to the contrary.
(Source: Laws 1967, p. 2163.)

(815 ILCS 375/17.1)
Sec. 17.1. Seller may not keep keys. For contracts entered into after January 1, 1998, unless otherwise provided for in the retail installment sales contract, a seller or holder cannot take or retain possession of the keys (or copy thereof) to a motor vehicle purchased under a retail installment sales contract.
(Source: P.A. 90-437, eff. 1-1-98.)

(815 ILCS 375/18) (from Ch. 121 1/2, par. 578)
Sec. 18. Each person, other than a seller or holder, who signs a retail installment contract may be held liable only to the extent that he actually receives the motor vehicle described or identified in the contract, except that a parent or spouse or any other person listed as an owner of the motor vehicle on the Certificate of Title issued for the motor vehicle who co-signs such retail installment contract may be held liable to the full extent of the deferred payment price notwithstanding such parent or spouse or any other person listed as an owner has not actually received the motor vehicle described or identified in the contract and except to the extent such person other than a seller or holder, signs in the capacity of a guarantor of collection.
The obligation of such guarantor is secondary, and not primary. The obligation arises only after the seller or holder has diligently taken all ordinary legal means to collect the debt from the primary obligor, but has not received full payment from such primary obligor or obligors, or after the primary obligor has become insolvent, or service of summons cannot be obtained on the primary obligor, or it is otherwise apparent that it is useless to proceed against the primary obligor.
No provisions in a retail installment contract obligating such guarantor are valid unless:
(1) there appears below the signature space provided

for such guarantor the following:

"I hereby guarantee the collection of the above

described amount upon failure of the seller named herein to collect said amount from the buyer named herein."; and

(2) the guarantor, in addition to signing the retail

installment contract, signs a separate instrument in the following form:

retail installment contract and this document are agreeing that you will pay $......... (total deferred payment price) for the purchase of ........... (description of goods or services) purchased by ............ (name of buyer) from ........... (name of seller).

Your obligation arises only after the seller or

holder has attempted through the use of the court system to collect this amount from the buyer.

If the seller cannot collect this amount from the

buyer, you will be obligated to pay even though you are not entitled to any of the goods or services furnished. The seller is entitled to sue you in court for the payment of the amount due."

The instrument must be printed, typed, or otherwise reproduced in a size and style equal to at least 8 point bold type, may contain no other matter (except a union printing label) than above set forth and must bear the signature of the co-signer and no other person. The seller must give the co-signer a copy of the retail installment contract and a copy of the co-signer statement.
(Source: P.A. 91-357, eff. 7-29-99.)

(815 ILCS 375/19) (from Ch. 121 1/2, par. 579)
Sec. 19. The holder of a contract, upon request by the buyer, may extend the scheduled due date of all or any part of any installment or installments, or renew or restate the unpaid time balance of the contract, the amounts and due dates of the installments, and may collect for that extension, renewal or restatement a refinance charge computed as follows: If the unpaid time balance of the contract is extended, renewed or restated, the holder may compute the refinance charge on an amount determined by adding to the unpaid balance the cost to the holder for insurance and official fees incidental to the refinancing, and accrued delinquency and collection charges and deducting any refund credit which may be due the buyer for prepayment under Section 7 of this Act at the rate of finance charge applicable to the age of the motor vehicle at the time of refinancing.
(Source: P.A. 76-1781.)

(815 ILCS 375/20) (from Ch. 121 1/2, par. 580)
Sec. 20. Unless otherwise limited by this Act, the parties shall have the rights and remedies provided in Article 9 of the Uniform Commercial Code with respect to default and disposition and redemption of collateral. If the holder of a retail installment contract repossesses a motor vehicle that was used as collateral, the holder shall be subject to the requirements of and shall transfer the certificate of title pursuant to Section 3-114 of the Illinois Vehicle Code.
(Source: P.A. 90-343, eff. 8-8-97; 90-437, eff. 1-1-98; 90-655, eff. 7-30-98; 90-665, eff. 1-1-99.)

(815 ILCS 375/21) (from Ch. 121 1/2, par. 581)
Sec. 21. Notwithstanding the provisions of any other statute, for motor vehicle retail installment contracts executed after September 25, 1981, there shall be no limit on the finance charges which may be charged, collected, and received.
(Source: P.A. 90-437, eff. 1-1-98; 91-357, eff. 7-29-99.)

(815 ILCS 375/22) (from Ch. 121 1/2, par. 582)
Sec. 22. No retail seller whose sales are regulated under this Act may advertise to the public on price tags, on signs, in public media, or in any other manner that indicates or implies that the finance charge, finance or interest rates he charges are in any way "recommended", "approved", or "set" by the State government or by this Act.
(Source: P.A. 76-1781.)

(815 ILCS 375/22.1) (from Ch. 121 1/2, par. 582.1)
Sec. 22.1. (a) This Section applies to any advertisement to aid, promote, or assist directly or indirectly any motor vehicle installment sale, or other extension of credit subject to the provisions of this Act.
(b) If any advertisement to which this Section applies states the rate of a finance charge, the advertisement must state the rate of that charge expressed as an annual percentage rate.
(c) If any advertisement to which this Section applies states the amount of the down payment, if any, the amount of any installment payment, the dollar amount of any finance charge, or the number of installments or the period of repayment, then the advertisement must state all of the following items:
(1) The cash price.
(2) The down payment, if any.
(3) The number, amount, and due dates or period of payments scheduled to repay the indebtedness if the credit is extended.
(4) The rate of the finance charge expressed as an annual percentage rate.
An advertisement which complies with the federal Truth in Lending Act, amendments thereto, and any regulations issued or which may be issued thereunder, shall be deemed to be in compliance with the provisions of this Section.
(Source: P.A. 82-169.)

(815 ILCS 375/23) (from Ch. 121 1/2, par. 583)
Sec. 23. The Attorney General or the State's Attorney of any county in this State may bring an action in the name of the State against any person to restrain and prevent any violation of this Act. In the enforcement of this Act the Attorney General or the State's Attorney may accept an assurance of discontinuance of any act or practice deemed in violation of this Act, from any person engaging in, or who has engaged in, that act or practice. Failure to perform the terms of any such assurance constitutes prima facie proof of a violation of this Act.
(Source: Laws 1967, p. 2163.)

(815 ILCS 375/24) (from Ch. 121 1/2, par. 584)
Sec. 24. (a) Any person who knowingly violates this Act is guilty of a Class A misdemeanor.
(b) No person who violates this Act, except as a result of an accident or bona fide error of computation, may recover any unpaid finance charge, delinquency or collection charge, or refinance charge in connection with the related retail installment contract.
(Source: P.A. 90-343, eff. 8-8-97.)

(815 ILCS 375/25) (from Ch. 121 1/2, par. 585)
Sec. 25. If any provision of this Act or the application thereof to any person or circumstances is held invalid, the invalidity shall not affect other provisions or applications of the Act which can be effected without the invalid provisions or application, and to this end the provisions of this Act are severable.
(Source: Laws 1967, p. 2163.)

(815 ILCS 375/26) (from Ch. 121 1/2, par. 586)
Sec. 26. This act does not apply to any contract entered into before January 1, 1968. Contracts entered into before January 1, 1968, and the rights, duties and interests flowing from them, remain valid thereafter and may be satisfied, completed, consummated and enforced as required or permitted by the Retail Installment Sales Act, approved June 17, 1957, as amended.
(Source: Laws 1967, p. 2163.)



815 ILCS 380/ - New Vehicle Buyer Protection Act.

(815 ILCS 380/1) (from Ch. 121 1/2, par. 1201)
Sec. 1. This Act shall be known and may be cited as the New Vehicle Buyer Protection Act.
(Source: P.A. 85-1350.)

(815 ILCS 380/2) (from Ch. 121 1/2, par. 1202)
Sec. 2. Definitions. For the purposes of this Act, the following words have the meanings ascribed to them in this Section.
(a) "Consumer" means an individual who purchases or leases for a period of at least one year a new vehicle from the seller for the purposes of transporting himself and others, as well as their personal property, for primarily personal, household or family purposes or a fire department, fire protection district, or township fire department that purchases or leases for a period of at least one year a new vehicle from the seller.
(b) "Express warranty" has the same meaning, for the purposes of this Act, as it has for the purposes of the Uniform Commercial Code.
(c) "New vehicle" means a passenger car, as defined in Section 1-157 of the Illinois Vehicle Code, a motor vehicle of the Second Division having a weight of under 8,000 pounds, as defined in Section 1-146 of that Code, a vehicle purchased by a fire department, a fire protection district, or a township fire department, and a recreational vehicle, except for a camping trailer or travel trailer that does not qualify under the definition of a used motor vehicle, as set forth in Section 1-216 of that Code.
(d) "Nonconformity" refers to a new vehicle's failure to conform to all express warranties applicable to such vehicle, which failure substantially impairs the use, market value or safety of that vehicle.
(e) "Seller" means the manufacturer of a new vehicle, that manufacturer's agent or distributor or that manufacturer's authorized dealer. "Seller" also means, with respect to a new vehicle which is also a modified vehicle, as defined in Section 1-144.1 of the Illinois Vehicle Code, as now or hereafter amended, the person who modified the vehicle and that person's agent or distributor or that person's authorized dealer. "Seller" also means, with respect to leased new vehicles, the manufacturer, that manufacturer's agent or distributor or that manufacturer's dealer, who transfers the right to possession and use of goods under a lease.
(f) "Statutory warranty period" means the period of one year or 12,000 miles, whichever occurs first after the date of the delivery of a new vehicle to the consumer who purchased or leased it.
(g) "Lease cost" includes deposits, fees, taxes, down payments, periodic payments, and any other amount paid to a seller by a consumer in connection with the lease of a new vehicle.
(Source: P.A. 95-802, eff. 1-1-09.)

(815 ILCS 380/3) (from Ch. 121 1/2, par. 1203)
Sec. 3. Failure of vehicle to conform; remedies; presumptions.
(a) If after a reasonable number of attempts the seller is unable to conform the new vehicle to any of its applicable express warranties, the manufacturer shall either provide the consumer with a new vehicle of like model line, if available, or otherwise a comparable motor vehicle as a replacement, or accept the return of the vehicle from the consumer and refund to the consumer the full purchase price or lease cost of the new vehicle, including all collateral charges, less a reasonable allowance for consumer use of the vehicle. For purposes of this Section, "collateral charges" does not include taxes paid by the purchaser on the initial purchase of the new vehicle. The retailer who initially sold the vehicle may file a claim for credit for taxes paid pursuant to the terms of Sections 6, 6a, 6b, and 6c of the Retailers' Occupation Tax Act. Should the vehicle be converted, modified or altered in a way other than the manufacturer's original design, the party which performed the conversion or modification shall be liable under the provisions of this Act, provided the part or parts causing the vehicle not to perform according to its warranty were altered or modified.
(b) A presumption that a reasonable number of attempts have been undertaken to conform a new vehicle to its express warranties shall arise where, within the statutory warranty period,
(1) the same nonconformity has been subject to repair

by the seller, its agents or authorized dealers during the statutory warranty period, 4 or more times, and such nonconformity continues to exist; or

(2) the vehicle has been out of service by reason of

repair of nonconformities for a total of 30 or more business days during the statutory warranty period.

(c) A reasonable allowance for consumer use of a vehicle is that amount directly attributable to the wear and tear incurred by the new vehicle as a result of its having been used prior to the first report of a nonconformity to the seller, and during any subsequent period in which it is not out of service by reason of repair.
(d) The fact that a new vehicle's failure to conform to an express warranty is the result of abuse, neglect or unauthorized modifications or alterations is an affirmative defense to claims brought under this Act.
(e) The statutory warranty period of a new vehicle shall be suspended for any period of time during which repair services are not available to the consumer because of a war, invasion or strike, or a fire, flood or other natural disaster.
(f) Refunds made pursuant to this Act shall be made to the consumer, and lien holder if any exists, as their respective interests appear.
(g) For the purposes of this Act, a manufacturer sells a new vehicle to a consumer when he provides that consumer with a replacement vehicle pursuant to subsection (a).
(h) In no event shall the presumption herein provided apply against a manufacturer, his agent, distributor or dealer unless the manufacturer has received prior direct written notification from or on behalf of the consumer, and has an opportunity to correct the alleged defect.
(Source: P.A. 89-359, eff. 8-17-95; 89-375, eff. 8-18-95; 89-626, eff. 8-9-96.)

(815 ILCS 380/4) (from Ch. 121 1/2, par. 1204)
Sec. 4. (a) The provisions of subsection (a) of Section 3 shall not apply unless the consumer has first resorted to an informal settlement procedure applicable to disputes to which that subsection would apply where
(1) The manufacturer of the new vehicle has established such a procedure;
(2) The procedure conforms:
(i) substantially with the provisions of Title 16, Code of Federal Regulation, Part 703, as from time to time amended, and
(ii) to the requirements of subsection (c); and
(3) The consumer has received from the seller adequate written notice of the existence of the procedure.
Adequate written notice includes but is not limited to the incorporation of the informal dispute settlement procedure into the terms of the written warranty to which the vehicle does not conform.
(b) If the consumer is dissatisfied with the decision reached in an informal dispute settlement procedure or the results of such a decision, he may bring a civil action to enforce his rights under subsection (a) of Section 3. The decision reached in the informal dispute settlement procedure is admissible in such a civil action. The period of limitations for a civil action to enforce a consumer's rights or remedies under subsection (a) of Section 3 shall be extended for a period equal to the number of days the subject matter of the civil action was pending in the informal dispute settlement procedure.
(c) A disclosure of the decision in an informal dispute settlement procedure shall include notice to the consumer of the provisions of subsection (b).
(Source: P.A. 85-1350.)

(815 ILCS 380/5) (from Ch. 121 1/2, par. 1205)
Sec. 5. Persons electing to proceed and settle under this Act shall be barred from a separate cause of action under the Uniform Commercial Code.
(Source: P.A. 85-1350.)

(815 ILCS 380/6) (from Ch. 121 1/2, par. 1206)
Sec. 6. Any action brought under this Act shall be commenced within eighteen months following the date of original delivery of the motor vehicle to the consumer.
(Source: P.A. 83-768.)

(815 ILCS 380/7) (from Ch. 121 1/2, par. 1207)
Sec. 7. The seller who sells a new vehicle to a consumer, shall, upon delivery of that vehicle to the consumer, provide the consumer with a written statement clearly and conspicuously setting forth in full detail the consumer's rights under subsection (a) of Section 3, and the presumptions created by subsection (b) of that Section.
(Source: P.A. 85-1350.)

(815 ILCS 380/8) (from Ch. 121 1/2, par. 1208)
Sec. 8. This Act shall apply to motor vehicles beginning with the model year following the effective date of this Act.
(Source: P.A. 83-768.)



815 ILCS 385/ - Ophthalmic Advertising Act.

(815 ILCS 385/0.01) (from Ch. 121 1/2, par. 349)
Sec. 0.01. Short title. This Act may be cited as the Ophthalmic Advertising Act.
(Source: P.A. 90-655, eff. 7-30-98.)

(815 ILCS 385/1) (from Ch. 121 1/2, par. 349.1)
Sec. 1. Legislative purpose.) It is declared to be in the interest of public health, safety and protection to require advertisers of ophthalmic materials to tell the whole truth to the general public, their reading, viewing and listening audience seeking optical devices or materials because of their need of some ophthalmic correction.
(Source: P.A. 81-1065.)

(815 ILCS 385/2) (from Ch. 121 1/2, par. 349.2)
Sec. 2. It shall be unlawful for an optometrist, optician, manufacturer of ophthalmic lenses, frames, eyeglasses, spectacles, contact lenses, or any other optical devices or materials, or parts thereof, or any other person to publish or display, or cause or permit to be published or displayed, in any newspaper or by radio, television, window display, poster, sign or any other means or media, any statement or advertisement concerning ophthalmic lenses, frames, eyeglasses, spectacles, contact lenses or any other optical devices or materials, or parts thereof, which is fraudulent or of a character tending to deceive or mislead the public.
(Source: P.A. 81-1065.)

(815 ILCS 385/3) (from Ch. 121 1/2, par. 349.3)
Sec. 3. It shall be unlawful for an optometrist, optician, manufacturer of ophthalmic lenses, frames, eyeglasses, spectacles, contact lenses, or any other optical devices or materials, or parts thereof or any other person to publish or display or cause or permit to be published or displayed, in any newspaper or by radio, television, window display, poster, sign or any other means or media, any statements or advertisements of or reference to the price or prices of any ophthalmic lenses, frames, eyeglasses, spectacles, contact lenses or any other optical devices or materials, or parts thereof, unless such be consistent with the following standards deemed to protect the consumer interest:
(A) Any statements advertising the price of ophthalmic lenses, eyeglasses, spectacles or contact lenses shall, to the extent applicable, be accompanied by a further readily legible statement identifying the lens as single vision, bifocal or trifocal, occupational or aphakic.
(B) Any statement advertising the price of contact lenses must specify the type as hard or soft.
(C) Any statement advertising a price for eyeglasses must state whether the price includes both frames and lenses.
(D) Any advertisements by an unlicensed person or institution which quotes a price or prices shall contain a readily legible statement that the quoted price or prices "does not include professional services of an examining optometrist or physician".
Any advertisements by a licensed optometrist or institution which quotes a price or prices shall contain a readily legible statement "this price does include professional services" or "this price does not include professional services".
(E) Any statements advertising the price of ophthalmic lenses, eyeglasses, spectacles or contact lenses shall, to the extent applicable, be accompanied by a further readily legible statement that the advertised price does or does not include any dispensing fees.
(F) All disclosure items must be in no smaller than 10 point type, or in type of equal prominence and size as the advertised item, when the type size of the advertised item is smaller than ten (10) point type.
(Source: P.A. 81-1065.)

(815 ILCS 385/4) (from Ch. 121 1/2, par. 349.4)
Sec. 4. Application of Act.) Nothing in this Act shall be construed to apply to non-prescription optical products such as, but not limited to, binoculars, magnifying glasses, telescopes and microscopes.
(Source: P.A. 81-1065.)

(815 ILCS 385/5) (from Ch. 121 1/2, par. 349.5)
Sec. 5. Additional or Alternative Remedy.) The provisions of this Act shall not be construed to repeal any law of Illinois on fraudulent advertising but shall be construed as an additional or alternative remedy where prosecution is possible under such other law.
(Source: P.A. 81-1065.)

(815 ILCS 385/6) (from Ch. 121 1/2, par. 349.6)
Sec. 6. Injunction. Any circuit court of this State shall have jurisdiction to restrain and enjoin the violation of any of the provisions of this Act.
(Source: P.A. 83-345.)

(815 ILCS 385/7) (from Ch. 121 1/2, par. 349.7)
Sec. 7. Sentence.) (a) Any optometrist who is convicted of a violation of this Act is guilty of a Business Offense and shall be fined not less than $5000, and in addition thereto shall be subject to a revocation of his license as such optometrist.
(b) Any optician, manufacturer of ophthalmic lenses, frames, eyeglasses, spectacles, contact lenses, or any other optical devices or materials, or parts thereof or any other person, who is convicted of a violation of this Act is guilty of a Business Offense and shall be fined not less than $5000.
(Source: P.A. 81-1065.)

(815 ILCS 385/8) (from Ch. 121 1/2, par. 349.8)
Sec. 8. Enforcement. The duty to institute actions for violations of this Act, including proceedings to restrain and enjoin such violations, is hereby vested in the Attorney General. The Attorney General may prosecute business offenses or institute proceedings or both, but the power to refuse, suspend or revoke a license for a violation of this Act is vested solely in the Department of Professional Regulation.
This Section shall not be deemed to prohibit the enforcement by any person of any right provided by this or any other law.
(Source: P.A. 85-1209.)



815 ILCS 390/ - Illinois Pre-Need Cemetery Sales Act.

(815 ILCS 390/1) (from Ch. 21, par. 201)
Sec. 1. Purpose. It is the purpose of this Act to assure adequate protection for those who contract through pre-need contracts for the purchase of certain cemetery merchandise and cemetery services and undeveloped interment, entombment or inurnment space, when the seller may delay delivery or performance more than 120 days following initial payment on the account.
(Source: P.A. 92-419, eff. 1-1-02.)

(815 ILCS 390/2) (from Ch. 21, par. 202)
Sec. 2. This Act applies to all persons, except religious, municipal, State and federal cemeteries, that offer for sale or sell cemetery merchandise, cemetery services, or undeveloped interment, entombment or inurnment spaces on a pre-need basis.
Nothing in this Act shall be deemed to apply to pre-arranged funeral programs covered under the Illinois Funeral or Burial Funds Act.
(Source: P.A. 88-477.)

(815 ILCS 390/3) (from Ch. 21, par. 203)
Sec. 3. Short title. This Act may be cited as the Illinois Pre-Need Cemetery Sales Act.
(Source: P.A. 90-47, eff. 1-1-98.)

(815 ILCS 390/4) (from Ch. 21, par. 204)
Sec. 4. Definitions. As used in this Act, the following terms shall have the meaning specified:
(A) "Pre-need sales contract" or "Pre-need sales" means any agreement or contract or series or combination of agreements or contracts which have for a purpose the sale of cemetery merchandise, cemetery services or undeveloped interment, entombment or inurnment spaces where the terms of such sale require payment or payments to be made at a currently determinable time and where the merchandise, services or completed spaces are to be provided more than 120 days following the initial payment on the account. An agreement or contract for a memorial, marker, or monument shall not be deemed a "pre-need sales contract" or a "pre-need sale" if the memorial, marker, or monument is delivered within 180 days following initial payment on the account and work thereon commences a reasonably short time after initial payment on the account.
(B) "Delivery" occurs when:
(1) Physical possession of the merchandise is

transferred or the easement for burial rights in a completed space is executed, delivered and transferred to the buyer; or

(2) Following authorization by a purchaser under a

pre-need sales contract, title to the merchandise has been transferred to the buyer and the merchandise has been paid for and is in the possession of the seller who has placed it, until needed, at the site of its ultimate use; or

(3) Following authorization by a purchaser under a

pre-need sales contract, the merchandise has been permanently identified with the name of the buyer or the beneficiary and delivered to a licensed and bonded warehouse and both title to the merchandise and a warehouse receipt have been delivered to the purchaser or beneficiary and a copy of the warehouse receipt has been delivered to the licensee for retention in its files; except that in the case of outer burial containers, the use of a licensed and bonded warehouse as set forth in this paragraph shall not constitute delivery for purposes of this Act. Nothing herein shall prevent a seller from perfecting a security interest in accordance with the Uniform Commercial Code on any merchandise covered under this Act.

All warehouse facilities to which sellers deliver

merchandise pursuant to this Act shall:

(i) be either located in the State of Illinois or

qualify as a foreign warehouse facility as defined herein;

(ii) submit to the Comptroller not less than

annually, by March 1 of each year, a report of all cemetery merchandise stored by each licensee under this Act which is in storage on the date of the report;

(iii) permit the Comptroller or his designee at

any time to examine stored merchandise and to examine any documents pertaining thereto;

(iv) submit evidence satisfactory to the

Comptroller that all merchandise stored by said warehouse for licensees under this Act is insured for casualty or other loss normally assumed by a bailee for hire;

(v) demonstrate to the Comptroller that the

warehouse has procured and is maintaining a performance bond in the form, content and amount sufficient to unconditionally guarantee to the purchaser or beneficiary the prompt shipment of the cemetery merchandise.

(C) "Cemetery merchandise" means items of personal property normally sold by a cemetery authority not covered under the Illinois Funeral or Burial Funds Act, including but not limited to:
(1) memorials,
(2) markers,
(3) monuments,
(4) foundations, and
(5) outer burial containers.
(D) "Undeveloped interment, entombment or inurnment spaces" or "undeveloped spaces" means any space to be used for the reception of human remains that is not completely and totally constructed at the time of initial payment therefor in a:
(1) lawn crypt,
(2) mausoleum,
(3) garden crypt,
(4) columbarium, or
(5) cemetery section.
(E) "Cemetery services" means those services customarily performed by cemetery or crematory personnel in connection with the interment, entombment, inurnment or cremation of a dead human body.
(F) "Cemetery section" means a grouping of spaces intended to be developed simultaneously for the purpose of interring human remains.
(G) "Columbarium" means an arrangement of niches that may be an entire building, a complete room, a series of special indoor alcoves, a bank along a corridor or part of an outdoor garden setting that is constructed of permanent material such as bronze, marble, brick, stone or concrete for the inurnment of human remains.
(H) "Lawn crypt" means a permanent underground crypt usually constructed of reinforced concrete or similar material installed in multiple units for the entombment of human remains.
(I) "Mausoleum" or "garden crypt" means a grouping of spaces constructed of reinforced concrete or similar material constructed or assembled above the ground for entombing human remains.
(J) "Memorials, markers and monuments" means the object usually comprised of a permanent material such as granite or bronze used to identify and memorialize the deceased.
(K) "Foundations" means those items used to affix or support a memorial or monument to the ground in connection with the installation of a memorial, marker or monument.
(L) "Person" means an individual, corporation, partnership, joint venture, business trust, voluntary organization or any other form of entity.
(M) "Seller" means any person selling or offering for sale cemetery merchandise, cemetery services or undeveloped interment, entombment, or inurnment spaces in accordance with a pre-need sales contract.
(N) "Religious cemetery" means a cemetery owned, operated, controlled or managed by any recognized church, religious society, association or denomination or by any cemetery authority or any corporation administering, or through which is administered, the temporalities of any recognized church, religious society, association or denomination.
(O) "Municipal cemetery" means a cemetery owned, operated, controlled or managed by any city, village, incorporated town, township, county or other municipal corporation, political subdivision, or instrumentality thereof authorized by law to own, operate or manage a cemetery. "Municipal cemetery" also includes a cemetery placed in receivership pursuant to this Act while such cemetery is in receivership.
(O-1) "Outer burial container" means a container made of concrete, steel, wood, fiberglass, or similar material, used solely at the interment site, and designed and used exclusively to surround or enclose a separate casket and to support the earth above such casket, commonly known as a burial vault, grave box, or grave liner, but not including a lawn crypt.
(P) "Sales price" means the gross amount paid by a purchaser on a pre-need sales contract for cemetery merchandise, cemetery services or undeveloped interment, entombment or inurnment spaces, excluding sales taxes, credit life insurance premiums, finance charges and Cemetery Care Act contributions.
(Q) (Blank).
(R) "Provider" means a person who is responsible for performing cemetery services or furnishing cemetery merchandise, interment spaces, entombment spaces, or inurnment spaces under a pre-need sales contract.
(S) "Purchaser" or "buyer" means the person who originally paid the money under or in connection with a pre-need sales contract.
(T) "Parent company" means a corporation owning more than 12 cemeteries or funeral homes in more than one state.
(U) "Foreign warehouse facility" means a warehouse facility now or hereafter located in any state or territory of the United States, including the District of Columbia, other than the State of Illinois.
A foreign warehouse facility shall be deemed to have appointed the Comptroller to be its true and lawful attorney upon whom may be served all legal process in any action or proceeding against it relating to or growing out of this Act, and the acceptance of the delivery of stored merchandise under this Act shall be signification of its agreement that any such process against it which is so served, shall be of the same legal force and validity as though served upon it personally.
Service of such process shall be made by delivering to and leaving with the Comptroller, or any agent having charge of the Comptroller's Department of Cemetery and Burial Trusts, a copy of such process and such service shall be sufficient service upon such foreign warehouse facility if notice of such service and a copy of the process are, within 10 days thereafter, sent by registered mail by the plaintiff to the foreign warehouse facility at its principal office and the plaintiff's affidavit of compliance herewith is appended to the summons. The Comptroller shall keep a record of all process served upon him under this Section and shall record therein the time of such service.
(Source: P.A. 96-879, eff. 2-2-10.)

(815 ILCS 390/5) (from Ch. 21, par. 205)
Sec. 5. It is unlawful for any seller directly or indirectly doing business within this State to engage in pre-need sales without a license issued by the Comptroller.
(Source: P.A. 92-419, eff. 1-1-02.)

(815 ILCS 390/6) (from Ch. 21, par. 206)
Sec. 6. License application.
(a) An application for a license shall be made in writing to the Comptroller on forms prescribed by him or her, signed by the applicant under oath verified by a notary public, and accompanied by a non-returnable $125 application fee, $100 of which shall be deposited into the Comptroller's Administrative Fund. The Comptroller may prescribe abbreviated application forms for persons holding a license under the Cemetery Care Act. Applications (except abbreviated applications) must include at least the following information:
(1) The full name and address, both residence and

business, of the applicant if the applicant is an individual; of every member if applicant is a partnership; of every member of the Board of Directors if applicant is an association; and of every officer, director and shareholder holding more than 10% of the corporate stock if applicant is a corporation;

(2) A detailed statement of applicant's assets and

liabilities;

(2.1) The name and address of the applicant's

principal place of business at which the books, accounts, and records are available for examination by the Comptroller as required by this Act;

(2.2) The name and address of the applicant's branch

locations at which pre-need sales will be conducted and which will operate under the same license number as the applicant's principal place of business;

(3) For each individual listed under (1) above, a

detailed statement of the individual's business experience for the 10 years immediately preceding the application; any present or prior connection between the individual and any other person engaged in pre-need sales; any felony or misdemeanor convictions for which fraud was an essential element; any charges or complaints lodged against the individual for which fraud was an essential element and which resulted in civil or criminal litigation; any failure of the individual to satisfy an enforceable judgment entered against him or her based upon fraud; and any other information requested by the Comptroller relating to the past business practices of the individual. Since the information required by this paragraph may be confidential or contain proprietary information, this information shall not be available to other licensees or the general public and shall be used only for the lawful purposes of the Comptroller in enforcing this Act;

(4) The name of the trustee and, if applicable, the

names of the advisors to the trustee, including a copy of the proposed trust agreement under which the trust funds are to be held as required by this Act;

(5) Where applicable, the name of the corporate

surety company providing the performance bond for the construction of undeveloped spaces and a copy of the bond; and

(6) Such other information as the Comptroller may

reasonably require in order to determine the qualification of the applicant to be licensed under this Act.

(b) Applications for license shall be accompanied by a fidelity bond executed by the applicant and a security company authorized to do business in this State in such amount, not exceeding $10,000, as the Comptroller may require. The Comptroller may require additional bond from time to time in amounts equal to one-tenth of such trust funds but not to exceed $100,000, which bond shall run to the Comptroller for the use and benefit of the beneficiaries of such trust funds. Such licensee may by written permit of the Comptroller be authorized to operate without additional bond, except such fidelity bond as may be required by the Comptroller for the protection of the licensee against loss by default by any of its employees engaged in the handling of trust funds.
(c) Any application not acted upon within 90 days may be deemed denied.
(Source: P.A. 97-593, eff. 8-26-11.)

(815 ILCS 390/7) (from Ch. 21, par. 207)
Sec. 7. The Comptroller may refuse to issue or may suspend or revoke a license on any of the following grounds:
(a) The applicant or licensee has made any misrepresentations or false statements or concealed any material fact;
(b) The applicant or licensee is insolvent;
(c) The applicant or licensee has been engaged in business practices that work a fraud;
(d) The applicant or licensee has refused to give pertinent data to the Comptroller;
(e) The applicant or licensee has failed to satisfy any enforceable judgment or decree rendered by any court of competent jurisdiction against the applicant;
(f) The applicant or licensee has conducted or is about to conduct business in a fraudulent manner;
(g) The trust agreement is not in compliance with State or federal law;
(h) The pre-construction performance bond, if applicable, is not satisfactory to the Comptroller;
(i) The fidelity bond is not satisfactory to the Comptroller;
(j) As to any individual listed in the license application as required pursuant to Section 6, that individual has conducted or is about to conduct any business on behalf of the applicant in a fraudulent manner, has been convicted of any felony or misdemeanor an essential element of which is fraud, has had a judgment rendered against him or her based on fraud in any civil litigation, has failed to satisfy any enforceable judgment or decree rendered against him by any court of competent jurisdiction, or has been convicted of any felony or any theft-related offense;
(k) The applicant or licensee has failed to make the annual report required by this Act or to comply with a final order, decision, or finding of the Comptroller made pursuant to this Act;
(l) The applicant or licensee, including any member, officer, or director thereof if the applicant or licensee is a firm, partnership, association, or corporation and any shareholder holding more than 10% of the corporate stock, has violated any provision of this Act or any regulation or order made by the Comptroller under this Act; or
(m) The Comptroller finds any fact or condition existing which, if it had existed at the time of the original application for such license would have warranted the Comptroller in refusing the issuance of the license.
(Source: P.A. 92-419, eff. 1-1-02.)

(815 ILCS 390/8) (from Ch. 21, par. 208)
Sec. 8. (a) Every license issued by the Comptroller shall state the number of the license, the business name and address of the licensee's principal place of business, each branch location also operating under the license, and the licensee's parent company, if any. The license shall be conspicuously posted in each place of business operating under the license. The Comptroller may issue additional licenses as may be necessary for license branch locations upon compliance with the provisions of this Act governing an original issuance of a license for each new license.
(b) Individual salespersons representing a licensee shall not be required to obtain licenses in their individual capacities but must acknowledge, by affidavit, that they have been provided a copy of and have read this Act. The licensee must retain copies of the affidavits of its salespersons for its records and must make the affidavits available to the Comptroller for examination upon request.
(c) The licensee shall be responsible for the activities of any person representing the licensee in selling or offering a pre-need contract for sale.
(d) Any person not selling on behalf of a licensee shall be required to obtain his or her own license.
(e) Any person engaged in pre-need sales, as defined herein, prior to the effective date of this Act may continue operations until the application for license under this Act is denied; provided that such person shall make application for a license within 60 days of the date that application forms are made available by the Comptroller.
(f) No license shall be transferable or assignable without the express written consent of the Comptroller. A transfer of more than 50% of the ownership of any business licensed hereunder shall be deemed to be an attempted assignment of the license originally issued to the licensee for which consent of the Comptroller shall be required.
(g) Every license issued hereunder shall be renewed every 5 years for a fee of $100. The renewal fee shall be deposited into the Comptroller's Administrative Fund. The Comptroller, upon the request of an interested person or on his own motion, may issue new licenses to a licensee whose license or licenses have been revoked, if no factor or condition then exists which would have warranted the Comptroller in refusing originally the issuance of such license.
(Source: P.A. 97-593, eff. 8-26-11.)

(815 ILCS 390/8a)
Sec. 8a. Investigation of unlawful practices. If it appears to the Comptroller that a person has engaged in, is engaging in, or is about to engage in any practice in violation of this Act, the Comptroller may:
(1) require that person to file on such terms as the

Comptroller prescribes a statement or report in writing, under oath or otherwise, containing all information the Comptroller may consider necessary to ascertain whether a licensee is in compliance with this Act, or whether an unlicensed person is engaging in activities for which a license is required;

(2) examine under oath any person in connection with

the books and records pertaining to or having an impact upon the trust funds required to be maintained pursuant to this Act;

(3) examine any books and records of the licensee,

trustee, or investment advisor that the Comptroller may consider necessary to ascertain compliance with this Act; and

(4) require the production of a copy of any record,

book, document, account, or paper that is produced in accordance with this Act and retain it in his or her possession until the completion of all proceedings in connection with which it is produced.

(Source: P.A. 92-419, eff. 1-1-02.)

(815 ILCS 390/8b)
Sec. 8b. Service. Service by the Comptroller of any notice requiring a person to file a statement or report shall be made:
(1) personally by delivery of a duly executed copy

thereof to the person to be served or, if that person is not a natural person, in the manner provided in the Civil Practice Law when a complaint is filed; or

(2) by mailing by certified mail a duly executed copy

thereof to the person to be served at his or her last known abode or principal place of business within this State.

(Source: P.A. 89-615, eff. 8-9-96.)

(815 ILCS 390/9) (from Ch. 21, par. 209)
Sec. 9. The Comptroller may upon his own motion investigate the actions of any person providing, selling, or offering pre-need sales contracts or of any applicant or any person or persons holding or claiming to hold a license under this Act. The Comptroller shall make such an investigation on receipt of the verified written complaint of any person setting forth facts which, if proved, would constitute grounds for refusal, suspension, or revocation of a license. Before refusing to issue, and before suspension or revocation of a license, the Comptroller shall hold a hearing to determine whether the applicant or licensee, hereafter called the respondent, is entitled to hold such a license. At least 10 days prior to the date set for such hearing, the Comptroller shall notify the respondent in writing that on the date designated a hearing will be held to determine his eligibility for a license and that he may appear in person or by counsel. Such written notice may be served on the respondent personally, or by registered or certified mail sent to the respondent's business address as shown in his latest notification to the Comptroller and shall include sufficient information to inform the respondent of the general nature of the charge. At the hearing, both the respondent and the complainant shall be accorded ample opportunity to present in person or by counsel such statements, testimony, evidence and argument as may be pertinent to the charges or to any defense thereto. The Comptroller may reasonably continue such hearing from time to time.
The Comptroller may subpoena any person or persons in this State and take testimony orally, by deposition or by exhibit, in the same manner and with the same fees and mileage as prescribed in judicial proceedings in civil cases.
Any authorized agent of the Comptroller may administer oaths to witnesses at any hearing which the Comptroller is authorized to conduct.
The Comptroller, at his expense, shall provide a certified shorthand reporter to take down the testimony and preserve a record of all proceedings at the hearing of any case involving the refusal to issue a license, the suspension or revocation of a license, the imposition of a monetary penalty, or the referral of a case for criminal prosecution. The record of any such proceeding shall consist of the notice of hearing, complaint, all other documents in the nature of pleadings and written motions filed in the proceedings, the transcript of testimony and the report and orders of the Comptroller. Copies of the transcript of such record may be purchased from the certified shorthand reporter who prepared the record or from the Comptroller.
(Source: P.A. 92-419, eff. 1-1-02.)

(815 ILCS 390/10) (from Ch. 21, par. 210)
Sec. 10. Any circuit court may, upon application of the Comptroller or of the applicant or licensee against whom proceedings under Section 9 are pending, enter an order requiring witnesses to attend and testify, and requiring the production of documents, papers, files, books and records in connection with any hearing in any proceedings under that Section. Failure to obey such court order may result in contempt proceedings.
(Source: P.A. 84-239.)

(815 ILCS 390/11) (from Ch. 21, par. 211)
Sec. 11. Any person affected by a final administrative decision of the Comptroller may have such decision reviewed judicially by the circuit court of the county where such person resides, or in the case of a corporation, where the registered office is located. If the plaintiff in the review proceeding is not a resident of this State, venue shall be in Sangamon County. The provisions of the "Administrative Review Law", approved August 19, 1981, all amendments and modifications thereto, and any rules adopted under it govern all proceedings for the judicial review of final administrative decisions of the Comptroller. The term "administrative decision" is defined as in the "Administrative Review Law".
The Comptroller is not required to certify the record of the proceeding unless the plaintiff in the review proceedings has purchased a copy of the transcript from the certified shorthand reporter who prepared the record or from the Comptroller. Exhibits shall be certified without cost.
(Source: P.A. 84-239.)

(815 ILCS 390/12) (from Ch. 21, par. 212)
Sec. 12. License revocation or suspension.
(a) The Comptroller may, upon determination that grounds exist for the revocation or suspension of a license issued under this Act, revoke or suspend, if appropriate, the license issued to a licensee or to a particular branch office location with respect to which the grounds for revocation or suspension may occur or exist.
(b) Upon the revocation or suspension of any license, the licensee shall immediately surrender the license or licenses to the Comptroller. If the licensee fails to do so, the Comptroller has the right to seize the license or licenses.
(Source: P.A. 92-419, eff. 1-1-02.)

(815 ILCS 390/13) (from Ch. 21, par. 213)
Sec. 13. A licensee may surrender any license by delivering to the Comptroller written notice that he thereby surrenders such license but such surrender shall not affect such licensee's civil or criminal liability for acts committed prior to such surrender, or affect his bond. The Comptroller shall not permit a license to be surrendered by licensee unless and until the trust funds of such licensee have been transferred to a successor licensee who shall be licensed by the Comptroller in conformity with the provisions of this Act. Any purported transfer of trust funds without compliance with this Section is void and the Comptroller shall have the right to petition for the appointment of a receiver to administer the business of the licensee.
(Source: P.A. 84-239.)

(815 ILCS 390/14) (from Ch. 21, par. 214)
Sec. 14. Contract required.
(a) It is unlawful for any person doing business within this State to accept sales proceeds, either directly or indirectly, by any means unless the seller enters into a pre-need sales contract with the purchaser which meets the following requirements:
(1) A written sales contract shall be executed in at

least 11 point type in duplicate for each pre-need sale made by a licensee, and a signed copy given to the purchaser. Each completed contract shall be numbered and shall contain: (i) the name and address of the purchaser, the principal office of the licensee, and the parent company of the licensee; (ii) the name of the person, if known, who is to receive the cemetery merchandise, cemetery services or the completed interment, entombment or inurnment spaces under the contract; and (iii) specific identification of such merchandise, services or spaces to be provided, if a specific space or spaces are contracted for, and the price of the merchandise, services, or space or spaces.

(2) In addition, such contracts must contain a

provision in distinguishing typeface as follows:

"Notwithstanding anything in this contract to the

contrary, you are afforded certain specific rights of cancellation and refund under the Illinois Pre-Need Cemetery Sales Act, enacted by the 84th General Assembly of the State of Illinois".

(3) All pre-need sales contracts shall be sold on a

guaranteed price basis. At the time of performance of the service or delivery of the merchandise, the seller shall be prohibited from assessing the purchaser or his heirs or assigns or duly authorized representative any additional charges for the specific merchandise and services listed on the pre-need sales contract.

(4) Each contract shall clearly disclose that the

price of the merchandise or services is guaranteed and shall contain the following statement in 12 point bold type:

"THIS CONTRACT GUARANTEES THE BENEFICIARY THE

SPECIFIC GOODS, SERVICES, INTERMENT SPACES, ENTOMBMENT SPACES, AND INURNMENT SPACES CONTRACTED FOR. NO ADDITIONAL CHARGES MAY BE REQUIRED FOR DESIGNATED GOODS, SERVICES, AND SPACES. ADDITIONAL CHARGES MAY BE INCURRED FOR UNEXPECTED EXPENSES."

(5) The pre-need sales contract shall provide that if

the particular cemetery services, cemetery merchandise, or spaces specified in the pre-need contract are unavailable at the time of delivery, the seller shall be required to furnish services, merchandise, and spaces similar in style and at least equal in quality of material and workmanship.

(6) The pre-need contract shall also disclose any

specific penalties to be incurred by the purchaser as a result of failure to make payments; and penalties to be incurred or moneys or refunds to be received as a result of cancellation of the contract.

(7) The pre-need contract shall disclose the nature

of the relationship between the provider and the seller.

(8) Each pre-need contract that authorizes the

delivery of cemetery merchandise to a licensed and bonded warehouse shall provide that prior to or upon delivery of the merchandise to the warehouse the title to the merchandise and a warehouse receipt shall be delivered to the purchaser or beneficiary. The pre-need contract shall contain the following statement in 12 point bold type:

"THIS CONTRACT AUTHORIZES THE DELIVERY OF MERCHANDISE TO

A LICENSED AND BONDED WAREHOUSE FOR STORAGE OF THE MERCHANDISE UNTIL THE MERCHANDISE IS NEEDED BY THE BENEFICIARY. DELIVERY OF THE MERCHANDISE IN THIS MANNER MAY PRECLUDE REFUND OF SALE PROCEEDS THAT ARE ATTRIBUTABLE TO THE DELIVERED MERCHANDISE."

The purchaser shall initial the statement at the time

of entry into the pre-need contract.

(9) Each pre-need contract that authorizes the

placement of cemetery merchandise at the site of its ultimate use prior to the time that the merchandise is needed by the beneficiary shall contain the following statement in 12 point bold type:

"THIS CONTRACT AUTHORIZES THE PLACEMENT OF MERCHANDISE AT

THE SITE OF ITS ULTIMATE USE PRIOR TO THE TIME THAT THE MERCHANDISE IS NEEDED BY THE BENEFICIARY. DELIVERY OF THE MERCHANDISE IN THIS MANNER MAY PRECLUDE REFUND OF SALE PROCEEDS THAT ARE ATTRIBUTABLE TO THE DELIVERED MERCHANDISE."

The purchaser shall initial the statement at the time

of entry into the pre-need contract.

(10) Each pre-need contract that is funded by a trust

shall clearly identify the trustee's name and address and the primary state or federal regulator of the trustee as a corporate fiduciary.

(b) Every pre-need sales contract must be in writing. The Comptroller may by rule develop a model pre-need sales contract form that meets the requirements of this Act.
(c) To the extent the Rule is applicable, every pre-need sales contract is subject to the Federal Trade Commission Rule concerning the Cooling-Off Period for Door-to-Door Sales (16 CFR Part 429).
(d) No pre-need sales contract may be entered into in this State unless there is a provider for the cemetery merchandise, cemetery services, and undeveloped interment, inurnment, and entombment spaces being sold. If the seller is not the provider, then the seller must have a binding agreement with a provider, and the identity of the provider and the nature of the agreement between the seller and the provider must be disclosed in the pre-need sales contract at the time of sale and before the receipt of any sale proceeds. The failure to disclose the identity of the provider, the nature of the agreement between the seller and the provider, or any changes thereto to the purchaser and beneficiary, or the failure to make the disclosures required by this Section constitutes an intentional violation of this Act.
(e) No pre-need contract may be entered into in this State unless it is accompanied by a funding mechanism permitted under this Act and unless the seller is licensed by the Comptroller as provided in this Act. Nothing in this Act is intended to relieve providers or sellers of pre-need contracts from being licensed under any other Act required for their profession or business or from being subject to the rules promulgated to regulate their profession or business, including rules on solicitation and advertisement.
(f) No pre-need contract may be entered into in this State unless the seller explains to the purchaser the terms of the pre-need contract prior to the purchaser signing and the purchaser initials a statement in the contract confirming that the seller has explained the terms of the contract prior to the purchaser signing.
(g) The State Comptroller shall develop a booklet for consumers in plain English describing the scope, application, and consumer protections of this Act. After the booklet is developed, no pre-need contract may be sold in this State unless the seller distributes to the purchaser prior to the sale a booklet developed or approved for use by the State Comptroller.
(Source: P.A. 96-879, eff. 2-2-10.)

(815 ILCS 390/15) (from Ch. 21, par. 215)
Sec. 15. (a) Whenever a seller receives anything of value under a pre-need sales contract, the person receiving such value shall deposit 50% of all proceeds received into one or more trust funds maintained pursuant to this Section, except that, in the case of proceeds received for the purchase of outer burial containers, 85% of the proceeds shall be deposited into one or more trust funds. Such deposits shall be made until the amount deposited in trust equals 50% of the sales price of the cemetery merchandise, cemetery services and undeveloped spaces included in such contract, except that, in the case of deposits for outer burial containers, deposits shall be made until the amount deposited in trust equals 85% of the sales price. In the event an installment contract is factored, discounted or sold to a third party, the seller shall deposit an amount equal to 50% of the sales price of the installment contract, except that, for the portion of the contract attributable to the sale of outer burial containers, the seller shall deposit an amount equal to 85% of the sales price. Proceeds required to be deposited in trust which are attributable to cemetery merchandise and cemetery services shall be held in a "Cemetery Merchandise Trust Fund". Proceeds required to be deposited in trust which are attributable to the sale of undeveloped interment, entombment or inurnment spaces shall be held in a "Pre-construction Trust Fund". If merchandise is delivered for storage in a bonded warehouse, as authorized herein, and payment of transportation or other charges totaling more than $20 will be required in order to secure delivery to the site of ultimate use, upon such delivery to the warehouse the seller shall deposit to the trust fund the full amount of the actual or estimated transportation charge. Transportation charges which have been prepaid by the seller shall not be deposited to trust funds maintained pursuant to this Section. As used in this Section, "all proceeds" means the entire amount paid by a purchaser in connection with a pre-need sales contract, including finance charges and Cemetery Care Act contributions, but excluding sales taxes and credit life insurance premiums.
(b) The seller shall act as trustee of all amounts received for cemetery merchandise, services, or undeveloped spaces until those amounts have been deposited into the trust fund. All trust deposits required by this Act shall be made within 30 days following the end of the month of receipt. The seller must retain a corporate fiduciary as an independent trustee for any amount of trust funds. Upon 30 days' prior written notice from the seller to the Comptroller, the seller may change the trustee of the trust fund. Failure to provide the Comptroller with timely prior notice is an intentional violation of this Act.
(c) A trust established under this Act must be maintained with a corporate fiduciary as defined in Section 1-5.05 of the Corporate Fiduciary Act or with a foreign corporate fiduciary recognized by Article IV of the Corporate Fiduciary Act.
(d) Funds deposited in the trust account shall be identified in the records of the seller by the name of the purchaser. Nothing shall prevent the trustee from commingling the deposits in any such trust fund for purposes of the management thereof and the investment of funds therein as provided in the "Common Trust Fund Act", approved June 24, 1949, as amended. In addition, multiple trust funds maintained pursuant to this Act may be commingled or commingled with other funeral or burial related trust funds, provided that all record keeping requirements imposed by or pursuant to law are met.
(e) In lieu of a pre-construction trust fund, a seller of undeveloped interment, entombment or inurnment spaces may obtain and file with the Comptroller a performance bond in an amount at least equal to 50% of the sales price of the undeveloped spaces or the estimated cost of completing construction, whichever is greater. The bond shall be conditioned on the satisfactory construction and completion of the undeveloped spaces as required in Section 19 of this Act.
Each bond obtained under this Section shall have as surety thereon a corporate surety company incorporated under the laws of the United States, or a State, the District of Columbia or a territory or possession of the United States. Each such corporate surety company must be authorized to provide performance bonds as required by this Section, have paid-up capital of at least $250,000 in cash or its equivalent and be able to carry out its contracts. Each pre-need seller must provide to the Comptroller, for each corporate surety company such seller utilizes, a statement of assets and liabilities of the corporate surety company sworn to by the president and secretary of the corporation by January 1 of each year.
The Comptroller shall prohibit pre-need sellers from doing new business with a corporate surety company if the company is insolvent or is in violation of this Section. In addition the Comptroller may direct a pre-need seller to reinstate a pre-construction trust fund upon the Comptroller's determination that the corporate surety company no longer is sufficient security.
All performance bonds issued pursuant to this Section must be irrevocable during the statutory term for completing construction specified in Section 19 of this Act, unless terminated sooner by the completion of construction.
(f) Whenever any pre-need contract shall be entered into and include 1) items of cemetery merchandise and cemetery services, and 2) rights to interment, inurnment or entombment in completed spaces without allocation of the gross sale price among the items sold, the application of payments received under the contract shall be allocated, first to the right to interment, inurnment or entombment, second to items of cemetery merchandise and cemetery services, unless some other allocation is clearly provided in the contract.
(g) Any person engaging in pre-need sales who enters into a combination sale which involves the sale of items covered by a trust or performance bond requirement and any item not covered by any entrustment or bond requirement, shall be prohibited from increasing the gross sales price of those items not requiring entrustment with the purpose of allocating a lesser gross sales price to items which require a trust deposit or a performance bond.
(Source: P.A. 96-879, eff. 2-2-10; 97-593, eff. 8-26-11.)

(815 ILCS 390/16) (from Ch. 21, par. 216)
Sec. 16. Trust funds; disbursements.
(a) A trustee shall make no disbursements from the trust fund except as provided in this Act.
(b) A trustee has a duty to invest and manage the trust assets pursuant to the Prudent Investor Rule under the Trusts and Trustees Act. Whenever the seller changes trustees pursuant to this Act, the trustee must provide written notice of the change in trustees to the Comptroller no less than 28 days prior to the effective date of such a change in trustee. The trustee has an ongoing duty to provide the Comptroller with a current and true copy of the trust agreement under which the trust funds are held pursuant to this Act.
(c) The trustee may rely upon certifications and affidavits made to it under the provisions of this Act, and shall not be liable to any person for such reliance.
(d) A trustee shall be allowed to withdraw from the trust funds maintained pursuant to this Act a reasonable fee pursuant to the Trusts and Trustees Act.
(e) The trust shall be a single-purpose trust fund. In the event of the seller's bankruptcy, insolvency or assignment for the benefit of creditors, or an adverse judgment, the trust funds shall not be available to any creditor as assets of the seller or to pay any expenses of any bankruptcy or similar proceeding, but shall be distributed to the purchasers or managed for their benefit by the trustee holding the funds. Except in an action by the Comptroller to revoke a license issued pursuant to this Act and for creation of a receivership as provided in this Act, the trust shall not be subject to judgment, execution, garnishment, attachment, or other seizure by process in bankruptcy or otherwise, nor to sale, pledge, mortgage, or other alienation, and shall not be assignable except as approved by the Comptroller. The changes made by this amendatory Act of the 91st General Assembly are intended to clarify existing law regarding the inability of licensees to pledge the trust.
(f) Because it is not known at the time of deposit or at the time that income is earned on the trust account to whom the principal and the accumulated earnings will be distributed, for purposes of determining the Illinois Income Tax due on these trust funds, the principal and any accrued earnings or losses relating to each individual account shall be held in suspense until the final determination is made as to whom the account shall be paid.
(g) A trustee shall at least annually furnish to each purchaser a statement identifying: (1) the receipts, disbursements, and inventory of the trust, including an explanation of any fees or expenses charged by the trustee under paragraph (d) of this Section or otherwise, (2) an explanation of the purchaser's right to a refund, if any, under this Act, and (3) the primary regulator of the trust as a corporate fiduciary under state or federal law.
(Source: P.A. 96-879, eff. 2-2-10.)

(815 ILCS 390/16.5)
Sec. 16.5. Licensee bankruptcy. In the event of a licensee's bankruptcy, insolvency, or assignment for the benefit of creditors, or in the event of the bankruptcy, insolvency, or assignment for the benefit of creditors of any person, partnership, association, corporation, or other entity that possesses a controlling interest in a licensee, the licensee shall provide notice in writing of that event to each purchaser of a pre-need sales contract or a pre-need contract within 30 days after the event of bankruptcy, insolvency, or assignment for the benefit of creditors. At a minimum, the notice must contain the following:
(1) The name and address of the licensee.
(2) If different from the licensee, the name and

address of the party that is the subject of the bankruptcy, insolvency, or assignment for the benefit of creditors.

(3) A brief description of the event of bankruptcy,

insolvency, or assignment for the benefit of creditors.

(4) The case name or other identifying title of any

matter pending in any court, federal or State, pertaining to the bankruptcy, insolvency, or assignment for the benefit of creditors.

(5) The name and address of the court in which the

bankruptcy, insolvency, or assignment for the benefit of creditors is pending.

(6) A description of any action the purchaser must

undertake to file a claim or to protect the purchaser's interests, including the purchaser's right to a refund under this Act.

(Source: P.A. 91-7, eff. 6-1-99.)

(815 ILCS 390/17) (from Ch. 21, par. 217)
Sec. 17. (a) The principal and undistributed income of the trust created pursuant to Section 15 of this Act shall be paid to the seller if:
(1) the seller certifies by sworn affidavit to the trustee that the purchaser or the beneficiary named in the pre-need contract has deceased and that seller has fully delivered or installed all items included in the pre-need contract and fully performed all pre-need cemetery services he is required to perform under the pre-need contract; or
(2) the seller certifies by sworn affidavit to the trustee that seller has made full delivery, as defined herein.
(Source: P.A. 84-239.)

(815 ILCS 390/18) (from Ch. 21, par. 218)
Sec. 18. (a) If for any reason a seller who has engaged in pre-need sales has refused, cannot or does not comply with the terms of the pre-need sales contract within a reasonable time after he is required to do so, the purchaser or his heirs or assigns or duly authorized representative shall have the right to a refund of an amount equal to the sales price paid for undelivered merchandise, services or spaces plus undistributed interest amounts held in trust attributable to such contract, within 30 days of the filing of a sworn affidavit with the trustee setting forth the existence of the contract and the fact of breach. A copy of this affidavit shall be filed with the Comptroller and the seller. In the event a seller is prevented from performing by strike, shortage of materials, civil disorder, natural disaster or any like occurrence beyond the control of the seller, the seller's time for performance shall be extended by the length of such delay. Nothing in this Section shall relieve the seller from any liability for non-performance of his obligations under the pre-need sales contract.
(b) If the purchaser defaults in making payments, the seller shall have the right to cancel the contract and withdraw from the trust fund the entire balance to the credit of the defaulting purchaser's account as liquidating damages. In such event, the trustee shall deliver said balance to the seller upon its certification, and upon receiving said certification the trustee may rely thereon and shall not be liable to anyone for such reliance.
(c) After final payment on a pre-need contract, any beneficiary may upon written demand of a seller, demand that the pre-need contract with such seller be terminated. The seller shall, within 30 days, initiate a refund to such purchaser or beneficiary of the entire amount held in trust attributable to undelivered cemetery merchandise and unperformed cemetery services, including undistributed interest earned thereon. Where more than one beneficiary is included in a pre-need contract, a seller need not honor a demand for cancellation under this paragraph unless all beneficiaries assent and their signatures are included in written demand for refund.
(Source: P.A. 85-805.)

(815 ILCS 390/19) (from Ch. 21, par. 219)
Sec. 19. Construction or development of spaces.
(a) The construction or development of undeveloped interment, entombment or inurnment spaces shall be commenced on that phase, section or sections of undeveloped ground or section of lawn crypts, mausoleums, garden crypts, columbariums or cemetery spaces in which sales are made within 3 years of the date of the first such sale. The seller shall give written notice to the Comptroller no later than 30 days after the first sale. Such notice shall include a description of the project. Once commenced, construction or development shall be pursued diligently to completion. The construction must be completed within 6 years of the first sale. If construction or development is not commenced or completed within the times specified herein, any purchaser may surrender and cancel the contract and upon cancellation shall be entitled to a refund of the actual amounts paid toward the purchase price plus interest attributable to such amount earned while in trust; provided however that any delay caused by strike, shortage of materials, civil disorder, natural disaster or any like occurrence beyond the control of the seller shall extend the time of such commencement and completion by the length of such delay.
(b) At any time within 12 months of a purchaser's entering into a pre-need contract for undeveloped interment, entombment or inurnment spaces, a purchaser may surrender and cancel his or her contract and upon cancellation shall be entitled to a refund of the actual amounts paid toward the purchase price plus interest attributable to such amount earned while in trust. Notwithstanding the foregoing, the cancellation and refund rights specified in this paragraph shall terminate as of the date the seller commences construction or development of the phase, section or sections of undeveloped spaces in which sales are made. After the rights of cancellation and refund specified herein have terminated, if a purchaser defaults in making payments under the pre-need contract, the seller shall have the right to cancel the contract and withdraw from the trust fund the entire balance to the credit of the defaulting purchaser's account as liquidated damages. In such event, the trustee shall deliver said balance to the seller upon its certification, and upon receiving said certification the trustee may rely thereon and shall not be liable to anyone for such reliance.
(c) During the construction or development of interment, entombment or inurnment spaces, upon the sworn certification by the seller and the contractor to the trustee the trustee shall disburse from the trust fund the amount equivalent to the cost of performed labor or delivered materials as certified. Said certification shall be substantially in the following form:
We, the undersigned, being respectively the Seller and Contractor, do hereby certify that the Contractor has performed labor or delivered materials or both to (address of property) .........., in connection with a contract to .........., and that as of this date the value of the labor performed and materials delivered is $.......
We do further certify that in connection with such contract there remains labor to be performed, and materials to be delivered, of the value of $........
This Certificate is signed (insert date).
............ ............
Seller Contractor

A person who executes and delivers a completion certificate with actual knowledge of a falsity contained therein shall be considered in violation of this Act and subject to the penalties contained herein.
(d) Except as otherwise authorized by this Section, every seller of undeveloped spaces shall provide facilities for temporary interment, entombment or inurnment for purchasers or beneficiaries of contracts who die prior to completion of the space. Such temporary facilities shall be constructed of permanent materials, and, insofar as practical, be landscaped and groomed to the extent customary in the cemetery industry in that community. The heirs, assigns, or personal representative of a purchaser or beneficiary shall not be required to accept temporary underground interment spaces where the undeveloped space contracted for was an above ground entombment or inurnment space. In the event that temporary facilities as described in this paragraph are not made available, upon the death of a purchaser or beneficiary, the heirs, assigns, or personal representative is entitled to a refund of the entire sales price paid plus undistributed interest attributable to such amount while in trust.
(e) If the seller delivers a completed space acceptable to the heirs, assigns or personal representative of a purchaser or beneficiary, other than the temporary facilities specified herein, in lieu of the undeveloped space purchased, the seller shall provide the trustee with a delivery certificate and all sums deposited under the pre-need sales contract, including the undistributed income, shall be paid to the seller.
(f) Upon completion of the phase, section or sections of the project as certified to the trustee by the seller and the contractor and delivery of the deed or certificate of ownership to the completed interment, entombment, or inurnment space to all of the purchasers entitled to receive those ownership documents, the trust fund requirements set forth herein shall terminate and all funds held in the preconstruction trust fund attributable to the completed phase, section or sections, including interest accrued thereon, shall be returned to the seller.
(g) This Section shall not apply to the sale of undeveloped spaces if there has been any such sale in the same phase, section or sections of the project prior to the effective date of this Act.
(Source: P.A. 91-357, eff. 7-29-99; 92-419, eff. 1-1-02.)

(815 ILCS 390/20) (from Ch. 21, par. 220)
Sec. 20. Records.
(a) Each licensee must keep accurate accounts, books and records in this State at the principal place of business identified in the licensee's license application or as otherwise approved by the Comptroller in writing of all transactions, copies of agreements, dates and amounts of payments made or received, the names and addresses of the contracting parties, the names and addresses of persons for whose benefit funds are received, if known, and the names of the trust depositories. Additionally, for a period not to exceed 6 months after the performance of all terms in a pre-need sales contract, the licensee shall maintain copies of each pre-need contract at the licensee branch location where the contract was entered or at some other location agreed to by the Comptroller in writing.
(b) Each licensee must maintain such records for a period of 3 years after the licensee shall have fulfilled his or her obligation under the pre-need contract or 3 years after any stored merchandise shall have been provided to the purchaser or beneficiary, whichever is later.
(c) Each licensee shall submit reports to the Comptroller annually, under oath, on forms furnished by the Comptroller. The annual report shall contain, but shall not be limited to, the following:
(1) An accounting of the principal deposit and

additions of principal during the fiscal year.

(2) An accounting of any withdrawal of principal or

earnings.

(3) An accounting at the end of each fiscal year, of

the total amount of principal and earnings held.

(d) The annual report shall be filed by the licensee with the Comptroller within 75 days after the end of the licensee's fiscal year. An extension of up to 60 days may be granted by the Comptroller, upon a showing of need by the licensee. Any other reports shall be in the form furnished or specified by the Comptroller. If a licensee fails to submit an annual report to the Comptroller within the time specified in this Section, the Comptroller shall impose upon the licensee a penalty of $5 per day for the first 15 days past due, $10 per day for 16 through 30 days past due, $15 per day for 31 through 45 days past due, and $20 per day for the 46th day and every day thereafter the licensee remains delinquent in submitting the annual report. The Comptroller may abate all or part of the $5 daily penalty for good cause shown. Each report shall be accompanied by a check or money order in the amount of $10 payable to: Comptroller, State of Illinois.
(e) On and after the effective date of this amendatory Act of the 91st General Assembly, a licensee may report all required information concerning the sale of outer burial containers on the licensee's annual report required to be filed under this Act and shall not be required to report that information under the Illinois Funeral or Burial Funds Act, as long as the information is reported under this Act.
(Source: P.A. 97-593, eff. 8-26-11.)

(815 ILCS 390/21) (from Ch. 21, par. 221)
Sec. 21. Audits.
(a) The Comptroller may audit the records of any licensee with respect to the trust funds created or pre-construction performance bonds obtained pursuant to this Act as they pertain to the deposits to and withdrawals from the trust fund and the maintenance of the required bond, at reasonable times no more than annually unless there is reasonable cause to suspect a deficiency. For that purpose, the Comptroller shall have free access to the office and places of business of all licensees and all trustees or depositories as it relates to the deposit, withdrawal and investment of funds. The fee for an initial audit shall be borne by the licensee if it has $10,000 or more in trust funds; otherwise, by the Comptroller. The fee charged by the Comptroller for such audit shall be paid by the licensee and shall be based upon the total amount of pre-need sales made by the licensee pursuant to this Act as of the end of the calendar or fiscal year for which an annual report is required and shall be in accordance with the following schedule:

less than $10,000.....................

no charge

$10,000 or more but less than $50,000........

$10

$50,000 or more but less than $100,000........

$40

$100,000 or more but less than $250,000.......

$80

$250,000 or more......................

$100

(b) The Comptroller may order additional audits or examinations as he or she may deem necessary or advisable to ensure the safety and stability of the trust funds and to ensure compliance with this Act. These additional audits or examinations shall only be made after good cause is established by the Comptroller in the written order. The grounds for ordering these additional audits or examinations may include, but shall not be limited to:
(1) material and unverified changes or fluctuations

in trust balances;

(2) the licensee changing trustees more than twice in

any 12-month period;

(3) any withdrawals or attempted withdrawals from the

trusts in violation of this Act; or

(4) failure to maintain or produce documentation

required by this Act for deposits into trust accounts or trust investment activities.

Prior to ordering an additional audit or examination, the Comptroller shall request the licensee to respond and comment upon the factors identified by the Comptroller as warranting the subsequent examination or audit. The licensee shall have 30 days to provide a response to the Comptroller. If the Comptroller decides to proceed with the additional examination or audit, the licensee shall bear the full cost of that examination or audit up to a maximum of $7,500. The Comptroller may elect to pay for the examination or audit and receive reimbursement from the licensee. Payment of the costs of the examination or audit by a licensee shall be a condition of receiving or maintaining a license under this Act. All moneys received by the Comptroller for examination or audit fees shall be maintained in a separate account to be known as the Comptroller's Administrative Fund. This Fund, subject to appropriation by the General Assembly, may be utilized by the Comptroller for enforcing this Act and other purposes that may be authorized by law.
(Source: P.A. 88-477; 89-615, eff. 8-9-96.)

(815 ILCS 390/22) (from Ch. 21, par. 222)
Sec. 22. Cemetery Consumer Protection Fund.
(a) Every seller engaging in pre-need sales shall pay to the Comptroller $5 for each said contract entered into, to be paid into a special income earning fund hereby created in the State Treasury, known as the Cemetery Consumer Protection Fund. The above said fees shall be remitted to the Comptroller semi-annually within 30 days after the end of June and December for all contracts that have been entered in such 6 month period.
(b) All monies paid into the fund together with all accumulated undistributed income thereon shall be held as a special fund in the State Treasury. The fund shall be used solely for the purpose of providing restitution to consumers who have suffered pecuniary loss arising out of pre-need sales or to satisfy Receiver's fees ordered by the Circuit Court prior to June 30, 2004.
(c) The fund shall be applied only to restitution or completion of the project or delivery of the merchandise or services, where such has been ordered by the Circuit Court in a lawsuit brought under this Act by the Attorney General of the State of Illinois on behalf of the Comptroller and in which it has been determined by the Court that the obligation is non-collectible from the judgment debtor. Restitution shall not exceed the amount of the sales price paid plus interest at the statutory rate. The fund shall not be used for the payment of any attorney or other fees.
(d) Whenever restitution is paid by the fund, the fund shall be subrogated to the amount of such restitution, and the Comptroller shall request the Attorney General to engage in all reasonable post judgment collection steps to collect said restitution from the judgment debtor and reimburse the fund.
(e) The fund shall not be applied toward any restitution for losses in any lawsuit initiated by the Attorney General or Comptroller or with respect to any claim made on pre-need sales which occurred prior to the effective date of this Act.
(f) The fund may not be allocated for any purpose other than that specified in this Act.
(g) Notwithstanding any other provision of this Section, the payment of restitution from the fund shall be a matter of grace and not of right and no purchaser shall have any vested rights in the fund as a beneficiary or otherwise. Prior to seeking restitution from the fund, a purchaser or beneficiary seeking payment of restitution shall apply for restitution on a form provided by the Comptroller. The form shall include any information the Comptroller may reasonably require in order for the Court to determine that restitution or completion of the project or delivery of merchandise or service is appropriate.
(h) Annually, the status of the fund shall be reviewed by the Comptroller, and if he determines that the fund together with all accumulated income earned thereon, equals or exceeds $10,000,000 and that the total number of outstanding claims filed against the fund is less than 10% of the fund's current balance, then payments to the fund shall be suspended until such time as the fund's balance drops below $10,000,000 or the total number of outstanding claims filed against the fund is more than 10% of the fund's current balance, but on such suspension, the fund shall not be considered inactive.
(Source: P.A. 92-419, eff. 1-1-02; 93-839, eff. 7-30-04.)

(815 ILCS 390/23) (from Ch. 21, par. 223)
Sec. 23. (a) Any person who fails to deposit the required amount into a trust provided for in this Act, improperly withdraws or uses trust funds for his or her own benefit, or otherwise violates any provision of this Act is guilty of a Class 4 felony.
(b) If any person violates this Act or fails or refuses to comply with any order of the Comptroller or any part thereof which to such person has become final and is still in effect, the Comptroller may, after notice and hearing at which it is determined that a violation of this Act or such order has been committed, further order that such person shall forfeit and pay to the State of Illinois a sum not to exceed $5,000 for each violation. Such liability shall be enforced in an action brought in any court of competent jurisdiction by the Comptroller in the name of the people of the State of Illinois.
(c) Whenever a license is revoked by the Comptroller, or the Comptroller determines that any person is engaged in pre-need sales without a license, he shall apply to the circuit court of the county where such person is located for a receiver to administer the business of such person.
(d) Whenever a licensee fails or refuses to make a required report or whenever it appears to the Comptroller from any report or examination that such licensee has committed a violation of law or that the trust funds have not been administered properly or that it is unsafe or inexpedient for such licensee or the trustee of the trust funds of such licensee to continue to administer such funds or that any officer of such licensee or of the trustee of the trust funds of such licensee has abused his trust or has been guilty of misconduct or breach of trust in his official position injurious to such licensee or that such licensee has suffered as to its trust funds a serious loss by larceny, embezzlement, burglary, repudiation or otherwise, the Comptroller shall, by order, direct the discontinuance of such illegal, unsafe or unauthorized practices and shall direct strict conformity with the requirements of the law and safety and security in its transactions and may apply to the circuit court of the county where such licensee is located to prevent any disbursements or expenditures by such licensee until the trust funds are in such condition that it would not be jeopardized thereby and the Comptroller shall communicate the facts to the Attorney General of the State of Illinois who shall thereupon institute such proceedings against the licensee or its trustee or the officers of either or both as the nature of the case may require.
(e) In addition to the other penalties and remedies provided in this Act, the Comptroller may bring a civil action in the county of residence of the licensee or any person engaging in pre-need sales, to enjoin any violation or threatened violation of this Act.
(f) The powers vested in the Comptroller by this Section are additional to any and all other powers and remedies vested in the Comptroller by law, and nothing herein contained shall be construed as requiring that the Comptroller shall employ the powers conferred herein instead of or as a condition precedent to the exercise of any other power or remedy vested in the Comptroller.
(Source: P.A. 92-419, eff. 1-1-02.)

(815 ILCS 390/24) (from Ch. 21, par. 224)
Sec. 24. The Comptroller may adopt, amend or repeal such rules, not inconsistent with the law, as may be necessary to enable him to administer and enforce the provisions of this Act. All such action shall be taken according to the provisions of "The Illinois Administrative Procedure Act", approved September 22, 1975, as amended.
(Source: P.A. 84-239.)

(815 ILCS 390/25) (from Ch. 21, par. 225)
Sec. 25. Any provision of any contract which purports to waive any provision of this Act shall be null and void.
(Source: P.A. 84-239.)

(815 ILCS 390/26) (from Ch. 21, par. 226)
Sec. 26. (a) No person shall encumber or mortgage cemetery property, unless the mortgage or other encumbrance documents contain the following clause:
"The mortgagee expressly agrees that there shall be released from the lien of this mortgage, automatically and without recordation of any instrument, any lot, crypt, or niche encumbered hereby with respect to which the mortgagor sells rights of interment, entombment or inurnment in the ordinary course of business".
(b) In the case of a sale of any cemetery or any part thereof or any related cemetery merchandise by a cemetery owner to a purchaser, except the sale of burial rights, interment services, or cemetery merchandise to a person for his or her personal or family burial or interment, the purchaser shall perform all obligations imposed under this Act, all obligations imposed under pre-need sales contracts made by the selling cemetery or any prior cemetery owner relating to pre-need sales and any other related obligations.
(Source: P.A. 84-239.)

(815 ILCS 390/27) (from Ch. 21, par. 227)
Sec. 27. (a) The provisions of this Act shall not apply to any pre-need sale that was executed prior to the effective date of this Act. Any seller, with the written approval of the purchaser, shall have the option to become subject to this Act on any pre-need sales made prior to the effective date of this Act by giving written notice to its purchasers and to the Comptroller.
(b) The provisions of this Act shall not apply to the isolated or occasional sale by a consumer to another consumer of cemetery merchandise, cemetery services or undeveloped spaces by an individual who does not hold himself out as being engaged in, or who does not engage in, making pre-need sales.
(Source: P.A. 85-805.)

(815 ILCS 390/27.1)
Sec. 27.1. Sales; liability of purchaser for shortage. In the event of a sale or transfer of all or substantially all of the assets of the licensee, the sale or transfer of the controlling interest of the corporate stock of the licensee if the licensee is a corporation, the sale or transfer of the controlling interest of the partnership if the licensee is a partnership, or sale pursuant to foreclosure proceedings, the purchaser is liable for any shortages existing before or after the sale in the trust funds required to be maintained in a trust under this Act and shall honor all pre-need contracts and trusts entered into by the licensee. Any shortages existing in the trust funds constitute a prior lien in favor of the trust for the total value of the shortages, and notice of that lien must be provided in all sales instruments.
In the event of a sale or transfer of all or substantially all of the assets of the licensee, the sale or transfer of the controlling interest of the corporate stock of the licensee if the licensee is a corporation, or the sale or transfer of the controlling interest of the partnership if the licensee is a partnership, the licensee shall, at least 21 days prior to the sale or transfer, notify the Comptroller, in writing, of the pending date of sale or transfer so as to permit the Comptroller to audit the books and records of the licensee. The audit must be commenced within 10 business days after the receipt of the notification and completed within the 21-day notification period unless the Comptroller notifies the licensee during that period that there is a basis for determining a deficiency which will require additional time to finalize. The sale or transfer may not be completed by the licensee unless and until:
(i) the Comptroller has completed the audit of the

licensee's books and records;

(ii) any delinquency existing in the trust funds has

been paid by the licensee, or arrangements satisfactory to the Comptroller have been made by the licensee on the sale or transfer for the payment of any delinquency;

(iii) the Comptroller issues a license upon

application of the new owner, which license must be applied for within 30 days after the anticipated date of the sale or transfer, subject to the payment of any delinquencies, if any, as stated in item (ii).

For purposes of this Section, a person, firm, corporation, partnership, or institution that acquires the licensee through a real estate foreclosure is subject to the provisions of this Section.
(Source: P.A. 92-419, eff. 1-1-02.)



815 ILCS 393/ - Plastic Bulk Merchandise Container Act.

(815 ILCS 393/1)
Sec. 1. Short title. This Act may be cited as the Plastic Bulk Merchandise Container Act.
(Source: P.A. 97-1085, eff. 1-1-13.)

(815 ILCS 393/5)
Sec. 5. Definitions. As used in this Act:
"Bona fide purchaser" means a person who in good faith makes a purchase without notice of any outstanding rights of others.
"Plastic bulk merchandise container" means a plastic crate, pallet, or shell used by a product producer, distributor, or retailer for the bulk transportation or storage of goods for sale at retail, including, but not limited to, containers of milk, eggs, or bottled beverage products. For purposes of this definition, a plastic pallet means a plastic portable platform upon which containers, product, or material is placed to facilitate handling.
"Proof of ownership" includes a bill of sale or other evidence showing that an item has been sold to the person possessing the item for fair market value and that the person possessing the item is a bona fide purchaser of the item.
(Source: P.A. 97-1085, eff. 1-1-13.)

(815 ILCS 393/10)
Sec. 10. Requirements applicable to the sale of plastic bulk merchandise containers.
(a) A person who is purchasing 5 or more plastic bulk merchandise containers from the same person shall:
(1) obtain from that person a record that contains:
(A) the name, address, and telephone number of

the seller of the containers or any consignee of the containers;

(B) a description of the containers, including

the number of the containers to be sold; and

(C) the date of the transaction; and
(2) verify the identity of the individual selling

the containers from a driver's license or other government-issued identification card that includes the individual's photograph, and record the verification.

(b) A person purchasing plastic bulk merchandise containers shall, for each transaction in which the person purchases 5 or more plastic bulk merchandise containers, record the method of payment used to purchase the containers.
(c) A person who pays $5,000 or more for plastic bulk merchandise containers in any single transaction, or in aggregate from any one person or entity over a 7-day period, shall obtain proof of ownership from the seller and shall retain a copy of such proof of ownership.
(Source: P.A. 97-1085, eff. 1-1-13.)

(815 ILCS 393/15)
Sec. 15. Records. A person shall retain a record obtained or made under this Act until the first anniversary of the later of the date the containers are purchased or delivered.
(Source: P.A. 97-1085, eff. 1-1-13.)

(815 ILCS 393/20)
Sec. 20. Applicability. This Act does not apply to the collection, receipt, or recycling of plastic bulk merchandise containers by a licensed waste hauler.
(Source: P.A. 97-1085, eff. 1-1-13.)

(815 ILCS 393/25)
Sec. 25. Penalty; enforcement.
(a) A person who violates this Act shall be guilty of a petty offense and shall be fined an amount not exceeding $500 for each violation, except as provided in subsection (b).
(b) A person who purchases or receives plastic bulk merchandise containers in violation of this Act and pays or receives $10,000 or more therefor shall be guilty of a Class 2 felony. Such person shall also be liable for monetary damages to the owner of the stolen plastic bulk merchandise containers in an amount equal to 3 times the replacement value of the stolen plastic bulk merchandise containers. The owner may bring an action in a court of competent jurisdiction for such monetary damages against such a person.
(Source: P.A. 97-1085, eff. 1-1-13.)



815 ILCS 395/ - Platinum Sales Act.

(815 ILCS 395/0.01) (from Ch. 121 1/2, par. 137.90)
Sec. 0.01. Short title. This Act may be cited as the Platinum Sales Act.
(Source: P.A. 86-1324.)

(815 ILCS 395/1) (from Ch. 121 1/2, par. 138)
Sec. 1. In this Act, unless the context otherwise requires:
(1) The term "article" means any article of merchandise, and includes any portion of such article, whether a distinct part thereof or not (including every part thereof whether or not separable and also including material for manufacture).
(2) The terms "platinum," "iridium," "palladium," "ruthenium," "rhodium," and/or "osmium" include any alloy or alloys of any one or more of said metals.
(3) The term "mark" means any mark, sign, device, imprint, stamp, or brand applied to any article, or to any tag, card, paper, label, box, carton, container, holder, package, cover, or wrapping attached to, used in conjunction with, or inclosing such article, or any bill, bill of sale, invoice, statement, letter, circular, advertisement, notice, memorandum or other writing or printing.
(4) The terms "apply" and "applied" include any method or means of application or attachment to, or of use on, or in connection with, or in relation to, an article whether such application, attachment, or use is to, on, by, in, or with:
(a) The article itself; or
(b) Anything attached to the article; or
(c) Anything to which the article is attached; or
(d) Anything in or on which the article is; or
(e) Anything so used or placed as to lead to a reasonable belief that the mark on that thing is meant to be taken as a mark on the article itself.
(5) The term "quality mark" means any mark as herein defined indicating, describing, identifying or referring to or appearing or seeming or purporting to indicate, describe, identify or refer to the partial or total presence or existence of, or the quality of, or the percentage of, or the purity of, or the number of parts of platinum, iridium, palladium, ruthenium, rhodium, and/or osmium in any article.
(Source: Laws 1927, p. 783.)

(815 ILCS 395/2) (from Ch. 121 1/2, par. 139)
Sec. 2. (a) When an article is composed of mechanism, works or movements and of a case or cover containing the mechanism, works or movements, a quality mark applied to the article shall be deemed not to be, nor to be intended to be, applied to the mechanism, works or movements.
(b) The quality mark applied to the article shall be deemed not to apply to springs, winding bars, sleeves, crown cores, mechanical joints, pins, screws, rivets, dust bands, detachable movement rims, hat-pin stems, bracelet and necklace snap tongues. In addition, in the event that an article is marked under paragraph (5) of section 5, the quality mark applied to the article shall be deemed not to apply to pin tongues, joints, catches, lapel button backs and the posts to which they are attached, scarf-pin stems, hat-pin sockets, shirt-stud backs, vest-button backs, and ear-screw backs: Provided, that such parts are made of the same quality of gold as is used in the balance of the article.
(Source: Laws 1927, p. 783.)

(815 ILCS 395/3) (from Ch. 121 1/2, par. 140)
Sec. 3. If there is any quality mark printed, stamped, or branded on the article itself, there must also be printed, stamped, or branded on the said article itself the following mark, to-wit: A trade-mark duly applied for or registered under the laws of the United States of the manufacture of such article; except that if such manufacturer has sold or contracted to sell such article to a jobber, wholesaler, or retail dealer regularly engaged in the business of buying and selling similar articles, this provision shall be deemed to be complied with if there is so marked on the said article the trade-mark duly registered under the laws of the United States of such jobber, wholesaler, or retail dealer, respectively; and in such event there may also be marked on the said article itself numerals intended to identify the article, design, or pattern: Provided, however, that such numerals do not appear or purport to be a part of the quality mark: Provided further, that they are not calculated to mislead or deceive anyone into believing that they are partly of the quality mark.
(Source: Laws 1927, p. 783.)

(815 ILCS 395/4) (from Ch. 121 1/2, par. 141)
Sec. 4. (a) All quality marks applied to any article shall be equal in size and equally visible, legible, clear, and distinct and no quality mark which is false, deceptive or misleading shall be applied to any article or to any descriptive device therefor. No more than one quality mark shall be applied to any article and such quality mark shall be applied to such article in only one place thereon except as elsewhere in this Act specifically permitted.
(b) Wherever in this Act provision is made for marking the number of parts or percentage of metals such number or percentage shall refer to weight and not to volume, thickness, or any other basis.
(Source: P.A. 91-357, eff. 7-29-99.)

(815 ILCS 395/5) (from Ch. 121 1/2, par. 142)
Sec. 5. There shall not be applied to any article any quality mark nor any colorable imitation thereof, nor any contraction thereof, nor any addition thereto, nor any words or letters, nor any mark purporting to be or resembling a quality mark, except as follows:
(1) An article consisting of at least 985/1000ths parts of platinum, iridium, palladium, ruthenium, rhodium, and/or osmium, where solder is not used and at least 950/1000ths parts of said same metal or metals where solder is used, may be marked "platinum": Provided, that the total of the aforementioned metals other than pure platinum shall amount to no more than 50/1000ths parts of the contents of the entire article.
(2) An article consisting of at least 985/1000ths parts of platinum, iridium, palladium, ruthenium, rhodium, and/or osmium, where solder is not used and at least 950/1000ths parts of the said same metal or metals where solder is used: Provided, that at least 750/1000ths parts of said article are pure platinum, may be marked "platinum": Provided further, that immediately preceding the mark "platinum" there is marked the name or abbreviation as hereinafter provided, of either iridium, palladium, ruthenium, rhodium, and/or osmium, whichever of said metals predominates: And provided further, that such predominating other metal must be more than 50/1000ths parts of the entire article.
(3) An article consisting of at least 985/1000ths parts of platinum, iridium, palladium, ruthenium, rhodium, and/or osmium, where solder is not used and at least 950/1000ths parts of said same metals where solder is used: Provided, that more than 500/1000ths parts of said article consists of pure platinum, may be marked with the word "platinum": Provided further, that said word is immediately preceded by a decimal fraction in one-thousandths showing the platinum content in proportion to the content of the entire article: And provided further, that said mark "platinum" be followed by the name or abbreviation as herein allowed, of such one or more of the following metals, to-wit: Iridium, palladium, ruthenium, rhodium, and/or osmium, that may be present in the article in quantity of more than 50/1000ths parts of the entire article. The name of such other metal or metals other than platinum, however, shall each be immediately preceded by a decimal fraction in one-thousandths showing the contents of such other metal or metals in proportion to the entire article--as, for example, 600 Plat., 350 Pall., or 500 Plat., 200 Pall., or 150 Ruth., 100 Rhod.
(4) An article consisting of 950/1000ths parts of the following metals: Platinum, iridium, palladium, ruthenium, rhodium, and/or osmium, with less than 500/1000ths parts of the entire article consisting of pure platinum, may be marked with the name iridium, palladium, ruthenium, rhodium, and/or osmium, whichever predominates in the said article, but in no event with the mark "platinum": Provided, however, that the quantity of such metal other than platinum so marked must be marked in decimal thousandths: And provided further, that the name of such metal other than platinum so used must be spelled out in full, irrespective of any other provisions of this Act to the contrary.
(5) An article composed of platinum and gold which resembles, appears, or purports to be platinum may be marked with a karat mark and the platinum mark provided:
(a) The platinum in such article shall be at least 985/1000ths parts pure platinum; and
(b) The fineness of the gold in such article shall be correctly described by the karat mark of said gold; and
(c) The percentage of platinum in such article shall be no less than 5 per centum in weight of the total weight of the article; and
(d) The mark shall be so applied that the karat mark shall immediately precede the platinum mark, as, for example, "14 K & Plat.," "18 K & Plat.," as the case may be, it being expressly provided that in case the percentage of platinum exceeds the 5 per centum provided herein the quality mark may also include a declaration of the percentage of platinum, as, for example, "18 K & 1/10th Plat.," or "14 K & 1/8th Plat.," or as the case may be.
(6) An article composed of platinum, and any other material or metal not resembling, appearing, or purporting to be platinum, may be marked with the quality mark platinum: Provided, that all parts or portions of such article resembling, or appearing, or purporting to be platinum, or reasonably purporting to be described as platinum by said quality mark, shall be at least 985/1000ths parts pure platinum.
(Source: Laws 1927, p. 783.)

(815 ILCS 395/6) (from Ch. 121 1/2, par. 143)
Sec. 6. Whenever provided for in this Act, except as specifically excepted in paragraph 4 of section 5 hereof, the word "platinum" may be applied by spelling it out in full or by the abbreviation "Plat."; the word "iridium" may be applied by spelling it out in full or by the abbreviation "Irid."; the word "palladium" may be applied by spelling it out in full or by the abbreviation "Pall."; the word "ruthenium" may be applied by spelling it out in full or by the abbreviation "Ruth."; the word "rhodium" may be applied by spelling it out in full or by the abbreviation "Rhod."; and the word "osmium" may be applied by spelling it out in full or by the abbreviation "Osmi."
(Source: Laws 1927, p. 783.)

(815 ILCS 395/7) (from Ch. 121 1/2, par. 144)
Sec. 7. Any person, partnership, corporation, or association, or any officer, director, employee, or agent thereof who shall sell or offer or expose for sale in the state any article to which is applied any quality mark which does not conform to all the provisions of this Act, or from which is omitted any mark required by the provisions of this Act, shall be guilty of a Class B misdemeanor. Provided, however, that it shall be a defense to any prosecution under this chapter for the defendant to prove that the said article was manufactured and marked with the intention of and for purposes of exportation from the United States, and that the said article was either actually exported from the United States to a foreign country within six months after date of manufacture thereof with the bona fide intention of being sold in the said country and of not being reimported, or that it was delivered within six months after date of manufacture thereof to a person, firm, or corporation whose exclusive customary business is the exportation of such articles from the United States.
(Source: P.A. 77-2246.)

(815 ILCS 395/8) (from Ch. 121 1/2, par. 145)
Sec. 8. In any action relating to the enforcement of any provision of this Act a certificate duly issued by an assay office of the Treasury Department of the United States certifying the weight of any article, or any part thereof, or of the kind, weight, quality, fineness, or quantity of any ingredient thereof, shall be receivable in evidence as constituting prima facie proof of the matter or matters so certified.
(Source: Laws 1927, p. 783.)

(815 ILCS 395/9) (from Ch. 121 1/2, par. 146)
Sec. 9. In any action relating to the enforcement of any provision of this Act proof that an article has been marked in violation of the provisions of this Act shall be deemed to be prima facie proof that such article was manufactured after this Act became effective.
(Source: Laws 1927, p. 783.)

(815 ILCS 395/10) (from Ch. 121 1/2, par. 147)
Sec. 10. This Act shall take effect January 1, 1928.
(Source: Laws 1927, p. 783.)

(815 ILCS 395/11) (from Ch. 121 1/2, par. 148)
Sec. 11. Section 229 a of Division I of "An Act to revise the law in relation to criminal jurisprudence," approved March 27, 1874, as amended, is repealed.
(Source: Laws 1927, p. 783.)



815 ILCS 398/ - Resale Dealers Act.

(815 ILCS 398/1)
Sec. 1. Short title. This Act may be cited as the Resale Dealers Act.
(Source: P.A. 98-1096, eff. 1-1-15.)

(815 ILCS 398/5)
Sec. 5. Definitions. For the purposes of this Act:
"Appropriate law enforcement official" means the sheriff of the county where a resale dealer is located or, if the resale dealer is located within a municipality, the police chief of the municipality, provided, however, that the sheriff or police chief may designate an appropriate official of the county or municipality as applicable.
"Precious metals" means any item containing gold, silver, platinum, palladium, or rhodium or any combination of gold, silver, platinum, palladium, or rhodium. "Precious metals" do not include items containing any chemical or any automotive, photographic, electrical, medical or dental materials, or electronic parts, except for those containing precious metals.
"Recyclable metal" means items made of copper, brass, or aluminum.
"Repair and refurbishment program" means a program, offered by a wireless telephone service provider, manufacturer, or retailer who is not primarily engaged in purchasing personal property of any type from a person who is not a wholesaler, through which used or previously owned wireless communications devices are restored to good working order.
"Resale dealer" means any individual, firm, corporation, or partnership engaged in the business of operating a business for profit, which buys, sells, possesses on consignment for sale, or trades jewelry, stamps, electronic equipment, including wireless communications devices, or any precious metals that have been previously owned by a consumer. The term "resale dealer" includes without limitation:
(1) businesses commonly known as swapshop operators,

cash for gold operators, and jewelers that purchase and resell items from persons other than dealers possessing a federal employee identification number and suppliers and engage in disassembling for purposes other than appraisals, melting, or otherwise altering jewelry; or

(2) any individual, partnership, limited partnership,

limited liability company, corporation, or other entity engaged in the business of buying or selling used wireless communications devices.

The term "resale dealer" does not include pawnbrokers, coin dealers, providers of commercial mobile services as defined in 47 U.S.C. 332(d) or their authorized dealers, retail merchants that do not purchase previously owned items directly from the public at the retail location, or a wireless telephone service provider, retailer, or entity who has 25 or more locations in this State who acquires wireless communications devices for the purpose of recycling or refurbishment or as part of a trade-in or a repair and refurbishment program or a business engaged in manufacturing wireless communications devices who acquires the devices as part of a trade-in program. The fact that any business does any of the following acts shall be prima facie proof that such business is a resale dealer: (i) advertises in any fashion, including through media advertisements, websites, telephone listings, or signs on the exterior or interior of buildings, that it buys or sells used items and (ii) devotes a significant segment or section of the business premises to the purchase or sale of used items.
"Trade-in program" means a program offered by a wireless telephone service provider, manufacturer, or retailer who is not primarily engaged in purchasing personal property of any type from a person who is not a wholesaler, pursuant to which used wireless communications devices are accepted from customers for trade-in when purchasing a new device or in exchange for a noncash credit usable only for the purchase of goods or services from the wireless telephone service provider, manufacturer, or retailer or a rebate from a manufacturer on the purchase of one of the manufacturer's wireless communications devices.
"Wireless communications device" means a hand-held cellular phone or other hand-held mobile device that (1) is built on a smart phone mobile operating system; (2) possesses advanced computing capability; (3) enables the user to engage in voice communications via commercial mobile radio service, as defined in 47 CFR 20.3; and (4) is capable of operating on a long-term evolution network and successor wireless data network communication standards. Capabilities a wireless communications device may possess include, but are not limited to, built-in applications, Internet access, digital voice service, text messaging, email, and web browsing. "Wireless communications device" does not include a phone commonly referred to as a feature or message phone, a laptop computer, tablet device, or a device that has only electronic reading capability.
"Wireless telephone service provider" means a provider of wireless telephone services and its authorized dealers, distributors, and agents.
(Source: P.A. 98-1096, eff. 1-1-15; 99-327, eff. 1-1-16.)

(815 ILCS 398/10)
Sec. 10. Exemptions. The following shall be exempt from the requirements of this Act:
(1) Residential garage sales.
(2) Sales conducted by governmental, civic,

patriotic, fraternal, educational, religious, or benevolent organizations that have been active and in continuous existence for at least one year prior to the holding of the sale or that are exempt from taxation under Section 501(c) of the federal Internal Revenue Code.

(3) Sales or purchases that are regulated by the

licensing laws of this State, including automobile dealers, used parts dealers, and automotive parts recyclers.

(4) Consumer shows or exhibitions of collectibles

other than a show or convention that offers to buy second hand jewelry from attendees.

(5) Auctioneers.
(6) Pawnbrokers.
(7) Sales of recyclable metal by a recyclable metal

dealer.

(8) Coin dealers.
(9) Providers of commercial mobile services as

defined in 47 U.S.C. 332(d) or their authorized dealers.

(Source: P.A. 98-1096, eff. 1-1-15.)

(815 ILCS 398/15)
Sec. 15. Recordkeeping requirements.
(a) Every resale dealer shall keep a standard record book that has been approved by the appropriate law enforcement official. At the time of each sale, an accurate account and description, in the English language, of all the goods, articles, and other things purchased, the amount of money, value, or thing loaned thereon, the time of sale, and the name and address of the person selling such items shall be printed, typed, or written in ink in the record book. Such entry shall include the serial number or identification number of the items received. Except for items purchased from dealers possessing a federal employee identification number who have provided a receipt to the resale dealer, every resale dealer shall also record in his or her book an accurate account and description, in the English language, of all goods, articles and other things purchased or received by the resale dealer from any source, the time of such purchase or receipt, and the name and address of the person or business that sold or delivered such goods, articles, or other things to the resale dealer. No completed entry in such book shall be erased, mutilated, or changed.
(b) Every resale dealer shall require and keep a record of identification to be shown by each person selling any goods, articles, or other things to the resale dealer. If the identification shown is a driver's license or a State identification card issued by the Secretary of State and contains a photograph of the person being identified, only one form of identification must be shown. If the identification shown is not a driver's license or a State identification card issued by the Secretary of State and does not contain a photograph, 2 forms of identification must be shown, and one of the 2 forms of identification must include his or her address. These forms of identification shall include, but not be limited to, any of the following: a driver's license, utility bill, employee or student identification card, credit card, or a civic, union, or professional association membership card. In addition, in a municipality with a population of 1,000,000 or more inhabitants, if the seller does not have a form of identification issued by a governmental entity containing a photograph of the person being identified, the resale dealer shall photograph the seller in color and record the seller's name, address, date of birth, gender, height, and weight on the reverse side of the photograph. All resale dealers regulated by this Act shall maintain transaction records for 3 years.
(c) A resale dealer may maintain the records required by subsection (a) in computer form if the computer form has been approved by the appropriate law enforcement official.
(d) Every resale dealer shall maintain an inventory system of all property purchased or received in such a manner that members of the appropriate law enforcement agency making an inspection of such property can readily locate such property on the licensed premises.
(Source: P.A. 98-1096, eff. 1-1-15.)

(815 ILCS 398/20)
Sec. 20. Daily report. It shall be the duty of every resale dealer to make out and deliver to the appropriate law enforcement official where such resale dealer does business, on each day before the hours of 12 o'clock noon, a legible and exact copy from the standard record book, as required in Section 15. Such report may be made by means authorized by the appropriate law enforcement official.
(Source: P.A. 98-1096, eff. 1-1-15.)

(815 ILCS 398/25)
Sec. 25. Prohibited purchases. No resale dealer under this Act shall purchase or accept any goods or articles if:
(1) the seller is less than 18 years of age;
(2) the seller fails to present the appropriate form

of identification as required by subsection (b) of Section 15; or

(3) the article to be purchased had an original

manufacturer's serial number at the time it was new, but no longer legibly exhibits such number.

(Source: P.A. 98-1096, eff. 1-1-15.)

(815 ILCS 398/30)
Sec. 30. Removal of identifying marks prohibited. No resale dealer shall remove, alter, or obliterate any manufacturer's make, model or serial number, personal identification number, or identifying marks engraved or etched upon an item of personal property that was purchased or received by the resale dealer.
(Source: P.A. 98-1096, eff. 1-1-15.)

(815 ILCS 398/35)
Sec. 35. Inspection of records and premises of resale dealers. The required records of each resale dealer are subject to inspection during regular business hours by the appropriate law enforcement official for compliance purposes only on an annual basis or more frequently if needed to investigate a matter or to respond to any complaint expressed by the public or by a law enforcement official.
(Source: P.A. 98-1096, eff. 1-1-15.)

(815 ILCS 398/40)
Sec. 40. Holding period.
(a) No resale dealer shall expose for sale, sell, trade, barter, melt, crush or compact, destroy, or otherwise dispose of any individually identifiable article within 10 days after the date of purchasing or receiving the article. No resale dealer shall expose for sale, sell, trade, barter, melt, crush or compact, destroy, or otherwise dispose of any non-identifiable article within 3 days after the date of purchasing or receiving the article.
(b) All items subject to this Section shall be stored at the location in which they were purchased during the holding period.
(Source: P.A. 98-1096, eff. 1-1-15.)

(815 ILCS 398/45)
Sec. 45. Hold order.
(a) For the purposes of this Section, "hold order" means a written legal instrument issued to a resale dealer by a law enforcement officer commissioned by the appropriate law enforcement official of the municipality or county that licenses and regulates the resale dealer ordering the resale dealer to retain physical possession of pledged goods in the possession of the resale dealer or property purchased by and in the possession of the resale dealer and not to return, sell, or otherwise dispose of such property on the basis that the property is believed to be misappropriated goods.
(b) Upon receipt of written notice from the appropriate law enforcement official indicating that property in the possession of the resale dealer and subject to a hold order is needed for the purpose of furthering a criminal investigation and prosecution, the resale dealer shall release the property to the custody of the law enforcement official for such purpose and the officer shall provide a written acknowledgment that the property has been released to the official. The release of the property to the custody of the appropriate law enforcement official shall not be considered a waiver or release of the resale dealer's property rights or interest in the property. Upon completion of the criminal investigation, the property shall be returned to the resale dealer; except that, if the appropriate law enforcement official has not completed the criminal investigation within 120 days after the property's release, the official shall immediately return the property to the resale dealer or obtain and furnish to the resale dealer a warrant for the continued custody of the property.
The resale dealer shall not release or dispose of the property except pursuant to a court order or the expiration of the holding period of the hold order, including all extensions.
In cases where criminal charges have been filed and the property may be needed as evidence, the prosecuting attorney shall notify the resale dealer in writing. The notice shall contain the case number, the style of the case, and a description of the property. The resale dealer shall hold such property until receiving notice of the disposition of the case from the prosecuting attorney. The prosecuting attorney shall notify the resale dealer and claimant in writing within 15 days after the disposition of the case. When such other disposition is ordered, the court shall additionally order the person from whom the resale dealer acquired the property to pay restitution to the resale dealer in the amount that the resale dealer paid for the property together with reasonable attorney's fees and costs.
When any person is found to be the owner of stolen property that has been sold to resale dealer, the property shall be returned to the owner without the payment of the money paid by the resale dealer or any costs or charges of any kind that the resale dealer may have placed on the property.
(Source: P.A. 98-1096, eff. 1-1-15.)

(815 ILCS 398/50)
Sec. 50. Violations.
(a) Any person who knowingly fails to obey, observe, or comply with the provisions of Sections 15, 20, 25, or 35 of this Act shall be: (i) guilty of a petty offense for which a $750 fine shall be imposed for a first or second offense; (ii) guilty of a Class B misdemeanor for a third offense; and (iii) guilty of a Class A misdemeanor for a fourth or subsequent offense.
(b) Any person who knowingly fails to obey, observe, or comply with the provisions of Sections 30, 40, or 45 of this Act shall be: (i) guilty of a petty offense for which a $750 fine shall be imposed for a first or second offense; (ii) guilty of a Class A misdemeanor for a third offense; and (iii) guilty of a Class 4 felony for a fourth or subsequent offense.
(Source: P.A. 98-1096, eff. 1-1-15.)

(815 ILCS 398/55)
Sec. 55. Local regulation. Nothing in this Act shall be construed to impair the power of a county or municipality, including home rule units, to enforce the provisions of this Act or to license, regulate, suppress, or prohibit resale dealers, provided that any such actions are no less restrictive than required by this Act. This Section is a limitation under subsection (i) of Section 6 of Article VII of the Illinois Constitution on the concurrent exercise by home rule units of the powers and functions exercised by the State. Such local licensing regulation may include the requirement to install, operate, and maintain a video camera surveillance system capable of recording clear and unobstructed photographic representations of the resale dealer's customers. Such videotape recording may be subject to inspection by the appropriate law enforcement official.
(Source: P.A. 98-1096, eff. 1-1-15.)

(815 ILCS 398/70)
Sec. 70. The Pawnbroker Regulation Act is amended by repealing Section 15.
(Source: P.A. 98-1096, eff. 1-1-15.)



815 ILCS 400/ - Resident Alien Course Act.

(815 ILCS 400/0.01) (from Ch. 111, par. 8050)
Sec. 0.01. Short title. This Act may be cited as the Resident Alien Course Act.
(Source: P.A. 86-1324.)

(815 ILCS 400/1) (from Ch. 111, par. 8051)
Sec. 1. No individual or agency, authorized by the U.S. Immigration and Naturalization Service to offer a course leading to a certificate of satisfactory pursuit for issuance of permanent resident alien status, may charge a fee for such course in excess of $5 per hour per individual up to the first 60 hours of instruction or $500 for up to 12 months of instruction from the date of registration. As used in this Section, the term "fee" includes all costs associated with the course, including the costs of instruction and materials.
(Source: P.A. 86-831.)

(815 ILCS 400/2) (from Ch. 111, par. 8052)
Sec. 2. No individual or agency which offers any service or course with the promise of preparing the recipient or enrollee for the English and civics exam of the U.S. Immigration and Naturalization Service for issuance of permanent resident alien status may charge a fee for such service or course in excess of $5 per hour per individual up to the first 60 hours of instruction or $500 for up to 12 months of instruction from the date of registration. As used in this Section, the term "fee" includes all costs associated with the service or course, including the costs of instruction and materials.
(Source: P.A. 86-831.)

(815 ILCS 400/3) (from Ch. 111, par. 8053)
Sec. 3. Any individual or agency offering a course or service described in Section 2 shall include within any literature or print or electronic advertisement for such service or course a statement that such service or course is designed to prepare the recipient or enrollee for the English and civics exam of the U.S. Immigration and Naturalization Service and that the individual or agency offering the service or course does not issue the certificate of satisfactory pursuit required by the U.S. Immigration and Naturalization Service for issuance of permanent resident alien status.
(Source: P.A. 86-831.)

(815 ILCS 400/4) (from Ch. 111, par. 8054)
Sec. 4. Any individual or agency violating any provision of this Act commits a Class A misdemeanor.
(Source: P.A. 86-831.)



815 ILCS 402/ - Restricted Call Registry Act.

(815 ILCS 402/1)
Sec. 1. Short title. This Act may be cited as the Restricted Call Registry Act.
(Source: P.A. 92-795, eff. 8-9-02.)

(815 ILCS 402/5)
Sec. 5. Definitions. As used in this Act:
(a) "Residential subscriber" means a person or spouse who has subscribed to either residential telephone service from a local exchange company or public mobile services, as defined by Section 13-214 of the Public Utilities Act, a guardian of the person or the person's spouse, or an individual who has power of attorney from or an authorized agent of the person or the person's spouse.
(b) "Established business relationship" means the existence of an oral or written transaction, agreement, contract, or other legal state of affairs involving a person or entity and an existing customer under which both parties have a course of conduct or established pattern of activity for commercial or mercantile purposes and for the benefit or profit of both parties. A pattern of activity does not necessarily mean multiple previous contacts. The established business relationship must exist between the existing customer and the person or entity directly, and does not extend to any related business entity or other business organization of the person or entity or related to the person or entity or the person or entity's agent including but not limited to a parent corporation, subsidiary partnership, company or other corporation or affiliate.
(c) "Existing customer" means an individual who has either:
(1) entered into a transaction, agreement, contract,

or other legal state of affairs between a person or entity and a residential subscriber under which the payment or exchange of consideration for any goods or services has taken place within the preceding 18 months or has been arranged to take place at a future time; or

(2) opened or maintained a debit account, credit card

account, or other credit or discount program offered by or in conjunction with the person or entity and has not requested the person or entity to close such account or terminate such program.

(d) "Registry" means the Restricted Call Registry established under this Act.
(e) "Telephone solicitation" means any voice communication over a telephone line from a live operator, through the use of an autodialer or autodialer system, as defined in Section 5 of the Automatic Telephone Dialers Act, or by other means for the purpose of encouraging the purchase or rental of, or investment in, property, goods, or services, or for the purposes of soliciting charitable contributions but does not include communications:
(1) to any residential subscriber with that

subscriber's prior express invitation or permission when a voluntary 2-way communication between a person or entity and a residential subscriber has occurred with or without an exchange of consideration. A telephone solicitation is presumed not to be made at the express request of a subscriber if one of the following occurs, as applicable:

(A) The telephone solicitation is made 30

business days after the last date on which the subscriber contacted a business with the purpose of inquiring about the potential purchase of goods or services.

(B) The telephone solicitation is made 30

business days after the last date on which the subscriber consented to be contacted.

(C) The telephone solicitation is made 30

business days after a product or service becomes available where the subscriber has made a request to the business for that product or service that is not then available, and requests a call when the product or service becomes available;

(2) by or on behalf of any person or entity with whom

a residential subscriber has an established business relationship which has not been terminated in writing by either party and which is related to the nature of the established business relationship;

(3) by or on behalf of any person or entity with whom

a residential subscriber is an existing customer, unless the customer has stated to the person or entity or the person or entity's agent that he or she no longer wishes to receive the telemarketing sales calls of the person or entity, or unless the nature of the call is unrelated to the established business relationship with the existing customer;

(4) by or on behalf of an organization that is exempt

from federal income taxation under Section 501(c) of the Internal Revenue Code, but only if the person making the telephone solicitation immediately discloses all of the following information upon making contact with the consumer:

(A) the caller's true first and last name; and
(B) the name, address, and telephone number of

the organization;

(5) by or on behalf of an individual licensed under

the Real Estate License Act of 2000 or as an insurance producer under the Illinois Insurance Code who either:

(A) is setting or attempting to set a face to

face appointment for actions relating to that individual's real estate or insurance business; or

(B) is encouraging or attempting to encourage the

purchase or rental of, or investment in, property, goods, or services, which cannot be completed, and for which payment or authorization of payment is not required, until after a written or electronic agreement is signed by the residential subscriber; or

(6) until July 1, 2005, by or on behalf of any entity

over which the Federal Communications Commission or the Illinois Commerce Commission has regulatory authority to the extent that, subject to that authority, the entity is required to maintain a license, permit, or certificate to sell or provide telecommunications service, as defined in Section 13-203 of the Public Utilities Act, while the entity is engaged in telephone solicitation for inter-exchange telecommunications service, as defined in Section 13-205 of the Public Utilities Act, or local exchange telecommunications service, as defined in Section 13-204 of the Public Utilities Act or to the extent, subject to the regulatory authority of the Federal Communications Commission, the entity is defined by Title 47 Section 522(5) of the United States Code, or providers of information services as defined by Title 47 Section 153(20) of the United States Code.

(Source: P.A. 92-795, eff. 8-9-02.)

(815 ILCS 402/10)
Sec. 10. Prohibited calls. Beginning October 1, 2003, it is a violation of this Act for any person or entity to make or cause to be made any telephone solicitation calls to any residential subscriber more than 45 days after the person or entity obtains the Registry or any update of the Registry on which the residential subscriber's telephone number or numbers first appear.
(Source: P.A. 92-795, eff. 8-9-02; 93-49, eff. 6-30-03.)

(815 ILCS 402/15)
Sec. 15. Complaints. The Illinois Commerce Commission shall receive telephone solicitation complaints from residential subscribers to object to such calls. Complaints shall be taken by any means deemed appropriate by the Illinois Commerce Commission.
(Source: P.A. 92-795, eff. 8-9-02.)

(815 ILCS 402/20)
Sec. 20. Registry.
(a) The Illinois Commerce Commission shall establish and provide for the operation of a Restricted Call Registry, which shall contain a list of the telephone numbers of residential subscribers who do not wish to receive telephone solicitation calls. The national "do-not-call" registry established and maintained by the Federal Trade Commission, pursuant to 16 C.F.R. 310.4 (b)(1)(iii)(B), shall serve as the Registry provided by this Act.
(b) Residential subscribers may cause their telephone number or numbers to appear on the Registry in any manner prescribed by the Illinois Commerce Commission.
(c) Any person or entity conducting telephone solicitation calls as defined by Section 5(e) of this Act within the State of Illinois shall purchase the Restricted Call Registry and updates no less frequently than every 3 months exclusively from the Federal Trade Commission. Failure to do so prior to conducting telephone solicitation calls is a violation subject to the penalties provided for in Section 35 of this Act.
(d) The Illinois Commerce Commission may adopt rules consistent with this Act that the Illinois Commerce Commission deems necessary and appropriate to fully implement this Act.
(e) Information pertaining to residential subscribers in the Registry is confidential and shall be afforded reasonable privacy protection except as necessary for compliance with Sections 10 and 25 and this Section or in a proceeding or action under Section 35 or 40. The information is not a public record under the Freedom of Information Act.
(f) A person or entity that obtains the Registry shall not use the Registry for any purpose other than to comply with this Act. These unlawful purposes include, but are not limited to, causing a subscriber to participate in and be included in the Registry without the subscriber's knowledge or consent, selling or leasing the Registry to a person other than a telephone solicitor, selling or leasing by a telephone solicitor of the Registry, and a telephone solicitor, either directly or indirectly, persuading a subscriber with whom it has an established business relationship to place his or her telephone number in the Registry, if the solicitation has the effect of preventing competitors from contacting that solicitor's customers.
(g) No person or entity that sells, leases, exchanges, or rents telephone solicitation lists, except for directory assistance and telephone directories sold by telephone companies or their affiliates, shall include in those lists those telephone numbers that appear in the current Registry.
(Source: P.A. 92-795, eff. 8-9-02; 93-49, eff. 6-30-03.)

(815 ILCS 402/25)
Sec. 25. Notice of establishment of Registry. The Illinois Commerce Commission shall provide notice to residential subscribers of the establishment of the Registry.
(Source: P.A. 92-795, eff. 8-9-02; 93-49, eff. 6-30-03.)

(815 ILCS 402/30)
Sec. 30. Public notification. The Illinois Commerce Commission shall work with local exchange telecommunications companies to notify their customers about the availability of and instructions for requesting information from the Illinois Commerce Commission. Local exchange telecommunications companies shall provide this notice at least once per year in a message contained in customers' bills or a notice in the information section of all telephone directories distributed to customers and shall include on their website a link to the ICC's web page for the Registry. The Illinois Commerce Commission shall include, on its Internet web site, information to customers regarding their right to be included in the Registry and the various methods of being included in the Registry. The Illinois Commerce Commission shall develop language to be used by local exchange telecommunications carriers and shall make information available on its web site no later than July 1, 2003.
(Source: P.A. 92-795, eff. 8-9-02; 93-49, eff. 6-30-03.)

(815 ILCS 402/35)
Sec. 35. Violation; relief.
(a) The Illinois Commerce Commission may initiate administrative proceedings in accordance with rules adopted under this Act relating to a knowing and willful violation of Section 10.
(b) If it is determined after a hearing that a person has knowingly and willfully violated one or more provisions of this Section, the Illinois Commerce Commission may assess a fine not to exceed $1,000 for the first violation and not to exceed $2,500 for a second or subsequent violation. Each individual violation of Section 10 of this Act shall be a separate and distinct offense under this Section. In imposing a penalty under this Section, the Commission shall, at a minimum, consider the following factors:
(1) whether the offense was knowing or willful;
(2) whether the entity committing the offense has a

prior history of non-compliance with this Act;

(3) the offender's relative ability to pay a penalty;
(4) whether the offender has or has not cooperated

with the Commission in pursuing the investigation; and

(5) such other special, mitigating or aggravating

circumstances as the Commission may find to exist.

(c) Any proceeding conducted under this Section is subject to the Illinois Administrative Procedure Act.
(d) Nothing in this Section may be construed to restrict any right that any person may have under any other law or at common law.
(e) No action or proceeding may be brought under this Section:
(1) more than one year after the person bringing the

action knew or should have known of the occurrence of the alleged violation; or

(2) more than one year after the termination of any

proceeding or action arising out of the same violation or violations by the State of Illinois, whichever is later.

(f) The remedies, duties, prohibitions, and penalties in this Act are not exclusive and are in addition to all other causes of action, remedies, and penalties provided by law.
(g) There is created in the State Treasury a special fund to be known as the Restricted Call Registry Fund. All fines collected in the administration and enforcement of this Act shall be deposited into the Fund. Moneys in the Fund shall, subject to appropriation, be used by the Illinois Commerce Commission for implementation, administration, and enforcement of this Act.
(Source: P.A. 92-795, eff. 8-9-02; 93-49, eff. 6-30-03.)

(815 ILCS 402/40)
Sec. 40. Exemption.
(a) A person or entity may not be held liable for violating this Act if:
(1) the person or entity has obtained copies of the

Registry and updates in compliance with this Act and has established and implemented written policies and procedures related to the requirements of this Act;

(2) the person or entity has trained its personnel in

the requirements of this Act;

(3) the person or entity maintains records

demonstrating compliance with subdivisions (1) and (2) of this Section and the requirements of this Act; and

(4) any subsequent telephone solicitation is the

result of unintentional error.

(b) A person or entity that has entered into a contract with another person or entity to make telephone solicitations on its behalf is not liable for a violation of this Act by the person or entity making telephone solicitations under the contract if the person or entity on whose behalf the telephone solicitations were made has provided written notification to the person or entity making telephone solicitations under the contract that it is necessary to comply with the provisions of this Act when making telephone solicitations.
(Source: P.A. 92-795, eff. 8-9-02; 93-49, eff. 6-30-03.)

(815 ILCS 402/45)
Sec. 45. Recordkeeping.
(a) A person who makes or causes to be made calls to communicate a commercial message subject to this Act shall maintain a list of all telephone numbers called.
(b) A person who makes or causes to be made calls to communicate a commercial message subject to this Act shall maintain records to sufficiently document any exemption claimed under Section 40 of this Act for a period of 24 months from the date the call is made.
(Source: P.A. 98-546, eff. 8-26-13.)

(815 ILCS 402/50)
Sec. 50. Enforcement by residential subscriber. Any residential subscriber who receives a call in violation of this Act may bring an action for the recovery of damages. In addition to actual damages, if any, the subscriber may obtain statutory damages in the amount of $500 per violation. No action or proceeding may be brought more than one year after (1) the person bringing the action knew or should have known of the alleged violation or (2) the termination of any proceeding or action brought pursuant to Section 35 that arises out of the same violation.
(Source: P.A. 98-546, eff. 8-26-13.)

(815 ILCS 402/90)
Sec. 90. (Amendatory provisions; text omitted).
(Source: P.A. 92-795, eff. 8-9-02; text omitted.)

(815 ILCS 402/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 92-795, eff. 8-9-02.)



815 ILCS 405/ - Retail Installment Sales Act.

(815 ILCS 405/1) (from Ch. 121 1/2, par. 501)
Sec. 1. This Act may be cited as the Retail Installment Sales Act.
(Source: Laws 1967, p. 2149.)

(815 ILCS 405/2) (from Ch. 121 1/2, par. 502)
Sec. 2. For the purposes of this Act, unless the context otherwise requires, the terms specified in the following Sections preceding Section 3 have the meanings ascribed to them in those Sections.
(Source: P.A. 90-437, eff. 1-1-98.)

(815 ILCS 405/2.1) (from Ch. 121 1/2, par. 502.1)
Sec. 2.1. "Goods" means all goods used or purchased primarily for personal, family, or household purposes. "Goods" includes goods purchased primarily for agricultural purposes only for the purposes of the credit disclosure requirements of this Act. "Goods" includes merchandise certificates or coupons issued by a retail seller to be used in their face amount in the purchase of goods or services sold by such a seller but does not include money or other things in action. It also includes goods which are furnished or used, at the time of sale or subsequently, in the modernization, rehabilitation, repair, alteration, improvement, or construction of real estate so as to become a part of that real estate whether or not severable therefrom. "Goods" includes a manufactured home as defined in subdivision (53) of Section 9-102 of the Uniform Commercial Code that is not real property as defined in the Conveyance and Encumbrance of Manufactured Homes as Real Property and Severance Act. "Goods" does not include a motor vehicle as defined in the Illinois Vehicle Code, but does include bicycles, motorcycles, motor scooters, snowmobiles and trailers when purchased primarily for personal, family or household purposes. "Goods" does not include goods used or purchased primarily for business or commercial purposes.
(Source: P.A. 98-749, eff. 7-16-14.)

(815 ILCS 405/2.2) (from Ch. 121 1/2, par. 502.2)
Sec. 2.2. "Services" means work, labor or services of any kind rendered or furnished or agreed to be rendered or furnished by a retail seller for a use other than in business (including farming or a profession), but does not include services for which tariffs, rates, premiums or charges are required by law to be determined or approved or to be filed with and subject to approval or disapproval by this State or the United States or by any department, division, agency, officer, or official of either this State or the United States; nor does it include professional services such as those performed by an accountant, a lawyer, a physician, a veterinarian, a surgeon, a psychiatrist, a nurse, or a dentist unless the furnishing of those professional services is the subject of a signed retail installment sales contract.
"Services" means work, labor or services rendered or furnished for use in agriculture or farming only for the purposes of the credit disclosure requirements of this Act.
(Source: P.A. 76-1780.)

(815 ILCS 405/2.3) (from Ch. 121 1/2, par. 502.3)
Sec. 2.3. "Retail buyer" or "buyer" means a person who buys goods or obtains services from a retail seller in a retail installment transaction.
(Source: Laws 1967, p. 2149.)

(815 ILCS 405/2.4) (from Ch. 121 1/2, par. 502.4)
Sec. 2.4. "Retail seller" or "seller" means a person regularly engaged in, and whose business consists to a substantial extent of, selling, and who in the ordinary course of business regularly sells or offers to sell goods or services to retail buyers. The term includes the licensee or concessionaire under a lease or license agreement for a department in a shop, store or other establishment if the department is conducted in the name of the licensor or store and the licensor or store is liable to customers in respect to goods sold or services furnished or rendered in the licensed or leased department.
(Source: P.A. 76-1780.)

(815 ILCS 405/2.5) (from Ch. 121 1/2, par. 502.5)
Sec. 2.5. "Retail installment transaction" means a credit sale of goods or a furnishing or rendering of services by a retail seller to a retail buyer for a deferred payment price payable in one or more installments pursuant to a retail installment contract or a retail charge agreement.
(Source: P.A. 76-1780.)

(815 ILCS 405/2.6) (from Ch. 121 1/2, par. 502.6)
Sec. 2.6. "Retail installment contract", "installment contract" or "contract" means an instrument or instruments, other than a retail charge agreement or an instrument reflecting a sale made pursuant thereto, entered into in this State and prescribing the terms of a retail installment transaction.
(Source: Laws 1967, p. 2149.)

(815 ILCS 405/2.7) (from Ch. 121 1/2, par. 502.7)
Sec. 2.7. "Retail charge agreement" or "charge agreement" means an instrument prescribing the terms of a retail installment transaction which is made pursuant to the instrument, whether secured or unsecured, in which the buyer's total unpaid balance under the instrument is payable in one or more installments over a period of time and under the terms of which the finance charge is to be computed in relation to the buyer's unpaid balance from time to time.
(Source: P.A. 76-1780.)

(815 ILCS 405/2.8) (from Ch. 121 1/2, par. 502.8)
Sec. 2.8. "Cash sale price" means the price stated in a retail installment contract, or in a sales slip or other memorandum furnished by a retail seller to a retail buyer in connection with a retail charge agreement, for which the seller in good faith and in the regular course of business would have sold or furnished to the buyer and the buyer would have bought or obtained from the seller the goods or services which are the subject matter of a retail installment transaction, if the sale had been a sale for cash. The cash sale price may include any taxes and the cash sale prices for accessories and their installation and for delivery, servicing, repairing, or improving the goods.
(Source: Laws 1967, p. 2149.)

(815 ILCS 405/2.9) (from Ch. 121 1/2, par. 502.9)
Sec. 2.9. "Official fees" means the taxes and fees prescribed by law that actually are, or will be, paid to public officials for determining the existence of, or for perfecting, releasing or satisfying a security interest retained by a seller under a retail installment transaction.
(Source: P.A. 90-437, eff. 1-1-98.)

(815 ILCS 405/2.10) (from Ch. 121 1/2, par. 502.10)
Sec. 2.10. "Amount financed" means the cash sale price of the goods or services which are the subject matter of a retail installment contract plus all other charges individually itemized, which are included in the amount financed but which are not a part of the finance charge minus the amount of the buyer's down payment in money or goods.
(Source: P.A. 76-1780.)

(815 ILCS 405/2.11) (from Ch. 121 1/2, par. 502.11)
Sec. 2.11. "Finance charge" means the sum of all charges payable, directly or indirectly by the buyer and imposed directly or indirectly by the seller as an incident to or as a condition of the extension of credit, whether payable by the buyer, the seller, or any other person on behalf of the buyer to the seller or a third party including any of the following types of charges:
(1) Interest, time price differential, and any amount payable under a discount or other system of additional charges.
(2) Service, transaction, activity, or carrying charge.
(3) Loan fee, points, finder's fee, or similar charge.
(4) Fee for an appraisal, investigation, or credit report.
(5) Charges or premiums for credit life, accident, health, or loss of income insurance, written in connection with any credit transaction unless
(i) the insurance coverage is not required by the

creditor and this fact is clearly and conspicuously disclosed in writing to the customer; and

(ii) any customer desiring such insurance coverage

gives specific dated and separately signed affirmative written indication of such desire after receiving written disclosure to him of the cost of such insurance.

(6) Charges or premiums for insurance, written in connection with any credit transaction, against loss of or damage to property or against liability arising out of the ownership or use of property, unless a clear, conspicuous, and specific statement in writing is furnished by the creditor to the customer setting forth the cost of the insurance if obtained from or through the creditor and stating that the customer may choose the person through which the insurance is to be obtained.
(7) Premium or other charge for any other guarantee or insurance protecting the creditor against the customer's default or other credit loss.
(8) Any charge imposed by a creditor upon another creditor for purchasing or accepting an obligation of a customer if the customer is required to pay any part of that charge in cash, as an addition to the obligation, or as a deduction from the proceeds of the obligation.
If itemized and disclosed to the customer, any charges of the following types need not be included in the finance charge:
(a) Fees and charges prescribed by law which actually are or will be paid to public officials for determining the existence of or for perfecting or releasing or satisfying any security related to the credit transaction.
(b) The premium payable for any insurance in lieu of perfecting any security interest otherwise required by the creditor in connection with the transaction, if the premium does not exceed the fees and charges described in subparagraph (1) of this paragraph which would otherwise be payable.
(c) Taxes not included in the cash price.
(d) License, certificate of title, and registration fees imposed by law.
(e) Other charges as authorized by this Act.
A late payment, delinquency, default, reinstatement, or other such charge is not a finance charge if imposed for actual unanticipated late payment, delinquency, default or other such occurrence.
(Source: P.A. 90-437, eff. 1-1-98.)

(815 ILCS 405/2.12) (from Ch. 121 1/2, par. 502.12)
Sec. 2.12. "Deferred payment price" means the total of (1) the cash sale price of the goods or services purchased, (2) all other charges individually itemized which are included in the amount financed but which are not a part of the finance charge, and (3) the finance charge.
(Source: P.A. 76-1780.)

(815 ILCS 405/2.13) (from Ch. 121 1/2, par. 502.13)
Sec. 2.13. "Sales finance agency" means a person engaged, in whole or in part, in the business of purchasing or making loans upon the security of retail installment contracts or retail charge agreements. The term includes, but is not limited to, banks, trust companies, private bankers and industrial banks authorized to do business and to accept deposits in this State, if so engaged.
(Source: P.A. 90-437, eff. 1-1-98.)

(815 ILCS 405/2.14) (from Ch. 121 1/2, par. 502.14)
Sec. 2.14. "Holder" of a retail installment contract or a retail charge agreement means the retail seller of the goods or services under the installment contract or charge agreement or the sales finance agency or other assignee which purchases or makes a loan upon the security of the installment contract or the charge agreement.
(Source: Laws 1967, p. 2149.)

(815 ILCS 405/2.15) (from Ch. 121 1/2, par. 502.15)
Sec. 2.15.
"Annual percentage rate" means the nominal annual percentage rate of finance charge determined in accordance with the actuarial method of computation with an accuracy at least to the nearest 1/4 of 1%; or at the option of the seller, by application of the United States rule so that it may be disclosed with an accuracy at least to the nearest 1/4 of 1%.
(Source: P.A. 76-1780.)

(815 ILCS 405/2.16)
Sec. 2.16. Truth-in Lending Act. "Truth-in-Lending Act" means the federal Truth-in-Lending Act, 15 U.S.C. 1601 et seq., and Regulation Z, 12 C.F.R. Part 226.
(Source: P.A. 90-437, eff. 1-1-98.)

(815 ILCS 405/2.17)
Sec. 2.17. Precomputed. A contract is "precomputed" if the debt is expressed as a sum of the amount financed plus the amount of the finance charge computed in advance.
(Source: P.A. 90-437, eff. 1-1-98.)

(815 ILCS 405/3) (from Ch. 121 1/2, par. 503)
Sec. 3. (a) Every retail installment contract must be in writing, dated, signed by both the buyer and the seller, and, except as otherwise provided in this Act, completed as to all essential provisions, before it is signed by the buyer.
(b) The printed or typed portion of the contract, other than instructions for completion, must be in size equal to at least 8 point type.
(c) The contract must contain printed or written in a size equal to at least 10 point bold type:
(1) Both at the top of the contract and directly

above the space reserved for the signature of the buyer, the words "RETAIL INSTALLMENT CONTRACT";

(2) A notice as follows:

if it contains any blank spaces.

2. You are entitled to an exact copy of the agreement

you sign.

3. Under the law you have the right, among others, to

pay in advance the full amount due and to obtain under certain conditions a partial refund of the finance charge.

(Source: P.A. 76-1780.)

(815 ILCS 405/4) (from Ch. 121 1/2, par. 504)
Sec. 4. Every retail installment contract must contain the names of the seller and of the buyer, the place of business of the seller, the residence of the buyer as specified by the buyer, and a description or identification of the goods sold or to be sold or services furnished or rendered or to be furnished or rendered. The contract must clearly state and describe any security taken or retained by the seller. No charge may be made to a buyer under an installment contract or charge agreement for insurance against loss or damage to the goods, for insurance against liability for personal injury or property damage caused to others by reason of ownership or operation of the goods, for credit life insurance, for credit health and accident insurance or for any other kind of insurance, unless the installment contract or charge agreement separately specifies for each kind of insurance the type of coverage, the term of coverage and the separate, identified charge made therefor. However, a single charge may be made for credit life, credit health and accident insurance whose issuance in a single form or package has been authorized by the Director of Insurance and whose charges for its various parts can not be separately stated, and, in the case of contracts or charge agreements negotiated and entered into by mail or telephone, in which the kind of insurance, type of coverage, the term of coverage and the charge to be made therefor is clearly set forth in a catalog or other printed solicitation of the seller, disclosure shall be made in the manner required by Section 24 or Section 25 of this Act, whichever one is applicable.
(Source: Laws 1967, p. 2149.)

(815 ILCS 405/5) (from Ch. 121 1/2, par. 505)
Sec. 5. Every retail installment contract shall disclose the following items, as applicable:
(1) The cash price of the property or service purchased, using the term "cash price".
(2) The amount of the down payment itemized, as applicable, as down payment in money, using the term "cash down payment", down payment in property, using the term "trade-in" and the sum, using the term "total down payment".
(3) The difference between the amounts described in subparagraphs (1) and (2) of this paragraph, using the term "unpaid balance of cash price".
(4) All other charges, individually itemized, which are included in the amount financed but which are not part of the finance charge.
(5) The sum of the amounts determined under subparagraphs (3) and (4) of this paragraph, using the term "unpaid balance".
(6) Any amounts required to be deducted under this Act using, as applicable, the terms "prepaid finance charge" and "required deposit balance", and, if both are applicable, the total of such items using the term "total prepaid finance charge and required deposit balance".
(7) The difference between the amounts determined under subparagraphs (5) and (6) of this paragraph, using the term "amount financed".
(8) The total amount of the finance charge, with description of each amount included, using the term "finance charge".
(9) The sum of the amounts determined under subparagraphs (1), (4), and (8) of this paragraph, using the term "deferred payment price".
(10) The finance charge expressed as an annual percentage rate, using the term "annual percentage rate", except in the case of a finance charge
(i) which does not exceed $5 and is applicable to an

amount financed not exceeding $75, or

(ii) which does not exceed $7.50 and is applicable to

an amount financed exceeding $75.

(11) The number, amount, and due dates or periods of payments scheduled to repay the indebtedness and the sum of such payments using the term "total of payments". If installment payments are stated in terms of a series of scheduled amounts and if the amount of the final installment payment does not exceed the scheduled amount of any preceding installment payment, the maximum number of payments and the amount and date of each payment need not be separately stated and the amount of the scheduled final installment payment may be stated as the remaining unpaid balance. The due date of the first installment payment may be fixed by a calendar date, by reference to the date of the contract or by reference to the date of delivery or installation of the goods.
(12) The amount, or method of computing the amount, of any default, delinquency, or similar charges payable in the event of late payments.
(13) A description or identification of the type of any security interest held or to be retained or acquired by the seller in connection with the extension of credit, and a clear identification of the property to which the security interest relates.
(14) A description of any penalty charge that may be imposed by the seller or his assignee for prepayment of the principal of the obligation with an explanation of the method of computation of such penalty and the conditions under which it may be imposed.
(15) Identification of the method of computing any unearned portion of the finance charge in the event of prepayment of the obligation and a statement of the amount or method of computation of any charge that may be deducted from the amount of any rebate of such unearned finance charge that will be credited to the obligation or refunded to the buyer.
(16) The date on which the finance charge begins to accrue if different from the date of the transaction.
The disclosures required to be given by this Section shall be made clearly, conspicuously and in meaningful sequence. Where the terms "finance charge" and "annual percentage rate" are required to be used, they shall be printed more conspicuously than other terminology required.
A retail installment contract which complies with the federal Truth in Lending Act, amendments thereto, and any regulations issued or which may be issued thereunder, shall be deemed to be in compliance with the provisions of this Section.
Notwithstanding any other provision of this Act or any other law of this State, there is no obligation or duty to disclose to an obligor under a retail installment contract: (i) any agreement to sell, assign, or otherwise transfer the contract to a third party for an amount which is equal to, in excess of, or less than the amount financed under the contract; or (ii) that the assignee of the contract or the person who funded it may pay the seller or the person who originated the contract all or a portion of the prepaid finance charges and other fees or a portion of the finance charge to be paid by the buyer over the term of the transaction or any other compensation irrespective of how the compensation is determined.
(Source: P.A. 90-437, eff. 1-1-98.)

(815 ILCS 405/6) (from Ch. 121 1/2, par. 506)
Sec. 6. (a) Every retail installment contract must provide for a schedule of periodic installment payments from the due date of the first installment payment to the date of the final maturity of the contract.
(b) Retail installment contracts may provide for balloon-note financing. For the purpose of this Section, "balloon-note financing" means the manner of purchase whereby a consumer agrees to select and perform, at the conclusion of a predetermined schedule of installment payments made in periodic or monthly amounts, one of the following options:
(1) satisfy the balance of the contractual amount

owing; or

(2) refinance any balance owing, on the terms

previously agreed upon at the time of executing the retail installment contract.

(c) Retail installment contracts may provide for deferred payment of a down payment provided any deferred portion of a down payment is payable not later than 10 days prior to the due date of the first regularly scheduled payment and is not subject to a finance charge.
(d) Retail installment sales contracts may be precomputed or interest bearing.
(Source: P.A. 90-437, eff. 1-1-98.)

(815 ILCS 405/7) (from Ch. 121 1/2, par. 507)
Sec. 7. Notwithstanding the provisions of any retail installment contract to the contrary, the buyer may prepay the contract in full, whether by payment in cash, extension, renewal or otherwise, at any time before maturity, and if he does so, shall receive a refund credit thereon for that prepayment. The amount of refund credit shall represent at least as great a proportion of the finance charge, less an acquisition cost of $25, as the sum of the periodical time balances beginning with the next payment period bears to the sum of all the periodical time balances under the schedule of installment payments in the contract. In those instances where a buyer's overpayment requires the refund credit to be given through the issuance of a negotiable instrument by the holder, no refund credit need be made if the amount of refund credit is less than $5, provided that a buyer may obtain a cash refund at the seller's or holder's location. In all other cases where the buyer's prepayment permits the refund credit to be given to the buyer as a credit on the buyer's account, no refund credit need be made if the amount of refund credit is less than $1.
(Source: P.A. 90-437, eff. 1-1-98.)

(815 ILCS 405/8) (from Ch. 121 1/2, par. 508)
Sec. 8. (a) A seller under a retail installment contract or retail charge agreement may require insurance against substantial risk of loss of or damage to the goods protecting the seller or holder, as well as the buyer, and may, if the buyer elects, include therefor in the contract an amount not exceeding the premiums chargeable for similar insurance in accordance with rate filings made with the Director of Insurance. No seller or holder may require, as a condition precedent to or as a part of a retail installment transaction, that such insurance be purchased from or through the seller or holder, or any employee, affiliate, or associate of seller or holder. A seller under a retail installment contract may not require other insurance; but if the buyer voluntarily contracts therefor, the seller may then include in the contract an amount for that other insurance not exceeding the premiums paid or payable by the seller or holder. In those transactions where the buyer elects to select the insurance company, broker or agent for the purpose of obtaining insurance required by the holder under this Section, the buyer must furnish the holder with satisfactory evidence of insurance on or before the date when the buyer takes possession of the goods.
(b) If the obligor fails to furnish evidence that he has procured insurance on the property, the licensee may purchase substitute insurance that may be substantially equivalent to or more limited than coverage the obligor is required to maintain. Such insurance must comply with the Collateral Protection Act.
(Source: P.A. 90-437, eff. 1-1-98.)

(815 ILCS 405/9) (from Ch. 121 1/2, par. 509)
Sec. 9. The seller may not decline existing insurance written by an insurance company authorized to do business in this State and must afford the buyer the privilege of purchasing any required insurance from or through an insurance company, broker or agent of his own selection, if the insurance company is approved by the holder. All insurance which is purchased by the holder and for which an amount is included in a contract or charge agreement must be written by an insurance company authorized to do business in this State. The holder of a contract or charge agreement which includes an amount for insurance purchased by the seller or holder must, within 30 days after the date of the contract or charge agreement, cause to be sent to the buyer the policies or certificates of insurance clearly setting forth the amount of the premium, the types of insurance, the coverages and all the terms, exceptions, limitations, restrictions and conditions of the insurance or, in respect to group credit life insurance and credit accident and health insurance, a notice or statement for that insurance clearly setting forth the name of the insurer, the identity of the insured buyer by name or otherwise and a description of the coverage.
(Source: P.A. 90-437, eff. 1-1-98.)

(815 ILCS 405/10) (from Ch. 121 1/2, par. 510)
Sec. 10. Credit life insurance and credit accident and health insurance issued in connection with a retail installment contract or retail charge agreement and any charge therefor made to the buyer, must comply with Article IX 1/2 of the "Illinois Insurance Code," approved June 29, 1937, as now or hereafter amended, and all lawful requirements of the Director of Insurance related thereto.
(Source: Laws 1967, p. 2149.)

(815 ILCS 405/11) (from Ch. 121 1/2, par. 511)
Sec. 11. If any insurance for which an amount is included in the contract or charge agreement is cancelled, any unearned insurance refund exceeding one dollar received or receivable by the holder or, if the amount included for insurance in the contract or charge agreement exceeds the premiums paid or payable by the holder, any unearned portion of the amount so included exceeding one dollar shall be credited on the final maturing installments of the contract except to the extent those amounts are applied toward payment for similar insurance protecting the interests of the buyer and the holder or either of them.
(Source: P.A. 90-437, eff. 1-1-98.)

(815 ILCS 405/11.1)
Sec. 11.1. Disclosure of consideration paid to seller. Consideration or another thing of value may be paid to or retained by the seller or holder or an affiliate of the seller or holder in connection with any insurance, debt cancellation contract, or other such product purchased pursuant to the retail installment sales contract made or held by the seller and all or a portion of the consideration may be included in the amount charged to the obligor, so long as the seller or holder discloses to the obligor that the seller, holder, or any of their affiliates may receive something of value in connection with the purchase.
(Source: P.A. 90-437, eff. 1-1-98.)

(815 ILCS 405/12) (from Ch. 121 1/2, par. 512)
Sec. 12. Delinquency charges. A retail installment contract or a retail charge agreement may provide for a delinquency and collection charge, on each installment in default for a period of not less than 10 days, in an amount not exceeding 5% of the installment on installments in excess of $200 or $10 on installments of $200 or less. Only one delinquency and collection charge may be collected on any installment regardless of the period during which it remains in default. In addition, a retail installment contract or a retail charge agreement may provide for the payment by the buyer of reasonable attorney's fees incurred in the collection or enforcement of the contract or retail charge agreement. Any clause or provision of any retail installment contract or retail charge agreement entered into after December 31, 1973, to the contrary notwithstanding with respect to attorney's fees incurred in the collection or enforcement of such contract or retail charge agreement the court in its discretion may award attorney's fees to either party as the interest of justice may require.
(Source: P.A. 90-437, eff. 1-1-98.)

(815 ILCS 405/12.1)
Sec. 12.1. Final installment. Fifteen days after the final installment is due as originally scheduled or deferred, the holder may compute and charge interest on any balance remaining unpaid, including unpaid default or deferment charges, at the annual percentage rate stated in the retail installment contract until fully paid or until reduced to judgment. At the time the final installment is due, the holder shall give notice to the buyer stating any amounts unpaid.
(Source: P.A. 90-437, eff. 1-1-98.)

(815 ILCS 405/13) (from Ch. 121 1/2, par. 513)
Sec. 13. No provision in a retail installment contract under which, in the absence of the buyer's default, the holder may, arbitrarily and without reasonable cause, accelerate the maturity of any part of or all of the amount owing thereunder is enforceable.
No provision in a retail installment contract under which the holder may accelerate the maturity of any part or all of the amount owing thereunder is enforceable, unless prior to such acceleration, the buyer has been in default for at least 30 days or the buyer has abandoned or destroyed the property or the holder has reasonable cause to believe that the buyer is about to leave the state.
No provision in a retail installment contract relieving the seller from liability for any remedies provided by law which the buyer may have against the seller under the contract is enforceable.
No provision in a retail installment contract purporting to waive any of the provisions of this Act is enforceable.
(Source: P.A. 90-437, eff. 1-1-98.)

(815 ILCS 405/14) (from Ch. 121 1/2, par. 514)
Sec. 14. The seller shall deliver to the buyer a copy of the retail installment contract signed by the seller. Any acknowledgment by the buyer of delivery of a copy of the contract must be printed or written in a size equal to at least 10 point bold type and, if contained in the contract, must appear directly above the legend required above the buyer's signature by Section 3. The buyer's written acknowledgment of delivery of a copy of the contract conforming to the requirements of this Act is conclusive proof of that delivery and of compliance with this Section in any action by or against an assignee of the contract without knowledge to the contrary when he purchases the contract. Until the seller delivers a copy of the contract to him, a buyer who has not received delivery of the goods or has not been furnished or rendered the services has the right to cancel his agreement and to receive a refund of all payments made and a return of all goods traded in to the seller on account of or in contemplation of the contract or, if those goods cannot be returned, the value thereof. However, this Section shall not apply when merchandise has been specially ordered or custom made to the specifications of the purchaser and evidence of such order is provided the seller.
(Source: P.A. 90-437, eff. 1-1-98.)

(815 ILCS 405/15) (from Ch. 121 1/2, par. 515)
Sec. 15. Notwithstanding Sections 4 and 5 and paragraph (a) of Section 3 of this Act, if delivery of the goods is not made at the time of the execution of the retail installment contract, and the contract so provides, the identifying number or marks of the goods or similar information and the due date of the first installment may be inserted by the seller in the seller's counterpart of the contract after it has been signed by the buyer.
(Source: Laws 1967, p. 2149.)

(815 ILCS 405/16) (from Ch. 121 1/2, par. 516)
Sec. 16. The seller or holder of a retail installment contract must give the buyer a written receipt for any payment made in cash. Upon the buyer's written request, the holder of a retail installment contract shall give or forward to the buyer a written statement of the amounts of payments and the total amount unpaid under the contract covering transactions during a period not to exceed 18 months from the date of the buyer's written request. A buyer is entitled to such a statement once every 6 months without charge. The holder may require payment of a charge not exceeding $10 for each additional statement furnished.
(Source: Laws 1967, p. 2149.)

(815 ILCS 405/17) (from Ch. 121 1/2, par. 517)
Sec. 17. An agreement by a buyer that he will not assert against the assignee or the holder of a retail installment contract executed by the buyer any claim or defense which he may have against the seller and the rights of a holder in due course of any negotiable note executed in connection with a retail installment contract are enforceable by an assignee or holder who takes his assignment or indorsement for value in good faith and without notice of a claim or defense unless:
(a) the assignee or holder is an affiliate of the seller. "Affiliate" includes a parent or subsidiary corporation, any person holding substantial common ownership of stock of the assignee and the seller and any person having the common ownership of the legal or commercial entities of assignee and seller;
(b) the assignee or the holder has actual knowledge or has received notice before the contract or note is acquired (1) of repetitive complaints of a substantial nature by other buyers to any governmental agency that the seller has failed or refused to perform his agreements with such buyers; and (2) of the failure of the seller to perform his agreements with such buyers within a reasonable time after the governmental agency has determined that the complaints are well-founded and has notified seller thereof, and the assignee, if known; or
(c) the assignee or the holder has actual knowledge or has received notice from its course of dealing with the seller or from its own records of substantial complaints by other buyers that seller has failed or refused to perform his agreements with such buyers within a reasonable time after such complaints are made.
(Source: Laws 1967, p. 2149.)

(815 ILCS 405/18) (from Ch. 121 1/2, par. 518)
Sec. 18. All defenses available against a holder in due course of a negotiable instrument under subsection (2) of Section 3-305 of the Uniform Commercial Code are available to a buyer under a retail installment contract notwithstanding any agreement to the contrary.
(Source: Laws 1967, p. 2149.)

(815 ILCS 405/19) (from Ch. 121 1/2, par. 519)
Sec. 19. Each person, other than a seller or holder, who signs a retail installment contract, retail charge agreement, or any other agreement or instrument in a retail installment transaction may be held liable only to the extent that he actually receives the goods sold or services furnished in the retail installment transaction, except that a parent or spouse who co-signs such contract, agreement or instrument may be held liable to the full extent of the deferred payment price notwithstanding such parent or spouse has not actually received the goods sold or services furnished under such retail installment transaction and except to the extent such person other than a seller or holder, signs in the capacity of a guarantor of collection.
The obligation of such guarantor is secondary, and not primary. The obligation arises only after the seller or holder has reduced his claim against the primary obligor and execution has been returned unsatisfied, or after the primary obligor has become insolvent or it is otherwise apparent that it is useless to proceed against him.
No provision in a retail installment contract obligating such guarantor is valid unless:
(1) there appears below the signature space provided for such guarantor the following:
"I, hereby guarantee the collection of the above described amount upon failure of the seller named herein to collect said amount from the buyer named herein."; and
(2) unless the guarantor, in addition to signing the retail installment contract, signs a separate instrument in the following form:

(815 ILCS 405/20) (from Ch. 121 1/2, par. 520)
Sec. 20. The holder of a contract, upon request by the buyer, may extend the scheduled due date of all or any part of any installment or installments, or renew or restate the unpaid time balance of the contract, the amounts and due dates of the installments, and may collect for that extension, renewal or restatement a refinance charge computed as follows: If the unpaid time balance of the contract is extended, renewed or restated, the holder may compute the refinance charge on an amount determined by adding to the unpaid balance the cost to the holder for insurance and official fees incidental to the refinancing and accrued delinquency and collection charges and deducting any refund credit which may be due the buyer for prepayment under Section 7 at the rate of finance charge applicable to the net balance at the time of refinancing.
(Source: P.A. 76-1780.)

(815 ILCS 405/21) (from Ch. 121 1/2, par. 521)
Sec. 21. If, in a retail installment transaction, a buyer makes any subsequent purchase of goods or services from a seller from whom he has previously purchased goods or services under one or more retail installment contracts, and the amounts under the previous contract or contracts have not been fully paid, the subsequent purchases may, at the seller's option, be included in and consolidated with one or more of the previous contracts. Each subsequent purchase must be evidenced by a separate retail installment contract under this Act, notwithstanding that the purchase may be included in and consolidated with one or more of those in the previous contracts. All of the provisions of this Act with respect to retail installment contracts apply to these subsequent purchases except as otherwise provided in this Section. If installment purchases are consolidated, the seller may, instead of having the buyer execute a retail installment contract for each subsequent purchase as provided in this Act, prepare a written memorandum of each subsequent purchase, in which case Sections 3 and 14 and paragraph (a) of Section 5 do not apply. Unless previously furnished in writing to the buyer by the seller, by sales slip, memoranda or otherwise, the memorandum must set forth with respect to each subsequent purchase the following:
(1) all items of disclosure required by Section 5 of

this Act for a retail installment contract;

(2) the outstanding balance of the previous contract

or contracts;

(3) the consolidated balance;
(4) the deferred payment price of the subsequent

purchase; and

(5) the revised Total of Payments applicable to the

previous contract or contracts and the subsequent purchase.

The seller must deliver to the buyer a copy of this memorandum before the due date of the first installment under the consolidated contract.
(Source: P.A. 90-437, eff. 1-1-98; 91-357, eff. 7-29-99.)

(815 ILCS 405/22) (from Ch. 121 1/2, par. 522)
Sec. 22. When subsequent purchases are made, if the seller has retained or taken a security interest in any of the goods purchased under any one of the contracts included in the consolidation he
(1) shall apply the entire amount of all payments made before the subsequent purchases to the previous purchases;
(2) shall allocate each payment on the consolidated contract after the subsequent purchases to all of the various purchases in the same ratio as the original cash sale prices of the various purchases bear to the total of all;
(3) may, at his option, where the amount of each installment payment is increased in connection with a subsequent purchase, allocate the subsequent payments by applying an amount equal to the original periodic payment to the previous purchase and the balance to the subsequent purchase. However, he must allocate the amount of any down payment on the subsequent purchase in its entirety to the subsequent purchase.
This Section does not apply to subsequent purchases involving equipment or other goods attached or affixed to goods previously purchased and not fully paid for, or to services in connection therewith rendered by the seller at the buyer's request.
(Source: Laws 1967, p. 2149.)

(815 ILCS 405/23) (from Ch. 121 1/2, par. 523)
Sec. 23. If a retail installment transaction is a sale of goods for a cash sale price of $150 or less where no security interest is retained or taken by the seller, the retail installment contract may consist of an original document signed by the retail buyer, stated to be applicable to purchases of goods or services to be made by the retail buyer from time to time. In such a case, the original document, together with the sales slip, account book or other written statement relating to each purchase, must set forth all of the information required by Sections 3, 4, 5 and 6 of this Act and constitutes the retail installment contract for each purchase. On each succeeding purchase under that original document, the sales slip, account book or other written statement may, at the option of the seller, constitute the memorandum required by Section 21.
(Source: Laws 1967, p. 2149.)

(815 ILCS 405/23.1)
Sec. 23.1. Other fees. The seller may charge a premium for insurance, in lieu of perfecting a security interest, to the extent that the premium does not exceed the fees paid to public officials for determining the existence of or for perfecting or satisfying a security interest. The premium must be disclosed in the itemization of the amount financed.
(Source: P.A. 90-437, eff. 1-1-98.)

(815 ILCS 405/24) (from Ch. 121 1/2, par. 524)
Sec. 24. Retail installment contracts negotiated and entered into by mail or telephone without personal solicitation by salesmen or other representatives of the seller and based upon a catalog of the seller or other printed solicitation clearly setting forth the cash sale prices and other terms of sales to be made through that medium, may be made as provided in this Section. The provisions of this Act with respect to retail installment contracts apply to those sales, except that the designation and notice provisions of paragraphs (b) and (c) of Section 3 are inapplicable to such contracts.
(Source: P.A. 90-437, eff. 1-1-98.)

(815 ILCS 405/25) (from Ch. 121 1/2, par. 525)
Sec. 25. Agreement requirements.
(a) A retail charge agreement must be in writing and must be signed by the buyer. If a charge agreement was executed on or after January 1, 1968, the seller must deliver or mail to the buyer a copy of that charge agreement before the date when the first payment is due under that agreement except where such charge agreement was negotiated by mail and otherwise meets the requirements of this Section. An acknowledgment of the delivery of the agreement when contained in the body of the charge agreement is presumptive proof of delivery in any action. All charge agreements executed on or after January 1, 1968 must state the amount or rate of the finance charge to be charged and paid pursuant thereto.
A retail charge agreement shall be deemed to be signed or accepted by the buyer if, after a request for a retail charge account, that retail charge agreement or application for a retail charge account is in fact signed by the buyer, or if that retail charge account is used by the buyer, or if that retail charge account is used by another person authorized by the buyer to use it. The retail charge agreement shall not become effective unless and until the buyer has received the disclosures required pursuant to the federal Truth in Lending Act (15 U.S.C. 1601 et seq.), and the buyer or a person authorized by the buyer uses the retail charge account.
(b) The seller under a holder of a retail charge agreement must promptly supply the buyer under the agreement, as of the end of each monthly period (which need not be a calendar month) or other regular period agreed upon by the seller and the buyer in which there is any unpaid balance under that agreement, a statement reciting the following terms (although not necessarily in the sequence stated):
(1) the unpaid balance under the retail charge

agreement at the beginning and end of the period;

(2) unless otherwise furnished by the seller to the

buyer by sales slip, memorandum, or otherwise, an identification of the goods or services purchased during the period, the cash price and the date of each purchase;

(3) the payments made by the buyer to the seller and

any other credits to the buyer during the period;

(4) the amount of any finance charge expressed as an

annual percentage rate.

(c) (Blank)
(d) Additionally, the following information shall be printed either on an application for a retail charge agreement, literature accompanying the application or on or with any retail charge account solicitation: (1) the annual percentage rate or rates of the finance charge applicable to the account, or if the rate is variable, that fact, and the rate as of a specified date or the index from which the rate is determined; (2) the annualized membership or participation fee or charge, if any; (3) the grace period, which is defined as the period within which any credit extended under such credit plan must be repaid to avoid incurring a finance charge represented in terms of an annual percentage rate, and if no such period is offered such fact shall be clearly stated; (4) transaction fees, if assessed, for the use of the charge account, a late payment charge, minimum finance charge and over limit charge. The term "solicitation" means written material mailed or any other solicitation in a written form which constitutes an application for, or an offer to open a charge account without completing an application.
Additional items may be included to explain the computations made in determining the amount to be paid by the buyer.
A retail charge agreement which complies with the Federal Truth in Lending Act, amendments thereto, and any regulations issued or which may be issued thereunder, shall be deemed to be in compliance with the provisions of this Section.
(Source: P.A. 88-546; 89-321, eff. 1-1-96; 89-635, eff. 8-9-96.)

(815 ILCS 405/25.1) (from Ch. 121 1/2, par. 525.1)
Sec. 25.1. (Repealed).
(Source: Repealed by P.A. 88-546.)

(815 ILCS 405/26) (from Ch. 121 1/2, par. 526)
Sec. 26. Unless otherwise limited by this Section, the parties shall have the rights and remedies provided in Article 9 of the Uniform Commercial Code with respect to default and disposition of collateral.
If the buyer has paid an amount equal to 60% or more of the deferred payment price at the time of his default under the contract and if the buyer, at the request of the holder and without legal proceedings, surrenders the goods to the holder in ordinary condition and free from malicious damage, the holder must, within a period of 5 days from the date of receipt of the goods at his place of business, elect either (a) to retain the goods and release the buyer from further obligation under the contract, or (b) to return the goods to the buyer at the holder's expense and be limited to an action to recover the balance of the indebtedness.
If the buyer has paid an amount equal to 30% or more of the deferred payment price at the time of repossession, the buyer may, within 15 days, redeem the collateral from the holder by tendering (a) the total of all unpaid amounts, including any unpaid delinquency or deferral charges due at the time of tender, without acceleration, and (b) performance necessary to cure any default other than nonpayment of the amounts due, and (c) any reasonable costs or fees incurred by the holder in the retaking of the goods. Tender of payment and performance pursuant to this Section restores to the buyer his rights under the contract as though no default had occurred. The buyer has a right to redeem the collateral from the holder only once under this Section.
(Source: P.A. 82-550.)

(815 ILCS 405/26.5)
Sec. 26.5. Relief concerning a retail installment contract default for military personnel in military service.
(a) In this Section:
"Military service" means any full-time training or duty, no matter how described under federal or State law, for which a service member is ordered to report by the President, Governor of a state, commonwealth, or territory of the United States, or other appropriate military authority.
"Service member" means a resident of Illinois who is a member of any component of the U.S. Armed Forces or the National Guard of any state, the District of Columbia, a commonwealth, or a territory of the United States.
(b) With respect to any act taken by a holder pursuant to Section 26, a buyer who is a service member that has entered military service, if the buyer entered into the retail installment contract before the buyer entered military service and on or after the effective date of this amendatory Act of the 97th General Assembly, may file a petition for relief, and the court shall do one or more of the following if the buyer's ability to pay the agreed retail installment contract payments is materially affected by the buyer's military service:
(1) stay any repossession of goods subject to the

retail installment contract for a period of 90 days after the buyer returns from military service, unless, in the opinion of the court, justice and equity require a longer or shorter period of time;

(2) adjust the obligation under the retail

installment contract by reducing the monthly payments and extending the term of the contract, provided that the adjustment preserves the interest of all parties to the contract; or

(3) stay the repossession of the goods or collateral

subject to the retail installment contract or stay the disposition of repossessed goods or collateral subject to the retail installment contract.

(c) In order to be eligible for the benefits granted to a service member under this Section, a service member must provide the court and the holder with a copy of the orders calling the service member to military service in excess of 29 consecutive days and of any orders further extending the service member's period of service.
(d) If a stay is granted under this Section, the court may grant the holder such relief as equity may require.
(e) In addition to any sanction available to the court for violation of a stay or order, a violation of this Section constitutes a civil rights violation under the Illinois Human Rights Act. All proceeds from the collection of any civil penalty imposed pursuant to the Illinois Human Rights Act under this subsection shall be deposited into the Illinois Military Family Relief Fund.
(Source: P.A. 97-913, eff. 1-1-13.)

(815 ILCS 405/27) (from Ch. 121 1/2, par. 527)
Sec. 27. Notwithstanding the provisions of any other statute, retail installment contracts executed after the effective date of this amendatory Act of 1981, there shall be no limit on the finance charges which may be charged, collected and received.
(Source: P.A. 90-437, eff. 1-1-98.)

(815 ILCS 405/28) (from Ch. 121 1/2, par. 528)
Sec. 28. Notwithstanding the provisions of any other statute, a retail charge agreement may provide for the charging, collection and receipt of finance charges at any specified rate on the unpaid balances incurred after the effective date of this amendatory Act of 1981. If a seller or holder under a retail charge agreement entered into on, prior to or after the effective date of this amendatory Act of 1981 notifies the retail buyer at least 15 days in advance of any lawful increase in the finance charges to be charged under the agreement, and the retail buyer, after the effective date of such notice, makes a new or additional purchase or incurs additional debt pursuant to the agreement, the increased finance charges may be applied only to any such new or additional purchase or additional debt incurred regardless of any other terms of the agreement. For purposes of determining the balances to which the increased interest rate applies, all payments and other credits may be deemed to be applied to the balance existing prior to the change in rate until that balance is paid in full.
(Source: P.A. 90-437, eff. 1-1-98.)

(815 ILCS 405/28.1) (from Ch. 121 1/2, par. 528.1)
Sec. 28.1. Upon the account holder's request, the total amount of finance charges charged to or paid by the account holder during the year shall be provided to the account holder within 60 days after the end of the year, or if the account has been terminated during such year, within 60 days after such termination.
(Source: P.A. 89-321, eff. 1-1-96.)

(815 ILCS 405/29) (from Ch. 121 1/2, par. 529)
Sec. 29. No retail seller whose sales are regulated under this Act may advertise to the public on price tags, on signs, in public media, or in any other manner that indicates or implies that the finance charge or interest rates he charges are in any way "recommended", "approved", "set" by the State government or by this Act.
(Source: P.A. 76-1780.)

(815 ILCS 405/29.1) (from Ch. 121 1/2, par. 529.1)
Sec. 29.1. (a) No advertisement to aid, promote, or assist directly or indirectly any extension of consumer credit may state:
(1) that a specific periodic consumer credit amount or installment amount can be arranged, unless the creditor usually and customarily arranges credit payments or installments for that period and in that amount.
(2) that a specified down payment is required in connection with any extension of consumer credit, unless the creditor usually and customarily arranges down payments in that amount.
(b) This Section applies to any advertisement to aid, promote, or assist directly or indirectly any consumer credit sale or other extension of credit subject to the provisions of this Act.
(c) If any advertisement to which this Section applies states the rate of a finance charge, the advertisement must state the rate of that charge expressed as an annual percentage rate.
(d) If any advertisement to which this Section applies states the amount of the down payment, if any, the amount of any installment payment, the dollar amount of any finance charge, or the number of installments or the period of repayment, then the advertisement must state all of the following items:
(1) The cash price.
(2) The down payment, if any.
(3) The number, amount, and due dates or period of payments scheduled to repay the indebtedness if the credit is extended.
(4) The rate of the time price differential expressed as an annual percentage rate.
(e) If a catalog or other multiple-page advertisement sets forth or gives information in sufficient detail to permit determination of the disclosures required by this Section in a table or schedule of credit terms, such catalog or multiple-page advertisement shall be considered a single advertisement provided:
(1) The table or schedule and the disclosures made therein are set forth clearly and conspicuously, and
(2) Any statement of credit terms appearing in any place other than in that table or schedule of credit terms clearly and conspicuously refers to the page or pages on which that table or schedule appears, unless that statement discloses all of the credit terms required to be stated under this Section. For the purpose of this subparagraph, cash price is not a credit term.
(f) A lender or creditor who complies with the federal Truth in Lending Act, amendments thereto, and any regulations issued or which may be issued thereunder, shall be deemed to be in compliance with the provisions of this Section.
(Source: P.A. 82-169.)

(815 ILCS 405/29.2) (from Ch. 121 1/2, par. 529.2)
Sec. 29.2. (Repealed).
(Source: Repealed by P.A. 88-546.)

(815 ILCS 405/30) (from Ch. 121 1/2, par. 530)
Sec. 30. The Attorney General or the State's Attorney of any county in this State may bring an action in the name of the State against any person to restrain and prevent any violation of this Act. In the enforcement of this Act, the Attorney General or the State's Attorney may accept an assurance of discontinuance of any act or practice deemed in violation of this Act from any person engaging in, or who has engaged in, that act or practice. Failure to perform the terms of any such assurance constitutes prima facie proof of a violation of this Act.
(Source: Laws 1967, p. 2149.)

(815 ILCS 405/31) (from Ch. 121 1/2, par. 531)
Sec. 31.
(a) Any person who knowingly violates this Act is guilty of a Class A misdemeanor.
(b) No person who violates this Act, except as a result of an accident or bona fide error of computation, may recover any finance charge, any delinquency or collection charge or any refinance charge in connection with the related retail installment contract or retail charge agreement.
(Source: P.A. 77-2265.)

(815 ILCS 405/32) (from Ch. 121 1/2, par. 532)
Sec. 32. If any provision of this Act or the application thereof to any person or circumstances is held invalid, the invalidity shall not affect other provisions or applications of this Act which can be effected without the invalid provision or application, and to this end the provisions of this Act are severable.
(Source: Laws 1967, p. 2149.)

(815 ILCS 405/33) (from Ch. 121 1/2, par. 533)
Sec. 33. The Retail Installment Sales Act, approved June 17, 1957, as amended, is repealed. Transactions entered into before January 1, 1968 and the rights, duties and interests flowing from them remain valid thereafter and may be satisfied, completed, consummated or enforced as required or permitted by the Retail Installment Sales Act repealed by this Act as though that repeal had not occurred.
(Source: Laws 1967, p. 2149.)



815 ILCS 406/ - Retail Sale and Distribution of Novelty Lighters Prohibition Act.

(815 ILCS 406/1) (was 720 ILCS 668/1)
Sec. 1. Short title. This Act may be cited as the Retail Sale and Distribution of Novelty Lighters Prohibition Act.
(Source: P.A. 96-1174, eff. 7-22-10.)

(815 ILCS 406/5) (was 720 ILCS 668/5)
Sec. 5. Findings. The General Assembly finds that novelty lighters have features that are attractive to children, including visual effects, flashing lights, musical sounds, and toy-like designs. Thousands of novelty lighters have been recalled because of the danger they present to public safety. The setting of fires by juveniles has been identified as the fastest growing fire threat in the United States, with more than 300 people killed annually, 30% of whom are children, and almost $1 billion in property has been destroyed.
(Source: P.A. 96-1174, eff. 7-22-10.)

(815 ILCS 406/10) (was 720 ILCS 668/10)
Sec. 10. Definition. For the purposes of this Act, "novelty lighter" means a mechanical or electrical device typically used for lighting cigarettes, cigars, or pipes that is designed to resemble a cartoon character, toy, gun, watch, musical instrument, vehicle, animal, food or beverage, or similar articles, or that plays musical notes, or has flashing lights, or has other entertaining features. A novelty lighter may operate on any fuel, including butane, isobutene, or liquid fuel. "Novelty lighter" does not include any of the following:
(1) A lighter manufactured before January 1, 1980.
(2) A lighter incapable of being fueled or lacking a

device necessary to produce combustion or a flame.

(3) Any mechanical or electrical device primarily

used to ignite fuel for fireplaces or for charcoal or gas grills.

(4) Standard disposable and refillable lighters that

are printed or decorated with logos, labels, decals, or artwork, or heat-shrinkable sleeves.

(Source: P.A. 96-1174, eff. 7-22-10.)

(815 ILCS 406/15) (was 720 ILCS 668/15)
Sec. 15. Prohibition against novelty lighters. A person may not sell at retail or distribute for retail sale in this State a novelty lighter. The prohibition specified in this Section does not apply to the transportation of novelty lighters through this State or the storage of novelty lighters in a warehouse or distribution center in this State that is closed to the public for purposes of retail sales.
(Source: P.A. 96-1174, eff. 7-22-10.)

(815 ILCS 406/20) (was 720 ILCS 668/20)
Sec. 20. Violation. A violation of Section 15 is a petty offense, for which a fine not to exceed $500 for each offense may be imposed. Each day that a person violates Section 15 is a separate offense. A person who is employed as a clerk by a retail establishment shall not be in violation of this Act unless he or she sells a novelty lighter with the intent to violate this Act.
(Source: P.A. 96-1174, eff. 7-22-10.)

(815 ILCS 406/25) (was 720 ILCS 668/25)
Sec. 25. Enforcement. This Act may be enforced by the Office of the State Fire Marshal, by a State, county, or municipal law enforcement officer, or by a municipal code enforcement officer.
(Source: P.A. 96-1174, eff. 7-22-10.)

(815 ILCS 406/99) (was 720 ILCS 668/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 96-1174, eff. 7-22-10.)



815 ILCS 407/ - Sale or Pledge of Goods by Minors Act.

(815 ILCS 407/0.01) (was 720 ILCS 345/0.01)
Sec. 0.01. Short title. This Act may be cited as the Sale or Pledge of Goods by Minors Act.
(Source: P.A. 86-1324.)

(815 ILCS 407/1) (was 720 ILCS 345/1)
Sec. 1. It shall be unlawful for any junk dealer, pawn broker, or any second hand dealer, either directly or indirectly, to purchase or receive by way of barter or exchange, or otherwise, anything of value, or to receive on deposit or pledge anything of value, as security for a loan of money, from any person, either male or female, under the age of their legal majorities respectively.
(Source: Laws 1911, p. 294.)

(815 ILCS 407/2) (was 720 ILCS 345/2)
Sec. 2. Any person violating the provisions of section 1 of this act shall, upon conviction, be guilty of a petty offense.
(Source: P.A. 77-2352.)



815 ILCS 408/ - Sale Price Ad Act.

(815 ILCS 408/0.01) (was 720 ILCS 350/0.01)
Sec. 0.01. Short title. This Act may be cited as the Sale Price Ad Act.
(Source: P.A. 86-1324.)

(815 ILCS 408/1) (was 720 ILCS 350/1)
Sec. 1. As used in this Act:
"Seller" means any person or legal entity that is in the business of selling consumer goods to the public.
"Consumer goods" means any machine, appliance, clothing, or like product bought for personal, family or household purposes.
"Advertise" or "Advertising" means a notice in a newspaper, magazine, pamphlet or flyer; an announcement on television, cable television, or radio; and any other method of communicating to the public.
(Source: P.A. 79-732.)

(815 ILCS 408/2) (was 720 ILCS 350/2)
Sec. 2. Whenever a seller advertises that consumer goods are for sale and that advertisement states the price of the consumer goods, the stated price must include all services incidental to the proper use of the goods by the purchaser, or the ad must state clearly that such services will be furnished at extra cost.
(Source: P.A. 91-357, eff. 7-29-99.)

(815 ILCS 408/3) (was 720 ILCS 350/3)
Sec. 3. Whenever a seller advertises that consumer goods are for sale without stating a price, but with words such as "prices reduced", "1/3 off", "50% off" or words of similar meaning, such ad shall clearly state whether services incidental to the proper use of the goods will require an extra charge.
(Source: P.A. 79-732.)

(815 ILCS 408/4) (was 720 ILCS 350/4)
Sec. 4. Violation of this Act is a business offense with a fine not to exceed $25.
(Source: P.A. 79-732.)



815 ILCS 410/ - Second-hand Watch Act.

(815 ILCS 410/0.01) (from Ch. 121 1/2, par. 191.9)
Sec. 0.01. Short title. This Act may be cited as the Second-hand Watch Act.
(Source: P.A. 86-1324.)

(815 ILCS 410/1) (from Ch. 121 1/2, par. 192)
Sec. 1. For the purposes of this Act:
"Consumer" shall mean an individual, firm, partnership, association or corporation who buys for own use or for the use of another but not for resale.
"Second-hand watch" means:
(1) A watch which, as a whole, the case thereof, or the movement thereof, has previously been sold to a consumer: Provided, however, that a watch which has been so sold, and is thereafter returned within sixty days from the date of such sale, either through an exchange or for credit, to the same person who sold such watch to the consumer, shall not be deemed to be a second-hand watch for the purpose of this Act, if such person keeps a written or printed record setting forth the name and address of the consumer, the date of the sale to the consumer, the name of the watch or its maker, and the serial numbers (if any) on the case and the movement of the watch or other distinguishing numbers or identification marks, the aforesaid record to be kept for at least three years from the date of the sale of the watch and to be open for inspection during all business hours by the State's attorney of the county in which such person is engaged in business; or
(2) Any watch whose case or movement, serial numbers or other distinguishing numbers or identification marks have been erased, defaced, removed, altered or covered.
(Source: Laws 1937, p. 500.)

(815 ILCS 410/2) (from Ch. 121 1/2, par. 193)
Sec. 2. Any person, or agent or employee thereof, who sells a second-hand watch, shall affix and keep affixed to the same a tag at least one inch in height and one and one-half inches in length, with the words "second-hand" legibly written or printed thereon in the English language. For the purposes of this Act, "sell" shall be deemed to include offer to sell or exchange, expose for sale or exchange, possess with intent to sell or exchange, and sell or exchange.
(Source: Laws 1937, p. 500.)

(815 ILCS 410/3) (from Ch. 121 1/2, par. 194)
Sec. 3. Any person, or agent or employee thereof, who sells a second-hand watch, shall deliver to the vendee a written invoice setting forth the name and address of the vendor, the name and address of the vendee, the date of the sale, the fact that the watch is second-hand, the name of the watch or its maker, and the serial numbers (if any), or other distinguishing numbers or identification marks on its case and movement. In the event the serial numbers or other distinguishing numbers or identification marks have been erased, defaced, removed, altered or covered, this shall be set forth in the invoice. A duplicate of the aforesaid invoice shall be kept on file by the vendor of such second-hand watch for at least one year from the date of the sale thereof and shall be open to inspection during all business hours by the State's attorney of the county in which the vendor is engaged in business.
(Source: Laws 1937, p. 500.)

(815 ILCS 410/4) (from Ch. 121 1/2, par. 195)
Sec. 4. Any person advertising second-hand watches for sale in any manner shall state clearly in such advertisement that the watches so advertised are second-hand watches. If such advertisement is printed or written, the fact that such watches are second-hand shall be printed or written in bold faced letters.
(Source: Laws 1937, p. 500.)

(815 ILCS 410/5) (from Ch. 121 1/2, par. 196)
Sec. 5.
Any violation of this Act shall constitute a Class B misdemeanor.
(Source: P.A. 77-2256.)



815 ILCS 413/ - Telephone Solicitations Act.

(815 ILCS 413/1)
Sec. 1. Short title. This Act may be cited as the Telephone Solicitations Act.
(Source: P.A. 88-288.)

(815 ILCS 413/5)
Sec. 5. Definitions. For purposes of this Act:
"Caller ID" means the display to the recipient of the call of the caller's telephone number or identity.
"Emergency telephone number" means any telephone number which accesses or calls a fire department, law enforcement agency, ambulance, hospital, medical center, poison control center, rape crisis center, suicide prevention center, rescue service, the 911 emergency access number provided by law enforcement agencies and police departments.
"Subscriber" means:
(1) A person who has subscribed to telephone service

from a telephone company; or

(2) Other persons living or residing with the

subscribing person.

"Telephone solicitation" means any communication through the use of a telephone by live operators for soliciting the sale of goods or services.
(Source: P.A. 95-331, eff. 8-21-07.)

(815 ILCS 413/10)
Sec. 10. Jurisdiction. No person shall solicit the sale of goods or services in this State except in accordance with this Act. The provisions of this Act shall not apply to telecommunications carriers as defined in Article XIII of the Public Utilities Act or to any bank, trust company, savings and loan association, credit union, licensee under the Consumer Installment Loan Act, licensed insurer, licensee under the Real Estate License Act of 2000, or any affiliate, subsidiary, employee, or agent of any such entities.
(Source: P.A. 90-541, eff. 6-1-98; 91-245, eff. 12-31-99.)

(815 ILCS 413/15)
Sec. 15. Method of operation.
(a) No person shall solicit the sale of goods or services in this State by placing a telephone call during the hours between 9 p.m. and 8 a.m.
(b) A live operator soliciting the sale of goods or services shall:
(1) immediately state his or her name, the name of

the business or organization being represented, and the purpose of the call; and

(2) inquire at the beginning of the call whether the

person called consents to the solicitation; and

(3) if the person called requests to be taken off the

contact list of the business or organization, the operator must refrain from calling that person again and take all steps necessary to have that person's name and telephone number removed from the contact records of the business or organization so that the person will not be contacted again by the business or organization. Compliance with Section 310.4(b) of the Federal Trade Commission's Telemarketing Sales Rule shall constitute compliance with this subsection (b)(3) of this Section.

(c) A person may not solicit the sale of goods or services by telephone in a manner that impedes the function of any caller ID when the telephone solicitor's service or equipment is capable of allowing the display of the solicitor's telephone number.
(Source: P.A. 90-541, eff. 6-1-98; 91-182, eff. 1-1-00.)

(815 ILCS 413/20)
Sec. 20. Exemptions.
(a) Except as provided in subsection (b), the provisions of this Act shall not apply to telephone calls made by an autodialer. The provisions of this Act do not apply to telephone calls made by a person who is a registered dealer, registered investment adviser, or registered salesperson under Section 8 of the Illinois Securities Law of 1953 or who is registered as a broker-dealer, registered representative, or salesperson of a broker-dealer under the federal securities laws, when performing acts within the scope of that registration.
(b) Notwithstanding the provisions of subsection (a), all telephone calls must be made in compliance with the requirements of subsection (c) of Section 15.
(Source: P.A. 91-182, eff. 1-1-00.)

(815 ILCS 413/23)
Sec. 23. Limited exemption.
(a) Except as provided in subsection (b), the provisions of this Act shall not apply to any licensed insurance company, its licensed employees or agents when performing acts within the scope of their licenses in relation to existing customers or policyholders, or employees of licensed agents.
(b) Notwithstanding the provisions of subsection (a), all telephone calls must be made in compliance with the requirements of subsection (c) of Section 15.
(Source: P.A. 91-182, eff. 1-1-00.)

(815 ILCS 413/25)
Sec. 25. Violations.
(a) It is a violation of this Act to make or cause to be made telephone calls to any emergency telephone number as defined in Section 5 of this Act. It is a violation of this Act to make or cause to be made telephone calls in a manner that does not comply with Section 15.
(b) It is a violation of this Act to continue with a solicitation placed by a live operator without the consent of the called party.
(c) It is an unlawful act or practice and a violation of this Act for any person engaged in telephone solicitation to obtain or submit for payment a check, draft, or other form of negotiable paper drawn on a person's checking, savings, or other account or on a bond without the person's express written consent.
(d) Enforcement by customer. Any customer injured by a violation of this Act may bring an action for the recovery of damages. Judgment may be entered for 3 times the amount at which the actual damages are assessed, plus costs and reasonable attorney fees.
(e) Enforcement by Attorney General. Violation of any of the provisions of this Act is an unlawful practice under Section 2Z of the Consumer Fraud and Deceptive Business Practices Act. All remedies, penalties, and authority granted to the Attorney General by that Act shall be available to him for the enforcement of this Act. In any action brought by the Attorney General to enforce this Act, the court may order that persons who incurred actual damages be awarded the amount at which actual damages are assessed.
(Source: P.A. 91-182, eff. 1-1-00; 91-761, eff. 1-1-01.)

(815 ILCS 413/30)
Sec. 30. (Amendatory provisions; text omitted).
(Source: P.A. 88-288; text omitted.)



815 ILCS 414/ - Ticket Sale and Resale Act.

(815 ILCS 414/0.01) (was 720 ILCS 375/0.01)
Sec. 0.01. Short title. This Act may be cited as the Ticket Sale and Resale Act.
(Source: P.A. 94-20, eff. 6-14-05.)

(815 ILCS 414/1) (was 720 ILCS 375/1)
Sec. 1. Sale of tickets other than at box office prohibited; exceptions.
(a) It is unlawful for any person, firm or corporation, owner, lessee, manager, trustee, or any of their employees or agents, owning, conducting, managing or operating any theater, circus, baseball park, or place of public entertainment or amusement where tickets of admission are sold for any such places of amusement or public entertainment to sell or permit the sale, barter or exchange of such admission tickets at any other place than in the box office or on the premises of such theater, circus, baseball park, or place of public entertainment or amusement, but nothing herein prevents such theater, circus, baseball park, or place of public entertainment or amusement from placing any of its admission tickets for sale at any other place at the same price such admission tickets are sold by such theater, circus, baseball park, or other place of public entertainment or amusement at its box office or on the premises of such places, at the same advertised price or printed rate thereof.
(b) Any term or condition of the original sale of a ticket to any theater, circus, baseball park, or place of public entertainment or amusement where tickets of admission are sold that purports to limit the terms or conditions of resale of the ticket (including but not limited to the resale price of the ticket) is unenforceable, null, and void if the resale transaction is carried out by any of the means set forth in subsections (b), (c), (d), and (e) of Section 1.5 of this Act. This subsection shall not apply to a term or condition of the original sale of a ticket to any theater, circus, baseball park, or place of public entertainment or amusement where tickets of admission are sold that purports to limit the terms or conditions of resale of a ticket specifically designated as seating in a special section for a person with a physical disability.
(Source: P.A. 99-78, eff. 7-20-15.)

(815 ILCS 414/1.5) (was 720 ILCS 375/1.5)
Sec. 1.5. Sale of tickets at more than face value prohibited; exceptions.
(a) Except as otherwise provided in subsections (b), (c), (d), (e), and (f-5) of this Section and in Section 4, it is unlawful for any person, persons, firm or corporation to sell tickets for baseball games, football games, hockey games, theatre entertainments, or any other amusement for a price more than the price printed upon the face of said ticket, and the price of said ticket shall correspond with the same price shown at the box office or the office of original distribution.
(b) This Act does not apply to the resale of tickets of admission to a sporting event, theater, musical performance, or place of public entertainment or amusement of any kind for a price in excess of the printed box office ticket price by a ticket broker who meets all of the following requirements:
(1) The ticket broker is duly registered with the

Office of the Secretary of State on a registration form provided by that Office. The registration must contain a certification that the ticket broker:

(A) engages in the resale of tickets on a regular

and ongoing basis from one or more permanent or fixed locations located within this State;

(B) maintains as the principal business activity

at those locations the resale of tickets;

(C) displays at those locations the ticket

broker's registration;

(D) maintains at those locations a listing of the

names and addresses of all persons employed by the ticket broker;

(E) is in compliance with all applicable federal,

State, and local laws relating to its ticket selling activities, and that neither the ticket broker nor any of its employees within the preceding 12 months have been convicted of a violation of this Act; and

(F) meets the following requirements:
(i) the ticket broker maintains a toll free

number specifically dedicated for Illinois consumer complaints and inquiries concerning ticket sales;

(ii) the ticket broker has adopted a code

that advocates consumer protection that includes, at a minimum:

(a-1) consumer protection guidelines;
(b-1) a standard refund policy. In the

event a refund is due, the ticket broker shall provide that refund without charge other than for reasonable delivery fees for the return of the tickets; and

(c-1) standards of professional conduct;
(iii) the ticket broker has adopted a

procedure for the binding resolution of consumer complaints by an independent, disinterested third party and thereby submits to the jurisdiction of the State of Illinois; and

(iv) the ticket broker has established and

maintains a consumer protection rebate fund in Illinois in an amount in excess of $100,000, which must be cash available for immediate disbursement for satisfaction of valid consumer complaints.

Alternatively, the ticket broker may fulfill the

requirements of subparagraph (F) of this paragraph (1) if the ticket broker certifies that he or she belongs to a professional association organized under the laws of this State, or organized under the laws of any other state and authorized to conduct business in Illinois, that has been in existence for at least 3 years prior to the date of that broker's registration with the Office of the Secretary of State, and is specifically dedicated, for and on behalf of its members, to provide and maintain the consumer protection requirements of subparagraph (F) of this paragraph (1) to maintain the integrity of the ticket brokerage industry.

(2) (Blank).
(3) The ticket broker and his employees must not

engage in the practice of selling, or attempting to sell, tickets for any event while sitting or standing near the facility at which the event is to be held or is being held unless the ticket broker or his or her employees are on property they own, lease, or have permission to occupy.

(4) The ticket broker must comply with all

requirements of the Retailers' Occupation Tax Act and collect and remit all other applicable federal, State and local taxes in connection with the ticket broker's ticket selling activities.

(5) Beginning January 1, 1996, no ticket broker shall

advertise for resale any tickets within this State unless the advertisement contains the name of the ticket broker and the Illinois registration number issued by the Office of the Secretary of State under this Section.

(6) Each ticket broker registered under this Act

shall pay an annual registration fee of $100.

(c) This Act does not apply to the sale of tickets of admission to a sporting event, theater, musical performance, or place of public entertainment or amusement of any kind for a price in excess of the printed box office ticket price by a reseller engaged in interstate or intrastate commerce on an Internet auction listing service duly registered with the Office of the Secretary of State on a registration form provided by that Office. This subsection (c) applies to both sales through an online bid submission process and sales at a fixed price on the same website or interactive computer service as an Internet auction listing service.
This subsection (c) applies to resales described in this subsection only if the operator of the Internet auction listing service meets the following requirements:
(1) the operator maintains a listing of the names and

addresses of its corporate officers;

(2) the operator is in compliance with all applicable

federal, State, and local laws relating to ticket selling activities, and the operator's officers and directors have not been convicted of a violation of this Act within the preceding 12 months;

(3) the operator maintains, either itself or through

an affiliate, a toll free number dedicated for consumer complaints;

(4) the operator provides consumer protections that

include at a minimum:

(A) consumer protection guidelines;
(B) a standard refund policy that guarantees to

all purchasers that it will provide and in fact provides a full refund of the amount paid by the purchaser (including, but not limited to, all fees, regardless of how characterized) if the following occurs:

(i) the ticketed event is cancelled and the

purchaser returns the tickets to the seller or Internet auction listing service; however, reasonable delivery fees need not be refunded if the previously disclosed guarantee specifies that the fees will not be refunded if the event is cancelled;

(ii) the ticket received by the purchaser

does not allow the purchaser to enter the ticketed event for reasons that may include, without limitation, that the ticket is counterfeit or that the ticket has been cancelled by the issuer due to non-payment, unless the ticket is cancelled due to an act or omission by such purchaser;

(iii) the ticket fails to conform to its

description on the Internet auction listing service; or

(iv) the ticket seller willfully fails to

send the ticket or tickets to the purchaser, or the ticket seller attempted to deliver the ticket or tickets to the purchaser in the manner required by the Internet auction listing service and the purchaser failed to receive the ticket or tickets; and

(C) standards of professional conduct;
(5) the operator has adopted an independent and

disinterested dispute resolution procedure that allows resellers or purchasers to file complaints against the other and have those complaints mediated or resolved by a third party, and requires the resellers or purchasers to submit to the jurisdiction of the State of Illinois for complaints involving a ticketed event held in Illinois;

(6) the operator either:
(A) complies with all applicable requirements of

the Retailers' Occupation Tax Act and collects and remits all applicable federal, State, and local taxes; or

(B) publishes a written notice on the website

after the sale of one or more tickets that automatically informs the ticket reseller of the ticket reseller's potential legal obligation to pay any applicable local amusement tax in connection with the reseller's sale of tickets, and discloses to law enforcement or other government tax officials, without subpoena, the name, city, state, telephone number, e-mail address, user ID history, fraud complaints, and bidding and listing history of any specifically identified reseller or purchaser upon the receipt of a verified request from law enforcement or other government tax officials relating to a criminal investigation or alleged illegal activity; and

(7) the operator either:
(A) has established and maintains a consumer

protection rebate fund in Illinois in an amount in excess of $100,000, which must be cash available for immediate disbursement for satisfaction of valid consumer complaints; or

(B) has obtained and maintains in force an errors

and omissions insurance policy that provides at least $100,000 in coverage.

(d) This Act does not apply to the resale of tickets of admission to a sporting event, theater, musical performance, or place of public entertainment or amusement of any kind for a price in excess of the printed box office ticket price conducted at an auction solely by or for a not-for-profit organization for charitable purposes under clause (a)(1) of Section 10-1 of the Auction License Act.
(e) This Act does not apply to the resale of a ticket for admission to a baseball game, football game, hockey game, theatre entertainment, or any other amusement for a price more than the price printed on the face of the ticket and for more than the price of the ticket at the box office if the resale is made through an Internet website whose operator meets the following requirements:
(1) the operator has a business presence and physical

street address in the State of Illinois and clearly and conspicuously posts that address on the website;

(2) the operator maintains a listing of the names of

the operator's directors and officers, and is duly registered with the Office of the Secretary of State on a registration form provided by that Office;

(3) the operator is in compliance with all applicable

federal, State, and local laws relating to its ticket reselling activities regulated under this Act, and the operator's officers and directors have not been convicted of a violation of this Act within the preceding 12 months;

(4) the operator maintains a toll free number

specifically dedicated for consumer complaints and inquiries regarding ticket resales made through the website;

(5) the operator either:
(A) has established and maintains a consumer

protection rebate fund in Illinois in an amount in excess of $100,000, which must be cash available for immediate disbursement for satisfaction of valid consumer complaints; or

(B) has obtained and maintains in force an errors

and omissions policy of insurance in the minimum amount of $100,000 for the satisfaction of valid consumer complaints;

(6) the operator has adopted an independent and

disinterested dispute resolution procedure that allows resellers or purchasers to file complaints against the other and have those complaints mediated or resolved by a third party, and requires the resellers or purchasers to submit to the jurisdiction of the State of Illinois for complaints involving a ticketed event held in Illinois;

(7) the operator either:
(A) complies with all applicable requirements of

the Retailers' Occupation Tax Act and collects and remits all applicable federal, State, and local taxes; or

(B) publishes a written notice on the website

after the sale of one or more tickets that automatically informs the ticket reseller of the ticket reseller's potential legal obligation to pay any applicable local amusement tax in connection with the reseller's sale of tickets, and discloses to law enforcement or other government tax officials, without subpoena, the name, city, state, telephone number, e-mail address, user ID history, fraud complaints, and bidding and listing history of any specifically identified reseller or purchaser upon the receipt of a verified request from law enforcement or other government tax officials relating to a criminal investigation or alleged illegal activity; and

(8) the operator guarantees to all purchasers that it

will provide and in fact provides a full refund of the amount paid by the purchaser (including, but not limited to, all fees, regardless of how characterized) if any of the following occurs:

(A) the ticketed event is cancelled and the

purchaser returns the tickets to the website operator; however, reasonable delivery fees need not be refunded if the previously disclosed guarantee specifies that the fees will not be refunded if the event is cancelled;

(B) the ticket received by the purchaser does

not allow the purchaser to enter the ticketed event for reasons that may include, without limitation, that the ticket is counterfeit or that the ticket has been cancelled by the issuer due to non-payment, unless the ticket is cancelled due to an act or omission by the purchaser;

(C) the ticket fails to conform to its

description on the website; or

(D) the ticket seller willfully fails to send the

ticket or tickets to the purchaser, or the ticket seller attempted to deliver the ticket or tickets to the purchaser in the manner required by the website operator and the purchaser failed to receive the ticket or tickets.

Nothing in this subsection (e) shall be deemed to imply any limitation on ticket sales made in accordance with subsections (b), (c), and (d) of this Section or any limitation on sales made in accordance with Section 4.
(f) The provisions of subsections (b), (c), (d), and (e) of this Section apply only to the resale of a ticket after the initial sale of that ticket. No reseller of a ticket may refuse to sell tickets to another ticket reseller solely on the basis that the purchaser is a ticket reseller or ticket broker authorized to resell tickets pursuant to this Act.
(f-5) In addition to the requirements imposed under subsections (b), (c), (d), (e), and (f) of this Section, ticket brokers and resellers must comply with the requirements of this subsection. Before accepting any payment from a purchaser, a ticket broker or reseller must disclose to the purchaser in a clear, conspicuous, and readily noticeable manner the following information:
(1) the registered name and city of the event venue;
(2) that the ticket broker or reseller is not the

event venue box office or its licensed ticket agent, but is, instead, a ticket broker or reseller and that lost or stolen tickets may be reissued only by ticket brokers or resellers;

(3) whether it is registered under this Act; and
(4) its refund policy, name, and contact information.
Before selling and accepting payment for a ticket, a ticket broker or reseller must require the purchaser to acknowledge by an affirmative act the disclosures required under this subsection. The disclosures required by this subsection must be made in a clear and conspicuous manner, appear together, and be preceded by the heading "IMPORTANT NOTICE" which must be in bold face font that is larger than the font size of the required disclosures.
Ticket brokers and resellers must guarantee a full refund of the amount paid by the purchaser, including handling and delivery fees, if any of the following occurs:
(1) the ticket received by the purchaser does not

grant the purchaser admission to the event described on the ticket, unless it is due to an act or omission by the purchaser;

(2) the ticket fails to conform substantially to its

description as advertised; or

(3) the event for which the ticket has been resold is

cancelled and not rescheduled.

This subsection (f-5) does not apply to an Internet auction listing service.
(g) The provisions of Public Act 89-406 are severable under Section 1.31 of the Statute on Statutes.
(h) The provisions of this amendatory Act of the 94th General Assembly are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 99-431, eff. 1-1-16; 100-534, eff. 9-22-17.)

(815 ILCS 414/2) (was 720 ILCS 375/2)
Sec. 2. (a) Whoever violates any of the provisions of Section 1.5 of this Act shall be guilty of a Class A misdemeanor and may be fined up to $5,000.00 for each offense and whoever violates any other provision of this Act may be enjoined and be required to make restitution to all injured consumers upon application for injunctive relief by the State's Attorney or Attorney General and shall also be guilty of a Class A misdemeanor, and any owner, lessee, manager or trustee convicted under this Act shall, in addition to the penalty herein provided, forfeit the license of such theatre, circus, baseball park, or place of public entertainment or amusement so granted and the same shall be revoked by the authorities granting the same.
(b) Tickets sold or offered for sale by a person, firm or corporation in violation of Section 1.5 of this Act may be confiscated by a court on motion of the Attorney General, a State's Attorney, the sponsor of the event for which the tickets are being sold, or the owner or operator of the facility at which the event is to be held, and may be donated by order of the court to an appropriate organization as defined under Section 2 of the Charitable Games Act.
(c) The Attorney General, a State's Attorney, the sponsor of an event for which tickets are being sold, or the owner or operator of the facility at which an event is to be held may seek an injunction restraining any person, firm or corporation from selling or offering for sale tickets in violation of the provisions of this Act. In addition, on motion of the Attorney General, a State's Attorney, the sponsor of an event for which tickets are being sold, or the owner or operator of the facility at which an event is to be held, a court may permanently enjoin a person, firm or corporation found guilty of violating Section 1.5 of this Act from engaging in the offer or sale of tickets.
(Source: P.A. 99-78, eff. 7-20-15.)

(815 ILCS 414/3) (was 720 ILCS 375/3)
Sec. 3. Whoever, upon the purchase of such admission tickets as herein provided, feels himself aggrieved or injured by paying for such tickets any sum in excess of the advertised price or printed rate, or any sum in excess of the price originally charged at the box office or place where such admission tickets usually are sold by the management of any such place of entertainment or amusement, has, irrespective of the penalties herein provided, a right of action in his name and against such person, firm, corporation, owner, lessee, manager, trustee, or any of their agents or employees owning, conducting, managing or operating any such theater, circus, baseball park or place of public entertainment or amusement, to recover for each ticket for which an overcharge was made contrary to the provisions of this Act, a sum of $100, which may be recovered in a civil action before the circuit court in this State.
(Source: P.A. 84-1103.)

(815 ILCS 414/4) (was 720 ILCS 375/4)
Sec. 4. Nothing contained in this Act was ever intended to prohibit nor shall ever be deemed to prohibit a ticket seller, with consent of the sponsor of such baseball game, football game, hockey game, theatre entertainment or other amusement, from collecting a reasonable service charge, in addition to the printed box office ticket price, from a ticket purchaser in return for service actually rendered.
(Source: P.A. 80-1245.)



815 ILCS 415/ - Transportation Ticket Fraud Act.

(815 ILCS 415/0.01) (from Ch. 114, par. 104.9)
Sec. 0.01. Short title. This Act may be cited as the Transportation Ticket Fraud Act.
(Source: P.A. 86-1324.)

(815 ILCS 415/1) (from Ch. 114, par. 105)
Sec. 1. That it shall be the duty of owner or owners of any railroad or steamboat for the transportation of passengers, to provide each agent, who may be authorized to sell tickets, or other certificates entitling the holder to travel upon any railroad or steamboat, with a certificate setting forth the authority of such agent to make such sales; which certificate shall be duly attested by the corporate seal of the owner of such railroad or steamboat.
(Source: Laws 1875, p. 81.)

(815 ILCS 415/2) (from Ch. 114, par. 106)
Sec. 2. That it shall not be lawful for any person not possessed of such authority, so evidenced, to sell, barter, or transfer, for any consideration whatever, the whole or any part of any ticket or tickets, passes, or other evidences of the holder's title to travel on any railroad or steamboat, whether the same be situated, operated or owned within or without the limits of this state.
(Source: Laws 1875, p. 81.)

(815 ILCS 415/3) (from Ch. 114, par. 107)
Sec. 3.
That any person or persons violating the provisions of the second section of this act shall be deemed guilty of Class A misdemeanor.
(Source: P.A. 77-2203.)

(815 ILCS 415/4) (from Ch. 114, par. 108)
Sec. 4. That it shall be the duty of every agent who shall be authorized to sell tickets, or parts of tickets, or other evidences of the holder's title to travel, to exhibit to any person desiring to purchase a ticket, or to any officer of the law who may request him, the certificate of his authority thus to sell, and to keep said certificate posted in a conspicuous place in his office for the information of travelers.
(Source: Laws 1875, p. 81.)

(815 ILCS 415/5) (from Ch. 114, par. 109)
Sec. 5. That it shall be the duty of the owner or owners of railroad or steamboat, by their agents or managers, to provide for the redemption of the whole, or any parts or coupons of any ticket or tickets, as they may have sold, as the purchaser, for any reason, has not used, and does not desire to use, at a rate which shall be equal to the difference between the price paid for the whole ticket and the cost of a ticket between the points for which the proportion of said ticket was actually used; and the sale by any person of the unused portion of any ticket otherwise than by the presentation of the same for redemption, as provided for in this section, shall be deemed to be a violation of the provisions of this act, and shall be punished as is hereinbefore provided: Provided, that this act shall not prohibit any person who has purchased a ticket from any agent authorized by this act, with the bona fide intention of traveling upon the same, from selling any part of the same to any other person.
(Source: Laws 1875, p. 81.)

(815 ILCS 415/6) (from Ch. 114, par. 110)
Sec. 6.
Any railroad or steamboat company that shall, by any of its agents in this state, refuse to redeem any of its tickets or parts of tickets as prescribed in section five of this act, shall be guilty of a petty offense for each offense, to the People of the State of Illinois, and it shall be unlawful for said company, subsequent to such refusal, to sell any ticket or tickets in this state until such fine is paid.
(Source: P.A. 77-2203.)



815 ILCS 417/ - Title Page Act.

(815 ILCS 417/1) (was 720 ILCS 380/1)
Sec. 1. Any person who knowingly sells, offers or exposes for sale (except in bulk as waste paper) any newspaper, magazine, periodical or other publication, except a rare book, manuscript or educational text, from which the cover or title page has been removed, or from which the title, trade name, trade mark or other identification mark has been removed or obliterated, is guilty of a petty offense.
(Source: P.A. 77-2830.)

(815 ILCS 417/1a) (was 720 ILCS 380/1a)
Sec. 1a. Short title. This Act may be cited as the Title Page Act.
(Source: P.A. 86-1324.)

(815 ILCS 417/2) (was 720 ILCS 380/2)
Sec. 2. Whoever violates any of the provisions of this Act shall be guilty of a petty offense and fined not less than $25 nor more than $100.
(Source: P.A. 77-2249.)



815 ILCS 420/ - Travel Promotion Consumer Protection Act.

(815 ILCS 420/1) (from Ch. 121 1/2, par. 1851)
Sec. 1. Short title. This Act shall be known and may be cited as the Travel Promotion Consumer Protection Act.
(Source: P.A. 91-357, eff. 7-29-99.)

(815 ILCS 420/2) (from Ch. 121 1/2, par. 1852)
Sec. 2. Definitions.
(a) "Travel promoter" means a person, including a tour operator, who sells, provides, furnishes, contracts for, arranges or advertises that he or she will arrange wholesale or retail transportation by air, land, sea or navigable stream, either separately or in conjunction with other services. "Travel promoter" does not include (1) an air carrier; (2) a sea carrier; (3) an officially appointed agent of an air carrier who is a member in good standing of the Airline Reporting Corporation; (4) a travel promoter who has in force $1,000,000 or more of liability insurance coverage for professional errors and omissions and a surety bond or equivalent surety in the amount of $100,000 or more for the benefit of consumers in the event of a bankruptcy on the part of the travel promoter; or (5) a riverboat subject to regulation under the Riverboat Gambling Act.
(b) "Advertise" means to make any representation in the solicitation of passengers and includes communication with other members of the same partnership, corporation, joint venture, association, organization, group or other entity.
(c) "Passenger" means a person on whose behalf money or other consideration has been given or is to be given to another, including another member of the same partnership, corporation, joint venture, association, organization, group or other entity, for travel.
(d) "Ticket or voucher" means a writing or combination of writings which is itself good and sufficient to obtain transportation and other services for which the passenger has contracted.
(Source: P.A. 91-357, eff. 7-29-99.)

(815 ILCS 420/3) (from Ch. 121 1/2, par. 1853)
Sec. 3. A travel promoter shall not advertise that air or sea transportation is or may be available unless he has, prior to such advertisement, contracted for the transportation advertised with an air or sea carrier.
(Source: P.A. 85-995.)

(815 ILCS 420/4) (from Ch. 121 1/2, par. 1854)
Sec. 4. A travel promoter shall not receive money or other valuable consideration in payment for air or sea transportation or any other services offered by the travel promoter in conjunction with such transportation unless, at the time of such receipt, the travel promoter furnishes to the person making such payment a written statement clearly and conspicuously setting forth the following information:
(a) the name, business address and telephone number of the travel promoter;
(b) the amount paid, the date of payment, the purpose of the payment and an itemized statement of the balance due, if any;
(c) the location and number of the trust account required by Section 6 of this Act;
(d) the name of the carrier with which the travel promoter has contracted to provide the transportation, the type of equipment to be used, and the date, time and place of each departure;
(e) a detailed description of any other services provided in conjunction with the transportation;
(f) the conditions, if any, upon which the contract between the travel promoter and the passenger may be canceled, and the rights and obligations of all parties in the event of such cancellation;
(g) the conditions, if any, upon which the contract between the travel promoter and the carrier or other service provider may be canceled, and the right and obligations of all parties in the event of such cancellation;
(h) a statement, in eight point boldface type, that upon cancellation of the transportation through no fault of the passenger, all sums paid to the travel promoter for services not performed in accordance with the contract between the travel promoter and the passenger will be, unless the passenger otherwise advises the travel promoter in writing, promptly refunded by the travel promoter to the passenger or the party who contracted on behalf of the passenger.
(Source: P.A. 85-995.)

(815 ILCS 420/5) (from Ch. 121 1/2, par. 1855)
Sec. 5. (a) In the event the transportation contracted for is canceled through no fault of the passenger, and unless the passenger otherwise advises the travel promoter in writing, the travel promoter shall promptly return to the passenger all money paid for services not performed and goods not delivered in accordance with the contract.
(b) Any misrepresentation with regard to the date, time and place of any departure or arrival, the type of aircraft, ship or other mode of transportation, or other material element of the contract shall be deemed to be a cancellation necessitating the refund required by this Section.
(Source: P.A. 85-995.)

(815 ILCS 420/6) (from Ch. 121 1/2, par. 1856)
Sec. 6. (a) A travel promoter shall deposit 90 percent of all sums received, including but not limited to those made by cash, credit card or any other method of payment, for air or sea transportation or any other services or goods offered by the travel promoter in conjunction with that transportation, directly into a trust account in a federally insured bank or savings and loan association.
(b) The trust required by this Section shall be created and maintained for the benefit of the persons paying money to the travel promoter. The travel promoter shall not in any manner encumber the corpus of such account and shall not withdraw money therefrom except: (1) in partial or full payment for the goods or services contracted for by the passengers to the carrier or person providing the other goods or services offered by the travel promoter, or (2) to make the refunds as required by this Act or provided for by written contract between the travel promoter and passengers. This Section shall not prevent the withdrawal from the trust account of any interest earned and credited to the trust account for the sole benefit of the travel promoter, after all goods and services have been provided as contracted for, or the withdrawal at that time of any other sums on deposit in that account.
(Source: P.A. 85-995.)

(815 ILCS 420/7) (from Ch. 121 1/2, par. 1857)
Sec. 7. Violation of any of the provisions of this Act is an unlawful practice pursuant to Section 2Z of the Consumer Fraud and Deceptive Business Practices Act. All remedies, penalties and authority granted to the Attorney General by that Act shall be available to the Attorney General for the enforcement of this Act. In any action brought by the Attorney General to enforce this Act, the court may order that persons who incurred actual damages be awarded the amount at which actual damages are assessed.
(Source: P.A. 92-16, eff. 6-28-01.)



815 ILCS 423/ - Uneconomic Practices Act.

(815 ILCS 423/0.01) (was 720 ILCS 385/0.01)
Sec. 0.01. Short title. This Act may be cited as the Uneconomic Practices Act.
(Source: P.A. 86-1324.)

(815 ILCS 423/1) (was 720 ILCS 385/1)
Sec. 1. No person, firm or corporation engaged in any business enterprise in this state shall, by any method or procedure, directly or indirectly, by itself or through a subsidiary agency owned or controlled in whole or in part by such person, firm or corporation, sell or procure for sale or have in its possession or under its control for sale to its employees or any person, any article, material, product or merchandise of whatsoever nature not of his or its own production or not handled in his or its regular course of trade, excepting meals, cigarettes and tobacco, and excepting such specialized appliances and paraphernalia as may be required in said business enterprise for the safety or health of its employees. The provisions of this section shall not apply to associations organized under "An Act to provide for the incorporation of cooperative associations for pecuniary profit," filed July 8, 1915, as amended, or to associations organized under "An Act in relation to Agricultural Cooperative Associations and Societies," approved June 21, 1923, as amended.
(Source: Laws 1941, vol. 1, p. 1119.)

(815 ILCS 423/2) (was 720 ILCS 385/2)
Sec. 2. Any person, firm or corporation violating the provisions of this act shall be deemed guilty of a business offense and upon conviction thereof shall be punished for the first offense by a fine of not less than one hundred dollars nor more than five hundred dollars, and for a second or subsequent offense by a fine of not less than five hundred dollars nor more than one thousand dollars. Each act done, prohibited by this act, shall constitute a separate violation and offense hereunder.
(Source: P.A. 77-2257.)



815 ILCS 425/ - Illinois Union Label Act.

(815 ILCS 425/1) (from Ch. 121 1/2, par. 1301)
Sec. 1. This Act shall be known and may be cited as the Illinois Union Label Act.
(Source: P.A. 84-517.)

(815 ILCS 425/2) (from Ch. 121 1/2, par. 1302)
Sec. 2. Whenever any association or union of workers has adopted or shall hereafter adopt for its protection any label, trade-mark, or form of advertisement, announcing that goods to which such label, trade-mark or form of advertisement shall be attached were manufactured by a member or members of such association or union, it shall be unlawful for any person or corporation to knowingly counterfeit or imitate such label, trade-mark or form of advertisement. Every person violating this Section shall be guilty of a Class A misdemeanor.
(Source: P.A. 84-517.)

(815 ILCS 425/3) (from Ch. 121 1/2, par. 1303)
Sec. 3. Any person who shall use any counterfeit or imitation of any label, trade-mark or form of advertisement of any such union or association, knowing the same to be counterfeit or imitation, shall be guilty of a Class A misdemeanor.
(Source: P.A. 84-517.)

(815 ILCS 425/4) (from Ch. 121 1/2, par. 1304)
Sec. 4. Any such association or union adopting a label, trade-mark or form of advertisement as aforesaid may proceed by suit to enjoin the manufacture, use, display or sale of any such counterfeits or imitations; and all courts having jurisdiction thereof (a) may grant injunctions to restrain such manufacture, use, display, or sale, and (b) shall award the complainant in such suit such damages resulting from such wrongful manufacture, use, display, or sale, and shall award the complainant such damages as the court deems just and reasonable, and (c) shall require the defendants to pay to such association or union the profits derived from such wrongful manufacture, use, display, or sale, and (d) may also order that all such counterfeits or imitations in the possession or under the control of any defendant in such case be delivered to an officer of the court, or to the complainant, to be destroyed.
(Source: P.A. 84-517.)

(815 ILCS 425/5) (from Ch. 121 1/2, par. 1305)
Sec. 5. Any person who shall knowingly use or display for commercial purposes the genuine label, trade-mark or form of advertisement of any such association or union in any manner not authorized by such association or union shall be deemed guilty of a Class A misdemeanor. In all cases where such association or union is not incorporated, suits under this Act may be commenced by an officer of such association or union on behalf of and for the use of such association or union.
(Source: P.A. 84-517.)

(815 ILCS 425/6) (from Ch. 121 1/2, par. 1306)
Sec. 6. (a) Any association or union of workers which has adopted for its protection any label, trade-mark or form of advertisement, announcing that goods to which such label, trade-mark or form of advertisement shall be attached were manufactured by a member or members of such association or union, shall file with the Office of the Secretary of State a genuine copy of such label, trade-mark or form of advertisement, accompanied by a $10 registration fee. The association or union shall also file with the Office of the Secretary of State a description of the goods to which such label, trade-mark or form of advertisement is applicable.
(b) It shall be an affirmative defense to any violation of this Act, that a genuine copy of such label, trade-mark or form of advertisement or description of the goods as required under subsection (a) has not been filed with the Office of the Secretary of State.
(c) The Secretary of State shall adopt rules and regulations to carry out the provisions of this Act.
(Source: P.A. 84-517.)



815 ILCS 430/ - Unsolicited Merchandise Act.

(815 ILCS 430/0.01) (from Ch. 121 1/2, par. 350)
Sec. 0.01. Short title. This Act may be cited as the Unsolicited Merchandise Act.
(Source: P.A. 86-1324.)

(815 ILCS 430/1) (from Ch. 121 1/2, par. 351)
Sec. 1. Unless otherwise agreed, where unsolicited goods are delivered to a person, he has a right to refuse to accept delivery of the goods and is not bound to return such goods to the sender. If such unsolicited goods are either addressed to or intended for the recipient, they shall be deemed a gift to the recipient, who may use them or dispose of them in any manner without any obligation to the sender.
For purposes of this Act, "unsolicited goods" includes contractual obligations or other intangible property delivered to a person who has not ordered, solicited or agreed to purchase them, but shall not include tangible or intangible goods which are misdirected.
(Source: P.A. 76-1475.)



815 ILCS 435/ - Used Lubricant Act.

(815 ILCS 435/0.01) (from Ch. 96 1/2, par. 5800)
Sec. 0.01. Short title. This Act may be cited as the Used Lubricant Act.
(Source: P.A. 86-1324.)

(815 ILCS 435/1) (from Ch. 96 1/2, par. 5801)
Sec. 1. Every person dealing in previously used or previously used and reclaimed, re-refined, recleaned or reconditioned lubricating oils, lubricants or mixtures of lubricants shall at all times have each and every container or item of equipment in or through which any of such products are sold, kept for sale, displayed or dispensed plainly labeled in lettering as large as any other lettering thereon and in any event in letters of not less than one-half inch in height showing that the contents thereof is a previously used product; provided that, upon the promulgation of labeling standards applicable to recycled oil by the Federal Trade Commission as prescribed pursuant to Title V, Section 383 of the federal "Energy Policy and Conservation Act" (P.L. 94-163), the labeling requirements provided in this Section shall no longer be in effect and the State labeling standards shall be those promulgated by the Federal Trade Commission. Every person who causes to be published, displayed or circulated any advertising matter offering for sale any previously used or previously used and reclaimed, re-refined, recleaned or reconditioned lubricating oils, lubricants or mixtures of lubricants, not shown to be substantially equivalent to new oil intended for an identical end use under test procedures promulgated by the Federal Trade Commission as prescribed under Title V, Section 383 of the federal "Energy Policy and Conservation Act" (P.L. 94-163), shall state in such advertising in letters at least as large as any other lettering therein the fact that such products have been previously used. Any person violating any provision of this act shall be guilty of a Class B misdemeanor.
(Source: P.A. 81-379.)

(815 ILCS 435/2) (from Ch. 96 1/2, par. 5802)
Sec. 2. Any person dealing in previously used or previously used and reclaimed, re-refined, recleaned, or reconditioned lubricating oils, lubricants or mixtures of lubricants without having each and every container or item of equipment in or through which any of such products are sold, kept for sale, displayed or dispensed plainly labeled as required in this Act, or advertising any of such products for sale without inserting in such advertising a statement as required in this Act may upon proper hearing be enjoined from selling any of such products or offering, displaying or advertising any of the same for sale. Action for such injunction may be brought in the circuit court in the county in which the defendant resides, and may be brought either by the Attorney General of this State or by the State's Attorney in and for such county. The authority granted by this Section shall be in addition to and not in lieu of authority to prosecute criminally any person for a violation of this Act. The granting or enforcing of any injunction under this Act is a preventive measure for the protection of the people of this State, not a punitive measure, and the fact that a person has been charged or convicted of a violation of this Act shall not prevent the ordering of an injunction to prevent further unlawful dealing in previously used or previously used and reclaimed, re-refined, recleaned or reconditioned lubricating oils, lubricants or mixtures of lubricants, nor shall the fact that an injunction has been granted under this Act preclude the institution of criminal prosecution or punishment. Upon promulgation of labeling standards applicable to recycled oil by the Federal Trade Commission as prescribed pursuant to Title V, Section 383 of the federal Energy Policy and Conservation Act (P.L. 94-163) the provisions of this Section shall no longer be in effect.
(Source: P.A. 99-642, eff. 7-28-16.)

(815 ILCS 435/3) (from Ch. 96 1/2, par. 5803)
Sec. 3. For the purposes of this act the term "person" shall mean any individual, partnership, firm, corporation or organization.
(Source: Laws 1945, p. 682.)



815 ILCS 440/ - Waste Oil Recovery Act.

(815 ILCS 440/1) (from Ch. 96 1/2, par. 7701)
Sec. 1. Short title. This Act shall be known and may be cited as the "Waste Oil Recovery Act".
(Source: P.A. 81-379.)

(815 ILCS 440/2) (from Ch. 96 1/2, par. 7702)
Sec. 2. Definitions. As used in this Act, unless the context otherwise requires, words and phrases shall have the meanings ascribed to them in the Sections following this Section and preceding Section 3.
(Source: P.A. 98-756, eff. 7-16-14.)

(815 ILCS 440/2.1) (from Ch. 96 1/2, par. 7702.1)
Sec. 2.1. "Waste oil" or "used oil" means any oil which has been refined from crude oil, has been used, and as a result of such use has been contaminated by physical or chemical impurities.
(Source: P.A. 81-379.)

(815 ILCS 440/2.2) (from Ch. 96 1/2, par. 7702.2)
Sec. 2.2. "New oil" means any oil which has been refined from crude oil and has not been used, and which may or may not contain additives. Such term does not include used oil or recycled oil.
(Source: P.A. 81-379.)

(815 ILCS 440/2.3) (from Ch. 96 1/2, par. 7702.3)
Sec. 2.3. "Recycled oil" means:
(a) used oil from which physical and chemical contaminants acquired through use have been removed by re-refining or other processing, or
(b) any blend of oil, consisting of such re-refined or otherwise processed used oil and new oil or additives with respect to which the manufacturer has determined, pursuant to the rule prescribed under Title V, Section 383 of the Federal "Energy Policy and Conservation Act" (P.L. 94-163) and promulgated by the Federal Trade Commission, is substantially equivalent to new oil for a particular end use.
(Source: P.A. 81-379.)

(815 ILCS 440/2.4) (from Ch. 96 1/2, par. 7702.4)
Sec. 2.4. "Lubricating oil" means all oil regardless of origin which:
(a) is suitable for use as a lubricant or
(b) is sold for use as a lubricant.
(Source: P.A. 81-379.)

(815 ILCS 440/2.5) (from Ch. 96 1/2, par. 7702.5)
Sec. 2.5. "Automotive oil" means all oil including lubricating and hydraulic oil, which is used in automobiles, trucks, buses, motorcycles and all other motorized vehicles which travel on or off roads and highways.
(Source: P.A. 81-379.)

(815 ILCS 440/2.6) (from Ch. 96 1/2, par. 7702.6)
Sec. 2.6. "Fuel oil" means all oil which has been refined, re-refined or reclaimed for the purpose of being burned to reproduce heat.
(Source: P.A. 81-379.)

(815 ILCS 440/2.7) (from Ch. 96 1/2, par. 7702.7)
Sec. 2.7. "Person" means any individual, partnership, firm, company, corporation, association, political subdivision, State agency or any other legal entity and any officer or agent thereof.
(Source: P.A. 81-379.)

(815 ILCS 440/2.8) (from Ch. 96 1/2, par. 7702.8)
Sec. 2.8. "Department" means the Department of Commerce and Economic Opportunity.
(Source: P.A. 94-793, eff. 5-19-06.)

(815 ILCS 440/3) (from Ch. 96 1/2, par. 7703)
Sec. 3. Legislative finding. The General Assembly finds:
(a) that a great volume of waste oil is being disposed of in ways that pollute the waters, air and lands of the State of Illinois.
(b) that this oil is a valuable natural resource, the conservation of which can benefit the people of Illinois.
(c) that the absence of legislative direction has historically acted to inhibit the reuse of this resource.
(Source: P.A. 81-379.)

(815 ILCS 440/4) (from Ch. 96 1/2, par. 7704)
Sec. 4. Purpose. The General Assembly declares that to the maximum extent possible, consistent with this Act and other State and federal laws, all forms of used petroleum based oils shall be recycled.
The purpose of this Act shall be to enhance, promote and facilitate the highest beneficial uses of all forms of used petroleum based oils in order to:
(a) encourage the recycling of used oil;
(b) promote the use of recycled oil;
(c) reduce consumption of new oil by promoting increased utilization of recycled oil;
(d) reduce environmental hazards and wasteful practices associated with the disposal of used oil; and
(e) protect the health and welfare of the people of Illinois.
(Source: P.A. 81-379.)

(815 ILCS 440/5) (from Ch. 96 1/2, par. 7705)
Sec. 5. The Department shall be responsible for administering the provisions of this Act.
The Department shall encourage the voluntary collection and recycling of used oil by retail sellers of more than 500 gallons per year of lubricating oil. The Department shall also provide technical assistance to persons or businesses interested in such collecting and recycling.
(Source: P.A. 82-592.)

(815 ILCS 440/6) (from Ch. 96 1/2, par. 7706)
Sec. 6. Any establishment engaged in retail sales of automotive lubricating oils is urged to post a sign clearly visible to the public in every area where automotive lubricating oils are sold, indicating the closest used oil storage facility. The sign shall be a minimum size of 8 1/2 inches by 11 inches and shall be available from the Department of Commerce and Economic Opportunity upon request by a retail seller of 500 or more gallons per year of automotive lubricating oil.
(Source: P.A. 94-793, eff. 5-19-06.)

(815 ILCS 440/7) (from Ch. 96 1/2, par. 7707)
Sec. 7. No lubricating oil, regardless of its origin, or any product that is a blend of recycled oil and new oil shall be sold, offered for sale or delivered for use in an internal combustion engine unless such product is substantially equivalent to new oil for the particular end use for which it is labeled as determined by test procedures promulgated by the Federal Trade Commission as prescribed under Title V, Section 383 of the federal "Energy Policy and Conservation Act" (P.L. 94-163). This Section shall take effect six months after the promulgation of federal standards concerning the use of recycled oil as a lubricating oil and the use of recycled oil as a fuel oil, or six months from the effective date of this Act, whichever is later.
(Source: P.A. 81-379.)

(815 ILCS 440/8) (from Ch. 96 1/2, par. 7708)
Sec. 8. The Department shall, in conjunction with appropriate government departments and agencies, institutions, and industry groups conduct public information and educational programs designed to inform the public of the efforts of the State of Illinois in regard to the recycling of oil in order to conserve a vital natural resource.
(Source: P.A. 82-592.)

(815 ILCS 440/9) (from Ch. 96 1/2, par. 7709)
Sec. 9. All State officials shall act within their authority to encourage the use of recycled oil and prohibit any discriminatory action which would be discouragement to the use of recycled oils.
(Source: P.A. 81-379.)



815 ILCS 445/ - Yo-Yo Waterball Sales Prohibition Act.

Article 1 - Amendatory Provisions

(815 ILCS 445/Art. 1 heading)



Article 5 - Yo-Yo Waterball Sales Prohibition Act

(815 ILCS 445/Art. 5 heading)

(815 ILCS 445/5-1)
Sec. 5-1. Short title. This Act may be cited as the Yo-Yo Waterball Sales Prohibition Act.
(Source: P.A. 97-1109, eff. 1-1-13.)

(815 ILCS 445/5-5)
Sec. 5-5. Definition. In this Act, "yo-yo waterball" means a water yo-yo or a soft, rubber-like ball that is filled with a liquid and is attached to an elastic cord.
(Source: P.A. 97-1109, eff. 1-1-13.)

(815 ILCS 445/5-10)
Sec. 5-10. Sale of yo-yo waterballs prohibited. It is unlawful to sell a yo-yo waterball in this State.
(Source: P.A. 97-1109, eff. 1-1-13.)

(815 ILCS 445/5-15)
Sec. 5-15. Sentence. A person who sells a yo-yo waterball in this State is guilty of a business offense punishable by a fine of $1,001 for each violation. Each sale of a yo-yo waterball in violation of this Act is a separate violation.
(Source: P.A. 97-1109, eff. 1-1-13.)



Article 10 - Amendatory Provisions; Repealers

(815 ILCS 445/Art. 10 heading)

(815 ILCS 445/10-900)
Sec. 10-900. (Amendatory provisions; text omitted).
(Source: P.A. 97-1109, eff. 1-1-13; text omitted.)

(815 ILCS 445/10-905)
Sec. 10-905. (Amendatory provisions; text omitted).
(Source: P.A. 97-1109, eff. 1-1-13; text omitted.)

(815 ILCS 445/10-910)
Sec. 10-910. (Amendatory provisions; text omitted).
(Source: P.A. 97-1109, eff. 1-1-13; text omitted.)

(815 ILCS 445/10-915)
Sec. 10-915. (Amendatory provisions; text omitted).
(Source: P.A. 97-1109, eff. 1-1-13; text omitted.)

(815 ILCS 445/10-920)
Sec. 10-920. (Amendatory provisions; text omitted).
(Source: P.A. 97-1109, eff. 1-1-13; text omitted.)

(815 ILCS 445/10-925)
Sec. 10-925. The Criminal Code of 1961 is amended by repealing Section 12-21.7 and Articles 33D and 44.
(Source: P.A. 97-1109, eff. 1-1-13.)

(815 ILCS 445/10-930)
Sec. 10-930. The Hazing Act is repealed.
(Source: P.A. 97-1109, eff. 1-1-13.)

(815 ILCS 445/10-935)
Sec. 10-935. The Neglected Children Offense Act is repealed.
(Source: P.A. 97-1109, eff. 1-1-13.)

(815 ILCS 445/10-940)
Sec. 10-940. The Wrongs to Children Act is amended by repealing Section 4.1.
(Source: P.A. 97-1109, eff. 1-1-13.)

(815 ILCS 445/10-945)
Sec. 10-945. The Adoption Compensation Prohibition Act is repealed.
(Source: P.A. 97-1109, eff. 1-1-13.)

(815 ILCS 445/10-950)
Sec. 10-950. The Child Curfew Act is repealed.
(Source: P.A. 97-1109, eff. 1-1-13.)

(815 ILCS 445/10-955)
Sec. 10-955. (Amendatory provisions; text omitted).
(Source: P.A. 97-1109, eff. 1-1-13; text omitted.)

(815 ILCS 445/10-960)
Sec. 10-960. (Amendatory provisions; text omitted).
(Source: P.A. 97-1109, eff. 1-1-13; text omitted.)

(815 ILCS 445/10-965)
Sec. 10-965. (Amendatory provisions; text omitted).
(Source: P.A. 97-1109, eff. 1-1-13; text omitted.)



Article 15 - Amendatory Provisions

(815 ILCS 445/Art. 15 heading)






815 ILCS 505/ - Consumer Fraud and Deceptive Business Practices Act.

(815 ILCS 505/1) (from Ch. 121 1/2, par. 261)
Sec. 1. (a) The term "advertisement" includes the attempt by publication, dissemination, solicitation or circulation to induce directly or indirectly any person to enter into any obligation or acquire any title or interest in any merchandise and includes every work device to disguise any form of business solicitation by using such terms as "renewal", "invoice", "bill", "statement", or "reminder", to create an impression of existing obligation when there is none, or other language to mislead any person in relation to any sought after commercial transaction.
(b) The term "merchandise" includes any objects, wares, goods, commodities, intangibles, real estate situated outside the State of Illinois, or services.
(c) The term "person" includes any natural person or his legal representative, partnership, corporation (domestic and foreign), company, trust, business entity or association, and any agent, employee, salesman, partner, officer, director, member, stockholder, associate, trustee or cestui que trust thereof.
(d) The term "sale" includes any sale, offer for sale, or attempt to sell any merchandise for cash or on credit.
(e) The term "consumer" means any person who purchases or contracts for the purchase of merchandise not for resale in the ordinary course of his trade or business but for his use or that of a member of his household.
(f) The terms "trade" and "commerce" mean the advertising, offering for sale, sale, or distribution of any services and any property, tangible or intangible, real, personal or mixed, and any other article, commodity, or thing of value wherever situated, and shall include any trade or commerce directly or indirectly affecting the people of this State.
(g) The term "pyramid sales scheme" includes any plan or operation whereby a person in exchange for money or other thing of value acquires the opportunity to receive a benefit or thing of value, which is primarily based upon the inducement of additional persons, by himself or others, regardless of number, to participate in the same plan or operation and is not primarily contingent on the volume or quantity of goods, services, or other property sold or distributed or to be sold or distributed to persons for purposes of resale to consumers. For purposes of this subsection, "money or other thing of value" shall not include payments made for sales demonstration equipment and materials furnished on a nonprofit basis for use in making sales and not for resale.
(Source: P.A. 95-331, eff. 8-21-07.)

(815 ILCS 505/2) (from Ch. 121 1/2, par. 262)
Sec. 2. Unfair methods of competition and unfair or deceptive acts or practices, including but not limited to the use or employment of any deception fraud, false pretense, false promise, misrepresentation or the concealment, suppression or omission of any material fact, with intent that others rely upon the concealment, suppression or omission of such material fact, or the use or employment of any practice described in Section 2 of the "Uniform Deceptive Trade Practices Act", approved August 5, 1965, in the conduct of any trade or commerce are hereby declared unlawful whether any person has in fact been misled, deceived or damaged thereby. In construing this section consideration shall be given to the interpretations of the Federal Trade Commission and the federal courts relating to Section 5 (a) of the Federal Trade Commission Act.
(Source: P.A. 78-904.)

(815 ILCS 505/2A) (from Ch. 121 1/2, par. 262A)
Sec. 2A. (1) The use or employment of any chain referral sales technique, plan, arrangement or agreement whereby the buyer is induced to purchase merchandise upon the seller's promise or representation that if buyer will furnish seller names of other prospective buyers or like or identical merchandise that seller will contact the named prospective buyers and buyer will receive a reduction in the purchase price by means of a cash rebate, commission, credit toward balance due or any other consideration, which rebate, commission, credit or other consideration is contingent upon seller's ability to sell like or identical merchandise to the named prospective buyers, is declared to be an unlawful practice within the meaning of this Act.
(2) It is an unlawful practice within the meaning of this Act for any person, by himself or through others, to sell, offer to sell, or attempt to sell the right to participate in a pyramid sales scheme.
(Source: P.A. 83-808.)

(815 ILCS 505/2B) (from Ch. 121 1/2, par. 262B)
Sec. 2B. Where a sale of merchandise involving $25 or more is made or contracted to be made whether under a single contract or under multiple contracts, to a consumer by a seller who is physically present at the consumer's residence, that consumer may avoid the contract or transaction by notifying the seller within 3 full business days following that day on which the contract was signed or the sale was made and by returning to the person, in its original condition, any merchandise delivered to the consumer under the contract or sale. At the time the transaction is made or the contract signed, the person shall furnish the consumer with a fully completed receipt or contract pertaining to the transaction, in substantially the same language as that principally used in the oral presentation to the consumer, containing a "Notice of Cancellation" informing the consumer that he may cancel the transaction at any time within 3 days and showing the date of the transaction with the name and address of the person, and in immediate proximity to the space reserved in the contract for the consumer's signature or on the front page of the receipt if a contract is not used, a statement which shall be in bold face type, in at least 10-point type and in substantially the following form:
"YOU, THE CONSUMER, MAY CANCEL THIS TRANSACTION AT ANY TIME PRIOR TO MIDNIGHT OF THE THIRD BUSINESS DAY AFTER THE DATE OF THIS TRANSACTION. SEE THE ATTACHED NOTICE OF CANCELLATION FORM FOR AN EXPLANATION OF THIS RIGHT."
Attached to the receipt or contract shall be a completed form in duplicate, captioned "NOTICE OF CANCELLATION" which shall be easily detachable and which shall contain in 10 point bold face type the following information and statements in the same language as that used in the contract:

sale,

(ii) return any goods or property traded in, in

substantially as good a condition as when received by the person, or

(iii) cancel and return any negotiable instrument

executed by the consumer in connection with the contract or transaction and take any action necessary or appropriate to terminate promptly any security interest created in the transaction;

(g) Negotiate, transfer, sell, or assign any note or other evidence of indebtedness to a finance company or other third party prior to midnight of the fifth business day following the day the contract was signed or the goods or services were purchased or leased; or
(h) Fail, within 10 business days of receipt of the consumer's notice of cancellation, to notify him whether the seller intends to repossess or to abandon any shipped or delivered goods.
For the purposes of this Section, the word "sale" includes a sale, lease or rental.
This Section does not apply to any transaction
(a) made pursuant to prior negotiations in the course of a visit by the consumer to a retail business establishment having a fixed permanent location where the goods are exhibited, or the services are offered, for sale or lease on a continuing basis;
(b) in which the consumer is accorded the right of rescission by the provisions of the Consumer Credit Protection Act (15 U.S.C. 1635) or regulations issued pursuant thereto;
(c) in which the consumer has initiated the contact and the goods or services are needed to meet a bona fide immediate personal emergency of the consumer, and the consumer furnishes the person with a separate dated and signed personal statement in the consumer's handwriting describing the situation requiring immediate remedy and expressly acknowledging and waiving the right to cancel the sale within 3 business days;
(d) conducted and consummated entirely by mail or telephone without any other contact between the consumer and the person or its representative prior to delivery of the goods or performance of the services;
(e) in which the consumer has initiated the contact and specifically requested the person to visit his home for the purpose of repairing or performing maintenance upon the consumer's personal property, on the condition that if, in the course of such a visit, the person sells the consumer the right to receive additional services or goods other than replacement parts necessarily used in performing the maintenance or in making the repairs, the sale of those additional goods or services does not fall within this exclusion;
(f) pertaining to the sale or rental of real property, to the sale of insurance or to the sale of securities or commodities by a broker-dealer registered with the Securities and Exchange Commission; or
(g) between a consumer and a loan broker licensed under the Residential Mortgage License Act of 1987 when (i) the transaction involves obtaining a mortgage loan on real estate and (ii) the first contact respecting the transaction is initiated by the consumer or by another person at the request of the consumer.
(Source: P.A. 90-764, eff. 1-1-99.)

(815 ILCS 505/2B.1) (from Ch. 121 1/2, par. 262B.1)
Sec. 2B.1. It shall be unlawful in the sale of consumer goods or services for any person conducting a mail order or catalog business in this State, and utilizing a post office box address or a street address representing a site used primarily for the receipt or delivery of mail or as a telephone answering service, to fail to disclose the legal name under which business is conducted and the complete street address from which business is actually conducted in all advertising and promotional materials, including order blanks and forms.
(Source: P.A. 87-282; 87-895.)

(815 ILCS 505/2B.2)
Sec. 2B.2. Solicitations regarding records. It is an unlawful practice for any person to offer for sale or sell to a consumer access to any records or copies of any records pertaining to the consumer that may be obtained at no cost or a nominal cost from a governmental agency or from any consumer reporting agency as defined in the federal Fair Credit Reporting Act unless all offers, solicitations, and applications for any such service include the following statement in capital letters in not less than 10 point type: "MANY GOVERNMENT RECORDS ARE AVAILABLE FREE OR AT A NOMINAL COST FROM GOVERNMENT AGENCIES. CREDIT REPORTING AGENCIES ARE REQUIRED BY LAW TO GIVE YOU A COPY OF YOUR CREDIT RECORD UPON REQUEST, AT NO CHARGE OR FOR A NOMINAL FEE."
(Source: P.A. 89-630, eff. 1-1-97.)

(815 ILCS 505/2B.3)
Sec. 2B.3. Deceptive sale or promotion of health-related cash discount cards. It is an unlawful practice for any person to sell, market, promote, advertise, or otherwise distribute any card or other purchasing mechanism or device that purports to offer discounts or access to discounts from health care providers in health related purchases if:
(1) the card or other purchasing mechanism or device

does not expressly provide in bold and prominent type that the discounts are not insurance;

(2) the discounts are not specifically authorized by

a contract with each health care provider listed in conjunction with the card or other purchasing mechanism or device; or

(3) the discounts or access to discounts offered or

the range of discounts or access to the range of discounts offered are misleading, deceptive or fraudulent, regardless of the literal wording used.

(Source: P.A. 92-296, eff. 1-1-02.)

(815 ILCS 505/2C) (from Ch. 121 1/2, par. 262C)
Sec. 2C. If the furnishing of merchandise, whether under purchase order or a contract of sale, is conditioned on the consumer's providing credit references or having a credit rating acceptable to the seller and the seller rejects the credit application of that consumer, the seller must return to the consumer any down payment, whether such down payment is in the form of money, goods, chattels or otherwise, made under that purchase order or contract and may not retain any part thereof. The retention by the seller of part or all of the down payment, whether such down payment is in the form of money, goods, chattels or otherwise, under those circumstances as a fee for investigating the credit of the consumer or as liquidated damages to cover depreciation of the merchandise which was the subject of the purchase order or contract or for any other purpose is an unlawful practice within the meaning of this Act, whether that fee or those charges are claimed from the down payment, whether such down payment is in the form of money, goods, chattels or otherwise, or made as a separate charge to the consumer.
(Source: Laws 1967, p. 2143.)

(815 ILCS 505/2D) (from Ch. 121 1/2, par. 262D)
Sec. 2D. If a consumer in a retail installment sales transaction gives the seller a negotiable instrument in part or full payment for the merchandise which is the subject of a purchase order, retail charge agreement or retail installment sales contract before that merchandise is delivered or furnished to him, the assignment of that agreement or contract or the transfer of that negotiable instrument does not bar that consumer from asserting against the assignee or transferee any defense or right of action he may have against the seller unless (1) the contract or agreement contains, in at least 10-point bold type, the following notice:

(815 ILCS 505/2E) (from Ch. 121 1/2, par. 262E)
Sec. 2E. Any person who is regularly engaged in the business of providing or furnishing merchandise to consumers or in making loans to consumers and who has committed in any calendar year 3 or more violations, as determined in any civil or criminal proceeding, of the "Consumer Finance Act"; the "Consumer Installment Loan Act"; the "Retail Installment Sales Act"; the "Motor Vehicle Retail Installment Sales Act"; "An Act to revise the law in relation to the rate of interest and to repeal certain acts therein named", approved May 24, 1879, as amended; "An Act to promote the welfare of wage-earners by regulating the assignment of wages, and prescribing a penalty for the violation thereof", approved July 1, 1935, as amended; or Part 8 of Article XII of the Code of Civil Procedure, as amended, or of any 2 or more of those Acts, is guilty of an unlawful practice within the meaning of this Act. Nothing in this Section prohibits the prosecution of a person under the Acts specified herein as well as under this Act.
(Source: P.A. 82-783.)

(815 ILCS 505/2F) (from Ch. 121 1/2, par. 262F)
Sec. 2F. Any person who is held in any civil or criminal proceeding to have wilfully and materially violated any Illinois statutory provision regulating the extension of credit to borrowers or designed to protect the consumer purchasing merchandise in a credit, as contrasted from a cash, transaction is guilty of an unlawful practice within the meaning of this Act. Nothing in this Section prohibits the prosecution of a person under the statute violated as well as under this Act.
(Source: Laws 1967, p. 2143.)

(815 ILCS 505/2G) (from Ch. 121 1/2, par. 262G)
Sec. 2G. If an installment seller wilfully and materially resells goods he has repossessed from a buyer in default to a person who is not a good faith purchaser for value or with whom the seller is in collusion or if the seller resells those goods at a price intended to increase the amount of the deficiency recoverable from the defaulting buyer, that seller is guilty of an unlawful practice within the meaning of this Act.
(Source: Laws 1967, p. 2143.)

(815 ILCS 505/2H) (from Ch. 121 1/2, par. 262H)
Sec. 2H. No person may make any attempt, whether by mail, telephone, personal contact, court action or by any other means, to collect an obligation from the spouse of the obligor unless the spouse cosigned the instrument evidencing the obligation or unless the obligation is in default at least 30 days or unless the goods or services furnished to the obligor and giving rise to the obligation were necessaries for which the spouse would be liable to pay under statute or common law. A person who violates this Section commits an unlawful practice within the meaning of this Act and is guilty of a Class C misdemeanor.
(Source: P.A. 77-2261.)

(815 ILCS 505/2I) (from Ch. 121 1/2, par. 262I)
Sec. 2I. No person may attempt to collect an obligation by communicating in any way with an employer with regard to the obligation owing by one of his employees unless there has been a default of the payment of the obligation for at least 30 days and at least 5 days prior notice of the intention to communicate with the employer has been given to the employee. Any person violating this Section commits an unlawful practice within the meaning of this Act and, in addition, is liable in a civil action for damages resulting to the employee about whom such a communication is wrongfully made.
(Source: Laws 1967, p. 2143.)

(815 ILCS 505/2J) (from Ch. 121 1/2, par. 262J)
Sec. 2J. No seller may include or cause to be included in any advertisement, price tag, display or other device used to describe the goods to be sold or to induce the purchase of those goods a statement that the goods may be purchased by weekly, monthly or other periodic payments unless that statement clearly sets forth the cash sale price of the goods in immediate conjunction with the amount of such periodic payment payable; the downpayment, if any; the number, amount and due dates or period of payments scheduled to repay the indebtedness if the credit is extended; and the rate of charge for credit expressed as an annual percentage rate.
A seller who complies with the federal Truth In Lending Act, amendments thereto, and any regulation issued or which may be issued thereunder, shall be deemed to be in compliance with the provisions of this Section.
A seller who violates this Section is guilty of an unlawful practice within the meaning of this Act.
(Source: P.A. 84-894.)

(815 ILCS 505/2J.1) (from Ch. 121 1/2, par. 262J.1)
Sec. 2J.1. Any retail seller, or motor vehicle dealer within the meaning of Chapter 5 of the Illinois Vehicle Code, who publishes or issues coupons for use by consumers in the purchase of specific items of merchandise in the retail outlet of the seller, or established place of business, and represents that presentation of a coupon permits the purchase of a specific item of merchandise for less than the regular price shall clearly state (a) the discount or (b) the fact that the coupon featured price is a "sale" price to which the presenter is entitled. No coupon shall be offered in connection with any retail sale of a motor vehicle.
(Source: P.A. 89-650, eff. 1-1-97.)

(815 ILCS 505/2J.2) (from Ch. 121 1/2, par. 262J.2)
Sec. 2J.2. Any person who sells or offers to sell or exposes for sale to consumers at retail any merchandise using an automatic price look-up system shall conspicuously display the price information in Arabic numerals in close proximity to any item which is not individually marked with the current selling price.
Any person who violates this Section commits an unlawful practice within the meaning of this Act.
(Source: P.A. 85-419.)

(815 ILCS 505/2K) (from Ch. 121 1/2, par. 262K)
Sec. 2K. No person engaged in the making of loans to consumers or furnishing goods or services to consumers in a credit transaction may advertise using the terms "bank rates", "bank financing" or words of like import unless it is a bank, banking association or trust company authorized to do business under the laws of this State or of the United States. A person who violates this Section commits an unlawful practice within the meaning of this Act.
(Source: Laws 1967, p. 2143.)

(815 ILCS 505/2L) (from Ch. 121 1/2, par. 262L)
(Text of Section from P.A. 100-4)
Sec. 2L. Used motor vehicles; modification or disclaimer of implied warranty of merchantability limited.
(a) Any retail sale of a used motor vehicle made after the effective date of this amendatory Act of the 99th General Assembly to a consumer by a licensed vehicle dealer within the meaning of Chapter 5 of the Illinois Vehicle Code or by an auction company at an auction that is open to the general public is made subject to this Section.
(b) This Section does not apply to any of the following:
(1) a vehicle with more than 150,000 miles at the

time of sale;

(2) a vehicle with a title that has been branded

"rebuilt" or "flood";

(3) a vehicle with a gross vehicle weight rating of

8,000 pounds or more; or

(4) a vehicle that is an antique vehicle, as defined

in the Illinois Vehicle Code, or that is a collector motor vehicle.

(b-5) This Section does not apply to the sale of any vehicle for which the dealer offers an express warranty that provides coverage that is equal to or greater than the limited implied warranty of merchantability required under this Section 2L.
(c) Except as otherwise provided in this Section 2L, any sale of a used motor vehicle as described in subsection (a) may not exclude, modify, or disclaim the implied warranty of merchantability created under this Section 2L or limit the remedies for a breach of the warranty hereunder before midnight of the 15th calendar day after delivery of a used motor vehicle or until a used motor vehicle is driven 500 miles after delivery, whichever is earlier. In calculating time under this Section, a day on which the warranty is breached and all subsequent days in which the used motor vehicle fails to conform with the implied warranty of merchantability are excluded. In calculating distance under this Section, the miles driven to obtain or in connection with the repair, servicing, or testing of a used motor vehicle that fails to conform with the implied warranty of merchantability are excluded. An attempt to exclude, modify, or disclaim the implied warranty of merchantability or to limit the remedies for a breach of the warranty in violation of this Section renders a purchase agreement voidable at the option of the purchaser.
(d) An implied warranty of merchantability is met if a used motor vehicle functions for the purpose of ordinary transportation on the public highway and substantially free of a defect in a power train component. As used in this Section, "power train component" means the engine block, head, all internal engine parts, oil pan and gaskets, water pump, intake manifold, transmission, and all internal transmission parts, torque converter, drive shaft, universal joints, rear axle and all rear axle internal parts, and rear wheel bearings.
(e) The implied warranty of merchantability expires at midnight of the 15th calendar day after delivery of a used motor vehicle or when a used motor vehicle is driven 500 miles after delivery, whichever is earlier. In calculating time, a day on which the implied warranty of merchantability is breached is excluded and all subsequent days in which the used motor vehicle fails to conform with the warranty are also excluded. In calculating distance, the miles driven to or by the seller to obtain or in connection with the repair, servicing, or testing of a used motor vehicle that fails to conform with the implied warranty of merchantability are excluded. An implied warranty of merchantability does not extend to damage that occurs after the sale of the used motor vehicle that results from:
(1) off-road use;
(2) racing;
(3) towing;
(4) abuse;
(5) misuse;
(6) neglect;
(7) failure to perform regular maintenance; and
(8) failure to maintain adequate oil, coolant, and

other required fluids or lubricants.

(f) If the implied warranty of merchantability described in this Section is breached, the consumer shall give reasonable notice to the seller no later than 2 business days after the end of the statutory warranty period. Before the consumer exercises another remedy pursuant to Article 2 of the Uniform Commercial Code, the seller shall have a reasonable opportunity to repair the used motor vehicle. The consumer shall pay one-half of the cost of the first 2 repairs necessary to bring the used motor vehicle into compliance with the warranty. The payments by the consumer are limited to a maximum payment of $100 for each repair; however, the consumer shall only be responsible for a maximum payment of $100 if the consumer brings in the vehicle for a second repair for the same defect. Reasonable notice as defined in this Section shall include, but not be limited to:
(1) text, provided the seller has provided the

consumer with a cell phone number;

(2) phone call or message to the seller's business

phone number provided on the seller's bill of sale for the purchase of the motor vehicle;

(3) in writing to the seller's address provided on

the seller's bill of sale for the purchase of the motor vehicle;

(4) in person at the seller's address provided on the

seller's bill of sale for the purchase of the motor vehicle.

(g) The maximum liability of a seller for repairs pursuant to this Section is limited to the purchase price paid for the used motor vehicle, to be refunded to the consumer or lender, as applicable, in exchange for return of the vehicle.
(h) An agreement for the sale of a used motor vehicle subject to this Section is voidable at the option of the consumer, unless it contains on its face or in a separate document the following conspicuous statement printed in boldface 10-point or larger type set off from the body of the agreement:
"Illinois law requires that this vehicle will be free of a defect in a power train component for 15 days or 500 miles after delivery, whichever is earlier, except with regard to particular defects disclosed on the first page of this agreement. "Power train component" means the engine block, head, all internal engine parts, oil pan and gaskets, water pump, intake manifold, transmission, and all internal transmission parts, torque converter, drive shaft, universal joints, rear axle and all rear axle internal parts, and rear wheel bearings. You (the consumer) will have to pay up to $100 for each of the first 2 repairs if the warranty is violated.".
(i) The inclusion in the agreement of the statement prescribed in subsection (h) of this Section does not create an express warranty.
(j) A consumer of a used motor vehicle may waive the implied warranty of merchantability only for a particular defect in the vehicle including, but not limited to, a rebuilt or flood-branded title and only if all of the following conditions are satisfied:
(1) the seller subject to this Section fully and

accurately discloses to the consumer that because of circumstances unusual to the business, the used motor vehicle has a particular defect;

(2) the consumer agrees to buy the used motor

vehicle after disclosure of the defect; and

(3) before the sale, the consumer indicates

agreement to the waiver by signing and dating the following conspicuous statement that is printed on the first page of the sales agreement or on a separate document in boldface 10-point or larger type and that is written in the language in which the presentation was made:

"Attention consumer: sign here only if the seller has

told you that this vehicle has the following problem or problems and you agree to buy the vehicle on those terms:

1. .......................................................
2. .......................................................
3. ....................................................".
(k) It shall be an affirmative defense to any claim under this Section that:
(1) an alleged nonconformity does not substantially

impair the use and market value of the motor vehicle;

(2) a nonconformity is the result of abuse, neglect,

or unauthorized modifications or alterations of the motor vehicle;

(3) a claim by a consumer was not filed in good

faith; or

(4) any other affirmative defense allowed by law.
(l) Other than the 15-day, 500-mile implied warranty of merchantability identified herein, a seller subject to this Section is not required to provide any further express or implied warranties to a purchasing consumer unless:
(1) the seller is required by federal or State law

to provide a further express or implied warranty; or

(2) the seller fails to fully inform and disclose to

the consumer that the vehicle is being sold without any further express or implied warranties, other than the 15 day, 500 mile implied warranty of merchantability identified in this Section.

Any person who violates this Section commits an unlawful practice within the meaning of this Act.
(Source: P.A. 99-768, eff. 7-1-17; 100-4, eff. 7-1-17.)

(Text of Section from P.A. 100-512)
Sec. 2L. Used motor vehicles; modification or disclaimer of implied warranty of merchantability limited.
(a) Any retail sale of a used motor vehicle made after the effective date of this amendatory Act of the 99th General Assembly to a consumer by a licensed vehicle dealer within the meaning of Chapter 5 of the Illinois Vehicle Code or by an auction company at an auction that is open to the general public is made subject to this Section.
(b) This Section does not apply to vehicles with more than 150,000 miles at the time of sale. In addition, this Section does not apply to vehicles with titles that have been branded "rebuilt" or "flood".
(b-5) This Section does not apply to forfeited vehicles sold at auction by or on behalf of the Department of State Police.
(c) Any sale of a used motor vehicle as described in subsection (a) may not exclude, modify, or disclaim the implied warranty of merchantability prescribed in Section 2-314 of the Uniform Commercial Code or limit the remedies for a breach of the warranty before midnight of the 15th calendar day after delivery of a used motor vehicle or until a used motor vehicle is driven 500 miles after delivery, whichever is earlier. In calculating time under this Section, a day on which the warranty is breached and all subsequent days in which the used motor vehicle fails to conform with the implied warranty of merchantability are excluded. In calculating distance under this Section, the miles driven to obtain or in connection with the repair, servicing, or testing of a used motor vehicle that fails to conform with the implied warranty of merchantability are excluded. An attempt to exclude, modify, or disclaim the implied warranty of merchantability or to limit the remedies for a breach of the warranty in violation of this Section renders a purchase agreement voidable at the option of the purchaser.
(d) An implied warranty of merchantability is met if a used motor vehicle functions free of a defect in a power train component. As used in this Section, "power train component" means the engine block, head, all internal engine parts, oil pan and gaskets, water pump, intake manifold, transmission, and all internal transmission parts, torque converter, drive shaft, universal joints, rear axle and all rear axle internal parts, and rear wheel bearings.
(e) The implied warranty of merchantability expires at midnight of the 15th calendar day after delivery of a used motor vehicle or when a used motor vehicle is driven 500 miles after delivery, whichever is earlier. In calculating time, a day on which the implied warranty of merchantability is breached is excluded and all subsequent days in which the used motor vehicle fails to conform with the warranty are also excluded. In calculating distance, the miles driven to or by the seller to obtain or in connection with the repair, servicing, or testing of a used motor vehicle that fails to conform with the implied warranty of merchantability are excluded. An implied warranty of merchantability does not extend to damage that occurs after the sale of the used motor vehicle that results from:
(1) off-road use;
(2) racing;
(3) towing;
(4) abuse;
(5) misuse;
(6) neglect;
(7) failure to perform regular maintenance; and
(8) failure to maintain adequate oil, coolant, and

other required fluids or lubricants.

(f) If the implied warranty of merchantability described in this Section is breached, the consumer shall give reasonable notice to the seller no later than 2 business days after the end of the statutory warranty period. Before the consumer exercises another remedy pursuant to Article 2 of the Uniform Commercial Code, the seller shall have a reasonable opportunity to repair the used motor vehicle. The consumer shall pay one-half of the cost of the first 2 repairs necessary to bring the used motor vehicle into compliance with the warranty. The payments by the consumer are limited to a maximum payment of $100 for each repair; however, the consumer shall only be responsible for a maximum payment of $100 if the consumer brings in the vehicle for a second repair for the same defect. Reasonable notice as defined in this Section shall include, but not be limited to:
(1) text, provided the seller has provided the

consumer with a cell phone number;

(2) phone call or message to the seller's business

phone number provided on the seller's bill of sale for the purchase of the motor vehicle;

(3) in writing to the seller's address provided on

the seller's bill of sale for the purchase of the motor vehicle;

(4) in person at the seller's address provided on the

seller's bill of sale for the purchase of the motor vehicle.

(g) The maximum liability of a seller for repairs pursuant to this Section is limited to the purchase price paid for the used motor vehicle, to be refunded to the consumer or lender, as applicable, in exchange for return of the vehicle.
(h) An agreement for the sale of a used motor vehicle subject to this Section is voidable at the option of the consumer, unless it contains on its face the following conspicuous statement printed in boldface 10-point or larger type set off from the body of the agreement:
"Illinois law requires that this vehicle will be free of a defect in a power train component for 15 days or 500 miles after delivery, whichever is earlier, except with regard to particular defects disclosed on the first page of this agreement. "Power train component" means the engine block, head, all internal engine parts, oil pan and gaskets, water pump, intake manifold, transmission, and all internal transmission parts, torque converter, drive shaft, universal joints, rear axle and all rear axle internal parts, and rear wheel bearings. You (the consumer) will have to pay up to $100 for each of the first 2 repairs if the warranty is violated.".
(i) The inclusion in the agreement of the statement prescribed in subsection (h) of this Section does not create an express warranty.
(j) A consumer of a used motor vehicle may waive the implied warranty of merchantability only for a particular defect in the vehicle including, but not limited to, a rebuilt or flood-branded title and only if all of the following conditions are satisfied:
(1) the seller subject to this Section fully and

accurately discloses to the consumer that because of circumstances unusual to the business, the used motor vehicle has a particular defect;

(2) the consumer agrees to buy the used motor

vehicle after disclosure of the defect; and

(3) before the sale, the consumer indicates

agreement to the waiver by signing and dating the following conspicuous statement that is printed on the first page of the sales agreement or on a separate document in boldface 10-point or larger type and that is written in the language in which the presentation was made:

"Attention consumer: sign here only if the seller has

told you that this vehicle has the following problem or problems and you agree to buy the vehicle on those terms:

1. .......................................................
2. .......................................................
3. ....................................................".
(k) It shall be an affirmative defense to any claim under this Section that:
(1) an alleged nonconformity does not substantially

impair the use and market value of the motor vehicle;

(2) a nonconformity is the result of abuse, neglect,

or unauthorized modifications or alterations of the motor vehicle;

(3) a claim by a consumer was not filed in good

faith; or

(4) any other affirmative defense allowed by law.
(l) Other than the 15-day, 500-mile implied warranty of merchantability identified herein, a seller subject to this Section is not required to provide any further express or implied warranties to a purchasing consumer unless:
(1) the seller is required by federal or State law

to provide a further express or implied warranty; or

(2) the seller fails to fully inform and disclose to

the consumer that the vehicle is being sold without any further express or implied warranties, other than the 15 day, 500 mile implied warranty of merchantability identified in this Section.

(m) This Section does not apply to the sale of antique vehicles, as defined in the Illinois Vehicle Code, or to collector motor vehicles.
Any person who violates this Section commits an unlawful practice within the meaning of this Act.
(Source: P.A. 99-768, eff. 7-1-17; 100-512, eff. 7-1-18.)

(815 ILCS 505/2M) (from Ch. 121 1/2, par. 262M)
Sec. 2M.
No person engaged in the business of performing services on merchandise shall advertise such services as factory authorized services unless such services are performed by factory authorized personnel. Any person so advertising shall, upon request, supply proof of such authorization through manufacturer certification. Any person who violates this Section commits an unlawful practice within the meaning of this Act, and in addition to relief available under Section 7 of this Act, may be prosecuted for the commission of a Class C misdemeanor.
(Source: P.A. 78-589.)

(815 ILCS 505/2N) (from Ch. 121 1/2, par. 262N)
Sec. 2N. Non-English language transaction.
(a) If (i) a person conducts, in a language other than English, a retail transaction or negotiations related to a retail transaction resulting in a written contract and (ii) the consumer used an interpreter other than the retailer or an employee of the retailer in conducting the transaction or negotiations, the retailer must have the consumer and the interpreter sign the following forms:
I, (name of consumer), used (name of interpreter) to

act as my interpreter during this retail transaction or these negotiations. The obligations of the contract or other written agreement were explained to me in my native language by the interpreter. I understand the contract or other written agreement.

(signature of consumer)
(relationship of interpreter to consumer)
I, (name of interpreter), acted as interpreter during

this retail transaction or these negotiations. The obligations of the contract or other written agreement were explained to (name of consumer) in the consumer's native language. I understand the contract or other written agreement.

(signature of interpreter)
(relationship of interpreter to consumer)
(b) If (i) a person conducts, in a language other than English, a retail transaction or negotiations related to a retail transaction resulting in a written contract and (ii) the retailer or an employee of the retailer acted as the consumer's interpreter in conducting the transaction or negotiations, the retailer must have the consumer sign the following form in the consumer's native language (except as provided in subsection (c)):
This retail transaction or these negotiations were

conducted in (language), which is my native language. I voluntarily choose to have the retailer act as my interpreter during the negotiations. The obligations of the contract or other written agreement were explained to me in my native language. I understand the contract or other written agreement.

(signature of consumer) (signature of retailer)
(c) If a language that cannot be written is used in the retail transaction or in negotiations related to a retail transaction, then the form set forth in subsection (b) shall be in the English language.
(d) If a person used forms substantially similar to the forms prescribed in subsections (a) and (b) in the regular course of business before January 1, 2002, the person may continue to use those forms instead of the forms prescribed in subsections (a) and (b).
(e) The terms of this Section do not apply to transactions made pursuant to a credit card issued to the buyer, whether such card is issued by the seller or by a third party.
(Source: P.A. 92-478, eff. 8-23-01.)

(815 ILCS 505/2P) (from Ch. 121 1/2, par. 262P)
Sec. 2P. Offers of free prizes, gifts, or gratuities; disclosure of conditions. It is an unlawful practice for any person to promote or advertise any business, product, utility service, including but not limited to, the provision of electric, telecommunication, or gas service, or interest in property, by means of offering free prizes, gifts, or gratuities to any consumer, unless all material terms and conditions relating to the offer are clearly and conspicuously disclosed at the outset of the offer so as to leave no reasonable probability that the offering might be misunderstood.
(Source: P.A. 90-561, eff. 12-16-97.)

(815 ILCS 505/2P.1)
Sec. 2P.1. Telemarketing; free trials.
(a) As used in this Section, "telemarketing" means a plan, program, or campaign which is conducted to induce the purchase of goods or services by use of one or more telephones and which involves calls to or from more than one consumer.
(b) A person or entity that, by means of a telemarketing plan, program, or campaign, offers free goods or services to an Illinois consumer on a trial basis and assesses a periodic fee or charge for the goods or services after the end of the free trial period must send to the consumer who accepts the free goods or services an invoice that the consumer may use to pay the periodic fee or charge or indicate that the consumer no longer wishes to receive the goods or services after the end of the free trial period. The invoice must contain an address and telephone number the consumer may use to cancel the goods or services if the consumer no longer wishes to receive the free goods or services after the end of the free trial period.
(c) Violation of this Section constitutes an unlawful practice within the meaning of this Act.
(Source: P.A. 93-194, eff. 1-1-04.)

(815 ILCS 505/2Q) (from Ch. 121 1/2, par. 262Q)
Sec. 2Q. (a) No person, firm, corporation, partnership or association engaged in the business of making home improvements or repairs shall operate a business under a name other than the real names of the individuals conducting the business, an assumed corporate name under the Business Corporation Act of 1983 or an assumed business name under the Assumed Business Name Act or under the real names, assumed corporate, or assumed business names of an entity for whom the person, firm, corporation, partnership or association operates as a subcontractor, licensee or independent contractor. Any person who knowingly violates this Section commits an unlawful practice within the meaning of this Act, and in addition to the relief available under Section 7 of this Act, may be prosecuted for the commission of a Class A misdemeanor. A person who is convicted of a second or subsequent violation of this Section is guilty of a Class 4 felony.
(b) When a person is engaged in the business of home repair, as defined in Section 2(a)(1) of the Home Repair Fraud Act, and has entered into a contract or an agreement for home repair with a consumer, he shall notify the consumer in writing of any change in his or its business name or address occurring prior to the agreed dates for commencement or completion of home repair. The notice shall be given within 10 days after the change of business name or address. For purposes of this subsection, "business address" means the address provided by the home repair contractor to the consumer at the time of the contract or agreement or the address indicated on the face of the contract or agreement.
(c) A person engaged in the business of home repair, as defined in Section 2(a)(1) of the Home Repair Fraud Act, who fails or refuses to commence or complete work under a contract or an agreement for home repair, shall return the down payment and any additional payments made by the consumer within 10 days after a written demand sent to him by certified mail by the consumer or the consumer's legal representative or by a law enforcement or consumer agency acting on behalf of the consumer.
(Source: P.A. 87-820.)

(815 ILCS 505/2R) (from Ch. 121 1/2, par. 262R)
Sec. 2R. It is an unlawful practice for any person who sells advertisements to be published in a directory or listing of telephone numbers to fail to disclose the number of directories distributed in the previous edition, the geographic area of distribution, the name of the publisher of the directory and whether or not the publisher is affiliated with a telecommunications carrier.
(Source: P.A. 85-501.)

(815 ILCS 505/2S) (from Ch. 121 1/2, par. 262S)
Sec. 2S. No person may report adverse information to a consumer reporting agency, provide information to a collection agency or take any collection action regarding a cosigner of an obligation unless prior thereto, such person has notified the cosigner by first class mail that the primary obligor has become delinquent or defaulted on the loan, that the cosigner is responsible for the payment of the obligation and that the cosigner must, within 15 days from the date such notice was sent, either pay the amount due under the obligation or make arrangements for payment of the obligation. In the event that the cosigner pays or makes arrangements to pay the obligation, no adverse information shall be reported regarding the cosigner.
Any person violating this Section commits an unlawful practice within the meaning of this Act and, in addition, is liable in a civil action for actual damages of up to $250 plus reasonable attorney's fees.
(Source: P.A. 85-1209)

(815 ILCS 505/2T) (from Ch. 121 1/2, par. 262T)
Sec. 2T. No person, firm, corporation, partnership or association which may extend credit or make a loan secured by an interest in real estate which is or is to be improved with a single family residence or any residential condominium unit occupied or to be occupied as a principal residence by either the borrower as an individual or, if the borrower is the trustee of a trust, by a beneficiary of that trust, shall require, either directly or indirectly, as a condition precedent to making such loan or extending such credit (a) that any seller, borrower, mortgagor or debtor to whom such money or credit is extended negotiate, obtain or contract for title insurance through a particular insurer, agent or broker; or (b) that any seller, borrower, mortgagor or debtor pay for a title commitment or policy other than a title commitment or policy issued at the request of the seller, borrower, mortgagor or other debtor. Nothing contained in this Section shall be construed to prohibit the lender from requiring title insurance as a condition of making a loan secured by an interest in real estate. The lender may refuse to make the loan or may reject the title insurer or the proposed policy if the lender believes on reasonable grounds that the title insurance will afford insufficient financial protection to the lender or insufficient protection as defined under regulations administered by the Federal Home Loan Bank Board. Nothing contained in this Section shall be construed to affect any provision in a contract between a seller and buyer of real estate with respect to the selection of title insurance.
(Source: P.A. 85-1209; 85-1351; 85-1440.)

(815 ILCS 505/2U) (from Ch. 121 1/2, par. 262U)
Sec. 2U. No person shall intentionally or negligently misrepresent the capabilities of a device for detecting and measuring radon or radon progeny. A person who violates this Section commits an unlawful practice within the meaning of this Act and is guilty of a Class A misdemeanor.
(Source: P.A. 86-251.)

(815 ILCS 505/2V) (from Ch. 121 1/2, par. 262V)
Sec. 2V. No person shall intentionally or negligently misrepresent the results of a test to detect or measure radon or radon progeny. A person who violates this Section commits an unlawful practice within the meaning of this Act and is guilty of a Class A misdemeanor.
(Source: P.A. 86-251.)

(815 ILCS 505/2W) (from Ch. 121 1/2, par. 262W)
Sec. 2W. No person shall, for compensation, perform any act or service to reduce radon or radon progeny unless that person has an objective basis to believe that the act or service performed will reduce radon or radon progeny as represented. A person who violates this Section commits an unlawful practice within the meaning of this Act and is guilty of a Class A misdemeanor. Any person who has been injured by a violation of this Section may maintain an action in circuit court for damages against any person who has committed such violation. The person injured shall be awarded 3 times the amount of actual damages resulting from that violation together with costs and reasonable attorney's fees.
(Source: P.A. 86-251.)

(815 ILCS 505/2X) (from Ch. 121 1/2, par. 262X)
Sec. 2X. It is an unlawful practice for any person to promote or advertise any business, product or interest in property by means of distributing documents designed to simulate checks or other negotiable instruments unless such instrument has printed upon both its front and back, the following statement: "This is not a Check". However, it is not an unlawful practice under this Section for a person to distribute for commercial purposes a sample or specimen of a check or other instrument which is used to solicit orders for the sale of that instrument and which is clearly marked as a non-negotiable sample or specimen.
(Source: P.A. 86-362; 86-1028.)

(815 ILCS 505/2Y) (from Ch. 121 1/2, par. 262Y)
Sec. 2Y. Misrepresentation of effect of use of gasohol on motor vehicle warranties.
(a) No person shall make any false or misleading statement or representation to any person concerning the legal effect of the use of gasohol as a motor vehicle fuel on the applicability of any coverage under a warranty made with respect to a motor vehicle.
(b) A person who violates the provisions of this Section commits an unlawful practice within the meaning of this Act. A person who violates the provisions of this Section commits a business offense and may be fined not less than $501 nor more than $1,000 for each offense.
(Source: P.A. 87-668; 88-45.)

(815 ILCS 505/2Z) (from Ch. 121 1/2, par. 262Z)
(Text of Section from P.A. 100-315)
Sec. 2Z. Violations of other Acts. Any person who knowingly violates the Automotive Repair Act, the Automotive Collision Repair Act, the Home Repair and Remodeling Act, the Dance Studio Act, the Physical Fitness Services Act, the Hearing Instrument Consumer Protection Act, the Illinois Union Label Act, the Job Referral and Job Listing Services Consumer Protection Act, the Travel Promotion Consumer Protection Act, the Credit Services Organizations Act, the Automatic Telephone Dialers Act, the Pay-Per-Call Services Consumer Protection Act, the Telephone Solicitations Act, the Illinois Funeral or Burial Funds Act, the Cemetery Oversight Act, the Cemetery Care Act, the Safe and Hygienic Bed Act, the Pre-Need Cemetery Sales Act, the High Risk Home Loan Act, the Payday Loan Reform Act, the Mortgage Rescue Fraud Act, subsection (a) or (b) of Section 3-10 of the Cigarette Tax Act, subsection (a) or (b) of Section 3-10 of the Cigarette Use Tax Act, the Electronic Mail Act, the Internet Caller Identification Act, paragraph (6) of subsection (k) of Section 6-305 of the Illinois Vehicle Code, Section 11-1431, 18d-115, 18d-120, 18d-125, 18d-135, 18d-150, or 18d-153 of the Illinois Vehicle Code, Article 3 of the Residential Real Property Disclosure Act, the Automatic Contract Renewal Act, the Reverse Mortgage Act, Section 25 of the Youth Mental Health Protection Act, the Personal Information Protection Act, or the Student Online Personal Protection Act commits an unlawful practice within the meaning of this Act.
(Source: P.A. 99-331, eff. 1-1-16; 99-411, eff. 1-1-16; 99-642, eff. 7-28-16; 100-315, eff. 8-24-17.)

(Text of Section from P.A. 100-416)
Sec. 2Z. Violations of other Acts. Any person who knowingly violates the Automotive Repair Act, the Automotive Collision Repair Act, the Home Repair and Remodeling Act, the Dance Studio Act, the Physical Fitness Services Act, the Hearing Instrument Consumer Protection Act, the Illinois Union Label Act, the Installment Sales Contract Act, the Job Referral and Job Listing Services Consumer Protection Act, the Travel Promotion Consumer Protection Act, the Credit Services Organizations Act, the Automatic Telephone Dialers Act, the Pay-Per-Call Services Consumer Protection Act, the Telephone Solicitations Act, the Illinois Funeral or Burial Funds Act, the Cemetery Oversight Act, the Cemetery Care Act, the Safe and Hygienic Bed Act, the Pre-Need Cemetery Sales Act, the High Risk Home Loan Act, the Payday Loan Reform Act, the Mortgage Rescue Fraud Act, subsection (a) or (b) of Section 3-10 of the Cigarette Tax Act, subsection (a) or (b) of Section 3-10 of the Cigarette Use Tax Act, the Electronic Mail Act, the Internet Caller Identification Act, paragraph (6) of subsection (k) of Section 6-305 of the Illinois Vehicle Code, Section 11-1431, 18d-115, 18d-120, 18d-125, 18d-135, 18d-150, or 18d-153 of the Illinois Vehicle Code, Article 3 of the Residential Real Property Disclosure Act, the Automatic Contract Renewal Act, the Reverse Mortgage Act, Section 25 of the Youth Mental Health Protection Act, or the Personal Information Protection Act commits an unlawful practice within the meaning of this Act.
(Source: P.A. 99-331, eff. 1-1-16; 99-411, eff. 1-1-16; 99-642, eff. 7-28-16; 100-416, eff. 1-1-18.)

(815 ILCS 505/2AA)
Sec. 2AA. Immigration services.
(a) "Immigration matter" means any proceeding, filing, or action affecting the nonimmigrant, immigrant or citizenship status of any person that arises under immigration and naturalization law, executive order or presidential proclamation of the United States or any foreign country, or that arises under action of the United States Citizenship and Immigration Services, the United States Department of Labor, or the United States Department of State.
"Immigration assistance service" means any information or action provided or offered to customers or prospective customers related to immigration matters, excluding legal advice, recommending a specific course of legal action, or providing any other assistance that requires legal analysis, legal judgment, or interpretation of the law.
"Compensation" means money, property, services, promise of payment, or anything else of value.
"Employed by" means that a person is on the payroll of the employer and the employer deducts from the employee's paycheck social security and withholding taxes, or receives compensation from the employer on a commission basis or as an independent contractor.
"Reasonable costs" means actual costs or, if actual costs cannot be calculated, reasonably estimated costs of such things as photocopying, telephone calls, document requests, and filing fees for immigration forms, and other nominal costs incidental to assistance in an immigration matter.
(a-1) The General Assembly finds and declares that private individuals who assist persons with immigration matters have a significant impact on the ability of their clients to reside and work within the United States and to establish and maintain stable families and business relationships. The General Assembly further finds that that assistance and its impact also have a significant effect on the cultural, social, and economic life of the State of Illinois and thereby substantially affect the public interest. It is the intent of the General Assembly to establish rules of practice and conduct for those individuals to promote honesty and fair dealing with residents and to preserve public confidence.
(a-5) The following persons are exempt from this Section, provided they prove the exemption by a preponderance of the evidence:
(1) An attorney licensed to practice law in any state

or territory of the United States, or of any foreign country when authorized by the Illinois Supreme Court, to the extent the attorney renders immigration assistance service in the course of his or her practice as an attorney.

(2) A legal intern, as described by the rules of the

Illinois Supreme Court, employed by and under the direct supervision of a licensed attorney and rendering immigration assistance service in the course of the intern's employment.

(3) A not-for-profit organization recognized by the

Board of Immigration Appeals under 8 C.F.R. 292.2(a) and employees of those organizations accredited under 8 C.F.R. 292.2(d).

(4) Any organization employing or desiring to employ

a documented or undocumented immigrant or nonimmigrant alien, where the organization, its employees or its agents provide advice or assistance in immigration matters to documented or undocumented immigrant or nonimmigrant alien employees or potential employees without compensation from the individuals to whom such advice or assistance is provided.

Nothing in this Section shall regulate any business to the extent that such regulation is prohibited or preempted by State or federal law.
All other persons providing or offering to provide immigration assistance service shall be subject to this Section.
(b) Any person who provides or offers to provide immigration assistance service may perform only the following services:
(1) Completing a government agency form, requested by

the customer and appropriate to the customer's needs, only if the completion of that form does not involve a legal judgment for that particular matter.

(2) Transcribing responses to a government agency

form which is related to an immigration matter, but not advising a customer as to his or her answers on those forms.

(3) Translating information on forms to a customer

and translating the customer's answers to questions posed on those forms.

(4) Securing for the customer supporting documents

currently in existence, such as birth and marriage certificates, which may be needed to be submitted with government agency forms.

(5) Translating documents from a foreign language

into English.

(6) Notarizing signatures on government agency forms,

if the person performing the service is a notary public of the State of Illinois.

(7) Making referrals, without fee, to attorneys who

could undertake legal representation for a person in an immigration matter.

(8) Preparing or arranging for the preparation of

photographs and fingerprints.

(9) Arranging for the performance of medical testing

(including X-rays and AIDS tests) and the obtaining of reports of such test results.

(10) Conducting English language and civics courses.
(11) Other services that the Attorney General

determines by rule may be appropriately performed by such persons in light of the purposes of this Section.

Fees for a notary public, agency, or any other person who is not an attorney or an accredited representative filling out immigration forms shall be limited to the maximum fees set forth in subsections (a) and (b) of Section 3-104 of the Notary Public Act (5 ILCS 312/3-104). The maximum fee schedule set forth in subsections (a) and (b) of Section 3-104 of the Notary Public Act shall apply to any person that provides or offers to provide immigration assistance service performing the services described therein. The Attorney General may promulgate rules establishing maximum fees that may be charged for any services not described in that subsection. The maximum fees must be reasonable in light of the costs of providing those services and the degree of professional skill required to provide the services.
No person subject to this Act shall charge fees directly or indirectly for referring an individual to an attorney or for any immigration matter not authorized by this Article, provided that a person may charge a fee for notarizing documents as permitted by the Illinois Notary Public Act.
(c) Any person performing such services shall register with the Illinois Attorney General and submit verification of malpractice insurance or of a surety bond.
(d) Except as provided otherwise in this subsection, before providing any assistance in an immigration matter a person shall provide the customer with a written contract that includes the following:
(1) An explanation of the services to be performed.
(2) Identification of all compensation and costs to

be charged to the customer for the services to be performed.

(3) A statement that documents submitted in support

of an application for nonimmigrant, immigrant, or naturalization status may not be retained by the person for any purpose, including payment of compensation or costs.

This subsection does not apply to a not-for-profit organization that provides advice or assistance in immigration matters to clients without charge beyond a reasonable fee to reimburse the organization's or clinic's reasonable costs relating to providing immigration services to that client.
(e) Any person who provides or offers immigration assistance service and is not exempted from this Section, shall post signs at his or her place of business, setting forth information in English and in every other language in which the person provides or offers to provide immigration assistance service. Each language shall be on a separate sign. Signs shall be posted in a location where the signs will be visible to customers. Each sign shall be at least 11 inches by 17 inches, and shall contain the following:
(1) The statement "I AM NOT AN ATTORNEY LICENSED TO

PRACTICE LAW AND MAY NOT GIVE LEGAL ADVICE OR ACCEPT FEES FOR LEGAL ADVICE."

(2) The statement "I AM NOT ACCREDITED TO REPRESENT

YOU BEFORE THE UNITED STATES IMMIGRATION AND NATURALIZATION SERVICE AND THE IMMIGRATION BOARD OF APPEALS."

(3) The fee schedule.
(4) The statement that "You may cancel any contract

within 3 working days and get your money back for services not performed."

(5) Additional information the Attorney General may

require by rule.

Every person engaged in immigration assistance service who is not an attorney who advertises immigration assistance service in a language other than English, whether by radio, television, signs, pamphlets, newspapers, or other written communication, with the exception of a single desk plaque, shall include in the document, advertisement, stationery, letterhead, business card, or other comparable written material the following notice in English and the language in which the written communication appears. This notice shall be of a conspicuous size, if in writing, and shall state: "I AM NOT AN ATTORNEY LICENSED TO PRACTICE LAW IN ILLINOIS AND MAY NOT GIVE LEGAL ADVICE OR ACCEPT FEES FOR LEGAL ADVICE." If such advertisement is by radio or television, the statement may be modified but must include substantially the same message.
Any person who provides or offers immigration assistance service and is not exempted from this Section shall not, in any document, advertisement, stationery, letterhead, business card, or other comparable written material, literally translate from English into another language terms or titles including, but not limited to, notary public, notary, licensed, attorney, lawyer, or any other term that implies the person is an attorney. To illustrate, the words "notario" and "poder notarial" are prohibited under this provision.
If not subject to penalties under subsection (a) of Section 3-103 of the Notary Public Act (5 ILCS 312/3-103), violations of this subsection shall result in a fine of $1,000. Violations shall not preempt or preclude additional appropriate civil or criminal penalties.
(f) The written contract shall be in both English and in the language of the customer.
(g) A copy of the contract shall be provided to the customer upon the customer's execution of the contract.
(h) A customer has the right to rescind a contract within 72 hours after his or her signing of the contract.
(i) Any documents identified in paragraph (3) of subsection (c) shall be returned upon demand of the customer.
(j) No person engaged in providing immigration services who is not exempted under this Section shall do any of the following:
(1) Make any statement that the person can or will

obtain special favors from or has special influence with the United States Immigration and Naturalization Service or any other government agency.

(2) Retain any compensation for service not performed.
(2.5) Accept payment in exchange for providing legal

advice or any other assistance that requires legal analysis, legal judgment, or interpretation of the law.

(3) Refuse to return documents supplied by, prepared

on behalf of, or paid for by the customer upon the request of the customer. These documents must be returned upon request even if there is a fee dispute between the immigration assistant and the customer.

(4) Represent or advertise, in connection with the

provision assistance in immigration matters, other titles of credentials, including but not limited to "notary public" or "immigration consultant," that could cause a customer to believe that the person possesses special professional skills or is authorized to provide advice on an immigration matter; provided that a notary public appointed by the Illinois Secretary of State may use the term "notary public" if the use is accompanied by the statement that the person is not an attorney; the term "notary public" may not be translated to another language; for example "notario" is prohibited.

(5) Provide legal advice, recommend a specific course

of legal action, or provide any other assistance that requires legal analysis, legal judgment, or interpretation of the law.

(6) Make any misrepresentation of false statement,

directly or indirectly, to influence, persuade, or induce patronage.

(k) (Blank)
(l) (Blank)
(m) Any person who violates any provision of this Section, or the rules and regulations issued under this Section, shall be guilty of a Class A misdemeanor for a first offense and a Class 3 felony for a second or subsequent offense committed within 5 years of a previous conviction for the same offense.
Upon his own information or upon the complaint of any person, the Attorney General or any State's Attorney, or a municipality with a population of more than 1,000,000, may maintain an action for injunctive relief and also seek a civil penalty not exceeding $50,000 in the circuit court against any person who violates any provision of this Section. These remedies are in addition to, and not in substitution for, other available remedies.
If the Attorney General or any State's Attorney or a municipality with a population of more than 1,000,000 fails to bring an action as provided under this Section any person may file a civil action to enforce the provisions of this Article and maintain an action for injunctive relief, for compensatory damages to recover prohibited fees, or for such additional relief as may be appropriate to deter, prevent, or compensate for the violation. In order to deter violations of this Section, courts shall not require a showing of the traditional elements for equitable relief. A prevailing plaintiff may be awarded 3 times the prohibited fees or a minimum of $1,000 in punitive damages, attorney's fees, and costs of bringing an action under this Section. It is the express intention of the General Assembly that remedies for violation of this Section be cumulative.
(n) No unit of local government, including any home rule unit, shall have the authority to regulate immigration assistance services unless such regulations are at least as stringent as those contained in this amendatory Act of 1992. It is declared to be the law of this State, pursuant to paragraph (i) of Section 6 of Article VII of the Illinois Constitution of 1970, that this amendatory Act of 1992 is a limitation on the authority of a home rule unit to exercise powers concurrently with the State. The limitations of this Section do not apply to a home rule unit that has, prior to the effective date of this amendatory Act, adopted an ordinance regulating immigration assistance services.
(o) This Section is severable under Section 1.31 of the Statute on Statutes.
(p) The Attorney General shall issue rules not inconsistent with this Section for the implementation, administration, and enforcement of this Section. The rules may provide for the following:
(1) The content, print size, and print style of the

signs required under subsection (e). Print sizes and styles may vary from language to language.

(2) Standard forms for use in the administration of

this Section.

(3) Any additional requirements deemed necessary.
(Source: P.A. 99-679, eff. 1-1-17.)

(815 ILCS 505/2BB)
Sec. 2BB. The assembly, drafting, execution, and funding of a living trust document or any of those acts by a corporation or a nonlawyer is an unlawful practice within the meaning of this Act. Any person who violates this Section is guilty of a Class A misdemeanor. A person who is convicted of a second or subsequent violation of this Section is guilty of a Class 4 felony.
This Section shall not apply to any State or national bank, State or federal savings and loan association, savings bank, trust company, or any other corporation that has received a certificate of authority authorizing the exercise of trust powers under the Illinois Corporate Fiduciary Act.
This Section shall not apply to any State or federal credit union, as defined in Section 1.1 of the Illinois Credit Union Act, or the ability of any such credit union to issue accounts under the Illinois Trusts and Payable Upon Death Accounts Act.
Nothing in this Section shall authorize a person to engage in the unauthorized practice of law.
(Source: P.A. 88-305; 88-644, eff. 9-9-94.)

(815 ILCS 505/2CC)
Sec. 2CC. Wholesale advertising.
(a) A person may represent directly or by implication in any advertising that a person offers to sell or sells a particular article of merchandise at a wholesale price if that person can substantiate significant savings on his price as compared to identical merchandise offered for sale by retailers in the trade area. However, it is an unlawful practice to represent directly or by implication in any advertising that a person is a wholesaler or offers to sell or sells merchandise at wholesale to the public unless the person:
(1) makes a substantial and significant number of

sales for resale in the ordinary course of business; and

(2) can substantiate savings on the prices offered as

compared to merchandise offered for sale by retailers in the trade area.

(b) It is an unlawful practice to represent directly or by implication in any advertising that a person offers to sell or sells a particular article of merchandise at a wholesale price unless that person can substantiate significant savings on his price as compared to identical merchandise offered for sale by retailers in the trade area.
(Source: P.A. 88-576, eff. 8-12-94.)

(815 ILCS 505/2DD)
Sec. 2DD. Telecommunication service provider selection. A telecommunication carrier shall not submit or execute a change in a subscriber's selection of a provider of local exchange telecommunications service or interexchange telecommunications service or offer or provide a product or service to be billed on the telephone bill as provided in Sections 13-902 and 13-903 of the Public Utilities Act except in accordance with (i) the verification procedures adopted by the Federal Communications Commission under the Communications Act of 1996, including subpart K of 47 CFR 64, as those procedures are from time to time amended, and (ii) Sections 13-902 and 13-903 of the Public Utilities Act and any rules adopted by the Illinois Commerce Commission under the authority of that Section as those rules are from time to time amended. A telecommunications carrier that violates this Section commits an unlawful practice within the meaning of this Act.
(Source: P.A. 92-22, eff. 6-30-01.)

(815 ILCS 505/2EE)
Sec. 2EE. Electric service provider selection. An electric service provider shall not submit or execute a change in a subscriber's selection of a provider of electric service unless and until (i) the provider first discloses all material terms and conditions of the offer to the subscriber; (ii) the provider has obtained the subscriber's express agreement to accept the offer after the disclosure of all material terms and conditions of the offer; and (iii) the provider has confirmed the request for a change in accordance with one of the following procedures:
(a) The new electric service provider has obtained the subscriber's written or electronically signed authorization in a form that meets the following requirements:
(1) An electric service provider shall obtain any

necessary written or electronically signed authorization from a subscriber for a change in electric service by using a letter of agency as specified in this Section. Any letter of agency that does not conform with this Section is invalid.

(2) The letter of agency shall be a separate document

(an easily separable document containing only the authorization language described in subparagraph (a)(5) of this Section) whose sole purpose is to authorize an electric service provider change. The letter of agency must be signed and dated by the subscriber requesting the electric service provider change.

(3) The letter of agency shall not be combined with

inducements of any kind on the same document.

(4) Notwithstanding subparagraphs (a)(1) and (a)(2)

of this Section, the letter of agency may be combined with checks that contain only the required letter of agency language prescribed in subparagraph (a)(5) of this Section and the necessary information to make the check a negotiable instrument. The letter of agency check shall not contain any promotional language or material. The letter of agency check shall contain in easily readable, bold-face type on the face of the check, a notice that the consumer is authorizing an electric service provider change by signing the check. The letter of agency language also shall be placed near the signature line on the back of the check.

(5) At a minimum, the letter of agency must be

printed with a print of sufficient size to be clearly legible, and must contain clear and unambiguous language that confirms:

(i) The subscriber's billing name and address;
(ii) The decision to change the electric service

provider from the current provider to the prospective provider;

(iii) The terms, conditions, and nature of the

service to be provided to the subscriber must be clearly and conspicuously disclosed, in writing, and an electric service provider must directly establish the rates for the service contracted for by the subscriber; and

(iv) That the subscriber understand that any

electric service provider selection the subscriber chooses may involve a charge to the subscriber for changing the subscriber's electric service provider.

(6) Letters of agency shall not suggest or require

that a subscriber take some action in order to retain the subscriber's current electric service provider.

(7) If any portion of a letter of agency is

translated into another language, then all portions of the letter of agency must be translated into that language.

(b) An appropriately qualified independent third party has obtained, in accordance with the procedures set forth in this subsection (b), the subscriber's oral authorization to change electric suppliers that confirms and includes appropriate verification data. The independent third party (i) must not be owned, managed, controlled, or directed by the supplier or the supplier's marketing agent; (ii) must not have any financial incentive to confirm supplier change requests for the supplier or the supplier's marketing agent; and (iii) must operate in a location physically separate from the supplier or the supplier's marketing agent.
Automated third-party verification systems and 3-way conference calls may be used for verification purposes so long as the other requirements of this subsection (b) are satisfied.
A supplier or supplier's sales representative initiating a 3-way conference call or a call through an automated verification system must drop off the call once the 3-way connection has been established.
All third-party verification methods shall elicit, at a minimum, the following information: (i) the identity of the subscriber; (ii) confirmation that the person on the call is authorized to make the supplier change; (iii) confirmation that the person on the call wants to make the supplier change; (iv) the names of the suppliers affected by the change; (v) the service address of the supply to be switched; and (vi) the price of the service to be supplied and the material terms and conditions of the service being offered, including whether any early termination fees apply. Third-party verifiers may not market the supplier's services by providing additional information, including information regarding procedures to block or otherwise freeze an account against further changes.
All third-party verifications shall be conducted in the same language that was used in the underlying sales transaction and shall be recorded in their entirety. Submitting suppliers shall maintain and preserve audio records of verification of subscriber authorization for a minimum period of 2 years after obtaining the verification. Automated systems must provide consumers with an option to speak with a live person at any time during the call.
(c) When a subscriber initiates the call to the prospective electric supplier, in order to enroll the subscriber as a customer, the prospective electric supplier must, with the consent of the customer, make a date-stamped, time-stamped audio recording that elicits, at a minimum, the following information:
(1) the identity of the subscriber;
(2) confirmation that the person on the call is

authorized to make the supplier change;

(3) confirmation that the person on the call wants to

make the supplier change;

(4) the names of the suppliers affected by the change;
(5) the service address of the supply to be switched;

and

(6) the price of the service to be supplied and the

material terms and conditions of the service being offered, including whether any early termination fees apply.

Submitting suppliers shall maintain and preserve the audio records containing the information set forth above for a minimum period of 2 years.
(d) Complaints may be filed with the Illinois Commerce Commission under this Section by a subscriber whose electric service has been provided by an electric service supplier in a manner not in compliance with this Section. If, after notice and hearing, the Commission finds that an electric service provider has violated this Section, the Commission may in its discretion do any one or more of the following:
(1) Require the violating electric service provider

to refund to the subscriber charges collected in excess of those that would have been charged by the subscriber's authorized electric service provider.

(2) Require the violating electric service provider

to pay to the subscriber's authorized electric supplier the amount the authorized electric supplier would have collected for the electric service. The Commission is authorized to reduce this payment by any amount already paid by the violating electric supplier to the subscriber's authorized provider for electric service.

(3) Require the violating electric subscriber to

pay a fine of up to $1,000 into the Public Utility Fund for each repeated and intentional violation of this Section.

(4) Issue a cease and desist order.
(5) For a pattern of violation of this Section or

for intentionally violating a cease and desist order, revoke the violating provider's certificate of service authority.

(e) For purposes of this Section, "electric service provider" shall have the meaning given that phrase in Section 6.5 of the Attorney General Act.
(Source: P.A. 95-700, eff. 11-9-07.)

(815 ILCS 505/2FF)
Sec. 2FF. Electric service fraud; elderly persons or persons with disabilities; additional penalties. With respect to the advertising, sale, provider selection, billings, or collections relating to the provision of electric service, where the consumer is an elderly person or person with a disability, a civil penalty of $50,000 may be imposed for each violation. For purposes of this Section:
(1) "Elderly person" means a person 60 years of age or older.
(2) "Person with a disability" means a person who suffers from a permanent physical or mental impairment resulting from disease, injury, functional disorder or congenital condition.
(3) "Electric service" shall have the meaning given that term in Section 6.5 of the Attorney General Act.
(Source: P.A. 99-143, eff. 7-27-15.)

(815 ILCS 505/2GG)
Sec. 2GG. Electric service advertising. Any advertisement for electric service that lists rates shall clearly and conspicuously disclose all associated costs for such service including, but not limited to, access fees and service fees.
(Source: P.A. 90-561, eff. 12-16-97.)

(815 ILCS 505/2HH)
Sec. 2HH. Billing and collection practices of electric service providers. Each person selling generation, transmission, distribution, metering, or billing of electric service shall display the name, the toll-free telephone number of such service provider, and a description of the services provided on all bills submitted to subscribers of such services. All personal information relating to the subscriber of generation, transmission, distribution, metering, or billing of electric service shall be maintained by the service providers solely for the purpose of generating the bill for such services, and shall not be divulged to any other persons with the exception of credit bureaus, collection agencies, and persons licensed to market electric service in the State of Illinois, without the written consent of the subscriber.
(Source: P.A. 90-561, eff. 12-16-97.)

(815 ILCS 505/2II)
Sec. 2II. Prohibition of sweepstakes boxes and conditions upon use of prize promotions to solicit authority to provide telecommunications or related service.
(a) As used in this Section, the following terms have the meaning set forth herein:
(1) "Telecommunications carrier" has the meaning

given in Section 13-202 of the Public Utilities Act, except that "telecommunications carrier" does not include a provider of commercial mobile radio services (as defined by 47 U.S.C. 332(d)(1).

(2) "Telecommunications service" has the meaning

given in Section 13-203 of the Public Utilities Act.

(3) "Enhanced telecommunications service" means any

service or merchandise, other than interLATA, intraLATA, or local exchange service for which any charge or assessment appears on a billing statement directed to a consumer by a telecommunications carrier.

(4) "Sweepstakes box" means the box or receptacle

into which consumers place entry forms or documents used to enter sweepstakes, contests, or drawings of any description, and promotional materials attached thereto.

(b) It is an unfair or deceptive act or practice within the meaning of Section 2 of this Act for any person to solicit authority to execute a change of telecommunications carrier or to solicit authority to provide any telecommunications service or enhanced telecommunications service through the use of any sweepstakes box.
(c) Forms or documents used or intended to be used by consumers to enter sweepstakes, contests, or drawings of any description may not be used by any person as written authority to execute a change of any person's telecommunications carrier or to render any telecommunications service or enhanced telecommunications service.
(d) Any person who solicits any authority to execute a change of any person's telecommunications carrier or to render any telecommunications service or enhanced telecommunications service through or in conjunction with any sweepstakes, contest, or drawing shall clearly, conspicuously, and fully disclose in all direct mail solicitations to consumers the fact that the sweepstakes, contest, or drawing is intended to solicit authority to execute a change of telecommunications carrier or render telecommunications service or enhanced telecommunications service. The disclosure shall include, at the least, the following information:
(1) that no purchase or change of telecommunications

carrier or service is required to enter the sweepstakes, contest, or drawing;

(2) the alternative means by which a person may enter

the sweepstakes, contest, or drawing without authorizing a change of telecommunications carrier or service or making a purchase;

(3) the name and telephone number of the entity

soliciting consumers to make a purchase or to authorize a change of telecommunications carrier or service through the use of or in conjunction with the sweepstakes, contest, or drawing; and

(4) a brief description of the nature of the

telecommunications services or enhanced telecommunications services for which authorization is sought through the use of or in conjunction with the sweepstakes, contest, or drawing.

(e) It is an unfair or deceptive act or practice within the meaning of Section 2 of this Act for any person to use a form or document used or intended to be used by consumers to enter sweepstakes, contests, or drawings of any description as written authority to execute a change of any person's telecommunications carrier or to render any telecommunications service or enhanced telecommunications service or for any person to solicit authority to execute a change of telecommunications carrier or to solicit authority to provide any telecommunications service or enhanced telecommunications service through or in conjunction with any sweepstakes, contest, or drawing in a manner not in compliance with this Section. Nothing in this Section shall be construed to prohibit any person from offering a premium, incentive, or thing of value to another as consideration for authorizing a change of telecommunications carrier or the rendition of any telecommunications service or enhanced telecommunications service, provided that no element of chance or skill is associated with the offer of the premium, incentive, or thing of value or the receipt thereof.
(Source: P.A. 90-610, eff. 7-1-98.)

(815 ILCS 505/2JJ)
Sec. 2JJ. Shoppers club information.
(a) It is an unlawful practice for any person who is an officer, manager, or employee of a merchant to knowingly disclose to a person other than the merchant's officers, managers, employees, vendors, agents, or consultants either (i) the identity of an applicant to, or member of, the merchant's shoppers club or (ii) the identity of a shopper club member's actual purchases of merchandise, unless the applicant or member consents to the disclosure. An applicant's or member's consent is presumed if the applicant or member is given the written opportunity to retain the non-disclosure rights provided for in this Section but fails to so affirmatively direct.
(b) For purposes of this Section:
"Merchandise" means any item of tangible personal property.
"Merchant" means an owner or operator of any retail mercantile establishment and includes but is not limited to any corporation, including parent, subsidiaries and sister companies, partnerships, sole proprietorship, or any other form of business entity.
"Retail mercantile establishment" means any place, including Internet web sites, where merchandise is sold or offered for sale at retail to persons who are members of a merchant's shoppers club.
"Shoppers club" means a membership in a discount buying program in which the purchaser is given a reduction in the price of the merchandise by displaying a card that, when used with an electronic scanning device or sales recording device at the time of the purchase of the merchandise, displays the discount price of the merchandise.
(c) Nothing in this Section precludes the use or distribution to any person of any compilation, in aggregate form, of information obtained by a merchant from its operation of a shoppers club.
(d) The provisions of Section 10a of this Act do not apply to a violation of this Section.
(Source: P.A. 91-348, eff. 1-1-00.)

(815 ILCS 505/2KK)
Sec. 2KK. Animal cremation services. It is an unlawful practice within the meaning of this Act for a provider of companion animal cremation services (1) to fail to prepare or distribute a written explanation of services as required by the Companion Animal Cremation Act; (2) to prepare or distribute a written explanation of services under that Act that the provider knows or should know to be false or misleading; or (3) to knowingly make a false certification under Section 20 of that Act.
(Source: P.A. 92-287, eff. 1-1-02; 92-651, eff. 7-11-02.)

(815 ILCS 505/2LL)
Sec. 2LL. Halal food; disclosure.
(a) As used in this Section:
"Dealer" means any establishment that advertises, represents, or holds itself out as growing animals in a halal way or selling, preparing, or maintaining food as halal, including, but not limited to, manufacturers, animals' farms, slaughterhouses, wholesalers, stores, restaurants, hotels, catering facilities, butcher shops, summer camps, bakeries, delicatessens, supermarkets, grocery stores, licensed health care facilities, freezer dealers, and food plan companies. These establishments may also sell, prepare or maintain food not represented as halal.
"Director" means the Director of Agriculture.
"Food" means an animal grown to become food for human consumption, a food, a food product, a food ingredient, a dietary supplement, or a beverage.
"Halal" means prepared under and maintained in strict compliance with the laws and customs of the Islamic religion including but not limited to those laws and customs of zabiha/zabeeha (slaughtered according to appropriate Islamic codes), and as expressed by reliable recognized Islamic entities and scholars.
(b) Any dealer who grows animals represented to be grown in a halal way or who prepares, distributes, sells, or exposes for sale any food represented to be halal shall disclose the basis upon which those representations are made by posting the information required by the Director, in accordance with rules adopted by the Director, on a sign of a type and size specified by the Director, in a conspicuous place upon the premises at which the food is sold or exposed for sale, as required by the Director.
(c) Any person subject to the requirements of subsection (b) does not commit an unlawful practice if the person shows by a preponderance of the evidence that the person relied in good faith upon the representations of an animals' farm, slaughterhouse, manufacturer, processor, packer, or distributor of any food represented to be halal.
(d) Possession by a dealer of any animal grown to become food for consumption or any food not in conformance with the disclosure required by subsection (b) with respect to that food is presumptive evidence that the person is in possession of that food with the intent to sell.
(e) Any dealer who grows animals represented to be grown in a halal way or who prepares, distributes, sells, or exposes for sale any food represented to be halal shall comply with all requirements of the Director, including, but not limited to, recordkeeping, labeling and filing, in accordance with rules adopted by the Director.
(f) Neither an animal represented to be grown in a halal way to become food for human consumption, nor a food commodity represented as halal, may be offered for sale by a dealer until the dealer has registered, with the Director, documenting information of the certifying Islamic entity specialized in halal food or the supervising Muslim Inspector of Halal Food.
(g) The Director shall adopt rules to carry out this Section in accordance with the Illinois Administrative Procedure Act.
(h) It is an unlawful practice under this Act to violate this Section or the rules adopted by the Director to carry out this Section.
(Source: P.A. 95-331, eff. 8-21-07.)

(815 ILCS 505/2MM)
Sec. 2MM. Verification of accuracy of consumer reporting information used to extend consumers credit and security freeze on credit reports.
(a) A credit card issuer who mails an offer or solicitation to apply for a credit card and who receives a completed application in response to the offer or solicitation which lists an address that is not substantially the same as the address on the offer or solicitation may not issue a credit card based on that application until reasonable steps have been taken to verify the applicant's change of address.
(b) Any person who uses a consumer credit report in connection with the approval of credit based on the application for an extension of credit, and who has received notification of a police report filed with a consumer reporting agency that the applicant has been a victim of financial identity theft, as defined in Section 16-30 or 16G-15 of the Criminal Code of 1961 or the Criminal Code of 2012, may not lend money or extend credit without taking reasonable steps to verify the consumer's identity and confirm that the application for an extension of credit is not the result of financial identity theft.
(c) A consumer may request that a security freeze be placed on his or her credit report by sending a request in writing by certified mail to a consumer reporting agency at an address designated by the consumer reporting agency to receive such requests.
The following persons may request that a security freeze be placed on the credit report of a person with a disability:
(1) a guardian of the person with a disability who is

the subject of the request, appointed under Article XIa of the Probate Act of 1975; and

(2) an agent of the person with a disability who is

the subject of the request, under a written durable power of attorney that complies with the Illinois Power of Attorney Act.

The following persons may request that a security freeze be placed on the credit report of a minor:
(1) a guardian of the minor who is the subject of the

request, appointed under Article XI of the Probate Act of 1975;

(2) a parent of the minor who is the subject of the

request; and

(3) a guardian appointed under the Juvenile Court Act

of 1987 for a minor under the age of 18 who is the subject of the request or, with a court order authorizing the guardian consent power, for a youth who is the subject of the request who has attained the age of 18, but who is under the age of 21.

This subsection (c) does not prevent a consumer reporting agency from advising a third party that a security freeze is in effect with respect to the consumer's credit report.
(d) A consumer reporting agency shall place a security freeze on a consumer's credit report no later than 5 business days after receiving a written request from the consumer:
(1) a written request described in subsection (c);
(2) proper identification; and
(3) payment of a fee, if applicable.
(e) Upon placing the security freeze on the consumer's credit report, the consumer reporting agency shall send to the consumer within 10 business days a written confirmation of the placement of the security freeze and a unique personal identification number or password or similar device, other than the consumer's Social Security number, to be used by the consumer when providing authorization for the release of his or her credit report for a specific party or period of time.
(f) If the consumer wishes to allow his or her credit report to be accessed for a specific party or period of time while a freeze is in place, he or she shall contact the consumer reporting agency using a point of contact designated by the consumer reporting agency, request that the freeze be temporarily lifted, and provide the following:
(1) Proper identification;
(2) The unique personal identification number or

password or similar device provided by the consumer reporting agency;

(3) The proper information regarding the third party

or time period for which the report shall be available to users of the credit report; and

(4) A fee, if applicable.
A security freeze for a minor may not be temporarily lifted. This Section does not require a consumer reporting agency to provide to a minor or a parent or guardian of a minor on behalf of the minor a unique personal identification number, password, or similar device provided by the consumer reporting agency for the minor, or parent or guardian of the minor, to use to authorize the consumer reporting agency to release information from a minor.
(g) A consumer reporting agency shall develop a contact method to receive and process a request from a consumer to temporarily lift a freeze on a credit report pursuant to subsection (f) in an expedited manner.
A contact method under this subsection shall include: (i) a postal address; and (ii) an electronic contact method chosen by the consumer reporting agency, which may include the use of telephone, fax, Internet, or other electronic means.
(h) A consumer reporting agency that receives a request from a consumer to temporarily lift a freeze on a credit report pursuant to subsection (f), shall comply with the request no later than 3 business days after receiving the request.
(i) A consumer reporting agency shall remove or temporarily lift a freeze placed on a consumer's credit report only in the following cases:
(1) upon consumer request, pursuant to subsection (f)

or subsection (l) of this Section; or

(2) if the consumer's credit report was frozen due to

a material misrepresentation of fact by the consumer.

If a consumer reporting agency intends to remove a freeze upon a consumer's credit report pursuant to this subsection, the consumer reporting agency shall notify the consumer in writing prior to removing the freeze on the consumer's credit report.
(j) If a third party requests access to a credit report on which a security freeze is in effect, and this request is in connection with an application for credit or any other use, and the consumer does not allow his or her credit report to be accessed for that specific party or period of time, the third party may treat the application as incomplete.
(k) If a consumer requests a security freeze, the credit reporting agency shall disclose to the consumer the process of placing and temporarily lifting a security freeze, and the process for allowing access to information from the consumer's credit report for a specific party or period of time while the freeze is in place.
(l) A security freeze shall remain in place until the consumer or person authorized under subsection (c) to act on behalf of the minor or person with a disability who is the subject of the security freeze requests, using a point of contact designated by the consumer reporting agency, that the security freeze be removed. A credit reporting agency shall remove a security freeze within 3 business days of receiving a request for removal from the consumer, who provides:
(1) Proper identification;
(2) The unique personal identification number or

password or similar device provided by the consumer reporting agency; and

(3) A fee, if applicable.
(m) A consumer reporting agency shall require proper identification of the person making a request to place or remove a security freeze and may require proper identification and proper authority from the person making the request to place or remove a freeze on behalf of the person with a disability or minor.
(n) The provisions of subsections (c) through (m) of this Section do not apply to the use of a consumer credit report by any of the following:
(1) A person or entity, or a subsidiary, affiliate,

or agent of that person or entity, or an assignee of a financial obligation owing by the consumer to that person or entity, or a prospective assignee of a financial obligation owing by the consumer to that person or entity in conjunction with the proposed purchase of the financial obligation, with which the consumer has or had prior to assignment an account or contract, including a demand deposit account, or to whom the consumer issued a negotiable instrument, for the purposes of reviewing the account or collecting the financial obligation owing for the account, contract, or negotiable instrument. For purposes of this subsection, "reviewing the account" includes activities related to account maintenance, monitoring, credit line increases, and account upgrades and enhancements.

(2) A subsidiary, affiliate, agent, assignee, or

prospective assignee of a person to whom access has been granted under subsection (f) of this Section for purposes of facilitating the extension of credit or other permissible use.

(3) Any state or local agency, law enforcement

agency, trial court, or private collection agency acting pursuant to a court order, warrant, or subpoena.

(4) A child support agency acting pursuant to Title

IV-D of the Social Security Act.

(5) The State or its agents or assigns acting to

investigate fraud.

(6) The Department of Revenue or its agents or

assigns acting to investigate or collect delinquent taxes or unpaid court orders or to fulfill any of its other statutory responsibilities.

(7) The use of credit information for the purposes of

prescreening as provided for by the federal Fair Credit Reporting Act.

(8) Any person or entity administering a credit file

monitoring subscription or similar service to which the consumer has subscribed.

(9) Any person or entity for the purpose of providing

a consumer with a copy of his or her credit report or score upon the consumer's request.

(10) Any person using the information in connection

with the underwriting of insurance.

(n-5) This Section does not prevent a consumer reporting agency from charging a fee of no more than $10 to a consumer for each freeze, removal, or temporary lift of the freeze, regarding access to a consumer credit report, except that a consumer reporting agency may not charge a fee to: (i) a consumer 65 years of age or over for placement and removal of a freeze; (ii) a victim of identity theft who has submitted to the consumer reporting agency a valid copy of a police report, investigative report, or complaint that the consumer has filed with a law enforcement agency about unlawful use of his or her personal information by another person; or (iii) an active duty military service member who has submitted to the consumer reporting agency a copy of his or her orders calling the service member to military service and any orders further extending the service member's period of service if currently active.
(o) If a security freeze is in place, a consumer reporting agency shall not change any of the following official information in a credit report without sending a written confirmation of the change to the consumer within 30 days of the change being posted to the consumer's file: (i) name, (ii) date of birth, (iii) Social Security number, and (iv) address. Written confirmation is not required for technical modifications of a consumer's official information, including name and street abbreviations, complete spellings, or transposition of numbers or letters. In the case of an address change, the written confirmation shall be sent to both the new address and to the former address.
(p) The following entities are not required to place a security freeze in a consumer report, however, pursuant to paragraph (3) of this subsection, a consumer reporting agency acting as a reseller shall honor any security freeze placed on a consumer credit report by another consumer reporting agency:
(1) A check services or fraud prevention services

company, which issues reports on incidents of fraud or authorizations for the purpose of approving or processing negotiable instruments, electronic funds transfers, or similar methods of payment.

(2) A deposit account information service company,

which issues reports regarding account closures due to fraud, substantial overdrafts, ATM abuse, or similar negative information regarding a consumer to inquiring banks or other financial institutions for use only in reviewing a consumer request for a deposit account at the inquiring bank or financial institution.

(3) A consumer reporting agency that:
(A) acts only to resell credit information by

assembling and merging information contained in a database of one or more consumer reporting agencies; and

(B) does not maintain a permanent database of

credit information from which new credit reports are produced.

(q) For purposes of this Section:
"Credit report" has the same meaning as "consumer report", as ascribed to it in 15 U.S.C. Sec. 1681a(d).
"Consumer reporting agency" has the meaning ascribed to it in 15 U.S.C. Sec. 1681a(f).
"Security freeze" means a notice placed in a consumer's credit report, at the request of the consumer and subject to certain exceptions, that prohibits the consumer reporting agency from releasing the consumer's credit report or score relating to an extension of credit, without the express authorization of the consumer.
"Extension of credit" does not include an increase in an existing open-end credit plan, as defined in Regulation Z of the Federal Reserve System (12 C.F.R. 226.2), or any change to or review of an existing credit account.
"Proper authority" means documentation that shows that a parent, guardian, or agent has authority to act on behalf of a minor or person with a disability. "Proper authority" includes (1) an order issued by a court of law that shows that a guardian has authority to act on behalf of a minor or person with a disability, (2) a written, notarized statement signed by a parent that expressly describes the authority of the parent to act on behalf of the minor, or (3) a durable power of attorney that complies with the Illinois Power of Attorney Act.
"Proper identification" means information generally deemed sufficient to identify a person. Only if the consumer is unable to reasonably identify himself or herself with the information described above, may a consumer reporting agency require additional information concerning the consumer's employment and personal or family history in order to verify his or her identity.
"Military service member" means a resident of Illinois who is a member of any component of the U.S. Armed Forces or the National Guard of any state, the District of Columbia, a commonwealth, or a territory of the United States who has entered any full-time training or duty for which the service member was ordered to report by the President, the governor of a state, commonwealth, or territory of the United States, or another appropriate military authority.
(r) Any person who violates this Section commits an unlawful practice within the meaning of this Act.
(Source: P.A. 98-486, eff. 1-1-14; 98-756, eff. 7-16-14; 99-143, eff. 7-27-15; 99-373, eff. 1-1-16; 99-642, eff. 7-28-16.)

(815 ILCS 505/2NN)
Sec. 2NN. Receipts; credit card and debit card account numbers.
(a) Definitions. As used in this Section:
"Cardholder" has the meaning ascribed to it in Section 17-0.5 of the Criminal Code of 2012.
"Credit card" has the meaning ascribed to it in Section 17-0.5 of the Criminal Code of 2012.
"Debit card" has the meaning ascribed to it in Section 17-0.5 of the Criminal Code of 2012.
"Issuer" has the meaning ascribed to it in Section 17-0.5 of the Criminal Code of 2012.
"Person" has the meaning ascribed to it in Section 17-0.5 of the Criminal Code of 2012.
"Provider" means a person who furnishes money, goods, services, or anything else of value upon presentation, whether physically, in writing, verbally, electronically, or otherwise, of a credit card or debit card by the cardholder, or any agent or employee of that person.
(b) Except as otherwise provided in this Section, no provider may print or otherwise produce or reproduce or permit the printing or other production or reproduction of the following: (i) any part of the credit card or debit card account number, other than the last 4 digits or other characters, (ii) the credit card or debit card expiration date on any receipt provided or made available to the cardholder.
(c) This Section does not apply to a credit card or debit card transaction in which the sole means available to the provider of recording the credit card or debit card account number is by handwriting or by imprint of the card.
(d) This Section does not apply to receipts issued for transactions on the electronic benefits transfer card system in accordance with 7 CFR 274.12(g)(3).
(e) A violation of this Section constitutes an unlawful practice within the meaning of this Act.
(f) This Section is operative on January 1, 2005.
(Source: P.A. 96-1551, eff. 7-1-11; 97-1150, eff. 1-25-13.)

(815 ILCS 505/2OO)
Sec. 2OO. (Reserved).
(Source: None; this Section number is reserved.)

(815 ILCS 505/2PP)
Sec. 2PP. Mail; disclosure. It is an unlawful practice under this Act to knowingly mail or send or cause to be mailed or sent a postcard or letter to a recipient in this State if:
(1) the postcard or letter contains a request that

the recipient call a telephone number; and

(2) the postcard or letter is mailed or sent to

induce the recipient to call the telephone number so that goods, services, or other merchandise, as defined in Section 1, may be offered for sale to the recipient; and

(3) the postcard or letter does not disclose that

goods, services, or other merchandise, as defined in Section 1, may be offered for sale if the recipient calls the telephone number.

(Source: P.A. 95-331, eff. 8-21-07.)

(815 ILCS 505/2QQ)
Sec. 2QQ. Insurance cards; social security number.
(a) As used in this Section, "insurance card" means a card that a person or entity provides to an individual so that the individual may present the card to establish the eligibility of the individual or his or her dependents to receive health, dental, optical, or accident insurance benefits, prescription drug benefits, or benefits under a managed care plan or a plan provided by a health maintenance organization, a health services plan corporation, or a similar entity.
(b) A person or entity may not print an individual's social security number on an insurance card. A person or entity that provides an insurance card must print on the card an identification number unique to the holder of the card in the format prescribed by Section 15 of the Uniform Prescription Drug Information Card Act.
(c) An insurance card issued to an individual before the effective date of this amendatory Act of the 93rd General Assembly that does not comply with subsection (b) must be replaced by January 1, 2006 with an insurance card that complies with subsection (b) if the individual's eligibility for benefits continues after the effective date of this amendatory Act of the 93rd General Assembly.
(d) A violation of this Section constitutes an unlawful practice within the meaning of this Act.
(Source: P.A. 95-331, eff. 8-21-07.)

(815 ILCS 505/2RR)
Sec. 2RR. Use of Social Security numbers.
(a) Except as otherwise provided in this Section, a person may not do any of the following:
(1) Publicly post or publicly display in any manner

an individual's social security number. As used in this Section, "publicly post" or "publicly display" means to intentionally communicate or otherwise make available to the general public.

(2) Print an individual's social security number on

any card required for the individual to access products or services provided by the person or entity, or on a wristband or on the outside of any file associated with the products or services provided by the person or entity; however, a person or entity that provides an insurance card must print on the card an identification number unique to the holder of the card in the format prescribed by Section 15 of the Uniform Prescription Drug Information Card Act.

(3) Require an individual to transmit his or her

social security number over the Internet, unless the connection is secure or the social security number is encrypted.

(4) Require an individual to use his or her social

security number to access an Internet web site, unless a password or unique personal identification number or other authentication device is also required to access the Internet Web site.

(5) Print an individual's social security number on

any materials that are mailed to the individual, unless State or federal law requires the social security number to be on the document to be mailed. Notwithstanding any provision in this Section to the contrary, social security numbers may be included in applications and forms sent by mail, including documents sent as part of an application or enrollment process or to establish, amend, or terminate an account, contract, or policy or to confirm the accuracy of the social security number. A social security number that may permissibly be mailed under this Section may not be printed, in whole or in part, on a postcard or other mailer that does not require an envelope or be visible on an envelope or visible without the envelope having been opened.

(b) A person that used, before July 1, 2005, an individual's social security number in a manner inconsistent with subsection (a) may continue using that individual's social security number in the same manner on or after July 1, 2005 if all of the following conditions are met:
(1) The use of the social security number is

continuous. If the use is stopped for any reason, subsection (a) shall apply.

(2) The individual is provided an annual disclosure

that informs the individual that he or she has the right to stop the use of his or her social security number in a manner prohibited by subsection (a).

A written request by an individual to stop the use of his or her social security number in a manner prohibited by subsection (a) shall be implemented within 30 days of the receipt of the request. There shall be no fee or charge for implementing the request. A person shall not deny services to an individual because the individual makes such a written request.
(c) This Section does not apply to the collection, use, or release of a social security number as required by State or federal law or the use of a social security number for internal verification or administrative purposes. This Section does not apply to the collection, use, or release of a social security number by the State, a subdivision of the State, or an individual in the employ of the State or a subdivision of the State in connection with his or her official duties.
(d) This Section does not apply to documents that are recorded or required to be open to the public under State or federal law, applicable case law, Supreme Court Rule, or the Constitution of the State of Illinois.
(e) If a federal law takes effect requiring the United States Department of Health and Human Services to establish a national unique patient health identifier program, any person who complies with the federal law shall be deemed to be in compliance with this Section.
(f) A person may not encode or embed a social security number in or on a card or document, including, but not limited to, using a bar code, chip, magnetic strip, or other technology, in place of removing the social security number as required by this Section.
(g) Any person who violates this Section commits an unlawful practice within the meaning of this Act.
(Source: P.A. 97-139, eff. 1-1-12.)

(815 ILCS 505/2SS)
Sec. 2SS. Gift certificates.
(a) "Gift certificate" means a record evidencing a promise, made for consideration, by the seller or issuer of the record that goods or services will be provided to the holder of the record for the value shown in the record and includes, but is not limited to, a record that contains a microprocessor chip, magnetic stripe or other means for the storage of information that is prefunded and for which the value is decremented upon each use, a gift card, an electronic gift card, stored-value card or certificate, a store card or a similar record or card. "Gift certificate" also includes a credit slip issued by a store to a consumer who returns goods that enables the consumer to receive other goods of similar value in exchange for the returned goods. For purposes of this Act, the term "gift certificate" does not include any of the following:
(i) prepaid telecommunications and technology cards

including, but not limited to, prepaid telephone calling cards, prepaid technical support cards, and prepaid Internet disks that are distributed to or purchased by a consumer;

(ii) prepaid telecommunications and technology cards

including, but not limited to, prepaid telephone calling cards, prepaid technical support cards, and prepaid Internet disks that are provided to a consumer pursuant to any award, loyalty, or promotion program without any money or other thing of value being given in exchange for the card; or

(iii) any gift certificate usable with multiple

sellers of goods or services.

(b) On or after January 1, 2008, no person shall sell a gift certificate that is subject to: (1) an expiration date earlier than 5 years after the date of issuance; or (2) a post-purchase fee. Any gift certificate issued prior to January 1, 2008 that is subject to a fee must contain a statement clearly and conspicuously printed on the gift certificate stating whether there is a fee, the amount of the fee, how often the fee will occur, that the fee is triggered by inactivity of the gift certificate, and at what point the fee will be charged. The statement may appear on the front or back of the gift certificate in a location where it is visible to any purchaser prior to the purchase.
(c) The face value of a gift certificate issued on or after January 1, 2008 may not be reduced in value and the holder of a gift certificate issued after January 1, 2008 may not be penalized in any way for non-use or untimely redemption of the gift certificate. Any gift certificate issued prior to January 1, 2008 that is subject to an expiration date must contain a statement clearly and conspicuously printed on the gift certificate stating the expiration date. The statement may appear on the front or back of the gift certificate in a location where it is visible to any purchaser prior to the purchase.
(d) Subsection (c) does not apply to any gift certificate issued prior to January 1, 2008 that contains a toll free phone number and a statement clearly and conspicuously printed on the gift certificate stating that holders can call the toll free number to find out the balance on the gift certificate, if applicable, and the expiration date. The toll free number and statement may appear on the front or back of the gift certificate in a location where it is visible to any purchaser prior to the purchase.
(e) This Section does not apply to any of the following gift certificates:
(i) Gift certificates that are distributed by the

issuer to a consumer pursuant to an awards, loyalty, or promotional program without any money or thing of value being given in direct exchange or solely for the gift certificate by the consumer.

(ii) Gift certificates that are sold below face

value at a volume discount to employers or to nonprofit and charitable organizations for fundraising purposes if the expiration date on those gift certificates is not more than 30 days after the date of sale.

(iii) Gift certificates that are issued for a food

product.

(Source: P.A. 97-954, eff. 1-1-13.)

(815 ILCS 505/2TT)
Sec. 2TT. Prepaid calling service.
(a) For purposes of this Section, the terms "Prepaid Calling Service", "Prepaid Calling Service Provider", "Prepaid Calling Service Retailer", and "Prepaid Calling Service Reseller" shall have the same definitions as those in Sections 13-230, 13-231, 13-232, and 13-233, respectively, of the Public Utilities Act.
For the purposes of this Section, "international preferred destination" means a prepaid calling service that advertises a specific international destination either on the card, the packaging material accompanying the card, or through an offering of sale of the service.
(b) On and after July 1, 2005, it is an unlawful practice under this Act for any prepaid calling service provider or prepaid calling service reseller to sell or offer to sell prepaid calling service to any prepaid calling service retailer unless the prepaid calling service provider has applied for and received a Certificate of Prepaid Calling Service Provider Authority from the Illinois Commerce Commission pursuant to the Public Utilities Act and the prepaid calling service provider or prepaid calling service reseller shows proof of the prepaid calling service provider's Certificate of Prepaid Calling Service Provider Authority to the prepaid calling service retailer.
(c) On and after July 1, 2005, it is an unlawful practice under this Act for any prepaid calling service retailer to sell or offer to sell prepaid calling service to any consumer unless the prepaid calling service retailer retains proof of certification of the prepaid calling service provider by the Illinois Commerce Commission pursuant to the Public Utilities Act. The prepaid calling service retailer must retain proof of certification for one year or the duration of the contract with the reseller, whichever is longer. A prepaid calling service retailer with multiple locations selling prepaid calling cards under contract with a prepaid calling service provider may keep the certification at a central location provided, however, that the prepaid calling service retailer make a copy of the certification available upon reasonable request within 48 hours.
(d) On and after July 1, 2005, no prepaid calling service provider or prepaid calling service reseller shall sell or offer to sell prepaid calling service, as those terms are defined in Article XIII of the Public Utilities Act, to any Illinois consumer, either directly or through a prepaid calling service retailer, unless the following disclosures are made clearly and conspicuously:
(1) At a minimum, the following terms and conditions

shall be disclosed clearly and conspicuously on the prepaid calling card, if applicable:

(A) the full name of the Prepaid Calling Service

Provider as certificated by the Illinois Commerce Commission;

(B) the toll-free customer service number;
(C) an access number that is toll-free or a

number local to the prepaid calling retailer; and

(D) the refund policy or a statement that the

refund policy is located on the packaging materials.

(2) At a minimum, all the material terms and

conditions pertaining to the specific prepaid calling card shall be disclosed clearly and conspicuously on the packaging materials accompanying the prepaid calling card including, but not limited to, the following, if applicable:

(A) the value of the card in minutes or the

domestic rate per minute of the card;

(B) all surcharges and fees applicable to the use

of the domestic prepaid calling service;

(C) all applicable rates for international

preferred destinations;

(D) all applicable surcharges and fees for

international preferred destinations;

(E) a disclosure statement indicating that all

rates, surcharges, and fees applicable to international calls are available through the toll-free customer service number and a statement disclosing if international rates vary from domestic rates; and

(F) the expiration policy.
(3) At a minimum, the following information shall be

disclosed clearly and conspicuously and accurately through the toll-free customer service telephone number through which the customer is able to speak with a live customer service representative:

(A) the Illinois Commerce Commission certificate

number of the Prepaid Calling Service Provider;

(B) all applicable rates, terms, surcharges, and

fees for domestic and international calls;

(C) all information necessary to determine the

cost of a given call;

(D) the balance of use in the consumer's account;

and

(E) the applicable expiration date or period.
The disclosures required under this subsection (d) do not apply to the recharging of dollars or minutes to a previously purchased card allowing prepaid calling service.
(Source: P.A. 95-331, eff. 8-21-07.)

(815 ILCS 505/2UU)
Sec. 2UU. Internet service; cancellation.
(a) As used in this Section:
"Internet service provider" means a person who provides a service that combines computer processing, information storage, protocol conversion, and routing with transmission to enable a consumer to access Internet content and services.
(b) This Section applies only to agreements under which an Internet service provider provides service to consumers, for home and personal use, for a one-year term that is automatically renewed for another one-year term unless a consumer cancels the service.
(c) An Internet service provider must give a consumer who is an Illinois resident the following: (1) a secure method at the Internet service provider's web site that the consumer may use to cancel the service, which method shall not require the consumer to make a telephone call or send U.S. Postal Service mail to effectuate the cancellation; and (2) instructions that the consumer may follow to cancel the service at the Internet service provider's web site.
(d) A person who violates this Section commits an unlawful practice within the meaning of this Act.
(Source: P.A. 95-331, eff. 8-21-07.)

(815 ILCS 505/2VV)
Sec. 2VV. Credit and public utility service; identity theft. It is an unlawful practice for a person to deny credit or public utility service to or reduce the credit limit of a consumer solely because the consumer has been a victim of identity theft as defined in Section 16-30 or 16G-15 of the Criminal Code of 1961 or the Criminal Code of 2012, if the consumer:
(1) has provided a copy of an identity theft report

as defined under the federal Fair Credit Reporting Act and implementing regulations evidencing the consumer's claim of identity theft;

(2) has provided a properly completed copy of a

standardized affidavit of identity theft developed and made available by the Federal Trade Commission pursuant to 15 U.S.C. 1681g or an affidavit of fact that is acceptable to the person for that purpose;

(3) has obtained placement of an extended fraud

alert in his or her file maintained by a nationwide consumer reporting agency, in accordance with the requirements of the federal Fair Credit Reporting Act; and

(4) is able to establish his or her identity and

address to the satisfaction of the person providing credit or utility services.

(Source: P.A. 97-597, eff. 1-1-12; 97-1150, eff. 1-25-13.)

(815 ILCS 505/2WW)
Sec. 2WW. Wireless telephone service provider; third party billings. A wireless telephone service provider shall provide a contact telephone number and brief description of the service for all third-party billings on the consumer's bill, to the extent allowed by federal law, or through a customer service representative. For purposes of this Section, "third-party billings" means any billing done by a wireless telephone service provider on behalf of a third party where the wireless telephone service provider is merely the billing agent for the third party with no ability to provide refunds, credits, or otherwise adjust the billings.
(Source: P.A. 94-567, eff. 1-1-06; 95-331, eff. 8-21-07.)

(815 ILCS 505/2XX)
Sec. 2XX. Performing groups.
(a) As used in this Section:
"Performing group" means a vocal or instrumental group seeking to use the name of another group that has previously released a commercial sound recording under that name.
"Recording group" means a vocal or instrumental group at least one of whose members has previously released a commercial sound recording under that group's name and in which the member or members have a legal right by virtue of use or operation under the group name without having abandoned the name or affiliation with the group.
"Sound recording" means a work that results from the fixation on a material object of a series of musical, spoken, or other sounds regardless of the nature of the material object, such as a disc, tape, or other phono-record, in which the sounds are embodied.
(b) It is an unlawful practice for a person to advertise or conduct a live musical performance or production in this State through the use of a false, deceptive, or misleading affiliation, connection, or association between the performing group and the recording group. This Section does not apply if:
(1) the performing group is the authorized registrant

and owner of a Federal service mark for that group registered in the United States Patent and Trademark Office;

(2) at least one member of the performing group was a

member of the recording group and has a legal right by virtue of use or operation under the group name without having abandoned the name or affiliation with the group;

(3) the live musical performance or production is

identified in all advertising and promotion as a salute or tribute;

(4) the advertising does not relate to a live musical

performance or production taking place in this State; or

(5) the performance or production is expressly

authorized by the recording group.

(Source: P.A. 94-854, eff. 1-1-07; 95-331, eff. 8-21-07.)

(815 ILCS 505/2YY)
Sec. 2YY. Work-at-home solicitations. No person shall advertise, represent or imply that any person can earn money working at home by stuffing envelopes, addressing envelopes, mailing circulars, clipping newspaper and magazine articles, assembling products, bill processing, or performing similar work, unless the person making the advertisement or representation:
(1) actually pays the advertised wage, salary, set

fee, or commission to others for performing the represented tasks;

(2) at no time requires the person who will perform

the represented tasks to purchase instructional booklets, brochures, kits, programs, materials, mailing lists, directories, memberships in cooperative associations, or other similar items or services;

(3) discloses the legal name under which business is

conducted and the complete street address from which business is actually conducted in all advertising and promotional materials, including order blanks and forms; and

(4) discloses in writing to the person who will

perform the represented tasks an exact description of the work to be performed, the amount of any wage, salary, set fee, or commission to be paid for the performance of the represented tasks, and all terms and conditions for earning such wage, salary, set fee, or commission.

No person shall require an individual to solicit or induce other individuals to participate in a work-at-home program.
A person who violates this Section commits an unlawful practice within the meaning of this Act.
(Source: P.A. 94-999, eff. 7-3-06; 95-331, eff. 8-21-07.)

(815 ILCS 505/2ZZ)
Sec. 2ZZ. Payoff of liens on motor vehicles traded in to dealer.
(a) When a motor vehicle dealer, as defined by Sections 5-101 or 5-102 of the Illinois Vehicle Code, enters into a retail transaction where a consumer trades in or sells a vehicle that is subject to a lien, the dealer shall:
(1) within 21 calendar days of the date of sale remit

payment to the lien holder to pay off the lien on the traded-in or sold motor vehicle, unless the underlying contract has been rescinded before expiration of 21 calendar days; and

(2) fully comply with Section 2C of this Act.
(b) A motor vehicle dealer who violates this Section commits an unlawful practice within the meaning of this Act.
(c) For the purposes of this Section, the term "date of sale" shall be the date the parties entered into the transaction as evidenced by the date written in the contract executed by the parties, or the date the motor vehicle dealership took possession of the traded-in or sold vehicle. In the event the date of the contract differs from the date the motor vehicle dealership took possession of the traded-in vehicle, the "date of sale" shall be the date the motor vehicle dealership took possession of the traded-in vehicle.
(Source: P.A. 95-393, eff. 1-1-08; 95-876, eff. 8-21-08; 96-328, eff. 8-11-09.)

(815 ILCS 505/2AAA)
Sec. 2AAA. Mortgage marketing materials.
(a) No person may send marketing materials to a consumer indicating that the person is connected to the consumer's mortgage company, indicating that there is a problem with the consumer's mortgage, or stating that the marketing materials contain information concerning the consumer's mortgage, unless that person sending the marketing materials is actually employed by the consumer's mortgage company or an affiliate of the consumer's mortgage company.
(b) Any person who violates this Section commits an unlawful practice within the meaning of this Act.
(Source: P.A. 95-508, eff. 1-1-08; 95-876, eff. 8-21-08; 96-328, eff. 8-11-09.)

(815 ILCS 505/2BBB)
Sec. 2BBB. Long term care facility, ID/DD facility, MC/DD facility, or specialized mental health rehabilitation facility; Consumer Choice Information Report. A long term care facility that fails to comply with Section 2-214 of the Nursing Home Care Act, a facility that fails to comply with Section 2-214 of the ID/DD Community Care Act, or a facility that fails to comply with Section 2-214 of the MC/DD Act commits an unlawful practice within the meaning of this Act.
(Source: P.A. 98-104, eff. 7-22-13; 99-180, eff. 7-29-15.)

(815 ILCS 505/2CCC)
Sec. 2CCC. Internet game service provider; cancellation.
(a) As used in this Section:
"Internet game service provider" means a person who

provides a web site that includes information, software, data, text, photographs, graphics, sound, or video that may be accessed by a consumer on a paid subscription basis for the purpose of the consumer playing a single player or multiplayer game through the Internet or that may be downloaded for the consumer to play on his or her computer outside of the Internet. "Internet game service provider" does not include online gambling or other gaming where a consumer can enter to win money.

(b) This Section applies only to agreements under which an Internet game service provider provides service to consumers, for home and personal use, for a stated term that is automatically renewed for another term unless the consumer cancels the service.
(c) An Internet game service provider must give a consumer who is an Illinois resident a disclosure of the methods the consumer may use to cancel the service. One of the methods of cancellation must provide for online cancellation of the service via email, chat, instant messaging, web-based forms, or any other means of communicating information over a computer network.
(d) This Section does not apply to any entity that merely provides the host platform on the web site to the Internet game service provider.
(e) A person who violates this Section commits an unlawful practice within the meaning of this Act.
(Source: P.A. 95-765, eff. 1-1-09; 96-47, eff. 7-17-09; 96-328, eff. 8-11-09.)

(815 ILCS 505/2DDD)
Sec. 2DDD. Alternative gas suppliers.
(a) Definitions.
(1) "Alternative gas supplier" has the same meaning

as in Section 19-105 of the Public Utilities Act.

(2) "Gas utility" has the same meaning as in Section

19-105 of the Public Utilities Act.

(b) It is an unfair or deceptive act or practice within the meaning of Section 2 of this Act for any person to violate any provision of this Section.
(c) Solicitation.
(1) An alternative gas supplier shall not

misrepresent the affiliation of any alternative supplier with the gas utility, governmental bodies, or consumer groups.

(2) If any sales solicitation, agreement, contract,

or verification is translated into another language and provided to a customer, all of the documents must be provided to the customer in that other language.

(3) An alternative gas supplier shall clearly and

conspicuously disclose the following information to all customers:

(A) the prices, terms, and conditions of the

products and services being sold to the customer;

(B) where the solicitation occurs in person,

including through door-to-door solicitation, the salesperson's name;

(C) the alternative gas supplier's contact

information, including the address, phone number, and website;

(D) contact information for the Illinois Commerce

Commission, including the toll-free number for consumer complaints and website;

(E) a statement of the customer's right to

rescind the offer within 10 business days of the date on the utility's notice confirming the customer's decision to switch suppliers, as well as phone numbers for the supplier and utility that the consumer may use to rescind the contract; and

(F) the amount of the early termination fee, if

any.

(4) Except as provided in paragraph (5) of this

subsection (c), an alternative gas supplier shall send the information described in paragraph (3) of this subsection (c) to all customers within one business day of the authorization of a switch.

(5) An alternative gas supplier engaging in

door-to-door solicitation of consumers shall provide the information described in paragraph (3) of this subsection (c) during all door-to-door solicitations that result in a customer deciding to switch their supplier.

(d) Customer Authorization. An alternative gas supplier shall not submit or execute a change in a customer's selection of a natural gas provider unless and until (i) the alternative gas supplier first discloses all material terms and conditions of the offer to the customer; (ii) the alternative gas supplier has obtained the customer's express agreement to accept the offer after the disclosure of all material terms and conditions of the offer; and (iii) the alternative gas supplier has confirmed the request for a change in accordance with one of the following procedures:
(1) The alternative gas supplier has obtained the

customer's written or electronically signed authorization in a form that meets the following requirements:

(A) An alternative gas supplier shall obtain any

necessary written or electronically signed authorization from a customer for a change in natural gas service by using a letter of agency as specified in this Section. Any letter of agency that does not conform with this Section is invalid.

(B) The letter of agency shall be a separate

document (or an easily separable document containing only the authorization language described in item (E) of this paragraph (1)) whose sole purpose is to authorize a natural gas provider change. The letter of agency must be signed and dated by the customer requesting the natural gas provider change.

(C) The letter of agency shall not be combined

with inducements of any kind on the same document.

(D) Notwithstanding items (A) and (B) of this

paragraph (1), the letter of agency may be combined with checks that contain only the required letter of agency language prescribed in item (E) of this paragraph (1) and the necessary information to make the check a negotiable instrument. The letter of agency check shall not contain any promotional language or material. The letter of agency check shall contain in easily readable, bold face type on the face of the check, a notice that the consumer is authorizing a natural gas provider change by signing the check. The letter of agency language also shall be placed near the signature line on the back of the check.

(E) At a minimum, the letter of agency must be

printed with a print of sufficient size to be clearly legible, and must contain clear and unambiguous language that confirms:

(i) the customer's billing name and address;
(ii) the decision to change the natural gas

provider from the current provider to the prospective alternative gas supplier;

(iii) the terms, conditions, and nature of

the service to be provided to the customer, including, but not limited to, the rates for the service contracted for by the customer; and

(iv) that the customer understands that any

natural gas provider selection the customer chooses may involve a charge to the customer for changing the customer's natural gas provider.

(F) Letters of agency shall not suggest or

require that a customer take some action in order to retain the customer's current natural gas provider.

(G) If any portion of a letter of agency is

translated into another language, then all portions of the letter of agency must be translated into that language.

(2) An appropriately qualified independent third

party has obtained, in accordance with the procedures set forth in this paragraph (2), the customer's oral authorization to change natural gas providers that confirms and includes appropriate verification data. The independent third party must (i) not be owned, managed, controlled, or directed by the alternative gas supplier or the alternative gas supplier's marketing agent; (ii) not have any financial incentive to confirm provider change requests for the alternative gas supplier or the alternative gas supplier's marketing agent; and (iii) operate in a location physically separate from the alternative gas supplier or the alternative gas supplier's marketing agent. Automated third-party verification systems and 3-way conference calls may be used for verification purposes so long as the other requirements of this paragraph (2) are satisfied. A alternative gas supplier or alternative gas supplier's sales representative initiating a 3-way conference call or a call through an automated verification system must drop off the call once the 3-way connection has been established. All third-party verification methods shall elicit, at a minimum, the following information:

(A) the identity of the customer;
(B) confirmation that the person on the call is

authorized to make the provider change;

(C) confirmation that the person on the call

wants to make the provider change;

(D) the names of the providers affected by the

change;

(E) the service address of the service to be

switched; and

(F) the price of the service to be provided and

the material terms and conditions of the service being offered, including whether any early termination fees apply.

Third-party verifiers may not market the alternative

gas supplier's services. All third-party verifications shall be conducted in the same language that was used in the underlying sales transaction and shall be recorded in their entirety. Submitting alternative gas suppliers shall maintain and preserve audio records of verification of customer authorization for a minimum period of 2 years after obtaining the verification. Automated systems must provide customers with an option to speak with a live person at any time during the call.

(3) The alternative gas supplier has obtained the

customer's electronic authorization to change natural gas service via telephone. Such authorization must elicit the information in paragraph (2)(A) through (F) of this subsection (d). Alternative gas suppliers electing to confirm sales electronically shall establish one or more toll-free telephone numbers exclusively for that purpose. Calls to the number or numbers shall connect a customer to a voice response unit, or similar mechanism, that makes a date-stamped, time-stamped recording of the required information regarding the alternative gas supplier change.

The alternative gas supplier shall not use such

electronic authorization systems to market its services.

(4) When a consumer initiates the call to the

prospective alternative gas supplier, in order to enroll the consumer as a customer, the prospective alternative gas supplier must, with the consent of the customer, make a date-stamped, time-stamped audio recording that elicits, at a minimum, the following information:

(A) the identity of the customer;
(B) confirmation that the person on the call is

authorized to make the provider change;

(C) confirmation that the person on the call

wants to make the provider change;

(D) the names of the providers affected by the

change;

(E) the service address of the service to be

switched; and

(F) the price of the service to be supplied and

the material terms and conditions of the service being offered, including whether any early termination fees apply.

Submitting alternative gas suppliers shall maintain

and preserve the audio records containing the information set forth above for a minimum period of 2 years.

(5) In the event that a customer enrolls for service

from an alternative gas supplier via an Internet website, the alternative gas supplier shall obtain an electronically signed letter of agency in accordance with paragraph (1) of this subsection (d) and any customer information shall be protected in accordance with all applicable statutes and rules. In addition, an alternative gas supplier shall provide the following when marketing via an Internet website:

(A) The Internet enrollment website shall, at a

minimum, include:

(i) a copy of the alternative gas supplier's

customer contract, which clearly and conspicuously discloses all terms and conditions; and

(ii) a conspicuous prompt for the customer to

print or save a copy of the contract.

(B) Any electronic version of the contract shall

be identified by version number, in order to ensure the ability to verify the particular contract to which the customer assents.

(C) Throughout the duration of the alternative

gas supplier's contract with a customer, the alternative gas supplier shall retain and, within 3 business days of the customer's request, provide to the customer an e-mail, paper, or facsimile of the terms and conditions of the numbered contract version to which the customer assents.

(D) The alternative gas supplier shall provide a

mechanism by which both the submission and receipt of the electronic letter of agency are recorded by time and date.

(E) After the customer completes the electronic

letter of agency, the alternative gas supplier shall disclose conspicuously through its website that the customer has been enrolled and the alternative gas supplier shall provide the customer an enrollment confirmation number.

(6) When a customer is solicited in person by the

alternative gas supplier's sales agent, the alternative gas supplier may only obtain the customer's authorization to change natural gas service through the method provided for in paragraph (2) of this subsection (d).

Alternative gas suppliers must be in compliance with the provisions of this subsection (d) within 90 days after the effective date of this amendatory Act of the 95th General Assembly.
(e) Early Termination.
(1) Any agreement that contains an early termination

clause shall disclose the amount of the early termination fee, provided that any early termination fee or penalty shall not exceed $50 total, regardless of whether or not the agreement is a multiyear agreement.

(2) In any agreement that contains an early

termination clause, an alternative gas supplier shall provide the customer the opportunity to terminate the agreement without any termination fee or penalty within 10 business days after the date of the first bill issued to the customer for products or services provided by the alternative gas supplier. The agreement shall disclose the opportunity and provide a toll-free phone number that the customer may call in order to terminate the agreement.

(f) The alternative gas supplier shall provide each customer the opportunity to rescind its agreement without penalty within 10 business days after the date on the gas utility notice to the customer. The alternative gas supplier shall disclose to the customer all of the following:
(1) that the gas utility shall send a notice

confirming the switch;

(2) that from the date the utility issues the notice

confirming the switch, the customer shall have 10 business days before the switch will become effective;

(3) that the customer may contact the gas utility or

the alternative gas supplier to rescind the switch within 10 business days; and

(4) the contact information for the gas utility and

the alternative gas supplier.

The alternative gas supplier disclosure shall be included in its sales solicitations, contracts, and all applicable sales verification scripts.
(g) The provisions of this Section shall apply only to alternative gas suppliers serving or seeking to serve residential and small commercial customers and only to the extent such alternative gas suppliers provide services to residential and small commercial customers.
(Source: P.A. 97-333, eff. 8-12-11.)

(815 ILCS 505/2EEE)
Sec. 2EEE. Natural gas service advertising. Any advertisement for natural gas service that lists rates shall clearly and conspicuously disclose all associated costs for such service including, but not limited to, access fees and service fees. It is an unfair or deceptive act or practice within the meaning of Section 2 of this Act for any person to violate this Section.
The provisions of this Section shall apply only to alternative gas suppliers serving or seeking to serve residential and small commercial customers and only to the extent such alternative gas suppliers provide services to residential and small commercial customers.
(Source: P.A. 95-1051, eff. 4-10-09.)

(815 ILCS 505/2FFF)
Sec. 2FFF. All personal information relating to the customer of transmission, distribution, metering, or billing of natural gas service, or the customer purchasing the commodity of natural gas to be delivered through the distribution system of a natural gas provider, shall be maintained by the natural gas providers solely for the purpose of generating the bill for such sales and services, and shall not be divulged to any other persons with the exception of credit bureaus, collection agencies, and persons licensed to market natural gas service in the State of Illinois, without the written consent of the customer. It is an unfair or deceptive act or practice within the meaning of Section 2 of this Act for any person to violate this Section.
The provisions of this Section shall apply only to alternative gas suppliers serving or seeking to serve residential and small commercial customers and only to the extent such alternative gas suppliers provide services to residential and small commercial customers.
(Source: P.A. 95-1051, eff. 4-10-09.)

(815 ILCS 505/2GGG)
Sec. 2GGG. Prohibition of prize promotions to solicit authority to provide alternative natural gas service.
(a) It is an unfair or deceptive act or practice within the meaning of Section 2 of this Act for any person to solicit authority to execute a change of gas suppliers or to solicit authority to provide any alternative gas service through the use of any sweepstakes, contests, or drawings.
(b) Forms or documents used or intended to be used by consumers to enter sweepstakes, contests, or drawings of any description may not be used by any person as written authority to execute a change of any person's gas supplier or to render any gas supply service.
(c) The provisions of this Section shall apply only to alternative gas suppliers serving or seeking to serve residential and small commercial customers and only to the extent such alternative gas suppliers provide services to residential and small commercial customers.
(Source: P.A. 95-1051, eff. 4-10-09.)

(815 ILCS 505/2HHH)
Sec. 2HHH. Product and service charges billed on a telephone bill prohibited.
(a) Definitions. For purposes of this Section:
"Billing agent" means a person that submits charges for services or goods to a telecommunications carrier on behalf of a third-party vendor.
"Third-party vendor" means an entity not affiliated with a telecommunications carrier that sells services or goods to a consumer.
"Telecommunications carrier" has the same meaning as defined in Section 13-202 of the Public Utilities Act.
(b) A third-party vendor shall not bill, directly or through an intermediary, a consumer for goods or services that will appear as a charge on a consumer's telephone bill.
(c) A billing agent, on behalf of a third-party vendor, shall not submit, directly or through an intermediary, a charge to a telecommunications carrier for goods or services that will appear as a charge on a consumer's telephone bill.
(d) Any person who violates this Section commits an unlawful practice within the meaning of this Act.
(e) This Section does not apply to:
(1) services or goods provided by a

telecommunications carrier subject to the provisions of Section 13-903 of the Public Utilities Act;

(2) services or goods sold by any affiliate of the

telecommunications carrier issuing the bill to the consumer;

(3) services or goods sold by any third-party vendor

that has a direct contractual arrangement for the joint or cooperative sale of such services or goods with the telecommunications carrier issuing the bill to the consumer; provided however, that the telecommunications carrier issuing the bill to the consumer shall be responsible for assuring that such services or goods are not sold without the informed authorization of the consumer;

(4) wireless services, as described in Section

13-804 of the Public Utilities Act and any other services or goods billed by or through a provider of wireless services;

(5) message telecommunications services that are

initiated by dialing 1+, 0+, 0-, or 1010XXX and calls that are subject to the Pay-Per-Call Services Consumer Protection Act; or

(6) contributions to any charitable organization

subject to Section 501(c)(3) of the Internal Revenue Code.

(Source: P.A. 96-827, eff. 11-30-09; 97-822, eff. 1-1-13.)

(815 ILCS 505/2III)
Sec. 2III. Seller's shipments of similar merchandise to consumer. If a consumer purchases merchandise, it is an unlawful practice under this Act for the seller of the merchandise to periodically send and debit the consumer's account for shipments of similar merchandise, unless the consumer has agreed, by express request or consent, to receive such periodic shipments of merchandise. The seller must clearly and conspicuously disclose any minimum purchase requirement and how the consumer may cancel periodic shipments.
(Source: P.A. 96-1306, eff. 7-27-10; 97-333, eff. 8-12-11.)

(815 ILCS 505/2JJJ)
Sec. 2JJJ. Violations of the Debt Settlement Consumer Protection Act. Any person who violates the Debt Settlement Consumer Protection Act commits an unlawful practice within the meaning of this Act.
(Source: P.A. 96-1420, eff. 8-3-10; 97-333, eff. 8-12-11.)

(815 ILCS 505/2KKK)
Sec. 2KKK. (Reserved).
(Source: None; this Section number is reserved.)

(815 ILCS 505/2LLL)
Sec. 2LLL. Retail rebates. Any person who offers a rebate to consumers at retail on any merchandise must conspicuously display and clearly disclose to the consumer the type of rebate being offered, whether additional fees may apply on the rebate offered, and the form of remittance that will be provided to the consumer. Any person who violates this Section commits an unlawful practice within the meaning of this Act.
(Source: P.A. 97-308, eff. 1-1-12.)

(815 ILCS 505/2MMM)
Sec. 2MMM. Violations of the Private Business and Vocational Schools Act of 2012. A school subject to the Private Business and Vocational Schools Act of 2012 commits an unlawful practice within the meaning of this Act when it violates subsection (k) of Section 85 of the Private Business and Vocational Schools Act of 2012.
(Source: P.A. 97-650, eff. 2-1-12; 98-463, eff. 8-16-13.)

(815 ILCS 505/2NNN)
Sec. 2NNN. Violations of the Tax Refund Anticipation Loan Reform Act. Any person who violates the Tax Refund Anticipation Loan Reform Act commits an unlawful practice within the meaning of this Act.
(Source: P.A. 97-849, eff. 1-1-13.)

(815 ILCS 505/2OOO)
Sec. 2OOO. (Reserved).
(Source: None; this Section number is reserved.)

(815 ILCS 505/2PPP)
Sec. 2PPP. Internet dating, child care, senior care, and home care safety. It is an unlawful practice under this Act for an Internet dating service, Internet child care service, Internet senior care service, or Internet home care service to fail to provide notice or falsely indicate that it has performed criminal background screenings in accordance with the Internet Dating, Internet Child Care, Internet Senior Care, and Internet Home Care Safety Act.
(Source: P.A. 97-1056, eff. 8-24-12; 98-458, eff. 8-16-13; 98-463; eff. 8-16-13.)

(815 ILCS 505/2QQQ)
Sec. 2QQQ. Criminal record information.
(a) It is an unlawful practice for any person engaged in publishing or otherwise disseminating criminal record information through a print or electronic medium to solicit or accept the payment of a fee or other consideration to remove, correct, or modify said criminal record information.
(b) For the purposes of this Section, "criminal record information" includes any and all of the following:
(1) descriptions or notations of any arrests, any

formal criminal charges, and the disposition of those criminal charges, including, but not limited to, any information made available under Section 4a of the State Records Act or Section 3b of the Local Records Act;

(2) photographs of the person taken pursuant to an

arrest or other involvement in the criminal justice system; or

(3) personal identifying information, including a

person's name, address, date of birth, photograph, and social security number or other government-issued identification number.

(Source: P.A. 98-555, eff. 1-1-14.)

(815 ILCS 505/2RRR)
Sec. 2RRR. Household goods recycling bins.
(a) Notwithstanding any other provision of law, a person or entity owning, operating, or maintaining a household goods recycling bin shall have a permanent, written, printed label affixed to the bin that is prominently displayed and includes the following: (1) the name, address, and contact information of the person or entity owning, operating, or maintaining that bin; and (2) whether the person or entity owning, operating, or maintaining the bin is a not for profit entity or a for profit entity. A person or entity who violates this Section commits an unlawful practice within the meaning of this Act.
(b) As used in this Section:
"Household goods recycling bin" or "bin" means a

container or receptacle held out to the public as a place for people to discard clothes, shoes, books, and other recyclable items until they are taken away for resale, re-use, recycling, or redistribution by the person or entity that owns, operates, or maintains the bin.

"Not for profit entity" means any entity that is

officially recognized by the United States Internal Revenue Service as a tax-exempt entity described in Section 501(c)(3) of the Internal Revenue Code of 1986 (or any successor provision of federal tax law).

(Source: P.A. 98-1116, eff. 1-1-15; 99-78, eff. 7-20-15.)

(815 ILCS 505/2SSS)
Sec. 2SSS. Unfair or deceptive patent infringement demand letters.
(a) As used in this Section:
"Affiliated person" means a person affiliated with the intended recipient of a written or electronic communication.
"Intended recipient" means a person who purchases, rents, leases, or otherwise obtains a product or service in the commercial market that is not for resale in the commercial market and that is, or later becomes, the subject of a patent infringement allegation.
(b) It is an unlawful practice under this Act for a person, in connection with the assertion of a United States patent, to send or cause any person to send any written, including electronic, communication that states that the intended recipient or any affiliated person is infringing or has infringed a patent and bears liability or owes compensation to another person, if:
(1) the communication falsely threatens that

administrative or judicial relief will be sought if compensation is not paid or the infringement issue is not otherwise resolved;

(2) the communication falsely states that litigation

has been filed against the intended recipient or any affiliated person;

(3) the assertions contained in the communication

lack a reasonable basis in fact or law because:

(A) the person asserting the patent is not a

person, or does not represent a person, with the current right to license the patent to or enforce the patent against the intended recipient or any affiliated person;

(B) the communication seeks compensation for a

patent that has been held to be invalid or unenforceable in a final, unappealable or unappealed, judicial or administrative decision; or

(C) the communication seeks compensation on

account of activities undertaken after the patent has expired; or

(4) the content of the communication fails to

include information necessary to inform an intended recipient or any affiliated person about the patent assertion by failing to include the following:

(A) the identity of the person asserting a right

to license the patent to or enforce the patent against the intended recipient or any affiliated person;

(B) the patent issued by the United States

Patent and Trademark Office alleged to have been infringed; and

(C) the factual allegations concerning the

specific areas in which the intended recipient's or affiliated person's products, services, or technology infringed the patent or are covered by the claims in the patent.

(c) Nothing in this Section shall be construed to deem it an unlawful practice for any person who owns or has the right to license or enforce a patent to:
(1) advise others of that ownership or right of

license or enforcement;

(2) communicate to others that the patent is

available for license or sale;

(3) notify another of the infringement of the patent;

or

(4) seek compensation on account of past or present

infringement or for a license to the patent.

(Source: P.A. 98-1119, eff. 1-1-15; 99-78, eff. 7-20-15.)

(815 ILCS 505/2TTT)
(Text of Section from P.A. 100-207)
Sec. 2TTT. Standard services.
(a) It is not a fraudulent, unfair, or deceptive act or practice under this Act to differentiate prices for services based upon factors that include, but are not limited to, amount of time, difficulty, cost of providing the services, methods, procedure, or equipment used to accomplish the service, upon the qualifications, experience, or expertise of the individual or business providing the services, market conditions specific to the service or the business, or geographic region where the services are completed or the business is located.
(b) The following sellers shall provide the consumer with a standard services price list upon request:
(1) Tailors or businesses providing aftermarket

clothing alterations.

(2) Barbershops or hair salons.
(3) Dry cleaners and laundries providing services to

individuals.

The price list may be provided in any format and may be based on customary industry pricing practices.
As used in this subsection, "standard service" means the 10 most frequently requested services provided by the seller.
(c) If a seller identified in subsection (b) is found to be in violation of this Section, the seller shall have 30 days to remedy the violation. Upon a second or subsequent violation within 2 years after the 30-day remediation period, the seller shall be liable for penalties pursuant to Section 7 of this Act.
(Source: P.A. 100-207, eff. 1-1-18.)

(Text of Section from P.A. 100-240)
Sec. 2TTT. Non-disparagement clauses in consumer contracts.
(a) A contract or a proposed contract for the sale or lease of consumer merchandise or services may not include a provision waiving the consumer's right to make any statement regarding the seller or lessor or the employees or agents of the seller or lessor or concerning the merchandise or services.
(b) It is an unlawful practice to threaten or to seek to enforce a provision made unlawful under this Section or to otherwise penalize a consumer for making any statement protected under this Section.
(c) Any waiver of the provisions of this Section is contrary to public policy and is void and unenforceable.
(d) This Section may not be construed to prohibit or limit a person or business that hosts online consumer reviews or comments from removing a statement that is otherwise lawful to remove.
(Source: P.A. 100-240, eff. 1-1-18.)

(815 ILCS 505/3) (from Ch. 121 1/2, par. 263)
Sec. 3.
When it appears to the Attorney General that a person has engaged in, is engaging in, or is about to engage in any practice declared to be unlawful by this Act; when he receives a written complaint from a consumer or borrower of the commission of a practice declared to be unlawful under this Act; or when he believes it to be in the public interest that an investigation should be made to ascertain whether a person in fact has engaged in, is engaging in or is about to engage in, any practice declared to be unlawful by this Act, he may:
(a) Require that person to file on such terms as he prescribes a statement or report in writing under oath or otherwise, as to all information as he may consider necessary;
(b) Examine under oath any person in connection with the conduct of any trade or commerce;
(c) Examine any merchandise or sample thereof, record, book, document, account or paper as he may consider necessary; and
(d) Pursuant to an order of a Circuit Court impound any record, book, document, account, paper, or sample of merchandise that is produced in accordance with this Act, and retain it in his possession until the completion of all proceedings in connection with which it is produced.
(Source: P.A. 78-904.)

(815 ILCS 505/4) (from Ch. 121 1/2, par. 264)
Sec. 4. To accomplish the objectives and to carry out the duties prescribed by this Act, the Attorney General, in addition to other powers conferred upon him by this Act, may issue subpoenas to any person, administer an oath or affirmation to any person, conduct hearings in aid of any investigation or inquiry, prescribe such forms and promulgate such rules and regulations as may be necessary, which rules and regulations shall have the force of law. To accomplish the objectives and to carry out the duties prescribed by this Act, the State's Attorney of any county may issue subpoenas to any person.
(Source: P.A. 84-748.)

(815 ILCS 505/5) (from Ch. 121 1/2, par. 265)
Sec. 5. Service by the Attorney General of any notice requiring a person to file a statement or report, or of a subpoena upon any person, shall be made
(a) personally by delivery of a duly executed copy thereof to the person to be served, or if a person is not a natural person, in the manner provided in the Civil Practice Law when a complaint is filed, or
(b) by mailing by certified mail a duly executed copy thereof to the person to be served at his last known abode or principal place of business within this State.
Service of any subpoena issued by a State's Attorney shall be made in the manner provided in the Civil Practice Law.
(Source: P.A. 84-748.)

(815 ILCS 505/6) (from Ch. 121 1/2, par. 266)
Sec. 6. If any person fails or refuses to file any statement or report, or obey any subpoena issued by the Attorney General or a State's Attorney, the Attorney General or the State's Attorney may file a complaint in the circuit court for the:
(a) Granting of injunctive relief, restraining the sale or advertisement of any merchandise by such persons, or the conduct of any trade or commerce that is involved;
(b) Vacating, annulling, or suspending of the corporate charter of a corporation created by or under the laws of this State or the revoking or suspending of the certificate of authority to do business in this State of a foreign corporation or the revoking or suspending of any other licenses, permits or certificates issued pursuant to law to such person which are used to further the allegedly unlawful practice; and
(c) Granting of such other relief as may be required; until the person files the statement or report, or obeys the subpoena.
Upon commencement of any action brought under this Act by a State's Attorney, the State's Attorney shall mail a copy of the complaint or other initial pleading to the Attorney General, and upon the entry of any judgment or order in the action, shall mail a copy of such judgment or order to the Attorney General.
(Source: P.A. 84-748.)

(815 ILCS 505/6.1) (from Ch. 121 1/2, par. 266.1)
Sec. 6.1. In the administration of this Act, the Attorney General may accept an Assurance of Voluntary Compliance with respect to any method, act or practice deemed to be violative of the Act from any person who has engaged in, is engaging in, or was about to engage in such method, act or practice. Evidence of a violation of an Assurance of Voluntary Compliance shall be prima facie evidence of a violation of this Act in any subsequent proceeding brought by the Attorney General against the alleged violator.
(Source: P.A. 85-501.)

(815 ILCS 505/7) (from Ch. 121 1/2, par. 267)
Sec. 7. Injunctive relief; restitution; and civil penalties.
(a) Whenever the Attorney General or a State's Attorney has reason to believe that any person is using, has used, or is about to use any method, act or practice declared by this Act to be unlawful, and that proceedings would be in the public interest, he or she may bring an action in the name of the People of the State against such person to restrain by preliminary or permanent injunction the use of such method, act or practice. The Court, in its discretion, may exercise all powers necessary, including but not limited to: injunction; revocation, forfeiture or suspension of any license, charter, franchise, certificate or other evidence of authority of any person to do business in this State; appointment of a receiver; dissolution of domestic corporations or association suspension or termination of the right of foreign corporations or associations to do business in this State; and restitution.
(b) In addition to the remedies provided herein, the Attorney General or State's Attorney may request and the Court may impose a civil penalty in a sum not to exceed $50,000 against any person found by the Court to have engaged in any method, act or practice declared unlawful under this Act. In the event the court finds the method, act or practice to have been entered into with the intent to defraud, the court has the authority to impose a civil penalty in a sum not to exceed $50,000 per violation.
(c) In addition to any other civil penalty provided in this Section, if a person is found by the court to have engaged in any method, act, or practice declared unlawful under this Act, and the violation was committed against a person 65 years of age or older, the court may impose an additional civil penalty not to exceed $10,000 for each violation.
A civil penalty imposed under this subsection (c) shall be paid to the State Treasurer who shall deposit the money in the State treasury in a special fund designated the Elderly Victim Fund. The Treasurer shall deposit such moneys into the Fund monthly. All of the moneys deposited into the Fund shall be appropriated to the Department on Aging for grants to senior centers in Illinois.
An award of restitution under subsection (a) has priority over a civil penalty imposed by the court under this subsection.
In determining whether to impose a civil penalty under this subsection and the amount of any penalty, the court shall consider the following:
(1) Whether the defendant's conduct was in willful

disregard of the rights of the person 65 years of age or older.

(2) Whether the defendant knew or should have known

that the defendant's conduct was directed to a person 65 years of age or older.

(3) Whether the person 65 years of age or older was

substantially more vulnerable to the defendant's conduct because of age, poor health, infirmity, impaired understanding, restricted mobility, or disability, than other persons.

(4) Any other factors the court deems appropriate.
(d) This Section applies if: (i) a court orders a party to make payments to the Attorney General and the payments are to be used for the operations of the Office of the Attorney General or (ii) a party agrees, in an Assurance of Voluntary Compliance under this Act, to make payments to the Attorney General for the operations of the Office of the Attorney General.
(e) Moneys paid under any of the conditions described in subsection (d) shall be deposited into the Attorney General Court Ordered and Voluntary Compliance Payment Projects Fund, which is created as a special fund in the State Treasury. Moneys in the Fund shall be used, subject to appropriation, for the performance of any function pertaining to the exercise of the duties of the Attorney General including but not limited to enforcement of any law of this State and conducting public education programs; however, any moneys in the Fund that are required by the court or by an agreement to be used for a particular purpose shall be used for that purpose.
(Source: P.A. 93-246, eff. 7-22-03.)

(815 ILCS 505/8) (from Ch. 121 1/2, par. 268)
Sec. 8. When a receiver is appointed by the court pursuant to this Act, he shall have the power to sue for, collect, receive and take into his possession all the goods and chattels, rights and credits, moneys and effects, lands and tenements, books, records, documents, papers, choses in action, bills, notes and property of every description, derived by means of any practice declared to be illegal and prohibited by this Act, including property with which such property has been mingled if it cannot be identified in kind because of such commingling, and to sell, convey, and assign the same and hold and dispose of the proceeds thereof under the direction of the court. Any person who has suffered damages as a result of the use or employment of any unlawful practices and submits proof to the satisfaction of the court that he has in fact been damaged, may participate with general creditors in the distribution of the assets to the extent he has sustained out-of-pocket losses. In the case of a partnership or business entity, the receiver shall settle the estate and distribute the assets under the direction of the court. The court shall have jurisdiction of all questions arising in such proceedings and may make such orders and judgments therein as may be required.
(Source: Laws 1961, p. 1867.)

(815 ILCS 505/9) (from Ch. 121 1/2, par. 269)
Sec. 9. Subject to an order of the court terminating the business affairs of any person after receivership proceedings held pursuant to this Act, the provisions of this Act shall not bar any claim against any person who has acquired any moneys or property, real or personal, by means of any practice herein declared to be unlawful.
(Source: Laws 1961, p. 1867.)

(815 ILCS 505/10) (from Ch. 121 1/2, par. 270)
Sec. 10. In any action brought under the provisions of this Act, the Attorney General or the State's Attorney is entitled to recover costs for the use of this State.
(Source: P.A. 84-748.)

(815 ILCS 505/10a) (from Ch. 121 1/2, par. 270a)
Sec. 10a. Action for actual damages.
(a) Any person who suffers actual damage as a result of a violation of this Act committed by any other person may bring an action against such person. The court, in its discretion may award actual economic damages or any other relief which the court deems proper; provided, however, that no award of punitive damages may be assessed under this Section against a party defendant who is a new vehicle dealer or used vehicle dealer within the meaning of Chapter 5 of the Illinois Vehicle Code or who is the holder of a retail installment contract within the meaning of Section 2.12 of the Motor Vehicle Retail Installment Sales Act, unless the conduct engaged in was willful or intentional and done with evil motive or reckless indifference to the rights of others. Proof of a public injury, a pattern, or an effect on consumers and the public interest generally shall be required in order to state a cause of action under this Section against a party defendant who is a new vehicle dealer or used vehicle dealer within the meaning of Chapter 5 of the Illinois Vehicle Code or who is the holder of a retail installment contract within the meaning of Section 2.12 of the Motor Vehicle Retail Installment Sales Act. Proof of such public injury may be shown by any one of the following factors:
(1) Violation of a statute that has a public interest

impact.

(2) Repeated acts prior to the act involving the

plaintiff.

(3) Potential for repetition.
(b) Such action may be commenced in the county in which the person against whom it is brought resides, has his principal place of business, or is doing business, or in the county where the transaction or any substantial portion thereof occurred.
(c) Except as provided in subsections (f), (g), and (h) of this Section, in any action brought by a person under this Section, the Court may grant injunctive relief where appropriate and may award, in addition to the relief provided in this Section, reasonable attorney's fees and costs to the prevailing party.
(d) Upon commencement of any action brought under this Section the plaintiff shall mail a copy of the complaint or other initial pleading to the Attorney General and, upon entry of any judgment or order in the action, shall mail a copy of such judgment or order to the Attorney General.
(e) Any action for damages under this Section shall be forever barred unless commenced within 3 years after the cause of action accrued; provided that, whenever any action is brought by the Attorney General or a State's Attorney for a violation of this Act, the running of the foregoing statute of limitations, with respect to every private right of action for damages which is based in whole or in part on any matter complained of in said action by the Attorney General or State's Attorney, shall be suspended during the pendency thereof, and for one year thereafter.
(f) At any time more than 30 days before the commencement of trial, a party, who is a new vehicle dealer or used vehicle dealer within the meaning of Chapter 5 of the Illinois Vehicle Code or who is the holder of a retail installment contract within the meaning of Section 2.12 of the Motor Vehicle Retail Installment Sales Act and who is defending a claim under this Act, may serve upon the party seeking relief under this Act an offer to allow judgment to be taken against the defending party to the effect specified in the offer with costs then accrued. If within 10 days after service of the offer, the offeree serves written notice that the offer is accepted, either party may then file the offer and notice of acceptance together with proof of service of the notice; the court shall then enter judgment. An offer not accepted shall be deemed withdrawn and evidence of the offer is not admissible except in a proceeding to determine costs. When a party seeking relief under this Act does not accept an offer filed with the clerk and served upon the attorney for that party more than 30 days before the commencement of trial and when that party fails to obtain a judgment in an amount more than the total offer of settlement, that party shall forfeit and the court may not award any compensation for attorney's fees and costs incurred after the date of the offer.
(g) At any time more than 30 days before the commencement of trial, a party who is seeking relief under this Act from a new vehicle dealer or used vehicle dealer within the meaning of Chapter 5 of the Illinois Vehicle Code or from the holder of a retail installment contract within the meaning of Section 2.12 of the Motor Vehicle Retail Installment Sales Act may serve the dealer or holder an offer to allow judgment to be taken against the dealer or holder to the effect specified in the offer with costs then accrued. If within 10 days after service of the offer, the offeree serves written notice that the offer is accepted, either party may then file the offer and notice of acceptance together with proof of service of the notice; the court shall then enter judgment. An offer not accepted shall be deemed withdrawn and evidence of the offer is not admissible except in a proceeding to determine costs. When a dealer or holder does not accept an offer filed with the clerk and served upon the attorney for the dealer or holder more than 30 days before the commencement of trial and if the party seeking relief against a dealer or holder obtains a judgment in an amount equal to or in excess of the offer amount, the party seeking relief shall be paid interest on the offer amount at the rate as provided in Section 2-1303 of the Code of Civil Procedure from the date of the offer until the judgment is paid.
(h) At least 30 days prior to the filing of an action under this Section, a party who is seeking relief shall serve a written notice of the nature of the alleged violation and demand for relief upon the prospective party, who is a new vehicle dealer or used vehicle dealer within the meaning of Chapter 5 of the Illinois Vehicle Code or who is the holder of a retail installment contract within the meaning of Section 2.12 of the Motor Vehicle Retail Installment Sales Act, against whom such action will be commenced. Any person receiving such a demand for relief may, within 30 days of service of the demand for relief, submit a written offer of settlement, which offer is to be exclusive of attorney's fees, to the party serving the notice and demand. The party who is seeking relief must certify in any cause of action that the notice and demand was served upon the named defendants and the substance of their response, if any. If the offer of settlement is rejected in writing by the party who is seeking relief, then, in any subsequent action, the court shall deny any award of attorney's fees and costs requested by the party seeking relief under this Act incurred after the rejection of the written offer of settlement, if the judgment is less than the amount contained within the offer of settlement. All written offers of settlement under this subsection shall be presumed to be offered without prejudice in compromise of a disputed matter.
(Source: P.A. 91-270, eff. 1-1-00.)

(815 ILCS 505/10b) (from Ch. 121 1/2, par. 270b)
Sec. 10b. Nothing in this Act shall apply to any of the following:
(1) Actions or transactions specifically authorized by laws administered by any regulatory body or officer acting under statutory authority of this State or the United States.
(2) The provisions of "An act to protect trademark owners, distributors, and the public against injurious and uneconomic practices in the distribution of articles of standard quality under a trademark, brand or name," approved July 8, 1935, as amended.
(3) Acts done by the publisher, owner, agent, or employee of a newspaper, periodical or radio or television station in the publication or dissemination of an advertisement, when the owner, agent or employee did not have knowledge of the false, misleading or deceptive character of the advertisement, did not prepare the advertisement, or did not have a direct financial interest in the sale or distribution of the advertised product or service.
(4) The communication of any false, misleading or deceptive information, provided by the seller of real estate located in Illinois, by a real estate salesman or broker licensed under "The Real Estate Brokers License Act", unless the salesman or broker knows of the false, misleading or deceptive character of such information. This provision shall be effective as to any communication, whenever occurring.
(5) Claims seeking damages for conduct that results in bodily injury, death, or damage to property other than the property that is the subject of the practice claimed to be unlawful.
This item (5) applies to causes of action filed on or after its effective date.
(6) The communication of any false, misleading, or deceptive information by an insurance producer, registered firm, or limited insurance representative, as those terms are defined in the Illinois Insurance Code, or by an insurance agency or brokerage house concerning the sale, placement, procurement, renewal, binding, cancellation of, or terms of any type of insurance or any policy of insurance unless the insurance producer has actual knowledge of the false, misleading, or deceptive character of the information. This provision shall be effective as to any communications, whenever occurring. This item (6) applies to all causes of action that accrue on or after the effective date of this amendatory Act of 1995.
(Source: P.A. 89-7, eff. 3-9-95; 89-152, eff. 1-1-96.)

(815 ILCS 505/10c)
Sec. 10c. Waiver or modification. Any waiver or modification of the rights, provisions, or remedies of this Act shall be void and unenforceable.
(Source: P.A. 93-400, eff. 1-1-04.)

(815 ILCS 505/10d)
Sec. 10d. Public Utilities Act; Illinois Commerce Commission.
(a) The General Assembly finds that consumer protection is vital to the health, safety, and welfare of Illinois consumers.
(b) Notwithstanding any other provision of law, the Illinois Commerce Commission and its staff shall:
(1) work cooperatively with law enforcement

authorities, including the Attorney General and State's Attorneys, in their enforcement of consumer protection laws, including this Act;

(2) provide any materials or documents already in the

Commission's possession requested by the Attorney General or a State's Attorney pertaining to the enforcement of consumer protection laws; any materials or documents that are proprietary shall not be made public unless the designation as proprietary has been removed by a court or legal body of competent jurisdiction, or the agreement of the parties; and

(3) upon written request, forward any complaints

regarding alleged violations of any consumer protection law to the Attorney General and the State's Attorney of the appropriate county or counties.

(c) Subject to subdivision (1) of Section 10b of this Act, the Attorney General and the State's Attorney of any county shall have available all remedies and authority granted to them by this Act. The remedies for violations of the Public Utilities Act and its rules are not intended to replace other remedies that may be imposed for violations of this Act and are in addition to, and not in substitution for, such other remedies, nor is this Section intended to remove any statutorily defined defenses.
(Source: P.A. 93-881, eff. 1-1-05.)

(815 ILCS 505/11) (from Ch. 121 1/2, par. 271)
Sec. 11. If any provision of this Act or the application thereof to any person or circumstance is held invalid, the invalidity shall not affect other provisions or applications of the Act which can be given effect without the invalid provision or application and to this end the provisions of this Act are severable.
(Source: Laws 1961, p. 1867.)

(815 ILCS 505/11a) (from Ch. 121 1/2, par. 271a)
Sec. 11a.
This Act shall be liberally construed to effect the purposes thereof.
(Source: P.A. 78-904.)

(815 ILCS 505/12) (from Ch. 121 1/2, par. 272)
Sec. 12. This Act shall be known and may be cited as the "Consumer Fraud and Deceptive Business Practices Act".
(Source: P.A. 78-904.)



815 ILCS 510/ - Uniform Deceptive Trade Practices Act.

(815 ILCS 510/1) (from Ch. 121 1/2, par. 311)
Sec. 1. As used in this Act, unless the context otherwise requires:
(1) "article" means a product as distinguished from a trademark, label or distinctive dress in packaging;
(2) "certification mark" means a mark used in connection with the goods or services of a person other than the certifier to indicate geographic origin, material, mode of manufacture, quality, accuracy or other characteristics of the goods or services or to indicate that the work or labor on the goods or services was performed by members of a union or other organization;
(3) "collective mark" means a mark used by members of a cooperative, association or other collective group or organization to identify goods or services and distinguish them from those of others or to indicate membership in the collective group or organization;
(4) "mark" means a word, name, symbol, device or any combination of the foregoing in any form or arrangement;
(5) "person" means an individual, corporation, government or governmental subdivision or agency, business trust, estate, trust, partnership, unincorporated association, 2 or more of any of the foregoing having a joint or common interest or any other legal or commercial entity;
(6) "service mark" means a mark used by a person to identify services and to distinguish them from the services of others;
(7) "trademark" means a mark used by a person to identify goods and to distinguish them from the goods of others;
(8) "trade name" means a word, name, symbol, device or any combination of the foregoing in any form of arrangement used by a person to identify his business, vocation or occupation and distinguish it from the business, vocation or occupations of others.
(Source: Laws 1965, p. 2647.)

(815 ILCS 510/2) (from Ch. 121 1/2, par. 312)
Sec. 2. Deceptive trade practices.
(a) A person engages in a deceptive trade practice when, in the course of his or her business, vocation, or occupation, the person:
(1) passes off goods or services as those of another;
(2) causes likelihood of confusion or of

misunderstanding as to the source, sponsorship, approval, or certification of goods or services;

(3) causes likelihood of confusion or of

misunderstanding as to affiliation, connection, or association with or certification by another;

(4) uses deceptive representations or designations of

geographic origin in connection with goods or services;

(5) represents that goods or services have

sponsorship, approval, characteristics, ingredients, uses, benefits, or quantities that they do not have or that a person has a sponsorship, approval, status, affiliation, or connection that he or she does not have;

(6) represents that goods are original or new if they

are deteriorated, altered, reconditioned, reclaimed, used, or secondhand;

(7) represents that goods or services are of a

particular standard, quality, or grade or that goods are a particular style or model, if they are of another;

(8) disparages the goods, services, or business of

another by false or misleading representation of fact;

(9) advertises goods or services with intent not to

sell them as advertised;

(10) advertises goods or services with intent not to

supply reasonably expectable public demand, unless the advertisement discloses a limitation of quantity;

(11) makes false or misleading statements of fact

concerning the reasons for, existence of, or amounts of price reductions;

(12) engages in any other conduct which similarly

creates a likelihood of confusion or misunderstanding.

(b) In order to prevail in an action under this Act, a plaintiff need not prove competition between the parties or actual confusion or misunderstanding.
(c) This Section does not affect unfair trade practices otherwise actionable at common law or under other statutes of this State.
(Source: P.A. 92-16, eff. 6-28-01)

(815 ILCS 510/3) (from Ch. 121 1/2, par. 313)
Sec. 3. A person likely to be damaged by a deceptive trade practice of another may be granted injunctive relief upon terms that the court considers reasonable. Proof of monetary damage, loss of profits or intent to deceive is not required. Relief granted for the copying of an article shall be limited to the prevention of confusion or misunderstanding as to source.
Costs or attorneys' fees or both may be assessed against a defendant only if the court finds that he has wilfully engaged in a deceptive trade practice.
The relief provided in this Section is in addition to remedies otherwise available against the same conduct under the common law or other statutes of this State.
(Source: P.A. 81-1509.)

(815 ILCS 510/4) (from Ch. 121 1/2, par. 314)
Sec. 4. This Act does not apply to:
(1) conduct in compliance with the orders or rules of or a statute administered by a Federal, state or local governmental agency;
(2) publishers, broadcasters, printers or other persons engaged in the dissemination of information or reproduction of printed or pictorial matter who publish, broadcast or reproduce material without knowledge of its deceptive character; or
(3) actions or appeals pending on the effective date of this Act.
Subsections (2) and (3) of Section 2 do not apply to the use of a service mark, trademark, certification mark, collective mark, trade name or other trade identification that was used and not abandoned before the effective date of this Act, if the use was in good faith and is otherwise lawful except for this Act.
(Source: Laws 1965, p. 2647.)

(815 ILCS 510/5) (from Ch. 121 1/2, par. 315)
Sec. 5. This Act shall be construed to effectuate its general purpose to make uniform the law of those states which enact it.
(Source: Laws 1965, p. 2647.)

(815 ILCS 510/6) (from Ch. 121 1/2, par. 316)
Sec. 6. This Act may be cited as the Uniform Deceptive Trade Practices Act.
(Source: Laws 1965, p. 2647.)

(815 ILCS 510/7) (from Ch. 121 1/2, par. 317)
Sec. 7. If any provision of this Act or the application thereof to any person or circumstances is held invalid, the invalidity does not affect other provisions or applications of the Act which can be given effect without the invalid provision or application, and to this end the provisions of this Act are severable.
(Source: Laws 1965, p. 2647.)



815 ILCS 511/ - Electronic Mail Act.

(815 ILCS 511/1)
Sec. 1. Short title. This Act may be cited as the Electronic Mail Act.
(Source: P.A. 91-233, eff. 1-1-00.)

(815 ILCS 511/5)
Sec. 5. Definitions. As used in this Act:
"Electronic mail advertisement" means any electronic mail message, the principal purpose of which is to promote, directly or indirectly, the sale or other distribution of goods or services to the recipient.
"Unsolicited electronic mail advertisement" means any electronic mail advertisement that (i) is addressed to a recipient with whom the initiator does not have a prior or existing business or personal relationship and (ii) is not sent at the request of or with the express consent of the recipient.
"Electronic mail service provider" means any business or organization qualified to do business in Illinois that provides registered users the ability to send or receive electronic mail through equipment located in this State and that is an intermediary in sending or receiving electronic mail.
"Initiation" of an electronic mail message refers to the action by the initial sender of the electronic mail message. "Initiation" does not refer to the actions of any intervening electronic mail service provider that may handle or retransmit the electronic mail message.
"Registered user" means any individual or entity that maintains an electronic mail address with an electronic mail service provider.
"Electronic mail address" means a destination, commonly expressed as a string of characters, to which electronic mail may be sent or delivered.
"Internet domain name" refers to a globally unique, hierarchical reference to an Internet host or service, assigned through centralized Internet naming authorities, comprising a series of character strings separated by periods, with the right-most string specifying the top of the hierarchy.
(Source: P.A. 91-233, eff. 1-1-00.)

(815 ILCS 511/10)
Sec. 10. Unsolicited or misleading electronic mail; prohibition.
(a) No individual or entity may initiate or cause to be initiated an unsolicited electronic mail advertisement if the electronic mail advertisement (i) uses a third party's Internet domain name without permission of the third party, or otherwise misrepresents any information in identifying the point of origin or the transmission path of an electronic mail advertisement or (ii) contains false or misleading information in the subject line.
(a-5) An initiator of an unsolicited electronic mail advertisement must establish a toll-free telephone number or valid sender-operated return electronic mail address that the recipient of the unsolicited electronic mail advertisement may call or electronically mail to notify the sender not to electronically mail any further unsolicited electronic mail advertisements.
(a-10) An initiator of an unsolicited electronic mail advertisement is prohibited from selling or transferring in any manner the electronic mail address of any person who has notified the initiator that the person does not want to receive any further unsolicited electronic mail advertisements.
(a-15) Each unsolicited electronic mail advertisement's subject line shall include "ADV:" as its first 4 characters. For any unsolicited electronic mail advertisement that contains information regarding the lease, sale, rental, gift offer, or other disposition of any realty, goods, services, or extension of credit, that may only be viewed, purchased, rented, leased, or held in possession by an individual 18 years of age and older, the subject line of each and every message shall include "ADV:ADLT" as the first 8 characters.
(b) This Section applies when the unsolicited electronic mail advertisement is delivered to an Illinois resident via an electronic mail service provider's service or equipment located in this State.
(c) Any person, other than an electronic mail service provider, who suffers actual damages as a result of a violation of this Section committed by any individual or entity may bring an action against such individual or entity. The injured person may recover attorney's fees and costs, and may elect, in lieu of recovery of actual damages, to recover the lesser of $10 for each and every unsolicited electronic mail advertisement transmitted in violation of this Section, or $25,000 per day. The injured person shall not have a cause of action against the electronic mail service provider that merely transmits the unsolicited electronic mail advertisement over its computer network.
(d) Any electronic mail service provider who suffers actual damages as a result of a violation of this Section committed by any individual or entity may bring an action against such individual or entity. The injured person may recover attorney's fees and costs, and may elect, in lieu of recovery of actual damages, to recover the lesser of $10 for each and every unsolicited electronic mail advertisement transmitted in violation of this Section, or $25,000 per day.
(e) The provisions of this Section shall not be construed to limit any person's right to pursue any additional civil remedy otherwise allowed by law.
(f) An electronic mail service provider may, upon its own initiative, block the receipt or transmission through its service of any unsolicited electronic mail advertisement that it reasonably believes is, or will be, sent in violation of this Section.
(g) No electronic mail service provider may be held liable for any action voluntarily taken in good faith to block the receipt or transmission through its service of any unsolicited electronic mail advertisement which it reasonably believes is, or will be, sent in violation of this Section.
(Source: P.A. 93-199, eff. 1-1-04.)

(815 ILCS 511/15)
Sec. 15. Consumer Fraud and Deceptive Business Practices Act. In addition to any other penalties specified in this Act, violation of this Act constitutes an unlawful practice under the Consumer Fraud and Deceptive Business Practices Act.
(Source: P.A. 91-233, eff. 1-1-00.)

(815 ILCS 511/900)
Sec. 900. (Amendatory provisions; text omitted).
(Source: P.A. 91-233, eff. 1-1-00; text omitted.)

(815 ILCS 511/905)
Sec. 905. (Amendatory provisions; text omitted).
(Source: P.A. 91-233, eff. 1-1-00; text omitted.)



815 ILCS 513/ - Home Repair and Remodeling Act.

(815 ILCS 513/1)
Sec. 1. Short title. This Act may be cited as the Home Repair and Remodeling Act.
(Source: P.A. 91-230, eff. 1-1-00.)

(815 ILCS 513/5)
Sec. 5. Policy. It is the public policy of this State that in order to safeguard the life, health, property, and public welfare of its citizens, the business of home repair and remodeling is a matter affecting the public interest. The General Assembly recognizes that improved communications and accurate representations between persons engaged in the business of making home repairs or remodeling and their consumers will increase consumer confidence, reduce the likelihood of disputes, and promote fair and honest practices in that business in this State.
(Source: P.A. 91-230, eff. 1-1-00.)

(815 ILCS 513/10)
Sec. 10. Definitions. As used in this Act:
"Home repair and remodeling" means the fixing, replacing, altering, converting, modernizing, improving, or making of an addition to any real property primarily designed or used as a residence other than maintenance, service, or repairs under $500. "Home repair and remodeling" includes the construction, installation, replacement, or improvement of driveways, swimming pools, porches, kitchens, bathrooms, basements, chimneys, chimney liners, garages, fences, fallout shelters, central air conditioning, central heating, boilers, furnaces, electrical wiring, sewers, plumbing fixtures, storm doors, windows, roofs, awnings, and other improvements to structures within the residence or upon the land adjacent to the residence. "Home repair and remodeling" does not include the sale, installation, cleaning, or repair of carpets; the repair, installation, replacement, or connection of any home appliance including, but not limited to, disposals, refrigerators, ranges, garage door openers, televisions or television antennas, washing machines, telephones, hot water heaters, satellite dishes, or other appliances when the persons replacing, installing, repairing, or connecting the home appliance are employees or agents of the merchant that sold the home appliance or sold new products of the same type; or landscaping.
"Person" means any individual, partnership, corporation, business, trust, or other legal entity.
"Residence" means a single-family home or dwelling or a multiple-family home or dwelling containing 6 or fewer apartments, condominiums, town houses, or dwelling units, used or intended to be used by occupants as dwelling places. This Act does not apply to original construction of single-family or multi-family residences or repairs to dwellings containing more than 6 apartments or family units.
(Source: P.A. 91-230, eff. 1-1-00.)

(815 ILCS 513/15)
Sec. 15. Written contract; costs enumerated requirements; contents. Prior to initiating home repair or remodeling work for over $1,000, a person engaged in the business of home repair or remodeling shall furnish to the customer for signature a written contract or work order that states the total cost, including parts and materials listed with reasonable particularity and any charge for an estimate. In addition, the contract shall state the business name and address of the person engaged in the business of home repair or remodeling. If the person engaged in the business of home repair or remodeling uses a post office box or mail receiving service or agent to receive home repair or remodeling business correspondence, the contract also shall state the residence address of the person engaged in the business of home repair or remodeling.
(Source: P.A. 94-490, eff. 1-1-06.)

(815 ILCS 513/15.1)
Sec. 15.1. Notice of contractual provisions.
(a) A person engaged in the business of home repair and remodeling, that prepares or presents a written offer for home repair and remodeling to a consumer, shall advise the consumer, before the contract or agreement is accepted and executed, of the presence of any contractual provision that requires the consumer to: (i) submit all contract or agreement disputes to binding arbitration in place of a hearing in court before a judge or jury; and (ii) waive his or her right to a trial by jury.
(b) The consumer shall be given the option of accepting or rejecting both the binding arbitration clause and the jury trial waiver clause before the contract or agreement is accepted and executed by the consumer. If the consumer rejects either the binding arbitration clause or the jury trial waiver clause, or rejects both clauses, it shall be viewed as a counter offer to proceed with the proposed contract or agreement without the clause or clauses rejected. A person engaged in the business of home repair and remodeling shall have the right to reject the proposed contract or agreement. Proof that the consumer was given the option of accepting or rejecting both the binding arbitration clause and the jury trial waiver clause shall be demonstrated by having the consumer sign his or her name and write the word "accept" or "reject" in the margin next to each of the above clauses where it appears in the executed contract or agreement.
(c) Failure to advise a consumer of the presence of the binding arbitration clause or the jury trial waiver clause or to secure the necessary acceptance, rejection or consumer signature as provided in this Section shall render null and void each clause that has not been accepted or rejected and signed by the consumer.
(Source: P.A. 94-490, eff. 1-1-06.)

(815 ILCS 513/18)
Sec. 18. Repairs following damaging weather.
(a) As used in this Section, "catastrophe" means a natural occurrence, including but not limited to flood, drought, earthquake, tornado, windstorm, or hailstorm, which damages or destroys more than one residence.
(b) A contractor offering home repair or remodeling services shall not advertise or promise to pay or rebate all or any portion of any insurance deductible as an inducement to the sale of goods or services. As used in this Section, a promise to pay or rebate includes granting any allowance or offering any discount against the fees to be charged or paying the insured or any person directly or indirectly associated with the property any form of compensation.
(c) A contractor offering home repair or remodeling services shall not accept money or any form of compensation in exchange for allowing an out of area contractor to use its business name or license.
(d) A contractor offering home repair or remodeling services shall include its Illinois State roofing contractor license name and number as it appears on its Illinois State roofing license on all contracts, bids, and advertisements involving roofing work as required by the Illinois Roofing Industry Licensing Act.
(e) A person who has entered into a written contract with a contractor offering home repair or remodeling services to provide goods or services to be paid from the proceeds of a property and casualty insurance policy may cancel the contract prior to midnight on the earlier of the fifth business day after the insured has received written notice from the insurer that all or any part of the claim or contract is not a covered loss under the insurance policy or the thirtieth business day after receipt of a properly executed proof of loss by the insurer from the insured. Cancellation is evidenced by the insured giving written notice of cancellation to the contractor offering home repair or remodeling services at the address stated in the contract. Notice of cancellation, if given by mail, is effective upon deposit into the United States mail, postage prepaid and properly addressed to the contractor. Notice of cancellation may be given by delivering or mailing a signed and dated copy of the written notice of cancellation to the contractor's business address as stated in the contract. Notice of cancellation shall include a copy of the written notice from the insurer to the effect that all or part of the claim is not a covered loss under the insurance policy. Notice of cancellation need not take a particular form and is sufficient if it indicates, by any form of written expression, the intention of the insured not to be bound by the contract.
(f) Any contract referred to in subsection (e), must contain a statement in at least 10 point boldface, in substantially the following form:
"You may cancel this contract at any time before

midnight on the earlier of the fifth business day after you have received written notification from your insurer that all or any part of the claim or contract is not a covered loss under the insurance policy or the thirtieth business day after your insurer has received properly executed proof(s) of loss from you. See attached notice of cancellation form for an explanation of this right."

(g) Upon executing a contract referred to in subsection (e), furnish each insured a fully completed form in duplicate, captioned "NOTICE OF CANCELLATION", which shall be attached to the contract but easily detachable, and which shall contain boldface type of a minimum size of 10 points the following statement with the appropriate fields completed by the contractor: "NOTICE OF CANCELLATION
If you are notified by your insurer that all or

any part of the claim or contract is not a covered loss under the insurance policy, you may cancel the contract by mailing or delivering a signed and dated copy of this cancellation notice or any other written notice to (name of contractor) at (address of contractor's place of business) at any time prior to midnight on the earlier of the fifth business day after you have received such notice from your insurer or the thirtieth business day after your insurer has received properly executed proof(s) of loss from you. If you cancel, any payments made by you under the contract, other than payments for goods or services related to a catastrophe which you agreed in writing to be necessary to prevent damage to your property, will be returned to you within 10 business days following receipt by the contractor of your cancellation notice.

I HEREBY CANCEL THIS TRANSACTION
................................
(date)
................................
(insured's signature)".
(h) Within 10 days after a contract referred to in subsection (e) has been cancelled, the contractor offering home repair or remodeling services shall tender to the insured any payments, partial payments, or deposits made by the insured and any note or other evidence of indebtedness. If, however, the contractor has provided any goods or services related to a catastrophe, acknowledged and agreed to by the insured in writing to be necessary to prevent damage to the premises, the contractor is entitled to the reasonable value of such goods and services. Any provision in a contract referred to in subsection (e) that requires the payment of any fee for anything except goods or services related to a catastrophe shall not be enforceable against any insured who has cancelled a contract pursuant to this Section.
(i) A contractor offering home repair or remodeling services shall not represent, or offer or advertise to represent, on behalf of a homeowner on any insurance claim in connection with the repair or replacement of roof systems, or the performance of any other interior or exterior repair, replacement, construction or reconstruction work; or otherwise violate the Public Adjusters Law (Public Act 96-1332). A Public Adjuster means any person who acts on behalf of the insured in preparing and adjusting a claim for loss or damage covered by an insurance contract. A contractor offering home repair or remodeling services shall not call in or file a claim to an insurance carrier on the insured's behalf. A contractor offering home repair or remodeling services shall not climb on a roof or inspect for exterior damage without the insured's express permission. Nothing in this subsection shall be construed to prohibit a residential contractor from: (1) providing an insured an estimate for repair, replacement, construction, or reconstruction of the insured's property and any such estimate may be submitted to the insured's insurance company; (2) conferring with an insurance company's representative about damage to an insured's property; or (3) discussing repair or replacement options with an insurance company's representative or the insured about options for the repair or replacement of the damage.
(Source: P.A. 97-235, eff. 1-1-12.)

(815 ILCS 513/20)
Sec. 20. Consumer rights brochure.
(a) For any contract over $1,000, any person engaging in the business of home repair and remodeling shall provide to its customers a copy of the "Home Repair: Know Your Consumer Rights" pamphlet prior to the execution of any home repair and remodeling contract. The consumer shall sign and date an acknowledgment form entitled "Consumer Rights Acknowledgment Form" that states: "I, the homeowner, have received from the contractor a copy of the pamphlet entitled 'Home Repair: Know Your Consumer Rights.'" The contractor or his or her representative shall also sign and date the acknowledgment form, which includes the name and address of the home repair and remodeling business. The acknowledgment form shall be in duplicate and incorporated into the pamphlet. The original acknowledgment form shall be retained by the contractor and the duplicate copy shall be retained within the pamphlet by the consumer.
(b) For any contract for $1,000 or under, any person engaging in the business of home repair and remodeling shall provide to its customers a copy of the "Home Repair: Know Your Consumer Rights" pamphlet. No written acknowledgment of receipt of the pamphlet is required for a contract of $1,000 or under.
(c) The pamphlet must be a separate document, in at least 12 point type, and in legible ink. The pamphlet shall read as follows:

(815 ILCS 513/25)
Sec. 25. Insurance required. Any person engaged in the business of home repair and remodeling shall obtain and maintain in full force and effect during the operation of the business public liability and property damage insurance in the amount of $100,000 per person and $300,000 per occurrence of bodily injury and $50,000 per occurrence for property damage, unless the person has a net worth of not less than $1,000,000 as determined on the basis of the person's most recent financial statement, prepared within 13 months.
On and after January 1, 2001, any person engaged in the business of home repair and remodeling shall obtain and maintain in full force and effect during the operation of the business public liability and property damage insurance in the amount of $10,000 per occurrence for home repair or remodeling not in conformance with applicable State, county, or municipal codes, unless the person has a net worth of not less than $1,000,000 as determined on the basis of the person's most recent financial statement, prepared within 13 months.
(Source: P.A. 91-230, eff. 1-1-00; 91-808, eff. 6-13-00.)

(815 ILCS 513/30)
Sec. 30. Action for actual damages. Any person who suffers actual damage as a result of a violation of this Act may bring an action pursuant to Section 10a of the Consumer Fraud and Deceptive Business Practices Act.
(Source: P.A. 96-1023, eff. 7-12-10.)

(815 ILCS 513/35)
Sec. 35. Enforcement.
(a) The Attorney General or the State's Attorney of any county in this State may bring an action in the name of the people of this State against any person to restrain and prevent any pattern or practice violation of this Act. In the enforcement of this Act, the Attorney General or the State's Attorney may accept an assurance of voluntary compliance from anyone engaged in any conduct, act, or practice deemed in violation of this Act. Failure to perform the terms of any such assurance constitutes prima facie evidence of a violation of this Act.
(b) All remedies, penalties, and authority granted to the Attorney General or the State's Attorney of any county in this State by the Consumer Fraud and Deceptive Business Practices Act shall be available to him or her for enforcement of this Act, and any violation of this Act shall constitute a violation of the Consumer Fraud and Deceptive Business Practices Act.
(Source: P.A. 91-230, eff. 1-1-00.)

(815 ILCS 513/900)
Sec. 900. (Amendatory provisions; text omitted).
(Source: P.A. 91-230, eff. 1-1-00; text omitted.)

(815 ILCS 513/999)
Sec. 999. Effective date. This Act takes effect January 1, 2000.
(Source: P.A. 91-230, eff. 1-1-00.)



815 ILCS 515/ - Home Repair Fraud Act.

(815 ILCS 515/1) (from Ch. 121 1/2, par. 1601)
Sec. 1. This Act shall be known and may be cited as the "Home Repair Fraud Act".
(Source: P.A. 84-1270.)

(815 ILCS 515/2) (from Ch. 121 1/2, par. 1602)
Sec. 2. Definitions. As used in this Act, unless the context otherwise requires:
(a) "Home Repair" means the fixing, replacing, altering, converting, modernizing, improving of or the making of an addition to any real property primarily designed or used as a residence.
(1) Home repair shall include the construction, installation, replacement or improvement of driveways, swimming pools, porches, kitchens, chimneys, chimney liners, garages, fences, fallout shelters, central air conditioning, central heating, boilers, furnaces, hot water heaters, electrical wiring, sewers, plumbing fixtures, storm doors, storm windows, awnings and other improvements to structures within the residence or upon the land adjacent thereto.
(2) Home repair shall not include the sale, installation, cleaning or repair of carpets; the sale of goods or materials by a merchant who does not directly or through a subsidiary perform any work or labor in connection with the installation or application of the goods or materials; the repair, installation, replacement or connection of any home appliance including but not limited to disposals, refrigerators, ranges, garage door openers, television antennas, washing machines, telephones or other home appliances when the person replacing, installing, repairing or connecting such home appliance are employees or agents of the merchant that sold the home appliance; or landscaping.
(b) "Person" means any individual, partnership, corporation, business, trust or other legal entity.
(c) "Residence" means a single or multiple family dwelling, including but not limited to a single family home, apartment building, condominium, duplex or townhouse which is used or intended to be used by its occupants as their dwelling place.
Nothing in this Act shall be construed to apply to original construction of single or multiple family residence.
(Source: P.A. 84-1270.)

(815 ILCS 515/3) (from Ch. 121 1/2, par. 1603)
Sec. 3. Home Repair Fraud.
(a) A person commits the offense of home repair fraud when he knowingly enters into an agreement or contract, written or oral, with a person for home repair, and he knowingly:
(1) Misrepresents a material fact relating to the

terms of the contract or agreement or the preexisting or existing condition of any portion of the property involved, or creates or confirms another's impression which is false and which he does not believe to be true, or promises performance which he does not intend to perform or knows will not be performed; or

(2) uses or employs any deception, false pretense or

false promises in order to induce, encourage or solicit such person to enter into any contract or agreement; or

(3) enters into an unconscionable agreement or

contract requiring payment to the contractor of at least $4,000. A contract is unconscionable within the meaning of this Act when an unreasonable difference exists between the value of the services, materials and work to be performed and the amount charged for those services, materials and work. For purposes of this Section, prima facie evidence shall exist that the contract or agreement is unconscionable if the total payment called for by the contract or agreement is in excess of four times the fair market value for those services, materials and work; or

(4) fails to comply with the provisions of "An Act in

relation to the use of an assumed name in the conduct or transaction of business in this State", approved July 17, 1941, as amended, and misrepresents or conceals either his real name, the name of his business, or his business address.

(b) A person commits the offense of home repair fraud when he knowingly:
(1) damages the property of a person with the intent

to enter into an agreement or contract for home repair; or

(2) misrepresents himself or another to be an

employee or agent of any unit of the federal, State or municipal government or any other governmental unit, or an employee or agent of any public utility, with the intent to cause a person to enter into, with himself or another, any contract or agreement for home repair.

(c) For purposes of subsection (a), paragraph (1), it shall be a rebuttable presumption of intent or knowledge that a person promises performance which he does not intend to perform and knows will not be performed when, after no performance or no substantial performance of a contract or agreement for home repair, he fails or refuses to return payments made by the victim and he:
(1) fails to acknowledge or respond to a written

demand for commencement or completion of home repair within 10 days after such demand is mailed or presented to him by the victim or by the victim's legal representative or by a law enforcement or consumer agency acting on behalf of the victim; or

(2) fails to notify the victim in writing of a change

of business name or address prior to the completion of the home repair; or

(3) makes false statements or representations to the

victim to excuse his non-performance or non-substantial performance; or

(4) uses deception to obtain the victim's consent to

modification of the terms of the original contract or agreement; or

(5) fails to employ qualified personnel necessary to

perform the home repair; or

(6) fails to order or purchase the basic materials

required for performance of the home repair; or

(7) fails to comply with municipal, county, State or

federal regulations or codes relating to the performance of home repair.

Intent and knowledge shall be determined by an evaluation of all circumstances surrounding a transaction and the determination shall not be limited to the time of contract or agreement.
Substantial performance shall not include work performed in a manner of little or no value or work that fails to comply with the appropriate municipal, county, State or federal regulations or codes.
(Source: P.A. 87-820.)

(815 ILCS 515/4) (from Ch. 121 1/2, par. 1604)
Sec. 4. (a) Violation of paragraphs (1) or (2) of subsection (a) of Section 3 of this Act shall be a Class 4 felony when the amount of the contract or agreement is more than $1,000, a Class A misdemeanor when the amount of the contract or agreement is $1,000 or less, and a Class 4 felony for the second or subsequent offense when the amount of the contract or agreement is $1,000 or less. If 2 or more contracts or agreements for home repair exceed an aggregate amount of $1,000 or more and such contracts or agreements are entered into with the same victim by one or more of the defendants as part of or in furtherance of a common fraudulent scheme, design or intention, the violation shall be a Class 4 felony.
(b) Violation of paragraph (3) of subsection (a) of Section 3 of this Act shall be a Class 3 felony when the amount of the contract or agreement is more than $10,000 and a Class 4 felony when the amount of the contract or agreement is $10,000 or less.
(c) Violation of paragraph (4) of subsection (a) of Section 3 of this Act shall be a Class 4 felony when the amount of the contract or agreement is more than $1,000, a Class A misdemeanor when the amount of the contract or agreement is $1,000 or less, and a Class 4 felony for a second or subsequent offense when the amount of the contract or agreement is $1,000 or less. If 2 or more contracts or agreements for home repair exceed an aggregate amount of $1,000 or more and such contracts or agreements are entered into with the same victim by one or more of the defendants as part of or in furtherance of a common fraudulent scheme, design or intention, the violation shall be a Class 4 felony.
(d) Violation of paragraphs (1) or (2) of subsection (b) of Section 3 of this Act shall be a Class 4 felony.
(Source: P.A. 84-1270.)

(815 ILCS 515/5) (from Ch. 121 1/2, par. 1605)
Sec. 5. Aggravated Home Repair Fraud. A person commits the offense of aggravated home repair fraud when he commits home repair fraud:
(i) against an elderly person or a person with a

disability as defined in Section 17-56 of the Criminal Code of 2012; or

(ii) in connection with a home repair project

intended to assist a person with a disability.

(a) Aggravated violation of paragraphs (1) or (2) of subsection (a) of Section 3 of this Act shall be a Class 2 felony when the amount of the contract or agreement is more than $500, a Class 3 felony when the amount of the contract or agreement is $500 or less, and a Class 2 felony for a second or subsequent offense when the amount of the contract or agreement is $500 or less. If 2 or more contracts or agreements for home repair exceed an aggregate amount of $500 or more and such contracts or agreements are entered into with the same victim by one or more of the defendants as part of or in furtherance of a common fraudulent scheme, design or intention, the violation shall be a Class 2 felony.
(b) Aggravated violation of paragraph (3) of subsection (a) of Section 3 of this Act shall be a Class 2 felony when the amount of the contract or agreement is more than $5,000 and a Class 3 felony when the amount of the contract or agreement is $5,000 or less.
(c) Aggravated violation of paragraph (4) of subsection (a) of Section 3 of this Act shall be a Class 3 felony when the amount of the contract or agreement is more than $500, a Class 4 felony when the amount of the contract or agreement is $500 or less and a Class 3 felony for a second or subsequent offense when the amount of the contract or agreement is $500 or less.
(d) Aggravated violation of paragraphs (1) or (2) of subsection (b) of Section 3 of this Act shall be a Class 3 felony.
(e) If a person commits aggravated home repair fraud, then any State or local license or permit held by that person that relates to the business of home repair may be appropriately suspended or revoked by the issuing authority, commensurate with the severity of the offense.
(f) A defense to aggravated home repair fraud does not exist merely because the accused reasonably believed the victim to be a person less than 60 years of age.
(Source: P.A. 99-143, eff. 7-27-15.)



815 ILCS 517/ - Internet Caller Identification Act.

(815 ILCS 517/1)
Sec. 1. Short title. This Act may be cited as the Internet Caller Identification Act.
(Source: P.A. 95-413, eff. 1-1-08.)

(815 ILCS 517/5)
Sec. 5. Definition. As used in this Act:
"Caller identification" means the display of the caller's telephone number or identity to the recipient of the call.
(Source: P.A. 95-413, eff. 1-1-08.)

(815 ILCS 517/10)
Sec. 10. Internet caller identification. No person, other than the recipient of the call, shall use any Internet caller identification equipment or Internet phone equipment in such a manner as to make a number or name, other than the residential or business phone number or legal or business name of the subscriber or registered user of the Internet phone service, appear on a caller identification system of the recipient of the call. This Section does not apply to service providers who transmit caller identification information created or supplied by others.
(Source: P.A. 95-413, eff. 1-1-08.)

(815 ILCS 517/15)
Sec. 15. Violations. Whenever any person knowingly uses or has knowingly used any Internet caller identification equipment or Internet phone equipment in violation of this Act, that use shall be deemed an unlawful act or practice under the Consumer Fraud and Deceptive Business Practices Act. In the case of the use of Internet caller identification or Internet phone equipment in violation of this Act, all remedies, penalties, and authority available to the Attorney General and the several State's Attorneys under the Consumer Fraud and Deceptive Business Practices Act for the enforcement of that Act shall be available for the enforcement of this Act.
(Source: P.A. 95-413, eff. 1-1-08.)

(815 ILCS 517/85)
Sec. 85. (Amendatory provisions; text omitted).
(Source: P.A. 95-413, eff. 1-1-08; text omitted.)



815 ILCS 518/ - Internet Dating, Internet Child Care, Internet Senior Care, and Internet Home Care Safety Act.

(815 ILCS 518/1)
Sec. 1. Short title. This Act may be cited as the Internet Dating, Internet Child Care, Internet Senior Care, and Internet Home Care Safety Act.
(Source: P.A. 97-1056, eff. 8-24-12; 98-458, eff. 8-16-13.)

(815 ILCS 518/2)
Sec. 2. Findings, declarations. The Legislature finds and declares that residents of this State need to be informed of the potential risks of participating in Internet dating services, Internet child care services, Internet senior care services, and Internet home care services. There is a public safety need to disclose whether criminal history background screenings have been performed and to increase public awareness of the possible risks associated with Internet dating, Internet child care, Internet senior care, and Internet home care activities. The primary purpose of this Act is to enhance the safety of individuals who use an Internet service to facilitate dating, child care, senior care, or home care.
The offer of Internet dating services, child care services, senior care services, and home care services to residents of this State, and the acceptance of membership fees from residents of this State means that an Internet dating service, Internet child care service, Internet senior care service, or Internet home care service is conducting business in this State and is subject to regulation by this State and the jurisdiction of the State's courts.
(Source: P.A. 97-1056, eff. 8-24-12; 98-458, eff. 8-16-13.)

(815 ILCS 518/5)
Sec. 5. Definitions. As used in this Act:
"Criminal background screening" means a name search for a person's criminal convictions initiated by an Internet dating service provider, an Internet child care service provider, an Internet senior care service provider, or an Internet home care provider and conducted by:
(1) searching available and regularly updated

government public record databases for criminal convictions so long as such databases, in the aggregate, provide substantial national coverage; or

(2) searching a database maintained by a private

vendor that is regularly updated and is maintained in the United States with substantial national coverage of criminal history records and sexual offender registries.

"Internet dating service" means a person or entity in the business, for a fee, of providing dating, romantic relationship, or matrimonial services principally on or through the Internet.
"Internet child care service" means a person or entity, in the business, for a fee, of providing access to a database, principally on or through the Internet, of seekers and providers of child care services.
"Internet senior care service" means a person or entity in the business, for a fee, of providing access to a database, principally on or through the Internet, of seekers and providers of senior care services.
"Internet home care service" means a person or entity in the business, for a fee, of providing access to a database, principally on or through the Internet, of seekers and providers of domestic home care services including, dog walkers, pet sitters, housekeepers, house cleaners, house sitters, and tutors.
"Member" means a customer, client, or participant who submits to an Internet dating service, Internet child care service, Internet senior care service, or Internet home care service information required to access the service for the purpose of engaging in dating, relationship, compatibility, matrimonial, or social, child care, senior care, or home care referral.
"Illinois member" means a member who provides an Illinois billing address or zip code when registering with the service.
"Criminal conviction" means a conviction for any crime including but not limited to any sex offense that would qualify the offender for registration pursuant to the Sex Offender Registration Act or under another jurisdiction's equivalent statute.
(Source: P.A. 97-1056, eff. 8-24-12; 98-458, eff. 8-16-13.)

(815 ILCS 518/7)
Sec. 7. Exceptions. This Act does not apply to:
(1) an individual who is considered an "employee" as

defined in the Health Care Worker Background Check Act; or

(2) an individual or service provider who is

considered a "health care employer" as defined in the Health Care Worker Background Check Act.

(Source: P.A. 98-458, eff. 8-16-13.)

(815 ILCS 518/10)
Sec. 10. Requirements for Internet dating services, Internet child care services, Internet senior care services, and Internet home care services.
(a) An Internet dating service, Internet child care service, Internet senior care service, or Internet home care service offering services to Illinois members shall provide a safety awareness notification to all Illinois members that includes, at a minimum, a list and description of safety measures reasonably designed to increase awareness of safer dating, child care, senior care, and home care practices as determined by the service.
Examples of such notifications include, but are not limited to:
(1) "Anyone who is able to commit identity theft can

also falsify a dating profile, a child care profile, a senior care profile, or a home care profile."

(2) "There is no substitute for acting with caution

when communicating with any stranger who wants to meet you."

(3) "Never include your last name, e-mail address,

home address, phone number, place of work, or any other identifying information in your Internet profile or initial e-mail messages. Stop communicating with anyone who pressures you for personal or financial information or attempts in any way to trick you into revealing it."

(4) "If you choose to have a face-to-face meeting

with another member, always tell someone in your family or a friend where you are going and when you will return. Never agree to be picked up at your home. Always provide your own transportation to and from your date and meet in a public place with many people around."

(b) If an Internet dating service, Internet child care service, Internet senior care service, or Internet home care service does not conduct criminal background screenings on its members, the service shall disclose, clearly and conspicuously, to all Illinois members that the Internet dating service does not conduct criminal background screenings. The disclosure shall be provided in two or more of the following forms: when an electronic mail message is sent or received by an Illinois member, in a "click-through" or other similar presentation requiring a member from this State to acknowledge that they have received the information required by this Act, on the profile describing a member to an Illinois member, and on the website pages or homepage of the Internet dating service, Internet child care service, Internet senior care service, or Internet home care service used when an Illinois member signs up. A disclosure under this subsection shall be in bold, capital letters in at least 12-point type.
(c) If an Internet dating service, Internet child care service, Internet senior care service, or Internet home care service conducts criminal background screenings on all of its communicating members, then the service shall disclose, clearly and conspicuously, to all Illinois members that the Internet dating service, Internet child care service, Internet senior care service, or Internet home care service conducts a criminal background screening on each member prior to permitting an Illinois member to communicate with another member. The disclosure shall be provided on the website pages used when an Illinois member signs up. A disclosure under this subsection shall be in bold, capital letters in at least 12-point type.
(d) If an Internet dating service, Internet child care service, Internet senior care service, or Internet home care service conducts criminal background screenings, then the service shall disclose whether it has a policy allowing a member who has been identified as having a criminal conviction to have access to its service to communicate with any Illinois member; shall state that criminal background screenings are not foolproof; that they may give members a false sense of security; that they are not a perfect safety solution; that criminals may circumvent even the most sophisticated search technology; that not all criminal records are public in all states and not all databases are up to date; that only publicly available convictions are included in the screening; and that screenings do not cover other types of convictions or arrests or any convictions from foreign countries.
(Source: P.A. 97-1056, eff. 8-24-12; 98-458, eff. 8-16-13.)

(815 ILCS 518/15)
Sec. 15. Unlawful practices for Internet dating services, Internet child care services, Internet senior care services, and Internet home care services. It is an unlawful practice under the Consumer Fraud and Deceptive Business Practices Act for an Internet dating service, Internet child care service, Internet senior care service, or Internet home care service to fail to provide notice or falsely indicate that it has performed criminal background screenings in accordance with this Act.
(Source: P.A. 97-1056, eff. 8-24-12; 98-458, eff. 8-16-13.)

(815 ILCS 518/20)
Sec. 20. No violation to serve as intermediary. An Internet service provider or website hosting service does not violate this Act as a result of serving as an intermediary for the transmission of electronic messages between members of an Internet dating service, Internet child care service, Internet senior care service, or Internet home care service.
(Source: P.A. 97-1056, eff. 8-24-12; 98-458, eff. 8-16-13.)

(815 ILCS 518/90)
Sec. 90. (Amendatory provisions; text omitted).
(Source: P.A. 97-1056, eff. 8-24-12; text omitted.)

(815 ILCS 518/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 97-1056, eff. 8-24-12.)



815 ILCS 520/ - Pay-Per-Call Services Consumer Protection Act.

(815 ILCS 520/1) (from Ch. 134, par. 151)
Sec. 1. Short title. This Act may be cited as the Pay-Per-Call Services Consumer Protection Act.
(Source: P.A. 87-452.)

(815 ILCS 520/5) (from Ch. 134, par. 155)
Sec. 5. Definitions. As used in this Act, the following terms have the meanings set forth herein.
"Pay-per-call" means a call made by means of a 10 digit numbering sequence under which the caller is billed for the call made to a sponsor of an information program.
"Sponsor" means the provider of an information program that charges a fee to a caller by a telephone bill.
"Delayed timing of information charges" means a service feature that delays commencement of billing of charges for a minimum of 12 seconds in order to provide the information required by subsection (b) of Section 10.
(Source: P.A. 87-452.)

(815 ILCS 520/10) (from Ch. 134, par. 160)
Sec. 10. Rules applicable to the pay-per-call industry.
(a) Each sponsor engaged in furnishing any live, recorded, or recorded-interactive audio text information services including, but not limited to, "900" numbers and "976" numbers shall utilize advertising that accurately describes the message content, terms, conditions, and price of the offered service in a clear and understandable manner in all print, broadcast, or telephone advertising and announcements promoting their offers including:
(1) The charges for the offer per call or per minute.
(2) Any geographic, time of day, or other limitations

on the availability of the offer.

(3) A requirement that callers under 12 years of age

must request parental or adult guardian permission before calling to hear the offer.

(4) Display the charges in broadcast advertising with

the telephone numbers and a voice announcement of the charges during the course of the commercials.

(5) Repeated voice announcements of these charges at

regular intervals for commercials in excess of 2 minutes.

(6) Charges for all subsequent calls if the program

refers to and requires another pay-per-call.

(b) The sponsor shall provide a minimum of 12 seconds of delayed timing for information charges and price disclosure message. If the delayed timing period is exceeded, a consumer shall be billed from the time of the initial connection, and transport charges shall be billed to the information provider from the time of the initial connection. If the consumer disconnects the call within the delayed timing period, no information charge shall be billed to the caller. During the delayed timing period, the sponsor shall inform the consumer of all of the following:
(1) An accurate description of the service that will

be provided to the caller.

(2) An accurate summation of the cost of the service

including, but not limited to, all of the following:

(A) The initial flat rate charge, if any.
(B) The per minute charge, if any.
(C) The maximum per call charge.
(3) That, if the caller disconnects the call within

the delayed timing period, the consumer will not be charged for the call.

(4) Before the end of the delayed timing period, that

the billing will commence after a stated period of not less than 3 seconds.

(c) This information shall be provided at the beginning of every call and at least 3 seconds shall be allowed at the end of the message within the delayed timing period for the consumer to hang up without being charged. An introductory message, however, is not required if the cost of the call is $1 or less per minute or the total potential cost of the call is $5 or less, or if the call is related to polling services, asynchronous technology or political fundraising.
(d) Games of chance must, at a minimum, meet the following criteria:
(1) The game must be operated as a means of promoting

goods or services other than the game itself.

(2) A no-purchase alternative method of participating

must be available that provides all entrants, including non-purchasers and pay-per-call users, with an equal chance of winning.

(3) The prize may not be financed from the proceeds

of the program sponsor's billed charges.

(4) The prize amount or value is not dependent on the

number of entries received.

(e) Game programs billed as pay-per-call shall include in the official rules and, in all broadcasts and print advertising of the game, a complete statement that includes all of the following:
(1) Declares no purchase is necessary to play for

free or that an alternate means of entry is provided.

(2) Lists the sponsor's name, starting and closing

dates, any age restrictions for the participants, and availability of complete official rules.

(3) Provides callers with sufficient information to

participate fully in the game.

(f) The provisions of subsections (d) and (e) of this Section do not apply to any game of chance sponsored directly or indirectly by the Department of the Lottery.
(Source: P.A. 87-452.)

(815 ILCS 520/11) (from Ch. 134, par. 161)
Sec. 11. Identification of information provider. The telecommunication carrier of any pay-per-call telephone information service must provide, upon verbal or written request, the name, address and telephone number of the actual provider of information service.
(Source: P.A. 87-452; 87-895.)

(815 ILCS 520/15) (from Ch. 134, par. 165)
Sec. 15. Violations.
(a) Enforcement by customer. Any customer injured by a violation of this Act may bring an action for the recovery of damages. Judgment may be entered for 3 times the amount at which the actual damages are assessed, plus costs and reasonable attorney fees.
(b) Enforcement by Attorney General. Violation of any of the provisions of this Act is an unlawful practice under the Consumer Fraud and Deceptive Business Practices Act. All remedies, penalties, and authority granted to the Attorney General by that Act shall be available to him for the enforcement of this Act. In any action brought by the Attorney General to enforce this Act, the court may order that person who incurred actual damages be awarded the amount at which actual damages are assessed.
(Source: P.A. 87-452; 87-895.)

(815 ILCS 520/105) (from Ch. 134, par. 195)
Sec. 105. This Act takes effect on January 1, 1992.
(Source: P.A. 87-452.)



815 ILCS 525/ - Prizes and Gifts Act.

(815 ILCS 525/1)
Sec. 1. Short title. This Act may be cited as the Prizes and Gifts Act.
(Source: P.A. 92-436, eff. 1-1-02.)

(815 ILCS 525/5)
Sec. 5. Legislative intent. The General Assembly finds that deceptive promotional advertising of prizes is a matter vitally affecting the public interest in this State.
(Source: P.A. 92-436, eff. 1-1-02.)

(815 ILCS 525/10)
Sec. 10. Definitions. As used in this Act:
"Catalog seller" means an entity (and its subsidiaries) or a person at least 50% of whose annual revenues are derived from the sale of products sold in connection with the distribution of catalogs of at least 24 pages, which contain written descriptions or illustrations and sale prices for each item of merchandise and which are distributed in more than one state with a total annual distribution of at least 250,000.
"Person" means a corporation, partnership, limited liability company, sole proprietorship, or natural person.
"Prize" means a gift, award, or other item or service of value that is offered or awarded to a participant in a real or purported contest, competition, sweepstakes, scheme, plan, or other selection process that involves an element of chance.
"Retail value" of a prize means:
(1) a price at which the sponsor can substantiate

that a substantial quantity of the item or service offered as a prize has been sold to the public; or

(2) if the sponsor is unable to satisfy the

requirement in subdivision (1), no more than 3 times the amount the sponsor paid for the prize in a bona fide purchase from an unaffiliated seller.

"Sponsor" means a person on whose behalf a promotion is conducted to promote or advertise goods, services, or property of that person. "Sponsor" includes a person who conducts a promotion on behalf of another sponsor.
(Source: P.A. 92-436, eff. 1-1-02.)

(815 ILCS 525/15)
Sec. 15. Application of Act. Except as otherwise provided in this Act, this Act applies only to a written promotional offer that is:
(1) made to a person in this State;
(2) used to induce or invite a person to come to this

State to claim a prize, attend a sales presentation, meet a promoter, sponsor, salesperson, or agent, or conduct any business in this State; or

(3) used to induce or invite a person to contact by

any means a promoter, sponsor, salesperson, or agent in this State.

(Source: P.A. 92-436, eff. 1-1-02.)

(815 ILCS 525/20)
Sec. 20. No payment required.
(a) No sponsor may require a person in this State to pay the sponsor money as a condition of awarding the person a prize, or as a condition of allowing the person to receive, use, compete for, or obtain information about a prize.
(b) A sponsor shall not represent that a person has won or unconditionally will be the winner of a prize or represent that he or she has won a prize, unless all of the following conditions are met:
(1) the person is given the prize without obligation;
(2) the person is notified at no expense to him or

her within 15 days of winning the prize; and

(3) the representation is not false, deceptive, or

misleading.

(Source: P.A. 92-436, eff. 1-1-02.)

(815 ILCS 525/25)
Sec. 25. Disclosures required. A written promotional prize offer must contain each of the following in a clear and conspicuous statement at the onset of the offer:
(1) the true name or names of the sponsor and the

address of the sponsor's actual principal place of business;

(2) the retail value of each prize the person

receiving the notice has been selected to receive or may be eligible to receive;

(3) a disclosure that no purchase is necessary to

enter such written promotional offer;

(4) a disclosure that a purchase will not improve the

person's chances of winning with an entry;

(5) a statement of the person's odds of receiving

each prize identified in the notice;

(6) any requirement that the person pay the actual

shipping or handling fees or any other charges to obtain or use a prize, including the nature and amount of the charges;

(7) if receipt of the prize is subject to a

restriction, a description of the restriction;

(8) any limitations on eligibility; and
(9) if a sponsor represents that the person is a

"finalist", has been "specially selected", is in "first place", or is otherwise among a limited group of persons with an enhanced likelihood of receiving a prize, the written prize notice must contain a statement of the maximum number of persons in the group or purported group with this enhanced likelihood of receiving a prize.

(Source: P.A. 92-436, eff. 1-1-02.)

(815 ILCS 525/30)
Sec. 30. Prize award required. A sponsor who represents that a person has been awarded a prize shall, not later than 30 days after making the representation, provide the person with:
(1) the prize;
(2) a voucher, certificate, or other document giving

the person the prize; or

(3) the retail value of the prize, as stated in the

written prize notice, in the form of cash, a money order, or a certified check.

(Source: P.A. 92-436, eff. 1-1-02.)

(815 ILCS 525/32)
Sec. 32. Advertising media exempt. Nothing in this Act creates liability for acts by the publisher, owner, agent, or employee of a newspaper, periodical, radio station, television station, cable television system, or other advertising medium arising out of the publication or dissemination of a solicitation, notice, or promotion governed by this Section unless the publisher, owner agent, or employee had knowledge that the solicitation, notice, or promotion violated the requirements of this Section, or had a financial interest in the solicitation, notice, or promotion.
(Source: P.A. 92-436, eff. 1-1-02.)

(815 ILCS 525/35)
Sec. 35. Exemptions. This Act does not apply to solicitations or representations in connection with:
(1) the sale or purchase of books, recordings, video

cassettes, periodicals, and similar goods through a membership group or club that is regulated by the Federal Trade Commission under Code of Federal Regulations, Title 16, part 425.1, concerning the use of negative option plans by sellers in commerce;

(2) the sale or purchase of goods ordered through a

contractual plan or arrangement such as a continuity plan, subscription arrangement, or a single sale or purchase series arrangement under which the seller ships goods to a consumer who has consented in advance to receive the goods and after the receipt of the goods is given the opportunity to examine the goods and to receive a full refund of charges for the goods upon return of the goods in an undamaged condition;

(3) sales by a catalog seller;
(4) the State lottery created and regulated under the

Illinois Lottery Law;

(5) the sale or purchase of membership camping

contracts in accordance with the Illinois Membership Campground Act; or

(6) the sale or purchase of time-shares created and

regulated under the Illinois Real Estate Time-Share Act.

(Source: P.A. 92-436, eff. 1-1-02.)

(815 ILCS 525/40)
Sec. 40. Violations.
(a) Nothing in this Act may be construed to permit an activity otherwise prohibited by law.
(b) Enforcement by consumer. A consumer who suffers loss by reason of any intentional violation of any provision of this Act may bring a civil action to enforce that provision. A consumer who is successful in such an action shall recover the greater of $500 or twice the amount of the pecuniary loss, reasonable attorney's fees, and court costs incurred by bringing such action.
(c) Enforcement by Attorney General or State's Attorney. Violation of any of the provisions of this Act is an unlawful practice under the Consumer Fraud and Deceptive Business Practices Act. All remedies, penalties, and authority granted to the Attorney General or State's Attorney by that Act shall be available to him or her for the enforcement of this Act.
(Source: P.A. 92-436, eff. 1-1-02.)

(815 ILCS 525/90)
Sec. 90. Severability. If any provision of this Act or the application thereof to any person or circumstance is held invalid, the invalidity shall not affect other provisions or applications of the Act which can be given effect without the invalid provision or application and to this end the provisions of this Act are severable.
(Source: P.A. 92-436, eff. 1-1-02.)



815 ILCS 530/ - Personal Information Protection Act.

(815 ILCS 530/1)
Sec. 1. Short title. This Act may be cited as the Personal Information Protection Act.
(Source: P.A. 94-36, eff. 1-1-06.)

(815 ILCS 530/5)
Sec. 5. Definitions. In this Act:
"Data collector" may include, but is not limited to, government agencies, public and private universities, privately and publicly held corporations, financial institutions, retail operators, and any other entity that, for any purpose, handles, collects, disseminates, or otherwise deals with nonpublic personal information.
"Breach of the security of the system data" or "breach" means unauthorized acquisition of computerized data that compromises the security, confidentiality, or integrity of personal information maintained by the data collector. "Breach of the security of the system data" does not include good faith acquisition of personal information by an employee or agent of the data collector for a legitimate purpose of the data collector, provided that the personal information is not used for a purpose unrelated to the data collector's business or subject to further unauthorized disclosure.
"Health insurance information" means an individual's health insurance policy number or subscriber identification number, any unique identifier used by a health insurer to identify the individual, or any medical information in an individual's health insurance application and claims history, including any appeals records.
"Medical information" means any information regarding an individual's medical history, mental or physical condition, or medical treatment or diagnosis by a healthcare professional, including such information provided to a website or mobile application.
"Personal information" means either of the following:
(1) An individual's first name or first initial and

last name in combination with any one or more of the following data elements, when either the name or the data elements are not encrypted or redacted or are encrypted or redacted but the keys to unencrypt or unredact or otherwise read the name or data elements have been acquired without authorization through the breach of security:

(A) Social Security number.
(B) Driver's license number or State

identification card number.

(C) Account number or credit or debit card

number, or an account number or credit card number in combination with any required security code, access code, or password that would permit access to an individual's financial account.

(D) Medical information.
(E) Health insurance information.
(F) Unique biometric data generated from

measurements or technical analysis of human body characteristics used by the owner or licensee to authenticate an individual, such as a fingerprint, retina or iris image, or other unique physical representation or digital representation of biometric data.

(2) User name or email address, in combination with a

password or security question and answer that would permit access to an online account, when either the user name or email address or password or security question and answer are not encrypted or redacted or are encrypted or redacted but the keys to unencrypt or unredact or otherwise read the data elements have been obtained through the breach of security.

"Personal information" does not include publicly available information that is lawfully made available to the general public from federal, State, or local government records.
(Source: P.A. 99-503, eff. 1-1-17.)

(815 ILCS 530/10)
Sec. 10. Notice of breach.
(a) Any data collector that owns or licenses personal information concerning an Illinois resident shall notify the resident at no charge that there has been a breach of the security of the system data following discovery or notification of the breach. The disclosure notification shall be made in the most expedient time possible and without unreasonable delay, consistent with any measures necessary to determine the scope of the breach and restore the reasonable integrity, security, and confidentiality of the data system. The disclosure notification to an Illinois resident shall include, but need not be limited to, information as follows:
(1) With respect to personal information as defined

in Section 5 in paragraph (1) of the definition of "personal information":

(A) the toll-free numbers and addresses for

consumer reporting agencies;

(B) the toll-free number, address, and website

address for the Federal Trade Commission; and

(C) a statement that the individual can obtain

information from these sources about fraud alerts and security freezes.

(2) With respect to personal information defined in

Section 5 in paragraph (2) of the definition of "personal information", notice may be provided in electronic or other form directing the Illinois resident whose personal information has been breached to promptly change his or her user name or password and security question or answer, as applicable, or to take other steps appropriate to protect all online accounts for which the resident uses the same user name or email address and password or security question and answer.

The notification shall not, however, include information concerning the number of Illinois residents affected by the breach.
(b) Any data collector that maintains or stores, but does not own or license, computerized data that includes personal information that the data collector does not own or license shall notify the owner or licensee of the information of any breach of the security of the data immediately following discovery, if the personal information was, or is reasonably believed to have been, acquired by an unauthorized person. In addition to providing such notification to the owner or licensee, the data collector shall cooperate with the owner or licensee in matters relating to the breach. That cooperation shall include, but need not be limited to, (i) informing the owner or licensee of the breach, including giving notice of the date or approximate date of the breach and the nature of the breach, and (ii) informing the owner or licensee of any steps the data collector has taken or plans to take relating to the breach. The data collector's cooperation shall not, however, be deemed to require either the disclosure of confidential business information or trade secrets or the notification of an Illinois resident who may have been affected by the breach.
(b-5) The notification to an Illinois resident required by subsection (a) of this Section may be delayed if an appropriate law enforcement agency determines that notification will interfere with a criminal investigation and provides the data collector with a written request for the delay. However, the data collector must notify the Illinois resident as soon as notification will no longer interfere with the investigation.
(c) For purposes of this Section, notice to consumers may be provided by one of the following methods:
(1) written notice;
(2) electronic notice, if the notice provided is

consistent with the provisions regarding electronic records and signatures for notices legally required to be in writing as set forth in Section 7001 of Title 15 of the United States Code; or

(3) substitute notice, if the data collector

demonstrates that the cost of providing notice would exceed $250,000 or that the affected class of subject persons to be notified exceeds 500,000, or the data collector does not have sufficient contact information. Substitute notice shall consist of all of the following: (i) email notice if the data collector has an email address for the subject persons; (ii) conspicuous posting of the notice on the data collector's web site page if the data collector maintains one; and (iii) notification to major statewide media or, if the breach impacts residents in one geographic area, to prominent local media in areas where affected individuals are likely to reside if such notice is reasonably calculated to give actual notice to persons whom notice is required.

(d) Notwithstanding any other subsection in this Section, a data collector that maintains its own notification procedures as part of an information security policy for the treatment of personal information and is otherwise consistent with the timing requirements of this Act, shall be deemed in compliance with the notification requirements of this Section if the data collector notifies subject persons in accordance with its policies in the event of a breach of the security of the system data.
(Source: P.A. 99-503, eff. 1-1-17; 100-201, eff. 8-18-17.)

(815 ILCS 530/12)
Sec. 12. Notice of breach; State agency.
(a) Any State agency that collects personal information concerning an Illinois resident shall notify the resident at no charge that there has been a breach of the security of the system data or written material following discovery or notification of the breach. The disclosure notification shall be made in the most expedient time possible and without unreasonable delay, consistent with any measures necessary to determine the scope of the breach and restore the reasonable integrity, security, and confidentiality of the data system. The disclosure notification to an Illinois resident shall include, but need not be limited to information as follows:
(1) With respect to personal information defined in

Section 5 in paragraph (1) of the definition of "personal information":

(i) the toll-free numbers and addresses for

consumer reporting agencies;

(ii) the toll-free number, address, and website

address for the Federal Trade Commission; and

(iii) a statement that the individual can obtain

information from these sources about fraud alerts and security freezes.

(2) With respect to personal information as defined

in Section 5 in paragraph (2) of the definition of "personal information", notice may be provided in electronic or other form directing the Illinois resident whose personal information has been breached to promptly change his or her user name or password and security question or answer, as applicable, or to take other steps appropriate to protect all online accounts for which the resident uses the same user name or email address and password or security question and answer.

The notification shall not, however, include information concerning the number of Illinois residents affected by the breach.
(a-5) The notification to an Illinois resident required by subsection (a) of this Section may be delayed if an appropriate law enforcement agency determines that notification will interfere with a criminal investigation and provides the State agency with a written request for the delay. However, the State agency must notify the Illinois resident as soon as notification will no longer interfere with the investigation.
(b) For purposes of this Section, notice to residents may be provided by one of the following methods:
(1) written notice;
(2) electronic notice, if the notice provided is

consistent with the provisions regarding electronic records and signatures for notices legally required to be in writing as set forth in Section 7001 of Title 15 of the United States Code; or

(3) substitute notice, if the State agency

demonstrates that the cost of providing notice would exceed $250,000 or that the affected class of subject persons to be notified exceeds 500,000, or the State agency does not have sufficient contact information. Substitute notice shall consist of all of the following: (i) email notice if the State agency has an email address for the subject persons; (ii) conspicuous posting of the notice on the State agency's web site page if the State agency maintains one; and (iii) notification to major statewide media.

(c) Notwithstanding subsection (b), a State agency that maintains its own notification procedures as part of an information security policy for the treatment of personal information and is otherwise consistent with the timing requirements of this Act shall be deemed in compliance with the notification requirements of this Section if the State agency notifies subject persons in accordance with its policies in the event of a breach of the security of the system data or written material.
(d) If a State agency is required to notify more than 1,000 persons of a breach of security pursuant to this Section, the State agency shall also notify, without unreasonable delay, all consumer reporting agencies that compile and maintain files on consumers on a nationwide basis, as defined by 15 U.S.C. Section 1681a(p), of the timing, distribution, and content of the notices. Nothing in this subsection (d) shall be construed to require the State agency to provide to the consumer reporting agency the names or other personal identifying information of breach notice recipients.
(e) Notice to Attorney General. Any State agency that suffers a single breach of the security of the data concerning the personal information of more than 250 Illinois residents shall provide notice to the Attorney General of the breach, including:
(A) The types of personal information compromised in

the breach.

(B) The number of Illinois residents affected by such

incident at the time of notification.

(C) Any steps the State agency has taken or plans to

take relating to notification of the breach to consumers.

(D) The date and timeframe of the breach, if known at

the time notification is provided.

Such notification must be made within 45 days of the State agency's discovery of the security breach or when the State agency provides any notice to consumers required by this Section, whichever is sooner, unless the State agency has good cause for reasonable delay to determine the scope of the breach and restore the integrity, security, and confidentiality of the data system, or when law enforcement requests in writing to withhold disclosure of some or all of the information required in the notification under this Section. If the date or timeframe of the breach is unknown at the time the notice is sent to the Attorney General, the State agency shall send the Attorney General the date or timeframe of the breach as soon as possible.
(f) In addition to the report required by Section 25 of this Act, if the State agency that suffers a breach determines the identity of the actor who perpetrated the breach, then the State agency shall report this information, within 5 days after the determination, to the General Assembly, provided that such report would not jeopardize the security of Illinois residents or compromise a security investigation.
(g) A State agency directly responsible to the Governor that has been subject to or has reason to believe it has been subject to a single breach of the security of the data concerning the personal information of more than 250 Illinois residents or an instance of aggravated computer tampering, as defined in Section 17-53 of the Criminal Code of 2012, shall notify the Office of the Chief Information Security Officer of the Illinois Department of Innovation and Technology and the Attorney General regarding the breach or instance of aggravated computer tampering. The notification shall be made without delay, but no later than 72 hours following the discovery of the incident.
Upon receiving notification of such incident, the Chief Information Security Officer shall without delay take necessary and reasonable actions to:
(i) assess the incident to determine the potential

impact on the overall confidentiality, security, and availability of State of Illinois data and information systems;

(ii) ensure the security incident is contained to

minimize additional impact and risk to the State;

(iii) identify the root cause of the incident;
(iv) provide recommendations to the impacted State

agency to assist with eradicating the threat and removing and mitigating any vulnerabilities to reduce the risk of further compromise; and

(v) assist the impacted State agency in any

necessary recovery efforts to ensure effective return to a state of normal operations.

The Department of Innovation and Technology may agree to submit the reports required in subsections (e) and (f) of this Section and in Section 25 in lieu of the impacted agency.
(h) Upon receiving notification from a State agency of a breach of personal information or from the Department of Innovation and Technology in lieu of the impacted agency, the Attorney General may publish the name of the State agency that suffered the breach, the types of personal information compromised in the breach, and the date range of the breach.
(Source: P.A. 99-503, eff. 1-1-17; 100-412, eff. 8-25-17.)

(815 ILCS 530/15)
Sec. 15. Waiver. Any waiver of the provisions of this Act is contrary to public policy and is void and unenforceable.
(Source: P.A. 94-36, eff. 1-1-06.)

(815 ILCS 530/20)
Sec. 20. Violation. A violation of this Act constitutes an unlawful practice under the Consumer Fraud and Deceptive Business Practices Act.
(Source: P.A. 94-36, eff. 1-1-06.)

(815 ILCS 530/25)
Sec. 25. Annual reporting. Any State agency that collects personal data and has had a breach of security of the system data or written material shall submit a report within 5 business days of the discovery or notification of the breach to the General Assembly listing the breaches and outlining any corrective measures that have been taken to prevent future breaches of the security of the system data or written material. Any State agency that has submitted a report under this Section shall submit an annual report listing all breaches of security of the system data or written materials and the corrective measures that have been taken to prevent future breaches.
(Source: P.A. 94-947, eff. 6-27-06.)

(815 ILCS 530/30)
Sec. 30. Safe disposal of information. Any State agency that collects personal data that is no longer needed or stored at the agency shall dispose of the personal data or written material it has collected in such a manner as to ensure the security and confidentiality of the material.
(Source: P.A. 94-947, eff. 6-27-06.)

(815 ILCS 530/40)
Sec. 40. Disposal of materials containing personal information; Attorney General.
(a) In this Section, "person" means: a natural person; a corporation, partnership, association, or other legal entity; a unit of local government or any agency, department, division, bureau, board, commission, or committee thereof; or the State of Illinois or any constitutional officer, agency, department, division, bureau, board, commission, or committee thereof.
(b) A person must dispose of the materials containing personal information in a manner that renders the personal information unreadable, unusable, and undecipherable. Proper disposal methods include, but are not limited to, the following:
(1) Paper documents containing personal information

may be either redacted, burned, pulverized, or shredded so that personal information cannot practicably be read or reconstructed.

(2) Electronic media and other non-paper media

containing personal information may be destroyed or erased so that personal information cannot practicably be read or reconstructed.

(c) Any person disposing of materials containing personal information may contract with a third party to dispose of such materials in accordance with this Section. Any third party that contracts with a person to dispose of materials containing personal information must implement and monitor compliance with policies and procedures that prohibit unauthorized access to or acquisition of or use of personal information during the collection, transportation, and disposal of materials containing personal information.
(d) Any person, including but not limited to a third party referenced in subsection (c), who violates this Section is subject to a civil penalty of not more than $100 for each individual with respect to whom personal information is disposed of in violation of this Section. A civil penalty may not, however, exceed $50,000 for each instance of improper disposal of materials containing personal information. The Attorney General may impose a civil penalty after notice to the person accused of violating this Section and an opportunity for that person to be heard in the matter. The Attorney General may file a civil action in the circuit court to recover any penalty imposed under this Section.
(e) In addition to the authority to impose a civil penalty under subsection (d), the Attorney General may bring an action in the circuit court to remedy a violation of this Section, seeking any appropriate relief.
(f) A financial institution under 15 U.S.C. 6801 et. seq. or any person subject to 15 U.S.C. 1681w is exempt from this Section.
(Source: P.A. 97-483, eff. 1-1-12.)

(815 ILCS 530/45)
Sec. 45. Data security.
(a) A data collector that owns or licenses, or maintains or stores but does not own or license, records that contain personal information concerning an Illinois resident shall implement and maintain reasonable security measures to protect those records from unauthorized access, acquisition, destruction, use, modification, or disclosure.
(b) A contract for the disclosure of personal information concerning an Illinois resident that is maintained by a data collector must include a provision requiring the person to whom the information is disclosed to implement and maintain reasonable security measures to protect those records from unauthorized access, acquisition, destruction, use, modification, or disclosure.
(c) If a state or federal law requires a data collector to provide greater protection to records that contain personal information concerning an Illinois resident that are maintained by the data collector and the data collector is in compliance with the provisions of that state or federal law, the data collector shall be deemed to be in compliance with the provisions of this Section.
(d) A data collector that is subject to and in compliance with the standards established pursuant to Section 501(b) of the Gramm-Leach-Bliley Act of 1999, 15 U.S.C. Section 6801, shall be deemed to be in compliance with the provisions of this Section.
(Source: P.A. 99-503, eff. 1-1-17.)

(815 ILCS 530/50)
Sec. 50. Entities subject to the federal Health Insurance Portability and Accountability Act of 1996. Any covered entity or business associate that is subject to and in compliance with the privacy and security standards for the protection of electronic health information established pursuant to the federal Health Insurance Portability and Accountability Act of 1996 and the Health Information Technology for Economic and Clinical Health Act shall be deemed to be in compliance with the provisions of this Act, provided that any covered entity or business associate required to provide notification of a breach to the Secretary of Health and Human Services pursuant to the Health Information Technology for Economic and Clinical Health Act also provides such notification to the Attorney General within 5 business days of notifying the Secretary.
(Source: P.A. 99-503, eff. 1-1-17.)

(815 ILCS 530/900)
Sec. 900. (Amendatory provisions; text omitted).
(Source: P.A. 94-36, eff. 1-1-06; text omitted.)



815 ILCS 535/ - Taxpreparer Disclosure of Information Act.

(815 ILCS 535/0.01) (was 720 ILCS 140/0.01)
Sec. 0.01. Short title. This Act may be cited as the Taxpreparer Disclosure of Information Act.
(Source: P.A. 86-1324.)

(815 ILCS 535/1) (was 720 ILCS 140/1)
Sec. 1. It is a Class A misdemeanor for any person, including an individual, firm, corporation, association, partnership, joint venture, or any employee or agent thereof, to disclose, or to convey a list of names prepared on the basis of any information obtained in the business of preparing federal or state income tax returns or assisting taxpayers in preparing such returns, including the disclosure or conveyance of such information between separate departments of the same firm, corporation, association, partnership, or joint venture, unless such disclosure or conveyance is within any of the following:
(a) Consented to in writing by the taxpayer in a

separate document.

(b) Expressly authorized by state or federal law.
(c) Necessary to the preparation of the return.
(d) Pursuant to court order.
(Source: P.A. 77-2830.)

(815 ILCS 535/2) (was 720 ILCS 140/2)
Sec. 2. For the purposes of this Act, a person is engaged in the business of preparing federal or state income tax returns or assisting taxpayers in preparing such returns if he does either of the following:
(a) Advertises, or gives publicity to the effect that

he prepares or assists others in the preparation of federal income tax returns.

(b) Prepares or assists others in the preparation of

state or federal income tax returns for compensation.

(Source: P.A. 77-33.)

(815 ILCS 535/3) (was 720 ILCS 140/3)
Sec. 3. Contacting a taxpayer to obtain his written consent to disclosure does not constitute a violation of this Act.
(Source: P.A. 77-33.)



815 ILCS 601/ - Automatic Contract Renewal Act.

(815 ILCS 601/1)
Sec. 1. Short title. This Act may be cited as the Automatic Contract Renewal Act.
(Source: P.A. 91-674, eff. 6-1-00.)

(815 ILCS 601/5)
Sec. 5. Definition. In this Act:
"Contract" means a written agreement between 2 or more parties.
"Parties" include individuals and other legal entities, but do not include the federal government, this State or another state, a unit of local government, or a school district.
(Source: P.A. 91-674, eff. 6-1-00.)

(815 ILCS 601/10)
Sec. 10. Automatic renewal; requirements.
(a) Any person, firm, partnership, association, or corporation that sells or offers to sell any products or services to a consumer pursuant to a contract, where such contract automatically renews unless the consumer cancels the contract, shall disclose the automatic renewal clause clearly and conspicuously in the contract, including the cancellation procedure.
(b) Any person, firm, partnership, association, or corporation that sells or offers to sell any products or services to a consumer pursuant to a contract, where such contract term is a specified term of 12 months or more, and where such contract automatically renews for a specified term of more than one month unless the consumer cancels the contract, shall notify the consumer in writing of the automatic renewal. Written notice shall be provided to the consumer no less than 30 days and no more than 60 days before the cancellation deadline pursuant to the automatic renewal clause. Such written notice shall disclose clearly and conspicuously:
(i) that unless the consumer cancels the contract it

will automatically renew; and

(ii) where the consumer can obtain details of the

automatic renewal provision and cancellation procedure (for example, by contacting the business at a specified telephone number or address or by referring to the contract).

(c) A person, firm, partnership, association, or corporation will not be liable for a violation of this Act or the Consumer Fraud and Deceptive Business Practices Act if such person, firm, partnership, association, or corporation demonstrates that, as part of its routine business practice:
(i) it has established and implemented written

procedures to comply with this Act and enforces compliance with the procedures;

(ii) any failure to comply with this Act is the

result of error; and

(iii) where an error has caused a failure to comply

with this Act, it provides a full refund or credit for all amounts billed to or paid by the consumer from the date of the renewal until the date of the termination of the account, or the date of the subsequent notice of renewal, whichever occurs first.

(Source: P.A. 93-950, eff. 1-1-05.)

(815 ILCS 601/15)
Sec. 15. Violation. A violation of this Act constitutes an unlawful practice under the Consumer Fraud and Deceptive Business Practices Act.
(Source: P.A. 93-950, eff. 1-1-05.)

(815 ILCS 601/20)
Sec. 20. Applicability.
(a) This Act does not apply to a contract entered into before the effective date of this Act.
(b) This amendatory Act of the 93rd General Assembly does not apply to a contract entered into before the effective date of this amendatory Act of the 93rd General Assembly.
(c) This Act does not apply to business-to-business contracts.
(d) This Act does not apply to banks, trust companies, savings and loan associations, savings banks, or credit unions licensed or organized under the laws of any state or the United States, or any foreign bank maintaining a branch or agency licensed or organized under the laws of any state of the United States, or any subsidiary or affiliate thereof.
(e) This Act does not apply to a contract that is extended beyond the original term of the contract as the result of the consumer's initiation of a change in the original contract terms.
(Source: P.A. 93-950, eff. 1-1-05.)



815 ILCS 602/ - Business Opportunity Sales Law of 1995.

Article 5

(815 ILCS 602/Art. 5 heading)

(815 ILCS 602/5-1)
Sec. 5-1. Short title. This Article shall be known and may be cited as the Business Opportunity Sales Law of 1995.
(Source: P.A. 89-209, eff. 1-1-96.)

(815 ILCS 602/5-5)
Sec. 5-5. Definitions. As used in this Law, the terms defined in the Sections following this Section and preceding Section 5-6 have the meanings ascribed therein.
(Source: P.A. 89-209, eff. 1-1-96.)

(815 ILCS 602/5-5.05)
Sec. 5-5.05. Advertising. "Advertising" means any circular, prospectus, advertisement or other material or any electronic communication including, but not limited to, radio, television, pictures or similar means used in connection with an offer or sale of any business opportunity.
(Source: P.A. 92-308, eff. 1-1-02.)

(815 ILCS 602/5-5.10)
Sec. 5-5.10. Business opportunity.
(a) "Business opportunity" means a contract or agreement, between a seller and purchaser, express or implied, orally or in writing, wherein it is agreed that the seller or a person recommended by the seller shall provide to the purchaser any product, equipment, supplies or services enabling the purchaser to start a business when the purchaser is required to make a payment to the seller or a person recommended by the seller and the seller represents directly or indirectly, orally or in writing, any of the following, that:
(1) the seller or a person recommended by the seller

will provide or assist the purchaser in finding locations for the use or operation of vending machines, racks, display cases or other similar devices, on premises neither owned nor leased by the purchaser or seller;

(2) the seller or a person recommended by the seller

will provide or assist the purchaser in finding outlets or accounts for the purchaser's products or services;

(3) the seller or a person specified by the seller

will purchase any or all products made, produced, fabricated, grown, bred or modified by the purchaser;

(4) the seller guarantees that the purchaser will

derive income from the business which exceeds the price paid to the seller;

(5) the seller will refund all or part of the price

paid to the seller, or repurchase any of the products, equipment or supplies provided by the seller or a person recommended by the seller, if the purchaser is dissatisfied with the business; or

(6) the seller will provide a marketing plan,

provided that this Law shall not apply to the sale of a marketing plan made in conjunction with the licensing of a federally registered trademark or federally registered service mark.

(b) "Business opportunity" does not include:
(1) any offer or sale of an ongoing business operated

by the seller and to be sold in its entirety;

(2) any offer or sale of a business opportunity to an

ongoing business where the seller will provide products, equipment, supplies or services which are substantially similar to the products, equipment, supplies or services sold by the purchaser in connection with the purchaser's ongoing business;

(3) any offer or sale of a business opportunity which

is a franchise as defined by the Franchise Disclosure Act of 1987;

(4) any offer or sale of a business opportunity which

is registered pursuant to the Illinois Securities Law of 1953;

(5) (blank);
(6) any offer or sale of a business opportunity by an

executor, administrator, sheriff, marshal, receiver, trustee in bankruptcy, guardian or conservator or a judicial offer or sale, of a business opportunity; or

(7) cash payments made by a purchaser not exceeding

$500 and the payment is made for the not-for-profit sale of sales demonstration equipment, material or samples, or the payment is made for product inventory sold to the purchaser at a bona fide wholesale price.

(Source: P.A. 91-357, eff. 7-29-99; 91-809, eff. 1-1-01; 92-308, eff. 1-1-02.)

(815 ILCS 602/5-5.15)
Sec. 5-5.15. Marketing plan. "Marketing plan" means advice or training, provided to the purchaser by the seller or a person recommended by the seller, pertaining specifically to the sale of any enterprise, product, equipment, supplies or services and the advice or training includes, without limitation, preparing or providing:
(1) promotional literature, brochures, pamphlets, or

advertising materials;

(2) training, regarding the promotion, operation or

management of the business opportunity; or

(3) operational, managerial, or financial guidelines

or assistance or continuing technical support.

(Source: P.A. 92-308, eff. 1-1-02.)

(815 ILCS 602/5-5.20)
Sec. 5-5.20. Offer or offer to sell. "Offer" or "offer to sell" includes every attempt to dispose of a business opportunity for value or solicitation of an offer to purchase a business opportunity.
(Source: P.A. 89-209, eff. 1-1-96.)

(815 ILCS 602/5-5.25)
Sec. 5-5.25. Ongoing business. "Ongoing business" means an existing business that, for at least 6 months prior to the offer, has been operated from a specific location, has been open for business to the general public and has substantially all of the equipment and supplies necessary for operating the business.
(Source: P.A. 89-209, eff. 1-1-96.)

(815 ILCS 602/5-5.30)
Sec. 5-5.30. Person. "Person" means an individual, corporation, trust, partnership, a joint stock company, limited liability partnership, limited liability company, incorporated or unincorporated association or any other entity.
(Source: P.A. 92-308, eff. 1-1-02.)

(815 ILCS 602/5-5.35)
Sec. 5-5.35. Purchaser. "Purchaser" means a person who enters into a contract or agreement for the acquisition of a business opportunity or a person to whom an offer to sell a business opportunity is directed.
(Source: P.A. 89-209, eff. 1-1-96.)

(815 ILCS 602/5-5.40)
Sec. 5-5.40. Sale or sell. "Sale" or "Sell" means every contract or agreement of sale, contract to sell, disposition of a business opportunity or interest in a business opportunity for value.
(Source: P.A. 89-209, eff. 1-1-96.)

(815 ILCS 602/5-5.45)
Sec. 5-5.45. Seller. "Seller" means a person who sells or offers to sell a business opportunity or any agent or person who directly or indirectly acts on behalf of such person.
(Source: P.A. 89-209, eff. 1-1-96.)

(815 ILCS 602/5-5.50)
Sec. 5-5.50. Secretary of State. "Secretary of State" means the Secretary of State of Illinois.
(Source: P.A. 89-209, eff. 1-1-96.)

(815 ILCS 602/5-10)
Sec. 5-10. Exemptions. Registration pursuant to Section 5-30 shall not apply to any of the following:
(a) Any offer or sale of a business opportunity for which the immediate cash payment made by the purchaser for any business opportunity is at least $25,000 if the immediate cash payment does not exceed 20% of the purchaser's net worth as determined exclusive of principal residence, furnishings therein, and automobiles; provided, however, the Secretary of State may by rule or regulation withdraw or further condition the availability of this exemption.
(b) Any offer or sale of a business opportunity which the seller does not advertise, solicit, or sell for an initial payment to the seller or a person recommended by the seller exceeding $500.
(c) Any offer or sale of a business opportunity where the seller has a net worth of not less than $1,000,000 as determined on the basis of the seller's most recent audited financial statement, prepared within 13 months of the first offer in this State. Net worth may be determined on a consolidated basis where the seller is at least 80% owned by one person and that person expressly guarantees the obligations of the seller with regard to the offer or sale of any business opportunity claimed to be exempt under this subsection. The Secretary of State may by rule or regulation withdraw or further condition the availability of this exemption.
(d) Any offer or sale of a business opportunity where the purchaser has a net worth of not less than $250,000. Net worth shall be determined exclusive of principal residence, furnishings therein, and automobiles. The Secretary of State may by rule or regulation withdraw or further condition the availability of this exemption.
(e) Any offer or sale of a business opportunity where the purchaser is a bank, savings and loan association, trust company, insurance company, credit union, or investment company as defined by the federal Investment Company Act of 1940, pension or profit sharing trust, or other financial institution or institutional buyer, or a dealer registered under the Illinois Securities Law of 1953, where the purchaser is acting for itself or in a fiduciary capacity.
(f) Any offer or sale of a business opportunity which is defined as a franchise under the Franchise Disclosure Act of 1987 provided that the seller delivers to each purchaser 14 days prior to the earlier of the execution by a purchaser of any contract or agreement imposing a binding legal obligation on the purchaser or the payment by a purchaser of any consideration in connection with the offer or sale of the business opportunity, a disclosure document prepared in accordance with the requirements of Section 16 of the Illinois Franchise Disclosure Act of 1987, as it may be amended.
(g) Any offer or sale of a business opportunity for which the cash payment required to be made by a purchaser for any business opportunity does not exceed $500 and the payment is made for the not-for-profit sale of sales demonstration equipment, material, or samples or the payment is made for product inventory sold to the purchaser at a bona fide wholesale price.
(h) Any offer or sale of a business opportunity which the Secretary of State exempts by order or a class of business opportunities which the Secretary of State exempts by rule or regulation upon the finding that such exemption would not be contrary to public interest and that registration would not be necessary or appropriate for the protection of purchasers.
(Source: P.A. 96-648, eff. 10-1-09.)

(815 ILCS 602/5-15)
Sec. 5-15. Denial or revocation of exemptions.
(a) The Secretary of State may by order deny or revoke any exemption specified in Section 5-10 of this Law with respect to a particular offering of one or more business opportunities. No such order may be entered without appropriate prior notice to all interested parties, opportunity for hearing, and written findings of fact and conclusions of law.
(b) If the public interest or the protection of purchasers so requires, the Secretary of State may by summary order deny or revoke any of the specified exemptions pending final determination of any proceedings under this Section. Upon the entry of the order, the Secretary of State shall promptly notify all interested parties that it has been entered and of the reasons therefor and that the matter will be set for hearing upon written request filed with the Secretary of State within 30 days after the receipt of the request by the respondent. If no hearing is requested and none is ordered by the Secretary of State, the order will remain in effect until it is modified or vacated by the Secretary of State. If a hearing is requested and none is ordered by the Secretary of State, the order will remain in effect until it is modified or vacated by the Secretary of State. If a hearing is requested or ordered, the Secretary of State, after notice of an opportunity for hearing to all interested persons, may modify or vacate the order or extend it until final determination.
(c) No order under this Section may operate retroactively.
(d) No person may be considered to have violated Section 5-25 by reason of any offer or sale effected after the entry of an order under paragraph (1) of Section 5-65 of this Law if he or she sustains the burden of proof that he or she did not know, and in the exercise of reasonable care could not have known, of the order.
(e) Notwithstanding any provision to the contrary, this Law shall not apply to (i) any dealer, salesperson, or investment adviser registered under the Illinois Securities Law of 1953 or any investment adviser representative, or any person who is regularly engaged in the business of offering or selling securities in a transaction exempted under subsection C, H, M, R, Q, or S of Section 4 of the Illinois Securities Law of 1953 or subsection G of Section 4 of the Illinois Securities Law of 1953 provided that such person is registered under the federal securities law, (ii) an associated person described in subdivision (h)(2) of Section 15 of the Federal 1934 Act, (iii) an investment adviser registered under Section 203 of the Federal 1940 Investment Advisers Act, or (iv) a person described in subdivision (a)(11) of Section 202 of the Federal 1940 Investment Advisers Act.
(f) This Law shall not be deemed to apply in any manner, directly or indirectly, to: (i) a State bank or national bank, as those terms are defined in the Illinois Banking Act, or any subsidiary of a State bank or national bank; (ii) a bank holding company, as that term is defined in the Illinois Bank Holding Company Act of 1957, or any subsidiary of a bank holding company; (iii) a foreign banking corporation, as that term is defined in the Foreign Banking Office Act, or any subsidiary of a foreign banking corporation; (iv) a representative office, as that term is defined in the Foreign Bank Representative Office Act, (v) a corporate fiduciary, as that term is defined in the Corporate Fiduciary Act, or any subsidiary of a corporate fiduciary; (vi) a savings bank organized under the Savings Bank Act, or a federal savings bank organized under federal law, or any subsidiary of a savings bank or federal savings bank; (vii) a savings bank holding company organized under the Savings Bank Act, or any subsidiary of a savings bank holding company; (viii) an association or federal association, as those terms are defined in the Illinois Savings and Loan Act of 1985, or any subsidiary of an association or federal association; (ix) a foreign savings and loan association or foreign savings bank subject to the Illinois Savings and Loan Act of 1985, or any subsidiary of a foreign savings and loan association or foreign savings bank; or (x) a savings and loan association holding company, as that term is defined in the Illinois Savings and Loan Act of 1985, or any subsidiary of a savings and loan association holding company.
(Source: P.A. 100-201, eff. 8-18-17.)

(815 ILCS 602/5-20)
Sec. 5-20. Burden of proof and evidentiary matters.
(a) In any administrative, civil, or criminal proceeding related to this Law, the burden of proving an exemption, an exception from a definition or an exclusion from this Law is upon the person claiming it.
(b) In any action, administrative, civil, or criminal, a certificate under the seal of the State of Illinois, signed by the Secretary of State, attesting to the filing of or the absence of any filing of any document or record with the Secretary of State under this Act, shall constitute prima facie evidence of such filing or of the absence of the filing, and shall be admissible in evidence in any administrative, criminal, or civil action.
(c) In any administrative, civil, or criminal action, the Secretary of State may issue a certificate under the seal of the State of Illinois, signed by the Secretary of State, showing that any document or record is a true and exact copy, photocopy or otherwise, of the record or document on file with the Secretary of State under this Act; and such certified document or record shall be admissible in evidence with the same effect as the original document or record would have if actually produced.
(d) Any certificate pursuant to subsection (b) or (c) of this Section shall be furnished by the Secretary of State upon an application therefor in the form and manner prescribed by the Secretary of State by rule, and shall be accompanied by payment of a non-refundable certification fee in the amount specified by rule or by order of the Secretary of State.
(Source: P.A. 92-308, eff. 1-1-02.)

(815 ILCS 602/5-25)
Sec. 5-25. Registration requirement. It is unlawful for any person to offer or sell any business opportunity in this State unless the business opportunity is registered under this Law or is exempt under Section 5-10 of this Law.
(Source: P.A. 89-209, eff. 1-1-96.)

(815 ILCS 602/5-30)
Sec. 5-30. Registration.
(a) In order to register a business opportunity, the seller shall file with the Secretary of State one of the following disclosure documents with the appropriate cover sheet as required by subsection (b) of Section 5-35 of this Law, a consent to service of process as specified in subsection (b) of this Section, and the appropriate fee as required by subsection (c) of this Section which is not returnable in any event:
(1) The Business Opportunity Disclosure Document

which the Secretary of State may prescribe by rule or regulation; or

(2) A disclosure document prepared pursuant to the

Federal Trade Commission rule entitled Disclosure Requirements and Prohibitions Concerning Franchising, 16 C.F.R. Part 436, or the Federal Trade Commission rule entitled Disclosure Requirements and Prohibitions Concerning Business Opportunities, 16 C.F.R. Part 437, as they may be amended; or

(3) A disclosure document prepared pursuant to

subsection (b) of Section 5-35 of this Law.

(b) Every seller shall file, in the form as the Secretary of State may prescribe, an irrevocable consent appointing the Secretary of State or the successor in office to be the seller's attorney to receive service of any lawful process in any noncriminal suit, action or proceeding against the seller or the seller's successor, executor or administrator which arises under this Law after the consent has been filed, with the same force and validity as if served personally on the person filing the consent. Service may be made by delivering a copy of the process in the office of the Secretary of State, but is not effective unless the plaintiff or petitioner in a suit, action or proceeding, forthwith sends notice of the service and a copy of the process by registered or certified mail, return receipt requested, to the defendant's or respondent's most current address on file with the Secretary of State, and the plaintiff's affidavit of compliance with this subsection is filed in the case on or before the return date of the process, if any, or within such further time as the court allows.
(c)(1) The Secretary of State shall by rule or regulation

impose and shall collect fees necessary for the administration of this Law including, but not limited to, fees for the following purposes:

(A) filing a disclosure document and renewal fee;
(B) interpretive opinion fee;
(C) acceptance of service of process pursuant to

subsection (b) of Section 5-145;

(D) issuance of certification pursuant to Section

5-20; or

(E) late registration fee pursuant to Section

5-30(g).

(2) The Secretary of State may, by rule or

regulation, raise or lower any fee imposed by, and which he or she is authorized by law to collect under this Law.

(d) A registration automatically becomes effective upon the expiration of the 10th full business day after a complete filing, provided that no order has been issued or proceeding pending under Section 5-45 of this Law. The Secretary of State may by order waive or reduce the time period prior to effectiveness, provided that a complete filing has been made. The Secretary of State may by order defer the effective date until the expiration of the 10th full business day after the filing of any amendment.
(e) The registration is effective for one year commencing on the date of effectiveness and may be renewed annually upon the filing of a current disclosure document accompanied by any documents or information that the Secretary of State may by rule or regulation or order require. The annual renewal fee shall be in the same amount as the initial registration fee as established under subsection (c) of Section 5-30 of this Law which shall not be returnable in any event. Failure to renew upon the close of the one year period of effectiveness will result in expiration of the registration. The Secretary of State may by rule or regulation or order require the filing of a sales report.
(f) The Secretary of State may by rule or regulation or order require the filing of all proposed literature or advertising prior to its use.
(g) Notwithstanding the foregoing, applications for renewal of registration of business opportunities may be filed within 30 days following the expiration of the registration provided that the applicant pays the annual registration fee together with an additional amount equal to the annual registration fee and files any other information or documents that the Secretary of State may prescribe by rule or order. Any application filed within 30 days following the expiration of the registration shall be automatically effective as of the time of the earlier expiration provided that the proper fee has been paid to the Secretary of State.
(Source: P.A. 96-648, eff. 10-1-09.)

(815 ILCS 602/5-35)
Sec. 5-35. Disclosure requirements.
(a) It shall be unlawful for any person to offer or, sell any business opportunity required to be registered under this Law unless a written disclosure document as filed under subsection (a) of Section 5-30 of this Law is delivered to each purchaser at least 14 days prior to the execution by a purchaser of any contract or agreement imposing a binding legal obligation on the purchaser or the payment by a purchaser of any consideration in connection with the offer or sale of the business opportunity.
(b) The disclosure document shall have a cover sheet which is entitled, in at least 10-point bold type, "DISCLOSURE REQUIRED BY THE STATE OF ILLINOIS." Under the title shall appear the statement in at least 10-point bold type that "THE REGISTRATION OF THIS BUSINESS OPPORTUNITY DOES NOT CONSTITUTE APPROVAL, RECOMMENDATION OR ENDORSEMENT BY THE STATE OF ILLINOIS. THE INFORMATION CONTAINED IN THIS DISCLOSURE DOCUMENT HAS NOT BEEN VERIFIED BY THIS STATE. IF YOU HAVE ANY QUESTIONS OR CONCERNS ABOUT THIS INVESTMENT, SEEK PROFESSIONAL ADVICE BEFORE YOU SIGN A CONTRACT OR MAKE ANY PAYMENT. YOU ARE TO BE PROVIDED 10 BUSINESS DAYS TO REVIEW THIS DOCUMENT BEFORE SIGNING ANY CONTRACT OR AGREEMENT OR MAKING ANY PAYMENT TO THE SELLER OR THE SELLER'S REPRESENTATIVE". The seller's name and principal business address, along with the date of the disclosure document shall also be provided on the cover sheet. No other information shall appear on the cover sheet. The disclosure document shall contain the following information unless the seller uses a disclosure document as provided in paragraph (1) or (2) of subsection (a) of Section 5-30 of this Law:
(1) The names and residential addresses of those

salespersons who will engage in the offer or sale of the business opportunity in this State.

(2) The name of the seller, whether the seller is

doing business as an individual, partnership or corporation; the names under which the seller has conducted, is conducting or intends to conduct business; and the name of any parent or affiliated company that will engage in business transactions with purchasers or which will take responsibility for statements made by the seller.

(3) The names, addresses and titles of the seller's

officers, directors, trustees, general managers, principal executives, agents, and any other persons charged with responsibility for the seller's business activities relating to the sale of the business opportunity.

(4) Prior business experience of the seller relating

to business opportunities including:

(A) The name, address, and a description of any

business opportunity previously offered by the seller;

(B) The length of time the seller has offered

each such business opportunity; and

(C) The length of time the seller has conducted

the business opportunity currently being offered to the purchaser.

(5) With respect to persons identified in item (3) of

this subsection:

(A) A description of the persons' business

experience for the 10 year period preceding the filing date of this disclosure document. The description of business experience shall list principal occupations and employers; and

(B) A listing of the persons' educational and

professional backgrounds including, the names of schools attended and degrees received, and any other information that will demonstrate sufficient knowledge and experience to perform the services proposed.

(6) Whether the seller or any person identified in

item (3) of this subsection:

(A) Has been convicted of any felony, or pleaded

nolo contendere to a felony charge, or has been the subject of any criminal, civil or administrative proceedings alleging the violation of any business opportunity law, securities law, commodities law, franchise law, fraud or deceit, embezzlement, fraudulent conversion, restraint of trade, unfair or deceptive practices, misappropriation of property or comparable allegations;

(B) Has filed in bankruptcy, been adjudged

bankrupt, been reorganized due to insolvency, or was an owner, principal officer or general partner or any other person that has so filed or was so adjudged or reorganized during or within the last 7 years.

(7) The name of the person identified in item (6) of

this subsection, nature of and parties to the action or proceeding, court or other forum, date of the institution of the action, docket references to the action, current status of the action or proceeding, terms and conditions or any order or decree, the penalties or damages assessed and terms of settlement.

(8) The initial payment required, or when the exact

amount cannot be determined, a detailed estimate of the amount of the initial payment to be made to the seller.

(9) A detailed description of the actual services the

seller agrees to perform for the purchaser.

(10) A detailed description of any training the

seller agrees to provide for the purchaser.

(11) A detailed description of services the seller

agrees to perform in connection with the placement of equipment, products or supplies at a location, as well as any agreement necessary in order to locate or operate equipment, products or supplies on a premises neither owned nor leased by the purchaser or seller.

(12) A detailed description of any license or permit

that will be necessary in order for the purchaser to engage in or operate the business opportunity.

(13) The business opportunity seller that is required

to secure a bond under Section 5-50 of this Law, shall state in the disclosure document "As required by the State of Illinois, the seller has secured a bond issued by (insert name and address of surety company), a surety company, authorized to do business in this State. Before signing a contract or agreement to purchase this business opportunity, you should check with the surety company to determine the bond's current status.".

(14) Any representations made by the seller to the

purchaser concerning sales or earnings that may be made from this business opportunity, including, but not limited to:

(A) The bases or assumptions for any actual,

average, projected or forecasted sales, profits, income or earnings;

(B) The total number of purchasers who, within a

period of 3 years of the date of the disclosure document, purchased a business opportunity involving the product, equipment, supplies or services being offered to the purchaser; and

(C) The total number of purchasers who, within 3

years of the date of the disclosure document, purchased a business opportunity involving the product, equipment, supplies or services being offered to the purchaser who, to the seller's knowledge, have actually received earnings in the amount or range specified.

(15) Any seller who makes a guarantee to a purchaser

shall give a detailed description of the elements of the guarantee. Such description shall include, but shall not be limited to, the duration, terms, scope, conditions and limitations of the guarantee.

(16) A statement of:
(A) The total number of business opportunities

that are the same or similar in nature to those that have been sold or organized by the seller;

(B) The names and addresses of purchasers who

have requested a refund or rescission from the seller within the last 12 months and the number of those who have received the refund or rescission; and

(C) The total number of business opportunities

the seller intends to sell in this State within the next 12 months.

(17) A statement describing any contractual

restrictions, prohibitions or limitations on the purchaser's conduct. Attach a copy of all business opportunity and other contracts or agreements proposed for use or in use in this State including, without limitation, all lease agreements, option agreements, and purchase agreements.

(18) The rights and obligations of the seller and the

purchaser regarding termination of the business opportunity contract or agreement.

(19) A statement accurately describing the grounds

upon which the purchaser may initiate legal action to terminate the business opportunity contract or agreement.

(20) A copy of the most recent audited financial

statement of the seller, prepared within 13 months of the first offer in this State, together with a statement of any material changes in the financial condition of the seller from that date. The Secretary of State may accept the filing of a reviewed financial statement in lieu of an audited financial statement.

(21) A list of the states in which this business

opportunity is registered.

(22) A list of the states in which this disclosure

document is on file.

(23) A list of the states which have denied,

suspended or revoked the registration of this business opportunity.

(24) A section entitled "Risk Factors" containing a

series of short concise statements summarizing the principal factors which make this business opportunity a high risk or one of a speculative nature. Each statement shall include a cross-reference to the page on which further information regarding that risk factor can be found in the disclosure document.

(25) Any additional information as the Secretary of

State may require by rule, regulation, or order.

(Source: P.A. 96-648, eff. 10-1-09.)

(815 ILCS 602/5-40)
Sec. 5-40. Contract or agreement provisions.
(a) It is unlawful for any person to offer or sell any business opportunity required to be registered unless the business opportunity contract or agreement is in writing and a copy of the contract or agreement is given to the purchaser at the time the purchaser signs the contract or agreement.
(b) Contracts or agreements shall set forth in at least ten-point type or equivalent size, if handwritten, the following:
(1) The terms and conditions of any and all payments

due to the seller;

(2) The seller's principal business address and the

name and address of the seller's agent in this State authorized to receive service of process;

(3) The business form of the seller, whether

corporate, partnership, or otherwise;

(4) The delivery date or, when the contract provides

for a periodic delivery of items to the purchaser, the approximate delivery date of the product, equipment, or supplies the seller is to deliver to the purchaser to enable the purchaser to start his or her business; and

(5) Whether the product, equipment, or supplies are

to be delivered to the purchaser's home or business address or are to be placed or caused to be placed by the seller at locations owned or managed by persons other than the purchaser.

(Source: P.A. 89-209, eff. 1-1-96.)

(815 ILCS 602/5-45)
Sec. 5-45. Denial, suspension, or revocation of registration.
(a) The Secretary of State may issue an order denying effectiveness to, or suspending or revoking the effectiveness of, a registration if the Secretary of State finds that the order is in the public interest and that any of the following exist:
(1) The registration as of its effective date or as

of any earlier date in the case of an order denying effectiveness, or any amendment as of its effective date, or any report is incomplete in any material respect or contains any statement which was, in the light of the circumstances under which it was made, false or misleading with respect to any material fact.

(2) Any provision of this Law or any rule,

regulation, order, or condition lawfully imposed under this Law has been willfully violated, in connection with the business opportunity:

(A) by the person filing the registration; or
(B) by the seller, any partner, officer, or

director of the seller, any person occupying a similar status or performing similar functions, or any person directly or indirectly controlling or controlled by the seller, but only if the person filing the registration is directly or indirectly controlled by or acting for the seller.

(3) The business opportunity registered or sought to

be registered is the subject of an administrative order denying, suspending or revoking a registration or a permanent or temporary injunction or final order of any court of competent jurisdiction; but the Secretary of State:

(A) may not institute a proceeding against an

effective registration under this paragraph more than one year from the date of the order or injunction relied on; and

(B) may not enter an order under this paragraph

on the basis of an order or injunction entered under any other State Act unless that order or injunction was based on facts which would currently constitute a ground for an order under this Section.

(4) The seller's enterprise or method of business, or

that of the business opportunity, includes or would include activities which are illegal where performed.

(5) The business opportunity or the offering of a

business opportunity has worked or tended to work a fraud upon purchasers or would so operate.

(6) There has been a failure to file any documents or

information required by Section 5-30 of this Law.

(7) The seller has failed to pay the proper filing

fee but the Secretary of State may enter only a denial order under this paragraph and the Secretary of State shall vacate any such order when the deficiency has been corrected.

(8) The seller's literature or advertising is

misleading, incorrect, incomplete or deceptive.

(b) The Secretary of State may not institute a proceeding under this Section against an effective registration on the basis of a fact or transaction known to the Secretary of State when the registration became effective unless the proceeding is instituted within the next 30 days.
(c) The Secretary of State may by summary order postpone or suspend the effectiveness of the registration pending final determination of any proceeding under this Section. Upon the entry of the order, the Secretary of State shall promptly notify the seller that the order has been entered and of the reasons therefor and that within 15 days after the receipt of a written request the matter will be set down for hearing. The written request must be made within 30 days of the entry of the order. If no hearing is requested and none is ordered by the Secretary of State, the order will remain in effect until it is modified or vacated by the Secretary of State. If a hearing is requested or ordered, the Secretary of State, after notice of an opportunity for hearing to the seller, may modify or vacate the order or extend it until final determination.
(d) No summary order may be entered under any part of this Section, except the first sentence of subsection (c) of this Section, without appropriate prior notice to the seller, opportunity for hearing, and written findings of fact and conclusions of law.
(e) The Secretary of State may vacate or modify an order issued under this Section if the Secretary of State finds that the conditions which prompted its entry have changed or that it is otherwise in the public interest to do so.
(f) Notwithstanding anything in this Act to the contrary, the Secretary of State, after notice and opportunity for hearing, may, at the Secretary of State's discretion, enter into an agreed settlement, stipulation, or consent order with a respondent in accordance with the provisions of the Illinois Administrative Procedure Act. The provisions of the agreed settlement, stipulation, or consent order shall have the full force and effect of an order issued by the Secretary of State.
(g) The action of the Secretary of State in issuing any order under this Section shall be subject to judicial review under the Administrative Review Law.
(Source: P.A. 90-70, eff. 7-8-97; 91-357, eff. 7-29-99; 91-809, eff. 1-1-01.)

(815 ILCS 602/5-50)
Sec. 5-50. Minimum net worth or bond requirement.
(a) In connection with the offer or sale of a business opportunity, no seller may make or use any of the representations set forth in Section 5-5.10(a)(4) and Section 5-5.10(a)(5) of this Law unless the seller has at all times a minimum net worth of $25,000 as determined in accordance with generally accepted accounting principles. In lieu of the minimum net worth requirement, the Secretary of State may, by rule, regulation, or order, require a business opportunity seller to obtain a surety bond issued by a surety company authorized to do business in this State. The surety bond shall be in an amount not less than $25,000 and shall be in favor of this State for the benefit of any purchaser. The Secretary of State may by rule, regulation, or order, increase the amount of the bond for the protection of purchasers and may require the seller to file reports of all sales in this State to determine the appropriate amount of bond.
(b) Where the seller is required to obtain a surety bond, the seller shall maintain a surety bond for the duration of the guarantee or representation giving rise to the surety bond requirement. Upon expiration of the period of the guarantee, the seller may allow the surety bond to lapse provided that the seller shall give notice to the Secretary of State and all business opportunity purchasers in this State at least 30 days prior to the lapse of the bond.
(Source: P.A. 89-209, eff. 1-1-96.)

(815 ILCS 602/5-55)
Sec. 5-55. Administration of this Law.
(a) This Law shall be administered by the Secretary of State.
(b) It is unlawful for the Secretary of State or any of his or her officers or employees to use for personal benefit any information which is filed with or obtained by the Secretary of State and which is not made public. No provision of this Law authorizes the Secretary of State or any of the Secretary of State's officers or employees to disclose any such information except among themselves or when necessary or appropriate in a proceeding or investigation under this Law. No provision of this Law either creates or derogates from any privilege which exists at common law or otherwise when documentary or other evidence is sought under a subpoena directed to the Secretary of State or any of the Secretary of State's officers or employees.
(c) In no case shall the Secretary of State or any of his or her employees or agents, in the administration of this Law, incur any official or personal liability by instituting an injunction or other proceeding, by denying, suspending, or revoking the registration of any business opportunity, by prohibiting the offer or sale of any business opportunity, or by prohibiting any person from offering or selling business opportunities.
(Source: P.A. 89-209, eff. 1-1-96; 90-70, eff. 7-8-97.)

(815 ILCS 602/5-60)
Sec. 5-60. Investigations and subpoenas.
(a) The Secretary of State:
(1) may make such public or private investigations

within or outside of this State as the Secretary of State deems necessary to determine whether any person has violated or is about to violate any provision of this Law or any rule, regulation, or order under this Law, or to aid in the enforcement of this Law or in the prescribing of rules and forms under this Law;

(2) may require or permit any person to file a

statement, under oath or otherwise as the Secretary of State determines, as to all the facts and circumstances concerning the matter to be investigated; and

(3) may publish information concerning any violation

of this Law or any rule, regulation, or order under this Law.

(b) For the purpose of any investigation or proceeding under this Law, the Secretary of State or his or her designee may administer oaths and affirmations, subpoena witnesses, compel their attendance, take evidence and require, by subpoena or other lawful means provided by this Act or the rules adopted by the Secretary of State, the production of any books, papers, correspondence, memoranda, agreements, or other documents or records which the Secretary of State deems relevant or material to the inquiry.
(c) In case of contumacy or refusal to obey a subpoena issued to any person under this Section, the Secretary of State, through the Office of the Attorney General, may bring an appropriate action in any circuit court of the State of Illinois for the purpose of enforcing the subpoena.
(d) It shall be a violation of the provisions of this Law for any person to fail to file with the Secretary of State any report, document, or statement required to be filed under the provisions of this Section or to fail to comply with the terms of any order of the Secretary of State issued pursuant to this Law.
(Source: P.A. 92-308, eff. 1-1-02; 92-651, eff. 7-11-02.)

(815 ILCS 602/5-65)
Sec. 5-65. Remedies. Whenever it appears to the Secretary of State that any person has engaged in or is about to engage in any act or practice constituting a violation of any provision of this Law or any rule, regulation, or order under this Law, the Secretary of State may:
(1) Issue an order, anything contained in this Law to

the contrary notwithstanding, directing the person to cease and desist from continuing the act or practice. Any person named in a cease and desist order issued by the Secretary of State may, within 30 days after the date of the entry of the order, file a written request for a hearing with the Secretary of State. If the Secretary of State does not receive a written request for a hearing within the time specified, the cease and desist order will be permanent and the person named in the order will be deemed to have waived all rights to a hearing. If a hearing is requested, the order will remain in force until it is modified, vacated, rescinded or expunged by the Secretary of State.

(1.5) Prohibit or suspend the offer or sale of any

business opportunity, prohibit or suspend any person from offering or selling any business opportunities, impose any fine for violation of this Law, issue an order of public censure, or enter into an agreed settlement or stipulation. No such order may be entered without appropriate prior notice to all interested parties, opportunity for hearing, and written findings of fact and conclusions of law.

(2) Bring an action in the circuit court of any

county to enjoin the acts or practices and to enforce compliance with this Law or any rule, regulation, or order under this Law. Upon a proper showing a permanent or temporary injunction, restraining order, or writ of mandamus shall be granted and a receiver or conservator may be appointed for the defendant or the defendant's assets or the court may order rescission, which shall include restitution plus the legal interest rate, for any sales of business opportunities determined to be unlawful under this Law or any rule, regulation, or order under this Law. The court shall not require the Secretary of State to post a bond.

(3) The Secretary of State may refer such evidence as

may be available concerning violations of this Law or any rule, regulation, or order under this Law to the Attorney General or the appropriate State's Attorney, who may, with or without such a reference, institute the appropriate proceedings under this Section.

(4) In addition to any other sanction or remedy

contained in this Section, the Secretary of State, after finding that any provision of this Law has been violated, may impose a fine as provided by rule or order against the violator not to exceed $10,000 per violation, may issue an order of public censure against the violator, and charge as costs of the investigation all reasonable expenses, including attorney's fees and witness fees.

(5) Notwithstanding the foregoing, the Secretary of

State, after notice and opportunity for hearing, may at his or her discretion enter into an agreed settlement, stipulation, or consent order with a respondent in accordance with the provisions of the Illinois Administrative Procedure Act. The provisions of the agreed settlement, stipulation, or consent order shall have the full force and effect of an order issued by the Secretary of State.

(6) The action of the Secretary of State in denying,

suspending, or revoking the registration of a business opportunity, in prohibiting or suspending a person from offering or selling business opportunities, in prohibiting or suspending the offer or sale of business opportunities, in imposing any fine for violation of this Law, or in issuing any order shall be subject to judicial review under the Administrative Review Law which shall apply to and govern every action for the judicial review of final actions or decisions of the Secretary of State under this Law.

(Source: P.A. 92-308, eff. 1-1-02.)

(815 ILCS 602/5-70)
Sec. 5-70. Rules, forms, orders and hearings.
(a) The Secretary of State may amend, modify, vacate, and expunge orders and may make, amend and rescind rules and forms as are necessary to carry out the provisions of this Law including rules and forms governing disclosure documents, applications and reports, and defining any terms, whether or not used in this Law insofar as the definitions are not inconsistent with the provisions of this Law. For the purpose of rules and forms, the Secretary of State may classify business opportunities, persons, and matters within his or her jurisdiction, and prescribe different requirements for different classes.
(b) No rule, form, or order may be made, amended, or rescinded unless the Secretary of State finds that the action is necessary or appropriate in the public interest or for the protection of the purchaser. In prescribing rules and forms the Secretary of State may cooperate with the administrators of other jurisdictions with a view to effectuating the policy of this Law to achieve maximum uniformity in the form and content of disclosure statements, applications, and reports whenever practicable.
(c) No provision of this Law imposing any liability applies to any act done or omitted in good faith in conformity with any rule, form, or order of the Secretary of State, notwithstanding that the rule, form, or order may later be amended or rescinded or be determined by judicial or other authority to be invalid for any reason.
(Source: P.A. 89-209, eff. 1-1-96; 90-70, eff. 7-8-97.)

(815 ILCS 602/5-75)
Sec. 5-75. Administrative files and opinions.
(a) A document is filed with the Secretary of State when all requirements of this Law with respect to filing have been complied with and the required fee has been paid.
(b) The Secretary of State shall keep records of all applications for registration and disclosure documents which are or have been effective under this Law and all orders which have been entered under this Law. The register shall be open for public inspection.
(c) Unless otherwise provided by law, any registration statement, filing, application, or report filed with the Secretary of State shall be open for public inspection.
(d) The Secretary of State may honor written requests from interested persons for non-binding opinions upon the payment of a fee established pursuant to subsection (c) of Section 5-30 of this Law, which shall not be returnable in any event.
(Source: P.A. 89-209, eff. 1-1-96; 90-70, eff. 7-8-97.)

(815 ILCS 602/5-80)
Sec. 5-80. Scope of the Law; service of process.
(a) The provisions of this Law concerning sales and offers to sell apply to persons who sell or offer to sell when:
(1) An offer to sell is made in this State;
(2) An offer to purchase is made and accepted in this

State; or

(3) The purchaser is domiciled in this State and the

business opportunity is or will be operated in this State.

(b) For the purpose of this Section, an offer to sell is made in this State, whether or not either party is then present in this State, when:
(1) The offer originates from this State; or
(2) The offer is directed by the offeror to this

State and received at the place to which it is directed or at any post office in this State in the case of a mailed offer.

(c) For the purpose of this Section, an offer to sell is accepted in this State when acceptance:
(1) Is communicated to the offeror in this State; and
(2) Has not previously been communicated to the

offeror, orally, or in writing, outside this State; and acceptance is communicated to the offeror in this State, whether or not either party is then present in this State when the offeree directs it to the offeror in this State reasonably believing the offeror to be in this State and it is received at the place to which it is directed or at any post office in this State in the case of a mailed acceptance.

(d) When any person, including any nonresident of this State, engages in conduct prohibited or made actionable by this Law or any rule, regulation, or order under this Law, and the person has not filed a consent to service of process and personal jurisdiction over the person cannot otherwise be obtained in this State, that conduct shall be considered equivalent to the person's appointment of the Secretary of State to be the person's attorney to receive service of any lawful process in any noncriminal suit, action, or proceeding against the person or the person's successor, executor or administrator which grows out of that conduct and which is brought under this Law or any rule, regulation, or order under this Law with the same force and validity as if served on the person personally. Service may be made by filing a copy of the process in the office of the Secretary of State, and it is not effective unless:
(1) The plaintiff, who may be the Secretary of State

in a suit, action, or proceeding instituted by the Secretary of State, forthwith sends notice of the service and a copy of the process by certified or registered mail, return receipt requested, to the defendant's or respondent's most current address on file with the Secretary of State or takes other steps which are reasonably calculated to give actual notice; and

(2) The plaintiff's affidavit of compliance with this

subsection (d) of this Section is filed in the case on or before the return day of the process, if any, or within such further time as the court allows.

(e) When process is served under this Section, the court, or the Secretary of State in a proceeding before the Secretary of State, shall order such continuance as may be necessary to afford the defendant or respondent reasonable opportunity to defend.
(Source: P.A. 89-209, eff. 1-1-96.)

(815 ILCS 602/5-85)
Sec. 5-85. Statutory construction. This Law shall be so construed as to effectuate its general purpose to make uniform the law of those states which enact it.
(Source: P.A. 89-209, eff. 1-1-96.)

(815 ILCS 602/5-90)
Sec. 5-90. Severability of provisions. If any provision of this Law or its application to any person or circumstance is held invalid, the invalidity of that provision or application does not affect other provisions or applications of this Law that can be given effect without the invalid provision or application.
(Source: P.A. 89-209, eff. 1-1-96.)

(815 ILCS 602/5-95)
Sec. 5-95. Fraudulent and prohibited practices.
(a) It is unlawful for any person, in connection with the offer or sale of any business opportunity in this State or any offer or sale pursuant to the exemptions granted under subdivisions 5-10(a), (c), (d), or (h), directly or indirectly:
(1) to employ any device, scheme or artifice to

defraud;

(2) to make any untrue statement of a material fact

or to omit to state a material fact necessary in order to make the statements made, in the light of the circumstances under which they are made, not misleading; or

(3) to engage in any act, practice or course of

business which operates or would operate as a fraud or deceit upon any person.

(b) No person shall, either directly or indirectly, do any of the following:
(1) offer or sell any business opportunity without

registration under this Act unless the person offering or selling the opportunity is exempt under the Act;

(2) fail to file with the Secretary of State any

application, report, document, or answer required to be filed under the provisions of this Act or any rule made by the Secretary of State pursuant to this Act or fail to comply with the terms of any order issued pursuant to this Act or any rules adopted by the Secretary of State; or

(3) fail to keep or maintain any records as is

required under the provisions of this Act or any rule adopted by the Secretary of State pursuant to this Act.

(Source: P.A. 92-308, eff. 1-1-02.)

(815 ILCS 602/5-100)
Sec. 5-100. Misleading filings. It is unlawful for any person to make or cause to be made, in any document filed with the Secretary of State or in any proceeding under this Law any statement which is, at the time and in the light of the circumstances under which it is made, false or misleading in any material respect or, in connection with such statement, to omit to state a material fact necessary in order to make the statements made, in the light of the circumstances under which they are made, not misleading.
(Source: P.A. 89-209, eff. 1-1-96.)

(815 ILCS 602/5-105)
Sec. 5-105. Unlawful representations. Neither the fact that an application for registration has been filed nor the fact that a business opportunity is effectively registered constitutes a finding by the Secretary of State that any document filed under this Law is true, complete and not misleading. Neither any such fact nor the fact that an exemption or exception is available for a business opportunity means that the Secretary of State has passed in any way upon the merits or qualifications of, or recommended or given approval to, any person or business opportunity. It is unlawful to make, or cause to be made, to any purchaser any representation inconsistent with the requirements of this Section.
(Source: P.A. 89-209, eff. 1-1-96.)

(815 ILCS 602/5-110)
Sec. 5-110. Advertising. It is unlawful for any person, in connection with the offer or sale of any business opportunity in this State, to publish, circulate or use any advertising which contains an untrue statement of a material fact or omits to state a material fact necessary in order to make the statements made, in the light of the circumstances under which they are made, not misleading.
(Source: P.A. 89-209, eff. 1-1-96.)

(815 ILCS 602/5-115)
Sec. 5-115. Criminal penalties.
(a) Any person who willfully violates Sections 5-25, 5-50, 5-95, 5-105, 5-110, subsection (a) of Section 5-35, subsection (a) of Section 5-40, or subsection (d) of Section 5-60 of this Law or who willfully violates any order of which the person has notice, or who violates Section 5-100 of this Law knowing that the statement made was false or misleading in any material respect is guilty of a Class 3 felony for each offense. Each of the acts specified shall constitute a separate offense and a prosecution or conviction for any one of such offenses shall not bar prosecution or conviction for any other offense.
(b) No prosecution for any crime under this Law may be commenced more than 5 years after the alleged violation.
(c) Nothing in this Law limits the power of the State to punish any person for any conduct which constitutes a crime under any other statute.
(d) The Secretary of State may refer such evidence as may be available concerning violations of this Law or any rule, regulation, or order under this Law to the Attorney General or appropriate State's attorney, who may, with or without such a reference, institute the appropriate criminal proceedings under this Law.
(Source: P.A. 89-209, eff. 1-1-96; 90-70, eff. 7-8-97.)

(815 ILCS 602/5-120)
Sec. 5-120. Rescission; surety bond.
(a) Any person who violates Section 5-25, 5-50, subsection (a) of Section 5-35, or subsection (a) of Section 5-40 of this Law, is liable to the purchaser who may sue either at law or in equity for rescission, for recovery of all money or other valuable consideration paid for the business opportunity and for actual damages, together with interest at 10% per annum from the date of sale, reasonable attorney's fees and court costs.
(b) Any person who violates Section 5-95, 5-105, or 5-110 of this Law is liable to the purchaser who may sue either at law or in equity for rescission, for recovery of all money or other valuable consideration paid for the business opportunity and for treble the actual damages, together with interest at 10% per annum from the date of sale, reasonable attorney's fees and court costs.
(c) Any person who violates Section 5-95, 5-105, 5-110, or subsection (a) of Section 5-35 of this Law, or who breaches any business opportunity contract or agreement or any obligation arising under the contract or agreement is liable to the purchaser who may sue the surety of the bond, either at law or in equity to recover all money or other valuable consideration paid for the business opportunity and actual damages, together with interest at 10% per annum from the date of sale, reasonable attorney's fees and court costs. The liability of the surety shall not exceed the amount of the bond.
(Source: P.A. 89-209, eff. 1-1-96.)

(815 ILCS 602/5-125)
Sec. 5-125. Persons liable. Every person who directly or indirectly controls a person liable under Section 5-120 or 5-125 of this Law, every partner in a partnership so liable, every principal executive officer or director of a corporation so liable, every person occupying a similar status or performing similar functions and every employee of a person so liable who materially aids in the act or transaction constituting the violation is also liable jointly or severally with and to the same extent as such person, unless the person liable under this Section proves that he or she did not know, and in the exercise of reasonable care could not have known of the existence of the facts constituting the alleged liability. There is contribution, as in cases of contract, among the several persons held liable.
(Source: P.A. 89-209, eff. 1-1-96.)

(815 ILCS 602/5-130)
Sec. 5-130. Miscellaneous provisions.
(a) No action shall be maintained under Section 5-120 of this Law unless commenced before 3 years after the act or transaction constituting the violation.
(a-5) No administrative action shall be brought by the Secretary of State for relief under this Law after the earlier to occur of (i) 3 years from the date upon which the Secretary of State had notice of facts which in the exercise of reasonable diligence would lead to actual knowledge of the alleged violation of the Act, or (ii) 5 years from the date on which the alleged violation occurred.
(b) The rights and remedies under this Law are in addition to any other rights or remedies that may exist at law or in equity.
(c) Any condition, stipulation or provision binding any purchaser of a business opportunity to waive compliance with or relieving a person from any duty or liability imposed by or any right provided by this Law or any rule, regulation or order issued pursuant to this Law is void.
(Source: P.A. 89-209, eff. 1-1-96; 90-70, eff. 7-8-97.)

(815 ILCS 602/5-135)
Sec. 5-135. Deposit of moneys. All moneys received under this Law shall be deposited into the Securities Audit and Enforcement Fund.
(Source: P.A. 89-209, eff. 1-1-96.)

(815 ILCS 602/5-145)
Sec. 5-145. Service of process.
(a) The offer or sale of business opportunities in this State by any person, unless exempt from registration under this Act, shall constitute an appointment of the Secretary of State, or his or her successors in office, by the person to be the true and lawful attorney for the person upon whom may be served all lawful process in any action or proceeding against the person, arising out of the offer or sale of the securities.
(b) Service of process under this Section shall be made by serving a copy upon the Secretary of State or any employee in his or her office designated by the Secretary of State to accept such service for him or her, provided notice and a copy of the process are, within 10 days after receiving the notice and process, sent by registered mail or certified mail, return receipt requested, by the plaintiff to the defendant, at the last known address of the defendant. The filing fee for service of process under this Section shall be as established pursuant to Section 5-30 of this Act, and shall not be returnable in any event. The Secretary of State shall keep a record of all processes each of which shall show the day of the service.
(Source: P.A. 92-308, eff. 1-1-02.)



Article 10 - (This Article Compiled At 815 ILCS 307/10-1 Et Seq.)

(815 ILCS 602/Art. 10 heading)



Article 15 - (This Article Compiled At 815 ILCS 175/15-1 Et Seq.)

(815 ILCS 602/Art. 15 heading)



Article 80 - (Amendatory Provisions; Text Omitted)

(815 ILCS 602/Art. 80 heading)



Article 99

(815 ILCS 602/Art. 99 heading)

(815 ILCS 602/99-1)
Sec. 99-1. Effective date. This Act takes effect January 1, 1996.
(Source: P.A. 89-209, eff. 1-1-96.)






815 ILCS 603/ - Contractor Prompt Payment Act.

(815 ILCS 603/1)
Sec. 1. Short title. This Act may be cited as the Contractor Prompt Payment Act.
(Source: P.A. 95-567, eff. 8-31-07.)

(815 ILCS 603/5)
Sec. 5. Definitions. In this Act:
(a) "Payment application" means, in accordance with the terms and definitions of the applicable contract, any invoice, bill or other request for periodic payment, final payment, payment of change order or request for release of retainage from the contractor to the owner.
(b) "Construction contract" means a contract or subcontract, entered into after the effective date of this Act, for the design, construction, alteration, improvement, or repair of Illinois real property, except for contracts that require the expenditure of public funds and contracts for the design, construction, alteration, improvement, or repair of single family residences or multiple family residences with 12 or fewer units in a single building.
(c) "Contractor" and "subcontractor" shall have the meanings ascribed to them by the Illinois Mechanics Lien Act and cases decided under that Act.
(Source: P.A. 95-567, eff. 8-31-07.)

(815 ILCS 603/10)
Sec. 10. Construction contracts. All construction contracts shall be deemed to provide the following:
(1) If a contractor has performed in accordance with

the provisions of a construction contract and the payment application has been approved by the owner or the owner's agent, the owner shall pay the amount due to the contractor pursuant to the payment application not more than 15 calendar days after the approval. The payment application shall be deemed approved 25 days after the owner receives it unless the owner provides, before the end of the 25-day period, a written statement of the amount withheld and the reason for withholding payment. If the owner finds that a portion of the work is not in accordance with the contract, payment may be withheld for the reasonable value of that portion only. Payment shall be made for any portion of the contract for which the work has been performed in accordance with the provisions of the contract. Instructions or notification from an owner to his or her lender or architect to process or pay a payment application does not constitute approval of the payment application under this Act.

(2) If a subcontractor has performed in accordance

with the provisions of his or her contract with the contractor or subcontractor and the work has been accepted by the owner, the owner's agent, or the contractor, the contractor shall pay to his or her subcontractor and the subcontractor shall pay to his or her subcontractor, within 15 calendar days of the contractor's receipt from the owner or the subcontractor's receipt from the contractor of each periodic payment, final payment, or receipt of retainage monies, the full amount received for the work of the subcontractor based on the work completed or the services rendered under the construction contract.

(Source: P.A. 100-201, eff. 8-18-17.)

(815 ILCS 603/15)
Sec. 15. Interest; suspension of performance.
(a) If a payment due pursuant to the provisions of this Act is not made in a timely manner, the delinquent party shall be liable for the amount of that payment, plus interest at a rate equal to 10% per annum.
(b) A contractor or subcontractor who is not paid as required by this Act may, after providing 7 calendar days' written notice to the party failing to make the required payment, suspend performance of a construction contract without penalty for breach of contract, until the payment required pursuant to this Act is made.
(c) The interest imposed by this Act shall not be duplicative of the interest charged under the Mechanics Lien Act.
(Source: P.A. 95-567, eff. 8-31-07.)

(815 ILCS 603/99)
Sec. 99. Effective date. This Act shall take effect upon becoming law.
(Source: P.A. 95-567, eff. 8-31-07.)



815 ILCS 605/ - Credit Services Organizations Act.

(815 ILCS 605/1) (from Ch. 121 1/2, par. 2101)
Sec. 1. This Act shall be known and may be cited as the "Credit Services Organizations Act".
(Source: P.A. 85-1384.)

(815 ILCS 605/2) (from Ch. 121 1/2, par. 2102)
Sec. 2. The General Assembly finds and declares that:
(a) The ability to obtain and use credit has become of great importance to consumers who have a vital interest in establishing and maintaining their credit worthiness and credit standing. As a result, consumers who have experienced credit problems may seek assistance from credit service businesses which offer to improve the credit standing of such consumers. Certain advertising and business practices of some companies engaged in the business of credit services have worked a financial hardship upon the people of this State, often on those who are of limited economic means and inexperienced in credit matters.
(b) The purpose of this Act is to provide prospective consumers of credit services companies with the information necessary to make an informed decision regarding the purchase of those services and to protect the public from unfair or deceptive advertising and business practices.
(Source: P.A. 85-1384.)

(815 ILCS 605/3) (from Ch. 121 1/2, par. 2103)
Sec. 3. As used in this Act:
(a) "Buyer" means an individual who is solicited to purchase or who purchases the services of a credit services organization.
(b) "Consumer reporting agency" has the meaning assigned by Section 603(f), Fair Credit Reporting Act (15 U.S.C. Section 1681a(f)).
(c) "Extension of Credit" means the right to defer payment of a debt or to incur a debt and defer its payment offered or granted primarily for personal, family, or household purposes.
(d) "Credit Services Organization" means a person who, with respect to the extension of credit by others and in return for the payment of money or other valuable consideration, provides, or represents that the person can or will provide, any of the following services:
(i) improving a buyer's credit record, history, or

rating;

(ii) obtaining an extension of credit for a buyer; or
(iii) providing advice or assistance to a buyer with

regard to either subsection (i) or (ii).

"Credit Services Organization" does not include any of the following:
(i) a person authorized to make loans or extensions

of credit under the laws of this State or the United States who is subject to regulation and supervision by this State or the United States, or a lender approved by the United States Secretary of Housing and Urban Development for participation in a mortgage insurance program under the National Housing Act (12 U.S.C. Section 1701 et seq.);

(ii) a bank or savings and loan association whose

deposits or accounts are eligible for insurance by the Federal Deposit Insurance Corporation or the Federal Savings and Loan Insurance Corporation, or a subsidiary of such a bank or savings and loan association;

(iii) a credit union doing business in this State;
(iv) a nonprofit organization exempt from taxation

under Section 501(c)(3) of the Internal Revenue Code of 1986, provided that such organization does not charge or receive any money or other valuable consideration prior to or upon the execution of a contract or other agreement between the buyer and the nonprofit organization;

(v) a person licensed as a real estate broker by this

state if the person is acting within the course and scope of that license;

(vi) a person licensed to practice law in this State

acting within the course and scope of the person's practice as an attorney;

(vii) a broker-dealer registered with the Securities

and Exchange Commission or the Commodity Futures Trading Commission acting within the course and scope of that regulation;

(viii) a consumer reporting agency; and
(ix) a residential mortgage loan broker or banker who

is duly licensed under the Illinois Residential Mortgage License Act of 1987.

(e) "Person" means an individual, corporation, partnership, joint venture or any business entity.
(Source: P.A. 88-120.)

(815 ILCS 605/4) (from Ch. 121 1/2, par. 2104)
Sec. 4. In construing this Act consideration shall be given to the interpretations of the Fair Credit Reporting Act (15 U.S.C. Section 1681 et seq.).
(Source: P.A. 85-1384.)

(815 ILCS 605/5) (from Ch. 121 1/2, par. 2105)
Sec. 5. No credit services organization, its salespersons, agents or representatives, or any independent contractor who sells or attempts to sell the services of a credit services organization shall:
(1) Charge or receive any money or other valuable consideration prior to full and complete performance of the services the credit services organization has agreed to perform for or on behalf of the buyer, unless the credit services organization has, in conformity with Section 10 of this Act, obtained a surety bond issued by a surety company licensed to do business in this State. If a credit services organization is in compliance with this subsection the salespersons, agents, and representatives who sell the services of such organization shall not be required to obtain the surety bond provided for by this Act.
(2) Charge or receive any money or other valuable consideration solely for the referral of a buyer to a retail seller who will or may extend credit to the buyer if such extension of credit is in substantially the same terms as those available to the general public.
(3) Make, or advise any buyer to make, any statement that is untrue or misleading, or that should be known by the exercise of reasonable care to be untrue or misleading, with respect to a buyer's credit reporting agency or to any person who has extended credit to a buyer or to whom a buyer has made application for an extension of credit.
(4) Make or use any untrue or misleading representations in the offer or sale of the services of a credit services organization or engage, directly or indirectly, in any act, practice or course of business intended to defraud or deceive a buyer in connection with the office or sale of such services; including but not limited to: the amount or type of credit a consumer can expect to receive as a result of the performance of the services offered; the qualifications, training or experience of its personnel; or the amount of credit improvement the consumer can expect to receive as a result of the services.
(Source: P.A. 85-1384.)

(815 ILCS 605/6) (from Ch. 121 1/2, par. 2106)
Sec. 6. Before the execution of a contract or other form of agreement between a buyer and a credit services organization or before the receipt by any such organization of money or other valuable consideration, whichever occurs first, such organization shall provide the buyer with a statement, in writing, containing the following:
(1) a complete and accurate statement of the buyer's

right to review any file on the buyer maintained by a consumer reporting agency, as provided under the Fair Credit Reporting Act (15 U.S.C. Section 1681 et seq.);

(2) a statement that the buyer may review his

consumer reporting agency file at no charge if a request therefor is made to such agency within 30 days after receipt by the buyer of notice that credit has been denied and if such request is not made within the allotted time, the approximate charge to the buyer for such review;

(3) a complete and accurate statement of the buyer's

right to dispute the completeness or accuracy of any item contained in any file on the buyer maintained by a consumer reporting agency;

(4) a complete and detailed description of the

services to be performed by the credit services organization and the total cost to the buyer for such services;

(5) a statement notifying the buyer that: (i) credit

reporting agencies have no obligation to remove information from credit reports unless the information is erroneous, cannot be verified or is more than 7 years old; and (ii) credit reporting agencies have no obligation to remove information concerning bankruptcies unless such information is more than 10 years old;

(6) a statement asserting the buyer's right to

proceed against the surety bond required under Section 10; and

(7) the name and business address of any such surety

company together with the name and the number of the account.

The credit services organization shall maintain on file, for a period of 2 years after the date the statement is provided, an exact copy of the statement, signed by the buyer, acknowledging receipt of the statement.
(Source: P.A. 91-357, eff. 7-29-99.)

(815 ILCS 605/7) (from Ch. 121 1/2, par. 2107)
Sec. 7. (a) Each contract between the buyer and a credit services organization for the purchase of the services of the credit services organization shall be in writing, dated, signed by the buyer, and shall include:
(1) a conspicuous statement in boldfaced type, in immediate proximity to the space reserved for the signature of the buyer, as follows:
"You, the buyer, may cancel this contract at any time before midnight of the third day after the date of the transaction. See the attached notice of cancellation form for an explanation of this right";
(2) the terms and conditions of payment, including the total of all payments to be made by the buyer, whether to the credit services organization or to another person;
(3) a full and detailed description of the services to be performed by the credit services organization for the buyer, including all guarantees and all promises of full or partial refunds, and the estimated date by which the services are to be performed or the estimated length of time for performing the services; and

(4) the address of the credit services organization's principal place of business and the name and address of its agent in the State authorized to receive service of process.
(b) The contract must have two easily detachable copies of a notice of cancellation. The notice must be in boldfaced type and in the following form:

(815 ILCS 605/8) (from Ch. 121 1/2, par. 2108)
Sec. 8. Any contract for services which does not comply with applicable provisions of this article shall be void and unenforceable as contrary to public policy. Any waiver by a buyer of the provisions of this Act shall be deemed void and unenforceable by a credit services organization as contrary to public policy. Any attempt by a credit services organization to have a buyer waive rights granted by this Act shall constitute a violation of this Act.
(Source: P.A. 85-1384.)

(815 ILCS 605/9) (from Ch. 121 1/2, par. 2109)
Sec. 9. (a) A credit services organization shall file a registration statement with the Secretary of State before conducting business in this State. The registration statement shall contain:
(1) the name and address of the credit services organization;
(2) the name and address of the registered agent authorized to accept service of process on behalf of the credit services organization;
(3) the name and address of any person who directly or indirectly owns or controls 10 percent or more of the outstanding shares of stock in the credit services organization; and
(4) the name, numbers, and location of the surety company issuing a surety bond maintained as required by Section 10 of this Act.
(b) The registration statement must also contain either:
(1) a full and complete disclosure of any litigation or unresolved complaint filed with a governmental authority of this State, any other state or the United States relating to the operation of the credit services organization; or
(2) a notarized statement that states that there has been no litigation or unresolved complaint filed with a governmental authority of this State, any other state or the United States relating to the operation of the credit services organization.
(c) The credit services organization shall update such statement not later than the 90th day after the date on which a change in the information required in the statement occurs.
(d) Each credit services organization registering under this Section shall maintain a copy of the registration statement in their files. The credit services organization shall allow a buyer to inspect the registration statement on request.
(e) The Secretary of State may charge each credit services organization that files a registration statement a reasonable fee not to exceed $100 to cover the cost of filing.
(Source: P.A. 85-1384.)

(815 ILCS 605/10) (from Ch. 121 1/2, par. 2110)
Sec. 10. If a credit services organization is required to obtain a surety bond pursuant to paragraph (1) of Section 5 of this Act, the following procedures shall be applicable:
(a) If a bond is obtained, a copy of it shall be filed with the Office of the Secretary of State.
(b) The required bond shall be in favor of the State of Illinois for the benefit of any person who is damaged by any violation of this Act. The bond shall also be in favor of any person damaged by such practices. Any person claiming against the bond for a violation of this Act may maintain an action at law against the credit services organization and against the surety. The surety shall be liable only for actual damages and not the punitive damages permitted under Section 11(b) of this Act. The aggregate liability of the surety to all persons damaged by a credit services organization's violation of this Act shall in no event exceed the amount of the bond.
(c) The bond shall be in the amount of $100,000 and shall be maintained for a period of 2 years after the date that the credit services organization ceases operations.
(Source: P.A. 85-1384.)

(815 ILCS 605/11) (from Ch. 121 1/2, par. 2111)
Sec. 11. Any person injured by a violation of this Act or by the credit services organization's breach of a contract entered into pursuant to Section 7 of this Act, may bring any action for recovery of actual damages. Such person may also be awarded punitive damages, reasonable attorney's fees and court costs.
(Source: P.A. 85-1384.)

(815 ILCS 605/12) (from Ch. 121 1/2, par. 2112)
Sec. 12. A. The Attorney General, the State's Attorney of any county, or a buyer may bring an action in a circuit court to enjoin a violation of this Act. In addition to any injunction, the Attorney General or any State's Attorney or any county, in the name of the People of the State of Illinois, may seek to recover damages pursuant to this Act.
(Source: P.A. 85-1384.)

(815 ILCS 605/13) (from Ch. 121 1/2, par. 2113)
Sec. 13. Any person, as defined under this Act, violating any provision of this Act except breach of contract, upon conviction for the first offense, is guilty of a Class A misdemeanor. Upon conviction of a second or subsequent offense the violator is guilty of a Class 4 felony.
(Source: P.A. 85-1384.)

(815 ILCS 605/14) (from Ch. 121 1/2, par. 2114)
Sec. 14. In an action under this Act the burden of proving an exemption under paragraph (d) of Section 3 is on the person claiming the exemption.
(Source: P.A. 85-1384.)

(815 ILCS 605/15) (from Ch. 121 1/2, par. 2115)
Sec. 15. The remedies provided by this Act are in addition to other remedies provided by law. A violation of this Act shall also constitute a violation of the Consumer Fraud and Deceptive Business Practices Act.
(Source: P.A. 85-1384.)

(815 ILCS 605/16) (from Ch. 121 1/2, par. 2116)
Sec. 16. This Act shall be liberally construed to effect the purposes thereof.
(Source: P.A. 85-1384.)



815 ILCS 610/ - Dance Studio Act.

(815 ILCS 610/1) (from Ch. 29, par. 50-1)
Sec. 1. Short title. This Act shall be known and may be cited as the "Dance Studio Act".
(Source: P.A. 82-346.)

(815 ILCS 610/2) (from Ch. 29, par. 50-2)
Sec. 2. Definitions. (a) "Dance studio" or "studio" means any person or business entity which contracts with members of the general public to provide dance studio services.
(b) "Dance studio services" includes instruction, training or assistance in dancing, the use of studio facilities, membership in any group formed by a dance studio, and participation in dance competitions or showcases, and related travel arrangements.
(Source: P.A. 82-346.)

(815 ILCS 610/3) (from Ch. 29, par. 50-3)
Sec. 3. Applicability. (a) Governmental and not-for-profit entities are exempt from the requirements of this Act.
(b) The provisions of this Act are not exclusive, and do not exempt any contract for dance studio services, nor the parties thereto, from any other applicable law, nor prohibit the enforcement by any person of any right otherwise provided by law.
(Source: P.A. 82-346.)

(815 ILCS 610/4) (from Ch. 29, par. 50-4)
Sec. 4. Contract requirements: written contract. Every contract for dance studio services shall be in writing and shall be subject to this Act. All provisions, requirements and prohibitions which are mandated by this Act shall be contained in the written contract before it is signed by the customer. A copy of the written contract shall be given to the customer at the time the customer signs the contract.
(Source: P.A. 82-346.)

(815 ILCS 610/5) (from Ch. 29, par. 50-5)
Sec. 5. Contract requirements: disclosure of costs. Every contract for dance studio services shall set forth the customer's total payment obligation for services to be received pursuant to the contract and shall contain a written statement of the hourly rate charged for each type of lessons for which the customer has contracted. If the contract includes dance studio lessons which are sold at different per-hour rates, the contract shall contain separate hourly rates for each different type of lessons sold. All other services for which the customer has contracted which are not capable of a per-hour charge shall be set forth in writing in specific terms.
(Source: P.A. 82-346.)

(815 ILCS 610/6) (from Ch. 29, par. 50-6)
Sec. 6. Contract requirements: cancellation rights. (a) Every contract for dance studio services shall provide that such contract may be cancelled by written notice to the dance studio; that all moneys paid pursuant to such contract shall be refunded within 30 days of receipt of the cancellation notice, except that the customer is liable to the studio for any services received prior to cancellation, and except that if cancellation is sent more than 30 days after the contract is signed by the customer, the customer is further liable to the studio for 10% of the unused balance, or $50, whichever is less; and that cancellation shall be by registered or certified mail return receipt requested to the address specified in the contract.
(b) Every contract for dance studio services shall provide that if, by reason of death or disability, the customer is unable to receive all services contracted for, the customer, or his estate as the case may be, shall be relieved from the obligation of making payment for services other than those received prior to death or the onset of disability; and that if such customer has prepaid any sum for services, so much of such sum as is allocable to services not received shall be refunded within 30 days of receipt by the dance studio of reasonable evidence of such disability or death.
(Source: P.A. 82-346.)

(815 ILCS 610/7) (from Ch. 29, par. 50-7)
Sec. 7. Prohibited contract provisions.
(a) (Blank).
(b) No contract for dance studio services shall require payments or financing over a period in excess of one year from the date the contract is entered into, nor shall the term of any such contract be measured by the life of the customer. The services to be rendered under the contract may not extend over a period of more than one year from the date the parties enter into the contract. Every contract for dance studio services shall include these prohibitions in writing.
(c) No contract for dance studio services shall require or entail the execution of any note by the customer which, when separately negotiated, will cut off as to third parties any right of action or defense which the customer may have against the dance studio. No right of action or defense arising out of a contract for dance studio services which the customer has against the studio shall be cut off by assignment of the contract whether or not the assignee acquires the contract in good faith and for value. Such an assignee is not a holder in due course.
(Source: P.A. 90-645, eff. 1-1-99.)

(815 ILCS 610/8) (from Ch. 29, par. 50-8)
Sec. 8. General provisions. (a) All contracts for dance studio services which may be in effect between the same studio and the same customer, the terms of which overlap for any period, shall be considered as one contract for the purposes of this Act.
(b) Any waiver by the customer of the provisions of this Act shall be void and unenforceable.
(c) Any contract for dance studio services which does not comply with the applicable provisions of this Act shall be void and unenforceable.
(d) If any court finds, as a matter of law, that a contract or any provision thereof was unconscionable when made, the court may refuse to enforce the contract, enforce the remainder of the contract without the unconscionable provision, or limit the application of any unconscionable provision to avoid an unconscionable result.
(Source: P.A. 82-346.)

(815 ILCS 610/9) (from Ch. 29, par. 50-9)
Sec. 9. Prohibited acts. (a) Unfair or deceptive acts and practices are prohibited, including but not limited to: use of coercive sales tactics; misrepresentation of the quality, benefits or nature of lessons or services; misrepresentation of the qualifications of instructors; misrepresentation of the skills or abilities of any customer or potential customer; and use of lesson time for the sale of further services.
(b) Any contract for dance studio services entered into in reliance upon any false, fraudulent, or misleading information, representation, notice, or advertisement of the dance studio or any studio employee or agent shall be void and unenforceable.
(Source: P.A. 82-346.)

(815 ILCS 610/10) (from Ch. 29, par. 50-10)
Sec. 10. Enforcement by customer. Any customer injured by a violation of this Act may bring an action for the recovery of damages. Judgment may be entered for 3 times the amount at which the actual damages are assessed, plus costs and reasonable attorneys' fees.
(Source: P.A. 82-346.)

(815 ILCS 610/11) (from Ch. 29, par. 50-11)
Sec. 11. Enforcement by Attorney General. All remedies, penalties and authority granted to the Attorney General by the "Consumer Fraud and Deceptive Business Practices Act", approved July 24, 1961, as now or hereafter amended, shall be available to him for the enforcement of this Act, and Sections 3, 4, 5, 6, 6.1, 7 and 10 of that Act are hereby incorporated by reference into this Act. In addition, in any action brought by the Attorney General to enforce this Act, the court may order that persons who incurred actual damages be awarded 3 times the amount at which actual damages are assessed.
(Source: P.A. 82-346.)

(815 ILCS 610/12) (from Ch. 29, par. 50-12)
Sec. 12. Bonding requirements. Every dance studio which requires or receives advance payment from any customer in excess of $50 or more frequently than once each month shall maintain a bond for the benefit of any person who has entered into a contract for dance studio services with the dance studio, whether or not such contract is void under this Act, and is damaged by the failure of the studio to provide the services specified in the contract or by the failure of the studio to comply with this Act. The principal sum of the bond shall be 10% of the studio's gross income from the dance studio business in this State during the studio's last preceding fiscal year, except that the principal sum of the bond shall not be less than $10,000.
The bond shall be issued by a bonding firm licensed to do business as such in this State, and shall be filed with the Secretary of State, together with a declaration under penalty of perjury signed by the owner of the studio stating the studio's gross income from the dance studio business in this State during the last preceding fiscal year.
(b) In lieu of furnishing such bond a dance studio may deposit with the Secretary of State a cash deposit in a like amount. This cash deposit may be satisfied by any of the following:
(1) certificates of deposit payable to the Secretary of State issued by banks doing business in this State and insured by the Federal Deposit Insurance Corporation;
(2) investment certificates or share accounts assigned to the Secretary of State and issued by a savings and loan association doing business in this State and insured by the Federal Savings and Loan Insurance Corporation;
(3) bearer bonds issued by the United States government or by this State; or
(4) cash deposited with the Secretary of State.
(c) No dance studio shall engage in business in this State while it is not in compliance with the provisions of this Section.
(Source: P.A. 82-346.)



815 ILCS 615/ - Dating Referral Services Act.

(815 ILCS 615/1) (from Ch. 29, par. 1051-1)
Sec. 1. Short title. This Act may be cited as the Dating Referral Services Act.
(Source: P.A. 87-450.)

(815 ILCS 615/5) (from Ch. 29, par. 1051-5)
Sec. 5. Definitions. In this Act:
"Dating services enterprise" or "enterprise" means any person or business entity offering dating referral services to the public for compensation.
"Dating referral services" means those services primarily intended to introduce or match adult persons for social or romantic encounters, or members in any group formed by a dating referral enterprise for any of the above purposes, and includes those activities frequently referred to as computer dating and video dating services. The term "dating referral services" does not include arrangements where one party is compensated for engaging in the social activity, such as escort services.
(Source: P.A. 87-450; 87-895.)

(815 ILCS 615/10) (from Ch. 29, par. 1051-10)
Sec. 10. Applicability.
(a) Governmental and not-for-profit entities are exempt from the requirements of this Act.
(b) The provisions of this Act are not exclusive, and do not exempt any contract for dating referral services, nor the parties thereto, from any other applicable law, nor prohibit the enforcement by any person or any right otherwise provided by law.
(Source: P.A. 87-450.)

(815 ILCS 615/15) (from Ch. 29, par. 1051-15)
Sec. 15. Written contract required. Every contract for dating referral services shall be in writing and shall be subject to this Act. All provisions, requirements, and prohibitions that are mandated by this Act shall be contained in the written contract before it is signed by the customer. A copy of the written contract shall be given to the customer at the time the customer signs the contract. Dating referral enterprises shall maintain original copies of all contracts for services for as long as the contracts are in effect and for a period of 3 years thereafter.
(Source: P.A. 87-450.)

(815 ILCS 615/20) (from Ch. 29, par. 1051-20)
Sec. 20. Cancellation and refund requirements.
(a) Every contract for dating referral services shall provide the following:
(1) That the contract may be cancelled by the

customer within 3 business days after the first business day after the contract is signed by the customer, and that all monies paid under the contract shall be refunded to the customer. For the purposes of this Section, "business day" means any day on which the facility is open for business. A customer purchasing a plan at a facility that has not yet opened for business at the time the contract is signed, or who does not purchase a contract at an existing facility, shall have 7 calendar days in which to cancel the contract and receive a full refund of all monies paid. The customer's rights to cancel described in this Section are in addition to any other contract rights or remedies provided by law.

(2) In the event of the relocation of a customer's

residence to a location that is more than 20 miles farther than the original distance from the customer's residence to the original enterprise, and upon the failure of the original enterprise to designate an enterprise, with comparable facilities and services within 25 miles of the customer's new residence that agrees to accept the original enterprise's obligations under the contract, the customer may cancel the contract and shall be liable for only that portion of the charges allocable to the time before reasonable evidence of the relocation is presented to the enterprise, plus a reasonable fee if so provided in the contract, but the fee shall not exceed 10% of the unused balance, or $50, whichever is less.

(3) If the customer dies during the term of the

contract, the customer's estate shall be liable for only that portion of the charges allocable to the time before the customer's death. The enterprise shall have the right to require and verify reasonable evidence of the death.

(b) Every contract for dating referral services shall provide that notice of cancellation under subsection (a) of this Section shall be made in writing and delivered by certified or registered mail to the enterprise at the address specified in the contract. All refunds to which a customer or his or her estate is entitled shall be made within 30 days of receipt by the enterprise of the cancellation notice.
(Source: P.A. 98-756, eff. 7-16-14.)

(815 ILCS 615/25) (from Ch. 29, par. 1051-25)
Sec. 25. Contract requirements for planned enterprises. Every contract for dating referral services at a planned dating referral enterprise or an enterprise under construction shall further provide that, in the event that the facilities and services contracted for are not available within 6 months from the date the contract is entered into, or within 3 months of a date specified in the contract, whichever is earlier, the contract may be cancelled at the option of the customer, and all payments refunded within 30 days of receipt by the enterprise of the cancellation notice.
(Source: P.A. 98-756, eff. 7-16-14.)

(815 ILCS 615/30) (from Ch. 29, par. 1051-30)
Sec. 30. Prohibited contract provisions.
(a) No contract for dating referral services shall require payments or financing over a period in excess of 3 years from the date the contract is entered into, nor shall the term of any contract be measured by the life of the customer. The initial term of services to be rendered under the contract may not extend over a period of more than 2 years from the date the parties enter into the contract, provided that the customer may be given an option to renew the contract for consecutive periods of not more than one year each for a reasonable consideration not less than 10% of the cash price of the original membership.
(b) No contract for dating referral services shall require or entail the execution of any note by the customer which, when separately negotiated, will cut off as to third parties any right of action or defense which the customer may have against the dating referral enterprise. No right of action or defense arising out of a contract for dating referral services that the customer has against the enterprise shall be cut off by assignment of the contract whether or not the assignee acquires the contract in good faith and for value. Such an assignee is not a holder in due course.
(Source: P.A. 87-450.)

(815 ILCS 615/35) (from Ch. 29, par. 1051-35)
Sec. 35. General provisions.
(a) All contracts for dating referral services that may be in effect between the same enterprise and the same customer, the term of which overlap for any period, shall be considered as one contract for the purposes of this Act. No dating referral enterprise may sell, induce, or permit any purchaser of dating referral service to become obligated directly or contingently under more than one contract for services at the same time for purposes of avoiding the provisions of this Act.
(b) Any waiver by the customer of the provisions of this Act shall be void and unenforceable.
(c) Any contract for dating referral services which does not comply with the applicable provisions of this Act shall be void and unenforceable.
(d) If any court finds, as a matter of law, that a contract or any provision thereof was unconscionable when made, the court may refuse to enforce the contract, enforce the remainder of the contract without the unconscionable provision, or limit the application of any unconscionable provision to avoid an unconscionable result.
(Source: P.A. 87-450.)

(815 ILCS 615/40) (from Ch. 29, par. 1051-40)
Sec. 40. Prohibited acts.
(a) Unfair or deceptive acts and practices are prohibited, including but not limited to: use of coercive sales tactics; misrepresentation of the quality, benefits or nature of services; misrepresenting the qualifications or number of other members participating in the service; or misrepresenting the success the enterprise has had in making matches or referrals favorable to its customers.
(b) Any contract for dating referral services entered into in reliance upon any false, fraudulent, or misleading information, representation, notice, or advertisement of the dating referral enterprise or any of its employees or agents shall be void and unenforceable.
(Source: P.A. 87-450.)

(815 ILCS 615/45) (from Ch. 29, par. 1051-45)
Sec. 45. Enforcement by customer. Any customer injured by a violation of this Act may bring an action for the recovery of damages. Judgment may be entered for 3 times the amount at which the actual damages are assessed, plus costs, and reasonable attorney's fees.
(Source: P.A. 87-450.)

(815 ILCS 615/50) (from Ch. 29, par. 1051-50)
Sec. 50. Enforcement by Attorney General. All remedies, penalties, and authority granted to the Attorney General by the Consumer Fraud and Deceptive Business Practices Act shall be available to him for the enforcement of this Act, and Sections 3, 4, 5, 6, 6.1, 7, and 10 of that Act are hereby incorporated by reference into this Act. In addition, in any action brought by the Attorney General to enforce this Act, the court may order that the person who incurred actual damages be awarded 3 times the amount at which actual damages are assessed.
(Source: P.A. 87-450; 87-895.)

(815 ILCS 615/55) (from Ch. 29, par. 1051-55)
Sec. 55. This Act does not apply to any contract for dating referral services entered into before the effective date of this Act.
(Source: P.A. 87-450.)

(815 ILCS 615/105) (from Ch. 29, par. 1051-105)
Sec. 105. This Act takes effect upon becoming law.
(Source: P.A. 87-450.)



815 ILCS 617/ - Euro Conversion Act.

(815 ILCS 617/1)
Sec. 1. Short title. This Act may be cited as the Euro Conversion Act.
(Source: P.A. 90-268, eff. 7-30-97.)

(815 ILCS 617/5)
Sec. 5. Definitions. As used in this Act:
"Euro" means the currency of participating member states of the European Union that adopt a single currency in accordance with the Treaty on European Union of February 7, 1992.
"Introduction of the euro" includes the implementation from time to time of Economic and Monetary Union in member states of the European Union pursuant to the Treaty on European Union of February 7, 1992.
"ECU" or "European Currency Unit" means the currency basket that is from time to time used as the unit of account of the European Community as defined in European Council Regulation No. 3320/94.
(Source: P.A. 90-268, eff. 7-30-97.)

(815 ILCS 617/10)
Sec. 10. Continuity of contract.
(a) If a subject or medium of payment of a contract, security, or instrument is a currency that has been substituted or replaced by the euro, the euro shall be a commercially reasonable substitute and substantial equivalent that may be either (i) used in determining the value of that currency or (ii) tendered, in each case at the conversion rate specified in, and otherwise calculated in accordance with, the regulations adopted by the Council of the European Union.
(b) If a subject or medium of payment of a contract, security, or instrument is the ECU, the euro shall be a commercially reasonable substitute and substantial equivalent that may be either (i) used in determining the value of the ECU or (ii) tendered, in each case at the conversion rate specified in, and otherwise calculated in accordance with, the regulations adopted by the Council of the European Union.
(c) Performance of any of the obligations described in subsections (a) or (b) of this Section may be made in the currency or currencies originally designated in the contract, security, or instrument, (so long as that currency or those currencies remain legal tender), or in the euro, but not in any other currency, whether or not the other currency (i) has been substituted or replaced by the euro or (ii) is a currency that is considered a denomination of the euro and has a fixed conversion rate with respect to the euro.
(Source: P.A. 90-268, eff. 7-30-97.)

(815 ILCS 617/15)
Sec. 15. Substituted currency does not change contract requirements. None of the following shall have the effect of discharging or excusing performance under any contract, security, or instrument, or give a party the right unilaterally to alter or terminate any contract, security, or instrument:
(1) The introduction of the euro.
(2) Tendering euros in connection with any obligation

in compliance with subsections (a) or (b) of Section 10.

(3) Determining the value of any obligation in

compliance with subsections (a) or (b) of Section 10.

(4) Calculating or determining the subject or medium

of payment of a contract, security, or instrument with reference to a substituted or replaced interest rate or other basis that is deemed a commercially reasonable substitute and substantial equivalent according to the terms of Section 10 of this Act.

(Source: P.A. 90-268, eff. 7-30-97.)

(815 ILCS 617/20)
Sec. 20. This Act is subject to anything that the parties to a contract agree with specific reference to the introduction of the euro.
(Source: P.A. 90-268, eff. 7-30-97.)

(815 ILCS 617/25)
Sec. 25. Reference to "ECU" in contracts. When the euro first becomes the monetary unit of participating member states of the European Union, a reference to the ECU in a contract, security, or instrument that also refers to the definition of the ECU in Section 5 shall be replaced with a reference to the euro at a rate of one euro to one ECU. A reference to "ECU" in a contract, security, or instrument without defining "ECU" shall carry a presumption, rebuttable by a showing of the contrary intention of the parties, that it is a reference to the currency basket that is from time to time used as the unit of account of the European Community.
(Source: P.A. 90-268, eff. 7-30-97.)

(815 ILCS 617/30)
Sec. 30. Statutory construction. This Act shall apply to all contracts, including commercial contracts governed by any other law of this State, and shall not be deemed to be displaced by the provisions of any other law of this State.
(Source: P.A. 90-268, eff. 7-30-97.)

(815 ILCS 617/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 90-268, eff. 7-30-97.)



815 ILCS 620/ - Illinois Fair Invention Development Standards Act.

Article I - General Provisions

(815 ILCS 620/Art. I heading)

(815 ILCS 620/101) (from Ch. 29, par. 101)
Sec. 101. Short title. This Act shall be known and may be cited as the "Illinois Fair Invention Development Standards Act".
(Source: P.A. 81-542.)

(815 ILCS 620/102) (from Ch. 29, par. 102)
Sec. 102. Legislative intent. The purpose of this Act is to safeguard the public against fraud, deceit, imposition of financial hardship, and to foster and encourage competition, fair dealing, and prosperity in the field of idea and invention development services by prohibiting or restricting false and misleading advertising, onerous contract terms, harmful financial practices, and other unfair, dishonest, deceptive, destructive, unscrupulous, fraudulent, and discriminatory practices by which the public has been injured in connection with such development services, but not to interfere with or further regulate by this Act, those persons who provide researching, marketing, surveying, or other kinds of consulting services to professional manufacturers, marketers, publishers or others purchasing such services as an adjunct to the traditional commercial enterprises in which they engage as a livelihood.
Representation of a client by an attorney in connection with the sale or licensing of an invention is not intended to be regulated by this Act.
(Source: P.A. 81-542.)

(815 ILCS 620/103) (from Ch. 29, par. 103)
Sec. 103. Definitions. As used in this Act, unless the context otherwise requires:
(a) "Invention Development Services" shall include at least one of the following: (1) evaluation of the market potential of an invention; and (2) representation of an invention to potential distributors or to potential manufacturers of the invention.
(b) "Contract for invention development services" shall include a contract by which an invention developer undertakes to perform invention development services for a customer.
(c) "Customer" shall include any person, firm, corporation, association, or other entity that is solicited by, inquires about or seeks the services of, or enters into a contract for invention development services with an invention developer.
(d) "Invention" shall mean any discovery, process, method, apparatus, machine, design, formulation, composition, product, concept, idea or any combination thereof.
(e) "Invention developer" shall mean any person, firm, corporation, association or other entity and the agents, employees or representatives of such person, firm, corporation, association, or other entity that performs invention development services, except (1) any department or agency of the federal, state or local government, (2) any charitable, scientific, educational, religious, or other organization qualified under Section 501(c)(3) or described in Section 170(b)(1)(A) of the Internal Revenue Code of 1954, as amended, or (3) any person, firm, corporation, association or other entity that does not charge a fee for invention development services. For the purposes of this paragraph, "fee" shall include any payment made by the customer to such entity including reimbursements for expenditures made or costs incurred by such entity but shall not include any payment made from a portion of the income received by a customer by virtue of invention development services performed by such entity.
(Source: P.A. 81-542.)



Article II - Disclosures Made Prior To Contract

(815 ILCS 620/Art. II heading)

(815 ILCS 620/201) (from Ch. 29, par. 201)
Sec. 201. Disclosure of fee in advertising. Every invention developer who charges a fee or requires any consideration for his invention development services must clearly and conspicuously disclose such fact in every advertisement of such services.
(Source: P.A. 81-542.)

(815 ILCS 620/202) (from Ch. 29, par. 202)
Sec. 202. Disclosures to customer. In the first oral communication with a customer or in the first written response to an inquiry by a customer; or other than an oral communication or written response the primary purpose of which is to arrange an appointment with the invention developer for presentation of his invention development services, the invention developer shall cause the following disclosures to be made in writing and delivered to each customer:
(a) A statement of the fee charged, if known, or a statement of the approximate range of fees charged; and a statement of the approximate portion of the fee charged, if any, that will be expended for services relating to patent matters.
(b) A statement that the invention developer does not intend to expend more for the invention development services than the fee charged the customer, if, in fact, it does not, and if it does intend to expend more than the fee charged, a statement of the estimated expenditures of the invention developer in excess of the fee received from the customer.
(c) A statement as follows:
"Any contract for invention development services between you and ourselves will be regulated by law. We are not qualified or permitted to advise you whether protection of your invention is available under the patent laws of the United States or any other laws. If your invention is patentable or infringes an existing valid patent, your failure to inquire into these matters may affect your rights to your invention. Disclosure of your invention on a nonconfidential basis may also adversely affect your rights."
(Source: P.A. 81-1509.)



Article III - General Regulatory Provisions

(815 ILCS 620/Art. III heading)

(815 ILCS 620/301) (from Ch. 29, par. 301)
Sec. 301. Contracts. Every contract for invention development services shall be in writing and shall be subject to the provisions of this Act. A copy of the written contract shall be given to the customer for him to retain at the time he signs the contract.
(Source: P.A. 81-542.)

(815 ILCS 620/302) (from Ch. 29, par. 302)
Sec. 302. Notice on contract. Each and every contract for invention development services shall carry a distinctive and conspicuous cover sheet with the following notice to the customer printed thereon in boldface type of not less than 10-point size or equivalent size if handwritten:
"The following disclosures are required by law:
You have the right to cancel this contract for any reason at any time within 7 days from the date you receive a copy of it signed by all parties to the contract. To exercise this option you need only mail or deliver to the other party written notice of your cancellation. The method and time for notification is set forth in this contract immediately above the place for your signature. Upon your cancellation, the other party must return by mail, within 5 business days, all money paid and all materials provided by you.
This contract is regulated by law. The other party to this contract is not qualified or permitted to advise you whether protection of your invention is available under the patent laws of the United States or any other laws. If your invention is patentable or infringes an existing patent, your failure to inquire into these matters may affect your rights to your invention. Disclosure of your invention on a nonconfidential basis may also adversely affect your rights."
(Source: P.A. 81-542.)

(815 ILCS 620/303) (from Ch. 29, par. 303)
Sec. 303. Title to invention. No invention developer shall acquire any interest, partial or whole, in the title to the customer's invention as part of a contract for invention development services. Nothing in this Section shall be construed to prohibit an invention developer from contracting with a customer to receive a portion of any proceeds accruing to the customer as a result of performance of invention development services by the invention developer.
(Source: P.A. 81-542.)

(815 ILCS 620/304) (from Ch. 29, par. 304)
Sec. 304. Rights of customer against third parties. No contract for invention development services shall require the execution of any note or series of notes by the customer which, when separately negotiated, will cut off as to third parties any right of action or defense which the customer may have against the invention developer.
(Source: P.A. 81-542.)

(815 ILCS 620/305) (from Ch. 29, par. 305)
Sec. 305. Rights of customer against assignee of invention developer. Any assignee of the invention developer's rights is subject to all equities and defenses of the customer against the invention developer existing in favor of the customer at the time of the assignment.
(Source: P.A. 81-542.)



Article IV - Mandatory Contract Terms

(815 ILCS 620/Art. IV heading)

(815 ILCS 620/401) (from Ch. 29, par. 401)
Sec. 401. Contract requirements. Every contract for invention development services shall set forth in at least 10-point boldface type, or equivalent size if handwritten, all of the following:
(a) A full and detailed description of the acts or services that the invention developer undertakes to perform for the customer. To the extent that the description of acts or services grants the invention developer discretion to decide what acts or services are to be performed by the invention developer, the invention developer shall exercise that discretion to promote the best interests of the customer.
(b) A statement whether the invention developer undertakes to construct one or more prototypes, models, or devices embodying the customer's invention.
(c) A statement whether the invention developer undertakes to sell or distribute one or more prototypes, models or devices embodying the customer's invention.
(d) The name of the person or firm contracting to perform the invention development services, the name under which said person or firm is doing business as an invention developer, and the name of any parent, subsidiary or affiliated company that may engage in performing the invention development services.
(e) The invention developer's principal business address and the name and address of its agent in the State of Illinois authorized to receive service of process.
(f) The business form of the invention developer, whether corporate, partnership, or otherwise.
(g) A statement of the fee charged, and a statement of the approximate portion of the fee charged, if any, that will be expended for services relating to patent matters.
(h) A statement that the invention developer does not intend to expend more for the invention development services than the fee charged the customer, if, in fact, it does not, and if it does intend to expend more than the fee charged, a statement of the estimated expenditures of the invention developer in excess of the fee received from the customer.
(i) If any oral or written representation of estimated or projected customer earnings is made, a statement of such estimation or projection.
(j) A statement that the invention developer acts as a fiduciary in respect to the customer and is required to maintain all records and correspondence relating to performance of the invention development services for that customer for a period of not less than three years after expiration of the term of the contract for invention development services.
(k) The name and address of the custodian of all records and correspondence relating to the performance of the invention development services.
(l) A statement that the records and correspondence required to be maintained by subparagraph (j) of this Section will be made available to the customer or his representative for review and copying at the customer's expense on the invention developer's premises during normal business hours upon 7 days' written notice, said time period to begin from the date the notice is placed in the United States mail properly addressed first-class postage prepaid.
(m) A statement of the expected date of completion of the invention development services.
(n) A statement that the invention developer shall deliver to the customer, at the customer's address specified in the contract at quarterly intervals throughout the term of the contract, a written statement of the services performed to date; provided, however, the first such statement need not be delivered until 180 days after the contract is signed and in effect.
(Source: P.A. 81-542.)

(815 ILCS 620/402) (from Ch. 29, par. 402)
Sec. 402. Right of cancellation. Each party's right of cancellation of the contract shall be maintained:
(a) Notwithstanding any contractual provision to the contrary, the invention developer and the customer shall each have the right to cancel a contract for invention development services, for any reason, at the time within 7 days of the date the cancelling party receives a fully executed copy of the contract. Cancellation shall be effected by written notice mailed or delivered to the invention developer or the customer. If said notice is mailed, it must be postmarked by midnight of the last day of the cancellation period unless such last day falls on a Sunday or a holiday recognized in Illinois in which case it must be postmarked by midnight of the next following business day. If the notice is delivered, it must be delivered by the end of the last day of the cancellation period and during normal business hours, unless the last day falls on a Sunday or a holiday recognized in Illinois in which case delivery may be made during the next normal business day. Within 5 business days after mailing or delivery of such notice of cancellation by the invention developer or receipt of such notice of cancellation by the customer, the invention developer shall return to the customer, by mail, all moneys paid and all materials provided by the customer. Within 5 business days after mailing or delivery of such notice of cancellation by the customer or receipt of such notice of cancellation by the invention developer, the invention developer shall return to the customer, by mail, all moneys paid and all materials provided by the customer.
(b) The provisions of subparagraph (a) of Section 402 shall apply to every contract executed between an invention developer and a customer. Each such contract shall contain the following statement in type bolder than that of the surrounding text immediately above the place at which the customer signs the contract: "The 7 day period during which you may cancel this contract for any reason by mailing or delivering written notice to the other party will expire 7 days from the date you receive a fully executed copy of this contract. If you choose to mail your notice, it must be placed in the United States mail properly addressed first-class postage prepaid and postmarked before midnight of that date. If you choose to deliver your notice to the other party directly, it must be delivered by the end of business on that date."
(Source: P.A. 81-542.)



Article V - Remedies And Enforcement

(815 ILCS 620/Art. V heading)

(815 ILCS 620/501) (from Ch. 29, par. 501)
Sec. 501. Application of other law. The provisions of this Act are not exclusive and do not relieve the parties or the contract subject thereto from compliance with all other applicable provisions of law.
(Source: P.A. 81-542.)

(815 ILCS 620/502) (from Ch. 29, par. 502)
Sec. 502. Unenforceability of contract for noncompliance. Any contract for invention development services which does not comply with the applicable provisions of this Act shall be void and unenforceable as contrary to public policy, provided that no contract shall be void and unenforceable if the invention developer proves that noncompliance was unintentional and resulted from a bona fide error notwithstanding the use of reasonable procedures adopted to avoid any such errors and makes an appropriate correction.
(Source: P.A. 81-542.)

(815 ILCS 620/503) (from Ch. 29, par. 503)
Sec. 503. Unenforceability of contract for fraud. Any contract for invention development services entered into in reliance upon any false, fraudulent, deceptive or misleading opinion, statement or other representation by the invention developer shall be void and unenforceable.
(Source: P.A. 81-542.)

(815 ILCS 620/504) (from Ch. 29, par. 504)
Sec. 504. Nonwaiver of Act by customer. Any waiver by the customer of the provisions of this Act shall be deemed contrary to public policy and shall be void and unenforceable.
(Source: P.A. 81-542.)

(815 ILCS 620/505) (from Ch. 29, par. 505)
Sec. 505. Damages and attorneys fees. Any person who has been injured by a violation of this Act by an invention developer or by any false or fraudulent statement, representation, or omission of material fact by an invention developer, may bring a civil action against the invention developer for the greater of the following amounts:
(1) $3,000, or
(2) Three times the amount of the actual damages, if any, sustained by the customer. In addition to the greater of the preceding amounts, the court may award reasonable attorney's fees to the customer.
(Source: P.A. 81-542.)

(815 ILCS 620/506) (from Ch. 29, par. 506)
Sec. 506. Offenses. Any invention developer who wilfully violates any provision of this Act, or wilfully enters an invention development contract which omits any duty or disclosure required by this Act, is guilty of a Class B misdemeanor.
(Source: P.A. 81-542.)

(815 ILCS 620/507) (from Ch. 29, par. 507)
Sec. 507. Injunction. Any circuit court of this State shall have jurisdiction in equity to restrain and enjoin the violation of any of the provisions of this Act relating to invention development services and contracts therefor.
(Source: P.A. 81-542.)

(815 ILCS 620/508) (from Ch. 29, par. 508)
Sec. 508. Enforcement. The duty to institute actions for violations of this Act, including equity proceedings to restrain and enjoin such violations, is hereby vested in the Attorney General and State's attorneys. The Attorney General or State's attorneys may prosecute misdemeanor actions or institute equity proceedings or both.
This Section shall not be deemed to prohibit the enforcement by any person of any right provided by this or any other law.
(Source: P.A. 81-542.)

(815 ILCS 620/509) (from Ch. 29, par. 509)
Sec. 509. Voidability for failure to comply with disclosure requirements. Failure to make the disclosures required by Article 2 of this Act shall render any contract subsequently entered into between the customer and the invention developer voidable by the customer.
(Source: P.A. 81-542.)



Article VI - Financial Requirements

(815 ILCS 620/Art. VI heading)

(815 ILCS 620/601) (from Ch. 29, par. 601)
Sec. 601. Maintenance of bond. Every invention developer rendering or offering to render invention development services in this State shall maintain a bond issued by a surety company admitted to do business in this State. The principal sum of the bond shall be 5 percent of the invention developer's gross income from the invention development business in this State during the invention developer's last fiscal year, except that the principal sum of the bond shall not be less than $25,000 in the first or any subsequent year of operations. A copy of such bond shall be filed with the Secretary of State prior to the time the invention developer first commences business in this State. The invention developer shall have 90 days after the end of each fiscal year within which to change the bond as may be necessary to conform to the requirements of this Section.
(Source: P.A. 81-542.)

(815 ILCS 620/602) (from Ch. 29, par. 602)
Sec. 602. Cash deposit instead of bond. Instead of furnishing the bond required by Section 602 of this Act, the invention developer may deposit with the Secretary of State a cash deposit in the like amount. This cash deposit may be satisfied by any of the following:
(a) Certificates of deposit payable to the Secretary of State issued by banks doing business in this State and insured by the Federal Deposit Insurance Corporation.
(b) Investment certificates of share accounts assigned to the Secretary of State and issued by a savings and loan association doing business in this State and insured by the Federal Savings and Loan Insurance Corporation.
(c) Bearer bonds issued by the United States government or by this State.
(d) Cash deposited with the Secretary of State.
(Source: P.A. 81-542.)

(815 ILCS 620/603) (from Ch. 29, par. 603)
Sec. 603. Forfeiture of bond. The bond required by Section 601 of this Act shall be in favor of the State of Illinois for the benefit of any person who, after entering into a contract for invention development services with an invention developer, is damaged by fraud or dishonesty or failure to provide the services of the invention developer in performance of the contract. Any person claiming against the bond may maintain an action at law against the invention developer and the surety.
The aggregate liability of the surety to all persons for all breaches of conditions of the bond provided herein shall in no event exceed the amount of the bond.
(Source: P.A. 81-542.)



Article VII - Miscellaneous Provisions

(815 ILCS 620/Art. VII heading)

(815 ILCS 620/701) (from Ch. 29, par. 701)
Sec. 701. Maintenance of records. Every invention developer shall maintain all records and correspondence relating to performance of each invention development service contract for a period of not less than three years after expiration of the term of each such contract.
(Source: P.A. 81-542.)

(815 ILCS 620/702) (from Ch. 29, par. 702)
Sec. 702. Reference to compliance with Act in advertising. No invention developer shall make, or authorize the making of, any reference to compliance by it with this Act in any advertisement.
(Source: P.A. 81-542.)

(815 ILCS 620/703) (from Ch. 29, par. 703)
Sec. 703. Severability clause. If any provision of this Act or the application thereof to any person or circumstances is held unconstitutional, the remainder of the Act and the application of such provision to other persons and circumstances shall not be affected thereby.
(Source: P.A. 81-542.)

(815 ILCS 620/704) (from Ch. 29, par. 704)
Sec. 704. Application of Act and effective date. This Act shall not apply to any contract entered into prior to the effective date of the Act. This Act takes effect upon its becoming a law.
(Source: P.A. 81-542.)






815 ILCS 625/ - Fire Damage Representation Agreement Act.

(815 ILCS 625/0.01) (from Ch. 29, par. 80)
Sec. 0.01. Short title. This Act may be cited as the Fire Damage Representation Agreement Act.
(Source: P.A. 86-1324.)

(815 ILCS 625/1) (from Ch. 29, par. 81)
Sec. 1. Any person who, within 5 days after a fire, makes an agreement with any other person to represent him in his claim for damages caused by that fire may, within a 10 day period after the execution of such agreement, elect to avoid the agreement by notifying the other person in writing of the election by registered or certified mail, return receipt requested.
The person undertaking the representation of the claimant by such an agreement must, at the time of the agreement, furnish the party with whom the agreement is made a copy of the agreement and the address to which the notice may be sent and a copy of this Act, and obtain written acknowledgement of receipt of such from the party represented. If he fails to do so, the 10 day period provided for in this Act does not commence to run until the agreement, address and a copy of this Act are furnished.
(Source: P.A. 83-290; 83-577.)



815 ILCS 630/ - Job Referral and Job Listing Services Consumer Protection Act.

(815 ILCS 630/1) (from Ch. 121 1/2, par. 2001)
Sec. 1. This Act shall be known and may be cited as the "Job Referral and Job Listing Services Consumer Protection Act".
(Source: P.A. 85-1367.)

(815 ILCS 630/2) (from Ch. 121 1/2, par. 2002)
Sec. 2. Definitions. (a) "Employer" means a person seeking to obtain employees to perform services, tasks, or labor for which a salary, wage, or other compensation or benefits are to be paid.
(b) "Job listing service", "job referral service" or "Service" means any person who by advertisement or otherwise offers to provide job seekers with a list of employers or list of job referrals, openings or like publications, or prepares resumes or lists of job seekers for distribution to potential employers, where a fee is charged to or collected from the job seeker, either directly or indirectly, for such service.
(c) "Prepaid computer job matching service" means any person, who is engaged in the business of matching job seekers with employment opportunities, pursuant to an arrangement under which the job seeker is required to pay a fee in advance of, or contemporaneously with, the supplying of the matching, but which does not otherwise involve services for the procurement of employment by the person conducting the service.
(d) "Job seeker" means any individual seeking employment, career guidance, counseling or employment related services or products.
(e) "Job listing authorization" means an oral or written communication from an employer authorizing a Service to list a currently available position.
(f) "Person" means any individual, firm, association, partnership or corporation.
(Source: P.A. 85-1367.)

(815 ILCS 630/3) (from Ch. 121 1/2, par. 2003)
Sec. 3. The provisions of this Act shall apply to any person engaging in any of the activities regulated by this Act, including persons who transact business in this State but whose residence or principal place of business is located outside of this State.
(Source: P.A. 85-1367.)

(815 ILCS 630/4) (from Ch. 121 1/2, par. 2004)
Sec. 4. The provisions of this Act shall not apply to:
(a) Any State, federal or local governmental agency that performs such services;
(b) Any labor union that procures employment for any of its members in any job coming under the jurisdiction of the union;
(c) Any news periodical which contains listings of or classified advertisements for jobs, positions, employers, or job seekers where the periodical also contains news stories of general interest, articles or essays of opinion, features and other advertising and which is offered to the general public for sale at a nominal fee;
(d) Any not for profit educational, religious, charitable or civic organization which provides career counseling, job placement or other employment-related services, skills evaluation, skills analysis, or testing for vocational ability in order to develop a vocational profile to counsel individuals and recommend placement opportunities as part of the fulfillment of its educational, religious or charitable purpose and which does not charge a fee for its services;
(e) Any copying, printing, duplicating or resume preparation service which in no instance charges a fee, directly or indirectly, for providing any employment-related service other than copying, printing, duplicating or assisting in arranging the layout of a resume;
(f) Any other person or business entity that does not collect from or charge the job seeker a fee for its services;
(g) Any newsletter or matching service provided by a not for profit organization that has been in existence at least 3 years before the initiation of the newsletter or matching service and when the annual fee for the service does not exceed $50.
(Source: P.A. 88-478.)

(815 ILCS 630/5) (from Ch. 121 1/2, par. 2005)
Sec. 5. Every Service shall be required to:
(1) Keep and make available to the Attorney General

during regular business hours, and to the State's Attorney of any county in which the Service conducts business the following records:

(a) All job listing authorizations received by

the Service during the immediate past year. Each such authorization shall include:

(i) the date when such authorization was

received.

(ii) the name of the person recording the

authorization.

(iii) the name and address of the employer or

agent of the employer, making the authorization.

(iv) the job title and the qualifications

therefor.

(v) the salary offered or to be paid for such

job, if known.

(vi) the duration of the job.
(b) Copies of all contracts, agreements or other

documents signed by job seekers, pursuant to Section 6 of this Act, for the immediate past year.

(c) Copies of all receipts for fee payments given

to each job seeker, pursuant to this Act, for the immediate past year.

(d) A current schedule of fees charged.
(e) All other written information relative to the

services provided to the job seeker.

(2) Furnish to each job seeker a copy of every

written instrument the job seeker has signed.

(3) Obtain a bona fide job order for employment prior

to collecting any fee from a job seeker or sending out a job seeker to any place of employment.

(4) Furnish to each job seeker from whom a fee is

received, at the time payment is received, a receipt in which shall be stated the name of the job seeker, the name and address of the Service and its agent, the date and amount of the fee and the purpose for which it was paid.

(5) Furnish to each job seeker, who is sent to a

prospective employer, with a card or similar paper stating the nature of the prospective employment, the names of the job seeker and prospective employer, and the address of the employer.

(6) Verify each job listing authorization received

from the authorizing employer within 7 days following the receipt or such authorization.

(7) Meet in person with a potential job seeker and

enter into a written contract before a job seeker provides payment for a job list. A job list shall include, at a minimum, the following information:

(a) name and address of the employer or agent of

the employer, making the authorization;

(b) job title and the qualifications therefor;
(c) salary offered or to be paid for such job, if

known;

(d) the duration of the job;
(e) location of the job; and
(f) certification that the position has not been

filled as of the date that such a list is made available to the job seeker.

Said job list shall be considered deliverable under

the contract.

(Source: P.A. 99-642, eff. 7-28-16.)

(815 ILCS 630/6) (from Ch. 121 1/2, par. 2006)
Sec. 6. Prior to the acceptance of a fee from a job seeker, a Service shall provide the job seeker with a written contract which shall include at least the following:
(1) The name of the Service and the addresses and telephone number of each primary and other locations of the Service.
(2) A description of the job seeker's specifications for an employment opportunity, including, but not limited to, the following:
(a) Type of jobs requested.
(b) Qualifications and experience of job seeker.
(c) Salary, benefits, and other conditions of employment.
(d) Geographic location of acceptable job opportunities.
(3) The contract expiration date.
(4) The signature of the agent or employee of the Service.
(Source: P.A. 85-1367.)

(815 ILCS 630/7) (from Ch. 121 1/2, par. 2007)
Sec. 7. Every contract or receipt shall be made and numbered consecutively in original and duplicate, both to be signed by the job seeker and an agent or employee of the Service. The original shall be given to the job seeker and the duplicate shall be kept on file at the Service's primary location.
(Source: P.A. 85-1367.)

(815 ILCS 630/8) (from Ch. 121 1/2, par. 2008)
Sec. 8. (1) A Service shall refund in full the fee paid by a job seeker if the Service does not, within 10 calendar days after execution of the contract, supply at least 3 employment opportunities then available to the job seeker and meeting the specifications of the contract.
(2) A Service will be deemed to have supplied information meeting the specifications of the job seeker if the information supplied meets the contract specifications with reference to:
(a) types of jobs requested;
(b) qualifications and experience of job seeker;
(c) salary, benefits, and other conditions of employment;
(d) geographical location of acceptable job opportunities; and
(e) any other specification expressly set forth in the contract.
(3) Each contract shall also contain refund provisions, which shall read in type no smaller than 10 point bold face type as follows:

(815 ILCS 630/9) (from Ch. 121 1/2, par. 2009)
Sec. 9. In addition to any act or practice in violation of the Consumer Fraud and Deceptive Business Practices Act, as now or hereafter amended, it shall be a violation of this Act for any Service or its agent or employee to do any of the following:
(a) Make, or cause to be made, publish or cause to be published, any false, misleading, or deceptive advertisement or representation concerning the services or products that the service provides to job seekers.
(b) Disseminate information or publish or cause to be published an advertisement for a job knowing or disregarding the fact that:
(1) The job does not exist or the job seeker is not qualified for the job.
(2) The job has been described or advertised by or on behalf of the Service in a false, misleading, or deceptive manner.
(3) The Service has not confirmed the availability of the job as required by Section 6 of this Act.
(4) The Service has not obtained written or oral permission to list the job from the employer or an authorized agent of the employer.
(c) Divide or offer to divide fees, directly or indirectly, with prospective or actual employers or any agent, employee or representative of prospective or actual employers.
(d) Make a false statement or in any way falsely imply to any job seeker that a person is seeking employees to perform labor or services for which salary, wages or other compensation is to be paid.
(e) Provide to any job seeker a job listing authorization for a position which would require the job seeker to perform an unlawful act.
(f) Provide to any job seeker a job listing authorization for work which that job seeker is not legally qualified to perform.
(g) Demand, charge, collect or receive a fee except in accordance with the terms of a written contract or agreement with a job seeker.
(Source: P.A. 85-1367.)

(815 ILCS 630/10) (from Ch. 121 1/2, par. 2010)
Sec. 10. Newspaper advertising pertaining to employment opportunities offered or provided by a Service appearing within or adjacent to help-wanted or classified job advertising shall contain the phrases "Not an Employment Agency" and "Advance Fee Required" in a clear, conspicuous, and prominent manner, and shall include the legal name and address from which business is actually conducted. Such advertising shall not include 900 telephone numbers.
(Source: P.A. 87-293.)

(815 ILCS 630/11) (from Ch. 121 1/2, par. 2011)
Sec. 11. Nothing in this Act shall affect the validity of any license previously issued to any person as a private employment agency pursuant to "An Act to revise the law in relation to private employment agencies and to repeal an Act therein named", approved July 10, 1935, as amended, but all persons holding such licenses shall, in all other respects, be subject to the provisions of this Act.
(Source: P.A. 85-1367.)

(815 ILCS 630/12) (from Ch. 121 1/2, par. 2012)
Sec. 12. Violation of any of the provisions of this Act is an unlawful practice pursuant to Section 2 of the Deceptive Business Practices Act, as now or hereafter amended. All remedies, penalties and authority granted to the Attorney General or a State's Attorney by that Act shall be available to them for the enforcement of this Act. In any action brought by the Attorney General or a State's Attorney to enforce this Act, the court may order that persons who incurred actual damages be awarded the amount of actual damages assessed.
(Source: P.A. 99-642, eff. 7-28-16.)



815 ILCS 633/ - Military Personnel Cellular Phone Contract Termination Act.

(815 ILCS 633/1)
Sec. 1. Short title. This Act may be cited as the Military Personnel Cellular Phone Contract Termination Act.
(Source: P.A. 94-635, eff. 8-22-05.)

(815 ILCS 633/5)
Sec. 5. Definition. In this Act:
"Military service" means any full-time training or duty, no matter how described under federal or State law, for which a service member is ordered to report by the President, Governor of a state, commonwealth, or territory of the United States, or other appropriate military authority.
"Service member" means a resident of Illinois who is a member of any component of the U.S. Armed Forces or the National Guard of any state, the District of Columbia, a commonwealth, or a territory of the United States.
(Source: P.A. 97-913, eff. 1-1-13.)

(815 ILCS 633/10)
Sec. 10. Termination of cellular phone contract without penalty. Any service member who enters military service, or the spouse of that service member, may terminate, without penalty, a cellular phone contract by giving notice via e-mail or regular mail to an address specified by the cellular telephone company or, if the provider permits, via phone call to the provider's customer service center of the intention to terminate, when the cellular phone contract meets all of the following requirements:
(1) The contract is entered into on or after the

effective date of this Act.

(2) The contract is executed by or on behalf of the

service member who has entered military service.

(3) The service member's military service is at a

location that is outside the coverage area of the cellular telephone company that supports the contract.

(Source: P.A. 97-913, eff. 1-1-13.)

(815 ILCS 633/15)
Sec. 15. Effective date of termination. Termination of the cellular phone contract shall not be effective until:
(1) thirty days after the service member who has

entered military service or the service member's spouse gives notice by certified mail, return receipt requested, of the intention to terminate the cellular phone contract together with a copy of the orders calling the service member to military service and of any orders further extending the service member's period of service; and

(2) unless the service member who enters military

service owns the cellular phone, the cellular phone is returned to the custody or control of the cellular telephone company, or the service member who enters military service or the service member's spouse agrees in writing to return the cellular phone as soon as practical after the military service is completed.

(Source: P.A. 97-913, eff. 1-1-13.)

(815 ILCS 633/20)
Sec. 20. (Repealed).
(Source: P.A. 94-802, eff. 5-26-06. Repealed by P.A. 95-392, eff. 8-23-07.)

(815 ILCS 633/22)
Sec. 22. Violation. A violation of this Act constitutes a civil rights violation under the Illinois Human Rights Act. All proceeds from the collection of any civil penalty imposed under this Section shall be deposited into the Illinois Military Family Relief Fund.
(Source: P.A. 97-913, eff. 1-1-13.)

(815 ILCS 633/900)
Sec. 900. (Amendatory provisions; text omitted).
(Source: P.A. 94-635, eff. 8-22-05; text omitted.)

(815 ILCS 633/902)
Sec. 902. (Amendatory provisions; text omitted).
(Source: P.A. 94-635, eff. 8-22-05; text omitted.)

(815 ILCS 633/905)
Sec. 905. (Amendatory provisions; text omitted).
(Source: P.A. 94-635, eff. 8-22-05; text omitted.)

(815 ILCS 633/910)
Sec. 910. (Amendatory provisions; text omitted).
(Source: P.A. 94-635, eff. 8-22-05; text omitted.)

(815 ILCS 633/915)
Sec. 915. (Amendatory provisions; text omitted).
(Source: P.A. 94-635, eff. 8-22-05; text omitted.)

(815 ILCS 633/920)
Sec. 920. (Amendatory provisions; text omitted).
(Source: P.A. 94-635, eff. 8-22-05; text omitted.)

(815 ILCS 633/925)
Sec. 925. (Amendatory provisions; text omitted).
(Source: P.A. 94-635, eff. 8-22-05; text omitted.)

(815 ILCS 633/999)
Sec. 999. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 94-635, eff. 8-22-05.)



815 ILCS 635/ - Illinois Membership Campground Act.

(815 ILCS 635/1) (from Ch. 29, par. 901)
Sec. 1. Short Title. This Article shall be known and may be cited as the "Illinois Membership Campground Act".
(Source: P.A. 84-1235.)

(815 ILCS 635/2) (from Ch. 29, par. 902)
Sec. 2. Applicability of Other Laws. Membership Camping Contracts registered under this Article are exempt from the provisions of Public Act 84-821. Membership Camping Contracts covered by this Article shall be subject to the Retail Installment Sales Act.
(Source: P.A. 84-1235.)

(815 ILCS 635/3) (from Ch. 29, par. 903)
Sec. 3. As used in this Article unless the context otherwise requires:
(1) "Campground" means real property owned or operated by a Membership Camping Operator which is available for camping by purchasers of Membership Camping Contracts.
(2) "Membership Camping Contract" means an agreement offered or sold within this State evidencing a member's right or license to use, for more than 30 days, the campgrounds and amenities of a Membership Camping Operator and includes a membership which provides for this use.
(3) "Purchaser" or "Member" means a person who enters into a Membership Camping Contract with a Membership Camping Operator or a person who obtains the right to use a campground or amenities pursuant to the Membership Camping Contract.
(4) "Membership Camping Operator" means the person or entity that enters into a Membership Camping Contract with a purchaser or member.
(5) "Salesperson" means any person, other than a Membership Camping Operator, who is engaged in obtaining commitments of persons to enter into Membership Camping Contracts by making direct sales presentations to such persons. For purposes of "The Unemployment Insurance Act", approved June 30, 1937, as amended, a salesperson under this Act is an independent contractor and not considered to be engaged in employment unless such salesperson has tax withheld by a Membership Camping Operator pursuant to Section 701 of the Illinois Income Tax Act.
(Source: P.A. 85-812.)

(815 ILCS 635/4) (from Ch. 29, par. 904)
Sec. 4. Advertising Standards and Disclosures. (1) A Membership Camping Operator shall provide to a purchaser at least the following written disclosures before the purchaser signs a Membership Camping Contract, or gives any money or thing of value for the purchase of a Membership Camping Contract. These disclosures shall contain reasonably current information and shall be included in the Contract or in one separate disclosure document at the option of the Membership Camping Operator. These disclosures shall be updated annually for use with new purchasers.
(a) the name, principal address, and telephone number of the Membership Camping Operator and of its offices in this State;
(b) a description of the nature of the purchaser's title to, interest in, or right or license to use the campgrounds and amenities;
(c) a summary and copy of the articles, bylaws, rules, restrictions, or covenants regulating the member's use of each campground and amenities on each campground in this State, including a statement of whether and how the articles, bylaws, rules, restrictions, or covenants may be changed; provided that the foregoing need not include any temporary or emergency rules or any rules adopted in response to unique local or immediate needs if the rules and regulations are posted at the campground;
(d) a description of all payments required of a member under a Membership Camping Contract, including initial fees and any further fees, charges or assessments, together with any provisions for changing the payments;
(e) a description of any constraints on the transfer of Membership Camping Contracts; and
(f) a description of any grounds for forfeiture of a Membership Camping Contract.
(2) Advertising. (a) Origination and Endorsement in Contents or on Envelopes.
(i) Solicitations must not state or imply that they are made by or originate from a government or other public agency.
(ii) Solicitations must not state or imply that they are from bill collection firms, credit reporting agencies, law offices, or public utilities.
(iii) References in solicitations to professionals must not mislead as to the function of such professionals.
(b) Premiums. Solicitations that include offers of premiums to consumers must comply with the following requirements.
(i) The solicitation must clearly disclose:
(A) the purpose of the solicitation;
(B) the nature of the development and development interest being offered for sale;
(C) the eligibility requirements to obtain the premium;
(D) any restrictions on the right to receive the premium or to otherwise participate;
(E) any additional costs associated with making the premium operational, other than shipping or battery costs;
(F) if a purchase is necessary in order to receive the premium;
(G) if participation in a sales presentation or tour of the development is necessary in order to receive the premium;
(H) the approximate duration of any sales presentation or development tour;
(I) the name and address of the development firm if different from the project, pursuant to subsection (2)(b)(i)(J) of this Section, and the marketing firm responsible for the solicitation; and
(J) the name and address of the project at which the development interest is located.
(ii) Premiums offered in these solicitations:
(A) shall not be represented by description, name, pricing, narrative copy, or graphic depiction in any manner that tends to mislead or deceive the consumer as to the true nature, value, size, or kind;
(B) may be substituted, if the premiums are offered subject to a right to substitute, for premiums of equal or greater value because the item offered is not available on the market. Disclosure of this fact must be included in the solicitations. Premiums of lesser value shall not be substituted unless such a substitution is requested by the consumer.
(C) must not be offered if it can be reasonably foreseen that they will not be readily available at the time and place the consumers are to receive them;
(D) must be shipped within 30 days without additional cost, time or travel required of the consumer if the premiums or their substitutes cannot be distributed at the time represented; and
(E) must reflect nationally advertised retail value of the item or be based upon reasonable comparables when presented along with price information.
(iii) Consumers must not be referred to as "winners", told that they have "won" a premium, or be informed that the premium is an "award", "prize", "gift", or is "free" or any similar terms unless all terms, conditions, and obligations upon which the offer or premium is contingent are clearly and conspicuously set forth so as to leave no reasonable probability that the terms of the offer might be misunderstood.
(c) Programs Involving Chance, Gaming, or Sweepstakes. Solicitations in which premiums are distributed and that imply chance or gaming in any way, including references to "sweepstakes" or similar terms, must comply with these requirements:
(i) The complete rules or procedures must be disclosed including;
(A) any eligibility requirements;
(B) "odds" on receiving each premium expressed in Arabic numerals or fractions and not in decimals or percentages; and
(C) the minimum quantity of each premium to be distributed assuming such premiums are properly claimed.
(ii) There must be disclosure of:
(A) the rules or procedures for distributing all unclaimed premiums unless the solicitations make clear that unclaimed premiums will not be distributed;
(B) the date by which distribution will be made;
(C) the rules or procedures by which a consumer may obtain a list of major premium recipients; and
(D) the date when such a list may be obtained.
(d) Programs involving certificates or coupons. Solicitations that include the offer or distribution of premiums to consumers in the form of certificates, coupons, vouchers, checks, stamps or other documents representing something of value, including travel or lodging certificates, must comply with the following:
(i) Any restrictions or conditions on the redemption or use of the certificates must be disclosed on the solicitation;
(ii) If the consumer must pay all or part of the transportation costs, whether or not accompanied, must be disclosed on the solicitation; and
(iii) Lengthy delays, onerous procedures, or other inhibitions that have the purpose or effect of discouraging redemption or use of the certificates must not be imposed.
(e) Electronic media advertisements. Solicitations using electronic media advertisements such as radio or television need not provide all of the disclosures required by this Section for solicitations; but such advertisements must be accurate and consistent with other solicitations or sales information provided to customers.
(f) A third party, other than an employee or salesperson of the Operator, who provides, by arrangement with the Operator, exchange privileges, services, premiums, and other amenities to consumers is solely liable for any acts, failures to act, misstatements, or misrepresentations by such third party, unless the Operator knew or, through the use of reasonable diligence, should have known of any such acts, failures to act, misstatements, or misrepresentations of such third party.
(Source: P.A. 85-812.)

(815 ILCS 635/5) (from Ch. 29, par. 905)
Sec. 5. Cancellation Rights. (1) Right of Rescission: A purchaser or a Membership Camping Operator has an unconditional right to rescind any Membership Camping Contract, or revoke any offer, at any time prior to or within 3 business days after the date the purchaser actually receives a legible copy of the binding contract. "Business day" means any calendar day except Sunday or Federal holiday. Predating of a document does not affect the time in which the right to rescind may be exercised.
(2) Notice. Each membership camping contract or disclosure document shall contain the following notice: "Either the purchaser or the Membership Camping Operator is entitled to rescind this agreement for any reason within 3 calendar days (excluding Sundays and national holidays) from the day the purchaser actually receives a legible copy of this document signed by all parties. The rescission, which must be made in writing, shall be delivered by certified mail or delivered in person. The purchaser shall return the contract, certificate of membership, and any membership cards, ID, or materials to the Membership Camping Operator upon said notice in the same condition in which it was received or pay the cost of replacing the material".
Following the date of the rescission notice, the Membership Camping Operator shall, within 10 days, begin processing the refund of any money paid by the purchaser so that the purchaser will receive a refund no more than 21 days after the date of the rescission notice. Upon rescission the purchaser shall immediately return the contract, certificate of membership, and any membership cards, ID, or other materials to the Membership Camping Operator in the same condition in which it was received or pay the cost of replacing the material.
(3) Effective Date: Rescission occurs when the purchaser or the Membership Camping Operator gives written notice of rescission or when rescission is made in person.
(Source: P.A. 85-1209.)



815 ILCS 636/ - Motor Vehicle Leasing Act.

(815 ILCS 636/1)
Sec. 1. Short title. This Act may be cited as the Motor Vehicle Leasing Act.
(Source: P.A. 89-625, eff. 1-1-97.)

(815 ILCS 636/5)
Sec. 5. Statement of intent. It is the purpose of this Act to promote the understanding of vehicle leasing in this State by providing for the disclosure of lease obligations to consumer lessees.
(Source: P.A. 89-625, eff. 1-1-97.)

(815 ILCS 636/10)
Sec. 10. Definitions and rules of construction. In this Act, unless the context or subject matter otherwise requires, the following words and phrases have the meanings set forth in the following Sections.
(Source: P.A. 89-625, eff. 1-1-97.)

(815 ILCS 636/10.5)
Sec. 10.5. Adjusted capitalized cost. The amount which serves as the basis for determining the base lease payment, computed by subtracting from the capitalized cost any capitalized cost reduction.
(Source: P.A. 89-625, eff. 1-1-97.)

(815 ILCS 636/10.10)
Sec. 10.10. Average periodic depreciation. The difference between the adjusted capitalized cost and the residual value divided by the number of payment periods in the consumer lease, or, for a single payment lease, divided by the number of months in the term of the lease.
(Source: P.A. 89-625, eff. 1-1-97.)

(815 ILCS 636/10.15)
Sec. 10.15. Average periodic lease charge. The lease charge for the scheduled term of the consumer lease divided by the number of payment periods or, for a single payment lease, divided by the number of months in the term of the lease.
(Source: P.A. 89-625, eff. 1-1-97.)

(815 ILCS 636/10.20)
Sec. 10.20. Base lease payment. That portion of the periodic lease payment which shall be the sum of (a) the average periodic lease charge and (b) the average periodic depreciation. For a single payment lease, the base lease payment is the sum of (a) the average periodic lease charge multiplied by the number of months in the term of the lease and (b) the average periodic depreciation multiplied by the number of months in the lease term.
(Source: P.A. 89-625, eff. 1-1-97.)

(815 ILCS 636/10.25)
Sec. 10.25. Capitalized cost. The amount which, when reduced by the amount of the capitalized cost reduction, equals the adjusted capitalized cost. The capitalized cost includes all items which are capitalized in the lease and after the application of the capitalized cost reduction, amortizes to the residual value by the depreciation portion of the periodic lease payments over the term of the lease. For a single payment lease, the capitalized cost amortizes to the residual value by the depreciation portion of the single lease payment. The capitalized cost may include, without limitation, taxes, registration, license, acquisition, administration, assignment and other fees, and charges for insurance, for a waiver of the contractual obligation to pay the gap amount, for accessories and their installation, for delivering, servicing, repairing, or improving the vehicle, and for other services and benefits incidental to the consumer lease. It also may include, with respect to a vehicle or other property traded in connection with a lease, the unpaid balance of any amount financed under an outstanding vehicle loan agreement or vehicle retail installment contract or the unpaid portion of the early termination obligation under a lease or other obligation of the lessee. The term capitalized cost does not include any lease charge.
(Source: P.A. 89-625, eff. 1-1-97.)

(815 ILCS 636/10.30)
Sec. 10.30. Capitalized cost reduction. Payments made by cash, check, rebates, or similar means that are in the nature of down payments made by the lessee and any net trade-in allowance granted by the lessor at the inception of the consumer lease for the purpose of reducing the capitalized cost. The term capitalized cost reduction does not include any base lease payments due at the inception of the lease.
(Source: P.A. 89-625, eff. 1-1-97.)

(815 ILCS 636/10.35)
Sec. 10.35. Conspicuous. Distinguished from other terms by type size or in some other manner. A term in at least 10-point bold type shall be deemed to be conspicuous for the purposes of this Act.
(Source: P.A. 89-625, eff. 1-1-97.)

(815 ILCS 636/10.40)
Sec. 10.40. Constant yield method.
(a) In the case of a periodic payment lease, the method of determining the lease charge portion of each base lease payment pursuant to which the lease charge for each computational period is earned in advance of that period by multiplying the constant rate implicit in the lease times the balance subject to lease charge as it declines during the lease term. At any given time during the scheduled term of a periodic payment lease, the balance subject to lease charge is the difference between the adjusted capitalized cost and the sum of (i) all depreciation amounts accrued during the preceding computational periods and (ii) the first base lease payment.
(b) In the case of a single payment lease, the method of determining the periodic earning of the lease charge portion of the single lease payment pursuant to which the lease charge for each computational period is earned in advance of that period by multiplying the constant rate implicit in the lease times the balance subject to lease charge as it increases during the lease term. At any given time during the term of a single payment lease, the balance subject to lease charge is determined by subtracting from the residual value the total lease charge scheduled to be earned over the lease term and adding to the difference all lease charges accrued during the preceding computational periods.
(c) In the case of either a periodic payment lease or a single payment lease, the periodic lease charge calculations are based on the assumption that the holder will receive the lease payment or payments on their exact due date or dates and that the lease goes to its full term.
(Source: P.A. 89-625, eff. 1-1-97.)

(815 ILCS 636/10.45)
Sec. 10.45. Consumer lease. A contract, entered into in this State, which transfers the right of possession for use of a vehicle by a natural person primarily for personal, family, or household purposes, for a period of more than one year, for a total contractual obligation not exceeding $25,000, whether or not the lessee has the option to purchase or otherwise become the owner of the vehicle at the expiration of the consumer lease. The term consumer lease does not include the following: an agreement which meets the definition of a credit sale in Regulation Z, 12 C.F.R. Section 226.2(a) or a retail installment transaction as defined by the Motor Vehicle Retail Installment Sales Act, or a lease for agricultural, business, or commercial purposes or one made to an organization. A consumer lease may include the purchase of goods, services, or benefits incidental to the lease, whether or not the purchase price is included in the capitalized cost. Unless expressly provided in the contract, a contract that substantially complies with this Act does not create a security interest in a vehicle as the term "security interest" is defined in subsection 37 of section 1-201 of the Uniform Commercial Code. For the purpose of this definition, "total contractual obligation" is computed on the assumption that the consumer lease is not terminated before the end of the scheduled term, that there is no default, and that the lessee does not exercise any purchase option. "Total contractual obligation" includes the capitalized cost reduction; plus the scheduled lease payments over the term of the lease, or in the case of a single payment lease, the single lease payment; plus any disposition fee or other disposition charges known or calculable at the time the lease is executed.
(Source: P.A. 89-625, eff. 1-1-97.)

(815 ILCS 636/10.50)
Sec. 10.50. Consumer Leasing Act. That Act of Congress codified as 15 U.S.C. 1667 et seq. and regulations promulgated pursuant thereto, as that Act and regulations may be amended from time to time.
(Source: P.A. 89-625, eff. 1-1-97.)

(815 ILCS 636/10.55)
Sec. 10.55. Gap amount. The difference between the amount owed (or which would be owed in the absence of gap protection) by the lessee under the consumer lease in the event of a total loss of the vehicle prior to the end of the lease term occasioned by its theft, physical damage, or other occurrence as specified in the consumer lease and the actual cash value or portion of the actual cash value of the vehicle, actually received by the lessor from the insurance company or from any other person. The term gap amount shall not include any deductible amount applicable to an insurance policy maintained by the lessee or any past due amounts owed by the lessee as of the time of the receipt by the lessor of the insurance proceeds or any other amount due because of the lessee's default.
(Source: P.A. 89-625, eff. 1-1-97.)

(815 ILCS 636/10.60)
Sec. 10.60. Gap protection. A contractual undertaking by the holder or lessor or by a third party to waive or provide that a third person shall pay the gap amount.
(Source: P.A. 89-625, eff. 1-1-97.)

(815 ILCS 636/10.65)
Sec. 10.65. Group credit insurance. Group credit life insurance, group credit accident insurance, group credit accident and health insurance, group disability insurance, or group credit unemployment insurance.
(Source: P.A. 89-625, eff. 1-1-97.)

(815 ILCS 636/10.70)
Sec. 10.70. Holder. The lessor or owner of a vehicle under or subject to a consumer lease and if ownership of the consumer lease is acquired by an assignee, the assignee for the period of the assignee's ownership. The term holder does not include a pledgee of a consumer lease to secure a bona fide obligation secured by the consumer lease or the owner or beneficiary of an interest in a trust that owns consumer leases.
(Source: P.A. 89-625, eff. 1-1-97.)

(815 ILCS 636/10.75)
Sec. 10.75. Lease charge. The charge determined by the lessor to be paid by the lessee for the privilege of making the lease payments as scheduled under a consumer lease. The term lease charge does not include any amount included in the capitalized cost or any delinquency, default, disposition, early termination, collection, or reinstatement charge. The term lease charge does not include the amount, if any, for taxes, registration, license, acquisition, administration, assignment and other fees, and charges for insurance, for accessories or their installation, for delivering, servicing, repairing, or improving the vehicle, and for other goods, benefits, or services incidental to the consumer lease, (a) included in the capitalized cost, (b) paid for separately at lease inception by cash, check, credit card, or similar means, or (c) paid for on a periodic basis in addition to the base lease payment. The lessor may calculate lease charges on any basis.
(Source: P.A. 89-625, eff. 1-1-97.)

(815 ILCS 636/10.80)
Sec. 10.80. Lessee. A natural person who leases a vehicle under a consumer lease. For purposes of Section 15 of this Act, the term also includes a natural person who makes a payment to a lessor as an advance lease payment, deposit, or down payment or who leaves his vehicle with a lessor pending the execution of a consumer lease. The term does not include a person who leases a vehicle primarily for agricultural, business, or commercial use.
(Source: P.A. 89-625, eff. 1-1-97.)

(815 ILCS 636/10.85)
Sec. 10.85. Lessor. A person regularly engaged in the business of leasing or selling vehicles who leases a vehicle under a consumer lease.
(Source: P.A. 89-625, eff. 1-1-97.)

(815 ILCS 636/10.90)
Sec. 10.90. Person. An individual, partnership, corporation, association or other group, however organized.
(Source: P.A. 89-625, eff. 1-1-97.)

(815 ILCS 636/10.95)
Sec. 10.95. Precomputed lease transaction. A consumer lease transaction in which the total of the base lease payments for the term of the lease is established at the inception of the lease, whether or not it is paid at that time, as a sum comprising the total depreciation estimated for the scheduled lease term and the amount of the lease charge computed in advance for the scheduled term of the lease. A disclosure required by the Consumer Leasing Act does not in itself make a lease charge or transaction precomputed.
(Source: P.A. 89-625, eff. 1-1-97.)

(815 ILCS 636/10.100)
Sec. 10.100. Realized value. The greater of (a) the price received by the lessor for disposition of the vehicle, after subtracting all actual and reasonable expenses of sale or (b) insurance proceeds in the event of the total loss or destruction of the vehicle or (c) the highest bona fide offer received by the holder for disposition of the vehicle. However, if the lessor and the lessee agree upon the realized value, the agreed upon amount shall be the realized value. The vehicle's realized value may be determined in the customary wholesale market at the time of disposition of the vehicle.
(Source: P.A. 89-625, eff. 1-1-97.)

(815 ILCS 636/10.105)
Sec. 10.105. Renegotiation. The satisfaction and replacement of an existing consumer lease by a new consumer lease undertaken by the same lessee. The term renegotiation does not include (a) a deferral or extension of one or more periodic lease payments or portions of one or more periodic payments; (b) a consumer lease involving a court proceeding or the settlement of a dispute; or (c) any other agreement or event which does not constitute a "renegotiation" under the Consumer Leasing Act.
(Source: P.A. 89-625, eff. 1-1-97.)

(815 ILCS 636/10.110)
Sec. 10.110. Residual value. The estimated value of the vehicle at the end of the scheduled lease term, used by the lessor in determining the base lease payment, as established by the lessor at the time the lessor and lessee enter into a consumer lease.
(Source: P.A. 89-625, eff. 1-1-97.)

(815 ILCS 636/10.115)
Sec. 10.115. Single payment lease. A consumer lease for which a single payment is required to be paid at the beginning of the lease for the scheduled term of the lease.
(Source: P.A. 89-625, eff. 1-1-97.)

(815 ILCS 636/10.120)
Sec. 10.120. Vehicle or motor vehicle. A motor vehicle as defined in Section 1-146 of the Illinois Vehicle Code.
(Source: P.A. 89-625, eff. 1-1-97.)

(815 ILCS 636/10.125)
Sec. 10.125. Words in the singular include the plural and vice versa, unless otherwise specified. The term "periodic" means "monthly", "weekly", "quarterly", or any other period as specified in the consumer lease.
(Source: P.A. 89-625, eff. 1-1-97.)

(815 ILCS 636/15)
Sec. 15. Payment or trade-in pending execution of consumer lease: refund or return upon non-execution.
(a) If a lessee has made a payment to a lessor pending the execution of a consumer lease, has surrendered possession of a trade-in vehicle, or both, the lessee shall have the right, if the consumer lease application is not approved, to have any trade-in vehicle returned promptly and receive a prompt refund of any payments made. If a lessee leaves a trade-in vehicle with the lessor and the lessor and lessee agree that the parties shall enter into a consumer lease, the lessor shall not sell or transfer the trade-in vehicle until the lessee and the lessor execute a consumer lease.
(b) This Section shall not apply to the sale of a vehicle by a prospective lessee to a prospective lessor under a separate contract or sale if the contract is executed before the parties have consummated a consumer lease, is dated as of the sale date and is signed by the parties. The contract shall provide that the contract price establishes the vehicle's value for purposes of determining the amount the lessor will credit as a "capitalized cost reduction" under any consumer lease subsequently consummated by the parties or as the amount due as stated in subsection (a) of this Section to the lessee for the vehicle in the event the parties fail to consummate a consumer lease within 30 days; that the prospective lessee agrees to leave the contract price on deposit with the prospective lessor pending the consummation of a consumer lease for a vehicle to be ordered from the manufacturer or for a vehicle not yet in production as of the date of the contract; and that 75 days after the sale date, the prospective lessee shall be entitled to payment of the agreed upon price for the vehicle unless within that time the parties have consummated a consumer lease or have agreed to an earlier payment of the price to the prospective lessee.
(Source: P.A. 89-625, eff. 1-1-97.)

(815 ILCS 636/20)
Sec. 20. Total loss notice and waiver of the gap amount.
(a) If the consumer lease provides that the lessee shall be responsible for the gap amount, the consumer lease shall disclose that fact and disclose the obligations for which the lessee would remain liable in the event of a total loss of the vehicle prior to the end of the lease term occasioned by its theft, physical damage, or other occurrence as specified in the consumer lease, using the term "gap amount".
(b) The lessor may waive its contractual right to hold the lessee liable for some or all of the gap amount. This waiver may be granted either without a separate charge to the lessee, or in exchange for the payment by the lessee of a separate charge. Any separate charge for the waiver must be conspicuously disclosed to the lessee.
(c) If the lessor under subsection (b) of this Section offers for a separately stated charge to waive its contractual right to hold the lessee liable for the gap amount, the lease shall also contain a conspicuous notice which shall (1) state that for a separate charge disclosed in the notice the lessor will waive its contractual right to hold the lessee liable for the gap amount and (2) state that the lessee may as an alternative to purchasing a waiver, be able to purchase protection covering the gap amount from a company which has been authorized to do business in this State. Failure to provide the notice as required by this subsection shall invalidate any lease provision which otherwise would obligate a lessee to pay to the holder or lessor, after a total loss of the vehicle occasioned by its theft, physical damage or other occurrence as specified in the consumer lease, any of the items specified in paragraphs (5) and (6) of subsection (b) of Section 45 of this Act. No consumer lease shall be conditioned upon the lessee obtaining vehicle lessee gap protection.
(d) The lessor's waiver of its contractual right to hold the lessee liable for the gap amount may be conditioned upon the receipt by the lessor of (1) all amounts due under the consumer lease as of the date of receipt by the lessor of the insurance proceeds or equivalent amount as specified in the lease or if no such date is specified, as of the date of total loss of the vehicle, (2) an amount from the lessee equal to the amount of the lessee's deductible and any other subtractions from the actual cash value under the lessee's insurance policy, and (3) insurance proceeds from the insurance policy required under the lease or the equivalent amount of the value of the vehicle.
(e) No insurance or other additional license shall be required of lessors who waive or offer to waive their contractual right to hold the lessee liable for the gap amount.
(Source: P.A. 89-625, eff. 1-1-97.)

(815 ILCS 636/25)
Sec. 25. Requirements for a consumer lease.
(a) A consumer lease shall be in writing and signed by the lessor and the lessee.
(b) The printed portion of the consumer lease, other than directions for completion of the consumer lease, shall be printed in a size equal to at least eight-point type. The consumer lease shall contain the following items printed or written in a conspicuous manner:
(1) At the top of the consumer lease, in at least

10-point bold capitalized type, the words "MOTOR VEHICLE LEASE AGREEMENT".

(2) If physical damage or liability insurance

coverage for bodily injury and property damage caused to others is not included in the consumer lease, a notice in at least 10-point bold capitalized type, substantially similar to the following: "NO PHYSICAL DAMAGE OR LIABILITY INSURANCE COVERAGE FOR BODILY INJURY OR PROPERTY DAMAGE CAUSED TO OTHERS IS INCLUDED IN THIS LEASE."

(3) Directly above the acknowledgement permitted by

subsection (c) of this Section to appear above the space reserved for the lessee's signature, a written notice substantially similar to the following:

"NOTICE TO THE LESSEE: This is a lease. You

have no ownership rights in the vehicle unless and until you exercise your option to purchase the vehicle, if this lease contains a purchase option. Do not sign this lease before you read it. Early termination may require you to pay a substantial amount. You are entitled to a completed copy of this lease when you sign it."

(c) The lessor shall deliver to the lessee a completed copy of the consumer lease signed by the lessor. Any acknowledgement by the lessee of delivery of a copy of the consumer lease shall be conspicuous and shall appear directly above the space reserved for the lessee's signature.
(d) The consumer lease shall contain the names of the lessor and the lessee, the place of business of the lessor, the residence or place of business of the lessee as specified by the lessee, and a description of the vehicle, including its make, model year, model, and, if known, the vehicle's identification number or marks.
(e) The consumer lease shall contain the following:
(1) All items required to be disclosed by the

Consumer Leasing Act and, in addition, the following items if the items or substantially similar items are not required to be disclosed by the Consumer Leasing Act.

(2) The capitalized cost, identified as "capitalized

cost", and a descriptive explanation such as "the agreed upon amount determined at lease inception for all items and services included in the lease".

(3) Any capitalized cost reduction, using the term

"capitalized cost reduction".

(4) The adjusted capitalized cost, using the term

"adjusted capitalized cost" and a descriptive explanation, as applicable, such as "the agreed upon amount which serves as the basis for determining the base lease payment. If you are not in default, this amount plus any applicable early termination charges determines your maximum early termination obligation".

(5) If the lessee is not permitted to terminate the

lease at any time, the consumer lease shall contain a conspicuous statement setting forth any prohibitions upon the lessee's ability to terminate the consumer lease at any time before the end of the scheduled term.

(6) The vehicle's residual value, using the term

"residual value".

(f) (1) (A) Any insurance for which a charge is included

in the consumer lease shall be issued by an insurance company authorized to do that kind of insurance business in this State.

(B) The lessee shall have the privilege of

purchasing the insurance from an agent or broker of the lessee's own selection and of selecting an insurance company acceptable to the lessor provided, however, that the inclusion of the insurance premium in the consumer lease when the lessee selects the agent, broker, or company shall be optional with the lessor and in such case the lessor or assignee shall have no obligation to send or cause to be sent to the lessee a copy of the insurance policy.

(2) If the policy of liability insurance or other

insurance on the vehicle is canceled, any unearned insurance premium refund received by the holder shall be either (i) refunded to the lessee or (ii) credited, together with the unearned portion of the lease charge applicable thereto, to the lessee's obligations, including, without limitation, to the final maturing lease payments or, at the holder's option, to the obligations of the lessee upon early or scheduled termination except to the extent applied toward payment for similar insurance protecting the interests of the lessee and the holder or either of them, provided that no such credit or refund need be made if the amount thereof would be less than one dollar.

(3) The amount, if any, included as a charge for

group credit insurance, liability insurance, or other insurance on the vehicle shall not exceed the premiums permitted by law for the insurance. If the group credit or other insurance is canceled, the refund for unearned insurance premiums received by the holder shall be either (i) refunded to the lessee or (ii) credited, together with the unearned portion of the lease charge applicable thereto, either to the lessee's obligations, including, without limitation, to the final maturing lease payments or, at the holder's option, to the obligations of the lessee upon early or scheduled termination, provided that no such credit or refund need be made if the amount thereof would be less than one dollar.

(g) If the lessee is obligated under the consumer lease to maintain insurance on the vehicle and if subsequent to the execution of the consumer lease the lessee fails to maintain the required insurance, the holder, at its option, may buy insurance insuring substantially the same risks for either the interest of the lessee and the holder or the interest of either of them. Any amount paid by the holder for insurance may be the subject of a lease charge from the date the amount was paid by the holder, as though the amount was part of the capitalized cost, shall be subject to the default provisions of the consumer lease and shall be repayable by the lessee to the lessor as provided in the consumer lease. Nothing in this subsection shall prevent the holder from pursuing any other remedy for default set forth in the consumer lease or provided by law.
(h) (1) The holder may, if the consumer lease so provides, collect a late charge on each lease payment in default for a period of 10 days in the amount or amounts agreed to in the consumer lease.
(2) The holder may not assess or collect a late

charge under paragraph (1) of this subsection when the only delinquency is late charges assessed on an earlier lease payment or payments.

(3) The consumer lease may provide that in the event

of default by the lessee, the lessee shall pay collection costs, court costs, and, where the consumer lease is referred to an attorney not a salaried employee of the holder for collection, reasonable attorneys' fees.

(i) No consumer lease shall be signed by any party thereto when it contains blank spaces to be filled in after it has been signed except that, if delivery of the vehicle is not made at the time of the execution of the consumer lease, the vehicle's identifying numbers or marks or similar information and the due date of the first payment may be inserted in the consumer lease after its execution. The lessee's written acknowledgement, conforming to the requirements of subsection (c) of this Section, of delivery of a copy of the consumer lease shall be conclusive proof of the delivery of a copy of the consumer lease and of compliance with this subsection in any action or proceeding by or against the holder, lessor, or an assignee of the consumer lease without knowledge to the contrary at the time of the assignment.
(j) Notwithstanding any contrary provision of this Act or other laws of this State, (a) a holder may purchase, sell, or otherwise acquire or transfer an interest in a consumer lease or a vehicle subject to a consumer lease, on such terms and conditions and for such price as may be mutually agreed upon, and (b) no filing of the sale or transfer, no notice to the lessee of the sale or transfer, and no requirement that the holder be deprived of dominion over payments due under the consumer lease or over the vehicle if repossessed by or returned to the holder shall be necessary to the validity of a written sale or transfer of a consumer lease as against creditors, subsequent purchasers, pledgees, mortgagees, or encumbrancers of the holder.
(k) Unless the lessee has notice of actual or intended sale or transfer of a consumer lease, payment thereunder made by the lessee to the last known holder of the consumer lease shall be binding upon all subsequent holders or assignees. A person who sells or transfers a lease and thereafter receives payment from the lessee shall forward the payment in the form in which it was received to the person to whom the lease had been sold or transferred, unless the person to whom the lease has been sold or transferred agrees in writing that the person who sells or transfers the lease may retain the payment.
(l) (1) Upon written request from the lessee, the holder shall give or forward to the lessee a written statement of the dates and amounts of the periodic lease payments that have been received by the holder under the consumer lease and the total amount of the remaining periodic lease payments. Any amounts in the statement that are estimated shall be identified as estimated. A lessee shall be given a written receipt for any payment made in cash.
(2) Upon written request from a lessee who is then

entitled to terminate the consumer lease early, the holder shall give or forward to the lessee a written statement of the lessee's projected early termination obligation under the consumer lease without consideration on the value of the vehicle.

(3) No charge shall be imposed on the lessee for

preparation by the holder of the lease of a single statement under paragraph (1) or (2) in a 12-month period. A holder may impose a reasonable fee, not to exceed $20 per statement, for the preparation of additional early termination statements in a 12-month period, provided that the charge has been disclosed to the lessee either orally or in writing.

(m) No consumer lease shall contain any of the following provisions:
(1) In the absence of the lessee's default, the

holder may, arbitrarily and without reasonable cause, accelerate the maturity of any part or all of the amount owing thereon.

(2) A power of attorney is given to confess judgment

or an assignment of wages is given.

(3) The lessee waives any right of action against the

holder for any illegal act committed in the collection of payments under the consumer lease or in the repossession of the vehicle.

(4) The lessee executes a power of attorney

appointing the holder or other person acting on behalf of the holder as the lessee's agent in collection of payments under the consumer lease or in the repossession of the vehicle, provided, however, that this paragraph shall not prohibit the inclusion in a consumer lease of a limited power of attorney or other provision authorizing the holder to execute in the lessee's name any proofs of insurance claims or losses, titling and registration documents, odometer statements, or for any other purpose properly associated with the lease transaction or to endorse the lessee's name on any insurance settlement or premium, rebate draft, refund, or check.

(5) The holder is relieved from liability for any

legal remedy which the lessee may have had against the holder under the consumer lease, or any separate instrument executed in connection therewith.

(6) The lessee waives any provision of this Act.
(n) Any provision prohibited by this Act shall be unenforceable but shall not otherwise affect the validity of a consumer lease.
(Source: P.A. 89-625, eff. 1-1-97.)

(815 ILCS 636/30)
Sec. 30. Security interest prohibited.
(a) No consumer lease or other document executed by the lessee in connection therewith shall provide for the creation of a security interest in any personal or real property of the lessee to secure the payment of the obligations arising from the consumer lease. This prohibition shall not apply to (1) the taking of a security deposit, advance lease payment, or other prepayment by cash, credit card, check, or similar means; (2) the retention or exercise by a lessor of a right of set off; or (3) the retention of a security interest in the vehicle or in proceeds, cancellation refunds, or other rights of the lessee under the contract issued with respect to the vehicle or lease, including, without limitation, insurance contracts, gap protection contracts, repair contracts, and extended warranty or service contracts.
(b) A security interest taken in violation of this Section shall be void but shall not otherwise affect the validity of a consumer lease.
(Source: P.A. 89-625, eff. 1-1-97.)

(815 ILCS 636/35)
Sec. 35. Notice of lessee's default and right to cure. After a lessee has been in default for 10 days solely by reason of the lessee's failure to make a timely lease payment and any applicable late charges, the holder may declare the lessee to be in default and may send the lessee a notice of default. A lessee who has been in default solely by reason of the lessee's failure to make a timely lease payment and any applicable late charges and who has not previously been afforded the right to cure the default shall be entitled to cure the default. If the lessee is entitled to cure the default the notice shall contain a conspicuous statement that the lessee is entitled to cure the default, setting forth the dollar amount necessary to cure the default, the date by which payment must be made and the name, address, and telephone number of the holder from which information may be obtained regarding the cure. This Section shall not apply to any default other than the lessee's failure to make a timely lease payment and any applicable late charges.
(Source: P.A. 89-625, eff. 1-1-97.)

(815 ILCS 636/37)
Sec. 37. Military personnel in military service; termination of lease.
(a) In this Act:
"Military service" means any full-time training or duty, no matter how described under federal or State law, for which a service member is ordered to report by the President, Governor of a state, commonwealth, or territory of the United States, or other appropriate military authority.
"Motor vehicle" means any automobile, car minivan, passenger van, sport utility vehicle, pickup truck, or other self-propelled vehicle not operated or driven on fixed rails or track.
"Service member" means a resident of Illinois who is a member of any component of the U.S. Armed Forces or the National Guard of any state, the District of Columbia, a commonwealth, or a territory of the United States.
(b) Any service member who enters military service for a period of not less than 180 days, or the spouse of that service member, may terminate any motor vehicle lease that meets both of the following requirements:
(1) The lease is entered into on or after the

effective date of this amendatory Act of the 94th General Assembly.

(2) The lease is executed by or on behalf of the

service member who has entered military service.

(c) Termination of the motor vehicle lease shall not be effective until:
(1) the service member who has entered military

service, or the service member's spouse, gives the lessor by certified mail, return receipt requested, a notice of the intention to terminate the lease together with a copy of the orders calling the service member to military service and of any orders further extending the service member's period of service; and

(2) the motor vehicle subject to the lease is

returned to the custody or control of the lessor not later than 15 days after the delivery of the written notice.

(d) Lease amounts unpaid for the period preceding the effective date of the lease's termination shall be paid on a prorated basis. The lessor may not impose an early termination charge, but any taxes, costs of summons, and title or registration fees and any other obligation and liability of the lessee under the terms of the lease, including reasonable charges to the lessee for excess wear, use, and mileage, that are due and unpaid at the time of the lease's termination shall be paid by the lessee.
(e) The lessor shall refund to the lessee lease amounts paid in advance for a period after the effective date of the lease's termination within 30 days after the effective date of the lease's termination.
(f) Upon application by the lessor to a court before the effective date of the lease's termination, relief granted by this Section may be modified as justice and equity require.
(g) A violation of this Section constitutes a civil rights violation under the Illinois Human Rights Act.
All proceeds from the collection of any civil penalty imposed under this subsection shall be deposited into the Illinois Military Family Relief Fund.
(Source: P.A. 97-913, eff. 1-1-13.)

(815 ILCS 636/40)
Sec. 40. Establishment of realized value at lease termination when purchase option not exercised.
(a) If a consumer lease is terminated early and the lessee is not in default and does not exercise a purchase option or if the lessee's liability at the scheduled end of the lease term is based upon the vehicle's residual value and the lessee does not exercise a purchase option, the holder shall act in a commercially reasonable manner when disposing of the vehicle or obtaining cash bids for the purpose of establishing the realized value of the vehicle. The realized value shall be final and binding upon the parties and shall be used as the realized value in determining the lessee's liability at early termination or at the scheduled end of the lease term. Nothing in this Section shall be deemed to prohibit the lessee and the lessor from agreeing upon the vehicle's realized value or the method of determining the vehicle's realized value, in which case the value agreed upon shall be final and binding upon the parties and shall be used as the realized value in determining the lessee's liability at early termination or at the scheduled end of the lease term.
(b) In the event of a total loss of the vehicle prior to the end of the lease term occasioned by its theft, physical damage, or other occurrence as specified in the consumer lease, the realized value will be deemed to be the sum of the amount received by the holder from the lessee's insurance company or from any other party in payment of the loss and the amount received by the holder of the lessee's deductible under the lessee's insurance policy.
(Source: P.A. 89-625, eff. 1-1-97.)

(815 ILCS 636/45)
Sec. 45. Restriction on early termination liability.
(a) The lessee shall have the right to terminate the consumer lease at any time after the lessee has made 12 full periodic lease payments for which lease charges have been accrued by the holder or, in the case of a single payment lease, at the expiration of 12 months from the consummation of the lease. Nothing in this Section shall be deemed to prohibit the holder from permitting the lessee to terminate the consumer lease before the expiration of 12 months.
(b) If a consumer lease is terminated early and there is no purchase option or the lessee does not exercise a purchase option, the lessee's early termination obligation may not exceed an amount equal to the sum of the following:
(1) Any unpaid lease payments that accrued through

the date of early termination.

(2) Any other unpaid amounts, other than excess

mileage charges, arising under the terms of the lease.

(3) Any official fees and taxes imposed in connection

with lease termination.

(4) A disposition fee in an amount set forth in the

consumer lease.

(5) The reasonable costs of retaking, storing,

preparing for sale, and selling the vehicle, including reasonable attorneys' fees and collection and court costs incurred by the lessor in recovering or securing possession of the vehicle.

(6) The amount, if any, by which (i) the balance

subject to lease charge plus the lease charge earned in advance for the computational period in which the early termination occurs, calculated in accordance with the constant yield method or any other generally accepted lease accounting method exceeds (ii) the realized value of the vehicle.

(7) Any other early termination charge expressly

disclosed in the consumer lease.

(c) As an alternative to the constant yield and other generally accepted lease accounting methods of determining the depreciation amounts accrued through the date of early termination of a precomputed lease transaction, those amounts may be determined under paragraph (6) of subsection (b) of this Section by using a lease provision under which the lease charge is calculated on the adjusted capitalized cost for the time outstanding according to a generally accepted actuarial method.
(d) This Section does not limit or restrict the manner of calculating the lessee's early termination obligation, whether by way of unamortized capitalized cost, discounted present value of remaining lease payments, multiples of monthly payments, or otherwise.
(e) Any refundable security deposit or advance lease payment held by the holder may be retained by the holder or lessor and shall be credited against the lessee's early termination obligation. The amount of the security deposit or advance lease payment in excess of the amount of the lessee's early termination obligation shall be returned to the lessee. The holder or lessor is not obligated to pay interest to the lessee on the security deposit.
(Source: P.A. 89-625, eff. 1-1-97.)

(815 ILCS 636/50)
Sec. 50. Restriction on the reporting of early terminations. The holder shall not report the voluntary early termination of a consumer lease to a consumer reporting agency as a default unless the lessee fails to satisfy the lessee's early termination obligations within the time periods set forth in the consumer lease.
(Source: P.A. 89-625, eff. 1-1-97.)

(815 ILCS 636/55)
Sec. 55. Assessment of excess wear and damage to the vehicle.
(a) The consumer lease shall contain a clause complying with the Consumer Leasing Act which describes the standards for determining excess wear and damage to the vehicle for which the lessee will be liable. Upon the lessee's exercise of a purchase option, the holder may not charge, receive, or collect a charge for excess wear and damage to the vehicle. The holder may not prohibit the lessee from being present at an inspection for excess wear and damage.
(b) No later than 30 days after the return of the vehicle, the holder shall present an itemized bill to the lessee by hand delivery at any location or by first class mail or recognized courier service to the address on the holder's records. The itemized bill shall consist of a listing of the items of excess wear and damage and the amounts to be paid by the lessee. An itemized bill may be comprised of separate documents delivered or mailed separately. An itemized bill may also include identified charges for excess mileage and other amounts due under the lease. Nothing herein shall require the holder to send an itemized bill if the holder does not wish to collect an excess wear and damage charge. Nothing herein shall limit the lessee's obligation for a charge for excess mileage or prohibit an agreement between the lessee and the holder relating to wear and damage if such agreement is consistent with the rights given to the lessee hereunder. In addition, nothing herein shall limit the lessee's liability to holder for odometer rollbacks or obscured or concealed structural or safety damage discovered by the holder after the return of the vehicle or after the lessee receives an itemized bill.
(Source: P.A. 89-625, eff. 1-1-97.)

(815 ILCS 636/60)
Sec. 60. Satisfaction of consumer lease. After the payment of all sums for which the lessee is obligated under a consumer lease and upon the lessee's written request, the holder shall mail to the lessee at the lessee's last known address documentation to indicate payment in full. This documentation shall not operate to release the lessee from liability for events discovered by the holder subsequent to the mailing of the documentation. Except as otherwise set forth in Section 55, this documentation shall not operate to release the lessee from liability for events for which the lessee would be liable for if discovered by the lessor subsequent to the mailing of the documentation.
(Source: P.A. 89-625, eff. 1-1-97.)

(815 ILCS 636/65)
Sec. 65. Renegotiations and extensions.
(a) The disclosure requirements of Section 25 of this Act apply to the renegotiation of a consumer lease. A renegotiation does not constitute a transaction subject to warranty or other provisions that apply to the sale of used vehicles under the laws of this State.
(b) The disclosure requirements of Section 25 of this Act do not apply to an extension of a consumer lease of six months or less.
(Source: P.A. 89-625, eff. 1-1-97.)

(815 ILCS 636/70)
Sec. 70. Preservation of claims and defenses. No lessor shall take or receive a consumer lease which fails to contain the following provision in at least 10-point, bold-faced type:

CLAIMS AND DEFENSES WHICH (1) THE LESSEE COULD ASSERT AGAINST THE LESSOR OF THE VEHICLE LEASED PURSUANT HERETO AND (2) ARE APPARENT ON THE FACE OF THE CONSUMER LEASE. RECOVERY BY THE LESSEE SHALL NOT EXCEED AMOUNTS PAID BY THE LESSEE HEREUNDER."

(Source: P.A. 89-625, eff. 1-1-97.)

(815 ILCS 636/75)
Sec. 75. Enforcement.
(1) The Attorney General or the State's Attorney of any county in this State may bring an action in the name of the State against a person to restrain and prevent any violation of this Act. In the enforcement of this Act, the Attorney General or the State's Attorney may accept an assurance of discontinuance of any act or practice deemed in violation of this Act, from any person engaging in or who has engaged in that act or practice. Failure to perform the terms of the assurance constitutes prima facie proof of a violation of this Act.
(2) A holder or lessor may not be held liable in an action brought under this Act for a violation of this Act that was unintentional and resulted from a bona fide error notwithstanding the maintenance of procedures reasonably adapted to avoid error. Examples of bona fide errors include, but are not limited to, clerical errors, calculation errors, computer malfunctions, and programming errors, except that an error of legal judgment with respect to a person's obligations under this Act is not a bona fide error.
(3) An action shall not be brought under this Act more than 2 years after the occurrence of the act, method, or practice which is the subject of the action.
(4) This Act applies only to consumer leases that are both entered into and in which the vehicle is returned within this State.
(Source: P.A. 89-625, eff. 1-1-97.)

(815 ILCS 636/85)
Sec. 85. Supplementary general principles of law applicable. Unless displaced by the particular provisions of this Act, other statutes of this State applicable to personal property leases and the principles of law and equity, including the law relative to capacity to contract, principal and agent, estoppel, fraud, misrepresentation, duress, coercion, mistake, bankruptcy, or other validating or invalidating cause supplement its provisions. In the event of an inconsistency between another statute of this State applicable to personal property leases and this Act, the provisions of this Act shall control.
(Source: P.A. 89-625, eff. 1-1-97.)

(815 ILCS 636/90)
Sec. 90. Construction against implicit repeal. This Act being a general Act intended as a unified coverage of its subject matter, no part of it shall be construed to be impliedly repealed by subsequent legislation if that construction can reasonably be avoided.
(Source: P.A. 89-625, eff. 1-1-97.)

(815 ILCS 636/95)
Sec. 95. Severability. The provisions of this Act are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 89-625, eff. 1-1-97.)

(815 ILCS 636/999)
Sec. 999. Effective date. This Act takes effect January 1, 1997.
(Source: P.A. 89-625, eff. 1-1-97.)



815 ILCS 637/ - Music Licensing Fees Act.

(815 ILCS 637/1)
Sec. 1. Short title. This Act may be cited as the Music Licensing Fees Act.
(Source: P.A. 89-114, eff. 1-1-96.)

(815 ILCS 637/5)
Sec. 5. Definitions. As used in this Act:
"Copyright owner" means the owner of a copyright of a nondramatic musical or similar work recognized and enforceable under the copyright laws of the United States under Title 17 of the United States Code, P. L. 94-553 (17 U.S.C. 101 et seq.).
"Performing rights society" means an association or corporation that licenses the public performance of nondramatic musical works on behalf of copyright owners, such as the American Society of Composers, Authors and Publishers (ASCAP), Broadcast Music, Inc. (BMI), and SESAC, Inc.
"Proprietor" means the owner of a retail establishment, restaurant, inn, bar, tavern, or any other similar place of business located in this State in which the public may assemble and in which nondramatic musical works may be performed, broadcast, or otherwise transmitted.
"Royalty" or "royalties" means the license fees payable by a proprietor to a performing rights society for the public performance of nondramatic musical works.
(Source: P.A. 89-114, eff. 1-1-96.)

(815 ILCS 637/10)
Sec. 10. Licensing negotiations.
No performing rights society shall enter into, or offer to enter into, a contract for the payment of royalties by a proprietor unless at the time of the offer, or any time thereafter, but no later than 72 hours prior to the execution of that contract, it provides to the proprietor, in writing, the following:
(1) A schedule of the rates and terms of royalties under the contract;
(2) Upon the request of the proprietor, the opportunity to review the most current available list of the members or affiliates represented by the society; and
(3) Notice that it will make available, upon written request of any proprietor, at the sole expense of the proprietor, the most current available listing of the copyrighted musical works in the performing rights society's repertory, provided that the notice shall specify the means by which such information can be secured.
(Source: P.A. 89-114, eff. 1-1-96.)

(815 ILCS 637/15)
Sec. 15. Royalty contract requirements.
Every contract for the payment of royalties between a proprietor and a performing rights society executed in this State shall be:
(1) In writing;
(2) Signed by the parties;
(3) Written to include, at a minimum, the following information:
(A) The proprietor's name and business address and

the name and location of each place of business to which the contract applies;

(B) The name of the performing rights society;
(C) The duration of the contract; and
(D) The schedule of rates and terms of the royalties

to be collected under the contract, including any sliding scale or schedule for any increase or decrease of rates for the duration of the contract.

(Source: P.A. 89-114, eff. 1-1-96.)

(815 ILCS 637/20)
Sec. 20. Improper licensing practices. No performing rights society or any agent or employee thereof shall collect, or attempt to collect, from a proprietor licensed by that performing rights society, a royalty payment except as provided in a contract executed pursuant to the provisions of this Act.
(Source: P.A. 89-114, eff. 1-1-96.)

(815 ILCS 637/25)
Sec. 25. Investigations. Nothing in this Act shall be construed to prohibit a performing rights society from conducting investigations to determine the existence of music use by a proprietor or informing a proprietor of the proprietor's obligation under the federal Copyright Law, Title 17 of the United States Code.
(Source: P.A. 89-114, eff. 1-1-96.)

(815 ILCS 637/30)
Sec. 30. Remedies; injunction. Any person who suffers a violation of this Act may bring an action to recover actual damages and reasonable attorney's fees and seek an injunction or any other available remedy.
(Source: P.A. 89-114, eff. 1-1-96.)

(815 ILCS 637/35)
Sec. 35. Remedies cumulative. The rights, remedies, and prohibitions contained in this Act shall be in addition to and cumulative of any other right, remedy, or prohibition accorded by common law, or State or federal law and nothing contained herein shall be construed to deny, abrogate, or impair any such common law or statutory right, remedy, or prohibition.
(Source: P.A. 89-114, eff. 1-1-96.)

(815 ILCS 637/40)
Sec. 40. Exceptions. This Act shall not apply to contracts between copyright owners or performing rights societies and broadcasters licensed by the Federal Communications Commission, or to contracts with cable operators, programmers, or other transmission services. Nor shall this Act apply to musical works performed in synchronization with an audio/visual film or tape, or to the gathering of information for determination of compliance with or activities related to the enforcement of Sections 16-7 and 16-8 of the Criminal Code of 1961 or the Criminal Code of 2012.
(Source: P.A. 97-1150, eff. 1-25-13.)

(815 ILCS 637/99)
Sec. 99. Effective date. This Act takes effect January 1, 1996.
(Source: P.A. 89-114, eff. 1-1-96.)



815 ILCS 640/ - Personal Injury Representation Agreement Act.

(815 ILCS 640/0.01) (from Ch. 29, par. 70)
Sec. 0.01. Short title. This Act may be cited as the Personal Injury Representation Agreement Act.
(Source: P.A. 86-1324.)

(815 ILCS 640/1) (from Ch. 29, par. 71)
Sec. 1. Any person who makes an agreement with any other person to represent him in his claim for settlement of a personal injury claim within 5 days after the occurrence which gave rise to the claim may, within a 10 day period after the occurrence elect to avoid the agreement by notifying the other person in writing of the election by registered or certified mail, return receipt requested.
The person undertaking the representation of the injured party by such an agreement must, at the time of the agreement, furnish the party with whom the agreement is made a copy of the agreement and the address to which the notice may be sent and a copy of this Act, and obtain written acknowledgement of receipt of such from the party represented. If he fails to do so, the 10 day period provided for in this Act does not commence to run until the agreement, address and a copy of this Act are furnished.
(Source: P.A. 81-1125.)



815 ILCS 645/ - Physical Fitness Services Act.

(815 ILCS 645/1) (from Ch. 29, par. 51)
Sec. 1. Short title. This Act shall be known and may be cited as the "Physical Fitness Services Act".
(Source: P.A. 82-346.)

(815 ILCS 645/2) (from Ch. 29, par. 52)
Sec. 2. Definitions.
(a) "Physical fitness center" or "center" means any person or business entity offering physical fitness services to the public.
(b) "Physical fitness services" or "services" includes instruction, training or assistance in physical culture, bodybuilding, exercising, weight reducing, figure development, judo, karate, self-defense training, or any similar activity; use of the facilities of a physical fitness center for any of the above activities; or membership in any group formed by a physical fitness center for any of the above purposes.
(c) "Basic physical fitness services" means access or membership to the physical fitness center and the use of the equipment and facilities as well as any classes, programs or physical fitness services offered by the physical fitness center as provided under subsection (b) of this Section, which are allowed for or provided as part of the membership fee or package, and excluding optional physical fitness services and any non-physical fitness services which may be offered by the physical fitness center.
(d) "Optional physical fitness services" means additional goods or physical fitness services offered by the physical fitness center which are not part of the membership package or contract but are available for additional cost and includes, but are not limited to, personal training services, physical fitness, wellness or exercise classes, nutritional counseling, weight reduction, court time, privileges to use other physical fitness centers, and use of specialized physical fitness equipment or facilities such as rock climbing walls or aquatic facilities.
(e) "Personal training services" means services performed for a fee by a personal trainer or fitness instructor for individuals or groups relating to developing, monitoring or supervising physical training, exercise or fitness programs, education and instruction regarding the use of exercise equipment or techniques, or rendering advice relating to any of the aforementioned subjects or related issues such as diet.
(f) "Non-physical fitness services" means services or amenities offered by the physical fitness center which are not directly related to physical fitness activities and which are not included in the price of membership to the physical fitness center and includes, but are not limited to, locker fees, spa treatments, massage, tanning, personal grooming services, laundry fees, room rental, parking, food and beverage, vitamins, nutritional supplements, shoes, clothing, clothing apparel, and sports or exercise equipment.
(Source: P.A. 94-663, eff. 1-1-06; 94-687, eff. 11-3-05.)

(815 ILCS 645/3) (from Ch. 29, par. 53)
Sec. 3. Applicability. (a) Except as provided in Section 14, governmental and not-for-profit entities are exempt from the requirements of this Act.
(b) The provisions of this Act are not exclusive, and do not exempt any contract for physical fitness services, nor the parties thereto, from any other applicable law, nor prohibit the enforcement by any person of any right otherwise provided by law.
(Source: P.A. 84-414; 84-729.)

(815 ILCS 645/4) (from Ch. 29, par. 54)
Sec. 4. Contract requirements: written contract. Every contract for physical fitness services shall be in writing and shall be subject to this Act. All provisions, requirements and prohibitions which are mandated by this Act shall be contained in the written contract before it is signed by the customer. A copy of the written contract shall be given to the customer at the time the customer signs the contract. Physical fitness centers shall maintain original copies of all contracts for services for as long as such contracts are in effect and for a period of 3 years thereafter.
(Source: P.A. 84-850.)

(815 ILCS 645/5) (from Ch. 29, par. 55)
Sec. 5. Contract requirements: disclosure of costs. Every contract for physical fitness services shall set forth the customer's total payment obligation for services to be received pursuant to the contract.
(Source: P.A. 82-346.)

(815 ILCS 645/6) (from Ch. 29, par. 56)
Sec. 6. Contract requirements: cancellation and refund. (a) Every contract for physical fitness services shall provide that: (1) the contract may be cancelled by the customer within 3 business days after the first business day after the contract is signed by the customer, and that all monies paid pursuant to said contract shall be refunded to the customer. For the purposes of this Section, business day shall mean any day on which the facility is open for business. A customer purchasing a plan at a facility which has not yet opened for business at the time the contract is signed, or who does not purchase a contract at an existing facility, shall have seven calendar days in which to cancel the contract and receive a full refund of all monies paid. The customer's rights to cancel described herein are in addition to any other contract rights or remedies provided by law; (2) in the event of the relocation of a customer's residence to farther than 25 miles from the center's facilities, and upon the failure of the original center to designate a center, with comparable facilities and services within 25 miles of the customer's new residence, which agrees to accept the original center's obligations under the contract, the customer may cancel the contract and shall be liable for only that portion of the charges allocable to the time before reasonable evidence of such relocation is presented to the center, plus a reasonable fee if so provided in the contract, but such fee shall not exceed 10% of the unused balance, or $50, whichever is less; and (3) if the customer, because of death or disability, is unable to use or receive all services contracted for, the customer, or his estate as the case may be, shall be liable for only that portion of the charges allocable to the time prior to death or the onset of disability. The center shall in such event have the right to require and verify reasonable evidence of such death or disability.
(b) Every contract for physical fitness services shall provide that notice of cancellation pursuant to subsection (a) of this Section shall be made in writing and delivered by certified or registered mail to the center at the address specified in the contract. All refunds to which a customer or his estate is entitled shall be made within 30 days of receipt by the center of the cancellation notice.
(Source: P.A. 84-850.)

(815 ILCS 645/7) (from Ch. 29, par. 57)
Sec. 7. Contract requirements: planned centers. Every contract for physical fitness services at a planned physical fitness center or a center under construction shall further provide that, in the event that the facilities and services contracted for are not available within 12 months from the date the contract is entered into, or within 3 months of a date specified in the contract, whichever is earlier, the contract may be cancelled at the option of the customer, and all payments refunded within 30 days of receipt by the center of the cancellation notice.
(Source: P.A. 82-346.)

(815 ILCS 645/8) (from Ch. 29, par. 58)
Sec. 8. Prohibited contract provisions.
(a) No contract for basic physical fitness services shall require payment of a total amount in excess of $2500 per year, and every such contract must so provide in writing; except that this limit shall not apply to any contract for: (1) family or couple memberships, or (2) group memberships, where the purchaser is a corporation or other business entity or any social, fraternal or charitable organization not created for the purpose of encouraging this contractual arrangement.
(b) No contract for family or couple memberships for basic physical fitness services shall require payment in excess of $2,500 per year per person covered under the membership.
(c) No contract for physical fitness services shall require payments or financing over a period in excess of 3 years from the date the contract is entered into, nor shall the term of any such contract be measured by the life of the customer. The initial term of services to be rendered under the contract may not extend over a period of more than 2 years from the date the parties enter into the contract; provided that the customer may be given an option to renew the contract for consecutive periods of not more than one year each for a reasonable consideration not less than 10% of the cash price of the original membership.
(d) No contract for physical fitness services shall require or entail the execution of any note by the customer which, when separately negotiated, will cut off as to third parties any right of action or defense which the customer may have against the physical fitness center. No right of action or defense arising out of a contract for physical fitness services which the customer has against the center shall be cut off by assignment of the contract whether or not the assignee acquires the contract in good faith and for value. Such an assignee is not a holder in due course.
(Source: P.A. 94-663, eff. 1-1-06; 94-687, eff. 11-3-05.)

(815 ILCS 645/9) (from Ch. 29, par. 59)
Sec. 9. General provisions.
(a) All contracts for basic physical fitness services which may be in effect between the same center and the same customer, the terms of which overlap for any period, shall be considered as one contract for the purposes of this Act. No physical fitness center may sell, induce, or permit any purchaser of basic physical fitness services to become obligated directly or contingently under more than one contract for services at the same time for purposes of avoiding the provisions of this Act.
(b) Any waiver by the customer of the provisions of this Act shall be void and unenforceable.
(c) Any contract for physical fitness services which does not comply with the applicable provisions of this Act shall be void and unenforceable.
(d) If any court finds, as a matter of law, that a contract or any provision thereof was unconscionable when made, the court may refuse to enforce the contract, enforce the remainder of the contract without the unconscionable provision, or limit the application of any unconscionable provision to avoid an unconscionable result.
(Source: P.A. 94-687, eff. 11-3-05.)

(815 ILCS 645/10) (from Ch. 29, par. 60)
Sec. 10. Prohibited acts. (a) Unfair or deceptive acts and practices are prohibited, including but not limited to: use of coercive sales tactics; misrepresentation of the quality, benefits or nature of services; misrepresentation of the qualifications or numbers of personnel, or the present or maximum number of customers who may contract to use the facilities of the center; or misrepresentation of the skills or abilities of any customer or potential customer.
(b) Any contract for physical fitness services entered into in reliance upon any false, fraudulent, or misleading information, representation, notice, or advertisement of the physical fitness center or any of its employees or agents shall be void and unenforceable.
(Source: P.A. 82-346.)

(815 ILCS 645/11) (from Ch. 29, par. 60.1)
Sec. 11. Enforcement by customer. Any customer injured by a violation of this Act may bring an action for the recovery of damages. Judgment may be entered for 3 times the amount at which the actual damages are assessed, plus costs and reasonable attorneys' fees.
(Source: P.A. 82-346.)

(815 ILCS 645/12) (from Ch. 29, par. 60.2)
Sec. 12. Enforcement by Attorney General. All remedies, penalties and authority granted to the Attorney General by the "Consumer Fraud and Deceptive Business Practices Act", approved July 24, 1961, as now or hereafter amended, shall be available to him for the enforcement of this Act, and Sections 3, 4, 5, 6, 6.1, 7 and 10 of that Act are hereby incorporated by reference into this Act. In addition, in any action brought by the Attorney General to enforce this Act, the court may order that persons who incurred actual damages be awarded 3 times the amount at which actual damages are assessed.
(Source: P.A. 96-328, eff. 8-11-09.)

(815 ILCS 645/13) (from Ch. 29, par. 60.3)
Sec. 13. Preopening sales escrow. (a) All moneys received by a physical fitness center pursuant to contracts for physical fitness services prior to the full operation of such center shall be placed in escrow. Such funds shall be kept and maintained in an account separate and apart from any account maintained for the physical fitness center's use or for use in the construction or operation of the physical fitness center or for the payment or benefit of employees of the physical fitness center. Such escrow account shall be established in a bank or trust company doing business in this State.
(b) The escrow account shall provide that the purpose of the account is to protect customers in the event that the physical fitness center fails to substantially complete and open the facility within one year following establishment of the account. Any customer who has paid money which is on deposit in the escrow account may maintain a representative action to close the account and to release such moneys pro rata to all customers similarly situated if such physical fitness center has not been substantially completed and opened within one year of establishment of the account.
(c) A monthly statement of the escrow account is to be furnished to customers who have advanced funds or obligations until such account is closed in accordance with this Section.
(d) The escrow account shall be released by the escrow agent to the physical fitness center not less than thirty days nor more than sixty days following the completion of construction of the proposed physical fitness center as evidenced by (1) a certificate of an architect licensed in this State or a certificate of occupancy issued by the municipality or county where the physical fitness center is located, and (2) a contractor's statement and waivers of liens as to all suppliers of materials and services for the construction of the physical fitness center.
(e) In lieu of the escrow required by this Section, the physical fitness center may furnish such evidence as the Attorney General may require, executed under penalty of perjury by an officer or owner of the physical fitness center, which reasonably demonstrates sufficient financial responsibility to enable the physical fitness center to satisfy all possible claims in the event that the facility or services are not timely provided. In determining whether the physical fitness center has the requisite financial responsibility, the Attorney General may consider the operating and business history and reputation of the physical fitness center and its management within and without the State as well as the operating and business history and reputation of any business or corporation controlled by, under common control with, or controlling the physical fitness center.
(Source: P.A. 82-346.)

(815 ILCS 645/14) (from Ch. 29, par. 60.4)
Sec. 14. (a) A physical fitness center shall have available and on its premises, during staffed business hours, at least one person who holds a valid certificate indicating that he has successfully completed a course of training in basic cardiopulmonary resuscitation which complies with generally recognized standards for basic cardiopulmonary resuscitation.
(b) A person holding a valid certificate who in good faith provides emergency cardiopulmonary resuscitation to a member of the physical fitness center or other person shall not be liable for his act or omission in providing such resuscitation, unless such act or omission was willful or wanton, as provided in Section 17 of the "Emergency Medical Services (EMS) Systems Act", as now or hereafter amended.
(c) For the purposes of this Section, the term "physical fitness center" includes not-for-profit entities which offer physical fitness services to the public. A "physical fitness center" does not include any facility operated by a group or association of private individuals solely for the benefit or use of such individuals and not open to the public.
(Source: P.A. 96-748, eff. 1-1-10.)



815 ILCS 650/ - Private Seal Abolishment Act.

(815 ILCS 650/0.01) (from Ch. 30, par. 153a.9)
Sec. 0.01. Short title. This Act may be cited as the Private Seal Abolishment Act.
(Source: P.A. 86-1324.)

(815 ILCS 650/1) (from Ch. 30, par. 153b)
Sec. 1. The use of private seals on written contracts, deeds, mortgages or any other written instruments or documents heretofore required by law to be sealed, is hereby abolished, but the addition of a private seal to any such instrument or document shall not in any manner affect its force, validity or character, or in any way change the construction thereof.
(Source: Laws 1951, p. 1299.)



815 ILCS 655/ - Rental-Purchase Agreement Act.

(815 ILCS 655/0.01) (from Ch. 121 1/2, par. 1800)
Sec. 0.01. Short title. This Act may be cited as the Rental-Purchase Agreement Act.
(Source: P.A. 86-1324.)

(815 ILCS 655/1) (from Ch. 121 1/2, par. 1801)
Sec. 1. Definitions. In this Act:
(1) "Advertisement" means a commercial message in any medium that directly or indirectly promotes or assists a rental-purchase agreement.
(2) "Cash price" means the price for which the merchant would have sold the merchandise to the consumer for cash on the date of the rental-purchase agreement.
(3) "Consumer" means an individual who leases personal property under a rental-purchase agreement.
(4) "Merchandise" means the personal property that is the subject of a rental-purchase agreement.
(5) "Merchant" means a person who, in the ordinary course of business, regularly leases, offers to lease or arranges for the leasing of merchandise under a rental-purchase agreement, and includes a person who is assigned an interest in a rental-purchase agreement.
(6) "Rental-purchase agreement" means an agreement for the use of merchandise by a consumer for personal, family or household purposes for an initial period of 4 months or less that is automatically renewable with each payment after the initial period and that permits the consumer to become the owner of the merchandise.
(Source: P.A. 85-957.)

(815 ILCS 655/2) (from Ch. 121 1/2, par. 1802)
Sec. 2. Form.
(a) A rental-purchase agreement must be written in plain English and clearly and simply in any other language used by the merchant in any oral or written advertisement related to the rental-purchase agreement. Numerical amounts must be stated in figures.
(b) Disclosures required by this Act must be printed or typed in each rental-purchase agreement in a size equal to at least 10 point bold-faced type.
(c) A rental-purchase agreement may not contain a provision:
(1) requiring a confession of judgment;
(2) authorizing a merchant or an agent of the

merchant to commit a breach of the peace in the repossession of merchandise;

(3) waiving a defense, counterclaim or right the

consumer may have against the merchant or an agent of the merchant;

(4) requiring the purchase of insurance from the

merchant to cover the merchandise;

(5) requiring the payment of a late charge or

reinstatement fee unless a periodic payment is delinquent for 3 days and the charge or fee is in an amount not more than $5; or

(6) requiring a payment at the end of the scheduled

rental-purchase term in excess of or in addition to a regular periodic payment in order to acquire ownership of the merchandise. In no event shall the consumer be required to pay a sum greater than the total amount to be paid to acquire ownership, as disclosed in item (3) of subsection (g) of this Section.

(d) Only one late charge or reinstatement fee may be collected on a payment regardless of the period during which it remains in default.
(e) A rental-purchase agreement must provide that:
(1) a charge in addition to periodic payments, if

any, must be reasonably related to the service performed; and

(2) a consumer who fails to make a timely payment may

reinstate an agreement, without losing rights or options previously acquired, by taking the required action before the later of one week or half of the number of days in a regular payment period after the due date of the payment.

(f) Notice of the right to reinstate an agreement must be disclosed in the agreement. This Act does not prevent a merchant from attempting repossession of merchandise during the reinstatement period, in accordance with the agreement, and the consumer's right to reinstate an agreement does not expire because of such a repossession. If the merchandise is returned to the merchant during the applicable reinstatement period, other than through judicial process, the right to reinstate the agreement shall be extended for a period of not less than 30 days if the consumer has paid less than 60% of the total amount to be paid to acquire ownership of the merchandise and shall be extended for a period of not less than 60 days if the consumer has paid 60% or more of the total amount to be paid to acquire ownership of the merchandise. On reinstatement, the merchant shall provide the consumer with the same merchandise or substitute merchandise of comparable quality and condition. If substitute merchandise is provided, the merchant shall also provide the consumer with the disclosures required in subsection (g) of this Section.
(g) A rental-purchase agreement must disclose:
(1) whether the merchandise is new or used;
(2) the amount and timing of payments;
(3) the total number of payments necessary and the

total amount to be paid to acquire ownership of the merchandise;

(4) the amount and purpose of any payment, charge or

fee in addition to the regular periodic payments;

(5) whether the consumer is liable for loss or damage

to the merchandise, and, if so, the maximum amount for which the consumer may be liable;

(6) that the consumer does not acquire ownership

rights unless the consumer has complied with the ownership terms of the agreement; and

(7) the cash price of the merchandise, whether the

merchandise is new or used.

(Source: P.A. 87-256; 88-644, eff. 9-9-94.)

(815 ILCS 655/3) (from Ch. 121 1/2, par. 1803)
Sec. 3. Advertisement.
(a) An advertisement for a rental-purchase agreement that refers to or states the amount of a payment or the right to acquire ownership of any one particular item under the agreement must clearly and conspicuously state:
(1) that the transaction advertised is a

rental-purchase agreement;

(2) the total amount and number of payments necessary

to acquire ownership; and

(3) that the consumer does not acquire ownership

rights unless the merchandise is rented for a specified number of payment periods.

(b) Every item of property displayed or offered for rental-purchase by a merchant shall have attached to its front or displayed as prominently as if attached to its front a tag disclosing the amount to be paid to acquire ownership of the merchandise.
(Source: P.A. 88-644, eff. 9-9-94.)

(815 ILCS 655/4) (from Ch. 121 1/2, par. 1804)
Sec. 4. Enforcement. (a) A consumer damaged by a violation of this Act by a merchant is entitled to recover from the merchant:
(1) actual damages;
(2) 25% of an amount equal to the total amount of payments required to obtain ownership of the merchandise involved, except that the amount recovered under this item (2) may not be less than $250 nor more than $1,000; and
(3) reasonable attorney's fees and court costs.
(b) A merchant is not liable under this Section for a violation of this Act caused by the merchant's error if before the 31st day after the date the merchant discovers the error, and before an action under this Section is filed or written notice of the error is received by the merchant from the consumer, the merchant gives the consumer written notice of the error and makes adjustments in the consumer's account as necessary to assure that the consumer will not be required to pay an amount in excess of the amount disclosed and that the agreement otherwise complies with this Act.
(Source: P.A. 85-957.)

(815 ILCS 655/5) (from Ch. 121 1/2, par. 1805)
Sec. 5. Penalty. Any person intentionally violating this Act shall be guilty of a petty offense and fined not more than $500.
(Source: P.A. 85-957.)



815 ILCS 665/ - Building and Construction Contract Act.

(815 ILCS 665/1)
Sec. 1. Short title. This Act may be cited as the Building and Construction Contract Act.
(Source: P.A. 92-657, eff. 7-16-02.)

(815 ILCS 665/5)
Sec. 5. Definition. In this Act:
"Building and construction contract" means a contract for the design, construction, alteration, improvement, repair, or maintenance of real property, highways, roads, or bridges.
(Source: P.A. 92-657, eff. 7-16-02.)

(815 ILCS 665/10)
Sec. 10. Application of laws of another state. A provision contained in or executed in connection with a building and construction contract to be performed in Illinois that makes the contract subject to the laws of another state or that requires any litigation, arbitration, or dispute resolution to take place in another state is against public policy. Such a provision is void and unenforceable.
(Source: P.A. 92-657, eff. 7-16-02.)

(815 ILCS 665/15)
Sec. 15. Contracts of the United States or any other state. This Act shall not apply to provisions contained in or executed in connection with any building and construction contract awarded by the United States or by any other state.
(Source: P.A. 92-657, eff. 7-16-02.)

(815 ILCS 665/20)
Sec. 20. Business of selling tangible personal property. This Act shall not apply to any person primarily engaged in the business of selling tangible personal property.
(Source: P.A. 92-657, eff. 7-16-02.)

(815 ILCS 665/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 92-657, eff. 7-16-02.)



815 ILCS 670/ - Illinois Residential Building Code Act.

(815 ILCS 670/1)
Sec. 1. Short title. This Act may be cited as the Illinois Residential Building Code Act.
(Source: P.A. 93-778, eff. 1-1-05.)

(815 ILCS 670/5)
Sec. 5. Purpose. The purpose of this Act is to provide minimum requirements for safety and to safeguard property and the public welfare by regulating and controlling the design, construction, installation, and quality of materials of new residential construction as regulated by this Act.
(Source: P.A. 93-778, eff. 1-1-05.)

(815 ILCS 670/10)
Sec. 10. Definitions. In this Act:
"International Residential Code" means the International Residential Code for One and Two Family Dwellings published by the International Code Council, as now or hereafter amended by the Council.
"New residential construction" means any original construction of a single-family home or a dwelling containing 2 or fewer apartments, condominiums, or town houses.
"Residential building code" means an ordinance, resolution, law, housing or building code, or zoning ordinance that establishes, for residential building contractors, construction-related activities applicable to single-family or 2-family residential structures.
"Residential building contractor" means any individual, corporation, or partnership that constructs a fixed building or structure for sale or use by another as a residence or that, for a price, commission, fee, wage, or other compensation, undertakes or offers to undertake the construction of any building or structure to be used by another as a residence, if the individual, corporation, or partnership reasonably expects to earn a financial profit from that activity.
(Source: P.A. 93-778, eff. 1-1-05.)

(815 ILCS 670/15)
Sec. 15. Adoption of building code. A contract to build a home (1) in any municipality in this State that does not have a residential building code in effect or (2) in any portion of a county that is not located within a municipality and does not have a residential building code in effect must adopt as part of the construction contract the applicability of a residential building code that is agreed to by the home builder and the home purchaser as provided in this Section. The home builder and the home purchaser may agree to adopt any municipal residential building code or county residential building code that is in effect on the first day of construction in any county or municipality that is within 100 miles of the location of the new home. If the home builder and the home purchaser fail to agree to a residential building code or if no residential building code is stated in the contract, the plumbing code promulgated by the Illinois Department of Public Health under Section 35 of the Illinois Plumbing License Law, the National Electric Code as adopted by the American National Standards Institute, and the International Residential Code shall, by law, be adopted as part of the construction contract.
(Source: P.A. 93-778, eff. 1-1-05.)

(815 ILCS 670/20)
Sec. 20. Homes constructed for resale. If a builder constructs a home for resale, the builder must certify to the buyer that the builder has constructed the home in compliance with a code authorized under Section 15 and must identify that code.
(Source: P.A. 93-778, eff. 1-1-05.)

(815 ILCS 670/99)
Sec. 99. Effective date. This Act takes effect January 1, 2005.
(Source: P.A. 93-778, eff. 1-1-05.)



815 ILCS 675/ - Snow Removal Service Liability Limitation Act.

(815 ILCS 675/1)
Sec. 1. Short title. This Act may be cited as the Snow Removal Service Liability Limitation Act.
(Source: P.A. 99-889, eff. 8-25-16.)

(815 ILCS 675/5)
Sec. 5. Definitions. In this Act:
"Service provider" means a person providing services under a snow removal and ice control services contract.
"Service receiver" means a person receiving services under a snow removal and ice control services contract.
"Snow removal and ice control services contract" means a contract or agreement for the performance of any of the following:
(1) plowing, shoveling, or other removal of snow or

other mixed precipitation from a surface;

(2) de-icing services; or
(3) a service incidental to an activity described in

item (1) or (2), including operating or otherwise moving snow removal or de-icing equipment or materials.

(Source: P.A. 99-889, eff. 8-25-16.)

(815 ILCS 675/10)
Sec. 10. Certain indemnity agreements void. A provision, clause, covenant, or agreement that is part of or in connection with a snow removal and ice control services contract is against public policy and void if it does any of the following:
(1) Requires, or has the effect of requiring, a

service provider to indemnify a service receiver for damages resulting from the acts or omissions of the service receiver or the service receiver's agents or employees.

(2) Requires, or has the effect of requiring, a

service receiver to indemnify a service provider for damages resulting from the acts or omissions of the service provider or the service provider's agents or employees.

(3) Requires, or has the effect of requiring, a

service provider to hold a service receiver harmless from any tort liability for damages resulting from the acts or omissions of the service receiver or the service receiver's agents or employees.

(4) Requires, or has the effect of requiring, a

service receiver to hold a service provider harmless from any tort liability for damages resulting from the acts or omissions of the service provider or the service provider's agents or employees.

(5) Requires, or has the effect of requiring, a

service provider to defend a service receiver against any tort liability for damages resulting from the acts or omissions of the service receiver or the service receiver's agents or employees.

(6) Requires, or has the effect of requiring, a

service receiver to defend a service provider against any tort liability for damages resulting from the acts or omissions of the service provider or the service provider's agents or employees.

(Source: P.A. 99-889, eff. 8-25-16.)

(815 ILCS 675/15)
Sec. 15. Applicability.
(a) This Act applies to snow removal and ice control services contracts entered into on and after the effective date of this Act.
(b) This Act does not apply to contracts for snow removal or ice control services on public roads or with public bodies.
(c) This Act does not apply to contracts for snow removal or ice control services with a public utility. As used in this Section, "public utility" has the meaning provided in Section 3-105 of the Public Utilities Act.
(d) This Act does not apply to an insurance policy, a surety bond, or workers' compensation.
(e) This Act does not affect any liabilities, immunities, or affirmative defenses arising under other law.
(Source: P.A. 99-889, eff. 8-25-16.)

(815 ILCS 675/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 99-889, eff. 8-25-16.)



815 ILCS 705/ - Franchise Disclosure Act of 1987.

(815 ILCS 705/1) (from Ch. 121 1/2, par. 1701)
Sec. 1. Short title. This Act may be cited as the Franchise Disclosure Act of 1987.
(Source: P.A. 85-551; 86-1475.)

(815 ILCS 705/2) (from Ch. 121 1/2, par. 1702)
Sec. 2. Findings and purpose. (1) The General Assembly finds and declares that the sale of franchises is a widespread business activity. Illinois residents have suffered substantial losses where franchisors or their representatives have not provided full and complete information regarding the franchisor-franchisee relationship, the details of the contract between the franchisor and franchisee, the prior business experience of the franchisor and other factors relevant to the franchise offered for sale.
(2) It is the intent of this Act: (a) to provide each prospective franchisee with the information necessary to make an intelligent decision regarding franchises being offered for sale; and (b) to protect the franchisee and the franchisor by providing a better understanding of the business and the legal relationship between the franchisee and the franchisor.
(Source: P.A. 85-551.)

(815 ILCS 705/3) (from Ch. 121 1/2, par. 1703)
Sec. 3. Definitions. As used in this Act:
(1) "Franchise" means a contract or agreement, either expressed or implied, whether oral or written, between two or more persons by which:
(a) a franchisee is granted the right to engage in

the business of offering, selling, or distributing goods or services, under a marketing plan or system prescribed or suggested in substantial part by a franchisor; and

(b) the operation of the franchisee's business

pursuant to such plan or system is substantially associated with the franchisor's trademark, service mark, trade name, logotype, advertising, or other commercial symbol designating the franchisor or its affiliate; and

(c) the person granted the right to engage in such

business is required to pay to the franchisor or an affiliate of the franchisor, directly or indirectly, a franchise fee of $500 or more;

Provided that this Act shall not apply to any of the following persons, entities or relationships which may involve or acquire a franchise or any interest in a franchise:
(i) any franchised business which is operated by the

franchisee on the premises of the franchisor or subfranchisor as long as such franchised business is incidental to the business conducted by the franchisor or subfranchisor at such premises, including, without limitation, leased departments and concessions; or

(ii) a fractional franchise. A "fractional

franchise" means any relationship in which the person described therein as a franchisee, or any of the current directors or executive officers thereof, has been in the type of business represented by the franchise relationship for more than 2 years and the parties anticipated, or should have anticipated, at the time the agreement establishing the franchise relationship was reached, that the sales arising from the relationship would represent no more than 20% of the sales in dollar volume of the franchisee for a period of at least one year after the franchisee begins selling the goods or services involved in the franchise; or

(iii) a franchise agreement for the use of a

trademark, service mark, trade name, logotype, advertising, or other commercial symbol designating a person who offers on a general basis, for a fee or otherwise, a bona fide service for the evaluation, testing, or certification of goods, commodities, or services; or

(iv) a franchise relationship covered by the

Petroleum Marketing Practices Act, 15 U.S.C. 2801.

(2) "Franchisee" means a person to whom a franchise is granted and includes, unless stated otherwise in this Act: (a) a subfranchisor with regard to its relationship with a franchisor and (b) a subfranchisee with regard to its relationship with a subfranchisor.
(3) "Franchisor" means a person who grants a franchise and includes a subfranchisor with regard to its relationship with a franchisee, unless stated otherwise in this Act.
(4) "Subfranchise" means any contract or agreement between a franchisor and a subfranchisor whereby the subfranchisor is granted the right, in consideration of the payment of a franchise fee in whole or in part for such right, to sell or negotiate the sale of franchises. Where used in this Act, unless specifically stated otherwise, "franchise" includes "subfranchise."
(5) "Subfranchisor" means a person to whom the right to sell or negotiate the sale of subfranchises is granted.
(6) "Order" means a consent, authorization, approval, prohibition, or requirement applicable to a specific case issued by the Attorney General Administrator.
(7) "Person" means an individual, a corporation, a partnership, a joint venture, an association, a joint stock company, a trust, or an unincorporated organization.
(8) "Rule" means any published regulation or standard of general application issued by the Administrator.
(9) "Sale" or "sell" includes every contract or agreement of sale of, contract to sell, or disposition of, a franchise or interest in a franchise for value.
(10) "State" means the State of Illinois.
(11) "Fraud" and "deceit" are not limited to common law fraud or deceit.
(12) "Offer" or "offer to sell" includes every attempt to offer to dispose of, or solicitation of an offer to buy, a franchise, any interest in a franchise or an option to acquire a franchise for value.
(13) "Publish" means publicly to issue or circulate by newspaper, mail, radio, or television, or otherwise to disseminate to the public.
(14) "Franchise fee" means any fee or charge that a franchisee is required to pay directly or indirectly for the right to enter into a business or sell, resell, or distribute goods, services or franchises under an agreement, including, but not limited to, any such payment for goods or services, provided that the Administrator may by rule define what constitutes an indirect franchise fee, and provided further that the following shall not be considered the payment of a franchise fee: (a) the payment of a reasonable service charge to the issuer of a credit card by an establishment accepting or honoring such credit card; (b) amounts paid to a trading stamp company by a person issuing trading stamps in connection with the retail sale of merchandise or services; (c) the purchase or agreement to purchase goods for which there is an established market at a bona fide wholesale price; (d) the payment for fixtures necessary to operate the business; (e) the payment of rent which reflects payment for the economic value of the property; or (f) the purchase or agreement to purchase goods for which there is an established market at a bona fide retail price subject to a bona fide commission or compensation plan. The Administrator may by rule define what shall constitute an established market.
(15) "Disclosure statement" means the document provided for in Section 16 of this Act and all amendments to such document.
(16) "Write" or "written" shall include printed, lithographed or any other means of graphic communication.
(17) (Blank).
(18) "Marketing plan or system" means a plan or system relating to some aspect of the conduct of a party to a contract in conducting business, including but not limited to (a) specification of price, or special pricing systems or discount plans, (b) use of particular sales or display equipment or merchandising devices, (c) use of specific sales techniques, (d) use of advertising or promotional materials or cooperation in advertising efforts; provided that an agreement is not a marketing plan or system solely because a manufacturer or distributor of goods reserves the right to occasionally require sale at a special reduced price which is advertised on the container or packaging material in which the product is regularly sold, if the reduced price is absorbed by the manufacturer or distributor.
(19) "Administrator" means the Illinois Attorney General.
(20) (a) An offer to sell a franchise is made in this

State when the offer either originates from this State or is directed by the offeror to this State and received at the place to which it is directed. An offer to sell is accepted in this State when acceptance is communicated to the offeror in this State; and acceptance is communicated to the offeror in this State when the offeree directs it to the offeror in this State reasonably believing the offeror to be in this State and it is received at the place to which it is directed.

(b) An offer to sell a franchise is not made in this

State merely because the franchisor circulates or there is circulated in this State an advertisement in (i) a bona fide newspaper or other publication of general, regular and paid circulation which has had more than 2/3 of its circulation outside this State during the past 12 months, or (ii) a radio or television program originating outside this State which is received in this State.

(21) "Franchise broker" means any person engaged in the business of representing a franchisor in offering for sale or selling a franchise and is not a franchisor, an affiliate of a franchisor or an officer, director or employee of a franchisor or an affiliate of a franchisor with respect to such franchise. A franchisee shall not be a franchise broker merely because it receives a payment from the franchisor in consideration of the referral of a prospective franchisee to the franchisor, if the franchisee does not otherwise participate in the sale of a franchise to the prospective franchisee. A franchisee shall not be deemed to participate in a sale merely because he responds to an inquiry from a prospective franchisee.
(22) "Salesperson" means any person employed by or representing a franchise broker, a franchisor or an affiliate of the franchisor in effecting or attempting to effect the offer or sale of a franchise.
(Source: P.A. 96-648, eff. 10-1-09.)

(815 ILCS 705/4) (from Ch. 121 1/2, par. 1704)
Sec. 4. Jurisdiction and venue. Any provision in a franchise agreement that designates jurisdiction or venue in a forum outside of this State is void, provided that a franchise agreement may provide for arbitration in a forum outside of this State.
(Source: P.A. 88-256.)

(815 ILCS 705/5) (from Ch. 121 1/2, par. 1705)
Sec. 5. Prohibited practices.
(1) Sale of unregistered franchise unlawful. It is unlawful for any person to offer or sell any franchise required to be registered under this Act unless the franchise has been registered under this Act or is exempt under this Act.
(2) Failure to deliver a disclosure statement unlawful. It is unlawful for any person to offer or sell any franchise which is required to be registered under this Act without first providing to the prospective franchisee at least 14 days prior to the execution by the prospective franchisee of any binding franchise or other agreement, or at least 14 days prior to the receipt by such person of any consideration, whichever occurs first, a copy of a disclosure statement meeting the requirements of this Act and registered by the Administrator, together with a copy of all proposed agreements relating to the sale of the franchise. For the purposes of this Act, delivery of a disclosure statement to a general partner of a partnership shall constitute delivery to the partnership and its partners and delivery of a disclosure statement to a principal officer of a corporation shall constitute delivery to the corporation and its shareholders.
(3) Sale of franchise by unregistered franchise broker unlawful. It is unlawful for any franchise required to be registered under this Act to be offered for sale or sold in this State by a franchise broker subject to this Act who is not first registered under this Act unless exempt from registration.
(4) Filing of untrue report unlawful. It is unlawful for any person to make or cause to be made any untrue statement of a material fact in any application, notice, or report filed with the Administrator, or to omit to state in any application, notice, or report any material fact, or to fail to notify the Administrator of any material change in such application, notice, or report, as required by this Act.
(Source: P.A. 90-642, eff. 7-24-98; 91-916, eff. 7-7-00.)

(815 ILCS 705/6) (from Ch. 121 1/2, par. 1706)
Sec. 6. Fraudulent practices. In connection with the offer or sale of any franchise made in this State, it is unlawful for any person, directly or indirectly, to:
(a) employ any device, scheme, or artifice to defraud;
(b) make any untrue statement of a material fact or omit to state a material fact necessary in order to make the statements made, in the light of the circumstances under which they are made, not misleading; or
(c) engage in any act, practice, or course of business which operates or would operate as a fraud or deceit upon any person.
For the purposes of this Section 6, a sale of a franchise is made in this State when: (i) an offer to sell or buy a franchise is made in this State and accepted within or outside of this State, or (ii) an offer to sell or buy a franchise is made outside of this State and accepted in this State, or (iii) the offeree is domiciled in this State, or (iv) the franchised business is or will be located in this State.
(Source: P.A. 85-551.)

(815 ILCS 705/7) (from Ch. 121 1/2, par. 1707)
Sec. 7. Sale by franchisee and extension or renewal of existing franchise. There shall be exempted from the provisions of Sections 5, 10, 11, 13 and 15 of this Act the offer or sale of a franchise by a franchisee for its own account if the sale is not effected by or through a franchisor. A sale is not effected by or through a franchisor merely because a franchisor has a right to approve or disapprove a different franchisee or requires payment of a reasonable transfer fee or requires the new franchisee to execute a franchise agreement on terms not materially different from the existing franchise agreement.
There shall be exempted from the provisions of Sections 5, 10, 11, 13 and 15 of this Act the extension or renewal of an existing franchise or the exchange or substitution of a modified or amended franchise agreement where there is no interruption in the operation of the franchise business by the franchisee.
(Source: P.A. 96-648, eff. 10-1-09.)

(815 ILCS 705/8) (from Ch. 121 1/2, par. 1708)
Sec. 8. Exemptions.
(a) There shall be exempted, from the registration requirements of Section 10 of this Act, the offer and sale of a franchise if:
(1) the franchisor has a net worth on a consolidated

basis, according to its most recent audited financial statement, of not less than $15,000,000; or the franchisor has a net worth, according to its most recent unaudited financial statement, of not less than $1,000,000 and is at least 80% owned by a corporation which has a net worth on a consolidated basis, according to its most recent audited financial statement, of not less than $15,000,000;

(2) the franchisee (or its parent or any affiliates)

is an entity that has been in business for at least 5 years and has a net worth of at least $5,000,000; or

(3) one or more purchasers of at least 50% ownership

interest in the franchise within 60 days of the sale, has been, for at least 2 years, an officer, director, general partner, individual with management responsibility for the offer and sale of the franchisor's franchises or the administrator of the franchised network; or within 60 days of the sale, has been, for at least 2 years, an owner of at least a 25% interest in the franchisor.

Provided, unless exempted by order or rule of the Administrator, the franchisor shall deliver to the prospective franchisee a disclosure statement in accordance with the requirements of Section 5(2) of this Act in connection with any transaction exempted under this Section 8(a).
(b) There shall be exempted from the provisions of Sections 5, 10, 11, and 15 of this Act the offer and sale of a franchise if the prospective franchisee qualifies as one of the following:
any bank as defined in Section 3(a)(2) of the Securities Act of 1933 whether acting in its individual or fiduciary capacity or as an insurance company as defined in Section 2(13) of that Act.
(Source: P.A. 96-648, eff. 10-1-09.)

(815 ILCS 705/9) (from Ch. 121 1/2, par. 1709)
Sec. 9. Exemptions from disclosure statement and registration requirements granted by Administrator. The Administrator may by rule or order provide that any information required by Section 16 of this Act to be included in the disclosure statement need not be included in respect of any class of franchises if he finds that the requirement of such information is inapplicable to such class and that disclosure fully adequate for the protection of prospective franchisees is otherwise required to be included within the disclosure statement. The Administrator may by rule or order, and subject to such terms and conditions as he may prescribe, exempt any franchise, franchisor, subfranchisor, or franchise broker from Sections 5, 10, 11 and 13 of this Act if he finds that the enforcement of this Act is not necessary (1) in the public interest, or (2) for the protection of any class of prospective franchisees, or (3) by reason of the investment involved, or (4) because of the limited character of the offering. The disclosure statement required by Section 16 need not be furnished to a franchisee who has already been furnished with a copy of such disclosure statement in connection with a prior purchase of a franchise by such franchisee, provided that no material amendments have been made to such disclosure statement since it was furnished to such franchisee.
(Source: P.A. 85-551.)

(815 ILCS 705/10) (from Ch. 121 1/2, par. 1710)
Sec. 10. Registration and Annual Report. No franchisor may sell or offer to sell a franchise in this State if (1) the franchisee is domiciled in this State or (2) the offer of the franchise is made or accepted in this State and the franchise business is or will be located in this State, unless the franchisor has registered the franchise with the Administrator by filing such form of notification and disclosure statement as required under Section 16.
The registration of a franchise shall become effective on the 21st day after the date of the filing of the required materials, unless the Administrator has denied registration under subdivision (a)(3) of Section 22.
The registration of a franchise shall expire 120 days after the franchisor's fiscal year end. Annually, but not later than one business day before the registration expires, the franchisor shall file the disclosure statement updated as of the date of the franchisor's prior fiscal year end.
(Source: P.A. 96-648, eff. 10-1-09.)

(815 ILCS 705/11) (from Ch. 121 1/2, par. 1711)
Sec. 11. Amendments. Within 30 days after the close of each quarter of its fiscal year, the franchisor shall prepare revisions to its disclosure statement to reflect any material changes to disclosures included, or required to be included, in the disclosure statement. The franchisor shall deliver the amended disclosure statement in accordance with the requirements of subsection (2) of Section 5 and Section 16 of this Act to any prospective franchisee, including prospective franchisees to whom a disclosure statement was previously delivered if the material change relates to or affects the franchise offered to such prospective franchisees. The amended disclosure statement shall be filed with the Administrator. An amendment shall not be required if the terms of the franchise agreement merely reflect changes from the franchisor's registered franchise made pursuant to negotiations between the franchisee and the franchisor.
The fact that the franchise is considered to be registered is not a finding that the amended disclosure statement complies with the standard of disclosure required by this Act.
(Source: P.A. 96-648, eff. 10-1-09.)

(815 ILCS 705/12) (from Ch. 121 1/2, par. 1712)
Sec. 12. Period of effectiveness. The registration of a franchise and the disclosure statement used in connection therewith shall continue to be effective unless the Administrator issues an order suspending, terminating, prohibiting or denying the sale or registration of the franchise under this Act.
(Source: P.A. 85-551.)

(815 ILCS 705/13)
Sec. 13. (Repealed).
(Source: P.A. 85-551. Repealed by P.A. 96-648, eff. 10-1-09.)

(815 ILCS 705/14) (from Ch. 121 1/2, par. 1714)
Sec. 14. Effect of registration. The fact that a franchise has been registered by the Administrator is not a finding by the Administrator that the disclosure statement filed with the Administrator in connection with that registration is in any way true, accurate or complete in substance or on its face, or to be held to mean that the Administrator has in any way passed upon the merits or given approval to such franchise. It is unlawful to make, or cause to be made, to any prospective franchisee any express or implied representation contrary to the foregoing or to advertise or represent that the Administrator approves of or recommends any franchise.
(Source: P.A. 85-551.)

(815 ILCS 705/15) (from Ch. 121 1/2, par. 1715)
Sec. 15. Escrow of franchise fees; surety bonds; franchise fee deferrals. If the Administrator finds that a franchisor has failed to demonstrate that adequate financial arrangements have been made to fulfill obligations to provide real estate, improvements, equipment, inventory, training, or other items to be included in the establishment and opening of the franchise business being offered, the Administrator may by rule or order require the escrow or impoundment of franchise fees and other funds paid by the franchisee until such obligations have been fulfilled, or, at the option of the franchisor, the furnishing of a surety bond as provided by rule of the Administrator, if he finds that such requirement is necessary and appropriate to protect prospective franchisees, or, at the option of the franchisor, the deferral of payment of the initial fee until the opening of the franchise business.
(Source: P.A. 96-648, eff. 10-1-09.)

(815 ILCS 705/16) (from Ch. 121 1/2, par. 1716)
Sec. 16. Form and contents of disclosure statements. The disclosure statement required under this Act shall be prepared in accordance with the Federal Trade Commission rule entitled Disclosure Requirements and Prohibitions Concerning Franchising, 16 C.F.R. Part 436, as it may be amended, the Guidelines promulgated by the North American Securities Administrators Association, Inc., as they may be amended, and the rules adopted by the Administrator pursuant to Section 32 of this Act.
All statements in the disclosure statement shall be free from any false or misleading statement of a material fact, shall not omit to state any material fact required to be stated or necessary to make the statements not misleading, and shall be accurate and complete as of the effective date thereof.
(Source: P.A. 96-648, eff. 10-1-09.)

(815 ILCS 705/17) (from Ch. 121 1/2, par. 1717)
Sec. 17. Participation in trade associations. It shall be an unfair franchise practice and a violation of this Act for a franchisor to in any way restrict any franchisee from joining or participating in any trade association.
(Source: P.A. 85-551.)

(815 ILCS 705/18) (from Ch. 121 1/2, par. 1718)
Sec. 18. Discrimination. It shall be an unfair franchise practice and a violation of this Act for any franchisor to unreasonably and materially discriminate between franchisees operating a franchised business located in this State in the charges offered or made for franchise fees, royalties, goods, services, equipment, rentals or advertising services, if such discrimination will cause competitive harm to a franchisee who competes with a franchisee that received the benefit of the discrimination, unless and to the extent that any classification of or discrimination between franchisees is:
(a) based on franchises granted at different times, and such discrimination is reasonably related to such differences in time;
(b) related to one or more programs for making franchises available to persons with insufficient capital, training, business experience or education, or lacking other qualifications;
(c) related to local or regional experimentation with or variations in product or service lines or business formats or designs;
(d) related to efforts by one or more franchisees to cure deficiencies in the operation of franchise businesses or defaults in franchise agreements; or
(e) based on other reasonable distinctions considering the purposes of this Act and is not arbitrary.
(Source: P.A. 85-551.)

(815 ILCS 705/19) (from Ch. 121 1/2, par. 1719)
Sec. 19. Termination of a Franchise. (a) It shall be a violation of this Act for a franchisor to terminate a franchise of a franchised business located in this State prior to the expiration of its term except for "good cause" as provided in subsection (b) or (c) of this Section.
(b) "Good cause" shall include, but not be limited to, the failure of the franchisee to comply with any lawful provisions of the franchise or other agreement and to cure such default after being given notice thereof and a reasonable opportunity to cure such default, which in no event need be more than 30 days.
(c) "Good cause" shall include, but without the requirement of notice and an opportunity to cure, situations in which the franchisee:
(1) makes an assignment for the benefit of creditors or a similar disposition of the assets of the franchise business;
(2) voluntarily abandons the franchise business;
(3) is convicted of a felony or other crime which substantially impairs the good will associated with the franchisor's trademark, service mark, trade name or commercial symbol; or
(4) repeatedly fails to comply with the lawful provisions of the franchise or other agreement.
(Source: P.A. 85-551.)

(815 ILCS 705/20) (from Ch. 121 1/2, par. 1720)
Sec. 20. Nonrenewal of a franchise. It shall be a violation of this Act for a franchisor to refuse to renew a franchise of a franchised business located in this State without compensating the franchisee either by repurchase or by other means for the diminution in the value of the franchised business caused by the expiration of the franchise where:
(a) the franchisee is barred by the franchise agreement (or by the refusal of the franchisor at least 6 months prior to the expiration date of the franchise to waive any portion of the franchise agreement which prohibits the franchisee) from continuing to conduct substantially the same business under another trademark, service mark, trade name or commercial symbol in the same area subsequent to the expiration of the franchise; or
(b) the franchisee has not been sent notice of the franchisor's intent not to renew the franchise at least 6 months prior to the expiration date or any extension thereof of the franchise.
(Source: P.A. 85-551.)

(815 ILCS 705/21) (from Ch. 121 1/2, par. 1721)
Sec. 21. Franchise Advisory Board. There is created in the Office of the Administrator a Franchise Advisory Board. The Franchise Advisory Board shall consist of such members as the Administrator deems appropriate to advise him on franchising and franchise related matters. The members shall be persons who have knowledge and experience in franchising. The members of the Franchise Advisory Board shall serve at the pleasure of the Administrator. The Franchise Advisory Board from time to time shall make recommendations concerning the administration and enforcement of this Act. Members of the Franchise Advisory Board shall serve without compensation. The Board shall select its own chairman, establish rules and procedures, and keep a record of matters transpiring at all meetings.
(Source: P.A. 96-648, eff. 10-1-09.)

(815 ILCS 705/22) (from Ch. 121 1/2, par. 1722)
Sec. 22. Enforcement.
(a) The Administrator may suspend, terminate, prohibit or deny the sale of any franchise or registration of any franchise or salesperson if it appears to him that: (1) there has been a failure to comply with any of the provisions of this Act or the rules or orders of the Administrator pertaining thereto; or (2) that the disclosure statement or any amendment thereto includes any false or misleading statement of a material fact or omits to state any material fact required to be stated therein or necessary to make the statements therein not misleading; or (3) that the disclosure statement filed in conjunction with an initial registration under Section 10 is materially deficient. A disclosure statement is "materially deficient" if it fails to comply with the requirements of Section 16; or (4) that the sale of the franchise would constitute a misrepresentation, deceit or fraud upon prospective franchisees; or (5) that any person in this State is engaging in or about to engage in false, fraudulent or deceptive practices or any device, scheme, or artifice to defraud in connection with the offer or sale of the franchise; or (6) that any person identified in the disclosure statement or any person engaged in the offer or sale of the franchise in this State has been convicted of an offense, is subject to an order or civil judgment or is a defendant in a proceeding required to be described in the disclosure statement and the involvement of such person creates an unreasonable risk to prospective franchisees; or (7) (blank); or (8) (blank); or (9) that the franchisor's enterprise or method of business includes or would include activities which are illegal where performed; or (10) (blank); or (11) (blank).
In no case shall the Administrator, or any person designated by him, in the administration of this Act, incur any official or personal liability by issuing an order or other proceeding or by suspending, denying, prohibiting or terminating the registration of a franchise broker or salesperson, or by denying, suspending, terminating or prohibiting the registration of franchises, or prohibiting the sale of franchises, or by suspending or prohibiting any person from acting as a franchise broker or salesperson.
The Administrator may exercise any of the powers specified in Section 31 of this Act.
(b) The Administrator, with such assistance as he may from time to time request of the state's attorneys in the several counties, may institute proceedings in the circuit court to prevent and restrain violations of this Act or of any rule or order prescribed or issued under this Act. In such a proceeding, the court shall determine whether a violation has been committed, and shall enter such judgment or decree as it considers necessary to remove the effects of any violation and to prevent such violation from continuing or from being renewed in the future. The court, in its discretion, may exercise all powers necessary for this purpose, including, but not limited to, injunction, revocation, forfeiture or suspension of the charter, franchise, certificate of authority or privileges of any corporation, association, limited partnership or other business organization operating under the laws of this State, dissolution of domestic corporations or associations, suspension or termination of the right of foreign corporations or associations to do business in this State, or restitution or payment of damages by a franchisor to persons injured by violations of this Act, including without limitation an award of reasonable attorneys fees and costs.
(Source: P.A. 96-648, eff. 10-1-09.)

(815 ILCS 705/23) (from Ch. 121 1/2, par. 1723)
Sec. 23. Hearings and notice of order suspending, terminating, prohibiting or denying sales or registration. The Administrator may summarily issue an order prohibiting, suspending, terminating or denying the sale of a franchise or registration of a franchise or franchise broker if such order is within the public interest and Section 22 of this Act, provided the Administrator shall promptly notify the person or entity affected, in writing, of the entry of an order under this Act and of the reasons therefor. Upon receipt of a written request from such person or entity, the matter will be set down for hearing to commence within 10 days after such receipt unless the franchisor, or franchise broker consents to a later date. If a hearing is not requested within 15 days from the date of the order and none is ordered by the Administrator, the order will remain in effect until it is modified or vacated by the Administrator. If a hearing is requested or ordered, the Administrator, after notice and hearing, may modify or vacate the order or extend it until its final determination.
(Source: P.A. 85-551.)

(815 ILCS 705/24) (from Ch. 121 1/2, par. 1724)
Sec. 24. Civil penalties. In lieu of any penalty provided pursuant to Section 25 of this Act, and in addition to an action pursuant to subsection (b) of Section 22 of this Act, the Administrator may bring an action in the name and on behalf of the people of the State against any person, trustee, manager or other officer or agent of a corporation, or against a corporation, domestic or foreign, to recover a penalty in a sum not to exceed $50,000 per violation for the doing in this State of any act herein declared illegal. The action must be brought within 3 years after the commission of the act upon which it is based.
(Source: P.A. 85-551.)

(815 ILCS 705/25) (from Ch. 121 1/2, par. 1725)
Sec. 25. Criminal prosecution. Any person who willfully sells a franchise in this State without complying with Sections 5, 6, 10, 11, 13 or 15 of this Act or who in a disclosure statement or an amendment thereto willfully makes any false or misleading statement of a material fact or willfully omits to state any material fact required to be stated therein or necessary to make the statements therein not misleading, commits a class 2 felony and upon conviction shall be subject to such punishment as provided by law. The Administrator, with such assistance as he may from time to time request of the State's Attorneys in the several counties, shall investigate suspected criminal violations of this Act and shall commence and try all prosecutions under this Act. Prosecutions under this Act may be commenced by information or indictment. With respect to the commencement and trial of such prosecutions instituted by the Administrator, the Administrator shall have all of the powers and duties vested by law in the state's attorneys with respect to criminal prosecutions generally. A prosecution for any offense under this Act must be commenced within 3 years after the commission thereof. Nothing in this Act limits the power of the State to punish any person for any conduct which constitutes a crime under any other statute.
(Source: P.A. 85-551.)

(815 ILCS 705/26) (from Ch. 121 1/2, par. 1726)
Sec. 26. Private civil actions. Any person who offers, sells, terminates, or fails to renew a franchise in violation of this Act shall be liable to the franchisee who may sue for damages caused thereby. This amendatory Act of 1992 is intended to clarify the existence of a private right of action under existing law with respect to the termination or nonrenewal of a franchise in violation of this Act. In the case of a violation of Section 5, 6, 10, 11, or 15 of the Act, the franchisee may also sue for rescission.
No franchisee may sue for rescission under this Section 26 who shall fail, within 30 days from the date of receipt thereof, to accept an offer to return the consideration paid or to repurchase the franchise purchased by such person. Every offer provided for in this Section shall be in writing, shall be delivered to the franchisee or sent by certified mail addressed to the franchisee at such person's last known address, shall offer to return any consideration paid or to repurchase the franchise for a price equal to the full amount paid less any net income received by the franchisee, plus the legal rate of interest thereon, and may require the franchisee to return to the person making such offer all unsold goods, equipment, fixtures, leases and similar items received from such person. Such offer shall continue in force for 30 days from the date on which it was received by the franchisee and shall advise the franchisee of such rights and the period of time limited for acceptance thereof. Any agreement not to accept or refusing or waiving any such offer made during or prior to the expiration of said 30 days shall be void.
The term "franchisee" as used in this Section shall include the personal representative or representatives of the franchisee.
Every person who directly or indirectly controls a person liable under this Section 26, every partner in a firm so liable, every principal executive officer or director of a corporation so liable, every manager of a limited liability company so liable, every person occupying a similar status or performing similar functions, and every employee of a person so liable, who materially aids in the act or transaction constituting the violation, is also liable jointly and severally with and to the same extent as such person, unless said person who otherwise is liable had no knowledge or reasonable basis to have knowledge of the facts, acts or transactions constituting the alleged violation.
Every franchisee in whose favor judgment is entered in an action brought under this Section shall be entitled to the costs of the action including, without limitation, reasonable attorney's fees.
(Source: P.A. 96-648, eff. 10-1-09.)

(815 ILCS 705/27) (from Ch. 121 1/2, par. 1727)
Sec. 27. Periods of limitation. No action shall be maintained under Section 26 of this Act to enforce any liability created by this Act unless brought before the expiration of 3 years after the act or transaction constituting the violation upon which it is based, the expiration of one year after the franchisee becomes aware of facts or circumstances reasonably indicating that he may have a claim for relief in respect to conduct governed by this Act, or 90 days after delivery to the franchisee of a written notice disclosing the violation, whichever shall first expire. No cause of action barred under existing law on the effective date of this Act shall be revived by this Act. Every cause of action under this Act survives the death of any person who might have been a plaintiff or defendant.
(Source: P.A. 85-551.)

(815 ILCS 705/28) (from Ch. 121 1/2, par. 1728)
Sec. 28. No other civil liability. Except as explicitly provided in this Act, no civil liability in favor of any person shall arise against any person by implication from or as a result of the violation of any provision of this Act. Nothing in this Act shall limit any liability which may exist by virtue of any other statute or under common law if this Act were not in effect. Prior law exclusively governs all suits, actions, prosecutions, or proceedings which are pending or may be initiated on the basis of facts or circumstances occurring before the effective date of this Act.
(Source: P.A. 85-551.)

(815 ILCS 705/29) (from Ch. 121 1/2, par. 1729)
Sec. 29. Certificate of registration or filing of annual report; admissibility in evidence. In any civil or criminal action brought under this Act, a Certificate under the seal of this State, signed by the Administrator, stating whether or not a franchise is registered, or whether or not an annual report of a franchisor has been filed under Section 10 of this Act, shall constitute prima facie evidence of such matter, and shall be admissible into evidence at trial without proof of foundation or additional authenticity.
(Source: P.A. 96-648, eff. 10-1-09.)

(815 ILCS 705/30) (from Ch. 121 1/2, par. 1730)
Sec. 30. (Repealed).
(Source: P.A. 85-551. Repealed by P.A. 90-642, eff. 7-24-98.)

(815 ILCS 705/31) (from Ch. 121 1/2, par. 1731)
Sec. 31. Powers of the Administrator.
(a) Investigations. The Administrator may in his discretion: (1) make such public or private investigations inside or outside this State as he deems necessary (i) to determine whether any person has violated, is violating, or is about to violate any provision of this Act or any rule or order prescribed or issued under this Act or (ii) to aid in the enforcement of this Act or in the prescribing of rules under this Act; and (2) publish information concerning the violation of this Act or any rule or order prescribed or issued under this Act. No actions taken or orders issued by the Administrator shall be binding on, nor in any way preclude the Administrator from conducting any investigation or commencing any action authorized under this Act. The Administrator or any of his assistants may participate in any hearings conducted by the Administrator under this Act and the Administrator may provide such assistance as the Administrator believes necessary to effectively fulfill the purposes of this Act.
(b) Subpoenas. For the purpose of any investigation or proceeding under this Act and prior to the commencement of any civil or criminal action as provided for in this Act, the Administrator has the authority to subpoena witnesses, compel their attendance, examine them under oath, or require the production of any books, documents, records or tangible things, hereafter referred to as "documentary material", which the Administrator deems relevant or material to his investigation, for inspection, reproducing or copying under such terms and conditions as are hereafter set forth. Any subpoena issued by the Administrator shall contain the following information: (1) the statute and section thereof, the alleged violation of which is under investigation; (2) the date, place and time at which the person is required to appear or produce documentary material in his possession, custody or control at a designated office of the Administrator, which date shall not be less than 10 days from date of service of the subpoena; and (3) where documentary material is required to be produced, the same shall be prescribed by class so as to clearly indicate the material demanded.
(c) Production of documentary material. The Administrator is hereby authorized, and may so elect to require the production, pursuant to this Section of documentary material prior to the taking of any testimony of the person subpoenaed, in which event such documentary material shall be made available for inspection and copying during normal business hours at the principal place of business of the person served, or at such other time and place as may be agreed upon by the person served and the Administrator. When documentary material is demanded by subpoena, said subpoena shall not (1) contain any requirement which would be unreasonable or improper if contained in a subpoena duces tecum issued by a court of this State; or (2) require the disclosure of any documentary material which would be privileged, or which for any other reason would not be required by a subpoena duces tecum issued by a court of this State.
(d) Service of subpoenas. Service of a subpoena of the Administrator as provided herein may be made by (1) delivery of a duly executed copy thereof to the person served or if a person is not a natural person, to the principal place of business of the person to be served, or (2) mailing by certified mail, return receipt requested, a duly executed copy thereof addressed to the person to be served at his principal place of business in this State, or, if said person has no place of business in this State, to his principal office.
(e) Examination of witnesses. The examination of all witnesses under this Section shall be conducted by the Administrator, or by his deputy designated by him, before an officer authorized to administer oaths in this State. The testimony shall be taken stenographically or by a sound recording device and shall be transcribed.
(f) Fees. All persons served with a subpoena by the Administrator under this Act shall be paid the same fees and mileage as are paid to witnesses in the courts of this State.
(g) Judicial enforcement of subpoenas. In the event a witness served with a subpoena by the Administrator under this Act fails or refuses to obey same or to produce documentary material as provided herein or to give testimony relevant or material to the investigation being conducted, the Administrator may petition any circuit court for an order requiring said witness to attend and testify or produce the documentary material demanded. Thereafter, any failure or refusal on the part of the witness to obey such order of court may be punishable by the court as a contempt thereof.
(h) Immunity from prosecution. No person is excused from attending and testifying or from producing any document or records before the Administrator in obedience to the subpoena of the Administrator, in any proceeding instituted by the Administrator and authorized by this Act, on the ground that the testimony or evidence, documentary or otherwise, required of him may tend to incriminate him or subject him to a penalty or forfeiture. No individual may be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter, or thing concerning which he is compelled, after validly claiming his privilege against self-incrimination, to testify or produce evidence, documentary or otherwise, except that the individual testifying is not exempt from prosecution and punishment for perjury or contempt committed in testifying.
(i) Administrator entitled to recover costs. In any action brought under the provisions of this Act, the Administrator is entitled to recover costs for the use of this State.
(j) In the administration of this Act, the Attorney General may accept an Assurance of Voluntary Compliance with respect to any method, act, or practice deemed to be violative of the Act from any person who has engaged in, is engaging in, or was about to engage in such method, act, or practice. Evidence of a violation of an Assurance of Voluntary Compliance shall be prima facie evidence of a violation of this Act in any subsequent proceeding brought by the Attorney General against the alleged violator. The Administrator may require that an Assurance of Voluntary Compliance be disclosed in the disclosure statement.
(Source: P.A. 96-648, eff. 10-1-09.)

(815 ILCS 705/32) (from Ch. 121 1/2, par. 1732)
Sec. 32. Rules and interpretive opinions. The Administrator may make and enforce such reasonable rules as are necessary to administer and enforce this Act. Such rules and regulations shall conform to and comply with "The Illinois Administrative Procedure Act", approved September 22, 1975, as amended. The Administrator may in his discretion honor requests for interpretive opinions. The Administrator shall maintain a complete collection of his interpretive opinions which is properly indexed, a copy of which shall be made available to any person upon request and payment of a reasonable fee to be determined by the Administrator.
(Source: P.A. 85-551.)

(815 ILCS 705/33) (from Ch. 121 1/2, par. 1733)
Sec. 33. Hearings. (a) Notice required. If a hearing is requested or ordered under any provision of this Act, the Administrator shall set the matter for hearing and notice of the time and place for the hearing shall be sent to the franchisor at least 7 days prior to the hearing.
(b) Manner of giving notice. Notice required by this Section is sufficient if sent by registered or certified mail and addressed to the franchisor at the address designated in the disclosure statement.
(c) Opportunity to be present and heard. The parties to any hearing shall be accorded ample opportunity to present, in person or by counsel, such statements, testimony, evidence and argument as may be pertinent.
(d) Record. All testimony taken at any hearing before the Administrator shall be reported stenographically or by a sound recording device and a full and complete record shall be kept of all proceedings.
(e) Written decisions required. After a hearing, the Administrator shall issue a written decision modifying, vacating or extending the order and shall state the reasons for his decision.
(Source: P.A. 85-551.)

(815 ILCS 705/34) (from Ch. 121 1/2, par. 1734)
Sec. 34. Judicial review. All final administrative decisions of the Administrator hereunder shall be subject to judicial review pursuant to the Administrative Review Law, as amended, and any rules adopted pursuant thereto. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 85-1209.)

(815 ILCS 705/35) (from Ch. 121 1/2, par. 1735)
Sec. 35. Service of process. Sufficient service of any process in any action brought under this Act may be made by serving a copy thereof with the agency designated to receive process in the disclosure statement filed with the Administrator or in the absence of such agent at the principal business address set forth in the disclosure statement. Where no disclosure statement has been filed and personal jurisdiction cannot otherwise be obtained in this State over a person who engaged in conduct prohibited or made actionable by this Act or any rule or order hereunder, that conduct shall be considered equivalent to the appointment of the Administrator to be such person's attorney to receive service of any lawful process in any noncriminal suit, action or proceeding against him or his successor, executor, or administrator which grows out of that conduct and which is brought under this Act or any rule or order hereunder, with the same force and validity as if served on him personally. Service may be made by leaving a copy of the process in the office of the Administrator, but it is not effective unless (a) the plaintiff forthwith sends notice of the service and a copy of the process by registered or certified mail to the defendant or respondent at his last known address or takes other steps which are reasonably calculated to give actual notice and (b) the plaintiff's affidavit of compliance with this Section is filed in the case on or before the return day of the process, if any, or within such further time as the court allows.
(Source: P.A. 85-551.)

(815 ILCS 705/36) (from Ch. 121 1/2, par. 1736)
Sec. 36. Books and records. Every franchisor selling franchises in this State shall at all times keep and maintain a complete set of books, records and accounts of such sales.
(Source: P.A. 85-551.)

(815 ILCS 705/37) (from Ch. 121 1/2, par. 1737)
Sec. 37. Public inspection. (a) Generally. All disclosure statements and other papers and documents received by the Administrator under this Act shall be open to public inspection, except that the Administrator may, in his discretion, withhold from public inspection any information the disclosure of which is, in the judgment of the Administrator, not necessary in the public interest or for the protection of franchisees. The Administrator may publish any information filed with him or obtained by him, if in the judgment of the Administrator, such action is in the public interest. No provision of this Act authorizes the Administrator or any of his assistants, clerks or deputies to disclose any information withheld from public inspection except among themselves or when necessary or appropriate in a proceeding or investigation under this Act or to other federal or State regulatory agencies. No provision of this Act either creates or derogates from any privilege which exists at common law or otherwise when documentary or other evidence is sought under a subpoena directed to the Administrator or any of his assistants, clerks or deputies.
(b) Restrictions on use. The Administrator and his employees may not use for personal benefit any information which is obtained by them under this Act and which is not then generally available to the public.
(Source: P.A. 85-551.)

(815 ILCS 705/38) (from Ch. 121 1/2, par. 1738)
Sec. 38. Copies to be furnished. On request and at such reasonable charges as he prescribes by rule, the Administrator shall furnish to any person photostatic or other copies, certified under his seal of office if requested, of any document which is retained as a matter of public record. He shall not charge or collect any fee for copies of any document furnished to public officers for use in their official capacity. In any judicial proceeding or prosecution, any copy so certified is prima facie evidence of the contents of the document certified.
(Source: P.A. 85-551.)

(815 ILCS 705/39) (from Ch. 121 1/2, par. 1739)
Sec. 39. Destruction of records. (a) Period of retention. The Administrator may destroy any disclosure statements or orders, together with the files and folders, as useless or obsolete, 4 years after the date of receipt or issuance. A permanent record shall be maintained of any civil or criminal enforcement of this Act by the Administrator.
(b) Microfilm. Copies on microfilm or in other form which may be retained by the Administrator in his discretion of any records destroyed under authority of this Section shall be accepted for all purposes as equivalent to the original when certified by the Administrator.
(Source: P.A. 85-551.)

(815 ILCS 705/40) (from Ch. 121 1/2, par. 1740)
Sec. 40. Fees.
(a) The Administrator shall charge and collect the fees fixed by this Section, or as prescribed by rule of the Administrator. All fees and charges collected under this Section shall be transmitted to the State Treasurer at least weekly, accompanied by a detailed statement thereof. Such fees and charges shall be refundable at the discretion of the Administrator.
(b) The fee for the initial registration of a franchise shall be $500.
(c) The fee for filing an amended disclosure statement shall be $100 if the amendment pertains to a material change, otherwise $25.
(d) The fee for an interpretive opinion shall be $50.
(e) The fee for filing an initial large franchisor exemption under Section 200.202 of Title 14 of the Illinois Administrative Code shall be $500 and the fee for renewals of this exemption shall be $100.
(f) The fee for filing an annual report shall be $100.
(Source: P.A. 96-648, eff. 10-1-09.)

(815 ILCS 705/41) (from Ch. 121 1/2, par. 1741)
Sec. 41. Waivers void. Any condition, stipulation, or provision purporting to bind any person acquiring any franchise to waive compliance with any provision of this Act or any other law of this State is void. This Section shall not prevent any person from entering into a settlement agreement or executing a general release regarding a potential or actual lawsuit filed under any of the provisions of this Act, nor shall it prevent the arbitration of any claim pursuant to the provisions of Title 9 of the United States Code.
(Source: P.A. 88-256.)

(815 ILCS 705/42) (from Ch. 121 1/2, par. 1742)
Sec. 42. Burden of proof. In any proceeding under this Act, the burden of proving an exemption or an exception from a definition is upon the person claiming it.
(Source: P.A. 85-551.)

(815 ILCS 705/43) (from Ch. 121 1/2, par. 1743)
Sec. 43. Construction. This Act shall be liberally construed to effect the purposes thereof.
(Source: P.A. 85-551.)

(815 ILCS 705/44) (from Ch. 121 1/2, par. 1744)
Sec. 44. This Act shall not be construed to repeal any right, claim, penalty, offense or punishment existing under The Franchise Disclosure Act prior to the date this Act takes effect. This Act shall apply only to actions undertaken on and subsequent to the date this Act takes effect as well as to all resulting rights, claims, penalties, offenses and punishment.
(Source: P.A. 85-551.)



815 ILCS 710/ - Motor Vehicle Franchise Act.

(815 ILCS 710/1) (from Ch. 121 1/2, par. 751)
Sec. 1. Short title. This Act may be cited as the Motor Vehicle Franchise Act.
(Source: P.A. 86-1475.)

(815 ILCS 710/1.1) (from Ch. 121 1/2, par. 751.1)
Sec. 1.1. Declaration of purpose. The Legislature finds and declares that the distribution and sale of vehicles within this State vitally affects the general economy of the State and the public interest, welfare, and safety and that in order to promote the public interest, welfare, and safety, and in the exercise of its police power, it is necessary to regulate motor vehicle manufacturers, distributors, wholesalers and factory or distributor branches or representatives, and to regulate dealers of motor vehicles doing business in this State in order to prevent frauds, impositions, discrimination, and other abuses upon its citizens, to protect and preserve the investments and properties of the citizens of this State, to foster healthy competition, and to provide adequate and sufficient service to consumers generally. The licensing and supervision of motor vehicle dealers is necessary for the protection of consumers and the sale of motor vehicles by unlicensed dealers should be prevented.
The Legislature further finds that the regulation of motor vehicle manufacturers, distributors, wholesalers, factory branches, distributor branches and representatives, and dealers promotes the distribution of motor vehicles to the public and provides a system for servicing vehicles and for complying with manufacturer warranties so that consumers can keep their motor vehicles properly functioning and safe. The sale and distribution of motor vehicles constitutes a continuing obligation of manufacturers, distributors, wholesalers, factory branches, distributor branches and representatives, and dealers to consumers, and the public has an interest in promoting the availability of post-sale mechanical and operational services.
(Source: P.A. 100-308, eff. 8-24-17.)

(815 ILCS 710/2) (from Ch. 121 1/2, par. 752)
Sec. 2. Definitions. As used in this Act, the following words shall, unless the context otherwise requires, have the following meanings:
(a) "Motor vehicle", any motor driven vehicle required to be registered under "The Illinois Vehicle Code". Beginning January 1, 2010, the term "motor vehicle" also includes any engine, transmission, or rear axle, regardless of whether it is attached to a vehicle chassis, that is manufactured for installation in any motor-driven vehicle with a gross vehicle weight rating of more than 16,000 pounds that is required to be registered under the Illinois Vehicle Code.
(b) "Manufacturer", any person engaged in the business of manufacturing or assembling new and unused motor vehicles. "Manufacturer" includes a factory branch, distributor, and distributor branch.
(c) "Factory branch", a branch office maintained by a manufacturer which manufactures or assembles motor vehicles for sale to distributors or motor vehicle dealers or which is maintained for directing and supervising the representatives of the manufacturer.
(d) "Distributor branch", a branch office maintained by a distributor or wholesaler who or which sells or distributes new or used motor vehicles to motor vehicle dealers.
(e) "Factory representative", a representative employed by a manufacturer or employed by a factory branch for the purpose of making or promoting the sale of motor vehicles or for contracting with, supervising, servicing or instructing motor vehicle dealers or prospective motor vehicle dealers.
(f) "Distributor representative", a representative employed by a distributor branch, distributor or wholesaler.
(g) "Distributor" or "wholesaler", any person who sells or distributes new or used motor vehicles to motor vehicle dealers or who maintains distributor representatives within the State.
(h) "Motor vehicle dealer", any person who, in the ordinary course of business, is engaged in the business of selling new or used motor vehicles to consumers or other end users.
(i) "Franchise", an oral or written arrangement for a definite or indefinite period in which a manufacturer, distributor or wholesaler grants to a motor vehicle dealer a license to use a trade name, service mark, or related characteristic, and in which there is a community of interest in the marketing of motor vehicles or services related thereto at wholesale, retail, leasing or otherwise.
(j) "Franchiser", a manufacturer, distributor or wholesaler who grants a franchise to a motor vehicle dealer.
(k) "Franchisee", a motor vehicle dealer to whom a franchise is offered or granted.
(l) "Sale", shall include the issuance, transfer, agreement for transfer, exchange, pledge, hypothecation, mortgage in any form, whether by transfer in trust or otherwise, of any motor vehicle or interest therein or of any franchise related thereto; and any option, subscription or other contract or solicitation, looking to a sale, or offer or attempt to sell in any form, whether oral or written. A gift or delivery of any motor vehicle or franchise with respect thereto with or as a bonus on account of the sale of anything shall be deemed a sale of such motor vehicle or franchise.
(m) "Fraud", shall include, in addition to its normal legal connotation, the following: a misrepresentation in any manner, whether intentionally false or due to reckless disregard for truth or falsity, of a material fact; a promise or representation not made honestly and in good faith; and an intentional failure to disclose a material fact.
(n) "Person", a natural person, corporation, partnership, trust or other entity, and in case of an entity, it shall include any other entity in which it has a majority interest or which it effectively controls as well as the individual officers, directors and other persons in active control of the activities of each such entity.
(o) "New motor vehicle", a motor vehicle which has not been previously sold to any person except a distributor or wholesaler or motor vehicle dealer for resale.
(p) "Market Area", the franchisee's area of primary responsibility as defined in its franchise.
(q) "Relevant Market Area", the area within a radius of 10 miles from the principal location of a franchise or dealership if said principal location is in a county having a population of more than 300,000 persons; if the principal location of a franchise or dealership is in a county having a population of less than 300,000 persons, then "relevant market area" shall mean the area within a radius of 15 miles from the principal location of said franchise or dealership.
(r) "Late model vehicle" means a vehicle of the current model year and one, 2, or 3 preceding model years for which the motor vehicle dealer holds an existing franchise from the manufacturer for that same line make.
(s) "Factory repurchase vehicle" means a motor vehicle of the current model year or a late model vehicle reacquired by the manufacturer under an existing agreement or otherwise from a fleet, lease or daily rental company or under any State or federal law or program relating to allegedly defective new motor vehicles, and offered for sale and resold by the manufacturer directly or at a factory authorized or sponsored auction.
(t) "Board" means the Motor Vehicle Review Board created under this Act.
(u) "Secretary of State" means the Secretary of State of Illinois.
(v) "Good cause" means facts establishing commercial reasonableness in lawful or privileged competition and business practices as defined at common law.
(Source: P.A. 100-308, eff. 8-24-17.)

(815 ILCS 710/3) (from Ch. 121 1/2, par. 753)
Sec. 3. Applicability of Act. Any person who engages directly or indirectly in purposeful contacts within this State in connection with the offering or advertising for sale or has business dealings with respect to a motor vehicle within the State shall be subject to the provisions of this Act and shall be subject to the jurisdiction of the courts of this State.
(Source: P.A. 81-43.)

(815 ILCS 710/3.1)
Sec. 3.1. Motor vehicle financing affiliate. For purposes of this Act, a franchisee and a motor vehicle financing affiliate, as defined in Section 5-100 of the Illinois Vehicle Code, shall be treated as a single entity. That a franchisee arranges to receive motor vehicles through a motor vehicle financing affiliate shall not exempt a manufacturer from the provisions of this Act. A manufacturer shall not require, directly or indirectly, a motor vehicle dealer to contract with a motor vehicle financing affiliate in order to receive its motor vehicles nor shall a manufacturer prevent, directly or indirectly, a motor vehicle dealer from contracting with a motor vehicle financing affiliate in order to receive its motor vehicles. A manufacturer shall not use a motor vehicle financing affiliate as a means of avoiding the provisions and requirements of this Act.
(Source: P.A. 91-415, eff. 1-1-00.)

(815 ILCS 710/4) (from Ch. 121 1/2, par. 754)
Sec. 4. Unfair competition and practices.
(a) The unfair methods of competition and unfair and deceptive acts or practices listed in this Section are hereby declared to be unlawful. In construing the provisions of this Section, the courts may be guided by the interpretations of the Federal Trade Commission Act (15 U.S.C. 45 et seq.), as from time to time amended.
(b) It shall be deemed a violation for any manufacturer, factory branch, factory representative, distributor or wholesaler, distributor branch, distributor representative or motor vehicle dealer to engage in any action with respect to a franchise which is arbitrary, in bad faith or unconscionable and which causes damage to any of the parties or to the public.
(c) It shall be deemed a violation for a manufacturer, a distributor, a wholesaler, a distributor branch or division, a factory branch or division, or a wholesale branch or division, or officer, agent or other representative thereof, to coerce, or attempt to coerce, any motor vehicle dealer:
(1) to accept, buy or order any motor vehicle or

vehicles, appliances, equipment, parts or accessories therefor, or any other commodity or commodities or service or services which such motor vehicle dealer has not voluntarily ordered or requested except items required by applicable local, state or federal law; or to require a motor vehicle dealer to accept, buy, order or purchase such items in order to obtain any motor vehicle or vehicles or any other commodity or commodities which have been ordered or requested by such motor vehicle dealer;

(2) to order or accept delivery of any motor vehicle

with special features, appliances, accessories or equipment not included in the list price of the motor vehicles as publicly advertised by the manufacturer thereof, except items required by applicable law; or

(3) to order for anyone any parts, accessories,

equipment, machinery, tools, appliances or any commodity whatsoever, except items required by applicable law.

(d) It shall be deemed a violation for a manufacturer, a distributor, a wholesaler, a distributor branch or division, or officer, agent or other representative thereof:
(1) to adopt, change, establish or implement a plan

or system for the allocation and distribution of new motor vehicles to motor vehicle dealers which is arbitrary or capricious or to modify an existing plan so as to cause the same to be arbitrary or capricious;

(2) to fail or refuse to advise or disclose to any

motor vehicle dealer having a franchise or selling agreement, upon written request therefor, the basis upon which new motor vehicles of the same line make are allocated or distributed to motor vehicle dealers in the State and the basis upon which the current allocation or distribution is being made or will be made to such motor vehicle dealer;

(3) to refuse to deliver in reasonable quantities and

within a reasonable time after receipt of dealer's order, to any motor vehicle dealer having a franchise or selling agreement for the retail sale of new motor vehicles sold or distributed by such manufacturer, distributor, wholesaler, distributor branch or division, factory branch or division or wholesale branch or division, any such motor vehicles as are covered by such franchise or selling agreement specifically publicly advertised in the State by such manufacturer, distributor, wholesaler, distributor branch or division, factory branch or division, or wholesale branch or division to be available for immediate delivery. However, the failure to deliver any motor vehicle shall not be considered a violation of this Act if such failure is due to an act of God, a work stoppage or delay due to a strike or labor difficulty, a shortage of materials, a lack of manufacturing capacity, a freight embargo or other cause over which the manufacturer, distributor, or wholesaler, or any agent thereof has no control;

(4) to coerce, or attempt to coerce, any motor

vehicle dealer to enter into any agreement with such manufacturer, distributor, wholesaler, distributor branch or division, factory branch or division, or wholesale branch or division, or officer, agent or other representative thereof, or to do any other act prejudicial to the dealer by threatening to reduce his allocation of motor vehicles or cancel any franchise or any selling agreement existing between such manufacturer, distributor, wholesaler, distributor branch or division, or factory branch or division, or wholesale branch or division, and the dealer. However, notice in good faith to any motor vehicle dealer of the dealer's violation of any terms or provisions of such franchise or selling agreement or of any law or regulation applicable to the conduct of a motor vehicle dealer shall not constitute a violation of this Act;

(5) to require a franchisee to participate in an

advertising campaign or contest or any promotional campaign, or to purchase or lease any promotional materials, training materials, show room or other display decorations or materials at the expense of the franchisee;

(6) to cancel or terminate the franchise or selling

agreement of a motor vehicle dealer without good cause and without giving notice as hereinafter provided; to fail or refuse to extend the franchise or selling agreement of a motor vehicle dealer upon its expiration without good cause and without giving notice as hereinafter provided; or, to offer a renewal, replacement or succeeding franchise or selling agreement containing terms and provisions the effect of which is to substantially change or modify the sales and service obligations or capital requirements of the motor vehicle dealer arbitrarily and without good cause and without giving notice as hereinafter provided notwithstanding any term or provision of a franchise or selling agreement.

(A) If a manufacturer, distributor, wholesaler,

distributor branch or division, factory branch or division or wholesale branch or division intends to cancel or terminate a franchise or selling agreement or intends not to extend or renew a franchise or selling agreement on its expiration, it shall send a letter by certified mail, return receipt requested, to the affected franchisee at least 60 days before the effective date of the proposed action, or not later than 10 days before the proposed action when the reason for the action is based upon either of the following:

(i) the business operations of the franchisee

have been abandoned or the franchisee has failed to conduct customary sales and service operations during customary business hours for at least 7 consecutive business days unless such closing is due to an act of God, strike or labor difficulty or other cause over which the franchisee has no control; or

(ii) the conviction of or plea of nolo

contendere by the motor vehicle dealer or any operator thereof in a court of competent jurisdiction to an offense punishable by imprisonment for more than two years.

Each notice of proposed action shall include a

detailed statement setting forth the specific grounds for the proposed cancellation, termination, or refusal to extend or renew and shall state that the dealer has only 30 days from receipt of the notice to file with the Motor Vehicle Review Board a written protest against the proposed action.

(B) If a manufacturer, distributor, wholesaler,

distributor branch or division, factory branch or division or wholesale branch or division intends to change substantially or modify the sales and service obligations or capital requirements of a motor vehicle dealer as a condition to extending or renewing the existing franchise or selling agreement of such motor vehicle dealer, it shall send a letter by certified mail, return receipt requested, to the affected franchisee at least 60 days before the date of expiration of the franchise or selling agreement. Each notice of proposed action shall include a detailed statement setting forth the specific grounds for the proposed action and shall state that the dealer has only 30 days from receipt of the notice to file with the Motor Vehicle Review Board a written protest against the proposed action.

(C) Within 30 days from receipt of the notice

under subparagraphs (A) and (B), the franchisee may file with the Board a written protest against the proposed action.

When the protest has been timely filed, the Board

shall enter an order, fixing a date (within 60 days of the date of the order), time, and place of a hearing on the protest required under Sections 12 and 29 of this Act, and send by certified mail, return receipt requested, a copy of the order to the manufacturer that filed the notice of intention of the proposed action and to the protesting dealer or franchisee.

The manufacturer shall have the burden of proof

to establish that good cause exists to cancel or terminate, or fail to extend or renew the franchise or selling agreement of a motor vehicle dealer or franchisee, and to change substantially or modify the sales and service obligations or capital requirements of a motor vehicle dealer as a condition to extending or renewing the existing franchise or selling agreement. The determination whether good cause exists to cancel, terminate, or refuse to renew or extend the franchise or selling agreement, or to change or modify the obligations of the dealer as a condition to offer renewal, replacement, or succession shall be made by the Board under subsection (d) of Section 12 of this Act.

(D) Notwithstanding the terms, conditions, or

provisions of a franchise or selling agreement, the following shall not constitute good cause for cancelling or terminating or failing to extend or renew the franchise or selling agreement: (i) the change of ownership or executive management of the franchisee's dealership; or (ii) the fact that the franchisee or owner of an interest in the franchise owns, has an investment in, participates in the management of, or holds a license for the sale of the same or any other line make of new motor vehicles.

(E) The manufacturer may not cancel or terminate,

or fail to extend or renew a franchise or selling agreement or change or modify the obligations of the franchisee as a condition to offering a renewal, replacement, or succeeding franchise or selling agreement before the hearing process is concluded as prescribed by this Act, and thereafter, if the Board determines that the manufacturer has failed to meet its burden of proof and that good cause does not exist to allow the proposed action;

(7) notwithstanding the terms of any franchise

agreement, to fail to indemnify and hold harmless its franchised dealers against any judgment or settlement for damages, including, but not limited to, court costs, expert witness fees, reasonable attorneys' fees of the new motor vehicle dealer, and other expenses incurred in the litigation, so long as such fees and costs are reasonable, arising out of complaints, claims or lawsuits including, but not limited to, strict liability, negligence, misrepresentation, warranty (express or implied), or rescission of the sale as defined in Section 2-608 of the Uniform Commercial Code, to the extent that the judgment or settlement relates to the alleged defective or negligent manufacture, assembly or design of new motor vehicles, parts or accessories or other functions by the manufacturer, beyond the control of the dealer; provided that, in order to provide an adequate defense, the manufacturer receives notice of the filing of a complaint, claim, or lawsuit within 60 days after the filing;

(8) to require or otherwise coerce a motor vehicle

dealer to underutilize the motor vehicle dealer's facilities by requiring or otherwise coercing the motor vehicle dealer to exclude or remove from the motor vehicle dealer's facilities operations for selling or servicing of any vehicles for which the motor vehicle dealer has a franchise agreement with another manufacturer, distributor, wholesaler, distribution branch or division, or officer, agent, or other representative thereof; provided, however, that, in light of all existing circumstances, (i) the motor vehicle dealer maintains a reasonable line of credit for each make or line of new motor vehicle, (ii) the new motor vehicle dealer remains in compliance with any reasonable facilities requirements of the manufacturer, (iii) no change is made in the principal management of the new motor vehicle dealer, and (iv) the addition of the make or line of new motor vehicles would be reasonable. The reasonable facilities requirement set forth in item (ii) of subsection (d)(8) shall not include any requirement that a franchisee establish or maintain exclusive facilities, personnel, or display space. Any decision by a motor vehicle dealer to sell additional makes or lines at the motor vehicle dealer's facility shall be presumed to be reasonable, and the manufacturer shall have the burden to overcome that presumption. A motor vehicle dealer must provide a written notification of its intent to add a make or line of new motor vehicles to the manufacturer. If the manufacturer does not respond to the motor vehicle dealer, in writing, objecting to the addition of the make or line within 60 days after the date that the motor vehicle dealer sends the written notification, then the manufacturer shall be deemed to have approved the addition of the make or line;

(9) to use or consider the performance of a motor

vehicle dealer relating to the sale of the manufacturer's, distributor's, or wholesaler's vehicles or the motor vehicle dealer's ability to satisfy any minimum sales or market share quota or responsibility relating to the sale of the manufacturer's, distributor's, or wholesaler's new vehicles in determining:

(A) the motor vehicle dealer's eligibility to

purchase program, certified, or other used motor vehicles from the manufacturer, distributor, or wholesaler;

(B) the volume, type, or model of program,

certified, or other used motor vehicles that a motor vehicle dealer is eligible to purchase from the manufacturer, distributor, or wholesaler;

(C) the price of any program, certified, or other

used motor vehicle that the dealer is eligible to purchase from the manufacturer, distributor, or wholesaler; or

(D) the availability or amount of any discount,

credit, rebate, or sales incentive that the dealer is eligible to receive from the manufacturer, distributor, or wholesaler for the purchase of any program, certified, or other used motor vehicle offered for sale by the manufacturer, distributor, or wholesaler;

(10) to take any adverse action against a dealer

pursuant to an export or sale-for-resale prohibition because the dealer sold or leased a vehicle to a customer who either exported the vehicle to a foreign country or resold the vehicle in violation of the prohibition, unless the export or sale-for-resale prohibition policy was provided to the dealer in writing either electronically or on paper, prior to the sale or lease, and the dealer knew or reasonably should have known of the customer's intent to export or resell the vehicle in violation of the prohibition at the time of the sale or lease. If the dealer causes the vehicle to be registered and titled in this or any other state, and collects or causes to be collected any applicable sales or use tax to this State, a rebuttable presumption is established that the dealer did not have reason to know of the customer's intent to resell the vehicle;

(11) to coerce or require any dealer to construct

improvements to his or her facilities or to install new signs or other franchiser image elements that replace or substantially alter those improvements, signs, or franchiser image elements completed within the past 10 years that were required and approved by the manufacturer or one of its affiliates. The 10-year period under this paragraph (11) begins to run for a dealer, including that dealer's successors and assigns, on the date that the manufacturer gives final written approval of the facility improvements or installation of signs or other franchiser image elements or the date that the dealer receives a certificate of occupancy, whichever is later. For the purpose of this paragraph (11), the term "substantially alter" does not include routine maintenance, including, but not limited to, interior painting, that is reasonably necessary to keep a dealer facility in attractive condition; or

(12) to require a dealer to purchase goods or

services to make improvements to the dealer's facilities from a vendor selected, identified, or designated by a manufacturer or one of its affiliates by agreement, program, incentive provision, or otherwise without making available to the dealer the option to obtain the goods or services of substantially similar quality and overall design from a vendor chosen by the dealer and approved by the manufacturer; however, approval by the manufacturer shall not be unreasonably withheld, and the dealer's option to select a vendor shall not be available if the manufacturer provides substantial reimbursement for the goods or services offered. "Substantial reimbursement" means an amount equal to or greater than the cost savings that would result if the dealer were to utilize a vendor of the dealer's own selection instead of using the vendor identified by the manufacturer. For the purpose of this paragraph (12), the term "goods" does not include movable displays, brochures, and promotional materials containing material subject to the intellectual property rights of a manufacturer. If signs, other than signs containing the manufacturer's brand or logo or free-standing signs that are not directly attached to a building, or other franchiser image or design elements or trade dress are to be leased to the dealer by a vendor selected, identified, or designated by the manufacturer, the dealer has the right to purchase the signs or other franchiser image or design elements or trade dress of substantially similar quality and design from a vendor selected by the dealer if the signs, franchiser image or design elements, or trade dress are approved by the manufacturer. Approval by the manufacturer shall not be unreasonably withheld. This paragraph (12) shall not be construed to allow a dealer or vendor to impair, infringe upon, or eliminate, directly or indirectly, the intellectual property rights of the manufacturer including, but not limited to, the manufacturer's intellectual property rights in any trademarks or trade dress, or other intellectual property interests owned or controlled by the manufacturer. This paragraph (12) shall not be construed to permit a dealer to erect or maintain signs that do not conform to the manufacturer's intellectual property rights or trademark or trade dress usage guidelines.

(e) It shall be deemed a violation for a manufacturer, a distributor, a wholesaler, a distributor branch or division or officer, agent or other representative thereof:
(1) to resort to or use any false or misleading

advertisement in connection with his business as such manufacturer, distributor, wholesaler, distributor branch or division or officer, agent or other representative thereof;

(2) to offer to sell or lease, or to sell or lease,

any new motor vehicle to any motor vehicle dealer at a lower actual price therefor than the actual price offered to any other motor vehicle dealer for the same model vehicle similarly equipped or to utilize any device including, but not limited to, sales promotion plans or programs which result in such lesser actual price or fail to make available to any motor vehicle dealer any preferential pricing, incentive, rebate, finance rate, or low interest loan program offered to competing motor vehicle dealers in other contiguous states. However, the provisions of this paragraph shall not apply to sales to a motor vehicle dealer for resale to any unit of the United States Government, the State or any of its political subdivisions;

(3) to offer to sell or lease, or to sell or lease,

any new motor vehicle to any person, except a wholesaler, distributor or manufacturer's employees at a lower actual price therefor than the actual price offered and charged to a motor vehicle dealer for the same model vehicle similarly equipped or to utilize any device which results in such lesser actual price. However, the provisions of this paragraph shall not apply to sales to a motor vehicle dealer for resale to any unit of the United States Government, the State or any of its political subdivisions;

(4) to prevent or attempt to prevent by contract or

otherwise any motor vehicle dealer or franchisee from changing the executive management control of the motor vehicle dealer or franchisee unless the franchiser, having the burden of proof, proves that such change of executive management will result in executive management control by a person or persons who are not of good moral character or who do not meet the franchiser's existing and, with consideration given to the volume of sales and service of the dealership, uniformly applied minimum business experience standards in the market area. However where the manufacturer rejects a proposed change in executive management control, the manufacturer shall give written notice of his reasons to the dealer within 60 days of notice to the manufacturer by the dealer of the proposed change. If the manufacturer does not send a letter to the franchisee by certified mail, return receipt requested, within 60 days from receipt by the manufacturer of the proposed change, then the change of the executive management control of the franchisee shall be deemed accepted as proposed by the franchisee, and the manufacturer shall give immediate effect to such change;

(5) to prevent or attempt to prevent by contract or

otherwise any motor vehicle dealer from establishing or changing the capital structure of his dealership or the means by or through which he finances the operation thereof; provided the dealer meets any reasonable capital standards agreed to between the dealer and the manufacturer, distributor or wholesaler, who may require that the sources, method and manner by which the dealer finances or intends to finance its operation, equipment or facilities be fully disclosed;

(6) to refuse to give effect to or prevent or attempt

to prevent by contract or otherwise any motor vehicle dealer or any officer, partner or stockholder of any motor vehicle dealer from selling or transferring any part of the interest of any of them to any other person or persons or party or parties unless such sale or transfer is to a transferee who would not otherwise qualify for a new motor vehicle dealers license under the Illinois Vehicle Code or unless the franchiser, having the burden of proof, proves that such sale or transfer is to a person or party who is not of good moral character or does not meet the franchiser's existing and reasonable capital standards and, with consideration given to the volume of sales and service of the dealership, uniformly applied minimum business experience standards in the market area. However, nothing herein shall be construed to prevent a franchiser from implementing affirmative action programs providing business opportunities for minorities or from complying with applicable federal, State or local law:

(A) If the manufacturer intends to refuse to

approve the sale or transfer of all or a part of the interest, then it shall, within 60 days from receipt of the completed application forms generally utilized by a manufacturer to conduct its review and a copy of all agreements regarding the proposed transfer, send a letter by certified mail, return receipt requested, advising the franchisee of any refusal to approve the sale or transfer of all or part of the interest and shall state that the dealer only has 30 days from the receipt of the notice to file with the Motor Vehicle Review Board a written protest against the proposed action. The notice shall set forth specific criteria used to evaluate the prospective transferee and the grounds for refusing to approve the sale or transfer to that transferee. Within 30 days from the franchisee's receipt of the manufacturer's notice, the franchisee may file with the Board a written protest against the proposed action.

When a protest has been timely filed, the Board

shall enter an order, fixing the date (within 60 days of the date of such order), time, and place of a hearing on the protest, required under Sections 12 and 29 of this Act, and send by certified mail, return receipt requested, a copy of the order to the manufacturer that filed notice of intention of the proposed action and to the protesting franchisee.

The manufacturer shall have the burden of proof

to establish that good cause exists to refuse to approve the sale or transfer to the transferee. The determination whether good cause exists to refuse to approve the sale or transfer shall be made by the Board under subdivisions (6)(B). The manufacturer shall not refuse to approve the sale or transfer by a dealer or an officer, partner, or stockholder of a franchise or any part of the interest to any person or persons before the hearing process is concluded as prescribed by this Act, and thereafter if the Board determines that the manufacturer has failed to meet its burden of proof and that good cause does not exist to refuse to approve the sale or transfer to the transferee.

(B) Good cause to refuse to approve such sale or

transfer under this Section is established when such sale or transfer is to a transferee who would not otherwise qualify for a new motor vehicle dealers license under the Illinois Vehicle Code or such sale or transfer is to a person or party who is not of good moral character or does not meet the franchiser's existing and reasonable capital standards and, with consideration given to the volume of sales and service of the dealership, uniformly applied minimum business experience standards in the market area.

(7) to obtain money, goods, services, anything of

value, or any other benefit from any other person with whom the motor vehicle dealer does business, on account of or in relation to the transactions between the dealer and the other person as compensation, except for services actually rendered, unless such benefit is promptly accounted for and transmitted to the motor vehicle dealer;

(8) to grant an additional franchise in the relevant

market area of an existing franchise of the same line make or to relocate an existing motor vehicle dealership within or into a relevant market area of an existing franchise of the same line make. However, if the manufacturer wishes to grant such an additional franchise to an independent person in a bona fide relationship in which such person is prepared to make a significant investment subject to loss in such a dealership, or if the manufacturer wishes to relocate an existing motor vehicle dealership, then the manufacturer shall send a letter by certified mail, return receipt requested, to each existing dealer or dealers of the same line make whose relevant market area includes the proposed location of the additional or relocated franchise at least 60 days before the manufacturer grants an additional franchise or relocates an existing franchise of the same line make within or into the relevant market area of an existing franchisee of the same line make. Each notice shall set forth the specific grounds for the proposed grant of an additional or relocation of an existing franchise and shall state that the dealer has only 30 days from the date of receipt of the notice to file with the Motor Vehicle Review Board a written protest against the proposed action. Unless the parties agree upon the grant or establishment of the additional or relocated franchise within 30 days from the date the notice was received by the existing franchisee of the same line make or any person entitled to receive such notice, the franchisee or other person may file with the Board a written protest against the grant or establishment of the proposed additional or relocated franchise.

When a protest has been timely filed, the Board shall

enter an order fixing a date (within 60 days of the date of the order), time, and place of a hearing on the protest, required under Sections 12 and 29 of this Act, and send by certified or registered mail, return receipt requested, a copy of the order to the manufacturer that filed the notice of intention to grant or establish the proposed additional or relocated franchise and to the protesting dealer or dealers of the same line make whose relevant market area includes the proposed location of the additional or relocated franchise.

When more than one protest is filed against the grant

or establishment of the additional or relocated franchise of the same line make, the Board may consolidate the hearings to expedite disposition of the matter. The manufacturer shall have the burden of proof to establish that good cause exists to allow the grant or establishment of the additional or relocated franchise. The manufacturer may not grant or establish the additional franchise or relocate the existing franchise before the hearing process is concluded as prescribed by this Act, and thereafter if the Board determines that the manufacturer has failed to meet its burden of proof and that good cause does not exist to allow the grant or establishment of the additional franchise or relocation of the existing franchise.

The determination whether good cause exists for

allowing the grant or establishment of an additional franchise or relocated existing franchise, shall be made by the Board under subsection (c) of Section 12 of this Act. If the manufacturer seeks to enter into a contract, agreement or other arrangement with any person, establishing any additional motor vehicle dealership or other facility, limited to the sale of factory repurchase vehicles or late model vehicles, then the manufacturer shall follow the notice procedures set forth in this Section and the determination whether good cause exists for allowing the proposed agreement shall be made by the Board under subsection (c) of Section 12, with the manufacturer having the burden of proof.

A. (Blank).
B. For the purposes of this Section, appointment

of a successor motor vehicle dealer at the same location as its predecessor, or within 2 miles of such location, or the relocation of an existing dealer or franchise within 2 miles of the relocating dealer's or franchisee's existing location, shall not be construed as a grant, establishment or the entering into of an additional franchise or selling agreement, or a relocation of an existing franchise. The reopening of a motor vehicle dealership that has not been in operation for 18 months or more shall be deemed the grant of an additional franchise or selling agreement.

C. This Section does not apply to the relocation

of an existing dealership or franchise in a county having a population of more than 300,000 persons when the new location is within the dealer's current relevant market area, provided the new location is more than 7 miles from the nearest dealer of the same line make. This Section does not apply to the relocation of an existing dealership or franchise in a county having a population of less than 300,000 persons when the new location is within the dealer's current relevant market area, provided the new location is more than 12 miles from the nearest dealer of the same line make. A dealer that would be farther away from the new location of an existing dealership or franchise of the same line make after a relocation may not file a written protest against the relocation with the Motor Vehicle Review Board.

D. Nothing in this Section shall be construed to

prevent a franchiser from implementing affirmative action programs providing business opportunities for minorities or from complying with applicable federal, State or local law;

(9) to require a motor vehicle dealer to assent to a

release, assignment, novation, waiver or estoppel which would relieve any person from liability imposed by this Act;

(10) to prevent or refuse to give effect to the

succession to the ownership or management control of a dealership by any legatee under the will of a dealer or to an heir under the laws of descent and distribution of this State unless the franchisee has designated a successor to the ownership or management control under the succession provisions of the franchise. Unless the franchiser, having the burden of proof, proves that the successor is a person who is not of good moral character or does not meet the franchiser's existing and reasonable capital standards and, with consideration given to the volume of sales and service of the dealership, uniformly applied minimum business experience standards in the market area, any designated successor of a dealer or franchisee may succeed to the ownership or management control of a dealership under the existing franchise if:

(i) The designated successor gives the

franchiser written notice by certified mail, return receipt requested, of his or her intention to succeed to the ownership of the dealer within 60 days of the dealer's death or incapacity; and

(ii) The designated successor agrees to be

bound by all the terms and conditions of the existing franchise.

Notwithstanding the foregoing, in the event the motor

vehicle dealer or franchisee and manufacturer have duly executed an agreement concerning succession rights prior to the dealer's death or incapacitation, the agreement shall be observed.

(A) If the franchiser intends to refuse to honor

the successor to the ownership of a deceased or incapacitated dealer or franchisee under an existing franchise agreement, the franchiser shall send a letter by certified mail, return receipt requested, to the designated successor within 60 days from receipt of a proposal advising of its intent to refuse to honor the succession and to discontinue the existing franchise agreement and shall state that the designated successor only has 30 days from the receipt of the notice to file with the Motor Vehicle Review Board a written protest against the proposed action. The notice shall set forth the specific grounds for the refusal to honor the succession and discontinue the existing franchise agreement.

If notice of refusal is not timely served upon

the designated successor, the franchise agreement shall continue in effect subject to termination only as otherwise permitted by paragraph (6) of subsection (d) of Section 4 of this Act.

Within 30 days from the date the notice was

received by the designated successor or any other person entitled to notice, the designee or other person may file with the Board a written protest against the proposed action.

When a protest has been timely filed, the Board

shall enter an order, fixing a date (within 60 days of the date of the order), time, and place of a hearing on the protest, required under Sections 12 and 29 of this Act, and send by certified mail, return receipt requested, a copy of the order to the franchiser that filed the notice of intention of the proposed action and to the protesting designee or such other person.

The manufacturer shall have the burden of proof

to establish that good cause exists to refuse to honor the succession and discontinue the existing franchise agreement. The determination whether good cause exists to refuse to honor the succession shall be made by the Board under subdivision (B) of this paragraph (10). The manufacturer shall not refuse to honor the succession or discontinue the existing franchise agreement before the hearing process is concluded as prescribed by this Act, and thereafter if the Board determines that it has failed to meet its burden of proof and that good cause does not exist to refuse to honor the succession and discontinue the existing franchise agreement.

(B) No manufacturer shall impose any conditions

upon honoring the succession and continuing the existing franchise agreement with the designated successor other than that the franchisee has designated a successor to the ownership or management control under the succession provisions of the franchise, or that the designated successor is of good moral character or meets the reasonable capital standards and, with consideration given to the volume of sales and service of the dealership, uniformly applied minimum business experience standards in the market area;

(11) to prevent or refuse to approve a proposal to

establish a successor franchise at a location previously approved by the franchiser when submitted with the voluntary termination by the existing franchisee unless the successor franchisee would not otherwise qualify for a new motor vehicle dealer's license under the Illinois Vehicle Code or unless the franchiser, having the burden of proof, proves that such proposed successor is not of good moral character or does not meet the franchiser's existing and reasonable capital standards and, with consideration given to the volume of sales and service of the dealership, uniformly applied minimum business experience standards in the market area. However, when such a rejection of a proposal is made, the manufacturer shall give written notice of its reasons to the franchisee within 60 days of receipt by the manufacturer of the proposal. However, nothing herein shall be construed to prevent a franchiser from implementing affirmative action programs providing business opportunities for minorities, or from complying with applicable federal, State or local law;

(12) to prevent or refuse to grant a franchise to a

person because such person owns, has investment in or participates in the management of or holds a franchise for the sale of another make or line of motor vehicles within 7 miles of the proposed franchise location in a county having a population of more than 300,000 persons, or within 12 miles of the proposed franchise location in a county having a population of less than 300,000 persons;

(13) to prevent or attempt to prevent any new motor

vehicle dealer from establishing any additional motor vehicle dealership or other facility limited to the sale of factory repurchase vehicles or late model vehicles or otherwise offering for sale factory repurchase vehicles of the same line make at an existing franchise by failing to make available any contract, agreement or other arrangement which is made available or otherwise offered to any person; or

(14) to exercise a right of first refusal or other

right to acquire a franchise from a dealer, unless the manufacturer:

(A) notifies the dealer in writing that it

intends to exercise its right to acquire the franchise not later than 60 days after the manufacturer's or distributor's receipt of a notice of the proposed transfer from the dealer and all information and documents reasonably and customarily required by the manufacturer or distributor supporting the proposed transfer;

(B) pays to the dealer the same or greater

consideration as the dealer has contracted to receive in connection with the proposed transfer or sale of all or substantially all of the dealership assets, stock, or other ownership interest, including the purchase or lease of all real property, leasehold, or improvements related to the transfer or sale of the dealership. Upon exercise of the right of first refusal or such other right, the manufacturer or distributor shall have the right to assign the lease or to convey the real property;

(C) assumes all of the duties, obligations, and

liabilities contained in the agreements that were to be assumed by the proposed transferee and with respect to which the manufacturer or distributor exercised the right of first refusal or other right to acquire the franchise;

(D) reimburses the proposed transferee for all

reasonable expenses incurred in evaluating, investigating, and negotiating the transfer of the dealership prior to the manufacturer's or distributor's exercise of its right of first refusal or other right to acquire the dealership. For purposes of this paragraph, "reasonable expenses" includes the usual and customary legal and accounting fees charged for similar work, as well as expenses associated with the evaluation and investigation of any real property on which the dealership is operated. The proposed transferee shall submit an itemized list of its expenses to the manufacturer or distributor not later than 30 days after the manufacturer's or distributor's exercise of the right of first refusal or other right to acquire the motor vehicle franchise. The manufacturer or distributor shall reimburse the proposed transferee for its expenses not later than 90 days after receipt of the itemized list. A manufacturer or distributor may request to be provided with the itemized list of expenses before exercising the manufacturer's or distributor's right of first refusal.

Except as provided in this paragraph (14), neither

the selling dealer nor the manufacturer or distributor shall have any liability to any person as a result of a manufacturer or distributor exercising its right of first refusal.

For the purpose of this paragraph, "proposed

transferee" means the person to whom the franchise would have been transferred to, or was proposed to be transferred to, had the right of first refusal or other right to acquire the franchise not been exercised by the manufacturer or distributor.

(f) It is deemed a violation for a manufacturer, a distributor, a wholesaler, a distributor branch or division, a factory branch or division, or a wholesale branch or division, or officer, agent, broker, shareholder, except a shareholder of 1% or less of the outstanding shares of any class of securities of a manufacturer, distributor, or wholesaler which is a publicly traded corporation, or other representative, directly or indirectly, to own or operate a place of business as a motor vehicle franchisee or motor vehicle financing affiliate, except that, this subsection shall not prohibit:
(1) the ownership or operation of a place of business

by a manufacturer, distributor, or wholesaler for a period, not to exceed 18 months, during the transition from one motor vehicle franchisee to another;

(2) the investment in a motor vehicle franchisee by a

manufacturer, distributor, or wholesaler if the investment is for the sole purpose of enabling a partner or shareholder in that motor vehicle franchisee to acquire an interest in that motor vehicle franchisee and that partner or shareholder is not otherwise employed by or associated with the manufacturer, distributor, or wholesaler and would not otherwise have the requisite capital investment funds to invest in the motor vehicle franchisee, and has the right to purchase the entire equity interest of the manufacturer, distributor, or wholesaler in the motor vehicle franchisee within a reasonable period of time not to exceed 5 years; or

(3) the ownership or operation of a place of business

by a manufacturer that manufactures only diesel engines for installation in trucks having a gross vehicle weight rating of more than 16,000 pounds that are required to be registered under the Illinois Vehicle Code, provided that:

(A) the manufacturer does not otherwise

manufacture, distribute, or sell motor vehicles as defined under Section 1-217 of the Illinois Vehicle Code;

(B) the manufacturer owned a place of business

and it was in operation as of January 1, 2016;

(C) the manufacturer complies with all

obligations owed to dealers that are not owned, operated, or controlled by the manufacturer, including, but not limited to those obligations arising pursuant to Section 6;

(D) to further avoid any acts or practices, the

effect of which may be to lessen or eliminate competition, the manufacturer provides to dealers on substantially equal terms access to all support for completing repairs, including, but not limited to, parts and assemblies, training, and technical service bulletins, and other information concerning repairs that the manufacturer provides to facilities that are owned, operated, or controlled by the manufacturer; and

(E) the manufacturer does not require that

warranty repair work be performed by a manufacturer-owned repair facility and the manufacturer provides any dealer that has an agreement with the manufacturer to sell and perform warranty repairs on the manufacturer's engines the opportunity to perform warranty repairs on those engines, regardless of whether the dealer sold the truck into which the engine was installed.

(g) Notwithstanding the terms, provisions, or conditions of any agreement or waiver, it shall be deemed a violation for a manufacturer, a distributor, a wholesaler, a distributor branch or division, a factory branch or division, or a wholesale branch or division, or officer, agent or other representative thereof, to directly or indirectly condition the awarding of a franchise to a prospective new motor vehicle dealer, the addition of a line make or franchise to an existing dealer, the renewal of a franchise of an existing dealer, the approval of the relocation of an existing dealer's facility, or the approval of the sale or transfer of the ownership of a franchise on the willingness of a dealer, proposed new dealer, or owner of an interest in the dealership facility to enter into a site control agreement or exclusive use agreement unless separate and reasonable consideration was offered and accepted for that agreement.
For purposes of this subsection (g), the terms "site control agreement" and "exclusive use agreement" include any agreement that has the effect of either (i) requiring that the dealer establish or maintain exclusive dealership facilities; or (ii) restricting the ability of the dealer, or the ability of the dealer's lessor in the event the dealership facility is being leased, to transfer, sell, lease, or change the use of the dealership premises, whether by sublease, lease, collateral pledge of lease, or other similar agreement. "Site control agreement" and "exclusive use agreement" also include a manufacturer restricting the ability of a dealer to transfer, sell, or lease the dealership premises by right of first refusal to purchase or lease, option to purchase, or option to lease if the transfer, sale, or lease of the dealership premises is to a person who is an immediate family member of the dealer. For the purposes of this subsection (g), "immediate family member" means a spouse, parent, son, daughter, son-in-law, daughter-in-law, brother, and sister.
If a manufacturer exercises any right of first refusal to purchase or lease or option to purchase or lease with regard to a transfer, sale, or lease of the dealership premises to a person who is not an immediate family member of the dealer, then (1) within 60 days from the receipt of the completed application forms generally utilized by a manufacturer to conduct its review and a copy of all agreements regarding the proposed transfer, the manufacturer must notify the dealer of its intent to exercise the right of first refusal to purchase or lease or option to purchase or lease and (2) the exercise of the right of first refusal to purchase or lease or option to purchase or lease must result in the dealer receiving consideration, terms, and conditions that either are the same as or greater than that which they have contracted to receive in connection with the proposed transfer, sale, or lease of the dealership premises.
Any provision contained in any agreement entered into on or after November 25, 2009 (the effective date of Public Act 96-824) that is inconsistent with the provisions of this subsection (g) shall be voidable at the election of the affected dealer, prospective dealer, or owner of an interest in the dealership facility.
(h) For purposes of this subsection:
"Successor manufacturer" means any motor vehicle manufacturer that, on or after January 1, 2009, acquires, succeeds to, or assumes any part of the business of another manufacturer, referred to as the "predecessor manufacturer", as the result of any of the following:
(i) A change in ownership, operation, or control of

the predecessor manufacturer by sale or transfer of assets, corporate stock or other equity interest, assignment, merger, consolidation, combination, joint venture, redemption, court-approved sale, operation of law or otherwise.

(ii) The termination, suspension, or cessation of a

part or all of the business operations of the predecessor manufacturer.

(iii) The discontinuance of the sale of the product

line.

(iv) A change in distribution system by the

predecessor manufacturer, whether through a change in distributor or the predecessor manufacturer's decision to cease conducting business through a distributor altogether.

"Former Franchisee" means a new motor vehicle dealer that has entered into a franchise with a predecessor manufacturer and that has either:
(i) entered into a termination agreement or deferred

termination agreement with a predecessor or successor manufacturer related to such franchise; or

(ii) has had such franchise canceled, terminated,

nonrenewed, noncontinued, rejected, nonassumed, or otherwise ended.

For a period of 3 years from: (i) the date that a successor manufacturer acquires, succeeds to, or assumes any part of the business of a predecessor manufacturer; (ii) the last day that a former franchisee is authorized to remain in business as a franchised dealer with respect to a particular franchise under a termination agreement or deferred termination agreement with a predecessor or successor manufacturer; (iii) the last day that a former franchisee that was cancelled, terminated, nonrenewed, noncontinued, rejected, nonassumed, or otherwise ended by a predecessor or successor manufacturer is authorized to remain in business as a franchised dealer with respect to a particular franchise; or (iv) November 25, 2009 (the effective date of Public Act 96-824), whichever is latest, it shall be unlawful for such successor manufacturer to enter into a same line make franchise with any person or to permit the relocation of any existing same line make franchise, for a line make of the predecessor manufacturer that would be located or relocated within the relevant market area of a former franchisee who owned or leased a dealership facility in that relevant market area without first offering the additional or relocated franchise to the former franchisee, or the designated successor of such former franchisee in the event the former franchisee is deceased or a person with a disability, at no cost and without any requirements or restrictions other than those imposed generally on the manufacturer's other franchisees at that time, unless one of the following applies:
(1) As a result of the former franchisee's

cancellation, termination, noncontinuance, or nonrenewal of the franchise, the predecessor manufacturer had consolidated the line make with another of its line makes for which the predecessor manufacturer had a franchisee with a then-existing dealership facility located within that relevant market area.

(2) The successor manufacturer has paid the former

franchisee, or the designated successor of such former franchisee in the event the former franchisee is deceased or a person with a disability, the fair market value of the former franchisee's franchise on (i) the date the franchisor announces the action which results in the termination, cancellation, or nonrenewal; or (ii) the date the action which results in termination, cancellation, or nonrenewal first became general knowledge; or (iii) the day 12 months prior to the date on which the notice of termination, cancellation, or nonrenewal is issued, whichever amount is higher. Payment is due within 90 days of the effective date of the termination, cancellation, or nonrenewal. If the termination, cancellation, or nonrenewal is due to a manufacturer's change in distributors, the manufacturer may avoid paying fair market value to the dealer if the new distributor or the manufacturer offers the dealer a franchise agreement with terms acceptable to the dealer.

(3) The successor manufacturer proves that it would

have had good cause to terminate the franchise agreement of the former franchisee, or the successor of the former franchisee under item (e)(10) in the event that the former franchisee is deceased or a person with a disability. The determination of whether the successor manufacturer would have had good cause to terminate the franchise agreement of the former franchisee, or the successor of the former franchisee, shall be made by the Board under subsection (d) of Section 12. A successor manufacturer that seeks to assert that it would have had good cause to terminate a former franchisee, or the successor of the former franchisee, must file a petition seeking a hearing on this issue before the Board and shall have the burden of proving that it would have had good cause to terminate the former franchisee or the successor of the former franchisee. No successor dealer, other than the former franchisee, may be appointed or franchised by the successor manufacturer within the relevant market area of the former franchisee until the Board has held a hearing and rendered a determination on the issue of whether the successor manufacturer would have had good cause to terminate the former franchisee.

In the event that a successor manufacturer attempts to enter into a same line make franchise with any person or to permit the relocation of any existing line make franchise under this subsection (h) at a location that is within the relevant market area of 2 or more former franchisees, then the successor manufacturer may not offer it to any person other than one of those former franchisees unless the successor manufacturer can prove that at least one of the 3 exceptions in items (1), (2), and (3) of this subsection (h) applies to each of those former franchisees.
(Source: P.A. 99-143, eff. 7-27-15; 99-844, eff. 8-19-16; 100-201, eff. 8-18-17; 100-308, eff. 8-24-17.)

(815 ILCS 710/5) (from Ch. 121 1/2, par. 755)
Sec. 5. Delivery and preparation obligations; damage disclosures. Every manufacturer shall specify in writing to the dealer the delivery and preparation obligations of its motor vehicle dealers prior to delivery of new motor vehicles to retail buyers. A copy of the delivery and preparation obligations of its motor vehicle dealers and a schedule of the compensation to be paid to its motor vehicle dealers for the work and services they shall be required to perform in connection with such delivery and preparation obligations shall be presented to the dealer and the obligations specified therein shall constitute any such dealer's only predelivery obligations as between such dealer and such manufacturer. The compensation as set forth on said schedule shall be reasonable.
A manufacturer, factory branch, distributor, distributor branch, or wholesaler of new motor vehicles sold or transferred to a motor vehicle dealer in this State shall disclose to the motor vehicle dealer, in writing, before delivery of a vehicle to the motor vehicle dealer all in-transit, post-manufacture, or other damage to the vehicle that was sustained or incurred by the motor vehicle at any time after the manufacturing process was complete but before delivery of the vehicle to the dealer. This disclosure is not required when the cost to repair does not exceed 6% of the manufacturer's suggested retail price of the vehicle based upon the dealer's actual retail repair cost, including labor, parts, and materials if the damage is repaired or retail estimate to repair if the vehicle is not repaired. New motor vehicles that are repaired may be sold as new and shall be fully warranted by the manufacturer.
For purposes of this Section, "manufacturer's suggested retail price" means the retail price of the new motor vehicle suggested by the manufacturer including the retail delivered price suggested by the manufacturer for each separately priced accessory or item of optional equipment physically attached to the new motor vehicle at the time of delivery.
Whenever a new motor vehicle sustains or incurs any in-transit, post-manufacture, or other damage at any time after the manufacturing process is complete, but before delivery of the vehicle to the motor vehicle dealer, the dealer may within a reasonable period of time after delivery of the motor vehicle notify the manufacturer or distributor of that damage and either:
(1) revoke acceptance of the delivery of the new

motor vehicle whereby ownership of the motor vehicle shall revert to the manufacturer, and the dealer shall incur no obligations, financial, or otherwise for that new motor vehicle; or

(2) request authorization from the manufacturer to

repair the damage sustained or incurred by the new motor vehicle. If the manufacturer refuses or fails to authorize repair of the damage within 3 days of the request by the dealer, the dealer may then revoke acceptance of the delivery of the new motor vehicle; ownership shall revert to the manufacturer; and the dealer shall incur no obligations, financial, or otherwise for that new motor vehicle.

A motor vehicle dealer shall disclose to the purchaser before delivery of the new motor vehicle, in writing, any damage that the dealer has actual knowledge was sustained or incurred by the motor vehicle at any time after the manufacturing process was complete but before delivery of the vehicle to the purchaser. This disclosure is not required when the cost to repair does not exceed 6% of the manufacturer's suggested retail price of the vehicle based upon the dealer's actual retail repair cost, including labor, parts, and materials if the damage is repaired or the retail estimate to repair the vehicle if it is not repaired.
Damage to glass, tires, bumpers, video and telephonic components, and in-dash audio equipment is not to be considered in determining the cost of repair if replaced with the manufacturer's original equipment.
If disclosure is not required under this Section, a purchaser may not revoke or rescind a sales contract due to the fact the new vehicle was damaged and repaired before completion of the sale. In that circumstance, nondisclosure does not constitute a misrepresentation or omission of fact.
A manufacturer, factory branch, distributor, distributor branch, or wholesaler of new motor vehicles shall, notwithstanding the terms of any franchise agreement, indemnify and hold harmless the motor vehicle dealer obtaining a new motor vehicle from the manufacturer, factory branch, distributor, distributor branch, or wholesaler from and against any liability, including reasonable attorney's fees, expert witness fees, court costs, and other expenses incurred in the litigation, so long as such fees and costs are reasonable, that the motor vehicle dealer may be subjected to by the purchaser of the vehicle because of damage to the motor vehicle that occurred before delivery of the vehicle to the dealer and that was not disclosed in writing to the dealer prior to delivery of the vehicle. This indemnity obligation of the manufacturer, factory branch, distributor, distributor branch, or wholesaler applies regardless of whether the damage falls below the 6% threshold under this Section. The failure of the manufacturer, factory branch, distributor, distributor branch, or wholesaler to indemnify and hold harmless the motor vehicle dealer is a violation of this Section.
(Source: P.A. 91-485, eff. 1-1-00; 92-758, eff. 1-1-03.)

(815 ILCS 710/6) (from Ch. 121 1/2, par. 756)
Sec. 6. Warranty agreements; claims; approval; payment; written disapproval.
(a) Every manufacturer, distributor, wholesaler, distributor branch or division, factory branch or division, or wholesale branch or division shall properly fulfill any warranty agreement and adequately and fairly compensate each of its motor vehicle dealers for labor and parts.
(b) In no event shall such compensation fail to include reasonable compensation for diagnostic work, as well as repair service, labor, and parts. Time allowances for the diagnosis and performance of warranty work and service shall be reasonable and adequate for the work to be performed. In the determination of what constitutes reasonable compensation under this Section, the principal factor to be given consideration shall be the prevailing wage rates being paid by the dealer in the relevant market area in which the motor vehicle dealer is doing business, and in no event shall such compensation of a motor vehicle dealer for warranty service be less than the rates charged by such dealer for like service to retail customers for nonwarranty service and repairs. The franchiser shall reimburse the franchisee for any parts provided in satisfaction of a warranty at the prevailing retail price charged by that dealer for the same parts when not provided in satisfaction of a warranty; provided that such motor vehicle franchisee's prevailing retail price is not unreasonable when compared with that of the holders of motor vehicle franchises from the same motor vehicle franchiser for identical merchandise in the geographic area in which the motor vehicle franchisee is engaged in business. All claims, either original or resubmitted, made by motor vehicle dealers hereunder and under Section 5 for such labor and parts shall be either approved or disapproved within 30 days following their submission. All approved claims shall be paid within 30 days following their approval. The motor vehicle dealer who submits a claim which is disapproved shall be notified in writing of the disapproval within the same period, and each such notice shall state the specific grounds upon which the disapproval is based. The motor vehicle dealer shall be permitted to correct and resubmit such disapproved claims within 30 days of receipt of disapproval. Any claims not specifically disapproved in writing within 30 days from their submission shall be deemed approved and payment shall follow within 30 days. The manufacturer or franchiser shall have the right to require reasonable documentation for claims and to audit such claims within a one year period from the date the claim was paid or credit issued by the manufacturer or franchiser, and to charge back any false or unsubstantiated claims. The audit and charge back provisions of this Section also apply to all other incentive and reimbursement programs for a period of one year after the date the claim was paid or credit issued by the manufacturer or franchiser. However, the manufacturer retains the right to charge back any fraudulent claim if the manufacturer establishes in a court of competent jurisdiction in this State that the claim is fraudulent.
(c) The motor vehicle franchiser shall not, by agreement, by restrictions upon reimbursement, or otherwise, restrict the nature and extent of services to be rendered or parts to be provided so that such restriction prevents the motor vehicle franchisee from satisfying the warranty by rendering services in a good and workmanlike manner and providing parts which are required in accordance with generally accepted standards. Any such restriction shall constitute a prohibited practice.
(d) For the purposes of this Section, the "prevailing retail price charged by that dealer for the same parts" means the price paid by the motor vehicle franchisee for parts, including all shipping and other charges, multiplied by the sum of 1.0 and the franchisee's average percentage markup over the price paid by the motor vehicle franchisee for parts purchased by the motor vehicle franchisee from the motor vehicle franchiser and sold at retail. The motor vehicle franchisee may establish average percentage markup under this Section by submitting to the motor vehicle franchiser 100 sequential customer paid service repair orders or 90 days of customer paid service repair orders, whichever is less, covering repairs made no more than 180 days before the submission, and declaring what the average percentage markup is. The average percentage markup so declared shall go into effect 30 days following the declaration, subject to audit of the submitted repair orders by the motor vehicle franchiser and adjustment of the average percentage markup based on that audit. Any audit must be conducted within 30 days following the declaration. Only retail sales not involving warranty repairs, parts covered by subsection (e) of this Section, or parts supplied for routine vehicle maintenance, shall be considered in calculating average percentage markup. No motor vehicle franchiser shall require a motor vehicle franchisee to establish average percentage markup by a methodology, or by requiring information, that is unduly burdensome or time consuming to provide, including, but not limited to, part by part or transaction by transaction calculations. A motor vehicle franchisee shall not request a change in the average percentage markup more than twice in one calendar year.
(e) If a motor vehicle franchiser supplies a part or parts for use in a repair rendered under a warranty other than by sale of that part or parts to the motor vehicle franchisee, the motor vehicle franchisee shall be entitled to compensation equivalent to the motor vehicle franchisee's average percentage markup on the part or parts, as if the part or parts had been sold to the motor vehicle franchisee by the motor vehicle franchiser. The requirements of this subsection (e) shall not apply to entire engine assemblies and entire transmission assemblies. In the case of those assemblies, the motor vehicle franchiser shall reimburse the motor vehicle franchisee in the amount of 30% of what the motor vehicle franchisee would have paid the motor vehicle franchiser for the assembly if the assembly had not been supplied by the franchiser other than by the sale of that assembly to the motor vehicle franchisee.
(f) The obligations imposed on motor vehicle franchisers by this Section shall apply to any parent, subsidiary, affiliate, or agent of the motor vehicle franchiser, any person under common ownership or control, any employee of the motor vehicle franchiser, and any person holding 1% or more of the shares of any class of securities or other ownership interest in the motor vehicle franchiser, if a warranty or service or repair plan is issued by that person instead of or in addition to one issued by the motor vehicle franchiser.
(g) (1) Any motor vehicle franchiser and at least a majority of its Illinois franchisees of the same line make may agree in an express written contract citing this Section upon a uniform warranty reimbursement policy used by contracting franchisees to perform warranty repairs. The policy shall only involve either reimbursement for parts used in warranty repairs or the use of a Uniform Time Standards Manual, or both. Reimbursement for parts under the agreement shall be used instead of the franchisees' "prevailing retail price charged by that dealer for the same parts" as defined in this Section to calculate compensation due from the franchiser for parts used in warranty repairs. This Section does not authorize a franchiser and its Illinois franchisees to establish a uniform hourly labor reimbursement.
Each franchiser shall only have one such agreement with each line make. Any such agreement shall:
(A) Establish a uniform parts reimbursement rate.

The uniform parts reimbursement rate shall be greater than the franchiser's nationally established parts reimbursement rate in effect at the time the first such agreement becomes effective; however, any subsequent agreement shall result in a uniform reimbursement rate that is greater or equal to the rate set forth in the immediately prior agreement.

(B) Apply to all warranty repair orders written

during the period that the agreement is effective.

(C) Be available, during the period it is effective,

to any motor vehicle franchisee of the same line make at any time and on the same terms.

(D) Be for a term not to exceed 3 years so long as

any party to the agreement may terminate the agreement upon the annual anniversary of the agreement and with 30 days' prior written notice; however, the agreement shall remain in effect for the term of the agreement regardless of the number of dealers of the same line make that may terminate the agreement.

(2) A franchiser that enters into an agreement with its franchisees pursuant to paragraph (1) of this subsection (g) may seek to recover its costs from only those franchisees that are receiving their "prevailing retail price charged by that dealer" under subsections (a) through (f) of this Section, subject to the following requirements:
(A) "costs" means the difference between the uniform

reimbursement rate set forth in an agreement entered into pursuant to paragraph (1) of this subsection (g) and the "prevailing retail price charged by that dealer" received by those franchisees of the same line make. "Costs" do not include the following: legal fees or expenses; administrative expenses; a profit mark-up; or any other item;

(B) the costs shall be recovered only by increasing

the invoice price on new vehicles received by those franchisees; and

(C) price increases imposed for the purpose of

recovering costs imposed by this Section may vary from time to time and from model to model, but shall apply uniformly to all franchisees of the same line make in the State of Illinois that have requested reimbursement for warranty repairs at their "prevailing retail price charged by that dealer", except that a franchiser may make an exception for vehicles that are titled in the name of a consumer in another state.

(3) If a franchiser contracts with its Illinois dealers pursuant to paragraph (1) of this subsection (g), the franchiser shall certify under oath to the Motor Vehicle Review Board that a majority of the franchisees of that line make did agree to such an agreement and file a sample copy of the agreement. On an annual basis, each franchiser shall certify under oath to the Motor Vehicle Review Board that the reimbursement costs it recovers under paragraph (2) of this subsection (g) do not exceed the amounts authorized by paragraph (2) of this subsection (g). The franchiser shall maintain for a period of 3 years a file that contains the information upon which its certification is based.
(3.1) A franchiser subject to subdivision (g)(2) of this Section, upon request of a dealer subject to that subdivision, shall disclose to the dealer, in writing or in person if requested by the dealer, the method by which the franchiser calculated the amount of the costs to be reimbursed by the dealer. The franchiser shall also provide aggregate data showing (i) the total costs the franchiser incurred and (ii) the total number of new vehicles invoiced to each dealer that received the "prevailing retail price charged by that dealer" during the relevant period of time. In responding to a dealer's request under this subdivision (g)(3.1), a franchiser may not disclose any confidential or competitive information regarding any other dealer. Any dealer who receives information from a franchiser under this subdivision (g)(3.1) may not disclose that information to any third party unless the disclosure occurs in the course of a lawful proceeding before, or upon the order of, the Motor Vehicle Review Board or a court of competent jurisdiction.
(4) If a franchiser and its franchisees do not enter into an agreement pursuant to paragraph (1) of this subsection (g), and for any matter that is not the subject of an agreement, this subsection (g) shall have no effect whatsoever.
(5) For purposes of this subsection (g), a Uniform Time Standard Manual is a document created by a franchiser that establishes the time allowances for the diagnosis and performance of warranty work and service. The allowances shall be reasonable and adequate for the work and service to be performed. Each franchiser shall have a reasonable and fair process that allows a franchisee to request a modification or adjustment of a standard or standards included in such a manual.
(6) A franchiser may not take any adverse action against a franchisee for not having executed an agreement contemplated by this subsection (g) or for receiving the "prevailing retail price charged by that dealer". Nothing in this subsection shall be construed to prevent a franchiser from making a determination of a franchisee's "prevailing retail price charged by that dealer", as provided by this Section.
(Source: P.A. 96-11, eff. 5-22-09.)

(815 ILCS 710/7) (from Ch. 121 1/2, par. 757)
Sec. 7. Unreasonable dealer or franchise restrictions. It shall be unlawful directly or indirectly to impose unreasonable restrictions on the motor vehicle dealer or franchisee relative to transfer, sale, right to renew, termination, discipline, noncompetition covenants, site-control (whether by sublease, collateral pledge of lease, or otherwise), right of first refusal to purchase, option to purchase, compliance with subjective standards and assertion of legal or equitable rights.
(Source: P.A. 81-43.)

(815 ILCS 710/8) (from Ch. 121 1/2, par. 758)
Sec. 8. Agreements applicable. The provisions of this Act shall apply to all written or oral agreements between a manufacturer, wholesaler or distributor with a motor vehicle dealer including, but not limited to, the franchise offering, the franchise agreement, sales of goods, services or advertising, leases or mortgages of real or personal property, promises to pay, security interests, pledges, insurance contracts, advertising contracts, construction or installation contracts, servicing contracts, and all other such agreements in which the manufacturer, wholesaler or distributor has any direct or indirect interest.
(Source: P.A. 81-43.)

(815 ILCS 710/9) (from Ch. 121 1/2, par. 759)
Sec. 9. Renewals; transfers.
(a) Anything to the contrary notwithstanding, it shall be unlawful for the manufacturer, wholesaler, distributor or franchiser without good cause, to fail to renew a franchise on terms then equally available to all its motor vehicle dealers, or to terminate a franchise or restrict the transfer of a franchise until the franchisee shall receive fair and reasonable compensation for the value of the business and business premises.
(b) For the purposes of this Section 9, the term "reasonable compensation" includes, but is not limited to all of the following items:
(1) An amount equal to the current, fair rental value

of the portion of the motor vehicle dealer's established place of business that is used for motor vehicle sales and service with the manufacturer, wholesaler, distributor or franchiser for a period of one year beginning on the date of the nonrenewal, termination, or restriction on the transfer of the franchise.

(2) The franchisee's cost of each new undamaged and

unsold current and prior year motor vehicles that were acquired within 12 months of termination and have 500 or fewer miles recorded on the odometer that are in the franchisee's inventory at the time of nonrenewal, termination, or restriction and that were purchased or acquired from the manufacturer or from another dealer of the same line make in the ordinary course of business.

(3) The franchisee's cost of each new, unused,

undamaged, and unsold part or accessory that is in the current parts catalogue or is identical to a part or accessory in the current parts catalogue except for the number assigned to the part or accessory due to a change in the number after the purchase of the part or accessory and that is still in the original, resalable merchandising package and in an unbroken lot, except that, in the case of sheet metal, a comparable substitute for the original package may be used if the part or accessory was purchased (i) directly from the manufacturer, distributor, wholesaler, distributor branch or division, or officer, agent, or other representative thereof or (ii) from an outgoing authorized dealer as a part of the dealer's initial inventory.

(4) The fair market value of each undamaged sign

owned by the dealer that bears a trademark or trade name used or claimed by the manufacturer, distributor, wholesaler, distributor branch or division, or officer, agent, or other representative thereof that was purchased as a requirement of the manufacturer, distributor, wholesaler, distributor branch or division, or officer, agent, or other representative thereof.

(5) The fair market value of all special tools, data

processing equipment, and automotive service equipment owned by the dealer that (i) were recommended in writing and designated as special tools and equipment, (ii) were purchased at the request of the manufacturer, distributor, wholesaler, distributor branch or division, or officer, agent, or other representative thereof, and (iii) are in usable and good condition except for reasonable wear and tear.

(6) The cost of transporting, handling, packing,

storing, and loading any property that is subject to repurchase under this Section.

This subsection (b) shall not apply to a non-renewal or termination that is implemented as a result of a sale of the assets or stock of the franchise.
(c) The payment under item (b)(1) is due in 12 equal, monthly installments, beginning 30 days after the franchise is terminated or nonrenewed. The payments under items (b)(2) through (b)(6) are due no later than 90 days after the franchise is terminated or nonrenewed. As a condition of payment under items (b)(2) through (b)(6), the motor vehicle dealer must comply with all reasonable requirements provided by the manufacturer, distributor, or wholesaler regarding the return of inventory.
If a manufacturer, distributor, or wholesaler does not reimburse the motor vehicle dealer for the amounts required under items (b)(2) through (b)(6) by the deadlines under this subsection (c), and the Board or, if agreed to under Section 12, the arbitrator, finds the manufacturer, distributor, or wholesaler in violation of this subsection, then the manufacturer, distributor, or wholesaler shall, in addition to any other amounts due, pay the motor vehicle dealer:
(1) interest on the amount due at a rate reasonable

in light of commercial practices, determined by the Board or arbitrator; and

(2) reasonable attorney's fees and costs.
(Source: P.A. 96-11, eff. 5-22-09; 96-1000, eff. 7-2-10.)

(815 ILCS 710/9.5)
Sec. 9.5. Termination with good cause.
(a) Anything to the contrary notwithstanding, if a manufacturer, wholesaler, distributor, or franchiser, with good cause, (i) fails to renew a franchise on terms then equally available to all of its motor vehicle dealers, (ii) terminates a franchise, or (iii) restricts the transfer of a franchise, the manufacturer, wholesaler, distributor or franchiser shall pay to the franchisee all of the following, including, but not limited to:
(1) Upon termination, cancellation, or nonrenewal of

a line make or upon termination, cancellation, or nonrenewal due to a dealer's poor sales and service performance pursuant to notice provided under Section 4(d)(6), an amount equal to the current, fair rental value of the portion of the motor vehicle dealer's established place of business that is used for motor vehicle sales and service with the manufacturer, wholesaler, distributor or franchiser for a period of one year beginning on the date of the nonrenewal, termination, or restriction on the transfer of the franchise.

(2) The franchisee's cost of each new undamaged and

unsold current and prior model year motor vehicles that were acquired within 12 months of termination and have 500 or fewer miles recorded on the odometer in the franchisee's inventory at the time of nonrenewal, termination, or restriction and that were purchased or acquired from the manufacturer or from another motor vehicle dealer of the same line make in the ordinary course of business.

(3) The franchisee's cost of each new, unused,

undamaged, and unsold part or accessory that is in the current parts catalogue or is identical to a part or accessory in the current parts catalogue except for a number assigned to the part or accessory due to a change in the number after the purchase of the part or accessory and that is still in the original, resalable merchandising package and in an unbroken lot, except that, in the case of sheet metal, a comparable substitute for the original package may be used if the part or accessory was purchased (i) directly from the manufacturer, distributor, wholesaler, distributor branch or division, or officer, agent, or other representative thereof or (ii) from an outgoing authorized dealer as a part of the dealer's initial inventory.

(4) The fair market value of each undamaged sign

owned by the dealer that bears a trademark or trade name used or claimed by the manufacturer, distributor, wholesaler, distributor branch, or division, or officer, agent, or other representative thereof that was purchased as a requirement of the manufacturer, distributor, wholesaler, distributor branch, or division, or officer, agent, or other representative thereof.

(5) The fair market value of all special tools, data

processing equipment, and automotive service equipment owned by the dealer that (i) were recommended in writing and designated as special tools and equipment, (ii) were purchased at the request of the manufacturer, distributor, wholesaler, distributor branch or division, or officer, agent, or other representative thereof, and (iii) are in usable and good condition except for reasonable wear and tear.

(b) The payment under item (a)(1) is due in 12 equal, monthly installments, beginning 30 days after the franchise is terminated or nonrenewed. The payments under items (a)(2) through (a)(5) are due no later than 90 days after the franchise is terminated or nonrenewed. As a condition of payment under items (a)(2) through (a)(5) the motor vehicle dealer must comply with all reasonable requirements provided by the manufacturer, distributor, or wholesaler regarding the return of inventory.
If a manufacturer, distributor, or wholesaler does not reimburse the motor vehicle dealer for the amounts required under items (a)(2) through (a)(6) by the deadlines under this subsection (b), then the manufacturer, distributor, or wholesaler shall, in addition to any amounts due, pay the motor vehicle dealer:
(1) interest on the amount due at a rate reasonable

in light of commercial practices, determined by the Board or arbitrator; and

(2) reasonable attorney's fees and costs.
(c) This Section does not apply to a termination or nonrenewal that is implemented as a result of the sale of the assets or stock of the franchise.
(Source: P.A. 96-11, eff. 5-22-09.)

(815 ILCS 710/10) (from Ch. 121 1/2, par. 760)
Sec. 10. Free association. Every franchisee shall have the right of free association with other franchisees for any lawful purpose.
(Source: P.A. 81-43.)

(815 ILCS 710/10.1) (from Ch. 121 1/2, par. 760.1)
Sec. 10.1. (a) As used in this Section, "motorcycle" means every motor vehicle having a seat or saddle for the use of the rider and designed to travel with 3 or less wheels in contact with the ground, excluding farm, garden, and lawn equipment, and including off-highway vehicles.
(b) It shall be deemed a violation for a manufacturer, a distributor, a wholesaler, a distributor branch or division, or officer, agent or other representative thereof:
(1) To require a motorcycle franchisee to participate

in a retail financing plan or retail leasing plan or to participate in any retail consumer insurance plan.

(2) To own, to operate or to control any motorcycle

dealership in this State for a period longer than 2 years.

(3) Whenever any motorcycle dealer enters into a

franchise agreement, evidenced by a contract, with a wholesaler, manufacturer or distributor wherein the franchisee agrees to maintain an inventory and the contract is terminated by the wholesaler, manufacturer, distributor, or franchisee, then the franchisee may require the repurchase of the inventory as provided for in this Act. If the franchisee has any outstanding debts to the wholesaler, manufacturer or distributor then the repurchase amount may be credited to the franchisee's account. The franchise agreement shall either expressly or by operation of law have as part of its terms a security agreement whereby the wholesaler, manufacturer, or distributor agrees to and does grant a security interest to the motorcycle dealer in the repurchased inventory to secure payment of the repurchase amount to the dealer. The perfection, priority, and other matters relating to the security interest shall be governed by Article 9 of the Uniform Commercial Code. The provisions of this Section shall not be construed to affect in any way any security interest that any financial institution, person, wholesaler, manufacturer, or distributor may have in the inventory of the motorcycle dealer.

(4) To require a motorcycle dealer to utilize

manufacturer approved floor fixtures for the display of any product that is not a product of the manufacturer.

(5) To require a motorcycle dealer to purchase

lighting fixtures that are to be installed in the dealership only from the manufacturer's approved vendors.

(6) To require a motorcycle dealer to relocate to a

new or alternate facility.

(c) The provisions of this Section 10.1 are applicable to all new or existing motorcycle franchisees and franchisors and are in addition to the other rights and remedies provided in this Act, and, in the case of a conflict with other provisions contained in this Act, with respect to motorcycle franchises, this Section shall be controlling.
(d) The filing of a timely protest by a motorcycle franchise before the Motor Vehicle Review Board as prescribed by Sections 12 and 29 of this Act, shall stay the effective date of a proposed additional franchise or selling agreement, or the effective date of a proposed motorcycle dealership relocation, or the effective date of a cancellation, termination or modification, or extend the expiration date of a franchise or selling agreement by refusal to honor succession to ownership or refusal to approve a sale or transfer pending a final determination of the issues in the hearing.
(Source: P.A. 98-424, eff. 1-1-14.)

(815 ILCS 710/11) (from Ch. 121 1/2, par. 761)
Sec. 11. Refunds; discounts. In connection with a sale of a motor vehicle or vehicles to the State or to any political subdivision thereof, no manufacturer, distributor or wholesaler shall offer any discounts, refunds or any other similar type of inducement to any dealer without making the same offer or offers available to all other of its dealers within the relevant market area.
(Source: P.A. 81-43.)

(815 ILCS 710/12) (from Ch. 121 1/2, par. 762)
Sec. 12. Arbitration; administrative proceedings; civil actions; determining good cause.
(a) The franchiser and franchisee may agree to submit a dispute involving Section 4, 5, 6, 7, 9, 10.1, or 11 to arbitration. Any such proceeding shall be conducted under the provisions of the Uniform Arbitration Act by a 3 member panel composed of one member appointed by the franchisee and one member appointed by the franchiser who together shall choose the third member.
An arbitration proceeding hereunder for a remedy under paragraph (6) of subsection (d) or paragraph (6), (8), (10) or (11) of subsection (e) of Section 4 of this Act shall be commenced by written notice to the franchiser by the objecting franchisee within 30 days from the date the dealer received notice to cancel, terminate, modify or not extend or renew an existing franchise or selling agreement or refusal to honor succession to ownership or refusal to honor a sale or transfer or to grant or enter into the additional franchise or selling agreement, or to relocate an existing motor vehicle dealer; or within 60 days of the date the franchisee received notice in writing by the franchiser of its determination under any provision of Section 4 (other than paragraph (6) of subsection (d) or paragraph (6), (8), (10) or (11) of subsection (e) of Section 4), 5, 6, 7, 9, 10.1, or 11 of this Act; however, if notice of the provision under which the determination has been made is not given by the franchiser, then the proceeding shall be commenced as provided by Section 14 of this Act.
The franchiser and the franchisee shall appoint their respective arbitrators and they shall select the third arbitrator within 14 days of receipt of such notice by the franchiser. The arbitrators shall commence hearings within 60 days after all the arbitrators have been appointed and a decision shall be rendered within 30 days after completion of the hearing.
During the pendency of the arbitration, any party may apply to a court of competent jurisdiction which shall have power to modify or stay the effective date of a proposed additional franchise or selling agreement, or the effective date of a proposed motor vehicle dealership relocation or the effective date of a cancellation, termination or modification or refusal to honor succession or refusal to allow a sale or transfer or extend the expiration date of a franchise or selling agreement pending a final determination of the issues raised in the arbitration hearing upon such terms as the court may determine. Any such modification or stay shall not be effective for more than 60 days unless extended by the court for good cause or unless the arbitration hearing is then in progress.
(b) If the franchiser and the franchisee have not agreed to submit a dispute involving Section 4, 5, 6, 7, 9, 10.1, or 11 of this Act to arbitration under subsection (a), then a proceeding before the Motor Vehicle Review Board as prescribed by subsection (c) or (d) of Section 12 and Section 29 of this Act for a remedy other than damages under paragraph (6) of subsection (d) or paragraph (6), (8), (10), or (11) of subsection (e) of Section 4 of this Act shall be commenced upon receipt by the Motor Vehicle Review Board of a timely notice of protest or within 60 days of the date the franchisee received notice in writing by the franchiser of its determination under any provision of those Sections other than paragraph (6) of subsection (d) or paragraph (6), (8), (10), or (11) of subsection (e) of Section 4 of this Act; however, if notice of the provision under which the determination has been made is not given by the franchiser, then the proceeding shall be commenced as provided by Section 14 of this Act.
During the pendency of a proceeding under this Section, a party may apply to a court of competent jurisdiction that shall have power to modify or stay the effective date of a proposed additional franchise or selling agreement, or the effective date of a proposed motor vehicle dealership relocation, or the effective date of a cancellation, termination, or modification, or extend the expiration date of a franchise or selling agreement or refusal to honor succession to ownership or refusal to approve a sale or transfer pending a final determination of the issues raised in the hearing upon such terms as the court may determine. Any modification or stay shall not be effective for more than 60 days unless extended by the court for good cause or unless the hearing is then in progress.
(c) In proceedings under (a) or (b), when determining whether good cause has been established for granting such proposed additional franchise or selling agreement, or for relocating an existing motor vehicle dealership, the arbitrators or Board shall consider all relevant circumstances in accordance with subsection (v) of Section 2 of this Act, including but not limited to:
(1) whether the establishment of such additional

franchise or the relocation of such motor vehicle dealership is warranted by economic and marketing conditions including anticipated future changes;

(2) the retail sales and service business transacted

by the objecting motor vehicle dealer or dealers and other motor vehicle dealers of the same line make with a place of business in the relevant market area to be served by the additional franchise or the relocated motor vehicle dealership during the 5 year period immediately preceding such notice as compared to the business available to them;

(3) the investment necessarily made and obligations

incurred by the objecting motor vehicle dealer or dealers and other motor vehicle dealers of the same line make with a place of business in the relevant market area to be served by the additional franchise or the relocated motor vehicle dealership to perform their obligations under existing franchises or selling agreements; and, the manufacturer shall give reasonable credit for sales of factory repurchase vehicles purchased by the objecting motor vehicle dealer or dealers and other motor vehicle dealers of the same line make with the place of business in the relevant market area to be served by the additional franchise or the relocated motor vehicle dealership, or the additional motor vehicle dealership or other facility limited to the sale of factory repurchase or late model vehicles, at manufacturer authorized or sponsored auctions in determining performance of obligations under existing franchises or selling agreements relating to total new vehicle sales;

(4) the permanency of the investment of the objecting

motor vehicle dealer or dealers and other motor vehicle dealers of the same line make with a place of business in the relevant market area to be served by the additional franchise or the relocated motor vehicle dealership;

(5) whether it is beneficial or injurious to the

public welfare for an additional franchise or relocated motor vehicle dealership to be established;

(6) whether the objecting motor vehicle dealer or

dealers and other motor vehicle dealers of the same line make with a place of business in the relevant market area to be served by the additional franchisee or relocated motor vehicle dealership are providing adequate competition and convenient consumer care for the motor vehicles of the same line make owned or operated in the area to be served by the additional franchise or relocated motor vehicle dealership;

(7) whether the objecting motor vehicle dealer or

dealers and other motor vehicle dealers of the same line make with a place of business in the relevant market area to be served by the additional franchisee or the relocated motor vehicle dealership have adequate motor vehicle sales and service facilities, equipment, vehicle parts and qualified personnel to reasonably provide for the needs of the customer; provided, however, that good cause shall not be shown solely by a desire for further market penetration;

(8) whether the establishment of an additional

franchise or the relocation of a motor vehicle dealership would be in the public interest;

(9) whether there has been a material breach by a

motor vehicle dealer of the existing franchise agreement which creates a substantially detrimental effect upon the distribution of the franchiser's motor vehicles in the affected motor vehicle dealer's relevant market area or fraudulent claims for warranty work, insolvency or inability to pay debts as they mature;

(10) the effect of an additional franchise or

relocated motor vehicle dealership upon the existing motor vehicle dealers of the same line make in the relevant market area to be served by the additional franchisee or relocated motor vehicle dealership; and

(11) whether the manufacturer has given reasonable

credit to the objecting motor vehicle dealer or dealers and other motor vehicle dealers of the same line make with a place of business in the relevant market area to be served by the additional franchise or relocated motor vehicle dealership or additional motor vehicle dealership or other facility limited to the sale of factory repurchase or late model vehicles, for retail sales of factory repurchase vehicles purchased by the motor vehicle dealer or dealers at manufacturer authorized or sponsored auctions.

(d) In proceedings under subsection (a) or (b), when determining whether good cause has been established for cancelling, terminating, refusing to extend or renew, or changing or modifying the obligations of the motor vehicle dealer as a condition to offering a renewal, replacement, or succeeding franchise or selling agreement, the arbitrators or Board shall consider all relevant circumstances in accordance with subsection (v) of Section 2 of this Act, including but not limited to:
(1) The amount of retail sales transacted by the

franchisee during a 5-year period immediately before the date of the notice of proposed action as compared to the business available to the franchisee.

(2) The investment necessarily made and obligations

incurred by the franchisee to perform its part of the franchise.

(3) The permanency of the franchisee's investment.
(4) Whether it is injurious to the public interest

for the franchise to be cancelled or terminated or not extended or modified, or the business of the franchise disrupted.

(5) Whether the franchisee has adequate motor vehicle

sales and service facilities, equipment, vehicle parts, and service personnel to reasonably provide for the need of the customers for the same line make of motor vehicles handled by the franchisee.

(6) Whether the franchisee fails to fulfill the

warranty obligations of the manufacturer required to be performed by the franchisee.

(7) The extent and materiality of the franchisee's

failure to comply with the terms of the franchise and the reasonableness and fairness of those terms.

(8) Whether the owners of the franchise had actual

knowledge of the facts and circumstances upon which cancellation or termination, failure to extend or renew, or changing or modification of the obligations of the franchisee as a condition to offering a renewal, replacement, or succeeding franchise or selling agreement.

(9) The extent to which local market factors in the

dealer's market area presented by the dealer impacted the dealer's performance.

(e) If the franchiser and the franchisee have not agreed to submit a dispute to arbitration, and the dispute did not arise under paragraph (6) of subsection (d) or paragraph (6), (8), (10), or (11) of subsection (e) of Section 4 of this Act, then a proceeding for a remedy other than damages may be commenced by the objecting franchisee in the circuit court of the county in which the objecting franchisee has its principal place of business, within 60 days of the date the franchisee received notice in writing by the franchiser of its determination under any provision of this Act other than paragraph (6) of subsection (d) or paragraph (6), (8), (10), or (11) of subsection (e) of Section 4 of this Act; however, if notice of the provision under which the determination has been made is not given by the franchiser, then the proceeding shall be commenced as provided by Section 14 of this Act.
(f) The changes to this Section made by this amendatory Act of the 92nd General Assembly (i) apply only to causes of action accruing on or after its effective date and (ii) are intended to provide only an additional venue for dispute resolution without changing any substantive rights under this Act.
(Source: P.A. 100-308, eff. 8-24-17.)

(815 ILCS 710/13) (from Ch. 121 1/2, par. 763)
Sec. 13. Damages; equitable relief. Any franchisee or motor vehicle dealer who suffers any loss of money or property, real or personal, as a result of the use or employment by a manufacturer, wholesaler, distributor, distributor branch or division, factory branch or division, wholesale branch or division, or any agent, servant or employee thereof, of an unfair method of competition or an unfair or deceptive act or practice declared unlawful by this Act, or any action in violation of this Act, may bring an action for damages and equitable relief, including injunctive relief, in the circuit court of the county in which the objecting franchisee has its principal place of business or, if the parties have so agreed, in arbitration. If the misconduct is willful or wanton, treble damages may be awarded. A motor vehicle dealer, if it has not suffered any loss of money or property, may obtain permanent equitable relief if it can be shown that the unfair act or practice may have the effect of causing such loss of money or property. Where the franchisee or dealer substantially prevails the court or arbitration panel or Motor Vehicle Review Board shall award attorney's fees and assess costs, including expert witness fees and other expenses incurred by the dealer in the litigation, so long as such fees and costs are reasonable, against the opposing party. Moreover, for the purposes of the award of attorney's fees, expert witness fees, and costs whenever the franchisee or dealer is seeking injunctive or other relief, the franchisee or dealer may be considered to have prevailed when a judgment is entered in its favor, when a final administrative decision is entered in its favor and affirmed, if subject to judicial review, when a consent order is entered into, or when the manufacturer, distributor, wholesaler, distributor branch or division, factory branch or division, wholesale branch or division, or any officer, agent or other representative thereof ceases the conduct, act or practice which is alleged to be in violation of any Section of this Act.
The changes to this Section made by this amendatory Act of the 92nd General Assembly (i) apply only to causes of action accruing on or after its effective date and (ii) are intended to provide only an additional venue for dispute resolution without changing any substantive rights under this Act.
(Source: P.A. 91-485, eff. 1-1-00; 91-533, eff. 8-13-99; 92-272, eff. 1-1-02.)

(815 ILCS 710/14) (from Ch. 121 1/2, par. 764)
Sec. 14. Limitations. Except as provided in Section 12, actions arising out of any provision of this Act shall be commenced within 4 years next after the cause of action accrues; provided, however, that if a person liable hereunder conceals the cause of action from the knowledge of the person entitled to bring it, the period prior to the discovery of his cause of action by the person entitled shall be excluded in determining the time limited for the commencement of the action. If a cause of action accrues during the pendency of any civil, criminal or administrative proceeding against a person brought by the United States, or any of its agencies under the antitrust laws, the Federal Trade Commission Act, or any other federal act, or the laws or to franchising, such actions may be commenced within one year after the final disposition of such civil, criminal or administrative proceeding.
(Source: P.A. 81-43.)

(815 ILCS 710/16)
Sec. 16. Motor Vehicle Review Board; Appointment. The Secretary of State shall, within 6 months of the effective date of this Act, establish a Motor Vehicle Review Board. The Motor Vehicle Review Board shall be composed of 7 members appointed by the Secretary of State. The members shall represent the public interest at large and shall not have engaged in the sale, manufacture, or distribution of motor vehicles at retail in this State. Each member of the Board shall receive compensation as provided in the regulations for performance of the duties of the office, and in addition, shall be paid all travel and other necessary expenses incurred while performing official duties. Terms of office of the members shall be for 3 years, except that, of the members first appointed to take office after the effective date of this amendatory Act of 1995, 2 shall be appointed for a 3-year term, and one shall be appointed for a 2-year term. Of the members first appointed under this amendatory Act of 1996, one shall be appointed to a 3-year term, and one shall be appointed to a 2-year term. Of the members first appointed to take office after the effective date of this amendatory Act of the 91st General Assembly, one shall be appointed to a 3-year term and one shall be appointed to a 2-year term. Thereafter, each member shall be appointed for a 3-year term. As terms of appointment expire, members shall serve until their respective successors are appointed and qualified. No more than 4 members of the Board may be of the same political party. A member who tenders a written resignation shall serve only until the resignation is accepted by the Chairperson. A member who fails to attend 3 consecutive Board meetings without an excused absence shall no longer serve as a member. The Secretary of State shall fill any vacancy by the appointment of a member for the unexpired term of the member in the same manner as in the making of original appointments. Annually, the Board shall organize by selecting a Chairperson from one of the 7 members from the public at large.
(Source: P.A. 91-798, eff. 7-9-00.)

(815 ILCS 710/17)
Sec. 17. Board; organization and meetings. The Board shall adopt regulations for the holding and conducting of hearings concerning all matters within its powers, shall keep a record of all meetings and transactions, and shall make other provisions for the conduct of its business as it deems necessary. A majority of the members of the Board shall constitute a quorum. The act of the majority of the members of the Board present at a meeting at which a quorum is present shall be the act of the Board. Regular meetings shall be held as provided in the regulations, and special meetings may be called by the Chairperson or upon the request of a majority of those Board members appointed.
(Source: P.A. 89-145, eff. 7-14-95; 89-687, eff. 6-1-97.)

(815 ILCS 710/18)
Sec. 18. Board; powers. The Board shall have the following powers:
(a) To conduct hearings, by or through its duly authorized administrative hearing officer, on protests filed under Sections 4, 5, 6, 7, 9, 10.1, 11, and 12 of this Act.
(b) To make reasonable regulations that are necessary to carry out and effect its official duties and such further rules as necessary relating to the time, place, and manner of conducting hearings as provided for in this Act.
(c) To advise the Secretary of State upon appointments.
(d) To advise the Secretary of State on legislation proposed to amend this Act or any related Act.
The changes to this Section made by this amendatory Act of the 92nd General Assembly (i) apply only to causes of action accruing on or after its effective date and (ii) are intended to provide only an additional venue for dispute resolution without changing any substantive rights under this Act.
(Source: P.A. 92-272, eff. 1-1-02.)

(815 ILCS 710/19)
Sec. 19. Relationship between Board and Office of Secretary of State. The Motor Vehicle Review Board shall be administered by the Secretary of State who is vested with powers, duties, and jurisdiction of administering the provisions of this Act. The Board shall maintain permanent records of its meetings, hearings, and decisions at the Office of the Secretary of State.
(Source: P.A. 89-145, eff. 7-14-95.)

(815 ILCS 710/20)
Sec. 20. Organization of administration. The Secretary of State shall organize the work of the administration of the portion of this Act delegated to him or her in a manner as he or she may deem necessary to carry out the provisions of this Act.
(Source: P.A. 89-145, eff. 7-14-95.)

(815 ILCS 710/21)
Sec. 21. Secretary of State to appoint subordinates. The Secretary of State shall appoint subordinate officers, clerks, investigators, and other employees necessary to carry out the provisions of this Act. All clerical, professional, and other agencies for the execution of the powers and duties vested in the Board shall be in the Secretary of State.
(Source: P.A. 89-145, eff. 7-14-95.)

(815 ILCS 710/22)
Sec. 22. Powers and duties of Secretary of State.
(a) The administration of this Act is vested in the Secretary of State who is charged with the duty of observing, administering, and enforcing the provisions of this Act.
(b) The Secretary may from time to time make, amend, and rescind rules and regulations as may be necessary in the public interest to carry out the provisions of this Act.
(Source: P.A. 89-145, eff. 7-14-95; 89-433, eff. 12-15-95.)

(815 ILCS 710/23)
Sec. 23. Secretary of State to prescribe forms. The Secretary of State shall prescribe forms or provide suitable forms requisite or deemed necessary to carry out the provisions of this Act and any other laws pertaining to vehicles, the enforcement and administration of which are vested in the Secretary of State.
(Source: P.A. 89-145, eff. 7-14-95.)

(815 ILCS 710/24)
Sec. 24. Authority to administer oaths. Officers and employees of the Secretary of State designated by him or her are, for the purpose of administering the Motor Vehicle Review Board and any laws relating to the use and operation of motor vehicles, authorized to administer oaths and acknowledge signatures, and shall do so without fee.
(Source: P.A. 89-145, eff. 7-14-95.)

(815 ILCS 710/25)
Sec. 25. Authority to certify copies of records. The Secretary of State is authorized to prepare under the seal of the Secretary of State certified copies of any records of his or her office. Every certified copy shall be admissible in a proceeding in court in the same manner as the original.
(Source: P.A. 89-145, eff. 7-14-95.)

(815 ILCS 710/26)
Sec. 26. Records of Secretary of State. The Secretary of State may destroy any records of his or her office relating to the administration of any laws relating to Motor Vehicle Franchise Act matters if the records have been maintained on file for 4 years. The records may be destroyed prior to the expiration of 4 years with the approval of the State Records Commission.
(Source: P.A. 89-145, eff. 7-14-95.)

(815 ILCS 710/27)
Sec. 27. Enforcement. The Secretary of State may provide training and education for members of his or her office in the administration and enforcement matters under this Act.
(Source: P.A. 89-145, eff. 7-14-95.)

(815 ILCS 710/28)
Sec. 28. Injunction. Whenever it shall appear to the Secretary of State that a person is engaged or about to engage in acts or practices that constitute or will constitute a violation of the provisions of this Act, or of any rule or regulation prescribed under authority of this Act, the Secretary of State may in his or her discretion, through the Attorney General, apply for an injunction without notice, and upon a proper showing, the circuit court shall have power to enter a permanent or preliminary injunction, or a temporary restraining order without bond, to enforce the provisions of this Act, in addition to the other remedies provided in this Act. Either party may appeal as in other civil cases.
(Source: P.A. 89-145, eff. 7-14-95.)

(815 ILCS 710/29)
Sec. 29. Procedures for hearing on protest. Upon receipt of a timely notice of protest filed with the Motor Vehicle Review Board under Section 4, 5, 6, 7, 9, 10.1, 11, or 12 of this Act, the Motor Vehicle Review Board shall enter an order fixing a date (within 60 days of the date of the order), time, the place of a hearing and send by certified mail, return receipt requested, a copy of the order to the manufacturer and the objecting dealer or dealers. Subject to Section 10-20 of the Illinois Administrative Procedure Act, the Board shall designate a hearing officer who shall conduct the hearing. All administrative hearing officers shall be attorneys licensed to practice law in this State.
At the time and place fixed in the Board's order, the Board or its duly authorized agent, the hearing officer, shall proceed to hear the protest, and all parties to the protest shall be afforded an opportunity to present in person or by counsel, statements, testimony, evidence, and argument as may be pertinent to the issues. The hearing officer may continue the hearing date by agreement of the parties, or upon a finding of good cause, but in no event shall the hearing be rescheduled more than 90 days after the Board's initial order.
Upon any hearing, the Board or its duly authorized agent, the hearing officer, may administer oaths to witnesses and issue subpoenas for the attendance of witnesses or other persons and the production of relevant documents, records, and other evidence and may require examination thereon. For purposes of discovery, the Board or its designated hearing officer may, if deemed appropriate and proper under the circumstances, authorize the parties to engage in such discovery procedures as are provided for in civil actions in Section 2-1003 of the Code of Civil Procedure. Discovery shall be completed no later than 15 days prior to commencement of the proceeding or hearing. Enforcement of discovery procedures shall be as provided in the regulations. Subpoenas issued shall be served in the same manner as subpoenas issued out of the circuit courts. The fees of subpoenaed witnesses under this Act for attendance and travel shall be the same as fees of witnesses before the circuit courts of this State, such fees to be paid when the witness is excused from further attendance, provided the witness is subpoenaed at the instance of the Board or an agent authorized by the Board; and payment of fees shall be made and audited in the same manner as other expenses of the Board. Whenever a subpoena is issued at the request of a party to a proceeding, complainant, or respondent, as the case may be, the Board may require that the cost of service of the subpoena and the fee of same shall be borne by the party at whose instance the witness is summoned, and the Board shall have power, in its discretion, to require a deposit to cover the cost of service and witness fees and the payment of the legal witness fee and mileage to the witness served with the subpoena. In any protest before the Board, the Board or its designated hearing officer may order a mandatory settlement conference. The failure of a party to appear, to be prepared, or to have authority to settle the matter may result in any or all of the following:
(a) The Board or its designated hearing officer may suspend all proceedings before the Board in the matter until compliance.
(b) The Board or its designated hearing officer may dismiss the proceedings or any part thereof before the Board with or without prejudice.
(c) The Board or its designated hearing officer may require all of the Board's costs to be paid by the party at fault.
Any circuit court of this State, upon application of the Board, or an officer or agent designated by the Board for the purpose of conducting any hearing, may, in its discretion, compel the attendance of witnesses, the production of books, papers, accounts, or documents, and giving of testimony before the Board or before any officer or agent designated for the purpose of conducting the hearing. Failure to obey the order may be punished by the circuit court as contempt.
A party may conduct cross-examination required for a full and fair disclosure of the facts. Within 20 days of the date of the hearing, the hearing officer shall issue his or her proposed decision to the Board and shall, by certified mail, return receipt requested, serve the proposed decision upon the parties, with an opportunity afforded to each party to file exceptions and present a brief to the Board within 10 days of their receipt of the proposed decision. The proposed decision shall contain a statement of the reasons for the decision and each issue of fact or law necessary to the proposed decision. The Board shall then issue its final order which, if applicable, shall include the award of attorney's fees, expert witness fees, and an assessment of costs, including other expenses incurred in the litigation, if permitted under this Act, so long as such fees and costs are reasonable.
In a hearing on a protest filed under paragraph (6) of subsection (d) or paragraph (6), (8), (10), or (11) of Section 4 or Section 12 of this Act, the manufacturer shall have the burden of proof to establish that there is good cause for the franchiser to: grant or establish an additional franchise or relocate an existing franchise; cancel, terminate, refuse to extend or renew a franchise or selling agreement; or change or modify the obligations of the motor vehicle dealer as a condition to offering a renewal, replacement, or succeeding franchise or selling agreement or refuse to honor succession to ownership or refuse to approve a proposed transfer or sale. The determination whether good cause exists shall be made under Section 12 of this Act.
The Board shall record the testimony and preserve a record of all proceedings at the hearing by proper means of recordation. The notice required to be given by the manufacturer and notice of protest by the dealer or other party, the notice of hearing, and all other documents in the nature of pleadings, motions, and rulings, all evidence, offers of proof, objections, and rulings thereon, the transcript of testimony, the report of findings or proposed decision of the hearing officer, and the orders of the Board shall constitute the record of the proceedings. The Board shall furnish a transcript of the record to any person interested in the hearing upon payment of the actual cost thereof.
The changes to this Section made by this amendatory Act of the 92nd General Assembly (i) apply only to causes of action accruing on or after its effective date and (ii) are intended to provide only an additional venue for dispute resolution without changing any substantive rights under this Act.
(Source: P.A. 91-485, eff. 1-1-00; 92-272, eff. 1-1-02.)

(815 ILCS 710/30)
Sec. 30. Form; contents; service of Board's decision after hearing. The decision of the Motor Vehicle Review Board on any matter heard under Section 29 of this Act shall be in writing and shall contain findings of fact and a determination of the issues presented. A copy of the Board's order shall be served upon all parties to the action by the Board, either personally or by certified mail. All expenses incurred by the Board in conducting the hearing shall be paid by the parties to the hearing and shall be divided between or among them equally, except as otherwise provided in Section 13 of this Act.
(Source: P.A. 89-145, eff. 7-14-95.)

(815 ILCS 710/31)
Sec. 31. Review under Administrative Review Law; appeal as in civil cases. Any person affected by a final administrative decision of the Board may seek judicial review of the decision in the Circuit Court of Sangamon County or in the Circuit Court of Cook County only under and in accordance with the Administrative Review Law, if the person files, within 10 days of receipt of service of a copy of the final decision sought to be reviewed, a written notice with the Board of intent to seek review under such law. The provisions of the Administrative Review Law and the rules adopted pursuant thereto, shall apply to and govern all proceedings for the judicial review of final administrative decisions of the Board under this Act. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 89-145, eff. 7-14-95.)

(815 ILCS 710/32)
Sec. 32. Severability. If any provision of this Act or the application of any provision of this Act to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of the Act that can be given effect without the invalid provision or application, and for this purpose the provisions of this Act are severable.
(Source: P.A. 89-145, eff. 7-14-95.)



815 ILCS 715/ - Illinois Equipment Fair Dealership Law.

(815 ILCS 715/1) (from Ch. 5, par. 1501)
Sec. 1. This Act may be cited as the Illinois Equipment Fair Dealership Law.
(Source: P.A. 86-259.)

(815 ILCS 715/2) (from Ch. 5, par. 1502)
Sec. 2. As used in this Act unless the context clearly requires otherwise:
(1) "Current net price" shall mean the price listed in the wholesaler's, manufacturer's, or distributor's price list in effect at the time the contract is canceled or discontinued, less any applicable trade, volume and/or cash discounts;
(2) "Inventory" shall mean farm implements, farm machinery, attachments, accessories and repair parts, outdoor power equipment including but not limited to all-terrain vehicles or off-highway motorcycles, construction equipment, industrial equipment, attachments, accessories and repair parts;
(3) "Net cost" shall mean the price the retailer actually paid for the merchandise to the wholesaler, manufacturer or distributor, plus freight from the wholesaler's, manufacturer's or distributor's location to the dealer's location;
(4) "Retailer" shall mean any person, firm or corporation engaged in the business of selling and retailing outdoor power equipment including but not limited to all-terrain vehicles or off-highway motorcycles, farm implements, farm machinery, attachments accessories or repair parts and retailers of construction or industrial equipment, attachments or accessories or repair parts, but shall not include retailers of petroleum and motor vehicles and related automotive care and replacement products normally sold by such retailers.
(Source: P.A. 96-1155, eff. 7-21-10.)

(815 ILCS 715/3) (from Ch. 5, par. 1503)
Sec. 3. Whenever any retailer enters into a written or oral agreement with a wholesaler, manufacturer or distributor wherein the retailer agrees to maintain an inventory and the contract is terminated by wholesaler, manufacturer, distributor, or retailer, then the retailer may require the repurchase of the inventory as provided for in this Act. If the retailer has any outstanding debts to the wholesaler, manufacturer or distributor then the repurchase amount may be credited to the retailer's account.
Any such agreement shall either expressly or by operation of law have as part of its terms a security agreement whereby the wholesaler, manufacturer or distributor agrees to and does grant a security interest to the retailer in the repurchased inventory to secure the payment of the repurchase amount to the retailer. The perfection, priority and other matters relating to such security interest shall be governed by Article 9 of the "Uniform Commercial Code".
(Source: P.A. 85-197.)

(815 ILCS 715/4) (from Ch. 5, par. 1504)
Sec. 4. (1) The wholesaler, manufacturer or distributor shall repurchase that inventory previously purchased from him and held by the retailer at the date of termination of the contract. The wholesaler, manufacturer or distributor shall pay 100% of the net cost of all new, unsold, undamaged and complete outdoor power equipment including but not limited to all-terrain vehicles or off-highway motorcycles, farm implements, farm machinery, attachments and accessories, construction equipment, industrial equipment, attachments and accessories and 95% of the current net price of all new, unused and undamaged repair parts. The retailer shall pay the cost of transportation to the nearest warehouse maintained by the wholesaler, manufacturer or distributor, or to a mutually agreeable site. The wholesaler, manufacturer or distributor shall pay the retailer 5% of the current net price on all new, unused and undamaged repair parts returned to cover the cost of handling, packing and loading. The wholesaler, manufacturer or distributor shall have the option of performing the handling, packaging and loading in lieu of paying the retailer 5% for these services; provided the same can be accomplished within 45 days of termination.
(2) Upon payment of the repurchase amount to the retailer, the title and right of possession to the repurchased inventory shall transfer to the wholesaler, manufacturer or distributor.
(Source: P.A. 96-1155, eff. 7-21-10.)

(815 ILCS 715/4.5)
Sec. 4.5. Warranty work. Retailers who do warranty repair work for a consumer under the provisions of a manufacturer's express warranty shall be reimbursed by the manufacturer for warranty work at an hourly rate that is the same as or greater than the hourly labor rate that the retailer charges consumers for non-warranty repair work.
The provisions of this Section shall not apply to a supplier or dealer where a written dealer agreement provides for compensation to a dealer for warranty labor costs either as part of the pricing of the equipment to the dealer or in the form of a lump sum payment, provided the payment is not less than 5% of the suggested retail price of the equipment.
(Source: P.A. 92-847, eff. 1-1-03.)

(815 ILCS 715/5) (from Ch. 5, par. 1505)
Sec. 5. The provisions of this Act shall be supplemental to any agreement between the retailer and the manufacturer, wholesaler, or distributor covering the return of outdoor power equipment including but not limited to all-terrain vehicles or off-highway motorcycles, farm implements, farm machinery, attachments, accessories, and repair parts, construction equipment, industrial equipment, attachments, accessories, and repair parts so that the retailer can elect to pursue either his contract remedy or the remedy provided herein, and an election by the retailer to pursue his contract remedy shall not bar his right to the remedy provided herein as to those farm implements, farm machinery, attachments, accessories and repair parts not affected by the contract remedy.
(Source: P.A. 96-1155, eff. 7-21-10.)

(815 ILCS 715/6) (from Ch. 5, par. 1506)
Sec. 6. The provisions of this Act shall not be construed to affect in any way any security interest which any financial institution, person, wholesaler, manufacturer or distributor may have in the inventory of the retailer, but any repurchase hereunder shall not be subject to the provisions of Article 6 of the Uniform Commercial Code.
(Source: P.A. 83-410.)

(815 ILCS 715/7) (from Ch. 5, par. 1507)
Sec. 7. The provisions of this Act shall not require the repurchase from a retailer of:
(1) Any repair part which has a limited storage life

and is in a deteriorated condition;

(2) Any repair part which is in a broken or damaged

package;

(3) Any single repair part which is priced as a set

of two or more items;

(4) Any repair part which because of its condition is

not resalable as a new part without repackaging or reconditioning;

(5) Any inventory for which the retailer is unable to

furnish evidence, satisfactory to the wholesaler, manufacturer or distributor, of title, free and clear of all claims, liens and encumbrances;

(6) Any inventory which the retailer desires to keep,

provided the retailer has a contractual right to do so;

(7) Any outdoor power equipment including but not

limited to all-terrain vehicles or off-highway motorcycles, farm implements, farm machinery, attachments and accessories, construction equipment, industrial equipment, attachments and accessories which are not in new, unused, undamaged, or complete condition;

(8) Any repair parts which are not in new, unused, or

undamaged condition;

(9) Any outdoor power equipment including but not

limited to all-terrain vehicles or off-highway motorcycles, farm implements, farm machinery, attachments or accessories, construction equipment, industrial equipment, attachments or accessories which were purchased 24 months or more prior to notice of termination of the contract;

(10) Any inventory which was ordered by the retailer

on or after the date of notification of termination of the contract;

(11) Any inventory which was acquired by the retailer

from any source other than the wholesaler, manufacturer or distributor;

(12) Any repair parts not listed in the

manufacturers' current price list in effect at date of notice of termination or classified as obsolete by the manufacturer. However, this exception to the repurchase requirement shall apply only if the wholesaler, manufacturer or distributor provided the retailer with the opportunity to return the parts prior to notice of termination of the dealership.

(Source: P.A. 96-1155, eff. 7-21-10; 97-333, eff. 8-12-11.)

(815 ILCS 715/8) (from Ch. 5, par. 1508)
Sec. 8. If any wholesaler, manufacturer or distributor shall fail or refuse to repurchase any inventory as required by Section 4 of this Act, he shall be civilly liable for 100% of the current net price of the inventory, plus any freight charges paid by the retailer, the retailer's attorney's fees, and court costs, plus interest at the statutory rate from date of shipment to wholesaler, manufacturer or distributor.
(Source: P.A. 83-410.)

(815 ILCS 715/9) (from Ch. 5, par. 1509)
Sec. 9. In the event of the death of the retailer or the spouse of a surviving retailer if the retailer is operating as a tenancy by the entirety or the majority stockholder of a corporation, operating as a retailer, the wholesaler, manufacturer or distributor shall, at the option of the surviving spouse or the heir or heirs, repurchase the inventory from the surviving spouse or the heir or heirs of the retailer or majority stockholder as if the wholesaler, manufacturer, or distributor had terminated the contract. The surviving spouse or the heir or heirs shall have one year from the date of death of the retailer or majority stockholder to exercise their options under this Act. Nothing in this Act shall require the repurchase of any inventory if the surviving spouse or the heir or heirs and wholesaler, manufacturer or distributor enter into a new contract to operate the retail dealership.
(Source: P.A. 83-410.)

(815 ILCS 715/9.1) (from Ch. 5, par. 1509.1)
Sec. 9.1. The obligations of wholesalers, manufacturers and distributors created under this Act apply to any successors in interest or assignees of such wholesalers, manufacturers and distributors. A successor in interest includes any purchaser of substantially all of the assets or over 50% of the stock, any surviving corporation resulting from a merger or liquidation, any receiver or any trustee of the original wholesaler, manufacturer or distributor.
(Source: P.A. 86-259.)

(815 ILCS 715/10) (from Ch. 5, par. 1510)
Sec. 10. The effect of this Act may not be varied by contract or agreement and any attempt to do so is void and unenforceable to that extent only.
(Source: P.A. 83-410.)

(815 ILCS 715/10.1)
Sec. 10.1. Retailers and others not subject to Franchise Disclosure Act of 1987. Retailers and wholesalers, manufacturers, and distributors of inventory are not subject to the provisions of the Franchise Disclosure Act of 1987.
(Source: P.A. 91-289, eff. 1-1-00.)

(815 ILCS 715/11) (from Ch. 5, par. 1511)
Sec. 11. The provisions of this Act shall apply to all contracts now in effect which have no expiration date and are continuing contracts, and all other contracts entered into or renewed after the effective date of this Act. Any contract in force and effect on the effective date of this Act, which by its own terms will terminate on a date subsequent thereto shall be governed by the law as it existed prior to the effective date of this Act.
(Source: P.A. 83-410.)



815 ILCS 720/ - Beer Industry Fair Dealing Act.

(815 ILCS 720/1) (from Ch. 43, par. 301)
Sec. 1. This Act shall be known and may be cited as the "Beer Industry Fair Dealing Act".
(Source: P.A. 82-946.)

(815 ILCS 720/1.1) (from Ch. 43, par. 301.1)
Sec. 1.1. As used in this Act:
(1) "Beer" means a beverage obtained by the alcoholic fermentation of an infusion or concoction of barley, or other grain, malt, and hops in water, and includes, among other things, beer, ale, stout, lager beer, porter, all beverages brewed or fermented wholly or in part from malt products, and the like; and for purposes of this Act only, the term "beer" shall also include malt beverage products containing less than one-half of 1% of alcohol by volume and marketed for adult consumption as an alternative beverage to beer.
(2) "Agreement" means any contract, agreement, arrangement, operating standards, or amendments to a contract, agreement, arrangement, or operating standards, the effect of which is to substantially change or modify the existing contract, agreement, arrangement, or operating standards, whether expressed or implied, whether oral or written, for a definite or indefinite period between a brewer and a wholesaler pursuant to which a wholesaler has been granted the right to purchase, resell, and distribute as wholesaler or master distributor any brand or brands of beer offered by a brewer. The agreement between a brewer and wholesaler shall not be considered a franchise relationship.
(3) "Wholesaler" or "beer wholesaler" means any person, other than a manufacturer licensed under the Liquor Control Act of 1934, who is engaged in this State in purchasing, storing, possessing or warehousing any alcoholic liquors for resale or reselling at wholesale, whether within or without this State.
(4) "Brewer" means a person who is engaged in the manufacture of beer, a master distributor as defined in this Section, a successor brewer as defined in this Section, a non-resident dealer under the provisions of the Liquor Control Act of 1934, a foreign importer under the provisions of the Liquor Control Act of 1934, or a person who owns or controls the trademark, brand, or name of beer.
(4.5) "Brand" means any word, name, group of letters, symbols, or any combination thereof that is adopted and used by a brewer to identify a specific beer product and to distinguish that beer product from another beer product.
(4.7) "Brand extension" means any brand that incorporates all or a substantial part of the features of a pre-existing brand of the same brewer and that relies to a significant extent on the good will associated with the pre-existing brand.
(5) "Master Distributor" means a person who, in addition to being a wholesaler, acts in the same or similar capacity as a brewer or outside seller of one or more brands of beer to other wholesalers on a regular basis in the normal course of business.
(6) "Successor Brewer" means any person who in any way obtains the distribution rights that a brewer, non-resident dealer, foreign importer, or master distributor once had to manufacture or distribute a brand or brands of beer whether by merger, purchase of corporate shares, purchase of assets, or any other arrangement, including but not limited to any arrangements transferring the ownership or control of the trademark, brand or name of the brand.
(7) "Person" means a natural person, partnership, corporation, trust, agency, or other form of business enterprise. Person also includes heirs, assigns, personal representatives and guardians.
(8) "Territory" or "sales territory" means the exclusive geographic area of primary sales responsibility designated by the agreement between a wholesaler and brewer for any brand, brands, or brand extensions of the brewer. The "territory" or "sales territory" designated by the agreement may not be designated by address or specific location unless such specific address or location is part of a general and broad territory or sales territory description. The designation of a territory or sales territory in violation of this subsection is prohibited by this Act and deemed discriminatory.
(9) "Good cause" exists if the wholesaler or affected party has failed to comply with essential and reasonable requirements imposed upon the wholesaler or affected party by the agreement. The requirements may not be discriminating either by their terms or in the methods of their enforcement as compared with requirements imposed on other similarly situated wholesalers by the brewer. The requirements may not be inconsistent with this Act or in violation of any law or regulation.
(10) "Good faith" means honesty in fact and the observance of reasonable commercial standards of fair dealing in the trade as defined and interpreted under Section 2-103 of the Uniform Commercial Code.
(11) "Reasonable standards and qualifications" means those criteria applied by the brewer to similarly situated wholesalers during a period of 24 months before the proposed change in manager or successor manager of the wholesaler's business.
(12) "Affected party" means a wholesaler, brewer, master distributor, successor brewer, or any person that is a party to an agreement.
(13) "Signs" means signs described in Section 6-6 of the Liquor Control Act of 1934.
(14) "Advertising materials" means advertising materials described in Section 6-6 of the Liquor Control Act of 1934.
(Source: P.A. 98-843, eff. 1-1-15.)

(815 ILCS 720/2) (from Ch. 43, par. 302)
Sec. 2. Purposes. The purposes and scope of this Act are:
(A) This Act is promulgated pursuant to authority of the State under the provisions of the Twenty-First Amendment to the United States Constitution to promote the public's interest in fair, efficient and competitive distribution of malt beverage products by regulation and encouragement of brewer and wholesaler vendors to conduct their business relations toward these ends by:
(i) assuring the beer wholesaler is free to manage

its business enterprise, including the wholesaler's right to independently establish its selling prices; and

(ii) assuring the brewer and the public of service

from wholesalers who will devote reasonable efforts and resources to sales and distribution of all the brewer's products, which wholesaler has been granted the right to sell and distribute and maintain satisfactory sales levels.

(B) This Act shall be incorporated into and shall be deemed a part of every agreement between brewers and wholesalers and shall govern all relations between brewers and their wholesalers to the full extent consistent with the constitutions and laws of this State and the United States and any provision of this Act shall supersede any conflicting provision of the agreement.
(Source: P.A. 96-662, eff. 8-25-09.)

(815 ILCS 720/3) (from Ch. 43, par. 303)
Sec. 3. Termination and Notice of Cancellation.
(1) Except as provided in subsection (3) of this Section, no brewer or beer wholesaler may cancel, fail to renew, or otherwise terminate an agreement unless the brewer or wholesaler furnishes prior notification to the affected party in accordance with subsection (2).
(2) The notification required under subsection (1) shall be in writing and sent to the affected party by certified mail not less than 90 days before the date on which the agreement will be cancelled, not renewed, or otherwise terminated. The notification shall contain (a) a statement of intention to cancel, failure to renew, or otherwise terminate an agreement, (b) a complete statement of reasons therefore, including all data and documentation necessary to fully apprise the wholesaler of the reasons for the action, and (c) the date on which the action shall take effect.
(3) A brewer may cancel, fail to renew, or otherwise terminate an agreement without furnishing any prior notification for any of the following reasons:
(A) Wholesaler's failure to pay any account when due

and upon demand by the brewer for such payment, in accordance with agreed payment terms.

(B) Wholesaler's assignment for the benefit of

creditors, or similar disposition, of substantially all of the assets of such party's business.

(C) Insolvency of wholesaler, or the institution of

proceedings in bankruptcy by or against the wholesaler.

(D) Dissolution or liquidation of the wholesaler.
(E) Wholesaler's conviction of, or plea of guilty or

no contest, to a charge of violating a law or regulation, in this State which materially and adversely affects the ability of either party to continue to sell beer in this State, or the revocation or suspension of a license or permit to sell beer in this State.

(F) Any attempted transfer of business assets of the

wholesaler, voting stock of the wholesaler, voting stock of any parent corporation of the wholesaler, or any change in the beneficial ownership or control of any entity without obtaining the prior consent or approval as provided for under Section 6 unless the brewer neither approves, consents to, nor objects to the transfer within 60 days after receiving all requested information from the wholesaler regarding the proposed purchase, in which event the brewer shall be deemed to have consented to the proposed transaction.

(G) Fraudulent conduct by the wholesaler in its

dealings with the brewer.

(Source: P.A. 88-410.)

(815 ILCS 720/4) (from Ch. 43, par. 304)
Sec. 4. Cancellation. No brewer or beer wholesaler may cancel, fail to renew or otherwise terminate an agreement unless the party intending that action has good cause for the cancellation, failure to renew or termination, has made good faith efforts to resolve disagreements, and, in any case in which prior notification is required under Section 3, the party intending to act has furnished the prior notification and the affected party has not eliminated the reasons specified in the notification for cancellation, failure to renew, or termination, within 90 days after the sending of the notification.
(Source: P.A. 82-946; 86-1485.)

(815 ILCS 720/5) (from Ch. 43, par. 305)
Sec. 5. Prohibited conduct. No brewer shall:
(1) Induce or coerce, or attempt to induce or coerce,

any wholesaler to engage in any illegal act or course of conduct either by threatening to amend, modify, cancel, terminate, or refuse to renew any agreement existing between the brewer and the wholesaler, or by any other means.

(2) Require a wholesaler to assent to any

unreasonable requirement, condition, understanding or term or an agreement prohibiting a wholesaler from selling the product of any other brewer or brewers.

(3) Directly or indirectly fix or maintain the price

at which a wholesaler may resell beer.

(4) Fail to provide to each wholesaler of its brands

a written contract which embodies the brewer's agreement with its wholesalers and conforms to the provisions of this Act.

(5) Require any wholesaler to accept delivery of any

beer, signs, advertising materials, or any other item or commodity which has not been ordered by the wholesaler, or require any wholesaler to accept a common carrier for delivery of beer into this State unless the wholesaler consents to the common carrier. In the event a brewer adopts a uniform practice of delivering beer into this State to the premises of all licensed wholesalers, the brewer may select the common carrier in this State.

(6) Require a wholesaler without the wholesaler's

approval to participate in an arrangement for the payment or crediting by an electronic fund transfer transaction for any item or commodity other than beer or to access a wholesaler's account for any item or commodity other than beer.

(7) Require a wholesaler to assent to any requirement

prohibiting the wholesaler from disposing, after notice to the brewer, of a product which has been deemed salvageable by a local or State health authority. Nothing herein shall prohibit the brewer from having the first right to purchase the salvageable product from the wholesaler at a price not to exceed the original cost of the product or to subsequently repurchase the product from the insurance company or salvage company.

(8) Refuse to approve or require a wholesaler to

terminate a manager or successor manager without good cause. A brewer has good cause only if the person designated as manager or successor manager by the wholesaler fails to meet reasonable standards and qualifications.

(9) Present an agreement to a wholesaler that

attempts to waive compliance with any provision of this Act or that requires the wholesaler to waive compliance with any provision of this Act. A wholesaler entering into an agreement containing provisions in conflict with this Act shall not be deemed to waive compliance with any provision of this Act. No brewer shall induce or coerce, or attempt to induce or coerce, any wholesaler to assent to any agreement, amendment, renewal, or replacement agreement that does not comply with this Act and the laws of this State.

(10) Terminate or attempt to terminate an agreement

on the basis that the wholesaler refuses to purchase signs or advertising materials or any quantity or types thereof.

(11) Discriminate against a wholesaler who has

entered into a contract relative to signs or advertising materials by not making signs or advertising materials or any quantity or types thereof available to the wholesaler when the brewer makes available such signs or advertising materials to other similarly situated wholesalers in this State.

(12) Present an agreement requiring the wholesaler to

arbitrate all disputes without offering the wholesaler in writing the opportunity to reject arbitration and elect to resolve all disputes by maintaining a civil suit in accordance with this Act.

(13) Fail to assign brand extensions to a wholesaler

who has been granted the territory to the brand from which the brand extension resulted and agrees to accept the brand extension; however, this requirement does not apply if the wholesaler is not in compliance with the agreement at the time the brewer offers the brand extension to the wholesaler.

(14) Terminate, cancel, or non-renew or attempt to

terminate, cancel, or non-renew an agreement on the basis that the wholesaler fails to agree or consent to an amendment at the time such amendment is presented to the wholesaler. A brewer may amend an agreement including operating standards at any time without the wholesaler's consent if such amendment does not materially, substantially, and adversely affect the wholesaler and such amendment is effective as to all wholesalers of the brewer in the State.

(15) Coerce or attempt to coerce a transferring

wholesaler to sign a renewal agreement, replacement agreement, or an amendment to an agreement by threatening to refuse to approve or delay issuing an approval for the sale or transfer of a wholesaler's business.

The agreement must provide in substance that the agreement shall be governed by all applicable provisions of State law, and that such State law is incorporated into the agreement, shall be deemed to be a part thereof, and shall supersede any provision of the agreement in conflict with such State law. If an agreement presented to the wholesaler does not provide this provision in substance the brewer must furnish an executed Illinois addendum to the wholesaler stating that the agreement shall be governed by all applicable provisions of State law, and that such State law is incorporated into the agreement, shall be deemed to be a part hereof, shall supersede any provision of the agreement in conflict with such State law, and shall govern and control.
No brewer who, pursuant to an agreement with a wholesaler which does not violate antitrust laws, has designated a sales territory for which the wholesaler is exclusively responsible or in which the wholesaler is required to concentrate its efforts, shall enter into an agreement with any other wholesaler for the purpose of establishing an additional wholesaler for the brewer's brand, brands, or brand extension in the territory.
No wholesaler who, pursuant to an agreement is granted a sales territory for which it shall be exclusively responsible or in which it is required to concentrate its efforts, shall make any sale or delivery of beer to any retail licensee whose place of business is not within the territory granted to the wholesaler.
(Source: P.A. 95-240, eff. 8-17-07; 96-662, eff. 8-25-09; 96-1000, eff. 7-2-10.)

(815 ILCS 720/6) (from Ch. 43, par. 306)
Sec. 6. Transfer of business assets or stock. (1) No brewer shall unreasonably withhold or delay its approval of any assignment, sale or transfer of the stock of a wholesaler or all or any portion of a wholesaler's assets, wholesaler's voting stock, the voting stock of any parent corporation, or the beneficial ownership or control of any other entity owning or controlling wholesaler, including the wholesaler's rights and obligations under the terms of an agreement whenever the person or persons to be substituted meet reasonable standards. Upon the death of one of the partners of a partnership operating the business of a wholesaler, no brewer shall deny the surviving partner or partners of such partnership the right to become a successor-in-interest to the agreement between the brewer and such partnership, provided that the survivor has been active in the management of the partnership and is otherwise capable of carrying on the business of the partnership.
(2) Notwithstanding the provisions of subsection (1) upon the death of a wholesaler no brewer shall deny approval for any transfer of ownership to a surviving spouse or adult child of an owner of a wholesaler; provided, however, that such subsequent transfers of such ownership by such surviving spouse or adult child shall thereafter be subject to the provisions of subsection (1).
(Source: P.A. 82-946.)

(815 ILCS 720/7) (from Ch. 43, par. 307)
Sec. 7. Reasonable compensation.
(1) Subject to the right of any party to an agreement to pursue any remedy provided in Section 9, any brewer that cancels, terminates or fails to renew any agreement, or unlawfully denies approval of, or unreasonably withholds consent, to any assignment, transfer or sale of a wholesaler's business assets or voting stock or other equity securities, except as provided in this Act, shall pay the wholesaler with which it has an agreement pursuant to this Act reasonable compensation for the fair market value of the wholesaler's business with relation to the affected brand or brands. The fair market value of the wholesaler's business shall include, but not be limited to, its goodwill, if any.
(1.5) The provisions of this subsection (1.5) shall only apply if the brewer agrees to pay reasonable compensation as defined in subsection (1) and the total annual volume of all beer products supplied by a brewer to a wholesaler pursuant to agreements between such brewer and wholesaler represents 10% or less of the total annual volume of the wholesaler's business for all beer products supplied by all brewers. For purposes of this subsection (1.5) only, "annual volume" means the volume of beer products sold by the wholesaler in the 12-month period immediately preceding receipt of the brewer's written offer pursuant to this subsection (1.5).
If a brewer is required to pay reasonable compensation as described in subsection (1) and the question of reasonable compensation is the only issue between the parties, the brewer shall, in good faith, make a written offer to pay reasonable compensation. The wholesaler shall have 30 days from receipt of the written offer to accept or reject the brewer's offer. Failure to respond, in writing, to the written offer shall constitute rejection of the offer to pay reasonable compensation. If the wholesaler, in writing, accepts the written offer, the wholesaler shall surrender the affected brand or brands to the brewer at the time payment is received from the brewer. If the wholesaler does not, in writing, accept the brewer's written offer, either party may elect to submit the determination of reasonable compensation to expedited binding arbitration. If one party notifies the other party in writing that it elects expedited binding arbitration, the other party has 10 days from receipt of the notification to elect expedited binding arbitration or to reject the arbitration in writing. Failure to elect arbitration shall constitute rejection of the offer to arbitrate.
(A) If the parties agree to expedited binding

arbitration, the arbitration shall be subject to the expedited process under the commercial rules of the American Arbitration Association. The arbitration shall be concluded within 90 days after the parties agree to expedited binding arbitration under this Section, unless extended by the arbitrator or one of the parties. The wholesaler shall retain the affected brand or brands during the period of arbitration, at the conclusion of which the wholesaler shall surrender the affected brand or brands to the brewer upon payment of the amount determined to be reasonable compensation, provided the wholesaler shall transfer the affected brand or brands to the brewer after 90 days if the arbitration proceedings are extended beyond the 90 day limit at the request of the wholesaler. Arbitration costs shall be paid one-half by the wholesaler and one-half by the brewer. The award of the arbitrator shall be final and binding on the parties.

(B) If the brewer elects expedited binding

arbitration but the wholesaler rejects the offer to arbitrate:

(i) The wholesaler may accept, in writing, any

written offer previously made by the brewer. If the wholesaler selects this option, the wholesaler must surrender the affected brand or brands to the brewer at the time payment is received. If the wholesaler believes that the amount paid by the brewer is less than reasonable compensation under subsection (1), the wholesaler may bring a proceeding under subsection (2) for the difference, but may not proceed under subsection (3) of Section 9; or

(ii) The wholesaler may proceed against the

brewer under Section 9, provided the wholesaler must surrender the affected brand or brands to the brewer if a proceeding under Section 9 has not been initiated within 90 days after the wholesaler rejects the offer to arbitrate. Upon determination of reasonable compensation pursuant to Section 9, the brewer shall pay the wholesaler the amount so determined. Until receiving payment from the brewer of the amount so determined, the wholesaler shall retain the affected brand or brands. If (a) the wholesaler retains the affected brand or brands for a period of 2 years after the wholesaler rejects the offer to arbitrate, (b) the amount of reasonable compensation has not been determined, and (c) an injunction has not been issued, the brewer shall, in good faith, make a payment of reasonable compensation to the wholesaler. If, however, the brewer fails to ship or make available brands ordered by the wholesaler prior to the brewer making any payment (including a good faith payment as provided in this subsection) to the wholesaler, the wholesaler shall be entitled to injunctive relief and attorneys' fees and shall subject the brewer to punitive damages. Upon receipt of this payment, the wholesaler must surrender the affected brand or brands to the brewer, provided that such surrender shall not affect the brewer's obligation to pay all amounts ultimately determined due to the wholesaler under this Act.

(C) If the wholesaler elects expedited binding

arbitration but the brewer rejects, the brewer may proceed under Section 9 for the purpose of determining reasonable compensation. Upon determination of reasonable compensation pursuant to Section 9, the brewer shall pay the wholesaler the amount so determined. Until receiving payment from the brewer of the amount so determined, the wholesaler shall retain the affected brand or brands. If (a) the brewer initiates a proceeding under Section 9 within 90 days after the wholesaler rejects the offer to arbitrate, (b) the wholesaler retains the affected brand or brands for a period of 2 years from the date the wholesaler rejects the offer to arbitrate, (c) the amount of reasonable compensation has not been determined, and (d) an injunction has not been issued, the brewer shall, in good faith, make a payment of reasonable compensation to the wholesaler. If, however, the brewer fails to ship or make available brands ordered by the wholesaler prior to the brewer making any payment (including a good faith payment as provided in this subsection) to the wholesaler, the wholesaler shall be entitled to injunctive relief and attorneys' fees and shall subject the brewer to punitive damages. Upon receipt of this payment, the wholesaler must surrender the affected brand or brands to the brewer, provided that such surrender shall not affect the brewer's obligation to pay all amounts ultimately determined due to the wholesaler under this Act.

(2) Except as otherwise provided in subsection (1.5), in the event that the brewer and the beer wholesaler are unable to mutually agree on the reasonable compensation to be paid for the value of the wholesaler's business, as defined in this Act, either party may maintain a civil suit as provided in Section 9 or the matter may, by mutual agreement of the parties, be submitted to a neutral arbitrator to be selected by the parties and the claim settled in accordance with the rules provided by the American Arbitration Association. Arbitration costs shall be paid one-half by the wholesaler and one-half by the brewer. The award of the arbitrator shall be final and binding on the parties.
(Source: P.A. 96-482, eff. 8-14-09; 97-1119, eff. 8-27-12.)

(815 ILCS 720/8) (from Ch. 43, par. 308)
Sec. 8. Right of free association. No brewer or wholesaler shall restrict or inhibit, directly or indirectly, the right of free association among brewers or wholesalers for any lawful purpose.
(Source: P.A. 82-946.)

(815 ILCS 720/9) (from Ch. 43, par. 309)
Sec. 9. Judicial and other remedies.
(1) If the brewer or wholesaler who is a party to an agreement pursuant to this Act fails to comply with this Act or otherwise engages in conduct prohibited under this Act, the affected party may maintain a civil suit in court if the cause of action directly relates to or stems from the relationship of the individual parties under the agreement, provided that any such suit shall be filed in a State or federal court of competent jurisdiction located in Illinois.
In any legal action challenging any cancellation, termination, or failure to renew, the brewer has the burden of proving the existence of good cause if the wholesaler first makes a prima facie showing that good cause does not exist.
(2) A brewer or wholesaler may bring an action for declaratory judgment for determination of any controversy arising under this Act or out of the brewer and wholesaler relationship.
(3) Upon proper application to the court, a brewer or wholesaler may obtain injunctive relief against any violation of this Act.
(4) In any action under subsection (1) the court may grant such relief as the court determines is necessary or appropriate considering the purposes of this Act.
(5) The prevailing party in any action under subsection (1) shall be entitled to (i) actual damages, (ii) all court or arbitration costs, and (iii) attorneys' fees at the court's discretion.
(6) With respect to any dispute arising under this Act or out of the relationship between brewer and wholesaler, the wholesaler and the brewer each has the absolute right before it has agreed to arbitrate a particular dispute to refuse to arbitrate that particular dispute. Arbitration shall be conducted in accordance with the Commercial Arbitration Rules of the American Arbitration Association and the laws of this State, and judgment upon the award rendered by the arbitrator may be entered in any court having jurisdiction. A brewer may not, as a condition of entering into or renewing an agreement, require the wholesaler to agree to arbitration instead of judicial remedies.
(7) If there is a finding by an arbitrator or a court in a proceeding under this Section or under subsection (1.5) or (2) of Section 7 that a party has not acted in good faith, an appropriate penalty shall be assessed by the arbitrator or the court against that party and, in addition, that party shall also be ordered to pay all court or arbitration costs and reasonable legal fees incurred by the other party in the proceeding.
(Source: P.A. 90-91, eff. 7-11-97; 90-655, eff. 7-30-98; 91-247, eff. 7-22-99.)

(815 ILCS 720/10) (from Ch. 43, par. 310)
Sec. 10. Coverage and effective date. This Act shall apply to agreements entered into after August 19, 1982.
(Source: P.A. 85-1270.)






Chapter 820 - EMPLOYMENT

820 ILCS 5/ - Labor Dispute Act.

(820 ILCS 5/1) (from Ch. 48, par. 2a)
Sec. 1. No restraining order or injunction shall be granted by any court of this State in any case involving or growing out of a dispute concerning terms or conditions of employment, enjoining or restraining any person or persons, either singly or in concert, from terminating any relation of employment or from ceasing to perform any work or labor, or from peaceably and without threats or intimidation recommending, advising, or persuading others so to do; or from peaceably and without threats or intimidation being upon any public street, or thoroughfare or highway for the purpose of obtaining or communicating information, or to peaceably and without threats or intimidation persuade any person or persons to work or to abstain from working, or to employ or to peaceably and without threats or intimidation cease to employ any party to a labor dispute, or to recommend, advise, or persuade others so to do.
(Source: P.A. 83-334.)

(820 ILCS 5/1.1) (from Ch. 48, par. 2a.1)
Sec. 1.1. Short title. This Act may be cited as the Labor Dispute Act.
(Source: P.A. 86-1324.)

(820 ILCS 5/1.2)
Sec. 1.2. Legislative findings and declaration. The General Assembly finds that a union, union members, sympathizers, and an employer's employees have a right to communicate their dispute with a primary employer to the public by picketing the primary employer wherever they happen to be. The picketing may take place not only at the employer's main facility, but at job sites as well. The General Assembly recognizes that peaceful primary picketing of any type is explicitly permitted by statute pursuant to the National Labor Relations Act, 29 U.S.C. 151 et seq., and the Labor Management Relations Act, 29 U.S.C. 141 et seq., including the right to engage in other concerted activities for the purpose of collective bargaining or other mutual aid or protection as provided in 29 U.S.C. 157 et seq.
(Source: P.A. 94-321, eff. 1-1-06.)

(820 ILCS 5/1.3)
Sec. 1.3. Definitions. As used in Section 1.2 through 1.5:
"Employee" means any individual permitted to work by an employer in an occupation.
"Employer" means any individual, partnership, association, corporation, business trust, governmental or quasi-governmental body, or any person or group of persons that employs any person to work, labor, or exercise skill in connection with the operation of any business, industry, vocation, or occupation.
"Picketing" means the stationing of a person for an organization to apprise the public by signs or other means of the existence of a dispute pursuant to the National Labor Relations Act, 29 U.S.C. 151 et seq., and the Labor Management Relations Act, 29 U.S.C. 141 et seq.
"Dispute" includes any controversy concerning terms or conditions of employment, or concerning the association or representation of persons in negotiating, fixing, maintaining, changing, or seeking to arrange terms or conditions of employment or other protest, regardless of whether or not the disputants stand in the proximate relationship of employer and employee.
"Public right of way" means that portion of the highway or street adjacent to the roadway for accommodating stopped vehicles or for emergency use; or that portion of a street between the curb lines, or the lateral lines of a roadway, and the adjacent property lines.
"Temporary sign" means a sign or other display or device that is not permanently affixed and is capable of being removed at the end of each day or shift.
"Temporary shelter" means a tent or shelter that is not permanently affixed and is capable of being removed at the end of each day or shift, not to exceed 300 square feet in size.
(Source: P.A. 94-321, eff. 1-1-06.)

(820 ILCS 5/1.4)
Sec. 1.4. Use of public right of way.
(a) Persons engaged in picketing shall be allowed to use public rights of way to apprise the public of the existence of a dispute for the following:
(1) The purposes of picketing.
(2) The erection of temporary signs announcing their

dispute.

(3) The parking of at least one vehicle on the public

right of way. Nothing in this Section shall require the accommodation of parking more than 10 vehicles on the public right of way. This Section shall not be construed to allow the blocking of fire hydrants. Picketers shall ensure that water mains, sewers, and other utilities are accessible for construction, maintenance, and emergency repair work.

(4) The erection of tents or other temporary shelter

for the health, welfare, personal safety, and well-being of picketers.

(b) Any signs, tents, or temporary shelters shall be removed at the end of each day when the picketing has ceased. Signs, tents, or temporary shelters may be maintained so long as individuals participating in the labor dispute are present.
(c) This Section shall not be construed to allow the erection of a tent or shelter or parking of a vehicle where there is insufficient space on the public right of way. This Section shall not be construed to allow the erection of a tent or shelter on the right of way of any Class I highway as defined in Section 1-126.1 of the Illinois Vehicle Code. Picketers shall ensure that a reasonable walkway exists for pedestrians and others to pass by the picketing activities. Persons using the right of way under this Section shall make reasonable attempts to keep the area free from garbage and significant damage.
(d) No sign, tent, or temporary shelter may be erected or maintained in such a manner as to obscure or otherwise physically interfere with an official traffic sign, signal, or device or to obstruct or physically interfere with a driver's view of approaching, merging, or intersecting traffic. The burden of proof shall rest on the unit of local government making such a claim. If a court determines that a sign, tent, or temporary shelter does not obscure or otherwise physically interfere with an official traffic sign, signal, or device or obstruct or physically interfere with a driver's view of approaching, merging, or intersecting traffic, the unit of local government is liable for all costs and attorney's fees.
(Source: P.A. 94-321, eff. 1-1-06.)

(820 ILCS 5/1.5)
Sec. 1.5. Preemption. The provisions of any ordinance or resolution adopted before, on, or after the effective date of this amendatory Act of the 94th General Assembly by any unit of local government that impose restrictions or limitations on the picketing of an employer in a manner inconsistent with this Act are invalid, and existing ordinances and resolutions, as they apply to picketing, are void. It is declared to be the policy of this State that the regulation of picketing is an exclusive power and function of the State. A home rule unit may not regulate picketing. This Section is a denial and limitation of home rule powers and functions under subsection (h) of Section 6 of Article VII of the Illinois Constitution.
(Source: P.A. 94-321, eff. 1-1-06.)



820 ILCS 10/ - Collective Bargaining Successor Employer Act.

(820 ILCS 10/0.01) (from Ch. 48, par. 2570)
Sec. 0.01. Short title. This Act may be cited as the Collective Bargaining Successor Employer Act.
(Source: P.A. 86-1324.)

(820 ILCS 10/1) (from Ch. 48, par. 2571)
Sec. 1. (a) Where a collective bargaining agreement between an employer and a labor organization contains a successor clause, such clause shall be binding upon and enforceable against any successor employer who succeeds to the contracting employer's business, until the expiration date of the agreement therein stated. No such successor clause shall be binding upon or enforceable against any successor employer for more than 3 years from the effective date of the collective bargaining agreement between the contracting employer and the labor organization.
(b) As used in this Section, "successor employer" means any purchaser, assignee, or transferee of a business the employees of which are subject to a collective bargaining agreement, if such purchaser, assignee, or transferee conducts or will conduct substantially the same business operation, or offer the same service, and use the same physical facilities, as the contracting employer.
(c) This Section shall not apply to a receiver or trustee in bankruptcy of any contracting employer who has gone into receivership or bankruptcy, or to any employer who acquires a business from a receiver or trustee in bankruptcy.
(d) An employer who is a party to a collective bargaining agreement containing a successor clause has the affirmative duty to disclose the existence of such agreement and such clause to any successor employer. Such disclosure requirement shall be satisfied by including in any contract of sale, agreement to purchase, or any similar instrument of conveyance, a statement that the successor employer is bound by such successor clause as provided for in the collective bargaining agreement. Failure of an employer to disclose the existence of a collective bargaining agreement containing a successor clause as required by this subsection (d) shall not affect the enforceability of such collective bargaining agreement against a successor employer.
(Source: P.A. 85-300.)

(820 ILCS 10/2) (from Ch. 48, par. 2572)
Sec. 2. Whoever violates this Act is guilty of a business offense with a fine not to exceed $5,000.
(Source: P.A. 85-300.)



820 ILCS 15/ - Employment Contract Act.

(820 ILCS 15/1) (from Ch. 48, par. 2b)
Sec. 1. Every undertaking or promise hereafter made, whether written or oral, express or implied, constituting or contained in any contract or agreement of hiring or employment between any individual, firm, company, association or corporation, and any employee or prospective employee of the same, whereby (a) either party to such contract or agreement undertakes or promises not to join, become, or remain a member of any labor organization or of any organization of employers, or (b) either party to such contract or agreement undertakes or promises that he will withdraw from an employment relation in the event that he joins, becomes, or remains a member of any labor organization or of any employer organization, is hereby declared to be contrary to the public policy of the State of Illinois and wholly void, and it shall not be enforceable in any court and shall not afford any basis for the granting of legal or equitable relief by any court.
(Source: P.A. 84-1438.)

(820 ILCS 15/1.1) (from Ch. 48, par. 2b.1)
Sec. 1.1. Short title. This Act may be cited as the Employment Contract Act.
(Source: P.A. 86-1324.)



820 ILCS 17/ - Broadcast Industry Free Market Act.

(820 ILCS 17/1)
Sec. 1. Short title. This Act may be cited as the Broadcast Industry Free Market Act.
(Source: P.A. 92-496, eff. 1-1-02.)

(820 ILCS 17/5)
Sec. 5. Definitions. As used in this Act:
(a) "Broadcasting industry" means television, radio, and cable stations.
(b) "Broadcast employee" means any employee of a broadcasting industry employer, other than a sales or management employee.
(Source: P.A. 92-496, eff. 1-1-02.)

(820 ILCS 17/10)
Sec. 10. Post-employment covenants not to compete are prohibited.
(a) No broadcasting industry employer may require in an employment contract that an employee or prospective employee refrain from obtaining employment in a specific geographic area for a specific period of time after termination of employment with that broadcasting industry employer.
(b) This Section does not prevent the enforcement of a covenant not to compete during the term of an employment contract or against an employee who breaches an employment contract.
(Source: P.A. 92-496, eff. 1-1-02.)

(820 ILCS 17/15)
Sec. 15. Damages. Any person or entity that violates Section 10 of this Act is liable for civil damages, attorney's fees, and costs.
(Source: P.A. 92-496, eff. 1-1-02.)



820 ILCS 20/ - Artistic Contracts by Minors Act.

(820 ILCS 20/0.01) (from Ch. 48, par. 31.80)
Sec. 0.01. Short title. This Act may be cited as the Artistic Contracts by Minors Act.
(Source: P.A. 86-1475.)

(820 ILCS 20/1) (from Ch. 48, par. 31.81)
Sec. 1. (a) A contract or agreement under which a person is employed or agrees to render artistic or creative services that is entered into during minority and that is otherwise valid may not be disaffirmed upon that ground either during the actual minority of the person entering into the contract or at any time thereafter if the contract or agreement has been approved by the circuit court in the county in which the minor resides or is employed.
(b) As used in this Act, "artistic or creative services" includes, but is not limited to, services as an actor, actress, dancer, musician, comedian, singer, or other performer or entertainer, or as a writer, director, producer, production executive, choreographer, composer, conductor, or designer.
(Source: P.A. 86-1395.)

(820 ILCS 20/2) (from Ch. 48, par. 31.82)
Sec. 2. The approval of the circuit court required under Section 1 may be given upon the petition of either party to the contract or agreement after reasonable notice to the other party as may be fixed by the court. The other party shall have the opportunity to appear and be heard. The court's approval shall extend to the whole of the contract or agreement and all of the terms thereof including, but not limited to, any optional or conditional provisions contained therein for extension, prolongation, or termination.
(Source: P.A. 86-1395.)

(820 ILCS 20/9) (from Ch. 48, par. 31.89)
Sec. 9. This Act shall take effect upon becoming law.
(Source: P.A. 86-1395.)



820 ILCS 25/ - Advertisement for Strike Workers Act.

(820 ILCS 25/0.01) (from Ch. 48, par. 2b.9)
Sec. 0.01. Short title. This Act may be cited as the Advertisement for Strike Workers Act.
(Source: P.A. 86-1324.)

(820 ILCS 25/1) (from Ch. 48, par. 2c)
Sec. 1. No employer shall advertise seeking to hire employees to replace employees on strike or locked out during any period when a strike or lockout is in progress, which strike or lockout has arisen out of a dispute between the management of the business and persons employed by such management at the time of such dispute who strike or are locked out as the result of failure in settling such dispute, unless it shall be stated in such advertisement that a strike or lockout is in progress at such place of business.
(Source: Laws 1941, vol. 1, p. 659.)

(820 ILCS 25/2) (from Ch. 48, par. 2d)
Sec. 2.
Any person violating the provisions of this Act shall be guilty of a petty offense and shall be fined not more than $300 for each such violation. Each day such advertising appears shall be deemed a separate offense.
(Source: P.A. 77-2415.)



820 ILCS 30/ - Employment of Strikebreakers Act.

(820 ILCS 30/0.01) (from Ch. 48, par. 2d.9)
Sec. 0.01. Short title. This Act may be cited as the Employment of Strikebreakers Act.
(Source: P.A. 86-1324.)

(820 ILCS 30/1) (from Ch. 48, par. 2e)
Sec. 1. Definitions. For the purpose of this Act:
(a) "Lockout" means the action of an employer pursuant to a labor dispute in temporarily closing a place of employment or preventing an employee or employees from engaging in their normal course of employment for the purpose of inducing settlement of the dispute or influencing the conditions of employment to be agreed on.
(b) "Person" means any individual, partnership, association, firm, corporation, union, or group of employees.
(c) "Professional strikebreaker" means any person who repeatedly and habitually offers himself for employment on a temporary basis where a lockout or strike exists to take the place of an employee whose work has ceased as a direct consequence of such lockout or strike.
(d) "Strike" means the concerted action of employees pursuant to a labor dispute in failing to report for work, engaging in the stoppage of work, picketing (where the effect of such picketing is to induce any individual not to pick up, deliver or transport any goods or not to perform any services), or abstaining from the full and proper performance of the duties of employment for the purpose of inducing settlement of the dispute or influencing the conditions of employment to be agreed on.
(e) "Day and temporary labor service agency" has the meaning ascribed to that term in the Day and Temporary Labor Services Act.
(Source: P.A. 93-375, eff. 1-1-04.)

(820 ILCS 30/2) (from Ch. 48, par. 2f)
Sec. 2. No person shall knowingly employ any professional strikebreaker in the place of an employee, whose work has ceased as a direct consequence of a lockout or strike, or knowingly contract with a day and temporary labor service agency to provide a replacement for the employee, during any period when a lockout or strike is in progress. Nor shall any professional strikebreaker take or offer to take the place in employment of employees involved in a lockout or strike.
Nothing in this amendatory Act of the 93rd General Assembly shall be construed to prohibit the continued employment of a day or temporary laborer by an employer if the day or temporary laborer had already been assigned to work for the employer at the time the strike or lockout began.
(Source: P.A. 93-375, eff. 1-1-04.)

(820 ILCS 30/3) (from Ch. 48, par. 2g)
Sec. 3. This Act shall not apply to the employment of any person whose services are necessary to ensure that the plant or other property of the employer involved in the strike or lockout is properly maintained and protected for the resumption at any time of normal operations.
(Source: P.A. 79-859.)

(820 ILCS 30/4) (from Ch. 48, par. 2h)
Sec. 4. Whoever violates any provision of this Act is guilty of a Class A misdemeanor.
(Source: P.A. 79-859.)



820 ILCS 35/ - Employee Arbitration Act.

(820 ILCS 35/0.01) (from Ch. 10, par. 18.9)
Sec. 0.01. Short title. This Act may be cited as the Employee Arbitration Act.
(Source: P.A. 86-1324.)

(820 ILCS 35/2) (from Ch. 10, par. 20)
Sec. 2. When any controversy or difference not involving questions which may be the subject of a civil action, exists between an employer, whether an individual, copartnership or corporation, employing not less than 25 persons, and his employes in this State, the Department of Labor shall upon application as herein provided, and as soon as practicable thereafter, visit the locality of the dispute and make a careful inquiry into the cause thereof, hear all persons interested therein who may come before it, advise the respective parties what, if anything ought to be done or submitted to by both to adjust the dispute, and make a written decision thereof. This decision shall at once be made public, shall be recorded upon proper books of record kept by the Department of Labor, and a short statement thereof published in the annual report hereinafter provided for, and the Department shall cause a copy thereof to be filed with the clerk of the city, town or village where said business is carried on.
(Source: P.A. 76-1403.)

(820 ILCS 35/3) (from Ch. 10, par. 21)
Sec. 3. The application shall be signed by the employer or by a majority of his or her employes in the department of the business in which the controversy or difference exists, or by both parties, and shall contain a concise statement of the grievances complained of, and a promise to continue on in business or at work without any lockout or strike until the decision of said Department, if it shall be made within 3 weeks of the date of filing said application. As soon as may be after the receipt of the application the Department shall cause public notice to be given of the time and place of the hearing thereon; but public notice need not be given when both parties to the controversy join in the application and present therewith a written request that no public notice be given. When such request is made, notice shall be given to the parties interested in such manner as the Department may order, and the Department may, at any stage of the proceedings, cause public notice to be given, notwithstanding such request. The Department may in all cases summon as witnesses any operative or expert in the department of business affected, and any person who keeps the records of wages earned in those departments, or any other person, and examine them under oath, and require the production of books containing the records of wages paid, and such other books and papers as may be deemed necessary to a full and fair investigation of the matter in controversy. The Department may issue subpoenas, and oath may be administered by the Director of the Department or by any authorized officer or employee thereof. If any person, having been served with a subpoena or other process issued by the Department, shall willfully fail or refuse to obey the same, or to answer such questions as may be propounded touching the subject-matter of the inquiry or investigation, the circuit court of the county in which the hearing is being conducted, upon application by the Department, duly attested by the Director thereof, shall issue an attachment for such witness and compel him to appear before the Department and give his or her testimony, or to produce such books and papers as may be lawfully required by the Department; and the court may punish for contempt, as in other cases of refusal to obey the process and order of such court.
(Source: P.A. 83-334.)

(820 ILCS 35/4) (from Ch. 10, par. 22)
Sec. 4. Upon receipt of the application, and after such notice, the Department shall proceed as before provided. The decision, in the discretion of the Director of Labor, may be published in the annual report to be made to the Governor on or before the first day of December of each year, as required by Section 5-650 of the Departments of State Government Law (20 ILCS 5/5-650).
(Source: P.A. 91-239, eff. 1-1-00.)

(820 ILCS 35/5) (from Ch. 10, par. 23)
Sec. 5. Said decision shall be binding upon the parties who join in said application for six months or until either party has given the other notice in writing of his or their intention not to be bound by the same at the expiration of sixty days therefrom. Said notice may be given to said employes by posting in three conspicuous places in the shop or factory where they work.
(Source: Laws 1895, p. 5.)

(820 ILCS 35/5a) (from Ch. 10, par. 24)
Sec. 5a. In the event of a failure to abide by the decisions of the Department of Labor in any case in which both employer and employes shall have joined in the application, any person or persons aggrieved thereby may file with the clerk of the circuit court of the county in which the offending party resides, or in the case of an employer in the county in which the place of employment is located, a duly authenticated copy of such decision, accompanied by a verified petition reciting the fact that such decision has not been complied with and stating by whom and in what respects it has been disregarded. Thereupon the circuit court shall grant a rule against the party or parties so charged to show cause within 10 days why such decision has not been complied with, which shall be served by the sheriff as other process. Upon return made to the rule, the court shall hear and determine the questions presented, and to secure a compliance with such decision, may punish the offending party or parties for contempt, but such punishment shall in no case extend to imprisonment.
(Source: P.A. 83-334.)

(820 ILCS 35/5b) (from Ch. 10, par. 25)
Sec. 5b. Whenever two or more employers engaged in the same general line of business, employing in the aggregate not less than twenty-five persons, and having a common difference with their employes, shall, co-operating together, make application for arbitration, or whenever such application shall be made by the employes of two or more employers engaged in the same general line of business, such employes being not less than twenty-five in number, and having a common difference with their employers, or whenever the application shall be made jointly by the employers and employes in such case, the Department of Labor shall have the same powers and proceed in the same manner as if the application had been made by one employer, or by the employes of one employer, or by both.
(Source: Laws 1943, vol. 1, p. 207.)

(820 ILCS 35/6) (from Ch. 10, par. 26)
Sec. 6. Whenever it shall come to the knowledge of the Department of Labor that a strike or lockout is seriously threatened in the State involving an employer and his employes, if he is employing not less than twenty-five persons, the Department shall communicate as soon as may be with such employer or employes, and endeavor by mediation to effect an amicable settlement, or persuade them to submit the matters in dispute to the Department.
(Source: Laws 1943, vol. 1, p. 207.)

(820 ILCS 35/6a) (from Ch. 10, par. 27)
Sec. 6a. The Mayor of every City, and the President of every incorporated town or village, whenever a strike or lockout involving more than twenty-five employes shall be threatened or has actually occurred within or near such City, incorporated town or village shall immediately communicate the fact to the Department of Labor, stating the name or names of the employer or employers and of one or more employes, with their post-office addresses, the nature of the controversy or difference existing, the number of employes involved and such other information as may be required by the Department. The president or chief executive officer of every labor organization, in case of a strike or lockout, actual or threatened, involving the members of the organization of which he is an officer, shall immediately communicate the fact of such strike or lockout to the Department, with such information as he may possess, touching the difference or controversy, and the number of employes involved.
(Source: Laws 1943, vol. 1, p. 207.)

(820 ILCS 35/6b) (from Ch. 10, par. 28)
Sec. 6b. Whenever there shall exist a strike or a lockout, wherein, in the judgment of the Department of Labor, the general public shall appear likely to suffer injury or inconvenience with respect to food, fuel or light, or the means of communication or transportation, or in any other respect, and neither party to such strike or lockout consents to the submission of the controversy to the Department, the Department, after first having made due effort to effect a settlement thereof by conciliatory means, and such effort having failed, may proceed of its own motion to make an investigation of all facts bearing upon such strike or lockout and make public its findings, with such recommendations to the parties involved as in its judgment will contribute to a fair and equitable settlement of the differences. In the prosecution of such inquiry the Department may issue subpoenas and compel the attendance and testimony of witnesses as in other cases.
(Source: Laws 1943, vol. 1, p. 207.)

(820 ILCS 35/8) (from Ch. 10, par. 30)
Sec. 8. Any notice or process issued by the Department of Labor shall be served by any sheriff or coroner to whom it is directed or in whose hands it is placed for service.
(Source: Laws 1967, p. 3673.)



820 ILCS 40/ - Personnel Record Review Act.

(820 ILCS 40/0.01) (from Ch. 48, par. 2000)
Sec. 0.01. Short title. This Act may be cited as the Personnel Record Review Act.
(Source: P.A. 86-1324.)

(820 ILCS 40/1) (from Ch. 48, par. 2001)
Sec. 1. Definitions. As used in this Act:
(a) "Employee" means a person currently employed or subject to recall after layoff or leave of absence with a right to return at a position with an employer or a former employee who has terminated service within the preceding year.
(b) "Employer" means an individual, corporation, partnership, labor organization, unincorporated association, the State, an agency or a political subdivision of the State, or any other legal, business, or commercial entity which has 5 employees or more than 5 employees exclusive of the employer's parent, spouse or child or other members of his immediate family and includes an agent of the employer.
(Source: P.A. 83-1339.)

(820 ILCS 40/2) (from Ch. 48, par. 2002)
Sec. 2. Open Records. Every employer shall, upon an employee's request which the employer may require be in writing on a form supplied by the employer, permit the employee to inspect any personnel documents which are, have been or are intended to be used in determining that employee's qualifications for employment, promotion, transfer, additional compensation, discharge or other disciplinary action, except as provided in Section 10. The inspection right encompasses personnel documents in the possession of a person, corporation, partnership, or other association having a contractual agreement with the employer to keep or supply a personnel record. An employee may request all or any part of his or her records, except as provided in Section 10. The employer shall grant at least 2 inspection requests by an employee in a calendar year when requests are made at reasonable intervals, unless otherwise provided in a collective bargaining agreement. The employer shall provide the employee with the inspection opportunity within 7 working days after the employee makes the request or if the employer can reasonably show that such deadline cannot be met, the employer shall have an additional 7 days to comply. The inspection shall take place at a location reasonably near the employee's place of employment and during normal working hours. The employer may allow the inspection to take place at a time other than working hours or at a place other than where the records are maintained if that time or place would be more convenient for the employee. Nothing in this Act shall be construed as a requirement that an employee be permitted to remove any part of such personnel records or any part of such records from the place on the employer's premises where it is made available for inspection. Each employer shall retain the right to protect his records from loss, damage, or alteration to insure the integrity of the records. If an employee demonstrates that he or she is unable to review his or her personnel record at the employing unit, the employer shall, upon the employee's written request, mail a copy of the requested record to the employee.
(Source: P.A. 83-1362.)

(820 ILCS 40/3) (from Ch. 48, par. 2003)
Sec. 3. Copies. After the review time provided in Section 2, an employee may obtain a copy of the information or part of the information contained in the employee's personnel record. An employer may charge a fee for providing a copy of such information. The fee shall be limited to the actual cost of duplicating the information.
(Source: P.A. 83-1104.)

(820 ILCS 40/4) (from Ch. 48, par. 2004)
Sec. 4. Personnel record information which was not included in the personnel record but should have been as required by this Act shall not be used by an employer in a judicial or quasi-judicial proceeding. However, personnel record information which, in the opinion of the judge in a judicial proceeding or the hearing officer in a quasi-judicial proceeding, was not intentionally excluded from the personnel record may be used by the employer in the proceeding if the employee agrees or has been given a reasonable time to review the information. Material which should have been included in the personnel record shall be used at the request of the employee.
(Source: P.A. 83-1104.)

(820 ILCS 40/5) (from Ch. 48, par. 2005)
Sec. 5. Personnel Record Inspection by Representative. An employee who is involved in a current grievance against the employer may designate in writing a representative of the employee's union or collective bargaining unit or other representative to inspect the employee's personnel record which may have a bearing on the resolution of the grievance, except as provided in Section 10. The employer shall allow such a designated representative to inspect that employee's personnel record in the same manner as provided under Section 2.
(Source: P.A. 83-1362.)

(820 ILCS 40/6) (from Ch. 48, par. 2006)
Sec. 6. Personnel Record Correction. If the employee disagrees with any information contained in the personnel record, a removal or correction of that information may be mutually agreed upon by the employer and the employee. If an agreement cannot be reached, the employee may submit a written statement explaining the employee's position. The employer shall attach the employee's statement to the disputed portion of the personnel record. The employee's statement shall be included whenever that disputed portion of the personnel record is released to a third party as long as the disputed record is a part of the file. The inclusion of any written statement attached in the record without further comment or action by the employer, shall not imply or create any presumption of employer agreement with its contents. If either the employer or the employee knowingly places in the personnel record information which is false, the employer or employee, whichever is appropriate, shall have remedy through legal action to have that information expunged.
(Source: P.A. 83-1104.)

(820 ILCS 40/7) (from Ch. 48, par. 2007)
Sec. 7. (1) An employer or former employer shall not divulge a disciplinary report, letter of reprimand, or other disciplinary action to a third party, to a party who is not a part of the employer's organization, or to a party who is not a part of a labor organization representing the employee, without written notice as provided in this Section.
(2) The written notice to the employee shall be by first-class mail to the employee's last known address and shall be mailed on or before the day the information is divulged.
(3) This Section shall not apply if:
(a) the employee has specifically waived written

notice as part of a written, signed employment application with another employer;

(b) the disclosure is ordered to a party in a legal

action or arbitration; or

(c) information is requested by a government agency

as a result of a claim or complaint by an employee, or as a result of a criminal investigation by such agency.

(4) An employer who receives a request for records of a disciplinary report, letter of reprimand, or other disciplinary action in relation to an employee under the Freedom of Information Act may provide notification to the employee in written form as described in subsection (2) or through electronic mail, if available.
(Source: P.A. 96-1212, eff. 7-22-10.)

(820 ILCS 40/8) (from Ch. 48, par. 2008)
Sec. 8. An employer shall review a personnel record before releasing information to a third party and, except when the release is ordered to a party in a legal action or arbitration, delete disciplinary reports, letters of reprimand, or other records of disciplinary action which are more than 4 years old.
(Source: P.A. 83-1104.)

(820 ILCS 40/9) (from Ch. 48, par. 2009)
Sec. 9. An employer shall not gather or keep a record of an employee's associations, political activities, publications, communications or nonemployment activities, unless the employee submits the information in writing or authorizes the employer in writing to keep or gather the information. This prohibition shall not apply to the activities that occur on the employer's premises or during the employee's working hours with that employer which interfere with the performance of the employee's duties or the duties of other employees or activities, regardless of when and where occurring, which constitute criminal conduct or may reasonably be expected to harm the employer's property, operations or business, or could by the employee's action cause the employer financial liability. A record which is kept by the employer as permitted under this Section shall be part of the personnel record.
(Source: P.A. 91-357, eff. 7-29-99.)

(820 ILCS 40/10) (from Ch. 48, par. 2010)
Sec. 10. Exceptions. The right of the employee or the employee's designated representative to inspect his or her personnel records does not apply to:
(a) Letters of reference for that employee or external peer review documents for academic employees of institutions of higher education.
(b) Any portion of a test document, except that the employee may see a cumulative total test score for either a section of or the entire test document.
(c) Materials relating to the employer's staff planning, such as matters relating to the business' development, expansion, closing or operational goals, where the materials relate to or affect more than one employee, provided, however, that this exception does not apply if such materials are, have been or are intended to be used by the employer in determining an individual employee's qualifications for employment, promotion, transfer, or additional compensation, or in determining an individual employee's discharge or discipline.
(d) Information of a personal nature about a person other than the employee if disclosure of the information would constitute a clearly unwarranted invasion of the other person's privacy.
(e) An employer who does not maintain any personnel records.
(f) Records relevant to any other pending claim between the employer and employee which may be discovered in a judicial proceeding.
(g) Investigatory or security records maintained by an employer to investigate criminal conduct by an employee or other activity by the employee which could reasonably be expected to harm the employer's property, operations, or business or could by the employee's activity cause the employer financial liability, unless and until the employer takes adverse personnel action based on information in such records.
(Source: P.A. 85-1440.)

(820 ILCS 40/11) (from Ch. 48, par. 2011)
Sec. 11. This Act shall not be construed to diminish a right of access to records already otherwise provided by law, provided that disclosure of performance evaluations under the Freedom of Information Act shall be prohibited.
(Source: P.A. 96-1483, eff. 12-1-10.)

(820 ILCS 40/12) (from Ch. 48, par. 2012)
Sec. 12. (a) The Director of Labor or his authorized representative shall administer and enforce the provisions of this Act. The Director of Labor may issue rules and regulations necessary to administer and enforce the provisions of this Act.
(b) If an employee alleges that he or she has been denied his or her rights under this Act, he or she may file a complaint with the Department of Labor. The Department shall investigate the complaint and shall have authority to request the issuance of a search warrant or subpoena to inspect the files of the employer, if necessary. The Department shall attempt to resolve the complaint by conference, conciliation, or persuasion. If the complaint is not so resolved and the Department finds the employer has violated the Act, the Department may commence an action in the circuit court to enforce the provisions of this Act including an action to compel compliance. The circuit court for the county in which the complainant resides, in which the complainant is employed, or in which the personnel record is maintained shall have jurisdiction in such actions.
(c) If an employer violates this Act, an employee may commence an action in the circuit court to enforce the provisions of this Act, including actions to compel compliance, where efforts to resolve the employee's complaint concerning such violation by conference, conciliation or persuasion pursuant to subsection (b) have failed and the Department has not commenced an action in circuit court to redress such violation. The circuit court for the county in which the complainant resides, in which the complainant is employed, or in which the personnel record is maintained shall have jurisdiction in such actions.
(d) Failure to comply with an order of the court may be punished as contempt. In addition, the court shall award an employee prevailing in an action pursuant to this Act the following damages:
(1) Actual damages plus costs.
(2) For a willful and knowing violation of this Act, $200 plus costs, reasonable attorney's fees, and actual damages.
(e) Any employer or his agent who violates the provisions of this Act is guilty of a petty offense.
(f) Any employer or his agent, or the officer or agent of any private employer, who discharges or in any other manner discriminates against any employee because that employee has made a complaint to his employer, or to the Director or his authorized representative, or because that employee has caused to be instituted or is about to cause to be instituted any proceeding under or related to this Act, or because that employee has testified or is about to testify in an investigation or proceeding under this Act, is guilty of a petty offense.
(Source: P.A. 84-525.)

(820 ILCS 40/13) (from Ch. 48, par. 2013)
Sec. 13. An employer shall not gather or keep a record identifying an employee as the subject of an investigation by the Department of Children and Family Services if the investigation by the Department of Children and Family Services resulted in an unfounded report as specified in the Abused and Neglected Child Reporting Act.
An employee upon receiving written notification from the Department of Children and Family Services that an investigation has resulted in an unfounded report shall take the written notification to his or her employer and have any record of the investigation expunged from his or her employee record.
(Source: P.A. 87-400.)



820 ILCS 45/ - Health Insurance Claim Filing Act.

(820 ILCS 45/0.01) (from Ch. 73, par. 1350)
Sec. 0.01. Short title. This Act may be cited as the Health Insurance Claim Filing Act.
(Source: P.A. 86-1324.)

(820 ILCS 45/1) (from Ch. 73, par. 1351)
Sec. 1. It is the public policy of this State to encourage employers to obtain group health insurance coverage or otherwise provide for or furnish medical or health care services for their employees and to encourage employees to exercise their rights and privileges under such policies or contracts of insurance or other plans or arrangements for providing for payment of or furnishing medical or health care services.
(Source: P.A. 85-930.)

(820 ILCS 45/2) (from Ch. 73, par. 1352)
Sec. 2. No employer who makes available to employees group health insurance coverage or otherwise provides for payment of or furnishes medical or health care services under a group health insurance policy or contract, non-profit health care service plan contract, health maintenance organization or other subscriber contract, or any other health care plan or arrangement which pays for or furnishes medical or health care services by a provider of such services, whether by insurance or not, shall discharge an employee where the basis for such discharge is retaliation for the filing of a legitimate claim or the actual use or receipt of medical or health care services by an employee under such insurance policy or contract, or any other health care plan or arrangement, whether insurance or not.
(Source: P.A. 85-930.)



820 ILCS 55/ - Right to Privacy in the Workplace Act.

(820 ILCS 55/1) (from Ch. 48, par. 2851)
Sec. 1. Short title. This Act may be cited as the Right to Privacy in the Workplace Act.
(Source: P.A. 87-807.)

(820 ILCS 55/5) (from Ch. 48, par. 2855)
Sec. 5. Discrimination for use of lawful products prohibited.
(a) Except as otherwise specifically provided by law and except as provided in subsections (b) and (c) of this Section, it shall be unlawful for an employer to refuse to hire or to discharge any individual, or otherwise disadvantage any individual, with respect to compensation, terms, conditions or privileges of employment because the individual uses lawful products off the premises of the employer during nonworking hours.
(b) This Section does not apply to any employer that is a non-profit organization that, as one of its primary purposes or objectives, discourages the use of one or more lawful products by the general public. This Section does not apply to the use of those lawful products which impairs an employee's ability to perform the employee's assigned duties.
(c) It is not a violation of this Section for an employer to offer, impose or have in effect a health, disability or life insurance policy that makes distinctions between employees for the type of coverage or the price of coverage based upon the employees' use of lawful products provided that:
(1) differential premium rates charged employees

reflect a differential cost to the employer; and

(2) employers provide employees with a statement

delineating the differential rates used by insurance carriers.

(Source: P.A. 87-807.)

(820 ILCS 55/10) (from Ch. 48, par. 2860)
Sec. 10. Prohibited inquiries; online activities.
(a) It shall be unlawful for any employer to inquire, in a written application or in any other manner, of any prospective employee or of the prospective employee's previous employers, whether that prospective employee has ever filed a claim for benefits under the Workers' Compensation Act or Workers' Occupational Diseases Act or received benefits under these Acts.
(b)(1) Except as provided in this subsection, it shall be unlawful for any employer or prospective employer to:
(A) request, require, or coerce any employee or

prospective employee to provide a user name and password or any password or other related account information in order to gain access to the employee's or prospective employee's personal online account or to demand access in any manner to an employee's or prospective employee's personal online account;

(B) request, require, or coerce an employee or

applicant to authenticate or access a personal online account in the presence of the employer;

(C) require or coerce an employee or applicant to

invite the employer to join a group affiliated with any personal online account of the employee or applicant;

(D) require or coerce an employee or applicant to

join an online account established by the employer or add the employer or an employment agency to the employee's or applicant's list of contacts that enable the contacts to access the employee or applicant's personal online account;

(E) discharge, discipline, discriminate against,

retaliate against, or otherwise penalize an employee for (i) refusing or declining to provide the employer with a user name and password, password, or any other authentication means for accessing his or her personal online account, (ii) refusing or declining to authenticate or access a personal online account in the presence of the employer, (iii) refusing to invite the employer to join a group affiliated with any personal online account of the employee, (iv) refusing to join an online account established by the employer, or (v) filing or causing to be filed any complaint, whether orally or in writing, with a public or private body or court concerning the employer's violation of this subsection; or

(F) fail or refuse to hire an applicant as a result

of his or her refusal to (i) provide the employer with a user name and password, password, or any other authentication means for accessing a personal online account, (ii) authenticate or access a personal online account in the presence of the employer, or (iii) invite the employer to join a group affiliated with a personal online account of the applicant.

(2) Nothing in this subsection shall limit an employer's right to:
(A) promulgate and maintain lawful workplace policies

governing the use of the employer's electronic equipment, including policies regarding Internet use, social networking site use, and electronic mail use; or

(B) monitor usage of the employer's electronic

equipment and the employer's electronic mail without requesting or using any employee or prospective employee to provide any password or other related account information in order to gain access to the employee's or prospective employee's personal online account.

(3) Nothing in this subsection shall prohibit an employer from:
(A) obtaining about a prospective employee or an

employee information that is in the public domain or that is otherwise obtained in compliance with this amendatory Act of the 97th General Assembly;

(B) complying with State and federal laws, rules, and

regulations and the rules of self-regulatory organizations created pursuant to federal or State law when applicable;

(C) requesting or requiring an employee or applicant

to share specific content that has been reported to the employer, without requesting or requiring an employee or applicant to provide a user name and password, password, or other means of authentication that provides access to an employee's or applicant's personal online account, for the purpose of:

(i) ensuring compliance with applicable laws or

regulatory requirements;

(ii) investigating an allegation, based on

receipt of specific information, of the unauthorized transfer of an employer's proprietary or confidential information or financial data to an employee or applicant's personal account;

(iii) investigating an allegation, based on

receipt of specific information, of a violation of applicable laws, regulatory requirements, or prohibitions against work-related employee misconduct;

(iv) prohibiting an employee from using a

personal online account for business purposes; or

(v) prohibiting an employee or applicant from

accessing or operating a personal online account during business hours, while on business property, while using an electronic communication device supplied by, or paid for by, the employer, or while using the employer's network or resources, to the extent permissible under applicable laws.

(4) If an employer inadvertently receives the username, password, or any other information that would enable the employer to gain access to the employee's or potential employee's personal online account through the use of an otherwise lawful technology that monitors the employer's network or employer-provided devices for network security or data confidentiality purposes, then the employer is not liable for having that information, unless the employer:
(A) uses that information, or enables a third party

to use that information, to access the employee or potential employee's personal online account; or

(B) after the employer becomes aware that such

information was received, does not delete the information as soon as is reasonably practicable, unless that information is being retained by the employer in connection with an ongoing investigation of an actual or suspected breach of computer, network, or data security. Where an employer knows or, through reasonable efforts, should be aware that its network monitoring technology is likely to inadvertently to receive such information, the employer shall make reasonable efforts to secure that information.

(5) Nothing in this subsection shall prohibit or restrict an employer from complying with a duty to screen employees or applicants prior to hiring or to monitor or retain employee communications as required under Illinois insurance laws or federal law or by a self-regulatory organization as defined in Section 3(A)(26) of the Securities Exchange Act of 1934, 15 U.S.C. 78(A)(26) provided that the password, account information, or access sought by the employer only relates to an online account that:
(A) an employer supplies or pays; or
(B) an employee creates or maintains on behalf of or

under direction of an employer in connection with that employee's employment.

(6) For the purposes of this subsection:
(A) "Social networking website" means an

Internet-based service that allows individuals to:

(i) construct a public or semi-public profile

within a bounded system, created by the service;

(ii) create a list of other users with whom they

share a connection within the system; and

(iii) view and navigate their list of connections

and those made by others within the system.

"Social networking website" does not include

electronic mail.

(B) "Personal online account" means an online

account, that is used by a person primarily for personal purposes. "Personal online account" does not include an account created, maintained, used, or accessed by a person for a business purpose of the person's employer or prospective employer.

(Source: P.A. 98-501, eff. 1-1-14; 99-610, eff. 1-1-17.)

(820 ILCS 55/12)
Sec. 12. Use of Employment Eligibility Verification Systems.
(a) Prior to choosing to voluntarily enroll in any Electronic Employment Verification System, including the E-Verify program and the Basic Pilot program, as authorized by 8 U.S.C. 1324a, Notes, Pilot Programs for Employment Eligibility Confirmation (enacted by P.L. 104-208, div. C, title IV, subtitle A), employers are urged to consult the Illinois Department of Labor's website for current information on the accuracy of E-Verify and to review and understand an employer's legal responsibilities relating to the use of the voluntary E-Verify program.
(a-1) The Illinois Department of Labor (IDOL) shall post on its website information or links to information from the United States Government Accountability Office, Westat, or a similar reliable source independent of the Department of Homeland Security regarding: (1) the accuracy of the E-Verify databases; (2) the approximate financial burden and expenditure of time that use of E-Verify requires from employers; and (3) an overview of an employer's responsibilities under federal and state law relating to the use of E-Verify.
(b) Upon initial enrollment in an Employment Eligibility Verification System or within 30 days after the effective date of this amendatory Act of the 96th General Assembly, an employer enrolled in E-Verify or any other Employment Eligibility Verification System must attest, under penalty of perjury, on a form prescribed by the IDOL available on the IDOL website:
(1) that the employer has received the Basic Pilot or

E-Verify training materials from the Department of Homeland Security (DHS), and that all employees who will administer the program have completed the Basic Pilot or E-Verify Computer Based Tutorial (CBT); and

(2) that the employer has posted the notice from DHS

indicating that the employer is enrolled in the Basic Pilot or E-Verify program and the anti-discrimination notice issued by the Office of Special Counsel for Immigration-Related Unfair Employment Practices (OSC), Civil Rights Division, U.S. Department of Justice in a prominent place that is clearly visible to both prospective and current employees. The employer must maintain the signed original of the attestation form prescribed by the IDOL, as well as all CBT certificates of completion and make them available for inspection or copying by the IDOL at any reasonable time.

(c) It is a violation of this Act for an employer enrolled in an Employment Eligibility Verification System, including the E-Verify program and the Basic Pilot program:
(1) to fail to display the notices supplied by DHS

and OSC in a prominent place that is clearly visible to both prospective and current employees;

(2) to allow any employee to use an Employment

Eligibility Verification System prior to having completed CBT;

(3) to fail to take reasonable steps to prevent an

employee from circumventing the requirement to complete the CBT by assuming another employee's E-Verify or Basic Pilot user identification or password;

(4) to use the Employment Eligibility Verification

System to verify the employment eligibility of job applicants prior to hiring or to otherwise use the Employment Eligibility Verification System to screen individuals prior to hiring and prior to the completion of a Form I-9;

(5) to terminate an employee or take any other

adverse employment action against an individual prior to receiving a final nonconfirmation notice from the Social Security Administration or the Department of Homeland Security;

(6) to fail to notify an individual, in writing, of

the employer's receipt of a tentative nonconfirmation notice, of the individual's right to contest the tentative nonconfirmation notice, and of the contact information for the relevant government agency or agencies that the individual must contact to resolve the tentative nonconfirmation notice;

(7) to fail to safeguard the information contained in

the Employment Eligibility Verification System, and the means of access to the system (such as passwords and other privacy protections). An employer shall ensure that the System is not used for any purpose other than employment verification of newly hired employees and shall ensure that the information contained in the System and the means of access to the System are not disseminated to any person other than employees who need such information and access to perform the employer's employment verification responsibilities.

(c-1) Any claim that an employer refused to hire, segregated, or acted with respect to recruitment, hiring, promotion, renewal or employment, selection for training or apprenticeship, discharge, discipline, tenure or terms, privileges, or conditions of employment without following the procedures of the Employment Eligibility Verification System, including the Basic Pilot and E-Verify programs, may be brought under paragraph (G)(2) of Section 2-102 of the Illinois Human Rights Act.
(c-2) It is a violation of this Section for an individual to falsely pose as an employer in order to enroll in an Employment Eligibility Verification System or for an employer to use an Employment Eligibility Verification System to access information regarding an individual who is not an employee of the employer.
(d) Preemption. Neither the State nor any of its political subdivisions, nor any unit of local government, including a home rule unit, may require any employer to use an Employment Eligibility Verification System, including under the following circumstances:
(1) as a condition of receiving a government contract;
(2) as a condition of receiving a business license; or
(3) as penalty for violating licensing or other

similar laws.

This subsection (d) is a denial and limitation of home rule powers and functions under subsection (h) of Section 6 of Article VII of the Illinois Constitution.
(Source: P.A. 95-138, eff. 1-1-08; 96-623, eff. 1-1-10; 96-1000, eff. 7-2-10.)

(820 ILCS 55/15) (from Ch. 48, par. 2865)
Sec. 15. Administration and enforcement.
(a) The Director of Labor or his authorized representative shall administer and enforce the provisions of this Act. The Director of Labor may issue rules and regulations necessary to administer and enforce the provisions of this Act.
(b) If an employee or applicant for employment alleges that he or she has been denied his or her rights under this Act, he or she may file a complaint with the Department of Labor. The Department shall investigate the complaint and shall have authority to request the issuance of a search warrant or subpoena to inspect the files of the employer or prospective employer, if necessary. The Department shall attempt to resolve the complaint by conference, conciliation, or persuasion. If the complaint is not so resolved and the Department finds the employer or prospective employer has violated the Act, the Department may commence an action in the circuit court to enforce the provisions of this Act including an action to compel compliance. The circuit court for the county in which the complainant resides or in which the complainant is employed shall have jurisdiction in such actions.
(c) If an employer or prospective employer violates this Act, an employee or applicant for employment may commence an action in the circuit court to enforce the provisions of this Act, including actions to compel compliance, where efforts to resolve the employee's or applicant for employment's complaint concerning the violation by conference, conciliation or persuasion under subsection (b) have failed and the Department has not commenced an action in circuit court to redress the violation. The circuit court for the county in which the complainant resides or in which the complainant is employed shall have jurisdiction in such actions.
(d) Failure to comply with an order of the court may be punished as contempt. In addition, the court shall award an employee or applicant for employment prevailing in an action under this Act the following damages:
(1) Actual damages plus costs.
(2) For a willful and knowing violation of this Act,

$200 plus costs, reasonable attorney's fees, and actual damages.

(3) For a willful and knowing violation of Section

12(c) or Section 12(c-2) of this Act, $500 per affected employee plus costs, reasonable attorneys fees, and actual damages.

(e) Any employer or prospective employer or his agent who violates the provisions of this Act is guilty of a petty offense.
(f) Any employer or prospective employer, or the officer or agent of any employer or prospective employer, who discharges or in any other manner discriminates against any employee or applicant for employment because that employee or applicant for employment has made a complaint to his employer, or to the Director or his authorized representative, or because that employee or applicant for employment has caused to be instituted or is about to cause to be instituted any proceeding under or related to this Act, or because that employee or applicant for employment has testified or is about to testify in an investigation or proceeding under this Act, is guilty of a petty offense.
(Source: P.A. 96-623, eff. 1-1-10.)

(820 ILCS 55/20) (from Ch. 48, par. 2870)
Sec. 20. Dismissal of complaint. The Director or any court of competent jurisdiction shall summarily dismiss any complaint alleging a violation of this Act which states as the sole cause of the complaint that the employer offered a health, disability, or life insurance policy that makes a distinction between employees for the type of coverage or the price of coverage based upon the employees' use of lawful products.
(Source: P.A. 87-807.)



820 ILCS 60/ - Union Employee Health and Benefits Protection Act.

(820 ILCS 60/1)
Sec. 1. This Act may be cited as the Union Employee Health and Benefits Protection Act.
(Source: P.A. 88-207.)

(820 ILCS 60/5)
Sec. 5. Definition. As used in this Act:
"Employee-entitled funds" means those amounts that an employer is legally committed, through a collective bargaining agreement, to contribute to an employee benefit trust fund on the basis of a certain amount per hour, day, week, or other period of time and that are considered to be held in trust for the benefit of a designated employee benefit trust fund.
(Source: P.A. 88-207.)

(820 ILCS 60/7)
Sec. 7. Applicability. This Act does not apply when the employer is the State of Illinois, a unit of local government, or a school district.
(Source: P.A. 88-207.)

(820 ILCS 60/10)
Sec. 10. Employer liability for funds withheld for employee benefits. An employer may not willfully and in bad faith fail to transfer employee-entitled funds to the designated employee trust fund that is lawfully entitled to receive the employee-entitled funds.
(Source: P.A. 88-207.)

(820 ILCS 60/15)
Sec. 15. Adjustment of claims or losses; non-exclusive remedy. The relief provided under this Act is in addition to remedies otherwise available for the same conduct under the common law or other criminal or civil statutes of this State.
(Source: P.A. 88-207.)

(820 ILCS 60/20)
Sec. 20. Injunctive and other relief.
(a) Whenever a State's Attorney has reason to believe that any person or employer is using, has used, or is about to use any method, act, or practice declared by this Act to be unlawful and that proceedings would be in the public interest, he or she may, at his or her discretion, bring an action in the name of the People of the State, upon the relation of the employees or collective bargaining unit, affected thereby, against such person or employee to restrain, by preliminary or permanent injunction, the use of such method, act, or practice. The Court, in its discretion, may exercise all powers necessary including but not limited to: injunction; revocation, forfeiture, or suspension of any license, charter, franchise, certificate or other evidence of authority of any person to do business in this State; appointment of a receiver; dissolution of domestic corporations or associations; suspension or termination of the right of foreign corporations to do business in this State; and restitution, damages, or disgorgement of profits on behalf of the employees, or collective bargaining units, injured by the method, act, or practice constituting the subject matter of the actions, and may assess costs against the defendant for the use of the State.
(b) In addition to the remedies provided in this Act, the State's Attorney may request and the Court may impose a civil penalty in a sum not to exceed 3 times the amount of employee funds used unlawfully against each person found by the Court to have engaged in any method, act, or practice declared unlawful under this Act, for the use of the State.
(Source: P.A. 88-207.)

(820 ILCS 60/25)
Sec. 25. Claims against persons who acquired moneys or property. Subject to an order of the Court terminating the business affairs of any person after receivership proceedings held under this Act, the provisions of this Act shall not bar any claim against any person who has acquired any moneys or property, real or personal, by means of any practice declared to be unlawful under this Act.
(Source: P.A. 88-207.)

(820 ILCS 60/30)
Sec. 30. Costs. In any action brought under the provisions of this Act, the State's Attorney is entitled to recover costs for the use of this State.
(Source: P.A. 88-207.)

(820 ILCS 60/35)
Sec. 35. Severability. The provisions of this Act are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 88-207.)

(820 ILCS 60/40)
Sec. 40. Construction of Act. This Act shall be liberally construed to effect the purposes of the Act.
(Source: P.A. 88-207.)

(820 ILCS 60/99)
Sec. 99. This Act takes effect January 1, 1994.
(Source: P.A. 88-207.)



820 ILCS 65/ - Illinois Worker Adjustment and Retraining Notification Act.

(820 ILCS 65/1)
Sec. 1. Short title. This Act may be cited as the Illinois Worker Adjustment and Retraining Notification Act.
(Source: P.A. 93-915, eff. 1-1-05.)

(820 ILCS 65/5)
Sec. 5. Definitions. As used in this Act:
(a) "Affected employees" means employees who may reasonably be expected to experience an employment loss as a consequence of a proposed plant closing or mass layoff by their employer.
(b) "Employment loss" means:
(1) an employment termination, other than a discharge

for cause, voluntary departure, or retirement;

(2) a layoff exceeding 6 months; or
(3) a reduction in hours of work of more than 50%

during each month of any 6-month period.

"Employment loss" does not include instances when the plant closing or layoff is the result of the relocation or consolidation of part or all of the employer's business and, before the closing or layoff, the employer offers to transfer the employee to a different site of employment within a reasonable commuting distance with no more than a 6-month break in employment, or the employer offers to transfer the employee to any other site of employment, regardless of distance, with no more than a 6-month break in employment, and the employee accepts within 30 days of the offer or of the closing or layoff, whichever is later.
(c) "Employer" means any business enterprise that employs:
(1) 75 or more employees, excluding part-time

employees; or

(2) 75 or more employees who in the aggregate work at

least 4,000 hours per week (exclusive of hours of overtime).

(d) "Mass layoff" means a reduction in force which:
(1) is not the result of a plant closing; and
(2) results in an employment loss at the single site

of employment during any 30-day period for:

(A) at least 33% of the employees (excluding any

part-time employees) and at least 25 employees (excluding any part-time employees); or

(B) at least 250 employees (excluding any

part-time employees).

(e) "Part-time employee" means an employee who is employed for an average of fewer than 20 hours per week or who has been employed for fewer than 6 of the 12 months preceding the date on which notice is required.
(f) "Plant closing" means the permanent or temporary shutdown of a single site of employment, or one or more facilities or operating units within a single site of employment, if the shutdown results in an employment loss at the single site of employment during any 30-day period for 50 or more employees excluding any part-time employees.
(g) "Representative" means an exclusive representative of employees within the meaning of Section 9(a) or 8(f) of the National Labor Relations Act (29 U.S.C. 159(a), 158(f)) or Section 2 of the Railway Labor Act (45 U.S.C. 152).
(Source: P.A. 93-915, eff. 1-1-05.)

(820 ILCS 65/10)
Sec. 10. Notice.
(a) An employer may not order a mass layoff, relocation, or employment loss unless, 60 days before the order takes effect, the employer gives written notice of the order to the following:
(1) affected employees and representatives of

affected employees; and

(2) the Department of Commerce and Economic

Opportunity and the chief elected official of each municipal and county government within which the employment loss, relocation, or mass layoff occurs.

(b) An employer required to give notice of any mass layoff, relocation, or employment loss under this Act shall include in its notice the elements required by the federal Worker Adjustment and Retraining Notification Act (29 U.S.C. 2101 et seq.).
(c) Notwithstanding the requirements of subsection (a), an employer is not required to provide notice if a mass layoff, relocation, or employment loss is necessitated by a physical calamity or an act of terrorism or war.
(d) The mailing of notice to an employee's last known address or inclusion of notice in the employee's paycheck shall be considered acceptable methods for fulfillment of the employer's obligation to give notice to each affected employee under this Act.
(e) In the case of a sale of part or all of an employer's business, the seller shall be responsible for providing notice for any plant closing or mass layoff in accordance with this Section, up to and including the effective date of the sale. After the effective date of the sale of part or all of an employer's business, the purchaser shall be responsible for providing notice for any plant closing or mass layoff in accordance with this Section. Notwithstanding any other provision of this Act, any person who is an employee of the seller (other than a part-time employee) as of the effective date of the sale shall be considered an employee of the purchaser immediately after the effective date of the sale.
(f) An employer which is receiving State or local economic development incentives for doing or continuing to do business in this State may be required to provide additional notice pursuant to Section 15 of the Business Economic Support Act.
(g) The rights and remedies provided to employees by this Act are in addition to, and not in lieu of, any other contractual or statutory rights and remedies of the employees, and are not intended to alter or affect such rights and remedies, except that the period of notification required by this Act shall run concurrently with any period of notification required by contract or by any other law.
(h) It is the sense of the General Assembly that an employer who is not required to comply with the notice requirements of this Section should, to the extent possible, provide notice to its employees about a proposal to close a plant or permanently reduce its workforce.
(Source: P.A. 93-915, eff. 1-1-05.)

(820 ILCS 65/15)
Sec. 15. Exceptions.
(a) In the case of a plant closing, an employer is not required to comply with the notice requirement in subsection (a) of Section 10 if:
(1) the Department of Labor determines:
(A) at the time that notice would have been

required, the employer was actively seeking capital or business; and

(B) the capital or business sought, if obtained,

would have enabled the employer to avoid or postpone the relocation or termination; and

(C) the employer reasonably and in good faith

believed that giving the notice required by subsection (a) of Section 10 would have precluded the employer from obtaining the needed capital or business; or

(2) the Department of Labor determines that the need

for a notice was not reasonably foreseeable at the time the notice would have been required.

(b) To determine whether the employer was actively seeking capital or business, or that the need for notice was not reasonably foreseeable under subsection (a), the employer shall provide to the Department of Labor:
(1) a written record consisting of those documents

relevant to the determination of whether the employer was actively seeking capital or business, or that the need for notice was not reasonably foreseeable; and

(2) an affidavit verifying the contents of the

documents contained in the record.

(c) An employer is not required to comply with the notice requirement in subsection (a) of Section 10 if:
(1) the plant closing is of a temporary facility or

the plant closing or layoff is the result of the completion of a particular project or undertaking, and the affected employees were hired with the understanding that their employment was limited to the duration of the facility or the project or undertaking; or

(2) the closing or layoff constitutes a strike or

constitutes a lockout not intended to evade the requirements of this Act. Nothing in this Act shall require an employer to serve written notice when permanently replacing a person who is deemed to be an economic striker under the National Labor Relations Act (29 U.S.C. 151 et seq.). Nothing in this Act shall be deemed to validate or invalidate any judicial or administrative ruling relating to the hiring of permanent replacements for economic strikers under the National Labor Relations Act.

(d) An employer relying on this Section shall provide as much notice as is practicable and at that time shall provide a brief statement of the basis for reducing the notification period.
(Source: P.A. 93-915, eff. 1-1-05.)

(820 ILCS 65/20)
Sec. 20. Extension of layoff period. A layoff of more than 6 months which, at its outset, was announced to be a layoff of 6 months or less shall be treated as an employment loss under this Act unless:
(1) the extension beyond 6 months is caused by

business circumstances (including unforeseeable changes in price or cost) not reasonably foreseeable at the time of the initial layoff; and

(2) notice is given at the time it becomes reasonably

foreseeable that the extension beyond 6 months will be required.

(Source: P.A. 93-915, eff. 1-1-05.)

(820 ILCS 65/25)
Sec. 25. Determinations with respect to employment loss. In determining whether a plant closing or mass layoff has occurred or will occur, employment losses for 2 or more groups at a single site of employment, each of which is less than the minimum number of employees specified in subsection (d) or (f) of Section 5 of this Act but which in the aggregate exceed that minimum number, and which occur within any 90-day period shall be considered to be a plant closing or mass layoff unless the employer demonstrates that the employment losses are the result of separate and distinct actions and causes and are not an attempt by the employer to evade the requirements of this Act.
(Source: P.A. 93-915, eff. 1-1-05.)

(820 ILCS 65/30)
Sec. 30. Powers of Director of Labor.
(a) Pursuant to the Illinois Administrative Procedure Act, the Director of Labor shall prescribe such rules as may be necessary to carry out this Act. The rules shall, at a minimum, include provisions that allow the parties access to administrative hearings for any actions of the Department under this Act. The provisions of the Administrative Review Law, and the rules adopted pursuant thereto, apply to and govern all proceedings for the judicial review of decisions under this Act.
(b) In any investigation or proceeding under this Act, the Director of Labor has, in addition to all other powers granted by law, the authority to examine the books and records of an employer, but only to the extent to determine whether a violation of this Act has occurred.
(c) Except as provided in this Section, information obtained from any employer subject to this Act regarding the books, records, or wages paid to workers during the administration of this Act shall:
(1) be confidential;
(2) not be published or open to public inspection;
(3) not be used in any court in any pending action or

proceeding; and

(4) not be admissible in evidence in any action or

proceeding other than one arising out of this Act.

(d) No finding, determination, decision, ruling, or order (including any finding of fact, statement, or conclusion made therein) issued pursuant to this Act shall be admissible or used in evidence in any action other than one arising out of this Act, nor shall it be binding or conclusive except as provided in the Act, nor shall it constitute res judicata, regardless of whether the actions were between the same or related parties or involved the same facts.
(e) Any officer or employer of this State, any officer or employee of any entity authorized to obtain information pursuant to this Section, and any agent of this State or of such entity who, except with authority of the Director under this Section, discloses information is guilty of a Class B misdemeanor and is disqualified from holding any appointment or employment by the State.
(f) The Director of Labor has the authority to determine any liabilities or civil penalties under Section 35 and Section 40 of this Act.
(Source: P.A. 93-915, eff. 1-1-05.)

(820 ILCS 65/35)
Sec. 35. Violation; liability.
(a) An employer who fails to give notice as required by paragraph (1) of subsection (a) of Section 10 before ordering a mass layoff, relocation, or employment loss is liable to each employee entitled to notice who lost his or her employment for:
(1) Back pay at the average regular rate of

compensation received by the employee during the last three years of his or her employment, or the employee's final rate of compensation, whichever is higher.

(2) The value of the cost of any benefits to which

the employee would have been entitled had his or her employment not been lost, including the cost of any medical expenses incurred by the employee that would have been covered under an employee benefit plan.

(b) Liability under this Section is calculated for the period of the employer's violation, up to a maximum of 60 days, or one-half the number of days that the employee was employed by the employer, whichever period is smaller.
(c) The amount of an employer's liability under subsection (a) is reduced by the following:
(1) Any wages, except vacation moneys accrued before

the period of the employer's violation, paid by the employer to the employee during the period of the employer's violation.

(2) Any voluntary and unconditional payments made by

the employer to the employee that were not required to satisfy any legal obligation.

(3) Any payments by the employer to a third party or

trustee, such as premiums for health benefits or payments to a defined contribution pension plan, on behalf of and attributable to the employee for the period of the violation.

(4) Any liability paid by the employer under federal

law.

(d) Any liability incurred by an employer under subsection (a) of this Section with respect to a defined benefit pension plan may be reduced by crediting the employee with service for all purposes under such a plan for the period of the violation.
(e) If an employer proves to the satisfaction of the Director that the act or omission that violated this Act was in good faith and that the employer had reasonable grounds for believing that the act or omission was not a violation of this Act, the Director may in his or her discretion reduce the amount of liability provided for in this Section.
(Source: P.A. 93-915, eff. 1-1-05.)

(820 ILCS 65/40)
Sec. 40. Civil penalty.
(a) An employer who fails to give notice as required by paragraph (2) of subsection (a) of Section 10 is subject to a civil penalty of not more than $500 for each day of the employer's violation. The employer is not subject to a civil penalty under this Section if the employer pays to all applicable employees the amounts for which the employer is liable under Section 35 within 3 weeks from the date the employer orders the mass layoff, relocation, or employment loss.
(b) The total amount of penalties for which an employer may be liable under this Section shall not exceed the maximum amount of penalties for which the employer may be liable under federal law for the same violation.
(c) Any penalty amount paid by the employer under federal law shall be considered a payment made under this Act.
(d) If an employer proves to the satisfaction of the Director that the act or omission that violated this Act was in good faith and that the employer had reasonable grounds for believing that the act or omission was not a violation of this Act, the Director may in his or her discretion reduce the amount of the penalty provided for in this Section.
(Source: P.A. 93-915, eff. 1-1-05.)

(820 ILCS 65/45)
Sec. 45. Advisory notice from Department of Commerce and Economic Opportunity. Before September 30 of each year, the Department of Commerce and Economic Opportunity, with the cooperation of the Department of Employment Security, must issue a written notice to each employer that reported to the Department of Employment Security that the employer paid wages to 75 or more individuals with respect to any quarter in the immediately preceding calendar year. The notice must indicate that the employer may be subject to this Act and must generally advise the employer about the requirements of this Act and the remedies provided for violations of this Act.
(Source: P.A. 93-915, eff. 1-1-05.)

(820 ILCS 65/50)
Sec. 50. Applicability. This Act applies to plant closings or relocations occurring on or after January 1, 2005.
(Source: P.A. 93-915, eff. 1-1-05.)

(820 ILCS 65/55)
Sec. 55. Interpretation. Whenever possible, this Act shall be interpreted in a manner consistent with the federal Worker Adjustment and Retraining Notification Act and the federal regulations and court decisions interpreting that Act to the extent that the provisions of federal and State law are the same.
(Source: P.A. 93-915, eff. 1-1-05.)

(820 ILCS 65/85)
Sec. 85. The Department of Employment Security Law of the Civil Administrative Code of Illinois is amended by repealing Section 1005-60.
(Source: P.A. 93-915, eff. 1-1-05.)

(820 ILCS 65/90)
Sec. 90. (Amendatory provisions; text omitted).
(Source: P.A. 93-915, eff. 1-1-05; text omitted.)

(820 ILCS 65/97)
Sec. 97. Severability. The provisions of this Act are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 93-915, eff. 1-1-05.)

(820 ILCS 65/99)
Sec. 99. Effective date. This Act takes effect January 1, 2005.
(Source: P.A. 93-915, eff. 1-1-05.)



820 ILCS 70/ - Employee Credit Privacy Act.

(820 ILCS 70/1)
Sec. 1. Short title. This Act may be cited as the Employee Credit Privacy Act.
(Source: P.A. 96-1426, eff. 1-1-11.)

(820 ILCS 70/5)
Sec. 5. Definitions. As used in this Act:
"Credit history" means an individual's past borrowing and repaying behavior, including paying bills on time and managing debt and other financial obligations.
"Credit report" means any written or other communication of any information by a consumer reporting agency that bears on a consumer's creditworthiness, credit standing, credit capacity, or credit history.
"Employee" means an individual who receives compensation for performing services for an employer under an express or implied contract of hire.
"Employer" means an individual or entity that permits one or more individuals to work or that accepts applications for employment or is an agent of an employer. "Employer" does not, however, include:
(1) Any bank holding company, financial holding

company, bank, savings bank, savings and loan association, credit union, or trust company, or any subsidiary or affiliate thereof, that is authorized to do business under the laws of this State or of the United States.

(2) Any company authorized to engage in any kind of

insurance or surety business pursuant to the Illinois Insurance Code, including any employee, agent, or employee of an agent acting on behalf of a company engaged in the insurance or surety business.

(3) Any State law enforcement or investigative unit,

including, without limitation, any such unit within the Office of any Executive Inspector General, the Department of State Police, the Department of Corrections, the Department of Juvenile Justice, or the Department of Natural Resources.

(4) Any State or local government agency which

otherwise requires use of the employee's or applicant's credit history or credit report.

(5) Any entity that is defined as a debt collector

under federal or State statute.

"Financial information" means non-public information on the overall financial direction of an organization, including, but not limited to, company taxes or profit and loss reports.
"Marketable assets" means company property that is specially safeguarded from the public and to which access is only entrusted to managers and select other employees. For the purposes of this Act, marketable assets do not include the fixtures, furnishings, or equipment of an employer.
"Personal or confidential information" means sensitive information that a customer or client of the employing organization gives explicit authorization for the organization to obtain, process, and keep; that the employer entrusts only to managers and a select few employees; or that is stored in secure repositories not accessible by the public or low-level employees.
"State or national security information" means information only offered to select employees because it may jeopardize the security of the State or the nation if it were entrusted to the general public.
"Trade secrets" means sensitive information regarding a company's overall strategy or business plans. This does not include general proprietary company information such as handbooks, policies, or low-level strategies.
(Source: P.A. 96-1426, eff. 1-1-11.)

(820 ILCS 70/10)
Sec. 10. Employment based on credit history or credit report not permitted.
(a) Except as provided in this Section, an employer shall not do any of the following:
(1) Fail or refuse to hire or recruit, discharge, or

otherwise discriminate against an individual with respect to employment, compensation, or a term, condition, or privilege of employment because of the individual's credit history or credit report.

(2) Inquire about an applicant's or employee's credit

history.

(3) Order or obtain an applicant's or employee's

credit report from a consumer reporting agency.

(b) The prohibition in subsection (a) of this Section does not prevent an inquiry or employment action if a satisfactory credit history is an established bona fide occupational requirement of a particular position or a particular group of an employer's employees. A satisfactory credit history is not a bona fide occupational requirement unless at least one of the following circumstances is present:
(1) State or federal law requires bonding or other

security covering an individual holding the position.

(2) The duties of the position include custody of or

unsupervised access to cash or marketable assets valued at $2,500 or more.

(3) The duties of the position include signatory

power over business assets of $100 or more per transaction.

(4) The position is a managerial position which

involves setting the direction or control of the business.

(5) The position involves access to personal or

confidential information, financial information, trade secrets, or State or national security information.

(6) The position meets criteria in administrative

rules, if any, that the U.S. Department of Labor or the Illinois Department of Labor has promulgated to establish the circumstances in which a credit history is a bona fide occupational requirement.

(7) The employee's or applicant's credit history is

otherwise required by or exempt under federal or State law.

(Source: P.A. 96-1426, eff. 1-1-11.)

(820 ILCS 70/15)
Sec. 15. Retaliatory or discriminatory acts. A person shall not retaliate or discriminate against a person because the person has done or was about to do any of the following:
(1) File a complaint under this Act.
(2) Testify, assist, or participate in an

investigation, proceeding, or action concerning a violation of this Act.

(3) Oppose a violation of this Act.
(Source: P.A. 96-1426, eff. 1-1-11.)

(820 ILCS 70/20)
Sec. 20. Waiver. An employer shall not require an applicant or employee to waive any right under this Act. An agreement by an applicant or employee to waive any right under this Act is invalid and unenforceable.
(Source: P.A. 96-1426, eff. 1-1-11.)

(820 ILCS 70/25)
Sec. 25. Remedies.
(a) A person who is injured by a violation of this Act may bring a civil action in circuit court to obtain injunctive relief or damages, or both.
(b) The court shall award costs and reasonable attorney's fees to a person who prevails as a plaintiff in an action authorized under subsection (a) of this Section.
(Source: P.A. 96-1426, eff. 1-1-11.)

(820 ILCS 70/30)
Sec. 30. Fair Credit Reporting Act. Nothing in this Act shall prohibit employers from conducting a thorough background investigation, which may include obtaining a report without information on credit history or an investigative report without information on credit history, or both, as permitted under the Fair Credit Reporting Act. This information shall be used for employment purposes only.
(Source: P.A. 96-1426, eff. 1-1-11.)



820 ILCS 75/ - Job Opportunities for Qualified Applicants Act.

(820 ILCS 75/1)
Sec. 1. Short title. This Act may be cited as the Job Opportunities for Qualified Applicants Act.
(Source: P.A. 98-774, eff. 1-1-15.)

(820 ILCS 75/5)
Sec. 5. Findings. The General Assembly finds that it is in the public interest to do more to give Illinois employers access to the broadest pool of qualified applicants possible, protect the civil rights of those seeking employment, and ensure that all qualified applicants are properly considered for employment opportunities and are not pre-screened or denied an employment opportunity unnecessarily or unjustly.
(Source: P.A. 98-774, eff. 1-1-15.)

(820 ILCS 75/10)
Sec. 10. Definitions. As used in this Act:
"Applicant" means any person pursuing employment with an employer or with or through an employment agency.
"Employer" means any person or private entity that has 15 or more employees in the current or preceding calendar year, and any agent of such an entity or person.
"Employment agency" means any person or entity regularly undertaking with or without compensation to procure employees for an employer or to procure for employees opportunities to work for an employer and includes an agent of such a person.
"Employment" means any occupation or vocation.
(Source: P.A. 98-774, eff. 1-1-15.)

(820 ILCS 75/15)
Sec. 15. Employer pre-screening.
(a) An employer or employment agency may not inquire about or into, consider, or require disclosure of the criminal record or criminal history of an applicant until the applicant has been determined qualified for the position and notified that the applicant has been selected for an interview by the employer or employment agency or, if there is not an interview, until after a conditional offer of employment is made to the applicant by the employer or employment agency.
(b) The requirements set forth in subsection (a) of this Section do not apply for positions where:
(1) employers are required to exclude applicants with

certain criminal convictions from employment due to federal or State law;

(2) a standard fidelity bond or an equivalent bond is

required and an applicant's conviction of one or more specified criminal offenses would disqualify the applicant from obtaining such a bond, in which case an employer may include a question or otherwise inquire whether the applicant has ever been convicted of any of those offenses; or

(3) employers employ individuals licensed under the

Emergency Medical Services (EMS) Systems Act.

(c) This Section does not prohibit an employer from notifying applicants in writing of the specific offenses that will disqualify an applicant from employment in a particular position due to federal or State law or the employer's policy.
(Source: P.A. 98-774, eff. 1-1-15.)

(820 ILCS 75/20)
Sec. 20. Administration of Act and rulemaking authority.
(a) The Illinois Department of Labor shall investigate any alleged violations of this Act by an employer or employment agency. If the Department finds that a violation has occurred, the Director of Labor may impose the following civil penalties:
(1) For the first violation, the Director shall issue

a written warning to the employer or employment agency that includes notice regarding penalties for subsequent violations and the employer shall have 30 days to remedy the violation;

(2) For the second violation, or if the first

violation is not remedied within 30 days of notice by the Department, the Director may impose a civil penalty of up to $500;

(3) For the third violation, or if the first

violation is not remedied within 60 days of notice by the Department, the Director may impose an additional civil penalty of up to $1,500;

(4) For subsequent violations, or if the first

violation is not remedied within 90 days of notice by the Department, the Director may impose an additional civil penalty of up to $1,500 for every 30 days that passes thereafter without compliance.

(b) Penalties under this Section may be assessed by the Department and recovered in a civil action brought by the Department in any circuit court or in any administrative adjudicative proceeding under this Act. In any such civil action or administrative adjudicative proceeding under this Act, the Department shall be represented by the Attorney General.
(c) All moneys recovered as civil penalties under this Section shall be deposited into the Job Opportunities for Qualified Applicants Enforcement Fund, a special fund which is created in the State treasury. Moneys in the Fund may be used only to enforce employer violations of this Act.
(d) The Department may adopt rules necessary to administer this Act and may establish an administrative procedure to adjudicate claims and issue final and binding decisions subject to the Administrative Review Law.
(Source: P.A. 98-774, eff. 1-1-15.)

(820 ILCS 75/90)
Sec. 90. (Amendatory provisions; text omitted).
(Source: P.A. 98-774, eff. 1-1-15; text omitted.)

(820 ILCS 75/99)
Sec. 99. Effective date. This Act takes effect January 1, 2015.
(Source: P.A. 98-774, eff. 1-1-15.)



820 ILCS 80/ - Illinois Secure Choice Savings Program Act.

(820 ILCS 80/1)
Sec. 1. Short title. This Act may be cited as the Illinois Secure Choice Savings Program Act.
(Source: P.A. 98-1150, eff. 6-1-15.)

(820 ILCS 80/5)
Sec. 5. Definitions. Unless the context requires a different meaning or as expressly provided in this Section, all terms shall have the same meaning as when used in a comparable context in the Internal Revenue Code. As used in this Act:
"Board" means the Illinois Secure Choice Savings Board established under this Act.
"Department" means the Department of Revenue.
"Director" means the Director of Revenue.
"Employee" means any individual who is 18 years of age or older, who is employed by an employer, and who has wages that are allocable to Illinois during a calendar year under the provisions of Section 304(a)(2)(B) of the Illinois Income Tax Act.
"Employer" means a person or entity engaged in a business, industry, profession, trade, or other enterprise in Illinois, whether for profit or not for profit, that (i) has at no time during the previous calendar year employed fewer than 25 employees in the State, (ii) has been in business at least 2 years, and (iii) has not offered a qualified retirement plan, including, but not limited to, a plan qualified under Section 401(a), Section 401(k), Section 403(a), Section 403(b), Section 408(k), Section 408(p), or Section 457(b) of the Internal Revenue Code of 1986 in the preceding 2 years.
"Enrollee" means any employee who is enrolled in the Program.
"Fund" means the Illinois Secure Choice Savings Program Fund.
"Internal Revenue Code" means Internal Revenue Code of 1986, or any successor law, in effect for the calendar year.
"IRA" means a Roth IRA (individual retirement account) under Section 408A of the Internal Revenue Code.
"Participating employer" means an employer or small employer that provides a payroll deposit retirement savings arrangement as provided for by this Act for its employees who are enrollees in the Program.
"Payroll deposit retirement savings arrangement" means an arrangement by which a participating employer allows enrollees to remit payroll deduction contributions to the Program.
"Program" means the Illinois Secure Choice Savings Program.
"Small employer" means a person or entity engaged in a business, industry, profession, trade, or other enterprise in Illinois, whether for profit or not for profit, that (i) employed less than 25 employees at any one time in the State throughout the previous calendar year, or (ii) has been in business less than 2 years, or both items (i) and (ii), but that notifies the Board that it is interested in being a participating employer.
"Wages" means any compensation within the meaning of Section 219(f)(1) of the Internal Revenue Code that is received by an enrollee from a participating employer during the calendar year.
(Source: P.A. 98-1150, eff. 6-1-15; 99-464, eff. 8-26-15.)

(820 ILCS 80/10)
Sec. 10. Establishment of Illinois Secure Choice Savings Program. A retirement savings program in the form of an automatic enrollment payroll deduction IRA, known as the Illinois Secure Choice Savings Program, is hereby established and shall be administered by the Board for the purpose of promoting greater retirement savings for private-sector employees in a convenient, low-cost, and portable manner.
(Source: P.A. 98-1150, eff. 6-1-15.)

(820 ILCS 80/15)
Sec. 15. Illinois Secure Choice Savings Program Fund.
(a) The Illinois Secure Choice Savings Program Fund is hereby established as a trust outside of the State treasury, with the Board created in Section 20 as its trustee. The Fund shall include the individual retirement accounts of enrollees, which shall be accounted for as individual accounts. Moneys in the Fund shall consist of moneys received from enrollees and participating employers pursuant to automatic payroll deductions and contributions to savings made under this Act. The Fund shall be operated in a manner determined by the Board, provided that the Fund is operated so that the accounts of enrollees established under the Program meet the requirements for IRAs under the Internal Revenue Code.
(b) The amounts deposited in the Fund shall not constitute property of the State and the Fund shall not be construed to be a department, institution, or agency of the State. Amounts on deposit in the Fund shall not be commingled with State funds and the State shall have no claim to or against, or interest in, such funds.
(c) The Illinois Secure Choice Savings Program Fund is an instrumentality of the State, and as such, is exempt from Sections 2a, 5, 6 and 7 of the Illinois Securities Law of 1953.
(Source: P.A. 100-6, eff. 6-30-17.)

(820 ILCS 80/16)
Sec. 16. Illinois Secure Choice Administrative Fund. The Illinois Secure Choice Administrative Fund ("Administrative Fund") is created as a nonappropriated separate and apart trust fund in the State Treasury. The Board shall use moneys in the Administrative Fund to pay for administrative expenses it incurs in the performance of its duties under this Act. The Board shall use moneys in the Administrative Fund to cover start-up administrative expenses it incurs in the performance of its duties under this Act. The Administrative Fund may receive any grants or other moneys designated for administrative purposes from the State, or any unit of federal or local government, or any other person, firm, partnership, or corporation. Any interest earnings that are attributable to moneys in the Administrative Fund must be deposited into the Administrative Fund. The State Treasurer shall be the administering agency for the Administrative Fund on behalf of the Board.
(Source: P.A. 98-1150, eff. 6-1-15; 99-464, eff. 8-26-15.)

(820 ILCS 80/20)
Sec. 20. Composition of the Board. There is created the Illinois Secure Choice Savings Board.
(a) The Board shall consist of the following 7 members:
(1) the State Treasurer, or his or her designee, who

shall serve as chair;

(2) the State Comptroller, or his or her designee;
(3) the Director of the Governor's Office of

Management and Budget, or his or her designee;

(4) two public representatives with expertise in

retirement savings plan administration or investment, or both, appointed by the Governor;

(5) a representative of participating employers,

appointed by the Governor; and

(6) a representative of enrollees, appointed by the

Governor.

(b) Members of the Board shall serve without compensation but may be reimbursed for necessary travel expenses incurred in connection with their Board duties from funds appropriated for the purpose.
(c) The initial appointments for the Governor's appointees shall be as follows: one public representative for 4 years; one public representative for 2 years; the representative of participating employers for 3 years; and the representative of enrollees for 1 year. Thereafter, all of the Governor's appointees shall be for terms of 4 years.
(d) A vacancy in the term of an appointed Board member shall be filled for the balance of the unexpired term in the same manner as the original appointment.
(e) Each appointment by the Governor shall be subject to approval by the State Treasurer, who, upon approval, shall certify his or her approval to the Secretary of State. Each appointment by the Governor shall also be subject to the advice and consent of the Senate. In case of a vacancy during a recess of the Senate, the Governor shall make a temporary appointment until the next meeting of the Senate, at which time the Governor shall appoint some person to fill the office. If the State Treasurer does not approve or disapprove the appointment by the Governor within 60 session days after receipt thereof, the person shall be deemed to have been approved by the State Treasurer. Any appointment that has not been acted upon by the Senate within 60 session days after the receipt thereof shall be deemed to have received the advice and consent of the Senate.
(f) Each Board member, prior to assuming office, shall take an oath that he or she will diligently and honestly administer the affairs of the Board and that he or she will not knowingly violate or willingly permit to be violated any of the provisions of law applicable to the Program. The oath shall be certified by the officer before whom it is taken and immediately filed in the office of the Secretary of State.
(Source: P.A. 98-1150, eff. 6-1-15.)

(820 ILCS 80/25)
Sec. 25. Fiduciary duty. The Board, the individual members of the Board, the trustee appointed under subsection (b) of Section 30, any other agents appointed or engaged by the Board, and all persons serving as Program staff shall discharge their duties with respect to the Program solely in the interest of the Program's enrollees and beneficiaries as follows:
(1) for the exclusive purposes of providing benefits

to enrollees and beneficiaries and defraying reasonable expenses of administering the Program;

(2) by investing with the care, skill, prudence, and

diligence under the prevailing circumstances that a prudent person acting in a like capacity and familiar with those matters would use in the conduct of an enterprise of a like character and with like aims; and

(3) by using any contributions paid by employees and

employers into the trust exclusively for the purpose of paying benefits to the enrollees of the Program, for the cost of administration of the Program, and for investments made for the benefit of the Program.

(Source: P.A. 98-1150, eff. 6-1-15.)

(820 ILCS 80/30)
Sec. 30. Duties of the Board. In addition to the other duties and responsibilities stated in this Act, the Board shall:
(a) Cause the Program to be designed, established and operated in a manner that:
(1) accords with best practices for retirement

savings vehicles;

(2) maximizes participation, savings, and sound

investment practices;

(3) maximizes simplicity, including ease of

administration for participating employers and enrollees;

(4) provides an efficient product to enrollees by

pooling investment funds;

(5) ensures the portability of benefits; and
(6) provides for the deaccumulation of enrollee

assets in a manner that maximizes financial security in retirement.

(b) Appoint a trustee to the IRA Fund in compliance with Section 408 of the Internal Revenue Code.
(c) Explore and establish investment options, subject to Section 45 of this Act, that offer employees returns on contributions and the conversion of individual retirement savings account balances to secure retirement income without incurring debt or liabilities to the State.
(d) Establish the process by which interest, investment earnings, and investment losses are allocated to individual program accounts on a pro rata basis and are computed at the interest rate on the balance of an individual's account.
(e) Make and enter into contracts necessary for the administration of the Program and Fund, including, but not limited to, retaining and contracting with investment managers, private financial institutions, other financial and service providers, consultants, actuaries, counsel, auditors, third-party administrators, and other professionals as necessary.
(e-5) Conduct a review of the performance of any investment vendors every 4 years, including, but not limited to, a review of returns, fees, and customer service. A copy of reviews conducted under this subsection (e-5) shall be posted to the Board's Internet website.
(f) Determine the number and duties of staff members needed to administer the Program and assemble such a staff, including, as needed, employing staff, appointing a Program administrator, and entering into contracts with the State Treasurer to make employees of the State Treasurer's Office available to administer the Program.
(g) Cause moneys in the Fund to be held and invested as pooled investments described in Section 45 of this Act, with a view to achieving cost savings through efficiencies and economies of scale.
(h) Evaluate and establish the process by which an enrollee is able to contribute a portion of his or her wages to the Program for automatic deposit of those contributions and the process by which the participating employer provides a payroll deposit retirement savings arrangement to forward those contributions and related information to the Program, including, but not limited to, contracting with financial service companies and third-party administrators with the capability to receive and process employee information and contributions for payroll deposit retirement savings arrangements or similar arrangements.
(i) Design and establish the process for enrollment under Section 60 of this Act, including the process by which an employee can opt not to participate in the Program, select a contribution level, select an investment option, and terminate participation in the Program.
(j) Evaluate and establish the process by which an individual may voluntarily enroll in and make contributions to the Program.
(k) Accept any grants, appropriations, or other moneys from the State, any unit of federal, State, or local government, or any other person, firm, partnership, or corporation solely for deposit into the Fund, whether for investment or administrative purposes.
(l) Evaluate the need for, and procure as needed, insurance against any and all loss in connection with the property, assets, or activities of the Program, and indemnify as needed each member of the Board from personal loss or liability resulting from a member's action or inaction as a member of the Board.
(m) Make provisions for the payment of administrative costs and expenses for the creation, management, and operation of the Program, including the costs associated with subsection (b) of Section 20 of this Act, subsections (e), (f), (h), and (l) of this Section, subsection (b) of Section 45 of this Act, subsection (a) of Section 80 of this Act, and subsection (n) of Section 85 of this Act. Subject to appropriation, the State may pay administrative costs associated with the creation and management of the Program until sufficient assets are available in the Fund for that purpose. Thereafter, all administrative costs of the Fund, including repayment of any start-up funds provided by the State, shall be paid only out of moneys on deposit therein. However, private funds or federal funding received under subsection (k) of Section 30 of this Act in order to implement the Program until the Fund is self-sustaining shall not be repaid unless those funds were offered contingent upon the promise of such repayment. The Board shall keep total annual expenses as low as possible, but in no event shall they exceed 0.75% of the total trust balance.
(n) Allocate administrative fees to individual retirement accounts in the Program on a pro rata basis.
(o) Set minimum and maximum contribution levels in accordance with limits established for IRAs by the Internal Revenue Code.
(o-5) Select a default contribution rate for Program participants within the range of 3% to 6% of an enrollee's wages.
(p) Facilitate education and outreach to employers and employees.
(q) Facilitate compliance by the Program with all applicable requirements for the Program under the Internal Revenue Code, including tax qualification requirements or any other applicable law and accounting requirements.
(r) Carry out the duties and obligations of the Program in an effective, efficient, and low-cost manner.
(s) Exercise any and all other powers reasonably necessary for the effectuation of the purposes, objectives, and provisions of this Act pertaining to the Program.
(t) Deposit into the Illinois Secure Choice Administrative Fund all grants, gifts, donations, fees, and earnings from investments from the Illinois Secure Choice Savings Program Fund that are used to recover administrative costs. All expenses of the Board shall be paid from the Illinois Secure Choice Administrative Fund.
(Source: P.A. 99-571, eff. 7-15-16; 100-6, eff. 6-30-17.)

(820 ILCS 80/35)
Sec. 35. Risk management. The Board shall prepare and adopt a written statement of investment policy that includes a risk management and oversight program. This investment policy shall prohibit the Board, Program, and Fund from borrowing for investment purposes. The risk management and oversight program shall be designed to ensure that an effective risk management system is in place to monitor the risk levels of the Program and Fund portfolio, to ensure that the risks taken are prudent and properly managed, to provide an integrated process for overall risk management, and to assess investment returns as well as risk to determine if the risks taken are adequately compensated compared to applicable performance benchmarks and standards. The Board shall adopt the statement of investment policy and any changes in the investment policy at a public meeting of the Board. The investment policy and any changes to the investment policy shall be published on the Board's or Treasurer's website at least 30 days prior to implementation of such policy.
(Source: P.A. 98-1150, eff. 6-1-15; 99-571, eff. 7-15-16.)

(820 ILCS 80/40)
Sec. 40. Investment firms.
(a) The Board shall engage, after an open bid process, an investment manager or managers to invest the Fund and any other assets of the Program. Moneys in the Fund may be invested or reinvested by the State Treasurer's Office or may be invested in whole or in part under contract with the State Board of Investment, private investment managers, or both, as selected by the Board. In selecting the investment manager or managers, the Board shall take into consideration and give weight to the investment manager's fees and charges in order to reduce the Program's administrative expenses.
(b) The investment manager or managers shall comply with any and all applicable federal and state laws, rules, and regulations, as well as any and all rules, policies, and guidelines promulgated by the Board with respect to the Program and the investment of the Fund, including, but not limited to, the investment policy.
(c) The investment manager or managers shall provide such reports as the Board deems necessary for the Board to oversee each investment manager's performance and the performance of the Fund.
(Source: P.A. 98-1150, eff. 6-1-15.)

(820 ILCS 80/45)
Sec. 45. Investment options.
(a) The Board shall establish as an investment option a life-cycle fund with a target date based upon the age of the enrollee. This shall be the default investment option for enrollees who fail to elect an investment option unless and until the Board designates by rule a new investment option as the default as described in subsection (c) of this Section.
(b) The Board may also establish any or all of the following additional investment options:
(1) a conservative principal protection fund;
(2) a growth fund;
(3) a secure return fund whose primary objective is

the preservation of the safety of principal and the provision of a stable and low-risk rate of return; if the Board elects to establish a secure return fund, the Board may procure any insurance, annuity, or other product to insure the value of individuals' accounts and guarantee a rate of return; the cost of such funding mechanism shall be paid out of the Fund; under no circumstances shall the Board, Program, Fund, the State, or any participating employer assume any liability for investment or actuarial risk; the Board shall determine whether to establish such investment options based upon an analysis of their cost, risk profile, benefit level, feasibility, and ease of implementation;

(4) an annuity fund.
(c) If the Board elects to establish a secure return fund, the Board shall then determine whether such option shall replace the target date or life-cycle fund as the default investment option for enrollees who do not elect an investment option. In making such determination, the Board shall consider the cost, risk profile, benefit level, and ease of enrollment in the secure return fund. The Board may at any time thereafter revisit this question and, based upon an analysis of these criteria, establish either the secure return fund or the life-cycle fund as the default for enrollees who do not elect an investment option.
(Source: P.A. 98-1150, eff. 6-1-15.)

(820 ILCS 80/50)
Sec. 50. Benefits. Interest, investment earnings, and investment losses shall be allocated to individual Program accounts as established by the Board under subsection (d) of Section 30 of this Act. An individual's retirement savings benefit under the Program shall be an amount equal to the balance in the individual's Program account on the date the retirement savings benefit becomes payable. The State shall have no liability for the payment of any benefit to any participant in the Program.
(Source: P.A. 98-1150, eff. 6-1-15.)

(820 ILCS 80/55)
Sec. 55. Employer and employee information packets and disclosure forms.
(a) Prior to the opening of the Program for enrollment, the Board shall design and disseminate to all employers an employer information packet and an employee information packet, which shall include background information on the Program, appropriate disclosures for employees, and information regarding the vendor Internet website described in subsection (i) of Section 60 of this Act.
(b) The Board shall provide for the contents of both the employee information packet and the employer information packet.
(c) The employee information packet shall include a disclosure form. The disclosure form shall explain, but not be limited to, all of the following:
(1) the benefits and risks associated with making

contributions to the Program;

(2) the mechanics of how to make contributions to the

Program;

(3) how to opt out of the Program;
(4) how to participate in the Program with a level of

employee contributions other than the default contribution rate;

(5) the process for withdrawal of retirement savings;
(6) how to obtain additional information about the

Program;

(7) that employees seeking financial advice should

contact financial advisors, that participating employers are not in a position to provide financial advice, and that participating employers are not liable for decisions employees make pursuant to this Act;

(8) that the Program is not an employer-sponsored

retirement plan; and

(9) that the Program Fund is not guaranteed by the

State.

(d) The employee information packet shall also include a form for an employee to note his or her decision to opt out of participation in the Program or elect to participate with a level of employee contributions other than the default contribution rate.
(e) Participating employers shall supply the employee information packet to employees upon launch of the Program. Participating employers shall supply the employee information packet to new employees at the time of hiring, and new employees may opt out of participation in the Program or elect to participate with a level of employee contributions other than the default contribution rate at that time.
(Source: P.A. 100-6, eff. 6-30-17.)

(820 ILCS 80/60)
Sec. 60. Program implementation and enrollment. Except as otherwise provided in Section 93 of this Act, the Program shall be implemented, and enrollment of employees shall begin in 2018. The Board shall establish an implementation timeline under which employers shall enroll their employees into the Program. The timeline shall include the date by which an employer must begin enrollment of its employees into the Program and the date by which enrollment must be complete. The Board shall adopt the implementation timeline at a public meeting of the Board and shall publicize the implementation timeline. The Board shall provide advance notice to employers of their enrollment date and the amount of time to complete enrollment. The Board's implementation timeline shall ensure that all employees are required to be enrolled into the Program by December 31, 2020. The provisions of this Section shall be in force after the Board opens the Program for enrollment.
(a) Each employer shall establish a payroll deposit retirement savings arrangement to allow each employee to participate in the Program within the timeline set by the Board after the Program opens for enrollment.
(b) Employers shall automatically enroll in the Program each of their employees who has not opted out of participation in the Program using the form described in subsection (c) of Section 55 of this Act and shall provide payroll deduction retirement savings arrangements for such employees and deposit, on behalf of such employees, these funds into the Program. Small employers may, but are not required to, provide payroll deduction retirement savings arrangements for each employee who elects to participate in the Program. Small employers' use of automatic enrollment for employees is subject to final rules from the United States Department of Labor. Utilization of automatic enrollment by small employers may be allowed only if it does not create employer liability under the federal Employee Retirement Income Security Act.
(c) Enrollees shall have the ability to select a contribution level into the Fund. This level may be expressed as a percentage of wages or as a dollar amount up to the deductible amount for the enrollee's taxable year under Section 219(b)(1)(A) of the Internal Revenue Code. Enrollees may change their contribution level at any time, subject to rules promulgated by the Board. If an enrollee fails to select a contribution level using the form described in subsection (c) of Section 55 of this Act, then he or she shall contribute the default contribution rate of his or her wages to the Program, provided that such contributions shall not cause the enrollee's total contributions to IRAs for the year to exceed the deductible amount for the enrollee's taxable year under Section 219(b)(1)(A) of the Internal Revenue Code.
(d) Enrollees may select an investment option from the permitted investment options listed in Section 45 of this Act. Enrollees may change their investment option at any time, subject to rules promulgated by the Board. In the event that an enrollee fails to select an investment option, that enrollee shall be placed in the investment option selected by the Board as the default under subsection (c) of Section 45 of this Act. If the Board has not selected a default investment option under subsection (c) of Section 45 of this Act, then an enrollee who fails to select an investment option shall be placed in the life-cycle fund investment option.
(e) Following initial implementation of the Program pursuant to this Section, at least once every year, participating employers shall designate an open enrollment period during which employees who previously opted out of the Program may enroll in the Program.
(f) An employee who opts out of the Program who subsequently wants to participate through the participating employer's payroll deposit retirement savings arrangement may only enroll during the participating employer's designated open enrollment period or if permitted by the participating employer at an earlier time.
(g) Employers shall retain the option at all times to set up any type of employer-sponsored retirement plan, such as a defined benefit plan or a 401(k), Simplified Employee Pension (SEP) plan, or Savings Incentive Match Plan for Employees (SIMPLE) plan, or to offer an automatic enrollment payroll deduction IRA, instead of having a payroll deposit retirement savings arrangement to allow employee participation in the Program.
(h) An employee may terminate his or her participation in the Program at any time in a manner prescribed by the Board.
(i) The Board shall establish and maintain an Internet website designed to assist employers in identifying private sector providers of retirement arrangements that can be set up by the employer rather than allowing employee participation in the Program under this Act; however, the Board shall only establish and maintain an Internet website under this subsection if there is sufficient interest in such an Internet website by private sector providers and if the private sector providers furnish the funding necessary to establish and maintain the Internet website. The Board must provide public notice of the availability of and the process for inclusion on the Internet website before it becomes publicly available. This Internet website must be available to the public before the Board opens the Program for enrollment, and the Internet website address must be included on any Internet website posting or other materials regarding the Program offered to the public by the Board.
(Source: P.A. 99-571, eff. 7-15-16; 100-6, eff. 6-30-17.)

(820 ILCS 80/65)
Sec. 65. Payments. Employee contributions deducted by the participating employer through payroll deduction shall be paid by the participating employer to the Fund using one or more payroll deposit retirement savings arrangements established by the Board under subsection (h) of Section 30 of this Act, either:
(1) on or before the last day of the month following

the month in which the compensation otherwise would have been payable to the employee in cash; or

(2) before such later deadline prescribed by the

Board for making such payments, but not later than the due date for the deposit of tax required to be deducted and withheld relating to collection of income tax at source on wages or for the deposit of tax required to be paid under the unemployment insurance system for the payroll period to which such payments relate.

(Source: P.A. 98-1150, eff. 6-1-15.)

(820 ILCS 80/70)
Sec. 70. Duty and liability of the State.
(a) The State shall have no duty or liability to any party for the payment of any retirement savings benefits accrued by any individual under the Program. Any financial liability for the payment of retirement savings benefits in excess of funds available under the Program shall be borne solely by the entities with whom the Board contracts to provide insurance to protect the value of the Program.
(b) No State board, commission, or agency, or any officer, employee, or member thereof is liable for any loss or deficiency resulting from particular investments selected under this Act, except for any liability that arises out of a breach of fiduciary duty under Section 25 of this Act.
(Source: P.A. 98-1150, eff. 6-1-15.)

(820 ILCS 80/75)
Sec. 75. Duty and liability of participating employers.
(a) Participating employers shall not have any liability for an employee's decision to participate in, or opt out of, the Program or for the investment decisions of the Board or of any enrollee.
(b) A participating employer shall not be a fiduciary, or considered to be a fiduciary, over the Program. A participating employer shall not bear responsibility for the administration, investment, or investment performance of the Program. A participating employer shall not be liable with regard to investment returns, Program design, and benefits paid to Program participants.
(Source: P.A. 98-1150, eff. 6-1-15.)

(820 ILCS 80/80)
Sec. 80. Audit and reports.
(a) The Board shall annually submit an audited financial report, prepared in accordance with generally accepted accounting principles, on the operations of the Program during each calendar year by July 1 of the following year to the Governor, the Comptroller, the State Treasurer, and the General Assembly. The annual audit shall be made by an independent certified public accountant and shall include, but is not limited to, direct and indirect costs attributable to the use of outside consultants, independent contractors, and any other persons who are not State employees for the administration of the Program.
(b) In addition to any other statements or reports required by law, the Board shall provide periodic reports at least annually to participating employers, reporting the names of each enrollee employed by the participating employer and the amounts of contributions made by the participating employer on behalf of each employee during the reporting period, as well as to enrollees, reporting contributions and investment income allocated to, withdrawals from, and balances in their Program accounts for the reporting period. Such reports may include any other information regarding the Program as the Board may determine.
(c) The State Treasurer shall prepare a report in consultation with the Board that includes a summary of the benefits provided by the Program, including the number of enrollees in the Program, the percentage and amounts of investment options and rates of return, and such other information that is relevant to make a full, fair, and effective disclosure of the operations of the Program and the Fund.
(Source: P.A. 98-1150, eff. 6-1-15; 99-464, eff. 8-26-15.)

(820 ILCS 80/85)
Sec. 85. Penalties.
(a) An employer who fails without reasonable cause to enroll an employee in the Program within the time prescribed under Section 60 of this Act shall be subject to a penalty equal to:
(1) $250 for each employee for each calendar year or

portion of a calendar year during which the employee neither was enrolled in the Program nor had elected out of participation in the Program; or

(2) for each calendar year beginning after the date a

penalty has been assessed with respect to an employee, $500 for any portion of that calendar year during which such employee continues to be unenrolled without electing out of participation in the Program.

(b) After determining that an employer is subject to penalty under this Section for a calendar year, the Department shall issue a notice of proposed assessment to such employer, stating the number of employees for which the penalty is proposed under item (1) of subsection (a) of this Section and the number of employees for which the penalty is proposed under item (2) of subsection (a) of this Section for such calendar year, and the total amount of penalties proposed.
Upon the expiration of 90 days after the date on which a notice of proposed assessment was issued, the penalties specified therein shall be deemed assessed, unless the employer had filed a protest with the Department under subsection (c) of this Section.
If, within 90 days after the date on which it was issued, a protest of a notice of proposed assessment is filed under subsection (c) of this Section, the penalties specified therein shall be deemed assessed upon the date when the decision of the Department with respect to the protest becomes final.
(c) A written protest against the proposed assessment shall be filed with the Department in such form as the Department may by rule prescribe, setting forth the grounds on which such protest is based. If such a protest is filed within 90 days after the date the notice of proposed assessment is issued, the Department shall reconsider the proposed assessment and shall grant the employer a hearing. As soon as practicable after such reconsideration and hearing, the Department shall issue a notice of decision to the employer, setting forth the Department's findings of fact and the basis of decision. The decision of the Department shall become final:
(1) if no action for review of the decision is

commenced under the Administrative Review Law, on the date on which the time for commencement of such review has expired; or

(2) if a timely action for review of the decision is

commenced under the Administrative Review Law, on the date all proceedings in court for the review of such assessment have terminated or the time for the taking thereof has expired without such proceedings being instituted.

(d) As soon as practicable after the penalties specified in a notice of proposed assessment are deemed assessed, the Department shall give notice to the employer liable for any unpaid portion of such assessment, stating the amount due and demanding payment. If an employer neglects or refuses to pay the entire liability shown on the notice and demand within 10 days after the notice and demand is issued, the unpaid amount of the liability shall be a lien in favor of the State of Illinois upon all property and rights to property, whether real or personal, belonging to the employer, and the provisions in the Illinois Income Tax Act regarding liens, levies and collection actions with regard to assessed and unpaid liabilities under that Act, including the periods for taking any action, shall apply.
(e) An employer who has overpaid a penalty assessed under this Section may file a claim for refund with the Department. A claim shall be in writing in such form as the Department may by rule prescribe and shall state the specific grounds upon which it is founded. As soon as practicable after a claim for refund is filed, the Department shall examine it and either issue a refund or issue a notice of denial. If such a protest is filed, the Department shall reconsider the denial and grant the employer a hearing. As soon as practicable after such reconsideration and hearing, the Department shall issue a notice of decision to the employer. The notice shall set forth briefly the Department's findings of fact and the basis of decision in each case decided in whole or in part adversely to the employer. A denial of a claim for refund becomes final 90 days after the date of issuance of the notice of the denial except for such amounts denied as to which the employer has filed a protest with the Department. If a protest has been timely filed, the decision of the Department shall become final:
(1) if no action for review of the decision is

commenced under the Administrative Review Law, on the date on which the time for commencement of such review has expired; or

(2) if a timely action for review of the decision is

commenced under the Administrative Review Law, on the date all proceedings in court for the review of such assessment have terminated or the time for the taking thereof has expired without such proceedings being instituted.

(f) No notice of proposed assessment may be issued with respect to a calendar year after June 30 of the fourth subsequent calendar year. No claim for refund may be filed more than 1 year after the date of payment of the amount to be refunded.
(g) The provisions of the Administrative Review Law and the rules adopted pursuant to it shall apply to and govern all proceedings for the judicial review of final decisions of the Department in response to a protest filed by the employer under subsections (c) and (e) of this Section. Final decisions of the Department shall constitute "administrative decisions" as defined in Section 3-101 of the Code of Civil Procedure. The Department may adopt any rules necessary to carry out its duties pursuant to this Section.
(h) Whenever notice is required by this Section, it may be given or issued by mailing it by first-class mail addressed to the person concerned at his or her last known address.
(i) All books and records and other papers and documents relevant to the determination of any penalty due under this Section shall, at all times during business hours of the day, be subject to inspection by the Department or its duly authorized agents and employees.
(j) The Department may require employers to report information relevant to their compliance with this Act on returns otherwise due from the employers under Section 704A of the Illinois Income Tax Act and failure to provide the requested information on a return shall cause such return to be treated as unprocessable.
(k) For purposes of any provision of State law allowing the Department or any other agency of this State to offset an amount owed to a taxpayer against a tax liability of that taxpayer or allowing the Department to offset an overpayment of tax against any liability owed to the State, a penalty assessed under this Section shall be deemed to be a tax liability of the employer and any refund due to an employer shall be deemed to be an overpayment of tax of the employer.
(l) Except as provided in this subsection, all information received by the Department from returns filed by an employer or from any investigation conducted under the provisions of this Act shall be confidential, except for official purposes within the Department or pursuant to official procedures for collection of penalties assessed under this Act. Nothing contained in this subsection shall prevent the Director from publishing or making available to the public reasonable statistics concerning the operation of this Act wherein the contents of returns are grouped into aggregates in such a way that the specific information of any employer shall not be disclosed. Nothing contained in this subsection shall prevent the Director from divulging information to an authorized representative of the employer or to any person pursuant to a request or authorization made by the employer or by an authorized representative of the employer.
(m) Civil penalties collected under this Act and fees collected pursuant to subsection (n) of this Section shall be deposited into the Tax Compliance and Administration Fund. The Department may, subject to appropriation, use moneys in the fund to cover expenses it incurs in the performance of its duties under this Act. Interest attributable to moneys in the Tax Compliance and Administration Fund shall be credited to the Tax Compliance and Administration Fund.
(n) The Department may charge the Board a reasonable fee for its costs in performing its duties under this Section to the extent that such costs have not been recovered from penalties imposed under this Section.
(o) This Section shall become operative 9 months after the Board notifies the Director that the Program has been implemented. Upon receipt of such notification from the Board, the Department shall immediately post on its Internet website a notice stating that this Section is operative and the date that it is first operative. This notice shall include a statement that rather than enrolling employees in the Program under this Act, employers may sponsor an alternative arrangement, including, but not limited to, a defined benefit plan, 401(k) plan, a Simplified Employee Pension (SEP) plan, a Savings Incentive Match Plan for Employees (SIMPLE) plan, or an automatic payroll deduction IRA offered through a private provider. The Board shall provide a link to the vendor Internet website described in subsection (i) of Section 60 of this Act.
(Source: P.A. 98-1150, eff. 6-1-15; 99-464, eff. 8-26-15.)

(820 ILCS 80/90)
Sec. 90. Rules. The Board and the State Treasurer shall adopt, in accordance with the Illinois Administrative Procedure Act, any rules that may be necessary to implement this Act.
(Source: P.A. 98-1150, eff. 6-1-15; 99-464, eff. 8-26-15.)

(820 ILCS 80/93)
Sec. 93. Delayed implementation. If the Board does not obtain adequate funds to implement the Program within the time frame set forth under Section 60 of this Act, the Board may delay the implementation of the Program.
(Source: P.A. 98-1150, eff. 6-1-15.)

(820 ILCS 80/95)
Sec. 95. Federal considerations. The Board shall request in writing an opinion or ruling from the appropriate entity with jurisdiction over the federal Employee Retirement Income Security Act regarding the applicability of the federal Employee Retirement Income Security Act to the Program. The Board may not implement the Program if the IRA arrangements offered under the Program fail to qualify for the favorable federal income tax treatment ordinarily accorded to IRAs under the Internal Revenue Code or if it is determined that the Program is an employee benefit plan and State or employer liability is established under the federal Employee Retirement Income Security Act.
(Source: P.A. 98-1150, eff. 6-1-15.)

(820 ILCS 80/500)
Sec. 500. (Amendatory provisions; text omitted).
(Source: P.A. 98-1150, eff. 6-1-15; text omitted.)



820 ILCS 85/ - Commission on Young Adult Employment Act.

(820 ILCS 85/1)
(Section scheduled to be repealed on January 1, 2019)
Sec. 1. Short title. This Act may be cited as the Commission on Young Adult Employment Act.
(Source: P.A. 99-338, eff. 8-11-15.)

(820 ILCS 85/5)
(Section scheduled to be repealed on January 1, 2019)
Sec. 5. Commission on Young Adult Employment. The Commission on Young Adult Employment is created as a 17-member Commission. Four members of the Commission shall be appointed by each legislative leader. Members of the Commission shall receive no compensation, but may be reimbursed for their expenses from appropriations available for that purpose. The Chairperson of the Chicago State University Board of Trustees or his or her designee shall be the chairperson of the Commission. The Commission shall meet at the call of the Chair. Each Commission member shall have a 2-year term. A legislative leader may appoint a replacement member upon the death, disability, or resignation of any member appointed by that leader.
(Source: P.A. 99-338, eff. 8-11-15.)

(820 ILCS 85/10)
(Section scheduled to be repealed on January 1, 2019)
Sec. 10. Administrative support. Chicago State University shall provide administrative support to the Commission.
(Source: P.A. 99-338, eff. 8-11-15.)

(820 ILCS 85/15)
(Section scheduled to be repealed on January 1, 2019)
Sec. 15. Commission duties.
(a) The Commission shall identify issues concerning the readiness and ability of young adults to find employment after graduating from college or otherwise completing their education that may be addressed by the 99th General Assembly and future General Assemblies. The Commission shall make recommendations regarding the issues identified. The issues and recommendations shall address the barriers faced by young adults who seek employment or promotional opportunities in State government and possible incentives that could be offered to foster the employment of and the promotion of young adults in State government.
(b) The Commission shall consult with State agencies, community stakeholders, other universities and institutions of higher education, and local school boards.
(Source: P.A. 99-338, eff. 8-11-15.)

(820 ILCS 85/20)
(Section scheduled to be repealed on January 1, 2019)
Sec. 20. Findings and recommendations. The Commission shall meet and begin its work no later than 60 days after the appointment of all Commission members. By November 30, 2015, and by November 30 of every year thereafter, the Commission shall submit a report to the General Assembly setting forth its findings and recommendations. The requirement for reporting to the General Assembly shall be satisfied by filing copies of the report with the Speaker, Minority Leader, and Clerk of the House of Representatives, the President, Minority Leader, and Secretary of the Senate, and the Legislative Research Unit as required under Section 3.1 of the General Assembly Organization Act.
(Source: P.A. 99-338, eff. 8-11-15.)

(820 ILCS 85/97)
(Section scheduled to be repealed on January 1, 2019)
Sec. 97. Repeal. This Act is repealed January 1, 2019.
(Source: P.A. 99-338, eff. 8-11-15.)

(820 ILCS 85/99)
(Section scheduled to be repealed on January 1, 2019)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 99-338, eff. 8-11-15.)



820 ILCS 90/ - Illinois Freedom to Work Act.

(820 ILCS 90/1)
Sec. 1. Short title. This Act may be cited as the Illinois Freedom to Work Act.
(Source: P.A. 99-860, eff. 1-1-17.)

(820 ILCS 90/5)
Sec. 5. Definitions. In this Act:
"Covenant not to compete" means an agreement:
(1) between an employer and a low-wage employee that

restricts such low-wage employee from performing:

(A) any work for another employer for a specified

period of time;

(B) any work in a specified geographical area; or
(C) work for another employer that is similar to

such low-wage employee's work for the employer included as a party to the agreement; and

(2) that is entered into after the effective date of

this Act.

"Employer" has the meaning given to such term in subsection (c) of Section 3 of the Minimum Wage Law. "Employer" does not include governmental or quasi-governmental bodies.
"Low-wage employee" means an employee whose earnings do not exceed the greater of (1) the hourly rate equal to the minimum wage required by the applicable federal, State, or local minimum wage law or (2) $13.00 per hour.
(Source: P.A. 99-860, eff. 1-1-17; 100-225, eff. 8-18-17.)

(820 ILCS 90/10)
Sec. 10. Prohibiting covenants not to compete for low-wage employees.
(a) No employer shall enter into a covenant not to compete with any low-wage employee of the employer.
(b) A covenant not to compete entered into between an employer and a low-wage employee is illegal and void.
(Source: P.A. 99-860, eff. 1-1-17.)



820 ILCS 92/ - Employee Misclassification Referral System Act.

(820 ILCS 92/1)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 1. Short title. This Act may be cited as the Employee Misclassification Referral System Act.
(Source: P.A. 100-536, eff. 6-1-18.)

(820 ILCS 92/5)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 5. Employee misclassification referral system. The Department of Labor shall create an online employee misclassification referral system on its website. The employee misclassification referral system shall use one form that contains all the necessary information required for employee misclassification complaints to the Department of Employment Security, the Illinois Workers' Compensation Commission, the Department of Revenue, and the Department of Labor. The employee misclassification referral system shall refer complaints to the appropriate agency or agencies based on the information supplied by the individual making the complaint. Anonymous and third-party complaints shall not be accepted by the employee misclassification referral system.
Upon completion of an investigation that was initiated through the employee misclassification referral system, the investigating agency, except for the Department of Employment Security, shall report to the Department of Labor any determination of an employee misclassification. That result shall be shared with the employer and the individual who filed the complaint. The Department of Labor shall also maintain in the employee misclassification referral system, and make accessible for review by any agency that regulates or licenses the employer that was the subject of the investigation, the results of a determination of employee misclassification and all appeals and administrative reviews.
The Department of Labor website shall also include links for the filing of complaints with the Internal Revenue Service and the Social Security Administration.
(Source: P.A. 100-536, eff. 6-1-18.)

(820 ILCS 92/10)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 10. Agency website information. The Department of Employment Security, the Illinois Workers' Compensation Commission, the Department of Revenue, the Department of Labor, and any other agency that regulates or licenses businesses shall put on its website, in a relevant and conspicuous place, a description of the purpose of the employee misclassification referral system provided by the Department of Labor and a link to the employee misclassification referral system.
An agency, upon receiving a complaint of employee misclassification, shall direct the individual making the complaint to the employee misclassification referral system or may make the complaint on behalf of that individual.
(Source: P.A. 100-536, eff. 6-1-18.)

(820 ILCS 92/15)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 15. Rulemaking. The Department of Labor may adopt rules to implement the requirements of this Act.
(Source: P.A. 100-536, eff. 6-1-18.)

(820 ILCS 92/30)
Sec. 30. (Amendatory provisions; text omitted).
(Source: P.A. 100-536, eff. 6-1-18; text omitted.)



820 ILCS 105/ - Minimum Wage Law.

(820 ILCS 105/1) (from Ch. 48, par. 1001)
Sec. 1. This Act is known and may be cited as the "Minimum Wage Law".
(Source: P.A. 77-1451.)

(820 ILCS 105/2) (from Ch. 48, par. 1002)
Sec. 2. The General Assembly finds that the existence in industries, trades or business, or branches thereof, including offices, mercantile establishments and all other places of employment in the State of Illinois covered by this Act, of conditions detrimental to the maintenance of the minimum standard of living necessary for the health, efficiency and general well-being of workers, leads to labor disputes, and places burdens on the State, and all other subordinate political bodies thereof, to assist and supply necessary moneys and goods to workers and their families to aid them to exist on a minimum budget for their needs, and thus places an unnecessary burden on the taxpayers of this State. Therefore, it is the policy of this Act to establish a minimum wage standard for workers at a level consistent with their health, efficiency and general well-being; to safeguard such minimum wage against the unfair competition of wage and hour standards which do not provide such adequate standards of living; and to sustain purchasing power and increase employment opportunities.
It is against public policy for an employer to pay to his employees an amount less than that fixed by this Act. Payment of any amount less than herein fixed is an unreasonable and oppressive wage, and less than sufficient to meet the minimum cost of living necessary for health. Any contract, agreement or understanding for or in relation to such unreasonable and oppressive wage for any employment covered by this Act is void.
(Source: P.A. 77-1451.)

(820 ILCS 105/2.1) (from Ch. 48, par. 1002.1)
Sec. 2.1. Participation by an employee in any kind of ridesharing arrangement shall not result in the application of this Act to the period of time necessary to effectively use such an arrangement.
(Source: P.A. 83-402.)

(820 ILCS 105/3) (from Ch. 48, par. 1003)
Sec. 3. As used in this Act:
(a) "Director" means the Director of the Department of Labor, and "Department" means the Department of Labor.
(b) "Wages" means compensation due to an employee by reason of his employment, including allowances determined by the Director in accordance with the provisions of this Act for gratuities and, when furnished by the employer, for meals and lodging actually used by the employee.
(c) "Employer" includes any individual, partnership, association, corporation, limited liability company, business trust, governmental or quasi-governmental body, or any person or group of persons acting directly or indirectly in the interest of an employer in relation to an employee, for which one or more persons are gainfully employed on some day within a calendar year. An employer is subject to this Act in a calendar year on and after the first day in such calendar year in which he employs one or more persons, and for the following calendar year.
(d) "Employee" includes any individual permitted to work by an employer in an occupation, and includes, notwithstanding subdivision (1) of this subsection (d), one or more domestic workers as defined in Section 10 of the Domestic Workers' Bill of Rights Act, but does not include any individual permitted to work:
(1) For an employer employing fewer than 4 employees

exclusive of the employer's parent, spouse or child or other members of his immediate family.

(2) As an employee employed in agriculture or

aquaculture (A) if such employee is employed by an employer who did not, during any calendar quarter during the preceding calendar year, use more than 500 man-days of agricultural or aquacultural labor, (B) if such employee is the parent, spouse or child, or other member of the employer's immediate family, (C) if such employee (i) is employed as a hand harvest laborer and is paid on a piece rate basis in an operation which has been, and is customarily and generally recognized as having been, paid on a piece rate basis in the region of employment, (ii) commutes daily from his permanent residence to the farm on which he is so employed, and (iii) has been employed in agriculture less than 13 weeks during the preceding calendar year, (D) if such employee (other than an employee described in clause (C) of this subparagraph): (i) is 16 years of age or under and is employed as a hand harvest laborer, is paid on a piece rate basis in an operation which has been, and is customarily and generally recognized as having been, paid on a piece rate basis in the region of employment, (ii) is employed on the same farm as his parent or person standing in the place of his parent, and (iii) is paid at the same piece rate as employees over 16 are paid on the same farm.

(3) (Blank).
(4) As an outside salesman.
(5) As a member of a religious corporation or

organization.

(6) At an accredited Illinois college or university

employed by the college or university at which he is a student who is covered under the provisions of the Fair Labor Standards Act of 1938, as heretofore or hereafter amended.

(7) For a motor carrier and with respect to whom the

U.S. Secretary of Transportation has the power to establish qualifications and maximum hours of service under the provisions of Title 49 U.S.C. or the State of Illinois under Section 18b-105 (Title 92 of the Illinois Administrative Code, Part 395 - Hours of Service of Drivers) of the Illinois Vehicle Code.

(8) As an employee employed as a player who is 28

years old or younger, a manager, a coach, or an athletic trainer by a minor league professional baseball team not affiliated with a major league baseball club, if (A) the minor league professional baseball team does not operate for more than 7 months in any calendar year or (B) during the preceding calendar year, the minor league professional baseball team's average receipts for any 6-month period of the year were not more than 33 1/3% of its average receipts for the other 6 months of the year.

The above exclusions from the term "employee" may be further defined by regulations of the Director.
(e) "Occupation" means an industry, trade, business or class of work in which employees are gainfully employed.
(f) "Gratuities" means voluntary monetary contributions to an employee from a guest, patron or customer in connection with services rendered.
(g) "Outside salesman" means an employee regularly engaged in making sales or obtaining orders or contracts for services where a major portion of such duties are performed away from his employer's place of business.
(h) "Day camp" means a seasonal recreation program in operation for no more than 16 weeks intermittently throughout the calendar year, accommodating for profit or under philanthropic or charitable auspices, 5 or more children under 18 years of age, not including overnight programs. The term "day camp" does not include a "day care agency", "child care facility" or "foster family home" as licensed by the Illinois Department of Children and Family Services.
(Source: P.A. 99-758, eff. 1-1-17; 100-192, eff. 8-18-17.)

(820 ILCS 105/4) (from Ch. 48, par. 1004)
Sec. 4. (a)(1) Every employer shall pay to each of his employees in every occupation wages of not less than $2.30 per hour or in the case of employees under 18 years of age wages of not less than $1.95 per hour, except as provided in Sections 5 and 6 of this Act, and on and after January 1, 1984, every employer shall pay to each of his employees in every occupation wages of not less than $2.65 per hour or in the case of employees under 18 years of age wages of not less than $2.25 per hour, and on and after October 1, 1984 every employer shall pay to each of his employees in every occupation wages of not less than $3.00 per hour or in the case of employees under 18 years of age wages of not less than $2.55 per hour, and on or after July 1, 1985 every employer shall pay to each of his employees in every occupation wages of not less than $3.35 per hour or in the case of employees under 18 years of age wages of not less than $2.85 per hour, and from January 1, 2004 through December 31, 2004 every employer shall pay to each of his or her employees who is 18 years of age or older in every occupation wages of not less than $5.50 per hour, and from January 1, 2005 through June 30, 2007 every employer shall pay to each of his or her employees who is 18 years of age or older in every occupation wages of not less than $6.50 per hour, and from July 1, 2007 through June 30, 2008 every employer shall pay to each of his or her employees who is 18 years of age or older in every occupation wages of not less than $7.50 per hour, and from July 1, 2008 through June 30, 2009 every employer shall pay to each of his or her employees who is 18 years of age or older in every occupation wages of not less than $7.75 per hour, and from July 1, 2009 through June 30, 2010 every employer shall pay to each of his or her employees who is 18 years of age or older in every occupation wages of not less than $8.00 per hour, and on and after July 1, 2010 every employer shall pay to each of his or her employees who is 18 years of age or older in every occupation wages of not less than $8.25 per hour.
(2) Unless an employee's wages are reduced under Section 6, then in lieu of the rate prescribed in item (1) of this subsection (a), an employer may pay an employee who is 18 years of age or older, during the first 90 consecutive calendar days after the employee is initially employed by the employer, a wage that is not more than 50¢ less than the wage prescribed in item (1) of this subsection (a); however, an employer shall pay not less than the rate prescribed in item (1) of this subsection (a) to:
(A) a day or temporary laborer, as defined in Section

5 of the Day and Temporary Labor Services Act, who is 18 years of age or older; and

(B) an employee who is 18 years of age or older and

whose employment is occasional or irregular and requires not more than 90 days to complete.

(3) At no time shall the wages paid to any employee under 18 years of age be more than 50¢ less than the wage required to be paid to employees who are at least 18 years of age under item (1) of this subsection (a).
(b) No employer shall discriminate between employees on the basis of sex or mental or physical disability, except as otherwise provided in this Act by paying wages to employees at a rate less than the rate at which he pays wages to employees for the same or substantially similar work on jobs the performance of which requires equal skill, effort, and responsibility, and which are performed under similar working conditions, except where such payment is made pursuant to (1) a seniority system; (2) a merit system; (3) a system which measures earnings by quantity or quality of production; or (4) a differential based on any other factor other than sex or mental or physical disability, except as otherwise provided in this Act.
(c) Every employer of an employee engaged in an occupation in which gratuities have customarily and usually constituted and have been recognized as part of the remuneration for hire purposes is entitled to an allowance for gratuities as part of the hourly wage rate provided in Section 4, subsection (a) in an amount not to exceed 40% of the applicable minimum wage rate. The Director shall require each employer desiring an allowance for gratuities to provide substantial evidence that the amount claimed, which may not exceed 40% of the applicable minimum wage rate, was received by the employee in the period for which the claim of exemption is made, and no part thereof was returned to the employer.
(d) No camp counselor who resides on the premises of a seasonal camp of an organized not-for-profit corporation shall be subject to the adult minimum wage if the camp counselor (1) works 40 or more hours per week, and (2) receives a total weekly salary of not less than the adult minimum wage for a 40-hour week. If the counselor works less than 40 hours per week, the counselor shall be paid the minimum hourly wage for each hour worked. Every employer of a camp counselor under this subsection is entitled to an allowance for meals and lodging as part of the hourly wage rate provided in Section 4, subsection (a), in an amount not to exceed 25% of the minimum wage rate.
(e) A camp counselor employed at a day camp is not subject to the adult minimum wage if the camp counselor is paid a stipend on a onetime or periodic basis and, if the camp counselor is a minor, the minor's parent, guardian or other custodian has consented in writing to the terms of payment before the commencement of such employment.
(Source: P.A. 99-143, eff. 7-27-15.)

(820 ILCS 105/4a) (from Ch. 48, par. 1004a)
Sec. 4a. (1) Except as otherwise provided in this Section, no employer shall employ any of his employees for a workweek of more than 40 hours unless such employee receives compensation for his employment in excess of the hours above specified at a rate not less than 1 1/2 times the regular rate at which he is employed.
(2) The provisions of subsection (1) of this Section are not applicable to:
A. Any salesman or mechanic primarily engaged in

selling or servicing automobiles, trucks or farm implements, if he is employed by a nonmanufacturing establishment primarily engaged in the business of selling such vehicles or implements to ultimate purchasers.

B. Any salesman primarily engaged in selling

trailers, boats, or aircraft, if he is employed by a nonmanufacturing establishment primarily engaged in the business of selling trailers, boats, or aircraft to ultimate purchasers.

C. Any employer of agricultural labor, with respect

to such agricultural employment.

D. Any employee of a governmental body excluded from

the definition of "employee" under paragraph (e)(2)(C) of Section 3 of the Federal Fair Labor Standards Act of 1938.

E. Any employee employed in a bona fide executive,

administrative or professional capacity, including any radio or television announcer, news editor, or chief engineer, as defined by or covered by the Federal Fair Labor Standards Act of 1938 and the rules adopted under that Act, as both exist on March 30, 2003, but compensated at the amount of salary specified in subsections (a) and (b) of Section 541.600 of Title 29 of the Code of Federal Regulations as proposed in the Federal Register on March 31, 2003 or a greater amount of salary as may be adopted by the United States Department of Labor. For bona fide executive, administrative, and professional employees of not-for-profit corporations, the Director may, by regulation, adopt a weekly wage rate standard lower than that provided for executive, administrative, and professional employees covered under the Fair Labor Standards Act of 1938, as now or hereafter amended.

F. Any commissioned employee as described in

paragraph (i) of Section 7 of the Federal Fair Labor Standards Act of 1938 and rules and regulations promulgated thereunder, as now or hereafter amended.

G. Any employment of an employee in the stead of

another employee of the same employer pursuant to a worktime exchange agreement between employees.

H. Any employee of a not-for-profit educational or

residential child care institution who (a) on a daily basis is directly involved in educating or caring for children who (1) are orphans, foster children, abused, neglected or abandoned children, or are otherwise homeless children and (2) reside in residential facilities of the institution and (b) is compensated at an annual rate of not less than $13,000 or, if the employee resides in such facilities and receives without cost board and lodging from such institution, not less than $10,000.

I. Any employee employed as a crew member of any

uninspected towing vessel, as defined by Section 2101(40) of Title 46 of the United States Code, operating in any navigable waters in or along the boundaries of the State of Illinois.

J. Any employee who is a member of a bargaining unit

recognized by the Illinois Labor Relations Board and whose union has contractually agreed to an alternate shift schedule as allowed by subsection (b) of Section 7 of the Fair Labor Standards Act of 1938.

(3) Any employer may employ any employee for a period or periods of not more than 10 hours in the aggregate in any workweek in excess of the maximum hours specified in subsection (1) of this Section without paying the compensation for overtime employment prescribed in subsection (1) if during that period or periods the employee is receiving remedial education that:
(a) is provided to employees who lack a high school

diploma or educational attainment at the eighth grade level;

(b) is designed to provide reading and other basic

skills at an eighth grade level or below; and

(c) does not include job specific training.
(4) A governmental body is not in violation of subsection (1) if the governmental body provides compensatory time pursuant to paragraph (o) of Section 7 of the Federal Fair Labor Standards Act of 1938, as now or hereafter amended, or is engaged in fire protection or law enforcement activities and meets the requirements of paragraph (k) of Section 7 or paragraph (b)(20) of Section 13 of the Federal Fair Labor Standards Act of 1938, as now or hereafter amended.
(Source: P.A. 99-17, eff. 1-1-16.)

(820 ILCS 105/5) (from Ch. 48, par. 1005)
Sec. 5. The Director may provide by regulation for the employment in any occupation of individuals whose earning capacity is impaired by age, or physical or mental deficiency or injury at such wages lower than the minimum wage rate provided in Section 4, subsection (a), as he may find appropriate to prevent curtailment of opportunities for employment, to avoid undue hardship, and to safeguard the minimum wage rate of this Act, except that no person who maintains a production level within the limits required of other employees may be paid at less than the minimum wage. No employee shall be employed at wages fixed pursuant to this Section except under a special license issued under applicable regulations of the Director.
(Source: P.A. 77-1451.)

(820 ILCS 105/6) (from Ch. 48, par. 1006)
Sec. 6. (a) For any occupation, the Director may provide by regulation for the employment in that occupation of learners at such wages lower than the minimum wage provided in items (1) and (3) of subsection (a) of Section 4 as the Director may find appropriate to prevent curtailment of opportunities for employment and to safeguard the minimum wage rate of this Act.
(b) Where the Director has provided by regulation for the employment of learners, such regulations are subject to provisions hereinafter set forth and to such additional terms and conditions as may be established in supplemental regulations applicable to the employment of learners in particular industries.
(c) In any occupation, every employer may pay a subminimum wage to learners during their period of learning. However, under no circumstances, may an employer pay a learner a wage less than 70% of the minimum wage rate provided in item (1) of subsection (a) of Section 4 of this Act for employees 18 years of age or older.
(d) No person is deemed a learner in any occupation for which he has completed the required training; and in no case may a person be deemed a learner in that occupation after 6 months of such training, except where the Director finds, after investigation, that for the particular occupation a minimum of proficiency cannot be acquired in 6 months.
(Source: P.A. 94-1072, eff. 7-1-07.)

(820 ILCS 105/7) (from Ch. 48, par. 1007)
Sec. 7. The Director or his authorized representatives have the authority to:
(a) Investigate and gather data regarding the wages, hours and other conditions and practices of employment in any industry subject to this Act, and may enter and inspect such places and such records (and make such transcriptions thereof) at reasonable times during regular business hours, not including lunch time at a restaurant, question such employees, and investigate such facts, conditions, practices or matters as he may deem necessary or appropriate to determine whether any person has violated any provision of this Act, or which may aid in the enforcement of this Act.
(b) Require from any employer full and correct statements and reports in writing, including sworn statements, at such times as the Director may deem necessary, of the wages, hours, names, addresses, and other information pertaining to his employees as he may deem necessary for the enforcement of this Act.
(c) Require by subpoena the attendance and testimony of witnesses and the production of all books, records, and other evidence relative to a matter under investigation or hearing. The subpoena shall be signed and issued by the Director or his or her authorized representative. If a person fails to comply with any subpoena lawfully issued under this Section or a witness refuses to produce evidence or testify to any matter regarding which he or she may be lawfully interrogated, the court may, upon application of the Director or his or her authorized representative, compel obedience by proceedings for contempt.
(Source: P.A. 94-1025, eff. 7-14-06.)

(820 ILCS 105/8) (from Ch. 48, par. 1008)
Sec. 8. Every employer subject to any provision of this Act or of any order issued under this Act shall make and keep for a period of not less than 3 years, true and accurate records of the name, address and occupation of each of his employees, the rate of pay, and the amount paid each pay period to each employee, the hours worked each day in each work week by each employee, and such other information and make such reports therefrom to the Director as the Director may by regulation prescribe as necessary or appropriate for the enforcement of the provisions of this Act or of the regulations thereunder. Such records shall be open for inspection or transcription by the Director or his authorized representative at any reasonable time as limited by paragraph (a) of Section 7 of this Act. Every employer shall furnish to the Director or his authorized representative on demand a sworn statement of such records and information upon forms prescribed or approved by the Director. Each worker employed at the learner rate must be designated as such on the payroll record kept by the employer, with the learner's occupation shown.
(Source: P.A. 77-1451.)

(820 ILCS 105/9) (from Ch. 48, par. 1009)
Sec. 9. Every employer subject to any provision of this Act or of any regulations issued under this Act shall keep a summary of this Act approved by the Director, and copies of any applicable regulations issued under this Act or a summary of such regulations, posted in a conspicuous and accessible place in or about the premises wherever any person subject to this Act is employed. Employers shall be furnished copies of such summaries and regulations by the State on request without charge.
(Source: P.A. 77-1451.)

(820 ILCS 105/10) (from Ch. 48, par. 1010)
Sec. 10. (a) The Director shall make and revise administrative regulations, including definitions of terms, as he deems appropriate to carry out the purposes of this Act, to prevent the circumvention or evasion thereof, and to safeguard the minimum wage established by the Act. Regulations governing employment of learners may be issued only after notice and opportunity for public hearing, as provided in subsection (c) of this Section.
(b) In order to prevent curtailment of opportunities for employment, avoid undue hardship, and safeguard the minimum wage rate under this Act, the Director may also issue regulations providing for the employment of workers with disabilities at wages lower than the wage rate applicable under this Act, under permits and for such periods of time as specified therein; and providing for the employment of learners at wages lower than the wage rate applicable under this Act. However, such regulation shall not permit lower wages for persons with disabilities on any basis that is unrelated to such person's ability resulting from his disability, and such regulation may be issued only after notice and opportunity for public hearing as provided in subsection (c) of this Section.
(c) Prior to the adoption, amendment or repeal of any rule or regulation by the Director under this Act, except regulations which concern only the internal management of the Department of Labor and do not affect any public right provided by this Act, the Director shall give proper notice to persons in any industry or occupation that may be affected by the proposed rule or regulation, and hold a public hearing on his proposed action at which any such affected person, or his duly authorized representative, may attend and testify or present other evidence for or against such proposed rule or regulation. Rules and regulations adopted under this Section shall be filed with the Secretary of State in compliance with "An Act concerning administrative rules", as now or hereafter amended. Such adopted and filed rules and regulations shall become effective 10 days after copies thereof have been mailed by the Department to persons in industries affected thereby at their last known address.
(d) The commencement of proceedings by any person aggrieved by an administrative regulation issued under this Act does not, unless specifically ordered by the Court, operate as a stay of that administrative regulation against other persons. The Court shall not grant any stay of an administrative regulation unless the person complaining of such regulation files in the Court an undertaking with a surety or sureties satisfactory to the Court for the payment to the employees affected by the regulation, in the event such regulation is affirmed, of the amount by which the compensation such employees are entitled to receive under the regulation exceeds the compensation they actually receive while such stay is in effect.
(Source: P.A. 99-143, eff. 7-27-15.)

(820 ILCS 105/11) (from Ch. 48, par. 1011)
Sec. 11. (a) Any employer or his agent, or the officer or agent of any private employer who:
(1) hinders or delays the Director or his authorized

representative in the performance of his duties in the enforcement of this Act; or

(2) refuses to admit the Director or his authorized

representative to any place of employment; or

(3) fails to keep the records required under this Act

or to furnish such records required or any information to be furnished under this Act to the Director or his authorized representative upon request; or

(4) fails to make and preserve any records as

required hereunder; or

(5) falsifies any such record; or
(6) refuses to make such records available to the

Director or his authorized representative; or

(7) refuses to furnish a sworn statement of such

records or any other information required for the proper enforcement of this Act; or

(8) fails to post a summary of this Act or a copy of

any applicable regulation as required by Section 9 of this Act;

shall be guilty of a Class B misdemeanor; and each day of such failure to keep the records required under this Act or to furnish such records or information to the Director or his authorized representative or to fail to post information as required herein constitutes a separate offense.
(b) Any employer or his agent, or the officer or agent of any private employer, who pays or agrees to pay to any employee wages at a rate less than the rate applicable under this Act or of any regulation issued under this Act is guilty of a Class B misdemeanor, and each week on any day of which such employee is paid less than the wage rate applicable under this Act constitutes a separate offense.
(c) Any employer or his agent, or the officer or agent of any private employer, who discharges or in any other manner discriminates against any employee because that employee has made a complaint to his employer, or to the Director or his authorized representative, that he has not been paid wages in accordance with the provisions of this Act, or because that employee has caused to be instituted or is about to cause to be instituted any proceeding under or related to this Act, or because that employee has testified or is about to testify in an investigation or proceeding under this Act, is guilty of a Class B misdemeanor.
(d) It is the duty of the Department of Labor to inquire diligently for any violations of this Act, and to institute the action for penalties herein provided, and to enforce generally the provisions of this Act.
(Source: P.A. 86-799.)

(820 ILCS 105/12) (from Ch. 48, par. 1012)
Sec. 12. (a) If any employee is paid by his employer less than the wage to which he is entitled under the provisions of this Act, the employee may recover in a civil action the amount of any such underpayments together with costs and such reasonable attorney's fees as may be allowed by the Court, and damages of 2% of the amount of any such underpayments for each month following the date of payment during which such underpayments remain unpaid. Any agreement between the employee and the employer to work for less than such wage is no defense to such action. At the request of the employee or on motion of the Director of Labor, the Department of Labor may make an assignment of such wage claim in trust for the assigning employee and may bring any legal action necessary to collect such claim, and the employer shall be required to pay the costs incurred in collecting such claim. Every such action shall be brought within 3 years from the date of the underpayment. Such employer shall be liable to the Department of Labor for up to 20% of the total employer's underpayment where the employer's conduct is proven by a preponderance of the evidence to be willful, repeated, or with reckless disregard of this Act or any rule adopted under this Act. Such employer shall be additionally liable to the employee for damages in the amount of 2% of the amount of any such underpayments for each month following the date of payment during which such underpayments remain unpaid. These penalties and damages may be recovered in a civil action brought by the Director of Labor in any circuit court. In any such action, the Director of Labor shall be represented by the Attorney General.
If an employee collects damages of 2% of the amount of underpayments as a result of an action brought by the Director of Labor, the employee may not also collect those damages in a private action brought by the employee for the same violation. If an employee collects damages of 2% of the amount of underpayments in a private action brought by the employee, the employee may not also collect those damages as a result of an action brought by the Director of Labor for the same violation.
(b) If an employee has not collected damages under subsection (a) for the same violation, the Director is authorized to supervise the payment of the unpaid minimum wages and the unpaid overtime compensation owing to any employee or employees under Sections 4 and 4a of this Act and may bring any legal action necessary to recover the amount of the unpaid minimum wages and unpaid overtime compensation and an equal additional amount as damages, and the employer shall be required to pay the costs incurred in collecting such claim. Such employer shall be additionally liable to the Department of Labor for up to 20% of the total employer's underpayment where the employer's conduct is proven by a preponderance of the evidence to be willful, repeated, or with reckless disregard of this Act or any rule adopted under this Act. The action shall be brought within 5 years from the date of the failure to pay the wages or compensation. Any sums thus recovered by the Director on behalf of an employee pursuant to this subsection shall be paid to the employee or employees affected. Any sums which, more than one year after being thus recovered, the Director is unable to pay to an employee shall be deposited into the General Revenue Fund.
(Source: P.A. 94-1025, eff. 7-14-06.)

(820 ILCS 105/13) (from Ch. 48, par. 1013)
Sec. 13. Any standards relating to minimum wages, maximum hours, overtime compensation or other working conditions in effect under any other law of this State on the effective date of this Act which are more favorable to employees than those applicable to such employees under this Act or the regulations issued hereunder, are not amended, rescinded, or otherwise affected by this Act but continue in full force and effect and may be enforced as provided by law unless and until they are specifically superseded by standards more favorable to such employees by operation of or in accordance with regulations issued under this Act.
(Source: P.A. 77-1451.)

(820 ILCS 105/14) (from Ch. 48, par. 1014)
Sec. 14. Nothing in this Act is deemed to interfere with, impede, or in any way diminish the right of employees to bargain collectively with their employers through representatives of their own choosing in order to establish wages or other conditions of work in excess of the applicable minimum standards of the provisions of this Act.
(Source: P.A. 77-1451.)

(820 ILCS 105/15) (from Ch. 48, par. 1015)
Sec. 15. If any provision of this Act or the application thereof to any person, employer, occupation or circumstance is held invalid, the remainder of this Act and the application of such provision to other persons, employers, occupations, or circumstances are not affected thereby.
(Source: P.A. 77-1451.)



820 ILCS 110/ - Equal Wage Act.

(820 ILCS 110/1) (from Ch. 48, par. 4a)
Sec. 1.
Any employer of 6 or more persons in this State engaged in the manufacture of any article, who shall pay any person engaged in such manufacture an unequal wage for equal work, by time or piece work, than is being paid to any other person employed in such manufacture, shall be guilty of a petty offense and shall be fined not less than $25 nor more than $100; provided, however, that nothing herein contained shall prohibit a variation in rates of pay based upon either difference in seniority, experience, training, skill or ability, or difference in duties or services performed (whether regularly or occasionally), or difference in availability for other operations, or any other reasonable classification, excepting difference in sex. Provided, further, that nothing herein contained shall prohibit such variation where the same is authorized by a contract between an employer and a recognized bargaining agent.
(Source: P.A. 78-843.)

(820 ILCS 110/2) (from Ch. 48, par. 4b)
Sec. 2. Any action based upon or arising under this Act shall be instituted within six months after the date of the alleged violation.
(Source: Laws 1943, vol. 1, p. 743.)

(820 ILCS 110/3) (from Ch. 48, par. 4c)
Sec. 3. Short title. This Act may be cited as the Equal Wage Act.
(Source: P.A. 86-1324)



820 ILCS 112/ - Equal Pay Act of 2003.

(820 ILCS 112/1)
Sec. 1. Short Title. This Act may be cited as the Equal Pay Act of 2003.
(Source: P.A. 93-6, eff. 1-1-04.)

(820 ILCS 112/5)
Sec. 5. Definitions. As used in this Act:
"Director" means the Director of Labor.
"Department" means the Department of Labor.
"Employee" means any individual permitted to work by an employer.
"Employer" means an individual, partnership, corporation, association, business, trust, person, or entity for whom employees are gainfully employed in Illinois and includes the State of Illinois, any state officer, department, or agency, any unit of local government, and any school district.
(Source: P.A. 99-418, eff. 1-1-16.)

(820 ILCS 112/10)
Sec. 10. Prohibited acts.
(a) No employer may discriminate between employees on the basis of sex by paying wages to an employee at a rate less than the rate at which the employer pays wages to another employee of the opposite sex for the same or substantially similar work on jobs the performance of which requires equal skill, effort, and responsibility, and which are performed under similar working conditions, except where the payment is made under:
(1) a seniority system;
(2) a merit system;
(3) a system that measures earnings by quantity or

quality of production; or

(4) a differential based on any other factor other

than: (i) sex or (ii) a factor that would constitute unlawful discrimination under the Illinois Human Rights Act.

An employer who is paying wages in violation of this Act may not, to comply with this Act, reduce the wages of any other employee.
Nothing in this Act may be construed to require an employer to pay, to any employee at a workplace in a particular county, wages that are equal to the wages paid by that employer at a workplace in another county to employees in jobs the performance of which requires equal skill, effort, and responsibility, and which are performed under similar working conditions.
(b) It is unlawful for any employer to interfere with, restrain, or deny the exercise of or the attempt to exercise any right provided under this Act. It is unlawful for any employer to discharge or in any other manner discriminate against any individual for inquiring about, disclosing, comparing, or otherwise discussing the employee's wages or the wages of any other employee, or aiding or encouraging any person to exercise his or her rights under this Act.
(c) It is unlawful for any person to discharge or in any other manner discriminate against any individual because the individual:
(1) has filed any charge or has instituted or caused

to be instituted any proceeding under or related to this Act;

(2) has given, or is about to give, any information

in connection with any inquiry or proceeding relating to any right provided under this Act; or

(3) has testified, or is about to testify, in any

inquiry or proceeding relating to any right provided under this Act.

(Source: P.A. 93-6, eff. 1-1-04.)

(820 ILCS 112/15)
Sec. 15. Enforcement.
(a) The Director or his or her authorized representative shall administer and enforce the provisions of this Act. The Director of Labor shall adopt rules necessary to administer and enforce this Act.
(b) An employee or former employee may file a complaint with the Department alleging a violation of this Act by submitting a signed, completed complaint form. All complaints shall be filed with the Department within one year from the date of the underpayment.
(c) The Department has the power to conduct investigations in connection with the administration and enforcement of this Act and the authorized officers and employees of the Department are authorized to investigate and gather data regarding the wages, hours, and other conditions and practices of employment in any industry subject to this Act, and may enter and inspect such places and such records at reasonable times during regular business hours, question the employees and investigate the facts, conditions, practices, or matters as he or she may deem necessary or appropriate to determine whether any person has violated any provision of this Act, or which may aid in the enforcement of this Act.
(d) The Department may refer a complaint alleging a violation of this Act to the Department of Human Rights for investigation if the subject matter of the complaint also alleges a violation of the Illinois Human Rights Act and the Department of Human Rights has jurisdiction over the matter. When a complaint is referred to the Department of Human Rights under this subsection, the Department of Human Rights shall also file the complaint under the Illinois Human Rights Act and be the agency responsible for investigating the complaint. The Department shall review the Department of Human Rights' investigation and findings to determine whether a violation of this Act has occurred or whether further investigation by the Department is necessary and take any necessary or appropriate action required to enforce the provisions of this Act. The Director of Labor and the Department of Human Rights shall adopt joint rules necessary to administer and enforce this subsection.
(Source: P.A. 98-1051, eff. 1-1-15.)

(820 ILCS 112/20)
Sec. 20. Recordkeeping requirements. An employer subject to any provision of this Act shall make and preserve records that document the name, address, and occupation of each employee, the wages paid to each employee, and any other information the Director may by rule deem necessary and appropriate for enforcement of this Act. An employer subject to any provision of this Act shall preserve those records for a period of not less than 5 years and shall make reports from the records as prescribed by rule or order of the Director, unless the records relate to an ongoing investigation or enforcement action under this Act, in which case the records must be maintained until their destruction is authorized by the Department or by court order.
(Source: P.A. 96-467, eff. 8-14-09.)

(820 ILCS 112/25)
Sec. 25. Witnesses; subpoena. The Director of Labor or his or her authorized representative may administer oaths, take or cause to be taken the depositions of witnesses, and require by subpoena the attendance and testimony of witnesses and the production of all books, records, and other evidence relative to the matter under investigation. A subpoena issued under this Section shall be signed and issued by the Director of Labor or his or her authorized representative.
In case of failure of any person to comply with any subpoena lawfully issued under this Section or on the refusal of any witness to produce evidence or to testify to any matter regarding which he or she may be lawfully interrogated, it is the duty of any circuit court, upon application of the Director, or his or her authorized representative, to compel obedience by proceedings for contempt, as in the case of disobedience of the requirements of a subpoena issued by such court or a refusal to testify therein. The Director may certify to official acts.
(Source: P.A. 93-6, eff. 1-1-04.)

(820 ILCS 112/27)
Sec. 27. Officers and agents. In addition to an individual who is deemed to be an employer pursuant to Section 5 of this Act, any officers of a corporation or agents of an employer who willfully and knowingly permit such employer to evade a final judgment or final award provided under this Act shall be deemed to be the employers of the employees.
(Source: P.A. 97-903, eff. 1-1-13.)

(820 ILCS 112/30)
Sec. 30. Violations; fines and penalties.
(a) If an employee is paid by his or her employer less than the wage to which he or she is entitled in violation of Section 10 of this Act, the employee may recover in a civil action the entire amount of any underpayment together with interest and the costs and reasonable attorney's fees as may be allowed by the court and as necessary to make the employee whole. At the request of the employee or on a motion of the Director, the Department may make an assignment of the wage claim in trust for the assigning employee and may bring any legal action necessary to collect the claim, and the employer shall be required to pay the costs incurred in collecting the claim. Every such action shall be brought within 5 years from the date of the underpayment. For purposes of this Act, "date of the underpayment" means each time wages are underpaid.
(b) The Director is authorized to supervise the payment of the unpaid wages owing to any employee or employees under this Act and may bring any legal action necessary to recover the amount of unpaid wages and penalties and the employer shall be required to pay the costs. Any sums recovered by the Director on behalf of an employee under this Section shall be paid to the employee or employees affected.
(c) Employers who violate any provision of this Act or any rule adopted under the Act are subject to a civil penalty for each employee affected as follows:
(1) An employer with fewer than 4 employees: first

offense, a fine not to exceed $500; second offense, a fine not to exceed $2,500; third or subsequent offense, a fine not to exceed $5,000.

(2) An employer with 4 or more employees: first

offense, a fine not to exceed $2,500; second offense, a fine not to exceed $3,000; third or subsequent offense, a fine not to exceed $5,000.

An employer or person who violates subsection (b) or (c) of Section 10 is subject to a civil penalty not to exceed $5,000 for each violation for each employee affected.
(d) In determining the amount of the penalty, the appropriateness of the penalty to the size of the business of the employer charged and the gravity of the violation shall be considered. The penalty may be recovered in a civil action brought by the Director in any circuit court.
(Source: P.A. 99-418, eff. 1-1-16.)

(820 ILCS 112/35)
Sec. 35. Refusal to pay wages or final compensation; retaliatory discharge or discrimination.
(a) Any employer who has been demanded by the Director of Labor or ordered by the court to pay wages due an employee and who fails to do so within 15 days after such demand or the order is entered shall be liable to pay a penalty of 1% per calendar day to the employee for each day of delay in paying such wages to the employee, up to an amount equal to twice the sum of unpaid wages due the employee.
(b) Any employer, or any agent of an employer, who knowingly discharges or in any other manner knowingly discriminates against any employee because that employee has made a complaint to his or her employer, or to the Director or his or her authorized representative, that he or she or any employee of the employer has not been paid in accordance with the provisions of this Act, or because that employee has instituted or caused to be instituted any proceeding under or related to this Act or consulted counsel for such purposes, or because that employee has testified or is about to testify in an investigation or proceeding under this Act, or offers any evidence of any violation of this Act, shall be liable to the employee for such legal and equitable relief as may be appropriate to effectuate the purposes of this Section, the value of any lost benefits, backpay, and front pay as appropriate so long as the employee has made reasonable efforts to mitigate his or her damages and an additional equal amount as liquidated damages.
(Source: P.A. 96-467, eff. 8-14-09.)

(820 ILCS 112/40)
Sec. 40. Notification. Every employer covered by this Act shall post and keep posted, in conspicuous places on the premises of the employer where notices to employees are customarily posted, a notice, to be prepared or approved by the Director, summarizing the requirements of this Act and information pertaining to the filing of a charge. The Director shall furnish copies of summaries and rules to employers upon request without charge.
(Source: P.A. 93-6, eff. 1-1-04.)

(820 ILCS 112/45)
Sec. 45. Outreach and education efforts. The Department of Labor shall conduct ongoing outreach and education efforts concerning this Act targeted toward employers, labor organizations, and other appropriate organizations. In addition, the Department of Labor shall conduct studies and provide information biennially to employers, labor organizations, and the general public concerning the means available to eliminate pay disparities between men and women, including:
(1) conducting and promoting research to develop the

means to correct the conditions leading to the pay disparities;

(2) publishing and otherwise making available to

employers, labor organizations, professional associations, educational institutions, the legislature, the media, and the general public the findings resulting from studies and other materials, relating to the pay disparities;

(3) providing information to employers, labor

organizations, and other interested persons on the means of eliminating pay disparities; and

(4) developing guidelines to enable employers to

evaluate job categories based on objective criteria such as educational requirements, skill requirements, independence, working conditions, and responsibility. These guidelines shall be designed to enable employers to voluntarily compare wages paid for different jobs to determine if the pay scales involved adequately and fairly reflect the educational requirements, skill requirements, independence, working conditions, and responsibility for each such job with the goal of eliminating unfair pay disparities between occupations traditionally dominated by men or women.

(Source: P.A. 93-6, eff. 1-1-04.)

(820 ILCS 112/50)
Sec. 50. Annual Report. The Department shall file with the Governor and the General Assembly, no later than January 1 of each year, a report of its activities regarding administration and enforcement of this Act for the preceding fiscal year.
(Source: P.A. 93-6, eff. 1-1-04.)

(820 ILCS 112/90)
Sec. 90. Severability. The provisions of this Act are severable under Section 1.31 of the of the Statute on Statutes.
(Source: P.A. 93-6, eff. 1-1-04.)



820 ILCS 115/ - Illinois Wage Payment and Collection Act.

(820 ILCS 115/1) (from Ch. 48, par. 39m-1)
Sec. 1. This Act applies to all employers and employees in this State, including employees of units of local government and school districts, but excepting employees of the State or Federal governments.
(Source: P.A. 84-883.)

(820 ILCS 115/2) (from Ch. 48, par. 39m-2)
Sec. 2. For all employees, other than separated employees, "wages" shall be defined as any compensation owed an employee by an employer pursuant to an employment contract or agreement between the 2 parties, whether the amount is determined on a time, task, piece, or any other basis of calculation. Payments to separated employees shall be termed "final compensation" and shall be defined as wages, salaries, earned commissions, earned bonuses, and the monetary equivalent of earned vacation and earned holidays, and any other compensation owed the employee by the employer pursuant to an employment contract or agreement between the 2 parties. Where an employer is legally committed through a collective bargaining agreement or otherwise to make contributions to an employee benefit, trust or fund on the basis of a certain amount per hour, day, week or other period of time, the amount due from the employer to such employee benefit, trust, or fund shall be defined as "wage supplements", subject to the wage collection provisions of this Act.
As used in this Act, the term "employer" shall include any individual, partnership, association, corporation, limited liability company, business trust, employment and labor placement agencies where wage payments are made directly or indirectly by the agency or business for work undertaken by employees under hire to a third party pursuant to a contract between the business or agency with the third party, or any person or group of persons acting directly or indirectly in the interest of an employer in relation to an employee, for which one or more persons is gainfully employed.
As used in this Act, the term "employee" shall include any individual permitted to work by an employer in an occupation, but shall not include any individual:
(1) who has been and will continue to be free from

control and direction over the performance of his work, both under his contract of service with his employer and in fact; and

(2) who performs work which is either outside the

usual course of business or is performed outside all of the places of business of the employer unless the employer is in the business of contracting with third parties for the placement of employees; and

(3) who is in an independently established trade,

occupation, profession or business.

The following terms apply to an employer's use of payroll cards to pay wages to an employee under the requirements of this Act:
"Payroll card" means a card provided to an employee by an employer or other payroll card issuer as a means of accessing the employee's payroll card account.
"Payroll card account" means an account that is directly or indirectly established through an employer and to which deposits of a participating employee's wages are made.
"Payroll card issuer" means a bank, financial institution, or other entity that issues a payroll card to an employee under an employer payroll card program.
(Source: P.A. 98-862, eff. 1-1-15.)

(820 ILCS 115/3) (from Ch. 48, par. 39m-3)
Sec. 3. Every employer shall be required, at least semi-monthly, to pay every employee all wages earned during the semi-monthly pay period. Wages of executive, administrative and professional employees, as defined in the Federal Fair Labor Standards Act of 1939, may be paid once a month. Commissions may be paid once a month. At the request of a person employed by an employment or labor placement agency which, in the ordinary course of business, makes daily wage payments to employees, the agency shall hold the daily wages and make either weekly or semi-monthly payments. Upon the written request of the employee, the wage shall be paid in a single check representing the wages earned during the period, either weekly or semi-monthly, designated by the employee in accordance with Section 4 of this Act. Employment and labor placement agencies that make daily wage payments shall provide written notification to all daily wage payment employees of the right to request weekly or semi-monthly checks. The employer may provide this notice by conspicuously posting the notice at the location where the wages are received by the daily wage employees.
(Source: P.A. 89-364, eff. 8-18-95.)

(820 ILCS 115/4) (from Ch. 48, par. 39m-4)
Sec. 4. All wages earned by any employee during a semi-monthly or bi-weekly pay period shall be paid to such employee not later than 13 days after the end of the pay period in which such wages were earned. All wages earned by any employee during a weekly pay period shall be paid not later than 7 days after the end of the weekly pay period in which the wages were earned. All wages paid on a daily basis shall be paid insofar as possible on the same day as the wages were earned, or not later in any event than 24 hours after the day on which the wages were earned. Wages of executive, administrative and professional employees, as defined in the Federal Fair Labor Standards Act of 1938, may be paid on or before 21 calendar days after the period during which they are earned.
The terms of this Section shall not apply, if there exists a valid collective bargaining agreement which provides for a different date or for different arrangements for the payment of wages.
Employers shall pay to workers on strike or layoff, no later than the next regular payday, all wages earned up to the time of such strike or layoff.
Any employee who is absent at the time fixed for payment, or who for any other reason is not paid at that time, shall be paid upon demand at any time within a period of 5 days after the time fixed for payment; and after the expiration of the 5 day period, payment shall be made upon 5 days demand. Payment to the absent employee shall be made by mail if the employee so requests in writing.
All wages and final compensation shall be paid in lawful money of the United States, by check, redeemable upon demand and without discount at a bank or other financial institution readily available to the employee, by deposit of funds in an account in a bank or other financial institution designated by the employee, or by a payroll card that meets the requirements of Section 14.5. No employer may designate a particular financial institution, bank, savings bank, savings and loan, or currency exchange for the exclusive payment or deposit of a check for wages. No financial institution, bank, savings bank, savings and loan, or currency exchange shall refuse to honor a check for wages that exclusively designates, in violation of this Section, a particular bank, savings bank, savings and loan, or currency exchange as the exclusive place of payment or deposit except to the extent the bank, savings bank, savings and loan, or currency exchange is otherwise excused from honoring the check under Section 3-111 of the Uniform Commercial Code because the bank, savings bank, savings and loan, or currency exchange is not the drawee or the maker of the check.
(Source: P.A. 98-862, eff. 1-1-15.)

(820 ILCS 115/5) (from Ch. 48, par. 39m-5)
Sec. 5. Every employer shall pay the final compensation of separated employees in full, at the time of separation, if possible, but in no case later than the next regularly scheduled payday for such employee. Where such employee requests in writing that his final compensation be paid by check and mailed to him, the employer shall comply with this request.
Unless otherwise provided in a collective bargaining agreement, whenever a contract of employment or employment policy provides for paid vacations, and an employee resigns or is terminated without having taken all vacation time earned in accordance with such contract of employment or employment policy, the monetary equivalent of all earned vacation shall be paid to him or her as part of his or her final compensation at his or her final rate of pay and no employment contract or employment policy shall provide for forfeiture of earned vacation time upon separation.
(Source: P.A. 83-199.)

(820 ILCS 115/6) (from Ch. 48, par. 39m-6)
Sec. 6. The Director of the Department of Labor, or any other person in the Department designated by him, shall be authorized to assist any employee and act on his behalf in the collection of wages or final compensation due him, provided, however, that the Director, or his designee, may assist a class of employees and act in their behalf in a class action; or with respect to all employees of the class with respect to whom payments are due.
(Source: P.A. 81-593.)

(820 ILCS 115/7) (from Ch. 48, par. 39m-7)
Sec. 7. The Department of Labor shall be authorized to enter into agreements with other states to collect unpaid wages from out-of-state employers and to perform reciprocal services for such states in the State of Illinois.
(Source: P.A. 78-914.)

(820 ILCS 115/8) (from Ch. 48, par. 39m-8)
Sec. 8. Where an employer is legally committed through a collective bargaining agreement, or otherwise to make contributions to an employee benefit, trust or fund on the basis of a certain amount per hour, day, week or other period of time, the amount due from the employer to such employee benefit, trust or fund shall be treated as wages, subject to the wage payment provisions of this Act.
(Source: P.A. 78-914.)

(820 ILCS 115/9) (from Ch. 48, par. 39m-9)
Sec. 9. Except as hereinafter provided, deductions by employers from wages or final compensation are prohibited unless such deductions are (1) required by law; (2) to the benefit of the employee; (3) in response to a valid wage assignment or wage deduction order; (4) made with the express written consent of the employee, given freely at the time the deduction is made; (5) made by a municipality with a population of 500,000 or more, a county with a population of 3,000,000 or more, a community college district in a city with a population of 500,000 or more, a housing authority in a municipality with a population of 500,000 or more, the Chicago Park District, the Metropolitan Transit Authority, the Chicago Board of Education, the Cook County Forest Preserve District, or the Metropolitan Water Reclamation District to pay a debt owed by the employee to a municipality with a population of 500,000 or more, a county with a population of 3,000,000 or more, the Cook County Forest Preserve, the Chicago Park District, the Metropolitan Water Reclamation District, the Chicago Transit Authority, the Chicago Board of Education, or a housing authority of a municipality with a population of 500,000 or more; provided, however, that the amount deducted from any one salary or wage payment shall not exceed 25% of the net amount of the payment; or (6) made by a housing authority in a municipality with a population of 500,000 or more or a municipality with a population of 500,000 or more to pay a debt owed by the employee to a housing authority in a municipality with a population of 500,000 or more; provided, however, that the amount deducted from any one salary or wage payment shall not exceed 25% of the net amount of the payment. Before the municipality with a population of 500,000 or more, the community college district in a city with a population of 500,000 or more, the Chicago Park District, the Metropolitan Transit Authority, a housing authority in a municipality with a population of 500,000 or more, the Chicago Board of Education, the county with a population of 3,000,000 or more, the Cook County Forest Preserve District, or the Metropolitan Water Reclamation District deducts any amount from any salary or wage of an employee to pay a debt owed to a municipality with a population of 500,000 or more, a county with a population of 3,000,000 or more, the Cook County Forest Preserve District, the Chicago Park District, the Metropolitan Water Reclamation District, the Chicago Transit Authority, the Chicago Board of Education, or a housing authority of a municipality with a population of 500,000 or more under this Section, the municipality, the county, the Cook County Forest Preserve District, the Chicago Park District, the Metropolitan Water Reclamation District, the Chicago Transit Authority, the Chicago Board of Education, or a housing authority of a municipality with a population of 500,000 or more shall certify that (i) the employee has been afforded an opportunity for a hearing to dispute the debt that is due and owing the municipality, the county, the Cook County Forest Preserve District, the Chicago Park District, the Metropolitan Water Reclamation District, the Chicago Transit Authority, the Chicago Board of Education, or a housing authority of a municipality with a population of 500,000 or more and (ii) the employee has received notice of a wage deduction order and has been afforded an opportunity for a hearing to object to the order. Before a housing authority in a municipality with a population of 500,000 or more or a municipality with a population of 500,000 or more, a county with a population of 3,000,000 or more, the Cook County Forest Preserve District, the Chicago Park District, the Metropolitan Water Reclamation District, the Chicago Transit Authority, the Chicago Board of Education, or a housing authority of a municipality with a population of 500,000 or more deducts any amount from any salary or wage of an employee to pay a debt owed to a housing authority in a municipality with a population of 500,000 or more under this Section, the housing authority shall certify that (i) the employee has been afforded an opportunity for a hearing to dispute the debt that is due and owing the housing authority and (ii) the employee has received notice of a wage deduction order and has been afforded an opportunity for a hearing to object to the order. For purposes of this Section, "net amount" means that part of the salary or wage payment remaining after the deduction of any amounts required by law to be deducted and "debt due and owing" means (i) a specified sum of money owed to the municipality, county, the Cook County Forest Preserve District, the Chicago Park District, the Metropolitan Water Reclamation District, the Chicago Transit Authority, the Chicago Board of Education, or housing authority for services, work, or goods, after the period granted for payment has expired, or (ii) a specified sum of money owed to the municipality, county, the Cook County Forest Preserve District, the Chicago Park District, the Metropolitan Water Reclamation District, the Chicago Transit Authority, the Chicago Board of Education or housing authority pursuant to a court order or order of an administrative hearing officer after the exhaustion of, or the failure to exhaust, judicial review; (7) the result of an excess payment made due to, but not limited to, a typographical or mathematical error made by a municipality with a population of less than 500,000 or to collect a debt owed to a municipality with a population of less than 500,000 after notice to the employee and an opportunity to be heard; provided, however, that the amount deducted from any one salary or wage payment shall not exceed 15% of the net amount of the payment. Before the municipality deducts any amount from any salary or wage of an employee to pay a debt owed to the municipality, the municipality shall certify that (i) the employee has been afforded an opportunity for a hearing, conducted by the municipality, to dispute the debt that is due and owing the municipality, and (ii) the employee has received notice of a wage deduction order and has been afforded an opportunity for a hearing, conducted by the municipality, to object to the order. For purposes of this Section, "net amount" means that part of the salary or wage payment remaining after the deduction of any amounts required by law to be deducted and "debt due and owing" means (i) a specified sum of money owed to the municipality for services, work, or goods, after the period granted for payment has expired, or (ii) a specified sum of money owed to the municipality pursuant to a court order or order of an administrative hearing officer after the exhaustion of, or the failure to exhaust, judicial review. Where the legitimacy of any deduction from wages is in dispute, the amount in question may be withheld if the employer notifies the Department of Labor on the date the payment is due in writing of the amount that is being withheld and stating the reasons for which the payment is withheld. Upon such notification the Department of Labor shall conduct an investigation and render a judgment as promptly as possible, and shall complete such investigation within 30 days of receipt of the notification by the employer that wages have been withheld. The employer shall pay the wages due upon order of the Department of Labor within 15 calendar days of issuance of a judgment on the dispute.
The Department shall establish rules to protect the interests of both parties in cases of disputed deductions from wages. Such rules shall include reasonable limitations on the amount of deductions beyond those required by law which may be made during any pay period by any employer.
In case of a dispute over wages, the employer shall pay, without condition and within the time set by this Act, all wages or parts thereof, conceded by him to be due, leaving to the employee all remedies to which he may otherwise be entitled as to any balance claimed. The acceptance by an employee of a disputed paycheck shall not constitute a release as to the balance of his claim and any release or restrictive endorsement required by an employer as a condition to payment shall be a violation of this Act and shall be void.
(Source: P.A. 97-120, eff. 1-1-12.)

(820 ILCS 115/10) (from Ch. 48, par. 39m-10)
Sec. 10. Employers shall notify employees, at the time of hiring, of the rate of pay and of the time and place of payment. Whenever possible, such notification shall be in writing and shall be acknowledged by both parties. Employers shall also notify employees of any changes in the arrangements, specified above, prior to the time of change. Employers shall keep records of names and addresses of all employees and of wages paid each payday, and shall furnish each employee with an itemized statement of deductions made from his wages for each pay period. Every employer shall post and keep posted at each regular place of business in a position easily accessible to all employees one or more notices indicating the regular paydays and the place and time for payment of his employees, and on forms supplied from time to time by the Department of Labor containing a copy or summary of the provisions of this Act.
(Source: P.A. 81-593.)

(820 ILCS 115/11) (from Ch. 48, par. 39m-11)
Sec. 11. It shall be the duty of the Department of Labor to inquire diligently for any violations of this Act, and to institute the actions for penalties herein provided, and to enforce generally the provisions of this Act.
An employee may file a complaint with the Department alleging violations of the Act by submitting a signed, completed wage claim application on the form provided by the Department and by submitting copies of all supporting documentation. Complaints shall be filed within one year after the wages, final compensation, or wage supplements were due.
Applications shall be reviewed by the Department to determine whether there is cause for investigation.
The Department shall have the following powers:
(a) To investigate and attempt equitably to adjust

controversies between employees and employers in respect of wage claims arising under this Act and to that end the Department through the Director of Labor or any other person in the Department of Labor designated by him or her, shall have the power to administer oaths, subpoena and examine witnesses, to issue subpoenas duces tecum requiring the production of such books, papers, records and documents as may be evidence of any matter under inquiry and to examine and inspect the same as may relate to the question in dispute. Service of such subpoenas shall be made by any sheriff or any person. Any court in this State, upon the application of the Department may compel attendance of witnesses, the production of books and papers, and the giving of testimony before the Department by attachment for contempt or in any other way as the production of evidence may be compelled before such court.

(b) To take assignments of wage claims in the name of

the Director of Labor and his or her successors in office and prosecute actions for the collection of wages for persons financially unable to prosecute such claims when in the judgment of the Department such claims are valid and enforceable in the courts. No court costs or any fees for necessary process and proceedings shall be payable in advance by the Department for prosecuting such actions. In the event there is a judgment rendered against the defendant, the court shall assess as part of such judgment the costs of such proceeding. Upon collection of such judgments the Department shall pay from the proceeds of such judgment such costs to such person who is by law entitled to same. The Department may join in a single proceeding any number of wage claims against the same employer but the court shall have discretionary power to order a severance or separate trial for hearings.

(c) To make complaint in any court of competent

jurisdiction of violations of this Act.

(d) In addition to the aforementioned powers, subject

to appropriation, the Department may establish an administrative procedure to adjudicate claims and to issue final and binding administrative decisions on such claims subject to the Administrative Review Law. To establish such a procedure, the Director of Labor or her or his authorized representative may promulgate rules and regulations. The adoption, amendment or rescission of rules and regulations for such a procedure shall be in conformity with the requirements of the Illinois Administrative Procedure Act.

Nothing herein shall be construed to prevent any employee from making complaint or prosecuting his or her own claim for wages. Any employee aggrieved by a violation of this Act or any rule adopted under this Act may file suit in circuit court of Illinois, in the county where the alleged violation occurred or where any employee who is party to the action resides, without regard to exhaustion of any alternative administrative remedies provided in this Act. Actions may be brought by one or more employees for and on behalf of themselves and other employees similarly situated.
Nothing herein shall be construed to limit the authority of the State's attorney of any county to prosecute actions for violation of this Act or to enforce the provisions thereof independently and without specific direction of the Department of Labor.
(Source: P.A. 98-527, eff. 1-1-14.)

(820 ILCS 115/11.5)
Sec. 11.5. Departmental wage recovery; remittance to aggrieved employee.
(a) Upon the recovery of unpaid wages, wage supplements, or final compensation from an employer that has violated this Act, the Department shall conduct a good faith search to find the aggrieved employee. If, after conducting a good faith search for the aggrieved employee, the Department is unable to find the aggrieved employee, the Department shall deposit the amount recovered into the Department of Labor Special State Trust Fund.
(b) An aggrieved employee may make a request to the Department in order to recover unpaid wages, wage supplements, or final compensation that has been deposited into the Department of Labor Special State Trust Fund. The Department shall not require the employee to present a Social Security number or proof of United States citizenship. For the purpose of paying claims under this Section from the Department of Labor Special State Trust Fund to aggrieved employees, the Comptroller shall assign a vendor payment number to the Department. When an aggrieved employee makes a valid request for payment to the Department, the Department shall use the vendor payment number to process payment on behalf of the aggrieved employee.
(c) The Department shall adopt rules for the administration of this Section.
(Source: P.A. 99-762, eff. 1-1-17.)

(820 ILCS 115/12) (from Ch. 48, par. 39m-12)
Sec. 12. The Director of Labor or his authorized representatives shall administer and enforce the provisions of this Act. In order to accomplish the objectives of this Act and to carry out the duties prescribed by this Act, the Director of Labor or his authorized representative shall, within one year from the effective date of this amendatory Act of 1991, promulgate rules and regulations necessary to administer and enforce the provisions of this Act including the procedures that shall be followed for hearings under Section 6 of this Act. The adoption, amendment or rescission of rules and regulations shall be in conformity with the requirements of the Illinois Administrative Procedure Act.
(Source: P.A. 87-349.)

(820 ILCS 115/13) (from Ch. 48, par. 39m-13)
Sec. 13. In addition to an individual who is deemed to be an employer pursuant to Section 2 of this Act, any officers of a corporation or agents of an employer who knowingly permit such employer to violate the provisions of this Act shall be deemed to be the employers of the employees of the corporation.
(Source: P.A. 96-1407, eff. 1-1-11.)

(820 ILCS 115/14) (from Ch. 48, par. 39m-14)
Sec. 14. (a) Any employee not timely paid wages, final compensation, or wage supplements by his or her employer as required by this Act shall be entitled to recover through a claim filed with the Department of Labor or in a civil action, but not both, the amount of any such underpayments and damages of 2% of the amount of any such underpayments for each month following the date of payment during which such underpayments remain unpaid. In a civil action, such employee shall also recover costs and all reasonable attorney's fees.
(a-5) In addition to the remedies provided in subsections (a), (b), and (c) of this Section, any employer or any agent of an employer, who, being able to pay wages, final compensation, or wage supplements and being under a duty to pay, wilfully refuses to pay as provided in this Act, or falsely denies the amount or validity thereof or that the same is due, with intent to secure for himself or other person any underpayment of such indebtedness or with intent to annoy, harass, oppress, hinder, delay or defraud the person to whom such indebtedness is due, upon conviction, is guilty of:
(1) for unpaid wages, final compensation or wage

supplements in the amount of $5,000 or less, a Class B misdemeanor; or

(2) for unpaid wages, final compensation or wage

supplements in the amount of more than $5,000, a Class A misdemeanor.

Each day during which any violation of this Act continues shall constitute a separate and distinct offense.
Any employer or any agent of an employer who violates this Section of the Act a subsequent time within 2 years of a prior criminal conviction under this Section is guilty, upon conviction, of a Class 4 felony.
(b) Any employer who has been demanded or ordered by the Department or ordered by the court to pay wages, final compensation, or wage supplements due an employee shall be required to pay a non-waivable administrative fee to the Department of Labor in the amount of $250 if the amount ordered by the Department as wages owed is $3,000 or less; $500 if the amount ordered by the Department as wages owed is more than $3,000, but less than $10,000; and $1,000 if the amount ordered by the Department as wages owed is $10,000 or more. Any employer who has been so demanded or ordered by the Department or ordered by a court to pay such wages, final compensation, or wage supplements and who fails to seek timely review of such a demand or order as provided for under this Act and who fails to comply within 15 calendar days after such demand or within 35 days of an administrative or court order is entered shall also be liable to pay a penalty to the Department of Labor of 20% of the amount found owing and a penalty to the employee of 1% per calendar day of the amount found owing for each day of delay in paying such wages to the employee. All moneys recovered as fees and civil penalties under this Act, except those owing to the affected employee, shall be deposited into the Wage Theft Enforcement Fund, a special fund which is hereby created in the State treasury. Moneys in the Fund may be used only for enforcement of this Act.
(b-5) Penalties and fees under this Section may be assessed by the Department and recovered in a civil action brought by the Department in any circuit court or in any administrative adjudicative proceeding under this Act. In any such civil action or administrative adjudicative proceeding under this Act, the Department shall be represented by the Attorney General.
(c) Any employer, or any agent of an employer, who discharges or in any other manner discriminates against any employee because that employee has made a complaint to his employer, to the Director of Labor or his authorized representative, in a public hearing, or to a community organization that he or she has not been paid in accordance with the provisions of this Act, or because that employee has caused to be instituted any proceeding under or related to this Act, or because that employee has testified or is about to testify in an investigation or proceeding under this Act, is guilty, upon conviction, of a Class C misdemeanor. An employee who has been unlawfully retaliated against shall be entitled to recover through a claim filed with the Department of Labor or in a civil action, but not both, all legal and equitable relief as may be appropriate. In a civil action, such employee shall also recover costs and all reasonable attorney's fees.
(Source: P.A. 98-527, eff. 1-1-14.)

(820 ILCS 115/14.5)
Sec. 14.5. Payroll cards. An employer using a payroll card to pay an employee's wages shall meet the following requirements:
(1) The employer shall not make receipt of wages by

payroll card a condition of employment or a condition for the receipt of any benefit or other form of remuneration for any employee.

(2) The employer shall not initiate payment of wages

to the employee by electronic fund transfer to a payroll card account unless:

(A) the employer provides the employee with a

clear and conspicuous written disclosure notifying the employee that payment by payroll card is voluntary, listing the other method or methods of payment offered by the employer in accordance with Section 4, and explaining the terms and conditions of the payroll card account option, including:

(i) an itemized list of all fees that may be

deducted from the employee's payroll card account by the employer or payroll card issuer;

(ii) a notice that third parties may assess

transaction fees in addition to the fees assessed by the employee's payroll card issuer; and

(iii) an explanation of how the employee may

obtain, at no cost, the employee's net wages, check the account balance, and request to receive paper or electronic transaction histories, as provided in item (3);

(B) the employer also offers the employee another

method or methods of payment in compliance with Section 4; and

(C) the employer obtains the employee's voluntary

written or electronic consent to receive the wages by payroll card.

(3) A payroll card program offered by the employer

shall provide the employee with:

(A) at least one method of withdrawing the

employee's full net wages from the payroll card once per pay period, but not less than twice per month, at no cost to the employee, at a location readily available to the employee;

(B) at the employee's request, one transaction

history, which the employee may request to receive in paper or electronic form, each month that includes all deposits, withdrawals, deductions, or charges by any entity from or to the employee's payroll card account at no cost to the employee; and

(C) unlimited telephone access to obtain the

payroll card account balance on the payroll card at any time without incurring a fee.

(4) An employer may not use a payroll card program

that charges fees for point of sale transactions, the application, initiation, loading of wages by the employer, or participation in the payroll card program. Fees for account inactivity may be assessed following one year of inactivity. The payroll card program must offer the employee a declined transaction, at no cost to the employee, twice per month. Commercially reasonable fees, limited to cover the costs to process declined transactions, may be assessed on subsequent declined transactions within that particular month.

(5) The payroll card or payroll card account may not

be linked to any form of credit including, but not limited to, overdraft fees or overdraft service fees, a loan against future pay, or a cash advance on future pay or work not yet performed.

(6) An employee paid wages by payroll card may

request to be paid wages by another method of payment provided by the employer in accordance with Section 4. Following the request, the employer shall, within 2 pay periods, begin payment to the employee by the allowable method requested by the employee.

(7) A payroll card program offered by an employer

shall provide the employee with protections from unauthorized use of the payroll card in accordance with State and federal law concerning electronic fund transfers.

(8) The employer's obligations under this Section

shall cease 60 days after the employer-employee relationship has ended and the employee has been paid the employee's full and final wages.

(9) Within 30 days of the termination of the

employer-employee relationship, the employer shall notify the employee that the terms and conditions of the account may change if the employee chooses to continue a relationship with the payroll card issuer.

(Source: P.A. 98-862, eff. 1-1-15.)

(820 ILCS 115/15) (from Ch. 48, par. 39m-15)
Sec. 15. This Act shall be known and may be cited as the Illinois Wage Payment and Collection Act.
(Source: P.A. 78-914.)



820 ILCS 120/ - Sales Representative Act.

(820 ILCS 120/0.01) (from Ch. 48, par. 2250)
Sec. 0.01. Short title. This Act may be cited as the Sales Representative Act.
(Source: P.A. 86-1324.)

(820 ILCS 120/1) (from Ch. 48, par. 2251)
Sec. 1. As used in this Act:
(1) "Commission" means compensation accruing to a sales representative for payment by a principal, the rate of which is expressed as a percentage of the dollar amount of orders or sales or as a percentage of the dollar amount of profits.
(2) When a commission becomes due shall be determined in the following manner:
(A) The terms of the contract between the principal

and salesperson shall control;

(B) If there is no contract, or if the terms of the

contract do not provide when the commission becomes due, or the terms are ambiguous or unclear, the past practice used by the parties shall control;

(C) If neither (A) nor (B) can be used to clearly

ascertain when the commission becomes due, the custom and usage prevalent in this State for the parties' particular industry shall control.

(3) "Principal" means a sole proprietorship, partnership, corporation or other business entity whether or not it has a permanent or fixed place of business in this State and which:
(A) Manufactures, produces, imports, or distributes a

product for sale;

(B) Contracts with a sales representative to solicit

orders for the product; and

(C) Compensates the sales representative, in whole or

in part, by commission.

(4) "Sales representative" means a person who contracts with a principal to solicit orders and who is compensated, in whole or in part, by commission, but shall not include one who places orders or purchases for his own account for resale or one who qualifies as an employee of the principal pursuant to the Illinois Wage Payment and Collection Act.
(Source: P.A. 86-586; 87-948.)

(820 ILCS 120/2) (from Ch. 48, par. 2252)
Sec. 2. All commissions due at the time of termination of a contract between a sales representative and principal shall be paid within 13 days of termination, and commissions that become due after termination shall be paid within 13 days of the date on which such commissions become due. Any provision in any contract between a sales representative and principal purporting to waive any of the provisions of this Act shall be void.
(Source: P.A. 84-627.)

(820 ILCS 120/3) (from Ch. 48, par. 2253)
Sec. 3. A principal who fails to comply with the provisions of Section 2 concerning timely payment or with any contractual provision concerning timely payment of commissions due upon the termination of the contract with the sales representative, shall be liable in a civil action for exemplary damages in an amount which does not exceed 3 times the amount of the commissions owed to the sales representative. Additionally, such principal shall pay the sales representative's reasonable attorney's fees and court costs.
(Source: P.A. 84-627.)



820 ILCS 125/ - Wages of Women and Minors Act.

(820 ILCS 125/0.01) (from Ch. 48, par. 198)
Sec. 0.01. Short title. This Act may be cited as the Wages of Women and Minors Act.
(Source: P.A. 86-1324.)

(820 ILCS 125/1) (from Ch. 48, par. 198.1)
Sec. 1. As used in this Act:
"Department" means the Department of Labor.
"Director" means the Director of the Department of Labor.
"Wage Board" means a board created as provided in this Act.
"Woman" means a female of 18 years or over.
"Minor" means a person under the age of 18 years.
"Occupation" means an industry, trade or business or branch thereof or class of work therein in which women or minors are gainfully employed, but does not include labor on a farm.
"An oppressive and unreasonable wage" means a wage which is both less than the fair and reasonable value of the services rendered and less than sufficient to meet the minimum cost of living necessary for health.
"A fair wage" means a wage fairly and reasonably commensurate with the value of the services or class of service rendered. In establishing a minimum fair wage for any service or class of service under this Act the Department and the wage board without being bound by any technical rules of evidence or procedure (1) may take into account all relevant circumstances affecting the value of the service or class of service rendered, and (2) may be guided by like considerations as would guide a court in a suit for the reasonable value of services rendered where services are rendered at the request of an employer without contract as to the amount of the wage to be paid, and (3) may consider the wages paid in the State for work of like or comparable character by employers who voluntarily maintain minimum fair wage standards.
"A directory order" means an order the nonobservance of which may be published as provided in Section 9 of this Act.
"A mandatory order" means an order the violation of which is subject to the penalties prescribed in paragraph 2 of Section 15 of this Act.
(Source: P.A. 99-758, eff. 1-1-17.)

(820 ILCS 125/2) (from Ch. 48, par. 198.2)
Sec. 2. It is hereby declared to be against public policy for any employer to employ any woman or minor in an occupation in this state at an oppressive and unreasonable wage as defined in section 1 of this act and any contract, agreement or understanding for or in relation to such employment shall be null and void.
(Source: Laws 1945, p. 814.)

(820 ILCS 125/3) (from Ch. 48, par. 198.3)
Sec. 3. The Department shall have full power and authority:
1. To investigate and ascertain the wages of women and minors employed in any occupation in the State;
2. To enter the place of business or employment of any employer of women and minors in any occupation for the purpose of examining and inspecting any and all books, registers, payrolls, and other records of any employer of women or minors that in any way appertain to or have a bearing upon the question of wages of any such women or minors and for the purpose of ascertaining whether the orders of the Department have been and are being complied with; and
3. To require from such employer full and correct statements in writing when the Department deems necessary, of the wages paid to all women and minors in his employment.
(Source: Laws 1945, p. 814.)

(820 ILCS 125/4) (from Ch. 48, par. 198.4)
Sec. 4. The Department shall have the power, and it shall be its duty on the petition of fifty or more residents of any county in which women or minors are employed in any occupation, to make an investigation of the wages being paid to women or minors in an occupation to ascertain whether any substantial number of women or minors in such occupation are receiving oppressive and unreasonable wages. If, on the basis of information in its possession with or without a special investigation, the Department is of the opinion that any substantial number of women or minors in any occupation or occupations are receiving oppressive and unreasonable wages the director shall appoint a wage board to report upon the establishment of minimum fair wage rates for such women or minors in such occupation or occupations.
(Source: Laws 1945, p. 814.)

(820 ILCS 125/5.1) (from Ch. 48, par. 198.5)
Sec. 5.1. Wage board.
1. A wage board shall be composed of not more than 2 representatives of the employers in any occupation or occupations, an equal number of representatives of the employees in such occupation or occupations and of one disinterested person representing the public, who shall be designated as chairman. The director shall appoint the members of such wage board, the representatives of the employers and employees to be selected so far as practicable from nominations submitted by employers and employees in such occupation or occupations. A majority of the members of such wage board shall constitute a quorum and the recommendations or report of such wage board shall require a vote of not less than a majority of all its members. Members of a wage board shall serve without pay, but may be reimbursed for necessary traveling expenses. The Department shall make and establish from time to time rules and regulations governing the selection of a wage board and its mode of procedure not inconsistent with this Act.
2. A wage board shall have power to administer oaths and to require by subpoena the attendance and testimony of witnesses, the production of all books, records, and other evidence relative to any matters under investigation. Such subpoenas shall be signed and issued by a member of the wage board and may be served by any person of full age. Any circuit court upon application of any member of a wage board may, in its discretion, compel the attendance of witnesses and giving of testimony and the production of books, records and other evidence by attachment for contempt or otherwise in the same manner as production of evidence may be compelled before the court. A wage board shall have power to cause depositions of witnesses residing within or without the State to be taken in the manner prescribed for like depositions in civil actions in the circuit court.
3. The Department shall present to a wage board promptly upon its organization all the evidence and information in its possession relating to the wages of women and minor workers in the occupation or occupations for which the wage board was appointed and all other information which the Department deems relevant to the establishment of a minimum fair wage for such women and minors, and shall cause to be brought before the committee any witnesses deemed material. A wage board may summon other witnesses or call upon the Department to furnish additional information to aid it in its deliberation.
4. Within 60 days of its organization a wage board shall submit a report including its recommendations as to minimum fair wage standards for the women or minors in the occupation or occupations the wage standards of which the wage board was appointed to investigate. If its report is not submitted within such time the Department may constitute a new wage board.
5. A wage board may differentiate and classify employments in any occupation according to the nature of the service rendered and recommend appropriate minimum fair rates for different employments. A wage board may also recommend minimum fair wage rates varying with localities if in the judgment of the wage board conditions make such local differentiation proper and do not effect an unreasonable discrimination against any locality.
6. A wage board may recommend a suitable scale of rates for learners and apprentices in any occupation or occupations, which scale of learners' and apprentices' rates may be less than the regular minimum fair wage rates recommended for experienced women or minor workers in such occupation or occupations.
(Source: P.A. 91-357, eff. 7-29-99.)

(820 ILCS 125/6) (from Ch. 48, par. 198.6)
Sec. 6. A report from a wage board shall be submitted to the Department which shall within ten days accept or reject such report. If the report is rejected the Department shall resubmit the matter to the same wage board or to a new wage board with a statement of the reasons for the resubmission. If the report is accepted it shall be published together with such proposed administrative regulations as the Department may deem appropriate to implement or supplement the report of the wage board and to safeguard the minimum fair wage standards to be established, and notice shall be given of a public hearing to be held by the Department not sooner than fifteen nor more than thirty days after such publication at which all persons in favor of or opposed to the recommendations contained in such report or in such proposed regulations may be heard.
(Source: Laws 1945, p. 814.)

(820 ILCS 125/7) (from Ch. 48, par. 198.7)
Sec. 7. Within ten days after such hearing the Department shall approve or disapprove the report of the wage board. If the report is disapproved the Department may resubmit the matter to the same wage board or to a new wage board. If the report is approved the Department shall make a directory order which shall define minimum fair wage rates in the occupation or occupations as recommended in the report of the wage board and which shall include such proposed administrative regulations deemed appropriate to implement or supplement report of the wage board and to safeguard the minimum fair wage standards established. Such administrative regulations may include among other things, regulations defining and governing learners and apprentices, their rates, number, proportion or length of services, piece rates or their relation to time rates, overtime or part time rates, bonuses or special pay for special or extra work, deductions for board, lodging, apparel or other items or services supplied by the employer and other special conditions or circumstances; and in view of the diversities and complexities of different occupations and the dangers of evasion and nullification, the Department may provide in such regulations without departing from the basic minimum rates recommended by the wage board such modifications or reductions of or additions to such rates in or for such special cases or classes of cases as those herein enumerated as the Department may find appropriate to safeguard the basic minimum rates established.
(Source: Laws 1945, p. 814.)

(820 ILCS 125/8) (from Ch. 48, par. 198.8)
Sec. 8. For any occupation for which minimum fair wage rates have been established the Department may cause to be issued to a woman or minor, including a learner or apprentice, whose earning capacity is impaired by age or physical or mental deficiency or injury, a special license authorizing employment at such rates less than such minimum fair wage rates and for such period of time as shall be fixed and stated in the license.
(Source: Laws 1945, p. 814.)

(820 ILCS 125/9) (from Ch. 48, par. 198.9)
Sec. 9. If the Department has reason to believe that any employer is not observing the provisions of any order made by it under section 7 of this act the Department may, on fifteen days' notice summon such employer to appear before it to show cause why the name of such employer should not be published as having failed to observe the provisions of such order. After such hearing and the finding of non-observance, the Department may cause to be published in a newspaper or newspapers circulating within the State of Illinois or in such other manner as may be deemed appropriate, the name of any such employer or employers as having failed in the respects stated to observe the provisions of the directory order. Neither the Department nor any authorized representative thereof, nor any newspaper publisher, proprietor, editor, nor employee thereof shall be liable to an action for damages for publishing the name of any employer as provided for in this Act, unless guilty of some wilful misrepresentation.
(Source: Laws 1945, p. 814.)

(820 ILCS 125/10) (from Ch. 48, par. 198.10)
Sec. 10. If at any time after a directory minimum fair wage order has been in effect for nine months the Department is of the opinion that the persistent non-observance of such order by one or more employers is a threat to the maintenance of fair minimum wage standards in any occupation or occupations, it may give notice of intention to make such order mandatory and of a public hearing to be held not sooner than fifteen nor more than thirty days after such publication at which all persons in favor of or opposed to a mandatory order may be heard. After such hearing, the Department, if it adheres to its opinion, may make the previous directory order or any part thereof mandatory and so publish it.
(Source: Laws 1945, p. 814.)

(820 ILCS 125/11) (from Ch. 48, par. 198.11)
Sec. 11. At any time after a minimum fair wage order has been in effect for one year or more, whether during such period it has been directory or mandatory, the Department may on its own motion and shall on petition of fifty or more residents of any county in which women or minors are employed in any occupation reconsider the minimum fair wage rates set therein and reconvene the same wage board or appoint a new wage board to recommend whether or not the rate or rates contained in such order should be modified. The report of such wage board shall be dealt with in the manner prescribed in sections 6 and 7 of this act provided that if the order under reconsideration has theretofore been made mandatory in whole or in part then the Department in making any new order or confirming any old order shall have power to declare to what extent such order shall be directory and to what extent mandatory.
(Source: Laws 1945, p. 814.)

(820 ILCS 125/12) (from Ch. 48, par. 198.12)
Sec. 12. The Department may at any time and from time to time propose such modifications of or additions to any administrative regulations included in any directory or mandatory order without reference to a wage board, as it may deem appropriate to effectuate the purpose of this act, provided such proposed modifications or additions could legally have been included in the original order, and notice shall be given of a public hearing to be held by the Department not less than fifteen days after such publication at which all persons in favor of or opposed to such proposed modification or additions may be heard. After such hearing the Department may make an order putting into effect such proposed modifications of or additions to the administrative regulations as it deems appropriate, and if the order of which the administrative regulations form a part has theretofore been made mandatory in whole or in part then the Department in making any new order shall have the power to declare to what extent such order shall be directory and to what extent mandatory.
(Source: Laws 1945, p. 814.)

(820 ILCS 125/13) (from Ch. 48, par. 198.13)
Sec. 13. All final administrative decisions of the Department hereunder shall be subject to judicial review pursuant to the provisions of the Administrative Review Law, and all amendments and modifications thereof and the rules adopted pursuant thereto. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
(Source: P.A. 82-783.)

(820 ILCS 125/14) (from Ch. 48, par. 198.14)
Sec. 14. Every employer of women and minor workers shall keep a true and accurate record of the hours worked by each and the wages paid by him to each and shall furnish to the Department upon demand a sworn statement of the same. Such records shall be open to inspection by the Department at any reasonable time. Every employer subject to a minimum fair wage order whether directory or mandatory shall keep a copy of such order posted in a conspicuous place in every room in which women or minors are employed. Employers shall be furnished copies of orders on request without charge.
(Source: Laws 1945, p. 814.)

(820 ILCS 125/15) (from Ch. 48, par. 198.15)
Sec. 15. 1. Any employer and his agent, or the officer or agent of any corporation who discharges or in any other manner discriminates against any employee because such employee has served or is about to serve on a wage board or has testified or is about to testify before any wage board or in any other investigation or proceeding under or related to this act or because such employer believes that said employee may serve on any wage board or may testify before any wage board or in any investigation or proceeding under this act shall be guilty of a petty offense.
2. Any employer or the officer or agent of any corporation who pays or agrees to pay to any woman or minor employee less than the rates applicable to such woman or minor under a mandatory minimum fair wage order shall be guilty of a Class B misdemeanor and each week in any day of which such employee is paid less than the rate applicable to him under a mandatory minimum fair wage order and each employee so paid less shall constitute a separate offense.
3. Any employer or the officer or agent of any corporation who fails to keep the records required under this act or to furnish such records to the Department upon request shall be guilty of a petty offense and each day of such failure to keep the records requested under this act or to furnish same to the Department shall constitute a separate offense.
(Source: P.A. 77-2434.)

(820 ILCS 125/16) (from Ch. 48, par. 198.16)
Sec. 16. If any woman or minor worker is paid by his employer less than the minimum fair wage to which he is entitled under or by virtue of a mandatory minimum fair wage order he may recover in a civil action the full amount of such minimum wage less any amount actually paid to him by the employer together with costs and such reasonable attorney's fees as may be allowed by the court, and any agreement between him and his employer to work for less than such mandatory minimum fair wage shall be no defense to such action. At the request of any woman or minor worker paid less than the minimum wage to which he was entitled under a mandatory order the Department may take an assignment of such wage claim in trust for the assigning employee and may bring any legal action necessary to collect such claim, and the employer shall be required to pay the costs and such reasonable attorney's fees as may be allowed by the court.
(Source: Laws 1945, p. 814.)

(820 ILCS 125/17) (from Ch. 48, par. 198.17)
Sec. 17. If any provision of this act or the application thereof to any person or circumstance, is held invalid the remainder of the act and the application of such provision to other persons or circumstances shall not be affected thereby.
(Source: Laws 1945, p. 814.)



820 ILCS 130/ - Prevailing Wage Act.

(820 ILCS 130/0.01) (from Ch. 48, par. 39s-0.01)
Sec. 0.01. Short title. This Act may be cited as the Prevailing Wage Act.
(Source: P.A. 86-1324.)

(820 ILCS 130/1) (from Ch. 48, par. 39s-1)
Sec. 1. It is the policy of the State of Illinois that a wage of no less than the general prevailing hourly rate as paid for work of a similar character in the locality in which the work is performed, shall be paid to all laborers, workers and mechanics employed by or on behalf of any and all public bodies engaged in public works.
(Source: P.A. 83-443.)

(820 ILCS 130/2) (from Ch. 48, par. 39s-2)
Sec. 2. This Act applies to the wages of laborers, mechanics and other workers employed in any public works, as hereinafter defined, by any public body and to anyone under contracts for public works. This includes any maintenance, repair, assembly, or disassembly work performed on equipment whether owned, leased, or rented.
As used in this Act, unless the context indicates otherwise:
"Public works" means all fixed works constructed or demolished by any public body, or paid for wholly or in part out of public funds. "Public works" as defined herein includes all projects financed in whole or in part with bonds, grants, loans, or other funds made available by or through the State or any of its political subdivisions, including but not limited to: bonds issued under the Industrial Project Revenue Bond Act (Article 11, Division 74 of the Illinois Municipal Code), the Industrial Building Revenue Bond Act, the Illinois Finance Authority Act, the Illinois Sports Facilities Authority Act, or the Build Illinois Bond Act; loans or other funds made available pursuant to the Build Illinois Act; loans or other funds made available pursuant to the Riverfront Development Fund under Section 10-15 of the River Edge Redevelopment Zone Act; or funds from the Fund for Illinois' Future under Section 6z-47 of the State Finance Act, funds for school construction under Section 5 of the General Obligation Bond Act, funds authorized under Section 3 of the School Construction Bond Act, funds for school infrastructure under Section 6z-45 of the State Finance Act, and funds for transportation purposes under Section 4 of the General Obligation Bond Act. "Public works" also includes (i) all projects financed in whole or in part with funds from the Department of Commerce and Economic Opportunity under the Illinois Renewable Fuels Development Program Act for which there is no project labor agreement; (ii) all work performed pursuant to a public private agreement under the Public Private Agreements for the Illiana Expressway Act or the Public-Private Agreements for the South Suburban Airport Act; and (iii) all projects undertaken under a public-private agreement under the Public-Private Partnerships for Transportation Act. "Public works" also includes all projects at leased facility property used for airport purposes under Section 35 of the Local Government Facility Lease Act. "Public works" also includes the construction of a new wind power facility by a business designated as a High Impact Business under Section 5.5(a)(3)(E) of the Illinois Enterprise Zone Act. "Public works" does not include work done directly by any public utility company, whether or not done under public supervision or direction, or paid for wholly or in part out of public funds. "Public works" also includes any corrective action performed pursuant to Title XVI of the Environmental Protection Act for which payment from the Underground Storage Tank Fund is requested. "Public works" does not include projects undertaken by the owner at an owner-occupied single-family residence or at an owner-occupied unit of a multi-family residence. "Public works" does not include work performed for soil and water conservation purposes on agricultural lands, whether or not done under public supervision or paid for wholly or in part out of public funds, done directly by an owner or person who has legal control of those lands.
"Construction" means all work on public works involving laborers, workers or mechanics. This includes any maintenance, repair, assembly, or disassembly work performed on equipment whether owned, leased, or rented.
"Locality" means the county where the physical work upon public works is performed, except (1) that if there is not available in the county a sufficient number of competent skilled laborers, workers and mechanics to construct the public works efficiently and properly, "locality" includes any other county nearest the one in which the work or construction is to be performed and from which such persons may be obtained in sufficient numbers to perform the work and (2) that, with respect to contracts for highway work with the Department of Transportation of this State, "locality" may at the discretion of the Secretary of the Department of Transportation be construed to include two or more adjacent counties from which workers may be accessible for work on such construction.
"Public body" means the State or any officer, board or commission of the State or any political subdivision or department thereof, or any institution supported in whole or in part by public funds, and includes every county, city, town, village, township, school district, irrigation, utility, reclamation improvement or other district and every other political subdivision, district or municipality of the state whether such political subdivision, municipality or district operates under a special charter or not.
The terms "general prevailing rate of hourly wages", "general prevailing rate of wages" or "prevailing rate of wages" when used in this Act mean the hourly cash wages plus annualized fringe benefits for training and apprenticeship programs approved by the U.S. Department of Labor, Bureau of Apprenticeship and Training, health and welfare, insurance, vacations and pensions paid generally, in the locality in which the work is being performed, to employees engaged in work of a similar character on public works.
(Source: P.A. 97-502, eff. 8-23-11; 98-109, eff. 7-25-13; 98-482, eff. 1-1-14; 98-740, eff. 7-16-14; 98-756, eff. 7-16-14.)

(820 ILCS 130/3) (from Ch. 48, par. 39s-3)
Sec. 3. Not less than the general prevailing rate of hourly wages for work of a similar character on public works in the locality in which the work is performed, and not less than the general prevailing rate of hourly wages for legal holiday and overtime work, shall be paid to all laborers, workers and mechanics employed by or on behalf of any public body engaged in the construction or demolition of public works. This includes any maintenance, repair, assembly, or disassembly work performed on equipment whether owned, leased, or rented. Only such laborers, workers and mechanics as are directly employed by contractors or subcontractors in actual construction work on the site of the building or construction job, and laborers, workers and mechanics engaged in the transportation of materials and equipment to or from the site, but not including the transportation by the sellers and suppliers or the manufacture or processing of materials or equipment, in the execution of any contract or contracts for public works with any public body shall be deemed to be employed upon public works. The wage for a tradesman performing maintenance is equivalent to that of a tradesman engaged in construction or demolition.
(Source: P.A. 95-341, eff. 8-21-07; 96-186, eff. 1-1-10.)

(820 ILCS 130/4) (from Ch. 48, par. 39s-4)
Sec. 4. Ascertaining prevailing wage.
(a) The public body awarding any contract for public work or otherwise undertaking any public works, shall ascertain the general prevailing rate of hourly wages in the locality in which the work is to be performed, for each craft or type of worker or mechanic needed to execute the contract, and where the public body performs the work without letting a contract therefor, shall ascertain the prevailing rate of wages on a per hour basis in the locality, and such public body shall specify in the resolution or ordinance and in the call for bids for the contract, that the general prevailing rate of wages in the locality for each craft or type of worker or mechanic needed to execute the contract or perform such work, also the general prevailing rate for legal holiday and overtime work, as ascertained by the public body or by the Department of Labor shall be paid for each craft or type of worker needed to execute the contract or to perform such work, and it shall be mandatory upon the contractor to whom the contract is awarded and upon any subcontractor under him, and where the public body performs the work, upon the public body, to pay not less than the specified rates to all laborers, workers and mechanics employed by them in the execution of the contract or such work; provided, however, that if the public body desires that the Department of Labor ascertain the prevailing rate of wages, it shall notify the Department of Labor to ascertain the general prevailing rate of hourly wages for work under contract, or for work performed by a public body without letting a contract as required in the locality in which the work is to be performed, for each craft or type of worker or mechanic needed to execute the contract or project or work to be performed. Upon such notification the Department of Labor shall ascertain such general prevailing rate of wages, and certify the prevailing wage to such public body.
(a-1) The public body or other entity awarding the contract shall cause to be inserted in the project specifications and the contract a stipulation to the effect that not less than the prevailing rate of wages as found by the public body or Department of Labor or determined by the court on review shall be paid to all laborers, workers and mechanics performing work under the contract.
(a-2) When a public body or other entity covered by this Act has awarded work to a contractor without a public bid, contract or project specification, such public body or other entity shall comply with subsection (a-1) by providing the contractor with written notice on the purchase order related to the work to be done or on a separate document indicating that not less than the prevailing rate of wages as found by the public body or Department of Labor or determined by the court on review shall be paid to all laborers, workers, and mechanics performing work on the project.
(a-3) Where a complaint is made and the Department of Labor determines that a violation occurred, the Department of Labor shall determine if proper written notice under this Section 4 was given. If proper written notice was not provided to the contractor by the public body or other entity, the Department of Labor shall order the public body or other entity to pay any interest, penalties or fines that would have been owed by the contractor if proper written notice were provided. The failure by a public body or other entity to provide written notice does not relieve the contractor of the duty to comply with the prevailing wage rate, nor of the obligation to pay any back wages, as determined under this Act. For the purposes of this subsection, back wages shall be limited to the difference between the actual amount paid and the prevailing rate of wages required to be paid for the project. The failure of a public body or other entity to provide written notice under this Section 4 does not diminish the right of a laborer, worker, or mechanic to the prevailing rate of wages as determined under this Act.
(b) It shall also be mandatory upon the contractor to whom the contract is awarded to insert into each subcontract and into the project specifications for each subcontract a written stipulation to the effect that not less than the prevailing rate of wages shall be paid to all laborers, workers, and mechanics performing work under the contract. It shall also be mandatory upon each subcontractor to cause to be inserted into each lower tiered subcontract and into the project specifications for each lower tiered subcontract a stipulation to the effect that not less than the prevailing rate of wages shall be paid to all laborers, workers, and mechanics performing work under the contract. A contractor or subcontractor who fails to comply with this subsection (b) is in violation of this Act.
(b-1) When a contractor has awarded work to a subcontractor without a contract or contract specification, the contractor shall comply with subsection (b) by providing a subcontractor with a written statement indicating that not less than the prevailing rate of wages shall be paid to all laborers, workers, and mechanics performing work on the project. A contractor or subcontractor who fails to comply with this subsection (b-1) is in violation of this Act.
(b-2) Where a complaint is made and the Department of Labor determines that a violation has occurred, the Department of Labor shall determine if proper written notice under this Section 4 was given. If proper written notice was not provided to the subcontractor by the contractor, the Department of Labor shall order the contractor to pay any interest, penalties, or fines that would have been owed by the subcontractor if proper written notice were provided. The failure by a contractor to provide written notice to a subcontractor does not relieve the subcontractor of the duty to comply with the prevailing wage rate, nor of the obligation to pay any back wages, as determined under this Act. For the purposes of this subsection, back wages shall be limited to the difference between the actual amount paid and the prevailing rate of wages required for the project. However, if proper written notice was not provided to the contractor by the public body or other entity under this Section 4, the Department of Labor shall order the public body or other entity to pay any interest, penalties, or fines that would have been owed by the subcontractor if proper written notice were provided. The failure by a public body or other entity to provide written notice does not relieve the subcontractor of the duty to comply with the prevailing wage rate, nor of the obligation to pay any back wages, as determined under this Act. For the purposes of this subsection, back wages shall be limited to the difference between the actual amount paid and the prevailing rate of wages required for the project. The failure to provide written notice by a public body, other entity, or contractor does not diminish the right of a laborer, worker, or mechanic to the prevailing rate of wages as determined under this Act.
(c) A public body or other entity shall also require in all contractor's and subcontractor's bonds that the contractor or subcontractor include such provision as will guarantee the faithful performance of such prevailing wage clause as provided by contract or other written instrument. All bid specifications shall list the specified rates to all laborers, workers and mechanics in the locality for each craft or type of worker or mechanic needed to execute the contract.
(d) If the Department of Labor revises the prevailing rate of hourly wages to be paid by the public body or other entity, the revised rate shall apply to such contract, and the public body or other entity shall be responsible to notify the contractor and each subcontractor, of the revised rate.
The public body or other entity shall discharge its duty to notify of the revised rates by inserting a written stipulation in all contracts or other written instruments that states the prevailing rate of wages are revised by the Department of Labor and are available on the Department's official website. This shall be deemed to be proper notification of any rate changes under this subsection.
(e) Two or more investigatory hearings under this Section on the issue of establishing a new prevailing wage classification for a particular craft or type of worker shall be consolidated in a single hearing before the Department. Such consolidation shall occur whether each separate investigatory hearing is conducted by a public body or the Department. The party requesting a consolidated investigatory hearing shall have the burden of establishing that there is no existing prevailing wage classification for the particular craft or type of worker in any of the localities under consideration.
(f) It shall be mandatory upon the contractor or construction manager to whom a contract for public works is awarded to post, at a location on the project site of the public works that is easily accessible to the workers engaged on the project, the prevailing wage rates for each craft or type of worker or mechanic needed to execute the contract or project or work to be performed. In lieu of posting on the project site of the public works, a contractor which has a business location where laborers, workers, and mechanics regularly visit may: (1) post in a conspicuous location at that business the current prevailing wage rates for each county in which the contractor is performing work; or (2) provide such laborer, worker, or mechanic engaged on the public works project a written notice indicating the prevailing wage rates for the public works project. A failure to post or provide a prevailing wage rate as required by this Section is a violation of this Act.
(Source: P.A. 96-437, eff. 1-1-10; 97-964, eff. 1-1-13.)

(820 ILCS 130/5) (from Ch. 48, par. 39s-5)
Sec. 5. Certified payroll.
(a) Any contractor and each subcontractor who participates in public works shall:
(1) make and keep, for a period of not less than 3

years from the date of the last payment made before January 1, 2014 (the effective date of Public Act 98-328) and for a period of 5 years from the date of the last payment made on or after January 1, 2014 (the effective date of Public Act 98-328) on a contract or subcontract for public works, records of all laborers, mechanics, and other workers employed by them on the project; the records shall include (i) the worker's name, (ii) the worker's address, (iii) the worker's telephone number when available, (iv) the worker's social security number, (v) the worker's classification or classifications, (vi) the worker's gross and net wages paid in each pay period, (vii) the worker's number of hours worked each day, (viii) the worker's starting and ending times of work each day, (ix) the worker's hourly wage rate, (x) the worker's hourly overtime wage rate, (xi) the worker's hourly fringe benefit rates, (xii) the name and address of each fringe benefit fund, (xiii) the plan sponsor of each fringe benefit, if applicable, and (xiv) the plan administrator of each fringe benefit, if applicable; and

(2) no later than the 15th day of each calendar month

file a certified payroll for the immediately preceding month with the public body in charge of the project. A certified payroll must be filed for only those calendar months during which construction on a public works project has occurred. The certified payroll shall consist of a complete copy of the records identified in paragraph (1) of this subsection (a), but may exclude the starting and ending times of work each day. The certified payroll shall be accompanied by a statement signed by the contractor or subcontractor or an officer, employee, or agent of the contractor or subcontractor which avers that: (i) he or she has examined the certified payroll records required to be submitted by the Act and such records are true and accurate; (ii) the hourly rate paid to each worker is not less than the general prevailing rate of hourly wages required by this Act; and (iii) the contractor or subcontractor is aware that filing a certified payroll that he or she knows to be false is a Class A misdemeanor. A general contractor is not prohibited from relying on the certification of a lower tier subcontractor, provided the general contractor does not knowingly rely upon a subcontractor's false certification. Any contractor or subcontractor subject to this Act and any officer, employee, or agent of such contractor or subcontractor whose duty as such officer, employee, or agent it is to file such certified payroll who willfully fails to file such a certified payroll on or before the date such certified payroll is required by this paragraph to be filed and any person who willfully files a false certified payroll that is false as to any material fact is in violation of this Act and guilty of a Class A misdemeanor. The public body in charge of the project shall keep the records submitted in accordance with this paragraph (2) of subsection (a) before January 1, 2014 (the effective date of Public Act 98-328) for a period of not less than 3 years, and the records submitted in accordance with this paragraph (2) of subsection (a) on or after January 1, 2014 (the effective date of Public Act 98-328) for a period of 5 years, from the date of the last payment for work on a contract or subcontract for public works. The records submitted in accordance with this paragraph (2) of subsection (a) shall be considered public records, except an employee's address, telephone number, and social security number, and made available in accordance with the Freedom of Information Act. The public body shall accept any reasonable submissions by the contractor that meet the requirements of this Section.

A contractor, subcontractor, or public body may retain records required under this Section in paper or electronic format.
(b) Upon 7 business days' notice, the contractor and each subcontractor shall make available for inspection and copying at a location within this State during reasonable hours, the records identified in paragraph (1) of subsection (a) of this Section to the public body in charge of the project, its officers and agents, the Director of Labor and his deputies and agents, and to federal, State, or local law enforcement agencies and prosecutors.
(c) A contractor or subcontractor who remits contributions to fringe benefit funds that are jointly maintained and jointly governed by one or more employers and one or more labor organizations in accordance with the federal Labor Management Relations Act shall make and keep certified payroll records that include the information required under items (i) through (viii) of paragraph (1) of subsection (a) only. However, the information required under items (ix) through (xiv) of paragraph (1) of subsection (a) shall be required for any contractor or subcontractor who remits contributions to a fringe benefit fund that is not jointly maintained and jointly governed by one or more employers and one or more labor organizations in accordance with the federal Labor Management Relations Act.
(Source: P.A. 97-571, eff. 1-1-12; 98-328, eff. 1-1-14; 98-482, eff. 1-1-14; 98-756, eff. 7-16-14.)

(820 ILCS 130/5.1)
Sec. 5.1. Electronic database. Subject to appropriation, the Department shall develop and maintain an electronic database capable of accepting and retaining certified payrolls submitted under this Act. The database shall accept certified payroll forms provided by the Department that are fillable and designed to accept electronic signatures.
(Source: P.A. 98-482, eff. 1-1-14.)

(820 ILCS 130/6) (from Ch. 48, par. 39s-6)
Sec. 6. Any officer, agent or representative of any public body who wilfully violates, or willfully fails to comply with, any of the provisions of this Act, and any contractor or subcontractor, and any officer, employee, or agent thereof, who as such officer, employee, or agent, has a duty to create, keep, maintain, or produce any record or document required by this Act to be created, kept, maintained, or produced who willfully fails to create, keep, maintain, or produce such record or document as or when required by this Act, is guilty of a Class A misdemeanor.
The Department of Labor shall inquire diligently as to any violation of this Act, shall institute actions for penalties herein prescribed, and shall enforce generally the provisions of this Act. The Attorney General shall prosecute such cases upon complaint by the Department or any interested person.
(Source: P.A. 97-571, eff. 1-1-12.)

(820 ILCS 130/7) (from Ch. 48, par. 39s-7)
Sec. 7. The finding of the public body awarding the contract or authorizing the work or the Department of Labor ascertaining and declaring the general prevailing rate of hourly wages shall be final for all purposes of the contract for public work then being considered, unless reviewed under the provisions of this Act. Nothing in this Act, however, shall be construed to prohibit the payment to any laborer, worker or mechanic employed on any public work, as aforesaid, of more than the prevailing rate of wages; provided further that nothing in this Act shall be construed to limit the hours of work which may be performed by any person in any particular period of time.
(Source: P.A. 81-992.)

(820 ILCS 130/8) (from Ch. 48, par. 39s-8)
Sec. 8. In the event the public body authorizing the work or the Department of Labor is unable to ascertain the prevailing rate of wage of any class of work required to be performed under the proposed contract, it is the duty of the Department of Labor where the determination of said prevailing rate has been referred to it to so notify the public body authorizing the proposed work, and it is the duty of the public body in either case to state the fact of inability to ascertain said prevailing rate in its resolution, ordinance or notice for bids in which event the clause specifying the prevailing wage as to such class of work may be excluded from the contract unless such wage may be determined by the court on appeal as provided by this Act.
(Source: Laws 1957, p. 2662.)

(820 ILCS 130/9) (from Ch. 48, par. 39s-9)
(Text of Section from P.A. 100-2)
Sec. 9. To effectuate the purpose and policy of this Act each public body shall, during the month of June of each calendar year, investigate and ascertain the prevailing rate of wages as defined in this Act and publicly post or keep available for inspection by any interested party in the main office of such public body its determination of such prevailing rate of wage and shall promptly file, no later than July 15 of each year, a certified copy thereof in the office of the Illinois Department of Labor.
The Department of Labor shall during the month of June of each calendar year, investigate and ascertain the prevailing rate of wages for each county in the State. If a public body does not investigate and ascertain the prevailing rate of wages during the month of June as required by the previous paragraph, then the prevailing rate of wages for that public body shall be the rate as determined by the Department under this paragraph for the county in which such public body is located. The Department shall publish on its official website a prevailing wage schedule for each county in the State, no later than August 15 of each year, based on the prevailing rate of wages investigated and ascertained by the Department during the month of June. Nothing prohibits the Department from publishing prevailing wage rates more than once per year.
Where the Department of Labor ascertains the prevailing rate of wages, it is the duty of the Department of Labor within 30 days after receiving a notice from the public body authorizing the proposed work, to conduct an investigation to ascertain the prevailing rate of wages as defined in this Act and such investigation shall be conducted in the locality in which the work is to be performed. The Department of Labor shall send a certified copy of its findings to the public body authorizing the work and keep a record of its findings available for inspection by any interested party in the office of the Department of Labor at Springfield.
The public body except for the Department of Transportation with respect to highway contracts shall within 30 days after filing with the Department of Labor, or the Department of Labor shall within 30 days after filing with such public body, publish in a newspaper of general circulation within the area that the determination is effective, a notice of its determination and shall promptly mail a copy of its determination to any employer, and to any association of employers and to any person or association of employees who have filed their names and addresses, requesting copies of any determination stating the particular rates and the particular class of workers whose wages will be affected by such rates.
At any time within 30 days after the Department of Labor has published on its official web site a prevailing wage schedule, any person affected thereby may object in writing to the determination or such part thereof as they may deem objectionable by filing a written notice with the public body or Department of Labor, whichever has made such determination, stating the specified grounds of the objection. It shall thereafter be the duty of the public body or Department of Labor to set a date for a hearing on the objection after giving written notice to the objectors at least 10 days before the date of the hearing and said notice shall state the time and place of such hearing. Such hearing by a public body shall be held within 45 days after the objection is filed, and shall not be postponed or reset for a later date except upon the consent, in writing, of all the objectors and the public body. If such hearing is not held by the public body within the time herein specified, the Department of Labor may, upon request of the objectors, conduct the hearing on behalf of the public body.
The public body or Department of Labor, whichever has made such determination, is authorized in its discretion to hear each written objection filed separately or consolidate for hearing any one or more written objections filed with them. At such hearing the public body or Department of Labor shall introduce in evidence the investigation it instituted which formed the basis of its determination, and the public body or Department of Labor, or any interested objectors may thereafter introduce such evidence as is material to the issue. Thereafter, the public body or Department of Labor, must rule upon the written objection and make such final determination as it believes the evidence warrants, and promptly file a certified copy of its final determination with such public body, and serve a copy by personal service or registered mail on all parties to the proceedings. The final determination by the Department of Labor or a public body shall be rendered within 30 days after the conclusion of the hearing.
If proceedings to review judicially the final determination of the public body or Department of Labor are not instituted as hereafter provided, such determination shall be final and binding.
The provisions of the Administrative Review Law, and all amendments and modifications thereof, and the rules adopted pursuant thereto, shall apply to and govern all proceedings for the judicial review of final administrative decisions of any public body or the Department of Labor hereunder. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
Appeals from all final orders and judgments entered by the court in review of the final administrative decision of the public body or Department of Labor, may be taken by any party to the action.
Any proceeding in any court affecting a determination of the Department of Labor or public body shall have priority in hearing and determination over all other civil proceedings pending in said court, except election contests.
In all reviews or appeals under this Act, it shall be the duty of the Attorney General to represent the Department of Labor, and defend its determination. The Attorney General shall not represent any public body, except the State, in any such review or appeal.
(Source: P.A. 100-2, eff. 6-16-17.)

(Text of Section from P.A. 100-154)
Sec. 9. To effectuate the purpose and policy of this Act each public body shall, during the month of June of each calendar year, investigate and ascertain the prevailing rate of wages as defined in this Act and publicly post or keep available for inspection by any interested party in the main office of such public body its determination of such prevailing rate of wage and shall promptly file, no later than July 15 of each year, a certified copy thereof in the office of the Illinois Department of Labor.
The Department of Labor shall during the month of June of each calendar year, investigate and ascertain the prevailing rate of wages for each county in the State. If a public body does not investigate and ascertain the prevailing rate of wages during the month of June as required by the previous paragraph, then the prevailing rate of wages for that public body shall be the rate as determined by the Department under this paragraph for the county in which such public body is located.
Where the Department of Labor ascertains the prevailing rate of wages, it is the duty of the Department of Labor within 30 days after receiving a notice from the public body authorizing the proposed work, to conduct an investigation to ascertain the prevailing rate of wages as defined in this Act and such investigation shall be conducted in the locality in which the work is to be performed. The Department of Labor shall send a certified copy of its findings to the public body authorizing the work and keep a record of its findings available for inspection by any interested party in the office of the Department of Labor at Springfield.
The public body except for the Department of Transportation with respect to highway contracts shall within 30 days after filing with the Department of Labor, or the Department of Labor shall within 30 days after filing with such public body, publish in a newspaper of general circulation within the area that the determination is effective, a notice of its determination and shall promptly mail a copy of its determination to any employer, and to any association of employers and to any person or association of employees who have filed their names and addresses, requesting copies of any determination stating the particular rates and the particular class of workers whose wages will be affected by such rates. If the Department of Labor ascertains the prevailing rate of wages for a public body, the public body may satisfy the newspaper publication requirement in this paragraph by posting on the public body's website a notice of its determination with a hyperlink to the prevailing wage schedule for that locality that is published on the official website of the Department of Labor.
At any time within 30 days after the Department of Labor has published on its official web site a prevailing wage schedule, any person affected thereby may object in writing to the determination or such part thereof as they may deem objectionable by filing a written notice with the public body or Department of Labor, whichever has made such determination, stating the specified grounds of the objection. It shall thereafter be the duty of the public body or Department of Labor to set a date for a hearing on the objection after giving written notice to the objectors at least 10 days before the date of the hearing and said notice shall state the time and place of such hearing. Such hearing by a public body shall be held within 45 days after the objection is filed, and shall not be postponed or reset for a later date except upon the consent, in writing, of all the objectors and the public body. If such hearing is not held by the public body within the time herein specified, the Department of Labor may, upon request of the objectors, conduct the hearing on behalf of the public body.
The public body or Department of Labor, whichever has made such determination, is authorized in its discretion to hear each written objection filed separately or consolidate for hearing any one or more written objections filed with them. At such hearing the public body or Department of Labor shall introduce in evidence the investigation it instituted which formed the basis of its determination, and the public body or Department of Labor, or any interested objectors may thereafter introduce such evidence as is material to the issue. Thereafter, the public body or Department of Labor, must rule upon the written objection and make such final determination as it believes the evidence warrants, and promptly file a certified copy of its final determination with such public body, and serve a copy by personal service or registered mail on all parties to the proceedings. The final determination by the Department of Labor or a public body shall be rendered within 30 days after the conclusion of the hearing.
If proceedings to review judicially the final determination of the public body or Department of Labor are not instituted as hereafter provided, such determination shall be final and binding.
The provisions of the Administrative Review Law, and all amendments and modifications thereof, and the rules adopted pursuant thereto, shall apply to and govern all proceedings for the judicial review of final administrative decisions of any public body or the Department of Labor hereunder. The term "administrative decision" is defined as in Section 3-101 of the Code of Civil Procedure.
Appeals from all final orders and judgments entered by the court in review of the final administrative decision of the public body or Department of Labor, may be taken by any party to the action.
Any proceeding in any court affecting a determination of the Department of Labor or public body shall have priority in hearing and determination over all other civil proceedings pending in said court, except election contests.
In all reviews or appeals under this Act, it shall be the duty of the Attorney General to represent the Department of Labor, and defend its determination. The Attorney General shall not represent any public body, except the State, in any such review or appeal.
(Source: P.A. 100-154, eff. 8-18-17.)

(820 ILCS 130/10) (from Ch. 48, par. 39s-10)
Sec. 10. The presiding officer of the public body, or his or her authorized representative and the Director of the Department of Labor, or his or her authorized representative may interview workers, administer oaths, take or cause to be taken the depositions of witnesses, and require by subpoena the attendance and testimony of witnesses, and the production of all books, records, and other evidence relative to the matter under investigation or hearing. Such subpoena shall be signed and issued by such presiding officer or his or her authorized representative, or the Director or his or her authorized representative.
Upon request by the Director of Labor or his or her deputies or agents, records shall be copied and submitted for evidence at no cost to the Department of Labor. Every employer upon request shall furnish to the Director or his or her authorized representative, on demand, a sworn statement of the accuracy of the records. Any employer who refuses to furnish a sworn statement of the records is in violation of this Act.
In case of failure of any person to comply with any subpoena lawfully issued under this section or on the refusal of any witness to produce evidence or to testify to any matter regarding which he or she may be lawfully interrogated, it is the duty of any circuit court, upon application of such presiding officer or his or her authorized representative, or the Director or his or her authorized representative, to compel obedience by proceedings for contempt, as in the case of disobedience of the requirements of a subpoena issued by such court or a refusal to testify therein. Such presiding officer and the Director may certify to official acts.
(Source: P.A. 93-38, eff. 6-1-04.)

(820 ILCS 130/11) (from Ch. 48, par. 39s-11)
Sec. 11. No public works project shall be instituted unless the provisions of this Act have been complied with. The provisions of this Act shall not be applicable to Federal construction projects which require a prevailing wage determination by the United States Secretary of Labor. The Illinois Department of Labor represented by the Attorney General is empowered to sue for injunctive relief against the awarding of any contract or the continuation of work under any contract for public works at a time when the prevailing wage prerequisites have not been met. Any contract for public works awarded at a time when the prevailing wage prerequisites had not been met shall be void as against public policy and the contractor is prohibited from recovering any damages for the voiding of the contract or pursuant to the terms of the contract. The contractor is limited to a claim for amounts actually paid for labor and materials supplied to the public body. Where objections to a determination of the prevailing rate of wages or a court action relative thereto is pending, the public body shall not continue work on the project unless sufficient funds are available to pay increased wages if such are finally determined or unless the Department of Labor certifies such determination of the prevailing rate of wages as correct.
Any laborer, worker or mechanic employed by the contractor or by any sub-contractor under him who is paid for his services in a sum less than the stipulated rates for work done under such contract, shall have a right of action for whatever difference there may be between the amount so paid, and the rates provided by the contract together with costs and such reasonable attorney's fees as shall be allowed by the court. Such contractor or subcontractor shall also be liable to the Department of Labor for 20% of such underpayments and shall be additionally liable to the laborer, worker or mechanic for punitive damages in the amount of 2% of the amount of any such penalty to the State for underpayments for each month following the date of payment during which such underpayments remain unpaid. Where a second or subsequent action to recover underpayments is brought against a contractor or subcontractor and the contractor or subcontractor is found liable for underpayments to any laborer, worker, or mechanic, the contractor or subcontractor shall also be liable to the Department of Labor for 50% of the underpayments payable as a result of the second or subsequent action, and shall be additionally liable for 5% of the amount of any such penalty to the State for underpayments for each month following the date of payment during which the underpayments remain unpaid. The Department shall also have a right of action on behalf of any individual who has a right of action under this Section. An action brought to recover same shall be deemed to be a suit for wages, and any and all judgments entered therein shall have the same force and effect as other judgments for wages. The action shall be brought within 5 years from the date of the failure to pay the wages or compensation. At the request of any laborer, workman or mechanic employed by the contractor or by any subcontractor under him who is paid less than the prevailing wage rate required by this Act, the Department of Labor may take an assignment of such wage claim in trust for the assigning laborer, workman or mechanic and may bring any legal action necessary to collect such claim, and the contractor or subcontractor shall be required to pay the costs incurred in collecting such claim.
(Source: P.A. 98-328, eff. 1-1-14.)

(820 ILCS 130/11a) (from Ch. 48, par. 39s-11a)
Sec. 11a. The Director of the Department of Labor shall publish in the Illinois Register no less often than once each calendar quarter a list of contractors or subcontractors found to have disregarded their obligations to employees under this Act. The Department of Labor shall determine the contractors or subcontractors who, on 2 separate occasions within 5 years, have been determined to have violated the provisions of this Act. Upon such determination the Department shall notify the violating contractor or subcontractor. Such contractor or subcontractor shall then have 10 working days to request a hearing by the Department on the alleged violations. Failure to respond within the 10 working day period shall result in automatic and immediate placement and publication on the list. If the contractor or subcontractor requests a hearing within the 10 working day period, the Director shall set a hearing on the alleged violations. Such hearing shall take place no later than 45 calendar days after the receipt by the Department of Labor of the request for a hearing. The Department of Labor is empowered to promulgate, adopt, amend and rescind rules and regulations to govern the hearing procedure. No contract shall be awarded to a contractor or subcontractor appearing on the list, or to any firm, corporation, partnership or association in which such contractor or subcontractor has an interest until 4 years have elapsed from the date of publication of the list containing the name of such contractor or subcontractor.
A contractor or subcontractor convicted or found guilty under Section 5 or 6 of this Act shall be subject to an automatic and immediate debarment, thereafter prohibited from participating in any public works project for 4 years, with no right to a hearing.
(Source: P.A. 97-571, eff. 1-1-12.)

(820 ILCS 130/11b)
Sec. 11b. Discharge or discipline of "whistle blowers" prohibited.
(a) No person shall discharge, discipline, or in any other way discriminate against, or cause to be discharged, disciplined, or discriminated against, any employee or any authorized representative of employees by reason of the fact that the employee or representative has filed, instituted, or caused to be filed or instituted any proceeding under this Act, or has testified or is about to testify in any proceeding resulting from the administration or enforcement of this Act, or offers any evidence of any violation of this Act.
(b) Any employee or a representative of employees who believes that he has been discharged, disciplined, or otherwise discriminated against by any person in violation of subsection (a) of this Section may, within 30 days after the alleged violation occurs, apply to the Director of Labor for a review of the discharge, discipline, or alleged discrimination. A copy of the application shall be sent to the person who allegedly committed the violation, who shall be the respondent. Upon receipt of an application, the Director shall cause such investigation to be made as he or she deems appropriate. The investigation shall provide an opportunity for a public hearing at the request of any party to the review to enable the parties to present information relating to the alleged violation. The parties shall be given written notice of the time and place of the hearing at least 5 days before the hearing. Upon receiving the report of the investigation, the Director shall make findings of fact. If the Director finds that a violation did occur, he or she shall issue a decision incorporating his or her findings and requiring the party committing the violation to take such affirmative action to abate the violation as the Director deems appropriate, including, but not limited to, the rehiring or reinstatement of the employee or representative of employees to his or her former position and compensating him or her for the time he or she was unemployed. The party committing the violation shall also be liable to the Department of Labor for a penalty of $5,000 for each violation of this Section. If the Director finds that there was no violation, he or she shall issue an order denying the application. An order issued by the Director under this Section shall be subject to judicial review under the Administrative Review Law.
(c) The Director shall adopt rules implementing this Section in accordance with the Illinois Administrative Procedure Act.
(Source: P.A. 94-488, eff. 1-1-06.)

(820 ILCS 130/12) (from Ch. 48, par. 39s-12)
Sec. 12. If any section, sentence, clause or part of this act, is for any reason held to be unconstitutional, such decision shall not affect the remaining portions of this act. The General Assembly hereby declares that it would have passed this Act, and each section, sentence, clause, or part thereof, irrespective of the fact that one or more sections, sentences, clauses, or parts might be declared unconstitutional.
(Source: Laws 1941, vol. 1, p. 703.)



820 ILCS 135/ - Burial Rights Act.

(820 ILCS 135/0.01) (from Ch. 21, par. 100)
Sec. 0.01. Short title. This Act may be cited as the Burial Rights Act.
(Source: P.A. 86-1324; 87-1174.)

(820 ILCS 135/1) (from Ch. 21, par. 101)
Sec. 1. (a) Every contract, agreement or understanding between a cemetery authority and a cemetery workers' association which totally prohibits burials of human remains on Sundays or legal holidays shall be deemed to be void as against public policy and wholly unenforceable.
(b) Nothing in this Section shall prohibit a cemetery authority and a cemetery workers' association from entering into a contract, agreement or understanding which limits Sunday or holiday burials of human remains to decedents who were members of religious sects whose tenets or beliefs require burials within a specified period of time and whose deaths occurred at such times as to necessitate Sunday or holiday burials. Such contract, agreement or understanding may provide that a funeral director notify the cemetery authority within a reasonable time when a Sunday or holiday burial is necessitated by reason of the decedent's religious tenets or beliefs.
(c) It shall be unlawful for any person to restrain, prohibit or interfere with the burial of a decedent whose time of death and religious tenets or beliefs necessitate burial on a Sunday or legal holiday.
(d) A violation of this Section is a Class A misdemeanor.
(e) For the purposes of this Act, "cemetery authority" shall have the meaning ascribed to it in Section 2 of the Cemetery Care Act or the Cemetery Oversight Act, whichever is applicable; and "cemetery workers' association" means an organization of workers who are employed by cemetery authorities to perform the task of burying human remains or transporting remains to cemeteries or other places of interment, and who join together for collective bargaining purposes or to negotiate terms and conditions of employment.
(Source: P.A. 96-863, eff. 3-1-10.)

(820 ILCS 135/2) (from Ch. 21, par. 102)
Sec. 2. Any person aggrieved by any conduct of a cemetery authority or cemetery workers' association which is prohibited by Section 1 may maintain an action in the circuit court of the county in which the violation occurred to enjoin any conduct in violation of that Section. The circuit court may enter an expedited order or temporary restraining order without notice and hearing to protect the rights of persons aggrieved by such conduct in violation of Section 1 of this Act.
(Source: P.A. 83-384.)

(820 ILCS 135/2.1) (from Ch. 21, par. 102.1)
Sec. 2.1. Access to Interment Rights.
(a) If the owner of an interment right in a cemetery or his or her legatees, executor or administrator desires to use that interment right for interment purposes, necessitated by the decedent's membership in a religious sect whose tenets and beliefs require burial within a specified period of time, and a labor dispute has resulted in a disruption of normal interment services at that cemetery, the owner of the interment right or his or her heirs and legatees, executor or administrator may arrange for the performance of the interment by notifying the cemetery authority and designating individuals to perform the interment; provided that such interment and all related work necessary to perform the interment is performed at the direction and under the supervision of the cemetery authority's management personnel and from a pool of workers established pursuant to an agreement between the cemetery authority and the appropriate labor union. An agreement establishing such pool of workers to provide for the religiously required interments as set forth in this Section shall be negotiated and entered into within 120 days of the effective date of this amendatory Act of 1992.
(b) In the event of a violation of this Section, a court shall enter an injunction granting appropriate relief, including, in the case of a willful violation, an award of attorney's fees and the imposition of a fine not to exceed $1,000 for each interment which is found to have been delayed in violation of this Section. The failure of a cemetery authority or a labor union to negotiate in good faith to establish a pool of workers as provided in subsection (a) constitutes a willful violation of this Section for purposes of this subsection (b), but only if the failure to negotiate in good faith results in the delay of a religiously required interment in violation of this Section.
(c) The circuit court shall give priority to a proceeding brought pursuant to this Section over other civil matters.
(Source: P.A. 87-1174.)

(820 ILCS 135/2.2) (from Ch. 21, par. 102.2)
Sec. 2.2. Application of this Act. The sanctions and court proceedings under Section 2.1 of this Act are intended, as a matter of public policy, to apply only to burials required in a timely manner consistent with religious tenets and beliefs, and not to the labor dispute that would continue on beyond the limited scope of religiously required burials.
(Source: P.A. 87-1174.)

(820 ILCS 135/2.3)
Sec. 2.3. Sections of cemeteries. No provision of any law of this State may be construed to prohibit a cemetery authority from reserving, in a cemetery not owned by a religious organization or institution, a section of interment rights, entombment rights, or inurnment rights for sale exclusively to persons of a particular religion, unless membership in the religion is restricted on account of race, color, or national origin. As used in this Section, "interment rights", "entombment rights", and "inurnment rights" have the meanings ascribed to those terms in the Cemetery Care Act or the Cemetery Oversight Act, whichever is applicable.
(Source: P.A. 96-863, eff. 3-1-10.)

(820 ILCS 135/3) (from Ch. 21, par. 103)
Sec. 3. (a) It is declared to be the public policy of this State pursuant to paragraphs (h) and (i) of Section 6 of Article VII of the Illinois Constitution that the prohibitions and restrictions contained in this Act shall be applicable in all counties and municipalities of this State, including home rule units. No county or municipality, including a home rule unit shall adopt any ordinance which abrogates any provision of this Act.
(b) A county or municipality may adopt an ordinance requiring that a funeral director notify a cemetery authority within a specified period of time to make arrangements for a burial on a Sunday or legal holiday necessitated by the decedent's religious beliefs or tenets.
(c) If a permit is required for the burial of a human body in a county of 3,000,000 or more population, the corporate authorities of the municipality or the county board shall insure that such permit will be issued for the burial of a decedent whose time of death and religious tenets or beliefs necessitate a Sunday or holiday burial.
(Source: P.A. 83-384.)

(820 ILCS 135/3.1) (from Ch. 21, par. 103.1)
Sec. 3.1. Severability. The provisions of this Act are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 87-1174.)



820 ILCS 140/ - One Day Rest In Seven Act.

(820 ILCS 140/1) (from Ch. 48, par. 8a)
Sec. 1. The words and phrases mentioned in this section, as used in this Act, and in proceedings pursuant hereto shall, unless the same be inconsistent with the context, be construed as follows:
"Employer" shall mean a person, partnership, joint stock company or corporation, which employs any person to work, labor or exercise skill in connection with the operation of any business, industry, vocation or occupation.
(Source: P.A. 78-917.)

(820 ILCS 140/2) (from Ch. 48, par. 8b)
Sec. 2. Hours and days of rest in every calendar week.
(a) Every employer shall allow every employee except those specified in this Section at least twenty-four consecutive hours of rest in every calendar week in addition to the regular period of rest allowed at the close of each working day.
A person employed as a domestic worker, as defined in Section 10 of the Domestic Workers' Bill of Rights Act, shall be allowed at least 24 consecutive hours of rest in every calendar week. This subsection (a) does not prohibit a domestic worker from voluntarily agreeing to work on such day of rest required by this subsection (a) if the worker is compensated at the overtime rate for all hours worked on such day of rest. The day of rest authorized under this subsection (a) should, whenever possible, coincide with the traditional day reserved by the domestic worker for religious worship.
(b) Subsection (a) does not apply to the following:
(1) Part-time employees whose total work hours for

one employer during a calendar week do not exceed 20; and

(2) Employees needed in case of breakdown of

machinery or equipment or other emergency requiring the immediate services of experienced and competent labor to prevent injury to person, damage to property, or suspension of necessary operation; and

(3) Employees employed in agriculture or coal mining;

and

(4) Employees engaged in the occupation of canning

and processing perishable agricultural products, if such employees are employed by an employer in such occupation on a seasonal basis and for not more than 20 weeks during any calendar year or 12 month period; and

(5) Employees employed as watchmen or security

guards; and

(6) Employees who are employed in a bonafide

executive, administrative, or professional capacity or in the capacity of an outside salesman, as defined in Section 12 (a) (1) of the federal Fair Labor Standards Act, as amended, and those employed as supervisors as defined in Section 2 (11) of the National Labor Relations Act, as amended; and

(7) Employees who are employed as crew members of any

uninspected towing vessel, as defined by Section 2101(40) of Title 46 of the United States Code, operating in any navigable waters in or along the boundaries of the State of Illinois.

(Source: P.A. 99-758, eff. 1-1-17.)

(820 ILCS 140/3) (from Ch. 48, par. 8c)
Sec. 3. Every employer shall permit its employees who are to work for 7 1/2 continuous hours or longer, except those specified in this Section, at least 20 minutes for a meal period beginning no later than 5 hours after the start of the work period.
This Section does not apply to employees for whom meal periods are established through the collective bargaining process.
This Section does not apply to employees who monitor individuals with developmental disabilities or mental illness, or both, and who, in the course of those duties, are required to be on call during an entire 8 hour work period; however, those employees shall be allowed to eat a meal during the 8 hour work period while continuing to monitor those individuals.
(Source: P.A. 88-73.)

(820 ILCS 140/3.1)
Sec. 3.1. Hotel room attendants.
(a) As used in this Section, "hotel room attendant" means a person who cleans or puts in order guest rooms in a hotel or other establishment licensed for transient occupancy.
(b) This Section applies only to hotels and other establishments licensed for transient occupancy that are located in a county with a population greater than 3,000,000.
(c) Notwithstanding any other provision of law, every hotel room attendant shall receive a minimum of 2 15-minute paid rest breaks and one 30-minute meal period in each workday on which the hotel room attendant works at least 7 hours. An employer may not require any hotel room attendant to work during a break period.
(d) Every employer of hotel room attendants shall make available at all times a room on the employer's premises with adequate seating and tables for the purpose of allowing hotel room attendants to enjoy break periods in a clean and comfortable environment. The room shall have clean drinking water provided without charge.
(e) Each employer of hotel room attendants shall keep a complete and accurate record of the break periods of its hotel room attendants.
(f) An employer who violates this Section shall pay to the hotel room attendant 3 times the hotel room attendant's regular hourly rate of pay for each workday during which the required breaks were not provided.
(g) It is unlawful for any employer or an employer's agent or representative to take any action against any person in retaliation for the exercise of rights under this Section. In any civil proceeding brought under this subsection (g), if the plaintiff establishes that he or she was employed by the defendant, exercised rights under this Section, or alleged in good faith that the defendant was not complying with this Section, and was thereafter terminated, demoted, or otherwise penalized by the defendant, then a rebuttable presumption shall arise that the defendant's action was taken in retaliation for the exercise of rights established by this Section. To rebut the presumption, the defendant must prove that the sole reason for the termination, demotion, or penalty was a legitimate business reason.
(h) In addition to the remedies provided in Sections 6 and 7, a person claiming violation of this Section shall be entitled to all remedies available under law or in equity, including but not limited to damages, back pay, reinstatement, or injunctive relief. Any person terminated in violation of this Section shall recover treble his or her lost normal daily compensation and fringe benefits, together with interest thereon, and any consequential damages suffered by the employee. The court shall award reasonable attorney's fees and costs to a prevailing plaintiff in an enforcement action under this Section.
(Source: P.A. 96-328, eff. 8-11-09.)

(820 ILCS 140/4) (from Ch. 48, par. 8d)
Sec. 4. Before operating on the first day of the week, which is commonly known as Sunday, every employer shall post in a conspicuous place on the premises, a schedule containing a list of his employees who are required or allowed to work on Sunday, and designating the day of rest for each. Anything in this Act to the contrary notwithstanding, no employee shall be required to work on the day of rest so designated for him.
(Source: P.A. 80-1294.)

(820 ILCS 140/5) (from Ch. 48, par. 8e)
Sec. 5.
Every employer shall keep a time book showing the names and addresses of all employees and the hours worked by each of them on each day, and such time book shall be open to inspection at all reasonable hours by the Director of Labor.
(Source: P.A. 78-917.)

(820 ILCS 140/6) (from Ch. 48, par. 8f)
Sec. 6. The Director of Labor shall be charged with the duty of enforcing the provisions of this Act and prosecuting all violations thereof and may make, promulgate and enforce such reasonable rules and regulations relating to the administration and enforcement of the provisions of this Act as may be deemed expedient. The violation of any rule or regulations so prescribed shall be deemed a violation of the Act.
(Source: P.A. 80-1294.)

(820 ILCS 140/7) (from Ch. 48, par. 8g)
Sec. 7.
Any employer who violates any of the provisions of this Act, shall be guilty of a petty offense, and shall be fined for each offense in a sum of not less than $25 nor more than $100.
(Source: P.A. 77-2418.)

(820 ILCS 140/8) (from Ch. 48, par. 8h)
Sec. 8. The Director of Labor shall grant permits authorizing the employment of persons on days of rest designated pursuant to Section 4 of this Act. Such permits shall not authorize the employment of persons for 7 days a week for more than 8 weeks in any one year, unless the Director finds that the necessity for employment of persons on their designated day of rest cannot be remedied by increasing the number of employees or by adjusting production schedules. The Director of Labor shall give due consideration to business necessity and economic viability in granting such permits.
(Source: P.A. 80-1294.)

(820 ILCS 140/9) (from Ch. 48, par. 8i)
Sec. 9. Short title. This Act may be cited as the One Day Rest In Seven Act.
(Source: P.A. 86-1324)



820 ILCS 145/ - Eight Hour Work Day Act.

(820 ILCS 145/0.01) (from Ch. 48, par. 0.01)
Sec. 0.01. Short title. This Act may be cited as the Eight Hour Work Day Act.
(Source: P.A. 86-1324.)

(820 ILCS 145/1) (from Ch. 48, par. 1)
Sec. 1. On and after the first day of May, 1867, eight hours of labor between the rising and the setting of the sun, in all mechanical trades, arts and employments, and other cases of labor and service by the day, except farm employments, shall constitute and be a legal day's work, where there is no special contract or agreement to the contrary.
(Source: Laws 1867, p. 101.)

(820 ILCS 145/2) (from Ch. 48, par. 2)
Sec. 2. This act shall not apply to or in any way affect labor or service by the year, month or week; nor shall any person be prevented by anything herein contained from working as many hours over time or extra hours as he or she may agree, and shall not, in any sense, be held to apply to farm labor.
(Source: Laws 1867, p. 101.)



820 ILCS 147/ - School Visitation Rights Act.

(820 ILCS 147/1)
Sec. 1. This Act may be cited as the School Visitation Rights Act.
(Source: P.A. 87-1240.)

(820 ILCS 147/5)
Sec. 5. Policy. The General Assembly of the State of Illinois finds that the basis of a strong economy is an educational system reliant upon parental involvement. The intent of this Act is to permit employed parents and guardians who are unable to meet with educators because of a work conflict the right to an allotment of time during the school year to attend necessary educational or behavioral conferences at the school their children attend.
(Source: P.A. 87-1240.)

(820 ILCS 147/10)
Sec. 10. Definitions. As used in this Act:
(a) "Employee" means a person who performs services for hire for an employer for:
(1) at least 6 consecutive months immediately

preceding a request for leave under this Act; and

(2) an average number of hours per week equal to at

least one-half the full-time equivalent position in the employer's job classification, as defined by the employer's personnel policies or practices or in accordance with a collective bargaining agreement, during those 6 months.

"Employee" includes all individuals meeting the above criteria but does not include an independent contractor.
(b) "Employer" means any of the following: a State agency, officer, or department, a unit of local government, a school district, an individual, a corporation, a partnership, an association, or a nonprofit organization.
(c) "Child" means a biological, adopted or foster child, a stepchild or a legal ward of an employee and who is enrolled in a primary or secondary public or private school in this State or a state which shares a common boundary with Illinois.
(d) "School" means any public or private primary or secondary school or educational facility located in this State or a state which shares a common boundary with Illinois.
(e) "School administrator" means the principal or similar administrator who is responsible for the operations of the school.
(Source: P.A. 87-1240.)

(820 ILCS 147/15)
Sec. 15. School conference and activity leave.
(a) An employer must grant an employee leave of up to a total of 8 hours during any school year, and no more than 4 hours of which may be taken on any given day, to attend school conferences or classroom activities related to the employee's child if the conference or classroom activities cannot be scheduled during nonwork hours; however, no leave may be taken by an employee of an employer that is subject to this Act unless the employee has exhausted all accrued vacation leave, personal leave, compensatory leave and any other leave that may be granted to the employee except sick leave and disability leave. Before arranging attendance at the conference or activity, the employee shall provide the employer with a written request for leave at least 7 days in advance of the time the employee is required to utilize the visitation right. In emergency situations, no more than 24 hours notice shall be required. The employee must consult with the employer to schedule the leave so as not to disrupt unduly the operations of the employer.
(b) Nothing in this Act requires that the leave be paid.
(c) For regularly scheduled, nonemergency visitations, schools shall make time available for visitation during both regular school hours and evening hours.
(Source: P.A. 87-1240.)

(820 ILCS 147/20)
Sec. 20. Compensation. An employee who utilizes or seeks to utilize the rights afforded by this Act may choose the opportunity to make up the time so taken as guaranteed by this Act on a different day or shift as directed by the employer. An employee who exercises his rights under this Act shall not be required to make up the time taken, but if such employee does not make up the time taken, such employee shall not be compensated for the time taken. An employee who does make up the time taken shall be paid at the same rate as paid for normal working time. Employers shall make a good faith effort to permit an employee to make up the time taken for the purposes of this Act. If no reasonable opportunity exists for the employee to make up the time taken, the employee shall not be paid for the time. A reasonable opportunity to make up the time taken does not include the scheduling of make-up time in a manner that would require the payment of wages on an overtime basis. Notwithstanding any other provision of this Section, if unpaid leave under this Act conflicts with the unreduced compensation requirement for exempt employees under the federal Fair Labor Standards Act, an employer may require an employee to make up the leave hours within the same pay period.
(Source: P.A. 87-1240.)

(820 ILCS 147/25)
Sec. 25. Notification. The State Superintendent of Education shall notify each public and private primary and secondary school of this Act. Each public and private school shall notify parents or guardians of the school's students of their school visitation rights. The Department of Labor shall notify employers of this Act.
(Source: P.A. 87-1240.)

(820 ILCS 147/30)
Sec. 30. Verification. Upon completion of school visitation rights by a parent or guardian, the school administrator shall provide the parent or guardian documentation of the school visitation. The parent or guardian shall submit such verification to the employer. The State Superintendent and the Director of the Department of Labor shall suggest a standard form of documentation of school visitation to schools for use as required by this Section. The standard form of documentation shall include, but not be limited to, the exact time and date the visitation occurred and ended. Failure of a parent or guardian to submit the verification statement from the school to his or her employer within 2 working days of the school visitation subjects the employee to the standard disciplinary procedures imposed by the employer for unexcused absences from work.
(Source: P.A. 87-1240.)

(820 ILCS 147/35)
Sec. 35. Employee rights. No employee shall lose any employee benefits, except as provided for in Section 20 of this Act, for exercising his or her rights under this Act. Nothing in this Act shall be construed to affect an employer's obligation to comply with any collective bargaining agreement or employee benefit plan. Nothing in this Act shall prevent an employer from providing school visitation rights in excess of the requirements of this Act. The rights afforded by this Act shall not be diminished by any collective bargaining act or by any employee benefit plan.
(Source: P.A. 87-1240.)

(820 ILCS 147/40)
Sec. 40. Applicability. This Act applies solely to public and private employers that employ at least 50 or more individuals in Illinois, and to their employees.
(Source: P.A. 87-1240.)

(820 ILCS 147/45)
Sec. 45. Violation. Any employer who violates this Act is guilty of a petty offense and may be fined not more than $100 for each offense.
(Source: P.A. 87-1240.)

(820 ILCS 147/49)
Sec. 49. Limits on leave. No employer that is subject to this Act is required to grant school visitation leave to an employee if granting the leave would result in more than 5% of the employer's work force or 5% of an employer's work force shift taking school conference or activity leave at the same time.
(Source: P.A. 87-1240.)



820 ILCS 148/ - Civil Air Patrol Leave Act.

(820 ILCS 148/1)
Sec. 1. Short title. This Act may be cited as the Civil Air Patrol Leave Act.
(Source: P.A. 95-763, eff. 1-1-09.)

(820 ILCS 148/5)
Sec. 5. Definitions. In this Act:
"Civil air patrol leave" means leave requested by an employee who is a member of the civilian auxiliary of the United States Air Force commonly known as the Civil Air Patrol.
"Employee" means any person who may be permitted, required, or directed by an employer in consideration of direct or indirect gain or profit to engage in any employment. "Employee" does include an independent contractor. "Employee" includes an employee of a covered employer who has been employed by the same employer for at least 12 months and has been employed for at least 1,250 hours of service during the 12-month period immediately preceding the commencement of the leave.
"Employee benefits" means all benefits, other than salary and wages, provided or made available to employees by an employer and includes group life insurance, health insurance, disability insurance, and pensions, regardless of whether benefits are provided by a policy or practice of an employer.
"Employer" means:
(1) any person, partnership, corporation,

association, or other business entity; and

(2) the State of Illinois, municipalities, and other

units of local government.

(Source: P.A. 95-763, eff. 1-1-09.)

(820 ILCS 148/10)
Sec. 10. Civil air patrol leave requirement.
(a) Any employer, as defined in Section 5 of this Act, that employs between 15 and 50 employees shall provide up to 15 days of unpaid civil air patrol leave to an employee performing a civil air patrol mission, subject to the conditions set forth in this Section. Civil air patrol leave granted under this Act may consist of unpaid leave.
(b) An employer, as defined in Section 5 of this Act, that employs more than 50 employees shall provide up to 30 days of unpaid civil air patrol leave to an employee performing a civil air patrol mission, subject to the conditions set forth in this Section. Civil air patrol leave granted under this Act may consist of unpaid leave.
(c) The employee shall give at least 14 days' notice of the intended date upon which the civil air patrol leave will commence if leave will consist of 5 or more consecutive work days. When able, the employee shall consult with the employer to schedule the leave so as to not unduly disrupt the operations of the employer. Employees taking civil air patrol leave for less than 5 consecutive days shall give the employer advanced notice as is practical. The employer may require certification from the proper civil air patrol authority to verify the employee's eligibility for the civil air patrol leave requested.
(d) An employee taking leave as provided under this Act shall not be required to have exhausted all accrued vacation leave, personal leave, compensatory leave, sick leave, disability leave, and any other leave that may be granted to the employee.
(Source: P.A. 95-763, eff. 1-1-09.)

(820 ILCS 148/15)
Sec. 15. Employee benefits protection.
(a) Any employee who exercises the right to civil air patrol leave under this Act, upon expiration of the leave, shall be entitled to be restored by the employer to the position held by the employee when the leave commenced or to a position with equivalent seniority status, employee benefits, pay, and other terms and conditions of employment. This Section does not apply if the employer proves that the employee was not restored as provided in this Section because of conditions unrelated to the employee's exercise of rights under this Act.
(b) During any civil air patrol leave taken under this Act, the employer shall make it possible for employees to continue their benefits at the employee's expense. The employer and employee may negotiate for the employer to maintain benefits at the employer's expense for the duration of the leave.
(Source: P.A. 95-763, eff. 1-1-09.)

(820 ILCS 148/20)
Sec. 20. Effect on existing employee benefits.
(a) Taking civil air patrol leave under this Act shall not result in the loss of any employee benefit accrued before the date on which the leave commenced.
(b) Nothing in this Act shall be construed to affect an employer's obligation to comply with any collective bargaining agreement or employee benefit plan that provides greater leave rights to employees than the rights provided under this Act.
(c) The civil air patrol leave rights provided under this Act shall not be diminished by any collective bargaining agreement or employee benefit plan.
(d) Nothing in this Act shall be construed to affect or diminish the contract rights or seniority status of any other employee of any employer covered under this Act.
(Source: P.A. 95-763, eff. 1-1-09.)

(820 ILCS 148/25)
Sec. 25. Prohibited acts.
(a) An employer shall not interfere with, restrain, or deny the exercise or the attempt to exercise any right provided under this Act.
(b) An employer shall not discharge, fine, suspend, expel, discipline, or in any other manner discriminate against any employee who exercises any right provided under this Act.
(c) An employer shall not discharge, fine, suspend, expel, discipline, or in any other manner discriminate against any employee for opposing any practice made unlawful by this Act.
(Source: P.A. 95-763, eff. 1-1-09.)

(820 ILCS 148/30)
Sec. 30. Enforcement. A civil action may be brought in the circuit court having jurisdiction by an employee to enforce this Act. The circuit court may enjoin any act or practice that violates or may violate this Act and may order any other equitable relief that is necessary and appropriate to redress the violation or to enforce this Act.
(Source: P.A. 95-763, eff. 1-1-09.)

(820 ILCS 148/35)
Sec. 35. Home rule. This Act is a denial and limitation of home rule powers and functions in accordance with subsection (i) of Section 6 of Article VII of the Illinois Constitution. A home rule unit may not regulate its employees in a manner that is inconsistent with the provisions of this Act.
(Source: P.A. 95-763, eff. 1-1-09.)



820 ILCS 149/ - Employee Blood Donation Leave Act.

(820 ILCS 149/1)
Sec. 1. Short title. This Act may be cited as the Employee Blood Donation Leave Act.
(Source: P.A. 94-33, eff. 1-1-06.)

(820 ILCS 149/3)
Sec. 3. Purpose. This Act is intended to provide time off with pay to allow employees of units of local government, boards of election commissioners, or private employers in the State of Illinois to donate blood.
(Source: P.A. 97-333, eff. 8-12-11.)

(820 ILCS 149/5)
Sec. 5. Definitions. As used in this Act:
"Employer" means any unit of local government, board of election commissioners, or any private employer in the State who has 51 or more employees.
"Department" means the Department of Public Health.
"Participating employee" means a full-time employee who has been employed by an employer for a period of 6 months or more and who donates blood.
(Source: P.A. 94-33, eff. 1-1-06.)

(820 ILCS 149/10)
Sec. 10. Paid leave for blood donation; administration.
(a) On request, a participating employee subject to this Act may be entitled to blood donation leave with pay.
(b) An employee may use up to one hour, or more if authorized by the employer or a collective bargaining agreement, to donate blood every 56 days in accordance with appropriate medical standards established by the American Red Cross, America's Blood Centers, the American Association of Blood Banks, or other nationally recognized standards.
(c) A participating employee may use the leave authorized in subsection (b) of this Section only after obtaining approval from the employer.
(d) The Department must adopt rules governing blood donation leave, including rules that (i) establish conditions and procedures for requesting and approving leave and (ii) require medical documentation of the proposed blood donation before leave is approved by the employer.
(Source: P.A. 94-33, eff. 1-1-06; 94-1084, eff. 6-1-07.)

(820 ILCS 149/15)
Sec. 15. (Amendatory provisions; text omitted).
(Source: P.A. 94-33, eff. 1-1-06; text omitted.)



820 ILCS 150/ - Employee Medical Contribution Act.

(820 ILCS 150/1) (from Ch. 48, par. 35a)
Sec. 1. Whenever an employee agrees to let his employer make deductions from his wages for payments to a medical service plan the employer shall accept cash at the regular group rate from such employee for such payment, in lieu of such payroll deduction, or continue to make payments for the benefit of the employee in the amount necessary to continue the employee's participation in the medical service plan, for any period up to 6 consecutive months in the event that such employee is unable to earn sufficient wages to cover the amount normally deducted for such payment, provided, however, that such employee maintains recall rights with that employer and does not accept any employment elsewhere.
(Source: P.A. 90-655, eff. 7-30-98.)

(820 ILCS 150/2) (from Ch. 48, par. 35b)
Sec. 2. Whoever violates this Act shall be guilty of a petty offense.
(Source: P.A. 77-2830.)

(820 ILCS 150/3) (from Ch. 48, par. 35c)
Sec. 3. Short title. This Act may be cited as the Employee Medical Contribution Act.
(Source: P.A. 86-1324; 86-1324.)



820 ILCS 151/ - Family Military Leave Act.

(820 ILCS 151/1)
Sec. 1. Short title. This Act may be cited as the Family Military Leave Act.
(Source: P.A. 94-589, eff. 8-15-05.)

(820 ILCS 151/5)
Sec. 5. Definitions. In this Act:
"Employee" means any person who may be permitted, required, or directed by an employer in consideration of direct or indirect gain or profit to engage in any employment. "Employee" does include an independent contractor. "Employee" includes an employee of a covered employer who has been employed by the same employer for at least 12 months, and has been employed for at least 1,250 hours of service during the 12-month period immediately preceding the commencement of the leave.
"Employee benefits" means all benefits, other than salary and wages, provided or made available to employees by an employer and includes group life insurance, health insurance, disability insurance and pensions, regardless of whether benefits are provided by a policy or practice of an employer.
"Employer" means (1) any person, partnership, corporation, association, or other business entity; and (2) the State of Illinois, municipalities and other units of local government.
"Family military leave" means leave requested by an employee who is the spouse, parent, child, or grandparent of a person called to military service lasting longer than 30 days with the State or United States pursuant to the orders of the Governor or the President of the United States.
(Source: P.A. 96-1417, eff. 1-1-11.)

(820 ILCS 151/10)
Sec. 10. Family Military Leave Requirement.
(a) Any employer, as defined in Section 5 of this Act, that employs between 15 and 50 employees shall provide up to 15 days of unpaid family military leave to an employee during the time federal or State deployment orders are in effect, subject to the conditions set forth in this Section. Family military leave granted under this Act may consist of unpaid leave.
(b) An employer, as defined in Section 5 of this Act, that employs more than 50 employees shall provide up to 30 days of unpaid family military leave to an employee during the time federal or State deployment orders are in effect, subject to the conditions set forth in this Section. Family military leave granted under this Act may consist of unpaid leave. The number of days of leave provided to an employee under this subsection (b) because the employee's spouse or child is called to military service shall be reduced by the number of days of leave provided to the employee under subdivision (a)(1)(E) of Section 102 of the Family and Medical Leave Act of 1993 because of any qualifying exigency arising out of the fact that the employee's spouse or child is on covered active duty as defined in that Act (or has been notified of an impending call or order to covered active duty) in the Armed Forces.
(c) The employee shall give at least 14 days notice of the intended date upon which the family military leave will commence if leave will consist of 5 or more consecutive work days. Where able, the employee shall consult with the employer to schedule the leave so as to not unduly disrupt the operations of the employer. Employees taking military family leave for less than 5 consecutive days shall give the employer advanced notice as is practicable. The employer may require certification from the proper military authority to verify the employee's eligibility for the family military leave requested.
(d) An employee shall not take leave as provided under this Act unless he or she has exhausted all accrued vacation leave, personal leave, compensatory leave, and any other leave that may be granted to the employee, except sick leave and disability leave.
(Source: P.A. 96-1417, eff. 1-1-11.)

(820 ILCS 151/15)
Sec. 15. Employee benefits protection.
(a) Any employee who exercises the right to family military leave under this Act, upon expiration of the leave, shall be entitled to be restored by the employer to the position held by the employee when the leave commenced or to a position with equivalent seniority status, employee benefits, pay and other terms and conditions of employment. This Section does not apply if the employer proves that the employee was not restored as provided in this Section because of conditions unrelated to the employee's exercise of rights under this Act.
(b) During any family military leave taken under this Act, the employer shall make it possible for employees to continue their benefits at the employee's expense. The employer and employee may negotiate for the employer to maintain benefits at the employer's expense for the duration of the leave.
(Source: P.A. 94-589, eff. 8-15-05.)

(820 ILCS 151/20)
Sec. 20. Effect on existing employee benefits.
(a) Taking family military leave under this Act shall not result in the loss of any employee benefit accrued before the date on which the leave commenced.
(b) Nothing in this Act shall be construed to affect an employer's obligation to comply with any collective bargaining agreement or employee benefit plan that provides greater leave rights to employees than the rights provided under this Act.
(c) The family military leave rights provided under this Act shall not be diminished by any collective bargaining agreement or employee benefit plan.
(d) Nothing in this Act shall be construed to affect or diminish the contract rights or seniority status of any other employee of any employer covered under this Act.
(Source: P.A. 94-589, eff. 8-15-05.)

(820 ILCS 151/25)
Sec. 25. Prohibited acts.
(a) An employer shall not interfere with, restrain, or deny the exercise or the attempt to exercise any right provided under this Act.
(b) An employer shall not discharge, fine, suspend, expel, discipline or in any other manner discriminate against any employee that exercises any right provided under this Act.
(c) An employer shall not discharge, fine, suspend, expel, discipline or in any other manner discriminate against any employee for opposing any practice made unlawful by this Act.
(Source: P.A. 94-589, eff. 8-15-05.)

(820 ILCS 151/30)
Sec. 30. Enforcement. A civil action may be brought in the circuit court having jurisdiction by an employee to enforce this Act. The circuit court may enjoin any act or practice that violates or may violate this Act and may order any other equitable relief that is necessary and appropriate to redress the violation or to enforce this Act.
(Source: P.A. 94-589, eff. 8-15-05.)

(820 ILCS 151/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 94-589, eff. 8-15-05.)



820 ILCS 154/ - Child Bereavement Leave Act.

(820 ILCS 154/1)
Sec. 1. Short title. This Act may be cited as the Child Bereavement Leave Act.
(Source: P.A. 99-703, eff. 7-29-16.)

(820 ILCS 154/5)
Sec. 5. Definitions. In this Act:
"Child" means an employee's son or daughter who is a biological, adopted, or foster child, a stepchild, a legal ward, or a child of a person standing in loco parentis.
"Department" means the Department of Labor.
"Employee" means eligible employee, as defined by Section 101(2) of the federal Family and Medical Leave Act of 1993 (29 U.S.C. 2601 et seq.).
"Employer" means employer, as defined by Section 101(4) of the federal Family and Medical Leave Act of 1993 (29 U.S.C. 2601 et seq.).
(Source: P.A. 99-703, eff. 7-29-16.)

(820 ILCS 154/10)
Sec. 10. Bereavement Leave.
(a) All employees shall be entitled to use a maximum of 2 weeks (10 work days) of unpaid bereavement leave to:
(1) attend the funeral or alternative to a funeral of

a child;

(2) make arrangements necessitated by the death of

the child; or

(3) grieve the death of the child.
(b) Bereavement leave under subsection (a) of this Section must be completed within 60 days after the date on which the employee receives notice of the death of the child.
(c) An employee shall provide the employer with at least 48 hours' advance notice of the employee's intention to take bereavement leave, unless providing such notice is not reasonable and practicable.
(d) An employer may require reasonable documentation. Documentation may include a death certificate, a published obituary, or written verification of death, burial, or memorial services from a mortuary, funeral home, burial society, crematorium, religious institution, or government agency.
(e) In the event of the death of more than one child in a 12-month period, an employee is entitled to up to a total of 6 weeks of bereavement leave during the 12-month period. This Act does not create a right for an employee to take unpaid leave that exceeds the unpaid leave time allowed under, or is in addition to the unpaid leave time permitted by, the federal Family and Medical Leave Act of 1993 (29 U.S.C. 2601 et seq.).
(Source: P.A. 99-703, eff. 7-29-16.)

(820 ILCS 154/15)
Sec. 15. Existing leave usable for bereavement. An employee who is entitled to take paid or unpaid leave (including family, medical, sick, annual, personal, or similar leave) from employment, pursuant to federal, State, or local law, a collective bargaining agreement, or an employment benefits program or plan may elect to substitute any period of such leave for an equivalent period of leave provided under Section 10.
(Source: P.A. 99-703, eff. 7-29-16.)

(820 ILCS 154/20)
Sec. 20. Unlawful employer practices. It is unlawful for any employer to take any adverse action against an employee because the employee (1) exercises rights or attempts to exercise rights under this Act, (2) opposes practices which such employee believes to be in violation of this Act, or (3) supports the exercise of rights of another under this Act.
Exercising rights under this Act includes filing an action or instituting or causing to be instituted any proceeding under or related to this Act; providing or agreeing to provide any information in connection with any inquiry or proceeding relating to any right provided under this Act; or testifying to or agreeing to testify in any inquiry or proceeding relating to any right provided under this Act.
(Source: P.A. 99-703, eff. 7-29-16.)

(820 ILCS 154/25)
Sec. 25. Department responsibilities.
(a) The Department shall administer and enforce this Act and adopt rules under the Illinois Administrative Procedure Act for the purpose of this Act. The Department shall have the powers and the parties shall have the rights provided in the Illinois Administrative Procedure Act for contested cases. The Department shall have the power to conduct investigations in connection with the administration and enforcement of this Act, including the power to conduct depositions and discovery and to issue subpoenas. If the Department finds cause to believe that this Act has been violated, the Department shall notify the parties in writing and the matter shall be referred to an Administrative Law Judge to schedule a formal hearing in accordance with hearing procedures established by rule.
(b) The Department is authorized to impose civil penalties prescribed in Section 30 in administrative proceedings that comply with the Illinois Administrative Procedure Act and to supervise the payment of the unpaid wages and damages owing to the employee or employees under this Act. The Department may bring any legal action necessary to recover the amount of unpaid wages, damages, and penalties, and the employer shall be required to pay the costs. Any sums recovered by the Department on behalf of an employee under this Act shall be paid to the employee or employees affected. However, 20% of any penalty collected from the employer for a violation of this Act shall be deposited into the Child Bereavement Fund, a special fund created in the State treasury, and used for the enforcement of this Act.
(c) The Attorney General may bring an action to enforce the collection of any civil penalty imposed under this Act.
(Source: P.A. 99-703, eff. 7-29-16.)

(820 ILCS 154/30)
Sec. 30. Enforcement.
(a) An employee who believes his or her rights under this Act or any rule adopted under this Act have been violated may, within 60 days after the date of the last event constituting the alleged violation for which the action is brought, file a complaint with the Department or file a civil action.
(b) An employer that violates any provision of this Act or any rule adopted under this Act is subject to a civil penalty for each employee affected as follows:
(1) first offense, a civil penalty not to exceed $500;
(2) second or subsequent offense, a civil penalty not

to exceed $1,000.

(c) A civil action may be brought in the circuit court by an employee to enforce this Act. The circuit court may enjoin any act or practice that violates or may violate this Act and may order any other equitable relief that is necessary and appropriate to redress the violation or to enforce the Act.
(Source: P.A. 99-703, eff. 7-29-16.)

(820 ILCS 154/95)
Sec. 95. (Amendatory provisions; text omitted).
(Source: P.A. 99-703, eff. 7-29-16; text omitted.)

(820 ILCS 154/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 99-703, eff. 7-29-16.)



820 ILCS 155/ - Employer as Lessee Bond Act.

(820 ILCS 155/1) (from Ch. 48, par. 39f-1)
Sec. 1. Every corporation, association, co-partnership, company, firm or person principally engaged or about to engage principally in the business of mining coal, ore, or other minerals, or quarrying stone or any process in connection with well-drilling for oil, gas or water, or manufacturing iron, steel, lumber, stoves, barrels, brick, tile, machinery, agricultural or mechanical implements, or any commodity, having a lease only on such mine, mineral or mining rights, quarry, well or manufacturing plant and on the tipple, shaft, trackage, works, tools, appliances or machinery used or to be used in such business, shall, before beginning or continuing such work, tender for filing to the clerk of the Circuit Court of the county in which such a business is located, a bond to be approved by such clerk, payable to the State of Illinois, in a sum double the amount of the semi-monthly pay-roll of any such lessee, and signed by good and sufficient free-hold sureties or a surety company and conditioned that wages due the employees of any such lessee will be paid promptly when due. If, however, the value of the real and personal property within the State of Illinois owned by such lessee as shown by the last preceding assessment or assessments for taxation or as shown by the sworn affidavit of such lessee is at least double the amount of the semi-monthly pay-roll of such lessee, then it shall not be necessary for such lessee to file such bond. Such clerk shall not file such bond until after the same has been examined and approved by him.
The clerk of such court shall examine each lessee tendering such bond under oath touching the number of employees to be employed and the amount of wages to be paid. The Clerk of the Court may re-examine a lessee whose bond is on file and cause the amount of such bond to be increased or decreased on account of changed conditions of employment to an amount equal to double the semi-monthly wages of the employees of such lessee. If such lessee makes wage payments to his employees upon a weekly basis, the bond required to be filed hereunder, or the value of his property required to be shown by tax assessment or affidavit to dispense with such filing, shall be in an amount equal to 2 times the amount of the weekly pay-roll of such lessee. For purposes of this Act, "lease" includes a bailment or a conditional sale; "lessee" includes a bailee or a purchaser under conditional sales agreement.
(Source: P.A. 76-854.)

(820 ILCS 155/2) (from Ch. 48, par. 39f-2)
Sec. 2. Any person having wages due and unpaid from any lessee as provided in Section one hereof shall have a right of action in the name of the State of Illinois on the relation of such person on such bond, from the date the same are due and in any suit brought thereon such person shall, when judgment is rendered for such wages, also have judgment for the costs of suit and attorney's fees.
(Source: Laws 1941, vol. 1, p. 650.)

(820 ILCS 155/3) (from Ch. 48, par. 39f-3)
Sec. 3. Any person, firm, corporation, co-partnership, association, or company who shall fail to file the bond as provided in Section one of this Act shall be guilty of a petty offense.
(Source: P.A. 77-2424.)

(820 ILCS 155/4) (from Ch. 48, par. 39f-4)
Sec. 4. The clerk of the court with whom a bond is filed pursuant to this act, may charge a filing fee therefor, such fee in no case however to exceed the sum of three dollars ($3.00).
(Source: Laws 1941, vol. 1, p. 650.)

(820 ILCS 155/5) (from Ch. 48, par. 39f-5)
Sec. 5. This Act shall not in any way affect the liens of laborers and mechanics, as now secured to them by the laws of this state.
(Source: Laws 1941, vol. 1, p. 650.)

(820 ILCS 155/6) (from Ch. 48, par. 39f-6)
Sec. 6. Short title. This Act may be cited as the Employer as Lessee Bond Act.
(Source: P.A. 86-1324.)



820 ILCS 160/ - Employee Benefit Contribution Act.

(820 ILCS 160/0.01) (from Ch. 48, par. 39v.9)
Sec. 0.01. Short title. This Act may be cited as the Employee Benefit Contribution Act.
(Source: P.A. 86-1324.)

(820 ILCS 160/1) (from Ch. 48, par. 39w)
Sec. 1.
Any employer who promises in writing to make payments to an employee welfare plan, vacation plan, health plan, dental plan, insurance plan, supplemental unemployment benefit plan, profit sharing plan, pension plan or any employee welfare plan, either by contract with an individual employee, by a collective bargaining agreement or by agreement with such employee plan, and who with intent to defraud the employees or their beneficiaries fails to make such payments within 30 days after they become due and payable, is guilty of a business offense for the first such failure for which the penalty is a $100 fine, and is guilty of a Class B misdemeanor for the second and subsequent such failure.
The provisions of this Act shall not be applicable until and unless an authorized representative of the plan shall give 30 days written notice to the employer at his principal office by registered mail of any default in payment. The employer shall have 30 days upon receipt of written notice to make proper payment.
In any criminal proceeding brought to enforce this Section, it shall be an affirmative defense that the employer was prohibited from fulfilling the duty to make such payments by order of a court of competent jurisdiction or by reason of pendency of proceedings in bankruptcy or by reason of natural catastrophe.
Nothing in this Act shall be construed to relieve an employer from civil liability for failure to make such payments.
(Source: P.A. 78-912.)

(820 ILCS 160/2) (from Ch. 48, par. 39x)
Sec. 2. Any employer who has agreed to make payments to an employee health insurance plan shall notify its employees of any failure to make such payments where such failure shall result in the total loss of insurance coverage so as to provide its employees a reasonable opportunity to replace such coverage at the time the employee health insurance plan terminates. The employer must provide written notification directly to each of its employees who are covered under the plan. Any employer who fails to provide timely notice of a prospective termination of a health insurance plan, which failure results in the deprivation of the opportunity to replace such coverage and which further results in damages to one or more employees arising from the loss of coverage, shall be guilty of a Class B misdemeanor.
(Source: P.A. 92-126, eff. 1-1-02.)



820 ILCS 165/ - Personal Service Wage Refund Act.

(820 ILCS 165/1) (from Ch. 48, par. 216a)
Sec. 1. For the purposes of this Act, the term "person" shall include any person, firm, partnership, association, corporation, or group of persons.
As used in this Act the term "employer" shall include any person, firm, partnership, association, corporation or group of persons employing a member or members of an association or union of workers having a collective bargaining contract or agreement with such person, firm, partnership, association, corporation or group of persons which contract or agreement requires payment of a stipulated minimum rate of wages.
(Source: Laws 1941, vol. 1, p. 658.)

(820 ILCS 165/2) (from Ch. 48, par. 216b)
Sec. 2. Whenever a collective bargaining agreement or contract between any employer or any association of employers and any association or union of employees for performance of personal service requires that employees, members of an association or union party to such agreement, engaged in its personal performance shall be paid a stipulated minimum rate of wages, it shall be unlawful for any person, either for himself or any other person to request, demand, persuade, induce or attempt to induce any such worker or employee, either before or after such worker or employee is engaged, to pay back, return, donate, contribute or give any part or all of said worker's or employee's wages, salary, or thing of value to the employer, his agents or representative, or any person acting for the employer or to receive or accept from such worker or employee, or any person acting for him, any part or all of such worker's or employee's wages or salary as a refund, gift or donation.
(Source: P.A. 81-992.)

(820 ILCS 165/3) (from Ch. 48, par. 216c)
Sec. 3. The provisions of this Act shall not apply as to any deduction made by employers under any title of the Social Security Act or the Unemployment Insurance Act, or as to any contributions made by employees for hospitalization, sick benefit plans, insurance, savings plans, credit unions, employees' social and recreational clubs, or union dues, pursuant to any agreement, or to any pension fund.
(Source: P.A. 91-357, eff. 7-29-99.)

(820 ILCS 165/4) (from Ch. 48, par. 216d)
Sec. 4.
Any one violating the provisions of this Act shall be guilty of a petty offense, and shall be guilty of a violation for each individual employee involved in such violation.
(Source: P.A. 77-2435.)

(820 ILCS 165/5) (from Ch. 48, par. 216e)
Sec. 5. Short title. This Act may be cited as the Personal Service Wage Refund Act.
(Source: P.A. 86-1324.)



820 ILCS 170/ - Earned Income Tax Credit Information Act.

(820 ILCS 170/1) (from Ch. 48, par. 2751)
Sec. 1. Short title. This Act may be cited as the Earned Income Tax Credit Information Act.
(Source: P.A. 87-598.)

(820 ILCS 170/5) (from Ch. 48, par. 2755)
Sec. 5. Declaration of public policy. In order to alleviate the tax burden of low-income persons in Illinois who have earned income and support one or more dependent children, the State should facilitate the furnishing of information to such persons about the availability of the federal earned income tax credit so that eligible taxpayers may claim that credit on their federal income tax returns. It is the intent of this Act to offer the most cost-effective assistance to eligible taxpayers through notices provided by their employers and by State government.
(Source: P.A. 100-201, eff. 8-18-17.)

(820 ILCS 170/10) (from Ch. 48, par. 2760)
Sec. 10. Definitions. In this Act:
(a) "Employer" means any Illinois employer who is subject to and is required to provide unemployment insurance to his or her employees, under the Unemployment Insurance Act.
(b) "Employee" means any person who is covered by unemployment insurance by his or her employer, pursuant to the Unemployment Insurance Act.
(Source: P.A. 87-598.)

(820 ILCS 170/15) (from Ch. 48, par. 2765)
Sec. 15. Notification by employer.
(a) An employer shall be required to notify all employees that they may be eligible for the federal earned income tax credit and may either apply for the credit on their tax returns or receive the credit in advance payments during the year. The employer shall not be required to notify any employee who receives gross wages from that employer that exceed the maximum amount that may qualify for the federal earned income tax credit.
(b) The employer shall provide the notification required by subsection (a) of this Section by giving or mailing to the employee:
(1) any notice available from the Internal Revenue

Service for this purpose, including, but not limited to, the Notice of a Possible Federal Tax Refund Due to the Earned Income Credit (EIC); or

(2) any notice created by the employer, as long as it

contains substantially the same language as either or both notices described in paragraph (1) of this subsection or in subsection (a) of Section 20.

(c) The notice prescribed in this Section shall be furnished within one week before or after, or at the same time, that the employer provides a Form W-2 to any employee covered by this Act.
(Source: P.A. 87-598.)

(820 ILCS 170/20) (from Ch. 48, par. 2770)
Sec. 20. Language of notice.
(a) The notice furnished to employers or created by employers to notify their employees about the availability of the federal earned income tax credit shall state as follows:
IF YOU EARNED LESS THAN $....... LAST YEAR AND HAVE

AT LEAST ONE CHILD, YOU MAY BE ELIGIBLE TO RECEIVE A TAX CREDIT FROM THE FEDERAL GOVERNMENT. THE TAX CREDIT MAY BE A REFUND FROM THE FEDERAL GOVERNMENT FOR AS MUCH AS $..... EVEN IF YOU DO NOT OWE FEDERAL TAXES, YOU MUST FILE A TAX RETURN TO RECEIVE THE EARNED INCOME TAX CREDIT. BE SURE TO FILL OUT THE EARNED INCOME TAX CREDIT FORM IN THE TAX RETURN BOOKLET.

(b) The notice furnished by employers shall be updated annually in the appropriate blanks to reflect the maximum earned income tax credit and the maximum earnings to which such tax credit shall apply, as determined by the federal government.
(Source: P.A. 87-598.)



820 ILCS 175/ - Day and Temporary Labor Services Act.

(820 ILCS 175/1)
Sec. 1. Short Title. This Act may be cited as the Day and Temporary Labor Services Act.
(Source: P.A. 91-579, eff. 1-1-00; 92-783, eff. 1-1-03.)

(820 ILCS 175/2)
Sec. 2. Legislative Findings. The General Assembly finds as follows:
Over 300,000 workers work as day or temporary laborers in Illinois.
Approximately 150 day labor and temporary labor service agencies with nearly 600 branch offices are licensed throughout Illinois. In addition, there is a large, though unknown, number of unlicensed day labor and temporary labor service agencies that operate outside the radar of law enforcement.
Recent studies and a survey of low-wage day or temporary laborers themselves finds that as a group, they are particularly vulnerable to abuse of their labor rights, including unpaid wages, failure to pay for all hours worked, minimum wage and overtime violations, and unlawful deduction from pay for meals, transportation, equipment and other items.
Current law is inadequate to protect the labor and employment rights of these workers.
At the same time, in Illinois and in other states, democratically run nonprofit day labor centers, which charge no fee for their services, have been established to provide an alternative for day or temporary laborers to solicit work on street corners. These centers are not subject to this Act.
(Source: P.A. 94-511, eff. 1-1-06.)

(820 ILCS 175/5)
Sec. 5. Definitions. As used in this Act:
"Day or temporary laborer" means a natural person who contracts for employment with a day and temporary labor service agency.
"Day and temporary labor" means work performed by a day or temporary laborer at a third party client, the duration of which may be specific or undefined, pursuant to a contract or understanding between the day and temporary labor service agency and the third party client. "Day and temporary labor" does not include labor or employment of a professional or clerical nature.
"Day and temporary labor service agency" means any person or entity engaged in the business of employing day or temporary laborers to provide services, for a fee, to or for any third party client pursuant to a contract with the day and temporary labor service agency and the third party client.
"Department" means the Department of Labor.
"Third party client" means any person that contracts with a day and temporary labor service agency for obtaining day or temporary laborers.
"Person" means every natural person, firm, partnership, co-partnership, limited liability company, corporation, association, business trust, or other legal entity, or its legal representatives, agents, or assigns.
(Source: P.A. 94-511, eff. 1-1-06; 95-499, eff. 8-28-07.)

(820 ILCS 175/10)
(Text of Section before amendment by P.A. 100-517)
Sec. 10. Employment Notice.
(a) Whenever a day and temporary labor service agency agrees to send one or more persons to work as day or temporary laborers, the day and temporary labor service agency shall provide to each day or temporary laborer, at the time of dispatch, a statement containing the following items on a form approved by the Department:
(1) the name of the day or temporary laborer;
(2) the name and nature of the work to be performed;
(3) the wages offered;
(4) the name and address of the destination of each

day or temporary laborer;

(5) terms of transportation; and
(6) whether a meal or equipment, or both, are

provided, either by the day and temporary labor service agency or the third party client, and the cost of the meal and equipment, if any.

If a day or temporary laborer is assigned to the same assignment for more than one day, the day and temporary labor service agency is required to provide the employment notice only on the first day of the assignment and on any day that any of the terms listed on the employment notice are changed.
If the day or temporary laborer is not placed with a third party client or otherwise contracted to work for that day, the day and temporary labor service agency shall, upon request, provide the day and temporary laborer with a confirmation that the day or temporary laborer sought work, signed by an employee of the day and temporary labor service agency, which shall include the name of the agency, the name and address of the day or temporary laborer, and the date and the time that the day or temporary laborer receives the confirmation.
(b) No day and temporary labor service agency may send any day or temporary laborer to any place where a strike, a lockout, or other labor trouble exists.
(c) The Department shall recommend to day and temporary labor service agencies that those agencies employ personnel who can effectively communicate information required in subsections (a) and (b) to day or temporary laborers in Spanish, Polish, or any other language that is generally understood in the locale of the day and temporary labor service agency.
(Source: P.A. 99-78, eff. 7-20-15.)

(Text of Section after amendment by P.A. 100-517)
Sec. 10. Employment Notice.
(a) Whenever a day and temporary labor service agency agrees to send one or more persons to work as day or temporary laborers, the day and temporary labor service agency shall provide to each day or temporary laborer, at the time of dispatch, a statement containing the following items on a form approved by the Department:
(1) the name of the day or temporary laborer;
(2) the name and nature of the work to be performed

and the types of equipment, protective clothing, and training that are required for the task;

(3) the wages offered;
(4) the name and address of the destination of each

day or temporary laborer;

(5) terms of transportation; and
(6) whether a meal or equipment, or both, are

provided, either by the day and temporary labor service agency or the third party client, and the cost of the meal and equipment, if any.

If a day or temporary laborer is assigned to the same assignment for more than one day, the day and temporary labor service agency is required to provide the employment notice only on the first day of the assignment and on any day that any of the terms listed on the employment notice are changed.
If the day or temporary laborer is not placed with a third party client or otherwise contracted to work for that day, the day and temporary labor service agency shall, upon request, provide the day and temporary laborer with a confirmation that the day or temporary laborer sought work, signed by an employee of the day and temporary labor service agency, which shall include the name of the agency, the name and address of the day or temporary laborer, and the date and the time that the day or temporary laborer receives the confirmation.
(b) No day and temporary labor service agency may send any day or temporary laborer to any place where a strike, a lockout, or other labor trouble exists.
(c) The Department shall recommend to day and temporary labor service agencies that those agencies employ personnel who can effectively communicate information required in subsections (a) and (b) to day or temporary laborers in Spanish, Polish, or any other language that is generally understood in the locale of the day and temporary labor service agency.
(Source: P.A. 99-78, eff. 7-20-15; 100-517, eff. 6-1-18.)

(820 ILCS 175/12)
Sec. 12. Recordkeeping.
(a) Whenever a day and temporary labor service agency sends one or more persons to work as day or temporary laborers, the day and temporary labor service agency shall keep the following records relating to that transaction:
(1) the name, address and telephone number of each

third party client, including each worksite, to which day or temporary laborers were sent by the agency and the date of the transaction;

(2) for each day or temporary laborer: the name and

address, the specific location sent to work, the type of work performed, the number of hours worked, the hourly rate of pay and the date sent. The term "hours worked" has the meaning ascribed to that term in 56 Ill. Adm. Code 210.110 and in accordance with all applicable rules or court interpretations under 56 Ill. Adm. Code 210.110. The third party client shall be required to remit all information required under this subsection to the day and temporary labor service agency no later than 7 days following the last day of the work week worked by the day or temporary laborer. Failure of a third party client to remit such information to a day and temporary labor service agency shall not be a defense to the recordkeeping requirement of this Section;

(3) the name and title of the individual or

individuals at each third party client's place of business responsible for the transaction;

(4) any specific qualifications or attributes of a

day or temporary laborer, requested by each third party client;

(5) copies of all contracts, if any, with the third

party client and copies of all invoices for the third party client;

(6) copies of all employment notices provided in

accordance with subsection (a) of Section 10;

(7) deductions to be made from each day or temporary

laborer's compensation made by either the third party client or by the day and temporary labor service agency for the day or temporary laborer's transportation, food, equipment, withheld income tax, withheld social security payments and every other deduction;

(8) verification of the actual cost of any equipment

or meal charged to a day or temporary laborer;

(9) the race and gender of each day or temporary

laborer sent by the day and temporary labor service agency, as provided by the day or temporary laborer; and

(10) any additional information required by rules

issued by the Department.

(b) The day and temporary labor service agency shall maintain all records under this Section for a period of 3 years from their creation. The records shall be open to inspection by the Department during normal business hours. Records described in paragraphs (1), (2), (3), (6), (7), and (8) of subsection (a) shall be available for review or copying by that day or temporary laborer during normal business hours within 5 days following a written request. In addition, a day and temporary labor service agency shall make records related to the number of hours billed to a third party client for that individual day or temporary laborer's hours of work available for review or copying during normal business hours within 5 days following a written request. The day and temporary labor service agency shall make forms, in duplicate, for such requests available to day or temporary laborers at the dispatch office. The day or temporary laborer shall be given a copy of the request form. It is a violation of this Section to make any false, inaccurate or incomplete entry into any record required by this Section, or to delete required information from any such record. Failure by the third party client to remit time records to the day and temporary labor service agency as provided in paragraph (a)(2) shall constitute a notice violation by a third party client under Section 95 of this Act unless the third party client has been precluded from submitting such time records for reasons beyond its control. A failure by the third party client to provide time records in accordance with this subsection (b) shall not be a notice violation and shall not be the basis for a suit or other action under Section 95 of this Act against the day and temporary labor service agency.
(Source: P.A. 94-511, eff. 1-1-06; 95-499, eff. 8-28-07.)

(820 ILCS 175/15)
Sec. 15. Meals. A day and temporary labor service agency or a third party client shall not charge a day or temporary laborer for any meal not consumed by the day and temporary laborer and, if consumed, no more than the actual cost of a meal. In no case shall the purchase of a meal be a condition of employment for a day or temporary laborer.
(Source: P.A. 94-511, eff. 1-1-06.)

(820 ILCS 175/20)
(Text of Section before amendment by P.A. 100-517)
Sec. 20. Transportation.
(a) A day and temporary labor service agency or a third party client or a contractor or agent of either shall charge no fee to transport a day or temporary laborer to or from the designated work site.
(b) A day and temporary labor service agency is responsible for the conduct and performance of any person who transports a day or temporary laborer from the agency to a work site, unless the transporter is: (1) a public mass transportation system as defined in Section 2 of the Local Mass Transit District Act; (2) a common carrier; (3) the day or temporary laborer providing his or her own transportation; or (4) selected exclusively by and at the sole choice of the day or temporary laborer for transportation in a vehicle not owned or operated by the day and temporary labor service agency. If any day and temporary labor service agency provides transportation to a day or temporary laborer or refers a day or temporary laborer as provided in subsection (c), the day and temporary labor service agency may not allow a motor vehicle to be used for the transporting of day or temporary laborers if the agency knows or should know that the motor vehicle used for the transportation of day or temporary laborers is unsafe or not equipped as required by this Act or by any rule adopted under this Act, unless the vehicle is: (1) the property of a public mass transportation system as defined in Section 2 of the Local Mass Transit District Act; (2) the property of a common carrier; (3) the day or temporary laborer's personal vehicle; or (4) a vehicle of a day or temporary laborer used to carpool other day or temporary laborers and which is selected exclusively by and at the sole choice of the day or temporary laborer for transportation.
(c) A day and temporary labor service agency may not refer a day or temporary laborer to any person for transportation to a work site unless that person is (1) a public mass transportation system as defined in Section 2 of the Local Mass Transit District Act or (2) providing the transportation at no fee. Directing the day or temporary laborer to accept a specific car pool as a condition of work shall be considered a referral by the day and temporary labor service agency. Any mention or discussion of the cost of a car pool shall be considered a referral by the agency. Informing a day or temporary laborer of the availability of a car pool driven by another day or temporary laborer shall not be considered a referral by the agency.
(d) Any motor vehicle that is owned or operated by the day and temporary labor service agency or a third party client, or a contractor or agent of either, or to which a day and temporary labor service agency refers a day or temporary laborer, which is used for the transportation of day or temporary laborers shall have proof of financial responsibility as provided for in Chapter 8 of the Illinois Vehicle Code or as required by Department rules. The driver of the vehicle shall hold a valid license to operate motor vehicles in the correct classification and shall be required to produce the license immediately upon demand by the Department, its inspectors or deputies, or any other person authorized to enforce this Act. The Department shall forward a violation of this subsection to the appropriate law enforcement authorities or regulatory agencies, whichever is applicable.
(e) No motor vehicle that is owned or operated by the day and temporary labor service agency or a third party client, or a contractor or agent of either, or to which a day and temporary labor service agency refers a day or temporary laborer, which is used for the transportation of day or temporary laborers may be operated if it does not have a seat and a safety belt for each passenger. The Department shall forward a violation of this subsection to the appropriate law enforcement authorities or regulatory agencies, whichever is applicable.
(Source: P.A. 94-511, eff. 1-1-06.)

(Text of Section after amendment by P.A. 100-517)
Sec. 20. Transportation.
(a) A day and temporary labor service agency or a third party client or a contractor or agent of either shall charge no fee to transport a day or temporary laborer to or from the designated work site.
(b) A day and temporary labor service agency is responsible for the conduct and performance of any person who transports a day or temporary laborer from the agency to a work site, unless the transporter is: (1) a public mass transportation system as defined in Section 2 of the Local Mass Transit District Act; (2) a common carrier; (3) the day or temporary laborer providing his or her own transportation; or (4) selected exclusively by and at the sole choice of the day or temporary laborer for transportation in a vehicle not owned or operated by the day and temporary labor service agency. If any day and temporary labor service agency provides transportation to a day or temporary laborer or refers a day or temporary laborer as provided in subsection (c), the day and temporary labor service agency may not allow a motor vehicle to be used for the transporting of day or temporary laborers if the agency knows or should know that the motor vehicle used for the transportation of day or temporary laborers is unsafe or not equipped as required by this Act or by any rule adopted under this Act, unless the vehicle is: (1) the property of a public mass transportation system as defined in Section 2 of the Local Mass Transit District Act; (2) the property of a common carrier; (3) the day or temporary laborer's personal vehicle; or (4) a vehicle of a day or temporary laborer used to carpool other day or temporary laborers and which is selected exclusively by and at the sole choice of the day or temporary laborer for transportation.
(c) A day and temporary labor service agency may not refer a day or temporary laborer to any person for transportation to a work site unless that person is (1) a public mass transportation system as defined in Section 2 of the Local Mass Transit District Act or (2) providing the transportation at no fee. Directing the day or temporary laborer to accept a specific car pool as a condition of work shall be considered a referral by the day and temporary labor service agency. Any mention or discussion of the cost of a car pool shall be considered a referral by the agency. Informing a day or temporary laborer of the availability of a car pool driven by another day or temporary laborer shall not be considered a referral by the agency.
(d) Any motor vehicle that is owned or operated by the day and temporary labor service agency or a third party client, or a contractor or agent of either, or to which a day and temporary labor service agency refers a day or temporary laborer, which is used for the transportation of day or temporary laborers shall have proof of financial responsibility as provided for in Chapter 8 of the Illinois Vehicle Code or as required by Department rules. The driver of the vehicle shall hold a valid license to operate motor vehicles in the correct classification and shall be required to produce the license immediately upon demand by the Department, its inspectors or deputies, or any other person authorized to enforce this Act. The Department shall forward a violation of this subsection to the appropriate law enforcement authorities or regulatory agencies, whichever is applicable.
(e) No motor vehicle that is owned or operated by the day and temporary labor service agency or a third party client, or a contractor or agent of either, or to which a day and temporary labor service agency refers a day or temporary laborer, which is used for the transportation of day or temporary laborers may be operated if it does not have a seat and a safety belt for each passenger. The Department shall forward a violation of this subsection to the appropriate law enforcement authorities or regulatory agencies, whichever is applicable.
(f) If the day or temporary laborer is provided transportation from the point of application to the worksite by the hiring labor service agency operating pursuant to this Act, the day or temporary laborer shall also be provided transportation back to the point of application, unless the day or temporary laborer advises or agrees prior to leaving for the place of employment to obtain alternative transportation after the work shift is completed.
(Source: P.A. 100-517, eff. 6-1-18.)

(820 ILCS 175/25)
Sec. 25. Day or temporary laborer equipment. For any safety equipment, clothing, accessories, or any other items required by the nature of the work, either by law, custom, or as a requirement of the third party client, the day and temporary labor service agency or the third party client may charge the day or temporary laborer the market value of the item temporarily provided to the day or temporary laborer by the third party client if the day or temporary laborer fails to return such items to the third party client or the day and temporary labor service agency. For any other equipment, clothing, accessories, or any other items the day and temporary labor service agency makes available for purchase, the day or temporary laborer shall not be charged more than the actual market value for the item.
(Source: P.A. 94-511, eff. 1-1-06.)

(820 ILCS 175/30)
(Text of Section before amendment by P.A. 100-517)
Sec. 30. Wage Payment and Notice.
(a) At the time of payment of wages, a day and temporary labor service agency shall provide each day or temporary laborer with a detailed itemized statement, on the day or temporary laborer's paycheck stub or on a form approved by the Department, listing the following:
(1) the name, address, and telephone number of each

third party client at which the day or temporary laborer worked. If this information is provided on the day or temporary laborer's paycheck stub, a code for each third party client may be used so long as the required information for each coded third party client is made available to the day or temporary laborer;

(2) the number of hours worked by the day or

temporary laborer at each third party client each day during the pay period. If the day or temporary laborer is assigned to work at the same work site of the same third party client for multiple days in the same work week, the day and temporary labor service agency may record a summary of hours worked at that third party client's worksite so long as the first and last day of that work week are identified as well. The term "hours worked" has the meaning ascribed to that term in 56 Ill. Adm. Code 210.110 and in accordance with all applicable rules or court interpretations under 56 Ill. Adm. Code 210.110;

(3) the rate of payment for each hour worked,

including any premium rate or bonus;

(4) the total pay period earnings;
(5) all deductions made from the day or temporary

laborer's compensation made either by the third party client or by the day and temporary labor service agency, and the purpose for which deductions were made, including for the day or temporary laborer's transportation, food, equipment, withheld income tax, withheld social security payments, and every other deduction; and

(6) any additional information required by rules

issued by the Department.

(a-1) For each day or temporary laborer who is contracted to work a single day, the third party client shall, at the end of the work day, provide such day or temporary laborer with a Work Verification Form, approved by the Department, which shall contain the date, the day or temporary laborer's name, the work location, and the hours worked on that day. Any third party client who violates this subsection (a-1) may be subject to a civil penalty not to exceed $500 for each violation found by the Department. Such civil penalty may increase to $2,500 for a second or subsequent violation. For purposes of this subsection (a-1), each violation of this subsection (a-1) for each day or temporary laborer and for each day the violation continues shall constitute a separate and distinct violation.
(b) A day and temporary labor service agency shall provide each worker an annual earnings summary within a reasonable time after the preceding calendar year, but in no case later than February 1. A day and temporary labor service agency shall, at the time of each wage payment, give notice to day or temporary laborers of the availability of the annual earnings summary or post such a notice in a conspicuous place in the public reception area.
(c) At the request of a day or temporary laborer, a day and temporary labor service agency shall hold the daily wages of the day or temporary laborer and make either weekly, bi-weekly, or semi-monthly payments. The wages shall be paid in a single check, or, at the day or temporary laborer's sole option, by direct deposit or other manner approved by the Department, representing the wages earned during the period, either weekly, bi-weekly, or semi-monthly, designated by the day or temporary laborer in accordance with the Illinois Wage Payment and Collection Act. Vouchers or any other method of payment which is not generally negotiable shall be prohibited as a method of payment of wages. Day and temporary labor service agencies that make daily wage payments shall provide written notification to all day or temporary laborers of the right to request weekly, bi-weekly, or semi-monthly checks. The day and temporary labor service agency may provide this notice by conspicuously posting the notice at the location where the wages are received by the day or temporary laborers.
(d) No day and temporary labor service agency shall charge any day or temporary laborer for cashing a check issued by the agency for wages earned by a day or temporary laborer who performed work through that agency.
(e) Day or temporary laborers shall be paid no less than the wage rate stated in the notice as provided in Section 10 of this Act for all the work performed on behalf of the third party client in addition to the work listed in the written description.
(f) The total amount deducted for meals, equipment, and transportation may not cause a day or temporary laborer's hourly wage to fall below the State or federal minimum wage. However, a day and temporary labor service agency may deduct the actual market value of reusable equipment provided to the day or temporary laborer by the day and temporary labor service agency which the day or temporary laborer fails to return, if the day or temporary laborer provides a written authorization for such deduction at the time the deduction is made.
(g) A day or temporary laborer who is contracted by a day and temporary labor service agency to work at a third party client's worksite but is not utilized by the third party client shall be paid by the day and temporary labor service agency for a minimum of 4 hours of pay at the agreed upon rate of pay. However, in the event the day and temporary labor service agency contracts the day or temporary laborer to work at another location during the same shift, the day or temporary laborer shall be paid by the day and temporary labor service agency for a minimum of 2 hours of pay at the agreed upon rate of pay.
(h) A third party client is required to pay wages and related payroll taxes to a licensed day and temporary labor service agency for services performed by the day or temporary laborer for the third party client according to payment terms outlined on invoices, service agreements, or stated terms provided by the day and temporary labor service agency. A third party client who fails to comply with this subsection (h) is subject to the penalties provided in Section 70 of this Act. The Department shall review a complaint filed by a licensed day and temporary labor agency. The Department shall review the payroll and accounting records of the day and temporary labor service agency and the third party client for the period in which the violation of this Act is alleged to have occurred to determine if wages and payroll taxes have been paid to the agency and that the day or temporary laborer has been paid the wages owed him or her.
(Source: P.A. 95-499, eff. 8-28-07; 96-1185, eff. 7-22-10.)

(Text of Section after amendment by P.A. 100-517)
Sec. 30. Wage Payment and Notice.
(a) At the time of payment of wages, a day and temporary labor service agency shall provide each day or temporary laborer with a detailed itemized statement, on the day or temporary laborer's paycheck stub or on a form approved by the Department, listing the following:
(1) the name, address, and telephone number of each

third party client at which the day or temporary laborer worked. If this information is provided on the day or temporary laborer's paycheck stub, a code for each third party client may be used so long as the required information for each coded third party client is made available to the day or temporary laborer;

(2) the number of hours worked by the day or

temporary laborer at each third party client each day during the pay period. If the day or temporary laborer is assigned to work at the same work site of the same third party client for multiple days in the same work week, the day and temporary labor service agency may record a summary of hours worked at that third party client's worksite so long as the first and last day of that work week are identified as well. The term "hours worked" has the meaning ascribed to that term in 56 Ill. Adm. Code 210.110 and in accordance with all applicable rules or court interpretations under 56 Ill. Adm. Code 210.110;

(3) the rate of payment for each hour worked,

including any premium rate or bonus;

(4) the total pay period earnings;
(5) all deductions made from the day or temporary

laborer's compensation made either by the third party client or by the day and temporary labor service agency, and the purpose for which deductions were made, including for the day or temporary laborer's transportation, food, equipment, withheld income tax, withheld social security payments, and every other deduction; and

(6) any additional information required by rules

issued by the Department.

(a-1) For each day or temporary laborer who is contracted to work a single day, the third party client shall, at the end of the work day, provide such day or temporary laborer with a Work Verification Form, approved by the Department, which shall contain the date, the day or temporary laborer's name, the work location, and the hours worked on that day. Any third party client who violates this subsection (a-1) may be subject to a civil penalty not to exceed $500 for each violation found by the Department. Such civil penalty may increase to $2,500 for a second or subsequent violation. For purposes of this subsection (a-1), each violation of this subsection (a-1) for each day or temporary laborer and for each day the violation continues shall constitute a separate and distinct violation.
(b) A day and temporary labor service agency shall provide each worker an annual earnings summary within a reasonable time after the preceding calendar year, but in no case later than February 1. A day and temporary labor service agency shall, at the time of each wage payment, give notice to day or temporary laborers of the availability of the annual earnings summary or post such a notice in a conspicuous place in the public reception area.
(c) At the request of a day or temporary laborer, a day and temporary labor service agency shall hold the daily wages of the day or temporary laborer and make either weekly, bi-weekly, or semi-monthly payments. The wages shall be paid in a single check, or, at the day or temporary laborer's sole option, by direct deposit or other manner approved by the Department, representing the wages earned during the period, either weekly, bi-weekly, or semi-monthly, designated by the day or temporary laborer in accordance with the Illinois Wage Payment and Collection Act. Vouchers or any other method of payment which is not generally negotiable shall be prohibited as a method of payment of wages. Day and temporary labor service agencies that make daily wage payments shall provide written notification to all day or temporary laborers of the right to request weekly, bi-weekly, or semi-monthly checks. The day and temporary labor service agency may provide this notice by conspicuously posting the notice at the location where the wages are received by the day or temporary laborers.
(d) No day and temporary labor service agency shall charge any day or temporary laborer for cashing a check issued by the agency for wages earned by a day or temporary laborer who performed work through that agency. No day and temporary labor service agency or third party client shall charge any day or temporary laborer for the expense of conducting any consumer report, as that term is defined in the Fair Credit Reporting Act, 15 U.S.C. 1681a(d), any criminal background check of any kind, or any drug test of any kind.
(e) Day or temporary laborers shall be paid no less than the wage rate stated in the notice as provided in Section 10 of this Act for all the work performed on behalf of the third party client in addition to the work listed in the written description.
(f) The total amount deducted for meals, equipment, and transportation may not cause a day or temporary laborer's hourly wage to fall below the State or federal minimum wage. However, a day and temporary labor service agency may deduct the actual market value of reusable equipment provided to the day or temporary laborer by the day and temporary labor service agency which the day or temporary laborer fails to return, if the day or temporary laborer provides a written authorization for such deduction at the time the deduction is made.
(g) A day or temporary laborer who is contracted by a day and temporary labor service agency to work at a third party client's worksite but is not utilized by the third party client shall be paid by the day and temporary labor service agency for a minimum of 4 hours of pay at the agreed upon rate of pay. However, in the event the day and temporary labor service agency contracts the day or temporary laborer to work at another location during the same shift, the day or temporary laborer shall be paid by the day and temporary labor service agency for a minimum of 2 hours of pay at the agreed upon rate of pay.
(h) A third party client is required to pay wages and related payroll taxes to a licensed day and temporary labor service agency for services performed by the day or temporary laborer for the third party client according to payment terms outlined on invoices, service agreements, or stated terms provided by the day and temporary labor service agency. A third party client who fails to comply with this subsection (h) is subject to the penalties provided in Section 70 of this Act. The Department shall review a complaint filed by a licensed day and temporary labor agency. The Department shall review the payroll and accounting records of the day and temporary labor service agency and the third party client for the period in which the violation of this Act is alleged to have occurred to determine if wages and payroll taxes have been paid to the agency and that the day or temporary laborer has been paid the wages owed him or her.
(Source: P.A. 100-517, eff. 6-1-18.)

(820 ILCS 175/33)
(This Section may contain text from a Public Act with a delayed effective date)
Sec. 33. Permanent placement. A day and temporary labor service shall attempt to place a current temporary laborer into a permanent position with a client when the client informs the agency of its plan to hire a permanent employee for a position like the positions for which employees are being provided by the agency at the same work location.
(Source: P.A. 100-517, eff. 6-1-18.)

(820 ILCS 175/35)
Sec. 35. Public Access Area. Each day and temporary labor service agency shall provide adequate seating in the public access area of the offices of the agency. The public access area shall be the location for the notices required by Section 45 of this Act and any other State or federally mandated posting. The public access area shall allow for access to restrooms and water.
(Source: P.A. 94-511, eff. 1-1-06.)

(820 ILCS 175/40)
Sec. 40. Work Restriction. No day and temporary labor service agency shall restrict the right of a day or temporary laborer to accept a permanent position with a third party client to whom the day or temporary laborer has been referred for work or restrict the right of such third party client to offer such employment to a day or temporary laborer. A day and temporary labor service agency may charge a placement fee to a third party client for employing a day or temporary laborer for whom a contract for work was effected by the day and temporary labor service agency not to exceed the equivalent of the total daily commission rate the day and temporary labor service agency would have received over a 60-day period, reduced by the equivalent of the daily commission rate the day and temporary labor service agency would have received for each day the day or temporary laborer has performed work for the day and temporary labor service agency in the preceding 12 months. Days worked at a day and temporary labor service agency in the 12 months preceding the effective date of this amendatory Act of the 94th General Assembly shall be included for purposes of calculating the maximum placement fee described in this Section. However, placement of a day or temporary laborer who is contracted by a day and temporary labor service agency to provide skilled labor shall not be subject to any placement fee cap. For purposes of this Section, a day or temporary laborer who performs "skilled labor" shall apply only where the day and temporary labor service agency performs an advanced application process, a screening process, which may include processes such as advanced testing, and a job interview. No fee provided for under this Section may be assessed or collected by the day and temporary labor service agency when the day or temporary laborer is offered permanent work following the suspension or revocation of the day and temporary labor service agency's registration by the Department.
(Source: P.A. 94-511, eff. 1-1-06.)

(820 ILCS 175/45)
(Text of Section before amendment by P.A. 100-517)
Sec. 45. Registration; Department of Labor.
(a) A day and temporary labor service agency which is located, operates or transacts business within this State shall register with the Department of Labor in accordance with rules adopted by the Department for day and temporary labor service agencies and shall be subject to this Act and any rules adopted under this Act. Each day and temporary labor service agency shall provide proof of an employer account number issued by the Department of Employment Security for the payment of unemployment insurance contributions as required under the Unemployment Insurance Act, and proof of valid workers' compensation insurance in effect at the time of registration covering all of its employees. If, at any time, a day and temporary labor service agency's workers' compensation insurance coverage lapses, the agency shall have an affirmative duty to report the lapse of such coverage to the Department and the agency's registration shall be suspended until the agency's workers' compensation insurance is reinstated. The Department may assess each day and temporary labor service agency a non-refundable registration fee not exceeding $1,000 per year per agency and a non-refundable fee not to exceed $250 for each branch office or other location where the agency regularly contracts with day or temporary laborers for services. The fee may be paid by check or money order and the Department may not refuse to accept a check on the basis that it is not a certified check or a cashier's check. The Department may charge an additional fee to be paid by a day and temporary labor service agency if the agency, or any person on the agency's behalf, issues or delivers a check to the Department that is not honored by the financial institution upon which it is drawn. The Department shall also adopt rules for violation hearings and penalties for violations of this Act or the Department's rules in conjunction with the penalties set forth in this Act.
(b) It is a violation of this Act to operate a day and temporary labor service agency without first registering with the Department in accordance with subsection (a) of this Section. The Department shall create and maintain at regular intervals on its website, accessible to the public: (1) a list of all registered day and temporary labor service agencies in the State whose registration is in good standing; (2) a list of day and temporary labor service agencies in the State whose registration has been suspended, including the reason for the suspension, the date the suspension was initiated, and the date, if known, the suspension is to be lifted; and (3) a list of day and temporary labor service agencies in the State whose registration has been revoked, including the reason for the revocation and the date the registration was revoked. The Department has the authority to assess a penalty against any day and temporary labor service agency that fails to register with the Department of Labor in accordance with this Act or any rules adopted under this Act of $500 for each violation. Each day during which a day and temporary labor service agency operates without registering with the Department shall be a separate and distinct violation of this Act.
(c) An applicant is not eligible to register to operate a day and temporary labor service agency under this Act if the applicant or any of its officers, directors, partners, or managers or any owner of 25% or greater beneficial interest:
(1) has been involved, as owner, officer, director,

partner, or manager, of any day and temporary labor service agency whose registration has been revoked or has been suspended without being reinstated within the 5 years immediately preceding the filing of the application; or

(2) is under the age of 18.
(d) Every agency shall post and keep posted at each location, in a position easily accessible to all employees, notices as supplied and required by the Department containing a copy or summary of the provisions of the Act and a notice which informs the public of a toll-free telephone number for day or temporary laborers and the public to file wage dispute complaints and other alleged violations by day and temporary labor service agencies. Such notices shall be in English or any other language generally understood in the locale of the day and temporary labor service agency.
(Source: P.A. 94-511, eff. 1-1-06.)

(Text of Section after amendment by P.A. 100-517)
Sec. 45. Registration; Department of Labor.
(a) A day and temporary labor service agency which is located, operates or transacts business within this State shall register with the Department of Labor in accordance with rules adopted by the Department for day and temporary labor service agencies and shall be subject to this Act and any rules adopted under this Act. Each day and temporary labor service agency shall provide proof of an employer account number issued by the Department of Employment Security for the payment of unemployment insurance contributions as required under the Unemployment Insurance Act, and proof of valid workers' compensation insurance in effect at the time of registration covering all of its employees. If, at any time, a day and temporary labor service agency's workers' compensation insurance coverage lapses, the agency shall have an affirmative duty to report the lapse of such coverage to the Department and the agency's registration shall be suspended until the agency's workers' compensation insurance is reinstated. The Department may assess each day and temporary labor service agency a non-refundable registration fee not exceeding $1,000 per year per agency and a non-refundable fee not to exceed $250 for each branch office or other location where the agency regularly contracts with day or temporary laborers for services. The fee may be paid by check , money order , or the State Treasurer's E-Pay program or any successor program, and the Department may not refuse to accept a check on the basis that it is not a certified check or a cashier's check. The Department may charge an additional fee to be paid by a day and temporary labor service agency if the agency, or any person on the agency's behalf, issues or delivers a check to the Department that is not honored by the financial institution upon which it is drawn. The Department shall also adopt rules for violation hearings and penalties for violations of this Act or the Department's rules in conjunction with the penalties set forth in this Act.
(a-1) At the time of registration with the Department of Labor each year, the day and temporary labor service agency shall submit to the Department of Labor a report containing the information identified in paragraph (9) of subsection (a) of Section 12, broken down by branch office, in the aggregate for all day or temporary laborers assigned within Illinois and subject to this Act during the preceding year. This information shall be submitted on a form created by the Department of Labor. The Department of Labor shall aggregate the information submitted by all registering day and temporary labor service agencies by removing identifying data and shall have the information available to the public only on a municipal and county basis. As used in this paragraph, "identifying data" means any and all information that: (i) provides specific information on individual worker identity; (ii) identifies the service agency in any manner; and (iii) identifies clients utilizing the day and temporary labor service agency or any other information that can be traced back to any specific registering day and temporary labor service agency or its client. The information and reports submitted to the Department of Labor under this subsection by the registering day and temporary labor service agencies are exempt from inspection and copying under Section 7.5 of the Freedom of Information Act.
(b) It is a violation of this Act to operate a day and temporary labor service agency without first registering with the Department in accordance with subsection (a) of this Section. The Department shall create and maintain at regular intervals on its website, accessible to the public: (1) a list of all registered day and temporary labor service agencies in the State whose registration is in good standing; (2) a list of day and temporary labor service agencies in the State whose registration has been suspended, including the reason for the suspension, the date the suspension was initiated, and the date, if known, the suspension is to be lifted; and (3) a list of day and temporary labor service agencies in the State whose registration has been revoked, including the reason for the revocation and the date the registration was revoked. The Department has the authority to assess a penalty against any day and temporary labor service agency that fails to register with the Department of Labor in accordance with this Act or any rules adopted under this Act of $500 for each violation. Each day during which a day and temporary labor service agency operates without registering with the Department shall be a separate and distinct violation of this Act.
(c) An applicant is not eligible to register to operate a day and temporary labor service agency under this Act if the applicant or any of its officers, directors, partners, or managers or any owner of 25% or greater beneficial interest:
(1) has been involved, as owner, officer, director,

partner, or manager, of any day and temporary labor service agency whose registration has been revoked or has been suspended without being reinstated within the 5 years immediately preceding the filing of the application; or

(2) is under the age of 18.
(d) Every agency shall post and keep posted at each location, in a position easily accessible to all employees, notices as supplied and required by the Department containing a copy or summary of the provisions of the Act and a notice which informs the public of a toll-free telephone number for day or temporary laborers and the public to file wage dispute complaints and other alleged violations by day and temporary labor service agencies. Such notices shall be in English or any other language generally understood in the locale of the day and temporary labor service agency.
(Source: P.A. 100-517, eff. 6-1-18.)

(820 ILCS 175/47)
Sec. 47. Location of a day and temporary labor service agency.
(a) In a municipality with more than 1,000,000 inhabitants, a day or temporary labor service agency may not operate or transact business at a location within 1,000 feet of: (i) a school building or a building in which a Boys and Girls Club is located; or (ii) real property comprising a school or a Boys and Girls Club.
(b) This Section does not apply to a day and temporary labor service agency that:
(1) registered with the Department of Labor prior to

January 1, 2008; and

(2) received an occupancy permit for a location

described in subsection (a) of this Section from the municipality prior to January 1, 2008.

(c) As used in this Section, "school" means a public or private pre-school, elementary school, or secondary school.
(d) A home rule unit may not regulate the location of a day and temporary labor service agency in a manner inconsistent with the regulation by the State of the location of a day and temporary labor service agency under this Section. This subsection (d) is a limitation under subsection (i) of Section 6 of Article VII of the Illinois Constitution on the concurrent exercise by home rule units of powers and functions exercised by the State.
(Source: P.A. 96-451, eff. 1-1-10.)

(820 ILCS 175/50)
Sec. 50. Violations. The Department shall have the authority to deny, suspend, or revoke the registration of a day and temporary labor service agency if warranted by public health and safety concerns or violations of this Act.
(Source: P.A. 94-511, eff. 1-1-06.)

(820 ILCS 175/55)
Sec. 55. Enforcement. It shall be the duty of the Department to enforce the provisions of this Act. The Department shall have the power to conduct investigations in connection with the administration and enforcement of this Act and any investigator with the Department shall be authorized to visit and inspect, at all reasonable times, any places covered by this Act and shall be authorized to inspect, at all reasonable times, contracts for the employment of all day or temporary laborers entered into by a third party client if the Department has received a complaint indicating that the third party client may have contracted with a day and temporary labor service agency that is not registered under this Act. The Department shall conduct hearings in accordance with the Illinois Administrative Procedure Act upon written complaint by an investigator of the Department or any interested person of a violation of the Act. After the hearing, if supported by the evidence, the Department may (i) issue and cause to be served on any party an order to cease and desist from further violation of the Act, (ii) take affirmative or other action as deemed reasonable to eliminate the effect of the violation, (iii) deny, suspend, or revoke any registration under this Act, and (iv) determine the amount of any civil penalty allowed by the Act. The Director of Labor or his or her representative may compel, by subpoena, the attendance and testimony of witnesses and the production of books, payrolls, records, papers, and other evidence in any investigation or hearing and may administer oaths to witnesses. Nothing in this Act applies to labor or employment of a clerical or professional nature.
(Source: P.A. 93-441, eff. 1-1-04; 94-511, eff. 1-1-06.)

(820 ILCS 175/60)
Sec. 60. Review under Administrative Review Law. Any party to a proceeding under this Act may apply for and obtain judicial review of an order of the Department entered under this Act in accordance with the provisions of the Administrative Review Law, and the Department in proceedings under the Act may obtain an order from the court for the enforcement of its order.
(Source: P.A. 92-783, eff. 1-1-03.)

(820 ILCS 175/65)
Sec. 65. Contempt. Whenever it appears that any day and temporary labor service agency has violated a valid order of the Department issued under this Act, the Director of Labor may commence an action and obtain from the court an order commanding the day and temporary labor service agency to obey the order of the Department or be adjudged guilty of contempt of court and punished accordingly.
(Source: P.A. 92-783, eff. 1-1-03.)

(820 ILCS 175/70)
Sec. 70. Penalties.
(a) A day and temporary labor service agency or third party client that violates any of the provisions of this Act or any rule adopted under this Act shall be subject to a civil penalty not to exceed $6,000 for violations found in the first audit by the Department. Following a first audit, a day and temporary labor service agency or third party client shall be subject to a civil penalty not to exceed $2,500 for each repeat violation found by the Department within 3 years. For purposes of this subsection, each violation of this Act for each day or temporary laborer and for each day the violation continues shall constitute a separate and distinct violation. In determining the amount of a penalty, the Director shall consider the appropriateness of the penalty to the day and temporary labor service agency or third party client charged, upon the determination of the gravity of the violations. For any violation determined by the Department to be willful which is within 3 years of an earlier violation, the Department may revoke the registration of the violator, if the violator is a day and temporary labor service agency. The amount of the penalty, when finally determined, may be:
(1) Recovered in a civil action brought by the

Director of Labor in any circuit court. In this litigation, the Director of Labor shall be represented by the Attorney General.

(2) Ordered by the court, in an action brought by any

party for a violation under this Act, to be paid to the Director of Labor.

(b) The Department shall adopt rules for violation hearings and penalties for violations of this Act or the Department's rules in conjunction with the penalties set forth in this Act.
Any administrative determination by the Department as to the amount of each penalty shall be final unless reviewed as provided in Section 60 of this Act.
(Source: P.A. 96-1185, eff. 7-22-10.)

(820 ILCS 175/75)
Sec. 75. Willful violations.
(a) Whoever willfully violates any of the provisions of this Act or any rule adopted under this Act, or whoever obstructs the Department of Labor, its inspectors or deputies, or any other person authorized to inspect places of employment under this Act shall be liable for penalties up to double the statutory amount.
(b) Whoever willfully violates any of the provisions of this Act or any rule adopted under this Act which results in an underpayment to a day or temporary laborer shall be liable to the Department for up to 20% of the day and temporary labor service agency's or the third party client's total underpayment and shall also be liable to the employee for punitive damages in the amount of 2% of the amount of any such underpayments for each month following the date of payment during which the underpayments remain unpaid.
(c) The Director may promulgate rules for the collection of these penalties. The penalty shall be imposed in cases in which a day and temporary labor service agency's or a third party client's conduct is proven by a preponderance of the evidence to be willful. The penalty may be recovered in a civil action brought by the Director of Labor in any circuit court. In any such action, the Director of Labor shall be represented by the Attorney General.
(Source: P.A. 94-511, eff. 1-1-06.)

(820 ILCS 175/80)
Sec. 80. Child Labor and Day and Temporary Labor Services Enforcement Fund. All moneys received as fees and civil penalties under this Act shall be deposited into the Child Labor and Day and Temporary Labor Services Enforcement Fund and may be used for the purposes set forth in Section 17.3 of the Child Labor Law.
(Source: P.A. 98-463, eff. 8-16-13.)

(820 ILCS 175/85)
Sec. 85. Third party clients.
(a) It is a violation of this Act for a third party client to enter into a contract for the employment of day or temporary laborers with any day and temporary labor service agency not registered under Section 45 of this Act. A third party client has a duty to verify a day and temporary labor service agency's status with the Department before entering into a contract with such an agency, and on March 1 and September 1 of each year. A day and temporary labor service agency shall be required to provide each of its third party clients with proof of valid registration issued by the Department at the time of entering into a contract. A day and temporary labor service agency shall be required to notify, both by telephone and in writing, each day or temporary laborer it employs and each third party client with whom it has a contract within 24 hours of any denial, suspension, or revocation of its registration by the Department. All contracts between any day and temporary labor service agency and any third party client shall be considered null and void from the date any such denial, suspension, or revocation of registration becomes effective and until such time as the day and temporary labor service agency becomes registered and considered in good standing by the Department as provided in Section 50 and Section 55. Upon request, the Department shall provide to a third party client a list of entities registered as day and temporary labor service agencies. The Department shall provide on the Internet a list of entities registered as day and temporary labor service agencies. A third party client may rely on information provided by the Department or maintained on the Department's website pursuant to Section 45 of this Act and shall be held harmless if such information maintained or provided by the Department was inaccurate. Any third party client that violates this provision of the Act is subject to a civil penalty not to exceed $500. Each day during which a third party client contracts with a day and temporary labor service agency not registered under Section 45 of this Act shall constitute a separate and distinct offense.
(b) If a third party client leases or contracts with a day and temporary service agency for the services of a day or temporary laborer, the third party client shall share all legal responsibility and liability for the payment of wages under the Illinois Wage Payment and Collection Act and the Minimum Wage Law.
(Source: P.A. 93-441, eff. 1-1-04; 94-511, eff. 1-1-06.)

(820 ILCS 175/90)
Sec. 90. Retaliation.
(a) Prohibition. It is a violation of this Act for a day and temporary labor service agency or third party client, or any agent of a day and temporary labor service agency or third party client, to retaliate through discharge or in any other manner against any day or temporary laborer for exercising any rights granted under this Act. Such retaliation shall subject a day and temporary labor service agency or third party client, or both, to civil penalties pursuant to this Act or a private cause of action.
(b) Protected Acts from Retaliation. It is a violation of this Act for a day and temporary labor service agency or third party client to retaliate against a day or temporary laborer for:
(1) making a complaint to a day and temporary labor

service agency, to a third party client, to a co-worker, to a community organization, before a public hearing, or to a State or federal agency that rights guaranteed under this Act have been violated;

(2) causing to be instituted any proceeding under or

related to this Act; or

(3) testifying or preparing to testify in an

investigation or proceeding under this Act.

(Source: P.A. 94-511, eff. 1-1-06.)

(820 ILCS 175/95)
Sec. 95. Private Right of Action.
(a) A person aggrieved by a violation of this Act or any rule adopted under this Act by a day and temporary labor service agency or a third party client may file suit in circuit court of Illinois, in the county where the alleged offense occurred or where any day or temporary laborer who is party to the action resides, without regard to exhaustion of any alternative administrative remedies provided in this Act. A day and temporary labor service agency aggrieved by a violation of this Act or any rule adopted under this Act by a third party client may file suit in circuit court of Illinois, in the county where the alleged offense occurred or where the day and temporary labor service agency which is party to the action is located. Actions may be brought by one or more day or temporary laborers for and on behalf of themselves and other day or temporary laborers similarly situated. A day or temporary laborer whose rights have been violated under this Act by a day and temporary labor service agency or a third party client or a day and temporary labor service agency whose rights have been violated under this Act by a third party client is entitled to collect:
(1) in the case of a wage and hour violation, the

amount of any wages, salary, employment benefits, or other compensation denied or lost to the day or temporary laborer or day and temporary labor service agency by reason of the violation, plus an equal amount in liquidated damages;

(2) in the case of a health and safety or notice

violation, compensatory damages and an amount up to $500 for the violation of each subpart of each Section;

(3) in the case of unlawful retaliation, all legal or

equitable relief as may be appropriate; and

(4) attorney's fees and costs.
(b) The right of an aggrieved person to bring an action under this Section terminates upon the passing of 3 years from the final date of employment by the day and temporary labor agency or the third party client or upon the passing of 3 years from the date of termination of the contract between the day and temporary labor service agency and the third party client. This limitations period is tolled if a day labor employer has deterred a day and temporary labor service agency or day or temporary laborer's exercise of rights under this Act by contacting or threatening to contact law enforcement agencies.
(Source: P.A. 96-1185, eff. 7-22-10.)

(820 ILCS 175/96)
Sec. 96. Day and temporary labor service agency; recovery of attorney's fees and costs. A day and temporary labor service agency may recover attorney's fees and costs in a civil action brought by the day and temporary labor service agency against a third-party client for breach of contract by the third-party client in relation to services provided by the agency to the third-party client if the plaintiff prevails in the lawsuit.
(Source: P.A. 96-332, eff. 8-11-09.)

(820 ILCS 175/97)
Sec. 97. Severability. Should one or more of the provisions of this Act be held invalid, such invalidity shall not affect any of the valid provisions hereof.
(Source: P.A. 94-511, eff. 1-1-06.)

(820 ILCS 175/99)
Sec. 99. Effective Date. This Act takes effect on January 1, 2000.
(Source: P.A. 91-579, eff. 1-1-00.)



820 ILCS 180/ - Victims' Economic Security and Safety Act.

(820 ILCS 180/1)
Sec. 1. Short title. This Act may be cited as the Victims' Economic Security and Safety Act.
(Source: P.A. 93-591, eff. 8-25-03.)

(820 ILCS 180/5)
Sec. 5. Findings. The General Assembly finds and declares the following:
(1) Domestic and sexual violence affects many persons

without regard to age, race, educational level, socioeconomic status, religion, or occupation.

(2) Domestic and sexual violence has a devastating

effect on individuals, families, communities and the workplace.

(3) Domestic violence crimes account for

approximately 15% of total crime costs in the United States each year.

(4) Violence against women has been reported to be

the leading cause of physical injury to women. Such violence has a devastating impact on women's physical and emotional health and financial security.

(5) According to recent government surveys, from 1993

through 1998 the average annual number of violent victimizations committed by intimate partners was 1,082,110, 87% of which were committed against women.

(6) Female murder victims were substantially more

likely than male murder victims to have been killed by an intimate partner. About one-third of female murder victims, and about 4% of male murder victims, were killed by an intimate partner.

(7) According to recent government estimates,

approximately 987,400 rapes occur annually in the United States, 89% of the rapes are perpetrated against female victims.

(8) Approximately 10,200,000 people have been stalked

at some time in their lives. Four out of every 5 stalking victims are women. Stalkers harass and terrorize their victims by spying on the victims, standing outside their places of work or homes, making unwanted phone calls, sending or leaving unwanted letters or items, or vandalizing property.

(9) Employees in the United States who have been

victims of domestic violence, dating violence, sexual assault, or stalking too often suffer adverse consequences in the workplace as a result of their victimization.

(10) Victims of domestic violence, dating violence,

sexual assault, and stalking face the threat of job loss and loss of health insurance as a result of the illegal acts of the perpetrators of violence.

(11) The prevalence of domestic violence, dating

violence, sexual assault, stalking, and other violence against women at work is dramatic. Approximately 11% of all rapes occur in the workplace. About 50,500 individuals, 83% of whom are women, were raped or sexually assaulted in the workplace each year from 1992 through 1996. Half of all female victims of violent workplace crimes know their attackers. Nearly one out of 10 violent workplace incidents is committed by partners or spouses.

(12) Homicide is the leading cause of death for women

on the job. Husbands, boyfriends, and ex-partners commit 15% of workplace homicides against women.

(13) Studies indicate that as much as 74% of employed

battered women surveyed were harassed at work by their abusive partners.

(14) According to a 1998 report of the U.S. General

Accounting Office, between one-fourth and one-half of domestic violence victims surveyed in 3 studies reported that the victims lost a job due, at least in part, to domestic violence.

(15) Women who have experienced domestic violence or

dating violence are more likely than other women to be unemployed, to suffer from health problems that can affect employability and job performance, to report lower personal income, and to rely on welfare.

(16) Abusers frequently seek to control their

partners by actively interfering with their ability to work, including preventing their partners from going to work, harassing their partners at work, limiting the access of their partners to cash or transportation, and sabotaging the child care arrangements of their partners.

(17) More than one-half of women receiving welfare

have been victims of domestic violence as adults and between one-fourth and one-third reported being abused in the last year.

(18) Sexual assault, whether occurring in or out of

the workplace, can impair an employee's work performance, require time away from work, and undermine the employee's ability to maintain a job. Almost 50% of sexual assault survivors lose their jobs or are forced to quit in the aftermath of the assaults.

(19) More than one-fourth of stalking victims report

losing time from work due to the stalking and 7% never return to work.

(20) (A) According to the National Institute of

Justice, crime costs an estimated $450,000,000,000 annually in medical expenses, lost earnings, social service costs, pain, suffering, and reduced quality of life for victims, which harms the Nation's productivity and drains the Nation's resources. (B) Violent crime accounts for $426,000,000,000 per year of this amount. (C) Rape exacts the highest costs per victim of any criminal offense, and accounts for $127,000,000,000 per year of the amount described in subparagraph (A).

(21) The Bureau of National Affairs has estimated

that domestic violence costs United States employers between $3,000,000,000 and $5,000,000,000 annually in lost time and productivity. Other reports have estimated that domestic violence costs United States employers $13,000,000,000 annually.

(22) United States medical costs for domestic

violence have been estimated to be $31,000,000,000 per year.

(23) Ninety-four percent of corporate security and

safety directors at companies nationwide rank domestic violence as a high security concern.

(24) Forty-nine percent of senior executives

recently surveyed said domestic violence has a harmful effect on their company's productivity, 47% said domestic violence negatively affects attendance, and 44% said domestic violence increases health care costs.

(25) Employees, including individuals participating

in welfare to work programs, may need to take time during business hours to:

(A) obtain orders of protection or civil no

contact orders;

(B) seek medical or legal assistance, counseling,

or other services; or

(C) look for housing in order to escape from

domestic or sexual violence.

(Source: P.A. 96-635, eff. 8-24-09.)

(820 ILCS 180/10)
Sec. 10. Definitions. In this Act, except as otherwise expressly provided:
(1) "Commerce" includes trade, traffic, commerce,

transportation, or communication; and "industry or activity affecting commerce" means any activity, business, or industry in commerce or in which a labor dispute would hinder or obstruct commerce or the free flow of commerce, and includes "commerce" and any "industry affecting commerce".

(2) "Course of conduct" means a course of repeatedly

maintaining a visual or physical proximity to a person or conveying oral or written threats, including threats conveyed through electronic communications, or threats implied by conduct.

(3) "Department" means the Department of Labor.
(4) "Director" means the Director of Labor.
(5) "Domestic or sexual violence" means domestic

violence, sexual assault, or stalking.

(6) "Domestic violence" means abuse, as defined in

Section 103 of the Illinois Domestic Violence Act of 1986, by a family or household member, as defined in Section 103 of the Illinois Domestic Violence Act of 1986.

(7) "Electronic communications" includes

communications via telephone, mobile phone, computer, e-mail, video recorder, fax machine, telex, or pager, or any other electronic communication, as defined in Section 12-7.5 of the Criminal Code of 2012.

(8) "Employ" includes to suffer or permit to work.
(9) Employee.
(A) In general. "Employee" means any person

employed by an employer.

(B) Basis. "Employee" includes a person employed

as described in subparagraph (A) on a full or part-time basis, or as a participant in a work assignment as a condition of receipt of federal or State income-based public assistance.

(10) "Employer" means any of the following: (A) the

State or any agency of the State; (B) any unit of local government or school district; or (C) any person that employs at least one employee.

(11) "Employment benefits" means all benefits

provided or made available to employees by an employer, including group life insurance, health insurance, disability insurance, sick leave, annual leave, educational benefits, pensions, and profit-sharing, regardless of whether such benefits are provided by a practice or written policy of an employer or through an "employee benefit plan". "Employee benefit plan" or "plan" means an employee welfare benefit plan or an employee pension benefit plan or a plan which is both an employee welfare benefit plan and an employee pension benefit plan.

(12) "Family or household member", for employees with

a family or household member who is a victim of domestic or sexual violence, means a spouse, parent, son, daughter, other person related by blood or by present or prior marriage, other person who shares a relationship through a son or daughter, and persons jointly residing in the same household.

(13) "Parent" means the biological parent of an

employee or an individual who stood in loco parentis to an employee when the employee was a son or daughter. "Son or daughter" means a biological, adopted, or foster child, a stepchild, a legal ward, or a child of a person standing in loco parentis, who is under 18 years of age, or is 18 years of age or older and incapable of self-care because of a mental or physical disability.

(14) "Perpetrator" means an individual who commits or

is alleged to have committed any act or threat of domestic or sexual violence.

(15) "Person" means an individual, partnership,

association, corporation, business trust, legal representative, or any organized group of persons.

(16) "Public agency" means the Government of the

State or political subdivision thereof; any agency of the State, or of a political subdivision of the State; or any governmental agency.

(17) "Public assistance" includes cash, food stamps,

medical assistance, housing assistance, and other benefits provided on the basis of income by a public agency or public employer.

(18) "Reduced work schedule" means a work schedule

that reduces the usual number of hours per workweek, or hours per workday, of an employee.

(19) "Repeatedly" means on 2 or more occasions.
(20) "Sexual assault" means any conduct proscribed by

the Criminal Code of 1961 or the Criminal Code of 2012 in Sections 11-1.20, 11-1.30, 11-1.40, 11-1.50, 11-1.60, 12-13, 12-14, 12-14.1, 12-15, and 12-16.

(21) "Stalking" means any conduct proscribed by the

Criminal Code of 1961 or the Criminal Code of 2012 in Sections 12-7.3, 12-7.4, and 12-7.5.

(22) "Victim" or "survivor" means an individual who

has been subjected to domestic or sexual violence.

(23) "Victim services organization" means a

nonprofit, nongovernmental organization that provides assistance to victims of domestic or sexual violence or to advocates for such victims, including a rape crisis center, an organization carrying out a domestic violence program, an organization operating a shelter or providing counseling services, or a legal services organization or other organization providing assistance through the legal process.

(Source: P.A. 99-765, eff. 1-1-17.)

(820 ILCS 180/15)
Sec. 15. Purposes. The purposes of this Act are:
(1) to promote the State's interest in reducing

domestic violence, dating violence, sexual assault, and stalking by enabling victims of domestic or sexual violence to maintain the financial independence necessary to leave abusive situations, achieve safety, and minimize the physical and emotional injuries from domestic or sexual violence, and to reduce the devastating economic consequences of domestic or sexual violence to employers and employees;

(2) to address the failure of existing laws to

protect the employment rights of employees who are victims of domestic or sexual violence and employees with a family or household member who is a victim of domestic or sexual violence, by protecting the civil and economic rights of those employees, and by furthering the equal opportunity of women for economic self-sufficiency and employment free from discrimination;

(3) to accomplish the purposes described in

paragraphs (1) and (2) by (A) entitling employed victims of domestic or sexual violence and employees with a family or household member who is a victim of domestic or sexual violence to take unpaid leave to seek medical help, legal assistance, counseling, safety planning, and other assistance without penalty from their employers for the employee or the family or household member who is a victim; and (B) prohibiting employers from discriminating against any employee who is a victim of domestic or sexual violence or any employee who has a family or household member who is a victim of domestic or sexual violence, in a manner that accommodates the legitimate interests of employers and protects the safety of all persons in the workplace.

(Source: P.A. 96-635, eff. 8-24-09.)

(820 ILCS 180/20)
Sec. 20. Entitlement to leave due to domestic or sexual violence.
(a) Leave requirement.
(1) Basis. An employee who is a victim of domestic or

sexual violence or an employee who has a family or household member who is a victim of domestic or sexual violence whose interests are not adverse to the employee as it relates to the domestic or sexual violence may take unpaid leave from work if the employee or employee's family or household member is experiencing an incident of domestic or sexual violence or to address domestic or sexual violence by:

(A) seeking medical attention for, or recovering

from, physical or psychological injuries caused by domestic or sexual violence to the employee or the employee's family or household member;

(B) obtaining services from a victim services

organization for the employee or the employee's family or household member;

(C) obtaining psychological or other counseling

for the employee or the employee's family or household member;

(D) participating in safety planning, temporarily

or permanently relocating, or taking other actions to increase the safety of the employee or the employee's family or household member from future domestic or sexual violence or ensure economic security; or

(E) seeking legal assistance or remedies to

ensure the health and safety of the employee or the employee's family or household member, including preparing for or participating in any civil or criminal legal proceeding related to or derived from domestic or sexual violence.

(2) Period. Subject to subsection (c), an employee

working for an employer that employs at least 50 employees shall be entitled to a total of 12 workweeks of leave during any 12-month period. Subject to subsection (c), an employee working for an employer that employs at least 15 but not more than 49 employees shall be entitled to a total of 8 workweeks of leave during any 12-month period. Subject to subsection (c), an employee working for an employer that employs at least one but not more than 14 employees shall be entitled to a total of 4 workweeks of leave during any 12-month period. The total number of workweeks to which an employee is entitled shall not decrease during the relevant 12-month period. This Act does not create a right for an employee to take unpaid leave that exceeds the unpaid leave time allowed under, or is in addition to the unpaid leave time permitted by, the federal Family and Medical Leave Act of 1993 (29 U.S.C. 2601 et seq.).

(3) Schedule. Leave described in paragraph (1) may be

taken intermittently or on a reduced work schedule.

(b) Notice. The employee shall provide the employer with at least 48 hours' advance notice of the employee's intention to take the leave, unless providing such notice is not practicable. When an unscheduled absence occurs, the employer may not take any action against the employee if the employee, upon request of the employer and within a reasonable period after the absence, provides certification under subsection (c).
(c) Certification.
(1) In general. The employer may require the employee

to provide certification to the employer that:

(A) the employee or the employee's family or

household member is a victim of domestic or sexual violence; and

(B) the leave is for one of the purposes

enumerated in paragraph (a)(1).

The employee shall provide such certification to the

employer within a reasonable period after the employer requests certification.

(2) Contents. An employee may satisfy the

certification requirement of paragraph (1) by providing to the employer a sworn statement of the employee, and upon obtaining such documents the employee shall provide:

(A) documentation from an employee, agent, or

volunteer of a victim services organization, an attorney, a member of the clergy, or a medical or other professional from whom the employee or the employee's family or household member has sought assistance in addressing domestic or sexual violence and the effects of the violence;

(B) a police or court record; or
(C) other corroborating evidence.
(d) Confidentiality. All information provided to the employer pursuant to subsection (b) or (c), including a statement of the employee or any other documentation, record, or corroborating evidence, and the fact that the employee has requested or obtained leave pursuant to this Section, shall be retained in the strictest confidence by the employer, except to the extent that disclosure is:
(1) requested or consented to in writing by the

employee; or

(2) otherwise required by applicable federal or State

law.

(e) Employment and benefits.
(1) Restoration to position.
(A) In general. Any employee who takes leave

under this Section for the intended purpose of the leave shall be entitled, on return from such leave:

(i) to be restored by the employer to the

position of employment held by the employee when the leave commenced; or

(ii) to be restored to an equivalent position

with equivalent employment benefits, pay, and other terms and conditions of employment.

(B) Loss of benefits. The taking of leave under

this Section shall not result in the loss of any employment benefit accrued prior to the date on which the leave commenced.

(C) Limitations. Nothing in this subsection shall

be construed to entitle any restored employee to:

(i) the accrual of any seniority or

employment benefits during any period of leave; or

(ii) any right, benefit, or position of

employment other than any right, benefit, or position to which the employee would have been entitled had the employee not taken the leave.

(D) Construction. Nothing in this paragraph shall

be construed to prohibit an employer from requiring an employee on leave under this Section to report periodically to the employer on the status and intention of the employee to return to work.

(2) Maintenance of health benefits.
(A) Coverage. Except as provided in subparagraph

(B), during any period that an employee takes leave under this Section, the employer shall maintain coverage for the employee and any family or household member under any group health plan for the duration of such leave at the level and under the conditions coverage would have been provided if the employee had continued in employment continuously for the duration of such leave.

(B) Failure to return from leave. The employer

may recover the premium that the employer paid for maintaining coverage for the employee and the employee's family or household member under such group health plan during any period of leave under this Section if:

(i) the employee fails to return from leave

under this Section after the period of leave to which the employee is entitled has expired; and

(ii) the employee fails to return to work for

a reason other than:

(I) the continuation, recurrence, or

onset of domestic or sexual violence that entitles the employee to leave pursuant to this Section; or

(II) other circumstances beyond the

control of the employee.

(C) Certification.
(i) Issuance. An employer may require an

employee who claims that the employee is unable to return to work because of a reason described in subclause (I) or (II) of subparagraph (B)(ii) to provide, within a reasonable period after making the claim, certification to the employer that the employee is unable to return to work because of that reason.

(ii) Contents. An employee may satisfy the

certification requirement of clause (i) by providing to the employer:

(I) a sworn statement of the employee;
(II) documentation from an employee,

agent, or volunteer of a victim services organization, an attorney, a member of the clergy, or a medical or other professional from whom the employee has sought assistance in addressing domestic or sexual violence and the effects of that violence;

(III) a police or court record; or
(IV) other corroborating evidence.
(D) Confidentiality. All information provided to

the employer pursuant to subparagraph (C), including a statement of the employee or any other documentation, record, or corroborating evidence, and the fact that the employee is not returning to work because of a reason described in subclause (I) or (II) of subparagraph (B)(ii) shall be retained in the strictest confidence by the employer, except to the extent that disclosure is:

(i) requested or consented to in writing by

the employee; or

(ii) otherwise required by applicable federal

or State law.

(f) Prohibited acts.
(1) Interference with rights.
(A) Exercise of rights. It shall be unlawful for

any employer to interfere with, restrain, or deny the exercise of or the attempt to exercise any right provided under this Section.

(B) Employer discrimination. It shall be unlawful

for any employer to discharge or harass any individual, or otherwise discriminate against any individual with respect to compensation, terms, conditions, or privileges of employment of the individual (including retaliation in any form or manner) because the individual:

(i) exercised any right provided under this

Section; or

(ii) opposed any practice made unlawful by

this Section.

(C) Public agency sanctions. It shall be unlawful

for any public agency to deny, reduce, or terminate the benefits of, otherwise sanction, or harass any individual, or otherwise discriminate against any individual with respect to the amount, terms, or conditions of public assistance of the individual (including retaliation in any form or manner) because the individual:

(i) exercised any right provided under this

Section; or

(ii) opposed any practice made unlawful by

this Section.

(2) Interference with proceedings or inquiries. It

shall be unlawful for any person to discharge or in any other manner discriminate (as described in subparagraph (B) or (C) of paragraph (1)) against any individual because such individual:

(A) has filed any charge, or has instituted or

caused to be instituted any proceeding, under or related to this Section;

(B) has given, or is about to give, any

information in connection with any inquiry or proceeding relating to any right provided under this Section; or

(C) has testified, or is about to testify, in any

inquiry or proceeding relating to any right provided under this Section.

(Source: P.A. 99-765, eff. 1-1-17.)

(820 ILCS 180/25)
Sec. 25. Existing leave usable for addressing domestic or sexual violence. An employee who is entitled to take paid or unpaid leave (including family, medical, sick, annual, personal, or similar leave) from employment, pursuant to federal, State, or local law, a collective bargaining agreement, or an employment benefits program or plan, may elect to substitute any period of such leave for an equivalent period of leave provided under Section 20. The employer may not require the employee to substitute available paid or unpaid leave for leave provided under Section 20.
(Source: P.A. 96-635, eff. 8-24-09.)

(820 ILCS 180/30)
Sec. 30. Victims' employment sustainability; prohibited discriminatory acts.
(a) An employer shall not fail to hire, refuse to hire, discharge, constructively discharge, or harass any individual, otherwise discriminate against any individual with respect to the compensation, terms, conditions, or privileges of employment of the individual, or retaliate against an individual in any form or manner, and a public agency shall not deny, reduce, or terminate the benefits of, otherwise sanction, or harass any individual, otherwise discriminate against any individual with respect to the amount, terms, or conditions of public assistance of the individual, or retaliate against an individual in any form or manner, because:
(1) the individual involved:
(A) is or is perceived to be a victim of domestic

or sexual violence;

(B) attended, participated in, prepared for, or

requested leave to attend, participate in, or prepare for a criminal or civil court proceeding relating to an incident of domestic or sexual violence of which the individual or a family or household member of the individual was a victim, or requested or took leave for any other reason provided under Section 20;

(C) requested an adjustment to a job structure,

workplace facility, or work requirement, including a transfer, reassignment, or modified schedule, leave, a changed telephone number or seating assignment, installation of a lock, or implementation of a safety procedure in response to actual or threatened domestic or sexual violence, regardless of whether the request was granted; or

(D) is an employee whose employer is subject to

Section 21 of the Workplace Violence Prevention Act; or

(2) the workplace is disrupted or threatened by the

action of a person whom the individual states has committed or threatened to commit domestic or sexual violence against the individual or the individual's family or household member.

(b) In this Section:
(1) "Discriminate", used with respect to the terms,

conditions, or privileges of employment or with respect to the terms or conditions of public assistance, includes not making a reasonable accommodation to the known limitations resulting from circumstances relating to being a victim of domestic or sexual violence or a family or household member being a victim of domestic or sexual violence of an otherwise qualified individual:

(A) who is:
(i) an applicant or employee of the employer

(including a public agency); or

(ii) an applicant for or recipient of public

assistance from a public agency; and

(B) who is:
(i) a victim of domestic or sexual violence;

or

(ii) with a family or household member who is

a victim of domestic or sexual violence whose interests are not adverse to the individual in subparagraph (A) as it relates to the domestic or sexual violence;

unless the employer or public agency can demonstrate that

the accommodation would impose an undue hardship on the operation of the employer or public agency.

A reasonable accommodation must be made in a timely

fashion. Any exigent circumstances or danger facing the employee or his or her family or household member shall be considered in determining whether the accommodation is reasonable.

(2) "Qualified individual" means:
(A) in the case of an applicant or employee

described in paragraph (1)(A)(i), an individual who, but for being a victim of domestic or sexual violence or with a family or household member who is a victim of domestic or sexual violence, can perform the essential functions of the employment position that such individual holds or desires; or

(B) in the case of an applicant or recipient

described in paragraph (1)(A)(ii), an individual who, but for being a victim of domestic or sexual violence or with a family or household member who is a victim of domestic or sexual violence, can satisfy the essential requirements of the program providing the public assistance that the individual receives or desires.

(3) "Reasonable accommodation" may include an

adjustment to a job structure, workplace facility, or work requirement, including a transfer, reassignment, or modified schedule, leave, a changed telephone number or seating assignment, installation of a lock, or implementation of a safety procedure, or assistance in documenting domestic or sexual violence that occurs at the workplace or in work-related settings, in response to actual or threatened domestic or sexual violence.

(4) Undue hardship.
(A) In general. "Undue hardship" means an action

requiring significant difficulty or expense, when considered in light of the factors set forth in subparagraph (B).

(B) Factors to be considered. In determining

whether a reasonable accommodation would impose an undue hardship on the operation of an employer or public agency, factors to be considered include:

(i) the nature and cost of the reasonable

accommodation needed under this Section;

(ii) the overall financial resources of the

facility involved in the provision of the reasonable accommodation, the number of persons employed at such facility, the effect on expenses and resources, or the impact otherwise of such accommodation on the operation of the facility;

(iii) the overall financial resources of the

employer or public agency, the overall size of the business of an employer or public agency with respect to the number of employees of the employer or public agency, and the number, type, and location of the facilities of an employer or public agency; and

(iv) the type of operation of the employer or

public agency, including the composition, structure, and functions of the workforce of the employer or public agency, the geographic separateness of the facility from the employer or public agency, and the administrative or fiscal relationship of the facility to the employer or public agency.

(c) An employer subject to Section 21 of the Workplace Violence Prevention Act shall not violate any provisions of the Workplace Violence Prevention Act.
(Source: P.A. 98-766, eff. 7-16-14; 99-78, eff. 7-20-15.)

(820 ILCS 180/35)
Sec. 35. Enforcement.
(a) Department of Labor.
(1) The Director or his or her authorized

representative shall administer and enforce the provisions of this Act. Any employee or a representative of employees who believes his or her rights under this Act have been violated may, within 3 years after the alleged violation occurs, file a complaint with the Department requesting a review of the alleged violation. A copy of the complaint shall be sent to the person who allegedly committed the violation, who shall be the respondent. Upon receipt of a complaint, the Director shall cause such investigation to be made as he or she deems appropriate. The investigation shall provide an opportunity for a public hearing at the request of any party to the review to enable the parties to present information relating to the alleged allegation. The parties shall be given written notice of the time and place of the hearing at least 7 days before the hearing. Upon receiving the report of the investigation, the Director shall make findings of fact. If the Director finds that a violation did occur, he or she shall issue a decision incorporating his or her findings and requiring the party committing the violation to take such affirmative action to abate the violation as the Director deems appropriate, including:

(A) damages equal to the amount of wages, salary,

employment benefits, public assistance, or other compensation denied or lost to such individual by reason of the violation, and the interest on that amount calculated at the prevailing rate;

(B) such equitable relief as may be appropriate,

including but not limited to hiring, reinstatement, promotion, and reasonable accommodations; and

(C) reasonable attorney's fees, reasonable expert

witness fees, and other costs of the action to be paid by the respondent to a prevailing employee.

If the Director finds that there was no violation, he

or she shall issue an order denying the complaint. An order issued by the Director under this Section shall be final and subject to judicial review under the Administrative Review Law.

(2) The Director shall adopt rules necessary to

administer and enforce this Act in accordance with the Illinois Administrative Procedure Act. The Director shall have the powers and the parties shall have the rights provided in the Illinois Administrative Procedure Act for contested cases, including, but not limited to, provisions for depositions, subpoena power and procedures, and discovery and protective order procedures.

(3) Intervention. The Attorney General of Illinois

may intervene on behalf of the Department if the Department certifies that the case is of general public importance. Upon such intervention the court may award such relief as is authorized to be granted to an employee who has filed a complaint or whose representative has filed a complaint under this Section.

(b) Refusal to pay damages. Any employer who has been ordered by the Director of Labor or the court to pay damages under this Section and who fails to do so within 30 days after the order is entered is liable to pay a penalty of 1% per calendar day to the employee for each day of delay in paying the damages to the employee.
(Source: P.A. 93-591, eff. 8-25-03.)

(820 ILCS 180/40)
Sec. 40. Notification. Every employer covered by this Act shall post and keep posted, in conspicuous places on the premises of the employer where notices to employees are customarily posted, a notice, to be prepared or approved by the Director of Labor, summarizing the requirements of this Act and information pertaining to the filing of a charge. The Director shall furnish copies of summaries and rules to employers upon request without charge. Any employer that fails to post the required notice may not rely on the provisions in subsection (b) of Section 20 to claim that the employee failed to inform the employer that she or he wanted or was eligible for leave under this Act.
(Source: P.A. 96-635, eff. 8-24-09.)

(820 ILCS 180/45)
Sec. 45. Effect on other laws and employment benefits.
(a) More protective laws, agreements, programs, and plans. Nothing in this Act shall be construed to supersede any provision of any federal, State, or local law, collective bargaining agreement, or employment benefits program or plan that provides:
(1) greater leave benefits for victims of domestic or

sexual violence than the rights established under this Act; or

(2) leave benefits for a larger population of victims

of domestic or sexual violence (as defined in such law, agreement, program, or plan) than the victims of domestic or sexual violence covered under this Act.

(b) Less protective laws, agreements, programs, and plans. The rights established for employees who are victims of domestic or sexual violence and employees with a family or household member who is a victim of domestic or sexual violence under this Act shall not be diminished by any federal, State or local law, collective bargaining agreement, or employment benefits program or plan.
(Source: P.A. 93-591, eff. 8-25-03.)

(820 ILCS 180/905)
Sec. 905. Severability. If any provision of this Act or the application of such provision to any person or circumstance is held to be in violation of the United States Constitution or Illinois Constitution, the remainder of the provisions of this Act and the application of those provisions to any person or circumstance shall not be affected.
(Source: P.A. 99-642, eff. 7-28-16.)

(820 ILCS 180/999)
Sec. 999. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 93-591, eff. 8-25-03.)



820 ILCS 182/ - Domestic Workers' Bill of Rights Act.

(820 ILCS 182/1)
Sec. 1. Short title. This Act may be cited as the Domestic Workers' Bill of Rights Act.
(Source: P.A. 99-758, eff. 1-1-17.)

(820 ILCS 182/5)
Sec. 5. Purpose and findings. Domestic workers play a critical role in Illinois' economy, working to ensure the health and prosperity of Illinois families and freeing others to participate in the workforce. Despite the value of their work, domestic workers have historically been excluded from the protections under State law extended to workers in other industries. Domestic workers are predominantly women who labor to support families and children of their own and who receive low pay and minimal or no benefits. Without clear standards governing their workplaces, and working alone and behind closed doors, domestic workers are among the most isolated and vulnerable workforce in the State. Workforce projections are one of growth for domestic workers, but the lack of decent pay and other workplace protections undermines the likelihood of building and maintaining a reliable and experienced workforce that is able to meet the needs of Illinois families. Therefore, the General Assembly finds that because domestic workers care for the most important elements of Illinoisans' lives, our families and our homes, it is in the interest of employees, employers, and the people of Illinois to ensure that the rights of domestic workers are respected, protected, and enforced and that this Act shall be interpreted liberally to aid this purpose.
(Source: P.A. 99-758, eff. 1-1-17.)

(820 ILCS 182/10)
Sec. 10. Definitions. As used in this Act:
"Domestic work" means:
(1) housekeeping;
(2) house cleaning;
(3) home management;
(4) nanny services including childcare and child

monitoring;

(5) caregiving, personal care or home health services

for elderly persons or persons with an illness, injury, or disability who require assistance in caring for themselves;

(6) laundering;
(7) cooking;
(8) companion services;
(9) chauffeuring; or
(10) other household services for members of

households or their guests in or about a private home or residence or any other location where the domestic work is performed.

"Domestic worker" means a person employed to perform domestic work. "Domestic worker" does not include: (i) a person performing domestic work who is the employer's parent, spouse, child, or other member of his or her immediate family, exclusive of individuals whose primary work duties are caregiving, companion services, personal care or home health services for elderly persons or persons with an illness, injury, or disability who require assistance in caring for themselves; (ii) child and day care home providers participating in the child care assistance program under Section 9A-11 of the Illinois Public Aid Code; (iii) a person who is employed by one or more employers in or about a private home or residence or any other location where the domestic work is performed for 8 hours or less in the aggregate in any workweek on a regular basis, exclusive of individuals whose primary work duties are caregiving, companion services, personal care or home health services for elderly persons or persons with an illness, injury, or disability who require assistance in caring for themselves; or (iv) a person who the employer establishes: (A) has been and will continue to be free from control and direction over the performance of his or her work, both under a contract of service and in fact; (B) is engaged in an independently established trade, occupation, profession or business; or (C) is deemed a legitimate sole proprietor or partnership. A sole proprietor or partnership shall be deemed to be legitimate if the employer establishes that:
(1) the sole proprietor or partnership is performing

the service free from the direction or control over the means and manner of providing the service, subject only to the right of the employer for whom the service is provided to specify the desired result;

(2) the sole proprietor or partnership is not subject

to cancellation or destruction upon severance of the relationship with the employer;

(3) the sole proprietor or partnership has a

substantial investment of capital in the sole proprietorship or partnership beyond ordinary tools and equipment and a personal vehicle;

(4) the sole proprietor or partnership owns the

capital goods and gains the profits and bears the losses of the sole proprietorship or partnership;

(5) the sole proprietor or partnership makes its

services available to the general public on a continuing basis;

(6) the sole proprietor or partnership includes

services rendered on a Federal Income Tax Schedule as an independent business or profession;

(7) the sole proprietor or partnership performs

services for the contractor under the sole proprietorship's or partnership's name;

(8) when the services being provided require a

license or permit, the sole proprietor or partnership obtains and pays for the license or permit in the sole proprietorship's or partnership's name;

(9) the sole proprietor or partnership furnishes the

tools and equipment necessary to provide the service;

(10) if necessary, the sole proprietor or partnership

hires its own employees without approval of the employer, pays the employees without reimbursement from the employer and reports the employees' income to the Internal Revenue Service;

(11) the employer does not represent the sole

proprietorship or partnership as an employee of the employer to the public; and

(12) the sole proprietor or partnership has the right

to perform similar services for others on whatever basis and whenever it chooses.

"Employ" includes to suffer or permit to work.
"Employee" means a domestic worker.
"Employer" means: any individual; partnership; association; corporation; limited liability company; business trust; employment and labor placement agency where wages are made directly or indirectly by the agency or business for work undertaken by employees under hire to a third party pursuant to a contract between the business or agency with the third party; the State of Illinois and local governments, or any political subdivision of the State or local government, or State or local government agency; for which one or more persons is gainfully employed, express or implied, whether lawfully or unlawfully employed, who employs a domestic worker or who exercises control over the domestic worker's wage, remuneration, or other compensation, hours of employment, place of employment, or working conditions, or whose agent or any other person or group of persons acting directly or indirectly in the interest of an employer in relation to the employee exercises control over the domestic worker's wage, remuneration or other compensation, hours of employment, place of employment, or working conditions.
(Source: P.A. 99-758, eff. 1-1-17.)

(820 ILCS 182/90)
Sec. 90. Severability. The provisions of this Act are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 99-758, eff. 1-1-17.)

(820 ILCS 182/92)
Sec. 92. (Amendatory provisions; text omitted).
(Source: P.A. 99-758, eff. 1-1-17; text omitted.)

(820 ILCS 182/93)
Sec. 93. (Amendatory provisions; text omitted).
(Source: P.A. 99-758, eff. 1-1-17; text omitted.)

(820 ILCS 182/94)
Sec. 94. (Amendatory provisions; text omitted).
(Source: P.A. 99-758, eff. 1-1-17; text omitted.)

(820 ILCS 182/95)
Sec. 95. (Amendatory provisions; text omitted).
(Source: P.A. 99-758, eff. 1-1-17; text omitted.)

(820 ILCS 182/99)
Sec. 99. Effective date. This Act takes effect January 1, 2017.
(Source: P.A. 99-758, eff. 1-1-17.)



820 ILCS 185/ - Employee Classification Act.

(820 ILCS 185/1)
Sec. 1. Short title. This Act may be cited as the Employee Classification Act.
(Source: P.A. 95-26, eff. 1-1-08.)

(820 ILCS 185/3)
Sec. 3. Purpose. This Act is intended to address the practice of misclassifying employees as independent contractors.
(Source: P.A. 95-26, eff. 1-1-08.)

(820 ILCS 185/5)
Sec. 5. Definitions. As used in this Act:
"Construction" means any constructing, altering, reconstructing, repairing, rehabilitating, refinishing, refurbishing, remodeling, remediating, renovating, custom fabricating, maintenance, landscaping, improving, wrecking, painting, decorating, demolishing, and adding to or subtracting from any building, structure, highway, roadway, street, bridge, alley, sewer, ditch, sewage disposal plant, water works, parking facility, railroad, excavation or other structure, project, development, real property or improvement, or to do any part thereof, whether or not the performance of the work herein described involves the addition to, or fabrication into, any structure, project, development, real property or improvement herein described of any material or article of merchandise. Construction shall also include moving construction related materials on the job site to or from the job site.
"Contractor" means any individual, sole proprietor, partnership, firm, corporation, limited liability company, association or other legal entity permitted by law to do business within the State of Illinois who engages in construction as defined in this Act.
"Contractor" includes a general contractor and a subcontractor.
"Department" means the Department of Labor.
"Director" means the Director of the Department of Labor.
"Employer" means any contractor that employs individuals deemed employees under Section 10 of this Act; however, "employer" does not include (i) the State of Illinois or its officers, agencies, or political subdivisions or (ii) the federal government.
"Entity" means any contractor for which an individual is performing services and is not classified as an employee under Section 10 of this Act; however, "entity" does not include (i) the State of Illinois or its officers, agencies, or political subdivisions or (ii) the federal government.
"Interested party" means a person with an interest in compliance with this Act.
"Performing services" means the performance of any constructing, altering, reconstructing, repairing, rehabilitating, refinishing, refurbishing, remodeling, remediating, renovating, custom fabricating, maintenance, landscaping, improving, wrecking, painting, decorating, demolishing, and adding to or subtracting from any building, structure, highway, roadway, street, bridge, alley, sewer, ditch, sewage disposal plant, water works, parking facility, railroad, excavation or other structure, project, development, real property or improvement, or to do any part thereof, whether or not the performance of the work herein described involves the addition to, or fabrication into, any structure, project, development, real property or improvement herein described of any material or article of merchandise. Construction shall also include moving construction related materials on the job site to or from the job site.
(Source: P.A. 98-106, eff. 1-1-14.)

(820 ILCS 185/10)
Sec. 10. Applicability; status of individuals performing service.
(a) For the purposes of this Act, an individual performing services for a contractor is deemed to be an employee of the employer except as provided in subsections (b) and (c) of this Section.
(b) An individual performing services for a contractor is deemed to be an employee of the contractor unless it is shown that:
(1) the individual has been and will continue to be

free from control or direction over the performance of the service for the contractor, both under the individual's contract of service and in fact;

(2) the service performed by the individual is

outside the usual course of services performed by the contractor; and

(3) the individual is engaged in an independently

established trade, occupation, profession or business; or

(4) the individual is deemed a legitimate sole

proprietor or partnership under subsection (c) of this Section.

(c) The sole proprietor or partnership performing services for a contractor as a subcontractor is deemed legitimate if it is shown that:
(1) the sole proprietor or partnership is performing

the service free from the direction or control over the means and manner of providing the service, subject only to the right of the contractor for whom the service is provided to specify the desired result;

(2) the sole proprietor or partnership is not subject

to cancellation or destruction upon severance of the relationship with the contractor;

(3) the sole proprietor or partnership has a

substantial investment of capital in the sole proprietorship or partnership beyond ordinary tools and equipment and a personal vehicle;

(4) the sole proprietor or partnership owns the

capital goods and gains the profits and bears the losses of the sole proprietorship or partnership;

(5) the sole proprietor or partnership makes its

services available to the general public or the business community on a continuing basis;

(6) the sole proprietor or partnership includes

services rendered on a Federal Income Tax Schedule as an independent business or profession;

(7) the sole proprietor or partnership performs

services for the contractor under the sole proprietorship's or partnership's name;

(8) when the services being provided require a

license or permit, the sole proprietor or partnership obtains and pays for the license or permit in the sole proprietorship's or partnership's name;

(9) the sole proprietor or partnership furnishes the

tools and equipment necessary to provide the service;

(10) if necessary, the sole proprietor or

partnership hires its own employees without contractor approval, pays the employees without reimbursement from the contractor and reports the employees' income to the Internal Revenue Service;

(11) the contractor does not represent the sole

proprietorship or partnership as an employee of the contractor to its customers; and

(12) the sole proprietor or partnership has the

right to perform similar services for others on whatever basis and whenever it chooses.

(d) Where a sole proprietor or partnership performing services for a contractor as a subcontractor is deemed not legitimate under subsection (c) of this Section, the sole proprietorship or partnership shall be deemed an individual for purposes of this Act.
(e) Subcontractors or lower tiered contractors are subject to all provisions of this Act.
(f) A contractor shall not be liable under this Act for any subcontractor's failure to properly classify persons performing services as employees, nor shall a subcontractor be liable for any lower tiered subcontractor's failure to properly classify persons performing services as employees.
(Source: P.A. 95-26, eff. 1-1-08.)

(820 ILCS 185/15)
Sec. 15. Notice.
(a) The Department shall post a summary of the requirements of this Act in English, Spanish, and Polish on its official web site and on bulletin boards in each of its offices.
(b) An entity for whom one or more individuals perform services who are not classified as employees under Section 10 of this Act shall post and keep posted, in a conspicuous place on each job site where those individuals perform services and in each of its offices, a notice in English, Spanish, and Polish, prepared by the Department, summarizing the requirements of this Act. The Department shall furnish copies of summaries without charge to entities upon request.
(Source: P.A. 95-26, eff. 1-1-08.)

(820 ILCS 185/20)
Sec. 20. Failure to properly designate or classify individuals performing services as employees. It is a violation of this Act for an employer or entity not to designate an individual as an employee under Section 10 of this Act unless the employer or entity satisfies the provisions of Section 10 of this Act.
(Source: P.A. 95-26, eff. 1-1-08.)

(820 ILCS 185/25)
Sec. 25. Enforcement.
(a) Any interested party may file a complaint with the Department against an entity or employer covered under this Act if there is a reasonable belief that the entity or employer is in violation of this Act. It shall be the duty of the Department to enforce the provisions of this Act. The Department shall have the power to conduct investigations in connection with the administration and enforcement of this Act and any investigator with the Department shall be authorized to visit and inspect, at all reasonable times, any places covered by this Act and shall be authorized to inspect, at all reasonable times, documents related to the determination of whether an individual is an employee under Section 10 of this Act. The Director of Labor or his or her representative may compel, by subpoena, the attendance and testimony of witnesses and the production of books, payrolls, records, papers, and other evidence in any investigation and may administer oaths to witnesses. Within 120 days of the filing of a complaint, the Department shall notify the employer in writing of the filing of a complaint and provide the employer the location and approximate date of the project or projects, affected contractors, and the nature of the allegations being investigated.
(b) Whenever the Department believes upon investigation that there has been a violation of any of the provisions of this Act or any rules or regulations promulgated under this Act, the Department may: (i) issue and cause to be served on any party an order to cease and desist from further violation of the Act, (ii) take affirmative or other action as deemed reasonable to eliminate the effect of the violation, (iii) collect the amount of any wages, salary, employment benefits, or other compensation denied or lost to the individual, and (iv) assess any civil penalty allowed by this Act.
(c) If, upon investigation, the Department finds cause to believe that Section 20 or Section 55 of this Act has been violated, the Department shall notify the employer, in writing, of its finding and any proposed relief due and penalties assessed and that the matter will be referred to an Administrative Law Judge to schedule a formal hearing in accordance with the Illinois Administrative Procedure Act.
(d) The employer has 28 calendar days from the date of the Department's findings to answer the allegations contained in the Department's findings. If an employer fails to answer all allegations contained in the Department's findings, any unanswered allegations or findings shall be deemed admitted to be true and shall be found true in the final decision issued by the Administrative Law Judge. If, within 30 calendar days of the final decision issued by the Administrative Law Judge, the employer files a motion to vacate the Administrative Law Judge's final decision and demonstrates good cause for failing to answer the Department's allegations, and the Administrative Law Judge grants the motion, the employer shall be afforded an opportunity to answer and the matter shall proceed as if an original answer to the Department's findings had been filed.
(e) A final decision of an Administrative Law Judge issued pursuant to this Section is subject to the provisions of the Administrative Review Law and shall be enforceable in an action brought in the name of the people of the State of Illinois by the Attorney General.
(Source: P.A. 98-106, eff. 1-1-14.)

(820 ILCS 185/30)
Sec. 30. Attorney General; State's Attorneys. Criminal violations of this Act shall be prosecuted by the Attorney General or the appropriate State's Attorney. The Department shall refer matters to the Attorney General and the appropriate State's Attorney upon determining that a criminal violation may have occurred.
(Source: P.A. 98-106, eff. 1-1-14.)

(820 ILCS 185/35)
Sec. 35. Contempt. Whenever it appears that any employer or entity has violated a valid order of the Department issued under this Act, the Director of Labor may commence an action and obtain from the court an order commanding the employer or entity to obey the order of the Department or be adjudged guilty of contempt of court and punished accordingly.
(Source: P.A. 95-26, eff. 1-1-08.)

(820 ILCS 185/40)
Sec. 40. Penalties.
(a) An employer or entity that violates any of the provisions of this Act or any rule adopted under this Act shall be subject to a civil penalty not to exceed $1,000 for each violation found in the first audit by the Department. Following a first audit, an employer or entity shall be subject to a civil penalty not to exceed $2,000 for each repeat violation found by the Department within a 5 year period. For purposes of this Section, each violation of this Act for each person and for each day the violation continues shall constitute a separate and distinct violation. In determining the amount of a penalty, the Director shall consider the appropriateness of the penalty to the employer or entity charged, upon the determination of the gravity of the violations.
(b) The amount of the penalty, when finally determined, may be recovered in any administrative proceeding or a civil action filed in any circuit court by the Director of Labor, or a person aggrieved by a violation of this Act or any rule adopted under this Act.
(1) The Department shall distribute to all affected

employees 10% of the civil penalty recovered as a result of any administrative proceeding or civil action brought by the Department. The remaining 90% of the amount recovered shall be submitted to the Director of Labor.

(2) In any civil action brought by an interested

party pursuant to this Section, the circuit court shall award the interested party 10% of the amount recovered. In such case, the remaining amount recovered shall be submitted to the Director of Labor.

(c) Any uncollected amount shall be subject to the provisions of the Illinois State Collection Act of 1986.
(Source: P.A. 98-106, eff. 1-1-14.)

(820 ILCS 185/42)
Sec. 42. Debarments. For any second or subsequent violation determined by the Department which is within 5 years of an earlier violation, the Department shall add the employer or entity's name to a list to be posted on the Department's official website. Upon such notice, the Department shall notify the violating employer or entity. No state contract shall be awarded to an employer or entity appearing on the list until 4 years have elapsed from the date of the last violation.
(Source: P.A. 95-26, eff. 1-1-08.)

(820 ILCS 185/43)
Sec. 43. Reporting requirements.
(a) Any contractor for which either an individual, sole proprietor, or partnership is performing construction services shall report all payments made to that individual, sole proprietor, or partnership if the recipient of payment is not classified as an employee. The report shall be submitted electronically to the Illinois Department of Labor annually on or before April 30 following the taxable year in which the payment was made. The report must include:
(1) the contractor name, address, and business

identification number;

(2) the individual, sole proprietor, or partnership

name, address, and federal employer identification number; and

(3) the total amount the contractor paid to the

individual, sole proprietor, or partnership performing services in the taxable year, including payments for services and for any materials and equipment that was provided along with the services.

(b) Reports filed under this Section are confidential and exempt from public disclosure other than to employees in performance of their official duties. However, the name of the reporting contractor and the name of the individual, sole proprietor, or partnership performing construction services shall be disclosed upon request by the general public under the Freedom of Information Act.
(c) If the Department, upon investigation, finds that a contractor has failed to file a report or has filed an incomplete report in violation of this Section, the Department shall notify the contractor, in writing, of its finding and assess a civil penalty as provided in Section 40. The matter shall be referred to an Administrative Law Judge to schedule a formal hearing in accordance with the Illinois Administrative Procedure Act.
(d) A final decision of an Administrative Law Judge issued pursuant to this Section is subject to the provisions of the Administrative Review Law and shall be enforceable in an action brought in the name of the people of the State of Illinois by the Attorney General.
(e) The Department shall have the authority to adopt reasonable rules for implementation of this Section and the hearing process. The General Assembly finds that the adoption of rules to implement this Section is deemed an emergency and necessary for the public interest and welfare.
(f) A violation of this Section shall subject the violator to debarment pursuant to Section 42.
(g) Nothing in this Section shall apply to a business primarily engaged in the sale of tangible personal property or a contractor doing work for a business primarily engaged in the sale of tangible personal property.
(h) Nothing in this Section shall apply to individuals or firms meeting the responsible bidder requirements of Section 30-22 of the Illinois Procurement Code.
(Source: P.A. 98-105, eff. 1-1-14; 99-303, eff. 8-6-15.)

(820 ILCS 185/45)
Sec. 45. Willful violations.
(a) Whoever willfully violates any of the provisions of this Act or any rule adopted under this Act or whoever obstructs the Director of Labor, or his or her representatives, or any other person authorized to inspect places of employment under this Act shall be liable for penalties up to double the statutory amount.
(b) Whoever willfully violates any of the provisions of this Act or any rule adopted under this Act shall be liable to the employee for punitive damages in an amount equal to the penalties assessed in subsection (a) of this Section.
(c) The penalty shall be imposed in cases in which an employer or entity's conduct is proven by a preponderance of the evidence to be willful. The penalty may be recovered in a civil action brought by the Director of Labor in any circuit court. In any such action, the Director of Labor shall be represented by the Attorney General. Any uncollected amount shall be subject to the provisions of the Illinois State Collection Act of 1986.
(d) An entity or employer that willfully violates any provision of this Act or any rule adopted under this Act commits a Class C misdemeanor. An entity or employer that commits a second or subsequent violation within a 5 year period commits a Class 4 felony.
(Source: P.A. 95-26, eff. 1-1-08.)

(820 ILCS 185/50)
Sec. 50. Employee Classification Fund. All moneys received by the Department as fees and civil penalties under this Act shall be deposited into the Employee Classification Fund and shall be used, subject to appropriation by the General Assembly, by the Department for administration, investigation, and other expenses incurred in carrying out its powers and duties under this Act. The Department shall hire as many investigators and other personnel as may be necessary to carry out the purposes of this Act. Any moneys in the Fund at the end of a fiscal year in excess of those moneys necessary for the Department to carry out its powers and duties under this Act shall be available to the Department for the next fiscal year for any of the Department's duties.
(Source: P.A. 95-26, eff. 1-1-08.)

(820 ILCS 185/55)
Sec. 55. Retaliation.
(a) It is a violation of this Act for an employer or entity, or any agent of an employer or entity, to retaliate through discharge or in any other manner against any person for exercising any rights granted under this Act. Such retaliation shall subject an employer or entity to civil penalties pursuant to this Act or a private cause of action, or both.
(b) It is a violation of this Act for an employer or entity to retaliate against a person for:
(1) making a complaint to an employer or entity, to a

co-worker, to a community organization, before a public hearing, or to a State or federal agency that rights guaranteed under this Act have been violated;

(2) causing to be instituted any proceeding under or

related to this Act; or

(3) testifying or preparing to testify in an

investigation or proceeding under this Act.

(Source: P.A. 95-26, eff. 1-1-08.)

(820 ILCS 185/60)
Sec. 60. Private right of action.
(a) An interested party or person aggrieved by a violation of this Act or any rule adopted under this Act by an employer or entity may file suit in circuit court, in the county where the alleged offense occurred or where any person who is party to the action resides, without regard to exhaustion of any alternative administrative remedies provided in this Act. Actions may be brought by one or more persons for and on behalf of themselves and other persons similarly situated. A person whose rights have been violated under this Act by an employer or entity is entitled to collect:
(1) the amount of any wages, salary, employment

benefits, or other compensation denied or lost to the person by reason of the violation, plus an equal amount in liquidated damages;

(2) compensatory damages and an amount up to $500 for

each violation of this Act or any rule adopted under this Act;

(3) in the case of unlawful retaliation, all legal or

equitable relief as may be appropriate; and

(4) attorney's fees and costs.
(b) The right of an interested party or aggrieved person to bring an action under this Section terminates upon the passing of 3 years from the final date of performing services to the employer or entity. This limitations period is tolled if an employer or entity has deterred a person's exercise of rights under this Act.
(Source: P.A. 95-26, eff. 1-1-08.)

(820 ILCS 185/63)
Sec. 63. Individual liability. In addition to an individual who is an employer pursuant to Section 5 of this Act, any officer of a corporation or agent of a corporation who knowingly permits such employer to violate the provisions of this Act may be held individually liable for all violations and penalties assessed under this Act. This Section shall not apply to an individual who is an officer or agent of a corporation which on the project under investigation satisfies the responsible bidder requirements set forth in the Illinois Procurement Code.
(Source: P.A. 98-106, eff. 1-1-14.)

(820 ILCS 185/65)
Sec. 65. Rulemaking. The Department may adopt reasonable rules to implement and administer this Act. For purposes of this Act, the General Assembly finds that the adoption of rules to implement this Act is deemed an emergency and necessary for the public interest and welfare.
(Source: P.A. 95-26, eff. 1-1-08.)

(820 ILCS 185/70)
Sec. 70. No waivers.
(a) There shall be no waiver of any provision of this Act.
(b) It is a Class C misdemeanor for an employer to attempt to induce any individual to waive any provision of this Act.
(Source: P.A. 95-26, eff. 1-1-08.)

(820 ILCS 185/75)
Sec. 75. Cooperation. The Department of Labor, the Department of Employment Security, the Department of Revenue, and the Illinois Workers' Compensation Commission shall cooperate under this Act by sharing information concerning any suspected misclassification by an employer or entity of one or more of its employees as independent contractors. Upon determining that an employer or entity has misclassified employees as independent contractors in violation of this Act, the Department shall notify the Department of Employment Security, the Department of Revenue, the Office of the State Comptroller, and the Illinois Workers' Compensation Commission who shall be obliged to check such employer or entity's compliance with their laws, utilizing their own definitions, standards, and procedures.
(Source: P.A. 95-26, eff. 1-1-08.)

(820 ILCS 185/80)
Sec. 80. Effect of Final Order. Any finding made pursuant to this Act is for the purpose of enforcing this Act and may not be admissible or binding against a party in any other proceeding.
(Source: P.A. 95-26, eff. 1-1-08.)

(820 ILCS 185/900)
Sec. 900. (Amendatory provisions; text omitted).
(Source: P.A. 95-26, eff. 1-1-08; text omitted.)

(820 ILCS 185/901)
Sec. 901. (Amendatory provisions; text omitted).
(Source: P.A. 95-26, eff. 1-1-08; text omitted.)

(820 ILCS 185/905)
Sec. 905. (Amendatory provisions; text omitted).
(Source: P.A. 95-26, eff. 1-1-08; text omitted.)

(820 ILCS 185/910)
Sec. 910. (Amendatory provisions; text omitted).
(Source: P.A. 95-26, eff. 1-1-08; text omitted.)

(820 ILCS 185/915)
Sec. 915. (Amendatory provisions; text omitted).
(Source: P.A. 95-26, eff. 1-1-08; text omitted.)

(820 ILCS 185/920)
Sec. 920. (Amendatory provisions; text omitted).
(Source: P.A. 95-26, eff. 1-1-08; text omitted.)

(820 ILCS 185/925)
Sec. 925. (Amendatory provisions; text omitted).
(Source: P.A. 95-26, eff. 1-1-08; text omitted.)

(820 ILCS 185/990)
Sec. 990. Severability. The provisions of this Act are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 95-26, eff. 1-1-08.)

(820 ILCS 185/999)
Sec. 999. Effective date. This Act takes effect January 1, 2008.
(Source: P.A. 95-26, eff. 1-1-08.)



820 ILCS 190/ - Illinois Fringe Benefit Portability and Continuity Act.

(820 ILCS 190/1)
Sec. 1. Short title. This Act may be cited as the Illinois Fringe Benefit Portability and Continuity Act.
(Source: P.A. 95-455, eff. 8-27-07.)

(820 ILCS 190/5)
Sec. 5. Public policy. It is the purpose of this Act that temporary or short-term employees employed by the State of Illinois and its political subdivisions or other public employers shall have continuity of health and welfare insurance, pension, and other fringe benefits for work performed for the State of Illinois, its political subdivisions, and other public employers, and that the State of Illinois and its political subdivisions and other public employers shall have the contractual authority to execute written agreements with employee benefit plans and labor organizations to ensure that temporary and short-term employees have continuity of health and welfare insurance, pension, and other fringe benefits for work performed for the State of Illinois and its political subdivisions or other public employers.
(Source: P.A. 95-455, eff. 8-27-07.)

(820 ILCS 190/10)
Sec. 10. Application. This Act applies to the State of Illinois and its political subdivisions and other public employers that employ temporary or short-term employees who are not covered by an employment contract or collective bargaining agreement but who are referred from labor organizations and are receiving a fringe benefit allowance directly and in the form of wages from the State of Illinois and its political subdivisions and other public employers.
(Source: P.A. 95-455, eff. 8-27-07.)

(820 ILCS 190/15)
Sec. 15. Definitions. As used in this Act, unless the context otherwise requires:
"Employee benefit plan" shall mean an employee benefit plan as defined under the Employee Retirement Income Security Act, 29 U.S.C. 1001, et seq.
"Temporary or short-term employee" shall mean an employee who is not covered by a collective bargaining agreement or an employment contract.
"Written agreement" shall mean a participation agreement or other agreement prescribed by the employee benefit plan or labor organization but shall not be construed as a collective bargaining agreement, except as permitted under the Illinois Public Labor Relations Act.
(Source: P.A. 95-455, eff. 8-27-07.)

(820 ILCS 190/20)
Sec. 20. Fringe benefit portability and continuity.
(a) If the State of Illinois, its political subdivisions, or other public employers procure short-term or temporary employees from a labor organization, then the State of Illinois, its political subdivisions, or other public employers shall enter into written agreements with employee benefit plans and labor organizations providing that the State of Illinois, its political subdivisions, or other public employers shall make an employer contribution of the benefit allowance of the applicable wage package to the applicable employee benefit plans for the temporary or short-term employees who are referred from labor organizations, provided that:
(1) The employee benefit plans are employee pension

benefit plans or employee welfare benefit plans under the Employee Retirement Income Security Act.

(2) The referred employee, as a condition of referral

to the State of Illinois and its political subdivisions or other public employers as a temporary or short-term employee, has entered into an agreement or authorization with a labor organization to have the fringe benefit allowance of the applicable wage rate remitted directly to an employee benefit plan.

(3) The fringe benefit allowance of the applicable

wage package shall be an employer contribution and not an employee wage deduction.

(4) The State of Illinois and its political

subdivisions and other public employers agree, in writing, to make contributions subject to the same rules and policies generally applicable to private employers who are making contributions to that employee benefit plan.

(b) The written agreement specified in subsection (a) shall not be construed as a collective bargaining agreement, contract for employment, or an agreement that otherwise guarantees the employment of the temporary or short-term employees used by the State of Illinois and its political subdivisions and other public employers. Nothing in this Act shall be construed to afford temporary or short-term employees the right to organize or collectively bargain pursuant to the Illinois Public Labor Relations Act, except as specifically provided by the provisions of that Act. Nothing in this Act shall be construed to afford temporary or short-term employees any benefit or the right to participate in any retirement system of the State of Illinois, except as specifically provided by the provisions of the Illinois Pension Code.
(Source: P.A. 95-455, eff. 8-27-07.)

(820 ILCS 190/25)
Sec. 25. Construction of Act. This Act shall be liberally construed to effect the purposes of the Act. By virtue of this Act, the State of Illinois and its political subdivisions or other public employers shall not be considered to be maintaining or administering an employee benefit plan.
(Source: P.A. 95-455, eff. 8-27-07.)

(820 ILCS 190/97)
Sec. 97. Severability. The provisions of this Act are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 95-455, eff. 8-27-07.)

(820 ILCS 190/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 95-455, eff. 8-27-07.)



820 ILCS 191/ - Employee Sick Leave Act.

(820 ILCS 191/1)
Sec. 1. Short title. This Act may be cited as the Employee Sick Leave Act.
(Source: P.A. 99-841, eff. 1-1-17.)

(820 ILCS 191/5)
Sec. 5. Definitions. In this Act:
"Department" means the Department of Labor.
"Personal sick leave benefits" means any paid or unpaid time available to an employee as provided through an employment benefit plan or paid time off policy to be used as a result of absence from work due to personal illness, injury, or medical appointment. An employment benefit plan or paid time off policy does not include long term disability, short term disability, an insurance policy, or other comparable benefit plan or policy.
(Source: P.A. 99-841, eff. 1-1-17; 99-921, eff. 1-13-17.)

(820 ILCS 191/10)
Sec. 10. Use of leave; limitations.
(a) An employee may use personal sick leave benefits provided by the employer for absences due to an illness, injury, or medical appointment of the employee's child, stepchild, spouse, domestic partner, sibling, parent, mother-in-law, father-in-law, grandchild, grandparent, or stepparent, on the same terms upon which the employee is able to use personal sick leave benefits for the employee's own illness or injury. An employer may request written verification of the employee's absence from a health care professional if such verification is required under the employer's employment benefit plan or paid time off policy.
(b) An employer may limit the use of personal sick leave benefits provided by the employer for absences due to an illness, injury, or medical appointment of the employee's child, stepchild, spouse, domestic partner, sibling, parent, mother-in-law, father-in-law, grandchild, grandparent, or stepparent to an amount not less than the personal sick leave that would be earned or accrued during 6 months at the employee's then current rate of entitlement. For employers who base personal sick leave benefits on an employee's years of service instead of annual or monthly accrual, such employer may limit the amount of sick leave to be used under this Act to half of the employee's maximum annual grant.
(c) An employer who provides personal sick leave benefits or a paid time off policy that would otherwise provide benefits as required under subsections (a) and (b) shall not be required to modify such benefits.
(Source: P.A. 99-841, eff. 1-1-17; 99-921, eff. 1-13-17.)

(820 ILCS 191/15)
Sec. 15. Rights and remedies. The rights and remedies specified in this Act are in addition to any other rights or remedies afforded by contract or under other provisions of law. This Act does not prevent an employer from providing greater sick leave benefits than are provided for under this Act. This Act does not extend the maximum period of leave to which an employee is entitled under the federal Family and Medical Leave Act of 1993, regardless of whether the employee receives sick leave compensation during that leave.
(Source: P.A. 99-841, eff. 1-1-17.)

(820 ILCS 191/20)
Sec. 20. Retaliation prohibited. An employer shall not deny an employee the right to use personal sick leave benefits in accordance with this Act or discharge, threaten to discharge, demote, suspend, or in any manner discriminate against an employee for using personal sick leave benefits, attempting to exercise the right to use personal sick leave benefits, filing a complaint with the Illinois Department of Labor or alleging a violation of this Act, cooperating in an investigation or prosecution of an alleged violation of this Act, or opposing any policy or practice or act that is prohibited by this Act. Nothing in this Section prohibits an employer from applying the terms and conditions set forth in the employment benefit plan or paid time off policy applicable to personal sick leave benefits.
(Source: P.A. 99-841, eff. 1-1-17; 99-921, eff. 1-13-17.)

(820 ILCS 191/21)
Sec. 21. Employments exempted from coverage.
(a) This Act does not apply to an employee of an employer subject to the provisions of Title II of the Railway Labor Act (45 U.S.C. 181 et seq.) or to an employer or employee as defined in either the federal Railroad Unemployment Insurance Act (45 U.S.C. 351 et seq.) or the Federal Employers' Liability Act, United States Code, Title 45, Sections 51 through 60, or other comparable federal law.
(b) Nothing in this Act shall be construed to invalidate, diminish, or otherwise interfere with any collective bargaining agreement nor shall it be construed to invalidate, diminish, or otherwise interfere with any party's power to collectively bargain such an agreement.
(c) This Act does not apply to any other employment expressly exempted under rules adopted by the Department as necessary to implement this Act in accordance with applicable State and federal law.
(Source: P.A. 99-921, eff. 1-13-17.)

(820 ILCS 191/25)
Sec. 25. Rules. The Department may adopt rules to implement this Act.
(Source: P.A. 99-841, eff. 1-1-17; 99-921, eff. 1-13-17.)

(820 ILCS 191/99)
Sec. 99. Effective date. This Act takes effect on January 1, 2017.
(Source: P.A. 99-841, eff. 1-1-17.)



820 ILCS 205/ - Child Labor Law.

(820 ILCS 205/1) (from Ch. 48, par. 31.1)
Sec. 1. No minor under 16 years of age, except minors 14 or 15 years of age who are participating in federally funded work experience career education programs under the direction of the State Board of Education, at any time shall be employed, permitted or allowed to work in any gainful occupation in connection with any theater, concert hall or place of amusement, or any mercantile institution, store, office, hotel, laundry, manufacturing establishment, mill, cannery, factory or workshop, restaurant, lunchroom, beauty parlor, barber shop, bakery, or coal, brick or lumber yard, or in any type of construction work within this State; however, minors between 14 and 16 years of age may be employed, permitted, or allowed to work outside school hours and during school vacations but not in dangerous or hazardous factory work or in any occupation otherwise prohibited by law or by order or regulation made in pursuance of law. No minor under 12 years of age, except members of the farmer's own family who live with the farmer at his principal place of residence, at any time shall be employed, permitted or allowed to work in any gainful occupation in connection with agriculture, except that any minor of 10 years of age or more may be permitted to work in a gainful occupation in connection with agriculture during school vacations or outside of school hours.
(Source: P.A. 91-357, eff. 7-29-99.)

(820 ILCS 205/2) (from Ch. 48, par. 31.2)
Sec. 2. Nothing in this Act applies to the work of a minor engaged in agricultural pursuits except for those persons restricted from working in a gainful occupation in connection with agriculture in Section 1 or in the sale and distribution of magazines and newspapers at hours when the schools of the district are not in session. Nothing in this Act applies to the employment of a minor outside school hours in and around a home at work usual to the home of the employer so long as that work is not in connection with or a part of the business, trade or profession of the employer.
Nothing in this Act applies to the work of a minor in caddying at a golf course who is 13 or more years of age.
Nothing in Section 9 of this Act applies to a minor, 14 or 15 years of age, during that part of the year from May 1 through September 30, in an occupational, vocational, or educational program funded by the Job Training Partnership Act.
(Source: P.A. 87-903.)

(820 ILCS 205/2.5)
Sec. 2.5. Officiating youth activities. Nothing in this Act prohibits a minor who is 12 or 13 years of age from officiating youth sports activities for a not-for-profit youth club, park district, or municipal parks and recreation department if each of the following restrictions is met:
(1) The parent or guardian of the minor who is

officiating or an adult designated by the parent or guardian shall be responsible for being present at the youth sports activity while the minor is officiating. Failure of the parent or guardian or designated adult to be present may result in the revocation of the employment certificate.

(2) The employer must obtain certification as

provided for in Section 9 of this Act.

(3) The minor may work as a sports official for a

maximum of 3 hours per day on school days and a maximum of 4 hours per day on non-school days, may not exceed 10 hours of officiating in any week, and may not work later than 9 p.m.

(4) The participants in the youth sports activity

must be at least 3 years younger than the officiating minor, or an adult must be officiating the same youth sports activity. For the purposes of this subdivision (4), "adult" means an individual 16 years of age or older.

(Source: P.A. 92-592, eff. 6-27-02; 93-720, eff. 7-13-04.)

(820 ILCS 205/3) (from Ch. 48, par. 31.3)
Sec. 3. Except as hereinafter provided, no minor under 16 years of age shall be employed, permitted, or allowed to work in any gainful occupation mentioned in Section 1 of this Act for more than 6 consecutive days in any one week, or more than 48 hours in any one week, or more than 8 hours in any one day, or be so employed, permitted or allowed to work between 7 p.m. and 7 a.m. from Labor Day until June 1 or between 9 p.m. and 7 a.m. from June 1 until Labor Day.
The hours of work of minors under the age of 16 years employed outside of school hours shall not exceed 3 a day on days when school is in session, nor shall the combined hours of work outside and in school exceed a total of 8 a day; except that a minor under the age of 16 may work both Saturday and Sunday for not more than 8 hours each day if the following conditions are met: (1) the minor does not work outside school more than 6 consecutive days in any one week, and (2) the number of hours worked by the minor outside school in any week does not exceed 24.
A minor 14 or more years of age who is employed in a recreational or educational activity by a park district, not-for-profit youth club, or municipal parks and recreation department while school is in session may work up to 3 hours per school day twice a week no later than 9 p.m. if the number of hours worked by the minor outside school in any week does not exceed 24 or between 10 p.m. and 7 a.m. during that school district's summer vacation, or if the school district operates on a 12 month basis, the period during which school is not in session for the minor.
(Source: P.A. 92-592, eff. 6-27-02.)

(820 ILCS 205/4) (from Ch. 48, par. 31.4)
Sec. 4. No minor under sixteen (16) years of age shall be employed, or permitted to work in any gainful occupations mentioned in Section 1 of this Act for more than five (5) hours continuously without an interval of at least thirty (30) minutes for meal period, and no period of less than thirty (30) minutes shall be deemed to interrupt a continuous period of work.
(Source: Laws 1945, p. 754.)

(820 ILCS 205/5) (from Ch. 48, par. 31.5)
Sec. 5. Every employer covered by this Act shall post in a conspicuous place where minors under 16 years of age are employed, or allowed to work, a printed abstract of this Act and a list of the occupations prohibited to such minors, to be furnished by the Department of Labor. Such employers shall post in a conspicuous place where minors under 16 years of age are employed, or allowed to work a printed notice stating the hours of commencing and stopping work, the hours when the time or times allowed for dinner or other meals, begin and end, and the Department's toll free telephone number established under Section 17.4. The printed form of such notice shall be furnished by the Department of Labor.
(Source: P.A. 88-365.)

(820 ILCS 205/6) (from Ch. 48, par. 31.6)
Sec. 6. It shall be the duty of every employer of minors between the ages of 14 and 16 years employed for or in connection with any gainful occupation mentioned in Section 1 to keep a register upon the premises where the work is being done on which register shall be recorded the name, age and place of residence of every minor between the ages of 14 and 16 years. It shall be unlawful for any person, firm or corporation to hire or employ or to permit or allow to work in or for or in connection with any of the gainful occupations mentioned in Section 1, any minor between the ages of 14 and 16 years unless there is first procured and placed on file on the premises where the work is being done, employment certificates issued as hereinafter provided and accessible to the authorized officers and employees of the Department of Labor, and to the truant officers and other school officials charged with the enforcement of the compulsory education law.
(Source: P.A. 84-551.)

(820 ILCS 205/7) (from Ch. 48, par. 31.7)
Sec. 7. No minor under 16 years of age shall be employed, permitted or allowed to work:
1. In, about or in connection with any public

messenger or delivery service, bowling alley, pool room, billiard room, skating rink, exhibition park or place of amusement, garage, or as a bell-boy in any hotel or rooming house or about or in connection with power-driven machinery; except this subsection shall not apply to ice skating rinks owned and operated by a school or unit of local government;

2. In the oiling, cleaning or wiping of machinery or

shafting;

3. In or about any mine or quarry; provided that

office and messenger and other non-hazardous employment shall not be prohibited by this Act;

4. In stone cutting or polishing;
5. In or about any hazardous factory work;
6. In or about any plant manufacturing explosives or

articles containing explosive components, or in the use or transportation of same; provided that office and messenger and other non-hazardous employment shall not be prohibited by this Act;

7. In or about plants manufacturing iron or steel,

ore reduction works, smelters, foundries, forging shops, hot rolling mills or any other place in which the heating, melting, or heat treatment of metals is carried on; provided that office and messenger and other non-hazardous employment shall not be prohibited by this Act;

8. In the operation of machinery used in the cold

rolling of heavy metal stock, or in the operation of power-driven punching, shearing, stamping, or metal plate bending machines;

9. In or about sawmills or lath, shingle, or

cooperage-stock mills; provided that office and messenger and other non-hazardous employment shall not be prohibited by this Act;

10. In the operation of power-driven woodworking

machines, or off-bearing from circular saws;

11. In the operation of freight elevators or hoisting

machines and cranes;

12. In spray painting or in occupations involving

exposure to lead or its compounds or to dangerous or poisonous dyes or chemicals;

13. In any place or establishment in which

intoxicating alcoholic liquors are served or sold for consumption on the premises, or in which such liquors are manufactured or bottled, except as follows:

(A) bus-boy and kitchen employment, not otherwise

prohibited, when in connection with the service of meals at any private club, fraternal organization or veteran's organization shall not be prohibited by this subsection;

(B) this subsection 13 does not apply to

employment that is performed on property owned or operated by a park district, as defined in subsection (a) of Section 1-3 of the Park District Code, if the employment is not otherwise prohibited by law;

14. In oil refineries, gasoline blending plants, or

pumping stations on oil transmission lines;

15. In the operation of laundry, dry cleaning, or

dyeing machinery;

16. In occupations involving exposure to radioactive

substances;

17. In or about any filling station or service

station;

18. In construction work, including demolition and

repair;

19. In roofing operations;
20. In excavating operations;
21. In logging operations;
22. In public and private utilities and related

services;

23. In operations in or in connection with

slaughtering, meat packing, poultry processing, and fish and seafood processing;

24. In operations which involve working on an

elevated surface, with or without use of equipment, including but not limited to ladders and scaffolds;

25. In security positions or any occupations that

require the use or carrying of a firearm or other weapon; or

26. In occupations which involve the handling or

storage of human blood, human blood products, human body fluids, or human body tissues.

(Source: P.A. 95-180, eff. 1-1-08.)

(820 ILCS 205/8) (from Ch. 48, par. 31.8)
Sec. 8. Authority to issue employment certificates.
(a) Notwithstanding the provisions of this Act, the City or County Superintendent of Schools, or their duly authorized agents, are authorized to issue an employment certificate for any minor under sixteen (16) years of age, said certificate authorizing and permitting the appearance of such minor in a play or musical comedy with a professional traveling theatrical production on the stage of a duly licensed theatre wherein not more than two performances are given in any one day and not more than eight performances are given in any one week, or nine when a holiday occurs during the week, or in a musical recital or concert: Provided, that such minor is accompanied by his parent or guardian or by a person in whose care the parent or guardian has placed the minor and whose connection with the performance or with the operation of the theatre in which the minor is to appear is limited to the care of such minor or of minors appearing therein: And provided further, that such minor shall not appear on said stage or in a musical recital or concert, attend rehearsals, or be present in connection with such appearance or rehearsals, in the theatre where the play or musical comedy is produced or in the place where the concert or recital is given, for more than a total of six (6) hours in any one day, or on more than six (6) days in any one week, or for more than a total of twenty-four (24) hours in any one week, or after the hour of 11 postmeridian; and provided further, no such minor shall be excused from attending school except as authorized pursuant to Section 26-1 of the School Code. Application for such certificate shall be made by the manager of the theatre, or by the person in the district responsible for the musical recital or concert, and by the parent or guardian of such minor to the City or County Superintendent of Schools or his authorized agent at least fourteen (14) days in advance of such appearance. The City or County Superintendent of Schools or his agent may issue a permit if satisfied that adequate provision has been made for the educational instruction of such minor, for safeguarding his health and for the proper moral supervision of such minor, and that proper rest and dressing room facilities are provided in the theatre for such minor.
(b) Notwithstanding the provisions of this Act, the City or Regional Superintendent of Schools, or their duly authorized agents, are authorized to issue an employment certificate for any minor under 16 years of age, such certificate authorizing and permitting the appearance of such minor as a model or in a motion picture, radio or television production: Provided, that no such minor shall be excused from attending school except as authorized pursuant to Section 26-1 of The School Code. The Department of Labor shall promulgate rules and regulations to carry out the provisions of this subsection. Such rules and regulations shall be designed to protect the health and welfare of child models or actors and to insure that the conditions under which minors are employed, used or exhibited will not impair their health, welfare, development or proper education.
(c) In situations where a minor from another state seeks to obtain an Illinois employment certificate, the Department shall work with a City or Regional Superintendent of Schools, or the State Superintendent of Education, or his or her duly authorized agents, to issue the certificate. The Superintendent may waive the requirement in Section 12 of this Act that a minor submit his or her application in person, if the minor resides in another state.
(Source: P.A. 96-1247, eff. 7-23-10.)

(820 ILCS 205/8.1) (from Ch. 48, par. 31.8-1)
Sec. 8.1. (a) Notwithstanding the provisions of this Act, minors under 16 years of age may be employed as models, or as performers on live or pre-recorded radio or television, or in motion pictures, or in other entertainment-related performances, subject to reasonable conditions to be imposed by rule of the Department of Labor. This Section shall not apply to employment covered under Section 8 of this Act.
(b) Notwithstanding the provisions of this Act, an employer who employs a minor under 16 years of age in a television, motion picture, or related entertainment production may apply to the Director of Labor, or his or her authorized representative, for a special waiver from that portion of Section 3 of this Act that prohibits the employment of a minor under 16 years of age between 7 p.m. and 7 a.m. from Labor Day to June 1 or between 9 p.m. and 7 a.m. from June 1 until Labor Day. An employer applying for the waiver shall submit to the Director of Labor, or his or her authorized representative, a completed application on the form that the Director of Labor provides. The Director of Labor, or his or her authorized representative, shall issue the waiver if, after investigation, he or she is satisfied that (i) the employment will not be detrimental to the health or welfare of the minor, (ii) the minor will be supervised adequately, and (iii) the education of the minor will not be neglected. The waiver shall contain signatures that show the consent of a parent or legal guardian of the minor, the employer, and an authorized representative of a collective bargaining unit if a collective bargaining unit represents the minor upon employment. The Department of Labor shall promulgate and publish all necessary rules for the enforcement of this Section, in accordance with the Illinois Administrative Procedure Act, within 60 days after the effective date of this amendatory Act of 1994.
(Source: P.A. 88-594, eff. 8-26-94.)

(820 ILCS 205/9) (from Ch. 48, par. 31.9)
Sec. 9. Except in occupations specifically exempted by Section 2 and agriculture, no minor under 16 years of age shall be employed, permitted or allowed to work in any gainful occupation unless the person, firm or corporation employing such minor procures and keeps on file an employment certificate.
(Source: P.A. 84-551.)

(820 ILCS 205/10) (from Ch. 48, par. 31.10)
Sec. 10. Employment certificates shall permit employment during the school vacation or outside of school hours. The employment certificate shall be signed by the City or County Superintendent of Schools or their duly authorized agents and shall be in such a form as to show on its face the information and evidence required by Section 11 to be filed before the certificate is issued. An original certificate and 3 copies of the certificate shall be issued and the person issuing it shall:
(i) mail the original to the minor's employer,
(ii) send copies to the State Department of Labor and

to the minor's parent or legal guardian, and

(iii) retain a copy in his files.
(Source: P.A. 88-365.)

(820 ILCS 205/11) (from Ch. 48, par. 31.11)
Sec. 11. Employment certificate issuance; duration; revocation.
(a) The employment certificate shall be issued by the City or County Superintendent of Schools or by their duly authorized agents and shall be valid for a period of one year. The person issuing these certificates shall have authority to administer the oaths provided for herein, but no fee shall be charged. It shall be the duty of the school board or local school authority, to designate a place or places where certificates shall be issued and recorded, and physical examinations made without fee, as hereinafter provided, and to establish and maintain the necessary records and clerical services for carrying out the provisions of this Act.
The issuing officer shall notify the principal of the school attended by the minor for whom an employment certificate for out of school work is issued by him.
The parent or legal guardian of a minor, or the principal of the school attended by the minor for whom an employment certificate has been issued may ask for the revocation of the certificate by petition to the Department of Labor in writing, stating the reasons he believes that the employment is interfering with the best physical, intellectual or moral development of the minor. The Department of Labor shall thereupon revoke the employment certificate by notice in writing to the employer of the minor.
(b) In situations where a minor from another state seeks to obtain an Illinois employment certificate, the Department shall work with a City or Regional Superintendent of Schools, or the State Superintendent of Education, or his or her duly authorized agents, to issue the certificate. The Superintendent may waive the requirement in Section 12 of this Act that a minor submit his or her application in person, if the minor resides in another state.
(Source: P.A. 96-1247, eff. 7-23-10.)

(820 ILCS 205/12) (from Ch. 48, par. 31.12)
Sec. 12. The person authorized to issue employment certificates shall issue a certificate only after examining and approving the written application and other papers required under this Section. The application shall be signed by the applicant's parent or legal guardian. The application shall be submitted in person by the minor desiring employment. The minor shall be accompanied by his or her parent, guardian, or custodian. The following papers shall be submitted with the application:
1. A statement of intention to employ signed by the prospective employer, or by someone duly authorized by him, setting forth the specific nature of the occupation in which he intends to employ such minor and the exact hours of the day and number of hours per day and days per week during which the minor shall be employed.
2. Evidence of age showing that the minor is of the age required by this Act, which evidence shall be documentary, and shall be required in the order designated, as follows:
a. a birth certificate or transcript thereof

furnished by the State or County or a signed statement of the recorded date and place of birth issued by a registrar of vital records, or other officer charged with the duty of recording births, such registration having been completed within 10 years after the date of birth;

b. a certificate of baptism, or transcript thereof,

duly certified, showing the date of birth and place of baptism of the child;

c. other documentary proof of age (other than a

school record or an affidavit of age) such as a bona fide record of the date and place of the child's birth, kept in the Bible in which the records of births, marriages and deaths in the family of the child are preserved; a certificate of confirmation or other church ceremony at least one year old, showing the age of the child and the date and place of the confirmation or ceremony; or a certificate of arrival in the United States, issued by the United States Immigration Officer, showing the age of the child; or a life insurance policy at least one year old showing the age of the child;

d. If none of the proofs of age described in items a,

b and c are obtainable, and only in that case, the issuing officer may accept a certificate signed by a physician, who shall be a public health officer or a public school physician, stating that he has examined the child and that in his opinion the child is at least of the age required by this Act. The certificate shall show the height and weight of the child, the condition of the child's teeth, and any other facts concerning the child's physical development revealed by the examination and upon which his opinion as to the child's age is based, and shall be accompanied by a school record of age.

3. A statement on a form approved by the Department of Labor and signed by the principal of the school that the minor attends, or during school holidays when the principal is not available, then by the regional superintendent of schools or by a person designated by him for that purpose, showing the minor's name, address, social security number, grade last completed, and the names of his parents, provided that the statement shall be required only in the case of a minor who is employed on school days outside school hours, or on Saturdays or other school holidays during the school term.
4. A statement of physical fitness signed by a public health or public school physician who has examined the minor, certifying that the minor is physically fit to be employed in all legal occupations or to be employed in legal occupations under limitations specified. If the statement of physical fitness is limited, the employment certificate issued thereon shall state clearly the limitations upon its use, and shall be valid only when used under the limitations so stated.
In any case where the physician deems it advisable he may issue a certificate of physical fitness for a specified period of time, at the expiration of which the person for whom it was issued shall appear and be re-examined before being permitted to continue work.
Examinations shall be made in accordance with the standards and procedures prescribed by the State Director of the Department of Labor, in consultation with the State Director of the Department of Public Health and the State Superintendent of Education, and shall be recorded on a form furnished by the Department of Labor. When made by public health or public school physicians, the examination shall be made without charge to the minor. In case a public health or public school physician is not available, a statement from a private physician who has examined the minor may be accepted, provided that the examination is made in accordance with the standards and procedures established by the Department of Labor.
If the issuing officer refuses to issue a certificate to a minor, the issuing officer shall send to the principal of the school last attended by the minor the name and address of the minor and the reason for the refusal to issue the certificate.
(Source: P.A. 87-895; 88-365.)

(820 ILCS 205/13) (from Ch. 48, par. 31.13)
Sec. 13.
Every employer, during the period of employment of a minor under 16 years of age, shall keep on file at the place of employment an employment certificate issued for such minor. Any employer, upon termination of the employment of such minor, shall immediately return the certificate issued to the issuing officer. An employment certificate shall be valid only for the employer for whom issued, and a new certificate shall not be issued for the employment of a minor under 16 years of age except on the presentation of a new statement of intention to employ. The failure of any employer to produce for inspection such employment certificate for each minor in his establishment shall be prima facie evidence that the minor is employed without a certificate.
(Source: P.A. 78-607.)

(820 ILCS 205/14) (from Ch. 48, par. 31.14)
Sec. 14. Upon request, the issuing officer shall issue a certificate of age to any person between sixteen (16) and twenty (20) years of age upon presentation of the same proof of age as is required for the issuance of employment certificates under this Act.
(Source: Laws 1945, p. 754.)

(820 ILCS 205/15) (from Ch. 48, par. 31.15)
Sec. 15. Any certificate duly issued in accordance with this Act shall be prima facie evidence of the age of the minor for whom issued in any proceeding involving the employment of the minor under the Child Labor Law of the State, as to any act occurring subsequent to its issuance, or until revoked.
(Source: Laws 1945, p. 754.)

(820 ILCS 205/16) (from Ch. 48, par. 31.16)
Sec. 16. The Department of Labor shall make, promulgate and enforce such reasonable rules and regulations relating to the administration and enforcement of the provisions of this Act, including the issuance of certificates authorized under this Act, as may be deemed expedient. The Department shall promulgate and publish all necessary rules for the enforcement of this Act, in accordance with the Illinois Administrative Procedure Act, within 60 days after the effective date of this amendatory Act of 1991. In order to promote uniformity and efficiency of issuance, it shall in consultation with the State Superintendent of Education formulate the forms on which certificates shall be issued and also forms needed in connection with such issuance, and it shall supply such forms to the issuing officers. The Department of Labor, its deputies and inspectors, may suspend any certificate as an emergency action imperatively required for the public health, safety and welfare of minors if in their judgment it was improperly issued or if the minor is illegally employed. If the certificate is so suspended the employer and all interested parties shall be notified of such suspension in writing and such minor shall not thereafter be employed, permitted, or allowed to work until a final order is issued by the Department of Labor after a hearing either reinstating or revoking the certificate. The hearing shall commence within 21 days after the date of any such suspension. If the certificate is revoked the minor shall not thereafter be employed, permitted or allowed to work until a new certificate for the minor's employment has been obtained.
(Source: P.A. 87-139.)

(820 ILCS 205/17) (from Ch. 48, par. 31.17)
Sec. 17. It shall be the duty of the Department of Labor to enforce the provisions of this Act. The Department of Labor shall have the power to conduct investigations in connection with the administration and enforcement of this Act and the authorized officers and employees of the Department of Labor are hereby authorized and empowered, to visit and inspect, at all reasonable times and as often as possible, all places covered by this Act. Truant officers and other school officials authorized by the board of education or school directors shall report violations under this Act to the Department of Labor, and may enter any place in which children are, or are believed to be employed and inspect the work certificates on file. Such truant officers or other school officials also are authorized to file complaints against any employer found violating the provisions of this Act in case no complaints for such violations are pending; and when such complaints are filed by truant officers or other school officials the State's attorneys of this state shall appear for the people, and attend to the prosecution of such complaints. The Department of Labor shall conduct hearings in accordance with "The Illinois Administrative Procedure Act", approved September 22, 1975, as amended, upon written complaint by an investigator of the Department of Labor, truant officer or other school official, or any interested person of a violation of the Act or to revoke any certificate under this Act. After such hearing, if supported by the evidence, the Department of Labor may issue and cause to be served on any party an order to cease and desist from violation of the Act, take such further affirmative or other action as deemed reasonable to eliminate the effect of the violation, and may revoke any certificate issued under the Act and determine the amount of any civil penalty allowed by the Act. The Director of Labor or his authorized representative may compel by subpoena, the attendance and testimony of witnesses and the production of books, payrolls, records, papers and other evidence in any investigation or hearing and may administer oaths to witnesses.
(Source: P.A. 80-1482.)

(820 ILCS 205/17.1) (from Ch. 48, par. 31.17-1)
Sec. 17.1. Any party to a proceeding under the Act may apply for and obtain judicial review of an order of the Department of Labor entered under this Act in accordance with the provisions of the Administrative Review Law, as amended, and the Department in proceedings under this Section may obtain an order of court for the enforcement of its order.
(Source: P.A. 82-783.)

(820 ILCS 205/17.2) (from Ch. 48, par. 31.17-2)
Sec. 17.2. Whenever it appears that any employer has violated a valid order of the Department of Labor issued under this Act the Director of Labor may commence an action and obtain from the court an order upon the employer commanding him to obey the order of the Department or be adjudged guilty of contempt of court and punished accordingly.
(Source: P.A. 80-1482.)

(820 ILCS 205/17.3) (from Ch. 48, par. 31.17-3)
Sec. 17.3. Any employer who violates any of the provisions of this Act or any rule or regulation issued under the Act shall be subject to a civil penalty of not to exceed $5,000 for each such violation. In determining the amount of such penalty, the appropriateness of such penalty to the size of the business of the employer charged and the gravity of the violation shall be considered. The amount of such penalty, when finally determined, may be
(1) recovered in a civil action brought by the

Director of Labor in any circuit court, in which litigation the Director of Labor shall be represented by the Attorney General;

(2) ordered by the court, in an action brought for

violation under Section 19, to be paid to the Director of Labor.

Any administrative determination by the Department of Labor of the amount of each penalty shall be final unless reviewed as provided in Section 17.1 of this Act.
Civil penalties recovered under this Section shall be paid into the Child Labor and Day and Temporary Labor Services Enforcement Fund, a special fund which is hereby created in the State treasury. Moneys in the Fund may be used, subject to appropriation, for exemplary programs, demonstration projects, and other activities or purposes related to the enforcement of this Act or for the activities or purposes related to the enforcement of the Day and Temporary Labor Services Act, or for the activities or purposes related to the enforcement of the Private Employment Agency Act.
(Source: P.A. 98-463, eff. 8-16-13; 99-422, eff. 1-1-16.)

(820 ILCS 205/17.4) (from Ch. 48, par. 31.17-4)
Sec. 17.4. The Department of Labor shall establish a toll free telephone number to facilitate: (a) information requests concerning the issuance of certificates under this Act, and (b) the reporting of violations of this Act.
(Source: P.A. 87-139.)

(820 ILCS 205/17.5) (from Ch. 48, par. 31.17-5)
Sec. 17.5. The Department of Labor shall conduct ongoing outreach and education efforts concerning this Act targeted toward school districts, employers, and other appropriate community organizations. The Department shall, to the extent possible, coordinate these outreach and education activities with other appropriate State and federal agencies.
(Source: P.A. 87-139.)

(820 ILCS 205/17.6)
Sec. 17.6. Reports of work related death, injury, or illness. If an employer is required to file a report with the Illinois Workers' Compensation Commission under Section 6 of the Workers' Compensation Act or Section 6 of the Workers' Occupational Diseases Act, and the report relates to the work related death, injury, or illness of a minor, the employer shall file a copy of the report with the Department of Labor. The Department may, by rule, require other employers to submit reports of work related deaths, injuries and illnesses of minors to the Department.
(Source: P.A. 93-721, eff. 1-1-05.)

(820 ILCS 205/18.2)
Sec. 18.2. Annual report. The Department shall file with the General Assembly, no later than January 1 each year, a report of its activities regarding administration and enforcement of this Act for the preceding fiscal year.
(Source: P.A. 88-365.)

(820 ILCS 205/19) (from Ch. 48, par. 31.19)
Sec. 19. Whoever wilfully employs or permits or allows any minor to be employed or to work in violation of this Act, or of any rule, regulation, order or ruling issued under the provisions of this Act, or whoever obstructs the Department of Labor, its inspectors or deputies, or any other person authorized to inspect places of employment under this Act, or whoever wilfully fails to comply with the provisions of Sections 5 and 6 of this Act, and whoever having under his, her or its control or custody any minor, wilfully permits or allows a minor to be employed or to work in violation of this Act, shall be guilty of a Class A misdemeanor. Each day during which any such violation of this Act continues shall constitute a separate and distinct offense, and such employment of any minor in violation of the Act shall, with respect to each minor so employed, constitute a separate and distinct offense. Whenever in the opinion of the Department of Labor such a violation of the Act has occurred it shall report said violation to the Attorney General of this State who shall prosecute all such violations reported.
(Source: P.A. 84-551.)

(820 ILCS 205/21) (from Ch. 48, par. 31.21)
Sec. 21. If any part of this Act is decided to be unconstitutional and void, such decision shall not affect the validity of the remaining parts of this Act unless the part held void is indispensable to the operation of the remaining parts.
(Source: Laws 1945, p. 754.)

(820 ILCS 205/22) (from Ch. 48, par. 31.22)
Sec. 22. This Act may be known and cited as the "Child Labor Law".
(Source: Laws 1945, p. 754.)



820 ILCS 210/ - Disclosure of Offenses Against Children Act.

(820 ILCS 210/0.01) (from Ch. 23, par. 2240)
Sec. 0.01. Short title. This Act may be cited as the Disclosure of Offenses Against Children Act.
(Source: P.A. 86-1324.)

(820 ILCS 210/1) (from Ch. 23, par. 2241)
Sec. 1. Any private organization, other than a school, which devotes a major portion of its time to providing recreational, social, educational or safety services to children under age 18 may require, as a condition of employment with the organization or as a condition of association with the organization to provide volunteer services to it, that a current employee or volunteer or an applicant for employment or volunteer association sign a statement, under penalty of perjury, stating whether that person has ever been convicted of or charged with an offense involving the person's intentional infliction of physical injury upon a child, sexual abuse of a child or child abduction under the laws of this State or any other state or the United States.
(Source: P.A. 86-313.)



820 ILCS 219/ - Occupational Safety and Health Act.

(820 ILCS 219/1)
Sec. 1. Short title. This Act may be cited as the Occupational Safety and Health Act.
(Source: P.A. 98-874, eff. 1-1-15.)

(820 ILCS 219/2)
Sec. 2. References to prior Acts. On and after the effective date of this Act, a reference to the Safety Inspection and Education Act or the Health and Safety Act in any other Act or in any rule contained in the Illinois Administrative Code shall be deemed to be a reference to this Act.
(Source: P.A. 98-874, eff. 1-1-15.)

(820 ILCS 219/5)
Sec. 5. Definitions. In this Act:
"Department" means the Department of Labor.
"Director" means the Director of Labor.
"Division" means the Division of Occupational Safety and Health within the Department of Labor.
"Employee" means a person in the service of any of the following entities, regardless of whether the service is by virtue of election, by appointment or contract, or by hire, and regardless of whether the relationship is express or implied or established orally or in writing:
(1) The State. For purposes of this paragraph

(1), the term includes a member of the General Assembly, a member of the Illinois Commerce Commission, a member of the Illinois Workers' Compensation Commission, and any person in the service of a public university or college in Illinois.

(2) An Illinois county. For purposes of this

paragraph (2), the term includes a deputy sheriff and an assistant State's Attorney.

(3) An Illinois township.
(4) An Illinois city, village, incorporated town,

school district, or other municipal corporation or body politic.

"Public employer" or "employer" means the State of Illinois or any political subdivision of the State.
(Source: P.A. 98-874, eff. 1-1-15.)

(820 ILCS 219/10)
Sec. 10. Administration of Act; Division of Occupational Safety and Health.
(a) The Department shall administer this Act. For the purpose of assisting in the administration of this Act, the Director may authorize his or her representatives in the Department to perform any necessary inspections or investigations under this Act.
(b) The Department shall maintain a division within the Department to be known as the Division of Occupational Safety and Health.
(Source: P.A. 98-874, eff. 1-1-15.)

(820 ILCS 219/15)
Sec. 15. Application of Act. This Act applies to every public employer in this State and its employees. Nothing in this Act, however, applies to working conditions of employees with respect to which federal agencies, and State agencies acting under Section 274 of the Atomic Energy Act of 1954 (42 U.S.C. 2021), exercise statutory authority to prescribe or enforce standards or regulations affecting occupational safety and health. Any State regulations more strict than applicable federal standards shall, before being promulgated, be the subject of hearings as required by this Act.
(Source: P.A. 98-874, eff. 1-1-15.)

(820 ILCS 219/20)
Sec. 20. Duties of employers and employees.
(a) Every public employer must provide reasonable protection to the lives, health, and safety of its employees and must furnish to each of its employees employment and a workplace which are free from recognized hazards that cause or are likely to cause death or serious physical harm to its employees.
(b) Every public employer must comply with the occupational safety and health standards promulgated under this Act.
(c) Every public employer must keep its employees informed of their protections and obligations under this Act, including the provisions of applicable standards or rules adopted under this Act.
(d) Every public employer must furnish its employees with information regarding hazards in the workplace, including information about suitable precautions, relevant symptoms, and emergency treatment.
(e) Every employee must comply with the rules that are promulgated from time to time by the Director under this Act and that are applicable to the employee's actions and conduct.
(Source: P.A. 98-874, eff. 1-1-15.)

(820 ILCS 219/25)
Sec. 25. Occupational safety and health standards.
(a) All federal occupational safety and health standards which the United States Secretary of Labor has promulgated or modified in accordance with the federal Occupational Safety and Health Act of 1970 and which are in effect on the effective date of this Act shall be and are hereby made rules of the Department unless the Director promulgates an alternate standard that is at least as effective in providing safe and healthful employment and places of employment as a federal standard. Before developing and adopting an alternate standard or modifying or revoking an existing standard, the Director must consider factual information that includes:
(1) Expert technical knowledge.
(2) Input from interested persons, including

employers, employees, recognized standards-producing organizations, and the public.

(b) All federal occupational safety and health standards which the United States Secretary of Labor promulgates or modifies in accordance with the federal Occupational Safety and Health Act of 1970 on or after the effective date of this Act, unless revoked by the Secretary of Labor, shall become rules of the Department within 6 months after their federal promulgation date, unless there has been in effect in this State at the time of the promulgation or modification of the federal standard an alternate State standard that is at least as effective in providing safe and healthful employment and places of employment as a federal standard. The alternate State standard shall not become effective, however, unless the Department, within 45 days after the federal promulgation date, files with the office of the Secretary of State in Springfield, Illinois, a certified copy of the rule as provided in the Illinois Administrative Procedure Act.
(Source: P.A. 98-874, eff. 1-1-15.)

(820 ILCS 219/30)
Sec. 30. Standards; required features.
(a) A standard promulgated under this Act shall prescribe the use of labels or other appropriate forms of warning as are necessary to ensure that employees are apprised of all hazards to which they are exposed, relevant symptoms and appropriate emergency treatment, and proper conditions and precautions of safe use or exposure.
(b) When appropriate, a standard shall also prescribe suitable protective equipment and control or technological procedures to be used in connection with such hazards and shall provide for monitoring or measuring employee exposure at locations and intervals and in a manner as necessary for the protection of employees.
(c) In addition, when appropriate, a standard shall prescribe the type and frequency of medical examinations or other tests which shall be made available, by the employer or at the employer's cost, to employees exposed to such hazards in order to most effectively determine whether the health of the employees is adversely affected by the exposure. The results of the examinations or tests shall be furnished by the employer only to the Department or, at the direction of the Department, to authorized medical personnel and, at the request of the employee, to the employee's physician.
(d) The Director, in promulgating standards dealing with toxic materials or harmful physical agents under this Section, shall set the standard which most adequately ensures, to the extent feasible, on the basis of the best available evidence, that no employee will suffer material impairment of health or functional capacity even if the employee has regular exposure to the hazard dealt with by the standard for the period of the employee's working life.
(e) Development of standards under this Section shall be based on research, demonstrations, experiments, and other information as appropriate. In addition to the attainment of the highest degree of health and safety protection for the employee, other considerations shall be the latest available scientific data in the field, the feasibility of the standards, and experience gained under this and other health and safety laws. Whenever practicable, a standard shall be expressed in terms of objective criteria and of the performance desired.
(Source: P.A. 98-874, eff. 1-1-15.)

(820 ILCS 219/35)
Sec. 35. Emergency temporary standards.
(a) The Director may promulgate emergency temporary standards or rules, or both, to take effect immediately by filing the proposed standard with the Secretary of State, provided that the Director first expressly determines the following:
(1) Employees are exposed to grave danger from

exposure to substances or agents determined to be toxic or physically harmful or from new hazards.

(2) The emergency temporary standard is necessary to

protect the employees from the danger described in paragraph (1).

(b) The Director shall adopt emergency temporary standards promulgated by the federal Occupational Safety and Health Administration within 30 days of the federal notice of proposed emergency rulemaking. An emergency temporary standard shall be effective until superseded by a permanent standard but in no event for more than 6 months from the date of publication of the emergency temporary standard. The publication of emergency temporary standards shall be deemed to be a petition to the Director for the promulgation of a permanent standard and shall be deemed to be filed with the Director on the date of publication. The proceeding for promulgation of the permanent standard shall be pursued in accordance with this Act.
(Source: P.A. 98-874, eff. 1-1-15.)

(820 ILCS 219/40)
Sec. 40. Variance from standards. The Director may grant a temporary or permanent variance from a State occupational safety and health standard upon application by a public employer to the Director. The Director may grant a variance from a standard or portion of a standard if the Director determines that the variance is necessary to permit an employer to participate in an experiment approved by the Director designed to demonstrate or validate new and improved techniques to safeguard the health or safety of workers. A variance from a State occupational safety and health standard may only have future effect.
(Source: P.A. 98-874, eff. 1-1-15.)

(820 ILCS 219/45)
Sec. 45. Temporary variance.
(a) A public employer may apply to the Director for a temporary variance from an occupational safety and health standard promulgated under this Act. The Director shall issue a temporary variance only if the employer first files with the Director an application which meets the requirements of this Section.
(b) An application for a temporary variance under this Section shall contain all of the following:
(1) A specification of the standard or portion

thereof from which the employer seeks a variance.

(2) A representation by the employer, supported by

representations from qualified persons having first-hand knowledge of the facts represented, that the employer is unable to comply with the standard or portion thereof, and a detailed statement of the reasons therefor.

(3) A statement of the steps the employer has taken

and will take to protect employees against a hazard covered by the standard, including specific dates on which or by which the employer has taken or will take those steps.

(4) A statement specifying the date by which the

employer expects to be able to comply with the standard.

(5) A certification that the employer has informed

its employees of the application by giving a copy of the application to the employees' authorized representative, by posting a statement at the place or places where notices to employees are normally posted that summarizes the application and specifies where a copy may be examined, and by other appropriate means as determined by the employer. The information provided to employees shall also inform them of their right to petition the Director for a hearing on the application.

(c) An application for a temporary variance under this Section shall establish all of the following:
(1) The employer is unable to comply with a standard

by its effective date because professional or technical personnel or materials and equipment needed to comply with the standard are unavailable or because necessary construction or alteration of facilities cannot be completed by the effective date of the standard.

(2) The employer is taking all available steps to

safeguard its employees against the hazards covered by the standard.

(3) The employer has an effective program for

complying with the standard as quickly as practicable.

(d) The Director may issue a temporary variance only after the Department provides notice to the employer's employees and an opportunity for a hearing. However, in a case involving only documentary evidence in support of the application for a temporary variance and in which no objection is made or hearing requested by the employees or their representative, the Director may issue a temporary variance in accordance with this Act without a hearing.
(e) If a hearing is requested on an application for a temporary variance, the application shall be heard and determined by the Director.
(f) A temporary variance issued under this Section shall prescribe the practices, means, methods, operations, and processes which the employer must adopt and use while the temporary variance is in effect and shall state in detail the employer's program for achieving compliance with the standard.
(Source: P.A. 98-874, eff. 1-1-15.)

(820 ILCS 219/50)
Sec. 50. Permanent variance.
(a) A public employer affected by an occupational safety and health standard promulgated under this Act may apply to the Director for a permanent variance from that standard. The form and manner of the application shall be as provided in rules.
(b) Employees affected by a standard from which their employer has applied for a variance under this Section shall be given notice of the employer's application and an opportunity to participate in a hearing on the application.
(c) The Director shall issue a permanent variance if he or she determines on the record, after opportunity for an inspection where appropriate as determined by the Department and a hearing, that the employer has demonstrated by a preponderance of the evidence that the conditions, practices, means, methods, operations, or processes used or proposed to be used by the employer will provide employment and places of employment to its employees which are as safe and healthful as those which would prevail if the employer complied with the standard. The variance shall prescribe the conditions the employer must maintain, and the practices, means, methods, operations, and processes which the employer must adopt and utilize, to the extent they differ from the standard in question.
(d) A variance issued under this Section may be modified or revoked upon application by the employer, by the employees, or by the Director on his or her own motion, in the manner prescribed for the issuance of a variance under this Section at any time after 6 months from the issuance of the variance.
(Source: P.A. 98-874, eff. 1-1-15.)

(820 ILCS 219/55)
Sec. 55. Rules generally.
(a) The Director, from time to time, shall promulgate rules that clearly describe the persons to whom those rules apply and that clearly describe the conduct that is required of those persons. Each such rule shall, by its terms, be uniform and general in its application wherever the subject matter of the rule exists in any workplace having employees in the service of a public employer. The rules may include rules that, when applicable to products which are distributed or used in interstate commerce, are required by compelling local conditions and do not unduly burden interstate commerce.
(b) Any standards or rules promulgated by the Director under the Safety Inspection and Education Act or the Health and Safety Act that are in full force on the effective date of this Act shall become the rules of the Department under this Act. This Act does not affect the legality of any such rules in the Illinois Administrative Code.
(c) Any proposed standards or rules filed with the Secretary of State by the Director under the Safety Inspection and Education Act or the Health and Safety Act that are pending in the rulemaking process on the effective date of this Act shall be deemed to have been filed by the Director under this Act.
(d) As soon as practicable after the effective date of this Act, the Director shall revise and clarify the standards or rules described in subsections (b) and (c) as necessary to reflect the provisions of this Act.
(e) The Director of Labor shall adopt such rules as he or she may deem necessary to implement the provisions of this Act, including, but not limited to, rules dealing with the inspection of an employer's establishment.
(Source: P.A. 98-874, eff. 1-1-15; 99-336, eff. 8-10-15.)

(820 ILCS 219/60)
Sec. 60. Employers' records.
(a) The Director shall adopt rules requiring public employers to maintain accurate records of, and to make reports on, work-related deaths, injuries, and illnesses, other than minor injuries requiring only first aid treatment which do not involve medical treatment, loss of consciousness, restriction of work or motion, or transfer to another job. The rules shall specifically include all of the reporting provisions of Section 6 of the Workers' Compensation Act and Section 6 of the Workers' Occupational Diseases Act. The records shall be available to any State agency requiring such information.
(b) The Director shall adopt rules requiring public employers to maintain accurate records of employee exposures to potentially toxic materials or harmful physical agents which are required to be monitored or measured under this Act. The rules shall provide employees or their authorized representative with an opportunity to observe the monitoring or measuring, and to have access to the records of the monitoring or measuring. The rules shall provide appropriate means by which each employee or former employee may have access to such records as will indicate his or her exposure to toxic materials or harmful physical agents.
(c) A public employer shall promptly notify any employee who has been or is being exposed to toxic materials or harmful physical agents in concentrations or at levels which exceed those prescribed by an occupational safety and health standard and shall inform the employee who is being thus exposed of the action being taken by the employer to correct such exposure.
(Source: P.A. 98-874, eff. 1-1-15.)

(820 ILCS 219/65)
Sec. 65. Periodic inspection of workplaces.
(a) The Director shall enforce the occupational safety and health standards and rules promulgated under this Act and any occupational health and safety regulations relating to inspection of places of employment, and shall visit and inspect, as often as practicable, the places of employment covered by this Act.
(b) The Director or his or her authorized representative, upon presenting appropriate credentials to a public employer's agent in charge, has the right to enter and inspect all places of employment covered by this Act as follows:
(1) An inspector may enter without delay and at

reasonable times any establishment, construction site, or other area, workplace, or environment where work is performed by an employee of a public employer in order to enforce the occupational safety and health standards adopted under this Act.

(2) If a public employer refuses entry to an

inspector upon being presented with proper credentials or allows entry but then refuses to permit or hinders the inspection in any way, the inspector shall leave the premises and immediately report the refusal to authorized management within the Division. Authorized management shall notify the Director to initiate the compulsory legal process to obtain entry or obtain a warrant for entry, or both.

(3) An inspector may inspect and investigate

during regular working hours and at other reasonable times, and within reasonable limits and in a reasonable manner, any workplace described in paragraph (1) and all pertinent conditions, structures, machines, apparatus, devices, equipment, and materials therein, and to question privately the employer or any agent or employee of the employer.

(4) The owner, operator, manager, or lessee of any

workplace covered by this Act, and his or her agent or employee, and any employer affected by this Act shall, when requested by the Division of Occupational Safety and Health or any duly authorized agent of that Division: (i) furnish any information in his or her possession or under his or her control which the Department is authorized to require, (ii) answer truthfully all questions required to be put to him or her, and (iii) cooperate in the making of a proper inspection.

(c) In making his or her inspection and investigations under this Act, the Director of Labor has the power to require the attendance and testimony of witnesses and the production of evidence under oath.
(Source: P.A. 98-874, eff. 1-1-15; 99-336, eff. 8-10-15.)

(820 ILCS 219/70)
Sec. 70. Inspection of workplace upon complaint.
(a) An employee or representative of employees who believes that a violation of an occupational safety and health standard exists in a workplace covered by this Act or that an imminent danger exists in such a place may request an inspection by submitting a written complaint to the Director or his or her authorized representative setting forth with reasonable particularity the grounds for the complaint. The complaint shall be signed by the employee or representative.
(b) If the Director or the Director's authorized representative determines there are no reasonable grounds to believe that a violation or imminent danger exists, he or she shall notify the employee or representative of employees of that determination in writing.
(c) If, upon receipt of the complaint, the Director or his or her authorized representative determines there are reasonable grounds to believe that a violation or imminent danger exists, he or she shall make a special inspection of the workplace in accordance with this Act, as soon as practicable, to determine whether a violation or imminent danger exists.
(d) A copy of the complaint shall be provided to the public employer or its agent by the Director or his or her authorized representative at the time of the inspection, except that, upon the request of the person making the complaint, that person's name and the names of individual employees referred to in the complaint shall not appear in the copy or on any record published, released, or made available by the Director or his or her authorized representative.
(e) Nonformal safety and health complaints shall be handled by an authorized representative of the Director. Based on the severity and legitimacy of the complaint as determined by the Division, the Director's authorized representative shall either schedule an inspection of the workplace or issue a letter to the employer stating the allegations set forth in the complaint.
(Source: P.A. 98-874, eff. 1-1-15.)

(820 ILCS 219/75)
Sec. 75. Opportunity to accompany inspection. Subject to rules adopted by the Director, a representative of the employer and a representative authorized by the employer's employees shall be given an opportunity to accompany the Director or his or her authorized representative during the physical inspection of any workplace under this Act for the purpose of aiding the inspection. If there is no authorized employee representative, the Director or his or her authorized representative shall consult with a reasonable number of employees concerning matters of occupational safety and health in the workplace.
(Source: P.A. 98-874, eff. 1-1-15.)

(820 ILCS 219/80)
Sec. 80. Violation of Act or standard; citation.
(a) Upon inspection or investigation of a workplace, if the Director or his or her authorized representative believes that a public employer has violated a requirement of this Act or a standard, rule, or regulation promulgated under this Act, he or she shall with reasonable promptness issue a citation to the employer. A citation shall: (i) be in writing, (ii) describe with particularity the nature of the violation and include a reference to the provision of the Act, standard, rule, or regulation alleged to have been violated, and (iii) fix a reasonable time for the abatement of the violation.
(b) Each citation issued under this Section, or a copy or copies thereof, shall be prominently posted at or near the place at which the violation occurred as prescribed in rules adopted by the Director.
(c) A citation shall be served on the employer or the employer's agent by delivering a copy to the person upon whom the service is to be had, or by leaving a copy at his or her usual place of business or abode, or by sending a copy by certified mail to his or her place of business.
(d) A citation may not be issued under this Section after the expiration of 6 months following the occurrence of any violation.
(Source: P.A. 98-874, eff. 1-1-15.)

(820 ILCS 219/85)
Sec. 85. Civil penalties.
(a) After an inspection of a workplace under this Act, if the Director issues a citation, he or she shall, within 5 days after issuing the citation, notify the employer by certified mail of any civil penalty proposed to be assessed for the violation set forth in the citation.
(b) If the Director has reason to believe that an employer has failed to correct a violation for which a citation has been issued within the period permitted for its correction, the Director shall notify the employer by certified mail of that failure and of the civil penalty proposed to be assessed for that failure.
(c) Civil penalties authorized under this Section are as follows:
(1) A public employer that repeatedly violates

this Act, the Safety Inspection and Education Act, or the Health and Safety Act, or any combination of those Acts, or any standard, rule, regulation, or order under any of those Acts, may be assessed a civil penalty of not more than $10,000 per violation.

(2) A public employer that intentionally violates

this Act, the Safety Inspection and Education Act, or the Health and Safety Act, or any standard, rule, regulation, or order under any of those Acts, or who demonstrates plain indifference to any provision of any of those Acts or any such standard, rule, regulation, or order, may be assessed a civil penalty of not more than $10,000.

(3) A public employer that has received a

citation for a serious violation of this Act, the Safety Inspection and Education Act, or the Health and Safety Act, or any standard, rule, regulation, or order under any of those Acts, may be assessed a civil penalty up to $1,000 for each such violation.

(4) A public employer that has received a

citation for a violation of this Act, the Safety Inspection and Education Act, or the Health and Safety Act, or any standard, rule, regulation, or order under any of those Acts, which is not a serious violation, may be assessed a civil penalty of up to $1,000 for each such violation.

(5) A public employer that violates a posting

requirement is subject to the following citations and proposed penalty structure:

(A) Job Safety and Health Poster: an other

than serious citation and a proposed penalty of $1,000.

(B) Annual Summary of Work-Related Injuries and

Illnesses (OSHA Form 300A): an other than serious citation and a proposed penalty of $1,000, even if there are no recordable injuries or illnesses.

(C) Citation: an other than serious citation and

a proposed penalty of $1,000.

(6) A public employer that fails to correct a

violation for which a citation has been issued within the period permitted may be assessed a civil penalty of up to $1,000 for each day the violation continues.

(d) For purposes of this Section, a "serious violation" shall be deemed to exist in a workplace if there is a substantial probability that death or serious physical harm could result from (i) a condition which exists or (ii) one or more practices, means, methods, operations, or processes which have been adopted or are in use in the workplace, unless the employer did not know and could not, with the exercise of reasonable diligence, have known of the presence of the violation.
(e) The Director may assess civil penalties as provided in this Section, giving due consideration to the appropriateness of the penalty. A penalty may be reduced by the Director or the Director's authorized representative based on the public employer's good faith, size of business, and history of previous violations.
(f) The Attorney General may bring an action in the circuit court to enforce the collection of any civil penalty assessed under this Act.
(g) All civil penalties collected under this Act shall be deposited into the General Revenue Fund of the State of Illinois.
(Source: P.A. 98-874, eff. 1-1-15.)

(820 ILCS 219/90)
Sec. 90. Informal review.
(a) A public employer may submit in writing data relating to the abatement of a hazard to be considered by an authorized representative of the Director. The authorized representative shall notify the interested parties if such data will be used to modify an abatement order.
(b) Within 15 working days after receiving a citation, proposed assessment of a civil penalty, or notice of failure to correct a violation, a public employer or the employer's agent may request that an authorized representative of the Director review abatement dates, reclassify violations (such as willful to serious, serious to other than serious), or modify or withdraw a penalty, a citation, or a citation item, or any combination of those, if the employer presents evidence during the informal conference which convinces the authorized representative that the changes are justified.
(Source: P.A. 98-874, eff. 1-1-15.)

(820 ILCS 219/95)
Sec. 95. Request for hearing.
(a) Within 15 working days after receiving a citation, proposed assessment of a civil penalty, or notice of failure to correct a violation, a public employer or the employer's agent, manager, or superintendent may request in writing a hearing before the Director to contest the citation, assessment of a civil penalty, or notice of failure to correct a violation.
(b) If, within 15 working days after receiving a citation and notice of penalty or notice of failure to correct a violation issued by the Director, the employer fails to notify the Director that it intends to contest the citation, assessment of a civil penalty, or notice of failure to correct a violation, and if no notice requesting a hearing is filed by an employee or employee representative under subsection (c) within that time, the citation, assessment of a civil penalty, or notice of failure to correct a violation shall be deemed a final order and not subject to review by any court or agency.
(c) Within 15 working days after the issuance of a citation under Section 80, an employee or representative of an employee may file a request in writing for a hearing before the Director to contest the citation on the ground that the period of time fixed in the citation for the abatement of the violation identified in the citation is unreasonable.
(Source: P.A. 98-874, eff. 1-1-15.)

(820 ILCS 219/100)
Sec. 100. Hearing.
(a) If a public employer or the employer's representative notifies the Director that the employer intends to contest a citation and notice of penalty or if, within 15 working days after the issuance of the citation, an employee or representative of employees files a notice with the Director alleging that the period of time fixed in the citation for the abatement of the violation is unreasonable, the Director shall afford an opportunity for a hearing before an Administrative Law Judge designated by the Director.
(b) At the hearing, the employer or employee shall state his or her objections to the citation and provide evidence why the citation should not stand as issued. The Director or his or her representative shall be given the opportunity to state his or her reasons for issuing the citation. Affected employees shall be provided an opportunity to participate as parties to hearings under the rules of procedure prescribed by the Director (56 Ill. Admin. Code, Part 120).
(c) The Director, or the Administrative Law Judge on behalf of the Director, has the power to do the following:
(1) Issue subpoenas for and compel the

attendance of witnesses.

(2) Hear testimony and receive evidence.
(3) Order testimony of a witness residing within

or without this State to be taken by deposition in the manner prescribed by law for depositions in civil cases in the circuit court in any proceeding pending before him or her at any stage of such proceeding.

(d) Subpoenas and commissions to take testimony shall be under seal of the Director. Service of subpoenas may be made by a sheriff or any other person.
(e) The circuit court for the county where any hearing is pending may compel the attendance of witnesses, the production of pertinent books, papers, records, or documents, and the giving of testimony before the Director or an Administrative Law Judge by an attachment proceeding, as for contempt, in the same manner as the production of evidence may be compelled before the court.
(f) The Administrative Law Judge on behalf of the Director, after considering the evidence presented at the formal hearing, in accordance with the Director's rules, shall enter a final decision and order within a reasonable time affirming, modifying, or vacating the citation or proposed assessment of a civil penalty, or directing other appropriate relief.
(Source: P.A. 98-874, eff. 1-1-15.)

(820 ILCS 219/105)
Sec. 105. Judicial review.
(a) Any party adversely affected by a final order or determination of the Administrative Law Judge on behalf of the Director may obtain judicial review of that order or determination by filing a complaint for review within 35 days after the entry of the order or other final action complained of, pursuant to the Administrative Review Law. If no appeal is taken within 35 days after the order or determination is issued, the order shall become final.
(b) A request for judicial review filed under this Section shall be heard expeditiously.
(Source: P.A. 98-874, eff. 1-1-15.)

(820 ILCS 219/110)
Sec. 110. Discrimination against employee prohibited.
(a) A person may not discharge or in any way discriminate against an employee because the employee has: (i) filed a complaint or instituted or caused to be instituted any proceeding under this Act, (ii) testified or is about to testify in any such proceeding, or (iii) exercised, on his or her own behalf or on behalf of another person, any right afforded by this Act.
(b) An employee who believes that he or she has been discharged or otherwise discriminated against by an employer in violation of this Section may, within 30 calendar days after the violation occurs, file a complaint with the Director alleging the discrimination.
(c) Upon receipt of the complaint, the Director shall cause an investigation to be made as the Director deems appropriate. After the investigation, if the Director determines that the employer has violated this Section, the Director shall bring an action in the circuit court for appropriate relief, including rehiring or reinstatement of the employee to his or her former position with back pay, after taking into account any interim earnings of the employee.
(Source: P.A. 98-874, eff. 1-1-15.)

(820 ILCS 219/115)
Sec. 115. Abatement of imminent danger.
(a) Whenever the Director determines that an imminent danger exists in the working conditions of any public employee in this State, and that the danger may reasonably be expected to cause death or serious physical harm immediately or before the imminence of the danger can be eliminated through the enforcement procedures otherwise provided by this Act, the Director may file a complaint in the circuit court for appropriate relief, including an order that may require steps to be taken as necessary to abate, avoid, correct, or remove the imminent danger and prohibit the employment or presence of any individual in locations or under conditions where the imminent danger exists, except those individuals whose presence is necessary to abate, avoid, correct, or remove the imminent danger or to maintain the capacity of a continuous process operation to assume normal operations without a complete cessation of operations, or, if a cessation of operations is necessary, to permit the cessation to be accomplished in a safe and orderly manner.
(b) If an inspector concludes that an imminent danger exists in any workplace, the inspector shall promptly inform the affected employees or their authorized representative and the employer of the danger and that the inspector will recommend to the Director that relief be sought as provided in subsection (a).
(c) If the Director arbitrarily or capriciously fails to seek relief under subsection (a) after receiving an inspector's recommendation under subsection (b), an employee who is injured by reason of such failure, or the representative of the employee, may bring an action against the Director in the circuit court for the county in which the imminent danger is alleged to exist or in which the employer has his or her principal office for relief by mandamus to compel the Director to seek relief under subsection (a) and for such further relief as may be appropriate.
(Source: P.A. 98-874, eff. 1-1-15.)

(820 ILCS 219/120)
Sec. 120. Criminal penalties.
(a) Willful violation. A public employer that willfully violates any provision of this Act or any standard, rule, regulation, or order under this Act commits a Class 4 felony if that violation causes the death of any employee.
(b) Advance notice of inspection. A person who gives advance notice to a public employer of any inspection to be conducted under this Act, without authority from the Director or the Director's authorized representative, commits a Class B misdemeanor.
(c) False statement. A person who knowingly makes a false statement, representation, or certification in any application, record, report, plan, or other document required under this Act, or any standard, rule, regulation, or order adopted or issued under this Act, commits a Class 4 felony.
(Source: P.A. 98-874, eff. 1-1-15.)

(820 ILCS 219/125)
Sec. 125. Confidentiality of trade secrets.
(a) All information reported to or otherwise obtained by the Director or the Director's authorized representative in connection with any inspection or proceeding under this Act or any standard, rule, regulation, or order adopted or issued under this Act which contains or might reveal a trade secret shall be considered confidential, except that such information may be disclosed confidentially to other officers or employees concerned with carrying out this Act or when relevant to any proceeding under this Act. In any such proceeding, the Director or the court shall issue such orders as may be appropriate, including an order for the impoundment of files or portions of files, to protect the confidentiality of trade secrets.
(b) A person who discloses a trade secret in violation of this Section commits a Class B misdemeanor.
(Source: P.A. 98-874, eff. 1-1-15.)

(820 ILCS 219/130)
Sec. 130. Prosecution by Attorney General or State's Attorney. The Attorney General or a State's Attorney, upon request of the Department, shall prosecute any violation of this Act or a standard, rule, regulation, or order adopted or issued under this Act.
(Source: P.A. 98-874, eff. 1-1-15.)

(820 ILCS 219/135)
Sec. 135. Safety education and other programs.
(a) The Department shall encourage public employers as well as organizations and groups of employees to institute and maintain safety education programs for employees and promote the observation of safety practices.
(b) The Department shall provide and conduct educational programs specifically designed to meet the regulatory requirements set forth in the occupational safety and health standards and to meet the needs of public employers.
(c) The Department shall conduct regular public information programs to inform public employers of changes or updates to the standards and rules adopted under this Act as necessary.
(d) The Department shall provide support services for any public employer that needs assistance with the public employer's self-inspection programs.
(Source: P.A. 98-874, eff. 1-1-15.)

(820 ILCS 219/140)
Sec. 140. Director's reports.
(a) In the annual report to the Governor required by the Civil Administrative Code of Illinois, the Director shall report the result of inspections and investigations made of establishments under this Act, together with such other information and recommendations as he or she deems proper.
(b) The Director shall make an annual report of his or her work under this Act to the Governor on or before the first day of February of each year. The Director shall make a biennial report to the General Assembly on or before the first day of February of each odd-numbered year.
(Source: P.A. 98-874, eff. 1-1-15.)

(820 ILCS 219/145)
Sec. 145. Transition provisions. This Act does not affect any act done, ratified, or canceled, or any right occurring or established, or any action or proceeding had or commenced in an administrative, civil, or criminal cause, under the Safety Inspection and Education Act or the Health and Safety Act, or any standard or rule adopted under either of those Acts, before the effective date of this Act. An employee or public employer may enforce any such right under this Act. The Department, or the Attorney General or a State's Attorney, may prosecute or continue any such action or proceeding under this Act.
(Source: P.A. 98-874, eff. 1-1-15.)

(820 ILCS 219/900)
Sec. 900. (Amendatory provisions; text omitted).
(Source: P.A. 98-874, eff. 1-1-15; text omitted.)

(820 ILCS 219/910)
Sec. 910. The Safety Inspection and Education Act is repealed.
(Source: P.A. 98-874, eff. 1-1-15.)

(820 ILCS 219/915)
Sec. 915. The Health and Safety Act is repealed.
(Source: P.A. 98-874, eff. 1-1-15.)

(820 ILCS 219/920)
Sec. 920. (Amendatory provisions; text omitted).
(Source: P.A. 98-874, eff. 1-1-15; text omitted.)

(820 ILCS 219/925)
Sec. 925. (Amendatory provisions; text omitted).
(Source: P.A. 98-874, eff. 1-1-15; text omitted.)



820 ILCS 227/ - OSHA Program Reorganization Act.

(820 ILCS 227/1)
Sec. 1. Short title. This Act may be cited as the OSHA Program Reorganization Act.
(Source: P.A. 97-787, eff. 7-13-12.)

(820 ILCS 227/10)
Sec. 10. Transfer of the Illinois Onsite Safety and Health Consultation Program.
(a) On July 1, 2012 or as soon thereafter as practical, all of the powers, duties, rights, and responsibilities related to the Illinois Onsite Safety and Health Consultation Program (the OSHA Program) are transferred from the Department of Commerce and Economic Opportunity to the Department of Labor.
(b) The powers, duties, rights, and responsibilities vested in or associated with the Illinois Onsite Safety and Health Consultation Program (the OSHA Program) are not affected by this Act, except that all management and staff support or other resources necessary to the operation of the Illinois Onsite Safety and Health Consultation Program (the OSHA Program) shall be provided by the Department of Labor.
(Source: P.A. 97-787, eff. 7-13-12.)

(820 ILCS 227/15)
Sec. 15. Representation on boards or other entities. When any provision of an Executive Order or Act provides for the membership of the Director of Commerce and Economic Opportunity on any council, commission, board, or other entity relating to the Illinois Onsite Safety and Health Consultation Program (the OSHA Program), the Director of Labor, or his or her designee, shall serve in that place. If more than one such person is required by law to serve on any council, commission, board, or other entity, an equivalent number of the representatives of the Department of Labor shall so serve.
(Source: P.A. 97-787, eff. 7-13-12.)

(820 ILCS 227/20)
Sec. 20. Personnel transferred. The status and rights of employees of the Department of Commerce and Economic Opportunity engaged in the performance of the functions of the Illinois Onsite Safety and Health Consultation Program (the OSHA Program) shall not be affected by the transfer. The status and rights of those employees, and the rights of the State of Illinois and its agencies, under the Personnel Code and applicable collective bargaining agreements or under any pension, retirement, or annuity plan are not affected by this Act. Personnel under the Department of Commerce and Economic Opportunity affected by this Act shall continue their service within the Department of Labor.
(Source: P.A. 97-787, eff. 7-13-12.)

(820 ILCS 227/25)
Sec. 25. Books and records transferred. All books, records, papers, documents, property (real and personal), contracts, and pending business pertaining to the powers, duties, rights, and responsibilities related to the Illinois Onsite Safety and Health Consultation Program (the OSHA Program) and transferred by this Act from the Department of Commerce and Economic Opportunity to the Department of Labor, including, but not limited to, material in electronic or magnetic format and necessary computer hardware and software, shall be delivered to the Department of Labor; however, the delivery of that information may not violate any applicable confidentiality constraints.
(Source: P.A. 97-787, eff. 7-13-12.)

(820 ILCS 227/30)
Sec. 30. Unexpended moneys transferred. With respect to the Illinois Onsite Safety and Health Consultation Program (the OSHA Program), the Department of Labor is the successor agency to the Department of Commerce and Economic Opportunity under the Successor Agency Act and Section 9b of the State Finance Act. All unexpended appropriations and balances and other funds available for use in connection with the Illinois Onsite Safety and Health Consultation Program (the OSHA Program) are transferred for use by the Department of Labor for the Illinois Onsite Safety and Health Consultation Program (the OSHA Program) pursuant to the direction of the Governor. Unexpended balances so transferred shall be expended only for the purpose for which the appropriation was originally made.
(Source: P.A. 97-787, eff. 7-13-12.)

(820 ILCS 227/35)
Sec. 35. Exercise of transferred powers; savings provisions. The powers, duties, rights, and responsibilities related to the Illinois Onsite Safety and Health Consultation Program (the OSHA Program) transferred from the Department of Commerce and Economic Opportunity by this Act are vested in and shall be exercised by the Department of Labor. Each act done in the exercise of those powers, duties, rights, and responsibilities shall have the same legal effect as if done by the Department of Commerce and Economic Opportunity or its divisions, officers, or employees.
(Source: P.A. 97-787, eff. 7-13-12.)

(820 ILCS 227/40)
Sec. 40. Rights, obligations, and duties unaffected by transfer. The transfer of powers, duties, rights, and responsibilities from the Department of Commerce and Economic Opportunity to the Department of Labor under this Act does not affect any person's rights, obligations, or duties, including any civil or criminal penalties applicable thereto, arising out of those transferred powers, duties, rights, and responsibilities.
(Source: P.A. 97-787, eff. 7-13-12.)

(820 ILCS 227/45)
Sec. 45. Agency officers; penalties. Every officer of the Department of Labor is, for any offense, subject to the same penalty or penalties, civil or criminal, as are prescribed by existing law for the same offense by any officer whose powers or duties are transferred under this Act.
(Source: P.A. 97-787, eff. 7-13-12.)

(820 ILCS 227/50)
Sec. 50. Reports, notices, or papers. Whenever reports or notices are required to be made or given or papers or documents furnished or served by any person to or upon the Department of Commerce and Economic Opportunity in connection with any of the functions of the Illinois Onsite Safety and Health Consultation Program (the OSHA Program) transferred by this Act, the same shall be made, given, furnished, or served in the same manner to or upon the Department of Labor.
(Source: P.A. 97-787, eff. 7-13-12.)

(820 ILCS 227/55)
Sec. 55. Acts and actions unaffected by transfer. This Act does not affect any act done, ratified, or canceled, or any right occurring or established, before July 1, 2012 in connection with the Illinois Onsite Safety and Health Consultation Program (the OSHA Program). This Act does not affect any action or proceeding had or commenced before July 1, 2012 in an administrative, civil, or criminal cause regarding the Illinois Onsite Safety and Health Consultation Program (the OSHA Program), but any such action or proceeding may be defended, prosecuted, or continued by the Department of Labor.
(Source: P.A. 97-787, eff. 7-13-12.)

(820 ILCS 227/60)
Sec. 60. Rules.
(a) Any rule of the Department of Commerce and Economic Opportunity that (i) relates to the Illinois Onsite Safety and Health Consultation Program (the OSHA Program), (ii) is in full force on July 1, 2012, and (iii) has been duly adopted by the Department of Commerce and Economic Opportunity shall become the rule of the Department of Labor. This Act does not affect the legality of any such rules contained in the Illinois Administrative Code.
(b) Any proposed rule filed with the Secretary of State by the Department of Commerce and Economic Opportunity that is pending in the rulemaking process on July 1, 2012 and that pertains to the functions transferred under this Act shall be deemed to have been filed by the Department of Labor.
(c) As soon as practical after July 1, 2012, the Department of Labor shall revise and clarify the rules transferred to it under this Section to reflect the reorganization of rights, powers, and duties effected by this Act, using the procedures for recodification of rules available under the Illinois Administrative Procedure Act, except that existing title, part, and section numbering for the affected rules may be retained.
(d) The Department of Labor may propose and adopt, under the Illinois Administrative Procedure Act, other rules of the Department of Commerce and Economic Opportunity that will now be administered by the Department of Labor.
(Source: P.A. 97-787, eff. 7-13-12.)

(820 ILCS 227/900)
Sec. 900. (Amendatory provisions; text omitted).
(Source: P.A. 97-787, eff. 7-13-12; text omitted.)

(820 ILCS 227/905)
Sec. 905. (Amendatory provisions; text omitted).
(Source: P.A. 97-787, eff. 7-13-12; text omitted.)

(820 ILCS 227/910)
Sec. 910. (Amendatory provisions; text omitted).
(Source: P.A. 97-787, eff. 7-13-12; text omitted.)

(820 ILCS 227/997)
Sec. 997. Severability. The provisions of this Act are severable under Section 1.31 of the Statute on Statutes.
(Source: P.A. 97-787, eff. 7-13-12.)

(820 ILCS 227/999)
Sec. 999. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 97-787, eff. 7-13-12.)



820 ILCS 230/ - Employee Washroom Act.

(820 ILCS 230/0.01) (from Ch. 48, par. 97.9)
Sec. 0.01. Short title. This Act may be cited as the Employee Washroom Act.
(Source: P.A. 86-1324.)

(820 ILCS 230/1) (from Ch. 48, par. 98)
Sec. 1. Every owner or operator of a coal mine, steel mill, foundry, machine shop, railroad, or other like business in which employees become covered with grease, smoke, dust, grime and perspiration to such extent that to remain in such condition after leaving their work without washing and cleansing their bodies and changing their clothing, will endanger their health or make their condition offensive to the public, shall provide and maintain a suitable and sanitary washroom, with an adequate quantity of soap containing bland non-irritating detergents which effectively cleanse the skin, at a convenient place where employees are required to report for duty or are relieved from duty, in or adjacent to such mine, mill, foundry, shop, railroad or other place of employment for the use of such employees.
(Source: Laws 1937, p. 570.)

(820 ILCS 230/2) (from Ch. 48, par. 99)
Sec. 2. Such washroom shall be so arranged that employees may change their clothing therein, and shall be sufficient for the number of employees engaged regularly in such employment; shall be provided with lockers or hangers in which employees may keep their clothing; shall be provided with an adequate supply of safe, clean and potable water satisfactory for drinking purposes dispensed in a sanitary manner, an adequate supply of safe, clean, hot and cold water satisfactory for shower and bathing purposes and with sufficient and suitable places and means for using the same; a sufficient number of showers for the use of employees who regularly use the washroom; and adequate toilet facilities, properly enclosed; and during cold weather shall be sufficiently heated. The floor space necessary for the employees to dress in such washroom shall not be less than seven square feet per employee regularly dressing in such washroom at any one time.
(Source: P.A. 84-1438.)

(820 ILCS 230/3) (from Ch. 48, par. 100)
Sec. 3. All State mine inspectors, the Department of Labor and other inspectors required to inspect places and kinds of business required by this act to be provided with washrooms, shall inspect such washrooms at frequent intervals and report to the owner or operator, the sanitary and physical condition thereof in writing, and make recommendations as to such improvements or changes as may appear to be necessary for compliance with this Act. Any such inspector may lock and close any washroom found to be in violation of this Act, and may institute proceedings to enforce the penalty provided in Section 4.
(Source: P.A. 96-328, eff. 8-11-09.)

(820 ILCS 230/4) (from Ch. 48, par. 101)
Sec. 4.
Any owner or employer who shall fail or refuse to comply with the provisions of this act shall be deemed guilty of a petty offense.
(Source: P.A. 77-2428.)

(820 ILCS 230/5) (from Ch. 48, par. 102)
Sec. 5. Any owner or employer who shall be convicted of a violation of the provisions of this act shall be subject to a conviction for succeeding offenses for each and every day he shall neglect or refuse to comply herewith.
(Source: Laws 1913, p. 359.)



820 ILCS 235/ - Medical Examination of Employees Act.

(820 ILCS 235/0.01) (from Ch. 48, par. 172c.9)
Sec. 0.01. Short title. This Act may be cited as the Medical Examination of Employees Act.
(Source: P.A. 86-1324.)

(820 ILCS 235/1) (from Ch. 48, par. 172d)
Sec. 1. No employer shall require any employee or applicant for employment to pay the cost of a medical examination or the cost of furnishing any records of such examination required by the employer as a condition of employment.
(Source: Laws 1951, p. 1308.)

(820 ILCS 235/2) (from Ch. 48, par. 172e)
Sec. 2. The term "employer" as used in this Act shall mean and include an individual, a partnership, an association, a corporation, a legal representative, trustee, receiver, trustee in bankruptcy, and any common carrier by rail, motor, water, air or express company doing business in or operating within the State.
(Source: Laws 1951, p. 1308.)

(820 ILCS 235/3) (from Ch. 48, par. 172f)
Sec. 3. The term "employee" shall mean and include every person who may be permitted, required or directed by any employer, as defined in Section 2, in consideration of direct or indirect gain or profit, to engage in any employment.
(Source: Laws 1951, p. 1308.)

(820 ILCS 235/4) (from Ch. 48, par. 172g)
Sec. 4.
Whoever violates the provisions of this Act shall be guilty of a petty offense and fined not more than $100 for each offense.
(Source: P.A. 77-2430.)



820 ILCS 245/ - Work Under Compressed Air Act.

(820 ILCS 245/1) (from Ch. 48, par. 261)
Sec. 1. When used in this Act, unless the context indicates otherwise, the term
(a) "Caisson" means a wood, steel, concrete or reenforced concrete air-tight and water-tight chamber in which it is possible for men to work to excavate material.
(b) "Lock" means a chamber designed to facilitate the passage of men and materials from an air pressure greater than normal, as in a compartment, caisson or tunnel, to the ground or water level or normal air pressure.
(c) "Pressure" means gauge air pressure in pounds per square inch.
(d) "Tunnel" means a subterranean passage or chamber.
(Source: Laws 1939, p. 614.)

(820 ILCS 245/2) (from Ch. 48, par. 262)
Sec. 2. The working period of any person under compressed air in any compartment, caisson, tunnel or places shall be divided into two periods under compressed air with an interval of rest between the two periods. If the air pressure exceeds fifteen pounds per square inch, the said interval of rest must be spent in the open air. Persons who have not previously worked in compressed air, when the air pressure exceeds fifteen pounds per square inch, shall work therein only one of the two said periods during the first twenty-four hours of their employment. Except in cases of extreme emergency no person shall be employed or subjected to pressure exceeding fifty pounds per square inch. The maximum number of hours to each period and the minimum rest intervals between the periods during any twenty-four hours for any pressure as given in columns one and two of the following table shall be set opposite such pressure in columns three, four, five, six and seven of said table:
..............................................................

Pressure

Hours

More

Not More

Minimum

than

than

inter-

mini-

maxi-

val

Minimum

Maximum

mum

mum

First

of rest

inter-

second

number

number

Maximum

period in

in open

val of

period in

of

of

total

compressed

air-

rest-

compressed

pounds

pounds

hours

air-hours

hours

hours

air-hours

........

Column

Column

Column

Column

Column

Column

Column

1

2

3

4

5

6

7

........

Normal

15

8

*

1/3

*

15

26

6

3

1

3

26

33

4

2

2

2

33

38

3

1 1/2

3

1 1/2

38

43

2

1

4

1

43

48

1 1/2

3/4

5

3/4

48 or

over

1

1/2

6

1/2

..............................................................
*The employer may determine the time of each period when the pressure is not more than fifteen pounds per square inch, provided that the total for the periods does not exceed eight hours. The limits or hours as specified in said table shall apply according to the maximum pressure attained at any time during the period.
(Source: Laws 1939, p. 614.)

(820 ILCS 245/3) (from Ch. 48, par. 263)
Sec. 3. No person employed in compressed air shall be permitted to pass from the working chamber to normal air, except after decompression in a lock as follows:
(a) Where the air pressure is greater than normal and not more than fifteen pounds per square inch, the time of decompression shall be at least two minutes;
(b) Where the air pressure is more than fifteen pounds per square inch, and not more than twenty-six pounds per square inch, decompression shall be at the average rate of not more than three pounds per minute;
(c) Where the air pressure is more than twenty-six pounds per square inch, and not more than thirty-three pounds per square inch, decompression shall be at the average rate of not more than two pounds per minute;
(d) Where the air pressure is more than thirty-three pounds per square inch, decompression shall be at the average rate of not more than one pound per minute;
(e) Where the air pressure is more than fifteen pounds per square inch, a stage decompression shall be used in which a drop of one-half of the maximum gauge pressure shall be at the rate of five pounds per minute. The remaining decompression shall be at a uniform rate and the total time of decompression shall equal the time specified for the original maximum pressure;
(f) The time of decompression shall be posted in each man lock.
(Source: Laws 1939, p. 614.)

(820 ILCS 245/4) (from Ch. 48, par. 264)
Sec. 4. Every employer of workers in compressed air and every agent, foreman, manager or superintendent thereof in charge of such work, shall be responsible for the observance of this Act.
(Source: Laws 1939, p. 614.)

(820 ILCS 245/5) (from Ch. 48, par. 265)
Sec. 5. Any employer of workers under compressed air or any agent, foreman, manager or superintendent thereof in charge of such work, who violates any of the provisions of this Act shall be deemed guilty of a petty offense.
(Source: P.A. 77-2437.)

(820 ILCS 245/6) (from Ch. 48, par. 266)
Sec. 6. It shall be the duty of the Department of Labor to enforce the provisions of this Act and prosecute all violations of the same before any Court of competent jurisdiction in this State, and for that purpose the Department of Labor, its officers and duly authorized employees are hereby empowered to visit and inspect at all reasonable times, all places where work is done in compressed air.
(Source: Laws 1939, p. 614.)

(820 ILCS 245/7) (from Ch. 48, par. 267)
Sec. 7. The invalidity of any portion of this Act shall in no way affect the validity of any other portion hereof.
(Source: Laws 1939, p. 614.)

(820 ILCS 245/8) (from Ch. 48, par. 268)
Sec. 8. This Act may be cited as the Work Under Compressed Air Act.
(Source: P.A. 86-1475.)



820 ILCS 250/ - Underground Sewer Employee Safety Act.

(820 ILCS 250/0.01) (from Ch. 48, par. 1100)
Sec. 0.01. Short title. This Act may be cited as the Underground Sewer Employee Safety Act.
(Source: P.A. 86-1324.)

(820 ILCS 250/1) (from Ch. 48, par. 1101)
Sec. 1. This Act shall apply to all employers engaged in any occupation, business or enterprise in this State, including the State of Illinois and its political subdivisions, except that in the event of a conflict between this Act and any other Federal or State law or regulation concerning health and safety of employees, such other law or regulation shall control.
(Source: P.A. 81-772.)

(820 ILCS 250/2) (from Ch. 48, par. 1102)
Sec. 2. It shall be the duty of every employer to furnish each employee who performs duties which involve or may reasonably be expected to involve entering an underground sewer, including but not limited to such employees as utility workers, firemen, policemen, paramedics, investigators and personnel involved with maintenance and repair work, information concerning the prevention of personal injuries and diseases by contact with poisonous or deleterious materials, vapors, gases or fumes.
(Source: P.A. 81-772.)

(820 ILCS 250/3) (from Ch. 48, par. 1103)
Sec. 3. It shall be the duty of every employer of any person performing construction, maintenance or repair work inside any underground sewer which has been used as such to have safety information and equipment available at the work site. Such information and equipment shall include at a minimum (i) material for use as lifelines, (ii) equipment for venting of locations in the underground sewers where work is to be performed, (iii) individual oxygen masks or similar gear for each employee who works underground, (iv) chemicals or equipment to test for dangerous gas, and (v) equipment for prompt communications with emergency medical services.
(Source: P.A. 81-772.)

(820 ILCS 250/4) (from Ch. 48, par. 1104)
Sec. 4. It shall be the duty of the Department of Labor to enforce the provisions of this Act.
(Source: P.A. 81-772.)

(820 ILCS 250/5) (from Ch. 48, par. 1105)
Sec. 5. Nothing in this Act is a limit on the power of any home rule or other unit of local government to pass or enforce ordinances concerning matters to which this Act applies. To the extent any such powers are exercised by both a unit of local government and the State such powers shall be exercised concurrently.
(Source: P.A. 81-772.)

(820 ILCS 250/6) (from Ch. 48, par. 1106)
Sec. 6. Any employer who violates this Act is guilty of a business offense and may be fined an amount not to exceed $5000.
(Source: P.A. 81-772.)



820 ILCS 255/ - Toxic Substances Disclosure to Employees Act.

(820 ILCS 255/1) (from Ch. 48, par. 1401)
Sec. 1. This Act shall be known and may be cited as the "Toxic Substances Disclosure to Employees Act".
(Source: P.A. 83-240.)

(820 ILCS 255/1.5)
Sec. 1.5. Federal regulations; operation of Act.
(a) Except as provided in subsection (b), Sections 2 through 17 of this Act are inoperative on and after the effective date of this amendatory Act of the 95th General Assembly, and the Department of Labor shall instead enforce the Occupational Safety and Health Administration Hazard Communication standards at 29 CFR 1910.1200, as amended.
(b) If at any time the Occupational Safety and Health Administration Hazard Communication standard at 29 CFR 1910.1200 is repealed or revoked, the Director of Labor shall adopt a rule setting forth a determination that this Act should be reviewed and reinstated in order to protect the health and safety of Illinois' public sector workers. On the date such a rule is adopted, this Act shall again become operative.
(Source: P.A. 95-623, eff. 9-17-07.)

(820 ILCS 255/2) (from Ch. 48, par. 1402)
Sec. 2. It is hereby found and declared that there may exist a danger to the health of employees throughout the State from significant exposure to toxic substances encountered during the course and scope of employment. The results of this exposure may be tragic and may not be realized for years or even for generations. It is consistent to impose upon employers a duty to give each employee notice of his exposure to toxic substances which pose known and suspected health hazards and which may cause death or serious physical harm to the employee.
It is further found and declared that employees are frequently in the best position to be aware of the symptoms of toxicity, if they are first made aware of the nature of the toxic substances they are working with. Employees have an inherent right to know about the known and suspected health hazards which may result from working with toxic substances so that they may make more knowledgeable and reasoned decisions with respect to any personal risks of their employment and the need for corrective action.
Therefore, the Legislature intends by this Act to ensure that employees be given information concerning the nature of the toxic substances with which they work and full information concerning the known and suspected health hazards of such toxic substances.
The provisions of this Act shall be liberally construed to effect the above purpose.
(Source: P.A. 83-240.)

(820 ILCS 255/3) (from Ch. 48, par. 1403)
Sec. 3. Definitions. As used in this Act:
(a) "Chemical name" means the scientific designation of a chemical in accordance with the nomenclature system developed by the International Union of Pure and Applied Chemistry (IUPAC), or the Chemical Abstracts Service (CAS) rules of nomenclature, or a name which will clearly identify the chemical for hazard evaluation purposes.
(b) "Department" means the Illinois Department of Labor.
(c) "Container" means any bag, barrel, box, can, cylinder, drum, pipe, piping system or the like that contains a toxic substance.
(d) "Director" means the Director of the Illinois Department of Labor.
(e) "Employee" means any person employed by an employer on or after the effective date of this Act, except domestic workers or casual laborers. For purposes of this Act, any person whose employment is terminated for any reason after the effective date of this Act is an employee.
(f) "Employer" means any individual, partnership, corporation or association including the State and all of its political subdivisions, engaged in a business which has 20 or more employees or 5 or more full-time employees in the State. The term "employer" does not include an employer of domestic workers or casual laborers employed at a place of residence. Where the employees are present at the workplace of another employer, pursuant to an agreement between the employers, "employer" means the employer having control of the toxic substances in the workplace.
(g) "Employee representative" means an individual or labor organization to whom an employee gives written authorization to exercise his or her rights to request information under Sections 8 and 9 of this Act. A recognized or certified collective bargaining agent of a group of employees shall be considered to be an employee representative with respect to those employees without written employee authorization.
(h) "Hazard Warning" means any words, pictures, symbols, or combination thereof which convey the hazards of the toxic substances in the container.
(i) "Health professional" means a safety engineer employed by an employer to evaluate hazards or a physician, dentist, toxicologist, registered nurse, licensed practical nurse or industrial hygienist.
(j) "Material safety data sheet" means a document describing the properties and methods of safe handling and use of a substance, compound or mixture. A material safety data sheet shall contain the following information with respect to the substance, compound or mixture unless otherwise provided by this Act:
(1) The chemical name, common names, trade name and

the identity used on the label, except as otherwise provided by Section 13.

(2) Physical and chemical characteristics, including

vapor pressure and flash point.

(3) Physical hazards, including the potential for

fire, explosion or reactivity.

(4) Known acute and chronic health effects of

exposure, including signs and symptoms of exposure based on substantial scientific evidence. Information contained in Appendix B of the federal Occupational Safety and Health Administration's Hazard Communication Notice of Proposed Rulemaking, 47 Federal Register 12001; March 19, 1982, shall be considered scientific evidence for purposes of this paragraph.

(5) The known primary route of exposure.
(6) The permissible exposure limit for those toxic

substances for which the federal Occupational Safety and Health Administration has promulgated a permissible exposure limit.

(7) Precautions for safe handling and use.
(8) Recommended engineering controls.
(9) Recommended work practices.
(10) Recommended personal protective equipment.
(11) Emergency and first aid procedures and

procedures for cleanup of leaks or spills.

(12) The date of preparation of the material safety

data sheet and of any changes to it.

(13) The name, address and telephone number of the

employer, manufacturer, importer or supplier preparing the material safety data sheet.

(k) "Mixing/loading site" means a work area where pesticide products are transferred to containers and combined with diluents as provided by label instructions to form use-dilutions for application to a site for the purpose of effecting pest control.
(l) "Mixture" means any combination of two or more substances if the combination is not, in whole or part, the result of a chemical reaction.
(m) "Toxic substance" means any substance, mixture or compound containing a substance which is determined as being hazardous as defined in 29 C.F.R. 1910.1200.
(n) "Trade secret" means the whole or any portion or phase of any scientific or technical information, design, process, procedure, formula or improvement or business plan which is secret in that it has not been published or disseminated or otherwise become a matter of general public knowledge, and which has competitive value. A trade secret is presumed to be secret when the owner thereof takes reasonable measures to prevent it from becoming available to persons other than those selected by the owner to have access thereto for limited purposes.
(o) "Work area" means a room or defined space where toxic substances are produced, used or stored and where employees are present.
(p) "Workplace" means an employer's usual place of business containing one or more work areas.
(Source: P.A. 89-696, eff. 6-1-97.)

(820 ILCS 255/4) (from Ch. 48, par. 1404)
Sec. 4. (Repealed).
(Source: P.A. 88-45. Repealed by P.A. 89-696, eff. 6-1-97.)

(820 ILCS 255/4.1) (from Ch. 48, par. 1404.1)
Sec. 4.1. All files, records and data gathered by or under the direction or authority of the Director under this Act shall be made available to the Department of Public Health pursuant to the Illinois Health and Hazardous Substances Registry Act.
(Source: P.A. 83-1361.)

(820 ILCS 255/5) (from Ch. 48, par. 1405)
Sec. 5. Duty of employer, manufacturer, importer and supplier to submit Material Safety Data Sheet information to the Director.
(a) Every employer shall submit to the Director, within 6 months of the effective date of this Act and annually thereafter, an alphabetized list of substances, compounds or mixtures for which the employer has acquired material safety data sheets.
(b) Every manufacturer, importer or supplier of substances, compounds or mixtures shall submit to the Director, within 6 months of the effective date of this Act and annually thereafter, an alphabetized list of material safety data sheets for every product it produces, imports, or supplies. The manufacturer, importer, or supplier shall make a copy of any Material Safety Data Sheet on the list immediately available, but only upon request of the Director.
(c) The Director shall maintain a list of all Material Safety Data Sheets submitted by an employer, manufacturer, importer or supplier under this Section.
The Director shall make this list, hereinafter referred to as an "MSDS List", available for inspection during office hours. The Director shall mail a copy of the MSDS List to a requesting party upon written request. The Director may charge a reasonable fee to cover the cost of reproduction and mailing of the MSDS List.
(d) The Director shall maintain for 5 years Material Safety Data Sheets submitted by employers, manufacturers, importers, and suppliers.
(Source: P.A. 89-696, eff. 6-1-97.)

(820 ILCS 255/6) (from Ch. 48, par. 1406)
Sec. 6. Exemptions. This Act shall not apply to:
(a) Use of toxic substances, compounds or mixtures regulated by this Act which are:
(1) Intended for personal consumption by employees in

the workplace.

(2) Consumer goods used, stored or sold by an

employer, manufacturer, importer, retailer or supplier in the same form, approximate amount, concentration and manner as they are sold to consumers, provided that employee exposure to such consumer goods is not significantly greater than consumer exposure occurring during the principal consumer uses of the consumer goods. For purposes of this Act, "consumer goods" shall be defined as in Section 9-102 of the Uniform Commercial Code.

(3) Present in a concentration of less than 1%. In

the cases of carcinogens, mutagens or teratogens, only those substances shall be exempt which are present in a concentration of 0.1% or less. No substance shall be exempt under this paragraph which is present in concentrations exceeding threshold concentrations established by regulation of the Department.

(b) Laboratories in which a toxic substance, compound or mixture regulated by this Act is used by or under the direct supervision of a technically qualified individual, provided that the toxic substance or mixture is not produced in the laboratories for commercial sale. The Department shall promulgate rules prescribing the standards used in determining whether a laboratory is under the direct supervision of a technically qualified individual.
(c) All retail trade establishments as listed in the "Standard Industrial Classification Manual" Division G, Retail Trade, published by the U.S. Government Printing Office, except the Act shall apply to those retail trade establishments listed within Major Groups: 52 - Building Materials, Hardware, Garden Supply, and Mobile Home Dealers; and 55 - Automotive Dealers and Gasoline Service Stations, except for those activities involving the retail sales of gasoline motor fuels or lubricants, or if the retail trade establishments are engaged in any of the following specific activities, this Act shall apply only to the retail trade establishments' involvement in such specific activities: paint mixing, other than the tinting of consumer sized containers of paint; finishing or refinishing operations using paint or paint related products; automobile battery servicing, photo finishing operations; and dry cleaning operations.
(Source: P.A. 91-893, eff. 7-1-01.)

(820 ILCS 255/7) (from Ch. 48, par. 1407)
Sec. 7. Employers shall post in their workplaces, at the location where notices to employees are usually posted, a sign which informs the employees of their rights under this Act. The Department shall publish such a sign and make copies available to any person at cost within 120 days of the effective date of this Act.
(Source: P.A. 83-240.)

(820 ILCS 255/8) (from Ch. 48, par. 1408)
Sec. 8. Labels, placards, signs and operating instructions identifying toxic substances. (a) Except as otherwise provided by this Section, the employer shall label with the chemical name and appropriate hazard warnings each container of a toxic substance in the workplace. The employer is not required to label any container of ten gallons or less in volume into which a toxic substance or mixture is transferred by the employee from labelled containers and which is intended only for the immediate use of the employee who performs the transfer.
(b) The employer may post signs, placards or operating instructions to convey the required information as specified in Section 8(a) rather than affixing labels to each fixed container. For purposes of this paragraph, "fixed container" shall mean a pipe, piping system, reaction vessel or storage tank. All containers which are not fixed containers must be individually labelled. The employer shall provide at least one sign, placard or set of operating instructions readily accessible to each employee in the employee's work area.
(c) The employer shall ensure that each label, sign, placard or set of operating instructions required by this Section is prominently affixed and displayed in such a manner that employees can easily identify the toxic substances present.
(d) The employer need not affix new labels if existing labels already convey the necessary information required by this Section.
(e) This Section shall not apply to containers into which products registered pursuant to the Federal Insecticide, Fungicide and Rodenticide Act, as amended, are transferred to form use-dilutions at a mixing/loading site for use within a 12 hour period. All labeling information required for such products by the Federal Insecticide, Fungicide and Rodenticide Act must be posted in a prominent location at the mixing/loading site.
(f) This Section shall become effective with respect to any toxic substance upon filing, unless a later effective date is specified in the rule, pursuant to Section 4(e) of this Act.
(Source: P.A. 84-1438.)

(820 ILCS 255/9) (from Ch. 48, par. 1409)
Sec. 9. Material safety data sheets.
(a) Each employer shall obtain a material safety data sheet for each toxic substance used, produced or stored in the workplace to which employees may be exposed.
(b) If the employer, manufacturer, importer or supplier becomes aware of information which is new and significant regarding the health hazard of a toxic substance, the employer must add this information to the material safety data sheet within 3 months.
(c) The employer shall maintain copies of the required material safety data sheets for each toxic substance in the workplace, and shall ensure that they are accessible to employees for at least 10 years after the substance is no longer used, produced or stored.
(d) Employees, their designated representatives, their treating health care professionals, emergency service agencies, and the Director shall be given a material safety data sheet if the employer possesses one within 10 days of a written request or a written statement that the employer does not possess one within the same time period. An employer who does not possess the requested material safety data sheet shall: (1) request a material safety data sheet in writing from the seller of the toxic substance within 10 days; (2) if the seller fails to provide the employer with a material safety data sheet within 30 days, file a complaint within 10 days of such failure pursuant to Section 17a against the seller alleging that the seller has failed to provide a material safety data sheet within the time limits specified by this Act; (3) mail a copy of the written request and the filed complaint to the seller and the filed complaint to the employee who originally requested the material safety data sheet within 10 days of filing the complaint. An employer shall mail the material safety data sheet to the requesting party within 10 days following receipt by the employer from the seller of the material safety data sheet.
(e) A completed federal Occupational Safety and Health Administration "Form 20 Material Safety Data Sheet" containing all of the information specified in Section 3(j) shall be presumed to be a material safety data sheet complying with all of the requirements of Section 3(j).
(f) This Section shall become effective with respect to any toxic substance upon filing, unless a later effective date is specified in the rule, pursuant to Section 4(e).
(Source: P.A. 83-240.)

(820 ILCS 255/10) (from Ch. 48, par. 1410)
Sec. 10. If an employer possesses a Material Safety Data Sheet for a substance, compound or mixture that is not defined as a hazardous substance under 29 C.F.R. 1910.1200, a treating physician of any employee of that employer must be provided with the material safety data sheet upon written request within 10 days.
(Source: P.A. 89-696, eff. 6-1-97.)

(820 ILCS 255/11) (from Ch. 48, par. 1411)
Sec. 11. (a) Any person, including any supplier, importer or manufacturer, who sells any toxic substance within the State of Illinois must provide the buyer, within 30 days of the date of receipt, with a material safety data sheet for the toxic substance and must label the container with the chemical name and appropriate hazard warning. The person selling the toxic substance need not provide more than one material safety data sheet for a single toxic substance to a single buyer, unless such buyer requests a second or subsequent material safety data sheet for the toxic substance, in which case the seller shall provide a copy of the material safety data sheet to the buyer within 30 days of receipt of such request.
(b) This Section shall become effective with respect to any toxic substance upon filing, unless a later effective date is specified in the rule, pursuant to Section 4(e).
(Source: P.A. 91-357, eff. 7-29-99.)

(820 ILCS 255/12) (from Ch. 48, par. 1412)
Sec. 12. (a) An employer may provide the information required by Section 8 with respect to an entire mixture, considered as a whole, instead of with respect to each toxic substance contained in such mixture, provided that:
(1) Toxicity testing information exists on the entire mixture or adequate information exists to form a valid judgment of the hazardous properties of the entire mixture; and
(2) Provision of information on the entire mixture will be as effective in protecting employee health as the provision of information on each toxic substance contained in the mixture.
(b) This Section shall become effective with respect to any toxic substance upon filing, unless a later effective date is specified in the rule, pursuant to Section 4(e).
(Source: P.A. 83-240.)

(820 ILCS 255/13) (from Ch. 48, par. 1413)
Sec. 13. Trade Secrets. (a) Trade secrets. An employer, manufacturer, importer or supplier may withhold the precise chemical name of a toxic substance if:
(1) The Director has determined that the toxic substance is a trade secret. The Director shall determine that a toxic substance is a trade secret if:
(i) The employer, manufacturer, importer or supplier has asserted a written trade secret claim which has not expired by its terms nor been waived or withdrawn; and
(ii) the toxic substance conforms to the definition of a trade secret contained in Section 3(m) of this Act; and
(2) The substance is identified by a generic chemical classification which would permit independent toxicological evaluation by a health professional; and
(3) All other information on the properties and effects of the substance required by this section is contained in the material safety data sheet; and
(4) The material safety data sheet indicates which category of information is being withheld on trade secret grounds; and
(5) In any event, the withheld information is provided on a confidential basis to a treating health care professional who states in writing that a patient's health problems may be the result of occupational exposure. A statement with the name of the holder of the trade secret information and an emergency telephone number shall be included in the material safety data sheet. In an emergency medical situation, the employer shall disclose the trade secret information to a treating health care professional without requiring the prior signing of any written statement.
(b) The Director must determine whether a substance is a trade secret within 30 days of submission of a trade secret claim by the holder of the trade secret information. The information shall be protected as confidential until such determination is made.
(c) Except in an emergency medical situation, whenever trade secret information is requested from an employer by any emergency service agency, fire department, user, employee or employee representative or treating health care professional, the holder of the trade secret information, whether an employer, manufacturer, importer or supplier must supply the information but may require, as a condition of access to the trade secret, that such person sign a written confidentiality agreement prepared by the holder of the trade secret information, stating that the person receiving such information will not use the information for the purpose of commercial gain and will not permit misuse of the trade secret information by a competitor or potential competitor of the employer, manufacturer, importer or supplier.
(Source: P.A. 83-240.)

(820 ILCS 255/14) (from Ch. 48, par. 1414)
Sec. 14. (a) If an employee has requested information in writing about a toxic substance to which he or she is entitled under this Act and has not received the information specified within the time frames provided by this Act, the employee may refuse to work with the toxic substance. Notwithstanding the above sentence, if any employer does not possess a material safety data sheet for a toxic substance and has made a good faith effort to acquire one, an employee is not entitled under this Act to refuse to work with the toxic substance on the grounds that the employer has refused to provide such material safety data sheet within time limits specified by Section 9(d). An employer that complies with the requirements of Section 9(d) will be presumed to have made a good faith effort under Section 14.
(b) An employer may not discharge or otherwise discipline or discriminate in any manner against any employee, prospective employee, or employee representative because that person exercises any rights under this Act, or makes a claim, or files any complaint or action, or testifies in any proceeding related to this Act, nor shall any remuneration, position, seniority, or other benefits be lost for such reasons.
(c) No employer shall request or require that an employee, former employee or applicant for employment waive any rights under this Act.
(d) This Section shall become effective with respect to any toxic substance upon filing, unless a later effective date is specified in the rule, pursuant to Section 4 (e).
(Source: P.A. 83-240.)

(820 ILCS 255/15) (from Ch. 48, par. 1415)
Sec. 15. Fire Safety. (a) An employer must arrange with the administrators of fire departments having responsibility for fire prevention and control in units of local government within which the employer uses, produces or stores toxic substances, to make the firefighters employed by such fire departments familiar with the hazards of toxic substances used in the workplace of the employer, associated fire hazards, the layout of the workplace, places where employees of the employer are regularly stationed during the course of their work, entrances to roads inside the workplace and possible evacuation roads.
"Administrators of fire departments" shall include a fire chief or administrator, or that person's designee.
(b) If more than one fire department might respond to an emergency involving a workplace where an employer uses, produces or stores toxic substances, the employer must make arrangements with the persons responsible for the administration of each such fire department to designate primary emergency authority to a specific fire department.
(c) Where administrators of fire departments refuse to enter into arrangements specified in subsections (a) and (b) of this Section, the employer shall have a duty to document such refusal.
(d) The fire department shall maintain copies of the information provided by the employer under subsections (a) and (b) of this Section, and shall provide copies of this information upon the request of any fire department, fire department employee or representative of a fire department employee.
(Source: P.A. 83-240.)

(820 ILCS 255/16) (from Ch. 48, par. 1416)
Sec. 16. Employee information and training. (a) An employer shall provide all employees with an education and training program with respect to all toxic substances to which the employee is routinely exposed in the course of his or her employment. An employee shall be deemed to be routinely exposed to any toxic substance which he ingests, inhales, absorbs through the skin or otherwise comes into contact with on a regular basis during the course of his employment in concentrations for which there is substantial scientific evidence that a significant risk to human health may occur from exposure or which falls above threshold limits established by the Department. If no employees are exposed to any toxic substance, the employer does not have to provide an employee education and training program.
(b) It shall be prima facie evidence that an employer has fulfilled the education and training requirements of this Section if, before an employee is assigned to work where he will be routinely exposed to a toxic substance, and at least annually thereafter for as long as the employee remains routinely exposed to the toxic substance, the employer provides the employee with: (1) personal instruction with respect to methods of material handling for each toxic substance to which the employee will be exposed in the normal course of his or her employment; (2) a material safety data sheet pertaining to such toxic substance; and (3) a summary, written by the Department, which includes (i) a summary of the employee's rights and obligations under the Act and (ii) a readily understandable explanation of how to read and understand a Material Safety Data Sheet.
(c) It shall be the duty of the Department to publish, to distribute to any employer in the State who so requests, and to publish in the Illinois Register, copies of the summary described in subsection (b) of this Section. The summary must be available for distribution to employers and published in the Illinois Register within 6 months of the effective date of this Act. The Department may charge a reasonable fee to those persons requesting copies of the summary, to cover publication and distribution costs.
(d) The Director shall develop a program to inform employers, manufacturers, importers, and suppliers of their rights and duties under this Act. Such program shall begin on the effective date of this Act and shall last for at least one year thereafter. The program shall include, but shall not be limited to: (i) Providing information to employers and employees on their duties and responsibilities under this Act; and (ii) Providing information on procedures adopted by the Department for the purpose of implementing this Act.
The Department shall make efforts to assist small businesses in complying with the provisions of this Act and shall also attempt to notify suppliers located out of the State concerning the provisions of this Act.
(Source: P.A. 86-816.)

(820 ILCS 255/17) (from Ch. 48, par. 1417)
Sec. 17. (a) An employee, employee representative or employer who alleges that he or she has been denied his or her rights under this Act may, within 180 days of the alleged denial or after first learning of the alleged denial, file a complaint alleging a violation of the Act with the Department. The Department shall investigate the complaint and shall have authority to request the issuance of a search warrant or subpoena to inspect the files or premises of an employer, manufacturer, importer or supplier, if necessary. The Department shall attempt to resolve the complaint by conference, conciliation, or persuasion. If the complaint is not so resolved and the Department finds probable cause to believe a violation has occurred, the Department shall proceed with notice and a hearing on the complaint.
(b) The hearing will be held within 60 days of receipt by the party alleged to have committed a violation of the Act, hereafter referred to as the respondent, of the complaint and the hearing notice. At the hearing, the employee, employee representative or employer and the respondent shall have the right to present evidence, to be represented by counsel or labor union representatives, and to cross-examine witnesses. In addition, the Director shall promulgate rules providing for the issuance of subpoenas to compel witnesses to attend the hearing and for orderly prehearing exchange of information and documents by the complaining employee, employee representatives or employer and the respondent.
(c) Remedies. The Director shall issue a decision and order within 30 days after the hearing. If the Director finds that an employer, manufacturer, importer, supplier or other person has violated this Act, he shall order the violator to cease and desist violating and may order the violator to institute an education and training program, provide the requested information, reinstate an employee and provide back pay to an employee, and assess attorney's fees and hearing costs.
(d) Penalties for violation. Any employer, manufacturer, importer, supplier, or other person who, in a hearing held pursuant to this Section is found by the Director to be in violation of the Act shall forfeit not more than $1,000 for each such violation. Any person who wilfully or repeatedly violates any provision of this Act or an order of the Director issued pursuant to this Section shall forfeit not more than $10,000 for each such violation.
(e) Punitive damages. The Director of the Department is authorized to assess punitive damages against any employer, manufacturer, importer, supplier or other person, who knowingly and wilfully violates any of the provisions of this Act. Punitive damages shall not exceed 10 times the total monetary amount owed by the liable party pursuant to subsections (c) and (d) of this Section or $20,000, whichever is larger.
(f) Any party to the hearing adversely affected by a final decision pursuant to subsections (c), (d), or (e) of this Section may obtain judicial review by filing a petition under the Administrative Review Law of the Code of Civil Procedure within 35 days of the decision; except that, where the Director has failed to issue a decision within 30 days after the hearing, the complainant shall have the right to file his or her complaint as an original action in the circuit court of this State. The remedies available in such an original action shall be the same as those specified in subsections (c), (d) and (e) of this Section.
(Source: P.A. 83-240.)

(820 ILCS 255/18) (from Ch. 48, par. 1418)
Sec. 18. The Director is authorized to take such administrative action and to issue such rules and regulations after public notice and opportunity for comment as are reasonably required to implement this Act.
(Source: P.A. 83-240.)

(820 ILCS 255/20) (from Ch. 48, par. 1420)
Sec. 20. This Act takes effect January 1, 1984.
(Source: P.A. 83-240.)



820 ILCS 260/ - Nursing Mothers in the Workplace Act.

(820 ILCS 260/1)
Sec. 1. Short title. This Act may be cited as the Nursing Mothers in the Workplace Act.
(Source: P.A. 92-68, eff. 7-12-01.)

(820 ILCS 260/5)
Sec. 5. Definitions. In this Act:
"Employee" means a person currently employed or subject to recall after layoff or leave of absence with a right to return at a position with an employer or a former employee who has terminated service within the preceding year.
"Employer" means an individual, corporation, partnership, labor organization, or unincorporated association, the State, an agency or political subdivision of the State, or any other legal, business, or commercial entity that has more than 5 employees exclusive of the employer's parent, spouse, or child or other members of the employer's immediate family. "Employer" includes an agent of an employer.
(Source: P.A. 92-68, eff. 7-12-01.)

(820 ILCS 260/10)
Sec. 10. Break time for nursing mothers. An employer shall provide reasonable unpaid break time each day to an employee who needs to express breast milk for her infant child. The break time must, if possible, run concurrently with any break time already provided to the employee. An employer is not required to provide break time under this Section if to do so would unduly disrupt the employer's operations.
(Source: P.A. 92-68, eff. 7-12-01.)

(820 ILCS 260/15)
Sec. 15. Private place for nursing mothers. An employer shall make reasonable efforts to provide a room or other location, in close proximity to the work area, other than a toilet stall, where an employee described in Section 10 can express her milk in privacy.
(Source: P.A. 92-68, eff. 7-12-01.)

(820 ILCS 260/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 92-68, eff. 7-12-01.)



820 ILCS 265/ - Substance Abuse Prevention on Public Works Projects Act.

(820 ILCS 265/1)
Sec. 1. Short title. This Act may be cited as the Substance Abuse Prevention on Public Works Projects Act.
(Source: P.A. 95-635, eff. 1-1-08.)

(820 ILCS 265/5)
Sec. 5. Definitions. As used in this Act:
"Accident" means an incident caused, contributed to, or otherwise involving an employee that resulted in death, personal injury, or property damage and that occurred while the employee was performing work on a public works project.
"Alcohol" means any substance containing any form of alcohol including, but not limited to, ethanol, methanol, propanol, and isopropanol.
"Alcohol concentration" means: (1) the number of grams of alcohol per 210 liters of breath; or (2) the number of grams of alcohol per 100 milliliters of blood.
"Drug" means a controlled substance as defined in the Illinois Controlled Substances Act or cannabis as defined in the Cannabis Control Act for which testing is required by an employer under its substance abuse prevention program under this Act. The term "drug" includes prescribed medications not used in accordance with a valid prescription.
"Employee" means a laborer, mechanic, or other worker employed in any public works by anyone under a contract for public works.
"Employer" means a contractor or subcontractor performing a public works project.
"Public works" and "public body" have the meanings ascribed to those terms in the Prevailing Wage Act.
(Source: P.A. 95-635, eff. 1-1-08.)

(820 ILCS 265/10)
Sec. 10. Substance abuse prohibited. No employee may use, possess, distribute, deliver, or be under the influence of a drug, or use or be under the influence of alcohol, while performing work on a public works project. An employee is considered to be under the influence of alcohol for purposes of this Act if the alcohol concentration in his or her blood or breath at the time alleged as shown by analysis of the employee's blood or breath is at or above 0.02.
(Source: P.A. 95-635, eff. 1-1-08.)

(820 ILCS 265/15)
Sec. 15. Substance abuse prevention programs required.
(1) Before an employer commences work on a public

works project, the employer shall have in place a written program which meets or exceeds the program requirements in this Act, to be filed with the public body engaged in the construction of the public works and made available to the general public, for the prevention of substance abuse among its employees. The testing must be performed by a laboratory that is certified for Federal Workplace Drug Testing Programs by the Substance Abuse and Mental Health Service Administration of the U.S. Department of Health and Human Services. At a minimum, the program shall include all of the following:

(A) A minimum requirement of a 9 panel urine drug

test plus a test for alcohol. Testing an employee's blood may only be used for post-accident testing, however, blood testing is not mandatory for the employer where a urine test is sufficient.

(B) A prohibition against the actions or

conditions specified in Section 10.

(C) A requirement that employees performing the

work on a public works project submit to pre-hire, random, reasonable suspicion, and post-accident drug and alcohol testing. Testing of an employee before commencing work on a public works project is not required if the employee has been participating in a random testing program during the 90 days preceding the date on which the employee commenced work on the public works project.

(D) A procedure for notifying an employee who

violates Section 10, who tests positive for the presence of a drug in his or her system, or who refuses to submit to drug or alcohol testing as required under the program that the employee may not perform work on a public works project until the employee meets the conditions specified in subdivisions (2)(A) and (2)(B) of Section 20.

(2) Reasonable suspicion testing. An employee whose

supervisor has reasonable suspicion to believe the employee is under the influence of alcohol or a drug is subject to discipline up to and including suspension, and be required to undergo an alcohol or drug test. "Reasonable suspicion" means a belief, based on behavioral observations or other evidence, sufficient to lead a prudent or reasonable person to suspect an employee is under the influence and exhibits slurred speech, erratic behavior, decreased motor skills, or other such traits. Circumstances, both physical and psychological, shall be given consideration. Whenever possible before an employee is required to submit to testing based on reasonable suspicion, the employee shall be observed by more than one supervisory or managerial employee. It is encouraged that observation of an employee should be performed by a supervisory or managerial employee who has successfully completed a certified training program to recognize drug and alcohol abuse. The employer who is requiring an employee to be tested based upon reasonable suspicion shall provide transportation for the employee to the testing facility and may send a representative to accompany the employee to the testing facility. Under no circumstances may an employee thought to be under the influence of alcohol or a drug be allowed to operate a vehicle or other equipment for any purpose. The employee shall be removed from the job site and placed on inactive status pending the employer's receipt of notice of the test results. The employee shall have the right to request a representative or designee to be present at the time he or she is directed to provide a specimen for testing based upon reasonable suspicion. If the test result is positive for drugs or alcohol, the employee shall be subject to termination. The employer shall pay all costs related to this testing. If the test result is negative, the employee shall be placed on active status and shall be put back to work by the employer. The employee shall be paid for all lost time to include all time needed to complete the drug or alcohol test and any and all overtime according to the employee's contract.

(3) An employer is responsible for the cost of

developing, implementing, and enforcing its substance abuse prevention program, including the cost of drug and alcohol testing of its employees under the program, except when these costs are covered under provisions in a collective bargaining agreement. The testing must be performed by a laboratory that is certified for Federal Workplace Drug Testing Programs by the Substance Abuse and Mental Health Service Administration of the U.S. Department of Health and Human Services. The contracting agency is not responsible for that cost, for the cost of any medical review of a test result, or for any rehabilitation provided to an employee.

(Source: P.A. 95-635, eff. 1-1-08.)

(820 ILCS 265/20)
Sec. 20. Employee access to project.
(1) An employer may not permit an employee who

violates Section 10, who tests positive for the presence of a drug in his or her system, or who refuses to submit to drug or alcohol testing as required under the employer's substance abuse prevention program under Section 15 to perform work on a public works project until the employee meets the conditions specified in subdivisions (2)(A) and (2)(B). An employer shall immediately remove an employee from work on a public works project if any of the following occurs:

(A) The employee violates Section 10, tests

positive for the presence of a drug in his or her system, or refuses to submit to drug or alcohol testing as required under the employer's substance abuse prevention program.

(B) An officer or employee of the contracting

agency, preferably one trained to recognize drug and alcohol abuse, has a reasonable suspicion that the employee is in violation of Section 10 and requests the employer to immediately remove the employee from work on the public works project for reasonable suspicion testing.

(2) An employee who is barred or removed from work on

a public works project under subsection (1) may commence or return to work on the public works project upon his or her employer providing to the contracting agency documentation showing all of the following:

(A) That the employee has tested negative for the

presence of drugs in his or her system and is not under the influence of alcohol as described in Section 10.

(B) That the employee has been approved to

commence or return to work on the public works project in accordance with the employer's substance abuse prevention program.

(C) Testing for the presence of drugs or alcohol

in an employee's system and the handling of test specimens was conducted in accordance with guidelines for laboratory testing procedures and chain-of-custody procedures established by the Substance Abuse and Mental Health Service Administration of the U.S. Department of Health and Human Services.

(3) Upon successfully completing a rehabilitation

program, an employee shall be reinstated to his or her former employment status if work for which he or she is qualified exists.

(Source: P.A. 95-635, eff. 1-1-08.)

(820 ILCS 265/25)
Sec. 25. Applicability. This Act applies to a contract to perform work on a public works project for which bids are opened on or after January 1, 2008, or, if bids are not solicited for the contract, to a contract to perform such work entered into on or after January 1, 2008. The provisions of this Act apply only to the extent there is no collective bargaining agreement in effect dealing with the subject matter of this Act.
(Source: P.A. 95-635, eff. 1-1-08.)

(820 ILCS 265/99)
Sec. 99. Effective date. This Act takes effect January 1, 2008.
(Source: P.A. 95-635, eff. 1-1-08.)



820 ILCS 270/ - Aerial Exhibitors Safety Act.

(820 ILCS 270/0.01) (was 720 ILCS 530/0.01)
Sec. 0.01. Short title. This Act may be cited as the Aerial Exhibitors Safety Act.
(Source: P.A. 86-1324.)

(820 ILCS 270/1) (was 720 ILCS 530/1)
Sec. 1. No person shall participate in a public performance or exhibition, or in a private exercise preparatory thereto, on a trapeze, tightrope, wire, rings, ropes, poles, or other aerial apparatus which requires skill, timing or balance and which creates a substantial risk to himself or others of serious injury by a fall from a height in excess of 20 feet, unless a safety net or other safety device of similar purpose and construction is placed between such person and the ground in such manner as to arrest or cushion his fall and minimize the risk of such injury.
(Source: Laws 1963, p. 3453.)

(820 ILCS 270/2) (was 720 ILCS 530/2)
Sec. 2. No owner, agent, lessee or other person in control of operations of a circus, carnival, fair or other public place of assembly or amusement shall authorize or permit participation in an aerial performance, exhibition or private exercise in violation of Section 1 of this Act.
(Source: Laws 1963, p. 3453.)

(820 ILCS 270/3) (was 720 ILCS 530/3)
Sec. 3. Sentence. Violation of this Act is a Class A Misdemeanor.
(Source: P.A. 77-2651.)



820 ILCS 275/ - Workplace Violence Prevention Act.

(820 ILCS 275/1)
Sec. 1. Short title. This Act may be cited as the Workplace Violence Prevention Act.
(Source: P.A. 98-430, eff. 1-1-14.)

(820 ILCS 275/5)
Sec. 5. Purpose. This Act is intended to assist employers in protecting their workforces, customers, guests, and property by limiting access to workplace venues by potentially violent individuals.
(Source: P.A. 98-430, eff. 1-1-14; 99-78, eff. 7-20-15.)

(820 ILCS 275/10)
Sec. 10. Definitions. As used in this Act:
"Credible threat of violence" means a statement or course of conduct that causes a reasonable person to fear for the person's safety at his or her workplace or for the safety of others at his or her workplace.
"Employee" means:
(1) a person employed or permitted to work or perform

a service for remuneration;

(2) a member of a board of directors of any

organization;

(3) an elected or appointed public officer; and
(4) a volunteer, independent contractor, agency

worker, or any other person who performs services for an employer at the employer's place of work.

"Employer" means an individual, partnership, association, limited liability company, corporation, business trust, the State, a governmental agency, or a political subdivision that has at least 15 employees during any work week.
"Petitioner" means any employer who commences a proceeding for a workplace protection restraining order.
"Respondent" means a person against whom a workplace protection restraining order proceeding has been commenced.
"Workplace" or "place of work" means any property that is owned or leased by the employer and at which the official business of the petitioner is conducted.
"Unlawful violence" means any act of violence, harassment, or stalking as defined by the Criminal Code of 2012.
(Source: P.A. 98-430, eff. 1-1-14; 98-766, eff. 7-16-14.)

(820 ILCS 275/15)
Sec. 15. Employer's right to a workplace protection restraining order. An employer may seek a workplace protection restraining order to prohibit further violence or threats of violence by the respondent if:
(1) an employee has suffered unlawful violence and

the respondent has made a credible threat of violence to be carried out at the employee's workplace;

(2) an employee believes that the respondent has made

a credible threat of violence to be carried out at the employee's workplace; or

(3) an unlawful act of violence has been carried out

at the workplace or the respondent has made a credible threat of violence at the workplace.

(Source: P.A. 98-430, eff. 1-1-14; 98-766, eff. 7-16-14.)

(820 ILCS 275/20)
Sec. 20. Affidavit. An employer may obtain a workplace protection restraining order if the employer files an affidavit that shows by a preponderance of the evidence that:
(1) the conditions of Section 15 of this Act have

been met;

(2) if the petitioner is seeking an emergency order,

great or irreparable harm has been suffered, will be suffered, or is likely to be suffered by an employee at the workplace;

(3) if the employer is seeking a workplace protection

restraining order involving an employee who is a victim of unlawful violence by a family or household member as defined by item (6) of Section 103 of the Illinois Domestic Violence Act of 1986, the conditions of Section 21 of this Act have been met.

(Source: P.A. 98-430, eff. 1-1-14; 98-766, eff. 7-16-14.)

(820 ILCS 275/21)
Sec. 21. Employee notification.
(a) In cases in which an employer is seeking a workplace protection restraining order involving an employee who is a victim of unlawful violence by a family or household member as defined by item (6) of Section 103 of the Illinois Domestic Violence Act of 1986 or is an employee who is a victim of unlawful violence as proscribed in Article 11 or Sections 12-7.3, 12-7.4, and 12-7.5 of the Criminal Code of 2012, the employer shall:
(1) prior to the filing of the petition, notify the

employee in writing of the employer's intent to seek a workplace protection restraining order; and

(2) conduct a direct verbal consultation in

conversation with the employee prior to seeking a workplace protection restraining order under this Act to determine whether any safety or well-being concerns exist in relation to the employer's pursuit of the order or whether seeking the order may interfere with the employee's own legal actions.

If, after direct verbal consultation in conversation with the employee, the employee does not give the employer full and voluntary consent to seek a workplace protection restraining order, the employer shall not file for that order until a 4-day waiting period has elapsed following the date of the direct consultation. The 4-day waiting period does not apply if there is an immediate threat of imminent physical harm to the work site and the petitioner is seeking an emergency order.
(b) Employers subject to the Victims' Economic Security and Safety Act shall additionally include in the written notice to the employee in subsection (a) the following: "As your employer, we are subject to the Victims' Economic Security and Safety Act, which includes provisions for leave, accommodations, and prohibitions against discrimination, and we are notifying you of your rights under this Act. A summary of your rights under the Victims' Economic Security and Safety Act is provided on the workplace poster we are required under law to post in your workplace."
(Source: P.A. 98-766, eff. 7-16-14.)

(820 ILCS 275/25)
Sec. 25. Remedies. Employer remedies under this Act are limited to a workplace protection restraining order. Nothing in this Act, however, waives, reduces, or diminishes any other civil or criminal remedy available to an employer. A workplace protection restraining order issued by the court may:
(1) Prohibit the respondent's unlawful violence in

the workplace, including ordering the respondent to stay away from the workplace. When the respondent is employed at the workplace location, the court, when issuing a workplace protection restraining order, shall consider the severity of the act and any continuing physical danger or emotional distress to any employee in the workplace.

(2) Upon notice to the respondent, order the

respondent to pay the petitioner for property losses suffered as a direct result of the actions of the respondent. Such losses include, but are not limited to, repair or replacement of property damaged or taken, reasonable attorney's fees, and court costs to recover the property losses.

The remedies provided in this Section are in addition to other civil or criminal remedies available to the employer.
(Source: P.A. 98-430, eff. 1-1-14; 98-766, eff. 7-16-14.)

(820 ILCS 275/30)
Sec. 30. Action for workplace protection restraining order.
(a) An action for a workplace protection restraining order may be commenced independently by filing a petition for a workplace protection restraining order in any civil court, unless specific courts are designated by local rule or order.
(b) The clerk of the circuit court shall charge fees in accordance with the Clerks of Courts Act.
(c) Notwithstanding the requirements of Section 20 of this Act, if the specific address or geographic location of the workplace is not currently known to the respondent due to the efforts by the employer or the employee to minimize the threat of unlawful violence to the employee, and the petition provides that disclosure of the employee's current workplace would risk violence, the workplace address may be omitted from all documents filed with the court. If the petitioner does not disclose the workplace address, the petitioner shall designate an alternative address at which the respondent may serve notice of any motions.
(d) Any proceeding to obtain, modify, reopen, or appeal a workplace protection restraining order shall be governed by the rules of civil procedure of this State. The standard of proof in such a proceeding is proof by a preponderance of the evidence. The Code of Civil Procedure and Supreme Court and local rules applicable to civil proceedings apply.
(e) There is no right to trial by jury in any proceeding to obtain, modify, vacate, or extend any workplace protection restraining order under this Act.
(Source: P.A. 98-430, eff. 1-1-14; 98-766, eff. 7-16-14.)

(820 ILCS 275/35)
Sec. 35. Subject matter jurisdiction. Each of the circuit courts of this State has the power to issue workplace protection restraining orders.
(Source: P.A. 98-430, eff. 1-1-14; 98-766, eff. 7-16-14.)

(820 ILCS 275/40)
Sec. 40. Jurisdiction over persons. The courts of this State have jurisdiction to bind: (1) State residents; and (2) non-residents having minimum contacts with this State to the extent permitted by Section 2-209 of the Code of Civil Procedure.
(Source: P.A. 98-766, eff. 7-16-14.)

(820 ILCS 275/45)
Sec. 45. Venue. A petition for a workplace protection restraining order may be filed in any county where: (i) the petitioner resides; (ii) the respondent resides; or (iii) the alleged violence occurred.
(Source: P.A. 98-766, eff. 7-16-14.)

(820 ILCS 275/50)
Sec. 50. Process.
(a) Any action for a workplace protection restraining order requires that a separate summons be issued and served. The summons shall require the respondent to answer and appear within 7 days. Attachments to the summons or notice shall include the petition for a workplace protection restraining order, supporting affidavits, if any, and any emergency workplace protection restraining order that has been issued.
(b) The summons shall be served by the sheriff or other law enforcement officer at the earliest time possible and shall take precedence over other summonses except those of a similar emergency nature. A special process server may be appointed at any time, and the appointment of a special process server shall not affect the responsibilities and authority of the sheriff or other official process servers.
(c) Service of summons on a member of the respondent's household or by publication is adequate if: (1) the petitioner has made all reasonable efforts to accomplish actual service of process personally upon the respondent, but the respondent cannot be found to effect the service; and (2) the petitioner files an affidavit or presents sworn testimony describing those efforts.
(d) A plenary workplace protection restraining order may be entered by default for the remedy sought in the petition if the respondent has been served in accordance with subsection (a) of this Section or given notice and if the respondent then fails to appear as directed or fails to appear on any subsequent appearance or hearing date agreed to by the parties or set by the court.
(e) An employee who has been a victim of domestic violence by the respondent is not required to and the court may not order the employee to testify, participate in, or appear in this process for any purpose.
(Source: P.A. 98-766, eff. 7-16-14.)

(820 ILCS 275/55)
Sec. 55. Hearing notice. Except as otherwise provided by law or court rule, notice of hearings on petitions or motions shall be served upon the respondent in accordance with Supreme Court Rules 11 and 12.
(Source: P.A. 98-766, eff. 7-16-14.)

(820 ILCS 275/60)
Sec. 60. Hearings. The court shall treat a petition for a workplace protection restraining order as an expedited proceeding and may not transfer or otherwise decline to decide all or part of the petition. Nothing in this Section prevents the court from reserving issues if jurisdiction or notice requirements are not met.
(Source: P.A. 98-766, eff. 7-16-14.)

(820 ILCS 275/65)
Sec. 65. Continuances.
(a) A petition for an emergency workplace protection restraining order shall be granted or denied in accordance with the standards of Section 70 of this Act, regardless of the respondent's appearance or presence in court.
(b) Any action for a workplace protection restraining order is an expedited proceeding. Continuances shall be granted only for good cause shown and kept to a minimum reasonable duration, taking into account the reason for the continuance.
(Source: P.A. 98-766, eff. 7-16-14.)

(820 ILCS 275/70)
Sec. 70. Emergency order.
(a) The court shall issue an emergency workplace protection restraining order if the petitioner establishes that:
(1) the court has jurisdiction under Section 40 of

this Act;

(2) the requirements of Sections 15 and 21 of this

Act are satisfied; and

(3) there is good cause to grant the remedy,

regardless of prior service of notice upon the respondent, because the harm which that remedy is intended to prevent would be likely to occur if the respondent were given prior notice or greater notice than was actually given of the petitioner's efforts to obtain judicial relief.

An emergency workplace protection restraining order shall be issued by the court if it appears from the contents of the petition and the examination of the petitioner that the averments are sufficient to indicate irreparable harm under Section 20 of this Act by the respondent and to support the granting of relief through the issuance of the emergency workplace protection restraining order.
(b) If the respondent appears in court for the hearing for an emergency order, he or she may elect to file a general appearance and testify. Any resulting order may be an emergency order, governed by this Section. Notwithstanding the requirements of this Section, if all requirements of Section 75 of this Act have been met, the court may issue a plenary order.
(c) If the court is unavailable at the close of business, the petitioner may file a petition for a 21-day emergency order before any available judge who may grant relief under this Act. If the judge finds that there is an immediate and present danger of irreparable harm and that the petitioner has satisfied the prerequisites set forth in subsection (a) of this Section, that judge may issue an emergency workplace protection restraining order.
(d) The chief judge of the circuit court may designate for each county in the circuit at least one judge to be reasonably available to issue orally, by telephone, by facsimile, by electronic means that comply with procedures established by the court, or otherwise, an emergency workplace protection restraining order at all times, whether or not the court is in session.
(e) Any order issued under this Section and any documentation in support of the order shall be certified on the next court day to the appropriate court. The clerk of the court shall immediately assign a case number, file the petition, order, and other documents with the court, and enter the order of record and file it with the sheriff for service in accordance with Section 85 of this Act. Filing the petition shall commence proceedings for further relief under Section 30 of this Act. Failure to comply with the requirements of this subsection (e) does not affect the validity of the order.
(Source: P.A. 98-766, eff. 7-16-14.)

(820 ILCS 275/75)
Sec. 75. Plenary order. The court shall issue a plenary workplace protection restraining order if the petitioner has served notice of the hearing for that order on the respondent in accordance with Section 55 of this Section and establishes that:
(1) the court has jurisdiction under Section 40 of

this Act;

(2) the requirements of Sections 15 and 21 of this

Act are satisfied;

(3) a general appearance was made or filed by or for

the respondent or process was served on the respondent in the manner required by Section 50 of this Act; and

(4) the respondent has answered or is in default.
(Source: P.A. 98-766, eff. 7-16-14.)

(820 ILCS 275/80)
Sec. 80. Employee testimony. In a plenary workplace protection restraining order hearing, if the court finds that testimony in the courtroom voluntarily offered by the employee who has suffered the violence may result in serious emotional distress to the employee who has suffered the violence, the court may order that the examination of the employee be conducted in chambers. Counsel shall be present at the examination unless otherwise agreed upon by the parties. The court shall cause a court reporter to be present who shall make a complete record of the examination instantaneously to be part of the record in the case.
(Source: P.A. 98-766, eff. 7-16-14.)

(820 ILCS 275/85)
Sec. 85. Duration and extension of orders.
(a) Unless reopened or extended or voided by entry of an order of greater duration, an emergency order is effective for not less than 14 nor more than 21 days.
(b) A plenary workplace protection restraining order is effective for a fixed period of time not to exceed one year.
(Source: P.A. 98-766, eff. 7-16-14.)

(820 ILCS 275/90)
Sec. 90. Contents of orders.
(a) A workplace protection restraining order shall describe each remedy granted by the court, in reasonable detail and not by reference to any other document, so that the respondent may clearly understand what he or she must do or refrain from doing.
(b) A workplace protection restraining order shall include the following:
(1) the name of the petitioner;
(2) the date and time the workplace protection

restraining order was issued, whether it is an emergency or plenary order, and the duration of the order;

(3) the date, time, and place for any scheduled

hearing for extension of the workplace protection restraining order or for another order of greater duration or scope;

(4) for each remedy in an emergency workplace

protection restraining order, the reason for entering that remedy without prior notice to the respondent or greater notice than was actually given; and

(5) for emergency workplace protection restraining

orders, that the respondent may petition the court, in accordance with Section 100, to reopen the order if he or she did not receive actual prior notice of the hearing as required under Section 55 of this Act and if the respondent alleges that he or she had a meritorious defense to the order or that the order or its remedy is not authorized by this Act.

(Source: P.A. 98-766, eff. 7-16-14.)

(820 ILCS 275/95)
Sec. 95. Notice of orders.
(a) Upon issuance of a workplace protection restraining order, the clerk shall immediately, or on the next court day if an emergency order is issued in accordance with subsection (c) of Section 70 of this Act:
(1) enter the order on the record and file it in

accordance with the circuit court procedures; and

(2) provide a file stamped copy of the order to the

respondent, if present, and to the petitioner.

(Source: P.A. 98-766, eff. 7-16-14.)

(820 ILCS 275/100)
Sec. 100. Modification.
(a) Except as otherwise provided in this Section, upon motion of the petitioner, the court may modify an emergency or plenary workplace protection restraining order by altering the remedy, subject to Section 25 of this Act.
(b) After 30 days following the entry of a plenary workplace protection restraining order, a court may modify the order only if a change in the applicable law or facts since the plenary order was entered warrants a modification of its terms.
(c) Upon 2 days' notice to the petitioner, or shorter notice as the court may prescribe, a respondent subject to an emergency workplace protection restraining order issued under this Act may appear and petition the court to rehear the original or amended petition. A petition to rehear shall be verified and shall allege that:
(1) the respondent did not receive prior notice of

the initial hearing in which the emergency workplace protection restraining order was entered under Sections 55 and 70 of this Act; and

(2) the respondent had a meritorious defense to the

order or any of its remedies or the order or any of its remedies was not authorized by this Act.

(Source: P.A. 98-766, eff. 7-16-14.)

(820 ILCS 275/105)
Sec. 105. Enforcement. The court may enforce workplace protection restraining orders through civil contempt proceedings.
(Source: P.A. 98-766, eff. 7-16-14.)

(820 ILCS 275/110)
Sec. 110. Employment discrimination. An employer seeking or obtaining a workplace protection restraining order shall comply with any federal or State law to which it is subject, including any provision under the Victims' Economic Security and Safety Act and the Illinois Human Rights Act, regarding employee protections and the rights of the employee who has suffered the violence.
(Source: P.A. 98-766, eff. 7-16-14.)

(820 ILCS 275/115)
Sec. 115. Effect on other laws and employment benefits.
(a) Nothing in this Act shall be construed to supersede any provision of any federal, State, or local law, collective bargaining agreement, or employment benefits program or plan that provides employment protections for employees, including any provision under the Victims' Economic Security and Safety Act and the Illinois Human Rights Act.
(b) Any other claims under the Victims' Economic Security and Safety Act against the employer may be heard as part of a civil action under this Act.
(Source: P.A. 98-766, eff. 7-16-14.)

(820 ILCS 275/120)
Sec. 120. Exemptions.
(a) The court may not enter a workplace protection restraining order that enjoins the following activities:
(1) lawful monitoring of compliance with public or

worker safety laws, wage and hour requirements, or other statutory workplace requirements;

(2) lawful picketing, patrolling, using a banner, or

other lawful protesting at the workplace which arises out of a bona fide labor dispute; and

(3) engaging in concerted and protected activities as

defined in applicable labor law.

(b) As used in this Section, "bona fide labor dispute" means any activity recognized as a labor dispute by the National Labor Relations Act, the Illinois Public Labor Relations Act, or the Illinois Educational Labor Relations Act, and includes a controversy concerning: wages, salaries, hours, working conditions, or benefits, including health and welfare, sick leave, insurance, and pension or retirement provisions; the terms to be included in collective bargaining agreements; and the making, maintaining, administering, and filing of protests or grievances under a collective bargaining agreement.
(Source: P.A. 98-766, eff. 7-16-14.)

(820 ILCS 275/125)
Sec. 125. Confidentiality and privacy. The employer shall keep all information relating to a workplace protection restraining order in the strictest confidence, limiting information only to those employees who have a current demonstrable interest related to the safety of the employee who has suffered the violence.
(Source: P.A. 98-766, eff. 7-16-14.)

(820 ILCS 275/130)
Sec. 130. Exemption.
(a) This Act does not apply to any individual or organization that is lawfully (i) monitoring for compliance with public or worker safety laws, wage and hour requirements, or other statutory requirements or (ii) picketing, patrolling, using a banner, or otherwise protesting at the workplace in relation to a bona fide labor dispute including any controversy concerning wages, salaries, hours, working conditions or benefits, including health and welfare, sick leave, insurance, and pension or retirement provisions, the making or maintaining of collective bargaining agreements, and the terms to be included in those agreements.
(b) This Act does not apply to any lawful exercise of the right of free speech or assembly.
(Source: P.A. 98-766, eff. 7-16-14.)



820 ILCS 305/ - Workers' Compensation Act.

(820 ILCS 305/1) (from Ch. 48, par. 138.1)
Sec. 1. This Act may be cited as the Workers' Compensation Act.
(a) The term "employer" as used in this Act means:
1. The State and each county, city, town, township, incorporated village, school district, body politic, or municipal corporation therein.
2. Every person, firm, public or private corporation, including hospitals, public service, eleemosynary, religious or charitable corporations or associations who has any person in service or under any contract for hire, express or implied, oral or written, and who is engaged in any of the enterprises or businesses enumerated in Section 3 of this Act, or who at or prior to the time of the accident to the employee for which compensation under this Act may be claimed, has in the manner provided in this Act elected to become subject to the provisions of this Act, and who has not, prior to such accident, effected a withdrawal of such election in the manner provided in this Act.
3. Any one engaging in any business or enterprise referred to in subsections 1 and 2 of Section 3 of this Act who undertakes to do any work enumerated therein, is liable to pay compensation to his own immediate employees in accordance with the provisions of this Act, and in addition thereto if he directly or indirectly engages any contractor whether principal or sub-contractor to do any such work, he is liable to pay compensation to the employees of any such contractor or sub-contractor unless such contractor or sub-contractor has insured, in any company or association authorized under the laws of this State to insure the liability to pay compensation under this Act, or guaranteed his liability to pay such compensation. With respect to any time limitation on the filing of claims provided by this Act, the timely filing of a claim against a contractor or subcontractor, as the case may be, shall be deemed to be a timely filing with respect to all persons upon whom liability is imposed by this paragraph.
In the event any such person pays compensation under this subsection he may recover the amount thereof from the contractor or sub-contractor, if any, and in the event the contractor pays compensation under this subsection he may recover the amount thereof from the sub-contractor, if any.
This subsection does not apply in any case where the accident occurs elsewhere than on, in or about the immediate premises on which the principal has contracted that the work be done.
4. Where an employer operating under and subject to the provisions of this Act loans an employee to another such employer and such loaned employee sustains a compensable accidental injury in the employment of such borrowing employer and where such borrowing employer does not provide or pay the benefits or payments due such injured employee, such loaning employer is liable to provide or pay all benefits or payments due such employee under this Act and as to such employee the liability of such loaning and borrowing employers is joint and several, provided that such loaning employer is in the absence of agreement to the contrary entitled to receive from such borrowing employer full reimbursement for all sums paid or incurred pursuant to this paragraph together with reasonable attorneys' fees and expenses in any hearings before the Illinois Workers' Compensation Commission or in any action to secure such reimbursement. Where any benefit is provided or paid by such loaning employer the employee has the duty of rendering reasonable cooperation in any hearings, trials or proceedings in the case, including such proceedings for reimbursement.
Where an employee files an Application for Adjustment of Claim with the Illinois Workers' Compensation Commission alleging that his claim is covered by the provisions of the preceding paragraph, and joining both the alleged loaning and borrowing employers, they and each of them, upon written demand by the employee and within 7 days after receipt of such demand, shall have the duty of filing with the Illinois Workers' Compensation Commission a written admission or denial of the allegation that the claim is covered by the provisions of the preceding paragraph and in default of such filing or if any such denial be ultimately determined not to have been bona fide then the provisions of Paragraph K of Section 19 of this Act shall apply.
An employer whose business or enterprise or a substantial part thereof consists of hiring, procuring or furnishing employees to or for other employers operating under and subject to the provisions of this Act for the performance of the work of such other employers and who pays such employees their salary or wages notwithstanding that they are doing the work of such other employers shall be deemed a loaning employer within the meaning and provisions of this Section.
(b) The term "employee" as used in this Act means:
1. Every person in the service of the State, including members of the General Assembly, members of the Commerce Commission, members of the Illinois Workers' Compensation Commission, and all persons in the service of the University of Illinois, county, including deputy sheriffs and assistant state's attorneys, city, town, township, incorporated village or school district, body politic, or municipal corporation therein, whether by election, under appointment or contract of hire, express or implied, oral or written, including all members of the Illinois National Guard while on active duty in the service of the State, and all probation personnel of the Juvenile Court appointed pursuant to Article VI of the Juvenile Court Act of 1987, and including any official of the State, any county, city, town, township, incorporated village, school district, body politic or municipal corporation therein except any duly appointed member of a police department in any city whose population exceeds 500,000 according to the last Federal or State census, and except any member of a fire insurance patrol maintained by a board of underwriters in this State. A duly appointed member of a fire department in any city, the population of which exceeds 500,000 according to the last federal or State census, is an employee under this Act only with respect to claims brought under paragraph (c) of Section 8.
One employed by a contractor who has contracted with the State, or a county, city, town, township, incorporated village, school district, body politic or municipal corporation therein, through its representatives, is not considered as an employee of the State, county, city, town, township, incorporated village, school district, body politic or municipal corporation which made the contract.
2. Every person in the service of another under any contract of hire, express or implied, oral or written, including persons whose employment is outside of the State of Illinois where the contract of hire is made within the State of Illinois, persons whose employment results in fatal or non-fatal injuries within the State of Illinois where the contract of hire is made outside of the State of Illinois, and persons whose employment is principally localized within the State of Illinois, regardless of the place of the accident or the place where the contract of hire was made, and including aliens, and minors who, for the purpose of this Act are considered the same and have the same power to contract, receive payments and give quittances therefor, as adult employees.
3. Every sole proprietor and every partner of a business may elect to be covered by this Act.
An employee or his dependents under this Act who shall have a cause of action by reason of any injury, disablement or death arising out of and in the course of his employment may elect to pursue his remedy in the State where injured or disabled, or in the State where the contract of hire is made, or in the State where the employment is principally localized.
However, any employer may elect to provide and pay compensation to any employee other than those engaged in the usual course of the trade, business, profession or occupation of the employer by complying with Sections 2 and 4 of this Act. Employees are not included within the provisions of this Act when excluded by the laws of the United States relating to liability of employers to their employees for personal injuries where such laws are held to be exclusive.
The term "employee" does not include persons performing services as real estate broker, broker-salesman, or salesman when such persons are paid by commission only.
(c) "Commission" means the Industrial Commission created by Section 5 of "The Civil Administrative Code of Illinois", approved March 7, 1917, as amended, or the Illinois Workers' Compensation Commission created by Section 13 of this Act.
(d) To obtain compensation under this Act, an employee bears the burden of showing, by a preponderance of the evidence, that he or she has sustained accidental injuries arising out of and in the course of the employment.
(Source: P.A. 97-18, eff. 6-28-11; 97-268, eff. 8-8-11; 97-813, eff. 7-13-12.)

(820 ILCS 305/1.1)
Sec. 1.1. Standards of conduct.
(a) Commissioners and arbitrators shall dispose of all Workers' Compensation matters promptly, officially and fairly, without bias or prejudice. Commissioners and arbitrators shall be faithful to the law and maintain professional competence in it. They shall be unswayed by partisan interests, public clamor, or fear of criticism. Commissioners and arbitrators shall take appropriate action or initiate appropriate disciplinary measures against a Commissioner, arbitrator, lawyer, or others for unprofessional conduct of which the Commissioner or arbitrator may become aware.
(b) Except as otherwise provided in this Act, the Canons of the Code of Judicial Conduct as adopted by the Supreme Court of Illinois govern the hearing and non-hearing conduct of members of the Commission and arbitrators under this Act. The Commission may set additional rules and standards, not less stringent than those rules and standards established by the Code of Judicial Conduct, for the conduct of arbitrators.
(c) The following provisions of the Code of Judicial Conduct do not apply under this Section:
(1) Canon 3(B), relating to administrative

responsibilities of Judges.

(2) Canon 6(C), relating to annual filings of

economic interests. Instead of filing declarations of economic interests with the Clerk of the Illinois Supreme Court under Illinois Supreme Court Rule 68, members of the Commission and arbitrators shall make filings substantially similar to those required by Rule 68 with the Chairman, and such filings shall be made available for examination by the public.

(d) An arbitrator or a Commissioner may accept an uncompensated appointment to a governmental committee, commission or other position that is concerned with issues of policy on matters which may come before the arbitrator or Commissioner if such appointment neither affects his or her independent professional judgment nor the conduct of his or her duties.
(e) Decisions of an arbitrator or a Commissioner shall be based exclusively on evidence in the record of the proceeding and material that has been officially noticed. Any findings of fact made by the arbitrator based on inquiries, investigations, examinations, or inspections undertaken by the arbitrator shall be entered into the record of the proceeding.
(f) Nothing in this Section shall prohibit an arbitrator from holding a pre-trial conference in accordance with the rules of the Commission.
(Source: P.A. 97-18, eff. 6-28-11.)

(820 ILCS 305/2) (from Ch. 48, par. 138.2)
Sec. 2. An employer in this State, who does not come within the classes enumerated by Section 3 of this Act, may elect to provide and pay compensation for accidental injuries sustained by himself or any employee, arising out of and in the course of the employment according to the provisions of this Act, and thereby relieve himself from any liability for the recovery of damages, except as herein provided. The State of Illinois hereby elects to provide and pay compensation according to the provisions of this Act.
(a) Election by any employer to provide and pay compensation according to the provisions of this Act shall be made by the employer filing notice of such election with the Commission, or by insuring his liability to pay compensation under this Act in some insurance carrier authorized, licensed or permitted to do such insurance business in this State.
(b) Every employer within the provisions of this Act who has elected to provide and pay compensation according to the provisions of this Act by filing notice of such election with the Commission, shall be bound thereby as to all his employees until January 1st of the next succeeding year and for terms of each year thereafter.
Any such employer who may have once elected, may elect not to provide and pay the compensation herein provided for accidents resulting in either injury or death and occurring after the expiration of any such calendar year by filing notice of such election with the Commission at least 60 days prior to the expiration of any such calendar year, and by posting such notice at a conspicuous place in the plant, shop, office, room or place where such employee is employed, or by personal service, in written or printed form, upon such employees, at least 60 days prior to the expiration of any such calendar year.
Every employer within the provisions of this Act who has elected to provide and pay compensation according to the provisions of this Act by insuring his liability to pay compensation under this Act, as above provided, shall be bound thereby as to all his employees until the date of expiration or cancellation of such policy of insurance, or any renewal thereof.
(c) In the event any employer mentioned in this section, elects to provide and pay the compensation provided in this Act, then every employee of such employer, as a part of his contract of hiring or who may be employed at the time of the taking effect of this Act and the acceptance of its provisions by such employer, shall be deemed to have accepted all the provisions of this Act and shall be bound thereby unless within 30 days after such hiring or after the taking effect of this Act, and its acceptance by such employee, he shall file a notice to the contrary with the Commission, whose duty it shall be to immediately notify the employer, and until such notice to the contrary is given to the employer, the measure of liability of such employer shall be determined according to the compensation provisions of this Act.
However, any employee may withdraw from the operation of this Act, except those under Section 3, upon filing a written notice of withdrawal at least 10 days prior to January 1st of any year with the Commission, whose duty it shall be to immediately notify such employer by registered mail, and, until such notice to the contrary is given to such employer, the measure of liability of such employer shall be determined according to the compensation provisions of this Act.
(d) Any such employer or employee may, without prejudice to any existing right or claim withdraw his election to reject this Act by giving 30 days' written notice in such manner and form as may be provided by the Commission.
(Source: P.A. 83-190.)

(820 ILCS 305/3) (from Ch. 48, par. 138.3)
Sec. 3. The provisions of this Act hereinafter following shall apply automatically and without election to the State, county, city, town, township, incorporated village or school district, body politic or municipal corporation, and to all employers and all their employees, engaged in any department of the following enterprises or businesses which are declared to be extra hazardous, namely:
1. The erection, maintaining, removing, remodeling, altering or demolishing of any structure.
2. Construction, excavating or electrical work.
3. Carriage by land, water or aerial service and loading or unloading in connection therewith, including the distribution of any commodity by horsedrawn or motor vehicle where the employer employs more than 2 employees in the enterprise or business.
4. The operation of any warehouse or general or terminal storehouses.
5. Mining, surface mining or quarrying.
6. Any enterprise in which explosive materials are manufactured, handled or used in dangerous quantities.
7. In any business or enterprise, wherein molten metal, or explosive or injurious gases, dusts or vapors, or inflammable vapors, dusts or fluids, corrosive acids, or atomic radiation are manufactured, used, generated, stored or conveyed.
8. Any enterprise in which sharp edged cutting tools, grinders or implements are used, including all enterprises which buy, sell or handle junk and salvage, demolish or reconstruct machinery.
9. In any enterprise in which statutory or municipal ordinance regulations are now or shall hereafter be imposed for the regulating, guarding, use or the placing of machinery or appliances or for the protection and safeguarding of the employees or the public therein; each of which occupations, enterprises or businesses are hereby declared to be extra hazardous.
10. Any enterprise, business or work in connection with the laying out or improvement of subdivisions of tracts of land.
11. Any enterprise for the treatment of cross-ties, switch-ties, telegraph poles, timber or other wood with creosote or other preservatives.
12. Establishments open to the general public wherein alcoholic beverages are sold to the general public for consumption on the premises.
13. The operation of any public beauty shop wherein chemicals, solutions, or heated instruments or objects are used or applied by any employee in the dressing, treatment or waving of human hair.
14. Any business or enterprise serving food to the public for consumption on the premises wherein any employee as a substantial part of the employee's work uses handcutting instruments or slicing machines or other devices for the cutting of meat or other food or wherein any employee is in the hazard of being scalded or burned by hot grease, hot water, hot foods, or other hot fluids, substances or objects.
15. Any business or enterprise in which electric, gasoline or other power driven equipment is used in the operation thereof.
16. Any business or enterprise in which goods, wares or merchandise are produced, manufactured or fabricated.
17. (a) Any business or enterprise in which goods, wares or merchandise are sold or in which services are rendered to the public at large, provided that this paragraph shall not apply to such business or enterprise unless the annual payroll during the year next preceding the date of injury shall be in excess of $1,000.
(b) The corporate officers of any domestic or foreign corporation employed by the corporation may elect to withdraw themselves as individuals from the operation of this Act. Upon an election by the corporate officers to withdraw, written notice shall be provided to the insurance carrier of such election to withdraw, which election shall be effective upon receipt by the insurance carrier of such written notice. A corporate officer who thereafter elects to resume coverage under the Act as an individual shall provide written notice of such election to the insurance carrier which election shall be effective upon receipt by the insurance carrier of such written notice. For the purpose of this paragraph, a "corporate officer" is defined as a bona fide President, Vice President, Secretary or Treasurer of a corporation who voluntarily elects to withdraw.
18. On and after July 1, 1980, but not before, any household or residence wherein domestic workers are employed for a total of 40 or more hours per week for a period of 13 or more weeks during a calendar year.
19. Nothing contained in this Act shall be construed to apply to any agricultural enterprise, including aquaculture, employing less than 400 working days of agricultural or aquacultural labor per quarter during the preceding calendar year, exclusive of working hours of the employer's spouse and other members of his or her immediate family residing with him or her.
20. Nothing contained in this Act shall be construed to apply to any sole proprietor or partner or member of a limited liability company who elects not to provide and pay compensation for accidental injuries sustained by himself, arising out of and in the course of the employment according to the provisions of this Act.
(Source: P.A. 91-591, eff. 8-14-99.)

(820 ILCS 305/4) (from Ch. 48, par. 138.4)
Sec. 4. (a) Any employer, including but not limited to general contractors and their subcontractors, who shall come within the provisions of Section 3 of this Act, and any other employer who shall elect to provide and pay the compensation provided for in this Act shall:
(1) File with the Commission annually an application

for approval as a self-insurer which shall include a current financial statement, and annually, thereafter, an application for renewal of self-insurance, which shall include a current financial statement. Said application and financial statement shall be signed and sworn to by the president or vice president and secretary or assistant secretary of the employer if it be a corporation, or by all of the partners, if it be a copartnership, or by the owner if it be neither a copartnership nor a corporation. All initial applications and all applications for renewal of self-insurance must be submitted at least 60 days prior to the requested effective date of self-insurance. An employer may elect to provide and pay compensation as provided for in this Act as a member of a group workers' compensation pool under Article V 3/4 of the Illinois Insurance Code. If an employer becomes a member of a group workers' compensation pool, the employer shall not be relieved of any obligations imposed by this Act.

If the sworn application and financial statement of

any such employer does not satisfy the Commission of the financial ability of the employer who has filed it, the Commission shall require such employer to,

(2) Furnish security, indemnity or a bond

guaranteeing the payment by the employer of the compensation provided for in this Act, provided that any such employer whose application and financial statement shall not have satisfied the commission of his or her financial ability and who shall have secured his liability in part by excess liability insurance shall be required to furnish to the Commission security, indemnity or bond guaranteeing his or her payment up to the effective limits of the excess coverage, or

(3) Insure his entire liability to pay such

compensation in some insurance carrier authorized, licensed, or permitted to do such insurance business in this State. Every policy of an insurance carrier, insuring the payment of compensation under this Act shall cover all the employees and the entire compensation liability of the insured: Provided, however, that any employer may insure his or her compensation liability with 2 or more insurance carriers or may insure a part and qualify under subsection 1, 2, or 4 for the remainder of his or her liability to pay such compensation, subject to the following two provisions:

Firstly, the entire compensation liability of the

employer to employees working at or from one location shall be insured in one such insurance carrier or shall be self-insured, and

Secondly, the employer shall submit evidence

satisfactorily to the Commission that his or her entire liability for the compensation provided for in this Act will be secured. Any provisions in any policy, or in any endorsement attached thereto, attempting to limit or modify in any way, the liability of the insurance carriers issuing the same except as otherwise provided herein shall be wholly void.

Nothing herein contained shall apply to policies of

excess liability carriage secured by employers who have been approved by the Commission as self-insurers, or

(4) Make some other provision, satisfactory to the

Commission, for the securing of the payment of compensation provided for in this Act, and

(5) Upon becoming subject to this Act and thereafter

as often as the Commission may in writing demand, file with the Commission in form prescribed by it evidence of his or her compliance with the provision of this Section.

(a-1) Regardless of its state of domicile or its principal place of business, an employer shall make payments to its insurance carrier or group self-insurance fund, where applicable, based upon the premium rates of the situs where the work or project is located in Illinois if:
(A) the employer is engaged primarily in the building

and construction industry; and

(B) subdivision (a)(3) of this Section applies to the

employer or the employer is a member of a group self-insurance plan as defined in subsection (1) of Section 4a.

The Illinois Workers' Compensation Commission shall impose a penalty upon an employer for violation of this subsection (a-1) if:
(i) the employer is given an opportunity at a hearing

to present evidence of its compliance with this subsection (a-1); and

(ii) after the hearing, the Commission finds that the

employer failed to make payments upon the premium rates of the situs where the work or project is located in Illinois.

The penalty shall not exceed $1,000 for each day of work for which the employer failed to make payments upon the premium rates of the situs where the work or project is located in Illinois, but the total penalty shall not exceed $50,000 for each project or each contract under which the work was performed.
Any penalty under this subsection (a-1) must be imposed not later than one year after the expiration of the applicable limitation period specified in subsection (d) of Section 6 of this Act. Penalties imposed under this subsection (a-1) shall be deposited into the Illinois Workers' Compensation Commission Operations Fund, a special fund that is created in the State treasury. Subject to appropriation, moneys in the Fund shall be used solely for the operations of the Illinois Workers' Compensation Commission and by the Department of Insurance for the purposes authorized in subsection (c) of Section 25.5 of this Act.
(a-2) Every Employee Leasing Company (ELC), as defined in Section 15 of the Employee Leasing Company Act, shall at a minimum provide the following information to the Commission or any entity designated by the Commission regarding each workers' compensation insurance policy issued to the ELC:
(1) Any client company of the ELC listed as an

additional named insured.

(2) Any informational schedule attached to the master

policy that identifies any individual client company's name, FEIN, and job location.

(3) Any certificate of insurance coverage document

issued to a client company specifying its rights and obligations under the master policy that establishes both the identity and status of the client, as well as the dates of inception and termination of coverage, if applicable.

(b) The sworn application and financial statement, or security, indemnity or bond, or amount of insurance, or other provisions, filed, furnished, carried, or made by the employer, as the case may be, shall be subject to the approval of the Commission.
Deposits under escrow agreements shall be cash, negotiable United States government bonds or negotiable general obligation bonds of the State of Illinois. Such cash or bonds shall be deposited in escrow with any State or National Bank or Trust Company having trust authority in the State of Illinois.
Upon the approval of the sworn application and financial statement, security, indemnity or bond or amount of insurance, filed, furnished or carried, as the case may be, the Commission shall send to the employer written notice of its approval thereof. The certificate of compliance by the employer with the provisions of subparagraphs (2) and (3) of paragraph (a) of this Section shall be delivered by the insurance carrier to the Illinois Workers' Compensation Commission within five days after the effective date of the policy so certified. The insurance so certified shall cover all compensation liability occurring during the time that the insurance is in effect and no further certificate need be filed in case such insurance is renewed, extended or otherwise continued by such carrier. The insurance so certified shall not be cancelled or in the event that such insurance is not renewed, extended or otherwise continued, such insurance shall not be terminated until at least 10 days after receipt by the Illinois Workers' Compensation Commission of notice of the cancellation or termination of said insurance; provided, however, that if the employer has secured insurance from another insurance carrier, or has otherwise secured the payment of compensation in accordance with this Section, and such insurance or other security becomes effective prior to the expiration of the 10 days, cancellation or termination may, at the option of the insurance carrier indicated in such notice, be effective as of the effective date of such other insurance or security.
(c) Whenever the Commission shall find that any corporation, company, association, aggregation of individuals, reciprocal or interinsurers exchange, or other insurer effecting workers' compensation insurance in this State shall be insolvent, financially unsound, or unable to fully meet all payments and liabilities assumed or to be assumed for compensation insurance in this State, or shall practice a policy of delay or unfairness toward employees in the adjustment, settlement, or payment of benefits due such employees, the Commission may after reasonable notice and hearing order and direct that such corporation, company, association, aggregation of individuals, reciprocal or interinsurers exchange, or insurer, shall from and after a date fixed in such order discontinue the writing of any such workers' compensation insurance in this State. Subject to such modification of the order as the Commission may later make on review of the order, as herein provided, it shall thereupon be unlawful for any such corporation, company, association, aggregation of individuals, reciprocal or interinsurers exchange, or insurer to effect any workers' compensation insurance in this State. A copy of the order shall be served upon the Director of Insurance by registered mail. Whenever the Commission finds that any service or adjustment company used or employed by a self-insured employer or by an insurance carrier to process, adjust, investigate, compromise or otherwise handle claims under this Act, has practiced or is practicing a policy of delay or unfairness toward employees in the adjustment, settlement or payment of benefits due such employees, the Commission may after reasonable notice and hearing order and direct that such service or adjustment company shall from and after a date fixed in such order be prohibited from processing, adjusting, investigating, compromising or otherwise handling claims under this Act.
Whenever the Commission finds that any self-insured employer has practiced or is practicing delay or unfairness toward employees in the adjustment, settlement or payment of benefits due such employees, the Commission may, after reasonable notice and hearing, order and direct that after a date fixed in the order such self-insured employer shall be disqualified to operate as a self-insurer and shall be required to insure his entire liability to pay compensation in some insurance carrier authorized, licensed and permitted to do such insurance business in this State, as provided in subparagraph 3 of paragraph (a) of this Section.
All orders made by the Commission under this Section shall be subject to review by the courts, said review to be taken in the same manner and within the same time as provided by Section 19 of this Act for review of awards and decisions of the Commission, upon the party seeking the review filing with the clerk of the court to which said review is taken a bond in an amount to be fixed and approved by the court to which the review is taken, conditioned upon the payment of all compensation awarded against the person taking said review pending a decision thereof and further conditioned upon such other obligations as the court may impose. Upon the review the Circuit Court shall have power to review all questions of fact as well as of law. The penalty hereinafter provided for in this paragraph shall not attach and shall not begin to run until the final determination of the order of the Commission.
(d) Whenever a panel of 3 Commissioners comprised of one member of the employing class, one member of the employee class, and one member not identified with either the employing or employee class, with due process and after a hearing, determines an employer has knowingly failed to provide coverage as required by paragraph (a) of this Section, the failure shall be deemed an immediate serious danger to public health, safety, and welfare sufficient to justify service by the Commission of a work-stop order on such employer, requiring the cessation of all business operations of such employer at the place of employment or job site. Any law enforcement agency in the State shall, at the request of the Commission, render any assistance necessary to carry out the provisions of this Section, including, but not limited to, preventing any employee of such employer from remaining at a place of employment or job site after a work-stop order has taken effect. Any work-stop order shall be lifted upon proof of insurance as required by this Act. Any orders under this Section are appealable under Section 19(f) to the Circuit Court.
Any individual employer, corporate officer or director of a corporate employer, partner of an employer partnership, or member of an employer limited liability company who knowingly fails to provide coverage as required by paragraph (a) of this Section is guilty of a Class 4 felony. This provision shall not apply to any corporate officer or director of any publicly-owned corporation. Each day's violation constitutes a separate offense. The State's Attorney of the county in which the violation occurred, or the Attorney General, shall bring such actions in the name of the People of the State of Illinois, or may, in addition to other remedies provided in this Section, bring an action for an injunction to restrain the violation or to enjoin the operation of any such employer.
Any individual employer, corporate officer or director of a corporate employer, partner of an employer partnership, or member of an employer limited liability company who negligently fails to provide coverage as required by paragraph (a) of this Section is guilty of a Class A misdemeanor. This provision shall not apply to any corporate officer or director of any publicly-owned corporation. Each day's violation constitutes a separate offense. The State's Attorney of the county in which the violation occurred, or the Attorney General, shall bring such actions in the name of the People of the State of Illinois.
The criminal penalties in this subsection (d) shall not apply where there exists a good faith dispute as to the existence of an employment relationship. Evidence of good faith shall include, but not be limited to, compliance with the definition of employee as used by the Internal Revenue Service.
Employers who are subject to and who knowingly fail to comply with this Section shall not be entitled to the benefits of this Act during the period of noncompliance, but shall be liable in an action under any other applicable law of this State. In the action, such employer shall not avail himself or herself of the defenses of assumption of risk or negligence or that the injury was due to a co-employee. In the action, proof of the injury shall constitute prima facie evidence of negligence on the part of such employer and the burden shall be on such employer to show freedom of negligence resulting in the injury. The employer shall not join any other defendant in any such civil action. Nothing in this amendatory Act of the 94th General Assembly shall affect the employee's rights under subdivision (a)3 of Section 1 of this Act. Any employer or carrier who makes payments under subdivision (a)3 of Section 1 of this Act shall have a right of reimbursement from the proceeds of any recovery under this Section.
An employee of an uninsured employer, or the employee's dependents in case death ensued, may, instead of proceeding against the employer in a civil action in court, file an application for adjustment of claim with the Commission in accordance with the provisions of this Act and the Commission shall hear and determine the application for adjustment of claim in the manner in which other claims are heard and determined before the Commission.
All proceedings under this subsection (d) shall be reported on an annual basis to the Workers' Compensation Advisory Board.
An investigator with the Illinois Workers' Compensation Commission Insurance Compliance Division may issue a citation to any employer that is not in compliance with its obligation to have workers' compensation insurance under this Act. The amount of the fine shall be based on the period of time the employer was in non-compliance, but shall be no less than $500, and shall not exceed $2,500. An employer that has been issued a citation shall pay the fine to the Commission and provide to the Commission proof that it obtained the required workers' compensation insurance within 10 days after the citation was issued. This Section does not affect any other obligations this Act imposes on employers.
Upon a finding by the Commission, after reasonable notice and hearing, of the knowing and wilful failure or refusal of an employer to comply with any of the provisions of paragraph (a) of this Section, the failure or refusal of an employer, service or adjustment company, or an insurance carrier to comply with any order of the Illinois Workers' Compensation Commission pursuant to paragraph (c) of this Section disqualifying him or her to operate as a self insurer and requiring him or her to insure his or her liability, or the knowing and willful failure of an employer to comply with a citation issued by an investigator with the Illinois Workers' Compensation Commission Insurance Compliance Division, the Commission may assess a civil penalty of up to $500 per day for each day of such failure or refusal after the effective date of this amendatory Act of 1989. The minimum penalty under this Section shall be the sum of $10,000. Each day of such failure or refusal shall constitute a separate offense. The Commission may assess the civil penalty personally and individually against the corporate officers and directors of a corporate employer, the partners of an employer partnership, and the members of an employer limited liability company, after a finding of a knowing and willful refusal or failure of each such named corporate officer, director, partner, or member to comply with this Section. The liability for the assessed penalty shall be against the named employer first, and if the named employer fails or refuses to pay the penalty to the Commission within 30 days after the final order of the Commission, then the named corporate officers, directors, partners, or members who have been found to have knowingly and willfully refused or failed to comply with this Section shall be liable for the unpaid penalty or any unpaid portion of the penalty. Upon investigation by the insurance non-compliance unit of the Commission, the Attorney General shall have the authority to prosecute all proceedings to enforce the civil and administrative provisions of this Section before the Commission. The Commission shall promulgate procedural rules for enforcing this Section.
Upon the failure or refusal of any employer, service or adjustment company or insurance carrier to comply with the provisions of this Section and with the orders of the Commission under this Section, or the order of the court on review after final adjudication, the Commission may bring a civil action to recover the amount of the penalty in Cook County or in Sangamon County in which litigation the Commission shall be represented by the Attorney General. The Commission shall send notice of its finding of non-compliance and assessment of the civil penalty to the Attorney General. It shall be the duty of the Attorney General within 30 days after receipt of the notice, to institute prosecutions and promptly prosecute all reported violations of this Section.
Any individual employer, corporate officer or director of a corporate employer, partner of an employer partnership, or member of an employer limited liability company who, with the intent to avoid payment of compensation under this Act to an injured employee or the employee's dependents, knowingly transfers, sells, encumbers, assigns, or in any manner disposes of, conceals, secretes, or destroys any property belonging to the employer, officer, director, partner, or member is guilty of a Class 4 felony.
Penalties and fines collected pursuant to this paragraph (d) shall be deposited upon receipt into a special fund which shall be designated the Injured Workers' Benefit Fund, of which the State Treasurer is ex-officio custodian, such special fund to be held and disbursed in accordance with this paragraph (d) for the purposes hereinafter stated in this paragraph (d), upon the final order of the Commission. The Injured Workers' Benefit Fund shall be deposited the same as are State funds and any interest accruing thereon shall be added thereto every 6 months. The Injured Workers' Benefit Fund is subject to audit the same as State funds and accounts and is protected by the general bond given by the State Treasurer. The Injured Workers' Benefit Fund is considered always appropriated for the purposes of disbursements as provided in this paragraph, and shall be paid out and disbursed as herein provided and shall not at any time be appropriated or diverted to any other use or purpose. Moneys in the Injured Workers' Benefit Fund shall be used only for payment of workers' compensation benefits for injured employees when the employer has failed to provide coverage as determined under this paragraph (d) and has failed to pay the benefits due to the injured employee. The Commission shall have the right to obtain reimbursement from the employer for compensation obligations paid by the Injured Workers' Benefit Fund. Any such amounts obtained shall be deposited by the Commission into the Injured Workers' Benefit Fund. If an injured employee or his or her personal representative receives payment from the Injured Workers' Benefit Fund, the State of Illinois has the same rights under paragraph (b) of Section 5 that the employer who failed to pay the benefits due to the injured employee would have had if the employer had paid those benefits, and any moneys recovered by the State as a result of the State's exercise of its rights under paragraph (b) of Section 5 shall be deposited into the Injured Workers' Benefit Fund. The custodian of the Injured Workers' Benefit Fund shall be joined with the employer as a party respondent in the application for adjustment of claim. After July 1, 2006, the Commission shall make disbursements from the Fund once each year to each eligible claimant. An eligible claimant is an injured worker who has within the previous fiscal year obtained a final award for benefits from the Commission against the employer and the Injured Workers' Benefit Fund and has notified the Commission within 90 days of receipt of such award. Within a reasonable time after the end of each fiscal year, the Commission shall make a disbursement to each eligible claimant. At the time of disbursement, if there are insufficient moneys in the Fund to pay all claims, each eligible claimant shall receive a pro-rata share, as determined by the Commission, of the available moneys in the Fund for that year. Payment from the Injured Workers' Benefit Fund to an eligible claimant pursuant to this provision shall discharge the obligations of the Injured Workers' Benefit Fund regarding the award entered by the Commission.
(e) This Act shall not affect or disturb the continuance of any existing insurance, mutual aid, benefit, or relief association or department, whether maintained in whole or in part by the employer or whether maintained by the employees, the payment of benefits of such association or department being guaranteed by the employer or by some person, firm or corporation for him or her: Provided, the employer contributes to such association or department an amount not less than the full compensation herein provided, exclusive of the cost of the maintenance of such association or department and without any expense to the employee. This Act shall not prevent the organization and maintaining under the insurance laws of this State of any benefit or insurance company for the purpose of insuring against the compensation provided for in this Act, the expense of which is maintained by the employer. This Act shall not prevent the organization or maintaining under the insurance laws of this State of any voluntary mutual aid, benefit or relief association among employees for the payment of additional accident or sick benefits.
(f) No existing insurance, mutual aid, benefit or relief association or department shall, by reason of anything herein contained, be authorized to discontinue its operation without first discharging its obligations to any and all persons carrying insurance in the same or entitled to relief or benefits therein.
(g) Any contract, oral, written or implied, of employment providing for relief benefit, or insurance or any other device whereby the employee is required to pay any premium or premiums for insurance against the compensation provided for in this Act shall be null and void. Any employer withholding from the wages of any employee any amount for the purpose of paying any such premium shall be guilty of a Class B misdemeanor.
In the event the employer does not pay the compensation for which he or she is liable, then an insurance company, association or insurer which may have insured such employer against such liability shall become primarily liable to pay to the employee, his or her personal representative or beneficiary the compensation required by the provisions of this Act to be paid by such employer. The insurance carrier may be made a party to the proceedings in which the employer is a party and an award may be entered jointly against the employer and the insurance carrier.
(h) It shall be unlawful for any employer, insurance company or service or adjustment company to interfere with, restrain or coerce an employee in any manner whatsoever in the exercise of the rights or remedies granted to him or her by this Act or to discriminate, attempt to discriminate, or threaten to discriminate against an employee in any way because of his or her exercise of the rights or remedies granted to him or her by this Act.
It shall be unlawful for any employer, individually or through any insurance company or service or adjustment company, to discharge or to threaten to discharge, or to refuse to rehire or recall to active service in a suitable capacity an employee because of the exercise of his or her rights or remedies granted to him or her by this Act.
(i) If an employer elects to obtain a life insurance policy on his employees, he may also elect to apply such benefits in satisfaction of all or a portion of the death benefits payable under this Act, in which case, the employer's compensation premium shall be reduced accordingly.
(j) Within 45 days of receipt of an initial application or application to renew self-insurance privileges the Self-Insurers Advisory Board shall review and submit for approval by the Chairman of the Commission recommendations of disposition of all initial applications to self-insure and all applications to renew self-insurance privileges filed by private self-insurers pursuant to the provisions of this Section and Section 4a-9 of this Act. Each private self-insurer shall submit with its initial and renewal applications the application fee required by Section 4a-4 of this Act.
The Chairman of the Commission shall promptly act upon all initial applications and applications for renewal in full accordance with the recommendations of the Board or, should the Chairman disagree with any recommendation of disposition of the Self-Insurer's Advisory Board, he shall within 30 days of receipt of such recommendation provide to the Board in writing the reasons supporting his decision. The Chairman shall also promptly notify the employer of his decision within 15 days of receipt of the recommendation of the Board.
If an employer is denied a renewal of self-insurance privileges pursuant to application it shall retain said privilege for 120 days after receipt of a notice of cancellation of the privilege from the Chairman of the Commission.
All orders made by the Chairman under this Section shall be subject to review by the courts, such review to be taken in the same manner and within the same time as provided by subsection (f) of Section 19 of this Act for review of awards and decisions of the Commission, upon the party seeking the review filing with the clerk of the court to which such review is taken a bond in an amount to be fixed and approved by the court to which the review is taken, conditioned upon the payment of all compensation awarded against the person taking such review pending a decision thereof and further conditioned upon such other obligations as the court may impose. Upon the review the Circuit Court shall have power to review all questions of fact as well as of law.
(Source: P.A. 97-18, eff. 6-28-11.)

(820 ILCS 305/4a) (from Ch. 48, par. 138.4a)
Sec. 4a. (Repealed).
(Source: P.A. 89-97, eff. 7-7-95. Repealed by P.A. 91-757, eff. 1-1-01.)

(820 ILCS 305/4a-1) (from Ch. 48, par. 138.4a-1)
Sec. 4a-1. The Self-Insurers Advisory Board is hereby established within the Commission for the purpose of providing for the continuation of workers' compensation and occupational disease benefits due and unpaid or interrupted due to the inability of an insolvent self-insurer as defined in subsection (d) of Section 4a-2 to meet its compensation obligations when the employers' financial resources, security deposit, guaranty agreements, surety agreements and excess insurance are either inadequate or not immediately accessible for the payment of benefits, and to review and recommend to the Chairman of the Commission the disposition of all initial and renewal applications to self-insure filed by private self-insurers under this Act and the Workers' Occupational Diseases Act.
(Source: P.A. 85-1385.)

(820 ILCS 305/4a-2) (from Ch. 48, par. 138.4a-2)
Sec. 4a-2. As used in Sections 4a-1 through 4a-9:
(a) "Board" means the Self-Insurers Advisory Board created by Section 4a-1.
(b) "Chairman" means the Chairman of the Illinois Workers' Compensation Commission.
(c) "Private self-insurer" means a private employer that has been authorized to self-insure its payment of workers' compensation benefits pursuant to subsection (a) of Section 4 of this Act or to self-insure its payment of occupational disease benefits pursuant to subsection (a) of Section 4 of the Workers' Occupational Diseases Act but does not include group self-insured employers under Section 4a of this Act or Section 4a of the Workers' Occupational Diseases Act or the State of Illinois, any political subdivision of the State, unit of local government or school district, or any other public authorities or quasi-governmental bodies including any subunits of the foregoing entities.
(d) "Insolvent self-insurer" means a private self-insurer financially unable to pay compensation due under this Act, which (i) has filed either prior to or after the effective date of this Section or (ii) is the subject party in any proceeding under the Federal Bankruptcy Reform Act of 1978, or is the subject party in any proceeding in which a receiver, custodian, liquidator, rehabilitator, sequestrator, trustee or similar officer has been appointed by any Court to act in lieu of or on behalf of that self-insurer.
(e) "Fund" means the Self-Insurers Security Fund established by Section 4a-5.
(f) "Trustee" means a member of the Self-Insurers Advisory Board.
(g) "Self-Insurers Administration Fund" means the Fund established by Section 4a-6.1.
(h) "Application fee" means the application fee provided for in Section 4a-4.
(Source: P.A. 93-721, eff. 1-1-05.)

(820 ILCS 305/4a-3) (from Ch. 48, par. 138.4a-3)
Sec. 4a-3. (a) The Board shall consist of the Chairman of the Illinois Workers' Compensation Commission, as Chairman of the Board, and six other members appointed by the Chairman who shall be expert in matters of self-insurance for workers' compensation liability. One such member shall represent the general public. The Trustees shall initially be appointed by the Chairman within 30 days of the effective date of this amendatory Act of 1985. Three of the Trustees initially appointed by the Chairman shall serve for a two-year term ending January 1, 1988, and three shall serve for a four-year term ending January 1, 1990. Thereafter, each Trustee shall be appointed to a four-year term and shall continue to serve until his successor is appointed.
(b) A vacancy in the office of any appointed member shall occur upon his resignation, death, or conviction of a felony. The Chairman may remove any member from office on a formal finding of incompetence, neglect of duty or malfeasance in office. Within 30 days after the office of any appointed member becomes vacant for any reason, the Chairman shall fill that vacancy for the unexpired term in the same manner as that in which appointments are made.
(Source: P.A. 93-721, eff. 1-1-05.)

(820 ILCS 305/4a-4) (from Ch. 48, par. 138.4a-4)
Sec. 4a-4. The Self-Insurers Advisory Board shall possess all powers necessary and convenient to accomplish the objects prescribed by this Act, including but not limited to the following:
(a) The Board shall make such bylaws, rules, regulations and resolutions as are necessary to carry out its responsibilities. The Board may carry out its responsibilities directly or by contract or other instrument, and may purchase such services and collect and borrow such funds as it deems necessary to effectuate its activities and protect the members of the Board and its employees. The Board shall appoint, retain and employ such persons as it deems necessary to achieve the purposes of the Board. The Chairman shall be the chief administrative officer of the Board, and he or she shall have general supervisory authority over all employees of the Board. Designated employees shall be subject to the Illinois Personnel Code. All expenses incurred pursuant to this provision shall be paid from the Self-Insurers Administration Fund. Each private self-insurer applying for self-insurance and for renewal of the self-insurance privilege shall pay with its application a non-refundable application fee in the amount of $500, which shall be deposited upon receipt by the Commission into the Self-Insurers Administration Fund and used only for the purposes set forth in this Section. An application fee shall be required of each corporation and each and every corporate subsidiary.
(b) The Board shall meet no less than quarterly and shall meet at other times upon the call of the Chairman, issued to the Trustees in writing no less than 48 hours prior to the day and hour of the meeting, or upon a request for a meeting presented in writing to the Chairman no less than 72 hours prior to the proposed day and hour of the meeting and signed by at least a majority of the Trustees, whereupon the Chairman shall provide notice issued in writing to the Trustees no less than 48 hours prior to the meeting and shall convene the meeting at the time and place stated in the request.
(c) Four Trustees shall constitute a quorum to transact business at any meeting, and the affirmative vote of four Trustees shall be necessary for any action taken by the Board. No vacancy shall otherwise impair the rights of the remaining Trustees to exercise all of the powers of the Board.
(d) The Board shall serve without compensation, but each member shall be entitled to be reimbursed for necessary and actual expenses incurred in the discharge of his official duties.
(e) The Board shall have the right to sue and be sued in the name of the Commission.
(Source: P.A. 85-1385.)

(820 ILCS 305/4a-5) (from Ch. 48, par. 138.4a-5)
Sec. 4a-5. There is hereby created a Self-Insurers Security Fund. The State Treasurer shall be the ex-officio custodian of the Self-Insurers Security Fund. Monies in the Fund shall be deposited in a separate account in the same manner as are State Funds and any interest accruing thereon shall be added thereto every 6 months. It shall be subject to audit the same as State funds and accounts and shall be protected by the general bond given by the State Treasurer. The funds in the Self-Insurers Security Fund shall not be subject to appropriation and shall be made available for the purposes of compensating employees who are eligible to receive benefits from their employers pursuant to the provisions of the Workers' Compensation Act or Workers' Occupational Diseases Act, when, pursuant to this Section, the Board has determined that a private self-insurer has become an insolvent self-insurer and is unable to pay compensation benefits due to financial insolvency. Monies in the Fund may be used to compensate any type of injury or occupational disease which is compensable under either Act, and all claims for related administrative fees, operating costs of the Board, attorneys fees, and other costs reasonably incurred by the Board. Payment from the Self-Insurers Security Fund shall be made by the Comptroller only upon the authorization of the Chairman as evidenced by properly certified vouchers of the Commission, upon the direction of the Board.
(Source: P.A. 85-1385.)

(820 ILCS 305/4a-6) (from Ch. 48, par. 138.4a-6)
Sec. 4a-6. (a) Whenever a private self-insurer shall become an insolvent self-insurer and the surety, the guarantor, the excess insurance company and the holder of the securities, indemnities or bond provided by the insolvent self-insurer to secure its payment of compensation under this Act or the Workers' Occupational Diseases Act, are unwilling or unable to administer and defend the claims against the insolvent self-insurer, the Board is empowered to and shall assume on behalf of the Commission the outstanding workers' compensation and occupational disease obligations of the insolvent self-insured and shall take all steps necessary to collect, recover and enforce all securities, indemnity, insurance or bonds furnished by such self-insurer guaranteeing the payment of compensation provided in such Acts for the purpose of paying outstanding obligations of the insolvent self-insurer. Upon the direction of the Board, the Commission shall convert and deposit into the Fund such securities and any amounts received under agreements of surety, guaranty, insurance or otherwise. Any amounts remaining from such securities, indemnity, insurance, bonds, guaranties and sureties, following payment of all compensation costs and related administrative fees of the Board including attorneys' fees, and following exhaustion of all amounts assessed and received pursuant to Section 4a-7, shall be refunded by the Commission from the Fund as directed by the Board to the original holder one year thereafter, provided no outstanding liabilities remain against the Fund.
(i) Any private self-insurer who may become an insolvent self-insurer subject to any of the proceedings set forth in this subsection (a) shall file written notice of such fact with the Commission and the Board within 30 days of the occurrence of such event. Upon receipt of notice by the Commission and the Board from the insolvent self-insurer, or upon receipt of a notice from any person who has filed an application for adjustment of a claim against a private self-insurer which raises a reasonable question with respect to that employer's ability to pay compensation under this Act or the Workers' Occupational Diseases Act, the Board on behalf of the Commission shall determine the ability of that private self-insurer to pay compensation under such Acts.
(ii) The bond holder or excess insurance carrier, or both, shall provide written notification to the Commission within the 30-day period set forth in paragraph (i) that it is able and willing to administer the claims pending against the insolvent self-insurer. Should said notice not be given, the bond holder shall immediately deliver all such securities, guaranties, excess insurance, indemnity or bonds it holds to the Board; otherwise the Board shall take all action necessary on behalf of the Commission pursuant to this Section to collect or recover all such securities, guaranties, excess insurance, indemnities, or bonds.
(b) The Board shall be a party in interest in all proceedings involving compensation claims against an insolvent self-insurer whose compensation obligations have been paid or assumed by the Board and shall have all rights of subrogation of the insolvent employer. In such proceedings the Board shall assume and may exercise all rights and defenses of the insolvent self-insurer, including but not limited to,
(1) The right to appear, defend and appeal claims.
(2) The right to receive notice of, investigate, adjust, compromise, settle and pay claims.
(3) The right to investigate, handle and contest claims.
(4) The right to institute an action or to appear in any proceeding to enforce the employer's rights under Section 5 of the Workers' Compensation Act or Section 5 of the Workers' Occupational Diseases Act.
(c) In any proceeding in bankruptcy, the Commission at the direction of the Board shall appear and move to lift the automatic stay and shall stand in the place of the employees in the bankruptcy proceedings.
(d) The Commission shall notify all employees of the name, address and telephone number of the party administering and defending their claims.
(Source: P.A. 85-1385.)

(820 ILCS 305/4a-6.1) (from Ch. 48, par. 138.4a-6.1)
Sec. 4a-6.1. There is hereby created a Self-Insurers Administration Fund. The State Treasurer shall be the ex-officio custodian of the Self-Insurers Administration Fund. Monies in the Self-Insurers Administration Fund shall be deposited in a separate account in the same manner as are State Funds, and any interest accruing thereon shall be added thereto every 6 months. It shall be subject to audit the same as State funds and accounts and shall be protected by the general bond given by the State Treasurer. The funds in the Self-Insurers Administration Fund shall not be subject to appropriation and shall be made available only for paying the salaries and benefits of the Self-Insurers Advisory Board employees and the operating costs of the Board. Payment from the Self-Insurers Administration Fund shall be made by the Comptroller only upon the authorization of the Chairman as evidenced by properly certified vouchers of the Commission.
(Source: P.A. 85-1385.)

(820 ILCS 305/4a-7) (from Ch. 48, par. 138.4a-7)
Sec. 4a-7. (a) The Commission may upon direction of the Board from time to time assess each of the private self-insurers a pro rata share of the funding reasonably necessary to carry out its activities under this Section. The prorations shall be made on the basis of each self-insured's most recent payment into the rate adjustment fund under Section 7(f) of this Act. In no event shall a private self-insurer be assessed at one time in excess of .6% of the compensation paid by that private self-insurer during the previous calendar year for claims incurred as a self-insurer. Total assessments against it in any calendar year shall not exceed 1.2% of the compensation it has paid during the previous calendar year as a self-insurer for claims incurred. Funds obtained by such assessments shall be used only for the purposes set forth in this Section, and shall be deposited upon receipt by the Commission into the Self-Insurers Security Fund. If payment of any assessment made under this subsection is not made within 30 days of the sending of the notice to the private self-insurer, the Commission at the direction of the Board shall proceed in circuit court for judgment against that private self-insurer which judgment shall include the amount of the assessment, the costs of suit, interest and reasonable attorneys' fees.
(b) A private self-insurer which ceases to be a self-insurer shall be liable for any and all assessments made pursuant to this Section during the period following the date its certificate of authority to self-insure is withdrawn, revoked or surrendered until such time as it has discharged all obligations to pay compensation which arose during the period of time said former self-insurer was self-insured. Assessments of such a former private self-insurer shall be based on the compensation paid by the former private self-insurer during the preceding calendar year on claims that arose during the period of time said former private self-insurer was self-insured.
(c) The Board on behalf of the Commission shall annually contract for an independent certified audit of the financial activities of the Fund, and an annual report as of June 30 shall be submitted promptly by the Board to the Chairman of the Illinois Workers' Compensation Commission and to each Trustee. Written reports of all activities shall be submitted to the Commission by the Board on a monthly basis.
(d) If there are monies remaining in the Fund after all outstanding obligations of all insolvent self-insurers have been satisfied and the costs of administration and defense have been paid, such amounts shall be returned by the Commission from the Fund as directed by the Board to the then private self-insurers in that proportion which each said private self-insurer has contributed to the Fund one year thereafter, provided no outstanding liabilities remain against the Fund.
(e) Each private self-insurer shall be subject to the direction of the Commission as provided in this Section as a condition of obtaining and maintaining its certificate of authority to self-insure.
(Source: P.A. 93-721, eff. 1-1-05.)

(820 ILCS 305/4a-8) (from Ch. 48, par. 138.4a-8)
Sec. 4a-8. (a) The Board on behalf of the Commission shall have the right and obligation to obtain reimbursement from an insolvent self-insurer for compensation obligations in the amount of the insolvent self-insurer's workers' compensation and occupational disease obligations assumed by the Board on behalf of the Commission and paid from the Fund by the Commission as directed by the Board, including but not limited to claims for all benefits and reasonable administrative and legal costs. Any such amounts obtained pursuant to this subsection shall be deposited by the Commission into the Fund. The amount of the claims for reimbursements of reasonable administrative and legal costs shall be subject to the approval of the Chairman.
(b) The Board on behalf of the Commission shall have the right and obligation to obtain from the security deposit of any insolvent self-insurer, its excess insurance carrier and from any other guarantor the amount of the insolvent self-insurer's workers' compensation and occupational disease obligations assumed by the Board on behalf of the Commission and paid from the Fund by the Commission as directed by the Board, including reasonable administrative and legal costs. Any such amounts obtained pursuant to this subsection shall be deposited by the Commission into the Fund. Reimbursement of reasonable administrative and legal costs shall be subject to the approval of the Chairman. The Board on behalf of the Commission shall be a party in interest in any action or proceeding to obtain the security deposit of an insolvent self-insurer for the payment of its compensation obligations, and in any action or proceeding under the insolvent self-insurer's excess insurance policy and in any other action or proceeding to enforce an agreement of any security deposit, excess insurance carrier and from any other guarantor to satisfy such obligations.
(Source: P.A. 84-1097.)

(820 ILCS 305/4a-9) (from Ch. 48, par. 138.4a-9)
Sec. 4a-9. The Board shall on behalf of the Commission review fully all initial applications to self-insure and all applications to renew employers' self-insurance privileges under this Act and the Workers' Occupational Diseases Act filed by private self-insurers and all related documentation filed in support of such applications, and all related documentation filed at any other time with the Commission. The Board shall advise the Chairman of the results of its review and shall recommend for approval by the Chairman the disposition of all such applications filed by private self-insurers. The Chairman shall promptly act upon all applications in full accordance with the recommendations of the Board or, if the Chairman does not concur with the recommendations of the Board he shall within 30 days of receipt of the recommendation of the Board advise the Board in writing of the reasons supporting his decision. The Board may also request that the Chairman of the Commission from time to time require private self insurers to file additional information related to a private self-insurer's ability to adequately secure payment of its financial obligations under such Acts. The Board may recommend to the Chairman of the Commission conditional approval of an application upon the furnishing of satisfactory evidence of appropriate and adequate security by the private self-insurer applying for self-insurer status to insure payment of its financial obligations under such Acts.
(Source: P.A. 85-1385.)

(820 ILCS 305/4b)
Sec. 4b. Collective bargaining pilot program.
(a) The Director of the Department of Labor shall adopt a selection process to designate 2 international, national, or statewide organizations made up of affiliates who are the exclusive representatives of construction employer employees recognized or certified pursuant to the National Labor Relations Act to participate in the collective bargaining pilot program provided for in this Section.
(a-5) For purposes of this Section, the term "construction employer" means any person or legal entity or group of persons or legal entities engaging in or planning to engage in any constructing, altering, reconstructing, repairing, rehabilitating, refinishing, refurbishing, remodeling, remediating, renovating, custom fabricating, maintaining, landscaping, improving, wrecking, painting, decorating, demolishing, and adding to or subtracting from any building, structure, airport facility, highway, roadway, street, alley, bridge, sewer, drain, ditch, sewage disposal plant, water works, parking facility, railroad, excavation or other project, structure, development, real property or improvement, or to do any part thereof, whether or not the performance of the work herein described involves the addition to, or fabrication into, any project, structure, development, real property or improvement herein described, and shall also include any moving of construction-related materials on the job site or to or from the job site.
For purposes of this Section, "labor organization" means an affiliate of an international, national, or statewide organization that has been selected by the Department of Labor to participate in the collective bargaining pilot program as provided for in this Section.
(b) Upon appropriate filing, the Commission and the courts of this State shall recognize as valid and binding any provision in a collective bargaining agreement between any construction employer or group of construction employers and a labor organization, which contains certain obligations and procedures relating to workers' compensation. This agreement must be limited to, but need not include, all of the following:
(1) An alternative dispute resolution ("ADR") system

to supplement, modify or replace the procedural or dispute resolution provisions of this Act. The system may include mediation, arbitration, or other dispute resolution proceedings, the results of which shall be final and binding upon the parties;

(2) An agreed list of medical treatment providers

that may be the exclusive source of all medical and related treatment provided under this Act;

(3) The use of a limited list of impartial physicians

to conduct independent medical examinations;

(4) The creation of a light duty, modified job, or

return to work program;

(5) The use of a limited list of individuals and

companies for the establishment of vocational rehabilitation or retraining programs that may be the exclusive source of rehabilitation and retraining services provided under this Act; or

(6) The establishment of joint labor management

safety committees and safety procedures.

(c) Void agreements. Nothing in this Section shall be construed to authorize any provision in a collective bargaining agreement that diminishes or increases a construction employer's entitlements under this Act or an employee's entitlement to benefits as otherwise set forth in this Act. For the purposes of this Section, the procedural rights and dispute resolution agreements under subparagraphs (1) through (6) of subsection (b) of this Section are not agreements which diminish or increase a construction employer's entitlements under this Act or an employee's entitlement to benefits under this Act. Any agreement that diminishes or increases a construction employer's entitlements under this Act or an employee's entitlement to benefits as set forth in this Act is null and void. Nothing in this Section shall be construed as creating a mandatory subject of bargaining.
(d) Form of agreement. The agreement reached herein shall demonstrate that:
(1) The construction employer or group of

construction employers and the recognized or certified exclusive bargaining representative have entered into a binding collective bargaining agreement adopting the ADR plan for a period of no less than 2 years;

(2) Contractual agreements have been reached with the

construction employer's workers' compensation carrier, group self-insurance fund, and any excess carriers relating to the ADR plan;

(3) Procedures have been established by which claims

for benefits by employees will be lodged, administered, and decided while affording procedural due process;

(4) The plan has designated forms upon which claims

for benefits shall be made;

(5) The system and means by which the construction

employer's obligation to furnish medical services and vocational rehabilitation and retraining benefits shall be fulfilled and provider selected;

(6) The method by which mediators or arbitrators are

to be selected.

(e) Filing. A copy of the agreement and a statement identifying the parties to the agreement shall be filed with the Commission. Within 21 days of receipt of an agreement, the Chairman shall review the agreement for compliance with this Section and notify the parties of its acceptance or notify the parties of any additional information required or any recommended modification that would bring the agreement into compliance. If no additional information or modification is required, the agreement shall be valid and binding from the time the parties receive acceptance of the agreement from the Chairman. Upon receipt of any requested information or modification, the Chairman shall notify the parties within 21 days whether the agreement is in compliance with this Section. All rejections made by the Chairman under this subsection shall be subject to review by the courts of this State, said review to be taken in the same manner and within the same time as provided by Section 19 of this Act for review of awards and decisions of the Commission. Upon the review, the Circuit Court shall have power to review all questions of fact as well as of law.
(f) Notice to insurance carrier. If the construction employer is insured under this Act, it shall provide notice to and obtain consent from its insurance carrier, in the manner provided in the insurance contract, of its intent to enter into an agreement as provided in this Section with its employees.
(g) Employees' claims for workers' compensation benefits.
(1) Claims for benefits shall be filed with the ADR

plan administrator within those periods of limitation prescribed by this Act. Within 10 days of the filing of a claim, the ADR plan administrator shall serve a copy of the claim application upon the Commission, which shall maintain records of all ADR claims and resolutions.

(2) Settlements of claims presented to the ADR plan

administrator shall be evidenced by a settlement agreement. All such settlements shall be filed with the ADR plan administrator, who within 10 days shall forward a copy to the Commission for recording.

(3) Upon assignment of claims, unless settled,

mediators and arbitrators shall render final orders containing essential findings of fact, rulings of law and referring to other matters as pertinent to the questions at issue. The ADR plan administrator shall maintain a record of the proceedings.

(h) Reporting requirements. Annually, each ADR plan administrator shall submit a report to the Commission containing the following information:
(1) The number of employees within the ADR program;
(2) The number of occurrences of work-related

injuries or diseases;

(3) The breakdown within the ADR program of injuries

and diseases treated;

(4) The total amount of disability benefits paid

within the ADR program;

(5) The total medical treatment cost paid within the

ADR program;

(6) The number of claims filed within the ADR

program; and

(7) The disposition of all claims.
(Source: P.A. 97-18, eff. 6-28-11.)

(820 ILCS 305/4d)
Sec. 4d. Illinois Workers' Compensation Commission Operations Fund Fee.
(a) As of the effective date of this amendatory Act of the 93rd General Assembly, each employer that self-insures its liabilities arising under this Act or Workers' Occupational Diseases Act shall pay a fee measured by the annual actual wages paid in this State of such an employer in the manner provided in this Section. Such proceeds shall be deposited in the Illinois Workers' Compensation Commission Operations Fund. If an employer survives or was formed by a merger, consolidation, reorganization, or reincorporation, the actual wages paid in this State of all employers party to the merger, consolidation, reorganization, or reincorporation shall, for purposes of determining the amount of the fee imposed by this Section, be regarded as those of the surviving or new employer.
(b) Beginning on July 30, 2004 (the effective date of Public Act 93-840) and on July 1 of each year thereafter, the Chairman shall charge and collect an annual Illinois Workers' Compensation Commission Operations Fund Fee from every employer subject to subsection (a) of this Section equal to 0.0075% of its annual actual wages paid in this State as reported in each employer's annual self-insurance renewal filed for the previous year as required by Section 4 of this Act and Section 4 of the Workers' Occupational Diseases Act. All sums collected by the Commission under the provisions of this Section shall be paid promptly after the receipt of the same, accompanied by a detailed statement thereof, into the Illinois Workers' Compensation Commission Operations Fund. The fee due pursuant to Public Act 93-840 shall be collected instead of the fee due on July 1, 2004 under Public Act 93-32. Payment of the fee due under Public Act 93-840 shall discharge the employer's obligations due on July 1, 2004.
(c) In addition to the authority specifically granted under Section 16, the Chairman shall have such authority to adopt rules or establish forms as may be reasonably necessary for purposes of enforcing this Section. The Commission shall have authority to defer, waive, or abate the fee or any penalties imposed by this Section if in the Commission's opinion the employer's solvency and ability to meet its obligations to pay workers' compensation benefits would be immediately threatened by payment of the fee due.
(d) When an employer fails to pay the full amount of any annual Illinois Workers' Compensation Commission Operations Fund Fee of $100 or more due under this Section, there shall be added to the amount due as a penalty the greater of $1,000 or an amount equal to 5% of the deficiency for each month or part of a month that the deficiency remains unpaid.
(e) The Commission may enforce the collection of any delinquent payment, penalty or portion thereof by legal action or in any other manner by which the collection of debts due the State of Illinois may be enforced under the laws of this State.
(f) Whenever it appears to the satisfaction of the Chairman that an employer has paid pursuant to this Act an Illinois Workers' Compensation Commission Operations Fund Fee in an amount in excess of the amount legally collectable from the employer, the Chairman shall issue a credit memorandum for an amount equal to the amount of such overpayment. A credit memorandum may be applied for the 2-year period from the date of issuance against the payment of any amount due during that period under the fee imposed by this Section or, subject to reasonable rule of the Commission including requirement of notification, may be assigned to any other employer subject to regulation under this Act. Any application of credit memoranda after the period provided for in this Section is void.
(Source: P.A. 95-331, eff. 8-21-07.)

(820 ILCS 305/5) (from Ch. 48, par. 138.5)
Sec. 5. (a) No common law or statutory right to recover damages from the employer, his insurer, his broker, any service organization that is wholly owned by the employer, his insurer or his broker and that provides safety service, advice or recommendations for the employer or the agents or employees of any of them for injury or death sustained by any employee while engaged in the line of his duty as such employee, other than the compensation herein provided, is available to any employee who is covered by the provisions of this Act, to any one wholly or partially dependent upon him, the legal representatives of his estate, or any one otherwise entitled to recover damages for such injury.
However, in any action now pending or hereafter begun to enforce a common law or statutory right to recover damages for negligently causing the injury or death of any employee it is not necessary to allege in the complaint that either the employee or the employer or both were not governed by the provisions of this Act or of any similar Act in force in this or any other State.
Any illegally employed minor or his legal representatives shall, except as hereinafter provided, have the right within 6 months after the time of injury or death, or within 6 months after the appointment of a legal representative, whichever shall be later, to file with the Commission a rejection of his right to the benefits under this Act, in which case such illegally employed minor or his legal representatives shall have the right to pursue his or their common law or statutory remedies to recover damages for such injury or death.
No payment of compensation under this Act shall be made to an illegally employed minor, or his legal representatives, unless such payment and the waiver of his right to reject the benefits of this Act has first been approved by the Commission or any member thereof, and if such payment and the waiver of his right of rejection has been so approved such payment is a bar to a subsequent rejection of the provisions of this Act.
(b) Where the injury or death for which compensation is payable under this Act was caused under circumstances creating a legal liability for damages on the part of some person other than his employer to pay damages, then legal proceedings may be taken against such other person to recover damages notwithstanding such employer's payment of or liability to pay compensation under this Act. In such case, however, if the action against such other person is brought by the injured employee or his personal representative and judgment is obtained and paid, or settlement is made with such other person, either with or without suit, then from the amount received by such employee or personal representative there shall be paid to the employer the amount of compensation paid or to be paid by him to such employee or personal representative including amounts paid or to be paid pursuant to paragraph (a) of Section 8 of this Act.
Out of any reimbursement received by the employer pursuant to this Section the employer shall pay his pro rata share of all costs and reasonably necessary expenses in connection with such third-party claim, action or suit and where the services of an attorney at law of the employee or dependents have resulted in or substantially contributed to the procurement by suit, settlement or otherwise of the proceeds out of which the employer is reimbursed, then, in the absence of other agreement, the employer shall pay such attorney 25% of the gross amount of such reimbursement.
If the injured employee or his personal representative agrees to receive compensation from the employer or accept from the employer any payment on account of such compensation, or to institute proceedings to recover the same, the employer may have or claim a lien upon any award, judgment or fund out of which such employee might be compensated from such third party.
In such actions brought by the employee or his personal representative, he shall forthwith notify his employer by personal service or registered mail, of such fact and of the name of the court in which the suit is brought, filing proof thereof in the action. The employer may, at any time thereafter join in the action upon his motion so that all orders of court after hearing and judgment shall be made for his protection. No release or settlement of claim for damages by reason of such injury or death, and no satisfaction of judgment in such proceedings shall be valid without the written consent of both employer and employee or his personal representative, except in the case of the employers, such consent is not required where the employer has been fully indemnified or protected by Court order.
In the event the employee or his personal representative fails to institute a proceeding against such third person at any time prior to 3 months before such action would be barred, the employer may in his own name or in the name of the employee, or his personal representative, commence a proceeding against such other person for the recovery of damages on account of such injury or death to the employee, and out of any amount recovered the employer shall pay over to the injured employee or his personal representatives all sums collected from such other person by judgment or otherwise in excess of the amount of such compensation paid or to be paid under this Act, including amounts paid or to be paid pursuant to paragraph (a) of Section 8 of this Act, and costs, attorney's fees and reasonable expenses as may be incurred by such employer in making such collection or in enforcing such liability.
(Source: P.A. 98-633, eff. 6-5-14.)

(820 ILCS 305/6) (from Ch. 48, par. 138.6)
Sec. 6. (a) Every employer within the provisions of this Act, shall, under the rules and regulations prescribed by the Commission, post printed notices in their respective places of employment in such number and at such places as may be determined by the Commission, containing such information relative to this Act as in the judgment of the Commission may be necessary to aid employees to safeguard their rights under this Act in event of injury.
In addition thereto, the employer shall post in a conspicuous place on the place of the employment a printed or typewritten notice stating whether he is insured or whether he has qualified and is operating as a self-insured employer. In the event the employer is insured, the notice shall state the name and address of his insurance carrier, the number of the insurance policy, its effective date and the date of termination. In the event of the termination of the policy for any reason prior to the termination date stated, the posted notice shall promptly be corrected accordingly. In the event the employer is operating as a self-insured employer the notice shall state the name and address of the company, if any, servicing the compensation payments of the employer, and the name and address of the person in charge of making compensation payments.
(b) Every employer subject to this Act shall maintain accurate records of work-related deaths, injuries and illness other than minor injuries requiring only first aid treatment and which do not involve medical treatment, loss of consciousness, restriction of work or motion, or transfer to another job and file with the Commission, in writing, a report of all accidental deaths, injuries and illnesses arising out of and in the course of the employment resulting in the loss of more than 3 scheduled work days. In the case of death such report shall be made no later than 2 working days following the accidental death. In all other cases such report shall be made between the 15th and 25th of each month unless required to be made sooner by rule of the Commission. In case the injury results in permanent disability, a further report shall be made as soon as it is determined that such permanent disability has resulted or will result from the injury. All reports shall state the date of the injury, including the time of day or night, the nature of the employer's business, the name, address, age, sex, conjugal condition of the injured person, the specific occupation of the injured person, the direct cause of the injury and the nature of the accident, the character of the injury, the length of disability, and in case of death the length of disability before death, the wages of the injured person, whether compensation has been paid to the injured person, or to his or her legal representative or his heirs or next of kin, the amount of compensation paid, the amount paid for physicians', surgeons' and hospital bills, and by whom paid, and the amount paid for funeral or burial expenses if known. The reports shall be made on forms and in the manner as prescribed by the Commission and shall contain such further information as the Commission shall deem necessary and require. The making of these reports releases the employer from making such reports to any other officer of the State and shall satisfy the reporting provisions as contained in the Safety Inspection and Education Act, the Health and Safety Act, and the Occupational Safety and Health Act. The reports filed with the Commission pursuant to this Section shall be made available by the Commission to the Director of Labor or his representatives and to all other departments of the State of Illinois which shall require such information for the proper discharge of their official duties. Failure to file with the Commission any of the reports required in this Section is a petty offense.
Except as provided in this paragraph, all reports filed hereunder shall be confidential and any person having access to such records filed with the Illinois Workers' Compensation Commission as herein required, who shall release any information therein contained including the names or otherwise identify any persons sustaining injuries or disabilities, or give access to such information to any unauthorized person, shall be subject to discipline or discharge, and in addition shall be guilty of a Class B misdemeanor. The Commission shall compile and distribute to interested persons aggregate statistics, taken from the reports filed hereunder. The aggregate statistics shall not give the names or otherwise identify persons sustaining injuries or disabilities or the employer of any injured person or person with a disability.
(c) Notice of the accident shall be given to the employer as soon as practicable, but not later than 45 days after the accident. Provided:
(1) In case of the legal disability of the employee

or any dependent of a deceased employee who may be entitled to compensation under the provisions of this Act, the limitations of time by this Act provided do not begin to run against such person under legal disability until a guardian has been appointed.

(2) In cases of injuries sustained by exposure to

radiological materials or equipment, notice shall be given to the employer within 90 days subsequent to the time that the employee knows or suspects that he has received an excessive dose of radiation.

No defect or inaccuracy of such notice shall be a bar to the maintenance of proceedings on arbitration or otherwise by the employee unless the employer proves that he is unduly prejudiced in such proceedings by such defect or inaccuracy.
Notice of the accident shall give the approximate date and place of the accident, if known, and may be given orally or in writing.
(d) Every employer shall notify each injured employee who has been granted compensation under the provisions of Section 8 of this Act of his rights to rehabilitation services and advise him of the locations of available public rehabilitation centers and any other such services of which the employer has knowledge.
In any case, other than one where the injury was caused by exposure to radiological materials or equipment or asbestos unless the application for compensation is filed with the Commission within 3 years after the date of the accident, where no compensation has been paid, or within 2 years after the date of the last payment of compensation, where any has been paid, whichever shall be later, the right to file such application shall be barred.
In any case of injury caused by exposure to radiological materials or equipment or asbestos, unless application for compensation is filed with the Commission within 25 years after the last day that the employee was employed in an environment of hazardous radiological activity or asbestos, the right to file such application shall be barred.
If in any case except one where the injury was caused by exposure to radiological materials or equipment or asbestos, the accidental injury results in death application for compensation for death may be filed with the Commission within 3 years after the date of death where no compensation has been paid or within 2 years after the date of the last payment of compensation where any has been paid, whichever shall be later, but not thereafter.
If an accidental injury caused by exposure to radiological material or equipment or asbestos results in death within 25 years after the last day that the employee was so exposed application for compensation for death may be filed with the Commission within 3 years after the date of death, where no compensation has been paid, or within 2 years after the date of the last payment of compensation where any has been paid, whichever shall be later, but not thereafter.
(e) Any contract or agreement made by any employer or his agent or attorney with any employee or any other beneficiary of any claim under the provisions of this Act within 7 days after the injury shall be presumed to be fraudulent.
(f) Any condition or impairment of health of an employee employed as a firefighter, emergency medical technician (EMT), emergency medical technician-intermediate (EMT-I), advanced emergency medical technician (A-EMT), or paramedic which results directly or indirectly from any bloodborne pathogen, lung or respiratory disease or condition, heart or vascular disease or condition, hypertension, tuberculosis, or cancer resulting in any disability (temporary, permanent, total, or partial) to the employee shall be rebuttably presumed to arise out of and in the course of the employee's firefighting, EMT, or paramedic employment and, further, shall be rebuttably presumed to be causally connected to the hazards or exposures of the employment. This presumption shall also apply to any hernia or hearing loss suffered by an employee employed as a firefighter, EMT, EMT-I, A-EMT, or paramedic. However, this presumption shall not apply to any employee who has been employed as a firefighter, EMT, or paramedic for less than 5 years at the time he or she files an Application for Adjustment of Claim concerning this condition or impairment with the Illinois Workers' Compensation Commission. The rebuttable presumption established under this subsection, however, does not apply to an emergency medical technician (EMT), emergency medical technician-intermediate (EMT-I), advanced emergency medical technician (A-EMT), or paramedic employed by a private employer if the employee spends the preponderance of his or her work time for that employer engaged in medical transfers between medical care facilities or non-emergency medical transfers to or from medical care facilities. The changes made to this subsection by Public Act 98-291 shall be narrowly construed. The Finding and Decision of the Illinois Workers' Compensation Commission under only the rebuttable presumption provision of this subsection shall not be admissible or be deemed res judicata in any disability claim under the Illinois Pension Code arising out of the same medical condition; however, this sentence makes no change to the law set forth in Krohe v. City of Bloomington, 204 Ill.2d 392.
(Source: P.A. 98-291, eff. 1-1-14; 98-874, eff. 1-1-15; 98-973, eff. 8-15-14; 99-78, eff. 7-20-15; 99-143, eff. 7-27-15.)

(820 ILCS 305/7) (from Ch. 48, par. 138.7)
Sec. 7. The amount of compensation which shall be paid for an accidental injury to the employee resulting in death is:
(a) If the employee leaves surviving a widow, widower, child or children, the applicable weekly compensation rate computed in accordance with subparagraph 2 of paragraph (b) of Section 8, shall be payable during the life of the widow or widower and if any surviving child or children shall not be physically or mentally incapacitated then until the death of the widow or widower or until the youngest child shall reach the age of 18, whichever shall come later; provided that if such child or children shall be enrolled as a full time student in any accredited educational institution, the payments shall continue until such child has attained the age of 25. In the event any surviving child or children shall be physically or mentally incapacitated, the payments shall continue for the duration of such incapacity.
The term "child" means a child whom the deceased employee left surviving, including a posthumous child, a child legally adopted, a child whom the deceased employee was legally obligated to support or a child to whom the deceased employee stood in loco parentis. The term "children" means the plural of "child".
The term "physically or mentally incapacitated child or children" means a child or children incapable of engaging in regular and substantial gainful employment.
In the event of the remarriage of a widow or widower, where the decedent did not leave surviving any child or children who, at the time of such remarriage, are entitled to compensation benefits under this Act, the surviving spouse shall be paid a lump sum equal to 2 years compensation benefits and all further rights of such widow or widower shall be extinguished.
If the employee leaves surviving any child or children under 18 years of age who at the time of death shall be entitled to compensation under this paragraph (a) of this Section, the weekly compensation payments herein provided for such child or children shall in any event continue for a period of not less than 6 years.
Any beneficiary entitled to compensation under this paragraph (a) of this Section shall receive from the special fund provided in paragraph (f) of this Section, in addition to the compensation herein provided, supplemental benefits in accordance with paragraph (g) of Section 8.
(b) If no compensation is payable under paragraph (a) of this Section and the employee leaves surviving a parent or parents who at the time of the accident were totally dependent upon the earnings of the employee then weekly payments equal to the compensation rate payable in the case where the employee leaves surviving a widow or widower, shall be paid to such parent or parents for the duration of their lives, and in the event of the death of either, for the life of the survivor.
(c) If no compensation is payable under paragraphs (a) or (b) of this Section and the employee leaves surviving any child or children who are not entitled to compensation under the foregoing paragraph (a) but who at the time of the accident were nevertheless in any manner dependent upon the earnings of the employee, or leaves surviving a parent or parents who at the time of the accident were partially dependent upon the earnings of the employee, then there shall be paid to such dependent or dependents for a period of 8 years weekly compensation payments at such proportion of the applicable rate if the employee had left surviving a widow or widower as such dependency bears to total dependency. In the event of the death of any such beneficiary the share of such beneficiary shall be divided equally among the surviving beneficiaries and in the event of the death of the last such beneficiary all the rights under this paragraph shall be extinguished.
(d) If no compensation is payable under paragraphs (a), (b) or (c) of this Section and the employee leaves surviving any grandparent, grandparents, grandchild or grandchildren or collateral heirs dependent upon the employee's earnings to the extent of 50% or more of total dependency, then there shall be paid to such dependent or dependents for a period of 5 years weekly compensation payments at such proportion of the applicable rate if the employee had left surviving a widow or widower as such dependency bears to total dependency. In the event of the death of any such beneficiary the share of such beneficiary shall be divided equally among the surviving beneficiaries and in the event of the death of the last such beneficiary all rights hereunder shall be extinguished.
(e) The compensation to be paid for accidental injury which results in death, as provided in this Section, shall be paid to the persons who form the basis for determining the amount of compensation to be paid by the employer, the respective shares to be in the proportion of their respective dependency at the time of the accident on the earnings of the deceased. The Commission or an Arbitrator thereof may, in its or his discretion, order or award the payment to the parent or grandparent of a child for the latter's support the amount of compensation which but for such order or award would have been paid to such child as its share of the compensation payable, which order or award may be modified from time to time by the Commission in its discretion with respect to the person to whom shall be paid the amount of the order or award remaining unpaid at the time of the modification.
The payments of compensation by the employer in accordance with the order or award of the Commission discharges such employer from all further obligation as to such compensation.
(f) The sum of $8,000 for burial expenses shall be paid by the employer to the widow or widower, other dependent, next of kin or to the person or persons incurring the expense of burial.
In the event the employer failed to provide necessary first aid, medical, surgical or hospital service, he shall pay the cost thereof to the person or persons entitled to compensation under paragraphs (a), (b), (c) or (d) of this Section, or to the person or persons incurring the obligation therefore, or providing the same.
On January 15 and July 15, 1981, and on January 15 and July 15 of each year thereafter the employer shall within 60 days pay a sum equal to 1/8 of 1% of all compensation payments made by him after July 1, 1980, either under this Act or the Workers' Occupational Diseases Act, whether by lump sum settlement or weekly compensation payments, but not including hospital, surgical or rehabilitation payments, made during the first 6 months and during the second 6 months respectively of the fiscal year next preceding the date of the payments, into a special fund which shall be designated the "Second Injury Fund", of which the State Treasurer is ex-officio custodian, such special fund to be held and disbursed for the purposes hereinafter stated in paragraphs (f) and (g) of Section 8, either upon the order of the Commission or of a competent court. Said special fund shall be deposited the same as are State funds and any interest accruing thereon shall be added thereto every 6 months. It is subject to audit the same as State funds and accounts and is protected by the General bond given by the State Treasurer. It is considered always appropriated for the purposes of disbursements as provided in Section 8, paragraph (f), of this Act, and shall be paid out and disbursed as therein provided and shall not at any time be appropriated or diverted to any other use or purpose.
On January 15, 1991, the employer shall further pay a sum equal to one half of 1% of all compensation payments made by him from January 1, 1990 through June 30, 1990 either under this Act or under the Workers' Occupational Diseases Act, whether by lump sum settlement or weekly compensation payments, but not including hospital, surgical or rehabilitation payments, into an additional Special Fund which shall be designated as the "Rate Adjustment Fund". On March 15, 1991, the employer shall pay into the Rate Adjustment Fund a sum equal to one half of 1% of all such compensation payments made from July 1, 1990 through December 31, 1990. Within 60 days after July 15, 1991, the employer shall pay into the Rate Adjustment Fund a sum equal to one half of 1% of all such compensation payments made from January 1, 1991 through June 30, 1991. Within 60 days after January 15 of 1992 and each subsequent year through 1996, the employer shall pay into the Rate Adjustment Fund a sum equal to one half of 1% of all such compensation payments made in the last 6 months of the preceding calendar year. Within 60 days after July 15 of 1992 and each subsequent year through 1995, the employer shall pay into the Rate Adjustment Fund a sum equal to one half of 1% of all such compensation payments made in the first 6 months of the same calendar year. Within 60 days after January 15 of 1997 and each subsequent year through 2005, the employer shall pay into the Rate Adjustment Fund a sum equal to three-fourths of 1% of all such compensation payments made in the last 6 months of the preceding calendar year. Within 60 days after July 15 of 1996 and each subsequent year through 2004, the employer shall pay into the Rate Adjustment Fund a sum equal to three-fourths of 1% of all such compensation payments made in the first 6 months of the same calendar year. Within 60 days after July 15 of 2005, the employer shall pay into the Rate Adjustment Fund a sum equal to 1% of such compensation payments made in the first 6 months of the same calendar year. Within 60 days after January 15 of 2006 and each subsequent year, the employer shall pay into the Rate Adjustment Fund a sum equal to 1.25% of such compensation payments made in the last 6 months of the preceding calendar year. Within 60 days after July 15 of 2006 and each subsequent year, the employer shall pay into the Rate Adjustment Fund a sum equal to 1.25% of such compensation payments made in the first 6 months of the same calendar year. The administrative costs of collecting assessments from employers for the Rate Adjustment Fund shall be paid from the Rate Adjustment Fund. The cost of an actuarial audit of the Fund shall be paid from the Rate Adjustment Fund. The State Treasurer is ex officio custodian of such Special Fund and the same shall be held and disbursed for the purposes hereinafter stated in paragraphs (f) and (g) of Section 8 upon the order of the Commission or of a competent court. The Rate Adjustment Fund shall be deposited the same as are State funds and any interest accruing thereon shall be added thereto every 6 months. It shall be subject to audit the same as State funds and accounts and shall be protected by the general bond given by the State Treasurer. It is considered always appropriated for the purposes of disbursements as provided in paragraphs (f) and (g) of Section 8 of this Act and shall be paid out and disbursed as therein provided and shall not at any time be appropriated or diverted to any other use or purpose. Within 5 days after the effective date of this amendatory Act of 1990, the Comptroller and the State Treasurer shall transfer $1,000,000 from the General Revenue Fund to the Rate Adjustment Fund. By February 15, 1991, the Comptroller and the State Treasurer shall transfer $1,000,000 from the Rate Adjustment Fund to the General Revenue Fund. The Comptroller and Treasurer are authorized to make transfers at the request of the Chairman up to a total of $19,000,000 from the Second Injury Fund, the General Revenue Fund, and the Workers' Compensation Benefit Trust Fund to the Rate Adjustment Fund to the extent that there is insufficient money in the Rate Adjustment Fund to pay claims and obligations. Amounts may be transferred from the General Revenue Fund only if the funds in the Second Injury Fund or the Workers' Compensation Benefit Trust Fund are insufficient to pay claims and obligations of the Rate Adjustment Fund. All amounts transferred from the Second Injury Fund, the General Revenue Fund, and the Workers' Compensation Benefit Trust Fund shall be repaid from the Rate Adjustment Fund within 270 days of a transfer, together with interest at the rate earned by moneys on deposit in the Fund or Funds from which the moneys were transferred.
Upon a finding by the Commission, after reasonable notice and hearing, that any employer has willfully and knowingly failed to pay the proper amounts into the Second Injury Fund or the Rate Adjustment Fund required by this Section or if such payments are not made within the time periods prescribed by this Section, the employer shall, in addition to such payments, pay a penalty of 20% of the amount required to be paid or $2,500, whichever is greater, for each year or part thereof of such failure to pay. This penalty shall only apply to obligations of an employer to the Second Injury Fund or the Rate Adjustment Fund accruing after the effective date of this amendatory Act of 1989. All or part of such a penalty may be waived by the Commission for good cause shown.
Any obligations of an employer to the Second Injury Fund and Rate Adjustment Fund accruing prior to the effective date of this amendatory Act of 1989 shall be paid in full by such employer within 5 years of the effective date of this amendatory Act of 1989, with at least one-fifth of such obligation to be paid during each year following the effective date of this amendatory Act of 1989. If the Commission finds, following reasonable notice and hearing, that an employer has failed to make timely payment of any obligation accruing under the preceding sentence, the employer shall, in addition to all other payments required by this Section, be liable for a penalty equal to 20% of the overdue obligation or $2,500, whichever is greater, for each year or part thereof that obligation is overdue. All or part of such a penalty may be waived by the Commission for good cause shown.
The Chairman of the Illinois Workers' Compensation Commission shall, annually, furnish to the Director of the Department of Insurance a list of the amounts paid into the Second Injury Fund and the Rate Adjustment Fund by each insurance company on behalf of their insured employers. The Director shall verify to the Chairman that the amounts paid by each insurance company are accurate as best as the Director can determine from the records available to the Director. The Chairman shall verify that the amounts paid by each self-insurer are accurate as best as the Chairman can determine from records available to the Chairman. The Chairman may require each self-insurer to provide information concerning the total compensation payments made upon which contributions to the Second Injury Fund and the Rate Adjustment Fund are predicated and any additional information establishing that such payments have been made into these funds. Any deficiencies in payments noted by the Director or Chairman shall be subject to the penalty provisions of this Act.
The State Treasurer, or his duly authorized representative, shall be named as a party to all proceedings in all cases involving claim for the loss of, or the permanent and complete loss of the use of one eye, one foot, one leg, one arm or one hand.
The State Treasurer or his duly authorized agent shall have the same rights as any other party to the proceeding, including the right to petition for review of any award. The reasonable expenses of litigation, such as medical examinations, testimony, and transcript of evidence, incurred by the State Treasurer or his duly authorized representative, shall be borne by the Second Injury Fund.
If the award is not paid within 30 days after the date the award has become final, the Commission shall proceed to take judgment thereon in its own name as is provided for other awards by paragraph (g) of Section 19 of this Act and take the necessary steps to collect the award.
Any person, corporation or organization who has paid or become liable for the payment of burial expenses of the deceased employee may in his or its own name institute proceedings before the Commission for the collection thereof.
For the purpose of administration, receipts and disbursements, the Special Fund provided for in paragraph (f) of this Section shall be administered jointly with the Special Fund provided for in Section 7, paragraph (f) of the Workers' Occupational Diseases Act.
(g) All compensation, except for burial expenses provided in this Section to be paid in case accident results in death, shall be paid in installments equal to the percentage of the average earnings as provided for in Section 8, paragraph (b) of this Act, at the same intervals at which the wages or earnings of the employees were paid. If this is not feasible, then the installments shall be paid weekly. Such compensation may be paid in a lump sum upon petition as provided in Section 9 of this Act. However, in addition to the benefits provided by Section 9 of this Act where compensation for death is payable to the deceased's widow, widower or to the deceased's widow, widower and one or more children, and where a partial lump sum is applied for by such beneficiary or beneficiaries within 18 months after the deceased's death, the Commission may, in its discretion, grant a partial lump sum of not to exceed 100 weeks of the compensation capitalized at their present value upon the basis of interest calculated at 3% per annum with annual rests, upon a showing that such partial lump sum is for the best interest of such beneficiary or beneficiaries.
(h) In case the injured employee is under 16 years of age at the time of the accident and is illegally employed, the amount of compensation payable under paragraphs (a), (b), (c), (d) and (f) of this Section shall be increased 50%.
Nothing herein contained repeals or amends the provisions of the Child Labor Law relating to the employment of minors under the age of 16 years.
However, where an employer has on file an employment certificate issued pursuant to the Child Labor Law or work permit issued pursuant to the Federal Fair Labor Standards Act, as amended, or a birth certificate properly and duly issued, such certificate, permit or birth certificate is conclusive evidence as to the age of the injured minor employee for the purposes of this Section only.
(i) Whenever the dependents of a deceased employee are aliens not residing in the United States, Mexico or Canada, the amount of compensation payable is limited to the beneficiaries described in paragraphs (a), (b) and (c) of this Section and is 50% of the compensation provided in paragraphs (a), (b) and (c) of this Section, except as otherwise provided by treaty.
In a case where any of the persons who would be entitled to compensation is living at any place outside of the United States, then payment shall be made to the personal representative of the deceased employee. The distribution by such personal representative to the persons entitled shall be made to such persons and in such manner as the Commission orders.
(Source: P.A. 93-721, eff. 1-1-05; 94-277, eff. 7-20-05; 94-695, eff. 11-16-05.)

(820 ILCS 305/8) (from Ch. 48, par. 138.8)
Sec. 8. The amount of compensation which shall be paid to the employee for an accidental injury not resulting in death is:
(a) The employer shall provide and pay the negotiated rate, if applicable, or the lesser of the health care provider's actual charges or according to a fee schedule, subject to Section 8.2, in effect at the time the service was rendered for all the necessary first aid, medical and surgical services, and all necessary medical, surgical and hospital services thereafter incurred, limited, however, to that which is reasonably required to cure or relieve from the effects of the accidental injury, even if a health care provider sells, transfers, or otherwise assigns an account receivable for procedures, treatments, or services covered under this Act. If the employer does not dispute payment of first aid, medical, surgical, and hospital services, the employer shall make such payment to the provider on behalf of the employee. The employer shall also pay for treatment, instruction and training necessary for the physical, mental and vocational rehabilitation of the employee, including all maintenance costs and expenses incidental thereto. If as a result of the injury the employee is unable to be self-sufficient the employer shall further pay for such maintenance or institutional care as shall be required.
The employee may at any time elect to secure his own physician, surgeon and hospital services at the employer's expense, or,
Upon agreement between the employer and the employees, or the employees' exclusive representative, and subject to the approval of the Illinois Workers' Compensation Commission, the employer shall maintain a list of physicians, to be known as a Panel of Physicians, who are accessible to the employees. The employer shall post this list in a place or places easily accessible to his employees. The employee shall have the right to make an alternative choice of physician from such Panel if he is not satisfied with the physician first selected. If, due to the nature of the injury or its occurrence away from the employer's place of business, the employee is unable to make a selection from the Panel, the selection process from the Panel shall not apply. The physician selected from the Panel may arrange for any consultation, referral or other specialized medical services outside the Panel at the employer's expense. Provided that, in the event the Commission shall find that a doctor selected by the employee is rendering improper or inadequate care, the Commission may order the employee to select another doctor certified or qualified in the medical field for which treatment is required. If the employee refuses to make such change the Commission may relieve the employer of his obligation to pay the doctor's charges from the date of refusal to the date of compliance.
Any vocational rehabilitation counselors who provide service under this Act shall have appropriate certifications which designate the counselor as qualified to render opinions relating to vocational rehabilitation. Vocational rehabilitation may include, but is not limited to, counseling for job searches, supervising a job search program, and vocational retraining including education at an accredited learning institution. The employee or employer may petition to the Commission to decide disputes relating to vocational rehabilitation and the Commission shall resolve any such dispute, including payment of the vocational rehabilitation program by the employer.
The maintenance benefit shall not be less than the temporary total disability rate determined for the employee. In addition, maintenance shall include costs and expenses incidental to the vocational rehabilitation program.
When the employee is working light duty on a part-time basis or full-time basis and earns less than he or she would be earning if employed in the full capacity of the job or jobs, then the employee shall be entitled to temporary partial disability benefits. Temporary partial disability benefits shall be equal to two-thirds of the difference between the average amount that the employee would be able to earn in the full performance of his or her duties in the occupation in which he or she was engaged at the time of accident and the gross amount which he or she is earning in the modified job provided to the employee by the employer or in any other job that the employee is working.
Every hospital, physician, surgeon or other person rendering treatment or services in accordance with the provisions of this Section shall upon written request furnish full and complete reports thereof to, and permit their records to be copied by, the employer, the employee or his dependents, as the case may be, or any other party to any proceeding for compensation before the Commission, or their attorneys.
Notwithstanding the foregoing, the employer's liability to pay for such medical services selected by the employee shall be limited to:
(1) all first aid and emergency treatment; plus
(2) all medical, surgical and hospital services

provided by the physician, surgeon or hospital initially chosen by the employee or by any other physician, consultant, expert, institution or other provider of services recommended by said initial service provider or any subsequent provider of medical services in the chain of referrals from said initial service provider; plus

(3) all medical, surgical and hospital services

provided by any second physician, surgeon or hospital subsequently chosen by the employee or by any other physician, consultant, expert, institution or other provider of services recommended by said second service provider or any subsequent provider of medical services in the chain of referrals from said second service provider. Thereafter the employer shall select and pay for all necessary medical, surgical and hospital treatment and the employee may not select a provider of medical services at the employer's expense unless the employer agrees to such selection. At any time the employee may obtain any medical treatment he desires at his own expense. This paragraph shall not affect the duty to pay for rehabilitation referred to above.

(4) The following shall apply for injuries occurring

on or after June 28, 2011 (the effective date of Public Act 97-18) and only when an employer has an approved preferred provider program pursuant to Section 8.1a on the date the employee sustained his or her accidental injuries:

(A) The employer shall, in writing, on a form

promulgated by the Commission, inform the employee of the preferred provider program;

(B) Subsequent to the report of an injury by an

employee, the employee may choose in writing at any time to decline the preferred provider program, in which case that would constitute one of the two choices of medical providers to which the employee is entitled under subsection (a)(2) or (a)(3); and

(C) Prior to the report of an injury by an

employee, when an employee chooses non-emergency treatment from a provider not within the preferred provider program, that would constitute the employee's one choice of medical providers to which the employee is entitled under subsection (a)(2) or (a)(3).

When an employer and employee so agree in writing, nothing in this Act prevents an employee whose injury or disability has been established under this Act, from relying in good faith, on treatment by prayer or spiritual means alone, in accordance with the tenets and practice of a recognized church or religious denomination, by a duly accredited practitioner thereof, and having nursing services appropriate therewith, without suffering loss or diminution of the compensation benefits under this Act. However, the employee shall submit to all physical examinations required by this Act. The cost of such treatment and nursing care shall be paid by the employee unless the employer agrees to make such payment.
Where the accidental injury results in the amputation of an arm, hand, leg or foot, or the enucleation of an eye, or the loss of any of the natural teeth, the employer shall furnish an artificial of any such members lost or damaged in accidental injury arising out of and in the course of employment, and shall also furnish the necessary braces in all proper and necessary cases. In cases of the loss of a member or members by amputation, the employer shall, whenever necessary, maintain in good repair, refit or replace the artificial limbs during the lifetime of the employee. Where the accidental injury accompanied by physical injury results in damage to a denture, eye glasses or contact eye lenses, or where the accidental injury results in damage to an artificial member, the employer shall replace or repair such denture, glasses, lenses, or artificial member.
The furnishing by the employer of any such services or appliances is not an admission of liability on the part of the employer to pay compensation.
The furnishing of any such services or appliances or the servicing thereof by the employer is not the payment of compensation.
(b) If the period of temporary total incapacity for work lasts more than 3 working days, weekly compensation as hereinafter provided shall be paid beginning on the 4th day of such temporary total incapacity and continuing as long as the total temporary incapacity lasts. In cases where the temporary total incapacity for work continues for a period of 14 days or more from the day of the accident compensation shall commence on the day after the accident.
1. The compensation rate for temporary total

incapacity under this paragraph (b) of this Section shall be equal to 66 2/3% of the employee's average weekly wage computed in accordance with Section 10, provided that it shall be not less than 66 2/3% of the sum of the Federal minimum wage under the Fair Labor Standards Act, or the Illinois minimum wage under the Minimum Wage Law, whichever is more, multiplied by 40 hours. This percentage rate shall be increased by 10% for each spouse and child, not to exceed 100% of the total minimum wage calculation, nor exceed the employee's average weekly wage computed in accordance with the provisions of Section 10, whichever is less.

2. The compensation rate in all cases other than for

temporary total disability under this paragraph (b), and other than for serious and permanent disfigurement under paragraph (c) and other than for permanent partial disability under subparagraph (2) of paragraph (d) or under paragraph (e), of this Section shall be equal to 66 2/3% of the employee's average weekly wage computed in accordance with the provisions of Section 10, provided that it shall be not less than 66 2/3% of the sum of the Federal minimum wage under the Fair Labor Standards Act, or the Illinois minimum wage under the Minimum Wage Law, whichever is more, multiplied by 40 hours. This percentage rate shall be increased by 10% for each spouse and child, not to exceed 100% of the total minimum wage calculation, nor exceed the employee's average weekly wage computed in accordance with the provisions of Section 10, whichever is less.

2.1. The compensation rate in all cases of serious

and permanent disfigurement under paragraph (c) and of permanent partial disability under subparagraph (2) of paragraph (d) or under paragraph (e) of this Section shall be equal to 60% of the employee's average weekly wage computed in accordance with the provisions of Section 10, provided that it shall be not less than 66 2/3% of the sum of the Federal minimum wage under the Fair Labor Standards Act, or the Illinois minimum wage under the Minimum Wage Law, whichever is more, multiplied by 40 hours. This percentage rate shall be increased by 10% for each spouse and child, not to exceed 100% of the total minimum wage calculation, nor exceed the employee's average weekly wage computed in accordance with the provisions of Section 10, whichever is less.

3. As used in this Section the term "child" means a

child of the employee including any child legally adopted before the accident or whom at the time of the accident the employee was under legal obligation to support or to whom the employee stood in loco parentis, and who at the time of the accident was under 18 years of age and not emancipated. The term "children" means the plural of "child".

4. All weekly compensation rates provided under

subparagraphs 1, 2 and 2.1 of this paragraph (b) of this Section shall be subject to the following limitations:

The maximum weekly compensation rate from July 1,

1975, except as hereinafter provided, shall be 100% of the State's average weekly wage in covered industries under the Unemployment Insurance Act, that being the wage that most closely approximates the State's average weekly wage.

The maximum weekly compensation rate, for the period

July 1, 1984, through June 30, 1987, except as hereinafter provided, shall be $293.61. Effective July 1, 1987 and on July 1 of each year thereafter the maximum weekly compensation rate, except as hereinafter provided, shall be determined as follows: if during the preceding 12 month period there shall have been an increase in the State's average weekly wage in covered industries under the Unemployment Insurance Act, the weekly compensation rate shall be proportionately increased by the same percentage as the percentage of increase in the State's average weekly wage in covered industries under the Unemployment Insurance Act during such period.

The maximum weekly compensation rate, for the period

January 1, 1981 through December 31, 1983, except as hereinafter provided, shall be 100% of the State's average weekly wage in covered industries under the Unemployment Insurance Act in effect on January 1, 1981. Effective January 1, 1984 and on January 1, of each year thereafter the maximum weekly compensation rate, except as hereinafter provided, shall be determined as follows: if during the preceding 12 month period there shall have been an increase in the State's average weekly wage in covered industries under the Unemployment Insurance Act, the weekly compensation rate shall be proportionately increased by the same percentage as the percentage of increase in the State's average weekly wage in covered industries under the Unemployment Insurance Act during such period.

From July 1, 1977 and thereafter such maximum weekly

compensation rate in death cases under Section 7, and permanent total disability cases under paragraph (f) or subparagraph 18 of paragraph (3) of this Section and for temporary total disability under paragraph (b) of this Section and for amputation of a member or enucleation of an eye under paragraph (e) of this Section shall be increased to 133-1/3% of the State's average weekly wage in covered industries under the Unemployment Insurance Act.

For injuries occurring on or after February 1, 2006,

the maximum weekly benefit under paragraph (d)1 of this Section shall be 100% of the State's average weekly wage in covered industries under the Unemployment Insurance Act.

4.1. Any provision herein to the contrary

notwithstanding, the weekly compensation rate for compensation payments under subparagraph 18 of paragraph (e) of this Section and under paragraph (f) of this Section and under paragraph (a) of Section 7 and for amputation of a member or enucleation of an eye under paragraph (e) of this Section, shall in no event be less than 50% of the State's average weekly wage in covered industries under the Unemployment Insurance Act.

4.2. Any provision to the contrary notwithstanding,

the total compensation payable under Section 7 shall not exceed the greater of $500,000 or 25 years.

5. For the purpose of this Section this State's

average weekly wage in covered industries under the Unemployment Insurance Act on July 1, 1975 is hereby fixed at $228.16 per week and the computation of compensation rates shall be based on the aforesaid average weekly wage until modified as hereinafter provided.

6. The Department of Employment Security of the State

shall on or before the first day of December, 1977, and on or before the first day of June, 1978, and on the first day of each December and June of each year thereafter, publish the State's average weekly wage in covered industries under the Unemployment Insurance Act and the Illinois Workers' Compensation Commission shall on the 15th day of January, 1978 and on the 15th day of July, 1978 and on the 15th day of each January and July of each year thereafter, post and publish the State's average weekly wage in covered industries under the Unemployment Insurance Act as last determined and published by the Department of Employment Security. The amount when so posted and published shall be conclusive and shall be applicable as the basis of computation of compensation rates until the next posting and publication as aforesaid.

7. The payment of compensation by an employer or his

insurance carrier to an injured employee shall not constitute an admission of the employer's liability to pay compensation.

(c) For any serious and permanent disfigurement to the hand, head, face, neck, arm, leg below the knee or the chest above the axillary line, the employee is entitled to compensation for such disfigurement, the amount determined by agreement at any time or by arbitration under this Act, at a hearing not less than 6 months after the date of the accidental injury, which amount shall not exceed 150 weeks (if the accidental injury occurs on or after the effective date of this amendatory Act of the 94th General Assembly but before February 1, 2006) or 162 weeks (if the accidental injury occurs on or after February 1, 2006) at the applicable rate provided in subparagraph 2.1 of paragraph (b) of this Section.
No compensation is payable under this paragraph where compensation is payable under paragraphs (d), (e) or (f) of this Section.
A duly appointed member of a fire department in a city, the population of which exceeds 500,000 according to the last federal or State census, is eligible for compensation under this paragraph only where such serious and permanent disfigurement results from burns.
(d) 1. If, after the accidental injury has been sustained, the employee as a result thereof becomes partially incapacitated from pursuing his usual and customary line of employment, he shall, except in cases compensated under the specific schedule set forth in paragraph (e) of this Section, receive compensation for the duration of his disability, subject to the limitations as to maximum amounts fixed in paragraph (b) of this Section, equal to 66-2/3% of the difference between the average amount which he would be able to earn in the full performance of his duties in the occupation in which he was engaged at the time of the accident and the average amount which he is earning or is able to earn in some suitable employment or business after the accident. For accidental injuries that occur on or after September 1, 2011, an award for wage differential under this subsection shall be effective only until the employee reaches the age of 67 or 5 years from the date the award becomes final, whichever is later.
2. If, as a result of the accident, the employee sustains serious and permanent injuries not covered by paragraphs (c) and (e) of this Section or having sustained injuries covered by the aforesaid paragraphs (c) and (e), he shall have sustained in addition thereto other injuries which injuries do not incapacitate him from pursuing the duties of his employment but which would disable him from pursuing other suitable occupations, or which have otherwise resulted in physical impairment; or if such injuries partially incapacitate him from pursuing the duties of his usual and customary line of employment but do not result in an impairment of earning capacity, or having resulted in an impairment of earning capacity, the employee elects to waive his right to recover under the foregoing subparagraph 1 of paragraph (d) of this Section then in any of the foregoing events, he shall receive in addition to compensation for temporary total disability under paragraph (b) of this Section, compensation at the rate provided in subparagraph 2.1 of paragraph (b) of this Section for that percentage of 500 weeks that the partial disability resulting from the injuries covered by this paragraph bears to total disability. If the employee shall have sustained a fracture of one or more vertebra or fracture of the skull, the amount of compensation allowed under this Section shall be not less than 6 weeks for a fractured skull and 6 weeks for each fractured vertebra, and in the event the employee shall have sustained a fracture of any of the following facial bones: nasal, lachrymal, vomer, zygoma, maxilla, palatine or mandible, the amount of compensation allowed under this Section shall be not less than 2 weeks for each such fractured bone, and for a fracture of each transverse process not less than 3 weeks. In the event such injuries shall result in the loss of a kidney, spleen or lung, the amount of compensation allowed under this Section shall be not less than 10 weeks for each such organ. Compensation awarded under this subparagraph 2 shall not take into consideration injuries covered under paragraphs (c) and (e) of this Section and the compensation provided in this paragraph shall not affect the employee's right to compensation payable under paragraphs (b), (c) and (e) of this Section for the disabilities therein covered.
(e) For accidental injuries in the following schedule, the employee shall receive compensation for the period of temporary total incapacity for work resulting from such accidental injury, under subparagraph 1 of paragraph (b) of this Section, and shall receive in addition thereto compensation for a further period for the specific loss herein mentioned, but shall not receive any compensation under any other provisions of this Act. The following listed amounts apply to either the loss of or the permanent and complete loss of use of the member specified, such compensation for the length of time as follows:
1. Thumb-
70 weeks if the accidental injury occurs on or

after the effective date of this amendatory Act of the 94th General Assembly but before February 1, 2006.

76 weeks if the accidental injury occurs on or

after February 1, 2006.

2. First, or index finger-
40 weeks if the accidental injury occurs on or

after the effective date of this amendatory Act of the 94th General Assembly but before February 1, 2006.

43 weeks if the accidental injury occurs on or

after February 1, 2006.

3. Second, or middle finger-
35 weeks if the accidental injury occurs on or

after the effective date of this amendatory Act of the 94th General Assembly but before February 1, 2006.

38 weeks if the accidental injury occurs on or

after February 1, 2006.

4. Third, or ring finger-
25 weeks if the accidental injury occurs on or

after the effective date of this amendatory Act of the 94th General Assembly but before February 1, 2006.

27 weeks if the accidental injury occurs on or

after February 1, 2006.

5. Fourth, or little finger-
20 weeks if the accidental injury occurs on or

after the effective date of this amendatory Act of the 94th General Assembly but before February 1, 2006.

22 weeks if the accidental injury occurs on or

after February 1, 2006.

6. Great toe-
35 weeks if the accidental injury occurs on or

after the effective date of this amendatory Act of the 94th General Assembly but before February 1, 2006.

38 weeks if the accidental injury occurs on or

after February 1, 2006.

7. Each toe other than great toe-
12 weeks if the accidental injury occurs on or

after the effective date of this amendatory Act of the 94th General Assembly but before February 1, 2006.

13 weeks if the accidental injury occurs on or

after February 1, 2006.

8. The loss of the first or distal phalanx of the

thumb or of any finger or toe shall be considered to be equal to the loss of one-half of such thumb, finger or toe and the compensation payable shall be one-half of the amount above specified. The loss of more than one phalanx shall be considered as the loss of the entire thumb, finger or toe. In no case shall the amount received for more than one finger exceed the amount provided in this schedule for the loss of a hand.

9. Hand-
190 weeks if the accidental injury occurs on or

after the effective date of this amendatory Act of the 94th General Assembly but before February 1, 2006.

205 weeks if the accidental injury occurs on or

after February 1, 2006.

190 weeks if the accidental injury occurs on or

after June 28, 2011 (the effective date of Public Act 97-18) and if the accidental injury involves carpal tunnel syndrome due to repetitive or cumulative trauma, in which case the permanent partial disability shall not exceed 15% loss of use of the hand, except for cause shown by clear and convincing evidence and in which case the award shall not exceed 30% loss of use of the hand.

The loss of 2 or more digits, or one or more

phalanges of 2 or more digits, of a hand may be compensated on the basis of partial loss of use of a hand, provided, further, that the loss of 4 digits, or the loss of use of 4 digits, in the same hand shall constitute the complete loss of a hand.

10. Arm-
235 weeks if the accidental injury occurs on or

after the effective date of this amendatory Act of the 94th General Assembly but before February 1, 2006.

253 weeks if the accidental injury occurs on or

after February 1, 2006.

Where an accidental injury results in the amputation

of an arm below the elbow, such injury shall be compensated as a loss of an arm. Where an accidental injury results in the amputation of an arm above the elbow, compensation for an additional 15 weeks (if the accidental injury occurs on or after the effective date of this amendatory Act of the 94th General Assembly but before February 1, 2006) or an additional 17 weeks (if the accidental injury occurs on or after February 1, 2006) shall be paid, except where the accidental injury results in the amputation of an arm at the shoulder joint, or so close to shoulder joint that an artificial arm cannot be used, or results in the disarticulation of an arm at the shoulder joint, in which case compensation for an additional 65 weeks (if the accidental injury occurs on or after the effective date of this amendatory Act of the 94th General Assembly but before February 1, 2006) or an additional 70 weeks (if the accidental injury occurs on or after February 1, 2006) shall be paid.

11. Foot-
155 weeks if the accidental injury occurs on or

after the effective date of this amendatory Act of the 94th General Assembly but before February 1, 2006.

167 weeks if the accidental injury occurs on or

after February 1, 2006.

12. Leg-
200 weeks if the accidental injury occurs on or

after the effective date of this amendatory Act of the 94th General Assembly but before February 1, 2006.

215 weeks if the accidental injury occurs on or

after February 1, 2006.

Where an accidental injury results in the amputation

of a leg below the knee, such injury shall be compensated as loss of a leg. Where an accidental injury results in the amputation of a leg above the knee, compensation for an additional 25 weeks (if the accidental injury occurs on or after the effective date of this amendatory Act of the 94th General Assembly but before February 1, 2006) or an additional 27 weeks (if the accidental injury occurs on or after February 1, 2006) shall be paid, except where the accidental injury results in the amputation of a leg at the hip joint, or so close to the hip joint that an artificial leg cannot be used, or results in the disarticulation of a leg at the hip joint, in which case compensation for an additional 75 weeks (if the accidental injury occurs on or after the effective date of this amendatory Act of the 94th General Assembly but before February 1, 2006) or an additional 81 weeks (if the accidental injury occurs on or after February 1, 2006) shall be paid.

13. Eye-
150 weeks if the accidental injury occurs on or

after the effective date of this amendatory Act of the 94th General Assembly but before February 1, 2006.

162 weeks if the accidental injury occurs on or

after February 1, 2006.

Where an accidental injury results in the enucleation

of an eye, compensation for an additional 10 weeks (if the accidental injury occurs on or after the effective date of this amendatory Act of the 94th General Assembly but before February 1, 2006) or an additional 11 weeks (if the accidental injury occurs on or after February 1, 2006) shall be paid.

14. Loss of hearing of one ear-
50 weeks if the accidental injury occurs on or

after the effective date of this amendatory Act of the 94th General Assembly but before February 1, 2006.

54 weeks if the accidental injury occurs on or

after February 1, 2006.

Total and permanent loss of hearing of both ears-
200 weeks if the accidental injury occurs on or

after the effective date of this amendatory Act of the 94th General Assembly but before February 1, 2006.

215 weeks if the accidental injury occurs on or

after February 1, 2006.

15. Testicle-
50 weeks if the accidental injury occurs on or

after the effective date of this amendatory Act of the 94th General Assembly but before February 1, 2006.

54 weeks if the accidental injury occurs on or

after February 1, 2006.

Both testicles-
150 weeks if the accidental injury occurs on or

after the effective date of this amendatory Act of the 94th General Assembly but before February 1, 2006.

162 weeks if the accidental injury occurs on or

after February 1, 2006.

16. For the permanent partial loss of use of a member

or sight of an eye, or hearing of an ear, compensation during that proportion of the number of weeks in the foregoing schedule provided for the loss of such member or sight of an eye, or hearing of an ear, which the partial loss of use thereof bears to the total loss of use of such member, or sight of eye, or hearing of an ear.

(a) Loss of hearing for compensation purposes

shall be confined to the frequencies of 1,000, 2,000 and 3,000 cycles per second. Loss of hearing ability for frequency tones above 3,000 cycles per second are not to be considered as constituting disability for hearing.

(b) The percent of hearing loss, for purposes of

the determination of compensation claims for occupational deafness, shall be calculated as the average in decibels for the thresholds of hearing for the frequencies of 1,000, 2,000 and 3,000 cycles per second. Pure tone air conduction audiometric instruments, approved by nationally recognized authorities in this field, shall be used for measuring hearing loss. If the losses of hearing average 30 decibels or less in the 3 frequencies, such losses of hearing shall not then constitute any compensable hearing disability. If the losses of hearing average 85 decibels or more in the 3 frequencies, then the same shall constitute and be total or 100% compensable hearing loss.

(c) In measuring hearing impairment, the lowest

measured losses in each of the 3 frequencies shall be added together and divided by 3 to determine the average decibel loss. For every decibel of loss exceeding 30 decibels an allowance of 1.82% shall be made up to the maximum of 100% which is reached at 85 decibels.

(d) If a hearing loss is established to have

existed on July 1, 1975 by audiometric testing the employer shall not be liable for the previous loss so established nor shall he be liable for any loss for which compensation has been paid or awarded.

(e) No consideration shall be given to the

question of whether or not the ability of an employee to understand speech is improved by the use of a hearing aid.

(f) No claim for loss of hearing due to

industrial noise shall be brought against an employer or allowed unless the employee has been exposed for a period of time sufficient to cause permanent impairment to noise levels in excess of the following:

Sound Level DBA

Slow Response

Hours Per Day

90

8

92

6

95

4

97

3

100

2

102

1-1/2

105

1

110

1/2

115

1/4

This subparagraph (f) shall not be applied in cases

of hearing loss resulting from trauma or explosion.

17. In computing the compensation to be paid to any

employee who, before the accident for which he claims compensation, had before that time sustained an injury resulting in the loss by amputation or partial loss by amputation of any member, including hand, arm, thumb or fingers, leg, foot or any toes, such loss or partial loss of any such member shall be deducted from any award made for the subsequent injury. For the permanent loss of use or the permanent partial loss of use of any such member or the partial loss of sight of an eye, for which compensation has been paid, then such loss shall be taken into consideration and deducted from any award for the subsequent injury.

18. The specific case of loss of both hands, both

arms, or both feet, or both legs, or both eyes, or of any two thereof, or the permanent and complete loss of the use thereof, constitutes total and permanent disability, to be compensated according to the compensation fixed by paragraph (f) of this Section. These specific cases of total and permanent disability do not exclude other cases.

Any employee who has previously suffered the loss or

permanent and complete loss of the use of any of such members, and in a subsequent independent accident loses another or suffers the permanent and complete loss of the use of any one of such members the employer for whom the injured employee is working at the time of the last independent accident is liable to pay compensation only for the loss or permanent and complete loss of the use of the member occasioned by the last independent accident.

19. In a case of specific loss and the subsequent

death of such injured employee from other causes than such injury leaving a widow, widower, or dependents surviving before payment or payment in full for such injury, then the amount due for such injury is payable to the widow or widower and, if there be no widow or widower, then to such dependents, in the proportion which such dependency bears to total dependency.

Beginning July 1, 1980, and every 6 months thereafter, the Commission shall examine the Second Injury Fund and when, after deducting all advances or loans made to such Fund, the amount therein is $500,000 then the amount required to be paid by employers pursuant to paragraph (f) of Section 7 shall be reduced by one-half. When the Second Injury Fund reaches the sum of $600,000 then the payments shall cease entirely. However, when the Second Injury Fund has been reduced to $400,000, payment of one-half of the amounts required by paragraph (f) of Section 7 shall be resumed, in the manner herein provided, and when the Second Injury Fund has been reduced to $300,000, payment of the full amounts required by paragraph (f) of Section 7 shall be resumed, in the manner herein provided. The Commission shall make the changes in payment effective by general order, and the changes in payment become immediately effective for all cases coming before the Commission thereafter either by settlement agreement or final order, irrespective of the date of the accidental injury.
On August 1, 1996 and on February 1 and August 1 of each subsequent year, the Commission shall examine the special fund designated as the "Rate Adjustment Fund" and when, after deducting all advances or loans made to said fund, the amount therein is $4,000,000, the amount required to be paid by employers pursuant to paragraph (f) of Section 7 shall be reduced by one-half. When the Rate Adjustment Fund reaches the sum of $5,000,000 the payment therein shall cease entirely. However, when said Rate Adjustment Fund has been reduced to $3,000,000 the amounts required by paragraph (f) of Section 7 shall be resumed in the manner herein provided.
(f) In case of complete disability, which renders the employee wholly and permanently incapable of work, or in the specific case of total and permanent disability as provided in subparagraph 18 of paragraph (e) of this Section, compensation shall be payable at the rate provided in subparagraph 2 of paragraph (b) of this Section for life.
An employee entitled to benefits under paragraph (f) of this Section shall also be entitled to receive from the Rate Adjustment Fund provided in paragraph (f) of Section 7 of the supplementary benefits provided in paragraph (g) of this Section 8.
If any employee who receives an award under this paragraph afterwards returns to work or is able to do so, and earns or is able to earn as much as before the accident, payments under such award shall cease. If such employee returns to work, or is able to do so, and earns or is able to earn part but not as much as before the accident, such award shall be modified so as to conform to an award under paragraph (d) of this Section. If such award is terminated or reduced under the provisions of this paragraph, such employees have the right at any time within 30 months after the date of such termination or reduction to file petition with the Commission for the purpose of determining whether any disability exists as a result of the original accidental injury and the extent thereof.
Disability as enumerated in subdivision 18, paragraph (e) of this Section is considered complete disability.
If an employee who had previously incurred loss or the permanent and complete loss of use of one member, through the loss or the permanent and complete loss of the use of one hand, one arm, one foot, one leg, or one eye, incurs permanent and complete disability through the loss or the permanent and complete loss of the use of another member, he shall receive, in addition to the compensation payable by the employer and after such payments have ceased, an amount from the Second Injury Fund provided for in paragraph (f) of Section 7, which, together with the compensation payable from the employer in whose employ he was when the last accidental injury was incurred, will equal the amount payable for permanent and complete disability as provided in this paragraph of this Section.
The custodian of the Second Injury Fund provided for in paragraph (f) of Section 7 shall be joined with the employer as a party respondent in the application for adjustment of claim. The application for adjustment of claim shall state briefly and in general terms the approximate time and place and manner of the loss of the first member.
In its award the Commission or the Arbitrator shall specifically find the amount the injured employee shall be weekly paid, the number of weeks compensation which shall be paid by the employer, the date upon which payments begin out of the Second Injury Fund provided for in paragraph (f) of Section 7 of this Act, the length of time the weekly payments continue, the date upon which the pension payments commence and the monthly amount of the payments. The Commission shall 30 days after the date upon which payments out of the Second Injury Fund have begun as provided in the award, and every month thereafter, prepare and submit to the State Comptroller a voucher for payment for all compensation accrued to that date at the rate fixed by the Commission. The State Comptroller shall draw a warrant to the injured employee along with a receipt to be executed by the injured employee and returned to the Commission. The endorsed warrant and receipt is a full and complete acquittance to the Commission for the payment out of the Second Injury Fund. No other appropriation or warrant is necessary for payment out of the Second Injury Fund. The Second Injury Fund is appropriated for the purpose of making payments according to the terms of the awards.
As of July 1, 1980 to July 1, 1982, all claims against and obligations of the Second Injury Fund shall become claims against and obligations of the Rate Adjustment Fund to the extent there is insufficient money in the Second Injury Fund to pay such claims and obligations. In that case, all references to "Second Injury Fund" in this Section shall also include the Rate Adjustment Fund.
(g) Every award for permanent total disability entered by the Commission on and after July 1, 1965 under which compensation payments shall become due and payable after the effective date of this amendatory Act, and every award for death benefits or permanent total disability entered by the Commission on and after the effective date of this amendatory Act shall be subject to annual adjustments as to the amount of the compensation rate therein provided. Such adjustments shall first be made on July 15, 1977, and all awards made and entered prior to July 1, 1975 and on July 15 of each year thereafter. In all other cases such adjustment shall be made on July 15 of the second year next following the date of the entry of the award and shall further be made on July 15 annually thereafter. If during the intervening period from the date of the entry of the award, or the last periodic adjustment, there shall have been an increase in the State's average weekly wage in covered industries under the Unemployment Insurance Act, the weekly compensation rate shall be proportionately increased by the same percentage as the percentage of increase in the State's average weekly wage in covered industries under the Unemployment Insurance Act. The increase in the compensation rate under this paragraph shall in no event bring the total compensation rate to an amount greater than the prevailing maximum rate at the time that the annual adjustment is made. Such increase shall be paid in the same manner as herein provided for payments under the Second Injury Fund to the injured employee, or his dependents, as the case may be, out of the Rate Adjustment Fund provided in paragraph (f) of Section 7 of this Act. Payments shall be made at the same intervals as provided in the award or, at the option of the Commission, may be made in quarterly payment on the 15th day of January, April, July and October of each year. In the event of a decrease in such average weekly wage there shall be no change in the then existing compensation rate. The within paragraph shall not apply to cases where there is disputed liability and in which a compromise lump sum settlement between the employer and the injured employee, or his dependents, as the case may be, has been duly approved by the Illinois Workers' Compensation Commission.
Provided, that in cases of awards entered by the Commission for injuries occurring before July 1, 1975, the increases in the compensation rate adjusted under the foregoing provision of this paragraph (g) shall be limited to increases in the State's average weekly wage in covered industries under the Unemployment Insurance Act occurring after July 1, 1975.
For every accident occurring on or after July 20, 2005 but before the effective date of this amendatory Act of the 94th General Assembly (Senate Bill 1283 of the 94th General Assembly), the annual adjustments to the compensation rate in awards for death benefits or permanent total disability, as provided in this Act, shall be paid by the employer. The adjustment shall be made by the employer on July 15 of the second year next following the date of the entry of the award and shall further be made on July 15 annually thereafter. If during the intervening period from the date of the entry of the award, or the last periodic adjustment, there shall have been an increase in the State's average weekly wage in covered industries under the Unemployment Insurance Act, the employer shall increase the weekly compensation rate proportionately by the same percentage as the percentage of increase in the State's average weekly wage in covered industries under the Unemployment Insurance Act. The increase in the compensation rate under this paragraph shall in no event bring the total compensation rate to an amount greater than the prevailing maximum rate at the time that the annual adjustment is made. In the event of a decrease in such average weekly wage there shall be no change in the then existing compensation rate. Such increase shall be paid by the employer in the same manner and at the same intervals as the payment of compensation in the award. This paragraph shall not apply to cases where there is disputed liability and in which a compromise lump sum settlement between the employer and the injured employee, or his or her dependents, as the case may be, has been duly approved by the Illinois Workers' Compensation Commission.
The annual adjustments for every award of death benefits or permanent total disability involving accidents occurring before July 20, 2005 and accidents occurring on or after the effective date of this amendatory Act of the 94th General Assembly (Senate Bill 1283 of the 94th General Assembly) shall continue to be paid from the Rate Adjustment Fund pursuant to this paragraph and Section 7(f) of this Act.
(h) In case death occurs from any cause before the total compensation to which the employee would have been entitled has been paid, then in case the employee leaves any widow, widower, child, parent (or any grandchild, grandparent or other lineal heir or any collateral heir dependent at the time of the accident upon the earnings of the employee to the extent of 50% or more of total dependency) such compensation shall be paid to the beneficiaries of the deceased employee and distributed as provided in paragraph (g) of Section 7.
(h-1) In case an injured employee is under legal disability at the time when any right or privilege accrues to him or her under this Act, a guardian may be appointed pursuant to law, and may, on behalf of such person under legal disability, claim and exercise any such right or privilege with the same effect as if the employee himself or herself had claimed or exercised the right or privilege. No limitations of time provided by this Act run so long as the employee who is under legal disability is without a conservator or guardian.
(i) In case the injured employee is under 16 years of age at the time of the accident and is illegally employed, the amount of compensation payable under paragraphs (b), (c), (d), (e) and (f) of this Section is increased 50%.
However, where an employer has on file an employment certificate issued pursuant to the Child Labor Law or work permit issued pursuant to the Federal Fair Labor Standards Act, as amended, or a birth certificate properly and duly issued, such certificate, permit or birth certificate is conclusive evidence as to the age of the injured minor employee for the purposes of this Section.
Nothing herein contained repeals or amends the provisions of the Child Labor Law relating to the employment of minors under the age of 16 years.
(j) 1. In the event the injured employee receives benefits, including medical, surgical or hospital benefits under any group plan covering non-occupational disabilities contributed to wholly or partially by the employer, which benefits should not have been payable if any rights of recovery existed under this Act, then such amounts so paid to the employee from any such group plan as shall be consistent with, and limited to, the provisions of paragraph 2 hereof, shall be credited to or against any compensation payment for temporary total incapacity for work or any medical, surgical or hospital benefits made or to be made under this Act. In such event, the period of time for giving notice of accidental injury and filing application for adjustment of claim does not commence to run until the termination of such payments. This paragraph does not apply to payments made under any group plan which would have been payable irrespective of an accidental injury under this Act. Any employer receiving such credit shall keep such employee safe and harmless from any and all claims or liabilities that may be made against him by reason of having received such payments only to the extent of such credit.
Any excess benefits paid to or on behalf of a State employee by the State Employees' Retirement System under Article 14 of the Illinois Pension Code on a death claim or disputed disability claim shall be credited against any payments made or to be made by the State of Illinois to or on behalf of such employee under this Act, except for payments for medical expenses which have already been incurred at the time of the award. The State of Illinois shall directly reimburse the State Employees' Retirement System to the extent of such credit.
2. Nothing contained in this Act shall be construed to give the employer or the insurance carrier the right to credit for any benefits or payments received by the employee other than compensation payments provided by this Act, and where the employee receives payments other than compensation payments, whether as full or partial salary, group insurance benefits, bonuses, annuities or any other payments, the employer or insurance carrier shall receive credit for each such payment only to the extent of the compensation that would have been payable during the period covered by such payment.
3. The extension of time for the filing of an Application for Adjustment of Claim as provided in paragraph 1 above shall not apply to those cases where the time for such filing had expired prior to the date on which payments or benefits enumerated herein have been initiated or resumed. Provided however that this paragraph 3 shall apply only to cases wherein the payments or benefits hereinabove enumerated shall be received after July 1, 1969.
(Source: P.A. 97-18, eff. 6-28-11; 97-268, eff. 8-8-11; 97-813, eff. 7-13-12.)

(820 ILCS 305/8.1a)
Sec. 8.1a. Preferred provider programs. Starting on the effective date of this amendatory Act of the 97th General Assembly, to satisfy its liabilities under this Act for the provision of medical treatment to injured employees, an employer may utilize a preferred provider program approved by the Illinois Department of Insurance as in compliance with Sections 370k, 370l, 370m, and 370p of Article XX-1/2 of the Illinois Insurance Code. For the purposes of compliance with these Sections, the employee shall be considered the "beneficiary" and the employer shall be considered the "insured". Employers and insurers contracting directly with providers or utilizing multiple preferred provider programs to implement a preferred provider program providing workers' compensation benefits shall be subject to the above requirements of Article XX-1/2 applicable to administrators with regard to such program, with the exception of Section 370l of the Illinois Insurance Code.
(a) In addition to the above requirements of Article XX-1/2 of the Illinois Insurance Code, all preferred provider programs under this Section shall meet the following requirements:
(1) The provider network shall include an adequate

number of occupational and non-occupational providers.

(2) The provider network shall include an adequate

number and type of physicians or other providers to treat common injuries experienced by injured workers in the geographic area where the employees reside.

(3) Medical treatment for injuries shall be readily

available at reasonable times to all employees. To the extent feasible, all medical treatment for injuries shall be readily accessible to all employees.

(4) Physician compensation shall not be structured in

order to achieve the goal of inappropriately reducing, delaying, or denying medical treatment or restricting access to medical treatment.

(5) Before entering into any agreement under this

Section, a program shall establish terms and conditions that must be met by noninstitutional providers wishing to enter into an agreement with the program. These terms and conditions may not discriminate unreasonably against or among noninstitutional providers. Neither difference in prices among noninstitutional providers produced by a process of individual negotiation nor price differences among other noninstitutional providers in different geographical areas or different specialties constitutes unreasonable discrimination.

(b) The administrator of any preferred provider program under this Act that uses economic evaluation shall file with the Director of Insurance a description of any policies and procedures related to economic evaluation utilized by the program. The filing shall describe how these policies and procedures are used in utilization review, peer review, incentive and penalty programs, and in provider retention and termination decisions. The Director of Insurance may deny approval of any preferred provider program that uses any policy or procedure of economic evaluation to inappropriately reduce, delay or deny medical treatment, or to restrict access to medical treatment. Evaluation of providers based upon objective medical quality and patient outcome measurements, appropriate use of best clinical practices and evidence based medicine, and use of health information technology shall be permitted. If approved, the employer shall provide a copy of the filing to all participating providers.
(1) The Director of the Department of Insurance shall

make each administrator's filing available to the public upon request. The Director of the Department of Insurance may not publicly disclose any information submitted pursuant to this Section that is determined by the Director of the Department of Insurance to be confidential, proprietary, or trade secret information pursuant to State or federal law.

(2) For the purposes of this subsection (b),

"economic evaluation" shall mean any evaluation of a particular physician, provider, medical group, or individual practice association based in whole or in part on the economic costs or utilization of services associated with medical care provided or authorized by the physician, provider, medical group, or individual practice association. Economic evaluation shall not include negotiated rates with a provider.

(c) Except for the provisions of subsection (a)(4) of Section 8 and for injuries occurring on or after the effective date of this amendatory Act of the 97th General Assembly, an employee of an employer utilizing a preferred provider program shall only be allowed to select a participating network provider from the network. An employer shall be responsible for: (i) all first aid and emergency treatment; (ii) all medical, surgical, and hospital services provided by the participating network provider initially selected by the employee or by any other participating network provider recommended by the initial participating network provider or any subsequent participating network provider in the chain of referrals from the initial participating network provider; and (iii) all medical, surgical, and hospital services provided by the participating network provider subsequently chosen by the employee or by any other participating network provider recommended by the subsequent participating network provider or any subsequent participating network provider in the chain of referrals from the second participating network provider. An employer shall not be liable for services determined by the Commission not to be compensable. An employer shall not be liable for medical services provided by a non-authorized provider when proper notice is provided to the injured worker.
(1) When the injured employee notifies the employer

of the injury or files a claim for workers' compensation with the employer, the employer shall notify the employee of his or her right to be treated by a physician of his or her choice from the preferred provider network established pursuant to this Section, and the method by which the list of participating network providers may be accessed by the employee, except as provided in subsection (a)(4) of Section 8.

(2) Consistent with Article XX-1/2 of the Illinois

Insurance Code, treatment by a specialist who is not a member of the preferred provider network shall be permitted on a case-by-case basis if the medical provider network does not contain a physician who can provide the approved treatment, and if the employee has complied with any pre-authorization requirements of the preferred provider network. Consent for the employee to visit an out-of-network provider may not be unreasonably withheld. When a non-network provider is authorized pursuant to this subparagraph (2), the non-network provider shall not hold an employee liable for costs except as provided in subsection (e) of Section 8.2.

(3) The Director shall not approve, and may withdraw

prior approval of, a preferred provider program that fails to provide an injured employee with sufficient access to necessary treating physicians, surgeons, and specialists.

(d) Except as provided in subsection (a)(4) of Section 8, upon a finding by the Commission that the care being rendered by the employee's second choice of provider within the employer's network is improper or inadequate, the employee may then choose a provider outside of the network at the employer's expense. The Commission shall issue a decision on any petition filed pursuant to this Section within 5 working days.
(e) The Director of the Department of Insurance may promulgate such rules as are necessary to carry out the provisions of this Section relating to approval and regulation of preferred provider programs.
(Source: P.A. 97-18, eff. 6-28-11.)

(820 ILCS 305/8.1b)
Sec. 8.1b. Determination of permanent partial disability. For accidental injuries that occur on or after September 1, 2011, permanent partial disability shall be established using the following criteria:
(a) A physician licensed to practice medicine in all of its branches preparing a permanent partial disability impairment report shall report the level of impairment in writing. The report shall include an evaluation of medically defined and professionally appropriate measurements of impairment that include, but are not limited to: loss of range of motion; loss of strength; measured atrophy of tissue mass consistent with the injury; and any other measurements that establish the nature and extent of the impairment. The most current edition of the American Medical Association's "Guides to the Evaluation of Permanent Impairment" shall be used by the physician in determining the level of impairment.
(b) In determining the level of permanent partial disability, the Commission shall base its determination on the following factors: (i) the reported level of impairment pursuant to subsection (a); (ii) the occupation of the injured employee; (iii) the age of the employee at the time of the injury; (iv) the employee's future earning capacity; and (v) evidence of disability corroborated by the treating medical records. No single enumerated factor shall be the sole determinant of disability. In determining the level of disability, the relevance and weight of any factors used in addition to the level of impairment as reported by the physician must be explained in a written order.
(Source: P.A. 97-18, eff. 6-28-11.)

(820 ILCS 305/8.2)
Sec. 8.2. Fee schedule.
(a) Except as provided for in subsection (c), for procedures, treatments, or services covered under this Act and rendered or to be rendered on and after February 1, 2006, the maximum allowable payment shall be 90% of the 80th percentile of charges and fees as determined by the Commission utilizing information provided by employers' and insurers' national databases, with a minimum of 12,000,000 Illinois line item charges and fees comprised of health care provider and hospital charges and fees as of August 1, 2004 but not earlier than August 1, 2002. These charges and fees are provider billed amounts and shall not include discounted charges. The 80th percentile is the point on an ordered data set from low to high such that 80% of the cases are below or equal to that point and at most 20% are above or equal to that point. The Commission shall adjust these historical charges and fees as of August 1, 2004 by the Consumer Price Index-U for the period August 1, 2004 through September 30, 2005. The Commission shall establish fee schedules for procedures, treatments, or services for hospital inpatient, hospital outpatient, emergency room and trauma, ambulatory surgical treatment centers, and professional services. These charges and fees shall be designated by geozip or any smaller geographic unit. The data shall in no way identify or tend to identify any patient, employer, or health care provider. As used in this Section, "geozip" means a three-digit zip code based on data similarities, geographical similarities, and frequencies. A geozip does not cross state boundaries. As used in this Section, "three-digit zip code" means a geographic area in which all zip codes have the same first 3 digits. If a geozip does not have the necessary number of charges and fees to calculate a valid percentile for a specific procedure, treatment, or service, the Commission may combine data from the geozip with up to 4 other geozips that are demographically and economically similar and exhibit similarities in data and frequencies until the Commission reaches 9 charges or fees for that specific procedure, treatment, or service. In cases where the compiled data contains less than 9 charges or fees for a procedure, treatment, or service, reimbursement shall occur at 76% of charges and fees as determined by the Commission in a manner consistent with the provisions of this paragraph. Providers of out-of-state procedures, treatments, services, products, or supplies shall be reimbursed at the lesser of that state's fee schedule amount or the fee schedule amount for the region in which the employee resides. If no fee schedule exists in that state, the provider shall be reimbursed at the lesser of the actual charge or the fee schedule amount for the region in which the employee resides. Not later than September 30 in 2006 and each year thereafter, the Commission shall automatically increase or decrease the maximum allowable payment for a procedure, treatment, or service established and in effect on January 1 of that year by the percentage change in the Consumer Price Index-U for the 12 month period ending August 31 of that year. The increase or decrease shall become effective on January 1 of the following year. As used in this Section, "Consumer Price Index-U" means the index published by the Bureau of Labor Statistics of the U.S. Department of Labor, that measures the average change in prices of all goods and services purchased by all urban consumers, U.S. city average, all items, 1982-84=100.
(a-1) Notwithstanding the provisions of subsection (a) and unless otherwise indicated, the following provisions shall apply to the medical fee schedule starting on September 1, 2011:
(1) The Commission shall establish and maintain fee

schedules for procedures, treatments, products, services, or supplies for hospital inpatient, hospital outpatient, emergency room, ambulatory surgical treatment centers, accredited ambulatory surgical treatment facilities, prescriptions filled and dispensed outside of a licensed pharmacy, dental services, and professional services. This fee schedule shall be based on the fee schedule amounts already established by the Commission pursuant to subsection (a) of this Section. However, starting on January 1, 2012, these fee schedule amounts shall be grouped into geographic regions in the following manner:

(A) Four regions for non-hospital fee schedule

amounts shall be utilized:

(i) Cook County;
(ii) DuPage, Kane, Lake, and Will Counties;
(iii) Bond, Calhoun, Clinton, Jersey,

Macoupin, Madison, Monroe, Montgomery, Randolph, St. Clair, and Washington Counties; and

(iv) All other counties of the State.
(B) Fourteen regions for hospital fee schedule

amounts shall be utilized:

(i) Cook, DuPage, Will, Kane, McHenry,

DeKalb, Kendall, and Grundy Counties;

(ii) Kankakee County;
(iii) Madison, St. Clair, Macoupin, Clinton,

Monroe, Jersey, Bond, and Calhoun Counties;

(iv) Winnebago and Boone Counties;
(v) Peoria, Tazewell, Woodford, Marshall, and

Stark Counties;

(vi) Champaign, Piatt, and Ford Counties;
(vii) Rock Island, Henry, and Mercer Counties;
(viii) Sangamon and Menard Counties;
(ix) McLean County;
(x) Lake County;
(xi) Macon County;
(xii) Vermilion County;
(xiii) Alexander County; and
(xiv) All other counties of the State.
(2) If a geozip, as defined in subsection (a) of this

Section, overlaps into one or more of the regions set forth in this Section, then the Commission shall average or repeat the charges and fees in a geozip in order to designate charges and fees for each region.

(3) In cases where the compiled data contains less

than 9 charges or fees for a procedure, treatment, product, supply, or service or where the fee schedule amount cannot be determined by the non-discounted charge data, non-Medicare relative values and conversion factors derived from established fee schedule amounts, coding crosswalks, or other data as determined by the Commission, reimbursement shall occur at 76% of charges and fees until September 1, 2011 and 53.2% of charges and fees thereafter as determined by the Commission in a manner consistent with the provisions of this paragraph.

(4) To establish additional fee schedule amounts, the

Commission shall utilize provider non-discounted charge data, non-Medicare relative values and conversion factors derived from established fee schedule amounts, and coding crosswalks. The Commission may establish additional fee schedule amounts based on either the charge or cost of the procedure, treatment, product, supply, or service.

(5) Implants shall be reimbursed at 25% above the net

manufacturer's invoice price less rebates, plus actual reasonable and customary shipping charges whether or not the implant charge is submitted by a provider in conjunction with a bill for all other services associated with the implant, submitted by a provider on a separate claim form, submitted by a distributor, or submitted by the manufacturer of the implant. "Implants" include the following codes or any substantially similar updated code as determined by the Commission: 0274 (prosthetics/orthotics); 0275 (pacemaker); 0276 (lens implant); 0278 (implants); 0540 and 0545 (ambulance); 0624 (investigational devices); and 0636 (drugs requiring detailed coding). Non-implantable devices or supplies within these codes shall be reimbursed at 65% of actual charge, which is the provider's normal rates under its standard chargemaster. A standard chargemaster is the provider's list of charges for procedures, treatments, products, supplies, or services used to bill payers in a consistent manner.

(6) The Commission shall automatically update all

codes and associated rules with the version of the codes and rules valid on January 1 of that year.

(a-2) For procedures, treatments, services, or supplies covered under this Act and rendered or to be rendered on or after September 1, 2011, the maximum allowable payment shall be 70% of the fee schedule amounts, which shall be adjusted yearly by the Consumer Price Index-U, as described in subsection (a) of this Section.
(a-3) Prescriptions filled and dispensed outside of a licensed pharmacy shall be subject to a fee schedule that shall not exceed the Average Wholesale Price (AWP) plus a dispensing fee of $4.18. AWP or its equivalent as registered by the National Drug Code shall be set forth for that drug on that date as published in Medispan.
(b) Notwithstanding the provisions of subsection (a), if the Commission finds that there is a significant limitation on access to quality health care in either a specific field of health care services or a specific geographic limitation on access to health care, it may change the Consumer Price Index-U increase or decrease for that specific field or specific geographic limitation on access to health care to address that limitation.
(c) The Commission shall establish by rule a process to review those medical cases or outliers that involve extra-ordinary treatment to determine whether to make an additional adjustment to the maximum payment within a fee schedule for a procedure, treatment, or service.
(d) When a patient notifies a provider that the treatment, procedure, or service being sought is for a work-related illness or injury and furnishes the provider the name and address of the responsible employer, the provider shall bill the employer directly. The employer shall make payment and providers shall submit bills and records in accordance with the provisions of this Section.
(1) All payments to providers for treatment provided

pursuant to this Act shall be made within 30 days of receipt of the bills as long as the claim contains substantially all the required data elements necessary to adjudicate the bills.

(2) If the claim does not contain substantially all

the required data elements necessary to adjudicate the bill, or the claim is denied for any other reason, in whole or in part, the employer or insurer shall provide written notification, explaining the basis for the denial and describing any additional necessary data elements, to the provider within 30 days of receipt of the bill.

(3) In the case of nonpayment to a provider within 30

days of receipt of the bill which contained substantially all of the required data elements necessary to adjudicate the bill or nonpayment to a provider of a portion of such a bill up to the lesser of the actual charge or the payment level set by the Commission in the fee schedule established in this Section, the bill, or portion of the bill, shall incur interest at a rate of 1% per month payable to the provider. Any required interest payments shall be made within 30 days after payment.

(e) Except as provided in subsections (e-5), (e-10), and (e-15), a provider shall not hold an employee liable for costs related to a non-disputed procedure, treatment, or service rendered in connection with a compensable injury. The provisions of subsections (e-5), (e-10), (e-15), and (e-20) shall not apply if an employee provides information to the provider regarding participation in a group health plan. If the employee participates in a group health plan, the provider may submit a claim for services to the group health plan. If the claim for service is covered by the group health plan, the employee's responsibility shall be limited to applicable deductibles, co-payments, or co-insurance. Except as provided under subsections (e-5), (e-10), (e-15), and (e-20), a provider shall not bill or otherwise attempt to recover from the employee the difference between the provider's charge and the amount paid by the employer or the insurer on a compensable injury, or for medical services or treatment determined by the Commission to be excessive or unnecessary.
(e-5) If an employer notifies a provider that the employer does not consider the illness or injury to be compensable under this Act, the provider may seek payment of the provider's actual charges from the employee for any procedure, treatment, or service rendered. Once an employee informs the provider that there is an application filed with the Commission to resolve a dispute over payment of such charges, the provider shall cease any and all efforts to collect payment for the services that are the subject of the dispute. Any statute of limitations or statute of repose applicable to the provider's efforts to collect payment from the employee shall be tolled from the date that the employee files the application with the Commission until the date that the provider is permitted to resume collection efforts under the provisions of this Section.
(e-10) If an employer notifies a provider that the employer will pay only a portion of a bill for any procedure, treatment, or service rendered in connection with a compensable illness or disease, the provider may seek payment from the employee for the remainder of the amount of the bill up to the lesser of the actual charge, negotiated rate, if applicable, or the payment level set by the Commission in the fee schedule established in this Section. Once an employee informs the provider that there is an application filed with the Commission to resolve a dispute over payment of such charges, the provider shall cease any and all efforts to collect payment for the services that are the subject of the dispute. Any statute of limitations or statute of repose applicable to the provider's efforts to collect payment from the employee shall be tolled from the date that the employee files the application with the Commission until the date that the provider is permitted to resume collection efforts under the provisions of this Section.
(e-15) When there is a dispute over the compensability of or amount of payment for a procedure, treatment, or service, and a case is pending or proceeding before an Arbitrator or the Commission, the provider may mail the employee reminders that the employee will be responsible for payment of any procedure, treatment or service rendered by the provider. The reminders must state that they are not bills, to the extent practicable include itemized information, and state that the employee need not pay until such time as the provider is permitted to resume collection efforts under this Section. The reminders shall not be provided to any credit rating agency. The reminders may request that the employee furnish the provider with information about the proceeding under this Act, such as the file number, names of parties, and status of the case. If an employee fails to respond to such request for information or fails to furnish the information requested within 90 days of the date of the reminder, the provider is entitled to resume any and all efforts to collect payment from the employee for the services rendered to the employee and the employee shall be responsible for payment of any outstanding bills for a procedure, treatment, or service rendered by a provider.
(e-20) Upon a final award or judgment by an Arbitrator or the Commission, or a settlement agreed to by the employer and the employee, a provider may resume any and all efforts to collect payment from the employee for the services rendered to the employee and the employee shall be responsible for payment of any outstanding bills for a procedure, treatment, or service rendered by a provider as well as the interest awarded under subsection (d) of this Section. In the case of a procedure, treatment, or service deemed compensable, the provider shall not require a payment rate, excluding the interest provisions under subsection (d), greater than the lesser of the actual charge or the payment level set by the Commission in the fee schedule established in this Section. Payment for services deemed not covered or not compensable under this Act is the responsibility of the employee unless a provider and employee have agreed otherwise in writing. Services not covered or not compensable under this Act are not subject to the fee schedule in this Section.
(f) Nothing in this Act shall prohibit an employer or insurer from contracting with a health care provider or group of health care providers for reimbursement levels for benefits under this Act different from those provided in this Section.
(g) On or before January 1, 2010 the Commission shall provide to the Governor and General Assembly a report regarding the implementation of the medical fee schedule and the index used for annual adjustment to that schedule as described in this Section.
(Source: P.A. 97-18, eff. 6-28-11.)

(820 ILCS 305/8.2a)
Sec. 8.2a. Electronic claims.
(a) The Director of Insurance shall adopt rules to do all of the following:
(1) Ensure that all health care providers and

facilities submit medical bills for payment on standardized forms.

(2) Require acceptance by employers and insurers of

electronic claims for payment of medical services.

(3) Ensure confidentiality of medical information

submitted on electronic claims for payment of medical services.

(b) To the extent feasible, standards adopted pursuant to subdivision (a) shall be consistent with existing standards under the federal Health Insurance Portability and Accountability Act of 1996 and standards adopted under the Illinois Health Information Exchange and Technology Act.
(c) The rules requiring employers and insurers to accept electronic claims for payment of medical services shall be proposed on or before January 1, 2012, and shall require all employers and insurers to accept electronic claims for payment of medical services on or before June 30, 2012.
(d) The Director of Insurance shall by rule establish criteria for granting exceptions to employers, insurance carriers, and health care providers who are unable to submit or accept medical bills electronically.
(Source: P.A. 97-18, eff. 6-28-11.)

(820 ILCS 305/8.3)
Sec. 8.3. Workers' Compensation Medical Fee Advisory Board. There is created a Workers' Compensation Medical Fee Advisory Board consisting of 9 members appointed by the Governor with the advice and consent of the Senate. Three members of the Advisory Board shall be representative citizens chosen from the employee class, 3 members shall be representative citizens chosen from the employing class, and 3 members shall be representative citizens chosen from the medical provider class. Each member shall serve a 4-year term and shall continue to serve until a successor is appointed. A vacancy on the Advisory Board shall be filled by the Governor for the unexpired term.
Members of the Advisory Board shall receive no compensation for their services but shall be reimbursed for expenses incurred in the performance of their duties by the Commission from appropriations made to the Commission for that purpose.
The Advisory Board shall advise the Commission on establishment of fees for medical services and accessibility of medical treatment.
(Source: P.A. 94-277, eff. 7-20-05.)

(820 ILCS 305/8.7)
Sec. 8.7. Utilization review programs.
(a) As used in this Section:
"Utilization review" means the evaluation of proposed or provided health care services to determine the appropriateness of both the level of health care services medically necessary and the quality of health care services provided to a patient, including evaluation of their efficiency, efficacy, and appropriateness of treatment, hospitalization, or office visits based on medically accepted standards. The evaluation must be accomplished by means of a system that identifies the utilization of health care services based on standards of care of nationally recognized peer review guidelines as well as nationally recognized treatment guidelines and evidence-based medicine based upon standards as provided in this Act. Utilization techniques may include prospective review, second opinions, concurrent review, discharge planning, peer review, independent medical examinations, and retrospective review (for purposes of this sentence, retrospective review shall be applicable to services rendered on or after July 20, 2005). Nothing in this Section applies to prospective review of necessary first aid or emergency treatment.
(b) No person may conduct a utilization review program for workers' compensation services in this State unless once every 2 years the person registers the utilization review program with the Department of Insurance and certifies compliance with the Workers' Compensation Utilization Management standards or Health Utilization Management Standards of URAC sufficient to achieve URAC accreditation or submits evidence of accreditation by URAC for its Workers' Compensation Utilization Management Standards or Health Utilization Management Standards. Nothing in this Act shall be construed to require an employer or insurer or its subcontractors to become URAC accredited.
(c) In addition, the Director of Insurance may certify alternative utilization review standards of national accreditation organizations or entities in order for plans to comply with this Section. Any alternative utilization review standards shall meet or exceed those standards required under subsection (b).
(d) This registration shall include submission of all of the following information regarding utilization review program activities:
(1) The name, address, and telephone number of the

utilization review programs.

(2) The organization and governing structure of the

utilization review programs.

(3) The number of lives for which utilization review

is conducted by each utilization review program.

(4) Hours of operation of each utilization review

program.

(5) Description of the grievance process for each

utilization review program.

(6) Number of covered lives for which utilization

review was conducted for the previous calendar year for each utilization review program.

(7) Written policies and procedures for protecting

confidential information according to applicable State and federal laws for each utilization review program.

(e) A utilization review program shall have written procedures to ensure that patient-specific information obtained during the process of utilization review will be:
(1) kept confidential in accordance with applicable

State and federal laws; and

(2) shared only with the employee, the employee's

designee, and the employee's health care provider, and those who are authorized by law to receive the information. Summary data shall not be considered confidential if it does not provide information to allow identification of individual patients or health care providers.

Only a health care professional may make determinations regarding the medical necessity of health care services during the course of utilization review.
When making retrospective reviews, utilization review programs shall base reviews solely on the medical information available to the attending physician or ordering provider at the time the health care services were provided.
(f) If the Department of Insurance finds that a utilization review program is not in compliance with this Section, the Department shall issue a corrective action plan and allow a reasonable amount of time for compliance with the plan. If the utilization review program does not come into compliance, the Department may issue a cease and desist order. Before issuing a cease and desist order under this Section, the Department shall provide the utilization review program with a written notice of the reasons for the order and allow a reasonable amount of time to supply additional information demonstrating compliance with the requirements of this Section and to request a hearing. The hearing notice shall be sent by certified mail, return receipt requested, and the hearing shall be conducted in accordance with the Illinois Administrative Procedure Act.
(g) A utilization review program subject to a corrective action may continue to conduct business until a final decision has been issued by the Department.
(h) The Department of Insurance may by rule establish a registration fee for each person conducting a utilization review program.
(i) Upon receipt of written notice that the employer or the employer's agent or insurer wishes to invoke the utilization review process, the provider of medical, surgical, or hospital services shall submit to the utilization review, following accredited procedural guidelines.
(1) The provider shall make reasonable efforts to

provide timely and complete reports of clinical information needed to support a request for treatment. If the provider fails to make such reasonable efforts, the charges for the treatment or service may not be compensable nor collectible by the provider or claimant from the employer, the employer's agent, or the employee. The reporting obligations of providers shall not be unreasonable or unduly burdensome.

(2) Written notice of utilization review decisions,

including the clinical rationale for certification or non-certification and references to applicable standards of care or evidence-based medical guidelines, shall be furnished to the provider and employee.

(3) An employer may only deny payment of or refuse to

authorize payment of medical services rendered or proposed to be rendered on the grounds that the extent and scope of medical treatment is excessive and unnecessary in compliance with an accredited utilization review program under this Section.

(4) When a payment for medical services has been

denied or not authorized by an employer or when authorization for medical services is denied pursuant to utilization review, the employee has the burden of proof to show by a preponderance of the evidence that a variance from the standards of care used by the person or entity performing the utilization review pursuant to subsection (a) is reasonably required to cure or relieve the effects of his or her injury.

(5) The medical professional responsible for review

in the final stage of utilization review or appeal must be available in this State for interview or deposition; or must be available for deposition by telephone, video conference, or other remote electronic means. A medical professional who works or resides in this State or outside of this State may comply with this requirement by making himself or herself available for an interview or deposition in person or by making himself or herself available by telephone, video conference, or other remote electronic means. The remote interview or deposition shall be conducted in a fair, open, and cost-effective manner. The expense of interview and the deposition method shall be paid by the employer. The deponent shall be in the presence of the officer administering the oath and recording the deposition, unless otherwise agreed by the parties. Any exhibits or other demonstrative evidence to be presented to the deponent by any party at the deposition shall be provided to the officer administering the oath and all other parties within a reasonable period of time prior to the deposition. Nothing shall prohibit any party from being with the deponent during the deposition, at that party's expense; provided, however, that a party attending a deposition shall give written notice of that party's intention to appear at the deposition to all other parties within a reasonable time prior to the deposition.

An admissible utilization review shall be considered by the Commission, along with all other evidence and in the same manner as all other evidence, and must be addressed along with all other evidence in the determination of the reasonableness and necessity of the medical bills or treatment. Nothing in this Section shall be construed to diminish the rights of employees to reasonable and necessary medical treatment or employee choice of health care provider under Section 8(a) or the rights of employers to medical examinations under Section 12.
(j) When an employer denies payment of or refuses to authorize payment of first aid, medical, surgical, or hospital services under Section 8(a) of this Act, if that denial or refusal to authorize complies with a utilization review program registered under this Section and complies with all other requirements of this Section, then there shall be a rebuttable presumption that the employer shall not be responsible for payment of additional compensation pursuant to Section 19(k) of this Act and if that denial or refusal to authorize does not comply with a utilization review program registered under this Section and does not comply with all other requirements of this Section, then that will be considered by the Commission, along with all other evidence and in the same manner as all other evidence, in the determination of whether the employer may be responsible for the payment of additional compensation pursuant to Section 19(k) of this Act.
The changes to this Section made by this amendatory Act of the 97th General Assembly apply only to health care services provided or proposed to be provided on or after September 1, 2011.
(Source: P.A. 97-18, eff. 6-28-11.)

(820 ILCS 305/9) (from Ch. 48, par. 138.9)
Sec. 9. Any employer or employee or beneficiary who shall desire to have such compensation, or any unpaid part thereof, paid in a lump sum, may petition the Commission, asking that such compensation be so paid. If, upon proper notice to the interested parties and a proper showing made before such Commission or any member thereof, it appears to the best interest of the parties that such compensation be so paid, the Commission may order the commutation of the compensation to an equivalent lump sum, which commutation shall be an amount which will equal the total sum of the probable future payments capitalized at their present value upon the basis of interest calculated at the maximum rate of interest payable by member banks of the Federal Reserve System on passbook savings deposits as published in Regulation Q or its successor or, if Regulation Q or its successor is repealed, then the rate in effect on the date of repeal. Prior to approval of any pro se Settlement Contract Lump Sum Petition, the Commission or an Arbitrator thereof shall determine if the unrepresented employee, if present, is able to read and communicate in English. If not, it shall be the responsibility of the Commission to provide a qualified, independent interpreter at the time such Petition is heard, unless the employee has provided his or her own interpreter.
In cases indicating complete disability no petition for a commutation to a lump sum basis shall be entertained by the Commission until after the expiration of 6 months from the date of the injury.
Where necessary, upon proper application being made, a guardian or administrator, as the case may be, may be appointed for any person under disability who may be entitled to any such compensation and an employer bound by the terms of this Act and liable to pay such compensation, may petition for the appointment of the public administrator, or guardian, where no legal representative has been appointed or is acting for such party or parties so under disability.
The payment of compensation in a lump sum to the employee in his or her lifetime upon order of the Commission, shall extinguish and bar all claims for compensation for death if the compensation paid in a lump sum represents a compromise of a dispute on any question other than the extent of disability.
Subject to the provisions herein above in this paragraph contained, where no dispute exists as to the fact that the accident arose out of and in the course of the employment and where such accident results in death or in the amputation of any member or in the enucleation of an eye, then and in such case the arbitrator or Commission may, upon the petition of either the employer or the employee, enter an award providing for the payment of compensation for such death or injury in accordance with the provisions of Section 7 or paragraph (e) of Section 8 of this Act.
(Source: P.A. 98-40, eff. 6-28-13.)

(820 ILCS 305/10) (from Ch. 48, par. 138.10)
Sec. 10. The basis for computing the compensation provided for in Sections 7 and 8 of the Act shall be as follows:
The compensation shall be computed on the basis of the "Average weekly wage" which shall mean the actual earnings of the employee in the employment in which he was working at the time of the injury during the period of 52 weeks ending with the last day of the employee's last full pay period immediately preceding the date of injury, illness or disablement excluding overtime, and bonus divided by 52; but if the injured employee lost 5 or more calendar days during such period, whether or not in the same week, then the earnings for the remainder of such 52 weeks shall be divided by the number of weeks and parts thereof remaining after the time so lost has been deducted. Where the employment prior to the injury extended over a period of less than 52 weeks, the method of dividing the earnings during that period by the number of weeks and parts thereof during which the employee actually earned wages shall be followed. Where by reason of the shortness of the time during which the employee has been in the employment of his employer or of the casual nature or terms of the employment, it is impractical to compute the average weekly wages as above defined, regard shall be had to the average weekly amount which during the 52 weeks previous to the injury, illness or disablement was being or would have been earned by a person in the same grade employed at the same work for each of such 52 weeks for the same number of hours per week by the same employer. In the case of volunteer firemen, police and civil defense members or trainees, the income benefits shall be based on the average weekly wage in their regular employment. When the employee is working concurrently with two or more employers and the respondent employer has knowledge of such employment prior to the injury, his wages from all such employers shall be considered as if earned from the employer liable for compensation.
(Source: P.A. 81-1482.)

(820 ILCS 305/10.1)
Sec. 10.1. Compromise lump sum settlement. The parties, by agreement and with approval of an arbitrator or the Commission, may enter into a compromise lump sum settlement in either permanent total or permanent partial disability cases which prorates the lump sum settlement over the life expectancy of the injured worker. When such an agreement has been approved, neither the weekly compensation rate paid throughout the case nor the maximum statutory weekly rate applicable to the injury shall apply. No compensation rate shall exceed the maximum statutory weekly rate as of the date of the injury. Instead, the prorated rate set forth in the approved settlement documents shall control and become the rate for that case.
(Source: P.A. 91-757, eff. 1-1-01.)

(820 ILCS 305/11) (from Ch. 48, par. 138.11)
Sec. 11. The compensation herein provided, together with the provisions of this Act, shall be the measure of the responsibility of any employer engaged in any of the enterprises or businesses enumerated in Section 3 of this Act, or of any employer who is not engaged in any such enterprises or businesses, but who has elected to provide and pay compensation for accidental injuries sustained by any employee arising out of and in the course of the employment according to the provisions of this Act, and whose election to continue under this Act, has not been nullified by any action of his employees as provided for in this Act.
Accidental injuries incurred while participating in voluntary recreational programs including but not limited to athletic events, parties and picnics do not arise out of and in the course of the employment even though the employer pays some or all of the cost thereof. This exclusion shall not apply in the event that the injured employee was ordered or assigned by his employer to participate in the program.
Notwithstanding any other defense, accidental injuries incurred while the employee is engaged in the active commission of and as a proximate result of the active commission of (a) a forcible felony, (b) aggravated driving under the influence of alcohol, other drug or drugs, or intoxicating compound or compounds, or any combination thereof, or (c) reckless homicide and for which the employee was convicted do not arise out of and in the course of employment if the commission of that forcible felony, aggravated driving under the influence, or reckless homicide caused an accident resulting in the death or severe injury of another person. If an employee is acquitted of a forcible felony, aggravated driving under the influence, or reckless homicide that caused an accident resulting in the death or severe injury of another person or if these charges are dismissed, there shall be no presumption that the employee is eligible for benefits under this Act. No employee shall be entitled to additional compensation under Sections 19(k) or 19(l) of this Act or attorney's fees under Section 16 of this Act when the employee has been charged with a forcible felony, aggravated driving under the influence, or reckless homicide that caused an accident resulting in the death or severe injury of another person and the employer terminates benefits or refuses to pay benefits to the employee until the termination of any pending criminal proceedings.
Accidental injuries incurred while participating as a patient in a drug or alcohol rehabilitation program do not arise out of and in the course of employment even though the employer pays some or all of the costs thereof.
Any injury to or disease or death of an employee arising from the administration of a vaccine, including without limitation smallpox vaccine, to prepare for, or as a response to, a threatened or potential bioterrorist incident to the employee as part of a voluntary inoculation program in connection with the person's employment or in connection with any governmental program or recommendation for the inoculation of workers in the employee's occupation, geographical area, or other category that includes the employee is deemed to arise out of and in the course of the employment for all purposes under this Act. This paragraph added by this amendatory Act of the 93rd General Assembly is declarative of existing law and is not a new enactment.
No compensation shall be payable if (i) the employee's intoxication is the proximate cause of the employee's accidental injury or (ii) at the time the employee incurred the accidental injury, the employee was so intoxicated that the intoxication constituted a departure from the employment. Admissible evidence of the concentration of (1) alcohol, (2) cannabis as defined in the Cannabis Control Act, (3) a controlled substance listed in the Illinois Controlled Substances Act, or (4) an intoxicating compound listed in the Use of Intoxicating Compounds Act in the employee's blood, breath, or urine at the time the employee incurred the accidental injury shall be considered in any hearing under this Act to determine whether the employee was intoxicated at the time the employee incurred the accidental injuries. If at the time of the accidental injuries, there was 0.08% or more by weight of alcohol in the employee's blood, breath, or urine or if there is any evidence of impairment due to the unlawful or unauthorized use of (1) cannabis as defined in the Cannabis Control Act, (2) a controlled substance listed in the Illinois Controlled Substances Act, or (3) an intoxicating compound listed in the Use of Intoxicating Compounds Act or if the employee refuses to submit to testing of blood, breath, or urine, then there shall be a rebuttable presumption that the employee was intoxicated and that the intoxication was the proximate cause of the employee's injury. The employee may overcome the rebuttable presumption by the preponderance of the admissible evidence that the intoxication was not the sole proximate cause or proximate cause of the accidental injuries. Percentage by weight of alcohol in the blood shall be based on grams of alcohol per 100 milliliters of blood. Percentage by weight of alcohol in the breath shall be based upon grams of alcohol per 210 liters of breath. Any testing that has not been performed by an accredited or certified testing laboratory shall not be admissible in any hearing under this Act to determine whether the employee was intoxicated at the time the employee incurred the accidental injury.
All sample collection and testing for alcohol and drugs under this Section shall be performed in accordance with rules to be adopted by the Commission. These rules shall ensure:
(1) compliance with the National Labor Relations Act

regarding collective bargaining agreements or regulations promulgated by the United States Department of Transportation;

(2) that samples are collected and tested in

conformance with national and State legal and regulatory standards for the privacy of the individual being tested, and in a manner reasonably calculated to prevent substitutions or interference with the collection or testing of reliable sample;

(3) that split testing procedures are utilized;
(4) that sample collection is documented, and the

documentation procedures include:

(A) the labeling of samples in a manner so as to

reasonably preclude the probability of erroneous identification of test result; and

(B) an opportunity for the employee to provide

notification of any information which he or she considers relevant to the test, including identification of currently or recently used prescription or nonprescription drugs and other relevant medical information;

(5) that sample collection, storage, and

transportation to the place of testing is performed in a manner so as to reasonably preclude the probability of sample contamination or adulteration; and

(6) that chemical analyses of blood, urine, breath,

or other bodily substance are performed according to nationally scientifically accepted analytical methods and procedures.

The changes to this Section made by Public Act 97-18 apply only to accidental injuries that occur on or after September 1, 2011.
(Source: P.A. 97-18, eff. 6-28-11; 97-276, eff. 8-8-11; 97-813, eff. 7-13-12.)

(820 ILCS 305/12) (from Ch. 48, par. 138.12)
Sec. 12. An employee entitled to receive disability payments shall be required, if requested by the employer, to submit himself, at the expense of the employer, for examination to a duly qualified medical practitioner or surgeon selected by the employer, at any time and place reasonably convenient for the employee, either within or without the State of Illinois, for the purpose of determining the nature, extent and probable duration of the injury received by the employee, and for the purpose of ascertaining the amount of compensation which may be due the employee from time to time for disability according to the provisions of this Act. An employee may also be required to submit himself for examination by medical experts under subsection (c) of Section 19.
An employer requesting such an examination, of an employee residing within the State of Illinois, shall deliver to the employee with the notice of the time and place of examination sufficient money to defray the necessary expense of travel by the most convenient means to and from the place of examination, and the cost of meals necessary during the trip, and if the examination or travel to and from the place of examination causes any loss of working time on the part of the employee, the employer shall reimburse him for such loss of wages upon the basis of his average daily wage. Such examination shall be made in the presence of a duly qualified medical practitioner or surgeon provided and paid for by the employee, if such employee so desires.
In all cases where the examination is made by a surgeon engaged by the employer, and the injured employee has no surgeon present at such examination, it shall be the duty of the surgeon making the examination at the instance of the employer to deliver to the injured employee, or his representative, a statement in writing of the condition and extent of the injury to the same extent that said surgeon reports to the employer and the same shall be an exact copy of that furnished to the employer, said copy to be furnished the employee, or his representative as soon as practicable but not later than 48 hours before the time the case is set for hearing. Such delivery shall be made in person either to the employee or his representative, or by registered mail to either, and the receipt of either shall be proof of such delivery. If such surgeon refuses to furnish the employee with such statement to the same extent as that furnished the employer said surgeon shall not be permitted to testify at the hearing next following said examination.
If the employee refuses so to submit himself to examination or unnecessarily obstructs the same, his right to compensation payments shall be temporarily suspended until such examination shall have taken place, and no compensation shall be payable under this Act for such period.
It shall be the duty of surgeons treating an injured employee who is likely to die, and treating him at the instance of the employer, to have called in another surgeon to be designated and paid for by either the injured employee or by the person or persons who would become his beneficiary or beneficiaries, to make an examination before the death of such injured employee.
In all cases where the examination is made by a surgeon engaged by the injured employee, and the employer has no surgeon present at such examination, it shall be the duty of the surgeon making the examination at the instance of the employee, to deliver to the employer, or his representative, a statement in writing of the condition and extent of the injury to the same extent that said surgeon reports to the employee and the same shall be an exact copy of that furnished to the employee, said copy to be furnished the employer, or his representative, as soon as practicable but not later than 48 hours before the time the case is set for hearing. Such delivery shall be made in person either to the employer, or his representative, or by registered mail to either, and the receipt of either shall be proof of such delivery. If such surgeon refuses to furnish the employer with such statement to the same extent as that furnished the employee, said surgeon shall not be permitted to testify at the hearing next following said examination.
(Source: P.A. 94-277, eff. 7-20-05.)

(820 ILCS 305/13) (from Ch. 48, par. 138.13)
Sec. 13. There is created an Illinois Workers' Compensation Commission consisting of 10 members to be appointed by the Governor, by and with the consent of the Senate, 3 of whom shall be representative citizens of the employing class operating under this Act and 3 of whom shall be representative citizens of the class of employees covered under this Act, and 4 of whom shall be representative citizens not identified with either the employing or employee classes. Not more than 6 members of the Commission shall be of the same political party.
One of the members not identified with either the employing or employee classes shall be designated by the Governor as Chairman. The Chairman shall be the chief administrative and executive officer of the Commission; and he or she shall have general supervisory authority over all personnel of the Commission, including arbitrators and Commissioners, and the final authority in all administrative matters relating to the Commissioners, including but not limited to the assignment and distribution of cases and assignment of Commissioners to the panels, except in the promulgation of procedural rules and orders under Section 16 and in the determination of cases under this Act.
Notwithstanding the general supervisory authority of the Chairman, each Commissioner, except those assigned to the temporary panel, shall have the authority to hire and supervise 2 staff attorneys each. Such staff attorneys shall report directly to the individual Commissioner.
A formal training program for newly-appointed Commissioners shall be implemented. The training program shall include the following:
(a) substantive and procedural aspects of the office

of Commissioner;

(b) current issues in workers' compensation law and

practice;

(c) medical lectures by specialists in areas such as

orthopedics, ophthalmology, psychiatry, rehabilitation counseling;

(d) orientation to each operational unit of the

Illinois Workers' Compensation Commission;

(e) observation of experienced arbitrators and

Commissioners conducting hearings of cases, combined with the opportunity to discuss evidence presented and rulings made;

(f) the use of hypothetical cases requiring the

newly-appointed Commissioner to issue judgments as a means to evaluating knowledge and writing ability;

(g) writing skills;
(h) professional and ethical standards pursuant to

Section 1.1 of this Act;

(i) detection of workers' compensation fraud and

reporting obligations of Commission employees and appointees;

(j) standards of evidence-based medical treatment and

best practices for measuring and improving quality and health care outcomes in the workers' compensation system, including but not limited to the use of the American Medical Association's "Guides to the Evaluation of Permanent Impairment" and the practice of utilization review; and

(k) substantive and procedural aspects of coal

workers' pneumoconiosis (black lung) cases.

A formal and ongoing professional development program including, but not limited to, the above-noted areas shall be implemented to keep Commissioners informed of recent developments and issues and to assist them in maintaining and enhancing their professional competence. Each Commissioner shall complete 20 hours of training in the above-noted areas during every 2 years such Commissioner shall remain in office.
The Commissioner candidates, other than the Chairman, must meet one of the following qualifications: (a) licensed to practice law in the State of Illinois; or (b) served as an arbitrator at the Illinois Workers' Compensation Commission for at least 3 years; or (c) has at least 4 years of professional labor relations experience. The Chairman candidate must have public or private sector management and budget experience, as determined by the Governor.
Each Commissioner shall devote full time to his duties and any Commissioner who is an attorney-at-law shall not engage in the practice of law, nor shall any Commissioner hold any other office or position of profit under the United States or this State or any municipal corporation or political subdivision of this State, nor engage in any other business, employment, or vocation.
The term of office of each member of the Commission holding office on the effective date of this amendatory Act of 1989 is abolished, but the incumbents shall continue to exercise all of the powers and be subject to all of the duties of Commissioners until their respective successors are appointed and qualified.
The Illinois Workers' Compensation Commission shall administer this Act.
In the promulgation of procedural rules, the determination of cases heard en banc, and other matters determined by the full Commission, the Chairman's vote shall break a tie in the event of a tie vote.
The members shall be appointed by the Governor, with the advice and consent of the Senate, as follows:
(a) After the effective date of this amendatory Act

of 1989, 3 members, at least one of each political party, and one of whom shall be a representative citizen of the employing class operating under this Act, one of whom shall be a representative citizen of the class of employees covered under this Act, and one of whom shall be a representative citizen not identified with either the employing or employee classes, shall be appointed to hold office until the third Monday in January of 1993, and until their successors are appointed and qualified, and 4 members, one of whom shall be a representative citizen of the employing class operating under this Act, one of whom shall be a representative citizen of the class of employees covered in this Act, and two of whom shall be representative citizens not identified with either the employing or employee classes, one of whom shall be designated by the Governor as Chairman (at least one of each of the two major political parties) shall be appointed to hold office until the third Monday of January in 1991, and until their successors are appointed and qualified.

(a-5) Notwithstanding any other provision of this

Section, the term of each member of the Commission who was appointed by the Governor and is in office on June 30, 2003 shall terminate at the close of business on that date or when all of the successor members to be appointed pursuant to this amendatory Act of the 93rd General Assembly have been appointed by the Governor, whichever occurs later. As soon as possible, the Governor shall appoint persons to fill the vacancies created by this amendatory Act. Of the initial commissioners appointed pursuant to this amendatory Act of the 93rd General Assembly, 3 shall be appointed for terms ending on the third Monday in January, 2005, and 4 shall be appointed for terms ending on the third Monday in January, 2007.

(a-10) After the effective date of this amendatory

Act of the 94th General Assembly, the Commission shall be increased to 10 members. As soon as possible after the effective date of this amendatory Act of the 94th General Assembly, the Governor shall appoint, by and with the consent of the Senate, the 3 members added to the Commission under this amendatory Act of the 94th General Assembly, one of whom shall be a representative citizen of the employing class operating under this Act, one of whom shall be a representative of the class of employees covered under this Act, and one of whom shall be a representative citizen not identified with either the employing or employee classes. Of the members appointed under this amendatory Act of the 94th General Assembly, one shall be appointed for a term ending on the third Monday in January, 2007, and 2 shall be appointed for terms ending on the third Monday in January, 2009, and until their successors are appointed and qualified.

(b) Members shall thereafter be appointed to hold

office for terms of 4 years from the third Monday in January of the year of their appointment, and until their successors are appointed and qualified. All such appointments shall be made so that the composition of the Commission is in accordance with the provisions of the first paragraph of this Section.

The Chairman shall receive an annual salary of $42,500, or a salary set by the Compensation Review Board, whichever is greater, and each other member shall receive an annual salary of $38,000, or a salary set by the Compensation Review Board, whichever is greater.
In case of a vacancy in the office of a Commissioner during the recess of the Senate, the Governor shall make a temporary appointment until the next meeting of the Senate, when he shall nominate some person to fill such office. Any person so nominated who is confirmed by the Senate shall hold office during the remainder of the term and until his successor is appointed and qualified.
The Illinois Workers' Compensation Commission created by this amendatory Act of 1989 shall succeed to all the rights, powers, duties, obligations, records and other property and employees of the Industrial Commission which it replaces as modified by this amendatory Act of 1989 and all applications and reports to actions and proceedings of such prior Industrial Commission shall be considered as applications and reports to actions and proceedings of the Illinois Workers' Compensation Commission created by this amendatory Act of 1989.
Notwithstanding any other provision of this Act, in the event the Chairman shall make a finding that a member is or will be unavailable to fulfill the responsibilities of his or her office, the Chairman shall advise the Governor and the member in writing and shall designate a certified arbitrator to serve as acting Commissioner. The certified arbitrator shall act as a Commissioner until the member resumes the duties of his or her office or until a new member is appointed by the Governor, by and with the consent of the Senate, if a vacancy occurs in the office of the Commissioner, but in no event shall a certified arbitrator serve in the capacity of Commissioner for more than 6 months from the date of appointment by the Chairman. A finding by the Chairman that a member is or will be unavailable to fulfill the responsibilities of his or her office shall be based upon notice to the Chairman by a member that he or she will be unavailable or facts and circumstances made known to the Chairman which lead him to reasonably find that a member is unavailable to fulfill the responsibilities of his or her office. The designation of a certified arbitrator to act as a Commissioner shall be considered representative of citizens not identified with either the employing or employee classes and the arbitrator shall serve regardless of his or her political affiliation. A certified arbitrator who serves as an acting Commissioner shall have all the rights and powers of a Commissioner, including salary.
Notwithstanding any other provision of this Act, the Governor shall appoint a special panel of Commissioners comprised of 3 members who shall be chosen by the Governor, by and with the consent of the Senate, from among the current ranks of certified arbitrators. Three members shall hold office until the Commission in consultation with the Governor determines that the caseload on review has been reduced sufficiently to allow cases to proceed in a timely manner or for a term of 18 months from the effective date of their appointment by the Governor, whichever shall be earlier. The 3 members shall be considered representative of citizens not identified with either the employing or employee classes and shall serve regardless of political affiliation. Each of the 3 members shall have only such rights and powers of a Commissioner necessary to dispose of those cases assigned to the special panel. Each of the 3 members appointed to the special panel shall receive the same salary as other Commissioners for the duration of the panel.
The Commission may have an Executive Director; if so, the Executive Director shall be appointed by the Governor with the advice and consent of the Senate. The salary and duties of the Executive Director shall be fixed by the Commission.
On the effective date of this amendatory Act of the 93rd General Assembly, the name of the Industrial Commission is changed to the Illinois Workers' Compensation Commission. References in any law, appropriation, rule, form, or other document: (i) to the Industrial Commission are deemed, in appropriate contexts, to be references to the Illinois Workers' Compensation Commission for all purposes; (ii) to the Industrial Commission Operations Fund are deemed, in appropriate contexts, to be references to the Illinois Workers' Compensation Commission Operations Fund for all purposes; (iii) to the Industrial Commission Operations Fund Fee are deemed, in appropriate contexts, to be references to the Illinois Workers' Compensation Commission Operations Fund Fee for all purposes; and (iv) to the Industrial Commission Operations Fund Surcharge are deemed, in appropriate contexts, to be references to the Illinois Workers' Compensation Commission Operations Fund Surcharge for all purposes.
(Source: P.A. 97-18, eff. 6-28-11.)

(820 ILCS 305/13.1) (from Ch. 48, par. 138.13-1)
Sec. 13.1. (a) There is created a Workers' Compensation Advisory Board hereinafter referred to as the Advisory Board. After the effective date of this amendatory Act of the 94th General Assembly, the Advisory Board shall consist of 12 members appointed by the Governor with the advice and consent of the Senate. Six members of the Advisory Board shall be representative citizens chosen from the employee class, and 6 members shall be representative citizens chosen from the employing class. The Chairman of the Commission shall serve as the ex officio Chairman of the Advisory Board. After the effective date of this amendatory Act of the 94th General Assembly, each member of the Advisory Board shall serve a term ending on the third Monday in January 2007 and shall continue to serve until his or her successor is appointed and qualified. Members of the Advisory Board shall thereafter be appointed for 4 year terms from the third Monday in January of the year of their appointment, and until their successors are appointed and qualified. Seven members of the Advisory Board shall constitute a quorum to do business, but in no case shall there be less than one representative from each class. A vacancy on the Advisory Board shall be filled by the Governor for the unexpired term.
(b) Members of the Advisory Board shall receive no compensation for their services but shall be reimbursed for expenses incurred in the performance of their duties by the Commission from appropriations made to the Commission for such purpose.
(c) The Advisory Board shall aid the Commission in formulating policies, discussing problems, setting priorities of expenditures, reviewing advisory rates filed by an advisory organization as defined in Section 463 of the Illinois Insurance Code, and establishing short and long range administrative goals. Prior to making the (1) initial set of arbitrator appointments pursuant to this amendatory Act of the 97th General Assembly and (2) appointment of Commissioners, the Governor shall request that the Advisory Board make recommendations as to candidates to consider for appointment and the Advisory Board may then make such recommendations.
(d) The terms of all Advisory Board members serving on the effective date of this amendatory Act of the 97th General Assembly are terminated. The Governor shall appoint new members to the Advisory Board within 30 days after the effective date of the amendatory Act of the 97th General Assembly, subject to the advice and consent of the Senate.
(Source: P.A. 97-18, eff. 6-28-11.)

(820 ILCS 305/14) (from Ch. 48, par. 138.14)
Sec. 14. The Commission shall appoint a secretary, an assistant secretary, and arbitrators and shall employ such assistants and clerical help as may be necessary. Arbitrators shall be appointed pursuant to this Section, notwithstanding any provision of the Personnel Code.
Each arbitrator appointed after June 28, 2011 shall be required to demonstrate in writing his or her knowledge of and expertise in the law of and judicial processes of the Workers' Compensation Act and the Workers' Occupational Diseases Act.
A formal training program for newly-hired arbitrators shall be implemented. The training program shall include the following:
(a) substantive and procedural aspects of the

arbitrator position;

(b) current issues in workers' compensation law and

practice;

(c) medical lectures by specialists in areas such as

orthopedics, ophthalmology, psychiatry, rehabilitation counseling;

(d) orientation to each operational unit of the

Illinois Workers' Compensation Commission;

(e) observation of experienced arbitrators conducting

hearings of cases, combined with the opportunity to discuss evidence presented and rulings made;

(f) the use of hypothetical cases requiring the

trainee to issue judgments as a means to evaluating knowledge and writing ability;

(g) writing skills;
(h) professional and ethical standards pursuant to

Section 1.1 of this Act;

(i) detection of workers' compensation fraud and

reporting obligations of Commission employees and appointees;

(j) standards of evidence-based medical treatment and

best practices for measuring and improving quality and health care outcomes in the workers' compensation system, including but not limited to the use of the American Medical Association's "Guides to the Evaluation of Permanent Impairment" and the practice of utilization review; and

(k) substantive and procedural aspects of coal

workers' pneumoconiosis (black lung) cases.

A formal and ongoing professional development program including, but not limited to, the above-noted areas shall be implemented to keep arbitrators informed of recent developments and issues and to assist them in maintaining and enhancing their professional competence. Each arbitrator shall complete 20 hours of training in the above-noted areas during every 2 years such arbitrator shall remain in office.
Each arbitrator shall devote full time to his or her duties and shall serve when assigned as an acting Commissioner when a Commissioner is unavailable in accordance with the provisions of Section 13 of this Act. Any arbitrator who is an attorney-at-law shall not engage in the practice of law, nor shall any arbitrator hold any other office or position of profit under the United States or this State or any municipal corporation or political subdivision of this State. Notwithstanding any other provision of this Act to the contrary, an arbitrator who serves as an acting Commissioner in accordance with the provisions of Section 13 of this Act shall continue to serve in the capacity of Commissioner until a decision is reached in every case heard by that arbitrator while serving as an acting Commissioner.
Notwithstanding any other provision of this Section, the term of all arbitrators serving on June 28, 2011 (the effective date of Public Act 97-18), including any arbitrators on administrative leave, shall terminate at the close of business on July 1, 2011, but the incumbents shall continue to exercise all of their duties until they are reappointed or their successors are appointed.
On and after June 28, 2011 (the effective date of Public Act 97-18), arbitrators shall be appointed to 3-year terms as follows:
(1) All appointments shall be made by the Governor

with the advice and consent of the Senate.

(2) For their initial appointments, 12 arbitrators

shall be appointed to terms expiring July 1, 2012; 12 arbitrators shall be appointed to terms expiring July 1, 2013; and all additional arbitrators shall be appointed to terms expiring July 1, 2014. Thereafter, all arbitrators shall be appointed to 3-year terms.

Upon the expiration of a term, the Chairman shall evaluate the performance of the arbitrator and may recommend to the Governor that he or she be reappointed to a second or subsequent term by the Governor with the advice and consent of the Senate.
Each arbitrator appointed on or after June 28, 2011 (the effective date of Public Act 97-18) and who has not previously served as an arbitrator for the Commission shall be required to be authorized to practice law in this State by the Supreme Court, and to maintain this authorization throughout his or her term of employment.
The performance of all arbitrators shall be reviewed by the Chairman on an annual basis. The Chairman shall allow input from the Commissioners in all such reviews.
The Commission shall assign no fewer than 3 arbitrators to each hearing site. The Commission shall establish a procedure to ensure that the arbitrators assigned to each hearing site are assigned cases on a random basis. No arbitrator shall hear cases in any county, other than Cook County, for more than 2 years in each 3-year term.
The Secretary and each arbitrator shall receive a per annum salary of $4,000 less than the per annum salary of members of The Illinois Workers' Compensation Commission as provided in Section 13 of this Act, payable in equal monthly installments.
The members of the Commission, Arbitrators and other employees whose duties require them to travel, shall have reimbursed to them their actual traveling expenses and disbursements made or incurred by them in the discharge of their official duties while away from their place of residence in the performance of their duties.
The Commission shall provide itself with a seal for the authentication of its orders, awards and proceedings upon which shall be inscribed the name of the Commission and the words "Illinois--Seal".
The Secretary or Assistant Secretary, under the direction of the Commission, shall have charge and custody of the seal of the Commission and also have charge and custody of all records, files, orders, proceedings, decisions, awards and other documents on file with the Commission. He shall furnish certified copies, under the seal of the Commission, of any such records, files, orders, proceedings, decisions, awards and other documents on file with the Commission as may be required. Certified copies so furnished by the Secretary or Assistant Secretary shall be received in evidence before the Commission or any Arbitrator thereof, and in all courts, provided that the original of such certified copy is otherwise competent and admissible in evidence. The Secretary or Assistant Secretary shall perform such other duties as may be prescribed from time to time by the Commission.
(Source: P.A. 98-40, eff. 6-28-13; 99-642, eff. 7-28-16.)

(820 ILCS 305/14.1) (from Ch. 48, par. 138.14-1)
Sec. 14.1. There is created a Commission Review Board consisting of the Chairman of the Illinois Workers' Compensation Commission, the Commissioner with the most seniority who is a representative citizen of the class of employees covered under this Act, the Commissioner with the most seniority who is a representative citizen of the employing class operating under this Act, two Arbitrators, one assigned to hear cases filed in counties with a population of 3,000,000 or more and one assigned to hear cases in any other county, both selected by a vote of a majority of the appointed Arbitrators pursuant to an election conducted by the Chairman, and 2 members designated by the Governor who are not commissioners, Arbitrators or employees of the Illinois Workers' Compensation Commission. Members of the Board shall serve without compensation, but shall be reimbursed for actual expenses incurred. All appointments for the initial terms shall be made and elections concluded by October 1, 1984, with each initial term commencing on October 1, 1984 and extending through February 28, 1987, until the office holder's successor is appointed or elected and qualified. Thereafter each term shall commence on March 1 of each odd-numbered year and extend through March 1 of the next succeeding odd-numbered year, until the office holder's successor is appointed or elected and qualified. The Governor shall certify his appointments, and the Chairman shall certify the results of the elections by the Arbitrators, to the Secretary of the Illinois Workers' Compensation Commission. A vacancy in the office of a member of the Commission Review Board shall be filled for the remainder of the vacating member's term in the same manner as that in which the member was appointed or elected.
The Chairman of the Illinois Workers' Compensation Commission shall serve as the Chairman of the Commission Review Board. It shall be the duty of the Chairman to compile, audit, and retain complaints registered against Commissioners and Arbitrators. The Chairman shall immediately advise a Commissioner or Arbitrator in writing of the nature of any and all complaints filed against him, preserving the identity of the complainant.
At a proceeding before the Commission Review Board, it shall then become the duty of any complainant to testify regarding his or her previously filed complaint, or said complaint shall be considered null and void.
The Commission Review Board shall advise any Commissioner or Arbitrator in writing of necessary remedial action to correct any deficiency and shall afford said individual the opportunity to report or respond to a complaint within a prescribed period of time.
In matters of serious concern to the State, the Commission Review Board may recommend that the Governor: 1) dismiss any Arbitrator who is found unfit to serve; or 2) not reappoint a Commissioner who it finds unfit to serve. This action shall require a record vote of at least 5 members of the Board. The Governor, in his discretion, may act on the recommendation of the Commission Review Board.
(Source: P.A. 93-721, eff. 1-1-05.)

(820 ILCS 305/15) (from Ch. 48, par. 138.15)
Sec. 15. The Commission shall report in writing to the Governor on the 30th day of June, annually, the details and results of its administration of this Act, and may prepare and issue such special bulletins and reports from time to time as may seem advisable. The annual report shall include, but need not be limited to, the following:
(a) Information as to the type of insurance coverage elected by various employers in this State;
(b) A summary of the information received in reports filed by employers pursuant to Section 6(b) such as the average weekly wage of injured workers, the number of injuries and diseases; average benefit levels; average duration of disability, when available; the average payment for hospital and medical care; average funeral benefit in death cases; average benefit payment broken down by type of benefit; and case disposition; and
(c) Such other information about the Commission's administration of this Act as the Commission shall deem appropriate.
(Source: P.A. 81-1482.)

(820 ILCS 305/15a) (from Ch. 48, par. 138.15a)
Sec. 15a. The Commission shall prepare and publish a handbook in readily understandable language in question and answer form containing all information as to the rights and obligations of employers and employees under the provisions of this Act.
The handbook shall be made available free of charge to the general public and be maintained on the Commission's Internet website.
The Commission shall provide informational assistance to employers and employees regarding their rights and obligations under this Act and the process and procedure before the Commission.
(Source: P.A. 98-40, eff. 6-28-13.)

(820 ILCS 305/16) (from Ch. 48, par. 138.16)
Sec. 16. The Commission shall make and publish procedural rules and orders for carrying out the duties imposed upon it by law and for determining the extent of disability sustained, which rules and orders shall be deemed prima facie reasonable and valid.
The process and procedure before the Commission shall be as simple and summary as reasonably may be.
The Commission upon application of either party may issue dedimus potestatem directed to a commissioner, notary public, justice of the peace or any other officer authorized by law to administer oaths, to take the depositions of such witness or witnesses as may be necessary in the judgment of such applicant. Such dedimus potestatem may issue to any of the officers aforesaid in any state or territory of the United States. When the deposition of any witness resident of a foreign country is desired to be taken, the dedimus shall be directed to and the deposition taken before a consul, vice consul or other authorized representative of the government of the United States of America, whose station is in the country where the witness whose deposition is to be taken resides. In countries where the government of the United States has no consul or other diplomatic representative, then depositions in such case shall be taken through the appropriate judicial authority of that country; or where treaties provide for other methods of taking depositions, then the same may be taken as in such treaties provided. The Commission shall have the power to adopt necessary rules to govern the issue of such dedimus potestatem.
The Commission, or any member thereof, or any Arbitrator designated by the Commission shall have the power to administer oaths, subpoena and examine witnesses; to issue subpoenas duces tecum, requiring the production of such books, papers, records and documents as may be evidence of any matter under inquiry and to examine and inspect the same and such places or premises as may relate to the question in dispute. The Commission, or any member thereof, or any Arbitrator designated by the Commission, shall on written request of either party to the dispute, issue subpoenas for the attendance of such witnesses and production of such books, papers, records and documents as shall be designated in the applications, and the parties applying for such subpoena shall advance the officer and witness fees provided for in civil actions pending in circuit courts of this State, except as otherwise provided by Section 20 of this Act. Service of such subpoena shall be made by any sheriff or other person. In case any person refuses to comply with an order of the Commission or subpoenas issued by it or by any member thereof, or any Arbitrator designated by the Commission or to permit an inspection of places or premises, or to produce any books, papers, records or documents, or any witness refuses to testify to any matters regarding which he or she may be lawfully interrogated, the Circuit Court of the county in which the hearing or matter is pending, on application of any member of the Commission or any Arbitrator designated by the Commission, shall compel obedience by attachment proceedings, as for contempt, as in a case of disobedience of the requirements of a subpoena from such court on a refusal to testify therein.
The records, reports, and bills kept by a treating hospital, treating physician, or other treating healthcare provider that renders treatment to the employee as a result of accidental injuries in question, certified to as true and correct by the hospital, physician, or other healthcare provider or by designated agents of the hospital, physician, or other healthcare provider, showing the medical and surgical treatment given an injured employee by such hospital, physician, or other healthcare provider, shall be admissible without any further proof as evidence of the medical and surgical matters stated therein, but shall not be conclusive proof of such matters. There shall be a rebuttable presumption that any such records, reports, and bills received in response to Commission subpoena are certified to be true and correct. This paragraph does not restrict, limit, or prevent the admissibility of records, reports, or bills that are otherwise admissible. This provision does not apply to reports prepared by treating providers for use in litigation.
The Commission at its expense shall provide an official court reporter to take the testimony and record of proceedings at the hearings before an Arbitrator or the Commission, who shall furnish a transcript of such testimony or proceedings to either party requesting it, upon payment therefor at the rate of $1.00 per page for the original and 35 cents per page for each copy of such transcript. Payment for photostatic copies of exhibits shall be extra. If the Commission has determined, as provided in Section 20 of this Act, that the employee is a poor person, a transcript of such testimony and proceedings, including photostatic copies of exhibits, shall be furnished to such employee at the Commission's expense.
The Commission shall have the power to determine the reasonableness and fix the amount of any fee of compensation charged by any person, including attorneys, physicians, surgeons and hospitals, for any service performed in connection with this Act, or for which payment is to be made under this Act or rendered in securing any right under this Act.
Whenever the Commission shall find that the employer, his or her agent, service company or insurance carrier has been guilty of delay or unfairness towards an employee in the adjustment, settlement or payment of benefits due such employee within the purview of the provisions of paragraph (c) of Section 4 of this Act; or has been guilty of unreasonable or vexatious delay, intentional under-payment of compensation benefits, or has engaged in frivolous defenses which do not present a real controversy, within the purview of the provisions of paragraph (k) of Section 19 of this Act, the Commission may assess all or any part of the attorney's fees and costs against such employer and his or her insurance carrier.
(Source: P.A. 94-277, eff. 7-20-05.)

(820 ILCS 305/16a) (from Ch. 48, par. 138.16a)
Sec. 16a. (A) In the establishment or approval of attorney's fees in relation to claims brought under this Act, the Commission shall be guided by the provisions of this Section and by the legislative intent, hereby declared, to encourage settlement and prompt administrative handling of such claims and thereby reduce expenses to claimants for compensation under this Act.
(B) With respect to any and all proceedings in connection with any initial or original claim under this Act, no claim of any attorney for services rendered in connection with the securing of compensation for an employee or his dependents, whether secured by agreement, order, award or a judgment in any court shall exceed 20% of the amount of compensation recovered and paid, unless further fees shall be allowed to the attorney upon a hearing by the Commission fixing fees, and subject to the other provisions of this Section. However, except as hereinafter provided in this Section, in death cases, total disability cases and partial disability cases, the amount of an attorney's fees shall not exceed 20% of the sum which would be due under this Act for 364 weeks of permanent total disability based upon the employee's average gross weekly wage prior to the date of the accident and subject to the maximum weekly benefits provided in this Act unless further fees shall be allowed to the attorney upon a hearing by the Commission fixing fees.
(C) All attorneys' fees in connection with the initial or original claim for compensation shall be fixed pursuant to a written contract on forms prescribed by the Commission between the attorney and the employee or his dependents, and every attorney, whether the disposition of the original claim is by agreement, settlement, award, judgment or otherwise, shall file his contract with the Chairman of the Commission who shall approve the contract only if it is in accordance with all provisions of this Section.
(D) No attorneys' fees shall be charged with respect to compensation for undisputed medical expenses.
(E) No attorneys' fees shall be charged in connection with any temporary total disability compensation unless the payment of such compensation in a timely manner or in the proper amount is refused, or unless such compensation is terminated by the employer and the payment of such compensation is obtained or reinstated by the efforts of the attorney, whether by agreement, settlement, award or judgment.
(F) In the following cases in which there is no dispute between the parties as to the liability of the respondent to pay compensation in a timely manner or in the proper amount and there is no dispute that the accident has resulted in:
(1) the death of the employee; or
(2) a statutory permanent disability; or
(3) the amputation of a finger, toe, or member; or
(4) the removal of a testicle; or
(5) the enucleation of or 100% loss of vision of an

eye;

the legal fees, if any, for services rendered are to be fixed by the Illinois Workers' Compensation Commission at a nominal amount, not exceeding $100.
(G) In the following cases in which there is no dispute between the parties as to the liability of the respondent to pay compensation and there is no dispute that the accident has resulted in:
(1) a fracture of one or more vertebrae; or
(2) a skull fracture; or
(3) a fracture of one or more spinous or transverse

processes; or

(4) a fracture of one or more facial bones; or
(5) the removal of a kidney, spleen or lung;
the legal fees, if any, for services rendered are to be fixed by the Illinois Workers' Compensation Commission at a nominal amount, not exceeding $100, provided that the employee is awarded the minimum amount for the above injuries as specified in Section 8(d)2.
(H) With regard to any claim where the amount to be paid for compensation does not exceed the written offer made to the claimant or claimants by the employer or his agent prior to representation by an attorney, no fees shall be paid to any such attorney.
(I) All attorneys' fees for representation of an employee or his dependents shall be only recoverable from compensation actually paid to such employee or dependents.
(J) Any and all disputes regarding attorneys' fees, whether such disputes relate to which one or more attorneys represents the claimant or claimants or is entitled to the attorneys' fees, or a division of attorneys' fees where the claimant or claimants are or have been represented by more than one attorney, or any other disputes concerning attorneys' fees or contracts for attorneys' fees, shall be heard and determined by the Commission after reasonable notice to all interested parties and attorneys.
(K) After reasonable notice and hearing before the Commission, any attorney found to be in violation of any provision of this Section shall be required to make restitution of any excess fees charged plus interest at a reasonable rate as determined by the Commission.
(Source: P.A. 93-721, eff. 1-1-05.)

(820 ILCS 305/16b)
Sec. 16b. Gift ban.
(a) An attorney appearing before the Commission shall not provide compensation or any gift to any person in exchange for the referral of a client involving a matter to be heard before the Commission except for a division of a fee between lawyers who are not in the same firm in accordance with Rule 1.5 of the Code of Professional Responsibility. For purposes of this Section, "gift" means any gratuity, discount, entertainment, hospitality, loan, forbearance, or any other tangible or intangible item having monetary value including, but not limited to, cash, food and drink, and honoraria except for food or refreshments not exceeding $75 per person in value on a single calendar day, provided that the food or refreshments are (1) consumed on the premises from which they were purchased or prepared or (2) catered. "Catered" means food or refreshments that are purchased ready to eat and delivered by any means.
(b) Violation of this Section is a Class A misdemeanor.
(Source: P.A. 97-18, eff. 6-28-11.)

(820 ILCS 305/17) (from Ch. 48, par. 138.17)
Sec. 17. The Commission shall cause to be printed and furnish free of charge upon request by any employer or employee such blank forms as may facilitate or promote efficient administration and the performance of the duties of the Commission. It shall provide a proper record in which shall be entered and indexed the name of any employer who shall file a notice of declination or withdrawal under this Act, and the date of the filing thereof; and a proper record in which shall be entered and indexed the name of any employee who shall file such notice of declination or withdrawal, and the date of the filing thereof; and such other notices as may be required by this Act; and records in which shall be recorded all proceedings, orders and awards had or made by the Commission or by the arbitration committees, and such other books or records as it shall deem necessary, all such records to be kept in the office of the Commission.
The Commission may destroy all papers and documents which have been on file for more than 5 years where there is no claim for compensation pending or where more than 2 years have elapsed since the termination of the compensation period.
The Commission shall compile and distribute to interested persons aggregate statistics, taken from any records and reports in the possession of the Commission. The aggregate statistics shall not give the names or otherwise identify persons sustaining injuries or disabilities or the employer of any injured person or person with a disability.
The Commission is authorized to establish reasonable fees and methods of payment limited to covering only the costs to the Commission for processing, maintaining and generating records or data necessary for the computerized production of documents, records and other materials except to the extent of any salaries or compensation of Commission officers or employees.
All fees collected by the Commission under this Section shall be deposited in the Technology Management Revolving Fund and credited to the account of the Illinois Workers' Compensation Commission.
(Source: P.A. 99-143, eff. 7-27-15; 100-23, eff. 7-6-17.)

(820 ILCS 305/18) (from Ch. 48, par. 138.18)
Sec. 18. All questions arising under this Act, if not settled by agreement of the parties interested therein, shall, except as otherwise provided, be determined by the Commission. Claims from current and former employees of the Commission shall be determined in accordance with Section 18.1 of this Act.
(Source: P.A. 97-18, eff. 6-28-11.)

(820 ILCS 305/18.1)
Sec. 18.1. Claims by former and current employees of the Commission. All claims by current and former employees and appointees of the Commission shall be assigned to a certified independent arbitrator not employed by the Commission designated by the Chairman. The Chairman shall designate an arbitrator from a list of approved certified arbitrators provided by the Commission Review Board. If the Chairman is the claimant, then the independent arbitrator from the approved list shall be designated by the longest serving Commissioner. The designated independent arbitrator shall have the authority of arbitrators of the Commission regarding settlement and adjudication of the claim of the current and former employees and appointees of the Commission. The decision of the independent arbitrator shall become the decision of the Commission. An appeal of the independent arbitrator's decision shall be subject to judicial review in accordance with subsection (f) of Section 19.
(Source: P.A. 97-18, eff. 6-28-11.)

(820 ILCS 305/19) (from Ch. 48, par. 138.19)
Sec. 19. Any disputed questions of law or fact shall be determined as herein provided.
(a) It shall be the duty of the Commission upon notification that the parties have failed to reach an agreement, to designate an Arbitrator.
1. Whenever any claimant misconceives his remedy and

files an application for adjustment of claim under this Act and it is subsequently discovered, at any time before final disposition of such cause, that the claim for disability or death which was the basis for such application should properly have been made under the Workers' Occupational Diseases Act, then the provisions of Section 19, paragraph (a-1) of the Workers' Occupational Diseases Act having reference to such application shall apply.

2. Whenever any claimant misconceives his remedy and

files an application for adjustment of claim under the Workers' Occupational Diseases Act and it is subsequently discovered, at any time before final disposition of such cause that the claim for injury or death which was the basis for such application should properly have been made under this Act, then the application so filed under the Workers' Occupational Diseases Act may be amended in form, substance or both to assert claim for such disability or death under this Act and it shall be deemed to have been so filed as amended on the date of the original filing thereof, and such compensation may be awarded as is warranted by the whole evidence pursuant to this Act. When such amendment is submitted, further or additional evidence may be heard by the Arbitrator or Commission when deemed necessary. Nothing in this Section contained shall be construed to be or permit a waiver of any provisions of this Act with reference to notice but notice if given shall be deemed to be a notice under the provisions of this Act if given within the time required herein.

(b) The Arbitrator shall make such inquiries and investigations as he or they shall deem necessary and may examine and inspect all books, papers, records, places, or premises relating to the questions in dispute and hear such proper evidence as the parties may submit.
The hearings before the Arbitrator shall be held in the vicinity where the injury occurred after 10 days' notice of the time and place of such hearing shall have been given to each of the parties or their attorneys of record.
The Arbitrator may find that the disabling condition is temporary and has not yet reached a permanent condition and may order the payment of compensation up to the date of the hearing, which award shall be reviewable and enforceable in the same manner as other awards, and in no instance be a bar to a further hearing and determination of a further amount of temporary total compensation or of compensation for permanent disability, but shall be conclusive as to all other questions except the nature and extent of said disability.
The decision of the Arbitrator shall be filed with the Commission which Commission shall immediately send to each party or his attorney a copy of such decision, together with a notification of the time when it was filed. As of the effective date of this amendatory Act of the 94th General Assembly, all decisions of the Arbitrator shall set forth in writing findings of fact and conclusions of law, separately stated, if requested by either party. Unless a petition for review is filed by either party within 30 days after the receipt by such party of the copy of the decision and notification of time when filed, and unless such party petitioning for a review shall within 35 days after the receipt by him of the copy of the decision, file with the Commission either an agreed statement of the facts appearing upon the hearing before the Arbitrator, or if such party shall so elect a correct transcript of evidence of the proceedings at such hearings, then the decision shall become the decision of the Commission and in the absence of fraud shall be conclusive. The Petition for Review shall contain a statement of the petitioning party's specific exceptions to the decision of the arbitrator. The jurisdiction of the Commission to review the decision of the arbitrator shall not be limited to the exceptions stated in the Petition for Review. The Commission, or any member thereof, may grant further time not exceeding 30 days, in which to file such agreed statement or transcript of evidence. Such agreed statement of facts or correct transcript of evidence, as the case may be, shall be authenticated by the signatures of the parties or their attorneys, and in the event they do not agree as to the correctness of the transcript of evidence it shall be authenticated by the signature of the Arbitrator designated by the Commission.
Whether the employee is working or not, if the employee is not receiving or has not received medical, surgical, or hospital services or other services or compensation as provided in paragraph (a) of Section 8, or compensation as provided in paragraph (b) of Section 8, the employee may at any time petition for an expedited hearing by an Arbitrator on the issue of whether or not he or she is entitled to receive payment of the services or compensation. Provided the employer continues to pay compensation pursuant to paragraph (b) of Section 8, the employer may at any time petition for an expedited hearing on the issue of whether or not the employee is entitled to receive medical, surgical, or hospital services or other services or compensation as provided in paragraph (a) of Section 8, or compensation as provided in paragraph (b) of Section 8. When an employer has petitioned for an expedited hearing, the employer shall continue to pay compensation as provided in paragraph (b) of Section 8 unless the arbitrator renders a decision that the employee is not entitled to the benefits that are the subject of the expedited hearing or unless the employee's treating physician has released the employee to return to work at his or her regular job with the employer or the employee actually returns to work at any other job. If the arbitrator renders a decision that the employee is not entitled to the benefits that are the subject of the expedited hearing, a petition for review filed by the employee shall receive the same priority as if the employee had filed a petition for an expedited hearing by an Arbitrator. Neither party shall be entitled to an expedited hearing when the employee has returned to work and the sole issue in dispute amounts to less than 12 weeks of unpaid compensation pursuant to paragraph (b) of Section 8.
Expedited hearings shall have priority over all other petitions and shall be heard by the Arbitrator and Commission with all convenient speed. Any party requesting an expedited hearing shall give notice of a request for an expedited hearing under this paragraph. A copy of the Application for Adjustment of Claim shall be attached to the notice. The Commission shall adopt rules and procedures under which the final decision of the Commission under this paragraph is filed not later than 180 days from the date that the Petition for Review is filed with the Commission.
Where 2 or more insurance carriers, private self-insureds, or a group workers' compensation pool under Article V 3/4 of the Illinois Insurance Code dispute coverage for the same injury, any such insurance carrier, private self-insured, or group workers' compensation pool may request an expedited hearing pursuant to this paragraph to determine the issue of coverage, provided coverage is the only issue in dispute and all other issues are stipulated and agreed to and further provided that all compensation benefits including medical benefits pursuant to Section 8(a) continue to be paid to or on behalf of petitioner. Any insurance carrier, private self-insured, or group workers' compensation pool that is determined to be liable for coverage for the injury in issue shall reimburse any insurance carrier, private self-insured, or group workers' compensation pool that has paid benefits to or on behalf of petitioner for the injury.
(b-1) If the employee is not receiving medical, surgical or hospital services as provided in paragraph (a) of Section 8 or compensation as provided in paragraph (b) of Section 8, the employee, in accordance with Commission Rules, may file a petition for an emergency hearing by an Arbitrator on the issue of whether or not he is entitled to receive payment of such compensation or services as provided therein. Such petition shall have priority over all other petitions and shall be heard by the Arbitrator and Commission with all convenient speed.
Such petition shall contain the following information and shall be served on the employer at least 15 days before it is filed:
(i) the date and approximate time of accident;
(ii) the approximate location of the accident;
(iii) a description of the accident;
(iv) the nature of the injury incurred by the

employee;

(v) the identity of the person, if known, to whom the

accident was reported and the date on which it was reported;

(vi) the name and title of the person, if known,

representing the employer with whom the employee conferred in any effort to obtain compensation pursuant to paragraph (b) of Section 8 of this Act or medical, surgical or hospital services pursuant to paragraph (a) of Section 8 of this Act and the date of such conference;

(vii) a statement that the employer has refused to

pay compensation pursuant to paragraph (b) of Section 8 of this Act or for medical, surgical or hospital services pursuant to paragraph (a) of Section 8 of this Act;

(viii) the name and address, if known, of each

witness to the accident and of each other person upon whom the employee will rely to support his allegations;

(ix) the dates of treatment related to the accident

by medical practitioners, and the names and addresses of such practitioners, including the dates of treatment related to the accident at any hospitals and the names and addresses of such hospitals, and a signed authorization permitting the employer to examine all medical records of all practitioners and hospitals named pursuant to this paragraph;

(x) a copy of a signed report by a medical

practitioner, relating to the employee's current inability to return to work because of the injuries incurred as a result of the accident or such other documents or affidavits which show that the employee is entitled to receive compensation pursuant to paragraph (b) of Section 8 of this Act or medical, surgical or hospital services pursuant to paragraph (a) of Section 8 of this Act. Such reports, documents or affidavits shall state, if possible, the history of the accident given by the employee, and describe the injury and medical diagnosis, the medical services for such injury which the employee has received and is receiving, the physical activities which the employee cannot currently perform as a result of any impairment or disability due to such injury, and the prognosis for recovery;

(xi) complete copies of any reports, records,

documents and affidavits in the possession of the employee on which the employee will rely to support his allegations, provided that the employer shall pay the reasonable cost of reproduction thereof;

(xii) a list of any reports, records, documents and

affidavits which the employee has demanded by subpoena and on which he intends to rely to support his allegations;

(xiii) a certification signed by the employee or his

representative that the employer has received the petition with the required information 15 days before filing.

Fifteen days after receipt by the employer of the petition with the required information the employee may file said petition and required information and shall serve notice of the filing upon the employer. The employer may file a motion addressed to the sufficiency of the petition. If an objection has been filed to the sufficiency of the petition, the arbitrator shall rule on the objection within 2 working days. If such an objection is filed, the time for filing the final decision of the Commission as provided in this paragraph shall be tolled until the arbitrator has determined that the petition is sufficient.
The employer shall, within 15 days after receipt of the notice that such petition is filed, file with the Commission and serve on the employee or his representative a written response to each claim set forth in the petition, including the legal and factual basis for each disputed allegation and the following information: (i) complete copies of any reports, records, documents and affidavits in the possession of the employer on which the employer intends to rely in support of his response, (ii) a list of any reports, records, documents and affidavits which the employer has demanded by subpoena and on which the employer intends to rely in support of his response, (iii) the name and address of each witness on whom the employer will rely to support his response, and (iv) the names and addresses of any medical practitioners selected by the employer pursuant to Section 12 of this Act and the time and place of any examination scheduled to be made pursuant to such Section.
Any employer who does not timely file and serve a written response without good cause may not introduce any evidence to dispute any claim of the employee but may cross examine the employee or any witness brought by the employee and otherwise be heard.
No document or other evidence not previously identified by either party with the petition or written response, or by any other means before the hearing, may be introduced into evidence without good cause. If, at the hearing, material information is discovered which was not previously disclosed, the Arbitrator may extend the time for closing proof on the motion of a party for a reasonable period of time which may be more than 30 days. No evidence may be introduced pursuant to this paragraph as to permanent disability. No award may be entered for permanent disability pursuant to this paragraph. Either party may introduce into evidence the testimony taken by deposition of any medical practitioner.
The Commission shall adopt rules, regulations and procedures whereby the final decision of the Commission is filed not later than 90 days from the date the petition for review is filed but in no event later than 180 days from the date the petition for an emergency hearing is filed with the Illinois Workers' Compensation Commission.
All service required pursuant to this paragraph (b-1) must be by personal service or by certified mail and with evidence of receipt. In addition for the purposes of this paragraph, all service on the employer must be at the premises where the accident occurred if the premises are owned or operated by the employer. Otherwise service must be at the employee's principal place of employment by the employer. If service on the employer is not possible at either of the above, then service shall be at the employer's principal place of business. After initial service in each case, service shall be made on the employer's attorney or designated representative.
(c)(1) At a reasonable time in advance of and in connection with the hearing under Section 19(e) or 19(h), the Commission may on its own motion order an impartial physical or mental examination of a petitioner whose mental or physical condition is in issue, when in the Commission's discretion it appears that such an examination will materially aid in the just determination of the case. The examination shall be made by a member or members of a panel of physicians chosen for their special qualifications by the Illinois State Medical Society. The Commission shall establish procedures by which a physician shall be selected from such list.
(2) Should the Commission at any time during the hearing find that compelling considerations make it advisable to have an examination and report at that time, the commission may in its discretion so order.
(3) A copy of the report of examination shall be given to the Commission and to the attorneys for the parties.
(4) Either party or the Commission may call the examining physician or physicians to testify. Any physician so called shall be subject to cross-examination.
(5) The examination shall be made, and the physician or physicians, if called, shall testify, without cost to the parties. The Commission shall determine the compensation and the pay of the physician or physicians. The compensation for this service shall not exceed the usual and customary amount for such service.
(6) The fees and payment thereof of all attorneys and physicians for services authorized by the Commission under this Act shall, upon request of either the employer or the employee or the beneficiary affected, be subject to the review and decision of the Commission.
(d) If any employee shall persist in insanitary or injurious practices which tend to either imperil or retard his recovery or shall refuse to submit to such medical, surgical, or hospital treatment as is reasonably essential to promote his recovery, the Commission may, in its discretion, reduce or suspend the compensation of any such injured employee. However, when an employer and employee so agree in writing, the foregoing provision shall not be construed to authorize the reduction or suspension of compensation of an employee who is relying in good faith, on treatment by prayer or spiritual means alone, in accordance with the tenets and practice of a recognized church or religious denomination, by a duly accredited practitioner thereof.
(e) This paragraph shall apply to all hearings before the Commission. Such hearings may be held in its office or elsewhere as the Commission may deem advisable. The taking of testimony on such hearings may be had before any member of the Commission. If a petition for review and agreed statement of facts or transcript of evidence is filed, as provided herein, the Commission shall promptly review the decision of the Arbitrator and all questions of law or fact which appear from the statement of facts or transcript of evidence.
In all cases in which the hearing before the arbitrator is held after December 18, 1989, no additional evidence shall be introduced by the parties before the Commission on review of the decision of the Arbitrator. In reviewing decisions of an arbitrator the Commission shall award such temporary compensation, permanent compensation and other payments as are due under this Act. The Commission shall file in its office its decision thereon, and shall immediately send to each party or his attorney a copy of such decision and a notification of the time when it was filed. Decisions shall be filed within 60 days after the Statement of Exceptions and Supporting Brief and Response thereto are required to be filed or oral argument whichever is later.
In the event either party requests oral argument, such argument shall be had before a panel of 3 members of the Commission (or before all available members pursuant to the determination of 7 members of the Commission that such argument be held before all available members of the Commission) pursuant to the rules and regulations of the Commission. A panel of 3 members, which shall be comprised of not more than one representative citizen of the employing class and not more than one representative citizen of the employee class, shall hear the argument; provided that if all the issues in dispute are solely the nature and extent of the permanent partial disability, if any, a majority of the panel may deny the request for such argument and such argument shall not be held; and provided further that 7 members of the Commission may determine that the argument be held before all available members of the Commission. A decision of the Commission shall be approved by a majority of Commissioners present at such hearing if any; provided, if no such hearing is held, a decision of the Commission shall be approved by a majority of a panel of 3 members of the Commission as described in this Section. The Commission shall give 10 days' notice to the parties or their attorneys of the time and place of such taking of testimony and of such argument.
In any case the Commission in its decision may find specially upon any question or questions of law or fact which shall be submitted in writing by either party whether ultimate or otherwise; provided that on issues other than nature and extent of the disability, if any, the Commission in its decision shall find specially upon any question or questions of law or fact, whether ultimate or otherwise, which are submitted in writing by either party; provided further that not more than 5 such questions may be submitted by either party. Any party may, within 20 days after receipt of notice of the Commission's decision, or within such further time, not exceeding 30 days, as the Commission may grant, file with the Commission either an agreed statement of the facts appearing upon the hearing, or, if such party shall so elect, a correct transcript of evidence of the additional proceedings presented before the Commission, in which report the party may embody a correct statement of such other proceedings in the case as such party may desire to have reviewed, such statement of facts or transcript of evidence to be authenticated by the signature of the parties or their attorneys, and in the event that they do not agree, then the authentication of such transcript of evidence shall be by the signature of any member of the Commission.
If a reporter does not for any reason furnish a transcript of the proceedings before the Arbitrator in any case for use on a hearing for review before the Commission, within the limitations of time as fixed in this Section, the Commission may, in its discretion, order a trial de novo before the Commission in such case upon application of either party. The applications for adjustment of claim and other documents in the nature of pleadings filed by either party, together with the decisions of the Arbitrator and of the Commission and the statement of facts or transcript of evidence hereinbefore provided for in paragraphs (b) and (c) shall be the record of the proceedings of the Commission, and shall be subject to review as hereinafter provided.
At the request of either party or on its own motion, the Commission shall set forth in writing the reasons for the decision, including findings of fact and conclusions of law separately stated. The Commission shall by rule adopt a format for written decisions for the Commission and arbitrators. The written decisions shall be concise and shall succinctly state the facts and reasons for the decision. The Commission may adopt in whole or in part, the decision of the arbitrator as the decision of the Commission. When the Commission does so adopt the decision of the arbitrator, it shall do so by order. Whenever the Commission adopts part of the arbitrator's decision, but not all, it shall include in the order the reasons for not adopting all of the arbitrator's decision. When a majority of a panel, after deliberation, has arrived at its decision, the decision shall be filed as provided in this Section without unnecessary delay, and without regard to the fact that a member of the panel has expressed an intention to dissent. Any member of the panel may file a dissent. Any dissent shall be filed no later than 10 days after the decision of the majority has been filed.
Decisions rendered by the Commission and dissents, if any, shall be published together by the Commission. The conclusions of law set out in such decisions shall be regarded as precedents by arbitrators for the purpose of achieving a more uniform administration of this Act.
(f) The decision of the Commission acting within its powers, according to the provisions of paragraph (e) of this Section shall, in the absence of fraud, be conclusive unless reviewed as in this paragraph hereinafter provided. However, the Arbitrator or the Commission may on his or its own motion, or on the motion of either party, correct any clerical error or errors in computation within 15 days after the date of receipt of any award by such Arbitrator or any decision on review of the Commission and shall have the power to recall the original award on arbitration or decision on review, and issue in lieu thereof such corrected award or decision. Where such correction is made the time for review herein specified shall begin to run from the date of the receipt of the corrected award or decision.
(1) Except in cases of claims against the State of

Illinois other than those claims under Section 18.1, in which case the decision of the Commission shall not be subject to judicial review, the Circuit Court of the county where any of the parties defendant may be found, or if none of the parties defendant can be found in this State then the Circuit Court of the county where the accident occurred, shall by summons to the Commission have power to review all questions of law and fact presented by such record.

A proceeding for review shall be commenced within 20

days of the receipt of notice of the decision of the Commission. The summons shall be issued by the clerk of such court upon written request returnable on a designated return day, not less than 10 or more than 60 days from the date of issuance thereof, and the written request shall contain the last known address of other parties in interest and their attorneys of record who are to be served by summons. Service upon any member of the Commission or the Secretary or the Assistant Secretary thereof shall be service upon the Commission, and service upon other parties in interest and their attorneys of record shall be by summons, and such service shall be made upon the Commission and other parties in interest by mailing notices of the commencement of the proceedings and the return day of the summons to the office of the Commission and to the last known place of residence of other parties in interest or their attorney or attorneys of record. The clerk of the court issuing the summons shall on the day of issue mail notice of the commencement of the proceedings which shall be done by mailing a copy of the summons to the office of the Commission, and a copy of the summons to the other parties in interest or their attorney or attorneys of record and the clerk of the court shall make certificate that he has so sent said notices in pursuance of this Section, which shall be evidence of service on the Commission and other parties in interest.

The Commission shall not be required to certify the

record of their proceedings to the Circuit Court, unless the party commencing the proceedings for review in the Circuit Court as above provided, shall file with the Commission notice of intent to file for review in Circuit Court. It shall be the duty of the Commission upon such filing of notice of intent to file for review in the Circuit Court to prepare a true and correct copy of such testimony and a true and correct copy of all other matters contained in such record and certified to by the Secretary or Assistant Secretary thereof. The changes made to this subdivision (f)(1) by this amendatory Act of the 98th General Assembly apply to any Commission decision entered after the effective date of this amendatory Act of the 98th General Assembly.

No request for a summons may be filed and no summons

shall issue unless the party seeking to review the decision of the Commission shall exhibit to the clerk of the Circuit Court proof of filing with the Commission of the notice of the intent to file for review in the Circuit Court or an affidavit of the attorney setting forth that notice of intent to file for review in the Circuit Court has been given in writing to the Secretary or Assistant Secretary of the Commission.

(2) No such summons shall issue unless the one

against whom the Commission shall have rendered an award for the payment of money shall upon the filing of his written request for such summons file with the clerk of the court a bond conditioned that if he shall not successfully prosecute the review, he will pay the award and the costs of the proceedings in the courts. The amount of the bond shall be fixed by any member of the Commission and the surety or sureties of the bond shall be approved by the clerk of the court. The acceptance of the bond by the clerk of the court shall constitute evidence of his approval of the bond.

Every county, city, town, township, incorporated

village, school district, body politic or municipal corporation against whom the Commission shall have rendered an award for the payment of money shall not be required to file a bond to secure the payment of the award and the costs of the proceedings in the court to authorize the court to issue such summons.

The court may confirm or set aside the decision of

the Commission. If the decision is set aside and the facts found in the proceedings before the Commission are sufficient, the court may enter such decision as is justified by law, or may remand the cause to the Commission for further proceedings and may state the questions requiring further hearing, and give such other instructions as may be proper. Appeals shall be taken to the Appellate Court in accordance with Supreme Court Rules 22(g) and 303. Appeals shall be taken from the Appellate Court to the Supreme Court in accordance with Supreme Court Rule 315.

It shall be the duty of the clerk of any court

rendering a decision affecting or affirming an award of the Commission to promptly furnish the Commission with a copy of such decision, without charge.

The decision of a majority of the members of the

panel of the Commission, shall be considered the decision of the Commission.

(g) Except in the case of a claim against the State of Illinois, either party may present a certified copy of the award of the Arbitrator, or a certified copy of the decision of the Commission when the same has become final, when no proceedings for review are pending, providing for the payment of compensation according to this Act, to the Circuit Court of the county in which such accident occurred or either of the parties are residents, whereupon the court shall enter a judgment in accordance therewith. In a case where the employer refuses to pay compensation according to such final award or such final decision upon which such judgment is entered the court shall in entering judgment thereon, tax as costs against him the reasonable costs and attorney fees in the arbitration proceedings and in the court entering the judgment for the person in whose favor the judgment is entered, which judgment and costs taxed as therein provided shall, until and unless set aside, have the same effect as though duly entered in an action duly tried and determined by the court, and shall with like effect, be entered and docketed. The Circuit Court shall have power at any time upon application to make any such judgment conform to any modification required by any subsequent decision of the Supreme Court upon appeal, or as the result of any subsequent proceedings for review, as provided in this Act.
Judgment shall not be entered until 15 days' notice of the time and place of the application for the entry of judgment shall be served upon the employer by filing such notice with the Commission, which Commission shall, in case it has on file the address of the employer or the name and address of its agent upon whom notices may be served, immediately send a copy of the notice to the employer or such designated agent.
(h) An agreement or award under this Act providing for compensation in installments, may at any time within 18 months after such agreement or award be reviewed by the Commission at the request of either the employer or the employee, on the ground that the disability of the employee has subsequently recurred, increased, diminished or ended.
However, as to accidents occurring subsequent to July 1, 1955, which are covered by any agreement or award under this Act providing for compensation in installments made as a result of such accident, such agreement or award may at any time within 30 months, or 60 months in the case of an award under Section 8(d)1, after such agreement or award be reviewed by the Commission at the request of either the employer or the employee on the ground that the disability of the employee has subsequently recurred, increased, diminished or ended.
On such review, compensation payments may be re-established, increased, diminished or ended. The Commission shall give 15 days' notice to the parties of the hearing for review. Any employee, upon any petition for such review being filed by the employer, shall be entitled to one day's notice for each 100 miles necessary to be traveled by him in attending the hearing of the Commission upon the petition, and 3 days in addition thereto. Such employee shall, at the discretion of the Commission, also be entitled to 5 cents per mile necessarily traveled by him within the State of Illinois in attending such hearing, not to exceed a distance of 300 miles, to be taxed by the Commission as costs and deposited with the petition of the employer.
When compensation which is payable in accordance with an award or settlement contract approved by the Commission, is ordered paid in a lump sum by the Commission, no review shall be had as in this paragraph mentioned.
(i) Each party, upon taking any proceedings or steps whatsoever before any Arbitrator, Commission or court, shall file with the Commission his address, or the name and address of any agent upon whom all notices to be given to such party shall be served, either personally or by registered mail, addressed to such party or agent at the last address so filed with the Commission. In the event such party has not filed his address, or the name and address of an agent as above provided, service of any notice may be had by filing such notice with the Commission.
(j) Whenever in any proceeding testimony has been taken or a final decision has been rendered and after the taking of such testimony or after such decision has become final, the injured employee dies, then in any subsequent proceedings brought by the personal representative or beneficiaries of the deceased employee, such testimony in the former proceeding may be introduced with the same force and effect as though the witness having so testified were present in person in such subsequent proceedings and such final decision, if any, shall be taken as final adjudication of any of the issues which are the same in both proceedings.
(k) In case where there has been any unreasonable or vexatious delay of payment or intentional underpayment of compensation, or proceedings have been instituted or carried on by the one liable to pay the compensation, which do not present a real controversy, but are merely frivolous or for delay, then the Commission may award compensation additional to that otherwise payable under this Act equal to 50% of the amount payable at the time of such award. Failure to pay compensation in accordance with the provisions of Section 8, paragraph (b) of this Act, shall be considered unreasonable delay.
When determining whether this subsection (k) shall apply, the Commission shall consider whether an Arbitrator has determined that the claim is not compensable or whether the employer has made payments under Section 8(j).
(l) If the employee has made written demand for payment of benefits under Section 8(a) or Section 8(b), the employer shall have 14 days after receipt of the demand to set forth in writing the reason for the delay. In the case of demand for payment of medical benefits under Section 8(a), the time for the employer to respond shall not commence until the expiration of the allotted 30 days specified under Section 8.2(d). In case the employer or his or her insurance carrier shall without good and just cause fail, neglect, refuse, or unreasonably delay the payment of benefits under Section 8(a) or Section 8(b), the Arbitrator or the Commission shall allow to the employee additional compensation in the sum of $30 per day for each day that the benefits under Section 8(a) or Section 8(b) have been so withheld or refused, not to exceed $10,000. A delay in payment of 14 days or more shall create a rebuttable presumption of unreasonable delay.
(m) If the commission finds that an accidental injury was directly and proximately caused by the employer's wilful violation of a health and safety standard under the Health and Safety Act or the Occupational Safety and Health Act in force at the time of the accident, the arbitrator or the Commission shall allow to the injured employee or his dependents, as the case may be, additional compensation equal to 25% of the amount which otherwise would be payable under the provisions of this Act exclusive of this paragraph. The additional compensation herein provided shall be allowed by an appropriate increase in the applicable weekly compensation rate.
(n) After June 30, 1984, decisions of the Illinois Workers' Compensation Commission reviewing an award of an arbitrator of the Commission shall draw interest at a rate equal to the yield on indebtedness issued by the United States Government with a 26-week maturity next previously auctioned on the day on which the decision is filed. Said rate of interest shall be set forth in the Arbitrator's Decision. Interest shall be drawn from the date of the arbitrator's award on all accrued compensation due the employee through the day prior to the date of payments. However, when an employee appeals an award of an Arbitrator or the Commission, and the appeal results in no change or a decrease in the award, interest shall not further accrue from the date of such appeal.
The employer or his insurance carrier may tender the payments due under the award to stop the further accrual of interest on such award notwithstanding the prosecution by either party of review, certiorari, appeal to the Supreme Court or other steps to reverse, vacate or modify the award.
(o) By the 15th day of each month each insurer providing coverage for losses under this Act shall notify each insured employer of any compensable claim incurred during the preceding month and the amounts paid or reserved on the claim including a summary of the claim and a brief statement of the reasons for compensability. A cumulative report of all claims incurred during a calendar year or continued from the previous year shall be furnished to the insured employer by the insurer within 30 days after the end of that calendar year.
The insured employer may challenge, in proceeding before the Commission, payments made by the insurer without arbitration and payments made after a case is determined to be noncompensable. If the Commission finds that the case was not compensable, the insurer shall purge its records as to that employer of any loss or expense associated with the claim, reimburse the employer for attorneys' fees arising from the challenge and for any payment required of the employer to the Rate Adjustment Fund or the Second Injury Fund, and may not reflect the loss or expense for rate making purposes. The employee shall not be required to refund the challenged payment. The decision of the Commission may be reviewed in the same manner as in arbitrated cases. No challenge may be initiated under this paragraph more than 3 years after the payment is made. An employer may waive the right of challenge under this paragraph on a case by case basis.
(p) After filing an application for adjustment of claim but prior to the hearing on arbitration the parties may voluntarily agree to submit such application for adjustment of claim for decision by an arbitrator under this subsection (p) where such application for adjustment of claim raises only a dispute over temporary total disability, permanent partial disability or medical expenses. Such agreement shall be in writing in such form as provided by the Commission. Applications for adjustment of claim submitted for decision by an arbitrator under this subsection (p) shall proceed according to rule as established by the Commission. The Commission shall promulgate rules including, but not limited to, rules to ensure that the parties are adequately informed of their rights under this subsection (p) and of the voluntary nature of proceedings under this subsection (p). The findings of fact made by an arbitrator acting within his or her powers under this subsection (p) in the absence of fraud shall be conclusive. However, the arbitrator may on his own motion, or the motion of either party, correct any clerical errors or errors in computation within 15 days after the date of receipt of such award of the arbitrator and shall have the power to recall the original award on arbitration, and issue in lieu thereof such corrected award. The decision of the arbitrator under this subsection (p) shall be considered the decision of the Commission and proceedings for review of questions of law arising from the decision may be commenced by either party pursuant to subsection (f) of Section 19. The Advisory Board established under Section 13.1 shall compile a list of certified Commission arbitrators, each of whom shall be approved by at least 7 members of the Advisory Board. The chairman shall select 5 persons from such list to serve as arbitrators under this subsection (p). By agreement, the parties shall select one arbitrator from among the 5 persons selected by the chairman except that if the parties do not agree on an arbitrator from among the 5 persons, the parties may, by agreement, select an arbitrator of the American Arbitration Association, whose fee shall be paid by the State in accordance with rules promulgated by the Commission. Arbitration under this subsection (p) shall be voluntary.
(Source: P.A. 97-18, eff. 6-28-11; 98-40, eff. 6-28-13; 98-874, eff. 1-1-15.)

(820 ILCS 305/19.1) (from Ch. 48, par. 138.19a)
Sec. 19.1. The time within which any act is required to be performed under any of the provisions of this Act shall be computed by excluding the first day and including the last, unless the last day is Saturday, Sunday or is a holiday as defined or fixed in any statute now or hereafter in force in this State, and then such days shall also be excluded. If the day succeeding such holiday is also a holiday then such succeeding day shall also be excluded.
(Source: Laws 1959, p. 1733.)

(820 ILCS 305/19a) (from Ch. 48, par. 138.19b)
Sec. 19a. Money received by the Commission pursuant to subsection (f) of Section 19 of this Act shall be paid into a trust fund outside the State Treasury and shall be held in such fund until completion of the record for which the payment was made. The Secretary of the Commission shall be ex-officio custodian of such trust fund which shall be used only for the purpose specified in this section. Upon completion of the record the Secretary shall pay the amount so held to the person entitled thereto for preparation of the record. Within 60 days after the effective date of this amendatory Act of the 98th General Assembly, the Secretary of the Commission shall transfer all remaining funds to the Injured Workers' Benefit Fund for the purpose of paying claims from injured employees who have received a final award for benefits from the Commission against the employer in Fiscal Year 2013.
(Source: P.A. 98-40, eff. 6-28-13.)

(820 ILCS 305/20) (from Ch. 48, par. 138.20)
Sec. 20. If the Commission shall, before or after any hearing, proceeding, or review to any court, be satisfied that the employee is a poor person, and unable to pay the costs and expenses provided for by this Act, the Commission shall permit such poor person to have all the rights and remedies provided by this Act, including the issuance and service of subpoenas; a transcript of testimony and the record of proceedings, including photostatic copies of exhibits, at hearings before an Arbitrator or the Commission; the right to the filing of a written request for summons; and the right to the issuance of summons, without the filing of a bond for costs and without the payment of any of the costs provided for by this Act. If an award is granted to such employee, or settlement is made, the costs and expenses chargeable to the employee as provided for by this Act shall be paid by the employer out of the award herein granted, or settlement, before any of the balance of the award or settlement is paid to the employee.
(Source: P.A. 98-40, eff. 6-28-13.)

(820 ILCS 305/21) (from Ch. 48, par. 138.21)
Sec. 21. No payment, claim, award or decision under this Act shall be assignable or subject to any lien, attachment or garnishment, or be held liable in any way for any lien, debt, penalty or damages, except the beneficiary or beneficiaries of a deceased employee who was a member or annuitant under Article 14 of the "Illinois Pension Code" may assign any benefits payable under this Act to the State Employees' Retirement System. The compensation allowed by any award or decision of the Commission shall be entitled to a preference over the unsecured debts of the employer, wages excepted, contracted after the date of the injury to an employee. A decision or award of the Commission against an employer for compensation under this Act, or a written agreement by an employer to pay such compensation shall, upon the filing of a certified copy of the decision or said agreement, as the case may be, with the recorder of the county, constitute a lien upon all property of the employer within the county, paramount to all other claims or liens, except mortgages, trust deeds, or for wages or taxes. Such liens may be enforced in the manner provided for the foreclosure of mortgages under the laws of this State.
(Source: P.A. 83-358.)

(820 ILCS 305/23) (from Ch. 48, par. 138.23)
Sec. 23. No employee, personal representative, or beneficiary shall have power to waive any of the provisions of this Act in regard to the amount of compensation which may be payable to such employee, personal representative or beneficiary hereunder except after approval by the Commission and any employer, individually or by his agent, service company or insurance carrier who shall enter into any payment purporting to compromise or settle the compensation rights of an employee, personal representative or beneficiary without first obtaining the approval of the Illinois Workers' Compensation Commission as aforesaid shall be barred from raising the defense of limitation in any proceedings subsequently brought by such employee, personal representative or beneficiary.
A minor death beneficiary, by parent or grandparent as next friend, may compromise disputes and may enter into and submit a settlement contract or lump sum petition, and upon approval by the Commission such settlement contract or lump sum order shall have the same force and effect as though such minor had been an adult.
(Source: P.A. 93-721, eff. 1-1-05.)

(820 ILCS 305/24) (from Ch. 48, par. 138.24)
Sec. 24. Any employer against whom liability may exist for compensation under this Act shall upon the order and direction of the Commission:
(a) Deposit the commuted value of the total unpaid compensation for which such liability exists, computed at 3% per annum in the same manner as provided in Section 9, with the State Treasurer, or county treasurer in the county where the accident happened, or with any savings and loan association or State or national bank or trust company doing business in this State. Any such depositary to which such compensation may be paid, shall pay the same out in installments as in this Act provided, unless such sum is ordered paid in, and is commuted to a lump sum payment in accordance with the provisions of this Act; or
(b) Purchase an annuity, in an amount of compensation due or computed, under this Act within the limitation provided by law in any insurance company granting annuities and licensed or permitted to do business in this State which may be designated by the employer or the Commission.
(Source: P.A. 83-541.)

(820 ILCS 305/25) (from Ch. 48, par. 138.25)
Sec. 25. The invalidity of any portion of this Act shall in no way affect the validity of any other portion thereof which can be given effect without such invalid part.
If any of the provisions of this Act providing for compensation for injuries to or death of employees shall be repealed or adjudged invalid or unconstitutional, the period intervening between the occurrence of any injury or death and such repeal or final adjudication of invalidity, shall not be computed as a part of the time limited by law for the commencement of any action relating to such injury or death, but the amount of any compensation which may have been paid for any such injury shall be deducted from any judgment for damages recovered on account of such injury. Any claims, disagreement or controversy existing or arising under "An Act to promote the general welfare of the people of this State by providing compensation for accidental injuries or death suffered in the course of employment within this State, and without this State where the contract of employment is made within this State; providing for the enforcement and administering thereof, and a penalty for its violation, and repealing an Act entitled, 'An Act to promote the general welfare of the people of this State by providing compensation for accidental injuries or death suffered in the course of employment', approved June 10, 1911; in force May 1, 1912", approved June 28, 1913, as amended, shall be adjusted in accordance with the provisions of said Act, notwithstanding the repeal thereof, or may by agreement of the parties be adjusted in accordance with the method of procedure provided in this Act for the adjustment of differences, jurisdiction to adjust such differences so submitted by the parties being hereby conferred upon the Commission.
(Source: P.A. 83-1125.)

(820 ILCS 305/25.5)
Sec. 25.5. Unlawful acts; penalties.
(a) It is unlawful for any person, company, corporation, insurance carrier, healthcare provider, or other entity to:
(1) Intentionally present or cause to be presented

any false or fraudulent claim for the payment of any workers' compensation benefit.

(2) Intentionally make or cause to be made any false

or fraudulent material statement or material representation for the purpose of obtaining or denying any workers' compensation benefit.

(3) Intentionally make or cause to be made any false

or fraudulent statements with regard to entitlement to workers' compensation benefits with the intent to prevent an injured worker from making a legitimate claim for any workers' compensation benefits.

(4) Intentionally prepare or provide an invalid,

false, or counterfeit certificate of insurance as proof of workers' compensation insurance.

(5) Intentionally make or cause to be made any false

or fraudulent material statement or material representation for the purpose of obtaining workers' compensation insurance at less than the proper rate for that insurance.

(6) Intentionally make or cause to be made any false

or fraudulent material statement or material representation on an initial or renewal self-insurance application or accompanying financial statement for the purpose of obtaining self-insurance status or reducing the amount of security that may be required to be furnished pursuant to Section 4 of this Act.

(7) Intentionally make or cause to be made any false

or fraudulent material statement to the Department of Insurance's fraud and insurance non-compliance unit in the course of an investigation of fraud or insurance non-compliance.

(8) Intentionally assist, abet, solicit, or conspire

with any person, company, or other entity to commit any of the acts in paragraph (1), (2), (3), (4), (5), (6), or (7) of this subsection (a).

(9) Intentionally present a bill or statement for the

payment for medical services that were not provided.

For the purposes of paragraphs (2), (3), (5), (6), (7), and (9), the term "statement" includes any writing, notice, proof of injury, bill for services, hospital or doctor records and reports, or X-ray and test results.
(b) Sentences for violations of subsection (a) are as follows:
(1) A violation in which the value of the property

obtained or attempted to be obtained is $300 or less is a Class A misdemeanor.

(2) A violation in which the value of the property

obtained or attempted to be obtained is more than $300 but not more than $10,000 is a Class 3 felony.

(3) A violation in which the value of the property

obtained or attempted to be obtained is more than $10,000 but not more than $100,000 is a Class 2 felony.

(4) A violation in which the value of the property

obtained or attempted to be obtained is more than $100,000 is a Class 1 felony.

(5) A person convicted under this Section shall be

ordered to pay monetary restitution to the insurance company or self-insured entity or any other person for any financial loss sustained as a result of a violation of this Section, including any court costs and attorney fees. An order of restitution also includes expenses incurred and paid by the State of Illinois or an insurance company or self-insured entity in connection with any medical evaluation or treatment services.

For the purposes of this Section, where the exact value of property obtained or attempted to be obtained is either not alleged or is not specifically set by the terms of a policy of insurance, the value of the property shall be the fair market replacement value of the property claimed to be lost, the reasonable costs of reimbursing a vendor or other claimant for services to be rendered, or both. Notwithstanding the foregoing, an insurance company, self-insured entity, or any other person suffering financial loss sustained as a result of violation of this Section may seek restitution, including court costs and attorney's fees in a civil action in a court of competent jurisdiction.
(c) The Department of Insurance shall establish a fraud and insurance non-compliance unit responsible for investigating incidences of fraud and insurance non-compliance pursuant to this Section. The size of the staff of the unit shall be subject to appropriation by the General Assembly. It shall be the duty of the fraud and insurance non-compliance unit to determine the identity of insurance carriers, employers, employees, or other persons or entities who have violated the fraud and insurance non-compliance provisions of this Section. The fraud and insurance non-compliance unit shall report violations of the fraud and insurance non-compliance provisions of this Section to the Special Prosecutions Bureau of the Criminal Division of the Office of the Attorney General or to the State's Attorney of the county in which the offense allegedly occurred, either of whom has the authority to prosecute violations under this Section.
With respect to the subject of any investigation being conducted, the fraud and insurance non-compliance unit shall have the general power of subpoena of the Department of Insurance, including the authority to issue a subpoena to a medical provider, pursuant to Section 8-802 of the Code of Civil Procedure.
(d) Any person may report allegations of insurance non-compliance and fraud pursuant to this Section to the Department of Insurance's fraud and insurance non-compliance unit whose duty it shall be to investigate the report. The unit shall notify the Commission of reports of insurance non-compliance. Any person reporting an allegation of insurance non-compliance or fraud against either an employee or employer under this Section must identify himself. Except as provided in this subsection and in subsection (e), all reports shall remain confidential except to refer an investigation to the Attorney General or State's Attorney for prosecution or if the fraud and insurance non-compliance unit's investigation reveals that the conduct reported may be in violation of other laws or regulations of the State of Illinois, the unit may report such conduct to the appropriate governmental agency charged with administering such laws and regulations. Any person who intentionally makes a false report under this Section to the fraud and insurance non-compliance unit is guilty of a Class A misdemeanor.
(e) In order for the fraud and insurance non-compliance unit to investigate a report of fraud related to an employee's claim, (i) the employee must have filed with the Commission an Application for Adjustment of Claim and the employee must have either received or attempted to receive benefits under this Act that are related to the reported fraud or (ii) the employee must have made a written demand for the payment of benefits that are related to the reported fraud. There shall be no immunity, under this Act or otherwise, for any person who files a false report or who files a report without good and just cause. Confidentiality of medical information shall be strictly maintained. Investigations that are not referred for prosecution shall be destroyed upon the expiration of the statute of limitations for the acts under investigation and shall not be disclosed except that the person making the report shall be notified that the investigation is being closed. It is unlawful for any employer, insurance carrier, service adjustment company, third party administrator, self-insured, or similar entity to file or threaten to file a report of fraud against an employee because of the exercise by the employee of the rights and remedies granted to the employee by this Act.
(e-5) The fraud and insurance non-compliance unit shall procure and implement a system utilizing advanced analytics inclusive of predictive modeling, data mining, social network analysis, and scoring algorithms for the detection and prevention of fraud, waste, and abuse on or before January 1, 2012. The fraud and insurance non-compliance unit shall procure this system using a request for proposals process governed by the Illinois Procurement Code and rules adopted under that Code. The fraud and insurance non-compliance unit shall provide a report to the President of the Senate, Speaker of the House of Representatives, Minority Leader of the House of Representatives, Minority Leader of the Senate, Governor, Chairman of the Commission, and Director of Insurance on or before July 1, 2012 and annually thereafter detailing its activities and providing recommendations regarding opportunities for additional fraud waste and abuse detection and prevention.
(f) Any person convicted of fraud related to workers' compensation pursuant to this Section shall be subject to the penalties prescribed in the Criminal Code of 2012 and shall be ineligible to receive or retain any compensation, disability, or medical benefits as defined in this Act if the compensation, disability, or medical benefits were owed or received as a result of fraud for which the recipient of the compensation, disability, or medical benefit was convicted. This subsection applies to accidental injuries or diseases that occur on or after the effective date of this amendatory Act of the 94th General Assembly.
(g) Civil liability. Any person convicted of fraud who knowingly obtains, attempts to obtain, or causes to be obtained any benefits under this Act by the making of a false claim or who knowingly misrepresents any material fact shall be civilly liable to the payor of benefits or the insurer or the payor's or insurer's subrogee or assignee in an amount equal to 3 times the value of the benefits or insurance coverage wrongfully obtained or twice the value of the benefits or insurance coverage attempted to be obtained, plus reasonable attorney's fees and expenses incurred by the payor or the payor's subrogee or assignee who successfully brings a claim under this subsection. This subsection applies to accidental injuries or diseases that occur on or after the effective date of this amendatory Act of the 94th General Assembly.
(h) The fraud and insurance non-compliance unit shall submit a written report on an annual basis to the Chairman of the Commission, the Workers' Compensation Advisory Board, the General Assembly, the Governor, and the Attorney General by January 1 and July 1 of each year. This report shall include, at the minimum, the following information:
(1) The number of allegations of insurance

non-compliance and fraud reported to the fraud and insurance non-compliance unit.

(2) The source of the reported allegations

(individual, employer, or other).

(3) The number of allegations investigated by the

fraud and insurance non-compliance unit.

(4) The number of criminal referrals made in

accordance with this Section and the entity to which the referral was made.

(5) All proceedings under this Section.
(Source: P.A. 97-18, eff. 6-28-11; 97-1150, eff. 1-25-13.)

(820 ILCS 305/26) (from Ch. 48, par. 138.26)
Sec. 26. Any wilful neglect, refusal or failure to do the things required to be done by any section, clause or provision of this Act, on the part of the persons herein required to do them, or any violation of any of the provisions or requirements hereof, or any attempt to obstruct or interfere with any court officer, or any other person charged with the duty of administering or enforcing this Act, is a petty offense.
The Attorney General and the State's Attorney of each county, upon the request of the Illinois Workers' Compensation Commission, shall enforce any penalties set forth in this Act.
(Source: P.A. 93-721, eff. 1-1-05.)

(820 ILCS 305/26.1)
Sec. 26.1. Misclassification of employees as independent contractors. The Department of Labor, the Department of Employment Security, the Department of Revenue, the Office of the State Comptroller, and the Illinois Workers' Compensation Commission shall cooperate under the Employee Classification Act by sharing information concerning any suspected misclassification by an employer or entity, as defined in the Employee Classification Act, of one or more employees as independent contractors.
(Source: P.A. 95-26, eff. 1-1-08.)

(820 ILCS 305/27) (from Ch. 48, par. 138.27)
Sec. 27. "An Act to promote the general welfare of the people of this State by providing compensation for accidental injuries or death suffered in the course of employment within this State, and without this State where the contract of employment is made within this State; providing for the enforcement and administering thereof, and a penalty for its violation, and repealing an act entitled, 'An act to promote the general welfare of the people of this State by providing compensation for accidental injuries or death suffered in the course of employment,' approved June 10, 1911; in force May 1, 1912", approved June 28, 1913, as amended, is repealed.
(Source: Laws 1951, p. 1060.)

(820 ILCS 305/28) (from Ch. 48, par. 138.28)
Sec. 28. This Act shall apply to all accidental injuries and deaths occurring on or after July 1, 1951.
(Source: P.A. 86-1413.)

(820 ILCS 305/29) (from Ch. 48, par. 138.29)
Sec. 29. Every rating organization operating under Article XXIX of the Illinois Insurance Code, every insurance company which makes its own rates under that Article, every service agency administering self-insurance for liabilities incurred under this Act, or under the Occupational Diseases Act, and every employer providing for such liabilities by self-insurance without the assistance of a service agency shall report annually to the Commission, in accordance with such reasonable rules therefor as the Commission may adopt, detailed information as to the number of injuries and the benefit amounts paid by category of losses as set out in Sections 7 and 8.
(Source: P.A. 81-1482.)

(820 ILCS 305/29.1)
Sec. 29.1. Recalculation of premiums. On the effective date of this amendatory Act of the 97th General Assembly, the Director of Insurance shall immediately direct in writing any workers' compensation rate setting advisory organization to recalculate workers' compensation advisory premium rates and assigned risk pool premium rates so that those premiums incorporate the provisions of this amendatory Act of the 97th General Assembly, and to publish such rates on or before September 1, 2011.
(Source: P.A. 97-18, eff. 6-28-11.)

(820 ILCS 305/29.2)
Sec. 29.2. Insurance oversight.
(a) The Department of Insurance shall annually submit to the Governor, the Chairman of the Commission, the President of the Senate, the Speaker of the House of Representatives, the Minority Leader of the Senate, and the Minority Leader of the House of Representatives a written report that details the state of the workers' compensation insurance market in Illinois. The report shall be completed by April 1 of each year, beginning in 2012, or later if necessary data or analyses are only available to the Department at a later date. The report shall be posted on the Department of Insurance's Internet website. Information to be included in the report shall be for the preceding calendar year. The report shall include, at a minimum, the following:
(1) Gross premiums collected by workers' compensation

carriers in Illinois and the national rank of Illinois based on premium volume.

(2) The number of insurance companies actively

engaged in Illinois in the workers' compensation insurance market, including both holding companies and subsidiaries or affiliates, and the national rank of Illinois based on number of competing insurers.

(3) The total number of insured participants in the

Illinois workers' compensation assigned risk insurance pool, and the size of the assigned risk pool as a proportion of the total Illinois workers' compensation insurance market.

(4) The advisory organization premium rate for

workers' compensation insurance in Illinois for the previous year.

(5) The advisory organization prescribed assigned

risk pool premium rate.

(6) The total amount of indemnity payments made by

workers' compensation insurers in Illinois.

(7) The total amount of medical payments made by

workers' compensation insurers in Illinois, and the national rank of Illinois based on average cost of medical claims per injured worker.

(8) The gross profitability of workers' compensation

insurers in Illinois, and the national rank of Illinois based on profitability of workers' compensation insurers.

(9) The loss ratio of workers' compensation insurers

in Illinois and the national rank of Illinois based on the loss ratio of workers' compensation insurers. For purposes of this loss ratio calculation, the denominator shall include all premiums and other fees collected by workers' compensation insurers and the numerator shall include the total amount paid by the insurer for care or compensation to injured workers.

(10) The growth of total paid indemnity benefits by

temporary total disability, scheduled and non-scheduled permanent partial disability, and total disability.

(11) The number of injured workers receiving wage

loss differential awards and the average wage loss differential award payout.

(12) Illinois' rank, relative to other states, for:
(i) the maximum and minimum temporary total

disability benefit level;

(ii) the maximum and minimum scheduled and

non-scheduled permanent partial disability benefit level;

(iii) the maximum and minimum total disability

benefit level; and

(iv) the maximum and minimum death benefit level.
(13) The aggregate growth of medical benefit payout

by non-hospital providers and hospitals.

(14) The aggregate growth of medical utilization for

the top 10 most common injuries to specific body parts by non-hospital providers and hospitals.

(15) The percentage of injured workers filing claims

at the Commission that are represented by an attorney.

(16) The total amount paid by injured workers for

attorney representation.

(b) The Director of Insurance shall promulgate rules requiring each insurer licensed to write workers' compensation coverage in the State to record and report the following information on an aggregate basis to the Department of Insurance before March 1 of each year, relating to claims in the State opened within the prior calendar year:
(1) The number of claims opened.
(2) The number of reported medical only claims.
(3) The number of contested claims.
(4) The number of claims for which the employee has

attorney representation.

(5) The number of claims with lost time and the

number of claims for which temporary total disability was paid.

(6) The number of claim adjusters employed to adjust

workers' compensation claims.

(7) The number of claims for which temporary total

disability was not paid within 14 days from the first full day off, regardless of reason.

(8) The number of medical bills paid 60 days or later

from date of service and the average days paid on those paid after 60 days for the previous calendar year.

(9) The number of claims in which in-house defense

counsel participated, and the total amount spent on in-house legal services.

(10) The number of claims in which outside defense

counsel participated, and the total amount paid to outside defense counsel.

(11) The total amount billed to employers for bill

review.

(12) The total amount billed to employers for fee

schedule savings.

(13) The total amount charged to employers for any

and all managed care fees.

(14) The number of claims involving in-house medical

nurse case management, and the total amount spent on in-house medical nurse case management.

(15) The number of claims involving outside medical

nurse case management, and the total amount paid for outside medical nurse case management.

(16) The total amount paid for Independent Medical

exams.

(17) The total amount spent on in-house Utilization

Review for the previous calendar year.

(18) The total amount paid for outside Utilization

Review for the previous calendar year.

The Department shall make the submitted information publicly available on the Department's Internet website or such other media as appropriate in a form useful for consumers.
(Source: P.A. 97-18, eff. 6-28-11.)

(820 ILCS 305/30) (from Ch. 48, par. 138.30)
Sec. 30. The provisions of this Act relating to self-insurance and the rules and regulations promulgated hereunder shall not be construed to be a limitation upon the powers of self-insurance granted to the State and units of local government and school districts by Article VII, Section 1 of the Illinois Constitution or by statute, nor to any governmental entity so designated by the legislature.
(Source: P.A. 81-1482.)



820 ILCS 310/ - Workers' Occupational Diseases Act.

(820 ILCS 310/1) (from Ch. 48, par. 172.36)
Sec. 1. This Act shall be known and may be cited as the "Workers' Occupational Diseases Act".
(a) The term "employer" as used in this Act shall be construed to be:
1. The State and each county, city, town, township,

incorporated village, school district, body politic, or municipal corporation therein.

2. Every person, firm, public or private

corporation, including hospitals, public service, eleemosynary, religious or charitable corporations or associations, who has any person in service or under any contract for hire, express or implied, oral or written.

3. Where an employer operating under and subject to

the provisions of this Act loans an employee to another such employer and such loaned employee sustains a compensable occupational disease in the employment of such borrowing employer and where such borrowing employer does not provide or pay the benefits or payments due such employee, such loaning employer shall be liable to provide or pay all benefits or payments due such employee under this Act and as to such employee the liability of such loaning and borrowing employers shall be joint and several, provided that such loaning employer shall in the absence of agreement to the contrary be entitled to receive from such borrowing employer full reimbursement for all sums paid or incurred pursuant to this paragraph together with reasonable attorneys' fees and expenses in any hearings before the Illinois Workers' Compensation Commission or in any action to secure such reimbursement. Where any benefit is provided or paid by such loaning employer, the employee shall have the duty of rendering reasonable co-operation in any hearings, trials or proceedings in the case, including such proceedings for reimbursement.

Where an employee files an Application for Adjustment

of Claim with the Illinois Workers' Compensation Commission alleging that his or her claim is covered by the provisions of the preceding paragraph, and joining both the alleged loaning and borrowing employers, they and each of them, upon written demand by the employee and within 7 days after receipt of such demand, shall have the duty of filing with the Illinois Workers' Compensation Commission a written admission or denial of the allegation that the claim is covered by the provisions of the preceding paragraph and in default of such filing or if any such denial be ultimately determined not to have been bona fide then the provisions of Paragraph K of Section 19 of this Act shall apply.

An employer whose business or enterprise or a

substantial part thereof consists of hiring, procuring or furnishing employees to or for other employers operating under and subject to the provisions of this Act for the performance of the work of such other employers and who pays such employees their salary or wage notwithstanding that they are doing the work of such other employers shall be deemed a loaning employer within the meaning and provisions of this Section.

(b) The term "employee" as used in this Act, shall be construed to mean:
1. Every person in the service of the State, county,

city, town, township, incorporated village or school district, body politic or municipal corporation therein, whether by election, appointment or contract of hire, express or implied, oral or written, including any official of the State, or of any county, city, town, township, incorporated village, school district, body politic or municipal corporation therein and except any duly appointed member of the fire department in any city whose population exceeds 500,000 according to the last Federal or State census, and except any member of a fire insurance patrol maintained by a board of underwriters in this State. One employed by a contractor who has contracted with the State, or a county, city, town, township, incorporated village, school district, body politic or municipal corporation therein, through its representatives, shall not be considered as an employee of the State, county, city, town, township, incorporated village, school district, body politic or municipal corporation which made the contract.

2. Every person in the service of another under any

contract of hire, express or implied, oral or written, who contracts an occupational disease while working in the State of Illinois, or who contracts an occupational disease while working outside of the State of Illinois but where the contract of hire is made within the State of Illinois, and any person whose employment is principally localized within the State of Illinois, regardless of the place where the disease was contracted or place where the contract of hire was made, including aliens, and minors who, for the purpose of this Act, except Section 3 hereof, shall be considered the same and have the same power to contract, receive payments and give quittances therefor, as adult employees. An employee or his or her dependents under this Act who shall have a cause of action by reason of an occupational disease, disablement or death arising out of and in the course of his or her employment may elect or pursue his or her remedy in the State where the disease was contracted, or in the State where the contract of hire is made, or in the State where the employment is principally localized.

(c) "Commission" means the Illinois Workers' Compensation Commission created by the Workers' Compensation Act, approved July 9, 1951, as amended.
(d) In this Act the term "Occupational Disease" means a disease arising out of and in the course of the employment or which has become aggravated and rendered disabling as a result of the exposure of the employment. Such aggravation shall arise out of a risk peculiar to or increased by the employment and not common to the general public.
A disease shall be deemed to arise out of the employment if there is apparent to the rational mind, upon consideration of all the circumstances, a causal connection between the conditions under which the work is performed and the occupational disease. The disease need not to have been foreseen or expected but after its contraction it must appear to have had its origin or aggravation in a risk connected with the employment and to have flowed from that source as a rational consequence.
An employee shall be conclusively deemed to have been exposed to the hazards of an occupational disease when, for any length of time however short, he or she is employed in an occupation or process in which the hazard of the disease exists; provided however, that in a claim of exposure to atomic radiation, the fact of such exposure must be verified by the records of the central registry of radiation exposure maintained by the Department of Public Health or by some other recognized governmental agency maintaining records of such exposures whenever and to the extent that the records are on file with the Department of Public Health or the agency.
Any injury to or disease or death of an employee arising from the administration of a vaccine, including without limitation smallpox vaccine, to prepare for, or as a response to, a threatened or potential bioterrorist incident to the employee as part of a voluntary inoculation program in connection with the person's employment or in connection with any governmental program or recommendation for the inoculation of workers in the employee's occupation, geographical area, or other category that includes the employee is deemed to arise out of and in the course of the employment for all purposes under this Act. This paragraph added by Public Act 93-829 is declarative of existing law and is not a new enactment.
The employer liable for the compensation in this Act provided shall be the employer in whose employment the employee was last exposed to the hazard of the occupational disease claimed upon regardless of the length of time of such last exposure, except, in cases of silicosis or asbestosis, the only employer liable shall be the last employer in whose employment the employee was last exposed during a period of 60 days or more after the effective date of this Act, to the hazard of such occupational disease, and, in such cases, an exposure during a period of less than 60 days, after the effective date of this Act, shall not be deemed a last exposure. If a miner who is suffering or suffered from pneumoconiosis was employed for 10 years or more in one or more coal mines there shall, effective July 1, 1973 be a rebuttable presumption that his or her pneumoconiosis arose out of such employment.
If a deceased miner was employed for 10 years or more in one or more coal mines and died from a respirable disease there shall, effective July 1, 1973, be a rebuttable presumption that his or her death was due to pneumoconiosis.
Any condition or impairment of health of an employee employed as a firefighter, emergency medical technician (EMT), emergency medical technician-intermediate (EMT-I), advanced emergency medical technician (A-EMT), or paramedic which results directly or indirectly from any bloodborne pathogen, lung or respiratory disease or condition, heart or vascular disease or condition, hypertension, tuberculosis, or cancer resulting in any disability (temporary, permanent, total, or partial) to the employee shall be rebuttably presumed to arise out of and in the course of the employee's firefighting, EMT, EMT-I, A-EMT, or paramedic employment and, further, shall be rebuttably presumed to be causally connected to the hazards or exposures of the employment. This presumption shall also apply to any hernia or hearing loss suffered by an employee employed as a firefighter, EMT, EMT-I, A-EMT, or paramedic. However, this presumption shall not apply to any employee who has been employed as a firefighter, EMT, EMT-I, A-EMT, or paramedic for less than 5 years at the time he or she files an Application for Adjustment of Claim concerning this condition or impairment with the Illinois Workers' Compensation Commission. The rebuttable presumption established under this subsection, however, does not apply to an emergency medical technician (EMT), emergency medical technician-intermediate (EMT-I), advanced emergency medical technician (A-EMT), or paramedic employed by a private employer if the employee spends the preponderance of his or her work time for that employer engaged in medical transfers between medical care facilities or non-emergency medical transfers to or from medical care facilities. The changes made to this subsection by this amendatory Act of the 98th General Assembly shall be narrowly construed. The Finding and Decision of the Illinois Workers' Compensation Commission under only the rebuttable presumption provision of this paragraph shall not be admissible or be deemed res judicata in any disability claim under the Illinois Pension Code arising out of the same medical condition; however, this sentence makes no change to the law set forth in Krohe v. City of Bloomington, 204 Ill.2d 392.
The insurance carrier liable shall be the carrier whose policy was in effect covering the employer liable on the last day of the exposure rendering such employer liable in accordance with the provisions of this Act.
(e) "Disablement" means an impairment or partial impairment, temporary or permanent, in the function of the body or any of the members of the body, or the event of becoming disabled from earning full wages at the work in which the employee was engaged when last exposed to the hazards of the occupational disease by the employer from whom he or she claims compensation, or equal wages in other suitable employment; and "disability" means the state of being so incapacitated.
(f) No compensation shall be payable for or on account of any occupational disease unless disablement, as herein defined, occurs within two years after the last day of the last exposure to the hazards of the disease, except in cases of occupational disease caused by berylliosis or by the inhalation of silica dust or asbestos dust and, in such cases, within 3 years after the last day of the last exposure to the hazards of such disease and except in the case of occupational disease caused by exposure to radiological materials or equipment, and in such case, within 25 years after the last day of last exposure to the hazards of such disease.
(Source: P.A. 98-291, eff. 1-1-14; 98-973, eff. 8-15-14.)

(820 ILCS 310/2) (from Ch. 48, par. 172.37)
Sec. 2. (a) Where any employer in this State is automatically and without election subject to and bound by the provisions of the Workers' Compensation Act by reason of the provisions of Section 3 thereof, as heretofore or hereafter amended, then such employer and all of his employees working within this State shall be automatically and without election subject to and bound by the compensation provisions of this Act with respect to all cases in which the last day of the last exposure to the hazards of the disease claimed upon shall have been on or after July 1, 1957. However, nothing contained in this Act shall be construed to apply to any business, enterprise, household or residence which is exempt from the compensation provisions of the Workers' Compensation Act under paragraphs 17, 18 and 19 of Section 3 of that Act.
(b) Any employer in this State who does not come within the classes enumerated by Section 2 (a) of this Act may elect to provide and pay compensation according to the provisions of this Act, for disability or death resulting from occupational diseases, and such election, when effective, shall apply to all cases in which the last day of the last exposure as defined in this Act to the hazards of the occupational disease claimed upon shall have occurred on or after the effective date of such election, and shall relieve such employer of all liability under Section 3 of this Act and all other liability with respect to injury to health or death therefrom by reason of any disease contracted or sustained in the course of the employment. The State of Illinois hereby elects to provide and pay compensation according to the provisions of this Act.
(c) Election by any employer, pursuant to paragraph (b) of this Section shall be made by filing notice of such election with the Illinois Workers' Compensation Commission or by insuring his liability to pay compensation under this Act in some insurance carrier authorized, licensed or permitted to do such insurance business in this State. Such employer shall either furnish to his employees personally or post in a conspicuous place in the place of employment notice of his election.
(d) Every employer who has elected pursuant to paragraphs (b) and (c) of this section to provide and pay compensation shall, from and after the effective date of such election be and operate under all provisions of this Act except Section 3 hereof, with respect to all his employees except those who have rejected in due time as provided in paragraph (e). Any employer having elected, prior to October 1, 1941, not to provide and pay compensation may at any time thereafter again elect pursuant to paragraphs (b) and (c) to provide and pay compensation, but having thus elected for the second time to provide and pay compensation such employer shall, from and after the effective date of such last said election, be and operate under all provisions of this Act, except Section 3 hereof, with respect to all employees except those who have rejected in due time as provided in paragraph (e) of this section.
(e) If any employer elects, pursuant to paragraph (b) and (c) of this section, then every employee of such employer, who may be employed at the time of such election by such employer, shall be deemed to have accepted all the compensation provisions of this Act and shall be bound thereby unless within 30 days after such election he shall file a notice to the contrary with the Commission whose duty it shall be immediately to notify the employer, and until such notice is given to the employer, the measure of liability of such employer shall be determined according to the compensation provisions of this Act; and every employee of such employer, hired after such employer's election, as a part of his contract of hiring shall be deemed to have accepted all of the compensation provisions of this Act, and shall have no right of rejection.
(f) Every employer within the provisions of this Act who has elected to provide any pay compensation according to the provisions of this Act by filing notice of such election with the Commission, shall be bound thereby as to all his employees until January 1st of the next succeeding year and for terms of each year thereafter.
Any such employer who may have once elected, may elect not to provide and pay the compensation herein provided for accidents resulting in either injury or death and occurring after the expiration of any such calendar year by filing notice of such election with the Commission at least 60 days prior to the expiration of any such calendar year, and by posting such notice at a conspicuous place in the plant, shop, office, room or place where such employee is employed, or by personal service, in written or printed form, upon such employees, at least 60 days prior to the expiration of any such calendar year.
Every employer within the provisions of this Act who has elected to provide and pay compensation according to the provisions of this Act by insuring his liability to pay compensation under this Act, as above provided, shall be bound thereby as to all his employees until the date of expiration or cancellation of such policy of insurance, or any renewal thereof.
(Source: P.A. 93-721, eff. 1-1-05.)

(820 ILCS 310/3) (from Ch. 48, par. 172.38)
Sec. 3. Where an employee in this State sustains injury to health or death by reason of a disease contracted or sustained in the course of the employment and proximately caused by the negligence of the employer, unless such employer shall be subject to this Act under the provisions of paragraph (a) of Section 2 of this Act or shall have elected to provide and pay compensation as provided in Section 2 of this Act, a right of action shall accrue to the employee whose health has been so injured for any damages sustained thereby; and in case of death, a right of action shall accrue to the widow or widower of such deceased person, his or her lineal heirs or adopted children, or to any person or persons who were, before such loss of life, dependent for support upon such deceased person, for a like recovery of damages for the injury sustained by reason of such death not to exceed the sum of $10,000. Violation by any employer of any effective rule or rules made pursuant to the Health and Safety Act or the Occupational Safety and Health Act, or violation by the employer of any statute of this State, intended for the protection of the health of employees shall be and constitute negligence of the employer within the meaning of this Section. Every such action for damage for injury to the health shall be commenced within 3 years after the last day of the last exposure to the hazards of the disease and every such action for damages in case of death shall be commenced within one year after the death of such employee and within 5 years after the last day of the last exposure to the hazards of the disease except where the disease is caused by atomic radiation, in which case, every action for damages for injury to health shall be commenced within 15 years after the last day of last exposure to the hazard of such disease and every action for damages in case of death shall be commenced within one year after the death of such employee and within 15 years after last exposure to the hazards of the disease. In any action to recover damages under this Section, it shall not be a defense that the employee either expressly or impliedly assumed the risk of the employment, or that the contraction or sustaining of the disease or death was caused in whole or in part by the negligence of a fellow servant or fellow servants, or that the contraction or sustaining of the disease or death resulting was caused in whole or in part by the contributory negligence of the employee, where such contributory negligence was not wilful.
(Source: P.A. 98-874, eff. 1-1-15.)

(820 ILCS 310/4) (from Ch. 48, par. 172.39)
Sec. 4. (a) Any employer, including but not limited to general contractors and their subcontractors, required by the terms of this Act or by election to pay the compensation provided for in this Act shall:
(1) File with the Commission an application for

approval as a self-insurer which shall include a current financial statement. The application and financial statement shall be signed and sworn to by the president or vice-president and secretary or assistant secretary of the employer if it be a corporation, or by all of the partners if it be a copartnership, or by the owner if it be neither a copartnership nor a corporation. An employer may elect to provide and pay compensation as provided for in this Act as a member of a group workers' compensation pool under Article V 3/4 of the Illinois Insurance Code. If an employer becomes a member of a group workers' compensation pool, the employer shall not be relieved of any obligations imposed by this Act.

If the sworn application and financial statement of

any such employer does not satisfy the Commission of the financial ability of the employer who has filed it, the Commission shall require such employer to:

(2) Furnish security, indemnity or a bond

guaranteeing the payment by the employer of the compensation provided for in this Act, provided that any such employer who shall have secured his or her liability in part by excess liability coverage shall be required to furnish to the Commission security, indemnity or bond guaranteeing his or her payment up to the amount of the effective limits of the excess coverage in accordance with the provisions of this paragraph, or

(3) Insure his or her entire liability to pay such

compensation in some insurance carrier authorized, licensed or permitted to do such insurance business in this State. All policies of such insurance carriers insuring the payment of compensation under this Act shall cover all the employees and all such employer's compensation liability in all cases in which the last day of the last exposure to the occupational disease involved is within the effective period of the policy, anything to the contrary in the policy notwithstanding. Provided, however, that any employer may insure his or her compensation liability under this Act with 2 or more insurance carriers or may insure a part and qualify under Subsection 1, 2, or 4 for the remainder of his liability to pay such compensation, subject to the following two provisions:

Firstly, the entire liability of the employer to

employees working at or from one location shall be insured in one such insurance carrier or shall be self-insured.

Secondly, the employer shall submit evidence

satisfactory to the Commission that his or her entire liability for the compensation provided for in this Act will be secured.

Any provision in a policy or in any endorsement

attached thereto attempting to limit or modify in any way the liability of the insurance carrier issuing the same, except as otherwise provided herein, shall be wholly void.

The insurance or security in force to cover

compensation liability under this Act shall be separate and distinct from the insurance or security under the "Workers' Compensation Act" and any insurance contract covering liability under either Act need not cover any liability under the other. Nothing herein contained shall apply to policies of excess liability carriage secured by employers who have been approved by the Commission as self-insurers, or

(4) Make some other provision, satisfactory to the

Commission, for the securing of the payment of compensation provided for in this Act, and

(5) Upon becoming subject to this Act and thereafter

as often as the Commission may in writing demand, file with the Commission in form prescribed by it evidence of his or her compliance with the provision of this Section.

(a-1) Regardless of its state of domicile or its principal place of business, an employer shall make payments to its insurance carrier or group self-insurance fund, where applicable, based upon the premium rates of the situs where the work or project is located in Illinois if:
(A) the employer is engaged primarily in the building

and construction industry; and

(B) subdivision (a)(3) of this Section applies to the

employer or the employer is a member of a group self-insurance plan as defined in subsection (1) of Section 4a.

The Illinois Workers' Compensation Commission shall impose a penalty upon an employer for violation of this subsection (a-1) if:
(i) the employer is given an opportunity at a hearing

to present evidence of its compliance with this subsection (a-1); and

(ii) after the hearing, the Commission finds that the

employer failed to make payments upon the premium rates of the situs where the work or project is located in Illinois.

The penalty shall not exceed $1,000 for each day of work for which the employer failed to make payments upon the premium rates of the situs where the work or project is located in Illinois, but the total penalty shall not exceed $50,000 for each project or each contract under which the work was performed.
Any penalty under this subsection (a-1) must be imposed not later than one year after the expiration of the applicable limitation period specified in subsection (c) of Section 6 of this Act. Penalties imposed under this subsection (a-1) shall be deposited into the Illinois Workers' Compensation Commission Operations Fund created under Section 4 of the Workers' Compensation Act.
(b) The sworn application and financial statement, or security, indemnity or bond, or amount of insurance, or other provisions, filed, furnished, carried, or made by the employer, as the case may be, shall be subject to the approval of the Commission.
Deposits under escrow agreements shall be cash, negotiable United States government bonds or negotiable general obligation bonds of the State of Illinois. Such cash or bonds shall be deposited in escrow with any State or National Bank or Trust Company having trust authority in the State of Illinois.
Upon the approval of the sworn application and financial statement, security, indemnity or bond or amount of insurance, filed, furnished, or carried, as the case may be, the Commission shall send to the employer written notice of its approval thereof. Said certificate of compliance by the employer with the provisions of subparagraphs (2) and (3) of paragraph (a) of this Section shall be delivered by the insurance carrier to the Illinois Workers' Compensation Commission within 5 days after the effective date of the policy so certified. The insurance so certified shall cover all compensation liability occurring during the time that the insurance is in effect and no further certificate need be filed in case such insurance is renewed, extended or otherwise continued by such carrier. The insurance so certified shall not be cancelled or in the event that such insurance is not renewed, extended or otherwise continued, such insurance shall not be terminated until at least 10 days after receipt by the Illinois Workers' Compensation Commission of notice of the cancellation or termination of said insurance; provided, however, that if the employer has secured insurance from another insurance carrier, or has otherwise secured the payment of compensation in accordance with this Section, and such insurance or other security becomes effective prior to the expiration of said 10 days, cancellation or termination may, at the option of the insurance carrier indicated in such notice, be effective as of the effective date of such other insurance or security.
(c) Whenever the Commission shall find that any corporation, company, association, aggregation of individuals, reciprocal or interinsurers exchange, or other insurer effecting workers' occupational disease compensation insurance in this State shall be insolvent, financially unsound, or unable to fully meet all payments and liabilities assumed or to be assumed for compensation insurance in this State, or shall practice a policy of delay or unfairness toward employees in the adjustment, settlement, or payment of benefits due such employees, the Commission may after reasonable notice and hearing order and direct that such corporation, company, association, aggregation of individuals, reciprocal or interinsurers exchange, or insurer, shall from and after a date fixed in such order discontinue the writing of any such workers' occupational disease compensation insurance in this State. It shall thereupon be unlawful for any such corporation, company, association, aggregation of individuals, reciprocal or interinsurers exchange, or insurer to effect any workers' occupational disease compensation insurance in this State. A copy of the order shall be served upon the Director of Insurance by registered mail. Whenever the Commission finds that any service or adjustment company used or employed by a self-insured employer or by an insurance carrier to process, adjust, investigate, compromise or otherwise handle claims under this Act, has practiced or is practicing a policy of delay or unfairness toward employees in the adjustment, settlement or payment of benefits due such employees, the Commission may after reasonable notice and hearing order and direct that such service or adjustment company shall from and after a date fixed in such order be prohibited from processing, adjusting, investigating, compromising or otherwise handling claims under this Act.
Whenever the Commission finds that any self-insured employer has practiced or is practicing delay or unfairness toward employees in the adjustment, settlement or payment of benefits due such employees, the Commission may after reasonable notice and hearing order and direct that after a date fixed in the order such self-insured employer shall be disqualified to operate as a self-insurer and shall be required to insure his entire liability to pay compensation in some insurance carrier authorized, licensed and permitted to do such insurance business in this State as provided in subparagraph (3) of paragraph (a) of this Section.
All orders made by the Commission under this Section shall be subject to review by the courts, the review to be taken in the same manner and within the same time as provided by Section 19 of this Act for review of awards and decisions of the Commission, upon the party seeking the review filing with the clerk of the court to which said review is taken a bond in an amount to be fixed and approved by the court to which said review is taken, conditioned upon the payment of all compensation awarded against the person taking the review pending a decision thereof and further conditioned upon such other obligations as the court may impose. Upon the review the Circuit Court shall have power to review all questions of fact as well as of law. The penalty hereinafter provided for in this paragraph shall not attach and shall not begin to run until the final determination of the order of the Commission.
(d) Upon a finding by the Commission, after reasonable notice and hearing, of the knowing and wilful failure of an employer to comply with any of the provisions of paragraph (a) of this Section or the failure or refusal of an employer, service or adjustment company, or insurance carrier to comply with any order of the Illinois Workers' Compensation Commission pursuant to paragraph (c) of this Section the Commission may assess a civil penalty of up to $500 per day for each day of such failure or refusal after the effective date of this amendatory Act of 1989. Each day of such failure or refusal shall constitute a separate offense.
Upon the failure or refusal of any employer, service or adjustment company or insurance carrier to comply with the provisions of this Section and orders of the Commission under this Section, or the order of the court on review after final adjudication, the Commission may bring a civil action to recover the amount of the penalty in Cook County or in Sangamon County in which litigation the Commission shall be represented by the Attorney General. The Commission shall send notice of its finding of non-compliance and assessment of the civil penalty to the Attorney General. It shall be the duty of the Attorney General within 30 days after receipt of the notice, to institute prosecutions and promptly prosecute all reported violations of this Section.
(e) This Act shall not affect or disturb the continuance of any existing insurance, mutual aid, benefit, or relief association or department, whether maintained in whole or in part by the employer or whether maintained by the employees, the payment of benefits of such association or department being guaranteed by the employer or by some person, firm or corporation for him or her: Provided, the employer contributes to such association or department an amount not less than the full compensation herein provided, exclusive of the cost of the maintenance of such association or department and without any expense to the employee. This Act shall not prevent the organization and maintaining under the insurance laws of this State of any benefit or insurance company for the purpose of insuring against the compensation provided for in this Act, the expense of which is maintained by the employer. This Act shall not prevent the organization or maintaining under the insurance laws of this State of any voluntary mutual aid, benefit or relief association among employees for the payment of additional accident or sick benefits.
(f) No existing insurance, mutual aid, benefit or relief association or department shall, by reason of anything herein contained, be authorized to discontinue its operation without first discharging its obligations to any and all persons carrying insurance in the same or entitled to relief or benefits therein.
(g) Any contract, oral, written or implied, of employment providing for relief benefit, or insurance or any other device whereby the employee is required to pay any premium or premiums for insurance against the compensation provided for in this Act shall be null and void. Any employer withholding from the wages of any employee any amount for the purpose of paying any such premium shall be guilty of a Class B misdemeanor.
In the event the employer does not pay the compensation for which he or she is liable, then an insurance company, association or insurer which may have insured such employer against such liability shall become primarily liable to pay to the employee, his personal representative or beneficiary the compensation required by the provisions of this Act to be paid by such employer. The insurance carrier may be made a party to the proceedings in which the employer is a party and an award may be entered jointly against the employer and the insurance carrier.
(h) It shall be unlawful for any employer, insurance company or service or adjustment company to interfere with, restrain or coerce an employee in any manner whatsoever in the exercise of the rights or remedies granted to him or her by this Act or to discriminate, attempt to discriminate, or threaten to discriminate against an employee in any way because of his exercise of the rights or remedies granted to him by this Act.
It shall be unlawful for any employer, individually or through any insurance company or service or adjustment company, to discharge or to threaten to discharge, or to refuse to rehire or recall to active service in a suitable capacity an employee because of the exercise of his or her rights or remedies granted to him or her by this Act.
(i) If an employer elects to obtain a life insurance policy on his employees, he may also elect to apply such benefits in satisfaction of all or a portion of the death benefits payable under this Act, in which case, the employer's premium for coverage for benefits under this Act shall be reduced accordingly.
(Source: P.A. 93-721, eff. 1-1-05.)

(820 ILCS 310/4a) (from Ch. 48, par. 172.39a)
Sec. 4a. (Repealed).
(Source: P.A. 89-97, eff. 7-7-95. Repealed by P.A. 91-757, eff. 1-1-01.)

(820 ILCS 310/4b) (from Ch. 48, par. 172.39b)
Sec. 4b. The provisions of this Act relating to self-insurance and the rules and regulations promulgated hereunder shall not be construed to be a limitation upon the powers of self-insurance granted to the State and units of local government and school districts by Article VII, Section 1 of the Illinois Constitution or by statute, nor to any governmental entity so designated by the legislature.
(Source: P.A. 81-1482.)

(820 ILCS 310/5) (from Ch. 48, par. 172.40)
(Text of Section WITH the changes made by P.A. 89-7, which has been held unconstitutional)
Sec. 5. (a) There is no common law or statutory right to recover compensation or damages from the employer, his insurer, his broker, any service organization retained by the employer, his insurer or his broker to provide safety service, advice or recommendations for the employer or the agents or employees of any of them for or on account of any injury to health, disease, or death therefrom, other than for the compensation herein provided or for damages as provided in Section 3 of this Act. This Section shall not affect any right to compensation under the "Workers' Compensation Act".
No compensation is payable under this Act for any condition of physical or mental ill-being, disability, disablement, or death for which compensation is recoverable on account of accidental injury under the "Workers' Compensation Act".
(b) Where the disablement or death for which compensation is payable under this Act was caused under circumstances creating a legal liability for damages on the part of some person other than his employer to pay damages, then legal proceedings may be taken against such other person to recover damages notwithstanding such employer's payment of or liability to pay compensation under this Act. In such case, however, if the action against such other person is brought by the employee with a disability or his personal representative and judgment is obtained and paid or settlement is made with such other person, either with or without suit, then from the amount received by such employee or personal representative there shall be paid to the employer the amount of compensation paid or to be paid by him to such employee or personal representative, including amounts paid or to be paid pursuant to paragraph (a) of Section 8 of the Workers' Compensation Act as required under Section 7 of this Act. If the employee or personal representative brings an action against another person and the other person then brings an action for contribution against the employer, the amount, if any, that shall be paid to the employer by the employee or personal representative pursuant to this Section shall be reduced by an amount equal to the amount found by the trier of fact to be the employer's pro rata share of the common liability in the action.
Out of any reimbursement received by the employer, pursuant to this Section the employer shall pay his pro rata share of all costs and reasonably necessary expenses in connection with such third party claim, action or suit, and where the services of an attorney at law of the employee or dependents have resulted in or substantially contributed to the procurement by suit, settlement or otherwise of the proceeds out of which the employer is reimbursed, then, in the absence of other agreement, the employer shall pay such attorney 25% of the gross amount of such reimbursement.
If the employee with a disability or his personal representative agrees to receive compensation from the employer or accept from the employer any payment on account of such compensation, or to institute proceedings to recover the same, the employer may have or claim a lien upon any award, judgment or fund out of which such employee might be compensated from such third party.
In such actions brought by the employee or his personal representative, he shall forthwith notify his employer by personal service or registered mail, of such fact and of the name of the court in which the suit is brought, filing proof thereof in the action. The employer may, at any time thereafter join in the action upon his motion so that all orders of court after hearing and judgment shall be made for his protection. No release or settlement of claim for damages by reason of such disability or death, and no satisfaction of judgment in such proceedings, are valid without the written consent of both employer and employee or his personal representative, except in the case of the employers, such consent is not required where the employer has been fully indemnified or protected by court order.
In the event the employee or his personal representative fails to institute a proceeding against such third person at any time prior to 3 months before such action would be barred at law the employer may in his own name, or in the name of the employee or his personal representative, commence a proceeding against such other person for the recovery of damages on account of such disability or death to the employee, and out of any amount recovered the employer shall pay over to the injured employee or his personal representative all sums collected from such other person by judgment or otherwise in excess of the amount of such compensation paid or to be paid under this Act, including amounts paid or to be paid pursuant to paragraph (a) of Section 8 of the Workers' Compensation Act as required by Section 7 of this Act, and costs, attorney's fees and reasonable expenses as may be incurred by such employer in making such collection or in enforcing such liability.
This amendatory Act of 1995 applies to causes of action accruing on or after its effective date.
(Source: P.A. 89-7, eff. 3-9-95.)

(Text of Section WITHOUT the changes made by P.A. 89-7, which has been held unconstitutional)
Sec. 5. (a) There is no common law or statutory right to recover compensation or damages from the employer, his insurer, his broker, any service organization retained by the employer, his insurer or his broker to provide safety service, advice or recommendations for the employer or the agents or employees of any of them for or on account of any injury to health, disease, or death therefrom, other than for the compensation herein provided or for damages as provided in Section 3 of this Act. This Section shall not affect any right to compensation under the "Workers' Compensation Act".
No compensation is payable under this Act for any condition of physical or mental ill-being, disability, disablement, or death for which compensation is recoverable on account of accidental injury under the "Workers' Compensation Act".
(b) Where the disablement or death for which compensation is payable under this Act was caused under circumstances creating a legal liability for damages on the part of some person other than his employer to pay damages, then legal proceedings may be taken against such other person to recover damages notwithstanding such employer's payment of or liability to pay compensation under this Act. In such case, however, if the action against such other person is brought by the employee with a disability or his personal representative and judgment is obtained and paid or settlement is made with such other person, either with or without suit, then from the amount received by such employee or personal representative there shall be paid to the employer the amount of compensation paid or to be paid by him to such employee or personal representative, including amounts paid or to be paid pursuant to paragraph (a) of Section 8 of this Act.
Out of any reimbursement received by the employer, pursuant to this Section the employer shall pay his pro rata share of all costs and reasonably necessary expenses in connection with such third party claim, action or suit, and where the services of an attorney at law of the employee or dependents have resulted in or substantially contributed to the procurement by suit, settlement or otherwise of the proceeds out of which the employer is reimbursed, then, in the absence of other agreement, the employer shall pay such attorney 25% of the gross amount of such reimbursement.
If the employee with a disability or his personal representative agrees to receive compensation from the employer or accept from the employer any payment on account of such compensation, or to institute proceedings to recover the same, the employer may have or claim a lien upon any award, judgment or fund out of which such employee might be compensated from such third party.
In such actions brought by the employee or his personal representative, he shall forthwith notify his employer by personal service or registered mail, of such fact and of the name of the court in which the suit is brought, filing proof thereof in the action. The employer may, at any time thereafter join in the action upon his motion so that all orders of court after hearing and judgment shall be made for his protection. No release or settlement of claim for damages by reason of such disability or death, and no satisfaction of judgment in such proceedings, are valid without the written consent of both employer and employee or his personal representative, except in the case of the employers, such consent is not required where the employer has been fully indemnified or protected by court order.
In the event the employee or his personal representative fails to institute a proceeding against such third person at any time prior to 3 months before such action would be barred at law the employer may in his own name, or in the name of the employee or his personal representative, commence a proceeding against such other person for the recovery of damages on account of such disability or death to the employee, and out of any amount recovered the employer shall pay over to the injured employee or his personal representative all sums collected from such other person by judgment or otherwise in excess of the amount of such compensation paid or to be paid under this Act, including amounts paid or to be paid pursuant to paragraph (a) of Section 8 of this Act, and costs, attorney's fees and reasonable expenses as may be incurred by such employer in making such collection or in enforcing such liability.
(Source: P.A. 99-143, eff. 7-27-15.)

(820 ILCS 310/6) (from Ch. 48, par. 172.41)
Sec. 6. (a) Every employer operating under the compensation provisions of this Act, shall post printed notices in their respective places of employment in conspicuous places and in such number and at such places as may be determined by the Commission, containing such information relative to this Act as in the judgment of the Commission may be necessary to aid employees to safeguard their rights under this Act.
In addition thereto, the employer shall post in a conspicuous place on the premises of the employment a printed or typewritten notice stating whether he is insured or whether he has qualified and is operating as a self-insured employer. In the event the employer is insured, the notice shall state the name and address of his or her insurance carrier, the number of the insurance policy, its effective date and the date of termination. In the event of the termination of the policy for any reason prior to the termination date stated, the posted notice shall promptly be corrected accordingly. In the event the employer is operating as a self-insured employer the notice shall state the name and address of the company, if any, servicing the compensation payments of the employer, and the name and address of the person in charge of making compensation payments.
(b) Every employer subject to this Act shall maintain accurate records of work-related deaths, injuries and illnesses other than minor injuries requiring only first aid treatment and which do not involve medical treatment, loss of consciousness, restriction of work or motion or transfer to another job and file with the Illinois Workers' Compensation Commission, in writing, a report of all occupational diseases arising out of and in the course of the employment and resulting in death, or disablement or illness resulting in the loss of more than 3 scheduled work days. In the case of death such report shall be made no later than 2 working days following the occupational death. In all other cases such report shall be made between the 15th and 25th of each month unless required to be made sooner by rule of the Illinois Workers' Compensation Commission. In case the occupational disease results in permanent disability, a further report shall be made as soon as it is determined that such permanent disability has resulted or will result therefrom. All reports shall state the date of the disablement, the nature of the employer's business, the name, address, the age, sex, conjugal condition of the person with a disability, the specific occupation of the person, the nature and character of the occupational disease, the length of disability, and, in case of death, the length of disability before death, the wages of the employee, whether compensation has been paid to the employee, or to his legal representative or his heirs or next of kin, the amount of compensation paid, the amount paid for physicians', surgeons' and hospital bills, and by whom paid, and the amount paid for funeral or burial expenses, if known. The reports shall be made on forms and in the manner as prescribed by the Illinois Workers' Compensation Commission and shall contain such further information as the Commission shall deem necessary and require. The making of such reports releases the employer from making such reports to any other officer of the State and shall satisfy the reporting provisions as contained in the Safety Inspection and Education Act, the Health And Safety Act, and the Occupational Safety and Health Act. The report filed with the Illinois Workers' Compensation Commission pursuant to the provisions of this Section shall be made available by the Illinois Workers' Compensation Commission to the Director of Labor or his representatives, to the Department of Public Health pursuant to the Illinois Health and Hazardous Substances Registry Act, and to all other departments of the State of Illinois which shall require such information for the proper discharge of their official duties. Failure to file with the Commission any of the reports required in this Section is a petty offense.
Except as provided in this paragraph, all reports filed hereunder shall be confidential and any person having access to such records filed with the Illinois Workers' Compensation Commission as herein required, who shall release the names or otherwise identify any persons sustaining injuries or disabilities, or gives access to such information to any unauthorized person, shall be subject to discipline or discharge, and in addition shall be guilty of a Class B misdemeanor. The Commission shall compile and distribute to interested persons aggregate statistics, taken from the reports filed hereunder. The aggregate statistics shall not give the names or otherwise identify persons sustaining injuries or disabilities or the employer of any injured person or person with a disability.
(c) There shall be given notice to the employer of disablement arising from an occupational disease as soon as practicable after the date of the disablement. If the Commission shall find that the failure to give such notice substantially prejudices the rights of the employer the Commission in its discretion may order that the right of the employee to proceed under this Act shall be barred.
In case of legal disability of the employee or any dependent of a deceased employee who may be entitled to compensation, under the provisions of this Act, the limitations of time in this Section of this Act provided shall not begin to run against such person who is under legal disability until a conservator or guardian has been appointed. No defect or inaccuracy of such notice shall be a bar to the maintenance of proceedings on arbitration or otherwise by the employee unless the employer proves that he or she is unduly prejudiced in such proceedings by such defect or inaccuracy. Notice of the disabling disease may be given orally or in writing. In any case, other than injury or death caused by exposure to radiological materials or equipment or asbestos, unless application for compensation is filed with the Commission within 3 years after the date of the disablement, where no compensation has been paid, or within 2 years after the date of the last payment of compensation, where any has been paid, whichever shall be later, the right to file such application shall be barred. If the occupational disease results in death, application for compensation for death may be filed with the Commission within 3 years after the date of death where no compensation has been paid, or within 3 years after the last payment of compensation, where any has been paid, whichever is later, but not thereafter.
Effective July 1, 1973 in cases of disability caused by coal miners pneumoconiosis unless application for compensation is filed with the Commission within 5 years after the employee was last exposed where no compensation has been paid, or within 5 years after the last payment of compensation where any has been paid, the right to file such application shall be barred.
In cases of disability caused by exposure to radiological materials or equipment or asbestos, unless application for compensation is filed with the Commission within 25 years after the employee was so exposed, the right to file such application shall be barred.
In cases of death occurring within 25 years from the last exposure to radiological material or equipment or asbestos, application for compensation must be filed within 3 years of death where no compensation has been paid, or within 3 years, after the date of the last payment where any has been paid, but not thereafter.
(d) Any contract or agreement made by any employer or his agent or attorney with any employee or any other beneficiary of any claim under the provisions of this Act within 7 days after the disablement shall be presumed to be fraudulent.
(Source: P.A. 98-874, eff. 1-1-15; 99-143, eff. 7-27-15.)

(820 ILCS 310/7) (from Ch. 48, par. 172.42)
Sec. 7. If any employee sustains any disablement, impairment, or disfigurement, or dies and his or her disability, impairment, disfigurement or death is caused by a disease aggravated by an exposure of the employment or by an occupational disease arising out of and in the course of his or her employment, such employee or such employee's dependents, as the case may be, shall be entitled to compensation, medical, surgical, hospital and rehabilitation care, prosthesis, burial costs, and all other benefits, rights and remedies, in the same manner, to the same extent and subject to the same terms, conditions and limitations, except as herein otherwise provided, as are now or may hereafter be provided by the "Workers' Compensation Act" for accidental injuries sustained by employees arising out of and in the course of their employment (except that the amount of compensation which shall be paid for loss of hearing of one ear is 100 weeks) and for this purpose the disablement, disfigurement or death of an employee by reason of an occupational disease, arising out of and in the course of his or her employment, shall be treated as the happening of an accidental injury.
(a) Loss of hearing for compensation purposes shall be confined to the frequencies of 1,000, 2,000 and 3,000 cycles per second. Loss of hearing ability for frequency tones above 3,000 cycles per second are not to be considered as constituting disability for hearing.
(b) The percent of hearing loss, for purposes of the determination of compensation claims for occupational deafness, shall be calculated as the average in decibels for the thresholds of hearing for the frequencies of 1,000, 2,000 and 3,000 cycles per second. Pure tone air conduction audiometric instruments, approved by nationally recognized authorities in this field, shall be used for measuring hearing loss. If the losses of hearing average 30 decibels or less in the 3 frequencies, such losses of hearing shall not then constitute any compensable hearing disability. If the losses of hearing average 85 decibels or more in the 3 frequencies, then the same shall constitute and be total or 100 percent compensable hearing loss.
(c) In measuring hearing impairment, the lowest measured losses in each of the 3 frequencies shall be added together and divided by 3 to determine the average decibel loss. For every decibel of loss exceeding 30 decibels an allowance of 1.82% shall be made up to the maximum of 100 percent which is reached at 85 decibels.
(d) If a hearing loss is established to have existed on July 1, 1975, by audiometric testing the employer shall not be liable for the previous loss so established nor shall he be liable for any loss for which compensation has been paid or awarded.
(e) No consideration shall be given to the question of whether or not the ability of an employee to understand speech is improved by the use of a hearing aid.
(f) No claim for loss of hearing due to industrial noise shall be brought against an employer or allowed unless the employee has been exposed for a period of time sufficient to cause permanent impairment to noise levels in excess of the following:
Sound Level DBA
Slow Response Hours Per Day
90 8
92 6
95 4
97 3
100 2
102 1-1/2
105 1
110 1/2
115 1/4
This subparagraph (f) shall not be applied in cases of hearing loss resulting from trauma or explosion.
In addition to discharging the foregoing obligations, the employer shall pay into the Special Fund created under paragraph (f) of Section 7 of the "Workers' Compensation Act", the same amounts and in the same manner as is provided in the same Act in cases of accidental injuries arising out of and in the course of the employment.
(Source: P.A. 81-1482.)

(820 ILCS 310/8) (from Ch. 48, par. 172.43)
Sec. 8. Whenever by virtue of the provisions of Section 7 of this Act an employee seeks to exercise any right or remedy provided in the Workers' Compensation Act, the period of limitation, except as in this Act otherwise provided, shall be the same as under the Workers' Compensation Act, and where applicable shall begin to run from the date of disablement instead of the date of accident.
(Source: P.A. 81-992.)

(820 ILCS 310/9) (from Ch. 48, par. 172.44)
Sec. 9. Any employer or employee or beneficiary who shall desire to have such compensation, or any unpaid part thereof, paid in a lump sum, may petition the Commission, asking that such compensation be so paid. If, upon proper notice to the interested parties and a proper showing made before such Commission or any member thereof, it appears to the best interest of the parties that such compensation be so paid, the Commission may order the commutation of the compensation to an equivalent lump sum, which commutation shall be an amount which will equal the total sum of the probable future payments capitalized at their present value upon the basis of interest calculated at 3% per annum with annual rests.
In cases indicating complete disability no petition for a commutation to a lump sum basis shall be entertained by the Commission until after the expiration of 6 months from the date of the disablement.
Where necessary, upon proper application being made, a guardian or administrator, as the case may be, may be appointed for any person under disability who may be entitled to any such compensation, and an employer bound by the terms of this Act and liable to pay such compensation, may petition for the appointment of the public administrator or guardian, where no legal representative has been appointed or is acting for such party or parties so under disability.
The payment of compensation in a lump sum to the employee in his lifetime upon order of the Commission, shall extinguish and bar all claims for compensation for death if the compensation paid in a lump sum represents a compromise of a dispute on any question other than the extent of disability.
Subject to the provisions herein above in this paragraph contained, where no dispute exists as to the fact that the occupational disease arose out of and in the course of the employment and where such disease results in death or in the amputation of any member or in the enucleation of an eye, then and in such case the arbitrator or Commission may, upon the petition of either the employer or the employee, enter an award providing for the payment of compensation for such death or disability in accordance with the provisions of Section 7 or paragraph (e) of Section 8 of this Act.
(Source: P.A. 83-706.)

(820 ILCS 310/10) (from Ch. 48, par. 172.45)
Sec. 10. The basis for computing the compensation provided for in Sections 7 and 8 of the Act shall be as follows:
(a) The compensation shall be computed on the basis of the annual earnings which the person with a disability received as salary, wages or earnings if in the employment of the same employer continuously during the year next preceding the day of last exposure.
(b) Employment by the same employer shall be taken to mean employment by the same employer in the grade in which the employee was employed at the time of the last day of the last exposure, uninterrupted by absence from work due to illness or any other unavoidable cause.
(c) If such person has not been engaged in the employment of the same employer for the full year immediately preceding the last day of the last exposure, the compensation shall be computed according to the annual earnings which persons of the same class in the same employment and same location, (or if that be impracticable, of neighboring employments of the same kind) have earned during such period.
(d) As to employees in employments in which it is the custom to operate throughout the working days of the year, the annual earnings, if not otherwise determinable, shall be regarded as 300 times the average daily earnings in such computation.
(e) As to employees in employments in which it is the custom to operate for a part of the whole number of working days in each year, such number, if the annual earnings are not otherwise determinable, shall be used instead of 300 as a basis for computing the annual earnings, provided the minimum number of days which shall be so used for the basis of the year's work shall be not less than 200.
(f) In the case of injured employees who earn either no wage or less than the earnings of adult day laborers in the same line of employment in that locality, the yearly wage shall be reckoned according to the average annual earnings of adults of the same class in the same (or if that is impracticable, then of neighboring) employments.
(g) Earnings, for the purpose of this section, shall be based on the earnings for the number of hours commonly regarded as a day's work for that employment, and shall include overtime earnings. The earnings shall not include any sum which the employer has been accustomed to pay the employee to cover any special expense entailed on him by the nature of his employment.
(h) In computing the compensation to be paid to any employee, who, before the disablement for which he claims compensation, was a person with a disability and drawing compensation under the terms of this Act, the compensation for each subsequent disablement shall be apportioned according to the proportion of incapacity and disability caused by the respective disablements which he may have suffered.
(i) To determine the amount of compensation for each installment period, the amount per annum shall be ascertained pursuant hereto, and such amount divided by the number of installment periods per annum.
(Source: P.A. 99-143, eff. 7-27-15.)

(820 ILCS 310/11) (from Ch. 48, par. 172.46)
Sec. 11. The compensation herein provided for shall be the full, complete and only measure of the liability of the employer bound by election under this Act and such employer's liability for compensation and medical benefits under this Act shall be exclusive and in place of any and all other civil liability whatsoever, at common law or otherwise, to any employee or his legal representative on account of damage, disability or death caused or contributed to by any disease contracted or sustained in the course of the employment.
(Source: Laws 1951, p. 1095.)

(820 ILCS 310/12) (from Ch. 48, par. 172.47)
Sec. 12. (a) An employee entitled to receive disability payments shall be required, if requested by the employer, to submit himself, at the expense of the employer, for examination to a duly qualified medical practitioner or surgeon selected by the employer, at any time and place reasonably convenient for the employee, either within or without the State of Illinois, for the purpose of determining the nature, extent and probable duration of the occupational disease and the disability therefrom suffered by the employee, and for the purpose of ascertaining the amount of compensation which may be due the employee from time to time for disability according to the provisions of this Act. An employee may also be required to submit himself for examination by medical experts under subsection (c) of Section 19.
An employer requesting such an examination, of an employee residing within the State of Illinois, shall deliver to the employee with the notice of the time and place of examination sufficient money to defray the necessary expense of travel by the most convenient means to and from the place of examination, and the cost of meals necessary during the trip, and if the examination or travel to and from the place of examination causes any loss of working time on the part of the employee, the employer shall reimburse him for such loss of wages upon the basis of his average daily wage. Such examination shall be made in the presence of a duly qualified medical practitioner or surgeon provided and paid for by the employee, if such employee so desires.
In all cases where the examination is made by a physician or surgeon engaged by the employer, and the employee has no physician or surgeon present at such examination, it shall be the duty of the physician or surgeon making the examination at the instance of the employer to deliver to the employee, or his representative, a statement in writing of the examination and findings to the same extent that said physician or surgeon reports to the employer and the same shall be an exact copy of that furnished to the employer, said copy to be furnished the employee, or his representative as soon as practicable but not later than the time the case is set for hearing. Such delivery shall be made in person either to the employee or his representative, or by registered mail to either, and the receipt of either shall be proof of such delivery. If such physician or surgeon refuses to furnish the employee with such statement to the same extent as that furnished the employer said physician or surgeon shall not be permitted to testify at the hearing next following said examination.
If the employee refuses so to submit himself to examination or unnecessarily obstructs the same, his right to compensation payment shall be temporarily suspended until such examination shall have taken place, and no compensation shall be payable under this Act for such period.
It shall be the duty of physicians or surgeons treating an employee who is likely to die, and treating him at the instance of the employer, to have called in another physician or surgeon to be designated and paid for by either the employee or by the person or persons who would become his beneficiary or beneficiaries, to make an examination before the death of such employee.
In all cases where the examination is made by a physician or surgeon engaged by the employee, and the employer has no physician or surgeon present at such examination, it shall be the duty of the physician or surgeon making the examination at the instance of the employee, to deliver to the employer, or his representative, a statement in writing of the condition and extent of the examination and findings to the same extent that said physician or surgeon reports to the employee and the same shall be an exact copy of that furnished to the employee, said copy to be furnished the employer, or his representative, as soon as practicable but not later than the time the case is set for hearing. Such delivery shall be made in person either to the employer, or his representative, or by registered mail to either, and the receipt of either shall be proof of such delivery. If such physician or surgeon refuses to furnish the employer with such statement to the same extent as that furnished the employee, said physician or surgeon shall not be permitted to testify at the hearing next following said examination.
(b) Whenever, after the death of an employee, any party in interest files an application for adjustment of claim under this Act, and it appears that an autopsy may disclose material evidence as to whether or not such death was due to the inhalation of silica or asbestos dust, the commission, upon petition of either party, may order an autopsy at the expense of the party requesting same, and if such autopsy is so ordered, the commission shall designate a competent pathologist to perform the same, and shall give the parties in interest such reasonable notice of the time and place thereof as will afford a reasonable opportunity to witness such autopsy in person or by a representative.
It shall be the duty of such pathologist to perform such autopsy as, in his best judgment, is required to ascertain the cause of death. Such pathologist shall make a complete written report of all his findings to the commission (including laboratory results described as such, if any). The said report of the pathologist shall contain his findings on post-mortem examination and said report shall not contain any conclusion of the said pathologist based upon the findings so reported.
Said report shall be placed on file with the commission, and shall be a public record. Said report, or a certified copy thereof, may be introduced by either party on any hearing as evidence of the findings therein stated, but shall not be conclusive evidence of such findings, and either party may rebut any part thereof.
Where an autopsy has been performed at any time with the express or implied consent of any interested party, and without some opposing party, if known or reasonably ascertainable, having reasonable notice of and reasonable opportunity of witnessing the same, all evidence obtained by such autopsy shall be barred upon objection at any hearing. This paragraph shall not apply to autopsies by a coroner's physician in the discharge of his official duties.
(Source: P.A. 94-277, eff. 7-20-05.)

(820 ILCS 310/13) (from Ch. 48, par. 172.48)
Sec. 13. The Illinois Workers' Compensation Commission shall have jurisdiction over the operation and administration of this Act and it shall have, exercise, perform and discharge the same rights, powers and duties with reference to this Act as it shall have, exercise, perform and discharge with reference to the Workers' Compensation Act or any amendment thereto or modification thereof.
(Source: P.A. 93-721, eff. 1-1-05.)

(820 ILCS 310/14) (from Ch. 48, par. 172.49)
Sec. 14. The members of the Commission, Arbitrators and other employees whose duties require them to travel, shall have reimbursed to them their actual traveling expenses and disbursements made or incurred by them in the discharge of their official duties while away from their place of residence in the performance of their duties.
The Secretary or Assistant Secretary, under the direction of the Commission, shall have charge and custody of the seal of the Commission and also charge and custody of all records, files, orders, proceedings, decisions, awards and other documents on file with the Commission. He shall furnish certified copies, under the seal of the Commission, of any such records, files, orders, proceedings, decisions, awards and other documents on file with the Commission as may be required. Certified copies so furnished by the Secretary or Assistant Secretary shall be received in evidence before the Commission or any Arbitrator thereof, and in all courts, provided that the original of such certified copy is otherwise competent and admissible in evidence. The Secretary or Assistant Secretary shall perform such other duties as may be prescribed from time to time by the Commission.
The Security Supervisor, under the direction of the Commission, shall perform such duties as may be prescribed from time to time by the Commission.
(Source: Laws 1951, p. 1095.)

(820 ILCS 310/15) (from Ch. 48, par. 172.50)
Sec. 15. The Commission shall report in writing to the Governor on the 30th day of June, annually, the details and results of its administration of this Act, and may prepare and issue such special bulletins and reports from time to time as may seem advisable. The annual report shall include, but need not be limited to, the following:
(a) Information as to the type of insurance coverage elected by various employers in this State;
(b) A summary of the information received in reports filed by employers pursuant to Section 6(b) such as the average weekly wage of injured workers, the number of injuries and diseases; average benefit levels; average duration of disability, when available; the average payment for hospital and medical care; average funeral benefit in death cases; average benefit payment broken down by type of benefit; and case disposition; and
(c) Such other information about the Commission's administration of this Act as the Commission shall deem appropriate.
(Source: P.A. 81-1482.)

(820 ILCS 310/16) (from Ch. 48, par. 172.51)
Sec. 16. The Commission shall make and publish procedural rules and orders for carrying out the duties imposed upon it by law, which rules and orders shall be deemed prima facie reasonable and valid.
The process and procedure before the Commission shall be as simple and summary as reasonably may be.
The Commission upon application of either party may issue a dedimus potestatem directed to a commissioner, notary public, magistrate, justice of the peace or any other officer authorized by law to administer oaths, to take the depositions of such witness or witnesses as may be necessary in the judgment of such applicant. Such dedimus potestatem may issue to any of the officers aforesaid in any state or territory of the United States. When the deposition of any witness resident of a foreign country is desired to be taken, the dedimus shall be directed to and the deposition taken before a consul, vice consul or other authorized representative of the government of the United States of America, whose station is in the country where the witness whose deposition is to be taken resides. In countries where the government of the United States has no consul or other diplomatic representative, then depositions in such case shall be taken through the appropriate judicial authority of that country; or where treaties provide for other methods of taking depositions, then the same may be taken as in such treaties provided. The Commission shall have the power to adopt necessary rules to govern the issue of such dedimus potestatem.
The Commission, or any member thereof, or any Arbitrator designated by said Commission shall have the power to administer oaths, subpoena and examine witnesses; to issue subpoenas duces tecum, requiring the production of such books, papers, records and documents as may be evidence of any matter under inquiry and to examine and inspect the same and such places or premises as may relate to the question in dispute. Said Commission or any member thereof, or any Arbitrator designated by said Commission, shall on written request of either party to the dispute, issue subpoenas for the attendance of such witnesses and production of such books, papers, records and documents as shall be designated in said applications, providing however, that the parties applying for such subpoena shall advance the officer and witness fees provided for in suits pending in the Circuit Court. Service of such subpoena shall be made by any sheriff or other person. In case any person refuses to comply with an order of the Commission or subpoenas issued by it or by any member thereof, or any Arbitrator designated by said Commission or to permit an inspection of places or premises, or to produce any books, papers, records or documents, or any witness refuses to testify to any matters regarding which he may be lawfully interrogated, the Circuit Court for the county in which said hearing or matter is pending, on application of any member of the Commission or any Arbitrator designated by the Commission, shall compel obedience by attachment proceedings, as for contempt, as in a case of disobedience of the requirements of a subpoena from such court on a refusal to testify therein.
The records kept by a hospital, certified to as true and correct by the superintendent or other officer in charge, showing the medical and surgical treatment given an injured employee in such hospital, shall be admissible without any further proof as evidence of the medical and surgical matters stated therein, but shall not be conclusive proof of such matters.
The Commission at its expense shall provide an official court reporter to take the testimony and record of proceedings at the hearings before an Arbitrator or the Commission, who shall furnish a transcript of such testimony or proceedings to either party requesting it, upon payment to him therefor at the rate of $1.00 per page for the original and 35 cents per page for each copy of such transcript. Payment for photostatic copies of exhibits shall be extra. If the Commission has determined, as provided in Section 19.5 of this Act, that the employee is a poor person, a transcript of such testimony and proceedings, including photostatic copies of exhibits, shall be furnished to such employee at the Commission's expense.
The Commission shall have the power to determine the reasonableness and fix the amount of any fee of compensation charged by any person, including attorneys, physicians, surgeons and hospitals, for any service performed in connection with this Act, or for which payment is to be made under this Act or rendered in securing any right under this Act.
Whenever the Commission shall find that the employer, his agent, service company or insurance carrier has been guilty of delay or unfairness towards an employee in the adjustment, settlement or payment of benefits due such employee or has been guilty of unreasonable or vexatious delay, intentional under-payment of compensation benefits, or has engaged in frivolous defenses which do not present a real controversy, the Commission may assess all or any part of the attorney's fees and costs against such employer and his insurance carrier.
(Source: P.A. 86-998; 87-895.)

(820 ILCS 310/16a) (from Ch. 48, par. 172.51a)
Sec. 16a. (A) In the establishment or approval of attorney's fees in relation to claims brought under this Act, the Commission shall be guided by the provisions of this Section and by the legislative intent, hereby declared, to encourage settlement and prompt administrative handling of such claims and thereby reduce expenses to claimants for compensation under this Act.
(B) With respect to any and all proceedings in connection with any initial or original claim under this Act, no claim of any attorney for services rendered in connection with the securing of compensation for an employee or his dependents, whether secured by agreement, order, award or a judgment in any court shall exceed 20% of the amount of compensation recovered and paid, unless further fees shall be allowed to the attorney upon a hearing by the Commission fixing fees and subject to the other provisions of this Section. However, except as hereinafter provided in this Section, in death cases, total disability cases and partial disability cases, the amount of an attorney's fees shall not exceed 20% of the sum which would be due under the Workers' Compensation Act for 364 weeks of permanent total disability based upon the employee's average gross weekly wage prior to the date of the accident and subject to the maximum weekly benefits provided in this Act unless further fees shall be allowed to the attorney upon a hearing by the Commission fixing fees.
(C) All attorneys' fees in connection with the initial or original claim for compensation shall be fixed pursuant to a written contract on forms prescribed by the Commission between the attorney and the employee or his dependents, and every attorney, whether the disposition of the original claim is by agreement, settlement, award, judgment or otherwise, shall file his contract with the Chairman of the Commission who shall approve the contract only if it is in accordance with all provisions of this Section.
(D) No attorneys' fees shall be charged with respect to compensation for undisputed medical expenses.
(E) No attorneys' fees shall be charged in connection with any temporary total disability compensation unless the payment of such compensation in a timely manner or in the proper amount is refused, or unless such compensation is terminated by the employer and the payment of such compensation is obtained or reinstated by the efforts of the attorney, whether by agreement, settlement, award or judgment.
(F) With regard to any claim where the amount to be paid for compensation does not exceed the written offer made to the claimant or claimants by the employer or his agent prior to representation by an attorney, no fees shall be paid to any such attorney.
(G) All attorneys' fees for representation of an employee or his dependents shall be only recoverable from compensation actually paid to such employee or dependents.
(H) Any and all disputes regarding attorneys' fees, whether such disputes relate to which one or more attorneys represents the claimant or claimants or is entitled to the attorneys' fees, or a division of attorneys' fees where the claimant or claimants are or have been represented by more than one attorney, or any other disputes concerning attorneys' fees or contracts for attorneys' fees, shall be heard and determined by the Commission after reasonable notice to all interested parties and attorneys.
(I) After reasonable notice and hearing before the Commission, any attorney found to be in violation of any provision of this Section shall be required to make restitution of any excess fees charged, plus interest at a reasonable rate as determined by the Commission.
(Source: P.A. 81-1482.)

(820 ILCS 310/17) (from Ch. 48, par. 172.52)
Sec. 17. The Commission shall cause to be printed and shall furnish free of charge upon request by any employer or employee such blank forms as it shall deem requisite to facilitate or promote the efficient administration of this Act, and the performance of the duties of the Commission. It shall provide a proper record in which shall be entered and indexed the name of any employer who shall file a notice of election under this Act, and the date of the filing thereof; and a proper record in which shall be entered and indexed the name of any employee who shall file a notice of election, and the date of the filing thereof; and such other notices as may be required by this Act; and records in which shall be recorded all proceedings, orders and awards had or made by the Commission, or by the arbitration committees, and such other books or records as it shall deem necessary, all such records to be kept in the office of the Commission. The Commission, in its discretion, may destroy all papers and documents except notices of election and waivers which have been on file for more than five years where there is no claim for compensation pending, or where more than two years have elapsed since the termination of the compensation period.
The Commission shall compile and distribute to interested persons aggregate statistics, taken from any records and reports in the possession of the Commission. The aggregate statistics shall not give the names or otherwise identify persons sustaining injuries or disabilities or the employer of any injured person or person with a disability.
The Commission is authorized to establish reasonable fees and methods of payment limited to covering only the costs to the Commission for processing, maintaining and generating records or data necessary for the computerized production of documents, records and other materials except to the extent of any salaries or compensation of Commission officers or employees.
All fees collected by the Commission under this Section shall be deposited in the Technology Management Revolving Fund and credited to the account of the Illinois Workers' Compensation Commission.
(Source: P.A. 99-143, eff. 7-27-15; 100-23, eff. 7-6-17.)

(820 ILCS 310/18) (from Ch. 48, par. 172.53)
Sec. 18. All questions arising under this Act, if not settled by agreement of the parties interested therein, shall, except as otherwise provided, be determined by the Commission.
(Source: Laws 1951, p. 1095.)

(820 ILCS 310/19) (from Ch. 48, par. 172.54)
Sec. 19. Any disputed questions of law or fact shall be determined as herein provided.
(a) It shall be the duty of the Commission upon notification that the parties have failed to reach an agreement to designate an Arbitrator.
(1) The application for adjustment of claim filed

with the Commission shall state:

A. The approximate date of the last day of the

last exposure and the approximate date of the disablement.

B. The general nature and character of the

illness or disease claimed.

C. The name and address of the employer by whom

employed on the last day of the last exposure and if employed by any other employer after such last exposure and before disablement the name and address of such other employer or employers.

D. In case of death, the date and place of death.
(2) Amendments to applications for adjustment of

claim which relate to the same disablement or disablement resulting in death originally claimed upon may be allowed by the Commissioner or an Arbitrator thereof, in their discretion, and in the exercise of such discretion, they may in proper cases order a trial de novo; such amendment shall relate back to the date of the filing of the original application so amended.

(3) Whenever any claimant misconceives his remedy and

files an application for adjustment of claim under this Act and it is subsequently discovered, at any time before final disposition of such cause, that the claim for disability or death which was the basis for such application should properly have been made under the Workers' Compensation Act, then the provisions of Section 19 paragraph (a-1) of the Workers' Compensation Act having reference to such application shall apply.

Whenever any claimant misconceives his remedy and

files an application for adjustment of claim under the Workers' Compensation Act and it is subsequently discovered, at any time before final disposition of such cause that the claim for injury or death which was the basis for such application should properly have been made under this Act, then the application so filed under the Workers' Compensation Act may be amended in form, substance or both to assert claim for such disability or death under this Act and it shall be deemed to have been so filed as amended on the date of the original filing thereof, and such compensation may be awarded as is warranted by the whole evidence pursuant to the provisions of this Act. When such amendment is submitted, further or additional evidence may be heard by the Arbitrator or Commission when deemed necessary; provided, that nothing in this Section contained shall be construed to be or permit a waiver of any provisions of this Act with reference to notice, but notice if given shall be deemed to be a notice under the provisions of this Act if given within the time required herein.

(b) The Arbitrator shall make such inquiries and investigations as he shall deem necessary and may examine and inspect all books, papers, records, places, or premises relating to the questions in dispute and hear such proper evidence as the parties may submit.
The hearings before the Arbitrator shall be held in the vicinity where the last exposure occurred, after 10 days' notice of the time and place of such hearing shall have been given to each of the parties or their attorneys of record.
The Arbitrator may find that the disabling condition is temporary and has not yet reached a permanent condition and may order the payment of compensation up to the date of the hearing, which award shall be reviewable and enforceable in the same manner as other awards, and in no instance be a bar to a further hearing and determination of a further amount of temporary total compensation or of compensation for permanent disability, but shall be conclusive as to all other questions except the nature and extent of such disability.
The decision of the Arbitrator shall be filed with the Commission which Commission shall immediately send to each party or his attorney a copy of such decision, together with a notification of the time when it was filed. As of the effective date of this amendatory Act of the 94th General Assembly, all decisions of the Arbitrator shall set forth in writing findings of fact and conclusions of law, separately stated, if requested by either party. Unless a petition for review is filed by either party within 30 days after the receipt by such party of the copy of the decision and notification of time when filed, and unless such party petitioning for a review shall within 35 days after the receipt by him of the copy of the decision, file with the Commission either an agreed statement of the facts appearing upon the hearing before the Arbitrator, or if such party shall so elect a correct transcript of evidence of the proceedings at such hearings, then the decision shall become the decision of the Commission and in the absence of fraud shall be conclusive. The Petition for Review shall contain a statement of the petitioning party's specific exceptions to the decision of the arbitrator. The jurisdiction of the Commission to review the decision of the arbitrator shall not be limited to the exceptions stated in the Petition for Review. The Commission, or any member thereof, may grant further time not exceeding 30 days, in which to file such agreed statement or transcript of evidence. Such agreed statement of facts or correct transcript of evidence, as the case may be, shall be authenticated by the signatures of the parties or their attorneys, and in the event they do not agree as to the correctness of the transcript of evidence it shall be authenticated by the signature of the Arbitrator designated by the Commission.
Whether the employee is working or not, if the employee is not receiving or has not received medical, surgical, or hospital services or other services or compensation as provided in paragraph (a) of Section 8 of the Workers' Compensation Act, or compensation as provided in paragraph (b) of Section 8 of the Workers' Compensation Act, the employee may at any time petition for an expedited hearing by an Arbitrator on the issue of whether or not he or she is entitled to receive payment of the services or compensation. Provided the employer continues to pay compensation pursuant to paragraph (b) of Section 8 of the Workers' Compensation Act, the employer may at any time petition for an expedited hearing on the issue of whether or not the employee is entitled to receive medical, surgical, or hospital services or other services or compensation as provided in paragraph (a) of Section 8 of the Workers' Compensation Act, or compensation as provided in paragraph (b) of Section 8 of the Workers' Compensation Act. When an employer has petitioned for an expedited hearing, the employer shall continue to pay compensation as provided in paragraph (b) of Section 8 of the Workers' Compensation Act unless the arbitrator renders a decision that the employee is not entitled to the benefits that are the subject of the expedited hearing or unless the employee's treating physician has released the employee to return to work at his or her regular job with the employer or the employee actually returns to work at any other job. If the arbitrator renders a decision that the employee is not entitled to the benefits that are the subject of the expedited hearing, a petition for review filed by the employee shall receive the same priority as if the employee had filed a petition for an expedited hearing by an arbitrator. Neither party shall be entitled to an expedited hearing when the employee has returned to work and the sole issue in dispute amounts to less than 12 weeks of unpaid compensation pursuant to paragraph (b) of Section 8 of the Workers' Compensation Act.
Expedited hearings shall have priority over all other petitions and shall be heard by the Arbitrator and Commission with all convenient speed. Any party requesting an expedited hearing shall give notice of a request for an expedited hearing under this paragraph. A copy of the Application for Adjustment of Claim shall be attached to the notice. The Commission shall adopt rules and procedures under which the final decision of the Commission under this paragraph is filed not later than 180 days from the date that the Petition for Review is filed with the Commission.
Where 2 or more insurance carriers, private self-insureds, or a group workers' compensation pool under Article V 3/4 of the Illinois Insurance Code dispute coverage for the same disease, any such insurance carrier, private self-insured, or group workers' compensation pool may request an expedited hearing pursuant to this paragraph to determine the issue of coverage, provided coverage is the only issue in dispute and all other issues are stipulated and agreed to and further provided that all compensation benefits including medical benefits pursuant to Section 8(a) of the Workers' Compensation Act continue to be paid to or on behalf of petitioner. Any insurance carrier, private self-insured, or group workers' compensation pool that is determined to be liable for coverage for the disease in issue shall reimburse any insurance carrier, private self-insured, or group workers' compensation pool that has paid benefits to or on behalf of petitioner for the disease.
(b-1) If the employee is not receiving, pursuant to Section 7, medical, surgical or hospital services of the type provided for in paragraph (a) of Section 8 of the Workers' Compensation Act or compensation of the type provided for in paragraph (b) of Section 8 of the Workers' Compensation Act, the employee, in accordance with Commission Rules, may file a petition for an emergency hearing by an Arbitrator on the issue of whether or not he is entitled to receive payment of such compensation or services as provided therein. Such petition shall have priority over all other petitions and shall be heard by the Arbitrator and Commission with all convenient speed.
Such petition shall contain the following information and shall be served on the employer at least 15 days before it is filed:
(i) the date and approximate time of the last

exposure;

(ii) the approximate location of the last exposure;
(iii) a description of the last exposure;
(iv) the nature of the disability incurred by the

employee;

(v) the identity of the person, if known, to whom the

disability was reported and the date on which it was reported;

(vi) the name and title of the person, if known,

representing the employer with whom the employee conferred in any effort to obtain pursuant to Section 7 compensation of the type provided for in paragraph (b) of Section 8 of the Workers' Compensation Act or medical, surgical or hospital services of the type provided for in paragraph (a) of Section 8 of the Workers' Compensation Act and the date of such conference;

(vii) a statement that the employer has refused to

pay compensation pursuant to Section 7 of the type provided for in paragraph (b) of Section 8 of the Workers' Compensation Act or for medical, surgical or hospital services pursuant to Section 7 of the type provided for in paragraph (a) of Section 8 of the Workers' Compensation Act;

(viii) the name and address, if known, of each

witness to the last exposure and of each other person upon whom the employee will rely to support his allegations;

(ix) the dates of treatment related to the disability

by medical practitioners, and the names and addresses of such practitioners, including the dates of treatment related to the disability at any hospitals and the names and addresses of such hospitals, and a signed authorization permitting the employer to examine all medical records of all practitioners and hospitals named pursuant to this paragraph;

(x) a copy of a signed report by a medical

practitioner, relating to the employee's current inability to return to work because of the disability incurred as a result of the exposure or such other documents or affidavits which show that the employee is entitled to receive pursuant to Section 7 compensation of the type provided for in paragraph (b) of Section 8 of the Workers' Compensation Act or medical, surgical or hospital services of the type provided for in paragraph (a) of Section 8 of the Workers' Compensation Act. Such reports, documents or affidavits shall state, if possible, the history of the exposure given by the employee, and describe the disability and medical diagnosis, the medical services for such disability which the employee has received and is receiving, the physical activities which the employee cannot currently perform as a result of such disability, and the prognosis for recovery;

(xi) complete copies of any reports, records,

documents and affidavits in the possession of the employee on which the employee will rely to support his allegations, provided that the employer shall pay the reasonable cost of reproduction thereof;

(xii) a list of any reports, records, documents and

affidavits which the employee has demanded by subpoena and on which he intends to rely to support his allegations;

(xiii) a certification signed by the employee or his

representative that the employer has received the petition with the required information 15 days before filing.

Fifteen days after receipt by the employer of the petition with the required information the employee may file said petition and required information and shall serve notice of the filing upon the employer. The employer may file a motion addressed to the sufficiency of the petition. If an objection has been filed to the sufficiency of the petition, the arbitrator shall rule on the objection within 2 working days. If such an objection is filed, the time for filing the final decision of the Commission as provided in this paragraph shall be tolled until the arbitrator has determined that the petition is sufficient.
The employer shall, within 15 days after receipt of the notice that such petition is filed, file with the Commission and serve on the employee or his representative a written response to each claim set forth in the petition, including the legal and factual basis for each disputed allegation and the following information: (i) complete copies of any reports, records, documents and affidavits in the possession of the employer on which the employer intends to rely in support of his response, (ii) a list of any reports, records, documents and affidavits which the employer has demanded by subpoena and on which the employer intends to rely in support of his response, (iii) the name and address of each witness on whom the employer will rely to support his response, and (iv) the names and addresses of any medical practitioners selected by the employer pursuant to Section 12 of this Act and the time and place of any examination scheduled to be made pursuant to such Section.
Any employer who does not timely file and serve a written response without good cause may not introduce any evidence to dispute any claim of the employee but may cross examine the employee or any witness brought by the employee and otherwise be heard.
No document or other evidence not previously identified by either party with the petition or written response, or by any other means before the hearing, may be introduced into evidence without good cause. If, at the hearing, material information is discovered which was not previously disclosed, the Arbitrator may extend the time for closing proof on the motion of a party for a reasonable period of time which may be more than 30 days. No evidence may be introduced pursuant to this paragraph as to permanent disability. No award may be entered for permanent disability pursuant to this paragraph. Either party may introduce into evidence the testimony taken by deposition of any medical practitioner.
The Commission shall adopt rules, regulations and procedures whereby the final decision of the Commission is filed not later than 90 days from the date the petition for review is filed but in no event later than 180 days from the date the petition for an emergency hearing is filed with the Illinois Workers' Compensation Commission.
All service required pursuant to this paragraph (b-1) must be by personal service or by certified mail and with evidence of receipt. In addition, for the purposes of this paragraph, all service on the employer must be at the premises where the accident occurred if the premises are owned or operated by the employer. Otherwise service must be at the employee's principal place of employment by the employer. If service on the employer is not possible at either of the above, then service shall be at the employer's principal place of business. After initial service in each case, service shall be made on the employer's attorney or designated representative.
(c)(1) At a reasonable time in advance of and in connection with the hearing under Section 19(e) or 19(h), the Commission may on its own motion order an impartial physical or mental examination of a petitioner whose mental or physical condition is in issue, when in the Commission's discretion it appears that such an examination will materially aid in the just determination of the case. The examination shall be made by a member or members of a panel of physicians chosen for their special qualifications by the Illinois State Medical Society. The Commission shall establish procedures by which a physician shall be selected from such list.
(2) Should the Commission at any time during the hearing find that compelling considerations make it advisable to have an examination and report at that time, the Commission may in its discretion so order.
(3) A copy of the report of examination shall be given to the Commission and to the attorneys for the parties.
(4) Either party or the Commission may call the examining physician or physicians to testify. Any physician so called shall be subject to cross-examination.
(5) The examination shall be made, and the physician or physicians, if called, shall testify, without cost to the parties. The Commission shall determine the compensation and the pay of the physician or physicians. The compensation for this service shall not exceed the usual and customary amount for such service.
The fees and payment thereof of all attorneys and physicians for services authorized by the Commission under this Act shall, upon request of either the employer or the employee or the beneficiary affected, be subject to the review and decision of the Commission.
(d) If any employee shall persist in insanitary or injurious practices which tend to either imperil or retard his recovery or shall refuse to submit to such medical, surgical, or hospital treatment as is reasonably essential to promote his recovery, the Commission may, in its discretion, reduce or suspend the compensation of any such employee; provided, that when an employer and employee so agree in writing, the foregoing provision shall not be construed to authorize the reduction or suspension of compensation of an employee who is relying in good faith, on treatment by prayer or spiritual means alone, in accordance with the tenets and practice of a recognized church or religious denomination, by a duly accredited practitioner thereof.
(e) This paragraph shall apply to all hearings before the Commission. Such hearings may be held in its office or elsewhere as the Commission may deem advisable. The taking of testimony on such hearings may be had before any member of the Commission. If a petition for review and agreed statement of facts or transcript of evidence is filed, as provided herein, the Commission shall promptly review the decision of the Arbitrator and all questions of law or fact which appear from the statement of facts or transcripts of evidence. In all cases in which the hearing before the arbitrator is held after the effective date of this amendatory Act of 1989, no additional evidence shall be introduced by the parties before the Commission on review of the decision of the Arbitrator. The Commission shall file in its office its decision thereon, and shall immediately send to each party or his attorney a copy of such decision and a notification of the time when it was filed. Decisions shall be filed within 60 days after the Statement of Exceptions and Supporting Brief and Response thereto are required to be filed or oral argument whichever is later.
In the event either party requests oral argument, such argument shall be had before a panel of 3 members of the Commission (or before all available members pursuant to the determination of 7 members of the Commission that such argument be held before all available members of the Commission) pursuant to the rules and regulations of the Commission. A panel of 3 members, which shall be comprised of not more than one representative citizen of the employing class and not more than one representative citizen of the employee class, shall hear the argument; provided that if all the issues in dispute are solely the nature and extent of the permanent partial disability, if any, a majority of the panel may deny the request for such argument and such argument shall not be held; and provided further that 7 members of the Commission may determine that the argument be held before all available members of the Commission. A decision of the Commission shall be approved by a majority of Commissioners present at such hearing if any; provided, if no such hearing is held, a decision of the Commission shall be approved by a majority of a panel of 3 members of the Commission as described in this Section. The Commission shall give 10 days' notice to the parties or their attorneys of the time and place of such taking of testimony and of such argument.
In any case the Commission in its decision may in its discretion find specially upon any question or questions of law or facts which shall be submitted in writing by either party whether ultimate or otherwise; provided that on issues other than nature and extent of the disablement, if any, the Commission in its decision shall find specially upon any question or questions of law or fact, whether ultimate or otherwise, which are submitted in writing by either party; provided further that not more than 5 such questions may be submitted by either party. Any party may, within 20 days after receipt of notice of the Commission's decision, or within such further time, not exceeding 30 days, as the Commission may grant, file with the Commission either an agreed statement of the facts appearing upon the hearing, or, if such party shall so elect, a correct transcript of evidence of the additional proceedings presented before the Commission in which report the party may embody a correct statement of such other proceedings in the case as such party may desire to have reviewed, such statement of facts or transcript of evidence to be authenticated by the signature of the parties or their attorneys, and in the event that they do not agree, then the authentication of such transcript of evidence shall be by the signature of any member of the Commission.
If a reporter does not for any reason furnish a transcript of the proceedings before the Arbitrator in any case for use on a hearing for review before the Commission, within the limitations of time as fixed in this Section, the Commission may, in its discretion, order a trial de novo before the Commission in such case upon application of either party. The applications for adjustment of claim and other documents in the nature of pleadings filed by either party, together with the decisions of the Arbitrator and of the Commission and the statement of facts or transcript of evidence hereinbefore provided for in paragraphs (b) and (c) shall be the record of the proceedings of the Commission, and shall be subject to review as hereinafter provided.
At the request of either party or on its own motion, the Commission shall set forth in writing the reasons for the decision, including findings of fact and conclusions of law, separately stated. The Commission shall by rule adopt a format for written decisions for the Commission and arbitrators. The written decisions shall be concise and shall succinctly state the facts and reasons for the decision. The Commission may adopt in whole or in part, the decision of the arbitrator as the decision of the Commission. When the Commission does so adopt the decision of the arbitrator, it shall do so by order. Whenever the Commission adopts part of the arbitrator's decision, but not all, it shall include in the order the reasons for not adopting all of the arbitrator's decision. When a majority of a panel, after deliberation, has arrived at its decision, the decision shall be filed as provided in this Section without unnecessary delay, and without regard to the fact that a member of the panel has expressed an intention to dissent. Any member of the panel may file a dissent. Any dissent shall be filed no later than 10 days after the decision of the majority has been filed.
Decisions rendered by the Commission after the effective date of this amendatory Act of 1980 and dissents, if any, shall be published together by the Commission. The conclusions of law set out in such decisions shall be regarded as precedents by arbitrators, for the purpose of achieving a more uniform administration of this Act.
(f) The decision of the Commission acting within its powers, according to the provisions of paragraph (e) of this Section shall, in the absence of fraud, be conclusive unless reviewed as in this paragraph hereinafter provided. However, the Arbitrator or the Commission may on his or its own motion, or on the motion of either party, correct any clerical error or errors in computation within 15 days after the date of receipt of any award by such Arbitrator or any decision on review of the Commission, and shall have the power to recall the original award on arbitration or decision on review, and issue in lieu thereof such corrected award or decision. Where such correction is made the time for review herein specified shall begin to run from the date of the receipt of the corrected award or decision.
(1) Except in cases of claims against the State of

Illinois, in which case the decision of the Commission shall not be subject to judicial review, the Circuit Court of the county where any of the parties defendant may be found, or if none of the parties defendant be found in this State then the Circuit Court of the county where any of the exposure occurred, shall by summons to the Commission have power to review all questions of law and fact presented by such record.

A proceeding for review shall be commenced within 20

days of the receipt of notice of the decision of the Commission. The summons shall be issued by the clerk of such court upon written request returnable on a designated return day, not less than 10 or more than 60 days from the date of issuance thereof, and the written request shall contain the last known address of other parties in interest and their attorneys of record who are to be served by summons. Service upon any member of the Commission or the Secretary or the Assistant Secretary thereof shall be service upon the Commission, and service upon other parties in interest and their attorneys of record shall be by summons, and such service shall be made upon the Commission and other parties in interest by mailing notices of the commencement of the proceedings and the return day of the summons to the office of the Commission and to the last known place of residence of other parties in interest or their attorney or attorneys of record. The clerk of the court issuing the summons shall on the day of issue mail notice of the commencement of the proceedings which shall be done by mailing a copy of the summons to the office of the Commission, and a copy of the summons to the other parties in interest or their attorney or attorneys of record and the clerk of the court shall make certificate that he has so sent such notices in pursuance of this Section, which shall be evidence of service on the Commission and other parties in interest.

The Commission shall not be required to certify the

record of their proceedings in the Circuit Court unless the party commencing the proceedings for review in the Circuit Court as above provided, shall file with the Commission notice of intent to file for review in Circuit Court. It shall be the duty of the Commission upon such filing of notice of intent to file for review in Circuit Court to prepare a true and correct copy of such testimony and a true and correct copy of all other matters contained in such record and certified to by the Secretary or Assistant Secretary thereof. The changes made to this subdivision (f)(1) by this amendatory Act of the 98th General Assembly apply to any Commission decision entered after the effective date of this amendatory Act of the 98th General Assembly.

No request for a summons may be filed and no summons

shall issue unless the party seeking to review the decision of the Commission shall exhibit to the clerk of the Circuit Court proof of filing with the Commission of the notice of the intent to file for review in the Circuit Court or an affidavit of the attorney setting forth that notice of intent to file for review in Circuit Court has been given in writing to the Secretary or Assistant Secretary of the Commission.

(2) No such summons shall issue unless the one

against whom the Commission shall have rendered an award for the payment of money shall upon the filing of his written request for such summons file with the clerk of the court a bond conditioned that if he shall not successfully prosecute the review, he will pay the award and the costs of the proceedings in the court. The amount of the bond shall be fixed by any member of the Commission and the surety or sureties of the bond shall be approved by the clerk of the court. The acceptance of the bond by the clerk of the court shall constitute evidence of his approval of the bond.

Every county, city, town, township, incorporated

village, school district, body politic or municipal corporation having a population of 500,000 or more against whom the Commission shall have rendered an award for the payment of money shall not be required to file a bond to secure the payment of the award and the costs of the proceedings in the court to authorize the court to issue such summons.

The court may confirm or set aside the decision of

the Commission. If the decision is set aside and the facts found in the proceedings before the Commission are sufficient, the court may enter such decision as is justified by law, or may remand the cause to the Commission for further proceedings and may state the questions requiring further hearing, and give such other instructions as may be proper. Appeals shall be taken to the Appellate Court in accordance with Supreme Court Rules 22(g) and 303. Appeals shall be taken from the Appellate Court to the Supreme Court in accordance with Supreme Court Rule 315.

It shall be the duty of the clerk of any court

rendering a decision affecting or affirming an award of the Commission to promptly furnish the Commission with a copy of such decision, without charge.

The decision of a majority of the members of the

panel of the Commission, shall be considered the decision of the Commission.

(g) Except in the case of a claim against the State of Illinois, either party may present a certified copy of the award of the Arbitrator, or a certified copy of the decision of the Commission when the same has become final, when no proceedings for review are pending, providing for the payment of compensation according to this Act, to the Circuit Court of the county in which such exposure occurred or either of the parties are residents, whereupon the court shall enter a judgment in accordance therewith. In case where the employer refuses to pay compensation according to such final award or such final decision upon which such judgment is entered, the court shall in entering judgment thereon, tax as costs against him the reasonable costs and attorney fees in the arbitration proceedings and in the court entering the judgment for the person in whose favor the judgment is entered, which judgment and costs taxed as herein provided shall, until and unless set aside, have the same effect as though duly entered in an action duly tried and determined by the court, and shall with like effect, be entered and docketed. The Circuit Court shall have power at any time upon application to make any such judgment conform to any modification required by any subsequent decision of the Supreme Court upon appeal, or as the result of any subsequent proceedings for review, as provided in this Act.
Judgment shall not be entered until 15 days' notice of the time and place of the application for the entry of judgment shall be served upon the employer by filing such notice with the Commission, which Commission shall, in case it has on file the address of the employer or the name and address of its agent upon whom notices may be served, immediately send a copy of the notice to the employer or such designated agent.
(h) An agreement or award under this Act providing for compensation in installments, may at any time within 18 months after such agreement or award be reviewed by the Commission at the request of either the employer or the employee on the ground that the disability of the employee has subsequently recurred, increased, diminished or ended.
However, as to disablements occurring subsequently to July 1, 1955, which are covered by any agreement or award under this Act providing for compensation in installments made as a result of such disablement, such agreement or award may at any time within 30 months after such agreement or award be reviewed by the Commission at the request of either the employer or the employee on the ground that the disability of the employee has subsequently recurred, increased, diminished or ended.
On such review compensation payments may be re-established, increased, diminished or ended. The Commission shall give 15 days' notice to the parties of the hearing for review. Any employee, upon any petition for such review being filed by the employer, shall be entitled to one day's notice for each 100 miles necessary to be traveled by him in attending the hearing of the Commission upon the petition, and 3 days in addition thereto. Such employee shall, at the discretion of the Commission, also be entitled to 5 cents per mile necessarily traveled by him within the State of Illinois in attending such hearing, not to exceed a distance of 300 miles, to be taxed by the Commission as costs and deposited with the petition of the employer.
When compensation which is payable in accordance with an award or settlement contract approved by the Commission, is ordered paid in a lump sum by the Commission, no review shall be had as in this paragraph mentioned.
(i) Each party, upon taking any proceedings or steps whatsoever before any Arbitrator, Commission or court, shall file with the Commission his address, or the name and address of any agent upon whom all notices to be given to such party shall be served, either personally or by registered mail, addressed to such party or agent at the last address so filed with the Commission. In the event such party has not filed his address, or the name and address of an agent as above provided, service of any notice may be had by filing such notice with the Commission.
(j) Whenever in any proceeding testimony has been taken or a final decision has been rendered, and after the taking of such testimony or after such decision has become final, the employee dies, then in any subsequent proceeding brought by the personal representative or beneficiaries of the deceased employee, such testimony in the former proceeding may be introduced with the same force and effect as though the witness having so testified were present in person in such subsequent proceedings and such final decision, if any, shall be taken as final adjudication of any of the issues which are the same in both proceedings.
(k) In any case where there has been any unreasonable or vexatious delay of payment or intentional underpayment of compensation, or proceedings have been instituted or carried on by one liable to pay the compensation, which do not present a real controversy, but are merely frivolous or for delay, then the Commission may award compensation additional to that otherwise payable under this Act equal to 50% of the amount payable at the time of such award. Failure to pay compensation in accordance with the provisions of Section 8, paragraph (b) of this Act, shall be considered unreasonable delay.
When determining whether this subsection (k) shall apply, the Commission shall consider whether an arbitrator has determined that the claim is not compensable or whether the employer has made payments under Section 8(j) of the Workers' Compensation Act.
(k-1) If the employee has made written demand for payment of benefits under Section 8(a) or Section 8(b) of the Workers' Compensation Act, the employer shall have 14 days after receipt of the demand to set forth in writing the reason for the delay. In the case of demand for payment of medical benefits under Section 8(a) of the Workers' Compensation Act, the time for the employer to respond shall not commence until the expiration of the allotted 60 days specified under Section 8.2(d) of the Workers' Compensation Act. In case the employer or his or her insurance carrier shall without good and just cause fail, neglect, refuse, or unreasonably delay the payment of benefits under Section 8(a) or Section 8(b) of the Workers' Compensation Act, the Arbitrator or the Commission shall allow to the employee additional compensation in the sum of $30 per day for each day that the benefits under Section 8(a) or Section 8(b) of the Workers' Compensation Act have been so withheld or refused, not to exceed $10,000. A delay in payment of 14 days or more shall create a rebuttable presumption of unreasonable delay.
(l) By the 15th day of each month each insurer providing coverage for losses under this Act shall notify each insured employer of any compensable claim incurred during the preceding month and the amounts paid or reserved on the claim including a summary of the claim and a brief statement of the reasons for compensability. A cumulative report of all claims incurred during a calendar year or continued from the previous year shall be furnished to the insured employer by the insurer within 30 days after the end of that calendar year.
The insured employer may challenge, in proceeding before the Commission, payments made by the insurer without arbitration and payments made after a case is determined to be noncompensable. If the Commission finds that the case was not compensable, the insurer shall purge its records as to that employer of any loss or expense associated with the claim, reimburse the employer for attorneys fee arising from the challenge and for any payment required of the employer to the Rate Adjustment Fund or the Second Injury Fund, and may not effect the loss or expense for rate making purposes. The employee shall not be required to refund the challenged payment. The decision of the Commission may be reviewed in the same manner as in arbitrated cases. No challenge may be initiated under this paragraph more than 3 years after the payment is made. An employer may waive the right of challenge under this paragraph on a case by case basis.
(m) After filing an application for adjustment of claim but prior to the hearing on arbitration the parties may voluntarily agree to submit such application for adjustment of claim for decision by an arbitrator under this subsection (m) where such application for adjustment of claim raises only a dispute over temporary total disability, permanent partial disability or medical expenses. Such agreement shall be in writing in such form as provided by the Commission. Applications for adjustment of claim submitted for decision by an arbitrator under this subsection (m) shall proceed according to rule as established by the Commission. The Commission shall promulgate rules including, but not limited to, rules to ensure that the parties are adequately informed of their rights under this subsection (m) and of the voluntary nature of proceedings under this subsection (m). The findings of fact made by an arbitrator acting within his or her powers under this subsection (m) in the absence of fraud shall be conclusive. However, the arbitrator may on his own motion, or the motion of either party, correct any clerical errors or errors in computation within 15 days after the date of receipt of such award of the arbitrator and shall have the power to recall the original award on arbitration, and issue in lieu thereof such corrected award. The decision of the arbitrator under this subsection (m) shall be considered the decision of the Commission and proceedings for review of questions of law arising from the decision may be commenced by either party pursuant to subsection (f) of Section 19. The Advisory Board established under Section 13.1 of the Workers' Compensation Act shall compile a list of certified Commission arbitrators, each of whom shall be approved by at least 7 members of the Advisory Board. The chairman shall select 5 persons from such list to serve as arbitrators under this subsection (m). By agreement, the parties shall select one arbitrator from among the 5 persons selected by the chairman except, that if the parties do not agree on an arbitrator from among the 5 persons, the parties may, by agreement, select an arbitrator of the American Arbitration Association, whose fee shall be paid by the State in accordance with rules promulgated by the Commission. Arbitration under this subsection (m) shall be voluntary.
(Source: P.A. 98-40, eff. 6-28-13.)

(820 ILCS 310/19.1) (from Ch. 48, par. 172.54a)
Sec. 19.1. The time within which any act is required to be performed under the provisions of this Act shall be computed by excluding the first day and including the last, unless the last day is Sunday or is a holiday as defined or fixed in any statute now or hereafter in force in this State, and then such days shall also be excluded. If the day succeeding such holiday is also a holiday then such succeeding day shall also be excluded.
(Source: Laws 1959, p. 1706.)

(820 ILCS 310/19a) (from Ch. 48, par. 172.54b)
Sec. 19a. Money received by the Commission pursuant to subsection (f) of Section 19 of this Act shall be paid into a trust fund outside the State Treasury and shall be held in such fund until completion of the record for which the payment was made. The Secretary of the Commission shall be ex-officio custodian of such trust fund which shall be used only for the purpose specified in this section. Upon completion of the record the Secretary shall pay the amount so held to the person entitled thereto for preparation of the record. Within 60 days after the effective date of this amendatory Act of the 98th General Assembly, the Secretary of the Commission shall transfer all remaining funds to the Injured Workers' Benefit Fund for the purpose of paying claims from injured employees who have received a final award for benefits from the Commission against the employer in Fiscal Year 2013.
(Source: P.A. 98-40, eff. 6-28-13.)

(820 ILCS 310/19.5) (from Ch. 48, par. 172.54-1)
Sec. 19.5. If the Commission shall, before or after any hearing, proceeding, or review to any court, be satisfied that the employee is a poor person, and unable to pay the costs and expenses provided for by this Act, the Commission shall permit such poor person to have all the rights and remedies provided by this Act, including the issuance and service of subpoenas; a transcript of testimony and the record of proceedings, including photostatic copies of exhibits, at hearings before an Arbitrator or the Commission; the right to the filing of a written request for summons; and the right to the issuance of summons, without the filing of a bond for costs and without the payment of any of the costs provided for by this Act. If an award is granted to such employee, or settlement is made, the costs and expenses chargeable to the employee as provided for by this Act shall be paid by the employer out of the award herein granted, or settlement, before any of the balance of the award or settlement is paid to the employee.
(Source: P.A. 98-40, eff. 6-28-13.)

(820 ILCS 310/20) (from Ch. 48, par. 172.55)
Sec. 20. Any wilful neglect, refusal or failure to do the things required to be done by any section, clause or provision of this Act, on the part of the persons herein required to do them, or any violation of any of the provisions or requirements hereof, or any attempt to obstruct or interfere with any court officer, or any other person charged with the duty of administering or enforcing the provisions of this Act, shall be deemed a petty offense.
(Source: P.A. 77-2431.)

(820 ILCS 310/21) (from Ch. 48, par. 172.56)
Sec. 21. No payment, claim, award or decision under this Act shall be assignable or subject to any lien, attachment or garnishment, or be held liable in any way for any lien, debt, penalty or damages. The compensation allowed by any award or decision of the Commission shall be entitled to a preference over the unsecured debts of the employer, wages excepted, contracted after the date of the disablement of an employee. A decision or award of the Commission against an employer for compensation under this Act, or a written agreement by any employer to pay such compensation shall, upon the filing of a certified copy of the decision or the agreement, as the case may be, with the recorder of the county, constitute a lien upon all property of the employer within said county, paramount to all other claims or liens, except mortgages, trust deeds, or for wages or taxes. Such liens may be enforced in the manner provided for the foreclosure of mortgages under the laws of this State.
(Source: P.A. 83-358.)

(820 ILCS 310/23) (from Ch. 48, par. 172.58)
Sec. 23. No employee, personal representative, or beneficiary shall have power to waive any of the provisions of this Act in regard to the amount of compensation which may be payable to such employee, personal representative or beneficiary hereunder except after approval by the Commission, and any employer, individually, or by his agent, service company, or insurance carrier who shall enter into an agreement purporting to compromise or settle the compensation rights of an employee, personal representative or beneficiary without first obtaining the approval of the Illinois Workers' Compensation Commission as aforesaid shall be barred from raising the defense of limitation in any proceedings subsequently brought by such employee, personal representative or beneficiary.
A minor death beneficiary, by parent or grandparent as next friend, may compromise disputes and may enter into and submit a settlement contract or lump sum petition, and upon approval by the Illinois Workers' Compensation Commission such settlement contract or lump sum order shall have the same force and effect as though such minor had been an adult.
(Source: P.A. 93-721, eff. 1-1-05.)

(820 ILCS 310/24) (from Ch. 48, par. 172.59)
Sec. 24. (a) The invalidity of any portion of this Act shall in no way affect the validity of any other portion thereof which can be given effect without such invalid part.
(b) Any election of an employer to be bound by the provisions of any Act that is repealed here, which election is existing at the time this Act becomes effective, is an election to be bound by the provisions of this Act to pay compensation for occupational diseases and for death resulting therefrom.
(c) Any of the provisions of this Act that are the same as or substantially the same as any of the provisions of the Acts that are repealed herein shall be construed as a continuation of such prior provisions and not as a new enactment.
(d) If in any other statute reference is made to any Act or section of any Act herein repealed, such reference shall be construed to refer to this Act or a substantially similar provision of this Act.
(Source: Laws 1951, p. 1095.)

(820 ILCS 310/25) (from Ch. 48, par. 172.60)
Sec. 25. "An Act to promote the general welfare of the people of this state by providing remedies for injuries suffered or death resulting from occupational diseases incurred in the course of employment; providing for enforcement and administration thereof, and to repeal an act and a part of a certain act herein named," approved March 16, 1936, as amended, is repealed.
(Source: Laws 1951, p. 1095.)

(820 ILCS 310/26) (from Ch. 48, par. 172.61)
Sec. 26. No repeal of any Act or part thereof herein contained shall extinguish or in any way affect any right of action thereunder, existing at the time this Act takes effect. No employer shall be liable for compensation or damages under this Act in any case in which the disablement on which claim is predicated shall have occurred prior to the date this Act becomes effective. Any claims, disagreement or controversy existing or arising under "An Act to promote the general welfare of the people of this state by providing remedies for injuries suffered or death resulting from occupational diseases incurred in the course of employment; providing for enforcement and administration thereof, and to repeal an Act and a part of a certain Act herein named", approved March 16, 1936, as amended, shall be adjusted in accordance with the provisions of said Act, notwithstanding the repeal thereof, or may by agreement of the parties be adjusted in accordance with the method of procedure provided in this Act for the adjustment of differences, jurisdiction to adjust such differences so submitted by the parties being hereby conferred upon the Commission. Nothing in this section shall affect any case in which exposure as defined in this Act shall have taken place after the effective date of this Act.
The Attorney General and the State's Attorney of each county, upon request of the Illinois Workers' Compensation Commission, shall enforce any penalties set forth in this Act.
(Source: P.A. 93-721, eff. 1-1-05.)

(820 ILCS 310/27) (from Ch. 48, par. 172.62)
Sec. 27. This Act shall apply to all occupational diseases incurred and deaths occurring on or after July 1, 1951.
(Source: P.A. 86-1413.)



820 ILCS 315/ - Line of Duty Compensation Act.

(820 ILCS 315/1) (from Ch. 48, par. 281)
Sec. 1. This Act shall be known and may be cited as the Line of Duty Compensation Act.
(Source: P.A. 93-1047, eff. 10-18-04.)

(820 ILCS 315/2) (from Ch. 48, par. 282)
Sec. 2. As used in this Act, unless the context otherwise requires:
(a) "Law enforcement officer" or "officer" means any person employed by the State or a local governmental entity as a policeman, peace officer, auxiliary policeman or in some like position involving the enforcement of the law and protection of the public interest at the risk of that person's life. This includes supervisors, wardens, superintendents and their assistants, guards and keepers, correctional officers, youth supervisors, parole agents, aftercare specialists, school teachers and correctional counsellors in all facilities of both the Department of Corrections and the Department of Juvenile Justice, while within the facilities under the control of the Department of Corrections or the Department of Juvenile Justice or in the act of transporting inmates or wards from one location to another or while performing their official duties, and all other Department of Correction or Department of Juvenile Justice employees who have daily contact with inmates.
The death of the foregoing employees of the Department of Corrections or the Department of Juvenile Justice in order to be included herein must be by the direct or indirect willful act of an inmate, ward, work-releasee, parolee, aftercare releasee, parole violator, aftercare release violator, person under conditional release, or any person sentenced or committed, or otherwise subject to confinement in or to the Department of Corrections or the Department of Juvenile Justice.
(b) "Fireman" means any person employed by the State or a local governmental entity as, or otherwise serving as, a member or officer of a fire department either for the purpose of the prevention or control of fire or the underwater recovery of drowning victims, including volunteer firemen.
(c) "Local governmental entity" includes counties, municipalities and municipal corporations.
(d) "State" means the State of Illinois and its departments, divisions, boards, bureaus, commissions, authorities and colleges and universities.
(e) "Killed in the line of duty" means losing one's life as a result of injury received in the active performance of duties as a law enforcement officer, civil defense worker, civil air patrol member, paramedic, fireman, or chaplain if the death occurs within one year from the date the injury was received and if that injury arose from violence or other accidental cause. In the case of a State employee, "killed in the line of duty" means losing one's life as a result of injury received in the active performance of one's duties as a State employee, if the death occurs within one year from the date the injury was received and if that injury arose from a willful act of violence by another State employee committed during such other employee's course of employment and after January 1, 1988. The term excludes death resulting from the willful misconduct or intoxication of the officer, civil defense worker, civil air patrol member, paramedic, fireman, chaplain, or State employee. However, the burden of proof of such willful misconduct or intoxication of the officer, civil defense worker, civil air patrol member, paramedic, fireman, chaplain, or State employee is on the Attorney General. Subject to the conditions set forth in subsection (a) with respect to inclusion under this Act of Department of Corrections and Department of Juvenile Justice employees described in that subsection, for the purposes of this Act, instances in which a law enforcement officer receives an injury in the active performance of duties as a law enforcement officer include but are not limited to instances when:
(1) the injury is received as a result of a wilful

act of violence committed other than by the officer and a relationship exists between the commission of such act and the officer's performance of his duties as a law enforcement officer, whether or not the injury is received while the officer is on duty as a law enforcement officer;

(2) the injury is received by the officer while the

officer is attempting to prevent the commission of a criminal act by another or attempting to apprehend an individual the officer suspects has committed a crime, whether or not the injury is received while the officer is on duty as a law enforcement officer;

(3) the injury is received by the officer while the

officer is travelling to or from his employment as a law enforcement officer or during any meal break, or other break, which takes place during the period in which the officer is on duty as a law enforcement officer.

In the case of an Armed Forces member, "killed in the line of duty" means losing one's life while on active duty in connection with the September 11, 2001 terrorist attacks on the United States, Operation Enduring Freedom, Operation Freedom's Sentinel, Operation Iraqi Freedom, Operation New Dawn, or Operation Inherent Resolve.
(f) "Volunteer fireman" means a person having principal employment other than as a fireman, but who is carried on the rolls of a regularly constituted fire department either for the purpose of the prevention or control of fire or the underwater recovery of drowning victims, the members of which are under the jurisdiction of the corporate authorities of a city, village, incorporated town, or fire protection district, and includes a volunteer member of a fire department organized under the "General Not for Profit Corporation Act", approved July 17, 1943, as now or hereafter amended, which is under contract with any city, village, incorporated town, fire protection district, or persons residing therein, for fire fighting services. "Volunteer fireman" does not mean an individual who volunteers assistance without being regularly enrolled as a fireman.
(g) "Civil defense worker" means any person employed by the State or a local governmental entity as, or otherwise serving as, a member of a civil defense work force, including volunteer civil defense work forces engaged in serving the public interest during periods of disaster, whether natural or man-made.
(h) "Civil air patrol member" means any person employed by the State or a local governmental entity as, or otherwise serving as, a member of the organization commonly known as the "Civil Air Patrol", including volunteer members of the organization commonly known as the "Civil Air Patrol".
(i) "Paramedic" means an Emergency Medical Technician-Paramedic certified by the Illinois Department of Public Health under the Emergency Medical Services (EMS) Systems Act, and all other emergency medical personnel certified by the Illinois Department of Public Health who are members of an organized body or not-for-profit corporation under the jurisdiction of a city, village, incorporated town, fire protection district or county, that provides emergency medical treatment to persons of a defined geographical area.
(j) "State employee" means any employee as defined in Section 14-103.05 of the Illinois Pension Code, as now or hereafter amended.
(k) "Chaplain" means an individual who:
(1) is a chaplain of (i) a fire department or (ii) a

police department or other agency consisting of law enforcement officers; and

(2) has been designated a chaplain by (i) the fire

department, police department, or other agency or an officer or body having jurisdiction over the department or agency or (ii) a labor organization representing the firemen or law enforcement officers.

(l) "Armed Forces member" means an Illinois resident who is: a member of the Armed Forces of the United States; a member of the Illinois National Guard while on active military service pursuant to an order of the President of the United States; or a member of any reserve component of the Armed Forces of the United States while on active military service pursuant to an order of the President of the United States.
(Source: P.A. 100-226, eff. 8-18-17.)

(820 ILCS 315/3) (from Ch. 48, par. 283)
Sec. 3. Duty death benefit.
(a) If a claim therefor is made within one year of the date of death of a law enforcement officer, civil defense worker, civil air patrol member, paramedic, fireman, chaplain, or State employee killed in the line of duty, or if a claim therefor is made within 2 years of the date of death of an Armed Forces member killed in the line of duty, compensation shall be paid to the person designated by the law enforcement officer, civil defense worker, civil air patrol member, paramedic, fireman, chaplain, State employee, or Armed Forces member. However, if the Armed Forces member was killed in the line of duty before October 18, 2004, the claim must be made within one year of October 18, 2004.
(b) The amount of compensation, except for an Armed Forces member, shall be $10,000 if the death in the line of duty occurred prior to January 1, 1974; $20,000 if such death occurred after December 31, 1973 and before July 1, 1983; $50,000 if such death occurred on or after July 1, 1983 and before January 1, 1996; $100,000 if the death occurred on or after January 1, 1996 and before May 18, 2001; $118,000 if the death occurred on or after May 18, 2001 and before July 1, 2002; and $259,038 if the death occurred on or after July 1, 2002 and before January 1, 2003. For an Armed Forces member killed in the line of duty (i) at any time before January 1, 2005, the compensation is $259,038 plus amounts equal to the increases for 2003 and 2004 determined under subsection (c) and (ii) on or after January 1, 2005, the compensation is the amount determined under item (i) plus the applicable increases for 2005 and thereafter determined under subsection (c).
(c) Except as provided in subsection (b), for deaths occurring on or after January 1, 2003, the death compensation rate for death in the line of duty occurring in a particular calendar year shall be the death compensation rate for death occurring in the previous calendar year (or in the case of deaths occurring in 2003, the rate in effect on December 31, 2002) increased by a percentage thereof equal to the percentage increase, if any, in the index known as the Consumer Price Index for All Urban Consumers: U.S. city average, unadjusted, for all items, as published by the United States Department of Labor, Bureau of Labor Statistics, for the 12 months ending with the month of June of that previous calendar year.
(d) If no beneficiary is designated or if no designated beneficiary survives at the death of the law enforcement officer, civil defense worker, civil air patrol member, paramedic, fireman, chaplain, or State employee killed in the line of duty, the compensation shall be paid in accordance with a legally binding will left by the law enforcement officer, civil defense worker, civil air patrol member, paramedic, fireman, chaplain, or State employee. If the law enforcement officer, civil defense worker, civil air patrol member, paramedic, fireman, chaplain, or State employee did not leave a legally binding will, the compensation shall be paid as follows:
(1) when there is a surviving spouse, the entire sum

shall be paid to the spouse;

(2) when there is no surviving spouse, but a

surviving descendant of the decedent, the entire sum shall be paid to the decedent's descendants per stirpes;

(3) when there is neither a surviving spouse nor a

surviving descendant, the entire sum shall be paid to the parents of the decedent in equal parts, allowing to the surviving parent, if one is dead, the entire sum; and

(4) when there is no surviving spouse, descendant or

parent of the decedent, but there are surviving brothers or sisters, or descendants of a brother or sister, who were receiving their principal support from the decedent at his death, the entire sum shall be paid, in equal parts, to the dependent brothers or sisters or dependent descendant of a brother or sister. Dependency shall be determined by the Court of Claims based upon the investigation and report of the Attorney General.

The changes made to this subsection (d) by this amendatory Act of the 94th General Assembly apply to any pending case as long as compensation has not been paid to any party before the effective date of this amendatory Act of the 94th General Assembly.
(d-1) For purposes of subsection (d), in the case of a person killed in the line of duty who was born out of wedlock and was not an adoptive child at the time of the person's death, a person shall be deemed to be a parent of the person killed in the line of duty only if that person would be an eligible parent, as defined in Section 2-2 of the Probate Act of 1975, of the person killed in the line of duty. This subsection (d-1) applies to any pending claim if compensation was not paid to the claimant of the pending claim before the effective date of this amendatory Act of the 94th General Assembly.
(d-2) If no beneficiary is designated or if no designated beneficiary survives at the death of the Armed Forces member killed in the line of duty, the compensation shall be paid in entirety according to the designation made on the most recent version of the Armed Forces member's Servicemembers' Group Life Insurance Election and Certificate ("SGLI").
If no SGLI form exists at the time of the Armed Forces member's death, the compensation shall be paid in accordance with a legally binding will left by the Armed Forces member.
If no SGLI form exists for the Armed Forces member and the Armed Forces member did not leave a legally binding will, the compensation shall be paid to the persons and in the priority as set forth in paragraphs (1) through (4) of subsection (d) of this Section.
This subsection (d-2) applies to any pending case as long as compensation has not been paid to any party before the effective date of this amendatory Act of the 94th General Assembly.
(e) If there is no beneficiary designated or if no designated beneficiary survives at the death of the law enforcement officer, civil defense worker, civil air patrol member, paramedic, fireman, chaplain, State employee, or Armed Forces member killed in the line of duty and there is no other person or entity to whom compensation is payable under this Section, no compensation shall be payable under this Act.
(f) No part of such compensation may be paid to any other person for any efforts in securing such compensation.
(g) This amendatory Act of the 93rd General Assembly applies to claims made on or after October 18, 2004 with respect to an Armed Forces member killed in the line of duty.
(h) In any case for which benefits have not been paid within 6 months of the claim being filed in accordance with this Section, which is pending as of the effective date of this amendatory Act of the 96th General Assembly, and in which there are 2 or more beneficiaries, at least one of whom would receive at least a portion of the total benefit regardless of the manner in which the Court of Claims resolves the claim, the Court shall direct the Comptroller to pay the minimum amount of money which the determinate beneficiary would receive together with all interest payment penalties which have accrued on that portion of the award being paid within 30 days of the effective date of this amendatory Act of the 96th General Assembly. For purposes of this subsection (h), "determinate beneficiary" means the beneficiary who would receive any portion of the total benefit claimed regardless of the manner in which the Court of Claims adjudicates the claim.
(i) The Court of Claims shall ensure that all individuals who have filed an application to claim the duty death benefit for a deceased member of the Armed Forces pursuant to this Section or for a fireman pursuant to this Section, or their designated representative, shall have access, on a timely basis and in an efficient manner, to all information related to the court's consideration, processing, or adjudication of the claim, including, but not limited to, the following:
(1) a reliable estimate of when the Court of Claims

will adjudicate the claim, or if the Court cannot estimate when it will adjudicate the claim, a full written explanation of the reasons for this inability; and

(2) a reliable estimate, based upon consultation with

the Comptroller, of when the benefit will be paid to the claimant.

(j) The Court of Claims shall send written notice to all claimants within 2 weeks of the initiation of a claim indicating whether or not the application is complete. For purposes of this subsection (j), an application is complete if a claimant has submitted to the Court of Claims all documents and information the Court requires for adjudicating and paying the benefit amount. For purposes of this subsection (j), a claim for the duty death benefit is initiated when a claimant submits any of the application materials required for adjudicating the claim to the Court of Claims. In the event a claimant's application is incomplete, the Court shall include in its written notice a list of the information or documents which the claimant must submit in order for the application to be complete. In no case may the Court of Claims deny a claim and subsequently re-adjudicate the same claim for the purpose of evading or reducing the interest penalty payment amount payable to any claimant.
(Source: P.A. 95-928, eff. 8-26-08; 96-539, eff. 1-1-10; 96-923, eff. 1-1-11.)

(820 ILCS 315/3.5)
Sec. 3.5. Burial benefit. A burial benefit of up to a maximum of $10,000 shall be payable to the surviving spouse or estate of a law enforcement officer or fireman who is killed in the line of duty on or after the effective date of this amendatory Act of 1997.
The Attorney General and the Court of Claims may jointly adopt rules and procedures for the implementation of this Section.
(Source: P.A. 90-577, eff. 1-1-99.)

(820 ILCS 315/4) (from Ch. 48, par. 284)
Sec. 4. Notwithstanding Section 3, no compensation is payable under this Act unless a claim therefor is filed, within the time specified by that Section with the Court of Claims on an application prescribed and furnished by the Attorney General and setting forth:
(a) the name, address and title or designation of the

position in which the officer, civil defense worker, civil air patrol member, paramedic, fireman, chaplain, State employee, or Armed Forces member was serving at the time of his death;

(b) the names and addresses of person or persons

designated by the officer, civil defense worker, civil air patrol member, paramedic, fireman, chaplain, State employee, or Armed Forces member to receive the compensation and, if more than one, the percentage or share to be paid to each such person, or if there has been no such designation, the name and address of the personal representative of the estate of the officer, civil defense worker, civil air patrol member, paramedic, fireman, chaplain, State employee, or Armed Forces member;

(c) a full, factual account of the circumstances

resulting in or the course of events causing the death of the officer, civil defense worker, civil air patrol member, paramedic, fireman, chaplain, State employee, or Armed Forces member; and

(d) such other information as the Court of Claims

reasonably requires.

When a claim is filed, the Attorney General shall make an investigation for substantiation of matters set forth in such an application.
For the 2 years immediately following the effective date of this amendatory act of the 96th General Assembly, the Court of Claims shall direct the Comptroller to pay a "Modified-Eligibility Line of Duty Benefit" to eligible late claimants who file a claim for the benefit. A claim for a Modified-Eligibility Line of Duty Benefit must include all the application materials and documents required for all other claims payable under this Act, except as otherwise provided in this Section 4. For purposes of this Section 4 only, an "eligible late claimant" is a person who would have been eligible, at any time after September 11, 2001, to apply for and receive payment of a claim pursuant to this Act in connection with the death of an Armed Forces member killed in the line of duty or a fireman killed in the line of duty, but did not receive the award payment because:
(1) the claim was rejected only because the claim was

not filed within the time limitation set forth in subsection (a) of Section 3 of this Act; or

(2) having met all other preconditions for applying

for and receiving the award payment, the claimant did not file a claim because the claim would not have been filed within the time limitation set forth in subsection (a) of Section 3 of this Act. For purposes of this Section 4 only, the "Modified-Eligibility Line of Duty Benefit" is an amount of money payable to eligible late claimants equal to the amount set forth in Section 3 of this Act payable to claimants seeking payment of awards under Section 3 of this Act for claims made thereunder in the year in which the claim for the Modified-Eligibility Line of Duty Benefit is made. Within 6 months of receiving a complete claim for the Modified-Eligibility Line of Duty Benefit, the Court of Claims must direct the Comptroller to pay the benefit amount to the eligible late claimant.

(Source: P.A. 96-539, eff. 1-1-10; 96-923, eff. 1-1-11.)

(820 ILCS 315/5) (from Ch. 48, par. 285)
Sec. 5.
The compensation provided for in this Act is in addition to, and not exclusive of, any pension rights, death benefits or other compensation otherwise payable by law.
(Source: P.A. 76-1602.)



820 ILCS 320/ - Public Safety Employee Benefits Act.

(820 ILCS 320/1)
Sec. 1. Short title. This Act may be cited as the Public Safety Employee Benefits Act.
(Source: P.A. 90-535, eff. 11-14-97.)

(820 ILCS 320/3)
Sec. 3. Definition. For the purposes of this Act, the term "firefighter" includes, without limitation, a licensed emergency medical technician (EMT) who is a sworn member of a public fire department.
(Source: P.A. 93-569, eff. 8-20-03.)

(820 ILCS 320/5)
Sec. 5. Declaration of State interest. The General Assembly determines and declares that the provisions of this Act fulfill an important State interest.
(Source: P.A. 90-535, eff. 11-14-97.)

(820 ILCS 320/10)
Sec. 10. Required health coverage benefits.
(a) An employer who employs a full-time law enforcement, correctional or correctional probation officer, or firefighter, who, on or after the effective date of this Act suffers a catastrophic injury or is killed in the line of duty shall pay the entire premium of the employer's health insurance plan for the injured employee, the injured employee's spouse, and for each dependent child of the injured employee until the child reaches the age of majority or until the end of the calendar year in which the child reaches the age of 25 if the child continues to be dependent for support or the child is a full-time or part-time student and is dependent for support. The term "health insurance plan" does not include supplemental benefits that are not part of the basic group health insurance plan. If the injured employee subsequently dies, the employer shall continue to pay the entire health insurance premium for the surviving spouse until remarried and for the dependent children under the conditions established in this Section. However:
(1) Health insurance benefits payable from any other

source shall reduce benefits payable under this Section.

(2) It is unlawful for a person to willfully and

knowingly make, or cause to be made, or to assist, conspire with, or urge another to make, or cause to be made, any false, fraudulent, or misleading oral or written statement to obtain health insurance coverage as provided under this Section. A violation of this item is a Class A misdemeanor.

(3) Upon conviction for a violation described in item

(2), a law enforcement, correctional or correctional probation officer, or other beneficiary who receives or seeks to receive health insurance benefits under this Section shall forfeit the right to receive health insurance benefits and shall reimburse the employer for all benefits paid due to the fraud or other prohibited activity. For purposes of this item, "conviction" means a determination of guilt that is the result of a plea or trial, regardless of whether adjudication is withheld.

(b) In order for the law enforcement, correctional or correctional probation officer, firefighter, spouse, or dependent children to be eligible for insurance coverage under this Act, the injury or death must have occurred as the result of the officer's response to fresh pursuit, the officer or firefighter's response to what is reasonably believed to be an emergency, an unlawful act perpetrated by another, or during the investigation of a criminal act. Nothing in this Section shall be construed to limit health insurance coverage or pension benefits for which the officer, firefighter, spouse, or dependent children may otherwise be eligible.
(Source: P.A. 90-535, eff. 11-14-97.)

(820 ILCS 320/15)
Sec. 15. Required educational benefits. If a firefighter, law enforcement, or correctional or correctional probation officer is accidentally or unlawfully and intentionally killed as specified in subsection (b) of Section 10 on or after July 1, 1980, the State shall waive certain educational expenses which children of the deceased incur while obtaining a vocational-technical certificate or an undergraduate education at a State supported institution. The amount waived by the State shall be an amount equal to the cost of tuition and matriculation and registration fees for a total of 120 credit hours. The child may attend a State vocational-technical school, a public community college, or a State university. The child may attend any or all of the institutions specified in this Section, on either a full-time or part-time basis. The benefits provided under this Section shall continue to the child until the child's 25th birthday.
(1) Upon failure of any child benefited by the

provisions of this Section to comply with the ordinary and minimum requirements of the institution attended, both as to discipline and scholarship, the benefits shall be withdrawn as to the child and no further moneys may be expended for the child's benefits so long as the failure or delinquency continues.

(2) Only a student in good standing in his or her

respective institution may receive the benefits under this Section.

(3) A child receiving benefits under this Section

must be enrolled according to the customary rules and requirements of the institution attended.

(Source: P.A. 92-651, eff. 7-11-02.)

(820 ILCS 320/17)
Sec. 17. Reporting forms.
(a) A person who qualified for benefits under subsections (a) and (b) of Section 10 of this Act (hereinafter referred to as "PSEBA recipient") shall be required to file a form with his or her employer as prescribed in this Section. The Commission on Government Forecasting and Accountability (COGFA) shall use the form created in this Act and prescribe the content of the report in cooperation with one statewide labor organization representing police, one statewide law enforcement organization, one statewide labor organization representing firefighters employed by at least 100 municipalities in this State that is affiliated with the Illinois State Federation of Labor, one statewide labor organization representing correctional officers and parole agents that is affiliated with the Illinois State Federation of Labor, one statewide organization representing municipalities, and one regional organization representing municipalities. COGFA may accept comment from any source, but shall not be required to solicit public comment. Within 60 days after the effective date of this amendatory Act of the 98th General Assembly, COGFA shall remit a copy of the form contained in this subsection to all employers subject to this Act and shall make a copy available on its website.

"PSEBA RECIPIENT REPORTING FORM:
Under Section 17 of the Public Safety Employee

Benefits Act (820 ILCS 320/17), the Commission on Government Forecasting and Accountability (COGFA) is charged with creating and submitting a report to the Governor and the General Assembly setting forth information regarding recipients and benefits payable under the Public Safety Employee Benefits Act (Act). The Act requires employers providing PSEBA benefits to distribute this form to any former peace officer, firefighter, or correctional officer currently in receipt of PSEBA benefits.

The responses to the questions below will be used by

COGFA to compile information regarding the PSEBA benefit for its report. The Act prohibits the release of any personal information concerning the PSEBA recipient and exempts the reported information from the requirements of the Freedom of Information Act (FOIA).

The Act requires the PSEBA recipient to complete this

form and submit it to the employer providing PSEBA benefits within 60 days of receipt. If the PSEBA recipient fails to submit this form within 60 days of receipt, the employer is required to notify the PSEBA recipient of non-compliance and provide an additional 30 days to submit the required form. Failure to submit the form in a timely manner will result in the PSEBA recipient incurring responsibility for reimbursing the employer for premiums paid during the period the form is due and not filed.

(1) PSEBA recipient's name:
(2) PSEBA recipient's date of birth:
(3) Name of the employer providing PSEBA

benefits:

(4) Date the PSEBA benefit first became payable:
(5) What was the medical diagnosis of the injury

that qualified you for the PSEBA benefit?

(6) Are you currently employed with compensation?
(7) If so, what is the name(s) of your current

employer(s)?

(8) Are you or your spouse enrolled in a health

insurance plan provided by your current employer or another source?

(9) Have you or your spouse been offered or

provided access to health insurance from your current employer(s)?

If you answered yes to question 8 or 9, please

provide the name of the employer, the name of the insurance provider(s), and a general description of the type(s) of insurance offered (HMO, PPO, HSA, etc.):

(10) Are you or your spouse enrolled in a health

insurance plan provided by a current employer of your spouse?

(11) Have you or your spouse been offered or

provided access to health insurance provided by a current employer of your spouse?

If you answered yes to question 10 or 11, please

provide the name of the employer, the name of the insurance provider, and a general description of the type of insurance offered (HMO, PPO, HSA, etc.) by an employer of your spouse:"

COGFA shall notify an employer of its obligation to notify any PSEBA recipient receiving benefits under this Act of that recipient's obligation to file a report under this Section. A PSEBA recipient receiving benefits under this Act must complete and return this form to the employer within 60 days of receipt of such form. Any PSEBA recipient who has been given notice as provided under this Section and who fails to timely file a report under this Section within 60 days after receipt of this form shall be notified by the employer that he or she has 30 days to submit the report or risk incurring the cost of his or her benefits provided under this Act. An employer may seek reimbursement for premium payments for a PSEBA recipient who fails to file this report with the employer 30 days after receiving this notice. The PSEBA recipient is responsible for reimbursing the employer for premiums paid during the period the report is due and not filed. Employers shall return this form to COGFA within 30 days after receiving the form from the PSEBA recipient.
Any information collected by the employer under this Section shall be exempt from the requirements of the Freedom of Information Act except for data collected in the aggregate that does not reveal any personal information concerning the PSEBA recipient.
By July 1 of every even-numbered year, beginning in 2016, employers subject to this Act must send the form contained in this subsection to all PSEBA recipients eligible for benefits under this Act. The PSEBA recipient must complete and return this form by September 1 of that year. Any PSEBA recipient who has been given notice as provided under this Section and who fails to timely file a completed form under this Section within 60 days after receipt of this form shall be notified by the employer that he or she has 30 days to submit the form or risk incurring the costs of his or her benefits provided under this Act. The PSEBA recipient is responsible for reimbursing the employer for premiums paid during the period the report is due and not filed. The employer shall resume premium payments upon receipt of the completed form. Employers shall return this form to COGFA within 30 days after receiving the form from the PSEBA recipient.
(b) An employer subject to this Act shall complete and file the form contained in this subsection.

"EMPLOYER SUBJECT TO PSEBA REPORTING FORM:
Under Section 17 of the Public Safety Employee

Benefits Act (820 ILCS 320/17), the Commission on Government Forecasting and Accountability (COGFA) is charged with creating and submitting a report to the Governor and General Assembly setting forth information regarding recipients and benefits payable under the Public Safety Employee Benefits Act (Act).

The responses to the questions below will be used by

COGFA to compile information regarding the PSEBA benefit for its report.

The Act requires all employers subject to the PSEBA

Act to submit the following information within 120 days after receipt of this form.

(1) Name of the employer:
(2) The number of PSEBA benefit applications

filed under the Act during the reporting period provided in the aggregate and listed individually by name of applicant and date of application:

(3) The number of PSEBA benefits and names of

PSEBA recipients receiving benefits awarded under the Act during the reporting period provided in the aggregate and listed individually by name of applicant and date of application:

(4) The cost of the health insurance premiums

paid due to PSEBA benefits awarded under the Act during the reporting period provided in the aggregate and listed individually by name of PSEBA recipient:

(5) The number of PSEBA benefit applications

filed under the Act since the inception of the Act provided in the aggregate and listed individually by name of applicant and date of application:

(6) The number of PSEBA benefits awarded under

the Act since the inception of the Act provided in the aggregate and listed individually by name of applicant and date of application:

(7) The cost of health insurance premiums paid

due to PSEBA benefits awarded under the Act since the inception of the Act provided in the aggregate and listed individually by name of PSEBA recipient:

(8) The current annual cost of health insurance

premiums paid for PSEBA benefits awarded under the Act provided in the aggregate and listed individually by name of PSEBA recipient:

(9) The annual cost of health insurance premiums

paid for PSEBA benefits awarded under the Act listed by year since the inception of the Act provided in annual aggregate amounts and listed individually by name of PSEBA recipient:

(10) A description of health insurance benefit

levels currently provided by the employer to the PSEBA recipient:

(11) The total cost of the monthly health

insurance premium currently provided to the PSEBA recipient:

(12) The other costs of the health insurance

benefit currently provided to the PSEBA recipient including, but not limited to:

(i) the co-pay requirements of the health

insurance policy provided to the PSEBA recipient;

(ii) the out-of-pocket deductibles of the

health insurance policy provided to the PSEBA recipient;

(iii) any pharmaceutical benefits and co-pays

provided in the insurance policy; and

(iv) any policy limits of the health

insurance policy provided to the PSEBA recipient."

An employer covered under this Act shall file copies of the PSEBA Recipient Reporting Form and the Employer Subject to the PSEBA Act Reporting Form with COGFA within 120 days after receipt of the Employer Subject to the PSEBA Act Reporting Form.
The first form filed with COGFA under this Section shall contain all information required by this Section. All forms filed by the employer thereafter shall set forth the required information for the 24-month period ending on June 30 preceding the deadline date for filing the report.
Whenever possible, communication between COGFA and employers as required by this Act shall be through electronic means.
(c) For the purpose of creating the report required under subsection (d), upon receipt of each PSEBA Benefit Recipient Form, or as soon as reasonably practicable, COGFA shall make a determination of whether the PSEBA benefit recipient or the PSEBA benefit recipient's spouse meets one of the following criteria:
(1) the PSEBA benefit recipient or the PSEBA benefit

recipient's spouse is receiving health insurance from a current employer, a current employer of his or her spouse, or another source;

(2) the PSEBA benefit recipient or the PSEBA benefit

recipient's spouse has been offered or provided access to health insurance from a current employer or employers.

If one or both of the criteria are met, COGFA shall make the following determinations of the associated costs and benefit levels of health insurance provided or offered to the PSEBA benefit recipient or the PSEBA benefit recipient's spouse:
(A) a description of health insurance benefit levels

offered to or received by the PSEBA benefit recipient or the PSEBA benefit recipient's spouse from a current employer or a current employer of the PSEBA benefit recipient's spouse;

(B) the monthly premium cost of health insurance

benefits offered to or received by the PSEBA benefit recipient or the PSEBA benefit recipient's spouse from a current employer or a current employer of the PSEBA benefit recipient's spouse including, but not limited to:

(i) the total monthly cost of the health

insurance premium;

(ii) the monthly amount of the health insurance

premium to be paid by the employer;

(iii) the monthly amount of the health insurance

premium to be paid by the PSEBA benefit recipient or the PSEBA benefit recipient's spouse;

(iv) the co-pay requirements of the health

insurance policy;

(v) the out-of-pocket deductibles of the health

insurance policy;

(vi) any pharmaceutical benefits and co-pays

provided in the insurance policy;

(vii) any policy limits of the health insurance

policy.

COGFA shall summarize the related costs and benefit levels of health insurance provided or available to the PSEBA benefit recipient or the PSEBA benefit recipient's spouse and contrast the results to the cost and benefit levels of health insurance currently provided by the employer subject to this Act. This information shall be included in the report required in subsection (d).
(d) By June 1, 2014, and by January 1 of every odd-numbered year thereafter beginning in 2017, COGFA shall submit a report to the Governor and the General Assembly setting forth the information received under subsections (a) and (b). The report shall aggregate data in such a way as to not reveal the identity of any single beneficiary. The requirement for reporting to the General Assembly shall be satisfied by filing copies of the report with the Speaker, Minority Leader, and Clerk of the House of Representatives, the President, Minority Leader, and Secretary of the Senate, the Legislative Research Unit as required under Section 3.1 of the General Assembly Organization Act, and the State Government Report Distribution Center for the General Assembly as required under paragraph (t) of Section 7 of the State Library Act. COGFA shall make this report available electronically on a publicly accessible website.
(Source: P.A. 98-561, eff. 8-27-13; 99-239, eff. 8-3-15.)

(820 ILCS 320/20)
Sec. 20. Home rule. An employer, including a home rule unit, that employs a full-time law enforcement, correctional or correctional probation officer, or firefighter may not provide benefits to persons covered under this Act in a manner inconsistent with the requirements of this Act. This Act is a limitation under subsection (i) of Section 6 of Article VII of the Illinois Constitution on the concurrent exercise of powers and functions exercised by the State.
(Source: P.A. 90-535, eff. 11-14-97.)

(820 ILCS 320/95)
Sec. 95. (Amendatory provisions; text omitted).
(Source: P.A. 90-535, eff. 11-14-97; text omitted.)

(820 ILCS 320/99)
Sec. 99. Effective date. This Act takes effect upon becoming law.
(Source: P.A. 90-535, eff. 11-14-97.)



820 ILCS 405/ - Unemployment Insurance Act.

(820 ILCS 405/100) (from Ch. 48, par. 300)
Sec. 100. Declaration of public policy. As a guide to the interpretation and application of this Act the public policy of the State is declared as follows: Economic insecurity due to involuntary unemployment has become a serious menace to the health, safety, morals and welfare of the people of the State of Illinois. Involuntary unemployment is, therefore, a subject of general interest and concern which requires appropriate action by the legislature to prevent its spread and to lighten its burden which now so often falls with crushing force upon the unemployed worker and his family. Poverty, distress and suffering have prevailed throughout the State because funds have not been accumulated in times of plentiful opportunities for employment for the support of unemployed workers and their families during periods of unemployment, and the taxpayers have been unfairly burdened with the cost of supporting able-bodied workers who are unable to secure employment. Farmers and rural communities particularly are unjustly burdened with increased taxation for the support of industrial workers at the very time when agricultural incomes are reduced by lack of purchasing power in the urban markets. It is the considered judgment of the General Assembly that in order to lessen the menace to the health, safety and morals of the people of Illinois, and to encourage stabilization of employment, compulsory unemployment insurance upon a statewide scale providing for the setting aside of reserves during periods of employment to be used to pay benefits during periods of unemployment, is necessary.
(Source: P.A. 79-98.)

(820 ILCS 405/200) (from Ch. 48, par. 310)
Sec. 200. Definitions.
Unless the context indicates otherwise, the terms used in this Act have the meaning ascribed to them in Sections 201 to 247, inclusive.
(Source: P.A. 77-1443.)

(820 ILCS 405/201) (from Ch. 48, par. 311)
Sec. 201. "Director" means the Director of the Department of Employment Security, and "Department" means the Department of Employment Security.
(Source: P.A. 83-1503.)

(820 ILCS 405/202) (from Ch. 48, par. 312)
Sec. 202. "Benefits" means the money payments payable to an individual as provided in this Act, with respect to his unemployment.
(Source: Laws 1951, p. 32.)

(820 ILCS 405/203) (from Ch. 48, par. 313)
Sec. 203. "Employment office" means a free public employment office or branch thereof operated by this State or any other State as a part of a State controlled system of public employment offices or by a Federal agency or any agency of a foreign government charged with the administration of an unemployment compensation program or free public employment offices.
(Source: Laws 1951, p. 32.)

(820 ILCS 405/204) (from Ch. 48, par. 314)
Sec. 204. "Employing unit" means any individual or type of organization, including the State of Illinois, each of its political subdivisions and municipal corporations, and each instrumentality of any one or more of the foregoing; and any partnership, association, trust, estate, joint-stock company, insurance company, or corporation, whether domestic or foreign, or the receiver, trustee in bankruptcy, trustee or successor thereof, or the legal representative of a deceased person, which has or subsequent to January 1, 1936, had in its employ one or more individuals performing services for it within this State. All individuals performing services within this State for any employing unit which maintains two or more separate establishments within this State shall be deemed to be employed by a single employing unit for all purposes of this Act.
A talent or modeling agency that is licensed under the Private Employment Agency Act is not the employing unit with respect to the performance of services for which an individual has been referred by the agency.
(Source: P.A. 89-649, eff. 8-9-96.)

(820 ILCS 405/205) (from Ch. 48, par. 315)
Sec. 205. "Employer" means:
A. With respect to the years 1937, 1938, and 1939, any employing unit which has or had in employment eight or more individuals on some portion of a day, but not necessarily simultaneously, and irrespective of whether the same individuals are or were employed on each such day within each of twenty or more calendar weeks, whether or not such weeks are or were consecutive, within either the current or preceding calendar year;
B. 1. With respect to the years 1940 through 1955, inclusive, any employing unit which has or had in employment six or more individuals within each of twenty or more calendar weeks (but not necessarily simultaneously and irrespective of whether the same individuals are or were employed in each such week), whether or not such weeks are or were consecutive, within either the current or preceding calendar year;
2. With respect to the years 1956 through 1971, inclusive, any employing unit which has or had in employment four or more individuals within each of twenty or more calendar weeks (but not necessarily simultaneously and irrespective of whether the same individuals are or were employed in each such week), whether or not such weeks are or were consecutive, within either the current or preceding calendar year;
3. With respect to the years 1972 and thereafter, except as provided in subsection K and in Section 301, any employing unit which (1) pays or paid, for services in employment, wages of at least $1500 within any calendar quarter in either the current or preceding calendar year; or (2) has or had in employment at least one individual on some portion of a day, irrespective of whether the same individual is or was employed on each such day, within each of twenty or more calendar weeks, whether or not such weeks are or were consecutive, within either the current or preceding calendar year;
4. With respect to the years 1972 and thereafter, any nonprofit organization as defined in Section 211.2, except as provided in subsection K and in Section 301;
5. With respect to the years 1972 and thereafter, the State of Illinois and each of its instrumentalities; and with respect to the years 1978 and thereafter, each governmental entity referred to in clause (B) of Section 211.1, except as provided in Section 301;
6. With respect to the years 1978 and thereafter, any employing unit for which service in agricultural labor is performed in employment as defined in Section 211.4, except as provided in subsection K and in Section 301;
7. With respect to the years 1978 and thereafter, any employing unit for which domestic service is performed in employment as defined in Section 211.5, except as provided in subsection K and in Section 301;
C. Any individual or employing unit which succeeded to the organization, trade, or business of another employing unit which at the time of such succession was an employer, and any individual or employing unit which succeeded to the organization, trade, or business of any distinct severable portion of another employing unit, which portion, if treated as a separate employing unit, would have been, at the time of the succession, an employer under subsections A or B of this Section;
D. Any individual or employing unit which succeeded to any of the assets of an employer or to any of the assets of a distinct severable portion thereof, if such portion, when treated as a separate employing unit would be an employer under subsections A or B of this Section, by any means whatever, otherwise than in the ordinary course of business, unless and until it is proven in any proceeding where such issue is involved that all of the following exist:
1. The successor unit has not assumed a substantial

amount of the predecessor unit's obligations; and

2. The successor unit has not acquired a substantial

amount of the predecessor unit's good will; and

3. The successor unit has not continued or resumed a

substantial part of the business of the predecessor unit in the same establishment;

E. Any individual or employing unit which succeeded to the organization, trade, or business, or to any of the assets of a predecessor unit (unless and until it is proven in any proceeding where such issue is involved that all the conditions enumerated in subsection D of this Section exist), if the experience of the successor unit subsequent to such succession plus the experience of the predecessor unit prior to such succession, both within the same calendar year, would equal the experience necessary to constitute an employing unit an employer under subsections A or B of this Section;
For the purposes of this subsection, the term "predecessor unit" shall include any distinct severable portion of an employing unit.
F. With respect to the years 1937 through 1955, inclusive, any employing unit which together with one or more other employing units is owned or controlled, directly or indirectly, by legally enforceable means or otherwise, by the same interests, or which owns or controls one or more other employing units directly or indirectly, by legally enforceable means or otherwise, and which if treated as a single unit with such other employing units or interests or both would be an employer under subsections A or B of this Section;
G. Any employing unit which, having become an employer under subsections A, B, C, D, E, or F of this Section, has not, under Section 301, ceased to be an employer;
H. For the effective period of its election pursuant to Section 302, any other employing unit which has elected to become fully subject to this Act;
I. Any employing unit which is an employer under Section 245;
J. Any employing unit which, having become an employer under Section 245, has not, with respect to the year 1960 or thereafter, ceased to be an employer under Section 301; or
J-1. On and after December 21, 2000, any Indian tribe for which service in "employment" as defined under this Act is performed.
K. In determining whether or not an employing unit for which service other than domestic service is also performed is an employer under paragraphs 3, 4, or 6 of subsection B, the domestic service of an individual and the wages paid therefor shall not be taken into account. In determining whether or not an employing unit for which service other than agricultural labor is also performed is an employer under paragraphs 4 or 7 of subsection B, the service of an individual in agricultural labor and the wages paid therefor shall not be taken into account. An employing unit which is an employer under paragraph 6 of subsection B is an employer under paragraph 3 of subsection B.
(Source: P.A. 92-555, eff. 6-24-02.)

(820 ILCS 405/205.1)
Sec. 205.1. Indian tribe. "Indian tribe" has the meaning given to that term by Section 4(e) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450(e)), and includes any subdivision, subsidiary, or business enterprise wholly owned by such an Indian tribe.
(Source: P.A. 92-555, eff. 6-24-02.)

(820 ILCS 405/206) (from Ch. 48, par. 316)
Sec. 206. Subject to the provisions of Sections 207 to 233, inclusive, and of subsection B of Section 245, "employment" means any service performed prior to July 1, 1940, which was employment as defined in this Act prior to that date, and any service after June 30, 1940, performed by an individual for an employing unit, including service in interstate commerce and service on land which is owned, held or possessed by the United States, and including all services performed by an officer of a business corporation, without regard to whether such services are executive, managerial, or manual in nature, and without regard to whether such officer is or is not a stockholder or a member of the board of directors of the corporation.
(Source: Laws 1951, p. 32.)

(820 ILCS 405/206.1)
Sec. 206.1. Employment; employee leasing company.
A. For purposes of this Section:
1. "Client" means an individual or entity which has

contracted with an employee leasing company to supply it with or assume responsibility for personnel management of one or more workers to perform services on an on-going basis rather than under a temporary help arrangement, as defined in Section 15 of the Employee Leasing Company Act.

2. "Employee leasing company" means an individual or

entity which contracts with a client to supply or assume responsibility for personnel management of one or more workers to perform services for the client on an on-going basis rather than under a temporary help arrangement, as defined in Section 15 of the Employee Leasing Company Act.

B. Subject to subsection C, services performed by an individual under a contract between an employee leasing company and client, including but not limited to services performed in the capacity of a corporate officer of the client, are services in "employment" of the employee leasing company and are not services in "employment" of the client if all of the following conditions are met:
1. The employee leasing company pays the individual

for the services directly from its own accounts; and

2. The employee leasing company, exclusively or in

conjunction with the client, retains the right to direct and control the individual in the performance of the services; and

3. The employee leasing company, exclusively or in

conjunction with the client, retains the right to hire and terminate the individual; and

4. The employee leasing company reports each client

in the manner the Director prescribes by regulation; and

5. The employee leasing company has provided, and

there remains in effect, such irrevocable indemnification, as the Director may require by rule, to create a primary obligation on the part of the provider to the Illinois Department of Employment Security for obligations of the employee leasing company accrued and final under this Act. The rule may prescribe the form the indemnification shall take including, but not limited to, a surety bond or an irrevocable standby letter of credit. The obligation required pursuant to the rule shall not exceed $1,000,000.

C. Notwithstanding subsection B, services performed by an individual under a contract between an employee leasing company and client, including but not limited to services performed in the capacity of a corporate officer of the client, are services in "employment" of the client and are not services in "employment" of the employee leasing company if:
1. The contribution rate, or, where applicable, the

amended contribution rate, of the client is greater than the sum of the fund building rate established for the year pursuant to Section 1506.3 of this Act plus the greater of 2.7% or 2.7% times the adjusted state experience factor for the year; and

2. The contribution rate, or, where applicable, the

amended contribution rate, of the employee leasing company is less than the contribution rate, or, where applicable, the amended contribution rate of the client by more than 1.5% absolute.

D. Except as provided in this Section and notwithstanding any other provision of this Act to the contrary, services performed by an individual under a contract between an employee leasing company and client, including but not limited to services performed in the capacity of a corporate officer of the client, are services in "employment" of the client and are not services in "employment" of the employee leasing company.
E. Nothing in this Section shall be construed or used to effect the existence of an employment relationship other than for purposes of this Act.
(Source: P.A. 98-1133, eff. 12-23-14.)

(820 ILCS 405/207) (from Ch. 48, par. 317)
Sec. 207. The term "employment" shall include an individual's entire service, within or both within and without this State, if
A. The service is localized in this State; or
B. The service is not localized in any State but some of the service is performed in this State and (1) the base of the operations, or, if there is no base of operations, then, the place from which such service is directed or controlled is in this State; or (2) the base of operations or place from which such service is directed or controlled is not in any State in which some part of the service is performed but the individual's residence is in this State; or
C. The service is not localized in any State but, after 1961, is performed by an individual employed on or in connection with an American aircraft, if
1. The contract of service is entered into within this State, or
2. The contract of service is not entered into within this State or within any other State and, during the performance of the contract of service and while the individual is employed on the aircraft, it touches at an air field in this State; provided, however, that the Director may enter into arrangements with other States, pursuant to Section 2700, with respect to such aircraft which touch at an air field in more than one State; Provided, that the individual is employed on or in connection with such American aircraft when outside the United States. The term "American aircraft" means an aircraft registered under the laws of the United States.
(Source: Laws 1961, p. 1784.)

(820 ILCS 405/208) (from Ch. 48, par. 318)
Sec. 208. Service shall be deemed to be localized within a State if-
A. The service is performed entirely within such State; or
B. The service is performed both within and without such State, but the service performed without such State is incidental to the individual's service within the State.
(Source: Laws 1951, p. 32.)

(820 ILCS 405/208.1) (from Ch. 48, par. 318.1)
Sec. 208.1. A. The term "employment" shall include the service of an individual who is a citizen of the United States, performed outside the United States after December 31, 1971, (except in Canada, and in the case of the Virgin Islands after December 31, 1971, and prior to January 1 of the year following the year in which the United States Secretary of Labor approves the unemployment compensation law of the Virgin Islands under Section 3304(a) of the Internal Revenue Code of 1954), in the employ of an American employer (other than service which is defined as "employment" under the provisions of Sections 207 and 208 or the parallel provisions of the unemployment compensation law of another State), if:
1. The employer's principal place of business in the United States is located in this State; or
2. The employer has no place of business in the United States, but (a) the employer is an individual who is a resident of this State; or (b) the employer is a corporation which is organized under the laws of this State; or (c) the employer is a partnership or a trust and the number of partners or trustees who are residents of this State is greater than the number who are residents of any one other State; or
3. None of the criteria of paragraphs 1 and 2 is met but the employer has elected coverage under this Act pursuant to Section 302 or, the employer having failed to elect coverage under the unemployment compensation law of any State, the individual has made a claim for benefits under this Act, based on wages for such service.
B. When used in this Section:
"American employer" means (1) an individual who is a resident of the United States; or (2) a partnership if two-thirds or more of the partners are residents of the United States; or (3) a trust, if all of the trustees are residents of the United States; or (4) a corporation organized under the laws of the United States or of any State.
"United States" includes the States of the United States of America, the District of Columbia, Puerto Rico, and the Virgin Islands.
(Source: P.A. 80-2dSS-1.)

(820 ILCS 405/208.2) (from Ch. 48, par. 318.2)
Sec. 208.2.
Notwithstanding the provisions of Section 207, the term "employment" includes an individual's service, whenever performed within any State or Canada, if (A) contributions are not required with respect to any part of such service under an unemployment compensation law of any other State or Canada, and (B) the place from which the service is directed or controlled is in this State.
(Source: P.A. 77-1443.)

(820 ILCS 405/209) (from Ch. 48, par. 319)
Sec. 209. Services not covered under Section 207 and performed entirely without this State, with respect to no part of which contributions are required and paid under an unemployment compensation law of any other State or of the Federal Government, shall be deemed to be employment if the Director approves the election of the employing unit for whom such services are performed that the entire service of such individual shall be deemed to be employment.
(Source: Laws 1951, p. 32.)

(820 ILCS 405/210) (from Ch. 48, par. 320)
Sec. 210.
Services covered by an arrangement pursuant to Section 2700 between the Director and the agency charged with the administration of any other State or Federal unemployment compensation law, or the unemployment compensation law of Canada, pursuant to which all services performed by an individual for an employing unit are deemed to be performed entirely within this State, shall be deemed to be employment.
(Source: P.A. 77-1443.)

(820 ILCS 405/211) (from Ch. 48, par. 321)
Sec. 211. Notwithstanding any other provisions of this Act, the term "employment" shall include all service performed by an officer or member of the crew of an American vessel on or in connection with such vessel, provided that the operating office, from which the operations of such vessel operating on navigable waters within or within and without the United States are ordinarily and regularly supervised, managed, directed and controlled, is within this State.
(Source: Laws 1951, p. 32.)

(820 ILCS 405/211.1) (from Ch. 48, par. 321.1)
Sec. 211.1. Except as provided in Section 220, the term "employment" shall include (A) service performed after December 31, 1971, by an individual in the employ of this State or any of its instrumentalities (and by an individual in the employ of this State or any of its instrumentalities and one or more other States or their instrumentalities for a hospital or institution of higher education located in this State), provided that such service is excluded from the definition of "employment" in the Federal Unemployment Tax Act solely by reason of Section 3306(c)(7) of that Act; (B) service performed after December 31, 1977 by an individual in the employ of this State or any of its instrumentalities, or any political subdivision or municipal corporation thereof or any of their instrumentalities, or any instrumentality of more than one of the foregoing, or any instrumentality of any of the foregoing and one or more other States or political subdivisions, provided that such service is excluded from the definition of "employment" in the Federal Unemployment Tax Act by Section 3306(c)(7) of that Act; and (C) service performed after December 20, 2000, by an individual in the employ of an Indian tribe.
(Source: P.A. 92-555, eff. 6-24-02.)

(820 ILCS 405/211.2) (from Ch. 48, par. 321.2)
Sec. 211.2. Except as provided in Section 211.3, the term "employment" shall include service performed after December 31, 1971, by an individual in the employ of a nonprofit organization. As used in this Act, the term "nonprofit organization" means a religious, charitable, educational, or other nonprofit organization defined in Section 501(c)(3) of the Internal Revenue Code of 1986 which is exempt from income tax under Section 501(a) of that Code, and which has or had in employment 4 or more individuals within each of 20 or more calendar weeks (but not necessarily simultaneously and irrespective of whether the same individuals are or were employed in each such week), whether or not such weeks are or were consecutive, within either the current or preceding calendar year (or which has elected, pursuant to Section 302, to be an employer); provided, that services performed for the organization are excluded from the definition of "employment" in the Federal Unemployment Tax Act solely by reason of Section 3306(c)(8) of that Act. An employing unit cannot be a nonprofit organization prior to 1972.
(Source: P.A. 86-3.)

(820 ILCS 405/211.3) (from Ch. 48, par. 321.3)
Sec. 211.3. For the purpose of Section 211.2, the term "employment" shall not include services performed
A. In the employ of (1) a church or convention or association of churches, or (2) an organization or school which is not an institution of higher education, which is operated primarily for religious purposes and which is operated, supervised, controlled or principally supported by a church or convention or association of churches;
B. By a duly ordained, commissioned, or licensed minister of a church in the exercise of his ministry or by a member of a religious order in the exercise of duties required by such order;
C. Prior to January 1, 1978, in the employ of a school which is not an institution of higher education;
D. In a facility conducted for the purpose of carrying out a program of rehabilitation for individuals whose earning capacity is impaired by age or physical or mental deficiency or injury or providing remunerative work for individuals who because of their impaired physical or mental capacity cannot be readily absorbed in the competitive labor market, by an individual receiving such rehabilitation or remunerative work;
E. As part of an unemployment work-relief or work-training program assisted or financed in whole or in part by any Federal agency or an agency of a State or political subdivision or municipal corporation thereof, by an individual receiving such work-relief or work-training; or
F. After December 31, 1977, by an inmate of a custodial or penal institution.
(Source: P.A. 80-2dSS-1.)

(820 ILCS 405/211.4) (from Ch. 48, par. 321.4)
Sec. 211.4. A. Notwithstanding any other provision of this Act, the term "employment" shall include service performed after December 31, 1977, by an individual in agricultural labor as defined in Section 214 when:
1. Such service is performed for an employing unit

which (a) paid cash wages of $20,000 or more during any calendar quarter in either the current or preceding calendar year to an individual or individuals employed in agricultural labor (not taking into account service in agricultural labor performed before January 1, 1980, by an alien referred to in paragraph 2); or (b) employed in agricultural labor (not taking into account service in agricultural labor performed before January 1, 1980, by an alien referred to in paragraph 2) 10 or more individuals within each of 20 or more calendar weeks (but not necessarily simultaneously and irrespective of whether the same individuals are or were employed in each such week), whether or not such weeks are or were consecutive, within either the current or preceding calendar year.

2. Such service is not performed in agricultural

labor if performed before January 1, 1980 or on or after the effective date of this amendatory Act of the 96th General Assembly, by an individual who is an alien admitted to the United States to perform service in agricultural labor pursuant to Sections 214(c) and 101(a)(15)(H) of the Immigration and Nationality Act.

B. For the purposes of this Section, any individual who is a member of a crew furnished by a crew leader to perform service in agricultural labor for any other employing unit shall be treated as performing service in the employ of such crew leader if (1) the leader holds a valid certificate of registration under the Farm Labor Contractor Registration Act of 1963, or substantially all the members of such crew operate or maintain tractors, mechanized harvesting or crop dusting equipment, or any other mechanized equipment, which is provided by the crew leader; and (2) the service of such individual is not in employment for such other employing unit within the meaning of subsections A and C of Section 212, and of Section 213.
C. For the purposes of this Section, any individual who is furnished by a crew leader to perform service in agricultural labor for any other employing unit, and who is not treated as performing service in the employ of such crew leader under subsection B, shall be treated as performing service in the employ of such other employing unit, and such employing unit shall be treated as having paid cash wages to such individual in an amount equal to the amount of cash wages paid to the individual by the crew leader (either on his own behalf or on behalf of such other employing unit) for the service in agricultural labor performed for such other employing unit.
D. For the purposes of this Section, the term "crew leader" means an individual who (1) furnishes individuals to perform service in agricultural labor for any other employing unit; (2) pays (either on his own behalf or on behalf of such other employing unit) the individuals so furnished by him for the service in agricultural labor performed by them; and (3) has not entered into a written agreement with such other employing unit under which an individual so furnished by him is designated as performing services in the employ of such other employing unit.
(Source: P.A. 96-1208, eff. 1-1-11.)

(820 ILCS 405/211.5) (from Ch. 48, par. 321.5)
Sec. 211.5. The term "employment" shall include domestic service after December 31, 1977, in a private home, local college club or local chapter of a college fraternity or sorority performed for an employing unit which paid cash wages of $1,000 or more in any calendar quarter in either the current or preceding calendar year to an individual or individuals employed in such domestic service.
(Source: P.A. 80-2dSS-1.)

(820 ILCS 405/212) (from Ch. 48, par. 322)
Sec. 212. Service performed by an individual for an employing unit, whether or not such individual employs others in connection with the performance of such services, shall be deemed to be employment unless and until it is proven in any proceeding where such issue is involved that--
A. Such individual has been and will continue to be free from control or direction over the performance of such services, both under his contract of service and in fact; and
B. Such service is either outside the usual course of the business for which such service is performed or that such service is performed outside of all the places of business of the enterprise for which such service is performed; and
C. Such individual is engaged in an independently established trade, occupation, profession, or business.
(Source: Laws 1951, p. 32.)

(820 ILCS 405/212.1)
Sec. 212.1. Truck Owner-Operator.
(a) The term "employment" shall not include services performed by an individual as an operator of a truck, truck-tractor, or tractor, provided the person or entity to which the individual is contracted for service shows that the individual:
(1) Is either:
(i) Registered or licensed as a motor carrier of

real or personal property by the Illinois Commerce Commission, the Interstate Commerce Commission, or any successor agencies, or

(ii) Operating the equipment under an

owner-operator lease contract with the person or entity, when the person or entity is registered, licensed, or both, as a motor carrier of real or personal property licensed by the Illinois Commerce Commission, the Interstate Commerce Commission, or any successor agencies; and

(2) Has the right to terminate the lease contract and

thereafter has the right to perform the same or similar services, on whatever basis and whenever he or she chooses, for persons or entities other than the person or entity to which the individual is contracted for services;

(3) Is not required by the person or entity to which

the individual is contracted for services to perform services, or be available to perform services, at specific times or according to a schedule or for a number of hours specified by the person or entity, provided that pickup or delivery times specified by a shipper or receiver shall not be deemed specified by the person or entity;

(4) Either leases the equipment or holds title to the

equipment, provided that the individual or entity from which the equipment is leased, or which holds any security or other interest in the equipment, is not:

(i) The person or entity to which the individual

is contracted for service, or

(ii) Owned, controlled, or operated by or in

common with, to any extent, whether directly or indirectly, the person or entity to which the individual is contracted for services or a family member of a shareholder, owner, or partner of the person or entity;

(5) Pays all costs of licensing and operating the

equipment (except when federal or State law or regulation requires the carrier to pay), and the costs are not separately reimbursed by any other individual or entity; and

(6) Maintains a separate business identity, offering

or advertising his or her services to the public, by displaying its name and address on the equipment or otherwise.

(b) Subsection (a) shall not apply:
(1) If, as a condition for retaining the individual's

services, the person or entity to which the individual is contracted specifies the person or entity from which the equipment is to be leased or purchased; or

(2) To any services that are required to be covered

as a condition of approval of this Act by the United States Secretary of Labor under Section 3304(a)(6)(A) of the Federal Unemployment Tax Act.

(c) Nothing in this Section shall be construed or used to effect the existence or non-existence of an employment relationship other than for purposes of this Act.
(d) For purposes of this Section:
(1) "Family member" means any parent, sibling, child,

sibling of a parent, or any of the foregoing relations by marriage.

(2) "Ownership", "control", or "operation" may be

through any one or more natural persons or proxies, powers of attorney, nominees, proprietorships, partnerships, associations, corporations, trusts, joint stock companies, or other entities or devices, or any combination thereof.

(3) "Person or entity" means a sole proprietorship,

partnership, association, corporation, or any other legal entity.

(Source: P.A. 89-252, eff. 8-8-95.)

(820 ILCS 405/213) (from Ch. 48, par. 323)
Sec. 213. Each individual performing services for, or assisting in performing the work of, any person in the employment of an employing unit shall be deemed to be employed by such employing unit for all the purposes of this Act, whether such services were procured or were paid for directly by such employing unit or by such person, provided the employing unit had actual or constructive knowledge of the work.
(Source: Laws 1951, p. 32.)

(820 ILCS 405/214) (from Ch. 48, par. 324)
Sec. 214. The term "employment" does not include agricultural or aquacultural labor, except as provided in Section 211.4. With respect to the period prior to January 1, 1972, the term "agricultural labor" means the services included within the term by this Act as amended and in effect on September 15, 1969. On and after January 1, 1972, the term "agricultural labor" means all services performed:
A. On a farm, in the employ of any person, in connection with cultivating the soil or in connection with raising or harvesting any agricultural or horticultural commodity, including the raising, shearing, feeding, caring for, training, and management of live stock, bees, poultry, and fur-bearing animals and wildlife;
B. In the employ of the owner or tenant or other operator of a farm, in connection with the operation, management, conservation, improvement, or maintenance of such farm and its tools and equipment;
C. In connection with the ginning of cotton, or the operation or maintenance of ditches, canals, reservoirs, or waterways not owned or operated for profit, used exclusively for supplying and storing water for farming purposes;
D. In the employ of the operator of a farm, or of a group of operators of farms (or a cooperative organization of which such operators are members), in handling, planting, drying, packing, packaging, processing, freezing, grading, storing or delivering to storage or to market or to a carrier for transportation to market, in its unmanufactured state, any agricultural or horticultural commodity; but only if such operator or operators produced more than one-half of the commodity with respect to which such service is performed. The provisions of this subsection shall not be deemed to be applicable with respect to service performed in connection with commercial canning or commercial freezing or in connection with any agricultural or horticultural commodity after its delivery to a terminal market for distribution for consumption.
As used in this Section, the term "farm" includes stock, dairy, poultry, fruit, fur-bearing animal, and truck farms, plantations, ranches, nurseries, ranges, greenhouses or other similar structures used primarily for the raising of agricultural or horticultural commodities, and orchards.
The term "aquacultural labor" means all services performed in connection with the production of aquatic products as defined in the Aquaculture Development Act.
(Source: P.A. 85-856.)

(820 ILCS 405/215) (from Ch. 48, par. 325)
Sec. 215. Except as provided in Section 211.5, the term "employment" shall not include domestic service in a private home, local college club, or local chapter of a college fraternity or sorority.
(Source: P.A. 80-2dSS-1.)

(820 ILCS 405/216) (from Ch. 48, par. 326)
Sec. 216. A. The term "employment" shall not include service performed as an officer or member of a crew on or in connection with a vessel which is not an American vessel; and service performed as an officer or member of a crew of an American vessel on or in connection with such vessel, if the operating office, from which the operations of the vessel operating on navigable waters within or within and without the United States are ordinarily and regularly supervised, managed, directed and controlled, is without this State. The term "American vessel" means any vessel documented or numbered under the laws of the United States; and includes any vessel which is neither documented or numbered under the laws of the United States nor documented under the laws of any foreign country, if its crew is employed solely by one or more citizens or residents of the United States or corporations organized under the laws of the United States or of any State.
B. The term "employment" shall not include service performed by an individual on or in connection with an aircraft which is not an American aircraft, if the individual is employed on or in connection with such aircraft when outside the United States. The term "American aircraft" means an aircraft registered under the laws of the United States.
(Source: Laws 1961, p. 1784.)

(820 ILCS 405/217) (from Ch. 48, par. 327)
Sec. 217. (a) The term "employment" shall not include services performed as a real estate salesman to the extent that such services are compensated for by commission.
(b) After December 31, 1986, the term "employment" shall not include services performed as a direct seller engaged in the trade or business of selling, or soliciting the sale of, consumer products to any buyer on a buy-sell basis, a deposit-commission basis, or any similar basis in the home or in an establishment other than a permanent retail establishment, if:
(1) Substantially all the remuneration, whether or not paid in cash, for the performance of such services is directly related to sales or other output, including the performance of services, rather than to the number of hours worked; and
(2) The services performed by the person are performed pursuant to a written contract between such person and the person for whom the services are performed, and such contract provides that the person will not be treated as an employee with respect to such services for federal tax purposes.
(Source: P.A. 85-956.)

(820 ILCS 405/217.1)
Sec. 217.1. Real estate transaction closing agents.
(a) The term "employment" does not include services performed by an individual as a real estate transaction closing agent when the individual has entered into a contract that specifies the relationship of the individual to the title insurance company to be that of an independent contractor and not that of an employee and is compensated on a per closing basis. For purposes of this Section, a "real estate transaction closing agent" is an individual assigned by a title insurance company solely to ensure that the execution of documents related to the closing of a real estate sale or the refinancing of a real estate loan and the disbursement of closing funds are in conformity with the instructions of the entity financing the transaction, or in a cash transaction, to assure proper disbursement of funds as directed by parties having an interest in the transaction.
(b) Subsection (a) shall not apply to any services that are required to be covered as a condition of approval of this Act by the United States Secretary of Labor under Section 3304(a)(6)(A) of the Federal Unemployment Tax Act.
(Source: P.A. 89-649, eff. 8-9-96.)

(820 ILCS 405/217.2)
Sec. 217.2. Real estate appraisers.
(a) The term "employment" does not include services performed by an individual as a real estate appraiser under a written independent contractor agreement if the agreement provides that:
(1) The individual shall be compensated on a fee per

appraisal basis; and

(2) The individual is free to accept or reject

appraisal requests made by the person for whom the services are being performed, or the individual is not prohibited from contracting to perform those services for a person other than the person for whom the services are being performed, or both.

(b) Subsection (a) shall not apply to any services that are required to be covered as a condition of approval of this Act by the United States Secretary of Labor under Section 3304(a)(6)(A) of the Federal Unemployment Tax Act.
(Source: P.A. 89-649, eff. 8-9-96.)

(820 ILCS 405/218) (from Ch. 48, par. 328)
Sec. 218. The term "employment" shall not include service performed by an individual in the employ of his son, daughter, or spouse, and service performed by a child under the age of 18 in the employ of his father or mother.
(Source: P.A. 79-817.)

(820 ILCS 405/219) (from Ch. 48, par. 329)
Sec. 219. The term "employment" shall not include service performed in the employ of any other State or its political subdivisions, or of the United States Government, or of an instrumentality of any other State or States or their political subdivisions or of the United States except that, in the event that the Congress of the United States shall permit States to require any instrumentalities of the United States to make payments of contributions under a State Unemployment Compensation Act (and to comply with State regulations thereunder), then, to the extent permitted by Congress, and from and after the date as of which such permission becomes effective, all of the provisions of this Act shall be applicable to such instrumentalities and to services performed for such instrumentalities in the same manner, to the same extent, and on the same terms as to all other employers, employing units, individuals, and services; provided, that if this State shall not be certified for any year by the Secretary of Labor of the United States of America or other appropriate Federal agency under Section 3304 of the Federal Internal Revenue Code of 1954, then the payments required of such instrumentalities with respect to such year shall be refunded by the Director in accordance with the provisions of Section 2201.
(Source: Laws 1955, p. 744.)

(820 ILCS 405/220) (from Ch. 48, par. 330)
Sec. 220. A. The term "employment" shall not include service performed prior to 1972 in the employ of this State, or of any political subdivision thereof, or of any wholly owned instrumentality of this State or its political subdivisions.
B. The term "employment" shall not include service, performed after 1971 and before 1978, in the employ of this State or any of its instrumentalities:
1. In an elective position;
2. Of a professional or consulting nature,

compensated on a per diem or retainer basis;

3. For a State prison or other State correctional

institution, by an inmate of the prison or correctional institution;

4. As part of an unemployment work-relief or

work-training program assisted or financed in whole or in part by any Federal agency or an agency of this State, by an individual receiving such work-relief or work-training;

5. In a facility conducted for the purpose of

carrying out a program of rehabilitation for individuals whose earning capacity is impaired by age or physical or mental deficiency or injury or providing remunerative work for individuals who because of their impaired physical or mental capacity cannot be readily absorbed in the competitive labor market, by an individual receiving such rehabilitation or remunerative work;

6. Directly for the Illinois State Fair during its

active duration (including the week immediately preceding and the week immediately following the Fair);

7. Directly and solely in connection with an

emergency, in fire-fighting, snow removal, flood control, control of the effects of wind or flood, and the like, by an individual hired solely for the period of such emergency;

8. In the Illinois National Guard, directly and

solely in connection with its summer training camps or during emergencies, by an individual called to duty solely for such purposes.

C. Except as provided in Section 302, the term "employment" shall not include service performed in the employ of a political subdivision or a municipal corporation, or an instrumentality of one or more of the foregoing or of this State and one or more of the foregoing. This subsection shall not apply to service performed after December 31, 1977.
D. The term "employment" shall not include service performed after December 31, 1977:
1. In the employ of a governmental entity referred to

in clause (B) of Section 211.1 if such service is performed in the exercise of duties

a. As an elected official;
b. As a member of a legislative body, or a member

of the judiciary, of this State or a political subdivision or municipal corporation;

c. As a member of the Illinois National Guard or

Air National Guard;

d. As a worker serving on a temporary basis in

case of fire, storm, snow, earthquake, flood, or similar emergency;

e. In a position which, under or pursuant to the

laws of this State, is designated as a major nontenured policymaking or advisory position, or as a policymaking position the performance of the duties of which ordinarily does not require more than 8 hours per week.

2. As part of an unemployment work-relief or

work-training program assisted or financed in whole or in part by any Federal agency or an agency of this State, or a political subdivision or municipal corporation, by an individual receiving such work-relief or work-training.

3. In a facility conducted for the purpose of

carrying out a program of rehabilitation for individuals whose earning capacity is impaired by age or physical or mental deficiency or injury or providing remunerative work for individuals who because of their impaired physical or mental capacity cannot be readily absorbed in the competitive labor market, by an individual receiving such rehabilitation or remunerative work.

4. By an inmate of a custodial or penal institution.
E. The term "employment" shall not include service performed on or after January 1, 2002 in the employ of a governmental entity referred to in clause (B) of Section 211.1 if the service is performed in the exercise of duties as an election official or election worker and the amount of remuneration received by the individual during the calendar year for service as an election official or election worker is less than $1,000.
F. The term "employment" shall not include service performed in the employ of an Indian tribe if such service is performed in the exercise of duties:
1. as an elected official;
2. as a member of a legislative body, or a member of

the judiciary, of that Indian tribe;

3. as a worker serving on a temporary basis in case

of fire, storm, snow, earthquake, flood, or similar emergency;

4. in a position which, under or pursuant to tribal

law, is designated as a major nontenured policymaking or advisory position, or as a policymaking position the performance of the duties of which ordinarily does not require more than 8 hours per week;

5. as part of an unemployment work-relief or

work-training program assisted or financed in whole or in part by any federal agency or an agency of this State, or a political subdivision or municipal corporation, or an Indian tribe, by an individual receiving such work-relief or work training;

6. in a facility conducted for the purpose of

carrying out a program of rehabilitation for individuals whose earning capacity is impaired by age or physical or mental deficiency or injury or providing remunerative work for individuals who because of their impaired physical or mental capacity cannot be readily absorbed in the competitive labor market, by an individual receiving such rehabilitation or remunerative work;

7. by an inmate of a custodial or penal institution.
(Source: P.A. 92-441, eff. 1-1-02; 92-555, eff. 6-24-02.)

(820 ILCS 405/221) (from Ch. 48, par. 331)
Sec. 221. The term "employment" does not include service performed in the employ of a corporation, community chest, fund, or foundation, organized and operated exclusively for religious, charitable, scientific, literary, or educational purposes, or for the prevention of cruelty to children or animals, no part of the net earnings of which inures to the benefit of any private shareholder or individual, and no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation. On and after January 1, 1972, the provisions of this Section do not apply to services performed in the employ of a nonprofit organization as defined in Section 211.2.
(Source: P.A. 77-1443.)

(820 ILCS 405/222) (from Ch. 48, par. 332)
Sec. 222. The term "employment" shall not include service with respect to which unemployment compensation is payable under an unemployment compensation system established by an Act of Congress; provided that the Director is hereby authorized to enter into agreements with the proper agencies under such Act of Congress, which shall become effective ten days after the date of such agreement, to provide reciprocal treatment to individuals who have, after acquiring potential rights to benefits under this Act, acquired rights to unemployment compensation under such Act of Congress or who have, after acquiring potential rights to unemployment compensation under such Act of Congress, acquired rights to benefits under this Act.
(Source: Laws 1951, p. 32.)

(820 ILCS 405/223) (from Ch. 48, par. 333)
Sec. 223. The term "employment" shall not include service performed in any calendar quarter in the employ of any organization exempt from income tax under Section 501(a) of the Federal Internal Revenue Code of 1954 (other than an organization described in Section 401(a) of the Internal Revenue Code of 1954) or under Section 521 of the Internal Revenue Code of 1954 if the remuneration for such service is less than $50.
(Source: P.A. 77-1443.)

(820 ILCS 405/224) (from Ch. 48, par. 334)
Sec. 224. The term "employment" shall not include service performed in the employ of a school, college, or university, (A) by a student who is enrolled and is regularly attending classes at such school, college or university, or (B) by the spouse of such student if the spouse is advised, at the time the spouse commences to perform such service, that (1) the employment of the spouse to perform such service is provided under a program to provide financial assistance to the student by the school, college, or university, and (2) such employment will not be covered by any program of unemployment compensation.
(Source: P.A. 81-1130.)

(820 ILCS 405/225) (from Ch. 48, par. 335)
Sec. 225. This Section, and not Section 212 of this Act, controls the determination of employment status for services performed by individuals in the delivery or distribution of newspapers or shopping news.
(A) The term "employment" shall not include services performed by an individual under the age of eighteen in the delivery or distribution of newspapers or shopping news.
(B) The term "employment" does not include the performance of freelance editorial or photographic work for a newspaper.
(B-5) The employment status of individuals engaged in the delivery of newspapers or shopping news shall be determined as provided in this subsection. The term "employment" does not include the delivery or distribution of newspapers or shopping news if at least one of the following 4 elements is present:
(1) The individual performing the services gains the

profits and bears the losses of the services.

(2) The person or firm for whom the services are

performed does not represent the individual as an employee to its customers.

(3) The individual hires his or her own helpers or

employees, without the need for approval from the person or firm for whom the services are performed, and pays them without reimbursement from that person or firm.

(4) Once the individual leaves the premises of the

person or firm for whom the services are performed or the printing plant, the individual operates free from the direction and control of the person or firm, except as is necessary for the person or firm to ensure quality control of the newspapers or shopping news, including, but not limited to, the condition of the newspapers or shopping news upon delivery and the location and timing of delivery of the newspapers or shopping news.

(C) Notwithstanding subsection (B-5), the term "employment" does not include the delivery or distribution of newspapers or shopping news to the ultimate consumer if:
(1) substantially all of the remuneration for the

performance of the services is directly related to sales, "per piece" fees, or other output, rather than to the number of hours worked; and

(2) the services are performed under a written

contract between the individual and the person or firm for whom the services are performed, and the contract provides that the individual will not be treated as an employee for federal tax purposes.

(3) Delivery or distribution to the ultimate consumer

does not include:

(i) delivery or distribution for sale or resale,

including, but not limited to, distribution to a newsrack or newsbox, salesperson, newsstand or retail establishment;

(ii) distribution for further distribution,

regardless of subsequent sale or resale.

(D) Subsections (B-5) and (C) shall not apply in the case of any individual who provides delivery or distribution services for a newspaper pursuant to the terms of a collective bargaining agreement and shall not be construed to alter or amend the application or interpretation of any existing collective bargaining agreement. Further, subsections (B-5) and (C) shall not be construed as evidence of the existence or non-existence of an employment relationship under any other Sections of this Act or other existing laws.
(E) Subsections (B), (B-5), and (C) shall not apply to services that are required to be covered as a condition of approval of this Act by the United States Secretary of Labor under Section 3304 (a)(6)(A) of the Federal Unemployment Tax Act.
(Source: P.A. 98-1133, eff. 12-23-14.)

(820 ILCS 405/226) (from Ch. 48, par. 336)
Sec. 226. The term "employment" shall not include services performed in connection with the illegal recording or making of bets or wagers or the selling of pools upon any contest or race; or in connection with the playing of or betting in any game of chance involving the losing or winning of money or any other thing of value; or in connection with the illegal operation of any lottery whether by dice, lot, numbers, game, hazard, or other gambling device.
(Source: Laws 1951, p. 32.)

(820 ILCS 405/227) (from Ch. 48, par. 337)
Sec. 227. The term "employment" shall not include service performed after 1971 by an individual who is enrolled at a nonprofit or public educational institution, which normally maintains a regular faculty and curriculum and normally has a regularly organized body of students in attendance at the place where its educational activities are carried on, as a student in a full-time program, taken for credit at such institution, which combines academic instruction with work experience, if such service is an integral part of such program, and such institution has so certified to the employer, except that this Section shall not apply to service performed in a program established for or on behalf of an employer or group of employers.
(Source: P.A. 83-71.)

(820 ILCS 405/228) (from Ch. 48, par. 338)
Sec. 228. The term "employment" shall not include services performed by an individual as an insurance agent or insurance solicitor, if all such services performed by such individual are performed for remuneration solely by way of commission.
(Source: Laws 1951, p. 32.)

(820 ILCS 405/229) (from Ch. 48, par. 339)
Sec. 229. The term "employment" shall not include services covered by an arrangement pursuant to Section 2700 whereby all services performed by an individual for an employing unit are deemed to be performed entirely outside of this State.
(Source: Laws 1951, p. 32.)

(820 ILCS 405/230) (from Ch. 48, par. 340)
Sec. 230. The term "employment" shall not include service performed after 1971:
(A) In the employ of a hospital, if such service is

performed by a patient of the hospital.

(B) As a student nurse in the employ of a hospital or

a nurses' training school by an individual who is enrolled and is regularly attending classes in a nurses' training school approved pursuant to the Nurse Practice Act.

(C) As an intern in the employ of a hospital by an

individual who has completed a 4 years' course in a medical school chartered or approved pursuant to State law.

(Source: P.A. 95-639, eff. 10-5-07.)

(820 ILCS 405/231) (from Ch. 48, par. 341)
Sec. 231. The term "employment" shall not include services performed for an employing unit which is subject to this Act solely because of subsection A of Section 245, if and while such employing unit, with written approval of the Director, duly covers under the unemployment compensation law of another State all services for it which would otherwise be covered under this Act, provided that those individuals whose services are hereby excluded shall be counted in determining whether such employing unit is an employer under Section 205. Such approval may be withdrawn by the Director upon written notice to such employing unit, addressed to its last known address and, in the event of such withdrawal, such services shall again be deemed employment subject to this Act as of the date such services ceased or could have ceased to be employment, by the reasonably prompt filing of an application for termination of coverage, under the unemployment compensation law of such other state.
(Source: Laws 1951, p. 32.)

(820 ILCS 405/232) (from Ch. 48, par. 342a)
Sec. 232.
The term "employment" shall not include services performed by a director of a corporation while acting in the capacity of a director on or for a committee provided for by law, or by charter or by by-laws of the corporation. This Section shall not apply to the services described in Section 211.2.
(Source: P.A. 77-1443.)

(820 ILCS 405/232.1) (from Ch. 48, par. 342b)
Sec. 232.1. The term employment shall not include services performed by an individual under the age of 22 who is a full-time student and acting as a caddie in assisting a golf player during a round of golf primarily by handling the player's clubs when paid directly by the club member or indirectly by the club acting as agent for the member.
(Source: P.A. 86-1015.)

(820 ILCS 405/232.2)
Sec. 232.2. Students; organized camps.
A. The term "employment" does not include service performed by a full-time student in the employ of an organized camp if:
1. the camp:
(a) did not operate for more than 7 months in the

calendar year and did not operate for more than 7 months in the preceding calendar year; or

(b) had average gross receipts for any 6 months

in the preceding calendar year which were not more than 33 1/3% of its average gross receipts for the other 6 months in the preceding calendar year; and

2. the full-time student performs services in the

employ of the camp for less than 13 calendar weeks in the calendar year.

B. For the purposes of this Section, an individual shall be treated as a full-time student for any period:
1. during which the individual is enrolled as a

full-time student at an educational institution; or

2. which is between academic years or terms if:
(a) the individual was enrolled as a full-time

student at an educational institution for the immediately preceding academic year or term; and

(b) there is a reasonable assurance that the

individual will be so enrolled for the immediately succeeding academic year or term after the period described in clause (a) of this subdivision 2.

(Source: P.A. 92-433, eff. 1-1-02.)

(820 ILCS 405/233) (from Ch. 48, par. 343)
Sec. 233. "Included and excluded services." If the services performed during one-half or more of any pay period by an individual for an employing unit constitute employment, all the services of such individual for such period shall be deemed to be employment; but if the services performed during more than one-half of any such pay period by an individual for an employing unit do not constitute employment, then none of the services of such individual for such period shall be deemed to be employment. As used in this Section the term "pay period" means a period (of not more than thirty-one consecutive days) for which a payment of remuneration is ordinarily made to an individual in the employ of an employing unit. This Section shall not be applicable with respect to services performed in a pay period by an individual in the employ of an employing unit where any of such service is excepted by Section 222.
(Source: Laws 1951, p. 32.)

(820 ILCS 405/234) (from Ch. 48, par. 344)
Sec. 234. Subject to the provisions of Sections 235 and 245 C, "wages" means every form of remuneration for personal services, including salaries, commissions, bonuses, and the reasonable money value of all remuneration in any medium other than cash. The reasonable money value of remuneration in any medium other than cash shall be estimated and determined in accordance with rules prescribed by the Director. Such rules shall be based upon the reasonable past experience of the workers and the employing units concerned therewith.
Where gratuities are customarily received by an individual in the course of his work from persons other than his employer, such gratuities shall, subject to the provisions of this paragraph, be treated as wages received from his employer. Each such employer shall notify each such individual of his duty to report currently the amount of such gratuities to such employer and the Director shall, by regulation, prescribe the manner of notification and of reporting. The amount of gratuities so reported shall constitute a conclusive determination of the amount received unless the employer, within the time prescribed by regulation, notifies the Director of his disagreement therewith. Gratuities not so reported to the employer in the manner prescribed by such regulations of the Director shall not be wages for any of the purposes of this Act.
(Source: P.A. 84-1390.)

(820 ILCS 405/235) (from Ch. 48, par. 345)
Sec. 235. The term "wages" does not include:
A. With respect to calendar years prior to calendar year 2004, the maximum amount includable as "wages" shall be determined pursuant to this Section as in effect on January 1, 2006.
With respect to the calendar year 2004, the term "wages" shall include only the remuneration paid to an individual by an employer during that period with respect to employment which does not exceed $9,800. With respect to the calendar years 2005 through 2009, the term "wages" shall include only the remuneration paid to an individual by an employer during that period with respect to employment which does not exceed the following amounts: $10,500 with respect to the calendar year 2005; $11,000 with respect to the calendar year 2006; $11,500 with respect to the calendar year 2007; $12,000 with respect to the calendar year 2008; and $12,300 with respect to the calendar year 2009.
With respect to the calendar years 2010, 2011, 2020, and each calendar year thereafter, the term "wages" shall include only the remuneration paid to an individual by an employer during that period with respect to employment which does not exceed the sum of the wage base adjustment applicable to that year pursuant to Section 1400.1, plus the maximum amount includable as "wages" pursuant to this subsection with respect to the immediately preceding calendar year. With respect to calendar year 2012, to offset the loss of revenue to the State's account in the unemployment trust fund with respect to the first quarter of calendar year 2011 as a result of Section 1506.5 and the changes made by this amendatory Act of the 97th General Assembly to Section 1506.3, the term "wages" shall include only the remuneration paid to an individual by an employer during that period with respect to employment which does not exceed $13,560. Except as otherwise provided in subsection A-1, with respect to calendar year 2013, the term "wages" shall include only the remuneration paid to an individual by an employer during that period with respect to employment which does not exceed $12,900. With respect to the calendar years 2014 through 2019, the term "wages" shall include only the remuneration paid to an individual by an employer during that period with respect to employment which does not exceed $12,960. Notwithstanding any provision to the contrary, the maximum amount includable as "wages" pursuant to this Section shall not be less than $12,300 or greater than $12,960 with respect to any calendar year after calendar year 2009 except calendar year 2012 and except as otherwise provided in subsection A-1.
The remuneration paid to an individual by an employer with respect to employment in another State or States, upon which contributions were required of such employer under an unemployment compensation law of such other State or States, shall be included as a part of the remuneration herein referred to. For the purposes of this subsection, any employing unit which succeeds to the organization, trade, or business, or to substantially all of the assets of another employing unit, or to the organization, trade, or business, or to substantially all of the assets of a distinct severable portion of another employing unit, shall be treated as a single unit with its predecessor for the calendar year in which such succession occurs; any employing unit which is owned or controlled by the same interests which own or control another employing unit shall be treated as a single unit with the unit so owned or controlled by such interests for any calendar year throughout which such ownership or control exists; and, with respect to any trade or business transfer subject to subsection A of Section 1507.1, a transferee, as defined in subsection G of Section 1507.1, shall be treated as a single unit with the transferor, as defined in subsection G of Section 1507.1, for the calendar year in which the transfer occurs. This subsection applies only to Sections 1400, 1405A, and 1500.
A-1. If, by March 1, 2013, the payments attributable to the changes to subsection A by this or any subsequent amendatory Act of the 97th General Assembly do not equal or exceed the loss to this State's account in the unemployment trust fund as a result of Section 1506.5 and the changes made to Section 1506.3 by this or any subsequent amendatory Act of the 97th General Assembly, including unrealized interest, then, with respect to calendar year 2013, the term "wages" shall include only the remuneration paid to an individual by an employer during that period with respect to employment which does not exceed $13,560.
B. The amount of any payment (including any amount paid by an employer for insurance or annuities, or into a fund, to provide for any such payment), made to, or on behalf of, an individual or any of his dependents under a plan or system established by an employer which makes provision generally for individuals performing services for him (or for such individuals generally and their dependents) or for a class or classes of such individuals (or for a class or classes of such individuals and their dependents), on account of (1) sickness or accident disability (except those sickness or accident disability payments which would be includable as "wages" in Section 3306(b)(2)(A) of the Federal Internal Revenue Code of 1954, in effect on January 1, 1985, such includable payments to be attributable in such manner as provided by Section 3306(b) of the Federal Internal Revenue Code of 1954, in effect on January 1, 1985), or (2) medical or hospitalization expenses in connection with sickness or accident disability, or (3) death.
C. Any payment made to, or on behalf of, an employee or his beneficiary which would be excluded from "wages" by subparagraph (A), (B), (C), (D), (E), (F) or (G), of Section 3306(b)(5) of the Federal Internal Revenue Code of 1954, in effect on January 1, 1985.
D. The amount of any payment on account of sickness or accident disability, or medical or hospitalization expenses in connection with sickness or accident disability, made by an employer to, or on behalf of, an individual performing services for him after the expiration of six calendar months following the last calendar month in which the individual performed services for such employer.
E. Remuneration paid in any medium other than cash by an employing unit to an individual for service in agricultural labor as defined in Section 214.
F. The amount of any supplemental payment made by an employer to an individual performing services for him, other than remuneration for services performed, under a shared work plan approved by the Director pursuant to Section 407.1.
(Source: P.A. 97-1, eff. 3-31-11; 97-621, eff. 11-18-11.)

(820 ILCS 405/236) (from Ch. 48, par. 346)
Sec. 236. "Insured work" means services performed in employment for employers.
(Source: Laws 1951, p. 32.)

(820 ILCS 405/237) (from Ch. 48, par. 347)
Sec. 237. A. "Base period" means the first four of the last five completed calendar quarters immediately preceding the benefit year. Further, any wages which had previously been used to establish a valid claim pursuant to Section 242 and with respect to which benefits have been paid shall not be included in the base period provided for in this subsection.
B. Notwithstanding subsection A, an individual, who has been awarded temporary total disability under any workers' compensation act or any occupational diseases act and does not qualify for the maximum weekly benefit amount under Section 401 because he was unemployed and awarded temporary total disability during the base period determined in accordance with subsection A, shall have his weekly benefit amount, if it is greater than the weekly benefit amount determined in accordance with subsection A, determined by the base period of a benefit year which began on the date of the beginning of the first week for which he was awarded temporary total disability under any workers' compensation act or occupational diseases act, provided, however, that such base period shall not begin more than one year prior to the individual's base period as determined under subsection A. Further, any wages which had previously been used to establish a valid claim pursuant to Section 242 and with respect to which benefits have been paid shall not be included in the base period provided for in this subsection.
C. With respect to an individual who is ineligible to receive benefits under this Act by reason of the provisions of Section 500E during the base periods determined in accordance with subsections A and B, "base period" means the last 4 completed calendar quarters immediately preceding the benefit year. This subsection shall not apply to establish any benefit year beginning prior to January 1, 2008.
D. Notwithstanding the foregoing provisions of this Section, "base period" means the base period as defined in the unemployment compensation law of any State under which benefits are payable to an individual on the basis of a combination of his wages pursuant to an arrangement described in Section 2700 F.
(Source: P.A. 93-634, eff. 1-1-04.)

(820 ILCS 405/238) (from Ch. 48, par. 348)
Sec. 238. "Calendar quarter" means the period of three consecutive calendar months ending on March 31, June 30, September 30, or December 31, or the equivalent thereof as the Director may by regulation prescribe.
(Source: Laws 1951, p. 32.)

(820 ILCS 405/239) (from Ch. 48, par. 349)
Sec. 239. "Unemployed individual".
An individual shall be deemed unemployed in any week with respect to which no wages are payable to him and during which he performs no services or in any week of less than full-time work if the wages payable to him with respect to such week are less than his weekly benefit amount. The Director shall prescribe regulations applicable to unemployed individuals making such distinctions in the procedures as to total unemployment, part-total unemployment, partial unemployment of individuals, and other forms of short-time work as the Director deems necessary.
An individual's week of unemployment shall be deemed to commence only after his registration at an employment office, except as the Director may by regulation otherwise prescribe if he finds that the foregoing requirement with respect to registration would be inequitable or administratively impracticable.
(Source: P.A. 77-1443.)

(820 ILCS 405/240) (from Ch. 48, par. 350)
Sec. 240. "Contributions" means the money payments required from employers for the purpose of paying benefits.
(Source: Laws 1951, p. 32.)

(820 ILCS 405/240.1)
Sec. 240.1. "Fund Building Receipts" means amounts directed for deposit into the Master Bond Fund pursuant to Section 1506.3.
(Source: P.A. 93-634, eff. 1-1-04.)

(820 ILCS 405/241) (from Ch. 48, par. 351)
Sec. 241. Prior to September 27, 1959, "week" means such period of seven consecutive days as the Director may by regulation prescribe. On and after September 27, 1959, "week" means
A. Calendar week, or
B. Any seven consecutive day period with respect to which no wages are payable to an individual and during which he performs no services, which occurs within two calendar weeks in each of which he is not unemployed; or
C. Any seven consecutive day period which ends after September 26, 1959, and before October 3, 1959.
The Director may by regulation prescribe that a week shall be deemed to be "in," "within," or "during" any benefit year which includes the greater part of such week.
(Source: Laws 1959, p. 2169.)

(820 ILCS 405/242) (from Ch. 48, par. 352)
Sec. 242. "Benefit year" with respect to any individual means the one-year period beginning with the first day of the week with respect to which the individual first files a valid claim for benefits and, thereafter, the one-year period beginning with the first day of the week with respect to which such individual again files a valid claim after the termination of his last preceding benefit year or, in the case of an individual all of whose benefit rights or any remaining portion thereof have been canceled pursuant to the provisions of Section 602B, the one-year period beginning with the first day of the week with respect to which such individual again files a valid claim. Any claim for benefits made in accordance with the provisions of Section 700 shall be deemed to be a "valid claim" for the purposes of this paragraph if the individual has met the requirements of Section 500 E.
Notwithstanding the foregoing provisions of this Section, "benefit year" means the benefit year as defined in the unemployment compensation law of any State under which benefits are payable to an individual on the basis of a combination of his wages pursuant to an arrangement described in Section 2700 F.
(Source: P.A. 82-22.)

(820 ILCS 405/243) (from Ch. 48, par. 353)
Sec. 243. "Board of Review" means the Board of Review created by Section 5-125 of the Departments of State Government Law (20 ILCS 5/5-125).
(Source: P.A. 91-239, eff. 1-1-00.)

(820 ILCS 405/244) (from Ch. 48, par. 354)
Sec. 244. "State" includes, in addition to the States of the United States of America, the District of Columbia, Puerto Rico, and the Virgin Islands of the United States.
(Source: P.A. 76-1063.)

(820 ILCS 405/245) (from Ch. 48, par. 370)
Sec. 245. Coordination with Federal Unemployment Tax Act. Notwithstanding any provisions of this Act to the contrary, excepting the exemptions from the definition of employment contained in Sections 212.1, 217.1, 217.2, 226, and 231 and subsections (B), (B-5), and (C) of Section 225:
A. The term "employer" includes any employing unit which is an "employer" under the provisions of the Federal Unemployment Tax Act, or which is required, pursuant to such Act, to be an "employer" under this Act as a condition for the Federal approval of this Act requisite to the full tax credit, against the tax imposed by the Federal Act, for contributions paid by employers pursuant to this Act.
B. The term "employment" includes any services performed within the State which constitute "employment" under the provisions of the Federal Unemployment Tax Act, or which are required, pursuant to such Act, to be "employment" under this Act as a condition for the Federal approval of this Act requisite to the full tax credit, against the tax imposed by the Federal Act, for contributions paid by employers pursuant to this Act.
C. The term "wages" includes any remuneration for services performed within this State which is subject to the payment of taxes under the provisions of the Federal Unemployment Tax Act.
(Source: P.A. 98-1133, eff. 12-23-14.)

(820 ILCS 405/246) (from Ch. 48, par. 371)
Sec. 246.
"Institution of higher education" means an educational institution which
A. Admits as regular students only individuals having a certificate of graduation from a high school, or the recognized equivalent of such a certificate; and
B. Is legally authorized in this State to provide a program of education beyond high school; and
C. Provides an educational program for which it awards a bachelor's or higher degree, or provides a program which is acceptable for full credit toward such a degree, a program of post-graduate or post-doctoral studies, or a program of training to prepare students for gainful employment in a recognized occupation; and
D. Is a public institution or a nonprofit organization.
(Source: P.A. 77-1443.)

(820 ILCS 405/247) (from Ch. 48, par. 372)
Sec. 247.
"Hospital" means any institution for the conduct, operation or maintenance of which a license is required by the Hospital Licensing Act; or an institution (or a facility within an institution) maintained and operated by this State, or by any of its political subdivisions or municipal corporations, or by an instrumentality of one or more of the foregoing, primarily engaged in providing medical care to individuals, including diagnostic, therapeutic, psychiatric, or obstetrical services.
(Source: P.A. 77-1443.)

(820 ILCS 405/300) (from Ch. 48, par. 380)
Sec. 300. Duration of coverage.
Except as is provided in Sections 301 and 302, any employing unit which is or becomes an employer within any calendar year shall be subject to this Act during the whole of such calendar year.
(Source: P.A. 87-1178.)

(820 ILCS 405/301) (from Ch. 48, par. 381)
Sec. 301. Termination of coverage.
A. An employing unit shall cease to be an employer as of the first day of January of any calendar year, only if it files with the Director, prior to the 1st day of February of such year, a written application for termination of coverage, and the Director finds that the employment experience of such employer within the preceding calendar year was not sufficient to render an employing unit an employer under the provisions of subsections A or B of Section 205. For the purposes of this Section, the two or more employing units mentioned in subsections C, D, E, or F of Section 205 shall be treated as a single employing unit.
B. Notwithstanding the provisions of Section 205 and subsection A of this Section, an employing unit shall cease to be an employer as of the last day of a calendar quarter in which it ceases to pay wages for services in employment and ceases to have any individual performing services for it, provided that either it files with the Director, within 5 days after the date on which wage reports are due for the calendar quarter, a written application for termination of coverage and the Director approves the application, or the Director has determined on his or her own initiative, pursuant to standards established under duly promulgated rules, that the employing unit has permanently ceased to pay wages for services in employment and permanently ceased to have any individual performing services for it. If an employing unit's coverage is terminated under this subsection B, the termination of coverage shall be rescinded as of the date that the employing unit begins, later in the same calendar year or in the succeeding calendar year, to have any individual perform services for it on any part of any day.
(Source: P.A. 90-554, eff. 12-12-97.)

(820 ILCS 405/302) (from Ch. 48, par. 382)
Sec. 302. Election of coverage. A. An employing unit not otherwise subject to this Act, which files with the Director its written election to become an employer for not less than two calendar years, shall, with the written approval of the election by the Director, become an employer to the same extent as all other employers, as of the date stated in the approval, and shall cease to be subject to this Act as of January 1 of any calendar year subsequent to such two calendar years, only if prior to February 1 of that year it has filed with the Director a written notice to that effect. The Director shall approve any election so filed if he finds that the employment record of the applicant has not been or is not likely to be such as will unduly threaten the full payment of benefits when due under this Act.
B. Any employing unit for which services that do not constitute employment are performed may file with the Director a written election that all such services performed by individuals in its employ in one or more distinct establishments or places of business shall be deemed to constitute employment for all the purposes of this Act for not less than two calendar years. Upon the written approval of the election by the Director, the services shall be deemed to constitute employment from and after the date stated in the approval. The services shall cease to be deemed employment as of January 1 of any calendar year subsequent to such two calendar years, only if prior to February 1 of that year the employing unit has filed with the Director a written notice to that effect. The basis for the approval by the Director of the election under this subsection shall be the same as that provided under subsection A of this Section.
C. Subsections A and B shall not apply to a political subdivision or a municipal corporation, or an instrumentality of one or more of the foregoing or of this State and one or more of the foregoing, and subsection B shall not apply to this State or any of its instrumentalities, except that a political subdivision or municipal corporation of this State may file with the Director a written election that it be an employer with respect to the services (except any services enumerated in Section 211.3) performed prior to January 1, 1978, by individuals in its employ in all of the hospitals and institutions of higher education operated by it and that such services be employment for all the purposes of this Act for not less than two calendar years. The effective date of the written election shall be any date after December 31, 1971, designated by the employing unit, provided that the date shall not be prior to January 1 of the calendar year in which the written election has been filed. The services described in this subsection shall cease to be employment and the employing unit shall cease to be an employer as of January 1 of any calendar year subsequent to the two calendar years hereinabove mentioned only if, prior to February 1 of that year, it files with the Director a written notice to that effect.
1. With respect to the effective period of its election to be an employer, the political subdivision or municipal corporation (unless it elects to make payments under the provisions of paragraph 2) shall make payments in lieu of contributions the amounts of which shall be determined, in accordance with the provisions of Sections 1400 and 1500, in the same manner and on the same basis as the amounts are determined for employers who incur liability for the payment of contributions. All of the provisions of this Act applicable to employers who incur liability for the payment of contributions shall apply to a political subdivision or municipal corporation which becomes subject to the making of payments in lieu of contributions under this paragraph.
2. In lieu of the payments required by paragraph 1, a political subdivision or municipal corporation which has elected to be an employer may elect to make payments in lieu of contributions: with respect to benefit years beginning prior to July 1, 1989, in amounts equal to the amounts of regular benefits and one-half the extended benefits (defined in Section 409) paid to individuals for any weeks which begin on or after the effective date of the election to make such payments, on the basis of wages for insured work paid to them by the political subdivision or municipal corporation during their respective base periods; and, with respect to benefit years beginning on or after July 1, 1989, in amounts equal to the amounts specified in the third and fourth sentences of subsection B of Section 1405 paid to individuals where such political subdivision or municipal corporation was the last employer of the individual as provided in Section 1502.1 with respect to a benefit year beginning during the effective period of the election. An election to make payments pursuant to this paragraph shall be made in accordance with and subject to the provisions of subsection A of Section 1404, applicable to elections by nonprofit organizations. All of the provisions of Section 1404 (except subsection E), applicable to payments in lieu of contributions by nonprofit organizations, shall be applicable to payments in lieu of contributions by a political subdivision or municipal corporation pursuant to this paragraph. For the purposes of this paragraph, the term "contributions" (relating to payments determined pursuant to Sections 1400 and 1500) which appears in Section 1404 means the payments in lieu of contributions required by paragraph 1 of this subsection; and the term "incurred liability" for the payment of contributions, or any variant thereof, which appears in Section 1404 means "became liable" for the payments in lieu of contributions required by paragraph 1 of this subsection, or a like variant thereof, as the case may be.
(Source: P.A. 85-956.)

(820 ILCS 405/400) (from Ch. 48, par. 400)
Sec. 400. Payment of benefits.
All benefits shall be paid through employment offices, as hereinafter provided, in accordance with such regulations as the Director may prescribe.
(Source: Laws 1951, p. 32.)

(820 ILCS 405/401) (from Ch. 48, par. 401)
Sec. 401. Weekly Benefit Amount - Dependents' Allowances.
A. With respect to any week beginning in a benefit year beginning prior to January 4, 2004, an individual's weekly benefit amount shall be an amount equal to the weekly benefit amount as defined in the provisions of this Act as amended and in effect on November 18, 2011.
B. 1. With respect to any benefit year beginning on or after January 4, 2004 and before January 6, 2008, an individual's weekly benefit amount shall be 48% of his or her prior average weekly wage, rounded (if not already a multiple of one dollar) to the next higher dollar; provided, however, that the weekly benefit amount cannot exceed the maximum weekly benefit amount and cannot be less than $51. Except as otherwise provided in this Section, with respect to any benefit year beginning on or after January 6, 2008, an individual's weekly benefit amount shall be 47% of his or her prior average weekly wage, rounded (if not already a multiple of one dollar) to the next higher dollar; provided, however, that the weekly benefit amount cannot exceed the maximum weekly benefit amount and cannot be less than $51. With respect to any benefit year beginning in calendar year 2020, an individual's weekly benefit amount shall be 40.3% of his or her prior average weekly wage, rounded (if not already a multiple of one dollar) to the next higher dollar; provided, however, that the weekly benefit amount cannot exceed the maximum weekly benefit amount and cannot be less than $51.
2. For the purposes of this subsection:
An individual's "prior average weekly wage" means the total wages for insured work paid to that individual during the 2 calendar quarters of his base period in which such total wages were highest, divided by 26. If the quotient is not already a multiple of one dollar, it shall be rounded to the nearest dollar; however if the quotient is equally near 2 multiples of one dollar, it shall be rounded to the higher multiple of one dollar.
"Determination date" means June 1 and December 1 of each calendar year except that, for the purposes of this Act only, there shall be no June 1 determination date in any year.
"Determination period" means, with respect to each June 1 determination date, the 12 consecutive calendar months ending on the immediately preceding December 31 and, with respect to each December 1 determination date, the 12 consecutive calendar months ending on the immediately preceding June 30.
"Benefit period" means the 12 consecutive calendar month period beginning on the first day of the first calendar month immediately following a determination date, except that, with respect to any calendar year in which there is a June 1 determination date, "benefit period" shall mean the 6 consecutive calendar month period beginning on the first day of the first calendar month immediately following the preceding December 1 determination date and the 6 consecutive calendar month period beginning on the first day of the first calendar month immediately following the June 1 determination date.
"Gross wages" means all the wages paid to individuals during the determination period immediately preceding a determination date for insured work, and reported to the Director by employers prior to the first day of the third calendar month preceding that date.
"Covered employment" for any calendar month means the total number of individuals, as determined by the Director, engaged in insured work at mid-month.
"Average monthly covered employment" means one-twelfth of the sum of the covered employment for the 12 months of a determination period.
"Statewide average annual wage" means the quotient, obtained by dividing gross wages by average monthly covered employment for the same determination period, rounded (if not already a multiple of one cent) to the nearest cent.
"Statewide average weekly wage" means the quotient, obtained by dividing the statewide average annual wage by 52, rounded (if not already a multiple of one cent) to the nearest cent. Notwithstanding any provision of this Section to the contrary, the statewide average weekly wage for any benefit period prior to calendar year 2012 shall be as determined by the provisions of this Act as amended and in effect on November 18, 2011. Notwithstanding any provisions of this Section to the contrary, the statewide average weekly wage for the benefit period of calendar year 2012 shall be $856.55 and for each calendar year thereafter, the statewide average weekly wage shall be the statewide average weekly wage, as determined in accordance with this sentence, for the immediately preceding benefit period plus (or minus) an amount equal to the percentage change in the statewide average weekly wage, as computed in accordance with the first sentence of this paragraph, between the 2 immediately preceding benefit periods, multiplied by the statewide average weekly wage, as determined in accordance with this sentence, for the immediately preceding benefit period. However, for purposes of the Workers' Compensation Act, the statewide average weekly wage will be computed using June 1 and December 1 determination dates of each calendar year and such determination shall not be subject to the limitation of the statewide average weekly wage as computed in accordance with the preceding sentence of this paragraph.
With respect to any week beginning in a benefit year beginning prior to January 4, 2004, "maximum weekly benefit amount" with respect to each week beginning within a benefit period shall be as defined in the provisions of this Act as amended and in effect on November 18, 2011.
With respect to any benefit year beginning on or after January 4, 2004 and before January 6, 2008, "maximum weekly benefit amount" with respect to each week beginning within a benefit period means 48% of the statewide average weekly wage, rounded (if not already a multiple of one dollar) to the next higher dollar.
Except as otherwise provided in this Section, with respect to any benefit year beginning on or after January 6, 2008, "maximum weekly benefit amount" with respect to each week beginning within a benefit period means 47% of the statewide average weekly wage, rounded (if not already a multiple of one dollar) to the next higher dollar.
With respect to any benefit year beginning in calendar year 2020, "maximum weekly benefit amount" with respect to each week beginning within a benefit period means 40.3% of the statewide average weekly wage, rounded (if not already a multiple of one dollar) to the next higher dollar.
C. With respect to any week beginning in a benefit year beginning prior to January 4, 2004, an individual's eligibility for a dependent allowance with respect to a nonworking spouse or one or more dependent children shall be as defined by the provisions of this Act as amended and in effect on November 18, 2011.
With respect to any benefit year beginning on or after January 4, 2004 and before January 6, 2008, an individual to whom benefits are payable with respect to any week shall, in addition to those benefits, be paid, with respect to such week, as follows: in the case of an individual with a nonworking spouse, 9% of his or her prior average weekly wage, rounded (if not already a multiple of one dollar) to the next higher dollar, provided, that the total amount payable to the individual with respect to a week shall not exceed 57% of the statewide average weekly wage, rounded (if not already a multiple of one dollar) to the next higher dollar; and in the case of an individual with a dependent child or dependent children, 17.2% of his or her prior average weekly wage, rounded (if not already a multiple of one dollar) to the next higher dollar, provided that the total amount payable to the individual with respect to a week shall not exceed 65.2% of the statewide average weekly wage, rounded (if not already a multiple of one dollar) to the next higher dollar.
With respect to any benefit year beginning on or after January 6, 2008 and before January 1, 2010, an individual to whom benefits are payable with respect to any week shall, in addition to those benefits, be paid, with respect to such week, as follows: in the case of an individual with a nonworking spouse, 9% of his or her prior average weekly wage, rounded (if not already a multiple of one dollar) to the next higher dollar, provided, that the total amount payable to the individual with respect to a week shall not exceed 56% of the statewide average weekly wage, rounded (if not already a multiple of one dollar) to the next higher dollar; and in the case of an individual with a dependent child or dependent children, 18.2% of his or her prior average weekly wage, rounded (if not already a multiple of one dollar) to the next higher dollar, provided that the total amount payable to the individual with respect to a week shall not exceed 65.2% of the statewide average weekly wage, rounded (if not already a multiple of one dollar) to the next higher dollar.
The additional amount paid pursuant to this subsection in the case of an individual with a dependent child or dependent children shall be referred to as the "dependent child allowance", and the percentage rate by which an individual's prior average weekly wage is multiplied pursuant to this subsection to calculate the dependent child allowance shall be referred to as the "dependent child allowance rate".
Except as otherwise provided in this Section, with respect to any benefit year beginning on or after January 1, 2010, an individual to whom benefits are payable with respect to any week shall, in addition to those benefits, be paid, with respect to such week, as follows: in the case of an individual with a nonworking spouse, the greater of (i) 9% of his or her prior average weekly wage, rounded (if not already a multiple of one dollar) to the next higher dollar, or (ii) $15, provided that the total amount payable to the individual with respect to a week shall not exceed 56% of the statewide average weekly wage, rounded (if not already a multiple of one dollar) to the next higher dollar; and in the case of an individual with a dependent child or dependent children, the greater of (i) the product of the dependent child allowance rate multiplied by his or her prior average weekly wage, rounded (if not already a multiple of one dollar) to the next higher dollar, or (ii) the lesser of $50 or 50% of his or her weekly benefit amount, rounded (if not already a multiple of one dollar) to the next higher dollar, provided that the total amount payable to the individual with respect to a week shall not exceed the product of the statewide average weekly wage multiplied by the sum of 47% plus the dependent child allowance rate, rounded (if not already a multiple of one dollar) to the next higher dollar.
With respect to any benefit year beginning in calendar year 2020, an individual to whom benefits are payable with respect to any week shall, in addition to those benefits, be paid, with respect to such week, as follows: in the case of an individual with a nonworking spouse, the greater of (i) 9% of his or her prior average weekly wage, rounded (if not already a multiple of one dollar) to the next higher dollar, or (ii) $15, provided that the total amount payable to the individual with respect to a week shall not exceed 49.3% of the statewide average weekly wage, rounded (if not already a multiple of one dollar) to the next higher dollar; and in the case of an individual with a dependent child or dependent children, the greater of (i) the product of the dependent child allowance rate multiplied by his or her prior average weekly wage, rounded (if not already a multiple of one dollar) to the next higher dollar, or (ii) the lesser of $50 or 50% of his or her weekly benefit amount, rounded (if not already a multiple of one dollar) to the next higher dollar, provided that the total amount payable to the individual with respect to a week shall not exceed the product of the statewide average weekly wage multiplied by the sum of 40.3% plus the dependent child allowance rate, rounded (if not already a multiple of one dollar) to the next higher dollar.
With respect to each benefit year beginning after calendar year 2012, the dependent child allowance rate shall be the sum of the allowance adjustment applicable pursuant to Section 1400.1 to the calendar year in which the benefit year begins, plus the dependent child allowance rate with respect to each benefit year beginning in the immediately preceding calendar year, except as otherwise provided in this subsection. The dependent child allowance rate with respect to each benefit year beginning in calendar year 2010 shall be 17.9%. The dependent child allowance rate with respect to each benefit year beginning in calendar year 2011 shall be 17.4%. The dependent child allowance rate with respect to each benefit year beginning in calendar year 2012 shall be 17.0% and, with respect to each benefit year beginning after calendar year 2012, shall not be less than 17.0% or greater than 17.9%.
For the purposes of this subsection:
"Dependent" means a child or a nonworking spouse.
"Child" means a natural child, stepchild, or adopted child of an individual claiming benefits under this Act or a child who is in the custody of any such individual by court order, for whom the individual is supplying and, for at least 90 consecutive days (or for the duration of the parental relationship if it has existed for less than 90 days) immediately preceding any week with respect to which the individual has filed a claim, has supplied more than one-half the cost of support, or has supplied at least 1/4 of the cost of support if the individual and the other parent, together, are supplying and, during the aforesaid period, have supplied more than one-half the cost of support, and are, and were during the aforesaid period, members of the same household; and who, on the first day of such week (a) is under 18 years of age, or (b) is, and has been during the immediately preceding 90 days, unable to work because of illness or other disability: provided, that no person who has been determined to be a child of an individual who has been allowed benefits with respect to a week in the individual's benefit year shall be deemed to be a child of the other parent, and no other person shall be determined to be a child of such other parent, during the remainder of that benefit year.
"Nonworking spouse" means the lawful husband or wife of an individual claiming benefits under this Act, for whom more than one-half the cost of support has been supplied by the individual for at least 90 consecutive days (or for the duration of the marital relationship if it has existed for less than 90 days) immediately preceding any week with respect to which the individual has filed a claim, but only if the nonworking spouse is currently ineligible to receive benefits under this Act by reason of the provisions of Section 500E.
An individual who was obligated by law to provide for the support of a child or of a nonworking spouse for the aforesaid period of 90 consecutive days, but was prevented by illness or injury from doing so, shall be deemed to have provided more than one-half the cost of supporting the child or nonworking spouse for that period.
(Source: P.A. 99-488, eff. 12-4-15; 100-568, eff. 12-15-17.)

(820 ILCS 405/401.5)
Sec. 401.5. Exclusion of student aid. For purposes of determining eligibility for or the amount of any benefits under this Act, the Department shall exclude from consideration any financial assistance received, under any student aid program administered by an agency of this State or the federal government, by a person who is enrolled as a full-time or part-time student at any public or private university, college, or community college in this State.
(Source: P.A. 88-436.)

(820 ILCS 405/402) (from Ch. 48, par. 402)
Sec. 402. Reduced weekly benefits. Each eligible individual who is unemployed in any week, as defined in Section 239, shall be paid, with respect to such week, a benefit in an amount equal to his weekly benefit amount (plus dependents' allowances) less that part of wages (if any) payable to him with respect to such week which is in excess of 50% of his weekly benefit amount, provided that such benefit for any benefit week shall be reduced by: (1) the amount of any holiday pay which the individual is entitled to receive, and receives, for any workday in such week, and (2) the amount of any vacation wages allocated to such week by the individual's employer pursuant to Section 610 of this Act, and (3) one-fifth of the weekly benefit amount for each normal workday during which such individual is unable to work or unavailable for work, and provided, further, that this subsection shall not be construed so as to effect any change in the status of part-time workers as defined in Section 407. Such benefit, if not a multiple of $1, shall be computed to the next higher multiple of $1.
(Source: P.A. 82-22.)

(820 ILCS 405/403) (from Ch. 48, par. 403)
Sec. 403. Maximum total amount of benefits.
A. With respect to any benefit year beginning prior to September 30, 1979, any otherwise eligible individual shall be entitled, during such benefit year, to a maximum total amount of benefits as shall be determined in the manner set forth in this Act as amended and in effect on November 9, 1977.
B. With respect to any benefit year beginning on or after September 30, 1979, except as otherwise provided in this Section, any otherwise eligible individual shall be entitled, during such benefit year, to a maximum total amount of benefits equal to 26 times his or her weekly benefit amount plus dependents' allowances, or to the total wages for insured work paid to such individual during the individual's base period, whichever amount is smaller. With respect to any benefit year beginning in calendar year 2012, any otherwise eligible individual shall be entitled, during such benefit year, to a maximum total amount of benefits equal to 25 times his or her weekly benefit amount plus dependents' allowances, or to the total wages for insured work paid to such individual during the individual's base period, whichever amount is smaller. With respect to any benefit year beginning in calendar year 2020, any otherwise eligible individual shall be entitled, during such benefit year, to a maximum total amount of benefits equal to 24 times his or her weekly benefit amount plus dependents' allowances, or to the total wages for insured work paid to such individual during the individual's base period, whichever amount is smaller.
(Source: P.A. 99-488, eff. 12-4-15; 100-568, eff. 12-15-17.)

(820 ILCS 405/404) (from Ch. 48, par. 404)
Sec. 404. Payment of benefits due to deceased individuals.
The Director may prescribe regulations to provide for the payment of benefits which are due and payable, to the legal representative, dependents, relatives or next of kin of persons since deceased. Such regulations need not conform with the statutes governing decedent estates, and such payment shall be deemed a valid payment to the same extent as if made to the legal representative of the deceased.
(Source: Laws 1951, p. 32.)

(820 ILCS 405/405) (from Ch. 48, par. 405)
Sec. 405. When wages payable treated as wages paid.
The Director may, for the purpose of determining benefit rights of a claimant, treat wages payable but unpaid as wages paid, where such wages are not paid because of the insolvency, bankruptcy, or other financial difficulty of the employer.
(Source: Laws 1951, p. 32.)

(820 ILCS 405/406) (from Ch. 48, par. 406)
Sec. 406. Benefits after termination of military service.
An individual otherwise eligible for benefits shall not be disqualified from the receipt thereof by reason of being entitled to readjustment allowances under the Servicemen's Readjustment Act of 1944; provided, however, that the filing of a valid claim in any benefit year for readjustment allowance under said Act by a claimant for any week shall, when followed by authorization of payment thereof, be deemed an election by such claimant to avail himself of his rights to readjustment allowances under such Servicemen's Readjustment Act throughout the benefit year in which such week occurs in preference to those under this Act, and shall disqualify such claimant for benefits until whichever of the following events first occurs: (A) the exhaustion of all his rights to readjustment allowances under the Servicemen's Readjustment Act of 1944 or (B) the end of such benefit year.
(Source: Laws 1951, p. 32.)

(820 ILCS 405/407) (from Ch. 48, par. 407)
Sec. 407. Part-time workers.
As used in this Section, the term "part-time worker" means an individual whose normal work is in an occupation in which his services are not required for the customary scheduled full time hours or days prevailing in the establishment in which he is employed or who, owing to personal circumstances does not customarily work the customary scheduled full time hours or days prevailing in the establishment in which he is employed.
The Director may, in his discretion, after giving interested parties fair notice and opportunity to be heard, prescribe fair and reasonable general rules applicable to part-time workers for determining their weekly benefit amount and their total wages in insured work required to qualify such workers for benefits. Such rules shall, with respect to such workers, supersede any inconsistent provisions of this Act, but, so far as practicable, shall secure results reasonably similar to those provided in the analogous provisions of this Act. Such rules shall be made with due regard to the customary hours or days during which such individual works in such employment and to the wages payable therefor as compared with the wages that would have been payable therefor, if such individual were employed for the full time hours or days during which persons are customarily employed at full time in such work by such employer.
(Source: Laws 1951, p. 32.)

(820 ILCS 405/408.5)
Sec. 408.5. Additional benefits.
A. Additional benefits shall be available:
1. only with respect to benefit years beginning on or

after April 1, 2015 and prior to the effective date of this amendatory Act of the 99th General Assembly; and

2. to an otherwise eligible individual: (a) who was

certified as eligible to apply for adjustment assistance under the federal Trade Act of 1974, as amended, on or after January 1, 2015; (b) who has not received the maximum amount of trade readjustment allowances payable to him or her pursuant to paragraph (1) of subsection (a) of Section 233 of the federal Trade Act of 1974, as amended, as a result of the certification referenced in item (a) of this paragraph 2; and (c) whose total or partial unemployment is attributable to a layoff from a steel manufacturer.

B. An individual shall be eligible to receive additional benefits pursuant to this Section for a week if he or she: (1) has met the requirements of Section 500E of this Act; (2) is an exhaustee; and (3) except when the result would be inconsistent with the provisions of this Section, has satisfied the requirements of this Act for the receipt of regular benefits as that term is defined in Section 409 of this Act.
C. For the purposes of this Section, an individual is an exhaustee with respect to a week if:
1. prior to such week: (a) he or she has received,

with respect to his or her current benefit year that includes such week, the maximum total amount of benefits to which he or she was entitled under the provisions of Section 403B, and all of the regular benefits (including dependents' allowances) to which he or she had entitlement (if any) on the basis of wages or employment under any other State unemployment compensation law; or (b) he or she has received all the regular benefits available to him or her with respect to his or her current benefit year that includes such week, under this Act and under any other State unemployment compensation law, after a cancellation of some or all of his or her wage credits or the partial or total reduction of his or her regular benefit rights; or (c) his or her benefit year terminated, and he or she cannot meet the qualifying wage requirements of Section 500E of this Act or the qualifying wage or employment requirements of any other State unemployment compensation law to establish a new benefit year which would include such week or, having established a new benefit year that includes such week, he or she is ineligible for regular benefits by reason of Section 607 of this Act or a like provision of any other State unemployment compensation law; and

2. for such week: (a) he or she has no right to

benefits or allowances, as the case may be, under the Railroad Unemployment Insurance Act, the federal Trade Act of 1974, as amended, or such other federal laws as are specified in regulations of the United States Secretary of Labor or other appropriate federal agency; and (b) he or she has not received and is not seeking benefits under the unemployment compensation law of Canada, except that if he or she is seeking such benefits and the appropriate agency finally determines that he or she is not entitled to benefits under such law, this clause shall not apply; and

3. the week for which additional benefits are being

claimed is not later than seventy-eight weeks after the end of the individual's benefit year for which benefits can be claimed under this Section.

For the purposes of clauses (a) and (b) of paragraph 1 of this subsection, an individual shall be deemed to have received, with respect to his or her current benefit year, the maximum total amount of benefits to which he or she was entitled or all of the regular benefits to which he or she had entitlement, or all of the regular benefits available to him or her, as the case may be, even though: (a) as a result of a pending reconsideration or appeal with respect to the "finding" defined in Section 701, or of a pending appeal with respect to wages or employment or both under any other State unemployment compensation law, he or she may subsequently be determined to be entitled to more regular benefits; or (b) by reason of a seasonality provision in a State unemployment compensation law which establishes the weeks of the year for which regular benefits may be paid to individuals on the basis of wages in seasonal employment he or she may be entitled to regular benefits for future weeks but such benefits are not payable with respect to the week for which he or she is claiming additional benefits, provided that he or she is otherwise an exhaustee under the provisions of this subsection with respect to his or her rights to regular benefits, under such seasonality provision, during the portion of the year in which that week occurs; or (c) having established a benefit year, no regular benefits are payable to him or her with respect to such year because his or her wage credits were cancelled or his or her rights to regular benefits were totally reduced by reason of the application of a disqualification provision of a State unemployment compensation law.
An individual shall not cease to be an exhaustee with respect to any week solely because he or she meets the qualifying wage requirements of Section 500E for a part of such week.
D. The provisions of Section 607 and the waiting period requirements of Section 500D shall not be applicable to any week with respect to which benefits are otherwise payable under this Section.
E. With respect to any week payable under this Section, an exhaustee's "weekly additional benefit amount" shall be the same as his or her weekly benefit amount during his or her benefit year which includes such week or, if such week is not in a benefit year, during his or her applicable benefit year, as defined in regulations issued by the United States Secretary of Labor or other appropriate federal agency. If the exhaustee had more than one weekly benefit amount during his or her benefit year, his or her weekly additional benefit amount with respect to such week shall be the latest of such weekly benefit amounts.
F. An eligible exhaustee shall be entitled to a maximum total amount of additional benefits equal to the maximum total amount of benefits to which he or she was entitled under Section 403B, plus dependents' allowances, during his or her applicable benefit year, minus the sum of any trade readjustment allowances he or she has received as a result of the certification referenced in item (a) of paragraph 2 of subsection A.
G. 1. A claims adjudicator shall examine the first claim filed by an individual who meets the requirements of subsection A and, on the basis of the information in his or her possession, shall make an "additional benefits finding". Such finding shall state whether or not the individual has met the requirement of subsection E of Section 500 of this Act, is an exhaustee and, if so, his or her weekly additional benefit amount and the maximum total amount of additional benefits to which he or she is entitled. The claims adjudicator shall promptly notify the individual of his or her "additional benefits finding", and s